TITLE 1. GENERAL PROVISIONS

ARTICLE 1. LAWS GOVERNING THE STATE

CHAPTER 1. IMPLEMENTARY PROVISIONS FOR THE INDIANA CODE

IC 1-1-1-2
Repeal of prior laws; provisions not repealed
Sec. 2. All acts enacted before the 1976 regular session of the Indiana general assembly are repealed, except that this repeal does not include the following:
(1) The following acts of incorporation enacted before the 36th session of the general assembly, and their amendments, whether those amendments were enacted before, during, or after the 36th session:
Acts 1807, c.75, s.1-2.
Acts 1810, c.17, s.1-9.
1824 Revised Statutes, c.64, s.5-6.
Acts 1832, c.133, s.1.
Local Acts 1835, c.96, s.1-3.
Local Acts 1836, c.7, s.1-22.
Local Acts 1836, c.9, s.1-21.
Local Acts 1836, c.23, s.1-4.
Local Acts 1837, c.4, s.1-10.
Local Acts 1838, c.5, s.1-57.
Local Acts 1838, c.9, s.1-22.
Local Acts 1838, c.11, s.1-17.
Local Acts 1838, c.198, s.1.
Local Acts 1839, c.21, s.1-3 and 5-11.
Local Acts 1839, c.42, s.1-2.
Local Acts 1840, c.33, s.1-5.
Local Acts 1841, c.37, s.1-3 and 7-22.
Local Acts 1842, c.45, s.1.
Local Acts 1842, c.51, s.1.
Local Acts 1843, c.4, s.1-5.
Local Acts 1843, c.27, s.1-2.
Local Acts 1843, c.31, s.1-2.
Local Acts 1844, c.11, s.1-4.
Local Acts 1844, c.30, s.1-4.
Local Acts 1844, c.31, s.1-4.
Local Acts 1844, c.34, s.1-3.
Local Acts 1844, c.134, s.1-5. Local Acts 1845, c.118, s.1-4.
Local Acts 1845, c.234, s.1.
Local Acts 1845, c.250, s.1.
Local Acts 1846, c.2, s.1-3.
Local Acts 1846, c.61, s.1.
Local Acts 1846, c.168, s.1-5.
Local Acts 1846, c.329, s.1-3.
Local Acts 1847, c.22, s.1-13.
Local Acts 1847, c.71, s.1-4 and 6-9.
Local Acts 1847, c.93, s.1-4.
Local Acts 1847, c.129, s.1-4.
Local Acts 1847, c.172, s.1-2.
Local Acts 1847, c.204, s.1-3.
Local Acts 1847, c.336, s.1-5.
Local Acts 1848, c.123, s.1.
Local Acts 1848, c.252, s.1.
Local Acts 1848, c.346, s.1-15.
Local Acts 1849, c.116, s.1-9.
Local Acts 1849, c.203, s.1.
Local Acts 1849, c.220, s.1-4.
Local Acts 1849, c.221, s.1-7.
Local Acts 1849, c.269, s.1.
Local Acts 1850, c.138, s.1-5.
Local Acts 1850, c.213, s.1.
Local Acts 1850, c.265, s.1-10.
Local Acts 1850, c.269, s.1-8.
Local Acts 1850, c.331, s.1-17.
Local Acts 1850, c.338, s.1.
Local Acts 1851, c.1, s.1-10, 12-19, 27-34, and 36.
Local Acts 1851, c.39, s.1.
Local Acts 1851, c.92, s.1-34.
Local Acts 1851, c.226, s.1-3.
Local Acts 1851, c.281, s.1-10.
Local Acts 1851, c.336, s.1-7.
Acts 1865(ss), c.11, s.1-6.
Acts 1873, c.88, s.1.
Acts 1873, c.101, s.1.
Acts 1873, c.103, s.1.
Acts 1885, c.42, s.1.
Acts 1895, c.59, s.1.
Acts 1901, c.153, s.1.
Acts 1905, c.7, s.1.
Acts 1909, c.7, s.1-4.
Acts 1909, c.51, s.1.
Acts 1911, c.167, s.1-2.
Acts 1913, c.253, s.1.
Acts 1925, c.165, s.1-3.
Acts 1927, c.68, s.1-5.
Acts 1935, c.58, s.1.
Acts 1937, c.227, s.1. Acts 1939, c.51.
Acts 1959, c.165, s.1.
Acts 1963, c.107, s.1-2.
(2) The following appropriation:
Acts 1967, c.180, s.3.
(3) The following statement of legislative purpose, finding, intent, or policy:
Acts 1973, P.L.322, s.1.
As amended by P.L.1-1989, SEC.1; P.L.1-1990, SEC.1; P.L.3-1995, SEC.1; P.L.20-2010, SEC.1.

IC 1-1-1-2.1
Repeal of statutes not compiled and enacted after the 1975 regular session and before the 1985 regular session; provisions not repealed
Sec. 2.1. (a) This section applies to all statutes and parts of statutes:
(1) enacted:
(A) after the 1975 regular session of the Indiana general assembly; and
(B) before the 1985 regular session of the Indiana general assembly; and
(2) not compiled in the Indiana Code.
(b) The statutes and parts of statutes subject to this section are repealed, except for the following:
(1) The following provisions concerning judicial proceedings:
Acts 1976, P.L.148, SECTION 26.
Acts 1977, P.L.26, SECTION 26.
Acts 1977, P.L.340, SECTIONS 149-150.
Acts 1978, P.L.145, SECTION 14.
Acts 1979, P.L.294, SECTION 2.
Acts 1980, P.L.204, SECTION 3.
Acts 1981, P.L.298, SECTIONS 8-9.
P.L.334-1983, SECTION 4.
P.L.79-1984, SECTION 3.
(2) The following provisions concerning appropriations:
Acts 1979, P.L.307, SECTIONS 1-4 and 6-7.
Acts 1981, P.L.322, SECTIONS 1-4 and 6-7.
P.L.1-1982(ss), SECTIONS 15-20.
P.L.381-1983, SECTIONS 1-4 and 6-7.
P.L.217-1984, SECTIONS 1-5.
(3) The following special provisions:
Acts 1980, P.L.8, SECTION 180.
P.L.374-1983, SECTION 1.
(4) The following transitional provisions:
Acts 1976, P.L.140, SECTION 9.
Acts 1977, P.L.239, SECTION 4.
Acts 1977, P.L.241, SECTION 4.
Acts 1979, P.L.205, SECTION 2.
Acts 1981, P.L.137, SECTION 19. Acts 1981, P.L.220, SECTION 5.
P.L.274-1983, SECTION 2.
P.L.317-1983, SECTION 2.
P.L.51-1984, SECTION 2.
P.L.68-1984, SECTION 3.
As added by P.L.1-1989, SEC.2. Amended by P.L.3-1993, SEC.1.

IC 1-1-1-3
Procedural statutes
Sec. 3. Procedural Statutes. Notwithstanding the inclusion in the Indiana Code of provisions relating to process, practice, procedure, or appeals that have been superseded by rules of court, those provisions have only such force as they had before the enactment of the Indiana Code.

IC 1-1-1-4
Invalid statutes
Sec. 4. Invalid Statutes. Notwithstanding the inclusion in the Indiana Code of statutory provisions declared impliedly repealed, unconstitutional or otherwise invalid by a court of competent jurisdiction, those provisions have only such force as they had before the enactment of the Indiana Code.

IC 1-1-1-5
Construction of statutes
Sec. 5. (a) The operation of any law repealed and replaced by the Indiana Code is intended to be continuous. All rules and regulations in force on January 21, 1976, shall be treated as if they were adopted under the corresponding provisions of this Code.
(b) Any appropriation repealed and replaced by a provision of the Indiana Code has only such force as it did before the enactment of the Code.
(c) If a conflict existed between provisions of law that have been replaced by this Code, to resolve the conflict, the dates of enactment of the conflicting provisions may be considered along with other appropriate aids to statutory construction, but the order in which the corresponding provisions appear in this Code may not be considered.
(d) References in the text of the Indiana Code, or in other statutes, to provisions of laws replaced by provisions of the Indiana Code, are intended to refer respectively to the corresponding provisions of this Code.
(e) The numerical or alphabetical designations assigned to the several provisions of the Indiana Code, as originally enacted, or as added by amendment, are part of the law and may be altered only by specific amendment.
(f) The headings of titles, articles, and chapters as they appear in the Indiana Code, as originally enacted or added by amendment, are not part of the law and may be altered by the lawful compilers, in any official publication, to more clearly indicate content. These descriptive headings are intended for organizational purposes only

and are not intended to affect the meaning, application or construction of the statute they precede.
(g) Each parenthetical source and history line published with the Indiana Code is for historical reference purposes only and is not a part of the law.
(h) A reference by citation to any provision of the Indiana Code shall be construed to include any later amendments to that provision, unless otherwise provided.
As amended by P.L.1-1991, SEC.1.

IC 1-1-1-6
Preservation of penalties, offenses, rights, and liabilities
Sec. 6. Preservation of Penalties, Offenses, Rights, Liabilities. All felonies and misdemeanors committed under acts in force before the effectiveness of the Indiana Code may be prosecuted and remain punishable as provided in those acts.
This Code does not affect rights, privileges, or liabilities accrued, remedies provided, duties imposed, penalties incurred, or proceedings begun before the effectiveness of this Code. Punishments, penalties or forfeitures may be imposed and enforced as if this Code had not been enacted.

IC 1-1-1-7
Periods of limitation and requirements of notice
Sec. 7. Periods of Limitation and Requirements of Notice. The running of any period of limitation or any requirement of notice contained in any provisions of law repealed and replaced by provisions of the Indiana Code are not affected by the enactment of the Code. All actions, proceedings, and prosecutions, whether civil or criminal, for causes arising or acts committed before the effectiveness of this Code, may be commenced and prosecuted as if this Code had not been enacted.

IC 1-1-1-8
Severability
Sec. 8. Severability (a) If any provision of this Code as now or later amended or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions that can be given effect without the invalid provision or application.
(b) Except in the case of a statute containing a nonseverability provision, each part and application of every statute is severable. If any provision or application of a statute is held invalid, the invalidity does not affect the remainder of the statute unless:
(1) the remainder is so essentially and inseparably connected with, and so dependent upon, the invalid provision or application that it cannot be presumed that the remainder would have been enacted without the invalid provision or application; or
(2) the remainder is incomplete and incapable of being executed in accordance with the legislative intent without the invalid

provision or application.
This subsection applies to every statute, regardless of whether enacted before or after the passage of this subsection. The general assembly may preserve the legislative history of this subsection by adoption of a concurrent resolution and publication of the resolution in the legislative journals.
(c) The repeal of a statute stating that the provisions of an act are severable as provided in subsection (b) does not affect the operation of subsection (b) with respect to that act.
As amended by Acts 1978, P.L.1, SEC.1; P.L.220-2011, SEC.1.

IC 1-1-1-8.5
Severability of provisions of P.L.240-1991; provisions of P.L.95-2004 not severable
Sec. 8.5. Notwithstanding section 8 of this chapter, the following apply:
(1) Both of the following apply to P.L.240-1991:
(A) Section 8 of this chapter does not apply to P.L.240-1991.
(B) If any SECTION, legislative district, or other provision of P.L.240-1991 or its application to any person or circumstance is held invalid, the invalidity of that SECTION, legislative district, or provision does not affect other SECTIONS, legislative districts, or provisions of P.L.240-1991 that can be given effect without the invalid SECTION, legislative district, or provision.
(2) The provisions of P.L.95-2004 are not severable.
As added by P.L.220-2011, SEC.2.

IC 1-1-1-8.7
Effect to be given to provisions of P.L.224-2003
Sec. 8.7. If a provision of P.L.224-2003 is found by a court with jurisdiction to be in violation of Article 4, Section 23 of the Constitution of the State of Indiana, it is the intent of the general assembly that the provision be given general application.
As added by P.L.220-2011, SEC.3.

IC 1-1-1-9
Effective date
Sec. 9. Because an emergency exists, the Indiana Code takes effect January 21, 1976.
As amended by P.L.1-1991, SEC.2.



CHAPTER 1.1. REPEAL OF CERTAIN NONCODE STATUTES; PRESERVATION OF OTHER NONCODE STATUTES

IC 1-1-1.1-2
Repeal of noncode statutes; exceptions
Sec. 2. Except as provided in this chapter, the statutes and parts of statutes described in section 1 of this chapter are repealed.
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-3
Preservation of certain noncode statutes with expiration dates; expiration of such statutes
Sec. 3. Section 2 of this chapter does not repeal a statute described in section 1 of this chapter that expires after June 30, 2011. However, such a statute expires on the expiration date provided in the statute.
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-4
Effect of striking reference to preserved noncode statute; effect of repeal of IC 1-1-1-2, IC 1-1-1-2.1, or section of chapter
Sec. 4. (a) An act of the general assembly that strikes a statute listed in IC 1-1-1-2, IC 1-1-1-2.1, or this chapter has the effect of repealing that listed statute.
(b) An act of the general assembly that repeals IC 1-1-1-2, IC 1-1-1-2.1, or another section of this chapter has the effect of repealing all the statutes listed in IC 1-1-1-2, IC 1-1-1-2.1, or that section of this chapter, whichever is applicable.
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-5
Preservation of certain noncode statute concerning transfer of state agency or facility to private control
Sec. 5. Section 2 of this chapter does not repeal P.L.9-1991, SECTION 124 (concerning the construction of that act relating to the transfer of state agency or facility to private control).
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-6 Preservation of certain noncode statutes concerning the change of fiscal years by a holding company or regulated financial corporation
Sec. 6. Section 2 of this chapter does not repeal either P.L.347-1989, SECTION 30 or P.L.21-1990, SECTION 60 (the latter statute amending the former statute) (concerning the change of fiscal years by a holding company or regulated financial corporation).
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-7
Preservation of certain noncode statute concerning certain reports required by the Indiana department of transportation
Sec. 7. Section 2 of this chapter does not repeal P.L.234-2007, SECTION 223 (requiring the Indiana department of transportation to submit a quarterly report describing the projects that the department has expended or encumbered money for major moves construction program).
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-8
Preservation of certain noncode statutes concerning motor vehicles
Sec. 8. Section 2 of this chapter does not repeal the following statutes concerning motor vehicles:
(1) P.L.2-1991, SECTION 110 (concerning the effect of the enactment of the amendments to IC 9-8-6-20 (before its repeal)).
(2) P.L.61-1996, SECTION 26 (concerning certain practices of the bureau of motor vehicles under IC 9-18-2-1).
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-9
Preservation of certain noncode statutes concerning human services
Sec. 9. Section 2 of this chapter does not repeal the following statutes concerning human services:
(1) P.L.109-1986, SECTION 3 (concerning the application of IC 12-3-6.1-1 (before its repeal) to a director of a children's home).
(2) P.L.28-2004, SECTION 199 (concerning a report to be submitted by the division of disability, aging, and rehabilitative services).
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-10
Preservation of certain noncode statutes concerning family law and juvenile law
Sec. 10. Section 2 of this chapter does not repeal the following statutes concerning family law and juvenile law:
(1) P.L.289-1987, SECTION 2 (concerning application of amendments to a statute concerning child support). (2) P.L.211-1999, SECTION 6 (concerning special needs foster children and therapeutic foster children).
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-11
Preservation of certain noncode statutes concerning conveyance of real estate to the University of Evansville
Sec. 11. Section 2 of this chapter does not repeal either P.L.202-1988, SECTION 1 or P.L.250-1997, SECTION 1 (the latter statute amending the former statute) (concerning conveyance of real estate to the University of Evansville).
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-12
Preservation of certain noncode statutes concerning amendments to certain local acts
Sec. 12. Section 2 of this chapter does not repeal the following amendments to local acts:
(1) P.L.1-1990, SECTION 370 (amendments to Local Acts 1851, c.39, s.1 concerning the trustees of Indiana Asbury University).
(2) P.L.1-1990, SECTION 371 (amendments to Local Acts 1851, c.1, s.10 concerning the duties of the mayor of Vernon, Indiana).
(3) P.L.1-1990, SECTION 373 (amendments to Local Acts 1851, c.1, s.35 removing the term "justice of the peace").
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-13
Preservation of certain noncode statutes concerning state biennial budgets
Sec. 13. Section 2 of this chapter does not repeal the following statutes relating to the state biennial budgets:
(1) The following statutes defining terms in the state budgets: P.L.372-1985, SECTION 1; P.L.383-1987, SECTION 5; P.L.396-1987, SECTION 1; P.L.209-1988, SECTION 1; P.L.357-1989, SECTION 1; P.L.185-1990, SECTION 1; P.L.240-1991, SECTION 1; P.L.277-1993, SECTION 1; P.L.340-1995, SECTION 1; P.L.260-1997, SECTION 1; P.L.273-1999, SECTION 1; P.L.291-2001, SECTION 1; P.L.224-2003, SECTION 1; P.L.246-2005, SECTION 1; P.L.234-2007, SECTION 1; P.L.182-2009, SECTION 1.
(2) The following statutes stating the general appropriation language for budget bills: P.L.372-1985, SECTION 2; P.L.383-1987, SECTION 6; P.L.396-1987, SECTION 2; P.L.209-1988, SECTIONS 2 and 15; P.L.357-1989, SECTION 2; P.L.185-1990, SECTION 2; P.L.240-1991, SECTION 2; P.L.277-1993, SECTION 2; P.L.340-1995, SECTION 2; P.L.260-1997, SECTION 2; P.L.273-1999, SECTION 2; P.L.291-2001, SECTION 2; P.L.224-2003, SECTION 2;

P.L.246-2005, SECTION 2; P.L.234-2007, SECTION 2; P.L.182-2009, SECTION 2.
(3) The following statutes relating to appropriations for general government: P.L.378-1987, SECTION 16; P.L.383-1987, SECTION 7; P.L.396-1987, SECTION 3; P.L.209-1988, SECTION 4; P.L.357-1989, SECTION 3; P.L.185-1990, SECTIONS 3 and 10; P.L.240-1991, SECTION 3; P.L.277-1993, SECTION 3; P.L.340-1995, SECTION 3; P.L.260-1997, SECTION 3; P.L.273-1999, SECTION 3; P.L.291-2001, SECTIONS 3, 9, 13, and 15; P.L.224-2003, SECTION 3; P.L.246-2005, SECTION 3; P.L.234-2007, SECTION 3; P.L.182-2009, SECTION 3.
(4) The following statutes relating to appropriations for public safety: P.L.383-1987, SECTION 8; P.L.396-1987, SECTION 4; P.L.209-1988, SECTION 5; P.L.357-1989, SECTION 4; P.L.185-1990, SECTION 4; P.L.240-1991, SECTION 4; P.L.277-1993, SECTION 4; P.L.340-1995, SECTION 4; P.L.260-1997, SECTION 4; P.L.273-1999, SECTION 4; P.L.291-2001, SECTIONS 8 and 14; P.L.224-2003, SECTION 4; P.L.246-2005, SECTION 4; P.L.234-2007, SECTION 4; P.L.182-2009, SECTION 4.
(5) The following statutes relating to appropriations for conservation and environment: P.L.383-1987, SECTION 9; P.L.396-1987, SECTION 5; P.L.357-1989, SECTION 5; P.L.185-1990, SECTION 5; P.L.240-1991, SECTION 5; P.L.277-1993, SECTION 5; P.L.16-1994, SECTION 15; P.L.340-1995, SECTION 5; P.L.260-1997, SECTION 5; P.L.273-1999, SECTION 5; P.L.291-2001, SECTIONS 10 and 12; P.L.224-2003, SECTION 5; P.L.246-2005, SECTION 5; P.L.234-2007, SECTION 5; P.L.182-2009, SECTION 5.
(6) The following statutes relating to appropriations for economic development: P.L.383-1987, SECTION 10; P.L.396-1987, SECTION 6; P.L.209-1988, SECTION 6; P.L.357-1989, SECTION 6; P.L.240-1991, SECTION 6; P.L.277-1993, SECTION 6; P.L.340-1995, SECTION 6; P.L.260-1997, SECTION 6; P.L.273-1999, SECTION 6; P.L.291-2001, SECTION 6; P.L.224-2003, SECTION 6; P.L.246-2005, SECTION 6; P.L.234-2007, SECTION 6; P.L.182-2009, SECTION 6.
(7) The following statutes relating to appropriations for transportation: P.L.372-1985, SECTION 31; P.L.396-1987, SECTION 7; P.L.357-1989, SECTION 7; P.L.240-1991, SECTION 7; P.L.277-1993, SECTION 7; P.L.340-1995, SECTION 7; P.L.260-1997, SECTION 7; P.L.273-1999, SECTION 7; P.L.291-2001, SECTION 11; P.L.224-2003, SECTION 7; P.L.246-2005, SECTION 7; P.L.234-2007, SECTION 7; P.L.182-2009, SECTION 7.
(8) The following statutes relating to appropriations for either health and human services or for family and social services, health, and veterans' affairs: P.L.383-1987, SECTIONS 11 and

12; P.L.396-1987, SECTION 8; P.L.209-1988, SECTIONS 3 and 7; P.L.357-1989, SECTION 8; P.L.185-1990, SECTION 7; P.L.240-1991, SECTION 8; P.L.277-1993, SECTION 8; P.L.340-1995, SECTION 8 and P.L.30-1996, SECTION 8 (the latter statute amending the former statute); P.L.260-1997, SECTION 8; P.L.273-1999, SECTION 8; P.L.291-2001, SECTION 7; P.L.224-2003, SECTION 8; P.L.246-2005, SECTION 8; P.L.234-2007, SECTION 8; P.L.182-2009, SECTION 8.
(9) The following statutes relating to appropriations for education, including higher education: P.L.383-1987, SECTION 13; P.L.383-1987, SECTION 14; P.L.396-1987, SECTION 9; P.L.209-1988, SECTIONS 9 through 13; P.L.357-1989, SECTIONS 9 through 11; P.L.51-1990, SECTION 46; P.L.185-1990, SECTION 8; P.L.240-1991, SECTIONS 9 through 11; P.L.277-1993, SECTIONS 9 through 11; P.L.36-1994, SECTION 41; P.L.340-1995, SECTIONS 9 through 11; P.L.260-1997, SECTIONS 9 through 11; P.L.273-1999, SECTIONS 9 through 11; P.L.291-2001, SECTIONS 4, 5, 16, and 17; P.L.224-2003, SECTIONS 9, 11, and 12; P.L.246-2005; SECTIONS 9, 11, and 12; P.L.234-2007, SECTIONS 9, 11, and 12; P.L.182-2009, SECTIONS 9, 11, and 12.
(10) The following statutes relating to payment of utility bills and other claims at the end of a state fiscal year: P.L.372-1985, SECTION 4; P.L.396-1987, SECTION 10; P.L.357-1989, SECTION 12; P.L.240-1991, SECTION 12; P.L.277-1993, SECTION 12; P.L.340-1995, SECTION 12; P.L.260-1997, SECTION 12; P.L.273-1999, SECTION 12; P.L.291-2001, SECTION 18; P.L.224-2003, SECTION 13; P.L.246-2005, SECTION 13; P.L.234-2007, SECTION 13; P.L.182-2009, SECTION 13.
(11) The following statutes relating to state travel and related expenses: P.L.372-1985, SECTION 5; P.L.396-1987, SECTION 11; P.L.357-1989, SECTION 13; P.L.240-1991, SECTION 13; P.L.277-1993, SECTION 13; P.L.340-1995, SECTION 13; P.L.260-1997, SECTION 13; P.L.273-1999, SECTION 13; P.L.291-2001, SECTION 19; P.L.224-2003, SECTION 14; P.L.246-2005, SECTION 14; P.L.234-2007, SECTION 14; P.L.182-2009, SECTION 14.
(12) The following statutes setting per diem rates for members of boards and commissions: P.L.372-1985, SECTION 6; P.L.396-1987, SECTION 12; P.L.357-1989, SECTION 14; P.L.240-1991, SECTION 14; P.L.277-1993, SECTION 14; P.L.340-1995, SECTION 14; P.L.260-1997, SECTION 14; P.L.273-1999, SECTION 14; P.L.291-2001, SECTION 20; P.L.224-2003, SECTION 15; P.L.246-2005, SECTION 15; P.L.234-2007, SECTION 15; P.L.182-2009, SECTION 15.
(13) The following statutes providing that payment for personal services may not be made unless approved by the budget

agency: P.L.372-1985, SECTION 7; P.L.396-1987, SECTION 13; P.L.357-1989, SECTION 15; P.L.240-1991, SECTION 15; P.L.277-1993, SECTION 15; P.L.340-1995, SECTION 15; P.L.260-1997, SECTION 15; P.L.273-1999, SECTION 15; P.L.291-2001, SECTION 21; P.L.224-2003, SECTION 16; P.L.246-2005, SECTION 16; P.L.234-2007, SECTION 16; P.L.182-2009, SECTION 16.
(14) The following statutes relating to the frequency of deposit of money into the state treasury: P.L.372-1985, SECTION 8; P.L.396-1987, SECTION 14; P.L.357-1989, SECTION 16; P.L.240-1991, SECTION 16; P.L.277-1993, SECTION 16; P.L.340-1995, SECTION 16; P.L.260-1997, SECTION 16; P.L.273-1999, SECTION 16; P.L.291-2001, SECTION 22; P.L.224-2003, SECTION 17; P.L.246-2005, SECTION 17; P.L.234-2007, SECTION 17; P.L.182-2009, SECTION 17.
(15) The following statutes relating to the deposit of money received as a result of casualty losses to the state: P.L.372-1985, SECTION 9; P.L.396-1987, SECTION 15; P.L.357-1989, SECTION 17; P.L.240-1991, SECTION 17; P.L.277-1993, SECTION 17; P.L.340-1995, SECTION 17; P.L.260-1997, SECTION 17; P.L.273-1999, SECTION 17; P.L.291-2001, SECTION 23; P.L.224-2003, SECTION 18; P.L.246-2005, SECTION 18; P.L.234-2007, SECTION 18; P.L.182-2009, SECTION 18.
(16) The following statutes relating to the disposition of excess state computer equipment: P.L.372-1985, SECTION 10; P.L.396-1987, SECTION 16; P.L.357-1989, SECTION 18; P.L.240-1991, SECTION 18; P.L.277-1993, SECTION 18; P.L.340-1995, SECTION 18; P.L.260-1997, SECTION 18; P.L.273-1999, SECTION 18; P.L.291-2001, SECTION 24; P.L.224-2003, SECTION 19; P.L.246-2005, SECTION 19; P.L.234-2007, SECTION 19; P.L.182-2009, SECTION 19.
(17) The following statutes relating to the use of excess commodities produced at state institutions: P.L.372-1985, SECTION 11; P.L.396-1987, SECTION 17; P.L.357-1989, SECTION 19; P.L.240-1991, SECTION 19; P.L.277-1993, SECTION 19; P.L.340-1995, SECTION 19; P.L.260-1997, SECTION 19; P.L.273-1999, SECTION 19; P.L.291-2001, SECTION 25; P.L.224-2003, SECTION 20; P.L.246-2005, SECTION 20; P.L.234-2007, SECTION 20; P.L.182-2009, SECTION 20.
(18) The following statutes requiring the approval of the budget agency for repairs to state buildings: P.L.372-1985, SECTION 12; P.L.396-1987, SECTION 18; P.L.357-1989, SECTION 20; P.L.240-1991, SECTION 20; P.L.277-1993, SECTION 20; P.L.340-1995, SECTION 20; P.L.260-1997, SECTION 20; P.L.273-1999, SECTION 20; P.L.291-2001, SECTION 26; P.L.224-2003, SECTION 21; P.L.246-2005, SECTION 21; P.L.234-2007, SECTION 21; P.L.182-2009, SECTION 21.
(19) The following statutes concerning the interpretation of

statutory annual or continuing appropriations: P.L.372-1985, SECTION 13; P.L.396-1987, SECTION 19; P.L.357-1989, SECTION 21; P.L.240-1991, SECTION 21; P.L.277-1993, SECTION 21; P.L.340-1995, SECTION 21; P.L.260-1997, SECTION 21; P.L.273-1999, SECTION 21; P.L.291-2001, SECTION 27; P.L.224-2003, SECTION 22; P.L.246-2005, SECTION 22; P.L.234-2007, SECTION 22; P.L.182-2009, SECTION 22.
(20) The following statutes relating to the disposition of appropriations made to reorganized state agencies: P.L.372-1985, SECTION 15; P.L.396-1987, SECTION 20; P.L.357-1989, SECTION 22; P.L.240-1991, SECTION 22; P.L.277-1993, SECTION 22; P.L.340-1995, SECTION 22; P.L.260-1997, SECTION 22; P.L.273-1999, SECTION 22; P.L.291-2001, SECTION 28; P.L.224-2003, SECTION 23; P.L.246-2005, SECTION 23; P.L.234-2007, SECTION 23; P.L.182-2009, SECTION 23.
(21) The following statutes relating to the purchase of automobiles by the state: P.L.372-1985, SECTION 16; P.L.396-1987, SECTION 21; P.L.357-1989, SECTION 23; P.L.240-1991, SECTION 23; P.L.277-1993, SECTION 23; P.L.340-1995, SECTION 23; P.L.260-1997, SECTION 23; P.L.273-1999, SECTION 23; P.L.291-2001, SECTION 29; P.L.224-2003, SECTION 24; P.L.246-2005, SECTION 24; P.L.234-2007, SECTION 24; P.L.182-2009, SECTION 24.
(22) The following statutes relating to advisory recommendations of the state budget committee: P.L.372-1985, SECTION 17; P.L.396-1987, SECTION 22; P.L.357-1989, SECTION 24; P.L.240-1991, SECTION 24; P.L.277-1993, SECTION 24; P.L.340-1995, SECTION 24; P.L.260-1997, SECTION 24; P.L.273-1999, SECTION 24; P.L.291-2001, SECTION 30; P.L.224-2003, SECTION 25; P.L.246-2005, SECTION 25; P.L.234-2007, SECTION 25; P.L.182-2009, SECTION 25.
(23) The following statutes relating to the governor's authority to accept federal funds: P.L.372-1985, SECTION 18; P.L.396-1987, SECTION 23; P.L.357-1989, SECTION 25; P.L.240-1991, SECTION 25; P.L.277-1993, SECTION 25; P.L.340-1995, SECTION 25; P.L.260-1997, SECTION 25; P.L.273-1999, SECTION 25; P.L.291-2001, SECTION 31; P.L.224-2003, SECTION 26; P.L.246-2005, SECTION 26; P.L.234-2007, SECTION 26; P.L.182-2009, SECTION 26.
(24) The following statutes requiring allotment of federal funds received by the state: P.L.372-1985, SECTION 19; P.L.396-1987, SECTION 24; P.L.357-1989, SECTION 26; P.L.240-1991, SECTION 26; P.L.277-1993, SECTION 26; P.L.340-1995, SECTION 26; P.L.260-1997, SECTION 26; P.L.273-1999, SECTION 26; P.L.291-2001, SECTION 32; P.L.224-2003, SECTION 27; P.L.246-2005, SECTION 27; P.L.234-2007, SECTION 27; P.L.182-2009, SECTION 27. (25) The following statutes relating to state contracts for personal services: P.L.372-1985, SECTION 20; P.L.396-1987, SECTION 25; P.L.357-1989, SECTION 27; P.L.240-1991, SECTION 27; P.L.277-1993, SECTION 27; P.L.340-1995, SECTION 27; P.L.260-1997, SECTION 27; P.L.273-1999, SECTION 27; P.L.291-2001, SECTION 33; P.L.224-2003, SECTION 28; P.L.246-2005, SECTION 28; P.L.234-2007, SECTION 28; P.L.182-2009, SECTION 28.
(26) The following statutes relating to appropriations for personal services: P.L.372-1985, SECTION 21; P.L.396-1987, SECTION 26; P.L.357-1989, SECTION 28; P.L.240-1991, SECTION 28; P.L.277-1993, SECTION 28; P.L.340-1995, SECTION 28; P.L.260-1997, SECTION 28; P.L.273-1999, SECTION 28; P.L.291-2001, SECTION 34; P.L.224-2003, SECTIONS 29 and 34; P.L.246-2005, SECTION 29; P.L.234-2007, SECTION 29; P.L.182-2009, SECTION 29.
(27) The following statutes authorizing the withholding of allotments of appropriations: P.L.372-1985, SECTION 23; P.L.396-1987, SECTION 27; P.L.357-1989, SECTION 29; P.L.240-1991, SECTION 29; P.L.277-1993, SECTION 29; P.L.340-1995, SECTION 29; P.L.260-1997, SECTION 29; P.L.273-1999, SECTION 29; P.L.291-2001, SECTION 35; P.L.224-2003, SECTION 30; P.L.246-2005, SECTION 30; P.L.234-2007, SECTION 30; P.L.182-2009, SECTION 30.
(28) The following statutes making construction appropriations: P.L.372-1985, SECTIONS 24 and 25; P.L.396-1987, SECTION 28; P.L.357-1989, SECTION 30; P.L.185-1990, SECTION 9; P.L.240-1991, SECTION 31; P.L.277-1993, SECTION 31; P.L.340-1995, SECTION 31; P.L.260-1997, SECTION 31; P.L.273-1999, SECTION 31; P.L.291-2001, SECTION 37; P.L.224-2003, SECTION 32; P.L.246-2005, SECTION 32; P.L.234-2007, SECTION 32; P.L.182-2009, SECTION 31.
(29) The following statutes authorizing the budget agency to employ architects: P.L.372-1985, SECTION 30; P.L.396-1987, SECTION 33; P.L.357-1989, SECTION 31; P.L.240-1991, SECTION 32; P.L.277-1993, SECTION 32; P.L.340-1995, SECTION 32; P.L.260-1997, SECTION 34; P.L.273-1999, SECTION 36; P.L.291-2001, SECTION 41; P.L.224-2003, SECTION 35; P.L.246-2005, SECTION 33; P.L.234-2007, SECTION 33; P.L.182-2009, SECTION 32.
(30) The following statutes relating to the duration of appropriations for construction: P.L.372-1985, SECTION 26; P.L.383-1987, SECTION 15; P.L.396-1987, SECTION 29; P.L.357-1989, SECTION 32; P.L.240-1991, SECTION 33; P.L.277-1993, SECTION 33; P.L.340-1995, SECTION 33; P.L.260-1997, SECTION 35; P.L.273-1999, SECTION 37; P.L.291-2001, SECTION 42; P.L.224-2003, SECTION 36; P.L.246-2005, SECTION 34; P.L.234-2007, SECTION 34; P.L.182-2009, SECTION 33.
(31) The following statutes reappropriating the proceeds of the

sale of state property: P.L.372-1985, SECTION 27; P.L.396-1987, SECTION 30; P.L.357-1989, SECTION 33; P.L.240-1991, SECTION 34.
(32) The following statutes relating to the allotment of appropriations: P.L.372-1985, SECTION 28; P.L.396-1987, SECTION 31; P.L.357-1989, SECTION 34; P.L.240-1991, SECTION 35.
(33) The following statutes relating to increase of expenditures for construction appropriations: P.L.372-1985, SECTION 29; P.L.396-1987, SECTION 32; P.L.357-1989, SECTION 35; P.L.240-1991, SECTION 36.
(34) The following statutes relating to use of the counter-cyclical revenue and economic stabilization fund: P.L.277-1993, SECTION 34; P.L.291-2001, SECTIONS 44 and 49; P.L.224-2003, SECTION 38; P.L.234-2007, SECTION 36; P.L.182-2009, SECTION 35.
(35) The following statutes relating to balances in the mental health fund: P.L.340-1995, SECTION 114; P.L.291-2001, SECTION 47; P.L.224-2003, SECTION 37; P.L.246-2005, SECTION 35; P.L.234-2007, SECTION 35; P.L.182-2009, SECTION 34.
(36) The following statutes concerning distributions from certain state funds: P.L.224-2003, SECTION 10; P.L.246-2005, SECTION 10; P.L.234-2007, SECTION 10; P.L.182-2009, SECTION 10.
(37) The following statutes stating that provisions of budget acts are severable: P.L.372-1985, SECTION 37; P.L.357-1989, SECTION 38; P.L.277-1993, SECTION 35; P.L.340-1995, SECTION 126; P.L.260-1997, SECTION 104; P.L.273-1999, SECTION 233; P.L.291-2001, SECTION 242.
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-14
Preservation of certain noncode statutes concerning education finance
Sec. 14. Section 2 of this chapter does not repeal the following statutes concerning education finance:
(1) P.L.65-1985, SECTIONS 1, 7, and 12 (concerning school corporation general fund levies).
(2) The following statutes concerning tuition support: P.L.372-1985, SECTION 3; P.L.5-1988, SECTIONS 229 and 230; P.L.59-1988, SECTIONS 13 through 16, and 18; P.L.240-1991, SECTION 30; P.L.43-1992, SECTION 19; P.L.277-1993, SECTION 30; P.L.278-1993, SECTION 1; P.L.340-1995, SECTION 30; P.L.30-1996, SECTION 7; P.L.178-2002, SECTION 156; P.L.224-2003, SECTION 31; P.L.276-2003, SECTION 39; P.L.246-2005, SECTION 31; P.L.162-2006, SECTION 58; P.L.234-2007, SECTION 31; P.L.146-2008, SECTION 854.
(3) P.L.85-1987, SECTION 5 (concerning school corporation

cumulative building fund levies).
(4) P.L.382-1987, SECTIONS 1 through 12, SECTION 18, SECTIONS 27 through 48, and SECTION 51 (concerning school finance).
(5) P.L.59-1991, SECTION 4 (concerning the effect of amendments to statutes relating to education finance).
(6) P.L.277-1993, SECTION 137 (concerning transfer of money from excess levy funds).
(7) P.L.30-1996, SECTION 6 (concerning transfers of money between school corporation funds).
(8) P.L.273-1999, SECTION 159 (concerning primetime distributions).
(9) P.L.3-2000, SECTION 15 (concerning which vocational education formula to use in 2001).
(10) P.L.111-2002, SECTION 12 (concerning transfer tuition).
(11) P.L.146-2008, SECTION 855 (abolishing the tuition reserve account in the state general fund and transferring money to the state tuition reserve fund).
As added by P.L.220-2011, SEC.4. Amended by P.L.6-2012, SEC.1.

IC 1-1-1.1-15
Preservation of certain noncode statutes concerning state educational institutions
Sec. 15. Section 2 of this chapter does not repeal the following statutes concerning state educational institutions:
(1) P.L.209-1988, SECTION 8 (concerning fee replacement appropriations to Indiana University).
(2) P.L.209-1988, SECTION 14 (concerning the construction of facilities for the animal disease diagnostic laboratory by Purdue University).
(3) P.L.155-1992, SECTION 1 (concerning the issuance of bonds by Purdue University for turbine generators).
(4) P.L.55-1994, SECTION 6 (concerning the issuance of refunding bonds by Indiana State University).
(5) P.L.55-1994, SECTION 7 (concerning the issuance of bonds for the following:
(A) A telephone/computer network by Purdue University.
(B) The university center addition by the University of Southern Indiana.).
(6) P.L.340-1995, SECTION 117 (concerning the issuance of bonds by Purdue University for the food science and agriculture biotech complex project).
(7) P.L.340-1995, SECTION 118 (concerning the issuance of bonds by Indiana State University for the advanced technology center).
(8) P.L.340-1995, SECTION 119 (concerning the issuance of bonds by Purdue University for the science and engineering building project).
(9) P.L.340-1995, SECTION 120 (concerning the issuance of bonds by Ivy Tech State College for the Ivy Tech State College,

South Bend Campus, main campus building project).
(10) P.L.340-1995, SECTION 121 (concerning the issuance of bonds by Indiana University for the law school/Herron art school project).
(11) P.L.340-1995, SECTION 122 (concerning the issuance of bonds by Purdue University for the Purdue University, Calumet campus, classroom and office building project).
(12) P.L.340-1995, SECTION 123 (concerning the issuance of bonds by the University of Southern Indiana for the general purpose classroom project).
(13) P.L.340-1995, SECTION 124 (concerning the issuance of bonds by Indiana University for the classroom and student support services building and renovation project).
(14) P.L.26-1996, SECTION 12 (amending P.L.340-1995, SECTION 121 concerning the issuance of bonds by Indiana University for the law school/Herron art school project).
(15) P.L.26-1996, SECTION 13 (amending P.L.340-1995, SECTION 122 concerning the issuance of bonds by Purdue University for the Purdue University, Calumet campus, classroom and office building project).
(16) P.L.26-1996, SECTION 14 (amending P.L.340-1995, SECTION 123 concerning the issuance of bonds by the University of Southern Indiana for the general purpose classroom project).
(17) P.L.26-1996, SECTION 15 (amending P.L.340-1995, SECTION 124 concerning the issuance of bonds by Indiana University for the classroom and student support services building and renovation project).
(18) P.L.260-1997, SECTION 32 (concerning the issuance of bonds for the following:
(A) Indiana University for the following:
(i) Neal-Marshall Theater Project.
(ii) Graduate School of Business.
(iii) Southeast campus, Life Science Building.
(B) Indiana University Purdue University at Indianapolis, Herron Art School/Law Building.
(C) Purdue University for the following:
(i) Food Science Building.
(ii) Boiler upgrade Phase I.
(iii) Calumet campus classrooms.
(iv) Fort Wayne campus Science Building.
(D) Indiana State University for the steam condensate distribution system.
(E) Ball State University for the North Quadrangle Building.
(F) Ivy Tech State College Lafayette campus for the Ross Road Building.
(G) Indiana University Bloomington campus for the Auditorium Renovation, Phase I.
(H) University of Southern Indiana for the Wellness/Fitness Recreational Facility.). (19) P.L.273-1999, SECTION 32 (concerning the issuance of bonds for the following:
(A) Indiana University, Bloomington campus, for the Undergraduate Business School Renovation.
(B) Indiana University, Kokomo campus, for the New Science and Allied Health Building.
(C) Indiana University, Northwest campus, for the Professional Education Building.
(D) Indiana University, South Bend campus, for the Student Activities Center.
(E) Indiana University Purdue University at Indianapolis, for the Classroom Building University Information Technology Services (UITS).
(F) Purdue University, West Lafayette campus, for the Visual Performing Arts Building.
(G) Purdue University, West Lafayette campus, for the Boiler Upgrade Phase II.
(H) Indiana State University, for the Power Plant.
(I) Ball State University, for the South Quadrangle Project.
(J) Ivy Tech State College, Bloomington campus.
(K) University of Southern Indiana, for the Science Education Building.).
(20) P.L.273-1999, SECTION 39 (concerning the issuance of bonds for, or authority to construct, the following:
(A) Purdue University, for the Purdue Memorial Union project.
(B) Purdue University, Fort Wayne campus, for the parking garage number one.
(C) Purdue University, Fort Wayne campus, for the parking garage number two.
(D) University of Southern Indiana, for the wellness/fitness recreational facility.
(E) Purdue University, for the Recreation Gymnasium project.).
(21) P.L.291-2001, SECTION 46 (concerning the issuance of bonds for the following:
(A) Indiana University, Bloomington campus, for the Multidisciplinary Science Building Phase I.
(B) Indiana University, Bloomington campus, for the Classroom Building associated with Graduate School of Business.
(C) Indiana University Purdue University Indianapolis, for the Classroom Academic Building and Related Infrastructure.
(D) Indiana University Purdue University Indianapolis, for the Campus Center.
(E) Indiana University, Southeast campus, for the Library/Student Center.
(F) Purdue University, West Lafayette campus, for the Engineering Building A&E/Chiller Plant. (G) Purdue University, West Lafayette campus, for the Computer Science Building Phase I.
(H) Purdue University, West Lafayette campus, for the Mechanical Engineering Addition A&E.
(I) Indiana State University, for the Stalker Hall renovation.
(J) University of Southern Indiana, for the Science/Education Classroom Building completion.
(K) Ball State University, for the Music Instructional Building.
(L) Vincennes University, for the Technology Building Phase II.
(M) Vincennes University, for the Performing Arts Center gift match.
(N) Ivy Tech State College, Lafayette campus, for the Ross Road Building Phase III.
(O) Ivy Tech State College, Richmond campus, for the Classroom Building Phase I.
(P) Ivy Tech State College, Evansville campus, for the Main Building Addition and Renovation Phase I.
(Q) Ivy Tech State College, Terre Haute campus, for the Library and Business Building.
(R) Ivy Tech State College, Valparaiso campus, for the Instructional Center.).
(22) P.L.291-2001, SECTION 50 (concerning the issuance of bonds by Purdue University for the Recreational Gymnasium project).
(23) P.L.291-2001, SECTION 51 (authorizing Indiana University to construct a women's field hockey facility).
(24) P.L.138-2002, SECTION 1 (concerning the issuance of bonds by Purdue University for the Nanotechnologies/Life Sciences Research Facility).
(25) P.L.173-2002, SECTION 4 (concerning the issuance of bonds by Vincennes University for a Technology Building, a Performing Arts Center, and a Recreation Building).
(26) P.L.224-2003, SECTION 99 (concerning the issuance of bonds by Indiana University for the Indiana University - Purdue University at Fort Wayne Medical Building).
(27) P.L.224-2003, SECTION 100 (concerning the issuance of bonds by Purdue University for the Indiana University - Purdue University at Fort Wayne Music Building).
(28) P.L.224-2003, SECTION 101 (concerning the issuance of bonds by Indiana University and Purdue University for the following:
(A) Indiana University, Bloomington campus, for the Multidisciplinary Science Building Phase II.
(B) Indiana University Purdue University Indianapolis, for the Research Institute Building III.
(C) Indiana University Purdue University Indianapolis, for the Information Sciences Building.
(D) Purdue University, West Lafayette campus, for the

Millennium Engineering Building.
(E) Purdue University, West Lafayette campus, for the Biomedical Engineering Building.
(F) Indiana University-Purdue University Indianapolis Campus Center.).
(29) P.L.224-2003, SECTION 102 (concerning the issuance of bonds by the University of Southern Indiana for renovation of the University Center).
(30) P.L.224-2003, SECTION 103 (concerning the issuance of bonds for the University of Southern Indiana Library).
(31) P.L.224-2003, SECTION 104 (concerning the issuance of bonds by the University of Southern Indiana for the parking garage project).
(32) P.L.224-2003, SECTION 105 (concerning the issuance of bonds for Indiana University, South Bend campus, land acquisition).
(33) P.L.224-2003, SECTION 106 (concerning the issuance of bonds for Vincennes University, Jasper campus, Jasper Center New Academic Building).
(34) P.L.224-2003, SECTION 107 (concerning the issuance of bonds by Ivy Tech State College for the following:
(A) Richmond Building Addition, Phase II.
(B) Indianapolis/Lawrence Roosevelt Building Acquisition.
(C) Valparaiso New Campus, Phase I.
(D) Madison A&E.
(E) Portage A&E.
(F) Marion A&E.
(G) Evansville Phase II Project.).
(35) P.L.224-2003, SECTION 108 (concerning the issuance of bonds by Ball State University for the Communication Media Building).
(36) P.L.224-2003, SECTION 109 (concerning the issuance of bonds by Purdue University, Calumet campus, for the Parking Garage No. 1 project).
(37) P.L.224-2003, SECTION 110 (concerning the issuance of bonds by Indiana State University, for the University Hall Renovation and Business School A&E).
(38) P.L.121-2005, SECTION 2 (concerning the issuance of bonds by Indiana University for the hotel facility adjacent to the Indiana University Conference Center on the Indianapolis campus).
(39) P.L.214-2005, SECTION 95 (concerning appropriations for Ivy Tech State College for the Logansport campus).
(40) P.L.246-2005, SECTION 244 (concerning the issuance of bonds for the following:
(A) Ivy Tech, Valparaiso New Campus, Phase II.
(B) Ivy Tech, Madison Main Campus Expansion.
(C) Ivy Tech, Marion New Campus.
(D) University of Southern Indiana, Education/Science Building Completion SOB/GCB A&E and Physical Plant

Expansion.
(E) Indiana State University, University Hall Renovation for College of Education.
(F) University of Southern Indiana, Recreation and Fitness Center Expansion Phase II.
(G) Purdue University, North Central Campus Parking Garage No. 1.
(H) Indiana University, Bloomington campus, Central Heating Plant Renovation Phase I.
(I) Purdue University, West Lafayette campus, Infrastructure and Utilities Improvement.
(J) Ball State University, Boiler Plant Replacement and Chilled Water Plant Improvements.
(41) P.L.159-2006, SECTION 3 (making appropriations from the state general fund to the budget agency for general repair and rehabilitation or for repair and rehabilitation of dormitories or other student housing of state educational institutions and for the Indiana higher education telecommunications system).
(42) P.L.192-2006, SECTION 12 (concerning the issuance of bonds by Indiana State University for the Student Recreation Center Project).
(43) P.L.192-2006, SECTION 13 (concerning the issuance of bonds by Ball State University for the renovation and expansion of a recreation center).
(44) P.L.192-2006, SECTION 14 (concerning the issuance of bonds by the University of Southern Indiana for a university center expansion).
(45) P.L.234-2007, SECTION 175 (concerning the issuance of bonds by Vincennes University for a center for advanced manufacturing and applied technology on the Jasper campus).
(46) P.L.234-2007, SECTION 176 (concerning the appropriation of money from the state general fund for construction of a center for advanced manufacturing in Gibson County).
(47) P.L.234-2007, SECTION 177 (concerning authority given to Vincennes University to construct a multicultural center).
(48) P.L.234-2007, SECTION 178 (concerning the appropriation of money from the state general fund to Indiana University School of Medicine for the construction of the Cancer Research Institute).
(49) P.L.234-2007, SECTION 179, as amended by P.L.131-2008, SECTION 71.
(50) P.L.234-2007, SECTION 180 (concerning issuance of bonds by Purdue University for Purdue University West Lafayette, Animal Disease Diagnostic Laboratory (BSL-3)).
(51) P.L.234-2007, SECTION 181 (concerning issuance of bonds by Indiana University for the new Athletic Facilities (including all related and subordinate components of the new Athletic facilities)).
(52) P.L.234-2007, SECTION 182 (making appropriations from

the state general fund to the budget agency for general repair and rehabilitation or for repair and rehabilitation of dormitories or other student housing of state educational institutions and for the Indiana higher education telecommunications system).
(53) P.L.234-2007, SECTION 183 (making appropriations from the state general fund to Ivy Tech Community College for making lease payments for the Portage campus).
(54) P.L.234-2007, SECTION 186 (concerning the issuance of bonds by Purdue University for Purdue University North Central Campus Parking Garage No. 1).
(55) P.L.131-2008, SECTION 64 (concerning issuance of bonds by Indiana University, Purdue University at Fort Wayne Student Services and Library Complex).
(56) P.L.131-2008, SECTION 71, amending P.L.234-2007, SECTION 179 (concerning the issuance of bonds for the following:
(A) Indiana University South Bend, Arts Building Renovation.
(B) Indiana University Bloomington, Cyber Infrastructure Building.
(C) Indiana University, Purdue University at Indianapolis, Neurosciences Research Building.
(D) Indiana University Southeast Medical Education Center.
(E) Indiana State University, Life Sciences/Chemistry Laboratory Renovations and Satellite Chiller Capacity.
(F) Ball State University, Central Campus Academic Project, Phase I & Utilities.
(G) Ivy Tech, Fort Wayne Technology Center and Demolition Costs.
(H) Ivy Tech, Indianapolis Community College for the Fall Creek Expansion Project.
(I) Ivy Tech, Lamkin Center for Instructional Development and Leadership.
(J) Ivy Tech, Logansport.
(K) Ivy Tech, Sellersburg.
(L) Ivy Tech, Warsaw.
(M) Ivy Tech, Muncie\Anderson.
(N) Ivy Tech, Elkhart Phase I.
(O) Ivy Tech, Greencastle.
(P) Purdue University Calumet, Gyt Building.
(Q) Purdue University North Central, Student Services & Recreation Center.
(R) University of Southern Indiana College of Business, General Classroom Building.
(S) Vincennes University, Health and Science Lab Rehabilitation.
(T) Indiana University, Purdue University at Fort Wayne Student Services and Library Complex.
(U) Purdue University West Lafayette, Mechanical Engineering Addition. (V) Purdue University West Lafayette, Boiler No. 6.
(57) P.L.182-2009(ss), SECTION 40, as amended by P.L.182-2009(ss), SECTION 518 (concerning the issuance of bonds for the following:
(A) Purdue University:
(i) Life Sciences Laboratory Renovations.
(ii) Medical School Renovations.
(B) Vincennes University:
(i) Davis Hall.
(ii) P.E. Building.
(C) Indiana State University Federal Building.
(D) Indiana University Northwest campus Tamarack Hall.
(E) Ivy Tech Community College Gary campus.
(F) University of Southern Indiana Teacher Theatre Replacement Project.
(G) Indiana University Life Sciences Laboratory Renovations.
(H) Indiana University Southeast Education and Technology Building.
(I) Indiana University Purdue University at Indianapolis Life Sciences Laboratory Renovations.
(J) Ivy Tech Community College:
(i) Anderson campus.
(ii) Bloomington campus.
(iii) Warsaw campus.
(iv) Ball State University Central Campus Rehabilitation.
(v) Indiana University Purdue University Fort Wayne Northeast Indiana Innovation Center.).
(58) P.L.182-2009(ss), SECTION 41 (concerning issuance of bonds for the following:
(A) Indiana University Purdue University at Indianapolis Neurosciences Building.
(B) Indiana University Bloomington Cyber Infrastructure.
(C) Purdue University North Central Campus Student Services Complex.
(59) P.L.182-2009(ss), SECTION 42 (concerning issuance of bonds for the following:
(A) Purdue University Lafayette campus Student Fitness and Wellness Center.
(B) Indiana University Purdue University at Fort Wayne Parking Garage.
(60) P.L.182-2009(ss), SECTION 43 (concerning issuance of bonds for Purdue University West Lafayette Drug Discovery Facility).
(61) P.L.182-2009(ss), SECTION 44 (concerning issuance of bonds for the following:
(A) Indiana State University, Life Sciences/Chemistry Laboratory Renovations & Chiller.
(B) Ball State University, Central Campus Academic Project, Phase I & Utilities. (C) Ivy Tech, Elkhart Phase I.).
(62) P.L.182-2009(ss), SECTION 45 (concerning issuance of bonds for Purdue University North Central Campus Parking Garage No. 1).
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-16
Preservation of certain noncode statutes concerning miscellaneous appropriations and fiscal matters
Sec. 16. Section 2 of this chapter does not repeal the following statutes concerning miscellaneous appropriations and fiscal matters:
(1) P.L.282-1985, SECTION 5 (concerning an appropriation to the state board of health from the state general fund).
(2) P.L.372-1985, SECTION 14 (requiring certain persons receiving appropriations to be subject to audit by the state board of accounts).
(3) P.L.372-1985, SECTION 22 (relating to approval granted to state agencies for the expenditure of certain federal funds).
(4) P.L.372-1985, SECTIONS 32 through 36 (concerning certain highway and transportation matters).
(5) P.L.107-1986, SECTION 4 (concerning a general fund appropriation to the distressed township supplemental poor relief fund).
(6) P.L.236-1986, SECTION 1 (concerning distribution of money by the department of mental health to Developmental Services, Inc.).
(7) P.L.237-1986, SECTION 8 (concerning a general fund appropriation for the work of the general corporation law study commission).
(8) P.L.248-1986, SECTION 1 (concerning a general fund appropriation for restoring the Soldiers' and Sailors' Monument and Monument Circle).
(9) P.L.154-1987, SECTION 5 (concerning a general fund appropriation to the budget agency to carry out that act).
(10) P.L.370-1987, SECTION 1 (concerning reversion of an appropriation made by Acts 1975, P.L.146, SECTION 3(a), for the residual malpractice insurance authority).
(11) P.L.396-1987, SECTION 34 (making deficiency appropriations).
(12) P.L.109-1988, SECTION 22 (concerning a general fund appropriation to the oil and gas environmental fund).
(13) The following statutes relating to general fund appropriations to the St. Joseph River basin commission: P.L.191-1988, SECTION 2; P.L.307-1989, SECTION 2.
(14) P.L.334-1989, SECTION 49 (concerning a general fund appropriation to the judicial conference of Indiana).
(15) P.L.341-1989, SECTION 18 (concerning a general fund appropriation to the state lottery commission).
(16) P.L.357-1989, SECTION 36 (concerning reversion of appropriations to the legislative council contingency fund). (17) P.L.13-1990, SECTION 26 (concerning transfer of money from the underground petroleum storage tank excess liability fund).
(18) P.L.51-1990, SECTION 54 (concerning general fund appropriations for performance based awards program under IC 20-1-1.3 (before its repeal)).
(19) P.L.185-1990, SECTION 6 (concerning appropriations made to the Chicago third airport site selection).
(20) P.L.240-1991, SECTION 112 (concerning transfer of money between state funds).
(21) The following statutes concerning Build Indiana Fund appropriations: P.L.278-1993, SECTION 2; P.L.340-1995, SECTION 37; P.L.273-1999, SECTION 33; P.L.291-2001, SECTION 38; P.L.291-2001, SECTION 40.
(22) P.L.278-1993, SECTIONS 32 and 33 (concerning interpretation of P.L.277-1993 and P.L.278-1993).
(23) P.L.18-1995, SECTION 145 (concerning increasing appropriations to the Indiana judicial center).
(24) P.L.18-1995, SECTION 147 (concerning general fund appropriations to the public defense fund).
(25) P.L.70-1995, SECTION 12 (concerning appropriations from the fire and building services fund to the firefighting equipment revolving loan fund).
(26) P.L.104-1995, SECTIONS 5 through 14 (concerning several appropriations to the state police department or the state police pension fund for carrying out the purposes of IC 10-1-1-4.5 (subsequently repealed)).
(27) P.L.340-1995, SECTION 34 (concerning the liability of the Indiana port commission to repay the state for certain appropriations made in 1965).
(28) P.L.13-1996, SECTION 4 (concerning appropriations for construction of certain correctional facilities).
(29) P.L.202-1997, SECTION 8 (concerning general fund appropriations for the Indiana conference for legal education opportunity).
(30) P.L.260-1997, SECTION 30 (concerning appropriations for the computer contingency fund).
(31) P.L.260-1997, SECTION 33 (concerning transfers from the state general fund to the local road and street fund).
(32) P.L.260-1997, SECTION 37 (authorizing the state armory board to transfer money to the Indiana war memorials commission).
(33) P.L.260-1997, SECTION 98 (directing the auditor of state to make certain distributions).
(34) P.L.260-1997, SECTION 100 (canceling a certain appropriation made by P.L.340-1995).
(35) P.L.260-1997, SECTION 103 (concerning an appropriation from the lottery and gaming surplus account of the build Indiana fund to the electronic and enhanced access fund).
(36) P.L.273-1999, SECTION 34 (canceling certain

appropriations).
(37) P.L.273-1999, SECTION 35 (directing the auditor of state to make certain distributions).
(38) P.L.21-2000, SECTION 12 as amended by P.L.291-2001, SECTION 79 (concerning transfer of money between the tobacco settlement fund and the Indiana tobacco master settlement agreement fund and related appropriations).
(39) P.L.26-2001, SECTION 2 (concerning the use of appropriations from the Indiana economic development partnership fund).
(40) P.L.291-2001, SECTION 36 (concerning additional appropriations).
(41) P.L.291-2001, SECTION 39 (concerning the cancellation of appropriations made under P.L.273-1999, SECTION 33 relating to the Mount Hermon Youth Organization and making an appropriation to GEMS, Inc.).
(42) P.L.291-2001, SECTION 45 (concerning deposits to the Build Indiana Fund).
(43) P.L.291-2001, SECTION 48 (concerning Medicaid appropriations).
(44) P.L.291-2001, SECTION 79 (concerning transfer of money between the tobacco settlement fund and the Indiana tobacco master settlement agreement fund and related appropriations).
(45) P.L.291-2001, SECTION 235 (concerning build Indiana fund appropriations for the Jennings County Economic Development Corporation).
(46) P.L.178-2002, SECTION 155 as amended by P.L.1-2003, SECTION 110 (concerning appropriations to state educational institutions).
(47) P.L.192-2002, SECTION 209 as amended by P.L.224-2003, SECTION 176 (concerning appropriations for the twenty-first century research and technology fund).
(48) P.L.1-2003, SECTION 110 (concerning appropriations to state educational institutions).
(49) P.L.224-2003, SECTION 176 (concerning appropriations from the build Indiana fund to the twenty-first century research and technology fund).
(50) The following statutes (concerning appropriations to the department of local government finance from the assessment training fund): P.L.1-2004, SECTION 83; P.L.23-2004, SECTION 86.
(51) P.L.51-2004, SECTION 12 (concerning appropriations to the budget agency to implement IC 27-8-10-2.1(g)).
(52) P.L.58-2006, SECTION 11 (concerning appropriations for statutory fee remission related to dependents of veterans with disabilities).
(53) P.L.187-2006, SECTION 20 (concerning appropriations to the department of homeland security to provide training).
(54) P.L.218-2007, SECTION 62 (annually transferring money from the state general fund to the Indiana tobacco use

prevention and cessation trust fund and related appropriations).
(55) P.L.227-2007, SECTION 73 (concerning return of excess money by a county to the state from the property tax refunds appropriation made by HEA 1001-2007).
(56) P.L.234-2007, SECTION 299 (concerning appropriations from the build Indiana fund for public water supply systems serving Ripley, Decatur, and Jennings counties).
(57) P.L.1-2008, SECTION 10 (concerning transfers of money between the state general fund and the property tax reduction trust fund).
(58) P.L.32-2008, SECTION 9 (transferring an appropriation from the department of labor, bureau of safety education and training to INSafe).
(59) P.L.107-2008, SECTION 19 (transferring money from bureau of motor vehicles to the Indiana criminal justice institute for licensing of commercial driver training schools and instructors).
(60) P.L.146-2008, SECTION 851 (appropriating money from the state general fund to the property tax replacement fund board).
(61) P.L.146-2008, SECTION 859 (appropriating money from the state general fund to the state forestry fund).
(62) P.L.146-2008, SECTION 860 (appropriating money from the state general fund to the state fair fund).
(63) P.L.182-2009, SECTIONS 36, 37, 47, and 48 (concerning use of funds under the American Recovery and Reinvestment Act of 2009).
(64) P.L.182-2009, SECTION 39 (requiring certain reversions of appropriations).
(65) P.L.182-2009, SECTION 46 (concerning appropriations for a trauma care center in Gary).
As added by P.L.220-2011, SEC.4.

IC 1-1-1.1-17
Preservation of certain noncode statutes concerning taxation
Sec. 17. Section 2 of this chapter does not repeal the following statutes concerning taxation:
(1) P.L.74-1987, SECTION 29 (concerning application of certain property tax statutes).
(2) P.L.91-1989, SECTION 3 (concerning actions for refund of a tax).
(3) P.L.100-1989, SECTION 3 (concerning adjudications before the Indiana tax court).
(4) P.L.50-1990, SECTION 16, as amended by P.L.61-1991, SECTION 6 (concerning property tax sales).
(5) P.L.59-1990, SECTION 5 (concerning the jurisdiction of the Indiana tax court).
(6) P.L.41-1993, SECTION 55 (concerning application of property tax amendments).
(7) P.L.6-1997, SECTION 246 (concerning proceedings

pending before the state board of tax commissioners).
(8) P.L.38-1998, SECTION 8 (concerning excess payments transferred to a surplus tax fund).
(9) P.L.129-2001, SECTION 35 (concerning tax collection proceedings).
(10) P.L.198-2001, SECTION 112, as amended by P.L.1-2002, SECTION 166 (concerning application of property tax amendments).
(11) P.L.198-2001, SECTION 117, as amended by P.L.178-2002, SECTION 143 (concerning petitions for review, petitions for judicial review, and refund of property taxes).
(12) P.L.1-2004, SECTION 69 (legalizing certain actions taken by the department of local government finance).
(13) P.L.1-2004, SECTION 71 (concerning tax refunds that result from assessment reductions).
(14) P.L.1-2004, SECTION 84 (concerning controlled projects).
(15) P.L.23-2004, SECTION 72 (legalizing certain actions taken by the department of local government finance).
(16) P.L.23-2004, SECTION 74 (concerning refunds that result from assessment reductions).
(17) P.L.23-2004, SECTION 81 (concerning reviews of an assessment of real property for the 2003 assessment date).
(18) P.L.23-2004, SECTION 87 (concerning controlled projects).
(19) P.L.154-2006, SECTION 97 (concerning application of property tax amendments).
(20) P.L.219-2007, SECTION 156 (concerning administrative and judicial review of matters relating to property taxes).
As added by P.L.220-2011, SEC.4.



CHAPTER 2. LAWS GOVERNING THE STATE

IC 1-1-2-2
Criminal law statutory
Sec. 2. Crimes shall be defined and punishment therefor fixed by statutes of this state and not otherwise.
(Formerly: Acts 1852,1RS, c.61, s.2.) As amended by Acts 1978, P.L.2, SEC.101.



CHAPTER 2.5. REGULATION OF INTRASTATE COMMERCE

IC 1-1-2.5-2
General Assembly declarations
Sec. 2. The general assembly declares the following:
(1) The Tenth Amendment to the Constitution of the United States provides that the only powers that the federal government may exercise are those that have been delegated to the federal government in the Constitution of the United States.
(2) The Ninth Amendment to the Constitution of the United States guarantees to the people rights not enumerated in the Constitution and reserves to the people of Indiana those rights.
(3) Under Article I, Section 8, Clause 3 of the Constitution of the United States, the federal government is empowered to regulate commerce among the several states.
(4) The power to regulate intrastate commerce is reserved to the states or the people under the Ninth and Tenth Amendments to the Constitution of the United States.
(5) During the Constitutional Convention, the founders considered a plan that would have authorized the federal government not only to regulate commerce among the several states, but also to regulate any activity having spillover effects across state lines. The founders rejected this latter idea.
(6) All:
(A) goods grown, manufactured, or made in Indiana; and
(B) services performed in Indiana;
when the goods or services are sold, maintained, and retained in Indiana are not subject to the authority of the Congress of the United States under the constitutional power of Congress to regulate commerce among the several states.
As added by P.L.152-2012, SEC.1.



CHAPTER 3. PROCLAMATION DATE; EFFECTIVE DATES OF SESSION LAWS

IC 1-1-3-2
Proclamation by governor
Sec. 2. So soon as certificates from all the counties have been received, the governor shall issue and publish his proclamation, announcing the date at which the latest filing took place; of the facts contained in which proclamation, all courts shall take notice.
(Formerly: Acts 1855, c.100, s.2.)

IC 1-1-3-3
Effective dates
Sec. 3. (a) As used in this section, "regular session" includes a regular technical session.
(b) Except as otherwise provided in subsection (d), each provision of each act passed at a regular session of the general assembly takes effect on July 1 next following its enactment, unless a different time is specified in the act.
(c) Except as otherwise provided in subsection (d), each provision of each act passed at a special session of the general assembly takes effect on the first day of the third calendar month after the calendar month of sine die adjournment, unless a different time is specified in the act.
(d) If an act contains a SECTION that specifies an effective date or dates for one (1) or more other provisions of the act or declares that an emergency exists for the act, then the SECTION takes effect at the same time as the earliest date that any other provision of the act takes effect.
(e) This section does not apply to acts that are vetoed by the governor.
As added by Acts 1978, P.L.3, SEC.2. Amended by P.L.1-1983, SEC.1; P.L.1-1987, SEC.1; P.L.1-1993, SEC.1; P.L.4-1995, SEC.1.



CHAPTER 3.1. EFFECTIVENESS OF ACTS PASSED OVER GOVERNOR'S VETO

IC 1-1-3.1-2
Definitions
Sec. 2. For purposes of this chapter, "approval of the act" occurs at the time the second house of the general assembly votes to approve a bill over the governor's veto under Article 5, Section 14 of the Constitution of the State of Indiana. "Second house of the general assembly" refers to the house of the general assembly that reconsiders a bill vetoed by the governor under Article 5, Section 14 of the Constitution of the State of Indiana after the house in which the bill originated has passed the bill over the governor's veto.
As added by P.L.1-1987, SEC.2.

IC 1-1-3.1-3
Acts containing declaration of emergency
Sec. 3. (a) This section applies only to an act that contains a declaration that an emergency exists.
(b) If the act provides that a provision of the act takes effect:
(1) upon passage; or
(2) retroactively to a specified date;
then the provision takes effect upon approval of the act.
(c) If:
(1) the act provides that a provision of the act takes effect on a specified date; and
(2) approval of the act occurs on or before the specified date;
then the provision takes effect on the specified effective date.
(d) If:
(1) the act provides that a provision of the act takes effect on a specified date; and
(2) approval of the act occurs after the specified date;
then the provision takes effect on July 1 next following approval of the act.
(e) If the act does not provide an effective date for a provision of the act, then the provision takes effect on July 1 next following approval of the act, subject to section 5 of this chapter.
As added by P.L.1-1987, SEC.2.

IC 1-1-3.1-4
Acts not containing declaration of emergency
Sec. 4. (a) This section applies only to an act that does not contain

a declaration that an emergency exists.
(b) If:
(1) the act provides that a provision of the act takes effect on a specified date; and
(2) approval of the act occurs on or before the specified date;
then the provision takes effect on the specified effective date, unless promulgation of the act must occur under subsection (c).
(c) If, in a case described in subsection (b), the specified effective date occurs before promulgation of the act, then the provision takes effect when promulgation of the act is completed. As used in this subsection, "promulgation" means the publication and circulation of an act in accordance with Article 4, Section 28 of the Constitution of the State of Indiana.
(d) If:
(1) the act provides that a provision of the act takes effect on a specified date; and
(2) approval of the act occurs after the specified date;
then the provision takes effect on July 1 next following approval of the act.
(e) If the act does not provide an effective date for a provision of the act, then the provision takes effect on July 1 next following approval of the act, subject to section 5 of this chapter.
As added by P.L.1-1987, SEC.2.

IC 1-1-3.1-5
Effective date sections
Sec. 5. If an act described in either section 3 or section 4 of this chapter contains a SECTION that specifies an effective date or dates for one (1) or more other provisions of the act, then the effective date SECTION takes effect at the same time as the earliest date that any other provision of the act takes effect.
As added by P.L.1-1987, SEC.2.



CHAPTER 3.2. REPEALED



CHAPTER 3.5. POLITICAL SUBDIVISIONS CLASSIFIED BY POPULATION; EFFECTIVE DATE OF DECENNIAL CENSUS

IC 1-1-3.5-2
Definitions
Sec. 2. (a) As used in this chapter, "federal decennial census" means a United States decennial census of population conducted under 13 U.S.C. 141.
(b) As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13. The term does not include congressional districts, state legislative districts, local office election districts, or school board office election districts.
As added by Acts 1981, P.L.1, SEC.1. Amended by P.L.1-1988, SEC.2.

IC 1-1-3.5-2.5
Special tabulation
Sec. 2.5. As used in this chapter, "special tabulation" means a certification of the census population count for a political subdivision that: (1) is issued by the Bureau of the Census:
(A) at the request of a political subdivision; and
(B) after the tabulation of population of Indiana in the federal decennial census has been reported to the governor by the United States Secretary of Commerce under 13 U.S.C. 141(c); and
(2) indicates the census count population for the political subdivision that would have been reported under subdivision (1) if individuals residing in territory:
(A) not located within the political subdivision according to the Boundary and Annexation Survey used as the basis for the tabulation of population reported under subdivision (1); and
(B) located within the political subdivision after the tabulation of population reported under subdivision (1);
had been included in the tabulation of population of the political subdivision reported to the governor by the United States Secretary of Commerce.
As added by P.L.2-1990, SEC.1.

IC 1-1-3.5-3
Use of census data in Indiana statutes
Sec. 3. (a) For purposes of the statutes described in section 5(c) of this chapter, a reference to population is a reference to population as determined by the most recent of the following:
(1) Federal decennial census.
(2) Federal special census.
(3) Special tabulation.
(4) Corrected population count.
(b) For purposes of statutes relating to drawing boundaries of county executive districts, county fiscal body districts, municipal legislative body districts, or the districts of any other political subdivision, a reference to population is a reference to population as determined by the most recent of the following:
(1) Federal decennial census.
(2) Federal special census.
(3) Special tabulation.
(4) Corrected population count.
(c) For purposes of a noncode statute, a reference to population is the population determined by the most recent federal decennial census in effect before the passage of the statute, unless the population description in the statute is changed by subsequent legislation.
(d) For purposes of statutes not described in subsection (a), (b), or (c), a reference to population is the population determined by the most recent federal decennial census in effect, unless the statute specifically provides otherwise.
(e) This subsection applies to a political subdivision located in more than one (1) county. If a political subdivision is described in a statute by reference to the county in which the political subdivision

is located, the reference is to the county that contains a majority of the population of the political subdivision.
(f) The effective date of each:
(1) federal decennial census;
(2) federal special census;
(3) special tabulation; or
(4) corrected population count;
is April 1 of the calendar year following the year in which the tabulation of population or corrected population count is delivered to the state by the United States Secretary of Commerce under 13 U.S.C. 141 and received by the governor.
(g) Promptly upon receiving the tabulation of population or corrected population count, the governor shall issue an executive order:
(1) evidencing the date of receipt; and
(2) noting that the effective date of the tabulation of population or corrected population count for purposes of any statute described in this section is April 1 of the following year.
As added by Acts 1981, P.L.1, SEC.1. Amended by P.L.1-1988, SEC.3; P.L.2-1990, SEC.2; P.L.170-2002, SEC.1; P.L.66-2003, SEC.1.

IC 1-1-3.5-4
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 1-1-3.5-5
Notification of effective date of tabulation of population
Sec. 5. (a) The governor shall forward a copy of the executive order issued under section 3 of this chapter to:
(1) the director of the Indiana state library;
(2) the election division; and
(3) the Indiana Register.
(b) The director of the Indiana state library, or an employee of the Indiana state library designated by the director to supervise a state data center established under IC 4-23-7.1, shall notify each state agency using population counts as a basis for the distribution of funds or services of the effective date of the tabulation of population or corrected population count.
(c) The agencies that the director of the Indiana state library must notify under subsection (b) include the following:
(1) The auditor of state, for distribution of money from the following:
(A) The cigarette tax fund in accordance with IC 6-7-1-30.1.
(B) Excise tax revenue allocated under IC 7.1-4-7-8.
(C) The local road and street account in accordance with IC 8-14-2-4.
(2) The board of trustees of Ivy Tech Community College for the board's division of Indiana into service regions under IC 21-22-6-1. (3) The division of disability and rehabilitative services, for establishing priorities for community residential facilities under IC 12-11-1.1 and IC 12-28-4-12.
(4) The department of state revenue, for distribution of money from the motor vehicle highway account fund under IC 8-14-1-3.
(5) The Indiana economic development corporation, for the evaluation of enterprise zone applications under IC 5-28-15.
(6) The alcohol and tobacco commission, for the issuance of permits under IC 7.1.
(7) The Indiana library and historical board, for distribution of money to eligible public library districts under IC 4-23-7.1-29.
(8) The state board of accounts, for calculating the state share of salaries paid under IC 33-38-5, IC 33-39-6, and IC 33-41-2.
As added by P.L.2-1990, SEC.3. Amended by P.L.2-1992, SEC.25; P.L.2-1993, SEC.30; P.L.4-1993, SEC.1; P.L.5-1993, SEC.1; P.L.5-1995, SEC.1; P.L.6-1995, SEC.1; P.L.3-1997, SEC.1; P.L.272-1999, SEC.1; P.L.204-2001, SEC.1; P.L.98-2004, SEC.24; P.L.4-2005, SEC.1; P.L.127-2005, SEC.1; P.L.141-2006, SEC.1; P.L.2-2007, SEC.1; P.L.1-2009, SEC.1.

IC 1-1-3.5-6
Repealed
(Repealed by P.L.170-2002, SEC.178.)

IC 1-1-3.5-8
Effect of amendments relating to population parameters made during 2012 regular session of the general assembly
Sec. 8. (a) A reference in this section to amendments made to a statute is a reference to amendments made during the 2012 regular session of the general assembly.
(b) Notwithstanding any other bill enacted during the 2012 regular session of the Indiana general assembly, this subsection applies to each SECTION of each bill enacted during the 2012 regular session of the Indiana general assembly that satisfies all the following:
(1) The SECTION amends a noncode statute or a provision of the Indiana Code.
(2) The SECTION takes effect before April 1, 2012.
(3) The SECTION contains an amendment to a population parameter.
The amendment to a population parameter in a SECTION described in this subsection takes effect April 1, 2012, and the amendment to other provisions in a SECTION described in this subsection take effect as otherwise provided in the bill described in this subsection.
(c) Notwithstanding any other bill enacted during the 2012 regular session of the Indiana general assembly, this subsection applies to each SECTION of each bill enacted during the 2012 regular session of the Indiana general assembly that satisfies all the following:
(1) The SECTION enacts a noncode statute or a new provision of the Indiana Code. (2) The SECTION takes effect before April 1, 2012.
(3) The SECTION contains a population parameter.
Notwithstanding section 3 of this chapter, a population parameter in a SECTION described in this subsection refers to the population of the described political subdivisions as tabulated following the 2010 Decennial Census and delivered to the state by the United States Secretary of Commerce under 13 U.S.C. 141 and received by the governor during 2011.
(d) The amendments to change the population parameters in IC 5-13-9-5.6 take effect April 1, 2012. Any other amendments to IC 5-13-9-5.6 take effect July 1, 2012.
(e) The following apply to the indicated sections of the Indiana Code repealed during the 2012 session of the general assembly:
(1) The population parameters in IC 9-23-2-2 refer to the City of Gary from April 1, 2012, to July 1, 2012.
(2) The population parameters in IC 9-23-2-4 refer to the City of Gary from April 1, 2012, to July 1, 2012.
(3) The population parameters in IC 11-10-5-4 refer to the following from April 1, 2012, to July 1, 2012:
(A) Parke County in IC 11-10-5-4(f)(1).
(B) Hendricks County in IC 11-10-5-4(f)(2).
(f) The amendments to change the population parameters in IC 7.1-3-20-16 are effective April 1, 2012.
(g) The amendments to change the population parameters in IC 36-2-13-15.3 are effective April 1, 2012.
(h) The amendments to change the population parameters in IC 36-8-8-7 are effective April 1, 2012.
As added by P.L.119-2012, SEC.1.



CHAPTER 4. CONSTRUCTION OF STATUTES

IC 1-1-4-2
Repealed
(Repealed by P.L.1-1990, SEC.3.)

IC 1-1-4-3
Uniform Determination of Death Act
Sec. 3. (a) Only an individual who has sustained either:
(1) irreversible cessation of circulatory and respiratory functions; or
(2) irreversible cessation of all functions of the entire brain, including the brain stem;
is dead. A determination of death must be made in accordance with accepted medical standards.
(b) This section shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this section among states enacting it.
(c) This section may be cited as the Uniform Determination of

Death Act.
As added by P.L.1-1986, SEC.1.

IC 1-1-4-4
Internal Revenue Code definition; applicability
Sec. 4. Except as otherwise provided, the definition of Internal Revenue Code set forth in IC 6-3-1-11 applies to all statutes referring to the Internal Revenue Code.
As added by P.L.2-1987, SEC.1.

IC 1-1-4-5
Definitions applicable to construction of all Indiana statutes
Sec. 5. The following definitions apply to the construction of all Indiana statutes, unless the construction is plainly repugnant to the intent of the general assembly or of the context of the statute:
(1) "Adult", "of full age", and "person in his majority" mean a person at least eighteen (18) years of age.
(2) "Attorney" includes a counselor or other person authorized to appear and represent a party in an action or special proceeding.
(3) "Autism" means a neurological condition as described in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.
(4) "Bond" does not necessarily imply a seal.
(5) "Clerk" means the clerk of the court or a person authorized to perform the clerk's duties.
(6) "Health record", "hospital record", or "medical record" means written or printed information possessed by a provider (as defined in IC 16-18-2-295) concerning any diagnosis, treatment, or prognosis of the patient, unless otherwise defined. Except as otherwise provided, the terms include mental health records and drug and alcohol abuse records.
(7) "Highway" includes county bridges and state and county roads, unless otherwise expressly provided.
(8) "Infant" or "minor" means a person less than eighteen (18) years of age.
(9) "Inhabitant" may be construed to mean a resident in any place.
(10) "Judgment" means all final orders, decrees, and determinations in an action and all orders upon which executions may issue.
(11) "Land", "real estate", and "real property" include lands, tenements, and hereditaments.
(12) "Mentally incompetent" means of unsound mind.
(13) "Money demands on contract", when used in reference to an action, means an action arising out of contract when the relief demanded is a recovery of money.
(14) "Month" means a calendar month, unless otherwise expressed.
(15) "Noncode statute" means a statute that is not codified as

part of the Indiana Code.
(16) "Oath" includes "affirmation", and "to swear" includes to "affirm".
(17) "Person" extends to bodies politic and corporate.
(18) "Personal property" includes goods, chattels, evidences of debt, and things in action.
(19) "Population" has the meaning set forth in IC 1-1-3.5-3.
(20) "Preceding" and "following", referring to sections in statutes, mean the sections next preceding or next following that in which the words occur, unless some other section is designated.
(21) "Property" includes personal and real property.
(22) "Sheriff" means the sheriff of the county or another person authorized to perform sheriff's duties.
(23) "State", applied to any one (1) of the United States, includes the District of Columbia and the commonwealths, possessions, states in free association with the United States, and the territories. "United States" includes the District of Columbia and the commonwealths, possessions, states in free association with the United States, and the territories.
(24) "Under legal disabilities" includes persons less than eighteen (18) years of age, mentally incompetent, or out of the United States.
(25) "Verified", when applied to pleadings, means supported by oath or affirmation in writing.
(26) "Will" includes a testament and codicil.
(27) "Without relief" in any judgment, contract, execution, or other instrument of writing or record, means without the benefit of valuation laws.
(28) "Written" and "in writing" include printing, lithographing, or other mode of representing words and letters. If the written signature of a person is required, the terms mean the proper handwriting of the person or the person's mark.
(29) "Year" means a calendar year, unless otherwise expressed.
(30) The definitions in IC 35-31.5 apply to all statutes relating to penal offenses.
As added by P.L.1-1990, SEC.4. Amended by P.L.2-1990, SEC.5; P.L.4-1997, SEC.1; P.L.76-2001, SEC.1; P.L.170-2002, SEC.2; P.L.114-2012, SEC.1.

IC 1-1-4-6
Attorney's fees as including paralegal's fees
Sec. 6. (a) As used in this section, "paralegal" means a person who is:
(1) qualified through education, training, or work experience; and
(2) employed by a lawyer, law office, governmental agency, or other entity;
to work under the direction of an attorney in a capacity that involves the performance of substantive legal work that usually requires a

sufficient knowledge of legal concepts and would be performed by the attorney in the absence of the paralegal.
(b) A reference in the Indiana Code to attorney's fees includes paralegal's fees.
As added by P.L.6-1993, SEC.1.

IC 1-1-4-7
State educational institution; applicability
Sec. 7. A reference in the Indiana Code to a state educational institution refers to a state educational institution (as defined in IC 21-7-13-32).
As added by P.L.2-2007, SEC.2.



CHAPTER 5. EFFECT OF REPEAL OR EXPIRATION; RESERVATION OF LEGISLATIVE AUTHORITY

IC 1-1-5-2
Right of general assembly to amend or repeal law; waiver
Sec. 2. Each general law of the state is enacted subject to the right of the general assembly to amend or repeal that law at any time, unless the general assembly waives this right in that law. Except as provided in:
(1) IC 5-1-14-9; or
(2) any other law containing a covenant that the general assembly will not amend or repeal that law;
the general assembly may not be construed to have waived its right to amend or repeal any general law at any time.
As added by P.L.19-1986, SEC.40. Amended by P.L.2-1989, SEC.1.

IC 1-1-5-3
Special acts incorporating corporations
Sec. 3. The repeal or expiration of a special act incorporating a corporation has no effect on the subsequent reorganization of the corporation under a general statute.
As added by P.L.1-1989, SEC.3. Amended by P.L.16-2009, SEC.1.

IC 1-1-5-4
Legalizing or validating statutes
Sec. 4. The repeal or expiration of a legalizing or validating statute or part of a statute does not affect the legalization or validation.
As added by P.L.1-1989, SEC.4. Amended by P.L.16-2009, SEC.2.

IC 1-1-5-5
Statutes authorizing transfer, conveyance, or acceptance of property, powers, duties, and liabilities, or rules by governmental entities; cession or retrocession of jurisdiction over property between state and United States Sec. 5. (a) This section applies to the repeal or expiration of a statute or part of a statute authorizing either of the following:
(1) The transfer, conveyance, or acceptance of:
(A) property;
(B) powers, duties, and liabilities; or
(C) rules adopted under IC 4-22-2;
by a governmental entity.
(2) Cession or retrocession of jurisdiction over property between the state and the United States.
(b) The repeal or expiration does not affect the validity of the transfer, conveyance, or acceptance of:
(1) property;
(2) powers, duties, and liabilities; or
(3) rules;
occurring before the effectiveness of the repeal or the date of the expiration.
(c) The repeal or expiration does not affect the validity of the cession or retrocession of jurisdiction over property between the state and the United States.
As added by P.L.1-1989, SEC.5. Amended by P.L.7-1993, SEC.1; P.L.16-2009, SEC.3.

IC 1-1-5-6
Expired statutes
Sec. 6. (a) This section applies to the repeal of a statute or part of a statute that has expired.
(b) The repeal does not affect the validity of an action taken under the statute or part of the statute before its expiration.
As added by P.L.1-1989, SEC.6.

IC 1-1-5-7
Statutes nullifying actions
Sec. 7. Whenever a statute that nullified an action:
(1) is repealed; or
(2) expires;
the action is not approved or ratified unless the approval or ratification is expressly provided in the statute.
As added by P.L.1-1989, SEC.7. Amended by P.L.16-2009, SEC.4.

IC 1-1-5-8
Revival of rule voided by statute subsequently repealed or expired
Sec. 8. Whenever a statute that voided a rule:
(1) is repealed; or
(2) expires;
the rule is not revived unless the statute expressly provides for the revival.
As added by P.L.1-1989, SEC.8. Amended by P.L.16-2009, SEC.5.

IC 1-1-5-9
Statutes setting forth effective date of a statute Sec. 9. The repeal or expiration of a statute or part of a statute that:
(1) sets forth the effective date of a statute or part of a statute; and
(2) is repealed or expires after the statute or part of a statute has taken effect;
has no effect on the effective date of the statute.
As added by P.L.1-1989, SEC.9. Amended by P.L.16-2009, SEC.6.

IC 1-1-5-10
Expiration of statute has same effect as repeal
Sec. 10. The expiration of a statute has the same effect that the repeal of the statute, effective on the date of the expiration of the statute, would have had.
As added by P.L.16-2009, SEC.7.



CHAPTER 5.5. EFFECT OF CERTAIN ACTS

IC 1-1-5.5-2
No effect of P.L.39-1987 on rights or liabilities accrued, penalties incurred, or proceedings begun
Sec. 2. A SECTION of P.L.39-1987 does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred; or
(3) proceedings begun;
before the effective date of that SECTION. Those rights, liabilities, penalties, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.39-1987 had not been amended.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-3
No effect of P.L.217-1987 on rights or liabilities accrued, penalties incurred, or proceedings begun
Sec. 3. A SECTION of P.L.217-1987 does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred; or
(3) proceedings begun;
before July 1, 1987. Those rights liabilities, penalties, and proceedings continue and shall be imposed and enforced under prior law as if P.L.217-1987 had not been enacted.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-4
No effect of P.L.28-1988 on rights or liabilities accrued, penalties incurred, crimes committed, or proceedings begun
Sec. 4. A SECTION of P.L.28-1988 does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun;
before the effective date of that SECTION. Those rights, liabilities,

penalties, crimes, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.28-1988 had not been enacted.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-5
P.L.1-1989 intended to be a codification and restatement of applicable or corresponding provisions of certain laws
Sec. 5. P.L.1-1989 is intended to be a codification and restatement of applicable or corresponding provisions of certain laws repealed by P.L.1-1989. If P.L.1-1989 repeals and replaces a law in the same form or in a restated form, the substantive operation and effect of that law continue uninterrupted.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-6
No effect of P.L.8-1989 on rights or liabilities accrued, penalties incurred, crimes committed, or proceedings begun
Sec. 6. A SECTION of P.L.8-1989 does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun;
before July 1, 1989. Those rights, liabilities, penalties, crimes, and proceedings continue and shall be imposed and enforced under prior law as if P.L.8-1989 had not been enacted.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-7
P.L.1-1990 intended to resolve technical conflicts; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun; references to repealed statutes
Sec. 7. (a) P.L.1-1990 is intended to resolve technical conflicts among acts enacted by the general assembly and to correct other technical errors. P.L.1-1990 is not intended to change the effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.1-1990 does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before the effective date of that SECTION of P.L.1-1990. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.1-1990 had not been enacted.
(c) Any reference in any statute or rule to a statute that is repealed and replaced in the same or a different form in P.L.1-1990 shall be treated after the effective date of the new provisions as a reference to the new provision. As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-8
P.L.3-1990 intended to correct repealed or incorrect citations in the Indiana Code; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun; references to repealed statutes
Sec. 8. (a) P.L.3-1990 is intended to correct repealed or incorrect citations in the Indiana Code. P.L.3-1990 is not intended to change the effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.3-1990 does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before March 13, 1990. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if P.L.3-1990 had not been enacted.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-9
P.L.1-1991 intended to resolve technical conflicts among acts and correct technical errors; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun; references to repealed statutes
Sec. 9. (a) P.L.1-1991 is intended to resolve technical conflicts among acts enacted by the general assembly and to correct other technical errors. P.L.1-1991 is not intended to change the effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.1-1991 does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before the effective date of that SECTION of P.L.1-1991. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.1-1991 had not been enacted.
(c) Any reference in any statute or rule to a statute that is repealed and replaced in the same or a different form in P.L.1-1991 shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-10
P.L.1-1992 intended to resolve technical conflicts among acts and correct technical errors; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun;

references to repealed statutes
Sec. 10. (a) P.L.1-1992 is intended to resolve technical conflicts among acts enacted by the general assembly and to correct other technical errors. P.L.1-1992 is not intended to change the effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.1-1992 does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before the effective date of that SECTION of P.L.1-1992. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.1-1992 had not been enacted.
(c) Any reference in any statute or rule to a statute that is repealed and replaced in the same or a different form in P.L.1-1992 shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-11
P.L.1-1993 intended to resolve technical conflicts among acts and correct technical errors; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun; references to repealed statutes
Sec. 11. (a) P.L.1-1993 is intended to resolve technical conflicts among acts enacted by the general assembly and to correct other technical errors. P.L.1-1993 is not intended to change the effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.1-1993 does not affect any:
(1) rights or liabilities accrued, including the right to carry forward tax credits accrued under an expired statute that is repealed by P.L.1-1993 and the duties under an agreement authorized under an expired statute that is repealed by P.L.1-1993;
(2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before the effective date of the SECTION of P.L.1-1993. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.1-1993 had not been enacted.
(c) Any reference in any statute or rule to a statute that is repealed and replaced in the same or a different form in P.L.1-1993 shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.220-2011, SEC.5.
IC 1-1-5.5-12
No effect of P.L.47-1993 on rights or liabilities accrued, penalties incurred, crimes committed, or proceedings begun
Sec. 12. A SECTION of P.L.47-1993 does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun;
before July 1, 1993. Those rights, liabilities, penalties, crimes, and proceedings continue and shall be imposed and enforced under prior law as if P.L.47-1993 had not been enacted.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-13
P.L.1-1994 intended to resolve technical conflicts among acts and correct technical errors; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun; references to repealed statutes
Sec. 13. (a) P.L.1-1994 is intended to resolve technical conflicts among acts enacted by the general assembly and to correct other technical errors. P.L.1-1994 is not intended to change the effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.1-1994 does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before the effective date of that SECTION of P.L.1-1994. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.1-1994 had not been enacted.
(c) Any reference in any statute or rule to a statute that is repealed and replaced in the same or a different form in P.L.1-1994 shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-14
P.L.2-1995 intended to resolve technical conflicts among acts and correct technical errors; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun; references to repealed statutes
Sec. 14. (a) P.L.2-1995 is intended to resolve technical conflicts among acts enacted by the general assembly and to correct other technical errors. P.L.2-1995 is not intended to change the effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.2-1995 does not affect any:
(1) rights or liabilities accrued; (2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before the effective date of that SECTION of P.L.2-1995. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.2-1995 had not been enacted.
(c) Any reference in any statute or rule to a statute that is repealed and replaced in the same or a different form in P.L.2-1995 shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-15
P.L.2-1996 intended to resolve technical conflicts among acts and correct technical errors; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun; references to repealed statutes
Sec. 15. (a) P.L.2-1996 is intended to resolve technical conflicts among acts enacted by the general assembly and to correct other technical errors. P.L.2-1996 is not intended to change the intended effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.2-1996 does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before the effective date of that SECTION of P.L.2-1996. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.2-1996 had not been enacted.
(c) Any reference in any statute or rule to a statute that is repealed and replaced in the same or a different form in P.L.2-1996 shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-16
P.L.2-1997 intended to resolve technical conflicts among acts and correct technical errors; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun; references to repealed statutes
Sec. 16. (a) P.L.2-1997 is intended to resolve technical conflicts among acts enacted by the general assembly and to correct other technical errors. P.L.2-1997 is not intended to change the intended effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.2-1997 does not affect any:
(1) rights or liabilities accrued; (2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before the effective date of the SECTION of P.L.2-1997. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.2-1997 had not been enacted.
(c) Any reference in any statute or rule to a statute that is repealed and replaced in the same or a different form in P.L.2-1997 shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-17
P.L.2-1998 intended to resolve technical conflicts among acts and correct technical errors; no effect on rights or liabilities accrued, penalties incurred, violations committed, or proceedings begun; references to repealed statutes
Sec. 17. (a) P.L.2-1998 is intended to resolve technical conflicts among acts enacted by the general assembly and to correct other technical errors. P.L.2-1998 is not intended to change the intended effective date of any statute or otherwise result in any substantive change in the law.
(b) A SECTION of P.L.2-1998 does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before the effective date of that SECTION of P.L.2-1998. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.2-1998 had not been enacted.
(c) Any reference in any statute or rule to a statute that is repealed and replaced in the same or a different form by P.L.2-1998 shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-18
No effect of P.L.177-2003 on rights or liabilities accrued, penalties incurred, crimes committed, or proceedings begun
Sec. 18. A SECTION of P.L.177-2003 does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun;
before the effective date of that SECTION of P.L.177-2003. Those rights, liabilities, penalties, crimes, and proceedings continue and shall be imposed and enforced under prior law as if that SECTION of P.L.177-2003 had not been enacted. As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-19
No effect of P.L.258-2003 on rights or liabilities accrued, penalties incurred, crimes committed, or proceedings begun
Sec. 19. A SECTION of P.L.258-2003 does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun;
before the effective date of that SECTION of P.L.258-2003. Those rights, liabilities, penalties, crimes, and proceedings continue and shall be imposed under prior law as if that SECTION of P.L.258-2003 had not been enacted.
As added by P.L.220-2011, SEC.5.

IC 1-1-5.5-20
Resolution of conflicts between P.L.258-2003 and other acts
Sec. 20. To the extent possible, if there is a conflict between P.L.276-2003 and the provisions of any other act, it is the intent of the general assembly that:
(1) charter schools be funded under the same formula as other school corporations to the extent of the conflict;
(2) the two (2) acts be read together consistently and harmoniously; and
(3) the policies in both acts be implemented into law.
As added by P.L.220-2011, SEC.5.



CHAPTER 6. INTERPRETATION OF NAME DESIGNATIONS



CHAPTER 7. INTERPRETATION OF REGISTERED MAIL AS CERTIFIED MAIL



CHAPTER 7.5. INTERPRETATION OF CERTIFIED CHECK AS BANK DRAFT, CASHIERS CHECK, OR MONEY ORDER



CHAPTER 8. REPEALED



CHAPTER 8.1. STANDARD TIME



CHAPTER 9. LEGAL HOLIDAYS

IC 1-1-9-2
Paid holidays for state employees; governor shifting observance; exception
Sec. 2. All legal holidays, except Sundays, shall be paid holidays for state employees. However, the governor may shift to another day the observance of a legal holiday, except that Martin Luther King, Jr.'s birthday shall be observed as a holiday on the third Monday in January.
As added by P.L.2-1986, SEC.1. Amended by P.L.4-1989, SEC.2.



CHAPTER 10. INDIANA DAY



CHAPTER 11. FLAG DAY AND VETERANS' DAY

IC 1-1-11-2
Veterans' Day; proclamation
Sec. 2. (a) The governor shall issue a proclamation annually setting apart and designating November 11 as Veterans' Day. The governor in the proclamation shall:
(1) recommend that all places of business, other than school corporations and places of business necessary to the immediate health and welfare of the citizens of the state, remain closed in commemoration of Veterans' Day; and
(2) proclaim that Veterans' Day be observed generally throughout the state as a day on which to hold appropriate exercises in commemoration of the historical events associated with the day.
(b) School corporations shall observe Veterans' Day each year with appropriate exercises in commemoration of the historical events associated with the day. If classes are not conducted on November 11, the school corporation shall conduct these exercises on the first day after November 11 on which classes are conducted.
(Formerly: Acts 1925, c.53, s.2; Acts 1955, c.5, s.1; Acts 1959, c.341, s.1.) As amended by P.L.1-1985, SEC.1.



CHAPTER 12. REPEALED



CHAPTER 12.5. CASIMIR PULASKI DAY



CHAPTER 13. GEORGE ROGERS CLARK DAY



CHAPTER 14. NORTHWEST ORDINANCE DAY






ARTICLE 2. STATE EMBLEMS

CHAPTER 1. REPEALED



CHAPTER 2. STATE FLAG

IC 1-2-2-2
Military forces; public functions
Sec. 2. The banner described in section 1 of this chapter shall be regulation, in addition to the American flag, with all of the militia forces of the state of Indiana, and in all public functions in which the state may or shall officially appear.
(Formerly: Acts 1917, c.114, s.2.) As amended by Acts 1982, P.L.2, SEC.3.



CHAPTER 3. DISPLAY AND DISTRIBUTION OF STATE FLAG

IC 1-2-3-2
Storing flags; request for flags
Sec. 2. It shall be the duty of the commissioner of the department of administration to receive and store every flag displayed pursuant to section 1 of this chapter following such display. Upon receipt of a request of a member of the Indiana general assembly, the commissioner shall forward to the individual, group, organization, association, or other entity indicated in the legislator's request one (1) of the state flags displayed according to section 1 of this chapter. The commissioner shall forward such flags in the same order as the requests are received by him.
(Formerly: Acts 1967, c.162, s.2.) As amended by Acts 1982, P.L.2, SEC.4.

IC 1-2-3-3
Legislator's request for flags
Sec. 3. Each and every member of the Indiana general assembly shall be entitled to request and have sent, during any one (1) period of three hundred (300) days, two (2) of the state flags displayed pursuant to section 1 of this chapter. In the event that any flags are not sent at the request of a legislator before December 31, 1967, or at the end of any subsequent period of three hundred (300) days, they shall be delivered to the lieutenant governor of the state of Indiana by the commissioner of the department of administration to be disposed of at the lieutenant governor's discretion. Provided, however, that any member of the Indiana general assembly may purchase from the department of administration any other state flag which may have been manufactured in state industries at a price not to exceed the actual cost of each of said flags.
(Formerly: Acts 1967, c.162, s.3.) As amended by Acts 1982, P.L.2, SEC.5.

IC 1-2-3-4
Repealed
(Repealed by Acts 1972, P.L.13, SEC.1.)

IC 1-2-3-5
Display at state supported institutions
Sec. 5. Each and every institution supported in whole or in part by

state funds shall display the state flag in a prominent place upon its property.
(Formerly: Acts 1971, P.L.2, SEC.1.)

IC 1-2-3-6
Retiring and disposal of state flag
Sec. 6. A state flag, when it is in such condition that it is no longer a fitting emblem for display, should be destroyed using the same method provided for the retiring and disposing of the flag of the United States under 4 U.S.C. 8(k).
As added by P.L.163-2003, SEC.1. Amended by P.L.2-2005, SEC.1.



CHAPTER 4. STATE SEAL



CHAPTER 5. STATE POEM

INDIANA



CHAPTER 6. STATE SONG

CHORUS



CHAPTER 7. STATE FLOWER AND TREE



CHAPTER 8. STATE BIRD



CHAPTER 9. STATE STONE



CHAPTER 10. STATE LANGUAGE

IC 1-2-10-2
Recognition of American Sign Language as independent language
Sec. 2. American Sign Language is recognized as a standard, independent language with its own grammar, syntax, vocabulary, and cultural heritage, which is widely used by individuals who hear, individuals who are deaf, and individuals who are hard of hearing in Indiana and in the United States.
As added by P.L.7-1995, SEC.1. Amended by P.L.99-2007, SEC.1.



CHAPTER 11. STATE RIVER



CHAPTER 12. STATE POET LAUREATE

IC 1-2-12-2
"Selection committee"
Sec. 2. As used in this chapter, "selection committee" refers to the committee described in section 4 of this chapter.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-3
Selection of poet laureate
Sec. 3. The poet laureate of Indiana shall be selected under this chapter.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-4
Establishment of selection committee
Sec. 4. (a) The selection committee consists of the following eight (8) members:
(1) Seven (7) members selected by the commission who represent state educational institutions and private postsecondary educational institutions.
(2) The executive director of the commission.
(b) The president of each of the institutions selected under subsection (a)(1) shall name a faculty member to serve on the selection committee. The faculty member must:
(1) be a member of the fine arts or English department of the institution; and
(2) teach writing.
(c) The executive director of the commission:
(1) is the chair of; and
(2) shall establish the meeting times and dates for;
the selection committee.
As added by P.L.164-2005, SEC.1. Amended by P.L.2-2007, SEC.3.

IC 1-2-12-5
Duties of selection committee
Sec. 5. The selection committee shall do the following:
(1) Meet on a biennial basis to select the poet laureate.
(2) Determine a method of selecting the poet laureate.
(3) Select a poet laureate not later than December 1 of each odd-numbered year.
(4) Permit a person to be selected as poet laureate even if the person has previously served as poet laureate. As added by P.L.164-2005, SEC.1.

IC 1-2-12-6
Poet laureate's term of service
Sec. 6. A person selected as poet laureate serves a two (2) year term that begins January 1 following the poet laureate's selection.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-7
Duties of poet laureate
Sec. 7. (a) The poet laureate shall do the following:
(1) Make a formal appearance at schools, libraries, and other educational facilities.
(2) Offer advice to the commission concerning ways to further the art of poetry in Indiana.
(3) Represent Indiana and the art of poetry to the education community and the public.
(b) The department of education shall assist the poet laureate in scheduling the poet laureate's appearances in educational facilities and at other appropriate events.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-8
Annual honorarium for poet laureate
Sec. 8. (a) The commission may pay an annual honorarium of two thousand five hundred dollars ($2,500) to the poet laureate.
(b) The commission may pay a per diem to the poet laureate for each day that the poet laureate makes an appearance under this chapter.
(c) The commission may pay travel expenses to a member of the selection committee unless the member's institution reimburses the member for the expenses.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-9
Payment of expenses from commission funds
Sec. 9. All expenses and other payments permitted under this chapter shall be paid from appropriations to or other funds of the commission.
As added by P.L.164-2005, SEC.1.



CHAPTER 13. STATE RIFLE

IC 1-2-13-2
Authorization to reproduce Grouseland Rifle
Sec. 2. Any:
(1) duplication or reproduction; or
(2) sale of any duplication or reproduction;
of the "Grouseland Rifle" must be authorized by the Grouseland Foundation of Vincennes, Indiana.
As added by P.L.84-2012, SEC.1.






ARTICLE 3. STATE BOUNDARIES

CHAPTER 1. INDIANA-KENTUCKY BOUNDARY COMPACT

IC 1-3-1-2
Filing of compact
Sec. 2. Upon the approval and consent of the Congress of the United States to the compact hereby effected:
(1) evidence of the compact, together with the survey and report of the commissioners by whom the boundary line was agreed upon, shall be filed in the office of the secretary of state; and
(2) a copy of the compact, survey, and report shall be filed in the office of the recorder of Vanderburgh County, Indiana.
As added by P.L.1-1995, SEC.32.



CHAPTER 2. INDIANA-MICHIGAN BOUNDARY LINE COMMISSION

IC 1-3-2
Chapter 2. Indiana-Michigan Boundary Line Commission

IC 1-3-2-1
"Boundary county"
Sec. 1. As used in this chapter, "boundary county" refers to any of the following:
(1) Elkhart County.
(2) LaGrange County.
(3) LaPorte County.
(4) St. Joseph County.
(5) Steuben County.
As added by P.L.106-2009, SEC.1.

IC 1-3-2-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the Indiana-Michigan boundary line commission established by section 3 of this chapter.
As added by P.L.106-2009, SEC.1.

IC 1-3-2-3
Commission established
Sec. 3. The Indiana-Michigan boundary line commission is established.
As added by P.L.106-2009, SEC.1.

IC 1-3-2-4
Commission members
Sec. 4. (a) The commission consists of five (5) members appointed by the governor.
(b) Each commission member must be a surveyor registered under IC 25-21.5.
(c) One (1) member of the commission must be appointed from each of the boundary counties.
(d) The commission's chair must be:
(1) a commission member; and
(2) elected by a majority of the commission members.
As added by P.L.106-2009, SEC.1.

IC 1-3-2-5
Commission member compensation
Sec. 5. (a) A commission member is not entitled to compensation for service on the commission.
(b) A commission member is entitled to reimbursement for expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.106-2009, SEC.1.
IC 1-3-2-6
Commission meetings
Sec. 6. The commission shall meet at least four (4) times each year.
As added by P.L.106-2009, SEC.1.

IC 1-3-2-7
Commission duties; professional survey services; commission review; ratification
Sec. 7. (a) The commission shall administer and oversee a survey and remonumentation of the Indiana-Michigan border.
(b) The survey required by this section shall install relatively permanent monumentation at the mile post positions as established by the original government survey of October 1827. However, the commission may not replace lost mile post positions if the state of Michigan does not participate in the project as authorized by Michigan law.
(c) The commission may procure professional surveying services through the Indiana department of administration. A contract for surveying services must be awarded to a company incorporated in Indiana.
(d) The commission shall review the survey upon completion of each mile post.
(e) Upon completion of the survey, the commission shall submit the survey to the general assembly for ratification.
As added by P.L.106-2009, SEC.1.

IC 1-3-2-8
Expiration of chapter
Sec. 8. This chapter expires July 1, 2015.
As added by P.L.106-2009, SEC.1.









TITLE 2. GENERAL ASSEMBLY

ARTICLE 1. LEGISLATIVE APPORTIONMENT

CHAPTER 1. REPEALED



CHAPTER 1.1. REPEALED



CHAPTER 1.2. REPEALED



CHAPTER 1.3. REPEALED



CHAPTER 1.4. REPEALED



CHAPTER 1.5. REPEALED



CHAPTER 2. REPEALED



CHAPTER 2.1. REPEALED



CHAPTER 2.2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. GENERAL PROVISIONS RELATING TO ESTABLISHING LEGISLATIVE DISTRICTS

IC 2-1-9-2
"District"
Sec. 2. (a) This subsection applies before November 6, 2012. As used in this chapter, "district" refers to a district described in IC 2-1-10 or IC 2-1-11.
(b) This subsection applies after November 5, 2012. As used in this chapter, "district" refers to a district described in IC 2-1-12 or IC 2-1-13.
As added by P.L.212-2001, SEC.1. Amended by P.L.6-2012, SEC.2.

IC 2-1-9-3
"GIS"
Sec. 3. As used in this chapter, "GIS" refers to the geographic information system maintained by the office that contains the following information:
(1) Geographic and population information provided in the official census report to the state by the United States Department of Commerce, Bureau of the Census, in reporting the 2010 decennial census of Indiana.
(2) Election history and supplemental geographic information compiled by the legislative services agency.
As added by P.L.212-2001, SEC.1. Amended by P.L.214-2011, SEC.2.

IC 2-1-9-4
"House district"
Sec. 4. As used in this chapter, "house district" refers to a district of the house of representatives of the general assembly described in IC 2-1-12.
As added by P.L.212-2001, SEC.1. Amended by P.L.214-2011, SEC.3.
IC 2-1-9-5
"Office"
Sec. 5. As used in this chapter, "office" refers to the office of census data of the legislative services agency.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-6
"Senate district"
Sec. 6. As used in this chapter, "senate district" refers to a district of the senate of the general assembly described in IC 2-1-13.
As added by P.L.212-2001, SEC.1. Amended by P.L.214-2011, SEC.4.

IC 2-1-9-7
Resolution of inconsistent inclusions in house or senate districts
Sec. 7. (a) Any part of Indiana that has not been described as included in a house or senate district is included within the house or senate district that:
(1) is contiguous to the part; and
(2) contains the least population of all house or senate districts contiguous to that part according to the 2010 decennial census of Indiana.
(b) If any part of Indiana is described as being in more than one (1) house or senate district, the part is included within the house or senate district that:
(1) is one (1) of the house or senate districts in which the part is listed in IC 2-1-12 or IC 2-1-13, whichever is applicable;
(2) is contiguous to the part; and
(3) contains the least population according to the 2000 decennial census of Indiana.
(c) If any part of Indiana:
(1) is described in IC 2-1-12 or IC 2-1-13 as being in one (1) house or senate district; and
(2) entirely surrounded by another house or senate district;
the part shall be incorporated into the house or senate district that surrounds the part.
(d) If any part of Indiana:
(1) is described as being in one (1) house or senate district; and
(2) is not contiguous to another part of the house or senate district that contains the majority of the population in the house or senate district;
the part is included with the contiguous house or senate district that contains the least population according to the 2010 decennial census of Indiana.
As added by P.L.212-2001, SEC.1. Amended by P.L.214-2011, SEC.5.

IC 2-1-9-7.5
Treatment of geographic slivers
Sec. 7.5. (a) As used in this section, "geographic sliver" means a

polygon contained in the GIS resulting from the overlay of an existing geographic data set onto a more recent version of that geographic data set.
(b) A geographic sliver is considered to be included in the description of the larger unit of geography to which the geographic sliver belongs within the same geographic data set.
(c) If this article provides that a district includes a unit of geography in Indiana, that district contains any geographic slivers included in that unit of geography under subsection (b).
As added by P.L.37-2002, SEC.1.

IC 2-1-9-8
Number of house districts
Sec. 8. Indiana is divided into one hundred (100) house districts as described in IC 2-1-12. From each of these districts there shall be elected one (1) representative of the house of representatives of the Indiana general assembly.
As added by P.L.212-2001, SEC.1. Amended by P.L.214-2011, SEC.6.

IC 2-1-9-9
Number of senate districts; effect of redistricting on senators elected in 2010
Sec. 9. (a) Indiana is divided into fifty (50) senate districts as described in IC 2-1-13. From each of these districts there shall be elected one (1) senator of the senate of the Indiana general assembly.
(b) Each senator elected in the general election in 2010 for a full four (4) year term shall continue to hold office until the term for which the senator was elected has expired by limitation, and the senator shall represent the district established under IC 2-1-13 in which the senator's legal residence is located.
As added by P.L.212-2001, SEC.1. Amended by P.L.37-2002, SEC.2; P.L.214-2011, SEC.7.

IC 2-1-9-10
Maintenance of census descriptions and maps
Sec. 10. The legislative services agency shall separately maintain and preserve in the GIS the descriptions and maps included in the 2010 decennial census of Indiana. The legislative services agency shall make those descriptions and maps available for public inspection during regular office hours and on the Internet.
As added by P.L.212-2001, SEC.1. Amended by P.L.214-2011, SEC.8.

IC 2-1-9-11
Incorporation of census report and documents
Sec. 11. The official report and all official documents relating to the report of the 2010 decennial census are incorporated by reference into this article.
As added by P.L.212-2001, SEC.1. Amended by P.L.214-2011,

SEC.9.

IC 2-1-9-12
Office modifications to GIS
Sec. 12. The office shall make modifications in the GIS necessary to conform the GIS to the rules stated in section 7 and section 7.5 of this chapter.
As added by P.L.37-2002, SEC.3.

IC 2-1-9-13
Severability of redistricting acts; redistricting state legislative function; curing any invalidity by general assembly preferred; legal defense of redistricting plan
Sec. 13. (a) As used in this section, "redistricting act" refers to any act that enacted IC 2-1-12, IC 2-1-13, or both of those statutes.
(b) The provisions of a redistricting act are severable as provided in IC 1-1-1-8(b).
(c) If:
(1) any portion of a redistricting act, including any district; or
(2) application of any portion of a redistricting act to any person or circumstance;
is found to be invalid by a court, the invalidity does not affect the remaining portions or applications of the redistricting act, including the remaining districts, that can be given effect without the invalid portions, applications, or districts.
(d) Redistricting is a state legislative function under both the Constitution of the State of Indiana and the Constitution of the United States. Therefore, if a redistricting act or any portion of a redistricting act is found invalid by a court, the general assembly expresses its preference that any court that finds the invalidity give the general assembly the opportunity to cure the invalidity before the court mandates its own remedial plan. The opportunity to cure is without prejudice to the right of either house of the general assembly to seek further appeal of any such court action.
(e) The general assembly reserves the right to replace any redistricting plan mandated by a court immediately, if in session or, if not in session, in a special session or the next regular session, whichever comes first.
(f) In any court proceeding challenging a redistricting plan of the general assembly each of the Indiana house of representatives or the Indiana senate may:
(1) take independent legal positions in the proceeding; and
(2) hire independent legal counsel to represent their respective legal positions.
The speaker of the house of representatives shall determine the legal position taken by the house of representatives. The president pro tempore of the senate shall determine the legal position taken by the senate.
As added by P.L.214-2011, SEC.10. Amended by P.L.6-2012, SEC.3.



CHAPTER 10. HOUSE DISTRICTS; 2001 PLAN

IC 2-1-10-1 Version a
House District 1
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 1. House District 1 consists of the following:
PRECINCTS in Lake County: HAMMOND 1-1, HAMMOND 1-2, HAMMOND 1-3, HAMMOND 1-4, HAMMOND 1-5, HAMMOND 1-6, HAMMOND 1-7, HAMMOND 1-8, HAMMOND 1-9, HAMMOND 1-10, HAMMOND 1-11, HAMMOND 1-12, HAMMOND 1-13, HAMMOND 1-14, HAMMOND 1-15, HAMMOND 1-16, HAMMOND 2-2, HAMMOND 2-3, HAMMOND 2-5, HAMMOND 2-6, HAMMOND 2-8, HAMMOND 2-14, HAMMOND 2-15, HAMMOND 3-2, HAMMOND 3-3, HAMMOND 3-4, HAMMOND 3-5, HAMMOND 3-6, HAMMOND 3-7, HAMMOND 3-9, HAMMOND 3-10, HAMMOND 3-11, HAMMOND 3-12, HAMMOND 3-13, HAMMOND 4-1, HAMMOND 4-2, HAMMOND 4-3, HAMMOND 4-5, HAMMOND 4-6, HAMMOND 4-7, HAMMOND 4-8, HAMMOND 4-9, HAMMOND 4-10, HAMMOND 4-11, HAMMOND 4-12, HAMMOND 4-13, HAMMOND 4-14, HAMMOND 4-15, HAMMOND 4-16, HAMMOND 4-18, HAMMOND 5-1, HAMMOND 5-8, HAMMOND 5-9, MUNSTER 1, MUNSTER 2, MUNSTER 3, MUNSTER 4, MUNSTER 5, MUNSTER 6, MUNSTER 7, MUNSTER 8, MUNSTER 9, MUNSTER 11, MUNSTER 13, MUNSTER 17, MUNSTER 18, MUNSTER 23
As added by P.L.212-2001, SEC.2.

IC 2-1-10-2 Version a
House District 2
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 2. House District 2 consists of the following:
PRECINCTS in Lake County: CALUMET 4, CALUMET 5, CALUMET 10, EAST CHICAGO 3-1, EAST CHICAGO 3-2, EAST CHICAGO 3-3, EAST CHICAGO 3-4, EAST CHICAGO 4-2, EAST CHICAGO 4-4, EAST CHICAGO 5-2, EAST CHICAGO 5-3, EAST CHICAGO 5-6, EAST CHICAGO 6-5, EAST CHICAGO 4-1/1A, EAST CHICAGO 5-4/4A, EAST CHICAGO 5-5/5A, EAST CHICAGO 6-1/1A, EAST CHICAGO 6-2/2A, EAST CHICAGO 6-3/3A, EAST CHICAGO 6-4/4A, GRIFFITH 7/7A, EAST CHICAGO 4-3/3A, EAST CHICAGO 3-5/5A, GARY 2-10, GARY 2-22, GARY 2-24, GARY 3-1, GARY 3-5, GARY 3-11, GARY 3-12, GARY 3-13, GARY 3-14, GARY 3-18, GARY 3-21, GARY 3-24, GARY 3-25, GARY 3-26, GARY 4-3, GARY 5-1, GARY 5-2, GARY 5-3, GARY 5-4, GARY 5-8, GARY 5-14, GARY 5-23,

GARY 6-5, GARY 6-7, GARY 6-8, MERRILLVILLE 25, SCHERERVILLE 3, SCHERERVILLE 4, SCHERERVILLE 5, SCHERERVILLE 6, SCHERERVILLE 8, SCHERERVILLE 9, SCHERERVILLE 10, SCHERERVILLE 11, SCHERERVILLE 12, SCHERERVILLE 13, SCHERERVILLE 14, SCHERERVILLE 18, SCHERERVILLE 19, SCHERERVILLE 22, SCHERERVILLE 23, SCHERERVILLE 24, ST. JOHN TOWNSHIP 3
As added by P.L.212-2001, SEC.2.

IC 2-1-10-3 Version a
House District 3
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 3. House District 3 consists of the following:
TOWNSHIPS in Porter County: Jackson Township, Pine Township, Washington Township
PRECINCTS in Lake County: GARY 1-2, GARY 1-3, GARY 1-4, GARY 1-5, GARY 1-6, GARY 1-7, GARY 1-8, GARY 1-9, GARY 1-10, GARY 1-11, GARY 1-12, GARY 1-13, GARY 1-14, GARY 1-15, GARY 1-16, GARY 1-17, GARY 1-18, GARY 1-19, GARY 1-20, GARY 1-21, GARY 1-22, GARY 1-23, GARY 1-24, GARY 1-25, GARY 2-1, GARY 2-4, GARY 2-6, GARY 2-7, GARY 2-8, GARY 2-11, GARY 2-12, GARY 2-13, GARY 2-14, GARY 2-15, GARY 2-16, GARY 2-17, GARY 2-18, GARY 2-19, GARY 2-20, GARY 2-21, GARY 2-25, GARY 3-4, GARY 3-6, GARY 3-7, GARY 3-9, GARY 3-10, GARY 3-15, GARY 3-16, GARY 3-17, GARY 3-23, GARY 4-23, GARY 4-26, Lake Michigan (NV)
in Porter County: PORTAGE 4, PORTAGE 6, PORTAGE 8, PORTAGE 34, WESTCHESTER 1, WESTCHESTER 2, WESTCHESTER 6, WESTCHESTER 7, WESTCHESTER 8, WESTCHESTER 9, WESTCHESTER 12, WESTCHESTER 13, WESTCHESTER 14, WESTCHESTER 16, Lake Michigan (NV)
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.4.

IC 2-1-10-4 Version a
House District 4
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 4. House District 4 consists of the following:
TOWNSHIPS in Lake County: Winfield Township
in Porter County: Morgan Township, Porter Township
PRECINCTS in Jasper County: Wheatfield West
in Lake County: CENTER TOWNSHIP 4, CENTER TOWNSHIP 6, CROWN POINT PRECINCT 2A, CROWN POINT 6A
in Porter County: BOONE 1, BOONE 2, CENTER 6, CENTER 9, CENTER 12, CENTER 13, CENTER 14, CENTER 16, CENTER 17, CENTER 20, CENTER 21, CENTER 22, CENTER 23, CENTER 24, CENTER 25, CENTER 26, CENTER 27, CENTER 28, CENTER 29, CENTER 30, CENTER 31, CENTER 34, CENTER 35, LIBERTY 3, LIBERTY 4, LIBERTY 5, PLEASANT 2, PLEASANT 3, UNION

3, UNION 5, WESTCHESTER 3, WESTCHESTER 15
As added by P.L.212-2001, SEC.2.

IC 2-1-10-5 Version a
House District 5
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 5. House District 5 consists of the following:
PRECINCTS in Elkhart County: Concord 47, Concord 48, Concord 49, Concord 50, Concord 54, Concord 56, Baugo 74, Baugo 75
in St. Joseph County: CLAY 6, MISHAWAKA 1-4, MISHAWAKA 1-6, MISHAWAKA 1-9, MISHAWAKA 2-1, MISHAWAKA 2-2, MISHAWAKA 2-5, MISHAWAKA 2-6, MISHAWAKA 2-8, MISHAWAKA 3-4, MISHAWAKA 3-5, MISHAWAKA 3-6, MISHAWAKA 3-7, MISHAWAKA 4-1, MISHAWAKA 4-8, MISHAWAKA 4-9, MISHAWAKA 5-1, MISHAWAKA 5-2, MISHAWAKA 5-3, MISHAWAKA 5-4, MISHAWAKA 5-5, MISHAWAKA 5-6, MISHAWAKA 5-5A, MISHAWAKA 6-1, MISHAWAKA 6-3, MISHAWAKA 6-4, MISHAWAKA 6-5, MISHAWAKA 6-6, MISHAWAKA 6-8, PENN 1, PENN 2, PENN 4, PENN 5, PENN 6, PENN 7, PENN 10, PENN 11, PENN 15, PENN 16, PENN 17
As added by P.L.212-2001, SEC.2.

IC 2-1-10-6 Version a
House District 6
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 6. House District 6 consists of the following:
PRECINCTS in St. Joseph County: CLAY 3 / SOUTH BEND 4-17A, SOUTH BEND 4-17/4-22, PORTAGE 1/1B, SOUTH BEND 4-19/4-24, CLAY 2, MISHAWAKA 1-1, MISHAWAKA 1-2, MISHAWAKA 1-7, MISHAWAKA 1-8, MISHAWAKA 2-3, MISHAWAKA 2-4, PENN 9, PENN 14, SOUTH BEND 2-1, SOUTH BEND 2-2, SOUTH BEND 2-2A, SOUTH BEND 3-3, SOUTH BEND 3-4, SOUTH BEND 3-5, SOUTH BEND 3-6, SOUTH BEND 3-7, SOUTH BEND 3-9, SOUTH BEND 3-10, SOUTH BEND 3-11, SOUTH BEND 3-12, SOUTH BEND 3-13, SOUTH BEND 3-14, SOUTH BEND 3-17, SOUTH BEND 3-18, SOUTH BEND 3-20, SOUTH BEND 3-22, SOUTH BEND 4-3, SOUTH BEND 4-4, SOUTH BEND 4-7, SOUTH BEND 4-8, SOUTH BEND 4-12, SOUTH BEND 4-14, SOUTH BEND 4-15, SOUTH BEND 4-16, SOUTH BEND 4-18, SOUTH BEND 4-20, SOUTH BEND 4-21, SOUTH BEND 4-25, SOUTH BEND 5-11, SOUTH BEND 5-12, SOUTH BEND 5-15, SOUTH BEND 5-23, SOUTH BEND 5-27, SOUTH BEND 6-7, SOUTH BEND 6-8, SOUTH BEND 6-22, SOUTH BEND 6-24
As added by P.L.212-2001, SEC.2.

IC 2-1-10-7 Version a House District 7
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 7. House District 7 consists of the following:
TOWNSHIPS in St. Joseph County: Greene Township, Olive Township
PRECINCTS in St. Joseph County: SOUTH BEND 5-24/24A, CENTRE 1 / SOUTH BEND 6-25, CENTRE 2, CENTRE 3, CENTRE 4, CENTRE 6, CENTRE 8, PORTAGE 3, PORTAGE 6, SOUTH BEND 1-2, SOUTH BEND 1-9, SOUTH BEND 1-13, SOUTH BEND 1-15, SOUTH BEND 1-18, SOUTH BEND 2-8, SOUTH BEND 2-9, SOUTH BEND 2-11, SOUTH BEND 2-13, SOUTH BEND 2-14, SOUTH BEND 2-17, SOUTH BEND 2-18, SOUTH BEND 2-19, SOUTH BEND 2-20, SOUTH BEND 2-21, SOUTH BEND 2-22, SOUTH BEND 5-8, SOUTH BEND 5-9, SOUTH BEND 5-10, SOUTH BEND 5-16, SOUTH BEND 5-17, SOUTH BEND 5-18, SOUTH BEND 5-19, SOUTH BEND 5-21, SOUTH BEND 5-22, SOUTH BEND 5-24, SOUTH BEND 5-25, SOUTH BEND 5-26, SOUTH BEND 6-9, SOUTH BEND 6-11, SOUTH BEND 6-12, SOUTH BEND 6-13, SOUTH BEND 6-15, SOUTH BEND 6-16, SOUTH BEND 6-17, SOUTH BEND 6-18, SOUTH BEND 6-19, SOUTH BEND 6-20, SOUTH BEND 6-21, SOUTH BEND 6-23
As added by P.L.212-2001, SEC.2.

IC 2-1-10-8 Version a
House District 8
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 8. House District 8 consists of the following:
TOWNSHIPS in St. Joseph County: Warren Township
PRECINCTS in St. Joseph County: CLAY 1/1A/15A, CLAY 10 / SOUTH BEND 1-12A, CLAY 4, CLAY 5, CLAY 7, CLAY 8, CLAY 9, CLAY 11, CLAY 12, CLAY 13, CLAY 14, CLAY 15, CLAY 16, CLAY 17, CLAY 18, CLAY 19, CLAY 20, CLAY 21, CLAY 23, GERMAN 1, GERMAN 3, GERMAN 4, GERMAN 1A, HARRIS 1, HARRIS 3, PORTAGE 2, PORTAGE 1 A, SOUTH BEND 1-1, SOUTH BEND 1-3, SOUTH BEND 1-4, SOUTH BEND 1-5, SOUTH BEND 1-6, SOUTH BEND 1-7, SOUTH BEND 1-8, SOUTH BEND 1-10, SOUTH BEND 1-12, SOUTH BEND 1-16, SOUTH BEND 1-17, SOUTH BEND 1-19, SOUTH BEND 1-20, SOUTH BEND 2-4, SOUTH BEND 2-7, SOUTH BEND 2-10, SOUTH BEND 4-6, SOUTH BEND 4-10
As added by P.L.212-2001, SEC.2.

IC 2-1-10-9 Version a
House District 9
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 9. House District 9 consists of the following: TOWNSHIPS in LaPorte County: Coolspring Township, Michigan Township, New Durham Township
PRECINCTS in LaPorte County: LAPORTE 2-1, LAPORTE 2-2, LAPORTE 2-3, CENTER 3, LAPORTE 3-2, LAPORTE 5-4, LAPORTE 5-2, SPRINGFIELD 3, SCIPIO 2, Lake Michigan (NV)
As added by P.L.212-2001, SEC.2.

IC 2-1-10-10 Version a
House District 10
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 10. House District 10 consists of the following:
PRECINCTS in Porter County: CENTER 1, CENTER 2, CENTER 3, CENTER 4, CENTER 5, CENTER 7, CENTER 8, CENTER 10, CENTER 11, CENTER 15, CENTER 18, CENTER 19, CENTER 32, CENTER 33, LIBERTY 1, LIBERTY 2, PORTAGE 2, PORTAGE 3, PORTAGE 5, PORTAGE 7, PORTAGE 9, PORTAGE 10, PORTAGE 11, PORTAGE 12, PORTAGE 13, PORTAGE 14, PORTAGE 15, PORTAGE 16, PORTAGE 17, PORTAGE 19, PORTAGE 21, PORTAGE 22, PORTAGE 23, PORTAGE 24, PORTAGE 25, PORTAGE 26, PORTAGE 27, PORTAGE 28, PORTAGE 29, PORTAGE 30, PORTAGE 31, PORTAGE 32, PORTAGE 35, PORTAGE 37, PORTAGE 38, UNION 1, UNION 6, WESTCHESTER 4, WESTCHESTER 5, WESTCHESTER 10, WESTCHESTER 11, WESTCHESTER 17
As added by P.L.212-2001, SEC.2.

IC 2-1-10-11 Version a
House District 11
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 11. House District 11 consists of the following:
PRECINCTS in Lake County: CALUMET 6, CALUMET 12, GARY 3-2, GARY 3-3, GARY 3-19, GARY 3-20, GRIFFITH 1, GRIFFITH 2, GRIFFITH 3, GRIFFITH 4, GRIFFITH 5, GRIFFITH 6, GRIFFITH 8, GRIFFITH 9, GRIFFITH 10, GRIFFITH 11, GRIFFITH 12, GRIFFITH 13, GRIFFITH 14, GRIFFITH 15, GRIFFITH 16, HAMMOND 5-6, HAMMOND 5-10, HAMMOND 5-14, HAMMOND 5-15, HAMMOND 5-16, HAMMOND 6-2, HAMMOND 6-3, HAMMOND 6-5, HAMMOND 6-6, HAMMOND 6-7, HAMMOND 6-8, HAMMOND 6-9, HAMMOND 6-10, HAMMOND 6-12, HAMMOND 6-13, HAMMOND 6-14, HAMMOND 6-15, HIGHLAND 3, HIGHLAND 4, HIGHLAND 5, HIGHLAND 6, HIGHLAND 7, HIGHLAND 8, HIGHLAND 9, HIGHLAND 10, HIGHLAND 11, HIGHLAND 12, HIGHLAND 13, HIGHLAND 14, HIGHLAND 15, HIGHLAND 16, HIGHLAND 17, HIGHLAND 19, HIGHLAND 21, HIGHLAND 22, HIGHLAND 23, HIGHLAND 24, HIGHLAND 25, SCHERERVILLE 7, SCHERERVILLE 16, SCHERERVILLE 21
As added by P.L.212-2001, SEC.2.
IC 2-1-10-12 Version a
House District 12
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 12. House District 12 consists of the following:
PRECINCTS in Lake County: DYER 1, DYER 2, DYER 4, DYER 5, DYER 6, DYER 9, DYER 10, DYER 11, DYER 12, EAST CHICAGO 1-1, EAST CHICAGO 1-2, EAST CHICAGO 1-3, EAST CHICAGO 1-4, EAST CHICAGO 1-5, EAST CHICAGO 2-1, EAST CHICAGO 2-2, EAST CHICAGO 2-3, EAST CHICAGO 2-4, EAST CHICAGO 2-5, EAST CHICAGO 3-6, EAST CHICAGO 4-5, EAST CHICAGO 5-1, EAST CHICAGO 5-1A, WHITING 2/2A, WHITING 3/3A/3B, WHITING 5/5A/5B, WHITING 7/7A, WHITING 8/8A/8B, WHITING 9/9A, HAMMOND 2-4, HAMMOND 2-9, HAMMOND 2-10, HAMMOND 2-11, HAMMOND 2-12, HAMMOND 2-13, HAMMOND 2-16, HAMMOND 3-14, HAMMOND 3-15, HAMMOND 3-16, HAMMOND 5-2, HAMMOND 5-4, HAMMOND 5-5, HAMMOND 5-7, HAMMOND 5-11, HAMMOND 5-12, HAMMOND 5-13, HAMMOND 5-17, HAMMOND 6-1, HAMMOND 6-4, HIGHLAND 1, HIGHLAND 2, HIGHLAND 18, HIGHLAND 20, MUNSTER 10, MUNSTER 12, MUNSTER 14, MUNSTER 15, MUNSTER 16, MUNSTER 19, MUNSTER 20, MUNSTER 21, MUNSTER 22, MUNSTER 24, WHITING 10
As added by P.L.212-2001, SEC.2.

IC 2-1-10-13 Version a
House District 13
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 13. House District 13 consists of the following:
PRECINCTS in Lake County: CROWN POINT 11B, HOBART CITY 26/26A, ROSS TOWNSHIP 20/20A, HOBART CITY 11/11A, HOBART CITY 1, HOBART CITY 2, HOBART CITY 3, HOBART CITY 4, HOBART CITY 5, HOBART CITY 6, HOBART CITY 7, HOBART CITY 8, HOBART CITY 9, HOBART CITY 12, HOBART CITY 13, HOBART CITY 14, HOBART CITY 15, HOBART CITY 16, HOBART CITY 17, HOBART CITY 18, HOBART CITY 19, HOBART CITY 22, HOBART CITY 23, HOBART CITY 24, HOBART CITY 25, HOBART CITY 27, MERRILLVILLE 1, MERRILLVILLE 2, MERRILLVILLE 3, MERRILLVILLE 5, MERRILLVILLE 6, MERRILLVILLE 7, MERRILLVILLE 8, MERRILLVILLE 9, MERRILLVILLE 10, MERRILLVILLE 11, MERRILLVILLE 14, MERRILLVILLE 15, MERRILLVILLE 16, MERRILLVILLE 17, MERRILLVILLE 18, MERRILLVILLE 19, MERRILLVILLE 21, MERRILLVILLE 22, MERRILLVILLE 23, MERRILLVILLE 26, MERRILLVILLE 27, MERRILLVILLE 28, MERRILLVILLE 29, MERRILLVILLE 30, MERRILLVILLE 31, MERRILLVILLE 32, SCHERERVILLE 17, SCHERERVILLE 18A, SCHERERVILLE 20, ST. JOHN

TOWNSHIP 4, ST. JOHN TOWNSHIP 5, ST. JOHN TOWNSHIP 6, ST. JOHN TOWNSHIP 7, ST. JOHN TOWNSHIP 8, ST. JOHN TOWN 1, ST. JOHN TOWN 2, ST. JOHN TOWN 3, ST. JOHN TOWN 3A
As added by P.L.212-2001, SEC.2.

IC 2-1-10-14 Version a
House District 14
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 14. House District 14 consists of the following:
PRECINCTS in Lake County: CALUMET 14, HOBART CITY 21/21A, LAKE STATION 1/1A, LAKE STATION 4/4A, LAKE STATION 7/7A, LAKE STATION 8/8A, LAKE STATION 9/9A, GARY 4-21/21A, GARY 2-2, GARY 2-3, GARY 2-5, GARY 4-1, GARY 4-2, GARY 4-4, GARY 4-5, GARY 4-8, GARY 4-9, GARY 4-10, GARY 4-11, GARY 4-12, GARY 4-13, GARY 4-14, GARY 4-15, GARY 4-16, GARY 4-17, GARY 4-18, GARY 4-19, GARY 4-20, GARY 4-22, GARY 4-24, GARY 4-25, GARY 4-27, GARY 5-5, GARY 5-6, GARY 5-7, GARY 5-10, GARY 5-11, GARY 5-12, GARY 5-13, GARY 5-15, GARY 5-16, GARY 5-17, GARY 5-18, GARY 5-20, GARY 5-21, GARY 6-1, GARY 6-2, GARY 6-3, GARY 6-4, GARY 6-6, GARY 6-9, GARY 6-10, GARY 6-11, GARY 6-12, GARY 6-13, GARY 6-14, GARY 6-15, GARY 6-16, GARY 6-17, GARY 6-18, GARY 6-19, GARY 6-20, GARY 6-21, GARY 6-22, HOBART TOWNSHIP 5, HOBART TOWNSHIP 6, HOBART TOWNSHIP 8, HOBART CITY 10, HOBART CITY 20, LAKE STATION 2, LAKE STATION 5, LAKE STATION 6, LAKE STATION 10, LAKE STATION 11, LAKE STATION 12, LAKE STATION 13, LAKE STATION 14, GARY 5-19/19A, LAKE STATION 3/3A
As added by P.L.212-2001, SEC.2.

IC 2-1-10-15 Version a
House District 15
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 15. House District 15 consists of the following:
COUNTIES: Benton County
TOWNSHIPS in Lake County: Hanover Township
in Newton County: Beaver Township, Colfax Township, Grant Township, Iroquois Township, Jackson Township, Jefferson Township, Lake Township, McClellan Township, Washington Township
in White County: Big Creek Township, Round Grove Township, West Point Township
PRECINCTS in Lake County: CEDAR LAKE 4, CEDAR LAKE 4A, DYER 7, DYER 8, WEST CREEK TOWNSHIP 1/1A, DYER 3/3A, SCHERERVILLE 1, SCHERERVILLE 2, SCHERERVILLE 15, ST. JOHN TOWNSHIP 1, ST. JOHN TOWNSHIP 2, ST. JOHN TOWN

4, ST. JOHN TOWN 6, WEST CREEK TOWNSHIP 2, WEST CREEK TOWNSHIP 3
in Newton County: Lincoln Precinct 2
in White County: LIBERTY 2, PRAIRIE 1, UNION 1, UNION 3, UNION 4, UNION 5, UNION 6, UNION 7
As added by P.L.212-2001, SEC.2.

IC 2-1-10-16 Version a
House District 16
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 16. House District 16 consists of the following:
TOWNSHIPS in Cass County: Adams Township, Bethlehem Township, Boone Township
in Fulton County: Aubbeenaubbee Township, Liberty Township, Newcastle Township, Richland Township, Rochester Township, Union Township, Wayne Township
in Jasper County: Carpenter Township, Jordan Township, Keener Township, Marion Township, Milroy Township, Newton Township, Union Township
in Pulaski County: Indian Creek Township, Salem Township, Van Buren Township
in White County: Cass Township, Honey Creek Township, Jackson Township, Lincoln Township, Monon Township, Princeton Township
PRECINCTS in Cass County: Clay Precinct 2, Clay Precinct 1
in Fulton County: Henry 1
in Jasper County: Walker West Precinct, Wheatfield East
in White County: LIBERTY 1, UNION 2
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.5.

IC 2-1-10-17 Version a
House District 17
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 17. House District 17 consists of the following:
COUNTIES: Starke County
TOWNSHIPS in LaPorte County: Johnson Township, Lincoln Township, Union Township
in Marshall County: Center Township, Green Township, North Township, Polk Township, Union Township, Walnut Township, West Township
As added by P.L.212-2001, SEC.2.

IC 2-1-10-18 Version a
House District 18
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 18. House District 18 consists of the following:
TOWNSHIPS in Elkhart County: Benton Township, Clinton

Township, Jackson Township
in Kosciusko County: Plain Township
in LaGrange County: Eden Township, Newbury Township
PRECINCTS in Elkhart County: Elkhart 21, Middlebury 90 (except STFID 180390008002022)
in Kosciusko County: Van Buren 1, Van Buren 3, Wayne 1, Wayne 2, Wayne 3, Wayne 4, Wayne 5, Wayne 6, Wayne 8, Wayne 9, Wayne 10, Ward 1 Precinct 1, Ward 1 Precinct 2, Ward 2 Precinct 1, Ward 2 Precinct 2, Ward 3 Precinct 1, Ward 3 Precinct 2, Ward 4 Precinct 1, Ward 4 Precinct 2, Ward 4 Precinct 3, Ward 5 Precinct 1, Ward 5 Precinct 2, Ward 5 Precinct 3, Lake Winonia Lake (NV)
in LaGrange County: Van Buren Township Precinct
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.6.

IC 2-1-10-19 Version a
House District 19
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 19. House District 19 consists of the following:
TOWNSHIPS in Lake County: Cedar Creek Township, Eagle Creek Township
PRECINCTS in Lake County: CEDAR LAKE 1, CEDAR LAKE 6, CENTER TOWNSHIP 1, CENTER 2, CENTER TOWNSHIP 3, CENTER TOWNSHIP 5, CROWN POINT 1, CROWN POINT 2, CROWN POINT 3, CROWN POINT 4, CROWN POINT 6, CROWN POINT 7, CROWN POINT 8, CROWN POINT 9B, CROWN POINT 10, CROWN POINT 12, CROWN POINT 14, CROWN POINT 15, CROWN POINT 16, CROWN POINT 17, CROWN POINT 18, CROWN POINT 5/5A, CROWN POINT 9/9A, CROWN POINT 11/11A/11C, CROWN POINT 13/13A, MERRILLVILLE 4, MERRILLVILLE 12, MERRILLVILLE 13, MERRILLVILLE 24, WEST CREEK TOWNSHIP 4
in Newton County: Lincoln Precinct 1, Lincoln Precinct 3
in Porter County: BOONE 3, BOONE 4, BOONE 5, PORTAGE 1, PORTAGE 18, PORTAGE 20, PORTAGE 33, PORTAGE 36, UNION 2, UNION 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-20 Version a
House District 20
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 20. House District 20 consists of the following:
TOWNSHIPS in Jasper County: Barkley Township, Gillam Township, Hanging Grove Township, Kankakee Township
in LaPorte County: Cass Township, Clinton Township, Dewey Township, Galena Township, Hanna Township, Hudson Township, Kankakee Township, Noble Township, Pleasant Township, Prairie Township, Washington Township, Wills Township
in Pulaski County: Beaver Creek Township, Cass Township,

Franklin Township, Harrison Township, Jefferson Township, Monroe Township, Rich Grove Township, Tippecanoe Township, White Post Township
PRECINCTS in Jasper County: Walker East Precinct
in LaPorte County: LAPORTE 1-1, LAPORTE 1-2, LAPORTE 1-3A&B, LAPORTE 3-1, LAPORTE 3-3A&B&C, LAPORTE 4-1, LAPORTE 4-3, LAPORTE 5-1, LAPORTE 5-3, CENTER 2, CENTER - PINE LAKE, SCIPIO 1, SPRINGFIELD 2, SPRINGFIELD 1, CENTER 1
in Porter County: PLEASANT 1
As added by P.L.212-2001, SEC.2.

IC 2-1-10-21 Version a
House District 21
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 21. House District 21 consists of the following:
TOWNSHIPS in Elkhart County: Locke Township
in St. Joseph County: Liberty Township, Lincoln Township, Madison Township, Union Township
PRECINCTS in Elkhart County: Concord 25, Concord 42, Concord 43, Concord 44, Concord 45, Concord 46, Concord 51, Concord 52, Concord 57, Concord 58, Concord 59, Concord 60, Concord 61, Concord 62, Union 70, Baugo 73, Concord 111, Concord 116, Concord 119, Concord 121
in St. Joseph County: MISHAWAKA 4-3 / PENN 13, MISHAWAKA 2-7, MISHAWAKA 3-1, MISHAWAKA 3-2, MISHAWAKA 4-2, MISHAWAKA 4-4, MISHAWAKA 4-5, MISHAWAKA 4-6, MISHAWAKA 4-7, PENN 3, PENN 8
As added by P.L.212-2001, SEC.2.

IC 2-1-10-22 Version a
House District 22
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 22. House District 22 consists of the following:
COUNTIES: Wabash County
TOWNSHIPS in Kosciusko County: Clay Township, Jackson Township, Lake Township, Monroe Township, Tippecanoe Township, Turkey Creek Township, Washington Township
PRECINCTS in Kosciusko County: Seward 1
As added by P.L.212-2001, SEC.2.

IC 2-1-10-23 Version a
House District 23
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 23. House District 23 consists of the following:
TOWNSHIPS in Elkhart County: Olive Township
in Kosciusko County: Etna Township, Franklin Township, Harrison

Township, Jefferson Township, Prairie Township, Scott Township
in Marshall County: Bourbon Township, German Township, Tippecanoe Township
in Miami County: Allen Township, Erie Township, Perry Township, Peru Township, Richland Township, Union Township
PRECINCTS in Elkhart County: Union 71, Union 72, Olive 91
in Fulton County: Henry 2, Henry 3
in Kosciusko County: Van Buren 2, Wayne 7, Seward 2
in Miami County: Jefferson Precinct 1, Jefferson Precinct 2, Pipe Creek Precinct 1, Washington Precinct 1, Pipe Creek Precinct 3
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.7.

IC 2-1-10-24 Version a
House District 24
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 24. House District 24 consists of the following:
COUNTIES: Carroll County
TOWNSHIPS in Cass County: Clinton Township, Deer Creek Township, Eel Township, Harrison Township, Jackson Township, Jefferson Township, Miami Township, Noble Township, Tipton Township, Washington Township
PRECINCTS in Cass County: Clay Precinct 3
in Miami County: Pipe Creek Precinct 2, Jefferson Precinct 3
in White County: PRAIRIE 2
As added by P.L.212-2001, SEC.2.

IC 2-1-10-25 Version a
House District 25
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 25. House District 25 consists of the following:
PRECINCTS in Marion County: Ward 19 Precinct 1, Ward 19 Precinct 5, Ward 19 Precinct 6, Ward 19 Precinct 7, Ward 19 Precinct 8, Ward 19 Precinct 9, Ward 19 Precinct 10, Ward 24 Precinct 1, Ward 24 Precinct 2, Ward 24 Precinct 4, Ward 24 Precinct 5, Ward 24 Precinct 6, Ward 24 Precinct 7, Ward 29 Precinct 1, Ward 29 Precinct 2, Ward 29 Precinct 3, Ward 29 Precinct 4, Ward 29 Precinct 5, Ward 29 Precinct 6, Ward 29 Precinct 7, Ward 29 Precinct 8, Ward 29 Precinct 9, Ward 29 Precinct 10, Ward 29 Precinct 11, Ward 29 Precinct 14, Ward 29 Precinct 15, Ward 29 Precinct 16, Ward 29 Precinct 17, Ward 29 Precinct 21, Ward 29 Precinct 22, Ward 29 Precinct 23, Ward 29 Precinct 24, Ward 29 Precinct 25, Ward 29 Precinct 26, Ward 29 Precinct 27, Ward 29 Precinct 29, Ward 29 Precinct 30, Ward 29 Precinct 31, Ward 29 Precinct 33, Decatur Precinct 10, Decatur Precinct 14, Wayne Precinct 5, Wayne Precinct 6, Wayne Precinct 7, Wayne Precinct 8, Wayne Precinct 9, Wayne Precinct 14, Wayne Precinct 15, Wayne Precinct 16, Wayne Precinct 24, Wayne Precinct 25, Wayne Precinct 30, Wayne Precinct 40, Wayne Precinct 41,

Wayne Precinct 43, Wayne Precinct 51, Wayne Precinct 64, Wayne Precinct 68, Wayne Precinct 69, Wayne Precinct 87
As added by P.L.212-2001, SEC.2.

IC 2-1-10-26 Version a
House District 26
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 26. House District 26 consists of the following:
TOWNSHIPS in Tippecanoe County: Shelby Township, Union Township
in Warren County: Adams Township, Medina Township, Warren Township
PRECINCTS in Tippecanoe County: FAIRFIELD 27, FAIRFIELD 31, FAIRFIELD 35, FAIRFIELD 41, TIPPECANOE 1, TIPPECANOE 3, WABASH 1, WABASH 2, WABASH 8, WABASH 9, WABASH 11, WABASH 16, WABASH 17, WABASH 18, WABASH 19, WABASH 20, WABASH 21, WABASH 24, WABASH 25, WABASH 26, WABASH 27, WABASH 28, WABASH 29, WABASH 30, WEA 3, WEA 5, WEA 6, WEA 11, WEA 13, WEA 14
As added by P.L.212-2001, SEC.2.

IC 2-1-10-27 Version a
House District 27
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 27. House District 27 consists of the following:
PRECINCTS in Tippecanoe County: FAIRFIELD 1, FAIRFIELD 2, FAIRFIELD 3, FAIRFIELD 39, FAIRFIELD 4, FAIRFIELD 5, FAIRFIELD 6, FAIRFIELD 7, FAIRFIELD 8, FAIRFIELD 9, FAIRFIELD 10, FAIRFIELD 11, FAIRFIELD 12, FAIRFIELD 13, FAIRFIELD 14, FAIRFIELD 15, FAIRFIELD 16, FAIRFIELD 17, FAIRFIELD 18, FAIRFIELD 19, FAIRFIELD 21, FAIRFIELD 22, FAIRFIELD 23, FAIRFIELD 24, FAIRFIELD 25, FAIRFIELD 26, FAIRFIELD 28, FAIRFIELD 32, FAIRFIELD 33, FAIRFIELD 38 (the following parts: STFID 1815700190010232, STFID 1815700190010332, STFID 181570019001022), FAIRFIELD 42, WABASH 3, WABASH 4, WABASH 5, WABASH 6, WABASH 7, WABASH 10, WABASH 12, WABASH 13, WABASH 14, WEA 2, WEA 4, WEA 7, WEA 8, WEA 10, WEA 12
As added by P.L.212-2001, SEC.2.

IC 2-1-10-28 Version a
House District 28
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 28. House District 28 consists of the following:
TOWNSHIPS in Boone County: Center Township, Clinton Township, Harrison Township, Jackson Township, Jefferson

Township, Perry Township, Sugar Creek Township, Washington Township
in Hendricks County: Center Township, Clay Township, Eel River Township, Marion Township, Middle Township, Union Township
in Montgomery County: Brown Township, Clark Township, Franklin Township, Walnut Township
PRECINCTS in Boone County: Eagle Twp. 7
in Hendricks County: Liberty 1, Liberty 4
in Montgomery County: SCOTT
As added by P.L.212-2001, SEC.2.

IC 2-1-10-29 Version a
House District 29
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 29. House District 29 consists of the following:
TOWNSHIPS in Hamilton County: Noblesville Township, Wayne Township.
PRECINCTS in Hamilton County: Delaware 3, Delaware 4, Delaware 8, Delaware 9, Delaware 10, Fall Creek 1 Precinct, Fall Creek 2 Precinct, Delaware 1& 2, Fall Creek 5 Precinct, Fall Creek 6 Precinct, Fall Creek 7 Precinct, Fall Creek 8 Precinct, Delaware 17 Precinct, Delaware 18
in Hancock County: Vernon 1
As added by P.L.212-2001, SEC.2.

IC 2-1-10-30 Version a
House District 30
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 30. House District 30 consists of the following:
TOWNSHIPS in Howard County: Howard Township, Taylor Township
PRECINCTS in Howard County: Center 11, Center 12, Center 13, Center 14, Center 21, Center 22, Center 23, Center 33, Center 25, Center 31, Center 32, Center 24, Center 34, Center 41, Center 35, Center 42, Center 43, Center 44, Center 45, Center 52, Center 53, Center 55, Harrison 56-1, Center 61, Center 62, Center 63, Center 64, Center 65, Center 66, Harrison 67, Center 1, Center 2, Center 3, Center 4, Clay 3
As added by P.L.212-2001, SEC.2.

IC 2-1-10-31 Version a
House District 31
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 31. House District 31 consists of the following:
COUNTIES: Blackford County
TOWNSHIPS in Grant County: Monroe Township
PRECINCTS in Grant County: Center 1, Center 2, Center 3, Center

4, Center 5, Center 6, Center 7, Center 8, Center 9, Center 10, Center 11, Center 13, Center 15, Center 16, Center 19, Franklin 1, Franklin 2, Franklin 3, Franklin 5, Franklin 6, Franklin 7, Jefferson 2, Mill 1, Mill 2, Mill 3, Mill 4, Mill 6, Mill 7, Mill 8, Mill 9, Mill 10, Pleasant 5, Pleasant 7, Washington 2, Washington 3, Washington 4, Franklin 8
As added by P.L.212-2001, SEC.2.

IC 2-1-10-32 Version a
House District 32
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 32. House District 32 consists of the following:
TOWNSHIPS in Grant County: Fairmount Township, Green Township, Liberty Township, Richland Township, Sims Township
in Howard County: Jackson Township, Liberty Township, Union Township
in Miami County: Butler Township, Clay Township, Deer Creek Township, Harrison Township, Jackson Township
in Tipton County: Jefferson Township, Liberty Township, Prairie Township, Wildcat Township
PRECINCTS in Grant County: Center 12, Center 14, Center 17, Center 18, Franklin 4, Jefferson 1, Jefferson 3, Mill 5, Pleasant 1, Pleasant 2, Pleasant 3, Pleasant 4, Pleasant 6, Washington 1
in Hamilton County: Bakers Corner Precinct, Boxley Precinct, Cicero South Precinct, Cicero SE, Cicero Southwest Precinct, Deming Precinct, Sheridan 2 Precinct, Sheridan 3 Precinct
in Miami County: Washington Precinct 2
in Tipton County: CICERO 1, CICERO 2, CICERO 3, CICERO 4, CICERO 5
As added by P.L.212-2001, SEC.2.

IC 2-1-10-33 Version a
House District 33
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 33. House District 33 consists of the following:
COUNTIES: Jay County
TOWNSHIPS in Delaware County: Delaware Township, Liberty Township, Niles Township, Perry Township
in Randolph County: Franklin Township, Green Township, Jackson Township, Monroe Township, Stoney Creek Township, Ward Township, Wayne Township
PRECINCTS in Delaware County: CENTER PRECINCT 11, CENTER PRECINCT 21, CENTER PRECINCT 43, CENTER PRECINCT 46, CENTER PRECINCT 48, UNION PRECINCT 61, CENTER PRECINCT 80
in Randolph County: WHITE RIVER 1, WINCHESTER 1, WINCHESTER 2, WINCHESTER 3, WINCHESTER 4
As added by P.L.212-2001, SEC.2.
IC 2-1-10-34 Version a
House District 34
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 34. House District 34 consists of the following:
PRECINCTS in Delaware County: CENTER PRECINCT 1, CENTER PRECINCT 2, CENTER PRECINCT 3, CENTER PRECINCT 4, CENTER PRECINCT 5, CENTER PRECINCT 6, CENTER PRECINCT 7, CENTER PRECINCT 8, CENTER PRECINCT 9, CENTER PRECINCT 10, CENTER PRECINCT 12, CENTER PRECINCT 13, CENTER PRECINCT 14, CENTER PRECINCT 15, CENTER PRECINCT 16, CENTER PRECINCT 17, CENTER PRECINCT 18, CENTER PRECINCT 19, CENTER PRECINCT 20, CENTER PRECINCT 22, CENTER PRECINCT 23, CENTER PRECINCT 24, CENTER PRECINCT 25, CENTER PRECINCT 26, CENTER PRECINCT 27, CENTER PRECINCT 28, CENTER PRECINCT 29, CENTER PRECINCT 30, CENTER PRECINCT 31, CENTER PRECINCT 32, CENTER PRECINCT 33, CENTER PRECINCT 34, CENTER PRECINCT 35, CENTER PRECINCT 37, CENTER PRECINCT 38, CENTER PRECINCT 39, CENTER PRECINCT 40, CENTER PRECINCT 41, CENTER PRECINCT 42, CENTER PRECINCT 44, CENTER PRECINCT 45, CENTER PRECINCT 47, CENTER PRECINCT 49, HAMILTON PRECINCT 70, CENTER PRECINCT 79, CENTER PRECINCT 82, CENTER PRECINCT 85, CENTER PRECINCT 86
As added by P.L.212-2001, SEC.2.

IC 2-1-10-35 Version a
House District 35
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 35. House District 35 consists of the following:
TOWNSHIPS in Delaware County: Harrison Township, Monroe Township, Mount Pleasant Township, Salem Township, Washington Township
in Madison County: Boone Township, Duck Creek Township, Jackson Township, Van Buren Township
in Tipton County: Madison Township
PRECINCTS in Delaware County: CENTER PRECINCT 36, CENTER PRECINCT 50, HAMILTON PRECINCT 60, HAMILTON PRECINCT 69, UNION PRECINCT 77, CENTER PRECINCT 83, CENTER PRECINCT 84, HAMILTON PRECINCT 90, HAMILTON PRECINCT 92, HAMILTON PRECINCT 93, UNION PRECINCT 99
in Hamilton County: Arcadia Southeast Precinct, Arcadia Southwest Precinct, Atlanta West Precinct, Cicero North, Strawtown Precinct
in Madison County: MONROE 7, MONROE PRECINCT 8, MONROE 6, RICHLAND PRECINCT 1, RICHLAND PRECINCT 3, RICHLAND PRECINCT 5, UNION 4, UNION TWP 4A, WARD 1 PRECINCT 1 in Tipton County: CICERO 6, CICERO 7
As added by P.L.212-2001, SEC.2.

IC 2-1-10-36 Version a
House District 36
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 36. House District 36 consists of the following:
TOWNSHIPS in Madison County: Lafayette Township, Pipe Creek Township
PRECINCTS in Hamilton County: Arcadia North Precinct, Aroma Precinct, Atlanta East Precinct, Omega Precinct
in Madison County: ANDERSON TOWNSHIP PRECINCT 1, ANDERSON TOWNSHIP PRECINCT 3, MONROE 1, MONROE PRECINCT 2, MONROE PRECINCT 3, MONROE PRECINCT 4, MONROE 5, MONROE PRECINCT 6, RICHLAND PRECINCT 1A, RICHLAND PRECINCT 4, WARD 1 PRECINCT 1A, WARD 1 PRECINCT 2, WARD 1 PRECINCT 3, WARD 1 PRECINCT 4, WARD 1 PRECINCT 5, WARD 1 PRECINCT 6, WARD 1 PRECINCT 7, WARD 1 PRECINCT 8, WARD 1 PRECINCT 9, WARD 2 PRECINCT 1, WARD 2 PRECINCT 2, WARD 2 PRECINCT 5, WARD 2 PRECINCT 7, WARD 2 PRECINCT 8, WARD 2 PRECINCT 11, WARD 4 PRECINCT 7, WARD 5 PRECINCT 2, WARD 5 PRECINCT 3, WARD 5 PRECINCT 4, WARD 5 PRECINCT 4A, WARD 5 PRECINCT 5, WARD 5 PRECINCT 6, WARD 5 PRECINCT 7, WARD 6 PRECINCT 1, WARD 6 PRECINCT 2, WARD 6 PRECINCT 3, WARD 6 PRECINCT 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-37 Version a
House District 37
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 37. House District 37 consists of the following:
TOWNSHIPS in Madison County: Adams Township, Fall Creek Township, Green Township, Stony Creek Township
PRECINCTS in Madison County: ANDERSON TOWNSHIP PRECINCT 2, ANDERSON TOWNSHIP PRECINCT 4, UNION PRECINCT 1, UNION PRECINCT 2, UNION PRECINCT 3, UNION PRECINCT 5, UNION PRECINCT 6, UNION PRECINCT 6A, UNION 8, UNION PRECINCT 7, WARD 2 PRECINCT 3, WARD 2 PRECINCT 4, WARD 2 PRECINCT 6, WARD 2 PRECINCT 9, WARD 2 PRECINCT 10, WARD 3 PRECINCT 1, WARD 3 PRECINCT 2, WARD 3 PRECINCT 3, WARD 3 PRECINCT 4, WARD 3 PRECINCT 5, WARD 3 PRECINCT 6, WARD 3 PRECINCT 7, WARD 3 PRECINCT 7A, WARD 3 PRECINCT 8, WARD 3 PRECINCT 9, WARD 3 PRECINCT 10, WARD 4 PRECINCT 1, WARD 4 PRECINCT 2, WARD 4 PRECINCT 3, WARD 4 PRECINCT 4, WARD 4 PRECINCT 5,

WARD 4 PRECINCT 6, WARD 5 PRECINCT 1, WARD 6 PRECINCT 5, WARD 6 PRECINCT 6, WARD 6 PRECINCT 7, WARD 6 PRECINCT 8, WARD 6 PRECINCT 9
As added by P.L.212-2001, SEC.2.

IC 2-1-10-38 Version a
House District 38
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 38. House District 38 consists of the following:
COUNTIES: Clinton County
TOWNSHIPS in Boone County: Marion Township, Union Township, Worth Township
in Howard County: Ervin Township, Honey Creek Township, Monroe Township
PRECINCTS in Hamilton County: Eagletown Precinct, Joliet Precinct, Sheridan 1 Precinct, Sheridan 4 Precinct
in Howard County: Center 51, Center 54, Center 5, Harrison 56-2, Clay 1, Clay 2, Harrison 1, Harrison 2, Harrison 3, Harrison 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-39 Version a
House District 39
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 39. House District 39 consists of the following:
PRECINCTS in Hamilton County: Brentwood, Brookfield Crossing, Brookshire Precinct 1, Brookshire Precinct 2, Brookshire North Precinct, Carmel Meadows Precinct, Clay Northeast, Cool Creek North, Cool Creek South, Copperwood, Delaware 5, Delaware 6, Delaware 7, Delaware 11, Delaware 12, Delaware 13, Delaware 14, Delaware 15, Delaware 16, Eden Brook 1 Precinct, Hazel Dell, Horton, Hunters Creek Precinct, Johnson Acres Precinct, Kingswood Precinct 1, Kingswood Precinct 2, Bay Hill, Mount Carmel 1 Precinct, Richland, Spring Mill Pond Precinct, Cedar Lake/Mt. Carmel 2, Stonehedge Precinct, Thistlewood Precinct, Village Farms 1 Precinct, Village Farms 2 Precinct, Washington Central, Washington East, Westfield East, Westfield Southeast Precinct, Westfield South, Westfield West, White Chapel, Woodfield Precinct, Cherry Tree Precinct, Woodgate Precinct, Delaware 19
As added by P.L.212-2001, SEC.2.

IC 2-1-10-40 Version a
House District 40
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 40. House District 40 consists of the following:
TOWNSHIPS in Hendricks County: Brown Township, Lincoln Township, Washington Township
PRECINCTS in Hendricks County: Guilford 2, Guilford 3, Guilford

4, Guilford 5, Guilford 18, Guilford 19, Liberty 2
As added by P.L.212-2001, SEC.2.

IC 2-1-10-41 Version a
House District 41
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 41. House District 41 consists of the following:
TOWNSHIPS in Montgomery County: Coal Creek Township, Madison Township, Ripley Township, Sugar Creek Township, Union Township, Wayne Township
in Parke County: Howard Township, Penn Township
in Tippecanoe County: Jackson Township, Lauramie Township, Perry Township, Randolph Township, Sheffield Township, Washington Township, Wayne Township
PRECINCTS in Tippecanoe County: FAIRFIELD 20, FAIRFIELD 29, FAIRFIELD 30, FAIRFIELD 34, FAIRFIELD 36, FAIRFIELD 37, FAIRFIELD 38 (except STFID 1815700190010232, STFID 1815700190010332, STFID 181570019001022), FAIRFIELD 40, TIPPECANOE 2, TIPPECANOE 4, WABASH 15, WEA 1, WEA 9
As added by P.L.212-2001, SEC.2.

IC 2-1-10-42 Version a
House District 42
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 42. House District 42 consists of the following:
COUNTIES: Fountain County, Vermillion County
TOWNSHIPS in Parke County: Florida Township, Liberty Township, Raccoon Township, Reserve Township, Sugar Creek Township, Wabash Township
in Vigo County: Fayette Township
in Warren County: Jordan Township, Kent Township, Liberty Township, Mound Township, Pike Township, Pine Township, Prairie Township, Steuben Township, Washington Township
PRECINCTS in Parke County: ADAMS 2, ADAMS 3, ADAMS 4
in Vigo County: Otter Creek C, Otter Creek F, Sugar Creek A, Sugar Creek B, Sugar Creek l, Sugar Creek J
As added by P.L.212-2001, SEC.2.

IC 2-1-10-43 Version a
House District 43
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 43. House District 43 consists of the following:
TOWNSHIPS in Vigo County: Lost Creek Township
PRECINCTS in Clay County: Posey Precinct 1, Posey Precinct 2
in Vigo County: Harrison 1-D, Harrison 2-B, Harrison 3-B, Harrison 3-C, Harrison 3-F, Harrison 3-I, Harrison 3-J, Harrison 3-K, Harrison 4-A, Harrison 4-B, Harrison 4-D, Harrison 4-F, Harrison 4-G,

Harrison 5-A, Harrison 5-B, Harrison 5-C, Harrison 5-D, Harrison 5-G, Harrison 5-H, Harrison 5-I, Harrison 6-A, Harrison 6-B, Harrison 6-C, Harrison 6-D, Harrison 6-E, Harrison 6-F, Harrison 7-A, Harrison 7-B, Harrison 7-C, Harrison 7-D, Harrison 7-E, Harrison 7-F, Harrison 7-G, Harrison 7-I, Harrison 7J, Harrison 7-K, Harrison 8-A, Harrison 8-B, Harrison 8-C, Harrison 8-D, Harrison 8-E, Harrison 8-F, Harrison 8-H, Harrison 8-L, Otter Creek A, Otter Creek B, Otter Creek D, Otter Creek E, Otter Creek G, Otter Creek H
As added by P.L.212-2001, SEC.2.

IC 2-1-10-44 Version a
House District 44
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 44. House District 44 consists of the following:
COUNTIES: Putnam County
TOWNSHIPS in Clay County: Brazil Township, Cass Township, Dick Johnson Township, Jackson Township, Van Buren Township
in Parke County: Greene Township, Jackson Township, Union Township, Washington Township
in Vigo County: Nevins Township
PRECINCTS in Clay County: Posey Precinct 3
in Parke County: ADAMS 1
As added by P.L.212-2001, SEC.2.

IC 2-1-10-45 Version a
House District 45
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 45. House District 45 consists of the following:
COUNTIES: Sullivan County
TOWNSHIPS in Daviess County: Elmore Township, Madison Township, Steele Township
in Greene County: Highland Township, Jefferson Township, Richland Township, Smith Township, Stafford Township, Wright Township
in Knox County: Busseron Township, Harrison Township, Palmyra Township, Steen Township, Vigo Township, Washington Township, Widner Township
in Vigo County: Prairie Creek Township, Prairieton Township
PRECINCTS in Vigo County: Sugar Creek C, Sugar Creek E, Sugar Creek F, Sugar Creek G, Sugar Creek H, Sugar Creek K
As added by P.L.212-2001, SEC.2.

IC 2-1-10-46 Version a
House District 46
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 46. House District 46 consists of the following: TOWNSHIPS in Clay County: Harrison Township, Lewis Township, Perry Township, Sugar Ridge Township, Washington Township
in Monroe County: Bean Blossom Township
in Owen County: Clay Township, Franklin Township, Jackson Township, Jefferson Township, Jennings Township, Lafayette Township, Marion Township, Montgomery Township, Morgan Township, Taylor Township, Washington Township, Wayne Township
in Vigo County: Honey Creek Township, Linton Township, Pierson Township, Riley Township
PRECINCTS in Vigo County: Harrison 1-A, Harrison 1-C, Harrison 1-F, Harrison 1-G, Harrison 1-H, Harrison 2-C, Harrison 2-E, Harrison 2-F, Harrison 2-H, Harrison 2-I, Harrison 2-J, Harrison 3-E, Harrison 3-G, Harrison 3-H
As added by P.L.212-2001, SEC.2.

IC 2-1-10-47 Version a
House District 47
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 47. House District 47 consists of the following:
TOWNSHIPS in Hendricks County: Franklin Township
in Johnson County: Hensley Township, Union Township
in Morgan County: Adams Township, Ashland Township, Baker Township, Clay Township, Green Township, Gregg Township, Harrison Township, Jackson Township, Jefferson Township, Monroe Township, Ray Township, Washington Township
in Owen County: Harrison Township
PRECINCTS in Hendricks County: Liberty 3
in Johnson County: Hensley 1
in Morgan County: Brown 7, Madison 1, Madison 2, Madison 3, Madison 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-48 Version a
House District 48
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 48. House District 48 consists of the following:
TOWNSHIPS in Elkhart County: Cleveland Township
PRECINCTS in Elkhart County: Concord 26, Concord 27, Osolo 29, Concord 30, Concord 32, Concord 34, Concord 35, Concord 36, Osolo 37, Osolo 38, Osolo 39, Osolo 40, Concord 41, Concord 55, Osolo 64, Osolo 65, Osolo 66, Osolo 67, Baugo 76, Osolo 101, Osolo 103, actual Osolo 104, Osolo 105
in St. Joseph County: HARRIS 2, HARRIS 4, HARRIS 5, HARRIS 6, HARRIS 7, HARRIS 8, HARRIS 9, MISHAWAKA 6-2
As added by P.L.212-2001, SEC.2.

IC 2-1-10-49 Version a House District 49
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 49. House District 49 consists of the following:
TOWNSHIPS in Elkhart County: Jefferson Township, Washington Township, York Township
PRECINCTS in Elkhart County: Elkhart 1, Elkhart 2, Elkhart 3, Elkhart 4, Elkhart 5, Elkhart 6, Elkhart 7, Elkhart 8, Elkhart 9, Elkhart 10, Elkhart 11, Elkhart 12, Elkhart 13, Elkhart 14, Elkhart 15, Elkhart 16, Elkhart 17, Elkhart 19, Elkhart 20, Elkhart 22, Osolo 63, Harrison 84, Middlebury 89, Middlebury 90 (only STFID 180390008002022), Osolo 102, Concord 112, Concord 113
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.8.

IC 2-1-10-50 Version a
House District 50
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 50. House District 50 consists of the following:
COUNTIES: Huntington County
TOWNSHIPS in Whitley County: Cleveland Township, Columbia Township, Etna-Troy Township, Jefferson Township, Richland Township, Washington Township
PRECINCTS in Whitley County: THORNCREEK SOUTH, UNION WEST, UNCC
As added by P.L.212-2001, SEC.2.

IC 2-1-10-51 Version a
House District 51
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 51. House District 51 consists of the following:
COUNTIES: Steuben County.
TOWNSHIPS in DeKalb County: Fairfield Township, Franklin Township, Grant Township, Jackson Township, Smithfield Township, Stafford Township, Troy Township, Union Township, Wilmington Township
PRECINCTS in DeKalb County: Union 4
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.9.

IC 2-1-10-52 Version a
House District 52
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 52. House District 52 consists of the following:
TOWNSHIPS in DeKalb County: Richland Township
in LaGrange County: Bloomfield Township, Clay Township, Clearspring Township, Greenfield Township, Johnson Township, Lima Township, Milford Township, Springfield Township
in Noble County: Albion Township, Allen Township, Elkhart

Township, Jefferson Township, Orange Township, Wayne Township, York Township
PRECINCTS in DeKalb County: KEYSER 5, KEYSER 1, KEYSER 4, KEYSER 3, KEYSER 2
As added by P.L.212-2001, SEC.2.

IC 2-1-10-53 Version a
House District 53
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 53. House District 53 consists of the following:
TOWNSHIPS in Hancock County: Blue River Township, Brandywine Township, Brown Township, Center Township, Green Township, Jackson Township, Sugar Creek Township
in Rush County: Center Township, Jackson Township, Ripley Township, Washington Township
in Shelby County: Van Buren Township
PRECINCTS in Hancock County: FORTVILLE 1, FORTVILLE 2, VERNON 2, Buck 1, Buck 2, BUCK CREEK 3, Buck 4, BUCK CREEK 5
in Shelby County: HANOVER NORTH, MORAL NORTH
As added by P.L.212-2001, SEC.2.

IC 2-1-10-54 Version a
House District 54
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 54. House District 54 consists of the following:
TOWNSHIPS in Henry County: Prairie Township, Blue River Township, Fall Creek Township, Franklin Township, Greensboro Township, Harrison Township, Jefferson Township, Spiceland Township, Wayne Township
in Randolph County: Greensfork Township, Union Township, Washington Township
in Wayne County: Clay Township, Dalton Township, Franklin Township, Green Township, Harrison Township, Jefferson Township, New Garden Township, Perry Township, Webster Township
in Henry County: Stoney Creek Township
PRECINCTS in Henry County: HENRY 18, HENRY 23, HENRY 24, HENRY 25, LIBERTY 1
in Randolph County: WHITE RIVER 2
in Wayne County: CENTER 1, CENTER 4, CENTER 6, WAYNE 1, WAYNE 2, WAYNE 13, WAYNE 15, WAYNE 23, WAYNE 24, WAYNE 25, WAYNE 29, WAYNE 32, WAYNE 35
As added by P.L.212-2001, SEC.2.

IC 2-1-10-55 Version a
House District 55
Note: This version of section effective until 11-6-2012. See also

following repeal of this chapter, effective 11-6-2012.
Sec. 55. House District 55 consists of the following:
COUNTIES: Fayette County, Union County
TOWNSHIPS in Dearborn County: Harrison Township, Logan Township, Miller Township
in Franklin County: Bath Township, Laurel Township, Metamora Township, Posey Township, Salt Creek Township, Springfield Township, Whitewater Township
in Wayne County: Abington Township, Boston Township
PRECINCTS in Dearborn County: LAWRENCEBURG 8
in Franklin County: RAY 2
in Wayne County: WAYNE 3, WAYNE 14, WAYNE 30
As added by P.L.212-2001, SEC.2.

IC 2-1-10-56 Version a
House District 56
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 56. House District 56 consists of the following:
TOWNSHIPS in Henry County: Dudley Township
in Wayne County: Jackson Township, Washington Township
PRECINCTS in Henry County: HENRY 1, HENRY 2, HENRY 3, HENRY 4, HENRY 5, HENRY 6, HENRY 7, HENRY 8, HENRY 9, HENRY 10, HENRY 11, HENRY 12, HENRY 13, HENRY 14, HENRY 15, HENRY 16, HENRY 17, HENRY 19, HENRY 20, HENRY 21, HENRY 22, LIBERTY 2
in Wayne County: CENTER 2, CENTER 3, CENTER 5, WAYNE 4, WAYNE 5, WAYNE 6, WAYNE 7, WAYNE 8, WAYNE 9, WAYNE 10, WAYNE 11, WAYNE 12, WAYNE 16, WAYNE 17, WAYNE 18, WAYNE 19, WAYNE 20, WAYNE 21, WAYNE 22, WAYNE 26, WAYNE 27, WAYNE 28, WAYNE 31, WAYNE 33, WAYNE 34
As added by P.L.212-2001, SEC.2.

IC 2-1-10-57 Version a
House District 57
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 57. House District 57 consists of the following:
TOWNSHIPS in Bartholomew County: Clay Township, Clifty Township, Flat Rock Township, Haw Creek Township, Rock Creek Township
in Shelby County: Addison Township, Brandywine Township, Hendricks Township, Jackson Township, Liberty Township, Marion Township, Noble Township, Shelby Township, Sugar Creek Township, Union Township, Washington Township
PRECINCTS in Bartholomew County: COLUMBUS 1200, COLUMBUS 1300, COLUMBUS 1400, COLUMBUS 1500, COLUMBUS 2300, COLUMBUS 2800, COLUMBUS 3100, COLUMBUS 3200, COLUMBUS 3350, SAND CREEK 5400 in Shelby County: HANOVER SOUTH, MORAL NORTHWEST, MORAL SOUTH, MORAL SOUTHWEST
As added by P.L.212-2001, SEC.2.

IC 2-1-10-58 Version a
House District 58
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 58. House District 58 consists of the following:
TOWNSHIPS in Johnson County: Clark Township, Pleasant Township
PRECINCTS in Johnson County: FRANKLIN 4, FRANKLIN 6, FRANKLIN 8, FRANKLIN 14, FRANKLIN 15, NEEDHAM 2, NEEDHAM 3, WHITE RIVER 2, WHITE RIVER 5, WHITE RIVER 11, WHITE RIVER 19, WHITE RIVER 20, WHITE RIVER 23, WHITE RIVER 25, WHITE RIVER 27
As added by P.L.212-2001, SEC.2.

IC 2-1-10-59 Version a
House District 59
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 59. House District 59 consists of the following:
TOWNSHIPS in Bartholomew County: Camp Atterbury UT, German Township, Harrison Township
in Johnson County: Blue River Township
PRECINCTS in Bartholomew County: COLUMBUS 100, COLUMBUS 300, COLUMBUS 400, COLUMBUS 500, COLUMBUS 600, COLUMBUS 700, COLUMBUS 800, COLUMBUS 900, COLUMBUS 1000, COLUMBUS 1100, COLUMBUS 1600, COLUMBUS 1700, COLUMBUS 1800, COLUMBUS 1900, COLUMBUS 2000, COLUMBUS 2100, COLUMBUS 2200, COLUMBUS 2400, COLUMBUS 2500, COLUMBUS 2600, COLUMBUS 2700, COLUMBUS 2900, COLUMBUS 3300, COLUMBUS 3400
in Johnson County: FRANKLIN 1, FRANKLIN 2, FRANKLIN 3, FRANKLIN 5, FRANKLIN 7, FRANKLIN 9, FRANKLIN 10, FRANKLIN 11, FRANKLIN 12, FRANKLIN 13, NEEDHAM 1, NEEDHAM 4, NINEVEH 1, NINEVEH 2, NINEVEH 3
As added by P.L.212-2001, SEC.2.

IC 2-1-10-60 Version a
House District 60
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 60. House District 60 consists of the following:
TOWNSHIPS in Greene County: Beech Creek Township
in Monroe County: Benton Township, Clear Creek Township, Indian Creek Township, Polk Township, Richland Township, Salt Creek Township PRECINCTS in Brown County: Jackson Four
in Monroe County: Perry Precinct 8, Perry Precinct 9, Perry Precinct 10, Perry 11, Perry Precinct 13, Perry Precinct 16, Perry Precinct 17, Perry Precinct 18, Perry Precinct 20, Perry Precinct 23, Perry Precinct 25, Perry Precinct 26, Perry Precinct 27, Perry Precinct 29, Perry Precinct 30, Perry Precinct 31, Perry Precinct 32, Van Buren Precinct 1, Van Buren Precinct 2, Van Buren Precinct 3, Van Buren Precinct 4, Van Buren Precinct 5, Van Buren Precinct 6, Van Buren Precinct 7, Van Buren Precinct 8
As added by P.L.212-2001, SEC.2.

IC 2-1-10-61 Version a
House District 61
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 61. House District 61 consists of the following:
TOWNSHIPS in Monroe County: Bloomington Township, Washington Township
PRECINCTS in Monroe County: Perry Precinct 1, Perry Precinct 2, Perry Precinct 3, Perry Precinct 4, Perry Precinct 5, Perry 6, Perry Precinct 7, Perry Precinct 12, Perry Precinct 14, Perry Precinct 15, Perry Precinct 19, Perry Precinct 21, Perry Precinct 22, Perry Precinct 24, Perry Precinct 28, Perry Precinct 33
As added by P.L.212-2001, SEC.2.

IC 2-1-10-62 Version a
House District 62
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 62. House District 62 consists of the following:
COUNTIES: Orange County
TOWNSHIPS in Greene County: Cass Township, Center Township, Fairplay Township, Grant Township, Jackson Township, Stockton Township, Taylor Township, Washington Township
in Lawrence County: Bono Township, Indian Creek Township, Spice Valley Township
in Martin County: Lost River Township, Mitcheltree Township
in Washington County: Brown Township, Jefferson Township
PRECINCTS in Lawrence County: SHAWSWICK 1A, SHAWSWICK 9, SHAWSWICK 10, SHAWSWICK 12, SHAWSWICK 13, MARION 1, MARION 2, MARION 3, MARION 4, MARION 5C, MARION 6
in Martin County: WEST MEMPHIS, EAST MEMPHIS, NORTH HALBERT, SOUTH HALBERT, SOUTHEAST HALBERT
As added by P.L.212-2001, SEC.2.

IC 2-1-10-63 Version a
House District 63
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012. Sec. 63. House District 63 consists of the following:
TOWNSHIPS in Daviess County: Barr Township, Bogard Township, Harrison Township, Reeve Township, Van Buren Township, Washington Township
in Dubois County: Bainbridge Township, Boone Township, Columbia Township, Harbison Township, Jackson Township, Madison Township
in Martin County: Perry Township, Rutherford Township
in Pike County: Jefferson Township, Lockhart Township, Marion Township, Monroe Township, Patoka Township
PRECINCTS in Martin County: NORTH CENTER, SOUTH CENTER
As added by P.L.212-2001, SEC.2.

IC 2-1-10-64 Version a
House District 64
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 64. House District 64 consists of the following:
TOWNSHIPS in Daviess County: Veale Township
in Gibson County: Barton Township, Center Township, Columbia Township, Patoka Township, Union Township, Washington Township, White River Township
in Knox County: Decker Township, Johnson Township, Vincennes Township
in Pike County: Clay Township, Logan Township, Madison Township, Washington Township
PRECINCTS in Gibson County: MONTGOMERY 1, MONTGOMERY 3, MONTGOMERY 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-65 Version a
House District 65
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 65. House District 65 consists of the following:
TOWNSHIPS in Bartholomew County: Jackson Township, Ohio Township, Wayne Township
in Brown County: Hamblen Township, Van Buren Township, Washington Township
in Jackson County: Owen Township, Pershing Township, Salt Creek Township
in Lawrence County: Guthrie Township, Marshall Township, Perry Township, Pleasant Run Township
PRECINCTS in Bartholomew County: COLUMBUS 200, COLUMBUS 250, COLUMBUS 3000, SAND CREEK 5300
in Brown County: Jackson One, Jackson Two, Jackson Three
in Jackson County: Hamilton Township Precinct, Redding East Precinct, Redding West Precinct
in Lawrence County: SHAWSWICK 1B, SHAWSWICK 2,

SHAWSWICK 3, SHAWSWICK 4, SHAWSWICK 5A, SHAWSWICK 5B, SHAWSWICK 6, SHAWSWICK 7A, SHAWSWICK 7B, SHAWSWICK 8, SHAWSWICK 11, SHAWSWICK 14A, SHAWSWICK 14B, SHAWSWICK 15, SHAWSWICK 16, MARION 5A, MARION 5B
As added by P.L.212-2001, SEC.2.

IC 2-1-10-66 Version a
House District 66
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 66. House District 66 consists of the following:
TOWNSHIPS in Clark County: Bethlehem Township, Oregon Township, Owen Township, Washington Township
in Jackson County: Vernon Township, Washington Township
in Jennings County: Marion Township
in Scott County: Johnson Township, Lexington Township, Vienna Township
PRECINCTS in Clark County: CHARLESTOWN 1, CHARLESTOWN 2, CHARLESTOWN 3, CHARLESTOWN 4, CHARLESTOWN 5, CHARLESTOWN 6, CHARLESTOWN 8, MONROE 1
in Jackson County: Brownstown Town 1, Brownstown Town 2, Brownstown 3, Brownstown Township East, Jackson Precinct 1 West, Jackson Precinct 1 East, Jackson 2E, Jackson 2W, Jackson 3 North, Jackson 3S, Jackson Precinct 4 North, Jackson 4S, Jackson Precinct 5 East, Jackson Precinct 5 North, Jackson Precinct 5 South, Jackson 6, Jackson 7, Redding-Seymour City Precinct, Jackson Industrial Park (NV)
in Scott County: Jennings Precinct 4 (except STFID 1814396690010112, STFID 181439669001014, STFID 1814396690010182, STFID 181439669001016, STFID 181439668004004, STFID 181439669001013)
As added by P.L.212-2001, SEC.2.

IC 2-1-10-67 Version a
House District 67
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 67. House District 67 consists of the following:
COUNTIES: Decatur County
TOWNSHIPS in Ripley County: Adams Township, Center Township, Delaware Township, Jackson Township, Johnson Township, Laughery Township, Washington Township
in Rush County: Anderson Township, Noble Township, Orange Township, Posey Township, Richland Township, Rushville Township, Union Township, Walker Township
PRECINCTS in Franklin County: BATESVILLE, OLDENBURG, RAY 1
As added by P.L.212-2001, SEC.2.
IC 2-1-10-68 Version a
House District 68
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 68. House District 68 consists of the following:
COUNTIES: Ohio County, Switzerland County
TOWNSHIPS in Dearborn County: Caesar Creek Township, Center Township, Clay Township, Hogan Township, Jackson Township, Kelso Township, Manchester Township, Sparta Township, Washington Township, York Township
in Franklin County: Blooming Grove Township, Brookville Township, Butler Township, Fairfield Township, Highland Township
in Ripley County: Brown Township, Franklin Township
PRECINCTS in Dearborn County: LAWRENCEBURG 1, LAWRENCEBURG 2, LAWRENCEBURG 3, LAWRENCEBURG 4, GREENDALE 1, GREENDALE 2, GREENDALE 3, GREENDALE 4, GREENDALE 5, LAWRENCEBURG 9
As added by P.L.212-2001, SEC.2.

IC 2-1-10-69 Version a
House District 69
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 69. House District 69 consists of the following:
COUNTIES: Jefferson County
TOWNSHIPS in Jennings County: Bigger Township, Campbell Township, Center Township, Columbia Township, Geneva Township, Lovett Township, Montgomery Township, Sand Creek Township, Spencer Township, Vernon Township
in Ripley County: Otter Creek Township, Shelby Township
As added by P.L.212-2001, SEC.2.

IC 2-1-10-70 Version a
House District 70
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 70. House District 70 consists of the following:
TOWNSHIPS in Clark County: Carr Township, Union Township, Wood Township
in Floyd County: Franklin Township, Greenville Township
in Harrison County: Boone Township, Franklin Township, Harrison Township, Heth Township, Jackson Township, Morgan Township, Posey Township, Spencer Township, Taylor Township, Washington Township, Webster Township
PRECINCTS in Clark County: JEFFERSONVILLE TWP 42, SILVER CREEK/CLARKSVILLE 43, SILVER CREEK 1, SILVER CREEK 2, SILVER CREEK 3, SILVER CREEK 4, SILVER CREEK 6
in Floyd County: Georgetown 4, Georgetown Precinct 6 in Harrison County: BLUE RIVER SOUTH
As added by P.L.212-2001, SEC.2.

IC 2-1-10-71 Version a
House District 71
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 71. House District 71 consists of the following:
TOWNSHIPS in Clark County: Utica Township
PRECINCTS in Clark County: CHARLESTOWN 7, JEFFERSONVILLE CITY 1, JEFFERSONVILLE CITY 2, JEFFERSONVILLE CITY 3, JEFFERSONVILLE CITY 4, JEFFERSONVILLE CITY 5, JEFFERSONVILLE CITY 6, JEFFERSONVILLE CITY 7, JEFFERSONVILLE CITY 8, JEFFERSONVILLE CITY 9, JEFFERSONVILLE CITY 10, JEFFERSONVILLE CITY 11, JEFFERSONVILLE CITY 12, JEFFERSONVILLE CITY 13, JEFFERSONVILLE CITY 14, JEFFERSONVILLE CITY 15, JEFFERSONVILLE CITY 16, JEFFERSONVILLE CITY 17, JEFFERSONVILLE CITY 18, JEFFERSONVILLE TWP 20, JEFFERSONVILLE TWP 21, JEFFERSONVILLE TWP 22, JEFFERSONVILLE TWP 23, JEFFERSONVILLE TWP 24, JEFFERSONVILLE TWP 25, JEFFERSONVILLE TWP 27, JEFFERSONVILLE TWP 30, JEFFERSONVILLE TWP 31, JEFFERSONVILLE TWP 33, JEFFERSONVILLE TWP 34, JEFFERSONVILLE TWP 35, JEFFERSONVILLE TWP 36, JEFFERSONVILLE TWP 37, JEFFERSONVILLE TWP 38, JEFFERSONVILLE TWP 39, JEFFERSONVILLE TWP 40, JEFFERSONVILLE TWP 41, SILVER CREEK 5, SILVER CREEK 7, JEFFERSONVILLE 16A, UTICA TOWNSHIP JEFFERSONVILLE CITY 19
As added by P.L.212-2001, SEC.2.

IC 2-1-10-72 Version a
House District 72
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 72. House District 72 consists of the following:
TOWNSHIPS in Floyd County: Lafayette Township, New Albany Township
PRECINCTS in Clark County: JEFFERSONVILLE TWP 32
in Floyd County: Georgetown Precinct 1, Georgetown Precinct 2, Georgetown 3, Georgetown Precinct 5
As added by P.L.212-2001, SEC.2.

IC 2-1-10-73 Version a
House District 73
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 73. House District 73 consists of the following:
COUNTIES: Crawford County TOWNSHIPS in Dubois County: Jefferson Township, Marion Township
in Jackson County: Carr Township, Driftwood Township, Grassy Fork Township
in Perry County: Anderson Township, Leopold Township, Oil Township
in Scott County: Finley Township
in Washington County: Franklin Township, Gibson Township, Howard Township, Jackson Township, Madison Township, Monroe Township, Pierce Township, Polk Township, Posey Township, Vernon Township, Washington Township
PRECINCTS in Clark County: MONROE 2, MONROE 3
in Dubois County: Hall 1
in Harrison County: BLUE RIVER NORTH
in Jackson County: Brownstown Twp West
in Perry County: BRISTOW, RONO
in Scott County: Jennings Precinct 1, Jennings Precinct 2, Jennings 3, Jennings Precinct 4 (the following parts: STFID 1814396690010112, STFID 1814396690010182, STFID 181439668004004, STFID 181439669001013, STFID 181439669001014, STFID 181439669001016), Jennings Precinct 5
As added by P.L.212-2001, SEC.2.

IC 2-1-10-74 Version a
House District 74
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 74. House District 74 consists of the following:
TOWNSHIPS in Dubois County: Cass Township, Ferdinand Township, Patoka Township
in Perry County: Tobin Township, Troy Township
in Spencer County: Carter Township, Clay Township, Grass Township, Hammond Township, Harrison Township, Huff Township, Jackson Township
in Warrick County: Boon Township, Hart Township, Lane Township, Owen Township, Pigeon Township, Skelton Township
PRECINCTS in Perry County: ADYEVILLE, SIBERIA, UNIONTOWN, DERBY
in Spencer County: OHIO 1, OHIO 2, OHIO 4, OHIO 5
in Warrick County: Hart 2, BOON 10, BOON 11
As added by P.L.212-2001, SEC.2.

IC 2-1-10-75 Version a
House District 75
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 75. House District 75 consists of the following:
TOWNSHIPS in Gibson County: Johnson Township
in Vanderburgh County: Armstrong Township, German Township
in Warrick County: Greer Township PRECINCTS in Vanderburgh County: Evansville Ward 1 Precinct 2, Evansville Ward 1 Precinct 5, Evansville Ward 2 Precinct 11, Evansville Ward 2 Precinct 13, Evansville Ward 3 Precinct 1, Evansville Ward 3 Precinct 2, Evansville Ward 3 Precinct 3, Evansville Ward 3 Precinct 4, Evansville Ward 3 Precinct 5, Evansville Ward 3 Precinct 7, Evansville Ward 3 Precinct 8, Evansville Ward 3 Precinct 9, Evansville Ward 3 Precinct 10, Evansville Ward 3 Precinct 11, Evansville Ward 3 Precinct 12, Evansville Ward 3 Precinct 13, Evansville Ward 3 Precinct 14, Evansville Ward 3 Precinct 15, Evansville Ward 3 Precinct 16, Evansville Ward 3 Precinct 17, Evansville Ward 3 Precinct 18, Evansville Ward 3 Precinct 19, Evansville Ward 3 Precinct 20, Evansville Ward 4 Precinct 5, Evansville Ward 4 Precinct 18, Evansville Ward 5 Precinct 2, Evansville Ward 5 Precinct 3, Evansville Ward 5 Precinct 4, Evansville Ward 5 Precinct 6, Evansville Ward 5 Precinct 7, Evansville Ward 5 Precinct 8, Evansville Ward 5 Precinct 9, Evansville Ward 5 Precinct 10, Evansville Ward 5 Precinct 12, Evansville Ward 5 Precinct 13, Evansville Ward 5 Precinct 15, Evansville Ward 5 Precinct 16, Evansville Ward 5 Precinct 17, Evansville Ward 5 Precinct 19, Evansville Ward 5 Precinct 20, Evansville Ward 5 Precinct 21, Evansville Ward 5 Precinct 22, Center Precinct 2, Center Precinct 9
in Warrick County: CAMPBELL, OHIO 6, OHIO 7, OHIO 14
As added by P.L.212-2001, SEC.2.

IC 2-1-10-76 Version a
House District 76
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 76. House District 76 consists of the following:
COUNTIES: Posey County
TOWNSHIPS in Gibson County: Wabash Township
in Vanderburgh County: Perry Township, Union Township
PRECINCTS in Gibson County: MONTGOMERY 2
in Vanderburgh County: Evansville Ward 6 Precinct 1, Evansville Ward 6 Precinct 2, Evansville Ward 6 Precinct 3, Evansville Ward 6 Precinct 4, Evansville Ward 6 Precinct 5, Evansville Ward 6, Precinct 6, Evansville Ward 6 Precinct 7, Evansville Ward 6 Precinct 8, Evansville Ward 6 Precinct 14, Evansville Ward 6 Precinct 15, Evansville Ward 6 Precinct 20, Ward 6 Precinct 21, Pig.A/NV
As added by P.L.212-2001, SEC.2.

IC 2-1-10-77 Version a
House District 77
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 77. House District 77 consists of the following:
PRECINCTS in Vanderburgh County: Evansville Ward 1 Precinct 1, Evansville Ward 1 Precinct 3, Evansville Ward 1 Precinct 4, Evansville Ward 1 Precinct 8, Evansville Ward 1 Precinct 10,

Evansville Ward 1 Precinct 11, Evansville Ward 1 Precinct 12, Evansville Ward 1 Precinct 13, Evansville Ward 1 Precinct 14, Evansville Ward 1 Precinct 15, Evansville Ward 1 Precinct 16, Evansville Ward 1 Precinct 17, Evansville Ward 1 Precinct 18, Evansville Ward 1 Precinct 20, Evansville Ward 1 Precinct 21, Evansville Ward 1 Precinct 22, Evansville Ward 2 Precinct 1, Evansville Ward 2 Precinct 2, Evansville Ward 2 Precinct 3, Evansville Ward 2 Precinct 4, Evansville Ward 2 Precinct 5, Evansville Ward 2 Precinct 6, Evansville Ward 2 Precinct 7, Evansville Ward 2 Precinct 8, Evansville Ward 2 Precinct 9, Evansville Ward 2 Precinct 10, Evansville Ward 2 Precinct 12, Evansville Ward 2 Precinct 14, Evansville Ward 2 Precinct 15, Evansville Ward 2 Precinct 16, Evansville Ward 2 Precinct 17, Evansville Ward 2 Precinct 18, Evansville Ward 2 Precinct 19, Evansville Ward 2 Precinct 20, Evansville Ward 2 Precinct 21, Evansville Ward 3 Precinct 6, Evansville Ward 4 Precinct 1, Evansville Ward 4 Precinct 2, Evansville Ward 4 Precinct 3, Evansville Ward 4 Precinct 4, Evansville Ward 4 Precinct 6, Evansville Ward 4 Precinct 7, Evansville Ward 4 Precinct 8, Evansville Ward 4 Precinct 9, Evansville Ward 4 Precinct 10, Evansville Ward 4 Precinct 11, Evansville Ward 4 Precinct 12, Evansville Ward 4 Precinct 13, Evansville Ward 4 Precinct 14, Evansville Ward 4 Precinct 15, Evansville Ward 4 Precinct 17, Evansville Ward 4 Precinct 19, Evansville Ward 4 Precinct 20, Evansville Ward 4 Precinct 21, Knight Precinct 1, Knight Precinct 2, Ward 4 Precinct 16/Pig.A(Out)
in Warrick County: OHIO 3, OHIO 4, OHIO 10, OHIO 20, OHIO 22
As added by P.L.212-2001, SEC.2.

IC 2-1-10-78 Version a
House District 78
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 78. House District 78 consists of the following:
TOWNSHIPS in Spencer County: Luce Township
in Vanderburgh County: Scott Township
PRECINCTS in Spencer County: OHIO 3, OHIO 6
in Vanderburgh County: Evansville Ward 1 Precinct 6, Evansville Ward 1 Precinct 7, Evansville Ward 1 Precinct 9, Evansville Ward 1 Precinct 19, Evansville Ward 5 Precinct 1, Evansville Ward 5 Precinct 5, Evansville Ward 5 Precinct 11, Evansville Ward 5 Precinct 14, Evansville Ward 5 Precinct 18, Center Precinct 1, Center Precinct 3, Center Precinct 4, Center Precinct 5, Center Precinct 6, Center Precinct 7, Center Precinct 8, Center Precinct 10, Center Precinct 11, Center Precinct 12, Center Precinct 13, Knight Precinct 3
in Warrick County: ANDERSON, OHIO 1, OHIO 2, OHIO 5, OHIO 8, OHIO 9, OHIO 11, OHIO 12, OHIO 13, OHIO 15, OHIO 16, OHIO 17, OHIO 18, OHIO 19, OHIO 21, OHIO 23, OHIO 24, OHIO 25, OHIO 26, OHIO 27, OHIO 28, OHIO 29, OHIO 87 As added by P.L.212-2001, SEC.2.

IC 2-1-10-79 Version a
House District 79
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 79. House District 79 consists of the following:
COUNTIES: Adams County
TOWNSHIPS in Allen County: Jackson Township, Madison Township, Marion Township, Maumee Township, Monroe Township, Scipio Township
PRECINCTS in Allen County: Adams 668K/M, Adams F/New Haven 5C, Pleasant 461/458, Adams 190/NA, Adams 193/NA, Adams G, Adams H/NA, Adams G CityNV, Adams J/NA, Adams L/NA, Adams D/NA, New Haven 5B, NH 192Na, NH 193 NA, Jefferson, Milan A, Pleasant B, Pleasant C, Pleasant D, Precinct 456, Precinct 457, Wayne A
in Wells County: JEFFERSON EAST, LANCASTER EAST
As added by P.L.212-2001, SEC.2.

IC 2-1-10-80 Version a
House District 80
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 80. House District 80 consists of the following:
PRECINCTS in Allen County: Adams 653/667, Adams 192/NA, Adams 654, Adams 656, Adams 657, Adams 658, Adams 659, Adams 660, Adams 661, Adams 662, Adams 663, Adams 664, Adams 665, Precinct 103, Precinct 161, Precinct 402, Precinct 403, Precinct 404, Precinct 405, Precinct 406, Precinct 412, Precinct 413, Precinct 501, Precinct 502, Precinct 503, Precinct 504, Precinct 505, Precinct 506, Precinct 507, Precinct 509, Precinct 510, Precinct 512, Precinct 513, Precinct 514, Precinct 515, Precinct 516, Precinct 518, Precinct 519, Precinct 550, Precinct 551, Precinct 552, Precinct 553, Precinct 554, Precinct 555, Precinct 556, Precinct 557, Precinct 558, Precinct 559, Precinct 560, Wayne 590/NA, Wayne 602, Precinct 608, Precinct 609, Wayne 610
As added by P.L.212-2001, SEC.2.

IC 2-1-10-81 Version a
House District 81
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 81. House District 81 consists of the following:
PRECINCTS in Allen County: Adams 191N/A, Adams 655, St. Joe 204, St. Joe 208, St. Joe 210, St. Joe 212, St. Joe 213, St. Joe 217, Washington 304, Washington 305, Washington 310, Washington 311, Washington 312, Washington 314, Washington 409, Precinct 101, Precinct 102, Precinct 104, Precinct 105, Precinct 106, Precinct 107, Precinct 108, Precinct 109, Precinct 111, Precinct 112, Precinct

113, Precinct 114, Precinct 115, Precinct 116, Precinct 117, Precinct 118, Precinct 119, Precinct 150, Precinct 159, Precinct 160, Precinct 205, Precinct 206, Precinct 207, Precinct 209, Precinct 350, Precinct 352, Precinct 353, Precinct 354, Precinct 355, Precinct 356, Precinct 357, Precinct 358, Precinct 359, Precinct 407, Precinct 408, Precinct 603, Precinct 604, Precinct 605, Precinct 606, Precinct 607, Precinct 650, Precinct 651, Precinct 652
As added by P.L.212-2001, SEC.2.

IC 2-1-10-82 Version a
House District 82
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 82. House District 82 consists of the following:
TOWNSHIPS in Allen County: Lafayette Township
in Grant County: Van Buren Township
in Wells County: Chester Township, Harrison Township, Jackson Township, Liberty Township, Nottingham Township, Rockcreek Township, Union Township
PRECINCTS in Allen County: Aboite precinct C, Aboite precinct D, Aboite precinct E, Aboite precinct F, Aboite precinct G, Aboite precinct H, Aboite precinct J, Aboite precinct K, Aboite precinct L, Aboite precinct M, Aboite precinct R, Aboite precinct S, Aboite precinct X, Aboite precinct Z, Pleasant A, Precinct 451, Precinct 453, Precinct 454, Precinct 455, Precinct 459, Precinct 460, Precinct 508, Precinct 511, Precinct 561, Wayne B, Wayne C, Wayne B City, Wayne 452, B1 City
in Wells County: LANCASTER EAST BLUFFTON, LANCASTER WEST BLUFFTON, JEFFERSON OSSIAN EAST, JEFFERSON WEST, LANCASTER WEST, JEFFERSON OSSIAN WEST
As added by P.L.212-2001, SEC.2.

IC 2-1-10-83 Version a
House District 83
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 83. House District 83 consists of the following:
TOWNSHIPS in Allen County: Eel River Township, Lake Township
in Noble County: Green Township, Noble Township, Perry Township, Sparta Township, Swan Township, Washington Township
in Whitley County: Smith Township
PRECINCTS in Allen County: Washington B/K, Aboite precinct B1, Aboite precinct B2, Aboite precinct O, Aboite precinct Y, Aboite precinct A1, Aboite precinct A2, Aboite precinct A3, Washington 303, Washington 309, Washington 315, Washington 316, Washington 317, Washington 318, Washington 390/NA, Washington A, Washington C, Washington E, Washington F, Washington J, Precinct 410, Wayne 411, Wayne 416, Wayne 490/NA, Wayne 491/NA, Wayne F/NA, Precinct 414,415, Wayne 417,Wayne D
in Whitley County: THORNCREEK NORTH, THORNCREEK

NORTHEAST, THORNCREEK NORTHWEST, UNION EAST
As added by P.L.212-2001, SEC.2.

IC 2-1-10-84 Version a
House District 84
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 84. House District 84 consists of the following:
PRECINCTS in Allen County: St. Joe 255/St. Joe C, St. Joe 260/262, St. Joe V2/V2 (City), St. Joe V3/V3(City), Adams 157, Adams 158, Adams B city, St. Joe 151, St. Joe 152, St. Joe 153, St. Joe 154, St. Joe 155, St. Joe 156, St. Joe 201, St. Joe 202, St. Joe 203, St. Joe 211, St. Joe 214, St. Joe 215, St. Joe 216, St. Joe 218, St. Joe 219, St. Joe 257, St. Joe 258, St. Joe 259, St. Joe 261, St. Joe 263, St. Joe 264, St. Joe 265, St. Joe 266, St. Joe 267, St. Joe 268, St. Joe 269, St. Joe 270, St. Joe 271, St. Joe 272, St Joe 273, St. Joe 274, St. Joe 275, St. Joe 276, St. Joe 277, St. Joe 278, St. Joe 279, St. Joe 280, St. Joe 281, St. Joe 282, St. Joe 283, St. Joe 284, St. Joe 301, St. Joe 302, St. Joe E, St. Joe J2, St. Joe P1 City, St. Joe V4, Washington 306, Washington 307, Washington 308, Washington 313
As added by P.L.212-2001, SEC.2.

IC 2-1-10-85 Version a
House District 85
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 85. House District 85 consists of the following:
TOWNSHIPS in Allen County: Cedar Creek Township, Perry Township, Springfield Township
in DeKalb County: Butler Township, Concord Township, Newville Township, Spencer Township
PRECINCTS in Allen County: New Haven 1/1J, New Haven 2/2J, Adams B, Adams E, New Haven 3A, New Haven 3B, New Haven 5A, N.H. 190 NA, Milan B, St. Joe 256, St. Joe A, St. Joe B1, St. Joe B2, St. Joe V1, Washington G, Washington H, Adams E City/NewHaven 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-86 Version a
House District 86
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 86. House District 86 consists of the following:
PRECINCTS in Hamilton County: Clay Southwest 1, Clay Southwest 2, Lady Hamilton Precinct, Northridge, Orchard Park Precinct, Pleasant Grove Precinct, Spring Mill 1 Precinct, Spring Mill 2 Precinct, College & Meridian
in Marion County: Ward 5 Precinct 2, Ward 5 Precinct 3, Ward 5 Precinct 4, Ward 5 Precinct 5, Ward 5 Precinct 6, Ward 5 Precinct 8, Ward 5 Precinct 10, Ward 5 Precinct 11, Ward 20 Precinct 1, Ward

20 Precinct 2, Ward 20 Precinct 3, Ward 20 Precinct 5, Ward 20 Precinct 6, Ward 20 Precinct 7, Ward 20 Precinct 8, Ward 20 Precinct 11, Ward 20 Precinct 12, Ward 20 Precinct 15, Ward 20 Precinct 16, Ward 20 Precinct 17, Ward 20 Precinct 18, Ward 20 Precinct 19, Ward 21 Precinct 12, Ward 21 Precinct 19, Ward 21 Precinct 24, Washington Precinct 2, Washington Precinct 4, Washington Precinct 7, Washington Precinct 10, Washington Precinct 12, Washington Precinct 13, Washington Precinct 14, Washington Precinct 19, Washington Precinct 22, Washington Precinct 25, Washington Precinct 26, Washington Precinct 29, Washington Precinct 33, Washington Precinct 34, Washington Precinct 37, Washington Precinct 38, Washington Precinct 43, Washington Precinct 51, Washington Precinct 53, Washington Precinct 59, Washington Precinct 61, Washington Precinct 62, Washington Precinct 64, Washington Precinct 65, Washington Precinct 66, Washington Precinct 68, Washington Precinct 69, Washington Precinct 72, Washington Precinct 73, Washington Precinct 79, Washington Precinct 80, Washington Precinct 84, Washington Precinct 87, Washington Precinct 92, Washington Precinct 93, Washington Precinct 96, Washington Precinct 104, Washington Precinct 105, Washington Precinct 106, Washington Precinct 109, Washington Precinct 113, Washington Precinct 114
As added by P.L.212-2001, SEC.2.

IC 2-1-10-87 Version a
House District 87
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 87. House District 87 consists of the following:
PRECINCTS in Boone County: Eagle Twp. 1, Eagle Twp. 2, Eagle Twp. Precinct 3, Eagle Twp. 4, Eagle Twp. 5, Eagle Twp. 6, Eagle Twp. 8, Eagle Twp. 9, Eagle Twp. 10, Eagle Twp. 11, Eagle Twp. 12
in Hamilton County: Arbors, Blue Creek, Briar Creek Precinct, Clay Center 1, Clay Center 2, Clay Northwest, Daniel Warren Precinct, Eden Brook 2 Precinct, Greensprings Precinct, Holaday 1 Precinct, Holaday 2 Precinct, Hunters Trace Precinct, Keystone Precinct, Lakewood Precinct, Lexington, Mohawk Hills Precinct, Rangeline Precinct, Woodacre/Guilford Precinct, Waterford Precinct, Woodland Precinct
in Marion County: Ward 20 Precinct 10, Ward 20 Precinct 13, Ward 21 Precinct 1, Ward 21 Precinct 2, Ward 21 Precinct 4, Ward 21 Precinct 5, Ward 21 Precinct 6, Ward 21 Precinct 7, Ward 21 Precinct 8, Ward 21 Precinct 9, Ward 21 Precinct 11, Ward 22 Precinct 10, Washington Precinct 1, Washington Precinct 6, Washington Precinct 27, Washington Precinct 28, Washington Precinct 31, Washington Precinct 35, Washington Precinct 42, Washington Precinct 45, Washington Precinct 55, Washington Precinct 57, Washington Precinct 58, Washington Precinct 75, Washington Precinct 76, Washington Precinct 77, Washington Precinct 81, Washington Precinct 86, Washington Precinct 88,

Washington Precinct 89, Washington Precinct 90, Washington Precinct 94, Washington Precinct 97, Washington Precinct 98, Washington Precinct 101, Washington 102, Washington Precinct 111
As added by P.L.212-2001, SEC.2.

IC 2-1-10-88 Version a
House District 88
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 88. House District 88 consists of the following:
PRECINCTS in Hamilton County: Fall Creek 3 Precinct, Fall Creek 4 Precinct, Fall Creek 9 Precinct, Fall Creek 10 Precinct, Fall Creek 11 Precinct, Geist Reservoir (NV)
in Marion County: Lawrence Precinct 1, Lawrence Precinct 3, Lawrence Precinct 14, Lawrence Precinct 16, Lawrence Precinct 17, Lawrence Precinct 20, Lawrence Precinct 21, Lawrence Precinct 24, Lawrence Precinct 27, Lawrence 28, Lawrence Precinct 29, Lawrence Precinct 30, Lawrence Precinct 32, Lawrence Precinct 34, Lawrence 35, Lawrence Precinct 37, Lawrence Precinct 38, Lawrence Precinct 43, Lawrence 44, Lawrence Precinct 45, Lawrence Precinct 46, Lawrence Precinct 47, Lawrence Precinct 48, Lawrence Precinct 52, Lawrence 53, Lawrence Precinct 54, Lawrence Precinct 55, Lawrence Precinct 58, Lawrence Precinct 59, Lawrence Precinct 60, Lawrence Precinct 62, Lawrence Precinct 63, Lawrence Precinct 64, Lawrence 65, Lawrence Precinct 66, Lawrence Precinct 68, Lawrence Precinct 70, Lawrence Precinct 71, Lawrence Precinct 72, Lawrence Precinct 73, Lawrence Precinct 74, Lawrence Precinct 76, Lawrence Precinct 77, Lawrence Precinct 78, Lawrence Precinct 79, Lawrence Precinct 80, Lawrence Precinct 81, Lawrence Precinct 82, Lawrence Precinct 83, Lawrence Precinct 84, Lawrence Precinct 85, Lawrence Precinct 86, Lawrence Precinct 87, Lawrence Precinct 88, Lawrence Precinct 89, Lawrence Precinct 90, Geist Reservoir (NV), Washington Precinct 32
As added by P.L.212-2001, SEC.2.

IC 2-1-10-89 Version a
House District 89
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 89. House District 89 consists of the following:
PRECINCTS in Marion County: Ward 18 Precinct 1, Ward 18 Precinct 2, Ward 18 Precinct 3, Ward 18 precinct 4, Ward 18 Precinct 5, Ward 18 Precinct 6, Ward 18 Precinct 7, Ward 18 Precinct 8, Ward 18 Precinct 9, Ward 18 Precinct 10, Ward 18 Precinct 11, Ward 18 Precinct 12, Ward 18 Precinct 13, Ward 18 precinct 14, Ward 18 Precinct 15, Ward 26 Precinct 4, Ward 28 Precinct 1, Ward 28 Precinct 2, Ward 28 Precinct 3, Ward 28 Precinct 4, Ward 28 Precinct 5, Ward 28 Precinct 6, Ward 28 Precinct 9, Ward 28 Precinct 20, Ward 28 Precinct 28, Franklin Precinct 3, Franklin Precinct 6, Franklin Precinct 14, Franklin

Precinct 17, Franklin Precinct 23, Franklin Precinct 25, Franklin Precinct 26, Perry Precinct 1, Perry Precinct 11, Perry Precinct 12, Perry Precinct 16, Perry Precinct 23, Perry Precinct 24, Perry Precinct 39, Perry Precinct 42, Perry Precinct 53, Perry 63, Perry Precinct 72, Perry Precinct 73, Perry Precinct 85, Warren Precinct 1, Warren Precinct 2, Warren Precinct 3, Warren Precinct 4, Warren Precinct 8, Warren Precinct 9, Warren Precinct 10, Warren Precinct 12, Warren Precinct 13, Warren Precinct 14, Warren Precinct 15, Warren Precinct 18, Warren Precinct 19, Warren Precinct 22, Warren Precinct 23, Warren Precinct 25, Warren Precinct 26, Warren Precinct 28, Warren Precinct 29, Warren Precinct 30, Warren Precinct 32, Warren Precinct 33, Warren Precinct 36, Warren Precinct 51, Warren Precinct 54, Warren Precinct 56
As added by P.L.212-2001, SEC.2.

IC 2-1-10-90 Version a
House District 90
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 90. House District 90 consists of the following:
PRECINCTS in Marion County: Franklin Precinct 1, Franklin Precinct 2, Franklin Precinct 4, Franklin Precinct 5, Franklin Precinct 7, Franklin Precinct 8, Franklin Precinct 9, Franklin Precinct 10, Franklin Precinct 11, Franklin Precinct 12, Franklin Precinct 13, Franklin Precinct 15, Franklin Precinct 16, Franklin Precinct 18, Franklin Precinct 19, Franklin Precinct 20, Franklin Precinct 21, Franklin Precinct 22, Franklin Precinct 24, Perry Precinct 8, Perry Precinct 9, Perry Precinct 10, Perry Precinct 19, Perry Precinct 20, Perry Precinct 21, Perry Precinct 25, Perry Precinct 31, Perry Precinct 38, Perry Precinct 40, Perry Precinct 41, Perry Precinct 45, Perry Precinct 46, Perry Precinct 49, Perry Precinct 51, Perry Precinct 52, Perry Precinct 54, Perry Precinct 55, Perry Precinct 59, Perry Precinct 66, Perry Precinct 67, Perry Precinct 70, Perry Precinct 71, Perry Precinct 74, Perry Precinct 77, Perry Precinct 83, Warren Precinct 5, Warren Precinct 6, Warren Precinct 27, Warren Precinct 31, Warren Precinct 45, Warren Precinct 55
As added by P.L.212-2001, SEC.2.

IC 2-1-10-91 Version a
House District 91
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 91. House District 91 consists of the following:
PRECINCTS in Hendricks County: Guilford 1, Guilford 6, Guilford 7, Guilford 8, Guilford 9, Guilford 10, Guilford 11, Guilford 12, Guilford 13, Guilford 14, Guilford 15, Guilford 16, Guilford 17
in Marion County: Decatur Precinct 1, Decatur Precinct 2, Decatur Precinct 3, Decatur Precinct 4, Decatur Precinct 5, Decatur Precinct 6, Decatur Precinct 7, Decatur Precinct 8, Decatur Precinct 9, Decatur Precinct 11, Decatur Precinct 12, Decatur Precinct 13,

Decatur Precinct 15, Decatur Precinct 16, Decatur Precinct 17, Decatur Precinct 18, Decatur Precinct 19, Decatur Precinct 20, Wayne Precinct 10, Wayne Precinct 11, Wayne Precinct 12, Wayne Precinct 13, Wayne Precinct 20, Wayne Precinct 29, Wayne Precinct 49, Wayne Precinct 76, Wayne Precinct 81
in Morgan County: Brown 1, Brown 2, Brown 3, Brown 4, Brown 5, Brown 6, Brown 8, Brown 9, Madison 5
As added by P.L.212-2001, SEC.2.

IC 2-1-10-92 Version a
House District 92
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 92. House District 92 consists of the following:
PRECINCTS in Marion County: Eagle Creek Reservoir (NV), Pike Precinct 2, Pike Precinct 3, Pike Precinct 14, Pike Precinct 21, Pike Precinct 23, Pike Precinct 32, Pike Precinct 33, Pike Precinct 44, Pike Precinct 46, Pike Precinct 59, Pike Precinct 60, Wayne Precinct 2, Wayne Precinct 4, Wayne Precinct 17, Wayne Precinct 18, Wayne Precinct 19, Wayne Precinct 21, Wayne Precinct 22, Wayne Precinct 23, Wayne Precinct 26, Wayne Precinct 27, Wayne Precinct 28, Wayne Precinct 31, Wayne Precinct 32, Wayne Precinct 33, Wayne Precinct 34, Wayne Precinct 35, Wayne Precinct 36, Wayne Precinct 37, Wayne Precinct 39, Wayne Precinct 44, Wayne Precinct 46, Wayne Precinct 47, Wayne Precinct 50, Wayne Precinct 52, Wayne Precinct 53, Wayne Precinct 54, Wayne Precinct 56, Wayne Precinct 57, Wayne Precinct 59, Wayne Precinct 60, Wayne Precinct 61, Wayne Precinct 62, Wayne Precinct 63, Wayne Precinct 65, Wayne 66, Wayne Precinct 67, Wayne Precinct 70, Wayne Precinct 72, Wayne Precinct 73, Wayne Precinct 74, Wayne Precinct 77, Wayne Precinct 79, Wayne Precinct 82, Wayne Precinct 83, Wayne Precinct 84, Wayne Precinct 85, Wayne Precinct 86, Wayne Precinct 88
As added by P.L.212-2001, SEC.2.

IC 2-1-10-93 Version a
House District 93
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 93. House District 93 consists of the following:
PRECINCTS in Johnson County: WHITE RIVER 1, WHITE RIVER 3, WHITE RIVER 4, WHITE RIVER 6, WHITE RIVER 7, WHITE RIVER 8, WHITE RIVER 9, WHITE RIVER 10, WHITE RIVER 12, WHITE RIVER 13, WHITE RIVER 14, WHITE RIVER 15, WHITE RIVER 16, WHITE RIVER 17, WHITE RIVER 18, WHITE RIVER 21, WHITE RIVER 22, WHITE RIVER 24, WHITE RIVER 26, WHITE RIVER 28
in Marion County: Ward 26 Precinct 6, Perry Precinct 5, Perry Precinct 6, Perry Precinct 7, Perry Precinct 15, Perry Precinct 17, Perry Precinct 18, Perry Precinct 22, Perry Precinct 26, Perry Precinct 27, Perry Precinct 28, Perry Precinct 29, Perry Precinct 30,

Perry Precinct 33, Perry Precinct 34, Perry Precinct 37, Perry Precinct 43, Perry Precinct 44, Perry Precinct 47, Perry Precinct 48, Perry Precinct 56, Perry Precinct 57, Perry Precinct 58, Perry Precinct 62, Perry Precinct 65, Perry Precinct 68, Perry Precinct 69, Perry Precinct 75, Perry Precinct 76, Perry Precinct 78, Perry Precinct 79, Perry Precinct 80, Perry Precinct 84, Perry Precinct 86
As added by P.L.212-2001, SEC.2.

IC 2-1-10-94 Version a
House District 94
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 94. House District 94 consists of the following:
PRECINCTS in Marion County: Ward 29 Precinct 12, Ward 29 Precinct 13, Ward 29 Precinct 19, Ward 29 Precinct 20, Ward 29 Precinct 28, Ward 32 Precinct 1, Ward 32 Precinct 2, Ward 32 Precinct 3, Ward 32 Precinct 4, Pike Precinct 1, Pike Precinct 5, Pike Precinct 6, Pike Precinct 7, Pike Precinct 11, Pike Precinct 12, Pike Precinct 13, Pike Precinct 15, Pike Precinct 16, Pike Precinct 17, Pike Precinct 18, Pike Precinct 19, Pike Precinct 22, Pike Precinct 24, Pike Precinct 25, Pike Precinct 26, Pike Precinct 30, Pike Precinct 31, Pike Precinct 38, Pike Precinct 39, Pike Precinct 42, Pike Precinct 43, Pike Precinct 45, Pike Precinct 47, Pike Precinct 49, Pike Precinct 50, Pike Precinct 51, Pike Precinct 54, Pike Precinct 56, Pike Precinct 57, Pike Precinct 58, Wayne Precinct 1, Wayne Precinct 3, Wayne Precinct 38, Wayne Precinct 45, Wayne Precinct 48, Wayne Precinct 55, Wayne Precinct 71, Wayne Precinct 80
As added by P.L.212-2001, SEC.2.

IC 2-1-10-95 Version a
House District 95
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 95. House District 95 consists of the following:
PRECINCTS in Marion County: Ward 27 Precinct 1, Ward 27 Precinct 2, Ward 27 Precinct 3, Ward 27 Precinct 4, Ward 27 Precinct 5, Ward 27 Precinct 6, Ward 27 Precinct 7, Ward 27 Precinct 8, Ward 27 Precinct 9, Ward 27 Precinct 10, Ward 27 Precinct 11, Ward 27 Precinct 12, Ward 27 Precinct 13, Ward 27 Precinct 14, Ward 27 Precinct 15, Ward 27 Precinct 16, Ward 27 Precinct 17, Ward 27 Precinct 18, Ward 27 Precinct 19, Ward 27 Precinct 20, Ward 27 Precinct 21, Ward 27 Precinct 22, Ward 27 Precinct 23, Ward 27 Precinct 24, Ward 27 Precinct 25, Ward 27 Precinct 26, Ward 27 Precinct 28, Ward 27 Precinct 29, Ward 27 Precinct 30, Ward 31 Precinct 5, Ward 31 Precinct 7, Ward 31 Precinct 10, Lawrence Precinct 2, Lawrence Precinct 4, Lawrence Precinct 5, Lawrence Precinct 6, Lawrence Precinct 8, Lawrence Precinct 9, Lawrence Precinct 10, Lawrence Precinct 11, Lawrence Precinct 12, Lawrence Precinct 13, Lawrence Precinct 15, Lawrence

Precinct 18, Lawrence Precinct 19, Lawrence Precinct 22, Lawrence Precinct 23, Lawrence Precinct 25, Lawrence Precinct 26, Lawrence Precinct 33, Lawrence Precinct 36, Lawrence Precinct 39, Lawrence Precinct 40, Lawrence Precinct 41, Lawrence Precinct 42, Lawrence Precinct 50, Lawrence Precinct 51, Lawrence Precinct 56, Lawrence Precinct 57, Lawrence Precinct 67, Lawrence Precinct 75, Lawrence 91, Washington Precinct 5, Washington Precinct 17
As added by P.L.212-2001, SEC.2.

IC 2-1-10-96 Version a
House District 96
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 96. House District 96 consists of the following:
PRECINCTS in Marion County: Ward 1 Precinct 3, Ward 3 Precinct 1, Ward 3 Precinct 2, Ward 3 Precinct 3, Ward 3 Precinct 4, Ward 3 Precinct 6, Ward 3 Precinct 7, Ward 3 Precinct 8, Ward 4 Precinct 1, Ward 4 Precinct 2, Ward 4 Precinct 3, Ward 4 Precinct 4, Ward 4 Precinct 5, Ward 4 Precinct 6, Ward 4 Precinct 7, Ward 4 Precinct 8, Ward 4 Precinct 9, Ward 4 Precinct 10, Ward 5 Precinct 1, Ward 5 Precinct 9, Ward 20 Precinct 4, Ward 20 Precinct 9, Ward 20 Precinct 14, Ward 21 Precinct 3, Ward 21 Precinct 10, Ward 21 Precinct 13, Ward 21 Precinct 14, Ward 21 Precinct 15, Ward 21 Precinct 16, Ward 21 Precinct 17, Ward 21 Precinct 18, Ward 21 Precinct 20, Ward 21 Precinct 21, Ward 21 Precinct 22, Ward 21 Precinct 23, Ward 22 Precinct 1, Ward 22 Precinct 2, Ward 22 Precinct 3, Ward 22 Precinct 4, Ward 22 Precinct 5, Ward 22 Precinct 6, Ward 22 Precinct 7, Ward 22 Precinct 8, Ward 22 Precinct 9, Ward 22 Precinct 11, Ward 22 Precinct 12, Ward 22 Precinct 13, Ward 22 Precinct 14, Ward 23 Precinct 1, Ward 23 Precinct 2, Ward 23 Precinct 6, Ward 23 Precinct 8, Ward 23 Precinct 10, Ward 23 Precinct 11, Ward 23 Precinct 12, Ward 23 Precinct 13, Ward 31 Precinct 1, Ward 31 Precinct 2, Ward 31 Precinct 3, Ward 31 Precinct 4, Ward 31 Precinct 6, Ward 31 Precinct 8, Lawrence Precinct 7, Lawrence Precinct 31, Lawrence Precinct 49, Washington Precinct 3, Washington Precinct 9, Washington Precinct 11, Washington Precinct 15, Washington Precinct 16, Washington Precinct 18, Washington Precinct 21, Washington Precinct 39, Washington Precinct 40, Washington Precinct 41, Washington Precinct 44, Washington Precinct 52, Washington 54, Washington Precinct 56, Washington Precinct 70, Washington Precinct 78, Washington 103
As added by P.L.212-2001, SEC.2.

IC 2-1-10-97 Version a
House District 97
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 97. House District 97 consists of the following:
PRECINCTS in Marion County: Ward 3 Precinct 5, Ward 8 Precinct

2, Ward 8 Precinct 4, Ward 8 Precinct 5, Ward 11 Precinct 2, Ward 11 Precinct 3, Ward 11 Precinct 4, Ward 11 Precinct 5, Ward 13 Precinct 1, Ward 13 Precinct 2, Ward 13 Precinct 4, Ward 13 Precinct 6, Ward 13 Precinct 7, Ward 13 Precinct 8, Ward 13 Precinct 9, Ward 13 Precinct 10, Ward 13 Precinct 11, Ward 14 Precinct 2, Ward 14 Precinct 5, Ward 15 Precinct 2, Ward 15 Precinct 3, Ward 17 Precinct 1, Ward 17 Precinct 2, Ward 17 Precinct 3, Ward 17 Precinct 5, Ward 17 Precinct 6, Ward 17 Precinct 7, Ward 17 Precinct 8, Ward 17 Precinct 9, Ward 17 Precinct 10, Ward 17 Precinct 11, Ward 26 Precinct 1, Ward 26 Precinct 2, Ward 26 Precinct 3, Ward 26 Precinct 5, Ward 26 Precinct 7, Ward 26 Precinct 8, Ward 30 Precinct 1, Ward 30 Precinct 2, Ward 30 Precinct 3, Ward 30 Precinct 4, Ward 30 Precinct 5, Ward 30 Precinct 6, Ward 30 Precinct 7, Ward 30 Precinct 8, Ward 30 Precinct 9, Ward 30 Precinct 10, Ward 30 Precinct 11, Ward 30 Precinct 12, Center Outside 1, Center Outside 2, Center Outside 3, Center Outside 4, Perry Precinct 2, Perry Precinct 3, Perry Precinct 4, Perry Precinct 13, Perry Precinct 14, Perry Precinct 32, Perry Precinct 35, Perry Precinct 36, Perry Precinct 50, Perry Precinct 61, Perry Precinct 64, Perry Precinct 82
As added by P.L.212-2001, SEC.2.

IC 2-1-10-98 Version a
House District 98
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 98. House District 98 consists of the following:
PRECINCTS in Marion County: Ward 1 Precinct 1, Ward 1 Precinct 2, Ward 1 Precinct 4, Ward 1 Precinct 5, Ward 1 Precinct 6, Ward 1 Precinct 7, Ward 1 Precinct 9, Ward 1 Precinct 10, Ward 1 Precinct 12, Ward 1 Precinct 13, Ward 1 Precinct 14, Ward 1 Precinct 15, Ward 1 Precinct 16, Ward 1 Precinct 17, Ward 23 Precinct 3, Ward 23 Precinct 4, Ward 23 Precinct 7, Ward 23 Precinct 9, Ward 28 Precinct 7, Ward 28 Precinct 8, Ward 28 Precinct 10, Ward 28 Precinct 11, Ward 28 Precinct 12, Ward 28 Precinct 13, Ward 28 Precinct 14, Ward 28 Precinct 15, Ward 28 Precinct 17, Ward 28 Precinct 18, Ward 28 Precinct 19, Ward 28 Precinct 21, Ward 28 Precinct 22, Ward 28 Precinct 23, Ward 28 Precinct 24, Ward 28 Precinct 25, Ward 28 Precinct 26, Ward 28 Precinct 27, Ward 28 Precinct 29, Ward 28 Precinct 30, Warren Precinct 7, Warren Precinct 11, Warren Precinct 17, Warren Precinct 20, Warren Precinct 21, Warren Precinct 24, Warren Precinct 34, Warren Precinct 35, Warren Precinct 37, Warren Precinct 38, Warren Precinct 39, Warren Precinct 41, Warren Precinct 42, Warren Precinct 43, Warren Precinct 47, Warren Precinct 48, Warren Precinct 49, Warren Precinct 50, Warren Precinct 57, Warren Precinct 59
As added by P.L.212-2001, SEC.2.

IC 2-1-10-99 Version a House District 99
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 99. House District 99 consists of the following:
PRECINCTS in Marion County: Ward 5 Precinct 7, Ward 5 Precinct 12, Ward 6 Precinct 1, Ward 6 Precinct 2, Ward 6 Precinct 3, Ward 6 Precinct 4, Ward 6 Precinct 5, Ward 6 Precinct 6, Ward 6 Precinct 7, Ward 6 Precinct 8, Ward 6 Precinct 9, Ward 6 Precinct 10, Ward 6 Precinct 11, Ward 7 Precinct 1, Ward 7 Precinct 2, Ward 7 Precinct 3, Ward 7 Precinct 4, Ward 7 Precinct 6, Ward 8 Precinct 1, Ward 8 Precinct 3, Ward 12 Precinct 1, Ward 12 Precinct 2, Ward 12 Precinct 3, Ward 12 Precinct 4, Ward 12 Precinct 5, Ward 14 Precinct 4, Ward 14 Precinct 6, Ward 19 Precinct 2, Ward 19 Precinct 3, Ward 19 Precinct 4, Ward 19 Precinct 11, Ward 19 Precinct 12, Ward 24 Precinct 3, Pike Precinct 4, Pike Precinct 8, Pike Precinct 9, Pike Precinct 10, Pike Precinct 20, Pike Precinct 27, Pike Precinct 28, Pike Precinct 29, Pike Precinct 34, Pike Precinct 35, Pike Precinct 36, Pike Precinct 37, Pike Precinct 40, Pike Precinct 41, Pike Precinct 48, Pike Precinct 52, Pike Precinct 53, Pike Precinct 55, Washington Precinct 8, Washington Precinct 20, Washington Precinct 23, Washington Precinct 24, Washington Precinct 30, Washington Precinct 36, Washington Precinct 46, Washington Precinct 47, Washington Precinct 48, Washington Precinct 49, Washington Precinct 50, Washington Precinct 60, Washington Precinct 63, Washington Precinct 67, Washington Precinct 71, Washington Precinct 74, Washington Precinct 82, Washington Precinct 83, Washington Precinct 85, Washington Precinct 91, Washington Precinct 107, Washington Precinct 108, Washington Precinct 110, Washington Precinct 112
As added by P.L.212-2001, SEC.2.

IC 2-1-10-100 Version a
House District 100
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 100. House District 100 consists of the following:
PRECINCTS in Marion County: Ward 2 Precinct 1, Ward 2 Precinct 2, Ward 2 Precinct 3, Ward 2 Precinct 4, Ward 2 Precinct 7, Ward 2 Precinct 8, Ward 2 Precinct 9, Ward 2 Precinct 10, Ward 2 Precinct 11, Ward 9 Precinct 1, Ward 9 Precinct 2, Ward 9 Precinct 3, Ward 9 Precinct 5, Ward 9 Precinct 6, Ward 9 Precinct 7, Ward 9 Precinct 9, Ward 9 Precinct 10, Ward 9 Precinct 11, Ward 9 Precinct 12, Ward 9 Precinct 14, Ward 9 Precinct 15, Ward 9 Precinct 16, Ward 10 Precinct 1, Ward 10 Precinct 2, Ward 10 Precinct 3, Ward 10 Precinct 4, Ward 10 Precinct 5, Ward 10 Precinct 6, Ward 10 Precinct 7, Ward 10 Precinct 8, Ward 10 Precinct 9, Ward 10 Precinct 10, Ward 11 Precinct 1, Ward 13 Precinct 5, Ward 13 Precinct 12, Ward 13 Precinct 13, Ward 15 Precinct 1, Ward 16 Precinct 1, Ward 16 Precinct 2, Ward 16 Precinct 3, Ward 16 Precinct 4, Ward 16 Precinct 5, Ward 16 Precinct 6, Ward 16

Precinct 7, Ward 16 Precinct 8, Ward 16 Precinct 10, Ward 16 Precinct 11, Ward 17 Precinct 4, Ward 23 Precinct 5, Ward 25 Precinct 1, Ward 25 Precinct 2, Ward 25 Precinct 3, Ward 25 Precinct 4, Ward 25 Precinct 6, Ward 25 Precinct 7, Ward 25 Precinct 8, Ward 25 Precinct 9, Ward 25 Precinct 10, Ward 25 Precinct 11, Ward 25 Precinct 12, Ward 25 Precinct 13, Ward 25 Precinct 14
As added by P.L.212-2001, SEC.2.

IC 2-1-10 Version b
Repealed
(Repealed by P.L.214-2011, SEC.14.)
Note: This repeal of chapter effective 11-6-2012. See also preceding chapter, effective until 11-6-2012.



CHAPTER 11. SENATE DISTRICTS; 2001 PLAN

IC 2-1-11-1 Version a
Senate District 1
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 1. Senate District 1 consists of the following:
PRECINCTS in Lake County: DYER 1, DYER 2, DYER 4, DYER 5, DYER 9, DYER 10, DYER 11, WHITING 2/2A, WHITING 3/3A/3B, WHITING 5/5A/5B, WHITING 7/7A, WHITING 8/8A/8B, WHITING 9/9A, GRIFFITH 14, GRIFFITH 16, HAMMOND 1-1, HAMMOND 1-2, HAMMOND 1-3, HAMMOND 1-4, HAMMOND 1-5, HAMMOND 1-6, HAMMOND 1-7, HAMMOND 1-8, HAMMOND 1-9, HAMMOND 1-10, HAMMOND 1-11, HAMMOND 1-12, HAMMOND 1-13, HAMMOND 1-14, HAMMOND 1-15, HAMMOND 1-16, HAMMOND 2-2, HAMMOND 2-3, HAMMOND 2-5, HAMMOND 2-8, HAMMOND 2-9, HAMMOND 2-10, HAMMOND 2-11, HAMMOND 3-2, HAMMOND 3-3, HAMMOND 3-4, HAMMOND 3-13, HAMMOND 4-1, HAMMOND 4-2, HAMMOND 4-3, HAMMOND 4-5, HAMMOND 4-6, HAMMOND 4-7, HAMMOND 4-8, HAMMOND 4-9, HAMMOND 4-10, HAMMOND 4-11, HAMMOND 4-12, HAMMOND 4-13, HAMMOND 4-14, HAMMOND 4-15, HAMMOND 4-16, HAMMOND 4-18, HAMMOND 5-1, HAMMOND 5-2, HAMMOND 5-4, HAMMOND 5-5, HAMMOND 5-6, HAMMOND 5-7, HAMMOND 5-8, HAMMOND 5-9, HAMMOND 5-10, HAMMOND 5-11, HAMMOND 5-12, HAMMOND 5-13, HAMMOND 5-14, HAMMOND 5-15, HAMMOND 5-17, HAMMOND 6-2, HAMMOND 6-3, HAMMOND 6-4, HAMMOND 6-5, HAMMOND 6-6, HAMMOND 6-7, HAMMOND 6-8, HAMMOND 6-9, HAMMOND 6-10, HAMMOND 6-12, HAMMOND 6-13, HAMMOND 6-14, HAMMOND 6-15, HIGHLAND 1, HIGHLAND 2, HIGHLAND 3, HIGHLAND 4, HIGHLAND 5, HIGHLAND 7, HIGHLAND 8, HIGHLAND 9, HIGHLAND 11, HIGHLAND 12, HIGHLAND 13, HIGHLAND 14, HIGHLAND 15, HIGHLAND 18, HIGHLAND 19, HIGHLAND 20, HIGHLAND 21, HIGHLAND 22, HIGHLAND 23, HIGHLAND 24, HIGHLAND 25, MUNSTER 1, MUNSTER 2, MUNSTER 3, MUNSTER 4, MUNSTER 5, MUNSTER 6, MUNSTER 7, MUNSTER 8, MUNSTER 9, MUNSTER 10, MUNSTER 11, MUNSTER 12, MUNSTER 13, MUNSTER 14, MUNSTER 15, MUNSTER 16, MUNSTER 17, MUNSTER 18, MUNSTER 19, MUNSTER 20, MUNSTER 21, MUNSTER 22, MUNSTER 23, MUNSTER 24, WHITING 10
As added by P.L.212-2001, SEC.4.

IC 2-1-11-2 Version a Senate District 2
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 2. Senate District 2 consists of the following:
PRECINCTS in Lake County: CALUMET 4, CALUMET 5, CALUMET 6, CALUMET 10, CALUMET 12, CALUMET 14, EAST CHICAGO 1-1, EAST CHICAGO 1-2, EAST CHICAGO 1-3, EAST CHICAGO 1-4, EAST CHICAGO 1-5, EAST CHICAGO 2-1, EAST CHICAGO 2-2, EAST CHICAGO 2-3, EAST CHICAGO 2-4, EAST CHICAGO 2-5, EAST CHICAGO 3-1, EAST CHICAGO 3-2, EAST CHICAGO 3-3, EAST CHICAGO 3-4, EAST CHICAGO 3-6, EAST CHICAGO 4-2, EAST CHICAGO 4-4, EAST CHICAGO 4-5, EAST CHICAGO 5-1, EAST CHICAGO 5-1A, EAST CHICAGO 5-2, EAST CHICAGO 5-3, EAST CHICAGO 5-6, EAST CHICAGO 6-5, EAST CHICAGO 4-1/1A, EAST CHICAGO 5-4/4A, EAST CHICAGO 5-5/5A, EAST CHICAGO 6-1/1A, EAST CHICAGO 6-2/2A, EAST CHICAGO 6-3/3A, EAST CHICAGO 6-4/4A, GRIFFITH 7/7A, EAST CHICAGO 4-3/3A, EAST CHICAGO 3-5/5A, GARY 2-10, GARY 2-19, GARY 2-20, GARY 2-22, GARY 2-24, GARY 3-1, GARY 3-2, GARY 3-3, GARY 3-12, GARY 3-13, GARY 3-14, GARY 3-19, GARY 3-20, GARY 3-21, GARY 3-24, GARY 5-3, GARY 5-4, GARY 5-8, GARY 6-1, GARY 6-2, GARY 6-3, GARY 6-4, GARY 6-6, GARY 6-7, GARY 6-8, GARY 6-9, GARY 6-10, GARY 6-11, GARY 6-12, GARY 6-13, GARY 6-14 GARY 6-15, GARY 6-16, GARY 6-21, GRIFFITH 1, GRIFFITH 2, GRIFFITH 3, GRIFFITH 4, GRIFFITH 5, GRIFFITH 6, GRIFFITH 8, GRIFFITH 9, GRIFFITH 10, GRIFFITH 11, GRIFFITH 12, GRIFFITH 13, GRIFFITH 15, HAMMOND 2-4, HAMMOND 2-6, HAMMOND 2-12, HAMMOND 2-13, HAMMOND 2-14, HAMMOND 2-15, HAMMOND 2-16, HAMMOND 3-5, HAMMOND 3-6, HAMMOND 3-7, HAMMOND 3-9, HAMMOND 3-10, HAMMOND 3-11, HAMMOND 3-12, HAMMOND 3-14, HAMMOND 3-15, HAMMOND 3-16, HAMMOND 5-16, HAMMOND 6-1, HIGHLAND 6, HIGHLAND 10, HIGHLAND 16, HIGHLAND 17, MERRILLVILLE 1, MERRILLVILLE 7, MERRILLVILLE 10, MERRILLVILLE 11, MERRILLVILLE 16, MERRILLVILLE 19, MERRILLVILLE 22, MERRILLVILLE 25, SCHERERVILLE 6, SCHERERVILLE 7, SCHERERVILLE 8, SCHERERVILLE 21, SCHERERVILLE 22, ST. JOHN TOWNSHIP 3
As added by P.L.212-2001, SEC.4. Amended by P.L.37-2002, SEC.10.

IC 2-1-11-3 Version a
Senate District 3
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 3. Senate District 3 consists of the following:
TOWNSHIPS in Lake County: Hobart Township
PRECINCTS in Lake County: GARY 1-2, GARY 1-3, GARY 1-4,

GARY 1-5, GARY 1-6, GARY 1-7, GARY 1-8, GARY 1-9, GARY 1-10, GARY 1-11, GARY 1-12, GARY 1-13, GARY 1-14, GARY 1-15, GARY 1-16, GARY 1-17, GARY 1-18, GARY 1-19, GARY 1-20, GARY 1-21, GARY 1-22, GARY 1-23, GARY 1-24, GARY 1-25, GARY 2-1, GARY 2-2, GARY 2-3, GARY 2-4, GARY 2-5, GARY 2-6, GARY 2-7, GARY 2-8, GARY 2-11, GARY 2-12, GARY 2-13, GARY 2-14, GARY 2-15, GARY 2-16, GARY 2-17, GARY 2-18, GARY 2-21, GARY 2-25, GARY 3-4, GARY 3-5, GARY 3-6, GARY 3-7, GARY 3-9, GARY 3-10, GARY 3-11, GARY 3-15, GARY 3-16, GARY 3-17, GARY 3-18, GARY 3-23, GARY 3-25, GARY 3-26, GARY 4-1, GARY 4-2, GARY 4-3, GARY 4-4, GARY 4-5, GARY 4-8, GARY 4-9, GARY 4-10, GARY 4-11, GARY 4-12, GARY 4-13, GARY 4-14, GARY 4-15, GARY 4-16, GARY 4-17, GARY 4-18, GARY 4-19, GARY 4-20, GARY 4-21/21A, GARY 4-22, GARY 4-23, GARY 4-24, GARY 4-25, GARY 4-26, GARY 4-27, GARY 5-1, GARY 5-2, GARY 5-5, GARY 5-6, GARY 5-7, GARY 5-10, GARY 5-11, GARY 5-12, GARY 5-13, GARY 5-14, GARY 5-15, GARY 5-16, GARY 5-17, GARY 5-18, GARY 5-19/5-19A, GARY 5-20, GARY 5-21, GARY 5-23, GARY 6-5, GARY 6-17, GARY 6-18, GARY 6-19, GARY 6-20, GARY 6-22, HOBART CITY 11/11A, HOBART CITY 25, LAKE MICHIGAN (NV), LAKE STATION 3/3A, MERRILLVILLE 5, MERRILLVILLE 6, MERRILLVILLE 8, MERRILLVILLE 15, MERRILLVILLE 26
As added by P.L.212-2001, SEC.4.

IC 2-1-11-4 Version a
Senate District 4
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 4. Senate District 4 consists of the following:
TOWNSHIPS in Porter County: Jackson Township, Liberty Township, Pine Township, Portage Township, Union Township, Westchester Township
PRECINCTS in Lake County: CROWN POINT 1, CROWN POINT 10, CROWN POINT 11B, CROWN POINT 17, CROWN POINT 18, CROWN POINT 11/11A/11C, HOBART CITY 26/26A, MERRILLVILLE 2, MERRILLVILLE 3, MERRILLVILLE 4, MERRILLVILLE 9, MERRILLVILLE 12, MERRILLVILLE 13, MERRILLVILLE 14, MERRILLVILLE 17, MERRILLVILLE 18, MERRILLVILLE 21, MERRILLVILLE 23, MERRILLVILLE 24, MERRILLVILLE 27, MERRILLVILLE 28, MERRILLVILLE 29, MERRILLVILLE 30, MERRILLVILLE 31, MERRILLVILLE 32, ROSS TOWNSHIP 20/20A, SCHERERVILLE 11, SCHERERVILLE 12, SCHERERVILLE 17, SCHERERVILLE 20, ST JOHN TOWNSHIP 5, ST JOHN TOWNSHIP 8
in Porter County: LAKE MICHIGAN (NV), CENTER 11, CENTER 18, CENTER 19, CENTER 20, CENTER 35
As added by P.L.212-2001, SEC.4.
IC 2-1-11-5 Version a
Senate District 5
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 5. Senate District 5 consists of the following:
COUNTIES: Starke County
TOWNSHIPS in Jasper County: Kankakee Township, Wheatfield Township
in LaPorte County: Cass Township, Clinton Township, Dewey Township, Hanna Township, Johnson Township, Prairie Township
in Marshall County: Center Township, Green Township, Polk Township, Union Township, Walnut Township, West Township
in Porter County: Boone Township, Morgan Township, Pleasant Township, Washington Township
in Pulaski County: Cass Township, Franklin Township, Rich Grove Township
in St. Joseph County: Lincoln Township
PRECINCTS in Porter County: CENTER 1, CENTER 2, CENTER 3, CENTER 4, CENTER 5, CENTER 6, CENTER 7, CENTER 8, CENTER 9, CENTER 10, CENTER 12, CENTER 13, CENTER 14, CENTER 15, CENTER 16, CENTER 17, CENTER 21, CENTER 22, CENTER 23, CENTER 24, CENTER 25, CENTER 26, CENTER 27, CENTER 28, CENTER 29, CENTER 30, CENTER 31, CENTER 32, CENTER 33, CENTER 34, PORTER 1, PORTER 4
As added by P.L.212-2001, SEC.4.

IC 2-1-11-6 Version a
Senate District 6
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 6. Senate District 6 consists of the following:
COUNTIES: Benton County, Newton County
TOWNSHIPS in Lake County: Cedar Creek Township, Eagle Creek Township, Hanover Township, West Creek Township, Winfield Township
PRECINCTS in Lake County: CEDAR LAKE 1, CEDAR LAKE 4, CEDAR LAKE 4A, CEDAR LAKE 6, CENTER TOWNSHIP 1, CENTER TOWNSHIP 2, CENTER TOWNSHIP 3, CENTER TOWNSHIP 4, CENTER TOWNSHIP 5, CENTER TOWNSHIP 6, CROWN POINT 2, CROWN POINT 2A, CROWN POINT 3, CROWN POINT 4, CROWN POINT 6, CROWN POINT 6A, CROWN POINT 7, CROWN POINT 8, CROWN POINT 9B, CROWN POINT 12, CROWN POINT 14, CROWN POINT 15, CROWN POINT 16, DYER 6, DYER 7, DYER 8, DYER 12, CROWN POINT 5/5A, CROWN POINT 9/9A, CROWN POINT 13/13A, DYER 3/3A, SCHERERVILLE 1, SCHERERVILLE 2, SCHERERVILLE 3, SCHERERVILLE 4, SCHERERVILLE 5, SCHERERVILLE 9, SCHERERVILLE 10, SCHERERVILLE 13, SCHERERVILLE 14, SCHERERVILLE 15, SCHERERVILLE 16, SCHERERVILLE 18, SCHERERVILLE 18A, SCHERERVILLE 19,

SCHERERVILLE 23, SCHERERVILLE 24, ST. JOHN TOWNSHIP 1, ST. JOHN TOWNSHIP 2, ST JOHN TOWNSHIP 4, ST JOHN TOWNSHIP 6, ST JOHN TOWNSHIP 7, ST JOHN TOWN 1, ST JOHN TOWN 2, ST. JOHN TOWN 3, ST. JOHN TOWN 3A, ST JOHN TOWN 4, ST. JOHN TOWN 6
in Porter County: PORTER 2, PORTER 3, PORTER 5, PORTER 6
As added by P.L.212-2001, SEC.4.

IC 2-1-11-7 Version a
Senate District 7
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 7. Senate District 7 consists of the following:
COUNTIES: Carroll County, White County
TOWNSHIPS in Clinton County: Forest Township, Johnson Township, Michigan Township, Owen Township, Ross Township, Union Township, Warren Township
in Howard County: Clay Township, Ervin Township, Honey Creek Township, Monroe Township
in Jasper County: Barkley Township, Carpenter Township, Gillam Township, Hanging Grove Township, Jordan Township, Keener Township, Marion Township, Milroy Township, Newton Township, Union Township, Walker Township
in Tippecanoe County: Tippecanoe Township, Washington Township
PRECINCTS in Howard County: Clay 2, Harrison 1, Harrison 3, Harrison 4
in Tippecanoe County: FAIRFIELD 1, FAIRFIELD 2, FAIRFIELD 39, FAIRFIELD 4, FAIRFIELD 5, FAIRFIELD 6, FAIRFIELD 7, FAIRFIELD 11, FAIRFIELD 12, FAIRFIELD 13, FAIRFIELD 14, FAIRFIELD 15
BLOCKS in Tippecanoe County: TRACT 000100/BLKGRP: 2/Block 2998, TRACT 000100/ BLKGRP: 2/Block 2999, TRACT 001900/BLKGRP: 1/Block 1000, TRACT 001900/BLKGRP: 1/Block 1001, TRACT 001900/BLKGRP: 1/Block 1002, TRACT 001900/BLKGRP: 1/Block 1003, TRACT 001900/BLKGRP: 1/Block 1004, TRACT 001900/BLKGRP: 1/Block 1005, TRACT 001900/BLKGRP: 1/Block 1006, TRACT 001900/BLKGRP: 1/Block 1998, TRACT 001900/BLKGRP: 1/Block 1999, TRACT 010800/BLKGRP: 2/Block 2000, TRACT 010800/ BLKGRP: 2/Block 2001, TRACT 010800/BLKGRP: 2/Block 2002, TRACT 010800/BLKGRP: 2/Block 2003, TRACT 010800/BLKGRP: 2/Block 2004, TRACT 010800/BLKGRP: 2/Block 2005, TRACT 010800/BLKGRP: 2/Block 2006, TRACT 010800/BLKGRP: 2/Block 2007, TRACT 010800/BLKGRP: 2/Block 2008, TRACT 010800/BLKGRP: 2/Block 2009, TRACT 010800/BLKGRP: 2/Block 2010, TRACT 010800/BLKGRP: 2/Block 2011, TRACT 010800/BLKGRP: 2/Block 2012, TRACT 010800/BLKGRP: 2/Block 2013, TRACT 010800/ BLKGRP: 2/Block 2014, TRACT 010800/BLKGRP: 2/Block 2015, TRACT 010800/BLKGRP:

2/Block 2016, TRACT 010800/BLKGRP: 2/Block 2017, TRACT 010800/BLKGRP: 2/Block 2018, TRACT 010800/BLKGRP: 2/Block 2019, TRACT 010800/BLKGRP: 2/Block 2020, TRACT 010800/BLKGRP: 2/Block 2021, TRACT 010800/BLKGRP: 2/Block 2022, TRACT 010800/BLKGRP: 2/Block 2023, TRACT 010800/BLKGRP: 2/Block 2024, TRACT 010800/ BLKGRP: 2/Block 2025, TRACT 010800/BLKGRP: 2/Block 2026, TRACT 010800/BLKGRP: 2/Block 2027, TRACT 010800/BLKGRP: 2/Block 2028, TRACT 010800/BLKGRP: 2/Block 2029, TRACT 010800/BLKGRP: 2/Block 2030, TRACT 010800/BLKGRP: 2/Block 2031, TRACT 010800/BLKGRP: 2/Block 2032, TRACT 010800/BLKGRP: 2/Block 2035, TRACT 010800/BLKGRP: 2/Block 2036, TRACT 010800/BLKGRP: 2/Block 2037, TRACT 010800/BLKGRP: 2/Block 2038, TRACT 010800/BLKGRP: 2/Block 2039, TRACT 010800/ BLKGRP: 2/Block 2040, TRACT 010800/BLKGRP: 2/Block 2041, TRACT 010800/BLKGRP: 2/Block 2994, TRACT 010800/BLKGRP: 2/Block 2995 TRACT 010800/BLKGRP: 2/Block 2996, TRACT 010800/BLKGRP: 2/Block 2997, TRACT 010800/BLKGRP: 2/Block 2998, TRACT 010800/BLKGRP: 3/Block 3000, TRACT 010800/BLKGRP: 3/Block 3001, TRACT 010800/ BLKGRP: 3/Block 3002, TRACT 010800/BLKGRP: 3/Block 3003, TRACT 010800/BLKGRP: 3/Block 3004, TRACT 010800/BLKGRP: 3/Block 3005, TRACT 010800/BLKGRP: 3/Block 3006, TRACT 010800/BLKGRP: 3/Block 3007, TRACT 010800/BLKGRP: 3/Block 3008, TRACT 010800/BLKGRP: 3/Block 3009, TRACT 010800/BLKGRP: 3/Block 3010
As added by P.L.212-2001, SEC.4.

IC 2-1-11-8 Version a
Senate District 8
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 8. Senate District 8 consists of the following:
TOWNSHIPS in LaPorte County: Center Township, Coolspring Township, Galena Township, Hudson Township, Kankakee Township, Lincoln Township, Michigan Township, New Durham Township, Noble Township, Pleasant Township, Scipio Township, Springfield Township, Union Township, Washington Township, Wills Township
in St. Joseph County: Olive Township, Warren Township
PRECINCTS in St. Joseph County: GERMAN 3, GERMAN 4, PORTAGE 2, PORTAGE 3, PORTAGE 6, SOUTH BEND 1-3, SOUTH BEND 1-20
BLOCKS in St. Joseph County: TRACT 011000/BLKGRP: 3/Block 3017, TRACT 011000/ BLKGRP: 2/Block 2049, TRACT 011000/BLKGRP: 2/Block 2050
As added by P.L.212-2001, SEC.4.

IC 2-1-11-9 Version a Senate District 9
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 9. Senate District 9 consists of the following:
TOWNSHIPS in Elkhart County: Olive Township
in Kosciusko County: Etna Township, Harrison Township, Jefferson Township, Plain Township, Prairie Township, Scott Township, Van Buren Township, Wayne Township
in Marshall County: Bourbon Township, German Township, North Township, Tippecanoe Township
in St. Joseph County: Centre Township, Greene Township, Liberty Township, Madison Township, Union Township
PRECINCTS in Elkhart County: Concord 30, Concord 55, Concord 56, Locke 69, Baugo 73, Baugo 74, Baugo 75, Harrison 84, Olive 91, Concord 121
in St. Joseph County: MISHAWAKA 1-8, MISHAWAKA 2-7, PENN 3, PENN 8, PENN 9, PENN 14, SOUTH BEND 5-16, SOUTH BEND 5-19, SOUTH BEND 5-21, SOUTH BEND 5-23, SOUTH BEND 5-27, SOUTH BEND 6-11, SOUTH BEND 6-12, SOUTH BEND 6-13, SOUTH BEND 6-22, SOUTH BEND 6-24
As added by P.L.212-2001, SEC.4.

IC 2-1-11-10 Version a
Senate District 10
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 10. Senate District 10 consists of the following:
PRECINCTS in St. Joseph County: SOUTH BEND 4-17/4-22, MISHAWAKA 4-3 / PENN 13, SOUTH BEND 4-19/4-24, CLAY 2, MISHAWAKA 1-1, MISHAWAKA 1-2, MISHAWAKA 1-4, MISHAWAKA 1-6, MISHAWAKA 1-7, MISHAWAKA 1-9, MISHAWAKA 2-1, MISHAWAKA 2-2, MISHAWAKA 2-3, MISHAWAKA 2-4, MISHAWAKA 2-5, MISHAWAKA 2-6, MISHAWAKA 2-8, MISHAWAKA 4-4, MISHAWAKA 4-5, MISHAWAKA 4-7, MISHAWAKA 4-8, MISHAWAKA 5-1, MISHAWAKA 5-2, MISHAWAKA 5-3, MISHAWAKA 5-4, MISHAWAKA 5-5, MISHAWAKA 5-6, MISHAWAKA 5-5A, MISHAWAKA 6-1, MISHAWAKA 6-4, MISHAWAKA 6-5, MISHAWAKA 6-8, PENN 11, PORTAGE 1 A, SOUTH BEND 1-1, SOUTH BEND 1-2, SOUTH BEND 1-4, SOUTH BEND 1-5, SOUTH BEND 1-6, SOUTH BEND 1-7, SOUTH BEND 1-8, SOUTH BEND 1-9, SOUTH BEND 1-10, SOUTH BEND 1-13, SOUTH BEND 1-15, SOUTH BEND 1-16, SOUTH BEND 1-17, SOUTH BEND 1-18, SOUTH BEND 1-19, SOUTH BEND 2-1, SOUTH BEND 2-2, SOUTH BEND 2-4, SOUTH BEND 2-7, SOUTH BEND 2-8, SOUTH BEND 2-9, SOUTH BEND 2-2A, SOUTH BEND 2-10, SOUTH BEND 2-11, SOUTH BEND 2-13, SOUTH BEND 2-14, SOUTH BEND 2-17, SOUTH BEND 2-18, SOUTH BEND 2-19, SOUTH BEND 2-20, SOUTH BEND 2-21, SOUTH BEND 2-22, SOUTH BEND 3-3, SOUTH BEND 3-4,

SOUTH BEND 3-5, SOUTH BEND 3-6, SOUTH BEND 3-7, SOUTH BEND 3-9, SOUTH BEND 3-10, SOUTH BEND 3-11, SOUTH BEND 3-12, SOUTH BEND 3-13, SOUTH BEND 3-14, SOUTH BEND 3-17, SOUTH BEND 3-18, SOUTH BEND 3-20, SOUTH BEND 3-22, SOUTH BEND 4-3, SOUTH BEND 4-4, SOUTH BEND 4-6, SOUTH BEND 4-7, SOUTH BEND 4-8, SOUTH BEND 4-10, SOUTH BEND 4-12, SOUTH BEND 4-14, SOUTH BEND 4-15, SOUTH BEND 4-16, SOUTH BEND 4-18, SOUTH BEND 4-20, SOUTH BEND 4-21, SOUTH BEND 4-25, SOUTH BEND 5-9, SOUTH BEND 5-10, SOUTH BEND 5-11, SOUTH BEND 5-12, SOUTH BEND 5-15, SOUTH BEND 6-7, SOUTH BEND 6-8, SOUTH BEND 6-9, SOUTH BEND 6-15, SOUTH BEND 6-16, SOUTH BEND 6-17, SOUTH BEND 6-18, SOUTH BEND 6-19, SOUTH BEND 6-20, SOUTH BEND 6-21, SOUTH BEND 6-23
BLOCKS in St. Joseph County: TRACT 001000/BLKGRP: 1/Block 1001
As added by P.L.212-2001, SEC.4.

IC 2-1-11-11 Version a
Senate District 11
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 11. Senate District 11 consists of the following:
TOWNSHIPS in Elkhart County: Cleveland Township, Osolo Township
in St. Joseph County: Harris Township
PRECINCTS in Elkhart County: Baugo 76, Cleveland 79, Concord 26, Concord 32, Concord 41
in St. Joseph County: CLAY 1/1A/15A, CLAY 10 / SOUTH BEND 1-12A, CLAY 3 / SOUTH BEND 4-17A, CLAY 4, CLAY 5, CLAY 6, CLAY 7, CLAY 8, CLAY 9, CLAY 11, CLAY 12, CLAY 13, CLAY 14, CLAY 15, CLAY 16, CLAY 17, CLAY 18, CLAY 19, CLAY 20, CLAY 21, CLAY 23, GERMAN 1, GERMAN 1A, MISHAWAKA 3-1, MISHAWAKA 3-2, MISHAWAKA 3-4, MISHAWAKA 3-5, MISHAWAKA 3-6, MISHAWAKA 3-7, MISHAWAKA 4-1, MISHAWAKA 4-2, MISHAWAKA 4-6, MISHAWAKA 4-9, MISHAWAKA 6-3, MISHAWAKA 6-6, PENN 1, PENN 2, PENN 4, PENN 5, PENN 6, PENN 7, PENN 10, PENN 15, PENN 16, PENN 17
BLOCKS in St. Joseph County: TRACT 000302/BLKGRP: 1/Block 1002, TRACT 011000/ BLKGRP: 1/Block 1000, TRACT 011000/BLKGRP: 1/Block 1001, TRACT 011000/BLKGRP: 1/Block 1002, TRACT 011000/BLKGRP: 1/Block 1003, TRACT 011000/BLKGRP: 1/Block 1004, TRACT 011000/BLKGRP: 1/Block 1005, TRACT 011000/BLKGRP: 1/Block 1006, TRACT 011000/BLKGRP: 1/Block 1007, TRACT 011000/BLKGRP: 1/Block 1008, TRACT 011000/BLKGRP: 1/Block 1009, TRACT 011000/BLKGRP: 1/Block 1010, TRACT 011000/ BLKGRP: 1/Block 1011, TRACT 011000/BLKGRP: 1/Block 1012, TRACT

011000/BLKGRP: 1/ Block 1999, TRACT 011000/BLKGRP: 2/Block 2019, TRACT 011000/BLKGRP: 2/Block 2020, TRACT 011000/BLKGRP: 2/Block 2026, TRACT 011000/BLKGRP: 2/Block 2027, TRACT 011000/BLKGRP: 2/Block 2028, TRACT 011000/BLKGRP: 2/Block 2029, TRACT 011000/BLKGRP: 2/Block 2030, TRACT 011000/BLKGRP: 2/Block 2031, TRACT 011000/ BLKGRP: 2/Block 2032, TRACT 011000/BLKGRP: 2/Block 2034, TRACT 011000/BLKGRP: 2/Block 2035, TRACT 011000/BLKGRP: 2/Block 2036, TRACT 011000/BLKGRP: 2/Block 2037, TRACT 011000/BLKGRP: 2/Block 2039, TRACT 011000/BLKGRP: 2/Block 2040, TRACT 011000/BLKGRP: 2/Block 2046, TRACT 011000/BLKGRP: 2/Block 2048, TRACT 011200/BLKGRP: 2/Block 2004, TRACT 011200/BLKGRP: 2/Block 2028, TRACT 011200/ BLKGRP: 2/Block 2999
As added by P.L.212-2001, SEC.4. Amended by P.L.37-2002, SEC.11.

IC 2-1-11-12 Version a
Senate District 12
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 12. Senate District 12 consists of the following:
TOWNSHIPS in Elkhart County: Benton Township, Clinton Township, Elkhart Township, Jackson Township, Jefferson Township, Middlebury Township, Union Township, Washington Township, York Township
PRECINCTS in Elkhart County: Elkhart 2, Concord 25, Concord 27, Concord 34, Concord 35, Concord 36, Concord 42, Concord 43, Concord 44, Concord 45, Concord 46, Concord 47, Concord 48, Concord 49, Concord 50, Concord 51, Concord 52, Concord 54, Concord 57, Concord 58, Concord 59, Concord 60, Concord 61, Concord 62, Locke 68, Union 70, Concord 111, Concord 112, Concord 113, Concord 116, Concord 119, Locke 168
BLOCKS in Elkhart County: TRACT 001900/BLKGRP: 6/Block 6999
As added by P.L.212-2001, SEC.4.

IC 2-1-11-13 Version a
Senate District 13
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 13. Senate District 13 consists of the following:
COUNTIES: LaGrange County, Noble County
TOWNSHIPS in DeKalb County: Fairfield Township
in Kosciusko County: Tippecanoe Township, Turkey Creek Township
in Steuben County: Jackson Township, Jamestown Township, Millgrove Township, Pleasant Township, Salem Township
As added by P.L.212-2001, SEC.4.
IC 2-1-11-14 Version a
Senate District 14
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 14. Senate District 14 consists of the following:
TOWNSHIPS in Allen County: Cedar Creek Township, Jackson Township, Jefferson Township, Madison Township, Maumee Township, Milan Township, Monroe Township, Scipio Township, Springfield Township
in DeKalb County: Butler Township, Concord Township, Franklin Township, Grant Township, Jackson Township, Keyser Township, Newville Township, Richland Township, Smithfield Township, Spencer Township, Stafford Township, Troy Township, Union Township, Wilmington Township
in Steuben County: Clear Lake Township, Fremont Township, Otsego Township, Richland Township, Scott Township, Steuben Township, York Township
PRECINCTS in Allen County: Adams 668K/M, Adams F/New Haven 5C, St. Joe V2/V2 (City), St. Joe V3/V3 (City), Adams 190/NA, Adams 193/NA, Adams 665, Adams B, Adams B City, Adams E, Adams G, Adams H/NA, Adams G City (NV), Adams J/NA, Adams L/NA, Adams D/NA, New Haven 1/1J, New Haven 2/2J, New Haven 3A, New Haven 3B, New Haven 5A, New Haven 5B, NH 192/NA, NH 193/NA, Perry A, Perry B, Perry G, Huntertown, St. Joe 156, St. Joe 259, St. Joe 267, St Joe 273, St. Joe 274, St. Joe 275, St. Joe 279, St. Joe 280, St. Joe 281, St. Joe 282, St. Joe 283, St. Joe 284, St. Joe A, St. Joe E, St. Joe J2, St. Joe P1 City, St. Joe V1, St. Joe V4 (city-floater), Precinct 161, Adams E City, New Haven 4
As added by P.L.212-2001, SEC.4.

IC 2-1-11-15 Version a
Senate District 15
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 15. Senate District 15 consists of the following:
PRECINCTS in Allen County: Adams 653/667, St. Joe 255/St. Joe C, St. Joe 260/262, Washington B/K, Adams 157, Adams 158, Adams 191/NA, Adams 192/NA, Adams 654, Adams 655, Adams 656, Adams 657, Adams 658, Adams 659, Adams 660, Adams 661, Adams 662, Adams 663, Adams 664, Perry C, Perry D, Perry E, Perry F, Perry H, Perry J, St. Joe 151, St. Joe 152, St. Joe 153, St. Joe 154, St. Joe 155, St. Joe 201, St. Joe 202, St. Joe 203, St. Joe 204, St. Joe 210, St. Joe 211, St. Joe 212, St. Joe 213, St. Joe 214, St. Joe 215, St. Joe 216, St. Joe 218, St. Joe 219, St. Joe 256, St. Joe 257, St. Joe 258, St. Joe 261, St. Joe 263, St. Joe 264, St. Joe 265, St. Joe 266, St. Joe 268, St. Joe 269, St. Joe 270, St. Joe 271, St. Joe 272, St. Joe 276, St. Joe 277, St. Joe 278, St. Joe 301, St. Joe 302, St. Joe B1, St. Joe B2, Washington 306, Washington 307, Washington 308, Washington 309, Washington 312, Washington 313, Washington

315, Washington 316, Washington 318, Washington 390/NA, Washington A, Washington C, Washington E, Washington G, Washington H, Washington J, Precinct 104, Precinct 105, Precinct 106, Precinct 107, Precinct 109, Precinct 111, Precinct 112, Precinct 113, Precinct 159, Precinct 160, Precinct 209, Precinct 510, Precinct 552, Precinct 556, Precinct 558, Precinct 559, Wayne 602, Precinct 603, Precinct 604, Precinct 605, Precinct 606, Precinct 607, Precinct 608, Precinct 609, Wayne 610, Precinct 650, Precinct 651, Precinct 652
As added by P.L.212-2001, SEC.4.

IC 2-1-11-16 Version a
Senate District 16
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 16. Senate District 16 consists of the following:
TOWNSHIPS in Allen County: Aboite Township
PRECINCTS in Allen County: Pleasant 461/458, Lafayette A, Pleasant A, St. Joe 208, St. Joe 217, Washington 303, Washington 304, Washington 305, Washington 310, Washington 311, Washington 314, Washington 317, Washington 409, Washington F, Precinct 101, Precinct 102, Precinct 103, Precinct 108, Precinct 114, Precinct 115, Precinct 116, Precinct 117, Precinct 118, Precinct 119, Precinct 150, Precinct 205, Precinct 206, Precinct 207, Precinct 350, Precinct 352, Precinct 353, Precinct 354, Precinct 355, Precinct 356, Precinct 357, Precinct 358, Precinct 359, Precinct 402, Precinct 403, Precinct 404, Precinct 405, Precinct 406, Precinct 407, Precinct 408, Precinct 410, Wayne 411, Precinct 412, Precinct 413, Wayne 416, Precinct 451, Precinct 453, Precinct 454, Precinct 455, Precinct 456, Precinct 457, Precinct 459, Precinct 460, Precinct 501, Precinct 502, Precinct 503, Precinct 504, Precinct 505, Precinct 506, Precinct 507, Precinct 508, Precinct 509, Precinct 511, Precinct 512, Precinct 513, Precinct 514, Precinct 515, Precinct 516, Precinct 518, Precinct 519, Precinct 550, Precinct 551, Precinct 553, Precinct 554, Precinct 555, Precinct 557, Precinct 560, Precinct 561, Wayne 590/NA, Wayne A, Wayne B, Wayne C, Wayne B City (NA), Wayne F/NA, Precinct 414/415, Wayne 417/Wayne D, B1 City and Wayne 452
As added by P.L.212-2001, SEC.4.

IC 2-1-11-17 Version a
Senate District 17
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 17. Senate District 17 consists of the following:
COUNTIES: Huntington County, Whitley County
TOWNSHIPS in Allen County: Eel River Township, Lake Township
in Grant County: Pleasant Township, Richland Township, Washington Township
in Kosciusko County: Jackson Township, Monroe Township, Washington Township in Wabash County: Chester Township, Lagro Township, Liberty Township, Noble Township, Waltz Township
PRECINCTS in Grant County: CENTER 18, WASHINGTON 3
As added by P.L.212-2001, SEC.4.

IC 2-1-11-18 Version a
Senate District 18
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 18. Senate District 18 consists of the following:
COUNTIES: Cass County, Fulton County, Miami County
TOWNSHIPS in Kosciusko County: Clay Township, Franklin Township, Lake Township, Seward Township
in Pulaski County: Beaver Township, Harrison Township, Indian Creek Township, Jefferson Township, Monroe Township, Salem Township, Tippecanoe Township, Van Buren Township, White Post Township
in Wabash County: Paw Paw Township, Pleasant Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-19 Version a
Senate District 19
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 19. Senate District 19 consists of the following:
COUNTIES: Adams County, Blackford County, Wells County
TOWNSHIPS in Allen County: Marion Township
in Grant County: Fairmount Township, Jefferson Township, Mill Township, Monroe Township, Van Buren Township
PRECINCTS in Allen County: Lafayette B/Zanesville, Pleasant B, Pleasant C, Pleasant D
in Grant County: Center 1, Center 9, Center 10, Center 11, Center 13, Center 14, Center 15, Center 17, Mill 3
As added by P.L.212-2001, SEC.4.

IC 2-1-11-20 Version a
Senate District 20
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 20. Senate District 20 consists of the following:
TOWNSHIPS in Grant County: Franklin Township, Green Township, Liberty Township, Sims Township
in Hamilton County: Jackson Township, Noblesville Township, Wayne Township, White River Township
in Madison County: Boone Township, Duck Creek Township, Jackson Township, Stony Creek Township
in Tipton County: Madison Township, Wildcat Township
PRECINCTS in Grant County: Center 2, Center 3, Center 4, Center 5, Center 6, Center 7, Center 8, Center 12, Center 16, Center 19
in Hamilton County: Brentwood, Brookfield Crossing, Brookshire

Precinct 1, Brookshire Precinct 2, Brookshire North Precinct, Clay Northeast, Cool Creek North, Cool Creek South, Copperwood, Delaware 3, Delaware 4, Delaware 5, Delaware 8, Delaware 9, Delaware 10, Delaware 11, Eden Brook 1 Precinct, Eden Brook 2 Precinct, Hazel Dell, Johnson Acres Precinct, Kingswood Precinct 1, Kingswood Precinct 2, Bay Hill, Richland, Delaware 1&2, White Chapel, Woodfield Precinct, Cherry Tree Precinct, Woodgate Precinct, Delaware 17 Precinct, Delaware 18 Precinct
in Madison County: PIPE CREEK PRECINCT 12
in Tipton County: CICERO 6
As added by P.L.212-2001, SEC.4.

IC 2-1-11-21 Version a
Senate District 21
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 21. Senate District 21 consists of the following:
TOWNSHIPS in Boone County: Eagle Township, Union Township
in Hamilton County: Adams Township, Washington Township
in Howard County: Center Township, Howard Township, Jackson Township, Liberty Township, Taylor Township, Union Township
in Tipton County: Jefferson Township, Liberty Township, Prairie Township
PRECINCTS in Howard County: Harrison 56-1, Harrison 56-2, Harrison 2, Harrison 67
in Tipton County: CICERO 1, CICERO 2, CICERO 3, CICERO 4, CICERO 5, CICERO 7
As added by P.L.212-2001, SEC.4.

IC 2-1-11-22 Version a
Senate District 22
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 22. Senate District 22 consists of the following:
TOWNSHIPS in Tippecanoe County: Jackson Township, Lauramie Township, Perry Township, Randolph Township, Sheffield Township, Shelby Township, Union Township, Wabash Township, Wayne Township, Wea Township
PRECINCTS in Tippecanoe County: FAIRFIELD 3, FAIRFIELD 8, FAIRFIELD 9, FAIRFIELD 10, FAIRFIELD 16, FAIRFIELD 17, FAIRFIELD 18, FAIRFIELD 19, FAIRFIELD 20, FAIRFIELD 21, FAIRFIELD 22, FAIRFIELD 23, FAIRFIELD 24, FAIRFIELD 25, FAIRFIELD 26, FAIRFIELD 27, FAIRFIELD 29, FAIRFIELD 30, FAIRFIELD 31, FAIRFIELD 32, FAIRFIELD 33, FAIRFIELD 34, FAIRFIELD 35, FAIRFIELD 36, FAIRFIELD 37, FAIRFIELD 38, FAIRFIELD 40, FAIRFIELD 41, FAIRFIELD 42
BLOCKS in Tippecanoe County: TRACT 000400/BLKGRP: 4/Block 4998, TRACT 000400/ BLKGRP: 4/Block 4999, TRACT 000600/BLKGRP: 1/Block 1996, TRACT 000600/BLKGRP: 1/Block 1997, TRACT 000600/BLKGRP: 1/Block 1998, TRACT

000600/BLKGRP: 1/Block 1999, TRACT 000900/BLKGRP: 1/Block 1997, TRACT 000900/BLKGRP: 1/Block 1998, TRACT 000900/BLKGRP: 1/Block 1999
As added by P.L.212-2001, SEC.4.

IC 2-1-11-23 Version a
Senate District 23
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 23. Senate District 23 consists of the following:
COUNTIES: Fountain County, Montgomery County
TOWNSHIPS in Boone County: Center Township, Clinton Township, Harrison Township, Jackson Township, Jefferson Township, Marion Township, Perry Township, Sugar Creek Township, Washington Township, Worth Township
in Clinton County: Center Township, Jackson Township, Kirklin Township, Madison Township, Perry Township, Sugar Creek Township, Washington Township
in Hendricks County: Eel River Township, Middle Township, Union Township
in Warren County: Warren Township, Washington Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-24 Version a
Senate District 24
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 24. Senate District 24 consists of the following:
TOWNSHIPS in Hendricks County: Brown Township, Center Township, Clay Township, Franklin Township, Guilford Township, Liberty Township, Lincoln Township, Marion Township, Washington Township
in Putnam County: Clinton Township, Floyd Township, Franklin Township, Greencastle Township, Jackson Township, Madison Township, Marion Township, Monroe Township, Russell Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-25 Version a
Senate District 25
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 25. Senate District 25 consists of the following:
TOWNSHIPS in Madison County: Adams Township, Anderson Township, Fall Creek Township, Green Township, Lafayette Township, Monroe Township, Richland Township, Union Township
PRECINCTS in Madison County: PIPE CREEK PRECINCT 1, PIPE CREEK PRECINCT 2, PIPE CREEK PRECINCT 3, PIPE CREEK PRECINCT 4, PIPE CREEK PRECINCT 5, PIPE CREEK PRECINCT 6, PIPE CREEK PRECINCT 7, PIPE CREEK PRECINCT 8, PIPE CREEK PRECINCT 9, PIPE CREEK

PRECINCT 10, PIPE CREEK PRECINCT 11, PIPE CREEK PRECINCT 13, PIPE CREEK PRECINCT 14
As added by P.L.212-2001, SEC.4.

IC 2-1-11-26 Version a
Senate District 26
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 26. Senate District 26 consists of the following:
COUNTIES: Delaware County
TOWNSHIPS in Madison County: Van Buren Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-27 Version a
Senate District 27
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 27. Senate District 27 consists of the following:
COUNTIES: Jay County, Randolph County, Wayne County
As added by P.L.212-2001, SEC.4.

IC 2-1-11-28 Version a
Senate District 28
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 28. Senate District 28 consists of the following:
COUNTIES: Hancock County, Henry County
TOWNSHIPS in Hamilton County: Fall Creek Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-29 Version a
Senate District 29
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 29. Senate District 29 consists of the following:
PRECINCTS in Hamilton County: Arbors, Carmel Meadows Precinct, Clay Center 1, Clay Center 2, Clay Northwest, Clay Southwest 1, Clay Southwest 2, Daniel Warren Precinct, Hunters Creek Precinct, Mount Carmel 1 Precinct, Mohawk Hills Precinct, Rangeline Precinct, Spring Mill 1 Precinct, Spring Mill 2 Precinct, Spring Mill Pond Precinct, Woodacre/Guilford Precinct, Cedar Lake/Mt. Carmel 2, Stonehedge Precinct, Thistlewood Precinct
in Marion County: Ward 29 Precinct 13, Eagle Creek Reservoir (NV), Pike Precinct 1, Pike Precinct 2, Pike Precinct 3, Pike Precinct 4, Pike Precinct 5, Pike Precinct 6, Pike Precinct 8, Pike Precinct 9, Pike Precinct 14, Pike Precinct 15, Pike Precinct 20, Pike Precinct 21, Pike Precinct 22, Pike Precinct 23, Pike Precinct 26, Pike Precinct 27, Pike Precinct 28, Pike Precinct 29, Pike Precinct 31, Pike Precinct 32, Pike Precinct 33, Pike Precinct 34, Pike Precinct 35, Pike Precinct 36, Pike Precinct 37, Pike Precinct 38, Pike

Precinct 40, Pike Precinct 41, Pike Precinct 43, Pike Precinct 44, Pike Precinct 45, Pike Precinct 46, Pike Precinct 48, Pike Precinct 49, Pike Precinct 52, Pike Precinct 53, Pike Precinct 54, Pike Precinct 55, Pike Precinct 57, Pike Precinct 59, Pike Precinct 60, Washington Precinct 22, Washington Precinct 33, Washington Precinct 46, Washington Precinct 69, Washington Precinct 73, Washington Precinct 74, Washington Precinct 80, Washington Precinct 85, Washington Precinct 91, Washington Precinct 92, Washington Precinct 107, Washington Precinct 109, Wayne Precinct 3, Wayne Precinct 4, Wayne Precinct 9, Wayne Precinct 10, Wayne Precinct 11, Wayne Precinct 19, Wayne Precinct 22, Wayne Precinct 23, Wayne Precinct 29, Wayne Precinct 33, Wayne Precinct 34, Wayne Precinct 35, Wayne Precinct 36, Wayne Precinct 37, Wayne Precinct 45, Wayne Precinct 49, Wayne Precinct 52, Wayne Precinct 53, Wayne Precinct 54, Wayne Precinct 56, Wayne Precinct 57, Wayne Precinct 59, Wayne Precinct 62, Wayne Precinct 63, Wayne Precinct 64, Wayne Precinct 65, Wayne Precinct 67, Wayne Precinct 70, Wayne Precinct 71, Wayne Precinct 73, Wayne Precinct 74, Wayne Precinct 76, Wayne Precinct 77, Wayne Precinct 79, Wayne Precinct 81, Wayne Precinct 82, Wayne Precinct 84, Wayne Precinct 85, Wayne Precinct 86, Wayne Precinct 87, Wayne Precinct 88
As added by P.L.212-2001, SEC.4.

IC 2-1-11-30 Version a
Senate District 30
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 30. Senate District 30 consists of the following:
PRECINCTS in Hamilton County: actual Blue Creek, Briar Creek Precinct, Delaware 6, Delaware 7, Delaware 12, Delaware 13, Delaware 14, Delaware 15, Delaware 16, Greensprings Precinct, Holaday 1 Precinct, Holaday 2 Precinct, Hunters Trace Precinct, Keystone Precinct, Lady Hamilton Precinct, Lakewood Precinct, Lexington, Northridge, Orchard Park Precinct, Pleasant Grove Precinct, College & Meridian, Waterford Precinct, Woodland Precinct, Delaware 19
in Marion County: Ward 20 Precinct 2, Ward 20 Precinct 3, Ward 20 Precinct 4, Ward 20 Precinct 6, Ward 20 Precinct 7, Ward 20 Precinct 10, Ward 20 Precinct 13, Ward 20 Precinct 16, Ward 20 Precinct 18, Ward 21 Precinct 1, Ward 21 Precinct 2, Ward 21 Precinct 3, Ward 21 Precinct 4, Ward 21 Precinct 5, Ward 21 Precinct 6, Ward 21 Precinct 7, Ward 21 Precinct 8, Ward 21 Precinct 9, Ward 21 Precinct 10, Ward 21 Precinct 11, Ward 21 Precinct 12, Ward 21 Precinct 13, Ward 21 Precinct 14, Ward 21 Precinct 15, Ward 21 Precinct 16, Ward 21 Precinct 17, Ward 21 Precinct 18, Ward 21 Precinct 19, Ward 21 Precinct 20, Ward 21 Precinct 21, Ward 21 Precinct 22, Ward 21 Precinct 23, Ward 21 Precinct 24, Ward 22 Precinct 3, Ward 22 Precinct 9, Ward 22 Precinct 10, Ward 22 Precinct 11, Ward 31 Precinct 8, Lawrence Precinct 3, Lawrence Precinct 21, Lawrence Precinct 24, Lawrence

Precinct 27, Lawrence Precinct 28, Lawrence Precinct 31, Lawrence Precinct 35, Lawrence Precinct 37, Lawrence Precinct 43, Lawrence Precinct 44, Lawrence Precinct 52, Lawrence Precinct 63, Lawrence Precinct 65, Lawrence Precinct 70, Lawrence Precinct 71, Lawrence Precinct 72, Lawrence Precinct 77, Lawrence Precinct 83, Washington Precinct 1, Washington Precinct 2, Washington Precinct 3, Washington Precinct 6, Washington Precinct 7, Washington Precinct 9, Washington Precinct 10, Washington Precinct 11, Washington Precinct 12, Washington Precinct 13, Washington Precinct 14, Washington Precinct 15, Washington Precinct 16, Washington Precinct 18, Washington Precinct 21, Washington Precinct 26, Washington Precinct 27, Washington Precinct 28, Washington Precinct 29, Washington Precinct 31, Washington Precinct 32, Washington Precinct 34, Washington Precinct 35, Washington Precinct 38, Washington Precinct 41, Washington Precinct 42, Washington Precinct 43, Washington Precinct 44, Washington Precinct 45, Washington Precinct 52, Washington Precinct 53, Washington Precinct 54, Washington Precinct 55, Washington Precinct 56, Washington Precinct 57, Washington Precinct 58, Washington Precinct 59, Washington Precinct 62, Washington Precinct 64, Washington Precinct 65, Washington Precinct 66, Washington Precinct 68, Washington Precinct 70, Washington Precinct 72, Washington Precinct 75, Washington Precinct 76, Washington Precinct 77, Washington Precinct 78, Washington Precinct 79, Washington Precinct 81, Washington Precinct 84, Washington Precinct 86, Washington Precinct 87, Washington Precinct 88, Washington Precinct 89, Washington Precinct 90, Washington Precinct 93, Washington Precinct 94, Washington Precinct 96, Washington Precinct 97, Washington Precinct 98, Washington Precinct 101, Washington Precinct 102, Washington Precinct 103, Washington Precinct 104, Washington Precinct 105, Washington Precinct 106, Washington Precinct 111, Washington Precinct 113, Washington Precinct 114
As added by P.L.212-2001, SEC.4.

IC 2-1-11-31 Version a
Senate District 31
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 31. Senate District 31 consists of the following:
PRECINCTS in Marion County: Center Ward 9 Precinct 1, Center Ward 9 Precinct 2, Center Ward 9 Precinct 3, Center Ward 9 Precinct 6, Center Ward 9 Precinct 7, Center Ward 9 Precinct 9, Center Ward 9 Precinct 10, Center Ward 9 Precinct 11, Center Ward 9 Precinct 12, Center Ward 9 Precinct 14, Center Ward 9 Precinct 16, Center Ward 16 Precinct 3, Center Ward 16 Precinct 5, Center Ward 16 Precinct 6, Center Ward 16 Precinct 11, Center Ward 17 Precinct 7, Center Ward 17 Precinct 8, Center Ward 17 Precinct 11, Center Ward 25 Precinct 1, Center Ward 25 Precinct 2, Center Ward 25 Precinct 3, Center Ward 25 Precinct 4, Center Ward 25 Precinct 6,

Center Ward 25 Precinct 7, Center Ward 25 Precinct 8, Center Ward 25 Precinct 9, Center Ward 25 Precinct 10, Center Ward 25 Precinct 11, Center Ward 25 Precinct 12, Center Ward 25 Precinct 13, Center Ward 25 Precinct 14, Ward 28 Precinct 1, Ward 28 Precinct 2, Ward 28 Precinct 3, Ward 28 Precinct 4, Ward 28 Precinct 5, Ward 28 Precinct 6, Ward 28 Precinct 9, Ward 28 Precinct 11, Ward 28 Precinct 14, Ward 28 Precinct 17, Ward 28 Precinct 19, Ward 28 Precinct 20, Ward 28 Precinct 21, Ward 28 Precinct 23, Ward 28 Precinct 28, Lawrence Precinct 1, Lawrence Precinct 5, Lawrence Precinct 6, Lawrence Precinct 8, Lawrence Precinct 10, Lawrence Precinct 11, Lawrence Precinct 13, Lawrence Precinct 14, Lawrence Precinct 16, Lawrence Precinct 17, Lawrence Precinct 20, Lawrence Precinct 22, Lawrence Precinct 23, Lawrence Precinct 25, Lawrence Precinct 26, Lawrence Precinct 29, Lawrence Precinct 30, Lawrence Precinct 32, Lawrence Precinct 33, Lawrence Precinct 34, Lawrence Precinct 36, Lawrence Precinct 38, Lawrence Precinct 39, Lawrence Precinct 40, Lawrence Precinct 42, Lawrence Precinct 45, Lawrence Precinct 46, Lawrence Precinct 47, Lawrence Precinct 48, Lawrence Precinct 50, Lawrence Precinct 51, Lawrence Precinct 53, Lawrence Precinct 54, Lawrence Precinct 55, Lawrence Precinct 56, Lawrence Precinct 58, Lawrence Precinct 59, Lawrence Precinct 60, Lawrence Precinct 62, Lawrence Precinct 64, Lawrence Precinct 66, Lawrence Precinct 67, Lawrence Precinct 68, Lawrence Precinct 73, Lawrence Precinct 74, Lawrence Precinct 75, Lawrence Precinct 76, Lawrence Precinct 78, Lawrence Precinct 79, Lawrence Precinct 80, Lawrence Precinct 81, Lawrence Precinct 82, Lawrence Precinct 84, Lawrence Precinct 85, Lawrence Precinct 86, Lawrence Precinct 87, Lawrence Precinct 88, Lawrence Precinct 89, Lawrence Precinct 90, Geist Reservoir (NV), Warren Precinct 2, Warren Precinct 7, Warren Precinct 11, Warren Precinct 14, Warren Precinct 15, Warren Precinct 20, Warren Precinct 24, Warren Precinct 33, Warren Precinct 34, Warren Precinct 37, Warren Precinct 39, Warren Precinct 41, Warren Precinct 47, Warren Precinct 49, Warren Precinct 50, Warren Precinct 51, Warren Precinct 56, Warren Precinct 57, Warren Precinct 59
As added by P.L.212-2001, SEC.4.

IC 2-1-11-32 Version a
Senate District 32
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 32. Senate District 32 consists of the following:
TOWNSHIPS in Johnson County: Clark Township
in Marion County: Franklin Township
PRECINCTS in Johnson County: PLEASANT 3, PLEASANT 8, PLEASANT 9, PLEASANT 10, PLEASANT 14, PLEASANT 15, PLEASANT 17, PLEASANT 20, PLEASANT 24, PLEASANT 29, PLEASANT 30, PLEASANT 32
in Marion County: Ward 18 Precinct 1, Ward 18 Precinct 2, Ward 18 Precinct 3, Ward 18 Precinct 4, Ward 18 Precinct 5, Ward 18

Precinct 6, Ward 18 Precinct 7, Ward 18 Precinct 8, Ward 18 Precinct 9, Ward 18 Precinct 10, Ward 18 Precinct 11, Ward 18 Precinct 12, Ward 18 Precinct 13, Ward 18 Precinct 14, Ward 18 Precinct 15, Center Ward 30 Precinct 1, Center Ward 30 Precinct 9, Center Ward 30 Precinct 12, Center Outside 1, Center Outside 2, Center Outside 3, Center Outside 4, Perry Precinct 1, Perry Precinct 2, Perry Precinct 11, Perry Precinct 12, Perry Precinct 16, Perry Precinct 23, Perry Precinct 24, Perry Precinct 25, Perry Precinct 31, Perry Precinct 32, Perry Precinct 38, Perry Precinct 42, Perry Precinct 45, Perry Precinct 46, Perry Precinct 49, Perry Precinct 50, Perry Precinct 53, Perry Precinct 67, Perry Precinct 71, Perry Precinct 72, Perry Precinct 73, Perry Precinct 77, Perry Precinct 83, Perry Precinct 85, Warren Precinct 1, Warren Precinct 3, Warren Precinct 4, Warren Precinct 5, Warren Precinct 6, Warren Precinct 8, Warren Precinct 9, Warren Precinct 10, Warren Precinct 12, Warren Precinct 13, Warren Precinct 17, Warren Precinct 18, Warren Precinct 19, Warren Precinct 21, Warren Precinct 22, Warren Precinct 23, Warren Precinct 25, Warren Precinct 26, Warren Precinct 27, Warren Precinct 28, Warren Precinct 29, Warren Precinct 30, Warren Precinct 31, Warren Precinct 32, Warren Precinct 35, Warren Precinct 36, Warren Precinct 38, Warren Precinct 42, Warren Precinct 43, Warren Precinct 45, Warren Precinct 54, Warren Precinct 55
As added by P.L.212-2001, SEC.4.

IC 2-1-11-33 Version a
Senate District 33
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 33. Senate District 33 consists of the following:
PRECINCTS in Marion County: Center Ward 3 Precinct 2, Center Ward 4 Precinct 2, Center Ward 4 Precinct 3, Center Ward 4 Precinct 6, Center Ward 4 Precinct 8, Center Ward 4 Precinct 9, Center Ward 5 Precinct 1, Center Ward 5 Precinct 2, Center Ward 5 Precinct 3, Center Ward 5 Precinct 4, Center Ward 5 Precinct 5, Center Ward 5 Precinct 6, Center Ward 5 Precinct 7, Center Ward 5 Precinct 8, Center Ward 5 Precinct 9, Center Ward 5 Precinct 10, Center Ward 5 Precinct 11, Center Ward 5 Precinct 12, Center Ward 6 Precinct 1, Center Ward 6 Precinct 2, Center Ward 6 Precinct 3, Center Ward 6 Precinct 4, Center Ward 6 Precinct 5, Center Ward 6 Precinct 6, Center Ward 6 Precinct 7, Ward 6 Precinct 8, Ward 6 Precinct 9, Center Ward 6 Precinct 10, Center Ward 6 Precinct 11, Center Ward 7 Precinct 1, Center Ward 7 Precinct 2, Center Ward 7 Precinct 3, Ward 7 Precinct 4, Center Ward 7 Precinct 6, Center Ward 8 Precinct 1, Center Ward 8 Precinct 2, Center Ward 8 Precinct 3, Center Ward 8 Precinct 4, Center Ward 8 Precinct 5, Center Ward 11 Precinct 1, Center Ward 11 Precinct 2, Ward 11 Precinct 3, Center Ward 11 Precinct 4, Ward 11 Precinct 5, Center Ward 12 Precinct 1, Center Ward 12 Precinct 3, Center Ward 13 Precinct 7, Center Ward 15 Precinct 1, Center Ward 15 Precinct 2, Center Ward 15 Precinct 3,

Ward 19 Precinct 2, Ward 19 Precinct 3, Ward 19 Precinct 4, Ward 19 Precinct 5, Ward 19 Precinct 10, Ward 19 Precinct 11, Ward 19 Precinct 12, Ward 20 Precinct 1, Ward 20 Precinct 5, Ward 20 Precinct 8, Ward 20 Precinct 9, Ward 20 Precinct 11, Ward 20 Precinct 12, Ward 20 Precinct 14, Ward 20 Precinct 15, Ward 20 Precinct 17, Ward 20 Precinct 19, Ward 22 Precinct 7, Ward 29 Precinct 1, Ward 29 Precinct 2, Ward 29 Precinct 3, Ward 29 Precinct 4, Ward 29 Precinct 10, Ward 29 Precinct 11, Ward 29 Precinct 14, Ward 29 Precinct 16, Ward 29 Precinct 17, Ward 29 Precinct 22, Ward 29 Precinct 23, Ward 29 Precinct 25, Ward 29 Precinct 26, Ward 29 Precinct 27, Ward 29 Precinct 29, Ward 29 Precinct 30, Ward 29 Precinct 33, Center Ward 32 Precinct 1, Ward 32 Precinct 2, Center Ward 32 Precinct 3, Center Ward 32 Precinct 4, Pike Precinct 7, Pike Precinct 10, Pike Precinct 11, Pike Precinct 12, Pike Precinct 13, Pike Precinct 16, Pike Precinct 17, Pike Precinct 18, Pike Precinct 19, Pike Precinct 24, Pike Precinct 25, Pike Precinct 30, Pike Precinct 39, Pike Precinct 42, Pike Precinct 47, Pike Precinct 50, Pike Precinct 51, Pike Precinct 56, Pike Precinct 58, Washington Precinct 4, Washington Precinct 8, Washington Precinct 19, Washington Precinct 20, Washington Precinct 23, Washington Precinct 24, Washington Precinct 25, Washington Precinct 30, Washington Precinct 36, Washington Precinct 37, Washington Precinct 47, Washington Precinct 48, Washington Precinct 49, Washington Precinct 50, Washington Precinct 51, Washington Precinct 60, Washington Precinct 61, Washington Precinct 63, Washington Precinct 67, Washington Precinct 71, Washington Precinct 82, Washington Precinct 83, Washington Precinct 108, Washington Precinct 110, Washington Precinct 112
As added by P.L.212-2001, SEC.4.

IC 2-1-11-34 Version a
Senate District 34
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 34. Senate District 34 consists of the following:
PRECINCTS in Marion County: Center Ward 1 Precinct 1, Center Ward 1 Precinct 2, Center Ward 1 Precinct 3, Center Ward 1 Precinct 4, Center Ward 1 Precinct 5, Center Ward 1 Precinct 6, Center Ward 1 Precinct 7, Center Ward 1 Precinct 9, Center Ward 1 Precinct 10, Center Ward 1 Precinct 12, Center Ward 1 Precinct 13, Center Ward 1 Precinct 14, Center Ward 1 Precinct 15, Center Ward 1 Precinct 16, Center Ward 1 Precinct 17, Center Ward 2 Precinct 1, Center Ward 2 Precinct 2, Center Ward 2 Precinct 3, Center Ward 2 Precinct 4, Center Ward 2 Precinct 7, Center Ward 2 Precinct 8, Center Ward 2 Precinct 9, Center Ward 2 Precinct 10, Center Ward 2 Precinct 11, Center Ward 3 Precinct 1, Center Ward 3 Precinct 3, Center Ward 3 Precinct 4, Center Ward 3 Precinct 5, Center Ward 3 Precinct 6, Center Ward 3 Precinct 7, Center Ward 3 Precinct 8, Center Ward 4 Precinct 1, Center Ward 4 Precinct 4, Center Ward 4 Precinct 5,

Center Ward 4 Precinct 7, Center Ward 4 Precinct 10, Center Ward 9 Precinct 5, Center Ward 9 Precinct 15, Center Ward 10 Precinct 1, Center Ward 10 Precinct 2, Center Ward 10 Precinct 3, Center Ward 10 Precinct 4, Center Ward 10 Precinct 5, Center Ward 10 Precinct 6, Center Ward 10 Precinct 7, Center Ward 10 Precinct 8, Center Ward 10 Precinct 9, Center Ward 10 Precinct 10, Center Ward 16 Precinct 1, Center Ward 16 Precinct 7, Ward 22 Precinct 1, Ward 22 Precinct 2, Ward 22 Precinct 4, Ward 22 Precinct 5, Ward 22 Precinct 6, Ward 22 Precinct 8, Ward 22 Precinct 12, Ward 22 Precinct 13, Ward 22 Precinct 14, Center Ward 23 Precinct 1, Center Ward 23 Precinct 2, Center Ward 23 Precinct 3, Center Ward 23 Precinct 4, Center Ward 23 Precinct 5, Center Ward 23 Precinct 6, Center Ward 23 Precinct 7, Center Ward 23 Precinct 8, Center Ward 23 Precinct 9, Center Ward 23 Precinct 10, Center Ward 23 Precinct 11, Center Ward 23 Precinct 12, Center Ward 23 Precinct 13, Ward 27 Precinct 1, Ward 27 Precinct 2, Ward 27 Precinct 3, Ward 27 Precinct 4, Ward 27 Precinct 5, Ward 27 Precinct 6, Ward 27 Precinct 7, Ward 27 Precinct 8, Ward 27 Precinct 9, Ward 27 Precinct 10, Ward 27 Precinct 11, Ward 27 Precinct 12, Ward 27 Precinct 13, Ward 27 Precinct 14, Ward 27 Precinct 15, Ward 27 Precinct 16, Ward 27 Precinct 17, Ward 27 Precinct 18, Ward 27 Precinct 19, Ward 27 Precinct 20, Ward 27 Precinct 21, Ward 27 Precinct 22, Ward 27 Precinct 23, Ward 27 Precinct 24, Ward 27 Precinct 25, Ward 27 Precinct 26, Ward 27 Precinct 28, Ward 27 Precinct 29, Ward 27 Precinct 30, Ward 28 Precinct 7, Ward 28 Precinct 8, Ward 28 Precinct 10, Ward 28 Precinct 12, Ward 28 Precinct 13, Ward 28 Precinct 15, Ward 28 Precinct 18, Ward 28 Precinct 22, Ward 28 Precinct 24, Ward 28 Precinct 25, Ward 28 Precinct 26, Ward 28 Precinct 27, Ward 28 Precinct 29, Ward 28 Precinct 30, Ward 31 Precinct 1, Ward 31 Precinct 2, Ward 31 Precinct 3, Ward 31 Precinct 4, Ward 31 Precinct 5, Ward 31 Precinct 6, Ward 31 Precinct 7, Ward 31 Precinct 10, Lawrence Precinct 2, Lawrence Precinct 4, Lawrence Precinct 7, Lawrence Precinct 9, Lawrence Precinct 12, Lawrence Precinct 15, Lawrence Precinct 18, Lawrence Precinct 19, Lawrence Precinct 41, Lawrence Precinct 49, Lawrence Precinct 57, Lawrence Precinct 91, Warren Precinct 48, Washington Precinct 5, Washington Precinct 17, Washington Precinct 39, Washington Precinct 40
As added by P.L.212-2001, SEC.4.

IC 2-1-11-35 Version a
Senate District 35
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 35. Senate District 35 consists of the following:
PRECINCTS in Johnson County: WHITE RIVER 1, WHITE RIVER 3, WHITE RIVER 4, WHITE RIVER 10, WHITE RIVER 12, WHITE RIVER 14, WHITE RIVER 16, WHITE RIVER 22, WHITE RIVER 24, WHITE RIVER 26, WHITE RIVER 28
in Marion County: Center Ward 12 Precinct 2, Center Ward 12

Precinct 4, Center Ward 12 Precinct 5, Center Ward 13 Precinct 1, Center Ward 13 Precinct 2, Center Ward 14 Precinct 2, Center Ward 14 Precinct 4, Center Ward 14 Precinct 5, Center Ward 14 Precinct 6, Ward 19 Precinct 1, Ward 19 Precinct 6, Ward 19 Precinct 7, Ward 19 Precinct 8, Ward 19 Precinct 9, Ward 24 Precinct 1, Ward 24 Precinct 2, Ward 24 Precinct 3, Ward 24 Precinct 4, Ward 24 Precinct 5, Ward 24 Precinct 6, Ward 24 Precinct 7, Ward 29 Precinct 5, Ward 29 Precinct 6, Ward 29 Precinct 7, Ward 29 Precinct 8, Ward 29 Precinct 9, Ward 29 Precinct 12, Ward 29 Precinct 15, Ward 29 Precinct 19, Ward 29 Precinct 20, Ward 29 Precinct 21, Ward 29 Precinct 24, Ward 29 Precinct 28, Ward 29 Precinct 31, Decatur Precinct 1, Decatur Precinct 2, Decatur Precinct 3, Decatur Precinct 4, Decatur Precinct 5, Decatur Precinct 6, Decatur Precinct 7, Decatur Precinct 8, Decatur Precinct 9, Decatur Precinct 10, Decatur Precinct 11, Decatur Precinct 12, Decatur Precinct 13, Decatur Precinct 14, Decatur Precinct 15, Decatur Precinct 16, Decatur Precinct 17, Decatur Precinct 18, Decatur Precinct 19, Decatur Precinct 20, Wayne Precinct 1, Wayne Precinct 2, Wayne Precinct 5, Wayne Precinct 6, Wayne Precinct 7, Wayne Precinct 8, Wayne Precinct 12, Wayne Precinct 13, Wayne Precinct 14, Wayne Precinct 15, Wayne Precinct 16, Wayne Precinct 17, Wayne Precinct 18, Wayne Precinct 20, Wayne Precinct 21, Wayne Precinct 24, Wayne Precinct 25, Wayne Precinct 26, Wayne Precinct 27, Wayne Precinct 28, Wayne Precinct 30, Wayne Precinct 31, Wayne Precinct 32, Wayne Precinct 38, Wayne Precinct 39, Wayne Precinct 40, Wayne Precinct 41, Wayne Precinct 43, Wayne Precinct 44, Wayne Precinct 46, Wayne Precinct 47, Wayne Precinct 48, Wayne Precinct 50, Wayne Precinct 51, Wayne Precinct 55, Wayne Precinct 60, Wayne Precinct 61, Wayne Precinct 66, Wayne Precinct 68, Wayne Precinct 69, Wayne Precinct 72, Wayne Precinct 80, Wayne Precinct 83
in Morgan County: Madison 3, Madison 4, Madison 5
As added by P.L.212-2001, SEC.4.

IC 2-1-11-36 Version a
Senate District 36
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 36. Senate District 36 consists of the following:
PRECINCTS in Johnson County: PLEASANT 4, PLEASANT 5, PLEASANT 6, PLEASANT 11, PLEASANT 12, PLEASANT 13, PLEASANT 16, PLEASANT 23, PLEASANT 26, PLEASANT 27, PLEASANT 28, WHITE RIVER 2, WHITE RIVER 5, WHITE RIVER 6, WHITE RIVER 7, WHITE RIVER 11, WHITE RIVER 13, WHITE RIVER 17, WHITE RIVER 18, WHITE RIVER 19, WHITE RIVER 20, WHITE RIVER 21, WHITE RIVER 23, WHITE RIVER 25, WHITE RIVER 27
in Marion County: Center Ward 13 Precinct 4, Center Ward 13 Precinct 5, Center Ward 13 Precinct 6, Center Ward 13 Precinct 8, Center Ward 13 Precinct 9, Center Ward 13 Precinct 10, Center

Ward 13 Precinct 11, Center Ward 13 Precinct 12, Center Ward 13 Precinct 13, Center Ward 16 Precinct 2, Center Ward 16 Precinct 4, Center Ward 16 Precinct 8, Center Ward 16 Precinct 10, Center Ward 17 Precinct 1, Center Ward 17 Precinct 2, Center Ward 17 Precinct 3, Center Ward 17 Precinct 4, Center Ward 17 Precinct 5, Center Ward 17 Precinct 6, Center Ward 17 Precinct 9, Center Ward 17 Precinct 10, Ward 26 Precinct 1, Center Ward 26 Precinct 2, Center Ward 26 Precinct 3, Ward 26 Precinct 4, Center Ward 26 Precinct 5, Center Ward 26 Precinct 6, Center Ward 26 Precinct 7, Center Ward 26 Precinct 8, Center Ward 30 Precinct 2, Center Ward 30 Precinct 3, Center Ward 30 Precinct 4, Center Ward 30 Precinct 5, Center Ward 30 Precinct 6, Center Ward 30 Precinct 7, Center Ward 30 Precinct 8, Center Ward 30 Precinct 10, Center Ward 30 Precinct 11, Perry Precinct 3, Perry Precinct 4, Perry Precinct 5, Perry Precinct 6, Perry Precinct 7, Perry Precinct 8, Perry Precinct 9, Perry Precinct 10, Perry Precinct 13, Perry Precinct 14, Perry Precinct 15, Perry Precinct 17, Perry Precinct 18, Perry Precinct 19, Perry Precinct 20, Perry Precinct 21, Perry Precinct 22, Perry Precinct 26, Perry Precinct 27, Perry Precinct 28, Perry Precinct 29, Perry Precinct 30, Perry Precinct 33, Perry Precinct 34, Perry Precinct 35, Perry Precinct 36, Perry Precinct 37, Perry Precinct 39, Perry Precinct 40, Perry Precinct 41, Perry Precinct 43, Perry Precinct 44, Perry Precinct 47, Perry Precinct 48, Perry Precinct 51, Perry Precinct 52, Perry Precinct 54, Perry Precinct 55, Perry Precinct 56, Perry Precinct 57, Perry Precinct 58, Perry Precinct 59, Perry Precinct 61, Perry Precinct 62, Perry Precinct 63, Perry Precinct 64, Perry Precinct 65, Perry Precinct 66, Perry Precinct 68, Perry Precinct 69, Perry Precinct 70, Perry Precinct 74, Perry Precinct 75, Perry Precinct 76, Perry Precinct 78, Perry Precinct 79, Perry Precinct 80, Perry Precinct 82, Perry Precinct 84, Perry Precinct 86
As added by P.L.212-2001, SEC.4.

IC 2-1-11-37 Version a
Senate District 37
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 37. Senate District 37 consists of the following:
TOWNSHIPS in Clay County: Brazil Township, Cass Township, Dick Johnson Township, Jackson Township, Posey Township, Van Buren Township
in Johnson County: Hensley Township, Union Township
in Monroe County: Bean Blossom Township, Washington Township
in Morgan County: Adams Township, Ashland Township, Baker Township, Brown Township, Clay Township, Green Township, Gregg Township, Harrison Township, Jackson Township, Jefferson Township, Monroe Township, Ray Township, Washington Township
in Owen County: Harrison Township, Jackson Township, Jennings Township, Montgomery Township, Morgan Township, Taylor Township, Washington Township, Wayne Township in Putnam County: Cloverdale Township, Jefferson Township, Warren Township, Washington Township
PRECINCTS in Johnson County: HENSLEY 3, WHITE RIVER 8, WHITE RIVER 9, WHITE RIVER 15
in Morgan County: Madison 1, Madison 2
As added by P.L.212-2001, SEC.4.

IC 2-1-11-38 Version a
Senate District 38
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 38. Senate District 38 consists of the following:
COUNTIES: Parke County, Vermillion County
TOWNSHIPS in Vigo County: Fayette Township, Harrison Township, Lost Creek Township, Nevins Township, Otter Creek Township, Sugar Creek Township
in Warren County: Adams Township, Jordan Township, Kent Township, Liberty Township, Medina Township, Mound Township, Pike Township, Pine Township, Prairie Township, Steuben Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-39 Version a
Senate District 39
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 39. Senate District 39 consists of the following:
COUNTIES: Sullivan County
TOWNSHIPS in Clay County: Harrison Township, Lewis Township, Perry Township, Sugar Ridge Township, Washington Township
in Daviess County: Barr Township, Bogard Township, Elmore Township, Madison Township, Van Buren Township
in Greene County: Beech Creek Township, Cass Township, Center Township, Fairplay Township, Grant Township, Highland Township, Jackson Township, Jefferson Township, Richland Township, Smith Township, Taylor Township, Washington Township, Wright Township
in Knox County: Busseron Township, Palmyra Township, Widner Township
in Owen County: Clay Township, Franklin Township, Jefferson Township, Lafayette Township, Marion Township
in Vigo County: Honey Creek Township, Linton Township, Pierson Township, Prairie Creek Township, Prairieton Township, Riley Township
PRECINCTS in Knox County: Vincennes City 1, Vincennes City 2, Vincennes City 3, Vincennes City 4, Vincennes City 5, Vincennes City 6, Vincennes City 7, Vincennes City 8, Vincennes City 9, Vincennes City 10, Vincennes City 11, Vincennes City 12, Vincennes City 13, Vincennes City 14, Vincennes City 15, Vincennes City 16, Vincennes Township 1, Vincennes Township 2,

Vincennes Township 3, Vincennes Township 4, Washington Precinct
BLOCKS in Knox County: TRACT: 955100/BLKGRP: 3/Block 3075
As added by P.L.212-2001, SEC.4. Amended by P.L.37-2002, SEC.12.

IC 2-1-11-40 Version a
Senate District 40
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 40. Senate District 40 consists of the following:
COUNTIES: Brown County
TOWNSHIPS in Monroe County: Benton Township, Bloomington Township, Perry Township, Richland Township, Van Buren Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-41 Version a
Senate District 41
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 41. Senate District 41 consists of the following:
COUNTIES: Bartholomew County
TOWNSHIPS in Johnson County: Blue River Township, Needham Township
PRECINCTS in Johnson County: FRANKLIN 1, FRANKLIN 2, FRANKLIN 3, FRANKLIN 4, FRANKLIN 5, FRANKLIN 6, FRANKLIN 7, FRANKLIN 8, FRANKLIN 9, FRANKLIN 10, FRANKLIN 11, FRANKLIN 12, FRANKLIN 13, FRANKLIN 14, FRANKLIN 15, NEEDHAM 3, NINEVEH 1, NINEVEH 2, NINEVEH 3, PLEASANT 1, PLEASANT 2, PLEASANT 7, PLEASANT 18, PLEASANT 19, PLEASANT 21, PLEASANT 22, PLEASANT 25, PLEASANT 31, PLEASANT 33, PLEASANT 34, PLEASANT 35
As added by P.L.212-2001, SEC.4.

IC 2-1-11-42 Version a
Senate District 42
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 42. Senate District 42 consists of the following:
COUNTIES: Decatur County, Fayette County, Rush County, Shelby County
TOWNSHIPS in Franklin County: Butler Township, Laurel Township, Posey Township, Ray Township, Salt Creek Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-43 Version a
Senate District 43
Note: This version of section effective until 11-6-2012. See also

following repeal of this chapter, effective 11-6-2012.
Sec. 43. Senate District 43 consists of the following:
COUNTIES: Dearborn County, Ohio County, Ripley County, Union County
TOWNSHIPS in Franklin County: Bath Township, Blooming Grove Township, Brookville Township, Fairfield Township, Highland Township, Metamora Township, Springfield Township, Whitewater Township
in Jennings County: Bigger Township, Campbell Township, Center Township, Columbia Township, Geneva Township, Sand Creek Township, Vernon Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-44 Version a
Senate District 44
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 44. Senate District 44 consists of the following:
COUNTIES: Lawrence County
TOWNSHIPS in Jackson County: Brownstown Township, Carr Township, Driftwood Township, Grassy Fork Township, Hamilton Township, Jackson Township, Owen Township, Pershing Township, Redding Township, Salt Creek Township, Washington Township
in Monroe County: Clear Creek Township, Indian Creek Township, Polk Township, Salt Creek Township
in Orange County: Northeast Township, Orleans Township, Paoli Township, Southeast Township, Stampers Creek Township
in Washington County: Brown Township, Howard Township, Jefferson Township, Madison Township, Monroe Township, Posey Township, Vernon Township, Washington Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-45 Version a
Senate District 45
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 45. Senate District 45 consists of the following:
COUNTIES: Jefferson County, Scott County, Switzerland County
TOWNSHIPS in Clark County: Bethlehem Township, Carr Township, Charlestown Township, Monroe Township, Oregon Township, Owen Township, Union Township, Utica Township, Washington Township, Wood Township
in Jackson County: Vernon Township
in Jennings County: Lovett Township, Marion Township, Montgomery Township, Spencer Township
in Washington County: Franklin Township, Gibson Township, Polk Township
PRECINCTS in Clark County: JEFFERSONVILLE TWP 20, JEFFERSONVILLE TWP 21, JEFFERSONVILLE TWP 22, JEFFERSONVILLE TWP 23, SILVER CREEK/CLARKSVILLE

43, SILVER CREEK 1, SILVER CREEK 2, SILVER CREEK 3, SILVER CREEK 4, SILVER CREEK 5, SILVER CREEK 6, SILVER CREEK 7
As added by P.L.212-2001, SEC.4.

IC 2-1-11-46 Version a
Senate District 46
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 46. Senate District 46 consists of the following:
COUNTIES: Floyd County
PRECINCTS in Clark County: JEFFERSONVILLE CITY 1, JEFFERSONVILLE CITY 2, JEFFERSONVILLE CITY 3, JEFFERSONVILLE CITY 4, JEFFERSONVILLE CITY 5, JEFFERSONVILLE CITY 6, JEFFERSONVILLE CITY 7, JEFFERSONVILLE CITY 8, JEFFERSONVILLE CITY 9, JEFFERSONVILLE CITY 10, JEFFERSONVILLE CITY 11, JEFFERSONVILLE CITY 12, JEFFERSONVILLE CITY 13, JEFFERSONVILLE CITY 14, JEFFERSONVILLE CITY 15, JEFFERSONVILLE CITY 16, JEFFERSONVILLE CITY 17, JEFFERSONVILLE CITY 18, JEFFERSONVILLE TWP 24, JEFFERSONVILLE TWP 25, JEFFERSONVILLE TWP 27, JEFFERSONVILLE TWP 30, JEFFERSONVILLE TWP 31, JEFFERSONVILLE TWP 32, JEFFERSONVILLE TWP 33, JEFFERSONVILLE TWP 34, JEFFERSONVILLE TWP 35, JEFFERSONVILLE TWP 36, JEFFERSONVILLE TWP 37, JEFFERSONVILLE TWP 38, JEFFERSONVILLE TWP 39, JEFFERSONVILLE TWP 40, JEFFERSONVILLE TWP 41, JEFFERSONVILLE TWP 42, JEFFERSONVILLE 16A
As added by P.L.212-2001, SEC.4.

IC 2-1-11-47 Version a
Senate District 47
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 47. Senate District 47 consists of the following:
COUNTIES: Crawford County, Harrison County, Perry County, Spencer County
TOWNSHIPS in Dubois County: Cass Township, Ferdinand Township, Jackson Township, Jefferson Township, Patoka Township
in Warrick County: Boon Township, Lane Township, Owen Township, Pigeon Township, Skelton Township
in Washington County: Jackson Township, Pierce Township
PRECINCTS in Warrick County: BOON 10, BOON 11
As added by P.L.212-2001, SEC.4.

IC 2-1-11-48 Version a
Senate District 48
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012. Sec. 48. Senate District 48 consists of the following:
COUNTIES: Martin County, Pike County
TOWNSHIPS in Daviess County: Harrison Township, Reeve Township, Steele Township, Veale Township, Washington Township
in Dubois County: Bainbridge Township, Boone Township, Columbia Township, Hall Township, Harbison Township, Madison Township, Marion Township
in Gibson County: Barton Township, Center Township, Columbia Township, Johnson Township, Patoka Township, Union Township, Washington Township, White River Township
in Greene County: Stafford Township, Stockton Township
in Knox County: Decker Township, Harrison Township, Johnson Township, Steen Township, Vigo Township
in Orange County: French Lick Township, Greenfield Township, Jackson Township, Northwest Township, Orangeville Township
PRECINCTS in Knox County: Bicknell City Precinct 4 (except TRACT: 955100/BLKGRP: 3/Block 3075), Vincennes Township 5
As added by P.L.212-2001, SEC.4. Amended by P.L.37-2002, SEC.13.

IC 2-1-11-49 Version a
Senate District 49
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 49. Senate District 49 consists of the following:
COUNTIES: Posey County
TOWNSHIPS in Gibson County: Montgomery Township, Wabash Township
in Vanderburgh County: Armstrong Township, Pigeon Township, Union Township
PRECINCTS in Vanderburgh County: Evansville Ward 1 Precinct 13, Evansville Ward 1 Precinct 14, Evansville Ward 1 Precinct 21, Evansville Ward 2 Precinct 1, Evansville Ward 2 Precinct 2, Evansville Ward 2 Precinct 3, Evansville Ward 2 Precinct 4, Evansville Ward 2 Precinct 5, Evansville Ward 2 Precinct 6, Evansville Ward 2 Precinct 10, Evansville Ward 2 Precinct 11, Evansville Ward 2 Precinct 12, Evansville Ward 2 Precinct 14, Evansville Ward 2 Precinct 15, Evansville Ward 2 Precinct 16, Evansville Ward 2 Precinct 17, Evansville Ward 2 Precinct 18, Evansville Ward 2 Precinct 19, Evansville Ward 2 Precinct 20, Evansville Ward 2 Precinct 21, Evansville Ward 3 Precinct 7, Evansville Ward 3 Precinct 8, Evansville Ward 3 Precinct 13, Evansville Ward 3 Precinct 15, Evansville Ward 3 Precinct 20, Evansville Ward 4 Precinct 13, Evansville Ward 4 Precinct 14, Evansville Ward 4 Precinct 15, Evansville Ward 4 Precinct 18, Evansville Ward 4 Precinct 19, Evansville Ward 4 Precinct 20, Evansville Ward 4 Precinct 21, Evansville Ward 5 Precinct 9, Evansville Ward 5 Precinct 12, Evansville Ward 5 Precinct 13, Evansville Ward 5 Precinct 16, Evansville Ward 5 Precinct 19,

Evansville Ward 5 Precinct 22, Evansville Ward 6 Precinct 6, Evansville Ward 6 Precinct 9, Evansville Ward 6 Precinct 10, Evansville Ward 6 Precinct 11, Evansville Ward 6 Precinct 12, Evansville Ward 6 Precinct 13, Evansville Ward 6 Precinct 14, Evansville Ward 6 Precinct 16, Evansville Ward 6 Precinct 17, Evansville Ward 6 Precinct 18, Evansville Ward 6 Precinct 19, Center Precinct 9, Knight Precinct 1, Perry Precinct 4, Perry Precinct 5, Perry Precinct 6, Perry Precinct 10
As added by P.L.212-2001, SEC.4.

IC 2-1-11-50 Version a
Senate District 50
Note: This version of section effective until 11-6-2012. See also following repeal of this chapter, effective 11-6-2012.
Sec. 50. Senate District 50 consists of the following:
TOWNSHIPS in Vanderburgh County: German Township, Scott Township
in Warrick County: Greer Township, Hart Township, Ohio Township
PRECINCTS in Vanderburgh County: Evansville Ward 1 Precinct 1, Evansville Ward 1 Precinct 2, Evansville Ward 1 Precinct 3, Evansville Ward 1 Precinct 4, Evansville Ward 1 Precinct 5, Evansville Ward 1 Precinct 6, Evansville Ward 1 Precinct 7, Evansville Ward 1 Precinct 8, Evansville Ward 1 Precinct 9, Evansville Ward 1 Precinct 10, Evansville Ward 1 Precinct 11, Evansville Ward 1 Precinct 12, Evansville Ward 1 Precinct 15, Evansville Ward 1 Precinct 16, Evansville Ward 1 Precinct 17, Evansville Ward 1 Precinct 18, Evansville Ward 1 Precinct 19, Evansville Ward 1 Precinct 20, Evansville Ward 1 Precinct 22, Evansville Ward 2 Precinct 7, Evansville Ward 2 Precinct 8, Evansville Ward 2 Precinct 9, Evansville Ward 2 Precinct 13, Evansville Ward 3 Precinct 6, Evansville Ward 3 Precinct 9, Evansville Ward 3 Precinct 11, Evansville Ward 3 Precinct 12, Evansville Ward 3 Precinct 14, Evansville Ward 3 Precinct 19, Evansville Ward 5 Precinct 1, Evansville Ward 5 Precinct 2, Evansville Ward 5 Precinct 3, Evansville Ward 5 Precinct 4, Evansville Ward 5 Precinct 5, Evansville Ward 5 Precinct 6, Evansville Ward 5 Precinct 7, Evansville Ward 5 Precinct 8, Evansville Ward 5 Precinct 11, Evansville Ward 5 Precinct 14, Evansville Ward 5 Precinct 15, Evansville Ward 5 Precinct 17, Evansville Ward 5 Precinct 18, Evansville Ward 5 Precinct 21, Center Precinct 1, Center Precinct 2, Center Precinct 3, Center Precinct 4, Center Precinct 5, Center Precinct 6, Center Precinct 7, Center Precinct 8, Center Precinct 10, Center Precinct 11, Center Precinct 12, Center Precinct 13, Knight Precinct 2, Knight Precinct 3, Perry Precinct 1, Perry Precinct 2, Perry Precinct 3, Perry Precinct 7, Perry Precinct 8, Perry Precinct 9
in Warrick County: ANDERSON, CAMPBELL, OHIO 7
As added by P.L.212-2001, SEC.4.

IC 2-1-11 Version b (Repealed by P.L.214-2011, SEC.15.)
Note: This repeal of chapter effective 11-6-2012. See also preceding version of this chapter, effective until 11-6-2012.



CHAPTER 12. HOUSE DISTRICTS; 2011 PLAN

IC 2-1-12-2
House District 2
Sec. 2. House District 2 consists of the following:
Lake County PRECINCTS:
EAST CHICAGO 01, EAST CHICAGO 02, EAST CHICAGO 03, EAST CHICAGO 04, EAST CHICAGO 05, EAST CHICAGO 06, EAST CHICAGO 07, EAST CHICAGO 08, EAST CHICAGO 09, EAST CHICAGO 10, EAST CHICAGO 11, EAST CHICAGO 12, EAST CHICAGO 13, EAST CHICAGO 14, EAST CHICAGO 15, EAST CHICAGO 16, EAST CHICAGO 17, EAST CHICAGO 18, EAST CHICAGO 19, EAST CHICAGO 20, EAST CHICAGO 21, EAST CHICAGO 22, EAST CHICAGO 23, EAST CHICAGO 24, EAST CHICAGO 25, EAST CHICAGO 26, EAST CHICAGO 27, EAST CHICAGO 28, EAST CHICAGO 29, EAST CHICAGO 30, EAST CHICAGO 31, EAST CHICAGO 32,

EAST CHICAGO 33, EAST CHICAGO 34, EAST CHICAGO 35, EAST CHICAGO 36, GARY 02-10, GARY 02-22, GARY 02-24, GARY 03-01, GARY 03-02, GARY 03-03, GARY 03-04, GARY 03-05, GARY 03-06, GARY 03-07, GARY 03-09, GARY 03-10, GARY 03-11, GARY 03-12, GARY 03-13, GARY 03-14, GARY 03-15, GARY 03-16, GARY 03-17, GARY 03-18, GARY 03-19, GARY 03-20, GARY 03-21, GARY 03-23, GARY 03-24, GARY 03-25, GARY 03-26, GARY 04-03, GARY 04-08, GARY 04-23, GARY 04-26, GARY 04-27, GARY 05-05, GARY 05-06, GARY 05-07, GARY 05-08, GARY 05-10, GARY 05-11, GRIFFITH PRECINCT 12, GRIFFITH PRECINCT 15, HAMMOND 06-01, HAMMOND 06-02, HAMMOND 06-03, HAMMOND 06-04, HAMMOND 06-05, HAMMOND 06-06, HAMMOND 06-07, HAMMOND 06-08, HAMMOND 06-09, HAMMOND 06-13, HAMMOND 06-15
As added by P.L.214-2011, SEC.11.

IC 2-1-12-3
House District 3
Sec. 3. House District 3 consists of the following:
Lake County PRECINCTS:
GARY 01-02, GARY 01-03, GARY 01-04, GARY 01-05, GARY 01-06, GARY 01-07, GARY 01-08, GARY 01-09, GARY 01-10, GARY 01-11, GARY 01-12, GARY 01-13, GARY 01-14, GARY 01-15, GARY 01-16, GARY 01-17, GARY 01-18, GARY 01-19, GARY 01-20, GARY 01-21, GARY 01-22, GARY 01-23, GARY 01-24, GARY 01-25, GARY 02-01, GARY 02-02, GARY 02-03, GARY 02-04, GARY 02-05, GARY 02-06, GARY 02-07, GARY 02-08, GARY 02-11, GARY 02-12, GARY 02-13, GARY 02-14, GARY 02-15, GARY 02-16, GARY 02-17, GARY 02-18, GARY 02-19, GARY 02-20, GARY 02-21, GARY 02-25, GARY 04-01, GARY 04-02, GARY 04-04, GARY 04-05, GARY 04-09, GARY 04-10, GARY 04-11, GARY 04-12, GARY 04-13, GARY 04-14, GARY 04-15, GARY 04-16, GARY 04-17, GARY 04-18, GARY 04-19, GARY 04-20, GARY 04-21, GARY 04-22, GARY 04-24, GARY 04-25, GARY 04-28, GARY 05-12, GARY 05-13, GARY 05-15, GARY 05-16, GARY 05-17, GARY 05-18, GARY 05-24 NV, HOBART CITY PRECINCT 05, HOBART CITY PRECINCT 07, HOBART CITY PRECINCT 08, HOBART CITY PRECINCT 12, HOBART CITY PRECINCT 13, HOBART CITY PRECINCT 14, HOBART CITY PRECINCT 17, HOBART CITY PRECINCT 19, HOBART CITY PRECINCT 20, HOBART CITY PRECINCT 21, HOBART CITY PRECINCT 22, HOBART CITY PRECINCT 23, HOBART CITY PRECINCT 24, HOBART TOWNSHIP PRECINCT 05, HOBART TOWNSHIP PRECINCT 06, HOBART TOWNSHIP PRECINCT 07, HOBART TOWNSHIP PRECINCT 08, LAKE

STATION PRECINCT 01 VW LS 01A, LAKE STATION PRECINCT 01A VW LS 01, LAKE STATION PRECINCT 02, LAKE STATION PRECINCT 03 VW LS 03A, LAKE STATION PRECINCT 03A VW LS 03, LAKE STATION PRECINCT 04 VW LS 04A,LS 04B, LAKE STATION PRECINCT 04A VW LS 04, LS 04B, LAKE STATION PRECINCT 04B VW LS 04, LS 04A, LAKE STATION PRECINCT 05 VW LS 05A, LAKE STATION PRECINCT 05A VW LS 05, LAKE STATION PRECINCT 07 VW LS 07A, LAKE STATION PRECINCT 07A VW LS 07, LAKE STATION PRECINCT 08 VW LS 08A, LAKE STATION PRECINCT 08A VW LS 08, LAKE STATION PRECINCT 09 VW LS 09A, LAKE STATION PRECINCT 09A VW LS 09, LAKE STATION PRECINCT 10, LAKE STATION PRECINCT 11, LAKE STATION PRECINCT 12, LAKE STATION PRECINCT 13 VW LS 13A, LS 13B, LAKE STATION PRECINCT 13A VW LS 13, LS 13B, LAKE STATION PRECINCT 13B VW LS 13, LS 13A, LAKE STATION PRECINCT 14, LAKE STATION PRECINCT 14A, LAKE STATION PRECINCT 15 NV, LAKE STATION PRECINCT 6, LAKE MICHIGAN NV
As added by P.L.214-2011, SEC.11.

IC 2-1-12-4
House District 4
Sec. 4. House District 4 consists of the following:
Porter County TOWNSHIPS:
Center, Union, Washington
Porter County PRECINCTS:
JACKSON 01, LIBERTY 03, LIBERTY 04, LIBERTY 05
As added by P.L.214-2011, SEC.11.

IC 2-1-12-5
House District 5
Sec. 5. House District 5 consists of the following:
St. Joseph County PRECINCTS:
CLAY TWP 18, HARRIS TWP 01, HARRIS TWP 02, HARRIS TWP 03, HARRIS TWP 04, HARRIS TWP 05, HARRIS TWP 06, HARRIS TWP 07, HARRIS TWP 08, HARRIS TWP 10, HARRIS TWP 11, HARRIS TWP 12, HARRIS TWP 13, MISHAWAKA 090101, MISHAWAKA 090102, MISHAWAKA 090104, MISHAWAKA 090105, MISHAWAKA 090106, MISHAWAKA 090107, MISHAWAKA 090108, MISHAWAKA 090204, MISHAWAKA 090205, MISHAWAKA 090206, MISHAWAKA 090207, MISHAWAKA 090208, MISHAWAKA 090209, MISHAWAKA 090305, MISHAWAKA 090308, MISHAWAKA 090309, MISHAWAKA 090401, MISHAWAKA 090402, MISHAWAKA 090403, MISHAWAKA 090404,

MISHAWAKA 090406, MISHAWAKA 090407, MISHAWAKA 090408, MISHAWAKA 090409, MISHAWAKA 090501, MISHAWAKA 090502, MISHAWAKA 090503, MISHAWAKA 090504, MISHAWAKA 090505, MISHAWAKA 090506, MISHAWAKA 090507, MISHAWAKA 090601, MISHAWAKA 090602, MISHAWAKA 090603, MISHAWAKA 090604, MISHAWAKA 090605 NV, MISHAWAKA 090606, MISHAWAKA 090609, PENN TWP 05, PENN TWP 06, PENN TWP 07, PENN TWP 11, PENN TWP 15
As added by P.L.214-2011, SEC.11.

IC 2-1-12-6
House District 6
Sec. 6. House District 6 consists of the following:
St. Joseph County PRECINCTS:
SOUTH BEND 130101, SOUTH BEND 130102, SOUTH BEND 130105, SOUTH BEND 130106, SOUTH BEND 130107, SOUTH BEND 130108, SOUTH BEND 130110, SOUTH BEND 130113, SOUTH BEND 130115, SOUTH BEND 130118, SOUTH BEND 130201, SOUTH BEND 130202, SOUTH BEND 130204, SOUTH BEND 130207, SOUTH BEND 130208, SOUTH BEND 130210, SOUTH BEND 130211, SOUTH BEND 130212, SOUTH BEND 130213, SOUTH BEND 130217, SOUTH BEND 130303, SOUTH BEND 130304, SOUTH BEND 130305, SOUTH BEND 130306, SOUTH BEND 130307, SOUTH BEND 130309, SOUTH BEND 130311, SOUTH BEND 130312, SOUTH BEND 130313, SOUTH BEND 130317, SOUTH BEND 130318, SOUTH BEND 130319, SOUTH BEND 130320, SOUTH BEND 130322, SOUTH BEND 130404, SOUTH BEND 130407, SOUTH BEND 130414, SOUTH BEND 130415, SOUTH BEND 130416, SOUTH BEND 130418, SOUTH BEND 130419, SOUTH BEND 130420, SOUTH BEND 130421, SOUTH BEND 130425, SOUTH BEND 130508, SOUTH BEND 130509, SOUTH BEND 130510, SOUTH BEND 130511, SOUTH BEND 130512, SOUTH BEND 130516, SOUTH BEND 130517, SOUTH BEND 130518, SOUTH BEND 130519, SOUTH BEND 130521, SOUTH BEND 130522, SOUTH BEND 130524, SOUTH BEND 130526, SOUTH BEND 130607, SOUTH BEND 130611, SOUTH BEND 130617, SOUTH BEND 130622
As added by P.L.214-2011, SEC.11.

IC 2-1-12-7
House District 7
Sec. 7. House District 7 consists of the following:
St. Joseph County TOWNSHIPS: Greene, Liberty, Lincoln, Madison, Union
St. Joseph County PRECINCTS:
CENTRE TWP 01, CENTRE TWP 02, CENTRE TWP 03, CENTRE TWP 04, CENTRE TWP 06, CENTRE TWP 08, MISHAWAKA 090103, MISHAWAKA 090202, MISHAWAKA 090203, MISHAWAKA 090210, MISHAWAKA 090302, MISHAWAKA 090303, MISHAWAKA 090304, MISHAWAKA 090307 NV, OLIVE TWP 01, PENN TWP 08, PENN TWP 09, PENN TWP 13, PENN TWP 14, PORTAGE TWP 02, PORTAGE TWP 03, PORTAGE TWP 06, SOUTH BEND 130214, SOUTH BEND 130218, SOUTH BEND 130219, SOUTH BEND 130220, SOUTH BEND 130523, SOUTH BEND 130525, SOUTH BEND 130527, SOUTH BEND 130528, SOUTH BEND 130609, SOUTH BEND 130613, SOUTH BEND 130615, SOUTH BEND 130616, SOUTH BEND 130618, SOUTH BEND 130619, SOUTH BEND 130620, SOUTH BEND 130621, SOUTH BEND 130623, SOUTH BEND 130625, SOUTH BEND 130626, WARREN TWP 01, WARREN TWP 02, WARREN TWP 04
As added by P.L.214-2011, SEC.11.

IC 2-1-12-8
House District 8
Sec. 8. House District 8 consists of the following:
LaPorte County TOWNSHIPS:
Galena, Hudson
St. Joseph County TOWNSHIPS:
German
LaPorte County PRECINCTS:
SPRINGFIELD 01, SPRINGFIELD 02
St. Joseph County PRECINCTS:
CLAY TWP 20, CLAY TWP 01, CLAY TWP 08, CLAY TWP 02, CLAY TWP 17, CLAY TWP 04, CLAY TWP 10, CLAY TWP 19, CLAY TWP 06, CLAY TWP 21, CLAY TWP 12, CLAY TWP 23, CLAY TWP 16, CLAY TWP 13, CLAY TWP 11, CLAY TWP 03, CLAY TWP 09, CLAY TWP 22, CLAY TWP 14, CLAY TWP 15, CLAY TWP 24, CLAY TWP 05, CLAY TWP 07, OLIVE TWP 02, OLIVE TWP 03, PORTAGE TWP 01, PORTAGE TWP 04, SOUTH BEND 130412, SOUTH BEND 130417, SOUTH BEND 130408, SOUTH BEND 130121, SOUTH BEND 130410, SOUTH BEND 130427 NV, SOUTH BEND 130122 NV, SOUTH BEND 130406, SOUTH BEND 130403, SOUTH BEND 130426, SOUTH BEND 130117, WARREN TWP 05, WARREN TWP 03
As added by P.L.214-2011, SEC.11.

IC 2-1-12-9
House District 9 Sec. 9. House District 9 consists of the following:
LaPorte County TOWNSHIPS:
Clinton, Coolspring, Michigan, New Durham
LaPorte County PRECINCTS:
SPRINGFIELD 03
Porter County PRECINCTS:
JACKSON 02, JACKSON 03, PINE 02, PINE 01, WESTCHESTER 01, WESTCHESTER 02, WESTCHESTER 14, WESTCHESTER 09, WESTCHESTER 08
As added by P.L.214-2011, SEC.11.

IC 2-1-12-10
House District 10
Sec. 10. House District 10 consists of the following:
Porter County TOWNSHIPS:
Portage
Porter County PRECINCTS:
LIBERTY 01, LIBERTY 02, WESTCHESTER 03, WESTCHESTER 04, WESTCHESTER 05, WESTCHESTER 06, WESTCHESTER 07, WESTCHESTER 10, WESTCHESTER 11, WESTCHESTER 12, WESTCHESTER 13, WESTCHESTER 15, WESTCHESTER 16, WESTCHESTER 17, WESTCHESTER 18, LAKE MICHIGAN NV
As added by P.L.214-2011, SEC.11.

IC 2-1-12-11
House District 11
Sec. 11. House District 11 consists of the following:
Lake County TOWNSHIPS:
Cedar Creek, Eagle Creek, Hanover, West Creek
Porter County TOWNSHIPS:
Boone, Morgan, Pleasant
Lake County PRECINCTS:
CEDAR LAKE PRECINCT 01, CEDAR LAKE PRECINCT 04, CEDAR LAKE PRECINCT 06, CEDAR LAKE PRECINCT 10, CENTER TOWNSHIP PRECINCT 05, ST JOHN TOWN PRECINCT 02, ST JOHN TOWN PRECINCT 03, ST JOHN TOWN PRECINCT 04, ST JOHN TOWN PRECINCT 07, ST JOHN TOWN PRECINCT 10, ST JOHN TOWN PRECINCT 13
Porter County PRECINCTS:
PORTER 01, PORTER 03, PORTER 04
As added by P.L.214-2011, SEC.11.

IC 2-1-12-12
House District 12
Sec. 12. House District 12 consists of the following:
Lake County PRECINCTS:
GRIFFITH PRECINCT 01, GRIFFITH PRECINCT 03,

GRIFFITH PRECINCT 04, GRIFFITH PRECINCT 10, GRIFFITH PRECINCT 11, GRIFFITH PRECINCT 13, GRIFFITH PRECINCT 14, GRIFFITH PRECINCT 16, HAMMOND 04-08, HAMMOND 04-09, HAMMOND 04-10, HAMMOND 04-12, HAMMOND 04-13, HAMMOND 04-14, HAMMOND 04-15, HAMMOND 04-16, HAMMOND 04-18, HAMMOND 05-08, HAMMOND 05-09, HAMMOND 05-11, HIGHLAND PRECINCT 01, HIGHLAND PRECINCT 02, HIGHLAND PRECINCT 03, HIGHLAND PRECINCT 04, HIGHLAND PRECINCT 05, HIGHLAND PRECINCT 06, HIGHLAND PRECINCT 07, HIGHLAND PRECINCT 08, HIGHLAND PRECINCT 09, HIGHLAND PRECINCT 10, HIGHLAND PRECINCT 11, HIGHLAND PRECINCT 12, HIGHLAND PRECINCT 13, HIGHLAND PRECINCT 14, HIGHLAND PRECINCT 15, HIGHLAND PRECINCT 16, HIGHLAND PRECINCT 17, HIGHLAND PRECINCT 18, HIGHLAND PRECINCT 19, HIGHLAND PRECINCT 20, HIGHLAND PRECINCT 21, HIGHLAND PRECINCT 22, HIGHLAND PRECINCT 23, HIGHLAND PRECINCT 24, HIGHLAND PRECINCT 25, HIGHLAND PRECINCT 26, MUNSTER PRECINCT 01, MUNSTER PRECINCT 02, MUNSTER PRECINCT 03, MUNSTER PRECINCT 04, MUNSTER PRECINCT 05, MUNSTER PRECINCT 06, MUNSTER PRECINCT 07, MUNSTER PRECINCT 08, MUNSTER PRECINCT 09, MUNSTER PRECINCT 10, MUNSTER PRECINCT 11, MUNSTER PRECINCT 12, MUNSTER PRECINCT 13, MUNSTER PRECINCT 14, MUNSTER PRECINCT 15, MUNSTER PRECINCT 16, MUNSTER PRECINCT 17, MUNSTER PRECINCT 18, MUNSTER PRECINCT 19, MUNSTER PRECINCT 20, MUNSTER PRECINCT 21, MUNSTER PRECINCT 22, MUNSTER PRECINCT 23, MUNSTER PRECINCT 24
As added by P.L.214-2011, SEC.11.

IC 2-1-12-13
House District 13
Sec. 13. House District 13 consists of the following:
COUNTIES:
Benton County
Fountain County TOWNSHIPS:
Cain, Davis, Jackson, Logan, Millcreek, Richland, Shawnee, Van Buren
Jasper County TOWNSHIPS:
Carpenter, Jordan, Milroy
Montgomery County TOWNSHIPS:
Coal Creek, Ripley, Wayne
Newton County TOWNSHIPS:
Grant, Iroquois, Jefferson, Washington
Tippecanoe County TOWNSHIPS:
Jackson, Randolph, Shelby, Wayne Warren County TOWNSHIPS:
Adams, Jordan, Kent, Liberty, Medina, Pike, Pine, Prairie, Steuben, Warren, Washington
White County TOWNSHIPS:
Princeton, Round Grove, West Point
Tippecanoe County PRECINCTS:
WEA 01, WEA 02, WEA 03, WEA 08, WEA 10, WEA 15, WEA 14, WEA 16
As added by P.L.214-2011, SEC.11.

IC 2-1-12-14
House District 14
Sec. 14. House District 14 consists of the following:
Lake County PRECINCTS:
CALUMET TOWNSHIP PRECINCT 04, CALUMET TOWNSHIP PRECINCT 05, CALUMET TOWNSHIP PRECINCT 06, CALUMET TOWNSHIP PRECINCT 10, CALUMET TOWNSHIP PRECINCT 12, CALUMET TOWNSHIP PRECINCT 14, GARY 05-01, GARY 05-02, GARY 05-03, GARY 05-04, GARY 05-14, GARY 05-19, GARY 05-20, GARY 05-21, GARY 05-23, GARY 06-01, GARY 06-02, GARY 06-03, GARY 06-04, GARY 06-05, GARY 06-06, GARY 06-07, GARY 06-08, GARY 06-09, GARY 06-10, GARY 06-11, GARY 06-12, GARY 06-13, GARY 06-14, GARY 06-15, GARY 06-16, GARY 06-17, GARY 06-18, GARY 06-19, GARY 06-20, GARY 06-21, GARY 06-22, GRIFFITH PRECINCT 02, HOBART CITY PRECINCT 09, HOBART CITY PRECINCT 16, HOBART TOWNSHIP PRECINCT 09, MERRILLVILLE PRECINCT 01, MERRILLVILLE PRECINCT 02, MERRILLVILLE PRECINCT 03, MERRILLVILLE PRECINCT 04, MERRILLVILLE PRECINCT 05, MERRILLVILLE PRECINCT 06, MERRILLVILLE PRECINCT 07, MERRILLVILLE PRECINCT 08, MERRILLVILLE PRECINCT 09, MERRILLVILLE PRECINCT 10, MERRILLVILLE PRECINCT 11, MERRILLVILLE PRECINCT 13, MERRILLVILLE PRECINCT 14, MERRILLVILLE PRECINCT 15, MERRILLVILLE PRECINCT 16, MERRILLVILLE PRECINCT 17, MERRILLVILLE PRECINCT 18, MERRILLVILLE PRECINCT 19, MERRILLVILLE PRECINCT 21, MERRILLVILLE PRECINCT 22, MERRILLVILLE PRECINCT 23, MERRILLVILLE PRECINCT 25, MERRILLVILLE PRECINCT 26 A VW MER 26, MERRILLVILLE PRECINCT 26 VW MER 26 A, MERRILLVILLE PRECINCT 27, MERRILLVILLE PRECINCT 28, MERRILLVILLE PRECINCT 29, MERRILLVILLE PRECINCT 30, MERRILLVILLE PRECINCT 31, MERRILLVILLE PRECINCT 32, MERRILLVILLE PRECINCT 33 As added by P.L.214-2011, SEC.11.

IC 2-1-12-15
House District 15
Sec. 15. House District 15 consists of the following:
Lake County PRECINCTS:
DYER PRECINCT 01, DYER PRECINCT 02, DYER PRECINCT 03, DYER PRECINCT 04, DYER PRECINCT 05, DYER PRECINCT 06, DYER PRECINCT 07, DYER PRECINCT 08, DYER PRECINCT 09, DYER PRECINCT 10, DYER PRECINCT 11, DYER PRECINCT 12, DYER PRECINCT 13, DYER PRECINCT 14, GRIFFITH PRECINCT 05, GRIFFITH PRECINCT 06, GRIFFITH PRECINCT 07, GRIFFITH PRECINCT 08, GRIFFITH PRECINCT 09, GRIFFITH PRECINCT 17, GRIFFITH PRECINCT 18, SCHERERVILLE PRECINCT 01, SCHERERVILLE PRECINCT 02, SCHERERVILLE PRECINCT 03, SCHERERVILLE PRECINCT 04 CW SCH 30, SCHERERVILLE PRECINCT 05, SCHERERVILLE PRECINCT 06, SCHERERVILLE PRECINCT 07, SCHERERVILLE PRECINCT 08, SCHERERVILLE PRECINCT 09, SCHERERVILLE PRECINCT 10, SCHERERVILLE PRECINCT 11, SCHERERVILLE PRECINCT 12, SCHERERVILLE PRECINCT 13, SCHERERVILLE PRECINCT 14, SCHERERVILLE PRECINCT 15, SCHERERVILLE PRECINCT 16, SCHERERVILLE PRECINCT 17, SCHERERVILLE PRECINCT 18, SCHERERVILLE PRECINCT 19, SCHERERVILLE PRECINCT 20, SCHERERVILLE PRECINCT 21, SCHERERVILLE PRECINCT 22, SCHERERVILLE PRECINCT 23, SCHERERVILLE PRECINCT 24, SCHERERVILLE PRECINCT 25, SCHERERVILLE PRECINCT 26, SCHERERVILLE PRECINCT 27, SCHERERVILLE PRECINCT 28, SCHERERVILLE PRECINCT 29, SCHERERVILLE PRECINCT 31, ST JOHN TOWN PRECINCT 01, ST JOHN TOWN PRECINCT 06, ST JOHN TOWN PRECINCT 09, ST JOHN TOWN PRECINCT 11, ST JOHN TOWNSHIP PRECINCT 01, ST JOHN TOWNSHIP PRECINCT 02, ST JOHN TOWNSHIP PRECINCT 03, ST JOHN TOWNSHIP PRECINCT 04, ST JOHN TOWNSHIP PRECINCT 05, ST JOHN TOWNSHIP PRECINCT 06, ST JOHN TOWNSHIP PRECINCT 07, ST JOHN TOWNSHIP PRECINCT 08
As added by P.L.214-2011, SEC.11.

IC 2-1-12-16
House District 16
Sec. 16. House District 16 consists of the following:
COUNTIES:
Pulaski County Fulton County TOWNSHIPS:
Union, Wayne
Jasper County TOWNSHIPS:
Barkley, Gillam, Hanging Grove, Kankakee, Keener, Marion, Newton, Union, Walker, Wheatfield
Newton County TOWNSHIPS:
Beaver, Colfax, Jackson, Lake, Lincoln, McClellan
Starke County TOWNSHIPS:
California, North Bend, Wayne
Starke County PRECINCTS:
WASHINGTON 02
As added by P.L.214-2011, SEC.11.

IC 2-1-12-17
House District 17
Sec. 17. House District 17 consists of the following:
COUNTIES:
Marshall County
Fulton County TOWNSHIPS:
Aubbeenaubbee, Henry, Newcastle, Richland, Rochester,
As added by P.L.214-2011, SEC.11.

IC 2-1-12-18
House District 18
Sec. 18. House District 18 consists of the following:
COUNTIES:
Wabash County
Grant County TOWNSHIPS:
Richland
Kosciusko County TOWNSHIPS:
Clay, Franklin, Jackson, Lake, Monroe, Seward, Washington
Miami County TOWNSHIPS:
Jackson
Grant County PRECINCTS:
PLEASANT 01, PLEASANT 02
Kosciusko County PRECINCTS:
PLAIN 04, WARD 01 PRECINCT 01, WARD 02 PRECINCT 01, WARD 02 PRECINCT 03NV, WAYNE 01, WAYNE 02, WAYNE 03, WAYNE 04, WAYNE 05, WAYNE 10
As added by P.L.214-2011, SEC.11.

IC 2-1-12-19
House District 19
Sec. 19. House District 19 consists of the following:
Lake County TOWNSHIPS:
Winfield
Lake County PRECINCTS:
CENTER TOWNSHIP PRECINCT 01, CENTER TOWNSHIP PRECINCT 02, CENTER TOWNSHIP PRECINCT 03, CENTER TOWNSHIP PRECINCT 04, CENTER TOWNSHIP

PRECINCT 06, CROWN POINT PRECINCT 01, CROWN POINT PRECINCT 02, CROWN POINT PRECINCT 03, CROWN POINT PRECINCT 04, CROWN POINT PRECINCT 05, CROWN POINT PRECINCT 06, CROWN POINT PRECINCT 07, CROWN POINT PRECINCT 08, CROWN POINT PRECINCT 09, CROWN POINT PRECINCT 10, CROWN POINT PRECINCT 11, CROWN POINT PRECINCT 12, CROWN POINT PRECINCT 13, CROWN POINT PRECINCT 14, CROWN POINT PRECINCT 15, CROWN POINT PRECINCT 16, CROWN POINT PRECINCT 17, CROWN POINT PRECINCT 18, CROWN POINT PRECINCT 19, CROWN POINT PRECINCT 20, CROWN POINT PRECINCT 21, CROWN POINT PRECINCT 22, CROWN POINT PRECINCT 23, CROWN POINT PRECINCT 24, CROWN POINT PRECINCT 25, CROWN POINT PRECINCT 26, CROWN POINT PRECINCT 27, CROWN POINT PRECINCT 28, HOBART CITY PRECINCT 01, HOBART CITY PRECINCT 02, HOBART CITY PRECINCT 03, HOBART CITY PRECINCT 04, HOBART CITY PRECINCT 06, HOBART CITY PRECINCT 10, HOBART CITY PRECINCT 11, HOBART CITY PRECINCT 15, HOBART CITY PRECINCT 18, HOBART CITY PRECINCT 25, HOBART CITY PRECINCT 26, HOBART CITY PRECINCT 27, HOBART CITY PRECINCT 28, HOBART CITY PRECINCT 29, MERRILLVILLE PRECINCT 12, MERRILLVILLE PRECINCT 24, ROSS TOWNSHIP PRECINCT 20
Porter County PRECINCTS:
PORTER 02, PORTER 05, PORTER 06
As added by P.L.214-2011, SEC.11.

IC 2-1-12-20
House District 20
Sec. 20. House District 20 consists of the following:
LaPorte County TOWNSHIPS:
Cass, Center, Dewey, Hanna, Johnson, Kankakee, Lincoln, Noble, Pleasant, Prairie, Scipio, Union, Washington, Wills
Starke County TOWNSHIPS:
Center, Davis, Jackson, Oregon, Railroad
Starke County PRECINCTS:
WASHINGTON 01
As added by P.L.214-2011, SEC.11.

IC 2-1-12-21
House District 21
Sec. 21. House District 21 consists of the following:
Elkhart County TOWNSHIPS:
Harrison, Olive
Elkhart County PRECINCTS:
BAUGO 73, BAUGO 74, BAUGO 75, BAUGO 77 NV,

BAUGO 100 NV, CONCORD 24, CONCORD 32, CONCORD 44, CONCORD 45, CONCORD 46, CONCORD 47, CONCORD 48, CONCORD 50, CONCORD 51, CONCORD 52, CONCORD 54, CONCORD 55, CONCORD 56, CONCORD 57, CONCORD 58, CONCORD 59, CONCORD 60, CONCORD 111, CONCORD 112, CONCORD 114, CONCORD 119, CONCORD 121
St. Joseph County PRECINCTS:
HARRIS TWP 09, MISHAWAKA 090306, PENN TWP 01, PENN TWP 02, PENN TWP 03, PENN TWP 04, PENN TWP 10, PENN TWP 16, PENN TWP 17
As added by P.L.214-2011, SEC.11.

IC 2-1-12-22
House District 22
Sec. 22. House District 22 consists of the following:
Elkhart County TOWNSHIPS:
Jackson, Locke, Union
Kosciusko County TOWNSHIPS:
Etna, Harrison, Jefferson, Prairie, Scott, Tippecanoe, Turkey Creek, Van Buren
Kosciusko County PRECINCTS:
PLAIN 01, PLAIN 02, PLAIN 03, PLAIN 05 CITY OF WARSAW, WARD 01 PRECINCT 02, WARD 01 PRECINCT 03NV, WARD 02 PRECINCT 02, WARD 03 PRECINCT 01, WARD 03 PRECINCT 02, WARD 03 PRECINCT 03, WARD 04 PRECINCT 01, WARD 04 PRECINCT 02, WARD 04 PRECINCT 03, WARD 04 PRECINCT 04NV, WARD 05 PRECINCT 01, WARD 05 PRECINCT 02, WARD 05 PRECINCT 03, WAYNE 06, WAYNE 07, WAYNE 08, WAYNE 09
As added by P.L.214-2011, SEC.11.

IC 2-1-12-23
House District 23
Sec. 23. House District 23 consists of the following:
Cass County TOWNSHIPS:
Adams, Bethlehem, Clay, Eel, Jackson, Miami
Fulton County TOWNSHIPS:
Liberty
Miami County TOWNSHIPS:
Allen, Butler, Clay, Deer Creek, Erie, Harrison, Jefferson, Perry, Peru, Pipe Creek, Richland, Union, Washington
Cass County PRECINCTS:
26 NOBLE SOUTH, 34 NOBLE CITY, 40 CLINTON CITY NV
As added by P.L.214-2011, SEC.11.

IC 2-1-12-24
House District 24 Sec. 24. House District 24 consists of the following:
Boone County TOWNSHIPS:
Eagle, Union
Boone County PRECINCTS:
WORTH 02
Hamilton County PRECINCTS:
CENTENNIAL 01, CENTENNIAL 02, CLAY NORTHWEST, CLAY CENTER 03, CLAY CENTER 01, CLAY SOUTHWEST 02, CLAY SOUTHWEST 03, CLAY NORTHWEST 02, CLAY SOUTHWEST 01, COXHALL, CROOKED STICK, EAGLETOWN, JOLIET, OAK RIDGE 01, OAK RIDGE 03, OAK RIDGE 02, SADDLE CREEK, SOUTH WESTFIELD 01, SOUTHWEST WESTFIELD, SPRING MILL 01, THE VILLAGE, VILLAGE FARMS 03, VILLAGE FARMS 01, VILLAGE FARMS 02
As added by P.L.214-2011, SEC.11.

IC 2-1-12-25
House District 25
Sec. 25. House District 25 consists of the following:
Carroll County TOWNSHIPS:
Adams, Clay, Deer Creek, Jefferson, Liberty, Madison, Rock Creek, Tippecanoe
Cass County TOWNSHIPS:
Boone, Harrison, Jefferson
Clinton County TOWNSHIPS:
Madison, Ross, Washington
Tippecanoe County TOWNSHIPS:
Sheffield, Tippecanoe, Washington
White County TOWNSHIPS:
Big Creek, Cass, Honey Creek, Jackson, Liberty, Lincoln, Monon, Prairie, Union
Cass County PRECINCTS:
33 NOBLE NORTH
Tippecanoe County PRECINCTS:
FAIRFIELD 02, PERRY 01, PERRY 03, PERRY 05
As added by P.L.214-2011, SEC.11.

IC 2-1-12-26
House District 26
Sec. 26. House District 26 consists of the following:
Tippecanoe County TOWNSHIPS:
Union
Tippecanoe County PRECINCTS:
FAIRFIELD 31, WABASH 01, WABASH 02, WABASH 04, WABASH 05, WABASH 06, WABASH 07, WABASH 08, WABASH 09, WABASH 10, WABASH 12, WABASH 14, WABASH 15, WABASH 18, WABASH 19, WABASH 20, WABASH 21, WABASH 22, WABASH 24, WEA 04, WEA 05, WEA 06, WEA 07, WEA 09, WEA 11, WEA 12, WEA 13 As added by P.L.214-2011, SEC.11.

IC 2-1-12-27
House District 27
Sec. 27. House District 27 consists of the following:
Tippecanoe County PRECINCTS:
FAIRFIELD 01, FAIRFIELD 03, FAIRFIELD 04, FAIRFIELD 05, FAIRFIELD 06, FAIRFIELD 07, FAIRFIELD 08, FAIRFIELD 09, FAIRFIELD 10, FAIRFIELD 11, FAIRFIELD 12, FAIRFIELD 13, FAIRFIELD 14, FAIRFIELD 15, FAIRFIELD 16, FAIRFIELD 17, FAIRFIELD 18, FAIRFIELD 19, FAIRFIELD 20, FAIRFIELD 21, FAIRFIELD 22, FAIRFIELD 23, FAIRFIELD 24, FAIRFIELD 25, FAIRFIELD 26, FAIRFIELD 27, FAIRFIELD 28, FAIRFIELD 29, FAIRFIELD 30, FAIRFIELD 32 NV, PERRY 02, PERRY 04, WABASH 03, WABASH 11, WABASH 13, WABASH 16, WABASH 17
As added by P.L.214-2011, SEC.11.

IC 2-1-12-28
House District 28
Sec. 28. House District 28 consists of the following:
Boone County TOWNSHIPS:
Perry
Hendricks County TOWNSHIPS:
Brown, Center, Clay, Eel River, Franklin, Liberty, Marion, Middle, Union
Boone County PRECINCTS:
WORTH 01
Hendricks County PRECINCTS:
LINCOLN 01, LINCOLN 02, LINCOLN 03, LINCOLN 04, LINCOLN 05, LINCOLN 06, LINCOLN 07, LINCOLN 12, LINCOLN 13, LINCOLN 14, LINCOLN 17, WASHINGTON 01
As added by P.L.214-2011, SEC.11.

IC 2-1-12-29
House District 29
Sec. 29. House District 29 consists of the following:
Hamilton County TOWNSHIPS:
Noblesville, Wayne
Hamilton County PRECINCTS:
AROMA, FALL CREEK 14, FALL CREEK 16, STRAWTOWN
As added by P.L.214-2011, SEC.11.

IC 2-1-12-30
House District 30
Sec. 30. House District 30 consists of the following:
Grant County TOWNSHIPS: Sims
Howard County TOWNSHIPS:
Howard, Jackson, Liberty, Taylor
Grant County PRECINCTS:
AIRPORT 03 FRANKLIN TWP NV, AIRPORT 01 MILL TWP NV, CENTER 14, FRANKLIN 02, FRANKLIN 03, FRANKLIN 04, FRANKLIN 05, FRANKLIN 06, FRANKLIN 08
Howard County PRECINCTS:
CENTER 01, CENTER 02, CENTER 04, CENTER 05, PRECINCT 12, PRECINCT 14, PRECINCT 34, PRECINCT 11, PRECINCT 67, PRECINCT 33, PRECINCT 36, PRECINCT 24, PRECINCT 32, PRECINCT 25, PRECINCT 66, PRECINCT 38, PRECINCT 41, PRECINCT 37, PRECINCT 61, PRECINCT 53, PRECINCT 54, PRECINCT 51, PRECINCT 35, PRECINCT 65, PRECINCT 42, PRECINCT 45, PRECINCT 31, PRECINCT 44, PRECINCT 15, PRECINCT 43, PRECINCT 62, PRECINCT 22, PRECINCT 17, PRECINCT 13, PRECINCT 21, PRECINCT 23
As added by P.L.214-2011, SEC.11.

IC 2-1-12-31
House District 31
Sec. 31. House District 31 consists of the following:
Blackford County TOWNSHIPS:
Harrison, Licking, Washington
Delaware County TOWNSHIPS:
Union
Grant County TOWNSHIPS:
Monroe, Van Buren, Washington
Wells County TOWNSHIPS:
Chester, Jackson
Blackford County PRECINCTS:
JACKSON 02
Delaware County PRECINCTS:
PRECINCT 60, PRECINCT 69, PRECINCT 90
Grant County PRECINCTS:
CENTER 10, CENTER 17, CENTER 18, CENTER 02, CENTER 16, CENTER 15, CENTER 13, CENTER 08, CENTER 11, CENTER 20, CENTER 09, CENTER 12, CENTER 21, CENTER 22, CENTER 23, CENTER 24, CENTER 01, CENTER 03, CENTER 05, CENTER 04, CENTER 06, CENTER 19, CENTER 07, FRANKLIN 07, FRANKLIN 01, JEFFERSON 04 NV, MILL 01, MILL 02, MILL 03, MILL 07, MILL 09, MILL 06, MILL 11, PLEASANT 05, PLEASANT 04, PLEASANT 03, PLEASANT 06, PLEASANT 07
As added by P.L.214-2011, SEC.11.

IC 2-1-12-32 House District 32
Sec. 32. House District 32 consists of the following:
COUNTIES:
Tipton County
Delaware County TOWNSHIPS:
Washington
Grant County TOWNSHIPS:
Fairmount, Green, Liberty
Hamilton County TOWNSHIPS:
Adams, Jackson
Howard County TOWNSHIPS:
Union
Madison County TOWNSHIPS:
Boone, Van Buren
Grant County PRECINCTS:
JEFFERSON 01, JEFFERSON 02, JEFFERSON 03, MILL 04, MILL 05, MILL 08, MILL 10
Hamilton County PRECINCTS:
EAST WESTFIELD 01, EAST WASHINGTON, EAST WESTFIELD 02, HORTON, OMEGA, SOUTH WESTFIELD 02, SOUTHEAST WESTFIELD 01, SOUTHEAST WESTFIELD 02, WEST WESTFIELD 01, WEST WESTFIELD 02
Madison County PRECINCTS:
DUCK CREEK 01
As added by P.L.214-2011, SEC.11.

IC 2-1-12-33
House District 33
Sec. 33. House District 33 consists of the following:
COUNTIES:
Jay County, Randolph County
Delaware County TOWNSHIPS:
Delaware, Monroe, Niles, Perry
Blackford County PRECINCTS:
JACKSON 01
Delaware County PRECINCTS:
PRECINCT 29, PRECINCT 41, PRECINCT 63, PRECINCT 64, PRECINCT 75
As added by P.L.214-2011, SEC.11.

IC 2-1-12-34
House District 34
Sec. 34. House District 34 consists of the following:
Delaware County PRECINCTS:
PRECINCT 01, PRECINCT 03, PRECINCT 04, PRECINCT 06, PRECINCT 07, PRECINCT 08, PRECINCT 09, PRECINCT 10, PRECINCT 11, PRECINCT 12, PRECINCT 13, PRECINCT 14, PRECINCT 15, PRECINCT 18, PRECINCT 19, PRECINCT 20, PRECINCT 22, PRECINCT

23, PRECINCT 25, PRECINCT 26, PRECINCT 27, PRECINCT 28, PRECINCT 33, PRECINCT 34, PRECINCT 35, PRECINCT 36, PRECINCT 38, PRECINCT 39, PRECINCT 40, PRECINCT 43, PRECINCT 45, PRECINCT 46, PRECINCT 47, PRECINCT 48, PRECINCT 50
As added by P.L.214-2011, SEC.11.

IC 2-1-12-35
House District 35
Sec. 35. House District 35 consists of the following:
Delaware County TOWNSHIPS:
Harrison, Mount Pleasant, Salem
Madison County TOWNSHIPS:
Jackson, Lafayette, Monroe, Pipe Creek, Richland
Delaware County PRECINCTS:
PRECINCT 02, PRECINCT 44, PRECINCT 49, PRECINCT 70, PRECINCT 92, PRECINCT 93
Madison County PRECINCTS:
DUCK CREEK 02 VW DUCK CREEK 03, DUCK CREEK 03 VW DUCK CREEK 02, UNION 01, UNION 02, UNION 03, UNION 04
As added by P.L.214-2011, SEC.11.

IC 2-1-12-36
House District 36
Sec. 36. House District 36 consists of the following:
Madison County TOWNSHIPS:
Anderson
Madison County PRECINCTS:
ADAMS 01, ADAMS - ANDERSON 03, FALL CREEK 01, FALL CREEK 08, UNION 05, UNION 06, UNION 07, UNION - ANDERSON 08
As added by P.L.214-2011, SEC.11.

IC 2-1-12-37
House District 37
Sec. 37. House District 37 consists of the following:
Hamilton County TOWNSHIPS:
Delaware
Hamilton County PRECINCTS:
FALL CREEK 23, FALL CREEK 28, FALL CREEK 05, FALL CREEK 01, FALL CREEK 17, FALL CREEK 07, FALL CREEK 19, FALL CREEK 18, FALL CREEK 02, FALL CREEK 20, FALL CREEK 24, FALL CREEK 08, FALL CREEK 13, FALL CREEK 10, FALL CREEK 25, FALL CREEK 06, FALL CREEK 12
As added by P.L.214-2011, SEC.11.

IC 2-1-12-38
House District 38 Sec. 38. House District 38 consists of the following:
Carroll County TOWNSHIPS:
Burlington, Carrollton, Democrat, Jackson, Monroe, Washington
Cass County TOWNSHIPS:
Deer Creek, Tipton, Washington
Clinton County TOWNSHIPS:
Center, Forest, Jackson, Johnson, Kirklin, Michigan, Owen, Perry, Sugar Creek, Union, Warren
Howard County TOWNSHIPS:
Ervin, Harrison, Honey Creek, Monroe
Cass County PRECINCTS:
18 CLINTON
Howard County PRECINCTS:
CENTER 03, CLAY 01, CLAY 02, CLAY 03, PRECINCT 63, PRECINCT 64
As added by P.L.214-2011, SEC.11.

IC 2-1-12-39
House District 39
Sec. 39. House District 39 consists of the following:
Hamilton County PRECINCTS:
ARBORS, AVIAN, BAYHILL, BLUE CREEK, BRENTWOOD, BRIAR CREEK, BROOKFIELD CROSSING, BROOKSHIRE 01, BROOKSHIRE 02, BROOKSHIRE NORTH, CARMEL MEADOWS, CHERRY TREE, CHESWICK, CLAY CENTER 02, CLAY NORTHEAST, COLLEGE, COOL CREEK SOUTH, COOL CREEK NORTH, COPPERWOOD, DANIEL WARREN, EDEN BROOK 01, EDEN BROOK 02, GREENSPRINGS, GUILFORD 01, GUILFORD 02, HAZEL DELL, HOLADAY 01, HOLADAY 02, HUNTERS CREEK, HUNTERS TRACE, JOHNSON ACRES, KEYSTONE, KINGSBOROUGH, KINGSWOOD 01, KINGSWOOD 02, LADY HAMILTON, LAKEWOOD, LEXINGTON, MERIDIAN NV, MOHAWK HILLS, MT. CARMEL 01, MT. CARMEL 02, NORTHRIDGE, ORCHARD PARK, PLEASANT GROVE 01, PLEASANT GROVE 02, PRAIRIE VIEW, RANGELINE, RICHLAND, SPRING FARMS, SPRING MILL PONDS, SPRING MILL 02, STONEHEDGE, STONEWICK, THE RETREAT, THISTLEWOOD, WATERFORD, WHITE CHAPEL, WOODFIELD, WOODGATE, WOODLAND
As added by P.L.214-2011, SEC.11.

IC 2-1-12-40
House District 40
Sec. 40. House District 40 consists of the following:
Hendricks County PRECINCTS:
GUILFORD 01, GUILFORD 18, GUILFORD 19, GUILFORD 20, LINCOLN 08, LINCOLN 09, LINCOLN 10, LINCOLN 11,

LINCOLN 15, LINCOLN 16, LINCOLN 18, WASHINGTON 02, WASHINGTON 03, WASHINGTON 04, WASHINGTON 05, WASHINGTON 06, WASHINGTON 07, WASHINGTON 08, WASHINGTON 09, WASHINGTON 10, WASHINGTON 11, WASHINGTON 12, WASHINGTON 13, WASHINGTON 14, WASHINGTON 15, WASHINGTON 16, WASHINGTON 17, WASHINGTON 18, WASHINGTON 19, WASHINGTON 20, WASHINGTON 21, WASHINGTON 22, WASHINGTON 23, WASHINGTON 24, WASHINGTON 25, WASHINGTON 26
As added by P.L.214-2011, SEC.11.

IC 2-1-12-41
House District 41
Sec. 41. House District 41 consists of the following:
Boone County TOWNSHIPS:
Center, Clinton, Harrison, Jackson, Jefferson, Marion, Sugar Creek, Washington
Montgomery County TOWNSHIPS:
Brown, Clark, Franklin, Madison, Scott, Sugar Creek, Union, Walnut
Tippecanoe County TOWNSHIPS:
Lauramie
As added by P.L.214-2011, SEC.11.

IC 2-1-12-42
House District 42
Sec. 42. House District 42 consists of the following:
COUNTIES:
Vermillion County
Clay County TOWNSHIPS:
Brazil, Dick Johnson, Posey
Fountain County TOWNSHIPS:
Fulton, Troy, Wabash
Parke County TOWNSHIPS:
Adams, Florida, Howard, Liberty, Penn, Raccoon, Reserve, Sugar Creek, Wabash, Washington
Vigo County TOWNSHIPS:
Fayette, Nevins
Warren County TOWNSHIPS:
Mound
Clay County PRECINCTS:
VAN BUREN 02
Vigo County PRECINCTS:
LOST CREEK-D, OTTER CREEK-A, OTTER CREEK-B, OTTER CREEK-D, OTTER CREEK-F, OTTER CREEK-G
As added by P.L.214-2011, SEC.11.

IC 2-1-12-43
House District 43 Sec. 43. House District 43 consists of the following:
Vigo County TOWNSHIPS:
Sugar Creek
Vigo County PRECINCTS:
01-A, 01-B, 01-C, 01-D, 02-A, 02-B, 02-C, 02-E, 02-F, 03-A, 03-B, 03-C, 03-D, 03-E, 03-F, 03-G, 03-H, 04-A, 04-B, 04-C, 04-D, 05-A, 05-B, 05-C, 05-D, 05-E, 06-A, 06-B, 06-C, 07-A, 07-B, 07-C, 07-D, 07-E, 07-F, 07-G, 08-A, 08-B, 08-C, 08-G, 09-D, 09-E, 09-F, 09-G, 09-H NV, LOST CREEK-A, LOST CREEK-B, LOST CREEK-C, OTTER CREEK-C, OTTER CREEK-E
As added by P.L.214-2011, SEC.11.

IC 2-1-12-44
House District 44
Sec. 44. House District 44 consists of the following:
COUNTIES:
Putnam County
Clay County TOWNSHIPS:
Cass, Jackson
Morgan County TOWNSHIPS:
Adams, Ashland, Gregg, Monroe, Ray
Owen County TOWNSHIPS:
Harrison, Jackson, Jennings, Taylor
Parke County TOWNSHIPS:
Greene, Jackson, Union
Clay County PRECINCTS:
VAN BUREN 01, VAN BUREN 03
Morgan County PRECINCTS:
JEFFERSON 01
As added by P.L.214-2011, SEC.11.

IC 2-1-12-45
House District 45
Sec. 45. House District 45 consists of the following:
COUNTIES:
Sullivan County
Daviess County TOWNSHIPS:
Steele
Greene County TOWNSHIPS:
Wright
Knox County TOWNSHIPS:
Busseron, Palmyra, Vigo, Washington, Widner
Vigo County TOWNSHIPS:
Linton, Prairie Creek, Prairieton
Knox County PRECINCTS:
VINCENNES CITY 01, VINCENNES CITY 02, VINCENNES CITY 03, VINCENNES CITY 04, VINCENNES CITY 05, VINCENNES CITY 06, VINCENNES CITY 07, VINCENNES CITY 08, VINCENNES CITY 09, VINCENNES CITY 10,

VINCENNES CITY 11, VINCENNES CITY 12, VINCENNES CITY 13, VINCENNES CITY 14, VINCENNES CITY 15, VINCENNES CITY 16, VINCENNES TWP. 01, VINCENNES TWP. 02, VINCENNES TWP. 03
Vigo County PRECINCTS:
HONEY CREEK-A, HONEY CREEK-B
As added by P.L.214-2011, SEC.11.

IC 2-1-12-46
House District 46
Sec. 46. House District 46 consists of the following:
Clay County TOWNSHIPS:
Harrison, Lewis, Perry, Sugar Ridge, Washington
Monroe County TOWNSHIPS:
Bean Blossom, Richland
Owen County TOWNSHIPS:
Clay, Franklin, Jefferson, Lafayette, Marion, Montgomery, Morgan, Washington, Wayne
Vigo County TOWNSHIPS:
Pierson, Riley
Vigo County PRECINCTS:
02-D, 08-D, 08-E, 08-F, 09-A, 09-B, HONEY CREEK-C, HONEY CREEK-D, HONEY CREEK-E, HONEY CREEK-F, HONEY CREEK-G, HONEY CREEK-H, HONEY CREEK-I
As added by P.L.214-2011, SEC.11.

IC 2-1-12-47
House District 47
Sec. 47. House District 47 consists of the following:
Johnson County TOWNSHIPS:
Blue River, Franklin, Needham, Union
Morgan County TOWNSHIPS:
Harrison, Madison
Johnson County PRECINCTS:
HENSLEY 01, HENSLEY 03, NINEVEH 04 NV, PLEASANT 34, WHITE RIVER 03, WHITE RIVER 04, WHITE RIVER 08, WHITE RIVER 09, WHITE RIVER 12, WHITE RIVER 13, WHITE RIVER 15, WHITE RIVER 21, WHITE RIVER 22, WHITE RIVER 28
As added by P.L.214-2011, SEC.11.

IC 2-1-12-48
House District 48
Sec. 48. House District 48 consists of the following:
Elkhart County TOWNSHIPS:
Cleveland, Osolo, Washington
Elkhart County PRECINCTS:
BAUGO 76, CONCORD 25, CONCORD 26, CONCORD 27, CONCORD 30, CONCORD 34, CONCORD 35, CONCORD 36, CONCORD 41, CONCORD 42, CONCORD 43,

CONCORD 61, CONCORD 62, CONCORD 116
As added by P.L.214-2011, SEC.11.

IC 2-1-12-49
House District 49
Sec. 49. House District 49 consists of the following:
Elkhart County TOWNSHIPS:
Clinton, Elkhart, Jefferson, Middlebury, York
Elkhart County PRECINCTS:
CONCORD 113
As added by P.L.214-2011, SEC.11.

IC 2-1-12-50
House District 50
Sec. 50. House District 50 consists of the following:
COUNTIES:
Huntington County
Allen County TOWNSHIPS:
Lafayette
Wells County TOWNSHIPS:
Liberty, Rockcreek, Union
Allen County PRECINCTS:
452, 453, 454, 455, 456, 457, 458, 459, 460, 461, 561, 579, 581, 582, 585, PLEASANT A
Wells County PRECINCTS:
JEFFERSON WEST
As added by P.L.214-2011, SEC.11.

IC 2-1-12-51
House District 51
Sec. 51. House District 51 consists of the following:
LaGrange County TOWNSHIPS:
Bloomfield, Clay, Clearspring, Eden, Greenfield, Lima, Milford, Newbury, Springfield, Van Buren
Steuben County TOWNSHIPS:
Clear Lake, Fremont, Jackson, Jamestown, Millgrove, Pleasant, Salem, Scott, Steuben, York
As added by P.L.214-2011, SEC.11.

IC 2-1-12-52
House District 52
Sec. 52. House District 52 consists of the following:
COUNTIES:
DeKalb County
Steuben County TOWNSHIPS:
Otsego, Richland
Allen County PRECINCTS:
360, 370, 371, 372, HUNTERTOWN A, HUNTERTOWN B, HUNTERTOWN ER, PERRY A, PERRY B, PERRY K, PERRY M, PERRY N, PERRY O, PERRY R As added by P.L.214-2011, SEC.11.

IC 2-1-12-53
House District 53
Sec. 53. House District 53 consists of the following:
Hancock County TOWNSHIPS:
Blue River, Brandywine, Brown, Green, Jackson
Madison County TOWNSHIPS:
Green, Stony Creek
Hancock County PRECINCTS:
CENTER 01, CENTER 03, CENTER 04, GREENFIELD 01, GREENFIELD 02, GREENFIELD 03, GREENFIELD 04, GREENFIELD 05, GREENFIELD 06, GREENFIELD 07, GREENFIELD 08, GREENFIELD 09, GREENFIELD 10, SUGAR CREEK 02, SUGAR CREEK 03, SUGAR CREEK 05, SUGAR CREEK 07
Madison County PRECINCTS:
ADAMS 02, FALL CREEK 02, FALL CREEK 03, FALL CREEK 04, FALL CREEK 05, FALL CREEK 06, FALL CREEK 07, FALL CREEK - ANDERSON 09
As added by P.L.214-2011, SEC.11.

IC 2-1-12-54
House District 54
Sec. 54. House District 54 consists of the following:
COUNTIES:
Henry County
Rush County TOWNSHIPS:
Center, Jackson, Posey, Ripley
Wayne County TOWNSHIPS:
Dalton, Jefferson
Rush County PRECINCTS:
RUSHVILLE CITY 01, RUSHVILLE CITY 02, RUSHVILLE CITY 03, RUSHVILLE CITY 04, RUSHVILLE CITY 05, RUSHVILLE CITY 06, RUSHVILLE TOWNSHIP 08
As added by P.L.214-2011, SEC.11.

IC 2-1-12-55
House District 55
Sec. 55. House District 55 consists of the following:
COUNTIES:
Fayette County
Decatur County TOWNSHIPS:
Adams, Clay, Clinton, Fugit, Washington
Franklin County TOWNSHIPS:
Posey, Ray, Salt Creek
Ripley County TOWNSHIPS:
Adams, Laughery
Rush County TOWNSHIPS:
Anderson, Noble, Orange, Richland, Union, Walker,

Washington
Rush County PRECINCTS:
RUSHVILLE TOWNSHIP 07
As added by P.L.214-2011, SEC.11.

IC 2-1-12-56
House District 56
Sec. 56. House District 56 consists of the following:
Wayne County TOWNSHIPS:
Abington, Boston, Center, Clay, Franklin, Green, Harrison, Jackson, New Garden, Perry, Washington, Wayne, Webster
As added by P.L.214-2011, SEC.11.

IC 2-1-12-57
House District 57
Sec. 57. House District 57 consists of the following:
COUNTIES:
Shelby County
Bartholomew County TOWNSHIPS:
Clay, Clifty, Flat Rock, Haw Creek, Rock Creek
Hancock County PRECINCTS:
SUGAR CREEK 01, SUGAR CREEK 04, SUGAR CREEK 06, SUGAR CREEK 08, SUGAR CREEK 09
As added by P.L.214-2011, SEC.11.

IC 2-1-12-58
House District 58
Sec. 58. House District 58 consists of the following:
Johnson County TOWNSHIPS:
Clark
Johnson County PRECINCTS:
PLEASANT 01, PLEASANT 02, PLEASANT 03, PLEASANT 04, PLEASANT 05, PLEASANT 06, PLEASANT 07, PLEASANT 08, PLEASANT 09, PLEASANT 10, PLEASANT 11, PLEASANT 12, PLEASANT 13, PLEASANT 14, PLEASANT 15, PLEASANT 16, PLEASANT 17, PLEASANT 18, PLEASANT 19, PLEASANT 20, PLEASANT 21, PLEASANT 22, PLEASANT 23, PLEASANT 24, PLEASANT 25, PLEASANT 26, PLEASANT 27, PLEASANT 28, PLEASANT 29, PLEASANT 30, PLEASANT 31, PLEASANT 32, PLEASANT 33, PLEASANT 35, PLEASANT 36, PLEASANT 37, PLEASANT 38, PLEASANT 39, PLEASANT 40, WHITE RIVER 05, WHITE RIVER 11, WHITE RIVER 19, WHITE RIVER 20, WHITE RIVER 23, WHITE RIVER 25, WHITE RIVER 27, WHITE RIVER 30, WHITE RIVER 31
As added by P.L.214-2011, SEC.11.

IC 2-1-12-59
House District 59
Sec. 59. House District 59 consists of the following: Bartholomew County TOWNSHIPS:
Camp Atterbury, Columbus, German, Harrison, Jackson, Ohio, Wayne
Bartholomew County PRECINCTS;
SANDCREEK 5300
As added by P.L.214-2011, SEC.11.

IC 2-1-12-60
House District 60
Sec. 60. House District 60 consists of the following:
Monroe County TOWNSHIPS:
Benton, Salt Creek, Washington
Morgan County TOWNSHIPS:
Baker, Brown, Clay, Green, Jackson, Washington
Monroe County PRECINCTS:
BLOOMINGTON 12, PERRY 17, PERRY 18, PERRY 19, PERRY 20, PERRY 21, PERRY 22, PERRY 23
Morgan County PRECINCTS:
JEFFERSON 02
As added by P.L.214-2011, SEC.11.

IC 2-1-12-61
House District 61
Sec. 61. House District 61 consists of the following:
Monroe County PRECINCTS:
BLOOMINGTON 01, BLOOMINGTON 02, BLOOMINGTON 03, BLOOMINGTON 04, BLOOMINGTON 05, BLOOMINGTON 06, BLOOMINGTON 07, BLOOMINGTON 08, BLOOMINGTON 09, BLOOMINGTON 10, BLOOMINGTON 11, BLOOMINGTON 13, BLOOMINGTON 14, BLOOMINGTON 15, BLOOMINGTON 16, BLOOMINGTON 17, PERRY 01, PERRY 02, PERRY 03, PERRY 06, PERRY 07, PERRY 08, PERRY 09, PERRY 14, PERRY 15, PERRY 16
As added by P.L.214-2011, SEC.11.

IC 2-1-12-62
House District 62
Sec. 62. House District 62 consists of the following:
Daviess County TOWNSHIPS:
Elmore
Greene County TOWNSHIPS:
Beech Creek, Cass, Center, Fairplay, Grant, Highland, Jackson, Jefferson, Richland, Smith, Stafford, Stockton, Taylor, Washington
Martin County TOWNSHIPS:
Mitcheltree
Monroe County TOWNSHIPS:
Indian Creek, Van Buren
Daviess County PRECINCTS: MADISON 02, MADISON 03
Martin County PRECINCTS:
CRANE, NORTH CENTER, PERRY 6, PERRY 7
Monroe County PRECINCTS:
PERRY 04, PERRY 05, PERRY 10, PERRY 11, PERRY 12, PERRY 13, PERRY 24, PERRY 25
As added by P.L.214-2011, SEC.11.

IC 2-1-12-63
House District 63
Sec. 63. House District 63 consists of the following:
Daviess County TOWNSHIPS:
Barr, Bogard, Harrison, Reeve, Van Buren, Veale, Washington
Dubois County TOWNSHIPS:
Bainbridge, Boone, Columbia, Hall, Harbison, Madison, Marion
Martin County TOWNSHIPS:
Halbert, Lost River, Rutherford
Pike County TOWNSHIPS:
Jefferson
Daviess County PRECINCTS:
MADISON 01
Martin County PRECINCTS:
EAST MEMPHIS, LOST RIVER, NORTH HALBERT, PERRY 1, PERRY 2, PERRY 3, PERRY 4, PERRY 5, RUTHERFORD, SOUTH CENTER, SOUTH HALBERT, SOUTHEAST HALBERT, WEST MEMPHIS
Pike County PRECINCTS:
PETERSBURG 01, PETERSBURG 02, PETERSBURG 03, PETERSBURG 04, WASHINGTON 01, WASHINGTON 03
As added by P.L.214-2011, SEC.11.

IC 2-1-12-64
House District 64
Sec. 64. House District 64 consists of the following:
COUNTIES:
Gibson County
Knox County TOWNSHIPS:
Decker, Harrison, Johnson, Steen
Pike County TOWNSHIPS:
Clay, Logan, Madison
Posey County TOWNSHIPS:
Bethel, Robb, Smith
Vanderburgh County TOWNSHIPS:
Armstrong
Knox County PRECINCTS:
VINCENNES TWP. 04, VINCENNES TWP. 05
Vanderburgh County PRECINCTS:
CENTER PRECINCT 06, CENTER PRECINCT 07, CENTER PRECINCT 08, CENTER PRECINCT 10, CENTER

PRECINCT 15, GERMAN PRECINCT 01, GERMAN PRECINCT 02, GERMAN PRECINCT 03, GERMAN PRECINCT 04, GERMAN PRECINCT 05, GERMAN PRECINCT 07, SCOTT PRECINCT 01, SCOTT PRECINCT 02, SCOTT PRECINCT 03, SCOTT PRECINCT 04
As added by P.L.214-2011, SEC.11.

IC 2-1-12-65
House District 65
Sec. 65. House District 65 consists of the following:
COUNTIES:
Brown County
Jackson County TOWNSHIPS:
Pershing, Salt Creek
Lawrence County TOWNSHIPS:
Guthrie, Indian Creek, Marshall, Perry, Pleasant Run, Shawswick, Spice Valley
Monroe County TOWNSHIPS:
Clear Creek, Polk
Johnson County PRECINCTS:
HENSLEY 02, NINEVEH 01, NINEVEH 02, NINEVEH 03
Lawrence County PRECINCTS:
MARION 05A
As added by P.L.214-2011, SEC.11.

IC 2-1-12-66
House District 66
Sec. 66. House District 66 consists of the following:
COUNTIES:
Scott County
Clark County TOWNSHIPS:
Bethlehem, Charlestown, Oregon, Owen, Washington
Jefferson County TOWNSHIPS:
Hanover, Saluda
Clark County PRECINCTS:
MONROE 01
Jefferson County PRECINCTS:
MADISON 01-01, MADISON 01-02, MADISON 02-01, MADISON 02-02, MADISON 03, MADISON 04-01, MADISON 04-01A, MADISON 04-02, MADISON 04-03, MADISON 05-01, MADISON 05-02, MADISON TWP 02
As added by P.L.214-2011, SEC.11.

IC 2-1-12-67
House District 67
Sec. 67. House District 67 consists of the following:
COUNTIES:
Ohio County, Switzerland County
Dearborn County TOWNSHIPS:
Caesar Creek, Center, Clay, Washington Decatur County TOWNSHIPS:
Jackson, Marion, Saltcreek, Sandcreek
Jefferson County TOWNSHIPS:
Milton, Monroe, Shelby
Jennings County TOWNSHIPS:
Bigger, Campbell, Columbia, Sand Creek
Ripley County TOWNSHIPS:
Brown, Center, Delaware, Franklin, Jackson, Johnson, Otter Creek, Shelby, Washington
Dearborn County PRECINCTS:
LAWRENCEBURG 11 NV
Jefferson County PRECINCTS:
MADISON TWP 01, MADISON TWP 03
Jennings County PRECINCTS:
GENEVA 01 EAST, GENEVA 03
As added by P.L.214-2011, SEC.11.

IC 2-1-12-68
House District 68
Sec. 68. House District 68 consists of the following:
COUNTIES:
Union County
Dearborn County TOWNSHIPS:
Harrison, Hogan, Jackson, Kelso, Logan, Manchester, Miller, Sparta, York
Franklin County TOWNSHIPS:
Bath, Blooming Grove, Brookville, Butler, Fairfield, Highland, Laurel, Metamora, Springfield, Whitewater
Dearborn County PRECINCTS:
GREENDALE 01, GREENDALE 02, GREENDALE 03, GREENDALE 04, GREENDALE 05, LAWRENCEBURG 01, LAWRENCEBURG 02, LAWRENCEBURG 03, LAWRENCEBURG 04, LAWRENCEBURG 08, LAWRENCEBURG 09
As added by P.L.214-2011, SEC.11.

IC 2-1-12-69
House District 69
Sec. 69. House District 69 consists of the following:
Jackson County TOWNSHIPS:
Hamilton, Jackson, Redding, Vernon, Washington
Jefferson County TOWNSHIPS:
Graham, Lancaster, Republican, Smyrna
Jennings County TOWNSHIPS:
Center, Lovett, Marion, Montgomery, Spencer, Vernon
Bartholomew County PRECINCTS:
SANDCREEK 5400
Jackson County PRECINCTS:
BROWNSTOWN TOWN 01, BROWNSTOWN TOWN 02, BROWNSTOWN TOWN 03, BROWNSTOWN TWP. EAST Jennings County PRECINCTS:
GENEVA 01 WEST, GENEVA 02
As added by P.L.214-2011, SEC.11.

IC 2-1-12-70
House District 70
Sec. 70. House District 70 consists of the following:
Clark County TOWNSHIPS:
Carr, Silver Creek, Wood
Floyd County TOWNSHIPS:
Franklin, Greenville
Harrison County TOWNSHIPS:
Boone, Franklin, Harrison, Heth, Jackson, Morgan, Posey, Spencer, Taylor, Washington, Webster
Floyd County PRECINCTS:
GEORGETOWN 06
As added by P.L.214-2011, SEC.11.

IC 2-1-12-71
House District 71
Sec. 71. House District 71 consists of the following:
Clark County TOWNSHIPS:
Jeffersonville, Utica
As added by P.L.214-2011, SEC.11.

IC 2-1-12-72
House District 72
Sec. 72. House District 72 consists of the following:
Floyd County TOWNSHIPS:
Lafayette, New Albany
Floyd County PRECINCTS:
GEORGETOWN 01, GEORGETOWN 02, GEORGETOWN 03, GEORGETOWN 04, GEORGETOWN 05
As added by P.L.214-2011, SEC.11.

IC 2-1-12-73
House District 73
Sec. 73. House District 73 consists of the following:
COUNTIES:
Washington County
Clark County TOWNSHIPS:
Union
Harrison County TOWNSHIPS:
Blue River
Jackson County TOWNSHIPS:
Carr, Driftwood, Grassy Fork, Owen
Lawrence County TOWNSHIPS:
Bono
Orange County TOWNSHIPS:
Northeast, Northwest, Orangeville, Orleans, Paoli, Stampers

Creek
Clark County PRECINCTS:
MONROE 02, MONROE 03
Jackson County PRECINCTS:
BROWNSTOWN TOWN 04, BROWNSTOWN TWP. WEST
Lawrence County PRECINCTS:
MARION 01, MARION 02, MARION 03, MARION 04, MARION 05B, MARION 05C, MARION 06
As added by P.L.214-2011, SEC.11.

IC 2-1-12-74
House District 74
Sec. 74. House District 74 consists of the following:
COUNTIES:
Crawford County, Perry County
Dubois County TOWNSHIPS:
Cass, Ferdinand, Jackson, Jefferson, Patoka
Orange County TOWNSHIPS:
French Lick, Greenfield, Jackson, Southeast
Spencer County TOWNSHIPS:
Carter, Clay, Harrison, Huff
Spencer County PRECINCTS:
HAMMOND 02
As added by P.L.214-2011, SEC.11.

IC 2-1-12-75
House District 75
Sec. 75. House District 75 consists of the following:
Pike County TOWNSHIPS:
Lockhart, Marion, Monroe, Patoka
Spencer County TOWNSHIPS:
Grass, Jackson, Luce, Ohio
Warrick County TOWNSHIPS:
Anderson, Boon, Campbell, Greer, Hart, Lane, Owen, Pigeon, Skelton
Pike County PRECINCTS:
WASHINGTON 02
Spencer County PRECINCTS:
HAMMOND 01
Warrick County PRECINCTS:
OHIO 01, OHIO 02, OHIO 05, OHIO 06, OHIO 07, OHIO 11, OHIO 12, OHIO 13, OHIO 14, OHIO 15, OHIO 16, OHIO 17, OHIO 18, OHIO 19, OHIO 23, OHIO 24, OHIO 25, OHIO 26, OHIO 27, OHIO 29, OHIO 30
As added by P.L.214-2011, SEC.11.

IC 2-1-12-76
House District 76
Sec. 76. House District 76 consists of the following:
Posey County TOWNSHIPS: Black, Center, Harmony, Lynn, Marrs, Point, Robinson
Vanderburgh County TOWNSHIPS:
Perry, Union
Vanderburgh County PRECINCTS:
CENTER PRECINCT 02, CENTER PRECINCT 09, GERMAN PRECINCT 06, PIGEON PRECINCT 01 NV, PIGEON PRECINCT 02 NV, WARD 05 PRECINCT 14, WARD 05 PRECINCT 01, WARD 05 PRECINCT 16, WARD 05 PRECINCT 13, WARD 05 PRECINCT 15, WARD 05 PRECINCT 12, WARD 05 PRECINCT 09, WARD 05 PRECINCT 11, WARD 06 PRECINCT 15, WARD 06 PRECINCT 0 NV, WARD 06 PRECINCT 08, WARD 06 PRECINCT 04
As added by P.L.214-2011, SEC.11.

IC 2-1-12-77
House District 77
Sec. 77. House District 77 consists of the following:
Vanderburgh County PRECINCTS:
KNIGHT PRECINCT 01, PIGEON PRECINCT 03, WARD 01 PRECINCT 08, WARD 01 PRECINCT 12, WARD 01 PRECINCT 04, WARD 01 PRECINCT 05, WARD 01 PRECINCT 14, WARD 01 PRECINCT 11, WARD 01 PRECINCT 15, WARD 01 PRECINCT 01, WARD 01 PRECINCT 02, WARD 01 PRECINCT 03, WARD 02 PRECINCT 03, WARD 02 PRECINCT 08, WARD 02 PRECINCT 10, WARD 02 PRECINCT 09, WARD 02 PRECINCT 02, WARD 02 PRECINCT 12, WARD 02 PRECINCT 14, WARD 02 PRECINCT 13, WARD 02 PRECINCT 05, WARD 02 PRECINCT 06, WARD 02 PRECINCT 16, WARD 02 PRECINCT 07, WARD 02 PRECINCT 11, WARD 02 PRECINCT 01, WARD 02 PRECINCT 15, WARD 03 PRECINCT 11, WARD 03 PRECINCT 16, WARD 03 PRECINCT 13, WARD 03 PRECINCT 10, WARD 04 PRECINCT 04, WARD 04 PRECINCT 06, WARD 04 PRECINCT 05, WARD 04 PRECINCT 03, WARD 04 PRECINCT 02, WARD 04 PRECINCT 08, WARD 04 PRECINCT 13, WARD 04 PRECINCT 17, WARD 04 PRECINCT 11, WARD 04 PRECINCT 12, WARD 04 PRECINCT 16, WARD 04 PRECINCT 09, WARD 04 PRECINCT 15, WARD 04 PRECINCT 01, WARD 06 PRECINCT 03, WARD 06 PRECINCT 02, WARD 06 PRECINCT 01
As added by P.L.214-2011, SEC.11.

IC 2-1-12-78
House District 78
Sec. 78. House District 78 consists of the following:
Vanderburgh County PRECINCTS:
CENTER PRECINCT 01, CENTER PRECINCT 03, CENTER

PRECINCT 04, CENTER PRECINCT 05, CENTER PRECINCT 11, CENTER PRECINCT 12, CENTER PRECINCT 13, CENTER PRECINCT 14, KNIGHT PRECINCT 02, KNIGHT PRECINCT 03, KNIGHT PRECINCT 04, SCOTT PRECINCT 05, SCOTT PRECINCT 06, WARD 01 PRECINCT 10, WARD 01 PRECINCT 09, WARD 01 PRECINCT 13, WARD 01 PRECINCT 06, WARD 01 PRECINCT 07, WARD 03 PRECINCT 08, WARD 03 PRECINCT 05, WARD 03 PRECINCT 02, WARD 03 PRECINCT 03, WARD 03 PRECINCT 15, WARD 03 PRECINCT 07, WARD 03 PRECINCT 09, WARD 03 PRECINCT 12, WARD 03 PRECINCT 14, WARD 05 PRECINCT 03, WARD 05 PRECINCT 08, WARD 05 PRECINCT 02, WARD 05 PRECINCT 06, WARD 05 PRECINCT 04, WARD 05 PRECINCT 07, WARD 05 PRECINCT 05
Warrick County PRECINCTS:
OHIO 03, OHIO 04, OHIO 08, OHIO 09, OHIO 10, OHIO 20, OHIO 21, OHIO 22, OHIO 28, OHIO 31, OHIO 32, OHIO 33
As added by P.L.214-2011, SEC.11.

IC 2-1-12-79
House District 79
Sec. 79. House District 79 consists of the following:
COUNTIES:
Adams County
Allen County TOWNSHIPS:
Madison, Marion, Monroe
Wells County TOWNSHIPS:
Harrison, Lancaster, Nottingham
Allen County PRECINCTS:
PLEASANT B, PLEASANT C, WAYNE A
Wells County PRECINCTS:
JEFFERSON EAST, OSSIAN EAST, OSSIAN WEST
As added by P.L.214-2011, SEC.11.

IC 2-1-12-80
House District 80
Sec. 80. House District 80 consists of the following:
Allen County PRECINCTS:
297, 502, 503, 504, 509, 512, 518, 519, 553, 554, 555, 557, 558, 562, 563, 565, 567, 569, 570, 583, 602, 603, 605, 607, 608, 609, 610, 611, 612, 651, 652, 653, 654, 655, 656, 658, 660, 661, 662, 663, 665, 667, 670, 671, 672, 673, 674, 675, 678, 679, 680, 682
As added by P.L.214-2011, SEC.11.

IC 2-1-12-81
House District 81
Sec. 81. House District 81 consists of the following:
Allen County TOWNSHIPS: Washington
Allen County PRECINCTS:
203, 204, 291, 296, 298, 354, 359, 364, 365, 366, 368, 369, 410, 411, 415, 516, 566, 575, 576, 577, 578, 580, WAYNE D
As added by P.L.214-2011, SEC.11.

IC 2-1-12-82
House District 82
Sec. 82. House District 82 consists of the following:
COUNTIES:
Noble County
Allen County TOWNSHIPS:
Lake
Elkhart County TOWNSHIPS:
Benton
LaGrange County TOWNSHIPS:
Johnson
Whitley County TOWNSHIPS:
Smith
Allen County PRECINCTS:
EEL RIVER A, EEL RIVER B
As added by P.L.214-2011, SEC.11.

IC 2-1-12-83
House District 83
Sec. 83. House District 83 consists of the following:
Allen County TOWNSHIPS:
Aboite
Whitley County TOWNSHIPS:
Cleveland, Columbia, Etna-Troy, Jefferson, Richland, Thorncreek, Union, Washington
Allen County PRECINCTS:
418, WAYNE C
As added by P.L.214-2011, SEC.11.

IC 2-1-12-84
House District 84
Sec. 84. House District 84 consists of the following:
Allen County PRECINCTS:
153, 166, 168, 169, 170, 171, 172, 176, 177, 178, 179, 180, 181, 183, 184, 185, 186, 187, 188, 189, 190, 192, 193, 194, 195, 213, 214, 218, 255, 256, 257, 258, 259, 260, 261, 263, 270, 285, 286, 287, 288, 290, 292, 293, 299, PERRY E, PERRY H, PERRY J, PERRY L, ST JOE A, ST JOE B1, ST JOE B2, ST JOE C, ST JOE D, ST JOE E, ST JOE F, ST JOE G, ST JOE H
As added by P.L.214-2011, SEC.11.

IC 2-1-12-85
House District 85
Sec. 85. House District 85 consists of the following: Allen County TOWNSHIPS:
Cedar Creek, Jackson, Jefferson, Maumee, Milan, Scipio, Springfield
Allen County PRECINCTS:
149, 150, 151, 152, 154, 156, 157, 158, 162, 163, 164, 165, 174, 175, 205, 207, 209, 210, 211, 217, 668, 669, 676, 677, ADAMS A, ADAMS B1, ADAMS B2, ADAMS E, ADAMS F, ADAMS G, ADAMS K, ADAMS M, NH 1, NH 1SJ, NH 2A, NH 2B, NH 3A, NH 3B, NH 4A, NH 4B, NH 4C, NH 4D, NH 5A, NH 5B, NH 5C, NH 5D, NH 5E, ST JOE V1
As added by P.L.214-2011, SEC.11.

IC 2-1-12-86
House District 86
Sec. 86. House District 86 consists of the following:
Marion County PRECINCTS:
20-002, 20-004, 20-007, 21-001, 21-002, 21-003, 21-004, 21-005, 21-006, 21-007, 21-008, 21-009, 21-010, 21-011, 21-012, 21-013, 21-014, 22-001, 22-002, PK001, PK002, PK003, PK004, PK005, PK006, PK007, PK008, PK009, PK010, PK011, PK012, PK015, PK016, PK029, PK030, PK031, PK032, PK033, WS001, WS002, WS003, WS011, WS012, WS013, WS015, WS016, WS017, WS028, WS029, WS030, WS040, WS052, WS053, WS066
As added by P.L.214-2011, SEC.11.

IC 2-1-12-87
House District 87
Sec. 87. House District 87 consists of the following:
Marion County PRECINCTS:
LA001, LA002, LA003, LA004, LA012, LA013, LA014, LA015, LA016, LA017, LA028, LA029, LA030, LA031, LA032, LA038, LA039, WS004, WS005, WS006, WS007, WS008, WS009, WS010, WS018, WS019, WS020, WS021, WS022, WS023, WS024, WS025, WS026, WS031, WS032, WS033, WS034, WS035, WS036, WS051, WS054, WS055, WS056, WS057, WS058, WS059, WS060, WS061, WS063
As added by P.L.214-2011, SEC.11.

IC 2-1-12-88
House District 88
Sec. 88. House District 88 consists of the following:
Hancock County TOWNSHIPS:
Buck Creek, Vernon
Hamilton County PRECINCTS:
FALL CREEK 03, FALL CREEK 04, FALL CREEK 09, FALL CREEK 11, FALL CREEK 15, FALL CREEK 21, FALL CREEK 22, FALL CREEK 26, FALL CREEK 29
Hancock County PRECINCTS:
CENTER 02 Marion County PRECINCTS:
LA005, LA006, LA007, LA008, LA009, LA010, LA011, LA018, LA019, LA020, LA021, LA022, LA023, LA024, LA025, LA026, LA027, LA033, LA034, LA035, LA036
As added by P.L.214-2011, SEC.11.

IC 2-1-12-89
House District 89
Sec. 89. House District 89 consists of the following:
Marion County PRECINCTS:
FR007, FR008, WR028, WR037, PE007, WR015, WR018, FR006, PE006, WR016, FR005, PE009, PE019, PE018, FR001, 26-002, PE004, PE017, WR020, PE010, WR024, WR021, WR032, WR029, CO-001, WR019, WR022, WR025, WR026, WR023, WR035, WR033, WR030, WR017, WR027, WR034, WR031, WR036, 30-007, CO-002, PE008
As added by P.L.214-2011, SEC.11.

IC 2-1-12-90
House District 90
Sec. 90. House District 90 consists of the following:
Marion County PRECINCTS:
FR002, FR003, FR004, FR009, FR010, FR011, FR012, FR013, FR014, FR015, FR016, FR017, FR018, FR019, FR020, FR021, FR022, FR023, FR024, FR025, FR026, FR027, PE016, PE024, PE025, PE031, PE032, PE044, PE045, PE046, PE047, PE061, PE062, PE063
As added by P.L.214-2011, SEC.11.

IC 2-1-12-91
House District 91
Sec. 91. House District 91 consists of the following:
Marion County TOWNSHIPS:
Decatur
Hendricks County PRECINCTS:
GUILFORD 02, GUILFORD 03, GUILFORD 04, GUILFORD 05, GUILFORD 06, GUILFORD 07, GUILFORD 08, GUILFORD 09, GUILFORD 10, GUILFORD 11, GUILFORD 12, GUILFORD 13, GUILFORD 14, GUILFORD 15, GUILFORD 16, GUILFORD 17
Marion County PRECINCTS:
PE001, PE011, PE020, PE021, PE033, WY048, WY049, WY050
As added by P.L.214-2011, SEC.11.

IC 2-1-12-92
House District 92
Sec. 92. House District 92 consists of the following:
Marion County PRECINCTS:
29-012, 29-013, WY001, WY002, WY004, WY008, WY009,

WY010, WY011, WY012, WY013, WY015, WY016, WY017, WY018, WY019, WY020, WY021, WY022, WY023, WY024, WY025, WY026, WY027, WY028, WY029, WY030, WY031, WY032, WY033, WY034, WY035, WY036, WY037, WY038, WY041, WY042, WY043, WY044, WY045, WY047, WY051
As added by P.L.214-2011, SEC.11.

IC 2-1-12-93
House District 93
Sec. 93. House District 93 consists of the following:
Johnson County PRECINCTS:
WHITE RIVER 01, WHITE RIVER 02, WHITE RIVER 06, WHITE RIVER 07, WHITE RIVER 10, WHITE RIVER 14, WHITE RIVER 16, WHITE RIVER 17, WHITE RIVER 18, WHITE RIVER 24, WHITE RIVER 26, WHITE RIVER 29
Marion County PRECINCTS:
PE043, PE048, PE050, PE059, PE054, PE040, PE036, PE049, PE035, PE034, PE058, PE056, PE060, PE037, PE051, PE064, PE039, PE042, PE053, PE028, PE055, PE052, PE041, PE027, PE022, PE029, PE026, PE030, PE038, PE057
As added by P.L.214-2011, SEC.11.

IC 2-1-12-94
House District 94
Sec. 94. House District 94 consists of the following:
Marion County PRECINCTS:
32-001, 32-002, 32-003, PK013, PK014, PK017, PK018, PK019, PK020, PK021, PK022, PK023, PK024, PK025, PK026, PK027, PK028, PK034, PK035, PK036, PK037, PK038, PK039, PK040, PK041, PK042, PK043, PK044, PK045, PK046, WS014, WS027, WS037, WS038, WS039, WS041
As added by P.L.214-2011, SEC.11.

IC 2-1-12-95
House District 95
Sec. 95. House District 95 consists of the following:
Marion County PRECINCTS:
27-001, 27-002, 27-003, 27-004, 27-005, 27-006, 27-007, 27-008, 27-009, 27-010, 27-011, 27-012, 27-013, 27-014, 27-015, 27-016, LA037, LA040, LA041, LA042, LA043, LA044, LA045, LA046, LA047, LA048, LA049, LA050, LA051, LA052, LA053, LA054, LA055, LA056, LA057, LA058
As added by P.L.214-2011, SEC.11.

IC 2-1-12-96
House District 96
Sec. 96. House District 96 consists of the following:
Marion County PRECINCTS: 01-001, 01-002, 01-003, 01-005, 02-001, 02-002, 03-001, 03-002, 03-003, 03-004, 03-005, 03-006, 03-007, 04-001, 04-002, 04-003, 04-004, 07-002, 08-001, 08-002, 08-003, 10-001, 10-004, 10-005, 11-004, 20-001, 20-003, 20-005, 20-006, 20-008, 20-009, 20-010, 20-011, 20-012, 22-003, 22-004, 22-005, 22-006, 22-007, 22-008, 22-009, 23-001, 23-002, 23-003, 23-004, 23-005, 23-008, 23-009, 31-001, 31-002, 31-003, 31-004, WS043, WS044, WS047, WS048, WS049, WS062, WS064, WS065
As added by P.L.214-2011, SEC.11.

IC 2-1-12-97
House District 97
Sec. 97. House District 97 consists of the following:
Marion County PRECINCTS:
11-001, 11-002, 12-002, 12-003, 13-001, 13-002, 13-004, 13-005, 14-001, 14-002, 15-001, 19-004, 24-001, 24-002, 24-003, 24-004, 26-001, 26-003, 26-004, 30-001, 30-002, 30-003, PE002, PE003, PE012, PE013, PE014, PE015, PE023, WY039, WY040, WY046, WY052, WY053, WY054, WY055, WY056
As added by P.L.214-2011, SEC.11.

IC 2-1-12-98
House District 98
Sec. 98. House District 98 consists of the following:
Marion County PRECINCTS:
01-004, 01-006, 01-007, 01-008, 01-009, 01-010, 02-003, 02-004, 09-001, 09-002, 09-003, 09-004, 09-005, 09-006, 09-007, 23-006, 23-007, 25-002, 28-001, 28-002, 28-003, 28-004, 28-005, 28-010, 28-011, 28-012, 28-013, 28-014, 28-015, 28-016, WR001, WR002, WR003, WR004, WR005, WR006, WR007, WR008, WR009, WR010, WR038
As added by P.L.214-2011, SEC.11.

IC 2-1-12-99
House District 99
Sec. 99. House District 99 consists of the following:
Marion County PRECINCTS:
04-005, 05-001, 05-002, 05-003, 05-004, 05-006, 05-007, 06-001, 06-002, 06-003, 06-004, 06-005, 06-006, 07-001, 07-003, 12-001, 19-001, 19-002, 19-003, 19-005, 19-006, 29-001, 29-002, 29-003, 29-004, 29-005, 29-006, 29-007, 29-008, 29-009, 29-010, 29-011, 29-014, 29-015, 29-016, 29-017, 29-018, WS042, WS045, WS046, WS050, WY003, WY005, WY006, WY007, WY014
As added by P.L.214-2011, SEC.11.

IC 2-1-12-100
House District 100 Sec. 100. House District 100 consists of the following:
Marion County PRECINCTS:
10-002, 10-003, 11-003, 11-005, 13-003, 15-002, 16-001, 16-002, 16-003, 16-004, 16-005, 17-001, 17-002, 17-003, 17-004, 17-005, 18-001, 18-002, 18-003, 18-004, 18-005, 18-006, 18-007, 18-008, 18-009, 25-001, 25-003, 25-004, 25-005, 28-006, 28-007, 28-008, 28-009, 30-004, 30-005, 30-006, WR011, WR012, WR013, WR014
As added by P.L.214-2011, SEC.11.



CHAPTER 12.5. CORRECTIONS TO THE 2011 HOUSE DISTRICT PLAN

IC 2-1-12.5
Chapter 12.5. Corrections to the 2011 House District Plan

IC 2-1-12.5-1
House District 48 and House District 49; changes to GIS; legalizes certain actions
Sec. 1. (a) Notwithstanding the report of the 2010 decennial census for Indiana and the information contained in the GIS on June 30, 2011, the following census blocks located in Elkhart County are, from July 1, 2011, considered part of House District 49 and not part of House District 48:
180390006001011
180390006001010
180390006001009
(b) The office shall make the appropriate changes to the GIS to implement this section.
(c) Actions taken by the Elkhart County circuit court clerk, the Elkhart County county executive, and other Elkhart County officials to implement this section and that are consistent with this section are legalized.
As added by P.L.34-2012, SEC.1.



CHAPTER 13. SENATE DISTRICTS; 2011 PLAN

PRECINCT 13, MUNSTER PRECINCT 14, MUNSTER PRECINCT 15, MUNSTER PRECINCT 16, MUNSTER PRECINCT 17, MUNSTER PRECINCT 18, MUNSTER PRECINCT 19, MUNSTER PRECINCT 20, MUNSTER PRECINCT 21, MUNSTER PRECINCT 22, MUNSTER PRECINCT 23, MUNSTER PRECINCT 24, SCHERERVILLE PRECINCT 01, SCHERERVILLE PRECINCT 06, SCHERERVILLE PRECINCT 07, SCHERERVILLE PRECINCT 08, SCHERERVILLE PRECINCT 10, SCHERERVILLE PRECINCT 11, SCHERERVILLE PRECINCT 12, SCHERERVILLE PRECINCT 15, SCHERERVILLE PRECINCT 16, SCHERERVILLE PRECINCT 17, SCHERERVILLE PRECINCT 18, SCHERERVILLE PRECINCT 20, SCHERERVILLE PRECINCT 21, SCHERERVILLE PRECINCT 22, SCHERERVILLE PRECINCT 24, SCHERERVILLE PRECINCT 25, SCHERERVILLE PRECINCT 27, SCHERERVILLE PRECINCT 28, ST JOHN TOWNSHIP PRECINCT 03, ST JOHN TOWNSHIP PRECINCT 05, ST JOHN TOWNSHIP PRECINCT 06, ST JOHN TOWNSHIP PRECINCT 07, ST JOHN TOWNSHIP PRECINCT 08
As added by P.L.214-2011, SEC.12.

IC 2-1-13-2
Senate District 2
Sec. 2. Senate District 2 consists of the following:
Lake County PRECINCTS:
CALUMET TOWNSHIP PRECINCT 04, CALUMET TOWNSHIP PRECINCT 05, CALUMET TOWNSHIP PRECINCT 06, CALUMET TOWNSHIP PRECINCT 10, CALUMET TOWNSHIP PRECINCT 12, CALUMET TOWNSHIP PRECINCT 14, EAST CHICAGO 01, EAST CHICAGO 02, EAST CHICAGO 03, EAST CHICAGO 04, EAST CHICAGO 05, EAST CHICAGO 06, EAST CHICAGO 07, EAST CHICAGO 08, EAST CHICAGO 09, EAST CHICAGO 10, EAST CHICAGO 11, EAST CHICAGO 12, EAST CHICAGO 13, EAST CHICAGO 14, EAST CHICAGO 15, EAST CHICAGO 16, EAST CHICAGO 17, EAST CHICAGO 18, EAST CHICAGO 19, EAST CHICAGO 20, EAST CHICAGO 21, EAST CHICAGO 22, EAST CHICAGO 23, EAST CHICAGO 24, EAST CHICAGO 25, EAST CHICAGO 26, EAST CHICAGO 27, EAST CHICAGO 28, EAST CHICAGO 29, EAST CHICAGO 30, EAST CHICAGO 31, EAST CHICAGO 32, EAST CHICAGO 33, EAST CHICAGO 34, EAST CHICAGO 35, EAST CHICAGO 36, GARY 02-10, GARY 02-22, GARY 02-24, GARY 03-01, GARY 03-02, GARY 03-03, GARY 03-05, GARY 03-12, GARY 03-13, GARY 03-14, GARY 03-19, GARY 03-20, GARY 03-21, GARY 03-24, GARY 03-26, GARY 05-03, GARY 05-04, GARY 05-08, GRIFFITH PRECINCT 02,

GRIFFITH PRECINCT 04, GRIFFITH PRECINCT 05, GRIFFITH PRECINCT 10, GRIFFITH PRECINCT 11, GRIFFITH PRECINCT 12, GRIFFITH PRECINCT 13, GRIFFITH PRECINCT 17, HAMMOND 01-01, HAMMOND 01-02, HAMMOND 01-03, HAMMOND 01-04, HAMMOND 01-05, HAMMOND 01-06, HAMMOND 01-07, HAMMOND 01-08, HAMMOND 01-09, HAMMOND 01-10, HAMMOND 01-11, HAMMOND 01-12, HAMMOND 01-13, HAMMOND 01-14, HAMMOND 01-15, HAMMOND 01-16, HAMMOND 02-02, HAMMOND 02-03, HAMMOND 02-04, HAMMOND 02-05, HAMMOND 02-06, HAMMOND 02-08, HAMMOND 02-09, HAMMOND 02-10, HAMMOND 02-11, HAMMOND 02-12, HAMMOND 02-13, HAMMOND 02-14, HAMMOND 02-15, HAMMOND 02-16, HAMMOND 03-02, HAMMOND 03-03, HAMMOND 03-04, HAMMOND 03-05, HAMMOND 03-06, HAMMOND 03-07, HAMMOND 03-09, HAMMOND 03-10, HAMMOND 03-11, HAMMOND 03-12, HAMMOND 03-13, HAMMOND 03-14, HAMMOND 03-15, HAMMOND 03-16, HAMMOND 06-01, HOBART CITY PRECINCT 25, MERRILLVILLE PRECINCT 01, MERRILLVILLE PRECINCT 02, MERRILLVILLE PRECINCT 03, MERRILLVILLE PRECINCT 04, MERRILLVILLE PRECINCT 05, MERRILLVILLE PRECINCT 06, MERRILLVILLE PRECINCT 07, MERRILLVILLE PRECINCT 08, MERRILLVILLE PRECINCT 14, MERRILLVILLE PRECINCT 15, MERRILLVILLE PRECINCT 16, MERRILLVILLE PRECINCT 17, MERRILLVILLE PRECINCT 18, MERRILLVILLE PRECINCT 21, MERRILLVILLE PRECINCT 22, MERRILLVILLE PRECINCT 23, MERRILLVILLE PRECINCT 25, MERRILLVILLE PRECINCT 26 A VW MER 26, MERRILLVILLE PRECINCT 26 VW MER 26 A, MERRILLVILLE PRECINCT 27, MERRILLVILLE PRECINCT 28, MERRILLVILLE PRECINCT 29, MERRILLVILLE PRECINCT 30, MERRILLVILLE PRECINCT 31, WHITING PRECINCT 01, WHITING PRECINCT 02, WHITING PRECINCT 03, WHITING PRECINCT 04, WHITING PRECINCT 05
As added by P.L.214-2011, SEC.12.

IC 2-1-13-3
Senate District 3
Sec. 3. Senate District 3 consists of the following:
Lake County TOWNSHIPS:
Hobart
Lake County PRECINCTS:
CROWN POINT PRECINCT 01, CROWN POINT PRECINCT 10, CROWN POINT PRECINCT 11, CROWN POINT PRECINCT 17, CROWN POINT PRECINCT 18, CROWN POINT PRECINCT 21, CROWN POINT PRECINCT 25,

GARY 01-02, GARY 01-03, GARY 01-04, GARY 01-05, GARY 01-06, GARY 01-07, GARY 01-08, GARY 01-09, GARY 01-10, GARY 01-11, GARY 01-12, GARY 01-13, GARY 01-14, GARY 01-15, GARY 01-16, GARY 01-17, GARY 01-18, GARY 01-19, GARY 01-20, GARY 01-21, GARY 01-22, GARY 01-23, GARY 01-24, GARY 01-25, GARY 02-01, GARY 02-02, GARY 02-03, GARY 02-04, GARY 02-05, GARY 02-06, GARY 02-07, GARY 02-08, GARY 02-11, GARY 02-12, GARY 02-13, GARY 02-14, GARY 02-15, GARY 02-16, GARY 02-17, GARY 02-18, GARY 02-19, GARY 02-20, GARY 02-21, GARY 02-25, GARY 03-04, GARY 03-06, GARY 03-07, GARY 03-09, GARY 03-10, GARY 03-11, GARY 03-15, GARY 03-16, GARY 03-17, GARY 03-18, GARY 03-23, GARY 03-25, GARY 04-01, GARY 04-02, GARY 04-03, GARY 04-04, GARY 04-05, GARY 04-08, GARY 04-09, GARY 04-10, GARY 04-11, GARY 04-12, GARY 04-13, GARY 04-14, GARY 04-15, GARY 04-16, GARY 04-17, GARY 04-18, GARY 04-19, GARY 04-20, GARY 04-21, GARY 04-22, GARY 04-23, GARY 04-24, GARY 04-25, GARY 04-26, GARY 04-27, GARY 05-01, GARY 05-02, GARY 05-05, GARY 05-06, GARY 05-07, GARY 05-10, GARY 05-11, GARY 05-12, GARY 05-13, GARY 05-14, GARY 05-15, GARY 05-16, GARY 05-17, GARY 05-18, GARY 05-19, GARY 05-20, GARY 05-21, GARY 05-23, GARY 06-01, GARY 06-02, GARY 06-03, GARY 06-04, GARY 06-05, GARY 06-06, GARY 06-07, GARY 06-08, GARY 06-09, GARY 06-10, GARY 06-11, GARY 06-12, GARY 06-13, GARY 06-14, GARY 06-15, GARY 06-16, GARY 06-17, GARY 06-18, GARY 06-19, GARY 06-20, GARY 06-21, GARY 06-22, HOBART CITY PRECINCT 26, HOBART CITY PRECINCT 28, HOBART CITY PRECINCT 29, LAKE MICHIGAN NV, LAKE STATION PRECINCT 15 NV, MERRILLVILLE PRECINCT 09, MERRILLVILLE PRECINCT 10, MERRILLVILLE PRECINCT 11, MERRILLVILLE PRECINCT 12, MERRILLVILLE PRECINCT 13, MERRILLVILLE PRECINCT 19, MERRILLVILLE PRECINCT 24, MERRILLVILLE PRECINCT 32, MERRILLVILLE PRECINCT 33, ROSS TOWNSHIP PRECINCT 20
As added by P.L.214-2011, SEC.12.

IC 2-1-13-4
Senate District 4
Sec. 4. Senate District 4 consists of the following:
LaPorte County TOWNSHIPS:
New Durham
Porter County TOWNSHIPS:
Jackson, Liberty, Pine, Portage, Westchester
LaPorte County PRECINCTS: COOLSPRING 01, COOLSPRING 02, COOLSPRING 04, HYDROLOGY - LAKE MICHIGAN NV, LONG BEACH, MICHIANA SHORES, MICHIGAN CITY 01-01, MICHIGAN CITY 01-02, MICHIGAN CITY 01-03, MICHIGAN CITY, 02-01, MICHIGAN CITY 02-02, MICHIGAN CITY 02-03, MICHIGAN CITY 02-04, MICHIGAN CITY 03-01, MICHIGAN CITY 03-02 (VW M.C.03-02 COOLSPRING), MICHIGAN CITY 03-02 COOLSPRING VW MICHIGAN CITY 03-02, MICHIGAN CITY 04-02, MICHIGAN CITY 04-03, MICHIGAN CITY 04-04, MICHIGAN CITY 05-01, MICHIGAN CITY 05-02, MICHIGAN CITY 05-03, MICHIGAN CITY 05-04, MICHIGAN CITY 06-01
Porter County PRECINCTS:
UNION 01, UNION 04, UNION 06, LAKE MICHIGAN NV
As added by P.L.214-2011, SEC.12.

IC 2-1-13-5
Senate District 5
Sec. 5. Senate District 5 consists of the following:
COUNTIES:
Pulaski County
Jasper County TOWNSHIPS:
Barkley, Gillam, Kankakee, Keener, Newton, Union, Walker, Wheatfield
LaPorte County TOWNSHIPS:
Cass, Clinton, Dewey
Porter County TOWNSHIPS:
Boone, Center, Morgan, Pleasant, Porter, Washington
Starke County TOWNSHIPS:
California, North Bend, Railroad, Wayne
Jasper County PRECINCTS:
MARION 04, MARION 05, MARION 07
Porter County PRECINCTS:
UNION 02, UNION 03, UNION 05
As added by P.L.214-2011, SEC.12.

IC 2-1-13-6
Senate District 6
Sec. 6. Senate District 6 consists of the following:
COUNTIES:
Benton County, Newton County
Lake County TOWNSHIPS:
Cedar Creek, Center, Eagle Creek, Hanover, West Creek, Winfield
Lake County PRECINCTS:
DYER PRECINCT 03, DYER PRECINCT 06, DYER PRECINCT 07, DYER PRECINCT 08, DYER PRECINCT 12, DYER PRECINCT 14, SCHERERVILLE PRECINCT 02, SCHERERVILLE PRECINCT 03, SCHERERVILLE PRECINCT 04 CW SCH 30, SCHERERVILLE PRECINCT 05,

SCHERERVILLE PRECINCT 09, SCHERERVILLE PRECINCT 13, SCHERERVILLE PRECINCT 14, SCHERERVILLE PRECINCT 19, SCHERERVILLE PRECINCT 23, SCHERERVILLE PRECINCT 26, SCHERERVILLE PRECINCT 29, SCHERERVILLE PRECINCT 31, ST JOHN TOWN PRECINCT 01, ST JOHN TOWN PRECINCT 02, ST JOHN TOWN PRECINCT 03, ST JOHN TOWN PRECINCT 04, ST JOHN TOWN PRECINCT 06, ST JOHN TOWN PRECINCT 07, ST JOHN TOWN PRECINCT 09, ST JOHN TOWN PRECINCT 10, ST JOHN TOWN PRECINCT 11, ST JOHN TOWNSHIP PRECINCT 01, ST JOHN TOWNSHIP PRECINCT 02, ST JOHN TOWNSHIP PRECINCT 04
As added by P.L.214-2011, SEC.12.

IC 2-1-13-7
Senate District 7
Sec. 7. Senate District 7 consists of the following:
COUNTIES:
White County
Boone County TOWNSHIPS:
Clinton, Jefferson, Marion, Sugar Creek, Union, Washington
Carroll County TOWNSHIPS:
Burlington, Clay, Deer Creek, Democrat, Jefferson, Madison, Tippecanoe
Clinton County TOWNSHIPS:
Center, Jackson, Kirklin, Madison, Michigan, Owen, Perry, Ross, Union, Warren, Washington
Jasper County TOWNSHIPS:
Carpenter, Hanging Grove, Jordan, Milroy
Tippecanoe County TOWNSHIPS:
Perry, Sheffield, Washington
Jasper County PRECINCTS:
MARION 01, MARION 02, MARION 03, MARION 06
Tippecanoe County PRECINCTS:
FAIRFIELD 01, FAIRFIELD 06, FAIRFIELD 07, FAIRFIELD 08, FAIRFIELD 11, FAIRFIELD 12, FAIRFIELD 15, FAIRFIELD 16, FAIRFIELD 18, FAIRFIELD 19, FAIRFIELD 20, FAIRFIELD 22, FAIRFIELD 26, TIPPECANOE 01, TIPPECANOE 04, TIPPECANOE 05
As added by P.L.214-2011, SEC.12.

IC 2-1-13-8
Senate District 8
Sec. 8. Senate District 8 consists of the following:
LaPorte County TOWNSHIPS:
Center, Galena, Hanna, Hudson, Johnson, Kankakee, Lincoln, Noble, Pleasant, Prairie, Scipio, Springfield, Union, Washington, Wills
St. Joseph County TOWNSHIPS: German, Greene, Liberty, Lincoln, Olive, Warren
Starke County TOWNSHIPS:
Center, Davis, Jackson, Oregon, Washington
LaPorte County PRECINCTS:
COOLSPRING 03, COOLSPRING 05, COOLSPRING - TRAILCREEK, MICHIGAN 01, MICHIGAN 02, MICHIGAN CITY 04-01, MICHIGAN CITY 06-02, MICHIGAN CITY 06-03A MICHIGAN (VW M.C. 06-03B COOLSPRING), MICHIGAN CITY 06-03B COOLSPRING (VW 06-03A MICHIGAN)
St. Joseph County PRECINCTS:
CENTRE TWP 01, CENTRE TWP 02, CENTRE TWP 03, CENTRE TWP 04, CENTRE TWP 06, CENTRE TWP 08, PORTAGE TWP 02, PORTAGE TWP 03, PORTAGE TWP 06, SOUTH BEND 130508, SOUTH BEND 130524, SOUTH BEND 130525, SOUTH BEND 130526, SOUTH BEND 130528, SOUTH BEND 130625, SOUTH BEND 130626
As added by P.L.214-2011, SEC.12.

IC 2-1-13-9
Senate District 9
Sec. 9. Senate District 9 consists of the following:
Elkhart County TOWNSHIPS:
Baugo, Locke, Olive, Union
Kosciusko County TOWNSHIPS:
Etna, Jefferson, Plain, Prairie, Scott, Tippecanoe, Van Buren, Washington, Wayne
Marshall County TOWNSHIPS:
Bourbon, Center, German, North, Polk
St. Joseph County TOWNSHIPS:
Madison, Union
St. Joseph County PRECINCTS:
MISHAWAKA 090202, MISHAWAKA 090302, MISHAWAKA 090303, MISHAWAKA 090304, MISHAWAKA 090306, MISHAWAKA 090307 NV, PENN TWP 03, PENN TWP 08, PENN TWP 09, SOUTH BEND 130527
As added by P.L.214-2011, SEC.12.

IC 2-1-13-10
Senate District 10
Sec. 10. Senate District 10 consists of the following:
St. Joseph County PRECINCTS:
CLAY TWP 02, MISHAWAKA 090101, MISHAWAKA 090102, MISHAWAKA 090103, MISHAWAKA 090104, MISHAWAKA 090105, MISHAWAKA 090106, MISHAWAKA 090107, MISHAWAKA 090108, MISHAWAKA 090203, MISHAWAKA 090204, MISHAWAKA 090205, MISHAWAKA 090206, MISHAWAKA 090207, MISHAWAKA 090208,

MISHAWAKA 090209, MISHAWAKA 090210, MISHAWAKA 090401, MISHAWAKA 090402, MISHAWAKA 090403, MISHAWAKA 090404, MISHAWAKA 090407, MISHAWAKA 090408, MISHAWAKA 090501, MISHAWAKA 090502, MISHAWAKA 090503, MISHAWAKA 090504, MISHAWAKA 090505, MISHAWAKA 090506, MISHAWAKA 090507, MISHAWAKA 090601, MISHAWAKA 090602, MISHAWAKA 090605 NV, PENN TWP 11, PENN TWP 13, PENN TWP 14, PORTAGE TWP 01, PORTAGE TWP 04, SOUTH BEND 130101, SOUTH BEND 130102, SOUTH BEND 130105, SOUTH BEND 130106, SOUTH BEND 130107, SOUTH BEND 130108, SOUTH BEND 130110, SOUTH BEND 130113, SOUTH BEND 130115, SOUTH BEND 130117, SOUTH BEND 130118, SOUTH BEND 130201, SOUTH BEND 130202, SOUTH BEND 130204, SOUTH BEND 130207, SOUTH BEND 130208, SOUTH BEND 130210, SOUTH BEND 130211, SOUTH BEND 130212, SOUTH BEND 130213, SOUTH BEND 130214, SOUTH BEND 130217, SOUTH BEND 130218, SOUTH BEND 130219, SOUTH BEND 130220, SOUTH BEND 130303, SOUTH BEND 130304, SOUTH BEND 130305, SOUTH BEND 130306, SOUTH BEND 130307, SOUTH BEND 130309, SOUTH BEND 130311, SOUTH BEND 130312, SOUTH BEND 130313, SOUTH BEND 130317, SOUTH BEND 130318, SOUTH BEND 130319, SOUTH BEND 130320, SOUTH BEND 130322, SOUTH BEND 130403, SOUTH BEND 130404, SOUTH BEND 130406, SOUTH BEND 130407, SOUTH BEND 130408, SOUTH BEND 130410, SOUTH BEND 130412, SOUTH BEND 130414, SOUTH BEND 130415, SOUTH BEND 130416, SOUTH BEND 130417, SOUTH BEND 130418, SOUTH BEND 130419, SOUTH BEND 130420, SOUTH BEND 130421, SOUTH BEND 130425, SOUTH BEND 130509, SOUTH BEND 130510, SOUTH BEND 130511, SOUTH BEND 130512, SOUTH BEND 130516, SOUTH BEND 130517, SOUTH BEND 130518, SOUTH BEND 130519, SOUTH BEND 130521, SOUTH BEND 130522, SOUTH BEND 130523, SOUTH BEND 130607, SOUTH BEND 130609, SOUTH BEND 130611, SOUTH BEND 130613, SOUTH BEND 130615, SOUTH BEND 130616, SOUTH BEND 130617, SOUTH BEND 130618, SOUTH BEND 130619, SOUTH BEND 130620, SOUTH BEND 130621, SOUTH BEND 130622, SOUTH BEND 130623
As added by P.L.214-2011, SEC.12.

IC 2-1-13-11
Senate District 11
Sec. 11. Senate District 11 consists of the following: Elkhart County TOWNSHIPS:
Cleveland, Osolo
St. Joseph County TOWNSHIPS:
Harris
Elkhart County PRECINCTS:
CONCORD 25, CONCORD 26, CONCORD 27, CONCORD 30, CONCORD 32, CONCORD 34, CONCORD 35, CONCORD 36, CONCORD 41, CONCORD 47, CONCORD 54, CONCORD 55
St. Joseph County PRECINCTS:
CLAY TWP 01, CLAY TWP 03, CLAY TWP 04, CLAY TWP 05, CLAY TWP 06, CLAY TWP 07, CLAY TWP 08, CLAY TWP 09, CLAY TWP 10, CLAY TWP 11, CLAY TWP 12, CLAY TWP 13, CLAY TWP 14, CLAY TWP 15, CLAY TWP 16, CLAY TWP 17, CLAY TWP 18, CLAY TWP 19, CLAY TWP 20, CLAY TWP 21, CLAY TWP 22, CLAY TWP 23, CLAY TWP 24, MISHAWAKA 090305, MISHAWAKA 090308, MISHAWAKA 090309, MISHAWAKA 090406, MISHAWAKA 090409, MISHAWAKA 090603, MISHAWAKA 090604, PENN TWP 01, PENN TWP 02, PENN TWP 04, PENN TWP 05, PENN TWP 06, PENN TWP 07, PENN TWP 10, PENN TWP 15, PENN TWP 16, PENN TWP 17, SOUTH BEND 130121, SOUTH BEND 130426, SOUTH BEND 130427 NV
As added by P.L.214-2011, SEC.12.

IC 2-1-13-12
Senate District 12
Sec. 12. Senate District 12 consists of the following:
Elkhart County TOWNSHIPS:
Benton, Clinton, Elkhart, Harrison, Jackson, Jefferson, Middlebury, Washington, York
Kosciusko County TOWNSHIPS:
Turkey Creek
Elkhart County PRECINCTS:
CONCORD 24, CONCORD 42, CONCORD 43, CONCORD 44, CONCORD 45, CONCORD 46, CONCORD 48, CONCORD 50, CONCORD 51, CONCORD 52, CONCORD 56, CONCORD 57, CONCORD 58, CONCORD 59, CONCORD 60, CONCORD 61, CONCORD 62, CONCORD 111, CONCORD 112, CONCORD 113, CONCORD 114, CONCORD 116, CONCORD 119, CONCORD 121
As added by P.L.214-2011, SEC.12.

IC 2-1-13-13
Senate District 13
Sec. 13. Senate District 13 consists of the following:
COUNTIES:
LaGrange County, Noble County, Steuben County
DeKalb County TOWNSHIPS: Butler, Fairfield, Richland
DeKalb County PRECINCTS:
KEYSER 01, KEYSER 02, KEYSER 03, KEYSER 04, KEYSER 05, KEYSER 06
As added by P.L.214-2011, SEC.12.

IC 2-1-13-14
Senate District 14
Sec. 14. Senate District 14 consists of the following:
Allen County TOWNSHIPS:
Adams, Cedar Creek, Jackson, Jefferson, Madison, Marion, Maumee, Milan, Monroe, Scipio, Springfield
DeKalb County TOWNSHIPS:
Concord, Franklin, Grant, Jackson, Newville, Smithfield, Spencer, Stafford, Troy, Union, Wilmington
Allen County PRECINCTS:
149, 153, 154, 156, 157, 162, 163, 166, 168, 169, 176, 178, 179, 180, 181, 183, 184, 185, 186, 188, 189, 190, 192, 193, 256, 259, NH 1SJ, ST JOE A, ST JOE D, ST JOE E, ST JOE F, ST JOE G, ST JOE H, ST JOE V1
DeKalb County PRECINCTS:
UNION 04
As added by P.L.214-2011, SEC.12.

IC 2-1-13-15
Senate District 15
Sec. 15. Senate District 15 consists of the following:
Allen County TOWNSHIPS:
Perry
Allen County PRECINCTS:
150, 151, 152, 170, 171, 172, 174, 175, 177, 187, 194, 195, 203, 204, 205, 207, 209, 210, 211, 213, 214, 217, 218, 255, 257, 258, 260, 261, 263, 270, 289, 290, 291, 292, 293, 296, 297, 298, 304, 306, 307, 308, 312, 313, 315, 316, 318, 321, 322, 323, 325, 327, 558, 562, 563, 567, 569, 570, 602, 603, 605, 607, 608, 609, 610, 651, 652, 670, 671, 672, 673, 674, 679, 680, 682, ST JOE B1, ST JOE B2, ST JOE C, WAYNE A
As added by P.L.214-2011, SEC.12.

IC 2-1-13-16
Senate District 16
Sec. 16. Senate District 16 consists of the following:
Allen County TOWNSHIPS:
Aboite, Eel River, Lafayette, Lake, Pleasant
Allen County PRECINCTS:
303, 305, 309, 310, 311, 314, 317, 319, 320, 324, 326, 354, 359, 364, 365, 366, 367, 368, 369, 410, 411, 415, 418, 452, 453, 454, 455, 456, 457, 458, 459, 460, 502, 503, 504, 509, 512, 516, 518, 519, 553, 554, 555, 557, 561, 565, 566, 575, 576, 577, 578, 579, 580, 581, 582, 583, 585, 678, WASHINGTON E,

WASHINGTON F, WAYNE C, WAYNE D
Whitley County PRECINCTS:
JEFFERSON EAST, UNION EAST
As added by P.L.214-2011, SEC.12.

IC 2-1-13-17
Senate District 17
Sec. 17. Senate District 17 consists of the following:
COUNTIES:
Wabash County
Grant County TOWNSHIPS:
Pleasant, Richland, Van Buren, Washington
Huntington County TOWNSHIPS:
Clear Creek, Dallas, Huntington, Jefferson, Lancaster, Polk, Warren, Wayne
Whitley County TOWNSHIPS:
Cleveland, Columbia, Etna-Troy, Richland, Smith, Thorncreek, Washington
Grant County PRECINCTS:
CENTER 01, CENTER 02, CENTER 03, CENTER 04, CENTER 05, CENTER 06, CENTER 07, CENTER 08, CENTER 09, CENTER 10, CENTER 11, CENTER 12, CENTER 13, CENTER 15, CENTER 16, CENTER 17, CENTER 18, CENTER 19, CENTER 20, CENTER 21, CENTER 22, CENTER 23, CENTER 24
Whitley County PRECINCTS:
JEFFERSON WEST, UNION COLUMBIA CITY, UNION WEST
As added by P.L.214-2011, SEC.12.

IC 2-1-13-18
Senate District 18
Sec. 18. Senate District 18 consists of the following:
COUNTIES:
Cass County, Fulton County, Miami County
Carroll County TOWNSHIPS:
Adams, Carrollton, Jackson, Liberty, Monroe, Rock Creek, Washington
Kosciusko County TOWNSHIPS:
Clay, Franklin, Harrison, Jackson, Lake, Monroe, Seward
Marshall County TOWNSHIPS:
Green, Tippecanoe, Union, Walnut, West
As added by P.L.214-2011, SEC.12.

IC 2-1-13-19
Senate District 19
Sec. 19. Senate District 19 consists of the following:
COUNTIES:
Adams County, Blackford County, Jay County, Wells County
Grant County TOWNSHIPS: Fairmount, Jefferson, Liberty, Mill, Monroe
Huntington County TOWNSHIPS:
Jackson, Rock Creek, Salamonie, Union
As added by P.L.214-2011, SEC.12.

IC 2-1-13-20
Senate District 20
Sec. 20. Senate District 20 consists of the following:
Hamilton County TOWNSHIPS:
Noblesville, Washington, Wayne
Hamilton County PRECINCTS:
AVIAN, BAYHILL, BRENTWOOD, BROOKFIELD CROSSING, CARMEL MEADOWS, CHERRY TREE, CLAY NORTHEAST, COOL CREEK NORTH, COPPERWOOD, DELAWARE 01, DELAWARE 02, DELAWARE 03, DELAWARE 04, DELAWARE 05, DELAWARE 08, DELAWARE 09, DELAWARE 10, DELAWARE 11, DELAWARE 17, DELAWARE 18, DELAWARE 23, HAZEL DELL, JOHNSON ACRES, PRAIRIE VIEW, RICHLAND, STONEWICK, WHITE CHAPEL, WOODFIELD, WOODGATE
As added by P.L.214-2011, SEC.12.

IC 2-1-13-21
Senate District 21
Sec. 21. Senate District 21 consists of the following:
COUNTIES:
Howard County, Tipton County
Clinton County TOWNSHIPS:
Forest, Johnson, Sugar Creek
Grant County TOWNSHIPS:
Franklin, Green, Sims
Hamilton County TOWNSHIPS:
Adams, Jackson, White River
Grant County PRECINCTS:
CENTER 14
As added by P.L.214-2011, SEC.12.

IC 2-1-13-22
Senate District 22
Sec. 22. Senate District 22 consists of the following:
Tippecanoe County TOWNSHIPS:
Jackson, Lauramie, Randolph, Shelby, Union, Wabash, Wayne, Wea
Tippecanoe County PRECINCTS:
FAIRFIELD 02, FAIRFIELD 03, FAIRFIELD 04, FAIRFIELD 05, FAIRFIELD 09, FAIRFIELD 10, FAIRFIELD 13, FAIRFIELD 14, FAIRFIELD 17, FAIRFIELD 21, FAIRFIELD 23, FAIRFIELD 24, FAIRFIELD 25, FAIRFIELD 27, FAIRFIELD 28, FAIRFIELD 29, FAIRFIELD 30, FAIRFIELD

31, FAIRFIELD 32 NV, TIPPECANOE 02, TIPPECANOE 06, TIPPECANOE 07
As added by P.L.214-2011, SEC.12.

IC 2-1-13-23
Senate District 23
Sec. 23. Senate District 23 consists of the following:
COUNTIES:
Fountain County, Montgomery County, Parke County, Vermillion County, Warren County
Boone County TOWNSHIPS:
Center, Harrison, Jackson, Perry, Worth
Boone County PRECINCTS:
EAGLE 07, EAGLE 10 VW EAGLE 10 WHITESTOWN, EAGLE 10 WHITESTOWN VW EAGLE 10, EAGLE 13 VW EAGLE 13 WHITESTOWN, EAGLE 13 WHITESTOWN VW EAGLE 13, EAGLE 19 VW EAGLE 19 WHITESTOWN, EAGLE 19 WHITESTOWN VW EAGLE 19
As added by P.L.214-2011, SEC.12.

IC 2-1-13-24
Senate District 24
Sec. 24. Senate District 24 consists of the following:
Hendricks County TOWNSHIPS:
Brown, Center, Clay, Eel River, Franklin, Lincoln, Marion, Middle, Union, Washington
Putnam County TOWNSHIPS:
Clinton, Floyd, Franklin, Jackson, Madison, Marion, Monroe, Russell
Putnam County PRECINCTS:
FIRST NORTH, GREENCASTLE NORTH, LIMEDALE, SECOND EAST, SECOND WEST
As added by P.L.214-2011, SEC.12.

IC 2-1-13-25
Senate District 25
Sec. 25. Senate District 25 consists of the following:
Delaware County TOWNSHIPS:
Center, Liberty, Monroe, Perry, Salem
Madison County TOWNSHIPS:
Union
Madison County PRECINCTS:
ANDERSON CITY 01-04, ANDERSON CITY 01-05, ANDERSON CITY 01-06, ANDERSON CITY 02-01, ANDERSON CITY 02-02, ANDERSON CITY 02-03, ANDERSON CITY 02-04, ANDERSON CITY 02-05, ANDERSON CITY 02-06, ANDERSON CITY 02-07, ANDERSON CITY 02-08, ANDERSON CITY 02-09, ANDERSON CITY 02-10, ANDERSON CITY 02-11, ANDERSON CITY 03-01, ANDERSON CITY 03-02,

ANDERSON CITY 03-03, ANDERSON CITY 03-04, ANDERSON CITY 03-06, ANDERSON CITY 03-07, ANDERSON CITY 03-08, ANDERSON CITY 03-09, ANDERSON CITY 04-01, ANDERSON CITY 04-02, ANDERSON CITY 04-03, ANDERSON CITY 04-04, ANDERSON CITY 04-05, ANDERSON CITY 04-06, ANDERSON CITY 04-07, ANDERSON CITY 06-01, ANDERSON CITY 06-02, ANDERSON CITY 06-03, ANDERSON CITY 06-04, ANDERSON CITY 06-05, ANDERSON CITY 06-06, ANDERSON CITY 06-07
As added by P.L.214-2011, SEC.12.

IC 2-1-13-26
Senate District 26
Sec. 26. Senate District 26 consists of the following:
Delaware County TOWNSHIPS:
Delaware, Hamilton, Harrison, Mount Pleasant, Niles, Union, Washington
Henry County TOWNSHIPS:
Blue River, Fall Creek, Jefferson, Prairie, Stoney Creek
Madison County TOWNSHIPS:
Adams, Boone, Duck Creek, Fall Creek, Green, Jackson, Lafayette, Monroe, Pipe Creek, Richland, Stony Creek, Van Buren
Madison County PRECINCTS:
ANDERSON CITY 01-01, ANDERSON CITY 01-02, ANDERSON CITY 01-03, ANDERSON CITY 01-07, ANDERSON CITY 03-05, ANDERSON CITY 04-08, ANDERSON CITY 05-01, ANDERSON CITY 05-02, ANDERSON CITY 05-03, ANDERSON CITY 05-04, ANDERSON CITY 05-05, ANDERSON CITY 05-06, ANDERSON TWP 01, ANDERSON TWP 02, ANDERSON TWP 03
As added by P.L.214-2011, SEC.12.

IC 2-1-13-27
Senate District 27
Sec. 27. Senate District 27 consists of the following:
COUNTIES:
Randolph County, Union County, Wayne County
Dearborn County TOWNSHIPS:
Harrison, Jackson, Kelso, Logan
Fayette County TOWNSHIPS:
Waterloo
Franklin County TOWNSHIPS:
Bath, Blooming Grove, Brookville, Fairfield, Highland, Metamora, Springfield, Whitewater
As added by P.L.214-2011, SEC.12.

IC 2-1-13-28 Senate District 28
Sec. 28. Senate District 28 consists of the following:
COUNTIES:
Hancock County
Shelby County TOWNSHIPS:
Brandywine, Hanover, Moral, Sugar Creek, Van Buren
Marion County PRECINCTS:
18-001, 18-002, 18-003, 18-004, 18-005, 18-006, 28-006, 28-007, 28-008, 28-009, 28-015, 28-016, WR002, WR003, WR005, WR010, WR011, WR012, WR013, WR014, WR015, WR016, WR017, WR018, WR019, WR020, WR021, WR022, WR023, WR024, WR025, WR026
Shelby County PRECINCTS:
MARION
As added by P.L.214-2011, SEC.12.

IC 2-1-13-29
Senate District 29
Sec. 29. Senate District 29 consists of the following:
Boone County PRECINCTS:
EAGLE 01, EAGLE 02, EAGLE 03, EAGLE 04, EAGLE 05, EAGLE 06, EAGLE 08, EAGLE 09, EAGLE 11, EAGLE 12, EAGLE 14, EAGLE 15, EAGLE 16, EAGLE 17, EAGLE 18
Hamilton County PRECINCTS:
ARBORS, CHESWICK, CLAY CENTER 01, CLAY CENTER 02, CLAY CENTER 03, CLAY NORTHWEST, CLAY NORTHWEST 02, CLAY SOUTHWEST 01, CLAY SOUTHWEST 02, CLAY SOUTHWEST 03, COXHALL, DANIEL WARREN, GUILFORD 01, GUILFORD 02, HUNTERS CREEK, KINGSBOROUGH, MOHAWK HILLS, MT. CARMEL 01, MT. CARMEL 02, RANGELINE, SADDLE CREEK, SPRING FARMS, SPRING MILL PONDS, STONEHEDGE, THISTLEWOOD
Marion County PRECINCTS:
29-001, 29-002, 32-002, 32-003, PK001, PK002, PK003, PK004, PK005, PK006, PK007, PK008, PK009, PK010, PK011, PK012, PK013, PK014, PK015, PK016, PK017, PK023, PK029, PK030, PK031, PK032, PK033, PK034, PK035, PK036, PK037, WY001, WY002, WY003, WY004, WY005, WY006, WY007, WY012, WY013, WY014, WY021, WY022, WY023, WY024, WY025, WY031, WY032, WY033
As added by P.L.214-2011, SEC.12.

IC 2-1-13-30
Senate District 30
Sec. 30. Senate District 30 consists of the following:
Hamilton County PRECINCTS:
BLUE CREEK, BRIAR CREEK, BROOKSHIRE 01, BROOKSHIRE 02, BROOKSHIRE NORTH, COLLEGE, COOL CREEK SOUTH, CROOKED STICK, DELAWARE

06, DELAWARE 07, DELAWARE 12, DELAWARE 13, DELAWARE 14, DELAWARE 15, DELAWARE 16, DELAWARE 19, DELAWARE 20, DELAWARE 21, DELAWARE 24, EDEN BROOK 01, EDEN BROOK 02, GREENSPRINGS, HOLADAY 01, HOLADAY 02, HUNTERS TRACE, KEYSTONE, KINGSWOOD 01, KINGSWOOD 02, LADY HAMILTON, LAKEWOOD, LEXINGTON, MERIDIAN NV, THE RETREAT, NORTHRIDGE, ORCHARD PARK, PLEASANT GROVE 01, PLEASANT GROVE 02, SPRING MILL 01, SPRING MILL 02, WATERFORD, WOODLAND
Marion County PRECINCTS:
20-001, 20-002, 20-004, 20-005, 20-007, 20-012, 21-001, 21-002, 21-003, 21-004, 21-005, 21-006, 21-007, 21-008, 21-009, 21-010, 21-011, 21-012, 21-013, 21-014, 22-001, 22-002, 22-003, 22-006, 31-004, LA013, LA028, LA029, LA030, LA038, LA039, WS001, WS002, WS003, WS004, WS005, WS006, WS007, WS008, WS011, WS012, WS013, WS014, WS015, WS016, WS017, WS018, WS019, WS020, WS021, WS022, WS023, WS024, WS025, WS026, WS027, WS028, WS029, WS030, WS031, WS032, WS033, WS034, WS035, WS036, WS040, WS041, WS051, WS052, WS053, WS054, WS055, WS056, WS057, WS058, WS059, WS060, WS061, WS066
As added by P.L.214-2011, SEC.12.

IC 2-1-13-31
Senate District 31
Sec. 31. Senate District 31 consists of the following:
Hamilton County TOWNSHIPS:
Fall Creek
Marion County PRECINCTS:
LA001, LA002, LA003, LA004, LA005, LA006, LA007, LA008, LA009, LA010, LA011, LA012, LA014, LA015, LA016, LA017, LA018, LA019, LA020, LA021, LA022, LA023, LA024, LA025, LA026, LA027, LA031, LA032, LA033, LA034, LA035, LA036, LA037, LA040, LA041, LA042, LA043, LA044, LA045, LA046, LA048, LA050, LA051, LA052, LA054, LA055, LA056, WS009, WS010
As added by P.L.214-2011, SEC.12.

IC 2-1-13-32
Senate District 32
Sec. 32. Senate District 32 consists of the following:
Marion County TOWNSHIPS:
Franklin
Marion County PRECINCTS:
16-003, 17-001, 17-002, 17-003, 17-004, 17-005, 18-007, 18-008, 18-009, 25-001, 25-004, 25-005, 30-005, 30-006, 30-007, CO-001, CO-002, PE006, PE007, PE008, PE009,

PE016, PE017, PE018, PE019, PE024, PE025, PE031, PE032, PE044, PE045, PE046, PE047, PE061, PE062, PE063, WR027, WR028, WR029, WR030, WR031, WR032, WR033, WR034, WR035, WR036, WR037
As added by P.L.214-2011, SEC.12.

IC 2-1-13-33
Senate District 33
Sec. 33. Senate District 33 consists of the following:
Marion County PRECINCTS:
03-001, 03-002, 03-003, 03-004, 03-005, 04-001, 04-002, 04-003, 04-004, 04-005, 05-001, 05-002, 05-003, 05-004, 05-006, 05-007, 06-001, 06-002, 06-003, 06-004, 06-005, 06-006, 07-001, 07-002, 07-003, 08-001, 12-001, 19-001, 19-002, 19-003, 19-004, 19-005, 19-006, 20-003, 20-006, 20-008, 20-009, 20-010, 20-011, 22-004, 22-005, 22-007, 22-008, 22-009, 24-001, 24-002, 24-003, 29-003, 29-004, 29-005, 29-006, 29-007, 29-010, 29-011, 29-013, 29-014, 29-015, 29-016, 29-017, 29-018, 32-001, PK018, PK019, PK020, PK021, PK022, PK024, PK025, PK026, PK027, PK028, PK038, PK039, PK040, PK041, PK042, PK043, PK044, PK045, PK046, WS037, WS038, WS039, WS042, WS043, WS044, WS045, WS046, WS047, WS048, WS049, WS050
As added by P.L.214-2011, SEC.12.

IC 2-1-13-34
Senate District 34
Sec. 34. Senate District 34 consists of the following:
Marion County PRECINCTS:
01-001, 01-002, 01-003, 01-004, 01-005, 01-006, 01-007, 01-008, 01-009, 01-010, 02-001, 02-002, 02-003, 02-004, 03-006, 03-007, 08-002, 08-003, 09-001, 09-002, 09-003, 09-004, 09-005, 09-006, 09-007, 10-001, 10-002, 10-003, 10-004, 10-005, 11-003, 11-004, 11-005, 23-001, 23-002, 23-003, 23-004, 23-005, 23-006, 23-007, 23-008, 23-009, 25-002, 25-003, 27-001, 27-002, 27-003, 27-004, 27-005, 27-006, 27-007, 27-008, 27-009, 27-010, 27-011, 27-012, 27-013, 27-014, 27-015, 27-016, 28-001, 28-002, 28-003, 28-004, 28-005, 28-010, 28-011, 28-012, 28-013, 28-014, 31-001, 31-002, 31-003, LA047, LA049, LA053, LA057, LA058, WR001, WR004, WR006, WR007, WR008, WR009, WR038, WS062, WS063, WS064, WS065
As added by P.L.214-2011, SEC.12.

IC 2-1-13-35
Senate District 35
Sec. 35. Senate District 35 consists of the following:
Hendricks County TOWNSHIPS:
Guilford, Liberty Marion County TOWNSHIPS:
Decatur
Marion County PRECINCTS:
24-004, 29-008, 29-009, 29-012, WY008, WY009, WY010, WY011, WY015, WY016, WY017, WY018, WY019, WY020, WY026, WY027, WY028, WY029, WY030, WY034, WY035, WY036, WY037, WY038, WY039, WY040, WY041, WY042, WY043, WY044, WY045, WY046, WY047, WY048, WY049, WY050, WY051, WY052, WY053, WY054, WY055, WY056
As added by P.L.214-2011, SEC.12.

IC 2-1-13-36
Senate District 36
Sec. 36. Senate District 36 consists of the following:
Johnson County PRECINCTS:
WHITE RIVER 05, WHITE RIVER 11, WHITE RIVER 19, WHITE RIVER 20, WHITE RIVER 21, WHITE RIVER 23, WHITE RIVER 25, WHITE RIVER 27, WHITE RIVER 30, WHITE RIVER 31
Marion County PRECINCTS:
11-001, 11-002, 12-002, 12-003, 13-001, 13-002, 13-003, 13-004, 13-005, 14-001, 14-002, 15-001, 15-002, 16-001, 16-002, 16-004, 16-005, 26-001, 26-002, 26-003, 26-004, 30-001, 30-002, 30-003, 30-004, PE001, PE002, PE003, PE004, PE010, PE011, PE012, PE013, PE014, PE015, PE020, PE021, PE022, PE023, PE026, PE027, PE028, PE029, PE030, PE033, PE034, PE035, PE036, PE037, PE038, PE039, PE040, PE041, PE042, PE043, PE048, PE049, PE050, PE051, PE052, PE053, PE054, PE055, PE056, PE057, PE058, PE059, PE060, PE064
As added by P.L.214-2011, SEC.12.

IC 2-1-13-37
Senate District 37
Sec. 37. Senate District 37 consists of the following:
COUNTIES:
Morgan County
Johnson County TOWNSHIPS:
Hensley, Union
Owen County TOWNSHIPS:
Harrison, Jackson, Jennings, Taylor
Putnam County TOWNSHIPS:
Cloverdale, Jefferson, Warren, Washington
Johnson County PRECINCTS:
WHITE RIVER 01, WHITE RIVER 02, WHITE RIVER 03, WHITE RIVER 04, WHITE RIVER 06, WHITE RIVER 07, WHITE RIVER 08, WHITE RIVER 09, WHITE RIVER 10, WHITE RIVER 12, WHITE RIVER 13, WHITE RIVER 14, WHITE RIVER 15, WHITE RIVER 16, WHITE RIVER 17, WHITE RIVER 18, WHITE RIVER 22, WHITE RIVER 24, WHITE RIVER 26, WHITE RIVER 28, WHITE RIVER 29 Owen County PRECINCTS:
WAYNE 01
Putnam County PRECINCTS:
FIRST SOUTH, FOURTH EAST, FOURTH WEST, FOXRIDGE, THIRD EAST, THIRD WEST
As added by P.L.214-2011, SEC.12.

IC 2-1-13-38
Senate District 38
Sec. 38. Senate District 38 consists of the following:
COUNTIES:
Vigo County
Clay County TOWNSHIPS:
Brazil, Cass, Dick Johnson, Jackson, Posey, Van Buren
As added by P.L.214-2011, SEC.12.

IC 2-1-13-39
Senate District 39
Sec. 39. Senate District 39 consists of the following:
COUNTIES:
Daviess County, Greene County, Martin County, Sullivan County
Clay County TOWNSHIPS:
Harrison, Lewis, Perry, Sugar Ridge, Washington
Knox County TOWNSHIPS:
Busseron, Vigo, Washington, Widner
Owen County TOWNSHIPS:
Clay, Franklin, Jefferson, Lafayette, Marion, Montgomery, Morgan, Washington
Owen County PRECINCTS:
WAYNE 02
As added by P.L.214-2011, SEC.12.

IC 2-1-13-40
Senate District 40
Sec. 40. Senate District 40 consists of the following:
Monroe County TOWNSHIPS:
Bean Blossom, Benton, Bloomington, Perry, Richland, Salt Creek, Van Buren, Washington
As added by P.L.214-2011, SEC.12.

IC 2-1-13-41
Senate District 41
Sec. 41. Senate District 41 consists of the following:
Bartholomew County TOWNSHIPS:
Flat Rock, German
Johnson County TOWNSHIPS:
Blue River, Clark, Franklin, Needham, Nineveh, Pleasant
Bartholomew County PRECINCTS:
COLUMBUS 0300, COLUMBUS 0400, COLUMBUS 0500,

COLUMBUS 0600, COLUMBUS 0700, COLUMBUS 0800, COLUMBUS 0900, COLUMBUS 1000, COLUMBUS 1100, COLUMBUS 1200, COLUMBUS 1300, COLUMBUS 1400, COLUMBUS 1500, COLUMBUS 1600, COLUMBUS 1700, COLUMBUS 1800, COLUMBUS 1900, COLUMBUS 2500, COLUMBUS 2600, COLUMBUS 2700, COLUMBUS 2800, COLUMBUS 2850, COLUMBUS 2900, COLUMBUS 3200, COLUMBUS 3300, COLUMBUS 3350, COLUMBUS 3400, GERMAN 4000, GERMAN 4100, GERMAN 4300
As added by P.L.214-2011, SEC.12.

IC 2-1-13-42
Senate District 42
Sec. 42. Senate District 42 consists of the following:
COUNTIES:
Rush County
Decatur County TOWNSHIPS:
Fugit
Fayette County TOWNSHIPS:
Columbia, Connersville, Fairview, Harrison, Jackson, Jennings, Orange, Posey
Franklin County TOWNSHIPS:
Butler, Laurel, Posey, Ray, Salt Creek
Henry County TOWNSHIPS:
Dudley, Franklin, Greensboro, Harrison, Henry, Liberty, Spiceland, Wayne
Ripley County TOWNSHIPS:
Adams, Laughery
Shelby County TOWNSHIPS:
Addison, Hendricks, Jackson, Liberty, Noble, Shelby, Union, Washington
Shelby County PRECINCTS:
1 NORTH
As added by P.L.214-2011, SEC.12.

IC 2-1-13-43
Senate District 43
Sec. 43. Senate District 43 consists of the following:
COUNTIES:
Jennings County, Ohio County
Bartholomew County TOWNSHIPS:
Clay, Clifty, Haw Creek, Rock Creek, Sand Creek
Dearborn County TOWNSHIPS:
Caesar Creek, Center, Clay, Hogan, Lawrenceburg, Manchester, Miller, Sparta, Washington, York
Decatur County TOWNSHIPS:
Adams, Clay, Clinton, Jackson, Marion, Saltcreek, Sandcreek, Washington
Ripley County TOWNSHIPS:
Brown, Center, Delaware, Franklin, Jackson, Johnson, Otter

Creek, Shelby, Washington
Jackson County PRECINCTS:
REDDING EAST
As added by P.L.214-2011, SEC.12.

IC 2-1-13-44
Senate District 44
Sec. 44. Senate District 44 consists of the following:
COUNTIES:
Brown County, Lawrence County
Bartholomew County TOWNSHIPS:
Harrison, Jackson, Ohio, Wayne
Jackson County TOWNSHIPS:
Brownstown, Carr, Driftwood, Hamilton, Jackson, Owen, Pershing, Salt Creek
Monroe County TOWNSHIPS:
Clear Creek, Indian Creek, Polk
Bartholomew County PRECINCTS:
COLUMBUS 0100, COLUMBUS 0200, COLUMBUS 0225, COLUMBUS 0250, COLUMBUS 2000, COLUMBUS 2100, COLUMBUS 2200, COLUMBUS 2300, COLUMBUS 2400, COLUMBUS 3000, COLUMBUS 3100, HARRISON 4400
Jackson County PRECINCTS:
REDDING SEYMOUR CITY, REDDING WEST
As added by P.L.214-2011, SEC.12.

IC 2-1-13-45
Senate District 45
Sec. 45. Senate District 45 consists of the following:
COUNTIES:
Jefferson County, Scott County, Switzerland County
Clark County TOWNSHIPS:
Bethlehem, Carr, Charlestown, Monroe, Oregon, Owen, Silver Creek, Union, Utica, Washington, Wood
Jackson County TOWNSHIPS:
Grassy Fork, Vernon, Washington
Clark County PRECINCTS:
JEFFERSONVILLE 11A, JEFFERSONVILLE 20, JEFFERSONVILLE 21, JEFFERSONVILLE 22, JEFFERSONVILLE 23
As added by P.L.214-2011, SEC.12.

IC 2-1-13-46
Senate District 46
Sec. 46. Senate District 46 consists of the following:
COUNTIES:
Floyd County
Clark County PRECINCTS:
JEFFERSONVILLE 01, JEFFERSONVILLE 02, JEFFERSONVILLE 03, JEFFERSONVILLE 04,

JEFFERSONVILLE 05, JEFFERSONVILLE 06, JEFFERSONVILLE 07, JEFFERSONVILLE 08, JEFFERSONVILLE 09, JEFFERSONVILLE 10, JEFFERSONVILLE 11, JEFFERSONVILLE 12, JEFFERSONVILLE 13, JEFFERSONVILLE 14, JEFFERSONVILLE 15, JEFFERSONVILLE 16, JEFFERSONVILLE 17, JEFFERSONVILLE 18, JEFFERSONVILLE 24, JEFFERSONVILLE 25, JEFFERSONVILLE 27, JEFFERSONVILLE 30, JEFFERSONVILLE 31, JEFFERSONVILLE 32, JEFFERSONVILLE 33, JEFFERSONVILLE 34, JEFFERSONVILLE 35, JEFFERSONVILLE 36, JEFFERSONVILLE 37, JEFFERSONVILLE 38, JEFFERSONVILLE 39, JEFFERSONVILLE 40, JEFFERSONVILLE 41, JEFFERSONVILLE 42
As added by P.L.214-2011, SEC.12.

IC 2-1-13-47
Senate District 47
Sec. 47. Senate District 47 consists of the following:
COUNTIES:
Crawford County, Harrison County, Orange County, Perry County, Washington County
Dubois County TOWNSHIPS:
Columbia, Ferdinand, Hall, Harbison, Jackson, Jefferson, Marion
As added by P.L.214-2011, SEC.12.

IC 2-1-13-48
Senate District 48
Sec. 48. Senate District 48 consists of the following:
COUNTIES:
Pike County, Spencer County
Dubois County TOWNSHIPS:
Bainbridge, Boone, Cass, Madison, Patoka
Gibson County TOWNSHIPS:
Center, Columbia, Patoka, Washington, White River
Knox County TOWNSHIPS:
Decker, Harrison, Johnson, Palmyra, Steen, Vincennes
Warrick County TOWNSHIPS:
Anderson, Hart, Lane, Owen, Pigeon, Skelton
Warrick County PRECINCTS:
BOON 01, BOON 02, BOON 03, BOON 04, BOON 05, BOON 06, BOON 07, BOON 08, BOON 09, BOON 10, BOON 11, BOON 12, BOON 13, BOON 15
As added by P.L.214-2011, SEC.12.

IC 2-1-13-49
Senate District 49
Sec. 49. Senate District 49 consists of the following: COUNTIES:
Posey County
Gibson County TOWNSHIPS:
Barton, Johnson, Montgomery, Union, Wabash
Vanderburgh County TOWNSHIPS:
Armstrong, German, Perry, Scott, Union
Vanderburgh County PRECINCTS:
CENTER PRECINCT 02, CENTER PRECINCT 03, CENTER PRECINCT 06, CENTER PRECINCT 07, CENTER PRECINCT 08, CENTER PRECINCT 09, CENTER PRECINCT 10, CENTER PRECINCT 15, PIGEON PRECINCT 01 NV, PIGEON PRECINCT 02 NV, PIGEON PRECINCT 03, WARD 03 PRECINCT 02, WARD 03 PRECINCT 03, WARD 03 PRECINCT 05, WARD 03 PRECINCT 07, WARD 03 PRECINCT 08, WARD 03 PRECINCT 10, WARD 03 PRECINCT 13, WARD 03 PRECINCT 14, WARD 04 PRECINCT 01, WARD 04 PRECINCT 02, WARD 04 PRECINCT 11, WARD 05 PRECINCT 01, WARD 05 PRECINCT 07, WARD 05 PRECINCT 08, WARD 05 PRECINCT 09, WARD 05 PRECINCT 11, WARD 05 PRECINCT 12, WARD 05 PRECINCT 13, WARD 05 PRECINCT 14, WARD 05 PRECINCT 15, WARD 05 PRECINCT 16, WARD 06 PRECINCT 0 NV, WARD 06 PRECINCT 01, WARD 06 PRECINCT 02, WARD 06 PRECINCT 03, WARD 06 PRECINCT 04, WARD 06 PRECINCT 08, WARD 06 PRECINCT 15
As added by P.L.214-2011, SEC.12.

IC 2-1-13-50
Senate District 50
Sec. 50. Senate District 50 consists of the following:
Warrick County TOWNSHIPS:
Campbell, Greer, Ohio
Vanderburgh County PRECINCTS:
CENTER PRECINCT 01, CENTER PRECINCT 04, CENTER PRECINCT 05, CENTER PRECINCT 11, CENTER PRECINCT 12, CENTER PRECINCT 13, CENTER PRECINCT 14, KNIGHT PRECINCT 01, KNIGHT PRECINCT 02, KNIGHT PRECINCT 03, KNIGHT PRECINCT 04, WARD 01 PRECINCT 01, WARD 01 PRECINCT 02, WARD 01 PRECINCT 03, WARD 01 PRECINCT 04, WARD 01 PRECINCT 05, WARD 01 PRECINCT 06, WARD 01 PRECINCT 07, WARD 01 PRECINCT 08, WARD 01 PRECINCT 09, WARD 01 PRECINCT 10, WARD 01 PRECINCT 11, WARD 01 PRECINCT 12, WARD 01 PRECINCT 13, WARD 01 PRECINCT 14, WARD 01 PRECINCT 15, WARD 02 PRECINCT 01, WARD 02 PRECINCT 02, WARD 02 PRECINCT 03, WARD 02 PRECINCT 05, WARD 02

PRECINCT 06, WARD 02 PRECINCT 07, WARD 02 PRECINCT 08, WARD 02 PRECINCT 09, WARD 02 PRECINCT 10, WARD 02 PRECINCT 11, WARD 02 PRECINCT 12, WARD 02 PRECINCT 13, WARD 02 PRECINCT 14, WARD 02 PRECINCT 15, WARD 02 PRECINCT 16, WARD 03 PRECINCT 09, WARD 03 PRECINCT 11, WARD 03 PRECINCT 12, WARD 03 PRECINCT 15, WARD 03 PRECINCT 16, WARD 04 PRECINCT 03, WARD 04 PRECINCT 04, WARD 04 PRECINCT 05, WARD 04 PRECINCT 06, WARD 04 PRECINCT 08, WARD 04 PRECINCT 09, WARD 04 PRECINCT 12, WARD 04 PRECINCT 13, WARD 04 PRECINCT 15, WARD 04 PRECINCT 16, WARD 04 PRECINCT 17, WARD 05 PRECINCT 02, WARD 05 PRECINCT 03, WARD 05 PRECINCT 04, WARD 05 PRECINCT 05, WARD 05 PRECINCT 06
Warrick County PRECINCTS:
BOON 14
As added by P.L.214-2011, SEC.12.






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. LEGISLATIVE SESSIONS AND PROCEDURES

CHAPTER 1. LEGISLATIVE SESSIONS AND PROCEDURES LAW OF 1971

IC 2-2.1-1-2
First regular session
Sec. 2. (a) The first regular session of each term of the general assembly shall convene on the third Tuesday after the first Monday of November of each even-numbered year to do the following:
(1) Organize itself.
(2) Elect its officers.
(3) Receive the oath of office.
(b) If a special session is called before the date set in subsection (a), then the organization, election, and receiving the oath of office shall be held on the first day of the special session.
(c) The general assembly shall then adjourn until a day:
(1) certain fixed by a concurrent resolution; or
(2) when the gavel of each house falls in the presence of a quorum whether or not a day certain to reconvene in session has been fixed.
(d) The general assembly shall reconvene in session no later than the second Monday in January of the following year.
(e) The first regular session of each term of the general assembly shall adjourn sine die not later than April 29 in any odd-numbered year.
(Formerly: Acts 1971, P.L.6, SEC.2; Acts 1973, P.L.1, SEC.1.) As amended by P.L.4-1995, SEC.4.
IC 2-2.1-1-2.5
First regular technical session
Sec. 2.5. (a) Before the first regular session adjourns sine die, the general assembly may adopt a concurrent resolution to fix a day to convene the first regular technical session of the general assembly. The day fixed under this subsection may not be earlier than thirty (30) days after the first regular session adjourns sine die.
(b) Only the following may be considered and acted upon during a first regular technical session:
(1) Bills enacted during the first regular session vetoed by the governor.
(2) Bills to correct conflicts among bills enacted during the first regular session.
(3) Bills to correct technical errors in bills enacted during the first regular session.
(c) The first regular technical session must adjourn sine die before midnight after it convenes.
(d) The concurrent resolution adopted under subsection (a) may provide that the first regular technical session is not required to convene if the speaker of the house of representatives and the president pro tempore of the senate jointly issue an order finding that the purposes for which a regular technical session may meet under subsection (b) do not justify the cost and inconvenience of meeting in a regular technical session.
(e) If the general assembly does not meet in a regular technical session under this section, the general assembly shall consider and act upon vetoes of bills enacted during the first regular session at the next second regular session.
(f) For purposes of Article 5, Section 14 of the Constitution of the State of Indiana, the first regular technical session is not considered a regular session if the general assembly does not consider or act upon vetoes of bills enacted during the first regular session under this section.
As added by P.L.4-1995, SEC.5.

IC 2-2.1-1-3
Second regular session
Sec. 3. (a) The second regular session of each term of the general assembly shall convene on the third Tuesday after the first Monday of November of each odd-numbered year. The general assembly shall then adjourn until a day:
(1) certain fixed by a concurrent resolution; or
(2) when the gavel of each house falls in the presence of a quorum whether or not a day certain to reconvene in session has been fixed.
(b) The general assembly shall reconvene in session no later than the second Monday in January of the following year. The second regular session of each term of the general assembly shall adjourn sine die not later than March 14 in any even-numbered year.
(Formerly: Acts 1971, P.L.6, SEC.2; Acts 1973, P.L.1, SEC.2.) As

amended by P.L.4-1995, SEC.6.

IC 2-2.1-1-3.5
Second regular technical session
Sec. 3.5. (a) Before the second regular session adjourns sine die, the general assembly may adopt a concurrent resolution to fix a day to convene the second regular technical session of the general assembly. The day fixed under this subsection may not be earlier than thirty (30) days after the second regular session adjourns sine die.
(b) Only the following may be considered and acted upon during a second regular technical session:
(1) Bills enacted during the second regular session vetoed by the governor.
(2) Bills to correct conflicts among bills enacted during the second regular session.
(3) Bills to correct technical errors in bills enacted during the second regular session.
(c) The second regular technical session must adjourn sine die before midnight after it convenes.
(d) The concurrent resolution adopted under subsection (a) may provide that the second regular technical session is not required to convene if the speaker of the house of representatives and the president pro tempore of the senate jointly issue an order finding that the purposes for which a regular technical session may meet under subsection (b) do not justify the cost and inconvenience of meeting in a regular technical session.
(e) If the general assembly does not meet in a regular technical session under this section, the general assembly may consider and act upon vetoes of bills enacted during the second regular session at the next first regular session.
(f) For purposes of Article 5, Section 14 of the Constitution of the State of Indiana, the second regular technical session is not considered a regular session if the general assembly does not consider or act upon vetoes of bills enacted during the second regular session under this section.
As added by P.L.4-1995, SEC.7.

IC 2-2.1-1-4
Special sessions
Sec. 4. Length and Frequency of Sessions: Special Session. A special session of the General Assembly, called by the Governor as provided in Article 4, section 9 of the Constitution of the State of Indiana, shall continue for not more than thirty (30) session days nor more than forty (40) calendar days following the day upon which it is commenced.
(Formerly: Acts 1971, P.L.6, SEC.2.)

IC 2-2.1-1-5
Repealed (Repealed by P.L.4-1995, SEC.16.)

IC 2-2.1-1-6
Organization of senate
Sec. 6. Procedures: Organization of the Senate. (a) The President of the Senate shall preside at the organizational meeting during the election of the President Pro Tempore and other officers of the Senate.
(b) The oath of office shall be administered to senators-elect by the Chief Justice of the Supreme Court of Indiana, or an associate justice designated by the Chief Justice.
(c) The President Pro Tempore and such other officers as may be determined by the standing rules and orders of the Senate shall be elected. The oath of office shall be administered to the President Pro Tempore by the Chief Justice, and to the other officers by the President of the Senate.
(d) In the event there is no President or he is absent or unable to serve, the Chief Justice of the Supreme Court or an associate justice designated by the Chief Justice shall preside during the election of the President Pro Tempore and, upon being elected and sworn, the President Pro Tempore shall take the chair and conduct the further business of the Senate until the vacancy in the office of President is filled, if there is no President, or until the President is able to serve, if he is absent or unable to serve.
(Formerly: Acts 1971, P.L.6, SEC.2.) As amended by P.L.2-1998, SEC.1.

IC 2-2.1-1-7
Organization of house of representatives
Sec. 7. (a) The Secretary of State shall preside at the organizational meeting during the election of the Speaker of the House of Representatives.
(b) The oath of office shall be administered to representatives-elect by the Chief Justice of the Supreme Court of Indiana, or an associate justice designated by the Chief Justice.
(c) Subject to section 7.5 of this chapter, the Speaker shall be elected. The oath of office shall be administered to the Speaker of the House by the Chief Justice of the Supreme Court or an associate justice designated by the Chief Justice.
(d) Upon being elected and taking the oath of office, the Speaker shall take the chair and conduct the further business of the House, including the election and swearing in of such other officers as may be determined by the standing rules and orders of the House of Representatives.
(e) In the event there is no Secretary of State or he is absent or unable to serve, the Chief Justice of the Supreme Court or an associate justice designated by the Chief Justice shall preside during the election of the Speaker.
(Formerly: Acts 1971, P.L.6, SEC.2.) As amended by P.L.9-1995, SEC.2.
IC 2-2.1-1-7.5
Equal political party affiliation by house members; election of speaker and principal clerk; rules
Sec. 7.5. (a) This section applies only if the number of members of the house of representatives affiliated with one (1) political party equals the number of members of the house of representatives affiliated with a different political party.
(b) For purposes of this section, an individual is considered to be affiliated with a political party if the individual was:
(1) the nominee (as defined in IC 3-5-2-33) of that political party for election to the office to which the individual was elected at the previous general election; or
(2) selected by that political party to fill a candidate vacancy or a vacancy in the office under IC 3-13 for the office the individual currently holds.
(c) The speaker of the house of representatives and the principal clerk of the house of representatives shall be elected by the members of the house of representatives affiliated with the political party whose:
(1) candidate was elected governor at the previous general election; or
(2) candidate was elected secretary of state at the previous general election, if the governor was not elected at the previous general election.
(d) The rules that governed the house of representatives before the previous general election shall govern the house of representatives after the general election until those rules are amended as provided in those rules.
As added by P.L.9-1995, SEC.3.

IC 2-2.1-1-8
Procedure for each house at organizational meeting
Sec. 8. Procedures for Each House at the Organizational Meeting. (a) Upon the election of the officers in each house, the membership of each house shall adopt standing rules and orders for their respective houses, and joint rules for conducting the business in the two houses.
(b) Each house, by rule, shall determine such other business as the respective houses may perform at the organizational meeting.
(c) The rules, as adopted, shall govern the respective houses for that term of the General Assembly, unless amended or suspended.
(d) The officers elected at the organizational meeting shall serve for that entire term of the General Assembly, unless removed, suspended or unable to serve.
(Formerly: Acts 1971, P.L.6, SEC.2.)

IC 2-2.1-1-9
Standing committee appointments
Sec. 9. Procedures: Standing Committee Appointments. (a) By not later than ten (10) days after the election of officers as provided in

sections 6 and 7 of this chapter the appointments to the standing committees of the two houses of the General Assembly shall be made and announced by the Speaker and the President Pro Tempore, respectively.
(b) At the reconvening in January of the first session of the term, the lists of appointments to the standing committees shall be read in their respective houses and recorded in the journals thereof.
(c) The members of the standing committees shall serve for the term of the General Assembly in which they are appointed, unless removed, suspended or unable to serve.
(Formerly: Acts 1971, P.L.6, SEC.2.)

IC 2-2.1-1-10
Filing of bills and resolutions
Sec. 10. Procedures: Filing of Bills and Resolutions. Bills and resolutions may be filed and assigned to committees at any time after the convening of a session according to the rules of each house. During any session the standing committees of the House and Senate may announce and hold public hearings on any bill or resolution assigned to them upon the authorization of the Speaker of the House or the President Pro Tempore of the Senate, respectively, but may take no action with regard to its disposition until it is introduced according to the rules of the house of origin.
(Formerly: Acts 1971, P.L.6, SEC.2.)

IC 2-2.1-1-11
Preparation of calendar
Sec. 11. Procedures: Preparation of a Calendar. The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall prepare a calendar in accordance with the joint rules of the House and Senate.
(Formerly: Acts 1971, P.L.6, SEC.2.)

IC 2-2.1-1-12
Bills or resolutions; signatures; time for presentation to governor
Sec. 12. (a) This section applies only to those bills or joint resolutions which pass during the two days before the sine die adjournment of a regular or special session of the general assembly. This section does not apply to bills passed during a regular technical session.
(b) The presiding officers of the house of representatives and the senate shall sign each bill or joint resolution passed under Article 4, Section 25 of the Constitution of the State of Indiana as soon as practicable, but not later than seven (7) calendar days after sine die adjournment of the session of the general assembly at which the bill was passed.
(c) A bill that has been signed under subsection (b) must be presented to the governor as soon as practicable, but not later than seven (7) calendar days after sine die adjournment of the session of the general assembly at which the bill was passed. As added by P.L.3-1991, SEC.1. Amended by P.L.4-1995, SEC.8.

IC 2-2.1-1-13
Bills passed during regular technical session; signatures; time for presentation to governor
Sec. 13. (a) This section applies only to bills passed during a regular technical session.
(b) The presiding officers of the house and senate shall sign each bill passed under Article 4, Section 25 of the Constitution of the State of Indiana as soon as practicable, but not later than the next business day after sine die adjournment of the regular technical session at which the bill was passed.
(c) A bill that has been signed under subsection (b) must be presented to the governor as soon as practicable, but not later than the second business day after sine die adjournment of the regular technical session at which the bill was passed.
As added by P.L.4-1995, SEC.9.



CHAPTER 2. REPEALED



CHAPTER 3. LEGISLATIVE ETHICS

IC 2-2.1-3-2
Statement of economic interests
Sec. 2. (a) Not later than seven (7) calendar days following the first session day in January of each year every member of the general assembly shall file with the principal clerk of the house or secretary of the senate, respectively, a written statement of the member's or candidate's economic interests for the preceding calendar year listing the following:
(1) The name of the member's or candidate's employer and the employer of the member's or candidate's spouse and the nature of the employer's business. The house of representatives and senate need not be listed as an employer.
(2) The name of any sole proprietorship owned or professional practice operated by the member or candidate or the member's or candidate's spouse and the nature of the business.
(3) The name of any partnership of which the member or candidate or the member's or candidate's spouse is a member and the nature of the partnership's business.
(4) The name of any corporation of which the member or candidate or the member's or candidate's spouse is an officer or director and the nature of the corporation's business. Churches need not be listed.
(5) The name of any corporation in which the member or candidate or the member's or candidate's spouse or unemancipated children own stock or stock options having a fair market value in excess of ten thousand dollars ($10,000). No time or demand deposit in a financial institution or insurance policy need be listed.
(6) The name of any state agency or the supreme court of Indiana which licenses or regulates the following:
(A) The member's or candidate's or the member's or candidate's spouse's profession or occupation.
(B) Any proprietorship, partnership, corporation, or limited liability company listed under subdivision (2), (3), or (4) and the nature of the licensure or regulation.
The requirement to file certain reports with the secretary of

state or to register with the department of state revenue as a retail merchant, manufacturer, or wholesaler shall not be considered as licensure or regulation.
(7) The name of any lobbyist who is:
(A) a member of a partnership or limited liability company;
(B) an officer or a director of a corporation; or
(C) a manager of a limited liability company;
of which the member of or candidate for the general assembly is a partner, an officer, a director, a member, or an employee, and a description of the legislative matters which are the object of the lobbyist's activity.
(8) The name of any person or entity on whose behalf the member or candidate has appeared before, contacted, or transacted business with any state agency or official thereof, the name of the state agency, the nature of the appearance, contact, or transaction, and the cause number, if any. This requirement does not apply when the services are rendered without compensation.
(9) The name of any limited liability company of which the member of the general assembly, the candidate, or the member's or candidate's individual spouse has an interest.
(b) Before any person who is not a member of the general assembly files the person's declaration of candidacy, declaration of intent to be a write-in candidate, or petition of nomination for office or is selected as a candidate for the office under IC 3-13-1 or IC 3-13-2, the person shall file with the clerk of the house or secretary of the senate, respectively, the same written statement of economic interests for the preceding calendar year that this section requires members of the general assembly to file.
(c) Any member of or candidate for the general assembly may file an amended statement upon discovery of additional information required to be reported.
(Formerly: Acts 1974, P.L.4, SEC.1.) As amended by Acts 1979, P.L.2, SEC.1; P.L.3-1992, SEC.1; P.L.9-1993, SEC.1; P.L.8-1993, SEC.2; P.L.2-1995, SEC.1; P.L.3-1995, SEC.2; P.L.3-1997, SEC.2; P.L.205-1999, SEC.1; P.L.58-2010, SEC.1.

IC 2-2.1-3-3
Repealed
(Repealed by Acts 1979, P.L.2, SEC.3 and Acts 1979, P.L.5, SEC.11.)

IC 2-2.1-3-3.5
General assembly members; affidavits with lobbyists providing more than one-third of nonlegislative income
Sec. 3.5. (a) A member of the general assembly shall, not later than January 20 of each year, file an affidavit with any lobbyist who has provided more than one-third (1/3) of the nonlegislative income of the member during the previous year.
(b) An affidavit required by this section must state the following: (1) The name and address of the member of the general assembly.
(2) That the lobbyist provided more than one-third (1/3) of the nonlegislative income of the member.
(3) The position or service for which the lobbyist provided the income.
As added by P.L.3-1992, SEC.2.

IC 2-2.1-3-4
Form of disclosure statements; availability; list of lobbyists
Sec. 4. (a) The statements of economic interest required by section 2 of this chapter shall be filed on forms provided by the principal clerk of the house or secretary of the senate, as the case may be. Statements shall be kept by the principal clerk and the secretary of the senate for one (1) year after the expiration of the term during which they were filed. Any statement filed by a member of or candidate for the general assembly shall be open to public inspection and copies shall be made available to any person for a reasonable fee.
(b) Before July 1 each year, the Indiana lobby registration commission shall furnish to the clerk of the house and secretary of the senate a complete list of the lobbyists registered for the previous twelve (12) month period. Copies of the list shall be available to members of and candidates for the general assembly and shall be distributed by the clerk of the house and secretary of the senate with the forms for statements of economic interest.
(Formerly: Acts 1974, P.L.4, SEC.1.) As amended by Acts 1979, P.L.2, SEC.2; P.L.3-1992, SEC.3; P.L.9-1993, SEC.2; P.L.4-1995, SEC.10.

IC 2-2.1-3-5
Legislative ethics committees; creation
Sec. 5. There is hereby created a house of representatives legislative ethics committee and a senate legislative ethics committee to serve each house of the Indiana general assembly. Each such committee shall be composed of six (6) members, three (3) from the majority party and three (3) from the minority party having the largest number of members. Each member appointed shall serve on his respective committee during his term as a member of the house or senate. Vacancies on either committee shall be filled for the unexpired term in the same manner as the original appointment.
The three (3) majority party members of each committee shall be appointed by the speaker of the house or the president pro tempore of the senate, as appropriate. The three (3) minority party members of each committee shall be appointed by the floor leader of the minority party having the largest number of members in the appropriate house. One (1) member of each committee shall be designated as chairman by the speaker of the house or the president pro tempore of the senate, as appropriate.
(Formerly: Acts 1974, P.L.4, SEC.1.)
IC 2-2.1-3-6
Committee meetings; recommended code
Sec. 6. The members of each committee shall meet and proceed to recommend a code of ethics for their respective houses by not later than thirty (30) days after the first session day of each legislative session. Any code of ethics so recommended shall be consistent with the constitution of the state of Indiana, the provisions of this chapter and any other applicable law.
(Formerly: Acts 1974, P.L.4, SEC.1.)

IC 2-2.1-3-7
Committees; powers and duties
Sec. 7. In addition to the responsibility to devise a code of ethics, each legislative ethics committee:
(1) may receive and hear any complaint which alleges a breach of any privilege of the appropriate house, misconduct of any member or any violation of the respective code of ethics, regardless of when the breach, misconduct, or violation is alleged to have occurred;
(2) may obtain information with respect to any complaint filed pursuant to this section and to that end may compel the attendance and testimony of witnesses, and the production of pertinent books and papers;
(3) may recommend whatever sanction is appropriate with respect to a particular member as will best maintain in the minds of the public a good opinion of the conduct and character of members of the general assembly;
(4) may recommend legislation to the general assembly relating to the conduct and ethics of members of the general assembly;
(5) shall act as an advisory body to the general assembly and to individual members of the appropriate house on questions relating to possible conflicts of interest; and
(6) shall conduct its investigations in the following manner:
(A) When a complaint is filed with the committee, a copy shall promptly be sent to the person alleged to have committed the violation. If the committee determines the complaint does not allege facts sufficient to constitute a code or statutory violation, the complaint shall be dismissed and the complainant and respondent notified. If the committee determines the complaint does allege facts sufficient to constitute a code or statutory violation, it shall promptly investigate the alleged violation. If, after such preliminary investigation the committee finds that probable cause does not exist to support an alleged violation, the allegation shall be dismissed. If the committee finds that probable cause exists to support an alleged violation, it shall convene a hearing on the matter within thirty (30) days after making such determination. The committee may meet in executive session to conduct a preliminary investigation and to determine whether probable cause exists to support an

alleged violation. All committee investigations and records relating to the preliminary investigation shall be confidential.
(B) If a hearing is to be held, the respondent shall be allowed to examine and make copies of all evidence in the committee's possession relating to the charges. At the hearing, the charged party shall be afforded appropriate due process protection consistent with state administrative procedures, including the right to be represented by counsel, the right to call and examine witnesses, the right to introduce exhibits, and the right to cross-examine opposing witnesses.
(C) After the hearing, the committee shall state its findings of fact. If the committee, based on competent and substantial evidence, finds the respondent has violated a code or statutory provision, it shall state its findings in writing in a report to the speaker of the house or president pro tempore of the senate, as appropriate. Such report shall be supported and signed by a majority of the committee members. If the committee finds the respondent has not violated a code or statutory provision, it shall dismiss the charges.
(D) No committee member shall participate in any matter in which he is involved.
(Formerly: Acts 1974, P.L.4, SEC.1.) As amended by P.L.3-1992, SEC.4.

IC 2-2.1-3-8
Repealed
(Repealed by Acts 1978, P.L.2, SEC.203.)

IC 2-2.1-3-9
General assembly members; unlawful compensation; confidential information
Sec. 9. No member of the general assembly shall accept any compensation from any employment, transaction or investment which was entered into or made as a result of material information of a confidential nature.
(Formerly: Acts 1974, P.L.4, SEC.1.)

IC 2-2.1-3-9.5
"Honorarium"; member of general assembly may not receive honorarium for appearance or speech made or given in capacity as legislator
Sec. 9.5. (a) As used in this section, "honorarium" means a payment of money for an appearance or a speech. The term does not include payment or reimbursement of travel expenses.
(b) A member of the general assembly may not receive an honorarium for an appearance or a speech made or given in the member's capacity as a legislator.
As added by P.L.58-2010, SEC.2.
IC 2-2.1-3-10
General assembly members; unlawful compensation; persons with economic interest in legislation
Sec. 10. No member of the general assembly shall receive compensation for the sale or lease of any property or service which substantially exceeds that which the member of the general assembly would charge in the ordinary course of business from any person or entity whom he knows or, in the exercise of reasonable care and diligence should know, has an economic interest in a legislative matter.
(Formerly: Acts 1974, P.L.4, SEC.1.)

IC 2-2.1-3-11
Repealed
(Repealed by Acts 1978, P.L.2, SEC.203.)

IC 2-2.1-3-11.5
General assembly members; distribution of literature
Sec. 11.5. A member of the general assembly may distribute literature that is available to residents of Indiana without cost from the state and may stamp the literature "Distributed by (insert the name of the member)".
As added by P.L.5-1989, SEC.1.

IC 2-2.1-3-12
Knowing failure to file statements or filing false statements; knowing acceptance of prohibited honorarium; disorderly behavior
Sec. 12. The following constitute disorderly behavior and may be punished by the house of representatives or senate as provided in Article 4, Section 14 of the Constitution of the State of Indiana:
(1) Willful failure to file a required statement by the deadline prescribed in this chapter or knowingly filing a false statement.
(2) Knowing violation of section 9, 9.5, or 10 of this chapter.
(Formerly: Acts 1974, P.L.4, SEC.1.) As amended by P.L.3-1989, SEC.2; P.L.58-2010, SEC.3.



CHAPTER 4. LEGISLATIVE BOLTING

IC 2-2.1-4-2
"Body"
Sec. 2. As used in this chapter, "body" refers to either of the following:
(1) The house of representatives.
(2) The senate.
As added by P.L.229-2011, SEC.37.

IC 2-2.1-4-3
"Chamber"
Sec. 3. As used in this chapter, "chamber" refers to either of the following:
(1) The floor of the house of representatives.
(2) The floor of the senate.
As added by P.L.229-2011, SEC.37.

IC 2-2.1-4-4
"Final day of session"
Sec. 4. As used in this chapter, "final day of session" means:
(1) April 29 in odd-numbered years and March 14 in even-numbered years; or
(2) a date earlier than April 29 in odd-numbered years and March 14 in even-numbered years, if the presiding officers of each body have:
(A) jointly agreed; and
(B) publicly announced;
that the earlier date will be the final day of session.
As added by P.L.229-2011, SEC.37.

IC 2-2.1-4-5
"Member"
Sec. 5. As used in this chapter, "member" refers to either of the following:
(1) A member of the house of representatives.
(2) A member of the senate.
As added by P.L.229-2011, SEC.37.

IC 2-2.1-4-6 "Presiding officer"
Sec. 6. As used in this chapter, "presiding officer" refers to the following:
(1) For the house of representatives, the speaker of the house of representatives.
(2) For the senate, the president pro tempore of the senate.
As added by P.L.229-2011, SEC.37.

IC 2-2.1-4-7
Legislative bolting; civil penalty
Sec. 7. (a) Except during the final day of session or during a special session, this section does not apply to an absence of fewer than three (3) consecutive session days, regardless of the reason for the absence.
(b) Except as provided in subsection (d), a member who is absent from the member's chamber with the result that the member's body is unable to form a quorum commits the act of legislative bolting and is liable for a civil penalty.
(c) If a member's body is unable to form a quorum, the member's absence from the chamber at the time of a quorum call constitutes prima facie evidence that the member committed legislative bolting.
(d) A member who proves by a preponderance of the evidence that the member's absence from the member's chamber was not carried out with the intent to defeat, delay, or obstruct legislative action has not committed legislative bolting and is not liable for a civil penalty.
As added by P.L.229-2011, SEC.37.

IC 2-2.1-4-8
Cause of action; presiding officer
Sec. 8. (a) A presiding officer, on behalf of the presiding officer's body, may bring an action for legislative bolting against a member. The presiding officer has the authority to control the litigation, including final settlement authority.
(b) The presiding officer who brings an action for legislative bolting must show by a preponderance of the evidence that the member has violated section 7 of this chapter. A prevailing presiding officer is entitled to the following:
(1) An order imposing a civil penalty of one thousand dollars ($1,000) for each day the member has violated section 7 of this chapter.
(2) Reasonable attorney's fees and court costs.
(c) A civil penalty imposed under this section shall be paid to the state general fund.
As added by P.L.229-2011, SEC.37.

IC 2-2.1-4-9
Venue
Sec. 9. Venue for an action brought under this chapter is in Marion County. As added by P.L.229-2011, SEC.37.

IC 2-2.1-4-10
Civil penalty; supplemental to other penalties
Sec. 10. A penalty imposed under this chapter on a member who violates section 7 of this chapter is in addition to any penalties imposed by the member's body under the Constitution of the State of Indiana or the rules adopted by the member's chamber.
As added by P.L.229-2011, SEC.37.






ARTICLE 3. COMPENSATION AND RIGHTS OF LEGISLATORS

CHAPTER 1. COMPENSATION OF LEGISLATORS

IC 2-3-1-2
Purpose of salary; limitations
Sec. 2. (a) The general assembly hereby declares that the annual salary provided for in section 1 of this chapter is solely for the purpose of compensating the members of the general assembly for legislative services rendered during the year for which the salary is paid.
(b) The legislative services referred to in subsection (a) include, but are not limited to, the following:
(1) participating in sessions of the senate or the house of representatives;
(2) participating in meetings of standing committees of the senate or the house of representatives, regardless of when the meetings are held;
(3) participating in meetings of legislative study committees or commissions, regardless of when the meetings are held;
(4) attending conferences for state legislators conducted by the National Conference of State Legislatures, the Council of State Governments, or similar organizations;
(5) working with constituents, state agencies, and others to help resolve problems of constituents; and
(6) working with legislative staff on research and bill drafting

requests.
In performing these and other legislative services, a member of the general assembly is normally required to work more than six hundred (600) hours per year.
(c) This section, as amended in 1981 by the one hundred second general assembly at its first regular session, applies to salary payments made after December 31, 1975, under section 1 of this chapter.
(Formerly: Acts 1955, c.65, s.1a; Acts 1957, c.245, s.1; Acts 1963(ss), c.25, s.2.) As amended by Acts 1981, P.L.7, SEC.1.

IC 2-3-1-3
Repealed
(Repealed by Acts 1972, P.L.232, SEC.1.)

IC 2-3-1-4
Per diem; expenses
Sec. 4. In order to reimburse the members of the general assembly for the expenses they incur in providing legislative services, each member shall receive such per diem and such other expense reimbursements as may be provided by law. The officers of the senate and the house of representatives shall also receive such additional allowances as may be provided to them by law.
(Formerly: Acts 1955, c.65, s.3; Acts 1963(ss), c.25, s.4.) As amended by Acts 1981, P.L.7, SEC.2.



CHAPTER 2. SALARY OF DECEASED LEGISLATOR



CHAPTER 3. REEMPLOYMENT RIGHTS OF LEGISLATORS

IC 2-3-3-2
Fringe benefits
Sec. 2. Any person who is restored to a position or employment under this chapter shall be considered as having been on leave of absence during his period of service as a member of the general assembly and shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on leave of absence in effect with the employer.
(Formerly: Acts 1951, c.59, s.2.) As amended by Acts 1982, P.L.2, SEC.7.

IC 2-3-3-2.5
Right to insurance and other benefits
Sec. 2.5. (a) For purposes of this section, "employer" refers to an employer that is any of the following:
(1) A political subdivision (as defined in IC 36-1-2-13).
(2) A state educational institution.
(b) An employer of an individual who is a member of the general assembly shall provide to the individual at all times during which the individual is serving as a member of the general assembly:
(1) the same insurance and other benefits; and
(2) at the same cost to the individual;
as is provided to the individual by the employer when the individual is not serving as a member of the general assembly. As added by P.L.232-1999, SEC.1.

IC 2-3-3-3
Violation by employer; remedies
Sec. 3. In case any employer fails or refuses to comply with this chapter, the judge of the circuit court of the circuit in which such employer maintains a place of business shall have power, upon the filing of an appropriate pleading by the person entitled to the benefits of this chapter, to specifically require such employer to comply with this chapter, and, as an incident thereto to compensate such person for any loss of wages or benefits suffered by reason of such employer's unlawful action.
(Formerly: Acts 1951, c.59, s.3.) As amended by Acts 1982, P.L.2, SEC.8.



CHAPTER 4. POWER TO TAKE ACKNOWLEDGMENTS

IC 2-3-4-2
Necessity of seal
Sec. 2. No member of the general assembly shall be authorized to perform any of the duties mentioned in section 1 of this chapter until he shall have procured such seal as will stamp upon paper a distinct impression, in words or letters, sufficiently indicating his official character, to which may be added such other device as he may choose. All acts not attested by such seal shall be void.
(Formerly: Acts 1909, c.65, s.2.) As amended by Acts 1982, P.L.2, SEC.9.

IC 2-3-4-3
Date of election to general assembly; appending to documents
Sec. 3. It shall be the duty of every member of the general assembly performing any of the acts as set forth in this chapter, at the time of signing any certificates of acknowledgment of a deed, mortgage or other instrument, or any jurat or other official document, to append to such certificate the date of his election to the general assembly. The jurisdiction of any such member to perform the duties herein mentioned shall be coextensive with the state of Indiana.
(Formerly: Acts 1909, c.65, s.3.) As amended by Acts 1982, P.L.2, SEC.10.

IC 2-3-4-4
Fees
Sec. 4. Any such member performing any of the acts or duties hereunder shall be entitled to the same fees as those charged by notaries public, and where any act by a notary public would be a violation of the law, it shall likewise be a violation of the law if

committed by a member of said general assembly in the performance of any of the duties or acts authorized hereunder. All laws and parts of laws in conflict herewith are hereby repealed.
(Formerly: Acts 1909, c.65, s.4.)



CHAPTER 5. RIGHT TO CONTINUANCE



CHAPTER 6. JURY DUTY



CHAPTER 7. DISTRIBUTION OF TREES TO LEGISLATORS FOR PLANTING

IC 2-3-7-2
Appropriation
Sec. 2. The general assembly may appropriate to the department of natural resources such sums as it deems necessary to provide for the distribution of trees in accordance with the provisions of this chapter.
(Formerly: Acts 1971, P.L.196, SEC.1; Acts 1972, P.L.11, SEC.6.) As amended by Acts 1977, P.L.3, SEC.1.

IC 2-3-7-3
Species
Sec. 3. Among the assortment of native tree seedlings made available for distribution under the provisions of this chapter, there shall be included the species of tulip tree (Liriodendron tulipifera), black walnut (Juglans nigra), sycamore (Platanus occidentalis), and white pine (Pinus strobus).
(Formerly: Acts 1971, P.L.196, SEC.1; Acts 1972, P.L.11, SEC.6.)



CHAPTER 7.5. EMPLOYMENT AND OFFICES

IC 2-3-7.5-2
Prohibited positions
Sec. 2. A member of the general assembly may not:
(1) hold an office elected by the general assembly during the term for which elected; or
(2) be appointed to a lucrative office, except an elected office, that was created or had the compensation increased during the member's term;
as provided in Article 4, Section 30 of the Constitution of the State of Indiana.
As added by P.L.3-1987, SEC.1.



CHAPTER 8. POWER TO EMPLOY ATTORNEYS

IC 2-3-8-2
Redistricting; employment of attorneys
Sec. 2. (a) In the case of a law creating districts for the House of Representatives, the Speaker of the House may employ the necessary attorneys after consultation with the minority leader of the House and the chairman and ranking minority member of the house committee on legislative apportionment.
(b) In the case of a law creating districts for the Senate, the President pro tempore of the Senate may employ the necessary attorneys after consultation with the minority leader of the Senate and the chairman and ranking minority member of the senate committee on legislative apportionment.
(c) In the case of a law creating congressional districts for the State of Indiana, the Speaker of the House and President pro tempore of the Senate, acting jointly, may employ the necessary attorneys after consultation with the minority leaders of the House and Senate and the chairman and ranking minority members of the house committee on legislative apportionment.
(Formerly: Acts 1972, P.L.17, SEC.1.)



CHAPTER 9. EMPLOYMENT OF ATTORNEYS FOR LITIGATION

IC 2-3-9-2
Lawsuits against state representatives; employment of attorneys to defend; costs
Sec. 2. (a) This section applies if any of the following occurs:
(1) An individual is sued in the individual's capacity as a state representative.
(2) An individual is sued in the individual's capacity as an agent of the Indiana house of representatives.
(3) The Indiana house of representatives is sued as a body.
(b) Notwithstanding IC 4-6, the speaker of the house of representatives may employ one (1) or more attorneys necessary to defend a lawsuit described in subsection (a) without obtaining the consent of the attorney general. If a member or an agent of the minority party of the house of representatives is a defendant in the lawsuit, the speaker shall consult with the minority leader of the house of representatives before employing an attorney under this section.
(c) The costs of employing an attorney under this section shall be paid from appropriations made to the house of representatives and shall be considered a necessary expenditure of the house of representatives.
As added by P.L.2-1994, SEC.1.

IC 2-3-9-3
Lawsuits against state senators; employment of attorneys to defend; costs
Sec. 3. (a) This section applies if any of the following occurs:
(1) An individual is sued in the individual's capacity as a state senator.
(2) An individual is sued in the individual's capacity as an agent of the Indiana senate.
(3) The Indiana senate is sued as a body.
(b) Notwithstanding IC 4-6, the president pro tempore of the senate may employ one (1) or more attorneys necessary to defend a lawsuit described in subsection (a) without obtaining the consent of the attorney general. If a member or an agent of the minority party of the senate is a defendant in the lawsuit, the president pro tempore shall consult with the minority leader of the senate before employing an attorney under this section.
(c) The costs of employing attorneys under this section shall be paid from appropriations made to the senate and shall be considered

a necessary expenditure of the senate.
As added by P.L.2-1994, SEC.1.






ARTICLE 3.5. LEGISLATIVE RETIREMENT BENEFITS

CHAPTER 1. APPLICATION

IC 2-3.5-1-2
Service on April 30, 1989; election of benefit plans
Sec. 2. (a) A member of the general assembly who is serving on April 30, 1989, may elect to become a participant in both the defined benefit plan and the defined contribution plan of the legislators' retirement system, as provided by IC 2-3.5-3-1. If such a member does not elect to become a participant in the legislators' retirement system, that member is not affected by this article and is instead covered by IC 5-10.2, IC 5-10.3, and IC 5-10.4.
(b) Notwithstanding IC 5-10.3-7-2 or any other law, a member of the general assembly who is a participant in the legislators' defined benefit plan shall also be a member of PERF or TRF while serving in another position covered by PERF or TRF. However, the following provisions apply to a participant who is also a member of PERF or TRF:
(1) The board shall include the participant's years of service in the general assembly in the determination of eligibility for benefits under PERF or TRF.
(2) Except as provided in subdivision (4), the board shall not include in the computation of benefits from PERF or TRF the participant's:
(A) salary as a member of the general assembly; or
(B) years of service as a member of the general assembly.
(3) The participant is not required to make annuity contributions to PERF or TRF for service as a member of the general assembly after July 1, 1989.
(4) IC 5-10.2-4-3.1 and the special provisions for members of the general assembly in IC 5-10.2-3-7.5, IC 5-10.3-7-3, IC 5-10.3-7-7, IC 5-10.3-8-2, IC 5-10.4-5-7, and IC 20-28-10-16 do apply to the determination of the participant's benefits under PERF and TRF for benefits earned before July 1, 1989. IC 5-10.2-4-3.1 and the special provisions for members of the

general assembly in IC 5-10.2-3-7.5, IC 5-10.3-7-3, IC 5-10.3-7-7, IC 5-10.3-8-2, IC 5-10.4-5-7, and IC 20-28-10-16(b) do not apply to the determination of the participant's benefits under PERF or TRF for benefits earned after June 30, 1989.
As added by P.L.6-1989, SEC.1. Amended by P.L.3-1990, SEC.3; P.L.4-1990, SEC.2; P.L.1-2005, SEC.50; P.L.2-2006, SEC.1; P.L.35-2012, SEC.1.

IC 2-3.5-1-3
Elected or appointed after April 30, 1989; defined contribution plan
Sec. 3. A member of the general assembly who is elected or appointed to the general assembly for the first time after April 30, 1989, is a participant in the defined contribution plan of the legislators' retirement system.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-1-4
Service before and after, but not on April 30, 1989; defined contribution plan
Sec. 4. (a) A member of the general assembly who:
(1) served as a member of the general assembly before April 30, 1989;
(2) was not serving as a member of the general assembly on April 30, 1989; and
(3) is subsequently elected or appointed to the general assembly;
is a participant in the defined contribution plan of the legislators' retirement system.
(b) The PERF and TRF benefits earned by a participant described in subsection (a) before July 1, 1989, for service as a member of the general assembly or in another covered position, are not affected by this article. However, the following provisions apply to such a participant who is also a member of PERF or TRF:
(1) The board shall include the participant's years of service in the general assembly in the determination of eligibility for benefits under PERF or TRF.
(2) The board shall not include in the computation of benefits from PERF or TRF the participant's:
(A) salary as a member of the general assembly that is received after July 1, 1989; or
(B) years of service as a member of the general assembly after July 1, 1989.
(3) The participant is not required to make annuity contributions to PERF or TRF for service as a member of the general assembly after July 1, 1989.
(4) If IC 5-10.2-4-3.1 or any of the special provisions for members of the general assembly in IC 5-10.2-3-7.5, IC 5-10.3-7-3, IC 5-10.3-7-7, IC 5-10.3-8-2, IC 5-10.4-5-7, and

IC 20-28-10-16 applied to the determination of the participant's benefits under PERF or TRF before July 1, 1989, those provisions do not apply to the determination of the participant's benefits under PERF or TRF for benefits earned after July 1, 1989.
As added by P.L.6-1989, SEC.1. Amended by P.L.3-1990, SEC.4; P.L.1-2005, SEC.51; P.L.2-2006, SEC.2; P.L.35-2012, SEC.2.



CHAPTER 2. DEFINITIONS

IC 2-3.5-2-2
Allocation date
Sec. 2. "Allocation date" means June 30.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-2.5
Americans with Disabilities Act
Sec. 2.5. "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.4-1992, SEC.1.

IC 2-3.5-2-2.7
Board
Sec. 2.7. "Board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
As added by P.L.23-2011, SEC.1. Amended by P.L.35-2012, SEC.3.

IC 2-3.5-2-3
Defined benefit fund
Sec. 3. "Defined benefit fund" refers to the fund for the legislators' defined benefit plan.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-4
Defined contribution fund
Sec. 4. "Defined contribution fund" refers to the fund for the legislators' defined contribution plan.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-5
Fiscal year
Sec. 5. "Fiscal year" means the period beginning July 1 in a year and ending June 30 of the following year.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-6
Internal Revenue Code
Sec. 6. As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental

plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-7
Participant
Sec. 7. "Participant" means a member of the general assembly participating in the legislators' retirement system.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-8
PERF
Sec. 8. "PERF" refers to the public employees' retirement fund.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-9
Repealed
(Repealed by P.L.23-2011, SEC.31.)

IC 2-3.5-2-10
Salary
Sec. 10. "Salary" means:
(1) the salary; and
(2) the business per diem allowance and the subsistence allowance treated as compensation for federal income tax purposes;
paid to a participant by the state, determined without regard to any salary reduction agreement established under Section 125 or Section 457 of the Internal Revenue Code.
As added by P.L.6-1989, SEC.1. Amended by P.L.5-1992, SEC.1; P.L.4-1992, SEC.2; P.L.195-1999, SEC.1 and P.L.205-1999, SEC.2.

IC 2-3.5-2-11
Service
Sec. 11. "Service" means the period beginning on the day a participant first became a member of the general assembly, whether that date is before, on, or after July 1, 1989, and ending on the date under consideration, including all intervening employment as a member of the general assembly, following resignation or expiration of a term of election or appointment.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-12
TRF
Sec. 12. "TRF" refers to the state teachers' retirement fund.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-13
Repealed (Repealed by P.L.23-2011, SEC.31.)



CHAPTER 3. LEGISLATORS' RETIREMENT SYSTEM

IC 2-3.5-3-2
Establishment; content; funds; administration
Sec. 2. (a) The legislators' retirement system is established. The system consists of the legislators' defined benefit plan described in IC 2-3.5-4 and the legislators' defined contribution plan described in IC 2-3.5-5.
(b) The following funds are established:
(1) The fund for the legislators' defined benefit plan.
(2) The fund for the legislators' defined contribution plan.
Each of the funds shall be administered by the board. Each of the funds is a trust, separate and distinct from all other entities, maintained for the purpose of paying benefits to participants and their beneficiaries and paying the costs associated with administering the plan.
(c) The board shall adopt rules under IC 4-22-2 necessary for the

administration of the plans and funds described in subsections (a) and (b).
As added by P.L.6-1989, SEC.1. Amended by P.L.35-2012, SEC.5.

IC 2-3.5-3-3
Qualification requirements
Sec. 3. The legislators' retirement system shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the system. In order to meet those requirements, the system is subject to the following provisions, notwithstanding any other law:
(1) The board shall distribute the corpus and income of the funds to participants and their beneficiaries in accordance with this chapter, IC 2-3.5-4, and IC 2-3.5-5.
(2) No part of the corpus or income of the funds may be used for or diverted to a purpose other than the exclusive benefit of the participants and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits a participant would otherwise receive under this chapter, IC 2-3.5-4, and IC 2-3.5-5.
(4) If the system is terminated, or if all contributions to the system are completely discontinued, the rights of each affected participant to the benefits accrued at the date of termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the system shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the funds are subject to the following provisions:
(A) The life expectancy of a participant, the participant's spouse, or the participant's beneficiary may not be recalculated after the initial determination for purposes of determining benefits.
(B) If a participant dies before the distribution of the participant's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.
(C) The amount of an annuity paid to a participant's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of participant's beneficiaries;
in a manner that discriminates in favor of participants who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue

Code.
(7) Benefits paid under this chapter, IC 2-3.5-4, and IC 2-3.5-5 may not exceed the maximum benefits and contributions specified by Section 415 of the Internal Revenue Code. If a participant's benefits under this chapter, IC 2-3.5-4, and IC 2-3.5-5 would exceed those maximum benefits and contributions, the benefit payable under IC 2-3.5-4 shall be reduced as necessary.
(8) The salary taken into account under this chapter, IC 2-3.5-4, and IC 2-3.5-5 may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The board may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
As added by P.L.6-1989, SEC.1. Amended by P.L.4-1990, SEC.3; P.L.35-2012, SEC.6.

IC 2-3.5-3-4
PERF board; powers and duties; confidentiality of system records
Sec. 4. (a) The board shall administer the system, which may be commingled for investment purposes with the other funds administered by the board.
(b) The board shall:
(1) determine eligibility for and make payments of benefits under this chapter, IC 2-3.5-4, and IC 2-3.5-5;
(2) in accordance with the powers and duties granted in IC 5-10.3-3-7.1, IC 5-10.3-5-3 through IC 5-10.3-5-6, IC 5-10.5-4, and IC 5-10.5-6, administer the system;
(3) provide by rule for the implementation of this chapter, IC 2-3.5-4, and IC 2-3.5-5; and
(4) authorize deposits.
(c) A determination by the board may be appealed under IC 4-21.5.
(d) The powers and duties of:
(1) the director and the actuary of the board; and
(2) the attorney general;
with respect to the fund are those specified in IC 5-10.3-3, IC 5-10.3-4, IC 5-10.5-4, and IC 5-10.5-6.
(e) The board may hire additional personnel, including hearing officers, to assist in the implementation of this chapter.
(f) Legislators' retirement system records of individual participants and participants' information are confidential, except for the name and years of service of a retirement system participant.
As added by P.L.6-1989, SEC.1. Amended by P.L.5-1990, SEC.1; P.L.94-2004, SEC.2; P.L.99-2010, SEC.1; P.L.35-2012, SEC.7.

IC 2-3.5-3-5
Rollover of eligible distributions
Sec. 5. Notwithstanding any other provision of this article, to the extent required by Internal Revenue Code Section 401(a)(31), as added by the Unemployment Compensation Amendments of 1992

(P.L. 102-318), and any amendments and regulations related to Section 401(a)(31), the legislators' defined benefit plan and the legislators' defined contribution plan shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by P.L.10-1993, SEC.1.

IC 2-3.5-3-6
Administration; service credit and benefits
Sec. 6. (a) Notwithstanding any provision of this article, the legislator's retirement system shall be administered in a manner consistent with the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). A member on a leave of absence that qualifies for the benefits and protections afforded by the Family and Medical Leave Act is entitled to receive credit for vesting and eligibility purposes to the extent required by the Family and Medical Leave Act, but is not entitled to receive credit for service for benefit purposes.
(b) Notwithstanding any provision of this article, a participant is entitled to service credit and benefits in the amount and to the extent required by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
As added by P.L.5-1997, SEC.1.



CHAPTER 4. LEGISLATORS' DEFINED BENEFIT PLAN

IC 2-3.5-4-2
Members 65 and older; monthly retirement benefit; conditions
Sec. 2. A participant who is at least sixty-five (65) years of age is entitled for the remainder of the participant's life to a monthly retirement benefit computed under section 3 of this chapter, beginning on the date specified by the participant in a written application, if all of the following conditions are met on the date on which the benefit begins:
(1) The participant's service as a member of the general assembly is terminated.
(2) The participant:
(A) has at least ten (10) years of service as a member of the general assembly; or
(B) meets the requirements for disability benefits under section 5 of this chapter.
(3) The participant is not receiving and is not entitled to receive a salary from the state.
(4) The participant is not receiving and has not previously received a reduced monthly retirement benefit under section 4 of this chapter.
As added by P.L.6-1989, SEC.1. Amended by P.L.13-2001, SEC.1.

IC 2-3.5-4-3
Monthly retirement benefit; computation
Sec. 3. The monthly retirement benefit payable for life to a participant who is eligible under section 2 of this chapter is the lesser of:
(1) forty dollars ($40) multiplied by the total years of service completed by the participant as a member of the general assembly before November 8, 1989; or
(2) the highest consecutive three (3) year average annual salary of the participant attributable to the participant's service as a legislator, as reported on the participant's W-2 federal income tax withholding statement and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code, at the date the participant's service as a member of the general assembly is terminated, divided by twelve (12).
As added by P.L.6-1989, SEC.1. Amended by P.L.5-1992, SEC.2;

P.L.4-1992, SEC.3.

IC 2-3.5-4-4
Participants 55 and older; reduced monthly retirement benefit; computation
Sec. 4. (a) A participant who is at least fifty-five (55) years of age is entitled, for the remainder of the participant's life, to a reduced monthly retirement benefit computed under subsection (b), beginning on the date specified by the participant in a written application, if all of the following conditions are met on the date on which the benefit begins:
(1) The participant's service as a member of the general assembly is terminated.
(2) The participant has at least ten (10) years of service as a member of the general assembly.
(3) The participant is not receiving and is not entitled to receive a salary from the state.
(b) The reduced monthly benefit payable for life to a participant eligible under this section is the benefit calculated under section 3 of this chapter, multiplied by a percentage determined as follows:
STEP ONE: From seven hundred eighty (780) months, which equals sixty-five (65) years, subtract the age of the participant at the participant's retirement date expressed in whole months (retirement age in months) and obtain a remainder (X).
STEP TWO:
(A) If the remainder (X) is less than or equal to sixty (60), multiply the remainder (X) times one-tenth percent (0.1%) and obtain a product (Y).
(B) If the remainder (X) is greater than sixty (60), multiply five-twelfths percent (5/12%) times the difference obtained by subtracting sixty (60) from the remainder (X) and obtain a product. Add to this six percent (6%) and obtain a sum (Y).
STEP THREE: From one hundred percent (100%) subtract the appropriate (Y). This equals the percentage used to determine the reduced monthly benefit.
As added by P.L.6-1989, SEC.1. Amended by P.L.13-2001, SEC.2.

IC 2-3.5-4-4.1
Monthly retirement benefit; conditions
Sec. 4.1. (a) This section applies to a participant who:
(1) is at least fifty-five (55) years of age and whose years of service as a member of the general assembly plus years of age are equal to at least eighty-five (85); or
(2) is at least sixty (60) years of age and has at least fifteen (15) years of service as a member of the general assembly.
(b) A participant who is described in subsection (a) is entitled, for the remainder of the participant's life, to a monthly retirement benefit calculated under section 3 of this chapter, if all of the following conditions are met on the date on which the benefit begins: (1) The participant's service as a member of the general assembly is terminated.
(2) The participant has at least ten (10) years of service as a member of the general assembly.
(3) The participant is not receiving and is not entitled to receive a salary from the state.
(c) A participant who receives a benefit under this section is not entitled to a benefit under section 4 of this chapter.
As added by P.L.10-1995, SEC.1. Amended by P.L.13-2001, SEC.3.

IC 2-3.5-4-5
Disabled participant; benefits; transcripts, records, and other materials
Sec. 5. (a) Except as provided in subsection (b), a participant who becomes disabled while in active service as a member of the general assembly may retire for the duration of the disability, beginning on the date specified by the participant in a written application, if:
(1) the participant has at least five (5) years of service;
(2) the participant has qualified for Social Security disability benefits and has furnished proof of the Social Security qualification to the board; and
(3) at least one (1) time each year until the participant becomes sixty-five (65) years of age, a representative of the board verifies the continued disability.
For the purposes of this section, a participant who has qualified for disability benefits under the federal civil service system is considered to have met the requirement of subdivision (2) if the participant furnishes proof of the qualification to the board.
(b) Benefits may not be provided under this chapter for a disability:
(1) resulting from an intentionally self-inflicted injury of attempted suicide while sane or insane; or
(2) resulting from the participant's commission or attempted commission of a felony.
(c) The disability benefit provided under this section is equal to the benefit computed under section 3 of this chapter.
(d) To the extent required by the Americans with Disabilities Act, the transcripts, records, and other material generated to prove that an individual is qualified for disability benefits under this section shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by P.L.6-1989, SEC.1. Amended by P.L.4-1992, SEC.4.

IC 2-3.5-4-6
Surviving spouse; benefits
Sec. 6. (a) The surviving spouse of a participant who:
(1) dies; and
(2) on the date of death:
(A) was receiving benefits under this chapter; (B) had completed at least ten (10) years of service as a member of the general assembly; or
(C) had a permanent disability and was receiving benefits under section 5 of this chapter;
is entitled, regardless of the participant's age, to the benefit prescribed by subsection (b).
(b) The surviving spouse is entitled to a benefit for life equal to fifty percent (50%) of the amount of retirement benefit that:
(1) the participant was receiving at the time of death; or
(2) the participant would have been entitled to receive at fifty-five (55) years of age, or at the date of death, whichever is later.
As added by P.L.6-1989, SEC.1. Amended by P.L.99-2007, SEC.2.

IC 2-3.5-4-7
Dependent children; benefits
Sec. 7. (a) If a participant's spouse would have qualified for a benefit under section 6 of this chapter, but the spouse does not survive the participant, the dependent child of the participant is, upon the death of the participant, entitled to the same benefit the participant's spouse would have received under section 6 of this chapter.
(b) If a surviving spouse of a decedent participant dies while receiving benefits under section 6 of this chapter, and a dependent child of both the surviving spouse and the decedent participant survives them, that dependent child is entitled to receive the same benefit the spouse was receiving under section 6 of this chapter.
(c) If there is more than one (1) dependent child qualified for the benefit under subsection (a) or (b), the dependent children are entitled to share the monthly benefit equally.
(d) Each dependent child is entitled to receive the child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability (using disability guidelines established by the Social Security Administration), whichever period is longer.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-8
Manner of payment; application for benefits; termination
Sec. 8. (a) All benefits payable under this chapter shall be paid in equal monthly installments. The date on which payments begin must be the first day of a month and must be after the date on which the participant's service as a member of the general assembly is terminated.
(b) Retirement dates specified by a participant under sections 2, 4, and 5 of this chapter may not be more than six (6) months before the date the retirement application is received by the board.
(c) All applications for benefits under this chapter must be made on forms provided by the board.
(d) If a participant who is receiving retirement benefits under this

chapter again becomes a member of the general assembly, the participant's retirement benefit shall stop. Upon the participant's subsequent retirement or death, the participant's benefits shall be recalculated on an actuarial basis, taking into account:
(1) benefit payments previously received; and
(2) the date of subsequent termination of employment as a member of the general assembly.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-9
Actuarial valuation; annual determinations
Sec. 9. Based on an actuarial valuation, the board shall annually determine:
(1) the normal contribution;
(2) the unfunded accrued liability of the defined benefit fund, which is the amount by which the defined benefit plan's total accrued liability exceeds the fund's total assets; and
(3) the payments necessary to amortize the unfunded accrued liability over thirty (30) years.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-10
Biennial appropriations
Sec. 10. (a) For purposes of this chapter, there is appropriated for each biennium the following sums of money:
(1) From the state general fund, the amount required to actuarially fund participants' retirement benefits under this chapter, as determined by the board on the recommendation of an actuary.
(2) From the defined benefit fund, the amount required for administration of this chapter.
(b) The biennial appropriation provided in this section shall be credited to the defined benefit fund annually in equal installments in the month of July of each year of the biennium.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-11
Exemptions; criminal taking of state property
Sec. 11. All benefits and assets in the defined benefit fund are exempt from levy, sale, garnishment, attachment, or other legal process. However, a participant's benefits may be transferred to reimburse the state for loss resulting from the participant's criminal taking of state property if the board receives adequate proof of the loss. The loss must be proven by conviction of a felony or misdemeanor.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-12
Assignment of benefits
Sec. 12. A participant or beneficiary may not assign any payment

under this chapter except for:
(1) premiums on a life, hospitalization, surgical, or medical group insurance plan maintained in whole or in part by a state agency; and
(2) dues to an association that proves to the board's satisfaction that the association has as members at least twenty percent (20%) of the retired participants in the legislators' defined benefit plan.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-13
Benefit increases payable after June 30, 1992; calculation
Sec. 13. Subject to IC 2-3.5-3-3(7), the monthly benefit payable under this chapter after June 30, 1992, to participants, survivors, and beneficiaries shall be increased by the same percentages and under the same conditions as monthly benefits are increased under IC 5-10.2-5 for members of the public employees' retirement fund and their survivors and beneficiaries.
As added by P.L.6-1992, SEC.1.



CHAPTER 5. LEGISLATORS' DEFINED CONTRIBUTION PLAN

IC 2-3.5-5-2
Defined contribution fund; content
Sec. 2. (a) The defined contribution fund consists of the following:
(1) Each participant's contributions to the fund.
(2) Contributions made to the fund on behalf of the participants under:
(A) section 5 of this chapter (before its repeal on January 1, 2009); or
(B) after December 31, 2008, section 5.5 of this chapter.
(3) Amounts transferred to the fund under subsections (b) and (c).
(4) All gifts, grants, devises, and bequests in money, property, or other form made to the fund.
(5) All earnings on investments or on deposits of the funds.
(6) All contributions or payments to the fund made in a manner provided by the general assembly.
(b) On any July 1 following the date a participant begins participation in the defined contribution fund, if the participant has been before that date a member of PERF, any amount in the PERF annuity savings account credited to the participant may at the participant's irrevocable option be transferred one (1) time to the defined contribution fund for the benefit of the participant. At no other time, if the participant continues or begins to participate in PERF, may such a transfer be made.
(c) On any July 1 following the date a participant begins participation in the defined contribution fund, if the participant has been before that date a member of TRF, the amount in the TRF annuity savings account credited to the participant may at the participant's irrevocable election be transferred one (1) time to the defined contribution fund for the benefit of the participant. At no other time, if the participant continues or begins to participate in TRF, may the transfer be made.
(d) Each participant shall be credited individually with:
(1) the participant's contributions to the fund under section 4 of this chapter, which shall be credited to the participant's account;
(2) the contributions made to the fund on behalf of the

participant under:
(A) section 5 of this chapter (before its repeal on January 1, 2009); or
(B) after December 31, 2008, section 5.5 of this chapter;
which shall be credited to the participant's account;
(3) the amount transferred to the fund under subsections (b) and (c), which shall be credited to the participant's account; and
(4) the net earnings on the participant's accounts, determined under section 3 of this chapter.
As added by P.L.6-1989, SEC.1. Amended by P.L.195-1999, SEC.2 and P.L.205-1999, SEC.3; P.L.43-2007, SEC.2.

IC 2-3.5-5-3
Alternative investment programs
Sec. 3. (a) The board shall establish alternative investment programs within the fund, based on the following requirements:
(1) The board shall maintain at least one (1) alternative investment program that is an indexed stock fund, one (1) alternative investment program that is a bond fund, and one (1) alternative investment program that is a stable value fund. The board may maintain one (1) or more alternative investment programs that:
(A) invest in one (1) or more commingled or pooled funds that consist in part or entirely of mortgages that qualify as five star mortgages under the program established by IC 24-5-23.6; or
(B) otherwise invest in mortgages that qualify as five star mortgages under the program established by IC 24-5-23.6.
(2) The programs should represent a variety of investment objectives.
(3) The programs may not permit a member to withdraw money from the member's account, except as provided in section 6 of this chapter.
(4) All administrative costs of each alternative program shall be paid from the earnings on that program.
(5) A valuation of each member's account must be completed as of:
(A) the last day of each quarter; or
(B) a time that the board may specify by rule.
(b) A member shall direct the allocation of the amount credited to the member among the available alternative investment funds, subject to the following conditions:
(1) A member may make a selection or change an existing selection under rules established by the board. The board shall allow a member to make a selection or change any existing selection at least once each quarter.
(2) The board shall implement the member's selection beginning on the first day of the next calendar quarter that begins at least thirty (30) days after the selection is received by the board or on an alternate date established by the rules of the board. This date

is the effective date of the member's selection.
(3) A member may select any combination of the available investment funds, in ten percent (10%) increments or smaller increments that may be established by the rules of the board.
(4) A member's selection remains in effect until a new selection is made.
(5) On the effective date of a member's selection, the board shall reallocate the member's existing balance or balances in accordance with the member's direction, based on the market value on the effective date.
(6) If a member does not make an investment selection of the alternative investment programs, the member's account shall be invested in the board's general investment fund.
(7) All contributions to the member's account shall be allocated as of the last day of the quarter in which the contributions are received or at an alternate time established by the rules of the board in accordance with the member's most recent effective direction. The board shall not reallocate the member's account at any other time.
(c) When a member transfers the amount credited to the member from one (1) alternative investment program to another alternative investment program, the amount credited to the member shall be valued at the market value of the member's investment, as of the day before the effective date of the member's selection or at an alternate time established by the rules of the board. When a member retires, becomes disabled, dies, or withdraws from the fund, the amount credited to the member shall be the market value of the member's investment as of the last day of the quarter preceding the member's distribution or annuitization at retirement, disability, death, or withdrawal, plus contributions received after that date or at an alternate time established by the rules of the board.
(d) The board shall determine the value of each alternative program in the defined contribution fund, as of the last day of each calendar quarter, as follows:
(1) The market value shall exclude the employer contributions and employee contributions received during the quarter ending on the current allocation date.
(2) The market value as of the immediately preceding quarter end date shall include the employer contributions and employee contributions received during that preceding quarter.
(3) The market value as of the immediately preceding quarter end date shall exclude benefits paid from the fund during the quarter ending on the current quarter end date.
As added by P.L.6-1989, SEC.1. Amended by P.L.205-1999, SEC.4; P.L.195-1999, SEC.3; P.L.118-2000, SEC.1; P.L.13-2001, SEC.4; P.L.30-2009, SEC.1; P.L.165-2009, SEC.1; P.L.1-2010, SEC.1; P.L.115-2010, SEC.1; P.L.35-2012, SEC.8.

IC 2-3.5-5-4
Participant contributions to the fund Sec. 4. Each participant shall make contributions to the defined contribution fund of five percent (5%) of each payment of salary received for services after June 30, 1989. Contributions shall be deducted from the salary of each participant by the auditor of state. Contributions shall be credited to the fund on the June 30 following their deduction.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-5-5
Repealed
(Repealed by P.L.43-2007, SEC.13.)

IC 2-3.5-5-5.5
Contributions made to defined contribution fund after 12/31/08; "salary"; time for making contributions; determination of contribution percentage
Sec. 5.5. (a) This section applies to contributions to the defined contribution fund made by the state after December 31, 2008.
(b) This subsection applies after December 31, 2008. Notwithstanding IC 2-3.5-2-10, as used in this section, "salary" means the total of the following amounts paid to a participant by the state for performing legislative services in the year in which the amounts are paid, determined without regard to any salary reduction agreement established under Section 125 or Section 457 of the Internal Revenue Code:
(1) Salary.
(2) Business per diem allowance and allowances paid in lieu of the submission of claims for reimbursement (but excluding any allowances paid for mileage).
(3) Allowances paid to officers of the house of representatives and the senate.
(c) This subsection applies after December 31, 2008. The state shall make a contribution to the defined contribution fund on behalf of each participant on June 30 of each year. The amount of the contribution is determined by multiplying the participant's salary for that year by a percentage determined for that year by the board under subsection (d).
(d) This subsection applies after December 31, 2008. The board shall use the following rates in determining the percentage described in subsection (c):
(1) The rate of the state's normal contribution for its employees to PERF, as determined under IC 5-10.2-2-11.
(2) The rate at which the state makes contributions to annuity savings accounts on behalf of state employees who are members of PERF, as specified in IC 5-10.2-3-2 and IC 5-10.3-7-9.
(e) This subsection applies after December 31, 2008. The budget agency shall confirm the percentage determined by the board. The percentage confirmed by the budget agency may not exceed the total contribution rate paid that year by the state to PERF for state employees. As added by P.L.43-2007, SEC.3. Amended by P.L.35-2012, SEC.9.

IC 2-3.5-5-6
Termination of service; withdrawal from the fund
Sec. 6. (a) A participant who terminates service as a member of the general assembly is entitled to withdraw both the participant's employee contribution account and employer contribution account from the defined contribution fund. The withdrawal shall be made not later than the required beginning date under the Internal Revenue Code. The amount available for the withdrawal shall be the fair market value of the participant's accounts on the last day of the quarter preceding the date of withdrawal plus employee contributions deducted and employer contributions made since the last day of the quarter preceding the date of withdrawal.
(b) The withdrawal amount shall be paid in a lump sum, a partial lump sum, a monthly annuity as purchased by the board with the remaining amount, or a series of monthly installment payments over sixty (60), one hundred twenty (120), or one hundred eighty (180) months, as elected by the participant. The forms of annuity and installments shall be established by the board by rule, in consultation with the system's actuary. The board shall give participants information on these forms of payments and the effects of various dates of withdrawal.
As added by P.L.6-1989, SEC.1. Amended by P.L.195-1999, SEC.4 and P.L.205-1999, SEC.5; P.L.13-2001, SEC.5; P.L.35-2012, SEC.10.

IC 2-3.5-5-7
Death of participant; designated beneficiaries; surviving spouse; dependent children
Sec. 7. (a) This section applies to a participant who dies while a member of the general assembly, or who dies after terminating service as a member of the general assembly and prior to withdrawing the participant's account from the defined contribution fund. The participant's employee contribution account and the participant's employer contribution account shall be paid to a beneficiary or the beneficiaries designated on a form prescribed by the board. The amount paid shall be the fair market value of the participant's accounts on the last day of the quarter preceding the date of payment, plus employee contributions deducted and employer contributions made since the last day of the quarter preceding the date of payment. If there is no properly designated beneficiary, or if no beneficiary survives the participant, the participant's accounts shall be paid to:
(1) the surviving spouse of the participant;
(2) if there is no surviving spouse, a surviving dependent or the surviving dependents of the participant; or
(3) if there is no surviving spouse and no surviving dependent, the estate of the participant.
(b) Amounts payable under this section shall be paid in a lump

sum, a partial lump sum, a monthly annuity as purchased by the board with the remaining amount, or a series of monthly installment payments over sixty (60) months, as elected by the recipient. The forms of annuity and installments available shall be established by the board by rule, in consultation with the system's actuary.
As added by P.L.6-1989, SEC.1. Amended by P.L.195-1999, SEC.5 and P.L.205-1999, SEC.6; P.L.13-2001, SEC.6; P.L.35-2012, SEC.11.

IC 2-3.5-5-8
Biennial appropriation
Sec. 8. (a) For purposes of this chapter, there is appropriated for each biennium the following sums of money:
(1) From the state general fund, the amount required to equal the contributions specified in:
(A) section 5 of this chapter (before its repeal on January 1, 2009); or
(B) after December 31, 2008, section 5.5 of this chapter.
(2) From the state general fund, the amount required for administration of this chapter.
(b) The biennial appropriation provided in this section shall be credited to the defined contribution fund annually in the month of July of each year of the biennium, based on the amounts specified in subsection (a).
As added by P.L.6-1989, SEC.1. Amended by P.L.43-2007, SEC.4.

IC 2-3.5-5-9
Exemptions; criminal taking of state property
Sec. 9. All benefits and assets in the defined contribution fund are exempt from levy, sale, garnishment, attachment, or other legal process. However, a participant's benefits may be transferred to reimburse the state for loss resulting from the participant's criminal taking of state property if the board receives adequate proof of the loss. The loss must be proven by conviction of a felony or misdemeanor.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-5-10
Assignment of benefits
Sec. 10. A participant or beneficiary may not assign any payment under this chapter except for:
(1) premiums on a life, hospitalization, surgical, or medical group insurance plan maintained in part by a state agency; and
(2) dues to an association that proves to the board's satisfaction that the association has as members at least twenty percent (20%) of the retired participants in the legislators' defined benefit plan.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-5-11 Loans
Sec. 11. Before January 1, 2002, the board shall adopt rules establishing procedures for making loans to a participant from the participant's employee contribution account and employer contribution account within the defined contribution fund. Rules adopted under this section must comply with the requirements of Section 72(p) of the Internal Revenue Code and must apply to each participant in the plan, regardless of whether the participant is serving in the general assembly at the time of the loan. A loan made in accordance with rules adopted under this section is not considered the receipt of retirement benefits for purposes of IC 5-10-8-1.
As added by P.L.184-2001, SEC.1. Amended by P.L.35-2012, SEC.12.

IC 2-3.5-5-12
Rollover distributions
Sec. 12. (a) To the extent permitted by the Internal Revenue Code and the applicable regulations, the fund may accept, on behalf of any active member, a rollover distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(b) Any amounts rolled over under subsection (a) must be accounted for in a "rollover account" that is separate from the member's account.
(c) A member may direct the investment of the member's rollover account into any alternative investment option that the board may make available to the member's rollover account under section 3 of this chapter.
(d) A member may withdraw the member's rollover account from the fund in a lump sum at any time before retirement. At retirement, the member may withdraw the member's rollover account in accordance with the retirement options that are available for the member's account.
As added by P.L.61-2002, SEC.1.






ARTICLE 4. LEGISLATIVE INVESTIGATIONS

CHAPTER 1. INVESTIGATIONS BY GENERAL ASSEMBLY

IC 2-4-1-2
Subpoena and other process; service
Sec. 2. All subpoenae and other processes issued by any such committee or by the general assembly shall be served by the chief doorkeeper of the house or the chief doorkeeper of the senate and shall be signed by the speaker of the house or the president of the senate. All such subpoenae and processes shall be returnable at such time as the committee may designate.
(Formerly: Acts 1937, c.57, s.2.)

IC 2-4-1-3
Administration of oaths
Sec. 3. The president of the senate, the speaker of the house or the chairman of the committee of the whole, or the chairman or any member of any committee of either the house or the senate of the general assembly of Indiana is empowered to administer oaths to witnesses in any case under their examination.
(Formerly: Acts 1937, c.57, s.3.)

IC 2-4-1-4
Refusal to appear or answer; offense
Sec. 4. A person who, having been summoned as a witness by the authority of either the house or senate of the general assembly of the state of Indiana, to give testimony or to produce papers upon any matter under inquiry before either the house or the senate or any committee of either the house or the senate, knowingly makes default, or who, having appeared, refuses to answer any question pertinent to the question under inquiry, commits a Class A misdemeanor.
(Formerly: Acts 1937, c.57, s.4.) As amended by Acts 1978, P.L.2, SEC.201.



CHAPTER 2. OATHS TO WITNESSES BEFORE COMMITTEES



CHAPTER 3. REPEALED






ARTICLE 5. LEGISLATIVE AGENCIES AND STUDY COMMITTEES

CHAPTER 1. REPEALED



CHAPTER 1.1. LEGISLATIVE COUNCIL

IC 2-5-1.1-2
Chairman and vice-chairman
Sec. 2. (a) The president pro tempore shall be chairman of the council beginning January 1 of odd-numbered years and vice-chairman beginning January 1 of even-numbered years.
(b) The speaker shall be chairman of the council beginning January 1 of even-numbered years and vice-chairman beginning January 1 of odd-numbered years.
As added by Acts 1978, P.L.5, SEC.1.

IC 2-5-1.1-3
Vacancies
Sec. 3. (a) The chairman shall fill any vacancy on the council in a position held by virtue of office. The person appointed shall be from the same house and party as the person whose position was vacated. In filling the vacancy, the chairman shall accept the recommendation of the ranking member on the council from the house and party affected. The replacement shall serve until his successor has been selected.
(b) Any vacancy in a position held by appointment shall be filled by the council member making the original appointment. As added by Acts 1978, P.L.5, SEC.1.

IC 2-5-1.1-4
Meetings; per diem and expenses; quorum
Sec. 4. (a) The council shall meet at the call of the chairman, and where he designates. Meetings of the council may also be called upon the written request of any seven (7) members and upon forty-eight (48) hours notice to the members of the council.
(b) The members of the council are entitled to receive the per diem of members of the general assembly for time spent in attendance at the meetings of such council. The members of the council are also entitled to be reimbursed for actual necessary expenses incurred while attending such meetings. Per diem and expenses of council members shall be paid from the appropriation of the council upon approval by the chairman.
(c) A majority of the entire membership of the council shall constitute a quorum. No action of the council shall be valid unless approved by at least nine (9) members.
(d) When the general assembly is in regular session, those persons who are members of the council by virtue of their office constitute a quorum of the council and may continue to exercise all rights, privileges, and powers, and to perform all duties of the council until their successors are appointed.
As added by Acts 1978, P.L.5, SEC.1.

IC 2-5-1.1-5
Powers of council
Sec. 5. (a) The council may:
(1) on its own initiative or at the direction of the general assembly or of the senate or house of representatives, study subjects of interest and concern, and based on such a study, recommend such legislation as the welfare of the state may require;
(2) direct standing committees of the senate or house of representatives, or appoint committees and subcommittees subject to the authority of the council, to carry out studies on subjects of interest and concern;
(3) recommend such codification and general revision of the constitution and the laws of the state as may from time to time be necessary;
(4) require any officer or agency, board, commission, committee or other instrumentality of the state or of a political subdivision of the state to provide information bearing on subjects under consideration by the council or by standing committee or any of its committees or subcommittees;
(5) by an affirmative vote of two-thirds (2/3) of its members present and voting:
(A) administer oaths, issue subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, documents and testimony and have the deposition of witnesses

taken in the manner prescribed by law for taking depositions in civil actions bearing on subjects under consideration by the council or by any of its committees or subcommittees;
(B) petition, through the presiding officer of the council, any circuit court of the appropriate county for an order for compliance with any order or subpoenas issued under this section;
(6) adopt such rules and procedures and organize such agencies as may be necessary or appropriate to carry out its duties;
(7) receive appropriations and make allocations for the reasonable and necessary expenditures of the council and the standing and interim committees of the house of representatives, senate and general assembly;
(8) enter into whatever contracts or other arrangements deemed by it to be necessary or appropriate to exercising its rights, privileges, and powers and performing its duties under this chapter and IC 2-6-1.5 and to carrying out the intent, purposes, and provisions of this chapter and IC 2-6-1.5; and
(9) do all other things necessary and proper to perform the functions of the legislative department of government and to carry out the intent, purposes and provisions of this chapter.
(b) The council may authorize its executive director to act on its behalf and with its authority on any matter of administration under this chapter and under IC 2-6-1.5, including executing and implementing any contract or other arrangement under which it agrees to be bound.
As added by Acts 1978, P.L.5, SEC.1.

IC 2-5-1.1-6
Duties of council
Sec. 6. The council shall:
(1) coordinate and assist the work of standing or interim committees, subcommittees or commissions appointed by the council or at the direction of the general assembly or of the senate or house of representatives;
(2) review the operations, budgetary practices and expenditures of all state agencies, including departments, boards, offices, commissions and political subdivisions;
(3) recommend such changes in the rules and procedures of the senate and house of representatives as may advance the consideration of legislation by the general assembly;
(4) work with the standing and interim committees, subcommittees and commissions of the general assembly or of the senate or house of representatives to assure efficient utilization of legislative services agency employees;
(5) publish such records, schedules, indexes and reports as the general assembly may require;
(6) arrange and contract for the printing of bills, enrolled acts, session laws, journals, the Indiana Code and supplements to the Indiana Code, the Indiana Administrative Code and

supplements to the Indiana Administrative Code, the Indiana Register, and the miscellaneous printing needs, supplies and equipment of the council, legislative services agency, and the general assembly;
(7) provide adequate quarters and office space for all legislative activities;
(8) serve as the policy-making board for, and in general supervise the operation of, all staff services of the legislative services agency whether the general assembly is in or out of session;
(9) submit a report of its activities to the general assembly in an electronic format under IC 5-14-6 and to the governor; and
(10) do all other things necessary and proper to perform the functions of the legislative department.
As added by Acts 1978, P.L.5, SEC.1. Amended by P.L.28-2004, SEC.1.

IC 2-5-1.1-6.5
Annual report format
Sec. 6.5. (a) The council shall, upon consultation with the governor's office, develop an annual report format taking into consideration, among other things, program budgeting, with the final format to be determined by the council. The format may be distributed to any agency (as defined in IC 2-5-21-1). The agency shall complete and return a copy in an electronic format under IC 5-14-6 to the legislative council before September 1 of each year for the preceding fiscal year.
(b) The council shall distribute one (1) copy to the governor's office, one (1) copy to the budget agency, and three (3) copies to the state library.
(c) The reports are a public record and are open to inspection.
As added by Acts 1978, P.L.6, SEC.35. Amended by P.L.3-1990, SEC.5; P.L.11-1993, SEC.1; P.L.28-2004, SEC.2.

IC 2-5-1.1-7
Legislative services agency
Sec. 7. (a) The council shall maintain a bipartisan service and administrative agency for the general assembly to assist it in the performance of its constitutional responsibilities as a separate and independent legislative branch of state government. The service and administrative agency shall be known as the "Legislative Services Agency."
(b) In maintaining the legislative services agency the council shall:
(1) establish the qualifications for and employ such personnel as are required to carry out the purposes and provisions of this chapter;
(2) employ an executive director, to be charged with the administrative responsibility of all offices, departments, or divisions which the council may from time to time establish,

and to serve as chief executive under the council;
(3) adopt rules and regulations governing personnel practices and establishing the rights, privileges, powers, and duties of all employees;
(4) provide for employees to be covered by the public employees' retirement fund; and
(5) establish a pay scale for all employees including the executive director.
Rules and regulations adopted by the council under subdivision (3) are not subject to IC 4-22-2. In those rules and regulations, the council may limit the political activity of legislative services agency employees.
(c) The executive director is entitled to serve as long as he properly performs his duties, but he may be removed at any time upon the affirmative vote of twelve (12) members of the council.
(d) The executive director may submit to the council such reports and drafts of resolutions, budgets, and appropriation bills as may be required for the efficient operation of the council's activities and programs.
(e) The legislative services agency shall perform such bill drafting, research, code revision, fiscal, budgetary, and management analysis, information, administrative, and other services as are requested by the council.
As added by Acts 1978, P.L.5, SEC.1. Amended by Acts 1982, P.L.7, SEC.1.

IC 2-5-1.1-7.5
Electronic geographic information system
Sec. 7.5. (a) For purposes of IC 5-14-3-4(b)(13), the work product of the legislative services agency includes an electronic geographic information system produced from data:
(1) gathered by the legislative services agency; and
(2) processed using proprietary software that has been licensed to the legislative services agency.
(b) This subsection applies to a public agency (as defined by IC 5-14-3-2) with access to the information described by subsection (a). A paper copy of a map that can be printed using the geographic information system described in subsection (a) must be available to any person under rules approved by the legislative council. Electronic copies of the information are available only under rules approved by the legislative council.
As added by P.L.251-1999, SEC.1.

IC 2-5-1.1-8
Reports to council by bodies performing official legislative business
Sec. 8. (a) All boards, commissions, and committees performing official legislative business between the regular sessions of the general assembly may be required to submit to the council progress reports and a final report. Such reports shall contain such information as the council may require and must be in an electronic format under

IC 5-14-6.
(b) The budget committee of the state budget agency shall, upon request of the council, report to the council in an electronic format under IC 5-14-6 on the progress of its activities including an estimate of the revenues, an estimate of the surplus of revenues over expenditures, a report of current and projected expenditures and any other data which will enhance an understanding of the fiscal affairs of the state.
As added by Acts 1978, P.L.5, SEC.1. Amended by P.L.28-2004, SEC.3.

IC 2-5-1.1-9
Repealed
(Repealed by P.L.3-1983, SEC.5.)

IC 2-5-1.1-10
Indiana code revision commission; establishment; advisory function
Sec. 10. (a) The Indiana code revision commission is established. The commission shall function as an advisory body to the legislative council. In that capacity, the commission shall:
(1) assist the council in supervising the compilation, computerization, indexing, and printing of the Indiana Code;
(2) assist the council in developing standards for the codification and revision of statutes to make those statutes clear, concise, and easy to interpret and to apply;
(3) assist the council, as required by IC 4-22-8-11, with the publication of the Indiana Register and in the compilation, computerization, indexing, and printing of the Indiana Administrative Code;
(4) assist the council, as required by IC 4-22-2-42, in developing and revising standards, techniques, format, and numbering system to be used in drafting rules for promulgation;
(5) assist the council in developing and revising standards, techniques, and format to be used when preparing legislation for consideration by the Indiana general assembly; and
(6) assist the council with any other related tasks assigned to the commission by the council.
(b) The commission consists of the following members:
(1) Four (4) members of the house of representatives, not more than two (2) of whom are members of the same political party, to be appointed by the speaker of the house of representatives.
(2) Four (4) members of the senate, not more than two (2) of whom are members of the same political party, to be appointed by the president pro tempore of the senate.
(3) The chief justice of Indiana or his designee.
(4) The chief judge of the Indiana court of appeals or his designee.
(5) The Indiana attorney general or his designee.
(6) An attorney admitted to the practice of law before the

Indiana supreme court selected by the chairman of the council.
(7) A present or former professor of law selected by the chairman of the council.
(8) The Indiana secretary of state or his designee.
(9) An individual appointed by the governor.
Appointive members of the commission shall be appointed to serve a term of two (2) years or until their successors are appointed and qualified.
(c) The chairman of the commission shall be selected by the commission from among its legislative members.
(d) Commission members serve without compensation other than per diem and travel allowance as authorized for legislative study committees.
(e) The commission shall meet as often as is necessary to properly perform its duties.
(f) The council may direct the legislative services agency to provide such clerical, research, and administrative personnel and other assistance as the council considers necessary to enable the commission to properly perform its duties.
(g) Subject to the authorization of the council, the expenses incurred by the commission in performing its duties shall be paid from the funds appropriated to the council.
As added by Acts 1981, P.L.8, SEC.1. Amended by P.L.31-1985, SEC.37.

IC 2-5-1.1-11
Examination of state board of accounts
Sec. 11. The legislative council may examine the accounts, financial affairs, or performance of the state board of accounts. The examination is governed by IC 5-11. This examination may include a followup financial examination of a sample of those examined by the state board of accounts.
As added by P.L.3-1986, SEC.1.

IC 2-5-1.1-12
Repealed
(Repealed by P.L.1-2002, SEC.170.)

IC 2-5-1.1-12.1
Video or audio coverage of legislative sessions and activities
Sec. 12.1. The legislative council may contract with the office of technology established by IC 4-13.1-2-1 or another public or private person to provide video or audio coverage, or both, over the Internet or another broadcast medium of any of the following:
(1) Sessions of the general assembly.
(2) Other legislative activities authorized by the legislative council.
As added by P.L.1-2002, SEC.1. Amended by P.L.177-2005, SEC.1.

IC 2-5-1.1-12.2 Legislative services agency; office of census data
Sec. 12.2. (a) The definitions in IC 1-1-3.5 and IC 3-5-2 apply throughout this section.
(b) As used in this section, "committee" refers to the census data advisory committee established by IC 2-5-19-2.
(c) As used in this section, "council" refers to the legislative council established by section 1 of this chapter.
(d) As used in this section, "GIS" refers to the geographic information system that the office is required to establish and maintain under subsection (g)(9).
(e) As used in this section, "office" refers to the office of census data established by subsection (f).
(f) The office of census data is established within the legislative services agency. Appointment of staff members of the office is subject to the approval of the legislative council.
(g) The office shall do the following:
(1) Advise and assist the Bureau of the Census and the committee in defining the boundaries of census blocks in Indiana.
(2) Advise and assist the committee in coordinating the state's efforts to obtain an accurate population count in each federal decennial census.
(3) Work with other state and federal agencies to assist in the Census Bureau's local review program conducted in Indiana.
(4) Participate in national associations of state governments to obtain information regarding census count activities conducted by other states.
(5) Advise and assist the committee in the preparation and organization of decennial census data for use in congressional and state legislative redistricting.
(6) Work with political subdivisions following each decennial census to provide information and assistance concerning special censuses, special tabulations, and corrected population counts.
(7) Work with the election division, state agencies, and political subdivisions to maintain accurate information concerning the boundaries of precincts and political subdivisions.
(8) Provide technical assistance to counties, the election commission, and the election division to comply with Indiana law concerning establishing a precinct (as defined in IC 3-11-1.5-1).
(9) Establish and maintain a geographic information system that contains the boundaries of all precincts, legislative districts, and congressional districts. The geographic information system may contain other boundaries and information as determined by the executive director of the legislative services agency or as required by the council.
(10) Perform other census and mapping research as determined by the executive director of the legislative services agency or as required by the council.
(h) The office shall provide the election division a network

connection to the GIS. The network connection must do the following:
(1) Provide the election division with read access to the GIS.
(2) Enable the election division to download any information, including maps, contained in the GIS.
(i) The election division is the agency through which public access to information contained in the GIS shall be provided.
As added by P.L.1-2002, SEC.2.

IC 2-5-1.1-13
Use of Internet coverage for commercial purpose
Sec. 13. (a) A person may use all or a part of audio or video coverage provided under section 12.1 of this chapter for a commercial purpose intended to result in a profit or other tangible benefit to any person only if:
(1) the legislative council gives its permission for the person's commercial use; and
(2) the person:
(A) uses the audio or video coverage only for educational or public affairs programming, including news programming, that does not also constitute a use prohibited under section 14 of this chapter; or
(B) transmits to paid subscribers an unedited feed of the audio or visual coverage.
(b) The legislative council shall give its permission to a person to use the coverage provided under section 12.1 of this chapter for a commercial purpose if:
(1) the person or the person's representative submits to the legislative council, or its designated agent, a signed, written request for the use that:
(A) states the purpose for which the audio or video coverage will be used and that the stated purpose is allowed under subsection (a); and
(B) contains an agreement by the person that the audio or visual coverage will not be used for a commercial purpose other than the stated purpose; and
(2) the purpose stated in subdivision (1)(A) is a use allowed under subsection (a).
(c) The legislative council:
(1) is not required to give its permission to any person; and
(2) may limit the number of persons to whom it gives its permission;
to use coverage provided under section 12.1 of this chapter for a purpose described in subsection (a)(2)(B).
(d) Subsection (a) and an agreement under subsection (b)(1)(B) do not prohibit compiling, describing, quoting from, analyzing, or researching the verbal content of audio or visual coverage provided under section 12.1 of this chapter for a commercial purpose.
(e) The attorney general may enforce this section at the request of the legislative council by bringing a civil action to enjoin a violation

of subsection (a) or an agreement under subsection (b)(1)(B).
As added by P.L.179-2001, SEC.2. Amended by P.L.1-2002, SEC.3.

IC 2-5-1.1-14
Internet coverage as part of legislative history
Sec. 14. Audio or video coverage provided under section 12.1 of this chapter is not part of the legislative history of an act enacted or resolution adopted by the general assembly unless:
(1) the content of audio or video coverage provided under section 12.1 of this chapter is:
(A) incorporated by resolution contemporaneously adopted by the chamber in which the coverage originated into the house or senate journal required under Article 4, Section 12 of the Constitution of the State of Indiana; or
(B) declared to be part of the legislative history of a bill or resolution in a bill contemporaneously enacted by the general assembly; and
(2) the content of the incorporated audio or video coverage is certified for accuracy and completeness by the principal clerk or principal secretary of the chamber in which the coverage originated.
As added by P.L.179-2001, SEC.3. Amended by P.L.1-2002, SEC.4.

IC 2-5-1.1-15
Internet coverage as an expression of legislative intent
Sec. 15. Audio or video coverage provided under section 12.1 of this chapter does not constitute an expression of the legislative intent, purpose, or meaning of an act enacted or resolution adopted by the general assembly unless:
(1) the content of audio or video coverage provided under section 12.1 of this chapter is incorporated by a bill contemporaneously enacted by the general assembly; and
(2) the content of the incorporated audio or video coverage is certified for accuracy and completeness by the principal clerk or principal secretary of the chamber in which the coverage originated.
As added by P.L.179-2001, SEC.4. Amended by P.L.1-2002, SEC.5.

IC 2-5-1.1-16
Internet coverage; use as evidence
Sec. 16. It is not the intent of the general assembly in enacting section 12.1 of this chapter to have the content of the audio or video coverage provided under section 12 of this chapter (repealed) used as evidence of the legislative intent, purpose, or meaning of an act enacted or resolution adopted by the general assembly.
As added by P.L.179-2001, SEC.5. Amended by P.L.1-2002, SEC.6; P.L.1-2003, SEC.1.

IC 2-5-1.1-17
Intent of general assembly in enactment of sections 12, 13, 14, 15,

and 16 of chapter
Sec. 17. It is not the intent of the general assembly in enacting sections 12 (repealed), 13, 14, 15, and 16 of this chapter to change the judicial rule of statutory construction expressed in Tinder, Pros. Atty. et al. v. Clarke Auto Co., Inc. (1958), 238 Ind. 302, 149 N.E.2d 808 and later cases that the motive of individual sponsors of legislation cannot be imputed to the general assembly unless there is a basis for it in its statutory expression.
As added by P.L.16-2009, SEC.8.

IC 2-5-1.1-18
Annual appropriation to legislative employers
Sec. 18. There is annually appropriated to legislative employers (as defined in IC 5-10-8) from the fund established under section 17 of this chapter sufficient funds to pay for employer paid benefit charges or premiums arising as a result of elections made by legislative employers under IC 5-10-8.
As added by P.L.178-2002, SEC.141.

IC 2-5-1.1-19
Small business impact comments
Sec. 19. The legislative services agency, under the direction of the legislative council, shall establish a process that permits small business impact comments concerning proposed legislation to be posted on the general assembly's web site after submission by the office of management and budget under IC 4-3-22-16.
As added by P.L.137-2006, SEC.1.



CHAPTER 1.2. DEFINITIONS AND GENERAL PROVISIONS RELATING TO THE OPERATION OF A COMMITTEE

IC 2-5-1.2-1 Version b
Application of chapter; exceptions
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 1. (a) Except as provided in subsection (b) or otherwise in this article, this chapter applies to all committees established under this article.
(b) This chapter does not apply to the following:
(1) The legislative council and code revision commission (IC 2-5-1.1).
(2) The public officers compensation advisory commission (IC 2-5-1.6). (3) The commission on interstate cooperation (IC 2-5-2).
(4) The commission on state tax and financing policy (IC 2-5-3).
(5) The natural resources study committee (IC 2-5-5).
(6) The pension management oversight commission (IC 2-5-12).
(7) The probate code study commission (IC 2-5-16).
(8) The administrative rules oversight committee (IC 2-5-18).
(9) The census data advisory committee (IC 2-5-19).
(10) The commission on military and veterans affairs (IC 2-5-20).
(11) A committee covered by IC 2-5-21.
(12) The health finance commission (IC 2-5-23).
(13) The water resources study committee (IC 2-5-25).
(14) The select joint commission on Medicaid oversight (IC 2-5-26).
(15) The commission on developmental disabilities (IC 2-5-27.2).
(16) The youth advisory council (IC 2-5-29).
(17) The unemployment insurance oversight committee (IC 2-5-30).
(18) The criminal law and sentencing policy study committee (IC 2-5-33.4).
As added by P.L.220-2011, SEC.6. Amended by P.L.6-2012, SEC.4; P.L.133-2012, SEC.1.

IC 2-5-1.2-2
Application of definitions
Sec. 2. The definitions in this chapter apply throughout this article except in a statute listed in section 1 of this chapter.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-3
"Appointing authority"
Sec. 3. "Appointing authority" refers to the office that has the duty to appoint a committee member under this article.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-4
"Committee"
Sec. 4. "Committee" refers to a commission, a committee, or another body (however designated) established under this article.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-5
"House"
Sec. 5. "House" refers to the house of representatives of the general assembly.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-6 "President pro tempore"
Sec. 6. "President pro tempore" refers to the president pro tempore of the senate of the general assembly.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-7
"Senate"
Sec. 7. "Senate" refers to the senate of the general assembly.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-8
"Speaker"
Sec. 8. "Speaker" refers to the speaker of the house of representatives of the general assembly.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-9
Filling vacancies
Sec. 9. (a) If a vacancy occurs on a committee, the appointing authority that appointed the member whose position is vacant shall appoint an individual to fill the vacancy.
(b) An individual appointed to fill a vacancy must have the qualifications that a member appointed by the appointing authority must have.
(c) An individual appointed to fill a vacancy serves:
(1) for the remainder of the term of the member the individual is appointed to succeed, if committee members have a term set under this article; or
(2) at the pleasure of the appointing authority, if subdivision (1) does not apply.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-10
Legislative services agency provides staff support
Sec. 10. The legislative services agency shall provide staff support to a committee.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-11
Per diem, mileage, travel allowances
Sec. 11. Each member of a committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-12
Number of votes required to take action
Sec. 12. The affirmative votes of a majority of the voting members appointed to a committee are required for the committee to

take action on any measure, including the final report.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-13
Committee to operate under policies and procedures of legislative council
Sec. 13. A committee shall operate under the policies and rules of the legislative council.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-14
Payment of committee expenses from appropriations to legislative council, legislative services agency
Sec. 14. All funds necessary for a committee to carry out its functions shall be paid from appropriations to the legislative council and the legislative services agency.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-15
Submission of reports to legislative council
Sec. 15. A committee shall submit interim, final, and other reports to the legislative council as directed by the legislative council in an electronic format under IC 5-14-6.
As added by P.L.220-2011, SEC.6.

IC 2-5-1.2-16
Committee reports are public records
Sec. 16. All reports of a committee are public records.
As added by P.L.220-2011, SEC.6.



CHAPTER 1.5. REPEALED



CHAPTER 1.6. PUBLIC OFFICERS COMPENSATION ADVISORY COMMISSION

IC 2-5-1.6-1.5
"Compensation"
Sec. 1.5. As used in this chapter, "compensation" refers to all of the following elements of compensation:
(1) Salary.
(2) Deferred compensation.
(3) Health, vision, and dental insurance.
(4) Pension and other retirement benefits.
(5) Any other:
(A) amount paid to an individual; or
(B) benefit provided to an individual;
to compensate the individual for services provided as a public officer.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-1.7
"Compensation value"
Sec. 1.7. As used in this chapter, "compensation value" means the dollar value of all elements of compensation for a public officer.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-2
"Growth rate"
Sec. 2. As used in this chapter, "growth rate" refers to the rate of change in Indiana nonfarm income determined by the Bureau of Economic Analysis of the United States Department of Commerce.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-3
"Political subdivision"
Sec. 3. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-4
"Public employee"
Sec. 4. As used in this chapter, "public employee" refers to any of the following:
(1) An employee of the state. (2) An employee of a political subdivision.
(3) An employee of any other entity whose salary is paid in any part from funds derived from taxes imposed by the state or a political subdivision.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-5
"Public officer"
Sec. 5. As used in this chapter, "public officer" refers to any of the following:
(1) The governor.
(2) The lieutenant governor.
(3) The secretary of state.
(4) The auditor of state.
(5) The treasurer of state.
(6) The attorney general.
(7) The state superintendent of public instruction.
(8) A justice of the supreme court of Indiana.
(9) A judge of the court of appeals of Indiana.
(10) A judge of the Indiana tax court.
(11) A judge of a circuit, superior, or probate court.
(12) A member of the general assembly.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-6
Establishment of commission
Sec. 6. There is established the public officers compensation advisory commission.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-7
Membership
Sec. 7. (a) The commission consists of the following members:
(1) Two (2) members appointed by the speaker of the house of representatives. The members appointed under this subdivision may not be members of the same political party.
(2) Two (2) members appointed by the president pro tempore of the senate. The members appointed under this subdivision may not be members of the same political party.
(3) Two (2) members appointed by the governor. The members appointed under this subdivision may not be members of the same political party.
(4) Two (2) members appointed by the chief justice of the supreme court of Indiana. The members appointed under this subdivision may not be members of the same political party.
(5) One (1) member appointed by the chief judge of the court of appeals of Indiana.
(b) The following may not be a commission member:
(1) A public officer.
(2) A public employee. (3) An individual who has a pecuniary interest in the salary of a public officer. For purposes of this subdivision, an individual has a pecuniary interest in the salary of a public officer if an increase in the salary of a public officer will result in an ascertainable increase in the income or net worth of the individual.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-8
Terms
Sec. 8. (a) The term of a commission member begins on the later of the following:
(1) July 1 after the member is appointed.
(2) The day the member accepts the member's appointment.
(b) The term of a commission member expires on July 1 of the fourth year after the year the member's term begins.
(c) A member may be reappointed to serve a new term.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-9
Vacancy
Sec. 9. (a) If there is a vacancy on the commission, the public officer who appointed the member whose position is vacant shall appoint an individual to fill the vacancy.
(b) The member appointed under this section shall fill the vacancy for the remainder of the unexpired term.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-10
Appointment of chairperson
Sec. 10. (a) Before July 1 of each odd-numbered year, the chairman of the legislative council shall appoint one (1) member to be chair of the commission.
(b) The member appointed as chair of the commission serves as chair beginning July 1 after appointment.
(c) A member of the commission may be reappointed as chair of the commission.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-11
Quorum
Sec. 11. Five (5) commission members constitute a quorum. The affirmative votes of at least five (5) commission members are necessary for the commission to take official action other than to adjourn or to meet to hear reports or testimony.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-12
Meetings
Sec. 12. The commission shall meet at the call of the chair and at

other times as the commission considers necessary.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-13
Per diem
Sec. 13. Each member of the commission is entitled to the following:
(1) The salary per diem provided under IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4.
(3) Other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-14
Legislative services agency staff
Sec. 14. The legislative services agency shall provide administrative support for the commission. At the request of the legislative services agency, the state personnel department or the Indiana judicial center established by IC 33-38-9-4 shall assign staff to provide research and other support to assist the legislative services agency in providing administrative support to the commission.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-15
Contract with consultants
Sec. 15. The legislative services agency may contract with consultants on behalf of the commission, as the commission considers necessary, to implement this chapter.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-16
Subject to rules of legislative council
Sec. 16. Except as otherwise provided by this chapter, the commission is subject to the rules of the legislative council.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-17
Reports
Sec. 17. The commission shall make reports to the general assembly as required by this chapter or by the legislative council. The reports to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-18
Meetings
Sec. 18. The commission shall meet at least one (1) time not later

than July 1 of each even-numbered year to do the following:
(1) For each public officer listed in section 5 of this chapter, determine the most recent year that the compensation value for the public officer increased.
(2) Receive information relating to the compensation of public officers.
(3) Consider recommendations for suitable compensation for public officers.
(4) Take testimony relating to the compensation of public officers.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-19
Recommendations
Sec. 19. (a) Not later than September 1 of each even-numbered year, the commission shall make written recommendations to the:
(1) legislative council; and
(2) budget committee;
concerning suitable elements of compensation for public officers. The recommendations to the legislative council must be in an electronic format under IC 5-14-6.
(b) When making recommendations, the commission shall do the following:
(1) Make a separate recommendation of compensation value, which may include a recommendation for no adjustment of compensation value, for each separate public officer listed in section 5 of this chapter. The commission may not recommend an increase in the compensation value for a public officer to an amount that exceeds the compensation value the public officer would receive if the compensation value for the public officer increased each year since the most recent year the public officer received an increase in compensation value by the growth rate for each respective year.
(2) Recommend maintaining or abolishing existing elements of compensation or establishing new elements of compensation.
(3) Recommend a compensation plan that enables an individual who is a public officer to select elements of compensation to meet the individual's own circumstances while ensuring that individuals who hold the same public office receive compensation of equal compensation value.
(4) Make other recommendations the commission considers useful to provide suitable compensation for public officers.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-20
Health care adjustment
Sec. 20. For purposes of this chapter, a health care adjustment under IC 33-38-5-8.2 is considered part of the compensation of a public officer who is a judicial officer.
As added by P.L.133-2012, SEC.2.
IC 2-5-1.6-21
Enactment of recommendations
Sec. 21. A commission recommendation does not take effect unless enacted by the general assembly.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-22
Appropriation
Sec. 22. There is annually appropriated to the legislative services agency from the state general fund money necessary for the operation of the commission.
As added by P.L.133-2012, SEC.2.

IC 2-5-1.6-23
Not severable
Sec. 23. Notwithstanding IC 1-1-1-8, the provisions of this chapter are not severable.
As added by P.L.133-2012, SEC.2.



CHAPTER 2. COMMISSION ON INTERSTATE COOPERATION

IC 2-5-2-2
Flood control; other duties; hearings
Sec. 2. (a) The commission shall act as the agency of this state in assisting in the institution and consummation of federal and state matters requiring cooperation between this state and other states and the federal government, including flood control and regulation of flood waters in the areas of this state where hazards from flood waters obtain, and in cooperating with any department or agency of the federal government duly authorized to institute and consummate such a program and to expend moneys made available therefor and in cooperating with any organization created in this state for the purpose of controlling flood waters and to meet and to act with and in cooperation with any like commission or commissions or agencies of any other state.
(b) The commission may sit in any place within or without the state and hold either public or private hearings.
(c) Without regard to the time of the sitting of the general assembly, the commission shall generally have, possess, and exercise all of the powers possessed by a committee of the general assembly while acting during a session of the general assembly.
(Formerly: Acts 1937, c.12, s.2.) As amended by P.L.3-1985, SEC.2.

IC 2-5-2-3
Legislative members of commission; per diem, mileage, and travel allowances
Sec. 3. The legislative members of the commission are entitled to receive the same per diem, mileage, and travel allowances paid to persons who serve as legislative members of interim study committees established by the legislative council. These allowances shall be paid by the legislative services agency from the amounts appropriated for that purpose.
(Formerly: Acts 1937, c.12, s.3; Acts 1973, P.L.3, SEC.1.) As amended by P.L.3-1984, SEC.2.

IC 2-5-2-4
Resolutions related to commission's function; study and report on matters referred to commission; subcommittees; request for assistance or information; staff and support
Sec. 4. (a) The legislative council may refer by resolution any

matter related to the commission's function as described in section 1(g) of this chapter.
(b) When any matter is referred to the commission by the legislative council, the commission shall conduct a study of the matter and shall make a report of the study results in an electronic format under IC 5-14-6 to the legislative council.
(c) The commission may appoint subcommittees, subject to the authority of the commission, to carry out studies on matters related to its functions.
(d) The commission may request and shall receive from any department, division, board, commission, or agency of this state or of any political subdivision thereof or from any organization, incorporated or unincorporated, such assistance, information, and data as will enable it properly to carry out its activities and effectuate its purposes under this chapter.
(e) The legislative services agency shall provide staff support to the commission.
(Formerly: Acts 1937, c.12, s.4.) As amended by P.L.3-1984, SEC.3; P.L.28-2004, SEC.4.

IC 2-5-2-5
Repealed
(Repealed by Acts 1978, P.L.6, SEC.36.)

IC 2-5-2-6
Repealed
(Repealed by Acts 1972, P.L.13, SEC.2.)



CHAPTER 3. COMMISSION ON STATE TAX AND FINANCING POLICY

IC 2-5-3-2
Establishment of commission
Sec. 2. For the purpose of carrying out the policy set forth in section 1 of this chapter, there is hereby established a bipartisan commission to be known as the "commission on state tax and financing policy."
(Formerly: Acts 1953, c.241, s.2.) As amended by Acts 1982, P.L.2, SEC.11.

IC 2-5-3-3
Membership
Sec. 3. (a) The commission consists of five (5) members, who shall be selected as follows:
(1) One (1) member shall be appointed by the speaker of the house of representatives from the membership of that body.
(2) One (1) member shall be appointed by the minority floor leader of the house of representatives from the membership of that body.
(3) One (1) member shall be appointed by the president pro tempore of the senate from the membership of that body.
(4) One (1) member shall be appointed by the minority floor leader of the senate from the membership of that body.
(5) One (1) member shall be appointed by the chairman of the legislative council from the membership of that body.
(b) If during a particular year a member of the commission ceases being a member of the body from which he was appointed, the individual's status as a member of the commission continues until December 31 of that year, at which time the individual's position on the commission becomes vacant. However, a commission member may be removed at any time by the appointing authority who appointed him.
(c) If a vacancy exists on the commission, the appointing authority who appointed the former member whose position has become

vacant shall appoint someone to fill the vacancy. However, the new member must be a member of the same body from which the former member was appointed.
(d) The speaker of the house of representatives and the president pro tempore of the senate may each appoint not more than two (2) persons to serve as nonvoting advisors to the commission. However, no person who is a member of the general assembly may serve as a nonvoting advisor to the commission. Such an advisor may be removed at any time by the appointing authority who appointed him.
(Formerly: Acts 1953, c.241, s.3.) As amended by P.L.3-1983, SEC.1; P.L.4-1987, SEC.1.

IC 2-5-3-4
Presiding officer; allowances for commission members and advisor
Sec. 4. (a) After January 1 but before May 1 of each year, the chairman of the legislative council shall designate one (1) member of the commission to serve as its chairman during the calendar year in which the designation is made.
(b) Each member of, and each nonvoting advisor to, the commission is entitled to receive the same per diem, mileage, and travel allowances paid to persons who serve as legislative and lay members, respectively, of interim study committees established by the legislative council. These allowances shall be paid by the legislative services agency from the amounts appropriated for that purpose.
(Formerly: Acts 1953, c.241, s.4.) As amended by P.L.3-1983, SEC.2; P.L.4-1987, SEC.2.

IC 2-5-3-5
Study; recommendations
Sec. 5. (a) The commission shall study and investigate:
(1) the present state, county, and city tax structure of the state of Indiana;
(2) its revenue-producing characteristics and effects upon the economy of the state of Indiana;
(3) its equalities and fairness;
(4) the enforcement policies and administrative practices related to that tax structure; and
(5) the costs of collection in relationship to the burden of the tax.
In addition, the commission shall examine overall administrative matters, fiscal matters, and procedural problems of the various departments of the state, county, and city governments as they relate to tax and financing policy. The commission shall make recommendations to the end that there will be formulated certain guiding policies that will assure the accomplishment of the policy expressed in this chapter.
(b) The legislative council may refer by resolution any tax or financing problems and correlated matters to the commission for study and research. When any matter is referred to the commission

by the legislative council, the commission shall make a study of the problem submitted and shall report the study results in an electronic format under IC 5-14-6 to the legislative council.
(c) The legislative services agency shall provide staff support to the commission.
(Formerly: Acts 1953, c.241, s.5.) As amended by Acts 1978, P.L.6, SEC.1; P.L.3-1983, SEC.3; P.L.28-2004, SEC.5.

IC 2-5-3-6
Hearings; oaths; gathering information
Sec. 6. (a) The commission may, for the purpose of carrying out the provisions of this chapter, hold such hearings and sit and act at such times and places, and take such testimony, as the commission may deem advisable. Any member of the commission may administer oaths or affirmations to witnesses appearing before the commission.
(b) The commission may secure directly from any executive or administrative department, bureau, agency, board, commission, office, independent establishment or instrumentality, information, suggestions, estimates, and statistics for the purpose of this chapter. Such a department, bureau, agency, board, commission, office, establishment or instrumentality of any state or local governmental unit in the state of Indiana is authorized and directed to furnish such information, suggestions, estimates, and statistics directly to the commission, as the chairman of the commission may request.
(Formerly: Acts 1953, c.241, s.6.) As amended by Acts 1982, P.L.2, SEC.12; P.L.3-1983, SEC.4.

IC 2-5-3-7
Cooperation with state revenue department
Sec. 7. The Indiana department of state revenue shall cooperate fully in effecting the purposes of this chapter and in assisting in the accomplishment of the duties imposed by this chapter upon the commission under and pursuant to powers granted the Indiana department of state revenue by the provisions of IC 6-8.1-7-2.
(Formerly: Acts 1953, c.241, s.7.) As amended by Acts 1982, P.L.2, SEC.13.

IC 2-5-3-8
Repealed
(Repealed by Acts 1972, P.L.13, SEC.3.)



CHAPTER 4. REPEALED



CHAPTER 5. NATURAL RESOURCES STUDY COMMITTEE

IC 2-5-5-2
Meetings; chairman, appointment
Sec. 2. The committee shall meet on call of the chairman not later than thirty (30) days following adjournment of the first session of each general assembly to organize; thereafter it shall meet at such times as the chairman deems necessary. During the first regular session of each general assembly, the chairman shall be appointed by the speaker of the house and shall serve until the beginning of the second regular session of that general assembly when the chairman during the second regular session shall assume his duties after having been appointed by the president pro tempore of the senate.
(Formerly: Acts 1963, c.166, s.2.) As amended by Acts 1977, P.L.5, SEC.2.

IC 2-5-5-3
Duties
Sec. 3. The committee shall conduct a continuing study of the laws relating to the department of natural resources to the end that legislation may be proposed to better serve the citizens of Indiana. The committee shall especially direct its attention to consultations with representatives of the department of natural resources and citizens of Indiana for the purpose of proposing legislation to accomplish the following:
(a) repeal of outmoded or unnecessary laws;
(b) consolidation and restatement of existing laws;
(c) improved coordination of state laws with federal laws; and
(d) addition or amendment of laws that will further the purpose for which the department of natural resources was created.
Further, the committee shall advise and assist the department of natural resources in programming its activities and in developing a

long-range plan for land acquisition, capital improvement and development of facilities.
(Formerly: Acts 1963, c.166, s.3.) As amended by Acts 1977, P.L.5, SEC.3.

IC 2-5-5-4
Repealed
(Repealed by Acts 1978, P.L.6, SEC.36.)

IC 2-5-5-5
Compensation; expenses
Sec. 5. The members of the committee shall serve without compensation excepting that they shall be entitled to per diem for attendance at meetings and necessary travel allowance as provided by law for other legislative committees. The expenses of the committee shall be paid from funds appropriated to the legislative council.
(Formerly: Acts 1963, c.166, s.5.) As amended by Acts 1977, P.L.5, SEC.5.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. PENSION MANAGEMENT OVERSIGHT COMMISSION

IC 2-5-12-2
Powers and duties
Sec. 2. (a) The commission shall:
(1) study the investment and management practices of the boards of the public retirement funds;
(2) determine what constitutes adequate wage replacement levels at retirement (including benefits from public retirement funds and social security) for public employees;
(3) study the impact of federal law and proposals concerning pensions, annuities, and retirement benefits;
(4) study the retirement funds established in IC 36-8; and
(5) study methods and levels of funding for public retirement funds.
(b) The commission may study other topics as assigned by the legislative council or as directed by its chairman.
As added by P.L.5-1985, SEC.1.

IC 2-5-12-3
Members; appointments; removal; vacancies
Sec. 3. (a) The commission consists of twelve (12) members appointed as follows:
(1) Four (4) members of the senate, not more than two (2) of whom may be affiliated with the same political party, to be appointed by the president pro tempore of the senate.
(2) Four (4) members of the house of representatives, not more than two (2) of whom may be affiliated with the same political party, to be appointed by the speaker of the house of representatives.
(3) Two (2) individuals who are not members of the general assembly to be appointed by the president pro tempore of the senate.
(4) Two (2) individuals who are not members of the general assembly to be appointed by the speaker of the house of representatives.
The individuals appointed under subdivisions (3) and (4) must be experts in the areas of finance, investments, or pension fund management.
(b) The chairman of the legislative council shall appoint a member of the commission to serve as chairman. Whenever there is a new chairman of the legislative council, the new chairman may remove

the chairman of the commission and appoint another chairman.
(c) If a legislative member of the commission ceases being a member of the chamber from which the member was appointed, the member also ceases to be a member of the commission.
(d) A legislative member of the commission may be removed at any time by the appointing authority who appointed the legislative member.
(e) If a vacancy exists on the commission, the appointing authority who appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy.
As added by P.L.5-1985, SEC.1.

IC 2-5-12-4
Report
Sec. 4. The commission shall annually report the results of its study in an electronic format under IC 5-14-6 to the general assembly before November 1.
As added by P.L.5-1985, SEC.1. Amended by P.L.28-2004, SEC.6.

IC 2-5-12-5
Staff support; consultants
Sec. 5. (a) The legislative services agency shall provide staff support to the commission.
(b) The commission may employ consultants to assist it with its study.
As added by P.L.5-1985, SEC.1.

IC 2-5-12-6
Compensation; expenses
Sec. 6. Each member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.5-1985, SEC.1. Amended by P.L.4-1986, SEC.1.



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. PROBATE CODE STUDY COMMISSION

IC 2-5-16-2
Establishment of commission
Sec. 2. The probate code study commission is established.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-3
Membership
Sec. 3. (a) The commission has the following membership:
(1) Ten (10) members appointed by the governor. Each Indiana congressional district must be represented by at least one (1) member appointed under this subdivision who is a resident of that congressional district.
(2) Three (3) members appointed by the president pro tempore of the senate from among the members of the senate, not more than two (2) of whom may be affiliated with the same political party.
(3) Three (3) members appointed by the speaker of the house of representatives from among the members of the house, not more than two (2) of whom may be affiliated with the same political party.
(b) If a legislative member of the commission ceases to be a member of the chamber from which the member was appointed, the person ceases to be a member of the commission.
(c) The term of a member is two (2) years.
(d) If:
(1) the term of a member expires;
(2) the member is not reappointed; and
(3) a successor is not appointed;
the term of the member continues until a successor is appointed.
As added by P.L.9-1988, SEC.1. Amended by P.L.3-1994, SEC.1; P.L.170-2002, SEC.3.

IC 2-5-16-4
Chairman and vice chairman
Sec. 4. (a) For calendar year 2009 and every fourth calendar year thereafter, the president pro tempore of the senate shall appoint a chairman and a vice chairman from among the commission's legislative members, each to serve a term of two (2) years.
(b) For calendar year 2011 and every fourth calendar year thereafter, the speaker of the house of representatives shall appoint a chairman and a vice chairman from among the commission's

legislative members, each to serve a term of two (2) years.
As added by P.L.9-1988, SEC.1. Amended by P.L.3-1994, SEC.2; P.L.143-2009, SEC.1.

IC 2-5-16-5
Vacancies
Sec. 5. (a) A vacancy on the commission shall be filled by the original appointing authority.
(b) If the office of chairman or vice chairman of the commission becomes vacant, the commission shall elect a person to fill the vacancy from among the legislative members of the commission.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-5.5
Quorum
Sec. 5.5. (a) A quorum for a meeting of the commission is determined as follows:
STEP ONE: Determine the total number of members currently serving on the commission.
STEP TWO: Divide the number determined in STEP ONE by two (2). If the quotient is not a whole number, round the quotient up to the nearest whole number.
STEP THREE: Add one (1) member to the quotient determined under STEP TWO.
(b) Before the commission takes any final action, the number of affirmative votes on the action must equal the number of members in a quorum.
As added by P.L.3-1994, SEC.3.

IC 2-5-16-6
Rules; committees
Sec. 6. Subject to applicable statutes and policies established by the legislative council, the commission by resolution may adopt rules and create committees, consisting of its members, necessary for the proper conduct of its business.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-7
Compensation of commission members
Sec. 7. Each legislative member and each lay member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to individuals serving as legislative and lay members, respectively, on interim study committees established by the legislative council.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-8
Staff support
Sec. 8. The legislative services agency shall provide staff support to the commission. As added by P.L.9-1988, SEC.1.

IC 2-5-16-9
Funding
Sec. 9. Funds necessary to carry out this chapter shall be allotted to the commission from funds appropriated to the legislative council.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-10
Public or private sources of money or services; acceptance
Sec. 10. Subject to standards set by statute and the policies established by the legislative council, the commission may accept money or services from any public or private source to carry out this chapter.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-11
Reports
Sec. 11. The commission shall submit reports in an electronic format under IC 5-14-6 to the legislative council as and when requested by the council.
As added by P.L.9-1988, SEC.1. Amended by P.L.28-2004, SEC.7.

IC 2-5-16-12
Functions of commission
Sec. 12. The commission shall carry out a program to study and recommend to the general assembly needed changes in the following:
(1) The probate code (IC 29-1).
(2) The trust code (IC 30-4).
(3) Other statutes affecting the administration of a decedent's estate, guardianships, probate jurisdiction, trusts, or fiduciaries.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-13
Referral of issues by legislative council; report
Sec. 13. The legislative council may refer any issue related to probate or trusts and fiduciaries to the commission for study. If a matter is referred to the commission under this section, the commission shall study that matter and report in an electronic format under IC 5-14-6 to the legislative council as requested by the council.
As added by P.L.9-1988, SEC.1. Amended by P.L.28-2004, SEC.8.



CHAPTER 17. REPEALED



CHAPTER 18. ADMINISTRATIVE RULES OVERSIGHT COMMITTEE

IC 2-5-18-2
"Committee" defined
Sec. 2. As used in this chapter, "committee" refers to the administrative rules oversight committee established by section 4 of this chapter.
As added by P.L.12-1993, SEC.1.

IC 2-5-18-3
"Rule" defined
Sec. 3. As used in this chapter, "rule" has the meaning set forth in IC 4-22-2-3.
As added by P.L.12-1993, SEC.1.

IC 2-5-18-4
Establishment of committee
Sec. 4. The administrative rules oversight committee is established. The committee has oversight over the rules of any agency that is not listed in IC 4-21.5-2-4.
As added by P.L.12-1993, SEC.1.

IC 2-5-18-5
Members; appointments; vacancies
Sec. 5. (a) The committee consists of the following eight (8) members of the general assembly:
(1) Four (4) members of the house of representatives appointed by the speaker of the house of representatives. Not more than two (2) members appointed under this subdivision may be members of the same political party.
(2) Four (4) members of the senate appointed by the president pro tempore of the senate. Not more than two (2) members appointed under this subdivision may be members of the same political party.
(b) The appointing authorities shall make the appointments before December 1 of each even-numbered year. The appointments remain in effect until the election of the next general assembly.
(c) Any vacancy occurring on the committee must be filled by the appointing authority for the unexpired term.
As added by P.L.12-1993, SEC.1.

IC 2-5-18-6
Chair; meeting to organize Sec. 6. (a) The speaker of the house of representatives shall appoint a member of the committee to be the chair of the committee during the first regular session of each general assembly. The member appointed to be chair by the speaker serves as chair until the beginning of the second regular session of that general assembly.
(b) The president pro tempore of the senate shall appoint a member of the committee to be chair of the committee during the second regular session of each general assembly. The member appointed to be chair by the president pro tempore serves as chair until the election of the next general assembly.
(c) The committee shall meet to organize on the call of the chair not later than December 15 of each year. The committee shall meet at the call of the chair.
As added by P.L.12-1993, SEC.1. Amended by P.L.4-1995, SEC.11.

IC 2-5-18-7
Per diem, mileage, and travel allowances
Sec. 7. Each member of the committee is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council. These expenses shall be paid from funds appropriated to the legislative council.
As added by P.L.12-1993, SEC.1.

IC 2-5-18-8
Committee's duties
Sec. 8. (a) The committee shall receive and may, at its discretion, review a complaint filed by a person regarding a rule or practice of an agency.
(b) The committee may review an agency rule, an agency practice, or a failure of an agency to adopt a rule.
(c) The committee may recommend that a rule be modified, repealed, or adopted.
(d) When appropriate, the committee shall prepare and arrange for the introduction of a bill to clarify the intent of the general assembly when the general assembly enacted a law or to correct the misapplication of a law by an agency.
As added by P.L.12-1993, SEC.1.

IC 2-5-18-9
Quorum; number of affirmative votes required for action
Sec. 9. (a) Five (5) members of the committee constitute a quorum.
(b) The affirmative vote of five (5) members of the committee is required for the committee to take any action.
As added by P.L.12-1993, SEC.1.

IC 2-5-18-10
Notice of meetings
Sec. 10. (a) Notice of the time, place, and agenda of committee

meetings may be given in the Indiana Register.
(b) The committee may require publication of a periodic announcement in the Indiana Register that describes the duties of the committee and the procedure for filing complaints.
(c) The committee may require publication in the Indiana Register of an account of all or part of the proceedings of the committee.
As added by P.L.12-1993, SEC.1.

IC 2-5-18-11
Provision of staff
Sec. 11. Staff for the committee shall be provided by the legislative services agency.
As added by P.L.12-1993, SEC.1.



CHAPTER 19. CENSUS DATA ADVISORY COMMITTEE

IC 2-5-19-2
Establishment of committee
Sec. 2. The census data advisory committee is established.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-3
Number of members
Sec. 3. The committee consists of eight (8) members.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-4
House of representatives appointees
Sec. 4. The speaker of the house of representatives shall appoint four (4) members of the committee. Two (2) of the members appointed must be members of the house of representatives who are not affiliated with the same political party. Not more than two (2) of the four (4) members appointed may be affiliated with the same political party.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-5
Senate appointees
Sec. 5. The president pro tempore of the senate shall appoint four (4) members of the committee. Two (2) of the members appointed must be members of the senate who are not affiliated with the same political party. Not more than two (2) of the four (4) members appointed may be affiliated with the same political party.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-6
Term of members
Sec. 6. Each member of the committee serves a term of three (3) years.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-7
Vacating members' seats
Sec. 7. A member appointed under section 4 or 5 of this chapter vacates the member's seat on the committee when the member ceases to be a member of the house of the general assembly that the member represented when the member was appointed. As added by P.L.6-1990, SEC.1.

IC 2-5-19-8
Vacancies
Sec. 8. The appointing authority shall fill a vacancy on the committee for the unexpired term.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-9
Compensation of committee members
Sec. 9. Each member of the committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-10
Chairman
Sec. 10. The chairman of the legislative council shall appoint the chairman of the committee before August 1 of each year. The chairman appointed under this section must be a member of the senate or house of representatives.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-11
Adoption of policies
Sec. 11. The legislative council may adopt policies to govern the activity of the committee not otherwise provided for in this chapter.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-12
Committee budget
Sec. 12. The legislative council shall establish a budget for the committee.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-13
Committee expenses
Sec. 13. Subject to prior authorization of the legislative council, the expenses incurred by the committee in performing the committee's duties shall be paid from the funds appropriated to the council.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-14
Meetings
Sec. 14. The committee shall meet at the call of the chairman.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-15 Quorum
Sec. 15. A quorum for a meeting of the committee consists of five (5) members.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-16
Votes required
Sec. 16. Five (5) affirmative votes are required for the committee to take action.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-17
Reports
Sec. 17. All reports of the committee are public records.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-18
Staff and administrative services
Sec. 18. The legislative services agency shall provide staff and administrative services for the committee.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-19
Function of committee
Sec. 19. The committee shall do the following:
(1) Advise and assist the Bureau of the Census in the preparation and organization of decennial census data for use by the general assembly in reapportioning the following:
(A) The house of representatives of the general assembly.
(B) The senate of the general assembly.
(C) The United States House of Representatives.
(2) Work with the Bureau of the Census in defining the boundaries of census blocks in Indiana.
(3) Coordinate Indiana's efforts to obtain an accurate population count in each decennial census.
(4) Work with other state and federal agencies to assist in the local review program conducted in Indiana.
(5) Work with the code revision commission to prepare legislation for introduction in the regular session of the general assembly that meets during the year of the effective date of the decennial census under IC 1-1-3.5 to propose amendments to Indiana law to reflect the population information obtained as a result of the decennial census.
(6) Study costs and other relevant aspects of acquisition by the state of a geographic information system.
(7) Make recommendations concerning changes or amendments to IC 3 (the elections code) to the general assembly, including legislation for the implementation and administration of the Help America Vote Act of 2002 (42 U.S.C. 15301 through 15545). As added by P.L.6-1990, SEC.1. Amended by P.L.8-1992, SEC.1; P.L.4-1995, SEC.12; P.L.209-2003, SEC.1.



CHAPTER 20. COMMISSION ON MILITARY AND VETERANS AFFAIRS

IC 2-5-20-2
Members; appointment; qualifications
Sec. 2. (a) The commission consists of twelve (12) members appointed as follows:
(1) Four (4) members of the senate, not more than two (2) of whom may be affiliated with the same political party, to be appointed by the president pro tempore of the senate.
(2) Four (4) members of the house of representatives, not more than two (2) of whom may be affiliated with the same political party, to be appointed by the speaker of the house of representatives.
(3) Two (2) individuals who are not members of the general assembly to be appointed by the president pro tempore of the senate.
(4) Two (2) individuals who are not members of the general assembly to be appointed by the speaker of the house of representatives.
(b) The individuals appointed under subsection (a)(3) and (a)(4) must be knowledgeable in veterans' issues.
As added by P.L.9-1992, SEC.1.

IC 2-5-20-3
Chairman; appointment
Sec. 3. The chairman of the legislative council shall appoint a member of the commission to serve as chairman. Whenever there is a new chairman of the legislative council, the new chairman may remove the chairman of the commission and appoint another chairman.
As added by P.L.9-1992, SEC.1.

IC 2-5-20-4
Legislators' membership on commission contingent on continued membership in legislature
Sec. 4. If a legislative member of the commission ceases being a member of the chamber from which the member was appointed, the member ceases to be a member of the commission.
As added by P.L.9-1992, SEC.1.

IC 2-5-20-5
Removal of legislative members
Sec. 5. A legislative member of the commission may be removed

at any time by the appointing authority who appointed the legislative member.
As added by P.L.9-1992, SEC.1.

IC 2-5-20-6
Vacancies
Sec. 6. If a vacancy exists on the commission, the appointing authority who appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy.
As added by P.L.9-1992, SEC.1.

IC 2-5-20-7
Topics studied
Sec. 7. (a) The commission shall study the following:
(1) Matters relating to veterans and veterans' affairs.
(2) Matters relating to the active and reserve members of the armed forces of the United States.
(b) The commission may study other topics assigned by the legislative council or as directed by the commission's chairman.
(c) The commission shall study veterans' procurement preferences and provide the legislative council with a report before November 1, 2011. The report must be in an electronic format under IC 5-14-6. As part of the study, the commission shall work with the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.9-1992, SEC.1. Amended by P.L.122-2011, SEC.1.

IC 2-5-20-8
Annual report
Sec. 8. The commission shall annually report the results of the commission's study in an electronic format under IC 5-14-6 to the general assembly before November 1.
As added by P.L.9-1992, SEC.1. Amended by P.L.28-2004, SEC.9.

IC 2-5-20-9
Support staff; consultants
Sec. 9. (a) The legislative services agency shall provide staff support to the commission.
(b) The commission may employ consultants to assist with the study.
As added by P.L.9-1992, SEC.1.

IC 2-5-20-10
Per diem, mileage, and travel allowances
Sec. 10. Each member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, on interim study committees established by the legislative council.
As added by P.L.9-1992, SEC.1.

IC 2-5-20-11 Repealed
(Repealed by P.L.11-1993, SEC.8.)



CHAPTER 21. LEGISLATIVE EVALUATION AND OVERSIGHT OF AGENCIES AND PROGRAMS

IC 2-5-21-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" includes an agency, an authority, a board, a bureau, a commission, a committee, a department, a division, an institution, or other similar entity created or established by law.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-2
"Committee" defined
Sec. 2. As used in this chapter, "committee" refers to a committee established under section 10 of this chapter.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-3
"Council" defined
Sec. 3. As used in this chapter, "council" refers to the legislative council established by IC 2-5-1.1-1.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-4
"Program" defined
Sec. 4. As used in this chapter, "program" means either of the following:
(1) An activity done by an agency.
(2) An activity an agency is authorized or required to perform by law.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-5
"Subcommittee" defined
Sec. 5. As used in this chapter, "subcommittee" refers to the legislative evaluation and oversight policy subcommittee established by section 6 of this chapter.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-6
Subcommittee established
Sec. 6. The legislative evaluation and oversight policy

subcommittee of the council is established.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-7
Membership of subcommittee
Sec. 7. (a) The subcommittee consists of four (4) members of the council as follows:
(1) Two (2) members of the house of representatives who may not be members of the same political party.
(2) Two (2) members of the senate who may not be members of the same political party.
(b) The chairman of the council, with the advice of the vice chairman of the council, shall appoint the members of the subcommittee.
(c) An individual serves as a member of the subcommittee until the earlier of the following:
(1) The individual resigns as a member of the subcommittee.
(2) The individual ceases to be a member of the council.
(3) The individual is replaced by the chairman of the council.
(d) The chairman of the council, with the advice of the vice chairman of the council, shall fill a vacancy on the subcommittee.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-8
Chair of subcommittee
Sec. 8. (a) When making appointments to the subcommittee, the chairman of the council, with the advice of the vice chairman of the council, shall appoint a member of the subcommittee as the chair of the subcommittee.
(b) The chair of the subcommittee serves until the earlier of the following:
(1) The individual resigns as chair.
(2) The individual ceases to be a member of the subcommittee.
(3) The individual is replaced by the chairman of the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-9
Duties of subcommittee
Sec. 9. Subject to the direction of the council, the subcommittee shall do the following:
(1) Identify the agencies and programs to be reviewed by the staff and the committee assigned to the evaluation project.
(2) Direct the staff in performing audits of agencies and programs.
(3) Assist the committees in performing the duties of a committee under this chapter.
(4) Perform other functions assigned by the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-10 Committee to evaluate agencies and programs
Sec. 10. (a) Subject to subsection (c), the chairman of the council, with the advice of the vice chairman of the council, shall appoint a committee to evaluate each of the following:
(1) Agencies and programs with highway or transportation matters as their major function during 1994.
(2) Agencies and programs with occupational licensing as their major function during 1995.
(3) Agencies and programs with commerce matters as their major function during 1996.
(4) Agencies and programs with agricultural matters as their major function during 1997.
(5) Agencies and programs with human resources or economic security as their major function during 1998.
(6) Agencies and programs with management or administration as their major function during 1999.
(7) Agencies and programs with corrections or judicial matters as their major function during 2000.
(8) Agencies and programs with public safety matters as their major function during 2001.
(9) Agencies and programs with education matters as their major function during 2002.
(10) Agencies and programs with human services as their major function during 2003.
(11) Agencies and programs with labor matters as their major function during 2004.
(12) Agencies and programs with taxation or finance as their major function during 2005.
(13) Agencies and programs with business regulation as their major function during 2006.
(14) Agencies and programs with health matters as their major function during 2007.
(15) Agencies and programs with natural resources or recreation as their major function during 2008.
(b) The committee shall be appointed before July 1 of the year the agencies and programs are required to be evaluated under this section.
(c) The council by resolution may do any of the following with respect to agencies and programs evaluated under this section:
(1) Require evaluation of agencies and programs in an order different from the order specified in subsection (a).
(2) Assign specific topics or issues for audit and evaluation by staff and a committee.
(3) Assign areas for audit and evaluation in classifications different from the areas described in subsection (a).
As added by P.L.11-1993, SEC.3.

IC 2-5-21-11
Committee membership
Sec. 11. (a) A committee must consist of the following: (1) Four (4) members of the house of representatives appointed by the chairman of the council with the advice of the vice chairman of the council. Not more than two (2) members appointed under this subdivision may be members of the same political party.
(2) Four (4) members of the senate appointed by the chairman of the council with the advice of the vice chairman of the council. Not more than two (2) members appointed under this subdivision may be members of the same political party.
(b) A member of a committee serves until the earlier of the following:
(1) The individual resigns from the committee.
(2) The individual ceases to be a member in the chamber of the general assembly from which the individual was appointed.
(3) The individual is replaced by the chairman of the council.
(c) The chairman of the council, with the advice of the vice chairman of the council, shall fill a vacancy on the committee.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-12
Committee chair
Sec. 12. (a) When making appointments to a committee, the chairman of the council, with the advice of the vice chairman of the council, shall appoint a member of the committee to be the chair of the committee.
(b) The chair of a committee serves until the earlier of the following:
(1) The individual resigns as chair.
(2) The individual ceases to be a member of the committee.
(3) The individual is replaced as chair by the chairman of the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-13
Considerations when auditing or evaluating agencies and programs
Sec. 13. As directed by the subcommittee or the council, any of the following shall be considered by staff in doing audits and by the committee when evaluating and doing follow-up evaluation of agencies and programs:
(1) The objectives intended for the agency or program and the problem or need that the agency or program was intended to address.
(2) The degree to which the intended objectives of the agency or program have been achieved expressed in terms of performance, impact, or accomplishments of the agency or program.
(3) Budget and other fiscal factors relating to the agency or program.
(4) Areas or aspects of outstanding agency or program performance that might be effectively used by other agencies or

programs.
(5) The effect of the agency or program on the Indiana economy, including costs to consumers and businesses.
(6) Whether another public or private program or entity can better or more economically meet the need for which the agency or program was established.
(7) Whether the operation of the agency or program has been efficient and responsive to public needs.
(8) The management efficiency of the agency or program and the cost effectiveness and value of the information the agency or program processes.
(9) Any criteria identified by the subcommittee or by the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-14
Committee duties
Sec. 14. Subject to the direction of the subcommittee, a committee shall do the following during the year the committee is appointed to evaluate agencies and programs:
(1) Review audit reports.
(2) Take testimony regarding audit reports and other areas the committee considers related to the committee's work.
(3) Make recommendations for legislation.
(4) Make recommendations for administrative changes.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-15
Extension of committee's work beyond original calendar year
Sec. 15. With the consent of the subcommittee, a committee may extend the committee's work under section 14 of this chapter through the next calendar year after the committee is appointed.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-16
Evaluations and determinations following committee review of audit reports and recommendations
Sec. 16. After the committee completes its work under sections 14 and 15 of this chapter, the committee shall do the following:
(1) Evaluate the results of the audit and the recommendations made by the committee.
(2) Determine whether additional corrective or other legislation is required.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-17
Expiration of committee
Sec. 17. Subject to section 18 of this chapter, a committee expires on the earlier of the following dates:
(1) December 31 of the second full year after the committee is

appointed.
(2) When terminated by the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-18
Extension of committee's work beyond expiration date
Sec. 18. The council by resolution may extend the work of a committee beyond the committee's expiration date under section 17 of this chapter.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-19
Committee operating procedures
Sec. 19. (a) For purposes of this section, "committee" includes the subcommittee.
(b) The following apply to the operation of a committee:
(1) The council may provide that there is a vice chair of the committee.
(2) The chair of a committee may delegate any of the chair's powers to a vice chair of the committee.
(3) The committee shall meet at the call of the chair.
(4) A quorum consists of a majority of the voting members of the committee.
(5) An affirmative vote of a majority of the members of the committee is required for the committee to take official action. For purposes of this subdivision, meeting to take testimony is not considered official action.
(6) The legislative services agency shall provide staff and administrative support for the committee as directed by the council.
(7) The committee shall make reports as required by the council or the subcommittee.
(8) The council may establish a budget for the committee.
(9) Each member of the committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative members of interim study committees established by the legislative council.
(10) The expenditures of the committee shall be paid from appropriations to the council or the legislative services agency.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-20
Cooperation of agency under evaluation
Sec. 20. The chief administrative officer and the employees of an agency or agency that administers a program subject to evaluation under this chapter shall cooperate with a committee, the subcommittee, and the council as the committee, subcommittee, or council performs the duties under this chapter.
As added by P.L.11-1993, SEC.3.
IC 2-5-21-21
Information provided by agency under evaluation
Sec. 21. The chief administrative officer and the employees of an agency or agency that administers a program subject to evaluation under this chapter shall provide a committee, the subcommittee, or the council with the following information upon request:
(1) The identity of all agencies or subunits under the agency's direct or advisory control.
(2) A statement of all the agency's powers, duties, and functions currently performed.
(3) A citation to all constitutional, statutory, or other authority under which the agency carries out the agency's powers, duties, and functions.
(4) A statement of the number and types of persons the agency serves.
(5) A summary statement, for the last completed fiscal year, of the number, type, and cost of personnel the agency employs in carrying out each program, and a summary statement of the cost of personnel the agency employs under contract in carrying out each program.
(6) A statement identifying the source of all funds for which the agency has some responsibility.
(7) A statement of the agency's performance and accomplishments in the last fiscal year and of the budgetary costs the agency incurred in the operation of each program.
(8) A summary statement of the agency's reporting and recordkeeping requirements and activities, including the agency's management and control of information and records and the value of the information gathered compared to the cost to respondents, and an assessment of the agency's methods to reduce and simplify the reporting and recordkeeping requirements.
(9) A summary statement of the agency's budget and program for the current fiscal year and the agency's budget projections for the next succeeding fiscal year.
(10) An estimate of potential outputs of services to be produced by varying levels of budgetary inputs.
(11) A statement concerning any powers, duties, or functions that in the agency's opinion are being performed and duplicated to any extent by another public or private program or entity, including the manner in which and the extent to which this duplication of effort is occurring, and any recommendations the agency has as to eliminating this situation.
(12) A statement of any powers, duties, or functions that in the agency's opinion are inconsistent with current and projected public demands and that should be terminated or altered.
(13) A statement of the names of those private programs or entities with which the agency has substantial contact, and a description of the nature of that contact.
(14) Any other information that a committee, the subcommittee,

or the council feels is necessary and proper to assist the committee, the subcommittee, or the council in carrying out its duties.
As added by P.L.11-1993, SEC.3.



CHAPTER 22. REPEALED



CHAPTER 23. HEALTH FINANCE COMMISSION

IC 2-5-23-2
"Committee" defined
Sec. 2. As used in this chapter, "committee" refers to the health finance advisory committee created under section 6 of this chapter.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-3
Health finance commission established
Sec. 3. The health finance commission is established to study health finance in Indiana.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-4
Study of health finance issues
Sec. 4. The commission may study any topic:
(1) directed by the chairman of the commission;
(2) assigned by the legislative council; or
(3) concerning issues that include:
(A) the delivery, payment, and organization of health care services;
(B) rules adopted under IC 4-22-2 that pertain to health care delivery, payment, and services that are under the authority of any board or agency of state government; and
(C) the implementation of IC 12-10-11.5.
As added by P.L.11-1995, SEC.1. Amended by P.L.22-2004, SEC.1.

IC 2-5-23-5
Commission membership
Sec. 5. The commission has the following voting membership:
(1) The members of the senate health and provider services committee.
(2) The members of the house public health committee.
As added by P.L.11-1995, SEC.1. Amended by P.L.11-2000, SEC.1.

IC 2-5-23-6
Health finance advisory committee; duties; membership
Sec. 6. The health finance advisory committee is created. At the request of the chairman, the health finance advisory committee shall provide information and otherwise assist the commission to perform the duties of the commission under this chapter. The health finance advisory committee members are ex officio and may not vote. Health

finance advisory committee members shall be appointed from the general public, and must include the following:
(1) One (1) representative from each of the following fields:
(A) Cost accounting.
(B) Actuarial sciences.
(C) Medical economics.
(2) One (1) individual who represents each of the following:
(A) Insurance, with knowledge of:
(i) acute and long term care; and
(ii) reimbursement.
(B) Long term care, with knowledge of institutionalized and home based services, including planning services.
(C) Hospitals, with knowledge of:
(i) inpatient and outpatient care; and
(ii) disproportionate share hospitals.
(D) Mental health, with knowledge of acute care, chronic care, institutional care, and community based care.
(E) Pharmacies, with knowledge of:
(i) drug utilization;
(ii) drug research; and
(iii) access to drug services.
(F) Physicians licensed under IC 25-22.5.
(G) Nurses.
(H) Public and community health, with knowledge of:
(i) primary care health centers; and
(ii) access to care.
(I) The dean of the Medical School at Indiana University, or the dean's designee.
(J) The budget director or the director's designee.
(3) Two (2) individuals with expertise concerning issues under consideration by the commission.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-7
Appointment of committee members
Sec. 7. (a) The president pro tempore of the senate, with the advice of the minority leader of the senate, shall appoint the members of the committee identified in section 6(1) and 6(2)(A) through 6(2)(C).
(b) The speaker of the house of representatives, with the advice of the minority leader of the house of representatives, shall appoint the members of the committee identified in section 6(2)(D) through 6(2)(H) of this chapter.
(c) The chairman of the commission, with the advice of the vice chairman of the commission, shall appoint the members of the health finance advisory committee identified in section 6(3) of this chapter.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-8
Health policy advisory committee; duties; membership Sec. 8. (a) The health policy advisory committee is established. At the request of the chairman of the commission, the health policy advisory committee shall provide information and otherwise assist the commission to perform the duties of the commission under this chapter.
(b) The health policy advisory committee members are ex officio and may not vote.
(c) The health policy advisory committee members shall be appointed from the general public and must include one (1) individual who represents each of the following:
(1) The interests of public hospitals.
(2) The interests of community mental health centers.
(3) The interests of community health centers.
(4) The interests of the long term care industry.
(5) The interests of health care professionals licensed under IC 25, but not licensed under IC 25-22.5.
(6) The interests of rural hospitals. An individual appointed under this subdivision must be licensed under IC 25-22.5.
(7) The interests of health maintenance organizations (as defined in IC 27-13-1-19).
(8) The interests of for-profit health care facilities (as defined in IC 27-8-10-1).
(9) A statewide consumer organization.
(10) A statewide senior citizen organization.
(11) A statewide organization representing people with disabilities.
(12) Organized labor.
(13) The interests of businesses that purchase health insurance policies.
(14) The interests of businesses that provide employee welfare benefit plans (as defined in 29 U.S.C. 1002) that are self-funded.
(15) A minority community.
(16) The uninsured. An individual appointed under this subdivision must be and must have been chronically uninsured.
(17) An individual who is not associated with any organization, business, or profession represented in this subsection other than as a consumer.
(d) The chairman of the commission shall annually select a member of the health policy advisory committee to serve as chairperson.
(e) The health policy advisory committee shall meet at the call of the chairperson of the health policy advisory committee.
(f) The health policy advisory committee shall submit an annual report not later than September 15 of each year to the commission that summarizes the committee's actions and the committee's findings and recommendations on any topic assigned to the committee. The report must be in an electronic format under IC 5-14-6.
As added by P.L.11-1995, SEC.1. Amended by P.L.91-1998, SEC.1; P.L.193-2003, SEC.1; P.L.153-2009, SEC.1.
IC 2-5-23-9
Appointments by president pro tempore to health policy advisory committee
Sec. 9. The president pro tempore of the senate, with the advice of the minority leader of the senate, shall appoint the members of the health policy advisory committee identified in section 8(1), 8(3), 8(4), 8(6), 8(7), 8(8), 8(12), and 8(13), of this chapter.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-10
Appointments by the speaker of the house of representatives to health policy advisory committee
Sec. 10. The speaker of the house of representatives, with the advice of the minority leader of the house of representatives, shall appoint the members of the health policy advisory committee identified in section 8(2), 8(5), 8(9), 8(10), 8(11), 8(14), 8(15), 8(16), and 8(17) of this chapter.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-11
Nonvoting commission member
Sec. 11. A member of the commission may serve as a nonvoting member of the commission until December 31 of a year that the member ceases to be a member of the general assembly.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-12
Expert committee members to serve at discretion of chairperson
Sec. 12. A committee member as identified in section 6(3) of this chapter shall serve at the pleasure of the chairman of the commission. The member may be replaced at any time without notice, and for any reason, at the discretion of the chairman of the commission.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-13
Commission chairperson
Sec. 13. (a) The chairman of the senate health and provider services committee is the chairman of the commission beginning May 1 of odd-numbered years and vice chairman beginning May 1 of even-numbered years.
(b) The chairman of the house public health committee is the chairman of the commission beginning May 1 of even-numbered years and vice chairman beginning May 1 of odd-numbered years.
As added by P.L.11-1995, SEC.1. Amended by P.L.11-2000, SEC.2.

IC 2-5-23-14
Report of findings and recommendations
Sec. 14. The commission shall submit to the legislative council findings and recommendations in an electronic format under

IC 5-14-6 on any topic assigned to the commission by the legislative council.
As added by P.L.11-1995, SEC.1. Amended by P.L.28-2004, SEC.10.

IC 2-5-23-15
Rulemaking and creation of committees
Sec. 15. Subject to applicable statutes and policies established by the legislative council, the commission, by resolution, may adopt rules and create committees:
(1) consisting of members of the commission; and
(2) necessary for the proper conduct of the commission's business.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-16
Recommendations requiring majority vote
Sec. 16. Recommendations from the commission must receive the support of a majority of voting members of the commission.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-17
Compensation and expense allowances
Sec. 17. Each member of the commission, each member of the health finance advisory committee, and each member of the health policy advisory committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-18
Commission funding
Sec. 18. Funds necessary to carry out this chapter must be allotted to the commission from funds appropriated to the legislative council.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-19
Staff and administrative support
Sec. 19. The legislative services agency shall provide staff support to the commission.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-20
Consultants
Sec. 20. The commission may employ consultants to assist the commission in performing the commission's duties.
As added by P.L.11-1995, SEC.1.



CHAPTER 24. REPEALED



CHAPTER 24.1. REPEALED



CHAPTER 25. WATER RESOURCES STUDY COMMITTEE

IC 2-5-25-2
Membership; term of office; vacancy
Sec. 2. (a) The water resources study committee consists of twelve (12) members of the general assembly appointed as follows:
(1) Six (6) senators appointed by the president pro tempore of the senate in consultation with the minority leader of the senate, not more than three (3) of whom may be members of the same political party.
(2) Six (6) representatives appointed by the speaker of the house of representatives in consultation with the minority leader of the house of representatives, not more than three (3) of whom may be members of the same political party.
(b) The term of a member of the committee expires on December 31 of the even-numbered year following the member's appointment.
(c) A vacancy on the committee shall be filled by appointment of a replacement member for the unexpired term. The president pro tempore of the senate shall appoint a replacement for a senator and the speaker of the house of representatives shall appoint a replacement for a representative.
As added by P.L.253-1997(ss), SEC.34.

IC 2-5-25-3
Appointment of chairperson and vice chairperson
Sec. 3. The president pro tempore of the senate shall appoint a member of the committee to serve as chairperson of the committee during the first regular session of a general assembly and as vice chairperson during the second regular session. The speaker of the house of representatives shall appoint a member of the committee to serve as vice chairperson during the first regular session of a general assembly and as chairperson during the second regular session.
As added by P.L.253-1997(ss), SEC.34.

IC 2-5-25-4
Payment of per diem, mileage, and travel expenses
Sec. 4. Each member of the water resources study committee is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.253-1997(ss), SEC.34.

IC 2-5-25-5
Study of surface and ground water resources Sec. 5. The water resources study committee shall study and may make recommendations concerning all matters relating to the surface and ground water resources of Indiana, including the following:
(1) The usage, quality, and quantity of water resources.
(2) Issues concerning diffused surface water, the common enemy doctrine of law, and runoff.
As added by P.L.253-1997(ss), SEC.34.

IC 2-5-25-6
Direction by legislative council
Sec. 6. The water resources study committee shall do the following:
(1) Operate under the direction of the legislative council.
(2) Issue reports in an electronic format under IC 5-14-6 when directed to do so by the legislative council.
As added by P.L.253-1997(ss), SEC.34. Amended by P.L.28-2004, SEC.11.

IC 2-5-25-7
Staff and administrative support
Sec. 7. Staff and administrative support for the water resources study committee shall be provided by the legislative services agency.
As added by P.L.253-1997(ss), SEC.34.



CHAPTER 26. SELECT JOINT COMMISSION ON MEDICAID OVERSIGHT

IC 2-5-26-2
"Office"
Sec. 2. As used in this chapter, "office" refers to the office of Medicaid policy and planning established by IC 12-8-6.5-1.
As added by P.L.256-2001, SEC.1. Amended by P.L.160-2012, SEC.1.

IC 2-5-26-3
Establishment of commission
Sec. 3. The select joint commission on Medicaid oversight is established.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-4
Members
Sec. 4. The commission consists of twelve (12) voting members appointed as follows:
(1) Six (6) members appointed from the senate by the president pro tempore of the senate, not more than three (3) of whom may be from the same political party.
(2) Six (6) members appointed from the house of representatives by the speaker of the house of representatives, not more than three (3) of whom may be from the same political party.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-5
Vacancies
Sec. 5. A vacancy on the commission shall be filled by the appointing authority.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-6
Chairperson; appointment by senate president pro tempore
Sec. 6. The president pro tempore of the senate shall appoint a member of the commission to serve as chairperson of the commission from January 1 through December 31 of odd-numbered years.
As added by P.L.256-2001, SEC.1.
IC 2-5-26-7
Chairperson; appointment by house speaker
Sec. 7. The speaker of the house of representatives shall appoint a member of the commission to serve as chairperson of the commission from January 1 through December 31 of even-numbered years.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-8
Duties of commission
Sec. 8. The commission shall do the following:
(1) Determine whether the contractor for the office under IC 12-15-30 that has responsibility for processing provider claims for payment under the Medicaid program has properly performed the terms of the contractor's contract with the state.
(2) Determine whether a managed care organization that has contracted with the office to provide Medicaid services has properly performed the terms of the managed care organization's contract with the state.
(3) Study and propose legislative and administrative procedures that could help reduce the amount of time needed to process Medicaid claims and eliminate reimbursement backlogs, delays, and errors.
(4) Oversee the implementation of a case mix reimbursement system developed by the office and designed for Indiana Medicaid certified nursing facilities.
(5) Study and investigate any other matter related to Medicaid.
(6) Study and investigate all matters related to the implementation of the children's health insurance program established by IC 12-17.6.
As added by P.L.256-2001, SEC.1. Amended by P.L.113-2008, SEC.1.

IC 2-5-26-9
Meetings
Sec. 9. The commission shall meet at the call of the chairperson.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-10
Operating policies
Sec. 10. (a) Except as provided in subsection (b), the commission shall operate under the policies governing study committees adopted by the legislative council, including the requirement of filing an annual report in an electronic format under IC 5-14-6.
(b) The commission may meet at any time during the calendar year.
As added by P.L.256-2001, SEC.1. Amended by P.L.28-2004, SEC.12.

IC 2-5-26-11 Majority vote required
Sec. 11. The affirmative votes of a majority of the voting members appointed to the commission are required for the commission to take action on any measure.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-12
Staff support
Sec. 12. The legislative services agency shall provide staff support for the commission.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-13
Per diem and expenses
Sec. 13. Each member of the commission appointed under this chapter is entitled to receive the per diem, mileage, and travel allowances paid to members of the general assembly serving on legislative study committees established by the legislative council.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-14
Duties of contractor
Sec. 14. The contractor for the office under IC 12-15-30 that has responsibility for processing provider claims for payment under the Medicaid program shall:
(1) review actual expenditures of the Medicaid program based on claims that are processed by the contractor; and
(2) provide oral and written reports on the expenditures to the commission:
(A) in a manner and format proposed by the commission; and
(B) whenever requested by the commission.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-15
Repealed
(Repealed by P.L.113-2008, SEC.8.)



CHAPTER 27. REPEALED

IC 2-5-27
Repealed
(Repealed by P.L.247-2003, SEC.2.)



CHAPTER 27.2. COMMISSION ON DEVELOPMENTAL DISABILITIES

IC 2-5-27.2
Chapter 27.2. Commission on Developmental Disabilities

IC 2-5-27.2-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the commission on developmental disabilities established under section 2 of this chapter.
As added by P.L.190-2002, SEC.1. Amended by P.L.3-2009, SEC.1.

IC 2-5-27.2-2
Commission established
Sec. 2. There is established the commission on developmental disabilities as a legislative study committee.
As added by P.L.190-2002, SEC.1. Amended by P.L.3-2009, SEC.2.

IC 2-5-27.2-3
Membership; term; vacancies
Sec. 3. (a) The commission consists of the following members:
(1) Two (2) members of the house of representatives appointed by the speaker of the house of representatives. The members appointed under this subdivision may not be members of the same political party.
(2) Two (2) members of the senate appointed by the president pro tempore of the senate. The members appointed under this subdivision may not be members of the same political party.
(3) The following members appointed by the governor:
(A) Three (3) members at large.
(B) One (1) member who is a consumer of developmental disability services.
(C) One (1) member who is a representative of advocacy groups for consumers of developmental disability services.
(D) Two (2) members who are representatives of families of consumers of developmental disability services.
(E) One (1) member who is a representative of an organization providing services to individuals with developmental disabilities.
(b) The term of a commission member appointed under subsection (a)(3) is three (3) years.
(c) The governor shall fill a vacancy of a member under subsection (a)(3) within ten (10) days after the vacancy occurs.
(d) If:
(1) the term of a member appointed under subsection (a)(3) expires;
(2) the member is not reappointed; and
(3) a successor is not appointed;
the term of the member continues until a successor is appointed.
As added by P.L.190-2002, SEC.1. Amended by P.L.3-2009, SEC.3.

IC 2-5-27.2-4 Duties of commission
Sec. 4. The commission shall do the following:
(1) Develop a long range plan to stimulate further development of cost effective, innovative models of community based services, including recommendations that identify implementation schedules, plans for resource development, and appropriate regulatory changes.
(2) Review and make recommendations regarding any unmet needs for developmental disability services, including the following:
(A) Community residential and family support services.
(B) Services for aging families caring for their children and adults with a developmental disability.
(C) Services for families in emergency or crisis situations.
(D) Services needed to move children and adults from nursing homes and state hospitals to the community.
(3) Study and make recommendations for the state to use state employees or contract with a private entity to manage and implement home and community based services waivers under 42 U.S.C. 1396n(c).
(4) Study and make recommendations regarding state funding needed to provide supplemental room and board costs for individuals who otherwise qualify for residential services under the home and community based services waivers.
(5) Monitor and recommend changes for improvements in the implementation of home and community based services waivers managed by the state or by a private entity.
(6) Review and make recommendations regarding the implementation of the comprehensive plan prepared by the developmental disabilities task force established by P.L.245-1997, SECTION 1.
(7) Review and make recommendations regarding the development by the division of disability and rehabilitative services of a statewide plan to address quality assurance in community based services.
(8) Annually review the infants and toddlers with disabilities program established under IC 12-12.7-2.
As added by P.L.190-2002, SEC.1. Amended by P.L.93-2006, SEC.1; P.L.141-2006, SEC.2; P.L.99-2007, SEC.3; P.L.3-2009, SEC.4.

IC 2-5-27.2-5
Operating under policies governing study committees
Sec. 5. The commission shall operate under the policies governing study committees adopted by the legislative council.
As added by P.L.190-2002, SEC.1.

IC 2-5-27.2-6
Voting requirements
Sec. 6. The affirmative votes of a majority of the members appointed to the commission are required for the commission to take

action on any measure, including final reports.
As added by P.L.190-2002, SEC.1.



CHAPTER 28. REPEALED



CHAPTER 28.5. JOINT STUDY COMMITTEE ON TRANSPORTATION AND INFRASTRUCTURE ASSESSMENT AND SOLUTIONS

IC 2-5-28.5
Chapter 28.5. Joint Study Committee on Transportation and Infrastructure Assessment and Solutions

IC 2-5-28.5-1
"Committee"
Sec. 1. As used in this chapter, "committee" refers to the joint study committee on transportation and infrastructure assessment and solutions.
As added by P.L.5-2011, SEC.1.

IC 2-5-28.5-1.3
"Motor scooter"
Sec. 1.3. As used in this chapter, "motor scooter" has the meaning set forth in IC 9-13-2-104.
As added by P.L.206-2011, SEC.1.

IC 2-5-28.5-1.5
"Motorized bicycle"
Sec. 1.5. As used in this chapter, "motorized bicycle" has the meaning set forth in IC 9-13-2-109.
As added by P.L.206-2011, SEC.2.

IC 2-5-28.5-2
Joint study committee established
Sec. 2. The joint study committee on transportation and infrastructure assessment and solutions is established.
As added by P.L.5-2011, SEC.1.

IC 2-5-28.5-3
Membership of committee
Sec. 3. (a) The committee has the following membership:
(1) The members of the house of representatives standing committee on roads and transportation.
(2) The members of the senate standing committee on homeland security, transportation, and veterans affairs.
(b) Beginning in calendar year 2011, and in odd-numbered years thereafter, the chair of the standing committee specified in subsection (a)(1) shall serve as chair of the committee.
(c) Beginning in calendar year 2012, and in even-numbered years thereafter, the chair of the standing committee specified in subsection (a)(2) shall serve as chair of the committee.
As added by P.L.5-2011, SEC.1.

IC 2-5-28.5-4
Duties of committee
Sec. 4. Beginning in calendar year 2011 through calendar year 2015, the committee shall do the following:
(1) Assess the condition of Indiana's transportation infrastructure in both the public and private sectors. (2) In connection with the Indiana department of transportation and other interested parties, project Indiana's transportation demands through 2035.
(3) Determine whether Indiana's existing transportation infrastructure is capable of meeting the transportation demands projected under subdivision (2).
(4) Establish appropriate roles and responsibilities for:
(A) the state and county and municipal governments; and
(B) the private sector;
in meeting Indiana's projected transportation demands.
(5) Identify potential funding sources for both public and private transportation and infrastructure projects.
(6) Report its findings to the governor and, in an electronic format under IC 5-14-6, the general assembly.
As added by P.L.5-2011, SEC.1. Amended by P.L.206-2011, SEC.3.

IC 2-5-28.5-4.5
Study of motorized bicycles and motor scooters
Sec. 4.5. In calendar year 2011, the committee shall study issues related to the use of motorized bicycles and motor scooters in Indiana, including the following topics:
(1) Definitions of the following:
(A) Motorized bicycle.
(B) Motor scooter.
(C) Moped.
(D) Motor-driven cycle.
(2) Issues related to:
(A) internal combustion power; and
(B) battery power;
of motor vehicles described in subdivision (1).
(3) Issues relating to:
(A) necessary equipment for;
(B) licensing of operators of;
(C) titling of;
(D) registration of;
(E) taxation of; and
(F) insurance requirements for;
motor vehicles described in subdivision (1).
As added by P.L.206-2011, SEC.4.

IC 2-5-28.5-5
Staff support
Sec. 5. The legislative services agency shall provide support staff for the committee.
As added by P.L.5-2011, SEC.1.

IC 2-5-28.5-6
Operating policies
Sec. 6. The committee shall operate under policies governing study committees adopted by the legislative council. As added by P.L.5-2011, SEC.1.

IC 2-5-28.5-7
Expiration
Sec. 7. This chapter expires January 1, 2016.
As added by P.L.5-2011, SEC.1.



CHAPTER 29. YOUTH ADVISORY COUNCIL

IC 2-5-29-1.5
"Fund"
Sec. 1.5. As used in this chapter, "fund" refers to the youth advisory council fund established by section 7.5 of this chapter.
As added by P.L.113-2010, SEC.1.

IC 2-5-29-1.6
"Office"
Sec. 1.6. As used in this chapter, "office" refers to the office of the state superintendent of public instruction.
As added by P.L.113-2010, SEC.2.

IC 2-5-29-2
Youth advisory council established
Sec. 2. The youth advisory council is established to provide to the general assembly information from young people concerning issues that are of importance to youth in Indiana, including:
(1) education;
(2) employment;
(3) strategies to increase youth involvement in state and local government;
(4) safe environments for youth;
(5) substance abuse;
(6) emotional and physical health;
(7) foster care;
(8) poverty;
(9) homelessness; and
(10) youth access to state and local services.
As added by P.L.69-2008, SEC.1.

IC 2-5-29-3
Appointment of members; terms
Sec. 3. (a) The council consists of the following twenty-two (22) members, who must be at least sixteen (16) years of age and not more than twenty (20) years of age at the time of appointment:
(1) Five (5) members appointed by the president pro tempore of the senate.
(2) Five (5) members appointed by the minority leader of the senate.
(3) Five (5) members appointed by the speaker of the house of representatives. (4) Five (5) members appointed by the minority leader of the house of representatives.
(5) Two (2) members appointed by the governor.
(b) The members of the council shall be selected so as to give representation to the various geographical areas of Indiana.
(c) The members of the council shall annually elect a chairperson of the council from among the members.
(d) Members of the council shall serve for a two (2) year term and may be reappointed.
(e) The appointing authority may remove an appointed member of the council for cause. Cause includes the failure to attend at least two (2) meetings within a one (1) year period.
As added by P.L.69-2008, SEC.1. Amended by P.L.113-2010, SEC.3.

IC 2-5-29-3.6
Attendance at meeting; excused absence from school
Sec. 3.6. (a) This section applies to a student who attends either a public school or a nonpublic school.
(b) Attending a meeting of the council as a member is a lawful excuse for a student to be absent from school, when verified by a certificate of the state superintendent of public instruction. A student excused from school attendance under this section may not be recorded as being absent on any date for which the excuse is operative and may not be penalized by the school in any manner.
As added by P.L.113-2010, SEC.4.

IC 2-5-29-4
Council duties
Sec. 4. The council has the following duties:
(1) To advise the general assembly concerning proposed and pending legislation, including budget expenditures and policy matters related to youth.
(2) To advise the standing committees and study committees of the general assembly concerning issues related to youth.
(3) To conduct periodic seminars for members of the council concerning leadership, government, and the general assembly.
(4) To report to the general assembly, not later than December 1 of each year, concerning the council's activities, including any proposed legislation to implement recommendations of the council. The report must be in an electronic format under IC 5-14-6.
As added by P.L.69-2008, SEC.1.

IC 2-5-29-5
Meetings; voting
Sec. 5. (a) The council shall meet at least three (3) times, and not more than six (6) times, per year.
(b) Meetings held under this section must include not more than two (2) public hearings per year concerning issues of importance to youth. (c) The affirmative votes of a majority of the members appointed to the council are required for the council to take action on any measure, including annual reports.
As added by P.L.69-2008, SEC.1.

IC 2-5-29-6
Supervision and staff
Sec. 6. (a) The Indiana bar foundation's center for civic education shall supervise the activities of the council.
(b) The Indiana bar foundation's center for civic education shall staff the council.
As added by P.L.69-2008, SEC.1. Amended by P.L.113-2010, SEC.5.

IC 2-5-29-7
Expenses; per diem
Sec. 7. (a) The expenses of the council shall be paid from the budget of the department of education.
(b) Each member of the council is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.69-2008, SEC.1.

IC 2-5-29-7.5
Youth advisory council fund
Sec. 7.5. (a) The youth advisory council fund is established as a dedicated fund to be administered by the office. The fund consists of:
(1) appropriations made to the fund by the general assembly; and
(2) grants, gifts, and donations intended for deposit in the fund.
(b) Expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund.
(e) Money in the fund is available, with the approval of the budget agency, to augment and supplement the funds appropriated to the department of education to implement this chapter.
As added by P.L.113-2010, SEC.6.

IC 2-5-29-8
Repealed
(Repealed by P.L.113-2010, SEC.170.)



CHAPTER 30. UNEMPLOYMENT INSURANCE OVERSIGHT COMMITTEE

IC 2-5-30-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the unemployment insurance benefit fund established by IC 22-4-26-1.
As added by P.L.175-2009, SEC.1.

IC 2-5-30-3
Committee established
Sec. 3. The unemployment insurance oversight committee is established.
As added by P.L.175-2009, SEC.1.

IC 2-5-30-4
Powers and duties
Sec. 4. (a) The committee shall do all of the following:
(1) Oversee the implementation of unemployment insurance legislation enacted by the general assembly in 2009.
(2) Oversee the administration of the unemployment insurance system by the department of workforce development.
(3) Make recommendations to improve the following:
(A) The proper collection of employer contributions and reimbursements.
(B) The determination of eligibility for and the payment of benefits.
(4) Monitor the solvency of the fund.
(5) Make recommendations to improve the solvency of the fund.
(6) Make a report annually to the legislative council concerning the solvency of the fund. The report must be in an electronic format under IC 5-14-6.
(7) Study and make recommendations concerning approaches taken by other states to improve the solvency of unemployment insurance benefit trust funds, including the indexing of:
(A) unemployment benefits; and
(B) the taxable wage base.
(b) A committee recommendation does not take effect unless enacted by the general assembly.
As added by P.L.175-2009, SEC.1.

IC 2-5-30-5
Members; appointments; vacancies Sec. 5. (a) The committee consists of the following members:
(1) Two (2) members of the house of representatives appointed by the speaker of the house of representatives. The members appointed under this subdivision may be members of the same political party.
(2) One (1) member of the house of representatives appointed by the minority leader of the house of representatives.
(3) Two (2) members representing labor in Indiana appointed by the speaker of the house of representatives.
(4) Two (2) members of the senate appointed by the president pro tempore of the senate. The members appointed under this subdivision may be members of the same political party.
(5) One (1) member of the senate appointed by the minority leader of the senate.
(6) Two (2) members representing employers appointed by the president pro tempore of the senate.
(7) The commissioner, or the commissioner's designee, who serves as an ex officio nonvoting member.
(b) If a vacancy on the committee occurs, the person who appointed the member whose position is vacant shall appoint an individual to fill the vacancy using the criteria in subsection (a).
(c) In odd-numbered years the speaker of the house of representatives shall appoint one (1) of the members appointed by the speaker as the chair of the committee. In even-numbered years the president pro tempore of the senate shall appoint one (1) of the members appointed by the president as the chair of the committee.
As added by P.L.175-2009, SEC.1.

IC 2-5-30-6
Administrative support; appropriation for committee operation
Sec. 6. (a) The legislative services agency shall provide administrative support for the committee. At the request of the legislative services agency, the department of workforce development established by IC 22-4.1-2-1 shall assign staff to provide research and other support to assist the legislative services agency in providing administrative support to the committee.
(b) There is annually appropriated to the legislative services agency from the state general fund money necessary for the operation of the committee.
As added by P.L.175-2009, SEC.1.

IC 2-5-30-7
Quorum; taking official action
Sec. 7. Six (6) committee members constitute a quorum. The affirmative votes of at least six (6) committee members are necessary for the committee to take official action.
As added by P.L.175-2009, SEC.1.

IC 2-5-30-8
Meetings Sec. 8. The committee shall meet at the call of the chair and at other times as the committee considers necessary.
As added by P.L.175-2009, SEC.1.

IC 2-5-30-9
Compensation; expenses
Sec. 9. (a) Each member of the committee who is not a state employee or is not a member of the general assembly is entitled to the following:
(1) The salary per diem provided under IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4.
(3) Other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the committee who is a state employee but not a member of the general assembly is entitled to the following:
(1) Reimbursement for traveling expenses as provided under IC 4-13-1-4.
(2) Other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the committee who is a member of the general assembly is entitled to the same:
(1) per diem;
(2) mileage; and
(3) travel allowances;
paid to legislative members of interim study committees established by the legislative council.
As added by P.L.175-2009, SEC.1.



CHAPTER 31. SUSTAINABLE NATURAL RESOURCE TASK FORCE

IC 2-5-31-2
"Committee"
Sec. 2. As used in this chapter, "committee" refers to the natural resources study committee established by IC 2-5-5-1.
As added by P.L.106-2011, SEC.1.

IC 2-5-31-3
Task force established
Sec. 3. The sustainable natural resource task force is established.
As added by P.L.106-2011, SEC.1.

IC 2-5-31-4
Members; appointments; removal
Sec. 4. (a) The task force consists of ten (10) members appointed as follows:
(1) Two (2) members of the senate appointed by the president pro tempore of the senate, who may not be affiliated with the same political party.
(2) Two (2) members of the house of representatives appointed by the the speaker of the house, who may not be affiliated with the same political party.
(3) Three (3) members appointed by the speaker of the house of representatives, each of whom is recommended by one (1) of the following organizations:
(A) The Indiana Association of Soil and Water Conservation Districts.
(B) The Indiana Wildlife Federation.
(C) The Indiana Land Protection Alliance.
(4) Three (3) members appointed by the president pro tempore of the senate, each of whom is recommended by one (1) of the following organizations:
(A) The Indiana Farm Bureau.
(B) The Indiana Forestry and Woodland Owners Association.
(C) The Nature Conservancy.
(b) The appointing authority who appointed a member of the task force may remove the member for cause.
As added by P.L.106-2011, SEC.1.

IC 2-5-31-5 Terms; vacancies
Sec. 5. (a) The term of a member of the task force expires May 1, 2013.
(b) In the case of a vacancy on the task force:
(1) the appointing authority who appointed the member whose position is vacant shall appoint an individual to fill the vacancy not more than thirty (30) days after the vacancy occurs; and
(2) the member appointed under this subsection shall fill the vacancy for the remainder of the term.
As added by P.L.106-2011, SEC.1.

IC 2-5-31-6
Compensation
Sec. 6. (a) A member of the task force appointed under section 4(3) or 4(4) of this chapter shall serve without compensation.
(b) A member of the task force who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council.
As added by P.L.106-2011, SEC.1.

IC 2-5-31-7
Quorum
Sec. 7. Six (6) members of the task force constitute a quorum for the transaction of business.
As added by P.L.106-2011, SEC.1.

IC 2-5-31-8
Duties; reports
Sec. 8. (a) The task force shall do the following:
(1) Collect programmatic and funding information concerning current natural resource protection programs in Indiana.
(2) Perform a needs assessment concerning the natural resource programs in Indiana, including current programs and associated costs.
(3) Collect information concerning:
(A) natural resource protection programs in other states, particularly states bordering Indiana; and
(B) funding and funding mechanisms for the programs referred to in clause (A).
(b) The task force shall do the following:
(1) Present a progress report to the committee at the committee's first meeting of the 2012 interim.
(2) Present a progress report to the committee at the committee's final meeting of the 2012 interim.
(3) Provide to the governor copies of the reports presented under subdivisions (1) and (2).
(c) Beginning November 1, 2012, the task force, at the direction

of the legislative council and the committee, shall do the following:
(1) Conduct any needed follow-up research and policy analysis.
(2) Prepare a final report setting forth the findings and recommendations of the task force, including a report card on the health of natural resources in Indiana.
(d) The final report required under subsection (b)(2) must be:
(1) completed by January 1, 2013; and
(2) submitted to the general assembly in an electronic format under IC 5-14-6 and to the governor.
As added by P.L.106-2011, SEC.1.

IC 2-5-31-9
Meetings; chairperson
Sec. 9. (a) The task force shall hold regular meetings.
(b) The task force shall hold its initial meeting not later than May 30, 2011.
(c) A chairperson shall be elected by the members of the task force at the first meeting of the task force. The chairperson elected at the first meeting shall serve until June 30, 2012, when the members of the task force may elect a new chairperson. If a task force member is elected chairperson under this subsection on or after June 30, 2012, that task force member shall serve as chairperson until May 1, 2013. If a new chairperson is not elected under this subsection on or after June 30, 2012, the chairperson elected at the first meeting shall serve as chairperson until May 1, 2013.
As added by P.L.106-2011, SEC.1.

IC 2-5-31-10
Work groups
Sec. 10. The task force may establish work groups to:
(1) assist in research and information gathering concerning various topics studied by the task force; and
(2) report back to the task force at regular task force meetings.
As added by P.L.106-2011, SEC.1.

IC 2-5-31-11
Staffing; assistance
Sec. 11. (a) The department of natural resources shall provide administrative assistance to the task force. However, the chairperson of the task force may, with the approval of the task force, appoint staff from one (1) or more of the organizations referred to in section 4(3) and 4(4) of this chapter to provide administrative assistance.
(b) The task force shall seek technical assistance from the following:
(1) The department of natural resources.
(2) The department of agriculture.
(3) The department of environmental management.
(c) The task force may seek and accept assistance from public universities willing to provide research, scientific expertise, and policy analysis as needed by the task force. As added by P.L.106-2011, SEC.1.

IC 2-5-31-12
Expiration
Sec. 12. This chapter expires May 1, 2013.
As added by P.L.106-2011, SEC.1.



CHAPTER 31.4. REPEALED



CHAPTER 31.8. INTERIM STUDY COMMITTEE ON ECONOMIC DEVELOPMENT

IC 2-5-31.8-2
Members
Sec. 2. (a) The committee consists of the following members:
(1) Two (2) members of the senate, who must be affiliated with different political parties, appointed by the president pro tempore of the senate.
(2) Two (2) members of the house of representatives, who must be affiliated with different political parties, appointed by the speaker of the house of representatives.
(3) The chief executive officer of the Indiana economic development corporation (or the chief executive officer's designee).
(4) The following twelve (12) members appointed as follows:
(A) The following four (4) members appointed by the governor, not more than two (2) of whom may be affiliated with the same political party and at least one (1) of whom must be a woman who is an owner of a women's business enterprise (as defined in IC 4-13-16.5-1.3) that is certified under IC 4-13-16.5 or a member of a minority group (as defined in IC 4-13-16.5-1) who is an owner of a minority business enterprise (as defined in IC 4-13-16.5-1) that is certified under IC 4-13-16.5:
(i) One (1) member to represent large businesses.
(ii) One (1) member to represent small businesses.
(iii) One (1) member to represent banking and finance.
(iv) One (1) member to represent labor interests.
(B) The following four (4) members appointed by the president pro tempore of the senate, not more than two (2) of whom may be affiliated with the same political party:
(i) One (1) member to represent higher education.
(ii) One (1) member to represent local economic development organizations and officials.
(iii) One (1) member to represent cities.
(iv) One (1) member to represent counties.
(C) The following four (4) members appointed by the speaker of the house of representatives, not more than two (2) of whom may be affiliated with the same political party:
(i) One (1) member to represent agricultural interests.
(ii) One (1) member to represent the public at large.
(iii) One (1) member to represent kindergarten through

grade 12 education.
(iv) One (1) member to represent quality of life issues.
(b) The president pro tempore of the senate shall appoint one (1) of the members appointed by the president under subsection (a)(1) as a co-chair of the committee. The speaker of the house of representatives shall appoint one (1) of the members appointed by the speaker under subsection (a)(2) as a co-chair of the committee.
(c) The affirmative votes of a majority of the voting members appointed to the committee are required for the committee to take action on any measure, including final reports.
As added by P.L.172-2011, SEC.1.

IC 2-5-31.8-3
Study topics
Sec. 3. The committee shall study the following during each interim:
(1) Best practices in state and local economic development policies and activities.
(2) The use and effectiveness of tax credits and deductions.
(3) Whether there are any specific sectors of the economy for which Indiana might have comparative advantages over other states.
(4) The extent to which Indiana's tax laws encourage business investment, and any improvements that might be made to Indiana's tax laws.
(5) The extent to which Indiana's education systems support economic development.
(6) The benefits of existing community revitalization enhancement districts and possible new community revitalization enhancement districts as an economic development tool.
(7) Any other issue assigned to the committee by the legislative council or as directed by the committee's co-chairs.
As added by P.L.172-2011, SEC.1.

IC 2-5-31.8-4
Final report
Sec. 4. The committee shall issue a final report before November 1 each year to the legislative council containing any findings and recommendations of the committee. The report must be in an electronic format under IC 5-14-6.
As added by P.L.172-2011, SEC.1.

IC 2-5-31.8-5
Operation under legislative council policies
Sec. 5. Except as otherwise provided in this chapter, the committee shall operate under the policies governing study committees adopted by the legislative council.
As added by P.L.172-2011, SEC.1.
IC 2-5-31.8-6
Expiration
Sec. 6. This chapter expires December 31, 2014.
As added by P.L.172-2011, SEC.1.



CHAPTER 31.9. REPEALED



CHAPTER 32.5. REPEALED



CHAPTER 33.3. INTERIM STUDY COMMITTEE ON INSURANCE

IC 2-5-33.3-2
Establishment
Sec. 2. (a) There is established the interim study committee on insurance.
(b) The committee shall study insurance in Indiana as follows:
(1) Issues determined by the chairperson of the committee.
(2) Issues assigned by the legislative council.
(3) Issues regulated under IC 27.
(4) Worker's compensation insurance.
(c) The committee shall, not later than November 1 of each year, report the committee's findings and recommendations concerning the committee's study under subsection (b) to the legislative council in an electronic format under IC 5-14-6.
(d) The committee shall, during the 2016 interim of the general assembly, study the effect of IC 27-1-41 on the liability insurance market in Indiana. This subsection expires July 1, 2017.
As added by P.L.197-2011, SEC.1. Amended by P.L.32-2012, SEC.1.

IC 2-5-33.3-3
Legislative council operating procedures
Sec. 3. Except as otherwise provided in this chapter, the committee shall operate under the policies governing study committees adopted by the legislative council.
As added by P.L.197-2011, SEC.1.

IC 2-5-33.3-4
Voting members
Sec. 4. (a) The committee consists of the following voting members:
(1) Four members of the senate standing committee having primary responsibility for insurance matters, not more than two (2) of whom may be members of the same political party, appointed by the president pro tempore of the senate.
(2) Four (4) members of the house of representatives standing committee having primary responsibility for insurance matters, not more than two (2) of whom may be members of the same political party, appointed by the speaker of the house of representatives.
(b) The chairperson of the senate standing committee having primary responsibility for insurance matters shall serve as: (1) chairperson of the committee beginning on May 1 of each odd numbered year; and
(2) vice chairperson of the committee beginning on May 1 of each even numbered year.
(c) The chairperson of the house of representatives standing committee having primary responsibility for insurance matters shall serve as:
(1) chairperson of the committee beginning on May 1 of each even numbered year; and
(2) vice chairperson of the committee beginning on May 1 of each odd numbered year.
As added by P.L.197-2011, SEC.1.

IC 2-5-33.3-5
Majority vote required
Sec. 5. The affirmative votes of a majority of the voting members appointed to the committee are required for the committee to take action on any measure, including final reports.
As added by P.L.197-2011, SEC.1.



CHAPTER 33.4. CRIMINAL LAW AND SENTENCING POLICY STUDY COMMITTEE

IC 2-5-33.4-1
Committee established
Sec. 1. The criminal law and sentencing policy study committee is established.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-2
Committee membership
Sec. 2. The committee consists of fourteen (14) members appointed as follows:
(1) Four (4) members of the senate, not more than two (2) of whom may be affiliated with the same political party, appointed by the president pro tempore.
(2) Four (4) members of the house, not more than two (2) of whom may be affiliated with the same political party, appointed by the speaker.
(3) The executive director of the prosecuting attorneys council of Indiana or the executive director's designee.
(4) The executive director of the public defender council of Indiana or the executive director's designee.
(5) One (1) person who:
(A) has experience in administering probation programs; and
(B) is a member of the Probation Officers' Professional Association of Indiana;
appointed by the members of the association.
(6) One (1) circuit or superior court judge who exercises criminal or juvenile jurisdiction, appointed by the chief justice of the supreme court.
(7) The commissioner of the department of correction.
(8) The chairman of the parole board.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-3
Committee chair
Sec. 3. The chairman of the legislative council shall appoint a legislative member of the committee to serve as chair of the committee. Whenever there is a new chairman of the legislative council, the new chairman may remove the chair of the committee and appoint another chair. As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-4
Legislative member ceases committee membership upon ceasing membership of chamber of appointment
Sec. 4. If a legislative member of the committee ceases to be a member of the chamber from which the member was appointed, the member also ceases to be a member of the committee.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-5
Removal of legislative member
Sec. 5. A legislative member of the committee may be removed at any time by the appointing authority who appointed the legislative member.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-6
Filling vacancies
Sec. 6. If a vacancy exists on the committee, the appointing authority who appointed the former member whose position is vacant shall appoint an individual to fill the vacancy.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-7
Committee final reports
Sec. 7. The committee shall submit a final report of the results of its study to the legislative council before November 1 of even-numbered years. The report must be in an electronic format under IC 5-14-6.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-8
Indiana criminal justice institute staff support
Sec. 8. The Indiana criminal justice institute shall provide staff support to the committee to prepare:
(1) minutes of each meeting; and
(2) the final report.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-9
Legislative services agency staff support
Sec. 9. The legislative services agency shall provide staff support to the committee to:
(1) advise the committee on legal matters, criminal procedures, and legal research; and
(2) draft potential legislation.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-10 Per diem, mileage, and travel allowances
Sec. 10. Each member of the committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-11
Number of votes required to take action
Sec. 11. The affirmative votes of a majority of the voting members appointed to the committee are required for the committee to take action on any measure, including the final report.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-12
Committee to operate under policies and procedures of legislative council, exception; payment of committee expenses from appropriations to legislative council, legislative services agency
Sec. 12. Except as otherwise specifically provided by this chapter, the committee shall operate under the rules of the legislative council. All funds necessary to carry out this chapter shall be paid from appropriations to the legislative council and the legislative services agency.
As added by P.L.220-2011, SEC.8.

IC 2-5-33.4-13
Committee duties; committee meetings
Sec. 13. (a) The committee is established to evaluate criminal laws, sentencing laws, and policies as they relate to:
(1) the purposes of the criminal justice and corrections systems;
(2) the availability of sentencing options; and
(3) the inmate population in department of correction facilities.
If, based on the committee's evaluation under this subsection, the committee determines that changes are necessary or appropriate, the committee shall make recommendations to the general assembly for the modification of sentencing laws and policies and for the addition, deletion, or expansion of sentencing options.
(b) The committee shall do the following:
(1) Conduct a continuing study of the laws relating to:
(A) the investigation of crimes;
(B) the prosecution of crimes;
(C) criminal procedures;
(D) alternative sentencing programs;
(E) the department of correction;
(F) parole;
(G) probation;
(H) community corrections;
(I) home detention programs;
(J) criminal registries;
(K) victim rights; (L) the classification of criminal offenses into felony and misdemeanor categories;
(M) sex offenders; and
(N) juvenile offenders.
(2) Study federal requirements or incentives for states to pass certain laws or establish specific programs.
(3) Determine the long range needs of the criminal justice and corrections systems and recommend policy priorities for those systems.
(4) Identify critical problems in the criminal justice and corrections systems and recommend strategies to solve the problems.
(5) Assess the cost effectiveness of the use of state and local funds in the criminal justice and corrections systems.
(6) Propose plans, programs, and legislation for improving the effectiveness of the criminal justice and corrections systems.
(c) The committee may study other topics assigned by the legislative council or as directed by the committee chair. The committee may meet as often as necessary.
As added by P.L.220-2011, SEC.8.



CHAPTER 33.5. REPEALED

IC 2-5-33.5
Expired
(Expired by 12-31-2011 by P.L.142-2011, SEC.1.)



CHAPTER 34. REPEALED



CHAPTER 34.7. OUTDOOR STAGE EQUIPMENT SAFETY COMMITTEE

IC 2-5-34.7-2
"Outdoor stage equipment"
Sec. 2. As used in this chapter, "outdoor stage equipment" has the meaning set forth in IC 22-12-1-17.7.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-3
Outdoor stage safety committee; established
Sec. 3. The outdoor stage safety committee is established.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-4
Topic for study
Sec. 4. The committee shall study the issues related to the regulation of outdoor stage equipment and recommend legislation to the general assembly for the regulation of the use of outdoor stage equipment in Indiana to protect the safety of persons at an outdoor performance.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-5
Membership
Sec. 5. The committee consists of the following twelve (12) members:
(1) Four (4) members of the senate appointed by the president pro tempore of the senate with advice from the minority leader of the senate. Not more than two (2) members appointed under this subdivision may be from the same political party.
(2) Four (4) members of the house of representatives appointed by the speaker of the house of representatives with advice from the minority leader of the house of representatives. Not more than two (2) members appointed under this subdivision may be from the same political party.
(3) The state fire marshal appointed under IC 22-14-2-2 or the fire marshal's designee.
(4) The executive director of the department of homeland security or the executive director's designee.
(5) The chairman of the fire prevention and building safety commission appointed under IC 22-12-2-5 or the chairman's designee.
(6) The commissioner of the department of labor appointed

under IC 22-1-1-2 or the commissioner's designee.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-6
Term; removal
Sec. 6. The members of the committee serve at the pleasure of the appointing authority.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-7
Chairperson; appointment
Sec. 7. The chairperson of the legislative council shall appoint the chairperson of the committee from among the members of the general assembly appointed to the committee. The chairperson of the committee serves at the pleasure of the appointing authority.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-8
Compensation; expense reimbursement
Sec. 8. (a) Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the committee who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the committee who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-9
Legislative council oversight
Sec. 9. The committee shall operate under the policies governing study committees adopted by the legislative council.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-10
Majority vote requirement
Sec. 10. The affirmative votes of a majority of the voting

members appointed to the committee are required for the committee to take action on any measure, including final reports.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-11
Staff
Sec. 11. The legislative services agency shall staff the committee.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-12
Cooperation by state agencies
Sec. 12. The department of labor, the occupational safety standards commission, the fire prevention and building safety commission, and the division of fire and building safety shall cooperate with the commission as requested by the commission.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-13
Required submission of reports
Sec. 13. The state fair commission shall submit to the committee, in an electronic format under IC 5-14-6, as soon as practicable after the information is received by the state fair commission or another state official or agency, a copy of any final report and associated appendices:
(1) prepared under an agreement with Witt Associates or Thornton Tomasetti, Inc.; and
(2) resulting from a study of the collapse of outdoor stage equipment on the grounds of the state fair on August 13, 2011.
As added by P.L.92-2012, SEC.1.

IC 2-5-34.7-14
Expiration
Sec. 14. This chapter expires January 1, 2013.
As added by P.L.92-2012, SEC.1.



CHAPTER 35. INDIANA UNIFORM LAW COMMISSION

IC 2-5-35
Chapter 35. Indiana Uniform Law Commission

IC 2-5-35-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Indiana uniform law commission established by section 2 of this chapter.
As added by P.L.53-2012, SEC.1.

IC 2-5-35-2
Commission established
Sec. 2. The Indiana uniform law commission is established.
As added by P.L.53-2012, SEC.1.

IC 2-5-35-3
Appointment of members
Sec. 3. The commission is comprised of the following members:
(1) A member of the senate appointed by the president pro tempore of the senate.
(2) A member of the senate appointed by the minority leader of the senate.
(3) A member of the house of representatives appointed by the speaker of the house of representatives.
(4) A member of the house of representatives appointed by the minority leader of the house of representatives.
(5) The revisor of statutes of the general assembly.
(6) A current or former law professor with expertise in commercial law appointed by the chief justice of Indiana.
(7) Five (5) members appointed by the governor, not more than three (3) of whom may be from the same political party.
As added by P.L.53-2012, SEC.1.

IC 2-5-35-4
Qualifications of members; vacancies
Sec. 4. (a) Except for the member appointed under section 3(6) of this chapter, each member of the commission must be:
(1) an attorney in good standing admitted to the practice of law in Indiana;
(2) an attorney in good standing admitted to the practice of law in another state; or
(3) a current or former law professor at a law school located in Indiana.
(b) An appointed member of the commission serves at the pleasure of the authority who appointed the member. If a member ceases to have the qualifications set forth in this chapter for the position to which the member was appointed, the member's term ends and a vacancy is created.
(c) A vacancy on the commission in the position of an appointed member shall be filled by the appointment of a new member to the position by the authority entitled under section 3 of this chapter to

make appointments to the position.
As added by P.L.53-2012, SEC.1.

IC 2-5-35-5
Reimbursement of expenses
Sec. 5. (a) A member of the commission is entitled to reimbursement of actual expenses that are:
(1) incurred by the member in participating on the commission under this chapter; and
(2) not reimbursed from any other source.
Participation on the commission under this chapter includes attending the annual meeting of the National Conference of Commissioners on Uniform State Laws.
(b) Expenses incurred by members in participating on the commission under this chapter shall be reimbursed as follows:
(1) The expenses of members appointed under section 3(1) through 3(4) of this chapter shall be reimbursed from money appropriated to the senate, the house of representatives, the legislative council, or the legislative services agency.
(2) The expenses of the revisor of statutes shall be reimbursed from funds appropriated to the legislative services agency.
(3) The expenses of members appointed under section 3(6) and 3(7) of this chapter shall be reimbursed from money appropriated to the commission.
As added by P.L.53-2012, SEC.1.

IC 2-5-35-6
Duties of the commission
Sec. 6. The commission shall work with the National Conference of Commissioners on Uniform State Laws to:
(1) research;
(2) draft; and
(3) promote the enactment of;
uniform state laws in areas of state law where uniformity is desirable and practical.
As added by P.L.53-2012, SEC.1.






ARTICLE 5.5. TEMPORARY LEGISLATIVE STUDY COMMITTEES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. LAKE MANAGEMENT WORK GROUP

IC 2-5.5-3-1
Lake management work group established
Sec. 1. The lake management work group is established.
As added by P.L.16-2009, SEC.9.

IC 2-5.5-3-2
Work group charge
Sec. 2. The activities of the work group must be directed to problems and issues associated with lakes that meet the definition of a public freshwater lake under IC 14-26-2-3.
As added by P.L.16-2009, SEC.9.

IC 2-5.5-3-3
Membership
Sec. 3. (a) The work group consists of twenty-six (26) members appointed as follows:
(1) Four (4) members of the general assembly consisting of:
(A) two (2) members of the house of representatives who may not be members of the same political party, appointed by the speaker of the house of representatives; and
(B) two (2) members of the senate who may not be members of the same political party, appointed by the president pro tempore of the senate.
(2) Three (3) representatives of the department of natural resources, at least one (1) of whom must be an officer in the division of law enforcement, appointed by the governor.
(3) The commissioner of the department of environmental management or the commissioner's designee.
(4) One (1) representative of the Indiana Lake Management Society or a similar organization of citizens concerned about lakes, appointed by the governor.
(5) One (1) representative of the Natural Resources Conservation Service of the United States Department of Agriculture appointed by the governor upon the recommendation of the Natural Resources Conservation Service.
(6) One (1) representative of soil and water conservation districts organized under IC 14-32 or IC 13-3-1 or IC 14-32-3 (before their repeal), appointed by the governor.
(7) Ten (10) members appointed by the governor, each of whom is:
(A) a participant in lake related recreational activities;
(B) a resident of a lake area;
(C) the owner or operator of a lake related business; or
(D) interested in the natural environment of Indiana lakes.
(8) One (1) representative of the United States Army Corps of Engineers appointed by the governor upon the recommendation

of the commander of the Louisville District of the United States Army Corps of Engineers.
(9) One (1) representative of an agricultural organization, appointed by the governor.
(10) One (1) representative of an environmental organization, appointed by the governor.
(11) Two (2) other individuals appointed by the governor as at-large members.
(b) When appointing two (2) members of the house of representatives to the work group under subsection (a)(1)(A), the speaker of the house of representatives shall appoint one (1) representative to serve as chairperson of the work group beginning July 1, 2009, and ending June 30, 2010.
(c) To fill the positions created by subsection (a)(7), the governor shall appoint at least one (1) resident to represent each congressional district in Indiana. Each individual who was appointed by the governor as a member of the work group under P.L.65-2000 (before its expiration) is appointed to serve on the work group until the governor appoints a successor.
As added by P.L.16-2009, SEC.9.

IC 2-5.5-3-4
Work group meetings
Sec. 4. The work group shall meet at the call of the chairperson but may not meet more than four (4) times each year.
As added by P.L.16-2009, SEC.9.

IC 2-5.5-3-5
Work group duties
Sec. 5. The work group shall do the following:
(1) Monitor, review, and coordinate the implementation of the work group's recommendations issued under P.L.239-1997 and P.L.65-2000.
(2) Facilitate collaborative efforts among commonly affected state, county, and local governmental entities in cooperation with lake residents and related organizations.
(3) Conduct public meetings to hear testimony and receive written comments concerning lake resource concerns and the implementation of the work group's recommendations.
(4) Develop proposed solutions to problems concerning the implementation of the work group's recommendations.
(5) Review, update, and coordinate the implementation of new and existing recommendations by communicating with the public, the general assembly, and other governmental entities concerning lake resources.
(6) Review and coordinate the development and maintenance of an Internet web site that includes information on the management of lake and watershed resources.
(7) Issue reports to the natural resources study committee when directed to do so. (8) Review all funding that is used for Indiana's waterways, including potential funding sources that could be used by the general assembly to correct funding problems.
(9) Issue a final report before July 1, 2012.
As added by P.L.16-2009, SEC.9. Amended by P.L.59-2010, SEC.1; P.L.181-2011, SEC.1.

IC 2-5.5-3-6
Reports
Sec. 6. The work group shall make its reports available to:
(1) the natural resources study committee;
(2) the department of natural resources;
(3) members of the house agriculture, natural resources, and rural development standing committee and the senate natural resources standing committee; and
(4) the public.
As added by P.L.16-2009, SEC.9.

IC 2-5.5-3-7
Work group directed by department of natural resources
Sec. 7. The work group is under the direction of the department of natural resources. The department may contract with a facilitator to facilitate the work of the work group. The department of natural resources shall staff the work group.
As added by P.L.16-2009, SEC.9.

IC 2-5.5-3-8
Member per diem; expense reimbursement
Sec. 8. (a) Each member of the work group who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the work group who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the work group who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council.
As added by P.L.16-2009, SEC.9.

IC 2-5.5-3-9 Payment of work group expenses
Sec. 9. (a) Except as provided in subsection (b), per diem, mileage, travel allowances, and other expenses paid to committee members shall be paid from appropriations made to the department of natural resources.
(b) Per diem, mileage, and travel allowances paid to committee members who are members of the general assembly shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.16-2009, SEC.9.

IC 2-5.5-3-10
Expiration of chapter
Sec. 10. This chapter expires July 1, 2012.
As added by P.L.16-2009, SEC.9. Amended by P.L.59-2010, SEC.2; P.L.181-2011, SEC.2.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED






ARTICLE 6. LEGISLATIVE PRINTING

CHAPTER 1. REPEALED



CHAPTER 1.5. PRINTING AND DISTRIBUTION OF BILLS, LAWS, AND JOURNALS

IC 2-6-1.5-1
Items to be printed
Sec. 1. The Indiana general assembly shall, in accordance with the provisions of this chapter, provide for the preparation, printing and distribution of its bills, the session laws and journals of each session, the Indiana Code and supplements to the Indiana Code, and such miscellaneous printing of stationery, reports and other items, including the printing needs of its service and administrative agency, the Indiana legislative council, as may occur.
(Formerly: Acts 1972, P.L.18, SEC.1.) As amended by Acts 1977, P.L.7, SEC.1.

IC 2-6-1.5-2
Contracts; competitive bidding
Sec. 2. (a) All contracts:
(1) for legislative printing; or
(2) for compiling, computerizing, indexing, and printing the Indiana Administrative Code and Indiana Register under IC 4-22;
shall be awarded by the duly elected membership of Indiana legislative council.
(b) The Indiana department of administration shall render any requested assistance to the council in the preparation of specifications, the setting up of bidding procedures, and the evaluation of bids. However, the determination of the lowest and best bid by the legislative council shall in all instances be final.
(Formerly: Acts 1972, P.L.18, SEC.1.) As amended by P.L.31-1985, SEC.38.

IC 2-6-1.5-3
Journals of house and senate
Sec. 3. (a) The supervision of the preparation and indexing of the Journals of the House and Senate of each session of the General Assembly shall be the duty of the Clerk of the House and the Secretary of the Senate, respectively.
(b) Copies of the Journals of each house shall be distributed to all state elected officials. Sufficient additional copies shall be furnished to the Indiana State Library to provide for the state-wide availability of the Journals and to fill requests from official agencies in other

states.
(Formerly: Acts 1972, P.L.18, SEC.1.)

IC 2-6-1.5-4
Session laws; Indiana Code and supplements
Sec. 4. (a) The supervision of the preparation, indexing, and printing of the session laws of each session of the general assembly shall be the duty of the legislative council.
(b) It shall be the duty of the speaker of the house of representatives and the president pro tempore of the senate, as soon as the printing of the session laws shall be done, to certify the fact that the printed session laws have been compared with the enrolled acts and joint resolutions and have been found correct. A certificate attesting to the accuracy of the printed session laws shall be signed and dated by the speaker and president pro tempore and shall be annexed in print to the volumes of session laws.
(c) Immediately upon receipt of the bound volumes of session laws by the legislative council, one (1) copy of these session laws shall be delivered to each of the clerks of the circuit courts of the state.
(d) It is hereby made the duty of each clerk of the circuit court, upon delivery to him of the copy of the enrolled acts referred to in section 5 of this chapter, to send to the governor by first class mail a certificate under the seal of his office showing the date of his receipt for such laws, as provided in IC 1-1-3-1.
(e) The legislative services agency shall distribute copies of the Indiana Code and the supplements to the Indiana Code to each clerk of the circuit court in a sufficient amount to provide copies for local officials, as directed by the legislative council. In addition, the legislative services agency shall distribute one (1) copy of the Indiana Code and one (1) copy of each supplement to the Indiana Code to each public library located in Indiana.
(f) The legislative services agency shall distribute copies of the Indiana Code and the supplements to the Indiana Code to all state elected officials and state governmental agencies and shall fill requests for the session laws from official agencies in other states.
(g) The legislative services agency shall provide, from supplies remaining after the distributions are made under subsections (e) through (f), copies of the Indiana Code and supplements to a local official who makes a written request to the legislative services agency for copies. The cost to a local official for a copy provided under this subsection is the same as the cost of a copy sold under subsection (h). A local official:
(1) who:
(A) does not receive copies of the Indiana Code and supplements from those distributed to the clerk of the circuit court under subsection (e); and
(B) requests, receives, and pays for copies of the Indiana Code and supplements under this subsection; or
(2) who: (A) submitted a written request to the agency for copies of the Indiana Code and supplements; and
(B) did not receive copies of the Indiana Code, or a supplement, or both, because the supplies were exhausted;
must be added to the distribution list for copies of the Indiana Code and supplements that is maintained by the legislative services agency. A local official who is added under this subsection to the distribution list maintained by the legislative services agency is entitled to receive one (1) copy of all subsequent publications of the Indiana Code and the supplements to the Indiana Code upon payment of the cost for the copy that is prescribed under this subsection.
(h) When each distribution of the session laws, the Indiana Code, or the latest supplement to the Indiana Code is completed, the remaining copies may be sold by the Indiana legislative services agency at the cost set by statute. Money collected from the sale of those items shall be deposited with the treasurer of state.
(Formerly: Acts 1972, P.L.18, SEC.1; Acts 1973, P.L.4, SEC.1.) As amended by Acts 1977, P.L.7, SEC.2; Acts 1980, P.L.1, SEC.1; Acts 1982, P.L.8, SEC.1; P.L.9-1997, SEC.1.

IC 2-6-1.5-5
Distribution of enrolled acts
Revisor's Note: The version of IC 2-6-1.5-5 printed in the 2004 edition of the Indiana Code was printed incorrectly. Use the following version of IC 2-6-1.5-5.
Sec. 5. (a) Not more than fourteen (14) days (including Saturdays, Sundays, and legal holidays) after the last day the governor must take action on enrolled acts passed during any session of the general assembly, the legislative services agency shall distribute to the clerk of the circuit court of each county one (1) copy of each enrolled act of that session which became law.
(b) A copy of the enrolled acts distributed under subsection (a) may be in the form of:
(1) a hard paper copy; or
(2) an electronic copy:
(A) on a computer disk;
(B) on a CD-ROM disk; or
(C) in another machine readable format.
(c) The clerk of the circuit court of each county may inform the legislative services agency whether the clerk prefers to receive the enrolled acts in the form of:
(1) a hard paper copy; or
(2) an electronic copy described in subsection (b)(2) that is available from the legislative services agency.
(d) If a clerk of circuit court informs the legislative services agency under subsection (c) that the clerk prefers to receive the enrolled acts in the form described in subsection (c)(1) or in a form described in subsection (c)(2), the legislative services agency shall deliver the enrolled acts to the clerk in the form for which the clerk has expressed a preference. (e) This distribution shall be delivered by certified mail, or by any other means of delivery that includes a return receipt, to each of the clerks of the counties of the state, and shall fulfill the publication and circulation requirements of Art. 4, Sec. 28 of the Constitution of the State of Indiana.
(Formerly: Acts 1973, P.L.4, SEC.2.) As amended by Acts 1978, P.L.3, SEC.3; P.L.8-1997, SEC.2; P.L.2-2001, SEC.1.



CHAPTER 2. LEGISLATIVE EMBLEMS

IC 2-6-2-2
Single color logotype
Sec. 2. The single color logotype may be dark blue or black on white as follows:
Figure
Graphic file number 0 named seal1001.pcx with height 60 p and width 229 p Left aligned
As added by P.L.5-1987, SEC.1.

IC 2-6-2-3
Two color logotype
Sec. 3. The two (2) color logotype is dark blue and dark yellow on white. Referring to the black and white logotype illustrated in section 2 of this chapter, the two (2) color logotype is colored as follows:
(1) The outer and inner white rings, the six (6) inner white stars, and the black lines in the dome are dark yellow.
(2) The outer circle of thirteen (13) stars, the dome, the flagpole, and the flag are white, except for the lines in the dome.
(3) The portion of the black and white logotype that appears in black is dark blue except:
(A) the lines in the dome; and
(B) the black circle that surrounds the outer white ring is deleted.
As added by P.L.5-1987, SEC.1.

IC 2-6-2-4
Symbolism of logotype
Sec. 4. (a) The symbolism of the logotype is as follows:
(1) The outer ring represents the unity of the United States.
(2) The inner ring represents the unity of the people of Indiana.
(3) The outer circle of thirteen (13) stars represents the original thirteen (13) colonies of the United States.
(4) The six (6) inner stars represent the first six (6) states to be admitted to the union of states after the original thirteen (13) of which Indiana was the sixth.
(5) The dome represents the Indiana state capitol building in which the general assembly holds its sessions.
(6) The flag represents the flag of the United States. As added by P.L.5-1987, SEC.1.

IC 2-6-2-5
Adoption of logotype
Sec. 5. The logotype was first adopted on October 5, 1976, as the official logotype of the select committee on the centennial history of the Indiana general assembly. The logotype was used in the celebration of the One Hundredth General Assembly.
As added by P.L.5-1987, SEC.1.

IC 2-6-2-6
Persons authorized to use logotype; violations
Sec. 6. (a) A person shall not use the logotype of the general assembly unless the person:
(1) is a member of the general assembly;
(2) is an employee or agent of the general assembly or an agency of the general assembly;
(3) is an agency or instrumentality of the general assembly; or
(4) has written authorization of the chairman and vice chairman of the legislative council.
(b) A person who violates this section commits a Class A infraction.
As added by P.L.5-1987, SEC.1.






ARTICLE 7. LOBBYISTS

CHAPTER 1. DEFINITIONS

IC 2-7-1-1
"Activity report"
Sec. 1. "Activity report" means the activity report provided for by IC 2-7-3.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-1.3
"Candidate"
Sec. 1.3. "Candidate" refers to a candidate for election to the general assembly.
As added by P.L.58-2010, SEC.5.

IC 2-7-1-1.5
Repealed
(Repealed by P.L.58-2010, SEC.35.)

IC 2-7-1-1.7
"Close relative"
Sec. 1.7. (a) "Close relative" of an individual refers to any of the following:
(1) The individual's spouse.
(2) A parent of the individual or a parent of the individual's spouse.
(3) A child of the individual or a child of the individual's spouse.
(4) A sibling of the individual or a sibling of the individual's spouse.
(5) An aunt or an uncle of the individual or an aunt or uncle of the individual's spouse.
(6) A niece or nephew of the individual or a niece or nephew of the individual's spouse.
(7) A grandparent of the individual or a grandparent of the individual's spouse.
(8) A grandchild of the individual or a grandchild of the individual's spouse.
(9) A great-grandparent of the individual or a great-grandparent of the individual's spouse.
(10) A great-grandchild of the individual or a great-grandchild

of the individual's spouse.
(b) A relative by adoption, half-blood, marriage, or remarriage is considered as a relative of whole kinship.
As added by P.L.58-2010, SEC.6.

IC 2-7-1-1.9
"Commission"
Sec. 1.9. "Commission" refers to the Indiana lobby registration commission established by IC 2-7-1.6-1.
As added by P.L.58-2010, SEC.7.

IC 2-7-1-2
"Compensation"
Sec. 2. "Compensation" means anything of value given as payment for doing or refraining from doing an activity.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-3
"Expenditure"
Sec. 3. "Expenditure" means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, honorarium, pledge, or subscription of money or anything of value, and any contract, agreement, promise, or other obligation, whether or not legally enforceable, to make an expenditure.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-4
"Gift"
Sec. 4. (a) "Gift" means the voluntary transfer of anything of value without consideration.
(b) The term does not include a contribution (as defined in IC 3-5-2-15).
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.9-1993, SEC.3; P.L.58-2010, SEC.8.

IC 2-7-1-5
"Immediate family"
Sec. 5. "Immediate family" means a spouse residing in the person's household and dependent children.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-6
"Influencing legislative action"
Sec. 6. "Influencing legislative action" means promoting, supporting, influencing, modifying, opposing, or delaying any legislative action by any means.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-7
"Legislative action" Sec. 7. "Legislative action" means any matter within the authority of the general assembly; it includes the drafting, introduction, consideration, modification, enactment, or defeat of any bill, resolution, amendment, report, or other matter by the general assembly or by either house or any committee, subcommittee, joint or select committee thereof, or by a member or employee of the general assembly acting in his official capacity. "Legislative action" also means the action of the governor in approving or vetoing any bill.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-7.2
"Legislative body"
Sec. 7.2. "Legislative body" refers to any of the following:
(1) The general assembly.
(2) The house of representatives.
(3) The senate.
(4) A standing or other committee established by the rules of the house of representatives or the senate.
(5) A committee established by statute or by the legislative council. An individual who:
(A) is a member of a committee described in this subdivision; and
(B) is not a member of the general assembly;
is not considered to be a member of a legislative body for purposes of this article.
(6) A caucus of the house of representatives or the senate.
As added by P.L.58-2010, SEC.9.

IC 2-7-1-7.5
"Legislative liaison"
Sec. 7.5. "Legislative liaison" has the meaning set forth in IC 5-14-7-3.
As added by P.L.58-2010, SEC.10.

IC 2-7-1-8
"Legislative person"
Sec. 8. "Legislative person" means any of the following:
(1) A member.
(2) A candidate.
(3) An officer of the general assembly.
(4) An employee of the general assembly.
(5) A member of the immediate family of anyone described in subdivision (1), (2), (3), or (4). A lobbyist who is a close relative of a legislative person is not considered a legislative person.
(6) A paid consultant of the general assembly.
(7) An agency of the general assembly.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.58-2010, SEC.11.
IC 2-7-1-9
"Lobbying"
Sec. 9. "Lobbying" means communicating by any means, or paying others to communicate by any means, with any legislative person with the purpose of influencing any legislative action.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.58-2010, SEC.12.

IC 2-7-1-10
"Lobbyist"
Sec. 10. (a) "Lobbyist" means any person who:
(1) engages in lobbying; and
(2) in any registration year, receives or expends an aggregate of at least five hundred dollars ($500) in compensation or expenditures reportable under this article for lobbying, whether the compensation or expenditure is solely for lobbying or the lobbying is incidental to that individual's regular employment.
(b) The following are not considered lobbyists:
(1) A public employee or public official.
(2) The National Conference of State Legislatures.
(3) The National Conference of Insurance Legislators.
(4) The American Legislative Exchange Council.
(5) Women in Government.
(6) The Council of State Governments.
(7) The National Black Caucus of State Legislators.
(8) Any other national organization established for the education and support of legislative leadership, legislators, legislative staff, or related government employees.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.9-1993, SEC.4; P.L.58-2010, SEC.13.

IC 2-7-1-10.5
"Member"
Sec. 10.5. "Member", except as used in section 8(5) of this chapter, IC 2-7-3-3(a), and IC 2-7-7-8, refers to a member of the general assembly.
As added by P.L.58-2010, SEC.14.

IC 2-7-1-11
"Payment"
Sec. 11. (a) "Payment" means a payment, compensation, reimbursement, distribution, transfer, loan, advance, conveyance, deposit, gift, pledge, subscription, or other rendering of money, property, services, or anything else of value, whether tangible or intangible, and any contract, agreement, promise, or other obligation, whether or not legally enforceable, to make a payment.
(b) "Paid" means that payment has been made.
(c) "Pay" means the act of making a payment.
As added by Acts 1981, P.L.9, SEC.1.
IC 2-7-1-12
"Person"
Sec. 12. "Person" means a human being, corporation, limited liability company, partnership, association, firm, or educational institution.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.8-1993, SEC.3.

IC 2-7-1-13
"Public employee"
Sec. 13. "Public employee" means an employee of the state or federal government or a political subdivision of either of those governments and does include an official or employee of a state educational institution.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.2-2007, SEC.5.

IC 2-7-1-14
"Public official"
Sec. 14. "Public official" means an individual who holds office in the executive, judicial, or legislative branch of the state or federal government or a political subdivision of either of those governments and includes an official or employee of a state educational institution.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.2-2007, SEC.6.

IC 2-7-1-15
Repealed
(Repealed by P.L.58-2010, SEC.35.)

IC 2-7-1-16
"Registration statement"
Sec. 16. "Registration statement" means the registration statement provided for by IC 2-7-2.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-17
Repealed
(Repealed by P.L.58-2010, SEC.35.)

IC 2-7-1-18
"Reporting year"
Sec. 18. "Reporting year" means the period from November 1 of the immediately preceding calendar year through October 31 of the following calendar year.
As added by P.L.229-2011, SEC.40.



CHAPTER 1.6. INDIANA LOBBY REGISTRATION COMMISSION

IC 2-7-1.6-1
Establishment
Sec. 1. (a) The Indiana lobby registration commission is established.
(b) The commission is a separate and an independent agency within the legislative branch of state government.
(c) The commission shall administer this article.
As added by P.L.3-1992, SEC.6. Amended by P.L.9-1993, SEC.6.

IC 2-7-1.6-2
Membership
Sec. 2. (a) The commission consists of four (4) members. The president pro tempore of the senate, the minority floor leader of the senate, the speaker of the house of representatives, and the minority floor leader of the house of representatives shall each appoint one (1) member.
(b) Not more than two (2) of the four (4) members may hold the same political affiliation.
(c) An incumbent legislator or lobbyist may not be appointed as a member of the commission.
As added by P.L.3-1992, SEC.6.

IC 2-7-1.6-3
Terms; vacancies
Sec. 3. (a) Each member of the commission serves for a term of four (4) years, beginning January 1.
(b) Members of the commission may be reappointed to successive terms.
(c) The appropriate appointing authority shall fill a vacancy on the commission for the duration of the unexpired term.
As added by P.L.3-1992, SEC.6.

IC 2-7-1.6-4
Chairman
Sec. 4. A chairman shall be selected for the commission to serve for a term of one (1) year. The chairman's term begins January 1. The chairman to serve in even-numbered years shall be designated by the

president pro tempore of the senate, and the chairman to serve in odd-numbered years shall be designated by the speaker of the house of representatives.
As added by P.L.3-1992, SEC.6.

IC 2-7-1.6-5
Powers and duties
Sec. 5. (a) The commission has the powers and duties specified in this article.
(b) The commission may do the following:
(1) Hold meetings as necessary.
(2) Make recommendations to the general assembly concerning administration of this article.
(3) Subject to IC 2-7-7, receive and hear any complaint alleging a violation of this article.
(4) Obtain information relevant to an audit conducted or a complaint filed under this article.
(5) Administer oaths.
(6) Act as an advisory body by providing advisory opinions to lobbyists on questions relating to the requirements of this article.
(7) Establish qualifications for and employ the personnel required to implement this article.
(8) Adopt rules and procedures necessary or appropriate to carry out its duties.
(9) Make reasonable and necessary expenditures of money appropriated to the commission.
(10) Do other things necessary and proper:
(A) to implement this article; or
(B) as requested by the general assembly or the legislative council.
As added by P.L.3-1992, SEC.6. Amended by P.L.9-1993, SEC.7.

IC 2-7-1.6-6
Majority vote
Sec. 6. The vote of at least three (3) members is required for the commission to take official action.
As added by P.L.3-1992, SEC.6.

IC 2-7-1.6-7
Per diem; mileage; travel allowances
Sec. 7. When the commission meets, each member is entitled to receive the same per diem, mileage, and travel allowances approved by the legislative council for lay members serving on interim study committees established by the legislative council.
As added by P.L.3-1992, SEC.6.

IC 2-7-1.6-8
Repealed
(Repealed by P.L.9-1993, SEC.18.)
IC 2-7-1.6-9
Application of chapter to committees under IC 2-2.1-3-5
Sec. 9. Nothing in this chapter affects the committees established under IC 2-2.1-3-5.
As added by P.L.3-1992, SEC.6.



CHAPTER 2. REGISTRATION STATEMENTS

IC 2-7-2-2
Time of filing; expiration of registration; late filing; fees
Sec. 2. (a) Each registration statement shall be filed not later than January 15 or within fifteen (15) days after a person becomes a lobbyist, whichever is later. Each registration statement expires on December 31 of the year for which it was issued. The commission may accept registration statements before January 1 of the year to which they apply, as the commission determines.
(b) Subject to subsections (c) and (d), the commission shall impose a late registration fee of not more than one hundred dollars ($100) per day for each day after the deadline until the statement is filed.
(c) The late registration fee shall not exceed four thousand five hundred dollars ($4,500).
(d) The commission may waive the late registration fee if the commission determines that the circumstances make imposition of the fee inappropriate.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.8; P.L.9-1993, SEC.9; P.L.58-2010, SEC.15.

IC 2-7-2-3
Contents; lobbyists compensated for lobbying
Sec. 3. The registration statement of each lobbyist who is compensated for lobbying shall include:
(1) his name, social security number, residence address and telephone number, business address and telephone number, and the addresses and telephone numbers of any temporary living or

business quarters he has in Marion County;
(2) the name, business address, telephone number, and kind of business of each person (including the names of each officer or partner) who compensates him;
(3) his primary occupation and the name or names of his employers if different than those specified in subdivision (2); and
(4) the subject matter of his lobbying.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.2; P.L.6-1987, SEC.1.

IC 2-7-2-4
Contents; statements of lobbyists compensating person for lobbying
Sec. 4. The registration statement of each lobbyist who compensates a person for lobbying shall include:
(1) his full name, business address and telephone number, kind of business, and the full name of the individual who controls the business, the partners, if any, and officers;
(2) the full name, and business address and telephone number of each person compensated by him as a lobbyist;
(3) the subject matter for which he has employed or contracted with a lobbyist.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-2-5
Amendments; changes in information; notice of termination
Sec. 5. If a material change occurs in any of the information contained in a registration statement, an appropriate amendment shall be filed within fifteen (15) days after the change. Each registered lobbyist may file a notice of termination within fifteen (15) days after he ceases the activity which required his registration; however, this does not relieve him of the reporting requirements of IC 2-7-3.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.3.

IC 2-7-2-6
Exemptions; application of this chapter, article, and IC 2-7-3
Sec. 6. (a) The provisions of this chapter and IC 2-7-3 are not applicable to any full-time or part-time public official acting in his official capacity or any full-time or part-time public employee in Indiana acting within the scope of his employment.
(b) The provisions of this chapter are not applicable to any newspaper or other periodical of general circulation, book publisher, news wire service, radio or television station (including any individual who owns, publishes, or is employed by any such newspaper or periodical, radio or television station) which in the ordinary course of business publishes news items, editorials, or other comments, or paid advertisement, which directly or indirectly urge legislative action if such newspaper, periodical, book publisher, radio

or television station, or individual engages in no further or other activities in connection with urging legislative action other than to appear before a committee of the legislature in support of or in opposition to such action.
(c) The provisions of this chapter are not applicable to an individual invited, by any member of the general assembly, to testify before the general assembly or a legislative committee at the time the individual is testifying.
(d) The provisions of this chapter are not applicable to any officer or employee of the state central committee of a political party while acting within the scope of his employment.
(e) This chapter does not apply to a person whose lobbying services are performed without compensation.
(f) Notwithstanding the definition of "lobbying" as specified in IC 2-7-1-9, in no instance shall the language of this chapter be construed to prohibit in any way free and open communication between any citizen of this state and members of the general assembly.
(g) This article does not apply to:
(1) an insurance policy;
(2) a credit card agreement;
(3) a recorded mortgage secured by real property; or
(4) a written agreement with a financial institution (as defined in IC 28-1-1-3);
if the insurance policy, credit card, mortgage, or agreement was issued or made in the ordinary course of business.
(h) This article does not apply to compensation paid to the spouse of a legislator for goods or services provided by the spouse in the ordinary course of business to a lobbyist or a lobbyist's employer.
(i) The items to which this article does not apply under subsection (g) or (h) shall not be included in activity reports filed under IC 2-7-3-3.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.4; P.L.3-1992, SEC.9; P.L.9-1993, SEC.10.



CHAPTER 3. ACTIVITY REPORTS

IC 2-7-3-2
Time of filing; failure to file; penalty; limitation
Sec. 2. (a) One (1) activity report shall be filed not later than May 31, covering the period from November 1 of the immediately preceding calendar year through April 30. The other activity report shall be filed not later than November 30, covering the period from May 1 through October 31. The commission shall provide a copy of an activity report to a member of the general assembly at the request of the member.
(b) Subject to subsections (c) and (d), the commission shall impose a penalty of not more than one hundred dollars ($100) per day for each day that the person fails to file any report required by this chapter until the report is filed.
(c) The penalty shall not exceed four thousand five hundred dollars ($4,500) per report.
(d) The commission may waive the penalty if the commission determines that the circumstances make imposition of the penalty inappropriate.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.11; P.L.9-1993, SEC.11; P.L.162-2003, SEC.1; P.L.58-2010, SEC.16.

IC 2-7-3-3
Activity report contents; reporting thresholds; excluded items
Sec. 3. (a) The activity reports of each lobbyist shall include the following information:
(1) A complete and current statement of the information required to be supplied under IC 2-7-2-3 and IC 2-7-2-4.
(2) Total expenditures on lobbying (prorated, if necessary) broken down to include at least the following categories:
(A) Compensation to others who perform lobbying services.
(B) Reimbursement to others who perform lobbying services.
(C) Receptions.
(D) Entertainment, including meals.
(E) Gifts made to a legislative person.
(3) Subject to section 3.5 of this chapter, a statement of each:
(A) expenditure for entertainment (including meals and drink); or (B) gift;
that equals fifty dollars ($50) or more in one (1) day, or expenditures for entertainment (including meals and drink) or gifts that together total more than two hundred fifty dollars ($250) during the reporting year, if the expenditures and gifts are made by the lobbyist or the lobbyist's agent to benefit a specific legislative person.
(4) A list of the general subject matter of each bill or resolution concerning which a lobbying effort was made within the registration period.
(5) The name of each member of the general assembly from whom the lobbyist has received an affidavit required under IC 2-2.1-3-3.5.
(b) In the second semiannual report, when total amounts are required to be reported, totals shall be stated both for the period covered by the statement and for the entire reporting year.
(c) An amount reported under this section is not required to include the following:
(1) Overhead costs.
(2) Charges for any of the following:
(A) Postage.
(B) Express mail service.
(C) Stationery.
(D) Facsimile transmissions.
(E) Telephone calls.
(3) Expenditures for the personal services of clerical and other support staff persons who are not lobbyists.
(4) Expenditures for leasing or renting an office.
(5) Expenditures for lodging, meals, and other personal expenses of the lobbyist.
(d) A report of an expenditure under subsection (a)(3) must state the following information:
(1) The name of the lobbyist making the expenditure.
(2) A description of the expenditure.
(3) The amount of the expenditure.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.5; P.L.3-1992, SEC.12; P.L.9-1993, SEC.12; P.L.58-2010, SEC.17; P.L.225-2011, SEC.1.

IC 2-7-3-3.3
Reporting gifts to legislative persons; report filing; contents; filing deadlines; report temporarily confidential; compiled reports provided to members and candidates
Sec. 3.3. (a) This section does not apply to gifts made between close relatives.
(b) A lobbyist shall file a written report whenever the lobbyist makes a gift with respect to a legislative person that is required to be included in a report under section 3(a)(3) of this chapter.
(c) A report under this section must state the following:
(1) The name of the lobbyist making the gift. (2) A description of the gift.
(3) The amount of the gift.
(d) A lobbyist shall file a copy of a report required by this section with all the following:
(1) The commission.
(2) The legislative person to whom the report is made.
(3) The principal clerk of the house of representatives, if the legislative person is a member of, or a candidate for election to, the house of representatives.
(4) The secretary of the senate, if the legislative person is a member of, or candidate for election to, the senate.
(e) A lobbyist shall file a report required by this section not later than fifteen (15) business days after making the gift. A report filed under this section is confidential and is not available for public inspection or copying until ten (10) business days after the report is filed with the commission.
(f) Not later than January 7 each year, the commission shall provide to each member and candidate a written compilation of all reports filed under subsection (d) relating to that member or candidate. The compilation must provide the following information to the member or candidate for each gift reported under subsection (d):
(1) A description of the gift.
(2) The amount of the gift.
(3) The name of the lobbyist making the gift.
As added by P.L.58-2010, SEC.18.

IC 2-7-3-3.5
Rules for reporting expenditures and gifts
Sec. 3.5. (a) If an expenditure for entertainment (including meals and drink) or a gift can clearly and reasonably be attributed to a particular legislative person, the expenditure must be reported with respect to that particular legislative person.
(b) A report of an expenditure with respect to a particular legislative person:
(1) must report actual amounts; and
(2) may not allocate to the particular legislative person a prorated amount derived from an expense made with respect to several legislative persons;
to the extent practicable.
(c) An activity report must report expenditures for a function or activity to which all the members of a legislative body are invited. Expenditures reported for a function or activity described in this subsection may not be allocated and reported with respect to a particular legislative person.
(d) If two (2) or more lobbyists contribute to an expenditure, each lobbyist shall report the actual amount the lobbyist contributed to the expenditure. For purposes of reporting such an expenditure, the following apply:
(1) For purposes of determining whether the expenditure is

reportable, the total amount of the expenditure with respect to a particular legislative person must be determined and not the amount that each lobbyist contributed to that expenditure.
(2) Each lobbyist shall report the actual amount the lobbyist contributed to the expenditure, even if that amount would not have been reportable under this section if only one (1) lobbyist made an expenditure of that amount.
(e) The report of an expenditure with respect to a particular legislative person may not include any amount that the particular legislative person contributed to the expenditure.
(f) An activity report may not report expenditures or gifts relating to property or services received by a legislative person if the legislative person paid for the property or services the amount that would be charged to any purchaser of the property or services in the ordinary course of business.
(g) An activity report may not report expenditures or gifts made between close relatives unless the expenditure or gift is made in connection with a legislative action.
(h) An activity report may not report expenditures or gifts relating to the performance of a legislative person's official duties, including the legislative person's service as a member of any of the following:
(1) The legislative council.
(2) The budget committee.
(3) A standing or other committee established by the rules of the house of representatives or the senate.
(4) A study committee established by statute or by the legislative council.
(5) A statutory board or commission.
(i) An activity report may not report a contribution (as defined in IC 3-5-2-15).
As added by P.L.58-2010, SEC.19.

IC 2-7-3-4
Substantiation; preservation of documents; inspection
Sec. 4. Each lobbyist shall obtain and preserve all documents necessary to substantiate the activity reports required under this chapter for four (4) years from the date of filing of the report containing these items. The lobbyist shall make these materials available for inspection upon request by the commission.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.13.

IC 2-7-3-5
Termination report; contents
Sec. 5. Every person who files a notice of termination as provided in IC 2-7-2-5 must file a termination report covering the semiannual reporting period or portion thereof immediately preceding the termination of his registration statement; such report shall contain the information required by section 3 of this chapter.
As added by Acts 1981, P.L.9, SEC.1.
IC 2-7-3-6
Repealed
(Repealed by P.L.58-2010, SEC.35.)

IC 2-7-3-7
Report of purchases by lobbyist from member or candidate; contents; filing deadlines; report temporarily confidential; compiled reports provided to members and candidates
Sec. 7. (a) This section does not apply to a purchase by a lobbyist from a member's or candidate's business made in the ordinary course of business at prices that are available to the general public.
(b) As used in this section, "purchase" refers to a purchase of goods or services for which the lobbyist paid more than one hundred dollars ($100) from any of the following:
(1) A member or candidate.
(2) A member's or candidate's sole proprietorship.
(3) A member's or candidate's family business, regardless of the manner of the family business's legal organization.
(c) A lobbyist shall file a written report with respect to a member or candidate whenever the lobbyist makes a purchase.
(d) A report required by this section must state the following:
(1) The name of the lobbyist making the purchase.
(2) A description of the purchase.
(3) The amount of the purchase.
(e) A lobbyist shall file a copy of a report required by this section with all the following:
(1) The commission.
(2) The member or candidate with respect to whom the report is made.
(3) The principal clerk of the house of representatives, if the member or candidate is a member of, or a candidate for election to, the house of representatives.
(4) The secretary of the senate, if the member or candidate is a member of, or candidate for election to, the senate.
(f) A lobbyist shall file a report required by this section not later than fifteen (15) business days after making the purchase. A report filed under this section is confidential and is not available for public inspection or copying until ten (10) business days after the report is filed with the commission.
(g) Not later than January 7 each year, the commission shall provide to each member and candidate a written compilation of all reports filed under subsection (e) relating to that member or candidate. The compilation must provide the following information to the member or candidate for each purchase:
(1) A description of the purchase.
(2) The amount of the purchase.
(3) The name of the lobbyist making the purchase.
As added by P.L.58-2010, SEC.20.



CHAPTER 4. DUTIES OF THE COMMISSION

IC 2-7-4-2
Reporting methods; publication
Sec. 2. The commission shall prepare and publish a manual setting forth recommended, uniform methods of reporting for use by persons required to file statements and reports under this article.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.15.

IC 2-7-4-3
Documents; availability for public inspection
Sec. 3. The commission shall make statements, reports, and other documents filed with the commission under this article available for public inspection and copying during regular office hours and make copying facilities available to the public at a charge not to exceed actual cost.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.16.

IC 2-7-4-4
Statements and reports; index
Sec. 4. The commission shall compile and maintain an index of all reports and statements filed with the commission under this article to facilitate public access to these reports and statements.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.17.

IC 2-7-4-5
Statements and reports; summaries; publication
Sec. 5. The commission shall prepare and publish annual summaries of statements and reports filed with the commission under this article.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.18.

IC 2-7-4-5.5
Commission must make reports and other information available on Internet Sec. 5.5. (a) The commission shall make copies of all the following available on the Internet:
(1) Reports, statements, other documents required to be filed under this article.
(2) Manuals, indices, summaries, and other documents the commission is required to compile, publish, or maintain under this article.
(b) The commission shall make copies of all reports required to be made by legislative liaisons under IC 5-14-7 available on the Internet.
As added by P.L.58-2010, SEC.21.

IC 2-7-4-6
Registration statements and reports; inspection and audit; confidential documents
Sec. 6. (a) The commission shall inspect and audit at least five percent (5%) of all registration statements and reports filed with the commission under this chapter by requiring the lobbyist to produce verifying documents. The statements and reports inspected and audited shall be selected at random by a computer random number generator. Nothing in this chapter shall be construed as prohibiting the commission from inspecting and auditing any statement or report if the commission has reason to believe that a violation of this chapter may have occurred.
(b) Verifying documents under this section while in the possession of the commission are confidential.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.6; P.L.19-1983, SEC.7; P.L.3-1992, SEC.19; P.L.58-2010, SEC.22.

IC 2-7-4-7
Violations; notification to persons required to file statements and reports; failure to file; reporting for prosecution
Sec. 7. The commission shall notify by certified mail, return receipt requested, persons required to file statements and reports under this article of any violations or errors discovered during inspections or audits conducted under section 6 of this chapter within thirty (30) days of the discovery of the errors or violations. The person required to file statements and reports under this article shall within thirty (30) days from receipt of notification file a corrected statement or report meeting all requirements set forth in this article. If no corrected statement or report is filed within thirty (30) days, or if violations remain following the filing of a corrected report or statement, then the commission shall forward to the prosecuting attorney of the applicable judicial circuit and to the attorney general reports of any violations. However, if the prosecutor has not initiated prosecution within sixty (60) days of receipt of such notice or within sixty (60) days of the written request for prosecution by the attorney general, the attorney general may prosecute on behalf of the state.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.6-1985,

SEC.1; P.L.3-1992, SEC.20.

IC 2-7-4-8
Statements and reports; preservation
Sec. 8. The commission shall preserve statements and reports filed with the commission under this article for a period of four (4) years from the date of receipt.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.21.

IC 2-7-4-9
Powers
Sec. 9. The commission has all powers necessary to accomplish the responsibilities assigned to the commission in this chapter.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.22.



CHAPTER 5. PROHIBITIONS

IC 2-7-5-2
Full-time public officials and employees; compensation
Sec. 2. Subject to the provisions of IC 2-7-2-6(a), it is unlawful for any full-time public official or public employee in the state of Indiana, to receive compensation, other than the regular compensation of elected or appointed officials, for lobbying.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.7.

IC 2-7-5-3
State central committee of political party; compensation
Sec. 3. Subject to the provisions of IC 2-7-2-6(d), it is unlawful for any officer or employee of the state central committee of a political party to receive compensation, other than for the regular compensation of such officers and employees, for lobbying.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-5-4
Former members of general assembly; presence during legislative session
Sec. 4. No past member of the general assembly who is a lobbyist may be on the floor of either house while that house is in session.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-5-5
Contingent fees
Sec. 5. It is unlawful for any person to be a lobbyist for a compensation dependent upon the success of his lobbying efforts, or upon any contingency connected with the administrative action or legislative action.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-5-6
Persons forbidden to register
Sec. 6. The following persons may not be registered as a lobbyist under this article:
(1) Any individual convicted of a felony for violating any law while the individual was an officer or employee of any agency of state government or a unit of local government. (2) Any person convicted of a felony relating to lobbying.
(3) Any person convicted of a felony and who:
(A) is in prison;
(B) is on probation; or
(C) has been in prison or on probation within the immediate past one (1) year.
(4) Any person whose:
(A) statement or report required to be filed under this article was found to be materially incorrect as a result of a determination under IC 2-7-6-5; and
(B) who has not filed a corrected statement or report for that year when requested to do so by the commission.
(5) Any person who has failed to pay a civil penalty assessed under IC 2-7-6-5.
(6) Any person who is on the most recent tax warrant list supplied to the commission by the department of state revenue until:
(A) the person provides a statement to the commission indicating that the person's tax warrant has been satisfied; or
(B) the commission receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.6-1985, SEC.2; P.L.6-1987, SEC.2; P.L.332-1989(ss), SEC.1; P.L.3-1992, SEC.23; P.L.172-2011, SEC.2.

IC 2-7-5-7
After 2011, individual may not be lobbyist or legislative liaison for 365 days after date individual ceases to be a member of general assembly
Sec. 7. (a) An individual who is a member of the general assembly after December 31, 2011, may not be:
(1) registered as a lobbyist under this article; or
(2) employed as a legislative liaison;
during the period described in subsection (b).
(b) The period referred to in subsection (a):
(1) begins on the day the individual ceases to be a member of the general assembly; and
(2) ends three hundred sixty-five (365) days after the date the individual ceases to be a member of the general assembly.
As added by P.L.58-2010, SEC.24.

IC 2-7-5-7.1
Expired
(Expired 1-1-2012 by P.L.58-2010, SEC.25.)

IC 2-7-5-8
Lobbyist may not make certain gifts to legislative person without consent of legislative person; exception
Sec. 8. (a) This section does not apply to gifts made between close relatives. (b) A lobbyist may not make a gift with a value of fifty dollars ($50) or more to a legislative person unless the lobbyist receives the consent of the legislative person before the gift is made. The lobbyist must inform the particular legislative person of the cost of the gift at the time the lobbyist seeks the consent of the legislative person.
As added by P.L.58-2010, SEC.26.

IC 2-7-5-9
Lobbyist may not pay for or reimburse for legislative person's travel expenses outside Indiana; exceptions
Sec. 9. (a) This section does not apply to the following:
(1) Expenses associated with travel outside Indiana for any purpose that is paid for by an organization or corporation of which the legislative person or the legislative person's spouse is an officer, member of the board of directors, employee, or independent contractor.
(2) Travel expenses of a legislative person attending a public policy meeting if:
(A) the legislative person's sole purpose for attending the meeting is to serve as a speaker or other key participant in the meeting; and
(B) the speaker of the house of representatives or the president pro tempore of the senate approves the payment of the travel expenses in writing.
(b) As used in this section, "travel expenses" includes expenses for transportation, lodging, registration fees, and other expenses associated with travel.
(c) Except as provided in subsection (a), a lobbyist may not pay for or reimburse for travel expenses of a legislative person for travel outside Indiana for any purpose.
As added by P.L.58-2010, SEC.27. Amended by P.L.229-2011, SEC.41.

IC 2-7-5-10
Lobbyist conflict of interest; lobbyist must file with commission written statement for resolution of conflicts; statement must be included in contract between lobbyist and client; lobbyist may not represent client when there is a conflict of interest; exceptions
Sec. 10. (a) Except as provided in subsection (c), this section does not apply to a lobbyist if the lobbyist's activity under this chapter is governed by the Rules of Professional Conduct of the Indiana supreme court.
(b) As used in this section, "conflict of interest" means a circumstance where:
(1) the representation of a client will be directly adverse to another client; or
(2) there is a significant risk that the representation of one (1) or more clients will be materially limited by the lobbyist's responsibilities to:
(A) another client; or (B) a personal interest of the lobbyist.
(c) A lobbyist shall file with the commission a written statement that describes the procedures that the lobbyist and the lobbyist's client will follow if the lobbyist or the client determines at any time that the lobbyist's representation of the client might involve a conflict of interest. The lobbyist shall file the statement with the commission at the time the lobbyist files the lobbyist's annual registration statement under IC 2-7-2. If the lobbyist's activity under this chapter is governed by the Rules of Professional Conduct of the Indiana supreme court, the lobbyist shall file a statement to that effect with the commission.
(d) The statement filed under subsection (c) must be included in the agreement between the lobbyist and the client for the lobbyist's services as a lobbyist.
(e) A lobbyist may not represent a client if the representation involves a conflict of interest except as is provided in the statement filed by the lobbyist under subsection (c).
As added by P.L.58-2010, SEC.28.



CHAPTER 6. ENFORCEMENT

IC 2-7-6-2
Violations; offense; penalty; court order against lobbying
Sec. 2. (a) Any person who knowingly or intentionally violates any provision of IC 2-7-2, IC 2-7-3, or IC 2-7-5 commits unlawful lobbying, a Class D felony. In addition to any penalty imposed on the defendant under IC 35-50-2-7 for unlawful lobbying, the court may order the defendant not to engage in lobbying for a period of up to ten (10) years, IC 2-7-5-6 notwithstanding.
(b) Any person who lobbies in contravention of a court order under subsection (a) of this section commits a Class D felony.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-6-3
Violations; false reports; offense
Sec. 3. A person who knowingly or intentionally makes a false report under this article that overstates or understates the amount of an expenditure or gift commits a Class D felony.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.9-1993, SEC.15; P.L.58-2010, SEC.29.

IC 2-7-6-4
Violations; members of general assembly; conspiracy; offense
Sec. 4. A member of the general assembly who knowingly or intentionally conspires with a lobbyist in the violation of section 2 or section 3 of this chapter commits a Class D felony.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-6-5
Findings of hearing; sanctions
Sec. 5. (a) If the commission after a hearing conducted under IC 4-21.5-3 finds that:
(1) a statement or report required to be filed under this article was materially incorrect;
(2) the person filing the report was requested to file a corrected statement or report; and
(3) a corrected statement or report has not been filed;
the commission may invoke sanctions under subsection (b). (b) If under subsection (a) the commission is authorized to invoke sanctions under this subsection, the commission may do either or both of the following:
(1) Revoke the registration of the person who has failed to file a corrected statement or report.
(2) Assess a civil penalty on that person in an amount not to exceed five hundred dollars ($500).
As added by P.L.6-1985, SEC.3. Amended by P.L.7-1987, SEC.1; P.L.3-1992, SEC.24.

IC 2-7-6-6
Failure to file report; sanctions
Sec. 6. (a) The commission may impose either or both of the following sanctions if, after a hearing under IC 4-21.5-3, the commission finds that a lobbyist failed to file a report with a legislative person required by IC 2-7-3-3.3 or IC 2-7-3-7:
(1) Revoke the registration of the lobbyist.
(2) Assess a civil penalty against the lobbyist. A civil penalty assessed under this subdivision may not be more than five hundred dollars ($500).
(b) In imposing sanctions under subsection (a), the commission shall consider the following:
(1) Whether the failure to file the report was willful or negligent.
(2) Any mitigating circumstances.
As added by P.L.9-1993, SEC.16. Amended by P.L.58-2010, SEC.30.



CHAPTER 7. COMMISSION INVESTIGATIONS AND HEARINGS

IC 2-7-7-2
Complaint
Sec. 2. A complaint must be in writing and be signed by the individual making the complaint.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-3
Delivery of complaint to alleged violator
Sec. 3. When a complaint is filed, the commission shall promptly send a copy of the complaint to the person alleged to have committed the violation of this article.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-4
Complaints or preliminary investigations failing to state violation of article; disposition
Sec. 4. If the commission determines the complaint does not allege facts sufficient to constitute a violation of this article, the commission shall do both of the following:
(1) Dismiss the complaint.
(2) Notify the complainant and the respondent of the commission's action.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-5
Complaints alleging violation of article; preliminary investigation; probable cause findings
Sec. 5. (a) If the commission determines the complaint does allege facts sufficient to constitute a violation of this article, the commission shall promptly investigate the allegation.
(b) If after a preliminary investigation the commission finds that probable cause does not exist to support an allegation of a violation of this article, the commission shall do the following:
(1) Dismiss the complaint.
(2) Notify the complainant and the respondent of the commission's action.
(c) If the commission finds that probable cause exists to support an allegation of a violation of this article, the commission shall hold a hearing on the matter not more than thirty (30) days after making the determination. IC 4-21.5 applies to a hearing held under this subsection. As added by P.L.9-1993, SEC.17.

IC 2-7-7-6
Commission meetings in executive session
Sec. 6. The commission may meet in executive session to do either of the following:
(1) Make a determination under section 4 of this chapter.
(2) Investigate a complaint under section 5 of this chapter.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-7
Confidentiality
Sec. 7. The following matters are confidential:
(1) Action of the commission and records relating to those actions under section 4 of this chapter.
(2) Investigations and records relating to a preliminary investigation under section 5 of this chapter.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-8
Subpoenas
Sec. 8. (a) Upon the affirmative vote of three (3) members of the commission, the commission may request from the legislative council the authority to compel either or both of the following by subpoena:
(1) The attendance and testimony of witnesses.
(2) The production of documents.
(b) If the legislative council authorizes the commission to issue subpoenas after a request under subsection (a), the circuit or superior court of the county where a subpoena is to be served shall enforce the subpoena.
As added by P.L.9-1993, SEC.17.









TITLE 3. ELECTIONS

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. CONGRESSIONAL APPORTIONMENT

CHAPTER 1. REPEALED



CHAPTER 1.1. REPEALED



CHAPTER 2. REDISTRICTING COMMISSION

IC 3-3-2-2
Redistricting commission; establishment; meetings
Sec. 2. (a) If a session of the general assembly adjourns without having complied with the requirements of section 1 of this chapter or if for any other reason at any time the state finds itself without a valid congressional district law, a redistricting commission shall be established which shall consist of the speaker of the house, the president pro tem of the senate, the chairman of the senate and house committees responsible for legislative apportionment and a fifth member who shall be appointed by the governor from the membership of the general assembly.
(b) The redistricting commission shall meet within thirty (30) days after adjournment of the general assembly at a time and place designated by the president pro tem of the senate and shall adopt a congressional redistricting plan in accordance with this chapter.
(c) Any plan so adopted shall be signed by a majority of the redistricting committee and submitted to the governor who forthwith shall issue and publish his executive order establishing congressional districts in accordance with the plan so adopted and directing the commission to place such congressional districts in effect for the primary and general elections next succeeding such general assembly. Congressional districts so established shall continue in effect until changed by statute.
(Formerly: Acts 1969, c.93, s.2.) As amended by P.L.2-1988, SEC.2; P.L.3-1993, SEC.2; P.L.2-1996, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 4. GENERAL PROVISIONS RELATING TO ESTABLISHING CONGRESSIONAL DISTRICTS

IC 3-3-4-2
"District"
Sec. 2. As used in this chapter, "district" refers to a district described in IC 3-3-5.
As added by P.L.215-2011, SEC.1.

IC 3-3-4-3
"GIS"
Sec. 3. As used in this chapter, "GIS" refers to the geographic information system maintained by the office that contains the following information:
(1) Geographic and population information provided in the official census report to the state by the United States Department of Commerce, Bureau of the Census, in reporting the 2010 decennial census of Indiana.
(2) Election history and supplemental geographic information compiled by the legislative services agency.
As added by P.L.215-2011, SEC.1.

IC 3-3-4-4
"Office"
Sec. 4. As used in this chapter, "office" refers to the office of census data of the legislative services agency.
As added by P.L.215-2011, SEC.1.

IC 3-3-4-5
Resolution of inconsistent inclusions in congressional districts
Sec. 5. (a) Any part of Indiana that has not been described as included in a district is included within the district that:
(1) is contiguous to the part; and
(2) contains the least population of districts contiguous to that part according to the 2010 decennial census of Indiana.
(b) If any part of Indiana is described as being in more than one

(1) district, the part is included within the district that:
(1) is one (1) of the districts in which the part is listed in IC 3-3-5, whichever is applicable;
(2) is contiguous to the part; and
(3) contains the least population according to the 2010 decennial census of Indiana.
(c) If any part of Indiana:
(1) is described in IC 3-3-5 as being in one (1) district; and
(2) is entirely surrounded by another district;
the part shall be incorporated into the district that surrounds the part.
(d) If any part of Indiana:
(1) is described as being in one (1) district; and
(2) is not contiguous to another part of the district that contains the majority of the population in the district;
the part is included with the contiguous district that contains the least population according to the 2010 decennial census of Indiana.
As added by P.L.215-2011, SEC.1.

IC 3-3-4-6
Treatment of geographic slivers
Sec. 6. (a) As used in this section, "geographic sliver" means a polygon contained in the GIS resulting from the overlay of an existing geographic data set onto a more recent version of that geographic data set.
(b) A geographic sliver is considered to be included in the description of the larger unit of geography to which the geographic sliver belongs within the same geographic data set.
(c) If this article provides that a district includes a unit of geography in Indiana, that district contains any geographic slivers included in that unit of geography under subsection (b).
As added by P.L.215-2011, SEC.1.

IC 3-3-4-7
Office modifications to GIS
Sec. 7. The office shall make modifications in the GIS necessary to conform the GIS to the rules stated in sections 5 and 6 of this chapter.
As added by P.L.215-2011, SEC.1.

IC 3-3-4-8
Maintenance of census descriptions and maps
Sec. 8. The legislative services agency shall separately maintain and preserve in the GIS the descriptions and maps included in the 2010 decennial census of Indiana. The legislative services agency shall make those descriptions and maps available for public inspection during regular office hours and on the Internet.
As added by P.L.215-2011, SEC.1.

IC 3-3-4-9
Incorporation of census reports and documents Sec. 9. The official report and all official documents relating to the report of the 2010 decennial census are incorporated by reference into this article.
As added by P.L.215-2011, SEC.1.



CHAPTER 5. INDIANA CONGRESSIONAL DISTRICTS, 2011 PLAN

IC 3-3-5-2
Second Congressional District
Sec. 2. The Second Congressional District consists of the following:
COUNTIES:
Elkhart County, Fulton County, Marshall County, Miami County, Pulaski County, St. Joseph County, Starke County, Wabash County
Kosciusko County TOWNSHIPS:
Clay, Etna, Franklin, Harrison, Jefferson, Lake, Prairie, Scott, Seward, Turkey Creek, Van Buren
LaPorte County TOWNSHIPS:
Center, Hanna, Hudson, Johnson, Kankakee, Lincoln, Noble, Pleasant, Prairie, Scipio, Union, Washington, Wills
Kosciusko County CENSUS BLOCKS:
180859613002008
LaPorte County CENSUS BLOCKS:
180910417001008, 180910418001020, 180910417001054, 180910417001061, 180910417001007, 180910417001041, 180910417001047, 180910417001044, 180910418001047, 180910417001017, 180910417001051, 180910417001009, 180910418002004, 180910417001040, 180910417001052,

180910417001062, 180910417002022, 180910418003012, 180910417001020, 180910417001039, 180910417001038, 180910417001058, 180910417002054, 180910417001005, 180910418003008, 180910417001057, 180910417001013, 180910417001059, 180910418001024, 180910417001034, 180910417001055, 180910417001053, 180910418001023, 180910417001043, 180910417001048, 180910417001018, 180910417002030, 180910418001044, 180910418001026, 180910418001025, 180910418001049, 180910418001043, 180910417001006, 180910417001019, 180910417002034, 180910418002012, 180910418003032, 180910418003033, 180910417001016, 180910418002003, 180910418001045, 180910418001027, 180910418001041, 180910418001022, 180910418001048, 180910417001065, 180910417001046, 180910417001045, 180910417001015, 180910417002021, 180910417002023, 180910418001021, 180910418002001, 180910418002011, 180910417001011, 180910418002002, 180910418001042, 180910417001010, 180910417001050, 180910417001066, 180910417001042, 180910417001067, 180910417001060, 180910418002000, 180910418001040, 180910417001049, 180910417001012, 180910418003007, 180910417002035, 180910418002005, 180910418001046, 180910418001080, 180910417001056, 180910417001014
As added by P.L.215-2011, SEC.2.

IC 3-3-5-3
Third Congressional District
Sec. 3. The Third Congressional District consists of the following:
COUNTIES:
Adams County, Allen County, DeKalb County, Huntington County, Jay County, LaGrange County, Noble County, Steuben County, Wells County, Whitley County
Blackford County TOWNSHIPS:
Harrison
Kosciusko County TOWNSHIPS:
Jackson, Monroe, Tippecanoe, Washington, Wayne
Kosciusko County PRECINCTS:
PLAIN 01, PLAIN 03, PLAIN 04, PLAIN 05 CITY OF WARSAW
Blackford County CENSUS BLOCKS:
180099751003033, 180099751003086, 180099751003085, 180099751003034, 180099751003061, 180099751003068, 180099751003035, 180099751003064, 180099751003022, 180099751003004, 180099751003028, 180099751003025, 180099751003001, 180099751003091, 180099751003109, 180099751003055, 180099751003062, 180099751003107, 180099751003083, 180099751003060, 180099751003031, 180099751003092, 180099751003003, 180099751003020, 180099751003088, 180099751003084, 180099751003067, 180099751003037, 180099751003023, 180099751003094,

180099751003021, 180099751003000, 180099751003081, 180099751003065, 180099751003096, 180099751003095, 180099751003016, 180099751003027, 180099751003036, 180099751003058, 180099751003030, 180099751003063, 180099751003024, 180099751003059, 180099751003066, 180099751003005, 180099751003029, 180099751003017, 180099751003082, 180099751003087, 180099751003032, 180099751003079, 180099751003090, 180099751003080, 180099751003019, 180099751003002, 180099751003006, 180099751003018, 180099751003106, 180099751003089, 180099751003093
Kosciusko County CENSUS BLOCKS:
180859612004016, 180859613002009, 180859613003037, 180859613002094, 180859613002090, 180859613002060, 180859613002087, 180859613002084, 180859613002075, 180859613002072, 180859612004024, 180859612004023, 180859613002047, 180859613002074, 180859613002077, 180859613002068, 180859613002040, 180859613002054, 180859613002010, 180859613002012, 180859613002065, 180859613002045, 180859613002051, 180859612004011, 180859613002048, 180859612004012, 180859612004013, 180859612004015, 180859613002089, 180859613002007, 180859613002081, 180859613002046, 180859613002011, 180859613002062, 180859613002073, 180859612004022, 180859612004018, 180859613002055, 180859612004017, 180859613002091, 180859613002005, 180859613002052, 180859612004064, 180859612004006, 180859613002038, 180859612004010, 180859612004021, 180859613002080, 180859612004036, 180859613002076, 180859612004009, 180859613002058, 180859613002093, 180859613002061, 180859613002006, 180859613002050, 180859613002066, 180859613002086, 180859613002070, 180859613002095, 180859613002082, 180859612004008, 180859613002085, 180859613002079, 180859613002057, 180859613002083, 180859612004007, 180859613002063, 180859613002067, 180859613002097, 180859613002078, 180859613002059, 180859612004020, 180859613002092, 180859613002053, 180859612004000, 180859613002043, 180859612004019, 180859613002088, 180859613002003, 180859613002064, 180859613002044, 180859613002071, 180859613002049, 180859613002056, 180859613002069, 180859613002039, 180859613002004
As added by P.L.215-2011, SEC.2.

IC 3-3-5-4
Fourth Congressional District
Sec. 4. The Fourth Congressional District consists of the following:
COUNTIES:
Benton County, Carroll County, Cass County, Clinton County,

Fountain County, Hendricks County, Jasper County, Montgomery County, Newton County, Putnam County, Tippecanoe County, Warren County, White County
Boone County TOWNSHIPS:
Center, Clinton, Harrison, Jackson, Jefferson, Perry, Sugar Creek, Washington, Worth
Howard County TOWNSHIPS:
Center, Clay, Ervin, Harrison, Honey Creek, Monroe
Morgan County TOWNSHIPS:
Adams, Brown, Gregg, Monroe
Howard County PRECINCTS:
HOWARD 02, PRECINCT 16 NV, PRECINCT 57, TAYLOR 01, TAYLOR 03, TAYLOR 04, TAYLOR 05
Morgan County PRECINCTS:
ASHLAND 01
Howard County CENSUS BLOCKS:
180670102003056, 180670102003037, 180670102003046, 180670102003014, 180670102003013, 180670102003016, 180670102003055, 180670102003036, 180670102003045, 180670102003015
Morgan County CENSUS BLOCKS:
181095110003086, 181095110003055, 181095110003083, 181095110003087, 181095110003080, 181095110003079, 181095110003054, 181095110003085, 181095110002033, 181095110003052, 181095110003082, 181095110003053, 181095110002046
As added by P.L.215-2011, SEC.2.

IC 3-3-5-5
Fifth Congressional District
Sec. 5. The Fifth Congressional District consists of the following:
COUNTIES:
Grant County, Hamilton County, Madison County, Tipton County
Blackford County TOWNSHIPS:
Jackson, Licking
Boone County TOWNSHIPS:
Eagle, Marion, Union
Howard County TOWNSHIPS:
Jackson, Liberty, Union
Howard County PRECINCTS:
TAYLOR 02, TAYLOR 06
Marion County PRECINCTS:
20-001, 20-002, 21-001, 21-002, 21-003, 21-004, 21-005, 21-006, 21-007, 21-008, 21-009, 21-010, 21-011, 21-012, 21-013, 21-014, 22-001, 22-002, 22-006, LA001, LA002, LA003, LA004, LA005, LA006, LA007, LA008, LA009, LA010, LA011, LA012, LA013, LA014, LA015, LA016, LA017, LA018, LA019, LA020, LA021, LA022, LA023, LA024, LA025, LA026, LA027, LA028, LA029, LA030,

LA031, LA032, LA033, LA034, LA035, LA036, LA037, LA038, LA039, LA042, LA044, LA045, LA046, PK001, PK002, PK003, PK004, PK005, PK006, PK007, PK008, PK009, PK010, PK011, PK012, PK013, PK014, PK015, PK016, PK017, PK018, PK029, PK030, PK031, PK032, WS001, WS002, WS003, WS004, WS005, WS006, WS007, WS008, WS009, WS010, WS011, WS012, WS013, WS014, WS015, WS016, WS017, WS018, WS019, WS020, WS021, WS022, WS023, WS024, WS025, WS026, WS027, WS028, WS029, WS030, WS031, WS032, WS033, WS034, WS035, WS036, WS039, WS040, WS041, WS044, WS048, WS051, WS052, WS053, WS054, WS055, WS056, WS057, WS058, WS059, WS060, WS061, WS066
Blackford County CENSUS BLOCKS:
180099751003044, 180099751003008, 180099751003070, 180099751003056, 180099751003014, 180099751003013, 180099751003073, 180099751003046, 180099751003049, 180099751003050, 180099751003102, 180099751003069, 180099751003015, 180099751003038, 180099751003047, 180099751003054, 180099751003077, 180099751003105, 180099751003101, 180099751003007, 180099751003074, 180099751003078, 180099751003104, 180099751003097, 180099751003071, 180099751003057, 180099751003100, 180099751003098, 180099751003043, 180099751003012, 180099751003103, 180099751003048, 180099751003072, 180099751003011, 180099751003051, 180099751003026, 180099751003041, 180099751003075, 180099751003040, 180099751003009, 180099751003042, 180099751003053, 180099751003108, 180099751003039, 180099751003045, 180099751003010, 180099751003076, 180099751003099, 180099751003052
Howard County CENSUS BLOCKS:
180670102003030, 180670102005000, 180670102003058, 180670102003029, 180670102003020, 180670102003018, 180670102005004, 180670102003060, 180670102003033, 180670102003059, 180670102003034, 180670102005003, 180670102005010, 180670102003044, 180670102003035, 180670102005002, 180670102003032, 180670102003043, 180670102003031, 180670102005001, 180670102003054, 180670013001018, 180670102003017, 180670013001000, 180670102003019, 180670013001019
Marion County CENSUS BLOCKS:
180973223001012, 180973223002003, 180973223002012, 180973223001010, 180973223002010, 180973223001013, 180973223001011, 180973223001017, 180973223001014, 180973223002011
As added by P.L.215-2011, SEC.2.

IC 3-3-5-6
Sixth Congressional District Sec. 6. The Sixth Congressional District consists of the following:
COUNTIES:
Bartholomew County, Dearborn County, Decatur County, Delaware County, Fayette County, Franklin County, Hancock County, Henry County, Jefferson County, Jennings County, Ohio County, Randolph County, Ripley County, Rush County, Shelby County, Switzerland County, Union County, Wayne County
Scott County TOWNSHIPS:
Jennings, Johnson
Scott County PRECINCTS:
LEXINGTON 01
Scott County CENSUS BLOCKS:
181439671001051, 181439671001049, 181439671002012, 181439671001052, 181439671002019, 181439671002041, 181439671002018, 181439671001046, 181439671001044, 181439671002010, 181439671002036, 181439671002085, 181439671004012, 181439671002014, 181439671002034, 181439671002069, 181439671002016, 181439671001008, 181439671002020, 181439671001048, 181439671001009, 181439671002042, 181439671002086, 181439671001050, 181439671001040, 181439671002035, 181439671002071, 181439671001041, 181439671002022, 181439671002011, 181439671004040, 181439671002087, 181439671004013, 181439671001055, 181439671002073, 181439671002039, 181439671002040, 181439671002021, 181439671002043, 181439671002072, 181439671001045, 181439671002074, 181439671002070, 181439671004014, 181439671002075, 181439671001023, 181439671004015, 181439671002023, 181439671002038, 181439671002037, 181439671002013, 181439671002017, 181439671002015, 181439671001047
As added by P.L.215-2011, SEC.2.

IC 3-3-5-7
Seventh Congressional District
Sec. 7. The Seventh Congressional District consists of the following:
Marion County TOWNSHIPS:
Center, Decatur, Franklin, Perry, Warren, Wayne
Marion County PRECINCTS:
20-003, 20-004, 20-005, 20-006, 20-007, 20-008, 20-009, 20-010, 20-011, 20-012, 22-003, 22-005, 22-007, 22-008, 22-009, 27-001, 27-002, 27-003, 27-004, 27-005, 27-006, 27-007, 27-008, 27-009, 27-010, 27-011, 27-012, 27-013, 27-014, 27-015, 27-016, 31-001, 31-002, 31-003, 31-004, 32-001, 32-002, 32-003, LA040, LA041, LA043, LA047, LA048, LA049, LA050, LA051, LA052, LA053, LA054, LA055, LA056, LA057, LA058, PK019, PK020, PK021, PK022, PK023, PK024, PK025, PK026, PK027, PK028, PK033, PK034, PK035, PK036, PK037, PK038, PK039,

PK040, PK041, PK042, PK043, PK044, PK045, PK046, WS037, WS038, WS042, WS043, WS045, WS046, WS047, WS049, WS050, WS062, WS063, WS064, WS065
Marion County CENSUS BLOCKS:
180973222001001, 180973222001002, 180973223001016, 180973222002003, 180973223002001, 180973222002002, 180973222002001, 180973223001015, 180973222001000, 180973222002000, 180973222001003, 180973223002002, 180973223002000
As added by P.L.215-2011, SEC.2.

IC 3-3-5-8
Eighth Congressional District
Sec. 8. The Eighth Congressional District consists of the following:
COUNTIES:
Clay County, Daviess County, Dubois County, Gibson County, Greene County, Knox County, Martin County, Owen County, Parke County, Perry County, Pike County, Posey County, Spencer County, Sullivan County, Vanderburgh County, Vermillion County, Vigo County, Warrick County
Crawford County TOWNSHIPS:
Boone
Crawford County PRECINCTS:
OHIO 02, PATOKA 02, UNION 02
Crawford County CENSUS BLOCKS:
180259520002059, 180259520002037, 180259520002041, 180259520002130, 180259520002111, 180259520002136, 180259520002133, 180259520002106, 180259520002091, 180259520002039, 180259520002103, 180259520002048, 180259520002053, 180259520002124, 180259520002100, 180259520002102, 180259520002134, 180259520002109, 180259520002112, 180259520002115, 180259520002110, 180259520002140, 180259520002045, 180259520002095, 180259520002094, 180259520002035, 180259520002050, 180259520002054, 180259520002043, 180259520002056, 180259520002052, 180259520002139, 180259520002127, 180259520002051, 180259520002099, 180259520002135, 180259520002092, 180259520002146, 180259520002132, 180259520002125, 180259520002040, 180259520002147, 180259520002107, 180259520002058, 180259520002049, 180259520002044, 180259520002123, 180259520002036, 180259520002108, 180259520002096, 180259520002042, 180259520002101, 180259520002117, 180259520002116, 180259520002119, 180259520002137, 180259520002055, 180259520002093, 180259520002128, 180259520002098, 180259520002060, 180259520002105, 180259520002104, 180259520002118, 180259520002131, 180259520002113, 180259520002126, 180259520002138, 180259521002052, 180259520002057, 180259521002051, 180259520002038,

180259520002114, 180259520002090
As added by P.L.215-2011, SEC.2.

IC 3-3-5-9
Ninth Congressional District
Sec. 9. The Ninth Congressional District consists of the following:
COUNTIES:
Brown County, Clark County, Floyd County, Harrison County, Jackson County, Johnson County, Lawrence County, Monroe County, Orange County, Washington County
Crawford County TOWNSHIPS:
Jennings, Liberty, Sterling, Whiskey Run
Morgan County TOWNSHIPS:
Baker, Clay, Green, Harrison, Jackson, Jefferson, Madison, Ray, Washington
Scott County TOWNSHIPS:
Finley, Vienna
Crawford County PRECINCTS:
OHIO 01, PATOKA 01, UNION 01
Crawford County CENSUS BLOCKS:
180259520002097, 180259520002047, 180259520002046
Morgan County CENSUS BLOCKS:
181095110003003, 181095104013060, 181095110003045, 181095110003022, 181095110003021, 181095110003048, 181095110002042, 181095110002036, 181095110003005, 181095110003047, 181095110002041, 181095110002016, 181095110003051, 181095110003043, 181095110002017, 181095110002040, 181095110002037, 181095110003044, 181095110002039, 181095110003049, 181095110002015, 181095110003000, 181095110003050, 181095110003046, 181095110003042, 181095110003041, 181095110002035, 181095110003002, 181095110003001, 181095110003084, 181095110003081, 181095110003004, 181095110002034, 181095110002038
Scott County CENSUS BLOCKS:
181439671002052, 181439671002024, 181439671002044, 181439671002062, 181439671002045, 181439671002063
As added by P.L.215-2011, SEC.2.

IC 3-3-5-10
2001 congressional district plan void
Sec. 10. Beginning November 6, 2012, the 2001 Congressional District Plan:
(1) adopted by the redistricting commission under IC 3-3-2; and
(2) published in the governor's executive order 01-11 in the Indiana Register at 24 IR 3293-3298;
is void.
As added by P.L.215-2011, SEC.2.






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. GENERAL PROVISIONS

CHAPTER 1. APPLICABILITY; TYPES OF ELECTIONS

IC 3-5-1-0.4
General assembly may preserve background materials related to P.L.5-1986
Sec. 0.4. The general assembly may, by concurrent resolution, preserve any of the background materials related to P.L.5-1986.
As added by P.L.220-2011, SEC.11.

IC 3-5-1-1
Public officials or public questions; application
Sec. 1. This title applies to each election at which the electorate of the state or a political subdivision:
(1) nominates or chooses by ballot public officials; or
(2) decides a public question lawfully submitted to the electorate.
As added by P.L.5-1986, SEC.1.

IC 3-5-1-2
Types of elections
Sec. 2. The types of elections to which this title applies are classified as follows:
(1) General election, which is conducted statewide on the first Tuesday after the first Monday in November of each even-numbered year. (2) Municipal election, in which the electorate of a municipality chooses by ballot public officials for the municipality or decides a public question lawfully submitted to the electorate of the municipality.
(3) Primary election, which is conducted for the purpose of choosing by ballot the following:
(A) The candidates who will be the nominees of a political party for elected offices in a general or municipal election.
(B) The precinct committeemen of a political party.
(C) The delegates to a political party's state convention.
(4) School district election, in which the electorate of a school district chooses by ballot members of the school board.
(5) Special election, which is conducted for a special purpose as provided by law.
As added by P.L.5-1986, SEC.1.



CHAPTER 2. DEFINITIONS

IC 3-5-2-1.5
"Absent uniformed services voter"
Sec. 1.5. "Absent uniformed services voter" refers to any of the following:
(1) A member of a uniformed service on active duty who, by reason of active duty, is absent from the place of residence where the member is otherwise qualified to vote.
(2) A member of the merchant marine who, by reason of service in the merchant marine, is absent from the place of residence where the member is otherwise qualified to vote.
(3) A member of the Indiana national guard deployed or on assignment outside Indiana.
(4) A spouse or dependent of a member referred to in subdivision (1), (2), or (3) who, by reason of the active duty or service of the member, is absent from the place of residence where the spouse or dependent is otherwise qualified to vote.
As added by P.L.14-1993, SEC.1. Amended by P.L.12-1995, SEC.1; P.L.3-1997, SEC.3; P.L.126-2002, SEC.1.

IC 3-5-2-1.7
"Active voter"
Sec. 1.7. "Active voter" means the following:
(1) For purposes of IC 3-11-1.5, refers to a voter who satisfies either of the following:
(A) The voter has registered or voted in any election during the preceding four (4) years at the address indicated on the voter's registration record.
(B) The voter has not voted in any election during the preceding four (4) years at the address indicated on the voter's registration record and has responded in writing to an address confirmation notice sent under IC 3-7 not later than thirty (30) days after the notice was sent.
(2) For purposes of IC 3-11-18.1, has the meaning set forth in IC 3-11-18.1-2.
As added by P.L.12-1995, SEC.2. Amended by P.L.4-1996, SEC.1; P.L.38-1999, SEC.1; P.L.225-2011, SEC.2.

IC 3-5-2-2
"Automatic tabulating machine"
Sec. 2. "Automatic tabulating machine" means:
(1) apparatus necessary to automatically examine and count votes as designated on ballots; and (2) data processing machines that can be used for counting ballots and tabulating results.
As added by P.L.5-1986, SEC.1. Amended by P.L.6-1986, SEC.1.

IC 3-5-2-2.5
"Auxiliary party organization"
Sec. 2.5. "Auxiliary party organization" means an organization located within or outside Indiana that:
(1) is affiliated with a political party;
(2) proposes to influence the election of a candidate for state, legislative, local, or school board office, or the outcome of a public question; and
(3) has not:
(A) had an annual budget of five thousand dollars ($5,000) or more in at least one (1) of the last two (2) years; or
(B) made a contribution of more than one thousand dollars ($1,000) to another committee or to a candidate.
As added by P.L.3-1995, SEC.3. Amended by P.L.176-1999, SEC.1.

IC 3-5-2-3
"Ballot"
Sec. 3. "Ballot" means:
(1) the paper ballot prepared, printed, and supplied for use at an election;
(2) the ballot label prepared, printed, and supplied for use on the front of an electronic voting system; or
(3) the ballot card prepared, printed, and supplied for use in a ballot card voting system.
As added by P.L.5-1986, SEC.1. Amended by P.L.3-1987, SEC.2; P.L.221-2005, SEC.1.

IC 3-5-2-4
"Ballot card"
Sec. 4. "Ballot card" refers to an optical scan ballot.
As added by P.L.5-1986, SEC.1. Amended by P.L.239-2001, SEC.1; P.L.221-2005, SEC.2.

IC 3-5-2-4.5
"Ballot card voting system"
Sec. 4.5. "Ballot card voting system" refers to an optical scan voting system.
As added by P.L.239-2001, SEC.2. Amended by P.L.221-2005, SEC.3.

IC 3-5-2-5
"Ballot label"
Sec. 5. "Ballot label" means:
(1) the printed strip or sheet of cardboard or paper, supplied for use on an electronic voting system, that contains the names of the candidates and the public questions on the ballot; or (2) the material, supplied for use with a ballot card voting system, that contains those names and questions.
As added by P.L.5-1986, SEC.1. Amended by P.L.3-1987, SEC.3; P.L.221-2005, SEC.4.

IC 3-5-2-5.5
"Bona fide political party"
Sec. 5.5. "Bona fide political party" means:
(1) a major political party; or
(2) a political party that has:
(A) nominated at least one (1) candidate for political office during the preceding five (5) years;
(B) held a convention; or
(C) raised money and filed the financial reports required by law.
As added by P.L.3-1993, SEC.3.

IC 3-5-2-6
"Candidate"
Sec. 6. (a) Except as provided in subsection (b), "candidate" means a person who:
(1) has taken the action necessary to qualify under Indiana law for listing on the ballot at an election or to become a write-in candidate;
(2) has publicly announced or declared candidacy for an elected office; or
(3) otherwise seeks nomination for or election to an elected office, regardless of whether the individual wins election to the office.
(b) As used in IC 3-9, an individual becomes a "candidate" when the individual, the candidate's committee, or a person acting with the consent of the individual:
(1) receives more than one hundred dollars ($100) in contributions; or
(2) makes more than one hundred dollars ($100) in expenditures.
As added by P.L.5-1986, SEC.1. Amended by P.L.4-1991, SEC.1; P.L.3-1997, SEC.4.

IC 3-5-2-7
"Candidate's committee"
Sec. 7. "Candidate's committee" means:
(1) the principal political committee that each candidate is required to have under IC 3-9-1; or
(2) an exploratory committee established by a candidate who has not decided whether to become a candidate for a specific office.
As added by P.L.5-1986, SEC.1. Amended by P.L.8-1992, SEC.2; P.L.3-1995, SEC.4.
IC 3-5-2-7.5
"Caucus"
Sec. 7.5. As used in IC 3-9, "caucus" refers to a caucus to fill a candidate vacancy under IC 3-13-1 or IC 3-13-2. The term does not include a caucus to fill a vacant office under IC 3-13-5 or IC 3-13-11.
As added by P.L.3-1997, SEC.5.

IC 3-5-2-8
"Central committee"
Sec. 8. "Central committee" means a state committee, congressional district committee, county committee, city committee, or town committee of a political party.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-8.7
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-5-2-9
"Chairman"
Sec. 9. "Chairman" refers to the chairman of a central committee as follows:
(1) State chairman, chairman of a state committee.
(2) District chairman, chairman of a congressional district committee.
(3) County chairman, chairman of a county committee.
(4) City chairman, chairman of a city committee.
(5) Town chairman, chairman of a town committee.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-10
"Chute"
Sec. 10. "Chute" means the area or pathway that extends fifty (50) feet in length, measured from the entrance to the polls. If the property line of the polling place is less than fifty (50) feet from the door or entrance to the polling place, the chute is measured from the exterior door or entrance to the polling place to one-half (1/2) the distance to the property line of the polling place nearest to the entrance to the polls. Whenever there are two (2) or more doors or entrances to the polls, the inspector of the precinct shall designate one (1) door or entrance as the door for voters to enter for the purpose of voting.
As added by P.L.5-1986, SEC.1. Amended by P.L.69-2003, SEC.1; P.L.14-2004, SEC.1.

IC 3-5-2-11
"City"
Sec. 11. "City" means a first class city, second class city, or third class city as classified under IC 36-4-1-1. The term does not include towns. As added by P.L.5-1986, SEC.1.

IC 3-5-2-11.5
"Commission"
Sec. 11.5. "Commission" refers to the Indiana election commission established by IC 3-6-4.1-1.
As added by P.L.8-1995, SEC.3.

IC 3-5-2-12
"Consolidated city"
Sec. 12. "Consolidated city" refers to a first class city that has become a consolidated city under IC 36-3-1.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-13
"Contestee"
Sec. 13. "Contestee" means a candidate whose nomination or election is being contested by a contestor.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-14
"Contestor"
Sec. 14. "Contestor" means a person who initiates a proceeding to contest the result of an election.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-15
"Contribution"
Sec. 15. (a) "Contribution" means a donation (whether characterized as an advance, a deposit, a gift, a loan, a subscription, or a contract or promise to make a donation) of property (as defined in IC 35-31.5-2-253) that satisfies both of the following:
(1) The donation is made for the purpose of influencing any of the following:
(A) The nomination or election to office of a candidate.
(B) The election of delegates to a state constitutional convention.
(C) The outcome of a public question.
(2) The donation is accepted by any of the following:
(A) A candidate.
(B) A candidate's committee.
(C) A regular party committee.
(D) A political action committee.
(E) A legislative caucus committee.
(b) Whenever funds are transferred from one (1) committee to another, the accepting committee is considered to be receiving a contribution in the amount of the funds transferred.
(c) Whenever a candidate or a committee accepts the personal services of a person whose compensation is being paid by a third person, the candidate or committee is considered to be receiving a

contribution from the third person in the amount of the compensation paid.
(d) Notwithstanding subsection (a), whenever a candidate or a committee accepts the personal services of a volunteer who is not being compensated, the candidate or committee is not considered to be receiving a contribution.
(e) Notwithstanding subsection (a), whenever a political action committee accepts a donation of:
(1) rent;
(2) office expenses;
(3) management fees;
(4) costs of solicitations of contributions; or
(5) other administrative costs;
the committee is not considered to be receiving a contribution.
As added by P.L.5-1986, SEC.1. Amended by P.L.3-1987, SEC.4; P.L.5-1989, SEC.2; P.L.3-1997, SEC.6; P.L.114-2012, SEC.2.

IC 3-5-2-16
"Convention"
Sec. 16. "Convention" means an organized body of delegates assembled for the purpose of selecting their political party's nominees for elected offices.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-16.2
"County voter registration office"
Sec. 16.2. "County voter registration office" means the following:
(1) A board of registration established by a county executive acting under IC 3-7-12.
(2) A board of elections and registration established under IC 3-6-5.2 or IC 3-6-5.4.
(3) The office of the circuit court clerk, in a county in which a board has not been established under subdivision (1) or (2).
As added by P.L.3-1997, SEC.7. Amended by P.L.144-2001, SEC.1; P.L.225-2011, SEC.3.

IC 3-5-2-16.5
"Elderly"
Sec. 16.5. "Elderly" means a voter who is at least sixty-five (65) years of age.
As added by P.L.4-1991, SEC.2.

IC 3-5-2-17
"Elected office"
Sec. 17. "Elected office" means a federal office, state office, legislative office, school board office, or local office. Political party offices (such as precinct committeeman and state convention delegate) are not considered to be elected offices.
As added by P.L.5-1986, SEC.1.
IC 3-5-2-18
"Election day"
Sec. 18. "Election day" refers to the calendar day on which an election is held.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-19
"Election district"
Sec. 19. "Election district" means the area comprised by precincts where voters reside whose votes a candidate or committee proposes to influence.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-19.5
"Election division"
Sec. 19.5. "Election division" refers to the election division of the secretary of state's office established by IC 3-6-4.2-1.
As added by P.L.8-1995, SEC.4.

IC 3-5-2-20
"Electorate"
Sec. 20. "Electorate" means all the voters eligible to vote in an election in the state or a political subdivision.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-21
"Electronic voting system"
Sec. 21. "Electronic voting system" means a system in which:
(1) voters record their votes by activating touch-sensitive marking devices; and
(2) votes are counted by automatic tabulating machines.
As added by P.L.5-1986, SEC.1. Amended by P.L.6-1986, SEC.2; P.L.3-1987, SEC.5.

IC 3-5-2-21.5
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-5-2-22
"Executive"
Sec. 22. "Executive" means:
(1) board of county commissioners, for a county not having a consolidated city;
(2) mayor of the consolidated city, for a county having a consolidated city;
(3) mayor, for a city;
(4) president of the town council, for a town; or
(5) trustee, for a township.
As added by P.L.5-1986, SEC.1. Amended by P.L.8-1989, SEC.1.
IC 3-5-2-23
"Expenditure"
Sec. 23. (a) "Expenditure" means a disbursement (whether characterized as an advance, a deposit, a distribution, a gift, a loan, a payment, a purchase, or a contract or promise to make a disbursement) of property (as defined in IC 35-31.5-2-253) that:
(1) is made for the purpose of influencing:
(A) the nomination or election to office of a candidate;
(B) the election of delegates to a state constitutional convention; or
(C) the outcome of a public question; and
(2) is made by:
(A) an individual, except that a contribution made by an individual is not considered to be an expenditure;
(B) a candidate's committee;
(C) a regular party committee; or
(D) a political action committee.
(b) Whenever funds are transferred from one (1) committee to another, the disbursing committee is considered to be making an expenditure in the amount of the funds transferred.
As added by P.L.5-1986, SEC.1. Amended by P.L.114-2012, SEC.3.

IC 3-5-2-23.2
"Expedited basis"
Sec. 23.2. (a) Except as provided in subsection (b), "expedited basis" refers to the processing of:
(1) a voter registration application;
(2) a cancellation of a voter registration application;
(3) a transfer of a voter registration application; or
(4) another document that creates or amends the voter registration record of an individual;
not later than forty-eight (48) hours after the document is received by a county voter registration office or an agency required under IC 3-7 to transmit voter registration documents to a county voter registration office.
(b) If a voter registration application or other document listed in subsection (a) includes a partial Social Security number that must be submitted to the Commissioner of Social Security for verification under 42 U.S.C. 405(r), "expedited basis" refers to the processing of the application or document not later than forty-eight (48) hours after the bureau of motor vehicles commission receives verification from the Commissioner regarding the partial Social Security number.
As added by P.L.14-2004, SEC.2.

IC 3-5-2-23.7
"Fax"
Sec. 23.7. "Fax" refers to transmission of information by a facsimile (fax) machine.
As added by P.L.126-2002, SEC.2.
IC 3-5-2-24
"Federal office"
Sec. 24. "Federal office" refers to President of the United States, Vice President of the United States, and Senator and Representative in the Congress of the United States.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-24.5
"Filing"
Sec. 24.5. "Filing" means the following:
(1) For purposes of filing an electronic report under IC 3-9-4-4 or IC 3-9-5-7, when the requirements of IC 3-9-4-4 or IC 3-9-5-7 have been met.
(2) For all other purposes, when all of the following have occurred:
(A) The presentation of a document to an individual required to receive the document under this title.
(B) The receipt of the document by the individual.
(C) The recording of the date and time the document was received by the individual.
As added by P.L.10-1988, SEC.1. Amended by P.L.126-2002, SEC.3.

IC 3-5-2-25
"Fiscal body"
Sec. 25. "Fiscal body" means:
(1) county council, for a county not having a consolidated city;
(2) city-county council, for a consolidated city or county having a consolidated city;
(3) common council, for a second or third class city;
(4) town council, for a town;
(5) township board, for a township; or
(6) governing body or budget approval body, for any other political subdivision.
As added by P.L.5-1986, SEC.1. Amended by P.L.8-1987, SEC.1; P.L.8-1989, SEC.2.

IC 3-5-2-26
"Fiscal officer"
Sec. 26. "Fiscal officer" means the city controller of a second class city or the clerk-treasurer of a town or third class city.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-26.2
"HAVA"
Sec. 26.2. "HAVA" refers to the Help America Vote Act of 2002 (42 U.S.C. 15301 through 15545).
As added by P.L.209-2003, SEC.2.

IC 3-5-2-26.5
Repealed (Repealed by P.L.4-1991, SEC.147.)

IC 3-5-2-26.6
"Independent"
Sec. 26.6. "Independent" means a candidate, or a ticket of candidates for President and Vice President of the United States or for governor and lieutenant governor, who states that the candidate or ticket is not affiliated with any political party.
As added by P.L.3-1993, SEC.4.

IC 3-5-2-26.7
"Individual with a nontraditional residence"
Sec. 26.7. "Individual with a nontraditional residence" means a person who:
(1) does not reside in a private residential dwelling or an institutional structure; and
(2) maintains a mobile residence or usually sleeps in a shelter, public area, or public right-of-way.
As added by P.L.12-1995, SEC.3.

IC 3-5-2-26.8
"Lawful detention"
Sec. 26.8. "Lawful detention" has the meaning set forth in IC 35-31.5-2-186.
As added by P.L.12-1995, SEC.4. Amended by P.L.114-2012, SEC.4.

IC 3-5-2-27
"Legislative body"
Sec. 27. "Legislative body" means the body having the power to adopt county, city, or town ordinances under IC 36-1-3-6.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-27.3
"Legislative caucus committee"
Sec. 27.3. "Legislative caucus committee" means an organization that satisfies all of the following:
(1) The organization is organized by members of the general assembly who belong to the same state political party.
(2) The organization proposes to influence only the election of candidates for legislative office.
(3) The organization accepts contributions or makes expenditures that in the aggregate exceed one hundred dollars ($100) during a calendar year to influence only the election of candidates for legislative office.
As added by P.L.3-1997, SEC.9.

IC 3-5-2-28
"Legislative office"
Sec. 28. "Legislative office" refers to senator and representative in the general assembly. As added by P.L.5-1986, SEC.1.

IC 3-5-2-29
"Local office"
Sec. 29. "Local office" means a circuit office, county office, city office, town office, township office, or other civil office for which the electorate of a political subdivision votes. The term includes all elected offices other than federal, state, legislative, and school board offices.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-30
"Major political party"
Sec. 30. "Major political party" refers to:
(1) with respect to the state, either of the two (2) parties whose nominees received the highest and second highest numbers of votes statewide for secretary of state in the last election; or
(2) with respect to a political subdivision, either of the two (2) parties whose nominees received the highest and second highest numbers of votes in that political subdivision for secretary of state in the last election.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-31
"Marking device"
Sec. 31. "Marking device" means:
(1) a pencil for marking a paper ballot or ballot card; or
(2) an approved touch-sensitive device that automatically registers a vote on an electronic voting system.
As added by P.L.5-1986, SEC.1. Amended by P.L.6-1986, SEC.3; P.L.3-1987, SEC.6; P.L.221-2005, SEC.5.

IC 3-5-2-31.5
"Member of the military or public safety officer"
Sec. 31.5. "Member of the military or public safety officer" has the meaning set forth in IC 10-14-2-5.
As added by P.L.120-2009, SEC.1.

IC 3-5-2-32
"Municipality"
Sec. 32. "Municipality" means a city or town.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-32.5
Repealed
(Repealed by P.L.176-1999, SEC.132.)

IC 3-5-2-32.7
"Nomination date"
Sec. 32.7. "Nomination date" refers to the following: (1) For candidates nominated in a primary election, the date of the primary election.
(2) For candidates nominated in a convention, the date the convention is scheduled to be called to order, according to the call of the convention issued by the political party.
(3) For candidates selected to fill a ballot vacancy, the date the certificate of selection of the candidate is filed under IC 3-13-1-15 or IC 3-13-2-8.
(4) For candidates nominated by petition, the final date the petition of nomination is permitted to be filed under IC 3-8-6-10(c).
(5) For write-in candidates, the final date the candidate's declaration of intent to be a write-in candidate is permitted to be filed under IC 3-8-2-4.
As added by P.L.3-1997, SEC.11. Amended by P.L.176-1999, SEC.2.

IC 3-5-2-33
"Nominee"
Sec. 33. "Nominee" means a candidate:
(1) nominated by a political party at a primary election or convention under this title as the party's candidate for an elected office in a general, municipal, or special election; or
(2) nominated by petition for an elected office.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-33.5
"NVRA"
Sec. 33.5. "NVRA" refers to the National Voter Registration Act of 1993 (42 U.S.C. 1973gg).
As added by P.L.12-1995, SEC.5.

IC 3-5-2-33.7
"NVRA official"
Sec. 33.7. "NVRA official" refers to the designee under IC 3-7-11-1.
As added by P.L.8-1995, SEC.5.

IC 3-5-2-33.8
"Office"
Sec. 33.8. "Office" refers to the office of census data established by IC 2-5-1.1-12.2.
As added by P.L.212-2001, SEC.8. Amended by P.L.1-2002, SEC.7.

IC 3-5-2-33.9
"Optical scan ballot"
Sec. 33.9. (a) "Optical scan ballot" means a card or another paper on which votes are:
(1) recorded by marking the card or paper in ink or pencil; and
(2) tabulated by an optical system that reads the marks on the card or paper. (b) "Optical scan voting system" means a voting system using optical scan ballots.
As added by P.L.239-2001, SEC.3.

IC 3-5-2-34
"Organization"
Sec. 34. "Organization" means a person that is not an individual. The term includes a business firm or corporation, a limited liability company, a labor organization, a religious organization, a political club, a trustee, a receiver, or any other type of association or group of individuals.
As added by P.L.5-1986, SEC.1. Amended by P.L.8-1993, SEC.4.

IC 3-5-2-34.5
"Overseas voter"
Sec. 34.5. "Overseas voter" refers to any of the following:
(1) An absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of the election involved.
(2) A person who resides outside the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States.
(3) A person who resides outside the United States and, but for such residence, would be qualified to vote in the last place in which the person was domiciled before leaving the United States.
As added by P.L.14-1993, SEC.2. Amended by P.L.12-1995, SEC.6; P.L.3-1997, SEC.12; P.L.126-2002, SEC.4.

IC 3-5-2-34.7
"Paper ballot"
Sec. 34.7. (a) "Paper ballot" refers to a ballot that is:
(1) marked by a voter using a pen or pencil; and
(2) designed to be counted by hand and not counted on an automatic tabulating machine.
(b) "Paper ballot" does not include a ballot card.
As added by P.L.58-2005, SEC.2.

IC 3-5-2-35
"Paster"
Sec. 35. "Paster" means a sticker that is used to correct the name of a candidate on ballots whenever:
(1) a new candidate is appointed or selected under IC 3-13-1 or IC 3-13-2; or
(2) a change must be made to correct any error;
after the ballots are printed and before the election.
As added by P.L.5-1986, SEC.1. Amended by P.L.3-1987, SEC.7.

IC 3-5-2-36
"Person" Sec. 36. "Person" means an individual or an organization.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-37
"Political action committee"
Sec. 37. (a) Except as provided in subsection (b), "political action committee" means an organization located within or outside Indiana that satisfies all of the following:
(1) The organization proposes to influence:
(A) the election of a candidate for state, legislative, local, or school board office; or
(B) the outcome of a public question.
(2) The organization accepts contributions or makes expenditures during a calendar year:
(A) to influence the election of a candidate for state, legislative, local, or school board office or the outcome of a public question that will appear on the ballot in Indiana; and
(B) that in the aggregate exceed one hundred dollars ($100).
(3) The organization is not any of the following:
(A) An auxiliary party organization.
(B) A legislative caucus committee.
(C) A regular party committee.
(D) A candidate's committee.
(b) A corporation or labor organization that makes a contribution in accordance with IC 3-9-2 or makes an expenditure is not considered a political action committee.
As added by P.L.5-1986, SEC.1. Amended by P.L.3-1987, SEC.8; P.L.7-1990, SEC.1; P.L.3-1995, SEC.5; P.L.3-1997, SEC.13; P.L.2-1998, SEC.2; P.L.176-1999, SEC.3.

IC 3-5-2-38
"Political subdivision"
Sec. 38. "Political subdivision" means a county, city, town, township, school corporation, public library, local housing authority, fire protection district, public transportation corporation, local building authority, local hospital authority or corporation, local airport authority, special service district, special taxing district, or other type of local governmental corporate entity.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-39
"Polls"
Sec. 39. "Polls" means the room in a structure where the voters of a precinct vote by casting ballots.
As added by P.L.5-1986, SEC.1. Amended by P.L.3-1987, SEC.9.

IC 3-5-2-40
"Precinct"
Sec. 40. "Precinct" means a subdivision of a county or township established for election purposes. As added by P.L.5-1986, SEC.1.

IC 3-5-2-40.1
"Precinct election officer"
Sec. 40.1. "Precinct election officer" means a person appointed to serve in a precinct as one (1) of the following:
(1) Inspector.
(2) Judge.
(3) Poll clerk.
(4) Assistant poll clerk.
(5) Election sheriff.
As added by P.L.3-1987, SEC.10.

IC 3-5-2-40.5
"Proof of identification"
Sec. 40.5. (a) Except as provided in subsection (b), "proof of identification" refers to a document that satisfies all the following:
(1) The document shows the name of the individual to whom the document was issued, and the name conforms to the name in the individual's voter registration record.
(2) The document shows a photograph of the individual to whom the document was issued.
(3) The document includes an expiration date, and the document:
(A) is not expired; or
(B) expired after the date of the most recent general election.
(4) The document was issued by the United States or the state of Indiana.
(b) Notwithstanding subsection (a)(3), a document issued by the United States Department of Defense, a branch of the uniformed services, the Merchant Marine, or the Indiana National Guard that:
(1) otherwise complies with the requirements of subsection (a); and
(2) has no expiration date or states that the document has an indefinite expiration date;
is sufficient proof of identification for purposes of this title.
As added by P.L.109-2005, SEC.1. Amended by P.L.118-2011, SEC.1.

IC 3-5-2-40.6
"Provisional ballot"
Sec. 40.6. "Provisional ballot" refers to a ballot cast in accordance with the provisions of IC 3-11.7.
As added by P.L.126-2002, SEC.5.

IC 3-5-2-40.7
"Provisional voter"
Sec. 40.7. "Provisional voter" refers to an individual who is entitled to cast a provisional ballot under IC 3-11.7.
As added by P.L.126-2002, SEC.6.
IC 3-5-2-41
"Public question"
Sec. 41. "Public question" means a constitutional amendment, proposition, or other issue submitted to the electorate at an election.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-41.5
Repealed
(Repealed by P.L.221-2005, SEC.145.)

IC 3-5-2-41.6
Repealed
(Repealed by P.L.221-2005, SEC.145.)

IC 3-5-2-41.7
"Registration agency"
Sec. 41.7. "Registration agency" refers to any of the following:
(1) The bureau of motor vehicles.
(2) Any other agency at which individuals may register to vote under IC 3-7.
As added by P.L.126-2002, SEC.7.

IC 3-5-2-42
"Regular party committee"
Sec. 42. "Regular party committee" means:
(1) a central committee; or
(2) a national committee of a political party.
As added by P.L.5-1986, SEC.1. Amended by P.L.3-1995, SEC.6.

IC 3-5-2-42.5
"Residence"
Sec. 42.5. "Residence" means the place:
(1) where a person has the person's true, fixed, and permanent home and principal establishment; and
(2) to which the person has, whenever absent, the intention of returning.
As added by P.L.12-1995, SEC.7.

IC 3-5-2-43
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-5-2-44
"School board"
Sec. 44. "School board" means the fiscal body of a school corporation.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-45
"School board office" Sec. 45. "School board office" refers to an elected position on the school board of a school corporation.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-46
"School corporation"
Sec. 46. "School corporation" refers to a public school corporation established under IC 20.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-47
"School district"
Sec. 47. "School district" means the taxing district of a school corporation.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-48
"State office"
Sec. 48. "State office" refers to governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, superintendent of public instruction, attorney general, justice of the supreme court, judge of the court of appeals, and judge of the tax court.
As added by P.L.5-1986, SEC.1. Amended by P.L.14-2004, SEC.3.

IC 3-5-2-48.5
"Testing authority"
Sec. 48.5. "Testing authority" means an independent test authority or independent laboratory:
(1) as described in the Voting System Standards issued by the Federal Election Commission on April 30, 2002; or
(2) accredited under Section 231 of HAVA (42 U.S.C. 15371).
As added by P.L.3-1997, SEC.14. Amended by P.L.126-2002, SEC.8; P.L.66-2003, SEC.2; P.L.221-2005, SEC.6.

IC 3-5-2-49
"Town"
Sec. 49. "Town" refers to an incorporated town of any population. The term does not include cities.
As added by P.L.5-1986, SEC.1. Amended by P.L.3-1995, SEC.7.

IC 3-5-2-49.3
"Uniformed services"
Sec. 49.3. "Uniformed services" means the Army, Navy, Air Force, Marine Corps, and Coast Guard, the commissioned corps of the Public Health Service, and the commissioned corps of the National Oceanic and Atmospheric Administration.
As added by P.L.3-1997, SEC.15.

IC 3-5-2-49.6
"United States" Sec. 49.6. "United States", as used in section 34.5 of this chapter, means any of the states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, and American Samoa.
As added by P.L.3-1997, SEC.16.

IC 3-5-2-49.8
"Vote center"
Sec. 49.8. "Vote center" means a polling place where a voter who resides in the county in which the vote center is located may vote without regard to the precinct in which the voter resides.
As added by P.L.1-2011, SEC.1.

IC 3-5-2-49.9
Expired
(Expired 12-31-2010 by P.L.108-2008, SEC.1.)

IC 3-5-2-50
"Voter"
Sec. 50. "Voter" means a person who is qualified and registered to vote in an election.
As added by P.L.5-1986, SEC.1.

IC 3-5-2-50.1
"Voter identification number"
Sec. 50.1. "Voter identification number" refers to the number determined for a voter under IC 3-7-13-13.
As added by P.L.199-2001, SEC.1.

IC 3-5-2-50.2
"Voter with disabilities"
Sec. 50.2. "Voter with disabilities" means a voter who has a permanent or temporary physical disability, as set forth in 42 U.S.C. 1973ee-6(4).
As added by P.L.4-1991, SEC.3.

IC 3-5-2-50.4
"Voter's bill of rights"
Sec. 50.4. "Voter's bill of rights" refers to the statement prescribed by the commission under IC 3-5-8.
As added by P.L.126-2002, SEC.9.

IC 3-5-2-50.6
Repealed
(Repealed by P.L.221-2005, SEC.145.)

IC 3-5-2-51
"Voting mark"
Sec. 51. "Voting mark" means a cross mark or check mark (X or .). As added by P.L.6-1986, SEC.4.

IC 3-5-2-52
"Voting method"
Sec. 52. "Voting method" means the use of:
(1) paper ballots;
(2) ballot card voting systems;
(3) electronic voting systems; or
(4) any combination of these;
to register votes in a precinct.
As added by P.L.3-1987, SEC.11. Amended by P.L.221-2005, SEC.7.

IC 3-5-2-53
"Voting system"
Sec. 53. "Voting system" means, as provided in 42 U.S.C. 15481:
(1) the total combination of mechanical, electromechanical, or electronic equipment (including the software, firmware, and documentation required to program, control, and support that equipment) that is used:
(A) to define ballots;
(B) to cast and count votes;
(C) to report or display election results; and
(D) to maintain and produce any audit trail information; and
(2) the practices and associated documentation used:
(A) to identify system components and versions of those components;
(B) to test the system during its development and maintenance;
(C) to maintain records of system errors and defects;
(D) to determine specific system changes to be made to a system after the initial qualification of the system; and
(E) to make available any materials to the voter (such as notices, instructions, forms, or paper ballots).
As added by P.L.4-1991, SEC.5. Amended by P.L.209-2003, SEC.3; P.L.164-2006, SEC.2.

IC 3-5-2-54
"Write-in candidate"
Sec. 54. "Write-in candidate" means a candidate:
(1) who has filed a declaration of intent to be a write-in candidate; and
(2) whose declaration of intent to be a write-in candidate has been accepted by the appropriate authority under IC 3-8-2-5 and IC 3-8-2-6.
As added by P.L.4-1991, SEC.6.



CHAPTER 3. LOCAL GOVERNMENT ELECTION EXPENSES

IC 3-5-3-2
County election and registration fund; tax levy
Sec. 2. The legislative body of a county may establish a county election and registration fund for the purpose of paying for all the expenses specified in section 1 of this chapter. The legislative body may annually levy a tax on all taxable property in the county, in the manner that other taxes are levied, sufficient to meet the average annual expenses specified in section 1 of this chapter. The county shall deposit the revenues from this tax into the fund.
As added by P.L.5-1986, SEC.1.

IC 3-5-3-3
Payment of election and registration expenses from fund
Sec. 3. After a county election and registration fund has been established, the county shall budget and pay for all the expenses specified in section 1 of this chapter from the fund. The county may not use the money in the fund for any other purpose. Whenever a municipality reimburses the county for expenses under this chapter, the county shall deposit the money received from the municipality into the fund. As added by P.L.5-1986, SEC.1.

IC 3-5-3-4
Monitoring of fund by county executive; ordinance authorizing transfer between funds
Sec. 4. After a county election and registration fund has been established, the county executive shall monitor the fund to determine if it contains sufficient money to meet the obligations of the fund. Whenever the executive finds that there is not sufficient money in the fund, the executive may request that the county fiscal body adopt an ordinance authorizing a transfer between funds. If the ordinance is adopted, the executive shall order the county auditor to transfer the amount specified in the ordinance from the general fund of the county to the election and registration fund.
As added by P.L.5-1986, SEC.1.

IC 3-5-3-5
Counties without election and registration fund; payment of expenses from general fund
Sec. 5. In a county that does not have an election and registration fund established under this chapter, the county shall budget and pay for all the expenses specified in section 1 of this chapter from the general fund of the county.
As added by P.L.5-1986, SEC.1.

IC 3-5-3-6
Repealed
(Repealed by P.L.9-1987, SEC.7.)

IC 3-5-3-7
Municipal elections conducted by county election board; expenses
Sec. 7. All expenses for a municipal primary election or municipal election that is conducted by a county election board shall be allowed by the county executive and shall be paid out of the general fund of the county, without any appropriation being required. The county auditor shall certify the amount of that allowance to the fiscal officer of the municipality not later than thirty (30) days after the municipal primary or municipal election. The fiscal body of the municipality shall make the necessary appropriation to reimburse the county for the expense of the primary election or election not later than December 31 of the year in which the municipal election is conducted.
As added by P.L.5-1986, SEC.1. Amended by P.L.14-2004, SEC.4.

IC 3-5-3-8
Apportionment of municipal election expenses
Sec. 8. (a) Except as provided in subsection (b), during the period that begins ninety (90) days before a municipal primary election and continues until the day after the following municipal election, all expenses of the primary election and election that cannot be

chargeable directly to any municipality shall be apportioned as follows:
(1) Twenty-five percent (25%) to the county.
(2) Seventy-five percent (75%) to the municipalities in the county holding the municipal primary election and municipal election.
(b) The apportionment made under subsection (a) does not apply to a town that has entered into an agreement with the county under IC 3-10-7-4 to pay the county a fixed amount for the expenses described in subsection (a).
As added by P.L.5-1986, SEC.1. Amended by P.L.9-1987, SEC.2; P.L.14-2004, SEC.5.

IC 3-5-3-9
Apportionment among municipalities
Sec. 9. (a) Except as provided in subsection (c), whenever more than one (1) municipality in a county conducts a municipal primary election, the seventy-five percent (75%) of expenses that cannot be chargeable directly to any particular municipality under section 8 of this chapter shall be apportioned to each municipality in the same ratio that the number of voters who cast a ballot in the municipality at the municipal primary election bears to the total number of voters who cast a ballot in all of the municipalities in the county at that municipal primary election.
(b) Except as provided in subsection (c), whenever more than one (1) municipality in a county conducts a municipal election, the seventy-five percent (75%) of expenses that are not chargeable directly to any particular municipality under section 8 of this chapter must be apportioned to each municipality in the same ratio that the number of voters who cast a ballot in the municipality at the municipal election bears to the total number of voters who cast a ballot in all of the municipalities in the county that conducted a municipal election.
(c) The apportionment made under subsection (a) does not apply to a town that has entered into an agreement with the county under IC 3-10-7-4 to pay the county a fixed amount for the expenses described in subsection (a).
As added by P.L.5-1986, SEC.1. Amended by P.L.9-1987, SEC.3; P.L.10-1988, SEC.3; P.L.14-2004, SEC.6.

IC 3-5-3-10
Itemization of expenses
Sec. 10. The county election board shall, on a form prescribed under IC 3-6-4.1-14, itemize all the expenses of any election for which a municipality is required to reimburse the county.
As added by P.L.5-1986, SEC.1. Amended by P.L.14-2004, SEC.7.

IC 3-5-3-11
Assessment of town for cost of election
Sec. 11. Notwithstanding section 7 of this chapter, in a year in

which a town election coincides with a general election, the county election board may not assess the town for the cost of the election.
As added by P.L.5-1986, SEC.1.



CHAPTER 4. MISCELLANEOUS PROVISIONS

IC 3-5-4-1.2
Election division or secretary of state filing delivered to county or local election official is void
Sec. 1.2. (a) Whenever this title requires that a document declaring or certifying the candidacy of a person be filed with the election division or the secretary of state as a condition for the filing to be effective:
(1) a county election board;
(2) a circuit court clerk;
(3) a county voter registration office;
(4) a board of elections and registration; or
(5) a town election board;
may not accept the filing on behalf of the election division or the secretary of state.
(b) A county election board, circuit court clerk, county voter registration office, board of elections and registration, or town election board that accepts a document that is required to be filed with the election division or the secretary of state as a condition for the filing to be effective:
(1) may not act as an agent of the election division or the secretary of state; and
(2) is not required to transmit the filing to the election division or the secretary of state.
(c) If a board, office, or clerk referred to in subsection (a)(1) through (a)(5) accepts a document that is required to be filed with the election division or the secretary of state as a condition for the filing to be effective, the following apply:
(1) The filing is void.
(2) The name of a candidate set forth in the filing may not appear on the ballot, unless the document is filed with the election division or the secretary of state in the manner required by this title.
As added by P.L.124-2012, SEC.1.

IC 3-5-4-1.5
Time for commencement of legal actions
Sec. 1.5. (a) This section applies if this title requires that a legal action be taken at the office of a circuit court clerk or a political subdivision.
(b) If the final day for performing the action falls on a day when

the office is not open to conduct public business or on a day observed as a holiday under IC 1-1-9, the legal action may be performed:
(1) on the next day that the office is open for public business; or
(2) through noon of the next day that the office is open for public business if the action to be performed is the receipt of a filing.
As added by P.L.3-1993, SEC.5. Amended by P.L.3-1995, SEC.8.

IC 3-5-4-1.7
Filings by fax or electronic mail
Sec. 1.7. Except as otherwise expressly authorized or required under this title, a filing by a person with a commission, the election division, or an election board may not be made by fax or electronic mail.
As added by P.L.230-2005, SEC.1.

IC 3-5-4-1.9
Receiving filing after deadline; exceptions
Sec. 1.9. (a) This section does not apply to a delinquent campaign finance filing received under IC 3-9.
(b) This section does not apply to an application for voter registration received while registration is closed under IC 3-7.
(c) Except as otherwise provided in this title, the election division, an election board, a circuit court clerk, a county voter registration office, or any other official responsible for receiving a filing under this title may not receive a filing that is offered to be filed after a deadline for the filing provided by this title.
As added by P.L.164-2006, SEC.3. Amended by P.L.225-2011, SEC.4.

IC 3-5-4-2
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-5-4-3
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-5-4-4
Immunity from arrest while at or going to and from polls
Sec. 4. A voter is not subject to arrest while going to the polls, while in attendance there, and while returning from the polls. However, this section does not apply in a case of:
(1) treason;
(2) felony; or
(3) breach of the peace.
As added by P.L.5-1986, SEC.1.
IC 3-5-4-5
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-5-4-6
Repealed
(Repealed by P.L.225-2011, SEC.93.)

IC 3-5-4-7
References to federal statutes or regulations
Sec. 7. Except as otherwise provided in this title, a reference to a federal statute or regulation in this title is a reference to the statute or regulation as in effect January 1, 2011.
As added by P.L.12-1995, SEC.9. Amended by P.L.3-1995, SEC.9; P.L.4-1996, SEC.3; P.L.122-2000, SEC.1; P.L.209-2003, SEC.4; P.L.230-2005, SEC.2; P.L.225-2011, SEC.5.

IC 3-5-4-8
Approval of forms
Sec. 8. (a) Except as provided in subsection (e), but notwithstanding any other statute, whenever the commission acts under IC 3-6-4.1-14 to approve a uniform election or registration form for use throughout Indiana or to approve a revision to an existing form, a person must use the most recent version of the form approved by the commission to comply with this title after the effective date of the commission's order approving the form.
(b) Except as provided in subsection (d) or (f), before an order approving a form takes effect under this section, the election division shall transmit a copy of each form or revised form approved by the order to the following:
(1) Each circuit court clerk, if the commission determines that the form is primarily used by a candidate, a county election board member, a county or town political party, or for absentee or provisional ballot purposes.
(2) Each county voter registration office, if the commission determines that the form is primarily used in voter registration.
(3) The state chairman of each major political party.
(4) The state chairman of any other political party who has filed a written request with the election division during the preceding twelve (12) months to be furnished with copies of forms.
(c) The election division, an election board, a circuit court clerk, a county voter registration office, or any other official responsible for receiving a filing under this title shall reject a filing that does not comply with this section.
(d) The commission shall specify the effective date of the form or revised form and may:
(1) delay the effective date of the approval of a form or revised form; and
(2) permit an earlier approved version of the form or an alternative form to be used before the effective date of the form; if the commission determines that an emergency requires the use of the form before copies can be transmitted to all persons entitled to receive copies of the form under subsection (b).
(e) This subsection applies to a form permitting an individual to apply for voter registration or to amend the individual's existing voter registration record. The commission may allow an earlier approved version of the form to be used if the:
(1) earlier version of the form complies with all other requirements imposed under NVRA or this title; and
(2) commission determines that the existing stock of the form should be exhausted to prevent waste and unnecessary expense.
(f) This subsection applies to a form that the commission determines is used primarily by the election division. The commission may provide that an order concerning a form described by this subsection is effective immediately upon adoption, without any requirement to distribute the form to other persons.
As added by P.L.3-1997, SEC.17. Amended by P.L.38-1999, SEC.2; P.L.126-2002, SEC.10.

IC 3-5-4-9
Authentication of ballots by circuit court clerk
Sec. 9. (a) This section applies whenever the individual who holds the office of circuit court clerk is a candidate on the ballot for any office.
(b) As used in this section, "ballot" refers to an absentee ballot, a ballot card, or any other form of ballot.
(c) Notwithstanding any law requiring the name or signature of the circuit court clerk to appear on a ballot for authentication or any other purpose, the name or signature of the individual who is circuit court clerk may not appear on the ballot except to indicate that the individual is a candidate for an office.
(d) The circuit court clerk shall substitute a uniform device or symbol prescribed by the commission for the circuit court clerk's printed name or signature to authenticate a ballot.
As added by P.L.263-2003, SEC.1. Amended by P.L.230-2005, SEC.3.

IC 3-5-4-10
Ownership of ballots, poll lists, and other documents or materials generated or used by a convention or caucus
Sec. 10. (a) This section applies to:
(1) a convention required or permitted under this title that is conducted by a political party to nominate candidates; or
(2) a caucus conducted by a political party under IC 3-13 to nominate candidates.
(b) The ballots, poll lists, and other documents or material generated for or used by the convention or caucus are the property of the political party. This property shall be retained and preserved in the manner specified by the rules of the political party.
As added by P.L.9-2004, SEC.1.
IC 3-5-4-11
Election schedule for members of school corporation governing bodies
Sec. 11. (a) As used in this section, "governing body" refers to the governing body of a school corporation subject to any of the following:
(1) IC 20-23-4-30.
(2) IC 20-23-7-8 (before its repeal on July 1, 2011) and IC 20-23-7-8.1 (after June 30, 2011).
(3) IC 20-23-8-8.
(4) IC 20-23-10-8.
(5) IC 20-23-12.
(6) IC 20-23-13.
(7) IC 20-23-14.
(8) IC 20-25-3-4.
(b) This subsection applies to a member of a governing body elected at the 2008 primary election. The successor of such a member shall:
(1) be elected at the 2012 general election; and
(2) take office January 1, 2013.
(c) This subsection applies to a member of a governing body elected at the 2010 primary election. The successor of such a member shall:
(1) be elected at the 2014 general election; and
(2) take office January 1, 2015.
(d) This section expires July 1, 2016.
As added by P.L.179-2011, SEC.1.



CHAPTER 4.5. STANDARDS FOR CHALLENGES TO VOTERS

IC 3-5-4.5-2
Challenge; residency at educational institution
Sec. 2. A person may not challenge the right of an individual to vote at an election in the precinct solely on the basis of the individual's:
(1) enrollment in an educational institution; or
(2) registration to vote at an address that is housing provided for students by the educational institution.
As added by P.L.164-2006, SEC.4.

IC 3-5-4.5-3
Challenge; party affiliation, support or opposition to candidate or question
Sec. 3. Except as permitted in a primary election under IC 3-10-1, a person may not challenge the right of an individual to vote at an election in the precinct solely on the basis of the individual's:
(1) actual or perceived affiliation with a political party; or
(2) support or opposition to a candidate or the adoption of a public question.
As added by P.L.164-2006, SEC.4.

IC 3-5-4.5-4
Violations; removal of officer; void credentials
Sec. 4. If a county election board determines that a person has violated a provision of this chapter, the board may remove a precinct election officer from office or void the credentials of a watcher, challenger, or pollbook holder.
As added by P.L.164-2006, SEC.4.

IC 3-5-4.5-5
Referral of violation to prosecuting attorney
Sec. 5. If a county election board determines that a person has knowingly violated a provision of this chapter, the county election board may refer the matter to the prosecuting attorney as a violation of IC 3-14-3-4 (obstruction of a voter).
As added by P.L.164-2006, SEC.4.



CHAPTER 5. STANDARDS FOR DETERMINING RESIDENCY

IC 3-5-5-2
Methods of establishing residency
Sec. 2. A person's residence may be established by:
(1) origin or birth;
(2) intent and conduct taken to implement the intent; or
(3) operation of law.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-3
Residence in more than one precinct
Sec. 3. A person does not have residence in more than one (1) precinct.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-4
Abandonment of residence
Sec. 4. A person who has a residence in a precinct retains residency in that precinct until the person abandons the residence by:
(1) having the intent to abandon the residence;
(2) having the intent to establish a new residence; and
(3) acting as provided in this intent by establishing a residence in a new precinct.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-5
Absence due to state or federal business
Sec. 5. As provided in Article 2, Section 4 of the Constitution of the State of Indiana, a person is not considered to have lost residence in a precinct in Indiana by reason of the person's absence on the business of:
(1) the state of Indiana; or
(2) the United States.
As added by P.L.12-1995, SEC.10. Amended by P.L.3-1995, SEC.10.

IC 3-5-5-6
Rebuttable presumptions
Sec. 6. Sections 7 through 17 of this chapter establish presumptions regarding the residency of a person in a precinct. A

person can rebut these presumptions by demonstrating intent to reside in another precinct and conduct taken to implement that intent.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-7
Temporary residency
Sec. 7. A person does not gain residency in a precinct into which the person moves for:
(1) temporary employment;
(2) educational purposes; or
(3) other purposes;
without the intent of making a permanent home in the precinct.
As added by P.L.12-1995, SEC.10. Amended by P.L.3-1997, SEC.18; P.L.164-2006, SEC.5.

IC 3-5-5-8
Person moving with intent to make new residence
Sec. 8. If a person moves into another state with the intention of making that state the person's residence, the person loses residency in Indiana.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-9
Person moving with intent to remain for indefinite time
Sec. 9. If a person moves to another state with the intention of remaining in the other state for an indefinite time as a place of residence, the person loses residency in Indiana, even if the person intends to return at some time.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-10
Change in precinct of residence
Sec. 10. If a person moves into another precinct in Indiana with the intention of making that precinct the person's residence, the person loses residency in the precinct that the person left.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-11
Location of immediate family as residence
Sec. 11. The place where a person's immediate family resides is the person's residence, unless the family's residence is:
(1) a temporary location for the person's immediate family; or
(2) for transient purposes.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-12
Living away from family while conducting business
Sec. 12. Except as provided in section 13 of this chapter, if:
(1) a person's immediate family resides in one (1) place; and
(2) the person does business in another place; the residence of the immediate family is the person's residence.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-13
Living away from family with intent to remain away
Sec. 13. If a person:
(1) is living at a place other than the residence of the person's immediate family; and
(2) has the intention of remaining at that place;
the place where the person lives is the person's residence.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-14
Establishment of voting residence separate from spouse
Sec. 14. A married person who does not live in a household with the person's spouse may establish a separate residence from the residence of the person's spouse.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-15
Unmarried persons
Sec. 15. The residence of a person who:
(1) is unmarried; and
(2) does not have an immediate family;
is where the person usually sleeps.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-16
Residents of veterans home
Sec. 16. A person who resides in a veterans home is a resident of the precinct in which the home is located.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-17
Persons committed to mental health institutions
Sec. 17. A person who is:
(1) adjudged mentally ill; and
(2) committed to an institution for individuals with a mental illness;
does not gain residency in the precinct in which the institution is located.
As added by P.L.12-1995, SEC.10. Amended by P.L.99-2007, SEC.4.

IC 3-5-5-18
Nontraditional residence
Sec. 18. Notwithstanding IC 3-5-2-42.5, an individual with a nontraditional residence whose residence is within a precinct, but is not fixed or permanent, resides in that precinct.
As added by P.L.12-1995, SEC.10.



CHAPTER 6. STANDARDS FOR CERTIFYING DOCUMENTS SIGNED BY REGISTERED VOTERS

IC 3-5-6-2
Resolution of reasonable doubt in favor of registered voter
Sec. 2. In a case where:
(1) the county voter registration office is uncertain whether a signature has been affixed by a registered voter; and
(2) this chapter does not establish a standard to be applied in that case;
a reasonable doubt must be resolved in favor of the registered voter, and the signature must be certified as valid.
As added by P.L.3-1997, SEC.19.

IC 3-5-6-3
Variations from name in county records
Sec. 3. Whenever the name of an individual, as printed or signed, contains a minor variation from the name of a registered voter as set forth in the records of the county voter registration office, the signature must be certified as valid.
As added by P.L.3-1997, SEC.19.

IC 3-5-6-4
Minor variations in addresses
Sec. 4. Whenever the residence address or mailing address of an individual contains a minor variation from the residence address or mailing address of a registered voter, the signature must be certified as valid.
As added by P.L.3-1997, SEC.19.

IC 3-5-6-5
Substantial variations in addresses
Sec. 5. Notwithstanding sections 3 and 4 of this chapter, if the residence address or mailing address of an individual contains a substantial variation from the residence address or mailing address of a registered voter as set forth in the records of the county voter registration office, the signature is invalid and may not be certified.
As added by P.L.3-1997, SEC.19.

IC 3-5-6-6
Substantial conformity of signatures required
Sec. 6. (a) Whenever the signature of an individual does not

substantially conform with the signature of the registered voter with the name and address in the records of the county voter registration office, the signature is invalid and may not be certified.
(b) In determining whether a signature substantially conforms with a voter's signature in the records of the county voter registration office, the office must certify the signature if the office determines that lack of conformity may reasonably be attributed to the age, disability, or impairment of the voter.
As added by P.L.3-1997, SEC.19. Amended by P.L.38-1999, SEC.3.



CHAPTER 7. CANDIDATE DESIGNATIONS ON THE BALLOT

IC 3-5-7-2
"Designation" defined
Sec. 2. As used in this chapter, "designation" refers to a name, a nickname, an initial, an abbreviation, or a number used to identify an individual.
As added by P.L.202-1999, SEC.1.

IC 3-5-7-3
"Name" defined
Sec. 3. As used in this chapter, "name" refers to any of the following:
(1) An individual's given name.
(2) An individual's surname.
(3) An individual's middle name.
As added by P.L.202-1999, SEC.1.

IC 3-5-7-4
Candidate's legal name
Sec. 4. (a) For purposes of placement of a candidate's name on the ballot, a candidate's legal name is determined under this section.
(b) Except as provided in subsection (c), a candidate's legal name is considered to be the name shown on the candidate's birth certificate.
(c) If a candidate:
(1) uses a name after marriage as described in subsection (d); or
(2) takes a name through a judicial proceeding that is different from the name shown on the candidate's birth certificate;
the most recent name used after marriage or taken in the judicial proceeding is considered to be the candidate's legal name.
(d) A name a candidate uses after marriage is considered the candidate's legal name if the name satisfies any of the following:
(1) The name is the name appearing on the candidate's birth certificate.
(2) The name is the name used by the candidate as an applicant for the marriage license.
(3) The name is any combination of the names the candidate and the candidate's spouse used as applicants for their marriage license.
As added by P.L.202-1999, SEC.1.
IC 3-5-7-5
Designations used on ballot
Sec. 5. (a) A candidate may use on the ballot any combination of designations permitted by this section.
(b) A candidate may not use on the ballot a designation other than a designation permitted by this section.
(c) Subject to subsections (d) and (e), a candidate may use designations on the ballot as follows:
(1) The first designation that a candidate uses on the ballot may be one (1) of the following:
(A) The candidate's legal given name.
(B) The initial of the candidate's legal given name.
(C) The candidate's legal middle name.
(D) The initial of the candidate's legal middle name.
(E) The candidate's nickname.
(2) After the designation used under subdivision (1), a candidate may use any of the following designations if not used under subdivision (1):
(A) The candidate's legal middle name.
(B) The initial of the candidate's legal middle name.
(C) The candidate's nickname.
(D) The candidate's legal surname.
(3) After a designation used under subdivision (2), a candidate may use the following if not used under subdivision (1) or (2):
(A) The candidate's nickname.
(B) The candidate's legal surname.
(4) After a designation used under subdivision (3), a candidate may use the candidate's legal surname on the ballot if not used under subdivision (2) or (3).
(5) After a candidate's legal surname, a candidate may use any of the following designations:
(A) Sr.
(B) Jr.
(C) A numerical designation such as "II" or "III".
(d) A candidate may use a nickname on the ballot only if the nickname satisfies the following:
(1) The nickname is a name by which the candidate is commonly known.
(2) The nickname does not exceed twenty (20) characters.
(3) The nickname complies with subsection (e).
(4) Unless the candidate uses the nickname as the first designation under subsection (c)(1), the nickname must appear in parentheses.
(e) A candidate may not use a:
(1) title or degree as a designation; or
(2) designation that implies a title or degree.
As added by P.L.202-1999, SEC.1.

IC 3-5-7-6
Candidacy documents Sec. 6. (a) This section does not apply to any of the following:
(1) A candidate in a presidential primary election under IC 3-8-3.
(2) A candidate for President of the United States.
(3) A candidate for Vice President of the United States.
(b) As used in this section, "candidacy document" refers to any of the following:
(1) A declaration of intent to be a write-in candidate.
(2) A declaration of candidacy.
(3) A consent to the nomination.
(4) A consent to become a candidate.
(5) A certificate of candidate selection.
(6) A consent filed under IC 3-13-2-7.
(7) A statement filed under IC 33-24-2 or IC 33-25-2.
(c) Whenever a candidate files a candidacy document on which the candidate uses a name that is different from the name set forth on the candidate's voter registration record, the candidate's signature on the candidacy document constitutes a request to the county voter registration office that the name on the candidate's voter registration record be the same as the name the candidate uses on the candidacy document.
(d) A request by a candidate under this section is considered filed with the county voter registration office when the candidacy document is filed with the election division or the county election board.
(e) The election division or the county election board shall forward a request filed under this section to the county voter registration office not later than seven (7) days after receiving the request.
As added by P.L.202-1999, SEC.1. Amended by P.L.98-2004, SEC.25.

IC 3-5-7-7
Complaints filed against candidates
Sec. 7. (a) A registered voter of the election district a candidate seeks to represent may file a sworn statement with the election division or a county election board under IC 3-8-1-2 if a candidate uses on the ballot a designation not permitted by section 5 of this chapter.
(b) A complaint filed under this section must contain the following information:
(1) The legal name of the candidate who has used a designation not permitted by section 5 of this chapter.
(2) The designation the candidate has used that is not permitted under section 5 of this chapter.
(c) If the commission or county election board finds that the candidate used a designation not permitted by section 5 of this chapter, the candidate is considered to have withdrawn the candidate's candidacy.
As added by P.L.202-1999, SEC.1. Amended by P.L.14-2004, SEC.8.



CHAPTER 8. THE VOTER'S BILL OF RIGHTS

IC 3-5-8-2
Content of statement of bill of rights
Sec. 2. The statement required by section 1 of this chapter must contain the following:
(1) A statement of the qualifications that an individual must meet to vote in Indiana, including qualifications relating to registration.
(2) A statement describing the circumstances that permit a voter who has moved from the precinct where the voter is registered to return to that precinct to vote.
(3) A statement that an individual who meets the qualifications and circumstances listed in subdivisions (1) and (2) may vote in the election.
(4) A statement describing how a voter who is challenged at the polls may be permitted to vote.
(5) The date of the election and the hours during which the polls will be open, as required by 42 U.S.C. 15482.
(6) Instructions on how to vote, including how to cast a vote and how to cast a provisional ballot, as required by 42 U.S.C. 15482.
(7) Instructions for mail-in registrants and first time voters under IC 3-7-33-4.5 and 42 U.S.C. 15483, as required under 42 U.S.C. 15482.
(8) General information on voting rights under applicable federal and state laws, including the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated, as required under 42 U.S.C. 15482.
(9) General information on federal and state laws regarding prohibitions on acts of fraud and misrepresentation, as required under 42 U.S.C. 15482.
(10) A statement informing the voter what assistance is available to assist the voter at the polls.
(11) A statement informing the voter what circumstances will spoil the voter's ballot and the procedures available for the voter to request a new ballot.
(12) A statement describing which voters will be permitted to vote at the closing of the polls.
(13) Other information that the commission considers important for a voter to know.
As added by P.L.126-2002, SEC.11. Amended by P.L.209-2003,

SEC.5; P.L.230-2005, SEC.4.

IC 3-5-8-2.5
Absentee voter's bill of rights; prescribed by commission
Sec. 2.5. (a) The commission shall prescribe a statement known as the "Absentee Voter's Bill of Rights".
(b) The Absentee Voter's Bill of Rights must be in a form prescribed by the commission and include the following:
(1) A statement summarizing the rights and responsibilities of the voter when casting and returning the absentee ballot.
(2) A summary of Indiana and federal laws concerning providing assistance to the voter, completion of the ballot in secret, intimidation of voters, and the return of the absentee ballot to the county election board.
(3) Information concerning how to report violations of the absentee ballot and election laws.
As added by P.L.103-2005, SEC.1.

IC 3-5-8-3
Posting of voter's bill of rights; distribution of voter's bill of rights with election information
Sec. 3. (a) As required by 42 U.S.C. 15483, the precinct election board shall post the voter's bill of rights in a public place in each polling place on election day.
(b) The commission may require a copy of the voter's bill of rights to be distributed with voter registration materials or other materials that are given to voters.
As added by P.L.126-2002, SEC.11. Amended by P.L.209-2003, SEC.6; P.L.230-2005, SEC.5.

IC 3-5-8-4
Posting voter's bill of rights on the Internet
Sec. 4. The secretary of state or other state agency posting election information on the state's Internet site shall include the voter's bill of rights on the site.
As added by P.L.126-2002, SEC.11.

IC 3-5-8-5
Publication of voter's bill of rights in news media
Sec. 5. Not later than thirty (30) days before a primary, general, or municipal election, the secretary of state shall request Indiana news media to include a copy of the voter's bill of rights as part of election coverage or in public service announcements.
As added by P.L.126-2002, SEC.11.



CHAPTER 9. GOVERNMENT EMPLOYEES AND VOLUNTEER FIREFIGHTERS HOLDING OFFICE

Effective 1-1-2013.

IC 3-5-9-1
"Elected office"

Effective 1-1-2013.

IC 3-5-9-2
"Government employee"

Effective 1-1-2013.

IC 3-5-9-3
"Unit"

Effective 1-1-2013.

IC 3-5-9-4
Firefighters

Effective 1-1-2013.

Effective 1-1-2013.

IC 3-5-9-6
Matters unaffected by chapter

Effective 1-1-2013.

IC 3-5-9-7
Government employees and volunteer firefighters who hold elected office on January 1, 2013

Effective 1-1-2013.






ARTICLE 6. POLITICAL PARTY AND ELECTION OFFICERS

CHAPTER 1. STATE COMMITTEES

IC 3-6-1-13
State committee; powers
Sec. 13. Unless otherwise provided in the political party's rules, the state committee of each political party may:
(1) adopt rules and resolutions to provide for all matters of internal party government;
(2) remove a member or officer of a regular party committee, after reasonable notice and hearing, for refusing to obey or conform to a rule or resolution adopted by the state committee; and
(3) maintain civil actions, in the committee's own name, to enforce obedience to its rules or resolutions.
As added by P.L.5-1986, SEC.2. Amended by P.L.4-1996, SEC.5; P.L.3-1997, SEC.20.

IC 3-6-1-14
Actions to enforce rules or resolutions
Sec. 14. An action brought under section 13 of this chapter:
(1) must be commenced, prosecuted, and tried in the circuit or superior court of the county where the defendant resides;
(2) shall be tried by the court without a jury;
(3) has precedence over all other cases pending in the court, except murder trials; and
(4) may not be venued from the county.
Process shall be served and proceedings conducted as in other civil actions, except that process shall be returned three (3) days from the date of service. An appeal from the judgment entered in any case may be taken by either party.
As added by P.L.5-1986, SEC.2.

IC 3-6-1-15
Political party positions not considered to be holding office
Sec. 15. Notwithstanding any other statute, an individual serving in any of the following political party offices is not considered to be

holding an office for purposes of Article 15 of the Constitution of the State of Indiana:
(1) Precinct committeeman.
(2) Precinct vice committeeman.
(3) State convention delegate.
(4) Chair or other officer of a central committee.
(5) Any other political party office (as defined in IC 3-5-2-17).
As added by P.L.38-1999, SEC.4.



CHAPTER 2. PRECINCT COMMITTEEMEN

IC 3-6-2-2
Repealed
(Repealed by P.L.4-1996, SEC.108.)

IC 3-6-2-3
Repealed
(Repealed by P.L.4-1996, SEC.108.)

IC 3-6-2-4
Repealed
(Repealed by P.L.5-1989, SEC.120.)

IC 3-6-2-5
Repealed
(Repealed by P.L.4-1996, SEC.108.)

IC 3-6-2-6
Repealed
(Repealed by P.L.4-1996, SEC.108.)

IC 3-6-2-7
Repealed
(Repealed by P.L.4-1996, SEC.108.)

IC 3-6-2-8
Repealed
(Repealed by P.L.4-1996, SEC.108.)

IC 3-6-2-9
Repealed
(Repealed by P.L.4-1996, SEC.108.)



CHAPTER 3. POLITICAL PARTY NAME CHANGE

IC 3-6-3-2
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-6-3-3
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-6-3-4
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-6-3-5
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-6-3-6
Use of new name; rights; effect on ballots already printed
Sec. 6. (a) After the state chairman of a political party files a statement with the election division certifying that the party's name has been changed in accordance with all applicable party rules, a political party shall be known by the political party's new name, and the party has all the rights it had under its former name.
(b) If the state chairman of a political party files a statement under subsection (a) after the printing of ballots for use at an election conducted under this title has begun, the election board responsible for printing the ballots is not required to alter the ballots to state the new name of the political party.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.6; P.L.3-1997, SEC.21; P.L.225-2011, SEC.6.



CHAPTER 3.7. THE SECRETARY OF STATE

IC 3-6-3.7-2
Election duties of secretary of state; consent of co-directors required
Sec. 2. In addition to performing the duties related to elections specified in this title, the secretary of state, with the consent of the co-directors of the election division shall do the following:
(1) Work with the federal Election Assistance Commission to encourage students enrolled at postsecondary educational institutions (including community colleges) to assist state and local governments in the administration of elections by serving as nonpartisan poll workers or assistants.
(2) Consult with the federal Election Assistance Commission in the development of materials, seminars, and advertising targeted at students to implement the Help America Vote College Program conducted by the Election Assistance Commission under 42 U.S.C. 15521.
(3) Consult with the Help America Vote Foundation established under 36 U.S.C. 1526 in developing programs to encourage secondary school students (including students educated in the home) to participate in the election process in a nonpartisan manner as poll workers or assistants to local election officials in precinct polling places.
(4) Consult and coordinate with (and provide administrative support to) the co-directors of the election division in the development and implementation of the state plan under HAVA (42 U.S.C. 15401 through 15406).
(5) Perform all duties required to be performed by the state or the chief state election official under HAVA.
As added by P.L.209-2003, SEC.7. Amended by P.L.2-2007, SEC.7.

IC 3-6-3.7-3
Programs to encourage students to assist election administration
Sec. 3. The secretary of state may develop programs to encourage Indiana secondary school students and students in postsecondary educational institutions in Indiana to assist state and local governments in the administration of elections.
As added by P.L.209-2003, SEC.7. Amended by P.L.2-2007, SEC.8.



CHAPTER 4. REPEALED



CHAPTER 4.1. INDIANA ELECTION COMMISSION

IC 3-6-4.1-2
Membership
Sec. 2. (a) The commission consists of four (4) individuals appointed by the governor.
(b) Each member of the commission must be a registered voter.
(c) Each member of the commission must be a member of a major political party of the state. Not more than two (2) members of the commission may be a member of the same political party.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-3
Term of office
Sec. 3. (a) The term of an individual serving as a member of the commission begins on the later of the following:
(1) The day the term of the member whom the individual is appointed to succeed expires.
(2) The day the individual is appointed.
(b) The term of a member expires July 1 of the second year after the member's current term begins.
(c) A member may be reappointed to the commission. A member reappointed to the commission is the member's own successor for purposes of subsection (a).
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-4
Nominations and appointments for succeeding term
Sec. 4. (a) Before May 1 of a year that the term of a member of the commission expires, the state chairman of the major political party of the state represented by that member may nominate, in writing, two (2) individuals of the state chairman's own political party to succeed the member whose term will expire.
(b) The state chairman of a political party may nominate the individual whose term will expire that year to serve a new term.
(c) If the state chairman makes the nominations before May 1, the governor shall appoint one (1) of the nominees to the commission.
(d) If the state chairman fails to make the nominations before May 1, the governor shall, within another ten (10) days, appoint a member of the same political party as the state chairman. The state chairman may disapprove the selection by notifying the governor within seven (7) days after receiving notice of the governor's appointment.
(e) If the state chairman disapproves the selection within the seven (7) day period under subsection (d), the governor shall make

another appointment under subsection (d) that is also subject to the disapproval of the state chairman under subsection (d).
(f) If the state chairman does not disapprove an appointment under subsection (d) within the seven (7) day period, the individual appointed by the governor is a member of the commission.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-5
Vacancies
Sec. 5. (a) If a member of the commission resigns, dies, or becomes unable to serve on the commission, the governor shall notify the state chairman of the major political party of the state represented by the member.
(b) The state chairman may nominate in writing, within ten (10) days after notice of the vacancy, two (2) individuals of the state chairman's own political party to succeed the member. If the state chairman makes the nominations within ten (10) days, the governor shall appoint one (1) of the nominees to the commission.
(c) If the state chairman fails to make the nominations within ten (10) days, the governor shall, within another ten (10) days, appoint a member of the same political party as the state chairman. The state chairman may disapprove the selection by notifying the governor within seven (7) days after receiving notice of the governor's appointment.
(d) If the state chairman disapproves the selection within the seven (7) day period under subsection (c), the governor shall make another appointment under subsection (c) that is also subject to the disapproval of the state chairman under subsection (c).
(e) If the state chairman does not disapprove an appointment under subsection (c) within the seven (7) day period, the individual appointed by the governor is a member of the commission.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-6
Chair and vice chair of commission
Sec. 6. (a) The governor shall appoint one (1) of the members of the commission to be the chair and one (1) of the members of the commission to be the vice chair of the commission. The chair of the commission must be a member of the same political party as the individual who is the secretary of state. The vice chair and the chair may not be affiliated with the same political party.
(b) The individuals appointed as chair and vice chair serve in their respective positions until each individual's term as a member of the commission expires.
As added by P.L.8-1995, SEC.18. Amended by P.L.4-1996, SEC.8; P.L.122-2000, SEC.2.

IC 3-6-4.1-7
Quorum
Sec. 7. (a) Three (3) members of the commission constitute a

quorum.
(b) Except as otherwise provided in this title, the affirmative vote of at least three (3) members of the commission is necessary for the commission to take official action other than to meet to take testimony.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-8
Designation of proxy
Sec. 8. (a) A member of the commission may designate another individual to serve as a proxy of record in the member's place as a member of the commission by filing a written instrument designating the proxy of record with the election division. The proxy of record has the same authority to act and vote on all matters as does the member. The member may revoke the authority of the proxy of record at any time. The authority of the proxy of record may be either limited or general with regard to duration or subject matter as set forth by the member in the written instrument designating the proxy.
(b) If both the member and the member's proxy of record are unavailable, the member may designate another individual in writing to serve as an alternate proxy in the member's place as a member of the commission. This designation must be filed with the election division before taking effect. The alternate proxy has the same authority to act and vote on all matters as does the member. The member may revoke the authority of the alternate proxy at any time. The authority of the alternate proxy may be either limited or general with regard to duration or subject matter as set forth by the member in the written instrument designating the proxy.
As added by P.L.8-1995, SEC.18. Amended by P.L.3-1997, SEC.22.

IC 3-6-4.1-9
Meetings
Sec. 9. The chair shall call a meeting of the commission whenever the chair considers it necessary for the performance of the commission's duties.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-10
Failure of chair to call meeting
Sec. 10. If the chair for any reason fails to call a meeting of the commission, then:
(1) the vice chair, with the written approval of the remaining two (2) commission members, may convene a meeting of the commission; and
(2) the three (3) members of the commission may meet to execute the powers and perform the duties of the commission.
As added by P.L.8-1995, SEC.18. Amended by P.L.4-1996, SEC.9.

IC 3-6-4.1-11
Compensation and expenses Sec. 11. (a) Each member of the commission who is not a state employee is entitled to receive both of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-12
Failure of commission to meet and discharge duties
Sec. 12. If the commission fails to meet and discharge the duties imposed upon it by law, the governor may order the commission to meet in the performance of the commission's duties if the governor:
(1) considers a meeting to be necessary; or
(2) receives a petition signed by at least one (1) voter from each congressional district of Indiana.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-13
Minutes of meetings
Sec. 13. The election division shall keep minutes of all meetings of the commission, including a written record of the yes and no vote of each member on all questions coming before the commission.
As added by P.L.8-1995, SEC.18. Amended by P.L.3-1997, SEC.23.

IC 3-6-4.1-14
Powers and duties
Sec. 14. (a) In addition to other duties prescribed by law, the commission shall do the following:
(1) Administer Indiana election laws.
(2) Adopt rules under IC 4-22-2 to do the following:
(A) Govern the fair, legal, and orderly conduct of elections, including the following:
(i) Emergency rules described in section 16 of this chapter to implement a court order requiring the commission, the election division, or an election board or official to administer an election in a manner not authorized by this title.
(ii) Rules (including joint rules with other agencies when necessary) to implement and administer NVRA.
(B) Carry out IC 3-9 (campaign finance).
(C) Govern the establishment of precincts under IC 3-11-1.5. (D) Specify procedures and fees for the processing of an application from a vendor for voting systems approval and testing.
(E) Prescribe formats for the storage and submission of computerized voter registration records by county and state agencies or offices.
(3) Prescribe a uniform set of election and registration forms for use throughout Indiana, except when prescribed by this title.
(4) Advise and exercise supervision over local election and registration officers.
(b) This section does not divest a county election board of any powers and duties imposed on the board in IC 3-6-5, except that if there is a deadlock on a county election board, the county election board shall submit the question to the commission for final determination.
As added by P.L.8-1995, SEC.18. Amended by P.L.4-1996, SEC.10; P.L.3-1997, SEC.24.

IC 3-6-4.1-15
Repealed
(Repealed by P.L.3-1997, SEC.474.)

IC 3-6-4.1-16
Emergency rules
Sec. 16. The commission, by unanimous vote of the entire membership of the commission, may adopt emergency rules under IC 4-22-2-37.1 to implement a court order requiring the commission, the election division, or an election board or official to administer an election in a manner not authorized by this title.
As added by P.L.8-1995, SEC.18. Amended by P.L.3-1997, SEC.25.

IC 3-6-4.1-17
Extension of time
Sec. 17. (a) If the commission by unanimous vote of the entire membership of the commission finds that a natural disaster or other emergency makes it impossible or unreasonable for a person to perform a duty or file a document by the time specified in this title, the commission may issue an order extending the time for performing the duty or filing the document.
(b) An order described in subsection (a) expires not later than thirty (30) days after the order is issued. The order must include the following:
(1) The geographic area subject to the order.
(2) The election board or official subject to the order.
(3) The duty or filing subject to the order.
(4) The specific date by which the duty must be performed or the document filed under the order.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-18 Repealed
(Repealed by P.L.3-1997, SEC.474.)

IC 3-6-4.1-19
Subpoena power
Sec. 19. (a) The commission has the power of subpoena and may require a person to appear before the commission, a member of the commission, or the co-directors to be examined with regard to any matter with which the commission or the co-directors are charged with a duty under this title.
(b) The commission or the co-directors may require appearances at the office of the commission or at a place fixed by the commission or co-directors in the county of residence of the person subpoenaed.
(c) A witness who is subpoenaed under this section is entitled to be paid the same mileage and fee as witnesses in court actions. Mileage and fees shall be paid as other election expenses are paid.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-20
Administration of oath
Sec. 20. A member of the commission, the co-directors, or an employee of the election division may administer an oath required or permitted by this title.
As added by P.L.8-1995, SEC.18. Amended by P.L.3-1997, SEC.26.

IC 3-6-4.1-21
Actions of commission upon determination of violation
Sec. 21. (a) This section does not apply to a violation of NVRA or IC 3-7.
(b) If the commission determines that there is substantial reason to believe an election law violation has occurred, it shall expeditiously make an investigation.
(c) If in the judgment of the commission, after affording due notice and an opportunity for a hearing, a person has engaged or is about to engage in an act or practice that constitutes or will constitute a violation of this title or of a rule or an order issued under this title, the commission shall take the action it considers appropriate under the circumstances, including the following:
(1) Referring the matter to the attorney general if the commission requests that a civil action be filed under section 22 of this chapter.
(2) Referring the matter to the appropriate prosecuting attorney if the case concerns a criminal violation of this title.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-22
Civil action
Sec. 22. (a) Upon referral under section 21 of this chapter, the attorney general shall institute on behalf of the state, a civil action for relief including any of the following: (1) A permanent or temporary injunction.
(2) A restraining order.
(3) Another appropriate order.
(b) An action under this section may be instituted in a circuit or superior court in the county in which the person is found, resides, or transacts business.
(c) Upon a proper showing that the person has engaged or is about to engage in an act or a practice described by section 21 of this chapter, the court shall grant the requested relief without bond.
As added by P.L.8-1995, SEC.18. Amended by P.L.2-1996, SEC.4.

IC 3-6-4.1-23
Assistance by police in enforcement of election laws
Sec. 23. (a) The state police department and all state police officers shall assist the commission, on request, in the enforcement of the election laws and the discharge of the commission's duties, including the use of state police radio and telephone service on election days.
(b) The state police department or a state police officer may not supplant or interfere with a local law enforcement officer or precinct election officer in the discharge of duties.
As added by P.L.8-1995, SEC.18.

IC 3-6-4.1-24
Campaign finance enforcement account
Sec. 24. (a) The campaign finance enforcement account is established within the state general fund to provide money for the following purposes:
(1) Administering and enforcing IC 3-9.
(2) Creating and operating a campaign finance computer system as authorized under IC 3-9-4-4, including investing in technology to expand the capabilities of the computer system.
(b) The account shall be administered by the election division. Funds in the account are available, with the approval of the budget agency, to augment and supplement the funds appropriated to the election commission for the purposes described in subsection (a).
(c) Expenses of administering the account shall be paid from money in the account. The account consists of all civil penalties collected by the commission under IC 3-9-4.
(d) Money in the account at the end of a state fiscal year does not revert to any other account within the state general fund.
As added by P.L.4-1996, SEC.11. Amended by P.L.3-1997, SEC.27.

IC 3-6-4.1-25
Power to hold hearings and issue advisory opinions
Sec. 25. The commission may do any of the following to administer Indiana election law:
(1) Hold hearings under IC 4-21.5.
(2) Issue advisory opinions.
As added by P.L.3-1997, SEC.28.



CHAPTER 4.2. ELECTION DIVISION

IC 3-6-4.2-2
Administration
Sec. 2. (a) The secretary of state shall perform all ministerial duties related to the administration of elections by the state.
(b) The election division shall assist the commission and the secretary of state in the administration of this title.
As added by P.L.8-1995, SEC.19. Amended by P.L.3-1997, SEC.29.

IC 3-6-4.2-2.5
Election division to assist secretary of state in HAVA administration
Sec. 2.5. The election division shall assist the secretary of state in the implementation of HAVA.
As added by P.L.209-2003, SEC.8.

IC 3-6-4.2-3
Co-directors
Sec. 3. (a) The governor shall appoint two (2) co-directors for the election division.
(1) The co-directors shall do the following:
(A) Carry out the policies, decisions, and recommendations of the commission.
(B) Maintain an office for the election division.
(b) The co-directors may not be members of the same political party.
(c) The co-directors have equal authority and responsibilities under this title.
(d) The co-directors must:
(1) be classified the same under the state's personnel system; and
(2) except for differences due to years of service as co-directors, receive the same compensation.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-3.2
Co-directors; terms
Sec. 3.2. A co-director serves a term of four (4) years, beginning January 1, 1999, and continuing until the co-director's successor has been appointed and qualified.
As added by P.L.3-1997, SEC.30.
IC 3-6-4.2-4
Employees
Sec. 4. The co-directors shall employ other employees as necessary in the execution of the powers and duties of the commission.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-5
Political affiliation of employees
Sec. 5. The employees of the election division must be divided equally between the major political parties of the state.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-5.5
Rights of individuals who serve as co-director or employee on December 31, 1996
Sec. 5.5. An individual who, on December 31, 1996, serves as a co-director or an employee of the commission, serves as a co-director or an employee of the election division after December 31, 1996, with all the rights, duties, and conditions of employment the individual had as a co-director or an employee of the commission before January 1, 1997.
As added by P.L.220-2011, SEC.12.

IC 3-6-4.2-6
Number of employees
Sec. 6. Subject to section 5 of this chapter, the co-directors may each employ an equal number of employees.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-7
Funding for employees
Sec. 7. Equal funding shall be provided to each co-director with which to employ employees under section 6 of this chapter.
As added by P.L.8-1995, SEC.19. Amended by P.L.66-2003, SEC.3.

IC 3-6-4.2-8
Vacancy in co-director position
Sec. 8. (a) When a vacancy in a co-director position occurs, the secretary of state shall notify the governor and the state chairman of the political party of which the individual vacating the position is a member.
(b) The state chairman may submit to the governor in writing, within thirty (30) days after notice of the vacancy, the names of two (2) individuals to fill the vacancy. If the state chairman submits the names of two (2) individuals within the thirty (30) day period, the governor shall appoint one (1) of the two (2) individuals to fill the vacancy. If the state chairman fails to submit the names of two (2) individuals within the thirty (30) day period, the governor shall, within another ten (10) days, appoint an individual of the same

political party as the state chairman to fill the vacancy.
(c) If a state chairman fails to submit in writing the name of a qualified successor within thirty (30) days after the state chairman is notified by the secretary of state of a vacancy, the governor shall:
(1) appoint a member of the political party of the state chairman to fill the vacancy; and
(2) notify the state chairman of the selection.
(d) The state chairman may disapprove the selection by notifying the governor within seven (7) days after receiving notice of the governor's appointment. If the state chairman disapproves the selection within the seven (7) day period, the governor shall make another appointment under subsection (b) which is subject to disapproval of the state chairman under this subsection. If the state chairman does not disapprove the appointment within the seven (7) day period, the individual appointed by the governor shall be employed as the co-director.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-9
Budget estimates
Sec. 9. The secretary of state shall submit biennial budget estimates for the commission and the election division in the manner and form required by law. Funds shall be expended only in the manner and form required by law.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-10
Audits and investigations
Sec. 10. (a) An audit or investigation authorized by the commission concerning administration of election laws shall be conducted by at least two (2) state employees divided equally between the major political parties of the state.
(b) Notwithstanding subsection (a) or any statutory provisions to the contrary, the co-directors shall assist in the following actions upon authorization of the commission:
(1) A hearing or an investigation conducted by the commission under:
(A) IC 3-7-11 (voter registration violations under NVRA or IC 3-7); or
(B) IC 3-9-4-15 (campaign finance violations).
(2) An examination or a test of a voting system for the commission.
As added by P.L.8-1995, SEC.19. Amended by P.L.4-1996, SEC.12.

IC 3-6-4.2-12
Duties
Sec. 12. The election division shall do the following:
(1) Maintain complete and uniform descriptions and maps of all precincts in Indiana.
(2) Promptly update the information required by subdivision (1)

after each precinct establishment order is filed with the commission under IC 3-11-1.5.
(3) Issue media watcher cards under IC 3-6-10-6.
(4) Prepare and transfer to the department of state revenue voter registration affidavits for inclusion in state adjusted gross income tax booklets under IC 6-8.1-3-19.
(5) Serve in accordance with 42 U.S.C. 1973ff-1(b) as the office in Indiana responsible for providing information regarding voter registration procedures and absentee ballot procedures to absent uniformed services voters and overseas voters.
(6) As required by 42 U.S.C. 1973ff-1(c), submit a report to the federal Election Assistance Commission not later than ninety (90) days after each general election setting forth the combined number of absentee ballots:
(A) transmitted to absent uniformed services voters and overseas voters for the election; and
(B) returned by absent uniformed services voters and overseas voters and cast in the election.
(7) Implement the state plan in accordance with the requirements of HAVA (42 U.S.C. 15401 through 15406) and this title, and appoint members of the committee established under 42 U.S.C. 15405.
(8) Submit reports required under 42 U.S.C. 15408 to the federal Election Assistance Commission concerning the use of federal funds under Title II, Subtitle D, Part I of HAVA.
As added by P.L.3-1997, SEC.31. Amended by P.L.209-2003, SEC.9; P.L.221-2005, SEC.8.

IC 3-6-4.2-12.1
State HAVA plan; HAVA committee; membership; per diem; expenses
Sec. 12.1. (a) This section applies to the development, implementation, and amendment of the state plan under HAVA (42 U.S.C. 15401 through 15406).
(b) An individual appointed by the co-directors to serve on the committee established to develop the state plan to implement HAVA under 42 U.S.C. 15405 is entitled to receive the compensation or reimbursement provided under subsection (d) or (e).
(c) For purposes of subsection (d), an individual who holds:
(1) a state office is considered an employee of the state; or
(2) an office of a political subdivision is considered an employee of the political subdivision.
(d) Each member of the committee who is not a state employee or an employee of a political subdivision is entitled to receive both of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established

by the Indiana department of administration and approved by the budget agency.
(e) Each member of the committee who is a state employee or an employee of a political subdivision is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(f) The committee's expenses, including the payment of per diem and reimbursements under this section, shall be paid from the Section 101 account of the election administration assistance fund established under IC 3-11-6.5.
As added by P.L.209-2003, SEC.10.

IC 3-6-4.2-12.5
Duty of secretary of state to apply for grants for accessibility of polling places to disabled voters; information regarding accessible polling places; consent of co-directors
Sec. 12.5. (a) As authorized under 42 U.S.C. 15421, the secretary of state with the consent of the co-directors of the election division shall apply to the Secretary of Health and Human Services for payments under the HAVA (42 U.S.C. 15421 through 15425) to do the following:
(1) Make polling places (including the path of travel, entrances, exits, and voting areas of each polling place) more accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as other voters.
(2) Provide individuals with disabilities and other individuals described in subdivision (1) with information about the accessibility of polling places, including outreach programs to inform the individuals about the availability of accessible polling places and training election officials, poll workers, and election volunteers on how best to promote the access and participation of individuals with disabilities in elections.
(b) If the secretary of state receives payments from the Secretary of Health and Human Services under 42 U.S.C. 15421 through 15425, the election division shall expend the money as described in the application submitted under 42 U.S.C. 15423.
As added by P.L.209-2003, SEC.11.

IC 3-6-4.2-13
Assistance from state police department
Sec. 13. (a) The state police department and all state police officers shall assist the election division, on request, in the enforcement of the election laws and the discharge of the election division's duties, including the use of state police radio and telephone service on election days.
(b) The state police department or a state police officer may not

supplant or interfere with a local law enforcement officer or precinct election officer in the discharge of official duties.
As added by P.L.3-1997, SEC.32.

IC 3-6-4.2-14
Members of county election boards and boards of registration; instructional meeting; compensation and expenses
Sec. 14. (a) Each year in which a general or municipal election is held, the election division shall call a meeting of all the members of the county election boards and the boards of registration to instruct them as to their duties under this title and federal law (including HAVA and NVRA). The election division may, but is not required to, call a meeting under this section during a year in which a general or a municipal election is not held.
(b) Each circuit court clerk shall attend a meeting called by the election division under this section.
(c) The codirectors of the election division shall set the time and place of the instructional meeting. In years in which a primary election is held, the election division:
(1) may conduct the meeting before the first day of the year; and
(2) shall conduct the meeting before primary election day.
The instructional meeting may not last for more than two (2) days.
(d) Each member of a county election board or board of registration and an individual who has been elected or selected to serve as circuit court clerk but has not yet begun serving in that office is entitled to receive all of the following from the county general fund without appropriation:
(1) A per diem of twenty-four dollars ($24) for attending the instructional meeting called by the election division under this section.
(2) A mileage allowance at the state rate for the distance necessarily traveled in going and returning from the place of the instructional meeting called by the election division under this section.
(3) Reimbursement for the payment of the instructional meeting registration fee.
(4) An allowance for lodging for each night preceding conference attendance equal to the lodging allowance provided to state employees in travel status.
As added by P.L.3-1997, SEC.33. Amended by P.L.38-1999, SEC.5; P.L.26-2000, SEC.2; P.L.209-2003, SEC.12; P.L.120-2009, SEC.2.



CHAPTER 4.5. ADMINISTRATIVE COMPLAINT PROCEDURE CONCERNING UNIFORM AND NONDISCRIMINATORY ELECTION TECHNOLOGY AND ADMINISTRATIVE REQUIREMENTS UNDER TITLE III OF HAVA

IC 3-6-4.5-3
Establishment of administrative complaint procedure
Sec. 3. As required by 42 U.S.C. 15512, this chapter establishes the state based administrative complaint procedures to remedy grievances concerning uniform and nondiscriminatory election technology and administrative requirements under Title III.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-4
Remedies supplement other remedies under IC 3
Sec. 4. The remedies provided under this chapter are supplemental to any other remedies provided to an aggrieved party under this title.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-5
Procedures uniform and nondiscriminatory
Sec. 5. As required by 42 U.S.C. 15512, the procedures prescribed by this chapter must be uniform and nondiscriminatory.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-6
Filing complaint with election division
Sec. 6. As provided by 42 U.S.C. 15512, a person who believes there is a violation of any provision of Title III, including a violation that has occurred, is occurring, or is about to occur, may file a complaint with the election division.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-7
Form of complaint
Sec. 7. As required by 42 U.S.C. 15512, a complaint filed under this chapter must be written, signed, and sworn to before an individual authorized to administer an oath under IC 33-42-4.
As added by P.L.209-2003, SEC.13. Amended by P.L.98-2004,

SEC.26.

IC 3-6-4.5-8
Information required in complaint
Sec. 8. The complaint filed under section 7 of this chapter must state the following:
(1) The name and mailing address of the person alleged to be committing the violation of Title III described in the complaint.
(2) Whether the person filing the complaint has filed a complaint concerning the violation with a county election board under IC 3-6-5.1.
(3) The nature of the injury suffered (or about to be suffered) by the person filing the complaint.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-9
Copies of complaint provided to commission and persons identified in complaint
Sec. 9. The election division shall promptly provide a copy of the complaint by first class mail to the members of the commission and the persons identified in the complaint.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-10
Complaint filed with county election board; suspension of state enforcement
Sec. 10. A person entitled to file a complaint under this chapter may file a complaint with the county election board where the violation allegedly occurred under IC 3-6-5.1. If a person filed a complaint under IC 3-6-5.1, the election division shall not begin enforcement procedures under this chapter regarding the complaint until the person filing the complaint files a complaint with the election division under this chapter.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-11
Complaint against co-director filed with commission chair; duties of commission chair
Sec. 11. This section applies if the complaint alleges that either co-director of the election division has committed the violation. The aggrieved person shall file the complaint with the chair of the commission. The chair of the commission shall perform the duties otherwise performed by the election division concerning a complaint.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-12
Consolidation of complaints
Sec. 12. As permitted under 42 U.S.C. 15512, the election division (or commission) may consolidate complaints filed under this chapter. As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-13
Preliminary determination of validity of complaint; dismissal; notice of dismissal
Sec. 13. The election division shall determine whether a complaint filed under this chapter describes a violation of Title III if the facts set forth in the complaint are assumed to be true. If the election division determines that:
(1) even if the facts set forth in the complaint are assumed to be true, there is no violation of Title III; or
(2) the person has not complied with section 7 of this chapter;
the election division shall dismiss the complaint and publish the order dismissing the matter in the Indiana Register.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-14
Persons to whom notices of dismissal provided
Sec. 14. If the election division dismisses a complaint under section 13 of this chapter, the election division shall provide a copy of this determination by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation;
(3) the members of the commission; and
(4) the attorney general.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-15
Investigation of complaints determined valid
Sec. 15. If the election division determines that the complaint alleges a violation of Title III if the facts alleged in the complaint are assumed to be true and that the person has complied with section 7 of this chapter, the election division shall conduct an investigation under IC 3-6-4.2.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-16
Submission of investigation results to commission; commission report; persons provided copy of report
Sec. 16. The election division, upon completing the investigation, shall submit the results of the investigation to the commission, which shall then issue a written report. The election division shall provide a copy of the report by certified mail to:
(1) the person who filed the complaint;
(2) the person alleged to have committed the violation;
(3) the members of the commission; and
(4) the attorney general.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-17 Content of report
Sec. 17. The report described in section 16 of this chapter must:
(1) indicate the date when the complaint alleging the violation was received by the election division;
(2) contain findings of fact regarding the alleged violation and state whether a violation of Title III has occurred, or appeared to be likely to occur when the complaint was filed;
(3) state what steps, if any, the person alleged to have committed the violation has taken to correct the violation or to prevent a reoccurrence of the violation;
(4) suggest any additional measures that could be taken to correct a violation;
(5) indicate the date when a violation was corrected or is expected to be corrected; and
(6) provide any additional information or recommendations useful in resolving this complaint.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-18
Hearing; record
Sec. 18. As required by 42 U.S.C. 15512, at the request of the person filing a complaint, or at the request of a member of the commission, the commission shall conduct a hearing on the complaint and prepare a record of the hearing. A request for a hearing must be filed with the election division not later than noon seven (7) days after the report is mailed under section 16 of this chapter.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-19
Commission action after hearing
Sec. 19. After concluding the hearing, the commission shall:
(1) affirm the report;
(2) amend the report; or
(3) refer the matter to the election division for further investigation and submission of a subsequent report to the commission.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-20
Dismissal of complaint after determination of no violation
Sec. 20. As required by 42 U.S.C. 15512, if the commission determines that based on the evidence presented, there is no violation of any provision of Title III or that the person has not complied with section 7 of this chapter, the commission shall dismiss the complaint and publish the order dismissing the matter in the Indiana Register.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-21
Commission to provide remedy if violation found; notification of

census data advisory committee if legislation required
Sec. 21. As authorized by 42 U.S.C. 15512, if the commission determines that there is a violation of any provision of Title III, the commission shall determine and provide the appropriate remedy if authorized by law to do so. If providing the remedy would require additional or amended Indiana legislation, the commission shall notify the census data advisory committee and provide recommendations regarding the form and content of this legislation.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-22
Civil actions
Sec. 22. The secretary of state may file a civil action seeking declaratory or injunctive relief to secure or implement a remedy determined by the commission to be appropriate under section 21 of this chapter.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-23
Summary of actions; to whom provided
Sec. 23. The commission shall forward a written summary of any action taken by the commission under section 20 or 21 of this chapter by certified mail to:
(1) the person who filed the complaint;
(2) the person alleged to have committed the violation; and
(3) the attorney general.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-24
Deadline for making final determination on complaint
Sec. 24. As required by 42 U.S.C. 15512, the commission shall make the final determination regarding the complaint not later than ninety (90) days after the date the complaint is filed. The person filing the complaint may file a written consent permitting the commission to take a longer period to make the final determination regarding the complaint.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-25
Extension of deadline
Sec. 25. As required by 42 U.S.C. 15512, if the commission fails to make the final determination regarding the complaint within the period applicable to the complaint under section 24 of this chapter, the complaint shall be resolved not later than sixty (60) days after the deadline applicable to the complaint under section 24 of this chapter.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-26
Referral of complaint to arbitrator
Sec. 26. A complaint described by section 25 of this chapter shall

be resolved by referral to an arbitrator selected jointly by the commission and the person who filed the complaint.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-27
Record and other materials given to arbitrator
Sec. 27. As provided by 42 U.S.C. 15512, the record and other materials from any proceedings conducted by the commission shall be made available for use by the arbitrator.
As added by P.L.209-2003, SEC.13.

IC 3-6-4.5-28
Filing arbitrator's report; content of report
Sec. 28. The arbitrator shall file a report with the election division setting forth the resolution of the complaint. The report must specify the following:
(1) Whether a violation of Title III has occurred or was about to occur when the complaint was filed.
(2) The appropriate remedy to correct any violation.
(3) Whether providing the remedy would require additional or amended Indiana legislation or a civil action for declaratory or injunctive relief.
(4) Any other information and recommendations necessary to fully provide any appropriate relief under this chapter.
As added by P.L.209-2003, SEC.13.



CHAPTER 5. COUNTY ELECTION BOARDS

IC 3-6-5-2
Membership
Sec. 2. The following three (3) members comprise each county election board:
(1) The circuit court clerk, who is ex officio a member of the board.
(2) Two (2) persons appointed by the circuit court clerk, one (1) from each of the major political parties of the county.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-3
Candidates for office as members of board or proxies of record; circuit court clerk as member of candidate's committee
Sec. 3. (a) A person who is a candidate for elected office or a member of a candidate's committee may not be appointed as:
(1) a member of a county election board;
(2) a proxy of record for a member under section 4.5 of this chapter; or
(3) an alternate proxy of record for a member under section 4.5 of this chapter.
(b) If an appointed member, a proxy, or an alternate proxy becomes:
(1) a candidate for elected office; or
(2) a member of a candidate's committee;
the member, proxy, or alternate proxy may not continue to serve on the county election board.
(c) An appointed member, a proxy, or an alternate proxy may not hold elected office while serving on the county election board.
(d) The circuit court clerk may not be a member of a candidate's committee other than the clerk's own candidate's committee.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.24;

P.L.3-1997, SEC.34; P.L.9-2004, SEC.2; P.L.230-2005, SEC.6.

IC 3-6-5-4
Appointment of members; term of office
Sec. 4. The board members appointed by the circuit court clerk serve until their successors are appointed and qualified.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1997, SEC.35.

IC 3-6-5-4.5
Proxy of record; alternate proxy
Sec. 4.5. (a) A member may appoint an individual to serve as a proxy of record in the member's place as a member of the county election board by filing a written instrument appointing the proxy of record with the circuit court clerk. The proxy of record has the same authority to act and vote on all matters as does the member. The member may revoke the authority of the proxy of record at any time. The authority of the proxy of record may be either limited or general with regard to duration or subject matter as set forth by the member in the written instrument appointing the proxy.
(b) If both the member and the member's proxy of record are unavailable, the member may appoint another individual in writing to serve as an alternate proxy in the member's place as a member of the county election board. The alternate proxy has the same authority to act and vote on all matters as does the member. The member may revoke the authority of the alternate proxy at any time. The authority of the alternate proxy may be either limited or general with regard to duration or subject matter as set forth by the member in the written instrument appointing the proxy.
As added by P.L.4-1991, SEC.14.

IC 3-6-5-5
Nominations by county chairmen
Sec. 5. The county chairman of each of the major political parties of a county may nominate, in writing, a member of the chairman's party for appointment to the county election board. The circuit court clerk shall appoint the nominee to the board.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1997, SEC.36.

IC 3-6-5-6
Removal of member upon request of county chairman
Sec. 6. A circuit court clerk shall remove any member of the county election board upon the request of the county chairman of the political party that nominated that member. The clerk then shall appoint a new member nominated by the county chairman.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-7
Vacancies
Sec. 7. In case of a vacancy in the office of either appointee to a county election board, the circuit court clerk shall, within five (5)

days, send written notice of the vacancy to the county chairman of the appointee's political party. The chairman may, within five (5) days after receiving notice of the vacancy, nominate in writing a successor who shall be appointed. If the chairman fails to make a nomination within the five (5) day period, the clerk shall, within another five (5) days, appoint a member of the political party entitled to the appointment.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.25; P.L.7-1990, SEC.2.

IC 3-6-5-8
Chairman of county election board; secretary
Sec. 8. The members of a county election board shall select one (1) of the appointed members to serve as chairman. The circuit court clerk shall serve as secretary of the board.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-9
Compensation of members and secretary
Sec. 9. Each county fiscal body shall determine, in the manner provided by law, the compensation of:
(1) the appointed members of the county election board; and
(2) the circuit court clerk for the clerk's services as secretary of the county election board.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.12.

IC 3-6-5-10
Office space
Sec. 10. Each county executive shall furnish to the county election board necessary office space either in the county courthouse or in some other conveniently located building.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-11
Chairman to call meetings
Sec. 11. The chairman of a county election board shall call a meeting of the board whenever the chairman considers it necessary for the performance of the board's duties.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-12
Failure of chairman to call meeting
Sec. 12. If the chairman of a county election board for any reason fails to call a meeting of the board, then the two (2) other members may meet to execute the powers and perform the duties of the board.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-13
Minutes of meetings
Sec. 13. Each county election board shall keep minutes of all

meetings of the board, including a written record of the aye and nay vote of each member on all questions coming before the board.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-14
Powers and duties
Sec. 14. (a) Each county election board, in addition to duties otherwise prescribed by law, shall do the following:
(1) Adopt and amend a written plan to implement NVRA within the county.
(2) Conduct all elections and administer the election laws within the county, except as provided in IC 3-8-5 and IC 3-10-7 for town conventions and municipal elections in certain small towns.
(3) Prepare all ballots.
(4) Distribute all ballots and pasters to all of the precincts in the county.
(b) This subsection does not apply to pasters to be attached to ballots during the final three (3) days before an election. Not later than the Monday before distributing ballots, pasters, and voting systems to the precincts in the county, the county election board shall notify the county chairman of each major political party and, upon request, the chairman of any other bona fide political party in the county, that sample ballots and pasters are available for inspection.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.26; P.L.11-1988, SEC.1; P.L.3-1993, SEC.13; P.L.12-1995, SEC.18; P.L.2-1996, SEC.5; P.L.3-1997, SEC.37; P.L.221-2005, SEC.9.

IC 3-6-5-14.5
Delegation of duties of circuit court clerk; resolution
Sec. 14.5. (a) The county election board, by unanimous vote of the entire membership of the board, may adopt a resolution providing that certain duties and responsibilities exercised by the circuit court clerk under this title shall be performed by an employee of the county election board.
(b) A resolution adopted under this section:
(1) must specify the duties and responsibilities to be exercised by the election board employee;
(2) may not be amended or repealed, except by unanimous vote of the entire membership of the county election board; and
(3) expires sixty (60) days after the circuit court clerk who was a member of the county election board when the resolution was adopted leaves office.
As added by P.L.3-1993, SEC.14.

IC 3-6-5-15
Political subdivisions with territory in more than one county
Sec. 15. Except as otherwise provided by law, whenever a political subdivision (as defined in IC 36-1-2-13 and other than a county) contains territory in more than one (1) county, the county

election board of the county that contains the greatest percentage of population of the political subdivision shall conduct all elections for the political subdivision. This section does not apply to countywide elections.
As added by P.L.5-1986, SEC.2. Amended by P.L.5-1989, SEC.6.

IC 3-6-5-16
Budget estimates
Sec. 16. Each county election board shall prepare annually a budget estimate itemizing its expenditures for the previous year and its estimates of the amount of money necessary to be appropriated for the next year. The board shall submit the budget estimate at the time and in the manner and form other county budget estimates are required to be filed.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-17
Reports to election division; contents
Sec. 17. (a) Each county election board shall submit a report to the election division after each primary, special, municipal, and general election describing the activities of the board during the previous year. The board shall include the following in the report:
(1) Information relating to the expenses of office maintenance and elections within the county or political subdivisions within the county.
(2) A copy of the statement of the county election board containing the votes cast for each candidate and on each public question in each precinct at the last election preceding the submission of the report.
(3) Any additional information relating to elections that the commission prescribes.
(b) The report described in subsection (a) must be postmarked, hand delivered, or transmitted to the election division using the computerized list under IC 3-7-26.3 not later than fourteen (14) days after each election.
(c) The election division shall send a copy of each report to the office not later than ten (10) days after receiving the report.
As added by P.L.5-1986, SEC.2. Amended by P.L.10-1988, SEC.8; P.L.3-1993, SEC.15; P.L.2-1996, SEC.6; P.L.3-1997, SEC.38; P.L.212-2001, SEC.9; P.L.209-2003, SEC.14.

IC 3-6-5-17.5
Report concerning absentee ballots from overseas and uniformed services voters
Sec. 17.5. (a) As required by 42 U.S.C. 1973ff-1(c), each county election board shall submit a report to the election division after each general election setting forth the combined number of absentee ballots:
(1) transmitted by the county election board to absent uniformed services voters and overseas voters for the election;

and
(2) returned by absent uniformed services voters and overseas voters and cast in the election.
(b) The report must be:
(1) postmarked or hand delivered to the election division not later than fourteen (14) days after the election; and
(2) in the form prescribed by the federal Election Assistance Commission under Section 703(b) of HAVA (42 U.S.C. 1973ff-1 (note)).
As added by P.L.209-2003, SEC.15.

IC 3-6-5-18
Circuit court clerk to perform duties of clerk or secretary
Sec. 18. Each circuit court clerk shall perform all duties imposed upon the clerk under this title as a member of the county election board or as secretary of the board, except when the clerk is acting as the registration officer of the county. Any such action taken by the clerk is considered an action of the board.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-19
Circuit court clerk; exercise of powers and duties of board
Sec. 19. A circuit court clerk, with the approval of the county election board, shall exercise the powers and perform the duties imposed upon the board whenever the facilities of the clerk's office make it more reasonable and efficient for the clerk to do so. Any action taken by the clerk with the approval of the board is considered an action of the board.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-20
Deputy election commissioners; appointment and removal; residency
Sec. 20. A county election board may appoint and at its pleasure remove deputy election commissioners. A deputy election commissioner appointed under this section must reside in the county of the election board that appointed the deputy commissioner. If a deputy election commissioner ceases to be a resident of the county of the election board that appointed the deputy election commissioner, the person may not continue to serve as a deputy election commissioner of the county.
As added by P.L.5-1986, SEC.2. Amended by P.L.5-1989, SEC.7.

IC 3-6-5-21
Designation of deputy election commissioners by county chairmen
Sec. 21. The county chairmen of the major political parties of a county shall designate the deputy election commissioners. The deputy election commissioners must be divided equally between the major political parties.
As added by P.L.5-1986, SEC.2.
IC 3-6-5-22
Deputy election commissioner's duties
Sec. 22. The deputy election commissioners appointed under section 21 of this chapter may assist the county election board in carrying out its duties in accordance with rules adopted by the board.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-23
Clerks, custodians, and employees; students serving as nonpartisan assistants
Sec. 23. (a) A county election board may appoint and at its pleasure remove clerks, custodians, and other employees that are necessary in the execution of its powers. The county election board may determine the duties, rank, and salaries of its appointees.
(b) The county election board may employ students enrolled at postsecondary educational institutions (including community colleges) to assist in the administration of elections by serving as nonpartisan assistants, in accordance with the requirements of the Help America Vote College Program conducted by the Election Assistance Commission under 42 U.S.C. 15521.
As added by P.L.5-1986, SEC.2. Amended by P.L.209-2003, SEC.16; P.L.2-2007, SEC.9.

IC 3-6-5-24
Candidates for elected office; service as deputy election commissioner or employment by county board
Sec. 24. A person who is a candidate for elected office may not be:
(1) appointed as a deputy election commissioner; or
(2) employed by a county election board.
If a deputy election commissioner or employee of a county election board becomes a candidate for elected office, the person may not continue to serve as a deputy election commissioner or employee of a county election board.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.27.

IC 3-6-5-25
Audit of books of county election board
Sec. 25. The books of each county election board shall be audited as are the books of other public officials of the county.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-26
Examination of persons; administration of oaths
Sec. 26. A county election board may examine under oath any person with regard to a material matter connected with the proper discharge of its duties. Any member of the board may administer the oath.
As added by P.L.5-1986, SEC.2.
IC 3-6-5-27
Subpoena power
Sec. 27. A county election board may subpoena persons and papers and compel the witnesses to answer under oath any questions that properly come before the board.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-28
Service of process
Sec. 28. The sheriff of a county, for a general election, and the chief law enforcement officer of a municipality, for a municipal election, shall serve all processes issued by a county election board.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-29
Refusal of person to attend or testify; court order; contempt
Sec. 29. If a person subpoenaed by a county election board refuses to attend or testify, the board shall report that fact to a circuit or superior court of the county. The court shall order the witness to attend and testify. If the witness fails or refuses to obey the order, the witness shall be held in contempt.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-30
Witness fees
Sec. 30. A witness who is subpoenaed by a county election board is entitled to be paid the same mileage and fee to which witnesses in court actions are entitled. Mileage and fees shall be paid as other election expenses are paid.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-31
Election law violations; investigation; action by board
Sec. 31. If a county election board determines that there is substantial reason to believe an election law violation has occurred, it shall expeditiously make an investigation. If in the judgment of the board, after affording due notice and an opportunity for a hearing, a person has engaged or is about to engage in an act or practice that constitutes or will constitute a violation of a provision of this title or of a rule or order issued under this title, the board shall take the action it considers appropriate under the circumstances, including referring the matter to the attorney general or the appropriate prosecuting attorney.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-32
Civil action by attorney general or prosecuting attorney; injunctions
Sec. 32. Upon referral under section 31 of this chapter, the attorney general or prosecuting attorney shall institute on behalf of

the state a civil action for relief, including a permanent or temporary injunction, restraining order, or other appropriate order in a circuit or superior court in the county in which the person is found, resides, or transacts business. Upon a proper showing that the person has engaged or is about to engage in the act or practice described by section 31 of this chapter, the court shall grant a permanent or temporary injunction, restraining order, or other order without bond.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-33
Assistance by law enforcement officers
Sec. 33. The county sheriff, the chief law enforcement officer of a municipality within the county, and other law enforcement officers shall assist a county election board, upon request, in the enforcement of the election laws and the discharge of its duties, including the use of police radio and telephone service on election days.
As added by P.L.5-1986, SEC.2.

IC 3-6-5-34
Appeal of county election board decision; time to file
Sec. 34. Except as expressly provided by statute, an appeal may be taken from a decision of a county election board to the circuit court. An appeal taken under this section must be filed not later than thirty (30) days after the board makes the decision subject to the appeal.
As added by P.L.230-2005, SEC.7.

IC 3-6-5-35
Failure to perform duty as precinct election officer; civil penalty
Sec. 35. (a) An individual who knowingly, recklessly, or negligently fails to perform a duty as a precinct election officer required by this title is subject to a civil penalty under this section in addition to any other penalty imposed.
(b) If the county election board determines, by unanimous vote of the entire membership of the board, that an individual serving as a precinct election officer has failed to perform a duty required by this title, the board shall assess the individual a civil penalty of not more than five hundred dollars ($500).
(c) A civil penalty assessed under this section may be deducted from any compensation that the individual may otherwise be entitled to under IC 3-6-6.
As added by P.L.230-2005, SEC.8.



CHAPTER 5.1. COUNTY PROCEDURES FOR RESOLVING ADMINISTRATIVE COMPLAINTS CONCERNING UNIFORM AND NONDISCRIMINATORY ELECTION TECHNOLOGY AND ADMINISTRATIVE REQUIREMENTS UNDER TITLE III OF HAVA

IC 3-6-5.1-3
County administrative complaint procedure established
Sec. 3. This chapter establishes a county based administrative complaint procedure to supplement the state based administrative complaint procedure under IC 3-6-4.5 to remedy grievances concerning uniform and nondiscriminatory election technology and administrative requirements under Title III. A person who files a complaint under this chapter retains the right to file a complaint with the election division under IC 3-6-4.5.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-4
Remedies supplement other remedies under IC 3
Sec. 4. The remedies provided under this chapter are supplemental to any other remedies provided to an aggrieved party under this title.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-5
Procedures uniform and nondiscriminatory
Sec. 5. The procedures prescribed by this chapter must be uniform and nondiscriminatory.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-6
Filing complaint with circuit court clerk
Sec. 6. A person who believes there is a violation of any provision of Title III, including a violation that has occurred, is occurring, or is about to occur, may file a complaint with the circuit court clerk of the county where the violation occurred, is occurring, or is about to occur.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-7
Form of complaint Sec. 7. A complaint filed under this chapter must be written, signed, and sworn to before an individual authorized to administer an oath under IC 33-42-4.
As added by P.L.209-2003, SEC.17. Amended by P.L.98-2004, SEC.27.

IC 3-6-5.1-8
Information required in complaint
Sec. 8. The complaint filed under section 6 of this chapter must state the following:
(1) The name and mailing address of the person alleged to be committing the violation of Title III described in the complaint.
(2) Whether the person filing the complaint has filed a complaint concerning the violation with the election division under IC 3-6-4.5.
(3) The nature of the injury suffered (or about to be suffered) by the person filing the complaint.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-9
Complaint provided to county election board and persons named in complaint
Sec. 9. The circuit court clerk shall promptly provide a copy of the complaint by first class mail to the members of the county election board and the persons identified in the complaint.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-10
Dismissal of complaint filed concurrently with election division
Sec. 10. If the county election board is notified at any time that the person who filed a complaint under this chapter has filed a complaint with the election division under IC 3-6-4.5 regarding this matter, the county election board shall dismiss the proceeding under this chapter.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-11
Complaint against clerk filed with chair of county election board
Sec. 11. This section applies if the complaint alleges that the circuit court clerk has committed the violation. The aggrieved person shall file the complaint with the chair of the county election board. The chair shall perform the duties otherwise performed by the circuit court clerk concerning a complaint.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-12
Consolidation of complaints
Sec. 12. The county election board may consolidate complaints filed under this chapter.
As added by P.L.209-2003, SEC.17.
IC 3-6-5.1-13
Preliminary determination of validity of complaint; dismissal; notice of dismissal
Sec. 13. The circuit court clerk shall determine whether a complaint filed under this chapter describes a violation of Title III if the facts set forth in the complaint are assumed to be true. The circuit court clerk may consult with the election division in making this determination. If the circuit court clerk determines that:
(1) even if the facts set forth in the complaint are assumed to be true, there is no violation of Title III; or
(2) that the person has not complied with section 7 of this chapter;
the circuit court clerk shall dismiss the complaint and publish notice of the order dismissing the matter in accordance with IC 5-3-1.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-14
Persons to whom notice of dismissal provided
Sec. 14. If the circuit court clerk dismisses a complaint under section 13 of this chapter, the circuit court clerk shall provide a copy of this determination by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation;
(3) the members of the county election board; and
(4) the election division.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-15
Investigation of complaints determined valid
Sec. 15. If the circuit court clerk determines that the complaint alleges a violation of Title III if the facts alleged in the complaint are assumed to be true and that the person has complied with section 7 of this chapter, the circuit court clerk shall conduct an investigation under IC 3-6-5.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-16
Submission of investigation results to county election board; county election board report; persons provided copies of report
Sec. 16. The circuit court clerk, upon completing the investigation, shall submit the results of the investigation to the county election board, which shall then issue a written report. The circuit court clerk shall provide a copy of the report by certified mail to:
(1) the person who filed the complaint;
(2) the person alleged to have committed the violation;
(3) the members of the county election board; and
(4) the election division.
As added by P.L.209-2003, SEC.17.
IC 3-6-5.1-17
Content of report
Sec. 17. The report described in section 16 of this chapter must:
(1) indicate the date when the complaint alleging the violation was received by the county election board;
(2) contain findings of fact regarding the alleged violation and state whether a violation of Title III has occurred or appeared to be likely to occur when the complaint was filed;
(3) state what steps, if any, the person alleged to have committed the violation has taken to correct the violation or to prevent a reoccurrence of the violation;
(4) suggest any additional measures that could be taken to correct a violation;
(5) indicate the date when a violation was corrected or is expected to be corrected; and
(6) provide any additional information or recommendations useful in resolving this complaint.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-18
Hearing; record
Sec. 18. At the request of the person filing a complaint, or at the request of a member of the county election board, the board shall conduct a hearing on the complaint and prepare a record of the hearing. This request must be filed not later than noon seven (7) days after the report was mailed under section 16 of this chapter.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-19
County election board action after hearing
Sec. 19. After concluding the hearing, the county election board shall:
(1) affirm the report;
(2) amend the report;
(3) refer the matter to the circuit court clerk for further investigation and submission of a subsequent report to the county election board; or
(4) refer the matter to the election division.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-20
Dismissal of complaint after determination of no violation
Sec. 20. If the county election board determines that based on the evidence presented, there is no violation of any provision of Title III or that the person has not complied with section 7 of this chapter, the county election board shall dismiss the complaint and publish notice of the order dismissing the matter in accordance with IC 5-3-1.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-21 County election board to provide remedy if authorized by law; dismissal of complaint if remedy not authorized
Sec. 21. If the county election board determines that there is a violation of any provision of Title III, the county election board shall determine and provide the appropriate remedy if authorized by law to do so. If the county election board determines that it is not authorized by law to provide the appropriate remedy, the county election board shall dismiss the complaint.
As added by P.L.209-2003, SEC.17.

IC 3-6-5.1-22
Summary of county election board action; to whom provided
Sec. 22. The county election board shall forward a written summary of any action taken by the commission under section 20 or 21 of this chapter by certified mail to:
(1) the person who filed the complaint;
(2) the person alleged to have committed the violation; and
(3) the election division.
As added by P.L.209-2003, SEC.17.



CHAPTER 5.2. COMBINED COUNTY ELECTION BOARD AND BOARD OF REGISTRATION

IC 3-6-5.2-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of elections and registration established by section 3 of this chapter.
As added by P.L.3-1993, SEC.16. Amended by P.L.176-1999, SEC.4.

IC 3-6-5.2-3
Name of board
Sec. 3. The board of elections and registration is established and shall be known as the ____________ (name of county) board of elections and registration.
As added by P.L.3-1993, SEC.16. Amended by P.L.176-1999, SEC.5.

IC 3-6-5.2-4
Membership of board
Sec. 4. The combined board is comprised of the following five (5) members:
(1) The county chairmen of the major political parties of the county shall each appoint two (2) members of the board. Members of the board appointed under this subdivision must be voters of the county and serve a term of two (2) years or until their successors are appointed.
(2) The circuit court clerk, who is an ex officio member of the board.
As added by P.L.3-1993, SEC.16.

IC 3-6-5.2-4.5
Candidates for office as members of board or proxies of record; circuit court clerk as member of candidate's committee
Sec. 4.5. (a) A person who is a candidate for elected office or a member of a candidate's committee may not be appointed as a member of the board.
(b) If an appointed member becomes a:
(1) candidate for elected office; or
(2) member of a candidate's committee;
the member may not continue to serve on the board.
(c) An appointed member may not hold elected office while a member of the board.
(d) The circuit court clerk may not be a member of a candidate's

committee other than the clerk's own candidate's committee.
As added by P.L.9-2004, SEC.3. Amended by P.L.230-2005, SEC.9.

IC 3-6-5.2-5
Compensation
Sec. 5. Each member of the board shall be paid an annual salary of not less than ten thousand dollars ($10,000). The salaries of the board members shall be fixed in the manner prescribed by IC 36-2-5 or IC 36-3-6 and paid out of the county general fund in accordance with IC 3-5-3-1 as other election expenses are paid.
As added by P.L.3-1993, SEC.16. Amended by P.L.176-1999, SEC.6.

IC 3-6-5.2-6
Powers of board; duties of director
Sec. 6. (a) The board has all of the powers and duties given in this title (and powers and duties concerning elections or voter registration given in other titles of the Indiana Code) to the following:
(1) The county election board.
(2) The board of registration.
(3) The circuit court clerk.
(4) The county executive.
(b) The director appointed under section 7 of this chapter shall perform all the duties of the circuit court clerk under this title and perform the election or voter registration duties of the circuit court clerk under other titles of the Indiana Code. The board shall perform all the duties of the county executive under this title and perform the election duties of the county executive under other titles of the Indiana Code.
As added by P.L.3-1993, SEC.16. Amended by P.L.13-1995, SEC.1; P.L.176-1999, SEC.7; P.L.26-2000, SEC.3.

IC 3-6-5.2-7
Director
Sec. 7. (a) The board may vest day to day operations in a director of the board and in an assistant director of the board.
(b) The director of the board is appointed by the county chairman of the political party whose nominee received the highest number of votes in the county for secretary of state in the last election.
(c) The assistant director of the board is appointed by the county chairman of the political party whose nominee received the second highest number of votes in the county for secretary of state in the last election.
(d) The assistant director shall receive an annual salary of not less than two thousand dollars ($2,000) less than the salary of the director.
(e) The board shall establish the number and compensation of the employees of the board. The county chairman of each of the major political parties in the county shall appoint one-half (1/2) of the board employees. The director, the assistant director, and the board employees serve at the pleasure of their respective appointing

authorities.
As added by P.L.3-1993, SEC.16. Amended by P.L.176-1999, SEC.8.

IC 3-6-5.2-8
Attorney to provide legal services to board
Sec. 8. The board may, by a vote of a majority of the members of the board, hire attorneys to provide legal services for the board, as determined by the board.
As added by P.L.176-1999, SEC.9. Amended by P.L.230-2005, SEC.10.

IC 3-6-5.2-9
Appeal of board decision; time to file
Sec. 9. Except as expressly provided by statute, an appeal may be taken from a decision of the board to the circuit court. An appeal taken under this section must be filed not later than thirty (30) days after the board makes the decision subject to the appeal.
As added by P.L.230-2005, SEC.11.



CHAPTER 5.4. TIPPECANOE COUNTY BOARD OF ELECTIONS AND REGISTRATION

IC 3-6-5.4-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of elections and registration established by section 3 of this chapter.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-3
Establishment; name
Sec. 3. (a) The board of elections and registration is established for the county.
(b) The board shall be known as the (name of the county) board of elections and registration.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-4
Members
Sec. 4. (a) The board consists of the following:
(1) One (1) member appointed by the county chairman of each of the major political parties of the county. A member appointed under this subdivision must be a voter of the county.
(2) The circuit court clerk, who serves as an ex officio member of the board.
(b) The board members serving under subsection (a)(1) serve at the pleasure of their respective county chairman.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-4.5
Candidates for office as members of board or proxies of record; circuit court clerk as member of candidate's committee
Sec. 4.5. (a) A person who is a candidate for elected office or a member of a candidate's committee may not be appointed as a member of the board.
(b) If an appointed member becomes a:
(1) candidate for elected office; or
(2) member of a candidate's committee;
the member may not continue to serve on the board.
(c) An appointed member may not hold elected office while a member of the board. (d) The circuit court clerk may not be a member of a candidate's committee other than the clerk's own candidate's committee.
As added by P.L.9-2004, SEC.4. Amended by P.L.230-2005, SEC.12.

IC 3-6-5.4-5
Powers and duties
Sec. 5. (a) The board has all the powers and duties given in this title to the following:
(1) The county election board.
(2) The board of registration.
(3) The county executive.
(b) The circuit court clerk shall perform all the duties of the circuit court clerk under this title.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-6
Appointment of deputy
Sec. 6. Each board member described in section 4(a)(1) of this chapter may, subject to the approval of the county chairman that appointed the board member, appoint a deputy to assist the board member.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-7
Appointment of employees
Sec. 7. (a) The board shall appoint employees to perform the board's election and registration duties under this title.
(b) The board may appoint an individual as an employee only upon the nomination by the county chairman of one (1) of the major political parties of the county.
(c) The staff of the board must be equally divided between the major political parties of the county.
(d) The board may designate and assign an employee to election or registration duties subject to the consent of the county chairman that nominated the employee to be a member of the staff.
(e) An employee of the board may be cross-trained and assist other employees of the board with other duties subject to the direction of the board.
(f) The board shall make final determinations with respect to the duties and assignments of employees of the board.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-8
Unified budget
Sec. 8. The county shall establish a unified budget for the board that includes all expenses of conducting elections, registering voters, paying board employees, and compensating board member expenses.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-9 Applicability of title
Sec. 9. Subject to this chapter, this title applies to the operation of the board relating to conducting elections and registering voters.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-10
Appeal of board decision; time to file
Sec. 10. Except as expressly provided by statute, an appeal may be taken from a decision of the board to the circuit court. An appeal taken under this section must be filed not later than thirty (30) days after the board makes the decision subject to the appeal.
As added by P.L.230-2005, SEC.13.



CHAPTER 6. PRECINCT ELECTION OFFICERS

IC 3-6-6-2
Poll clerks; appointment
Sec. 2. (a) Except as provided in section 38 of this chapter, each county election board shall appoint two (2) poll clerks for each precinct in the county.
(b) Each county chairman of a major political party of the county is entitled to nominate one (1) poll clerk under section 9 of this chapter.
(c) Except as provided in section 39 of this chapter, the poll clerks must be voters of the county.
As added by P.L.5-1986, SEC.2. Amended by P.L.176-1999, SEC.11; P.L.126-2002, SEC.12.

IC 3-6-6-3
Assistant poll clerks; appointment
Sec. 3. (a) Each county election board may appoint two (2) assistant poll clerks in each precinct.
(b) Each county chairman of a major political party of the county is entitled to nominate one (1) assistant poll clerk under section 9 of this chapter.
(c) Except as provided in subsection (d), the assistant poll clerks must be voters of the county.
(d) The county election board may permit a person who is not a voter to be an assistant poll clerk if the person is:
(1) at least sixteen (16) years of age, but not more than seventeen (17) years of age; and
(2) a resident of the county.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.28; P.L.4-1991, SEC.15; P.L.176-1999, SEC.12.

IC 3-6-6-4
Precincts for which assistant clerks appointed; resolution Sec. 4. A county election board shall adopt a written resolution not later than twenty-eight (28) days before election day designating the precincts for which assistant clerks are to be appointed. The county election board shall file a copy of the resolution in the office of the circuit court clerk and shall mail copies to the county chairmen of the major political parties of the county.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1997, SEC.39; P.L.126-2002, SEC.13.

IC 3-6-6-5
Election sheriffs; appointment
Sec. 5. (a) Except as provided in section 38 of this chapter, each county election board shall appoint two (2) election sheriffs for each precinct in the county.
(b) Each county chairman of a major political party of the county is entitled to nominate one (1) election sheriff under section 9 of this chapter.
(c) Except as provided in section 39 of this chapter, the sheriffs must be voters of the county.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.17; P.L.14-1995, SEC.1; P.L.176-1999, SEC.13; P.L.126-2002, SEC.14.

IC 3-6-6-6
Election officers entitled to vote
Sec. 6. Each inspector, judge, poll clerk, assistant poll clerk, and election sheriff who is:
(1) a voter of the county; and
(2) not a resident of the precinct;
is entitled to vote by absentee ballot.
As added by P.L.5-1986, SEC.2. Amended by P.L.126-2002, SEC.15.

IC 3-6-6-7
Requirements for election officers and inspectors
Sec. 7. (a) An otherwise qualified person is eligible to serve as a precinct election officer unless any of the following apply:
(1) The person is unable to read, write, and speak the English language.
(2) The person has any property bet or wagered on the result of the election.
(3) The person is a candidate to be voted for at the election in the precinct, except as an unopposed candidate for a precinct committeeman or state convention delegate.
(4) The person is the spouse, parent, father-in-law, mother-in-law, child, son-in-law, daughter-in-law, grandparent, grandchild, brother, sister, brother-in-law, sister-in-law, uncle, aunt, nephew, or niece of a candidate or declared write-in candidate to be voted for at the election in that precinct. This subdivision disqualifies a person whose relationship to the candidate is the result of birth, marriage, or adoption. This subdivision does not disqualify a person from serving as a

precinct election officer if the candidate to whom the person is related is an unopposed candidate. For purposes of this subdivision, an "unopposed candidate" includes an individual whose nomination to an office at a primary election is unopposed by any other candidate within the same political party.
(5) The person did not attend training required by section 40 of this chapter.
(b) In addition to the requirements of subsection (a), a person is not eligible to serve as an inspector if the person is the chairman or treasurer of the committee of a candidate whose name appears on the ballot.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.29; P.L.5-1989, SEC.8; P.L.4-1991, SEC.16; P.L.3-1993, SEC.18; P.L.11-1997, SEC.1; P.L.3-1997, SEC.40; P.L.199-2001, SEC.2; P.L.14-2004, SEC.9.

IC 3-6-6-8
Inspector; nomination by county chairman
Sec. 8. The county chairman of the major political party whose candidate for the office of secretary of state received the highest vote in the county at the last election may nominate a voter for the office of inspector.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-9
Election officers; nomination by county chairmen
Sec. 9. The county chairmen of the major political parties of a county may nominate individuals who meet the requirements of section 7 or 39 of this chapter for the following precinct election offices who will serve in the precinct on election day:
(1) Judge.
(2) Poll clerk.
(3) Assistant poll clerk.
(4) Election sheriff.
As added by P.L.5-1986, SEC.2. Amended by P.L.126-2002, SEC.16.

IC 3-6-6-10
Filing nominations
Sec. 10. (a) A county chairman may make nominations for precinct election offices by filing the nominations in writing with the circuit court clerk not later than noon twenty-one (21) days before the election.
(b) This subsection does not apply to the office of precinct inspector. A county chairman may specify in the nomination of an individual for a precinct election office that the individual is nominated to serve until noon on election day and that another individual is nominated to serve in the same precinct election office beginning at noon on election day until the expiration of the term of the office under section 37(b) of this chapter. As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.30; P.L.10-1988, SEC.9; P.L.176-1999, SEC.14; P.L.126-2002, SEC.17.

IC 3-6-6-11
Appointment of persons nominated; nonapplicability to office of precinct inspector
Sec. 11. (a) A county election board shall appoint the individuals who are nominated for precinct election offices by the county chairmen if the individuals are otherwise eligible under this chapter to serve in the precinct election offices for which they are nominated.
(b) This subsection does not apply to the office of precinct inspector. This subsection applies to an appointment to a precinct election office made following a nomination by a county chairman under this chapter. The county election board shall provide that an appointment of an individual to a precinct election office:
(1) expires at noon on election day; or
(2) begins at noon on election day and expires under section 37(b) of this chapter;
if the nomination made by the county chairman specifies that the nomination is made for a term that begins or expires at those times.
(c) This subsection does not apply to the office of precinct inspector. This subsection applies to an appointment to a precinct election office made by a county election board under section 13(b) of this chapter. The county election board may appoint an individual to a precinct election office for a term that:
(1) expires at noon on election day; or
(2) begins at noon on election day and expires under section 37(b) of this chapter.
As added by P.L.5-1986, SEC.2. Amended by P.L.176-1999, SEC.15; P.L.126-2002, SEC.18.

IC 3-6-6-12
Removal of disqualified member of precinct election board
Sec. 12. (a) A county election board shall remove a member of a precinct election board and declare the office vacant if:
(1) at any time before or during an election the county election board is notified by the affidavit of two (2) or more voters of the precinct that the member is not qualified; and
(2) the board determines that the statements made in the affidavit concerning the disqualification of the precinct election board member are true.
(b) If the disqualified member has taken the oath of office required by this chapter, the circuit court clerk shall attach the oath to the poll list and shall place the affidavit and oath before the next grand jury of the county.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.31; P.L.3-1997, SEC.41.

IC 3-6-6-13
Filling vacancy by county election board; filling with college

student
Sec. 13. (a) A county election board shall fill a vacancy in a precinct election office before the hour set for the opening of the polls, upon the nomination of the appropriate county chairman.
(b) This subsection applies to a precinct election office when, at noon, fourteen (14) days before election day, the appropriate county chairman has made no nomination for the office. The county election board, by majority vote of the board, may fill the office by appointing an individual who would be eligible to serve in the office if nominated by the county chairman.
(c) If a vacancy is filled by the county election board under subsection (b), the board may, by unanimous vote of the entire membership of the board, fill the office by appointing a student:
(1) enrolled at a postsecondary educational institution (including a community college); and
(2) who is a registered voter of the county;
to serve as a nonpartisan precinct election officer.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1995, SEC.13; P.L.126-2002, SEC.19; P.L.209-2003, SEC.18; P.L.14-2004, SEC.10; P.L.2-2007, SEC.10.

IC 3-6-6-14
Filling vacancy by remaining members
Sec. 14. (a) This section does not apply to a vacancy in the office of election sheriff in a precinct that is subject to a resolution adopted under section 5 of this chapter.
(b) If a precinct election officer fails to appear at the hour set for the opening of the polls, or if a precinct election office becomes vacant during election day, the remaining members of the precinct election board shall fill the vacancy upon the nomination of the highest ranking precinct election officer nominated by the county chairman of the same political party whose county chairman was entitled to nominate the holder of the office to be filled.
(c) If a county chairman fails to nominate the individual appointed to make a nomination to fill a vacant precinct election office under subsection (b), the individual appointed by the county election board to this precinct election office under section 13(b) of this chapter is entitled to make the nomination to fill the vacant precinct office under this section.
(d) For the purpose of these nominations, the rank of precinct election officers is as follows:
(1) Inspector.
(2) Judge.
(3) Poll clerk.
(4) Assistant poll clerk.
(5) Election sheriff.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.19; P.L.3-1995, SEC.14; P.L.176-1999, SEC.16.

IC 3-6-6-15 Notification of appointment
Sec. 15. An inspector shall immediately notify the county election board of an appointment made under section 14 of this chapter. The appointee shall hold the office and exercise the powers and duties of the office subject to confirmation or removal by the county election board.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-16
Approval by county election board; appointment of qualified person; issuance of credentials
Sec. 16. Upon notification that a vacancy has been filled by a precinct election board under section 14 of this chapter, a county election board shall:
(1) upon written approval of the appropriate county chairman, confirm the appointment by issuance of proper credentials to the precinct election officer so appointed and approved; or
(2) upon nomination by the appropriate county chairman, appoint a qualified person to replace the officer then serving, in which case the officer appointed by the county election board shall be issued proper credentials.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-17
Delivery of office to person appointed by county election board
Sec. 17. If the authorized holder presents credentials issued under section 16 of this chapter to the precinct election board, the person holding office under appointment by the precinct election board shall vacate the office and deliver the office to the person entitled to it.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-18
Inspector or judge; requirement of oath
Sec. 18. A person appointed to a precinct election office by a precinct election board or by a county election board may not assume the duties of inspector or judge until that person has taken the oath required by section 19 of this chapter.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-19
Taking and administering oath
Sec. 19. Before the polls are opened in a precinct, the inspector shall:
(1) take an oath to faithfully discharge the inspector's duties; and
(2) administer an oath to the judges, poll clerks, assistant poll clerks, and election sheriffs that they will faithfully discharge their duties.
As added by P.L.5-1986, SEC.2.
IC 3-6-6-20
Administering of oath when no authorized person present
Sec. 20. If no person present is authorized by law to administer an oath of office under section 19 of this chapter, the inspector shall administer the oath to the judges, and one of the judges shall then administer the oath to the inspector. After the organization of the precinct election board, the inspector may administer all oaths required in the discharge of duties.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-21
Oaths; requirements
Sec. 21. All oaths required by this chapter must:
(1) be written or printed; and
(2) be signed by the person taking the oath before a person authorized by law to administer oaths and before the precinct election board.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-22
Jurat of person administering oath; attachment of oath to poll list
Sec. 22. The person administering an oath under this chapter shall attach the person's jurat to the oath. The oath shall be attached to the poll list and both documents returned to the county election board.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1997, SEC.42.

IC 3-6-6-23
Form of oath for precinct election officers
Sec. 23. The oath prescribed for a precinct election officer must be signed before a person authorized to administer oaths and contain the following information:
I do solemnly swear (or affirm) the following:
(1) I will support the Constitution of the United States and the Constitution of the State of Indiana.
(2) I will faithfully and impartially discharge the duties of inspector (or judge, poll clerk, assistant poll clerk, or sheriff) of this precinct under the law.
(3) I will not knowingly permit any person to vote who is not qualified and will not knowingly refuse the vote of any qualified voter or cause any delay to any person offering to vote other than is necessary to procure satisfactory information of the qualification of that person as a voter.
(4) I am now a bona fide resident of the county in which the precinct in which I am to act as a member of the election board is situated and, if required by law, am a qualified voter of that county.
(5) I will not disclose or communicate to any person how any voter has voted at this election or how any ballot has been folded or marked.
(6) I am able to read, write, and speak the English language. (7) I have no property bet or wagered on the result of this election.
(8) I am not a candidate to be voted for at this election in this precinct, except as an unopposed candidate for a political party office.
(9) If I am serving as an inspector, I am not the chairman or treasurer of the committee of a candidate whose name appears on the ballot.
(10) I am not related to any person to be voted for at this election in this precinct as the spouse, parent, father-in-law, mother-in-law, child, son-in-law, daughter-in-law, grandparent, grandchild, brother, sister, brother-in-law, sister-in-law, uncle, aunt, nephew, or niece of that person, unless that person is an unopposed candidate.
(11) I was trained as required by IC 3-6-6-40.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.32; P.L.5-1989, SEC.9; P.L.3-1993, SEC.20; P.L.3-1995, SEC.15; P.L.11-1997, SEC.2; P.L.3-1997, SEC.43; P.L.126-2002, SEC.20; P.L.14-2004, SEC.11.

IC 3-6-6-24
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-6-6-25
Compensation
Sec. 25. Each inspector, judge, poll clerk, assistant poll clerk, and election sheriff is entitled to a per diem fixed by the county executive for the performance of all the duties of office imposed on the person by this title that are performed on election day.
As added by P.L.5-1986, SEC.2. Amended by P.L.4-1991, SEC.17; P.L.3-1993, SEC.21; P.L.3-1997, SEC.44.

IC 3-6-6-26
Additional compensation for inspector
Sec. 26. In addition to the compensation required under section 25 of this chapter, an inspector may be paid an amount:
(1) for the inspector's services in calling at the circuit court clerk's office for the precinct election supplies; and
(2) for the inspector's services and the services of the judge of the opposite political party in the return of the precinct election supplies to the clerk's office;
regardless of whether these services are rendered before, on, or after election day.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.22; P.L.3-1995, SEC.17.

IC 3-6-6-26.5
Repealed
(Repealed by P.L.3-1995, SEC.155.)
IC 3-6-6-27
County executive to fix compensation; exception
Sec. 27. The county executive shall fix the compensation paid under sections 25 and 26 of this chapter for all elections except municipal elections held by towns under IC 3-10-7. The fiscal body of a town holding a municipal election under IC 3-10-7 shall fix the compensation paid under sections 25 and 26 of this chapter.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-28
Eligibility for compensation; compliance with IC 3-12-2-7
Sec. 28. A member of a precinct election board is entitled to compensation under sections 25 and 26 of this chapter only if the member complies with the requirements of IC 3-12-2-7. A person who violates IC 3-12-2-7, as determined by the county election board, may not be selected to serve as a member of a precinct election board in the county where the person committed the violation for five (5) years after the date of the violation.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-29
Determination of good cause for violation of IC 3-12-2-7
Sec. 29. If a county election board unanimously determines, after a public hearing, that there was good cause for a violation of IC 3-12-2-7, then the restrictions on compensation and subsequent membership on a precinct election board prescribed by section 28 of this chapter do not apply. However, the county election board must make such a determination as its first order of business at its first meeting after the election at which the violation occurred.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-30
Duties of precinct election board
Sec. 30. Each precinct election board shall determine all questions of challenge and all other matters coming before the board. If necessary, the judges shall assist the inspector and poll clerks in the performance of their duties. Subject to IC 3-11-9, the judges shall also assist and instruct voters when assistance is requested.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.33.

IC 3-6-6-31
Meals or meal allowances
Sec. 31. (a) Each inspector shall have the precinct election officers furnished with good, plain, and substantial meals, at the regular hours for meals, throughout the day until their work is finished. Alcoholic beverages may not be furnished.
(b) If the county legislative body (as defined in IC 36-1-2-9) adopts an ordinance to provide meal allowances, each precinct election officer is entitled to a meal allowance instead of the meals

provided under subsection (a). The ordinance must state the amount of the meal allowance to be provided.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.34.

IC 3-6-6-32
Precincts using paper ballots; initialing and giving out ballots; duties of clerks
Sec. 32. (a) If a precinct has both poll clerks and assistant poll clerks and the voting is entirely done by paper ballot, the assistant poll clerks shall perform the same duties required of the poll clerks regarding the initialing and giving out of the ballots and pencils or pens when required to do so.
(b) It is necessary for only the two (2) poll clerks or assistant poll clerks giving out a ballot to place their initials on the back of the ballot. However, the two (2) poll clerks or assistant poll clerks must not have been nominated to a precinct election office by the county chairman of the same political party.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.35; P.L.176-1999, SEC.17.

IC 3-6-6-33
Tallying votes; signing returns or other certificates
Sec. 33. After the close of the polls, the assistant poll clerks shall assist the poll clerks in tallying the votes under the direction of the precinct election board. However, the election returns or other certificates required to be signed by the poll clerks need not be signed by the assistant poll clerks.
As added by P.L.5-1986, SEC.2.

IC 3-6-6-34
Precincts using paper ballots; duties of poll clerks and assistant poll clerks
Sec. 34. (a) In a precinct where the voting is by any voting method except entirely by paper ballot, the poll clerks of the precinct shall perform all the duties connected with voting by ballot card voting system or electronic voting system, and the assistant poll clerks shall perform all the duties connected with voting by paper ballot. It is necessary for only the two (2) assistant poll clerks to place their initials on the back of the paper ballots.
(b) The poll clerks shall tally the vote cast by paper ballot, and they alone shall sign the election certificates and returns. However, the precinct election board may call upon the assistant poll clerks to assist the poll clerks in any of their duties.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.36; P.L.221-2005, SEC.10.

IC 3-6-6-35
Duties of election sheriffs
Sec. 35. (a) Each election sheriff shall do the following:
(1) Except as provided in subsection (b), attend the polls in the

appointed precinct from the opening of the polls to the conclusion of the count.
(2) Preserve order at the polls.
(3) Enforce the election laws under the direction of the precinct election board.
(4) Upon direction from a member of the precinct election board, request assistance from a law enforcement officer (as defined in IC 35-31.5-2-185) if a violation of law within the polls, or within fifty (50) feet of the polls, has occurred or appears imminent.
(b) The sheriff may leave the polls for the purpose of obtaining assistance from a law enforcement officer under subsection (a)(4).
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1997, SEC.45; P.L.114-2012, SEC.5.

IC 3-6-6-36
Law enforcement officers prohibited from polls
Sec. 36. (a) As used in this section, "law enforcement officer" means a:
(1) police officer;
(2) sheriff;
(3) constable;
(4) marshal; or
(5) deputy of any of those persons.
(b) Law enforcement officers of the state and of political subdivisions may not come within fifty (50) feet of the polls, except to do any of the following:
(1) To serve process of court.
(2) To vote.
(3) To be present when summoned by the election sheriffs or precinct judges.
(4) To serve as a pollbook holder.
(5) To serve as an absentee ballot courier appointed under IC 3-11.5-4-22.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.37; P.L.176-1999, SEC.18.

IC 3-6-6-37
Status of appointment of precinct election officer; expiration of appointment
Sec. 37. (a) When the county election board (or a precinct election board acting on behalf of the county election board) appoints a precinct election officer and the individual accepts the appointment by swearing the oath of office required under this chapter, a contract is created between the county election board and the individual in which the county election board retains the services of the precinct election officer as an independent contractor.
(b) The appointment of a precinct election officer expires when the county election board completes the canvass of the precinct under IC 3-12-4. (c) For purposes of Article 2, Section 9 of the Constitution of the State of Indiana, the position of precinct election officer is not a lucrative office.
As added by P.L.3-1995, SEC.18. Amended by P.L.230-2005, SEC.14.

IC 3-6-6-38
Omitted precinct election officers
Sec. 38. (a) As used in this section, "omitted precinct election officer" refers to a precinct election officer that a precinct is not required to have by a resolution adopted under this section.
(b) Notwithstanding other provisions of this title, a county election board may adopt a resolution to provide that specified precincts or all precincts of the county are not required to have any or all of the following precinct election officers:
(1) Sheriffs.
(2) Poll clerks.
(c) A resolution adopted under this section must be adopted by unanimous vote of the entire membership of the board.
(d) A resolution adopted under this section must state the following:
(1) The precincts to which the resolution applies.
(2) For each precinct identified in the resolution, which precinct election officers are omitted precinct election officers.
(3) For each precinct identified in the resolution, which precinct election officers will perform the duties required by this title of the omitted precinct election officers.
(e) Notwithstanding any other law, the precinct election officer specified in a resolution adopted under this section shall perform the duties of the omitted precinct election officers as stated in the resolution.
(f) A resolution adopted under this section expires December 31 after the resolution is adopted.
As added by P.L.126-2002, SEC.21. Amended by P.L.14-2004, SEC.12.

IC 3-6-6-39
Individuals under age 18 serving as poll clerks and election sheriffs; nonpartisan role
Sec. 39. (a) The county election board by unanimous vote of the entire membership of the board may permit an individual who is not a voter to serve as any precinct election officer (other than inspector), or to assist a precinct election officer, if the individual satisfies all the following:
(1) The individual is at least sixteen (16) years of age but not eighteen (18) years of age or older.
(2) The individual is a citizen of the United States.
(3) The individual is a resident of the county.
(4) The individual has a cumulative grade point average equivalent to not less than 3.0 on a 4.0 scale. (5) The individual has the written approval of the principal of the school the individual attends at the time of the appointment or, if the student is educated in the home, the approval of the individual responsible for the education of the student.
(6) The individual has the approval of the individual's parent or legal guardian.
(7) The individual has satisfactorily completed any training required by the county election board.
(8) The individual otherwise is eligible to serve as a precinct election officer under this chapter.
(b) An individual appointed to a precinct election office or assistant under this section:
(1) must serve in a nonpartisan manner in accordance with the standards developed by the Help America Vote Foundation under 36 U.S.C. 152602; and
(2) while serving as a precinct election officer or assistant:
(A) is not required to obtain an employment certificate under IC 20-33-3; and
(B) is not subject to the limitations on time and duration of employment under IC 20-33-3.
As added by P.L.126-2002, SEC.22. Amended by P.L.209-2003, SEC.19; P.L.230-2005, SEC.15; P.L.225-2011, SEC.7.

IC 3-6-6-40
Training precinct election officers; content of training; training waiver
Sec. 40. (a) The county election board shall conduct a training and educational meeting for precinct election officers.
(b) The board shall require inspectors to attend the meeting and may require other precinct election officers to attend the meeting. The board shall maintain a record of the attendance of each individual at the meeting conducted under this subsection.
(c) The meeting required under this section must include information:
(1) relating to making polling places and voting systems accessible to elderly voters and voters with a disability; and
(2) relating to the voting systems used in the county.
The meeting may include other information relating to the duties of precinct election officers as determined by the county election board.
(d) The meeting required by this section must be held not later than the day before election day.
(e) If an individual:
(1) is appointed as a precinct election officer after the training and educational meeting conducted under this section; or
(2) demonstrates to the county election board that the individual was unable to attend the meeting due to good cause;
the county election board may authorize the individual to serve as a precinct election officer if the county election board determines that there is insufficient time to conduct the training required by this section. As added by P.L.116-2003, SEC.1. Amended by P.L.66-2003, SEC.4; P.L.14-2004, SEC.13; P.L.230-2005, SEC.16; P.L.99-2007, SEC.5.



CHAPTER 6.5. CERTIFIED ELECTION WORKER PROGRAM

IC 3-6-6.5-2
Contents of program courses
Sec. 2. The program must consist of courses in several aspects of precinct election administration, including the following:
(1) The duties of precinct election officers and county election officials.
(2) The laws governing activity permitted and prohibited in polling places.
(3) The laws and procedures governing the operation of voting systems.
(4) The laws governing voter registration, absentee ballots, provisional ballots, and the tabulation of ballots.
(5) Effective communication and problem solving techniques.
As added by P.L.230-2005, SEC.17.

IC 3-6-6.5-3
Administration of program; certification of individuals who complete program
Sec. 3. The secretary of state:
(1) shall administer the program; and
(2) may establish procedures and requirements for the certification of an individual who satisfactorily completes the program.
As added by P.L.230-2005, SEC.17.

IC 3-6-6.5-4
Expiration of certification; renewal
Sec. 4. The designation of an individual as a certified election worker expires January 1 of the fourth year following the individual's certification. The individual's certification may be renewed by the secretary of state after compliance with the requirements for renewal established under this chapter.
As added by P.L.230-2005, SEC.17.



CHAPTER 7. CHALLENGERS AND POLLBOOK HOLDERS

IC 3-6-7-1.5
Eligibility of candidates
Sec. 1.5. A candidate to be voted for at an election, except as an unopposed candidate for precinct committeeman or state convention

delegate, is not eligible to be appointed as a challenger or pollbook holder at an election.
As added by P.L.4-1991, SEC.18.

IC 3-6-7-1.7
Eligibility of challengers
Sec. 1.7. A challenger must be a registered voter of the county.
As added by P.L.3-1997, SEC.46.

IC 3-6-7-2
Repealed
(Repealed by P.L.230-2005, SEC.91.)

IC 3-6-7-3
Nonresident challenger or pollbook holder; right to vote by absentee ballot
Sec. 3. A challenger or pollbook holder who is not a resident of the precinct is entitled to vote by absentee ballot.
As added by P.L.5-1986, SEC.2.

IC 3-6-7-4
Compensation
Sec. 4. A challenger or pollbook holder is not entitled to compensation for services except from the political party making the appointment.
As added by P.L.5-1986, SEC.2.

IC 3-6-7-5
Right to enter and leave polls
Sec. 5. (a) A pollbook holder or a challenger appointed under this chapter is entitled to do the following:
(1) Enter the polls at least thirty (30) minutes before the opening of the polls and remain there throughout election day until the polls close.
(2) Enter, leave, and reenter the polls at any time on election day.
(b) A pollbook holder or a challenger is subject to the orders of the board while in the polls.
(c) If demanded by a member of the precinct election board, a pollbook holder or a challenger shall produce the identification card issued under section 1(d) of this chapter.
As added by P.L.38-1999, SEC.7. Amended by P.L.230-2005, SEC.19.



CHAPTER 8. WATCHERS FOR POLITICAL PARTIES AND INDEPENDENT CANDIDATES

IC 3-6-8-2
Eligibility of candidates
Sec. 2. A candidate to be voted for at an election, except as an unopposed candidate for precinct committeeman or state convention delegate, is not eligible to be appointed as a watcher at an election.
As added by P.L.5-1986, SEC.2. Amended by P.L.4-1991, SEC.19.

IC 3-6-8-2.5
Eligibility of watchers
Sec. 2.5. A watcher appointed under this chapter must be a registered voter of the county.
As added by P.L.3-1997, SEC.47.

IC 3-6-8-3
Identification card
Sec. 3. (a) A watcher present at the polls must possess an identification card issued under this section and present the card if demanded by a member of the precinct election board.
(b) The county election board, county chairman, or chairman of the committee of the independent candidate for a federal or a state office:
(1) must appoint each watcher in writing; and
(2) shall issue one (1) watcher identification card for each

person appointed as a watcher.
(c) The identification card must be signed by the chairman of the county election board, county chairman of the party, or chairman of the committee of the independent candidate for a federal or a state office that the watcher represents.
(d) The identification card described in subsection (a) must clearly state the following:
(1) The status of the individual as an appointed watcher.
(2) The name of the individual serving as a watcher.
(3) The name of the person who appointed the individual as a watcher.
(4) If the individual has been appointed as a watcher by a political party, the name of the political party.
As added by P.L.5-1986, SEC.2. Amended by P.L.5-1989, SEC.13; P.L.7-1990, SEC.4; P.L.3-1993, SEC.25; P.L.3-1995, SEC.21; P.L.230-2005, SEC.20.

IC 3-6-8-4
Powers and duties
Sec. 4. A watcher appointed under this chapter is entitled to:
(1) enter the polls at least thirty (30) minutes before the opening of the polls and remain there throughout election day until all tabulations have been completed;
(2) inspect the paper ballot boxes, ballot card voting system, or electronic voting system before votes have been cast;
(3) inspect the work being done by any precinct election officer;
(4) enter, leave, and reenter the polls at any time on election day;
(5) witness the calling and recording of the votes and any other proceedings of the precinct election officers in the performance of official duties;
(6) receive a summary of the vote prepared under IC 3-12-2-15, IC 3-12-3-2, IC 3-12-3-11, or IC 3-12-3.5-3, signed by the precinct election board, providing:
(A) the names of all candidates of the political party whose primary election is being observed by the watcher and the number of votes cast for each candidate;
(B) the names of all candidates at a general, municipal, or special election and the number of votes cast for each candidate; or
(C) the vote cast for or against a public question;
(7) accompany the inspector and judge in delivering the tabulation and election returns to the county election board by the most direct route;
(8) be present when the inspector takes a receipt for the tabulation and election returns delivered to the county election board; and
(9) call upon the election sheriffs to make arrests.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.38; P.L.3-1993, SEC.26; P.L.3-1997, SEC.48; P.L.221-2005, SEC.11.
IC 3-6-8-5
Blank certificates for vote summaries
Sec. 5. The county election board shall provide blank certificates for the summaries required by section 4(6) of this chapter.
As added by P.L.5-1986, SEC.2.

IC 3-6-8-6
Report of violations
Sec. 6. A watcher appointed under this chapter shall report any violation of the election laws that comes to the watcher's attention to the county grand jury or prosecuting attorney.
As added by P.L.5-1986, SEC.2.



CHAPTER 9. WATCHERS FOR PRIMARY, SCHOOL BOARD, AND PRECINCT COMMITTEEMEN CANDIDATES

IC 3-6-9-2
Contents of written statement
Sec. 2. The written statement required by section 1 of this chapter must designate:
(1) a person to act as attorney-in-fact for the candidates; and
(2) the precincts where the watchers are desired and where they are to serve.
As added by P.L.5-1986, SEC.2.

IC 3-6-9-3
Limitation on appointments of attorney-in-fact
Sec. 3. A candidate may not file more than one (1) appointment of an attorney-in-fact.
As added by P.L.5-1986, SEC.2.
IC 3-6-9-4
Certification of watchers by attorney-in-fact
Sec. 4. (a) An attorney-in-fact designated under section 2 of this chapter shall file with the circuit court clerk the names of the voters of the county or municipality who are to act as watchers in the precincts designated in the written statement.
(b) The attorney-in-fact may certify watchers from voters of the county or municipality without regard to precinct boundary lines.
(c) A watcher designated under this section:
(1) may not be a candidate to be voted for at the election, except as an unopposed candidate for precinct committeeman or state convention delegate; and
(2) must be a registered voter of the county.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1997, SEC.49.

IC 3-6-9-5
Issuance of certificates to watchers
Sec. 5. When the attorney-in-fact has certified the names of the watchers in writing under section 4 of this chapter to the circuit court clerk, the clerk shall immediately issue certificates to the persons named. The certificates entitle the watchers to go to the precincts designated in the statement. Each watcher's credentials must state the following:
(1) The name of the attorney-in-fact who certified the watcher to the clerk.
(2) The status of the individual as a watcher appointed under this chapter.
(3) The name of the individual serving as a watcher.
(4) If the watcher is acting on behalf of a school board candidate, or a group of political party candidates, the name of the school board candidate or political party whose candidates have petitioned for watchers under this chapter.
As added by P.L.5-1986, SEC.2. Amended by P.L.230-2005, SEC.21.

IC 3-6-9-6
Filing of written statement
Sec. 6. The written statement required by section 1 of this chapter may be filed with the circuit court clerk at any time until the official returns and ballots of the precincts have been delivered to the county election board.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.27.

IC 3-6-9-7
Deputy circuit court clerk
Sec. 7. If the circuit court clerk is not present with the county election board, the clerk shall keep at least one (1) deputy in the room with the board at all times until the tabulation of the vote is final. The deputy must be qualified and ready to sign credentials for watchers when requests for the credentials have been properly filed.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.28.
IC 3-6-9-8
Right to credentials upon request
Sec. 8. A watcher is entitled to credentials immediately upon request. Upon receipt of credentials, a watcher may proceed to the precinct at any time and proceed with the discharge of the watcher's duties.
As added by P.L.5-1986, SEC.2.

IC 3-6-9-9
Repealed
(Repealed by P.L.3-1995, SEC.157.)

IC 3-6-9-10
Discharge of watcher
Sec. 10. The circuit court clerk shall immediately revoke the power of a watcher when requested by the attorney-in-fact to discharge the watcher. The clerk shall provide forms for the purpose of requesting the discharge of a watcher.
As added by P.L.5-1986, SEC.2.

IC 3-6-9-11
Appointment of new watcher; credentials
Sec. 11. Upon discharge of a watcher under section 10 of this chapter, the circuit court clerk shall immediately appoint another watcher named by the attorney-in-fact. The new watcher has the same powers and duties as the watcher originally appointed and is entitled to credentials from the clerk. The credentials must state the name of the person whose credentials have been revoked. When the new watcher receives the credentials, the duties of the previous watcher immediately terminate.
As added by P.L.5-1986, SEC.2.

IC 3-6-9-12
Limitation of number of watchers at polls
Sec. 12. Only one (1) watcher representing a candidate or group of candidates may enter or be in the polls for a precinct at the same time, but watchers representing different groups may be in the polls at the same time.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.41.

IC 3-6-9-13
Watcher rights
Sec. 13. A watcher appointed under this chapter is entitled to do the following:
(1) Enter the polls at least thirty (30) minutes before the opening of the polls and remain there throughout election day until all tabulations have been completed.
(2) Inspect the paper ballot boxes, ballot card voting system, or electronic voting system before votes have been cast.
(3) Inspect the work being done by any precinct election officer. (4) Enter, leave, and reenter the polls at any time on election day.
(5) Witness the calling and recording of the votes and any other proceedings of the precinct election officers in the performance of official duties.
(6) Receive a summary of the vote prepared under IC 3-12-2-15, IC 3-12-3-2, IC 3-12-3-11, or IC 3-12-3.5-3, signed by the precinct election board, providing:
(A) the names of all candidates of the political party whose primary election is being observed by the watcher and the number of votes cast for each candidate if the watcher is appointed under section 1(a)(1) of this chapter; or
(B) the names of all candidates at a school board election and the number of votes cast for each candidate if the watcher is appointed under section 1(a)(2) of this chapter.
(7) Accompany the inspector and the judge in delivering the tabulation and the election returns to the county election board by the most direct route.
(8) Be present when the inspector takes a receipt for the tabulation and the election returns delivered to the county election board.
(9) Call upon the election sheriffs to make arrests.
As added by P.L.14-2004, SEC.15. Amended by P.L.221-2005, SEC.12.



CHAPTER 10. WATCHERS FOR THE MEDIA

IC 3-6-10-2
List of watchers; signature
Sec. 2. A list of all persons appointed under section 1 of this chapter shall be prepared and signed by an individual or an officer of the corporation owning the newspaper, news service, radio station, or television station. The signature must be verified.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.43.

IC 3-6-10-3
Persons entitled to receive list
Sec. 3. The list required by section 2 of this chapter shall be furnished the day before election day to the following:
(1) The circuit court clerk.
(2) The county election board.
(3) The county chairman of each political party that is entitled to appoint a watcher under IC 3-6-8.
(4) The chairman of each independent candidate's committee that is entitled to appoint a watcher under IC 3-6-8.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.29.

IC 3-6-10-4
Application of IC 3-6-10-2 and IC 3-6-10-3
Sec. 4. Sections 2 and 3 of this chapter do not apply to persons who are employed by a newspaper, news service, radio station, or television station as their regular occupation.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.44.

IC 3-6-10-5
Watcher identification card; powers; photographing proceedings; photographing voters
Sec. 5. (a) Each person who acts as a watcher under this chapter must obtain a watcher identification card from the county election board. The identification card issued under this subsection must clearly state the following: (1) The status of the individual as an appointed watcher.
(2) The name of the individual serving as a watcher.
(3) The name of the person that appointed the individual as a watcher.
(b) Watchers appointed under this chapter do not have a voice or vote in any proceeding of a precinct election board. The watchers may attend the election as witnesses only and are subject to the orders of the board.
(c) Except as provided in subsection (d), a watcher appointed under this chapter may photograph the proceedings of a precinct election board.
(d) A watcher appointed under this chapter may not photograph a voter:
(1) while the voter is in the polls if the voter informs the precinct election board that the voter objects to being photographed by the watcher; or
(2) in a manner that permits the watcher to see or know for what ticket, candidates, or public questions the voter has voted.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.45; P.L.7-1990, SEC.5; P.L.4-1996, SEC.14; P.L.230-2005, SEC.22.

IC 3-6-10-5.5
Watcher rights
Sec. 5.5. A watcher appointed under this chapter is entitled to do the following:
(1) Enter the polls at least thirty (30) minutes before the opening of the polls and remain there throughout election day until all tabulations have been completed.
(2) Inspect the paper ballot boxes, ballot card voting system, or electronic voting system before votes have been cast.
(3) Inspect the work being done by any precinct election officer.
(4) Enter, leave, and reenter the polls at any time on election day.
(5) Witness the calling and recording of the votes and any other proceedings of the precinct election officers in the performance of official duties.
(6) Receive a summary of the vote prepared under IC 3-12-2-15, IC 3-12-3-2, IC 3-12-3-11, or IC 3-12-3.5-3, signed by the precinct election board, providing the names of all candidates and the number of votes cast for each candidate and the votes cast for or against a public question.
(7) Accompany the inspector and the judge in delivering the tabulation and the election returns to the county election board by the most direct route.
(8) Be present when the inspector takes a receipt for the tabulation and the election returns delivered to the county election board.
As added by P.L.14-2004, SEC.16. Amended by P.L.221-2005, SEC.13.
IC 3-6-10-6
Multiple county media watchers; procurement of watcher identification card
Sec. 6. If a person desires to act as a watcher for a newspaper, news service, radio station, or television station in more than one (1) county in Indiana, the person must obtain a watcher identification card from the election division. The secretary of state may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.3-1987, SEC.46. Amended by P.L.2-1996, SEC.7; P.L.3-1997, SEC.50.



CHAPTER 11. POLL TAKERS

IC 3-6-11-2
Certification of polling organization
Sec. 2. The chairman, president, or other chief officer of the organization taking a poll under section 1 of this chapter shall issue to the persons taking the poll a certificate showing the nature of the poll and the organization for which the poll is to be taken.
As added by P.L.5-1986, SEC.2. Amended by P.L.7-1990, SEC.6.

IC 3-6-11-2.5
Polls taken in student housing
Sec. 2.5. During the last thirty (30) days of each registration period, excluding school holidays, a college or university shall permit a student to knock on the door of each room in the living areas of student housing at the college or university to conduct a poll under this chapter.
As added by P.L.3-1997, SEC.51.

IC 3-6-11-2.6
Procedures for taking polls in student housing
Sec. 2.6. An organization or individual conducting activities under section 2.5 of this chapter shall follow the following procedures:
(1) Submit a list of poll takers to the person designated by the college or university.
(2) If the student housing is not covered by a policy limiting visitation by members of the other gender in the living areas of the student housing, conduct the activities permitted under section 2.5 of this chapter between 10 a.m. and 8 p.m.
(3) If the student housing is covered by a policy limiting visitation by members of the other gender in the living areas of the student housing, conduct the activities permitted under section 2.5 of this chapter during the most restrictive of the following times:
(A) Between 10 a.m. and 8 p.m.
(B) During the hours visitation is permitted.
As added by P.L.3-1997, SEC.52.

IC 3-6-11-2.7
Requirements for poll takers entering student housing
Sec. 2.7. A poll taker entering student housing under section 2.5 of this chapter must: (1) be a student enrolled at the college or university;
(2) carry a poll taker's certificate issued under section 2 of this chapter;
(3) carry an identification card that includes a photograph of the student;
(4) check in at the main desk, or with the person in charge of security for the building, upon arrival at the student housing; and
(5) check out at the main desk or with the person in charge of security for the building before departing.
As added by P.L.3-1997, SEC.53.

IC 3-6-11-3
Reports by poll takers
Sec. 3. Each poll taker shall make a full, true, and complete list of all persons whose names are reported as voters, with such comments as the poll taker considers proper concerning the voters' respective qualifications.
As added by P.L.5-1986, SEC.2.

IC 3-6-11-4
Persons responding to polls; information required to be provided
Sec. 4. Each person who is requested to provide information for a poll authorized under section 1 of this chapter shall respond to the poll taker upon the exhibition of the certificate required under section 2 of this chapter. The person responding shall provide all information in the possession of the person concerning the name, residence, and other qualifications for voting of each person within the election district.
As added by P.L.5-1986, SEC.2.

IC 3-6-11-5
Proprietors of lodging houses or condominiums; list of residents; entry by poll taker
Sec. 5. (a) This subsection does not apply to the proprietor or manager of a residential mental health facility. The proprietor or manager of each:
(1) boarding house;
(2) lodging house;
(3) residential building;
(4) apartment; or
(5) other place within which persons are lodged;
shall maintain a complete and accurate list of all residents so domiciled during the period beginning seventy (70) days before each election and ending fifty (50) days before the election.
(b) The proprietor, manager, or association of co-owners of a condominium (as defined in IC 32-25-2-7) shall maintain a complete and accurate list of all residents of the condominium during the period beginning seventy (70) days before each election and ending fifty (50) days before the election. (c) A poll taker for a political party or an independent candidate for a federal or a state office is entitled to enter a place described in subsection (a) or a condominium during reasonable hours to take a poll of residents.
As added by P.L.5-1986, SEC.2. Amended by P.L.7-1990, SEC.7; P.L.4-1991, SEC.20; P.L.3-1993, SEC.30; P.L.12-1995, SEC.19; P.L.2-1996, SEC.8; P.L.2-2002, SEC.23.

IC 3-6-11-6
Contents of list
Sec. 6. The list required by section 5 of this chapter must state the following:
(1) Name and address (including apartment, room, or unit number) of each person residing:
(A) at the place of lodging listed in section 5(a) of this chapter; or
(B) in the condominium.
(2) Address of each vacant place of lodging or living unit of the condominium.
As added by P.L.5-1986, SEC.2. Amended by P.L.4-1991, SEC.21.

IC 3-6-11-7
Right of poll taker to examine list; failure of proprietor or association to allow entry or provide list; meeting of county election board; violations
Sec. 7. (a) The proprietor, manager, or association of co-owners shall retain the list required by section 5 of this chapter for at least forty (40) days after the election.
(b) The list required by section 5 of this chapter shall be submitted to each poll taker for examination within ten (10) days after a request. The proprietor, manager, or association and the poll taker may agree that the list will be mailed to the poll taker or will be available at the place of lodging or condominium. If no agreement can be reached, the list shall be made available at the place of lodging or the condominium.
(c) If the proprietor, manager, or association of co-owners does not:
(1) permit a poll taker for a political party or an independent candidate for a federal or a state office to enter the place or condominium under section 5(c) of this chapter;
(2) maintain a complete and accurate list as required under section 5 of this chapter; or
(3) provide the list required under this section to a political party upon request;
the chairman of the county election board of the county in which the place or condominium is located shall call a meeting of the board under IC 3-6-5.
(d) The secretary of the county election board shall notify the proprietor, manager, or association of the meeting by certified mail, return receipt requested. (e) The county election board shall receive evidence concerning violations of this section and, if the board determines that reasonable cause exists to believe that a violation has occurred, forward a copy of the minutes of the meeting to the prosecuting attorney of the county in which the place or condominium is located for proceedings under IC 34-28-5.
As added by P.L.5-1986, SEC.2. Amended by P.L.7-1990, SEC.8; P.L.4-1991, SEC.22; P.L.3-1993, SEC.31; P.L.1-1998, SEC.62.

IC 3-6-11-7.5
Use of poll list
Sec. 7.5. An organization that takes a poll of voters under this chapter or a poll taker taking the poll may not:
(1) use the poll list for any purpose except conducting a campaign or voter registration; or
(2) give, loan, sell, or transfer the poll list to a person who intends to use the list for any purpose except conducting a campaign or voter registration.
As added by P.L.7-1990, SEC.9.

IC 3-6-11-8
Exemption for small lodging houses
Sec. 8. The keeping of three (3) or fewer persons as guests or lodgers in a building does not constitute a building subject to section 5 of this chapter.
As added by P.L.5-1986, SEC.2.

IC 3-6-11-9
Exemption for armed services camps or barracks
Sec. 9. This chapter does not apply to a camp or barracks maintained by or for the armed services of the United States.
As added by P.L.5-1986, SEC.2.






ARTICLE 7. VOTER REGISTRATION

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 4.5. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.1. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 7.5. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. GENERAL PROVISIONS



CHAPTER 11. STATE ADMINISTRATION OF VOTER REGISTRATION

IC 3-7-11-2
Duties of NVRA official
Sec. 2. The NVRA official shall do the following:
(1) Coordinate with the commission to oversee the implementation and administration of NVRA by the state, county, municipal, and nongovernmental offices designated as registration sites under this article.
(2) Develop training programs to assist the offices described in subdivision (1) in properly administering registration services.
(3) Protect the fundamental rights of voters.
(4) Consult with the federal Election Assistance Commission under 42 U.S.C. 1973gg-7 to develop a federal mail registration form.
(5) Comply with 42 U.S.C. 1973gg-4(b) by making federal and state mail registration forms available for distribution through governmental and private entities, with particular emphasis on making the forms available for organized voter registration programs.
(6) Comply with 42 U.S.C. 1973gg-6(g) by notifying a county registration officer whenever the NVRA official receives information from a United States attorney that:
(A) a person has been convicted of a felony in a district court of the United States; or
(B) the conviction has been overturned.
(7) Receive notices from voter registration agencies in other states indicating that a person has registered in that state and requests that the person's registration in Indiana be canceled.
(8) Forward notices received under subdivision (7) to the appropriate circuit court clerk or board of registration for cancellation of the voter's registration as provided in 42 U.S.C. 1973gg-6(a)(3)(A).
(9) Assist the federal Election Assistance Commission under 42 U.S.C. 1973gg-7(a)(3) by preparing reports concerning the impact of NVRA on election administration in Indiana.
(10) Recommend improvements to the Federal Election Commission concerning federal and state procedures, forms, or other matters affected by NVRA.
(11) Develop public awareness programs to assist voters in understanding the services available to them under NVRA. As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.21; P.L.209-2003, SEC.20.

IC 3-7-11-3
Written notice of violation
Sec. 3. (a) This section applies when a person aggrieved by a violation of:
(1) NVRA; or
(2) this article;
files a written notice of the violation with the NVRA official under 42 U.S.C. 1973gg-9(b) or this chapter. A person who files a written notice of violation under this section must state in the notice whether the person has filed a written notice concerning the violation with the circuit court clerk under IC 3-7-12.
(b) The NVRA official shall promptly provide a copy of the notice by first class mail to:
(1) the person alleged to have committed the violation; and
(2) the members of the commission.
(c) Notwithstanding this chapter, a person aggrieved by a violation of NVRA or this article may file a written notice of violation with the circuit court clerk of the county where the violation allegedly occurred. If a person files a written notice with the circuit court clerk, the NVRA official shall not begin enforcement procedures under this chapter regarding the complaint unless the person files a complaint with the NVRA official under this chapter.
(d) This subsection applies if the written notice of violation alleges that either co-director has committed a violation. The aggrieved person shall file the written notice with the chair of the commission. The chair of the commission shall perform the duties otherwise performed by the NVRA official concerning a written notice of violation.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.22.

IC 3-7-11-4
Determination of violation
Sec. 4. The NVRA official shall determine whether a notice filed under section 3 of this chapter describes a violation of NVRA or this article if the facts set forth in the notice are assumed to be true.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.23.

IC 3-7-11-5
Determination that no violation exists; persons to be notified
Sec. 5. If the NVRA official determines that the notice does not allege a violation of NVRA or this article, even if the facts set forth in the notice are assumed to be true, the NVRA official shall provide a copy of the determination by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation;
(3) the members of the commission; and (4) the attorney general.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.24.

IC 3-7-11-6
Investigation of violation
Sec. 6. If the NVRA official determines that the notice alleges a violation of NVRA or this article if the facts set forth in the notice are assumed to be true, the NVRA official shall conduct an investigation under IC 3-6-4.2.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.25; P.L.209-2003, SEC.21.

IC 3-7-11-7
Report of investigation; copies
Sec. 7. The NVRA official, upon completing the investigation, shall submit the results of the investigation to the commission, who shall then issue a written report. The commission shall provide a copy of the report by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation;
(3) the members of the commission; and
(4) the attorney general.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.26.

IC 3-7-11-8
Contents of report
Sec. 8. The report described in section 7 of this chapter must:
(1) indicate the date when the notice alleging the violation was received by the NVRA official;
(2) contain findings of fact regarding the alleged violation of NVRA or this article and state whether a violation of NVRA or this article appears to have occurred;
(3) state what steps, if any, the person alleged to have committed the violation has taken to correct a violation or to prevent a reoccurrence of a violation;
(4) suggest any additional measures that could be taken to correct a violation;
(5) indicate the date when a violation was corrected or is expected to be corrected; and
(6) indicate the number of days remaining after the issuance of the report until the next election will be conducted:
(A) for a federal office in the jurisdiction where the violation is alleged to have occurred if the notice alleges a violation of NVRA; or
(B) for any other office or on any public question if the notice alleges a violation of this article.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.27.

IC 3-7-11-9
Request for hearing Sec. 9. (a) Any member of the commission may request that the commission conduct a hearing on the NVRA official's report concerning an alleged violation of NVRA or this article.
(b) The member must file a written request for a hearing under subsection (a) with the NVRA official not later than noon, seven (7) days after the NVRA official's report was mailed under section 7 of this chapter.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.28.

IC 3-7-11-10
Hearing within 30 days
Sec. 10. The chairman of the commission shall convene the hearing as promptly as possible, but not later than thirty (30) days after the member files the request for a hearing under section 9 of this chapter.
As added by P.L.12-1995, SEC.20. Amended by P.L.2-1998, SEC.3.

IC 3-7-11-11
Duties of commission after hearing
Sec. 11. After concluding the hearing, the commission shall:
(1) affirm the report;
(2) amend the report; or
(3) refer the matter to the NVRA official for further investigation and submission of a subsequent report to the commission.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.29.

IC 3-7-11-12
Written summary forwarded
Sec. 12. The commission shall forward a written summary of any action under section 11 of this chapter by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation; and
(3) the attorney general.
As added by P.L.12-1995, SEC.20. Amended by P.L.2-1996, SEC.9.

IC 3-7-11-13
Declaratory or injunctive relief; written notice by person aggrieved
Sec. 13. (a) This section applies to an election for an elected office or on a public question that is not an election (as defined in 2 U.S.C. 431(1) and referenced in 42 U.S.C. 1973gg-1(1)).
(b) The attorney general may file a civil action for declaratory or injunctive relief necessary to carry out this article for the election.
(c) A person aggrieved by a violation of this article concerning the election may provide written notice of the violation to the NVRA official.
(d) Notwithstanding subsection (c), a person aggrieved by a violation of NVRA or this article may file a written notice of violation with the circuit court clerk of the county where the violation allegedly occurred. If a person files a written notice with

the circuit court clerk, the NVRA official shall not begin enforcement procedures under this chapter regarding the complaint unless the person files a complaint with the NVRA official under this chapter.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.30.

IC 3-7-11-14
Procedures for notice; remedies and procedures for aggrieved person if violation not corrected
Sec. 14. (a) This section applies to a written notice filed under section 13 of this chapter.
(b) The NVRA official and the members of the commission shall comply with the procedures set forth in sections 3 through 12 of this chapter in taking action concerning the notice.
(c) The aggrieved person may file a civil action if the violation is not corrected:
(1) within ninety (90) days after the NVRA official receives the notice; or
(2) within twenty (20) days after the NVRA official receives the notice if the violation occurs not later than one hundred twenty (120) days before the election occurs.
(d) The aggrieved person must provide written notice of the violation to the NVRA official under this section before filing a civil action unless the violation occurs less than thirty (30) days before the election occurs.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.31.

IC 3-7-11-15
Attorney's fees
Sec. 15. (a) This section applies to a civil action filed under section 14 of this chapter.
(b) A court may allow the prevailing party (other than the state of Indiana) reasonable attorney's fees, including litigation expenses, and costs.
(c) The civil action is in addition to any other rights and remedies provided by law.
As added by P.L.12-1995, SEC.20.



CHAPTER 12. COUNTY ADMINISTRATION OF VOTER REGISTRATION

IC 3-7-12-2
"Board of registration" defined
Sec. 2. As used in this chapter, "board of registration" includes a board of elections and registration established under IC 3-6-5.2 or IC 3-6-5.4.
As added by P.L.12-1995, SEC.21. Amended by P.L.14-2000, SEC.1; P.L.144-2001, SEC.5.

IC 3-7-12-2.5
County containing consolidated city; establishment of board of registration
Sec. 2.5. A board of registration is established in a county containing a consolidated city.
As added by P.L.225-2011, SEC.9.

IC 3-7-12-3
Repealed
(Repealed by P.L.225-2011, SEC.93.)

IC 3-7-12-4
Orders establishing or rescinding board of registration
Sec. 4. (a) This section does not apply to:
(1) a county in which a board of elections and registration is established under IC 3-6-5.2 or IC 3-6-5.4; or
(2) a county containing a consolidated city.
(b) After June 30, 2011, the county executive may adopt an order by the unanimous vote of the entire membership of the county executive to:
(1) establish a board of registration; or
(2) rescind a previously adopted order establishing a board of registration. As added by P.L.12-1995, SEC.21. Amended by P.L.225-2011, SEC.10.

IC 3-7-12-5
Effective date of order
Sec. 5. (a) Except as provided in subsection (b), an order adopted under section 4 of this chapter to establish a board of registration or rescind a previously adopted order establishing a board of registration takes effect immediately.
(b) An order adopted during the final sixty (60) days before an election becomes effective on the day following the election.
As added by P.L.12-1995, SEC.21. Amended by P.L.225-2011, SEC.11.

IC 3-7-12-5.5
Orders abolishing board of registration established by law; effective date of order
Sec. 5.5. (a) Except as provided in subsection (b), this section applies to a county in which a board of registration was established by IC 3-7-12-3 (before its repeal).
(b) This section does not apply to any of the following:
(1) A county in which a board of elections and registration is established under IC 3-6-5.2 or IC 3-6-5.4.
(2) A county containing a consolidated city.
(c) A county executive may adopt an order by the unanimous vote of the entire membership of the county executive to:
(1) abolish the board of registration; and
(2) designate the circuit court clerk as the voter registration officer of the county to supervise the registration of voters of the county.
(d) An order adopted under subsection (c) during the final sixty (60) days before an election becomes effective on the day following the election.
As added by P.L.225-2011, SEC.12.

IC 3-7-12-6
Seal
Sec. 6. Each board of registration shall have a seal. The board shall record a description of the seal with the county election board.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-7
Duties of board of registration
Sec. 7. A board of registration established under this chapter shall supervise the registration of voters of the county.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-8
Members
Sec. 8. A board of registration consists of two (2) persons. As added by P.L.12-1995, SEC.21.

IC 3-7-12-9
Method of appointment
Sec. 9. The county chairmen of the major political parties of a county that has a board of registration shall each appoint one (1) member of the board. The two (2) appointed persons must be voters of the county.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-10
Length of term
Sec. 10. A person appointed a member of a board of registration serves a term of two (2) years beginning January 1 of each odd-numbered year and until the person's successor is appointed and qualifies.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-11
Member serves at pleasure of county chairman
Sec. 11. Notwithstanding section 10 of this chapter, a member of a board of registration serves at the pleasure of the county chairman whose political party initially appointed the person.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-12
Term of incumbent registration officers
Sec. 12. In a county that establishes a board of registration under this chapter, the incumbent registration officers serve until the members of the board of registration are appointed and qualified.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-13
Oath of members
Sec. 13. Before discharging any duties under this article, a member of the board of registration must take an oath that the member will faithfully and honestly discharge the member's duty.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-14
Filling of vacancies
Sec. 14. A vacancy on the board shall be filled in the same manner as the initial appointment was made.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-15
Salary of board member
Sec. 15. The salary of a board of registration member shall be fixed in the manner prescribed by IC 36-2-5 or IC 36-3-6 and paid out of the county general fund under IC 3-5-3-1 as other election

expenses are paid.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-16
Payment of salary upon proper certification
Sec. 16. The payment of a salary under this chapter shall be made upon proper certification by the board of registration.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-17
Appointment of chief clerk
Sec. 17. In a county having a population of at least four hundred thousand (400,000), the board of registration shall appoint two (2) chief clerks who are members of different political parties.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-18
Salary of chief clerk
Sec. 18. The salary of a chief clerk appointed under section 17 of this chapter shall be:
(1) fixed in the manner prescribed by IC 36-2-5 or IC 36-3-6; and
(2) paid as provided in IC 3-5-3-1.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-19
Employees of board of registration
Sec. 19. A board of registration may employ all necessary assistants. The number of employees shall be divided equally between the major political parties of the county.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-20
Written recommendations for employees required
Sec. 20. An employee may not be appointed until the board of registration receives the written recommendation of the county chairman of the appropriate major political party of the county.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-21
Salary of employees
Sec. 21. The salary of an employee shall be:
(1) fixed in the manner prescribed by IC 36-2-5 or IC 36-3-6; and
(2) paid as provided in IC 3-5-3-1.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-22
Circuit court clerk as voter registration officer; per diem compensation Sec. 22. In a county where the circuit court clerk serves as voter registration officer, the clerk is entitled to per diem compensation. The per diem shall be paid out of the general fund of the county in the same manner as election expenses are paid.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-23
Substation registration boards
Sec. 23. (a) A circuit court clerk or board of registration may establish substation registration boards as necessary to ensure adequate opportunity for persons to register to vote.
(b) The registration officers comprising a substation board must be equally divided between the two (2) major political parties of the county.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-24
Listing in local telephone directory
Sec. 24. The circuit court clerk or board of registration shall arrange for a separate listing in each local telephone directory, under the heading of county offices. The listing must be styled "Voter Registration" and include the appropriate addresses and telephone numbers of voter registration offices.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-25
Dispute resolution and interpretation of law by county election board
Sec. 25. If a board of registration is unable to resolve a dispute among its members, or with the circuit court clerk, and requires an interpretation or clarification of the law, the board shall refer the matter to the county election board for determination.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-26
Funds for voter list maintenance activity and mailing of notices
Sec. 26. Each county fiscal body shall appropriate an adequate amount of funds for the circuit court clerk or board of registration to conduct:
(1) the voter list maintenance activity under this article; and
(2) the mailing of notices required under the voter list maintenance program.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-27
Cancellation of registration as provided by voter list maintenance program; form and content of affidavit
Sec. 27. (a) The circuit court clerk or board of registration members shall, following the cancellation of voter registrations as provided by the voter list maintenance program under this article, file

an affidavit under affirmation with the election division.
(b) The affidavit must be on a form prescribed by the commission and must state that the clerk or board has:
(1) conducted the voter list maintenance program under this article; and
(2) canceled the registrations required under the voter list maintenance program.
As added by P.L.12-1995, SEC.21. Amended by P.L.2-1996, SEC.10; P.L.14-2004, SEC.17.

IC 3-7-12-28
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-7-12-28.1
Report to be filed with election division; contents
Sec. 28.1. (a) In addition to the reports required for the statewide voter file, the county voter registration office shall file a report with the election division not later than noon January 31 of each year.
(b) The report must include the following:
(1) Any revisions to the county NVRA implementation plan adopted during the preceding year.
(2) Other data prescribed by the division.
As added by P.L.209-2003, SEC.23. Amended by P.L.164-2006, SEC.6.

IC 3-7-12-29
Applicability of procedures
Sec. 29. The procedures described in sections 31 through 40 of this chapter apply to all elections.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-30
Written notice of violation; copies
Sec. 30. (a) This section applies when a person aggrieved by a violation of:
(1) NVRA; or
(2) this article;
files a written notice of the violation with the circuit court clerk of the county where the violation occurred.
(b) The clerk shall promptly provide a copy of the notice by first class mail to:
(1) the person alleged to have committed the violation;
(2) the members of the county election board; and
(3) the NVRA official.
As added by P.L.12-1995, SEC.21. Amended by P.L.8-1995, SEC.32.

IC 3-7-12-31
Determination of violation
Sec. 31. The circuit court clerk shall determine whether a notice

filed under section 30 of this chapter describes a violation of NVRA or this article if the facts set forth in the notice are assumed to be true. The clerk may consult with the NVRA official in making a determination under this section.
As added by P.L.12-1995, SEC.21. Amended by P.L.8-1995, SEC.33.

IC 3-7-12-32
Determination that no violation exists; persons to be notified
Sec. 32. If the circuit court clerk determines that the notice does not allege a violation of NVRA or this article, even if the facts set forth in the notice are assumed to be true, the clerk shall provide a copy of the determination by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation;
(3) the members of the county election board; and
(4) the NVRA official.
As added by P.L.12-1995, SEC.21. Amended by P.L.2-1996, SEC.12.

IC 3-7-12-33
Investigation of violation by circuit court clerk
Sec. 33. If the circuit court clerk determines that the notice alleges a violation of NVRA or this article if the facts set forth in the notice are assumed to be true, the clerk shall conduct an investigation under IC 3-6-5.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-34
Report of investigation; copies
Sec. 34. Upon completing the investigation, the circuit court clerk shall issue a written report. The clerk shall provide a copy of the report by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation;
(3) the members of the county election board; and
(4) the NVRA official.
As added by P.L.12-1995, SEC.21. Amended by P.L.2-1996, SEC.13.

IC 3-7-12-35
Contents of report
Sec. 35. The report described in section 34 of this chapter must:
(1) indicate the date when the notice alleging the violation was received by the circuit court clerk;
(2) contain findings of fact regarding the alleged violation of NVRA or this article and state whether a violation of NVRA or this article appears to have occurred;
(3) state what steps, if any, the person alleged to have committed the violation has taken to correct a violation or to prevent a reoccurrence of a violation;
(4) suggest any additional measures that could be taken to correct a violation; (5) indicate the date when a violation was corrected or is expected to be corrected; and
(6) indicate the number of days remaining after the issuance of the report until the next election will be conducted:
(A) for a federal office in the jurisdiction where the violation is alleged to have occurred if the notice alleges a violation of NVRA; or
(B) for any other office or on any public question if the notice alleges a violation of this article.
As added by P.L.12-1995, SEC.21. Amended by P.L.2-1997, SEC.3.

IC 3-7-12-36
Request for hearing
Sec. 36. (a) A member of the county election board may request that the board conduct a hearing on the circuit court clerk's report concerning an alleged violation of NVRA or this article.
(b) The member must file a written request for a hearing under subsection (a) with the clerk not later than noon, seven (7) days after the clerk's report was mailed under section 34 of this chapter.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-37
Hearing within 30 days
Sec. 37. The chairman of the county election board shall convene the hearing as promptly as possible, but not later than thirty (30) days after the member files the request for a hearing under section 36 of this chapter.
As added by P.L.12-1995, SEC.21.

IC 3-7-12-38
Duties of county election board after hearing
Sec. 38. After concluding the hearing, the county election board shall:
(1) affirm the report;
(2) amend the report;
(3) refer the matter to the circuit court clerk for further investigation and submission of a subsequent report to the board; or
(4) refer the matter to the NVRA official.
As added by P.L.12-1995, SEC.21. Amended by P.L.2-1996, SEC.14; P.L.209-2003, SEC.24.

IC 3-7-12-39
Written summary forwarded
Sec. 39. The county election board shall forward a written summary of any action under section 38 of this chapter by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation; and
(3) the NVRA official. As added by P.L.12-1995, SEC.21. Amended by P.L.2-1996, SEC.15; P.L.2-1997, SEC.4.

IC 3-7-12-40
Right to file written notice with NVRA official
Sec. 40. (a) A person who files a written notice of violation with the circuit court clerk under section 30 of this chapter retains the right to file a written notice of alleged violation with the NVRA official.
(b) If the clerk or county election board is notified that the person has filed a notice of violation with the NVRA official prior to the conclusion of the county hearings, the clerk or county election board shall dismiss the county proceeding.
As added by P.L.12-1995, SEC.21. Amended by P.L.2-1996, SEC.16; P.L.3-1997, SEC.55.

IC 3-7-12-41
Actions of employees or volunteers at county voter registration offices
Sec. 41. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee or volunteer of a county voter registration office may not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official.
(3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.176-1999, SEC.20.



CHAPTER 13. REGISTRATION AND VOTING REQUIREMENTS; GENERAL PROVISIONS

IC 3-7-13-2
Eligibility to vote in primary election
Sec. 2. A person who, on the day of the next general, municipal, or special election, will meet the age and residency requirements of section 1 of this chapter may register and vote in the primary election.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-3
Eligibility to vote for candidates for elected offices, public questions, or political party officers
Sec. 3. (a) This section applies to a person who:
(1) on the day of the next general, municipal, or special election, will meet the age and residency requirements of section 1 of this chapter; and
(2) does not meet the age or residency requirements on primary election day.
(b) A person described in subsection (a) may not cast a ballot:
(1) for candidates for:
(A) elected offices;
(B) precinct committeeman; or
(C) state convention delegate; or
(2) on public questions;
to be voted on at the same time that the primary election is conducted.
As added by P.L.12-1995, SEC.22. Amended by P.L.66-2003, SEC.5.

IC 3-7-13-4
Disfranchisement of prisoners
Sec. 4. (a) A person who is:
(1) convicted of a crime; and
(2) imprisoned following conviction;
is deprived of the right of suffrage by the general assembly pursuant to Article 2, Section 8 of the Constitution of the State of Indiana. (b) A person described in subsection (a) is ineligible to register under this article during the period that the person is:
(1) imprisoned; or
(2) otherwise subject to lawful detention.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-5
Restoration of right to vote
Sec. 5. A person described in section 4 of this chapter who is otherwise qualified to register under this article is eligible to register when the person is no longer:
(1) imprisoned; or
(2) otherwise subject to lawful detention.
As added by P.L.12-1995, SEC.22. Amended by P.L.195-2003, SEC.1; P.L.118-2007, SEC.1.

IC 3-7-13-6
Disfranchisement of prisoners; exceptions
Sec. 6. (a) This section applies to a person who is:
(1) otherwise qualified to register under this article; and
(2) not imprisoned or subject to lawful detention.
(b) A person described in subsection (a) who is:
(1) on probation;
(2) on parole;
(3) subject to home detention under IC 35-38-2.5; or
(4) placed in a community corrections program under IC 35-38-2.6;
is eligible to register and to vote.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-7
Validity of prior registration or transfer of registration
Sec. 7. A registration or transfer of registration executed in conformity with prior law remains valid until canceled under this article.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-8
Persons not required to register again
Sec. 8. (a) This section applies to a voter:
(1) who is a resident of a precinct; and
(2) whose name appears on the registration record of a precinct.
(b) A person described in subsection (a) is not required to register again as long as:
(1) the voter continues to reside at the same address at which the voter is registered;
(2) the voter is not disfranchised according to law; and
(3) the voter's registration is not canceled under this title.
As added by P.L.12-1995, SEC.22.
IC 3-7-13-9
Persons required to register or request transfer of registration
Sec. 9. During a registration period, only those voters whose names do not appear on the registration record of the precincts of a county must register or request a transfer of previous registration.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-10
Term of registration period; special election
Sec. 10. (a) The registration period begins December 1 of each year (or the first Monday in December if December 1 falls on a Saturday or Sunday).
(b) The registration period continues through the twenty-ninth day before the date a primary election is scheduled under this title.
(c) The registration period resumes fourteen (14) days after primary election day and continues through the twenty-ninth day before the date a general or municipal election is scheduled under this article.
(d) This subsection applies in each precinct in which a special election is to be conducted. The registration period ceases in that precinct on the twenty-ninth day before a special election is conducted and resumes fourteen (14) days after the special election occurs.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-11
Deadline for registration or transfer of registration
Sec. 11. A person desiring to register or transfer a registration may do so at the office of the circuit court clerk or board of registration through the close of business on the twenty-ninth day before the election is scheduled to occur.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-12
Registration application received at time other than registration period; processing
Sec. 12. Except as otherwise provided in this article, if a county voter registration office receives a properly completed registration application during a time other than the registration period described in section 10 of this chapter, the county voter registration office shall enter the data from the application into the computerized list and designate the application as pending in the same manner as other applications received while the registration period was open are designated as pending under IC 3-7-33-5. However, the county voter registration office shall ensure that:
(1) the notice required under IC 3-7-33-5 is not mailed to the applicant before the first day that the registration period reopens; and
(2) the registration information provided by the applicant does not appear on any certified list of voters or certificate of error

issued under this article.
As added by P.L.12-1995, SEC.22. Amended by P.L.81-2005, SEC.1; P.L.1-2006, SEC.1.

IC 3-7-13-13
Provision of identifying numbers; assignment of identifying numbers
Sec. 13. (a) Except as provided in subsections (b) and (c), when an individual registers to vote, the individual must provide the individual's driver's license number issued under IC 9-24-11, as provided under 42 U.S.C. 15483.
(b) If an individual does not have a driver's license issued under IC 9-24-11, the individual must provide the last four (4) digits of the individual's Social Security number when the individual registers to vote, as provided under 42 U.S.C. 15483.
(c) As required under 42 U.S.C. 15483, if an individual does not have a Social Security number, the election division shall assign the individual a number to be associated with the individual's registration in the computerized list maintained under IC 3-7-26.3. If the individual has an identification card number issued under IC 9-24-16, the election division shall assign that number as the voter's number under this subsection. If the individual does not have an identification card number issued under IC 9-24-16, the election division shall assign a unique identifying number to the voter's registration record in the computerized list, as provided under 42 U.S.C. 15483.
(d) The number provided by the individual under subsection (a) or (b), or the number assigned to the individual under subsection (c), is the individual's voter identification number.
(e) A voter's voter identification number may not be changed unless:
(1) the voter made an error when providing the number when registering to vote;
(2) the election division or a county voter registration office made an error when entering the number into the computerized list under IC 3-7-26.3;
(3) the voter obtains or provides a driver's license number under IC 9-24-11 or a Social Security number after the voter was assigned a number under subsection (c); or
(4) the voter ceases to have a driver's license number under IC 9-24-11 after the voter provided that number under subsection (a).
(f) If a voter transfers the voter's registration and the voter's voter identification number is not included in the voter's registration records, the voter registration officer of the county in which the voter's registration is to be transferred shall require the voter to provide the number required by subsection (a) or (b) before the voter's registration is transferred. If the voter does not have either of the numbers described in subsection (a) or (b), a voter identification number shall be assigned to the voter under subsection (c). As added by P.L.199-2001, SEC.3. Amended by P.L.126-2002, SEC.31; P.L.209-2003, SEC.25; P.L.1-2006, SEC.2 and P.L.164-2006, SEC.7.



CHAPTER 14. REGISTRATION PROCEDURES AT LICENSE BRANCHES

IC 3-7-14-2
Applicability of definitions
Sec. 2. (a) Except as provided in subsection (b), the definitions in IC 9-13-2 apply to this chapter.
(b) A reference to the "commission" in this chapter is a reference to the Indiana election commission unless otherwise stated.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.18.

IC 3-7-14-3
Bureau of motor vehicles commission as authority
Sec. 3. The bureau of motor vehicles commission is the state's motor vehicle authority for purposes of NVRA.
As added by P.L.12-1995, SEC.23.

IC 3-7-14-4
Application for voter registration
Sec. 4. An application to obtain or renew a motor vehicle driver's license, permit, or identification card serves as an application for voter registration:
(1) under this article; and
(2) as provided in 42 U.S.C. 1973gg-3(a)(1);
unless the applicant fails to sign the voter registration application.
As added by P.L.12-1995, SEC.23.

IC 3-7-14-5
Voter registration application form provided with application for driver's license
Sec. 5. As provided in 42 U.S.C. 1973gg-3(c)(1), the bureau of motor vehicles commission shall include a voter registration application form as a part of the application for a driver's license prescribed under IC 9-24.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.19.

IC 3-7-14-6
Design of registration form
Sec. 6. The commission shall prescribe the design of the registration form required under section 5 of this chapter.
As added by P.L.12-1995, SEC.23. Amended by P.L.2-1996, SEC.17.
IC 3-7-14-7
Requirements of registration form
Sec. 7. As provided in 42 U.S.C. 1973gg-3(c)(2), the registration form described in section 5 of this chapter must meet the following requirements:
(1) The form may not require information that duplicates information required in the driver's license application part of the form, except as set forth in subdivision (3).
(2) The form may require only the minimum amount of information necessary to do the following:
(A) Prevent duplication of voter registrations.
(B) Permit the circuit court clerk or board of registration to:
(i) assess the eligibility of the applicant; and
(ii) administer the election and voter registration system.
(3) The form must include a statement that does the following:
(A) Sets forth each eligibility requirement for registration (including citizenship).
(B) Contains an attestation that the applicant meets each of the eligibility requirements.
(C) Requires the signature of the applicant, under penalty of perjury.
(4) The form must include the following, in print that is identical to the print used in the attestation part of the application:
(A) Information setting forth the penalties provided by law for submission of a false voter registration application.
(B) A statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes.
(C) A statement that if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes.
As added by P.L.12-1995, SEC.23.

IC 3-7-14-8
Procedures for registration
Sec. 8. To register under this chapter, an individual must do the following while on the premises of the license branch:
(1) Complete the voter registration application under section 4 of this chapter.
(2) Present the application to an employee of the license branch.
As added by P.L.12-1995, SEC.23.

IC 3-7-14-9
Duties of employees providing application; transmittal of completed application
Sec. 9. (a) An employee of the bureau of motor vehicles commission who provides an individual with a driver's license or

identification card application shall do the following:
(1) Inform each individual who applies for a driver's license or an identification card that the information the individual provides on the individual's application will be used to register the individual to vote unless:
(A) the individual is not eligible to vote;
(B) the individual declines to register to vote or fails to complete the voter registration part of the application; or
(C) the individual answers "no" to either question described by IC 3-7-22-5(3) or IC 3-7-22-5(4).
(2) Provide each individual who indicates a desire to register or transfer registration with assistance in filling out the voter registration application if requested to do so by the individual.
(3) Check the completed voter registration form for legibility and completeness.
(4) Inform the individual that the individual will receive a mailing from the county voter registration office of the county where the individual resides concerning the disposition of the voter registration application.
(5) Inform each individual who submits a change of address for a driver's license or identification card that the information serves as notice of a change of address for voter registration unless the applicant states in writing on the form that the change of address is not for voter registration purposes.
(b) The bureau of motor vehicles commission shall transmit a voter registration form to the election division for transmittal to the appropriate county voter registration office in accordance with IC 3-7-26.3.
As added by P.L.12-1995, SEC.23. Amended by P.L.9-2004, SEC.5; P.L.14-2004, SEC.20; P.L.164-2006, SEC.8.

IC 3-7-14-10
Duties of employees if applicant registering to vote after twenty-ninth day before primary, general, municipal, or special election
Sec. 10. If an individual is registering to vote after the twenty-ninth day before the date that a primary, general, municipal, or special election is scheduled in the precinct where the voter resides, the employee of the bureau of motor vehicles commission who provides an individual with a driver's license or an identification card application shall do the following:
(1) Inform the individual that license branch registration will not permit the individual to vote in the next election.
(2) Inform the individual of other procedures the individual may follow to vote in the next election.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.21.

IC 3-7-14-11
Written acknowledgment of application; format Sec. 11. Whenever an applicant completes a voter registration application under section 4 of this chapter, the bureau of motor vehicles commission shall provide the applicant with a written acknowledgment that the applicant has completed a voter registration application at a license branch. The acknowledgment:
(1) may be:
(A) a detachable part; or
(B) an electronic version;
of the registration form prescribed under section 4 of this chapter; and
(2) must set forth the name and residential address of the applicant and the date that the application was completed.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.22; P.L.164-2006, SEC.9.

IC 3-7-14-12
Submission of application; application to be forwarded
Sec. 12. (a) An applicant who completes a voter registration application under section 4 of this chapter is not required to submit the application to a county voter registration office.
(b) The bureau of motor vehicles commission shall forward the voter registration part of the application to the election division for transmittal to the appropriate county voter registration office on an expedited basis in accordance with IC 3-7-26.3, IC 9-24-2.5, and 42 U.S.C. 1973gg-3(c)(2)(E).
As added by P.L.12-1995, SEC.23. Amended by P.L.3-1995, SEC.22; P.L.2-1996, SEC.18; P.L.14-2004, SEC.23; P.L.164-2006, SEC.10.

IC 3-7-14-13
Confidentiality of information
Sec. 13. Voter registration information received or maintained by the bureau of motor vehicles commission under this chapter is confidential and may be used only for voter registration purposes as provided in this article, 42 U.S.C. 1973gg-3(b), and 42 U.S.C. 1973gg-6(a)(6).
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.24.

IC 3-7-14-14
Updating voter registration record
Sec. 14. Except as provided in section 15 of this chapter, an application under section 4 of this chapter authorizes a county voter registration office to update the voter registration record of the applicant:
(1) under 42 U.S.C. 1973gg-3(a)(2) unless the applicant fails to sign the voter registration application; or
(2) in a manner authorized under IC 3-7-26.3.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.25; P.L.164-2006, SEC.11.
IC 3-7-14-15
Updating voter registration record; exceptions
Sec. 15. As provided in 42 U.S.C. 1973gg-3(d), a circuit court clerk or board of registration may update the address in the voter registration of an applicant, unless the applicant indicates on an application to obtain or renew a motor vehicle driver's license (or any other change of address form submitted to the clerk or board by the bureau of motor vehicles commission) that the change of address of the applicant is not for voter registration purposes.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.26.

IC 3-7-14-16
Notification to applicant of disposition
Sec. 16. The circuit court clerk or board of registration shall, upon receiving a completed application under section 12 of this chapter, notify the applicant of the disposition of the application in the manner prescribed under IC 3-7-33 and as required under 42 U.S.C. 1973gg-6(a)(2).
As added by P.L.12-1995, SEC.23.

IC 3-7-14-17
Prohibited acts
Sec. 17. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee or a volunteer of the office shall not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including any pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official.
(3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action whose purpose or effect is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.12-1995, SEC.23.



CHAPTER 15. REGISTRATION PROCEDURES AT PUBLIC ASSISTANCE AGENCIES

IC 3-7-15-2
Offices providing public assistance for purposes of NVRA
Sec. 2. The general assembly finds that the following offices in Indiana provide public assistance within the scope of NVRA:
(1) Each county office established under IC 12-19-1-1 that administers:
(A) the Temporary Assistance for Needy Families program (TANF) under IC 12-14; or
(B) the Medicaid program under IC 12-15.
(2) Each office of the division of family resources that administers the food stamp program under federal law.
(3) Each office of the state department of health that administers the Special Supplemental Nutrition Program for the Women, Infants and Children Program (WIC) under IC 16-35-1.5.
As added by P.L.12-1995, SEC.24. Amended by P.L.3-1995, SEC.23; P.L.145-2006, SEC.1; P.L.161-2007, SEC.1; P.L.146-2008, SEC.1; P.L.44-2009, SEC.1.

IC 3-7-15-3
Duty to distribute registration form
Sec. 3. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(i) and 42 U.S.C. 1973gg-5(a)(6)(A), an office listed in section 2 of this chapter shall distribute a voter registration form prescribed under section 4 of this chapter to each applicant for public assistance whenever the applicant:
(1) applies for service or assistance;
(2) applies for recertification or renewal of services or assistance; or
(3) submits a change of address form relating to the service or assistance;
unless the applicant declines in writing to register to vote.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-4
Design of registration form
Sec. 4. The commission shall prescribe the design of the registration form for each office listed in section 2 of this chapter.
As added by P.L.12-1995, SEC.24. Amended by P.L.3-1997, SEC.56.
IC 3-7-15-5
Requirements of registration form
Sec. 5. The registration form prescribed under section 4 of this chapter must meet the following requirements:
(1) The form must be equivalent to the mail registration form prescribed by the commission under IC 3-7-31 and in compliance with 42 U.S.C. 1973gg-5(a)(6)(A)(ii).
(2) The form must include a statement that does the following:
(A) Sets forth each eligibility requirement for registration (including citizenship).
(B) Contains an attestation that the applicant meets each of the eligibility requirements.
(C) Requires the signature of the applicant, under penalty of perjury, and the date the form was signed.
(3) The form must include the following as provided in 42 U.S.C. 1973gg-5(a)(6)(B):
(A) A question reading "If you are not registered to vote where you live now, would you like to apply to register to vote here today?".
(B) A statement reading "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.".
(C) Boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote.
(D) A statement in close proximity to the boxes and in prominent type: "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.".
(E) A statement reading "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private.".
(F) A statement reading "If you believe that someone has interfered with your right to register or to decline to register to vote, or your right to choose your political party or other political preference, you may file a complaint with (insert the title, address, and telephone number of the NVRA official). If you want you may first try to solve the problem by filing a complaint with the county voter registration office of the county where the violation occurred.".
As added by P.L.12-1995, SEC.24. Amended by P.L.3-1997, SEC.57.

IC 3-7-15-6
Contents of declination form
Sec. 6. If the form used by an applicant to decline to register to vote is on a separate form from the voter registration application, the declination form must contain the following:
(1) A statement reading "If you decline to register to vote, this is confidential, and can only be used for voter registration

purposes.".
(2) A statement reading "If you decide to register to vote, information about the office at which you register is confidential, and can only be used for voter registration purposes.".
(3) A line for the signature of the person who declines to register to vote.
(4) A line for the date that the person declined to register to vote.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-7
Declination to register
Sec. 7. An applicant who fails to check either box described in section 5(3) of this chapter or to sign a separate declination form under section 6 of this chapter shall be considered to have declined to register.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-8
Procedures for registration
Sec. 8. To register under this chapter, an individual must do the following while on the premises of the office:
(1) Complete the voter registration application prescribed under section 4 of this chapter.
(2) Present the application to an employee of the office.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-9
Duties of employees in providing application
Sec. 9. An employee of the office who provides an individual with an application for assistance or services under section 3 of this chapter shall do the following:
(1) Inform each individual who applies for assistance or services that the information the individual provides on the individual's voter registration application will be used to register the individual to vote unless:
(A) the individual is not eligible to vote; or
(B) the individual:
(i) declines to register to vote;
(ii) fails to complete the voter registration part of the application; or
(iii) answers "no" to either question described by IC 3-7-22-5(3) or IC 3-7-22-5(4).
(2) Provide each individual who indicates a desire to register or transfer registration with assistance in filling out the voter registration application unless the individual refuses assistance, as provided in 42 U.S.C. 1973gg-5(a)(4)(ii).
(3) Check the completed voter registration form for legibility and completeness. (4) Deliver the completed registration form to the office administrator (or the employee designated by the administrator to be responsible for voter registration services) for transmittal to the appropriate county voter registration office.
(5) Inform the individual that the individual will receive a mailing from the county voter registration office of the county where the individual resides concerning the disposition of the voter registration application.
As added by P.L.12-1995, SEC.24. Amended by P.L.9-2004, SEC.6.

IC 3-7-15-10
Duties of employees if applicant registering to vote after twenty-ninth day before primary, general, municipal, or special election
Sec. 10. If an individual is registering to vote after the twenty-ninth day before the date that a primary, general, municipal, or special election is scheduled in the precinct where the voter resides, the employee of the office who provides an individual with an application for assistance or services under section 3 of this chapter shall do the following:
(1) Inform the individual that office registration will not permit the individual to vote in the next election.
(2) Inform the individual of other procedures the individual may follow to vote in the next election.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-11
Prohibited acts
Sec. 11. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee of the office shall not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including any pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official.
(3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action whose purpose or effect is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-12
Assistance in completing registration form required
Sec. 12. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(ii) and 42 U.S.C. 1973gg-5(a)(6)(C), an office described in section 2 of this chapter must offer the same degree of assistance in helping an applicant complete a voter registration form as the applicant receives

from the agency in completing forms for assistance or services, unless the individual refuses assistance in completing the voter registration form.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-13
Written acknowledgment of application; format
Sec. 13. Whenever an applicant completes a voter registration application under this chapter, the office shall provide the applicant with a written acknowledgment that the applicant has completed a voter registration application at the office. The acknowledgment:
(1) may be a detachable part of the registration form prescribed under section 4 of this chapter; and
(2) must set forth the name and residential address of the applicant and the date that the application was completed.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-14
Submission of application not required
Sec. 14. An applicant who completes a voter registration application under section 4 of this chapter is not required to submit the application to a circuit court clerk or board of registration member.
As added by P.L.12-1995, SEC.24. Amended by P.L.2-1996, SEC.19.

IC 3-7-15-15
Confidentiality of information
Sec. 15. Voter registration information received or maintained by an office under this chapter is confidential and may be used only for voter registration purposes as provided in this article and 42 U.S.C. 1973gg-5(a)(7).
As added by P.L.12-1995, SEC.24.

IC 3-7-15-16
Duty of office to forward registration application
Sec. 16. Unless the applicant refuses to permit the office to transmit the form to the circuit court clerk or board of registration of the county where the applicant resides, the office shall forward the voter registration application to the clerk or board not later than five (5) days after the date of acceptance and as provided in 42 U.S.C. 1973gg-5(a)(4)(iii) and:
(1) IC 12-14-1.5;
(2) IC 12-14-25;
(3) IC 12-15-1.5; or
(4) IC 16-35-1.6.
As added by P.L.12-1995, SEC.24. Amended by P.L.3-1995, SEC.24.

IC 3-7-15-17
Updating voter registration record
Sec. 17. A signed application under section 4 of this chapter

authorizes a circuit court clerk or board of registration to update the voter registration record of the applicant.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-18
Notification to applicant of disposition
Sec. 18. The circuit court clerk or board of registration shall, upon receiving a completed application under section 16 of this chapter, notify the applicant of the disposition of the application in the manner prescribed under IC 3-7-33 and as required under 42 U.S.C. 1973gg-6(a)(2).
As added by P.L.12-1995, SEC.24.



CHAPTER 16. REGISTRATION AT AGENCIES SERVING PERSONS WITH DISABILITIES

IC 3-7-16-2
Legislative findings
Sec. 2. The general assembly finds the following:
(1) Persons with a disability will desire and should have the full opportunity to register to vote by using any registration method set forth in this article, and not merely through the agencies described in section 1 of this chapter.
(2) The offices and individuals serving persons with a disability under this article should strive to develop and provide registration forms and services that are accessible to persons with disabilities.
(3) The agencies described in section 1 of this chapter are generally decentralized, and as a result:
(A) are more likely to be frequently restructured; and
(B) require significant assistance in providing training for employees or volunteers to offer voter registration services under this article.
As added by P.L.12-1995, SEC.25. Amended by P.L.99-2007, SEC.6.

IC 3-7-16-3
Determination of services required
Sec. 3. The commission shall determine if an agency is required to provide voter registration services under NVRA and this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.20.

IC 3-7-16-4
Duties of commission before determination
Sec. 4. Before making a determination under section 3 of this chapter, the commission shall do the following:
(1) Notify the governing body of the agency that the agency may be required to provide voter registration services under this chapter and NVRA.
(2) Conduct a public hearing on the matter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.21.

IC 3-7-16-5
Evidence at public hearing
Sec. 5. The commission shall accept evidence at the public

hearing concerning the extent to which:
(1) the agency's programs are funded by the state; and
(2) the agency is primarily engaged in serving persons with disabilities.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.22.

IC 3-7-16-6
Limitations in accepting evidence
Sec. 6. The commission may only accept evidence at the hearing concerning the agency's cost in complying with NVRA or this chapter to determine when an order issued under section 7 of this chapter should take effect.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.23.

IC 3-7-16-7
NVRA official to order date for services to begin
Sec. 7. If the commission determines that the agency is required to provide voter registration services under NVRA and this chapter, the NVRA official shall issue an order specifying the date that the agency must begin providing voter registration services and prescribing any other procedures reasonably necessary for the agency to comply with NVRA.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.24.

IC 3-7-16-8
Expiration of order
Sec. 8. An order issued under section 7 of this chapter expires when the earlier of the following occurs:
(1) Ten (10) years after the date that an agency is required to begin providing voter registration services.
(2) When revoked by the NVRA official after a public hearing as provided in this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.25.

IC 3-7-16-9
Distribution of voter registration forms
Sec. 9. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(i) and 42 U.S.C. 1973gg-5(a)(6)(A), an agency designated under this chapter shall distribute a voter registration form prescribed under this chapter to each person applying for assistance from the agency whenever the applicant:
(1) applies for service or assistance;
(2) applies for recertification or renewal of services or assistance; or
(3) submits a change of address form relating to the service or assistance;
unless the applicant declines in writing to register to vote.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-10 Voter registration services at applicant's home
Sec. 10. As provided in 42 U.S.C. 1973gg-5(a)(4)(B), an agency designated under this chapter that provides services to a person with a disability at the person's home shall provide voter registration services under this chapter at the person's home.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-11
Design of registration form
Sec. 11. The commission shall prescribe the design of the registration form to be used under this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.3-1997, SEC.58.

IC 3-7-16-12
Requirements for registration form
Sec. 12. The registration form prescribed under section 11 of this chapter must meet the following requirements:
(1) The form must be equivalent to the mail registration form prescribed by the commission under IC 3-7-31 and in compliance with 42 U.S.C. 1973gg-5(a)(6)(A)(ii).
(2) The form must include a statement that does the following:
(A) Sets forth each eligibility requirement for registration (including citizenship).
(B) Contains an attestation that the applicant meets each of the eligibility requirements.
(C) Requires the signature of the applicant, under penalty of perjury, and the date the form was signed.
(3) The form must include the following as provided in 42 U.S.C. 1973gg-5(a)(6)(B):
(A) A question reading "If you are not registered to vote where you live now, would you like to apply to register to vote here today?".
(B) A statement reading "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.".
(C) Boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote.
(D) A statement in close proximity to the boxes and in prominent type: "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.".
(E) A statement reading "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private.".
(F) A statement reading "If you believe that someone has interfered with your right to register or to decline to register to vote, or your right to choose your political party or other political preference, you may file a complaint with (insert

the title, address, and telephone number of the NVRA official). If you want you may first try to solve the problem by filing a complaint with the county voter registration office of the county where the violation occurred.".
(4) The form must be designed to make voter registration as accessible as possible for persons with disabilities.
As added by P.L.12-1995, SEC.25. Amended by P.L.3-1997, SEC.59.

IC 3-7-16-13
Contents of declination form
Sec. 13. If the form used by an applicant to decline to register to vote is on a separate form from the voter registration application, the declination form must contain the following:
(1) A statement reading "If you decline to register to vote, this is confidential, and can only be used for voter registration purposes.".
(2) A statement reading "If you decide to register to vote, information about the office at which you register is confidential, and can only be used for voter registration purposes.".
(3) A line for the signature of the person who declines to register to vote.
(4) A line for the date that the person declined to register to vote.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-14
Declination to register
Sec. 14. An applicant who fails to check either box described in section 12(3) of this chapter or to sign a separate declination form under section 13 of this chapter shall be considered to have declined to register.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-15
Procedures for registration
Sec. 15. (a) This section does not apply to voter registration required under section 10 of this chapter.
(b) To register under this chapter, an individual must do the following while on the premises of the office:
(1) Complete the voter registration application prescribed under section 11 of this chapter.
(2) Present the application to an employee of the office.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-16
Duties of employees in providing application
Sec. 16. An employee or a volunteer of the office who provides an individual with an application for assistance or services under this chapter shall do the following: (1) Inform each individual who applies for assistance or services that the information the individual provides on the individual's voter registration application will be used to register the individual to vote unless:
(A) the individual is not eligible to vote;
(B) the individual declines to register to vote or fails to complete the voter registration part of the application; or
(C) answers "no" to either question described by IC 3-7-22-5(3) or IC 3-7-22-5(4).
(2) Provide each individual who indicates a desire to register or transfer registration with assistance in filling out the voter registration application unless the individual refuses assistance, as provided in 42 U.S.C. 1973gg-5(a)(4)(ii).
(3) Check the completed voter registration form for legibility and completeness.
(4) Deliver the completed registration form to the office administrator (or the employee designated by the administrator to be responsible for voter registration services) for transmittal to the appropriate county voter registration office.
(5) Inform the individual that the individual will receive a mailing from the county voter registration office of the county where the individual resides concerning the disposition of the voter registration application.
As added by P.L.12-1995, SEC.25. Amended by P.L.9-2004, SEC.7.

IC 3-7-16-17
Duties of employees if applicant registering to vote after twenty-ninth day before primary, general, municipal, or special election
Sec. 17. If an individual is registering to vote after the twenty-ninth day before the date that a primary, general, municipal, or special election is scheduled in the precinct where the voter resides, the employee or a volunteer of the office who provides an individual with an application for assistance or services under this chapter shall do the following:
(1) Inform the individual that office registration will not permit the individual to vote in the next election.
(2) Inform the individual of other procedures the individual may follow to vote in the next election.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-18
Prohibited acts
Sec. 18. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee or a volunteer of the office shall not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including any pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official. (3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action whose purpose or effect is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-19
Assistance in completing registration form required
Sec. 19. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(ii) and 42 U.S.C. 1973gg-5(a)(6)(C), an office designated under this chapter must offer the same degree of assistance in helping an applicant complete a voter registration form as the applicant receives from the agency in completing forms for assistance or services, unless the individual refuses assistance in completing the voter registration form.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-20
Written acknowledgment of application; format
Sec. 20. Whenever an applicant completes a voter registration application under this chapter, the office shall provide the applicant with a written acknowledgment that the applicant has completed a voter registration application at the office. The acknowledgment:
(1) may be a detachable part of the registration form prescribed under section 11 of this chapter; and
(2) must set forth the name and residential address of the applicant and the date that the application was completed.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-21
Applicant not required to submit application to circuit court clerk or board of registration member
Sec. 21. An applicant who completes a voter registration application under this chapter is not required to submit the application to a circuit court clerk or board of registration member.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.26.

IC 3-7-16-22
Confidentiality; use of information
Sec. 22. Voter registration information received or maintained by an office under this chapter is confidential and may be used only for voter registration purposes as provided in this article and 42 U.S.C. 1973gg-5(a)(7).
As added by P.L.12-1995, SEC.25.

IC 3-7-16-23
Forwarding of application or declination; exception Sec. 23. Unless the applicant refuses to permit the office to transmit the form to the circuit court clerk or board of registration of the county where the applicant resides, the office shall forward the voter registration application or declination to the clerk or board not later than five (5) days after the date of acceptance and as provided in 42 U.S.C. 1973gg-5(a)(4)(iii).
As added by P.L.12-1995, SEC.25. Amended by P.L.3-1995, SEC.25.

IC 3-7-16-24
Updating voter registration record
Sec. 24. A signed application under section 11 of this chapter authorizes a circuit court clerk or board of registration to update the voter registration record of the applicant.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-25
Notification to applicant of disposition
Sec. 25. The circuit court clerk or board of registration shall, upon receiving a completed application under section 23 of this chapter, notify the applicant of the disposition of the application in the manner prescribed under IC 3-7-33, and as required under 42 U.S.C. 1973gg-6(a)(2).
As added by P.L.12-1995, SEC.25.

IC 3-7-16-26
Designated individual responsible for registration duties
Sec. 26. The governing body of an agency designated under this chapter shall designate an individual to be responsible for performing the voter registration duties of the agency in each office of the agency where services are provided.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-27
Transmittal of voter registration application or declination form; guidelines; exceptions
Sec. 27. (a) This section does not apply to a voter registration application or declination to register accepted at an agency office during the final five (5) days before the end of a registration period under IC 3-7-13.
(b) As required under 42 U.S.C. 1973gg-5(d)(1), the designated individual shall transmit a copy of a completed voter registration application:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than ten (10) days after the application is accepted at the office.
(c) The designated individual shall transmit a copy of the voter registration application (or a separate declination form) on which the applicant declined to register to vote by specifically declining to

register or by failing to complete the voter registration portion of the application.
(d) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than ten (10) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-28
Transmittal of voter registration application or declination form; accepted during final five days before end of registration period
Sec. 28. (a) This section applies to a voter registration application or declination to register accepted at an agency office during the final five (5) days before the end of a registration period under IC 3-7-13.
(b) As required under 42 U.S.C. 1973gg-5(d)(1), the designated individual shall transmit a copy of the completed voter registration application:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted by the office.
(c) The designated individual shall transmit a copy of the voter registration application (or a separate declination form) on which the applicant declined to register to vote by specifically declining to register or by failing to complete the voter registration portion of the application.
(d) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-29
Methods of transmittal of voter registration applications or declinations
Sec. 29. A designated individual may use any of the following methods to transmit voter registration applications or declinations under section 27 or 28 of this chapter:
(1) Hand delivery to the circuit court clerk or board of registration.
(2) Certified mail, return receipt requested.
(3) Electronic transfer, after approval by the commission.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1997, SEC.5; P.L.3-1997, SEC.60.
IC 3-7-16-30
Hand delivery; guidelines
Sec. 30. If a designated individual transmits registration applications or declinations by hand delivery under section 29(1) of this chapter, the circuit court clerk or board of registration shall provide the individual with a receipt for the forms. The receipt must state the date and time of delivery, and the printed name and signature of the person who received the forms.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-31
County address and telephone numbers to be provided
Sec. 31. (a) The NVRA official shall provide the governing body of an agency designated under this chapter with a list of the current addresses and telephone numbers of the offices of the circuit court clerk or board of registration in each county. The governing body shall promptly forward the list (and each revision of the list) to each agency office where services are provided.
(b) The NVRA official shall provide the governing body with pre-addressed packets for agency offices to transmit applications under section 29(1) or 29(2) of this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.27.

IC 3-7-16-32
Voter registration information to be confidential
Sec. 32. Voter registration information received or maintained under this chapter is confidential.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-33
Notice; elections
Sec. 33. The NVRA official shall notify the governing body of the agency of the following:
(1) The scheduled date of each primary, general, municipal, and special election.
(2) The jurisdiction in which the election will be held.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.28.

IC 3-7-16-34
Agency addresses and telephone numbers to be provided
Sec. 34. The governing body of an agency designated under this chapter shall provide the NVRA official with a list stating the following:
(1) The address and telephone number of each agency office where voter registration services will be provided under this article.
(2) The name of each individual designated by the governing body to be responsible for performing voter registration duties under this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.29.



CHAPTER 17. REGISTRATION AT ARMED FORCES RECRUITMENT OFFICES

IC 3-7-17-2
Recruitment office as voter registration office
Sec. 2. As required under 42 U.S.C. 1973gg-5(c)(2), a recruitment office of the armed forces of the United States located within Indiana is a voter registration agency under this article.
As added by P.L.12-1995, SEC.26.

IC 3-7-17-3
Development of registration procedures
Sec. 3. The NVRA official shall act on behalf of the state to work with the United States Secretary of Defense to develop and implement procedures for persons to apply to register to vote at recruitment offices of the armed forces of the United States.
As added by P.L.12-1995, SEC.26. Amended by P.L.2-1996, SEC.30.

IC 3-7-17-4
List of recruitment offices
Sec. 4. The NVRA official shall maintain a list of the addresses and telephone numbers of recruitment offices within Indiana where voter registration is required under this chapter.
As added by P.L.12-1995, SEC.26. Amended by P.L.2-1996, SEC.31.

IC 3-7-17-5
Prescription of forms and procedures to implement chapter
Sec. 5. (a) The NVRA official may act under section 3 of this chapter to prescribe forms and procedures to implement this chapter.
(b) The commission may prescribe forms to implement this chapter.
As added by P.L.12-1995, SEC.26. Amended by P.L.3-1997, SEC.61.



CHAPTER 18. REGISTRATION IN ADDITIONAL OFFICES; GENERAL PROVISIONS

IC 3-7-18-2
Duties of additional agencies in distributing voter registration forms
Sec. 2. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(i) and 42 U.S.C. 1973gg-5(a)(6)(A), an agency designated under IC 3-7-19 (board of registration offices), IC 3-7-20.5 (unemployment compensation offices), and IC 3-7-21 (additional designated voter registration offices) shall distribute a voter registration form prescribed under this chapter to each person applying for assistance from the agency whenever the applicant:
(1) applies for service or assistance;
(2) applies for recertification or renewal of services or assistance; or
(3) submits a change of address form relating to the service or assistance;
unless the applicant declines in writing to register to vote.
As added by P.L.12-1995, SEC.27. Amended by P.L.3-1995, SEC.26; P.L.81-2005, SEC.2.

IC 3-7-18-3
Design of registration form
Sec. 3. The commission shall prescribe the design of the registration form to be used under this chapter.
As added by P.L.12-1995, SEC.27. Amended by P.L.3-1997, SEC.62.

IC 3-7-18-4
Requirements for registration form
Sec. 4. The registration form prescribed under section 3 of this chapter must meet the following requirements:
(1) The form must be equivalent to the mail registration form prescribed by the commission under IC 3-7-31 and in compliance with 42 U.S.C. 1973gg-5(a)(6)(A)(ii).
(2) The form must include a statement that does the following:
(A) Sets forth each eligibility requirement for registration (including citizenship).
(B) Contains an attestation that the applicant meets each of the eligibility requirements.
(C) Requires the signature of the applicant, under penalty of perjury, and the date the form was signed. (3) The form must include the following as provided in 42 U.S.C. 1973gg-5(a)(6)(B):
(A) A question reading "If you are not registered to vote where you live now, would you like to apply to register to vote here today?".
(B) A statement reading "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.".
(C) Boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote.
(D) A statement in close proximity to the boxes and in prominent type: "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.".
(E) A statement reading "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private.".
(F) A statement reading "If you believe that someone has interfered with your right to register or to decline to register to vote, or your right to choose your political party or other political preference, you may file a complaint with (insert the title, address, and telephone number of the NVRA official). If you want you may first try to solve the problem by filing a complaint with the county voter registration office of the county where the violation occurred.".
As added by P.L.12-1995, SEC.27. Amended by P.L.3-1997, SEC.63.

IC 3-7-18-5
Contents of declination form
Sec. 5. If the form used by an applicant to decline to register to vote is on a separate form from the voter registration application, the declination form must contain the following:
(1) A statement reading "If you decline to register to vote, this is confidential, and can only be used for voter registration purposes.".
(2) A statement reading "If you decide to register to vote, information about the office at which you register is confidential, and can only be used for voter registration purposes.".
(3) A line for the signature of the person who declines to register to vote.
(4) A line for the date that the person declined to register to vote.
As added by P.L.12-1995, SEC.27.

IC 3-7-18-6
Declination to register
Sec. 6. An applicant who fails to check either box described in

section 4(3) of this chapter or to sign a separate declination form under section 5 of this chapter shall be considered to have declined to register.
As added by P.L.12-1995, SEC.27.

IC 3-7-18-7
Procedures for registration
Sec. 7. To register under this chapter, an individual must do the following while on the premises of the office:
(1) Complete the voter registration application prescribed under section 3 of this chapter.
(2) Present the application to an employee of the office.
As added by P.L.12-1995, SEC.27.

IC 3-7-18-8
Duties of employees in providing application
Sec. 8. An employee of the office who provides an individual with an application for assistance or services under this chapter shall do the following:
(1) Inform each individual who applies for assistance or services that the information the individual provides on the individual's voter registration application will be used to register the individual to vote unless:
(A) the individual is not eligible to vote;
(B) the individual declines to register to vote or fails to complete the voter registration part of the application; or
(C) answers "no" to either question described by IC 3-7-22-5(3) or IC 3-7-22-5(4).
(2) Provide each individual who indicates a desire to register or transfer registration with assistance in filling out the voter registration application unless the individual refuses assistance, as provided in 42 U.S.C. 1973gg-5(a)(4)(A)(ii).
(3) Check the completed voter registration form for legibility and completeness.
(4) Deliver the completed registration form to the office administrator (or the employee designated by the administrator to be responsible for voter registration services) for transmittal to the appropriate county voter registration office.
(5) Inform the individual that the individual will receive a mailing from the county voter registration office of the county where the individual resides concerning the disposition of the voter registration application.
As added by P.L.12-1995, SEC.27. Amended by P.L.2-1998, SEC.4; P.L.9-2004, SEC.8.

IC 3-7-18-9
Duties of employees if applicant registering to vote after twenty-ninth day before primary, general, municipal, or special election
Sec. 9. If an individual is registering to vote after the twenty-ninth

day before the date that a primary, general, municipal, or special election is scheduled in the precinct where the voter resides, the employee or volunteer of the office who provides an individual with an application for assistance or services under this chapter shall do the following:
(1) Inform the individual that office registration will not permit the individual to vote in the next election.
(2) Inform the individual of other procedures the individual may follow to vote in the next election.
As added by P.L.12-1995, SEC.27.

IC 3-7-18-10
Prohibited acts
Sec. 10. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee or a volunteer of the office shall not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including any pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official.
(3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action whose purpose or effect is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.12-1995, SEC.27.

IC 3-7-18-11
Assistance in completing registration form required
Sec. 11. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(ii) and 42 U.S.C. 1973gg-5(a)(6)(C), an office designated under this chapter must offer the same degree of assistance in helping an applicant complete a voter registration form as the applicant receives from the agency in completing forms for assistance or services, unless the individual refuses assistance in completing the voter registration form.
As added by P.L.12-1995, SEC.27.

IC 3-7-18-12
Written acknowledgment of application; format
Sec. 12. Whenever an applicant completes a voter registration application under this chapter, the office shall provide the applicant with a written acknowledgment that the applicant has completed a voter registration application at the office. The acknowledgment:
(1) may be a detachable part of the registration form prescribed under section 3 of this chapter; and
(2) must set forth the name and residential address of the applicant and the date that the application was completed. As added by P.L.12-1995, SEC.27.

IC 3-7-18-13
Submission of application to deputy registrar, circuit court clerk, or board of registration member not required
Sec. 13. An applicant who completes a voter registration application under this chapter is not required to submit the application to a circuit court clerk or board of registration member.
As added by P.L.12-1995, SEC.27. Amended by P.L.2-1996, SEC.32.

IC 3-7-18-14
Confidentiality of information
Sec. 14. Voter registration information received or maintained by an office under this chapter is confidential and may be used only for voter registration purposes as provided in this article and 42 U.S.C. 1973gg-5(a)(7).
As added by P.L.12-1995, SEC.27.

IC 3-7-18-15
Duty of office to forward registration application
Sec. 15. Unless the applicant refuses to permit the office to transmit the form to the circuit court clerk or board of registration of the county where the applicant resides, the office shall forward the voter registration application or declination to the clerk or board as provided in 42 U.S.C. 1973gg-5(a)(4)(A)(iii).
As added by P.L.12-1995, SEC.27. Amended by P.L.2-1997, SEC.6.

IC 3-7-18-16
Updating voter registration record
Sec. 16. A signed application under this chapter authorizes a circuit court clerk or board of registration to update the voter registration record of the applicant.
As added by P.L.12-1995, SEC.27.

IC 3-7-18-17
Notification to applicant of disposition
Sec. 17. The circuit court clerk or board of registration shall, upon receiving a completed application under section 15 of this chapter, notify the applicant of the disposition of the application in the manner prescribed under IC 3-7-33, and as required under 42 U.S.C. 1973gg-6(a)(2).
As added by P.L.12-1995, SEC.27.

IC 3-7-18-18
Designated individual
Sec. 18. The governing body of an agency designated under this chapter shall designate an individual to be responsible for performing the voter registration duties of the agency in each office of the agency where services are provided.
As added by P.L.12-1995, SEC.27.
IC 3-7-18-19
Guidelines for transmittal of voter registration application or declination form
Sec. 19. (a) As required under 42 U.S.C. 1973gg-5(d)(1), the designated individual shall transmit a copy of a completed voter registration application:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
(b) The designated individual shall transmit a copy of the voter registration application (or a separate declination form) on which the applicant declined to register to vote by specifically declining to register or by failing to complete the voter registration portion of the application.
(c) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.27. Amended by P.L.3-1995, SEC.27.

IC 3-7-18-20
Repealed
(Repealed by P.L.3-1995, SEC.155.)

IC 3-7-18-21
Methods of transmittal
Sec. 21. A designated individual may use any of the following methods to transmit voter registration applications or declinations under section 19 of this chapter:
(1) Hand delivery to the circuit court clerk or board of registration.
(2) Certified mail, return receipt requested.
(3) Electronic transfer, after approval by the commission.
As added by P.L.12-1995, SEC.27. Amended by P.L.3-1997, SEC.64; P.L.42-2011, SEC.1.

IC 3-7-18-22
Guidelines for hand delivery
Sec. 22. If a designated individual transmits registration applications or declinations by hand delivery under section 21(1) of this chapter, the circuit court clerk or board of registration shall provide the individual with a receipt for the forms. The receipt must state the date and time of delivery, and the printed name and signature of the person who received the forms.
As added by P.L.12-1995, SEC.27.
IC 3-7-18-23
County addresses and telephone numbers to be provided
Sec. 23. (a) The NVRA official shall provide the governing body of an agency designated under this chapter with a list of the current addresses and telephone numbers of the offices of the circuit court clerk or board of registration in each county. The governing body shall promptly forward the list (and each revision of the list) to each agency office where services are provided.
(b) The NVRA official shall provide the governing body with pre-addressed packets for agency offices to transmit applications under section 21(1) or 21(2) of this chapter.
As added by P.L.12-1995, SEC.27. Amended by P.L.2-1996, SEC.33.

IC 3-7-18-24
Notice; elections
Sec. 24. The NVRA official shall notify the governing body of the agency of the following:
(1) The scheduled date of each primary, general, municipal, and special election.
(2) The jurisdiction in which the election will be held.
As added by P.L.12-1995, SEC.27. Amended by P.L.2-1996, SEC.34.

IC 3-7-18-25
Agency addresses and telephone numbers to be provided
Sec. 25. The governing body of an agency designated under this chapter shall provide the NVRA official with a list stating the following:
(1) The address and telephone number of each agency office where voter registration services will be provided under this article.
(2) The name of each individual designated by the governing body to be responsible for performing voter registration duties under this chapter.
As added by P.L.12-1995, SEC.27. Amended by P.L.2-1996, SEC.35.



CHAPTER 19. REGISTRATION IN BOARD OF REGISTRATION OFFICES

IC 3-7-19-2
Accepting and processing voter registration applications
Sec. 2. Except as provided in this chapter, the board of registration office shall accept and process voter registration applications as provided in IC 3-7-18.
As added by P.L.12-1995, SEC.28.

IC 3-7-19-3
Governing board
Sec. 3. For the purposes of this chapter, the county election board is the "governing body" under IC 3-7-18.
As added by P.L.12-1995, SEC.28.

IC 3-7-19-4
Submission of application
Sec. 4. An individual who registers to vote under this chapter must submit a voter registration application to a member or an employee of the board of registration.
As added by P.L.12-1995, SEC.28.

IC 3-7-19-5
Designated individual not required
Sec. 5. The governing body is not required to designate an individual to be responsible for performing the voter registration duties of the board.
As added by P.L.12-1995, SEC.28.

IC 3-7-19-6
Actions of employees or volunteers of county voter registration office
Sec. 6. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee or volunteer of a county voter registration office may not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official.
(3) Make any statement to an applicant or take any action the

purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.176-1999, SEC.21.



CHAPTER 20. REPEALED



CHAPTER 20.5. REGISTRATION IN UNEMPLOYMENT COMPENSATION OFFICES

IC 3-7-20.5-2
Filing and submission of implementation plan
Sec. 2. Except as provided in this chapter, an office described by section 1 of this chapter shall accept and process voter registration applications as provided in IC 3-7-18.
As added by P.L.12-1995, SEC.30.

IC 3-7-20.5-3
Governing body
Sec. 3. For purposes of this chapter, the executive director of the department of employment and training services is the "governing body" under IC 3-7-18.
As added by P.L.12-1995, SEC.30.



CHAPTER 21. PROCEDURES FOR DESIGNATING ADDITIONAL VOTER REGISTRATION OFFICES; COUNTY NVRA IMPLEMENTATION PLANS

IC 3-7-21-2
Filing of implementation plan
Sec. 2. Each county election board shall file the county's NVRA implementation plan adopted under IC 3-6-5-14 with the election division.
As added by P.L.12-1995, SEC.31. Amended by P.L.2-1996, SEC.36; P.L.3-1997, SEC.65.

IC 3-7-21-3
Additional offices designated
Sec. 3. A county NVRA implementation plan may recommend that additional federal, state, and local governmental offices (or nongovernmental offices) within the county be designated as voter registration agencies.
As added by P.L.12-1995, SEC.31.

IC 3-7-21-4
Duties of commission in reviewing implementation plan
Sec. 4. The commission shall review each county NVRA implementation plan and determine the following:
(1) Whether the voter registration agencies located within the county will adequately implement the legislative findings and purposes set forth in NVRA and this article.
(2) Whether designating an office recommended as a voter registration agency under section 3 of this chapter will implement the legislative findings and purposes.
As added by P.L.12-1995, SEC.31. Amended by P.L.2-1996, SEC.37.

IC 3-7-21-5
Amendment to county NVRA implementation plan; designation of voter registration agency
Sec. 5. (a) If the commission determines that the voter registration agencies located within the county will not adequately implement NVRA or this article, the commission shall recommend an amendment to the county NVRA implementation plan to ensure that NVRA and this article are adequately implemented.
(b) Unless the county election board files a written protest with the NVRA official not later than noon thirty (30) days after the commission recommends the plan amendment, the plan is amended

as provided in the recommendation. A written protest under this subsection is referred to the commission for final determination.
(c) If recommended in the county NVRA implementation plan:
(1) as filed under section 2 of this chapter; or
(2) as amended under subsection (b);
the county election board shall enter into an agreement to designate an office described in the plan as a voter registration agency. An agreement under this subsection is subject to review and approval by the commission.
As added by P.L.12-1995, SEC.31. Amended by P.L.2-1996, SEC.38.

IC 3-7-21-6
Governing body
Sec. 6. For the purposes of this chapter, the officer, board, entity, or agency that has the authority to enter into an agreement with the county election board is the "governing body" under IC 3-17-18.
As added by P.L.12-1995, SEC.31.

IC 3-7-21-7
Office to be provided
Sec. 7. An agreement under this chapter must provide for an office to accept and process voter registration applications as provided in IC 3-7-18.
As added by P.L.12-1995, SEC.31.



CHAPTER 22. MAIL REGISTRATION

IC 3-7-22-2
Use of form prescribed by federal Election Assistance Commission
Sec. 2. As provided in 42 U.S.C. 1973gg-4(a)(1) and 42 U.S.C. 15483, a county voter registration office shall accept and use the mail voter registration form prescribed by the federal Election Assistance Commission under 42 U.S.C. 1973gg-7(a)(2).
As added by P.L.12-1995, SEC.32. Amended by P.L.209-2003, SEC.27; P.L.81-2005, SEC.4.

IC 3-7-22-3
Use of form prescribed by commission
Sec. 3. As provided in 42 U.S.C. 1973gg-4(a)(2) and 42 U.S.C. 15483, a county voter registration office shall accept and use a mail voter registration form prescribed by the commission that complies with 42 U.S.C. 1973gg-7(b)(2), 42 U.S.C. 15483, and this article.
As added by P.L.12-1995, SEC.32. Amended by P.L.3-1997, SEC.66; P.L.209-2003, SEC.28; P.L.81-2005, SEC.5.

IC 3-7-22-4
Information required
Sec. 4. (a) A mail registration form prescribed under section 3 of this chapter may only require information necessary to enable the county voter registration office to do the following:
(1) Assess the eligibility of the applicant, including the eligibility of the applicant under 42 U.S.C. 15483.
(2) Administer the voter registration and election process.
(b) The information required under subsection (a) may include the following:
(1) The signature of the applicant.
(2) Data relating to previous registration by the applicant.
(c) The form may not include any requirement for notarization or other formal authentication.
As added by P.L.12-1995, SEC.32. Amended by P.L.209-2003, SEC.29; P.L.81-2005, SEC.6.

IC 3-7-22-5
Content of mail registration form
Sec. 5. A mail registration form prescribed under section 3 of this chapter must meet the following requirements:
(1) The form must include a statement that does the following: (A) Sets forth each eligibility requirement for registration (including citizenship).
(B) Contains an attestation that the applicant meets each of the eligibility requirements.
(C) Requires the signature of the applicant, under penalty of perjury.
(2) The form must include, in print that is identical to the print used in the attestation part of the application, information setting forth the penalties provided by law for submission of a false voter registration application.
(3) The question "Are you a citizen of the United States of America?" and boxes for the applicant to check to indicate whether the applicant is or is not a citizen of the United States.
(4) The question "Will you be 18 years of age on or before election day?" and boxes for the applicant to check to indicate whether or not the applicant will be eighteen (18) years of age on or before election day.
(5) A statement informing the individual that if the form is submitted by mail and the individual is registering for the first time, the appropriate information required under 42 U.S.C. 15483 must be submitted with the mail-in registration form in order to avoid the additional identification requirements upon voting for the first time.
As added by P.L.12-1995, SEC.32. Amended by P.L.3-1997, SEC.67; P.L.209-2003, SEC.30; P.L.81-2005, SEC.7.

IC 3-7-22-6
Distribution of form
Sec. 6. (a) As provided in 42 U.S.C. 1973gg-4(b), the NVRA official shall make registration by mail forms available for distribution, with particular emphasis on organized voter registration programs.
(b) The NVRA official complies with subsection (a) by ensuring that a downloadable version of the current registration by mail form is published on the election division web site.
As added by P.L.12-1995, SEC.32. Amended by P.L.2-1996, SEC.39; P.L.3-1997, SEC.68; P.L.176-1999, SEC.23; P.L.81-2005, SEC.8.

IC 3-7-22-7
Repealed
(Repealed by P.L.199-2001, SEC.29.)

IC 3-7-22-8
Appearance in person not necessary
Sec. 8. An individual who is eligible to register under this article may register by mail without appearing in person before a circuit court clerk or board of registration.
As added by P.L.12-1995, SEC.32. Amended by P.L.2-1996, SEC.41.

IC 3-7-22-9 Acceptance of registration form
Sec. 9. A circuit court clerk or board of registration shall accept a registration by mail form for processing under this article whenever the form is presented by any of the following:
(1) The United States Postal Service.
(2) The individual registering by mail.
(3) A person presenting the form on behalf of the individual who is registering.
As added by P.L.12-1995, SEC.32.



CHAPTER 23. VOTER REGISTRATION AND INDIANA INCOME TAX RETURNS

IC 3-7-23-2
Form of affidavits of registration to be inserted into tax booklets; up to two persons may register
Sec. 2. The commission shall prescribe the form of affidavits of registration printed by the department of state revenue for insertion by the department in state adjusted gross income tax booklets under IC 6-8.1-3-19. Each booklet must contain enough voter registration forms to permit up to two (2) persons to register to vote.
As added by P.L.12-1995, SEC.33. Amended by P.L.3-1997, SEC.70.

IC 3-7-23-3
Method of registration; requirements
Sec. 3. (a) A voter may register to vote by completing and returning to the county voter registration office of the county where the voter resides the affidavit of registration included in a state adjusted gross income tax booklet under IC 6-8.1-3-19. If the affidavit of registration is delivered to the election division or the department of state revenue, the division or department shall forward the affidavit to the county voter registration office of the county for processing in the same manner as a registration by mail form under IC 3-7-22-9.
(b) A voter may apply to register under this section only if:
(1) the voter's residence address is the same as the voter's tax address; and
(2) the voter returns the affidavit of registration to the county voter registration office of the county where the voter resides or delivers the affidavit to the department of state revenue or election division under subsection (a).
As added by P.L.12-1995, SEC.33. Amended by P.L.3-1997, SEC.71.

IC 3-7-23-4
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-7-23-5
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-7-23-6
Application need not be signed in person Sec. 6. A voter who completes an affidavit or a form of registration under this chapter is not required to sign the affidavit or form in the presence of the circuit court clerk or the board of registration.
As added by P.L.12-1995, SEC.33. Amended by P.L.2-1996, SEC.42.

IC 3-7-23-7
Methods of updating registration record
Sec. 7. The circuit court clerk or board of registration shall use a registration form returned under this chapter to update the registration record of the person filing the form.
As added by P.L.12-1995, SEC.33.



CHAPTER 24. DISTRIBUTION SITES FOR MAIL REGISTRATION FORMS

IC 3-7-24-2
License branches
Sec. 2. Each license branch is a distribution site for registration by mail forms under IC 9-16-7.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-3
Circuit court clerks' offices
Sec. 3. Each office of a circuit court clerk that does not provide voter registration services is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-4
Township executives' offices
Sec. 4. Each office of a township executive is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-5
Library as distribution site
Sec. 5. Each public library or county contractual public library established under IC 36-12 is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34. Amended by P.L.1-2005, SEC.52.

IC 3-7-24-6
State educational institutions
Sec. 6. Each state educational institution is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-2007, SEC.11.

IC 3-7-24-7
Schools
Sec. 7. Each public secondary school is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34. Amended by P.L.81-2005, SEC.9.

IC 3-7-24-8
County extension educators' offices Sec. 8. Each office of a county extension educator is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-9
City clerks', city clerk-treasurers', or town clerk-treasurers' offices
Sec. 9. Each office of a city clerk, city clerk-treasurer, or town clerk-treasurer is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34. Amended by P.L.3-1995, SEC.33; P.L.81-2005, SEC.10.

IC 3-7-24-10
State offices
Sec. 10. (a) Each state office that:
(1) has significant contact with the public; and
(2) is not otherwise designated as a voter registration site under this article;
is a distribution site for registration by mail forms.
(b) The commission shall determine if a state office has significant contact with the public for purposes of this section.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.43.

IC 3-7-24-11
Offices of political subdivisions
Sec. 11. (a) Each office of a political subdivision that:
(1) has significant contact with the public; and
(2) is not otherwise designated as a voter registration site under this article;
is a distribution site for registration by mail forms.
(b) The county election board of the county in which the greatest percentage of population of the political subdivision is located shall determine if an office has significant contact with the public for purposes of this section.
(c) A county election board shall include a list of all sites designated under this section in the county election board's NVRA implementation report.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-12
Federal government offices
Sec. 12. (a) An office of the federal government may be designated as a distribution site for registration by mail forms.
(b) The NVRA official may enter into an agreement on behalf of the commission with an agency of the federal government to designate an office as a distribution site for registration by mail forms under this section.
(c) The circuit court clerk may enter into an agreement on behalf of the county election board with an agency of the federal government to designate an office as a distribution site for registration by mail forms under this section. A clerk that enters into

an agreement under this subsection must provide the NVRA official with the following:
(1) A copy of the agreement.
(2) The address of the voter registration site.
(3) The name of the person responsible for voter registration services at the site.
(d) If the agreement under subsection (c) is revised or the information provided under subsection (c) changes, the clerk shall promptly provide the NVRA official with the revised agreement or changed information.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.44.

IC 3-7-24-13
Post offices
Sec. 13. (a) A United States Postal Service office may be designated as a distribution site for registration by mail forms.
(b) The NVRA official may enter into an agreement on behalf of the commission with the United States Postal Service to designate an office as a distribution site for registration by mail forms under this section.
(c) The circuit court clerk may enter into an agreement on behalf of the county election board with the United States Postal Service to designate an office as a distribution site for registration by mail forms under this section. A clerk that enters into an agreement under this subsection must provide the NVRA official with the following:
(1) A copy of the agreement.
(2) The address of the voter registration site.
(3) The name of the person responsible for voter registration services at the site.
(d) If the agreement under subsection (c) is revised or the information provided under subsection (c) changes, the clerk shall promptly provide the NVRA official with the revised agreement or changed information.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.45.

IC 3-7-24-14
Private secondary schools
Sec. 14. (a) A private secondary school located in Indiana may be designated as a distribution site for registration by mail forms.
(b) The NVRA official may enter into an agreement on behalf of the commission with the board of trustees of the private secondary school to designate the school as a distribution site for registration by mail forms under this section.
(c) The circuit court clerk may enter into an agreement on behalf of the county election board with the board of trustees of a private secondary school to designate the school as a distribution site for registration by mail forms under this section. A clerk that enters into an agreement under this subsection must provide the NVRA official with the following:
(1) A copy of the agreement. (2) The address of the voter registration site.
(3) The name of the person responsible for voter registration services at the site.
(d) If the agreement under subsection (c) is revised or the information provided under subsection (c) changes, the clerk shall promptly provide the NVRA official with the revised agreement or changed information.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.46.

IC 3-7-24-15
Financial institutions
Sec. 15. (a) A financial institution (as defined in IC 28-1-1-3) may be designated as a distribution site for registration by mail forms.
(b) The NVRA official may enter into an agreement on behalf of the commission with the board of trustees of a financial institution to designate the financial institution as a distribution site for registration by mail forms under this section.
(c) The circuit court clerk may enter into an agreement on behalf of the county election board with the board of trustees of a financial institution to designate the financial institution as a distribution site for registration by mail forms under this section. A clerk that enters into an agreement under this subsection must provide the NVRA official with the following:
(1) A copy of the agreement.
(2) The address of the voter registration site.
(3) The name of the person responsible for voter registration services at the site.
(d) If the agreement under subsection (c) is revised or the information provided under subsection (c) changes, the clerk shall promptly provide the NVRA official with the revised agreement or changed information.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.47.

IC 3-7-24-16
Processing of forms by distributions sites not required
Sec. 16. An office with a distribution site for registration forms under this chapter is not required to do the following:
(1) Accept registration forms when completed.
(2) Mail or deliver the forms to a circuit court clerk or board of registration.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-17
Notice
Sec. 17. Each office with a distribution site for registration forms under this chapter shall post a notice in a prominent location easily visible to members of the public. The notice must state substantially the following:

"VOTER REGISTRATION FORMS

AVAILABLE HERE



CHAPTER 25. REPEALED



CHAPTER 26. REPEALED



CHAPTER 26.3. STATEWIDE VOTER REGISTRATION LIST

IC 3-7-26.3-3
Establishment of statewide voter registration list
Sec. 3. As required under 42 U.S.C. 15483, the secretary of state with the consent of the co-directors of the election division shall implement, in a uniform and nondiscriminatory manner, a single, uniform, official, centralized, and interactive statewide voter registration list under this chapter.
As added by P.L.209-2003, SEC.35. Amended by P.L.164-2006, SEC.12.

IC 3-7-26.3-4
Requirements for list; ownership of list; use of list
Sec. 4. (a) As required under 42 U.S.C. 15483, the computerized list must:
(1) be defined, maintained, and administered at the state level;
(2) contain the name and registration information of every voter in Indiana; and
(3) assign a unique identifier to each voter in Indiana.
(b) To ensure the proper maintenance and administration of the list under subsection (a)(1), the secretary of state and the election division are the owners of all property comprising the computerized list. Except as expressly provided by statute, the computerized list and each of its components must be used exclusively for voter registration and election administration and for no other purpose.
As added by P.L.209-2003, SEC.35. Amended by P.L.81-2005, SEC.11.

IC 3-7-26.3-4.5
Maintaining computerized list; agreement with county
Sec. 4.5. The state may enter into agreements with a county to use existing county property for purposes of maintaining the computerized list. If the county's equipment fails to perform properly in maintaining the computerized list, the state may cancel any existing agreement with the county and install additional state owned equipment in any county facility to ensure proper operation and maintenance of the computerized list. As added by P.L.164-2006, SEC.13.

IC 3-7-26.3-5
List as single system to maintain voter registration information in Indiana
Sec. 5. In accordance with 42 U.S.C. 15483, the computerized list serves as:
(1) the single system for storing and managing the official list of voters throughout Indiana; and
(2) the official voter registration list for the conduct of all elections in Indiana.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-6
Coordination with other state agency data bases
Sec. 6. As required under 42 U.S.C. 15483, the computerized list must be coordinated with other agency data bases within Indiana.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-7
Electronic access to the list
Sec. 7. As required under 42 U.S.C. 15483, each county voter registration office, the election division, and the secretary of state must be able to obtain immediate electronic access to the information contained in the computerized list.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-8
Change of data in list; authority of county voter registration offices
Sec. 8. The computerized list must be formatted so that only the county voter registration office of a county may change data in the file concerning the voters registered in that county.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-9
Entry of voter registration information
Sec. 9. As required under 42 U.S.C. 15483, a county voter registration office must electronically enter all voter registration information obtained by the county voter registration office into the computerized list on an expedited basis at the time the information is provided to the county voter registration office.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-10
Support to county voter registration offices
Sec. 10. As required under 42 U.S.C. 15483, the secretary of state and the election division shall provide the support required for the county voter registration office to enter the information into the computerized list.
As added by P.L.209-2003, SEC.35.
IC 3-7-26.3-11
List maintenance; removal of voters from the list
Sec. 11. As required under 42 U.S.C. 15483, the county voter registration office shall perform list maintenance with respect to the computerized list on a regular basis. The list maintenance activity required under this section includes the removal of an individual from the list when required by this article and NVRA following:
(1) the death of the individual;
(2) the individual's confirmation that the individual resides outside the county in which the individual is registered; or
(3) an inactive voter's failure to respond to a notice or otherwise act in accordance with 42 U.S.C. 1973gg-6 to require the voter's registration to be reclassified as active within the period prescribed by NVRA.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-12
Coordination of list with department of correction records
Sec. 12. As required under 42 U.S.C. 15483, the election division shall coordinate the computerized list with the department of correction records concerning individuals disfranchised under IC 3-7-46.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-13
Coordination of list with state department of health records
Sec. 13. As required under 42 U.S.C. 15483, the election division shall coordinate the computerized list with the state department of health concerning individuals identified as deceased under IC 3-7-45.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-14
Standards for list maintenance
Sec. 14. As required under 42 U.S.C. 15483, the computerized list maintenance performed under sections 11 through 13 of this chapter must ensure that:
(1) the name of each voter appears in the computerized list;
(2) only voters who are not eligible to vote are removed from the computerized list; and
(3) duplicate names of an individual voter are eliminated from the computerized list.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-15
Security of list
Sec. 15. As required under 42 U.S.C. 15483, the election division and each county voter registration office shall provide adequate technological security measures to prevent unauthorized access to the computerized list.
As added by P.L.209-2003, SEC.35.
IC 3-7-26.3-16
Accuracy of list; updates
Sec. 16. As required under 42 U.S.C. 15483, the election division and each county voter registration office shall ensure that voter registration records are accurate and updated regularly.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-17
Removal of inactive voters from list
Sec. 17. As required under 42 U.S.C. 15483, the election division and each county voter registration office shall perform the list maintenance required under NVRA to ensure that inactive voters described in section 11(3) of this chapter and 42 U.S.C. 1973gg-6(d)(1)(B) are removed from the official list of eligible voters.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-18
Verification of information with bureau of motor vehicles; agreement to implement
Sec. 18. As required under 42 U.S.C. 15483, the secretary of state, the co-directors of the election division, and the bureau of motor vehicles commission shall enter into an agreement to match information in the computerized list data base with information in the data base of the bureau of motor vehicles commission to enable the election division (acting on behalf of the secretary of state) and the commission to verify the accuracy of the information provided on voter registration applications.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-19
Agreement between bureau of motor vehicles and Social Security Administration; information to be verified
Sec. 19. (a) As required under 42 U.S.C. 15483, the bureau of motor vehicles commission shall enter into an agreement with the Commissioner of Social Security under 42 U.S.C. 405(r)(8)(A) to verify information set forth on voter registration applications.
(b) The following information is subject to verification under this section:
(1) Whether the name (including the first name and any family forename or surname), date of birth (including month, day, and year), and Social Security number of an individual provided to the Commissioner of Social Security match the information contained in the Commissioner's records.
(2) Whether the individual is shown in the records of the Commissioner of Social Security as deceased.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-20
Requirements for agreement Sec. 20. As required by 42 U.S.C. 15483, the agreement under section 19 of this chapter must include:
(1) safeguards to assure the maintenance of the confidentiality of any information disclosed to the bureau;
(2) procedures to permit the bureau to use the information to maintain the bureau's records; and
(3) procedures to permit the election division to coordinate the records of the computerized list established under this chapter with the bureau's data base as provided by section 6 of this chapter.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-21
Confidentiality of information; permissible uses of information
Sec. 21. As provided by 42 U.S.C. 15483, the information provided by the Commissioner of Social Security or by an individual to the bureau of motor vehicles is confidential. The information may be used only for the purposes described under 42 U.S.C. 15483 and sections 19 and 20 of this chapter.
As added by P.L.209-2003, SEC.35.

IC 3-7-26.3-22
List requirement; voter information
Sec. 22. The computerized list must contain at least the following information for each voter:
(1) The voter's voting history for at least the previous ten (10) years, if available, including the political party ballot requested by the voter at any primary election during the period.
(2) The source of the voter's registration application.
(3) A listing of all previous addresses at which the voter was registered to vote during at least the previous ten (10) years, if available.
(4) Information concerning the documentation submitted by the voter to comply with the requirements of HAVA.
(5) Documentation of all changes to the registration made by the voter.
(6) Documentation concerning all notices sent to the voter by the county voter registration office.
As added by P.L.14-2004, SEC.29.

IC 3-7-26.3-23
List requirement; absentee ballot management features
Sec. 23. The computerized list must include absentee ballot management features that do the following:
(1) Manage absentee ballots based on the type, eligibility, and status of the absentee voter.
(2) Permit the printing of absentee labels by group or date, or by individual for use by a voter voting in person at the county election board office.
(3) Permit the documentation of the date on which each

absentee ballot is issued and returned.
(4) Permit the printing of absentee ballot applications with voter registration information for the absentee ballot applicant.
As added by P.L.14-2004, SEC.30.

IC 3-7-26.3-24
List requirement; clerk transmittals to election division
Sec. 24. The computerized list must permit a circuit court clerk to transmit reports or statements to the election division under IC 3-6-5, this article, IC 3-8-3, or IC 3-12-5.
As added by P.L.14-2004, SEC.31. Amended by P.L.81-2005, SEC.12.

IC 3-7-26.3-25
List requirement; election and poll worker management features
Sec. 25. The computerized list must include election and poll worker management features such as whether poll workers served only part of an election day.
As added by P.L.14-2004, SEC.32.

IC 3-7-26.3-26
List requirement; disaster recovery plan
Sec. 26. The computerized list must provide fully synchronized backup and recovery with a well defined disaster recovery plan.
As added by P.L.14-2004, SEC.33.

IC 3-7-26.3-27
List requirement; signature digitizing features
Sec. 27. The computerized list must include signature digitizing features that have the ability to accept and maintain a scanned image of the voter's signature.
As added by P.L.14-2004, SEC.34.

IC 3-7-26.3-28
List requirement; street file management features
Sec. 28. The computerized list must include street file management features that do the following:
(1) Include an integral street file with automatic assignment to election districts and jurisdictions based on residence address location.
(2) Permit changing street names throughout a county or for specific areas within a county.
(3) Permit interfacing with geographic information systems.
(4) Permit comprehensive changes to reflect changes in legislative district or precinct boundary lines.
(5) Permit the accommodation of multiple place names within a single ZIP code area.
(6) Permit the tracking and management of data concerning polling place locations.
As added by P.L.14-2004, SEC.35.
IC 3-7-26.3-29
List requirement; voter registration management features
Sec. 29. The computerized list must include voter registration management features that do the following:
(1) Automatically assign voter identification numbers in accordance with this title.
(2) Calculate the number of registered voters by precinct or any election district.
(3) Permit expedited web based inquiries concerning polling place locations.
(4) Track and report all voter list maintenance transactions performed within the system.
(5) Permit tracking regarding the political party ballot requested by voters voting in a primary.
(6) Generate a variety of reports on paper, compact disc, or floppy disc format, such as walking lists, call lists, lists of voters by precinct, lists of voters by name, date of birth, or date of registration, and lists of voters by other household data.
(7) Identify voters who are currently less than eighteen (18) years of age.
(8) Permit electronic processing of voter registration information received as files from other state and federal agencies.
(9) Provide flexible query functions for management and statistical reports, including the ability of the secretary of state or a co-director of the election division to view individual voter registration records.
(10) Contain full audit controls and management reports to track and manage the work of county voter registration office employees, including the ability of the secretary of state or the co-directors of the election division to determine whether a county voter registration office is performing voter list maintenance functions in the manner required by IC 3-7.
As added by P.L.14-2004, SEC.36.

IC 3-7-26.3-30
List requirement; help desk support feature
Sec. 30. The computerized list must include a help desk support feature, staffed by individuals who can provide assistance to county voter registration offices regarding the proper operation of the system.
As added by P.L.14-2004, SEC.37.

IC 3-7-26.3-31
List requirement; other features
Sec. 31. The computerized list must include features permitting the secretary of state or a co-director of the election division to include other features determined by the secretary of state and the co-directors of the election division.
As added by P.L.14-2004, SEC.38.
IC 3-7-26.3-32
List requirement; features for county with county voter registration office
Sec. 32. (a) This section applies to a county with a county voter registration office described in IC 3-5-2-16.2(1) or IC 3-5-2-16.2(2).
(b) The computerized list must permit a county election board to view data concerning voters of the county in order to do the following:
(1) Administer absentee balloting.
(2) Determine whether an individual who wishes to file as a candidate is a voter of the county.
As added by P.L.14-2004, SEC.39.



CHAPTER 26.4. STATEWIDE VOTER REGISTRATION INFORMATION

IC 3-7-26.4-2
Provision of part of compilation of list; conditions
Sec. 2. The election division may not provide any part of the compilation of the voter registration information contained in the computerized list except:
(1) as provided in IC 3-7-26.3 or this chapter;
(2) to perform voter list maintenance duties required by 42 U.S.C. 15483; or
(3) to redact voter registration information declared confidential under a court order or IC 5-26.5-2.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-3
Provision of information to individual voter
Sec. 3. The election division shall provide information from the computerized list to an individual to permit the individual to confirm the voter registration status of the individual and the location of the polling place for the individual's precinct.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-4
Provision of list information for list management and to other political, judicial, legislative, and media entities
Sec. 4. (a) The election division may provide parts and reports from the voter registration information from the computerized list for the purposes specified under IC 3-7-26.3-29.
(b) Except as otherwise provided in this section, the parts and reports provided under this section may not include information described under section 8 of this chapter.
(c) The parts and reports may contain the information described in section 8 of this chapter if:
(1) the part or report is to be provided to an entity that:
(A) is described in section 6 of this chapter; and
(B) has previously submitted an application to the election division and paid any required fee to obtain the complete compilation; or
(2) the part or report is a purely statistical compilation that:
(A) includes the information described in section 8 of this chapter; and
(B) does not include any information: (i) concerning an individual voter; or
(ii) that would permit the identification of an individual voter as a result of providing the compilation.
(d) The parts and reports provided under this section may not include the complete Social Security number of any individual.
As added by P.L.81-2005, SEC.13. Amended by P.L.225-2011, SEC.13.

IC 3-7-26.4-5
Parts and reports from list other than lists of registered voters
Sec. 5. The election division may provide parts and reports from the computerized list concerning information other than lists of registered voters.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-6
Provision of complete list; entities permitted to receive
Sec. 6. Upon request, and not later than five (5) days after the request is filed with the election division, the election division shall provide a complete compilation of the voter registration information contained in the computerized list, including any format information or other information necessary to decode the data, to any of the following entities:
(1) The state committee of a major political party.
(2) The state organization of a bona fide political party that is not a major political party if the party has at least two (2) candidates on the ballot in the next election.
(3) The committee of an independent candidate for federal or state office if the candidate is on the ballot in the next general election.
(4) A member of the media for publication in a news broadcast or newspaper.
(5) The chief justice of the supreme court, for purposes of state administration of a jury management system.
(6) Each of the following:
(A) The speaker of the house of representatives.
(B) The minority leader of the house of representatives.
(C) The president pro tempore of the senate.
(D) The minority leader of the senate.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-7
Notification of availability of compilation
Sec. 7. The election division shall promptly notify a person described in section 6 of this chapter when the compilation requested by the person is available.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-8
Information regarding individual voter; redaction of information Sec. 8. (a) This section applies to a person other than a registered voter requesting information about the registered voter.
(b) After a person files a request with the election division for voter registration information compiled under this chapter, the election division shall provide a compilation of the information from the computerized list to the person, redacting the information described in subsection (c).
(c) The election division shall not provide information under this section concerning any of the following information concerning a voter:
(1) Date of birth.
(2) Gender.
(3) Telephone number or electronic mail address.
(4) Voting history.
(5) A voter identification number or another unique field established to identify a voter.
(6) The date of registration of the voter.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-9
Request for information from list; execution of agreement
Sec. 9. A person who files a request for a compilation of the information contained in the computerized list with the election division under this chapter must execute an agreement with the election division on a form prescribed under IC 3-5-4-8.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-10
Form of agreement; requirements
Sec. 10. The form described by section 9 of this chapter must state that the person receiving a compilation of information under this chapter may not:
(1) use the compilation to solicit for the sale of merchandise, goods, services, or subscriptions; or
(2) sell, loan, give away, or otherwise deliver the information obtained by the request to any other person (as defined in IC 5-14-3-2);
for a purpose other than political activities or political fundraising activities.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-11
Publication of information from list in news report
Sec. 11. The publication of information obtained under this chapter in a news broadcast or newspaper is not prohibited by this chapter.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-12
Charge for obtaining complete compilation of list; updates of

information
Sec. 12. (a) This section does not apply to the chief justice of the supreme court or to a person described by section 8 of this chapter.
(b) Notwithstanding IC 5-14-3-8, the election division shall charge each person described by section 6 of this chapter an annual fee of five thousand dollars ($5,000) to receive the following:
(1) A complete compilation of the voter registration information contained in the computerized list.
(2) Updates of the voter registration information made during the year covered by the fee.
As added by P.L.81-2005, SEC.13. Amended by P.L.164-2006, SEC.15.

IC 3-7-26.4-13
No charge for information provided from list to chief justice or voter
Sec. 13. (a) This section applies to the following:
(1) A registered voter requesting information about the registered voter.
(2) The chief justice of the supreme court who receives a complete compilation of voter registration information for the purpose described in section 6 of this chapter.
(b) The election division may not a charge a fee to a person who receives a compilation under this section.
As added by P.L.81-2005, SEC.13.



CHAPTER 26.7. ONLINE VOTER REGISTRATION

IC 3-7-26.7-2
"Applicant"
Sec. 2. As used in this chapter, "applicant" means an individual who submits an application as provided in this chapter.
As added by P.L.120-2009, SEC.3.

IC 3-7-26.7-3
"Bureau"
Sec. 3. As used in this chapter, "bureau" refers to the bureau of motor vehicles created by IC 9-14-1-1.
As added by P.L.120-2009, SEC.3.

IC 3-7-26.7-4
Submission of voter registration application; effective date
Sec. 4. After June 30, 2010, an individual described in section 1 of this chapter may submit a voter registration application to a county voter registration office using the procedures set forth in this chapter.
As added by P.L.120-2009, SEC.3.

IC 3-7-26.7-5
Establishment of secure web site; requirements for web site
Sec. 5. (a) The secretary of state, with the consent of the co-directors of the election division, shall establish a secure Internet web site to permit individuals described in section 1 of this chapter to submit applications under this chapter.
(b) The secure web site established under subsection (a) must allow an individual described in section 1 of this chapter to submit:
(1) an application:
(A) for registration as a first time voter in Indiana; or
(B) to change the individual's name, address, or other information set forth in the individual's existing voter registration record; and
(2) information to establish that the applicant is eligible under section 1 of this chapter to register online.
As added by P.L.120-2009, SEC.3.

IC 3-7-26.7-6 Processing Internet application; bureau's duties
Sec. 6. (a) When an applicant submits an application described in section 5(b)(1) of this chapter by use of the secure Internet web site established under this chapter, the bureau shall compare the information submitted by the applicant with the information maintained in the bureau's data base listing individuals who possess a current and valid Indiana:
(1) driver's license; or
(2) identification card for nondrivers.
(b) If the bureau confirms that the applicant possesses a current and valid:
(1) Indiana driver's license issued under IC 9-24; or
(2) Indiana identification card for nondrivers issued under IC 9-24-16;
the completed application and information compiled by the bureau (including the digital signature of the applicant) shall be submitted to the county voter registration office in the county in which the applicant currently resides using the computerized statewide voter registration list maintained under IC 3-7-26.3.
(c) If the bureau is unable to confirm that the applicant possesses a current and valid:
(1) Indiana driver's license issued under IC 9-24; or
(2) Indiana identification card for nondrivers issued under IC 9-24-16;
the bureau shall send the application submitted by the applicant and information indicating that the bureau cannot confirm that the applicant possesses a current and valid Indiana driver's license or identification card to the county voter registration office in the county shown on the application. The county voter registration office shall send a notice to the applicant that the applicant's application cannot be processed because the bureau cannot confirm that the applicant possesses a current and valid Indiana driver's license or identification card. The county voter registration office shall send the notice to the applicant at the electronic address from which the applicant submitted the application and at the mailing address provided in the application.
As added by P.L.120-2009, SEC.3.

IC 3-7-26.7-7
Application of article to Internet applications
Sec. 7. Except as otherwise provided in this chapter, the county voter registration office shall process the application under this article.
As added by P.L.120-2009, SEC.3. Amended by P.L.1-2010, SEC.2.



CHAPTER 27. COUNTY VOTER REGISTRATION; OFFICES AND RECORDS GENERALLY

IC 3-7-27-2
Custody of property
Sec. 2. Each board of registration has custody of all registration facilities, equipment, supplies, forms, records (including the records of registered voters of the county), registration affidavits, and other property used in connection with the registration of voters of the county.
As added by P.L.12-1995, SEC.37.

IC 3-7-27-3
Offices
Sec. 3. The county executive shall provide each board of registration with suitable offices. The offices must be:
(1) located in the county courthouse or in a building easily accessible to the courthouse;
(2) easily accessible to the public; and
(3) adequate to meet the needs of the board.
As added by P.L.12-1995, SEC.37.

IC 3-7-27-4
Record keeping; methods
Sec. 4. A circuit court clerk or board of registration may:
(1) keep records by using electronic data processing equipment; and
(2) enter into contracts for this purpose.
As added by P.L.12-1995, SEC.37.

IC 3-7-27-5
Records unfit to be used
Sec. 5. If the registration records of a precinct are destroyed, mutilated, inaccessible, or for any other reasonable cause, unfit to be used, as determined by the county election board of the county in which the precinct is located, the circuit court clerk or board of registration shall conduct a registration of all voters residing in the precinct. Each voter who is a resident of the precinct must register as provided in this article.
As added by P.L.12-1995, SEC.37.
IC 3-7-27-6
Ensuring accuracy; implementation of programs; records; computerized registration information
Sec. 6. (a) As required under 42 U.S.C. 1973gg-6(i), a county voter registration office shall retain records concerning the implementation of programs and activities conducted for the purpose of ensuring the accuracy and currency of the voter registration list. These records include the following:
(1) Lists of names and addresses of voters who were sent notices under the voter list maintenance program.
(2) Information concerning whether a voter has responded to a notice described by subdivision (1) as of the date the inspection of the record is made.
(b) The county voter registration office shall retain the records described by this section for at least two (2) years. Except for records concerning declinations to register to vote or that indicate the identity of a voter registration agency where a person registered, the county voter registration office shall make the records available for public inspection and photocopying at a reasonable cost as provided in IC 5-14-3.
(c) In accordance with IC 5-14-3-3(h) and notwithstanding any other statute, a county voter registration office shall, with regard to voter registration information concerning voters of the county on a computerized system, act in accordance with a nondiscriminatory uniform policy adopted by the county election board. The policy must either permit a person to duplicate or obtain a duplicate copy of a computer tape, computer disc, microfilm, or other similar record system that contains this voter registration information or not permit the person to duplicate or obtain a duplicate copy of the information.
(d) A person who requests computerized voter registration information under subsection (c) must provide a written statement that the person will not:
(1) use the information to solicit merchandise, goods, services, or subscriptions; or
(2) sell, loan, give away, or otherwise deliver the information obtained by the request to any other person;
for a purpose other than political activities or political fundraising activities.
(e) Publication of information obtained under subsection (d) in a news broadcast or newspaper is not prohibited.
As added by P.L.12-1995, SEC.37. Amended by P.L.3-1997, SEC.82; P.L.209-2003, SEC.36; P.L.225-2011, SEC.14.

IC 3-7-27-7
Active voter; determination
Sec. 7. The voter registration records must indicate whether a person is an active voter. The circuit court clerk or board of registration is not required to compile separate lists of active and inactive voters.
As added by P.L.12-1995, SEC.37.
IC 3-7-27-8
Memorandum
Sec. 8. In a county that has a board of registration, the board shall have prepared a memorandum for each voter's original affidavit of registration or transfer of an original registration executed by the board.
As added by P.L.12-1995, SEC.37. Amended by P.L.2-1997, SEC.7; P.L.66-2003, SEC.6.

IC 3-7-27-9
Contents of memorandum
Sec. 9. The memorandum must indicate the name, assigned identification number, street and number, ward, and precinct of each resident voter of the county who has executed an original affidavit of registration. For a resident voter of the county who executes a transfer of an original registration or a change of name, the memorandum must indicate the name, the assigned identification number, and the former and present addresses by street and number, ward, and precinct.
As added by P.L.12-1995, SEC.37.

IC 3-7-27-10
Retention of memorandum
Sec. 10. The board of registration shall retain the original copies of all memoranda or microfilmed copies of the memoranda as part of the board's records until disposal of the record is permitted under this article after cancellation of the registration.
As added by P.L.12-1995, SEC.37.

IC 3-7-27-11
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-7-27-12
Availability of information
Sec. 12. Except for information declared confidential under this article, the affidavits or forms must be available at reasonable times during regular office hours for inspection, transcription, and duplication, including photocopy duplication and microfilming, as provided in IC 5-14-3.
As added by P.L.12-1995, SEC.37.

IC 3-7-27-13
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-7-27-14
Repealed
(Repealed by P.L.3-1997, SEC.475.)
IC 3-7-27-15
Storage of affidavits or forms
Sec. 15. (a) This section does not apply to a county acting in accordance with section 21.1 or 22 of this chapter. The county voter registration office shall keep all original affidavits or forms of registration in the clerk's or board's office except when the affidavits or forms are in the possession of the precinct election boards for use on election day at the polls. The county voter registration office shall keep any duplicate affidavits or forms at all times in the clerk's or board's office.
(b) If the original affidavits or forms of registration have been microfilmed or recorded through a similar electronic process authorized under IC 5, any duplicate affidavits may be:
(1) stored in a secure location outside of the office of the clerk or board; or
(2) discarded, if a microfilmed or similar electronic record of the duplicate affidavits is stored in a secure location outside the office of the clerk or board.
As added by P.L.12-1995, SEC.37. Amended by P.L.3-1995, SEC.37; P.L.3-1997, SEC.83; P.L.164-2006, SEC.16.

IC 3-7-27-16
Arrangement in binders or card files
Sec. 16. (a) This section does not apply to a county if the county election board has adopted a resolution providing that affidavits or forms are not required to be delivered to the polls.
(b) The affidavits or forms shall be securely arranged in suitable binders or card files before being delivered to the inspector of each precinct to be used at an election.
As added by P.L.12-1995, SEC.37. Amended by P.L.3-1997, SEC.84.

IC 3-7-27-17
Municipalities
Sec. 17. The registration record used at any municipal primary or municipal election is that part of the registration record of the county in which the municipality is located.
As added by P.L.12-1995, SEC.37.

IC 3-7-27-18
Cancellation; entry into record
Sec. 18. When a registration is canceled for any reason prescribed in this chapter, the circuit court clerk or board of registration shall have a proper entry made on the voter registration record indicating the date and the cause for cancellation. The person who canceled the affidavits or forms shall also sign the affidavits or forms.
As added by P.L.12-1995, SEC.37.

IC 3-7-27-19
Cancellation; disposal of affidavit or form
Sec. 19. The original canceled affidavit or form shall be filed and

preserved in the office of the clerk or board for the period required by this article and then transferred to the county commission of public records for disposal under IC 5-15-6-7.
As added by P.L.12-1995, SEC.37.

IC 3-7-27-20
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-7-27-20.1
Computerized systems; entry of information
Sec. 20.1. (a) The county voter registration office shall prepare an entry in the computerized system that accurately reflects the information set forth in the original affidavit of registration. However, the county voter registration office is required to enter a voter's voting history for the previous ten (10) years only if that history is available.
(b) The county voter registration office is not required to prepare a duplicate paper copy of a registration properly entered into the computerized system.
As added by P.L.209-2003, SEC.38. Amended by P.L.164-2006, SEC.17.

IC 3-7-27-20.2
Computerized system identifying documentation for voter submitting registration application by mail
Sec. 20.2. (a) The county voter registration office shall prepare an entry in the computerized system indicating:
(1) whether the applicant was required to provide documentation under IC 3-7-33-4.5; and
(2) if so, whether the required documentation has been provided.
(b) If the documentation required under IC 3-7-33-4.5 has been provided, the entry must include the following:
(1) The date the documentation was filed with the county voter registration office.
(2) Whether the documentation was filed with the county voter registration office by:
(A) a precinct election board after the person voted in person at the polling place;
(B) the county election board after the person applied to cast an absentee ballot; or
(C) the applicant as part of the original filing of the application to register to vote, or in a subsequent filing received by the county voter registration office.
(3) A brief description of the type of documentation provided.
The election division shall provide each county voter registration office with a suggested coding system for identifying the types of documentation.
As added by P.L.14-2004, SEC.41. Amended by P.L.164-2006,

SEC.18.

IC 3-7-27-21
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-7-27-21.1
Duplicate paper copies of registration information not required
Sec. 21.1. (a) The county voter registration office is not required to maintain duplicate paper copies of original registrations.
(b) Notwithstanding IC 5-15, a county voter registration office may dispose of duplicate paper copies of original registrations made before January 1, 2006, by destroying the duplicate paper copies.
As added by P.L.209-2003, SEC.40. Amended by P.L.164-2006, SEC.19.

IC 3-7-27-22
Maintenance of registration affidavits
Sec. 22. The county voter registration office may maintain the original affidavits of registration in a secure location outside the county voter registration office.
As added by P.L.3-1995, SEC.40. Amended by P.L.209-2003, SEC.41; P.L.164-2006, SEC.20.

IC 3-7-27-23
Repealed
(Repealed by P.L.164-2006, SEC.143.)



CHAPTER 28. COUNTY VOTER REGISTRATION; PROVIDING RECORDS TO CANDIDATES AND PARTIES

IC 3-7-28-2
Forwarding of copies of applications upon request
Sec. 2. (a) This section does not apply to confidential information included on a voter registration application.
(b) Copies of all registration applications executed under this article during that part of a registration period ending sixty-five (65) days before a primary, general, or municipal election shall be forwarded not later than sixty (60) days before the election to the following upon request:
(1) Each of the county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party that has at least one (1) candidate on the ballot of the election.
(B) An independent candidate's committee if the candidate is on the ballot at the election.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-3
Forwarding of copies of memoranda upon request
Sec. 3. Copies of all memoranda executed under this article during that part of a registration period beginning sixty-five (65) days before a primary, general, or municipal election and ending twenty-nine (29) days before the election shall be forwarded daily and within forty-eight (48) hours of the date on which the memoranda were originally made to the following upon request:
(1) Each of the county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party that has at least one (1) candidate on the ballot of the election.
(B) An independent candidate's committee if the candidate is on the ballot at the election.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-4
List furnished to county chairmen of major political parties
Sec. 4. After the county election board receives a written request

from the county chairman of a major political party, one (1) copy of the registered voter list prepared for the inspector of each precinct under IC 3-7-29-1 shall be furnished to the county chairman making the request. The copy shall be furnished to the county chairman as soon as the lists are prepared.
As added by P.L.12-1995, SEC.38. Amended by P.L.3-1997, SEC.86.

IC 3-7-28-5
List furnished upon request
Sec. 5. Upon written request and as soon as the list required by section 4 of this chapter is prepared, a copy of the list shall be furnished to the following:
(1) The county chairman of any political party that has at least one (1) candidate on the ballot in the next election.
(2) The committee of a candidate whose name will appear on the ballot in the next election.
(3) The county chairman of any other bona fide political party.
As added by P.L.12-1995, SEC.38. Amended by P.L.66-2003, SEC.7.

IC 3-7-28-6
Bona fide political parties; procedures to qualify
Sec. 6. To qualify as a bona fide political party under section 5 of this chapter, a political party must file a certification with the clerk of the circuit court of the county that the political party is a bona fide political party together with verifiable factual representations to support the certification.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-7
Lists; additional copies
Sec. 7. Notwithstanding IC 5-14-3-3(f), additional copies of the registration lists prepared for the inspectors of each precinct shall be kept open to the public for inspection and copying in the same manner as other public records under IC 5-14-3 at the office of the circuit court clerk or board of registration as soon as the registration lists are completed.
As added by P.L.12-1995, SEC.38. Amended by P.L.261-2003, SEC.1.

IC 3-7-28-8
Voters receiving voter list maintenance notices; list furnished upon request
Sec. 8. The circuit court clerk or board of registration shall send a list of voters who are mailed voter list maintenance notices under this article to the following upon request:
(1) The county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee, if the

independent candidate is on the ballot for the next election to be conducted in the county.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-9
Master list showing cancellation of registration
Sec. 9. The circuit court clerk or board of registration shall, following the mailing of voter list maintenance notices under this article and the cancellation of a voter's registration under this article, prepare a master list of precincts showing all persons whose registrations have been canceled.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-10
Master list showing cancellation of registration; furnishing copies
Sec. 10. The circuit court clerk or board of registration shall furnish copies of the master list, as described in section 9 of this chapter, to the following upon request:
(1) The county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee if the candidate is on the ballot for the next general election to be conducted in the county.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-11
Master list showing cancellation of registration; time requirements
Sec. 11. The master list copies shall be prepared and furnished not later than fifteen (15) days after a voter's registration has been canceled under the voter list maintenance program.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-12
Deceased persons; notice
Sec. 12. (a) Each county voter registration office shall send a list of the deceased persons whose registrations have been canceled to the following upon request:
(1) The county chairman of each major political party of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee, if the candidate is on the ballot for the next election to be conducted in the county.
(b) A request filed under this section may state that the list is to include only cancellations made by the county voter registration office within a period specified in the request.
As added by P.L.12-1995, SEC.38. Amended by P.L.225-2011,

SEC.15.

IC 3-7-28-13
Disfranchised persons; notice
Sec. 13. (a) Each county voter registration office shall send a list of disfranchised voters whose registrations have been canceled to the following upon request:
(1) The county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee, if the candidate is on the ballot for the next general election to be conducted in the county.
(b) A request filed under this section may state that the list is to include only cancellations made by the county voter registration office within a period specified in the request.
As added by P.L.12-1995, SEC.38. Amended by P.L.225-2011, SEC.16.

IC 3-7-28-14
Canceled registrations; notice
Sec. 14. (a) Each county voter registration office shall provide a list of the names and addresses of all voters whose registrations have been canceled under this article to the following upon request:
(1) The county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee participating in a primary, general, or municipal election.
After that date, upon request the county voter registration office shall report cancellations daily and within forty-eight (48) hours after the day on which the cancellations were made, until election day.
(b) A request filed under this section may state that the list is to include only cancellations made by the county voter registration office within a period specified in the request.
As added by P.L.12-1995, SEC.38. Amended by P.L.225-2011, SEC.17.



CHAPTER 29. COUNTY VOTER REGISTRATION; PROVIDING RECORDS TO PRECINCT INSPECTORS

IC 3-7-29-2
List for use on election day
Sec. 2. After the county election board receives a request from the county chairman of a major political party, not more than two (2) copies of the list required by this chapter shall be prepared and furnished to the inspector of the precinct for use at the polls on election day. The inspector may provide a list furnished under this section to any other precinct officer.
As added by P.L.12-1995, SEC.39. Amended by P.L.3-1997, SEC.87.

IC 3-7-29-3
Supplies; certified copies of voter registration record
Sec. 3. When the inspector of a precinct procures the ballots and other election supplies for an election, the inspector shall also procure from the county voter registration office the certified copies of the registration record of the precinct with the information required under section 1 of this chapter and other necessary registration supplies.
As added by P.L.12-1995, SEC.39. Amended by P.L.3-1995, SEC.41; P.L.209-2003, SEC.44; P.L.164-2006, SEC.21.

IC 3-7-29-4
Provision of photocopies of voter signatures to inspectors
Sec. 4. The county voter registration office may also provide the inspector of each precinct in the county with a certified photocopy of the signature on the affidavit of registration of each voter of the precinct for the comparison of signatures under IC 3-10-1-24.6 or

IC 3-11-8-25.1.
As added by P.L.12-1995, SEC.39. Amended by P.L.209-2003, SEC.45; P.L.164-2006, SEC.22.

IC 3-7-29-5
Duties of inspector on election day
Sec. 5. The inspector shall have the record or copies and supplies at the polls on election day. The inspector shall return the registration record or copies and supplies at the same time when other election supplies and ballots are returned.
As added by P.L.12-1995, SEC.39.



CHAPTER 30. VOTER REGISTRATION RECORD CONFIDENTIALITY REQUIREMENTS AND USE RESTRICTIONS

IC 3-7-30-2
Declination
Sec. 2. As provided in 42 U.S.C. 1973gg-3(c), the fact that an applicant declined to register at a license branch or at a voter registration agency is confidential.
As added by P.L.12-1995, SEC.40. Amended by P.L.14-2004, SEC.42.

IC 3-7-30-3
Driver's license
Sec. 3. A person shall not use information relating to the failure of an applicant for a driver's license to apply for voter registration for any purpose other than voter registration, as required under 42 U.S.C. 1973gg-3(b).
As added by P.L.12-1995, SEC.40. Amended by P.L.3-1997, SEC.88.

IC 3-7-30-4
Uses and prohibitions of registration list
Sec. 4. (a) This section applies to the following:
(1) A county chairman who receives a certified list of registered voters prepared for a precinct inspector under this article.
(2) A person who receives a list from a county chairman described in subdivision (1).
(b) A list received under subsection (a) may not be:
(1) disclosed by a person who receives the list under subsection (a) to a commercial entity for commercial purposes; or
(2) used by a commercial entity for commercial purposes.
(c) A person may:
(1) use information obtained under this section in connection with the preparation of a news broadcast or a publication in a newspaper; and
(2) publish information obtained under this section in a news broadcast or newspaper.
As added by P.L.12-1995, SEC.40.

IC 3-7-30-5
Prohibition of certain uses of information Sec. 5. Certain uses of information from the statewide voter file are prohibited under IC 3-7-26.3.
As added by P.L.12-1995, SEC.40. Amended by P.L.209-2003, SEC.47; P.L.164-2006, SEC.23.

IC 3-7-30-6
Confidentiality of certain voter registration information
Sec. 6. Certain voter registration information in the statewide voter registration file maintained by the election division under IC 3-7-26.3 is confidential.
As added by P.L.12-1995, SEC.40. Amended by P.L.3-1997, SEC.89; P.L.209-2003, SEC.48; P.L.164-2006, SEC.24.



CHAPTER 31. REGISTRATION FORMS; CONTENT

IC 3-7-31-2
Forms prescribed by commission
Sec. 2. Except as provided under section 3 of this chapter, a circuit court clerk or board of registration shall use the forms prescribed by the commission under section 1 of this chapter.
As added by P.L.12-1995, SEC.41. Amended by P.L.2-1996, SEC.60.

IC 3-7-31-3
Modifications
Sec. 3. A circuit court clerk or board of registration may make minor modifications to registration forms to use the form in the county registration records.
As added by P.L.12-1995, SEC.41.

IC 3-7-31-4
Forms used to apply for registration
Sec. 4. (a) A form used to apply for registration at a license branch must comply with 42 U.S.C. 1973gg-3(c)(2) and 42 U.S.C. 1973gg-3(d).
(b) A form used to apply for registration at:
(1) a public assistance agency designated under IC 3-7-15;
(2) an agency serving persons with disabilities designated under IC 3-7-16;
(3) an additional office designated under IC 3-7-18 or IC 3-7-19; or
(4) an office of the department of employment and training services designated under IC 3-7-20.5;
must comply with 42 U.S.C. 1973gg-5(a)(6).
As added by P.L.12-1995, SEC.41. Amended by P.L.3-1997, SEC.90; P.L.2-1998, SEC.5; P.L.81-2005, SEC.15.

IC 3-7-31-5
Contents of forms
Sec. 5. The registration forms prescribed under section 1 of this chapter must:
(1) provide for the residence address and the mailing address of

the individual completing the forms;
(2) contain a statement that a notice of disposition of the person's registration application will be mailed to the mailing address of the individual; and
(3) require the applicant to provide the applicant's voter identification number.
As added by P.L.12-1995, SEC.41. Amended by P.L.3-1997, SEC.91; P.L.199-2001, SEC.11.

IC 3-7-31-6
Repealed
(Repealed by P.L.199-2001, SEC.29.)

IC 3-7-31-7
Repealed
(Repealed by P.L.2-1996, SEC.297.)

IC 3-7-31-8
Duties of circuit court clerk or board of registration
Sec. 8. A circuit court clerk or board of registration shall provide a sufficient number of affidavits of registration for the registration of voters residing in the county. The clerk or board shall also prepare and provide all other supplies needed to permit the registration of voters as provided in this title.
As added by P.L.12-1995, SEC.41.



CHAPTER 32. REGISTRATION FORMS; COMPLETION BY VOTERS

IC 3-7-32-2
Method of signature
Sec. 2. A registration application must be signed:
(1) in indelible ink or indelible pencil; or
(2) with an electronic signature in a manner authorized under:
(A) IC 3-7-26.3 if submitted to a license branch under IC 3-7-14; or
(B) IC 3-7-26.7 (online voter registration).
As added by P.L.12-1995, SEC.42. Amended by P.L.14-2004, SEC.43; P.L.164-2006, SEC.25; P.L.120-2009, SEC.4.

IC 3-7-32-3
Repealed
(Repealed by P.L.2-1996, SEC.297.)

IC 3-7-32-4
Submission by fax or electronic transmission
Sec. 4. A voter may not submit a registration application by fax or an electronic transmission except:
(1) a voter who is an absent uniformed services voter or overseas voter submitting a registration application on the combined absentee registration form and absentee ballot request approved under 42 U.S.C. 1973ff(b);
(2) as provided in IC 3-7-26.3; or
(3) as provided in IC 3-7-26.7.
As added by P.L.12-1995, SEC.42. Amended by P.L.126-2002, SEC.23; P.L.14-2004, SEC.44; P.L.198-2005, SEC.1; P.L.164-2006, SEC.26; P.L.66-2010, SEC.1.

IC 3-7-32-5
Notice of disposition; acknowledgment
Sec. 5. (a) This section does not apply to a registration by mail form.
(b) Each voter applying to register at the county voter registration office shall, upon completing the voter registration form, receive a notice of disposition stating whether the voter's name has been added to the registration rolls if the application is approved.
(c) Each voter applying to register before a bureau of motor vehicles commission or voter registration agency shall, upon

completing the voter registration application form, receive a registration acknowledgement stating that the registration form will be forwarded to the appropriate county voter registration office so that the voter's name may be added to the registration rolls if the application is approved.
As added by P.L.12-1995, SEC.42. Amended by P.L.2-1996, SEC.62; P.L.3-1997, SEC.92.

IC 3-7-32-6
Repealed
(Repealed by P.L.2-1996, SEC.297.)

IC 3-7-32-7
Voters unable to write
Sec. 7. If the voter is unable to write, the voter may procure another individual to write the voter's name and the voter shall make the voter's mark. The person writing in the name of the voter shall also write the person's own name and address on the affidavit.
As added by P.L.12-1995, SEC.42.



CHAPTER 33. REGISTRATION FORMS; GENERAL PROCEDURES FOR PROCESSING BY COUNTIES

IC 3-7-33-2
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-7-33-3
Acceptance not later than 29 days before election; driver's license application; voter registration agency
Sec. 3. (a) This section applies to a voter registration application that is:
(1) completed as part of a driver's license application under IC 3-7-14; or
(2) submitted at a voter registration agency under this article.
(b) As provided in 42 U.S.C. 1973gg-6(a)(1), an eligible applicant whose application is accepted by the bureau of motor vehicles or a voter registration agency not later than twenty-nine (29) days before the election shall be registered to vote in the election.
As added by P.L.12-1995, SEC.43.

IC 3-7-33-3.5
Effect of Internet application
Sec. 3.5. (a) This section applies to a voter registration application submitted online in accordance with IC 3-7-26.7.
(b) An eligible applicant who submits a complete application online in accordance with IC 3-7-26.7 not later than midnight on the twenty-ninth day before the election shall be registered to vote in the election.
As added by P.L.120-2009, SEC.5.

IC 3-7-33-3.7
Voter registration application; submission to election division
Sec. 3.7. (a) This section applies to a voter registration application submitted to the election division in person or by mail.
(b) An eligible applicant:
(1) who submits a completed application; or
(2) on whose behalf a completed application is submitted;
in person to the election division not later than 5 p.m. on the twenty-ninth day before an election shall be registered to vote in the election.
(c) An eligible applicant: (1) who submits a completed application; or
(2) on whose behalf a completed application is submitted;
by mail to the election division shall be registered to vote in the election, if the application is postmarked not later than the twenty-ninth day before the election. If a postmark on an application submitted by mail is missing or illegible, an eligible applicant shall be registered to vote in the election, if the application is received by the election division not later than the Monday following the close of the registration period.
(d) The election division shall promptly forward an application received under this section to the county voter registration office of the county where the applicant resides.
As added by P.L.225-2011, SEC.18.

IC 3-7-33-4
Acceptance not later than 29 days before election; mail form; postmark
Sec. 4. (a) This section applies to a voter registration application submitted on a registration by mail form under IC 3-7-22.
(b) Except as provided in subsection (c), and as provided in 42 U.S.C. 1973gg-6(a)(1), an eligible applicant whose application is postmarked not later than twenty-nine (29) days before the election shall be registered to vote in the election.
(c) If a postmark on a registration by mail form is missing or illegible, an eligible applicant shall be registered to vote in the election if the form is received by the county voter registration office not later than the Monday following the close of the registration period before the election.
As added by P.L.12-1995, SEC.43. Amended by P.L.209-2003, SEC.50; P.L.14-2004, SEC.45.

IC 3-7-33-4.5
Voter registration application submitted by mail; identifying documentation; exceptions
Sec. 4.5. (a) Except as provided in subsection (b), this section applies to an individual who:
(1) submits an application to register to vote by mail under IC 3-7-22; and
(2) has not previously voted in:
(A) a general election in Indiana (or a special election for federal office in Indiana); or
(B) a general election (or a special election for federal office) in the county where the individual has submitted an application under this chapter if the application was received by the county voter registration office after December 31, 2002, and before January 1, 2006.
(b) This section does not apply to an individual who complies with the requirements in any of the following:
(1) The individual submits an application to register to vote by mail under this chapter and includes with that mailing a copy

of:
(A) a current and valid photo identification; or
(B) a current utility bill, bank statement, government check, paycheck, or government document;
that shows the name and residence address of the voter stated on the voter registration application.
(2) The individual submits an application to register to vote by mail under this chapter that includes:
(A) the individual's Indiana driver's license number; or
(B) the last four (4) digits of the individual's Social Security number;
and the county voter registration office or election division matches the information submitted by the applicant with an existing Indiana identification record bearing the same number, name, and date of birth set forth in the voter registration application.
(3) The individual is an absent uniformed services voter or overseas voter.
(4) The individual is entitled to vote other than in person under the federal Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee-1(b)(2)(B)(ii)) due to a determination by the election division that a permanent or temporarily accessible polling place cannot be provided for the individual.
(5) The individual is entitled to vote other than in person under any other federal law.
(c) When a county voter registration office receives a voter registration application by mail, the office shall determine whether the applicant is subject to the requirements to provide additional documentation under this section and 42 U.S.C. 15483.
(d) As required by 42 U.S.C. 15483, a county voter registration office shall administer the requirements of this section in a uniform and nondiscriminatory manner.
(e) If the county voter registration office determines that the applicant:
(1) is not required to submit additional documentation under this section; or
(2) has provided the documentation required under this section;
the county voter registration office shall process the application in accordance with section 5 of this chapter.
(f) If the county voter registration office determines that the applicant is required to submit additional documentation under this section and 42 U.S.C. 15483, the office shall process the application under section 5 of this chapter and, if the applicant is otherwise eligible to vote, add the information concerning this documentation to the voter's computerized registration entry under IC 3-7-27-20.2.
(g) The county voter registration office shall remove the notation described in subsection (f) after the voter votes in an election for a federal office.
As added by P.L.209-2003, SEC.51. Amended by P.L.14-2004,

SEC.46; P.L.164-2006, SEC.27; P.L.225-2011, SEC.19.

IC 3-7-33-5
Determination of eligibility and subsequent notice; pending applications; certificate of error
Sec. 5. (a) When the county voter registration office receives an application for a new registration or an application with information that revises or adds information to the applicant's current voter registration record, the county voter registration office shall determine if the applicant appears to be eligible to register to vote based on the information in the application.
(b) As required under 42 U.S.C. 1973gg-6(a)(2), the county voter registration office shall send a notice to each person from whom the county voter registration office receives a voter registration application. The county voter registration office shall send a notice to the applicant at the mailing address provided in the application.
(c) The notice required by subsection (b) must set forth the following:
(1) A statement that the application has been received.
(2) The disposition of the application by the county voter registration office.
(3) If the county voter registration office determines that the applicant appears to be eligible, the notice must state the following:
(A) Except as provided under subsection (f), the applicant is registered to vote under the residence address when the applicant receives the notice. An applicant is presumed to have received the notice unless the notice is returned by the United States Postal Service due to an unknown or insufficient address and received by the county voter registration office not later than seven (7) days after the notice is mailed to the applicant.
(B) The name of the precinct in which the voter is registered.
(C) The address of the polling place for the precinct in which the voter is registered.
(D) The voter's voter identification number.
(4) In accordance with 42 U.S.C. 1973ff-1(d), if the county voter registration office has denied the application, the notice must include the reasons for the denial.
(d) The notice required by subsection (b) may include a voter registration card.
(e) If the notice is returned by the United States Postal Service due to an unknown or insufficient address, the county voter registration office shall determine that the applicant is ineligible and deny the application.
(f) During the seven (7) days following the mailing of the notice to the voter under this section, the county voter registration office shall indicate in the computerized list maintained under IC 3-7-26.3 that the application is pending. If the notice:
(1) is not returned by the United States Postal Service and

received by the county voter registration office at; or
(2) is received by the applicant by United States Postal Service delivery and presented in person by the applicant to the county voter registration office before;
the expiration of the seven (7) day period under subsection (c), the county voter registration office shall indicate in the computerized list that the applicant is a registered voter.
(g) This subsection applies if the notice is mailed by the county voter registration office after the certified list is prepared under IC 3-7-29. If:
(1) the seven (7) day period under subsection (c) expires before election day;
(2) the applicant has not presented the notice mailed under subsection (b) to the county voter registration office as provided under subsection (f); and
(3) the applicant would otherwise have been included on the certified list;
the county voter registration office shall prepare a certificate of error under IC 3-7-48 to note the addition of the voter to the certified list.
(h) This subsection applies if the notice is mailed by the county voter registration office after the certified list is prepared under IC 3-7-29. If:
(1) the seven (7) day period has not expired before election day; and
(2) the applicant has not presented the notice mailed under subsection (b) to the county voter registration office as provided under subsection (f);
the county voter registration office shall notify the county election board. The county election board shall certify to the inspector of the precinct where the applicant resides that the applicant's voter registration application is pending, and that the voter, subject to fulfilling the requirements of IC 3-11.7, is entitled to cast a provisional ballot.
As added by P.L.12-1995, SEC.43. Amended by P.L.3-1995, SEC.42; P.L.4-1996, SEC.20; P.L.122-2000, SEC.3; P.L.209-2003, SEC.52; P.L.81-2005, SEC.18; P.L.164-2006, SEC.28.

IC 3-7-33-6
Removal from rolls
Sec. 6. As provided by 42 U.S.C. 1973gg-4(d), if:
(1) the county voter registration office mails a notice of the disposition of a voter registration application under section 5(b) of this chapter by nonforwardable mail; and
(2) the notice is returned as undeliverable, after the applicant is added to the registration rolls under section 5 of this chapter;
the county voter registration office may initiate steps to remove the voter from the registration rolls as provided in 42 U.S.C. 1973gg-6(d) and this article.
As added by P.L.12-1995, SEC.43. Amended by P.L.3-1995, SEC.43; P.L.3-1997, SEC.93; P.L.122-2000, SEC.4.
IC 3-7-33-7
Repealed
(Repealed by P.L.3-1995, SEC.157.)



CHAPTER 34. REGISTRATION FORMS; SPECIAL PROCEDURES FOR PROCESSING INCOMPLETE OR INCORRECTLY FILED APPLICATIONS

IC 3-7-34-1.7
"Registration form"
Sec. 1.7. As used in this chapter, "registration form" includes an application for registration or a request to transfer the voter's registration to another address.
As added by P.L.81-2005, SEC.20.

IC 3-7-34-2
Duties of clerk or board where registration incomplete
Sec. 2. (a) This section applies when a county voter registration office receives a registration form that is not fully and properly completed so that the county voter registration office can determine if the applicant is eligible to register under this article or fails to answer either of the questions set forth in IC 3-7-22-5(3) or IC 3-7-22-5(4).
(b) As required by 42 U.S.C. 15483, the county voter registration office shall promptly make:
(1) one (1) effort to contact the voter by mail if possible; and
(2) one (1) effort to contact the voter by telephone if a telephone number is listed.
As added by P.L.12-1995, SEC.44. Amended by P.L.209-2003, SEC.54; P.L.81-2005, SEC.21.

IC 3-7-34-3
Processing incomplete voter registration application
Sec. 3. (a) This subsection applies to a registration form that is incomplete as a result of the failure of the applicant to answer either of the questions set forth in IC 3-7-22-5(3) or IC 3-7-22-5(4). If the county voter registration office obtains a written statement from the applicant:
(1) answering either or both of the questions that were not answered on the original form; and
(2) not later than the twenty-ninth day before the date of the next election following the date the form was filed;
the county voter registration office shall process the form under this article. (b) This subsection applies to a registration application that is incomplete for a reason other than the failure of the applicant to answer either of the questions set forth in IC 3-7-22-5(3) or IC 3-7-22-5(4). If the county voter registration office obtains information under section 2(b)(1) of this chapter that permits the county voter registration office to complete the registration form, the county voter registration office shall process the form under this article. If the county voter registration office obtains information under section 2(b)(2) of this chapter from the voter that permits the county voter registration office to complete the registration form, the county voter registration office shall document the information and process the form under this article.
As added by P.L.12-1995, SEC.44. Amended by P.L.209-2003, SEC.55; P.L.81-2005, SEC.22.

IC 3-7-34-4
Certification of incomplete forms to board; rejection
Sec. 4. Not later than the date the county is required to prepare a certified list of voters under IC 3-7-29-1, the county voter registration office shall certify to the county election board a list of the registration forms that remain incomplete after the effort made under section 2 of this chapter and that do not permit the county voter registration office to determine if the applicant is eligible to register under this article. Upon certification, the county voter registration office shall reject the applications.
As added by P.L.12-1995, SEC.44. Amended by P.L.81-2005, SEC.23.

IC 3-7-34-5
Effort to be made to obtain missing information
Sec. 5. (a) If a registration form contains all of the information required to be supplied by the voter, but does not include the information required to be supplied by the bureau of motor vehicles commission or a voter registration agency, the county voter registration office shall promptly make one (1) effort to contact the officer, commission, or agency to obtain the information.
(b) If the information is not obtained from the officer, commission, or agency under subsection (a) not later than seven (7) days after the county voter registration office provides the notice, the county voter registration office shall notify the NVRA official. The NVRA official shall contact the officer, commission, or agency to request that the information be provided to the county voter registration office or that the officer, commission, or agency file a statement with the county voter registration office indicating why the information is not available.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.63; P.L.209-2003, SEC.56; P.L.164-2006, SEC.29.

IC 3-7-34-6
Processing of forms Sec. 6. If the county voter registration office obtains the information under section 5 of this chapter required to complete the form, the county voter registration office shall process the form under this article. If the county voter registration office cannot obtain the information under section 5 of this chapter and the form is otherwise complete, the county voter registration office shall process the form under this chapter.
As added by P.L.12-1995, SEC.44. Amended by P.L.81-2005, SEC.24.

IC 3-7-34-7
Certification of processed incomplete forms; notice to supply omitted information
Sec. 7. (a) The county voter registration office shall certify to the NVRA official on an expedited basis a list of the registration forms that have been processed under section 6 of this chapter but do not contain information required to be supplied by the bureau of motor vehicles commission or a voter registration agency.
(b) The NVRA official shall notify the commission or agency that the commission or agency is required to supply the omitted information on an expedited basis to the county voter registration office.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.64; P.L.81-2005, SEC.25; P.L.225-2011, SEC.20.

IC 3-7-34-8
Notice of noncompliance
Sec. 8. The county election board shall notify the NVRA official if an officer, a commission, or an agency does not comply with section 7 of this chapter.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.65.

IC 3-7-34-9
Forwarding forms to proper county
Sec. 9. (a) This section applies when a county voter registration office receives a registration form for a voter whose address is:
(1) located in Indiana; and
(2) not located in the county where the county voter registration office is located.
(b) The county voter registration office shall deliver or mail the registration form described in subsection (a) on an expedited basis to the county voter registration office of the county in which the voter resides. To comply with this subsection, the county voter registration office may forward an optically scanned image of the voter registration form to the county voter registration office of the county in which the voter resides and subsequently forward the original copy of the form to the county voter registration office.
(c) The county voter registration office of the county in which the voter resides shall process the registration form and register the voter under this article if the registration: (1) was received by the original county voter registration office or accepted by the bureau of motor vehicles or a voter registration agency during the registration period specified under IC 3-7-13-10; or
(2) is a registration by mail form received in compliance with IC 3-7-33-4.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.66; P.L.81-2005, SEC.26.

IC 3-7-34-10
Election division to forward forms to county voter registration office
Sec. 10. Whenever the election division receives authorization to cancel a registration for a resident of a county in Indiana, the election division shall forward the cancellation on an expedited basis to the county voter registration office. To comply with this section, the election division may forward an optically scanned image of the cancellation to the county voter registration office and subsequently forward the original copy of the cancellation to the county voter registration office.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.67; P.L.3-1997, SEC.94; P.L.81-2005, SEC.27.

IC 3-7-34-11
Clerk to forward forms to county board
Sec. 11. (a) This section applies to a county with a board of registration.
(b) If the circuit court clerk receives a registration form for a resident of the county, the clerk shall promptly forward the form to the board of registration.
As added by P.L.12-1995, SEC.44.

IC 3-7-34-12
Reproduction of incompatible forms
Sec. 12. If the registration form is not compatible with the county's voter registration files of original voter registration affidavits, the county voter registration office may reproduce the form for the county's system and retain the original form to document the registration.
As added by P.L.12-1995, SEC.44. Amended by P.L.209-2003, SEC.57; P.L.164-2006, SEC.30.

IC 3-7-34-13
Forms received after preparation of list
Sec. 13. (a) If a registration form complies with section 9(c) of this chapter and is received after the certified list has been prepared under IC 3-7-29, the county voter registration office shall:
(1) process the form in accordance with IC 3-7-33-5; and
(2) if the registration application is approved, issue a certificate of error under IC 3-7-48. (b) If a registration form does not comply with section 9(c) of this chapter, the county voter registration office shall process the form in accordance with IC 3-7-13-12.
As added by P.L.12-1995, SEC.44. Amended by P.L.81-2005, SEC.28.



CHAPTER 35. REGISTRATION FORMS; SPECIAL PROCEDURES FOR PROCESSING APPLICATIONS FROM PERSONS LESS THAN 18 YEARS OF AGE

IC 3-7-35-2
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-7-35-2.1
Generation of poll lists
Sec. 2.1. The county voter registration office shall generate a poll list for the precinct where the voter resides that does not include the name of a voter unless the voter will be:
(1) at least eighteen (18) years of age when the election is conducted; or
(2) eligible to vote in the election under this article.
As added by P.L.209-2003, SEC.59. Amended by P.L.164-2006, SEC.31.

IC 3-7-35-3
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-7-35-3.1
Generation of jury lists
Sec. 3.1. The county voter registration office shall generate information to be used in the compilation of a jury list that does not include the name of a voter unless the voter will be at least eighteen (18) years of age when the jury is empaneled.
As added by P.L.209-2003, SEC.61. Amended by P.L.164-2006, SEC.32.

IC 3-7-35-4
Repealed
(Repealed by P.L.38-1999, SEC.73.)



CHAPTER 36. SPECIAL REGISTRATION PROCEDURES FOR MILITARY VOTERS AND OVERSEAS VOTERS

IC 3-7-36-2
Signatures in presence of person authorized to administer oath not required
Sec. 2. A voter described in section 1 of this chapter who wants to:
(1) vote by absentee ballot under IC 3-11-4; and
(2) execute an affidavit or a form for voter registration;
is not required to sign the affidavit or form in the presence of a person authorized to administer an oath, and the affidavit or form need not be signed by such a person.
As added by P.L.12-1995, SEC.46. Amended by P.L.126-2002, SEC.24.

IC 3-7-36-3
Additional signatures not required; false statements
Sec. 3. The circuit court clerk or board of registration shall inform the voter that no signature other than that of the voter is required on the affidavit or form and that a voter who makes a false statement on the affidavit or form is subject to the penalties for perjury.
As added by P.L.12-1995, SEC.46.

IC 3-7-36-4
Person designated to sign
Sec. 4. If the voter is unable to sign or mark the registration form due to disability, any person designated by the voter may sign the voter's name on the form in the presence of the voter.
As added by P.L.12-1995, SEC.46.

IC 3-7-36-5
Delivery of affidavit to voter after receipt of application; effectiveness of registration
Sec. 5. (a) This section does not apply to a voter who files a combined absentee registration form and absentee ballot request.
(b) When a county voter registration office receives an application for registration from an absent uniformed services voter or an overseas voter, the office shall promptly mail or deliver to the applicant the affidavit prescribed by this title for the registration of a voter. The county voter registration office shall transmit the voter registration application to the applicant by electronic mail or fax if:
(1) requested by the applicant; and (2) the applicant provides an electronic mail address or a fax number that permits the county voter registration office to send an application not later than the end of the first business day after the county voter registration office receives the communication from the voter.
If the electronic mail address or the fax number provided by the voter does not permit the county voter registration office to send the voter an application not later than the end of the first business day after the county voter registration office receives the communication, the county voter registration office shall send the application to the voter by United States mail.
(c) When the properly executed and certified affidavit is returned to the voter registration office and approved under this article, the applicant becomes a registered voter in the precinct of residence.
As added by P.L.12-1995, SEC.46. Amended by P.L.126-2002, SEC.25; P.L.66-2010, SEC.2.

IC 3-7-36-6
Procedures upon receipt of application for absentee ballot
Sec. 6. (a) This section does not apply to a voter who files a combined absentee registration form and absentee ballot request.
(b) When a board of registration receives an application for registration under section 5 of this chapter and a request for an absentee ballot application, the board shall promptly deliver the applicant's request to the circuit court clerk for the mailing of an application for an absentee ballot.
As added by P.L.12-1995, SEC.46. Amended by P.L.66-2010, SEC.3.

IC 3-7-36-7
Duties of election division when receiving application
Sec. 7. (a) If the election division receives an application for registration from an absent uniformed services voter or an overseas voter under this chapter, the election division shall promptly forward the application to the county voter registration office of the county where the applicant resides according to the address on the application.
(b) If the application is a combined application for voter registration and an application for an absentee ballot, the election division shall promptly forward the application to the county voter registration office.
As added by P.L.12-1995, SEC.46. Amended by P.L.3-1997, SEC.95; P.L.66-2010, SEC.4.

IC 3-7-36-8
Transmission of absentee ballot application upon receipt of request for application
Sec. 8. (a) This section does not apply to a combined absentee registration and request for an absentee ballot.
(b) When a circuit court clerk receives a request for an absentee ballot application, the clerk shall promptly mail the absentee ballot

application (or transmit the application to the voter by electronic mail or fax if requested by the voter).
As added by P.L.12-1995, SEC.46. Amended by P.L.66-2010, SEC.5.

IC 3-7-36-9
Clerk to forward application to board of registration; recording information; transmission of absentee ballot application
Sec. 9. (a) If a voter registration application is delivered to the circuit court clerk in a county where there is a board of registration, the clerk shall promptly deliver to the board the application requesting registration.
(b) If the application is a combined application for registration and an application for an absentee ballot, the clerk shall record the name, address, and other necessary information for the use of the county election board or board of elections and registration in mailing an application for an absentee ballot.
(c) The requested application for an absentee ballot shall be mailed or transmitted to the applicant by electronic mail or fax if:
(1) requested by the applicant; and
(2) the applicant provides an electronic mail address or a fax number that permits the board to send an application not later than the end of the first business day after the board receives the communication from the voter.
If the electronic mail address or fax number provided by the applicant does not permit the board to send the application not later than the end of the first business day after the board receives the communication, the board shall send the application by United States mail.
(d) The clerk shall promptly deliver a combined application to the board. The board shall promptly mail the registration application to the applicant at the address appearing on the application submitted by the applicant or transmit the application to the applicant by electronic mail or fax if:
(1) requested by the applicant; and
(2) the applicant provides an electronic mail address or a fax number that permits the board to send an application not later than the end of the first business day after the board receives the communication from the voter.
If the electronic mail address or fax number provided by the applicant does not permit the board to send the application not later than the end of the first business day after the board receives the communication, the board shall send the application by United States mail.
As added by P.L.12-1995, SEC.46. Amended by P.L.66-2010, SEC.6.

IC 3-7-36-10
Processing of affidavit or form
Sec. 10. (a) The county voter registration office shall process an absentee registration affidavit or form received from a voter described in section 1 of this chapter during the registration period

or during the period beginning on the twenty-ninth day before the election and ending on the tenth day before the election.
(b) A properly completed voter registration application described in this section is subject to the same requirements that are applicable to a properly completed voter registration application from a voter described in section 1 of this chapter during the period ending on the twenty-ninth day before the election.
As added by P.L.12-1995, SEC.46. Amended by P.L.225-2011, SEC.21.

IC 3-7-36-11
Registration of absent uniformed services voters after registration deadline and before poll lists prepared
Sec. 11. (a) This section applies only to a person described in subsection (b) who applies to register to vote:
(1) after the date described in IC 3-7-13-11; and
(2) before the date that the certified list of voters is prepared under IC 3-7-29-1.
(b) An absent uniformed services voter who is absent from Indiana during the registration period described in IC 3-7-13-10 and who otherwise would be entitled to register to vote under Indiana law may, upon returning to Indiana during the period described in subsection (a) following discharge from service or reassignment, register to vote by doing the following:
(1) Showing either of the following to the circuit court clerk or board of registration:
(A) A discharge from service, dated not earlier than the beginning of the registration period that ended on the date described in IC 3-7-13-11, of:
(i) the voter;
(ii) the voter's spouse; or
(iii) the individual of whom the voter is a dependent.
(B) A copy of the government movement orders, with a reporting date not earlier than the beginning of the registration period that ended on the date described in IC 3-7-13-11, of:
(i) the voter;
(ii) the voter's spouse; or
(iii) the individual of whom the voter is a dependent.
(2) Completing a registration affidavit.
(c) A voter who registers under this section may vote at the upcoming election as provided in this title.
As added by P.L.12-1995, SEC.46. Amended by P.L.126-2002, SEC.26.

IC 3-7-36-12
Repealed
(Repealed by P.L.126-2002, SEC.93.)

IC 3-7-36-13 Repealed
(Repealed by P.L.126-2002, SEC.93.)

IC 3-7-36-14
Registration of absent uniformed services voters after poll lists prepared
Sec. 14. (a) This section applies to a person described in subsection (b) who applies to register to vote during the period:
(1) beginning on the date that the certified list of voters is prepared under IC 3-7-29-1; and
(2) ending at noon election day.
(b) An absent uniformed services voter who is absent from Indiana during the registration period described in IC 3-7-13-10 and who otherwise would be entitled to register to vote under Indiana law may, upon returning to Indiana during the period described in subsection (a) following discharge from service or reassignment, register to vote by doing the following:
(1) Showing either of the following to the county voter registration office:
(A) A discharge from service, dated not earlier than the beginning of the registration period that ended on the date described in IC 3-7-13-11, of:
(i) the voter;
(ii) the voter's spouse; or
(iii) the individual of whom the voter is a dependent.
(B) A copy of the government movement orders, with a reporting date not earlier than the beginning of the registration period that ended on the date described in IC 3-7-13-11, of:
(i) the voter;
(ii) the voter's spouse; or
(iii) the individual of whom the voter is a dependent.
(2) Completing a registration affidavit.
(c) A voter who registers under this section may vote at the upcoming election only by absentee ballot at the office of the circuit court clerk at the time the voter registers under this section or at any time after the voter registers under this section and before noon on election day. A voter who wants to vote under this subsection must do both of the following:
(1) Complete an application for an absentee ballot.
(2) Sign an affidavit that the voter has not voted at any other precinct in the election.
The voter may vote at subsequent elections as otherwise provided in this title.
(d) If the voter votes by absentee ballot under this section, the circuit court clerk shall do the following:
(1) Certify in writing that the voter registered under this section.
(2) Attach the certification to the voter's absentee ballot envelope.
(e) If the county has a board of registration, the board of

registration shall promptly deliver the voter's registration affidavit to the circuit court clerk to permit the voter to vote under subsection (c).
(f) If the voter chooses not to vote under subsection (c), the county voter registration office shall register the voter on the first day of the next registration period.
As added by P.L.126-2002, SEC.27. Amended by P.L.14-2004, SEC.47.



CHAPTER 37. SPECIAL REGISTRATION PROCEDURES FOR HOMELESS OR MOBILE VOTERS

IC 3-7-37-2
Designation of registration in permanent registration record
Sec. 2. The circuit court clerk or board of registration shall designate each registration by an individual with a nontraditional residence in the permanent registration record of the precinct.
As added by P.L.12-1995, SEC.47.



CHAPTER 38. REPEALED



CHAPTER 38.1. REPEALED



CHAPTER 38.2. VOTER LIST MAINTENANCE PROGRAMS

IC 3-7-38.2-2
Requirements for voter list maintenance programs; county voter registration office voter list maintenance programs
Sec. 2. (a) A voter list maintenance program conducted under this chapter must:
(1) be uniform, nondiscriminatory, and in compliance with the Voting Rights Act of 1965 (42 U.S.C. 1973);
(2) not result in the removal of the name of a person from the official list of voters solely due to the person's failure to vote; and
(3) be completed not later than ninety (90) days before a primary, general, or municipal election.
(b) A county voter registration office may conduct a voter list maintenance program that complies with subsection (a). In conducting a voter list maintenance program, the county voter registration office shall mail a notice described in subsection (d) to each registered voter at the residence address:
(1) listed in the voter's registration record; and
(2) determined by the county voter registration office not to be the voter's current residence address.
(c) A county voter registration office may use information only from the following sources to make the determination under subsection (b)(2):
(1) The United States Postal Service National Change of Address Service.
(2) A court regarding jury duty notices.
(3) The return of a mailing sent by the county voter registration office to all voters in the county.
(4) The bureau of motor vehicles concerning the surrender of a voter's Indiana license for the operation of a motor vehicle to another jurisdiction.
(d) The notice described in subsection (b) must:
(1) be sent by first class United States mail, postage prepaid, by a method that requires the notice to be forwarded to the voter; and
(2) include a postage prepaid return card that:
(A) is addressed to the county voter registration office;
(B) states a date by which the card must be returned or the

voter's registration will become inactive until the information is provided to the county voter registration office; and
(C) permits the voter to provide the voter's current residence address.
(e) If a voter returns the card described in subsection (d)(2) and provides a current residence address that establishes that the voter resides:
(1) in the county, the county voter registration office shall update the voter's registration record; or
(2) outside the county, the county voter registration office shall cancel the voter's registration.
(f) If a voter does not return the card described in subsection (d)(2) by the date specified in subsection (d)(2)(B), the county voter registration office shall indicate in the voter's registration record that the voter's registration is inactive.
(g) A voter's registration that becomes inactive under subsection (f) remains in inactive status from the date described in subsection (d)(2)(B) until the earlier of the following:
(1) The date the county voter registration office updates or cancels the voter's registration under subsection (e) after the voter provides a current residence address.
(2) The day after the second general election in which the voter has not voted or appeared to vote.
(h) After the date described in subsection (g)(2), the county voter registration office shall remove the voter's registration from the voter registration records.
As added by P.L.3-1997, SEC.104. Amended by P.L.209-2003, SEC.63; P.L.14-2004, SEC.49; P.L.164-2006, SEC.33; P.L.1-2007, SEC.1.

IC 3-7-38.2-3
Removal of name from registration record during 90 day period before election
Sec. 3. As provided under 42 U.S.C. 1973gg-6(c)(2)(B)(i), this chapter does not prevent the removal of a voter's name from the voter registration record during the final ninety (90) day period before a primary, general, or municipal election due to any of the following in accordance with this article:
(1) The written request of the voter.
(2) Disenfranchisement due to criminal conviction and incarceration.
(3) The death of the voter.
As added by P.L.3-1997, SEC.104. Amended by P.L.209-2003, SEC.64; P.L.164-2006, SEC.34.

IC 3-7-38.2-4
Correction of registration records
Sec. 4. As provided under 42 U.S.C. 1973gg-6(c)(2)(B)(ii), this chapter does not prevent the correction of voter registration records

under this article.
As added by P.L.3-1997, SEC.104. Amended by P.L.209-2003, SEC.65; P.L.164-2006, SEC.35.

IC 3-7-38.2-5
Submission of names to change of address service
Sec. 5. To assist in performing voter list maintenance under this chapter, the NVRA official may submit the names of all registered voters in Indiana to the United States Postal Service National Change of Address Service. The submission under this chapter shall be compiled from the county voter registration information submitted to the election division under IC 3-7-26.3.
As added by P.L.3-1997, SEC.104. Amended by P.L.209-2003, SEC.66; P.L.164-2006, SEC.36.

IC 3-7-38.2-6
Voters who no longer reside at submitted address
Sec. 6. If the names of voters are submitted under section 5 of this chapter, the NVRA official shall request that the United States Postal Service indicate the voters who no longer reside at the submitted address. However, the NVRA official shall also request that a voter who:
(1) has a temporary forwarding order in effect;
(2) is an absent uniformed services voter; or
(3) is an overseas voter;
not be included in the list of voters who no longer reside at the submitted address.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-7
Use of postal service's change of address information
Sec. 7. As permitted under 42 U.S.C. 1973gg-6(c)(1), the NVRA official (or a contractor retained by the election division under this chapter) shall use change of address information supplied by the United States Postal Service through the Postal Service's licensee to identify a voter whose residence may have changed.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-8
Notice to county voter registration offices of changes in residence
Sec. 8. The NVRA official shall notify each county voter registration office whose residences may have changed according to information supplied under this chapter.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-9
Registration records for overseas or uniformed services voters
Sec. 9. (a) This section applies to an absent uniformed services voter or an overseas voter with an address in the county's voter registration record that does not include an "APO" designation. (b) If a county voter registration office:
(1) is advised under this chapter that the voter's residence may have changed; and
(2) determines that the voter is subject to this section;
the voter registration office may disregard the notification of change of residence and is not required to act under this chapter concerning the voter's registration.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-10
Change in registration record
Sec. 10. (a) As provided in 42 U.S.C. 1973gg-6(c)(1)(B)(i), if the county voter registration office determines from information provided under this chapter that a voter has moved to an address different from the address where voter is currently registered, the voter registration office shall:
(1) change the registration record to show the new address; and
(2) send the voter a notice of the change;
if the information provided under this chapter includes a forwarding address.
(b) If the information provided under this chapter:
(1) indicates that a voter has moved to an address different from the address where the voter is currently registered; and
(2) does not include a forwarding address;
the county voter registration office shall indicate on the registration record that the voter is an inactive voter at that address and shall remove the voter's name from the registration rolls under the procedures of this chapter if the voter has not voted, appeared to vote, or has failed to correct the voter registration record within the period described in section 14(2)(B) of this chapter.
As added by P.L.3-1997, SEC.104. Amended by P.L.38-1999, SEC.15.

IC 3-7-38.2-11
Notice to county voter registration offices of change in residence; requirements
Sec. 11. The notice under section 8 of this chapter must be:
(1) a postage prepaid pre-addressed return form that permits the voter to verify or correct the address information; and
(2) sent by forwardable mail.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-12
Change of address to residence outside county
Sec. 12. As provided in 42 U.S.C. 1973gg-(6)(c)(1)(B)(ii), if the county voter registration office determines from information provided under this chapter that a voter has moved to a different residence address that is not located in the same county in which the voter is currently registered, the voter registration office shall cancel the voter's registration if the change of address to a residence outside

the county is confirmed.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-13
Notice to voter after change in residence
Sec. 13. After the county voter registration office has determined under this chapter that a voter's residence may have changed, the election division shall send a notice to the voter that sets forth substantially the following statements as provided in 42 U.S.C. 1973gg-6(d)(2):
(1) If the voter did not change the voter's residence or changed the residence but remained in the same county where the voter was listed on the voter registration record, the voter must return the card enclosed with the notice in person to the county voter registration office not later than twenty-nine (29) days before the election or by regular United States mail:
(A) with a postmark not later than twenty-nine (29) days before the election; or
(B) if a postmark is missing or illegible, to the county voter registration office not later than twenty-one (21) days before the election.
(2) If the card is not returned under subdivision (1), the voter must affirm or confirm the voter's address before the voter is permitted to vote in an election during the period:
(A) beginning on the date of the notice; and
(B) ending on the day after the date of the second general election scheduled to occur after the date of the notice.
(3) If the voter does not vote in an election described in subdivision (2), the voter's name will be removed from the voter registration list.
(4) If the voter changed residence to a place outside the county in which the voter is included on the voter registration list, information concerning how the voter can continue to be eligible to vote in the county where the voter currently resides.
As added by P.L.3-1997, SEC.104. Amended by P.L.38-1999, SEC.16; P.L.14-2004, SEC.50.

IC 3-7-38.2-14
Removal of name from registration records due to change in address or failure to vote or respond to notice
Sec. 14. As required under 42 U.S.C. 1973gg-6(d)(1), a county voter registration office shall not remove the name of a voter from the voter registration records due to the voter's change of residence unless the voter:
(1) confirms in writing that the voter has changed residence to a location outside the county in which the voter is currently registered; or
(2) has:
(A) failed to respond to a notice sent under section 13 of this chapter; and (B) not voted (or appeared to vote or to correct the registration record stating the voter's address) in an election during the period:
(i) beginning on the date of the notice; and
(ii) ending on the day after the date of the second general election that occurs after the date of the notice.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-15
Cancellation of registration
Sec. 15. At the expiration of the period ending thirty (30) days after the second general election following the date on which notices are mailed to a voter described in section 14(2) of this chapter, the county voter registration office shall cancel the registration of a voter who has not responded to the notice sent under section 13 of this chapter.
As added by P.L.3-1997, SEC.104. Amended by P.L.38-1999, SEC.17.

IC 3-7-38.2-16
Residency confirmation and outreach procedure
Sec. 16. The NVRA official may also conduct an annual residency confirmation and outreach procedure under this chapter. The NVRA official (or a contractor acting on behalf of the NVRA official) may send a mailing by U.S. mail, postage prepaid, to each voter in Indiana who has not received a mailing under any other provision of this chapter.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-17
Residency confirmation and outreach procedure; removal of name from registration records
Sec. 17. The mailing sent under section 16 of this chapter must inquire whether the voter still resides at the residence address indicated on the person's voter registration. If the postcard is returned as undeliverable and the voter does not vote in either of the two (2) general elections following the mailing of the postcard, the county voter registration office shall remove the voter's name from the list of registered voters at the expiration of the period ending thirty (30) days after the second general election following the date on which notices are mailed to a voter under section 16 of this chapter.
As added by P.L.3-1997, SEC.104. Amended by P.L.38-1999, SEC.18.



CHAPTER 39. ADDRESS CHANGES BY VOTER ON REGISTRATION RECORDS

IC 3-7-39-2
Change of address within same county
Sec. 2. A voter may change the residence address on the voter's registration to an address within the same county at any time during the registration period prescribed in this article. The circuit court clerk or board of registration shall receive and execute transfers during regular office hours.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-3
Signature required
Sec. 3. A change of address within a county by a voter must be signed in ink or with an indelible pencil.
As added by P.L.12-1995, SEC.49. Amended by P.L.2-1996, SEC.71.

IC 3-7-39-4
Receipt and placement of change of address forms
Sec. 4. Upon receipt of a properly executed change of address form, the circuit court clerk or board of registration shall place the form in the proper precinct registration record and enter the change in any computerized record.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-5
Registration to be transferred after change of address within same county
Sec. 5. Upon receiving a properly executed affidavit for transfer of registration under IC 3-10-11 or IC 3-10-12 from a person whose new residence is in the same county as the former residence, the circuit court clerk or the board of registration shall transfer the person's registration to the proper precinct in the county as soon as the transfer is permitted under this article.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-6
Cancellation of registration in county of previous residence
Sec. 6. (a) A voter who has changed residence from the county in which the voter is registered to another county must give the voter's

most recent previous address, listed on a form prescribed under this article.
(b) Completion of the form constitutes an authorization of cancellation of registration in each county of previous residence listed on the form. At the time of registering, the voter must sign the authorization to cancel the previous registration.
As added by P.L.12-1995, SEC.49. Amended by P.L.3-1995, SEC.44.

IC 3-7-39-7
Change of address within same precinct as former residence
Sec. 7. (a) This section applies to a voter who changes residence to an address in the same precinct where the voter's former residence was located.
(b) As required under 42 U.S.C. 1973gg-6(e)(1), a voter described in subsection (a) may vote at the precinct polling place after the voter makes an oral or a written affirmation of the change of address before a member of the precinct election board.
(c) A person entitled to make a written affirmation under subsection (b) may make an oral affirmation. The person must make the oral affirmation before the poll clerks of the precinct. After the person makes an oral affirmation under this subsection, the poll clerks shall:
(1) reduce the substance of the affirmation to writing at an appropriate location on the poll list; and
(2) initial the affirmation.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-8
Change of address to different precinct in same county
Sec. 8. (a) This section applies to a voter who changes residence from a precinct in a county to another precinct in the same county.
(b) As required under 42 U.S.C. 1973gg-6(f), the county voter registration office:
(1) shall correct the address shown on the voter registration records for a voter subject to this section; and
(2) may not remove the voter from the voter registration records due to a change of address, except as provided in this title.
(c) A voter described in this section, who is otherwise eligible to vote, may vote as provided in IC 3-10-11 or IC 3-10-12.
As added by P.L.12-1995, SEC.49. Amended by P.L.164-2006, SEC.37.

IC 3-7-39-9
Change of address at license branch not intended for voter registration purposes
Sec. 9. As provided in 42 U.S.C. 1973gg-3(d), a voter may indicate on a change of address form submitted at a license branch that the change of address is not intended to be used for voter registration purposes. A circuit court clerk or board of registration may not change an address on a voter registration record if the

change is contrary to the voter's instructions under this section.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-10
Record amended from form submitted at license branch
Sec. 10. Except as provided in section 9 of this chapter, and as required under 42 U.S.C. 1973gg-3(a)(2), the circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by the voter on a registration form submitted at a license branch.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-11
Record amended from form submitted at voter registration office
Sec. 11. The circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by the voter on a registration form submitted at a voter registration office established under this article.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-12
Record amended from form submitted by mail
Sec. 12. As required under 42 U.S.C. 1973gg-4(a)(3), the circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by a voter on a registration by mail form.
As added by P.L.12-1995, SEC.49.



CHAPTER 40. ADDRESS CHANGES BY GOVERNMENTAL AGENCIES ON REGISTRATION RECORDS

IC 3-7-40-4
Submission of rural route addresses to Postal Service
Sec. 4. The NVRA official may submit to the United States Postal Service a list of the names and addresses of voters with rural route addresses.
As added by P.L.12-1995, SEC.50. Amended by P.L.2-1996, SEC.72; P.L.209-2003, SEC.68; P.L.164-2006, SEC.38.

IC 3-7-40-5
Replacement of converted rural route addresses
Sec. 5. If the information is submitted under section 4 of this chapter, the NVRA official shall request that the United States Postal Service indicate the rural route addresses that have been converted and the numbered addresses that replace the converted rural route addresses.
As added by P.L.12-1995, SEC.50. Amended by P.L.2-1996, SEC.73.

IC 3-7-40-6
Duties upon notice of converted rural route addresses
Sec. 6. When notified by the NVRA official of a conversion from rural route addresses to numbered addresses under this chapter, the county voter registration office shall, as soon as practicable, amend the entry for the voter in the computerized list under IC 3-7-26.3.
As added by P.L.12-1995, SEC.50. Amended by P.L.2-1996, SEC.74; P.L.209-2003, SEC.69; P.L.164-2006, SEC.39; P.L.225-2011,

SEC.23.

IC 3-7-40-7
Repealed
(Repealed by P.L.164-2006, SEC.143.)



CHAPTER 41. NAME CHANGES ON REGISTRATION RECORDS

IC 3-7-41-2
Time for filing verified statement
Sec. 2. The statement described in section 1 of this chapter may be filed with the county voter registration office at any time. A voter who wishes to indicate that the voter's name has changed may also write the necessary information concerning the name change on the poll list under IC 3-11-8-25.1 before the person receives a ballot. The person may then vote if otherwise qualified.
As added by P.L.12-1995, SEC.51. Amended by P.L.3-1997, SEC.105; P.L.164-2006, SEC.40.

IC 3-7-41-3
Change made to voter's registration record
Sec. 3. If a voter indicates a change of name on the poll list under section 2 of this chapter, the county voter registration office shall change the name of the voter on the registration record of the precinct.
As added by P.L.12-1995, SEC.51. Amended by P.L.3-1997, SEC.106.

IC 3-7-41-4
Record amended from form submitted at license branch
Sec. 4. As required under 42 U.S.C. 1973gg-3(a)(2), the circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by the voter on a registration form submitted at a license branch.
As added by P.L.12-1995, SEC.51.

IC 3-7-41-5
Record amended from form submitted at voter registration office
Sec. 5. The circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by the voter on a registration form submitted at a voter registration office established under this article.
As added by P.L.12-1995, SEC.51.

IC 3-7-41-6
Record amended from form submitted by mail
Sec. 6. The circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information

stated by a voter on a registration by mail form.
As added by P.L.12-1995, SEC.51.



CHAPTER 42. CHANGES IN REGISTRATION RECORDS DUE TO PRECINCT BOUNDARY CHANGES

IC 3-7-42-2
Transfer of previous registration records
Sec. 2. If the county executive establishes any precincts under IC 3-11-1.5 so that voters who would not otherwise be required to register are transferred to or included within a precinct other than the precinct in which the voters were registered and voted at the last election, the circuit court clerk or board of registration shall transfer the affidavits of registration from the precinct registration record in which the affidavits are filed to the precinct registration record in which the affidavits belong.
As added by P.L.12-1995, SEC.52.

IC 3-7-42-3
Time for transfer
Sec. 3. The transfer may be made at any time after the order establishing the precincts becomes effective and before the day on which the clerk or board is required to deliver the copy of the registration record or certified copies to the inspectors of the precincts.
As added by P.L.12-1995, SEC.52.

IC 3-7-42-4
County voter registration office to make appropriate changes to affidavit or form
Sec. 4. At the time of transfer, the county voter registration office shall amend:
(1) the original affidavit filed by the voter to indicate the changed mailing address, street name, or residence number on the affidavit; and
(2) the entry for the voter in the computerized list under IC 3-7-26.3.
As added by P.L.12-1995, SEC.52. Amended by P.L.209-2003, SEC.71; P.L.164-2006, SEC.41.



CHAPTER 43. REMOVAL FROM REGISTRATION RECORDS DUE TO REQUEST OF VOTER

IC 3-7-43-2
Writing required
Sec. 2. A request from a voter under this chapter must be in writing and may be on a form prescribed by the commission or other forms provided by the circuit court clerk or board of registration (including jury notices) if the voter signs the request for removal.
As added by P.L.12-1995, SEC.53. Amended by P.L.2-1996, SEC.75.

IC 3-7-43-3
Time for request; cancellation of previous registrations; forwarding notices to appropriate county voter registration office
Sec. 3. (a) A request from a voter under this chapter may be made when the voter registers in another county in Indiana or in a jurisdiction outside of Indiana. A registration form under this section must be signed by the voter or, if not signed by the voter, after the NVRA official notifies the county voter registration office that the jurisdiction where the voter has registered has provided the election division with written notice of the voter's registration in the jurisdiction and request for cancellation of previous registrations.
(b) The election division shall forward a copy of the notice to the appropriate county voter registration office.
As added by P.L.12-1995, SEC.53. Amended by P.L.2-1996, SEC.76; P.L.209-2003, SEC.72.

IC 3-7-43-4
Cancellation of registration; move to another county
Sec. 4. (a) This section applies only to a person who has:
(1) moved from the county where the person is registered to another county in Indiana; and
(2) executed an affidavit under IC 3-10-11.
(b) Execution by a person of the affidavit constitutes authorization by the person to cancel the person's registration in the county of the person's former residence.
(c) The circuit court clerk or the board of registration of the county of the person's former residence shall mail the original affidavit of registration and the affidavit executed under IC 3-10-11 within thirty (30) days after the beginning of the next registration period to the clerk or board in the county in which the person currently resides, as shown by the affidavit. (d) Upon receiving the affidavits sent under subsection (c), the clerk or board of the county in which the person currently resides shall transfer the person's registration to the proper precinct registration record in the county.
(e) Upon mailing the person's affidavits to another county under this section, the person's registration in the county of the person's former residence shall be canceled.
As added by P.L.12-1995, SEC.53.

IC 3-7-43-5
Cancellation of registration; move to another state
Sec. 5. (a) This section applies only to a person who has:
(1) moved from Indiana to another state; and
(2) executed an affidavit under IC 3-10-10.
(b) Execution by a person of the affidavit under IC 3-10-10 constitutes authorization by the person to cancel the person's registration in the county of the person's former residence.
As added by P.L.12-1995, SEC.53.

IC 3-7-43-6
Cancellation of registration at voter's request; time to process request
Sec. 6. (a) This section applies to a voter who requests a cancellation of voter registration under IC 3-7-39-6.
(b) The county voter registration office of the county in which a voter registers shall send the authorization of cancellation to the county voter registration office on an expedited basis, as required by IC 3-7-26.3.
As added by P.L.12-1995, SEC.53. Amended by P.L.209-2003, SEC.73; P.L.164-2006, SEC.42.

IC 3-7-43-7
Removal and cancellation of affidavit
Sec. 7. The county voter registration office shall cancel the affidavit of registration and enter the date and other information concerning the cancellation in the computerized list under IC 3-7-26.3.
As added by P.L.12-1995, SEC.53. Amended by P.L.209-2003, SEC.74; P.L.164-2006, SEC.43.

IC 3-7-43-8
Cancellation to be sent to proper jurisdiction if registration contains out-of-state address
Sec. 8. (a) If either of the addresses given by a person under IC 3-7-39 is outside Indiana, the county voter registration office shall send the authorization of cancellation to the election division on an expedited basis.
(b) The election division shall promptly send the authorization to the voter registration office of the political subdivision that has jurisdiction over the address. As added by P.L.12-1995, SEC.53. Amended by P.L.3-1997, SEC.107; P.L.209-2003, SEC.75; P.L.164-2006, SEC.44.



CHAPTER 44. REPEALED



CHAPTER 45. REMOVAL FROM REGISTRATION RECORDS DUE TO DEATH

IC 3-7-45-2
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-7-45-2.1
Coordination of statewide voter registration list with state department of health to remove names of deceased voters
Sec. 2.1. (a) As required under 42 U.S.C. 15483, the election division shall coordinate the computerized list generated by the statewide voter registration system under IC 3-7-26.3 with the state department of health to permit a county voter registration office to cancel the registration records of deceased individuals on an expedited basis.
(b) The state department of health shall report to the election division, by county, the names, ages, and known residence addresses of all persons who:
(1) died within Indiana but outside the county of residence; and
(2) maintained a residence address within the county during the two (2) years preceding the date of death.
(c) Each county health officer and municipal health officer shall report to the state department of health the names, ages, and known voting addresses in the county of all persons:
(1) who have died within the jurisdiction of the officer; or
(2) for whom burial permits have been issued by the officer.
The state department of health shall report this information to the election division.
(d) The state department of health shall report to the election division, by county, the names, ages, and known residence addresses of all persons:
(1) who died outside Indiana;
(2) who maintained a residence address within the county during the two (2) years preceding the date of death; and
(3) whose names were supplied to the state department of health under an agreement made under section 5 of this chapter.
As added by P.L.209-2003, SEC.77. Amended by P.L.164-2006, SEC.45.

IC 3-7-45-3
Cancellation of registration
Sec. 3. As required by 42 U.S.C. 15483, after receipt of the

reports required by section 2.1 of this chapter, each county voter registration office shall cancel the registration of each deceased person listed in the reports.
As added by P.L.12-1995, SEC.55. Amended by P.L.209-2003, SEC.78; P.L.164-2006, SEC.46.

IC 3-7-45-4
Cancellation after receipt of death certificate
Sec. 4. (a) Except as provided in subsection (b), a county voter registration office shall cancel the registration of a deceased person after receiving a copy of the deceased person's death certificate on an expedited basis, as required under 42 U.S.C. 15483. The county voter registration office shall enter the date and other information regarding the cancellation into the computerized list under IC 3-7-26.3.
(b) A county voter registration office may require additional written information before canceling the registration of a person under subsection (a) if the information contained in the death certificate is insufficient to identify the person whose registration is to be canceled. If:
(1) additional written information is not given to the county voter registration office; or
(2) the additional written information is insufficient to identify the person whose registration is to be canceled;
the county voter registration office is not required to cancel the person's registration.
As added by P.L.4-1996, SEC.23. Amended by P.L.209-2003, SEC.79; P.L.164-2006, SEC.47.

IC 3-7-45-5
Acquiring information from other states
Sec. 5. (a) The state department of health shall negotiate with appropriate agencies in each state other than Indiana to acquire information regarding the deaths of Indiana residents occurring in each of the other states. The state department of health may offer to share with each other state information regarding the deaths of the other state's residents in Indiana.
(b) If an agreement is made with the agency of another state under this section, the agreement must provide for acquisition of information about the deaths of Indiana residents in the other state so that the state department of health can forward that information as provided in section 2.1 of this chapter.
As added by P.L.4-1996, SEC.24. Amended by P.L.209-2003, SEC.80; P.L.164-2006, SEC.48.

IC 3-7-45-6
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-7-45-6.1 Information regarding deceased voters; cancellation of registrations
Sec. 6.1. (a) The election division shall obtain information regarding Indiana residents identified as deceased by the federal Social Security Administration as required by 42 U.S.C. 15483 and in conformity with IC 3-7-26.3.
(b) The election division shall provide each county voter registration office with a report identifying the deceased individuals who are shown as residing in the county.
(c) Except as provided in section 7 of this chapter, the county voter registration office shall cancel the registration of each deceased person listed in the report provided under subsection (b).
As added by P.L.209-2003, SEC.82. Amended by P.L.164-2006, SEC.49.

IC 3-7-45-7
Voter erroneously identified as deceased
Sec. 7. (a) If a county voter registration office determines that:
(1) a voter has been identified as deceased in a list or report described by this chapter; and
(2) the identification is in error;
the voter registration office may decline to cancel the registration and shall note the apparent error on the voter registration record.
(b) If a county voter registration office determines that a registration has been previously canceled in error due to a report that the voter is deceased, the voter registration office shall reinstate the registration by:
(1) correcting the registration record before a certified list of voters is prepared under IC 3-7-29-1; or
(2) issuing a certificate of error under IC 3-7-48.
As added by P.L.38-1999, SEC.20.

IC 3-7-45-8
Notice of names of deceased voters
Sec. 8. The NVRA official shall notify each county voter registration office of the names of deceased persons obtained under this chapter.
As added by P.L.199-2001, SEC.13. Amended by P.L.209-2003, SEC.83.



CHAPTER 46. REMOVAL FROM REGISTRATION RECORDS DUE TO CRIMINAL CONVICTION AND INCARCERATION

IC 3-7-46-2
Imprisoned voter disfranchised
Sec. 2. A person imprisoned following conviction of a crime is disfranchised during the person's imprisonment.
As added by P.L.12-1995, SEC.56.

IC 3-7-46-3
Removal of name if disfranchisement due to felony conviction
Sec. 3. (a) This section applies to a person convicted of a felony in a district court of the United States.
(b) As required by 42 U.S.C. 1973gg-6(g)(5), the NVRA official shall notify the county voter registration office of the county in Indiana in which the person resides of the information provided by the United States attorney under 42 U.S.C. 1973gg-6(g)(2), 42 U.S.C. 1973gg-6(g)(3), and 42 U.S.C. 1973gg-6(g)(4).
(c) If the information provided under subsection (b) indicates that the person is disfranchised under section 2 of this chapter, the county voter registration office shall remove the name of the person from the voter registration records on an expedited basis as required by 42 U.S.C. 15483.
As added by P.L.12-1995, SEC.56. Amended by P.L.2-1996, SEC.77; P.L.209-2003, SEC.85.

IC 3-7-46-4
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-7-46-4.1
Coordination of statewide voter registration list with department of correction
Sec. 4.1. (a) As required under 42 U.S.C. 15483, the election division shall coordinate the computerized list generated by the statewide voter registration system under IC 3-7-26.3 with the department of correction to permit a county voter registration office to cancel the registration records of disfranchised individuals on an expedited basis. (b) The department of correction shall provide the NVRA official with a list identifying each person who:
(1) is a resident of Indiana;
(2) has been convicted of a crime; and
(3) has been placed in a department of correction facility during the previous month.
(c) The department of correction shall provide the information required by this section electronically in a format prescribed by the election division.
As added by P.L.209-2003, SEC.87. Amended by P.L.164-2006, SEC.50.

IC 3-7-46-5
Notice by NVRA official
Sec. 5. The NVRA official shall notify the county voter registration office of each county where a person on the report resides for processing under section 8 of this chapter.
As added by P.L.12-1995, SEC.56. Amended by P.L.2-1996, SEC.79; P.L.209-2003, SEC.88.

IC 3-7-46-6
County sheriff to provide list of residents
Sec. 6. (a) Not later than:
(1) January 31;
(2) April 30;
(3) July 31; and
(4) October 31;
of each year, a county sheriff shall provide the county voter registration office with a report containing the information set forth in subsection (b) for processing under section 8 of this chapter.
(b) The list required by subsection (a) must identify each person who:
(1) is a resident of Indiana;
(2) has been convicted of a crime; and
(3) has been placed in a county correctional facility during the previous quarter.
As added by P.L.12-1995, SEC.56. Amended by P.L.8-1995, SEC.35; P.L.66-2003, SEC.9; P.L.209-2003, SEC.89.

IC 3-7-46-7
Notice by county voter registration office
Sec. 7. The county voter registration office shall notify the county voter registration office of each county where a person on the list resides that a voter registered in that county has been listed on the report described in section 6 of this chapter.
As added by P.L.12-1995, SEC.56. Amended by P.L.209-2003, SEC.90.

IC 3-7-46-7.5
Cancellation of registration of disfranchised person Sec. 7.5. If the information provided under section 5 or 6 of this chapter indicates that the person is disfranchised under section 2 of this chapter, the county voter registration office shall:
(1) remove the name of the person from the voter registration records; and
(2) enter the date and other information regarding the cancellation into the computerized list under IC 3-7-26.3;
on an expedited basis, as required under 42 U.S.C. 15483.
As added by P.L.209-2003, SEC.91. Amended by P.L.164-2006, SEC.51.

IC 3-7-46-8
Notice to disfranchised persons
Sec. 8. Each county voter registration office shall prepare a notice to be mailed to the names and last known addresses of all persons within the county who have been disfranchised.
As added by P.L.12-1995, SEC.56. Amended by P.L.3-1997, SEC.108; P.L.209-2003, SEC.92; P.L.164-2006, SEC.52.

IC 3-7-46-9
Notice to disfranchised person; procedure
Sec. 9. After preparation of the notice under section 8 of this chapter, the county voter registration office shall mail the notice to the alleged disfranchised person not later than the day following the day that the voter's registration has been canceled under this chapter. The notice must be mailed to each alleged disfranchised person at the person's last known address using a form prescribed by the commission under this article.
As added by P.L.12-1995, SEC.56. Amended by P.L.2-1996, SEC.80; P.L.209-2003, SEC.93; P.L.164-2006, SEC.53.



CHAPTER 47. REPEALED



CHAPTER 48. DETERMINING REGISTRATION STATUS ON ELECTION DAY

IC 3-7-48-2
Certificate of error; issuance and execution
Sec. 2. A certificate of error issued under section 1 of this chapter:
(1) may be issued at any time after the production of the certified list under IC 3-7-29;
(2) shall be executed by the circuit court clerk, or in a county with a board of registration, by both members of the board; and
(3) shall be numbered serially in the method prescribed for entry in the computerized list maintained under IC 3-7-26.3.
As added by P.L.12-1995, SEC.58. Amended by P.L.81-2005, SEC.29.

IC 3-7-48-3
Certificate of error; delivery
Sec. 3. One (1) copy of the certificate of error shall be delivered to the inspector of the precinct of the voter's residence. The inspector shall return that copy to the circuit court clerk with other election material at the close of the polls as provided in this title. The other copy shall be delivered to the county election board and returned to the circuit court clerk when the polls are closed.
As added by P.L.12-1995, SEC.58.

IC 3-7-48-4
Certificate of error; transmittal
Sec. 4. In a county with a board of registration, the circuit court clerk or board of registration shall promptly transmit all certificates of error to the board of registration.
As added by P.L.12-1995, SEC.58.

IC 3-7-48-5
Affirmation regarding residency
Sec. 5. (a) This section applies to a voter who:
(1) formerly resided in a precinct according to the voter

registration record; and
(2) no longer resides in that precinct according to the voter registration record.
(b) As provided under 42 U.S.C. 1973gg-6(e)(3), a voter described by subsection (a) may vote in the precinct where the voter formerly resided (according to the voter registration record) if the voter makes an oral or a written affirmation to a member of the precinct election board that the voter continues to reside at the address shown as the voter's former residence on the voter registration record.
(c) A person entitled to make a written affirmation under subsection (b) may make an oral affirmation. The person must make the oral affirmation before the poll clerks of the precinct. After the person makes an oral affirmation under this subsection, the poll clerks shall:
(1) reduce the substance of the affirmation to writing at an appropriate location on the poll list; and
(2) initial the affirmation.
As added by P.L.12-1995, SEC.58.

IC 3-7-48-6
Removal of incorrect name
Sec. 6. If a voter casts a ballot under section 5 of this chapter, the inspector of the precinct shall immediately contact the circuit court clerk or board of registration of the county. The clerk or board shall promptly contact the precinct election board of any precinct in which the voter's name is incorrectly shown on the rolls, and order the precinct election board to remove the name of the voter from the registration record of that precinct.
As added by P.L.12-1995, SEC.58.

IC 3-7-48-7
Written affirmation of residence in precinct
Sec. 7. (a) A voter shall be permitted to vote in a precinct upon written affirmation of the voter's residence in the precinct if:
(1) the voter produces a registration receipt indicating that the voter completed a registration form at a license branch or voter registration agency under this article on a date within the registration period;
(2) the county voter registration office advises the precinct election board that the office:
(A) approved the application; or
(B) has no record of either approving or rejecting the application; and
(3) the voter completes a registration application form and provides the completed form to the precinct election board before voting.
(b) A county election board shall provide each precinct election board with a sufficient number of the registration forms for the purposes described in subsection (a). The precinct election board

shall attach the completed registration forms to the poll list for processing by the county voter registration office under IC 3-10-1-31.1.
As added by P.L.12-1995, SEC.58. Amended by P.L.3-1997, SEC.109; P.L.14-2004, SEC.51; P.L.164-2006, SEC.54.

IC 3-7-48-7.5
Voter making affirmation challenged as ineligible; provisional ballot; sufficiency of affidavit
Sec. 7.5. If a voter makes an oral or a written affirmation under section 5 or 7 of this chapter and is then challenged under IC 3-10-1 or IC 3-11-8 as ineligible to vote in the precinct, the voter shall be provided with a provisional ballot under IC 3-11.7 rather than a regular official ballot. The affidavit executed under this chapter serves as a sufficient affidavit for the voter to receive a provisional ballot under IC 3-11.7.
As added by P.L.164-2006, SEC.55.

IC 3-7-48-8
Addition of name and address to poll list; name to county registration record
Sec. 8. (a) The precinct election board shall add the name and address of a voter described by section 7 of this chapter to the poll list of the precinct.
(b) The county voter registration office shall add the name of a voter described by section 7 of this chapter to the registration record of the county.
As added by P.L.12-1995, SEC.58. Amended by P.L.66-2003, SEC.10.

IC 3-7-48-9
Notice after permission to vote given
Sec. 9. The circuit court clerk or board of registration of a county in which a voter cast a ballot under section 7 of this chapter shall notify the NVRA official and the governing body of the voter registration agency not later than seven (7) days after the election is conducted.
As added by P.L.12-1995, SEC.58. Amended by P.L.2-1996, SEC.81.

IC 3-7-48-10
Investigation regarding voting with permission
Sec. 10. The NVRA official shall investigate the incident reported by the circuit court clerk or board of registration under section 9 of this chapter and determine if:
(1) the voter had properly registered at the license branch or agency; and
(2) a violation of NVRA or this article occurred.
As added by P.L.12-1995, SEC.58. Amended by P.L.2-1996, SEC.82.






ARTICLE 8. CANDIDATES

CHAPTER 1. QUALIFICATIONS FOR CANDIDATES

IC 3-8-1-1.5
Judges in certain cities and towns; candidates must be registered in county in which municipality is located
Sec. 1.5. (a) This section applies to a candidate for any of the following offices:
(1) Judge of a city court in a city located in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(2) Judge of a town court.
(b) A person is not qualified to run for an office subject to this section unless not later than the deadline for filing the declaration or petition of candidacy or certificate of nomination the person is registered to vote in a county in which the municipality is located.
As added by P.L.10-1988, SEC.29. Amended by P.L.12-1992, SEC.3; P.L.3-1997, SEC.111; P.L.254-1999, SEC.2; P.L.119-2012, SEC.4.

IC 3-8-1-1.6
Duty of division or board to determine candidate's compliance
Sec. 1.6. (a) This section does not apply to a candidate unless the candidate is required to file a campaign finance statement of organization under IC 3-9-1-5 or IC 3-9-1-5.5.
(b) Not later than noon fourteen (14) days after the final day for filing a declaration of candidacy, declaration of intent to be a write-in candidate, petition of nomination, certificate of nomination, or

certificate of candidate selection under IC 3-13-1-15 or IC 3-13-2-8, the election division or county election board shall determine if a candidate has complied with IC 3-9-1-5 or IC 3-9-1-5.5 (if applicable) by filing any campaign finance statement of organization required for the candidate's committee.
As added by P.L.3-1995, SEC.46. Amended by P.L.2-1996, SEC.83; P.L.3-1997, SEC.112; P.L.26-2000, SEC.4.

IC 3-8-1-1.7
"Before the election" defined
Sec. 1.7. As used in this chapter, "before the election" refers to a general, municipal, or special election.
As added by P.L.3-1993, SEC.53.

IC 3-8-1-2
Filings regarding candidacy
Sec. 2. (a) The commission, a county election board, or a town election board shall act if a candidate (or a person acting on behalf of a candidate in accordance with state law) has filed any of the following:
(1) A declaration of candidacy under IC 3-8-2 or IC 3-8-5.
(2) A request for ballot placement in a presidential primary under IC 3-8-3.
(3) A petition of nomination or candidate's consent to nomination under IC 3-8-6.
(4) A certificate of nomination under IC 3-8-5, IC 3-8-7, IC 3-10-2-15, or IC 3-10-6-12.
(5) A certificate of candidate selection under IC 3-13-1 or IC 3-13-2.
(6) A declaration of intent to be a write-in candidate under IC 3-8-2-2.5.
(7) A contest to the denial of certification under IC 3-8-6-12.
(b) The commission has jurisdiction to act under this section with regard to any filing described in subsection (a) that was made with the election division. Except for a filing under the jurisdiction of a town election board, a county election board has jurisdiction to act under this section with regard to any filing described in subsection (a) that was made with the county election board, county voter registration office, or the circuit court clerk. A town election board has jurisdiction to act under this section with regard to any filing that was made with the county election board, the county voter registration office, or the circuit court clerk for nomination or election to a town office.
(c) Except as provided in subsection (e), before the commission or election board acts under this section, a registered voter of the election district that a candidate seeks to represent must file a sworn statement with the election division or election board:
(1) questioning the eligibility of a candidate to seek the office; and
(2) setting forth the facts known to the voter concerning this

question.
(d) The eligibility of a write-in candidate or a candidate nominated by a convention, petition, or primary may not be challenged under this section if the commission or board determines that all of the following occurred:
(1) The eligibility of the candidate was challenged under this section before the candidate was nominated.
(2) The commission or board conducted a hearing on the affidavit before the nomination.
(3) This challenge would be based on substantially the same grounds as the previous challenge to the candidate.
(e) Before the commission or election board can consider a contest to the denial of a certification under IC 3-8-6-12, a candidate (or a person acting on behalf of a candidate in accordance with state law) must file a sworn statement with the election division or election board:
(1) stating specifically the basis for the contest; and
(2) setting forth the facts known to the candidate supporting the basis for the contest.
(f) Upon the filing of a sworn statement under subsection (c) or (e), the commission or election board shall determine the validity of the questioned:
(1) declaration of candidacy;
(2) declaration of intent to be a write-in candidate;
(3) request for ballot placement under IC 3-8-3;
(4) petition of nomination;
(5) certificate of nomination;
(6) certificate of candidate selection issued under IC 3-13-1-15 or IC 3-13-2-8; or
(7) denial of a certification under IC 3-8-6-12.
(g) The commission or election board shall deny a filing if the commission or election board determines that the candidate has not complied with the applicable requirements for the candidate set forth in the Constitution of the United States, the Constitution of the State of Indiana, or this title.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.81; P.L.12-1995, SEC.59; P.L.3-1995, SEC.47; P.L.2-1996, SEC.84; P.L.3-1997, SEC.113; P.L.38-1999, SEC.21; P.L.176-1999, SEC.25; P.L.66-2003, SEC.11; P.L.97-2004, SEC.3.

IC 3-8-1-3
Limitation on number of lucrative offices
Sec. 3. A person may not hold more than one (1) lucrative office at a time, as provided in Article 2, Section 9 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-4
Collectors and holders of public money
Sec. 4. A person may not hold an office of trust or profit unless

the person has accounted for and paid over as required by law all sums of public money for which the person was liable as a collector or holder, as provided in Article 2, Section 10 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.4. Amended by P.L.6-1991, SEC.1.

IC 3-8-1-5
Disqualification of candidates
Sec. 5. (a) This section does not apply to a candidate for federal office.
(b) As used in this section, "felony" means a conviction in any jurisdiction for which the convicted person might have been imprisoned for more than one (1) year. However, the term does not include a conviction:
(1) for which the person has been pardoned; or
(2) that has been:
(A) reversed;
(B) vacated;
(C) set aside; or
(D) not entered because the trial court did not accept the person's guilty plea.
(c) A person is disqualified from assuming or being a candidate for an elected office if:
(1) the person gave or offered a bribe, threat, or reward to procure the person's election, as provided in Article 2, Section 6 of the Constitution of the State of Indiana;
(2) the person does not comply with IC 5-8-3 because of a conviction for a violation of the federal laws listed in that statute;
(3) in a:
(A) jury trial, a jury publicly announces a verdict against the person for a felony;
(B) bench trial, the court publicly announces a verdict against the person for a felony; or
(C) guilty plea hearing, the person pleads guilty or nolo contendere to a felony;
(4) the person has been removed from the office the candidate seeks under Article 7, Section 11 or Article 7, Section 13 of the Constitution of the State of Indiana;
(5) the person is a member of the United States armed forces on active duty and prohibited by the United States Department of Defense from being a candidate; or
(6) the person is subject to:
(A) 5 U.S.C. 1502 (the Little Hatch Act); or
(B) 5 U.S.C. 7321-7326 (the Hatch Act);
and would violate either federal statute by becoming or remaining the candidate of a political party for nomination or election to an elected office or a political party office.
(d) The subsequent reduction of a felony to a Class A misdemeanor under IC 35-50-2-7 or IC 35-38-1-1.5 after the: (1) jury has announced its verdict against the person for a felony;
(2) court has announced its verdict against the person for a felony; or
(3) person has pleaded guilty or nolo contendere to a felony;
does not affect the operation of subsection (c).
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.82; P.L.4-1991, SEC.32; P.L.3-1993, SEC.54; P.L.3-1997, SEC.114; P.L.176-1999, SEC.26; P.L.113-2005, SEC.1; P.L.37-2008, SEC.1.

IC 3-8-1-5.5
Candidates defeated in primary or nomination process; ineligibility
Sec. 5.5. (a) Except as provided in IC 3-13-1-19 and IC 3-13-2-10 for filling a vacancy on a ticket, a person who:
(1) is defeated in a primary election;
(2) appears as a candidate for nomination at a convention and is defeated;
(3) files a declaration of candidacy for nomination by a county, city, or town convention and is defeated; or
(4) files a declaration of candidacy for nomination by a caucus conducted under IC 3-13-1 or IC 3-13-2 and is defeated;
is not eligible to become a candidate for the same office in the next general or municipal election.
(b) For the purposes of subsection (a):
(1) a candidate for an at-large seat on a fiscal body is considered a candidate for the same office as a candidate for a district seat on a fiscal body; and
(2) a candidate for United States representative from a district in Indiana is considered a candidate for the same office as a candidate for any other congressional district in Indiana.
(c) This section does not apply to a candidate who files a written request for placement on the presidential primary ballot under IC 3-8-3.
As added by P.L.10-1988, SEC.30. Amended by P.L.3-1997, SEC.115; P.L.38-1999, SEC.22; P.L.176-1999, SEC.27.

IC 3-8-1-5.7
Requirements of candidates for appointment pro tempore
Sec. 5.7. (a) Except as expressly provided by law, a candidate for selection under IC 3-13-5 or IC 3-13-11 for an appointment pro tempore to an office must comply with the requirements imposed under this chapter on a candidate for election to the office.
(b) If a town council member:
(1) was elected or selected as a candidate from a town council district; and
(2) served on a council that subsequently adopted an ordinance under IC 36-5-2-4.1 abolishing town council districts;
a candidate for selection for an appointment pro tempore to succeed the town council member is not required to reside within the district formerly represented by the town council member. As added by P.L.7-1990, SEC.28. Amended by P.L.3-1993, SEC.55; P.L.176-1999, SEC.28.

IC 3-8-1-6
President or Vice President
Sec. 6. (a) A candidate for the office of President or Vice President of the United States must have the qualifications provided in Article 2, Section 1, clause 4 of the Constitution of the United States.
(b) A candidate for the office of elector for President and Vice President of the United States must have the qualifications provided in Article 2, Section 1, clause 2 of the Constitution of the United States and Section 3 of the Fourteenth Amendment to the Constitution of the United States.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.83; P.L.3-1993, SEC.56.

IC 3-8-1-7
United States Senator
Sec. 7. A candidate for the office of United States Senator must have the qualifications provided in Article 1, Section 3, Clause 3 of the Constitution of the United States.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-8
United States Representative
Sec. 8. A candidate for the office of United States Representative must have the qualifications provided in Article 1, Section 2, Clause 2 of the Constitution of the United States.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-9
Governor or lieutenant governor
Sec. 9. A candidate for the office of governor or lieutenant governor:
(1) must have been a United States citizen for at least five (5) years before the election;
(2) must have resided in the state for at least five (5) years before the election;
(3) must be thirty (30) years old upon taking office; and
(4) may not hold any other office of the United States or of this state upon taking office;
as provided in Article 5, Sections 7 and 8 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-9.5
Governor and lieutenant governor must run jointly
Sec. 9.5. (a) This section applies to a candidate for governor who seeks election by filing: (1) a petition of nomination under IC 3-8-6; or
(2) a declaration of intent to be a write-in candidate under IC 3-8-2-2.5.
(b) The petition or declaration must contain the name of a candidate for lieutenant governor to permit the candidates to comply with Article 4, Section 4 of the Constitution of the State of Indiana by running jointly in the general election as candidates for governor and lieutenant governor.
As added by P.L.3-1997, SEC.116.

IC 3-8-1-10
Attorney general
Sec. 10. A candidate for the office of attorney general must:
(1) have resided in Indiana for at least two (2) years before the election; and
(2) have been admitted to the practice of law in Indiana for at least five (5) years upon taking office.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.84; P.L.10-1992, SEC.10 and P.L.11-1992, SEC.3.

IC 3-8-1-10.5
State superintendent of public instruction
Sec. 10.5. A candidate for the office of state superintendent of public instruction must have resided in Indiana for at least two (2) years before the election.
As added by P.L.3-1987, SEC.85.

IC 3-8-1-11
Justice of supreme court; judge of court of appeals
Sec. 11. A nominee for appointment as a justice of the supreme court or judge of the court of appeals must:
(1) be a United States citizen;
(2) reside in the appropriate court of appeals district, if applicable; and
(3) have been admitted to the practice of law in Indiana for at least ten (10) years or have served as a circuit, superior, or criminal court judge for at least five (5) years;
upon nomination, as provided in Article 7, Section 10 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.86.

IC 3-8-1-11.5
Repealed
(Repealed by P.L.14-2004, SEC.195.)

IC 3-8-1-12
Tax court judge
Sec. 12. A nominee for appointment as the judge of the tax court must:
(1) have resided in Indiana for at least two (2) years before the

election; and
(2) have been admitted to the practice of law in Indiana for at least five (5) years upon nomination.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.88.

IC 3-8-1-13
Senator in general assembly
Sec. 13. A candidate for the office of senator in the general assembly must:
(1) be a United States citizen at the time of election;
(2) have resided in the state for at least two (2) years and in the senate district for at least one (1) year before the election; and
(3) be at least twenty-five (25) years old upon taking office;
as provided in Article 4, Section 7 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-14
Representative in general assembly
Sec. 14. A candidate for the office of representative in the general assembly must:
(1) be a United States citizen at the time of election;
(2) have resided in the state for at least two (2) years and in the house district for at least one (1) year before the election; and
(3) be at least twenty-one (21) years old upon taking office;
as provided in Article 4, Section 7 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-15
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-1-16
Circuit court judge
Sec. 16. A candidate for the office of judge of a circuit court must:
(1) reside in the circuit; and
(2) be admitted to the practice of law in the state;
upon taking office, as provided in Article 7, Section 7 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-17
Superior or probate court judge
Sec. 17. A candidate for the office of judge of a superior or probate court must:
(1) be admitted to the practice of law in Indiana upon filing a declaration of candidacy or petition of nomination, or upon the filing of a certificate of candidate selection under IC 3-13-1-15

or IC 3-13-2-8; and
(2) comply with any other requirement for that office set forth in IC 33-29, IC 33-33, or IC 33-31.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.89; P.L.5-1989, SEC.22; P.L.98-2004, SEC.28.

IC 3-8-1-18
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 3-8-1-19
Prosecuting attorney
Sec. 19. A candidate for the office of prosecuting attorney must be admitted to the practice of law in the state before the election, as provided in Article 7, Section 16 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-19.5
Circuit court clerk
Sec. 19.5. A candidate for the office of circuit court clerk must comply with Article 6, Section 2 of the Constitution of the State of Indiana.
As added by P.L.10-1988, SEC.31.

IC 3-8-1-20
County officers
Sec. 20. A candidate for the office of county auditor, recorder, treasurer, sheriff, coroner, or surveyor must have resided in the county for at least one (1) year before the election, as provided in Article 6, Section 4 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-21
County commissioner
Sec. 21. A candidate for the office of county commissioner must:
(1) have resided in the county for at least one (1) year before the election, as provided in Article 6, Section 4 of the Constitution of the State of Indiana; and
(2) have resided in the district in which seeking election, if applicable, for at least six (6) months before the election.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-22
County council member
Sec. 22. A candidate for membership on the county council of a county must:
(1) have resided in the county for at least one (1) year before the election, as provided in Article 6, Section 4 of the Constitution of the State of Indiana; and (2) have resided in the district in which seeking election, if applicable, for at least six (6) months before the election.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-23
County assessor
Sec. 23. (a) A candidate for the office of county assessor must:
(1) have resided in the county for at least one (1) year before the election, as provided in Article 6, Section 4 of the Constitution of the State of Indiana;
(2) own real property located in the county upon taking office; and
(3) fulfill the requirements of subsections (b) through (d), as applicable.
(b) A candidate for the office of county assessor who runs in an election after June 30, 2008, must have attained the certification of a level two assessor-appraiser under IC 6-1.1-35.5.
(c) A candidate for the office of county assessor who:
(1) did not hold the office of county assessor on January 1, 2012; and
(2) runs in an election after January 1, 2012;
must have attained the certification of a level three assessor-appraiser under IC 6-1.1-35.5.
(d) A candidate for the office of county assessor who:
(1) held the office of county assessor on January 1, 2012; and
(2) runs in an election after January 1, 2016;
must have attained the certification of a level three assessor-appraiser under IC 6-1.1-35.5.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.91; P.L.219-2007, SEC.1; P.L.146-2008, SEC.2; P.L.146-2012, SEC.1.

IC 3-8-1-23.4
Repealed
(Repealed by P.L.146-2008, SEC.801.)

IC 3-8-1-23.5
Repealed
(Repealed by P.L.3-2008, SEC.269; P.L.146-2008, SEC.801.)

IC 3-8-1-23.6
Certification requirements for assessor candidates
Sec. 23.6. (a) A person who runs in an election after June 30, 2008, for the office of township assessor under IC 36-6-5-1 must have attained the certification of a level two assessor-appraiser under IC 6-1.1-35.5 before taking office.
(b) A person who runs in an election after January 1, 2012, for the office of township assessor under IC 36-6-5-1 must have attained the certification of a level three assessor-appraiser under IC 6-1.1-35.5 before taking office.
As added by P.L.3-2008, SEC.2. Amended by P.L.146-2008, SEC.3.
IC 3-8-1-24
Mayor of first class city
Sec. 24. A candidate for the office of mayor of a first class city must have resided in the city for at least five (5) years before the date of taking office.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-25
City-county council member
Sec. 25. A candidate for membership on city-county council of a first class city must have resided in the district in which seeking election, if applicable, for at least two (2) years before the date of taking office.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-26
Mayor of second or third class city
Sec. 26. A candidate for the office of mayor of a second or third class city must have resided in the city for at least one (1) year before the election.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-27
Common council member
Sec. 27. A candidate for membership on common council of a second or third class city must:
(1) have resided in the city for at least one (1) year; and
(2) have resided in the district in which seeking election, if applicable, for at least six (6) months;
before the election.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-28
City clerk of second class city; city clerk-treasurer of third class city
Sec. 28. A candidate for the office of city clerk of a second class city or city clerk-treasurer of a third class city must have resided in the city for at least one (1) year before the election.
As added by P.L.5-1986, SEC.4.

IC 3-8-1-28.5
City court judge
Sec. 28.5. (a) This section does not apply to a candidate for the office of judge of a city court in a city located in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(b) A candidate for the office of judge of a city court must reside in the city upon filing any of the following:
(1) A declaration of candidacy or declaration of intent to be a write-in candidate required under IC 3-8-2. (2) A petition of nomination under IC 3-8-6.
(3) A certificate of nomination under IC 3-10-6-12.
(c) A candidate for the office of judge of a city court must reside in a county in which the city is located upon the filing of a certificate of candidate selection under IC 3-13-1-15 or IC 3-13-2-8.
(d) This subsection applies to a candidate for the office of judge of a city court listed in IC 33-35-5-7(c). Before a candidate for the office of judge of the court may file a:
(1) declaration of candidacy or petition of nomination;
(2) certificate of candidate selection under IC 3-13-1-15 or IC 3-13-2-8; or
(3) declaration of intent to be a write-in candidate or certificate of nomination under IC 3-8-2-2.5 or IC 3-10-6-12;
the candidate must be an attorney in good standing admitted to the practice of law in Indiana.
As added by P.L.3-1987, SEC.92. Amended by P.L.12-1992, SEC.4; P.L.12-1997, SEC.1; P.L.38-1999, SEC.23; P.L.176-1999, SEC.29; P.L.254-1999, SEC.3; P.L.14-2000, SEC.2; P.L.98-2004, SEC.29; P.L.119-2012, SEC.5.

IC 3-8-1-29
Town council member
Sec. 29. A candidate for membership on a town council must reside in the district in which seeking election, if applicable.
As added by P.L.5-1986, SEC.4. Amended by P.L.8-1989, SEC.3.

IC 3-8-1-29.5
Town court judge
Sec. 29.5. (a) This section applies to a candidate for the office of judge of a town court listed in IC 33-35-5-7(c).
(b) Before a candidate for the office of judge of the court may file a:
(1) declaration of candidacy or petition of nomination;
(2) certificate of candidate selection under IC 3-13-1-15 or IC 3-13-2-8; or
(3) declaration of intent to be a write-in candidate or certificate of nomination under IC 3-8-2-2.5 or IC 3-10-6-12;
the candidate must be an attorney in good standing admitted to the practice of law in Indiana.
As added by P.L.176-1999, SEC.30 and P.L.254-1999, SEC.4. Amended by P.L.14-2000, SEC.3; P.L.98-2004, SEC.30.

IC 3-8-1-30
Small claims court judge
Sec. 30. A candidate for the office of judge of a small claims court must:
(1) be a United States citizen upon taking office;
(2) either:
(A) have resided in the township from which the candidate is elected for at least one (1) year upon taking office; or (B) have been elected as a small claims court judge in the township before 1999;
(3) be of high moral character and reputation; and
(4) be admitted to the practice of law in Indiana upon filing a declaration of candidacy or petition of nomination or upon the filing of a certificate of candidate selection under IC 3-13-1-15 or IC 3-13-2-8.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.93; P.L.95-1999, SEC.1.

IC 3-8-1-31
Small claims court constable
Sec. 31. A candidate for the office of constable of a small claims court must:
(1) have resided in the township for more than one (1) year upon taking office; and
(2) be at least twenty-one (21) years old upon taking office.
As added by P.L.5-1986, SEC.4. Amended by P.L.18-1993, SEC.1.

IC 3-8-1-32
Precinct committeeman; delegate to state convention
Sec. 32. A candidate for:
(1) precinct committeeman; or
(2) delegate to a state convention;
of a political party in the state whose nominee received at least ten percent (10%) of the total vote cast for secretary of state at the last election must comply with any candidate requirement set by state party rules.
As added by P.L.5-1986, SEC.4. Amended by P.L.66-2003, SEC.12.

IC 3-8-1-33 Version a
Statement of economic interests
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 33. (a) A candidate for an office listed in subsection (b) must file a statement of economic interests.
(b) Whenever a candidate for any of the following offices is also required to file a declaration of candidacy or is nominated by petition, the candidate shall file a statement of economic interests before filing the declaration of candidacy or declaration of intent to be a write-in candidate, before the petition of nomination is filed, before the certificate of nomination is filed, or before being appointed to fill a candidate vacancy under IC 3-13-1 or IC 3-13-2:
(1) Governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, and state superintendent of public instruction, in accordance with IC 4-2-6-8.
(2) Senator and representative in the general assembly, in accordance with IC 2-2.1-3-2.
(3) Justice of the supreme court, judge of the court of appeals,

judge of the tax court, judge of a circuit court, judge of a superior court, judge of a probate court, and prosecuting attorney, in accordance with IC 33-23-11-14 and IC 33-23-11-15.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.94; P.L.3-1995, SEC.48; P.L.14-2004, SEC.52; P.L.98-2004, SEC.31; P.L.2-2005, SEC.2; P.L.201-2011, SEC.2.

IC 3-8-1-33 Version b
Statement of economic interests
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 33. (a) A candidate for an office listed in subsection (b) must file a statement of economic interests.
(b) Whenever a candidate for any of the following offices is also required to file a declaration of candidacy or is nominated by petition, the candidate shall file a statement of economic interests before filing the declaration of candidacy or declaration of intent to be a write-in candidate, before the petition of nomination is filed, before the certificate of nomination is filed, or before being appointed to fill a candidate vacancy under IC 3-13-1 or IC 3-13-2:
(1) Governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, and state superintendent of public instruction, in accordance with IC 4-2-6-8.
(2) Senator and representative in the general assembly, in accordance with IC 2-2.1-3-2.
(3) Justice of the supreme court, judge of the court of appeals, judge of the tax court, judge of a circuit court, judge of a superior court, judge of a probate court, and prosecuting attorney, in accordance with IC 33-23-11-14 and IC 33-23-11-15.
(4) A candidate for a local office or school board office, in accordance with IC 3-8-9, except a candidate for a local office described in subdivision (3).
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.94; P.L.3-1995, SEC.48; P.L.14-2004, SEC.52; P.L.98-2004, SEC.31; P.L.2-2005, SEC.2; P.L.201-2011, SEC.2; P.L.90-2012, SEC.1.

IC 3-8-1-34
School board offices
Sec. 34. (a) A candidate for a school board office must have resided in the school corporation for at least one (1) year before the election, unless a longer period is required under IC 20.
(b) This subsection applies to a candidate for school board office seeking to represent an election district that consists of less than the entire school corporation. The candidate must have resided in the election district for at least one (1) year before the election, unless a longer period is required under IC 20.
As added by P.L.3-1987, SEC.95. Amended by P.L.3-1997, SEC.117.



CHAPTER 2. DECLARATION OF CANDIDACY FOR FEDERAL, STATE, LEGISLATIVE, OR LOCAL OFFICE IN PRIMARY ELECTION

IC 3-8-2-2
Necessity of declaration of candidacy for nomination at primary election
Sec. 2. A person who desires to be nominated at a primary election as a candidate of a political party subject to this chapter for a federal, state, legislative, or local office shall file a declaration of candidacy.
As added by P.L.5-1986, SEC.4.

IC 3-8-2-2.2
Repealed
(Repealed by P.L.179-2011, SEC.34.)

IC 3-8-2-2.5
Requirements for write-in candidates
Sec. 2.5. (a) A person who desires to be a write-in candidate for a federal, state, legislative, or local office or school board office in a general, municipal, or school board election must file a declaration of intent to be a write-in candidate with the officer with whom declaration of candidacy must be filed under sections 5 and 6 of this chapter.
(b) The declaration of intent to be a write-in candidate required under subsection (a) must be signed before a person authorized to administer oaths and must certify the following information:
(1) The candidate's name must be printed or typewritten as:
(A) the candidate wants the candidate's name to be certified; and
(B) the candidate's name is permitted to appear under IC 3-5-7.
(2) A statement that the candidate is a registered voter and the location of the candidate's precinct and township (or ward and city or town), county, and state.
(3) The candidate's complete residence address, and if the candidate's mailing address is different from the residence address, the mailing address.
(4) The candidate's party affiliation or a statement that the candidate is an independent candidate (not affiliated with any

party). For purposes of this subdivision, a candidate is affiliated with a political party only if the candidate satisfies section 7(a)(4) of this chapter.
(5) A statement of the candidate's intention to be a write-in candidate, the name of the office, including the district, and the date and type of election.
(6) If the candidate is a candidate for the office of President or Vice President of the United States, a statement declaring the names of the individuals who have consented and are eligible to be the candidate's candidates for presidential electors.
(7) A statement that the candidate:
(A) is aware of the provisions of IC 3-9 regarding campaign finance and the reporting of campaign contributions and expenditures; and
(B) agrees to comply with the provisions of IC 3-9.
The candidate must separately sign the statement required by this subdivision.
(8) A statement as to whether the candidate has:
(A) been a candidate for state or local office in a previous primary or general election; and
(B) filed all reports required by IC 3-9-5-10 for all previous candidacies.
(9) If the candidate is subject to IC 3-9-1-5, a statement that the candidate has filed a campaign finance statement of organization for the candidate's principal committee or is aware that the candidate may be required to file a campaign finance statement of organization not later than noon seven (7) days after the final date to file the declaration of intent to be a write-in candidate under section 4 of this chapter.
(10) If the candidate is subject to IC 3-9-1-5.5, a statement that the candidate is required to file a campaign finance statement of organization under IC 3-9 after the first of either of the following occurs:
(A) The candidate receives more than five hundred dollars ($500) in contributions.
(B) The candidate makes more than five hundred dollars ($500) in expenditures.
(11) A statement that the candidate complies with all requirements under the laws of Indiana to be a candidate for the above named office, including any applicable residency requirements, and that the candidate is not ineligible to be a candidate due to a criminal conviction that would prohibit the candidate from serving in the office.
(12) The candidate's signature and telephone number.
(c) At the time of filing the declaration of intent to be a write-in candidate, the write-in candidate is considered a candidate for all purposes.
(d) A write-in candidate must comply with the requirements under IC 3-8-1 that apply to the office to which the write-in candidate seeks election. (e) A person may not be a write-in candidate in a contest for nomination or for election to a political party office.
(f) A write-in candidate for the office of President or Vice President of the United States must list at least one (1) candidate for presidential elector and may not list more than the total number of presidential electors to be chosen in Indiana.
(g) The commission shall provide that the form of a declaration of intent to be a write-in candidate includes the following information near the separate signature required by subsection (b)(7):
(1) The dates for filing campaign finance reports under IC 3-9.
(2) The penalties for late filing of campaign finance reports under IC 3-9.
(h) A declaration of intent to be a write-in candidate must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the declaration of intent to be a write-in candidate. If there is a difference between the name on the candidate's declaration of intent to be a write-in candidate and the name on the candidate's voter registration record, the officer with whom the declaration of intent to be a write-in candidate is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's declaration of intent to be a write-in candidate.
As added by P.L.4-1991, SEC.34. Amended by P.L.1-1992, SEC.3; P.L.10-1992, SEC.11; P.L.3-1993, SEC.57; P.L.3-1995, SEC.50; P.L.3-1997, SEC.118; P.L.202-1999, SEC.2; P.L.26-2000, SEC.6; P.L.66-2003, SEC.13.

IC 3-8-2-2.6
Write-in candidate for school board office at primary; declaration of intent; withdrawal of candidacy; questioning validity of declaration
Sec. 2.6. (a) This section applies to a write-in candidate for a school board office to be elected on the same election day that a primary election is conducted.
(b) A:
(1) declaration of intent to be a write-in candidate; or
(2) withdrawal of a declaration;
must be subscribed and sworn to before an individual authorized to administer oaths.
(c) A declaration of intent to be a write-in candidate for a school board office must be filed:
(1) not earlier than the first date specified in IC 3-8-6-10(b) for the timely filing of a petition of nomination; and
(2) not later than noon eighty-eight (88) days before the primary election.
(d) A candidate may withdraw a declaration of intent filed under subsection (c) not later than noon eighty-five (85) days before the

primary election.
(e) A question concerning the validity of a declaration of intent to be a write-in candidate for a school board office must be filed with the county election board under IC 3-8-1-2(c) not later than noon eighty-one (81) days before the date of the primary election. The county election board shall determine all questions regarding the validity of the declaration not later than noon sixty-eight (68) days before the date of the primary election.
As added by P.L.164-2006, SEC.56. Amended by P.L.225-2011, SEC.24.

IC 3-8-2-2.7
Withdrawal of a write-in candidate other than school board candidate at primary
Sec. 2.7. (a) This subsection does not apply to a write-in candidate for school board office who is subject to section 2.6(c) of this chapter. A candidate may withdraw a declaration of intent to be a write-in candidate not later than noon July 15 before a general or municipal election.
(b) This subsection applies to a candidate who filed a declaration of intent to be a write-in candidate with the election division. The election division shall issue a corrected certification of write-in candidates under IC 3-8-7-30 as soon as practicable after a declaration is withdrawn under this section.
As added by P.L.3-1993, SEC.58. Amended by P.L.3-1997, SEC.119; P.L.14-2004, SEC.53; P.L.164-2006, SEC.57.

IC 3-8-2-3
Precinct committeeman or delegate to state convention; necessity of declaration of candidacy
Sec. 3. A person who desires to be elected either or both of the following at a primary election shall file a declaration of candidacy:
(1) Precinct committeeman.
(2) Delegate to a state convention.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1995, SEC.51.

IC 3-8-2-4
Time for filing and execution of declaration of candidacy; declaration of intent to be a write-in candidate
Sec. 4. (a) A declaration of candidacy for a primary election must be filed not later than noon eighty-eight (88) days and not earlier than one hundred eighteen (118) days before the primary election. The declaration must be subscribed and sworn to before a person authorized to administer oaths.
(b) This subsection does not apply to a write-in candidate for school board office who is subject to section 2.6(c) of this chapter. A declaration of intent to be a write-in candidate must be filed:
(1) not earlier than the first date specified in IC 3-8-6-10(b) for the timely filing of a petition of nomination; and
(2) not later than noon on the date specified by IC 3-13-1-15(c)

for a major political party to file a certificate of candidate selection.
The declaration must be subscribed and sworn to before a person authorized to administer oaths.
(c) During a year in which a federal decennial census, federal special census, special tabulation, or corrected population count becomes effective under IC 1-1-3.5, a declaration of:
(1) candidacy may be filed for an office that will appear on the primary election ballot; or
(2) intent to be a write-in candidate for an office that will appear on the general, municipal, or school board election ballot;
that year as a result of the new tabulation of population or corrected population count.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.96; P.L.1-1988, SEC.5; P.L.10-1988, SEC.32; P.L.5-1989, SEC.23; P.L.2-1990, SEC.6; P.L.4-1991, SEC.35; P.L.10-1992, SEC.12; P.L.3-1993, SEC.59; P.L.3-1997, SEC.120; P.L.14-2004, SEC.54; P.L.230-2005, SEC.23; P.L.164-2006, SEC.58; P.L.225-2011, SEC.25.

IC 3-8-2-5
Filing with secretary of state
Sec. 5. A declaration of candidacy for:
(1) a federal office;
(2) a state office;
(3) a legislative office; or
(4) the local office of:
(A) judge of a circuit, superior, probate, county, or small claims court; or
(B) prosecuting attorney of a judicial circuit;
shall be filed with the secretary of state.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.97; P.L.5-1988, SEC.2.

IC 3-8-2-6
Certain local offices; filing declaration of candidacy; posting
Sec. 6. (a) A declaration of candidacy for:
(1) any local office not described in section 5 of this chapter;
(2) precinct committeeman; or
(3) delegate to a state convention;
shall be filed in the office of the county election board located in the county seat.
(b) Whenever the election district for a local office includes more than one (1) county, the declaration of candidacy shall be filed in the office of the county election board located in the county seat of the county that contains the greatest percentage of population of the election district.
(c) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven

hundred thousand (700,000). The chief deputy of the combined election board and board of registration shall post for public inspection a copy of each declaration of candidacy filed under this section on the day the declaration is filed.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.98; P.L.7-1991, SEC.1; P.L.12-1992, SEC.5; P.L.3-1997, SEC.121.

IC 3-8-2-7
Declaration of candidacy
Sec. 7. (a) The declaration of each candidate required by this chapter must be signed before a person authorized to administer oaths and contain the following information:
(1) The candidate's name, printed or typewritten as:
(A) the candidate wants the candidate's name to appear on the ballot; and
(B) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
(2) A statement that the candidate is a registered voter and the location of the candidate's precinct and township (or ward and city or town), county, and state.
(3) The candidate's complete residence address, and if the candidate's mailing address is different from the residence address, the mailing address.
(4) A statement of the candidate's party affiliation. For purposes of this subdivision, a candidate is considered to be affiliated with a political party only if any of the following applies:
(A) The most recent primary election in which the candidate voted was a primary election held by the party with which the candidate claims affiliation.
(B) The candidate has never voted in a primary election and claims a party affiliation.
(C) The county chairman of:
(i) the political party with which the candidate claims affiliation; and
(ii) the county in which the candidate resides;
certifies that the candidate is a member of the political party.
The declaration of candidacy must inform candidates how party affiliation is determined under this subdivision and permit the candidate to indicate on the declaration of candidacy which of clauses (A), (B), or (C) applies to the candidate. If a candidate claims party affiliation under clause (C), the candidate must attach to the candidate's declaration of candidacy the written certification of the county chairman required by clause (C).
(5) A statement that the candidate complies with all requirements under the laws of Indiana to be a candidate for the above named office, including any applicable residency requirements, and that the candidate is not ineligible to be a candidate due to a criminal conviction that would prohibit the candidate from serving in the office.
(6) A request that the candidate's name be placed on the official

primary ballot of that party to be voted on, the office for which the candidate is declaring, and the date of the primary election.
(7) A statement that the candidate:
(A) is aware of the provisions of IC 3-9 regarding campaign finance and the reporting of campaign contributions and expenditures; and
(B) agrees to comply with the provisions of IC 3-9.
The candidate must separately sign the statement required by this subdivision.
(8) A statement as to whether the candidate has been a candidate for state or local office in a previous primary or general election and whether the candidate has filed all reports required by IC 3-9-5-10 for all previous candidacies.
(9) If the candidate is subject to IC 3-9-1-5, a statement that the candidate has filed a campaign finance statement of organization for the candidate's principal committee or is aware that the candidate may be required to file a campaign finance statement of organization not later than noon seven (7) days after the final date to file the declaration of candidacy under section 11 of this chapter.
(10) The candidate's signature.
(b) The commission shall provide that the form of a declaration of candidacy includes the following information near the separate signature required by subsection (a)(7):
(1) The dates for filing campaign finance reports under IC 3-9.
(2) The penalties for late filing of campaign finance reports under IC 3-9.
(c) A declaration of candidacy must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the declaration of candidacy. If there is a difference between the name on the candidate's declaration of candidacy and the name on the candidate's voter registration record, the officer with whom the declaration of candidacy is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's declaration of candidacy.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1993, SEC.60; P.L.3-1995, SEC.52; P.L.3-1997, SEC.122; P.L.202-1999, SEC.3; P.L.167-2001, SEC.1 and P.L.199-2001, SEC.15; P.L.69-2003, SEC.2.

IC 3-8-2-8
Petition for candidacy for U.S. Senator or governor
Sec. 8. (a) A declaration of candidacy for the office of United States Senator or for the office of governor must be accompanied by a petition signed by at least four thousand five hundred (4,500) voters of the state, including at least five hundred (500) voters from each congressional district. (b) Each petition must contain the following:
(1) The signature of each petitioner.
(2) The name of each petitioner legibly printed.
(3) The residence mailing address of each petitioner.
(c) This subsection applies to a petition filed during the period:
(1) beginning on the date that a congressional district plan has been adopted under IC 3-3; and
(2) ending on the date that the part of the act or order issued under IC 3-3-2 establishing the previous congressional district plan is repealed or superseded.
The petition must be signed by at least four thousand five hundred (4,500) voters of Indiana, including at least five hundred (500) voters from each congressional district created by the most recent congressional district plan adopted under IC 3-3.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1992, SEC.13; P.L.126-2002, SEC.29.

IC 3-8-2-9
Form of petition; certification
Sec. 9. (a) A petition required by section 8 of this chapter must request that the name of the candidate be placed on the ballot at the primary election.
(b) The county voter registration office in the county where a petitioner is registered must certify whether each petitioner is a voter of the county. The certification must accompany and be part of the petition.
(c) If a county is part of more than one (1) congressional district, the certificate must indicate the number of petitioners from that county who reside in each congressional district.
As added by P.L.5-1986, SEC.4. Amended by P.L.38-1999, SEC.24.

IC 3-8-2-10
Submission of petition to county voter registration office; return of petition
Sec. 10. (a) A petition required by section 8 of this chapter must be submitted to the county voter registration office during the period beginning on the first date that a declaration of candidacy may be filed under section 4 of this chapter in the year in which the primary election will be held and ending at noon ninety-one (91) days before the primary election.
(b) After the certification of a petition under this section, the county voter registration office may, upon the request of the candidate named in the petition, return the original petition to the candidate for filing with the secretary of state under section 5 of this chapter.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.33; P.L.5-1989, SEC.24; P.L.225-2011, SEC.26.

IC 3-8-2-11 Version a
Filing declaration of candidacy; time for filing; economic interest

or financial disclosure statement
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 11. (a) A declaration of candidacy may be made by mail and is considered filed as of the date and hour the filing occurs in the manner described by IC 3-5-2-24.5 in the office of the election division or circuit court clerk.
(b) A declaration is not valid unless filed in the office of the election division or circuit court clerk by noon on the seventy-fourth day before a primary election.
(c) This subsection applies to a candidate required to file a statement of economic interest under IC 2-2.1-3-2 or IC 33-23-11-15 or a financial disclosure statement under IC 4-2-6-8. The election division shall require the candidate to produce a:
(1) copy of the statement, file stamped by the office required to receive the statement of economic interests; or
(2) receipt showing that the statement has been filed;
before the election division accepts the declaration for filing. The election division shall reject a filing that does not comply with this subsection.
As added by P.L.5-1986, SEC.4. Amended by P.L.5-1989, SEC.25; P.L.3-1993, SEC.61; P.L.3-1997, SEC.123; P.L.230-2005, SEC.24; P.L.164-2006, SEC.59.

IC 3-8-2-11 Version b
Filing declaration of candidacy; time for filing; statement of economic interests or financial disclosure statement
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 11. (a) A declaration of candidacy may be made by mail and is considered filed as of the date and hour the filing occurs in the manner described by IC 3-5-2-24.5 in the office of the election division or circuit court clerk.
(b) A declaration is not valid unless filed in the office of the election division or circuit court clerk by noon on the seventy-fourth day before a primary election.
(c) This subsection applies to a candidate required to file a statement of economic interests under IC 2-2.1-3-2 or IC 33-23-11-15 or a financial disclosure statement under IC 4-2-6-8. This subsection does not apply to a candidate for a local office or school board office required to file a statement of economic interests under IC 3-8-9. The election division shall require the candidate to produce a:
(1) copy of the statement, file stamped by the office required to receive the statement of economic interests; or
(2) receipt showing that the statement has been filed;
before the election division accepts the declaration for filing. The election division shall reject a filing that does not comply with this subsection.
(d) This subsection applies to a candidate for a local office or school board office required to file a statement of economic interests

under IC 3-8-9. The circuit court clerk shall reject a declaration of candidacy that does not include a statement of economic interests.
As added by P.L.5-1986, SEC.4. Amended by P.L.5-1989, SEC.25; P.L.3-1993, SEC.61; P.L.3-1997, SEC.123; P.L.230-2005, SEC.24; P.L.164-2006, SEC.59; P.L.90-2012, SEC.2.

IC 3-8-2-12
Confirmation statement
Sec. 12. Not more than one (1) day after a person files a declaration of candidacy in the office of the election division or circuit court clerk, the election division or circuit court clerk shall hand deliver to the candidate (or mail to the candidate at the address listed in the declaration) a statement showing the following:
(1) That the candidate has filed a declaration.
(2) The name of the candidate.
(3) The office for which the declarant is a candidate.
(4) The date on which the declaration was filed.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1995, SEC.53; P.L.3-1997, SEC.124.

IC 3-8-2-12.5
Declaration of intent to be write-in candidate; party affiliation
Sec. 12.5. (a) This section applies to a declaration of intent to be a write-in candidate in which the candidate states that the candidate is affiliated with the political party.
(b) If a candidate claims affiliation with a political party:
(1) described by IC 3-8-4-1;
(2) of a candidate who has previously filed a petition of nomination under IC 3-8-6; or
(3) whose name would result in voter confusion due to its similarity with the name of a political party described in subdivision (1) or (2);
a registered voter of the election district may question the validity of the filing in accordance with IC 3-8-1-2. The commission or county election board shall determine the validity of the questioned filing under section 14 or section 18 of this chapter.
(c) Following the filing of a question under subsection (b) and not later than the deadline for resolution of a question concerning a candidacy under section 14 or section 18 of this chapter, a candidate may file a written amendment to the declaration to alter the name of the political party or to indicate that the candidate is independent.
(d) If:
(1) the commission or county election board determines that the candidate's stated party affiliation is described under subsection (c); and
(2) the candidate does not file an amendment under subsection (d);
the commission or board shall deny the filing.
As added by P.L.3-1997, SEC.125.
IC 3-8-2-13
Release of list of candidates
Sec. 13. Immediately after the deadline for filing, the election division and each circuit court clerk shall certify and release to the public a list of the candidates of each political party for each office. The election division and circuit court clerk shall also release to the public a list of all declarations of candidacy whose validity has been questioned under IC 3-8-1-2.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1997, SEC.126.

IC 3-8-2-14
Questions concerning validity of declaration
Sec. 14. (a) All questions concerning the validity of a declaration filed with the secretary of state shall be referred to and determined by the commission in accordance with section 18 of this chapter. A statement questioning the validity of a declaration must be filed with the election division under IC 3-8-1-2(c) not later than noon eighty-one (81) days before the date of the primary election.
(b) All questions concerning the validity of a declaration of candidacy filed with a circuit court clerk shall be referred to and determined by the county election board not later than noon sixty-eight (68) days before the date of the primary election. A statement questioning the validity of a declaration must be filed with the county election board under IC 3-8-1-2(c) not later than noon eighty-one (81) days before the date of the primary election.
(c) A question concerning the validity of a declaration of intent to be a write-in candidate shall be determined by the commission or the county election board not later than noon eighty-one (81) days before election day. A statement questioning the validity of a declaration of intent to be a write-in candidate must be filed with the election division or county election board under IC 3-8-1-2(c) not later than noon eighty-eight (88) days before election day.
As added by P.L.5-1986, SEC.4. Amended by P.L.4-1991, SEC.36; P.L.3-1993, SEC.62; P.L.2-1996, SEC.85; P.L.58-2001, SEC.1; P.L.14-2004, SEC.55; P.L.225-2011, SEC.27.

IC 3-8-2-15
Declarations for more than one compensated office
Sec. 15. (a) A person who files a declaration of candidacy for an elected office for which a per diem or salary is provided for by law is disqualified from filing a declaration of candidacy for another office for which a per diem or salary is provided for by law until the original declaration is withdrawn.
(b) A person may file both:
(1) a declaration of candidacy under this chapter for nomination to a federal or state office; and
(2) a written request under IC 3-8-3-1 that the person's name be placed on the ballot in a primary election as a candidate for nomination for the office of President of the United States.
As added by P.L.5-1986, SEC.4. Amended by P.L.12-1988, SEC.1;

P.L.3-1997, SEC.127; P.L.176-1999, SEC.31; P.L.179-2011, SEC.3.

IC 3-8-2-16
Declarations for more than one political party
Sec. 16. A person who files a declaration of candidacy for an elected office may not file a declaration of candidacy for that office in the same primary election for a different political party until the original declaration is withdrawn.
As added by P.L.5-1986, SEC.4.

IC 3-8-2-17
Certified list of candidates
Sec. 17. (a) At least seventy-four (74) days before a primary election in a county, the election division shall transmit to each county election board a certified list containing the name and address of each person for whom a declaration of candidacy has been filed with the election division and for which voters at the primary election may vote.
(b) The list must designate the office for which the person is a candidate and the political party the person represents.
(c) If the commission determines under section 18 of this chapter that the certified list of candidates should be amended to add or remove the name of a candidate, as soon as practicable after this determination, the election division shall transmit the county election board an amendment indicating the change to be made in the certified list.
As added by P.L.5-1986, SEC.4. Amended by P.L.5-1989, SEC.26; P.L.3-1997, SEC.128; P.L.225-2011, SEC.28.

IC 3-8-2-18
Questions concerning declarations of candidacy
Sec. 18. (a) The commission shall act upon a question concerning a declaration of candidacy not later than noon sixty-eight (68) days before the date of the primary election.
(b) The notice requirements set forth in IC 4-21.5 do not apply to the meeting conducted by the commission under subsection (a). The election division is required to give the best possible notice of the meeting to a person that the election division identifies as an interested party. Unless a written objection is filed with the election division before the end of the meeting, appearance in person or by counsel at the commission's meeting to act under subsection (a) constitutes an admission that adequate notice of the meeting has been given.
As added by P.L.5-1986, SEC.4. Amended by P.L.5-1989, SEC.27; P.L.2-1996, SEC.86; P.L.3-1997, SEC.129; P.L.58-2001, SEC.2; P.L.225-2011, SEC.29.

IC 3-8-2-19
Publishing and filing notice of election
Sec. 19. (a) Upon receipt of the certified list under section 17 of

this chapter, a county election board shall immediately compile under the proper political party designation the following:
(1) The title of each office.
(2) The name of each individual who has filed a request to be placed on the presidential primary ballot.
(3) The names and addresses of all persons for whom declarations of candidacy have been filed for nomination to an office on the primary election ballot.
(4) The text of any public question to be placed on the ballot.
(5) The date of the primary election.
(6) The hours during which the polls will be open.
(b) The county election board shall do the following:
(1) Publish the information described in subsection (a) before the primary election in accordance with IC 5-3-1.
(2) File a copy of the information described in subsection (a):
(A) with the election division; and
(B) in the minutes of the county election board.
(c) The county election board shall file the copies required under subsection (b)(2) not later than noon ten (10) days before election day.
(d) An election is not invalidated by the failure of the board to comply with this section.
(e) If the county election board receives an amendment from the election division under section 17 of this chapter after:
(1) compilation of the information described in subsection (a) has occurred; or
(2) the board determines that it is impractical to recompile completely revised information;
the board is only required to file a copy of the amendment with the minutes of the board.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.34; P.L.3-1997, SEC.130; P.L.38-1999, SEC.25; P.L.179-2011, SEC.4.

IC 3-8-2-20
Notice of withdrawal of candidacy
Sec. 20. (a) A person who files a declaration of candidacy under this chapter may, at any time not later than noon eighty-five (85) days before the date set for holding the primary election, file a statement with the same office where the person filed the declaration of candidacy, stating that the person is no longer a candidate and does not wish the person's name to appear on the primary election ballot as a candidate.
(b) A candidate who is disqualified from being a candidate under IC 3-8-1-5 must file a notice of withdrawal immediately upon becoming disqualified. The filing requirements of subsection (a) do not apply to a notice of withdrawal filed under this subsection.
(c) A candidate who has moved from the election district the candidate sought to represent must file a notice of withdrawal immediately after changing the candidate's residence. The filing requirements of subsection (a) do not apply to a notice of withdrawal

filed under this subsection.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.35; P.L.5-1989, SEC.28; P.L.4-1991, SEC.37; P.L.3-1997, SEC.131; P.L.9-2004, SEC.9; P.L.230-2005, SEC.25; P.L.225-2011, SEC.30.

IC 3-8-2-21
Withdrawal of declaration of candidacy
Sec. 21. Upon receipt of notice under section 20 of this chapter, the election division or county election board shall indicate in the records of the division or board that the declaration of candidacy has been withdrawn and may not certify the name of the person as a candidate to be voted for at the primary election.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1997, SEC.132.

IC 3-8-2-22
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-8-2-23
Candidate moving from district in which running; action upon failure to withdraw
Sec. 23. (a) This section applies if a person:
(1) files a declaration of candidacy under this chapter;
(2) moves from the election district that the person sought to represent following the filing of the declaration of candidacy;
(3) does not file a notice of withdrawal of candidacy under section 20 of this chapter; and
(4) is no longer an active candidate.
(b) The county chairman of any political party on the ballot in the election district or a candidate for the office sought by the person described in subsection (a) may, upon determining that this section applies, file an action in the circuit court in the county where the person described in subsection (a) resided. The complaint in this action must:
(1) state that this section applies to the person;
(2) name the person described in subsection (a) and the public official responsible for placing that person's name on the ballot as defendants; and
(3) be filed no later than a notice of withdrawal could have been filed under section 20 of this chapter.
(c) When a complaint is filed under subsection (b), the circuit court shall conduct a hearing and rule on the petition within ten (10) days after it is filed.
(d) If the court finds in favor of the plaintiff, a candidate vacancy occurs on the:
(1) general election ballot; and
(2) primary election ballot if no other person is:
(A) a member of the same political party as the person described in subsection (a); and
(B) a candidate on the ballot for the office sought by the

person described in subsection (a).
(e) The candidate vacancy shall be filled under IC 3-13-1.
As added by P.L.3-1987, SEC.99.



CHAPTER 2.5. NOMINATION FOR SCHOOL BOARD OFFICE

IC 3-8-2.5-2
Petition of nomination; serves as declaration of candidacy
Sec. 2. A candidate for a school board office must file a petition of nomination in accordance with IC 3-8-6 and as required under IC 20-23 or IC 20-25. The petition of nomination, once filed, serves as the candidate's declaration of candidacy for a school board office.
As added by P.L.179-2011, SEC.5.

IC 3-8-2.5-3
Statement of organization; when required
Sec. 3. A candidate for a school board office is not required to file a statement of organization for the candidate's principal committee unless the candidate has received contributions or made expenditures requiring the filing of a statement under IC 3-9-1-5.5. If a candidate for a school board office is required to file a statement of organization for the candidate's principal committee, the statement of organization must be filed by noon seven (7) days after the final date for filing a petition of nomination or declaration of intent to be a write-in candidate.
As added by P.L.179-2011, SEC.5.

IC 3-8-2.5-4
Time for filing; petition requirements for write-in candidates
Sec. 4. (a) A petition of nomination for a school board office must be filed not earlier than one hundred four (104) days and not later than noon seventy-four (74) days before the general election. The petition must be subscribed and sworn to before a person authorized to administer oaths.
(b) A declaration of intent to be a write-in candidate for a school board office must be filed not earlier than ninety (90) days before the general election and not later than noon five (5) days before the final date for the delivery of absentee ballots under IC 3-11-4-15. The declaration must be subscribed and sworn to before a person authorized to administer oaths.
As added by P.L.179-2011, SEC.5.



CHAPTER 3. PRESIDENTIAL PRIMARY CANDIDATES

IC 3-8-3-2
Petition accompanying request
Sec. 2. (a) A request filed under section 1 of this chapter must be accompanied by a petition signed by at least four thousand five hundred (4,500) voters of the state, including at least five hundred (500) voters from each congressional district.
(b) Each petition must contain the following:
(1) The signature of each petitioner.
(2) The name of each petitioner legibly printed.
(3) The residence mailing address of each petitioner.
(c) This subsection applies to a petition filed during the period:
(1) beginning on the date that a congressional district plan has been adopted under IC 3-3; and
(2) ending on the date that the part of the act or order issued under IC 3-3-2 establishing the previous congressional district plan is repealed or superseded.
The petition must be signed by at least four thousand five hundred (4,500) voters of Indiana, including at least five hundred (500) voters from each congressional district created by the most recent congressional district plan adopted under IC 3-3.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1995, SEC.54; P.L.126-2002, SEC.30.

IC 3-8-3-3 Validity of petition; certification
Sec. 3. (a) A petition required by section 2 of this chapter must request that the candidate's name be placed on the ballot at the primary election.
(b) The county voter registration office in the county where the petitioner is registered must certify whether each petitioner is a voter of the county. The certification must accompany and be part of the petition.
(c) If a county is part of more than one (1) congressional district, the certificate must indicate the number of petitioners from that county who reside in each congressional district.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1997, SEC.134.

IC 3-8-3-4
Time for filing petition; return of petition
Sec. 4. (a) A petition required by section 2 of this chapter must be submitted to the county voter registration office during the period beginning on the first date that a declaration of candidacy for a primary election may be filed under IC 3-8-2-4 in the year in which the primary election will be held and ending at noon ten (10) days before the final date for filing a declaration of candidacy under IC 3-8-2-4 for the primary election.
(b) After the certification of a petition under this section, the county voter registration office may, upon the request of the candidate named in the petition, return the original petition to the candidate for filing under section 5 of this chapter.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.37; P.L.3-1997, SEC.135; P.L.225-2011, SEC.31.

IC 3-8-3-5
Deadline for receipt by election division
Sec. 5. A request or petition filed under this chapter is not valid unless received in the office of the election division by noon Indianapolis time on the final day for filing a declaration of candidacy under IC 3-8-2-4 before a primary election.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1997, SEC.136.

IC 3-8-3-6
Certification and release of list of candidates
Sec. 6. Immediately after the deadline for filing, the election division shall certify and release to the public a list of the candidates for nomination as President of the United States for each political party who have filed a request for placement on the primary ballot under this chapter. The election division shall also release to the public a list of all requests whose validity has been questioned under IC 3-8-1-2.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1997, SEC.137.

IC 3-8-3-7
Questions concerning validity of request Sec. 7. All questions concerning the validity of a request shall be determined by the commission not later than the deadline to act upon questions concerning primary candidates under IC 3-8-2-18.
As added by P.L.5-1986, SEC.4. Amended by P.L.2-1996, SEC.87; P.L.3-1997, SEC.138.

IC 3-8-3-8
Certified list of candidates
Sec. 8. (a) Not later than the date prescribed under IC 3-8-2-17 for transmitting a certified list of candidates before a presidential primary election, the election division shall transmit to each county election board a certified list containing the name of each person qualified as a candidate for nomination for the office of President of the United States and the name of the political party whose nomination the candidate is seeking. This list may be amended in the same manner prescribed by IC 3-8-2-17.
(b) Except in accordance with an amendment to the certified list, each county election board shall have the names of the candidates certified by the election division placed on the ballot as provided by law.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1997, SEC.139.

IC 3-8-3-9
Sending copy of returns to election division
Sec. 9. (a) Each circuit court clerk shall, not later than noon on the second Monday after the day the primary election is held, send to the election division by certified mail or hand delivery one (1) complete copy of all returns for presidential candidates. The clerk shall state the number of votes received by each candidate in each congressional district within the county.
(b) A statement described in subsection (a) may be sent by using the computerized list established under IC 3-7-26.3. A statement sent under this section complies with any requirement for the statement to be certified or sealed.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.100; P.L.3-1997, SEC.140; P.L.81-2005, SEC.30; P.L.221-2005, SEC.14; P.L.230-2005, SEC.26; P.L.1-2006, SEC.3.

IC 3-8-3-10
Certification of result of presidential primary vote to state chairmen
Sec. 10. The election division shall tabulate the results submitted under section 9 of this chapter and promptly certify to the state chairman of each political party the result of the presidential primary vote for the candidates of that party.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.101; P.L.3-1997, SEC.141.

IC 3-8-3-11
Delegates to national convention; support of candidate on first

ballot
Sec. 11. A delegate or alternate delegate selected from a congressional district to the national convention of a political party shall, on the first ballot at the national convention, support the candidate for President of the United States who received the highest number of votes in the congressional district at the primary election if the person is in fact a candidate at the convention. A delegate-at-large or alternate delegate-at-large to the national convention is not required to support a specific candidate for President on any ballot at the convention.
As added by P.L.5-1986, SEC.4.



CHAPTER 4. STATE CONVENTIONS

IC 3-8-4-2
Offices nominated by convention
Sec. 2. (a) A political party shall conduct a state convention to nominate the candidates of the political party for the following offices to be voted on at the next general election:
(1) Lieutenant governor.
(2) Secretary of state.
(3) Auditor of state.
(4) Treasurer of state.
(5) Attorney general.
(6) Superintendent of public instruction.
(b) The convention shall also:
(1) nominate candidates for presidential electors and alternate electors; and
(2) elect the delegates and alternate delegates to the national convention of the political party.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.103; P.L.14-2004, SEC.56.

IC 3-8-4-3
Delegates
Sec. 3. (a) This section applies to each political party that elects delegates to the party's state convention at a primary election.
(b) Delegates to a state convention shall be chosen at the primary election conducted by the political party on the first Tuesday after the first Monday in May 2006 and every two (2) years thereafter. If provided in the rules of the state committee of the political party, delegates may be elected from delegate districts in each county.
(c) Not later than noon November 30 of the year preceding the year in which the state convention is to be conducted, the state chairman of a political party shall certify the following to the election division and to each county committee of the party:
(1) The number of delegates to be elected in each county.
(2) Whether the delegates are to be elected from districts or at large in each county.
(3) If a county is to elect delegates from districts, how many districts must be established in each county.
(d) The county committee shall establish any delegate districts required to be established under subsection (c) and file descriptions setting forth the district boundaries with the county election board

not later than noon December 31 of the year preceding the year the state convention is to be conducted. If the county committee does not timely file district descriptions under this subsection, the county election board shall establish districts not later than the first day that a declaration of candidacy may be filed under IC 3-8-2-4, and apportion the delegates to be elected from each district in accordance with subsection (c).
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.104; P.L.3-1995, SEC.55; P.L.3-1997, SEC.142; P.L.122-2000, SEC.5; P.L.230-2005, SEC.27.

IC 3-8-4-4
Vacancy
Sec. 4. If a delegate vacancy exists to a political party's state convention, the vacancy shall be filled in accordance with the rules of the political party.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1997, SEC.143.

IC 3-8-4-5
Furnishing list of delegates to election division
Sec. 5. (a) This section applies to each political party that elects delegates to the party's state convention at a primary election.
(b) Each circuit court clerk, not later than noon on the second Monday after a primary election, shall furnish the election division with a complete list of all delegates elected at the primary election to the state convention of a political party. The list must include the address of each delegate and the United States congressional district in which each delegate resides.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.105; P.L.3-1997, SEC.144; P.L.221-2005, SEC.15.

IC 3-8-4-6
Notice of presidential primary vote to convention
Sec. 6. If the political party participated in a presidential primary during the year in which the state convention is held, the state chairman shall notify the convention of the results of the presidential primary furnished to the chairman under IC 3-8-3-10.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.106.

IC 3-8-4-7
Procedures for nominating candidates and delegates
Sec. 7. The state committee of the political party holding a state convention shall determine the procedure for nominating candidates and electing delegates and alternate delegates to the national convention.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.107.

IC 3-8-4-8
Voting technique; noncontested offices
Sec. 8. Candidates shall be nominated or elected at a state

convention by using ballot card systems or electronic voting systems. However, if there is no contest for an office, the nomination or election may be by motion and acclamation.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.108; P.L.221-2005, SEC.16.

IC 3-8-4-9
Inspectors and poll clerks; watchers
Sec. 9. The state chairman of the political party holding a state convention shall appoint an inspector and two (2) poll clerks to attend each voting system at the convention. Each candidate may have one (1) watcher at each voting system to check the voting system before and after each ballot and to check the work of any election officer. The inspector and poll clerks:
(1) shall take an oath to perform their duties faithfully and to the best of their abilities before anyone entitled to administer an oath;
(2) must be qualified in relationship to candidates in the same manner as precinct election officers under IC 3-6-6-7; and
(3) are subject to the same penalties as precinct election officers.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.109; P.L.221-2005, SEC.17.

IC 3-8-4-10
Nomination of candidates
Sec. 10. (a) This section applies to a political party whose nominee received at least two percent (2%) but less than ten percent (10%) of the votes cast for secretary of state at the last election for that office.
(b) A political party subject to this section shall also nominate the party's candidates for the following offices at the state convention of the party:
(1) United States Senator.
(2) United States Representative.
(3) Governor.
(4) Legislative office.
(5) A local office listed in IC 3-8-2-5.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.110; P.L.4-1996, SEC.25.

IC 3-8-4-11
Rules regarding state convention
Sec. 11. All matters regarding a state convention that are not prescribed by this chapter or by other laws are controlled by the rules of the state committee of the political party holding the convention and by the rules adopted by the convention.
As added by P.L.5-1986, SEC.4.

IC 3-8-4-12 Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-13
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-14
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-15
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-16
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-17
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-18
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-19
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-20
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-21
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-22
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-23
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-4-24
Repealed
(Repealed by P.L.3-1987, SEC.570.)



CHAPTER 5. TOWN CONVENTIONS AND MAJOR POLITICAL PARTY NOMINATIONS IN SMALL TOWNS

IC 3-8-5-2
Nomination of candidates
Sec. 2. (a) A candidate for a town office may be nominated using any of the following methods:
(1) By convention conducted under this chapter.
(2) By a primary election.
(3) By petition filed under IC 3-8-6.
(4) If a town convention or a primary election is not required under section 10 of this chapter for the political party of which the candidate is a member, by the candidate's declaration of candidacy.
(b) Unless a town legislative body adopts an ordinance under subsection (c), a town shall use the convention method described in this chapter to nominate candidates for town offices.
(c) The town legislative body of a town covered by this chapter may adopt an ordinance to specify any other method described in subsection (a) to nominate candidates for town offices.
(d) The town legislative body must adopt an ordinance under subsection (c) not later than January 1 of the year in which a municipal election is held. The town clerk-treasurer shall send a copy of the ordinance to the circuit court clerk of the county that contains the greatest percentage of the town's population.
(e) If a town described by section 1 of this chapter adopts an ordinance under subsection (c) to nominate candidates by a primary election, the following apply:
(1) The county election board of the county that contains the greatest percentage of the town's population shall conduct the primary election for the town.
(2) All statutes governing primary elections for towns apply.
(3) The town may not change the method of nominating candidates for town offices more than one (1) time in any twelve (12) year period.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1993, SEC.63; P.L.167-2001, SEC.2; P.L.14-2004, SEC.57.
IC 3-8-5-3
Town committees
Sec. 3. (a) Each of the major political parties of the state shall have a committee in a town subject to this chapter known as the __________ town committee of the town of ____________ (designating the name of the party and the town).
(b) A political party's town committee consists of the following individuals:
(1) A registered voter of the town appointed by the political party's county chairman of the county containing the greatest percentage of the population of the town. The individual appointed under this subdivision is the chairman of the town committee. The county chairman may not appoint an individual who holds a town office for the town.
(2) A registered voter of the town appointed by the political party's town chairman. The individual appointed under this subdivision is the secretary of the town committee.
(c) A member of a town committee serves until the member's successor is appointed and qualified.
(d) A member of the town committee serves at the pleasure of the appointing authority of the member.
(e) The individual who is town chairman vacates the office whenever the individual becomes a candidate for a town office of the town.
(f) A vacancy on the town committee shall be filled by the appointing authority of the member who vacated the committee.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.112; P.L.4-1996, SEC.26.

IC 3-8-5-4
Repealed
(Repealed by P.L.4-1996, SEC.107.)

IC 3-8-5-5
Repealed
(Repealed by P.L.4-1996, SEC.107.)

IC 3-8-5-6
Repealed
(Repealed by P.L.4-1996, SEC.107.)

IC 3-8-5-7
Repealed
(Repealed by P.L.4-1996, SEC.107.)

IC 3-8-5-8
Repealed
(Repealed by P.L.4-1996, SEC.107.)

IC 3-8-5-9 Repealed
(Repealed by P.L.4-1996, SEC.107.)

IC 3-8-5-10
Calling town conventions; necessity; purpose; notice; rescheduling
Sec. 10. (a) If more than one (1) candidate from the same political party files a declaration of candidacy for the same office, that political party shall conduct:
(1) a town convention under this chapter; or
(2) a primary election;
to choose the nominee of that party for that office as provided in the ordinance adopted under section 2 of this chapter.
(b) If a town convention is required under subsection (a), the town chairman shall organize, conduct, and issue a call for a town convention to be held in the town, or, if there is no suitable location in the town, then either at the nearest available location within any county in which the town is located or at the county seat of any county in which the town is located.
(c) The convention must be held not later than August 21 in each year in which a municipal election is to be held. The purpose of the convention is to select the nominees for all town offices to be elected at the next municipal election and for which more than one (1) declaration of candidacy has been filed.
(d) The chairman shall file a notice of the call with the circuit court clerk of the county containing the greatest percentage of population of the town. The chairman shall also have notice of the call posted at least three (3) days in three (3) prominent public places in the town, including the office of the clerk-treasurer. The notice must state the time, place, and purpose of the convention.
(e) If the county chairman determines that an emergency requires the rescheduling of a town convention after notice has been given under subsection (d), the chairman shall promptly file a notice in the office of the county election board and in the office of the town clerk-treasurer stating the date, time, and place of the rescheduled convention.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.114; P.L.10-1988, SEC.40; P.L.3-1993, SEC.64; P.L.4-1996, SEC.27; P.L.144-1999, SEC.1; P.L.167-2001, SEC.3; P.L.230-2005, SEC.28; P.L.225-2011, SEC.32.

IC 3-8-5-10.5
Declaration of candidacy
Sec. 10.5. (a) A person who desires to be nominated for a town office by a major political party must file a declaration of candidacy with the circuit court clerk of the county containing the greatest percentage of population of the town.
(b) A declaration of candidacy must be filed:
(1) not earlier than the first date that a declaration of candidacy for a primary election may be filed under IC 3-8-2-4; and
(2) not later than: (A) noon August 1 before a municipal election if the town nominates its candidates by convention; and
(B) the date that a declaration of candidacy must be filed under IC 3-8-2-4 if the town nominates its candidates by a primary election.
(c) The declaration must be subscribed and sworn to (or affirmed) before a notary public or other person authorized to administer oaths.
(d) The declaration of each candidate required by this section must certify the following information:
(1) The candidate's name, printed or typewritten as:
(A) the candidate wants the candidate's name to appear on the ballot; and
(B) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
(2) That the candidate is a registered voter and the location of the candidate's precinct and township (or the ward and town), county, and state.
(3) The candidate's complete residence address and the candidate's mailing address if the mailing address is different from the residence address.
(4) The candidate's party affiliation and the office to which the candidate seeks nomination, including the district designation if the candidate is seeking a town legislative body seat.
(5) That the candidate complies with all requirements under the laws of Indiana to be a candidate for the above named office, including any applicable residency requirements, and is not ineligible to be a candidate due to a criminal conviction that would prohibit the candidate from serving in the office.
(6) The candidate's signature.
(e) This subsection does not apply to a town whose municipal election is to be conducted by a county. Immediately after the deadline for filing, the circuit court clerk shall do all of the following:
(1) Certify to the town clerk-treasurer and release to the public a list of the candidates of each political party for each office. The list shall indicate any candidates of a political party nominated for an office under this chapter because of the failure of any other candidates of that political party to file a declaration of candidacy for that office.
(2) Post a copy of the list in a prominent place in the circuit court clerk's office.
(3) File a copy of each declaration of candidacy with the town clerk-treasurer.
(f) A person who files a declaration of candidacy for an elected office for which a per diem or salary is provided for by law is disqualified from filing a declaration of candidacy for another office for which a per diem or salary is provided for by law until the original declaration is withdrawn.
(g) A person who files a declaration of candidacy for an elected office may not file a declaration of candidacy for that office in the

same year as a member of a different political party until the original declaration is withdrawn.
(h) A person who files a declaration of candidacy under this section may file a written notice withdrawing the person's declaration of candidacy in the same manner as the original declaration was filed, if the notice of withdrawal is filed not later than:
(1) noon August 1 before the municipal election if the town nominates its candidates by convention; and
(2) the date that a declaration of candidacy may be withdrawn under IC 3-8-2-20 if the town nominates its candidates in a primary election.
(i) A declaration of candidacy must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the declaration of candidacy. If there is a difference between the name on the candidate's declaration of candidacy and the name on the candidate's voter registration record, the officer with whom the declaration of candidacy is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's declaration of candidacy.
As added by P.L.3-1987, SEC.115. Amended by P.L.10-1988, SEC.41; P.L.4-1991, SEC.39; P.L.3-1993, SEC.65; P.L.3-1995, SEC.56; P.L.4-1996, SEC.28; P.L.144-1999, SEC.2; P.L.202-1999, SEC.4; P.L.167-2001, SEC.4; P.L.14-2004, SEC.58; P.L.225-2011, SEC.33.

IC 3-8-5-11
Eligibility to vote at convention; list of voters
Sec. 11. (a) An individual is eligible to participate in a town convention if the individual meets all the following requirements:
(1) The voter resides in the town on the date the convention is conducted.
(2) The voter became a registered voter of the town not later than the date specified in the rules of the major political party conducting the convention.
(3) The voter subscribes to a statement under the penalties for perjury stating that the individual is affiliated with the political party conducting the convention.
(4) The voter complies with any other requirement for determining political party affiliation set forth in the rules of the major political party conducting the convention.
(b) The county election board shall furnish the secretary of the convention a list of all the town's voters. The list must state the date that the individual became a voter of the town, if the individual became a voter of the town during the year in which the list is furnished. An individual who wants to vote in a town convention must register with the secretary of the convention and subscribe to the statement described in subsection (a)(3) before being permitted

to vote in the convention. The secretary of the convention shall note on the list of the town's voters when an individual registers with the secretary.
(c) An individual may not vote at more than one (1) convention held in the town during the same election year.
As added by P.L.5-1986, SEC.4. Amended by P.L.167-2001, SEC.5; P.L.9-2004, SEC.10.

IC 3-8-5-12
Chairman and secretary of convention; items of business to be conducted; nomination of candidates; recess and reconvening
Sec. 12. (a) The town chairman and secretary of each town political party committee shall act as chairman and secretary of their respective conventions.
(b) As the first item of convention business, the town chairman shall make the initial determination regarding which individuals are eligible to vote in the town convention under section 11 of this chapter. If an individual objects to the determination of the chairman, the matter shall be put to the vote of all those individuals whose eligibility to vote is not in dispute.
(c) As the second item of convention business, the town chairman shall submit copies of proposed rules to the members of the convention for adoption. The rules must provide for at least the following:
(1) The voting method to be used for nominating candidates at the convention.
(2) The method to be used for resolving tie votes.
(3) Any method for removing candidates from consideration by the convention if no candidate receives a majority vote from all voters casting a ballot at the convention.
(4) The rights of nonvoting observers, media, candidate watchers, or others attending the convention.
(d) If the town chairman of the political party committee is unable or unwilling to act as chairman of the convention, the secretary acts as chairman until the convention elects a chairman of the convention from among the voters attending the convention. If the town secretary of the political party committee is unable or unwilling to act as secretary of the convention, the convention shall elect a secretary of the convention from among the voters attending the convention.
(e) After adoption of the convention rules, the convention may proceed to vote on the candidates to be nominated. The candidates for town offices must be nominated by a majority of the voters present and voting.
(f) The town convention may recess and reconvene if a majority of eligible voters at the convention adopt a motion to recess and reconvene. The motion must state the date, time, and location of the reconvening of the convention. However, a convention may not reconvene on a date following the final date permitted for a convention to be convened under section 10 of this chapter. As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.42; P.L.4-1991, SEC.40; P.L.3-1993, SEC.66; P.L.4-1996, SEC.29; P.L.230-2005, SEC.29.

IC 3-8-5-13
Certificate of nomination
Sec. 13. (a) The chairman and secretary of a town convention shall execute a certificate of nomination in writing, setting out the following:
(1) The name of each nominee as:
(A) the nominee wants the nominee's name to appear on the ballot; and
(B) the nominee's name is permitted to appear on the ballot under IC 3-5-7.
(2) The residence address of each nominee.
(3) The office for which each nominee was nominated.
(4) That each nominee is legally qualified to hold office.
(b) Both the chairman and secretary shall acknowledge the certificate before an officer authorized to take acknowledgment of deeds.
(c) The certificate must be filed with the circuit court clerk of the county having the greatest percentage of the population of the town.
(d) The certificate must be filed with the circuit court clerk no later than noon August 28 before the municipal election.
(e) The circuit court clerk shall file a copy of each certificate with the town clerk-treasurer no later than noon September 4.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.116; P.L.10-1988, SEC.43; P.L.3-1989, SEC.5; P.L.3-1993, SEC.67; P.L.144-1999, SEC.3; P.L.202-1999, SEC.5; P.L.14-2004, SEC.59.

IC 3-8-5-14
Certificate of nomination
Sec. 14. A certificate of nomination executed under section 13 of this chapter must be signed before a person authorized to administer oaths and certify the following information:
(1) The name of the party, the town where the convention was held, the date of the convention, and the date of the town election.
(2) The title of the party that the candidates represent and the device by which the candidates may be designated on the ballots (a symbol to designate the party).
(3) The signature and residence address of the presiding officer and secretary of the convention.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.44; P.L.8-1989, SEC.4; P.L.3-1993, SEC.68; P.L.3-1995, SEC.57; P.L.4-1996, SEC.30; P.L.225-2011, SEC.34.

IC 3-8-5-14.3
Effect and procedure where convention not required
Sec. 14.3. If a convention or a primary election is not required

under section 10 of this chapter, notwithstanding IC 3-10-7:
(1) a municipal primary election or town convention may not be held; and
(2) each candidate who filed a declaration of candidacy shall be placed on the municipal election ballot, unless IC 3-10-7-6(b) applies.
As added by P.L.3-1993, SEC.69. Amended by P.L.167-2001, SEC.6.

IC 3-8-5-14.5
Notice of withdrawal
Sec. 14.5. (a) A town election board or circuit court clerk conducting a municipal election under IC 3-10-7 may not include the name of a candidate nominated by a town convention on the municipal election ballot if the person files a notice to withdraw with the board or clerk.
(b) The notice to withdraw must:
(1) be signed and acknowledged before an officer authorized to take acknowledgments of deeds;
(2) have the certificate of acknowledgment appended to the notice; and
(3) be filed with the board or clerk no later than noon three (3) days following the adjournment of the convention.
As added by P.L.10-1988, SEC.45.

IC 3-8-5-14.7
Validity of documents
Sec. 14.7. (a) All questions regarding the validity of:
(1) a declaration of candidacy;
(2) a petition of nomination; or
(3) a certificate of nomination of a candidate by a town convention;
subject to this chapter shall be filed under IC 3-8-1-2 not later than noon seven (7) days after the final date for filing a certificate under section 13(d) of this chapter. The question shall be referred to and determined by the town election board (or by the appropriate county election board if a county election board is conducting the election for the town).
(b) The election board shall rule on the validity of any document described in subsection (a) not later than noon seven (7) days following the deadline for filing of the document required by subsection (a).
(c) A question regarding the validity of a declaration to be a write-in candidate for election to a town office must be filed under IC 3-8-1-2 not later than the date and time specified by IC 3-8-2-14(c), and shall be determined by the election board not later than the date and time specified by IC 3-8-2-14(c).
As added by P.L.4-1996, SEC.31. Amended by P.L.144-1999, SEC.4; P.L.14-2004, SEC.60.

IC 3-8-5-15 Preservation of certificates of nomination and petitions of nomination
Sec. 15. A town clerk-treasurer shall preserve in the clerk-treasurer's office:
(1) all certificates of nomination and declarations of candidacy filed with the town clerk-treasurer under this chapter; and
(2) all petitions of nomination filed under IC 3-8-6-10;
for the period required under IC 3-10-1-31 or IC 3-10-1-31.1 after the municipal election for which the nominations were made.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.117; P.L.10-1988, SEC.46; P.L.14-2004, SEC.61.

IC 3-8-5-16
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-8-5-17
Nomination for town office
Sec. 17. (a) This section applies to a political party:
(1) not qualified to conduct a primary election under IC 3-10; and
(2) not required to nominate candidates by a petition of nomination under IC 3-8-6.
(b) An individual who desires to be nominated for a town office by the political party must file a declaration of candidacy in the same manner as a candidate for nomination by a major political party under section 10.5 of this chapter. If a convention would be required for the political party under section 10 of this chapter, the political party shall conduct a convention to nominate candidates for town office not later than the date for conducting a major party town convention under section 10 of this chapter.
(c) The chairman and secretary of the town convention shall execute, acknowledge, and file a certificate setting forth the nominees of the convention in accordance with section 13 of this chapter.
(d) Each candidate nominated under this section shall execute a consent to the nomination in the same form as a candidate nominated by petition under IC 3-8-6. The consent must be filed with the certificate under subsection (c). An individual who wishes to withdraw as a candidate after nomination by the convention must do so in the manner prescribed by section 14.5 of this chapter.
(e) The circuit court clerk shall file a copy of each certificate and each candidate's consent with the town clerk-treasurer in accordance with section 13 of this chapter.
(f) A candidate's consent to the nomination must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the declaration of candidacy. If there is a difference between the name on the candidate's consent to the nomination and the name on the candidate's voter registration record, the officer with whom the

consent to the nomination is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's consent to the nomination.
As added by P.L.3-1995, SEC.58. Amended by P.L.38-1999, SEC.26; P.L.202-1999, SEC.6.



CHAPTER 6. NOMINATION BY PETITION FOR INDEPENDENT OR MINOR POLITICAL PARTY CANDIDATES

IC 3-8-6-2
Nomination by petition
Sec. 2. A candidate may be nominated for an elected office by petition of voters who are:
(1) registered to vote on the date the county voter registration office certifies the petition under section 8 of this chapter; and
(2) qualified to vote for the candidate.
As added by P.L.5-1986, SEC.4. Amended by P.L.225-2011, SEC.35.

IC 3-8-6-3
Required number of signatures
Sec. 3. (a) A petition of nomination must be signed by the number of voters equal to two percent (2%) of the total vote cast at the last election for secretary of state in the election district that the candidate seeks to represent.
(b) In determining the number of signatures required under this section, any fraction in excess of a whole number must be disregarded.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1997, SEC.145.

IC 3-8-6-4
Nature of office sought; independent candidates
Sec. 4. (a) Each candidate nominated by petition under section 2 of this chapter must be seeking an office that serves the entire state or a congressional or legislative district, or the same political subdivision.
(b) For purposes of subsection (a), candidates seeking a fiscal or legislative body seat elected only by the voters of a district within a county or municipality and candidates seeking an office to be voted on by all the voters of the county or municipality are considered to be seeking offices that serve the same political subdivision.
(c) An independent candidate may not include the name of any other candidate on the petition or request to be placed on the ballot as associated with any other candidate, except for the other candidate included on an independent ticket for President and Vice President of the United States or governor and lieutenant governor.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1993, SEC.71;

P.L.14-2004, SEC.62.

IC 3-8-6-5
Contents of petition
Sec. 5. (a) A petition of nomination must state all of the following:
(1) The name of each candidate as:
(A) the candidate wants the candidate's name to appear on the ballot; and
(B) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
(2) The address of each candidate, including the mailing address, if different from the residence address of the candidate.
(3) The office that each candidate seeks.
(4) The information required under IC 3-10-4-5, if the petition nominates candidates for presidential electors.
(5) That the petitioners desire and are registered and qualified to vote for each candidate.
(6) Whether the candidate is affiliated with the same political party as any other candidate or group of candidates that has filed or will be filing a petition of nomination with the county voter registration office under section 10 of this chapter. This subdivision does not apply to an independent candidate.
(b) A petition of nomination must:
(1) designate a brief name of the political party that the candidates represent;
(2) indicate that the candidate is an independent candidate; or
(3) indicate that the candidates are an independent ticket.
(c) If a political party has previously filed a device with the election division under IC 3-8-7-11, the petition may incorporate that device by reference in the petition. If a political party has not previously filed a device under IC 3-8-7-11, or the petition is for an independent ticket, the petition of nomination may include a device for designating the party or ticket on the ballot.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.47; P.L.3-1993, SEC.72; P.L.3-1995, SEC.59; P.L.3-1997, SEC.146; P.L.202-1999, SEC.7; P.L.14-2004, SEC.63; P.L.230-2005, SEC.30.

IC 3-8-6-5.5
Questions concerning validity of filings
Sec. 5.5. (a) This section applies to a petition of nomination which states that a candidate is affiliated with a political party.
(b) If a candidate claims affiliation with a political party:
(1) described by IC 3-8-4-1;
(2) of a candidate who has previously filed a petition of nomination under this chapter; or
(3) whose name would result in voter confusion due to its similarity with the name of a political party described in subdivision (1) or (2);
a registered voter of the election district may question the validity of

the filing in accordance with IC 3-8-1-2.
(c) If the voter affirms under subsection (b) that:
(1) the candidate is not the nominee of the political party described in subsection (b)(1);
(2) the candidate is not affiliated with the political party described in subsection (b)(2); or
(3) the name of the political party set forth in the petition would cause voter confusion under subsection (b)(3);
the commission or county election board shall determine the validity of the questioned filing under section 14 of this chapter.
(d) Following the filing of a question under subsection (b)(3) and not later than the deadline for resolution of a question concerning a petition under section 14 of this chapter, all candidates named in the petition may file a joint written amendment to the petition to alter the name of the political party or to indicate that the candidates are independent.
(e) If:
(1) the commission or county election board determines that the party affiliation stated on the petition is described under subsection (b) and that the affirmation of the voter under subsection (c) is correct; and
(2) in the case of a determination under subsection (c)(3), the candidates do not file an amendment under subsection (d);
the commission or board shall deny the filing.
As added by P.L.3-1997, SEC.147. Amended by P.L.14-2004, SEC.64.

IC 3-8-6-6
Signatures; petitioners must be registered to vote
Sec. 6. The signatures to a petition of nomination need not be appended to one (1) paper, but a petitioner may not be counted unless at the time of signing the petitioner is registered and qualified to vote. Each petition must contain the following:
(1) The signature of each petitioner.
(2) The name of each petitioner legibly printed.
(3) The residence mailing address of each petitioner.
As added by P.L.5-1986, SEC.4.

IC 3-8-6-7
Petitioners to sign nomination petition
Sec. 7. Each petitioner on a petition of nomination must sign the petitioner's name or have the petitioner's mark attested.
As added by P.L.5-1986, SEC.4.

IC 3-8-6-8
Certification of petitioners as eligible to vote
Sec. 8. For a petition of nomination to be considered valid by the officer required to receive the petition, the circuit court clerk or board of registration in the county where the petitioner is registered must certify that each petitioner is a voter in the county. The

certification must accompany and be part of each petition. The certification must indicate that each petitioner is eligible to vote for the candidates being nominated by the petition.
As added by P.L.5-1986, SEC.4.

IC 3-8-6-9
Repealed
(Repealed by P.L.10-1992, SEC.30 and P.L.11-1992, SEC.4.)

IC 3-8-6-10
Time for submitting and filing petition; census
Sec. 10. (a) Except as provided in section 11 of this chapter, a petition of nomination must be submitted to the county voter registration office of each county in which the election district is located.
(b) The petition must be filed during the period beginning on the first date that a declaration of candidacy for a primary election may be filed under IC 3-8-2-4 in the year in which the election will be held and ending at noon June 30 before the election.
(c) The county voter registration office shall certify and file a petition that complies with the requirements of this chapter with the public official authorized to place names on the ballot (and with the town clerk-treasurer, if the petition of nomination is for a town office) not later than noon July 15. Following certification of a petition under this section, the office may, upon the request of a candidate named in the petition, return the original petition to the candidate for filing with the appropriate official in accordance with this subsection.
(d) During a year in which a federal decennial census, federal special census, special tabulation, or corrected population count becomes effective under IC 1-1-3.5, a petition of nomination may be filed for an office that will appear on the primary election ballot that year as a result of the new tabulation of population or corrected population count.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.118; P.L.1-1988, SEC.6; P.L.10-1988, SEC.48; P.L.2-1990, SEC.7; P.L.3-1997, SEC.148; P.L.176-1999, SEC.32; P.L.260-2001, SEC.1; P.L.225-2011, SEC.36.

IC 3-8-6-11
Town and school board offices; filing of nomination petition
Sec. 11. (a) Whenever a town is wholly or partly located in a county having a consolidated city, a petition of nomination must be filed with the circuit court clerk of the county having the consolidated city.
(b) Whenever a town not described in subsection (a) has entered into an agreement with a county under IC 3-10-7-4, the petition must be filed with the circuit court clerk or board of registration of that county.
(c) Whenever a school corporation is located in more than one (1)

county, a petition for the nomination of a candidate to a school board office must be filed with the circuit court clerk or board of registration of the county having the greatest percentage of population of the election district.
(d) When a petition is filed under subsection (a), (b), or (c) for nomination to an office whose election district is in more than one (1) county, the circuit court clerk or board of registration shall examine the voter registration records of each county in the election district to determine if each petitioner is eligible to vote for the candidates being nominated by the petition.
As added by P.L.5-1986, SEC.4. Amended by P.L.6-1986, SEC.5; P.L.3-1987, SEC.119; P.L.10-1988, SEC.49; P.L.3-1989, SEC.6.

IC 3-8-6-12
Filing petition of nomination
Sec. 12. (a) A petition of nomination for an office filed under section 10 of this chapter must be filed with and, except as provided in subsection (d), certified by the person with whom a declaration of candidacy must be filed under IC 3-8-2.
(b) The petition of nomination must be accompanied by the following:
(1) The candidate's written consent to become a candidate.
(2) A statement that the candidate:
(A) is aware of the provisions of IC 3-9 regarding campaign finance and the reporting of campaign contributions and expenditures; and
(B) agrees to comply with the provisions of IC 3-9.
The candidate must separately sign the statement required by this subdivision.
(3) If the candidate is subject to IC 3-9-1-5, a statement by the candidate that the candidate has filed a campaign finance statement of organization under IC 3-9-1-5 or is aware that the candidate may be required to file a campaign finance statement of organization not later than noon seven (7) days after the final date for filing a petition for nomination under section 10 of this chapter.
(4) If the candidate is subject to IC 3-9-1-5.5, a statement by the candidate that the candidate is aware of the requirement to file a campaign finance statement of organization under IC 3-9 after the first of either of the following occurs:
(A) The candidate receives more than five hundred dollars ($500) in contributions.
(B) The candidate makes more than five hundred dollars ($500) in expenditures.
(5) A statement indicating whether or not each candidate:
(A) has been a candidate for state or local office in a previous primary or general election; and
(B) has filed all reports required by IC 3-9-5-10 for all previous candidacies.
(6) A statement that each candidate is legally qualified to hold

the office that the candidate seeks, including any applicable residency requirements and restrictions on service due to a criminal conviction.
(7) If the petition is filed with the secretary of state for an office not elected by the electorate of the whole state, a statement signed by the circuit court clerk of each county in the election district of the office sought by the individual.
(8) Any statement of economic interests required under IC 3-8-1-33.
(c) The statement required under subsection (b)(7) must:
(1) be certified by each circuit court clerk; and
(2) indicate the number of votes cast for secretary of state:
(A) at the last election for secretary of state; and
(B) in the part of the county included in the election district of the office sought by the individual filing the petition.
(d) The person with whom the petition of nomination must be filed under subsection (a) shall:
(1) determine whether a sufficient number of signatures as required by section 3 of this chapter have been obtained; and
(2) do one (1) of the following:
(A) If the petition includes a sufficient number of signatures, certify the petition.
(B) If the petition has an insufficient number of signatures, deny the certification.
(e) The secretary of state shall, by noon on the date specified under IC 3-8-7-16 for the certification of candidates and public questions by the election division:
(1) certify; or
(2) deny certification under subsection (d) to;
each petition of nomination filed in the secretary of state's office to the appropriate county.
(f) The commission shall provide that the form of a petition of nomination includes the following information near the separate signature required by subsection (b)(2):
(1) The dates for filing campaign finance reports under IC 3-9.
(2) The penalties for late filing of campaign finance reports under IC 3-9.
(g) A candidate's consent to become a candidate must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the consent to become a candidate. If there is a difference between the name on the candidate's consent to become a candidate and the name on the candidate's voter registration record, the officer with whom the consent to become a candidate is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's consent to become a candidate.
(h) If the person with whom the petition was filed denies

certification under subsection (d), the person shall notify the candidate immediately by certified mail.
(i) A candidate may contest the denial of certification under subsection (d) based on:
(1) the circuit court clerk's or board of registration's failure to certify, under section 8 of this chapter, qualified petitioners; or
(2) the determination described in subsection (d)(1);
using the procedure in IC 3-8-1-2 and section 14 of this chapter that applies to questions concerning the validity of a petition of nomination.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.120; P.L.10-1988, SEC.50; P.L.4-1991, SEC.41; P.L.3-1995, SEC.60; P.L.3-1997, SEC.149; P.L.253-1997(ss), SEC.1; P.L.176-1999, SEC.33; P.L.202-1999, SEC.8; P.L.14-2000, SEC.4; P.L.26-2000, SEC.7; P.L.66-2003, SEC.14; P.L.225-2011, SEC.37.

IC 3-8-6-12.5
Timely filing of all documents required for effective nomination
Sec. 12.5. (a) A candidate's nomination by petition under this chapter is not effective unless the candidate timely files each document required under sections 10 and 12 of this chapter.
(b) The county election board may not include on a ballot the name of a candidate whose nomination is ineffective under subsection (a).
(c) The election division may not certify the name of a candidate for placement on a ballot by a county election board if the candidate's nomination is ineffective under subsection (a).
As added by P.L.124-2012, SEC.3.

IC 3-8-6-13
Special election called by governor; filing of petition
Sec. 13. In a special election called by the governor, a petition of nomination shall be filed with the circuit court clerk or other public official with whom a petition is required to be filed, at any time after the election is called but no later than noon seventy-four (74) days before the date of the election.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.121; P.L.10-1988, SEC.51; P.L.124-2012, SEC.4.

IC 3-8-6-13.5
Withdrawal of candidate petition
Sec. 13.5. A candidate may withdraw a petition of nomination by noon:
(1) July 15 before a general or municipal election; or
(2) forty-five (45) days before a special election.
As added by P.L.3-1987, SEC.122. Amended by P.L.10-1988, SEC.52; P.L.3-1993, SEC.73; P.L.260-2001, SEC.2.

IC 3-8-6-14
Eligibility and consent of candidate; resolution of questions

concerning validity of petition
Sec. 14. (a) A person may not be selected as a candidate by petition of nomination without giving written consent and having it filed with the public official with whom certificates and petitions of nomination are required to be filed.
(b) Each candidate nominated by petition of nomination must satisfy all statutory eligibility requirements for the office for which the candidate is nominated, including the filing of statements of economic interest.
(c) All questions concerning the validity of a petition of nomination filed with the secretary of state or contesting the denial of certification under section 12(d) of this chapter shall be referred to and determined by the commission. A statement questioning the validity of a petition of nomination or contesting the denial of certification under section 12(d) of this chapter must be filed with the election division under IC 3-8-1-2(c) or IC 3-8-1-2(e) not later than noon seventy-four (74) days before the date on which the general or municipal election will be held for the office.
(d) All questions concerning the validity of a petition of nomination filed with a circuit court clerk or contesting the denial of certification under section 12(d) of this chapter shall be referred to and determined by the county election board. A statement questioning the validity of a petition of nomination or contesting the denial of certification under section 12(d) of this chapter must be filed with the county election board under IC 3-8-1-2(c) or IC 3-8-1-2(e) not later than noon seventy-four (74) days before the date on which the general or municipal election will be held for the office.
(e) This subsection does not apply to a petition of nomination for election to a school board office subject to IC 3-8-2-14. The commission or a county election board shall rule on the validity of the petition of nomination or the denial of certification under section 12(d) of this chapter not later than noon sixty (60) days before the date on which the general or municipal election will be held for the office.
(f) This subsection applies to a petition of nomination for election to a school board office elected in a general election. All questions concerning the validity of the petition of nomination shall be referred to and determined by the county election board not later than noon fifty-four (54) days before the date of the general election. A statement questioning the validity of a petition of nomination must be filed with the county election board under IC 3-8-1-2(c) not later than noon sixty-seven (67) days before the date of the general election.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.53; P.L.3-1993, SEC.74; P.L.2-1996, SEC.88; P.L.3-1997, SEC.150; P.L.58-2001, SEC.3; P.L.66-2003, SEC.15.

IC 3-8-6-15
Repealed (Repealed by P.L.10-1988, SEC.238.)

IC 3-8-6-16
Candidate departing election district without withdrawal of candidacy; procedure
Sec. 16. (a) This section applies if a person:
(1) files a petition of nomination under this chapter;
(2) moves from the election district that the person sought to represent following the filing of the petition of nomination;
(3) does not file a notice of withdrawal of candidacy under section 13.5 of this chapter; and
(4) is no longer an active candidate.
(b) The county chairman of any political party on the ballot in the election district or a candidate for the office sought by the person described in subsection (a) may, upon determining that this section applies, file an action in the circuit court in the county where the person described in subsection (a) resided. The complaint in this action must:
(1) state that this section applies to the person;
(2) name the person described in subsection (a) and the public official responsible for placing that person's name on the ballot as defendants; and
(3) be filed no later than a notice of withdrawal could have been filed under section 13.5 of this chapter.
(c) When a complaint is filed under subsection (b), the circuit court shall conduct a hearing and rule on the petition within ten (10) days after it is filed.
(d) If the court finds in favor of the plaintiff, a candidate vacancy occurs on the:
(1) general election ballot; and
(2) primary election ballot if no other person is:
(A) a member of the same political party as the person described in subsection (a); and
(B) a candidate on the ballot for the office sought by the person described in subsection (a).
(e) The candidate vacancy shall be filled under IC 3-13-1 if the candidate represents a political party not qualified to nominate candidates in a primary or by convention.
As added by P.L.3-1987, SEC.123.

IC 3-8-6-17
Replacement of candidate on petition of nomination
Sec. 17. (a) If:
(1) a petition of nomination contains the name of at least one (1) candidate who seeks to be placed on the ballot as the candidate of a political party described by section 1 of this chapter; and
(2) a candidate listed on the petition ceases to be a candidate after the petition is circulated for signature or filed;
the candidate may be replaced on the petition in accordance with this

section.
(b) This subsection applies to a candidate described in subsection (a) who sought a federal, state, or legislative office or a local office described by IC 3-8-2-5. The state chairman of the political party may file a written statement with the election division stating the name of the substitute candidate. The statement must:
(1) be on a form prescribed by the commission;
(2) state the following:
(A) the name of the individual who ceased to be a candidate;
(B) the date and reason the individual ceased to be a candidate; and
(C) the name of the individual who will replace the candidate as:
(i) the individual wants the individual's name to appear on the ballot; and
(ii) the individual's name is permitted to appear on the ballot under IC 3-5-7; and
(3) be accompanied by the following:
(A) The replacement candidate's consent to be nominated by the petition and, if other candidates were listed on the petition, the signed consent of those candidates to be the replacement.
(B) The former candidate's statement of withdrawal in a form substantially similar to the form prescribed under IC 3-8-7-28 if the individual withdrew as a candidate.
A replacement candidate's consent to the nomination must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the consent to the nomination. If there is a difference between the name on the candidate's consent to the nomination and the name on the candidate's voter registration record, the officer with whom the consent to the nomination is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's consent to the nomination.
(c) This subsection applies to a candidate described in subsection (a) who sought a local office other than a local office described by IC 3-8-2-5. The county, city, or town chairman of the political party may file a written statement that conforms with subsection (b) with the election board conducting the election for the local office.
(d) The statement required under subsection (b) or (c) must be filed not later than the final date and time for the filing of a certificate of candidate selection under IC 3-13-1-15(c).
(e) If a petition of nomination is circulated or filed by an independent candidate and that individual ceases to be a candidate, another candidate may not be substituted on the petition of nomination.
As added by P.L.3-1997, SEC.151. Amended by P.L.202-1999,

SEC.9; P.L.14-2004, SEC.65; P.L.124-2012, SEC.5.



CHAPTER 7. CERTIFICATION OF NOMINEES AND BALLOT PLACEMENT

IC 3-8-7-2
Certification of primary results by election division
Sec. 2. The election division shall, not later than noon seventy-four (74) days before the date of the general election, certify the primary election results canvassed and tabulated under IC 3-10-1-34 for:
(1) candidates for federal and state offices; and
(2) candidates for legislative and local offices who are required to file a declaration of candidacy with the election division under IC 3-8-2;
to the county election board of each county in which the candidates are to be voted for at the next general election. No other form of certification of nomination for the offices is necessary.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.124; P.L.3-1997, SEC.152; P.L.66-2003, SEC.16.

IC 3-8-7-3
Error in certification
Sec. 3. (a) Except as provided in subsection (b), an error in certification discovered before sixty (60) days before a general election shall be corrected by the public officials charged with the duties of certification.
(b) An error in certification of candidates for a town office under IC 3-8-5 discovered before September 18 before a town election shall be corrected by the public officials charged with the duties of certification.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1993, SEC.75; P.L.144-1999, SEC.5.

IC 3-8-7-4
Person nominated within county or municipality; exemption from certification
Sec. 4. A person nominated at a primary election held under this title within a county or a municipality does not have to be certified as a candidate to any election board.
As added by P.L.5-1986, SEC.4.

IC 3-8-7-5
Furnishing list of candidates and delegates to election division
Sec. 5. (a) Each circuit court clerk, not later than noon on the

second Monday after a primary election conducted in a year in which a general election will be held, shall furnish the election division with a complete list of all:
(1) candidates nominated; and
(2) state convention delegates elected;
at the primary election.
(b) The list must include the address of each candidate and delegate and the United States congressional district in which each candidate and delegate resides.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.54; P.L.3-1997, SEC.153; P.L.221-2005, SEC.18.

IC 3-8-7-6
Candidate lists furnished to state chairmen of major political parties
Sec. 6. (a) Not later than noon ten (10) days after:
(1) receipt of the candidate lists from each circuit court clerk under section 5 of this chapter; or
(2) the certification of the canvass performed by the election division under IC 3-10-1-34;
whichever occurs later, the secretary of state shall furnish to the state chairman of each major political party of the state a list, certified under the secretary's hand and seal.
(b) The list described in subsection (a) must:
(1) contain the names of all candidates nominated as certified by the circuit court clerks under section 5 of this chapter;
(2) contain the names of all candidates shown to be nominated by the canvass of the election division conducted under IC 3-10-1-34; and
(3) include the address of each candidate.
(c) No other form of certification of nomination for office is necessary for an individual included on the list described by this section.
As added by P.L.5-1986, SEC.4. Amended by P.L.176-1999, SEC.34.

IC 3-8-7-6.5
Delegate lists furnished to state chairmen of major political parties
Sec. 6.5. (a) Not later than noon ten (10) days after receipt of the delegate lists from each circuit court clerk under section 5 of this chapter, the secretary of state shall furnish to the state chairman of each major political party of the state a list of individuals elected as delegates to the convention of the chairman's political party.
(b) The list described under subsection (a) must:
(1) contain the names of all delegates elected, as certified by the circuit court clerks under section 5 of this chapter; and
(2) include the address of each delegate.
(c) The delegate lists must be certified separately from the candidate lists certified under section 6 of this chapter and may not contain the name of an individual appointed to serve as a state convention delegate. As added by P.L.176-1999, SEC.35.

IC 3-8-7-7
Repealed
(Repealed by P.L.10-1988, SEC.238.)

IC 3-8-7-8
Certification of candidates nominated at state convention
Sec. 8. (a) Either the chairman and secretary of a state convention or the state chairman and state secretary of the political party holding the state convention shall certify each candidate nominated at the convention to the secretary of state not later than noon July 15 before the general election.
(b) The certificate must state the following:
(1) Whether each candidate nominated by the convention has complied with IC 3-9-1-5 by filing a campaign finance statement of organization.
(2) That the candidate:
(A) is aware of the provisions of IC 3-9 regarding campaign finance and the reporting of campaign contributions and expenditures; and
(B) agrees to comply with the provisions of IC 3-9.
The candidate must separately sign the statement required by this subdivision.
(c) The commission shall prescribe the form of the certificate of nomination for the offices. The commission shall provide that the form of the certificate of nomination include the following information near the separate signature required by subsection (b)(2):
(1) The dates for filing campaign finance reports under IC 3-9.
(2) The penalties for late filing of campaign finance reports under IC 3-9.
(d) A certificate of nomination must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the certificate of nomination. If there is a difference between the name on the candidate's certificate of nomination and the name on the candidate's voter registration record, the officer with whom the certificate of nomination is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's certificate of nomination.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.125; P.L.3-1995, SEC.61; P.L.3-1997, SEC.154; P.L.202-1999, SEC.10; P.L.260-2001, SEC.3.

IC 3-8-7-9
Repealed
(Repealed by P.L.38-1999, SEC.73.)
IC 3-8-7-10
Certificates of nomination; requirements
Sec. 10. A certificate of nomination by convention or primary election must satisfy all of the following:
(1) Be in writing.
(2) Contain all of the following information for each person nominated:
(A) The name of each person nominated as:
(i) the person wants the person's name to appear on the ballot; and
(ii) the person's name is permitted to appear on the ballot under IC 3-5-7.
(B) Each person's residence address.
(C) The office for which each person is nominated.
(3) Designate a title for the political party or principle that the convention or primary election represents, together with a simple figure or device by which its lists of candidates may be designated on the ballot.
(4) Be signed by the chairman and secretary of the convention, or by the chairman and secretary of the state, county, city, or town committee, who shall also give their respective places of residence and acknowledge the certificate before an officer authorized to take acknowledgments of deeds. The certificate of acknowledgment must be appended to the certificate of nomination.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.55; P.L.202-1999, SEC.11.

IC 3-8-7-11
Device used to designate candidates
Sec. 11. (a) Except as provided in subsection (f), if a political party has filed a statement with the election division (or any of its predecessors) that the device selected by the political party be used to designate the candidates of the political party on the ballot for all elections throughout the state, the device must be used until:
(1) the device is changed in accordance with party rules; and
(2) a statement concerning the use of the new device is filed with the election division.
(b) Except as provided in subsection (c), the device may be any appropriate symbol.
(c) A political party or an independent candidate may not use any of the following as a device:
(1) A symbol that has previously been filed by a political party or candidate with the election division (or any of its predecessors).
(2) The coat of arms or seal of the state or of the United States.
(3) The national or state flag.
(4) Any other emblem common to the people.
(d) Not later than noon on the date specified under section 16 of this chapter for the certification of candidates and public questions

by the election division, the election division shall provide each county election board with a camera-ready copy of the device under which the candidates of the political party or the petitioner are to be listed so that ballots may be prepared using the best possible reproduction of the device.
(e) This subsection applies to a candidate or political party whose device is not filed with the election division under subsection (a) and is to be printed only on ballots to identify candidates for election to a local office. Not later than noon on the date specified under section 16 of this chapter for the certification of candidates and public questions by the election division, the chairman of the political party or the petitioner of nomination shall file a camera-ready copy of the device under which the candidates of the political party or the petitioner are to be listed with the county election board of each county in which the name of the candidate or party will be placed on the ballot. The county election board shall provide the camera-ready copy of the device to the town election board of a town located wholly or partially within the county upon request by the town election board.
(f) If a copy of the device is not filed in accordance with subsection (a) or (e), or unless a device is designated in accordance with section 26 or 27 of this chapter, the county election board or town election board is not required to use any device to designate the list of candidates.
(g) If a device is filed with the election division or an election board after the commencement of printing of ballots for use at an election conducted under this title, the election board responsible for printing the ballots is not required to alter the ballots to include the device filed under this subsection.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.127; P.L.3-1997, SEC.156; P.L.14-2004, SEC.66; P.L.230-2005, SEC.31; P.L.225-2011, SEC.38.

IC 3-8-7-12
Place to file certificates
Sec. 12. A certificate of nomination for an office to be elected by the electorate of the whole state shall be filed with the election division. A certificate of nomination for any other elected office shall be filed with the person with whom a declaration of candidacy shall be filed.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.128; P.L.3-1997, SEC.157; P.L.66-2003, SEC.17.

IC 3-8-7-13
Candidates to satisfy statutory eligibility requirements
Sec. 13. Each candidate nominated by certificate of nomination must satisfy all statutory eligibility requirements for the office for which the candidate is nominated, including filing statements of economic interest.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.56.
IC 3-8-7-14
Deadline for filing certificate of nomination; exception for President and Vice President
Sec. 14. (a) This section does not apply to the certification of nominees under IC 3-10-4-5.
(b) A certificate of nomination required to be filed with the election division or circuit court clerk shall be filed not later than noon July 15 before the date fixed for the election of the person nominated.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.129; P.L.10-1988, SEC.57; P.L.3-1997, SEC.158; P.L.260-2001, SEC.4; P.L.66-2003, SEC.18.

IC 3-8-7-15
Special election called by governor; filing of certificate of nomination
Sec. 15. In a special election called by the governor, a certificate of nomination may be filed with the public official with whom a certificate is required to be filed at any time after the election is called but no later than noon seventy-four (74) days before the date of the election.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.58; P.L.225-2011, SEC.39.

IC 3-8-7-16
Certification by election division; designation of device; order of names; exception for President and Vice President
Sec. 16. (a) This section does not apply to the certification of nominees under IC 3-10-4-5.
(b) The election division shall certify the following to each county election board not later than noon seventy-four (74) days before a general election:
(1) The name and place of residence of each person nominated for election to:
(A) an office for which the electorate of the whole state may vote;
(B) the United States House of Representatives;
(C) a legislative office; or
(D) a local office for which a declaration of candidacy must be filed with the election division under IC 3-8-2.
(2) The name of each:
(A) justice of the supreme court;
(B) judge of the court of appeals; and
(C) judge of the tax court;
who is subject to a retention vote by the electorate and who has filed a statement under IC 33-24-2 or IC 33-25-2 indicating that the justice or judge wishes to have the question of the justice's or judge's retention placed on the ballot.
(c) Subject to compliance with section 11 of this chapter, the election division shall designate the device under which the list of

candidates of each political party will be printed and the order in which the political party ticket will be arranged under IC 3-10-4-2 and IC 3-11-2-6.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.130; P.L.10-1988, SEC.59; P.L.3-1995, SEC.62; P.L.2-1996, SEC.89; P.L.3-1997, SEC.159; P.L.66-2003, SEC.19; P.L.98-2004, SEC.32; P.L.14-2004, SEC.67.

IC 3-8-7-17
Notice that person will not accept nomination
Sec. 17. (a) The election division may not certify the name of a person whose certificate or petition of nomination has been filed with the election division if the person has filed a notice with the election division that the person will not accept the nomination contained in the certificate or petition of nomination.
(b) The notice must be signed and acknowledged before an officer authorized to take acknowledgments of deeds in a form prescribed by the commission.
(c) A county election board may not include on the ballot the name of a person whose certificate or petition of nomination has been filed in the circuit court clerk's office if the person has notified the clerk in the same manner that the person will not accept the nomination.
(d) The name of a candidate who has given notice under this section may not be included on the ballot.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.131; P.L.10-1988, SEC.60; P.L.3-1997, SEC.160.

IC 3-8-7-18
Certificate or petition containing names of more than one candidate
Sec. 18. (a) This subsection applies to an office to which only one (1) candidate may be elected. If a certificate or petition of nomination contains the name of more than one (1) candidate for the office, none of the names of the candidates on the certificate or petition may be printed on the ballot as a candidate for the office.
(b) This subsection applies to an office for which more than one (1) candidate may be elected. If the certificate or petition contains the names of more than the total number of candidates that may be elected to that office, none of the names of the candidates on the certificate or petition may be printed on the ballot as a candidate for the office.
As added by P.L.5-1986, SEC.4. Amended by P.L.9-2004, SEC.11.

IC 3-8-7-19
Names to appear only once on ballot; candidate for federal office and Vice President
Sec. 19. (a) Except as provided in subsection (b), the name of a person who has been nominated as a candidate for an elected office may not appear in more than one (1) place on a ballot. (b) The name of a person who is nominated as a candidate of a political party:
(1) for a federal office in a primary election; and
(2) for Vice President of the United States during the same year;
may appear on the general election ballot as a candidate for the federal office and for Vice President of the United States.
As added by P.L.5-1986, SEC.4. Amended by P.L.12-1988, SEC.2.

IC 3-8-7-20
Person nominated by convention and petition, primary election and petition, or primary election and convention
Sec. 20. (a) If a person has been nominated as a candidate for the same office by:
(1) both convention and petition;
(2) both primary election and petition;
(3) both primary election and convention;
(4) more than one (1) petition; or
(5) more than one (1) convention;
the person's name may be placed on the ballot only once.
(b) This subsection applies only to a person nominated by both convention and petition. The person's name shall be placed on the list of candidates nominated by convention, and the place occupied by the person's name in the petition must be left blank. However, if the candidate files a written statement:
(1) acknowledged before a person authorized to take acknowledgments;
(2) in the office where a petition of nomination for the office must be filed;
(3) no later than noon of the last day for filing a petition of nomination under IC 3-8-6-10(c); and
(4) requesting that the person's name be printed as nominated by petition;
the person's name must be so printed and omitted from the list nominated by convention.
(c) This subsection applies only to a person nominated by both primary election and petition. The person's name must be placed on the list of candidates nominated by primary election, and the place occupied by the person's name in the petition must be left blank. However, if the candidate files a written statement:
(1) acknowledged before a person who is authorized to take acknowledgments;
(2) in the office where a petition of nomination for the office must be filed;
(3) not later than noon the last day for filing a petition of nomination under IC 3-8-6-10(c); and
(4) requesting that the person's name be printed as nominated by petition;
the person's name must be so printed and omitted from the list nominated by primary election.
(d) This subsection applies only to a person nominated by both

primary election and convention. The person's name must be placed on the list of candidates nominated by primary election, and the place occupied by the person's name in the certificate of nomination of the convention must be left blank. However, if the candidate files a written statement:
(1) acknowledged before a person who is authorized to take acknowledgments;
(2) in the office where a certificate of nomination for the office must be filed;
(3) not later than noon the last day for filing a certificate of nomination; and
(4) requesting that the person's name be printed as nominated by convention;
the person's name must be so printed and omitted from the list nominated by primary election.
(e) This subsection applies only to a person nominated by more than one (1) petition. The person's name must be placed on the list of candidates nominated by petition for the first petition of nomination certified under IC 3-8-6 and filed with the election division or county election board under IC 3-8-6-10(c), and the place occupied by the person's name in a subsequent petition must be left blank. However, if the candidate files a written statement:
(1) acknowledged before a person who is authorized to take acknowledgments;
(2) in the office where a petition of nomination for the office must be filed;
(3) not later than noon the last day for filing a petition of nomination under IC 3-8-6-10(c); and
(4) requesting that the person's name be printed as nominated by a subsequent petition;
the person's name must be placed on the list of candidates nominated by the subsequent petition.
(f) This subsection applies to a person nominated by more than one (1) convention. The person's name must be placed on the list of candidates nominated by convention for the first certificate of nomination filed with the public official with whom the certificate is required to be filed, and the place occupied by the person's name in a subsequent certificate of nomination of the convention must be left blank. However, if the candidate files a written statement:
(1) acknowledged before a person who is authorized to take acknowledgments;
(2) in the office where a certificate of nomination for the office must be filed;
(3) not later than noon the last day for filing a certificate of nomination; and
(4) requesting that the person's name be printed as nominated by a subsequent convention;
the person's name must be printed as nominated by the subsequent convention.
(g) If an individual is nominated as a candidate under IC 3-13-1

to fill a candidate vacancy, the individual is considered for purposes of this section to have been nominated in the same manner as the candidate whom the individual succeeded or in the same manner as a candidate would have been nominated if no nomination is made. If an individual is nominated as a candidate under IC 3-13-2 to fill a candidate vacancy, the individual may not be placed on the ballot as the candidate of any other political party.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.61; P.L.38-1999, SEC.27.

IC 3-8-7-21
Nomination by more than one political party or by political party and as independent; election of nomination
Sec. 21. (a) If a person has been nominated by two (2) or more political parties, or as an independent candidate and as the nominee of at least one (1) political party, the person must elect which of the nominations the person will accept.
(b) The election must be in writing, signed, acknowledged before an officer authorized to take acknowledgments, and filed in the office where a declaration of candidacy must be filed for the office under IC 3-8-2 or where a certificate of nomination by a convention must be filed under this chapter by noon July 15 before the election.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.132; P.L.3-1993, SEC.76; P.L.3-1997, SEC.161; P.L.38-1999, SEC.28; P.L.260-2001, SEC.5.

IC 3-8-7-22
Failure to make election
Sec. 22. (a) This section applies if a person nominated by two (2) or more political parties or as an independent candidate and as the nominee of at least one (1) political party does not make and file an election as required by section 21 of this chapter.
(b) The election division or circuit court clerk shall make the election for the person.
(c) The election division or clerk shall give preference to the nomination made by primary election and secondly to the nomination given by convention. If the candidate is nominated by more than one (1) convention or more than one (1) petition and the candidate does not make the election, the election division or clerk shall give preference to the first certificate of nomination for a convention given to the candidate under IC 3-8-5-13 or IC 3-8-7-8, or the first petition of nomination given to the candidate under IC 3-8-6-10.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.133; P.L.3-1993, SEC.77; P.L.3-1997, SEC.162; P.L.38-1999, SEC.29.

IC 3-8-7-23
Place of name on ballot following election
Sec. 23. After the election required by section 21 or 22 of this chapter is made, the election division or the appropriate election board shall place the name of the person on the list of nominees

under only the designation as an independent candidate or the political party name and device indicated by the person or by the election division or circuit court clerk.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.134; P.L.3-1993, SEC.78; P.L.3-1997, SEC.163.

IC 3-8-7-24
Preservation of certificates and petitions of nomination
Sec. 24. The election division and each circuit court clerk shall preserve all certificates and petitions of nomination filed under this article for the period required under IC 3-10-1-31 or IC 3-10-1-31.1.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.135; P.L.3-1993, SEC.79; P.L.3-1997, SEC.164; P.L.38-1999, SEC.30; P.L.14-2004, SEC.68.

IC 3-8-7-25
Nominees entitled to have names on ballot
Sec. 25. The election division and each county election board shall have printed on the respective general, special, or municipal election ballots the names of the following candidates:
(1) Nominees chosen at a primary election under IC 3-10 and certified as required by this chapter.
(2) Nominees chosen by a convention of a political party in the state whose candidate received at least two percent (2%) of the total vote cast for secretary of state at the last election and certified under section 8 of this chapter.
(3) Nominees nominated by petition under IC 3-8-6.
(4) Nominees selected to fill a candidate vacancy under IC 3-13-1 or IC 3-13-2.
As added by P.L.5-1986, SEC.4. Amended by P.L.2-1996, SEC.90; P.L.4-1996, SEC.32; P.L.3-1997, SEC.165.

IC 3-8-7-25.5
Statement designating former and current legal name of candidate
Sec. 25.5. (a) This section does not apply to the change of a candidate's name that occurs after absentee ballots have been printed bearing the candidate's name.
(b) A candidate who:
(1) is:
(A) nominated for election; or
(B) a candidate for nomination; and
(2) changed the candidate's legal name after:
(A) the candidate has been nominated; or
(B) the candidate has become a candidate for nomination;
shall file a statement setting forth the former and current legal name of the candidate with the office where a declaration of candidacy or certificate of nomination for the office is required to be filed. If the final date and hour has not passed for filing a declaration of candidacy, consent for nomination, or declaration of intent to be a write-in candidate, the candidate must file the request for a change

of name on the form prescribed by the commission for the declaration or consent.
(c) The statement filed under subsection (b) must also indicate the following:
(1) That the candidate has previously filed a change of name request with a county voter registration office so that the name set forth in the statement is identical to the candidate's name on the county voter registration record.
(2) How the candidate's legal name was changed.
(d) Upon the filing of the statement, each county election board shall print the candidate's legal name on the ballot as set forth in the statement.
As added by P.L.3-1997, SEC.166. Amended by P.L.176-1999, SEC.36; P.L.202-1999, SEC.12; P.L.14-2000, SEC.5; P.L.225-2011, SEC.40.

IC 3-8-7-26
Factions within a political party; selection of names and devices
Sec. 26. (a) If there is a division in a political party and two (2) or more factions claim the same party name, title, or device, the commission, or the county election board, if appropriate, shall give preference of name to the convention held at the time and place designated in the call of the regularly constituted party authorities.
(b) If another faction presents no other party name, title, or device, the commission or county election board shall:
(1) select a name or title;
(2) place the selected name or title before the list of candidates of the faction that are on the ballot; and
(3) select some suitable device that complies with section 11 of this chapter to designate the faction's candidates.
As added by P.L.5-1986, SEC.4. Amended by P.L.2-1996, SEC.91; P.L.3-1997, SEC.167.

IC 3-8-7-27
Two or more conventions called by factions within a political party; selection of devices
Sec. 27. If two (2) or more conventions are called by authorities claimed to be the rightful authorities of a political party, the commission or county election board shall select suitable devices to distinguish one (1) faction from the other and have the ballots prepared accordingly. However, if a political party entitled to nominate by convention fails to do so, the names of all nominees by petition for any office who are designated in their petitions as members of and candidates of the party shall be placed on the ballot under the name and device of the party on the ballots, as if nominated by convention.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.136; P.L.2-1996, SEC.92.

IC 3-8-7-28 Notice of withdrawal; withdrawal; disqualification; moving out of district
Sec. 28. (a) Except as provided in subsections (b) and (c), if a nominee certified under this chapter, IC 3-8-5, IC 3-8-6, or IC 3-10-1 desires to withdraw as the nominee, the nominee must file a notice of withdrawal in writing with the public official with whom the certificate of nomination was filed by noon:
(1) July 15 before a general or municipal election;
(2) August 1 before a municipal election in a town subject to IC 3-8-5-10;
(3) on the date specified for town convention nominees under IC 3-8-5-14.5;
(4) on the date specified for declared write-in candidates under IC 3-8-2-2.7; or
(5) forty-five (45) days before a special election.
(b) A candidate who is disqualified from being a candidate under IC 3-8-1-5 must file a notice of withdrawal immediately upon becoming disqualified. The filing requirements of subsection (a) do not apply to a notice of withdrawal filed under this subsection.
(c) A candidate who has moved from the election district the candidate sought to represent must file a notice of withdrawal immediately after changing the candidate's residence. The filing requirements of subsection (a) do not apply to a notice of withdrawal filed under this subsection.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.137; P.L.4-1991, SEC.42; P.L.14-2004, SEC.69.

IC 3-8-7-29
Candidates moving out of district or disqualified without withdrawal of candidacy; procedure
Sec. 29. (a) This section applies:
(1) if a person:
(A) has been certified as a candidate in a certificate of nomination filed under this chapter;
(B) moves from the election district that the person sought to represent following the filing of the certificate of nomination;
(C) does not file a notice of withdrawal of candidacy under section 28 of this chapter; and
(D) is no longer an active candidate; or
(2) if a person is disqualified from being a candidate under IC 3-8-1-5.
(b) The county chairman of any political party on the ballot in the election district or a candidate for the office sought by the person described in subsection (a) may, upon determining that this section applies, file an action in the circuit court in the county where the person described in subsection (a) resided. The complaint in this action must:
(1) state that this section applies to the person; and
(2) name the person described in subsection (a) and the public

official responsible for placing that person's name on the ballot as defendants.
(c) When a complaint is filed under subsection (b), the circuit court shall conduct a hearing and rule on the petition within ten (10) days after it is filed.
(d) If the court finds in favor of the plaintiff, a candidate vacancy occurs on the:
(1) general election ballot; and
(2) primary election ballot if no other person is:
(A) a member of the same political party as the person described in subsection (a); and
(B) a candidate on the ballot for the office sought by the person described in subsection (a).
(e) The candidate vacancy shall be filled under IC 3-13-1 or IC 3-13-2.
As added by P.L.3-1987, SEC.138. Amended by P.L.4-1991, SEC.43.

IC 3-8-7-30
Write-in candidates
Sec. 30. (a) Not later than noon August 1, the election division shall certify to each county election board:
(1) the name of each individual who filed a declaration of intent to be a write-in candidate with the election division; and
(2) any political party that the individual is affiliated with, or whether the individual is an independent candidate.
(b) This subsection applies to a county that does not use a central location to tally ballot card votes. The circuit court clerk shall provide a copy of the certification under this section to the inspector of each precinct, with instructions concerning the counting of write-in votes for declared write-in candidates.
As added by P.L.10-1992, SEC.14. Amended by P.L.3-1993, SEC.80; P.L.3-1997, SEC.168; P.L.14-2004, SEC.70.



CHAPTER 8. REMOVAL OF NAME FROM BALLOT OF A CANDIDATE FOR LEGISLATIVE OR STATE OFFICE AT GENERAL ELECTION FOR DISQUALIFICATION OR WITHDRAWAL

IC 3-8-8-2
When challenge not permitted
Sec. 2. A candidate may not be challenged under this chapter if all of the following apply:
(1) The candidate's qualification was previously challenged under this chapter or other applicable law.
(2) This challenge would be based on substantially the same grounds as the previous challenge to the candidate.
(3) The commission conducted a hearing on the challenge and made a final determination in favor of the candidate.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-3
Who may challenge; filing requirements
Sec. 3. (a) An individual who challenges the qualification of a candidate for election to an office must be a registered voter of the election district the candidate seeks to represent.
(b) A challenge under this chapter must be filed with the election division not later than noon seventy-four (74) days before the date of the general election at which a candidate to the office is to be elected.
(c) The challenger must file a sworn statement with the election division:
(1) questioning the qualification of a candidate to seek the office; and
(2) setting forth the facts known to the voter concerning this question.
As added by P.L.230-2005, SEC.32. Amended by P.L.66-2010, SEC.7.

IC 3-8-8-4
Commission hearing
Sec. 4. The commission shall do the following not later than three (3) business days after the challenger's sworn statement is filed under

section 3 of this chapter:
(1) Meet to hear the challenge.
(2) Conclude the hearing.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-5
Commission determination; effect of commission failure to make determination
Sec. 5. (a) Not later than one (1) business day after concluding the hearing, the commission shall announce its determination on the matter.
(b) If the commission does not announce a determination on the matter as provided in subsection (a), the commission is considered to have:
(1) dismissed the challenge; and
(2) taken final action on the challenge.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-6
Appeal of commission determination
Sec. 6. The candidate or the challenger may appeal any final action:
(1) that the commission has taken; or
(2) that the commission is considered to have taken under section 5 of this chapter;
to the court of appeals for errors of law under the same terms, conditions, and standards that govern appeals in ordinary civil actions. An assignment of errors that the commission's final action is contrary to law is sufficient to present both the sufficiency of the facts found to sustain the commission's action and the sufficiency of the evidence to sustain the finding of facts upon which the commission's action was rendered.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-7
Termination of challenge regardless of status of challenge or appeal; status of candidate who withdraws after 60 days before election
Sec. 7. (a) Regardless of the status of a challenge before the commission or the court of appeals, at noon sixty (60) days before the general election the following apply:
(1) The challenge is terminated.
(2) The name of the challenged candidate may not be removed from the ballot.
(3) The name of another individual may not replace the name of the challenged candidate on the ballot.
(4) Any votes cast for the challenged candidate shall be canvassed, counted, and reported under the name of the challenged candidate.
(b) All of the following apply if a candidate attempts to withdraw

as a candidate after noon sixty (60) days before the general election:
(1) The name of the candidate may not be removed from the ballot.
(2) The name of another individual may not replace the name of the candidate on the ballot.
(3) Any votes cast for the candidate shall be canvassed, counted, and reported under the name of the candidate.
As added by P.L.230-2005, SEC.32. Amended by P.L.66-2010, SEC.8.

IC 3-8-8-8
Effect of candidate who withdraws receiving most votes in election; filling vacancy
Sec. 8. (a) This section applies if a candidate whose name remains on the ballot under section 7 of this chapter receives the most votes in the general election among all candidates for the office.
(b) If, after the election, it is determined as provided by law that the individual was not qualified to be elected to the office, it shall be considered that:
(1) an eligible candidate of the same political party, if any, as the ineligible candidate had been elected; and
(2) a vacancy in the office occurred after the election.
(c) The vacancy in the office shall be filled as otherwise provided by law.
As added by P.L.230-2005, SEC.32.



CHAPTER 9. STATEMENTS OF ECONOMIC INTERESTS FOR LOCAL AND SCHOOL BOARD OFFICES

Effective 1-1-2013.

IC 3-8-9-1
Application

Effective 1-1-2013.

IC 3-8-9-2
"Filer"

Effective 1-1-2013.

IC 3-8-9-3
"Statement"

Effective 1-1-2013.

IC 3-8-9-4
Statement of economic interests; requirement to file

Effective 1-1-2013.

IC 3-8-9-5
Statement of economic interests; when to file

Effective 1-1-2013.

elected office.
As added by P.L.90-2012, SEC.3.

IC 3-8-9-6
Failure to include statement; rejection of declaration of candidacy; petition of nomination; declaration of intent to be a write-in candidate, or certificate of candidate selection

Effective 1-1-2013.

IC 3-8-9-7
Statement to be made under affirmation

Effective 1-1-2013.

IC 3-8-9-8
Contents of statement

Effective 1-1-2013.

IC 3-8-9-9
Commission to prescribe the form of statement

Effective 1-1-2013.






ARTICLE 9. CAMPAIGNS

CHAPTER 1. CAMPAIGN COMMITTEES

IC 3-9-1-1.5
Deadline for filing statement of organization; determination of existence of regular party committee
Sec. 1.5. (a) This section does not apply to a national committee of a political party.
(b) For purposes of determining the deadline for filing a statement of organization under section 3 of this chapter, a committee becomes a regular party committee when the committee accepts contributions or makes expenditures during a calendar year:
(1) to influence the election of a candidate for state, legislative, or local office; and
(2) that total more than one hundred dollars ($100).
As added by P.L.9-2004, SEC.12. Amended by P.L.164-2006, SEC.60.

IC 3-9-1-2
Chairman and treasurer
Sec. 2. Each committee must have a chairman and a treasurer who are ex officio members of the committee. A person may not make an expenditure or accept a contribution for or on behalf of a committee

without the authorization of its chairman or treasurer.
As added by P.L.5-1986, SEC.5.

IC 3-9-1-3
Statement of organization; filing
Sec. 3. Each committee must file a statement of organization not later than noon ten (10) days after it becomes a committee.
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.62; P.L.2-1996, SEC.93; P.L.3-1997, SEC.170; P.L.126-2002, SEC.32.

IC 3-9-1-4
Statement of organization; content
Sec. 4. A committee must include in its statement of organization the following:
(1) The name and address of the committee.
(2) The purpose for which the committee is formed, unless the committee is a candidate's committee that identifies a specific office sought by the candidate.
(3) The name and address of the chairman and treasurer.
(4) If applicable, the name, address, office sought, and political party affiliation or independent status of each candidate whom the committee is supporting.
(5) If the committee is a legislative caucus committee, political action committee, or regular party committee and is supporting the entire ticket of a political party, the name of the party.
(6) If the committee is a political action committee supporting or opposing a public question, a brief statement of the question supported or opposed.
(7) A listing of all banks, safety deposit boxes, and other depositories used.
(8) Other information prescribed by the commission under IC 3-6-4.1-14(a)(3).
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1993, SEC.82; P.L.3-1997, SEC.171; P.L.176-1999, SEC.37.

IC 3-9-1-5
Principal committee; designation by written instrument
Sec. 5. (a) This section does not apply to the following candidates:
(1) A candidate for a local office for which the compensation is less than five thousand dollars ($5,000) per year.
(2) A candidate for a school board office.
(b) Each candidate shall have a principal committee.
(c) A candidate shall file a written instrument designating the name of the principal committee and the names of the chairman and treasurer of the committee. The written instrument must be filed not later than the earliest of the following:
(1) Noon ten (10) days after becoming a candidate.
(2) Noon seven (7) days after the final date and hour for filing any of the following, whichever applies to the candidate: (A) A declaration of candidacy under IC 3-8-2.
(B) A petition of nomination under IC 3-8-6.
(C) A certificate of nomination under IC 3-8-7-8.
(D) A certificate of candidate selection under IC 3-13-1 or IC 3-13-2.
(E) A declaration of intent to be a write-in candidate under IC 3-8-2.
(3) The date a candidate is required to file the candidate's first campaign finance report under IC 3-9-5.
(d) This designation may be made on the same instrument as the statement of organization required from the principal committee.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.140; P.L.10-1988, SEC.63; P.L.8-1992, SEC.6; P.L.3-1995, SEC.64; P.L.26-2000, SEC.9; P.L.199-2001, SEC.16.

IC 3-9-1-5.5
Principal committee; candidates for school board or certain local offices; designation by written instrument
Sec. 5.5. (a) This section applies to the following candidates:
(1) A candidate for a local office for which the compensation is less than five thousand dollars ($5,000) per year.
(2) A candidate for a school board office.
(b) A candidate shall have a principal committee.
(c) Not later than noon ten (10) days after either:
(1) the candidate receives more than five hundred dollars ($500) in contributions; or
(2) the candidate makes more than five hundred dollars ($500) in expenditures;
whichever occurs first, the candidate shall file a written instrument designating the name of the principal committee and the names of the chairman and treasurer of the committee.
(d) This designation may be made on the same instrument as the statement of organization required from the principal committee.
As added by P.L.26-2000, SEC.10.

IC 3-9-1-6
Failure to file written instrument; designation of committee
Sec. 6. If a candidate fails to file the instrument required by section 5 or 5.5 of this chapter, the candidate's principal committee is designated as "the ____________(insert the name of the candidate) for _________ (insert the title of the office sought by the candidate) committee". The candidate is then both chairman and treasurer of the committee.
As added by P.L.5-1986, SEC.5. Amended by P.L.26-2000, SEC.11.

IC 3-9-1-7
Candidate as chairman or treasurer
Sec. 7. A candidate may be chairman, treasurer, or both chairman and treasurer of the candidate's committee.
As added by P.L.5-1986, SEC.5.
IC 3-9-1-8
Candidate as ex officio member
Sec. 8. A candidate is an ex officio member of the candidate's committee.
As added by P.L.5-1986, SEC.5.

IC 3-9-1-9
Repealed
(Repealed by P.L.3-1993, SEC.281.)

IC 3-9-1-10
Report of change in information
Sec. 10. A committee shall report any change in information previously submitted in a statement of organization within ten (10) days following the change.
As added by P.L.5-1986, SEC.5.

IC 3-9-1-11
Repealed
(Repealed by P.L.4-1991, SEC.147.)

IC 3-9-1-12
Dissolution of committee
Sec. 12. (a) A committee may disband at any time in the manner prescribed by this section.
(b) The commission or a county election board may administratively disband a committee in the manner prescribed by this section.
(c) The commission has exclusive jurisdiction to disband any of the following:
(1) A candidate's committee for state office.
(2) A candidate's committee for legislative office.
(3) A legislative caucus committee.
(4) A political action committee that has filed a statement or report with the election division.
(5) A regular party committee that has filed a statement or report with the election division.
(d) A county election board has exclusive jurisdiction to disband any of the following:
(1) A candidate's committee for a local office.
(2) A candidate's committee for a school board office.
(3) A political action committee that has filed a statement or report with the election board, unless the political action committee has also filed a report with the election division.
(4) A regular party committee that has filed a statement or report with the election board, unless the regular party committee has also filed a report with the election division.
(e) The commission or a county election board may administratively disband a committee in the following manner:
(1) Not later than the last Friday of January of each year, the

election division or county election board shall review the list of committees that have filed statements of organization with the division or board under this article.
(2) If the election division or county election board determines both of the following, the election division or county election board may begin a proceeding before the commission or board to administratively disband the committee:
(A) The committee has not filed any report of expenditures during the previous three (3) calendar years.
(B) The committee last reported cash on hand in an amount that does not exceed one thousand dollars ($1,000), if the committee filed a report under this article.
(3) The election division or county election board shall provide notice of the proceeding by certified mail to the last known address of the chairman and treasurer of the committee.
(4) The commission or board may issue an order administratively dissolving the committee if the commission or board makes the following findings:
(A) There is no evidence that the committee continues to receive contributions, make expenditures, or otherwise function as a committee.
(B) According to the best evidence available to the commission or board, the dissolution of the committee will not impair any contract or impede the collection of a debt or judgment by any person.
(5) If the commission or board:
(A) administratively dissolves a committee under subdivision (4); and
(B) finds that the prudent use of public resources makes further efforts to collect any outstanding civil penalty imposed against the committee wasteful or unjust;
the commission or board may also waive the outstanding civil penalty previously imposed by the commission or board against the committee.
(6) The election division shall arrange for the publication in the Indiana Register of an order administratively disbanding a committee. A county election board shall publish a notice under IC 5-3-1 stating that the board has disbanded a committee under this subsection. The notice must state the date of the order and the name of the committee, but the board is not required to publish the text of the order.
(7) An order issued under this subsection takes effect immediately upon its adoption, unless otherwise specified in the order.
(f) If the chairman or treasurer of a committee wishes to disband the committee, the committee must do either of the following:
(1) Give written notification of the dissolution and transfer a surplus of contributions less expenditures to any one (1) or a combination of the following:
(A) One (1) or more regular party committees. (B) One (1) or more candidate's committees.
(C) The election division.
(D) An organization exempt from federal income taxation under Section 501 of the Internal Revenue Code.
(E) Contributors to the committee, on a pro rata basis.
(2) Use the surplus in any other manner permitted under IC 3-9-3-4.
(g) Except as provided in subsection (e) concerning the waiver of civil penalties, a dissolution or transfer of funds does not relieve the committee or the committee's members from any:
(1) civil liability, including the liability of the committee's chairman or treasurer for the payment of any debts incurred by or on behalf of the committee; or
(2) criminal liability.
As added by P.L.5-1986, SEC.5. Amended by P.L.13-1987, SEC.1; P.L.8-1992, SEC.7; P.L.3-1993, SEC.83; P.L.2-1996, SEC.94; P.L.3-1997, SEC.172; P.L.176-1999, SEC.38; P.L.126-2002, SEC.33; P.L.225-2011, SEC.41.

IC 3-9-1-13
Treasurer of committee; qualifications
Sec. 13. A treasurer of a committee:
(1) must be a United States citizen;
(2) may not be the chairman of a committee except in the case of a candidate under section 7 of this chapter;
(3) must be appointed treasurer in writing as required by section 14 of this chapter; and
(4) must file the written instrument of appointment as required by section 15 of this chapter.
As added by P.L.5-1986, SEC.5. Amended by P.L.8-1992, SEC.8.

IC 3-9-1-14
Appointment or designation of treasurer
Sec. 14. The chairman of a committee shall appoint or designate the treasurer of the committee in a written instrument.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1995, SEC.65.

IC 3-9-1-15
Filing notice of appointment or designation
Sec. 15. The treasurer of a committee shall file a notice of the treasurer's written appointment or designation with the election division or the county election board, as required by IC 3-9-5-2, IC 3-9-5-3, or IC 3-9-5-4.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.141; P.L.10-1988, SEC.64; P.L.2-1996, SEC.95; P.L.3-1997, SEC.173.

IC 3-9-1-16
Repealed
(Repealed by P.L.8-1992, SEC.43.)
IC 3-9-1-17
Repealed
(Repealed by P.L.8-1992, SEC.43.)

IC 3-9-1-18
Treasurer serving on more than one committee
Sec. 18. A treasurer of one committee may be the treasurer of another committee unless the treasurer is a candidate.
As added by P.L.5-1986, SEC.5.

IC 3-9-1-19
Removal of chairman or treasurer
Sec. 19. (a) A committee may remove a person appointed or designated chairman or treasurer by the committee without assigning a cause. The committee may also appoint or designate the successor of the removed chairman or treasurer.
(b) Upon removal, the treasurer shall immediately account for and turn over to the treasurer's successor in office the value then in the treasurer's possession.
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.65; P.L.4-1991, SEC.46; P.L.3-1993, SEC.84.

IC 3-9-1-20
All money or property to be handled by treasurer
Sec. 20. All money or other property collected or received by a committee or by a member of it for a political purpose shall be paid over to and made to pass through the hands of the treasurer of the committee. Similarly, all money or other property must be disbursed by the treasurer.
As added by P.L.5-1986, SEC.5.

IC 3-9-1-21
Expenditure or disbursement of money; approval of committee
Sec. 21. The treasurer of a committee may not expend or disburse money or other property or incur any liability except by the authority and subject to the direction of the committee for which the treasurer is acting.
As added by P.L.5-1986, SEC.5.

IC 3-9-1-22
Vouchers for disbursements
Sec. 22. Disbursements may be made by a voucher drawn by the chairman of a committee on the treasurer and presented to the treasurer for payment. The voucher must show the specific purpose for which the money is being expended.
As added by P.L.5-1986, SEC.5.

IC 3-9-1-23
Accounts and records
Sec. 23. The treasurer of a committee shall keep a detailed and

exact account of the information required to be reported under this article.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1997, SEC.174.

IC 3-9-1-24
Preservation of receipted bills and checks
Sec. 24. (a) The treasurer of a committee shall obtain and keep receipted bills, cancelled checks, or other proof of payment, stating the particulars for each expenditure made by or on behalf of a committee:
(1) of more than twenty-five dollars ($25); and
(2) for a smaller amount, if the aggregate amount of the expenditures to the same person during a year exceeds twenty-five dollars ($25).
(b) The treasurer shall preserve all receipted bills and accounts required to be kept by this section for:
(1) three (3) years; or
(2) one (1) year after the date of dissolution of the committee;
whichever occurs first.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.142.

IC 3-9-1-25
Solicitation and receipt of contributions by member
Sec. 25. (a) A member of a committee that has appointed a treasurer in accordance with this chapter may solicit or receive contributions as long as the member immediately turns over the contributions without diminution to the treasurer of the committee, to be disbursed and accounted for by the treasurer as provided by this article. The treasurer shall show, in the treasurer's account and statement and in addition to the requirements of IC 3-9-5, through what member of the committee any contributions were received.
(b) A contribution is considered to be received and accepted by a committee when any member of the committee:
(1) has physical possession of the contribution; and
(2) manifests an intent to keep the contribution by depositing the contribution, subject to IC 3-9-5-14(c).
As added by P.L.5-1986, SEC.5. Amended by P.L.176-1999, SEC.39.

IC 3-9-1-25.5
Calendar year in which contribution made
Sec. 25.5. For purposes of this article, a person makes a contribution during the calendar year in which the person relinquishes control over the contribution by:
(1) depositing the contribution in the United States mail; or
(2) transferring the contribution to any other person who has been directed to convey the contribution to the person intended to be the recipient of the contribution.
As added by P.L.176-1999, SEC.40.

IC 3-9-1-26 Other persons receiving or disbursing funds; requirements and obligations
Sec. 26. A person, except a person authorized by the treasurer of a committee and a member of a committee, who receives or disburses money for a political purpose is subject to all the requirements, obligations, and penalties to which the treasurer of a committee is subject.
As added by P.L.5-1986, SEC.5.



CHAPTER 2. CAMPAIGN CONTRIBUTIONS

IC 3-9-2-2
Candidates
Sec. 2. Except as otherwise provided in this article, a candidate may make a voluntary payment of money to a treasurer of a committee for a purpose permitted by this article.
As added by P.L.5-1986, SEC.5.

IC 3-9-2-3
Corporations, labor organizations, and national banks
Sec. 3. (a) Notwithstanding IC 23-15-5 or any other statute, a corporation or labor organization may make a contribution to aid in the:
(1) election or defeat of a candidate; or
(2) the success or defeat of:
(A) a political party; or
(B) a public question submitted to a vote in an election.
(b) Contributions by a corporation or labor organization are limited to those authorized by sections 4, 5, and 6 of this chapter.
(c) A national bank or a corporation organized by authority of any law of Congress must comply with contribution restrictions applicable to Indiana elections under 2 U.S.C. 441b.
As added by P.L.5-1986, SEC.5. Amended by P.L.11-1987, SEC.3; P.L.7-1990, SEC.29; P.L.14-1992, SEC.1; P.L.3-1997, SEC.176.

IC 3-9-2-4
Corporations or labor organizations; limitation on contributions
Sec. 4. During a year a corporation or labor organization may not

make total contributions in excess of:
(1) an aggregate of five thousand dollars ($5,000) apportioned in any manner among all candidates for state offices (including a judge of the court of appeals whose retention in office is voted on by a district that does not include all of Indiana);
(2) an aggregate of five thousand dollars ($5,000) apportioned in any manner among all state committees of political parties;
(3) an aggregate of two thousand dollars ($2,000) apportioned in any manner among all candidates for the senate of the general assembly;
(4) an aggregate of two thousand dollars ($2,000) apportioned in any manner among all candidates for the house of representatives of the general assembly;
(5) an aggregate of two thousand dollars ($2,000) apportioned in any manner among regular party committees organized by a legislative caucus of the senate of the general assembly;
(6) an aggregate of two thousand dollars ($2,000) apportioned in any manner among regular party committees organized by a legislative caucus of the house of representatives of the general assembly;
(7) an aggregate of two thousand dollars ($2,000) apportioned in any manner among all candidates for school board offices and local offices; and
(8) an aggregate of two thousand dollars ($2,000) apportioned in any manner among all central committees other than state committees.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.144; P.L.10-1988, SEC.66.

IC 3-9-2-5
Contributions or donations to specific candidate or committee
Sec. 5. (a) A contribution:
(1) authorized under subsection (c) or section 4 of this chapter;
(2) to a committee by a corporation or labor organization; and
(3) designated by that corporation or labor organization for disbursement to a specific candidate, central committee, or other regular party committee;
is subject to the limitations in section 4 of this chapter.
(b) A corporation or labor organization may make a donation to cover any amount of administrative costs (as described in IC 3-5-2-15(e)) to a political action committee established and controlled by the corporation or labor organization. A donation made under this subsection is not considered a contribution or an expenditure by the corporation or labor organization.
(c) A corporation or labor organization may make a contribution to a political action committee if the contribution:
(1) does not exceed any of the limits prescribed under section 4 of this chapter; and
(2) is designated for disbursement to a specific candidate or committee listed under section 4 of this chapter. As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.67; P.L.3-1995, SEC.67; P.L.8-1995, SEC.36; P.L.2-1996, SEC.96; P.L.3-1997, SEC.177.

IC 3-9-2-6
Exceptions
Sec. 6. Sections 4 and 5 of this chapter do not apply to the following:
(1) Nonpartisan registration and get-out-the-vote campaigns:
(A) by a corporation aimed at its stockholders and employees; or
(B) by a trade association or labor organization aimed at its members.
(2) A contribution or transfer by an incorporated nonpartisan political action committee to any other committee.
(3) A contribution supporting or opposing the approval of a public question submitted to the electorate of the entire state or a local public question.
As added by P.L.5-1986, SEC.5. Amended by P.L.7-1990, SEC.30.

IC 3-9-2-7
Election contest expenses
Sec. 7. This article does not limit or affect the right of a person to expend money for proper legal expenses in maintaining or contesting the result of an election.
As added by P.L.5-1986, SEC.5.

IC 3-9-2-8
Contributions from national committee
Sec. 8. A central committee may accept contributions from the national committee or the national congressional committee of a political party to be expended for purposes authorized by this article.
As added by P.L.5-1986, SEC.5.

IC 3-9-2-9
Transfer of contributions to treasurer; segregation of funds
Sec. 9. (a) Each person who accepts a contribution for a committee shall, on demand of the treasurer of the committee, and in any case within thirty (30) days after receipt of the contribution, transfer to the treasurer the actual contribution if it is money or a detailed account if it is other than money.
(b) The transfer must include the actual monetary value and the information about the contribution required to be reported by the treasurer under IC 3-9-5-14.
(c) This subsection applies to a committee that accepts contributions or makes expenditures in an aggregate amount of more than two hundred dollars ($200) in a year. All funds of a committee must be segregated from, and may not be commingled with, the personal funds of officers, members, or associates of the committee.
As added by P.L.5-1986, SEC.5. Amended by P.L.7-1990, SEC.31;

P.L.3-1997, SEC.178.

IC 3-9-2-10
Solicitation of funds; notice
Sec. 10. An individual, an organization, or a committee shall include in all literature and advertisements soliciting contributions:
(1) the notice required under IC 3-9-3-2.5; and
(2) any notice required under Section 6113 of the Internal Revenue Code (26 U.S.C. 6113).
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.68; P.L.5-1989, SEC.29; P.L.3-1997, SEC.179.

IC 3-9-2-11
Foreign nationals
Sec. 11. A foreign national (as defined in 2 U.S.C. 441e(b)) may not make a contribution in connection with:
(1) an election;
(2) a convention; or
(3) a caucus in which a candidate is selected;
under this title.
As added by P.L.3-1995, SEC.68.

IC 3-9-2-12
Prohibition on contributions to legislative and state candidates during long session of general assembly; prohibited period; exceptions
Sec. 12. (a) This section does not apply to:
(1) a member of the general assembly; or
(2) a candidate's committee of a member of the general assembly;
with respect to an office other than a legislative office or a state office to which the member seeks election.
(b) As used in this section, "affected person" refers to any of the following:
(1) An individual who holds a legislative office.
(2) A candidate for a legislative office.
(3) An individual who holds a state office.
(4) A candidate for a state office.
(c) As used in this section, "prohibited period" means the period:
(1) beginning on the day in January in each odd-numbered year the general assembly reconvenes under IC 2-2.1-1-2; and
(2) through the day the general assembly adjourns sine die in an odd-numbered year under IC 2-2.1-1-2.
(d) During the prohibited period, an affected person, an affected person's candidate's committee, and a legislative caucus committee may not do any of the following:
(1) Solicit campaign contributions.
(2) Accept campaign contributions.
(3) Conduct other fundraising activities. This subdivision does not prohibit an affected person from participating in party

activities conducted by a regular party committee.
As added by P.L.3-1997, SEC.180. Amended by P.L.58-2010, SEC.31.

IC 3-9-2-13
Repealed
(Repealed by P.L.100-2012, SEC.1.)



CHAPTER 3. CAMPAIGN EXPENSES

IC 3-9-3-2
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-9-3-2.5
Communications regarding clearly identified candidates; soliciting contributions; disclaimers
Sec. 2.5. (a) This section does not apply to any of the following:
(1) A communication relating to an election to a federal office.
(2) A communication relating to the outcome of a public question.
(3) A communication described by this section in a medium regulated by federal law to the extent that federal law regulates the appearance, content, or placement of the communication in the medium.
(4) Bumper stickers, pins, buttons, pens, and similar small items upon which the disclaimer required by this section cannot be conveniently printed.
(5) Skywriting, water towers, wearing apparel, or other means of displaying an advertisement on which the inclusion of a disclaimer would be impracticable.
(6) Checks, receipts, and similar items of minimal value that do not contain a political message and are used for purely administrative purposes.
(7) A communication by a political action committee organized and controlled by a corporation soliciting contributions to the political action committee by the stockholders, executives, or

employees of the corporation and the families of those individuals.
(8) A communication by a political action committee organized and controlled by a labor organization soliciting contributions to the political action committee by the members or executive personnel of the labor organization and the families of those individuals.
(9) A direct mailing of one hundred (100) or less substantially similar pieces of mail.
(b) This section applies whenever a person:
(1) makes an expenditure for the purpose of financing communications expressly advocating the election or defeat of a clearly identified candidate; or
(2) solicits a contribution;
through a newspaper, a magazine, an outdoor advertising facility, a poster, a yard sign, a direct mailing, or any other type of general public political advertising.
(c) For purposes of this section, a candidate is clearly identified if any of the following apply:
(1) The name of the candidate involved appears.
(2) A photograph or drawing of the candidate appears.
(3) The identity of the candidate is apparent by unambiguous reference.
(d) A communication described in subsection (b) must contain a disclaimer that appears and is presented in a clear and conspicuous manner to give the reader or observer adequate notice of the identity of persons who paid for and, when required, who authorized the communication. A disclaimer does not comply with this section if the disclaimer is difficult to read or if the placement of the disclaimer is easily overlooked.
(e) In addition to meeting the requirements of subsection (d), a disclaimer that appears on a printed communication described in subsection (b) must comply with the following:
(1) The disclaimer must be of sufficient type size to be clearly readable by the recipient of the communication. A disclaimer in 12 point type size satisfies the size requirement of this subdivision when the disclaimer is used for a yard sign, a poster, a flyer, a newspaper, a magazine, or a direct mailing.
(2) The disclaimer must be printed with a reasonable degree of color contrast between the background and the printed statement. A disclaimer satisfies the color contrast requirement of this subdivision if:
(A) the disclaimer is printed in black text on a white background; or
(B) the degree of color contrast between the background and the text of the disclaimer is not less than the color contrast between the background and the largest text used in the communication.
Notwithstanding subdivisions (1) and (2), a disclaimer satisfies the requirements of this subsection if the minimum type size of the

disclaimer is 7 point and the type color of the disclaimer contrasts with the background color.
(f) A communication that would require a disclaimer if distributed separately must contain the required disclaimer if included in a package of materials.
(g) This subsection does not apply to a communication, such as a billboard, that contains only a front face. The disclaimer need not appear on the front or cover page of the communication if the disclaimer appears within the communication.
(h) Except as provided in subsection (i), a communication described in subsection (b) must satisfy one (1) of the following:
(1) If the communication is paid for and authorized by:
(A) a candidate;
(B) an authorized political committee of a candidate; or
(C) the committee's agents;
the communication must clearly state that the communication has been paid for by the authorized political committee.
(2) If the communication is paid for by other persons but authorized by:
(A) a candidate;
(B) an authorized political committee of a candidate; or
(C) the committee's agents;
the communication must clearly state that the communication is paid for by the other persons and authorized by the authorized political committee.
(3) If the communication is not authorized by:
(A) a candidate;
(B) an authorized political committee of a candidate; or
(C) the committee's agents;
the communication must clearly state the name of the person who paid for the communication and state that the communication is not authorized by any candidate or candidate's committee.
(4) If the communication is a solicitation directed to the general public on behalf of a political committee that is not a candidate's committee, the solicitation must clearly state the full name of the person who paid for the communication.
(i) A communication by a regular party committee consisting of:
(1) a printed slate card, a sample ballot, or other printed listing of three (3) or more candidates for public office at an election;
(2) campaign materials such as handbills, brochures, posters, party tabloids or newsletters, and yard signs distributed by volunteers and used by the regular party committee in connection with volunteer activities on behalf of any nominee of the party; or
(3) materials distributed by volunteers as part of the regular party's voter registration or get-out-the-vote efforts;
must clearly state the name of the person who paid for the communication but is not required to state that the communication is authorized by any candidate or committee. As added by P.L.3-1997, SEC.183. Amended by P.L.38-1999, SEC.31; P.L.176-1999, SEC.42; P.L.225-2011, SEC.42.

IC 3-9-3-3
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-9-3-4
Contributions of money
Sec. 4. (a) Money received by a candidate or committee as a contribution may be used only:
(1) to defray any expense reasonably related to the person's or committee's:
(A) campaign for federal, state, legislative, or local office;
(B) continuing political activity; or
(C) activity related to service in an elected office;
(2) to make an expenditure to any national, state, or local committee of any political party or another candidate's committee; or
(3) upon dissolution of a committee, in a manner permitted under IC 3-9-1-12.
(b) Money received by a candidate or committee as a contribution may not be used for primarily personal purposes by the candidate or by any other person except as described in subsection (a).
(c) Money received as a contribution may be invested by a committee in an account with a financial institution, savings association, or credit union, or in any equity account. Any loss resulting from an investment under this subsection must be reported as a committee expenditure. Any gain resulting from an investment under this subsection must be reported as income.
As added by P.L.13-1987, SEC.2. Amended by P.L.3-1993, SEC.87; P.L.3-1995, SEC.70; P.L.79-1998, SEC.1.

IC 3-9-3-5
False representation as office holder in campaign materials
Sec. 5. (a) This section does not apply to the following:
(1) A communication relating to an election to a federal office.
(2) A person whose sole act is, in the normal course of business, participating in the preparation, printing, distribution, or broadcast of the advertising or material containing the false representation.
(b) As used in this section, "officeholder" refers to a person who holds an elected office.
(c) A person may not knowingly or intentionally authorize, finance, sponsor, or participate in the preparation, distribution, or broadcast of paid political advertising or campaign material that falsely represents that a candidate in any election is or has been an officeholder.
As added by P.L.66-2003, SEC.21.



CHAPTER 4. ADMINISTRATION BY ELECTION DIVISION AND COUNTY ELECTION BOARDS

IC 3-9-4-2
Forms
Sec. 2. The election division shall furnish forms prescribed by the commission for making the reports and statements required to be filed under this article.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.97; P.L.3-1997, SEC.185.

IC 3-9-4-3
Information manual
Sec. 3. The commission shall prepare, publish, and furnish to candidates and all interested persons on request a manual setting forth recommended uniform methods of bookkeeping and reporting and shall summarize all the requirements of this article.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.98.

IC 3-9-4-4
Filing, coding, and cross-indexing system; computer system; standardized software program; electronic submission
Sec. 4. (a) The election division shall develop a filing and coding system consistent with the purposes of this article. The election division and each county election board shall use the filing and

coding system. The coding system must provide:
(1) not more than ten (10) codes to account for various campaign expenditure items; and
(2) a clear explanation of the kinds of expenditure items that must be accounted for under each code.
(b) The election division shall develop and use a computer system to store campaign finance reports required to be filed under IC 3-9-5-6, IC 3-9-5-10, and IC 3-9-5-20.1. The computer system must enable the election division to do the following:
(1) Identify all candidates or committees that received contributions from a contributor over the past three (3) years.
(2) Identify all contributors to a candidate or committee over the past three (3) years.
(3) Provide for electronic submission, retrieval, storage, and disclosure of campaign finance reports of candidates for the following:
(A) Legislative office.
(B) State office.
The election division shall provide training at no cost to candidates to enable candidates described in this subdivision to file campaign finance reports electronically.
(c) The election division shall notify each candidate's committee that the election division will provide at the committee's request at no cost a standardized software program to permit the committee to install the software on a computer and generate an electronic version of the reports and statements required to be filed with the election division under this article. However, the election division is not required to provide or alter the software program to make the program compatible for installation or operation on a specific computer.
(d) This subsection applies to the following committees:
(1) A committee for a candidate seeking election to a state office.
(2) A political action committee that has received more than fifty thousand dollars ($50,000) in contributions since the close of the previous reporting period.
The committee must file electronically the report or statement required under this article with the election division using a standardized software program supplied to the committee without charge under subsection (c) or another format approved by the election division. An electronic filing approved by the election division under this subsection may not require manual reentry into a computer system of the data contained in the report or statement in order to make the data available to the general public under subsection (g).
(e) This subsection applies to an electronic submission under subsection (b)(3). An electronic submission must be in a format previously approved by the commission that permits the election division to print out a hard copy of the report after the receipt of the electronic submission from the candidate. Filing of a report occurs

under IC 3-5-2-24.5 on the date and at the time electronically recorded by the election division's computer system. If a discrepancy exists between the text of the electronic submission and the printed report, the text of the printed report prevails until an amendment is filed under this article to correct the discrepancy.
(f) The election division is not required to accept an electronic submission unless the submission complies with subsection (b)(3). Upon receiving approval from the commission, the election division may accept an electronic submission from candidates, committees, or persons described in subsection (b)(3).
(g) The election division shall make campaign finance reports stored on the computer system under subsection (b) available to the general public through an on-line service.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.99; P.L.4-1996, SEC.33; P.L.3-1997, SEC.186; P.L.176-1999, SEC.43; P.L.126-2002, SEC.34; P.L.45-2003, SEC.1; P.L.221-2005, SEC.19; P.L.164-2006, SEC.61.

IC 3-9-4-5
Reports and statements; public inspection and copying; sale of information copied
Sec. 5. (a) The election division and each county election board shall make the reports and statements filed with them available for public inspection and copying, commencing as soon as practicable but not later than the end of the second business day following the day during which they were received.
(b) The election division and the county election boards shall also permit copying of a report or statement by hand or by duplicating machine, as requested, at the expense of the person and subject to IC 5-14-3-8. Inspection and copying of records contained on the computer system described in section 4(b) of this chapter are subject to IC 5-14-3.
(c) A person may not sell information copied from reports and statements under this section or use it for a commercial purpose. However, this restriction does not apply to a newspaper, magazine, book, or other communication with a principal purpose other than communicating contributor information:
(1) to solicit contributions; or
(2) for other commercial purposes.
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.70; P.L.8-1992, SEC.9; P.L.2-1996, SEC.100; P.L.4-1996, SEC.34; P.L.3-1997, SEC.187.

IC 3-9-4-6
Preservation of reports and statements
Sec. 6. (a) Except as provided in subsections (b) and (c), the election division and each county election board shall preserve reports and statements for four (4) years from December 1 following the election to which they pertain, unless the records are in litigation.
(b) This subsection applies to reports and statements filed by a

person that seeks to influence the election or retention of an individual to an office with a term of more than four (4) years. The election division and each county election board shall preserve the reports and statements subject to this subsection until the final December 1 before the expiration of the term for the office, unless the records are in litigation.
(c) If a report is a duplicate of a report required to be filed under the federal Election Campaign Act (2 U.S.C. 431 et seq.), the report may be discarded on January 1 of the second year after the report was filed.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1995, SEC.72; P.L.2-1996, SEC.101; P.L.3-1997, SEC.188; P.L.66-2003, SEC.22.

IC 3-9-4-7
List of statements
Sec. 7. The election division and each county election board shall compile and maintain a current list of all statements or parts of statements pertaining to each candidate, committee, and public question.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.102; P.L.3-1997, SEC.189.

IC 3-9-4-8
Annual report
Sec. 8. (a) The election division shall prepare and make available to the public an annual report including compilations of total reported contributions and expenditures for all candidates, committees, and other persons during the year.
(b) Each county election board may prepare an annual report that includes compilations of total reported contributions and expenditures for all candidates, committees, and other persons within the county during the year.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.147; P.L.2-1996, SEC.103; P.L.3-1997, SEC.190.

IC 3-9-4-9
Annual compilations
Sec. 9. The election division and each county election board may prepare and publish annual compilations of:
(1) total amounts expended according to categories it determines and broken down into:
(A) candidate;
(B) party;
(C) legislative caucus committee; and
(D) political action committee;
expenditures on the state, legislative, and local levels;
(2) total amounts expended for influencing nominations and elections stated separately; and
(3) total amounts contributed according to categories of amounts it determines and broken down into contributions on

the state, legislative, and local levels for candidates and committees.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.104; P.L.3-1997, SEC.191.

IC 3-9-4-10
Special reports
Sec. 10. The election division and each county election board may prepare and publish special reports from time to time comparing the various totals and categories of contributions and expenditures made with respect to previous elections.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.105; P.L.3-1997, SEC.192.

IC 3-9-4-11
Miscellaneous reports
Sec. 11. The election division and each county election board may prepare and publish other reports they consider appropriate.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.106; P.L.3-1997, SEC.193.

IC 3-9-4-12
Repealed
(Repealed by P.L.3-1995, SEC.157.)

IC 3-9-4-13
Audits; investigations
Sec. 13. The election division and each county election board shall make audits and field investigations from time to time with respect to reports and statements filed under this article and with respect to an alleged failure to file a report or statement required under this article. The election division may request the state board of accounts to assist in the performance of audits the election division considers necessary, and the state board of accounts may perform the audits that are requested.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.107; P.L.3-1997, SEC.194.

IC 3-9-4-14
Examination of statements of organization or reports; campaign finance reports
Sec. 14. (a) The election division and each county election board shall do all of the following:
(1) Ascertain whether candidates, committees, or other persons have:
(A) failed to file statements of organization or reports; or
(B) filed defective statements of organization or reports.
(2) Give the following notices:
(A) To delinquents to file a statement of organization or a report immediately upon receipt of the notice. A delinquency

notice for a report must be given not later than thirty (30) days after the date the report was required to be filed. The election division or a county election board may, but is not required to, give delinquency notices at other times.
(B) To persons filing defective reports to make a supplemental statement or report correcting all defects not later than noon five (5) calendar days after receipt of the notice.
(3) Make available for public inspection a list of delinquents and persons who have failed to file the required supplemental statement or report. The election division and each county election board shall post a list of delinquents in a public place at or near the entrance of the commission's or board's respective offices.
(b) The election division shall mail:
(1) to each candidate required to file a campaign finance report with the election division; and
(2) twenty-one (21) days before the campaign finance reports are due;
the proper campaign finance report forms and a notice that states the date the campaign finance reports are due. The election division is required to mail notices and forms only to candidates for state offices and legislative offices. A county election board may, but is not required to, implement this subsection for candidates for local offices.
(c) Notwithstanding any notice given to a delinquent under subsection (a) or (b), the delinquent remains liable for a civil penalty in the full amount permitted under this chapter for failing to file a campaign finance report or statement of organization not later than the date and time prescribed under this article.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1995, SEC.73; P.L.2-1996, SEC.108; P.L.3-1997, SEC.195; P.L.176-1999, SEC.44; P.L.14-2004, SEC.71.

IC 3-9-4-15
Hearings
Sec. 15. A member of the commission, the co-directors, with the authorization of the commission, or a member of a county election board may conduct a hearing or an investigation, take evidence, and report back to the commission or board for its consideration and action.
As added by P.L.5-1986, SEC.5. Amended by P.L.8-1995, SEC.37.

IC 3-9-4-16
Civil penalties; election commission
Sec. 16. (a) In addition to any other penalty imposed, a person who does any of the following is subject to a civil penalty under this section:
(1) Fails to file with the election division a report in the manner required under IC 3-9-5. (2) Fails to file a statement of organization required under IC 3-9-1.
(3) Is a committee or a member of a committee who disburses or expends money or other property for any political purpose before the money or other property has passed through the hands of the treasurer of the committee.
(4) Makes a contribution other than to a committee subject to this article or to a person authorized by law or a committee to receive contributions on the committee's behalf.
(5) Is a corporation or labor organization that exceeds any of the limitations on contributions prescribed by IC 3-9-2-4.
(6) Makes a contribution in the name of another person.
(7) Accepts a contribution made by one (1) person in the name of another person.
(8) Is not the treasurer of a committee subject to this article, and pays any expenses of an election or a caucus except as authorized by this article.
(9) Commingles the funds of a committee with the personal funds of an officer, a member, or an associate of the committee.
(10) Wrongfully uses campaign contributions in violation of IC 3-9-3-4.
(11) Violates IC 3-9-2-12.
(12) Fails to designate a contribution as required by IC 3-9-2-5(c).
(13) Violates IC 3-9-3-5.
(14) Serves as a treasurer of a committee in violation of any of the following:
(A) IC 3-9-1-13(1).
(B) IC 3-9-1-13(2).
(C) IC 3-9-1-18.
(15) Fails to comply with section 4(d) of this chapter.
(16) Violates IC 3-9-3-2.5 by making a communication that contains a disclaimer that is not presented in a clear and conspicuous manner required by IC 3-9-3-2.5(d) and IC 3-9-3-2.5(e). This subdivision does not apply to a person whose sole act is, in the normal course of business, participating in the preparation, printing, distribution, or broadcast of the communication containing the disclaimer.
(b) This subsection applies to a person who is subject to a civil penalty under subsection (a)(1) or (a)(2) for filing a defective report or statement. If the commission determines that a person failed to file the amended report or statement of organization not later than noon five (5) days after being given notice under section 14 of this chapter, the commission may assess a civil penalty. The penalty is ten dollars ($10) for each day the report is late after the expiration of the five (5) day period, not to exceed one hundred dollars ($100) plus any investigative costs incurred and documented by the election division. The civil penalty limit under this subsection applies to each report separately.
(c) This subsection applies to a person who is subject to a civil

penalty under subsection (a)(1) or (a)(2) for a delinquent report or statement. If the commission determines that a person failed to file the report or statement of organization by the deadline prescribed under this article, the commission shall assess a civil penalty. The penalty is fifty dollars ($50) for each day the report or statement is late, with the afternoon of the final date for filing the report or statement being calculated as the first day. The civil penalty under this subsection may not exceed one thousand dollars ($1,000) plus any investigative costs incurred and documented by the election division. The civil penalty limit under this subsection applies to each report separately.
(d) This subsection applies to a person who is subject to a civil penalty under subsection (a)(3), (a)(4), (a)(6), (a)(7), (a)(8), (a)(9), or (a)(10). If the commission determines that a person is subject to a civil penalty under subsection (a), the commission may assess a civil penalty of not more than one thousand dollars ($1,000), plus any investigative costs incurred and documented by the election division.
(e) This subsection applies to a person who is subject to a civil penalty under subsection (a)(5). If the commission determines that a person is subject to a civil penalty under subsection (a)(5), the commission may assess a civil penalty of not more than three (3) times the amount of the contribution in excess of the limit prescribed by IC 3-9-2-4, plus any investigative costs incurred and documented by the election division.
(f) This subsection applies to a person who is subject to a civil penalty under subsection (a)(11). If the commission determines that a candidate or the candidate's committee has violated IC 3-9-2-12, the commission shall assess a civil penalty equal to the greater of the following, plus any investigative costs incurred and documented by the election division:
(1) Two (2) times the amount of any contributions received.
(2) One thousand dollars ($1,000).
(g) This subsection applies to a person who is subject to a civil penalty under subsection (a)(12). If the commission determines that a corporation or a labor organization has failed to designate a contribution in violation of IC 3-9-2-5(c), the commission shall assess a civil penalty equal to the greater of the following, plus any investigative costs incurred and documented by the election division:
(1) Two (2) times the amount of the contributions undesignated.
(2) One thousand dollars ($1,000).
(h) This subsection applies to a person who is subject to a civil penalty under subsection (a)(13). If the commission determines, by unanimous vote of the entire membership of the commission, that a person has violated IC 3-9-3-5, the commission may assess a civil penalty of not more than five hundred dollars ($500), plus any investigative costs incurred and documented by the election division.
(i) This subsection applies to a person who is subject to a civil penalty under subsection (a)(14). If the commission determines, by unanimous vote of the entire membership of the commission, that a

person has served as the treasurer of a committee in violation of any of the statutes listed in subsection (a)(14), the commission may assess a civil penalty of not more than five hundred dollars ($500), plus any investigative costs incurred and documented by the election division.
(j) This subsection applies to a person who is subject to a civil penalty under subsection (a)(15). The commission may assess a civil penalty equal to the costs incurred by the election division for the manual entry of the data contained in the report or statement, plus any investigative costs incurred and documented by the election division.
(k) This subsection applies to a person who is subject to a civil penalty under subsection (a)(16). If the commission determines that a person is subject to a civil penalty under subsection (a)(16), the commission may assess a civil penalty of not more than one thousand dollars ($1,000) for each communication circulated or published (but not for each of the copies of the communication actually circulated or published), plus any investigative costs incurred and documented by the election division.
(l) All civil penalties collected under this section shall be deposited with the treasurer of state in the campaign finance enforcement account.
(m) Proceedings of the commission under this section are subject to IC 4-21.5.
As added by P.L.3-1993, SEC.89. Amended by P.L.3-1995, SEC.74; P.L.2-1996, SEC.109; P.L.4-1996, SEC.35; P.L.3-1997, SEC.196; P.L.66-2003, SEC.23; P.L.14-2004, SEC.72; P.L.221-2005, SEC.20; P.L.225-2011, SEC.43.

IC 3-9-4-17
Civil penalties; county election board
Sec. 17. (a) In addition to any other penalty imposed, a person who does any of the following is subject to a civil penalty under this section:
(1) Fails to file with a county election board a report in the manner required under IC 3-9-5.
(2) Fails to file a statement of organization required under IC 3-9-1.
(3) Is a committee or a member of a committee who disburses or expends money or other property for any political purpose before the money or other property has passed through the hands of the treasurer of the committee.
(4) Makes a contribution other than to a committee subject to this article or to a person authorized by law or a committee to receive contributions in the committee's behalf.
(5) Is a corporation or labor organization that exceeds any of the limitations on contributions prescribed by IC 3-9-2-4.
(6) Makes a contribution in the name of another person.
(7) Accepts a contribution made by one (1) person in the name of another person. (8) Is not the treasurer of a committee subject to this article, and pays any expenses of an election or a caucus except as authorized by this article.
(9) Commingles the funds of a committee with the personal funds of an officer, a member, or an associate of the committee.
(10) Wrongfully uses campaign contributions in violation of IC 3-9-3-4.
(11) Fails to designate a contribution as required by IC 3-9-2-5(c).
(12) Violates IC 3-9-3-5.
(13) Serves as a treasurer of a committee in violation of any of the following:
(A) IC 3-9-1-13(1).
(B) IC 3-9-1-13(2).
(C) IC 3-9-1-18.
(14) Violates IC 3-9-3-2.5 by making a communication that contains a disclaimer that is not presented in a clear and conspicuous manner, as required by IC 3-9-3-2.5(d) and IC 3-9-3-2.5(e). This subdivision does not apply to a person whose sole act is, in the normal course of business, participating in the preparation, printing, distribution, or broadcast of the communication containing the disclaimer.
(b) This subsection applies to a person who is subject to a civil penalty under subsection (a)(1) or (a)(2) for filing a defective report or statement. If the county election board determines that a person failed to file the report or a statement of organization not later than noon five (5) days after being given notice under section 14 of this chapter, the county election board may assess a civil penalty. The penalty is ten dollars ($10) for each day the report is late after the expiration of the five (5) day period, not to exceed one hundred dollars ($100) plus any investigative costs incurred and documented by the board. The civil penalty limit under this subsection applies to each report separately.
(c) This subsection applies to a person who is subject to a civil penalty under subsection (a)(1) or (a)(2) for a delinquent report or statement. If the county election board determines that a person failed to file the report or statement of organization by the deadline prescribed under this article, the board shall assess a civil penalty. The penalty is fifty dollars ($50) for each day the report is late, with the afternoon of the final date for filing the report or statement being calculated as the first day. The civil penalty under this subsection may not exceed one thousand dollars ($1,000) plus any investigative costs incurred and documented by the board. The civil penalty limit under this subsection applies to each report separately.
(d) This subsection applies to a person who is subject to a civil penalty under subsection (a)(3), (a)(4), (a)(6), (a)(7), (a)(8), (a)(9), or (a)(10). If the county election board determines that a person is subject to a civil penalty under subsection (a), the board may assess a civil penalty of not more than one thousand dollars ($1,000), plus any investigative costs incurred and documented by the board. (e) This subsection applies to a person who is subject to a civil penalty under subsection (a)(5). If the county election board determines that a person is subject to a civil penalty under subsection (a)(5), the board may assess a civil penalty of not more than three (3) times the amount of the contribution in excess of the limit prescribed by IC 3-9-2-4, plus any investigative costs incurred and documented by the board.
(f) This subsection applies to a person who is subject to a civil penalty under subsection (a)(11). If the county election board determines that a corporation or a labor organization has failed to designate a contribution in violation of IC 3-9-2-5(c), the board shall assess a civil penalty equal to the greater of the following, plus any investigative costs incurred and documented by the board:
(1) Two (2) times the amount of the contributions undesignated.
(2) One thousand dollars ($1,000).
(g) This subsection applies to a person who is subject to a civil penalty under subsection (a)(12). If the county election board determines, by unanimous vote of the entire membership of the board, that a person has violated IC 3-9-3-5, the board may assess a civil penalty of not more than five hundred dollars ($500), plus any investigative costs incurred and documented by the board.
(h) This subsection applies to a person who is subject to a civil penalty under subsection (a)(13). If the county election board determines, by unanimous vote of the entire membership of the board, that a person has served as the treasurer of a committee in violation of any of the statutes listed in subsection (a)(13), the board may assess a civil penalty of not more than five hundred dollars ($500), plus any investigative costs incurred and documented by the board.
(i) This subsection applies to a person who is subject to a civil penalty under subsection (a)(14). If the board determines that a person is subject to a civil penalty under subsection (a)(14), the board may assess a civil penalty of not more than one thousand dollars ($1,000) for each communication circulated or published (but not for each of the copies of the communication actually circulated or published), plus any investigative costs incurred and documented by the election division.
(j) All civil penalties collected under this section shall be deposited with the county treasurer to be deposited by the county treasurer in a separate account to be known as the campaign finance enforcement account. The funds in the account are available, with the approval of the county fiscal body, to augment and supplement the funds appropriated for the administration of this article.
(k) Money in the campaign finance enforcement account does not revert to the county general fund at the end of a county fiscal year.
(l) Proceedings of the county election board under this section are subject to IC 4-21.5.
As added by P.L.3-1993, SEC.90. Amended by P.L.3-1995, SEC.75; P.L.3-1997, SEC.197; P.L.66-2003, SEC.24; P.L.14-2004, SEC.73; P.L.225-2011, SEC.44.
IC 3-9-4-18
Delinquent or defective report
Sec. 18. (a) As used in this section, "delinquent or defective report" refers to a campaign finance report or statement of organization:
(1) that was required to be filed under IC 3-9-5 but was not filed in the manner required under IC 3-9-5; and
(2) for which a person was assessed a civil penalty under section 16 or 17 of this chapter.
(b) As used in this section, "election board" refers to the following:
(1) The commission if a civil penalty was assessed under section 16 of this chapter.
(2) The county election board if a civil penalty was assessed under section 17 of this chapter.
(c) As used in this section, "person" refers to a person who:
(1) has been assessed a civil penalty under section 16 or 17 of this chapter; and
(2) has filed a declaration of candidacy, a petition of nomination, or a declaration of intent to be a write-in candidate in a subsequent election or for whom a certificate of nomination has been filed.
(d) A person who does both of the following is relieved from further civil liability under this chapter for the delinquent or defective report:
(1) Files the delinquent report or amends the defective report from the previous candidacy:
(A) before filing a report required under IC 3-9-5-6; or
(B) at the same time the person files the report required under IC 3-9-5-6;
for a subsequent candidacy.
(2) Pays all civil penalties assessed under section 16 or 17 of this chapter for the delinquent report.
(e) This subsection applies to a person who:
(1) is assessed a civil penalty under this chapter; and
(2) is elected to office in the subsequent election.
The election board may order the auditor of state or the fiscal officer of the political subdivision responsible for issuing the person's payment for serving in office to withhold from the person's paycheck the amount of the civil penalty assessed under this chapter. If the amount of the paycheck is less than the amount of the civil penalty, the auditor or fiscal officer shall continue withholding money from the person's paycheck until an amount equal to the amount of the civil penalty has been withheld.
(f) The auditor of state or fiscal officer shall deposit an amount paid, recovered, or withheld under this section in the election board's campaign finance enforcement account.
(g) Proceedings of the election board under this section are subject to IC 4-21.5.
As added by P.L.3-1993, SEC.91. Amended by P.L.3-1995, SEC.76;

P.L.2-1996, SEC.110; P.L.3-1997, SEC.198; P.L.176-1999, SEC.45.

IC 3-9-4-19
Waiver or reduction of civil penalty
Sec. 19. Notwithstanding section 16 or 17 of this chapter, if upon the unanimous vote of its entire membership, the commission or a county election board finds that imposition of a civil penalty required to be imposed would be unjust under the circumstances, the commission or board may do either of the following:
(1) Waive the penalty.
(2) Reduce the penalty to an amount specified by the commission or the board.
As added by P.L.3-1997, SEC.199.

IC 3-9-4-20
Settlement agreement to pay proposed civil penalty
Sec. 20. (a) Notwithstanding section 16 of this chapter, if a person is notified by the election division that the commission may assess a proposed civil penalty under this article against the person, the person may enter into an agreement with the election division to pay the proposed penalty and waive a hearing before the commission otherwise required under section 16 of this chapter.
(b) An agreement entered into under this section must:
(1) provide for the payment of the entire proposed civil penalty not later than the date of the execution of the agreement; and
(2) be presented to the commission by the election division for ratification at the commission's next regularly scheduled meeting.
As added by P.L.221-2005, SEC.21.



CHAPTER 5. REPORTS REQUIRED OF CANDIDATES AND COMMITTEES

IC 3-9-5-2
Persons required to file with election division
Sec. 2. The following persons, whenever required to file a report, notice, or other instrument by this article, shall file it with the election division:
(1) Candidates for state office and their candidate's committees.
(2) The following central committees:
(A) State committees.
(B) Congressional district committees.
(3) Other regular party committees that propose to influence the election of a candidate for state or legislative office or the outcome of a public question for or against which the electorate of the whole state may vote.
(4) Political action committees that propose to influence the election of a candidate for state or legislative office or the outcome of a public question for or against which the electorate of the whole state may vote.
(5) Legislative caucus committees.
As added by P.L.5-1986, SEC.5. Amended by P.L.8-1992, SEC.10; P.L.2-1996, SEC.111; P.L.3-1997, SEC.201.

IC 3-9-5-3
Candidates for legislative office; circuit court clerk shall provide

copies of report, notice, or other instrument from state web site upon request; charges for copies
Sec. 3. (a) A candidate for legislative office and the candidate's committee shall file each report, notice, or other instrument required by this article with the election division.
(b) The circuit court clerk shall, at the request of any person, furnish the person a copy of a report, notice, or other instrument required by this article for a candidate for a legislative office from electronic records maintained on the secretary of state's or election division's web site. The circuit court clerk shall charge for a copy of records furnished under this subsection as provided in IC 5-14-3.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.112; P.L.3-1997, SEC.202; P.L.58-2010, SEC.32.

IC 3-9-5-4
Persons required to file with county election board
Sec. 4. The following persons, whenever required to file a report, notice, or other instrument by this article, shall file it with the county election board of each county comprising part of the affected election district:
(1) Candidates for local office and their candidate's committees.
(2) Regular party committees that are not required to file with the election division.
(3) Political action committees that are not required to file with the election division.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.113; P.L.3-1997, SEC.203.

IC 3-9-5-5
Receipts and expenditures; forms
Sec. 5. The treasurer of each committee shall file reports of receipts and expenditures on forms prescribed or approved by the commission.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.114.

IC 3-9-5-6
Time for completion of reports
Sec. 6. (a) This subsection applies to a candidate's committee other than a candidate's committee of a candidate for a state office. Except as otherwise provided in this chapter, each committee, the committee's treasurer, and each candidate shall complete a report required by this chapter current and dated as of the following dates:
(1) Twenty-five (25) days before the nomination date.
(2) Twenty-five (25) days before the general, municipal, or special election.
(3) The annual report filed and dated as required by section 10 of this chapter.
(b) This subsection applies to a regular party committee. Except as otherwise provided in this chapter, each committee and the committee's treasurer shall complete a report required by this chapter

current and dated as of the following dates:
(1) Twenty-five (25) days before a primary election.
(2) Twenty-five (25) days before a general, municipal, or special election.
(3) The date of the annual report filed and dated as required under section 10 of this chapter.
(c) This subsection applies to a legislative caucus committee. Except as otherwise provided in this chapter, each committee and the committee's treasurer shall complete a report required under this chapter current and dated as of the following dates:
(1) Twenty-five (25) days before a primary election conducted in an even-numbered year.
(2) Twenty-five (25) days before a general election conducted in an even-numbered year.
(3) The date of the annual report filed and dated as required under section 10 of this chapter.
A legislative caucus committee is not required to file any report concerning the committee's activity during an odd-numbered year other than the annual report filed and dated under section 10 of this chapter.
(d) This subsection applies to a political action committee. Except as otherwise provided in this chapter, each committee and the committee's treasurer shall complete a report required by this chapter current and dated as of the following dates:
(1) Twenty-five (25) days before a primary election.
(2) Twenty-five (25) days before a general, municipal, or special election.
(3) The date of the annual report filed and dated as required under section 10 of this chapter.
(e) This subsection applies to a candidate's committee of a candidate for a state office. A candidate's committee is not required to file a report under section 8.2, 8.4, or 8.5 of this chapter. For a year in which an election to the state office is held, the treasurer of a candidate's committee shall file the following reports:
(1) A report covering the period from January 1 through March 31 of the year of the report. A report required by this subdivision must be filed not later than noon April 15 of the year covered by the report.
(2) A report covering the period from April 1 through June 30 of the year of the report. A report required by this subdivision must be filed not later than noon July 15 of the year covered by the report.
(3) A report covering the period from July 1 through September 30 of the year of the report. A report required by this subdivision must be filed not later than noon October 15 of the year covered by the report.
(4) A report covering the period from October 1 of the year of the report through the date that is fifteen (15) days before the date of the election. A report required by this subdivision must be filed not later than noon seven (7) days before the date of the

election.
(5) A report covering the period from the date that is fourteen (14) days before the date of the election through December 31 of the year of the report. A report required by this subdivision must:
(A) provide cumulative totals from January 1 through December 31 of the year of the report; and
(B) be filed not later than the deadline specified in section 10 of this chapter.
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.71; P.L.3-1997, SEC.204; P.L.176-1999, SEC.46; P.L.221-2005, SEC.22; P.L.164-2006, SEC.62.

IC 3-9-5-7
Delivering reports; filing deadline
Sec. 7. (a) A person may deliver reports to the appropriate office as follows:
(1) By hand.
(2) By mail.
(3) By electronic mail, if the appropriate office has the capacity to do all of the following:
(A) Receive electronic mail.
(B) Electronically record the date and time that electronic mail is received by the office.
(C) Print out a hard copy of the report after the receipt of the electronic mail by the office.
(b) Reports must be filed as follows:
(1) Hand delivered reports or reports transmitted by mail must be filed with the appropriate office during regular office hours not later than noon seven (7) days after the date of the report.
(2) Reports delivered by electronic mail must be filed with the appropriate office not later than noon seven (7) days after the date of the report.
(c) This subsection applies to a report delivered by electronic mail. Filing of a report occurs under IC 3-5-2-24.5 on the date and at the time electronically recorded by the office's computer system. If a discrepancy exists between the text of the electronic mail and the printed report, the text of the printed report prevails until an amendment is filed under this article to correct the discrepancy.
(d) An office is not required to accept a report or statement required under this article by facsimile transmission. Upon approval of a policy by the commission or a county election board to receive reports or statements by facsimile transmission, the election division or the county election board may accept the facsimile transmission of a report or statement.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.149; P.L.3-1997, SEC.205; P.L.2-1998, SEC.6; P.L.176-1999, SEC.47; P.L.126-2002, SEC.35.

IC 3-9-5-8 Report of candidate other than candidate for state office who becomes candidate less than 25 days before convention
Sec. 8. (a) This section:
(1) applies to a candidate for nomination to an office in a convention who becomes a candidate less than twenty-five (25) days before the nomination date for a candidate chosen at a convention; and
(2) does not apply to a candidate for nomination to a state office by a political party at a convention conducted under IC 3-8-4.
(b) A candidate is not required to file a report in accordance with section 6(a)(1) of this chapter. The candidate shall file the candidate's first report not later than noon twenty (20) days after the nomination date for a candidate chosen at a convention.
(c) The reporting period for the first report required for a candidate begins on the date that the individual became a candidate and ends on the day following the adjournment of the convention.
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.72; P.L.3-1997, SEC.206; P.L.176-1999, SEC.48; P.L.66-2003, SEC.25; P.L.221-2005, SEC.23; P.L.164-2006, SEC.63.

IC 3-9-5-8.2
Candidates nominated by petition
Sec. 8.2. (a) This section applies to a candidate who is nominated by petition under IC 3-8-6.
(b) A candidate is not required to prepare or file a report before the nomination date.
(c) The period for the first report required for a candidate begins on the date that the individual became a candidate and ends fourteen (14) days after the nomination date.
As added by P.L.176-1999, SEC.49.

IC 3-9-5-8.4
Candidate who files declaration of intent to be write-in candidate
Sec. 8.4. (a) This section applies to a candidate who files a declaration of intent to be a write-in candidate under IC 3-8-2.
(b) A candidate is not required to prepare or file a report before the nomination date.
(c) The period for the first report required for a candidate begins on the date that the individual became a candidate and ends fourteen (14) days after the nomination date.
As added by P.L.176-1999, SEC.50.

IC 3-9-5-8.5
Candidate selected to fill vacancy
Sec. 8.5. (a) This section applies to a candidate who is selected to fill a vacancy on the ballot under IC 3-13-1 or IC 3-13-2.
(b) A candidate is not required to prepare or file a report before the nomination date.
(c) Except as provided in subsection (d), the period for the first report required for a candidate begins on the date that the individual

became a candidate and ends fourteen (14) days after the nomination date.
(d) This subsection applies to a candidate selected under IC 3-13-2 to fill a vacancy on the ballot. A candidate is not required to prepare or file a report before or after the nomination date. The period for the first report required for a candidate begins on the date that the individual became a candidate and ends December 31 following the election.
As added by P.L.3-1997, SEC.207. Amended by P.L.176-1999, SEC.51.

IC 3-9-5-9
Off-year reports; pre-election reports; filing reports when municipal primary or election not conducted
Sec. 9. (a) Except as provided in subsections (b) and (c), in a year in which a candidate is not a candidate for election to an office to which this article applies or does not seek nomination at a caucus or state convention for election to an office to which this article applies, the treasurer of the candidate's committee shall file only the report required by section 10 of this chapter.
(b) This subsection applies to a candidate who holds one (1) office and is a candidate for a different office (or has filed a statement of organization for an exploratory committee without indicating that the individual is a candidate for a specific office). The treasurer of the candidate's committee for the office the candidate holds shall file the following reports:
(1) If the committee spends, transfers in, or transfers out at least ten thousand dollars ($10,000) from January 1 until twenty-five (25) days before the primary election, the treasurer shall file a preprimary report under section 6 of this chapter.
(2) If the committee spends, transfers in, or transfers out at least ten thousand dollars ($10,000) from twenty-five (25) days before the primary election until twenty-five (25) days before the general election, the treasurer shall file a pregeneral election report under section 6 of this chapter.
(3) The report required under section 10 of this chapter.
(c) This subsection applies to a candidate who is required to file a preprimary report or preconvention report under section 6 of this chapter and who:
(1) is defeated at the primary election or convention; or
(2) withdraws or is disqualified as a candidate before the general election.
The treasurer of a candidate's committee described by this subsection is not required to file a pregeneral election report under section 6 of this chapter but shall file the report required by section 10 of this chapter.
(d) This subsection applies to a candidate for election to a city office or a town office. If a municipal primary is not conducted in the municipality by one (1) or more parties authorized to conduct a primary, the candidate must file a report in accordance with the

schedule set forth in section 6 of this chapter as if the primary were conducted. If a municipal election is not conducted in the municipality, the candidate must file a report in accordance with section 6 of this chapter as if the municipal election were conducted.
(e) This subsection applies to a candidate's committee of a candidate for a state office. For a year in which an election to the state office is not held, the treasurer of a candidate's committee shall file the following reports in addition to any other report required by this article:
(1) A report covering the period from January 1 through June 30 of the year of the report. A report required by this subdivision must be filed not later than noon July 15 of the year covered by the report.
(2) A report covering the period from July 1 through December 31 of the year of the report. A report required by this subdivision must:
(A) provide cumulative totals from January 1 through December 31 of the year of the report; and
(B) be filed by the deadline specified in section 10 of this chapter.
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1992, SEC.15; P.L.3-1997, SEC.208; P.L.199-2001, SEC.17; P.L.14-2004, SEC.74; P.L.221-2005, SEC.24.

IC 3-9-5-10
Annual report of treasurer
Sec. 10. (a) The treasurer of each committee shall file a report each year that is complete as of December 31 of the previous year and covers the period since the last report. This annual report is due by noon:
(1) the third Wednesday in January, in the case of:
(A) a candidate's committee;
(B) a legislative caucus committee; or
(C) a political action committee; or
(2) March 1, in the case of a regular party committee.
(b) A candidate's committee of a candidate for a state office that files a report:
(1) under section 6(e)(5) or 9(e)(2) of this chapter; and
(2) by the deadline specified under subsection (a) for filing a candidate's committee report;
is not required to file an additional report under this section.
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.73; P.L.3-1995, SEC.78; P.L.3-1997, SEC.209; P.L.221-2005, SEC.25.

IC 3-9-5-11
Disbandment of committee; final report
Sec. 11. No later than noon thirty (30) days after the date a committee disbands, the last person to be treasurer of the committee shall file a final report that is complete as of the last day the committee existed and covers the period since the last report. As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.74.

IC 3-9-5-12
Outgoing treasurer; final report
Sec. 12. No later than noon thirty (30) days after the date a treasurer of a continuing committee leaves office, the outgoing treasurer shall file a final report that is complete as of the last day the person was treasurer and covers the period since the last report.
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.75.

IC 3-9-5-13
Filing duplicate federal reports
Sec. 13. (a) A person may file duplicates of the reports required to be filed under the Federal Election Campaign Act (2 U.S.C. 431 et seq.) to comply with this chapter.
(b) The duplicate must cover all activity of the committee, and the committee shall file a supplementary report as directed by the election division to provide information required by this article but not included in the federal report.
(c) Each candidate for United States Senator or United States Representative and the treasurer of the candidate's committee may file with the election division duplicates of the reports required by federal law.
(d) If a report is available on the Federal Election Commission's web site, a statement to that effect is all the person is required to file.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.115; P.L.3-1997, SEC.210; P.L.66-2003, SEC.26.

IC 3-9-5-14
Committee treasurer's report
Sec. 14. (a) As used in this section, "threshold contribution amount" refers to the following:
(1) For contributions made to a candidate's committee, a legislative caucus committee, or a political action committee, one hundred dollars ($100).
(2) For contributions made to a regular party committee, two hundred dollars ($200).
(b) The report of each committee's treasurer must disclose the following:
(1) The amount of cash on hand and the value of any investments made by the committee at the beginning of the reporting period.
(2) The total sum of individual contributions including transfers-in, accepted by the committee during its reporting period.
(3) The following information regarding each person who has made one (1) or more contributions within the year, in an aggregate amount that exceeds the threshold contribution amount in actual value to or for the committee, including the purchase of tickets for events such as dinners, luncheons,

rallies, and similar fundraising events:
(A) The full name of the person.
(B) The full mailing address of the person making the contribution.
(C) The person's occupation, if the person is an individual who has made contributions to the committee of at least one thousand dollars ($1,000) during the calendar year.
(D) The date and amount of each contribution.
(4) The name and address of each committee from which the reporting committee received, or to which that committee made, a transfer of funds, together with the amounts and dates of all transfers.
(5) If the reporting committee is a candidate's committee, the following information about each other committee that has reported expenditures to the reporting candidate's committee under section 15 of this chapter:
(A) The name and address of the other committee.
(B) The amount of expenditures reported by the other committee.
(C) The date of the expenditures reported by the other committee.
(D) The purpose of the expenditures reported by the other committee.
(6) Each loan to or from a person within the reporting period together with the following information:
(A) The full names and mailing addresses of the lender and endorsers, if any.
(B) The person's occupation, if the person is an individual who has made loans of at least one thousand dollars ($1,000) to the committee during the calendar year.
(C) The date and amount of the loans.
(7) The total sum of all receipts of the committee during the reporting period.
(8) The full name, mailing address, occupation, and principal place of business, if any, of each person other than a committee to whom an expenditure was made by the committee or on behalf of the committee within the year in an aggregate amount that:
(A) exceeds one hundred dollars ($100), in the case of a candidate's committee, legislative caucus committee, or political action committee; or
(B) exceeds two hundred dollars ($200), in the case of a regular party committee.
(9) The name, address, and office sought by each candidate for whom any expenditure was made or a statement identifying the public question for which any expenditure was made, including the amount, date, and purpose of each expenditure.
(10) The full name, mailing address, occupation, and principal place of business, if any, of each person to whom an expenditure for personal services, salaries, or reimbursed

expenses was made within the year in an aggregate amount that:
(A) exceeds one hundred dollars ($100), in the case of a candidate's committee, legislative caucus committee, or political action committee; or
(B) exceeds two hundred dollars ($200), in the case of a regular party committee;
and that is not otherwise reported, including the amount, date, and purpose of the expenditure.
(11) The total sum of expenditures made by the committee during the reporting period.
(12) The amount and nature of debts owed by or to the committee, and a continuous reporting of the debts after the election at the times required under this article until the debts are extinguished.
(c) If a committee:
(1) obtains a contribution;
(2) determines that the contribution should not be accepted by the committee; and
(3) does not receive and accept the contribution under IC 3-9-1-25(b);
the committee must return the contribution to the person who made the contribution. A returned contribution is not required to be listed on the report of the committee's treasurer. However, if the committee receives and deposits the contribution under IC 3-9-1-25(b) and subsequently determines that the contribution should be refunded, the receipt and refund of the contribution must be listed on the report of the committee's treasurer.
As added by P.L.5-1986, SEC.5. Amended by P.L.5-1989, SEC.32; P.L.7-1990, SEC.32; P.L.8-1992, SEC.11; P.L.3-1995, SEC.79; P.L.3-1997, SEC.211; P.L.253-1997(ss), SEC.2; P.L.176-1999, SEC.52.

IC 3-9-5-15
Contributions and expenditures made on behalf of candidates; reports
Sec. 15. (a) This section applies to an organization or a committee, other than the candidate's committee, that receives a contribution or makes an expenditure on behalf of a candidate.
(b) For purposes of this section, an expenditure is considered to be on behalf of a candidate if either of the following applies:
(1) The expenditure is made in support of the candidate who is specifically identifiable.
(2) The expenditure is made in opposition to an opponent:
(A) of the candidate; and
(B) who is specifically identifiable.
An expenditure is not considered to be made on behalf of a candidate if the expenditure is made to inform the members of the organization or for the development of the committee's political party.
(c) The treasurer of the committee shall report to the candidate's committee all information about a contribution received or an

expenditure made on behalf of the candidate that the treasurer of the candidate's committee is required to report about the contribution or the expenditure if it had been received or made by the candidate's committee.
As added by P.L.5-1986, SEC.5. Amended by P.L.2-1996, SEC.116; P.L.3-1997, SEC.212.

IC 3-9-5-16
Cumulative reports
Sec. 16. (a) This subsection applies to a candidate's committee of a candidate whose name does not appear on the ballot at any time during a year and who is not a write-in candidate during that year. The reports required to be filed by this chapter are cumulative during the year. If no contributions or expenditures have been accepted or made during a year, the treasurer of the candidate's committee shall file a statement to that effect.
(b) This subsection applies to a political action committee or a regular party committee. If a committee has not received or made contributions or expenditures, the committee shall file a report under section 6 of this chapter stating that no contributions or expenditures have been received or made.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1997, SEC.213; P.L.176-1999, SEC.53.

IC 3-9-5-17
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-9-5-18
Candidate's statement
Sec. 18. Each candidate shall file a statement that the candidate has turned over all contributions received by the candidate to the treasurer of the candidate's principal committee and that to the best of the candidate's knowledge and belief the reports of the candidate's committee are complete and accurate.
As added by P.L.5-1986, SEC.5.

IC 3-9-5-19
Repealed
(Repealed by P.L.3-1995, SEC.157.)

IC 3-9-5-20
Repealed
(Repealed by P.L.176-1999, SEC.134.)

IC 3-9-5-20.1
Supplemental large contribution report of candidates other than candidates for state office
Sec. 20.1. (a) This section:
(1) applies only to a large contribution that is received by a

candidate, the candidate's committee, or the treasurer of the candidate's committee; and
(2) does not apply to a candidate for a state office, the candidate's committee, or the treasurer of the candidate's committee.
(b) As used in this section, "election" refers to any of the following:
(1) A primary election.
(2) A general election.
(3) A municipal election.
(4) A special election.
(5) For candidates nominated at a state convention, the state convention.
(c) As used in this section, "large contribution" means contributions:
(1) that total at least one thousand dollars ($1,000); and
(2) that are received:
(A) not more than twenty-five (25) days before an election; and
(B) not less than forty-eight (48) hours before an election.
(d) The treasurer of a candidate's committee shall file a supplemental large contribution report with the election division or a county election board not later than forty-eight (48) hours after the contribution is received. A candidate for a legislative office shall file a report required by this section with the election division and the county election board as required by section 3 of this chapter. A report filed under this section may be filed by facsimile (fax) transmission.
(e) A report required by subsection (d) must contain the following information for each large contribution:
(1) The name of the person making the contribution.
(2) The address of the person making the contribution.
(3) If the person making the contribution is an individual, the individual's occupation.
(4) The total amount of the contribution.
(5) The dates and times the contributions making up the large contribution were received by the treasurer, the candidate, or the candidate's committee.
(f) The commission shall prescribe the form for the report required by this section.
As added by P.L.176-1999, SEC.54. Amended by P.L.66-2003, SEC.27; P.L.221-2005, SEC.26.

IC 3-9-5-21
Repealed
(Repealed by P.L.176-1999, SEC.134.)

IC 3-9-5-22
Supplemental large contribution report of candidates for state office Sec. 22. (a) This section applies only to a large contribution that is received by a candidate for a state office, the candidate's committee, or the treasurer of the candidate's committee.
(b) As used in this section, "election" refers to any of the following:
(1) For a candidate nominated at a primary election, the primary election.
(2) For a candidate nominated at a state convention, the state convention.
(3) A general election.
(c) As used in this section, "large contribution" means either of the following:
(1) Contributions:
(A) that total at least one thousand dollars ($1,000); and
(B) that are received:
(i) after the end of a reporting period and before the deadline for the candidate's committee to file a report under section 6 of this chapter; and
(ii) not less than forty-eight (48) hours before an election.
(2) A single contribution that is at least ten thousand dollars ($10,000) that is received at any time.
(d) The treasurer of a candidate's committee shall file a supplemental large contribution report with the election division not later than:
(1) forty-eight (48) hours after a contribution described by subsection (c)(1) is received; or
(2) noon seven (7) days after a contribution described by subsection (c)(2) is received.
(e) A report filed under this section may be filed by facsimile transmission or as an electronic report when the requirements of IC 3-9-4 or this chapter have been met. A report required by subsection (d) must contain the following information for each large contribution:
(1) The name of the person making the contribution.
(2) The address of the person making the contribution.
(3) If the person making the contribution is an individual, the individual's occupation.
(4) The total amount of the contribution.
(5) The dates and times the contributions making up the large contribution described in subsection (c)(1) or a large contribution described in subsection (c)(2) were received by the treasurer, the candidate, or the candidate's committee.
(f) The commission shall prescribe the form for the report required by this section.
As added by P.L.221-2005, SEC.27.



CHAPTER 6. REPEALED



CHAPTER 7. MISCELLANEOUS PROVISIONS






ARTICLE 10. PROVISIONS GOVERNING CERTAIN TYPES OF ELECTIONS

CHAPTER 1. PRIMARY ELECTIONS IN GENERAL ELECTION YEARS

IC 3-10-1-2
Political parties required to hold primary election
Sec. 2. Each political party whose nominee received at least ten percent (10%) of the votes cast in the state for secretary of state at the last election shall hold a primary election under this chapter to select nominees to be voted for at the general election.
As added by P.L.5-1986, SEC.6.

IC 3-10-1-3
Date of primary
Sec. 3. A primary election shall be held on the first Tuesday after the first Monday in May of each year in which a general election is held.
As added by P.L.5-1986, SEC.6.

IC 3-10-1-4
Nomination of candidates for certain offices; voting on candidates, election of delegates, and election of precinct committeeman
Sec. 4. (a) At a primary election each political party subject to section 2 of this chapter shall nominate its candidates for the following offices to be voted for at the general election:
(1) United States Senator.
(2) Governor.
(3) United States Representative.
(4) Legislative offices.
(5) Local offices.
(b) In addition, each political party subject to section 2 of this chapter shall:
(1) vote on candidates for nomination as President of the United States;
(2) elect delegates from each county to the party's state convention; and
(3) elect a precinct committeeman for each precinct in the county if precinct committeemen are to be elected under section 4.5 of this chapter.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.150;

P.L.5-1989, SEC.33; P.L.9-1989, SEC.3.

IC 3-10-1-4.5
Election of precinct committeemen; exception
Sec. 4.5. (a) Except as provided in section 4.6 of this chapter, precinct committeemen shall be elected on the first Tuesday after the first Monday in May 2006 and every four (4) years thereafter.
(b) The rules of a political party may specify whether a precinct committeeman elected under subsection (a) continues to serve as a precinct committeeman after the boundaries of the precinct are changed by a precinct establishment order issued under IC 3-11-1.5.
As added by P.L.5-1989, SEC.34 and P.L.9-1989, SEC.4. Amended by P.L.4-1996, SEC.36; P.L.122-2000, SEC.6; P.L.230-2005, SEC.33; P.L.164-2006, SEC.64.

IC 3-10-1-4.6
Election of precinct committeemen of Indiana Republican Party
Sec. 4.6. (a) This section applies to precinct committeemen elected by the Indiana Republican Party.
(b) Precinct committeemen shall be elected on the first Tuesday after the first Monday in May 2008 and every four (4) years thereafter.
(c) The rules of the Indiana Republican Party may specify whether a precinct committeeman elected under subsection (a) continues to serve as a precinct committeeman after the boundaries of the precinct are changed by a precinct establishment order issued under IC 3-11-1.5.
As added by P.L.164-2006, SEC.65.

IC 3-10-1-5
Noncontested races and unopposed candidates
Sec. 5. (a) Whenever there is no contest in a political party for the nomination of a candidate or candidates for an office, the party may hold a primary election for that nomination. The appropriate election board shall certify the names of the candidates for each nomination for which there is no contest as though a primary election had been held. However, except as provided in subsections (b) through (c), if there is a contest in any party for any nomination, the name of each candidate of each party shall be placed on the primary election ballot, whether or not the candidate is opposed.
(b) If the only contest in a political party is for the election of a precinct committeeman or a delegate to the party's state convention, the names of unopposed candidates for nomination are not required to be placed on the primary election ballot unless the appointed member of the county election board affiliated with the political party files a written request that these names be printed on the primary election ballot.
(c) The names of unopposed candidates for election as a precinct committeeman or a delegate to a political party's state convention are not required to be placed on the primary election ballot unless an

appointed member of the county election board affiliated with the political party files a written request that these names be printed on the primary election ballot.
(d) If a party wants to conduct a primary under subsection (c), an appointed member of the county election board affiliated with the party must file a notice with the county election board not later than noon seven (7) days after the final date for filing a declaration of candidacy, stating that the party will hold a primary.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.77; P.L.176-1999, SEC.55; P.L.9-2004, SEC.13.

IC 3-10-1-6
Eligible voters
Sec. 6. A voter may vote at a primary election:
(1) if the voter, at the last general election, voted for a majority of the regular nominees of the political party holding the primary election; or
(2) if the voter did not vote at the last general election, but intends to vote at the next general election for a majority of the regular nominees of the political party holding the primary election;
as long as the voter was registered as a voter at the last general election or has registered since then.
As added by P.L.5-1986, SEC.6.

IC 3-10-1-7
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-10-1-7.1
Copy of registration record and voter signatures; evidence of right to vote
Sec. 7.1. (a) Each county election board shall furnish the inspector of each precinct for use on primary election day a certified copy under IC 3-7-29 of the list of all voters registered to vote in the precinct.
(b) The county voter registration office may also provide the inspector of each precinct in the county a certified photocopy of the signature on the affidavit or form of registration of each voter of the precinct for the comparison of signatures under section 24.6 of this chapter.
(c) If the name of a person offering to vote at the primary is in the registration record or listed in the certified copy prepared for the precinct, it is sufficient evidence of the person's right to vote unless the person is challenged.
As added by P.L.209-2003, SEC.95. Amended by P.L.164-2006, SEC.66.

IC 3-10-1-7.2
Proof of identification; exception; failure to produce; challenge;

provisional ballot
Sec. 7.2. (a) Except as provided in subsection (e), a voter who desires to vote an official ballot at a primary election shall provide proof of identification.
(b) Except as provided in subsection (e), before the voter proceeds to vote in a primary election, a precinct election officer shall ask the voter to provide proof of identification. The voter must produce the proof of identification before being permitted to sign the poll list.
(c) If:
(1) the voter is unable or declines to present the proof of identification; or
(2) a member of the precinct election board determines that the proof of identification presented by the voter does not qualify as proof of identification under IC 3-5-2-40.5;
a member of the precinct election board shall challenge the voter as prescribed by IC 3-11-8.
(d) If the voter executes a challenged voter's affidavit under section 9 of this chapter or IC 3-11-8-22.1, the voter may:
(1) sign the poll list; and
(2) receive a provisional ballot.
(e) A voter who votes in person at a precinct polling place that is located at a state licensed care facility where the voter resides is not required to provide proof of identification before voting in a primary election.
As added by P.L.109-2005, SEC.2. Amended by P.L.164-2006, SEC.67; P.L.53-2009, SEC.1.

IC 3-10-1-8
Voter name not on registration record or certified copy; certificate of error; casting provisional ballot
Sec. 8. A person who will be a voter at the general election for which the primary is being held and whose name does not appear on the registration record of the precinct or on the certified copy of the registration record prepared under IC 3-7-29 may:
(1) vote if the county voter registration office provides a signed certificate of error; or
(2) cast a provisional ballot under IC 3-11.7, as provided by 42 U.S.C. 15482.
As added by P.L.5-1986, SEC.6. Amended by P.L.5-1989, SEC.36; P.L.7-1990, SEC.34; P.L.12-1995, SEC.61; P.L.3-1995, SEC.82; P.L.209-2003, SEC.96; P.L.164-2006, SEC.68.

IC 3-10-1-9
Challenging voter
Sec. 9. A voter in a precinct may challenge a voter or person who offers to vote at a primary election. The challenged person may not vote unless the challenged person:
(1) is registered;
(2) makes:
(A) an oral or a written affirmation under IC 3-10-12; or (B) an affidavit:
(i) that the challenged person is a voter of the precinct; or
(ii) required under IC 3-10-11 if the voter declares that the voter is entitled to vote under IC 3-10-11; and
(3) either:
(A) at the last general election voted for a majority of the regular nominees of the political party for whose candidates the challenged person proposes to vote in the primary election and intends to vote for the regular nominees of the political party at the next general election; or
(B) if the challenged person did not vote at the last general election, intends to vote at the next general election for a majority of the regular nominees of the political party holding the primary election.
As added by P.L.5-1986, SEC.6. Amended by P.L.17-1993, SEC.9; P.L.12-1995, SEC.62.

IC 3-10-1-10
Persons entitled to challenge voter
Sec. 10. Only a voter who is a member of the political party for whose candidates a person is offering to vote at a primary election may challenge the person on the ground of party affiliation.
As added by P.L.5-1986, SEC.6.

IC 3-10-1-10.5
Challenged voter entitled to cast provisional ballot; exception
Sec. 10.5. (a) This section does not apply to a voter who is challenged under section 10 of this chapter on the basis of party affiliation.
(b) In accordance with 42 U.S.C. 15482, a voter challenged under this chapter is entitled to cast a provisional ballot under IC 3-11.7 after executing the affidavit under section 9 of this chapter.
As added by P.L.209-2003, SEC.97. Amended by P.L.164-2006, SEC.69.

IC 3-10-1-11
Voting methods, supplies, and equipment
Sec. 11. The voting methods, supplies, and equipment to be used at a primary election are the same as those prescribed by IC 3-11 as far as applicable and when consistent with this chapter.
As added by P.L.5-1986, SEC.6.

IC 3-10-1-12
Preparation and distribution of ballots
Sec. 12. (a) In those precincts where ballot card voting systems are to be used, each county election board shall prepare and distribute separate primary ballots for each political party participating in a primary election at least equal in number to one hundred percent (100%) of the number of votes cast for the candidate of the party who received the greatest number of votes cast in the

precinct at the last general election.
(b) In those precincts where electronic voting systems are to be used, the board shall determine the number of ballots required to be printed and furnished to the precincts for emergency purposes only.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.151; P.L.230-2005, SEC.34.

IC 3-10-1-13
Specifications for ballots
Sec. 13. (a) The primary election paper ballots, ballot cards, and ballot labels of each political party must be of uniform size and of the same quality paper as the paper ballots, ballot cards, and ballot labels used at the general election.
(b) The paper ballots and ballot cards must be distinctively marked or be of a different color so that the ballots of each party are easily distinguishable.
(c) This subsection applies to all voting systems. All the candidates representing one (1) party shall be placed on one (1) ticket with the name of the party placed at the top or beginning of the ballot in the form prescribed by section 19 of this chapter.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.152; P.L.66-2003, SEC.28; P.L.58-2005, SEC.3.

IC 3-10-1-14
Repealed
(Repealed by P.L.14-2004, SEC.194.)

IC 3-10-1-14.1
Printing names on ballot
Sec. 14.1. (a) All the candidates for each office who have qualified in the manner prescribed by IC 3-8 for placement on the primary election ballot shall be grouped together under the name of the office and printed in type with uniform capital letters, with uniform space between each name. At the head of each group where only one (1) candidate for each group is to be voted for, the words "vote for one (1) only" shall be printed. If more than one (1) candidate in a group is to be voted for, the number to be voted for shall be specified at the head of the group.
(b) This subsection does not apply to a candidate for a political party office. A candidate's given name and surname as set forth in the candidate's voter registration record shall be printed in full.
(c) In addition to the candidate's given name and surname, the candidate may use:
(1) initials; or
(2) a nickname by which the candidate is commonly known;
if the candidate's choice of initials or nickname does not exceed twenty (20) characters. Any nickname used must appear in parentheses between the candidate's given name and the candidate's surname.
(d) A candidate may not use a designation such as a title or degree

or a nickname that implies a title or degree.
(e) A candidate's name must be printed on the ballot exactly as the name appears on the candidate's certificate of nomination, petition of nomination, or declaration of candidacy.
As added by P.L.14-2004, SEC.75.

IC 3-10-1-15
Separate ticket for each political party; placement of names under office designation
Sec. 15. (a) Each political party holding a primary election shall have a separate ticket, either in printed ballot form as prescribed by sections 13 and 14.1 of this chapter, or on separate ballot cards or ballot labels.
(b) Except as provided in subsection (c), the name of each candidate who has qualified under IC 3-8 shall be placed on the ballot under a designation of the office for which the person is a candidate.
(c) This subsection applies to an optical scan ballot card voting system that does not list the name of a candidate on the ballot card. The name of each candidate who has qualified under IC 3-8 shall be placed on the ballot and indicated by reference to a number printed on the optical scan ballot card.
(d) The name of a candidate may not appear on the ballot of more than one (1) party for the same office.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.153; P.L.14-2004, SEC.76; P.L.58-2005, SEC.4; P.L.164-2006, SEC.70.

IC 3-10-1-16
Number of candidates for whom each person may vote
Sec. 16. At a primary election a voter may vote for as many candidates for each office as there are persons to be elected to that office at the general election, except as provided in IC 33-33-49-13 for candidates for judge of the Marion superior court.
As added by P.L.5-1986, SEC.6. Amended by P.L.16-1995, SEC.1; P.L.98-2004, SEC.33.

IC 3-10-1-17
Colored ballot labels; party designation
Sec. 17. Political parties may be distinguished in a primary election by the use of different color paper ballots, ballot cards, or ballot labels. The party name shall be placed before the list of candidates of the party.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.154; P.L.176-1999, SEC.57; P.L.58-2005, SEC.5.

IC 3-10-1-18
Order of names on ballot; counties with population over 400,000 but less than 700,000
Sec. 18. (a) Except as provided by subsection (b), the names of all candidates for each office who have qualified under IC 3-8 shall be

arranged in alphabetical order by surnames under the designation of the office.
(b) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). The names of all candidates for each office who have qualified under IC 3-8, except for a school board office, precinct committeeman, or state convention delegate, shall be arranged in random order by surnames under the designation of the office. The random order shall be determined using a lottery. The lottery held in accordance with this subsection shall be conducted in public by the county election board. The lottery shall be held not later than fifteen (15) days following the last day for a declaration of candidacy under IC 3-8-2-4. All candidates whose names are to be arranged by way of the lottery shall be notified at least five (5) days prior to the lottery of the time and place at which the lottery is to be held. Each candidate may have one (1) designated watcher, and each county political party may have one (1) designated watcher who shall be allowed to observe the lottery procedure.
(c) For paper ballots, the left margin of the ballot for each political party must show the name of the uppermost candidate printed to the right of the number 1, the next candidate number 2, the next candidate number 3, and so on, consecutively to the end of the ballot as prescribed in section 19 of this chapter. The same order shall be followed for the printing of ballot labels and their placement on the electronic voting system and for the printing of ballot cards.
(d) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). If there is insufficient room on a row to list each candidate of a political party, a second or subsequent row may be utilized. However, a second or subsequent row may not be utilized unless the first row, and all preceding rows, have been filled.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.155; P.L.7-1991, SEC.2; P.L.12-1992, SEC.6; P.L.1-1993, SEC.6; P.L.5-1994, SEC.1; P.L.221-2005, SEC.28.

IC 3-10-1-19
Form of ballot and public questions; order of offices and public questions on ballot
Sec. 19. (a) The ballot for a primary election shall be printed in substantially the following form for all the offices for which candidates have qualified under IC 3-8:

OFFICIAL PRIMARY BALLOT

_________________ Party

number assigned to the person's name in the proper column. For electronic voting systems, print: To vote for a person, touch the screen (or press the button) in the location indicated.
Vote for one (1) only
Representative in Congress
[] (1) AB __________
[] (2) CD __________
[] (3) EF __________
[] (4) GH __________
(b) Local public questions shall be placed on the primary election ballot after the voting instructions described in subsection (a) and before the offices described in subsection (e).
(c) The local public questions described in subsection (b) shall be placed:
(1) in a separate column on the ballot if voting is by paper ballot;
(2) after the voting instructions described in subsection (a) and before the offices described in subsection (e), in the form specified in IC 3-11-13-11 if voting is by ballot card; or
(3) as provided by either of the following if voting is by an electronic voting system:
(A) On a separate screen for a public question.
(B) After the voting instructions described in subsection (a) and before the offices described in subsection (e), in the form specified in IC 3-11-14-3.5.
(d) A public question shall be placed on the primary election ballot in the following form:

(The explanatory text for the public question,

if required by law.)

"Shall (insert public question)?"

P.L.98-2004, SEC.34; P.L.58-2005, SEC.6; P.L.221-2005, SEC.29; P.L.164-2006, SEC.71; P.L.146-2008, SEC.4; P.L.179-2011, SEC.6; P.L.190-2011, SEC.1; P.L.201-2011, SEC.3; P.L.6-2012, SEC.8.

IC 3-10-1-19.2
Order of districts and candidates on ballot
Sec. 19.2. (a) Whenever candidates are to be nominated for an office that includes more than one (1) district, the districts shall be placed on the ballot in alphabetical or numerical order, according to the designation given to the district.
(b) Whenever candidates are to be nominated for an office that includes both an at-large member and a member representing a district, the candidates seeking nomination as an at-large member shall be placed on the ballot before candidates seeking nomination to represent a district.
(c) Candidates for a political party office shall be placed on the ballot in accordance with the rules applicable to candidates for nomination to an office under subsections (a) and (b).
As added by P.L.4-1996, SEC.37. Amended by P.L.179-2011, SEC.7.

IC 3-10-1-19.5
Alternative order of county offices
Sec. 19.5. Notwithstanding section 19 of this chapter, the county election board may alter the prescribed ballot order to place the names of the candidates for the following offices before the names of the candidates for county judicial offices:
(1) Prosecuting attorney.
(2) Clerk of the circuit court.
(3) The county offices listed in section 19(e)(4) of this chapter.
As added by P.L.4-1991, SEC.52. Amended by P.L.1-2009, SEC.2; P.L.190-2011, SEC.2.

IC 3-10-1-19.7
Certain information not required on ballot
Sec. 19.7. The ballot for a primary election is not required to contain the information set forth under IC 3-11-2-10, IC 3-11-13-11, or IC 3-11-14-3.5 concerning:
(1) write-in voting; or
(2) independent candidates or independent tickets (described in IC 3-11-2-6);
except when an office for which write-in candidates or independent candidates or independent tickets (described in IC 3-11-2-6) are permitted is elected at the same time as the primary election.
As added by P.L.3-1995, SEC.84. Amended by P.L.58-2005, SEC.7.

IC 3-10-1-20
Repealed
(Repealed by P.L.3-1995, SEC.156.)

IC 3-10-1-21 Sample ballots
Sec. 21. The official sample ballots for a primary election shall be printed from the first or official form of ballot only.
As added by P.L.5-1986, SEC.6.

IC 3-10-1-22
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-10-1-23
Voting systems in county having a city
Sec. 23. In a primary election in a county having a city, ballot card voting systems and electronic voting systems shall be employed as available and adaptable and shall be supplemented by paper ballots as necessary. However, this section does not require the purchase of ballot card voting systems or electronic voting systems for a primary election.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.157; P.L.221-2005, SEC.30.

IC 3-10-1-24
Voter to give information; signing poll list
Sec. 24. (a) A voter who desires to vote must give the voter's name and political party to the poll clerks of the precinct on primary election day. The poll clerks shall require the voter to write the following on the poll list:
(1) The voter's name.
(2) Except as provided in subsection (d), the voter's current residence address.
(3) The name of the voter's party.
(b) The poll clerks shall:
(1) ask the voter to provide or update the voter's voter identification number;
(2) tell the voter the number the voter may use as a voter identification number; and
(3) explain to the voter that the voter is not required to provide a voter identification number at the polls.
(c) If the voter is unable to sign the voter's name, the voter must sign the poll list by mark, which must be witnessed by one (1) of the poll clerks or assistant poll clerks acting under IC 3-6-6, who shall place the poll clerk's or assistant poll clerk's initials after or under the mark.
(d) Each line on a poll list sheet provided to take a voter's current residence address must include a box under the heading "Address Unchanged" so that a voter whose residence address shown on the poll list is the voter's current residence address may check the box instead of writing the voter's current residence address on the poll list.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.158; P.L.5-1989, SEC.37; P.L.199-2001, SEC.18; P.L.209-2003, SEC.98;

P.L.2-2004, SEC.1; P.L.164-2006, SEC.72.

IC 3-10-1-24.5
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-10-1-24.6
Voter identity check; comparison of signatures
Sec. 24.6. (a) In case of doubt concerning a voter's identity, the precinct election board shall compare the voter's signature with the signature on the affidavit of registration or any certified copy of the signature provided under section 7.1 of this chapter. If the board determines that the voter's signature is authentic, the voter may then vote.
(b) If either poll clerk doubts the voter's identity following the comparison of the signatures, the poll clerk shall challenge the voter in the manner prescribed by IC 3-11-8. If the poll clerk does not execute a challenger's affidavit under IC 3-11-8-21 or if the voter executes a challenged voter's affidavit under IC 3-11-8-22.1, the voter may then vote.
As added by P.L.209-2003, SEC.100. Amended by P.L.164-2006, SEC.73.

IC 3-10-1-25
Paper ballots or ballot card system; procedures
Sec. 25. (a) If paper ballots are used in a precinct, one (1) of the poll clerks or assistant poll clerks shall deliver to a voter one (1) of the voter's political party ballots and a pencil after the voter signs the poll list. The voter shall take the ballot and pencil into an election booth and mark the ballot within the time provided under IC 3-11-11-10.5.
(b) If a ballot card voting system is used in a precinct, one (1) of the poll clerks or assistant poll clerks shall deliver to a voter one (1) of the voter's political party ballot cards and instructions on how to operate the ballot card system as described in IC 3-11-13-29 and IC 3-11-13-30. The voter shall take the ballot card into the voting booth and mark the ballot within the time provided under IC 3-11-13-32.5.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.160; P.L.5-1989, SEC.39.

IC 3-10-1-26
Paper ballots; folding; delivery to inspector
Sec. 26. (a) This section applies only to paper ballots.
(b) After marking a paper ballot, a voter shall fold each ballot separately in a manner that its face will be concealed and the initials of the poll clerks or assistant poll clerks seen.
(c) After leaving the booth, a voter shall return the pencil to a poll clerk or assistant poll clerk and display the initials on each ballot to the inspector. (d) If a voter offers to vote a ballot folded so that it does not disclose the initials of the poll clerks or assistant poll clerks while also not disclosing the face of the ballot, the precinct election board shall direct the voter to return to the booth and fold the ballot properly.
(e) After properly displaying the initials on the ballot, the voter then shall:
(1) deposit the ballot in the ballot box; or
(2) at the voter's option return the ballot to the inspector, who shall deposit it in the ballot box.
(f) The poll clerk or assistant poll clerk shall then place a voting mark opposite the voter's name on the poll list. The voter then shall leave the polls.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.161; P.L.58-2005, SEC.8.

IC 3-10-1-27
Party identification card receipt; voting time limits
Sec. 27. If electronic voting systems are used in a precinct, one (1) of the poll clerks shall give a printed political party identification card to a voter after the voter signs the poll list. Before entering the voting booth, the voter must give the party identification card to a judge, and the judge shall set or have the electronic voting system set to allow the voter to vote only for the candidates of the voter's party. After the system is set, the voter may register a vote upon it within the time provided under IC 3-11-14-26.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.162; P.L.221-2005, SEC.31.

IC 3-10-1-28
Depositing and counting party identification cards
Sec. 28. After setting the electronic voting system, the judge shall immediately deposit the political party identification card in a sealed container provided for that purpose. After the polls have closed, all party identification cards shall be counted and compared with the total number of votes cast in the election. All party identification cards must be of durable quality and the same color irrespective of the party that is designated.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.163; P.L.221-2005, SEC.32.

IC 3-10-1-28.5
Ballot card voting system; procedures
Sec. 28.5. (a) If a ballot card voting system is used in a precinct, after a voter has marked a ballot card the voter shall place it inside the envelope provided for this purpose and return it to the judge.
(b) The judge shall remove the stub from the ballot card. This subsection does not apply to an optical scan voting system.
(c) The judge shall then offer to return the envelope with the ballot card inside to the voter. The voter shall: (1) accept the envelope and deposit it with the ballot card inside into the ballot box; or
(2) decline the envelope and require the judge to deposit it in the ballot box.
(d) The voter then shall leave the polls.
As added by P.L.3-1987, SEC.164. Amended by P.L.38-1999, SEC.32; P.L.176-1999, SEC.58; P.L.239-2001, SEC.6.

IC 3-10-1-29
Canvass of votes
Sec. 29. The canvass of votes cast in a primary election shall, as far as applicable, be made in the same manner and by the same officers as the canvass at a general election. The tally sheet upon which the count has been entered shall be included in the returns of the election. Each precinct election board shall, on blanks provided for that purpose, make full and accurate returns of the votes cast for each candidate and on each public question unless votes were cast on a ballot card voting system that is not designed to allow the counting and tabulation of votes by the precinct election board. The board shall set forth in the return, opposite the name of each candidate and public question, the number of votes cast for the candidate and for or against each public question. The tabular statement must contain the following information, with the names of candidates and public questions arranged in the order in which they appear upon the official ballot:
(1) The name of the precinct.
(2) The name of the township (or ward).
(3) The name of the county.
(4) The name of the party of the candidates for Representative in Congress.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.165; P.L.10-1988, SEC.78; P.L.1-1993, SEC.7; P.L.3-1995, SEC.85.

IC 3-10-1-30
Mutilated and unvoted ballots or ballot cards; counting, sealing and labeling
Sec. 30. (a) At the close of the polls and before counting the votes, each precinct election board shall count all mutilated and unvoted paper ballots and ballot cards of each political party, place them in separate bags, and seal them. The number of unvoted ballots shall be marked on the outside of the bags.
(b) If a ballot card voting system was used in a precinct, the precinct election board shall comply with IC 3-12-3-2.
(c) At the close of the count the board shall place all voted paper ballots of each party in separate bags, sealed and properly labeled, showing the number of paper ballots they contain and the number voted but not counted.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.166.

IC 3-10-1-31 Applicability; delivery of ballots; election materials; preservation; unsealing poll lists for addition, cancellation, or transfer of registration; destruction of ballots
Sec. 31. (a) This section applies to election materials for elections held before January 1, 2004.
(b) The inspector of each precinct shall deliver the bags required by section 30(a) and 30(c) of this chapter in good condition, together with poll lists, tally sheets, and other forms, to the circuit court clerk when making returns.
(c) Except for unused ballots disposed of under IC 3-11-3-31, the circuit court clerk shall carefully preserve the ballots and other material and keep all seals intact for twenty-two (22) months, as required by 42 U.S.C. 1974, after which they may be destroyed unless:
(1) an order issued under IC 3-12-6-19 or IC 3-12-11-16; or
(2) 42 U.S.C. 1973;
requires the continued preservation of the ballots or other material.
(d) This subsection applies before January 1, 2006. Upon delivery of the poll lists, the county voter registration office may unseal the envelopes containing the poll lists. For the purposes of:
(1) a cancellation of registration conducted under IC 3-7-43 through IC 3-7-46;
(2) a transfer of registration conducted under IC 3-7-39, IC 3-7-40, or IC 3-7-42;
(3) adding the registration of a voter under IC 3-7-48-8; or
(4) recording that a voter subject to IC 3-7-33-4.5 submitted the documentation required under 42 U.S.C. 15483 and IC 3-11-8 or IC 3-11-10;
the county voter registration office may inspect the poll lists and update the registration record of the county. The county voter registration office shall use the poll lists to update the registration record to include the voter's voter identification number if the voter's voter identification number is not already included in the registration record. Upon completion of the inspection, the poll list shall be resealed and preserved with the ballots and other materials for the time period prescribed by subsection (c).
(e) This subsection applies after December 31, 2005. Upon delivery of the poll lists, the county voter registration office may unseal the envelopes containing the poll lists. For purposes of:
(1) a cancellation of registration conducted under IC 3-7-43 through IC 3-7-46; or
(2) a transfer of registration conducted under IC 3-7-39, IC 3-7-40, or IC 3-7-42;
the county voter registration office may inspect the poll lists and update the registration record of the county. The county voter registration office shall use the poll lists to update the registration record to include the voter's current voter identification number if the voter's voter identification number is not included in the registration record. Upon completion of the inspection, the poll list shall be resealed and preserved with the ballots and other materials for the

time period prescribed by subsection (c).
(f) After the expiration of the period described in subsection (c), the ballots may be destroyed in the manner provided by IC 3-11-3-31 or transferred to a state educational institution as provided by IC 3-12-2-12.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.167; P.L.10-1988, SEC.79; P.L.3-1993, SEC.93; P.L.12-1995, SEC.64; P.L.4-1996, SEC.38; P.L.199-2001, SEC.19; P.L.66-2003, SEC.29; P.L.209-2003, SEC.101; P.L.97-2004, SEC.4; P.L.14-2004, SEC.77.

IC 3-10-1-31.1
Applicability; delivery, retention, and disposal of election materials; use of poll lists to update voter registration record; confidentiality of materials
Sec. 31.1. (a) This section applies only to election materials for elections held after December 31, 2003.
(b) The inspector of each precinct shall deliver the bags required by section 30(a) and 30(c) of this chapter in good condition, together with poll lists, tally sheets, and other forms, to the circuit court clerk when making returns.
(c) Except for unused ballots disposed of under IC 3-11-3-31 or affidavits received by the county election board under IC 3-14-5-2 for delivery to the foreman of a grand jury, the circuit court clerk shall seal the ballots (including provisional ballots) and other material (including election material related to provisional ballots) during the time allowed to file a verified petition or cross-petition for a recount of votes or to contest the election. Except as provided in subsection (d) and notwithstanding any other provision of state law, after the recount or contest filing period, the election material, including election material related to provisional ballots (except for ballots and provisional ballots, which remain confidential) shall be made available for copying and inspection under IC 5-14-3. The circuit court clerk shall carefully preserve the sealed ballots and other material for twenty-two (22) months, as required by 42 U.S.C. 1974, after which the sealed ballots and other material are subject to IC 5-15-6 unless an order issued under:
(1) IC 3-12-6-19 or IC 3-12-11-16; or
(2) 42 U.S.C. 1973;
requires the continued preservation of the ballots or other material.
(d) If a petition for a recount or contest is filed, the material for that election remains confidential until completion of the recount or contest.
(e) Upon delivery of the poll lists, the county voter registration office may unseal the envelopes containing the poll lists. For the purposes of:
(1) a cancellation of registration conducted under IC 3-7-43 through IC 3-7-46;
(2) a transfer of registration conducted under IC 3-7-39, IC 3-7-40, or IC 3-7-42;
(3) a change of name made under IC 3-7-41; (4) adding the registration of a voter under IC 3-7-48-8; or
(5) recording that a voter subject to IC 3-7-33-4.5 submitted the documentation required under 42 U.S.C. 15483 and IC 3-11-8 or IC 3-11-10;
the county voter registration office may inspect the poll lists and update the registration record of the county. The county voter registration office shall use the poll lists to update the registration record to include the voter's voter identification number if the voter's voter identification number is not already included in the registration record. Upon completion of the inspection, the poll list shall be preserved with the ballots and other materials in the manner prescribed by subsection (c) for the period prescribed by subsections (c) and (d).
(f) This subsection does not apply to ballots, including provisional ballots. Notwithstanding subsection (c), if a county voter registration office determines that the inspection and copying of precinct election material would reveal the political parties, candidates, and public questions for which an individual cast an absentee ballot, the county voter registration office shall keep confidential only that part of the election material necessary to protect the secrecy of the voter's ballot. In addition, the county voter registration office shall keep confidential information contained in material related to provisional ballots that identifies an individual, except for the individual's name, address, and birth date.
(g) After the expiration of the period described in subsection (c) or (d), the ballots may be destroyed in the manner provided by IC 3-11-3-31 or transferred to a state educational institution as provided by IC 3-12-2-12.
As added by P.L.14-2004, SEC.78. Amended by P.L.230-2005, SEC.35; P.L.141-2011, SEC.1.

IC 3-10-1-31.2
Update of registration record; time
Sec. 31.2. (a) This subsection does not apply if a recount or contest is being conducted in a county. The county voter registration office shall complete the updating of the registration record under section 31.1 of this chapter not later than sixty (60) days after election day.
(b) If a recount or contest is being conducted in a county, the county voter registration office shall complete the updating of the registration record under section 31.1 of this chapter not later than sixty (60) days after the completion of the recount or contest and the issuance of an order under IC 3-12-6-22.5, IC 3-12-8-17, IC 3-12-11-18, or IC 3-12-12-19.
As added by P.L.225-2011, SEC.45.

IC 3-10-1-32
Returns
Sec. 32. Primary election returns must contain the whole number of votes cast for each of the following: (1) Each candidate of each political party.
(2) Each public question voted on at the primary election.
(3) Each candidate for election to a political party office.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.80; P.L.179-2011, SEC.8.

IC 3-10-1-33
Duplicate copy of returns; transmission to election division
Sec. 33. (a) The county election board shall also make an additional duplicate showing the votes cast for each candidate required to file a declaration of candidacy with the election division under IC 3-8-2.
(b) The circuit court clerk shall, not later than noon on the second Monday following the primary election, send to the election division by certified mail or hand deliver to the election division one (1) complete copy of all returns for these candidates.
(c) The circuit court clerk may send the document described in subsection (b) using the computerized list established under IC 3-7-26.3. A document sent under this subsection complies with any requirement for the document to be certified or sealed.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.168; P.L.3-1993, SEC.94; P.L.3-1997, SEC.217; P.L.176-1999, SEC.59; P.L.221-2005, SEC.33; P.L.164-2006, SEC.74.

IC 3-10-1-34
Canvass of votes by election division
Sec. 34. The election division, not later than noon:
(1) on the date for correcting an error under IC 3-12-5-14; or
(2) seven (7) days after receipt of the final recount certificate transmitted under IC 3-12-6-31 or IC 3-12-11-18;
whichever occurs later, shall canvass the votes cast for candidates required to file a declaration of candidacy with the election division under IC 3-8-2 and tabulate the result as provided in IC 3-12.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.81; P.L.3-1997, SEC.218; P.L.176-1999, SEC.60; P.L.66-2003, SEC.30.

IC 3-10-1-35
Publication of notices
Sec. 35. Each notice required for a primary election shall be published in accordance with IC 5-3-1.
As added by P.L.5-1986, SEC.6.



CHAPTER 2. GENERAL ELECTIONS

IC 3-10-2-2
Notice of election; publication of office to be filled or questions submitted; filing
Sec. 2. (a) Each county election board shall give notice of a general election and publish a statement in accordance with IC 5-3-1 showing what offices are to be filled and setting forth the text of the judicial retention and other public questions to be submitted to the voters and by filing a copy of this information:
(1) with the election division; and
(2) in the minutes of the county election board.
(b) The county election board shall file the copies required under subsection (a) not later than noon, ten (10) days before election day. However, an election is not invalidated by the failure of the board to perform this duty.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.82; P.L.3-1993, SEC.95; P.L.3-1997, SEC.219.

IC 3-10-2-3
Presidential and Vice Presidential Electors; time for electing
Sec. 3. Electors for President and Vice-President of the United States shall be elected in 2008 and every four (4) years thereafter at a general election held in accordance with 3 U.S.C. 1.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.39; P.L.3-1997, SEC.220; P.L.230-2005, SEC.36.

IC 3-10-2-4
United States Senators; time for electing
Sec. 4. United States Senators shall be elected at a general election held in accordance with 2 U.S.C. 1 and as follows:
(1) One (1) in 2006 and every six (6) years thereafter.
(2) One (1) in 2010 and every six (6) years thereafter.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.40; P.L.122-2000, SEC.7; P.L.230-2005, SEC.37.

IC 3-10-2-5
United States Representatives; time for electing
Sec. 5. United States Representatives shall be elected at each general election in accordance with 2 U.S.C. 7.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.41.
IC 3-10-2-6
Year for election of governor, lieutenant governor, attorney general, and superintendent of public instruction
Sec. 6. The following public officials shall be elected in 2008 and every four (4) years thereafter:
(1) Governor.
(2) Lieutenant governor.
(3) Attorney general.
(4) Superintendent of public instruction.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.42; P.L.3-1997, SEC.221; P.L.230-2005, SEC.38.

IC 3-10-2-7
Year for election of secretary of state, auditor of state, and treasurer of state
Sec. 7. The following public officials shall be elected in 2006 and every four (4) years thereafter:
(1) Secretary of state.
(2) Auditor of state.
(3) Treasurer of state.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.43; P.L.122-2000, SEC.8; P.L.14-2004, SEC.79; P.L.230-2005, SEC.39.

IC 3-10-2-8
Supreme court justices and appellate court judges; time for electing
Sec. 8. Justices of the supreme court and judges of the court of appeals shall stand for approval or rejection by their respective electorates:
(1) at the first general election that occurs at least two (2) years after their appointments; and
(2) at the general election every ten (10) years thereafter;
in accordance with Article 7, Section 11 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.6.

IC 3-10-2-9
State senators; time for electing
Sec. 9. One-half (1/2) of the senators in the general assembly, as nearly as possible, shall be elected at each general election and every four (4) years thereafter in accordance with Article 4, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.6.

IC 3-10-2-10
State representatives; time for electing
Sec. 10. Representatives in the general assembly shall be elected in each district at each general election in accordance with Article 4, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.6.
IC 3-10-2-11
Judges; time for electing
Sec. 11. (a) A judge of the circuit court shall be elected at:
(1) the first general election following an appointment by the governor to fill a vacancy in the office of judge of the circuit court; or
(2) the general election before the term of the judge expires under Article 7, Section 7 of the Constitution of the State of Indiana;
whichever occurs first, and every six (6) years thereafter.
(b) Except as otherwise provided by law, judges of the superior and probate courts shall be elected at the general election before their terms of office expire and every six (6) years thereafter.
As added by P.L.5-1986, SEC.6. Amended by P.L.334-1989(ss), SEC.1; P.L.5-1989, SEC.40; P.L.201-2011, SEC.4.

IC 3-10-2-12
Year for election of prosecuting attorneys
Sec. 12. A prosecuting attorney shall be elected in each judicial circuit in 2006 and every four (4) years thereafter in accordance with Article 7, Section 16 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.44; P.L.122-2000, SEC.9; P.L.230-2005, SEC.40.

IC 3-10-2-13
Local officials; time for electing
Sec. 13. The following public officials shall be elected at the general election before their terms of office expire and every four (4) years thereafter:
(1) Clerk of the circuit court.
(2) County auditor.
(3) County recorder.
(4) County treasurer.
(5) County sheriff.
(6) County coroner.
(7) County surveyor.
(8) County assessor.
(9) County commissioner.
(10) County council member.
(11) Township trustee.
(12) Township board member.
(13) Township assessor (only in a township referred to in IC 36-6-5-1(d)).
(14) Judge of a small claims court.
(15) Constable of a small claims court.
As added by P.L.5-1986, SEC.6. Amended by P.L.8-1987, SEC.2; P.L.146-2008, SEC.5.

IC 3-10-2-14
Repealed (Repealed by P.L.146-2008, SEC.818.)

IC 3-10-2-15
Nomination by convention; deadline for holding; certification of nominees; consent of nominees
Sec. 15. (a) This section applies to a political party whose nominee received at least two percent (2%) but less than ten percent (10%) of the votes cast for secretary of state at the last election for that office.
(b) This section applies only to a local office that is:
(1) not listed in IC 3-8-2-5; and
(2) not a municipal office subject to IC 3-8-5-17 or IC 3-10-6-12.
(c) A political party subject to this section shall nominate the party's candidate for a local office at a county convention of the party conducted not later than noon on the date specified by IC 3-13-1-7(a)(1) for a major political party to act to fill a candidate vacancy.
(d) The chairman and secretary of the convention shall execute a certificate of nomination in writing, setting out the following:
(1) The name of each nominee as:
(A) the nominee wants the nominee's name to appear on the ballot; and
(B) the nominee's name is permitted to appear on the ballot under IC 3-5-7.
(2) The residence address of each nominee.
(3) The office for which each nominee was nominated.
(4) That each nominee is legally qualified to hold office.
(5) The political party device or emblem by which the ticket will be designated on the ballot.
Both the chairman and secretary shall acknowledge the certificate before an officer authorized to take acknowledgment of deeds.
(e) Each candidate nominated under this section shall execute a consent to the nomination in the same form as a candidate nominated by petition under IC 3-8-6.
(f) The certificate required by subsection (d) and the consent required by subsection (e) must be filed with the circuit court clerk of the county containing the greatest percentage of population of the election district for which the candidate has been nominated by the convention not later than noon on the date specified by IC 3-13-1-15(c) for a major political party to file a certificate of candidate selection.
(g) A candidate's consent to the nomination must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the consent to the nomination. If there is a difference between the name on the candidate's consent to the nomination and the name on the candidate's voter registration record, the officer with whom the consent to the nomination is filed shall forward the information to the voter registration officer of the appropriate county. The voter

registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's consent to the nomination.
(h) A question concerning the validity of a candidate's nomination under this section shall be determined by a county election board in accordance with IC 3-13-1-16.5(b) and IC 3-13-1-16.5(c).
(i) A nominee who wants to withdraw must file a notice of withdrawal in accordance with IC 3-8-7-28.
As added by P.L.4-1996, SEC.45. Amended by P.L.202-1999, SEC.14; P.L.66-2003, SEC.31; P.L.9-2004, SEC.14.



CHAPTER 3. STATE CONSTITUTIONAL AMENDMENTS AND STATE PUBLIC QUESTIONS

IC 3-10-3-2
Form of public question on ballot; effect of failure to vote
Sec. 2. (a) This subsection applies if the general assembly does not prescribe the form in which a state constitutional amendment must appear on the general election ballot. If the electorate of the state may vote on a state constitutional amendment or other public question, the commission shall prepare a brief statement of the public question in words sufficient to clearly designate it and have the statement printed on the state ballot in the form prescribed by IC 3-11-2-15.
(b) If a voter does not vote on the public question, the ballot is void with regard to the public question and may not be counted.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.170; P.L.4-1991, SEC.54; P.L.1-1992, SEC.4; P.L.2-1996, SEC.118.

IC 3-10-3-3
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-10-3-4
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-10-3-5
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-10-3-6 Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-10-3-7
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-10-3-8
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-10-3-9
Marking of ballots; application of general election laws
Sec. 9. Except as provided in this chapter, all of the provisions of this title concerning the marking and counting of ballots for candidates that are consistent with this chapter apply to the marking and counting of votes for a state constitutional amendment.
As added by P.L.5-1986, SEC.6.

IC 3-10-3-10
Repealed
(Repealed by P.L.3-1987, SEC.570.)



CHAPTER 4. PRESIDENTIAL ELECTIONS

IC 3-10-4-2
Paper ballots; listing of political party and other information
Sec. 2. (a) This section applies when paper ballots are used.
(b) A single square shall be printed in front of a bracket enclosing the names of the nominees for President and Vice President of the United States on the left margin of each separate column of the ballot, immediately opposite the names of the nominees.
(c) The device named and list of nominees of the political party whose nominee received the highest number of votes in that county for secretary of state at the last election shall be placed in the first column on the left side of the ballot. The political party whose nominee received the second highest number of votes in that county for secretary of state at the last election shall be placed in the second column. Other political parties shall be placed on the ballot in the same order.
(d) If a political party or an independent ticket did not have a candidate for secretary of state in the last election, the party or ticket shall be placed on the ballot after the parties described in subsection (c). If more than one (1) political party or independent ticket that has qualified to be on the ballot did not have a candidate for secretary of

state in the last election, each party or independent ticket shall be listed on the ballot in the order in which the party or independent ticket filed a petition of nomination under IC 3-8-6-12.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.172; P.L.3-1993, SEC.96; P.L.58-2005, SEC.10.

IC 3-10-4-2.1
Optical scan ballot card; listing of nominees for President and Vice President of the United States
Sec. 2.1. (a) This section applies when an optical scan ballot card is used.
(b) The names of the nominees for President and Vice President of the United States for each political party or group of petitioners grouped as described in section 1(b)(4) of this chapter must be:
(1) listed together so that a voter is aware that the voter votes for both offices with a single vote; and
(2) printed behind or beside a single connectable arrow, oval, circle, or square.
(c) The nominees for President and Vice President of the United States must be grouped under the names of the offices in the order established by IC 3-11-13-11.
As added by P.L.58-2005, SEC.11.

IC 3-10-4-2.2
Electronic voting system; listing of nominees for President and Vice President of the United States
Sec. 2.2. (a) This section applies when an electronic voting system is used.
(b) The names of the nominees for President and Vice President of the United States for each political party or group of petitioners grouped as described in section 1(b)(3) of this chapter must be:
(1) listed together so that a voter is aware that the voter votes for both offices with a single vote; and
(2) behind or beside a single touch sensitive point or button place.
(c) The nominees for President and Vice President of the United States must be grouped under the names of the offices in the order established by IC 3-11-14-3.5.
As added by P.L.58-2005, SEC.12.

IC 3-10-4-3
Ballots or voting machine labels
Sec. 3. The device, title, and names of nominees appearing on a ballot or ballot label shall be accompanied by a statement that a ballot cast for the named candidates for President and Vice President of the United States is considered a ballot cast for the slate of presidential electors nominated by that political party or independent candidate.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1995, SEC.86.
IC 3-10-4-4
Votes for nominees and write-in candidates; treatment
Sec. 4. Each vote cast or registered:
(1) for the nominees for President and Vice President of the United States of:
(A) a political party; or
(B) a group of petitioners; or
(2) for a write-in candidate for President or Vice President of the United States;
is a vote cast or registered for all of the candidates for presidential electors of the party, group, or write-in candidate and shall be so counted. These votes shall be counted, canvassed, and certified in the same manner as the votes for candidates for other offices.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1992, SEC.17; P.L.1-2010, SEC.3.

IC 3-10-4-5
Certification of nominees and electors
Sec. 5. (a) This subsection applies to a major political party and to a political party subject to IC 3-8-4-10. The state chairman of each political party shall certify to the election division the names of the nominees of the party for President and Vice President of the United States and the state of which each nominee is a resident.
(b) If candidates for presidential electors are nominated by petitioners instead of by a convention of a major political party or a party subject to IC 3-8-4-10, the petitioners shall certify with the list of names of electors:
(1) the names of their nominees for President and Vice President of the United States;
(2) the state of which each nominee is a resident; and
(3) the name of the political party of the nominees, or that the nominees are an independent ticket.
(c) This subsection applies to a political party described in subsection (a) and to candidates nominated by petitioners under subsection (b). The names of:
(1) all candidates for presidential electors; and
(2) all nominees for President and Vice President of the United States;
shall be certified to the election division not later than noon on the second Tuesday in September before the general election. The election division shall certify to each county election board not later than noon on the next following Thursday in September before the general election the names of the nominees for President and Vice President of the United States certified to the election division under this subsection.
(d) The names of all candidates for presidential electors for a write-in candidate shall be included on the declaration for candidacy filed by a write-in candidate for the office of President or Vice President of the United States filed under IC 3-8-2.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.173;

P.L.5-1989, SEC.41; P.L.10-1992, SEC.18; P.L.3-1993, SEC.97; P.L.3-1997, SEC.223; P.L.66-2003, SEC.32; P.L.14-2004, SEC.80.

IC 3-10-4-6
Cessation of candidacy
Sec. 6. (a) If a nominee for President or Vice President of the United States ceases to be a candidate before the nominee's ticket is officially certified, then that fact and the name and the state of residence of the nominee's successor, if any, shall be certified in the same manner as the original nominee and the successor's name shall be printed upon all ballots.
(b) If a nominee for President or Vice President of the United States ceases to be a candidate after the nominee's ticket has been officially certified, then that fact and the name and state of residence of the nominee's successor, if any, shall be certified in the same manner as the original nominee. However, the ballots must reflect the original nominee's name, and any vote cast in the election for the original nominee shall be considered a vote for the successor.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.174.

IC 3-10-4-7
Assembly of presidential electors
Sec. 7. (a) The presidential electors who are elected at a general election shall assemble in the chamber of the Indiana house of representatives on the first Monday after the second Wednesday in December as provided by 3 U.S.C. 7, or on another day fixed by the Congress of the United States, at 10 a.m. to elect the President and Vice-President of the United States.
(b) The secretary of state, or an individual designated by the secretary, shall preside at this meeting. The election division shall assist the secretary in conducting the election and in certifying and transmitting the results in accordance with federal law.
(c) As provided by 3 U.S.C. 6, the governor shall deliver to the electors present six (6) duplicate originals of the certificate of ascertainment of appointment of the electors mailed to the Archivist of the United States.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.175; P.L.10-1992, SEC.19; P.L.3-1997, SEC.224.

IC 3-10-4-8
Filling of vacancy
Sec. 8. (a) If a presidential elector:
(1) files the elector's resignation with the governor under IC 5-8-3.5;
(2) dies or is otherwise disqualified from holding office, and the elector's death or disqualification is certified to the governor by the state chairman of the political party of the elector; or
(3) fails to appear before 11 a.m. on the day prescribed by section 7 of this chapter;
the electors present shall, by paper ballot and a majority vote of all

those present, immediately fill the vacancy upon proof of the resignation or certification being provided to the electors, or at 11 a.m., whichever occurs first.
(b) The election shall immediately be certified by a majority of the electors to the governor, who shall immediately notify the person of the person's election by presenting the elector with a commission issued under IC 4-3-1-5.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.176; P.L.3-1993, SEC.98; P.L.3-1997, SEC.225.

IC 3-10-4-9
Voting procedure
Sec. 9. The presidential electors, when assembled and after vacancies are filled, shall then vote by paper ballot for President and Vice President of the United States and perform the duties imposed upon them by the Constitution and statutes of the United States and of this state.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.177.

IC 3-10-4-10
Repealed
(Repealed by P.L.7-1986, SEC.20.)



CHAPTER 5. STATE CONVENTIONS CONCERNING UNITED STATES CONSTITUTIONAL AMENDMENTS

IC 3-10-5-2
Eligible voters
Sec. 2. The electorate of the whole state may vote at the election required by section 1 of this chapter.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-3
Conduct of election
Sec. 3. Except as otherwise provided in this chapter, the election required by section 1 of this chapter shall be conducted and the results ascertained, canvassed, and certified in the same manner as an election of governor. All of the other provisions of this title apply to the election when consistent with this chapter.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-4
Conduct of election; precinct election officers
Sec. 4. Each county election board shall conduct the election required by section 1 of this chapter. The precinct election officers consist of one (1) inspector and two (2) poll clerks to be appointed by the county election board at least ten (10) days before the election. These officers have the same powers and duties as other precinct election officers and receive the same pay that precinct election officers receive in general elections.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-5
Number of delegates
Sec. 5. Each county shall elect at least one (1) delegate to the convention prescribed by section 1 of this chapter. In addition, each county having a population greater than twenty thousand (20,000)

shall elect one (1) additional delegate for each additional twenty thousand (20,000) persons in the county, or major fraction thereof. The governor shall determine the number of delegates to which each county is entitled under this section and shall include the number in the governor's proclamation.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-6
Qualifications of delegate
Sec. 6. A candidate for delegate to a convention held under this chapter must be:
(1) a resident of the county; and
(2) a registered voter.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.178.

IC 3-10-5-7
Procedure for nomination
Sec. 7. Nomination of a candidate for delegate to a convention held under this chapter must be by petition. Before the candidate's name is placed on a petition, the candidate must file in the office of the circuit court clerk of the county in which the candidate resides a declaration stating the candidate's name, the candidate's residence address with the street and number (if any), and whether if elected as a delegate the candidate will vote for or against the ratification of the amendment to be considered by the convention. The circuit court clerk may not accept a petition containing the name of a candidate who has failed to file such a declaration.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-8
Nomination petitions; required number of signatures
Sec. 8. A single petition required by section 7 of this chapter may nominate any number of candidates, but not more than the total number of delegates to be elected from the county. A petition must be signed by at least five hundred (500) voters for each delegate nominated.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-9
Nomination petitions; contents
Sec. 9. A petition required by section 7 of this chapter must contain the candidates' names, the candidates' residence address with the street and number (if any), and a declaration and pledge that each candidate will, if elected, vote for or against ratification at the convention.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-10
Nomination petitions; political party designations
Sec. 10. A petition required by section 7 of this chapter may not

include a candidate's political party or political designation.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-11
Nomination petitions; inconsistent names
Sec. 11. A petition required by section 7 of this chapter may not contain the name of a candidate whose position as stated is inconsistent with that of another candidate on the same petition.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-12
Signing more than one petition
Sec. 12. A person may not sign both a petition for a candidate in favor of ratification and a petition for a candidate opposed to ratification.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-13
Filing of petitions and acceptances; preservation
Sec. 13. All petitions and acceptances must be filed with the circuit court clerk no later than noon thirty (30) days before the date of the election. The clerk shall preserve the petitions and make them available for public inspection.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.84.

IC 3-10-5-14
Successful candidates; ties; time for objections
Sec. 14. The candidates whose nominating petitions have been signed by the highest number of voters are nominated. Ties shall be resolved by lot drawn by the commission. If a written objection is not filed with the circuit court clerk no later than noon ten (10) days after the filing, the decision of the clerk is final.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.85; P.L.2-1996, SEC.119.

IC 3-10-5-15
Objections
Sec. 15. If an objection to a decision of the circuit court clerk is made, the clerk shall immediately certify the objection and the petition to the election division. The commission shall consider the objection, and the decision of the commission is final.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.179; P.L.3-1997, SEC.226.

IC 3-10-5-16
Certification of successful nominees
Sec. 16. Not later than noon fifteen (15) days after the petitions have been filed with the circuit court clerk, the clerk shall certify the names of the successful nominees to the election division.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.180;

P.L.3-1997, SEC.227.

IC 3-10-5-17
Conduct of election; ballot
Sec. 17. The election required by section 1 of this chapter shall be conducted by ballot. The ballot must state first the substance of the proposed constitutional amendment, followed by appropriate instructions to the voters. The ballot then must be in the form prescribed by the commission. The names of the nominees in favor of ratification shall be placed in the column headed "For Ratification". The names of the nominees against ratification shall be placed in the column headed "Against Ratification".
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.181; P.L.3-1993, SEC.99; P.L.2-1996, SEC.120.

IC 3-10-5-18
Arrangement of names on ballot
Sec. 18. The ballot prescribed by section 17 of this chapter shall be arranged so that a voter may, by making a single voting mark, vote for an entire group of nominees whose names are in one column.
As added by P.L.5-1986, SEC.6. Amended by P.L.6-1986, SEC.10; P.L.3-1987, SEC.182.

IC 3-10-5-19
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-10-5-20
Order of names on ballot
Sec. 20. Each county election board shall prepare the ballots in series equal to the total number of delegates to be elected. The names of the candidates shall be arranged in alphabetical order in the first series of ballots printed. On the next series printed the first name shall be placed last, and the process shall be repeated in the same manner until each name has been first. The ballots shall then be combined in tablets with no two (2) of the same order of names together, except where there is but one (1) candidate in each column and when impracticable to do so.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-21
Marking of ballot
Sec. 21. A voter shall indicate a choice by making one (1) or more voting marks in the appropriate spaces provided on the ballot.
As added by P.L.5-1986, SEC.6. Amended by P.L.6-1986, SEC.11.

IC 3-10-5-22
Successful nominees
Sec. 22. The nominees who receive the highest number of votes, up to the total number to be chosen, are the delegates to the

convention prescribed by section 1 of this chapter.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-23
Certification of delegates
Sec. 23. Not later than noon ten (10) days after the election, each circuit court clerk shall:
(1) certify the election of each delegate to the election division; and
(2) deliver a certificate of election to each successful delegate.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1997, SEC.228.

IC 3-10-5-24
Vacancies
Sec. 24. If there is a vacancy in the convention prescribed by section 1 of this chapter, the vacancy shall be filled by majority vote of the delegates from the county in which the vacancy exists. If the convention does not have another delegate from that county, the governor shall fill the vacancy.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-25
Commencement of convention; quorum
Sec. 25. The delegates certified under section 23 of this chapter shall meet in convention in the chamber of the Indiana house of representatives on the third Monday following the election at 2 p.m. to pass upon the question of whether or not to ratify the proposed constitutional amendment. A majority of the delegates elected to the convention constitutes a quorum.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-26
Call to order; oath of office
Sec. 26. The lieutenant governor shall call the convention to order. A justice of the supreme court shall administer the oath of office.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-27
Powers of convention
Sec. 27. The convention:
(1) is the judge of the election and qualifications of its members;
(2) may elect its president, secretary, and other officers; and
(3) may adopt its own rules.
As added by P.L.5-1986, SEC.6.

IC 3-10-5-28
Journal of convention
Sec. 28. (a) The convention shall keep a journal of its proceedings

and debates in which the vote of each delegate on the question of ratification of the proposed constitutional amendment shall be recorded.
(b) Upon final adjournment the journal shall be filed with the election division.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1997, SEC.229.

IC 3-10-5-29
Certificate of ratification
Sec. 29. (a) If the convention agrees to the ratification of the proposed constitutional amendment by majority vote of the delegates elected to the convention, the president and secretary of the convention shall execute a certificate to that effect and transmit the certificate to the election division.
(b) The secretary of state shall transmit the certificate under the official seal of the state to the Secretary of State of the United States.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1997, SEC.230.

IC 3-10-5-30
Congressional preemption of procedure
Sec. 30. If at or about the time of submitting a constitutional amendment, Congress, either in the resolution submitting the amendment or by statute, prescribes the manner in which the conventions are to be constituted and does not except from the resolution or statute states that have provided for conventions, this chapter is inoperative and the convention shall be constituted and operate as the resolution or statute directs. Each public official of this state who is authorized or directed by the resolution or statute to take action to constitute a convention for this state shall act in accordance with it as if acting under a statute of this state.
As added by P.L.5-1986, SEC.6.



CHAPTER 6. MUNICIPAL AND SCHOOL DISTRICT ELECTIONS IN CITIES, LARGE TOWNS, AND SMALL TOWNS IN MARION COUNTY

IC 3-10-6-2
Date of municipal primary; political parties entitled to nominate candidates
Sec. 2. (a) Except as otherwise provided in this chapter, a municipal primary election shall be held on the first Tuesday after the first Monday in May 2007 and every four (4) years thereafter.
(b) Each political party whose nominee received at least ten percent (10%) of the votes cast in the state for secretary of state at the last election shall nominate all candidates to be voted for at the municipal election to be held in November.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.46; P.L.122-2000, SEC.10; P.L.230-2005, SEC.42.

IC 3-10-6-2.5
Town ordinance providing length of term for members of legislative body
Sec. 2.5. (a) This section does not apply to a town located wholly or partially within a county having a consolidated city unless the town has a population of more than one thousand (1,000) but less than one thousand four hundred (1,400).
(b) This section applies to a town that has not adopted an ordinance:
(1) under IC 18-3-1-16(b) (before its repeal on September 1, 1981); or
(2) in 1982 under P.L.13-1982, SECTION 3 (before its expiration on January 1, 1988).
(c) Notwithstanding IC 3-10-6-6, a town may adopt an ordinance during the year preceding a municipal election conducted under section 2 of this chapter prescribing the length of the term of office for town legislative body members elected in the municipal election.
(d) The ordinance must provide that:
(1) no more than fifty percent (50%) of the members will be

elected for terms of three (3) years beginning at noon January 1 following the municipal election under section 2 of this chapter; and
(2) the remainder of the members will be elected for terms of four (4) years beginning at noon January 1 following the election.
As added by P.L.11-1988, SEC.4. Amended by P.L.3-1990, SEC.7; P.L.3-1997, SEC.231; P.L.170-2002, SEC.6; P.L.119-2012, SEC.6.

IC 3-10-6-2.6
Election of town officers in year of no general election for short term; ordinance
Sec. 2.6. (a) This section does not apply to a town located wholly or partially within a county having a consolidated city.
(b) This section applies to a town that has adopted an ordinance:
(1) under IC 18-3-1-16(b) (before its repeal on September 1, 1981); or
(2) in 1982 under P.L.13-1982, SECTION 3 (before its expiration on January 1, 1988).
(c) A town may adopt an ordinance during a year in which an election of town legislative body members, a town clerk-treasurer, or a town judge will not occur under section 3 of this chapter.
(d) The ordinance described in subsection (c) must provide that:
(1) the town legislative body members, clerk-treasurer, or judge elected at the next municipal election not conducted in a general election year serve terms of one (1) year; and
(2) the successors of the town legislative body members, clerk-treasurer, or judge described in subdivision (1) shall be chosen at the first general election following the municipal election and serve terms of four (4) years.
As added by P.L.11-1988, SEC.5. Amended by P.L.3-1990, SEC.8.

IC 3-10-6-3
Other times for holding primary elections
Sec. 3. (a) Notwithstanding section 2 of this chapter, in a town that adopted an ordinance under IC 18-3-1-16(b) (before its repeal on September 1, 1981), P.L.13-1982, SECTION 3 (before its expiration on January 1, 1988), or section 2.5 of this chapter each political party shall, at the primary election in:
(1) May 2006 and every four (4) years thereafter; and
(2) May 2007 and every four (4) years thereafter;
nominate candidates for the election to be held under section 6(a) of this chapter, unless a primary election is not required under section 4 of this chapter. The primary election shall be conducted under this chapter.
(b) Notwithstanding section 2 of this chapter, in a town that adopted an ordinance under section 2.6 of this chapter each political party shall, at the primary election in:
(1) May 2006 and every four (4) years thereafter; and
(2) May 2008 and every four (4) years thereafter; nominate candidates for the election to be held under section 6(b) of this chapter, unless a primary election is not required under section 4 of this chapter. The primary election shall be conducted under this chapter.
(c) Notwithstanding section 2 of this chapter, in a town that adopted an ordinance under section 2.6 of this chapter each political party shall, at the primary election in May 2008 and every four (4) years thereafter, nominate candidates for the election to be held under section 6(c) of this chapter, unless a primary election is not required under section 4 of this chapter. The primary election shall be held under this chapter.
As added by P.L.5-1986, SEC.6. Amended by P.L.11-1988, SEC.6; P.L.3-1990, SEC.9; P.L.122-2000, SEC.11; P.L.230-2005, SEC.43.

IC 3-10-6-4
Noncontested primary races; unopposed candidates
Sec. 4. (a) Except as otherwise provided in this section, all candidates for nomination to an office of the municipality by a major political party must be placed on a primary election ballot for the candidate's party.
(b) If no candidate has filed for the nomination of a party to any office of the municipality, the party may not hold a primary election in the municipality.
(c) Whenever there is no contest in a political party for the nomination of a candidate or candidates for an office, but at least one (1) candidate has filed for the nomination by that political party, the party may hold a primary election for that nomination.
(d) If a party wants to conduct a primary under subsection (c), the county chairman of the party must file a notice with the county election board not later than noon seven (7) days after the final date for filing a declaration of candidacy, stating that the party will hold a primary.
(e) The county election board of the county in which the greatest percentage of the population of the municipality is located shall certify the names of the candidates for each nomination for which there is no contest as though a primary election had been held.
(f) If:
(1) there is a contest in an election district comprising all or part of a municipality in any party for a nomination for an office; or
(2) a party has decided to hold a primary election for an office under subsection (c);
the name of each candidate of the political party within the election district shall be placed on the primary election ballot for the election district, whether or not the candidate is opposed.
(g) This subsection applies when:
(1) there is a contest for nomination by a major political party for at least one (1) of the municipality's legislative body members;
(2) only the voters who reside in a legislative body district are eligible to vote in the primary election for the political party's

nomination of the legislative body member; and
(3) there is no contest for nomination to an office to be voted on by all voters of the political party of the municipality.
The county election board may, by unanimous vote of the entire membership of the board, adopt a resolution providing that a primary election for the party will be held only in the legislative body election districts in which voters will nominate candidates under subdivision (2). The names of unopposed candidates for the party's nomination for an office to be voted on by all voters of the municipality may not be placed on the ballot used within the election districts for the nomination of candidates under this subsection.
(h) If:
(1) there is no contest in an election district in any party for a nomination for an office; and
(2) no party has decided to hold a primary election for any office under subsection (c);
a primary election may not be held for any municipal office in the election district.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.86; P.L.7-1991, SEC.3; P.L.3-1993, SEC.101; P.L.176-1999, SEC.61 and P.L.202-1999, SEC.15.

IC 3-10-6-4.5
Primary elections
Sec. 4.5. (a) Notwithstanding section 2 of this chapter, this section applies to a town with a legislative body that adopts an ordinance under IC 36-5-2-4.5.
(b) Unless a primary election is not required under section 4 of this chapter, a primary election shall be held in a town under this section at both of the following times:
(1) During a year that municipal elections are held under section 5 of this chapter.
(2) At the time of the primary election held in the year stated in an ordinance adopted under IC 36-5-2-4.5(c)(2).
(c) At a primary election held under subsection (b), a political party with a nominee who receives at least ten percent (10%) of the votes cast in the state for secretary of state at the most recent election for secretary of state shall nominate candidates for the following town offices:
(1) At the time of the primary held in the town under subsection (b)(1), the following candidates:
(A) Four (4) candidates for the town legislative body, three (3) of whom are elected from districts and one (1) who is elected at large. If the town legislative body adopts an ordinance under IC 36-5-2-4.5(e), all candidates are elected from districts.
(B) Candidates for all other town offices other than the town legislative body.
(2) At the time of the primary election held under subsection (b)(2), three (3) candidates for the town legislative body, two

(2) of whom are elected from districts and one (1) who is elected at large. If the town legislative body adopts an ordinance under IC 36-5-2-4.5(e), all candidates are elected from districts.
The primary election is conducted under this chapter.
(d) Notwithstanding section 5 of this chapter, an election to fill town offices under this section is held as follows:
(1) During a year municipal elections are held under section 5 of this chapter, the following town offices are elected:
(A) Four (4) members of the town legislative body, three (3) of whom are elected from districts and one (1) who is elected at large. If the town legislative body adopts an ordinance under IC 36-5-2-4.5(e), all members are elected from districts.
(B) All other town offices other than the town legislative body.
(2) During a year in which candidates for the town legislative body are nominated under subsection (c)(2), three (3) members of the town legislative body, two (2) of whom are elected from districts and one (1) who is elected at large. If the town legislative body adopts an ordinance under IC 36-5-2-4.5(e), all members are elected from districts.
The election shall be conducted under this chapter.
As added by P.L.38-1999, SEC.33.

IC 3-10-6-5
Date of municipal election
Sec. 5. Except as otherwise provided in this chapter, a municipal election shall be held on the first Tuesday after the first Monday in November 2007 and every four (4) years thereafter. At the election, public officials shall be elected to each municipal office.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.47; P.L.122-2000, SEC.12; P.L.14-2004, SEC.81.

IC 3-10-6-6
Other times for electing town officers
Sec. 6. (a) Notwithstanding section 5 of this chapter, a town that adopted an ordinance under IC 18-3-1-16(b) (before its repeal on September 1, 1981), P.L.13-1982, SECTION 3 (before its expiration on January 1, 1988), or section 2.5 of this chapter shall:
(1) at the general election in November 2006 and every four (4) years thereafter; and
(2) at the municipal election in November 2007 and every four (4) years thereafter;
elect town council members for terms of four (4) years to those offices whose terms expire at noon January 1 following the election, as provided in IC 36-5-2-3. The election shall be conducted under this chapter.
(b) Notwithstanding section 5 of this chapter, a town that adopted an ordinance under section 2.6 of this chapter shall: (1) at the general election in November 2006 and every four (4) years thereafter; and
(2) at the general election in November 2008 and every four (4) years thereafter;
elect town council members for terms of four (4) years to those offices whose terms expire at noon January 1 of the following year. The election shall be conducted under this chapter.
(c) Notwithstanding section 5 of this chapter, a town that adopted an ordinance under section 2.6 of this chapter shall, at the general election in November 2008 and every four (4) years thereafter, elect a town clerk-treasurer and town court judge (if a town court has been established under IC 33-35-1-1) to those offices whose terms expire at noon January 1 of the following year. The election shall be conducted under this chapter.
As added by P.L.5-1986, SEC.6. Amended by P.L.5-1988, SEC.3; P.L.11-1988, SEC.7; P.L.8-1989, SEC.6; P.L.3-1990, SEC.10; P.L.4-1991, SEC.55; P.L.122-2000, SEC.13; P.L.98-2004, SEC.35; P.L.230-2005, SEC.44.

IC 3-10-6-7
Repealed
(Repealed by P.L.4-1991, SEC.147.)

IC 3-10-6-7.5 Version a
Listing candidates on municipal election ballots; limitations
Note: This version of section effective until 3-19-2012. See also following version of this section, effective 3-19-2012.
Sec. 7.5. (a) This section applies to a municipal office elected during a municipal or general election.
(b) Except as provided in subsection (c) or (d), if there is an election for any office of the municipality, all nominees for each office must be on the ballot.
(c) If:
(1) there is an election for at least one (1) of a municipality's legislative body members;
(2) only the voters who reside in a legislative body district are eligible to vote in the election for a legislative body member; and
(3) there is no election for an office to be voted on by all voters of the municipality;
the county election board may, by unanimous vote of the entire membership of the board, adopt a resolution providing that an election will be held only in the legislative body districts within the municipality in which voters will elect legislative body members under subdivision (2). The names of unopposed candidates for an office to be voted on by all voters of the municipality shall not be placed on the ballot used for the election of municipal legislative body members under this subsection.
(d) This subsection applies only if the county election board adopts a resolution by a unanimous vote of the entire membership of

the board making this subsection applicable in the county. An election may not be held for a municipal office if:
(1) there is only one (1) nominee for the office or only one (1) person has filed a declaration of intent to be a write-in candidate for the office under IC 3-8-2-2.5; and
(2) no person has filed a declaration of intent to be a write-in candidate for the office under IC 3-8-2-2.5 that results in a contest for election to the same municipal office.
A resolution adopted under this subsection expires on January 1 of the year following the year the resolution was adopted.
As added by P.L.8-1992, SEC.12. Amended by P.L.3-1995, SEC.87; P.L.4-1996, SEC.48; P.L.14-2004, SEC.82; P.L.225-2011, SEC.47; P.L.96-2012, SEC.1.

IC 3-10-6-7.5 Version b
Restrictions on municipal office elections; nominees on ballot; exception by resolution
Note: This version of section effective 3-19-2012. See also preceding version of this section, effective until 3-19-2012.
Sec. 7.5. (a) This section applies to a municipal office elected during a municipal or general election.
(b) Except as provided in subsection (c) or (d), if there is an election for any office of the municipality, all nominees for each office must be on the ballot.
(c) If:
(1) there is an election for at least one (1) of a municipality's legislative body members;
(2) only the voters who reside in a legislative body district are eligible to vote in the election for a legislative body member; and
(3) there is no election for an office to be voted on by all voters of the municipality;
the county election board may, by unanimous vote of the entire membership of the board, adopt a resolution providing that an election will be held only in the legislative body districts within the municipality in which voters will elect legislative body members under subdivision (2). The names of unopposed candidates for an office to be voted on by all voters of the municipality shall not be placed on the ballot used for the election of municipal legislative body members under this subsection.
(d) This subsection applies only if the county election board adopts a resolution by a unanimous vote of the entire membership of the board making this subsection applicable in the county. An election may not be held for a municipal office if:
(1) there is only one (1) nominee for the office or only one (1) person has filed a declaration of intent to be a write-in candidate for the office under IC 3-8-2-2.5; and
(2) no person has filed a declaration of intent to be a write-in candidate for the office under IC 3-8-2-2.5 that results in a contest for election to the same municipal office. A resolution adopted under this subsection expires on January 1 of the year following the year the resolution is adopted.
As added by P.L.8-1992, SEC.12. Amended by P.L.3-1995, SEC.87; P.L.4-1996, SEC.48; P.L.14-2004, SEC.82; P.L.225-2011, SEC.47; P.L.96-2012, SEC.1; P.L.124-2012, SEC.6.

IC 3-10-6-7.6
Elections for municipal offices; prohibition
Sec. 7.6. An election may not be held for a municipal office if:
(1) an election is not required under section 7.5 of this chapter; and
(2) the approval or rejection of a public question is the only other vote that may be cast on the ballot at the municipal election.
As added by P.L.3-1997, SEC.232.

IC 3-10-6-8
Rights, duties, and required assistance
Sec. 8. Except as otherwise provided in this chapter, the county election board, county executive, circuit court clerk, voters, and members of political parties in each county in which a municipal primary election or municipal election will be held have the rights and shall perform the duties and furnish the assistance that they are required to do for a primary and general election under IC 3-10-1 and IC 3-11-8.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1992, SEC.20; P.L.14-2004, SEC.83.

IC 3-10-6-9
Municipality in different counties; duties of county officers
Sec. 9. In accordance with IC 3-11-1.5 and to the extent applicable and feasible, the circuit court clerk, the county fiscal body, the county executive, and the county election board of each county in which there are voters who may vote in a municipal election, but who live in a county adjacent to the county in which the greatest percentage of the population of the municipality resides, shall:
(1) upon written request of their counterpart election officers in the county with the greatest percentage of the population of the municipality, establish precincts for municipal election purposes; and
(2) supply the precincts established with poll lists and perform all other duties under this title as if the voters were inhabitants of a municipality with the greatest percentage of its population within that county.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.87; P.L.13-1988, SEC.7.

IC 3-10-6-10
Orders and rules; contracts regarding services and supplies
Sec. 10. The commission shall, if necessary, implement section 9

of this chapter by orders and rules. Local governments may use IC 36-1-7 for contractual agreements concerning the costs of services, supplies, and equipment required.
As added by P.L.5-1986, SEC.6. Amended by P.L.2-1996, SEC.121.

IC 3-10-6-11
Municipal precincts; use of adjoining precinct polls
Sec. 11. If a precinct is wholly or partly in a municipality, the executive of the county that contains the greatest percentage of the population of the municipality may designate the polls for the precinct to be at the polls for an adjoining precinct, using the precinct election board of the adjoining precinct.
As added by P.L.3-1987, SEC.184. Amended by P.L.10-1988, SEC.88.

IC 3-10-6-12
Nomination for town office
Sec. 12. (a) This section applies to a political party:
(1) not qualified to conduct a primary election under IC 3-10; and
(2) not required to nominate candidates by a petition of nomination under IC 3-8-6.
(b) The political party may conduct a convention to nominate candidates for city or town office not later than noon on the date specified by IC 3-13-1-7(a)(1) for a major political party to act to fill a candidate vacancy.
(c) The chairman and secretary of the convention shall execute and acknowledge a certificate setting forth the nominees of the convention in accordance with IC 3-8-5-13. The certificate must be filed with the circuit court clerk of the county containing the greatest percentage of population of the municipality not later than noon on the date specified by IC 3-13-1-15(c) for a major political party to file a certificate of candidate selection.
(d) Each candidate nominated under this section shall execute a consent to the nomination in the same form as a candidate nominated by petition under IC 3-8-6. The consent must be filed with the certificate under subsection (c).
(e) A candidate's consent to the nomination must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the consent to the nomination. If there is a difference between the name on the candidate's consent to the nomination and the name on the candidate's voter registration record, the officer with whom the consent to the nomination is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's consent to the nomination.
(f) A question concerning the validity of a candidate's nomination

under this section shall be determined by a county election board in accordance with IC 3-13-1-16.5(b) and IC 3-13-1-16.5(c).
(g) A nominee who wants to withdraw must file a notice of withdrawal in accordance with IC 3-8-7-28.
As added by P.L.3-1995, SEC.88. Amended by P.L.144-1999, SEC.6; P.L.202-1999, SEC.16; P.L.9-2004, SEC.15.

IC 3-10-6-12.5
Notice to withdraw
Sec. 12.5. (a) This section applies to a candidate:
(1) of a political party that is not a major political party; and
(2) nominated by a convention under section 12 of this chapter.
(b) A county election board may not include the name of a candidate on the municipal election ballot if the person files a notice to withdraw with the board. The notice must:
(1) be signed and acknowledged before an officer authorized to take acknowledgments of deeds;
(2) have the certificate of acknowledgment appended to the notice; and
(3) be filed with the board not later than noon three (3) days after the adjournment of the convention.
As added by P.L.176-1999, SEC.62 and P.L.202-1999, SEC.17.



CHAPTER 7. MUNICIPAL ELECTIONS IN SMALL TOWNS LOCATED OUTSIDE MARION COUNTY

IC 3-10-7-1.5
"Appointed member" defined
Sec. 1.5. As used in this chapter, "appointed member" refers to the member of a town election board who is also the town chairman of a major political party appointed under IC 3-8-5-3.
As added by P.L.4-1996, SEC.49.

IC 3-10-7-2
Municipal elections in general election year; conduct by county election board; other municipal elections conducted by town election board
Sec. 2. (a) The county election board shall conduct elections in towns for town offices or on public questions submitted to the voters of the town if the town office or public question will be placed on the ballot during a general election year.
(b) This subsection applies in a year in which a general election is not scheduled to be conducted. Except as provided in sections 4, 5, and 5.5 of this chapter, the town election board established under this chapter shall conduct municipal or special elections in towns subject to this chapter.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1993, SEC.102; P.L.164-2006, SEC.75.

IC 3-10-7-2.5
Town ordinance providing length of term for members of legislative body
Sec. 2.5. (a) This section does not apply to a town located wholly or partially within a county having a consolidated city unless the town has a population of more than one thousand (1,000) but less than one thousand four hundred (1,400).
(b) A town may adopt an ordinance under IC 3-10-6-2.5, if the town has not adopted an ordinance under IC 18-3-1-16(b) (before its repeal on September 1, 1981) or P.L.13-1982, SECTION 3 (before its expiration on January 1, 1988).
As added by P.L.11-1988, SEC.9. Amended by P.L.3-1990, SEC.11;

P.L.4-1996, SEC.50; P.L.3-1997, SEC.233; P.L.170-2002, SEC.7; P.L.119-2012, SEC.7.

IC 3-10-7-2.7
Town ordinance for municipal officers and municipal elections
Sec. 2.7. (a) This section does not apply to a town located wholly or partially within a county having a consolidated city.
(b) A town may adopt an ordinance during the year preceding a municipal election conducted under section 2 of this chapter prescribing the length of the term of office for municipal officers and changing the time municipal elections are held.
(c) The ordinance described in subsection (b) must provide all of the following:
(1) The town legislative body members, clerk-treasurer, or judge elected at the next municipal election not conducted in a general election year serve a term of three (3) years.
(2) The successors of the town legislative body members, clerk-treasurer, or judge described in subdivision (1) shall be chosen at the second general election following the municipal election and serve a term of four (4) years.
(3) The municipal elections for town offices shall be held during a general election.
(d) A town may repeal an ordinance adopted under subsection (b) subject to both of the following:
(1) The ordinance may not be repealed earlier than twelve (12) years after the ordinance was adopted.
(2) The ordinance may be repealed only in a year preceding a municipal election held at the time described in IC 3-10-6-5.
As added by P.L.4-1996, SEC.51.

IC 3-10-7-2.9
Changing the year municipal election is held; ordinance; exception
Sec. 2.9. (a) This section does not apply to a town located wholly or partially within a county having a consolidated city.
(b) During the year preceding a municipal election conducted under section 2 of this chapter, a town may adopt an ordinance changing the time municipal elections are held for the offices of the town legislative body members, clerk-treasurer, and judge.
(c) The ordinance described in subsection (b) must provide all the following:
(1) The years in which town elections shall be held. A town election may not be held in a year following a year in which an election for electors for President of the United States is held.
(2) That the elections for town offices shall be held during general elections or municipal elections, or both.
(3) Which town officers are to be elected in each of the years of the town election cycle. The ordinance must provide that at least two (2) town officers shall be elected in each year of the town election cycle. The ordinance may provide for all town officers to be elected at the same election. (4) The term of office of each town officer elected in the first election cycle after adoption of the ordinance. A term of office set under this subdivision may not exceed four (4) years.
(5) That the term of office of each town officer elected after the first election cycle after adoption of the ordinance is four (4) years.
(6) That the term of office of each town officer begins on January 1 after the election.
(d) A town may repeal an ordinance adopted under subsection (b) subject to both of the following:
(1) The ordinance may not be repealed earlier than twelve (12) years after the ordinance was adopted.
(2) The ordinance may be repealed only in a year preceding a municipal election held at the time described in IC 3-10-6-5.
As added by P.L.9-2004, SEC.16.

IC 3-10-7-3
Municipal elections coinciding with general elections; conduct by county election board
Sec. 3. If a town has established staggered terms for its town council, or has adopted an ordinance under section 2.7 or 2.9 of this chapter, the county election board shall conduct a municipal election in that town that coincides with a general election.
As added by P.L.5-1986, SEC.6. Amended by P.L.8-1989, SEC.7; P.L.4-1996, SEC.52; P.L.9-2004, SEC.17.

IC 3-10-7-4
Agreements between county election board and town
Sec. 4. (a) A county election board and a town may enter into a written agreement providing that the county election board will conduct a municipal primary or a municipal election, or both, in the town.
(b) A town that enters into an agreement described in subsection (a) shall continue to nominate candidates by convention conducted under IC 3-8-5 or by petition filed under IC 3-8-6 unless the town nominates candidates in a primary election as provided in IC 3-8-5-2.
(c) An agreement may not be entered into after September 21 of a year in which a municipal election is to be held in the town.
(d) A county election board that enters into an agreement under this section shall conduct the municipal election in the same manner as it conducts a general election in a town that has a population of three thousand five hundred (3,500) or more.
As added by P.L.5-1986, SEC.6. Amended by P.L.6-1986, SEC.14; P.L.66-2003, SEC.33; P.L.14-2004, SEC.84.

IC 3-10-7-5
Town in county having a consolidated city; conduct of election by county election board
Sec. 5. The county election board shall conduct a municipal election in a town that is located in a county having a consolidated

city. The county election board shall conduct the municipal election in the same manner as it conducts a consolidated city election. However, a town that is subject to this section is not required to reimburse the county for any of the expenses of conducting a municipal election.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-5.5
County election board conduct of town election unless town legislative body establishes election board
Sec. 5.5. (a) The county election board shall conduct a municipal election in a town unless the town legislative body adopts a resolution during the period:
(1) beginning January 1; and
(2) ending August 8;
before the municipal election to establish a town election board under this chapter to conduct the municipal election.
(b) The town clerk-treasurer must file a copy of the resolution with the circuit court clerk of the county having the greatest percentage of the population of the town not later than noon August 21 after the resolution is adopted.
(c) A resolution adopted under this section expires December 31 after its adoption.
As added by P.L.3-1993, SEC.103. Amended by P.L.14-2004, SEC.85.

IC 3-10-7-6 Version a
Municipal office elections; time; listing candidates on municipal election ballots, limitations
Note: This version of section effective until 3-19-2012. See also following version of this section, effective 3-19-2012.
Sec. 6. (a) This section applies to a municipal office elected during a municipal or general election.
(b) A municipal election conducted under this chapter shall be held at the time prescribed by IC 3-10-6.
(c) Except as provided in subsection (d) or (e), if there is an election for any office of the municipality, all nominees for each office must be on the ballot.
(d) If:
(1) there is an election for at least one (1) of the town's legislative body members;
(2) only the voters who reside in a legislative body district are eligible to vote in the election for a legislative body member; and
(3) there is no election for an office to be voted on by all voters of the town;
the county election board (or town election board if that board is conducting the election under this chapter) may, by unanimous vote of the entire membership of the board, adopt a resolution providing that an election will be held only in the legislative body districts

within the town in which voters will elect legislative body members under subdivision (2). The names of unopposed candidates for an office to be voted on by all voters of the town shall not be placed on the ballot used for the election of town legislative body members under this subsection.
(e) This subsection applies only if the county election board adopts a resolution by a unanimous vote of the entire membership of the board making this subsection applicable in the county. This subsection applies to a municipal office elected during a municipal or general election. An election may not be held for a municipal office if:
(1) there is only one (1) nominee for the office or only one (1) person has filed a declaration of intent to be a write-in candidate for the office under IC 3-8-2-2.5; and
(2) no person has filed a declaration of intent to be a write-in candidate for the office under IC 3-8-2-2.5 that results in a contest for election to the same municipal office.
A resolution adopted under this subsection expires on January 1 of the year following the year the resolution was adopted.
As added by P.L.5-1986, SEC.6. Amended by P.L.11-1987, SEC.4; P.L.4-1991, SEC.56; P.L.8-1992, SEC.13; P.L.3-1995, SEC.89; P.L.4-1996, SEC.53; P.L.14-2004, SEC.86; P.L.225-2011, SEC.48; P.L.96-2012, SEC.2.

IC 3-10-7-6 Version b
Restrictions on municipal office elections; nominees on ballot; exception by resolution
Note: This version of section effective 3-19-2012. See also preceding version of this section, effective until 3-19-2012.
Sec. 6. (a) This section applies to a municipal office elected during a municipal or general election.
(b) A municipal election conducted under this chapter shall be held at the time prescribed by IC 3-10-6.
(c) Except as provided in subsection (d) or (e), if there is an election for any office of the municipality, all nominees for each office must be on the ballot.
(d) If:
(1) there is an election for at least one (1) of the town's legislative body members;
(2) only the voters who reside in a legislative body district are eligible to vote in the election for a legislative body member; and
(3) there is no election for an office to be voted on by all voters of the town;
the county election board (or town election board if that board is conducting the election under this chapter) may, by unanimous vote of the entire membership of the board, adopt a resolution providing that an election will be held only in the legislative body districts within the town in which voters will elect legislative body members under subdivision (2). The names of unopposed candidates for an

office to be voted on by all voters of the town shall not be placed on the ballot used for the election of town legislative body members under this subsection.
(e) This subsection applies only if the county election board adopts a resolution by a unanimous vote of the entire membership of the board making this subsection applicable in the county. This subsection applies to a municipal office elected during a municipal or general election. An election may not be held for a municipal office if:
(1) there is only one (1) nominee for the office or only one (1) person has filed a declaration of intent to be a write-in candidate for the office under IC 3-8-2-2.5; and
(2) no person has filed a declaration of intent to be a write-in candidate for the office under IC 3-8-2-2.5 that results in a contest for election to the same municipal office.
A resolution adopted under this subsection expires on January 1 of the year following the year the resolution is adopted.
As added by P.L.5-1986, SEC.6. Amended by P.L.11-1987, SEC.4; P.L.4-1991, SEC.56; P.L.8-1992, SEC.13; P.L.3-1995, SEC.89; P.L.4-1996, SEC.53; P.L.14-2004, SEC.86; P.L.225-2011, SEC.48; P.L.96-2012, SEC.2; P.L.124-2012, SEC.7.

IC 3-10-7-6.1
Elections for municipal offices; prohibition
Sec. 6.1. An election may not be held for a municipal office if:
(1) an election is not required under section 6 of this chapter; and
(2) the approval or rejection of a public question is the only other vote that may be cast on the ballot at the municipal election.
As added by P.L.3-1997, SEC.234.

IC 3-10-7-7
Town election boards; establishment; members
Sec. 7. (a) A town election board consisting of three (3) members is established in each town except a town that:
(1) has entered into an agreement with the county election board under section 4 of this chapter;
(2) is located in a county having a consolidated city; or
(3) has a population of less than five hundred (500) and has not adopted and filed a resolution under section 5.5 of this chapter.
(b) The town election board consists of the following three (3) members:
(1) The town chairman of each of the major political parties appointed under IC 3-8-5-3.
(2) The town clerk-treasurer.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1993, SEC.104; P.L.4-1996, SEC.54.

IC 3-10-7-8 Repealed
(Repealed by P.L.4-1996, SEC.107.)

IC 3-10-7-9
Repealed
(Repealed by P.L.4-1996, SEC.107.)

IC 3-10-7-10
Repealed
(Repealed by P.L.4-1996, SEC.107.)

IC 3-10-7-11
Chairman; secretary
Sec. 11. The members of a town election board shall select one (1) of the appointed members to serve as chairman. The town clerk-treasurer shall serve as secretary of the board.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-12
Meetings
Sec. 12. A town election board shall hold meetings on call of the chairman whenever necessary to perform its duties. If the chairman refuses, fails, or is unable to call a meeting, the two (2) remaining members may meet to perform the duties of the board.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-13
Minutes of meetings; record of votes
Sec. 13. Minutes of all town election board meetings and a record of the aye and nay vote of each member on all questions coming before the board shall be kept.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-14
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-10-7-15
Deputy election commissioners; appointment and removal; residency; duties
Sec. 15. (a) A town election board may appoint and at its pleasure remove deputy election commissioners. A deputy election commissioner appointed under this section must reside in the town of the election board that appointed the deputy commissioner. If a deputy election commissioner ceases to be a resident of the town of the election board that appointed the deputy election commissioner, the person may not continue to serve as a deputy election commissioner of the town.
(b) The county chairman of each major political party who appointed the chairman of that political party's town committee under

IC 3-8-5-3 shall designate one-half (1/2) of the deputy commissioners. Deputy election commissioners may assist the town election board in carrying out its duties in accordance with the rules adopted by the board.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.92; P.L.5-1989, SEC.42; P.L.4-1996, SEC.55.

IC 3-10-7-16
Employees
Sec. 16. A town election board may appoint and at its pleasure remove clerks, custodians, and other employees that are necessary to execute its powers. The board may prescribe the duties, fix the rank, and fix the salaries of its appointees.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-17
Purchase of materials, supplies, and equipment
Sec. 17. All materials, supplies, and equipment that are to be paid for out of the town treasury shall be purchased as provided by statute and paid upon claims filed with the town clerk-treasurer. The town election board must verify and approve the claims.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-18
Audit of books
Sec. 18. The books of a town election board shall be audited as are those of other town officials.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-19
Assistance by town marshal
Sec. 19. The town marshal, whenever called upon by a town election board, shall assist the board in the enforcement of the election laws and the discharge of its duties.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-20
Compensation of members
Sec. 20. The town legislative body shall determine the compensation of each appointed member of a town election board. The town legislative body shall fix the compensation in the same manner as it fixes salaries.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-21
Powers and duties
Sec. 21. Except as otherwise provided in this chapter, a town election board conducting a municipal election under this chapter, the town executive, the town clerk-treasurer, voters, and members of political parties in each town in which a municipal election is

conducted under this chapter have the same rights and powers, shall perform the same duties, and are subject to the same qualifications and penalties as a county election board that is conducting a general election, or the county executive, circuit court clerk, or member of a political party in a town in which a general election is conducted by the county election board.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.56; P.L.14-2004, SEC.87.

IC 3-10-7-22
Precinct election board; members; designation of polls
Sec. 22. (a) A town election board shall appoint a precinct election board for each precinct in the town.
(b) If a precinct is wholly or partly in the town, the town election board may designate the polls for the precinct to be at the polls for an adjoining precinct, using the precinct election board of the adjoining precinct.
(c) If a precinct election board administers more than one (1) precinct under subsection (b), the board shall keep the ballots cast in each precinct separate from ballots cast in any other precinct, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
(d) Each precinct election board consists of:
(1) one (1) inspector; and
(2) two (2) judges of opposite political parties.
(e) The members of a precinct election board must be voters who reside in the town.
As added by P.L.5-1986, SEC.6. Amended by P.L.6-1986, SEC.15; P.L.3-1987, SEC.186; P.L.230-2005, SEC.45.

IC 3-10-7-23
Powers and duties of precinct election board
Sec. 23. Except as otherwise provided in this chapter, a precinct election board for a municipal election has the same powers and duties, and is subject to the same qualifications and penalties, as a precinct election board appointed for a general election under IC 3-6-6-1.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-24
Poll clerks; assistant poll clerks
Sec. 24. A town election board shall appoint two (2) poll clerks, and may appoint two (2) assistant poll clerks, of opposite political parties for each precinct in the town. Except as otherwise provided in this chapter, the poll clerks and assistant poll clerks have the same powers and duties, and are subject to the same qualifications and penalties, as poll clerks and assistant poll clerks appointed for a general election under IC 3-6-6-2 and IC 3-6-6-3.
As added by P.L.5-1986, SEC.6.
IC 3-10-7-25
Election sheriffs; precinct judges functioning as sheriffs
Sec. 25. (a) A town election board shall appoint two (2) election sheriffs of opposite political parties for each precinct in the town. Except as otherwise provided in this chapter, the election sheriffs have the same powers and duties, and are subject to the same qualifications and penalties, as election sheriffs appointed for a general election under IC 3-6-6-5.
(b) A town election board may adopt a resolution providing that the judges of each precinct that:
(1) is located wholly or partially in the town; and
(2) will contain no more than two hundred fifty (250) registered voters on municipal election day;
shall perform the duties and have the rights of the election sheriffs of the precinct. This resolution remains in effect until repealed by the town election board.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1993, SEC.105.

IC 3-10-7-26
Nomination of inspector
Sec. 26. The appointed member of a town election board who represents the major political party whose nominee received the highest number of votes in the county for secretary of state at the last election may nominate one (1) person to serve as inspector for each precinct in the town.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-27
Nomination of election officials
Sec. 27. Each of the appointed members of a town election board may nominate:
(1) one (1) person to serve as a judge;
(2) one (1) person to serve as an election sheriff, except in a precinct subject to a resolution adopted under section 25 of this chapter;
(3) one (1) person to serve as a poll clerk; and
(4) one (1) person to serve as an assistant poll clerk, if assistant poll clerks are to be appointed;
for each precinct in the town.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1993, SEC.106.

IC 3-10-7-28
Appointment of nominees; vacancies
Sec. 28. A town election board shall appoint the persons who are nominated under sections 26 and 27 of this chapter. A vacancy in an office shall be filled by an appointment made upon the recommendation of the board member who nominated the original officer.
As added by P.L.5-1986, SEC.6.
IC 3-10-7-29
Challengers; pollbook holders
Sec. 29. Each political party that has a candidate on the ballot in a municipal election under this chapter may appoint one (1) challenger and one (1) pollbook holder for each precinct in the town. These persons have the same powers and duties, and are subject to the same qualifications and penalties, as challengers and pollbook holders appointed under IC 3-6-7-1.
As added by P.L.5-1986, SEC.6.

IC 3-10-7-30
List of registered voters; copies
Sec. 30. (a) The circuit court clerk or board of registration of each county in which a town described in section 1 of this chapter is located shall prepare copies of the list of registered voters for each precinct in the town at least ten (10) days before a municipal election under this chapter. The lists must include the full name, address, and assigned identification number of each voter. Two (2) copies of the list shall be presented to the town election board for use at the polls on election day.
(b) Not later than twenty-four (24) days before election day, the circuit court clerk or board of registration shall provide a list of registered voters in the town to the town election board to permit the board to conduct absentee ballot voting.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.57.

IC 3-10-7-31
Election equipment furnished by county election board
Sec. 31. Upon request of a town election board, the county election board of each county in which the town is located shall furnish any available equipment that is necessary for a municipal election, including ballot card voting systems and electronic voting systems. The town shall pay the expense of moving the equipment to and from the polls and for any loss of or damage to the equipment.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.187; P.L.10-1988, SEC.93; P.L.221-2005, SEC.34.

IC 3-10-7-32
Method of voting; determination; duties of election officers
Sec. 32. (a) A town election board shall determine what voting method will be used in a municipal election.
(b) The town election board and its precinct election officers shall perform the duties of the county election board and its precinct election officers under IC 3-11 for each voting method used.
(c) The town election board shall prepare the ballots in the form prescribed by IC 3-11 and distribute them to the precincts in the town.
(d) This subsection applies only to paper ballots. Notwithstanding subsection (c), the town election board, by unanimous consent of the board's entire membership, may authorize the printing or

reproduction of ballots on equipment under the control of the town clerk-treasurer. If the town election board acts under this subsection, the ballots are not required to conform to the precise dimensions concerning the size of political party devices under IC 3-11-2-9 or the placement of a candidate's name under IC 3-11-2-10(f). However, the ballots must otherwise substantially conform with IC 3-11-2.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.188; P.L.3-1997, SEC.235; P.L.58-2005, SEC.13; P.L.190-2011, SEC.3.

IC 3-10-7-33
Canvass of votes; filing election materials
Sec. 33. (a) A town election board shall canvass the votes from a municipal election in the manner prescribed by IC 3-12-4.
(b) After completion of the canvass, the town election board shall immediately file the poll lists, ballots, tally sheets, and other election forms with the circuit court clerk of the county containing the greatest percentage of population of the town for preservation and voter list maintenance in accordance with IC 3-10-1-31 or IC 3-10-1-31.1.
As added by P.L.5-1986, SEC.6. Amended by P.L.209-2003, SEC.102; P.L.14-2004, SEC.88.

IC 3-10-7-34
Certification of vote; certificate of election or of approval or rejection of local public question
Sec. 34. (a) After completing the canvass of votes under section 33 of this chapter, a town election board shall make out a certificate:
(1) designating each office and public question;
(2) stating the number of votes:
(A) each candidate has received; and
(B) cast for or against each public question; and
(3) declaring:
(A) the candidate receiving the highest number of votes for each office to be elected; and
(B) the local public question approved or rejected if the question was placed on the ballot by the town election board.
(b) The town election board shall present the certificate to the town clerk-treasurer, who may, upon the request of the candidate or a person entitled to request a recount of the votes cast on a public question, issue a:
(1) certificate of election to each person elected; or
(2) certificate declaring the local public question approved or rejected.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.94; P.L.4-1991, SEC.57.

IC 3-10-7-35
Appeals
Sec. 35. (a) Any voter of a town who disagrees with a decision of the town clerk-treasurer or the town election board under this chapter

may appeal the decision to the county election board of the county containing the greatest percentage of population of the town before a municipal election under this chapter.
(b) The appeal must be in the form of a brief written statement setting forth the grounds of the appeal, together with any documents relevant to the matter.
(c) The county election board shall render a decision on the appeal within ten (10) days after the board receives the statement.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.189; P.L.4-1996, SEC.58.



CHAPTER 8. SPECIAL ELECTIONS

IC 3-10-8-2
Filling vacancies
Sec. 2. A vacancy in a local office to be filled under this chapter shall be filled for the unexpired term unless prohibited by the Constitution of the State of Indiana. However, if it will not be necessary to exercise the functions of the office before the expiration of the term in which the vacancy exists or will occur, it is not necessary to fill the vacancy.
As added by P.L.5-1986, SEC.6.

IC 3-10-8-3
Writs of election
Sec. 3. (a) The governor, court, or state recount commission shall order a special election under this chapter by issuing a writ of election directed to the circuit court clerk of each county located wholly or partially within the election district.
(b) The writ must specify:
(1) the election district in which the election is to be held;
(2) the cause and object of the election;
(3) the name of the person whose office is vacant; and
(4) the day on which the election will be held.
(c) A special election to be held in an election district situated in two (2) or more counties shall be held on the same day in each

county.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1989, SEC.2.

IC 3-10-8-4
Notice of special election; publication; filing
Sec. 4. (a) Each circuit court clerk or town clerk-treasurer who receives a writ ordering a special election shall publish in accordance with IC 5-3-1:
(1) under the proper political party or independent candidate designation:
(A) the title of office; and
(B) the names and addresses of all persons for whom nomination papers have been filed;
if an elected office will be on the ballot at the special election;
(2) the text of any public question to be submitted to the voters;
(3) the date of the election; and
(4) the hours during which the polls will be open.
(b) The county election board or town election board shall file a notice of a special election conducted under this chapter with the election division not later than noon thirty (30) days before the election is conducted.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.95; P.L.3-1993, SEC.107; P.L.12-1995, SEC.65; P.L.2-1996, SEC.122; P.L.3-1997, SEC.236.

IC 3-10-8-4.5
Offices and agencies to be notified of special election
Sec. 4.5. Whenever the election division receives a notice under section 4 of this chapter, the election division shall notify the following offices and agencies that a special election will be conducted within all or part of Indiana:
(1) Each agency serving persons with disabilities and designated as a voter registration site under IC 3-7-16.
(2) Armed forces recruitment offices in accordance with procedures established under IC 3-7-17.
(3) Each agency designated as a voter registration site and subject to IC 3-7-18.
(4) The bureau of motor vehicles for voter registration purposes under IC 9-24-2.5.
(5) The adjutant general for purposes of enforcing IC 10-16-7-17.
(6) The division of family resources for voter registration purposes under IC 12-14-1.5, IC 12-14-25, and IC 12-15-1.5.
(7) The state department of health for voter registration purposes under IC 16-35-1.6.
(8) The Federal Voting Assistance Program of the United States Department of Defense, for notification of absent uniformed services voters and overseas voters.
As added by P.L.12-1995, SEC.66. Amended by P.L.2-1996, SEC.123; P.L.2-1997, SEC.8; P.L.3-1997, SEC.237; P.L.204-2001,

SEC.2; P.L.2-2003, SEC.10; P.L.145-2006, SEC.2; P.L.10-2010, SEC.1.

IC 3-10-8-5
Law governing nomination of candidates
Sec. 5. (a) Special elections are governed by other provisions of this title as far as applicable.
(b) Except as provided in section 7 of this chapter, IC 3-12-8-17, or IC 3-12-11-18, candidates in special elections shall be nominated in the same manner as candidates are nominated:
(1) to fill vacancies on the ballot under IC 3-13-1 or IC 3-13-2; or
(2) under IC 3-8-6, if a candidate does not intend to affiliate with a regular political party or represents a political party not qualified to nominate candidates at a primary election or by convention.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1989, SEC.3; P.L.3-1997, SEC.238.

IC 3-10-8-6
Holding of elections at time other than that of general election
Sec. 6. (a) Except as provided in subsection (b) or (c), if a special election is held at a time other than the time of a general election, the election shall be held in accordance with this title. Each county election board and other local public official who is required to perform any duties in connection with a general election shall perform the same duties for the special election, subject to the same provisions and penalties as for a general election.
(b) If a special election is held:
(1) under a court order under IC 3-12-8; or
(2) for a local public question;
the county election board may provide that several precincts may vote in the special election at the same polling place, if the county election board finds by unanimous vote of the entire membership of the board that the consolidation of polling places will not result in undue inconvenience to voters.
(c) If a special election is held:
(1) under a court order under IC 3-12-8 for a school board office; or
(2) for a local public question;
the county election board may by unanimous vote of the entire membership of the board adopt a resolution to provide that each precinct election board will include only one (1) inspector and one (1) judge, and that only one (1) sheriff and one (1) poll clerk may be nominated as precinct election officers. If the board has adopted a resolution under subsection (b), a resolution adopted under this subsection may also provide for more than one (1) precinct to be served by the same precinct election board. A resolution adopted under this subsection may not be rescinded by the county election board and expires the day after the special election is conducted. (d) The following procedures apply if a county election board adopts a resolution under subsection (c):
(1) The inspector shall be nominated by the county chairman entitled to nominate an inspector under IC 3-6-6-8.
(2) The judge shall act as a clerk whenever this title requires that two (2) clerks perform a duty.
(3) The poll clerk shall act as a judge whenever this title requires that two (2) judges perform a duty.
(4) If a precinct election board administers more than one (1) precinct, the board shall keep the ballots cast in each precinct separate from ballots cast in any other precinct, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1989, SEC.7; P.L.3-1993, SEC.108; P.L.3-1997, SEC.239; P.L.14-2004, SEC.89; P.L.230-2005, SEC.46.

IC 3-10-8-7
Vacancy in United States Senate; nominating candidates
Sec. 7. A candidate for the office of United States Senator in a special election held to fill a vacancy in accordance with IC 3-13-3-1 shall be nominated:
(1) at a primary election held under IC 3-10-1, if the vacancy occurs no later than noon seventy (70) days before the primary election;
(2) as provided in IC 3-13-1-3, if the vacancy occurs after noon on the seventieth day before a primary election held under IC 3-10-1; or
(3) under IC 3-8-6, if a candidate is an independent candidate or represents a political party not qualified to nominate candidates at a primary election.
As added by P.L.10-1989, SEC.4. Amended by P.L.3-1993, SEC.109.

IC 3-10-8-8
Special elections ordered by court or recount commission
Sec. 8. (a) A special election ordered by:
(1) a court under IC 3-12-8-17; or
(2) the state recount commission under IC 3-12-11-18;
shall be held on the ninth Tuesday after the court or commission enters an order requiring an election.
(b) The names of all candidates for a contested office must appear on the ballot in the special election held under this section unless a candidate vacancy has occurred.
(c) A special election held under this section may be held in all or part of an election district, as specified in an order by:
(1) a court under IC 3-12-8-17; or
(2) the state recount commission under IC 3-12-11-18.
As added by P.L.10-1989, SEC.5.

IC 3-10-8-9 Registration period; poll lists; candidate limitations
Sec. 9. (a) If the special election occurs during the period when registration is open under IC 3-7-13, the registration period continues through the twenty-ninth day before the special election occurs and resumes on the date specified by IC 3-7-13-10(d).
(b) The election board conducting the special election shall provide poll lists for use at the precincts that include the names of voters in the precinct who:
(1) have registered through the twenty-ninth day before the special election is to be conducted; or
(2) are absent uniformed services voters or overseas voters registered under IC 3-7-36.
(c) This subsection applies when a special election is ordered by a court under IC 3-12-8-17 or the state recount commission under IC 3-12-11-18. A candidate may not be placed on the special election ballot unless the candidate was on the ballot or was a declared write-in candidate for the office at the general election preceding the special election.
As added by P.L.3-1993, SEC.110. Amended by P.L.12-1995, SEC.67; P.L.3-1995, SEC.90; P.L.14-2004, SEC.90; P.L.10-2010, SEC.2.



CHAPTER 9. LOCAL PUBLIC QUESTIONS

IC 3-10-9-2
Duty to place question on ballot
Sec. 2. The:
(1) county election board of each county included in the election district voting on the public question; or
(2) town election board if a public question is to be voted on at an election conducted by a town election board;
shall place the public question on the ballot in accordance with this chapter.
As added by P.L.3-1987, SEC.191. Amended by P.L.4-1991, SEC.58.

IC 3-10-9-3
Certification of question
Sec. 3. If a local public question must be certified to an election board by law, that certification must occur no later than noon:
(1) seventy-four (74) days before a primary election if the public question is to be placed on the primary or municipal primary election ballot; or
(2) August 1 if the public question is to be placed on the general or municipal election ballot.
As added by P.L.3-1987, SEC.191. Amended by P.L.10-1988, SEC.96; P.L.4-1991, SEC.59; P.L.225-2011, SEC.49.

IC 3-10-9-4
Form of question
Sec. 4. The public question shall be placed on the ballot in substantially the following form:
(The explanatory text for the public question, if required by law):
"Shall (insert public question)?"
[] YES
[] NO
As added by P.L.3-1987, SEC.191.

IC 3-10-9-5
Statutory authorization for question
Sec. 5. A local public question may not be placed on the ballot at an election unless the placement of the local public question on the ballot at the election is expressly authorized by statute.
As added by P.L.3-1987, SEC.191. Amended by P.L.10-1988, SEC.97.
IC 3-10-9-6
Petition for placement on ballot
Sec. 6. (a) If a statute requires the submission of a petition for the placement of a local public question on the ballot, the petition must:
(1) state the day of the election for which the petitioners seek the placement of the question on the ballot;
(2) contain the signature of each petitioner;
(3) contain the printed name of each petitioner; and
(4) state the residence address of each petitioner as set forth on the county voter registration record (or the mailing address if no residence address is set forth on the record).
(b) A petition is not valid for the placement of the public question on the ballot on any other election day.
As added by P.L.10-1988, SEC.98. Amended by P.L.3-1995, SEC.91; P.L.3-1997, SEC.240.



CHAPTER 10. SPECIAL PROCEDURES FOR PRESIDENTIAL ELECTIONS

IC 3-10-10-2
Applicability of chapter
Sec. 2. Notwithstanding other provisions in IC 3-7 concerning residency requirements for voting, special procedures apply for voting in presidential elections. The presidential voting procedures in this chapter apply only to a general election at which electors for President and Vice President of the United States are voted upon.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-3
Conditions for applicability of voting procedures
Sec. 3. The presidential voting procedures in this chapter apply to a person who satisfies all of the following conditions:
(1) The person resided in a precinct in Indiana.
(2) The person lost residency in Indiana within the thirty (30) days immediately before the general election.
(3) The person was a qualified and registered voter while a resident of that precinct.
(4) The person is otherwise legally qualified to vote.
(5) The person does not meet the residency requirements of the state, precinct, or political subdivision in which the person resides.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-4
Affidavit; execution
Sec. 4. (a) The affidavit required under this chapter for voting in presidential elections may be executed only:
(1) at the office of the circuit court clerk or board of registration before the day of the general election;
(2) before the precinct election board of the precinct where the person formerly resided, if the affidavit is executed on the day of the general election; or
(3) when the application for an absentee ballot is filed.
(b) In years in which a presidential election is conducted, at least one (1) copy of the affidavit must be included in the material provided for the inspector of each precinct.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-5 Affidavit; copy to voter
Sec. 5. The circuit court clerk or board of registration shall mail a copy of the affidavit to any voter who requests a copy not later than five (5) days before election day. If the voter returns the affidavit to the office of the clerk or board before the day of the general election, the affidavit shall be processed as if the affidavit had been executed in the office.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-6
Affidavits, forms, and records to be marked for presidential election only
Sec. 6. All affidavits, forms, and records of voter registration must be clearly marked to indicate that, in this general election, the voter may only vote for electors for President and Vice President of the United States.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-7
Affidavit; required information
Sec. 7. The affidavits for presidential voting under this chapter must contain the following information:
(1) The person's last, first, and middle name, in that order.
(2) The person's assigned identification number.
(3) The person's birthplace and date of birth.
(4) Whether the person is a citizen of the United States.
(5) The person's present residence address.
(6) The address of the person's previous residence in Indiana, including the county.
(7) The person's statement that the person satisfies the conditions set forth in section 3 of this chapter.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-8
Affidavit; form
Sec. 8. The commission shall prescribe the form of the affidavit required by this chapter.
As added by P.L.12-1995, SEC.68. Amended by P.L.2-1996, SEC.124.

IC 3-10-10-9
Voter executing affidavit challenged as ineligible; provisional ballot; sufficiency of affidavit
Sec. 9. If a voter executes an affidavit under this chapter and is then challenged under IC 3-11-8 as ineligible to vote in the precinct, the voter shall be provided with a provisional ballot under IC 3-11.7 rather than a regular official ballot. The affidavit executed under this chapter serves as a sufficient affidavit for the voter to receive a provisional ballot under IC 3-11.7.
As added by P.L.164-2006, SEC.77.



CHAPTER 11. SPECIAL PROCEDURES FOR CERTAIN INDIANA VOTERS TO VOTE IN PRECINCT OF FORMER RESIDENCE

IC 3-10-11-2
Conditions for applicability of voting procedures
Sec. 2. This chapter applies to a person who satisfies all of the following conditions:
(1) The person resided in a precinct in Indiana.
(2) The person currently resides in Indiana.
(3) The person lost residency in the precinct of the person's former residence not more than thirty (30) days immediately before the election.
(4) The person was a qualified and registered voter of the precinct of the person's former residence.
(5) The person is otherwise legally qualified to vote.
(6) The person is not registered in the precinct of the person's present residence.
(7) The person requests a transfer of the person's registration.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-3
Precinct of person's former residence
Sec. 3. As used in this chapter, "precinct of the person's former residence" refers to the precinct in which the person resided on the thirty-first day before the election.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-4
Affidavit; voting in precinct of former residence
Sec. 4. (a) Notwithstanding other provisions of this title concerning residency requirements for voting, but subject to subsection (b), a person described in section 2 of this chapter may vote in the precinct of the person's former residence by executing an affidavit described in this chapter.
(b) A person who changes residence from a location outside a municipality to a location within a municipality within thirty (30) days before a municipal primary election, municipal election, or special election held only within the municipality may not vote in the election in the precinct of the person's former residence. As added by P.L.12-1995, SEC.69.

IC 3-10-11-4.5
Voter executing affidavit challenged as ineligible; provisional ballot; sufficiency of affidavit
Sec. 4.5. If a voter executes an affidavit under this chapter and is then challenged under IC 3-10-1 or IC 3-11-8 as ineligible to vote in the precinct, the voter shall be provided with a provisional ballot under IC 3-11.7 rather than a regular official ballot. The affidavit executed under this chapter serves as a sufficient affidavit for the voter to receive a provisional ballot under IC 3-11.7.
As added by P.L.164-2006, SEC.78.

IC 3-10-11-5
Affidavit; required information
Sec. 5. An affidavit executed under this chapter must contain the following information:
(1) The person's last, first, and middle name, in that order.
(2) The person's birthplace and date of birth.
(3) Whether the person is a United States citizen.
(4) The person's current address, including the county. If the person resides in a municipality, the address must include the street address, including apartment number or other designation, or the name and room number of the hotel or lodging house. If the person does not reside in a municipality, the address must include the mailing address and the street or road.
(5) The address of the person's previous residence, including the county.
(6) The person's statement that the person satisfies the conditions set forth in section 2 of this chapter.
(7) The person's voter identification number to permit transfer of the registration under IC 3-7-13-13.
As added by P.L.12-1995, SEC.69. Amended by P.L.209-2003, SEC.103; P.L.164-2006, SEC.79.

IC 3-10-11-6
Affidavit; form
Sec. 6. The commission shall prescribe the form of the affidavit required by this chapter that must permit the person to execute a request for transfer of the person's registration.
As added by P.L.12-1995, SEC.69. Amended by P.L.2-1996, SEC.125.

IC 3-10-11-7
Affidavit; methods of execution
Sec. 7. The affidavit required by this chapter may be executed as follows:
(1) At the office of the circuit court clerk or the board of registration for the county of the precinct of the person's former residence, not later than 4 p.m. on the day before the election. (2) Before the inspector of the precinct of the person's former residence, if the application and statement are executed on the day of the election.
(3) When the application for an absentee ballot is filed with the county election board of the county of the precinct of the person's former residence.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-8
Affidavit; presentation required
Sec. 8. If the person executes the affidavit under this chapter at the office of the circuit court clerk or board of registration before the day of the election, the clerk or board shall furnish a copy of the affidavit to the person. The person shall present the copy to the inspector of the precinct of the person's former residence when the person offers to vote in that precinct under IC 3-11-8.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-9
Affidavit; attached to absentee ballot
Sec. 9. If the person executes the affidavit under this chapter when filing an application for an absentee ballot, the county election board shall attach the original or a copy of the affidavit to the person's application for an absentee ballot before the application and ballot are delivered to the inspector of the precinct of the person's former residence.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-10
Affidavit; execution in presence of inspector
Sec. 10. If the person executes the affidavit under this chapter before the inspector of the precinct of the person's former residence on the day of the election, the inspector shall return the original affidavit to the circuit court clerk or board of registration after the closing of the polls.
As added by P.L.12-1995, SEC.69.



CHAPTER 12. SPECIAL PROCEDURES FOR CERTAIN INDIANA VOTERS TO VOTE IN PRECINCT OF FORMER RESIDENCE UNDER NVRA

IC 3-10-12-2
Applicability of chapter
Sec. 2. This chapter applies to a general, municipal, primary, school district, and special election.
As added by P.L.12-1995, SEC.70.

IC 3-10-12-3
Repealed
(Repealed by P.L.230-2005, SEC.91.)

IC 3-10-12-3.4
Voter who changes residence voting in municipal election
Sec. 3.4. (a) This section applies to a voter who:
(1) changes residence from a precinct in a county to another precinct:
(A) in the same county; and
(B) in the same congressional district;
as the former precinct; and
(2) does not notify the county voter registration office of the change of address before election day.
(b) A voter described by subsection (a) may:
(1) correct the voter registration record; and
(2) vote in the precinct where the voter formerly resided;
if the voter makes an oral affirmation as described in subsection (e) or a written affirmation as described in section 4 of this chapter of the voter's current residence address.
(c) A voter who moved outside of a municipality may not return to the precinct where the voter formerly resided to vote in a municipal election.
(d) A voter who moved from a location outside a municipality to a location within a municipality within thirty (30) days before a:
(1) municipal primary election;
(2) municipal election; or
(3) special election held only within the municipality;
may not vote in the election in the precinct of the person's former

residence.
(e) A voter entitled to make a written affirmation under subsection (b) may make an oral affirmation. The voter must make the oral affirmation before the poll clerks of the precinct. After the voter makes an oral affirmation under this subsection, the poll clerks shall:
(1) reduce the substance of the affirmation to writing at an appropriate location on the poll list; and
(2) initial the affirmation.
As added by P.L.230-2005, SEC.47.

IC 3-10-12-3.5
Affirmation must include voter identification number
Sec. 3.5. The written affirmation described in section 3.4 of this chapter must include the person's voter identification number to permit transfer of the registration under IC 3-7-13-13.
As added by P.L.209-2003, SEC.104. Amended by P.L.230-2005, SEC.48; P.L.164-2006, SEC.80.

IC 3-10-12-4
Execution of written affirmation
Sec. 4. (a) The written affirmation described in section 3.4 of this chapter may be executed as follows:
(1) At the county voter registration office for the county of the precinct of the person's former residence, not later than 4 p.m. on the day before the election.
(2) Before the inspector of the precinct of the person's former residence, if the application and statement are executed on the day of the election.
(3) When the application for an absentee ballot is filed with the county election board of the county of the precinct of the person's former residence.
(b) If the person executes the affidavit under this section at the county voter registration office before the day of the election, the office shall furnish a copy of the affirmation to the person. The person shall present the copy to the inspector of the precinct of the person's former residence when the person offers to vote in that precinct under IC 3-11-8.
(c) If the person executes the affirmation under this section when filing an application for an absentee ballot, the county election board shall attach the original or a copy of the affirmation to the person's application for an absentee ballot before the application and ballot are delivered to the inspector of the precinct of the person's former residence.
(d) If the person executes the affirmation under this section before the inspector of the precinct of the person's former residence on the day of the election, the inspector shall return the original affirmation to the county election board. The county election board shall forward the affidavit to the county voter registration office after the closing of the polls.
As added by P.L.3-1995, SEC.93. Amended by P.L.230-2005,

SEC.49.

IC 3-10-12-5
Voter making affirmation challenged as ineligible; provisional ballot; sufficiency of affidavit
Sec. 5. If a voter makes an oral or a written affirmation under this chapter and is then challenged under IC 3-10-1 or IC 3-11-8 as ineligible to vote in the precinct, the voter shall be provided with a provisional ballot under IC 3-11.7 rather than a regular official ballot. The oral or written affirmation made under this chapter serves as a sufficient affidavit for the voter to receive a provisional ballot under IC 3-11.7.
As added by P.L.164-2006, SEC.81.






ARTICLE 11. VOTING METHODS, SUPPLIES, AND EQUIPMENT

CHAPTER 1. REPEALED



CHAPTER 1.5. PRECINCTS

IC 3-11-1.5-1.5
"GIS" defined
Sec. 1.5. As used in this chapter, "GIS" refers to the geographic information system maintained by the office under IC 2-5-1.1-12.2.
As added by P.L.212-2001, SEC.10. Amended by P.L.1-2002, SEC.8.

IC 3-11-1.5-2
Establishment by county executive
Sec. 2. Each county executive shall establish precincts in the incorporated and unincorporated areas of the county in the manner described in this chapter.
As added by P.L.13-1988, SEC.1.

IC 3-11-1.5-3
Number of voters per precinct
Sec. 3. (a) Except as provided in:
(1) subsection (b);
(2) subsection (c);
(3) section 3.2 of this chapter; or
(4) section 3.5 of this chapter;
a county executive shall establish precincts so that a precinct contains no more than one thousand two hundred (1,200) active voters.
(b) This subsection applies to a precinct that includes:
(1) an entire township, but does not cross a township boundary in violation of section 4 of this chapter;
(2) an entire city legislative body district, but does not cross the boundary of a city legislative body district;
(3) an entire town legislative body district, but does not cross the boundary of a town legislative body district; or
(4) one (1) residential structure containing more than one thousand two hundred (1,200) active voters and no other residential structure containing voters.
In changing precincts or establishing new precincts, a county executive shall arrange a precinct so that it will contain no more than one thousand five hundred (1,500) active voters.
(c) A county executive is not required to establish precincts so that a precinct contains not more than one thousand two hundred

(1,200) active voters if the precinct:
(1) was established by the county executive in compliance with subsection (a) within the preceding forty-eight (48) months; and
(2) contains not more than one thousand four hundred (1,400) active voters.
As added by P.L.13-1988, SEC.1. Amended by P.L.3-1989, SEC.8; P.L.8-1990, SEC.1; P.L.7-1990, SEC.36; P.L.19-1993, SEC.1; P.L.12-1995, SEC.71; P.L.4-1996, SEC.59.

IC 3-11-1.5-3.2
Petition for waiver of limitation on number of voters; expiration
Sec. 3.2. (a) A county executive may file a petition with the election division requesting the commission to waive the requirements imposed by section 3 of this chapter. The petition must:
(1) identify each precinct to be subject to the waiver;
(2) state the number of voters that would be included in each precinct described in subdivision (1) if the waiver is granted; and
(3) state the reasons why the waiver should be granted.
(b) If the commission determines that compliance with the requirements of section 3 of this chapter would result in unnecessary expense and inconvenience for the county, the commission may grant a waiver exempting some or all of the precincts identified in the petition from section 3 of this chapter.
(c) A waiver granted for a precinct under this section expires when the county executive submits a subsequent proposed precinct establishment order for that precinct.
As added by P.L.8-1990, SEC.2. Amended by P.L.2-1996, SEC.126; P.L.3-1997, SEC.241.

IC 3-11-1.5-3.5
Precincts within campuses of universities
Sec. 3.5. (a) This section does not apply to a precinct located in a county having a consolidated city.
(b) This section applies to a precinct:
(1) that is located wholly or partially within the campus of:
(A) Ball State University;
(B) Indiana State University;
(C) Indiana University;
(D) Purdue University;
(E) The University of Evansville;
(F) The University of Southern Indiana; or
(G) Vincennes University;
with more full-time students enrolled at that campus than are enrolled at any other campus of that university; or
(2) that contains a structure owned by a university described in subdivision (1) that houses more than one hundred (100) students of the university.
(c) A county executive may establish a precinct subject to this section without regard to the number of registered voters permitted

under section 3 of this chapter if less than forty percent (40%) of the active voters entitled to vote in the precinct voted in the last primary election.
As added by P.L.5-1989, SEC.43. Amended by P.L.12-1995, SEC.72; P.L.38-1999, SEC.34.

IC 3-11-1.5-4
Boundaries; arrangement to prevent crossing other boundaries
Sec. 4. A county executive shall establish precincts so that each boundary of each precinct does not cross the boundary of:
(1) the state;
(2) a county;
(3) a township;
(4) a district of the House of Representatives of the Congress of the United States;
(5) a district of the senate of the general assembly; or
(6) a district of the house of representatives of the general assembly.
As added by P.L.13-1988, SEC.1. Amended by P.L.126-2002, SEC.36.

IC 3-11-1.5-5
Boundaries; arrangement to follow other boundaries
Sec. 5. A county executive shall establish precincts so that each boundary of each precinct follows:
(1) a boundary described in section 4 of this chapter;
(2) a boundary of a city or town;
(3) a boundary of a town legislative body district;
(4) a boundary of a census block established by the Bureau of the Census and depicted in the GIS; or
(5) a boundary of a school corporation that does not follow a census block line.
As added by P.L.13-1988, SEC.1. Amended by P.L.3-1993, SEC.111; P.L.2-1996, SEC.127; P.L.3-1997, SEC.242; P.L.212-2001, SEC.11; P.L.126-2002, SEC.37.

IC 3-11-1.5-6
Territory not included in established precincts; inclusion in contiguous precinct
Sec. 6. If any territory in any county is not included in one (1) of the precincts established by the county executive under this chapter, that territory is included within the precinct that:
(1) is contiguous to that territory; and
(2) contains the least number of registered voters according to the precinct registration record maintained by the circuit court clerk or the board of registration on the date of the most recent general election.
As added by P.L.13-1988, SEC.1. Amended by P.L.7-1990, SEC.37.

IC 3-11-1.5-7 Territory included in more than one established precinct
Sec. 7. If any territory in any county is included in more than one (1) of the precincts established by the county executive under this chapter, that territory is included within the precinct that:
(1) is one (1) of the precincts in which that territory is described in the orders issued by the county executive under this chapter;
(2) is contiguous to that territory; and
(3) contains the least number of registered voters according to the precinct registration record maintained by the circuit court clerk or the board of registration as of the date of the most recent general election.
As added by P.L.13-1988, SEC.1. Amended by P.L.7-1990, SEC.38.

IC 3-11-1.5-8
Division of territory not included in established district or included in more than one established district
Sec. 8. If assigning territory to a precinct under sections 6 through 7 of this chapter would create a precinct that includes territory of more than one (1) of the entities listed in section 4 of this chapter, the territory shall be divided along the boundary of the entities and each part of the territory assigned to a separate precinct in accordance with sections 6 through 7 of this chapter.
As added by P.L.13-1988, SEC.1.

IC 3-11-1.5-9
Visible feature boundaries
Sec. 9. If a county executive cannot establish a precinct that complies with section 3 of this chapter by using the boundaries permitted under section 5 of this chapter, a county executive may:
(1) establish the precinct by using a boundary following a visible feature, including a highway, railroad, or stream, and an extension of that visible feature if the extension does not cross a visible feature or another extension; or
(2) request an exemption under section 20.5 of this chapter.
As added by P.L.13-1988, SEC.1. Amended by P.L.5-1989, SEC.44.

IC 3-11-1.5-10
Boundaries crossing entity boundaries; population
Sec. 10. A county executive may establish a precinct that does not comply with section 4 of this chapter if the part of the precinct that crosses the boundary of the entity contains no population. However, if the part of the precinct that crosses the boundary of the entity obtains population, the county executive shall establish a precinct that complies with section 4 of this chapter.
As added by P.L.13-1988, SEC.1. Amended by P.L.5-1989, SEC.45.

IC 3-11-1.5-10.5
Incorrect census boundaries; precinct boundaries following corrected boundaries
Sec. 10.5. (a) This section applies when the office determines that

a boundary depicted on a census block boundary map prepared by the United States Bureau of the Census is in error.
(b) The commission may approve a precinct boundary under this chapter that follows a corrected boundary as determined by the commission. The election division shall record this approval in the minutes of the commission.
(c) The office shall annotate the corrected boundary in the GIS.
As added by P.L.3-1997, SEC.243. Amended by P.L.212-2001, SEC.12.

IC 3-11-1.5-11
Primary, general, and municipal elections; consistent boundaries
Sec. 11. The precincts established for a general or municipal election must be the same as the precincts established for the preceding primary election, except as provided in section 12 of this chapter.
As added by P.L.13-1988, SEC.1.

IC 3-11-1.5-12
Establishment of precincts in county adopting new voting system
Sec. 12. If a county executive adopts the use of ballot card voting systems or electronic voting systems in a county in which ballot card voting systems or electronic voting systems have not been previously used, the county executive may establish precincts after primary election day and before August l by combining two (2) or more precincts into one (1) precinct.
As added by P.L.13-1988, SEC.1. Amended by P.L.221-2005, SEC.35.

IC 3-11-1.5-13
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-11-1.5-14
Proposed precinct establishment orders; effect of timely and late submissions
Sec. 14. (a) A county executive must submit a proposed precinct establishment order to the co-directors before the county executive establishes a precinct under this chapter.
(b) To ensure sufficient time for review to determine whether a proposed precinct establishment order complies with this chapter, the co-directors may fix a date and time by which a county executive must submit an order under section 15 of this chapter if the county wishes to have the proposed order take effect before the beginning of the next period specified under section 25 of this chapter. The election division shall notify each county election board of the date fixed under this subsection at least ninety (90) days before the date occurs.
(c) If a county submits an order after the date and time fixed under subsection (b), the co-directors may review the order only after

completing the review of orders submitted in compliance with subsection (b).
(d) This subsection applies to an order submitted after the date and time fixed under subsection (b). If the co-directors are unable to determine whether a proposed order complies with this chapter before the beginning of the next period specified under section 25 of this chapter, the co-directors shall complete the review so that, if the proposed order is otherwise approved under this chapter, the order may take effect following the end of the next period specified under section 25 of this chapter.
As added by P.L.13-1988, SEC.1. Amended by P.L.8-1995, SEC.38; P.L.164-2006, SEC.82.

IC 3-11-1.5-15
Proposed precinct establishment orders; contents
Sec. 15. The order described in section 14 of this chapter must include the following:
(1) A map of each precinct to be established by the proposed order. A county may submit maps required by this subdivision in electronic form.
(2) A description of the boundaries of each precinct to be established by the proposed order that identifies any census blocks located entirely within the precinct.
(3) An estimated number of voters in each precinct to be established by the proposed order, based on the registration records maintained by the county voter registration office.
(4) A statement designating a polling place for the precinct that complies with the polling place accessibility requirements adopted under IC 3-11-8.
(5) Any additional information required by rules adopted by the commission under IC 4-22-2.
As added by P.L.13-1988, SEC.1. Amended by P.L.3-1993, SEC.112; P.L.12-1995, SEC.73; P.L.2-1996, SEC.128; P.L.212-2001, SEC.13; P.L.14-2004, SEC.91.

IC 3-11-1.5-15.5
Proposed precinct establishment orders; split census blocks
Sec. 15.5. If a precinct boundary splits a census block, either of the following must be submitted with the order described in section 14 of this chapter:
(1) A description of the precinct boundary in metes and bounds.
(2) One (1) or more aerial photographs that depict:
(A) each census block that is split; and
(B) the boundary of the precinct that splits each census block.
As added by P.L.225-2011, SEC.50.

IC 3-11-1.5-16
Proposed precinct establishment orders; precinct boundaries following boundaries of other entities Sec. 16. (a) If a proposed precinct establishment order includes a legal description of a precinct with a boundary that follows the boundary of a municipality, state legislative district, or municipal legislative district, the order must include the following:
(1) A description in metes and bounds that identifies the boundary as that of a municipality, state legislative district, or municipal legislative district.
(2) A notation on the map of the precinct indicating that the boundary is that of a municipality, state legislative district, or municipal legislative district.
(b) If a proposed precinct establishment order described by section 9 of this chapter includes a legal description of a boundary that follows a visible feature, the order must include a description in metes and bounds or an aerial photograph that identifies the visible feature that forms the boundary.
As added by P.L.13-1988, SEC.1. Amended by P.L.11-1989, SEC.1; P.L.225-2011, SEC.51.

IC 3-11-1.5-17
Review and examination of proposed order
Sec. 17. (a) The election division shall send a copy of a precinct establishment order:
(1) submitted under section 14 or 30 (repealed) of this chapter; or
(2) resubmitted under section 20 of this chapter;
to the office for comment.
(b) The office shall review the order and may make any technical comments the office considers appropriate.
(c) The co-directors or an employee designated by the co-directors shall examine:
(1) the proposed precinct establishment order; and
(2) the comments of the office;
to determine if the order would establish precincts in compliance with this chapter.
As added by P.L.13-1988, SEC.1. Amended by P.L.8-1995, SEC.39; P.L.212-2001, SEC.14; P.L.1-2003, SEC.2.

IC 3-11-1.5-18
Election division authorization for adoption of proposed precinct establishment order; notice; objection; commission hearing
Sec. 18. (a) If the election division determines that the proposed precinct establishment order would comply with this chapter, the election division shall issue an order authorizing the county executive to establish the proposed precincts.
(b) The order issued by the election division under subsection (a) must state that the election division finds that the proposed precincts would comply with the standards set forth in this chapter. The election division shall promptly provide a copy of the order to the county executive.
(c) The county executive must give notice of the proposed order

to the voters of the county by one (1) publication under IC 5-3-1-4. The notice must state the following:
(1) The name of each existing precinct whose boundaries would be changed by the adoption of the proposed order by the county.
(2) That any registered voter of the county may object to the proposed order by filing a sworn statement with the election division setting forth the voter's specific objections to the proposed order and requesting that a hearing be conducted by the commission under IC 4-21.5.
(3) The mailing address of the election division.
(4) The deadline for filing the objection with the election division under this section.
(d) An objection to a proposed precinct establishment order must be filed not later than noon ten (10) days after the publication of the notice by the county executive.
(e) If an objection is not filed with the election division by the date and time specified under subsection (d), the election division shall promptly notify the county executive. The county executive may proceed immediately to adopt the proposed order.
(f) If an objection is filed with the election division by the date and time specified under subsection (d), the election division shall promptly notify the county executive. The county executive may not adopt the proposed order until the commission conducts a hearing under IC 4-21.5 and determines whether the proposed precincts would comply with the standards set forth in this chapter.
(g) If the co-directors determine that the expiration of the ten (10) day period described in subsection (d) will occur:
(1) after the next period specified under section 25 of this chapter begins; or
(2) without sufficient time for a county or an objector to receive notice of a hearing before the commission concerning an objection before the next period specified under section 25 of this chapter begins;
the co-directors may request a hearing before the commission under section 21 of this chapter and notify the county executive of the request.
As added by P.L.13-1988, SEC.1. Amended by P.L.8-1995, SEC.40; P.L.3-1997, SEC.244; P.L.221-2005, SEC.36; P.L.164-2006, SEC.83.

IC 3-11-1.5-19
Proposed precinct establishment order; noncompliance
Sec. 19. If the co-directors or designated employee determines that the proposed precinct establishment order would not comply with this chapter, the co-directors shall advise the county executive specifically how the order would not comply with this chapter. If the co-directors determine that the noncompliance would result from a technical error in a map or legal description included in the proposed order, the co-directors may suggest specific amendments to the map or legal description in the letter accompanying the proposed order. As added by P.L.13-1988, SEC.1. Amended by P.L.8-1995, SEC.41; P.L.3-1997, SEC.245.

IC 3-11-1.5-20
Amendments to proposed order
Sec. 20. If a county executive is advised that a proposed precinct establishment order does not comply with this chapter, the county executive may:
(1) amend the proposed order so that the precincts may be established in compliance with this chapter; or
(2) request an exemption under section 20.5 of this chapter;
and resubmit the proposed order to the co-directors.
As added by P.L.13-1988, SEC.1. Amended by P.L.5-1989, SEC.46; P.L.3-1993, SEC.113; P.L.8-1995, SEC.42; P.L.3-1997, SEC.246.

IC 3-11-1.5-20.5
Exemption from precinct boundary requirements
Sec. 20.5. (a) This section applies when:
(1) a county executive is advised that a proposed precinct establishment order does not comply with this chapter; and
(2) the county executive determines that the noncompliance cannot be corrected by the establishment of a precinct that complies with both:
(A) the maximum voter requirement of section 3 of this chapter; and
(B) the precinct boundary requirements of section 5 of this chapter.
(b) The county executive may request the commission to grant an exemption from the precinct boundary requirements of section 5 of this chapter to establish a precinct boundary described by this section.
(c) The commission shall conduct a hearing on the exemption request. If the commission determines that the noncompliance cannot be corrected by the establishment of a precinct that complies with both:
(1) the maximum voter requirement of section 3 of this chapter; and
(2) the precinct boundary requirements of section 5 of this chapter;
the commission shall grant the exemption. However, the commission may not grant an exemption that violates section 4(1), 4(5), 4(6), or 4(7) of this chapter.
(d) If the commission grants the exemption, the county executive shall amend the proposed precinct establishment order described by section 19 of this chapter to establish precinct boundaries:
(1) in accordance with the exemption granted by the commission; and
(2) that comply with all other requirements established by this chapter.
(e) The proposed precinct establishment order described in

subsection (d) must include a description in metes and bounds of the boundaries authorized by the exemption granted under this section.
As added by P.L.5-1989, SEC.47. Amended by P.L.8-1995, SEC.43; P.L.3-1997, SEC.247; P.L.212-2001, SEC.15.

IC 3-11-1.5-21
Resubmission of orders; request for hearing
Sec. 21. (a) If the county executive believes that the proposed order described by section 19 of this chapter complies with this chapter, the county executive may resubmit the order to the co-directors and request a hearing before the commission.
(b) The co-directors may request a hearing before the commission under section 18(g) of this chapter.
(c) The hearing under this section shall be conducted in accordance with IC 4-21.5.
(d) If the commission determines that the proposed precinct establishment order complies with this chapter, the co-directors shall advise the county executive that the order complies with this chapter and may be issued by the county executive.
As added by P.L.13-1988, SEC.1. Amended by P.L.8-1995, SEC.44; P.L.3-1997, SEC.248; P.L.164-2006, SEC.84.

IC 3-11-1.5-22
Issuance of order by county executive
Sec. 22. When a county executive receives a proposed order approved by:
(1) the election division; or
(2) the commission under section 18(f) of this chapter, the county executive may issue the order.
As added by P.L.13-1988, SEC.1. Amended by P.L.3-1997, SEC.249; P.L.221-2005, SEC.37.

IC 3-11-1.5-23
Filing of orders
Sec. 23. (a) The county executive shall file a copy of the order issued under section 22 of this chapter with the co-directors not later than seven (7) days after its issuance.
(b) The co-directors shall send a copy of the order to the office not later than seven (7) days after the co-directors receive the order.
As added by P.L.13-1988, SEC.1. Amended by P.L.8-1995, SEC.45; P.L.212-2001, SEC.16.

IC 3-11-1.5-24
Effective date of orders; notice
Sec. 24. (a) The precinct establishment order becomes effective on the first date permitted under section 25 of this chapter.
(b) The office shall notify the co-directors of the date the new precinct boundaries were entered into the GIS not later than seven (7) days after the new precinct boundaries are entered into the GIS.
As added by P.L.13-1988, SEC.1. Amended by P.L.2-1996, SEC.129;

P.L.3-1997, SEC.250; P.L.212-2001, SEC.17.

IC 3-11-1.5-25
Effective date of orders; restricted periods
Sec. 25. A precinct establishment order may not become effective during the following periods:
(1) In a year in which a general election is held, the period beginning on the first day that a declaration of candidacy may be filed under IC 3-8-2-4 and ending the day following general election day.
(2) For precincts located wholly or partially within a municipality, after January 31 and before the day following municipal election day, in a year in which a municipal election is held.
As added by P.L.13-1988, SEC.1. Amended by P.L.3-1997, SEC.251; P.L.212-2001, SEC.18.

IC 3-11-1.5-26
Notice of approval
Sec. 26. The co-directors shall promptly notify the county executive of:
(1) the approval of a precinct establishment order by the commission; and
(2) the date the order becomes effective.
The co-directors shall provide one (1) copy of the approved order to the county executive.
As added by P.L.13-1988, SEC.1. Amended by P.L.8-1995, SEC.46.

IC 3-11-1.5-27
Publication of notice of approval; filing notice with co-directors
Sec. 27. (a) Not later than fourteen (14) days following notice of final approval of a precinct establishment order by the commission under section 18(f) of this chapter, the county executive shall give notice of the approval by one (1) publication under IC 5-3-1-4.
(b) The county executive shall file one (1) copy of the notice published under subsection (a) with the co-directors.
As added by P.L.13-1988, SEC.1. Amended by P.L.3-1997, SEC.252; P.L.221-2005, SEC.38; P.L.164-2006, SEC.85.

IC 3-11-1.5-28
Published notice; contents
Sec. 28. The notice published under section 27 of this chapter must include the following:
(1) A list of the precincts established by the order and the polling places designated for the precincts.
(2) The date the order was issued by the county executive.
(3) The date the order was approved by the commission.
(4) The effective date of the order.
(5) A statement that the maps, legal descriptions, and estimated voter population of the established precincts are on file for

public inspection in:
(A) the office of the county auditor; or
(B) in a county with a consolidated city, in the office of the board of registration.
As added by P.L.13-1988, SEC.1. Amended by P.L.10-1992, SEC.21; P.L.12-1995, SEC.74; P.L.2-1996, SEC.130.

IC 3-11-1.5-29
Filing of order
Sec. 29. The county executive shall file one (1) copy of the order approved under this chapter with each of the following not later than forty-five (45) days after the notice is published under section 27 of this chapter:
(1) The county voter registration office.
(2) The county auditor.
As added by P.L.13-1988, SEC.1. Amended by P.L.8-1995, SEC.47; P.L.164-2006, SEC.86.

IC 3-11-1.5-30
Repealed
(Repealed by P.L.126-2002, SEC.92.)

IC 3-11-1.5-31
Orders; approval by commission; effective date
Sec. 31. (a) This section applies to a proposed precinct establishment order that requires that a hearing by the commission be conducted under this chapter.
(b) After the election division has reviewed the proposed precinct establishment order, and the order has been revised, if necessary, to comply with this chapter, the commission shall:
(1) approve a proposed precinct establishment order under this section not later than the following January 31; and
(2) order that the precinct establishment order takes effect January 31 of the year in which the municipal election will be held.
As added by P.L.13-1988, SEC.1. Amended by P.L.1-1990, SEC.7; P.L.8-1992, SEC.14; P.L.8-1995, SEC.49; P.L.3-1997, SEC.254; P.L.126-2002, SEC.38; P.L.221-2005, SEC.39.

IC 3-11-1.5-32
Municipalities; change of district boundaries; exception
Sec. 32. The legislative body of a municipality may not change the boundary of a district established under:
(1) IC 36-3-4-3;
(2) IC 36-4-6-3;
(3) IC 36-4-6-4;
(4) IC 36-4-6-5;
(5) IC 36-5-1-10.1;
(6) IC 36-5-2-4.1; or
(7) IC 36-5-2-4.2; after November 8 of the year preceding the year in which a municipal election is to be held and before the day following the date on which the municipal election is held except to assign territory to a municipal legislative body district in an annexation ordinance.
As added by P.L.13-1988, SEC.1. Amended by P.L.5-1989, SEC.48; P.L.7-1990, SEC.39.

IC 3-11-1.5-32.5
Townships in counties containing a consolidated city; changes in boundaries of legislative body districts
Sec. 32.5. (a) This section applies to townships in a county containing a consolidated city.
(b) The legislative body of a township may not change the boundary of a legislative body district established under IC 36-6-6-2.5 after November 8 of the year preceding the year in which an election is held to elect township board members and before the day following the date on which an election is held to elect township board members.
As added by P.L.6-1994, SEC.1. Amended by P.L.170-2002, SEC.8.

IC 3-11-1.5-33
Municipalities; extended boundaries
Sec. 33. (a) If the boundaries of a municipality are extended before a municipal primary election or a municipal election, and the territory within those boundaries has not been included in precincts wholly within the municipality, the voters within the extended boundaries may vote, if otherwise qualified, in the municipal primary election or municipal election.
(b) The voters may vote in the precinct in which they have their residence as if the precinct had been established to include them in a precinct wholly within the municipality. These votes shall be counted and included in the canvass of the votes cast in the municipal primary election or municipal election.
As added by P.L.13-1988, SEC.1. Amended by P.L.8-1992, SEC.15; P.L.14-2004, SEC.92.

IC 3-11-1.5-34
Renaming or renumbering precincts
Sec. 34. (a) A county executive may issue an order to rename or renumber precincts without establishing new precinct boundaries. An order issued under this section becomes effective when it is filed with the co-directors.
(b) The co-directors shall send a copy of the order to the office.
As added by P.L.13-1988, SEC.1. Amended by P.L.8-1995, SEC.50; P.L.212-2001, SEC.19.

IC 3-11-1.5-35
Application of section; precinct establishment order issued by commission
Sec. 35. (a) This section applies to a county that has a precinct

that crosses a boundary in violation of section 4(4), 4(5), or 4(6) of this chapter.
(b) Notwithstanding section 25 of this chapter, if the county does not issue a precinct establishment order that establishes precincts in compliance with section 4(4), 4(5), and 4(6) of this chapter by the January 31 following the last effective date described in section 25(2) of this chapter, the commission may issue an order establishing precincts as provided under subsection (c).
(c) An order issued by the commission under this section must comply with section 4(4), 4(5), and 4(6) of this chapter.
(d) The co-directors shall send a copy of the commission's order to the office.
As added by P.L.8-1992, SEC.16. Amended by P.L.2-1996, SEC.131; P.L.1-1999, SEC.1; P.L.212-2001, SEC.20; P.L.37-2002, SEC.14; P.L.2-2005, SEC.3.

IC 3-11-1.5-36
Delegation of responsibilities of county executive
Sec. 36. The county executive may adopt an order to delegate some or all of the county executive's responsibilities under this chapter to the county election board. The order may not take effect until a copy of the order has been filed with the election division.
As added by P.L.3-1993, SEC.114. Amended by P.L.2-1996, SEC.132; P.L.3-1997, SEC.255.

IC 3-11-1.5-37
Notice of errors in precinct boundaries in GIS
Sec. 37. (a) The co-directors shall notify the office of any errors found in the precinct boundaries depicted in the GIS.
(b) The office and the co-directors shall cooperate to resolve any errors found in the GIS.
As added by P.L.212-2001, SEC.21.

IC 3-11-1.5-38
Office of census data to file precinct information with election division; notification of counties about precinct information; county report of errors; correction of GIS; determination of precinct boundaries; expiration of section
Sec. 38. (a) This section applies to the boundaries of a precinct as established before January 1, 2011.
(b) As used in this chapter, "federal decennial census" has the meaning set forth in IC 1-1-3.5-2(a).
(c) Not later than July 1, 2011, the office shall file with the election division the following information for a precinct described in subsection (a):
(1) A list of the census blocks comprising the voting tabulation districts used by the United States Department of Commerce, Bureau of the Census, in reporting the 2010 federal decennial census of Indiana, as supplemented by the office.
(2) An ESRI shape file depicting the boundaries of the precinct

as shown by maps included in the GIS.
(d) After a filing occurs under subsection (c), the election division shall immediately notify the county executive and the county election board (or the board of elections and registration) of the county in which the precinct is located.
(e) Not later than thirty (30) days after the date of the notice described in subsection (d), the county executive shall notify the election division if the filing described in subsection (c) contains errors or is otherwise incorrect or incomplete. The notice must state one (1) of the following:
(1) The county executive will submit to the election division, not later than January 1, 2012, additional information for or corrections to the filing, which will become the precinct boundaries for the county for purposes of an election conducted after January 1, 2012, and until a new precinct establishment order for the county is adopted as provided in this chapter.
(2) The county executive will adopt a new precinct establishment order for the county as provided in this chapter.
(f) The election division shall provide the office with the additional information and corrections submitted by a county executive under subsection (e)(1), and the office shall add the additional information and corrections to the GIS.
(g) If a county executive does not file a notice under subsection (e), the following apply:
(1) The precinct descriptions filed by the office under subsection (c) become the precinct boundaries for the county for purposes of an election conducted after January 1, 2012, and until a new precinct establishment order for the county is adopted as provided in this chapter.
(2) A registered voter of the county may not file an objection under section 18 of this chapter to the precinct descriptions filed by the office under subsection (c).
(h) This subsection applies to an IEC-8 form submitted before January 1, 2011. Not later than January 1, 2012, the county executive shall do the following:
(1) Correct any IEC-8 form that contains incorrect information as the result of enactment of any of the following:
(A) The Indiana congressional district 2011 plan (IC 3-3-5).
(B) The senate district 2011 plan (IC 2-1-13).
(C) The house district 2011 plan (IC 2-1-12).
(2) File with the election division a form corrected as described in subdivision (1).
(i) This section does not prohibit the establishment of precincts in a county using a precinct establishment order as provided in this chapter.
(j) This section expires December 31, 2014.
As added by P.L.214-2011, SEC.13.



CHAPTER 2. GENERAL ELECTION BALLOT FORM

IC 3-11-2-1
Repealed
(Repealed by P.L.14-2004, SEC.196.)

IC 3-11-2-2
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 3-11-2-2.1
All candidates and public questions in election districts in county on ballot
Sec. 2.1. Each county election board shall have the:
(1) names of all candidates for election to offices or retention in offices; and
(2) state and local public questions;
in election districts wholly or partially within the county printed on a ballot as provided in this chapter. The county may print all offices on a single ballot under this section.
As added by P.L.14-2004, SEC.94. Amended by P.L.164-2006, SEC.88.

IC 3-11-2-3
Requirements of size, quality and color, and thickness
Sec. 3. Each type of ballot or paster must be:
(1) of uniform size;
(2) of the same quality and color of paper; and
(3) sufficiently thick that the printing cannot be distinguished from the back.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.198.

IC 3-11-2-4
Color of pasters
Sec. 4. The chairman or committee responsible for supplying pasters under IC 3-11-3-29 shall supply pasters of the same color as the ballot on which the paster will be placed.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.199; P.L.3-1995, SEC.94; P.L.3-1997, SEC.257; P.L.66-2003, SEC.35.
IC 3-11-2-5
Name and device; listing of nominees
Sec. 5. The nominees of a:
(1) major political party;
(2) political party described by IC 3-8-4-10; or
(3) group of petitioners under IC 3-8-6 who are identified by the petition as the nominees of a political party;
shall be listed on the ballots under the name of the party or petitioners as designated by them in their certificate or petition. If the same device is selected by two (2) parties it shall be given to the party that first filed the device under IC 3-8-7-11.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.200; P.L.230-2005, SEC.50.

IC 3-11-2-6
Name and device; order; political party; write-in voting
Sec. 6. (a) The device named and list of nominees shall be placed on the ballots as follows:
(1) The major political party whose candidate received the highest number of votes in the county for secretary of state at the last election in the first column or row on the left side of all ballots.
(2) The major political party whose candidate received the second highest number of votes in the county for secretary of state at the last election in the second column or row.
(3) Any other political party in the same order.
(b) If a political party did not have a candidate for secretary of state in the last election or a nominee is an independent candidate (or an independent ticket for President and Vice President of the United States or for governor and lieutenant governor), the party or independent candidate or ticket shall be placed on the ballot after the parties described in subsection (a). If more than one (1) political party or independent candidate or ticket that has qualified to be on the ballot did not have a candidate for secretary of state in the last election, those parties, candidates, or tickets shall be listed on the ballot in the order in which the party filed its petition of nomination under IC 3-8-6-12.
(c) Subject to subsection (e), a column or row for write-in voting shall be placed to the right of all party and independent columns on the ballot.
(d) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). If there is insufficient room on a row to list each candidate of a political party, a second or subsequent row may be utilized. However, a second or subsequent row may not be utilized unless the first row, and all preceding rows, have been filled.
(e) A column or row for write-in voting for an office is not required if there are no declared write-in candidates for that office. However, procedures must be implemented to permit write-in voting for candidates for federal offices. As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.201; P.L.7-1991, SEC.4; P.L.4-1991, SEC.60; P.L.12-1992, SEC.7; P.L.3-1993, SEC.115; P.L.14-2004, SEC.95.

IC 3-11-2-7
Cautionary statement
Sec. 7. The following statement shall be printed in underlined print at the extreme top of a ballot to be used in an election covered by this title: "It is a crime to falsify this ballot or to violate Indiana election laws.".
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.202; P.L.221-2005, SEC.40.

IC 3-11-2-8
Instructions; form, location, and contents
Sec. 8. All written or printed instructions must be at the top of the ballot immediately below the statement required by section 7 of this chapter. No other instructions or writing may appear at any other place on the ballot, including the ballot for federal and state offices, except as specified by this title. The instructions must be in English and any other language that the board considers necessary, clear, concise, and written so that a voter will not be confused about the effect of the voter's voting mark and vote.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.16; P.L.3-1987, SEC.203; P.L.221-2005, SEC.41.

IC 3-11-2-9
Device of political parties or independent ticket
Sec. 9. The device of each political party or independent ticket described in section 6 of this chapter shall be:
(1) enclosed in a circle not less than three-fourths (3/4) of an inch in diameter; and
(2) placed under the name of the party or independent ticket, as required by section 10 of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.204; P.L.3-1993, SEC.116; P.L.14-2004, SEC.96.

IC 3-11-2-10
Arrangement of ballot
Sec. 10. (a) Public questions shall be placed on the general election ballot in the following order after the statement described in section 7 of this chapter, and the instructions described in subsections (d) and (e) and section 8 of this chapter:
(1) Ratification of a state constitutional amendment.
(2) Local public questions.
Each public question shall be placed in a separate column on the ballot.
(b) The name or title of the political party or independent ticket described in section 6 of this chapter shall be placed on the general election ballot after the public questions described in subsection (a).

The device of the political party or independent ticket shall be placed immediately under the name of the political party or independent ticket. The instructions for voting a straight party ticket shall be placed to the right of the device.
(c) The instructions for voting a straight party ticket must conform as nearly as possible to the following: "To vote a straight (insert political party name) ticket for all (political party name) candidates on this ballot, make a voting mark on or in this circle and do not make any other marks on this ballot. If you wish to vote for a candidate seeking a nonpartisan office or on a public question, you must make another voting mark on the appropriate place on this ballot.".
(d) If the ballot contains an independent ticket described in section 6 of this chapter and at least one (1) other independent candidate, the ballot must also contain a statement that reads substantially as follows: "A vote cast for an independent ticket will only be counted for the candidates for President and Vice President or governor and lieutenant governor comprising that independent ticket. This vote will NOT be counted for any OTHER independent candidate appearing on the ballot.".
(e) The ballot must also contain a statement that reads substantially as follows: "A write-in vote will NOT be counted unless the vote is for a DECLARED write-in candidate. To vote for a write-in candidate, you must make a voting mark on or in the square to the left of the name you have written in or your vote will not be counted.".
(f) The list of candidates of the political party shall be placed immediately under the instructions for voting a straight party ticket. The names of the candidates shall be placed three-fourths (3/4) of an inch apart from center to center of the name. The name of each candidate must have, immediately on its left, a square three-eighths (3/8) of an inch on each side.
(g) The election division or the circuit court clerk may authorize the printing of ballots containing a ballot variation code to ensure that the proper version of a ballot is used within a precinct.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.205; P.L.3-1993, SEC.117; P.L.4-1996, SEC.60; P.L.3-1997, SEC.258; P.L.14-2004, SEC.97; P.L.58-2005, SEC.15; P.L.190-2011, SEC.4.

IC 3-11-2-11
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-11-2-11.5
Names of write-in candidates not printed on ballot
Sec. 11.5. The name of a write-in candidate may not be printed on any ballot.
As added by P.L.3-1997, SEC.259.

IC 3-11-2-12 Ballot order of offices
Sec. 12. The following offices shall be placed on the general election ballot in the following order after the public questions described in section 10(a) of this chapter:
(1) Federal and state offices:
(A) President and Vice President of the United States.
(B) United States Senator.
(C) Governor and lieutenant governor.
(D) Secretary of state.
(E) Auditor of state.
(F) Treasurer of state.
(G) Attorney general.
(H) Superintendent of public instruction.
(I) United States Representative.
(2) Legislative offices:
(A) State senator.
(B) State representative.
(3) Circuit offices and county judicial offices:
(A) Judge of the circuit court, and unless otherwise specified under IC 33, with each division separate if there is more than one (1) judge of the circuit court.
(B) Judge of the superior court, and unless otherwise specified under IC 33, with each division separate if there is more than one (1) judge of the superior court.
(C) Judge of the probate court.
(D) Prosecuting attorney.
(E) Clerk of the circuit court.
(4) County offices:
(A) County auditor.
(B) County recorder.
(C) County treasurer.
(D) County sheriff.
(E) County coroner.
(F) County surveyor.
(G) County assessor.
(H) County commissioner.
(I) County council member.
(5) Township offices:
(A) Township assessor (only in a township referred to in IC 36-6-5-1(d)).
(B) Township trustee.
(C) Township board member.
(D) Judge of the small claims court.
(E) Constable of the small claims court.
(6) City offices:
(A) Mayor.
(B) Clerk or clerk-treasurer.
(C) Judge of the city court.
(D) City-county council member or common council member. (7) Town offices:
(A) Clerk-treasurer.
(B) Judge of the town court.
(C) Town council member.
As added by P.L.3-1987, SEC.207. Amended by P.L.8-1989, SEC.8; P.L.3-1997, SEC.260; P.L.14-2004, SEC.98; P.L.98-2004, SEC.37; P.L.2-2005, SEC.4; P.L.146-2008, SEC.6; P.L.190-2011, SEC.5; P.L.201-2011, SEC.5; P.L.6-2012, SEC.9.

IC 3-11-2-12.2
Order of districts and candidates on ballot
Sec. 12.2. (a) Whenever candidates are to be elected to an office that includes more than one (1) district, the districts shall be placed on the ballot in alphabetical or numerical order, according to the designation given to the district.
(b) Whenever candidates are to be elected to an office that includes both an at-large member and a member representing a district, the candidates seeking election as an at-large member shall be placed on the ballot before candidates seeking election to represent a district.
As added by P.L.4-1996, SEC.61.

IC 3-11-2-12.5
Ballot order; alternative order of county offices
Sec. 12.5. Notwithstanding section 12 of this chapter, the county election board may alter the prescribed ballot order to place the names of the candidates for the following offices before the names of the candidates for county judicial offices:
(1) Prosecuting attorney.
(2) Clerk of the circuit court.
(3) The county offices listed in section 12(4) of this chapter.
As added by P.L.4-1991, SEC.61.

IC 3-11-2-12.7
Ballot order; candidates for at-large seats on fiscal or legislative body of political subdivision
Sec. 12.7. (a) This section applies to candidates for election to at-large seats on the fiscal or legislative body of a political subdivision.
(b) Candidates shall be listed in alphabetical order according to surname within each row or column on the ballot.
(c) In each row or column on the ballot in which the names of candidates appear, the ballot shall contain a statement reading substantially as follows above the name of the first candidate: "Vote for not more than (insert number of candidates to be elected) candidates of ANY party for this office.".
(d) If more than one (1) candidate for an at-large seat was nominated by the same petition of nomination, these candidates shall be listed in alphabetical order by surname within the same row or column on the ballot, with the position of the row or column being

determined under section 6 of this chapter.
As added by P.L.3-1997, SEC.261. Amended by P.L.14-2004, SEC.99; P.L.164-2006, SEC.89.

IC 3-11-2-12.8
Repealed
(Repealed by P.L.146-2008, SEC.801.)

IC 3-11-2-12.9
Ballot order; school board offices
Sec. 12.9. (a) School board offices to be elected at the general election shall be placed on the general election ballot after the offices described in section 12 of this chapter under a nonpartisan title.
(b) If the ballot contains a candidate for a school board office, the ballot must also contain a statement that reads substantially as follows: "To vote for a candidate for this office, make a voting mark on or in the square to the left of the candidate's name.".
As added by P.L.83-1999, SEC.1. Amended by P.L.58-2005, SEC.16; P.L.190-2011, SEC.6.

IC 3-11-2-13
Ballot order; retention of justice or appellate judge
Sec. 13. (a) The following offices shall be placed on the general election ballot in the following order after the offices described in section 12.9 of this chapter:
(1) Retention of a justice of the supreme court.
(2) Retention of a judge of the court of appeals.
(3) Retention of the judge of the tax court.
(b) Whenever more than one (1) justice of the supreme court is subject to retention, the name of each justice must appear on the ballot in alphabetical order. However, if the justice serving as chief justice is subject to retention, the chief justice's name must appear first.
(c) Whenever more than one (1) judge of the court of appeals is subject to retention, the name of each judge must appear on the ballot in alphabetical order. However, if the judge serving as chief judge is subject to retention, the chief judge's name must appear first.
(d) These offices shall be placed in a separate column on the ballot.
As added by P.L.3-1987, SEC.208. Amended by P.L.4-1991, SEC.62; P.L.83-1999, SEC.2; P.L.58-2005, SEC.17; P.L.190-2011, SEC.7.

IC 3-11-2-14
Ballot order; other judicial offices
Sec. 14. (a) The following offices shall be placed on the general election ballot in the following order after the offices described in section 13 of this chapter:
(1) Retention of a local judge.
(2) Local nonpartisan judicial offices.
(b) These offices shall be placed in a separate column on the

ballot.
(c) If the ballot contains a candidate for a local nonpartisan judicial office, the ballot must also contain a statement that reads substantially as follows: "To vote for a candidate for this office, make a voting mark on or in the square to the left of the candidate's name.".
(d) If more than one (1) question concerning the retention of a local judge is to be placed on a ballot, the questions shall be placed on the ballot:
(1) in alphabetical order according to the surname of the local judge; and
(2) identifying the court (including division or room) in which the judge serves.
As added by P.L.3-1987, SEC.209. Amended by P.L.4-1996, SEC.62; P.L.83-1999, SEC.3; P.L.58-2005, SEC.18; P.L.190-2011, SEC.8.

IC 3-11-2-14.5
Ballot order; candidates for at-large seats on governing body of school corporation
Sec. 14.5. (a) This section applies to candidates for election to at-large seats on the governing body of a school corporation.
(b) Candidates shall be listed in alphabetical order according to surname.
(c) The ballot shall contain a statement reading substantially as follows above the name of the first candidate: "Vote for no more than (insert number of candidates to be elected) candidates for this office.".
As added by P.L.3-1997, SEC.262.

IC 3-11-2-15
Form of public question
Sec. 15. (a) A public question shall be placed on the general election ballot in the following form:

(The explanatory text for the public question,

if required by law)

"Shall (insert public question)?"

SEC.264; P.L.225-2011, SEC.52.



CHAPTER 3. DISTRIBUTION OF BALLOTS AND OTHER SUPPLIES

IC 3-11-3-2
Repealed
(Repealed by P.L.221-2005, SEC.145.)

IC 3-11-3-3
Paper ballots for precincts where voting systems not sufficient to register all votes
Sec. 3. If, in the judgment of a county election board, the number of voters in a precinct of the county where a voting system is used for voting is so large that the voting system in use will not be sufficient to register the vote of all the voters in the precinct, the board may use paper ballots in addition to the voting system. The voting by paper ballot is subject to all the restrictions prescribed by this article.
As added by P.L.5-1986, SEC.7. Amended by P.L.2-1996, SEC.135; P.L.3-1997, SEC.266; P.L.221-2005, SEC.42.

IC 3-11-3-4
Seal for ballots; design; restriction on use
Sec. 4. The election division shall provide a seal for the ballots. The seal may be of a design considered proper by the election division, but the same design may not be used for two (2) consecutive elections.
As added by P.L.5-1986, SEC.7. Amended by P.L.2-1996, SEC.136; P.L.3-1997, SEC.267.

IC 3-11-3-5
Repealed
(Repealed by P.L.5-1989, SEC.120.)

IC 3-11-3-6
Repealed
(Repealed by P.L.221-2005, SEC.145.)

IC 3-11-3-7
Repealed
(Repealed by P.L.38-1999, SEC.73.)

IC 3-11-3-8
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-11-3-9 Repealed
(Repealed by P.L.38-1999, SEC.73.)

IC 3-11-3-10
Receipt of ballots and other supplies by inspector or member of precinct election board
Sec. 10. The inspector of each precinct, or another member of the precinct election board authorized in writing by the inspector, shall appear at the office of the county election board of the inspector's county on the second or third day before election day to receive ballots and other supplies.
As added by P.L.5-1986, SEC.7.

IC 3-11-3-11
Delivery of ballots and ballot supplies
Sec. 11. The county election board shall deliver the following to each inspector or the inspector's representative:
(1) The supplies provided for the inspector's precinct by the election division.
(2) The local sample ballots, the ballot labels, if any, and all poll lists, registration lists, and other supplies considered necessary to conduct the election in the inspector's precinct.
(3) The local ballots printed under the direction of the county election board as follows:
(A) In those precincts where ballot card voting systems are to be used, the number of ballots at least equal to one hundred percent (100%) of the number of voters in the inspector's precinct, according to the poll list.
(B) In those precincts where electronic voting systems are to be used, the number of ballots that will be required to be printed and furnished to the precincts for emergency purposes only.
(C) Provisional ballots in the number considered necessary by the county election board.
(4) Twenty (20) ink pens suitable for printing the names of write-in candidates on the ballot or ballot envelope.
(5) Copies of the voter's bill of rights for posting as required by 42 U.S.C. 15482.
(6) Copies of the instructions for a provisional voter required by 42 U.S.C. 15482. The county election board shall provide at least the number of copies of the instructions as the number of provisional ballots provided under subdivision (3).
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.214; P.L.4-1991, SEC.63; P.L.2-1996, SEC.139; P.L.3-1997, SEC.270; P.L.126-2002, SEC.41; P.L.209-2003, SEC.105; P.L.230-2005, SEC.51.

IC 3-11-3-12
Packaging of ballots; attestation by circuit court clerk; inspector's receipt; packages not to be opened Sec. 12. (a) The ballots delivered to the inspector of each precinct under section 11 of this chapter shall be placed in a strong and stout paper envelope or bag, which shall then be tightly closed, fastened securely, and attested by the initials of the circuit court clerk or the clerk's designee in the presence of the inspector or the inspector's representative. The inspector shall sign a receipt for the ballots. The ballot packages may not be opened until:
(1) they have been delivered to the precinct election board to which they are directed; and
(2) the precinct election board is fully organized and ready for the reception of votes.
(b) The provisional ballots delivered to the inspector of each precinct under section 11 of this chapter shall be placed in a strong and stout paper envelope or bag, separate from the bag described in subsection (a), which shall then be tightly closed, fastened securely, and attested by the initials of the circuit court clerk or the clerk's designee in the presence of the inspector or the inspector's representative. The inspector shall sign a receipt for the provisional ballots. The provisional ballot packages may not be opened until:
(1) they have been delivered to the precinct election board to which they are directed; and
(2) the precinct election board is fully organized and ready to receive votes.
As added by P.L.5-1986, SEC.7. Amended by P.L.126-2002, SEC.42; P.L.221-2005, SEC.43.

IC 3-11-3-13
Dispatch of special messenger to pick up ballots on failure of inspector; report to county election board
Sec. 13. If an inspector (or the inspector's representative) fails to appear at the office of the circuit court clerk by the close of the second day before election day, the county election board shall immediately dispatch a special messenger to the inspector's precinct with the ballots for the precinct. After delivering the ballots, the messenger shall promptly report to the county election board and file with it:
(1) the receipt of the person to whom the messenger delivered the ballots; and
(2) the messenger's affidavit stating when and to whom the messenger delivered the ballots.
As added by P.L.5-1986, SEC.7.

IC 3-11-3-14
Messenger's compensation and mileage allowance
Sec. 14. If a county election board dispatches a messenger under section 13 of this chapter, the messenger is entitled to receive:
(1) two dollars ($2) for time; and
(2) a mileage allowance at a rate determined by the county fiscal body for the distance necessarily traveled.
As added by P.L.5-1986, SEC.7. Amended by P.L.10-1997, SEC.3.
IC 3-11-3-15
Failure of inspector to appear at circuit court clerk's office under IC 3-11-3-10
Sec. 15. If an inspector fails to appear at the office of the circuit court clerk under section 10 of this chapter, the inspector is not entitled to compensation for services at the election.
As added by P.L.5-1986, SEC.7.

IC 3-11-3-16
Poll lists; voter registration lists; preparation; delivery to inspectors
Sec. 16. Each county election board shall prepare and have delivered to the inspectors of the precincts, at the time they receive the ballots for their precincts, a suitable number of voter registration lists certified under IC 3-7-29 and any other forms, papers, certificates, and oaths that are required to be furnished to precinct election boards. The forms and papers must be prepared in compliance with IC 3-5-4-8. The county voter registration office shall cooperate with the county election board in the preparation of the lists certified under IC 3-7-29.
As added by P.L.5-1986, SEC.7. Amended by P.L.209-2003, SEC.106; P.L.164-2006, SEC.90.

IC 3-11-3-17
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-11-3-18
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-11-3-19
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-11-3-20
Voters' poll list cover
Sec. 20. On the front cover of the bound looseleaf poll list sheets or the book form poll lists the following should be printed:
(1) The heading: "VOTERS' POLL LIST COVER".
(2) A notice to the inspector that after the polls are closed the poll list that has been used in the precinct on election day should be assembled and enclosed in a separate envelope provided for that purpose and delivered to the clerk of the circuit court of the county in which the election is held with the other election returns as provided in this title.
(3) The signatures of the inspector, judges, and clerks of the election board, certifying the following:
(A) That the signatures shown in the list is the record of the voters' poll list. (B) The type of election.
(C) The date of the election.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1995, SEC.97; P.L.4-1996, SEC.64.

IC 3-11-3-21
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-11-3-22
Instruction cards; write-in voting notice cards; printing and delivery
Sec. 22. (a) Each county election board shall have printed in at least 14 point type on cards in English, braille, and any other language that the board considers necessary, the following:
(1) Instructions for the guidance of voters in preparing their ballots.
(2) Instructions explaining the procedure for write-in voting.
(3) Write-in voting notice cards that must be posted in each precinct that utilizes a voting system that does not permit a voter to alter the voter's ballot after making a voting mark for a write-in candidate so that the voter may vote for a candidate for that office whose name appears on the ballot.
(b) The write-in notice cards described in subsection (a)(3) must inform all voters that a voter:
(1) who wants to cast write-in votes may cast the voter's ballot on the voting system required to be available to all voters in the precinct under IC 3-11-15-13.3(e); and
(2) may choose to cast the voter's ballot on the voting system described in subdivision (1) without being required to indicate to any individual that the voter wishes to cast a ballot on the voting system because the voter intends to cast a ballot for a write-in candidate.
(c) The board shall furnish the number of cards it determines to be adequate for each precinct to the inspector at the same time the board delivers the ballots for the precinct and shall furnish a magnifier upon request to a voter who requests a magnifier to read the cards.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.216; P.L.4-1991, SEC.64; P.L.3-1993, SEC.120; P.L.221-2005, SEC.44; P.L.164-2006, SEC.91.

IC 3-11-3-23
Instruction cards; contents
Sec. 23. (a) The cards required by section 22 of this chapter must contain instructions to the voters as to what must be done to:
(1) obtain ballots for voting;
(2) prepare ballots for voting; and
(3) obtain a new ballot in place of one accidentally defaced, mutilated, or spoiled. (b) The cards must contain, in underlined type, the following:
(1) That it is a crime to violate Indiana election laws.
(2) That the voter should examine the ballot to determine if it contains the initials of the poll clerks in ink on the back of the ballot.
(3) That the voter should examine the ballot to determine if the ballot has any mark (other than the initials of the poll clerks) before voting.
(4) That the voter should not make any mark on the ballot except a voting mark in the manner provided by IC 3-12-1 because a mark other than a voting mark may void the ballot.
(5) That the voter should return the ballot to the poll clerks and request another ballot if:
(A) the poll clerks' initials have not been properly placed on the ballot;
(B) the ballot has a mark (other than the initials of the poll clerks) before the voter places a voting mark on the ballot; or
(C) the voter has improperly marked the ballot.
(c) The cards must also set out copies of IC 3-14-2-16, IC 3-14-2-17, IC 3-14-3-10, IC 3-14-3-13, IC 3-14-3-15, IC 3-14-3-16, and IC 3-14-4-9.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.217.

IC 3-11-3-24
Instruction cards; posting
Sec. 24. The inspector of each precinct shall have the cards required by section 22 of this chapter posted as follows:
(1) One (1) of each card in each place or compartment provided for the preparation of ballots.
(2) One (1) of each card at or close to the outer end of the chute.
(3) At least three (3) of each card in and about the polls.
As added by P.L.5-1986, SEC.7. Amended by P.L.69-2003, SEC.3.

IC 3-11-3-25
Sample ballots; posting
Sec. 25. As required by 42 U.S.C. 15482, the inspector of each precinct shall post the samples of each of the state and local ballots provided by the county election board under this article in and about the polls. The sample ballots shall be printed on different paper than the genuine ballots.
As added by P.L.5-1986, SEC.7. Amended by P.L.10-1988, SEC.102; P.L.209-2003, SEC.111.

IC 3-11-3-26
Loss or destruction of ballots delivered to county election board; report; affidavit of circumstances; resupply
Sec. 26. If by accident or casualty the ballots delivered to a county election board, circuit court clerk, inspector, or other messenger are lost or destroyed, the person in custody of the ballots shall report the

loss at once to the election board from which the ballots were obtained. The person in custody of the ballots shall make an affidavit of the circumstances of the loss, and the election board from which the ballots were obtained immediately shall resupply the person.
As added by P.L.5-1986, SEC.7.

IC 3-11-3-27
Failure or refusal to report and make proof of loss of ballots
Sec. 27. If the person in custody of the ballots fails or refuses to report and make proof of the loss as required by section 26 of this chapter, then any voter may do so. Upon such a report the election board from which the ballots were obtained immediately shall send a new supply of ballots by special messenger, as provided in other cases.
As added by P.L.5-1986, SEC.7.

IC 3-11-3-28
Securing ballots or other means of voting when none available
Sec. 28. If for any reason there are no ballots or other necessary means for voting at the opening of the polls, the precinct election board shall secure them as quickly as possible. If necessary, the board may have ballots printed. However, the ballots must conform as nearly as possible to the official ballots. The printing and the care of the ballots are governed by the same provisions and penalties as the printing and care of the other ballots prescribed by this article.
As added by P.L.5-1986, SEC.7.

IC 3-11-3-29
Pasters; candidates appointed after printing of ballots and before election; name change
Sec. 29. (a) If a new candidate is appointed or selected under IC 3-13-1 or IC 3-13-2 after the printing of ballots and before the election, the election board may print ballots containing the name of the new candidate.
(b) If the election board determines that printing ballots under subsection (a) would be uneconomical or impractical, the chairman or committee that made the appointment or selection shall provide to the election board the number of pasters the board determines to be necessary for all ballots to reflect the appointment or selection. Pasters may not be given to or received by any person except the election board and the board's chairman.
(c) If a candidate entitled to be placed on the ballot changes the candidate's legal name after the printing of ballots and before the election, the candidate who has changed the candidate's legal name shall provide to the election board the number of pasters the board determines to be necessary for all ballots to reflect the change of name. If a candidate declines to do so under this subsection, the board is not required to reprint ballots to reflect the change of legal name.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.218;

P.L.5-1989, SEC.49; P.L.4-1996, SEC.65; P.L.3-1997, SEC.271; P.L.202-1999, SEC.19; P.L.225-2011, SEC.53.

IC 3-11-3-29.5
Pasters; deceased candidates; vacancies
Sec. 29.5. (a) The election division or an election board shall act under subsection (c) to print new ballots or have pasters made to cover the name of a candidate who has died or is no longer a candidate under IC 3-13-2-1 if:
(1) the candidate's party does not fill the vacancy under IC 3-13-1 or IC 3-13-2 not later than noon, five (5) days before the election; and
(2) when a candidate has died, the election division or election board:
(A) receives a certificate of death issued under IC 16-37-3 not later than noon the seventh day before the election; or
(B) by unanimous vote of the entire membership that there is good cause to believe that the candidate has died.
(b) The election division or election board shall provide the number of opaque pasters the election division or election board determines to be necessary for all ballots to reflect a vacancy to the following:
(1) The absentee voter board.
(2) The inspector of each precinct in which the candidate is on the ballot.
(3) The circuit court clerk.
(c) If the election division or election board determines that the use of pasters under this section would be impractical or uneconomical, the election division or board may order the printing of new ballots that omit the name of a candidate described in subsection (a). A ballot printed under this subsection must contain the statement "NO CANDIDATE" or "CANDIDATE DECEASED" or words to that effect at the appropriate position on the ballot.
(d) If a candidate vacancy under IC 3-13-1 or IC 3-13-2 is filled after noon five (5) days before the election, the election division or election board is not required to reprint ballots or have pasters with the name of the successor candidate placed over the name of an individual who is no longer a candidate but may do so upon the vote of the commission or election board.
As added by P.L.4-1991, SEC.65. Amended by P.L.2-1993, SEC.31; P.L.3-1993, SEC.121; P.L.4-1996, SEC.66; P.L.3-1997, SEC.272; P.L.38-1999, SEC.36.

IC 3-11-3-30
Pasters; placement on ballots
Sec. 30. The circuit court clerk, if time permits before the ballots are delivered to the precincts, the poll clerks, or members of the absentee voter board, shall put one (1) of the pasters required by sections 29 and 29.5 of this chapter in the proper place on each ballot label bearing the name of the former candidate and on each paper

ballot, provisional ballot, or ballot card to be voted in the precinct before they sign their initials on the ballot. The circuit court clerk shall put one (1) of the pasters on each ballot to be voted by an absentee voter before the clerk signs the ballot.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.219; P.L.4-1991, SEC.66; P.L.3-1993, SEC.122; P.L.126-2002, SEC.43.

IC 3-11-3-31
Leftover ballots; preservation; destruction
Sec. 31. (a) Each county election board shall preserve the unused ballots that are left over after supplying the precincts, as prescribed by section 11 of this chapter. The ballots shall be preserved until expiration of the time for filing a contest or recount petition under IC 3-12.
(b) The board shall then destroy all of the ballots, except for one (1) regular ballot and one (1) provisional ballot.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.220; P.L.3-1993, SEC.123; P.L.126-2002, SEC.44.

IC 3-11-3-32
Preservation of ballot in election record; entry of information
Sec. 32. (a) The county election board shall securely paste the one (1) regular ballot that was preserved under section 31 of this chapter in the election record immediately before the provisional ballot placed under subsection (b). The board shall also enter below the ballot the number of ballots:
(1) printed by the board;
(2) delivered to each messenger; and
(3) destroyed by the board.
(b) The county election board shall securely paste the one (1) provisional ballot that was preserved under section 31 of this chapter in the election record immediately after the regular ballot placed in the record under subsection (a) and immediately before the place where the vote is to be recorded. The board shall also enter below the provisional ballot the number of provisional ballots:
(1) printed by the board;
(2) delivered to each messenger; and
(3) destroyed by the board.
As added by P.L.5-1986, SEC.7. Amended by P.L.126-2002, SEC.45.

IC 3-11-3-33
Provision of ballot box
Sec. 33. Whenever a general election is held, the county election board shall provide a ballot box for each precinct.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.221.

IC 3-11-3-34
Ballot boxes; specifications
Sec. 34. Each ballot box provided under section 33 of this chapter must: (1) have an opening in the lid sufficient only for a single ballot;
(2) have at least two (2) locks of different kinds and combinations, so that one (1) key will not unlock the other; and
(3) be constructed to prevent fraud.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.222.

IC 3-11-3-35
Counties with population of more than 400,000 but less than 700,000; voting system malfunction; paper ballots and necessary supplies
Sec. 35. (a) This section applies to a county having a population of more than four hundred thousand (400,000), but less than seven hundred thousand (700,000).
(b) In each precinct where voting is by electronic voting system, the county election board shall provide the following to be used if an electronic voting system malfunctions:
(1) The following number of paper ballots:
(A) Not less than ten (10) if the number of registered voters in the precinct is not more than three hundred (300).
(B) Not less than twenty-five (25) if the number of registered voters in the precinct is more than three hundred (300).
(2) The necessary supplies and equipment as required by IC 3-11-11.
(c) Upon notice that an electronic voting system is out of order or fails to work, the precinct election board shall make the paper ballots provided under subsection (b) available to voters. The precinct election board shall contact the county election board to obtain additional ballots.
(d) Upon notice that an electronic voting system is out of order or fails to work, the county election board shall deliver additional necessary supplies to any precinct in the county, including additional paper ballots.
As added by P.L.10-1992, SEC.22. Amended by P.L.20-1993, SEC.1; P.L.221-2005, SEC.45.



CHAPTER 4. ELIGIBILITY AND APPLICATION FOR ABSENTEE BALLOT

IC 3-11-4-1
Entitlement to vote by absentee ballot in clerk's office or satellite office; conditions
Sec. 1. (a) A voter who is otherwise qualified to vote in person is entitled to vote by absentee ballot. Except as otherwise provided in this article, a voter voting by absentee ballot must vote in the office of the circuit court clerk (or board of elections and registration in a county subject to IC 3-6-5.2) or at a satellite office established under IC 3-11-10-26.3.
(b) A county election board, by unanimous vote of its entire membership, may authorize a person who is otherwise qualified to vote in person to vote by absentee ballot if the board determines that the person has been hospitalized or suffered an injury following the final date and hour for applying for an absentee ballot that would prevent the person from voting in person at the polls.
(c) The commission, by unanimous vote of its entire membership, may authorize a person who is otherwise qualified to vote in person to vote by absentee ballot if the commission determines that an emergency prevents the person from voting in person at a polling place.
(d) The absentee ballots used in subsection (b) or (c) must be the same official absentee ballots as described in section 12.5 of this chapter. Taking into consideration the amount of time remaining before the election, the commission shall determine whether the absentee ballots are transmitted to and from the voter by mail or personally delivered. An absentee ballot that is personally delivered shall comply with the requirements in sections 19, 20, and 21 of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.223; P.L.7-1990, SEC.40; P.L.4-1991, SEC.67; P.L.3-1993, SEC.124; P.L.17-1993, SEC.10; P.L.1-1994, SEC.4; P.L.12-1995, SEC.76; P.L.3-1995, SEC.98; P.L.2-1996, SEC.140; P.L.126-2002, SEC.47; P.L.14-2004, SEC.101; P.L.66-2010, SEC.9.

IC 3-11-4-2
Application for absentee ballot; completion; execution; handling; affidavits Sec. 2. (a) A voter who wants to vote by absentee ballot must apply to the county election board for an official absentee ballot. Except as provided in subsection (b), the voter must sign the absentee ballot application.
(b) If a voter with disabilities is unable to sign the absentee ballot application and the voter has not designated an individual to serve as attorney in fact for the voter, the county election board may designate an individual to sign the application on behalf of the voter. If an individual applies for an absentee ballot as the properly authorized attorney in fact for a voter, the attorney in fact must attach a copy of the power of attorney to the application.
(c) A person may provide an individual with an application for an absentee ballot with the following information already printed or otherwise set forth on the application when provided to the individual:
(1) The name of the individual.
(2) The voter registration address of the individual.
(3) The mailing address of the individual.
(4) The date of birth of the individual.
(d) A person may not provide an individual with an application for an absentee ballot with the following information already printed or otherwise set forth on the application when provided to the individual:
(1) The address to which the absentee ballot would be mailed, if different from the voter registration address of the individual.
(2) In a primary election, the major political party ballot requested by the individual.
(3) In a primary or general election, the types of absentee ballots requested by the individual.
(4) The reason why the individual is entitled to vote an absentee ballot:
(A) by mail; or
(B) before an absentee voter board (other than an absentee voter board located in the office of the circuit court clerk or a satellite office);
in accordance with IC 3-11-4-18, IC 3-11-10-24, or IC 3-11-10-25.
(5) The voter identification number of the individual.
(e) If the county election board determines that an absentee ballot application does not comply with subsection (d), the board shall deny the application under section 17.5 of this chapter.
(f) A person who assists an individual in completing any information described in subsection (d) on an absentee ballot application shall state under the penalties for perjury the following information on the application:
(1) The full name, residence and mailing address, and daytime and evening telephone numbers (if any) of the person providing the assistance.
(2) The date this assistance was provided.
(3) That the person providing the assistance has complied with

Indiana laws governing the submission of absentee ballot applications.
(4) That the person has no knowledge or reason to believe that the individual submitting the application:
(A) is ineligible to vote or to cast an absentee ballot; or
(B) did not properly complete and sign the application.
(g) This subsection does not apply to an employee of the United States Postal Service or a bonded courier company acting in the individual's capacity as an employee of the United States Postal Service or a bonded courier company. A person who receives a completed absentee ballot application from the individual who has applied for the absentee ballot shall file the application with the appropriate county election board not later than:
(1) noon seven (7) days after the person receives the application; or
(2) the deadline set by Indiana law for filing the application with the board;
whichever occurs first.
(h) This subsection does not apply to an employee of the United States Postal Service or a bonded courier company acting in the individual's capacity as an employee of the United States Postal Service or a bonded courier company. A person filing an absentee ballot application, other than the person's own absentee ballot application, must sign an affidavit at the time of filing the application. The affidavit must be in a form prescribed by the commission. The form must include the following:
(1) A statement of the full name, residence and mailing address, and daytime and evening telephone numbers (if any) of the person submitting the application.
(2) A statement that the person filing the affidavit has complied with Indiana laws governing the submission of absentee ballot applications.
(3) A statement that the person has no knowledge or reason to believe that the individual whose application is to be filed:
(A) is ineligible to vote or to cast an absentee ballot; or
(B) did not properly complete and sign the application.
(4) A statement that the person is executing the affidavit under the penalties of perjury.
(5) A statement setting forth the penalties for perjury.
(i) The county election board shall record the date and time of the filing of the affidavit.
As added by P.L.5-1986, SEC.7. Amended by P.L.38-1999, SEC.37; P.L.126-2002, SEC.48; P.L.103-2005, SEC.2; P.L.121-2012, SEC.1.

IC 3-11-4-3
Deadline for receipt of absentee ballot applications; application received by election division
Sec. 3. (a) Except as provided in section 6 of this chapter, an application for an absentee ballot must be received by the circuit court clerk (or, in a county subject to IC 3-6-5.2, the director of the

board of elections and registration) not earlier than the date the registration period resumes under IC 3-7-13-10 nor later than the following:
(1) Noon on election day if the voter registers to vote under IC 3-7-36-14.
(2) Noon on the day before election day if the voter:
(A) completes the application in the office of the circuit court clerk; or
(B) is an absent uniformed services voter or overseas voter who requests that the ballot be transmitted by electronic mail or fax under section 6(h) of this chapter.
(3) Noon on the day before election day if:
(A) the application is a mailed, transmitted by fax, or hand delivered application from a confined voter or voter caring for a confined person; and
(B) the applicant requests that the absentee ballots be delivered to the applicant by an absentee voter board.
(4) 11:59 p.m. on the eighth day before election day if the application:
(A) is a mailed application; or
(B) was transmitted by fax;
from other voters.
(b) An application for an absentee ballot received by the election division by the time and date specified by subsection (a)(2)(B), (a)(3), or (a)(4) is considered to have been timely received for purposes of processing by the county. The election division shall immediately transmit the application to the circuit court clerk, or the director of the board of elections and registration, of the county where the applicant resides. The election division is not required to complete or file the affidavit required under section 2(h) of this chapter whenever the election division transmits an application under this subsection.
As added by P.L.5-1986, SEC.7. Amended by P.L.14-1987, SEC.1; P.L.3-1987, SEC.224; P.L.10-1988, SEC.103; P.L.5-1989, SEC.50; P.L.7-1990, SEC.41; P.L.12-1992, SEC.8; P.L.8-1992, SEC.17; P.L.3-1997, SEC.273; P.L.38-1999, SEC.38; P.L.176-1999, SEC.67; P.L.126-2002, SEC.49; P.L.1-2003, SEC.3; P.L.14-2004, SEC.102; P.L.103-2005, SEC.3; P.L.66-2010, SEC.10; P.L.225-2011, SEC.54.

IC 3-11-4-4
Manner of making application; furnished forms; fax and electronic mail applications
Sec. 4. (a) Applications may be made on application forms approved by the commission by any of the following means:
(1) In person.
(2) By fax transmission.
(3) By mail (including United States mail or bonded courier).
(4) By electronic mail with a scanned image of the application and signature of the applicant, if transmitted by an absent uniformed services voter or an overseas voter acting under

section 6 of this chapter.
(b) Application forms shall:
(1) be furnished to a central committee of the county at the request of the central committee;
(2) be:
(A) mailed;
(B) transmitted by fax; or
(C) transmitted by electronic mail with a scanned image of the application;
upon request, to a voter applying by mail, by telephone, by electronic mail, or by fax; and
(3) be delivered to a voter in person who applies at the circuit court clerk's office.
(c) A county election board shall accept an application for an absentee ballot transmitted by fax even though the application is delivered to the county election board by a person other than the person submitting the application.
(d) When an application is received under subsection (a)(4), the circuit court clerk's office (or, in a county subject to IC 3-6-5.2 or IC 3-6-5.4, the office of the board of elections and registration) shall send an electronic mail receipt acknowledging receipt of the voter's application.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.225; P.L.5-1989, SEC.51; P.L.10-1989, SEC.6; P.L.8-1992, SEC.18; P.L.3-1993, SEC.125; P.L.2-1996, SEC.141; P.L.126-2002, SEC.50; P.L.120-2009, SEC.6; P.L.66-2010, SEC.11.

IC 3-11-4-5
Repealed
(Repealed by P.L.8-1992, SEC.43.)

IC 3-11-4-5.1
Application form; prescribed by commission
Sec. 5.1. (a) The commission shall prescribe the form of an application for an absentee ballot.
(b) This subsection does not apply to the form for an absentee ballot application to be submitted by an absent uniformed services voter or overseas voter that contains a standardized oath for those voters. The form of the application for an absentee ballot must do all of the following:
(1) Require the applicant to swear to or affirm under the penalties of perjury that all of the information set forth on the application is true to the best of the applicant's knowledge and belief.
(2) Require a person who assisted with the completion of the application to swear to or affirm under the penalties of perjury the statements set forth in section 2(f) of this chapter.
(3) Set forth the penalties for perjury.
(c) The form prescribed by the commission shall require that a voter who: (1) requests an absentee ballot; and
(2) is eligible to vote in the precinct under IC 3-10-11 or IC 3-10-12;
must include the affidavit required by IC 3-10-11 or a written affirmation described in IC 3-10-12.
(d) Not later than June 30, 2012, the commission shall approve absentee ballot application forms that comply with this subsection. The form prescribed by the commission must request that a voter who requests an absentee ballot:
(1) provide the last four (4) digits of the voter's Social Security number; or
(2) state that the voter does not have a Social Security number.
The form must indicate that the voter's compliance with this request is optional.
(e) An application form submitted by a voter after June 30, 2012, must:
(1) comply with subsection (d); or
(2) be an earlier approved version of an application form authorized for use on June 30, 2012.
As added by P.L.8-1992, SEC.19. Amended by P.L.17-1993, SEC.11; P.L.12-1995, SEC.77; P.L.2-1996, SEC.142; P.L.103-2005, SEC.4; P.L.1-2006, SEC.5; P.L.121-2012, SEC.2.

IC 3-11-4-5.5
Election division designated as single office for voter registration and absentee ballot procedures for overseas and absent uniformed services voters
Sec. 5.5. In accordance with 42 U.S.C. 1973ff-1(b), but subject to section 5.7 of this chapter, the election division is designated as the single office in Indiana responsible for providing information regarding voter registration procedures under IC 3-7 and absentee ballot procedures under this chapter to be used by absent uniformed services voters and overseas voters who wish to register to vote or vote in any jurisdiction in Indiana.
As added by P.L.209-2003, SEC.112. Amended by P.L.66-2010, SEC.12.

IC 3-11-4-5.7
Military and Overseas Voter Empowerment Act; delegation of authority to counties; designation of communications means; providing applications to voters; security and privacy of application requests; providing information to voters; free access system
Sec. 5.7. (a) As used in this section, "MOVE" refers to the Military and Overseas Voter Empowerment Act (Sections 577 through 589 of the National Defense Authorization Act for Fiscal Year 2010).
(b) Except as expressly provided by law, the state delegates its responsibilities to carry out the requirements of MOVE to each county election board (or board of elections and registration

established under IC 3-6-5.2 or IC 3-6-5.4).
(c) To implement 42 U.S.C. 1973ff-1, electronic mail, fax, and web publication are designated as means of communication for an absent uniformed services voter or an overseas voter to request a voter registration application and an absentee ballot application from the election division, a county election board, or a county voter registration office.
(d) An office described in subsection (c) that receives an electronic mail or fax from a voter shall provide an absentee ballot application or a voter registration application by electronic mail or fax to the voter if:
(1) requested by the voter; and
(2) the voter provides an electronic mail address or a fax number that permits the office to send an application not later than the end of the first business day after the office receives the communication from the voter.
If the electronic mail address or the fax number provided by the voter does not permit the office to send the voter an application not later than the end of the first business day after the office receives the communication, the office shall send the application to the voter by United States mail.
(e) As required by 42 U.S.C. 1973ff-1, to the extent practicable and permitted under state law (including IC 3-7 and IC 5-14-3), an office described in subsection (c) shall ensure that the procedures used to transmit an absentee ballot application or a voter registration application to an absent uniformed services voter or overseas voter protect the security and integrity of the application request processes, and that the privacy of the identity and other personal data of the voter who requests or is sent an application under subsection (d) is protected throughout the process of making the request or being sent the application.
(f) As required under 42 U.S.C. 1973ff-1, an office described in subsection (c) shall include information regarding the use of electronic mail, fax, and web publication with all informational and instructional materials that are sent with an absentee ballot application or an absentee ballot to an absent uniformed services voter or overseas voter.
(g) To implement Section 580 of MOVE, and in accordance with IC 3-7-26.3-3, the secretary of state, with the approval of the election division, shall develop a free access system that permits an absent uniformed services voter or overseas voter to determine whether the voter's absentee ballot has been received by the appropriate county election board (or board of elections and registration), regardless of the manner in which the absentee ballot was transmitted by the voter to the board. To the extent permitted by IC 3-7 and IC 5-14-3, the system must contain reasonable procedures to protect the security, confidentiality, and integrity of personal information collected, stored, or otherwise used on the system.
As added by P.L.66-2010, SEC.13.
IC 3-11-4-6
Absent uniformed services voters, overseas voters, and address confidentiality voters; transmission of applications and ballots
Sec. 6. (a) This section applies, notwithstanding any other provision of this title, to absentee ballot applications for the following:
(1) An absent uniformed services voter.
(2) An address confidentiality program participant (as defined in IC 5-26.5-1-6).
(3) An overseas voter.
(b) A county election board shall make blank absentee ballot applications available for persons covered by this section. A person may apply for an absentee ballot at any time after the registration period resumes under IC 3-7-13-10.
(c) A person covered by this section may apply for an absentee ballot for the next scheduled primary, general, or special election at any time by filing either of the following:
(1) A combined absentee registration form and absentee ballot request approved under 42 U.S.C. 1973ff(b)(2).
(2) A form prescribed under IC 3-5-4-8 that identifies the applicant as an absent uniformed services voter or an overseas voter. A form prescribed under this subdivision must permit the applicant to designate whether the applicant wishes to receive the absentee ballot by electronic mail, fax, or United States mail.
(d) If the county election board receives an absentee ballot application from a person described by subsection (c), the circuit court clerk shall mail to the person, free of postage as provided by 39 U.S.C. 3406, all ballots for the election immediately upon receipt of the ballots under section 15 of this chapter, unless the person has indicated under subsection (c) that the person wishes to receive the absentee ballot by electronic mail or fax.
(e) Whenever a voter files an application for an absentee ballot and indicates on the application that the voter is an absent uniformed services voter or an overseas voter, the application is an adequate application for an absentee ballot for an election conducted during the period that ends on December 31 following the date the application is filed, unless an absentee ballot mailed to the voter at the address set forth in the application is returned to the county election board during that period as undeliverable. The circuit court clerk and county election board shall process this application and send general election absentee ballots to the voter in the same manner as other general election and special election absentee ballot applications and ballots are processed and sent under this chapter.
(f) Whenever a voter described in subsection (a)(2) files an application for a primary election absentee ballot and indicates on the application that the voter is an address confidentiality program participant, the application is an adequate application for a general election absentee ballot under this chapter and an absentee ballot for a special election conducted during the period that ends on December

31 following the date the application is filed. The circuit court clerk and county election board shall process this application and send general election and special election absentee ballots to the voter in the same manner as other general election and special election absentee ballot applications and ballots are processed and sent under this chapter.
(g) The name, address, telephone number, and any other identifying information relating to a program participant (as defined in IC 5-26.5-1-6) in the address confidentiality program, as contained in a voting registration record, is declared confidential for purposes of IC 5-14-3-4(a)(1). The county voter registration office may not disclose for public inspection or copying a name, an address, a telephone number, or any other information described in this subsection, as contained in a voting registration record, except as follows:
(1) To a law enforcement agency, upon request.
(2) As directed by a court order.
(h) The county election board shall by fax or electronic mail transmit an absentee ballot to and receive an absentee ballot from an absent uniformed services voter or an overseas voter by electronic mail or fax at the request of the voter indicated in the application filed under this section. If the voter wants to submit absentee ballots by fax or electronic mail, the voter must separately sign and date a statement submitted with the electronic mail or the fax transmission that states substantively the following: "I understand that by faxing or e-mailing my voted ballot I am voluntarily waiving my right to a secret ballot.".
(i) The county election board shall send confirmation to a voter described in subsection (h) that the voter's absentee ballot has been received as follows:
(1) If the voter provides a fax number to which a confirmation may be sent, the county election board shall send the confirmation to the voter at the fax number provided by the voter.
(2) If the voter provides an electronic mail address to which a confirmation may be sent, the county election board shall send the confirmation to the voter at the electronic mail address provided by the voter.
(3) If:
(A) the voter does not provide a fax number or an electronic mail address; or
(B) the number or address provided does not permit the board to send the confirmation not later than the end of the first business day after the board receives the voter's absentee ballot;
the county election board shall send the confirmation by United States mail.
The county election board shall send the confirmation required by this subsection not later than the end of the first business day after the county election board receives the voter's absentee ballot. (j) A county election board may transmit an absentee ballot to an absent uniformed services voter or an overseas voter by electronic mail under a program authorized and administered by the Federal Voting Assistance Program of the United States Department of Defense or directly to the voter at the voter's electronic mail address, if requested to do so by the voter. A voter described by this section may transmit the voted absentee ballot to a county election board by electronic mail. If a voter described in this section transmits the voted absentee ballot through the United States Department of Defense program, the ballot must be transmitted in accordance with the procedures established under that program. An electronic mail message transmitting a voted absentee ballot under this subsection must include an optically scanned image of the voter's signature on the statement required under subsection (h).
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.17; P.L.14-1987, SEC.3; P.L.10-1989, SEC.8; P.L.7-1990, SEC.43; P.L.8-1992, SEC.20; P.L.3-1997, SEC.274; P.L.273-2001, SEC.1; P.L.126-2002, SEC.51; P.L.1-2003, SEC.4; P.L.209-2003, SEC.113; P.L.198-2005, SEC.2; P.L.66-2010, SEC.14; P.L.225-2011, SEC.55.

IC 3-11-4-6.1
Repealed
(Repealed by P.L.225-2011, SEC.93.)

IC 3-11-4-7
Uniformed services voters, overseas voters, and address confidentiality voters; requirements for application
Sec. 7. (a) An absentee ballot application under section 6 of this chapter must be made on a standard form approved under 42 U.S.C. 1973ff(b) or on the form prescribed by the commission under section 5.1 of this chapter.
(b) An absentee ballot application under section 6 of this chapter from an:
(1) absent uniformed services voter; or
(2) address confidentiality program participant (as defined in IC 5-26.5-1-6);
must show that the voter or program participant is a resident otherwise qualified to vote in the precinct.
(c) An absentee ballot application under section 6 of this chapter from an overseas voter must show that the overseas voter was a resident and otherwise qualified to vote in the precinct where the voter resided before leaving the United States.
As added by P.L.5-1986, SEC.7. Amended by P.L.14-1987, SEC.4; P.L.3-1989, SEC.10; P.L.8-1992, SEC.21; P.L.2-1996, SEC.143; P.L.273-2001, SEC.2; P.L.126-2002, SEC.52.

IC 3-11-4-8
Nonresident overseas voter; entitled to receive only federal ballots; precinct of voter
Sec. 8. (a) This section applies to an overseas voter described in

IC 3-5-2-34.5(3).
(b) An overseas voter who resides outside the United States and who is no longer a resident of a precinct in Indiana is only entitled to receive absentee ballots for a federal office under this chapter.
(c) A voter described in subsection (a) is considered to be a voter of the Indiana precinct where the voter registration office of the county where the person was domiciled before leaving the United States is located.
As added by P.L.5-1986, SEC.7. Amended by P.L.14-1987, SEC.5; P.L.10-1989, SEC.9; P.L.7-1990, SEC.44; P.L.8-1992, SEC.22; P.L.3-1997, SEC.275; P.L.126-2002, SEC.53; P.L.66-2003, SEC.36; P.L.198-2005, SEC.3.

IC 3-11-4-9
Repealed
(Repealed by P.L.126-2002, SEC.93.)

IC 3-11-4-10
Estimate of number of ballots required
Sec. 10. Each circuit court clerk shall:
(1) not less than sixty (60) days before the date on which a general, primary, or municipal election is held; or
(2) not more than three (3) days after the date on which a special election is ordered;
estimate the number of absentee ballots that will be required in the county for the election.
As added by P.L.5-1986, SEC.7. Amended by P.L.10-1989, SEC.10; P.L.7-1990, SEC.45.

IC 3-11-4-11
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-11-4-12
Repealed
(Repealed by P.L.66-2010, SEC.31.)

IC 3-11-4-12.5
Absent uniformed services voter or overseas voter; use of federal write-in absentee ballot form
Sec. 12.5. (a) This section applies to an absent uniformed services voter or overseas voter.
(b) If a voter makes a timely application for and does not receive an absentee ballot from a county election board, the voter may use a federal write-in absentee ballot in the form prescribed by the Federal Voting Assistance Program of the United States Department of Defense and in accordance with the requirements set forth in 42 U.S.C. 1973ff-2 to cast a vote for any of the following:
(1) Any candidate for nomination at a primary election.
(2) Any candidate, political party, or public question on a

general election, municipal election, or special election ballot.
As added by P.L.66-2010, SEC.16.

IC 3-11-4-13
Repealed
(Repealed by P.L.66-2010, SEC.31.)

IC 3-11-4-14
Ballots other than those specified in IC 3-11-4-12.5; preparation and printing under direction of county election board
Sec. 14. (a) All absentee ballots other than those specified in section 12.5 of this chapter shall be prepared and printed under the direction of each county election board. After completing the estimate required by section 10 of this chapter and receiving all certifications from the election division required under IC 3-8 or IC 3-10, the county election board shall immediately proceed to prepare and have printed the ballots.
(b) Except as provided in subsection (c), ballots prepared by the county election board under this section must provide space for the voter to cast a write-in ballot.
(c) Space for write-in voting for an office is not required if there are no declared write-in candidates for that office. However, procedures must be implemented to permit write-in voting for candidates for federal offices.
As added by P.L.5-1986, SEC.7. Amended by P.L.4-1991, SEC.70; P.L.66-2003, SEC.38; P.L.14-2004, SEC.104; P.L.66-2010, SEC.17.

IC 3-11-4-15
Ballots prepared and printed under direction of county election board; delivery to circuit court clerk
Sec. 15. The absentee ballots that are prepared and printed under the direction of a county election board shall be delivered to the circuit court clerk (or the board acting under IC 3-6-5.2) at least fifty (50) days before a general, primary, special, or municipal election.
As added by P.L.5-1986, SEC.7. Amended by P.L.10-1989, SEC.11; P.L.3-1997, SEC.278; P.L.66-2003, SEC.39; P.L.66-2010, SEC.18.

IC 3-11-4-16
Marking on label attached to package of ballots delivered to circuit court clerk; distribution of ballots
Sec. 16. Each package of absentee ballots delivered to a circuit court clerk shall be plainly marked, on an appropriate attached label, with the words: "This package contains _______ (giving number of ballots) absentee ballots." The clerk shall securely keep all ballots in the clerk's office and shall distribute them to applicants as provided in this chapter.
As added by P.L.5-1986, SEC.7.

IC 3-11-4-17 Version a
Filing of application received; recording of information in

statewide voter registration list
Note: This version of section amended by P.L.96-2012, SEC.3. See also following version of this section amended by P.L.121-2012, SEC.3.
Sec. 17. Upon receipt of an application for an absentee ballot, a circuit court clerk shall file the application in the clerk's office and record all of the following in the statewide voter registration list maintained under IC 3-7-26.3:
(1) The voter's name.
(2) The date the application is received.
(3) The date the ballot is sent to the voter.
(4) If mailed, the address to which the ballot is sent.
(5) If transmitted by fax, the fax number to which the ballot is faxed.
(6) The date the ballot is marked before the clerk or otherwise received from the voter.
(7) The combined total number of absentee ballots sent by the county to absent uniformed services voters and overseas voters.
(8) The total number of absentee ballots returned by voters described in subdivision (7) in time to be counted.
(9) The total number of absentee ballots described in subdivision (7) that were counted in whole or in part.
(10) Any other information that is necessary or advisable.
As added by P.L.5-1986, SEC.7. Amended by P.L.126-2002, SEC.54; P.L.198-2005, SEC.6; P.L.96-2012, SEC.3.

IC 3-11-4-17 Version b
Filing application received; recording information in statewide voter registration list
Note: This version of section amended by P.L.121-2012, SEC.3. See also preceding version of this section amended by P.L.96-2012, SEC.3.
Sec. 17. Upon receipt of an application for an absentee ballot, a circuit court clerk shall file the application in the clerk's office and record all of the following in the statewide voter registration list maintained under IC 3-7-26.3:
(1) The voter's name.
(2) The date the application is received.
(3) The information provided by the voter under section 5.1(d) of this chapter.
(4) The date the ballot is sent to the voter.
(5) If mailed, the address to which the ballot is sent.
(6) If transmitted by fax, the fax number to which the ballot is faxed.
(7) The date the ballot is marked before the clerk or otherwise received from the voter.
(8) The combined total number of absentee ballots sent by the county to absent uniformed services voters and overseas voters.
(9) The total number of absentee ballots returned by voters described in subdivision (8) in time to be counted. (10) The total number of absentee ballots described in subdivision (8) that were counted in whole or in part.
(11) Any other information that is necessary or advisable.
As added by P.L.5-1986, SEC.7. Amended by P.L.126-2002, SEC.54; P.L.198-2005, SEC.6; P.L.121-2012, SEC.3.

IC 3-11-4-17.5
Application by voter not residing in precinct; denial of application; referral to county election board; filing additional documentation
Sec. 17.5. (a) Upon receiving an application for an absentee ballot, the county election board (or the absentee voter board in the office of the circuit court clerk) shall determine if:
(1) the applicant is a voter of the precinct in which the applicant resides, according to the records of the county voter registration office;
(2) the information set forth on the application appears to be true; and
(3) the application has been completed and filed in accordance with Indiana and federal law.
If the members of the absentee voter board are unable to agree about any of the determinations described in subdivisions (1) through (3), the issue shall be referred to the county election board for determination. If the application is submitted by a voter wanting to cast an absentee ballot under IC 3-11-10-26, the voter shall be permitted to cast an absentee ballot, and the voter's absentee ballot shall be treated as a provisional ballot.
(b) If:
(1) the applicant is not a voter of the precinct according to the registration record; or
(2) the application as completed and filed:
(A) contains a false statement; or
(B) does not otherwise comply with Indiana or federal law;
as alleged under section 18.5 of this chapter, the county election board shall deny the application.
(c) A voter's failure to provide the information requested under section 5.1(d) of this chapter does not affect a voter's ability to receive an absentee ballot. A county election board may not deny an application because the voter has not provided the information requested under section 5.1(d) of this chapter as a part of the voter's application for an absentee ballot.
(d) This subsection applies to an absentee ballot application submitted by an absent uniformed services voter or an overseas voter. In accordance with 42 U.S.C. 1973ff-1(d), if the application is denied, the county election board shall provide the voter with the reasons for the denial of the application. Unless the voter is present when the board denies the application, the board shall send a written notice stating the reasons for the denial to the voter. The notice must be sent:
(1) not later than forty-eight (48) hours after the application is denied; and (2) to the voter at the address at which the voter requested that the absentee ballot be mailed.
(e) If the county election board determines that the applicant is a voter of the precinct under subsection (a), the board shall then determine whether:
(1) the applicant was required to file any additional documentation under IC 3-7-33-4.5; and
(2) the applicant has filed this documentation according to the records of the county voter registration office.
If the applicant has not filed the required documentation, the county election board shall approve the application if the application otherwise complies with this chapter. The board shall add a notation to the application and to the record compiled under section 17 of this chapter indicating that the applicant will be required to provide additional documentation to the county voter registration office under IC 3-7-33-4.5 before the absentee ballot may be counted.
(f) If the applicant:
(1) is a voter of the precinct according to the registration record;
(2) states on the application that the applicant resides at an address that is within the same precinct but is not the same address shown on the registration record; and
(3) provides a voter identification number on the application to permit transfer of registration under IC 3-7-13-13;
the county election board shall direct the county voter registration office to transfer the applicant's voter registration address to the address within the precinct shown on the application. The applicant's application for an absentee ballot shall be approved if the applicant is otherwise eligible to receive the ballot under this chapter.
As added by P.L.3-1997, SEC.279. Amended by P.L.209-2003, SEC.114; P.L.103-2005, SEC.5; P.L.164-2006, SEC.92; P.L.121-2012, SEC.4.

IC 3-11-4-17.7
Replacement official ballots
Sec. 17.7. (a) This section applies when a voter:
(1) has been mailed the official ballot under this chapter; and
(2) notifies the county election board that the ballot has been destroyed, spoiled, lost, or not received by the voter after a reasonable time has elapsed for delivery of the ballot by mail.
(b) As required under 42 U.S.C. 15481, the voter may obtain a replacement official ballot under the procedures set forth in this chapter after the voter files a statement with the county election board. The statement must affirm, under penalties of perjury, that the voter did not receive the official ballot (or that the ballot was received by the voter, but was destroyed, spoiled, or lost), and must set forth any facts known by the voter concerning the destruction, spoiling, or loss of the ballot.
(c) After a voter files the statement required under subsection (b), the county election board may issue a replacement official ballot to the voter in accordance with this chapter and shall include

information regarding the official replacement ballot in the certification provided to the precinct inspector under section 22 of this chapter.
(d) After receiving the official replacement ballot, the voter shall destroy any spoiled ballot in the possession of the voter or any lost or delayed official ballot that comes into the possession of the voter.
As added by P.L.4-1996, SEC.67. Amended by P.L.209-2003, SEC.115.

IC 3-11-4-17.8
Official replacement ballots; procedures
Sec. 17.8. (a) This section applies to a replacement ballot issued under section 17.7 of this chapter.
(b) The county election board shall enclose the official replacement ballot in an envelope that complies with section 20 of this chapter. The envelope must contain a notation that the envelope contains an official replacement ballot.
(c) If the county election board receives both an original absentee ballot and an official replacement ballot issued under section 17.7 of this chapter from the same voter, the board shall reject the original absentee ballot and deliver only the official replacement ballot to the precinct election board.
As added by P.L.3-1997, SEC.280.

IC 3-11-4-18
Mailing of ballots; additional documentation; voter education program
Sec. 18. (a) If a voter satisfies any of the qualifications described in IC 3-11-10-24 that entitle a voter to cast an absentee ballot by mail, the county election board shall, at the request of the voter, mail the official ballot, postage fully prepaid, to the voter at the address stated in the application.
(b) If the county election board mails an absentee ballot to a voter required to file additional documentation with the county voter registration office before voting by absentee ballot under this chapter, the board shall include a notice to the voter in the envelope mailed to the voter under section 20 of this chapter. The notice must inform the voter that the voter must file the additional documentation required under IC 3-7-33-4.5 with the county voter registration office not later than noon on election day for the absentee ballot to be counted as an absentee ballot, and that, if the documentation required under IC 3-7-33-4.5 is filed after noon and before 6 p.m. on election day, the ballot will be processed as a provisional ballot. The commission shall prescribe the form of this notice under IC 3-5-4-8.
(c) Except as provided in section 18.5 of this chapter, the ballot shall be mailed:
(1) on the day of the receipt of the voter's application; or
(2) not more than five (5) days after the date of delivery of the ballots under section 15 of this chapter;
whichever is later. (d) As required by 42 U.S.C. 15481, an election board shall establish a voter education program (specific to a paper ballot or optical scan ballot card provided as an absentee ballot under this chapter) to notify a voter of the effect of casting multiple votes for a single office.
(e) As provided by 42 U.S.C. 15481, when an absentee ballot is mailed under this section, the mailing must include:
(1) information concerning the effect of casting multiple votes for an office; and
(2) instructions on how to correct the ballot before the ballot is cast and counted, including the issuance of replacement ballots.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.229; P.L.10-1988, SEC.105; P.L.4-1991, SEC.71; P.L.3-1993, SEC.128; P.L.3-1995, SEC.99; P.L.126-2002, SEC.55; P.L.209-2003, SEC.116; P.L.14-2004, SEC.105; P.L.103-2005, SEC.6; P.L.164-2006, SEC.93; P.L.66-2010, SEC.19.

IC 3-11-4-18.5
Challenge absentee voter application; affidavit; referral to county election board
Sec. 18.5. (a) Upon receipt of an absentee ballot application, a member of the county election board or a member of an absentee voter board may file an affidavit with the county election board alleging that the application:
(1) was not submitted by a voter of the precinct;
(2) contains a false statement; or
(3) has not been executed or filed in accordance with Indiana or federal law.
(b) The affidavit must be in a form prescribed by the commission and state the following:
(1) The name and title of the individual filing the affidavit.
(2) A brief statement of the facts known or believed by the individual regarding why:
(A) the applicant is not a voter of the precinct;
(B) the application contains a false statement; or
(C) the application has not been executed or filed in accordance with Indiana or federal law.
(3) That the individual is executing the affidavit under the penalties of perjury.
(4) The penalties for perjury.
(c) Upon the filing of the affidavit, the approval or denial of the application shall be referred to the county election board, which shall promptly conduct a hearing on the matter.
(d) The county election board may act under IC 3-6-5-31 to refer the matter to the appropriate prosecuting attorney.
As added by P.L.103-2005, SEC.7.

IC 3-11-4-19
Necessity of circuit court clerk's official seal and signature and initials of members of absentee voter board on ballot mailed Sec. 19. (a) Subject to IC 3-5-4-9, a ballot that is mailed must bear the circuit court clerk's official seal and signature or facsimile signature on the back of the ballot. Before the ballot is mailed:
(1) the two (2) members of the absentee voter board in the office of the circuit court clerk; or
(2) the two (2) appointed members of the county election board or their designated representatives;
shall place their initials in ink on the back of the ballot. The initials must be in the persons' ordinary handwriting or printing and without a distinguishing mark of any kind. No other initialing of the absentee ballot is necessary.
(b) An absentee ballot that is voted before an absentee voter board under IC 3-11-10-25 or IC 3-11-10-26 must bear the seal, signature, and initials prescribed by IC 3-11-10-27.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.18; P.L.3-1987, SEC.230; P.L.263-2003, SEC.2.

IC 3-11-4-20
Envelope; enclosure of ballot; addressee
Sec. 20. An absentee ballot mailed under section 18 of this chapter shall be enclosed in an envelope, unsealed and stamped for return to the county election board by at least first class mail. One (1) side of the envelope must bear the name, official title, and post office address of the county election board. The pre-addressed, stamped envelope shall be furnished by the county election board.
As added by P.L.5-1986, SEC.7.

IC 3-11-4-21
Envelope; affidavit
Sec. 21. (a) On the other side of the envelope required by section 20 of this chapter shall be printed an affidavit in conformity with 42 U.S.C. 1973ff-1(b), providing that the voter affirms under penalty of perjury that the following information is true:
(1) The name of the precinct and township (or ward and city or town).
(2) That the voter is:
(A) a resident of; or
(B) entitled under IC 3-10-11 or IC 3-10-12 to vote in;
the precinct.
(3) The voter's complete residence address, including the name of the city or town and county.
(4) That the voter is entitled to vote in the precinct, the type of election to be held, and the date of the election.
(5) That:
(A) the voter has personally marked the enclosed ballot or ballots in secret and has enclosed them in this envelope and sealed them without exhibiting them to any other person;
(B) the voter personally marked the enclosed ballot or ballots, enclosed them in this envelope, and sealed them with the assistance of an individual whose name is listed on the

envelope and who affirms under penalty of perjury that the voter was not coerced or improperly influenced by the individual assisting the voter or any other person, in a manner prohibited by state or federal law, to cast the ballot for or against any candidate, political party, or public question; or
(C) as the properly authorized attorney in fact for the undersigned under IC 30-5-5-14, the attorney in fact affirms the voter personally marked the enclosed ballot or ballots in secret and enclosed them in this envelope and sealed them without exhibiting them to the attorney in fact or to any other person.
(6) The date and the voter's signature.
(b) If the affidavit is signed by an attorney in fact, the name of the attorney in fact must be indicated.
(c) A guardian or conservator of an individual may not sign an affidavit for the individual under this section unless the guardian or conservator also holds a power of attorney authorizing the guardian or conservator to sign the affidavit.
(d) The side of the envelope containing this affidavit must also set forth the penalties for perjury.
As added by P.L.5-1986, SEC.7. Amended by P.L.17-1993, SEC.12; P.L.12-1995, SEC.79; P.L.3-1995, SEC.100; P.L.3-1997, SEC.281; P.L.38-1999, SEC.40; P.L.209-2003, SEC.117; P.L.103-2005, SEC.8.

IC 3-11-4-22
Duties of circuit court clerk
Sec. 22. Each circuit court clerk shall do both of the following:
(1) Keep a separate absentee ballot record for each precinct in the county.
(2) Certify to each inspector, at the time that the absentee ballots are delivered, all the following:
(A) The number of absentee ballots sent to each absentee voter.
(B) The number of absentee ballots marked before the clerk.
(C) The names of the voters to whom the ballots were sent or who marked ballots in person.
As added by P.L.5-1986, SEC.7. Amended by P.L.126-2002, SEC.56.



CHAPTER 4.5. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. VOTING SYSTEM PURCHASE FUND

IC 3-11-6-2
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-3
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-4
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-5
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-6
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-7
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-8
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-9
Tax levy; rate
Sec. 9. To provide for a cumulative fund, a county may levy a tax in compliance with IC 6-1.1-41 on all taxable property within the county. The tax may not exceed one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of assessed valuation.
As added by P.L.5-1986, SEC.7. Amended by P.L.17-1995, SEC.2; P.L.6-1997, SEC.2.

IC 3-11-6-10 Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-11
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-12
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 3-11-6-13
Name of fund
Sec. 13. The tax collected under section 9 of this chapter shall be held in a cumulative fund to be known as the voting system purchase fund.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.233; P.L.17-1995, SEC.3.

IC 3-11-6-14
Repealed
(Repealed by P.L.17-1995, SEC.45.)



CHAPTER 6.5. VOTING SYSTEM IMPROVEMENT

IC 3-11-6.5-0.5
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 3-11-6.5-0.7
"Purchase"
Sec. 0.7. As used in this chapter, "purchase" includes the purchasing, leasing, and lease-purchasing of voting systems.
As added by P.L.209-2003, SEC.119.

IC 3-11-6.5-1
Quantity purchase agreements; purchase of voting systems by state; purchase of voting system by counties for voters with disabilities
Sec. 1. (a) As used in this section, "department" refers to the Indiana department of administration established by IC 4-13-1-2.
(b) The department shall award quantity purchase agreements to vendors for new voting systems or upgrades or expansion of existing voting systems by counties.
(c) Both of the following must apply before the department may issue a quantity purchase agreement to a voting system vendor:
(1) The commission has found that all of the following would be enhanced by the vendor's new or upgraded voting system:
(A) Reliability of a county's voting system.
(B) Efficiency of a county's voting system.
(C) Ease of use by voters.
(D) Public confidence in a county's voting system.
(2) The commission has otherwise approved the vendor's new voting system or the upgrade or expansion of the existing voting system for use under this title.
(d) The quantity purchase agreement must include options for a county to:
(1) purchase;
(2) lease-purchase; or
(3) lease;
new voting systems or upgrades or expansion of existing voting systems.
(e) The purchase of new voting systems or upgrades or expansions of existing voting systems by a county or under a quantity purchase agreement entered into by the department under this section is

considered an acquisition by the state for purposes of 42 U.S.C. 15401 if the voting system, upgrade, or expansion complies with 42 U.S.C. 15481 through 15502.
(f) Each county shall purchase at least one (1) voting system under this section for each polling place in the county to meet the requirements set forth under IC 3-11-15-13 (repealed).
As added by P.L.239-2001, SEC.7. Amended by P.L.209-2003, SEC.120; P.L.164-2006, SEC.94; P.L.1-2009, SEC.3.

IC 3-11-6.5-2
Election administration assistance fund; purpose; administration of fund
Sec. 2. (a) In accordance with 42 U.S.C. 15404, the election administration assistance fund is established for the following purposes:
(1) As provided by 42 U.S.C. 15401, to carry out activities to improve the administration of elections for federal office.
(2) As provided by 42 U.S.C. 15401, to use funds provided to the state under Title II, Subtitle D, Part I of HAVA (42 U.S.C. 15401 through 15408) as a reimbursement of costs in obtaining voting equipment that complies with 42 U.S.C. 15481 if the state obtains the equipment after November 7, 2000.
(3) As provided by 42 U.S.C. 15401, to use funds provided to the state under Title II, Subtitle D, Part I of HAVA (42 U.S.C. 15401 through 15408) as a reimbursement of costs in obtaining voting equipment that complies with 42 U.S.C. 15481 under a multiyear contract incurred after December 31, 2000.
(4) For reimbursing counties for the purchase of new voting systems or for the upgrade or expansion of existing voting systems that would not qualify for reimbursement under subdivision (2) or (3).
(b) The fund consists of the following:
(1) Money appropriated to the fund by the general assembly, including any money appropriated from the build Indiana fund.
(2) All money allocated to the state by the federal government:
(A) under Section 101 of HAVA (42 U.S.C. 15301), as required by 42 U.S.C. 15304;
(B) under Section 102 of HAVA (42 U.S.C. 15302), as required by 42 U.S.C. 15304;
(C) under Title II, Subtitle D, Part I of HAVA (42 U.S.C. 15401 through 15408); and
(D) under any other program for the improvement of election administration.
(3) Proceeds of bonds issued by the Indiana bond bank for improvement of voting systems as authorized by law.
The auditor of state shall establish an account within the fund for money appropriated by the general assembly and separate accounts within the fund for any money received by the state from the federal government for each source of allocations described under subdivision (2). Proceeds of bonds issued by the Indiana bond bank

under subdivision (3) may be deposited into any account, as determined by the election division.
(c) The secretary of state with the consent of the co-directors of the election division shall administer the fund.
(d) The expenses of administering the fund shall be paid from money in the Section 101 account of the fund. If money is not available for this purpose in the Section 101 account of the fund, the expenses of administering the fund shall be paid from money appropriated under subsection (b)(1).
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund and allocated among the accounts within the fund according to the balances of the respective accounts.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(g) Money in the fund is appropriated continuously for the purposes stated in subsection (a).
As added by P.L.239-2001, SEC.7. Amended by P.L.209-2003, SEC.121.

IC 3-11-6.5-2.1
Administration of fund under HAVA state plan
Sec. 2.1. The secretary of state, with the consent of the co-directors of the election division, may administer the fund in accordance with the HAVA state plan, as published in the Indiana Register on November 1, 2003. The state plan may be amended in accordance with the requirements of HAVA and the procedures for amendment set forth in the plan. If the plan is amended as provided in this section, the fund may be administered in accordance with that amendment.
As added by P.L.14-2004, SEC.107.

IC 3-11-6.5-3
Repealed
(Repealed by P.L.209-2003, SEC.203.)

IC 3-11-6.5-3.1
Use of HAVA Title II funds; certifications; maintenance of expenditures
Sec. 3.1. (a) This section applies to money received under Title II, Subtitle D, Part I of HAVA (42 U.S.C. 15401 through 15408) and deposited in the account established under section 2 of this chapter for those funds.
(b) Except as provided in subsection (c), money deposited in the account must be used to comply with the requirements of Title III of HAVA (42 U.S.C. 15481 through 15502).
(c) As authorized under 42 U.S.C. 15401(b), money deposited in the account may be used for other purposes authorized under Section

101 of HAVA (42 U.S.C. 15301) if the secretary of state, with the approval of the co-directors of the election division, files the certification required by Section 251(b)(2)(B) of HAVA (42 U.S.C. 15401(b)(2)(B)).
(d) If the secretary of state makes the certification described in subsection (c), the secretary of state, with the approval of the co-directors of the election division, may transfer amounts that do not in total exceed the amount described in Section 251(b)(2)(B) from the Title II account of the fund to the Section 101 account of the fund.
(e) In conformity with Section 254(a)(7) of HAVA (42 U.S.C. 15404), the state shall maintain expenditures by the state for activities funded by the payment of funds described by this section at a level that is not less than the level of those expenditures maintained by the state for the fiscal year ending June 30, 2000.
As added by P.L.209-2003, SEC.122. Amended by P.L.97-2004, SEC.5.

IC 3-11-6.5-4
Applications for reimbursement from fund; approval of reimbursements
Sec. 4. (a) To receive reimbursement for the purchase of voting systems under this chapter, a county must file an application with the election division, in the form required by the election division. The secretary of state with the consent of the co-directors of the election division shall review the application and make a recommendation to the budget committee regarding the application. If a county filed an application under section 3 of this chapter (repealed) not later than January 31, 2003, the application may be amended to comply with this chapter or the county may file a new application under this subsection.
(b) The budget agency, after review by the budget committee, shall approve a county's application for reimbursement under this chapter if the budget agency determines any of the following:
(1) The county has purchased or will purchase a new voting system or an upgrade or expansion of an existing voting system to comply with HAVA that would be eligible for reimbursement under HAVA and this chapter from any fund account.
(2) The county purchased a new voting system or an upgrade or expansion of the county's existing voting system after January 1, 1998, and before July 1, 2001, that would not qualify for reimbursement from federal funds received under HAVA, and the new voting system or upgrade or expansion of the county's existing voting system enhanced all of the following:
(A) Reliability of the county's voting system.
(B) Efficiency of the county's voting system.
(C) Ease of use of the county's voting system by voters.
(D) Public confidence in the county's voting system.
(3) The county has purchased or will purchase a new voting system to replace a voting system that the county cannot use

because the county is unable to obtain technical or other operating support for its current voting system. This subdivision applies only if the purchase of a new voting system is eligible for reimbursement under HAVA.
As added by P.L.239-2001, SEC.7. Amended by P.L.209-2003, SEC.123; P.L.108-2008, SEC.2.

IC 3-11-6.5-5
Reimbursement of county from fund
Sec. 5. (a) If a county's application is approved under section 4 of this chapter, the secretary of state with the consent of the co-directors of the election division shall, subject to this section, reimburse the county from the fund an amount to be determined by the secretary of state with the consent of the co-directors of the election division.
(b) Payment of money from the fund is subject to the availability of money in the fund and the requirements of this chapter and HAVA.
(c) It is the intent of the general assembly that a county eligible for reimbursement under section 4 of this chapter be reimbursed from federal money received by the state to the maximum extent permitted by federal law.
As added by P.L.239-2001, SEC.7. Amended by P.L.209-2003, SEC.124; P.L.164-2006, SEC.95.

IC 3-11-6.5-6
Repealed
(Repealed by P.L.209-2003, SEC.203.)

IC 3-11-6.5-6.1
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-11-6.5-7
Repealed
(Repealed by P.L.209-2003, SEC.203.)

IC 3-11-6.5-7.1
HAVA Section 102 funds; reimbursements to counties
Sec. 7.1. (a) This section applies to money received under Section 102 of HAVA (42 U.S.C. 15302) and deposited in the account established under section 2 of this chapter for those funds.
(b) Money deposited in the account must be used for the purposes set forth in Section 102 of HAVA (42 U.S.C. 15302).
(c) As permitted under 42 U.S.C. 15302, a county may apply to receive reimbursement from the fund.
(d) To receive reimbursement or voting systems under this section, a county must file an application with the election division in the form required by the election division. The secretary of state, with the consent of the co-directors of the election division, shall review the application and make a recommendation to the budget

committee regarding the application. If a county filed an application under section 3 of this chapter (repealed) not later than January 31, 2003, the application may be amended to comply with this chapter or the county may file a new application under this subsection.
(e) The budget agency, after review by the budget committee, shall approve a county's application for reimbursement if the budget agency determines that the county has purchased a voting system to comply with Section 102 of HAVA and is eligible for reimbursement under this section.
(f) The budget agency, after review by the budget committee, shall approve a county's application for disbursement of voting systems to the county if the budget agency determines that the county is entitled to receive voting systems under this section to comply with Section 102 of HAVA.
(g) If a county's application for reimbursement is approved under this section, the secretary of state shall, subject to subsection (h), reimburse the county from the fund in an amount not more than the amount determined by STEP TWO of the following formula:
STEP ONE: Determine the number of precincts in the county that used a voting machine voting system or a punch card voting system at the November 7, 2000, general election.
STEP TWO: Multiply the number determined in STEP ONE by four thousand dollars ($4,000).
(h) Payment of money from the fund under this section is subject to the availability of money in the fund and the requirements of this chapter and HAVA.
As added by P.L.209-2003, SEC.126. Amended by P.L.97-2004, SEC.6.

IC 3-11-6.5-8
HAVA Section 101 funds; reimbursements to counties
Sec. 8. (a) This section applies to money received under Section 101 of HAVA (42 U.S.C. 15301) and deposited in the account established under section 2 of this chapter for those funds.
(b) Money deposited in the account must be used in accordance with the requirements applicable under Section 101 of HAVA (42 U.S.C. 15301).
(c) The money may be used with the approval of the co-directors of the election division for the following purposes:
(1) By the secretary of state for any purpose authorized by this title and permitted under 42 U.S.C. 15301.
(2) To reimburse counties for the purchase of new voting systems eligible for reimbursement under section 7.1 of this chapter, to the extent that money received and deposited under section 7.1 of this chapter is insufficient to replace all voting machine systems and punch card voting systems in Indiana.
(3) To reimburse counties for the upgrade or expansion of existing voting systems to comply with HAVA.
(d) As permitted under 42 U.S.C. 15301, a county may apply to receive reimbursement under subsection (c). (e) To receive reimbursement under this section, a county must make an application to the election division in the form required by the election division. If the county filed an application under section 3 of this chapter (repealed) not later than January 31, 2003:
(1) the application may be amended to comply with this chapter; or
(2) the county may file a new application under this section.
The secretary of state with the consent of the co-directors of the election division shall review the application and make a recommendation to the budget committee regarding the application.
(f) The budget agency, after review by the budget committee, shall approve a county's application for reimbursement under this section if the budget agency determines that the application complies with the requirements for reimbursement under subsection (c)(2) or (c)(3).
(g) If a county's application is approved under subsection (c)(2), the secretary of state with the consent of the co-directors of the election division shall, subject to subsection (i), pay the county from the fund an amount not more than the amount determined by STEP TWO of the following formula:
STEP ONE: Determine the number of precincts in the county that used a voting machine voting system or a punch card voting system at the November 7, 2000, general election that cannot be replaced with funds available under section 7.1 of this chapter.
STEP TWO: Multiply the number determined in STEP ONE by four thousand dollars ($4,000).
(h) If a county's application is approved under subsection (c)(3), the secretary of state with the consent of the co-directors of the election division shall, subject to subsection (i), pay the county from the fund in an amount to be determined by the secretary of state with the consent of the co-directors of the election division.
(i) Payment of money from the fund under this section is subject to the availability of money in the fund and the requirements of this chapter and HAVA.
As added by P.L.239-2001, SEC.7. Amended by P.L.209-2003, SEC.127; P.L.97-2004, SEC.7.



CHAPTER 7. APPROVAL OF BALLOT CARD VOTING SYSTEMS

IC 3-11-7-2
Approval of system by commission
Sec. 2. The commission may approve a ballot card voting system only if the commission determines that the system meets the standards in this chapter and IC 3-11-15.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.236; P.L.2-1996, SEC.162; P.L.176-1999, SEC.68.

IC 3-11-7-3
Capability of system; voting in secrecy
Sec. 3. A ballot card voting system must enable a voter to cast a vote in secrecy for all offices and public questions for which the voter is entitled to vote.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.237.

IC 3-11-7-3.5
Face of ballot card
Sec. 3.5. A ballot card printed for use under this article must have the year of the election to be conducted printed or stamped on the face of the ballot card.
As added by P.L.176-1999, SEC.69.

IC 3-11-7-4
Capability of system; voting straight or split ticket variations
Sec. 4. A ballot card voting system must permit a voter to vote either:
(1) a straight party ticket for all of the candidates of a political party by a single mark on each ballot card;
(2) a split ticket for the candidates of different political parties and for independent candidates; or
(3) a straight party ticket and then split that ticket by casting individual votes for candidates of another political party or independent candidate.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.238; P.L.3-1993, SEC.131; P.L.221-2005, SEC.49.

IC 3-11-7-5
Requisites of systems
Sec. 5. A ballot card voting system must be:
(1) suitably designed for the purpose used; (2) of durable construction;
(3) safe, efficient, and accurate in the conduct of elections and counting of ballots; and
(4) in compliance with the standards for systems that are purchased after the effective date of the standards established under this chapter and IC 3-11-15.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.19; P.L.3-1987, SEC.239; P.L.4-1991, SEC.74; P.L.2-1996, SEC.163; P.L.176-1999, SEC.70.

IC 3-11-7-6
Counting of vote; voting straight or split ticket variations
Sec. 6. A ballot card voting system must count a ballot in accordance with IC 3-12-1-7 when a voter votes a straight ticket vote and votes for individual candidates as described by IC 3-12-1-7.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.240; P.L.3-1993, SEC.132; P.L.164-2006, SEC.96.

IC 3-11-7-7
Repealed
(Repealed by P.L.164-2006, SEC.144.)

IC 3-11-7-8
Repealed
(Repealed by P.L.164-2006, SEC.144.)

IC 3-11-7-9
Repealed
(Repealed by P.L.164-2006, SEC.144.)

IC 3-11-7-10
Repealed
(Repealed by P.L.164-2006, SEC.144.)

IC 3-11-7-11
Repealed
(Repealed by P.L.164-2006, SEC.144.)

IC 3-11-7-11.5
Ballot card voting system; write-in vote count capacity
Sec. 11.5. A ballot card voting system must permit the counting of write-in votes in accordance with IC 3-12-1-7.5.
As added by P.L.3-1993, SEC.138.

IC 3-11-7-12
Tests to be conducted by independent laboratory before approving system; marketing, sale, lease, or installation of voting system; expiration of approval
Sec. 12. (a) The commission shall:
(1) require the vendor to have tests conducted concerning the

compliance of a ballot card voting system with HAVA and the standards set forth in this chapter and IC 3-11-15; and
(2) have the results of the tests evaluated by the person designated under IC 3-11-16;
before determining whether to approve the application for certification of a ballot card voting system.
(b) The tests required under this section must be performed by an independent laboratory accredited under 42 U.S.C. 15371. The vendor shall pay any testing expenses incurred under this section.
(c) A ballot card voting system may not be marketed, sold, leased, installed, or implemented in Indiana before the application for certification of the system is approved by the commission.
(d) An approval of a ballot card voting system under this chapter expires on the date specified in section 19(a) of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.245; P.L.2-1996, SEC.164; P.L.221-2005, SEC.50.

IC 3-11-7-13
Repealed
(Repealed by P.L.176-1999, SEC.134.)

IC 3-11-7-14
Supplementary instructions and procedures for safe and efficient use of system; issuance
Sec. 14. The commission may issue supplementary instructions and procedures for the safe and efficient use of ballot card voting systems to carry out this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.247; P.L.2-1996, SEC.166.

IC 3-11-7-15
Proposed changes to voting system; tests to be conducted by independent laboratory before approval; criteria for approval; marketing, sale, lease, or installation of changes; expiration of approval
Sec. 15. (a) A vendor may apply for approval of a proposed improvement or change to a ballot card voting system that is currently certified by the commission. A proposed improvement or change may not be marketed, sold, leased, installed, or implemented in Indiana before the application for the improvement or change is approved by the commission.
(b) An application for approval of an improvement or change must be in the form prescribed by the commission.
(c) The vendor applying for approval of an improvement or a change must have the improvement or change to the voting system tested by an independent laboratory accredited under 42 U.S.C. 15371. The vendor shall pay any testing expenses incurred under this subsection.
(d) The election division (or the person designated under IC 3-11-16) shall review the proposed improvement or change to the

voting system and report the results of the review to the commission. The review must indicate:
(1) whether the proposed improvement or change has been approved by an independent laboratory accredited under 42 U.S.C. 15371; and
(2) whether the proposed improvement or change would comply with HAVA and the standards set forth in this chapter and IC 3-11-15.
(e) After the commission has approved the application for an improvement or change to a ballot card voting system, the improvement or change may be marketed, sold, leased, installed, or implemented in Indiana.
(f) An approval of an application under this section expires on the date specified under section 19(a) of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.248; P.L.4-1991, SEC.75; P.L.2-1996, SEC.167; P.L.3-1997, SEC.286; P.L.14-2004, SEC.108; P.L.221-2005, SEC.51.

IC 3-11-7-16
Disapproval of system
Sec. 16. The commission may not approve the marketing, sale, lease, installation, or implementation of a ballot card voting system by a vendor if the commission finds that the system fails to meet all statutory requirements.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.249; P.L.5-1988, SEC.8; P.L.4-1991, SEC.76; P.L.2-1996, SEC.168; P.L.176-1999, SEC.71; P.L.221-2005, SEC.52.

IC 3-11-7-17
Examination of previously approved voting system; rescission of approval; prohibition of use
Sec. 17. (a) The election division (or the person designated under IC 3-11-16) may periodically examine a ballot card voting system that the commission has previously approved to determine whether the system is still in compliance with all statutory requirements and whether the voting system in use in a county has the same hardware, firmware, and software as the version of the voting system that was certified by the commission.
(b) If a system does not comply with subsection (a), the commission may rescind the commission's approval of the voting system.
(c) If the commission's approval is rescinded under subsection (b), the commission may prohibit the system from being installed, implemented, leased, marketed, used, permitted to be used, or sold for use in Indiana in an election conducted under this title.
As added by P.L.4-1991, SEC.77. Amended by P.L.3-1993, SEC.139; P.L.2-1996, SEC.169; P.L.2-1997, SEC.9; P.L.3-1997, SEC.287; P.L.176-1999, SEC.72; P.L.126-2002, SEC.57; P.L.14-2004, SEC.109; P.L.221-2005, SEC.53.
IC 3-11-7-18
Filing contracts, leases, or purchase orders with election division
Sec. 18. (a) The county executive shall file a copy of all contracts, leases, or purchase orders, including modifications, for the sale or lease of voting equipment, systems, or software with the election division.
(b) The documents listed in subsection (a) must be filed not later than thirty (30) days after the date of approval of the contract, lease, or purchase order by the county executive.
As added by P.L.4-1991, SEC.78. Amended by P.L.2-1996, SEC.170; P.L.3-1997, SEC.288; P.L.221-2005, SEC.54.

IC 3-11-7-19
Expiration of approval of voting system; renewal of approval; notice of request for renewal; conditions for renewal; approval of renewal
Sec. 19. (a) Except as provided in subsection (g), the approval of a ballot card voting system under this chapter expires October 1 of the year following the year in which presidential electors are elected under IC 3-10-2-3.
(b) The vendor of a voting system approved under this chapter may request that the approval be renewed by filing an application with the election division.
(c) The application described in subsection (b) must identify all counties that are currently using the voting system. Before the commission considers the application for renewal, the election division shall give notice of the application to the circuit court clerk of each county listed in the application.
(d) When the commission considers the application, the commission shall request comments regarding the renewal of the application from any interested person. Before acting on the application for renewal, the commission must receive a report from the person designated under IC 3-11-16 indicating that the hardware, firmware, and software included in the application for renewal of the voting system is identical to the version of the voting system previously certified by the commission.
(e) After receiving the report under subsection (d) and receiving comments from interested persons, the commission shall approve an application for renewal under this section if the commission finds that the voting system:
(1) complies with the standards prescribed under this chapter;
(2) has worked effectively where the system has been used; and
(3) has been adequately supported by the vendor of the system.
(f) If the commission finds that a vendor has marketed, sold, leased, installed, implemented, or permitted the use of a voting system in Indiana that:
(1) has not been certified by the commission for use in Indiana; or
(2) includes hardware, firmware, or software in a version that has not been approved for use in Indiana; the commission may revoke the approval granted under this section and prohibit the vendor from marketing, leasing, or selling any voting system in Indiana for a specific period not to exceed five (5) years.
(g) A vendor subject to subsection (f) may continue to provide support during the period specified in subsection (f) to a county that has acquired a voting system from the vendor after the vendor certifies that the voting system to be supported by the vendor only includes hardware, firmware, and software approved for use in Indiana.
As added by P.L.3-1993, SEC.140. Amended by P.L.2-1996, SEC.171; P.L.3-1997, SEC.289; P.L.14-2004, SEC.110; P.L.221-2005, SEC.55.



CHAPTER 7.5. APPROVAL OF ELECTRONIC VOTING SYSTEMS

IC 3-11-7.5-2
Submission of application for approval
Sec. 2. A person may submit an application for approval of an electronic voting system in the form prescribed by the commission.
As added by P.L.3-1987, SEC.250. Amended by P.L.2-1996, SEC.173; P.L.3-1997, SEC.290; P.L.221-2005, SEC.57.

IC 3-11-7.5-3
Compliance with statutes required for approval
Sec. 3. The commission may approve an electronic voting system only if the system complies with the requirements of this chapter and IC 3-11-15.
As added by P.L.3-1987, SEC.250. Amended by P.L.4-1991, SEC.79; P.L.2-1996, SEC.174; P.L.176-1999, SEC.73.

IC 3-11-7.5-4
Standards for approval; tests to be conducted by independent laboratory before approving system; marketing, sale, lease, or installation of voting system; expiration of approval
Sec. 4. (a) The commission shall:
(1) require the vendor to have tests conducted concerning the compliance of an electronic voting system with HAVA and the standards set forth in this chapter and IC 3-11-15; and
(2) have the results of the tests evaluated by the person designated under IC 3-11-16;
before determining whether to approve the application for certification of an electronic voting system.
(b) The tests required under this section must be performed by an independent laboratory accredited under 42 U.S.C. 15371. The vendor shall pay any testing expenses under this section.
(c) If the commission finds that an electronic voting system complies with this article, the commission may approve the system. The approved system then may be adopted for use at an election.
(d) An electronic voting system may not be marketed, sold, leased, installed, or implemented in Indiana before the application for certification of the system is approved by the commission.
(e) An approval of an electronic voting system under this chapter expires on the date specified by section 28(a) of this chapter.
As added by P.L.3-1987, SEC.250. Amended by P.L.4-1991, SEC.80; P.L.2-1996, SEC.175; P.L.176-1999, SEC.74; P.L.221-2005,

SEC.58.

IC 3-11-7.5-5
Proposed changes to voting system; tests to be conducted by independent laboratory before approval; criteria for approval; marketing, sale, lease, or installation of changes; expiration of approval
Sec. 5. (a) A vendor may apply for approval of a proposed improvement or change to an electronic voting system that is currently certified by the commission. A proposed improvement or change may not be marketed, sold, leased, installed, or implemented in Indiana before the application for the improvement or change is approved by the commission.
(b) An application for approval of an improvement or a change must be in the form prescribed by the commission.
(c) The vendor applying for approval of an improvement or a change must have the improvement or change to the voting system tested by an independent laboratory accredited under 42 U.S.C. 15371. The vendor shall pay any testing expenses incurred under this subsection.
(d) The election division (or the person designated under IC 3-11-16) shall review the improvement or change to the voting system and report the results of the review to the commission. The review must indicate:
(1) whether the proposed improvement or change has been approved by an independent laboratory accredited under 42 U.S.C. 15371; and
(2) whether the proposed improvement or change would comply with HAVA and the standards set forth in this chapter and IC 3-11-15.
(e) After the commission has examined and approved the application for an improvement or change to an electronic voting system, the improvement or change may be marketed, sold, leased, installed, or implemented in Indiana.
(f) An approval of an application under this section expires on the date specified by section 28(a) of this chapter.
As added by P.L.3-1987, SEC.250. Amended by P.L.4-1991, SEC.81; P.L.2-1996, SEC.176; P.L.3-1997, SEC.291; P.L.176-1999, SEC.75; P.L.14-2004, SEC.111; P.L.221-2005, SEC.59.

IC 3-11-7.5-6
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-11-7.5-7
Voting system must meet specifications
Sec. 7. The commission may not approve the marketing, sale, lease, installation, or implementation of an electronic voting system unless the system meets the specifications in sections 8 through 19 of this chapter and in IC 3-11-15. As added by P.L.3-1987, SEC.250. Amended by P.L.4-1991, SEC.82; P.L.2-1996, SEC.178; P.L.176-1999, SEC.76; P.L.221-2005, SEC.60.

IC 3-11-7.5-8
Secrecy
Sec. 8. An electronic voting system must ensure secrecy to a voter in the act of voting.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-9
Potential for voting for any candidate or on any public question
Sec. 9. An electronic voting system must provide facilities that will permit votes to be cast for any candidate at any election and for or against any public question.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-10
Voting potential of system
Sec. 10. An electronic voting system must permit a voter to vote:
(1) except at a primary election, for all the candidates of one (1) political party, for one (1) or more candidates of each political party, or for one (1) or more candidates nominated by petition;
(2) for as many candidates for an office as the voter may vote for, but no more;
(3) for or against a public question on which the voter may vote, but no other; and
(4) for all the candidates for presidential electors of a political party or an independent ticket at one (1) time.
As added by P.L.3-1987, SEC.250. Amended by P.L.3-1993, SEC.141.

IC 3-11-7.5-11
Multiple vote prevention feature
Sec. 11. An electronic voting system must prevent a voter from voting for the same candidate or for or against the same public question more than once.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-12
Single party primary voting potential
Sec. 12. An electronic voting system must be adjustable for use in a primary election so that a voter may not vote for a candidate except those seeking nomination as candidates of the voter's political party.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-13
Accuracy in registering and counting votes
Sec. 13. An electronic voting system must correctly register and accurately count all votes cast for each candidate and for or against

each public question.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-14
Security against unauthorized voting
Sec. 14. An electronic voting system must be designed so that it can be determined whether the system has been operated after once being secured against additional voting.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-15
Voter counting device
Sec. 15. An electronic voting system must be able to indicate during an election how many voters have voted by use of a counting device.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-16
Votes cast counting device; security against voting upon removal of device
Sec. 16. An electronic voting system must have a counting device that records the number of votes cast for each candidate and for or against each public question on the ballot that cannot be tampered with or altered at any time while votes are being cast on the system. When the computer memory pack that permits votes to be recorded on the counting device is removed, the system must be designed so that it can no longer be placed into operation.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-17
Prevention of voting outside polling hours
Sec. 17. An electronic voting system must have a device or method that prevents the operation of the system before the time for opening the polls and after the time for closing the polls.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-18
System identification number
Sec. 18. Each electronic voting system must bear a number that will distinguish it from any other system.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-19
Ballot label protective sheet
Sec. 19. An electronic voting system must have the frame in which the ballot label is placed constructed with a transparent protective sheet in order that the names cannot be mutilated or altered.
As added by P.L.3-1987, SEC.250.
IC 3-11-7.5-20
Repealed
(Repealed by P.L.221-2005, SEC.145.)

IC 3-11-7.5-21
Adoption and procurement of system
Sec. 21. A county executive may purchase, procure, lease, install, implement, or authorize the use of an electronic voting system only after the system has been approved by the commission.
As added by P.L.3-1987, SEC.250. Amended by P.L.4-1991, SEC.83; P.L.2-1996, SEC.179; P.L.221-2005, SEC.61.

IC 3-11-7.5-22
Requirement of written guarantee to keep electronic voting system in working order
Sec. 22. A county executive also may not purchase or procure an electronic voting system unless the person selling the system has guaranteed, in writing, to keep the system in working order at least five (5) years.
As added by P.L.3-1987, SEC.250. Amended by P.L.7-1990, SEC.47.

IC 3-11-7.5-23
Phase in of system
Sec. 23. If it is impossible to supply each precinct with an electronic voting system at an election following the adoption of the systems in a county, as many systems shall be supplied as it is possible to procure. The county election board shall determine the precincts of the county in which the systems will be used.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-24
Custody of system while not in use
Sec. 24. The circuit court clerk is responsible for the care and custody of all electronic voting systems while not in use.
As added by P.L.3-1987, SEC.250.

IC 3-11-7.5-25
Experimental use of system
Sec. 25. The county election board may provide for the experimental use of an electronic voting system at an election in one (1) or more precincts in the county. The system may be used without a formal adoption by the county or purchase but the electronic voting system must be approved by the commission before the system is implemented in or used by the county. The experimental use of a system at an election in accordance with this section is valid for all purposes as if formally adopted by the county.
As added by P.L.3-1987, SEC.250. Amended by P.L.2-1996, SEC.180; P.L.14-2004, SEC.112.

IC 3-11-7.5-26 Examination of previously approved voting system; rescission of approval; prohibition of use
Sec. 26. (a) The election division (or the person designated under IC 3-11-16) may periodically examine an electronic voting system that the commission has previously approved to determine whether that system is still in compliance with all statutory requirements and whether the voting system in use in a county has the same hardware, firmware, and software as the version of the voting system that was certified by the commission.
(b) If a system does not comply with subsection (a), the commission may rescind the commission's approval of the voting system.
(c) If the commission's approval is rescinded under subsection (b), the commission may prohibit the system from being installed, implemented, leased, marketed, used, permitted to be used, or sold for use in Indiana in an election conducted under this title.
As added by P.L.4-1991, SEC.84. Amended by P.L.3-1993, SEC.142; P.L.2-1996, SEC.181; P.L.3-1997, SEC.292; P.L.176-1999, SEC.78; P.L.126-2002, SEC.58; P.L.14-2004, SEC.113; P.L.221-2005, SEC.62.

IC 3-11-7.5-27
Filing contracts, leases, or purchase orders with election division
Sec. 27. (a) The county executive shall file a copy of all contracts, leases, or purchase orders, including modifications, for the sale or lease of voting equipment, systems, or software with the election division.
(b) The documents listed in subsection (a) must be filed not later than thirty (30) days after the date of approval of the contract, lease, or purchase order by the county executive.
As added by P.L.4-1991, SEC.85. Amended by P.L.2-1996, SEC.182; P.L.3-1997, SEC.293; P.L.221-2005, SEC.63.

IC 3-11-7.5-28
Expiration of approval of voting system; renewal of approval; notice of request for renewal; conditions
Sec. 28. (a) Except as provided in subsection (g), the approval of an electronic voting system under this chapter expires October 1 of the year following the year in which presidential electors are elected under IC 3-10-2-3.
(b) The vendor of a voting system approved under this chapter may request that the approval be renewed by filing an application with the election division.
(c) The application described in subsection (b) must identify all counties that are currently using the voting system. Before the commission considers the application for renewal, the election division shall give notice of the application to the circuit court clerk of each county listed in the application.
(d) When the commission considers the application, the election division shall request comments regarding the renewal of the

application from any interested person. Before acting on the application for renewal, the commission must receive a report from the person designated under IC 3-11-16 indicating that the hardware, firmware, and software included in the application for renewal of the voting system is identical to the version of the voting system previously certified by the commission.
(e) After receiving the report under subsection (d) and comments from interested persons, the commission shall approve an application for renewal under this section if the commission finds that the voting system:
(1) complies with the standards prescribed under this chapter;
(2) has worked effectively where the system has been used; and
(3) has been adequately supported by the vendor of the system.
(f) If the commission finds that a vendor has marketed, sold, leased, installed, implemented, or permitted the use of a voting system in Indiana that:
(1) has not been certified by the commission for use in Indiana; or
(2) includes hardware, firmware, or software in a version that has not been approved for use in Indiana;
the commission may revoke the approval granted under this section and prohibit the vendor from marketing, leasing, or selling any voting system in Indiana for a specific period not to exceed five (5) years.
(g) A vendor subject to subsection (f) may continue to provide support during the period specified in subsection (f) to a county that has acquired a voting system from the vendor after the vendor certifies that the voting system to be supported by the vendor only includes hardware, firmware, and software approved for use in Indiana.
As added by P.L.3-1993, SEC.143. Amended by P.L.2-1997, SEC.10; P.L.3-1997, SEC.294; P.L.14-2004, SEC.114; P.L.221-2005, SEC.64.



CHAPTER 8. VOTING PROCEDURES GENERALLY

IC 3-11-8-1
Application of chapter
Sec. 1. This chapter applies to each precinct.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-1.2
"Facility" and "accessible facility" defined; facility standards
Sec. 1.2. (a) As used in this section, "facility" refers to the facility in which a polling place is located.
(b) For purposes of this chapter, a facility is an "accessible facility" for elderly voters and voters with disabilities only if the following apply:
(1) The facility meets the standards for accessibility for elderly voters and voters with disabilities established under 42 U.S.C. 1973ee through 42 U.S.C. 1973ee-6.
(2) All the following are accessible to elderly voters and voters with disabilities in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters:
(A) Parking spaces marked and available to conform with IC 5-16-9.
(B) The path to the facility that an individual must travel on the property where the facility is located.
(C) The entrances of the facility to be used by voters.
(D) The paths of travel within the facility to the rooms or areas where the voting systems are located.
(E) The rooms or areas in the facility where the voting systems are located.
(c) The requirements of subsection (b) are satisfied if a facility will comply with subsection (b) by implementing temporary measures.
As added by P.L.116-2003, SEC.3.

IC 3-11-8-2
Voting in precinct of residence
Sec. 2. A voter shall vote at the polls for the precinct where the voter resides except when authorized to vote in another precinct under IC 3-10-10, IC 3-10-11, or IC 3-10-12.
As added by P.L.5-1986, SEC.7. Amended by P.L.10-1988, SEC.107; P.L.4-1991, SEC.86; P.L.17-1993, SEC.13; P.L.12-1995, SEC.80; P.L.116-2003, SEC.4; P.L.225-2011, SEC.56.
IC 3-11-8-3
County executive secures voting polls; accessible facility
Sec. 3. (a) Before each election each county executive shall secure for each precinct of the county an accessible facility in which to hold the election.
(b) If an accessible facility is not available within the precinct, then the polls may be located in another precinct in the county if the polls are:
(1) either:
(A) not more than five (5) miles from the closest boundary of the precinct for which it is the polls; or
(B) located in the same township as the precinct that does not have an accessible facility available; and
(2) located in an accessible facility.
(c) If the county election board, by a unanimous vote of its entire membership, determines that an accessible facility is not available under subsection (b), the board may locate the polls in the most convenient available accessible facility in the county.
(d) If the county election board, by unanimous vote of its entire membership, determines that:
(1) an accessible facility is not available under subsection (b) or (c); and
(2) the most convenient accessible facility is located in an adjoining county;
the board may locate the polls in the facility described in subdivision (2) with the unanimous consent of the entire membership of the county election board of the county in which the facility is located.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.251; P.L.3-1993, SEC.144; P.L.1-1994, SEC.5; P.L.2-1996, SEC.183; P.L.3-1997, SEC.295; P.L.116-2003, SEC.5; P.L.230-2005, SEC.52.

IC 3-11-8-3.1
Designation of polls
Sec. 3.1. (a) A county executive shall designate the polls for each precinct not less than twenty-nine (29) days before election day.
(b) The designation of a polling place under this section remains in effect until:
(1) the location of the polling place is altered by an order of the county executive or county election board under this chapter; or
(2) a precinct establishment order issued under IC 3-11-1.5:
(A) designates a new polling place location; or
(B) combines the existing precinct with another precinct established by the order.
As added by P.L.13-1988, SEC.8. Amended by P.L.4-1991, SEC.87; P.L.12-1995, SEC.81; P.L.3-1997, SEC.296; P.L.116-2003, SEC.6; P.L.225-2011, SEC.57.

IC 3-11-8-3.2
Polls; notice of location; change of location
Sec. 3.2. (a) A county executive shall give ten (10) days notice of

the place of voting in each precinct by publication in the manner prescribed by IC 5-3-1-4. The notice must state whether the polls are located in an accessible facility.
(b) If it is necessary to change a place for voting after giving notice, notice of the change shall be given in the same manner. However, except as provided in subsection (c), a change may not be made within two (2) days before an election.
(c) If the county election board determines by a unanimous vote of the board's entire membership that the use of a polling place at an election would be dangerous or impossible, the county election board may order the relocation of the polling place during the final two (2) days before an election. The county election board shall give the best possible notice of this change to news media and the voters of the precinct. If an order is adopted under this subsection, the order expires after the election.
As added by P.L.13-1988, SEC.9. Amended by P.L.3-1993, SEC.145; P.L.116-2003, SEC.7; P.L.225-2011, SEC.58.

IC 3-11-8-3.4
County applications to Secretary of Health and Human Services to make polling places accessible and provide information to voters with disabilities
Sec. 3.4. (a) As authorized under 42 U.S.C. 15421, a county election board may apply on behalf of a county to the Secretary of Health and Human Services for payments under HAVA (42 U.S.C. 15421 through 15425) to do the following:
(1) Make polling places (including the path of travel, entrances, exits, and voting areas of each polling place) more accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as other voters.
(2) Provide individuals with disabilities and other individuals described in subdivision (1) with information about the accessibility of polling places, including outreach programs to inform the individuals about the availability of accessible polling places and training election officials, poll workers, and election volunteers on how best to promote the access and participation of individuals with disabilities in elections.
(b) If a county election board submits an application under subsection (a), the application must:
(1) comply with 42 U.S.C. 15423; and
(2) be filed with the election division not later than the submission of the application under subsection (a).
(c) If a county election board receives payments from the Secretary of Health and Human Services under 42 U.S.C. 15421 through 15425, the payments shall be deposited in the county general fund and appropriated to the county election board for the purposes described in the application. The county election board shall spend the money for the purposes described in the application. (d) As required by 42 U.S.C. 15425, the county election board shall file a report with the Secretary of Health and Human Services regarding the activities conducted with these funds and the expenditures made with respect to the categories listed in subsection (a)(1) and (a)(2). The county election board shall file a copy of the report with the election division and the state board of accounts not later than the date the report is submitted under this subsection.
As added by P.L.209-2003, SEC.128.

IC 3-11-8-4
Public buildings to be available for holding election
Sec. 4. School buildings, fire stations, and all other public buildings shall be made available without charge to a county for holding an election. The county may not be required to sign any agreement assuming liability as a precondition for use of the public building.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1997, SEC.297.

IC 3-11-8-4.1
Location of polls; one place per precinct
Sec. 4.1. The polls for each precinct may be located in only one (1) place.
As added by P.L.13-1988, SEC.10.

IC 3-11-8-4.2
Repealed
(Repealed by P.L.116-2003, SEC.11.)

IC 3-11-8-4.3
Location of polls in adjoining precinct
Sec. 4.3. (a) If the county election board adopts an order by the unanimous vote of the entire membership of the board, the county executive may locate the polls for the precinct at the polls for an adjoining precinct, using the precinct election board of the adjoining precinct.
(b) An order adopted under this section expires December 31 after the date the order was adopted.
(c) If a precinct election board administers more than one (1) precinct under this section, the board shall keep the ballots cast in each precinct separate from ballots cast in any other precinct, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
As added by P.L.13-1988, SEC.12. Amended by P.L.5-1989, SEC.53; P.L.12-1995, SEC.82; P.L.14-2004, SEC.115; P.L.230-2005, SEC.53.

IC 3-11-8-5
Election not to be held in room where alcoholic beverages kept or sold
Sec. 5. An election may not be held in a room in which alcoholic

beverages are kept or sold.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-6
Requirement to locate polls in accessible facility
Sec. 6. The county executive shall locate the polls for each precinct in an accessible facility.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.252; P.L.10-1988, SEC.108; P.L.4-1991, SEC.88; P.L.2-1996, SEC.184; P.L.3-1997, SEC.298; P.L.38-1999, SEC.42; P.L.116-2003, SEC.8; P.L.225-2011, SEC.59.

IC 3-11-8-6.5
Repealed
(Repealed by P.L.225-2011, SEC.93.)

IC 3-11-8-7
Preparation of polls for election
Sec. 7. In preparing the polls for an election, the county executive shall:
(1) have placed within the room a railing separating the part of the room to be occupied by the precinct election board from that part of the room to be occupied by the ballot card voting systems, electronic voting systems, and the three (3) or more booths or compartments for marking paper ballots, whenever either or two (2) of these voting systems are used;
(2) ensure that the portion of the room set apart for the precinct election board includes a door at which each voter appears for challenge; and
(3) provide a method or material for designating the boundaries of the chute, such as a railing, rope, or wire on each side, beginning a distance equal to the length of the chute (as defined in IC 3-5-2-10) away from and leading to the door for challenge and to the room in which the election is held.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.253; P.L.69-2003, SEC.4; P.L.221-2005, SEC.65.

IC 3-11-8-8
Poll time on election day
Sec. 8. The polls in each precinct open at 6 a.m. and close at 6 p.m. on election day.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-9
Proclamation of opening and closing of polls
Sec. 9. The inspector of each precinct shall proclaim the opening and closing of the polls to the people outside the polls in a loud tone of voice.
As added by P.L.5-1986, SEC.7.
IC 3-11-8-10
Precinct record to be made by poll clerks; contents
Sec. 10. The poll clerks of each precinct shall make a record of:
(1) the inspector's proclamation of the closing of the polls; and
(2) the time the proclamation was made.
The poll clerks shall enter the record required by this section on the tally papers. After the record has been made no more voters may vote except as provided in section 11 of this chapter.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-10.3
Electronic poll list; requirements
Sec. 10.3. (a) As used in this section, "electronic poll list" refers to a poll list that is maintained in a computer data base.
(b) An electronic poll list must satisfy all of the following:
(1) An electronic poll list must be programmed so that the coordinated action of two (2) election officers who are not members of the same political party is necessary to access the electronic poll list.
(2) An electronic poll list may not be connected to a voting system.
(3) An electronic poll list may not permit access to voter information other than information provided on the certified list of voters prepared under IC 3-7-29-1.
As added by P.L.1-2011, SEC.2.

IC 3-11-8-10.5
Recording name of voters who sign poll list; requirements
Sec. 10.5. A poll clerk may record the names of individuals who have signed the poll list and make that record available to a watcher or pollbook holder who requests the information. However, the poll clerk must ensure that:
(1) a voter is not delayed in casting the voter's votes as a result of the preparation of the record, or by providing the information; and
(2) the poll clerk does not engage in electioneering (as defined under IC 3-14-3-16) in providing this information.
As added by P.L.9-2004, SEC.18.

IC 3-11-8-11
Closing of polls; persons permitted to vote; extension of voting hours by order; provisional ballots
Sec. 11. (a) When the hour for closing the polls occurs, the precinct election board shall permit all voters who:
(1) have passed the challengers and who are waiting to announce their names to the poll clerks for the purpose of signing the poll list;
(2) have signed the poll list but who have not voted; or
(3) are in the act of voting;
to vote. In addition, the inspector shall require all voters who have

not yet passed the challengers to line up in single file within the chute. The poll clerks shall record the names of the voters in the chute, and these voters may vote unless otherwise prevented according to law.
(b) This subsection applies if a court order (or other order) has been issued to extend the hours that the polls are open under section 8 of this chapter. As provided in 42 U.S.C. 15482, the inspector shall identify the voters who would not otherwise be eligible to vote after the closing of the polls under subsection (a) and shall provide a provisional ballot to the voters in accordance with IC 3-11.7.
As added by P.L.5-1986, SEC.7. Amended by P.L.209-2003, SEC.129; P.L.221-2005, SEC.66.

IC 3-11-8-12
No adjournment or recess after opening of polls until closed
Sec. 12. After the opening of the polls, there may be no adjournment or recess until after the polls have been closed and the inspector is ready to leave with the ballot box and other documents and papers to be delivered to the circuit court clerk.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.254.

IC 3-11-8-13
Restrictions on inspector, judge, or poll clerk of precinct after closing of polls
Sec. 13. An inspector, judge, or poll clerk of a precinct may not vote after the polls have closed nor make a statement concerning the result of the election before the closing of the polls.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-14
Reading of IC 3-14-4-7 to precinct election board; oath
Sec. 14. At the opening of the polls, the inspector of each precinct shall read IC 3-14-4-7 to the precinct election board. Each member of the board shall take an oath that the member has not violated and will not violate IC 3-14-4-7.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-15
Persons permitted at polls during elections; simulated elections
Sec. 15. (a) Only the following persons are permitted in the polls during an election:
(1) Members of a precinct election board.
(2) Poll clerks and assistant poll clerks.
(3) Election sheriffs.
(4) Deputy election commissioners.
(5) Pollbook holders and challengers.
(6) Watchers.
(7) Voters for the purposes of voting.
(8) Minor children accompanying voters as provided under IC 3-11-11-8. (9) An assistant to a precinct election officer appointed under IC 3-6-6-39.
(10) An individual authorized to assist a voter in accordance with IC 3-11-9.
(11) A member of a county election board, acting on behalf of the board.
(12) A mechanic authorized to act on behalf of a county election board to repair a voting system (if the mechanic bears credentials signed by each member of the board).
(13) Either of the following who have been issued credentials signed by the members of the county election board:
(A) The county chairman of a political party.
(B) The county vice chairman of a political party.
(14) The secretary of state, as chief election officer of the state, unless the individual serving as secretary of state is a candidate for nomination or election to an office at the election.
(b) This subsection applies to a simulated election for minors conducted with the authorization of the county election board. An individual participating in the simulated election may be in the polls for the purpose of voting. A person supervising the simulated election may be in the polls to perform the supervision.
(c) The inspector of a precinct has authority over all simulated election activities conducted under subsection (b) and shall ensure that the simulated election activities do not interfere with the election conducted in that polling place.
As added by P.L.5-1986, SEC.7. Amended by P.L.4-1991, SEC.89; P.L.3-1993, SEC.146; P.L.38-1999, SEC.43; P.L.66-2003, SEC.40; P.L.209-2003, SEC.130; P.L.97-2004, SEC.8; P.L.14-2004, SEC.116; P.L.230-2005, SEC.54.

IC 3-11-8-16
Only voters permitted near entrance to the polls
Sec. 16. A person may not remain within a distance equal to the length of the chute (as defined in IC 3-5-2-10) of the entrance to the polls except for the purpose of offering to vote.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1993, SEC.147; P.L.3-1997, SEC.299; P.L.2-1998, SEC.7; P.L.38-1999, SEC.44; P.L.69-2003, SEC.5; P.L.230-2005, SEC.55.

IC 3-11-8-17
Number of voters to be admitted to polls at one time
Sec. 17. In a precinct for which assistant poll clerks are provided, as many as six (6) voters may be admitted to the polls at one time for the purpose of voting. If there are no assistant poll clerks, no more than three (3) voters may be admitted to the polls at any one time.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-18
Voter not to converse with any person except precinct election board member Sec. 18. A voter or person offering to vote may not converse or communicate with a person other than a member of the precinct election board while at the polls.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-19
Approach and entry to chute; announcement of voter's name to challengers
Sec. 19. Voters shall approach and enter the chute in the order in which they appear for the purpose of voting. A voter shall immediately announce the voter's full and true name to the challengers.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-20
Challenge of voter; reduction of challenge to affidavit form
Sec. 20. If a voter offering to vote is challenged by a challenger or by a member of the precinct election board, the person challenging the voter shall reduce the challenge to affidavit form, setting forth succinctly the reasons for the challenge.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-21
Challenge of voter; challenger's affidavit
Sec. 21. The affidavit of challenge prescribed by section 20 of this chapter must set forth under oath or affirmation the following:
(1) The name of the challenger.
(2) The name of the person being challenged.
(3) The reasons the challenger believes the person being challenged is not a legal voter in the precinct.
(4) The source of the information provided under subdivision (3).
(5) A statement that the challenger understands that making a false statement on the affidavit is punishable under the penalties of perjury.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1995, SEC.103.

IC 3-11-8-22
Repealed
(Repealed by P.L.164-2006, SEC.142.)

IC 3-11-8-22.1
Challenge of voter; provisional ballot
Sec. 22.1. (a) This subsection applies to a voter:
(1) whose name does not appear on the poll list for the precinct; and
(2) who produces a certificate of error issued under IC 3-7-48-1.
If the voter is not challenged under IC 3-10-1 or this chapter, the voter shall be provided with a regular official ballot. However, as provided by IC 3-7-48-1(b), if the voter is challenged under

IC 3-10-1 or this chapter, the voter must cast a provisional ballot after complying with IC 3-7-48-7.5 if the voter wishes to cast a ballot.
(b) This subsection applies to a voter:
(1) whose name does not appear on the poll list for the precinct; and
(2) who makes an oral or a written affirmation in compliance with IC 3-7-48-5 that the voter continues to reside in the precinct at the address shown as the voter's former residence in the voter registration record.
If the voter is not challenged under IC 3-10-1 or this chapter, the voter shall be provided with a regular official ballot. However, as provided by IC 3-7-48-7.5, if the voter is challenged under IC 3-10-1 or this chapter, the voter must cast a provisional ballot after complying with IC 3-7-48-7.5 if the voter wishes to cast a ballot.
(c) This subsection applies to a voter:
(1) whose name does not appear on the poll list for the precinct; and
(2) who produces a registration receipt that complies with IC 3-7-48-7.
If the county election board provides the precinct election board with the information required under IC 3-7-48-7(a)(2) and the voter is not challenged under IC 3-10-1 or this chapter, the voter shall be provided with a regular official ballot. However, as provided by IC 3-7-48-7.5, if the voter is challenged under IC 3-10-1 or this chapter, the voter must cast a provisional ballot after complying with IC 3-7-48-7.5 if the voter wishes to cast a ballot.
(d) This subsection applies to a voter:
(1) whose name does not appear on the poll list for the precinct; and
(2) who is not described by subsection (a), (b), or (c).
If the voter is challenged under IC 3-10-1 or this chapter, the voter shall be provided with a provisional ballot under IC 3-11.7 instead of a regular official ballot if the voter wishes to cast a ballot. The voter may proceed to cast a provisional ballot after executing a challenged voter's affidavit under section 23 of this chapter if the voter wishes to cast a ballot.
(e) This subsection applies to a voter:
(1) whose name appears on the poll list for the precinct; and
(2) who no longer resides in the precinct but is entitled to vote at the precinct under IC 3-10-10, IC 3-10-11, or IC 3-10-12.
If the voter executes an affidavit in compliance with IC 3-10-10, IC 3-10-11, or IC 3-10-12 and the voter is not challenged under IC 3-10-1 or this chapter, the voter shall be provided with a regular official ballot. However, as provided by IC 3-10-10-9, IC 3-10-11-4.5, or IC 3-10-12-5, if the voter is challenged under IC 3-10-1 or this chapter, the voter must cast a provisional ballot if the voter wishes to cast a ballot.
(f) This subsection applies to a voter:
(1) whose name appears on the poll list for the precinct; and (2) who is not described in subsection (e).
If the voter is challenged under IC 3-10-1 or this chapter, the voter shall be provided with a provisional ballot under IC 3-11.7 rather than a regular official ballot if the voter wishes to cast a vote. The voter may proceed to cast a provisional ballot after executing a challenged voter's affidavit under section 23 of this chapter if the voter wishes to cast a ballot.
As added by P.L.164-2006, SEC.97.

IC 3-11-8-23
Challenge of voter; challenged voter's affidavit; when affidavit not required
Sec. 23. (a) If a challenged voter has already made an affirmation or executed an affidavit under IC 3-7-48-7.5, IC 3-10-10-9, IC 3-10-11-4.5, or IC 3-10-12-5, the challenged voter is not required to execute an additional affidavit under this section.
(b) The affidavit of a challenged voter required by section 22.1 of this chapter must be sworn and affirmed and must contain the following:
(1) A statement that the voter is a citizen of the United States.
(2) The voter's date of birth to the best of the voter's information and belief.
(3) A statement that the voter has been a resident of the precinct for thirty (30) days immediately before this election or is qualified to vote in the precinct under IC 3-10-10, IC 3-10-11, or IC 3-10-12.
(4) The voter's name and a statement that the voter is generally known by that name.
(5) A statement that the voter has not voted and will not vote in any other precinct in this election.
(6) The voter's occupation.
(7) The voter's current residential address, including the street or number, and if applicable, the voter's residential address thirty (30) days before the election, and the date the voter moved.
(8) A statement that the voter understands that making a false statement on the affidavit is punishable under the penalties of perjury.
(9) If the individual's name does not appear on the registration list, a statement that the individual registered to vote and where the individual believes the individual registered to vote during the registration period described by:
(A) IC 3-7-13-10; or
(B) IC 3-7-36-11, if the voter registered under that section.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.255; P.L.10-1988, SEC.110; P.L.4-1991, SEC.91; P.L.17-1993, SEC.15; P.L.12-1995, SEC.84; P.L.3-1995, SEC.104; P.L.126-2002, SEC.60; P.L.209-2003, SEC.132; P.L.164-2006, SEC.98.

IC 3-11-8-23.5 Challenged voter casting provisional ballot; affidavit
Sec. 23.5. In accordance with 42 U.S.C. 15482, a voter challenged under section 21 of this chapter is entitled to cast a provisional ballot under IC 3-11.7 after executing the affidavit under section 23 of this chapter.
As added by P.L.209-2003, SEC.133. Amended by P.L.164-2006, SEC.99.

IC 3-11-8-24
Repealed
(Repealed by P.L.4-1991, SEC.147.)

IC 3-11-8-25
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-11-8-25.1
Admittance of voter to polls; proof of identification; procedure
Sec. 25.1. (a) Except as provided in subsection (e), a voter who desires to vote an official ballot at an election shall provide proof of identification.
(b) Except as provided in subsection (e), before the voter proceeds to vote in the election, a precinct election officer shall ask the voter to provide proof of identification. The voter shall produce the proof of identification before being permitted to sign the poll list.
(c) If:
(1) the voter is unable or declines to present the proof of identification; or
(2) a member of the precinct election board determines that the proof of identification provided by the voter does not qualify as proof of identification under IC 3-5-2-40.5;
a member of the precinct election board shall challenge the voter as prescribed by this chapter.
(d) If the voter executes a challenged voter's affidavit under section 22.1 of this chapter, the voter may:
(1) sign the poll list; and
(2) receive a provisional ballot.
(e) A voter who votes in person at a precinct polling place that is located at a state licensed care facility where the voter resides is not required to provide proof of identification before voting in an election.
(f) After a voter has passed the challengers or has been sworn in, the voter shall be instructed by a member of the precinct election board to proceed to the location where the poll clerks are stationed. The voter shall announce the voter's name to the poll clerks or assistant poll clerks. A poll clerk, an assistant poll clerk, or a member of the precinct election board shall require the voter to write the following on the poll list:
(1) The voter's name.
(2) Except as provided in subsection (k), the voter's current

residence address.
(g) The poll clerk, an assistant poll clerk, or a member of the precinct election board shall:
(1) ask the voter to provide or update the voter's voter identification number;
(2) tell the voter the number the voter may use as a voter identification number; and
(3) explain to the voter that the voter is not required to provide or update a voter identification number at the polls.
(h) The poll clerk, an assistant poll clerk, or a member of the precinct election board shall ask the voter to provide proof of identification.
(i) In case of doubt concerning a voter's identity, the precinct election board shall compare the voter's signature with the signature on the affidavit of registration or any certified copy of the signature provided under IC 3-7-29. If the board determines that the voter's signature is authentic, the voter may then vote. If either poll clerk doubts the voter's identity following comparison of the signatures, the poll clerk shall challenge the voter in the manner prescribed by section 21 of this chapter.
(j) If, in a precinct governed by subsection (g):
(1) the poll clerk does not execute a challenger's affidavit; or
(2) the voter executes a challenged voter's affidavit under section 22.1 of this chapter or executed the affidavit before signing the poll list;
the voter may then vote.
(k) Each line on a poll list sheet provided to take a voter's current address must include a box under the heading "Address Unchanged" so that a voter whose residence address shown on the poll list is the voter's current residence address may check the box instead of writing the voter's current residence address on the poll list.
As added by P.L.209-2003, SEC.135. Amended by P.L.2-2004, SEC.3; P.L.109-2005, SEC.4; P.L.164-2006, SEC.100; P.L.53-2009, SEC.2.

IC 3-11-8-25.2
Additional documentation before voting; procedure; use of provisional ballot without documentation
Sec. 25.2. (a) The poll clerk or assistant poll clerk shall examine the list provided under IC 3-7-29-1 to determine if the county election board has indicated that the voter is required to provide additional personal identification under 42 U.S.C. 15483 and IC 3-7-33-4.5 before voting in person. If the list (or a certification concerning absentee voters under IC 3-11-10-12) indicates that the voter is required to present this identification before voting in person, the poll clerk shall advise the voter that the voter must present, in addition to the proof of identification required by section 25.1(a) of this chapter, a piece of identification described in subsection (b) to the poll clerk.
(b) As required by 42 U.S.C. 15483, and in addition to the proof

of identification required by section 25.1(a) of this chapter, a voter described by IC 3-7-33-4.5 who has not complied with IC 3-7-33-4.5 before appearing at the polls on election day must present one (1) of the following documents to the poll clerk:
(1) A current and valid photo identification.
(2) A current utility bill, bank statement, government check, paycheck, or government document that shows the name and address of the voter.
(c) If a voter presents a document under subsection (b), the poll clerk shall add a notation to the list indicating the type of document presented by the voter. The election division shall prescribe a standardized coding system to classify documents presented under this subsection for entry into the county voter registration system.
(d) If a voter required to present documentation under subsection (b) is unable to present the documentation to the poll clerk while present in the polls, the poll clerk shall notify the precinct election board. The board shall provide a provisional ballot to the voter under IC 3-11.7-2.
(e) The precinct election board shall advise the voter that the voter may file a copy of the documentation with the county voter registration office to permit the provisional ballot to be counted under IC 3-11.7.
As added by P.L.14-2004, SEC.117. Amended by P.L.109-2005, SEC.5; P.L.164-2006, SEC.101.

IC 3-11-8-25.5
Voter who leaves poll without casting ballot
Sec. 25.5. If an individual signs the individual's name and either:
(1) signs the individual's address; or
(2) checks the "Address Unchanged" box;
on the poll list under section 25.1 of this chapter and then leaves the polls without casting a ballot or after casting a provisional ballot, the voter may not be permitted to reenter the polls to cast a ballot at the election.
As added by P.L.3-1997, SEC.300. Amended by P.L.209-2003, SEC.136; P.L.2-2004, SEC.4; P.L.109-2005, SEC.6; P.L.164-2006, SEC.102.

IC 3-11-8-25.7
Procedure for voting by member of the military or public safety officer called to duty while waiting to vote
Sec. 25.7. (a) This section applies only to a voter who is a member of the military or public safety officer.
(b) Notwithstanding section 25.5 of this chapter, if a voter signs the voter's name and either:
(1) writes the voter's address; or
(2) checks the "Address Unchanged" box;
on the poll list under section 25.1 of this chapter and then leaves the polls without casting a ballot or after casting a provisional ballot, the voter may reenter the polls to cast a ballot at the election as provided

in this section.
(c) A voter who leaves the polls to respond to an emergency in the voter's capacity as a member of the military or public safety officer must notify a precinct election officer that the voter is leaving the polls to respond to an emergency in the voter's capacity as a member of the military or public safety officer.
(d) A poll clerk or assistant poll clerk shall make a notation on the poll list with the voter's name indicating that the voter has left the polls as permitted by this section and the time the voter left the polls.
(e) If the voter returns to the polls, the voter shall be permitted to vote if the voter executes an affidavit stating all of the following:
(1) The name of the voter.
(2) That the voter is a member of the military or public safety officer.
(3) The military or public safety position the voter holds.
(4) That after the voter signed the poll list, but before the voter voted, the voter was called to respond to an emergency in the voter's capacity as a member of the military or public safety officer.
(5) A brief description of the emergency to which the voter responded.
(6) The time at which the voter returned to the polls.
(f) The commission shall prescribe the form of the affidavit required by this section.
As added by P.L.120-2009, SEC.7.

IC 3-11-8-26
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-11-8-26.1
Procedure for voter who cannot sign name and address or who has disability related difficulty
Sec. 26.1. (a) If a voter:
(1) cannot sign; or
(2) is a voter with a disability that makes it difficult for the voter to sign;
the voter's name and address, the poll clerks shall, by proper interrogation, satisfy themselves that the voter is the person the voter represents the voter to be.
(b) If satisfied as to the voter's identity under subsection (a), one (1) of the poll clerks shall then place the following on the poll list:
(1) The voter's name.
(2) Except as provided in subsection (e), the voter's current residence address.
(c) The poll clerks shall:
(1) ask the voter to provide or update the voter's voter identification number;
(2) tell the voter the number the voter may use as a voter identification number; and (3) explain to the voter that the voter is not required to provide or update a voter identification number at the polls.
(d) The poll clerk shall then add the clerk's initials in parentheses, after or under the signature. The voter then may vote.
(e) Each line on a poll list sheet provided to take a voter's current residence address must include a box under the heading "Address Unchanged" so that the poll clerk may check the box to indicate that the residence address shown on the poll list is the voter's current residence address instead of writing the voter's current residence address on the poll list.
As added by P.L.209-2003, SEC.138. Amended by P.L.2-2004, SEC.5; P.L.164-2006, SEC.103.

IC 3-11-8-27
Challenge of voter by precinct election board member
Sec. 27. If a member of a precinct election board is not satisfied that a person who offers to vote is the person who the person represents the person to be, the member may challenge the person and the person may vote only if the person signs the affidavit required to be signed by voters who are challenged under section 20 of this chapter.
As added by P.L.5-1986, SEC.7.

IC 3-11-8-27.5
Challenged voter entitled to cast provisional ballot
Sec. 27.5. In accordance with 42 U.S.C. 15482, a voter challenged under section 27 of this chapter is entitled to cast a provisional ballot under IC 3-11.7 after executing the affidavit under section 23 of this chapter.
As added by P.L.209-2003, SEC.139. Amended by P.L.164-2006, SEC.104.

IC 3-11-8-28
Repealed
(Repealed by P.L.230-2005, SEC.91.)

IC 3-11-8-29
Poll list; precinct election board's copy
Sec. 29. (a) This section does not apply to a list kept by a poll clerk under section 10.5 of this chapter.
(b) A precinct election board may not keep a poll list other than the poll list required by section 25.1 of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.109-2005, SEC.7; P.L.164-2006, SEC.105.

IC 3-11-8-30
Poll list; return to circuit court clerk; preservation
Sec. 30. Each inspector shall return the poll lists, together with the oaths of the precinct election board members, in a sealed envelope separate from all other precinct election returns to the circuit court

clerk. The clerk shall preserve the poll lists for the period required by IC 3-10-1-31 or IC 3-10-1-31.1.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1993, SEC.148; P.L.14-2004, SEC.119.

IC 3-11-8-31
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-11-8-32
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-11-8-33
Repealed
(Repealed by P.L.4-1988, SEC.3.)



CHAPTER 9. ASSISTANCE TO CERTAIN VOTERS

IC 3-11-9-2
Voters with disabilities or unable to read or write English; assistance; affidavit
Sec. 2. (a) A voter who:
(1) is a voter with disabilities; or
(2) is unable to read or write English;
may request assistance in voting before entering the voting booth and designate a person (other than the voter's employer, an officer of the voter's union, or an agent of the voter's employer or union) to assist the voter in voting at an election, as required by 42 U.S.C. 1973aa-6.
(b) This subsection does not apply to a person designated by a voter described by subsection (a) who is voting absentee before two (2) members of the absentee voter board. The person designated must execute a sworn affidavit on a form provided by the precinct election board stating that, to the best of the designated person's knowledge, the voter:
(1) is a voter with disabilities or is unable to read or write English; and
(2) has requested the designated person to assist the voter in voting under this section.
(c) The person designated may then accompany the voter into the voting booth and assist the voter in marking the voter's paper ballot or ballot card or in registering the voter's vote on the electronic voting system.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.258; P.L.10-1988, SEC.112; P.L.4-1991, SEC.93; P.L.8-1992, SEC.25; P.L.3-1993, SEC.149; P.L.14-2004, SEC.120; P.L.221-2005, SEC.67.

IC 3-11-9-3
Voter does not designate individual to assist voter; who must assist
Sec. 3. (a) The following individuals shall assist a voter described by section 2 of this chapter who requests assistance in voting before

entering the voting booth but does not wish to designate a person under that section.
(1) The two (2) judges if the voter is voting at a precinct.
(2) Two (2) members of the absentee voter board if the voter is voting absentee.
(b) This subsection does not apply to a person designated by a voter described by subsection (a) who is voting absentee before two (2) members of the absentee voter board. The individuals described in subsection (a) shall execute a sworn affidavit on a form provided by the precinct election board stating that, to the best of the individuals' knowledge, the voter:
(1) is a voter with disabilities or is unable to read or write English;
(2) has requested assistance in voting; and
(3) does not wish to designate a person to assist the voter in voting under section 2 of this chapter.
(c) The two (2) individuals described in subsection (a) shall then accompany the voter into the voting booth to assist the voter in marking the voter's paper ballot or ballot card or in registering the voter's vote on the electronic voting system.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.259; P.L.10-1988, SEC.113; P.L.4-1991, SEC.94; P.L.8-1992, SEC.26; P.L.3-1993, SEC.150; P.L.221-2005, SEC.68.

IC 3-11-9-4
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-11-9-5
"Service animal"
Sec. 5. (a) As used in this section, "service animal" has the meaning set forth in IC 35-46-3-11.5.
(b) A voter who requires the assistance of a service animal is entitled to bring the animal into the polls and the voting booth.
As added by P.L.66-2003, SEC.41.

IC 3-11-9-6
Voter with disability entitled to vote on direct record electronic voting system; exception
Sec. 6. (a) This section applies only to a voter with a disability.
(b) This section does not apply to an absentee ballot cast by a voter before an absentee voter board visiting the voter's place of confinement or the voter's residence.
(c) A voter is entitled to vote on a direct record electronic voting system that complies with IC 3-11-8.
As added by P.L.66-2010, SEC.21.



CHAPTER 10. VOTING BY ABSENTEE BALLOT

IC 3-11-10-1.5
Replacement of candidates on ballot; request for new ballots
Sec. 1.5. (a) This section applies to a voter:
(1) voting by an absentee ballot that includes a candidate for election to an office who:
(A) ceases to be a candidate; and
(B) is succeeded by a candidate selected under IC 3-13-1 or IC 3-13-2; or
(2) casting a replacement absentee ballot under IC 3-11-2-16.
(b) If:
(1) the original absentee ballot has not been delivered to the appropriate precinct; and
(2) the absentee voter's name has not been marked on the poll list under section 16 of this chapter;
the absentee voter may recast the voter's ballot under this section. To obtain another set of ballots the absentee voter must present a written request for another set of ballots from the circuit court clerk.
(c) Upon receiving a written request under subsection (b), the circuit court clerk shall do the following:
(1) Place the written request with the absentee voter's original ballots.
(2) Mark "canceled" on the original set of ballots.
(3) Preserve the original ballots with the other defective ballots.
(4) Deliver a new set of ballots to the absentee voter.
As added by P.L.4-1991, SEC.95. Amended by P.L.3-1995, SEC.105; P.L.3-1997, SEC.301.

IC 3-11-10-2
Marking absentee ballot; electioneering
Sec. 2. (a) A voter voting by absentee ballot may mark a ballot with a pen or a lead pencil.
(b) A person may not engage in electioneering (as defined in IC 3-14-3-16) in the presence of a voter whom the person knows possesses an absentee ballot provided to the voter in accordance with Indiana law.
As added by P.L.5-1986, SEC.7. Amended by P.L.5-1989, SEC.55; P.L.103-2005, SEC.11.

IC 3-11-10-3 Receipt of ballot; necessity to receive in time
Sec. 3. A county election board must receive an absentee ballot in time for the board to deliver the ballot to the precinct election board of the voter's precinct before the closing of the polls on election day.
As added by P.L.5-1986, SEC.7.

IC 3-11-10-4
Examination of signature
Sec. 4. (a) Upon receipt of an absentee ballot, a county election board (or the absentee voter board in the office of the circuit court clerk) shall immediately examine the signature of the absentee voter to determine its genuineness.
(b) This subsection does not apply to an absentee ballot cast by a voter permitted to transmit the voter's absentee ballots by fax or electronic mail under IC 3-11-4-6. The board shall compare the signature as it appears upon the envelope containing the absentee ballot with the signature of the voter as it appears upon the application for the absentee ballot. The board may also compare the signature on the ballot envelope with any other admittedly genuine signature of the voter.
(c) This subsection applies to an absentee ballot cast by a voter permitted to transmit the voter's absentee ballots by fax or electronic mail under IC 3-11-4-6. The board shall compare the signature as it appears on the affidavit transmitted with the voter's absentee ballot to the voter's signature as it appears on the application for the absentee ballot. The board may also compare the signature on the affidavit with any other admittedly genuine signature of the voter.
(d) If a member of the absentee voter board questions whether a signature on a ballot envelope or transmitted affidavit is genuine, the matter shall be referred to the county election board for consideration under section 5 of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1997, SEC.302; P.L.126-2002, SEC.62; P.L.198-2005, SEC.8.

IC 3-11-10-4.5
Absentee ballot of voter required to present additional information; procedure
Sec. 4.5. (a) Upon receipt of an absentee ballot from a voter required to provide additional information to the county voter registration office under IC 3-7-33-4.5, the county election board shall contact the county voter registration office to determine if the additional information has been filed with the office by the voter.
(b) If the voter has filed the information with the county voter registration office, the county election board shall add a notation to the application indicating that the required information has been filed and that the absentee ballot may be counted if the ballot otherwise complies with this article.
(c) If the voter has not filed the information with the county voter registration office, the county election board shall add a notation on the application filed by a voter described under subsection (b) and on

the envelope provided under this chapter reading substantially as follows:
"INSPECTOR: AS OF (insert date absentee ballot application approved) THIS VOTER WAS REQUIRED TO FILE ADDITIONAL DOCUMENTATION WITH THE COUNTY VOTER REGISTRATION OFFICE BEFORE THIS BALLOT MAY BE COUNTED. CHECK THE POLL LIST AND COUNTY ELECTION BOARD CERTIFICATION TO SEE IF THE VOTER HAS FILED THIS INFORMATION. IF NOT, PROCESS AS A PROVISIONAL BALLOT IF THIS BALLOT OTHERWISE COMPLIES WITH INDIANA LAW.".
As added by P.L.209-2003, SEC.140. Amended by P.L.221-2005, SEC.69.

IC 3-11-10-5
Marking of ballot when signature questioned
Sec. 5. If a county election board unanimously finds that the signature on a ballot envelope or transmitted affidavit is not genuine, the board shall write upon the ballot envelope or transmitted affidavit the words "The county election board has questioned the genuineness of the signature of this voter.". These ballots shall be delivered to the polls on election day under section 12 of this chapter with instructions to verify the voter's signature under section 15 of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.260; P.L.126-2002, SEC.63.

IC 3-11-10-6
Disputed ballots; delivery
Sec. 6. If a county election board is unable to unanimously determine whether the signature on a ballot envelope is genuine, the board shall write upon the ballot envelope or transmitted affidavit the words "Signature Disputed". The board then shall deliver all disputed ballot envelopes, together with any evidence of a documentary nature presented before the board, to the proper precinct at the same time that undisputed ballots are delivered.
As added by P.L.5-1986, SEC.7. Amended by P.L.126-2002, SEC.64.

IC 3-11-10-7
Disputed ballots; determination whether ballot to be voted or rejected
Sec. 7. After receipt of disputed ballots under section 6 of this chapter, a precinct election board shall determine whether each disputed ballot will be voted or rejected.
As added by P.L.5-1986, SEC.7.

IC 3-11-10-8
Accepted ballots; sealing into large or carrier envelope with endorsement of circuit court clerk
Sec. 8. If a county election board (or the absentee voter board in

the office of the circuit court clerk) unanimously finds that the signature on a ballot envelope or transmitted affidavit is genuine, the board shall enclose immediately the accepted and unopened ballot envelope together with the voter's application for the absentee ballot in a large or carrier envelope. The envelope shall be securely sealed and endorsed with the name and official title of the circuit court clerk and the following words: "This envelope contains an absentee ballot and must be opened only at the polls on election day while the polls are open.".
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1997, SEC.303; P.L.126-2002, SEC.65.

IC 3-11-10-9
Accepted ballot envelopes to be kept securely in circuit court clerk's office
Sec. 9. Each circuit court clerk shall keep all accepted ballot envelopes securely in the clerk's office until they are delivered to the proper precincts in accordance with section 12 of this chapter.
As added by P.L.5-1986, SEC.7.

IC 3-11-10-10
Absentee ballots to be kept under two locks in cabinets, boxes, or room; security of keys
Sec. 10. During the period that absentee ballots are being received, each county election board shall keep the ballots in cabinets, boxes, or a room upon which there are two (2) locks, one (1) for each of the appointed members of the board. Each day the absentee ballots shall be placed in the cabinets, boxes, or room under the direction of the appointed members of the board. If an appointed member cannot be present each day, then that member shall designate someone from the member's political party to be present with the key to the lock at the time the ballots are secured and at the time the lock is opened the next day. The key of each appointed member of the board shall be kept secure in the manner determined by that appointed member.
As added by P.L.5-1986, SEC.7. Amended by P.L.121-2012, SEC.5.

IC 3-11-10-11
Acceptance of delivery of absentee ballots or additional identifying information at post office on election day
Sec. 11. (a) On election day each circuit court clerk (or an agent of the clerk) shall visit the appropriate post office to accept delivery of absentee envelopes at the latest possible time that will permit delivery of the ballots to the appropriate precinct election boards before 6 p.m.
(b) Not later than noon on election day, the county voter registration office shall visit the appropriate post office to accept delivery of mail containing documentation submitted by a voter to comply with IC 3-7-33-4.5. The office shall immediately notify the county election board regarding the filing of this documentation to

permit the board to provide certification of this filing to the appropriate precinct election boards before 6 p.m.
As added by P.L.5-1986, SEC.7. Amended by P.L.209-2003, SEC.141; P.L.221-2005, SEC.70.

IC 3-11-10-12
Delivery of absentee ballots and additional identifying information; time for delivery
Sec. 12. (a) Except as provided in section 12.5 of this chapter, each county election board shall have all absentee ballots delivered to the precinct election boards at their respective polls on election day.
(b) The absentee ballots shall be delivered during the hours that the polls are open and in sufficient time to enable the precinct election boards to vote the ballots during the time the polls are open.
(c) Along with the absentee ballots delivered to the precinct election boards under subsection (a), each county election board shall provide a list certified by the circuit court clerk. This list must state the name of each voter subject to IC 3-7-33-4.5 who:
(1) filed the documentation required by IC 3-7-33-4.5 with the county voter registration office after the printing of the certified list under IC 3-7-29 or the poll list under IC 3-11-3; and
(2) as a result, is entitled to have the voter's absentee ballot counted if the ballot otherwise complies with this title.
(d) If the county election board is notified not later than 3 p.m. on election day by the county voter registration office that a voter subject to IC 3-7-33-4.5 and not identified in the list certified under subsection (c) has filed documentation with the office that complies with IC 3-7-33-4.5, the county election board shall transmit a supplemental certified list to the appropriate precinct election board. If the board determines that the supplemental list may not be received before the closing of the polls, the board shall:
(1) attempt to contact the precinct election board to inform the board regarding the content of the supplemental list; and
(2) file a copy of the supplemental list for that precinct as part of the permanent records of the board.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1993, SEC.151; P.L.209-2003, SEC.142; P.L.198-2005, SEC.9; P.L.164-2006, SEC.106; P.L.66-2010, SEC.22.

IC 3-11-10-12.5
Absentee ballots cast at clerk's office or satellite office on direct record electronic voting system; central counting permitted; list of voters sent to precinct; challenge of ballots; adjustment of precinct vote totals
Sec. 12.5. (a) This section applies to absentee ballots cast:
(1) under section 26 or 26.3 of this chapter; and
(2) on a direct record electronic voting system.
(b) Notwithstanding section 12 of this chapter, a county election board is not required to deliver absentee ballots described in

subsection (a) to the precincts for counting. However, the county election board shall deliver to each precinct a list of the names of voters who have cast absentee ballots described in subsection (a). The county election board shall deliver this list at the same time the county election board delivers other absentee ballots to the precinct. Absentee ballots described in subsection (a) may be challenged using the same procedure that applies to other absentee ballots. The judges shall mark the poll list to indicate that each voter on the list sent by the county election board has voted by absentee ballot. If a voter has already voted at the precinct or if the absentee ballot is challenged, the judges shall note that fact on the list sent by the county election board and return the list to the county election board with the precinct's other election materials. The county election board shall delete the absentee votes of a voter described in subsection (a) whose name has been noted by the judges as having voted at the precinct. The county election board shall count the absentee ballots described in subsection (a) using the procedures in IC 3-11.5 for counting absentee ballots at a central location, including the procedures for challenging absentee ballots and eliminating the absentee ballots of individuals voting in person at the polls, to assure that the ballots cast on the direct record electronic voting system may be counted.
(c) A county election board acting under this section:
(1) may count all absentee ballots described in subsection (a) at a central location; and
(2) shall adjust the vote totals for each precinct based on the count of absentee ballots under subdivision (1).
(d) This section does not require a county election board to count absentee ballots not described in subsection (a) at a central location under this section or IC 3-11.5.
As added by P.L.66-2010, SEC.23.

IC 3-11-10-13
Delivery of absentee ballots; county election board to deliver; control by members of both political parties; inspector to sign receipt
Sec. 13. The appointed members of the county election board or members of the absentee voter boards established under section 36 of this chapter shall deliver the absentee ballots under section 12 of this chapter. The delivery of the absentee ballots must be at all times under the combined control of members of both political parties represented on the county election board. Upon delivery of absentee ballots to a precinct election board, the inspector shall sign a receipt for the ballots.
As added by P.L.5-1986, SEC.7.

IC 3-11-10-14
Absentee ballots not arriving on time
Sec. 14. Subject to section 11 of this chapter, absentee ballots received by mail (or by fax or electronic mail under IC 3-11-4-6) after the county election board has started the final delivery of the

ballots to the precincts on election day are considered as arriving too late and need not be delivered to the polls.
As added by P.L.5-1986, SEC.7. Amended by P.L.126-2002, SEC.66; P.L.198-2005, SEC.10.

IC 3-11-10-15
Inspector; opening of envelope; announcing absentee voter's name; comparing signature
Sec. 15. At any time between the opening and closing of the polls on election day, the inspector, in the presence of the precinct election board, shall do all of the following:
(1) Open the outer or carrier envelope containing an absentee ballot envelope and application.
(2) Announce the absentee voter's name.
(3) Compare the signature upon the application with the signature upon the affidavit on the ballot envelope or transmitted affidavit attached to the ballot envelope.
As added by P.L.5-1986, SEC.7. Amended by P.L.126-2002, SEC.67.

IC 3-11-10-16
Finding of proper execution requirements by inspector; deposit of ballots in ballot box
Sec. 16. (a) If the inspector finds under section 15 of this chapter that:
(1) the affidavit is properly executed;
(2) the signatures correspond;
(3) the absentee voter is a qualified voter of the precinct;
(4) the absentee voter is registered and is not required to file additional information with the county voter registration office under IC 3-7-33-4.5;
(5) the absentee voter has not voted in person at the election; and
(6) in case of a primary election, if the absentee voter has not previously voted, the absentee voter has executed the proper declaration relative to age and qualifications and the political party with which the absentee voter intends to affiliate;
then the inspector shall open the envelope containing the absentee ballots so as not to deface or destroy the affidavit and take out each ballot enclosed without unfolding or permitting a ballot to be unfolded or examined.
(b) The inspector shall then hand the ballots to the judges who shall deposit the ballots in the proper ballot box and enter the absentee voter's name on the poll list, as if the absentee voter had been present and voted in person. The judges shall mark the poll list to indicate that the voter has voted by absentee ballot. If the voter has registered and voted under IC 3-7-36-14, the inspector shall attach to the poll list the circuit court clerk's certification that the voter has registered.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.261; P.L.126-2002, SEC.68; P.L.209-2003, SEC.143; P.L.14-2004,

SEC.121; P.L.221-2005, SEC.71.

IC 3-11-10-16.5
Additional identifying information not received; treatment as provisional ballot
Sec. 16.5. If the inspector finds under section 16(a) of this chapter that the voter has not filed the additional information required to be filed with the county voter registration office under IC 3-7-33-4.5, but that all of the other findings listed under section 16(a) of this chapter apply, the inspector shall direct that the absentee ballot be processed as a provisional ballot under IC 3-11.7.
As added by P.L.209-2003, SEC.144. Amended by P.L.221-2005, SEC.72.

IC 3-11-10-17
Inspector; finding improper execution of requirements; ballots not to be accepted or counted
Sec. 17. (a) If the inspector finds under section 15 of this chapter that any of the following applies, a ballot may not be accepted or counted:
(1) The affidavit is insufficient or the ballot has not been endorsed with the initials of:
(A) the two (2) members of the absentee voter board in the office of the circuit court clerk under IC 3-11-4-19 or section 27 of this chapter;
(B) the two (2) members of the absentee voter board visiting the voter under section 25(b) of the chapter; or
(C) the two (2) appointed members of the county election board or their designated representatives under IC 3-11-4-19.
(2) A copy of the voter's signature has been furnished to the precinct election board and that the signatures do not correspond or there is no signature.
(3) The absentee voter is not a qualified voter in the precinct.
(4) The absentee voter has not registered.
(5) The ballot is open or has been opened and resealed. This subdivision does not permit an absentee ballot transmitted by fax or electronic mail under IC 3-11-4-6 to be rejected because the ballot was sealed in the absentee ballot envelope by the individual designated by the circuit court to receive absentee ballots transmitted by fax or electronic mail.
(6) The ballot envelope contains more than one (1) ballot of any kind for the same office or public question.
(7) In the case of a primary election, if the absentee voter has not previously voted, the voter failed to execute the proper declaration relative to age and qualifications and the political party with which the voter intends to affiliate.
(8) The ballot has been challenged and not supported.
(b) Subsection (c) applies whenever a voter with a disability is unable to make a signature:
(1) on an absentee ballot application that corresponds to the

voter's signature in the records of the county voter registration office; or
(2) on an absentee ballot secrecy envelope that corresponds with the voter's signature:
(A) in the records of the county voter registration office; or
(B) on the absentee ballot application.
(c) The voter may request that the voter's signature or mark be attested to by:
(1) the absentee voter board under section 25(b) of this chapter;
(2) a member of the voter's household; or
(3) an individual serving as attorney in fact for the voter.
(d) An attestation under subsection (c) provides an adequate basis for an inspector to determine that a signature or mark complies with subsection (a)(2).
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.262; P.L.3-1997, SEC.304; P.L.38-1999, SEC.45; P.L.126-2002, SEC.69; P.L.1-2003, SEC.5; P.L.198-2005, SEC.11; P.L.225-2011, SEC.60.

IC 3-11-10-18
Defective absentee ballots; endorsement; sealing of envelope identified by precinct and date; preservation
Sec. 18. Each ballot not accepted or counted for any of the reasons prescribed by section 17 of this chapter shall, without being unfolded to disclose how it is marked, be endorsed with the words: "Rejected (giving the reason or reasons therefor)." All rejected absentee ballots shall be enclosed and securely sealed in an envelope on which the inspector shall write the words: "Defective absentee ballots." The inspector shall also identify the precinct and the date of the election on the envelope containing the rejected ballots. The defective absentee ballots shall be returned to the same officer and in the same manner as prescribed by this title for the return and preservation of official ballots cast and uncast at the election.
As added by P.L.5-1986, SEC.7.

IC 3-11-10-19
Signing and initialing of absentee ballot
Sec. 19. If a circuit court clerk has signed an absentee ballot and the ballot has been initialed as prescribed by IC 3-11-4-19, no other initialing is required.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.263.

IC 3-11-10-20
Requirements before depositing absentee ballot in ballot box
Sec. 20. Before depositing an absentee ballot in a ballot box, the inspector shall:
(1) notify the challengers and the pollbook holders that the inspector is about to deposit an absentee ballot; and
(2) provide the challengers and pollbook holders with the name and address of the absentee voter so that the voter may be challenged under this article. As added by P.L.5-1986, SEC.7.

IC 3-11-10-21
Challenge of absentee vote; procedure
Sec. 21. The vote of an absentee voter may be challenged at the polls for the reason that the absentee voter is not a legal voter of the precinct where the ballot is being cast. The challenge under this section regarding the absentee ballot must be determined using the procedures for counting a provisional ballot under IC 3-11.7.
As added by P.L.5-1986, SEC.7. Amended by P.L.14-2004, SEC.122.

IC 3-11-10-22
Challenge of absentee vote; application considered as affidavit; procedure
Sec. 22. (a) If an absentee ballot is challenged under section 21 of this chapter, the absentee voter's application for an absentee ballot shall be considered as the affidavit required to be made by a voter when challenged at the polls while voting in person.
(b) Except as provided in subsection (c), the challenge procedure under this section is the same as though the ballot was cast by the voter in person.
(c) An absentee voter is not required to provide proof of identification.
(d) If a proper affidavit is made that would entitle the absentee voter to vote if the absentee voter had personally appeared, then the absentee ballot shall be placed in the ballot box.
As added by P.L.5-1986, SEC.7. Amended by P.L.109-2005, SEC.9.

IC 3-11-10-23
Death of absentee voter; disposition of ballot
Sec. 23. If proof is given to a precinct election board that an absentee voter marked and forwarded an absentee ballot but died before election day, then the inspector shall return the ballot of the deceased voter with the other defective ballots to the officer issuing the ballots. However, the casting of an absentee ballot by a deceased voter does not invalidate an election.
As added by P.L.5-1986, SEC.7.

IC 3-11-10-24
Requirements for voting absentee ballot by mail; voting procedure; delivery
Sec. 24. (a) Except as provided in subsection (b), a voter who satisfies any of the following is entitled to vote by mail:
(1) The voter has a specific, reasonable expectation of being absent from the county on election day during the entire twelve (12) hours that the polls are open.
(2) The voter will be absent from the precinct of the voter's residence on election day because of service as:
(A) a precinct election officer under IC 3-6-6;
(B) a watcher under IC 3-6-8, IC 3-6-9, or IC 3-6-10; (C) a challenger or pollbook holder under IC 3-6-7; or
(D) a person employed by an election board to administer the election for which the absentee ballot is requested.
(3) The voter will be confined on election day to the voter's residence, to a health care facility, or to a hospital because of an illness or injury during the entire twelve (12) hours that the polls are open.
(4) The voter is a voter with disabilities.
(5) The voter is an elderly voter.
(6) The voter is prevented from voting due to the voter's care of an individual confined to a private residence because of illness or injury during the entire twelve (12) hours that the polls are open.
(7) The voter is scheduled to work at the person's regular place of employment during the entire twelve (12) hours that the polls are open.
(8) The voter is eligible to vote under IC 3-10-11 or IC 3-10-12.
(9) The voter is prevented from voting due to observance of a religious discipline or religious holiday during the entire twelve (12) hours that the polls are open.
(10) The voter is an address confidentiality program participant (as defined in IC 5-26.5-1-6).
(11) The voter is a member of the military or public safety officer.
(b) A voter with disabilities who:
(1) is unable to make a voting mark on the ballot or sign the absentee ballot secrecy envelope; and
(2) requests that the absentee ballot be delivered to an address within Indiana;
must vote before an absentee voter board under section 25(b) of this chapter.
(c) If a voter receives an absentee ballot by mail, the voter shall personally mark the ballot in secret and seal the marked ballot inside the envelope provided by the county election board for that purpose. The voter shall:
(1) deposit the sealed envelope in the United States mail for delivery to the county election board; or
(2) authorize a member of the voter's household or the individual designated as the voter's attorney in fact to:
(A) deposit the sealed envelope in the United States mail; or
(B) deliver the sealed envelope in person to the county election board.
(d) If a member of the voter's household or the voter's attorney in fact delivers the sealed envelope containing a voter's absentee ballot to the county election board, the individual delivering the ballot shall complete an affidavit in a form prescribed by the commission. The affidavit must contain the following information:
(1) The name and residence address of the voter whose absentee ballot is being delivered.
(2) A statement of the full name, residence and mailing address,

and daytime and evening telephone numbers (if any) of the individual delivering the absentee ballot.
(3) A statement indicating whether the individual delivering the absentee ballot is a member of the voter's household or is the attorney in fact for the voter. If the individual is the attorney in fact for the voter, the individual must attach a copy of the power of attorney for the voter, unless a copy of this document has already been filed with the county election board.
(4) The date and location at which the absentee ballot was delivered by the voter to the individual delivering the ballot to the county election board.
(5) A statement that the individual delivering the absentee ballot has complied with Indiana laws governing absentee ballots.
(6) A statement that the individual delivering the absentee ballot is executing the affidavit under the penalties of perjury.
(7) A statement setting forth the penalties for perjury.
(e) The county election board shall record the date and time that the affidavit under subsection (d) was filed with the board.
(f) After a voter has mailed or delivered an absentee ballot to the office of the circuit court clerk, the voter may not recast a ballot, except as provided in section 1.5 of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.4-1991, SEC.96; P.L.3-1995, SEC.106; P.L.3-1997, SEC.305; P.L.38-1999, SEC.46; P.L.126-2002, SEC.70; P.L.103-2005, SEC.12; P.L.120-2009, SEC.8; P.L.225-2011, SEC.61.

IC 3-11-10-24.5
Education program to inform of effect of casting multiple votes for single office
Sec. 24.5. As required by 42 U.S.C. 15481, an election board must establish a voter education program (specific to a paper ballot or optical scan ballot card provided as an absentee ballot under this chapter) to notify a voter of the effect of casting multiple votes for a single office.
As added by P.L.209-2003, SEC.145. Amended by P.L.14-2004, SEC.123; P.L.164-2006, SEC.107.

IC 3-11-10-25
Confined voters or caregivers; voters with disabilities; visits by absentee voter board; required information; obstruction or interference with election officer
Sec. 25. (a) A voter who votes by absentee ballot because of:
(1) illness or injury; or
(2) caring for a confined person at a private residence;
and who is within the county on election day may vote before an absentee voter board or by mail.
(b) If requested by a voter described in subsection (a) or by a voter with disabilities whose precinct is not accessible to voters with disabilities, an absentee voter board shall visit the voter's place of confinement, the residence of the voter with disabilities, or the

private residence:
(1) during the regular office hours of the circuit court clerk;
(2) at a time agreed to by the board and the voter;
(3) on any of the twelve (12) days immediately before election day; and
(4) only once before an election, unless:
(A) the confined voter is unavailable at the time of the board's first visit due to a medical emergency; or
(B) the board, in its discretion, decides to make an additional visit.
(c) This subsection applies to a voter confined due to illness or injury. An absentee voter board may not be denied access to the voter's place of confinement if the board is present at the place of confinement at a time:
(1) agreed to by the board and the voter; and
(2) during the regular office hours of the circuit court clerk. A person who knowingly violates this subsection commits obstruction or interference with an election officer in the discharge of the officer's duty, a violation of IC 3-14-3-4.
(d) The county election board, by unanimous vote of the board's entire membership, may authorize an absentee voter board to visit a voter who is confined due to illness or injury and will be outside the county on election day in accordance with the procedures set forth in subsection (b).
(e) As provided by 42 U.S.C. 15481, a voter casting an absentee ballot under this section must be:
(1) permitted to verify in a private and independent manner the votes selected by the voter before the ballot is cast and counted;
(2) provided with the opportunity to change the ballot or correct any error in a private and independent manner before the ballot is cast and counted, including the opportunity to receive a replacement ballot if the voter is otherwise unable to change or correct the ballot; and
(3) notified before the ballot is cast regarding the effect of casting multiple votes for the office and provided an opportunity to correct the ballot before the ballot is cast and counted.
(f) As provided by 42 U.S.C. 15481, when an absentee ballot is provided under this section, the board must also provide the voter with:
(1) information concerning the effect of casting multiple votes for an office; and
(2) instructions on how to correct the ballot before the ballot is cast and counted, including the issuance of replacement ballots.
(g) This subsection applies to a voter who applies to vote an absentee ballot by mail. The county election board shall include a copy of the Absentee Voter's Bill of Rights with any absentee ballot mailed to the voter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.264; P.L.10-1988, SEC.114; P.L.5-1989, SEC.56; P.L.4-1991, SEC.97;

P.L.3-1993, SEC.152; P.L.3-1997, SEC.306; P.L.126-2002, SEC.71; P.L.209-2003, SEC.146; P.L.103-2005, SEC.13; P.L.164-2006, SEC.108.

IC 3-11-10-26
Voting before absentee voter board; time and place for voting; absentee uniformed services voters; proof of identification; assistance to voters
Sec. 26. (a) This subsection applies to all counties, except for a county to which IC 3-6-5.2 applies. As an alternative to voting by mail, a voter is entitled to cast an absentee ballot before an absentee voter board at any of the following:
(1) One (1) location of the office of the circuit court clerk designated by the circuit court clerk.
(2) A satellite office established under section 26.3 of this chapter.
(b) This subsection applies to a county to which IC 3-6-5.2 applies. As an alternative to voting by mail, a voter is entitled to cast an absentee ballot before an absentee voter board at any of the following:
(1) The office of the board of elections and registration.
(2) A satellite office established under section 26.3 of this chapter.
(c) Except for a location designated under subsection (a)(1), a location of the office of the circuit court clerk must be established as a satellite office under section 26.3 of this chapter in order to be used as a location at which a voter is entitled to cast an absentee ballot before an absentee voter board under this section.
(d) The voter must:
(1) sign an application on the form prescribed by the commission under IC 3-11-4-5.1; and
(2) provide proof of identification;
before being permitted to vote. The application must be received by the circuit court clerk not later than the time prescribed by IC 3-11-4-3.
(e) The voter may vote before the board not more than twenty-nine (29) days nor later than noon on the day before election day.
(f) An absent uniformed services voter who is eligible to vote by absentee ballot in the circuit court clerk's office under IC 3-7-36-14 may vote before the board not earlier than twenty-nine (29) days before the election and not later than noon on election day. If a voter described by this subsection wishes to cast an absentee ballot during the period beginning at noon on the day before election day and ending at noon on election day, the county election board or absentee voter board may receive and process the ballot at a location designated by resolution of the county election board.
(g) The absentee voter board in the office of the circuit court clerk must permit voters to cast absentee ballots under this section for at least seven (7) hours on each of the two (2) Saturdays preceding

election day.
(h) Notwithstanding subsection (g), in a county with a population of less than twenty thousand (20,000), the absentee voter board in the office of the circuit court clerk, with the approval of the county election board, may reduce the number of hours available to cast absentee ballots under this section to a minimum of four (4) hours on each of the two (2) Saturdays preceding election day.
(i) As provided by 42 U.S.C. 15481, a voter casting an absentee ballot under this section must be:
(1) permitted to verify in a private and independent manner the votes selected by the voter before the ballot is cast and counted;
(2) provided with the opportunity to change the ballot or correct any error in a private and independent manner before the ballot is cast and counted, including the opportunity to receive a replacement ballot if the voter is otherwise unable to change or correct the ballot; and
(3) notified before the ballot is cast regarding the effect of casting multiple votes for the office and provided an opportunity to correct the ballot before the ballot is cast and counted.
(j) As provided by 42 U.S.C. 15481, when an absentee ballot is provided under this section, the board must also provide the voter with:
(1) information concerning the effect of casting multiple votes for an office; and
(2) instructions on how to correct the ballot before the ballot is cast and counted, including the issuance of replacement ballots.
(k) If:
(1) the voter is unable or declines to present the proof of identification; or
(2) a member of the board determines that the proof of identification provided by the voter does not qualify as proof of identification under IC 3-5-2-40.5;
the voter shall be permitted to cast an absentee ballot and the voter's absentee ballot shall be treated as a provisional ballot.
(l) A voter casting an absentee ballot under this section is entitled to cast the voter's ballot in accordance with IC 3-11-9.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.265; P.L.5-1989, SEC.57; P.L.4-1991, SEC.98; P.L.8-1992, SEC.27; P.L.3-1995, SEC.107; P.L.2-1996, SEC.185; P.L.3-1997, SEC.307; P.L.167-2001, SEC.7 and P.L.199-2001, SEC.23; P.L.126-2002, SEC.72; P.L.209-2003, SEC.147; P.L.14-2004, SEC.124; P.L.103-2005, SEC.14; P.L.164-2006, SEC.109; P.L.66-2010, SEC.24; P.L.225-2011, SEC.62.

IC 3-11-10-26.2
Use of electronic voting system to vote by absentee ballot when absentee ballots are counted at central location
Sec. 26.2. (a) A:
(1) county election board; or (2) board of elections and registration;
of a county subject to IC 3-11.5 may adopt a resolution to authorize the circuit court clerk to use an electronic voting system for voting by absentee ballot in the office of the circuit court clerk or board of elections and registration.
(b) A resolution adopted under this section must be adopted by the unanimous vote of the board's entire membership.
(c) A resolution adopted under this section must provide procedures to do the following:
(1) Secure absentee votes cast on an electronic voting system that provide protection comparable to the protection provided to absentee votes cast by paper ballot.
(2) Compare the signature on an absentee ballot application with the applicant's signature on the applicant's voter registration application.
(3) Ensure that an invalid ballot (as determined under IC 3-11.5) is not counted.
(d) A resolution adopted under this section may contain other provisions the board considers useful.
(e) If a resolution is adopted under this section, the circuit court clerk may use as many electronic voting machines for recording absentee votes as the clerk considers necessary, subject to the resolution adopted by the board.
(f) Notwithstanding any other law, an absentee ballot voted on an electronic voting system under this section is not required to bear the seal, signature, and initials prescribed by section 27 of this chapter.
(g) If a resolution is adopted under this section, the procedure for casting an absentee ballot on an electronic voting system must, except as provided in this section, be substantially the same as the procedure for casting an absentee ballot in the office of the circuit court clerk under section 26 of this chapter.
As added by P.L.69-2003, SEC.6. Amended by P.L.14-2004, SEC.125.

IC 3-11-10-26.3
Satellite offices
Sec. 26.3. (a) A county election board may adopt a resolution to authorize the circuit court clerk to establish satellite offices in the county where voters may cast absentee ballots before an absentee voter board.
(b) To be adopted under this section, a resolution must be adopted by the unanimous vote of the board's entire membership.
(c) A resolution adopted under this section must do the following:
(1) State the locations of the satellite offices.
(2) State the hours at which absentee voting may occur at the satellite offices.
(d) The resolution may contain other provisions the board considers useful.
(e) If a resolution is adopted under this section for a primary election, the locations of the satellite offices and the hours at which

absentee voting may occur at the satellite offices established for the primary election must be used for the subsequent general or municipal election.
(f) If a resolution is adopted under this section, the procedure for casting an absentee ballot at a satellite office must, except as provided in this section, be substantially the same as the procedure for casting an absentee ballot in the office of the circuit court clerk.
(g) A voter casting an absentee ballot under this section is entitled to cast the voter's ballot in accordance with IC 3-11-9.
(h) A satellite office established by a circuit court clerk under this section must comply with the polling place accessibility requirements of IC 3-11-8.
As added by P.L.167-2001, SEC.8 and P.L.199-2001, SEC.24. Amended by P.L.66-2010, SEC.25; P.L.225-2011, SEC.63.

IC 3-11-10-26.5
Voting before absentee voter board during specific days and hours only
Sec. 26.5. (a) This section applies to:
(1) a municipal election;
(2) a primary conducted in a municipal election year; and
(3) a special election conducted under IC 3-10-8.
(b) Notwithstanding section 26 of this chapter, a county election board (or a town election board acting under IC 3-10-7) may adopt a resolution by the unanimous vote of the board's entire membership stating that voters are entitled to vote by absentee ballot before an absentee voter board in the office of the circuit court clerk or town election board during specific days and hours identified in the resolution.
(c) If the election board adopts a resolution under subsection (b), the board must include written findings of fact in the resolution stating:
(1) the number of absentee ballot applications anticipated or previously received for the election;
(2) the expense to be incurred by providing absentee ballot voting in the office during the entire period required under section 26 of this chapter; and
(3) that voters would experience little or no inconvenience by restricting absentee ballot voting in the office to the days and hours specified in the resolution.
As added by P.L.3-1995, SEC.108.

IC 3-11-10-27
Necessity of circuit court clerk's official seal and signature on absentee ballots and initialing by election officials
Sec. 27. (a) This section does not apply to a ballot mailed to a voter under this chapter.
(b) Subject to IC 3-5-4-9, before a ballot is voted under section 25 or 26 of this chapter before an absentee voter board, it must bear the circuit court clerk's official seal and signature or facsimile signature

and be initialed by:
(1) the absentee voter board visiting the voter under section 25(b) of this chapter (except in a county subject to subsection (c)); or
(2) the county election board or the board's designated representatives under IC 3-11-4-19 if the ballot is cast at the office of the circuit court clerk under section 26 of this chapter.
(c) A county election board may adopt a resolution providing that the absentee ballots to be voted before an absentee voter board visiting the voter under section 25(b) of this chapter must be initialed by the county election board or the board's representatives under IC 3-11-4-19 and not by the absentee voter board visiting the voter. A resolution adopted under this subsection remains in effect until rescinded by the county election board. The election board may not rescind the resolution during the final sixty (60) days before an election.
(d) The initials must be in ink on the back of the ballot, in the person's ordinary handwriting or printing, and without a distinguishing mark of any kind. No other initialing of the absentee ballot is necessary.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.20; P.L.3-1987, SEC.266; P.L.10-1988, SEC.115; P.L.4-1991, SEC.99; P.L.3-1993, SEC.153; P.L.3-1997, SEC.308; P.L.126-2002, SEC.73; P.L.263-2003, SEC.3.

IC 3-11-10-28
Voting before absentee voter board; handling ballot; privacy; additional identifying information
Sec. 28. (a) A voter voting before an absentee voter board shall mark the voter's ballot in the presence of the board, but not in such a manner that either of the members of the board can see for whom the voter voted, unless the voter requests the help of the board in marking a ballot under IC 3-11-9.
(b) The voter shall then, in the presence of the board, place the ballot in an envelope furnished by the county election board.
(c) The circuit court clerk shall provide, to the extent practicable, the same degree of privacy to absentee voters voting at the office of the circuit court clerk as provided to voters at the polls on election day.
(d) This subsection applies to a voter required to present additional information under IC 3-7-33-4.5. If the voter does not present the required additional information before receiving the absentee ballot, the absentee ballot shall be processed in accordance with section 4.5(c) of this chapter.
(e) Upon accepting the completed absentee ballot from the voter, the board shall provide the voter with a notice:
(1) listing the documentation the voter may submit to the county voter registration office to comply with IC 3-7-33-4.5; and
(2) stating the address and hours of the county voter registration office. As added by P.L.5-1986, SEC.7. Amended by P.L.4-1991, SEC.100; P.L.8-1992, SEC.28; P.L.209-2003, SEC.148; P.L.14-2004, SEC.126; P.L.221-2005, SEC.73.

IC 3-11-10-29
Affidavit on face of envelope
Sec. 29. The envelope required by section 28 of this chapter must bear upon its face a printed affidavit containing the voter's affirmation under penalties of perjury that the following information is true:
The voter must indicate the voter's precinct and township (or ward and city or town) and indicate whether the voter is entitled to vote as a resident of the precinct or is entitled to vote under IC 3-10-11 or IC 3-10-12.
The voter must sign and date the affidavit, and the absentee voter board must sign the affidavit.
As added by P.L.5-1986, SEC.7. Amended by P.L.17-1993, SEC.16; P.L.12-1995, SEC.86; P.L.3-1995, SEC.109.

IC 3-11-10-30
Voters returning to place of residence before close of polls on election day; voting in person
Sec. 30. Even though the voter may have applied for and received an absentee ballot, a voter who returns to the voter's place of residence before the close of the polls on election day may vote in person under the conditions prescribed by section 31 of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.225-2011, SEC.64.

IC 3-11-10-31
Voters not returning absentee ballot; voting in person; return of ballot to be marked "cancelled"
Sec. 31. If a voter has not returned an absentee ballot, then the voter may vote in person. However, before the voter may vote, the voter must return the ballot to the inspector. The absentee ballot shall be marked "cancelled" and preserved with other defective ballots.
As added by P.L.5-1986, SEC.7.

IC 3-11-10-32
Voter returning absentee ballot may not vote in person at precinct
Sec. 32. If a voter has marked and returned an absentee ballot, the voter may not vote in person at a precinct.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1995, SEC.110; P.L.225-2011, SEC.65.

IC 3-11-10-33
Repealed
(Repealed by P.L.225-2011, SEC.93.)

IC 3-11-10-34
Voter may vote when absentee ballot marked "Rejected as

defective"
Sec. 34. If an envelope containing an absentee ballot has been marked "Rejected as defective" and the voter appears in person at the precinct before the polls close, the voter may vote as any other voter voting in person.
As added by P.L.5-1986, SEC.7.

IC 3-11-10-35
Unopened envelope containing absentee ballot
Sec. 35. (a) This section does not apply to an absentee ballot required to be treated as a provisional ballot under IC 3-11.7.
(b) If an envelope containing an absentee ballot has not been opened before the close of the polls, then the envelope may not be opened without an order of a court.
As added by P.L.5-1986, SEC.7. Amended by P.L.209-2003, SEC.149; P.L.221-2005, SEC.74.

IC 3-11-10-36
Absentee voter boards; appointment; eligibility; service by candidate or candidate's relative
Sec. 36. (a) Each county election board shall appoint absentee voter boards.
(b) The absentee voter boards must consist of two (2) voters of the county, one (1) from each of the two (2) political parties that have appointed members on the county election board. If a special election is held for a local public question, the county election board may, by unanimous vote of the entire membership of the board, adopt a resolution to provide that the party membership requirement does not apply to absentee voter boards appointed to conduct the special election. A resolution adopted under this subsection may not be repealed and expires the day after the special election.
(c) An otherwise qualified person is eligible to serve on an absentee voter board unless the person:
(1) is unable to read, write, and speak the English language;
(2) has any property bet or wagered on the result of the election;
(3) is a candidate to be voted for at the election, except as an unopposed candidate for precinct committeeman or state convention delegate; or
(4) is the spouse, parent, father-in-law, mother-in-law, child, son-in-law, daughter-in-law, grandparent, grandchild, brother, sister, brother-in-law, sister-in-law, uncle, aunt, nephew, or niece of a candidate or declared write-in candidate to be voted for at the election, except as an unopposed candidate. This subdivision disqualifies a person whose relationship to the candidate is the result of birth, marriage, or adoption.
(d) A person who is a candidate to be voted for at the election or who is related to a candidate in a manner that would result in disqualification under subsection (c) may, notwithstanding subsection (c), serve as a member of an absentee voter board if:
(1) the candidate is seeking nomination or election to an office

in an election district that does not consist of the entire county; and
(2) the county election board restricts the duties of the person as an absentee voter board member to performing functions that could have no influence on the casting or counting of absentee ballots within the election district.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.267; P.L.7-1990, SEC.49; P.L.4-1991, SEC.101; P.L.3-1993, SEC.154; P.L.3-1997, SEC.309; P.L.14-2004, SEC.127.

IC 3-11-10-37
Absentee voter boards; recommendations for appointments
Sec. 37. (a) Not later than noon ten (10) days before absentee voting begins under section 26 of this chapter, each county election board shall notify the county chairmen of the two (2) political parties that have appointed members on the county election board of the number of absentee voter boards to be appointed under section 36 of this chapter.
(b) The county chairmen shall make written recommendations for the appointments to the county election board not later than noon three (3) days before absentee voting begins under section 26 of this chapter. The county election board shall make the appointments as recommended. If a county chairman fails to make any recommendations, then the county election board may appoint any voters of the county who comply with section 36 of this chapter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1997, SEC.310; P.L.14-2004, SEC.128.

IC 3-11-10-38
Absentee voter boards; compensation
Sec. 38. The voters appointed to the absentee voter boards under section 36 of this chapter shall be compensated in the following manner:
(1) The boards that are sent to voters under section 25 of this chapter are entitled to a per diem set by the county executive and a sum for mileage at a rate determined by the county fiscal body.
(2) The boards that are assigned to the circuit court clerk's office during the period from thirty (30) days before election day through the day before election day are entitled to a per diem set by the county executive.
(3) The boards that are assigned to deliver the absentee ballots to the precincts on election day are entitled to a per diem and a sum for mileage at a rate determined by the county fiscal body.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.268; P.L.5-1989, SEC.58; P.L.3-1995, SEC.112; P.L.10-1997, SEC.4.

IC 3-11-10-39
Absentee voter boards; training sessions; per diem for attendance
Sec. 39. Each county election board shall conduct a training

session for the members of the absentee voter boards. A member of an absentee voter board must receive the training before the member begins performing the member's duties. At the training session the duties of the absentee voter boards and the election laws and penalties pertaining to their duties shall be explained in detail. The members of absentee voter boards are entitled to a per diem set by the county executive for attending the training session.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1995, SEC.113; P.L.66-2003, SEC.42.



CHAPTER 11. VOTING BY PAPER BALLOT

IC 3-11-11-1.1
Paper ballot use by county election board
Sec. 1.1. A county election board may use paper ballots:
(1) in any election;
(2) in all or in some of the precincts within a political subdivision holding an election; and
(3) instead of or in combination with any other voting method.
As added by P.L.3-1987, SEC.269.

IC 3-11-11-1.2
Education program to inform of effect of casting multiple votes for single office
Sec. 1.2. As required by 42 U.S.C. 15481, an election board must establish a voter education program to notify a voter of the effect of casting multiple votes for a single office on a paper ballot.
As added by P.L.209-2003, SEC.150. Amended by P.L.14-2004, SEC.129; P.L.164-2006, SEC.110.

IC 3-11-11-1.5
Repealed
(Repealed by P.L.190-2011, SEC.13; P.L.225-2011, SEC.93.)

IC 3-11-11-1.6
Repealed
(Repealed by P.L.225-2011, SEC.93.)

IC 3-11-11-1.7
Sample ballots supplied for precincts; posting of copies
Sec. 1.7. (a) Each county election board shall provide an adequate number of sample ballots for each precinct of the county. The county election board shall arrange the sample ballots in the form of a diagram showing:
(1) the political party and independent tickets;
(2) the offices to be filled;
(3) the names of the candidates; and
(4) the public questions;
in the same order in which they will occur on the official ballots printed under the jurisdiction of the election division and the county election board. However, if presidential electors are to be voted for at an election, then the ballot of each party or independent ticket must be in the form prescribed by IC 3-10-4-1. (b) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). At least ten (10) days before an election, each county election board shall duplicate, distribute, and cause to be posted copies of official sample ballots:
(1) received from the election division; and
(2) prepared by the county election board;
to schools, fire stations, county courthouses, and other public buildings in the county.
As added by P.L.3-1987, SEC.272. Amended by P.L.10-1988, SEC.116; P.L.7-1991, SEC.5; P.L.12-1992, SEC.9; P.L.3-1993, SEC.155; P.L.2-1996, SEC.188; P.L.3-1997, SEC.313.

IC 3-11-11-1.8
Time of delivery to polls of ballots and equipment
Sec. 1.8. Each county election board shall have the ballots and all necessary furniture and appliances that go with the ballots at the polls delivered to the appropriate precinct not later than 6 p.m. of the day before election day. The county executive shall provide transportation for the material if requested to do so by the county election board.
As added by P.L.3-1987, SEC.273.

IC 3-11-11-1.9
Comparison of sample ballots with ones supplied; certification
Sec. 1.9. (a) Before the opening of the polls, the precinct election board shall compare the ballots with the sample ballots and determine whether the names, numbers, and letters are in agreement. The board then shall certify that the ballots and the sample ballots are in agreement. Forms shall be provided for certification, and the certification shall be filed with the election returns.
(b) The inspector of each precinct, or a person under the direction of the inspector, shall post sample ballots near the entrance of the chute for the precinct. The ballots must be available for public inspection throughout election day.
As added by P.L.3-1987, SEC.274.

IC 3-11-11-2
Voting preparations; ballot box
Sec. 2. (a) On the morning of election day, the precinct election officers shall meet at the polls at least one (1) hour before the time for opening the polls. The inspector then shall have:
(1) the boundaries of the chute designated;
(2) the sample ballots and instruction cards posted; and
(3) everything put in readiness for the commencement of voting at the opening of the polls.
(b) At the opening of the polls, the inspector and judges shall see that there are no ballots in the ballot box before the voting begins. After the inspection of the box, the inspector shall:
(1) securely lock the box; (2) give one (1) key to the judge of the opposite political party; and
(3) retain one (1) key.
(c) Once securely locked, the ballot box may not be opened again until after the polls have been closed and the precinct election board is ready to immediately proceed with the counting, except as otherwise provided for central counting.
(d) The voting booths or compartments must be of a size and design to permit a voter to mark ballots in secret.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.275; P.L.221-2005, SEC.75.

IC 3-11-11-3
Opening package of ballots; delivery of ballots and writing instrument
Sec. 3. At the opening of the polls, after the organization of and in the presence of the precinct election board, the inspector shall:
(1) open the packages of ballots in a manner that preserves the seals intact;
(2) deliver twenty-five (25) of each of the state and local ballots to the poll clerk of the opposite political party; and
(3) deliver to the other poll clerk a pen for marking the ballots.
As added by P.L.5-1986, SEC.7. Amended by P.L.5-1989, SEC.59; P.L.3-1993, SEC.156.

IC 3-11-11-4
Initial of poll clerk on each ballot
Sec. 4. Upon receipt of the ballots and pen under section 3 of this chapter, the poll clerks or assistant poll clerks immediately shall place their initials in ink on the back of each ballot. The initials must be in the clerks' ordinary handwriting or printing and without a distinguishing mark of any kind.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.276; P.L.3-1993, SEC.157.

IC 3-11-11-5
Delivery of initialed ballots by type as voters call for them
Sec. 5. Following the resolution of any challenge to a voter, as each successive voter calls for a ballot, the poll clerks or assistant poll clerks shall deliver to the voter the first initialed ballot of each type. The inspector shall then deliver to the clerks another ballot of each type, which the clerks shall initial as before.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.277.

IC 3-11-11-6
Delivery of ballots and writing instrument to voter; explanations
Sec. 6. (a) After a voter has signed the poll list, one (1) of the poll clerks or assistant poll clerks shall deliver to the voter one (1) of each ballot that the voter is entitled to vote at the election and one (1) pencil or pen. Both judges, on request, shall give an explanation of

the voting method. If necessary, a precinct election officer shall assist a voter in determining if the proper initials appear on a ballot.
(b) As provided by 42 U.S.C. 15481, when a voter receives a paper ballot under this section, the board must also provide the voter with:
(1) information concerning the effect of casting multiple votes for an office; and
(2) instructions on how to correct the ballot before the ballot is cast and counted, including the issuance of replacement ballots.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.278; P.L.5-1989, SEC.60; P.L.3-1993, SEC.158; P.L.209-2003, SEC.151; P.L.164-2006, SEC.111.

IC 3-11-11-7
Standards to define a vote; voting procedure; marking; write-in votes
Sec. 7. (a) This section is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what constitutes a vote on a paper ballot.
(b) After receiving ballots under section 6 of this chapter, a voter shall, without leaving the room, go alone into one (1) of the booths or compartments that is unoccupied and indicate:
(1) the candidates for whom the voter desires to vote by making a voting mark on or in the squares immediately before the candidates' names; and
(2) the voter's preference on each public question by making a voting mark in front of the word "yes" or "no" under the question.
(c) Write-in votes shall be cast by:
(1) making a voting mark on or in the square immediately before the space provided for write-in voting; and
(2) printing the name of the candidate in the space provided for write-in voting.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.21; P.L.4-1991, SEC.102; P.L.209-2003, SEC.152.

IC 3-11-11-8
One voter in booth; additional instruction to voter in booth
Sec. 8. (a) Only one (1) voter may occupy a booth or compartment at one time. Booths shall be constructed and arranged so that all members of the precinct election board can see whether more than one (1) voter enters a booth at any one time. However, a voter who is a parent, grandparent, or other person caring for a minor child may take the child into the voting booth.
(b) If a voter needs additional instruction after entering the voting booth, the voter may request assistance from the two (2) judges. The judges shall then approach but not enter the voting booth and call out additional instructions to the voter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.279; P.L.4-1991, SEC.103.
IC 3-11-11-9
Voting to be private; rights of voter in casting vote
Sec. 9. (a) A voter shall mark all ballots while screened from observation. The exterior of a voting booth or compartment and each area of the polls must be in plain view of the precinct election board. Each voting booth or compartment shall be placed so that a person voting on the opposite side of the railing or a person on the outside of the polls cannot see or determine how a voter votes. The inspector, judges, and poll clerks may not remain or allow any other person to remain in a position or near a position that would permit them to see or ascertain how a voter votes.
(b) As provided by 42 U.S.C. 15481, a voter casting a paper ballot under this section must be:
(1) permitted to verify in a private and independent manner the votes selected by the voter before the ballot is cast and counted;
(2) provided with the opportunity to change the ballot or correct any error in a private and independent manner before the ballot is cast and counted, including the opportunity to receive a replacement ballot if the voter is otherwise unable to change or correct the ballot; and
(3) notified before the ballot is cast regarding the effect of casting multiple votes for the office and provided an opportunity to correct the ballot before the ballot is cast and counted.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.280; P.L.209-2003, SEC.153; P.L.164-2006, SEC.112.

IC 3-11-11-10
Voting straight ticket; mark; count
Sec. 10. If an election is a general or municipal election and a voter desires to vote for all the candidates of one (1) political party or group of petitioners, the voter may make a voting mark on or in a large circle enclosing the device and before the name under which the candidates of the party or group of petitioners are printed. The voter's vote shall then be counted for all the candidates under that party name or for the two (2) candidates comprising an independent ticket.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.22; P.L.3-1987, SEC.281; P.L.3-1993, SEC.159.

IC 3-11-11-10.5
Voting booth occupancy; time limits; refusal to leave
Sec. 10.5. (a) At a primary election, a voter may not remain in the voting booth longer than three (3) minutes.
(b) At a general, municipal, or special election, a voter may not remain in the voting booth longer than two (2) minutes.
(c) If a voter refuses to leave the voting booth after the lapse of the time provided under subsection (a) or (b), the precinct election board, or the election sheriff or sheriffs upon the order of the board, shall immediately remove the voter from the booth. As added by P.L.3-1987, SEC.282.

IC 3-11-11-11
Folding of ballot before leaving booth or compartment; no exposure of face of ballot; exposure of poll clerk's initials
Sec. 11. Before leaving the booth or compartment, a voter shall fold each of the voter's ballots separately so that:
(1) no part of the face of a ballot is exposed; and
(2) the initials of the poll clerks or assistant poll clerks are exposed.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.283.

IC 3-11-11-12
Folding of ballot before leaving booth or compartment; improper folding; voter to be directed to fold ballot properly
Sec. 12. If a voter offers to vote a ballot folded so that it does not disclose the initials of the poll clerks or assistant poll clerks while also not disclosing the face of the ballot, the precinct election board shall direct the voter to return to the booth and fold the ballot properly.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.284.

IC 3-11-11-13
Return of pencil and delivery of ballot after leaving compartment
Sec. 13. After leaving the booth or compartment, a voter shall return the pencil to the poll clerk or assistant poll clerk and display the initials on the ballots to the inspector (or to the judge who is temporarily authorized to act for the inspector).
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.285; P.L.1-1994, SEC.6.

IC 3-11-11-14
Deposit of ballots in ballot box
Sec. 14. Upon displaying the initials on the ballots to the inspector (or the judge who is temporarily authorized to act for the inspector), the voter shall:
(1) deposit the ballots in the ballot box; or
(2) deliver the ballots to the inspector, who shall deposit the ballots in the ballot box.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.286.

IC 3-11-11-15
Marking poll list to show voters who have voted
Sec. 15. After a voter's ballots have been deposited in the ballot box, the poll clerks or assistant poll clerks shall make a voting mark after the name of the voter on the poll list.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.287.

IC 3-11-11-16
Disclosure of ballot; record Sec. 16. If a voter shows the voter's ballot or a part of the ballot to another person after the ballot has been marked so as to disclose any of the candidates voted for or how the voter voted on a public question, the ballot may not be deposited in a ballot box. A record of the occurrence shall be made on the poll list, and the voter may not vote again at the election.
As added by P.L.5-1986, SEC.7. Amended by P.L.10-1988, SEC.117.

IC 3-11-11-17
Voter to leave polls after voting; requirement of voting or returning ballot; returning of pencil
Sec. 17. After voting, a voter shall leave the polls. However, a voter to whom ballots and a pencil have been delivered may not leave the polls without:
(1) voting the ballots or returning them to the poll clerk; and
(2) returning the pencil to the poll clerk from whom the voter received it.
As added by P.L.5-1986, SEC.7.

IC 3-11-11-18
Spoiling, defacing, or mutilating ballot; receipt of another ballot; record; disposition of ballot
Sec. 18. A voter who by accident or mistake spoils, defaces, or mutilates the voter's ballot may, by returning the ballot to the poll clerks or assistant poll clerks and satisfying them that the spoiling, defacing, or mutilation was not intentional, receive another ballot. The poll clerks or assistant poll clerks shall make a record of the fact on the poll list, and the ballot shall then be marked "VOID" by the precinct election board in the presence of the voter and returned with the other election materials as required by IC 3-10-1-31 or IC 3-10-1-31.1.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.288; P.L.14-2004, SEC.130.

IC 3-11-11-19
Repealed
(Repealed by P.L.10-1988, SEC.238.)



CHAPTER 12. REPEALED



CHAPTER 13. VOTING BY BALLOT CARD VOTING SYSTEM

IC 3-11-13-2
Permissible use of system; generally
Sec. 2. A county election board may use an approved ballot card voting system:
(1) in any election;
(2) in all or in some of the precincts within a political subdivision holding an election; and
(3) instead of or in combination with any other voting method.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.303.

IC 3-11-13-3
Use of system at primary election; requisites
Sec. 3. A ballot card voting system may be used at a primary election only if the automatic tabulating machines for the system will:
(1) count only votes for the candidates of one (1) political party;
(2) reject all votes for an office when the number of votes for the office exceeds the number that the voter is entitled to cast; and
(3) reject all votes cast for candidates of more than one (1) political party.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.23; P.L.3-1987, SEC.304.

IC 3-11-13-4
Repealed
(Repealed by P.L.66-2003, SEC.55.)

IC 3-11-13-4.5
Education program to inform of effect of casting multiple ballots for single office
Sec. 4.5. As required by 42 U.S.C. 15481, an election board must establish a voter education program to notify a voter of the effect of casting multiple ballots for a single office on an optical scan ballot card tabulated at a central location.
As added by P.L.209-2003, SEC.155. Amended by P.L.164-2006, SEC.113.

IC 3-11-13-5
Repealed
(Repealed by P.L.3-1987, SEC.570.)
IC 3-11-13-6
Marking devices; preparation; time of system delivery to polls
Sec. 6. (a) Before an election at which a ballot card voting system is used, a county election board shall:
(1) have the marking devices prepared for the election;
(2) have the marking devices put in order, set and adjusted, and made ready for voting when delivered to the precincts; and
(3) provide the precinct election officers with marking devices, a demonstration marking device, ballot cards, ballot boxes, ballot labels, and other records and supplies as required.
(b) While acting under subsection (a), the county election board may restrict access to parts of the room where marking devices and other election material are being handled to safeguard this material.
(c) Each county election board shall have each ballot card voting system, along with all necessary furniture and appliances that go with the system at the polls, delivered to the appropriate precinct not later than 6 p.m. of the day before election day. The county executive shall provide transportation for the systems if requested to do so by the county election board.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.306; P.L.3-1997, SEC.320; P.L.176-1999, SEC.79; P.L.239-2001, SEC.9; P.L.221-2005, SEC.76.

IC 3-11-13-7
Demonstration marking devices
Sec. 7. Demonstration marking devices may not bear the name of any candidate or the text of any public question at an election.
As added by P.L.5-1986, SEC.7. Amended by P.L.10-1988, SEC.120.

IC 3-11-13-8
Marking of ballot cards in secret
Sec. 8. Unless the marking devices enable the voter to mark a ballot card in secret, a sufficient number of voting booths for each precinct shall be provided. The booths must be of a size and design so as to enable a voter to mark a ballot card in secret.
As added by P.L.5-1986, SEC.7.

IC 3-11-13-9
Sample ballots; requirements
Sec. 9. The public officials charged with the duty of providing ballot cards or ballot labels shall also provide sample ballots. A sample ballot must be:
(1) a copy of the official ballot cards or ballot labels;
(2) arranged in the form of a diagram showing the front of the marking device as it will appear at the election; and
(3) altered so marks on the sample ballot cannot be counted as votes.
As added by P.L.5-1986, SEC.7. Amended by P.L.190-2011, SEC.9.
IC 3-11-13-10
Posting sample ballots
Sec. 10. The appropriate precinct election officers shall post sample ballots near the entrance to the polls on election day and see that they are available to public inspection throughout the day.
As added by P.L.5-1986, SEC.7.

IC 3-11-13-11
Ballot information; arrangement
Sec. 11. (a) The ballot information, whether placed on the ballot card or on the marking device, must be in the order of arrangement provided for ballots under this section.
(b) Each county election board shall have the names of all candidates for all elected offices, political party offices, and public questions printed on a ballot card as provided in this chapter. The county may:
(1) print all offices and questions on a single ballot card; and
(2) include a ballot variation code to ensure that the proper version of a ballot is used within a precinct.
(c) Each type of ballot card must be of uniform size and of the same quality and color of paper (except as permitted under IC 3-10-1-17).
(d) The nominees of a political party or an independent candidate or independent ticket (described in IC 3-11-2-6) nominated by petitioners shall be listed on the ballot with the name and device set forth on the certification or petition. The circle containing the device may be of any size that permits a voter to readily identify the device. IC 3-11-2-5 applies if the certification or petition does not include a name or device, or if the same device is selected by two (2) or more parties or petitioners.
(e) The offices and public questions on the general election ballot must be placed on the ballot in the order listed in IC 3-11-2-12, IC 3-11-2-12.2, IC 3-11-2-12.5, IC 3-11-2-12.7(b), IC 3-11-2-12.9(a), IC 3-11-2-13(a) through IC 3-11-2-13(c), IC 3-11-2-14(a), and IC 3-11-2-14(d). The offices and public questions may be listed in a continuous column either vertically or horizontally and on a number of separate pages.
(f) The name of each office must be printed in a uniform size in bold type. A statement reading substantially as follows must be placed immediately below the name of the office and above the name of the first candidate: "Vote for not more than (insert the number of candidates to be elected) candidate(s) for this office.".
(g) Below the name of the office and the statement required by subsection (f), the names of the candidates for each office must be grouped together in the following order:
(1) The major political party whose candidate received the highest number of votes in the county for secretary of state at the last election is listed first.
(2) The major political party whose candidate received the second highest number of votes in the county for secretary of

state is listed second.
(3) All other political parties listed in the order that the parties' candidates for secretary of state finished in the last election are listed after the party listed in subdivision (2).
(4) If a political party did not have a candidate for secretary of state in the last election or a nominee is an independent candidate or independent ticket (described in IC 3-11-2-6), the party or candidate is listed after the parties described in subdivisions (1), (2), and (3).
(5) If more than one (1) political party or independent candidate or ticket described in subdivision (4) qualifies to be on the ballot, the parties, candidates, or tickets are listed in the order in which the party filed its petition of nomination under IC 3-8-6-12.
(6) A space for write-in voting is placed after the candidates listed in subdivisions (1) through (5), if required by law.
(7) The name of a write-in candidate may not be listed on the ballot.
(h) The names of the candidates grouped in the order established by subsection (g) must be printed in type with uniform capital letters and have a uniform space between each name. The name of the candidate's political party, or the word "Independent" if the:
(1) candidate; or
(2) ticket of candidates for:
(A) President and Vice President of the United States; or
(B) governor and lieutenant governor;
is independent, must be placed immediately below or beside the name of the candidate and must be printed in a uniform size and type.
(i) All the candidates of the same political party for election to at-large seats on the fiscal or legislative body of a political subdivision must be grouped together:
(1) under the name of the office that the candidates are seeking;
(2) in the order established by subsection (g); and
(3) within the political party, in alphabetical order according to surname.
A statement reading substantially as follows must be placed immediately below the name of the office and above the name of the first candidate: "Vote for not more than (insert the number of candidates to be elected) candidate(s) of ANY party for this office.".
(j) Candidates for election to at-large seats on the governing body of a school corporation must be grouped:
(1) under the name of the office that the candidates are seeking; and
(2) in alphabetical order according to surname.
A statement reading substantially as follows must be placed immediately below the name of the office and above the name of the first candidate: "Vote for not more than (insert the number of candidates to be elected) candidate(s) for this office.".
(k) The following information must be placed at the top of the ballot before the first public question is listed: (1) The cautionary statement described in IC 3-11-2-7.
(2) The instructions described in IC 3-11-2-8, IC 3-11-2-10(d), and IC 3-11-2-10(e).
(l) The ballot must include a single connectable arrow, circle, oval, or square, or a voting position for voting a straight party or an independent ticket (described in IC 3-11-2-6) by one (1) mark as required by section 14 of this chapter, and the single connectable arrow, circle, oval, or square, or the voting position for casting a straight party or an independent ticket ballot must be identified by:
(1) the name of the political party or independent ticket (described in IC 3-11-2-6); and
(2) immediately below or beside the political party's or independent ticket's name, the device of that party or ticket (described in IC 3-11-2-5).
The name and device of each political party or independent ticket must be of uniform size and type and arranged in the order established by subsection (g) for listing candidates under each office. The instructions described in IC 3-11-2-10(c) for voting a straight party ticket and the statement concerning presidential electors required under IC 3-10-4-3 may be placed on the ballot beside or above the names and devices within the voting booth in a location that permits the voter to easily read the instructions.
(m) A public question must be in the form described in IC 3-11-2-15(a) and IC 3-11-2-15(b), except that a single connectable arrow, a circle, or an oval may be used instead of a square. Except as expressly authorized or required by statute, a county election board may not print a ballot card that contains language concerning the public question other than the language authorized by a statute.
(n) The requirements in this section:
(1) do not replace; and
(2) are in addition to;
any other requirements in this title that apply to optical scan ballots.
(o) The procedure described in IC 3-11-2-16 must be used when a ballot does not comply with the requirements imposed by this title or contains another error or omission that might result in confusion or mistakes by voters.
(p) This subsection applies to an optical scan ballot that does not list:
(1) the names of political parties or candidates; or
(2) the text of public questions;
on the face of the ballot. The ballot must be prepared in accordance with this section, except that the ballot must include a numbered circle or oval to refer to each political party, candidate, or public question.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.307; P.L.58-2005, SEC.19; P.L.164-2006, SEC.114; P.L.190-2011, SEC.10.

IC 3-11-13-12
Ballot labels; office title with statement of number, name, and

party designation of candidates
Sec. 12. If ballot labels consist of a number of separate pages, the office title with a statement of the number of candidates to be voted for may be printed above or at the side of the name of each candidate for that office. Except in a primary election, the political party designation or independent status of each candidate, which may be abbreviated, shall be printed following the candidate's name.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1993, SEC.165.

IC 3-11-13-13
Ballot labels; marking to indicate list of candidates continued on following page
Sec. 13. If there are more candidates for an office than can be printed on one (1) ballot page, the ballot label shall be clearly marked that the list of candidates is continued on the following page. Arrows and numbers may be used to indicate the place to vote for each candidate and on each public question.
As added by P.L.5-1986, SEC.7.

IC 3-11-13-14
Straight party or independent ticket voting; provision for single mark designation on ballot
Sec. 14. In partisan elections, the ballot labels must include a voting square or position where a voter may by one (1) mark on each card record a straight party or an independent ticket vote for all the candidates of one (1) political party or the independent ticket, except for offices for which the voter has voted individually for a candidate. If the voter records a vote for the two (2) candidates comprising an independent ticket, the vote must not count for any other independent candidate on the ballot.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1993, SEC.166; P.L.221-2005, SEC.77.

IC 3-11-13-15
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-11-13-16
Rotation of names of candidates for nomination at primary election
Sec. 16. If a county election board requires that the names of candidates for nomination at a primary election be rotated alphabetically on the marking devices, then the names shall be rotated by precincts in regular serial sequence, so that each name of a list or group of candidates for an office appears upon the marking devices an equal number of times, as nearly as practicable, at the top, at the bottom, and in each intermediate place under the title of the office sought. Each type card within a precinct must be of the same rotation series.
As added by P.L.5-1986, SEC.7.
IC 3-11-13-17
Precinct to be provided ballot cards suitable for processing by automatic data processing machines
Sec. 17. Each county election board shall provide each precinct where a ballot card voting system is used with a sufficient number of ballot cards of the size, design, and stock suitable for processing by automatic data processing machines.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.308.

IC 3-11-13-18
Ballot cards for write-in voting; standards to define a vote
Sec. 18. (a) The county election board in a county using a ballot card voting system shall provide ballot cards to the precinct election board that permit voters to cast write-in votes for each officer to be voted for at that election.
(b) The ballot cards provided under subsection (a) must be:
(1) designed to be folded; or
(2) accompanied by a secrecy envelope;
to ensure the secrecy of each of the votes cast by a voter.
(c) This subsection is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what constitutes a vote on an optical scan voting system. Except as provided in subsection (d), a write-in vote shall be cast by printing the name of the candidate and the title of the office in the space provided for write-in votes on a ballot card or secrecy envelope.
(d) Space for write-in voting for an office is not required if there are no declared write-in candidates for that office. However, procedures must be implemented to permit write-in voting for candidates for federal offices.
As added by P.L.5-1986, SEC.7. Amended by P.L.4-1991, SEC.106; P.L.38-1999, SEC.47; P.L.176-1999, SEC.80; P.L.239-2001, SEC.10; P.L.209-2003, SEC.156; P.L.14-2004, SEC.131; P.L.221-2005, SEC.78.

IC 3-11-13-19
Ballot cards and secrecy envelopes; precinct number or designation; line for poll clerk's initials
Sec. 19. Each circuit court clerk shall print or stamp the precinct number or designation and a line for each poll clerk's initials on both a ballot card and the ballot card's secrecy envelope before the election.
As added by P.L.5-1986, SEC.7. Amended by P.L.4-1991, SEC.107.

IC 3-11-13-20
Repealed
(Repealed by P.L.221-2005, SEC.145.)

IC 3-11-13-21
Ballot cards to be used in primary election to be distinctively marked or be of different color to distinguish party Sec. 21. In a primary election, the ballot cards of each political party must be distinctively marked or be of a different color so that the ballot cards of each party are easily distinguishable.
As added by P.L.5-1986, SEC.7. Amended by P.L.199-2001, SEC.25.

IC 3-11-13-22
Automatic tabulating machines; testing
Sec. 22. (a) At least fourteen (14) days before election day, the county election board of each county planning to use automatic tabulating machines at the next election shall have the automatic tabulating machines tested to ascertain that the machines will correctly count the votes cast for all candidates and on all public questions. Not later than seven (7) days after conducting the test under this subsection, the county election board shall certify to the election division that the test has been conducted in conformity with this subsection.
(b) Public notice of the time and place shall be given at least forty-eight (48) hours before the test. The notice shall be published once in accordance with IC 5-3-1-4.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.24; P.L.176-1999, SEC.81; P.L.26-2000, SEC.16.

IC 3-11-13-23
Observation of machine tests; certification
Sec. 23. (a) The two (2) appointed members of the county election board shall observe the test required by section 22 of this chapter and certify the test as meeting the requirements of section 22 of this chapter.
(b) A copy of the certification of the test conducted under section 22(b) of this chapter shall be filed with the election returns.
(c) The test must be open to representatives of political parties, candidates, the media, and the public.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.25; P.L.2-1996, SEC.193; P.L.3-1997, SEC.321; P.L.176-1999, SEC.82; P.L.26-2000, SEC.17; P.L.14-2004, SEC.132.

IC 3-11-13-24
Testing machines; requirements
Sec. 24. The test required by section 22 of this chapter must:
(1) be conducted by processing a preaudited group of ballot cards marked so as to record a predetermined number of valid votes for each candidate and on each public question; and
(2) include for each office one (1) or more ballot cards that have votes in excess of the number allowed by law in order to test the ability of the automatic tabulating machines to reject the votes.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.26; P.L.26-2000, SEC.18; P.L.221-2005, SEC.79.

IC 3-11-13-25
Testing machines; detection of error; determination of cause and

correction
Sec. 25. If an error is detected during the test required by section 22 of this chapter, the cause of the error shall be determined and corrected, and an errorless count shall be made before the automatic tabulating machines are approved.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.27; P.L.5-1988, SEC.9; P.L.26-2000, SEC.19.

IC 3-11-13-26
Sealing tabulating machines following completion of count
Sec. 26. After completion of the count, the tabulating machines shall be sealed as provided in IC 3-12-3-10. The ballot cards and all other election materials shall be sealed, retained, and disposed of as provided for paper ballots.
As added by P.L.5-1986, SEC.7. Amended by P.L.6-1986, SEC.28; P.L.3-1987, SEC.309; P.L.176-1999, SEC.83; P.L.26-2000, SEC.20; P.L.221-2005, SEC.80.

IC 3-11-13-26.5
Instructional displays
Sec. 26.5. (a) Each county election board may make available at convenient places throughout the county ballot card voting systems for the instruction of the voters. The board shall locate the systems at places where people usually assemble, such as shopping centers. The board shall have the systems attended at convenient hours designated by the board by persons able to instruct others in their use. The county chairmen of the major political parties of the state must approve the persons attending the systems under this section.
(b) Each ballot card voting system used for instructional purposes must contain the names of all candidates and a description of all public questions as they will appear on the official sample ballot for the system on election day. However, the system may not be set to record a tally or total.
As added by P.L.3-1987, SEC.310. Amended by P.L.3-1993, SEC.167.

IC 3-11-13-27
Determination of system readiness; certification
Sec. 27. (a) After the delivery of a ballot card voting system to a precinct, the precinct election board may meet at the polls on the same day and open the package containing the sample ballot cards, to determine whether the system is ready for use in accordance with section 16 of this chapter. If a ballot card voting system is not in compliance with that section, the board shall immediately label, set and adjust, and place the system in order or have it done.
(b) While acting under subsection (a), the precinct election board may restrict access to parts of the room where marking devices and other election material are being handled to safeguard this material.
(c) On the morning of election day, the precinct election officers shall meet at the polls at least one (1) hour before the time for

opening the polls. The inspector then shall have:
(1) the boundaries of the chute designated;
(2) the sample ballots and instruction cards posted; and
(3) everything put in readiness for the commencement of voting at the opening of the polls.
(d) Before the opening of the polls, the precinct election officers shall do the following:
(1) Compare the ballot cards used in the marking device with the sample ballots furnished and determine whether the names, numbers, and letters are in agreement.
(2) Determine that the system records that zero (0) votes have been cast for each candidate and on each public question.
(3) Assure that the system is otherwise in perfect order.
(e) The officers then shall certify that:
(1) the marking device and the sample ballots are in agreement;
(2) the system records zero (0) votes cast; and
(3) the system appears to be in perfect order.
Forms shall be provided for certification, and the certification shall be filed with the election returns.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.311; P.L.3-1997, SEC.322; P.L.221-2005, SEC.81.

IC 3-11-13-27.5
Opening and delivering ballots and marking devices
Sec. 27.5. At the opening of the polls, after the organization of and in the presence of the precinct election board, the inspector shall:
(1) open the packages of ballot cards in a manner that preserves the seals intact;
(2) deliver fifty (50) of each of the state and local ballots to the poll clerk representing the opposite political party; and
(3) deliver to the other poll clerk a device for marking the ballots.
As added by P.L.3-1987, SEC.312. Amended by P.L.176-1999, SEC.84.

IC 3-11-13-28
Initial of poll clerks on ballot card
Sec. 28. (a) This section does not apply to a ballot card voted by absentee ballot.
(b) The two (2) poll clerks of each precinct shall place their initials in ink on the back of each ballot card at the time the card is issued to a voter. The initials must be in the poll clerks' ordinary handwriting or printing and without a distinguishing mark of any kind.
(c) Except as provided in IC 3-12-1-12, a ballot card is not valid unless it is initialed by both poll clerks.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.313; P.L.3-1993, SEC.168; P.L.176-1999, SEC.85.

IC 3-11-13-28.5 Poll clerk initials on ballot cards; information for voters on effect of casting multiple votes for single office; correction of ballot by voter
Sec. 28.5. (a) Unless challenged, a voter may proceed to vote.
(b) As each successive voter calls for a ballot, the poll clerks shall deliver to the voter the first initialed ballot of each type. The inspector shall then deliver to the poll clerks another ballot of each type, which the clerks shall initial as before.
(c) This subsection applies to an optical scan ballot card ballot tabulated at a central location. As provided by 42 U.S.C. 15481, when a voter receives an optical scan ballot card ballot, the board must also provide the voter with:
(1) information concerning the effect of casting multiple votes for an office; and
(2) instructions on how to correct the ballot before the ballot is cast and counted, including the issuance of replacement ballots.
As added by P.L.3-1987, SEC.314. Amended by P.L.4-1996, SEC.70; P.L.38-1999, SEC.48; P.L.176-1999, SEC.86; P.L.239-2001, SEC.12; P.L.209-2003, SEC.158; P.L.221-2005, SEC.82; P.L.164-2006, SEC.115.

IC 3-11-13-28.7
Poll clerk initials on secrecy envelopes; standards to define a vote
Sec. 28.7. (a) The two (2) poll clerks of each precinct shall place their initials in ink on the secrecy envelope of a ballot card (or on the fold-over part of a ballot card described in section 18(b)(1) of this chapter) at the time the card is issued to a voter. The initials must be in the poll clerk's ordinary handwriting or printing and without a distinguishing mark of any kind.
(b) This subsection is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what constitutes a vote on an optical scan voting system. A write-in vote cast on a secrecy envelope or fold-over envelope:
(1) is not valid unless:
(A) the secrecy envelope is initialed by both poll clerks; and
(B) the vote includes both the name of the write-in candidate and the office for which the write-in vote is cast; and
(2) makes the secrecy envelope or fold-over envelope a ballot for purposes of this title.
As added by P.L.4-1991, SEC.108. Amended by P.L.3-1993, SEC.169; P.L.3-1997, SEC.323; P.L.176-1999, SEC.87; P.L.209-2003, SEC.159; P.L.221-2005, SEC.83.

IC 3-11-13-29
Instructions to voters; location of instructions; rights of voter in casting ballot
Sec. 29. (a) In addition to the instructions printed on the ballot card or ballot labels, instructions to voters shall be posted in each voting booth or placed on the marking device. Each voter shall be instructed by both judges, on request, on how to operate the voting

device before the voter enters the voting booth.
(b) The instructions posted in the voting booth or placed on the marking device must state the following:
(1) That the voter should examine the ballot card to determine if it contains the initials of the poll clerks in ink on the back of the card.
(2) That the voter should not make an unnecessary mark on the ballot card because the mark may void the card.
(3) That the voter should examine the ballot card to determine if the card has any mark (other than the initials of the poll clerks) before voting.
(4) That the voter should return the ballot card to the poll clerks and request another ballot card if:
(A) the poll clerks' initials have not been properly placed on the card;
(B) the card has a mark (other than the initials of the poll clerks) before the voter places a voting mark on the ballot; or
(C) the voter has improperly marked the card.
(5) That the voter should examine the ballot card after voting to determine that all marks made on the card to indicate the voter's selections have been completely marked.
(c) As provided by 42 U.S.C. 15481, a voter casting an optical scan ballot card under this section must be:
(1) permitted to verify in a private and independent manner the votes selected by the voter before the ballot is cast and counted;
(2) provided the opportunity to change the ballot or correct any error in a private and independent manner before the ballot is cast and counted, including the opportunity to receive a replacement ballot if the voter is otherwise unable to change or correct the ballot; and
(3) notified before the ballot is cast regarding the effect of casting multiple votes for the office and provided an opportunity to correct the ballot before the ballot is cast and counted.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.315; P.L.209-2003, SEC.160; P.L.221-2005, SEC.84; P.L.164-2006, SEC.116.

IC 3-11-13-30
Instructions to voter
Sec. 30. When a voter is handed a ballot card, the voter shall be instructed to:
(1) use only the marking device provided for marking the cards and that the voter is not to mark a card in any other way;
(2) be certain that the initials of the poll clerks appear on the voter's card and that if the initials are not on the card it will not be counted, except as provided by IC 3-12-1-12; and
(3) place the voter's card in an envelope after the voter has voted or to fold the card in a manner so that no card is exposed

upon which a choice is indicated.
As added by P.L.5-1986, SEC.7. Amended by P.L.176-1999, SEC.88; P.L.221-2005, SEC.85.

IC 3-11-13-31
Assisting voter in determining proper initials on ballot card
Sec. 31. If necessary, a precinct election officer shall assist a voter in determining if the proper initials appear on a ballot card.
As added by P.L.5-1986, SEC.7.

IC 3-11-13-31.5
Visual placement of voting booths
Sec. 31.5. (a) The exterior of a voting booth or compartment and each area of the polls must be in plain view of the precinct election board. Each voting booth or compartment shall be placed so that a person voting on the opposite side of the railing or a person on the outside of the polls cannot see or determine how a voter votes. The inspector, judges, and poll clerks may not remain or allow any other person to remain in a position or near a position that would permit them to see or ascertain how a voter votes.
(b) Only one (1) voter may occupy a booth or compartment at one time. Booths shall be constructed and arranged so that all members of the precinct election board can see whether more than one (1) voter enters a booth at any one time.
As added by P.L.3-1987, SEC.316.

IC 3-11-13-31.6
Voting mark; instructions
Sec. 31.6. Whenever a ballot card voting system is used in a precinct and a ballot form prescribed by this title refers to a voting mark, the county election board shall approve voting instructions indicating that a specific type of marking device is employed on the system to indicate a vote.
As added by P.L.225-2011, SEC.66.

IC 3-11-13-31.7
Voting procedure; standards to define a vote
Sec. 31.7. (a) This section is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what constitutes a vote on an optical scan voting system.
(b) After receiving ballot cards, a voter shall, without leaving the room, go alone into one (1) of the booths or compartments that is unoccupied and indicate:
(1) the candidates for whom the voter desires to vote by marking the connectable arrows, circles, ovals, or squares immediately beside:
(A) the candidates' names; or
(B) the numbers referring to the candidates; and
(2) the voter's preference on each public question by marking the connectable arrow, oval, or square beside: (A) the word "yes" or "no" under the question; or
(B) the number referring to the word "yes" or "no" on the ballot.
(c) If an election is a general or municipal election and a voter desires to vote for all the candidates of one (1) political party or independent ticket (described in IC 3-11-2-6), the voter may mark:
(1) the circle enclosing the device; or
(2) the connectable arrow, circle, oval, or square described in section 11 of this chapter;
that designates the candidates of that political party or independent ticket (described in IC 3-11-2-6). The voter's vote shall then be counted for all the candidates of that political party or included in the independent ticket (described in IC 3-11-2-6). However, if the voter marks the circle, arrow, oval, or square of an independent ticket (described in IC 3-11-2-6), the vote shall not be counted for any other independent candidate on the ballot.
As added by P.L.3-1987, SEC.317. Amended by P.L.3-1993, SEC.170; P.L.176-1999, SEC.89; P.L.209-2003, SEC.161; P.L.58-2005, SEC.20; P.L.221-2005, SEC.86.

IC 3-11-13-32
Additional instruction to voter after entering voting booth
Sec. 32. If a voter needs additional instruction after entering the voting booth, the voter may request assistance from the two (2) judges. The judges shall then approach but not enter the booth and call out the additional instructions to the voter.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.318.

IC 3-11-13-32.5
Occupation of voting booth; time limits; refusal to leave
Sec. 32.5. (a) At a primary election, a voter may not remain in the voting booth or compartment longer than three (3) minutes.
(b) At a general, municipal, or special election, a voter may not remain in the voting booth or compartment longer than two (2) minutes.
(c) If a voter refuses to leave a voting booth or compartment after the lapse of the time provided under subsection (a) or (b), the precinct election board, or the election sheriff or sheriffs upon the order of the board, shall immediately remove the voter from the booth or compartment.
As added by P.L.3-1987, SEC.319.

IC 3-11-13-32.8
Disclosure of vote by voter before its registration; effect
Sec. 32.8. If a voter shows the voter's ballot card or a part of the card to another person after the card has been marked so as to disclose any of the candidates voted for or how the voter voted on a public question, the ballot card may not be deposited in a ballot box. A record of the occurrence shall be made on the poll list, and the voter may not vote again at the election. As added by P.L.3-1987, SEC.320. Amended by P.L.10-1988, SEC.121.

IC 3-11-13-33
Processing voted ballot; poll list entry of voting
Sec. 33. (a) After a voter has marked a ballot card, the voter shall place it inside the envelope provided for this purpose or fold the envelope described in section 18(b)(1) of this chapter and return the ballot card to the judge.
(b) The judge shall offer to return the envelope with the ballot card inside to the voter. The voter shall:
(1) accept the envelope and deposit it in the ballot box; or
(2) decline the envelope and require the judge to deposit it in the ballot box.
(c) If a voter offers to vote a ballot card that is not inside the envelope provided for this purpose or with the envelope not folded if the ballot is described in section 18(b)(1) of this chapter, the precinct election board shall direct the voter to return to the booth and place the ballot card in the envelope provided for this purpose or fold the envelope.
(d) After a voter's ballot cards have been deposited in the ballot box, the poll clerks shall make a voting mark after the voter's name on the poll list.
(e) After voting, a voter shall leave the polls. However, a voter to whom ballot cards and a marking device have been delivered may not leave the polls without voting the ballot cards or returning them to the poll clerk from whom the voter received them.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.321; P.L.4-1996, SEC.71; P.L.38-1999, SEC.49; P.L.176-1999, SEC.90; P.L.239-2001, SEC.13; P.L.221-2005, SEC.87.

IC 3-11-13-34
Repealed
(Repealed by P.L.176-1999, SEC.134.)

IC 3-11-13-34.5
Repealed
(Repealed by P.L.176-1999, SEC.134.)

IC 3-11-13-35
Defaced or defective ballot cards
Sec. 35. If a voter spoils or defaces a ballot card or marks it erroneously, the voter shall return the card so as not to disclose any choices that the voter has made.
As added by P.L.5-1986, SEC.7. Amended by P.L.38-1999, SEC.52; P.L.176-1999, SEC.91; P.L.239-2001, SEC.14; P.L.221-2005, SEC.88.

IC 3-11-13-36
Securing marking devices on closing of polls Sec. 36. As soon as the polls are closed, the inspector shall secure the marking devices against further voting.
As added by P.L.5-1986, SEC.7.

IC 3-11-13-37
Confirmation of count
Sec. 37. If a petition is filed under section 38 of this chapter, the county election board shall confirm that the votes cast in an election:
(1) for each candidate and each public question; and
(2) on a ballot card voting system in a precinct specified under section 38 of this chapter;
were correctly counted by the system.
As added by P.L.6-1986, SEC.29. Amended by P.L.3-1987, SEC.322.

IC 3-11-13-38
Petition for confirmation of vote cast
Sec. 38. Each county chairman for either of the major parties in the county may petition the county election board for confirmation of the vote cast on a ballot card voting system no earlier than the Saturday before an election and no later than the Thursday after an election. The petition may specify not more than five percent (5%) of the precincts or five (5) precincts, whichever is greater, in which a ballot card voting system was used for an audit under section 37 of this chapter.
As added by P.L.6-1986, SEC.30. Amended by P.L.3-1987, SEC.323.

IC 3-11-13-39
Audit requirement
Sec. 39. The county election board shall conduct an audit under section 37 of this chapter by means of tests and procedures that are approved by the commission and independent of the provider of the ballot card voting system being audited.
As added by P.L.6-1986, SEC.31. Amended by P.L.3-1987, SEC.324; P.L.2-1996, SEC.194.

IC 3-11-13-40
Certification of results of audit
Sec. 40. The county election board shall certify the results of an audit under section 37 of this chapter not later than noon twelve (12) days after the election. The certification must be on the form prescribed by the commission. One (1) copy shall be filed with the election returns, and one (1) copy must be delivered to the election division.
As added by P.L.6-1986, SEC.32. Amended by P.L.2-1996, SEC.195; P.L.3-1997, SEC.325.

IC 3-11-13-41
Notice of audit
Sec. 41. Public notice of the time and place of an audit under section 37 of this chapter shall be given at least forty-eight (48) hours

before the audit. The notice shall be published once in accordance with IC 5-3-1-4. However, if publication in accordance with IC 5-3-1-4 will not allow the county election board to certify the results of the audit within ten (10) days after the election, notice shall be given by posting it:
(1) at or near the county courthouse; and
(2) at the post office serving the county courthouse.
As added by P.L.6-1986, SEC.33.

IC 3-11-13-42
Municipal election use of ballot card voting system
Sec. 42. If a county has procured ballot card voting systems for use, the ballot card voting systems may be used at a municipal election. If there are not sufficient ballot card voting systems on hand for each precinct of the municipality, the county election board shall determine in what precincts ballot card voting systems will be used at the election.
As added by P.L.3-1987, SEC.325.

IC 3-11-13-43
Municipal elections where ballot card voting system supplied; supplies; expenses
Sec. 43. (a) If ballot card voting systems are used in a municipal election, the county election board shall furnish to the municipality:
(1) the requisite number of ballot card voting systems; and
(2) all the furniture and appliances that go with the ballot card voting systems.
(b) However, the municipality shall pay the expenses of moving the ballot card voting systems and furniture to and from the polls and also for any damage or loss to the ballot card voting systems or furniture.
As added by P.L.3-1987, SEC.326.

IC 3-11-13-44
Appointment of person to observe preparation of automatic tabulating machines; term; duties; compensation
Sec. 44. (a) The county chairman of each major political party of the county may appoint one (1) person to observe:
(1) the ordering and the setting and adjustment of automatic tabulating machines under section 6 of this chapter;
(2) the testing of automatic tabulating machines under section 22 of this chapter; and
(3) the determination of the cause of and correction of errors in the counting of ballot cards under section 25 of this chapter.
(b) The county chairman shall file the name of a person appointed under this section with the circuit court clerk.
(c) A person appointed under this section serves until:
(1) the county chairman notifies the circuit court clerk that the person's appointment has been revoked;
(2) the county chairman notifies the clerk that the person has

died; or
(3) the person files a letter of resignation with the clerk.
(d) A person appointed under subsection (a):
(1) may attend the ordering and the setting and the adjustment of the automatic tabulating machines only as a witness;
(2) shall remain silent and subject to the orders of the board; and
(3) may not obstruct or interfere with the ordering and setting and adjustment of the automatic tabulating machines.
(e) A person appointed under subsection (a) is not entitled to compensation for services except from the political party of the county chairman making the appointment.
As added by P.L.5-1989, SEC.62.



CHAPTER 14. VOTING BY ELECTRONIC VOTING SYSTEM

IC 3-11-14-2
County election board use of electronic voting system; where permitted
Sec. 2. A county election board may use an approved electronic voting system:
(1) in any election;
(2) in all or in some of the precincts within a political subdivision holding an election; and
(3) instead of or in combination with any other voting method.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-3
Ballot labels
Sec. 3. (a) The county election board shall furnish ballot labels prepared as required by section 3.5 of this chapter.
(b) The county election board shall have the ballot labels printed:
(1) in black ink on clear white material;
(2) in the size that will fit on an electronic system; and
(3) in plain, clear type as space will reasonably permit.
As added by P.L.3-1987, SEC.327. Amended by P.L.58-2005, SEC.21.

IC 3-11-14-3.5
Ballot information; arrangement
Sec. 3.5. (a) Each county election board shall have the names of all candidates for all elected offices, political party offices, and public questions printed on ballot labels for use in an electronic voting system as provided in this chapter.
(b) The county may:
(1) print all offices and public questions on a single ballot label; and
(2) include a ballot variation code to ensure that the proper version of a ballot label is used within a precinct.
(c) Each type of ballot label or paster must be of uniform size and of the same quality and color of paper (except as permitted under IC 3-10-1-17).
(d) The nominees of a political party or an independent candidate or independent ticket (described in IC 3-11-2-6) nominated by petitioners must be listed on the ballot label with the name and device set forth on the certification or petition. The circle containing the device may be of any size that permits a voter to readily identify

the device. IC 3-11-2-5 applies if the certification or petition does not include a name or device, or if the same device is selected by two (2) or more parties or petitioners.
(e) The ballot labels must list the offices and public questions on the general election ballot in the order listed in IC 3-11-2-12, IC 3-11-2-12.2, IC 3-11-2-12.5, IC 3-11-2-12.7(b), IC 3-11-2-12.9(a), IC 3-11-2-13(a) through IC 3-11-2-13(c), IC 3-11-2-14(a), and IC 3-11-2-14(d). Each office and public question may have a separate screen, or the offices and public questions may be listed in a continuous column either vertically or horizontally.
(f) The name of each office must be printed in a uniform size in bold type. A statement reading substantially as follows must be placed immediately below the name of the office and above the name of the first candidate: "Vote for not more than (insert the number of candidates to be elected) candidate(s) for this office.".
(g) Below the name of the office and the statement required by subsection (f), the names of the candidates for each office must be grouped together in the following order:
(1) The major political party whose candidate received the highest number of votes in the county for secretary of state at the last election is listed first.
(2) The major political party whose candidate received the second highest number of votes in the county for secretary of state is listed second.
(3) All other political parties listed in the order that the parties' candidates for secretary of state finished in the last election are listed after the party listed in subdivision (2).
(4) If a political party did not have a candidate for secretary of state in the last election or a nominee is an independent candidate or independent ticket (described in IC 3-11-2-6), the party or candidate is listed after the parties described in subdivisions (1), (2), and (3).
(5) If more than one (1) political party or independent candidate or ticket described in subdivision (4) qualifies to be on the ballot, the parties, candidates, or tickets are listed in the order in which the party filed its petition of nomination under IC 3-8-6-12.
(6) A space for write-in voting is placed after the candidates listed in subdivisions (1) through (5), if required by law. A space for write-in voting for an office is not required if there are no declared write-in candidates for that office. However, procedures must be implemented to permit write-in voting for candidates for federal offices.
(7) The name of a write-in candidate may not be listed on the ballot.
(h) The names of the candidates grouped in the order established by subsection (g) must be printed in type with uniform capital letters and have a uniform space between each name. The name of the candidate's political party, or the word "Independent", if the:
(1) candidate; or (2) ticket of candidates for:
(A) President and Vice President of the United States; or
(B) governor and lieutenant governor;
is independent, must be placed immediately below or beside the name of the candidate and must be printed in uniform size and type.
(i) All the candidates of the same political party for election to at-large seats on the fiscal or legislative body of a political subdivision must be grouped together:
(1) under the name of the office that the candidates are seeking;
(2) in the party order established by subsection (g); and
(3) within the political party, in alphabetical order according to surname.
A statement reading substantially as follows must be placed immediately below the name of the office and above the name of the first candidate: "Vote for not more than (insert the number of candidates to be elected) candidate(s) of ANY party for this office.".
(j) Candidates for election to at-large seats on the governing body of a school corporation must be grouped:
(1) under the name of the office that the candidates are seeking; and
(2) in alphabetical order according to surname.
A statement reading substantially as follows must be placed immediately below the name of the office and above the name of the first candidate: "Vote for not more than (insert the number of candidates to be elected) candidate(s) for this office.".
(k) The cautionary statement described in IC 3-11-2-7 must be placed at the top or beginning of the ballot label before the first public question is listed.
(l) The instructions described in IC 3-11-2-8, IC 3-11-2-10(d), and IC 3-11-2-10(e) may be:
(1) placed on the ballot label; or
(2) posted in a location within the voting booth that permits the voter to easily read the instructions.
(m) The ballot label must include a touch sensitive point or button for voting a straight political party or independent ticket (described in IC 3-11-2-6) by one (1) touch, and the touch sensitive point or button must be identified by:
(1) the name of the political party or independent ticket; and
(2) immediately below or beside the political party's or independent ticket's name, the device of that party or ticket (described in IC 3-11-2-5).
The name and device of each party or ticket must be of uniform size and type, and arranged in the order established by subsection (g) for listing candidates under each office. The instructions described in IC 3-11-2-10(c) for voting a straight party ticket and the statement concerning presidential electors required under IC 3-10-4-3 may be placed on the ballot label or in a location within the voting booth that permits the voter to easily read the instructions.
(n) A public question must be in the form described in IC 3-11-2-15(a) and IC 3-11-2-15(b), except that a touch sensitive

point or button must be used instead of a square. Except as expressly authorized or required by statute, a county election board may not print a ballot label that contains language concerning the public question other than the language authorized by a statute.
(o) The requirements in this section:
(1) do not replace; and
(2) are in addition to;
any other requirements in this title that apply to ballots for electronic voting systems.
(p) The procedure described in IC 3-11-2-16 must be used when a ballot label does not comply with the requirements imposed by this title or contains another error or omission that might result in confusion or mistakes by voters.
As added by P.L.58-2005, SEC.22. Amended by P.L.190-2011, SEC.11; P.L.225-2011, SEC.67.

IC 3-11-14-4
Distinctive party ballot labels
Sec. 4. Political parties may be distinguished in a primary election by the use of different color ballot labels. The party device for a political party that has been adopted in accordance with IC 3-8 and the party name or other designation shall be prefixed to the list of candidates of the party.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-5
Sample ballots; provision; specifications
Sec. 5. The election division shall provide each county election board with the number of sample ballots the county election board considers adequate for each precinct. The sample ballots must be:
(1) exact copies of the official ballots furnished by the election division; and
(2) printed on different color paper from the official ballots.
As added by P.L.3-1987, SEC.327. Amended by P.L.2-1996, SEC.196; P.L.3-1997, SEC.326.

IC 3-11-14-6
Separate packaging and delivery of sample ballots
Sec. 6. The election division shall enclose the sample ballots in a separate wrapper or envelope from that of other papers delivered by the election division to the circuit court clerk and deliver them to the clerk or the messenger authorized by the clerk to receive the ballots.
As added by P.L.3-1987, SEC.327. Amended by P.L.2-1996, SEC.197; P.L.3-1997, SEC.327.

IC 3-11-14-7
Sample ballots; number and arrangement
Sec. 7. Each county election board shall provide the number of sample ballots the county election board considers adequate for each precinct of the county. The county election board shall arrange the

sample ballots in the form of a diagram showing the entire front of an electronic voting system as it will appear on the official ballots printed under the jurisdiction of the election division and the county election board. However, if presidential electors are to be voted for at an election, then the ballot label of each political party or independent ticket must be in the form prescribed by IC 3-10-4-1.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1993, SEC.171; P.L.2-1996, SEC.198; P.L.3-1997, SEC.328.

IC 3-11-14-8
Electronic voting system display before election; posting sample ballots
Sec. 8. (a) Each county election board may make available at convenient places throughout the county electronic voting systems for the instruction of the voters. The board shall locate the systems at places where people usually assemble, such as shopping centers. The board shall have the systems attended at convenient hours designated by the board by persons able to instruct others in their use. The county chairmen of the major political parties of the state must approve the persons attending the systems under this section.
(b) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). At least ten (10) days before an election, each county election board shall duplicate, distribute, and cause to be posted copies of official sample ballots:
(1) received from the election division; and
(2) prepared by the county election board;
to schools, fire stations, county courthouses, and other public buildings in the county.
As added by P.L.3-1987, SEC.327. Amended by P.L.7-1991, SEC.7; P.L.12-1992, SEC.11; P.L.3-1993, SEC.172; P.L.2-1996, SEC.199; P.L.3-1997, SEC.329.

IC 3-11-14-9
Information contained in instructional models
Sec. 9. Each electronic voting system used for instructional purposes must contain the names of all candidates and a description of all public questions as they will appear on the official sample ballot on election day. However, the systems may not be set to record a tally or total.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-10
Ballot labels; installation
Sec. 10. Each county election board shall, before election day, have the proper ballot labels prepared as required by section 3.5 of this chapter and put on each electronic voting system.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1993, SEC.173; P.L.58-2005, SEC.23.
IC 3-11-14-11
Rotation of candidate names on ballot system
Sec. 11. A county election board may require that the names of candidates for nomination at a primary election be rotated alphabetically on electronic voting systems. If the board does so, the names shall be rotated by precincts in regular serial sequence, so that each name of a list or group of candidates for an office appears upon the systems an equal number of times, as nearly as practicable, at the top, at the bottom, and in each intermediate place under the title of the office sought.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-12
School district elections; arrangement of candidate names
Sec. 12. In school district elections, the county election board shall arrange the names of candidates in alphabetical order on an electronic voting system as required by section 3.5 of this chapter.
As added by P.L.3-1987, SEC.327. Amended by P.L.58-2005, SEC.24.

IC 3-11-14-13
Preparation and adjustment of system before delivery
Sec. 13. (a) Before an electronic voting system is delivered to a precinct, the county election board shall have the system put in order, set and adjusted, and ready for use in voting. As part of the system's preparation, the county election board may conduct any of the comparisons and determinations required under section 17 of the chapter. However, notwithstanding any action taken by the county election board, each precinct election board must also perform the comparisons and determinations required under section 17 of this chapter before the opening of the polls. The board may employ one (1) or more competent persons to prepare systems in accordance with this section.
(b) While acting under subsection (a), the county election board may restrict access to parts of the room where voting systems and other election material are being handled to safeguard this material.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1997, SEC.330; P.L.221-2005, SEC.89.

IC 3-11-14-14
Delivery of system to polls
Sec. 14. Each county election board shall have each electronic voting system, along with all necessary furniture and appliances that go with the system at the polls, delivered to the appropriate precinct not later than 6 p.m. of the day before election day. The county executive shall provide transportation for the system if requested to do so by the county election board.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-15 Examination of system and sample ballots upon delivery
Sec. 15. (a) After the delivery of an electronic voting system to a precinct, the precinct election board may meet at the polls on the same day, open the package containing the sample ballots, and, if necessary, examine the ballot label, to determine whether the system is ready for use in accordance with section 11 of this chapter. If a system is not in compliance with that section, the board shall immediately label, set and adjust, and place the system in order or have it done.
(b) While acting under subsection (a), the precinct election board may restrict access to parts of the room where voting systems and other election material are being handled to safeguard this material.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1997, SEC.331.

IC 3-11-14-16
Preparation at polls before opening
Sec. 16. On the morning of election day, the precinct election officers shall meet at the polls at least one (1) hour before the time for opening the polls. The inspector then shall have:
(1) the boundaries of the chute designated;
(2) the sample ballots and instruction cards posted; and
(3) everything put in readiness for the commencement of voting at the opening of the polls.
As added by P.L.3-1987, SEC.327. Amended by P.L.221-2005, SEC.90.

IC 3-11-14-17
Preparation at polls before opening; system check; certification
Sec. 17. (a) Before the opening of the polls, each precinct election board shall:
(1) compare the ballot label on each electronic voting system with the sample ballot to see that it is correct;
(2) see that the system records zero (0) votes for each candidate and on each public question; and
(3) see that the system is otherwise in perfect order.
(b) After the system is in perfect order for voting, the precinct election board may not permit the counters to be operated except by voters in voting. The board then shall certify that the ballot labels and the sample ballots are in agreement. Forms shall be provided for certification, and the certification shall be filed with the election returns.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-18
Posting of sample ballots
Sec. 18. The inspector of each precinct, or a person under the direction of the inspector, shall post sample ballots near the entrance of the chute for the precinct. The ballots must be available for public inspection throughout election day. As added by P.L.3-1987, SEC.327.

IC 3-11-14-19
Failure of equipment; supply of paper ballots and voting booths
Sec. 19. Each county election board shall be at its office from 5 a.m. until 6 p.m. on election day. Upon notice that an electronic voting system is out of order or fails to work, the board shall be ready between those hours to deliver to any precinct in the county:
(1) necessary paper ballots;
(2) election booths with an adequate number of stalls;
(3) ballot boxes; and
(4) all necessary supplies and equipment as required by law.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-20
Location of voting system; secrecy
Sec. 20. The exterior of an electronic voting system and each area of the polls must be in plain view of the precinct election board. Each system shall be placed so that a person voting on the opposite side of the railing or a person on the outside of the polls cannot see or determine how a voter votes. The inspector, judges, and poll clerks may not remain or allow any other person to remain in a position or near a position that would permit them to see or ascertain how a voter votes.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-21
Regulation of voting system area
Sec. 21. After the opening of the polls, the inspector, judges, and poll clerks may not allow any person to pass within the railing to the part of the room where an electronic voting system is situated, except for the purpose of voting. Except as provided in IC 3-11-9, they may not permit more than one (1) voter at a time to be in the part of the room where an electronic voting system is situated.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-22
Explanation of manner of voting to voter
Sec. 22. After a voter has signed the poll list, both judges, on request, shall give an explanation of the manner of voting.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-22.5
Voting mark; instructions
Sec. 22.5. Whenever an electronic voting system is used in a precinct and a ballot form prescribed by this title refers to a voting mark, the county election board shall approve voting instructions indicating that a specific type of marking device is employed on the system to indicate a vote.
As added by P.L.225-2011, SEC.68.
IC 3-11-14-23
Voting procedure; standards to define a vote; rights of a voter in casting ballot
Sec. 23. (a) This section is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what constitutes a vote on an electronic voting system.
(b) If a voter is not challenged by a member of the precinct election board, the voter may pass the railing to the side where an electronic voting system is and into the voting booth. There the voter shall register the voter's vote in secret by indicating:
(1) the candidates for whom the voter desires to vote by touching a device on or in the squares immediately above the candidates' names;
(2) if the voter intends to cast a write-in vote, a write-in vote by touching a device on or in the square immediately below the candidates' names and printing the name of the candidate in the window provided for write-in voting; and
(3) the voter's preference on each public question by touching a device above the word "yes" or "no" under the question.
(c) If an election is a general or municipal election and a voter desires to vote for all the candidates of one (1) political party or group of petitioners, the voter may cast a straight party ticket by touching that party's device. The voter's vote shall then be counted for all the candidates under that name. However, if the voter casts a vote by touching the circle of an independent ticket comprised of two (2) candidates, the vote shall not be counted for any other independent candidate on the ballot.
(d) As provided by 42 U.S.C. 15481, a voter casting a ballot on an electronic voting system must be:
(1) permitted to verify in a private and independent manner the votes selected by the voter before the ballot is cast and counted;
(2) provided the opportunity to change the ballot or correct any error in a private and independent manner before the ballot is cast and counted, including the opportunity to receive a replacement ballot if the voter is otherwise unable to change or correct the ballot; and
(3) notified before the ballot is cast regarding the effect of casting multiple votes for the office and provided an opportunity to correct the ballot before the ballot is cast and counted.
As added by P.L.3-1987, SEC.327. Amended by P.L.4-1991, SEC.109; P.L.3-1993, SEC.174; P.L.209-2003, SEC.162; P.L.58-2005, SEC.25; P.L.164-2006, SEC.117.

IC 3-11-14-24
Voting booth arrangement; additional instructions
Sec. 24. (a) Only one (1) voter may occupy a booth at one time. Booths shall be constructed and arranged so that all members of the precinct election board can see whether more than one (1) voter enters a booth at any one time. (b) If a voter needs additional instruction after entering the voting booth, the voter may request assistance from the two (2) judges. The two (2) judges shall then approach but not enter the booth and call out additional instructions to the voter.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-25
Post-vote casting procedure
Sec. 25. After voting, the voter shall immediately leave the booth and announce to the poll clerks that the voter has voted. The poll clerks shall write a voting mark after the voter's name, and the voter shall leave the room.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-26
Time limits in voting booth; primary election
Sec. 26. At a primary election, a voter may not remain in the voting booth longer than three (3) minutes.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-27
Time limits in voting booth; general election
Sec. 27. At a general, municipal, or special election, a voter may not remain in the voting booth longer than two (2) minutes.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-28
Voter refusal to leave voting booth
Sec. 28. If a voter refuses to leave a voting booth after the lapse of time prescribed by section 26 or 27 of this chapter, the precinct election board, or the election sheriff or sheriffs upon the order of the board, shall immediately remove the voter from the booth.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-29
Disclosure of vote by voter before its registration; effect
Sec. 29. If a voter shows or discloses to another person the candidates voted for or how the voter voted on a public question before the vote is registered, the vote may not be registered on the electronic voting system. A record of the occurrence shall be made on the poll list, and the voter may not vote again at the election.
As added by P.L.3-1987, SEC.327. Amended by P.L.10-1988, SEC.122.

IC 3-11-14-30
Securing system at poll closing
Sec. 30. Subject to IC 3-12-2-5, as soon as the polls are closed, the inspector, in the presence of the judges and poll clerks, immediately shall secure each electronic voting system against voting and obtain at least one (1) paper printout of the total votes cast for each

candidate and on each public question in that precinct.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-31
Printouts of vote; computer memory pack removal
Sec. 31. As soon as the paper printouts of the vote count are obtained, the inspector shall close the system and remove the computer memory pack from the system. The inspector and the judge of the opposite political party shall then transport the computer memory packs and each electronic voting system to the county election board.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1993, SEC.175.

IC 3-11-14-32
Certificate of vote; return of papers to circuit court clerk
Sec. 32. The certificates of the number of votes cast for each person shall be made and signed as required by IC 3-12, and the precinct election officers shall make and sign all statements of the number of votes required by law in duplicate, triplicate, or otherwise. The certificates and other papers shall be returned to the circuit court clerk in the same manner and with the same penalties that are prescribed in IC 3-12 for election returns from precincts in which electronic voting systems are not used.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-33
Municipal election use of system
Sec. 33. If a county has procured electronic voting systems for use, the systems may be used at a municipal election. If there are not sufficient systems on hand for each precinct of the municipality, the county election board shall determine in what precincts systems will be used at the election.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-34
Municipal elections; supplies furnished; expenses
Sec. 34. (a) If electronic voting systems are used in a municipal election, the county election board shall furnish to the municipality:
(1) the requisite number of systems; and
(2) all the furniture and appliances that go with the systems.
(b) However, the municipality shall pay the expenses of moving the systems and furniture to and from the polls and also for any damage or loss to the systems or furniture.
As added by P.L.3-1987, SEC.327.



CHAPTER 14.5. PUBLIC TESTS OF ELECTRONIC VOTING SYSTEMS

IC 3-11-14.5-2
Public notice of test
Sec. 2. Public notice of the time and place shall be given at least forty-eight (48) hours before the test. The notice shall be published once in accordance with IC 5-3-1-4.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-3
Certification of test by election board
Sec. 3. The two (2) appointed members of the county election board shall observe the test required by this chapter and, if they so determine, shall certify the test as meeting the requirements of this chapter.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-4
Test open to public
Sec. 4. The test must be open to representatives of political parties, candidates, the media, and the public.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-5
Requirements for test
Sec. 5. The test required by this chapter must include the following:
(1) The visual inspection of the voting system and ballot labels.
(2) The manual entry of a preaudited group of ballots marked so as to record a predetermined number of valid votes for each candidate and on each public question.
(3) At least one (1) ballot for each office that has votes in excess of the number allowed by law in order to test the ability of the electronic voting system to reject the overvotes.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-6
Errors; determination of causes; correction; errorless retest Sec. 6. If an error is detected during the test required by section 5 of this chapter, the cause of the error shall be determined and corrected, and an errorless count must be made before the use of the electronic voting system at the election is approved.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-7
Sealing voting system and test materials after completion
Sec. 7. After completion of the count, the voting system shall be sealed. The ballots used to conduct the test and all other election materials shall be sealed, retained, and disposed of as provided for paper ballots.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-8
Test of vote tabulation component from tested voting systems
Sec. 8. Immediately following the completion of the voting system test under section 5 of this chapter, the county election board shall enter the vote totals from the voting systems tested under this chapter into the component of the voting system used by the county election board to tabulate election results under IC 3-12-3.5. The board shall determine whether this component of the voting system properly tabulates the votes cast in each of the precincts tested under this chapter.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-9
Certification of test results to election division
Sec. 9. Not later than seven (7) days after conducting the tests required under this chapter, the county election board shall certify to the election division that the tests have been conducted in conformity with this chapter.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-10
Copy of certification kept with election returns
Sec. 10. A copy of the certification of the tests conducted under this chapter shall be filed with the election returns.
As added by P.L.221-2005, SEC.91.



CHAPTER 15. BALLOT CARD AND ELECTRONIC VOTING SYSTEMS; ADDITIONAL STANDARDS AND PROCEDURES FOR APPROVING SYSTEM CHANGES

IC 3-11-15-2
Applicability of performance and test standards and fees
Sec. 2. The performance and test standards and fees under this chapter apply to an optical scan voting system or an electronic voting system described in IC 3-11-7 or IC 3-11-7.5.
As added by P.L.3-1997, SEC.332. Amended by P.L.221-2005, SEC.92.

IC 3-11-15-3
Vendors; application to examine voting system
Sec. 3. A vendor may apply to the election division to examine a voting system and report on its accuracy, efficiency, and capacity.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-4
Application for certification; fee; disposition of fee
Sec. 4. Each application for certification of a voting system shall be accompanied by a fee of one thousand five hundred dollars ($1,500). All fees collected under this section shall be deposited with the treasurer of state in the voting system technical oversight program account established by IC 3-11-17-6.
As added by P.L.3-1997, SEC.332. Amended by P.L.120-2009, SEC.9.

IC 3-11-15-5
Vendors; reimbursement to election division for cost of examination
Sec. 5. Each vendor shall reimburse the election division an amount equal to the total cost of examining the system.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-6
Approval of system dependent on payment of fees and expenses
Sec. 6. The commission shall not approve any system until the fee and the expenses incurred by the election division (or the person designated under IC 3-11-16) in making the examination are paid by the person making the application.
As added by P.L.3-1997, SEC.332. Amended by P.L.221-2005,

SEC.93.

IC 3-11-15-7
Applications; contents
Sec. 7. (a) Each application must be in writing, sworn to or affirmed by the applicant, under the penalties of perjury, on a form prescribed by the commission, and must satisfy the following requirements:
(1) Provide the name and address of the vendor submitting the application.
(2) Provide the telephone number of the vendor.
(3) Provide the name, address, and telephone number of the individual representing the vendor regarding the application.
(4) Provide the model name and number of the submitted voting system, stating the hardware, firmware, and software version numbers of the system.
(5) State whether the voting system is a direct record electronic voting system or an optical scan ballot card voting system.
(6) Provide a description of the voting system and its capabilities, including the following:
(A) Photographs.
(B) Engineering drawings.
(C) Technical documentation.
(D) Fail-safe and emergency backup information.
(E) Environmental requirements for storage, transportation, and operation.
(7) Include an agreement to pay for the total costs of the examination.
(8) Provide documentation of the escrow of the voting system's software, firmware, source codes, and executable images with an escrow agent approved by the election division.
(9) Provide a functional description of any software components.
(10) Provide schematics or flowcharts identifying software and data file relationships.
(11) Describe the type of maintenance offered by the vendor.
(12) Provide the names, addresses, and telephone numbers of the vendor's maintenance providers.
(13) Provide a description of the training courses offered by the vendor for the voting system.
(14) Provide user manuals, operator and system manuals, and problem solving manuals.
(15) Provide a statement of the current and future interchangeability of all subcomponents of the voting system.
(16) Provide documentation from all independent testing authorities that have examined the system.
(17) Provide documentation from all election jurisdictions that have previously approved the system.
(18) Pay the application fee required under section 4 of this chapter. (b) If an application does not include any of the applicable requirements listed in subsection (a), those requirements must be filed with the election division before the application may be considered by the commission.
As added by P.L.3-1997, SEC.332. Amended by P.L.14-2004, SEC.133.

IC 3-11-15-8
Applications; length of validity
Sec. 8. An application under this chapter is valid for one (1) year after the date that the application is filed with the election division and for any additional time that the commission considers necessary to act upon the application.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-9
Prompt response to inquiries by applicant required
Sec. 9. An applicant must vigorously and continuously seek approval of an application by promptly responding to inquiries from the commission and the election division. The commission may, following a hearing under IC 4-21.5, dismiss an application if the commission determines that the applicant has not complied with this requirement.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-10
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-11-15-11
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-11-15-12
Applications; form
Sec. 12. Each application under this chapter must be in writing on a form prescribed by the commission and must comply with the requirements of this chapter.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-13
Repealed
(Repealed by P.L.164-2006, SEC.143.)

IC 3-11-15-13.1
Voting system display of candidate name; optional display of candidate designations
Sec. 13.1. (a) If a voting system has the capability, the voting system must display on the medium used by the voter to cast the voter's ballot the name of each candidate. (b) A county election board (or a board of elections and registration established under IC 3-6-5.2 or IC 3-6-5.4) may require a voting system to display on the medium used by the voter to cast the voter's ballot a ballot number or other candidate designation uniquely associated with the candidate.
As added by P.L.66-2003, SEC.43. Amended by P.L.190-2011, SEC.12.

IC 3-11-15-13.3
Federal voting system standards; use of voting system with expired certification
Sec. 13.3. (a) To be approved by the commission for use in Indiana, a voting system must meet:
(1) the Voting System Standards adopted by the Federal Election Commission on April 30, 2002; or
(2) the Voluntary Voting System Guidelines adopted by the United States Election Assistance Commission on December 13, 2005.
(b) A county may continue to use an optical scan ballot card voting system or an electronic voting system whose approval or certification expired on or before October 1, 2009, if the voting system:
(1) was:
(A) approved by the commission for use in elections in Indiana before October 1, 2009; and
(B) purchased by the county before October 1, 2009; and
(2) otherwise complies with the applicable provisions of HAVA and this article.
However, a voting system vendor may not market, sell, lease, or install a voting system described in this subsection.
(c) As provided by 42 U.S.C. 15481, to be used in an election in Indiana, a voting system must be accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters.
(d) As provided by 42 U.S.C. 15481, an election board conducting an election satisfies the requirements of subsection (c) if the election board provides at least one (1) electronic voting system or other voting system equipped for individuals with disabilities at each polling place.
(e) If a voter who is otherwise qualified to cast a ballot in a precinct chooses to cast the voter's ballot on the voting system provided under subsection (d), the voter must be allowed to cast the voter's ballot on that voting system, whether or not the voter is an individual with disabilities.
As added by P.L.209-2003, SEC.164. Amended by P.L.221-2005, SEC.94; P.L.164-2006, SEC.118; P.L.120-2009, SEC.10.

IC 3-11-15-13.4 Voting system and voters with disabilities
Sec. 13.4. (a) This section does not apply to the purchase, lease, or lease-purchase of additional or replacement components of a voting system in use in a county before January 1, 2005.
(b) The commission shall determine whether a voting system provides a practical and effective means for voters with disabilities to cast ballots in private.
(c) If the commission determines that any voting system meets the criteria described in subsection (b), a county may not purchase, lease, or lease-purchase any other voting system that does not meet the criteria described in subsection (b).
As added by P.L.97-2004, SEC.10.

IC 3-11-15-13.5
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 3-11-15-13.6
Compliance with standards for disability access
Sec. 13.6. (a) This section applies only to a voting system purchased with funds made available under Title II of HAVA (42 U.S.C. 15321 through 15472) after December 31, 2006.
(b) As required by 42 U.S.C. 15481, the voting system must comply with the Voting System Standards for disability access referred to in section 13.3 of this chapter and 42 U.S.C. 15481(a)(3) to be used in an election.
As added by P.L.97-2004, SEC.11.

IC 3-11-15-13.7
Requirements of voting systems to indicate overvotes
Sec. 13.7. (a) If a voting system has any of the following functions, the functions must be operable in the voting system's equipment actually in use in a precinct:
(1) The voting system can demonstrate to the voter that the voter has cast votes for too many candidates for an office.
(2) The voting system can demonstrate to the voter that the voter has cast votes both in favor of and in opposition to a public question.
(b) Except as provided in subsection (c), a voting system described in subsection (a) must be able to inform the voter how the voter may correct errors on the voter's ballot.
(c) A voting system is not required to provide the information required by subsection (b) if the information is provided in writing conspicuously on or near the components of the voting system where the voter casts the voter's votes.
As added by P.L.126-2002, SEC.76.

IC 3-11-15-14
Ballot counting devices and equipment; verification
Sec. 14. In ballot card voting systems, each precinct ballot

counting device, and all central counting equipment, must contain provisions for verifying:
(1) its proper preparation for an election; and
(2) that both the hardware and the software are functioning correctly.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-15
Ballot counting devices and equipment; tests and diagnostic procedures
Sec. 15. The tests and diagnostic procedures described in section 14 of this chapter:
(1) may be executed manually or automatically; and
(2) must allow for operator intervention to validate the proper execution of individually selected equipment functions.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-16
Electronic voting system; verification
Sec. 16. Each electronic voting system or vote recording and data processing device shall contain hardware and software provisions for verifying:
(1) its proper preparation for an election; and
(2) that both the hardware and the software are functioning correctly.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-17
Electronic voting system; tests and diagnostic procedures
Sec. 17. The tests and diagnostic procedures described in section 16 of this chapter:
(1) may be carried out manually or automatically; and
(2) must allow for operator intervention to validate the proper execution of individually selected equipment functions.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-18
Repealed
(Repealed by P.L.26-2000, SEC.46.)

IC 3-11-15-19
Repealed
(Repealed by P.L.26-2000, SEC.46.)

IC 3-11-15-20
Voting system; accuracy
Sec. 20. (a) A voting system must be able to record accurately each vote and be able to produce an accurate report of all votes cast.
(b) As used in this subsection, "error rate" refers to the error rate of the voting system in counting ballots (determined by taking into

account only those errors that are attributable to the voting system and not attributable to an act of the voter). As required by 42 U.S.C. 15481, a voting system must comply with the error rate standards established under section 3.2.1. of the Voting System Standards approved by the Federal Election Commission on April 30, 2002, as those standards were in effect on October 29, 2002.
(c) The inclusion of control logic and data processing methods incorporating parity and check-sums (or equivalent error detection and correction methods) must demonstrate that the system has been designed for accuracy.
As added by P.L.3-1997, SEC.332. Amended by P.L.209-2003, SEC.166.

IC 3-11-15-21
Voting system; software
Sec. 21. Software used in a voting system must monitor the overall quality of data read-write and transfer quality status, checking the number and types of errors that occur in any of the relevant operations on data and how they were corrected.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-22
Ballot card voting system; verification and accuracy
Sec. 22. Ballot card voting systems must rely on the retention of ballots as a redundant means of verifying or auditing election results. As a means of assuring accuracy in electronic voting systems, the unit must incorporate multiple memories in the machine itself and in its programmable memory devices.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-23
Electronic voting system; preservation of electronic images of ballots
Sec. 23. To attain a measure of integrity over the process, the electronic voting systems must also maintain an image of each ballot that is cast, such that records of individual ballots are maintained by a subsystem independent and distinct from the main vote detection, interpretation, processing, and reporting path. The electronic images of each ballot must protect the integrity of the data and the anonymity of each voter, for example, by means of storage location scrambling. The ballot image records may be either machine-readable or manually transcribed, or both, at the discretion of the vendor.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-24
Voting system; status and degree of operability
Sec. 24. Ballot card voting and electronic voting systems must include built-in test, measurement, and diagnostic software, and hardware for detecting and reporting the system's status and degree

of operability.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-25
Voting system; recording and reporting capabilities
Sec. 25. A voting system must include capabilities of recording and reporting the date and time of normal and abnormal events and of maintaining a permanent record of audit information that cannot be turned off. A voting system must include provisions to detect and record significant events, such as casting a ballot, error conditions that cannot be disposed of by the system itself, or time-dependent or programmed events that occur without the intervention of the voter or a polling place operator.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-26
Ballot counting software
Sec. 26. The ballot counting software must be designed in a modular fashion and not be self-modifying. Modular programs must consist of code written in relatively small and easily identifiable sections, with each unit having a single entry point and a single exit point. Each module must have a specific function that can be tested and verified more or less independently of the remainder of the code. Appendix E of the Performance and Test Standards for Punchcard, Marksense, and Direct Recording contains numerical guidelines for program modules.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-27
Repealed
(Repealed by P.L.26-2000, SEC.46.)

IC 3-11-15-28
Repealed
(Repealed by P.L.26-2000, SEC.46.)

IC 3-11-15-29
Repealed
(Repealed by P.L.26-2000, SEC.46.)

IC 3-11-15-30
Repealed
(Repealed by P.L.26-2000, SEC.46.)

IC 3-11-15-31
Repealed
(Repealed by P.L.26-2000, SEC.46.)

IC 3-11-15-32
Compliance with other preferred coding practices and software

characteristics
Sec. 32. In considering the compliance of a voting system with this chapter, the commission may determine whether the system conforms with other preferred coding practices and software characteristics set forth in the Voting System Standards adopted by the Federal Election Commission on April 30, 2002.
As added by P.L.3-1997, SEC.332. Amended by P.L.209-2003, SEC.167.

IC 3-11-15-33
Real-time monitoring of system status and data quality
Sec. 33. The vendor shall provide for the real-time monitoring of system status and data quality. The election division (or the competent person designated by the commission to act on behalf of the election division) shall determine methods of assessment with the advice of a test authority. Implementation options include the following:
(1) Hardware monitoring of redundant processing functions which are carried out in parallel or serially.
(2) Statistical assessment and measures of system operation.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-34
Quality assessment
Sec. 34. Measurement of the relative frequency of entry to program units and the frequency of exception conditions must be included as part of the quality assessment.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-35
Repealed
(Repealed by P.L.176-1999, SEC.134.)

IC 3-11-15-36
Errors in operations; corrections
Sec. 36. Software used in all systems must monitor the overall quality of data read-write and transfer quality status, checking the number and types of errors that occur in any of the relevant operations on data and how the errors were corrected. If the total number of corrected errors exceeds a predetermined threshold, or if errors on any one (1) type occur repeatedly, then the operation of the affected device must be suspended until the condition generating the errors has been corrected. Any uncorrectable error must result in an immediate halt and provide an appropriate message to the voter or polling place official.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-37
Retention of ballots for verification of election results
Sec. 37. Ballot card voting systems must rely on the retention of

ballots as a redundant means of verifying election results. As a means of assuring accuracy in electronic voting systems, the unit must incorporate multiple memories in the machine itself and in the unit's programmable memory devices. To attain a measure of integrity over the process, an electronic voting system must also maintain images of each ballot that is cast so that records of individual ballots are maintained by a subsystem independent and distinct from the main vote detection, diagnostic, processing, and reporting path.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-38
Stored images of ballots
Sec. 38. The stored images of each ballot must protect the integrity of the data and the anonymity of each voter by such means as storage location scrambling. The ballot image records may be either machine readable or manually transcribed, or both, at the discretion of the vendor.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-39
Firmware instructions; undervoting permitted
Sec. 39. The electronic voting system firmware instructions must contain necessary logical instructions to determine correct recording of each and every candidate or public question selection made by the voter to the appropriate memory registers and tables. In the case of a partially voted ballot, deliberate undervoting by a voter must be permitted. This undervoting must be validated by machine determination that particular candidate or public question selections have not been made. In cases where a selected candidate or vote on a public question is not recording correctly upon casting of the ballot, the electronic voting system equipment must generate an error signal and automatically stop operation of the machine until the problem is resolved.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-40
Reconciliation of sum of selections and undervotes
Sec. 40. After every ballot is cast, a reconciliation of the sum of selections and undervotes must occur. The undervotes may not be generated as a default but must be generated as the result of scanning the ballot as the ballot is cast.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-41
Status messages
Sec. 41. Status messages must become part of the real-time audit record. Latitude in software design is necessary so that consideration can be given to various user processing and reporting needs. The user shall require status and information messages to be displayed and

reported in real-time.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-42
Status messages; display
Sec. 42. Depending on the critical nature of the message, and the particular jurisdiction's needs, status messages shall preferably be displayed and reported by suitable, unambiguous indicators or English language text. Noncritical status messages may be displayed if the message does not require operator intervention by means of numerical codes, for subsequent interpretation and reporting as ambiguous text.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-43
Audit record; ability of voter to change vote before ballot cast
Sec. 43. (a) The audit record provisions in this chapter are essential to the complete recording of election operations and reporting of the vote tally. This list of audit records must reflect all of the idiosyncrasies of a system.
(b) As required by 42 U.S.C. 15481, the voting system must:
(1) produce a permanent paper record with a manual audit capacity for the system; and
(2) provide the voter with an opportunity to change the ballot or correct any error before the permanent paper record is produced.
(c) The paper record produced under subsection (b) must be made available as an official record for a recount or contest conducted with respect to any election in which the voting system was used.
As added by P.L.3-1997, SEC.332. Amended by P.L.209-2003, SEC.168.

IC 3-11-15-44
In-process audit records; contents
Sec. 44. In-process audit records consist of data documenting precinct and central count system operation during diagnostic routines and the casting and tallying of ballots. At a minimum, the in-process audit records for all systems must contain the following items, except as otherwise noted:
(1) Machine generated error and exception messages to ensure that successful recovery has been accomplished. Examples include the following:
(A) The source and disposition of system interrupts resulting in entry into exception handling routines.
(B) All messages generated by exception handlers.
(C) The identification code and number of occurrences for each hardware and software error or failure.
(D) Notification of system log-in or access errors, file access errors, and physical violations of security as they occur, and a summary record of these events after processing. (E) For ballot card voting systems, an event log of any ballot-related exceptions, such as the following:
(i) Quantity of ballots that are not processable.
(ii) Quantity of ballots requiring special handling.
(iii) In a central count environment, quantity identification number of aborted precincts.
(F) Other exceptional events such as power failures, failure of critical hardware components, data transmission errors, or other types of operating anomalies.
(2) Critical system status messages other than informational messages displayed by the system during the course of normal operations. These items include the following:
(A) Diagnostic and status messages upon startup.
(B) The "zero totals" check conducted before opening the polling place or counting a precinct centrally.
(C) For ballot card voting systems, the initiation or termination of card reader and communications equipment operations.
(D) For electronic voting system machines, the event (and time, if available) of enabling/casting each ballot that is each voter's transaction as an event. This data can be compared with the public counter for reconciliation purposes.
(3) Status messages that are generated by the machine's data quality monitor or by software and hardware condition monitors. For example, a cumulative or summary record of data read-write-verify, parity, or check-sum errors and retries is required. The intent is to gauge the accuracy of the ballot data and adequacy of the system in monitoring and detecting system processing errors.
(4) System generated log of all normal process activity and system events that require operator intervention so that each operator access can be monitored and access sequence can be constructed.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-45
General features and capabilities of access policy; disclosure
Sec. 45. The vendor shall disclose the general features and capabilities of the access policy. The generic capabilities should include the following:
(1) Software access controls.
(2) Hardware access controls.
(3) Effective password management.
(4) The protection abilities of a particular operating system.
(5) The general characteristics of supervisory access privileges.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-46
Access policies defined by using jurisdiction
Sec. 46. The using jurisdiction in charge of voting system

operations is responsible for defining the specific access policies applying to each election and for defining any variations of these resulting from use of the system in more than one (1) environment.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-47
Access control policy; limitations on access
Sec. 47. The access control policy must identify all persons to whom access is granted and the specific functions and data to which each holds authorized access. If an authorization is limited to a specific time, time interval, or phase of the voting or counting operations, this limitation must also be specified.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-48
Access control policy; requirements
Sec. 48. The access control policy:
(1) may not affect the ability of a voter to record votes and submit a ballot; and
(2) must preclude voter access to all other physical facilities of the vote-counting processes.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-49
Approval required before voting system is marketed, sold, leased, installed, or implemented
Sec. 49. Before a vendor markets, sells, leases, installs, or permits the implementation of a voting system in Indiana, the commission must have approved the vendor's application for the approval of the voting system.
As added by P.L.3-1997, SEC.332. Amended by P.L.14-2004, SEC.135.

IC 3-11-15-50
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-11-15-51
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-11-15-52
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-11-15-53
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-11-15-54 Software or source code changes
Sec. 54. Notwithstanding any other provision of this chapter, the software or source code of a voting system may not be changed while an election is being conducted or during the canvassing of the election's results.
As added by P.L.3-1997, SEC.332.

IC 3-11-15-55
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-11-15-56
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-11-15-57
Repealed
(Repealed by P.L.221-2005, SEC.144.)

IC 3-11-15-58
Repealed
(Repealed by P.L.221-2005, SEC.144.)



CHAPTER 16. VOTING SYSTEM TECHNICAL OVERSIGHT PROGRAM

IC 3-11-16-2
Program established
Sec. 2. The voting system technical oversight program is established.
As added by P.L.221-2005, SEC.95.

IC 3-11-16-3
Secretary of state to contract for operation of program
Sec. 3. The secretary of state shall contract with a person or an entity to conduct the program for a term specified in the contract.
As added by P.L.221-2005, SEC.95.

IC 3-11-16-4
Requirements of contractor
Sec. 4. The person or entity designated under this chapter to conduct the program shall do the following:
(1) Develop and propose procedures and standards for the certification, acquisition, functioning, training, and security for voting systems used to conduct elections in Indiana.
(2) Compile and maintain an inventory of all voting systems used to conduct elections in Indiana.
(3) Review reports concerning voting systems prepared by independent laboratories and submitted by applicants for voting system certification.
(4) Recommend to the commission whether an application for voting system certification should be approved and, if so, whether the approval should be subject to any restrictions or conditions to ensure compliance with Indiana law.
(5) Perform any additional testing of a voting system necessary to determine whether the voting system complies with state law.
(6) Each year perform random audits of voting systems used to conduct Indiana elections and prepare reports indicating whether the voting systems have been certified, programmed, and used in compliance with Indiana law.
(7) Review contracts, leases, purchase orders, and amendments to those documents concerning the acquisition or maintenance of voting systems.
(8) Assist with the development of quantity purchase agreements and other contracts for the lease or purchase of voting systems. (9) Perform any other duties related to the approval or use of voting systems as provided in:
(A) state law; or
(B) the contract described in section 3 of this chapter.
As added by P.L.221-2005, SEC.95.



CHAPTER 17. VOTING SYSTEM VIOLATIONS

IC 3-11-17-2
Sale, lease, installation, implementation, or permission for use of voting system in violation of election law; civil penalty
Sec. 2. In addition to any other penalty imposed, a vendor who knowingly, recklessly, or negligently sells, leases, installs, implements, or permits the use of a voting system in an election conducted in Indiana in violation of this title is subject to a civil penalty under this chapter.
As added by P.L.221-2005, SEC.96.

IC 3-11-17-3
Civil penalty assessed by secretary of state; maximum penalty
Sec. 3. If the secretary of state determines that a vendor is subject to a civil penalty under section 2 of this chapter, the secretary of state may assess a civil penalty. The civil penalty assessed under this section may not exceed three hundred thousand dollars ($300,000), plus any investigative costs incurred and documented by the secretary of state.
As added by P.L.221-2005, SEC.96.

IC 3-11-17-4
Imposition of civil penalty requires administrative adjudication
Sec. 4. The secretary of state is subject to IC 4-21.5 in imposing a civil penalty under this chapter.
As added by P.L.221-2005, SEC.96.

IC 3-11-17-5
Deposit of civil penalties
Sec. 5. All civil penalties collected under this chapter shall be deposited with the treasurer of state in the voting system technical oversight program account established by section 6 of this chapter.
As added by P.L.221-2005, SEC.96.

IC 3-11-17-6
Voting system technical oversight program account; source and use of money; expenses
Sec. 6. (a) The voting system technical oversight program account is established with the state general fund to provide money for administering and enforcing IC 3-11-7, IC 3-11-7.5, IC 3-11-15, IC 3-11-16, and this chapter. (b) The election division shall administer the account. With the approval of the budget agency, funds in the account are available to augment and supplement the funds appropriated to the election division for the purposes described in this section.
(c) The expenses of administering the account shall be paid from the money in the account.
(d) The account consists of the following:
(1) All civil penalties collected under this chapter.
(2) Fees collected under IC 3-11-15-4.
(3) Contributions to the account made in accordance with a settlement agreement executed with a voting system vendor.
(e) Money in the account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.221-2005, SEC.96. Amended by P.L.3-2008, SEC.3; P.L.120-2009, SEC.11.



CHAPTER 18. REPEALED



CHAPTER 18.1. VOTE CENTERS

IC 3-11-18.1-2
"Active voter"
Sec. 2. As used in this chapter, "active voter" means a voter who is not an inactive voter under IC 3-7-38.2.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-3
Designation of county as vote center county; adoption of vote center order and plan
Sec. 3. (a) A county must comply with this section to become a vote center county.
(b) As used in this section, "board" refers to any of the following:
(1) The county election board.
(2) The board of elections and registration established under IC 3-6-5.2 or IC 3-6-5.4.
(c) The board shall hold a public hearing to present a draft plan for administration of vote centers in the county.
(d) After presentation of the draft plan under subsection (c), the board shall accept written public comments on the draft plan.
(e) At least thirty (30) days after the hearing held under subsection (c), the board shall hold a public hearing to consider the following:
(1) The draft plan.
(2) The written public comments.
(3) Any other public comment that the board may permit on the draft plan.
(f) After consideration of the draft plan and the public comments, the board may do the following:
(1) Adopt an order approving the draft plan.
(2) Amend the draft plan and adopt an order approving the amended draft plan.
The board may adopt the order to approve a plan only by unanimous vote of the entire membership of the board.
(g) All members of the board must sign the order adopting the

plan.
(h) The order and the adopted plan must be filed with the election division and must include a copy of:
(1) a resolution adopted by the county executive; and
(2) a resolution adopted by the county fiscal body;
approving the designation of the county as a vote center county.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-4
Vote center plan; requirements
Sec. 4. The plan required by section 3 of this chapter must include at least the following:
(1) The total number of vote centers to be established.
(2) The location of each vote center.
(3) The effective date of the order.
(4) The following information according to the computerized list (as defined in IC 3-7-26.3-2) as of the date of the order:
(A) The total number of voters within the county.
(B) The number of active voters within the county.
(C) The number of inactive voters within the county.
(5) For each vote center designated under subdivision (2), a list of the precincts whose polls will be located at the vote center consistent with section 13 of this chapter.
(6) For each vote center designated under subdivision (2), the number of precinct election boards that will be appointed to administer an election at the vote center.
(7) For each precinct election board designated under subdivision (6), the number and name of each precinct the precinct election board will administer consistent with section 13 of this chapter.
(8) For each vote center designated under subdivision (2), the number and title of the precinct election officers who will be appointed to serve at the vote center.
(9) For each vote center designated under subdivision (2):
(A) the number and type of ballot variations that will be provided at the vote center; and
(B) whether these ballots will be:
(i) delivered to the vote center before the opening of the polls; or
(ii) printed on demand for a voter's use.
(10) A detailed description of any hardware, firmware, or software used:
(A) to create an electronic poll list for each precinct whose polls are to be located at a vote center; or
(B) to establish a secure electronic connection between the county election board and the precinct election officials administering a vote center.
(11) A description of the equipment and procedures to be used to ensure that information concerning a voter entered into any electronic poll list used by precinct election officers at a vote

center is immediately accessible to:
(A) the county election board; and
(B) the electronic poll lists used by precinct election officers at all other vote centers in the county.
(12) For each precinct designated under subdivision (5), the number of electronic poll lists to be provided for the precinct.
(13) The security and contingency plans to be implemented by the county to do all of the following:
(A) Prevent a disruption of the vote center process.
(B) Ensure that the election is properly conducted if a disruption occurs.
(C) Prevent access to an electronic poll list without the coordinated action of two (2) precinct election officers who are not members of the same political party.
(14) A certification that the vote center complies with the accessibility requirements applicable to polling places under IC 3-11-8.
(15) A sketch depicting the planned layout of the vote center, indicating the location of:
(A) equipment; and
(B) precinct election officers;
within the vote center.
(16) The total number and locations of satellite offices to be established under IC 3-11-10-26.3 at vote center locations designated under subdivision (2) to allow voters to cast absentee ballots in accordance with IC 3-11. However, a plan must provide for at least one (1) vote center to be established as a satellite office under IC 3-11-10-26.3 on the two (2) Saturdays immediately preceding an election day.
(17) The method and timing of providing voter data to persons who are entitled to receive the data under this title. Data shall be provided to all persons entitled to the data without unreasonable delay.
As added by P.L.1-2011, SEC.3. Amended by P.L.225-2011, SEC.69.

IC 3-11-18.1-5
Use of vote centers
Sec. 5. A plan must provide a vote center for use by voters residing within the county for use in a primary election, general election, special election, municipal primary, or municipal election conducted on or after the effective date of the county election board's order.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-6
Number of vote centers required
Sec. 6. When the total number of active voters in the county equals at least twenty-five thousand (25,000), the following apply:
(1) The plan must provide for at least one (1) vote center for each ten thousand (10,000) active voters. (2) In addition to the vote centers designated in subdivision (1), the plan must provide for a vote center for any fraction of ten thousand (10,000) voters.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-7
Designation of vote center county; criteria
Sec. 7. Before adopting an order designating a county as a vote center county under this chapter, the county election board must determine the following:
(1) That the secure electronic connection as described under section 4(10)(B) of this chapter is sufficient to prevent:
(A) any voter from voting more than once; and
(B) unauthorized access by any person to:
(i) the electronic poll lists for a precinct whose polls are to be located at the vote center; or
(ii) the computerized list of voters of the county.
(2) That the planned design and location of the equipment and precinct officers will provide the most efficient access for:
(A) voters to enter the polls, cast their ballots, and leave the vote center; and
(B) precinct election officials, watchers, challengers, and pollbook holders to exercise their rights and perform their duties within the vote center.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-8
Effective date of designation; rescission of designation
Sec. 8. (a) The designation of a county as a vote center county takes effect immediately upon the filing of the order with the election division, unless otherwise specified by the county election board.
(b) The designation of a county as a vote center county remains in effect until the county election board, by unanimous vote of its entire membership:
(1) rescinds the order designating the county as a vote center county; and
(2) files a copy of the document rescinding the order with the election division.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-9
Notice of vote center locations
Sec. 9. The county executive shall publish notice of the location of each vote center in accordance with IC 3-11-8-3.2.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-10
Administration of election according to laws and plan
Sec. 10. Except as otherwise provided by this chapter, the county shall administer an election conducted at a vote center in accordance

with federal law, this title, and the plan adopted with the county election board's order under section 3 of this chapter.
As added by P.L.1-2011, SEC.3. Amended by P.L.225-2011, SEC.70.

IC 3-11-18.1-11
Casting absentee ballots at vote centers located at satellite offices
Sec. 11. Notwithstanding any other law, a voter who resides in a vote center county is entitled to cast an absentee ballot at a vote center located at a satellite office of the county election board established under IC 3-11-10-26.3 in the same manner and subject to the same restrictions applicable to a voter wishing to cast an absentee ballot before an absentee board located in the office of the circuit court clerk or board of elections and registration.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-12
Electronic poll lists at vote centers
Sec. 12. Notwithstanding any other law, the electronic poll list used at each vote center:
(1) must comply with IC 3-11-8-10.3;
(2) may include an electronic image of the signature of a voter taken from the voter's registration application, if available; and
(3) may be in a format approved by the secretary of state.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-13
Voter right to cast vote at any vote center in county
Sec. 13. Notwithstanding any other law, including IC 3-11-8-2 and IC 3-14-2-11, a voter who resides in a vote center county is entitled to cast a ballot at any vote center established in the county without regard to the precinct in which the voter resides.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-14
Separation of ballots at vote center by precinct
Sec. 14. The precinct election board administering an election at a vote center shall keep the ballots cast in each precinct separate from the ballots cast in any other precinct whose election is administered at the vote center, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined and included on the statement required by IC 3-12-4-9.
As added by P.L.1-2011, SEC.3.

IC 3-11-18.1-15
Amendment of county vote center plan
Sec. 15. (a) A county may amend a plan adopted with a county election board's order under section 3 of this chapter.
(b) For a county to amend its plan:
(1) the county election board (or board of elections and

registration established under IC 3-6-5.2 or IC 3-6-5.4), by unanimous vote of the entire membership of the board, must approve the plan amendment;
(2) all members of the board must sign the amendment; and
(3) the amendment must be filed with the election division.
(c) A plan amendment takes effect immediately upon filing with the election division, unless otherwise specified by the county election board.
As added by P.L.1-2011, SEC.3. Amended by P.L.225-2011, SEC.71.






ARTICLE 11.5. COUNTING ABSENTEE BALLOTS AT A CENTRAL LOCATION

CHAPTER 1. COUNTY OPTION FOR COUNTING ABSENTEE BALLOTS AT A CENTRAL LOCATION

IC 3-11.5-1-2
Repealed
(Repealed by P.L.3-1997, SEC.476.)

IC 3-11.5-1-2.1
Repealed
(Repealed by P.L.3-1997, SEC.476.)

IC 3-11.5-1-3
Repealed
(Repealed by P.L.3-1997, SEC.476.)

IC 3-11.5-1-4
Statutes in conflict with article; applicability
Sec. 4. To the extent that they are in conflict with this article, the following statutes do not apply to a county that has adopted a resolution described by section 1 of this chapter:
(1) IC 3-11-4-22.
(2) IC 3-11-10-1.5.
(3) IC 3-11-10-3.
(4) IC 3-11-10-5.
(5) IC 3-11-10-6.
(6) IC 3-11-10-7.
(7) IC 3-11-10-8.
(8) IC 3-11-10-9.
(9) IC 3-11-10-11.
(10) IC 3-11-10-12.
(11) IC 3-11-10-12.5.
(12) IC 3-11-10-13.
(13) IC 3-11-10-14.
(14) IC 3-11-10-15. (15) IC 3-11-10-16.
(16) IC 3-11-10-17.
(17) IC 3-11-10-18.
(18) IC 3-11-10-20.
(19) IC 3-11-10-21.
(20) IC 3-11-10-22.
(21) IC 3-11-10-23.
(22) IC 3-11-10-31.
(23) IC 3-11-10-32.
(24) IC 3-11-10-34.
(25) IC 3-11-10-35.
(26) IC 3-11-10-36.
(27) IC 3-11-10-37.
(28) IC 3-12-2.
(29) IC 3-12-3-12.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.3-1997, SEC.334; P.L.66-2010, SEC.26; P.L.225-2011, SEC.72.



CHAPTER 2. DEFINITIONS

IC 3-11.5-2-2
Central location for counting absentee ballots
Sec. 2. As used in this article, "central location for counting absentee ballots" refers to a location for counting absentee ballots that a county election board must establish under this article.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.138.

IC 3-11.5-2-3
Repealed
(Repealed by P.L.3-1997, SEC.476.)

IC 3-11.5-2-4
Repealed
(Repealed by P.L.3-1997, SEC.476.)

IC 3-11.5-2-5
When an absentee ballot application or absentee ballot is considered sent
Sec. 5. An absentee ballot application or an absentee ballot is considered "sent" to a voter if the application or ballot is:
(1) sent by United States mail addressed to the voter;
(2) transmitted by fax to a number provided by the voter; or
(3) personally given to the voter.
As added by P.L.126-2002, SEC.77.



CHAPTER 3. WATCHERS FOR POLITICAL PARTIES, CANDIDATES, AND THE MEDIA

IC 3-11.5-3-2
Rights and requirements of appointed watchers
Sec. 2. (a) Political parties or independent candidates described in IC 3-6-8-1 may appoint watchers at a central location for counting absentee ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-8.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.3-1995, SEC.116.

IC 3-11.5-3-3
Candidate appointed watchers; rights and requirements
Sec. 3. (a) A candidate entitled to appoint a watcher under IC 3-6-9 may appoint a watcher at a central location for counting absentee ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-9.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-3-4
Media appointed watchers; rights and requirements
Sec. 4. (a) Media entitled to appoint a watcher under IC 3-6-10 may appoint a watcher at a central location for counting absentee ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-10.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.



CHAPTER 4. GENERAL PROCEDURES FOR COUNTIES

IC 3-11.5-4-2
Recast of certain ballots
Sec. 2. (a) This section applies to a voter voting by an absentee ballot that is defective and ordered corrected under IC 3-11-2-16 or includes a candidate for election to office who:
(1) ceases to be a candidate; and
(2) is succeeded by a candidate selected under IC 3-13-1 or IC 3-13-2.
(b) Through the last day before the election day, an absentee voter may recast the ballot during the period specified by IC 3-11-10-26. To obtain another set of ballots, the absentee voter must present a written request for another set of ballots from the circuit court clerk.
(c) Upon receiving a written request under subsection (b), the circuit court clerk shall do the following:
(1) Place the written request with the absentee voter's original ballots.
(2) Mark "canceled" on the original set of ballots.
(3) Preserve the original ballots with other defective ballots.
(4) Deliver a new set of ballots to the absentee voter.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.3-1995, SEC.117.

IC 3-11.5-4-3
Time for receipt of ballots
Sec. 3. A county election board must receive an absentee ballot before noon on election day.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-4-4
Refusal of ballots without genuine signature
Sec. 4. If a county election board finds that the signature on a ballot envelope or transmitted affidavit is not genuine, the board

shall write upon the ballot envelope the words "The county election board has rejected this ballot because the signature of this voter is not genuine.".
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.126-2002, SEC.79.

IC 3-11.5-4-5
Treatment of submitted ballot found genuine
Sec. 5. If a county election board unanimously finds that the signature on a ballot envelope or transmitted affidavit is genuine, the board shall enclose immediately the accepted and unopened ballot envelope, together with the voter's application for the absentee ballot, in a large or carrier envelope. The envelope shall be securely sealed and endorsed with the name and official title of the circuit court clerk and the following words: "This envelope contains an absentee ballot and must be opened only on election day under IC 3-11.5.".
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.126-2002, SEC.80.

IC 3-11.5-4-6
Secure keeping of ballots
Sec. 6. Each circuit court clerk shall keep all accepted ballot envelopes securely in the clerk's office until the ballot envelopes are opened by absentee ballot counters in accordance with this chapter.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-4-7
Acceptance of posted absentee ballots
Sec. 7. Not later than noon on election day each circuit court clerk, or an agent of the clerk, shall visit the appropriate post office to accept delivery of absentee envelopes.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-4-8
Certification of voter names; delivery of certificates
Sec. 8. (a) Each county election board shall certify the names of voters:
(1) to whom absentee ballots were sent or who marked ballots in person; and
(2) whose ballots have been received by the board under this chapter;
after the certification under section 1 of this chapter and not later than noon on election day.
(b) The county election board shall have:
(1) the certificates described in subsection (a); and
(2) the circuit court clerk's certificates for voters who have registered and voted under IC 3-7-36-14;
delivered to the precinct election boards at their respective polls on election day by couriers appointed under section 22 of this chapter.
(c) The certificates shall be delivered not later than 3 p.m. on

election day.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.126-2002, SEC.81.

IC 3-11.5-4-9
Marking of poll list indication of absentee voters; disposition of certificate materials
Sec. 9. (a) Upon delivery of the certificates under section 8 of this chapter to a precinct election board, the inspector shall do the following in the presence of the poll clerks:
(1) Mark the poll list.
(2) Attach the certificates of voters who have registered and voted under IC 3-7-36-14 to the poll list.
The poll clerks shall sign the statement printed on the certificate indicating that the inspector marked the poll list and attached the certificates under this section in the presence of both poll clerks to indicate that the absentee ballot of the voter has been received by the county election board.
(b) The inspector shall then deposit:
(1) the certificate prepared under section 1 of this chapter;
(2) the certificate prepared under section 8 of this chapter; and
(3) any challenge affidavit executed by a qualified person under section 16 of this chapter;
in an envelope in the presence of both poll clerks.
(c) The inspector shall seal the envelope. The inspector and each poll clerk shall then sign a statement printed on the envelope indicating that the inspector or poll clerk has complied with the requirements of this chapter governing the marking of the poll list and certificates.
(d) The couriers shall immediately return the envelope described in subsection (b) to the county election board. Upon delivering the envelope to the county election board, each courier shall sign a statement printed on the envelope indicating that the courier has not opened or tampered with the envelope since the envelope was delivered to the courier.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.126-2002, SEC.82; P.L.225-2011, SEC.73.

IC 3-11.5-4-10
Late receipt of ballots
Sec. 10. Subject to section 7 of this chapter, absentee ballots received by mail (or by fax or electronic mail under IC 3-11-4-6) after noon on election day are considered as arriving too late and may not be counted.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.126-2002, SEC.83; P.L.198-2005, SEC.12.

IC 3-11.5-4-11
Rejected ballots; exceptions to rejection
Sec. 11. At any time after the couriers return the certificate under

section 9 of this chapter, absentee ballot counters appointed under section 22 of this chapter, in the presence of the county election board, shall, except for a ballot rejected under section 13 of this chapter:
(1) open the outer or carrier envelope containing an absentee ballot envelope and application;
(2) announce the absentee voter's name; and
(3) compare the signature upon the application with the signature upon the affidavit on the ballot envelope or transmitted affidavit.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.126-2002, SEC.84.

IC 3-11.5-4-12
Acceptance of initially rejected ballot; procedure; treatment of certain ballots as provisional ballots
Sec. 12. (a) If the absentee ballot counters find under section 11 of this chapter that:
(1) the affidavit is properly executed;
(2) the signatures correspond;
(3) the absentee voter is a qualified voter of the precinct;
(4) the absentee voter is registered and is not required to file additional information with the county voter registration office under IC 3-7-33-4.5; and
(5) in case of a primary election, if the absentee voter has not previously voted, the absentee voter has executed the proper declaration relative to age and qualifications and the political party with which the absentee voter intends to affiliate;
the absentee ballot counters shall open the envelope containing the absentee ballots so as not to deface or destroy the affidavit and take out each ballot enclosed without unfolding or permitting a ballot to be unfolded or examined.
(b) If the absentee ballot counters find under subsection (a) that the voter has not filed the additional information required to be filed with the county voter registration office under IC 3-7-33-4.5, but that all of the other findings listed under subsection (a) apply, the absentee ballot shall be processed as a provisional ballot under IC 3-11.7.
(c) The absentee ballot counters shall then deposit the ballots in a secure envelope with the name of the precinct set forth on the outside of the envelope. After the absentee ballot counters or the county election board has made the findings described in subsection (a) or section 13 of this chapter for all absentee ballots of the precinct, the absentee ballot counters shall remove all the ballots deposited in the envelope under this section for counting under IC 3-11.5-5 or IC 3-11.5-6.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.209-2003, SEC.169; P.L.221-2005, SEC.97; P.L.225-2011, SEC.74.
IC 3-11.5-4-13
Rejection of absentee ballots
Sec. 13. (a) If the absentee ballot counters find under section 11 of this chapter that any of the following applies, the ballots shall be rejected:
(1) The affidavit is insufficient or that the ballot has not been endorsed with the initials of:
(A) the two (2) members of the absentee voter board in the office of the clerk of the circuit court under IC 3-11-4-19 or IC 3-11-10-27;
(B) the two (2) members of the absentee voter board visiting the voter under IC 3-11-10-25; or
(C) the two (2) appointed members of the county election board or their designated representatives under IC 3-11-4-19.
(2) The signatures do not correspond or there is no signature.
(3) The absentee voter is not a qualified voter in the precinct.
(4) The absentee voter has voted in person at the election.
(5) The absentee voter has not registered.
(6) The ballot is open or has been opened and resealed. This subdivision does not permit an absentee ballot transmitted by fax or electronic mail under IC 3-11-4-6 to be rejected because the ballot was sealed in the absentee ballot envelope by the individual designated by the circuit court to receive absentee ballots transmitted by fax or electronic mail.
(7) The ballot envelope contains more than one (1) ballot of any kind for the same office or public question.
(8) In case of a primary election, if the absentee voter has not previously voted, the voter failed to execute the proper declaration relative to age and qualifications and the political party with which the voter intends to affiliate.
(9) The ballot has been challenged and not supported.
(b) Subsection (c) applies whenever a voter with a disability is unable to make a signature:
(1) on an absentee ballot application that corresponds to the voter's signature in the records of the county voter registration office; or
(2) on an absentee ballot security envelope that corresponds with the voter's signature:
(A) in the records of the county voter registration office; or
(B) on the absentee ballot application.
(c) The voter may request that the voter's signature or mark be attested to by any of the following:
(1) The absentee voter board under section 22 of this chapter.
(2) A member of the voter's household.
(3) An individual serving as attorney in fact for the voter.
(d) An attestation under subsection (c) provides an adequate basis for the absentee ballot counters to determine that a signature or mark complies with subsection (a)(2).
(e) If the absentee ballot counters are unable to agree on a finding described under this section or section 12 of this chapter, the county

election board shall make the finding.
(f) The absentee ballot counters or county election board shall issue a certificate to a voter whose ballot has been rejected under this section if the voter appears in person before the board not later than 5 p.m. on election day. The certificate must state that the voter's absentee ballot has been rejected and that the voter may vote in person under section 21 of this chapter if otherwise qualified to vote.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.38-1999, SEC.53; P.L.126-2002, SEC.85; P.L.1-2003, SEC.6; P.L.14-2004, SEC.139; P.L.198-2005, SEC.13.

IC 3-11.5-4-14
Rejected ballots; endorsement; processing and return
Sec. 14. (a) Each ballot rejected for any of the reasons prescribed by section 13 of this chapter shall, without being unfolded to disclose how the ballot is marked, be endorsed with the words: "Rejected (giving the reason or reasons for the rejection).".
(b) All rejected absentee ballots shall be enclosed and securely sealed in an envelope on which the absentee ballot counters shall write the words: "Rejected absentee ballots". The absentee ballot counters shall also identify the precinct and the date of the election on the envelope containing the rejected ballots.
(c) The rejected absentee ballots shall be returned to the same officer and in the same manner as prescribed by this title for the return and preservation of official ballots cast and uncast at the election.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-4-15
Challenge of absentee ballot at polls; procedure
Sec. 15. (a) The vote of an absentee voter may be challenged at the polls for the reason that the absentee voter is not a legal voter of the precinct where the ballot is being cast.
(b) Before the inspector prepares to mark the poll list to indicate that an absentee ballot cast by the voter has been received by the county election board according to a certificate delivered to the polls under section 1 or section 8 of this chapter, the inspector shall notify the challengers and the pollbook holders that the inspector is about to mark the poll list under this section. The inspector shall provide the challengers and pollbook holders with the name and address of each voter listed in the certificate so that the voter may be challenged under this article.
(c) The challenge under this section must be determined using the procedures for counting a provisional ballot under IC 3-11.7.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.140.

IC 3-11.5-4-16
Absentee voter's application as affidavit; challenge procedure
Sec. 16. (a) If an absentee ballot is challenged under section 15 of

this chapter, the absentee voter's application for an absentee ballot shall be considered as the affidavit required to be made by a voter when challenged at the polls while voting in person.
(b) Except as provided in subsection (c), the challenge procedure under this section is the same as though the ballot was cast by the voter in person.
(c) An absentee voter is not required to provide proof of identification.
(d) If a proper affidavit by a qualified person in the form required by IC 3-11-8-22.1 is made that would entitle the absentee voter to vote if the absentee voter had personally appeared, the couriers shall return the affidavit to the county election board in the same envelope as the certificate returned under section 9 of this chapter.
(e) The absentee ballot cast by the challenged voter shall be counted if the county election board makes the findings required under section 11 of this chapter.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.109-2005, SEC.10; P.L.164-2006, SEC.120.

IC 3-11.5-4-17
Absentee ballot of deceased voter
Sec. 17. (a) If proof is given to the absentee ballot counters that an absentee voter marked and forwarded an absentee ballot but died before election day, the ballot of the deceased voter shall be rejected under section 13 of this chapter and retained with the other rejected ballots under section 14 of this chapter.
(b) The casting of an absentee ballot by a deceased voter does not invalidate an election.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-4-18
Unreturned absentee ballot of voter voting in person
Sec. 18. If a voter has not returned an absentee ballot, the voter may vote in person. However, before the voter may vote, the voter must return the ballot to the county election board. The absentee ballot shall be marked "canceled" and preserved with the rejected ballots.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-4-19
Repealed
(Repealed by P.L.225-2011, SEC.93.)

IC 3-11.5-4-20
Absentee voter wishing to vote in person after poll list is marked
Sec. 20. If the inspector has marked the poll list to indicate that the absentee ballot cast by the voter has been received by the county election board, the voter may not vote in person except as provided in section 21 of this chapter.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.
IC 3-11.5-4-21
Voter appearing in person who has cast rejected absentee ballot
Sec. 21. If an envelope containing an absentee ballot has been marked "Rejected" and the voter appears in person at the precinct before the polls close, the voter may vote as any other voter voting in person if the voter presents the precinct election board with the certificate issued under section 13(f) of this chapter.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.1-2009, SEC.4.

IC 3-11.5-4-22
County election board appointments for absentee vote processing; eligibility; service by candidate or candidate's relative
Sec. 22. (a) Except as provided in subsection (b), each county election board shall appoint:
(1) absentee voter boards;
(2) teams of absentee ballot counters; and
(3) teams of couriers;
consisting of two (2) voters of the county, one (1) from each of the two (2) political parties that have appointed members on the county election board.
(b) Notwithstanding subsection (a), a county election board may appoint, by a unanimous vote of the board's members, only one (1) absentee ballot courier if the person appointed is a voter of the county.
(c) An otherwise qualified person is eligible to serve on an absentee voter board or as an absentee ballot counter or a courier unless the person:
(1) is unable to read, write, and speak the English language;
(2) has any property bet or wagered on the result of the election;
(3) is a candidate to be voted for at the election except as an unopposed candidate for precinct committeeman or state convention delegate; or
(4) is the spouse, parent, father-in-law, mother-in-law, child, son-in-law, daughter-in-law, grandparent, grandchild, brother, sister, brother-in-law, sister-in-law, uncle, aunt, nephew, or niece of a candidate or declared write-in candidate to be voted for at the election except as an unopposed candidate. This subdivision disqualifies a person whose relationship to the candidate is the result of birth, marriage, or adoption.
(d) A person who is a candidate to be voted for at the election or who is related to a candidate in a manner that would result in disqualification under subsection (c) may, notwithstanding subsection (c), serve as a member of an absentee voter board if:
(1) the candidate is seeking nomination or election to an office in an election district that does not consist of the entire county; and
(2) the county election board restricts the duties of the person as an absentee voter board member to performing functions that could have no influence on the casting or counting of absentee

ballots within the election district.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.38-1999, SEC.54; P.L.176-1999, SEC.92; P.L.14-2000, SEC.6; P.L.14-2004, SEC.141.

IC 3-11.5-4-23
Political party notice of number of appointees; recommendations for appointments
Sec. 23. (a) Not later than noon ten (10) days before absentee voting begins under IC 3-11-10-26, each county election board shall notify the county chairmen of the two (2) political parties that have appointed members on the county election board of the number of:
(1) absentee voter boards;
(2) teams of absentee ballot counters; and
(3) teams of couriers;
to be appointed under section 22 of this chapter.
(b) The county chairmen shall make written recommendations for the appointments to the county election board not later than noon three (3) days before absentee voting begins under IC 3-11-10-26. The county election board shall make the appointments as recommended.
(c) If a county chairman fails to make any recommendations, then the county election board may appoint any voters of the county who comply with section 22 of this chapter.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.3-1995, SEC.118; P.L.38-1999, SEC.55; P.L.14-2004, SEC.142.

IC 3-11.5-4-24
Poll list; inspector duties
Sec. 24. (a) In addition to the preparations described in IC 3-11-11-2, IC 3-11-13-27, or IC 3-11-14-16, the inspector shall:
(1) mark the poll list; and
(2) attach the certificates of voters who have registered and voted under IC 3-7-36-14 to the poll list;
in the presence of the poll clerks to indicate the voters of the precinct whose absentee ballots have been received by the county election board according to the certificate supplied under section 1 of this chapter.
(b) The poll clerks shall sign the statement printed on the certificate supplied under section 1 of this chapter indicating that the inspector:
(1) marked the poll list; and
(2) attached the certificates described in subsection (a)(2);
under this section in the presence of both poll clerks.
(c) The inspector shall retain custody of the certificate supplied under section 1 of this chapter until the certificate is returned under section 9 of this chapter.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.126-2002, SEC.86; P.L.221-2005, SEC.98.
IC 3-11.5-4-25
Repealed
(Repealed by P.L.126-2002, SEC.93.)

IC 3-11.5-4-26
Repealed
(Repealed by P.L.126-2002, SEC.93.)

IC 3-11.5-4-27
Repealed
(Repealed by P.L.126-2002, SEC.93.)

IC 3-11.5-4-28
Report of vote count; certificate
Sec. 28. When all votes have been counted, the precinct election board shall prepare a certificate stating the number of votes that each candidate received for each office and the number of votes cast on each public question. The number of votes that each candidate and public question received shall be written in words and numbers. The board shall also prepare a memorandum of the total vote cast for each candidate and ensure that each member of the board receives a copy of the memorandum.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.



CHAPTER 5. COUNTING OF ABSENTEE BALLOTS CAST ON PAPER BALLOTS

IC 3-11.5-5-2
Applicability of chapter; paper ballot cast votes
Sec. 2. This chapter applies to the counting of absentee ballots cast on paper ballots.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-3
Time for counting ballots
Sec. 3. Immediately after:
(1) the couriers have returned the certificate from a precinct under IC 3-11.5-4-9; and
(2) the absentee ballot counters or the county election board have made the findings required under IC 3-11-10 and IC 3-11.5-4 for the absentee ballots cast by voters of the precinct and deposited the accepted absentee ballots in the envelope required under IC 3-11.5-4-12;
the absentee ballot counters shall, in a central counting location designated by the county election board, count the absentee ballot votes for each candidate for each office and on each public question in the precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-4
Repealed
(Repealed by P.L.230-2005, SEC.91.)

IC 3-11.5-5-5
Uninterrupted vote count procedures
Sec. 5. To minimize delay, the absentee ballot counters shall

continue the count without interruption until all absentee ballots for the precinct are canvassed and the certificates required by this chapter are prepared and delivered to the person entitled to receive the certificates.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-6
Manner and order of counting ballots
Sec. 6. The ballots shall be counted by laying each ballot upon a table in the order in which the ballot was opened under IC 3-11.5-4-12.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-7
Ballot count; reading of names
Sec. 7. During the counting of the votes, one (1) of the absentee ballot counters shall read the name of the candidates voted for from the ballots. A:
(1) member of the county election board who is not a member of the same political party as the absentee ballot counter; or
(2) representative designated by the member;
reading the names shall view the ballots as the names are read.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-8
Vote counting; protest of ballot
Sec. 8. During the counting of the votes:
(1) an absentee ballot counter performing the counting;
(2) a member of the county election board; or
(3) a representative designated by the members;
may protest the counting of any ballot or any part of a ballot.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-9
Marking of protested ballot
Sec. 9. If a ballot or any part of a ballot is protested, an absentee ballot counter immediately shall write on the back of the protested ballot the word "counted" or "not counted", as appropriate.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-10
Protested votes referred to county election board
Sec. 10. If the absentee ballot counters cannot agree whether to count a ballot following a protest under section 8 of this chapter, the question shall be referred to the county election board for a decision.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-11
Absentee counters signing of protested ballots
Sec. 11. Following a decision by the absentee ballot counters or

the county election board, the absentee ballot counters shall officially sign each protested ballot.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-12
Separate counting of ballots from other precincts
Sec. 12. An absentee ballot counter may not count absentee ballots for a precinct under this chapter while counting absentee ballots for any other precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-13
Counting of ballots by two sets of vote counters
Sec. 13. (a) This section applies if at least two (2) sets of absentee ballot counters in a county are counting absentee ballots under this chapter.
(b) A set of absentee ballot counters may count absentee ballots from a precinct while another set of absentee ballot counters is counting absentee ballots from another precinct in the county if each set of counters counts the ballots in compliance with section 7 of this chapter.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-14
Counting federal write-in absentee ballots; minor errors on ballot; partial ballot invalidity and ballots not to be counted
Sec. 14. (a) This section applies to the counting of federal write-in absentee ballots described in IC 3-11-4-12.5.
(b) If a voter writes an abbreviation, a misspelling, or other minor variation instead of the correct name of a candidate or political party, that vote shall be counted if the intent of the voter can be determined.
(c) If a voter casts a ballot under this section for President or Vice President and writes in the name of a candidate or political party that has not certified a list of electors under IC 3-10-4-5, the vote for President or Vice President is void. The remaining votes on the ballot may be counted.
(d) IC 3-12-1-7 applies to a ballot subject to this section.
(e) A ballot subject to this section may not be counted if:
(1) the ballot was submitted from within the United States;
(2) the voter's application for a regular absentee ballot was received by the circuit court clerk or board of registration less than thirty (30) days before the election;
(3) the voter's completed regular state absentee ballot was received by the circuit court clerk or board of registration by the deadline for receiving absentee ballots under IC 3-11.5-4-7; or
(4) the ballot subject to this section was not received by the circuit court clerk or board of registration by the deadline for receiving absentee ballots under IC 3-11.5-4-7.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.198-2005, SEC.14; P.L.66-2010, SEC.27.
IC 3-11.5-5-15
Certificate of absentee vote count
Sec. 15. When all the votes have been counted, the absentee ballot counters shall prepare a certificate stating the number of votes that each candidate received for each office and the number of votes cast on each public question.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-16
Entry and memorandum of vote count
Sec. 16. The number of votes that each candidate and public question received shall be written in words and numbers. The absentee ballot counters shall prepare a memorandum of the total votes cast for each candidate and on each public question and ensure that each member of the county election board receives a copy of the memorandum.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-17
Delivery of certificates and tally papers
Sec. 17. The absentee ballot counters shall deliver the certificates prepared under section 15 of this chapter and the tally papers to the county election board immediately upon the tabulation of the vote in each precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-18
Securing ballots, certificates, and tally papers; delivery
Sec. 18. As soon as the ballots have been counted, the absentee ballot counters shall in the presence of the county election board do the following:
(1) Place in a strong paper envelope or bag the following:
(A) All ballots, voted and not voted, together with all protested and uncounted ballots.
(B) One (1) copy of each of the certificates prepared under IC 3-11.5-4-1 and IC 3-11.5-4-8.
(C) The tally papers.
(2) Securely seal the envelope or bag.
(3) Have both absentee ballot counters initial the envelope or bag.
(4) Plainly mark on the outside of the envelope or bag, in ink, the precinct for which the absentee ballots were cast.
(5) Deliver the envelope or bag to the circuit court clerk.
(6) Notify the circuit court clerk of the number of ballots placed in the envelope or bag.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-19
Oath of ballot counters
Sec. 19. Upon delivery of the envelope or bag to the circuit court

clerk, each absentee ballot counter shall take and subscribe an oath before the clerk stating that the counter:
(1) securely kept the ballots and papers in the envelope or bag;
(2) did not permit any person to open the envelope or bag or to otherwise touch or tamper with the ballots; and
(3) had no knowledge of any other person opening the envelope or bag.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-20
Filing of ballot counter's oath
Sec. 20. The circuit court clerk shall file the oath taken under section 19 of this chapter with the clerk's other election documents.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-21
Secure storage of ballots
Sec. 21. The circuit court clerk shall place the envelope or bag in a receptacle provided by the county executive with two (2) different locks.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-22
Locks on stored ballots
Sec. 22. The circuit court clerk shall do the following:
(1) Lock the receptacle provided under section 21 of this chapter.
(2) Retain one (1) key to one (1) lock of the receptacle.
(3) Give one (1) key to the other lock of the receptacle to the member of the county election board who is not a member of the same political party as the clerk.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-23
Time of ballot storage
Sec. 23. The circuit court clerk shall preserve the receptacle containing the envelope or bag in the clerk's office for the period required under IC 3-10-1-31 or IC 3-10-1-31.1.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.143.

IC 3-11.5-5-24
Time for retention of stored ballots when election contested
Sec. 24. If the election is contested, the clerk shall preserve the receptacle containing the envelope or bag as long as the contest is undetermined. During those periods the clerk shall keep the receptacle securely locked, subject only to an order of the court trying a contest.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.
IC 3-11.5-5-25
Destruction of stored ballots
Sec. 25. When permitted under IC 3-10-1-31 or IC 3-10-1-31.1, the clerk and a county election board member of the opposite political party shall remove the envelope or bag from the receptacle and destroy the envelope or bag.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.144.

IC 3-11.5-5-26
Contract with educational institution for disposal of ballots
Sec. 26. A county election board may contract with a state educational institution to dispose of the ballots. The contract must provide that:
(1) the ballots will be used by the state educational institution to conduct election research; and
(2) the state educational institution may not receive any ballots under this subsection until the period for retention under IC 3-10-1-31 or IC 3-10-1-31.1 has expired.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.145; P.L.2-2007, SEC.12.

IC 3-11.5-5-27
News media certificate of election results
Sec. 27. Immediately upon completion of the vote count, the absentee ballot counters shall make and sign a certificate for the news media showing the total number of absentee ballot votes received by each candidate and on each public question in the precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-28
Delivery of news media certificate
Sec. 28. The absentee ballot counters shall deliver the certificate to the circuit court clerk as soon as the certificate is completed. The circuit court clerk shall deliver the certificate made for the news media to any person designated to receive the certificate by the editors of the newspapers published in the county or by the managers of the radio and television stations operating in the county immediately upon the completion of the certificate, but not before the closing of the polls.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-5-29
Release of information concerning absentee ballot counts before close of polls other than as provided by chapter
Sec. 29. (a) This section applies to a person who observes or performs any of the following under this chapter:
(1) The counting of absentee ballots.
(2) The proceedings of absentee ballot counters or the county

election board regarding a protested ballot.
(3) The preparation of a certificate by absentee ballot counters.
(4) The delivery of a certificate to the circuit court clerk or county election board.
(b) Except as prescribed by this chapter, a person shall not provide any other person with information concerning the number of votes:
(1) a candidate received for an office; or
(2) cast to approve or reject a public question;
on absentee ballots counted under this chapter before the closing of the polls.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.



CHAPTER 6. COUNTING OF ABSENTEE BALLOTS CAST ON BALLOT CARDS

IC 3-11.5-6-2
Conditions for applicability of chapter; ballot cards
Sec. 2. This chapter applies to the counting of absentee ballots cast on ballot cards.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-3
Time for counting ballots; personnel
Sec. 3. Immediately after:
(1) the couriers have returned the certificate from a precinct under IC 3-11.5-4-9; and
(2) the absentee ballot counters or the county election board has made the findings required under IC 3-11-10 and IC 3-11.5-4 for the absentee ballots cast by voters of the precinct and deposited the accepted absentee ballots in the envelope required under IC 3-11.5-4-12;
the absentee ballot counters shall, in a central counting location designated by the county election board, count the absentee ballot votes for each candidate for each office and on each public question in the precinct with the assistance of any persons required for the operation of the automatic tabulating machine.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-4
Count of ballots without interruption
Sec. 4. To minimize delay, the absentee ballot counters shall continue to count without interruption until all absentee ballots for the precinct are canvassed and the certificates required by this chapter are prepared and delivered to the person entitled to receive the certificates. As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-5
Grouping of ballot cards
Sec. 5. The absentee ballot counters shall determine if the ballot cards are properly grouped and arranged so that all similar cards from a precinct are together before the ballots are counted on an automatic tabulating machine.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-6
Persons who may protest ballot
Sec. 6. During the tabulation of votes at a central counting location, an absentee ballot counter performing the count, a member of the county election board, or a representative designated by the member of the board may protest the counting of a ballot or part of a ballot cast by a voter of a precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-7
Referring protested ballot to county election board
Sec. 7. If the absentee ballot counters cannot agree whether to count a ballot following a protest under section 6 of this chapter, the question shall be referred to the county election board for a decision.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-8
Notations on contested ballots
Sec. 8. Following a decision by the absentee ballot counters or the county election board:
(1) the absentee ballot counters immediately shall write on the back of the protested ballot card the word "counted" or "not counted", as appropriate; and
(2) the person protesting the ballot under section 6 of this chapter shall officially sign the protested ballot card.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-9
Damaged ballots unable to be machine processed
Sec. 9. If an absentee ballot is damaged or defective so that the ballot cannot properly be counted by an automatic tabulating machine, a remake team composed of one (1) person from each of the major political parties of the county shall have the card prepared for processing so as to record accurately the intent of the voter insofar as the intent can be ascertained.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-10
Duplicate copy of damaged ballot; witnesses
Sec. 10. If necessary, a true duplicate copy shall be made of the

damaged ballot card in the presence of witnesses and substituted for the damaged card.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-11
Duplicate copy of defective card
Sec. 11. A duplicate ballot card shall be made of a defective card, not including the uncounted votes.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-12
Duplicate cards; identification information
Sec. 12. All duplicate cards must:
(1) be clearly labeled "duplicate"; and
(2) bear a serial number that shall be recorded on the damaged or defective card.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-13
Counting of duplicate instead of defective card
Sec. 13. Each duplicate ballot card shall be counted instead of the damaged or defective card.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-14
Failure to test tabulating machines for particular office or question; manual tabulation
Sec. 14. If a test of automatic tabulating machines required by IC 3-11-13-22 or IC 3-11-13-26 is not conducted for a particular office or public question, the absentee ballot votes for that office shall be counted manually.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-15
Direction to manually count ballots
Sec. 15. If for any reason the county election board determines that it is impracticable to count all or some of the absentee ballots under this chapter with an automatic tabulating machine, the board may direct that the ballot cards be counted manually.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-16
Standards for manually tabulated vote count
Sec. 16. If ballot cards are counted manually, the tabulation of votes must comply with the standards prescribed by IC 3-11-7.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-17
Counting write-in votes for federal office
Sec. 17. IC 3-11.5-5-14 applies to the counting of write-in

absentee ballots for a federal office cast on a ballot card received under 42 U.S.C. 1973ff.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-18
Certification of vote count; time
Sec. 18. When all the votes have been counted, the absentee ballot counters shall prepare a certificate stating the number of votes that each candidate received for each office and the number of votes cast on each public question.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-19
Certification of vote count; formal requirements; memorandum
Sec. 19. The number of votes that each candidate and each public question received shall be written in words and numbers. The absentee ballot counters shall prepare a memorandum of the total votes cast for each candidate and on each public question and ensure that each member of the county election board receives a copy of the memorandum.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-20
Delivery of certificate of vote count; return of equipment
Sec. 20. The absentee ballot counters shall deliver the certificates prepared under section 18 of this chapter and the return printed by the automatic tabulating machine to the county election board immediately upon the tabulation of the vote in each precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-21
Packaging counted ballots for storage
Sec. 21. As soon as the ballots have been counted, the absentee ballot counters shall in the presence of the county election board do the following:
(1) Place in a strong paper envelope or bag the following:
(A) All ballots, voted and not voted, together with all protested and uncounted ballots.
(B) One (1) copy of each of the certificates prepared under IC 3-11.5-4-1 and IC 3-11.5-4-8.
(C) The tally papers.
(2) Securely seal the envelope or bag.
(3) Have both absentee ballot counters initial the envelope or bag.
(4) Plainly mark on the outside of the envelope or bag, in ink, the precinct for which the absentee ballots were cast.
(5) Deliver the envelope or bag to the circuit court clerk.
(6) Notify the circuit court clerk of the number of ballots placed in the envelope or bag.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.
IC 3-11.5-6-22
Oath of ballot counters
Sec. 22. Upon delivery of the envelope or bag to the circuit court clerk, each absentee ballot counter shall take and subscribe an oath before the clerk stating that the counter:
(1) securely kept the ballots and papers in the envelope or bag;
(2) did not permit any person to open the envelope or bag or to otherwise touch or tamper with the ballots; and
(3) had no knowledge of any other person opening the envelope or bag.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-23
Filing of oath of ballot counters
Sec. 23. The circuit court clerk shall file the oath taken under section 22 of this chapter with the clerk's other election documents.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-24
Locks for ballot storage containers
Sec. 24. The circuit court clerk shall place the envelope or bag in a receptacle provided by the county executive with two (2) different locks.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-25
Keys to locks for ballot storage containers
Sec. 25. The circuit court clerk shall do the following:
(1) Lock the receptacle provided under section 24 of this chapter.
(2) Retain one (1) key to one (1) lock of the receptacle.
(3) Give one (1) key to the other lock of the receptacle to the member of the county election board who is not a member of the same political party as the clerk.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-26
Preservation of ballots; time requirements
Sec. 26. The circuit court clerk shall preserve the receptacle containing the envelope or bag in the clerk's office for the period required under IC 3-10-1-31 or IC 3-10-1-31.1.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.146.

IC 3-11.5-6-27
Preservation of ballots; time requirements of contested elections
Sec. 27. If the election is contested, the clerk shall preserve the receptacle containing the envelope or bag as long as the contest is undetermined. During those periods the clerk shall keep the receptacle securely locked, subject only to an order of the court

trying a contest.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-28
Destruction of stored ballots
Sec. 28. When permitted under IC 3-10-1-31 or IC 3-10-1-31.1, the clerk and a county election board member of the opposite political party shall remove the envelope or bag from the receptacle and destroy the envelope or bag.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.147.

IC 3-11.5-6-29
Contracts with educational institutions for destruction of ballots
Sec. 29. A county election board may contract with a state educational institution to dispose of the ballots. The contract must provide that:
(1) the ballots will be used by the state educational institution to conduct election research; and
(2) the state educational institution may not receive any ballots under this subsection until the period for retention under IC 3-10-1-31 or IC 3-10-1-31.1 has expired.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.148; P.L.2-2007, SEC.13.

IC 3-11.5-6-30
News media certificate; preparation
Sec. 30. Immediately upon completion of the vote count, the absentee ballot counters shall make and sign a certificate for the news media showing the total number of absentee ballot votes received by each candidate and on each public question in the precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-31
News media certificate; time and manner of release
Sec. 31. The absentee ballot counters shall deliver the certificate to the circuit court clerk as soon as the certificate is completed. The circuit court clerk shall deliver the certificate made for the news media to any person designated to receive the certificate by the editors of the newspapers published in the county or by the managers of the radio and television stations operating in the county immediately upon the completion of the certificate, but not before the closing of the polls.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-32
Release of voting information before closing of polls
Sec. 32. (a) This section applies to a person who observes or performs any of the following under this chapter: (1) The counting of absentee ballots.
(2) The proceedings of absentee ballot counters or the county election board regarding a protested ballot.
(3) The preparation of a certificate by absentee ballot counters.
(4) The delivery of a certificate to the circuit court clerk or county election board.
(b) Except as prescribed by this chapter, a person shall not provide any other person with information concerning the number of votes:
(1) a candidate received for an office; or
(2) cast to approve or reject a public question;
on absentee ballots counted under this chapter before the closing of the polls.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-33
Conduct of recount
Sec. 33. In case of a recount, all ballot cards shall be recounted in the manner prescribed by this chapter unless:
(1) the court ordering the recount or the state recount commission directs that the ballots be counted manually; or
(2) a request for a manual recount is made under IC 3-12-6 or IC 3-12-11.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.



CHAPTER 7. ADDITIONAL PROVISIONS RELATING TO COUNTING ABSENTEE BALLOTS AT A CENTRAL LOCATION

IC 3-11.5-7-2
Compensation of couriers and counters
Sec. 2. The voters appointed as couriers or absentee ballot counters under this article shall be compensated in the following manner:
(1) Couriers assigned to deliver absentee ballots certifications to the precincts on election day under IC 3-11.5-4-8, are entitled to a per diem established by the county executive and a sum for mileage established by the county fiscal body.
(2) The absentee ballot counters who are assigned to perform duties regarding absentee ballots on election day are entitled to a per diem established by the county executive.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.38-1999, SEC.56.

IC 3-11.5-7-3
Recounts; precinct of voter residence
Sec. 3. An absentee ballot is considered to be cast in the precinct in which the voter who cast the ballot resides for the purpose of the following chapters:
(1) IC 3-12-6.
(2) IC 3-12-11.
(3) IC 3-12-12.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-7-4
Repealed
(Repealed by P.L.3-1995, SEC.155.)






ARTICLE 11.7. PROVISIONAL VOTING

CHAPTER 1. APPLICATION AND GENERAL PROVISIONS

IC 3-11.7-1-3
Procedures relating to provisional ballots
Sec. 3. Except as otherwise provided in this article, the procedures described in this title for paper ballots apply to provisional ballots.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-1-4
Clerk to estimate number of provisional ballots required for an election
Sec. 4. Each circuit court clerk shall:
(1) not less than sixty (60) days before the date on which a general, primary, or municipal election is held; or
(2) not more than three (3) days after the date on which a special election is ordered;
estimate the number of provisional ballots that will be required in the county for the election.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-1-5
Repealed
(Repealed by P.L.14-2004, SEC.196.)

IC 3-11.7-1-6
Provisional ballots prepared by county election board
Sec. 6. (a) All provisional ballots shall be prepared and printed under the direction of each county election board.
(b) After completing the estimate required by section 4 of this chapter, the county election board shall immediately prepare the ballots and have the ballots printed.
(c) Except as provided in subsection (e), ballots prepared by the

county election board under this section must provide space for the voter to cast a write-in ballot.
(d) The provisional ballots that are prepared and printed under this section shall be delivered to the circuit court clerk not later than:
(1) forty-five (45) days before a general, primary, or municipal election; or
(2) thirty-two (32) days before a special election.
(e) Space for write-in voting for an office is not required if there are no declared write-in candidates for that office. However, procedures must be implemented to permit write-in voting for candidates for federal offices.
(f) This subsection applies to the printing of provisional ballots for a general election in which the names of the nominees for President and Vice President of the United States are to be printed on the ballot. The provisional ballots that are prepared and printed under this section must be delivered to the circuit court clerk or the clerk's authorized deputy not later than thirty-eight (38) days before the general election.
As added by P.L.126-2002, SEC.87. Amended by P.L.14-2004, SEC.150.

IC 3-11.7-1-7
Clerk's signature and seal on provisional ballots
Sec. 7. Each provisional ballot must be signed by the circuit court clerk or an individual authorized by the circuit court clerk and have the circuit court clerk's seal affixed.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-1-8
Provisional ballot envelopes
Sec. 8. The county election board shall provide to each precinct election board envelopes marked "Provisional Ballot" in which a provisional voter places the voter's provisional ballot.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-1-9
Marking provisional ballot packages
Sec. 9. Each package of provisional ballots delivered to a circuit court clerk shall be plainly marked on an appropriate attached label with the words: "This package contains _______ (giving number of ballots) provisional ballots.". The clerk shall securely keep all ballots in the clerk's office and shall distribute them to applicants as provided in this article.
As added by P.L.126-2002, SEC.87.



CHAPTER 2. CASTING A PROVISIONAL BALLOT

IC 3-11.7-2-2
Duties of voter; instructions to voter
Sec. 2. (a) A provisional voter shall do the following:
(1) Mark the ballot in the presence of no other person, unless the voter requests help in marking a ballot under IC 3-11-9.
(2) Fold each ballot separately.
(3) Fold each ballot so as to conceal the marking.
(4) Enclose each ballot, with the seal and signature of the circuit court clerk on the outside, together with any unused ballot, in

the envelope provided by the county election board under IC 3-11.7-1-8.
(5) Securely seal the envelope.
(b) A provisional voter may mark a ballot with a pen or a lead pencil.
(c) This subsection applies to a provisional voter described in section 1(a)(1), 1(a)(2), or 1(a)(3) of this chapter. As provided by 42 U.S.C. 15482, a precinct election officer shall give the provisional voter a copy of the written instructions prescribed by the county election board under IC 3-11.7-6-3 after the voter returns the envelope containing the provisional voter's ballots.
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.172.

IC 3-11.7-2-3
Duties of precinct election board; affidavits and envelopes; provisional ballots; ballots cast after regular polling hours
Sec. 3. (a) The precinct election board shall affix to the envelope the challenger's affidavit and the affidavit executed by the provisional voter under section 1 of this chapter.
(b) The form of the envelope is prescribed under IC 3-6-4.1-14. The envelope must permit a member of a precinct election board to indicate whether the voter has been issued a provisional ballot as the result of a challenge based on the voter's inability or declination to provide proof of identification.
(c) Except as provided in subsection (d) and in accordance with 42 U.S.C. 15482, the precinct election board shall securely keep the sealed envelope, along with the affidavits affixed to the envelope, in another envelope or container marked "Provisional Ballots".
(d) This subsection applies to the sealed envelope and the affidavits affixed to the envelope of a provisional voter described in section 1(a)(3) of this chapter. As required by 42 U.S.C. 15482, the precinct election board shall keep the sealed envelope or container separate from the envelope or container described in subsection (c). The envelope or container described in this subsection must be labeled "Provisional Ballots Issued After Regular Poll Closing Hours".
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.173; P.L.109-2005, SEC.11.

IC 3-11.7-2-4
Handling provisional ballots at close of polls
Sec. 4. As required by 42 U.S.C. 15482, at the close of the polls, the precinct election board shall do the following:
(1) Seal:
(A) all the provisional ballots; and
(B) any spoiled provisional ballots;
of provisional voters other than provisional voters described in section 1(a)(3) of this chapter in the container described in section 3(b) of this chapter and mark on the container the

number of provisional ballots contained.
(2) Seal:
(A) all the provisional ballots; and
(B) any spoiled provisional ballots;
of provisional voters described in section 1(a)(3) of this chapter in the container described in section 1(a)(3) of this chapter and mark on the container the number of provisional ballots contained.
The inspector shall return the container with all the provisional ballots to the circuit court clerk after the close of the polls.
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.174.



CHAPTER 3. PROVISIONAL BALLOT COUNTERS

IC 3-11.7-3-2
Qualifications for provisional ballot counters
Sec. 2. An otherwise qualified person is eligible to serve as a counter unless the person:
(1) is unable to read, write, and speak the English language;
(2) has any property bet or wagered on the result of the election;
(3) is a candidate to be voted for at the election in any part of the county, except as an unopposed candidate for precinct committeeman or state convention delegate; or
(4) is the spouse, parent, father-in-law, mother-in-law, child, son-in-law, daughter-in-law, grandparent, grandchild, brother, sister, brother-in-law, sister-in-law, uncle, aunt, nephew, or niece of a candidate or declared write-in candidate to be voted for at the election in any part of the county, except as an unopposed candidate. This subdivision disqualifies a person whose relationship to the candidate is the result of birth, marriage, or adoption.
As added by P.L.126-2002, SEC.87. Amended by P.L.14-2004, SEC.151.

IC 3-11.7-3-3
Recommendation of provisional ballot counters by county chairmen
Sec. 3. Not later than noon ten (10) days before an election, each county election board shall notify the county chairmen of the two (2) political parties that have appointed members on the county election board of the number of teams of counters to be appointed under this section.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-3-4
Deadline for recommendation by county chairmen
Sec. 4. The county chairmen shall make written recommendations for the appointments to the county election board not later than noon three (3) days before the election. The county election board shall make the appointments as recommended.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-3-5 Failure of county chairman to recommend; appointment of provisional ballot counters by county election board
Sec. 5. If a county chairman fails to make any recommendations not later than the deadline specified under section 4 of this chapter, the county election board may appoint any voters of the county who comply with section 2 of this chapter.
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.175; P.L.14-2004, SEC.152.

IC 3-11.7-3-6
Absentee ballot counters at central location may serve as provisional ballot counters
Sec. 6. An individual serving as an absentee ballot counter under IC 3-11.5-4-12 may also serve as a provisional ballot counter under this chapter.
As added by P.L.126-2002, SEC.87.



CHAPTER 4. WATCHERS FOR POLITICAL PARTIES, CANDIDATES, AND THE MEDIA

IC 3-11.7-4-2
Rights and requirements of watchers appointed by parties or independent candidates
Sec. 2. (a) Political parties or independent candidates described in IC 3-6-8-1 may appoint watchers at the location for counting provisional ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-8.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-4-3
Rights and requirements of watchers appointed by candidates
Sec. 3. (a) A candidate entitled to appoint a watcher under IC 3-6-9 may appoint a watcher at the location for counting provisional ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-9.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-4-4
Rights and requirements of watchers appointed by media
Sec. 4. (a) Media entitled to appoint a watcher under IC 3-6-10 may appoint a watcher at the location for counting provisional ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-10.
As added by P.L.126-2002, SEC.87.



CHAPTER 5. COUNTING PROVISIONAL BALLOTS

IC 3-11.7-5-1.5
Provisional ballot; counting when ballot made invalid by mistake or inadvertence of election officer; when election board may determine not to count; effect of affidavit evidence
Sec. 1.5. (a) Subsection (c) applies to a provisional ballot that the county election board determines, by a majority vote of its members and in accordance with this title:
(1) has been marked and cast by a voter in compliance with this title; but
(2) may not otherwise be counted solely as the result of the act or failure to act of an election officer.
(b) Subsection (c) does not apply to either of the following:
(1) A provisional ballot cast by an individual who seeks to vote in an election as the result of a court or other order extending the time established for closing the polls under IC 3-11-8-8 if the county election board determines or is directed under a court or other order that all provisional ballots issued after regular poll closing hours are not to be counted.
(2) A provisional ballot that is required to be rejected by a county election board under section 2(b) of this chapter as the result of information or lack of information provided by a voter registration agency.
(c) The sealed envelope containing a provisional ballot described in subsection (a) shall nevertheless be opened under section 4 of this chapter and the provisional ballot counted unless evidence of fraud, tampering, or misconduct affecting the integrity of the ballot is demonstrated. The act or failure to act by an election officer is not by itself evidence of fraud, tampering, or misconduct affecting the integrity of the ballot.
(d) Notwithstanding subsection (c), if the county election board, by a majority vote of its members, determines that there is evidence presented to the board demonstrating that the individual who cast the provisional ballot was ineligible to cast a regular ballot in that precinct, or evidence has been presented to the board demonstrating any other reason set forth in HAVA or this title not to count a provisional ballot, the provisional ballot may not be counted. (e) This subsection applies to a provisional ballot cast by a voter after the voter was challenged solely because the voter was unable or declined to provide proof of identification and not for any other reason. If the voter later complies with the requirements of this title for proof of identification, the provisional ballot cast by the voter shall be counted in accordance with sections 2 and 2.5 of this chapter.
(f) This subsection applies to a provisional ballot cast by a voter after the voter was challenged for any reason except the voter's inability or declination to provide proof of identification. If the only evidence before the county election board on the question of counting of the provisional ballot cast by the voter is:
(1) the affidavit of the voter who cast the provisional ballot; and
(2) the affidavit of a challenger challenging the voter who cast the provisional ballot;
the provisional ballot shall be counted.
As added by P.L.221-2005, SEC.99. Amended by P.L.164-2006, SEC.123.

IC 3-11.7-5-2
Criteria for determining validity of ballots
Sec. 2. (a) Except as provided in section 5 of this chapter, if the county election board determines that all the following apply, a provisional ballot is valid and shall be counted under this chapter:
(1) The affidavit executed by the provisional voter under IC 3-11.7-2-1 is properly executed.
(2) The provisional voter is a qualified voter of the precinct and has provided proof of identification, if required, under IC 3-10-1, IC 3-11-8, or IC 3-11-10-26.
(3) Based on all the information available to the county election board, including:
(A) information provided by the provisional voter;
(B) information contained in the county's voter registration records; and
(C) information contained in the statewide voter registration file;
the provisional voter registered to vote at a registration agency under this article on a date within the registration period.
(b) If the provisional voter has provided information regarding the registration agency where the provisional voter registered to vote, the board shall promptly make an inquiry to the agency regarding the alleged registration. The agency shall respond to the board not later than noon of the first Friday after the election, indicating whether the agency's records contain any information regarding the registration. If the agency does not respond to the board's inquiry, or if the agency responds that the agency has no record of the alleged registration, the board shall reject the provisional ballot. The board shall endorse the ballot with the word "Rejected" and document on the ballot the inquiry and response, if any, by the agency.
(c) Except as provided in section 5 of this chapter, a provisional

ballot cast by a voter described in IC 3-11.7-2-1(b) is valid and shall be counted if the county election board determines under this article that the voter filed the documentation required under IC 3-7-33-4.5 and 42 U.S.C. 15483 with the county voter registration office not later than the closing of the polls on election day.
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.176; P.L.109-2005, SEC.12; P.L.103-2005, SEC.15.

IC 3-11.7-5-2.5
Determining validity of provisional ballot
Sec. 2.5. (a) A voter who:
(1) was challenged under IC 3-10-1, IC 3-11-8, or IC 3-11-10-26 as a result of the voter's inability or declination to provide proof of identification; and
(2) cast a provisional ballot;
may personally appear before the circuit court clerk or the county election board not later than noon ten (10) days following the election.
(b) Except as provided in subsection (c) or (e), if the voter:
(1) provides proof of identification to the circuit court clerk or county election board; and
(2) executes an affidavit before the clerk or board, in the form prescribed by the commission, affirming under the penalties of perjury that the voter is the same individual who:
(A) personally appeared before the precinct election board; and
(B) cast the provisional ballot on election day;
the county election board shall find that the voter's provisional ballot is valid and direct that the provisional ballot be opened under section 4 of this chapter and processed in accordance with this chapter.
(c) If the voter executes an affidavit before the circuit court clerk or county election board, in the form prescribed by the commission, affirming under the penalties of perjury that:
(1) the voter is the same individual who:
(A) personally appeared before the precinct election board; and
(B) cast the provisional ballot on election day; and
(2) the voter:
(A) is:
(i) indigent; and
(ii) unable to obtain proof of identification without the payment of a fee; or
(B) has a religious objection to being photographed;
the county election board shall determine whether the voter has been challenged for any reason other than the voter's inability or declination to present proof of identification to the precinct election board.
(d) If the county election board determines that the voter described in subsection (c) has been challenged solely for the inability or declination of the voter to provide proof of identification,

the county election board shall:
(1) find that the voter's provisional ballot is valid; and
(2) direct that the provisional ballot be:
(A) opened under section 4 of this chapter; and
(B) processed in accordance with this chapter.
(e) If the county election board determines that a voter described in subsection (b) or (c) has been challenged for a cause other than the voter's inability or declination to provide proof of identification, the board shall:
(1) note on the envelope containing the provisional ballot that the voter has complied with the proof of identification requirement; and
(2) proceed to determine the validity of the remaining challenges set forth in the challenge affidavit before ruling on the validity of the voter's provisional ballot.
(f) If a voter described by subsection (a) fails by the deadline for counting provisional ballots referenced in subsection (a) to:
(1) appear before the county election board; and
(2) execute an affidavit in the manner prescribed by subsection (b) or (c);
the county election board shall find that the voter's provisional ballot is invalid.
As added by P.L.109-2005, SEC.13. Amended by P.L.103-2005, SEC.16; P.L.225-2011, SEC.76.

IC 3-11.7-5-3
Consequence for ballots not satisfying criteria
Sec. 3. (a) If the board determines that the affidavit executed by the provisional voter has not been properly executed, that the provisional voter is not a qualified voter of the precinct, that the voter failed to provide proof of identification when required under IC 3-10-1, IC 3-11-8, or IC 3-11-10-26, or that the provisional voter did not register to vote at a registration agency under this article on a date within the registration period, the board shall make the following findings:
(1) The provisional ballot is invalid.
(2) The provisional ballot may not be counted.
(3) The provisional ballot envelope containing the ballots cast by the provisional voter may not be opened.
(b) If the county election board determines that a provisional ballot is invalid, a notation shall be made on the provisional ballot envelope: "Provisional ballot determined invalid".
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.177; P.L.109-2005, SEC.14; P.L.103-2005, SEC.17.

IC 3-11.7-5-4
Valid ballots; opening and marking
Sec. 4. If the board determines that a provisional ballot is valid under section 2 of this chapter, the provisional ballot envelope shall be opened. The outside of each provisional ballot shall also be

marked to identify the precinct and the date of the election of the ballots.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-5
Ballots rejected; absence of poll clerks' initials
Sec. 5. (a) If any ballot cast by a provisional voter does not contain the initials of the poll clerks, the ballot shall, without being unfolded to disclose how the ballot is marked, be endorsed with the word "Rejected".
(b) All rejected provisional ballots shall be enclosed and securely sealed in an envelope on which is written "Rejected provisional ballots.".
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-6
Repealed
(Repealed by P.L.230-2005, SEC.91.)

IC 3-11.7-5-7
Counting ballots by laying on table
Sec. 7. The provisional ballots shall be counted by laying each ballot upon a table in the order in which the ballots were opened.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-8
Reading names of candidates; ballot questions
Sec. 8. (a) During the counting of the ballots, one (1) counter shall read the name of the candidates and ballot questions voted for from the ballots.
(b) A:
(1) member of the county election board who is not a member of the same political party as the counter; or
(2) representative designated by the member;
shall view the ballots as the names and ballot questions are read.
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.178.

IC 3-11.7-5-9
Protest counting of ballots
Sec. 9. During the counting of the ballots:
(1) the counter counting the ballots;
(2) a member of the county election board; or
(3) a representative designated by the member;
may protest the counting of any ballot or any part of a ballot.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-10
Referral of protested ballot to county election board
Sec. 10. If the counters cannot agree whether to count a ballot

following a protest under section 9 of this chapter, the question shall be referred to the county election board for a decision.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-11
Counters signing protested ballots
Sec. 11. Following a decision by the counters or the county election board, the counters shall sign each protested ballot.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-12
Noting whether protested ballot counted
Sec. 12. If a ballot or any part of a ballot is protested and the protest is resolved, the counter immediately shall write on the back of the protested ballot the word "counted" or "not counted", as appropriate.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-13
Separate counting of ballots from other precincts
Sec. 13. A counter may not count provisional ballots for a precinct under this chapter while counting provisional ballots for any other precinct.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-14
Counting of ballots by more than one set of counters
Sec. 14. (a) This section applies if at least two (2) sets of counters in a county are counting provisional ballots under this chapter.
(b) A set of counters may count provisional ballots from a precinct while another set of counters is counting provisional ballots from another precinct in the county if each set of counters counts the ballots in compliance with section 8 of this chapter.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-15
Counting write-in ballots
Sec. 15. (a) This section applies to the counting of write-in provisional ballots.
(b) If a voter writes an abbreviation, a misspelling, or other minor variation instead of the correct name of a candidate or political party, that vote shall be counted if the intent of the voter can be determined.
(c) If a voter casts a ballot under this section for President or Vice President of the United States and writes in the name of a candidate or political party that has not certified a list of electors under IC 3-10-4-5, the vote for President or Vice President of the United States is void. The remaining votes on the ballot may be counted.
(d) IC 3-12-1-7 applies to write-in provisional ballots.
As added by P.L.126-2002, SEC.87.
IC 3-11.7-5-16
Certificate of provisional vote count
Sec. 16. When all the votes have been counted, the counters shall prepare a certificate stating the number of votes that each candidate received for each office and the number of votes cast on each public question.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-17
Entry and memorandum of vote count
Sec. 17. The number of votes that each candidate and public question received shall be written in words and numbers. The counters shall prepare a memorandum of the total votes cast for each candidate and on each public question and ensure that each member of the county election board receives a copy of the memorandum.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-18
Delivery of certificates and tally papers to county election board
Sec. 18. The counters shall deliver the certificates prepared under section 16 of this chapter and the tally papers to the county election board immediately upon the tabulation of the vote in each precinct.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-19
Securing ballots, certificates, and tally papers; delivery
Sec. 19. As soon as the ballots have been counted, the counters shall do the following in the presence of the county election board:
(1) Place in a strong paper envelope or bag the following:
(A) All provisional ballots, voted and spoiled.
(B) All provisional ballots:
(i) determined invalid under section 3 of this chapter; or
(ii) rejected under section 5 of this chapter.
(C) All protested and uncounted provisional ballots.
(D) All provisional ballot envelopes.
(E) All executed affidavits relating to the provisional ballots.
(F) The tally papers.
(2) Securely seal the envelope or bag.
(3) Have both counters initial the envelope or bag.
(4) Plainly mark on the outside of the envelope or bag in ink the precinct in which the provisional ballots were cast.
(5) Deliver the envelope or bag to the circuit court clerk.
(6) Notify the circuit court clerk of the number of ballots placed in the envelope or bag.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-20
Oath of ballot counters
Sec. 20. Upon delivery of the envelope or bag to the circuit court clerk, each counter shall take and subscribe an oath before the clerk

stating that the counter:
(1) securely kept the ballots and papers in the envelope or bag;
(2) did not permit any person to open the envelope or bag or to otherwise touch or tamper with the ballots; and
(3) has no knowledge of any other person opening the envelope or bag.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-21
Filing ballot counters' oaths
Sec. 21. The circuit court clerk shall file the oath taken under section 20 of this chapter with the clerk's other election documents.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-22
Secure storage of ballots and papers
Sec. 22. The circuit court clerk shall place the envelope or bag in a receptacle provided by the county executive with two (2) different locks.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-23
Locks on stored ballots and papers
Sec. 23. The circuit court clerk shall do the following:
(1) Lock the receptacle provided under section 22 of this chapter.
(2) Retain one (1) key to one (1) lock of the receptacle.
(3) Give one (1) key to the other lock of the receptacle to the member of the county election board who is not a member of the same political party as the clerk.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-24
Time for storage of ballots and papers
Sec. 24. The circuit court clerk shall preserve the receptacle containing the envelope or bag in the clerk's office for the period required under IC 3-10-1-31 or IC 3-10-1-31.1.
As added by P.L.126-2002, SEC.87. Amended by P.L.14-2004, SEC.154.

IC 3-11.7-5-25
Time for retention of ballots and papers when election contested
Sec. 25. If the election is contested, the clerk shall preserve the receptacle containing the envelope or bag as long as the contest is undetermined. During that period, the clerk shall keep the receptacle securely locked, subject only to an order of the court trying a contest.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-26
Destruction of stored ballots and papers Sec. 26. When permitted under IC 3-10-1-31 or IC 3-10-1-31.1, the clerk and a county election board member of the opposite political party shall remove the envelope or bag from the receptacle and destroy the envelope or bag.
As added by P.L.126-2002, SEC.87. Amended by P.L.14-2004, SEC.155.

IC 3-11.7-5-27
Contract with state educational institution for disposal of ballots
Sec. 27. A county election board may contract with a state educational institution to dispose of the ballots. The contract must provide that:
(1) the ballots will be used by the state educational institution to conduct election research; and
(2) the state educational institution may not receive any ballots under this section until the period for retention under IC 3-10-1-31 or IC 3-10-1-31.1 has expired.
As added by P.L.126-2002, SEC.87. Amended by P.L.14-2004, SEC.156; P.L.2-2007, SEC.14.

IC 3-11.7-5-28
News media certificate of provisional ballot totals
Sec. 28. Immediately upon completion of the vote count, the counters shall make and sign a certificate for the news media showing the total number of provisional ballot votes received by each candidate and on each public question in the precinct.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-5-29
Delivery of news media certificate
Sec. 29. The counters shall deliver the certificate to the circuit court clerk as soon as the certificate is completed. The circuit court clerk shall deliver the certificate made for the news media to any person designated to receive the certificate by the editors of the newspapers published in the county or by the managers of the radio and television stations operating in the county immediately upon the completion of the certificate, but not before the closing of the polls.
As added by P.L.126-2002, SEC.87.



CHAPTER 6. ADDITIONAL PROVISIONS RELATING TO PROVISIONAL BALLOTS

IC 3-11.7-6-2
Recounts; precinct of voter residence
Sec. 2. A provisional ballot is considered to be cast in the precinct in which the voter who cast the ballot resides for the purpose of the following:
(1) IC 3-12-6.
(2) IC 3-12-11.
(3) IC 3-12-12.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-6-3
Establishment of free access system for provisional voter to determine whether vote is counted; confidentiality; written instructions
Sec. 3. (a) As required by 42 U.S.C. 15482, a county election board shall establish a free access system such as a toll-free telephone number or an Internet web site that enables a provisional voter to determine:
(1) whether the individual's provisional ballot was counted; and
(2) if the provisional ballot was not counted, the reason the provisional ballot was not counted.
(b) As required by 42 U.S.C. 15482, the county election board shall establish and maintain reasonable procedures to protect the security, confidentiality, and integrity of personal information collected, stored, or otherwise used on the free access system established by the board under subsection (a).
(c) As required by 42 U.S.C. 15482, the county election board shall restrict access to the free access system established under subsection (a) to the individual voter who cast the provisional ballot. This subsection does not restrict access to election materials available under IC 3-10-1-31.1.
(d) The county election board shall prescribe written instructions to inform a provisional voter how the provisional voter can determine whether the provisional voter's ballot has been counted.
As added by P.L.209-2003, SEC.179. Amended by P.L.141-2011, SEC.2.






ARTICLE 12. ASCERTAINING RESULTS OF ELECTIONS

CHAPTER 1. RULES FOR COUNTING BALLOTS

IC 3-12-1-1.2
Chapter establishes standards to define vote
Sec. 1.2. (a) This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on a paper ballot, optical scan voting system, or electronic voting system.
(b) The standards in this chapter apply to counting votes on every voting system, except where specific standards applicable only:
(1) to a type of voting system are provided under IC 3-12-2, IC 3-12-3, or IC 3-12-3.5; and
(2) in a recount or contest proceeding are provided under IC 3-12-6, IC 3-12-8, IC 3-12-11, or IC 3-12-12.
As added by P.L.209-2003, SEC.180.

IC 3-12-1-1.5
"Election officer" defined
Sec. 1.5. As used in this chapter, "election officer" means a person employed or appointed by the state, a political subdivision, or a political party to perform a duty under this title.
As added by P.L.3-1987, SEC.329.

IC 3-12-1-1.7
Write-in votes
Sec. 1.7. (a) The following provisions govern the counting of write-in votes:
(1) Except as provided in subsection (b), only votes cast for declared write-in candidates shall be counted and certified.
(2) The name of a candidate, written on the space reserved for write-in voting, is not considered a distinguishing mark that

would invalidate a ballot under section 3 of this chapter. However, the name or office of a candidate written in a place on the ballot other than the place reserved for write-in voting may not be counted for that office.
(3) A write-in vote for an office is void if the voter attempts to cast the vote by a means other than printing the name of the candidate in ink or lead pencil. The use of stickers, labels, rubber stamps, or other similar device is not permitted.
(4) An abbreviation, a misspelling, or other minor variation in the form of the name of a candidate or an office shall be disregarded in determining the validity of the ballot if the intention of the voter can be ascertained.
(5) Write-in votes for each write-in candidate shall be counted separately using the tally sheets provided by the county election board.
(b) This subsection does not apply to an office for which more than one (1) individual may be nominated or elected within the same election district. A write-in vote cast for an individual whose name appears on the ballot as a candidate for that office shall be counted as a vote for the candidate.
As added by P.L.4-1991, SEC.110. Amended by P.L.3-1993, SEC.177; P.L.3-1997, SEC.338.

IC 3-12-1-2
Ballot void if not properly endorsed; absentee ballots
Sec. 2. (a) This section does not apply to absentee ballots.
(b) The whole ballot may not be counted, subject to section 12 of this chapter, if the ballot is not endorsed with the initials of the poll clerks.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.330.

IC 3-12-1-3
Ballot void if it bears distinguishing mark or mutilation
Sec. 3. The whole ballot is void if the ballot bears any distinguishing mark (other than a voting mark) or a mutilation made by the voter or an election officer with the intent to enable a person to determine who cast the marked or mutilated ballot.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.331.

IC 3-12-1-4
Ballot void for extrinsic act; erasures
Sec. 4. (a) The whole ballot is void if a voter does any act extrinsic to the ballot, such as enclosing any paper or other article in the folded ballot, with the intent to enable a person to determine that the voter cast the ballot.
(b) An erasure by a voter does not make the whole ballot void unless made with the intent to enable a person to determine who cast the ballot, but it does not register a vote for the elected office, political party office, or public question for which it is made.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.34;

P.L.3-1987, SEC.332.

IC 3-12-1-5
Voting mark on or in voting square
Sec. 5. A voting mark made by a voter on or in a voting square at the left of a candidate's name shall be counted as a vote for the candidate.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.35.

IC 3-12-1-6
Voting mark on or in voting square; public questions
Sec. 6. A voting mark made by a voter on or in a voting square following the word "Yes" or the word "No" before a public question shall be counted as indicated.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.36.

IC 3-12-1-7
Straight party ticket voting; counting multiple votes
Sec. 7. (a) This subsection applies whenever a voter:
(1) votes a straight party ticket; and
(2) votes only for one (1) or more individual candidates who are all of the same political party as the straight ticket vote.
The straight ticket vote shall be counted and the individual candidate votes may not be counted.
(b) This subsection applies whenever:
(1) a voter has voted a straight party ticket for the candidates of one (1) political party;
(2) only one (1) person may be elected to an office; and
(3) the voter has voted for one (1) individual candidate for the office described in subdivision (2) who is:
(A) a candidate of a political party other than the party for which the voter voted a straight ticket; or
(B) an independent candidate for the office.
If the voter has voted for one (1) individual candidate for the office described in subdivision (2), the individual candidate vote for that office shall be counted, the straight party ticket vote for that office may not be counted, and the straight party ticket votes for other offices on the ballot shall be counted.
(c) This subsection applies whenever:
(1) a voter has voted a straight party ticket for the candidates of one (1) political party; and
(2) the voter has voted for more individual candidates for the office than the number of persons to be elected to that office.
The individual candidate votes for that office may not be counted, the straight party ticket vote for that office may not be counted, and the straight party ticket votes for other offices on the ballot shall be counted.
(d) This subsection applies whenever:
(1) a voter has voted a straight party ticket for the candidates of one (1) political party; (2) more than one (1) person may be elected to an office; and
(3) the voter has voted for individual candidates for the office described in subdivision (2) who are:
(A) independent candidates;
(B) candidates of a political party other than the political party for which the voter cast a straight party ticket under subdivision (1); or
(C) a combination of candidates described in clauses (A) and (B).
The individual votes cast by the voter for the office for the independent candidates and the candidates of a political party other than the political party for which the voter cast a straight party ticket shall be counted. The straight party ticket vote cast by that voter for that office shall be counted unless the total number of votes cast for the office by the voter, when adding the voter's votes for the individual candidates for the office and the voter's straight party ticket votes for the office, is greater than the number of persons to be elected to the office. If the total number of votes cast for the office is greater than the number of persons to be elected to the office, the straight party ticket votes for the office may not be counted. The straight party ticket votes for other offices on the voter's ballot shall be counted.
(e) This subsection applies whenever:
(1) a voter has voted a straight party ticket for the candidates of one (1) political party;
(2) more than one (1) person may be elected to an office; and
(3) the voter has voted for individual candidates for the office described in subdivision (2) who are:
(A) independent candidates or candidates of a political party other than the political party for which the voter cast a straight party ticket under subdivision (1); and
(B) candidates of the same political party for which the voter cast a straight party ticket under subdivision (1).
The individual votes cast by the voter for the office for the independent candidates and the candidates of a political party other than the political party for which the voter cast a straight party ticket shall be counted. The individual votes cast by the voter for the office for the candidates of the same political party for which the voter cast a straight party ticket may not be counted. The straight party ticket vote cast by that voter for that office shall be counted unless the total number of votes cast for the office by the voter, when adding the voter's votes for the individual candidates for the office and the voter's straight party ticket vote for the office is greater than the number of persons to be elected to the office. If the total number of votes cast for the office is greater than the number of persons to be elected to the office, the straight party ticket votes for that office may not be counted. The straight party ticket votes for other offices on the voter's ballot shall be counted.
(f) If a voter votes a straight party ticket for more than one (1) political party, the whole ballot is void with regard to all candidates

nominated by a political party or designated as independent candidates on the ballot. However, the voter's vote for a school board candidate or on a public question shall be counted if otherwise valid under this chapter.
(g) If a voter does not vote a straight party ticket and the number of votes cast by that voter for the candidates for an office are less than or equal to the number of openings for that office, the individual candidates votes shall be counted.
(h) If a voter does not vote a straight party ticket and the number of votes cast by that voter for an office exceeds the number of openings for that office, none of the votes concerning that office may be counted.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.37; P.L.3-1993, SEC.178; P.L.3-1997, SEC.339; P.L.164-2006, SEC.124.

IC 3-12-1-7.5
Write-in votes; straight party ticket or multiple votes
Sec. 7.5. (a) If a voter votes a straight party ticket for at least one (1) office for which only one (1) person may be elected and writes in the name of a candidate, the straight party ticket vote shall be counted for all offices except the offices for which a write-in vote was cast. The write-in vote shall be counted if the voter's intent can be determined.
(b) If a voter votes a straight party ticket for an office for which at least two (2) people may be elected and writes in the name of a candidate, the straight party vote for that office may not be counted unless:
(1) fewer candidates appear on the party's ticket than may be elected; and
(2) the voter has not written in a number of names that, when added to the straight party candidate's name, would be greater than the number of seats available for that office.
(c) If a voter votes for one (1) individual candidate for an office for which only one (1) person may be elected and also writes in the name of another candidate for the same office, neither vote may be counted.
(d) If a voter votes for at least one (1) individual candidate for an office for which at least two (2) people may be elected and also writes in the name of at least one (1) candidate, the vote for that office may not be counted unless the number of individual votes cast for the office, when added to the number of write-in votes cast for that office, is less than or equal to the number of seats available for that office.
(e) If a voter votes an individual or a straight party vote for a candidate for an office and also writes in the name of the same candidate for the same office, only one (1) vote for that candidate may be counted.
As added by P.L.4-1991, SEC.111.
IC 3-12-1-8
Voting mark on political party device circle
Sec. 8. A voting mark made by a voter on or in a circle containing a political party device shall be counted as a vote for each candidate of that political party on that ballot.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.38; P.L.3-1987, SEC.333.

IC 3-12-1-9
Voting mark touching circle or square; counting
Sec. 9. (a) A voting mark that touches a circle or a square shall be counted as if it were on or in the circle or square.
(b) A voting mark that:
(1) does not touch a circle or square; and
(2) is not on or in the circle or square;
may not be counted.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.39; P.L.3-1987, SEC.334.

IC 3-12-1-9.5
Remake of damaged or defective ballot card; conditions
Sec. 9.5. (a) This section applies to counting votes cast on ballot cards.
(b) This subsection applies to a ballot card that:
(1) has been cast in a precinct whose votes are being recounted by a local recount commission or the state recount commission;
(2) is damaged or defective so that it cannot properly be counted by automated tabulating machines; and
(3) cannot be counted for the office subject to the recount due to the damage or defect.
The ballot card shall be remade only if the conditions in subdivisions (1) through (3) exist.
As added by P.L.3-1987, SEC.335. Amended by P.L.58-2005, SEC.26; P.L.221-2005, SEC.100.

IC 3-12-1-10
Void ballot
Sec. 10. A ballot on which a voter writes:
(1) the voter's name;
(2) the voter's initials;
(3) a number; or
(4) a symbol (such as a star, circle, parallel lines, dots, or any combination of such symbols), if written with the intent to enable a person to determine who cast the ballot;
is void.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.336.

IC 3-12-1-11
Primary election; application of chapter
Sec. 11. In applying this chapter to a primary election, the voting

square includes the voting space at the left of the name of a candidate on the primary ballot.
As added by P.L.5-1986, SEC.8.

IC 3-12-1-12
Application to votes cast by any method; counting vote made invalid by mistake or inadvertence of election officer
Sec. 12. (a) This section applies to votes cast by any method.
(b) Except as provided in section 13 of this chapter, a ballot that has been marked and cast by a voter in compliance with this title but may otherwise not be counted solely as the result of the act or failure to act of an election officer may nevertheless be counted in a proceeding under IC 3-12-6, IC 3-12-8, or IC 3-12-11 unless evidence of fraud, tampering, or misconduct affecting the integrity of the ballot is presented by a party to the proceeding.
(c) The act or failure to act by an election officer is not by itself evidence of fraud, tampering, or misconduct affecting the integrity of the ballot.
As added by P.L.7-1986, SEC.3. Amended by P.L.3-1987, SEC.337; P.L.8-1992, SEC.29.

IC 3-12-1-13
Absentee ballots; necessary endorsements
Sec. 13. (a) This section applies only to absentee ballots.
(b) The whole ballot may not be counted unless the ballot is endorsed with the initials of:
(1) the two (2) members of the absentee voter board in the office of the circuit court clerk under IC 3-11-4-19 or IC 3-11-10-26; or
(2) the two (2) appointed members of the county election board (or their designated representatives) under IC 3-11-4-19.
As added by P.L.3-1987, SEC.338.

IC 3-12-1-14
Counting of vote cast for candidate who ceases to be candidate
Sec. 14. (a) This section does not apply to a vote:
(1) cast for president or vice president of the United States under IC 3-10-4-6; or
(2) described by section 15 of this chapter.
(b) A vote cast for a candidate who ceases to be a candidate may not be counted as a vote for a successor candidate selected under IC 3-13-1 or IC 3-13-2.
As added by P.L.5-1989, SEC.63.

IC 3-12-1-15
Vote cast for one straight party ticket
Sec. 15. (a) This section applies to a vote cast for one (1) straight party ticket that includes a candidate for election to office who:
(1) ceases to be a candidate; and
(2) is succeeded by a candidate selected under IC 3-13-1 or

IC 3-13-2.
(b) A vote cast in the election for the original nominee is considered a vote cast for the successor.
As added by P.L.5-1989, SEC.64.

IC 3-12-1-16
Vote cast for "no candidate" or "candidate deceased"
Sec. 16. (a) This section applies when:
(1) a ballot:
(A) contains pasters applied under IC 3-11-3-29.5(a) to cover the name of an individual who is no longer a candidate; or
(B) is reprinted under IC 3-11-3-29.5(c) to omit the name of an individual who is no longer a candidate; and
(2) the candidate vacancy is filled following the application of the pasters or the reprinting of the ballots.
(b) A vote cast on the ballot where the statement "NO CANDIDATE" or "CANDIDATE DECEASED" appears is considered a vote cast for the successor candidate.
As added by P.L.38-1999, SEC.57.

IC 3-12-1-17
Absentee ballot received from overseas voter; arrival time; when to count
Sec. 17. (a) This section applies only to an absentee ballot sent by mail.
(b) Notwithstanding IC 3-11-10-14 and IC 3-11.5-4-10, an absentee ballot received from an overseas voter is not considered as arriving too late if both of the following apply:
(1) The absentee ballot envelope is postmarked not later than the date of the election.
(2) The absentee ballot is received not later than the deadline for counting provisional ballots under IC 3-11.7-5-1.
(c) If the postmark on the absentee ballot envelope is unclear, the county election board, by unanimous vote of the entire membership of the board, determines the postmark date. If the board is unable to determine the postmark date, the absentee ballot may not be counted.
As added by P.L.164-2006, SEC.125.

IC 3-12-1-18
Federal write-in absentee ballot cast in primary election by absent uniformed services voter or overseas voter; voter actions that void ballot
Sec. 18. (a) This section applies to a federal write-in absentee ballot cast in a primary election as provided in IC 3-11-4-12.5(b)(1) by an absent uniformed services voter or overseas voter.
(b) If a voter does any of the following, the voter's vote is void:
(1) The voter votes for more than one (1) candidate, and the candidates are not on the official primary ballot of the same political party. (2) The voter votes for a candidate who is not on the official primary ballot of any political party.
(3) The voter votes for a candidate who is on the official primary ballot of a political party, but the voter does not indicate the office for which the candidate seeks to be nominated.
(c) If the voter votes for a political party, but the voter does not vote for any individual candidates who are on that political party's official primary ballot, the voter's vote is void.
As added by P.L.66-2010, SEC.28.

IC 3-12-1-19
Federal write-in absentee ballot cast in general, municipal, or special election by absent uniformed services voter or overseas voter; counting votes
Sec. 19. (a) This section applies to a federal write-in absentee ballot cast in a general election, municipal election, or special election as provided in IC 3-11-4-12.5(b)(2) by an absent uniformed services voter or overseas voter.
(b) If a voter designates a candidate by writing in the name of a political party on the ballot, the voter's vote shall be counted for all candidates of that political party on the ballot.
(c) If a voter writes an abbreviation, misspelling, or other minor variation instead of the correct name of a candidate or a political party, the voter's vote shall be counted if the intent of the voter can be determined.
As added by P.L.66-2010, SEC.29.



CHAPTER 2. COUNTING OF PAPER BALLOT VOTES

IC 3-12-2-2
Viewing of counting of votes by inspector and judge of opposite political party
Sec. 2. During the counting of the votes, the inspector and the judge of the opposite political party from the inspector shall view the ballots as the names of the candidates voted for are read from the ballots.
As added by P.L.5-1986, SEC.8.

IC 3-12-2-3
Protest of ballot by member of precinct election board
Sec. 3. During the counting of the votes, any member of the precinct election board may protest the counting of any ballot or any part of a ballot.
As added by P.L.5-1986, SEC.8.
IC 3-12-2-4
Protest of ballot; duties of poll clerks
Sec. 4. If a ballot or any part of a ballot is protested, the poll clerks immediately shall write on the back of each protested ballot the word "counted" or the words "not counted", as appropriate. The clerks then shall officially sign each protested ballot.
As added by P.L.5-1986, SEC.8.

IC 3-12-2-5
Vote count procedure where more than one precinct located in same room
Sec. 5. Except as provided in section 1(c) of this chapter, if the polls for more than one (1) precinct are located in the same room, the inspector of a precinct using the room may not begin the vote count procedure until all the polls in the room are officially closed and no more persons are waiting in line to vote.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.340; P.L.3-1995, SEC.120.

IC 3-12-2-6
Certificate and memorandum of votes cast
Sec. 6. When all votes have been counted, the precinct election board shall prepare a certificate stating the number of votes that each candidate received for each office and the number of votes cast on each public question. The number of votes that each candidate and public question received shall be written in words and numbers. The board shall also prepare a memorandum of the total vote cast for each candidate and ensure that each member of the board receives a copy of the memorandum.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.341; P.L.221-2005, SEC.101.

IC 3-12-2-7
Delivery of certificates, list of voters, and tally papers upon vote tabulation
Sec. 7. The inspector and the judge of the opposite political party shall deliver the certificates prepared under section 6 of this chapter, the list of voters, and the tally papers to the county election board immediately upon the tabulation of the vote.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.342; P.L.3-1993, SEC.179.

IC 3-12-2-7.5
Counting federal write-in absentee ballots described in IC 3-11-4-12.5
Sec. 7.5. (a) This section applies to the counting of federal write-in absentee ballots described in IC 3-11-4-12.5.
(b) If a voter writes an abbreviation, misspelling, or other minor variation instead of the correct name of a candidate or political party, that vote shall be counted if the intent of the voter can be determined. (c) If a voter casts a ballot under this section for President or Vice President of the United States and writes in the name of a candidate or political party that has not:
(1) certified a list of electors under IC 3-10-4-5; or
(2) included a list of electors on the declaration for candidacy filed by a write-in candidate under IC 3-8-2-2.5;
the vote for President or Vice President is void. The remaining votes on the ballot may be counted.
(d) IC 3-12-1-7 applies to a ballot subject to this section.
(e) A ballot subject to this section may not be counted if:
(1) the ballot was submitted:
(A) by an overseas voter who is not an absent uniformed services voter; and
(B) from within the United States;
(2) the voter's completed regular state absentee ballot was received by the county election board by the deadline for receiving absentee ballots under IC 3-11-10-11; or
(3) the ballot subject to this section was not received by the county election board by the deadline for receiving absentee ballots under IC 3-11-10-11.
As added by P.L.3-1987, SEC.343. Amended by P.L.10-1992, SEC.23; P.L.3-1993, SEC.180; P.L.198-2005, SEC.15; P.L.66-2010, SEC.30.

IC 3-12-2-8
Inspector's duty after ballots have been counted
Sec. 8. As soon as the ballots have been counted, the inspector shall, in the presence of the judges and poll clerks:
(1) place in a strong and stout paper envelope or bag:
(A) all ballots, voted and not voted, together with all protested, disputed, and uncounted ballots;
(B) the seals of the ballot packages; and
(C) one (1) copy of each of the certificates, list of voters, and tally papers;
(2) securely seal the envelope or bag;
(3) have both clerks initial the envelope or bag; and
(4) plainly mark on the outside of the envelope or bag, in ink, the precinct where the ballots were cast.
As added by P.L.5-1986, SEC.8.

IC 3-12-2-9
Delivery of envelope or bag containing ballots to circuit court clerk; notification of number of ballots in bag and condition of seals of ballot packages
Sec. 9. The inspector and the judge of the opposite political party shall deliver the envelope or bag prepared under section 8 of this chapter to the circuit court clerk immediately upon tabulation of the votes. The inspector shall notify the clerk of the number of ballots placed in the envelope or bag and the condition of the seals of the ballot packages. As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.344.

IC 3-12-2-10
Oath of inspector upon delivery of envelope or bag; contents
Sec. 10. Upon delivery of the envelope or bag to the circuit court clerk under section 9 of this chapter, the inspector shall take and subscribe an oath before the clerk stating that the inspector:
(1) closed and sealed the envelope or bag in the presence of the judges and poll clerks;
(2) securely kept the ballots and papers in the envelope or bag;
(3) did not permit any person to open the envelope or bag or to otherwise touch or tamper with the ballots; and
(4) has no knowledge of any other person opening the envelope or bag.
The oath shall be filed in the circuit court clerk's office with other election papers.
As added by P.L.5-1986, SEC.8.

IC 3-12-2-11
Envelope or bag to be placed in receptacle having two locks; disposition of keys
Sec. 11. Upon receipt of the envelope or bag under section 9 of this chapter, the envelope or bag shall be placed in a receptacle having two (2) different locks provided by the county executive. The receptacle shall be locked, and one (1) key shall be given to the circuit court clerk and the other key shall be given to the county election board member of the other political party.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.181.

IC 3-12-2-12
Preservation of receptacle containing envelope or bag; contest of election; disposition of envelope or bag; use of ballots for election research
Sec. 12. (a) The circuit court clerk shall preserve the receptacle containing the envelope or bag in the clerk's office for the period required under IC 3-10-1-31 or IC 3-10-1-31.1. However, if the election is contested, then the clerk shall preserve the receptacle containing the envelope or bag as long as the contest is undetermined. During those periods the clerk shall keep the receptacle securely locked, subject only to an order of the court trying a contest.
(b) When permitted under IC 3-10-1-31 or IC 3-10-1-31.1, the clerk and county election board member of the opposite political party shall remove the envelope or bag from the receptacle and destroy the envelope or bag.
(c) A county election board may contract with a state educational institution to dispose of ballots. The contract must provide that:
(1) the ballots will be used by the state educational institution to conduct election research; and
(2) the state educational institution may not receive any ballots

under this subsection until the period for retention under IC 3-10-1-31 or IC 3-10-1-31.1 has expired.
As added by P.L.5-1986, SEC.8. Amended by P.L.7-1986, SEC.4; P.L.3-1987, SEC.345; P.L.3-1993, SEC.182; P.L.14-2004, SEC.157; P.L.2-2007, SEC.15.

IC 3-12-2-13
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-12-2-14
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-12-2-15
Certificate for news media of results; delivery to circuit court clerk and news media
Sec. 15. Immediately upon completion of the vote count, each precinct election board shall make and sign a certificate for the news media showing the total number of votes received by each candidate and on each public question in the precinct. The inspector and judge of the opposite political party shall deliver the certificate to the circuit court clerk at the same time that the certificates, lists of voters, and tally papers are delivered under section 7 of this chapter. The circuit court clerk immediately shall deliver the certificate made for the news media to any person designated to receive the certificate by the editors of the newspapers published in the county or by the managers of the radio and television stations operating in the county. The county election board shall furnish each precinct election board with the forms on which the certificates are to be prepared.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.346.

IC 3-12-2-16
Canvass to continue to completion
Sec. 16. To minimize the delay in the counting of the vote, canvassing must begin immediately upon the closing of the polls and continue without interruption until all votes are canvassed and all certificates of the vote required by section 6 of this chapter are completed and delivered to the persons entitled to receive the certificates.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.347; P.L.3-1989, SEC.11.



CHAPTER 2.5. REPEALED



CHAPTER 3. COUNTING BALLOT CARD VOTES

IC 3-12-3-1.1
Chapter establishes standards to define vote
Sec. 1.1. This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on an optical scan voting system.
As added by P.L.209-2003, SEC.183.

IC 3-12-3-1.2
Closing of all polls located in one room before vote count
Sec. 1.2. This section applies to a precinct where votes have been cast on a ballot card system that is designed to allow the counting and tabulation of votes by the precinct election board. Except as provided in section 14 of this chapter, if the polls for more than one (1) precinct are located in the same room, the inspector of a precinct using the room may not begin the vote counting procedure until all the polls in the room are officially closed and no more persons are waiting in line to vote.
As added by P.L.10-1988, SEC.125. Amended by P.L.1-1993, SEC.8; P.L.3-1995, SEC.123.

IC 3-12-3-1.5
Protest; marking and signing of protested ballots
Sec. 1.5. (a) During the tabulation of the votes, any member of the precinct election board in a precinct where votes have been cast on a ballot card system that is designed to allow the counting and tabulation of votes by the precinct election board may protest the counting of any ballot or any part of a ballot cast in that precinct.
(b) During the tabulation of votes at a central counting location under section 3 of this chapter:
(1) a member of the precinct election board in a precinct where votes were cast on a ballot card system; or (2) a member of the county election board, if a member of the precinct election board is not present during the tabulation of the votes of the precinct;
may protest the counting of any ballot or part of a ballot cast in that precinct.
(c) If a ballot or any part of a ballot is protested, the poll clerks in the precinct where votes have been cast or the member of the county election board, if the poll clerks are not present during the tabulation of votes at a central counting location, immediately shall write on the back of the protested ballot card the word "counted" or "not counted" as appropriate. The clerks or county election board member then shall officially sign each protested ballot card.
As added by P.L.10-1988, SEC.126. Amended by P.L.5-1989, SEC.65; P.L.1-1993, SEC.9; P.L.3-1993, SEC.184.

IC 3-12-3-2
Counted ballot cards; processing
Sec. 2. (a) After the ballot cards have been counted under section 1 of this chapter, the precinct election board shall comply with this section.
(b) This subsection applies if the votes have been cast on a ballot card voting system that is not designed to allow the counting and tabulation of votes by the precinct election board. The inspector shall place all cards that have been cast in the container provided for that purpose and the container shall be sealed by the inspector in the presence of the precinct election board. The inspector and the judge of the opposite political party shall immediately deliver the container, together with the unused, uncounted, and defective cards and returns, to the central counting location or other designated place.
(c) This subsection applies if the votes have been cast on a ballot card voting system that is designed to allow the counting and tabulation of votes by the precinct election board. The precinct election board shall:
(1) process the ballot cards with the automatic tabulating machine provided to the precinct, if the vote is not automatically registered by the ballot card voting system;
(2) take the vote as tabulated under subdivision (1) or as automatically registered by the ballot card voting system; and
(3) certify the totals and the ballot count as required under section 1 of this chapter on forms supplied to the precinct for that purpose.
Copies of the totals shall be delivered to each member of the precinct election board. One (1) copy of the vote totals shall be prepared and signed for the news media on the form furnished by the county election board.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.40; P.L.3-1987, SEC.349; P.L.1-1993, SEC.10.

IC 3-12-3-2.5 Central counting location
Sec. 2.5. (a) Not later than ten (10) days before any election at which ballot cards will be tabulated at a central counting location, the county election board shall designate the counting location to be used for the processing or counting of ballots.
(b) This counting location must be located within the county or within an adjoining county in Indiana. If the counting location is within the county, the board shall also determine whether the precinct officials are to make their returns directly to the counting location or to the office of the clerk of the circuit court. If the counting location is outside the county, all precinct returns shall be made directly to the office of the clerk of the circuit court or to the chief deputy of a combined election board established under IC 3-6-5.2.
(c) No counting location shall be used by more than one (1) county at an election without the approval of the commission.
(d) Whenever the precinct returns are made directly to the office of the clerk of the circuit court and the counting location is not performed in that office, the county election board is responsible for arranging adequate security during the transfer of all ballot cards to the counting location. This security shall include the following:
(1) All ballot cards must at all times be under the supervision of at least two (2) persons, one (1) from each of two (2) political parties entitled to have a member on the county election board.
(2) At least one (1) member of the county sheriff's department shall accompany the ballot cards from the clerk's office to the counting location. This assistance shall be rendered under IC 3-6-5-33.
As added by P.L.3-1997, SEC.340.

IC 3-12-3-3
Proceedings at central counting location; direction and observation; open to public
Sec. 3. All proceedings at a central counting location shall be directed by the appropriate election officers under the observation of at least two (2) precinct judges or other appropriate election officers who are not of the same political party. The proceedings must be open to the public, but no persons except those employed and authorized for that purpose may touch a ballot card, ballot container, or return.
As added by P.L.5-1986, SEC.8.

IC 3-12-3-4
Opening of ballot cards container and removal of contents
Sec. 4. At a central counting location each container of ballot cards shall be opened and its contents removed. The ballot cards shall be:
(1) checked to determine if the cards are properly grouped; and
(2) arranged so that all similar cards from a precinct are together. As added by P.L.5-1986, SEC.8.

IC 3-12-3-5
Damaged or defective ballot card; absentee ballot of absent uniformed services voter or overseas voter; failure of tabulating machine
Sec. 5. (a) If a ballot card is damaged or defective so that it cannot properly be counted by the automatic tabulating machines, then a remake team composed of one (1) person from each of the major political parties of the county shall have the card prepared for processing so as to record accurately the intention of the voter insofar as it can be ascertained.
(b) If the ballot card voting system is designed to allow the counting and tabulation of votes by the precinct election board, the members of the remake team must be members of the precinct election board in which the ballot was cast.
(c) If necessary, a true, duplicate copy shall be made of the damaged ballot card in the presence of witnesses and substituted for the damaged card. Similarly, a duplicate ballot card shall be made of a defective card, not including the uncounted votes.
(d) This subsection applies to an absent uniformed services voter or overseas voter permitted to transmit an absentee ballot by fax or electronic mail under IC 3-11-4-6. To facilitate the transmittal and return of the voter's absentee ballot by fax or electronic mail, the county election board may provide the voter with a paper ballot rather than a ballot card. The paper ballot must conform with the requirements for paper ballots set forth in IC 3-10 and IC 3-11. After the voter returns the ballot by fax or electronic mail, a remake team appointed under this section shall prepare a ballot card for processing that accurately records the intention of the voter as indicated on the paper ballot. The ballot card created under this subsection must be marked and counted as a duplicate ballot under sections 6 through 7 of this chapter.
(e) If an automatic tabulating machine fails during the counting and tabulation of votes following the close of the polls, the county election board shall immediately arrange for the repair and proper functioning of the system. The county election board may, by unanimous vote of its entire membership, authorize the counting and tabulation of votes for this election on an automatic tabulating machine approved for use in Indiana by the commission:
(1) until the repair and retesting of the malfunctioning machine; and
(2) whether or not the machine was tested under IC 3-11-13-22.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.41; P.L.3-1987, SEC.350; P.L.1-1993, SEC.11; P.L.3-1997, SEC.341; P.L.263-2003, SEC.4; P.L.97-2004, SEC.12; P.L.198-2005, SEC.16.

IC 3-12-3-6
Duplicate ballot card to be clearly labeled and bear serial number
Sec. 6. All duplicate ballot cards must: (1) be clearly labeled "duplicate"; and
(2) bear a serial number, which shall be recorded on the damaged or defective card.
As added by P.L.5-1986, SEC.8.

IC 3-12-3-7
Duplicate ballot card to be counted
Sec. 7. Each duplicate ballot card shall be counted instead of the damaged or defective card.
As added by P.L.5-1986, SEC.8.

IC 3-12-3-8
Votes to be counted manually if automatic tabulating machines test not conducted
Sec. 8. If either test of automatic tabulating machines required by IC 3-11-13-22 and IC 3-11-13-26 is not conducted for a particular office or public question, the votes for that office or question shall be counted manually. If for any reason it becomes impracticable to count all or some of the ballot cards with automatic tabulating machines:
(1) the precinct election board in which the machine is located, if the ballot card voting system is designed to allow the counting and tabulation of votes by the precinct election board; or
(2) the county election board, if the ballot card voting system is not designed to allow the counting and tabulation of votes by the precinct election board;
may direct that they be counted manually.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.42; P.L.3-1987, SEC.351; P.L.1-1993, SEC.12.

IC 3-12-3-9
Manual counting of ballot cards; compliance with tabulating standards
Sec. 9. If ballot cards are counted manually, the tabulation of votes must comply with the standards prescribed by IC 3-11-7.
As added by P.L.5-1986, SEC.8.

IC 3-12-3-10
Procedures after vote totals have been taken and certified; ballot cards and automatic tabulating machines; disposition; inspector's oath
Sec. 10. (a) After the voting totals have been taken and certified by a precinct election board under section 2(c) of this chapter, the inspector shall:
(1) seal each automatic tabulating machine used in the precinct;
(2) place all ballot cards that have been counted in the container provided for that purpose; and
(3) seal the container into which the ballot cards have been placed; in the presence of the precinct election board. The automatic tabulating machine may not be moved from the polls after the polls are closed until collected.
(b) The inspector and judge of the opposite political party shall deliver:
(1) the certification of the vote totals and one (1) copy of the certificate prepared under section 2(c) of this chapter for the circuit court clerk;
(2) the certificate of the vote totals prepared under section 2(c) of this chapter for the news media;
(3) the container in which ballot cards have been placed under subsection (a); and
(4) the unused, uncounted, and defective ballot cards and returns;
to the circuit court clerk.
(c) The inspector and judge of the opposite political party shall deliver the certificates and the list of voters to the county election board by midnight on election day. However, if:
(1) a ballot card voting system failed;
(2) the failure of the system was reported as required by this title;
(3) paper ballots were used in place of the system; and
(4) the use of the paper ballots caused a substantial delay in the vote counting process;
then the certificates, the list of voters, and the tally papers shall be delivered as soon as possible.
(d) Upon delivery of the container to the circuit court clerk under subsection (c), the inspector shall take and subscribe an oath before the clerk stating that the inspector:
(1) closed and sealed the container in the presence of the judges and poll clerks;
(2) securely kept the ballot cards in the container;
(3) did not permit any person to open the container or to otherwise touch or tamper with the ballot cards; and
(4) has no knowledge of any other person opening the container.
(e) Each oath taken under subsection (d) shall be filed in the circuit court clerk's office with other election papers.
(f) Upon completion of the counting of the votes by a precinct election board under section 2(c) of this chapter or at a central location, all ballot cards shall be arranged by precincts and kept by the circuit court clerk for the period required by IC 3-10-1-31 or IC 3-10-1-31.1. The clerk shall determine the final disposition of all voted ballot cards.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.43; P.L.3-1987, SEC.352; P.L.3-1993, SEC.185; P.L.14-2004, SEC.158.

IC 3-12-3-11
Official return of precinct; publication
Sec. 11. (a) The return printed by the automatic tabulating

machines, along with the return of votes by absentee and provisional voters, constitutes the official return of each precinct. Upon completion of the count, the return is open to the public.
(b) This subsection applies if the votes have been cast on a ballot card voting system that is not designed to allow the counting and tabulation of votes by the precinct election board. The circuit court clerk shall, upon request, furnish to the media in the area the results of the tabulation.
(c) This subsection applies if the votes have been cast on a ballot card voting system that is designed to allow the counting and tabulation of votes by the precinct election board. Upon receiving the certificate for the media prepared under section 2(c) of this chapter, the circuit court clerk shall deliver the certificate to any person designated to receive the certificate by the editors of the newspapers published in the county or by the managers of the radio and television stations operating in the county.
(d) If a precinct election board administers more than one (1) precinct, the precinct election board or circuit court clerk shall keep the ballots cast in each precinct separate from ballots cast in any other precinct, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.44; P.L.3-1987, SEC.353; P.L.1-1993, SEC.13; P.L.126-2002, SEC.88; P.L.230-2005, SEC.57.

IC 3-12-3-12
Casting of votes by absentee voters; counting
Sec. 12. Votes by absentee voters may be cast on paper ballots or ballot cards, or both methods may be used. The ballots may be counted by an automatic tabulating machine or by special canvassing boards appointed by and under the direction of the county election board. A true copy of each paper absentee ballot may be made on a ballot card, which, after being verified in the presence of witnesses, shall be counted in the same manner as other ballot cards.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.45.

IC 3-12-3-12.5
Vote count to continue to completion
Sec. 12.5. To minimize the delay in the counting of the vote, the count must begin immediately upon delivery of the cards to the central counting location under section 2(b) of this chapter or upon the closing of the polls under section 2(c) of this chapter. The tabulation must continue without interruption until all votes are canvassed and all certificates of the vote totals required under section 10(b) of this chapter or totals required under section 11(b) of this chapter are completed and delivered to the persons entitled to receive the certificates or totals.
As added by P.L.3-1987, SEC.354.
IC 3-12-3-13
Recount; procedure
Sec. 13. In case of a recount, all ballot cards shall be recounted in the manner prescribed by this chapter unless:
(1) the court ordering the recount or the state recount commission directs that they be counted manually; or
(2) a request for a manual recount is made under IC 3-12-6 or IC 3-12-11.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.355.

IC 3-12-3-14
Absentee ballots
Sec. 14. (a) The precinct election board may count absentee ballots before the polls have closed.
(b) If the precinct election board counts absentee ballots under this section, a member of the precinct election board may not, before the polls have closed, provide any person other than a member of the precinct election board with information concerning the number of votes:
(1) a candidate received for an office; or
(2) cast to approve or reject a public question;
on absentee ballots counted under this section.
As added by P.L.3-1995, SEC.124.



CHAPTER 3.5. COUNTING OF ELECTRONIC VOTING SYSTEM VOTES

IC 3-12-3.5-1.1
Chapter establishes standards to define vote
Sec. 1.1. This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on an electronic voting system.
As added by P.L.209-2003, SEC.184.

IC 3-12-3.5-1.5
Closing of all polls located in one room before vote count
Sec. 1.5. Except as provided in section 7 of this chapter, if the polls for more than one (1) precinct are located in the same room, the inspector of a precinct using the room may not begin the vote counting procedure until all the polls in the room are officially closed and no more persons are waiting in line to vote.
As added by P.L.10-1988, SEC.127. Amended by P.L.3-1995, SEC.125.

IC 3-12-3.5-2
Announcement that printout of vote available for examination
Sec. 2. After each electronic voting system has been secured and the paper vote total printouts obtained, the inspector shall announce in a distinct tone of voice that the printouts are available for inspection by the members of the precinct election board and any watchers present within the polls. The members and watchers are entitled to inspect and copy the printouts to document the votes cast for:
(1) each candidate on each system; and
(2) each public question on each system.
As added by P.L.3-1987, SEC.356. Amended by P.L.221-2005, SEC.102.

IC 3-12-3.5-3
Certificates of vote result
Sec. 3. (a) When paper vote total printouts have been obtained, the precinct election board shall prepare certificates stating the number of votes that each candidate received for each office and the votes on each public question by attaching the paper vote total printouts to certificate forms supplied by the county election board.
(b) Each member of the board shall be given a copy of the certificate.
(c) If a precinct election board administers more than one (1)

precinct, the board shall keep the ballots cast in each precinct separate from ballots cast in any other precinct, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
As added by P.L.3-1987, SEC.356. Amended by P.L.230-2005, SEC.58.

IC 3-12-3.5-4
Delivery of certificates
Sec. 4. The inspector and judge of the opposite political party shall deliver the certificates prepared under section 3 of this chapter and the list of voters to the county election board by midnight on election day. However, if:
(1) an electronic voting system failed;
(2) the failure of the system was reported as required by this title;
(3) paper ballots were used in place of the system; and
(4) the use of the paper ballots caused a substantial delay in the vote counting process;
then the certificates, the list of voters, and the tally papers shall be delivered as soon as possible.
As added by P.L.3-1987, SEC.356. Amended by P.L.3-1993, SEC.186.

IC 3-12-3.5-5
News media certificate
Sec. 5. Immediately upon completion of the vote count, each precinct election board shall make and sign a certificate for the news media showing the total number of votes received by each candidate in the precinct. The inspector and judge of the opposite political party shall deliver the certificate to the circuit court clerk at the same time that the certificates, the list of voters, and the tally papers are delivered under section 4 of this chapter. The circuit court clerk immediately shall deliver the certificate made for the news media to any person designated to receive the certificate by the editors of the newspapers published in the county or by the managers of the radio and television stations operating in the county. The county election board shall furnish each precinct election board with the forms on which the certificates are to be prepared.
As added by P.L.3-1987, SEC.356.

IC 3-12-3.5-6
Vote count to continue to completion
Sec. 6. To minimize the delay in the counting of the vote, canvassing must begin immediately upon the closing of the polls and continue without interruption until all the votes are canvassed and all certificates of the vote required under section 3 of this chapter are completed and delivered to the persons entitled to receive the certificates.
As added by P.L.3-1987, SEC.356.
IC 3-12-3.5-7
Absentee ballots
Sec. 7. (a) The precinct election board may count absentee ballots before the polls have closed.
(b) If the precinct election board counts absentee ballots under this section, a member of the precinct election board may not, before the polls have closed, provide any person other than a member of the precinct election board with information concerning the number of votes:
(1) a candidate received for an office; or
(2) cast to approve or reject a public question;
on absentee ballots counted under this section.
As added by P.L.3-1995, SEC.126.



CHAPTER 4. CANVASSING RETURNS BY COUNTY ELECTION BOARD

IC 3-12-4-2
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 3-12-4-3
Compensation of members of county election board
Sec. 3. The members of a county election board shall be compensated for their services as canvassers in an amount to be fixed by the county executive.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.188.

IC 3-12-4-4
Employment of clerical assistants and write-in teams; nonpartisan student assistants
Sec. 4. (a) Each county election board may employ clerical assistants if necessary for the proper canvassing and tabulating of the vote. However, except as provided in subsection (d), not more than one-half (1/2) of the assistants employed by the board may be members of the same political party.
(b) The county election board shall appoint the number of two (2) member write-in teams that are necessary to examine and count write-in votes cast on ballot card voting systems on election night. The county chairmen of the two (2) major political parties of a county shall each designate one (1) member of each write-in team. The write-in teams are considered employees of the county canvassing board and must meet the qualifications of canvassing board employees.
(c) Except as provided in subsection (d), a county election board may not employ a person to assist with canvassing unless the person would be eligible to serve as a precinct election officer under IC 3-6-6-7.
(d) The county election board may, by unanimous vote of the entire membership of the board, employ a student to assist the board under this section if the student is:
(1) enrolled at a postsecondary educational institution (including a community college); and
(2) a registered voter of the county.
A student appointed under this subsection must serve the board in a nonpartisan manner.
As added by P.L.5-1986, SEC.8. Amended by P.L.4-1991, SEC.113; P.L.1-1992, SEC.5; P.L.3-1993, SEC.189; P.L.209-2003, SEC.185;

P.L.2-2007, SEC.16.

IC 3-12-4-5
Compensation of clerical assistants
Sec. 5. A county election board shall pay an assistant hired under section 4 of this chapter a reasonable rate of compensation for the assistant's services.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.357; P.L.3-1993, SEC.190.

IC 3-12-4-5.5
Chapter establishes standards to define vote
Sec. 5.5. This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on a paper ballot, an optical scan voting system, or an electronic voting system by a county election board.
As added by P.L.209-2003, SEC.186.

IC 3-12-4-6
Canvass of certificates, poll lists, and tally papers returned by inspectors; providing room in courthouse
Sec. 6. (a) At 6 p.m. on each election day, the county election board shall assemble in a room to canvass the certificates, poll lists, and tally papers returned by each inspector in the county and to declare the results of the election as provided in this chapter.
(b) The canvassing must be performed in public under IC 5-14-1.5. However, the board may restrict access to parts of the room where election material is being handled or transported to safeguard the material.
(c) Except as provided in section 7 of this chapter, the county executive shall provide a room in the courthouse that contains adequate space to permit members of the public to witness the canvassing of votes.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.191.

IC 3-12-4-7
Counties over 300,000; providing of assembly room
Sec. 7. In each county having a population of more than three hundred thousand (300,000), the county executive shall, upon the written request and order of the judge of the circuit court of the county and at least ten (10) days before the election, provide a suitable assembly room for the county election board other than a room in the courthouse.
As added by P.L.5-1986, SEC.8. Amended by P.L.12-1992, SEC.12; P.L.3-1993, SEC.192.

IC 3-12-4-8
Examination and comparison of certificates, poll lists, and tally sheets; aggregating and tabulating vote for county and political

subdivision
Sec. 8. The county election board shall:
(1) carefully examine and compare the certificates, poll lists, and tally sheets; and
(2) aggregate and tabulate from the papers entrusted to it the vote for the county and each political subdivision, as appropriate.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.193.

IC 3-12-4-9
Declaration of candidate with highest vote count; tabulation of votes for public question; certification of results
Sec. 9. (a) This subsection applies to:
(1) a local or school board office with an election district located entirely within one (1) county, except for an office for which a declaration of candidacy is filed with the election division under IC 3-8-2; and
(2) a political party office, such as precinct committeeman or state convention delegate, elected at a primary election.
After the county election board has tabulated the vote, the board shall declare the candidate receiving the highest number of votes for each office to be elected.
(b) The county election board shall tabulate the votes cast for and against each local public question placed on the ballot by the county election board under IC 3-10-9-2 and, if the local public question is placed on the ballot only in that county, declare the public question approved or rejected.
(c) The county election board shall tabulate the votes cast for and against each public question voted on by the electorate of the whole state.
(d) The board shall certify the election results in a statement prepared by the circuit court clerk.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.358; P.L.10-1988, SEC.128; P.L.10-1992, SEC.24; P.L.3-1993, SEC.194; P.L.3-1997, SEC.342.

IC 3-12-4-10
Statement prepared by circuit court clerk; contents; copy for candidate
Sec. 10. (a) The statement prepared under section 9 of this chapter must contain:
(1) the name of each candidate;
(2) the elected offices;
(3) the total number of votes received by each candidate;
(4) the total number of votes received by each candidate and cast for and against each public question in each precinct; and
(5) the total number of votes cast at the election.
(b) Notwithstanding IC 33-37-5-1, upon request by a candidate, the circuit court clerk shall prepare a copy of the statement for the candidate at a fee not to exceed twenty-five cents ($0.25) per page. As added by P.L.5-1986, SEC.8. Amended by P.L.7-1990, SEC.50; P.L.8-1992, SEC.30; P.L.98-2004, SEC.38.

IC 3-12-4-11
Statement prepared by circuit court clerk; signature of county election board
Sec. 11. Each member of the county election board shall sign the statement prepared by the circuit court clerk under section 9 of this chapter.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.195.

IC 3-12-4-12
Statement prepared by circuit court clerk; copies to county chairman of each political party
Sec. 12. Not later than noon on the second Monday after the county election board certifies the election results under section 9 of this chapter, the circuit court clerk shall furnish to the county chairman of each political party a copy of the statement.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.196; P.L.3-1995, SEC.127; P.L.221-2005, SEC.103.

IC 3-12-4-13
Delivery of canvass sheets, certificates, poll lists, and tally papers to circuit court clerk
Sec. 13. After the county election board has tabulated the vote:
(1) the canvass sheets used by the board; and
(2) the certificates, poll lists, and tally papers returned by each inspector in the county;
shall be delivered to the circuit court clerk. The clerk shall file and preserve all the material in the clerk's office as provided in IC 3-10-1-31 or IC 3-10-1-31.1.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.197; P.L.199-2001, SEC.26; P.L.14-2004, SEC.159.

IC 3-12-4-14
Tie votes
Sec. 14. If two (2) or more candidates receive the highest and an equal number of votes for a local office, the county election board shall:
(1) declare that no person is elected to fill the office; and
(2) certify the tie vote in the statement prepared by the circuit court clerk under section 9 of this chapter.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.198.

IC 3-12-4-15
Conditions prohibiting rejection of certificates, poll lists, or tally papers; return from precinct election board
Sec. 15. A county election board may not reject the certificates, poll lists, or tally papers returned from a precinct election board:
(1) for lack of form or for not being strictly in accordance with

the directions contained in this title if the certificates can be satisfactorily understood; or
(2) if the returns are certified by the precinct election board as required by IC 3-12-2-6, IC 3-12-3-2, and IC 3-12-3.5-6 and returned by the inspector or one (1) of the judges of the board.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.359; P.L.3-1993, SEC.199; P.L.221-2005, SEC.104.

IC 3-12-4-16
Disagreement as to how to count vote of precinct; report to judge of circuit court with written brief stating grounds of disagreement
Sec. 16. If there is a disagreement between the members of a county election board as to how the vote of a precinct should be counted, the board shall:
(1) immediately report the matter in dispute to the judge of the circuit court; and
(2) provide the judge with a written brief stating the grounds of the disagreement and all papers concerning the matter.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.200.

IC 3-12-4-17
Judge's determination on disagreement
Sec. 17. The judge of the circuit court shall summarily determine a dispute presented under section 16 of this chapter and direct the county election board how to count the vote. The judge's determination is final with respect to the action of the board.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.201.

IC 3-12-4-18
Electronic voting systems; inspection of registering counter; time
Sec. 18. If electronic voting systems are used in a precinct, the county election board may request authorization from the state recount commission to inspect the registering counter or other recording device on any electronic voting system showing the number of votes cast for any candidate or public question. If authorized by the state recount commission, the board may conduct an inspection either before it proceeds to count and tabulate the vote or within one (1) day after the count and tabulation are finished.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.360; P.L.3-1993, SEC.202; P.L.221-2005, SEC.105.

IC 3-12-4-19
Electronic voting systems; place of inspection; presence of accredited representative of each major political party
Sec. 19. To inspect an electronic voting system under section 18 of this chapter, the county election board may proceed to any place in the county where the system is located, kept, or stored. However, the board shall make the inspection in the presence of an accredited representative of each of the major political parties of the county.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.361;

P.L.3-1993, SEC.203; P.L.221-2005, SEC.106.

IC 3-12-4-20
Electronic voting systems; comparison of number of votes registered on counter with returns made by precinct election board
Sec. 20. When making an inspection under section 18 of this chapter, a county election board shall compare the number of votes registered on the counter or other recording device on the electronic voting systems with the returns made by the precinct election board of the precinct in which the electronic voting system was used.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.362; P.L.3-1993, SEC.204; P.L.221-2005, SEC.107.

IC 3-12-4-21
Electronic voting systems; discrepancy between number of votes registered and returns made by precinct election board; correction
Sec. 21. If there is a discrepancy between the number of votes registered on an electronic voting system and the returns made by the precinct election board, the county election board shall correct the returns made by the precinct election board so that the returns conform to the vote registered on the electronic voting system. The corrected returns shall be considered the true and correct returns of the number of votes cast for each candidate or on each public question in the precinct.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.363; P.L.3-1993, SEC.205; P.L.221-2005, SEC.108.

IC 3-12-4-22
Contested election or nomination; recount; corrected returns as prima facie evidence of vote
Sec. 22. If a nomination or election is contested or a recount is conducted, the returns of each precinct election board, as corrected by the county election board under section 21 of this chapter, constitute prima facie evidence of the vote cast for each candidate and on each public question to the same extent as the tabulation and return of the vote in a precinct where electronic voting systems are not used.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.364; P.L.10-1988, SEC.129; P.L.3-1993, SEC.206; P.L.221-2005, SEC.109.

IC 3-12-4-23
Tally papers
Sec. 23. The county election board shall have tally papers printed for use in tabulating the vote at each election held under its jurisdiction. The tally papers must:
(1) contain the name of each office and candidate to be voted for at an election;
(2) provide for tallying the votes on each public question submitted to the voters; and (3) list political parties and candidates in the same order on the tally sheet as listed on the ballot printed by the county election board under IC 3-11-2-6.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.207; P.L.3-1997, SEC.343.



CHAPTER 5. CERTIFICATES OF ELECTION AND COMMISSIONS

IC 3-12-5-1.5
Sending certified or sealed statements electronically
Sec. 1.5. (a) This section applies to a statement required to be sent or delivered to the election division by a circuit court clerk under this chapter.
(b) A statement described in subsection (a) may be sent by using the computerized list established under IC 3-7-26.3. A statement sent under this section complies with any requirement for the statement to be certified or sealed.
As added by P.L.209-2003, SEC.187.
IC 3-12-5-2
Office not commissioned by governor; delivery of certificate of candidate's election on demand
Sec. 2. (a) Whenever a candidate is elected:
(1) to a local or school board office other than:
(A) one for which a town clerk-treasurer issues a certificate of election under IC 3-10-7-34; or
(B) one commissioned by the governor under IC 4-3-1-5; or
(2) a precinct committeeman or state convention delegate;
the circuit court clerk shall, when permitted under section 16 of this chapter, prepare and deliver to the candidate on demand a certificate of the candidate's election.
(b) This subsection applies to a local or school board office described in subsection (a) with an election district located in more than one (1) county and a local public question placed on the ballot in more than one (1) county. The circuit court clerk of the county that contains the greatest percentage of the population of the election district shall, upon demand of the candidate or a person entitled to request a recount of the votes cast on a public question under IC 3-12-12:
(1) obtain the certified statement of the votes cast for that office or on that question that was prepared under IC 3-12-4-9 from the circuit court clerk in each other county in which the election district is located;
(2) tabulate the total votes cast for that office or on that question as shown on the certified statement of each county in the election district; and
(3) issue a certificate of election to the candidate when permitted under section 16 of this chapter or a certificate declaring the local public question approved or rejected.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.366; P.L.10-1988, SEC.130; P.L.3-1989, SEC.12; P.L.10-1992, SEC.25; P.L.38-1999, SEC.58.

IC 3-12-5-3
Unopposed candidate for local office; certification of candidate as if elected
Sec. 3. Whenever a candidate for a local office described in section 2 of this chapter is unopposed, the circuit court clerk shall, upon demand of the candidate, certify the candidate in the same manner as if elected to the office.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.367.

IC 3-12-5-4
Governor not to withhold commission because of defect or informality in election return to election division
Sec. 4. The governor may not withhold a commission because of a defect or informality in an election return to the election division if it can be determined with reasonable certainty from the return what office is intended and who is entitled to the commission. As added by P.L.5-1986, SEC.8. Amended by P.L.3-1997, SEC.345.

IC 3-12-5-5
Governor and lieutenant governor; certified sealed statements; transmission of statements
Sec. 5. (a) Not later than noon on the second Monday following an election for governor and lieutenant governor, each circuit court clerk shall prepare a certified statement under the clerk's seal showing the number of votes each candidate received. The clerk shall transmit the statement to the election division. The election division shall deliver:
(1) the statement to the speaker of the house of representatives before the date described in subsection (b); and
(2) a copy of each statement to the office.
(b) The house of representatives and the senate shall meet in joint convention not later than the date specified in Article 5, Section 9 of the Constitution of the State of Indiana for the commencement of the term of the governor and the lieutenant governor to hear the canvass of votes cast for governor and lieutenant governor.
(c) The joint convention shall act to resolve any:
(1) tie vote, as required under Article 5, Section 5 of the Constitution of the State of Indiana; or
(2) contest under Article 5, Section 6 of the Constitution of the State of Indiana.
(d) The joint rules that governed the house of representatives and senate before the general election govern the joint convention until those rules are amended as provided in those rules.
(e) After resolving any tie or contest, the presiding officer of the joint convention shall certify to the convention that the individuals receiving the most votes according to the canvass have been elected governor and lieutenant governor.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.368; P.L.3-1993, SEC.209; P.L.4-1995, SEC.13; P.L.3-1997, SEC.346; P.L.212-2001, SEC.23; P.L.221-2005, SEC.111.

IC 3-12-5-6
Certified and sealed statement of number of votes for each candidate
Sec. 6. (a) Not later than noon on the second Monday following an election, each circuit court clerk shall prepare a certified statement under the clerk's seal of the number of votes received by each candidate for:
(1) federal office;
(2) state office;
(3) legislative office; and
(4) a local office for which a declaration of candidacy must be filed with the election division under IC 3-8-2.
(b) The clerk shall send the statements by certified mail, return receipt requested, or hand deliver the statements to the election division. (c) The election division shall provide a copy of each statement to the office.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.369; P.L.3-1993, SEC.210; P.L.3-1997, SEC.347; P.L.212-2001, SEC.24; P.L.221-2005, SEC.112.

IC 3-12-5-7
Tabulation of number of votes cast for each candidate
Sec. 7. Upon receipt of the certified statements from the circuit court clerks under section 6 of this chapter and not later than noon of the last Tuesday in November, the election division shall tabulate the number of votes cast for each candidate for:
(1) presidential electors;
(2) a state office other than governor and lieutenant governor; and
(3) a local office for which a declaration of candidacy must be filed with the election division under IC 3-8-2.
Immediately following the election division's tabulation, the secretary of state shall certify to the governor the candidate receiving the highest number of votes for each office.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.211; P.L.3-1997, SEC.348.

IC 3-12-5-8
Amendments to certified statements; preparation of commission and transmittal to certified candidates
Sec. 8. (a) If, not later than the final date and hour for filing a recount or contest petition under IC 3-12, a circuit court clerk files a correction with the election division that amends a certified statement under section 6 of this chapter and the amendment results in a different candidate receiving the highest number of votes for an office, the election division shall immediately notify the governor and the office of the amendment.
(b) If no errors are found by the final date and hour for filing a recount or contest under IC 3-12 and not later than noon on the first Tuesday in December following the election, the governor shall prepare the candidate's commission for each candidate certified under section 7 of this chapter.
(c) Immediately upon preparing the commissions under subsection (b), the governor shall deliver the commissions to the election division. Not later than the second Tuesday in December, the election division shall transmit the commission to each candidate at the address set forth in the declaration of candidacy filed with the division, or to any more recent address furnished to the division by the candidate.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1997, SEC.349; P.L.212-2001, SEC.25.

IC 3-12-5-9
Candidates for United States Senator and United States

Representative; tabulation of votes cast for each candidate; certificates of election
Sec. 9. (a) Upon receipt of the certified statements from the circuit court clerks under section 6 of this chapter, the election division shall:
(1) tabulate the number of votes cast for each candidate for United States Senator and United States Representative; and
(2) prepare a certificate of election for the secretary of state to transmit to:
(A) the governor for signature and certification to the secretary of the United States Senate, setting forth the name of the candidate receiving the highest number of votes for the office of United States Senator, in the manner required by 2 U.S.C. 1; and
(B) the clerk of the United States House of Representatives, setting forth the name of each candidate receiving the highest number of votes for United States Representative, in the manner required by 2 U.S.C. 26.
(b) The secretary of state shall promptly execute the certificate prepared under subsection (a)(2)(A) and transmit the certificate to the governor. The governor shall promptly execute the certificate and transmit the certificate to the election division for attestation by the secretary of state and transmission to the secretary of the United States Senate.
(c) The secretary of state shall promptly execute the certificate prepared under subsection (a)(2)(B) and transmit the certificate to the clerk of the United States House of Representatives.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1997, SEC.350; P.L.176-1999, SEC.93.

IC 3-12-5-10
Candidate for United States Senator and United States Representative; transmission of certificate of election; seal and attestation
Sec. 10. The election division shall transmit to each candidate certified under section 9 of this chapter an original copy of the certificate of election. The secretary of state shall seal and attest the certificate of election.
As added by P.L.5-1986, SEC.8. Amended by P.L.176-1999, SEC.94.

IC 3-12-5-11
Preparation of certified and sealed statement of number of votes received by candidate in county; transmittal to election division
Sec. 11. (a) As soon as practical, but no later than noon on the second Monday following an election for a legislative office, each circuit court clerk shall:
(1) prepare a certified statement under the clerk's seal specifying the number of votes received in the county by each candidate for legislative office; and
(2) send the statement by certified mail, return receipt

requested, or hand deliver the statement to the election division.
(b) The election division shall provide a copy of each statement to the office.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.131; P.L.3-1993, SEC.212; P.L.3-1997, SEC.351; P.L.212-2001, SEC.26; P.L.221-2005, SEC.113.

IC 3-12-5-12
Election division to total statements from district and prepare and transmit certificate of election; tie votes
Sec. 12. (a) Upon receipt of the certified statements under section 11 of this chapter, the election division shall:
(1) immediately total all certified statements from each senate and house district; and
(2) promptly prepare and transmit to the candidate receiving the highest number of votes for each legislative office a certificate of the candidate's election.
(b) The secretary of state shall sign the certificates prepared by the election division under subsection (a). However, if two (2) or more candidates receive the highest and an equal number of votes according to the tabulation prepared by the election division, the secretary of state shall immediately certify the tie vote to the governor.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1997, SEC.352.

IC 3-12-5-13
Estimating, aggregating, and tabulating total number of votes evidenced by face of certified statement
Sec. 13. The election division may not reject a certified statement received under seal from a circuit court clerk under section 6 or 11 of this chapter but shall estimate, aggregate, and tabulate the total number of votes as evidenced by the face of each certified statement.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1997, SEC.353.

IC 3-12-5-14
Correction of error in certification of vote
Sec. 14. (a) This section does not apply to the correction of an error under IC 3-12-6-29 or IC 3-12-11-23.
(b) The county election board or the election division shall correct an error in the certification of the vote for a candidate or on a public question if the error is discovered not later than the final date and hour for the filing of a recount or contest under this article.
As added by P.L.5-1986, SEC.8. Amended by P.L.4-1991, SEC.115; P.L.3-1997, SEC.354; P.L.66-2003, SEC.44.

IC 3-12-5-15
Failure or refusal to correct error; civil action to enforce duty to make correction
Sec. 15. If a circuit court clerk or the election division fails or refuses to correct an error as required by section 14 of this chapter,

then any voter may bring a civil action to enforce the duty to make the correction. A civil action under this section must be brought:
(1) not later than noon five (5) days after the expiration of the period allowed for making corrections; and
(2) in the circuit or superior court of Marion County (if the action is brought against the election division) or the county where the public official making the erroneous certification resides (if the action is brought against a circuit court clerk).
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.132; P.L.3-1997, SEC.355.

IC 3-12-5-16
Certificate of election; issuance
Sec. 16. A certificate of election may not be issued until the period allowed under section 14 of this chapter for the discovery and correction of errors has expired.
As added by P.L.5-1986, SEC.8. Amended by P.L.38-1999, SEC.59.

IC 3-12-5-17
Repealed
(Repealed by P.L.3-1993, SEC.282.)



CHAPTER 6. RECOUNT PROCEDURES FOR NOMINATION FOR AND ELECTION TO LOCAL AND SCHOOL BOARD OFFICES

IC 3-12-6-1.2
Chapter establishes standards to define vote
Sec. 1.2. This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on a paper ballot, an optical scan voting system, or an electronic voting system in a recount conducted under this chapter.
As added by P.L.209-2003, SEC.188.

IC 3-12-6-1.5
Chapter applicable to elections for political party offices
Sec. 1.5. A candidate for election to precinct committeeman or state convention delegate is entitled to have the votes cast for that office recounted under this chapter. The political party of the candidate, in accordance with any applicable party rules, determines the winner of an election to a political party office.
As added by P.L.3-1997, SEC.356. Amended by P.L.40-2001, SEC.1.

IC 3-12-6-2
Petition for recount; filing
Sec. 2. (a) A candidate who desires a recount of votes must file a verified petition no later than noon fourteen (14) days after election day.
(b) A county chairman who is entitled to and desires a recount of votes must file a verified petition not later than noon seventeen (17) days after election day.
(c) The petition must be filed in the circuit or superior court of each county in which is located a precinct in which the individual desires a recount.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.370;

P.L.10-1988, SEC.134; P.L.4-1996, SEC.74; P.L.221-2005, SEC.114.

IC 3-12-6-2.5
Petition for recount; filing fee; cause number
Sec. 2.5. Upon the filing of a petition under section 2 of this chapter, the circuit court clerk shall:
(1) require payment of the filing fee under IC 33-37; and
(2) assign the petition a cause number as a miscellaneous civil action.
As added by P.L.3-1997, SEC.357. Amended by P.L.98-2004, SEC.39.

IC 3-12-6-3
Petition for recount; content
Sec. 3. Each petition filed under section 2 of this chapter must state the following:
(1) The office for which the petitioner desires a recount.
(2) The precincts within the county in which the petitioner desires a recount.
(3) That the petitioner is entitled to a recount under section 1 of this chapter.
(4) That the nomination or office was voted upon in the precincts specified.
(5) The name of each candidate for the nomination or office as set forth on the ballot for the election and the address of each candidate for nomination or election to the office as set forth in the records of the county election board or election division.
(6) That the petitioner in good faith believes that the votes cast for nomination or election to the office at the election in the precincts were not correctly counted and returned.
(7) That the petitioner desires a recount of all of the votes cast for nomination or election to the office in the precincts specified.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.135; P.L.4-1996, SEC.75; P.L.176-1999, SEC.95.

IC 3-12-6-4
Cross-petition for recount; filing
Sec. 4. A candidate who is nominated or elected to an office at an election on the face of the election returns may file a verified cross-petition for a recount no later than noon twenty-one (21) days after election day. If a petition for a recount is filed for an office for which voters in more than one (1) county vote, a cross-petition for a recount may be filed in a county other than the one in which the first petition was filed.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.371; P.L.10-1988, SEC.136; P.L.4-1996, SEC.76; P.L.164-2006, SEC.126.
IC 3-12-6-5
Failure to file cross-petition or answer to petition for recount
Sec. 5. The failure to file either a cross-petition or an answer to a petition for a recount does not:
(1) constitute an admission of the truth of the allegations of the petition; or
(2) imply a presumption in favor of the petition.
As added by P.L.5-1986, SEC.8.

IC 3-12-6-6
Cross-petition for recount; contents
Sec. 6. Each cross-petition filed under section 4 of this chapter must state the following:
(1) The office for which the cross-petitioner desires a recount.
(2) The precincts within the county in which the cross-petitioner desires a recount.
(3) That the cross-petitioner was a candidate at the election for nomination or election to the office and that the nomination or office was voted upon in the precincts specified.
(4) The name and address of the cross-petitioner's opposing candidate or candidates.
(5) That the cross-petitioner in good faith believes that the votes cast for nomination or election to the office at the election in the precincts were not correctly counted and returned.
(6) That the cross-petitioner desires a recount of all of the votes cast for nomination or election to the office in the precincts specified.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.137.

IC 3-12-6-7
Amendment of petition or cross-petition
Sec. 7. (a) Except as provided in subsection (b), the court in which a petition or cross-petition is filed may allow the petition or cross-petition to be amended at any time upon the terms and conditions that the court orders.
(b) The court may not allow a petition or cross-petition to be amended following the deadline for filing a petition or cross-petition under this chapter if the petition or cross-petition as originally filed:
(1) failed to comply with this chapter; or
(2) was not filed before the deadline specified in this chapter.
As added by P.L.5-1986, SEC.8. Amended by P.L.176-1999, SEC.96.

IC 3-12-6-8
Petition for recount; joinder; consolidation; exception; transfer
Sec. 8. (a) Two (2) or more candidates for nomination or election to the same or a different office at the same election may join in a petition for a recount.
(b) Except as provided in subsection (d), if more than one (1) petition for a recount is filed in a county no later than noon seven (7) days after election day, whether in the same court of the county or

not, the petitions shall be consolidated under the first petition filed. If a transfer of petitions from one (1) court of the county to another court of the county is necessary to effect the consolidation, then the court in which the subsequent petitions were filed shall order the transfer.
(c) If more than one (1) petition for a recount is filed for an office in more than one (1) county, the circuit court for the county casting, on the face of the election returns, the highest number of votes for the office shall assume jurisdiction over all petitions and cross-petitions concerning the office. If a transfer of petitions or cross-petitions from one (1) court to another is necessary to effect the consolidation in the circuit court, then any other court in which a petition or cross-petition was filed shall order the transfer.
(d) A petition for a recount filed for an election in different municipalities, whether in the same court of the county or not, may not be consolidated.
As added by P.L.5-1986, SEC.8. Amended by P.L.7-1986, SEC.6; P.L.3-1987, SEC.372; P.L.10-1988, SEC.138; P.L.8-1992, SEC.31.

IC 3-12-6-9
Notice of filing of petition for recount and pendency of petition of each candidate named in petition; service of notice; return of service
Sec. 9. (a) Upon the filing of a petition for a recount, the circuit court clerk shall notify the judge. The judge shall:
(1) issue a notice of the filing and pendency of the petition to:
(A) each candidate named in the petition;
(B) the county election board; and
(C) the election division if the petition relates to a recount for the office of judge or prosecuting attorney; and
(2) deliver the notice to the sheriff of each county in which a candidate resides.
(b) Each sheriff shall immediately serve the notice upon candidates in person or by leaving a copy at the last and usual place of residence. The sheriff shall make immediate return of the service.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.139; P.L.4-1996, SEC.77; P.L.66-2003, SEC.45.

IC 3-12-6-9.5
Disqualification of judge where recount involves court assuming jurisdiction
Sec. 9.5. If a recount involves the nomination or election of the judge of the court that assumes jurisdiction over the recount and the regular judge of the court is a party to the proceeding, then the regular judge is disqualified to act in any way in the proceeding except to transfer a petition or cross-petition under section 8 of this chapter. The judge shall, within three (3) days after the court assumes jurisdiction, certify the fact of disqualification to the governor, who shall then appoint a special judge for the proceeding.
As added by P.L.10-1988, SEC.140.
IC 3-12-6-10
Petitioner's cash deposit or bond; filing; amounts; cost of recount; unexpended balance
Sec. 10. (a) Each petitioner shall furnish a cash deposit or file a bond with corporate surety to the approval of the court for the payment of all costs of the recount. The minimum amount of the cash deposit or bond is one hundred dollars ($100).
(b) This subsection applies if, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is not more than one percent (1%) of the total votes cast for all candidates for the nomination or office. If the number of precincts to be recounted exceeds ten (10), the amount of the deposit or bond shall be increased by ten dollars ($10) for each precinct in excess of ten (10).
(c) This subsection applies if, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is more than one percent (1%) of the total votes cast for all candidates for the nomination or office. If the number of precincts to be recounted exceeds ten (10), the amount of the deposit or bond shall be increased by one hundred dollars ($100) for each precinct in excess of ten (10).
(d) If a petition is joint, a joint bond may be furnished.
(e) The costs of a recount may include the following:
(1) Compensation of recount commissioners.
(2) Compensation of additional employees required to conduct the recount, including overtime payments to regular employees who are eligible to receive such payments.
(3) Postage and telephone charges directly related to the recount.
(f) The costs of a recount may not include the following:
(1) General administrative costs.
(2) Security.
(3) Allowances for meals or lodging.
(g) If the recount results in a reduction of at least fifty percent (50%) but less than one hundred percent (100%) of the margin of the total certified votes, the petitioner shall receive a refund of that percentage of the unexpended balance. If after a recount, it is determined that a petitioner has been nominated or elected, the deposit or the bond furnished by that petitioner shall be returned to that petitioner in full.
(h) Any unexpended balance remaining in a deposit after payment of all costs of the recount and the refund, if a refund is made, shall be deposited in the county general fund.
As added by P.L.5-1986, SEC.8. Amended by P.L.8-1992, SEC.32; P.L.8-1995, SEC.54; P.L.14-2004, SEC.160.

IC 3-12-6-10.5
Petitioner's cash deposit; deposit in county general fund
Sec. 10.5. When a cash deposit is furnished under section 10 of this chapter, the circuit court clerk shall deposit the cash in the

county general fund.
As added by P.L.3-1997, SEC.358.

IC 3-12-6-11
Cross-petitioner's cash deposit or bond; cost of recount
Sec. 11. If a cross-petition is filed, each petitioner and cross-petitioner shall either furnish a cash deposit or file a bond with corporate surety to the approval of the court for the payment of each party's proportionate share of the cost of the recount. If a cross-petition is joint, a joint bond may be furnished.
As added by P.L.5-1986, SEC.8.

IC 3-12-6-12
Cost of recount when cash deposit not made
Sec. 12. (a) This section does not apply to a petitioner or a cross-petitioner who is determined to have been nominated or elected after the recount.
(b) If a cash deposit was not made as required by section 10 or 11 of this chapter, the petitioners shall pay to the circuit court clerk within ten (10) days after the recount is completed all of the costs of the recount. However, if a cross-petition was filed, then each cross-petitioner shall pay to the circuit court clerk within ten (10) days after the recount is completed all of the costs of the recount in the precincts designated in the cross-petition. A petitioner is not liable for the costs of a recount allocated to a cross-petitioner.
As added by P.L.5-1986, SEC.8. Amended by P.L.8-1995, SEC.55.

IC 3-12-6-13
Repealed
(Repealed by P.L.7-1986, SEC.20.)

IC 3-12-6-13.5
Repealed
(Repealed by P.L.10-1988, SEC.238.)

IC 3-12-6-14
Order of recount and appointment of recount commission; conditions
Sec. 14. The court shall grant the petitions and cross-petitions that have been filed and order the recount of the votes in the precincts by appointing a recount commission upon:
(1) the filing of a petition and bond under this chapter;
(2) the expiration of the period under section 4 of this chapter for filing a cross-petition; and
(3) proof of service of all notices.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.374.

IC 3-12-6-15
Consolidated recount of votes
Sec. 15. If there is a consolidation of petitions and cross-petitions,

the court shall by consolidated order grant the consolidated petitions and cross-petitions and order a consolidated recount of all votes in all precincts in the counties requested in the petitions and cross-petitions.
As added by P.L.5-1986, SEC.8. Amended by P.L.7-1986, SEC.7.

IC 3-12-6-16
Recount commission; membership
Sec. 16. (a) A recount commission consists of three (3) persons.
(b) Two (2) members of the commission must be voters who:
(1) are members of different major political parties of the state; and
(2) were qualified to vote at the election in a county in which the election district for the office is located.
(c) This subsection applies to a recount commission conducting a recount of an election in which only paper ballots were used. The third member of the commission must be a person who:
(1) is a member of a major political party of the state; and
(2) was qualified to vote at the election in a county in which the election district for the office is located.
(d) This subsection applies to a recount of an election in which a voting method other than only paper ballots was used. The third member of the commission must be a competent mechanic who is familiar with the ballot card voting systems or electronic voting systems used in that election. The mechanic is not required to be qualified to vote at the election in a county in which the election district for the office is located.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.375; P.L.221-2005, SEC.115.

IC 3-12-6-17
Recount commission; compensation
Sec. 17. Each member of a recount commission is entitled to a per diem not to exceed one hundred dollars ($100) for each day actually engaged in making the recount. The judge of the court having jurisdiction over the recount shall fix the compensation paid under this section.
As added by P.L.5-1986, SEC.8. Amended by P.L.4-1991, SEC.116.

IC 3-12-6-17.5
Recount commission and other recount costs; payment from county general fund
Sec. 17.5. (a) If the amount of the cash deposit or bond available under section 10 of this chapter is not adequate to pay the compensation of the recount commission under section 17 of this chapter, a member of the recount commission is entitled to compensation from the county general fund without appropriation, and upon submission of a claim for compensation to the county executive.
(b) Any other cost of the recount that remains unpaid following

the determination of the recount commission and which cannot be recovered from the cash deposit or bond shall be paid from the county general fund without appropriation.
As added by P.L.3-1997, SEC.359.

IC 3-12-6-18
Certified copy of order to candidates; cost of mailing
Sec. 18. On the day when the order of a recount is made and entered by the court, the circuit court clerk shall send a certified copy of the order by certified mail to each candidate named in the petition at the address stated in the petition. The clerk shall charge the cost of mailing the order to the petitioner.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.376; P.L.4-1996, SEC.78.

IC 3-12-6-19
Impoundment of election materials by court; recount commission orders; copying election materials
Sec. 19. (a) A court ordering a recount under this chapter shall by order impound and provide for the protection of the following:
(1) All ballots and electronic voting systems used at the election for casting votes in the precincts.
(2) All tally sheets relating to the votes cast for nomination or election to the office.
(3) All poll lists of persons registered by the poll clerks as having voted for nomination or election to the office.
(b) An order issued by the state recount commission under IC 3-12-10 supersedes an order issued by a court under this section to the extent that the orders conflict. The state recount commission shall assist a court acting under this section to the extent that the ability of the state recount commission to preserve the integrity of election records or equipment is not hindered.
(c) An impoundment order issued under subsection (a) may not prevent a circuit court clerk or board of registration from copying election material other than ballots if the clerk or board copies the material under the supervision of a person designated by the court.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.377; P.L.10-1988, SEC.141; P.L.221-2005, SEC.116.

IC 3-12-6-19.5
Impounded materials; use of copies instead of originals
Sec. 19.5. A circuit court clerk or board of registration may use a copy made under section 19 of this chapter instead of an original subject to an impoundment order under that section until the court orders the release of the original.
As added by P.L.3-1987, SEC.378.

IC 3-12-6-20
Court making impounded materials available to recount commission Sec. 20. A court acting under section 19 of this chapter shall make the ballots, electronic voting systems, tally sheets, and poll lists available to the recount commission appointed under this chapter.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.379; P.L.221-2005, SEC.117.

IC 3-12-6-21
Recount; place; expeditious completion; watchers; representatives; news media; powers and duties of state recount commission
Sec. 21. (a) After a recount is ordered under section 14 of this chapter, the recount commission shall convene at a place fixed by order of the court.
(b) Whenever a motion to dismiss a petition or cross-petition for a recount is filed with the court, the court shall rule on the motion to dismiss before the recount commission conducts the recount. The motion to dismiss must:
(1) state that the petitioner or cross-petitioner has failed to comply with this chapter; and
(2) specifically identify the requirement that the petitioner or cross-petitioner has failed to comply with.
(c) As the first item of business, the recount commission shall adopt procedures for conducting the recount, based as closely as is practical on the procedures adopted by the state recount commission. After adopting these procedures, the recount commission shall expeditiously complete the recount of all votes ordered recounted.
(d) The proceedings of the recount commission shall be performed in public under IC 5-14-1.5 (the Open Door Law). However, the commission may restrict access to parts of a room where the recount is being conducted to safeguard the election material or to permit the material to be handled or transported by the commission. Each candidate affected by the recount may have a watcher present at the recount and may also be present in person. A watcher for a candidate under this subsection has the same rights as a watcher appointed under IC 3-6-8-4. Representatives of the media may also attend the recount and have the same rights as media watchers appointed under IC 3-6-10.
(e) An order issued by the state recount commission under IC 3-12-10 supersedes an order issued by the recount commission appointed under this chapter to the extent that the orders conflict. The state recount commission shall assist a recount commission appointed under this chapter to the extent that the ability of the state recount commission to preserve the integrity of election records or equipment is not hindered.
(f) During the period:
(1) beginning when a recount is ordered under section 14 of this chapter; and
(2) ending when the recount commission certifies the recount results under section 22 of this chapter;
the recount commission may petition the court that acquired jurisdiction over the recount under section 8 of this chapter to rule on

questions raised by the recount commission.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.380; P.L.3-1993, SEC.213; P.L.3-1997, SEC.360; P.L.176-1999, SEC.97.

IC 3-12-6-21.5
Ballot card voting systems; petition for manual count and tabulation of votes
Sec. 21.5. (a) A petition or cross-petition filed under this chapter may request that ballot cards in specified precincts that used a ballot card voting system be counted manually. If a petition or cross-petition includes such a request, the recount commission may not use automatic tabulating machines to count ballot cards in the specified precincts. Ballot cards in those precincts shall be counted manually, and the tabulation of votes must comply with IC 3-11-7.
(b) A petitioner or cross-petitioner may withdraw a request for a manual recount of ballot cards at any time after the recount commission conducts a test of the automatic tabulating machines to ascertain that the machines will correctly count the votes cast for the office that is the subject of the recount.
As added by P.L.3-1987, SEC.381. Amended by P.L.10-1988, SEC.142.

IC 3-12-6-21.7
Duties of recount commission
Sec. 21.7. (a) Unless the recount commission makes a finding under subsection (b), the recount commission shall:
(1) count ballots in accordance with this article; and
(2) not order that all ballots in a precinct not be counted.
(b) If:
(1) a party to the recount presents evidence of fraud, tampering, or misconduct affecting the integrity of the ballot within a precinct; and
(2) the commission determines that the fraud, tampering, or misconduct within that precinct was so pervasive that it is impossible for the commission to determine the approximate number of votes that each candidate received in that precinct;
the commission may order that none of the ballots from that precinct be counted.
As added by P.L.3-1995, SEC.128.

IC 3-12-6-21.9
Recount; date of completion; extension of deadline
Sec. 21.9. (a) Except as provided in subsection (c), a recount for nomination to an office conducted under this chapter shall be completed not later than the final Friday in June following the primary.
(b) Except as provided in subsection (c), a recount for election to an office conducted under this chapter shall be completed not later than December 20 following the election.
(c) The court that appointed the commission may issue an order

to extend the deadline under this section to a specific date if the court finds that there is good cause to do so.
As added by P.L.3-1997, SEC.361. Amended by P.L.176-1999, SEC.98; P.L.103-2005, SEC.18.

IC 3-12-6-22
Recount; completion; certificate
Sec. 22. (a) When a recount is completed by a commission appointed under this chapter, the commission shall:
(1) make and sign a certificate showing the total number of votes received in the precincts by each candidate for nomination or election to the office;
(2) state in its certificate the candidate who received the highest number of votes in the precincts for nomination or election to the office and by what plurality; and
(3) file its certificate with the circuit court clerk.
(b) The circuit court clerk shall:
(1) enter the certificate in the order book of the court;
(2) file a copy of the certificate in the minutes of the county election board; and
(3) if the recount concerned an office for which a declaration of candidacy must be filed with the election division under IC 3-8-2, file a copy of the certificate with the election division not later than seven (7) days after the date the recount commission filed the certificate with the clerk of the circuit court.
(c) If a certificate is filed with the election division under subsection (b), the election division shall provide a copy of the certificate to the office.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.143; P.L.38-1999, SEC.60; P.L.212-2001, SEC.27.

IC 3-12-6-22.5
Court issuance of order on commission certificate; finality of recount decision; appeal
Sec. 22.5. (a) After the commission files its certificate under section 22 of this chapter, the court that appointed the commission shall issue an order that does the following:
(1) Acknowledges the filing of the certificate.
(2) Discharges the commission.
(3) Releases election materials impounded during the recount.
(b) The determination of a commission under section 22 of this chapter is final, although an appeal may be taken to the court that appointed the commission.
(c) An appeal under subsection (b):
(1) must be filed not later than thirty (30) days after the court issues the order under subsection (a); and
(2) is limited to:
(A) questions of law arising out of the recount; and
(B) procedural defects by the recount commission that

affected the outcome of the recount.
As added by P.L.10-1988, SEC.144. Amended by P.L.3-1989, SEC.13; P.L.3-1993, SEC.214; P.L.66-2003, SEC.46.

IC 3-12-6-23
Recount certificate; effect; prima facie evidence of votes cast
Sec. 23. A recount certificate made under section 22 of this chapter supersedes all previous returns made in any form of the recounted votes. A certified copy of a recount certificate constitutes prima facie evidence of the votes cast for nomination or election to the office in the precincts in any contest or other proceeding in which there is an issue as to the votes cast at the election for nomination or election to the office.
As added by P.L.5-1986, SEC.8. Amended by P.L.7-1986, SEC.8; P.L.10-1988, SEC.145.

IC 3-12-6-24
Repealed
(Repealed by P.L.7-1986, SEC.20.)

IC 3-12-6-25
Repealed
(Repealed by P.L.7-1986, SEC.20.)

IC 3-12-6-26
Repealed
(Repealed by P.L.7-1986, SEC.20.)

IC 3-12-6-27
Votes cast in more than one county; difference between recount certificate and county election board tabulation; correction of certificate
Sec. 27. If a recount is made under this chapter for nomination or election to an office for which votes were cast in more than one (1) county, each circuit court clerk where the recount was made shall determine whether the votes in the precincts shown by the recount certificate differ from the votes that were tabulated by the county election board. If a circuit court clerk finds that there is a difference between the votes shown by the recount certificate and the votes tabulated by the county election board, the clerk shall prepare a certificate showing the total vote in the county for each candidate for nomination or election to the office as corrected in accordance with the recount certificate.
As added by P.L.5-1986, SEC.8. Amended by P.L.7-1986, SEC.9; P.L.10-1988, SEC.146; P.L.3-1993, SEC.215.

IC 3-12-6-28
Transmittal of certificate showing votes cast
Sec. 28. (a) A circuit court clerk shall immediately transmit a certificate prepared under section 27 of this chapter showing the

votes cast for nomination or election to an office to the election division if the recount concerned an office for which a declaration of candidacy must be filed with the election division under IC 3-8-2.
(b) The election division shall provide a copy of a certificate transmitted to the election division under this section to the office.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.147; P.L.3-1997, SEC.362; P.L.38-1999, SEC.61; P.L.212-2001, SEC.28.

IC 3-12-6-29
Tabulation of vote in accordance with certificate
Sec. 29. Upon receipt of a circuit court clerk's certificate under section 28 of this chapter, the election division shall tabulate the vote from the county for the office in accordance with the certificate. If the election division previously included in a tabulation the votes cast for the office as returned by the county election board, the election division shall correct the tabulation in accordance with the certificate.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.216; P.L.3-1997, SEC.363.

IC 3-12-6-30
Single county nominations or elections; differences between votes shown by recount certificate and votes tabulated by county board; certificate of corrected vote total
Sec. 30. If a recount is made under this chapter for nomination or election to an office for which votes were cast only in a single county, the circuit court clerk shall determine whether the votes shown by the recount certificate differ from the votes that were tabulated by the county election board. If the circuit court clerk finds that there is a difference between the votes shown by the recount certificate and the votes tabulated by the county election board, the clerk shall prepare a certificate showing the total vote for each candidate for nomination or election to the office as corrected in accordance with the recount certificate.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.148; P.L.3-1993, SEC.217.

IC 3-12-6-31
Single county nominations or elections; transmittal of certificate showing corrected vote total
Sec. 31. (a) The circuit court clerk shall transmit the certificate prepared under section 30 of this chapter to the election division, the county election board or other public official authorized by this title to issue:
(1) a certificate of nomination under IC 3-8-7;
(2) a certificate of election under IC 3-10-7-34 or IC 3-12-5-2; or
(3) a commission for the office under IC 4-3-1-5.
(b) The election division shall provide a copy of a certificate transmitted to the election division under this section to the office. As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.149; P.L.3-1997, SEC.364; P.L.212-2001, SEC.29.

IC 3-12-6-32
Certificate of nomination, election, or commission for office
Sec. 32. The candidate shown by a corrected vote tabulation under section 29 or 30 of this chapter to have received the highest number of votes for nomination or election to an office is entitled to a certificate of nomination under IC 3-8-7 or a certificate of election or commission for the office, even though one may have been issued upon a previous tabulation.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.150.

IC 3-12-6-33
Vacation of office by person in possession
Sec. 33. On the demand of a person receiving a commission or certificate of election issued upon the filing of the certificate of a recount commission, a person in possession of the office in question shall vacate and deliver the office. If the person in possession refuses to do so, the court may compel the vacation of the office upon the petition of the person holding the commission or certificate.
As added by P.L.10-1988, SEC.151.



CHAPTER 7. REPEALED



CHAPTER 8. CONTEST PROCEDURES FOR NOMINATION FOR OR ELECTION TO LOCAL OR SCHOOL BOARD OFFICES

IC 3-12-8-2
Grounds for contest
Sec. 2. An election may be contested under section 1 of this chapter if a petitioner alleges that one (1) of the following circumstances existed:
(1) The contestee was ineligible.
(2) A mistake occurred in the printing or distribution of ballots used in the election that makes it impossible to determine which candidate received the highest number of votes.
(3) A mistake occurred in the programming of an electronic voting system, making it impossible to determine the candidate who received the highest number of votes.
(4) An electronic voting system malfunctioned, making it impossible to determine the candidate who received the highest number of votes.
(5) A deliberate act or series of actions occurred making it impossible to determine the candidate who received the highest number of votes cast in the election.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.153; P.L.10-1989, SEC.12; P.L.4-1991, SEC.117; P.L.176-1999, SEC.100; P.L.221-2005, SEC.118.

IC 3-12-8-2.5
Chapter establishes standards to define vote; exception
Sec. 2.5. (a) This section does not apply to a contest concerning whether a contestee was ineligible as alleged under section 2(1) of

this chapter.
(b) This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on a paper ballot, an optical scan voting system, or an electronic voting system in a contest conducted under this chapter.
As added by P.L.209-2003, SEC.189.

IC 3-12-8-3
Repealed
(Repealed by P.L.10-1988, SEC.238.)

IC 3-12-8-4
Repealed
(Repealed by P.L.10-1988, SEC.238.)

IC 3-12-8-5
Contest of election or nomination; filing of verified petition; elections in different municipalities
Sec. 5. (a) A candidate who desires to contest an election or a nomination under this chapter must file a verified petition with the circuit court clerk of the county that contains the greatest percentage of the population of the election district no later than noon fourteen (14) days after election day.
(b) A county chairman who is entitled to and desires to contest an election or a nomination under this chapter must file a verified petition with the circuit court clerk of the county that contains the greatest percentage of the population of the election district not later than noon seventeen (17) days after election day.
(c) A petition for a contest of an election in different municipalities, whether in the same court of the county or not, may not be consolidated.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.382; P.L.10-1988, SEC.154; P.L.8-1992, SEC.33; P.L.4-1996, SEC.80; P.L.221-2005, SEC.119.

IC 3-12-8-5.5
Verified petition; filing fee; cause number
Sec. 5.5. Upon the filing of a petition under section 5 of this chapter, the circuit court clerk shall:
(1) require payment of the filing fee under IC 33-37; and
(2) assign the petition a cause number as a miscellaneous civil action.
As added by P.L.3-1997, SEC.365. Amended by P.L.98-2004, SEC.40.

IC 3-12-8-6
Contest of election; content of verified petition
Sec. 6. (a) A petition filed under section 5 of this chapter must state the following: (1) That the petitioner desires to contest the nomination or election to an office.
(2) The name of each candidate as set forth on the ballot for the election and address of each candidate as set forth in the records of the county election board or election division.
(3) That the petitioner in good faith believes that one (1) or more of the following occurred:
(A) The person declared nominated or elected does not comply with a specific constitutional or statutory requirement set forth in the petition that is applicable to a candidate for the office.
(B) A mistake was made in the printing or distribution of ballots used in the election that makes it impossible to determine which candidate received the highest number of votes cast in the election.
(C) A mistake occurred in the programming of an electronic voting system, making it impossible to determine the candidate who received the highest number of votes.
(D) An electronic voting system malfunctioned, making it impossible to determine the candidate who received the highest number of votes.
(E) A deliberate act or series of actions occurred making it impossible to determine the candidate who received the highest number of votes cast in the election.
(b) A petition stating that the petitioner believes that it is impossible to determine the candidate that received the highest number of votes for one (1) of the reasons described in subsection (a)(3)(B), (a)(3)(C), or (a)(3)(D) must identify each precinct in which:
(1) ballots:
(A) containing the printing mistake; or
(B) distributed by mistake;
were cast;
(2) a mistake occurred in the programming of an electronic voting system; or
(3) an electronic voting system malfunctioned.
(c) A petition stating that the petitioner believes that an act or series of actions described in subsection (a)(3)(E) occurred must identify each precinct or other location in which the act or series of actions occurred to the extent known to the petitioner.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.155; P.L.10-1989, SEC.13; P.L.4-1991, SEC.118; P.L.176-1999, SEC.101; P.L.221-2005, SEC.120.

IC 3-12-8-6.5
Amendment of verified petition
Sec. 6.5. (a) Except as provided in subsection (b), the court in which a petition is filed may allow the petition or cross-petition to be amended at any time upon the terms and conditions that the court orders. (b) The court may not allow a petition to be amended following the deadline for filing a petition under this chapter if the petition as originally filed:
(1) failed to comply with this chapter; or
(2) was not filed before the deadline specified in this chapter.
As added by P.L.176-1999, SEC.102.

IC 3-12-8-7
Repealed
(Repealed by P.L.10-1988, SEC.238.)

IC 3-12-8-8
Notice of contest; service of notice
Sec. 8. (a) Upon the filing of a petition for a contest, the circuit court clerk shall notify the circuit court judge. The judge shall issue a notice to the county sheriff directing the sheriff to serve notice upon the contestee and all other persons named in the petition as candidates for nomination or election to the office to appear and answer the petition in the circuit court on a day to be fixed in the notice.
(b) The county sheriff shall also serve a copy of the notice described in subsection (a) on:
(1) the county election board; and
(2) the election division if the petition relates to a contest for the office of judge or prosecuting attorney.
As added by P.L.5-1986, SEC.8. Amended by P.L.5-1988, SEC.11; P.L.10-1988, SEC.156; P.L.66-2003, SEC.47.

IC 3-12-8-9
Service of summons
Sec. 9. The sheriff shall serve the notice required by section 8 of this chapter upon the contestee and all other persons named in the petition as candidates for nomination or election to the office in the same manner as a summons is served in a civil action.
As added by P.L.5-1986, SEC.8. Amended by P.L.5-1988, SEC.12.

IC 3-12-8-10
Appearance and answer by contestee; time; defense, answer, or special answer
Sec. 10. The contestee shall appear and answer the petition by the day fixed in the notice issued under section 8 of this chapter unless the court extends the time for good cause. The contestee may:
(1) present any defense or answer that the contestee has to the allegations of the petition under an answer of general denial;
(2) file a special answer; or
(3) both.
As added by P.L.5-1986, SEC.8.

IC 3-12-8-11
Party to proceeding; stating right or claim by answer or

counterclaim
Sec. 11. Any other person who was a candidate at the election for nomination or election to the office involved and upon whom notice was served under section 9 of this chapter is a party to the proceeding and may state any right or claim the person may have by an answer or counterclaim.
As added by P.L.5-1986, SEC.8. Amended by P.L.5-1988, SEC.13.

IC 3-12-8-12
Repealed
(Repealed by P.L.10-1988, SEC.238.)

IC 3-12-8-13
Repealed
(Repealed by P.L.10-1988, SEC.238.)

IC 3-12-8-14
Repealed
(Repealed by P.L.10-1988, SEC.238.)

IC 3-12-8-15
Venue of trial of contest for office
Sec. 15. A contest for an office for which the voters of only one (1) county cast votes shall be tried in that county. However, a change of venue from the judge is allowed under the Indiana rules of trial procedure. A contest for an office for which the voters of two (2) or more counties cast votes shall be tried in the county casting the highest number of votes for the office at the election.
As added by P.L.5-1986, SEC.8.

IC 3-12-8-16
Hearing; date
Sec. 16. The court shall fix a date within twenty (20) days after the return day fixed in the notice to the contestee for the hearing of a contest.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.157.

IC 3-12-8-17
Hearing and determination of contest; judgment declaring candidate elected or nominated; order for special election
Sec. 17. (a) A contest shall be heard and determined by the court without a jury subject to the Indiana Rules of Trial Procedure.
(b) The court shall determine the issues raised by the petition and answer to the petition.
(c) After hearing and determining a petition alleging that a candidate is ineligible, the court shall declare as elected or nominated the qualified candidate who received the highest number of votes and render judgment accordingly.
(d) If the court finds that:
(1) a mistake in the printing or distribution of the ballots used

in the election;
(2) a mistake in the programming of an electronic voting system;
(3) a malfunction of an electronic voting system; or
(4) the occurrence of a deliberate act or series of actions;
makes it impossible to determine which candidate received the highest number of votes, the court shall order that a special election be conducted under IC 3-10-8.
(e) The special election shall be conducted in the precincts identified in the petition in which the court determines that:
(1) ballots containing the printing mistake or distributed by mistake were cast;
(2) a mistake occurred in the programming of an electronic voting system;
(3) an electronic voting system malfunctioned; or
(4) the deliberate act or series of actions occurred.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1989, SEC.14; P.L.4-1991, SEC.119; P.L.14-2004, SEC.161; P.L.221-2005, SEC.121.

IC 3-12-8-17.5
Special election; corrected canvass of votes; certificate of election
Sec. 17.5. (a) After a special election ordered under section 17 of this chapter is conducted, the county election board shall issue a corrected canvass of the votes. The corrected canvass must substitute the votes cast in the special election in a precinct for each candidate for the votes cast for that candidate in that precinct during the contested election. The board shall add the substituted vote totals to the votes cast for each candidate in each precinct in which the special election was not conducted.
(b) The board or circuit court clerk shall then issue a certificate of election under IC 3-12-4-9 or IC 3-12-5-2 and file a copy of the certificate with the election division. If the contest was for an office commissioned by the governor, the election division shall forward a copy of the certificate to the governor for the issuance of a commission under IC 4-3-1-5.
(c) The election division shall provide a copy of the corrected canvass of the votes to the office.
As added by P.L.3-1997, SEC.366. Amended by P.L.212-2001, SEC.30.

IC 3-12-8-18
Hearing; circuit court clerk to certify determination
Sec. 18. A circuit court clerk shall certify the determination made concerning the election contest under section 17 of this chapter to the:
(1) county election board;
(2) election division, if the contest concerned an office for which a declaration of candidacy must be filed with the election division under IC 3-8-2; and (3) governor, if the contest concerned an office commissioned by the governor under IC 4-3-1-5.
As added by P.L.5-1986, SEC.8. Amended by P.L.38-1999, SEC.62.

IC 3-12-8-19
Hearing; judgment and determination of court final
Sec. 19. The judgment and determination of a court under section 17 of this chapter are final, although an appeal may be taken.
As added by P.L.5-1986, SEC.8.

IC 3-12-8-20
Disqualification of judge; certification; appointment of special judge
Sec. 20. If a contest involves the nomination or election of the judge of the court in which the petition of contest is filed, and the regular judge of the court is a party to the case, then the regular judge is disqualified to act in any way in the case. The judge shall, within three (3) days after the filing of the petition of contest, certify the fact of disqualification to the governor, who shall then appoint a special judge to try the case.
As added by P.L.5-1986, SEC.8. Amended by P.L.5-1988, SEC.14.

IC 3-12-8-21
Vacation of office by person in possession
Sec. 21. On demand of a person receiving a commission or certificate of election issued following the certification under section 18 of this chapter, a person in possession of the office in question shall vacate the office. If the person in possession fails to do so, the court may compel the vacation of the office upon the petition of the person holding the commission or certification.
As added by P.L.10-1988, SEC.158.

IC 3-12-8-22
Election contest; costs included
Sec. 22. (a) The costs of a contest may include the following:
(1) Compensation of additional employees required to conduct the contest, including overtime payments to regular employees who are eligible to receive such payments.
(2) Postage and telephone charges directly related to the contest.
(b) The costs of a contest may not include the following:
(1) General administrative costs.
(2) Security.
(3) Allowances for meals or lodging.
(c) The costs of a contest shall be paid from the county general fund without appropriation.
As added by P.L.8-1992, SEC.34. Amended by P.L.176-1999, SEC.103.



CHAPTER 9. RESOLVING TIE VOTES

IC 3-12-9-2
Offices of governor and lieutenant governor; majority of state senate and house of representatives meeting in joint session to elect
Sec. 2. Whenever a tie vote at an election for the offices of governor and lieutenant governor occurs, a majority of the state senate and house of representatives meeting in joint session shall elect these officials from among the candidates receiving the tie vote in accordance with Article 5, Section 5 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.8.

IC 3-12-9-3
Local, circuit, or school board office; written notice of tie vote to fiscal body
Sec. 3. Whenever a circuit court clerk receives certification that a tie vote at an election for a local office or a school board office occurred, the clerk shall immediately send a written notice of the tie vote to:
(1) the fiscal body of the affected political subdivision; or
(2) if the tie vote occurred in an election for a circuit office in a circuit that includes more than one county, to the fiscal body of each county of the circuit.
As added by P.L.5-1986, SEC.8. Amended by P.L.230-2005, SEC.60.

IC 3-12-9-4
Local, circuit, or school board office; filling office
Sec. 4. (a) The fiscal body of a political subdivision that receives notice under section 3 of this chapter shall resolve the tie vote by electing a person to fill the office not later than December 31 following the election (or not later than June 30 following the election of a school board member in May) at which the tie vote occurred. The fiscal body shall select one (1) of the candidates who was involved in the tie vote to fill the office. (b) If a tie vote has occurred in an election for a circuit office in a circuit that contains more than one (1) county, the fiscal bodies of the counties shall meet in joint session at the county seat of the county that contains the greatest percentage of population of the circuit to select one (1) of the candidates who was involved in the tie vote in order to fill the office in accordance with this section.
(c) If a tie vote has occurred for the election of more than one (1) at-large seat on a legislative or fiscal body, the fiscal body shall select the number of individuals necessary to fill each of the at-large seats for which the tie vote occurred. However, a member of a fiscal body who runs for reelection and is involved in a tie vote may not cast a vote under this section.
(d) The executive of the political subdivision (other than a town or a school corporation) may cast the deciding vote to break a tie vote in a fiscal body acting under this section. The clerk-treasurer of the town may cast the deciding vote to break a tie vote in a town fiscal body acting under this section. A tie vote in the fiscal body of a school corporation under this section shall be broken under IC 20-23.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.159; P.L.14-2004, SEC.162; P.L.230-2005, SEC.61; P.L.164-2006, SEC.127.

IC 3-12-9-5
State, local, or school board offices; official to remain in office until successor is elected and qualified
Sec. 5. Whenever a tie vote at an election for:
(1) a state office;
(2) a local office; or
(3) a school board office;
occurs, the incumbent public official remains in office in accordance with Article 15, Section 3 of the Constitution of the State of Indiana until a successor is elected under this chapter and qualified.
As added by P.L.5-1986, SEC.8.

IC 3-12-9-6
Filing of recount petition or contesting of nomination or election
Sec. 6. This chapter does not prohibit:
(1) a candidate from filing a recount petition under IC 3-12-6 or IC 3-12-11;
(2) a candidate from contesting a nomination or election under IC 3-12-8 or IC 3-12-11; or
(3) a petitioner from filing a recount petition under IC 3-12-12.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.384; P.L.5-1988, SEC.15; P.L.10-1988, SEC.160.

IC 3-12-9-7
Tie vote on public question
Sec. 7. If a tie vote occurs on a public question, the question is defeated. As added by P.L.10-1988, SEC.161.



CHAPTER 10. STATE RECOUNT COMMISSION

IC 3-12-10-2
Repealed
(Repealed by P.L.8-1995, SEC.71.)

IC 3-12-10-2.1
Members
Sec. 2.1. (a) Except as provided in this section, the secretary of state and the designee of the state chairman of each of the major political parties of the state shall serve as members of the state recount commission.
(b) Except as provided in this section, the secretary of state shall serve as the chair of the state recount commission.
(c) If an election to the office of secretary of state is the subject of a petition filed under IC 3-12-11, final determination of all petitions filed under IC 3-12-11 relating to that election must be made before January 1 after the election.
(d) The secretary of state may not serve on the commission if the secretary of state is:
(1) a petitioner under IC 3-12-11; or
(2) named as a candidate in a petition under IC 3-12-11;
until the commission makes a final determination under IC 3-12-11 of all related petitions in which the secretary of state is a petitioner or is named.
(e) If the secretary of state may not serve on the commission under subsection (d), the state chairman of the same major political party as the secretary of state shall designate another individual to serve as a member and chair of the commission. The other individual must have voted in the most recent primary election of the political party of the state chairman making the appointment. The individual serves until the commission issues its final determination of all petitions relating to the election that are described in subsection (d). The secretary of state shall then resume as a member and the chairman of the state recount commission.
(f) An individual who serves on the state recount commission as secretary of state ceases to be a member of the commission when the individual ceases to be secretary of state.
As added by P.L.8-1995, SEC.56.

IC 3-12-10-2.2
Purpose; administration; expenses; reversion to general fund; appropriations
Sec. 2.2. (a) The state recount fund is established for the purpose

of receiving, holding, and disbursing funds as a fiduciary for the state recount commission and individuals who have provided a cash deposit under this article. The fund shall be administered by the administrative division of the office of the secretary of state.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) All money accruing to the fund is appropriated continuously for the purposes specified in subsection (a).
As added by P.L.176-1999, SEC.104.

IC 3-12-10-2.5
Recount director
Sec. 2.5. The state recount commission shall employ and set the salary of a recount director. The recount director shall perform the tasks delegated to the director by the commission.
As added by P.L.3-1987, SEC.386.

IC 3-12-10-3
Per diem; expenses
Sec. 3. (a) Each member of the state recount commission other than the secretary of state is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b).
(b) Each member of the state recount commission is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.7-1986, SEC.18. Amended by P.L.3-1987, SEC.387.

IC 3-12-10-4
Recount and contest proceedings
Sec. 4. (a) The state recount commission shall conduct recount proceedings under IC 3-12-11 resulting from:
(1) a presidential primary election;
(2) the nomination of a candidate to a federal, state, or legislative office in a primary election; or
(3) an election for a federal, state, or legislative office.
(b) The state recount commission shall conduct contest proceedings under IC 3-12-11 resulting from:
(1) a presidential primary election;
(2) the nomination of a candidate to a federal, state, or legislative office in a primary election; or
(3) an election for a federal, state, or legislative office.
As added by P.L.7-1986, SEC.18. Amended by P.L.3-1987, SEC.388; P.L.10-1988, SEC.163; P.L.14-2004, SEC.163.

IC 3-12-10-5
Powers; rules Sec. 5. (a) The state recount commission may, to comply with section 4 of this chapter:
(1) impound, take possession of, transport, or otherwise protect any election records or equipment related to a recount or contest;
(2) issue subpoenas, discovery orders, and protective orders;
(3) conduct and regulate the course of hearings and other proceedings;
(4) manage its internal affairs;
(5) adopt rules under IC 4-22-2; or
(6) exercise any other necessary power to perform its functions under this article.
(b) Rules adopted by the state recount commission for the conduct of a recount or contest proceeding must uniformly apply throughout Indiana.
(c) An impoundment order issued under subsection (a)(1) may not prevent a circuit court clerk or board of registration from copying election material other than ballots if the clerk or board copies the material under the supervision of the state police department.
As added by P.L.7-1986, SEC.18. Amended by P.L.3-1987, SEC.389.

IC 3-12-10-5.5
Impoundment; use of copies of election material
Sec. 5.5. A circuit court clerk or board of registration may use a copy of election material other than ballots made under section 5 of this chapter instead of an original subject to an impoundment order under that section until the commission orders the release of the original.
As added by P.L.3-1987, SEC.390.

IC 3-12-10-6
Election records or equipment; impoundment, possession, transportation, or protection
Sec. 6. Without the filing of a petition under IC 3-12-11, the state recount commission may impound, take possession of, transport, or otherwise protect any election records or equipment that the commission determines may be the subject of:
(1) a recount proceeding; or
(2) a contest proceeding conducted by the state recount commission under IC 3-12-11.
As added by P.L.7-1986, SEC.18. Amended by P.L.3-1987, SEC.391; P.L.10-1988, SEC.164.

IC 3-12-10-7
Delegation of powers
Sec. 7. (a) The state recount commission may designate one (1) or more members of the commission or one (1) or more other persons to exercise any of its powers, other than the:
(1) final adoption of rules;
(2) final determination of a recount under IC 3-12-11; or (3) final determination of a contest under IC 3-12-11.
(b) Each person designated by the commission under subsection (a) who is not a member of the commission must be an attorney (as defined in IC 23-1.5-1-4).
As added by P.L.7-1986, SEC.18. Amended by P.L.3-1987, SEC.392.

IC 3-12-10-8
State board of accounts; conduct of recount or other contest proceedings
Sec. 8. The state board of accounts shall conduct any recount or other contest proceeding ordered by the state recount commission in accordance with this article and guidelines adopted by the commission.
As added by P.L.7-1986, SEC.18. Amended by P.L.176-1999, SEC.105.

IC 3-12-10-9
State police department; duties
Sec. 9. The state police department shall:
(1) serve any notices or other papers;
(2) secure or transport any election records or equipment; and
(3) perform any other law enforcement duties;
ordered by the state recount commission.
As added by P.L.7-1986, SEC.18.

IC 3-12-10-10
Secretary of state; assignment of staff and facilities
Sec. 10. The secretary of state may assign any of the election division's staff and facilities to the state recount commission to carry out the commission's responsibilities.
As added by P.L.7-1986, SEC.18. Amended by P.L.8-1995, SEC.57.

IC 3-12-10-11
Reimbursement of agencies or offices for expenses
Sec. 11. The state recount commission shall reimburse any agency or office described in sections 8, 9, and 10 of this chapter that incurs any expense to carry out the responsibilities of the commission in conformity with the policies and procedures established by the state budget agency.
As added by P.L.7-1986, SEC.18.

IC 3-12-10-12
Expenses of recount; expenses not reimbursed
Sec. 12. (a) The expenses of a recount conducted by the state recount commission shall be paid from the state recount fund following the commission's determination of whether a full or partial refund of the cash deposit should be granted under IC 3-12-11-10.
(b) The expenses of a contest conducted by the state recount commission shall be paid from the state recount fund.
(c) Notwithstanding subsections (a) and (b), the expenses incurred

by a party to a recount or contest for:
(1) the appearance of an individual; or
(2) the copying or production of documents;
in response to a subpoena approved by the state recount commission shall be borne by that party and are not subject to reimbursement under this chapter.
(d) A person (other than a party to a recount or contest) who claims reimbursement of expenses described by subsection (a) or (b) must submit a claim to the state recount commission not later than noon sixty (60) days after the commission adopts a final order concerning the recount or contest. If the commission approves the claim, the treasurer of state shall issue a warrant to the person in accordance with IC 5-13-5.
(e) There is appropriated to the state recount fund from the state general fund an amount sufficient for the state recount commission's use in the payment of expenses under this section.
As added by P.L.7-1986, SEC.18. Amended by P.L.10-1988, SEC.165; P.L.176-1999, SEC.106; P.L.14-2004, SEC.164.

IC 3-12-10-13
Reimbursement by candidate filing petition; petitioner's liability for expenses of another party
Sec. 13. (a) This section does not apply to a petitioner who is determined to have been nominated or elected after the recount or the contest.
(b) A candidate filing a petition under IC 3-12-11 shall reimburse the state for the expenses of the state recount commission in the amount of the cash deposit required for a recount under IC 3-12-11-10 or a contest under IC 3-12-11-11. However, the petitioner is not liable for the expenses chargeable to another party under section 14 of this chapter.
As added by P.L.7-1986, SEC.18. Amended by P.L.3-1987, SEC.393; P.L.8-1995, SEC.58.

IC 3-12-10-14
Reimbursement by candidate filing cross-petition or opposing party in a contest action
Sec. 14. (a) This section does not apply to:
(1) a cross-petitioner who is determined to have been nominated or elected after a recount; or
(2) an opposing party in a contest action who prevails.
(b) A candidate filing a cross-petition under IC 3-12-11 or an opposing party in a contest action under IC 3-12-11 shall reimburse the state for the expenses of the state recount commission in the amount of the cash deposit required under IC 3-12-11-11.
As added by P.L.7-1986, SEC.18. Amended by P.L.3-1987, SEC.394; P.L.8-1995, SEC.59.

IC 3-12-10-15
Determination of expenses Sec. 15. The state recount commission shall determine the expenses chargeable to a person under sections 13 and 14 of this chapter.
As added by P.L.7-1986, SEC.18.

IC 3-12-10-16
Application of IC 4-21.5
Sec. 16. IC 4-21.5 does not apply to the state recount commission.
As added by P.L.7-1986, SEC.18. Amended by P.L.7-1987, SEC.2.

IC 3-12-10-17
Stay of court action pending final determination by recount commission
Sec. 17. Any court action related to the election for an office that is the subject of a:
(1) recount proceeding under IC 3-12-11; or
(2) contest proceeding under IC 3-12-11;
is stayed until the state recount commission has rendered a final determination.
As added by P.L.7-1986, SEC.18. Amended by P.L.3-1987, SEC.395.

IC 3-12-10-18
Judicial review
Sec. 18. Any party to a final determination of the state recount commission concerning a nomination subject to IC 3-12-11 or election to a state office other than governor or lieutenant governor may file a petition with the Marion County circuit court for judicial review of the determination no later than noon thirty (30) days after notice of the determination is served on the party. If the court finds that a party has been substantially prejudiced by commission action that is:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(2) contrary to constitutional right, power, privilege, or immunity;
(3) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right; or
(4) without observance of procedure required by law;
the court may set aside the final determination of the commission. The court may remand the case to the commission for further proceedings and compel commission action that has been unreasonably delayed or unlawfully withheld.
As added by P.L.7-1986, SEC.18. Amended by P.L.3-1987, SEC.396; P.L.10-1988, SEC.166.



CHAPTER 11. RECOUNT AND CONTEST PROCEDURES FOR PRESIDENTIAL PRIMARY ELECTIONS AND NOMINATION FOR AND ELECTION TO FEDERAL, STATE, AND LEGISLATIVE OFFICES

IC 3-12-11-1.5
Chapter establishes standards to define vote in recount
Sec. 1.5. This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on a paper ballot, an optical scan voting system, or an electronic voting system in a recount conducted under this chapter.
As added by P.L.209-2003, SEC.190.

IC 3-12-11-2
Filing of verified petition
Sec. 2. (a) A candidate who desires:
(1) a recount of votes cast for a nomination or election subject

to this chapter; or
(2) to contest a nomination subject to this chapter or the election of a state office other than governor or lieutenant governor;
must file a verified petition with the election division not later than noon fourteen (14) days after election day.
(b) A state or county chairman who is entitled to and desires to file a petition for a recount or contest under this chapter must file a verified petition with the election division not later than noon seventeen (17) days after election day.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.397; P.L.10-1988, SEC.168; P.L.4-1996, SEC.82; P.L.3-1997, SEC.367; P.L.221-2005, SEC.122.

IC 3-12-11-3
Content of petition
Sec. 3. (a) Each petition for a recount filed under section 2 of this chapter must state the following:
(1) The office for which the petitioner desires a recount.
(2) The precincts in which the petitioner desires a recount.
(3) That the individual is entitled to a recount under this chapter and that the nomination or election to office at issue was voted upon in the precincts specified.
(4) The name of the candidates as set forth on the ballot for the election and address of the candidates as set forth in the records of the election division.
(5) That the petitioner in good faith believes that the votes cast for nomination or election to the office at the election in the precincts were not correctly counted and returned.
(6) That the petitioner desires a recount of all of the votes cast for nomination or election to the office in the precincts specified.
(b) Each petition for a contest filed under section 2 of this chapter must state the following:
(1) The nomination or election to office that the petitioner contests.
(2) That the individual is entitled to contest an election or a nomination to office under this chapter.
(3) The name of the candidates as set forth on the ballot for the election and address of each of the candidates as set forth in the records of the election division.
(4) That the petitioner in good faith believes that one (1) or more of the following occurred:
(A) The person declared nominated or elected does not comply with a specific constitutional or statutory requirement set forth in the petition that is applicable to a candidate for the office.
(B) A mistake was made in the printing or distribution of ballots used in the election that makes it impossible to determine which candidate received the highest number of

votes cast in the election.
(C) A mistake occurred in the programming of an electronic voting system, making it impossible to determine the candidate who received the highest number of votes.
(D) An electronic voting system malfunctioned, making it impossible to determine the candidate who received the highest number of votes.
(E) A deliberate act or series of actions occurred making it impossible to determine the candidate who received the highest number of votes cast in the election.
(c) A petition stating that the petitioner believes that a mistake described in subsection (b)(4)(B), (b)(4)(C), or (b)(4)(D) has occurred must identify each precinct in which:
(1) ballots:
(A) containing the printing mistake; or
(B) distributed by mistake;
were cast;
(2) a mistake occurred in the programming of an electronic voting system; or
(3) an electronic voting system malfunctioned.
(d) A petition stating that the petitioner believes that an act or series of actions described in subsection (b)(4)(E) occurred must identify each precinct or other location in which the act or series of actions occurred to the extent known to the petitioner.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.398; P.L.10-1988, SEC.169; P.L.10-1989, SEC.15; P.L.3-1995, SEC.129; P.L.4-1996, SEC.83; P.L.176-1999, SEC.107; P.L.221-2005, SEC.123.

IC 3-12-11-4
Cross-petition for recount
Sec. 4. A candidate who is nominated or elected to an office at an election on the face of the election returns may file a verified cross-petition for a recount with the election division not later than noon twenty-one (21) days after election day.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.399; P.L.10-1988, SEC.170; P.L.4-1996, SEC.84; P.L.3-1997, SEC.368; P.L.164-2006, SEC.128.

IC 3-12-11-5
Failure to file cross-petition or answer to a petition; admission of truth; presumption
Sec. 5. The failure to file either a cross-petition or an answer to a petition for a recount or contest does not:
(1) constitute an admission of the truth of the allegations of the petition; or
(2) imply a presumption in favor of the petition.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.400.

IC 3-12-11-6 Contents of cross-petition
Sec. 6. Each cross-petition filed under section 4 of this chapter must state the following:
(1) The office for which the cross-petitioner desires a recount.
(2) The precincts in which the cross-petitioner desires a recount.
(3) That the cross-petitioner was a candidate at the election for nomination or election to the office and that the nomination or election to office was voted upon in the precincts specified.
(4) The name and address of the cross-petitioner's opposing candidate or candidates.
(5) That the cross-petitioner in good faith believes that the votes cast for nomination or election to the office at the election in the precincts were not correctly counted and returned.
(6) That the cross-petitioner desires a recount of all of the votes cast for nomination or election to the office in the precincts specified.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.171.

IC 3-12-11-7
Amendment of petition or cross-petition
Sec. 7. (a) Except as provided in subsection (b) or (c), the state recount commission may allow a petition or cross-petition to be amended at any time upon the terms and conditions that the state recount commission orders.
(b) The commission may not allow a petition or cross-petition to be amended following the deadline for filing a petition or cross-petition under this chapter if the petition or cross-petition as originally filed:
(1) failed to comply with section 3 or section 6 of this chapter; or
(2) was not filed before the deadline specified in section 2 or section 4 of this chapter.
(c) The commission may not allow a candidate who filed a petition or cross-petition to amend the petition or cross-petition by striking a precinct in which the candidate had desired a recount unless each opposing candidate consents to the amendment.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.401; P.L.176-1999, SEC.108.

IC 3-12-11-8
Multiple candidates joining in petition for recount or contest
Sec. 8. Two (2) or more candidates for the same or a different office nominated or elected at the same election may join in a petition for a recount or contest.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.172.

IC 3-12-11-9
Notice of filing of petition for recount; service and return Sec. 9. (a) Upon the filing of a petition for a recount or contest with the election division, the secretary of state shall issue a notice of the filing and pendency of the petition to each opposing candidate and deliver the notice to the state police department.
(b) This subsection applies if an attorney has filed an appearance with the election division as the representative of a candidate. The state police shall serve the notice on the attorney for the candidate.
(c) If subsection (b) does not apply, the state police department shall immediately serve the notice upon each opposing candidate in person or by leaving a copy at the last and usual place of residence.
(d) The state police department shall make immediate return of the service under this section.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.402; P.L.3-1997, SEC.369; P.L.221-2005, SEC.124.

IC 3-12-11-10
Cash deposit for payment of costs by petitioner
Sec. 10. (a) Each petitioner shall furnish a cash deposit for the payment of costs of the recount chargeable to the petitioner. The minimum amount of the cash deposit is one hundred dollars ($100). The cash deposit shall be deposited in the state recount fund.
(b) This subsection applies only to a recount of an election for nomination or election to either of the following:
(1) A legislative office in which, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is not more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
(2) An office other than a legislative office in which, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is not more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
If the number of precincts to be recounted exceeds ten (10), the amount of the deposit shall be increased by ten dollars ($10) for each precinct in excess of ten (10).
(c) This subsection applies only to a recount of an election for nomination or election to either of the following:
(1) A legislative office in which, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is more than one percent (1%) of the total votes cast for the nomination or office.
(2) An office other than a legislative office in which, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is more than one percent (1%) of the total votes cast for the nomination or office.
If the number of precincts to be recounted exceeds ten (10), the amount of the deposit shall be increased by one hundred dollars

($100) for each precinct in excess of ten (10).
(d) If after a recount, it is determined that a petitioner has been nominated or elected, the deposit furnished by that petitioner shall be returned to that petitioner in full.
(e) Any unexpended balance remaining in a deposit after payment of the costs of the recount shall be returned to the depositor in the following manner:
(1) If the recount results in a reduction of at least fifty percent (50%) but less than one hundred percent (100%) of the margin of the total certified votes, the petitioner shall receive a refund of that percentage of the unexpended balance.
(2) If after a recount, it is determined that a petitioner has been nominated or elected, the deposit or the bond furnished by that petitioner shall be returned to that petitioner in full.
(3) Any unexpended balance remaining after the provision of subdivision (1) has been satisfied shall be deposited in the state recount fund.
As added by P.L.7-1986, SEC.19. Amended by P.L.8-1995, SEC.60; P.L.176-1999, SEC.109; P.L.14-2004, SEC.165.

IC 3-12-11-11
Cash deposit by cross-petitioner
Sec. 11. (a) This section applies if a cross-petition is filed under this chapter.
(b) This subsection applies only to a recount of an election for nomination or election to either of the following:
(1) A legislative office in which, on the face of the election returns, the difference between the number of votes cast for the cross-petitioner and the petitioner with the greatest number of votes is not more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
(2) An office other than a legislative office in which, on the face of the election returns, the difference between the number of votes cast for the cross-petitioner and the petitioner with the greatest number of votes is not more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
The cross-petitioner shall furnish a cash deposit equal to ten dollars ($10) multiplied by the number of precincts that the cross-petitioner seeks to have recounted. The cash deposit shall be deposited in the state recount fund.
(c) This subsection applies only to a recount of an election for nomination or election to either of the following:
(1) A legislative office in which, on the face of the election returns, the difference between the number of votes cast for the cross-petitioner and the petitioner with the greatest number of votes is more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
(2) An office other than a legislative office in which, on the face of the election returns, the difference between the number

of votes cast for the cross-petitioner and the petitioner with the greatest number of votes is more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
The cross-petitioner shall furnish a cash deposit equal to ten dollars ($10) multiplied by the number of precincts that the cross-petitioner seeks to have recounted for the first ten (10) precincts recounted. For each precinct in excess of ten (10) the cross-petitioner seeks to have recounted, the cross-petitioner shall furnish an additional cash deposit equal to one hundred dollars ($100) multiplied by the number of precincts in excess of ten (10) that the cross-petitioner seeks to have recounted. The cash deposit shall be deposited in the state recount fund.
(d) If after a recount, it is determined that the cross-petitioner has been nominated or elected, the deposit furnished by the cross-petitioner shall be returned to the cross-petitioner in full.
(e) Any unexpended balance remaining in a deposit after payment of the costs of the recount shall be deposited in the state recount fund.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.403; P.L.8-1995, SEC.61; P.L.176-1999, SEC.110; P.L.221-2005, SEC.125.

IC 3-12-11-12
Conditions for granting petitions and cross-petitions and ordering recounts; dismissal of petitions
Sec. 12. (a) Except as provided in subsection (d) or (e), the state recount commission shall grant the petitions and cross-petitions that have been filed and order the recount of the votes in the precincts upon:
(1) the filing of a petition and cash deposit or bond under this chapter;
(2) the expiration of the period under section 4 of this chapter for filing a cross-petition; and
(3) proof of service of all notices.
(b) Except as provided in subsection (d), whenever a petition filed under section 2 of this chapter requests a recount in all precincts in the election district, the state recount commission may order a recount in the precincts upon:
(1) the filing of a cash deposit or bond under this chapter; and
(2) proof of service of all notices.
(c) Except as provided in subsection (d), the state recount commission shall grant a petition for a contest that has been filed and order a contest proceeding upon:
(1) the filing of a petition under this chapter; and
(2) proof of service of all notices.
(d) Whenever a motion to dismiss a petition or cross-petition for a recount or a petition for a contest is filed with the state recount commission or is made by a member of the commission, the commission shall rule on the motion to dismiss before ordering or continuing with a recount or a contest. The motion to dismiss must: (1) state that the petitioner or cross-petitioner has failed to comply with this chapter; and
(2) specifically identify the requirement that the petitioner or cross-petitioner has failed to comply with.
(e) Whenever the petitioner and each cross-petitioner or respondent file a joint motion to dismiss a recount or contest, the commission shall rule on the motion to dismiss before ordering or continuing with a recount or contest.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.404; P.L.176-1999, SEC.111; P.L.221-2005, SEC.126.

IC 3-12-11-13
Consolidated recount
Sec. 13. If there is a consolidation of petitions and cross-petitions, the state recount commission shall by consolidated order grant the consolidated petitions and cross-petitions and order a consolidated recount of all votes in each precinct in the election district for the office requested in the petitions and cross-petitions.
As added by P.L.7-1986, SEC.19. Amended by P.L.221-2005, SEC.127.

IC 3-12-11-14
Precincts eligible for recount
Sec. 14. The state recount commission shall conduct a recount in each precinct designated in a petition or cross-petition granted under this chapter that is in the election district for the office. The commission may conduct a recount in any precinct that cast votes for an office that is the subject of a recount under this chapter if the precinct is within the election district for the office.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.405; P.L.221-2005, SEC.128.

IC 3-12-11-15
Order of recount; certified copies sent to candidates by registered mail; charge of costs
Sec. 15. On the day when the order of a recount or contest proceeding is made and entered by the state recount commission, the election division shall send a certified copy of the order by certified mail to each opposing candidate named in the petition at the address stated in the petition, if a petition was filed, at the candidate's last known address. The commission shall charge the cost of mailing the order to the petitioner.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.406; P.L.3-1997, SEC.370.

IC 3-12-11-16
Impoundment of election materials
Sec. 16. (a) Except as provided in subsection (b), the state recount commission may by order impound and provide for the protection of any election records or equipment described by IC 3-12-10-5(a). (b) In a recount of an election for a legislative office, the state recount commission shall by order impound and provide for the protection of the following:
(1) All ballots, and electronic voting systems used at the election for casting votes in all of the precincts within the legislative district.
(2) All tally sheets relating to the votes cast for the office.
(3) All poll lists of persons registered by the poll clerks as having voted for the office.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.407; P.L.8-1995, SEC.62; P.L.221-2005, SEC.129.

IC 3-12-11-17
Convening of state recount commission; hearing on petition and recount
Sec. 17. (a) After a recount is ordered under section 12 of this chapter, the state recount commission or its designee shall convene at a place fixed by order of the state recount commission and expeditiously complete the recount of all votes ordered recounted. Each candidate affected by the recount may have a watcher present at the recount and may also be present in person. The candidate has the same rights as a watcher appointed under IC 3-6-8-4. Representatives of the media may also attend the recount and have the same rights as media watchers appointed under IC 3-6-10.
(b) At least two (2) days after a contest proceeding is ordered under section 12 of this chapter, the state recount commission or its designee shall convene at a place fixed by order of the state recount commission and conduct a hearing on the contest petition. Each candidate affected by the contest may be present in person. The candidate has the same rights as a watcher appointed under IC 3-6-8-4. Representatives of the media may also attend the hearing and have the same rights as media watchers appointed under IC 3-6-10.
(c) The proceedings of the state recount commission under this section shall be performed in public under IC 5-14-1.5. However, the commission may restrict access to parts of a room where the recount or contest proceeding is being conducted to safeguard the election material or other evidence and to permit the material to be handled or transported by the commission.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.408; P.L.3-1997, SEC.371.

IC 3-12-11-17.5
Petition for manual recount of ballot cards; withdrawal of petition
Sec. 17.5. (a) A petition or cross-petition filed under this chapter may request that ballot cards in specified precincts that used a ballot card voting system be counted manually. If a petition or cross-petition includes such a request, automatic tabulating machines may not be used to count ballot cards in the specified precincts. Ballot cards in those precincts shall be counted manually, and the

tabulation of votes must comply with IC 3-11-7.
(b) A petitioner or cross-petitioner may withdraw a request for a manual recount of ballot cards at any time after the state board of accounts conducts a test of the automatic tabulating machines to ascertain that the machines will correctly count the votes cast for the office that is the subject of the recount.
As added by P.L.3-1987, SEC.409. Amended by P.L.10-1988, SEC.173.

IC 3-12-11-17.7
Duties of recount commission
Sec. 17.7. (a) This section applies to ballots cast by any voting method.
(b) Unless the state recount commission makes a finding under subsection (c), the commission shall:
(1) count ballots in accordance with this article; and
(2) not order that all ballots in a precinct not be counted.
(c) If:
(1) a party to the recount presents evidence of fraud, tampering, or misconduct affecting the integrity of the ballot within a precinct; and
(2) the commission determines that the fraud, tampering, or misconduct within that precinct was so pervasive that it is impossible for the commission to determine the approximate number of votes that each candidate received in that precinct;
the commission may order that none of the ballots from that precinct be counted.
As added by P.L.3-1995, SEC.130. Amended by P.L.103-2005, SEC.19.

IC 3-12-11-18
Certification of recount results; final determination of candidate eligibility; special election order
Sec. 18. (a) When a recount is completed by the state recount commission or its designee, the commission shall:
(1) make and sign a certificate showing the total number of votes received in the precincts by each candidate for nomination or election to the office;
(2) state in its certificate the candidate who received the highest number of votes in the precincts for nomination or election to the office and by what plurality; and
(3) file its certificate with the election division.
(b) When a contest proceeding in which a candidate is alleged to be ineligible is completed by the state recount commission or its designee, the commission shall make a final determination concerning the eligibility of the candidate for nomination or election to the office.
(c) If the state recount commission or its designee determines that:
(1) a mistake was made in the printing or distribution of ballots used in the election; (2) a mistake was made in the programming of an electronic voting system;
(3) an electronic voting system malfunctioned; or
(4) a deliberate act or series of actions occurred;
that makes it impossible to determine which candidate received the highest number of votes cast, the commission shall order that a special election be conducted under IC 3-10-8.
(d) The special election ordered under subsection (c) shall be held in the precincts identified in the petition in which the commission determines that:
(1) ballots containing the printing mistake or distributed by mistake were cast;
(2) a mistake occurred in the programming of an electronic voting system;
(3) an electronic voting system malfunctioned; or
(4) a deliberate act or series of actions occurred.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.410; P.L.10-1988, SEC.174; P.L.10-1989, SEC.16; P.L.3-1997, SEC.372; P.L.14-2004, SEC.166; P.L.221-2005, SEC.130.

IC 3-12-11-19
Recount certificate; certified copy as prima facie evidence of votes cast
Sec. 19. Except in recount proceedings for an election to the offices of governor and lieutenant governor and legislative offices, a recount certificate made under section 18 of this chapter supersedes all previous returns made in any form of the recounted votes. A certified copy of a recount certificate constitutes prima facie evidence of the votes cast for nomination or election to the office in the precincts in any proceeding in which there is an issue as to the votes cast at the election for the nomination or election to office.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.411; P.L.10-1988, SEC.175.

IC 3-12-11-19.5
Recount or contest proceeding for presidential electors; conclusion
Sec. 19.5. As required under 3 U.S.C. 5, any recount or contest proceeding concerning the election of presidential electors must be concluded not later than six (6) days before the time fixed by federal law for the meeting of the electors.
As added by P.L.3-1997, SEC.373. Amended by P.L.14-2004, SEC.167.

IC 3-12-11-20
Recount for offices of governor and lieutenant governor; certified statements
Sec. 20. (a) On the day following the completion of a recount for the election to the offices of governor and lieutenant governor, the election division shall prepare two (2) certified statements for the secretary of state under the secretary of state's seal showing the total

number of votes that each candidate received.
(b) The secretary of state shall transmit the statements to:
(1) the speaker of the house of representatives; and
(2) the president pro tempore of the senate;
before the date specified in Article 5, Section 9 of the Constitution of the State of Indiana for the beginning of the term of the governor.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.176; P.L.4-1995, SEC.14; P.L.3-1997, SEC.374.

IC 3-12-11-21
Recount for legislative office; deadline; certification of results
Sec. 21. (a) Except as provided in subsection (b), a recount or contest for election to a legislative office shall be completed by the state recount commission not later than December 20 after the election.
(b) The state recount commission may adopt orders extending the deadline for completion of a recount or contest to a date specified in the order if the commission finds that there is good cause to do so.
(c) Not later than seven (7) days after the state recount commission completes a recount, the election division shall prepare two (2) certified statements showing the total number of votes that each candidate received. The election division shall transmit one (1) statement to the candidate receiving the highest number of votes for the office. After the statements have been prepared, the secretary of state shall deliver the other statement to the presiding officer of the house in which the successful candidate is to be seated.
(d) The statement shall be referred by the presiding officer for such action as that house considers appropriate.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.177; P.L.3-1993, SEC.218; P.L.3-1997, SEC.375; P.L.103-2005, SEC.20; P.L.225-2011, SEC.77.

IC 3-12-11-22
Effect of certified statement on candidate's eligibility for office
Sec. 22. A statement prepared under section 20 or 21 of this chapter does not determine the eligibility of a candidate for office but is prepared only for the purpose of referring the information to the proper authorities.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1997, SEC.376.

IC 3-12-11-23
Recount for federal office or certain state offices; correction of tabulation
Sec. 23. (a) If a recount is made:
(1) in a presidential primary election;
(2) for nomination to a federal, state, or legislative office in a primary election;
(3) in an election to a federal office; or
(4) in an election to a state office other than governor and lieutenant governor; the election division shall determine whether the votes in the precincts shown by the recount certificate differ from the votes that were tabulated by any county election board. If the election division previously included in a tabulation the votes cast for the office as returned by the county election board, the election division shall correct the tabulation in accordance with the certificate.
(b) The election division shall provide a copy of the corrected tabulation for each precinct to the office.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.178; P.L.3-1993, SEC.219; P.L.3-1997, SEC.377; P.L.212-2001, SEC.31.

IC 3-12-11-24
Certificate of nomination or election or commission for office
Sec. 24. The candidate shown by a corrected vote tabulation under section 23 of this chapter to have received the highest number of votes for nomination or election to an office is entitled to a certificate of nomination, certificate of election, or commission for the office even though one may have been issued upon a previous tabulation.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.179.

IC 3-12-11-25
Determination of candidate ineligibility; certification of runner-up; governor appointment; effect on votes cast
Sec. 25. (a) Except as provided in subsection (b), whenever the commission makes a final determination under section 18 of this chapter that the candidate who is subject to a contest proceeding is not eligible to serve in the office to which the candidate is nominated or elected, the candidate who received the second highest number of votes for the office is entitled to a certificate of nomination or certificate of election even though a certificate may have been issued to another candidate upon the tabulation of the votes.
(b) This subsection applies to a contest proceeding for a state office other than the offices of governor, lieutenant governor, justice of the supreme court, judge of the court of appeals, and judge of the tax court. Whenever the commission makes a final determination under section 18(b) of this chapter that the candidate who is subject to a contest proceeding is not eligible to serve in the office to which the candidate is elected the following apply:
(1) This subdivision does not apply to the filling of a state office following a contest proceeding or court action that resulted from an election held before January 1, 2011. The office is considered vacant, and the governor shall fill the vacancy as provided in IC 3-13-4-3(e) by the appointment of a person of the same political party as the candidate who is not eligible to serve.
(2) The commission's determination that the candidate is not eligible to serve in the office does not affect the votes cast for the candidate for purposes of determining the number or

percentage of votes cast for purposes of other statutes, including IC 3-5-2-30, IC 3-6-2-1, IC 3-6-4.1-6, IC 3-6-5.2-7, IC 3-6-6-8, IC 3-6-7-1, IC 3-6-8-1, IC 3-8-4, IC 3-8-6, IC 3-10-1-2, IC 3-10-2-15, IC 3-10-4-2, IC 3-10-6, IC 3-10-7-26, IC 3-11-2-6, IC 3-11-13-11, IC 3-11-14-3.5, IC 3-13-9-4.5, IC 6-9-2-3, IC 20-23-7-12, and IC 36-4-1.5-2.
As added by P.L.3-1987, SEC.412. Amended by P.L.10-1988, SEC.180; P.L.225-2011, SEC.78.



CHAPTER 12. RECOUNT PROCEDURES FOR PUBLIC QUESTIONS

IC 3-12-12-1.5
Chapter establishes standards to define vote in recount
Sec. 1.5. This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on a paper ballot, an optical scan voting system, or an electronic voting system in a recount conducted under this chapter.
As added by P.L.209-2003, SEC.191.

IC 3-12-12-2
Filing of petition
Sec. 2. A voter who desires a recount under this chapter must file a verified petition no later than noon fourteen (14) days after election day. The petition must be filed:
(1) in the circuit court of each county in which is located a precinct in which the voter desires a recount; and
(2) with the election division.
As added by P.L.10-1988, SEC.181. Amended by P.L.3-1997, SEC.378; P.L.164-2006, SEC.129.

IC 3-12-12-3
Petition contents
Sec. 3. Each petition filed under section 2 of this chapter must state the following:
(1) The public question for which the petitioner desires a recount.
(2) The precincts within the county in which the petitioner desires a recount.
(3) That the petitioner voted on the public question in the election.
(4) That the petitioner in good faith believes that the votes cast on the public question at the election in the precincts were not correctly counted and returned. (5) That the petitioner desires a recount of all the votes cast on the public question in the precincts specified.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-4
Signatures by voters; percentage
Sec. 4. The petition filed under section 2 of this chapter must also be signed by a number of voters within the election district that voted on the public question equal to at least ten percent (10%) of the voters who cast ballots on the public question in the election.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-5
Cash deposit or bond to accompany petition
Sec. 5. (a) Each petition filed under section 2 of this chapter must be accompanied by a cash deposit or a bond with corporate surety to the approval of the court for the payment of all costs of the recount. The minimum amount of the cash deposit or bond is one hundred dollars ($100). A cash deposit for a recount conducted by a county recount commission shall be deposited in the county general fund. A cash deposit in a recount conducted by the state recount commission shall be deposited in the state recount fund.
(b) This subsection applies to the recount of a public question to which either of the following applies:
(1) The public question is a local public question under IC 3-10-9 in which, on the face of the election returns, the difference between the number of affirmative and negative votes cast is not more than two hundred (200).
(2) The public question is covered under section 23 of this chapter and, on the face of the election returns, the difference between the number of affirmative and negative votes cast is not more than two thousand (2,000).
If the number of precincts to be recounted exceeds ten (10), then the amount of the deposit shall be increased by ten dollars ($10) for each precinct in excess of ten (10).
(c) This subsection applies to the recount of a public question to which either of the following applies:
(1) The public question is a local public question under IC 3-10-9 and, on the face of the election returns, the difference between the number of affirmative and negative votes cast is more than two hundred (200).
(2) The public question is covered under section 23 of this chapter and, on the face of the election returns, the difference between the number of affirmative and negative votes cast is more than two thousand (2,000).
If the number of precincts to be recounted exceeds ten (10), the amount of the deposit shall be increased by one hundred dollars ($100) for each precinct in excess of ten (10).
(d) If after a recount, it is determined that the result of the public question is other than what was shown on the face of the election

returns, the deposit furnished by the petitioner shall be returned to the petitioner in full.
(e) Any unexpended balance remaining in a deposit after payment of all costs of the recount remains in the county general fund.
(f) This subsection applies to a recount conducted by the state recount commission under this chapter. Any unexpended balance remaining in a deposit after payment of all costs of the recount remains in the state recount fund.
As added by P.L.10-1988, SEC.181. Amended by P.L.8-1995, SEC.63; P.L.176-1999, SEC.112.

IC 3-12-12-6
Payment of costs upon failure to provide cash deposit
Sec. 6. (a) This section does not apply to a petitioner if it is determined that the result of the public question is other than what was shown on the face of the election returns.
(b) If a cash deposit was not made as required by section 5 of this chapter, the petitioners shall pay to the circuit court clerk within ten (10) days after the recount is completed all costs of the recount.
As added by P.L.10-1988, SEC.181. Amended by P.L.8-1995, SEC.64.

IC 3-12-12-7
Multiple petitions in single county
Sec. 7. If more than one (1) petition is filed under section 2 of this chapter in one (1) county requesting a recount of votes cast on a public question in a precinct in that county, the circuit court of the county shall consolidate all petitions under the first petition filed.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-8
Petitions in multiple counties; jurisdiction
Sec. 8. If petitions are filed under section 2 of this chapter in more than one (1) county, the circuit court of the county casting, on the face of the election returns, the highest number of votes on the public question shall assume jurisdiction over all petitions concerning the public question.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-9
Order of recount
Sec. 9. Upon the filing of a petition and bond under this chapter, the court shall grant the petitions that have been filed and order the recount of votes in the precincts by appointing a recount commission.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-10
Consolidated petitions and orders
Sec. 10. If there is a consolidation of petitions, the court shall by consolidated order grant the consolidated petitions and order a

consolidated recount of all votes on the public question in all precincts in the counties requested in the petitions.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-11
Recount commission; membership
Sec. 11. (a) A recount commission consists of three (3) persons.
(b) Two (2) members of the commission must be voters who:
(1) are members of different major political parties of the state; and
(2) were qualified to vote at the election in a county in which the election district that voted on the public question is located.
(c) This subsection applies to a recount commission conducting a recount of an election in which only paper ballots were used. The third member of the commission must be a person who:
(1) is a member of a major political party of the state; and
(2) was qualified to vote at the election in a county in which the election district that voted on the public question is located.
(d) This subsection applies to a recount of an election in which a voting method other than only paper ballots was used. The third member of the commission must be a competent mechanic who is familiar with the ballot card voting systems or electronic voting systems used in that election. The mechanic is not required to be qualified to vote at the election in a county in which the election district that voted on the public question is located.
As added by P.L.10-1988, SEC.181. Amended by P.L.221-2005, SEC.131.

IC 3-12-12-12
Compensation of commission members
Sec. 12. Each member of a recount commission is entitled to a per diem not to exceed one hundred dollars ($100) for each day actually engaged in making the recount. The judge of the court having jurisdiction over the recount shall fix the compensation paid under this section.
As added by P.L.10-1988, SEC.181. Amended by P.L.4-1991, SEC.120.

IC 3-12-12-13
Copy of recount order
Sec. 13. On the day when the order of a recount is made and entered by the court, the circuit court clerk shall send a certified copy of the order by certified mail to the first name on each petition filed under section 2 of this chapter at the address stated in the petition. The clerk shall charge the cost of mailing the order to each petitioner.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-14
Impoundment and protection of voting equipment and materials Sec. 14. (a) A court ordering a recount under this chapter shall by order impound and provide for the protection of the following:
(1) All ballots and electronic voting systems used at the election for casting votes in the precincts.
(2) All tally sheets relating to the votes cast on the public question.
(3) All poll lists of persons registered by the poll clerks as having voted on the public question.
(b) An order issued by the state recount commission under IC 3-12-10 supersedes an order issued by a court under this section to the extent that the orders conflict. The state recount commission shall assist a court acting under this section to the extent that the ability of the state recount commission to preserve the integrity of election records or equipment is not hindered.
(c) An impoundment order issued under subsection (a) may not prevent a circuit court clerk or board of registration from copying election material other than ballots if the clerk or board copies the material under the supervision of a person designated by the court.
As added by P.L.10-1988, SEC.181. Amended by P.L.221-2005, SEC.132.

IC 3-12-12-15
Copies of impounded materials
Sec. 15. A circuit court clerk or board of registration may use a copy made under section 14 of this chapter instead of an original subject to an impoundment order under that section until the court orders the release of the original.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-16
Access to impounded materials
Sec. 16. A court acting under section 14 of this chapter shall make the ballots, electronic voting systems, tally sheets, and poll lists available to the recount commission appointed under this chapter.
As added by P.L.10-1988, SEC.181. Amended by P.L.221-2005, SEC.133.

IC 3-12-12-17
Recount by commission; watchers
Sec. 17. (a) After a recount is ordered under section 9 of this chapter, the recount commission shall convene at a place fixed by order of the court and expeditiously complete the recount of all votes ordered recounted.
(b) The petitioners may designate a watcher to be present at the recount and may also be present in person. Representatives of the media may also attend the recount.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-18
Manual recount request; withdrawal Sec. 18. (a) A petition filed under this chapter may request that ballot cards in specified precincts that used a ballot card voting system be counted manually. If a petition includes such a request, the recount commission may not use automatic tabulating machines to count ballot cards in the specified precincts. Ballot cards in those precincts shall be counted manually, and the tabulation of votes must comply with IC 3-11-7.
(b) A petitioner may withdraw a request for a manual recount of ballot cards at any time after the recount commission conducts a test of the automatic tabulating machines to ascertain that the machines will correctly count the votes cast on the public question that is the subject of the recount.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-19
Certificate of recount totals
Sec. 19. When a recount is completed by a recount commission appointed under this chapter, the commission shall:
(1) make and sign a certificate showing the total number of votes received in the precincts on the public question;
(2) state in its certificate whether affirmative or negative votes received the highest number of votes in the precincts on the public question and by what plurality; and
(3) file its certificate with the circuit court clerk. The clerk shall enter the certificate in the order book of the court.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-20
Effect of recount certificate
Sec. 20. A recount certificate made under section 19 of this chapter supersedes all previous returns made in any form of the recounted votes. A certified copy of a recount certificate constitutes prima facie evidence of the votes cast on the public question in the precincts in any contest or other proceeding in which there is an issue as to the votes cast at the election on the public question.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-21
Finality of commission determination; appeal
Sec. 21. The determination of a recount commission under section 19 of this chapter is final, although an appeal may be taken to the circuit court that appointed the commission.
As added by P.L.10-1988, SEC.181.

IC 3-12-12-22
Multiple county elections; differences in vote totals; certificate of corrected totals
Sec. 22. If a recount is made for a public question for which votes were cast in more than one (1) county, each circuit court clerk where the recount was made shall determine whether the votes in the

precincts shown by the recount certificate differ from the votes that were tabulated by the county election board. If a circuit court clerk finds that there is a difference between the votes shown by the recount certificate and the votes tabulated by the county election board, the clerk shall prepare a certificate showing the total vote in the county for and against the public question as corrected in accordance with the recount certificate.
As added by P.L.10-1988, SEC.181. Amended by P.L.3-1993, SEC.220.

IC 3-12-12-23
Statewide public questions; recounts; certificate of corrected vote totals; certificate of approval or rejection
Sec. 23. (a) This section applies to a recount of:
(1) a public question concerning the ratification of a state constitutional amendment or the retention of a justice of the Indiana supreme court or judge of the Indiana court of appeals; or
(2) another public question voted on by the electorate of the entire state.
(b) A circuit court clerk shall immediately transmit a certificate prepared under section 22 of this chapter to the election division.
(c) Upon tabulation of the returns under this section by the election division, the secretary of state shall issue a certificate declaring the public question approved or rejected.
(d) The election division shall provide to the office the results of the recount in each precinct in which a recount was conducted.
As added by P.L.10-1988, SEC.181. Amended by P.L.4-1991, SEC.121; P.L.3-1997, SEC.379; P.L.212-2001, SEC.32.

IC 3-12-12-24
Repealed
(Repealed by P.L.4-1991, SEC.147.)

IC 3-12-12-25
Single county elections; differences in vote totals; certificate of corrected totals
Sec. 25. If a recount is made for a public question on which votes were cast only in a single county, the circuit court clerk shall determine whether the votes shown by the recount certificate differ from the votes that were tabulated by the county election board. If the circuit court clerk finds that there is a difference between the votes shown by the recount certificate and the votes tabulated by the county election board, the clerk shall prepare a certificate showing the total vote for and against the public question as corrected in accordance with the recount certificate.
As added by P.L.10-1988, SEC.181. Amended by P.L.3-1993, SEC.221.

IC 3-12-12-26 Local public questions; recounts; transmittal of certificate of corrected totals; certificate of approval or rejection
Sec. 26. (a) This section applies to a recount of votes cast on a local public question.
(b) The circuit court clerk shall transmit the certificate prepared under section 22 or 25 of this chapter to the county election board of the county having the greatest percentage of population of the election district voting on the public question.
(c) Upon tabulation of the returns under this section, the county election board shall issue a certificate declaring the public question approved or rejected.
As added by P.L.10-1988, SEC.181. Amended by P.L.4-1991, SEC.122.






ARTICLE 13. VACANCIES

CHAPTER 1. EARLY CANDIDATE VACANCIES

IC 3-13-1-2
Candidate vacancy for primary election; ballot not to be filled but may be filled on following general or municipal election ballot
Sec. 2. A candidate vacancy that exists on a primary election ballot may not be filled for the primary election. The resulting vacancy on the following general or municipal election ballot may be filled in the manner prescribed by this chapter, but only if it is filled by noon June 30 before election day.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.414; P.L.4-1991, SEC.124; P.L.260-2001, SEC.6.

IC 3-13-1-2.5
Individual filling candidate vacancy must meet qualifications for office
Sec. 2.5. A candidate seeking to fill a candidate vacancy under this chapter must comply with the requirements imposed under IC 3-8-1 for the office.
As added by P.L.230-2005, SEC.62.

IC 3-13-1-3
United States Senator or state office
Sec. 3. Except as provided in IC 3-10-8-7, a candidate vacancy for United States Senator or a state office shall be filled by the state committee of the political party.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1989, SEC.17.

IC 3-13-1-4
United States Representatives
Sec. 4. A candidate vacancy for United States Representative shall be filled by a caucus comprised by the precinct committeemen of the political party whose precincts are within the congressional district.
As added by P.L.5-1986, SEC.9.

IC 3-13-1-5 Legislative office
Sec. 5. A candidate vacancy for a legislative office shall be filled by a caucus comprised by the precinct committeemen of the political party whose precincts are within the senate or house district.
As added by P.L.5-1986, SEC.9. Amended by P.L.26-2000, SEC.21.

IC 3-13-1-6
Local office; office of circuit court judge or prosecuting attorney
Sec. 6. (a) Except as provided in subsection (b), a candidate vacancy for a local office shall be filled by:
(1) a caucus comprised of the precinct committeemen who are eligible to participate under section 10 of this chapter; or
(2) the county chairman of the political party or a caucus comprised of the chairman, vice chairman, secretary, and treasurer of the county committee of the party, if:
(A) authorized to fill vacancies under this chapter by majority vote of the county committee; and
(B) the election district for the local office is entirely within one (1) county.
(b) A candidate vacancy for the office of circuit court judge or prosecuting attorney in a circuit having more than one (1) county shall be filled by a caucus comprised of the precinct committeemen who constitute the county committees of the political party for all of the circuit.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.415; P.L.10-1988, SEC.182; P.L.4-1996, SEC.86; P.L.26-2000, SEC.22.

IC 3-13-1-7
Time for taking action to fill candidate vacancy
Sec. 7. (a) Except as provided in subsection (b), action to fill a candidate vacancy must be taken:
(1) not later than noon June 30 after the primary election if the vacancy exists on a general or municipal election ballot; and
(2) within thirty (30) days after the occurrence of the vacancy, if the vacancy exists on a special election ballot, subject to section 2 of this chapter.
(b) This subsection applies to a candidate vacancy that exists before the thirtieth day before a general, municipal, or special election and that is due to any of the following:
(1) The death of a candidate.
(2) The withdrawal of a candidate.
(3) The disqualification of a candidate under IC 3-8-1-5.
(4) A court order issued under IC 3-8-7-29(d).
Action to fill a candidate vacancy under section 3, 4, 5, or 6 of this chapter for reasons permitted under this subsection must be taken within thirty (30) days after the occurrence of the vacancy.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.416; P.L.10-1988, SEC.183; P.L.4-1991, SEC.125; P.L.1-1993, SEC.14; P.L.176-1999, SEC.113; P.L.260-2001, SEC.7.
IC 3-13-1-8
Meeting to be called and chaired by state or county chairman or designated party
Sec. 8. A meeting under section 7 of this chapter shall be called and chaired by:
(1) the state chairman, or a person designated by the state chairman, for a caucus or committee acting under section 3, 4, 5, or 6(b) of this chapter; or
(2) the county chairman of the county in which the greatest percentage of the population of the election district is located, or an individual designated by the county chairman, for a caucus or committee acting under section 6(a) of this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.184; P.L.3-1989, SEC.14; P.L.225-2011, SEC.79.

IC 3-13-1-9
Requirements for call of meeting
Sec. 9. The call for a meeting under section 7 of this chapter must:
(1) be in writing on a form prescribed by the commission;
(2) state the name of the chairman of the meeting;
(3) state the purpose of the meeting;
(4) state the date, time, and place of the meeting;
(5) be sent by first class mail, at least ten (10) days before the meeting, to all persons eligible to participate in the meeting; and
(6) be filed not later than noon ten (10) days before the meeting with the official who is required to receive a certificate of candidate selection following the caucus under section 15 of this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1997, SEC.381; P.L.225-2011, SEC.80.

IC 3-13-1-10
Eligibility to participate in caucus
Sec. 10. (a) To be eligible to participate in a caucus called under section 7 of this chapter, an elected precinct committeeman must be entitled to vote for the office for which a candidate is to be selected. An elected precinct committeeman is eligible to participate in a caucus called under this chapter, regardless of when the ballot vacancy occurred.
(b) An appointed precinct committeeman is eligible to participate in a caucus called under section 7 of this chapter if the precinct committeeman was a committeeman thirty (30) days before the vacancy occurred.
(c) For purposes of a candidate vacancy resulting from the failure of a candidate to be nominated at a primary at which precinct committeemen were elected, an appointed precinct committeeman is eligible to serve if the committeeman has been reappointed following the primary in accordance with the rules of the committeeman's political party.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.417;

P.L.10-1988, SEC.185; P.L.5-1989, SEC.66; P.L.38-1999, SEC.63; P.L.176-1999, SEC.114; P.L.26-2000, SEC.23; P.L.230-2005, SEC.63.

IC 3-13-1-10.5
Declaration of candidacy filing
Sec. 10.5. (a) A person who wishes to be a candidate for appointment to fill a candidate vacancy under this chapter must file a declaration of candidacy on a form prescribed by the commission with:
(1) the chairman of the caucus or committee conducting a meeting under this chapter; and
(2) the official who is required to receive a certificate of candidate selection following the caucus under section 15 of this chapter;
at least seventy-two (72) hours before the time fixed for the caucus or committee meeting.
(b) A candidate's declaration of candidacy must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the declaration of candidacy. If there is a difference between the name on the candidate's declaration of candidacy and the name on the candidate's voter registration record, the officer with whom the declaration of candidacy is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's declaration of candidacy.
As added by P.L.3-1993, SEC.222. Amended by P.L.3-1997, SEC.382; P.L.202-1999, SEC.20; P.L.225-2011, SEC.81.

IC 3-13-1-11
Establishment of rules of procedure; voting
Sec. 11. (a) At a meeting called under section 7 of this chapter, the eligible participants shall:
(1) establish the rules of procedure for the caucus or meeting, except as otherwise provided in this chapter; and
(2) select, by a majority vote of those casting a vote for a candidate, a person to fill the candidate vacancy described in the call for the meeting.
(b) If more than one (1) person seeks to fill the vacancy, the selection shall be conducted by secret ballot.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.1; P.L.3-1993, SEC.223; P.L.26-2000, SEC.24; P.L.225-2011, SEC.82.

IC 3-13-1-11.5
Voting by proxy
Sec. 11.5. (a) Except as provided in this section, voting by proxy is not permitted in a caucus called under section 7 of this chapter.
(b) A precinct vice committeeman is entitled to participate in a

caucus called under section 7 of this chapter and vote as a proxy for the vice committeeman's precinct committeeman if all of the following apply:
(1) The vice committeeman's precinct committeeman is otherwise eligible to participate in the caucus under this chapter.
(2) The vice committeeman's precinct committeeman is not present at the caucus.
(3) The vice committeeman is eligible under this section.
(c) The vice committeeman of an elected precinct committeeman is eligible to participate in a caucus called under section 7 of this chapter and vote the precinct committeeman's proxy, regardless of when the ballot vacancy occurred, if the vice committeeman was the vice committeeman five (5) days before the date of the caucus.
(d) If a vice committeeman is not eligible under subsection (c), the vice committeeman is eligible to participate in a caucus called under section 7 of this chapter and vote the precinct committeeman's proxy only if the vice committeeman was the vice committeeman thirty (30) days before the ballot vacancy occurred.
As added by P.L.26-2000, SEC.25.

IC 3-13-1-12 Version a
Tiebreaking vote
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 12. If a tie vote occurs among participants acting under section 3, 4, 5, or 6(b) of this chapter, the chairman of the meeting may cast the tiebreaking vote. If a tie vote occurs among participants acting under section 6(a) of this chapter, the county chairman may cast the tiebreaking vote.
As added by P.L.5-1986, SEC.9.

IC 3-13-1-12 Version b
Tiebreaking vote; effect of lack of quorum
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 12. (a) If a tie vote occurs among participants acting under section 3, 4, 5, or 6(b) of this chapter, the chairman of the meeting may cast the tiebreaking vote. If a tie vote occurs among participants acting under section 6(a) of this chapter, the county chairman may cast the tiebreaking vote.
(b) If a quorum required under the rules of a meeting held under this chapter is not present, the county chairman shall fill the candidate vacancy.
As added by P.L.5-1986, SEC.9. Amended by P.L.96-2012, SEC.4.

IC 3-13-1-13
Local office; appointment of person to fill vacancy
Sec. 13. If no person is eligible to participate in the filling of a candidate vacancy for an office under section 6(a) of this chapter, the

county chairman entitled to call the meeting under section 8 of this chapter shall appoint a person to fill the vacancy.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.186; P.L.3-1997, SEC.383.

IC 3-13-1-14
Selection of person as candidate; written consent and statement of economic interest as prerequisite
Sec. 14. The selection of a person as a candidate under this chapter is not effective unless:
(1) the person's written consent is obtained and filed:
(A) in the office in which certificates and petitions of nomination must be filed; and
(B) not later than when the certificate is filed; and
(2) the candidate has complied with any requirement under IC 3-8-1-33 to file a statement of economic interests.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.418; P.L.14-2004, SEC.168.

IC 3-13-1-15
Town office; certificate of candidate selection
Sec. 15. (a) A county chairman filling a candidate vacancy under section 6(a)(2) of this chapter or the chairman of a meeting filling a candidate vacancy under this chapter shall file a written certificate of candidate selection on a form prescribed by the commission stating the following information for each candidate selected:
(1) The name of each candidate as:
(A) the candidate wants the candidate's name to appear on the ballot; and
(B) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
(2) The residence address of each candidate.
(b) The certificate shall be filed with:
(1) the election division for:
(A) a committee acting under section 3, 4, 5, or 6(b) of this chapter; or
(B) a committee acting under section 6(a) of this chapter to fill a candidate vacancy in the office of judge of a circuit, superior, probate, county, or small claims court or prosecuting attorney; or
(2) the circuit court clerk, for a committee acting under section 6(a) of this chapter to fill a candidate vacancy for a local office not described in subdivision (1).
(c) This subsection applies to a candidate vacancy resulting from a vacancy on the primary election ballot as described in section 2 of this chapter. The certificate required by subsection (a) shall be filed not later than noon July 3 before election day.
(d) This subsection applies to all candidate vacancies not described by subsection (c). The certificate required by subsection (a) shall be filed not later than noon three (3) days (excluding

Saturdays and Sundays) after selection of the candidates.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.419; P.L.3-1993, SEC.224; P.L.3-1997, SEC.384; P.L.202-1999, SEC.21; P.L.260-2001, SEC.8; P.L.66-2003, SEC.48; P.L.225-2011, SEC.83.

IC 3-13-1-16
Furnishing certified list of name and address of candidate selected
Sec. 16. The election division shall furnish the circuit court clerk with a certified list of the name and address of each candidate selected under section 15 of this chapter. If a certificate of candidate selection filed with the election division is questioned under IC 3-8-1-2, the election division shall indicate on the certified list that candidate's name is not to be printed on the ballot until the question is resolved by the commission or a court with jurisdiction in the matter.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.420; P.L.3-1997, SEC.385; P.L.202-1999, SEC.22.

IC 3-13-1-16.5
Validity of certificate of candidate selection; reference and determination
Sec. 16.5. (a) All questions concerning the validity of a certificate of candidate selection filed with the election division shall be determined by the commission. A statement questioning the validity of a certificate of candidate selection must be filed with the election division under IC 3-8-1-2(c) not later than noon seventy-four (74) days before the date on which the general or municipal election will be held for the office.
(b) All questions concerning the validity of a certificate of candidate selection filed with a circuit court clerk shall be referred to and determined by the county election board. A statement questioning the validity of a certificate of candidate selection must be filed with the county election board under IC 3-8-1-2(c) not later than noon seventy-four (74) days before the date on which the general or municipal election will be held for the office.
(c) The commission or a county election board shall rule on the validity of the certificate of candidate selection not later than noon sixty (60) days before the date on which the general or municipal election will be held for the office.
As added by P.L.3-1993, SEC.225. Amended by P.L.2-1996, SEC.205; P.L.3-1997, SEC.386; P.L.58-2001, SEC.4.

IC 3-13-1-17
Vacancy existing because of tie vote in primary election; selection of candidate
Sec. 17. A candidate vacancy exists when a tie vote occurs for an office in a primary election. The candidate vacancy shall be filled under section 3, 4, 5, or 6 of this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.421.
IC 3-13-1-18
Town offices; certificate of candidate selection by certain minor parties
Sec. 18. (a) If a candidate vacancy occurs in a town subject to IC 3-8-5 for any office on the ticket of a political party whose candidates were selected by petition of nomination, the vacancy may be filled only as prescribed by this section.
(b) To fill the vacancy, the town chairman of the party must file a certificate of candidate selection together with the consent required by section 14 of this chapter with the official with whom certificates must be filed. The certificate of candidate selection must be filed not later than the date and hour that a certificate of nomination by a town convention must be filed under IC 3-8-5-13.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.422; P.L.5-1988, SEC.16; P.L.3-1997, SEC.387.

IC 3-13-1-19
Eligibility of persons defeated in primary election or town or state convention
Sec. 19. A person who was defeated in a primary election or in a town or state convention is eligible to be appointed by the political party that the person affiliated with by voting in the most recent primary election held by that party. The person selected may fill any vacancy on the party's ticket as a candidate in any general, municipal, or special election following that primary election or convention in which the vacancy occurred. However, a person is not disqualified from appointment under this section for not having voted in the most recent primary election if the appointee is certified as a member of that party by the county chairman for the county in which the appointee resides.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.423; P.L.3-1993, SEC.226.

IC 3-13-1-20
Vacancy existing following convention of certain minor parties
Sec. 20. (a) This section applies to a political party subject to IC 3-8-4-10, IC 3-10-2-15, or IC 3-10-6-12.
(b) A candidate vacancy that exists following the convention of the party shall be filled by the state committee of the political party not later than the date and time specified by section 7(a)(1) of this chapter for a major political party to fill a candidate vacancy. The chairman of the state committee shall file a notice of intent to fill the candidate vacancy with the official who is required to receive a certificate of candidate selection under section 15 of this chapter. The notice must be filed not later than ten (10) days before the chairman fills the candidate vacancy. The chairman of the state committee shall act in accordance with section 15 of this chapter to certify the candidate selected to fill the vacancy.
(c) This subsection applies to a candidate vacancy resulting from a vacancy on the general election ballot resulting from the failure of

the convention to nominate a candidate for an office. The certificate required by subsection (b) shall be filed not later than the date and time specified by section 15(c) of this chapter for a major political party to file a certificate of candidate selection.
(d) This subsection applies to all candidate vacancies not described by subsection (c). If a candidate vacancy occurs as a result of:
(1) the death of a candidate;
(2) the withdrawal of a candidate;
(3) the disqualification of a candidate under IC 3-8-1-5; or
(4) a court order issued under IC 3-8-7-29(d);
the political party may fill the vacancy within the same period of time that a major political party is permitted to fill a candidate vacancy under section 7(b) of this chapter.
(e) The certificate required by subsection (b) shall be filed within the period of time required under section 15(d) of this chapter for a major political party to file the certificate after selection of the candidates.
As added by P.L.3-1997, SEC.388. Amended by P.L.2-1998, SEC.8; P.L.260-2001, SEC.9; P.L.66-2003, SEC.49; P.L.230-2005, SEC.64.

IC 3-13-1-21
Receiving certificate of candidate selection after deadline
Sec. 21. (a) This section applies to a certificate of candidate selection filed under section 15 or 20 of this chapter.
(b) To enforce the requirements of IC 3-5-4-1.9, the election division, a circuit court clerk, or any other official responsible for receiving a certificate of candidate selection may not receive a filing of a certificate of candidate selection if:
(1) a notice of a caucus or meeting;
(2) a declaration of candidacy filed by the individual selected as the candidate; or
(3) the certificate of candidate selection;
is or was offered to be filed after the deadline for the filing provided by this chapter.
As added by P.L.124-2012, SEC.8.



CHAPTER 2. LATE CANDIDATE VACANCIES

IC 3-13-2-1.5
Individual filling candidate vacancy must meet qualifications for office
Sec. 1.5. A candidate seeking to fill a candidate vacancy under this chapter must comply with the requirements imposed under IC 3-8-1 for the office.
As added by P.L.230-2005, SEC.65.

IC 3-13-2-2
United States Senator or state office
Sec. 2. A candidate vacancy for United States Senator or a state office shall be filled by appointment by the state chairman of the political party.
As added by P.L.5-1986, SEC.9.

IC 3-13-2-3
United States Representative
Sec. 3. A candidate vacancy for United States Representative shall be filled by appointment by the district chairman of the political party.
As added by P.L.5-1986, SEC.9.

IC 3-13-2-4
Legislative office
Sec. 4. A candidate vacancy for a legislative office shall be filled by a majority vote of the county chairmen of the political party for all of the counties that have territory in the senate or house district.
As added by P.L.5-1986, SEC.9.

IC 3-13-2-5
Local office; office of circuit court judge or prosecuting attorney
Sec. 5. (a) Except as provided in subsection (b), a candidate

vacancy for a local office shall be filled by appointment by the county chairman of the political party of the county in which the greatest percentage of the population of the election district is located.
(b) A candidate vacancy for the office of circuit court judge or prosecuting attorney in a circuit having more than one (1) county shall be filled by a majority vote of the county chairmen of the political party for all of the counties in the circuit.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.188.

IC 3-13-2-6 Version a
Tiebreaking vote
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. If a tie vote occurs among a group of chairmen acting under section 4 or 5(b) of this chapter, the state chairman may cast the tiebreaking vote.
As added by P.L.5-1986, SEC.9.

IC 3-13-2-6 Version b
Tiebreaking vote; effect of lack of quorum
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. (a) If a tie vote occurs among a group of chairmen acting under section 4 or 5(b) of this chapter, the state chairman may cast the tiebreaking vote.
(b) If a quorum required under the rules of a meeting held under this chapter is not present, the state chairman shall fill the candidate vacancy.
As added by P.L.5-1986, SEC.9. Amended by P.L.96-2012, SEC.5.

IC 3-13-2-7
Written consent and statement of economic interests; prerequisites to candidacy
Sec. 7. (a) The selection of a person as a candidate under this chapter is not effective unless:
(1) the person's written consent is obtained and filed:
(A) in the office in which certificates and petitions of nomination must be filed; and
(B) when the certificate is filed; and
(2) the candidate has complied with any requirement under IC 3-8-1-33 to file a statement of economic interests.
(b) A candidate's consent must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the consent. If there is a difference between the name on the candidate's consent and the name on the candidate's voter registration record, the officer with whom the consent is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county

shall change the name on the candidate's voter registration record to be the same as the name on the candidate's consent.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.424; P.L.202-1999, SEC.23.

IC 3-13-2-8
Written certificate of candidate selection
Sec. 8. (a) The chairman or chairmen filling a candidate vacancy under this chapter shall immediately file a written certificate of candidate selection on a form prescribed by the commission stating the following information for each candidate selected:
(1) The name of each candidate as:
(A) the candidate wants the candidate's name to appear on the ballot; and
(B) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
(2) The residence address of each candidate.
(b) The certificate shall be filed with:
(1) the election division for:
(A) one (1) or more chairmen acting under section 2, 3, 4, or 5(b) of this chapter; or
(B) a committee acting under section 5(b) of this chapter to fill a candidate vacancy for the office of judge of a circuit, superior, probate, county, or small claims court or prosecuting attorney; or
(2) the circuit court clerk of the county in which the greatest percentage of the population of the election district is located, for a chairman acting under section 5(a) of this chapter to fill a candidate vacancy for a local office not described in subdivision (1).
(c) The certificate required by subsection (a) shall be filed not more than three (3) days (excluding Saturdays and Sundays) after selection of the candidate.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.425; P.L.10-1988, SEC.189; P.L.3-1997, SEC.389; P.L.202-1999, SEC.24; P.L.66-2003, SEC.50; P.L.2-2005, SEC.5.

IC 3-13-2-9
Certified list of name and address of candidate
Sec. 9. The election division shall furnish each circuit court clerk of a county in which the election district is located with a certified list of the name and address of each candidate selected under section 8 of this chapter. If a certificate of candidate selection filed with the election division is questioned under IC 3-8-1-2, the election division shall indicate on the certified list that the candidate's name is not to be printed on the ballot until the question is resolved by the commission or by a court with jurisdiction in the matter.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.426; P.L.10-1988, SEC.190; P.L.3-1997, SEC.390; P.L.202-1999, SEC.25.
IC 3-13-2-10
Eligibility of persons defeated in primary election or town or state convention
Sec. 10. A person who was defeated in a primary election or in a town or state convention is eligible to be appointed by the person's own political party to fill any vacancy on the party's ticket as a candidate in any general, municipal, or special election following that primary election or convention.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.427.

IC 3-13-2-11
Validity of certificate of candidate selection
Sec. 11. (a) All questions concerning the validity of a certificate of candidate selection filed with the election division shall be determined by the commission. A statement questioning the validity of a certificate of candidate selection must be filed with the election division under IC 3-8-1-2(c) not later than noon fourteen (14) days before general election day.
(b) All questions concerning the validity of a certificate of candidate selection filed with a circuit court clerk shall be determined by the county election board. A statement questioning the validity of a certificate of candidate selection must be filed with the county election board under IC 3-8-1-2(c) not later than noon fourteen (14) days before general election day.
(c) The commission or a county election board shall rule on the validity of the certificate of candidate selection not later than noon seven (7) days before general election day.
As added by P.L.3-1995, SEC.131. Amended by P.L.2-1996, SEC.206; P.L.3-1997, SEC.391; P.L.58-2001, SEC.5.

IC 3-13-2-12
Vacancy filled by state committee of certain minor parties
Sec. 12. (a) This section applies to a political party subject to IC 3-8-4-10.
(b) A candidate vacancy under this chapter shall be filled by the state committee of the political party. The chairman of the state committee shall act in accordance with section 8 of this chapter to certify the candidate selected to fill the vacancy.
As added by P.L.3-1997, SEC.392.



CHAPTER 3. VACANCIES IN FEDERAL OFFICES

IC 3-13-3-2
United States House of Representatives; special election
Sec. 2. (a) A vacancy that occurs, other than by resignation, in the United States House of Representatives shall be certified to the governor by the circuit court clerk of the county in which the Representative resided.
(b) A special election shall be held to fill a vacancy in the United States House of Representatives in accordance with IC 3-10-8.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.429.



CHAPTER 4. VACANCIES IN STATE OFFICES

IC 3-13-4-2
Office of justice of supreme court, judge of the court of appeals, or judge of tax court
Sec. 2. A vacancy in the office of justice of the supreme court, judge of the court of appeals, or judge of the tax court shall be filled as provided in IC 33-27.
As added by P.L.5-1986, SEC.9. Amended by P.L.98-2004, SEC.41.

IC 3-13-4-3
Other state offices
Sec. 3. (a) This section applies to a vacancy that occurs in a state office other than governor, lieutenant governor, or a judicial office.
(b) If a state officer wants to resign from office, the state officer must resign as provided in IC 5-8-3.5.
(c) A vacancy that occurs in a state office because of the death of the state officer may be certified to the governor under IC 5-8-6. The governor may not fill a vacancy as provided by law until the governor receives notice of the death under IC 5-8-6.
(d) A vacancy that occurs in a state office other than by resignation or death shall be certified to the governor by the circuit court clerk of the county in which the officer resided.
(e) The governor shall fill a vacancy in a state office by appointment of a person of the same political party as the officer who held the vacated office.
(f) The person who is appointed by the governor holds office for the remainder of the unexpired term and until a successor is elected and qualified.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.430; P.L.119-2005, SEC.1; P.L.225-2011, SEC.84.



CHAPTER 5. VACANCIES IN LEGISLATIVE OFFICES

IC 3-13-5-1
Caucus selection of successor
Sec. 1. (a) A vacancy in a legislative office shall be filled by a caucus comprised of the precinct committeemen from the senate or house district where the vacancy exists who represent the same political party that elected or selected the person who held the vacated seat.
(b) Not later than thirty (30) days after the vacancy occurs (or as provided in subsections (c) and (d)), the caucus shall meet and select a person to fill the vacancy by a majority vote of those casting a vote for a candidate, including vice committeemen eligible to vote as a proxy under section 5 of this chapter.
(c) A state chairman may give notice of a caucus before the time specified under subsection (b) if a vacancy will exist because the official has:
(1) submitted a written resignation under IC 5-8-3.5 that has not yet taken effect; or
(2) been elected to another office.
(d) If a vacancy in a legislative office exists because of the death of the legislator, the caucus shall meet and select a person to fill the vacancy not later than thirty (30) days after the state chairman receives notice of the death of the legislator from the secretary of state under IC 5-8-6.
(e) Notwithstanding IC 5-8-4, a person may not withdraw the person's resignation after the resignation has been accepted by the person authorized to accept the resignation less than seventy-two (72) hours before the announced starting time of the caucus under this chapter.
(f) The person selected must reside in the district where the vacancy occurred. As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.2; P.L.3-1987, SEC.431; P.L.10-1988, SEC.191; P.L.3-1997, SEC.393; P.L.26-2000, SEC.26; P.L.119-2005, SEC.2.

IC 3-13-5-2
Meeting; place, date, and time
Sec. 2. (a) The state chairman of the political party that elected or selected the person who held the vacated seat shall set the place, date, and time of a caucus meeting. The chairman shall send a notice, by first class mail, of the purpose, place, date, and time of the meeting to all precinct committeemen in the caucus at least ten (10) days before the meeting.
(b) If a vacancy in a legislative office exists because of the death of the legislator, the state chairman may not send the notice required by subsection (a) until the state chairman receives notice of the death from the secretary of state under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.192; P.L.119-2005, SEC.3.

IC 3-13-5-3
Presiding officer at caucus meeting; candidate filings; rules of procedure
Sec. 3. (a) The state chairman or a person designated by the state chairman shall preside over a caucus meeting held under this chapter.
(b) A person who desires to be a candidate to fill a vacancy under this chapter must file:
(1) a declaration of candidacy with the chairman of the caucus; and
(2) a statement of economic interests under IC 2-2.1-3-2 with the secretary of the senate or principal clerk of the house of representatives;
at least seventy-two (72) hours before the time fixed for the caucus.
(c) In addition to the procedures prescribed by this chapter, the chairman and precinct committeemen may adopt rules of procedure that are necessary to conduct business.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.432; P.L.225-2011, SEC.85.

IC 3-13-5-4
Precinct committeeman to have one vote; eligibility
Sec. 4. (a) To be eligible to participate in a caucus called under this chapter, an elected precinct committeeman must be entitled to vote for the legislative office for which a successor is to be selected. An elected precinct committeeman is eligible to participate in a caucus called under this chapter, regardless of when the vacancy in the legislative office occurred.
(b) An appointed precinct committeeman is eligible to participate in a caucus called under this chapter if the precinct committeeman was a committeeman thirty (30) days before the vacancy occurred.
(c) An individual eligible to participate in a caucus held under this

chapter has one (1) vote.
As added by P.L.5-1986, SEC.9. Amended by P.L.38-1999, SEC.64; P.L.176-1999, SEC.115; P.L.26-2000, SEC.27.

IC 3-13-5-5
Voting by proxy
Sec. 5. (a) Except as provided in this section, voting by proxy is not allowed in a caucus held under this chapter.
(b) A precinct vice committeeman is entitled to participate in a caucus held under this chapter and vote as a proxy for the vice committeeman's precinct committeeman if all of the following apply:
(1) The vice committeeman's precinct committeeman is otherwise eligible to participate in the caucus under this chapter. This subdivision is satisfied if the vacancy to be filled under this chapter resulted from the death of an individual holding a legislative office who also served as a precinct committeeman.
(2) The vice committeeman's precinct committeeman is not present at the caucus.
(3) The vice committeeman is eligible under this section.
(c) The vice committeeman of an elected precinct committeeman is eligible to participate in a caucus held under this chapter and vote the precinct committeeman's proxy, regardless of when the ballot vacancy occurred, if the vice committeeman was the vice committeeman five (5) days before the date of the caucus.
(d) If a vice committeeman is not eligible under subsection (c), the vice committeeman is eligible to participate in a caucus held under this chapter and vote the precinct committeeman's proxy only if the vice committeeman was the vice committeeman thirty (30) days before the ballot vacancy occurred.
(e) Voting shall be conducted by secret ballot, and IC 5-14-1.5-3(b) does not apply to this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.3; P.L.10-1988, SEC.193; P.L.3-1997, SEC.394; P.L.26-2000, SEC.28.

IC 3-13-5-6
Certification of name of person selected to president pro tempore of senate or speaker of house of representatives; transmittal to secretary of state
Sec. 6. The state chairman shall certify the name of the person selected under section 1 of this chapter to the president pro tempore of the senate or the speaker of the house of representatives, as appropriate, who shall acknowledge receipt of the certification, submit a copy of the certificate to be included in the journal of the house or senate:
(1) of the day when the individual is seated; or
(2) if the certificate is received after the adjournment sine die of the general assembly, of the first day that the chamber is in session following receipt of the certificate;
and immediately forward the certificate to the secretary of state. As added by P.L.5-1986, SEC.9. Amended by P.L.3-1997, SEC.395.

IC 3-13-5-7
Secretary of state to certify person selected to fill vacated seat
Sec. 7. The secretary of state shall, within fourteen (14) days after receipt of the certification under section 6 of this chapter, certify the person selected to fill the vacated seat.
As added by P.L.5-1986, SEC.9.

IC 3-13-5-8
Rights and duties of person selected to fill vacancy
Sec. 8. A person certified to fill a vacancy under this chapter has all the rights and duties of a member of the general assembly elected at a general election. The person serves for the remainder of the unexpired term.
As added by P.L.5-1986, SEC.9.

IC 3-13-5-9
Determination of house of general assembly that person should not be seated because of ineligibility; filling of seat; constitutional eligibility requirements
Sec. 9. If a house of the general assembly determines that a person should not be seated as a member of that house because that person was ineligible to hold the seat for which a certificate of election has been issued by the secretary of state, the seat shall be filled under this chapter. A person selected to fill a vacant seat under this section must meet all requirements set forth in Article 4, Section 7 of the Constitution of the State of Indiana as of the date of the general election for which the ineligible person who was not seated received a certificate of election.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.433.

IC 3-13-5-10
Vacancies; eligible candidates
Sec. 10. The person who last held a vacated legislative office may not be a candidate for selection to fill a vacancy in that office under this chapter for the remainder of the term.
As added by P.L.8-1986, SEC.4.



CHAPTER 6. VACANCIES IN COUNTY JUDICIAL AND CIRCUIT OFFICES

IC 3-13-6-2
Office of prosecuting attorney
Sec. 2. (a) A vacancy that occurs, other than by resignation, in the office of prosecuting attorney shall be certified to the governor by the circuit court clerk of the county in which the prosecuting attorney resided.
(b) A vacancy in the office of prosecuting attorney that was last

held by a person elected or selected as a candidate of a major political party of the state shall be filled by a caucus under IC 3-13-11.
(c) A vacancy in the office of prosecuting attorney not covered by subsection (b) shall be filled by the governor.
(d) The person appointed or selected holds office for the remainder of the unexpired term and until a successor is elected and qualified.
(e) If a vacancy in the office of the prosecuting attorney occurs under subsection (b), the chief deputy prosecuting attorney appointed under IC 33-39-6-2 shall be the acting prosecuting attorney until the vacancy is filled by the caucus under IC 3-13-11.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.435; P.L.7-1994, SEC.1; P.L.19-1995, SEC.1; P.L.98-2004, SEC.43.

IC 3-13-6-3
Office of clerk of circuit court
Sec. 3. (a) A vacancy in the office of clerk of the circuit court that was last held by a person elected or selected as a candidate of a major political party of the state shall be filled by a caucus under IC 3-13-11.
(b) A vacancy that occurs in the office of clerk of the circuit court:
(1) other than by resignation; and
(2) that is not covered by subsection (a);
shall be certified to the governor by the judge of the circuit court.
(c) A vacancy in the office of clerk of the circuit court not covered by subsection (a) shall be filled by the governor. The person who is appointed holds office for the remainder of the unexpired term and until a successor is elected and qualified.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.436; P.L.14-1988, SEC.1.



CHAPTER 7. VACANCIES IN OTHER COUNTY OFFICES NOT HELD BY A MAJOR PARTY

IC 3-13-7-2
County elected office other than county council; meeting; notice; appointments pro tempore
Sec. 2. (a) This section applies to a vacancy in a county elected office (other than county council) not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the board of commissioners of the county at a regular or special meeting. The county auditor shall give notice of the meeting. Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each commissioner at least ten (10) days before the meeting.
(c) Selections made under this section (or under IC 3-2-10-3(a) before its repeal on March 4, 1986) are appointments pro tempore for the purposes of Article 2, Section 11 of the Constitution of the State of Indiana.
(d) If a vacancy occurs because of the death of an elected county officer, the board of commissioners shall meet and select an individual to fill the vacancy not later than thirty (30) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required under subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.15-1987, SEC.1; P.L.3-1987, SEC.437; P.L.3-1990, SEC.12; P.L.119-2005, SEC.5.

IC 3-13-7-2.5
Vacancy in political subdivision nonpartisan elected office other than school board
Sec. 2.5. (a) This section does not apply to a school board office.
(b) This section applies to a vacancy in an elected office in a political subdivision:
(1) in which each candidate is required by statute to be placed on the ballot as a nonpartisan candidate for the office; and
(2) for which this article does not otherwise provide a method

for filling.
(c) The vacancy shall be filled as follows:
(1) The remaining members of the body shall fill the vacancy by a majority of the votes of the remaining members of the body.
(2) If there are no remaining members of the body, the county executive of the county containing the greatest percentage of the population of the political subdivision shall fill the vacancy in the manner provided by section 2 of this chapter.
As added by P.L.14-2004, SEC.169.

IC 3-13-7-3
County council
Sec. 3. (a) This section applies to a vacancy in a county council not covered by section 1 of this chapter.
(b) A vacancy shall be filled by a majority of the remaining members of the council at a regular or special meeting. The county auditor shall give notice of the meeting. Except as provided in subsection (c), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(c) If a vacancy occurs because of the death of a county council member, the county council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required under subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.438; P.L.119-2005, SEC.6.

IC 3-13-7-4
Vacating of office by incumbent pending outcome of election contest
Sec. 4. If, pending the outcome of an election contest, the incumbent vacates the office after the expiration of the incumbent's term, the vacancy shall be filled as are other vacancies under this chapter until the election is decided or the office is otherwise filled. This section does not affect the incumbent's right to hold over as provided in Article 15, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.9.

IC 3-13-7-5
Bond, oath, rights, and duties of person filling vacancy
Sec. 5. A person filling a vacancy under this chapter must give the same bond and take the same oath and has the same rights and duties as the official who vacated the office. As added by P.L.5-1986, SEC.9.

IC 3-13-7-6
Term of office
Sec. 6. A person selected to fill a vacant office under this chapter holds the office for the remainder of the term.
As added by P.L.5-1986, SEC.9.



CHAPTER 8. VACANCIES IN CITY OFFICES NOT HELD BY A MAJOR PARTY

IC 3-13-8-2
Office of judge of city court
Sec. 2. (a) As used in this section, "judge" refers to a judge of a city court.
(b) If a judge wishes to resign from office, the judge must resign as provided in IC 5-8-3.5.
(c) A vacancy that occurs because of the death of a judge may be certified to the governor under IC 5-8-6.
(d) A vacancy that occurs, other than by resignation or death of a judge, shall be certified to the governor by the circuit court clerk of the county in which the judge resided.
(e) A vacancy in the office of judge of a city court shall be filled by the governor. However, the governor may not fill a vacancy that occurs because of the death of a judge until the governor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.439; P.L.119-2005, SEC.7.

IC 3-13-8-3
Office of mayor of first class city
Sec. 3. (a) This section applies to a vacancy in the office of mayor of a first class city not covered by section 1 of this chapter.
(b) The vacancy shall be filled by the city-county council at a regular or special meeting. The city clerk shall give notice of the meeting. Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(c) The city clerk shall preside at the meeting but may not vote unless there is a tie vote among the members of the council. The council must appoint one (1) of its own members to the office. Until the vacancy is filled, the president of the council shall serve as acting mayor. (d) If a vacancy exists because of the death of the mayor, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk receives notice of the death under IC 5-8-6. The city clerk may not give the notice required by subsection (b) until the city clerk receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.440; P.L.119-2005, SEC.8.

IC 3-13-8-4
City-county council of first class city
Sec. 4. (a) This section applies to a vacancy in the city-county council of a first class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled by a majority of the remaining members of the council at a regular or special meeting. The city clerk shall give notice of the meeting. Except as provided in subsection (c), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(c) If a vacancy exists because of the death of a council member, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk receives notice of the death under IC 5-8-6. The city clerk may not give the notice required by subsection (b) until the city clerk receives notice of the death under IC 5-8-6.
(d) The appointed member serves until a successor is elected and qualified at the next municipal or general election, whichever occurs first. The successor serves from noon January 1 following that election to noon January 1 following the next municipal election, as provided in IC 36-3-4-2. The persons appointed and elected must be resident voters in the district where the vacancy occurred, unless the vacancy occurred in an at large seat.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.441; P.L.5-1988, SEC.17; P.L.119-2005, SEC.9.

IC 3-13-8-5
Office of mayor of second class city
Sec. 5. (a) This section applies to a vacancy in the office of mayor of a second class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled as follows:
(1) If the city has a deputy mayor, the deputy mayor assumes the office for the remainder of the unexpired term.
(2) If the city does not have a deputy mayor, the city controller assumes the office for the remainder of the unexpired term.
(3) If the city does not have a deputy mayor and the office of city controller is vacant, the common council shall fill the

vacancy at a regular or special meeting.
(c) The city clerk shall give notice of the meeting required under subsection (b)(3). Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(d) If a vacancy exists because of the death of the mayor, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk receives notice of the death under IC 5-8-6. The city clerk may not give the notice required by subsection (c) until the city clerk receives notice of the death under IC 5-8-6.
(e) Until the vacancy is filled, the council shall designate one (1) of its members to serve as acting mayor.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.442; P.L.119-2005, SEC.10.

IC 3-13-8-6
Office of city clerk of second class city
Sec. 6. (a) This section applies to a vacancy in the office of city clerk of a second class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the mayor or acting mayor, subject to the approval of the common council. However, if a vacancy exists because of the death of the city clerk, the mayor or acting mayor may not fill the vacancy until the mayor or acting mayor receives notice of the death under IC 5-8-6.
(c) The common council shall vote on the question of approving the mayor or acting mayor's appointment at a regular or special meeting. The president of the common council shall give notice of the meeting, which shall be held not later than thirty (30) days after the appointment is made. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.443; P.L.119-2005, SEC.11.

IC 3-13-8-7
Common council of second class city
Sec. 7. (a) This section applies to a vacancy in the common council of a second class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the remaining members of the council at a regular or special meeting. The city clerk shall give

notice of the meeting. Except as provided in subsection (c), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(c) If a vacancy exists because of the death of a council member, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk receives notice of the death under IC 5-8-6. The city clerk may not give the notice required by subsection (b) until the city clerk receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.444; P.L.119-2005, SEC.12.

IC 3-13-8-8
Office of mayor of third class city
Sec. 8. (a) This section applies to a vacancy in the office of mayor of a third class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled as follows:
(1) If the city has a deputy mayor, the deputy mayor assumes the office for the remainder of the unexpired term.
(2) If the city does not have a deputy mayor, the common council shall fill the vacancy at a regular or special meeting.
(c) The city clerk-treasurer shall give notice of the meeting required under subsection (b)(2). Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(d) If a vacancy exists because of the death of the mayor, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk-treasurer receives notice of the death by IC 5-8-6. The city clerk-treasurer may not give the notice required by subsection (c) until the city clerk-treasurer receives notice of the death under IC 5-8-6.
(e) Until the vacancy is filled, the council shall designate one (1) of its members to serve as acting mayor.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.445; P.L.119-2005, SEC.13.

IC 3-13-8-9
Office of city clerk-treasurer of third class city
Sec. 9. (a) This section applies to a vacancy in the office of city clerk-treasurer of a third class city not covered by section 1 of this

chapter.
(b) The vacancy shall be filled by the mayor or acting mayor, subject to the approval of the common council. However, if a vacancy exists because of the death of the city clerk-treasurer, the mayor or acting mayor may not fill the vacancy until the mayor or acting mayor receives notice of the death under IC 5-8-6.
(c) The common council shall vote on the question of approving the mayor or acting mayor's appointment at a regular or special meeting. The mayor shall give notice of the meeting, which shall be held not later than thirty (30) days after the appointment is made. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.446; P.L.119-2005, SEC.14.

IC 3-13-8-10
Common council of third class city
Sec. 10. (a) This section applies to a vacancy in the common council of a third class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the remaining members of the council at a regular or special meeting. The city executive may break any tie vote.
(c) The city clerk-treasurer shall give notice of the meeting. Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(d) If a vacancy exists because of the death of a council member, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk-treasurer receives notice of the death under IC 5-8-6. The city clerk-treasurer may not give the notice required by subsection (c) until the city clerk-treasurer receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.447; P.L.10-1988, SEC.196; P.L.119-2005, SEC.15.

IC 3-13-8-11
Vacating office by incumbent pending outcome of election contest
Sec. 11. If, pending the outcome of an election contest, the incumbent vacates the office after the expiration of the incumbent's term, the vacancy shall be filled as are other vacancies under this chapter until the election is decided or the office is otherwise filled. This section does not affect the incumbent's right to hold over as

provided in Article 15, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.9.

IC 3-13-8-12
Bond, oath, rights, and duties of person filling vacancy
Sec. 12. A person filling a vacancy under this chapter must give the same bond and take the same oath and has the same rights and duties as the official who vacated the office.
As added by P.L.5-1986, SEC.9.

IC 3-13-8-13
Term of office
Sec. 13. A person selected to fill a vacant office under this chapter holds the office for the remainder of the term, except as provided in section 4 of this chapter.
As added by P.L.5-1986, SEC.9.



CHAPTER 9. VACANCIES IN TOWN OFFICES NOT HELD OR FILLED BY A MAJOR PARTY

IC 3-13-9-2
Office of judge of town court
Sec. 2. (a) This section applies to a vacancy in the office of judge of a town court that is:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but existing after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the town clerk-treasurer receives the notice required under IC 5-8-6.
(b) A vacancy shall be filled by the town council at a regular or special meeting.
(c) The town clerk-treasurer shall give notice of the meeting. Except as provided in subsections (e) and (f), the meeting shall be held:
(1) not later than thirty (30) days after the vacancy occurs if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(e) If a vacancy:
(1) is not covered by section 1 of this chapter; and
(2) exists because of the death of a judge;
the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the town clerk-treasurer receives notice of the death under IC 5-8-6. The town clerk-treasurer may not give the notice required by subsection (c) until the town clerk-treasurer receives notice of the death under IC 5-8-6.
(f) If a vacancy:
(1) is covered by section 1 of this chapter;
(2) exists because of the death of a judge; and (3) exists for more than thirty (30) days;
the council shall meet and select an individual to fill the vacancy not later than sixty (60) days after the town clerk-treasurer receives notice of the death under IC 5-8-6. The town clerk-treasurer may not give the notice required by subsection (c) until the town clerk-treasurer receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.449; P.L.8-1989, SEC.9; P.L.4-1991, SEC.127; P.L.119-2005, SEC.16.

IC 3-13-9-3
Office of town clerk-treasurer
Sec. 3. (a) This section applies to a vacancy in the office of town clerk-treasurer:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but existing after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the president of the town council receives the notice required under IC 5-8-6.
(b) A vacancy shall be filled by the town council at a regular or special meeting.
(c) The president of the town council shall give notice of the meeting. Except as provided in subsections (e) and (f), the meeting shall be held:
(1) not later than thirty (30) days after the vacancy occurs if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(e) If a vacancy:
(1) is not covered by section 1 of this chapter; and
(2) exists because of the death of the town clerk-treasurer;
the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the president of the town council receives notice of the death under IC 5-8-6. The president of the town council may not give the notice required by subsection (c) until the president of the town council receives notice of the death under IC 5-8-6.
(f) If a vacancy:
(1) is covered by section 1 of this chapter;
(2) exists because of the death of the town clerk-treasurer; and
(3) exists for more than thirty (30) days;
the council shall meet and select an individual to fill the vacancy not later than sixty (60) days after the president of the town council

receives notice of the death under IC 5-8-6. The president of the town council may not give the notice required by subsection (c) until the president of the town council receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.450; P.L.8-1989, SEC.10; P.L.4-1991, SEC.128; P.L.119-2005, SEC.17.

IC 3-13-9-4
Office of town council member
Sec. 4. (a) This section applies to a vacancy in the town council:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but existing after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the town clerk-treasurer receives the notice required under IC 5-8-6.
(b) The vacancy shall be filled by the remaining members of the council at a regular or special meeting.
(c) The town clerk-treasurer shall give notice of the meeting. Except as provided in subsections (e), (f), (g), and (h), the meeting shall be held:
(1) not later than thirty (30) days after the vacancy occurs if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(e) If a vacancy:
(1) is not covered by subsection (f) or section 1 of this chapter; and
(2) exists because a circumstance has occurred under IC 36-5-2-6.5(3);
the town council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the town council determines that a circumstance has occurred under IC 36-5-2-6.5(3).
(f) If a vacancy:
(1) is not covered by subsection (e) or section 1 of this chapter; and
(2) exists because a circumstance has occurred under IC 36-5-2-6.5(2);
the town council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the town clerk-treasurer receives notice of the death under IC 5-8-6. The town clerk-treasurer may not give the notice required by subsection (c) until the town clerk-treasurer receives notice of the death under IC 5-8-6. (g) If a vacancy:
(1) is covered by section 1 of this chapter and not covered by subsection (h);
(2) exists because a circumstance has occurred under IC 36-5-2-6.5(3); and
(3) exists for more than thirty (30) days;
the council shall meet and select an individual to fill the vacancy not later than sixty (60) days after the town council determines that a circumstance has occurred under IC 36-5-2-6.5(3).
(h) If a vacancy:
(1) is covered by section 1 of this chapter and not covered by subsection (g);
(2) exists because a circumstance has occurred under IC 36-5-2-6.5(2); and
(3) exists for more than thirty (30) days;
the council shall meet and select an individual to fill the vacancy not later than sixty (60) days after the town clerk-treasurer receives notice of the death under IC 5-8-6. The town clerk-treasurer may not give the notice required by subsection (c) until the town clerk-treasurer receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.451; P.L.8-1989, SEC.11; P.L.4-1991, SEC.129; P.L.174-2002, SEC.1; P.L.1-2003, SEC.7; P.L.119-2005, SEC.18.

IC 3-13-9-4.5
Office of town council member when more than 50% of seats are vacant
Sec. 4.5. (a) This section applies to a vacancy in the town council to be filled under section 4 of this chapter when more than fifty percent (50%) of the seats on the town council are vacant.
(b) The remaining member or a majority of the remaining members of the town council shall fill the vacancies under this chapter as the first item of business at a meeting of the town council even though a quorum would not then exist to conduct other town council business.
(c) If there are no remaining members of the town council in office or a tie vote occurs among the remaining members under subsection (b), the vacancies shall be filled by the town clerk-treasurer.
(d) If there are no remaining members of the town council and no clerk-treasurer in office, the vacancies in the office of clerk-treasurer and town council shall be filled by the county chairman of the major political party of the state whose candidate for secretary of state received the most votes in the last election for that office in the precincts in which the town is wholly or partially located.
As added by P.L.3-1995, SEC.132.

IC 3-13-9-5
Vacating office by incumbent pending outcome of election contest
Sec. 5. If, pending the outcome of an election contest, the

incumbent vacates the office after the expiration of the incumbent's term, the vacancy shall be filled as are other vacancies under this chapter until the election is decided or the office is otherwise filled. This section does not affect the incumbent's right to hold over as provided in Article 15, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.9.

IC 3-13-9-5.5
Failure to elect town council member; incumbent holding over
Sec. 5.5. If no candidate was elected to the office of town council from a district, the incumbent council member holds office under Article 15, Section 3 of the Constitution of the State of Indiana until a successor is elected and qualified.
As added by P.L.4-1991, SEC.130.

IC 3-13-9-5.6
Failure to elect enough at-large town council members; determination of holdover council members; notice of meeting
Sec. 5.6. (a) If fewer town council members have been elected at large than there were members to be elected, the town council shall determine, not later than December 31 following the election, the incumbent council member or members who hold office under Article 15, Section 3 of the Constitution of the State of Indiana until a successor is elected and qualified. If a tie vote occurs during the vote to determine the members that continue to hold office, the town clerk-treasurer casts the deciding vote under IC 36-5-2-8.
(b) The town clerk-treasurer shall give notice of the meeting.
(c) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each member of the town council at least ten (10) days before the meeting.
As added by P.L.4-1991, SEC.131. Amended by P.L.38-1999, SEC.65.

IC 3-13-9-6
Bond, oath, rights, and duties of person filling vacancy
Sec. 6. A person filling a vacancy under this chapter must give the same bond and take the same oath and has the same rights and duties as the official who vacated the office.
As added by P.L.5-1986, SEC.9.

IC 3-13-9-7
Term of office
Sec. 7. A person selected to fill a vacant office under this chapter holds the office for the remainder of the term.
As added by P.L.5-1986, SEC.9.



CHAPTER 10. VACANCIES IN TOWNSHIP OFFICES NOT HELD BY A MAJOR PARTY

IC 3-13-10-2
Office of township trustee
Sec. 2. (a) A vacancy in the office of township trustee:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but that exists after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the county auditor receives the notice required under IC 5-8-6;
shall be filled by the board of commissioners of the county at a regular or special meeting.
(b) The county auditor shall give notice of the meeting.
(c) Except as provided in subsections (e) and (f), the meeting shall be held not later than:
(1) thirty (30) days after the vacancy occurs, if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs, if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each commissioner at least ten (10) days before the meeting.
(e) If the vacancy:
(1) is not covered by section 1 of this chapter; and
(2) exists because of the death of the township trustee;
the meeting required by subsection (c) shall be held not later than thirty (30) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required by subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
(f) If the vacancy:
(1) is covered by section 1 of this chapter;
(2) exists because of the death of the township trustee; and
(3) exists for more than thirty (30) days;
the meeting required under subsection (c) shall be held not later than sixty (60) days after the county auditor receives notice of the death

under IC 5-8-6. The county auditor may not give the notice required by subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.452; P.L.14-2004, SEC.170; P.L.119-2005, SEC.19.

IC 3-13-10-3
Office of township assessor
Sec. 3. (a) This section applies to a vacancy in the office of township assessor not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the county assessor, subject to the approval of the department of local government finance. Except as provided in subsection (c), the county assessor shall make the appointment not later than thirty (30) days after the vacancy occurs. If the vacancy occurred because the elected township assessor failed to qualify or was removed, the person who is appointed must be of the same political party as the elected township assessor.
(c) If a vacancy exists because of the death of the township assessor, the county assessor shall make the appointment required by subsection (b) not later than thirty (30) days after the county assessor receives notice of the death under IC 5-8-6. The county assessor may not fill the vacancy as required by subsection (b) until the county assessor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.453; P.L.90-2002, SEC.1; P.L.119-2005, SEC.20.

IC 3-13-10-4
Township board
Sec. 4. (a) A vacancy on the township board of a township:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but that exists after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the county auditor receives the notice required under IC 5-8-6;
shall be filled by the board of commissioners of the county at a regular or special meeting.
(b) The county auditor shall give notice of the meeting.
(c) Except as provided in subsections (e) and (f), the meeting shall be held:
(1) not later than thirty (30) days after the vacancy occurs, if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs, if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each commissioner at least ten

(10) days before the meeting.
(e) If a vacancy:
(1) is not covered by section 1 of this chapter; and
(2) exists because of the death of a township board member;
the meeting required by subsection (c) shall be held not later than thirty (30) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required under subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
(f) If a vacancy:
(1) is covered by section 1 of this chapter;
(2) exists because of the death of a township board member; and
(3) exists for more than thirty (30) days;
the meeting required by subsection (c) shall be held not later than sixty (60) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required by subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1987, SEC.3; P.L.3-1987, SEC.454; P.L.14-2004, SEC.171; P.L.119-2005, SEC.21.

IC 3-13-10-5
Office of judge or constable of small claims court
Sec. 5. (a) This section applies to a vacancy in the office of judge of a small claims court or small claims court constable not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the township board at a regular or special meeting. The chairman of the township board shall give notice of the meeting. Except as provided in subsection (c), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each board member at least ten (10) days before the meeting.
(c) If a vacancy exists because of the death of a judicial officer, the meeting required by subsection (b) shall be held not later than thirty (30) days after the chairman of the township board receives notice of the death under IC 5-8-6. The chairman of the township board may not give the notice required by subsection (b) until the chairman of the township board receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1987, SEC.4; P.L.3-1987, SEC.455; P.L.119-2005, SEC.22.

IC 3-13-10-6
Vacating office by incumbent pending outcome of election contest Sec. 6. If, pending the outcome of an election contest, the incumbent vacates the office after the expiration of the incumbent's term, the vacancy shall be filled as are other vacancies under this chapter until the election is decided or the office is otherwise filled. This section does not affect the incumbent's right to hold over as provided in Article 15, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.9.

IC 3-13-10-6.5
Failure to elect enough township board members; determination of holdover board members; notice of meeting
Sec. 6.5. (a) If fewer candidates have been elected to the township board than there were members to be elected, the county executive shall determine, at a regular or special meeting, the incumbent board member or members that hold office under Article 15, Section 3 of the Constitution of the State of Indiana until a successor is elected and qualified.
(b) The county auditor shall give notice of the meeting, which shall be held as follows:
(1) Not earlier than the thirtieth day before the general election.
(2) Not later than December 31 following the general election.
(c) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each member of the county executive at least ten (10) days before the meeting.
As added by P.L.4-1991, SEC.132.

IC 3-13-10-7
Bond, oath, rights, and duties of person filling vacancy
Sec. 7. A person filling a vacancy under this chapter must give the same bond and take the same oath and has the same rights and duties as the official who vacated the office.
As added by P.L.5-1986, SEC.9.

IC 3-13-10-8
Term of office
Sec. 8. A person selected to fill a vacant office under this chapter holds the office for the remainder of the term.
As added by P.L.5-1986, SEC.9.



CHAPTER 11. CAUCUS PROCEDURE FOR FILLING VACANCIES IN CERTAIN LOCAL OFFICES HELD BY MAJOR PARTIES

IC 3-13-11-2
Repealed
(Repealed by P.L.3-1987, SEC.570.)

IC 3-13-11-3
Calling of caucus; withdrawal of resignation; when caucus to be held
Sec. 3. (a) Except as provided in subsections (b) and (e) and section 3.5 of this chapter, not later than ten (10) days after a vacancy occurs in an office subject to this chapter, the county chairman:
(1) of the county in which the greatest percentage of the population of the election district of the office is located; and
(2) of the same political party that elected or selected the official who vacated the office;
shall give notice of a caucus to all eligible precinct committeemen.
(b) A county chairman may give notice of a caucus before the time specified under subsection (a) if a vacancy will exist because the official has:
(1) submitted a written resignation under IC 5-8-3.5; or
(2) been elected to another office.
(c) Notwithstanding IC 5-8-4, a person may not withdraw the person's resignation after the resignation has been accepted by the person authorized to accept the resignation less than seventy-two (72) hours before the announced starting time of a caucus under this section.
(d) Except as provided in subsection (e) and section 3.5 of this chapter, a caucus under this section shall be held after giving notice to caucus members under section 4 of this chapter and not later than thirty (30) days after the vacancy occurs.
(e) If a vacancy exists in an office because a circumstance has occurred under IC 36-5-2-6.5(2), the caucus shall meet and select an

individual to fill the vacancy not later than thirty (30) days after the county chairman receives notice of the death under IC 5-8-6. The county chairman shall give notice to caucus members under section 4 of this chapter. The county chairman may not give the notice required by section 4 of this chapter until the county chairman receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.456; P.L.10-1988, SEC.199; P.L.4-1991, SEC.133; P.L.3-1997, SEC.396; P.L.174-2002, SEC.2; P.L.119-2005, SEC.23.

IC 3-13-11-3.5
Vacancy on town council because of member's residency; calling caucus; when caucus must be held
Sec. 3.5. (a) If a vacancy exists on a town council because a circumstance has occurred under IC 36-5-2-6.5(3), the caucus shall meet and select an individual to fill the vacancy not later than thirty (30) days after the county chairman receives a notice of the vacancy under IC 5-8-5.
(b) The county chairman shall:
(1) give notice of the caucus meeting to caucus members under section 4 of this chapter; and
(2) keep the notice of the vacancy with the records of the caucus.
As added by P.L.174-2002, SEC.3. Amended by P.L.1-2003, SEC.8; P.L.119-2005, SEC.24.

IC 3-13-11-4
Notice of caucus
Sec. 4. The notice for a caucus under section 3 of this chapter must:
(1) be in writing;
(2) state the name of the chairman of the caucus;
(3) state the purpose of the caucus;
(4) state the date, time, and place of the caucus; and
(5) be sent by first class mail to each member of the caucus at least ten (10) days before the caucus.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.457.

IC 3-13-11-5
Members of caucus; eligibility
Sec. 5. (a) To be eligible to be a member of a caucus under this chapter, a precinct committeeman must satisfy the following:
(1) Be a member of the same political party that elected or selected the person who vacated the office to be filled.
(2) Be the precinct committeeman of a precinct in which voters were eligible to vote for the person who vacated the office to be filled at the last election conducted or permitted for the office.
(3) Satisfy the other requirements of this section.
An elected precinct committeeman is eligible to participate in a caucus called under this chapter, regardless of when the vacancy in

the office occurred.
(b) An appointed precinct committeeman is eligible to participate in a caucus called under this chapter if the precinct committeeman was a precinct committeeman thirty (30) days before the vacancy occurred.
(c) If fewer than two (2) persons are eligible to be members of a caucus under this section, the county chairman entitled to give notice of a caucus under section 3 of this chapter shall fill the vacancy, no later than thirty (30) days after the vacancy occurs. A chairman acting under this subsection is not required to conduct a caucus.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.458; P.L.10-1988, SEC.200; P.L.5-1989, SEC.68; P.L.3-1993, SEC.227; P.L.38-1999, SEC.66; P.L.176-1999, SEC.116; P.L.26-2000, SEC.29.

IC 3-13-11-6
Chairman of caucus
Sec. 6. The county chairman:
(1) of the county in which the greatest percentage of the population of the election district is located; and
(2) of the same political party that elected or selected the official who vacated the office to be filled;
(or an individual designated by the county chairman) is the chairman of a caucus held under this chapter. The chairman is not eligible to vote in the caucus unless the chairman is also a member of the caucus.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.459; P.L.10-1988, SEC.201; P.L.225-2011, SEC.86.

IC 3-13-11-7
Required filings for pro tempore appointment
Sec. 7. (a) This section does not apply to a vacancy filled by a county chairman under section 5(c) of this chapter.
(b) A person who wishes to be a candidate for pro tempore appointment to fill a vacancy under this chapter must file:
(1) a declaration of candidacy with the chairman of the caucus; and
(2) a statement of economic interests with the commission on judicial qualifications if the vacancy is in the office of prosecuting attorney;
at least seventy-two (72) hours before the time fixed for the caucus.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.6; P.L.5-1989, SEC.69; P.L.19-1995, SEC.3; P.L.38-1999, SEC.67.

IC 3-13-11-8 Version a
Caucus rules of procedure; tie vote
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 8. Except as provided in this chapter, the caucus shall establish the caucus rules of procedure. The chairman shall break any

tie vote that occurs in the caucus.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.7; P.L.3-1987, SEC.460.

IC 3-13-11-8 Version b
Caucus rules of procedure; tie vote; effect of lack of quorum
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 8. (a) Except as provided in this chapter, the caucus shall establish the caucus rules of procedure. The chairman shall break any tie vote that occurs in the caucus.
(b) If a quorum required under the rules of a meeting held under this chapter is not present, the county chairman shall fill the vacancy that exists in the local office.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.7; P.L.3-1987, SEC.460; P.L.96-2012, SEC.6.

IC 3-13-11-9
Voting by proxy
Sec. 9. (a) Except as provided in this section, voting by proxy is not permitted in a caucus held under this chapter.
(b) A precinct vice committeeman is entitled to participate in a caucus held under this chapter and vote as a proxy for the vice committeeman's precinct committeeman if all of the following apply:
(1) The vice committeeman's precinct committeeman is otherwise eligible to participate in the caucus under this chapter. This subdivision is satisfied if the vacancy to be filled under this chapter resulted from the death of an individual holding a local office who also served as a precinct committeeman.
(2) The vice committeeman's precinct committeeman is not present at the caucus.
(3) The vice committeeman is eligible under this section.
(c) The vice committeeman of an elected precinct committeeman is eligible to participate in a caucus held under this chapter and vote the precinct committeeman's proxy, regardless of when the vacancy occurred, if the vice committeeman was the vice committeeman five (5) days before the date of the caucus.
(d) If a vice committeeman is not eligible under subsection (c), the vice committeeman is eligible to participate in a caucus held under this chapter and vote the precinct committeeman's proxy only if the vice committeeman was the vice committeeman thirty (30) days before the vacancy occurred.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.8; P.L.3-1987, SEC.461; P.L.10-1988, SEC.202; P.L.3-1995, SEC.133; P.L.26-2000, SEC.30; P.L.199-2001, SEC.27.

IC 3-13-11-10
Selection of person to fill vacancy; secret ballot
Sec. 10. The members of a caucus held under this chapter shall

select, by a majority vote of those casting a vote for a candidate, a person to fill the vacancy described in the written notice of the caucus. The selection shall be conducted by secret ballot.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.9; P.L.3-1987, SEC.462.

IC 3-13-11-11
Certification of pro tempore appointment results; forwarding certificates; filing certificates
Sec. 11. (a) No later than noon five (5) days after:
(1) the selection required by section 10 of this chapter; or
(2) a selection under section 5(c) of this chapter;
the chairman shall certify the pro tempore appointment results to the circuit court clerk of the county in which the greatest percentage of the population of the election district is located.
(b) This subsection applies to the selection of an individual for an appointment pro tempore as judge of a town court, prosecuting attorney, circuit court clerk, county auditor, county recorder, county treasurer, county sheriff, county coroner, or county surveyor. The clerk shall forward a copy of the certificate to the election division. The election division shall prepare a commission for issuance under IC 4-3-1-5 in the same manner that the election division prepares a commission following the election of an individual to the office.
(c) This subsection applies to the selection of an individual for an appointment pro tempore to a local office not described in subsection (b). The clerk shall file the certificate in the clerk's office in the same manner as certificates of election are filed. Within twenty-four (24) hours after the certificate is filed, the clerk shall issue a copy of the certificate to the individual named in the certificate.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.10; P.L.10-1988, SEC.203; P.L.5-1989, SEC.70; P.L.38-1999, SEC.68; P.L.26-2000, SEC.31.

IC 3-13-11-12
Chief deputy employee except for office of judge; assumption of duties during vacancy
Sec. 12. (a) This section does not apply to the office of a judge.
(b) Subject to sections 13 through 17 of this chapter, the chief deputy employee of the office that is vacant assumes the duties of that office for the period of time between when a vacancy occurs and when the office is filled under this chapter in a circuit, county, city, town, or township office.
As added by P.L.5-1986, SEC.9. Amended by P.L.14-2004, SEC.172.

IC 3-13-11-13
Chief deputy employee except for office of judge; appointment if position declined, person ineligible, or position not established
Sec. 13. (a) This section does not apply to the office of a judge.
(b) In accordance with section 12 of this chapter, if a chief deputy employee does not exist in a circuit or county office, or the chief

deputy employee declines or is ineligible to serve, the board of county commissioners shall appoint, as soon as is reasonably possible, a person to assume the duties of the office until the office is filled under this chapter.
(c) If a circuit contains more than one (1) county, the boards of county commissioners of the counties shall meet in joint session at the county seat of the county that contains the greatest percentage of population of the circuit to appoint an individual under this section.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1993, SEC.228; P.L.14-2004, SEC.173.

IC 3-13-11-14
City controller assumes duty of mayor if position of deputy mayor not established in first or second class city
Sec. 14. In accordance with section 12 of this chapter, if the position of deputy mayor is not established by ordinance in a first class or second class city, the city controller assumes the duties of mayor until the office is filled under this chapter.
As added by P.L.5-1986, SEC.9.

IC 3-13-11-15
President pro tempore of common council assumes duty of mayor if position of deputy mayor not established in third class city
Sec. 15. In accordance with section 12 of this chapter, if the position of deputy mayor is not established by ordinance in a third class city, the president pro tempore of the common council assumes the duties of mayor until the office is filled under this chapter.
As added by P.L.5-1986, SEC.9.

IC 3-13-11-16
Appointment to office of clerk or clerk-treasurer if chief deputy position not established, person ineligible, or position declined
Sec. 16. In accordance with section 12 of this chapter, if a chief deputy employee does not exist in the office of clerk or clerk-treasurer of a city or town, or the chief deputy employee declines or is ineligible to serve, the mayor of the city or the president of the town council shall appoint, as soon as is reasonably possible, a person to assume the duties of the office until the office is filled under this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1989, SEC.12; P.L.3-1993, SEC.229; P.L.14-2004, SEC.174.

IC 3-13-11-17
Circumstances in which township board chairman assumes duties of township office except for office of judge or township board member
Sec. 17. (a) This section does not apply to the office of a judge or a township board member.
(b) In accordance with section 12 of this chapter, if a chief deputy employee does not exist in a township office or the chief deputy

employee declines or is ineligible to serve, the chairman of the township board assumes the duties of the township office until the office is filled under this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1987, SEC.5; P.L.3-1993, SEC.230; P.L.14-2004, SEC.175.

IC 3-13-11-18
Rights and duties of person assuming duties of vacant office
Sec. 18. A person who assumes the duties of a vacant office under this chapter has all of the office's rights and duties. Except as provided in IC 3-13-6, the person serves for the remainder of the unexpired term.
As added by P.L.5-1986, SEC.9. Amended by P.L.38-1999, SEC.69.

IC 3-13-11-19
Vacancies; candidates eligible for pro tempore appointment
Sec. 19. The person who last held a vacated office may not be a candidate for pro tempore appointment to fill a vacancy in that office under this chapter for the remainder of the term.
As added by P.L.8-1986, SEC.11.

IC 3-13-11-20
Vacancies; authority to fill
Sec. 20. Except as expressly provided in this article, if a person:
(1) is authorized to fill a vacancy in office or to determine which incumbent continues to hold an office under IC 3-13-9-5.6 or IC 3-13-10-6.5; and
(2) fails to fill the vacancy or determine which incumbent continues to hold office before the deadline prescribed by statute;
the person retains the authority to fill the vacancy or to determine which incumbent continues to hold office.
As added by P.L.3-1997, SEC.397.

IC 3-13-11-21
Applicability of provisions concerning temporary filling of vacancy
Sec. 21. Sections 12 through 20 of this chapter apply to a vacancy in an office to be filled under:
(1) this chapter; or
(2) IC 3-13-6, IC 3-13-7, IC 3-13-8, IC 3-13-9, or IC 3-13-10.
As added by P.L.3-1997, SEC.398.






ARTICLE 14. OFFENSES

CHAPTER 1. CAMPAIGN VIOLATIONS

IC 3-14-1-2
Printing, publishing, or distributing of slate during primary campaign without authority
Sec. 2. (a) A person who:
(1) prints, publishes, or distributes a slate during a primary election campaign without authority from and:
(A) over the name of an organization of voters, including the name of the organization and its officers; or
(B) if it is not an organized group of voters, over the names of at least ten (10) voters in the political subdivision in which the primary election is being held;
together with the name of the printer who printed the slate;
(2) prints on a slate during a primary election campaign the

name or number of a candidate without the candidate's written consent; or
(3) prints, publishes, or distributes a slate during a primary election campaign unless at least five (5) days before it is printed and published the written consent of the voters over whose names it is published and the written consent of the candidates in whose behalf it is distributed are filed in the office of the county election board in each county where the election is held;
commits a Class A misdemeanor.
(b) As used in this section, "slate" means a sample ballot, reproduction of an official ballot, or a listing of candidates:
(1) having the names or numbers of more than one (1) candidate for nomination at a primary election; and
(2) that expresses support for more than one (1) of the candidates set forth on the ballot or list.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.463; P.L.10-1988, SEC.205; P.L.3-1997, SEC.399.

IC 3-14-1-3
Circulation or publication of anonymous campaign material
Sec. 3. An individual, an organization, or a committee that circulates or publishes material in an election without the statement required under IC 3-9-3-2.5 commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10. Amended by P.L.10-1988, SEC.206; P.L.5-1989, SEC.71; P.L.3-1997, SEC.400.

IC 3-14-1-4
Repealed
(Repealed by P.L.3-1997, SEC.475.)

IC 3-14-1-5
Repealed
(Repealed by P.L.5-1989, SEC.120.)

IC 3-14-1-6
Solicitation, challenge, or performance of election function by state police department employee, police officer, or firefighter
Sec. 6. (a) A state police department employee or a police officer or firefighter (including a special duty, auxiliary, or volunteer police officer or firefighter) of a political subdivision who recklessly:
(1) solicits votes or campaign funds;
(2) challenges voters; or
(3) performs any other election related function;
while wearing any identifying insignia or article of clothing that is part of an official uniform or while on duty commits a Class A misdemeanor.
(b) This section does not prohibit any of the following:
(1) A state police department civilian employee from voting while on duty. (2) A police officer or firefighter from voting while wearing any part of an official uniform or while on duty.
(3) An individual described in subsection (a) from consenting to a photograph (or other visual depiction) of the individual wearing any part of the individual's official uniform appearing in an advertisement in support of a candidate or political party.
(4) An individual from serving as a pollbook holder under IC 3-6-6-36.
(5) A police officer wearing any identifying insignia or article of clothing that is part of an official uniform or while on duty from serving as an absentee ballot courier appointed under IC 3-11.5-4-22.
As added by P.L.5-1986, SEC.10. Amended by P.L.16-1987, SEC.1; P.L.12-1989, SEC.1; P.L.3-1997, SEC.401; P.L.176-1999, SEC.117.

IC 3-14-1-7
Collection, receipt, or disbursement of money or property by committee without appointment of treasurer
Sec. 7. A committee subject to IC 3-9 or any of its members that recklessly collects, receives, keeps, or disburses money or other property to promote any activity to which IC 3-9 applies without appointing and maintaining a treasurer as required by IC 3-9-1 commits a Class B misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-1-8
Repealed
(Repealed by P.L.3-1995, SEC.157.)

IC 3-14-1-9
Repealed
(Repealed by P.L.3-1995, SEC.157.)

IC 3-14-1-10
Excess contributions by corporation or labor organization
Sec. 10. A corporation or labor organization that recklessly exceeds any of the limitations on contributions prescribed by IC 3-9-2-4 commits a Class B misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-1-10.5
Acceptance of contributions in excess of permitted amounts by certain judges
Sec. 10.5. (a) A person who recklessly violates IC 33-33-2-11 by accepting contributions that exceed the amount permitted under that section commits a Class B misdemeanor.
(b) A person described by subsection (a) is also subject to a civil penalty under IC 3-9-4-17. The county election board may assess a penalty of not more than three (3) times the amount of the contribution that exceeds the limit prescribed by IC 33-33-2-11, plus

any investigative costs incurred and documented by the board.
As added by P.L.3-1997, SEC.402. Amended by P.L.98-2004, SEC.44.

IC 3-14-1-11
Contributions in the name of another person
Sec. 11. A person who:
(1) recklessly makes a contribution in the name of another person; or
(2) knowingly accepts a contribution made by one person in the name of another person;
commits a Class B misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-1-12
Repealed
(Repealed by P.L.3-1995, SEC.157.)

IC 3-14-1-13
Filing fraudulent reports
Sec. 13. A person who knowingly files a report required by IC 3-9 that is fraudulent commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-1-14
Failure to file required report
Sec. 14. A person who fails to file a report with the proper office as required by IC 3-9 commits a Class B misdemeanor.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.465.

IC 3-14-1-14.5
Commingling committee funds with personal funds
Sec. 14.5. A person who recklessly violates IC 3-9-2-9(c) by commingling the funds of a committee with the personal funds of an officer, a member, or an associate of the committee commits a Class B misdemeanor.
As added by P.L.3-1993, SEC.231.

IC 3-14-1-15
Repealed
(Repealed by P.L.3-1995, SEC.157.)

IC 3-14-1-16
Violation of IC 3-9-3-4
Sec. 16. A person who knowingly or intentionally violates IC 3-9-3-4 commits a Class A infraction.
As added by P.L.13-1987, SEC.3.



CHAPTER 2. VOTE FRAUD

IC 3-14-2-2
Fraudulent application for registration or procurement of registration
Sec. 2. A person who, knowing the person is not a voter and will not be a voter at the next election, applies for registration or procures registration as a voter commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-2.5
Solicitation for fraudulent absentee ballot application
Sec. 2.5. A person who does either of the following, knowing that an individual is ineligible to register to vote or to vote, commits absentee ballot fraud, a Class D felony:
(1) Solicits the individual to complete an absentee ballot application.
(2) Solicits the individual to submit an absentee ballot application to a county election board.
As added by P.L.103-2005, SEC.22.

IC 3-14-2-3
Fraudulent subscription of another person's name to affidavit of registration or absentee ballot application
Sec. 3. A person who: (1) subscribes the name of another person to an affidavit of registration or application for an absentee ballot knowing that the application contains a false statement; or
(2) subscribes the name of another person to an affidavit of registration or application for an absentee ballot without writing on it the person's own name and address as an attesting witness;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.103-2005, SEC.23.

IC 3-14-2-4
Registering to vote more than once
Sec. 4. A person who recklessly registers or offers to register to vote more than once commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-5
Destruction or failure to file or deliver registration form or absentee ballot application after execution
Sec. 5. (a) A person who recklessly destroys or fails to deliver an absentee ballot application to the proper officer after the application has been executed by another individual in accordance with IC 3-11-4 commits a Class A misdemeanor.
(b) A person who recklessly destroys or fails to file or deliver to the proper officer a registration affidavit or form of registration after the affidavit or form has been executed commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10. Amended by P.L.103-2005, SEC.24.

IC 3-14-2-6
Unauthorized release or removal of registration materials or information
Sec. 6. A person who knowingly, intentionally, or recklessly releases or removes any registration materials or information contained in the computerized list maintained under IC 3-7-26.3 from the county voter registration office, except when release or removal is necessary:
(1) to comply with IC 3-7; or
(2) for the destruction of the materials under IC 5-15-6;
commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10. Amended by P.L.12-1995, SEC.87; P.L.4-1996, SEC.87; P.L.209-2003, SEC.192; P.L.164-2006, SEC.131.

IC 3-14-2-7
Withholding information or furnishing false information to poll taker; return of false names or names of deceased persons
Sec. 7. A person who knowingly:
(1) upon the demand of a poll taker, withholds any information

from the poll taker with regard to the qualifications of a voter or person not entitled to vote;
(2) furnishes to a poll taker any false information with regard to the qualifications of any person for voting; or
(3) returns to the poll taker as voters any false names or the names of any persons who are dead or are not voters;
commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-8
Return of names of ineligible, fictitious, or deceased persons by poll taker
Sec. 8. A poll taker who knowingly returns:
(1) the name of a person who is not entitled to vote in the precinct for which the poll is taken at the next election;
(2) a fictitious name; or
(3) the name of a dead person;
commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-9
Unregistered or unauthorized voting
Sec. 9. A person who knowingly votes or offers to vote at an election when the person is not registered or authorized to vote commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-10
Voting by ineligible persons
Sec. 10. A person who recklessly votes at an election, unless the person is a registered voter under the requirements of IC 3-7 at the time of the election, commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-11
Voting in other precincts
Sec. 11. Except as provided by IC 3-10-10, IC 3-10-11, or IC 3-10-12, a person who knowingly votes or offers to vote in a precinct except the one in which the person is registered and resides commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.466; P.L.10-1988, SEC.208; P.L.17-1993, SEC.17; P.L.12-1995, SEC.88.

IC 3-14-2-12
Voting or applying to vote in false name and own name
Sec. 12. A person who:
(1) knowingly votes or makes application to vote in an election in a name other than the person's own; or
(2) having voted once at an election, knowingly applies to vote at the same election in the person's own name or any other

name;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-13
Hiring or soliciting an ineligible person to vote in a precinct
Sec. 13. A person who knowingly hires or solicits another person to go into a precinct for the purpose of voting at an election at the precinct when the person hired or solicited is not a voter in the precinct commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.103-2005, SEC.25.

IC 3-14-2-14
Precinct officer or public official allowing ineligible voters or unauthorized procedure
Sec. 14. A precinct election officer or public official upon whom a duty is imposed by this title who knowingly:
(1) allows a person to vote who is not entitled to vote; or
(2) allows a person to vote by use of an unauthorized procedure;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-15
Unauthorized delivery of ballots
Sec. 15. A member, an employee, or an agent of a county election board who knowingly delivers a ballot to a person except in the manner prescribed by this title commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.8-1995, SEC.65; P.L.103-2005, SEC.26.

IC 3-14-2-16
Ballots; fraudulent application, showing, examination, receipt, possession, completion, or delivery
Sec. 16. A person who knowingly does any of the following commits a Class D felony:
(1) Applies for or receives a ballot in a precinct other than that precinct in which the person is entitled to vote.
(2) Except when receiving assistance under IC 3-11-9, shows a ballot after it is marked to another person in such a way as to reveal the contents of it or the name of a candidate for whom the person has voted.
(3) Except when offering assistance requested by a voter in accordance with IC 3-11-9, examines a ballot that a voter has prepared for voting or solicits the voter to show the ballot.
(4) Receives from a voter a ballot prepared by the voter for voting, except:
(A) the inspector;
(B) a member of the precinct election board temporarily acting for the inspector; (C) a member or an employee of a county election board (acting under the authority of the board and state law) or an absentee voter board member acting under IC 3-11-10; or
(D) a member of the voter's household, an individual designated as attorney in fact for the voter, or an employee of:
(i) the United States Postal Service; or
(ii) a bonded courier company;
(acting in the individual's capacity as an employee of the United States Postal Service or a bonded courier company) when delivering an envelope containing an absentee ballot under IC 3-11-10-1.
(5) Receives a ballot from a person other than one of the poll clerks or authorized assistant poll clerks.
(6) Delivers a ballot to a voter to be voted, unless the person is:
(A) a poll clerk or authorized assistant poll clerk; or
(B) a member of a county election board or an absentee voter board acting under IC 3-11-10.
(7) Delivers a ballot (other than an absentee ballot) to an inspector that is not the ballot the voter receives from the poll clerk or assistant poll clerk.
(8) Delivers an absentee ballot to a team of absentee ballot counters appointed under IC 3-11.5-4-22, a county election board, a circuit court clerk, or an absentee voting board under IC 3-11-10 that is not the ballot cast by the absentee voter.
(9) Delivers an absentee ballot prepared by the voter for voting to a county election board, except for:
(A) the inspector;
(B) a member of the precinct election board temporarily acting for the inspector;
(C) a member or an employee of a county election board (acting under the authority of the board and in accordance with state law) or an absentee voter board member acting under IC 3-11-10; or
(D) a member of the voter's household or an individual designated as attorney in fact for the voter, an employee of:
(i) the United States Postal Service; or
(ii) a bonded courier company;
(acting in the individual's capacity as an employee of the United States Postal Service or a bonded courier company) when delivering an envelope containing an absentee ballot under IC 3-11-10-1.
(10) Possesses an unmarked absentee ballot on or before the date of the election for which the absentee ballot has been printed, unless the person is authorized to possess the absentee ballot under this title as any of the following:
(A) A printer, when arranging for the delivery of unmarked absentee ballots to a county election board under IC 3-11-2.
(B) A county election board member or employee (acting under the authority of the board and in accordance with state

law).
(C) An absentee voter board member.
(D) An employee of:
(i) the United States Postal Service; or
(ii) a bonded courier company;
(acting in the individual's capacity as an employee of the United States Postal Service or a bonded courier company) when delivering an envelope containing an absentee ballot.
(E) An individual authorized under IC 3-11-10-24 to deliver an absentee ballot.
(F) An absentee ballot counter under IC 3-11.5.
(G) A provisional ballot counter.
(H) A precinct election officer.
(I) The voter who applied for the absentee ballot.
(11) Completes or signs an absentee ballot application for a voter, or assists a voter in completing an absentee ballot application in violation of IC 3-11.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.467; P.L.5-1989, SEC.73; P.L.3-1993, SEC.232; P.L.19-1993, SEC.3; P.L.4-1996, SEC.88; P.L.38-1999, SEC.70; P.L.103-2005, SEC.27.

IC 3-14-2-17
Marking ballot to indicate to another person how voter has voted
Sec. 17. A voter at an election who knowingly writes or places on a ballot a name, sign, or device as a distinguishing mark by which to indicate to any other person how the voter has voted commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-18
Disclosure of voter's vote to another
Sec. 18. A voter who knowingly:
(1) does anything to enable any other person to see or know for what ticket, candidates, or public questions the voter has voted; or
(2) moves into a position, or does any other thing, to enable the voter to see or know for what ticket, candidates, or public questions any other voter votes;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.10-1988, SEC.209; P.L.103-2005, SEC.28; P.L.221-2005, SEC.134.

IC 3-14-2-19
Forgery of official ballot endorsement; printing or circulating imitation ballot
Sec. 19. (a) A person who knowingly:
(1) forges or falsely makes the official endorsement of a ballot; or
(2) prints or circulates an imitation ballot;
commits a Class D felony. (b) This section does not prohibit the printing or circulation of a sample ballot or a reproduction of an official ballot if the sample or reproduction complies with IC 3-9-3-2.5 and the printing or circulation does not violate IC 3-14-1-2.
As added by P.L.5-1986, SEC.10. Amended by P.L.66-2003, SEC.51.

IC 3-14-2-20
Deceptive registration of vote
Sec. 20. A person who knowingly:
(1) deceives a voter in registering the voter's vote under IC 3-11-8; or
(2) registers a voter's vote in a way other than as requested by the voter;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.468.

IC 3-14-2-21
Fraudulent inducement to vote other than as intended
Sec. 21. A person who fraudulently causes a voter at an election to vote for a person different from the one the voter intended to vote for or on a public question different from the vote the voter intended to cast commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.469; P.L.10-1988, SEC.210.

IC 3-14-2-22
False representation of ballot to non-English speaking voter
Sec. 22. A person who knowingly furnishes a voter who cannot read the English language with a ballot at an election that the person represents to the voter as containing a name different from the one printed or written on it commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.470.

IC 3-14-2-23
Opening, destruction, or unauthorized delivery of ballots by custodian of ballots
Sec. 23. A person entrusted with the custody of ballots who knowingly:
(1) opens a package in which the ballots are contained;
(2) destroys a ballot; or
(3) delivers such a package or ballot to a person not entitled to receive it;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-24
Removal or destruction of ballots; false entries in poll book; false tallying
Sec. 24. A person who:
(1) takes a ballot legally deposited out of a ballot box or out of

a voting system for the purpose of destroying the ballot or substituting another ballot in its place;
(2) destroys or misplaces a ballot with the intent to substitute another ballot for it or with the intent to prevent it from being counted; or
(3) knowingly enters upon the pollbooks the name of a person who has not legally voted or knowingly tallies a vote for a candidate or on a public question not voted for by the ballot;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.10-1988, SEC.211; P.L.103-2005, SEC.29.

IC 3-14-2-25
Marking or defacing ballots by precinct election board member or authorized election personnel
Sec. 25. A member of a precinct election board or county election board, a person employed at the central counting headquarters, or a person charged with a duty in connection with an election or entrusted with the custody or control of a ballot either before or after voting who marks or defaces a ballot for the purpose of:
(1) identifying the ballot (except by numbering protested ballots for future reference as provided by law); or
(2) vitiating the ballot;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-26
Tampering with ballot container, voting system component, or contents
Sec. 26. A person who:
(1) during the progress of an election or within the time for preparation required under this title, knowingly breaks open or violates the seal or lock of a ballot box, envelope, container, bag, or voting system component in which ballots have been deposited;
(2) knowingly obtains a ballot box, envelope, container, bag, or voting system component that contains ballots and cancels, withholds, or destroys a ballot;
(3) knowingly increases or decreases the number of ballots legally deposited in a ballot box, envelope, container, bag, or voting system component; or
(4) knowingly makes a fraudulent erasure or alteration on a tally sheet, poll book, list of voters, or election return deposited in a ballot box, envelope, bag, or voting system component;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.471; P.L.103-2005, SEC.30.

IC 3-14-2-27
Fraudulent recording of votes; false statement, certificate, or

return of vote
Sec. 27. A precinct election officer at the close of the polls, an absentee ballot counter acting under IC 3-11.5-5 or IC 3-11.5-6, or a provisional ballot counter acting under IC 3-11.7-5 who knowingly:
(1) causes the vote to be incorrectly taken down for a candidate or public question; or
(2) makes a false statement, certificate, or return of any kind of that vote;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.472; P.L.3-1993, SEC.233; P.L.19-1993, SEC.4; P.L.126-2002, SEC.89.

IC 3-14-2-28
Fraudulent alteration of election return; intentional destruction of poll book or tally; fraudulent alteration of vote as returned
Sec. 28. A person who:
(1) with intent to defraud, alters an election return;
(2) knowingly destroys, misplaces, or loses a poll book or tally sheet; or
(3) with intent to defraud, alters the vote of a candidate or on a public question as returned by the county election board or its employees;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.10-1988, SEC.212.

IC 3-14-2-29
Inspecting voting system without authorization
Sec. 29. A person who knowingly inspects a voting system under IC 3-12-4-18 without obtaining authorization from the state recount commission to conduct the inspection commits a Class D felony.
As added by P.L.3-1987, SEC.473. Amended by P.L.103-2005, SEC.31.

IC 3-14-2-30
Violations
Sec. 30. A person who knowingly votes at a town convention in violation of IC 3-8-5-11(c) commits a Class A misdemeanor.
As added by P.L.167-2001, SEC.9.



CHAPTER 3. INTERFERENCE WITH FREE AND EQUAL ELECTIONS

IC 3-14-3-2
Failure to cast or return ballot in authorized manner
Sec. 2. A person who, having procured an official ballot, knowingly fails to cast or return it in the prescribed manner commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-3-3
Interference with watcher's duties
Sec. 3. A person who knowingly:
(1) interferes with a watcher;
(2) prevents a watcher from performing the watcher's duties;
(3) otherwise violates:
(A) IC 3-6-8-3;
(B) IC 3-6-8-4;
(C) IC 3-6-8-5;
(D) IC 3-6-8-6;
(E) IC 3-6-9; or
(F) IC 3-6-10; or
(4) violates IC 3-11-13-44(d);
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.5-1989, SEC.74; P.L.2-1998, SEC.9; P.L.221-2005, SEC.135.

IC 3-14-3-4
Obstruction of, interference with, or injury of voter or election officer
Sec. 4. (a) A person who:
(1) knowingly obstructs or interferes with an election officer in the discharge of the officer's duty; or
(2) knowingly obstructs or interferes with a voter within the

chute;
commits a Class D felony.
(b) A person who knowingly injures an election officer or a voter:
(1) in the exercise of the officer's or voter's rights or duties; or
(2) because the officer or voter has exercised the officer's or voter's rights or duties;
commits a Class D felony.
(c) A person called as a witness to testify against another for a violation of this section is a competent witness to prove the offense even though the person may have been a party to the violation. The person shall be compelled to testify as other witnesses. However, the person's evidence may not be used against the person in a prosecution growing out of matters about which the person testifies, and the person is not liable to indictment or information for the offense.
As added by P.L.5-1986, SEC.10. Amended by P.L.103-2005, SEC.33.

IC 3-14-3-5
Tampering with voting system
Sec. 5. A precinct election officer who, with the intent to cause or permit a ballot card voting system or an electronic voting system to fail to correctly register all votes cast, tampers with or disarranges the system or any part of it commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.474; P.L.221-2005, SEC.136.

IC 3-14-3-6
Allowing inaccurately adjusted voting system to be used
Sec. 6. A precinct election officer who permits a ballot card voting system or an electronic voting system to be used for voting at an election, with knowledge of the fact that the system is not in order or not perfectly set and adjusted so that it will correctly register all votes cast, commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.475; P.L.221-2005, SEC.137.

IC 3-14-3-7
Removal, change, or mutilation of voting system ballot label to deceive voter
Sec. 7. An inspector or poll clerk in a precinct who, for the purpose of:
(1) deceiving a voter;
(2) causing it to be doubtful for what ticket, candidate, or public question a vote is cast; or
(3) causing it to appear that votes cast for one (1) ticket, candidate, or public question were cast for another ticket, candidate, or public question;
removes, changes, or mutilates a voting system or any part of a voting system commits a Class D felony. As added by P.L.5-1986, SEC.10. Amended by P.L.103-2005, SEC.34.

IC 3-14-3-8
Damaging, disarranging, or tampering with voting system
Sec. 8. A person other than a precinct election officer who knowingly, before or during an election:
(1) damages, disarranges, or tampers with a ballot card system or an electronic voting system; or
(2) damages a ballot label placed or to be placed on the electronic voting system, or any other appliance used in connection with the ballot card voting system or electronic voting system;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.476; P.L.221-2005, SEC.138.

IC 3-14-3-9
Failure to receive vote of legal voter
Sec. 9. A person who knowingly fails to receive the vote of a legal voter at an election commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.477.

IC 3-14-3-10
Removal, defacing, or destruction of supplies or instruction cards from voting booth; removal or destruction of voting booth
Sec. 10. A person who during an election recklessly:
(1) removes or destroys any of the supplies or other conveniences placed in the voting booths or delivered to the voter for the purpose of enabling a voter to prepare a ballot;
(2) removes or defaces the cards printed for the instruction of the voters; or
(3) removes or destroys a voting booth, railing, or other convenience provided for the election;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.478.

IC 3-14-3-11
Tampering with marking device, ballot, or record or equipment; interference with operation or secrecy of voting
Sec. 11. A person who recklessly:
(1) tampers with or damages a marking device, ballot, or other record or equipment used in an election;
(2) interferes with the correct operation of such a device or equipment; or
(3) interferes with the secrecy of voting;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-3-12 Leaving poll with ballot or ballot marking device
Sec. 12. A voter who recklessly attempts to leave the polls with a ballot, the pencil, or other marking device used in marking ballots in the voter's possession commits a Class A misdemeanor. A voter who attempts to leave the polls with a ballot, pencil, or other marking device in the voter's possession shall be arrested at once on demand of any member of the precinct election board.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.479.

IC 3-14-3-13
Removal of ballot or marking device from polls; possession outside polls
Sec. 13. A person who during an election knowingly:
(1) removes a ballot, pencil, or other marking device from the polls; or
(2) possesses outside the polls a ballot, pencil, or other marking device either genuine or counterfeit;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.480.

IC 3-14-3-14
Printers; unauthorized printing or delivery of ballots
Sec. 14. A printer of the ballots for an election, or person employed in printing the ballots, who knowingly:
(1) delivers a ballot to a person other than a county election board for which the ballots are being printed;
(2) prints a ballot in any form other than the one prescribed by law; or
(3) prints a ballot containing any names, spellings, or arrangements other than as authorized by the commission or a county election board;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1997, SEC.403; P.L.225-2011, SEC.87.

IC 3-14-3-15
Unauthorized entries at polls
Sec. 15. A person not authorized by this title who recklessly:
(1) enters the polls;
(2) enters within the railing leading from the challenge window or door to the entrance of the polls without having been passed by the challengers or having been sworn in; or
(3) remains within the polls or within the chute in violation of IC 3-11-8-15 or IC 3-11-8-16;
commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1997, SEC.404; P.L.14-2004, SEC.176.

IC 3-14-3-16
Electioneering Sec. 16. (a) As used in this section, "electioneering" includes expressing support or opposition to any candidate or political party or expressing approval or disapproval of any public question in any manner that could reasonably be expected to convey that support or opposition to another individual. The term does not include expressing support or opposition to a candidate or a political party or expressing approval or disapproval of a public question in:
(1) material mailed to a voter; or
(2) a telephone or an electronic communication with a voter.
(b) A person who knowingly does any electioneering:
(1) on election day within:
(A) the polls; or
(B) the chute;
(2) within an area in the office of the circuit court clerk or a satellite office of the circuit court clerk established under IC 3-11-10-26.3 used by an absentee voter board to permit an individual to cast an absentee ballot; or
(3) except for a voter who is:
(A) the person's spouse;
(B) an incapacitated person (as defined in IC 29-3-1-7.5) for whom the person has been appointed the guardian (as defined in IC 29-3-1-6); or
(C) a member of the person's household;
in the presence of a voter whom the person knows possesses an absentee ballot provided to the voter in accordance with Indiana law;
commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1997, SEC.405; P.L.66-2003, SEC.52; P.L.14-2004, SEC.177; P.L.103-2005, SEC.35; P.L.164-2006, SEC.132.

IC 3-14-3-17
Inducement of votes by board member or precinct election officer prohibited
Sec. 17. A member of a precinct election board, a precinct election officer, or a member of an absentee voter board who knowingly induces or persuades a voter to vote for a candidate or for or against a public question while acting as a board member or precinct election officer commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.481; P.L.10-1988, SEC.213; P.L.3-1997, SEC.406.

IC 3-14-3-18
Actions to unlawfully influence voter or candidate
Sec. 18. (a) As used in this section, "candidate" includes an individual whom the person knows is considering becoming a candidate.
(b) A person who, for the purpose of influencing a voter or candidate, does any of the following commits a Class D felony:
(1) Seeks to enforce the payment of a debt by force or threat of

force.
(2) Ejects or threatens to eject the voter or candidate from a house the voter or candidate occupies.
(3) Begins a criminal prosecution.
(4) Damages the business or trade of the voter or candidate.
(5) Communicates a threat to commit a forcible felony (as defined in IC 35-31.5-2-138) against a voter or candidate with the intent that the voter or candidate:
(A) engage in conduct against the voter's or candidate's will; or
(B) be placed in fear of retaliation for a prior lawful act as a voter or candidate.
As added by P.L.5-1986, SEC.10. Amended by P.L.176-1999, SEC.118; P.L.103-2005, SEC.36; P.L.114-2012, SEC.6.

IC 3-14-3-19
Inducing votes by gift or offer to compensate
Sec. 19. A person who, for the purpose of inducing or procuring another person to:
(1) apply for or cast an absentee ballot; or
(2) vote or refrain from voting for or against a candidate or for or against a public question at an election or political convention;
gives, offers, or promises to any person any money or other property commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.482; P.L.103-2005, SEC.37.

IC 3-14-3-20
Acceptance or solicitation of compensation to induce or procure votes
Sec. 20. A person who, for the purpose of inducing or procuring a voter to:
(1) apply for or cast an absentee ballot; or
(2) vote or refrain from voting for or against a candidate or for or against a public question at an election or political convention;
receives, accepts, requests, or solicits from any person any money or other property commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.483; P.L.103-2005, SEC.38.

IC 3-14-3-20.5
Conspiracy to secure fraudulent registration or absentee ballot application
Sec. 20.5. (a) This section does not apply to activity subject to 18 U.S.C. 1341.
(b) An individual who knowingly:
(1) conspires to obtain property the individual would be entitled to receive as compensation for serving as an elected official by

securing false or fraudulent absentee ballot applications or voter registration applications; and
(2) for the purpose of executing the conspiracy:
(A) causes the applications to be sent or delivered by a private or commercial carrier operating entirely within Indiana; or
(B) takes or receives from the private or commercial carrier the false or fraudulent applications, or causes the applications to be delivered by the carrier to another person;
commits a Class D felony.
As added by P.L.103-2005, SEC.39.

IC 3-14-3-21
Influencing political opinions or actions of employees in the workplace
Sec. 21. A person who:
(1) pays employees the salary or wages due in pay envelopes upon which there is printed or in which there is enclosed a political motto, device, or argument containing threats intended or calculated to influence the political opinions or actions of the employees; or
(2) exhibits in the workplace of the person's employees a handbill or placard containing a threat, notice, or information that, if a particular ticket, candidate, or public question is elected, approved, or defeated:
(A) work in the person's place or establishment will cease in whole or in part;
(B) the person's establishment will be closed; or
(C) the wages of the employees will be reduced;
or that is otherwise intended or calculated to influence the political opinions or actions of the employees;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.484; P.L.10-1988, SEC.214.

IC 3-14-3-21.5
Voter intimidation
Sec. 21.5. A person who knowingly or intentionally intimidates, threatens, or coerces an individual for:
(1) voting or attempting to vote;
(2) urging or aiding another individual to vote or attempt to vote; or
(3) exercising any power or duty under this title concerning registration or voting;
commits voter intimidation, a Class D felony.
As added by P.L.103-2005, SEC.40.

IC 3-14-3-22
Repealed
(Repealed by P.L.11-1992, SEC.5.)
IC 3-14-3-23
Violation of IC 3-6-11-5 or IC 3-6-11-7; classification
Sec. 23. A proprietor, a manager, or an association of co-owners who violates IC 3-6-11-5 or IC 3-6-11-7 commits a Class C infraction.
As added by P.L.7-1990, SEC.51.

IC 3-14-3-24
Violation of IC 3-6-11-7.5; classification
Sec. 24. An organization that violates IC 3-6-11-7.5 commits a Class C infraction.
As added by P.L.7-1990, SEC.52.



CHAPTER 4. PROCEDURAL VIOLATIONS BY ELECTION OFFICERS

IC 3-14-4-2
Inspectors; negligent or knowing failure to appear at election board's office
Sec. 2. An inspector who negligently or knowingly fails to appear at the county election board's office in person or by representative as required by IC 3-11-3 commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.487.

IC 3-14-4-3
Omission in performance of required duties
Sec. 3. A precinct election officer or public official upon whom a duty is imposed by this title who knowingly omits to perform the duty commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-4-3.5
Voter registration information violations
Sec. 3.5. A circuit court clerk, a member of a board of registration, a county official, or another person responsible for maintaining computerized voter registration information who recklessly fails to comply with IC 3-7-26.3 more than thirty (30) days after being required to perform a duty under IC 3-7-26.3 commits a Class B misdemeanor.
As added by P.L.3-1993, SEC.234. Amended by P.L.12-1995, SEC.89; P.L.3-1995, SEC.135; P.L.209-2003, SEC.193; P.L.164-2006, SEC.133.

IC 3-14-4-4
Allowing observance of voter preparing ballot
Sec. 4. A member of a precinct election board who recklessly allows a booth or compartment in which a voter is preparing a ballot to be used:
(1) without a screen; or
(2) with a screen arranged so as not to shield the preparation of the ballot from observation;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.488.

IC 3-14-4-5
Repealed
(Repealed by P.L.5-1989, SEC.120.)
IC 3-14-4-6
Deposit of ballots not initialed or ballots externally defaced
Sec. 6. An inspector, or person acting in the inspector's behalf, who knowingly deposits:
(1) a ballot upon which the initials of the poll clerks or authorized assistant poll clerks do not appear; or
(2) a ballot on which appears externally a distinguishing mark or defacement;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.490.

IC 3-14-4-7
Disclosure of how voter voted or information regarding appearance of ballot voted
Sec. 7. A member of a precinct election board or a person otherwise entitled to the inspection of the ballots who knowingly:
(1) reveals to another person how a voter has voted; or
(2) gives information concerning the appearance of any ballot voted;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-4-8
Opening or marking ballot or ascertaining how voter voted
Sec. 8. A member of a precinct election board, an absentee ballot counter appointed under IC 3-11.5-4-22, or a provisional ballot counter appointed under IC 3-11.7-3 who knowingly:
(1) opens or marks, by folding or otherwise, a ballot presented by a voter, except as provided by law; or
(2) tries to find out how the voter voted before the ballot is deposited in the ballot box or cast on a ballot card voting system or an electronic voting system or counted by the absentee ballot counter;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.491; P.L.3-1993, SEC.235; P.L.19-1993, SEC.5; P.L.126-2002, SEC.90; P.L.221-2005, SEC.139.

IC 3-14-4-9
Disclosure of votes or electioneering
Sec. 9. An election officer who knowingly:
(1) discloses to a person the name of a candidate for whom a voter has voted or how a voter voted on a public question; or
(2) does any electioneering on election day;
commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10. Amended by P.L.10-1988, SEC.215; P.L.66-2003, SEC.53.

IC 3-14-4-10 Provision of information concerning absentee vote count before closing of polls
Sec. 10. A person who knowingly violates:
(1) IC 3-11.5-5;
(2) IC 3-11.5-6;
(3) IC 3-12-2-1;
(4) IC 3-12-3-14; or
(5) IC 3-12-3.5-7;
by providing any other person with information concerning the number of votes a candidate received for an office or cast to approve or reject a public question on absentee ballots counted under IC 3-11.5-5, IC 3-11.5-6, or IC 3-12 before the closing of the polls commits a Class D felony.
As added by P.L.3-1993, SEC.236 and P.L.19-1993, SEC.6. Amended by P.L.3-1995, SEC.136; P.L.221-2005, SEC.140.



CHAPTER 5. ENFORCEMENT PROVISIONS

IC 3-14-5-2
Affidavits; packaging, sealing, endorsing, and delivery to grand jury; inquiry by grand jury
Sec. 2. (a) Each precinct election board shall, at the close of the polls, place all affidavits prescribed by this title for use on election day to determine the eligibility of a precinct election officer (or a person who wishes to cast a ballot) in a strong paper bag or envelope and securely seal it. Each member shall endorse that member's name on the back of the bag or envelope.
(b) The inspector and judge of the opposite political party shall deliver the sealed bag or envelope to the county election board. The county election board shall do the following:
(1) Remove the affidavits from the bag or envelope.
(2) Mail a copy of each affidavit to the secretary of state.
(3) Replace the affidavits within the bag or envelope.
(4) Reseal the bag or envelope with the endorsement of the name of each county election board member on the back of the bag or envelope.
(5) Carefully preserve the resealed bag or envelope and deliver it, with the county election board's seal unbroken, to the foreman of the grand jury when next in session.
(c) The grand jury shall inquire into the truth or falsity of the affidavits, and the court having jurisdiction over the grand jury shall specially charge the jury as to its duties under this section. (d) The grand jury shall file a report of the result of its inquiry with:
(1) the court; and
(2) the NVRA official if a violation of NVRA appears to have occurred.
As added by P.L.5-1986, SEC.10. Amended by P.L.12-1995, SEC.91; P.L.2-1996, SEC.208; P.L.3-1997, SEC.408; P.L.230-2005, SEC.67.

IC 3-14-5-3
Duty to report violations to prosecuting attorney and violator; presentation to grand jury
Sec. 3. (a) This section does not apply to a violation of NVRA or IC 3-7.
(b) The commission and each county election board shall report a violation of this title as a felony or misdemeanor to the appropriate prosecuting attorney and the alleged violator.
(c) The commission and boards may have the report transmitted and presented to the grand jury of the county in which the violation was committed at its first session after making the report and at subsequent sessions that may be required. The commission and boards shall furnish the grand jury any evidence at their command necessary in the investigation and prosecution of the violation.
As added by P.L.5-1986, SEC.10. Amended by P.L.12-1995, SEC.92; P.L.2-1996, SEC.209; P.L.81-2005, SEC.31.

IC 3-14-5-4
Prosecution of violators
Sec. 4. In addition to the duties prescribed by IC 33-39, the prosecuting attorney of each circuit shall prosecute each resident of the circuit who the prosecutor believes has violated IC 3-14-1-7, IC 3-14-1-10, IC 3-14-1-13, IC 3-14-1-14, or IC 3-14-1-14.5 in any circuit of the state.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1995, SEC.137; P.L.3-1997, SEC.409; P.L.98-2004, SEC.45.

IC 3-14-5-5
Indictment or information; allegations
Sec. 5. When an election offense is committed, an indictment or information for the offense is sufficient if it alleges that the election was authorized by law without stating the names of the officers holding the election, the candidates voted for, or the offices filled at the election.
As added by P.L.5-1986, SEC.10.

IC 3-14-5-6
Criminal prosecutions; self-incrimination defense not available to witness
Sec. 6. In a criminal prosecution for violation of IC 3-14-1-7, IC 3-14-1-10, IC 3-14-1-13, IC 3-14-1-14, or IC 3-14-1-14.5, a witness, except the person who is accused and on trial, may not be

excused from answering a question or producing a book, paper, or other thing on the ground that the witness' answer or the thing to be produced may tend to incriminate the witness or render the witness liable to a penalty. However, the witness' answer or the thing produced by the witness may not be used in a proceeding against the witness, except in a prosecution for perjury in so testifying.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1995, SEC.138; P.L.3-1997, SEC.410.

IC 3-14-5-7
Informants; immunity
Sec. 7. If a person who has given or received money or other property to or from another person for the purpose of influencing any voter's vote at an election informs upon and testifies against the person receiving or giving the money in a criminal prosecution, the person informing and testifying may not be prosecuted in connection with the transaction.
As added by P.L.5-1986, SEC.10.

IC 3-14-5-8
Person convicted of vote fraud felony or Class A misdemeanor; ineligibility to continue or obtain employment or contract with municipality or school corporation; attorney general petition; injunction; civil penalty
Sec. 8. (a) As used in this section, "governmental entity" refers to any of the following:
(1) A city.
(2) A town.
(3) A school corporation.
(4) An agency of a governmental entity referred to in any of subdivisions (1) through (3).
(b) As used in this section, "date of conviction" refers to the date when:
(1) in a jury trial, a jury publicly announces a verdict against a person for a felony or Class A misdemeanor;
(2) in a bench trial, the court publicly announces a verdict against a person for a felony or Class A misdemeanor; or
(3) in a guilty plea hearing, a person pleads guilty or nolo contendere to a felony or Class A misdemeanor.
(c) A person who is convicted under IC 3-14-2 of a felony or Class A misdemeanor that relates to an election for an office for a governmental entity shall not:
(1) continue employment with;
(2) obtain future employment with;
(3) contract with; or
(4) be a subcontractor under a contract with;
any governmental entity for at least twenty (20) years after the date of conviction.
(d) For at least twenty (20) years after the person's date of conviction, a governmental entity may not: (1) employ;
(2) offer employment to;
(3) contract with; or
(4) maintain a contractual relationship when a subcontractor is;
a person who is convicted under IC 3-14-2 of a felony or Class A misdemeanor that relates to an election for an office for any governmental entity.
(e) If:
(1) a person was employed by a governmental entity;
(2) the person was convicted under IC 3-14-2 of a felony or Class A misdemeanor relating to an election for an office for a governmental entity;
(3) the person's employment with the governmental entity was discontinued under subsection (c) or (d); and
(4) the person's conviction is reversed, vacated, or set aside;
the governmental entity shall reemploy the person in the same position the person held before the person's conviction or in another position equivalent in benefits, pay, and working conditions to the position the person held before the person's conviction, and the person is entitled to receive any salary or other remuneration that the person would have received if the person's employment had not been discontinued under subsection (c) or (d).
(f) The attorney general may petition a court with jurisdiction for an injunction against a person who violates subsection (c) or a governmental entity that violates subsection (d).
(g) The attorney general may petition a court with jurisdiction to impose a civil penalty of not more than one thousand dollars ($1,000) on a person who violates subsection (c).
As added by P.L.164-2006, SEC.134.



CHAPTER 6. ELECTION PROFITEERING

IC 3-14-6-2
Use of voter registration information for solicitation; infraction; misdemeanor
Sec. 2. (a) This section does not apply to:
(1) political activities; or
(2) political fundraising activities.
(b) A person who uses voter registration information obtained under IC 3-7-26.3 or IC 3-7-27 to solicit the sale of merchandise, goods, services, or subscriptions commits a Class B infraction.
(c) The court shall:
(1) keep a record; and
(2) send a copy of the record to the prosecuting attorney of the county in which the infraction proceeding was tried;
of a judgment for an infraction proceeding tried under this section.
(d) A person who:
(1) has previously received a judgment for committing an infraction under this section; and
(2) knowingly or intentionally uses voter registration information in violation of this section;
commits a Class A misdemeanor.
As added by P.L.13-1992, SEC.4. Amended by P.L.12-1995, SEC.94; P.L.3-1997, SEC.412; P.L.209-2003, SEC.196; P.L.164-2006, SEC.136.









TITLE 4. STATE OFFICES AND ADMINISTRATION

ARTICLE 1. MISCELLANEOUS PROVISIONS

CHAPTER 1. FISCAL YEAR; FILING OF ANNUAL REPORTS TO GOVERNOR

IC 4-1-1-2
Reports to governor
Sec. 2. Wherever it is now provided by law that any officer, board, commission, department, institution, association, service, agency, or undertaking of state government shall file an annual report with the governor, such report shall be filed covering the fiscal year beginning July 1, and ending June 30, as herein provided for, and such report shall be filed on or before September 1 of each year; Provided, That such reports to be filed during the calendar year of 1933, shall cover the period from October 1, 1932, to June 30, 1933, and shall be filed on or before September 1, 1933.
(Formerly: Acts 1933, c.33, s.3.)



CHAPTER 2. OFFICE HOURS; EMPLOYEES' HOURS OF WORK

IC 4-1-2-2
Legal action on days state offices closed
Sec. 2. Legal action required to be taken at state offices during the time said offices are closed pursuant to the provisions of this chapter can be taken on the next following day said offices are open pursuant to the provisions of this chapter to the same effect as if this chapter had not become law.
(Formerly: Acts 1953, c.133, s.2.) As amended by P.L.5-1984, SEC.2.

IC 4-1-2-3
Supreme court; court of appeals; rules for conduct of business
Sec. 3. Nothing in this chapter contained shall be construed to affect the business of the supreme court or court of appeals of the state of Indiana as regulated by rule or law.
(Formerly: Acts 1953, c.133, s.3.) As amended by P.L.5-1984, SEC.3.



CHAPTER 3. STATE GOVERNMENT RELOCATION; ENEMY ATTACK

IC 4-1-3-2
Validity of official acts performed at temporary emergency location
Sec. 2. During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required to be performed at the seat of government by any officer, agency, department or authority of this state, including the convening and meeting of the general assembly in regular or special session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.
(Formerly: Acts 1959, c.199, s.2.)

IC 4-1-3-3
Conflicting laws
Sec. 3. This chapter shall control and be supreme in the event it shall be employed notwithstanding the provisions of any other law to the contrary or in conflict with this chapter.
(Formerly: Acts 1959, c.199, s.3.) As amended by P.L.5-1984, SEC.4.



CHAPTER 4. LOCAL GOVERNMENT OFFICE RELOCATION; ENEMY ATTACK

IC 4-1-4-2
Location; establishment by ordinances and resolutions
Sec. 2. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of any political subdivision of this state may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two (2) members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this state.
(Formerly: Acts 1961, c.140, s.2.)

IC 4-1-4-3
Powers of governing bodies; exercise without regard to formalities; validity of acts
Sec. 3. During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at any such temporary location, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.
(Formerly: Acts 1961, c.140, s.3.)

IC 4-1-4-4
Conflicting laws
Sec. 4. This chapter shall control and be supreme in the event it shall be employed notwithstanding any provision of a statute or

ordinance to the contrary or in conflict with this chapter.
(Formerly: Acts 1961, c.140, s.4.) As amended by P.L.5-1984, SEC.6.



CHAPTER 5. REPEALED



CHAPTER 6. FAIR INFORMATION PRACTICES; PRIVACY OF PERSONAL INFORMATION

IC 4-1-6-2
Personal information system
Sec. 2. Any state agency maintaining a personal information system shall:
(a) collect, maintain, and use only that personal information as is relevant and necessary to accomplish a statutory purpose of the agency;
(b) collect information to the greatest extent practicable from the data subject directly when the information may result in adverse determinations about an individual's rights, benefits and privileges under federal or state programs;
(c) collect no personal information concerning in any way the political or religious beliefs, affiliations and activities of an individual unless expressly authorized by law or by a rule promulgated by the oversight committee on public records pursuant to IC 4-22-2; (d) assure that personal information maintained or disseminated from the system is, to the maximum extent possible, accurate, complete, timely, and relevant to the needs of the state agency;
(e) inform any individual requested to disclose personal information whether that disclosure is mandatory or voluntary, by what statutory authority it is solicited, what uses the agency will make of it, what penalties and specific consequences for the individual, which are known to the agency, are likely to result from nondisclosure, whether the information will be treated as a matter of public record or as confidential information, and what rules of confidentiality will govern the information;
(f) insofar as possible segregate information of a confidential nature from that which is a matter of public record; and, pursuant to statutory authority, establish confidentiality requirements and appropriate access controls for all categories of personal information contained in the system;
(g) maintain a list of all persons or organizations having regular access to personal information which is not a matter of public record in the information system;
(h) maintain a complete and accurate record of every access to personal information in a system which is not a matter of public record by any person or organization not having regular access authority;
(i) refrain from preparing lists of the names and addresses of individuals for commercial or charitable solicitation purposes except as expressly authorized by law or by a rule promulgated by the oversight committee on public records pursuant to IC 4-22-2;
(j) make reasonable efforts to furnish prior notice to an individual before any personal information on such individual is made available to any person under compulsory legal process;
(k) establish rules and procedures to assure compliance with this chapter and instruct each of its employees having any responsibility or function in the design, development, operation or maintenance of such system or use of any personal information contained therein of each requirement of this chapter and of each rule and procedure adopted by the agency to assure compliance with this chapter;
(l) establish appropriate administrative, technical and physical safeguards to insure the security of the information system and to protect against any anticipated threats or hazards to their security or integrity; and
(m) exchange with other agencies official personal information that it has collected in the pursuit of statutory functions when:
(i) the information is requested for purposes authorized by law including a rule promulgated pursuant to IC 4-22-2;
(ii) the data subject would reasonably be expected to benefit from the action for which information is requested;
(iii) the exchange would eliminate an unnecessary and expensive duplication in data collection and would not tangibly, adversely affect the data subject; or
(iv) the exchange of information would facilitate the submission

of documentation required for various state agencies and departments to receive federal funding reimbursement for programs which are being administered by the agencies and departments.
As added by Acts 1977, P.L.21, SEC.1. Amended by Acts 1978, P.L.10, SEC.2; Acts 1979, P.L.40, SEC.3.

IC 4-1-6-3
Right of inspection by data subject or agent; document search and duplication; standard charges
Sec. 3. Unless otherwise prohibited by law, any state agency that maintains a personal information system shall, upon request and proper identification of any data subject, or his authorized agent, grant such subject or agent the right to inspect and to receive at reasonable, standard charges for document search and duplication, in a form comprehensible to such individual or agent:
(a) all personal information about the data subject, unless otherwise provided by statute, whether such information is a matter of public record or maintained on a confidential basis, except in the case of medical and psychological records, where such records shall, upon written authorization of the data subject, be given to a physician or psychologist designated by the data subject;
(b) the nature and sources of the personal information, except where the confidentiality of such sources is required by statute; and
(c) the names and addresses of any recipients, other than those with regular access authority, of personal information of a confidential nature about the data subject, and the date, nature and purpose of such disclosure.
As added by Acts 1977, P.L.21, SEC.1.

IC 4-1-6-4
Disclosures limited to business hours; standard charges
Sec. 4. An agency shall make the disclosures to data subjects required under this chapter during regular business hours. Copies of the documents containing the personal information sought by the data subject shall be furnished to him or his representative at reasonable, standard charges for document search and duplication.
As added by Acts 1977, P.L.21, SEC.1.

IC 4-1-6-5
Challenge of information by data subject; notice; minimum procedures
Sec. 5. If the data subject gives notice that he wishes to challenge, correct or explain information about him in the personal information system, the following minimum procedures shall be followed:
(a) the agency maintaining the information system shall investigate and record the current status of that personal information;
(b) if, after such investigation, such information is found to be incomplete, inaccurate, not pertinent, not timely or not necessary to be retained, it shall be promptly corrected or deleted; (c) if the investigation does not resolve the dispute, the data subject may file a statement of not more than two hundred (200) words setting forth his position;
(d) whenever a statement of dispute is filed, the agency maintaining the data system shall supply any previous recipient with a copy of the statement and, in any subsequent dissemination or use of the information in question, clearly mark that it is disputed and supply the statement of the data subject along with the information;
(e) the agency maintaining the information system shall clearly and conspicuously disclose to the data subject his rights to make such a request;
(f) following any correction or deletion of personal information the agency shall, at the request of the data subject, furnish to past recipients notification delivered to their last known address that the item has been deleted or corrected and shall require said recipients to acknowledge receipt of such notification and furnish the data subject the names and last known addresses of all past recipients of the uncorrected or undeleted information.
As added by Acts 1977, P.L.21, SEC.1.

IC 4-1-6-6
Securing of confidential information protected
Sec. 6. The securing by any individual of any confidential information which such individuals may obtain through the exercise of any right secured under the provisions of this chapter shall not condition the granting or withholding of any right, privilege, or benefit, or be made a condition of employment.
As added by Acts 1977, P.L.21, SEC.1.

IC 4-1-6-7
State agencies maintaining one or more systems; requirements
Sec. 7. (a) Any state agency maintaining one (1) or more personal information systems shall file an annual report on the existence and character of each system added or eliminated since the last report with the governor on or before December 31.
(b) The agency shall include in such report at least the following information:
(1) The name or descriptive title of the personal information system and its location.
(2) The nature and purpose of the system and the statutory or administrative authority for its establishment.
(3) The categories of individuals on whom personal information is maintained including the approximate number of all individuals on whom information is maintained and the categories of personal information generally maintained in the system including identification of those which are stored in computer accessible records and those which are maintained manually.
(4) All confidentiality requirements, specifically:
(A) those personal information systems or parts thereof

which are maintained on a confidential basis pursuant to a statute, contractual obligation, or rule; and
(B) those personal information systems maintained on an unrestricted basis.
(5) In the case of subdivision (4)(A) of this subsection, the agency shall include detailed justification of the need for statutory or regulatory authority to maintain such personal information systems or parts thereof on a confidential basis and, in making such justification, the agency shall make reference to section 8 of this chapter.
(6) The categories of sources of such personal information.
(7) The agency's policies and practices regarding the implementation of section 2 of this chapter relating to information storage, duration of retention of information, and elimination of information from the system.
(8) The uses made by the agency of personal information contained in the system.
(9) The identity of agency personnel, other agencies, and persons or categories of persons to whom disclosures of personal information are made or to whom access to the system may be granted, together with the purposes therefor and the restriction, if any, on such disclosures and access, including any restrictions on redisclosure.
(10) A listing identifying all forms used in the collection of personal information.
(11) The name, title, business address, and telephone number of the person immediately responsible for bringing and keeping the system in compliance with the provisions of this chapter.
As added by Acts 1977, P.L.21, SEC.1. Amended by Acts 1978, P.L.10, SEC.3; P.L.19-1983, SEC.2.

IC 4-1-6-8
Policy of access; restricted access as condition for receipt of donated materials
Sec. 8. (a) All state agencies subject to the provisions of this chapter shall adhere to the policy that all persons are entitled to access to information regarding the affairs of government and the official acts of those who represent them as public servants, such access being required to enable the people to freely and fully discuss all matters necessary for the making of political judgments. To that end, the provisions of this chapter shall be construed to provide access to public records to the extent consistent with the due protection of individual privacy.
(b) Where such assurance is needed to obtain valuable considerations or gifts (which may include information) for the state, any agency, with the prior written approval of the oversight committee on public records, may allow restrictions upon public access to be imposed upon it as a specific condition of a contract, with a time limit not to exceed fifty (50) years or the lifetime of the individual, whichever is less. In order to promote the preservation of

historical, cultural, natural, and other irreplaceable resources, the department of natural resources or the Indiana state library may extend, beyond the lifetime of the individual, restrictions upon disclosure of information received, providing that such restrictions do not exceed fifty (50) years from the date of the donation in the case of the Indiana state library.
As added by Acts 1977, P.L.21, SEC.1. Amended by Acts 1978, P.L.10, SEC.4; Acts 1979, P.L.40, SEC.4; P.L.19-1983, SEC.3.

IC 4-1-6-8.5
Consistent handling of information among and between agencies; principles and procedures
Sec. 8.5. In order to establish consistent handling of the same or similar personal information within and among agencies, each state agency collecting, maintaining, or transmitting such information shall apply the following principles and procedures:
(1) Information collected after December 31, 1978, which is classified as confidential must be clearly and uniformly designated as confidential in any form or other document in which it appears.
(2) When an agency which holds information classified as confidential disseminates that information to another agency, the receiving agency shall treat it in the same manner as the originating agency.
As added by Acts 1978, P.L.10, SEC.5. Amended by P.L.19-1983, SEC.4.

IC 4-1-6-8.6
Requests for access to confidential records; improper disclosure; actions
Sec. 8.6. (a) In cases where access to confidential records containing personal information is desired for research purposes, the agency shall grant access if:
(1) the requestor states in writing to the agency the purpose, including any intent to publish findings, the nature of the data sought, what personal information will be required, and what safeguards will be taken to protect the identity of the data subjects;
(2) the proposed safeguards are adequate to prevent the identity of an individual data subject from being known;
(3) the researcher executes an agreement on a form, approved by the oversight committee on public records, with the agency, which incorporates such safeguards for protection of individual data subjects, defines the scope of the research project, and informs the researcher that failure to abide by conditions of the approved agreement constitutes a breach of contract and could result in civil litigation by the data subject or subjects;
(4) the researcher agrees to pay all direct or indirect costs of the research; and
(5) the agency maintains a copy of the agreement or contract for

a period equivalent to the life of the record.
(b) Improper disclosure of confidential information by a state employee is cause for action to dismiss the employee.
As added by Acts 1978, P.L.10, SEC.6. Amended by Acts 1979, P.L.40, SEC.5; P.L.19-1983, SEC.5.

IC 4-1-6-9
Annual report to general assembly; specific statutory authorization for confidentiality; recommendations
Sec. 9. (a) Under the authority of the governor, a report shall be prepared, on or before December 1 annually, advising the general assembly of the personal information systems, or parts thereof, of agencies subject to this chapter, which are recommended to be maintained on a confidential basis by specific statutory authorization because their disclosure would constitute an invasion of personal privacy and there is no compelling, demonstrable and overriding public interest in disclosure. Such recommendations may include, but not be limited to, specific personal information systems or parts thereof which can be categorized as follows:
(1) Personal information maintained with respect to students and clients, patients or other individuals receiving social, medical, vocational, supervisory or custodial care or services directly or indirectly from public bodies.
(2) Personal information, excepting salary information, maintained with respect to employees, appointees or elected officials of any public body or applicants for such positions.
(3) Information required of any taxpayer in connection with the assessment or collection of any income tax.
(4) Information revealing the identity of persons who file complaints with administrative, investigative, law enforcement or penology agencies.
(b) In addition, such report may list records or categories of records, which are recommended to be exempted from public disclosure by specific statutory authorization for reasons other than that their disclosure would constitute an unwarranted invasion of personal privacy, along with justification therefor.
(c) A report described in this section must be in an electronic format under IC 5-14-6.
As added by Acts 1977, P.L.21, SEC.1. Amended by P.L.28-2004, SEC.13.



CHAPTER 7. REPEALED



CHAPTER 7.1. EXPIRATION OF CERTAIN AGENCIES

IC 4-1-7.1-2
Agencies created by resolution
Sec. 2. Every agency created by resolution expires no later than the expiration of the general assembly which created it.
As added by Acts 1982, P.L.6, SEC.2.

IC 4-1-7.1-3
Agencies created by executive order
Sec. 3. Every agency created by executive order expires no later than the date the officer who created it ceases to hold office.
As added by Acts 1982, P.L.6, SEC.2.

IC 4-1-7.1-4
Repealed
(Repealed by P.L.11-1993, SEC.8.)

IC 4-1-7.1-5
Repealed
(Repealed by P.L.2-2005, SEC.131.)



CHAPTER 8. STATE REQUESTS FOR SOCIAL SECURITY NUMBER

partnership, or other business entity include its federal tax identification number on an application for registration.
(c) The Indiana department of administration, the Indiana department of transportation, and the Indiana professional licensing agency may require an employer to provide its federal employer identification number.
(d) The department of correction may require a committed offender to provide the offender's Social Security number for purposes of matching data with the Social Security Administration to determine benefit eligibility.
(e) The Indiana gaming commission may, notwithstanding this chapter, require the following:
(1) That an individual include the individual's Social Security number:
(A) in any application for a riverboat owner's license, supplier's license, or occupational license; or
(B) in any document submitted to the commission in the course of an investigation necessary to ensure that gaming under IC 4-32.2, IC 4-33, and IC 4-35 is conducted with credibility and integrity.
(2) That a sole proprietorship, a partnership, an association, a fiduciary, a corporation, a limited liability company, or any other business entity include its federal tax identification number on an application for a riverboat owner's license or supplier's license.
(f) Notwithstanding this chapter, the department of education established by IC 20-19-3-1 may require an individual who applies to the department for a license or an endorsement to provide the individual's Social Security number. The Social Security number may be used by the department only for conducting a background investigation, if the department is authorized by statute to conduct a background investigation of an individual for issuance of the license or endorsement.
As added by Acts 1978, P.L.8, SEC.3. Amended by Acts 1979, P.L.16, SEC.1; Acts 1981, P.L.23, SEC.1; P.L.6-1987, SEC.3; P.L.18-1987, SEC.1; P.L.14-1989, SEC.1; P.L.335-1989(ss), SEC.1; P.L.1-1990, SEC.10; P.L.2-1991, SEC.19; P.L.2-1992, SEC.28; P.L.1-1993, SEC.15; P.L.21-1993, SEC.1; P.L.22-1993, SEC.1; P.L.8-1993, SEC.6; P.L.1-1994, SEC.7; P.L.20-1995, SEC.1; P.L.21-1995, SEC.1; P.L.215-2001, SEC.1; P.L.261-2003, SEC.2; P.L.178-2003, SEC.1; P.L.72-2004, SEC.1; P.L.1-2005, SEC.55; P.L.246-2005, SEC.37; P.L.1-2006, SEC.6; P.L.141-2006, SEC.3; P.L.145-2006, SEC.3; P.L.157-2006, SEC.1; P.L.1-2007, SEC.2; P.L.142-2009, SEC.1; P.L.35-2012, SEC.13.

IC 4-1-8-2
Forms including request; statement and notification; requisite information; posting
Sec. 2. (a) On any form, application or other writing prepared by or issued under the authority of any state agency, the following

information must be included if the individual is requested to provide his social security number:
(1) a brief statement of the reason why the social security number is requested by the state agency; and
(2) a notification either:
(A) that the state agency is required by federal law to obtain the individual's social security number and that the form or application cannot be processed unless the individual provides the number, if such be the case; or
(B) that the individual has the right to refuse to provide his social security number to the agency, if he so desires, and that he will not be penalized therefor.
(b) In any location where a form, application or other writing covered in subsection (a) of this section is taken or filled out, there shall be posted in a conspicuous place a sign in bold print containing information identical to that required on the forms required in subsection (a) of this section.
As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-3
Forms including request; requisite statement and notification; printing and appendage
Sec. 3. There shall be printed on all forms, applications or other writings which include a request for the social security number produced by or for any state agency on and after January 1, 1978, immediately preceding or following such request, the statement and notification required by section 2 of this chapter. To all forms, applications and other writings which include a request for the social security number already in use, but not yet executed, by a state agency on January 1, 1978, there shall be appended, on or before said date, the statement and notification required by section 2 of this chapter.
As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-4
Refusal to provide number; obtaining from other source prohibited
Sec. 4. In any case where an individual shall refuse to provide his social security number to a state agency in accordance with the provisions of section 2(a)(2)(B) of this chapter, the state agency to whom he has made his refusal known is prohibited from obtaining the social security number from any other source.
As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-5
Refusal to provide number; penalty prohibited
Sec. 5. No individual shall be penalized in any manner, such as by the loss or threat of loss of services or assistance or by the denial or refusal to issue any license or permit, by a state agency for his refusal in accordance with the provisions of section 2(a)(2)(B) of this chapter to provide his social security number to the state agency. As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-6
Removal of Social Security number from agency records; substitute identification number; notice on forms
Sec. 6. Each state agency covered by this chapter shall develop a method under which a person who has previously given his or her social security number to the state agency at that person's request may have the number removed from the records of the agency and substitute therefor the new identification number to be used by the person. The notice printed on forms and posted in the office of the agency shall include information on the right of the applicant to remove his or her social security number from existing records.
As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-7
Exempt agencies to report
Sec. 7. Each state agency, which is exempt under the provisions of section 1 of this chapter, shall prepare a report, on or before January 1 annually, to the general assembly setting forth any form, application, or other writing required or maintained by it which contains the social security number of any individual. Such report shall also set forth the reason or rationale for requiring such social security number. The report must be in an electronic format under IC 5-14-6.
As added by Acts 1978, P.L.8, SEC.3. Amended by P.L.28-2004, SEC.14.



CHAPTER 9. BACKGROUND CHECK OF EMPLOYEES OF BODIES CORPORATE AND POLITIC

IC 4-1-9-2
Application
Sec. 2. This chapter does not apply to a political subdivision.
As added by P.L.261-2003, SEC.3.

IC 4-1-9-3
Policy required
Sec. 3. A body corporate and politic shall establish a policy for conducting background checks of persons for purposes of employment with the body corporate and politic.
As added by P.L.261-2003, SEC.3.

IC 4-1-9-4
Policy not less stringent than state personnel department policy
Sec. 4. A policy adopted under this chapter may not be less stringent than a background check policy implemented by the state personnel department for employment with a state agency that is subject to the jurisdiction of the state personnel department.
As added by P.L.261-2003, SEC.3.



CHAPTER 10. RELEASE OF SOCIAL SECURITY NUMBER

IC 4-1-10-1.5
"Person"
Sec. 1.5. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, or other legal entity.
As added by P.L.160-2007, SEC.1.

IC 4-1-10-2
"State agency"
Sec. 2. As used in this chapter, "state agency" means an authority, a board, a branch, a commission, a committee, a department, a division, or another instrumentality of the executive, including the administrative, department of state government. Except as provided in subdivision (4), the term does not include the judicial or legislative department of state government. The term includes the following:
(1) A state elected official's office.
(2) A state educational institution.
(3) A body corporate and politic of the state created by state statute.
(4) The Indiana lobby registration commission established by IC 2-7-1.6-1.
As added by P.L.91-2005, SEC.1. Amended by P.L.2-2007, SEC.18.

IC 4-1-10-3
Nondisclosure of Social Security number
Sec. 3. (a) For purposes of this section, disclosure of the last four (4) digits of an individual's Social Security number is not a disclosure of the individual's Social Security number.
(b) Except as provided in section 4 or 5 of this chapter, a state agency may not disclose an individual's Social Security number.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-4
Exceptions to nondisclosures of Social Security number
Sec. 4. Unless prohibited by state law, federal law, or court order, the following apply:
(1) A state agency may disclose the Social Security number of an individual to a state, local, or federal agency.
(2) A state law enforcement agency may, for purposes of furthering an investigation, disclose the Social Security number of an individual to any individual, state, local, or federal

agency, or other legal entity.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-5
Permitted disclosures of Social Security number
Sec. 5. (a) A state agency may disclose the Social Security number of an individual if any of the following apply:
(1) The disclosure of the Social Security number is expressly required by state law, federal law, or a court order.
(2) The individual expressly consents in writing to the disclosure of the individual's Social Security number.
(3) The disclosure of the Social Security number is:
(A) made to comply with:
(i) the USA Patriot Act of 2001 (P.L. 107-56); or
(ii) Presidential Executive Order 13224; or
(B) to a commercial entity for the permissible uses set forth in the:
(i) Drivers Privacy Protection Act (18 U.S.C. 2721 et seq.);
(ii) Fair Credit Reporting Act (15 U.S.C. 1681 et seq.); or
(iii) Financial Modernization Act of 1999 (15 U.S.C. 6801 et seq.).
(4) The disclosure of the Social Security number is for the purpose of administration of a state agency employee's or the state agency employee's dependent's health benefits.
(5) The disclosure of the Social Security number is for the purpose of administration of:
(A) a pension fund administered by the board of trustees of the Indiana public retirement system;
(B) a deferred compensation plan or defined contribution plan established under IC 5-10-1.1;
(C) a pension plan established by the state police department under IC 10-12;
(D) the Uniform Commercial Code (IC 26-1) by the office of the secretary of state; or
(E) Title IV-D of the federal Social Security Act.
(b) A state agency's disclosure of the Social Security number of an individual in compliance with subsection (a) does not violate IC 5-14-3-4(a)(12).
As added by P.L.91-2005, SEC.1. Amended by P.L.29-2006, SEC.1; P.L.106-2008, SEC.1; P.L.35-2012, SEC.14; P.L.128-2012, SEC.1.

IC 4-1-10-5.5
Disclosure of Social Security number by state educational institution
Sec. 5.5. Unless prohibited by state law, federal law, or a court order, the following apply:
(1) A state educational institution may disclose, in addition to the disclosures otherwise permitted by this chapter, a Social Security number of an individual to the following: (A) A state, local, or federal agency or a person with whom a state, local, or federal agency has a contract to perform the agency's duties and responsibilities.
(B) A person that the state educational institution contracts with to provide goods or services to the state educational institution if:
(i) the disclosure is necessary for the contractor to perform the contractor's duties and responsibilities under the contract; and
(ii) the contract requires adequate safeguards, including any safeguards required by state or federal law, to prevent any use or disclosure of the Social Security numbers for any purpose other than those purposes described in the contract and to require the return or confirmed destruction of any Social Security numbers following termination of the contractual relationship.
(C) Persons to whom the state educational institution may otherwise legally disclose for the permissible purposes of the following:
(i) The Family Education Rights and Privacy Act (20 U.S.C. 1232g et seq.).
(ii) The Health Insurance Portability and Accountability Act (42 U.S.C. 201 et seq.).
(D) The state educational institution's legal counsel, but only to the extent that a state educational institution could disclose a Social Security number to an in-house counsel.
(2) Consent for the authorized disclosure of any individual's Social Security number may be given to a state educational institution by electronic transmission if the state educational institution is reasonably able to verify the authenticity of the consent. A state educational institution may rely on the written consent of an individual given to a third party if the consent expressly permits the disclosure of the individual's Social Security number by the state educational institution.
As added by P.L.160-2007, SEC.2.

IC 4-1-10-6
State agency compliance
Sec. 6. A state agency complies with section 3 of this chapter if the agency:
(1) removes; or
(2) completely and permanently obscures;
a Social Security number on a public record before disclosing the public record.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-7
Impermissible disclosure of Social Security number; required notice
Sec. 7. If a state agency releases a Social Security number in

violation of this chapter, the agency shall provide notice to the person whose Social Security number was disclosed in the manner set forth in IC 4-1-11.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-8
Criminal disclosures of Social Security number; Class D felony
Sec. 8. An employee of a state agency who knowingly, intentionally, or recklessly discloses a Social Security number in violation of this chapter commits a Class D felony.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-9
False representation to obtain Social Security number; Class D felony
Sec. 9. A person who knowingly, intentionally, or recklessly makes a false representation to a state agency to obtain a Social Security number from the state agency commits a Class D felony.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-10
Negligent disclosure of Social Security number; Class A infraction
Sec. 10. An employee of a state agency who negligently discloses a Social Security number in violation of this chapter commits a Class A infraction.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-11
Attorney general investigation of disclosures; notice to county prosecutor and state police
Sec. 11. (a) The attorney general may investigate any allegation that a Social Security number was disclosed in violation of this chapter.
(b) If the attorney general determines that there is evidence that a state employee committed a criminal act under section 8 or 9 of this chapter, the attorney general shall report the attorney general's findings to:
(1) the prosecuting attorney in the county where the criminal act occurred; and
(2) the state police department.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-12
Attorney general determination of infraction; report to appointing authority and county prosecutor
Sec. 12. If the attorney general determines that there is evidence that a state employee committed an infraction under section 10 of this chapter, the attorney general:
(1) shall report the attorney general's findings to the appointing authority (as defined in IC 4-2-6-1) of the agency that employs

the employee; and
(2) may report the attorney general's findings to the local prosecuting attorney in the county where the infraction occurred.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-13
Attorney general rulemaking authority
Sec. 13. The attorney general may adopt rules under IC 4-22-2 that the attorney general considers necessary to carry out this chapter.
As added by P.L.91-2005, SEC.1.



CHAPTER 11. NOTICE OF SECURITY BREACH

IC 4-1-11-2
"Breach of the security of the system"
Sec. 2. (a) As used in this chapter, "breach of the security of the system" means unauthorized acquisition of computerized data that compromises the security, confidentiality, or integrity of personal information maintained by a state or local agency.
(b) The term does not include the following:
(1) Good faith acquisition of personal information by an agency or employee of the agency for purposes of the agency, if the personal information is not used or subject to further unauthorized disclosure.
(2) Unauthorized acquisition of a portable electronic device on which personal information is stored if access to the device is protected by a password that has not been disclosed.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-3
"Personal information"
Sec. 3. (a) As used in this chapter, "personal information" means:
(1) an individual's:
(A) first name and last name; or
(B) first initial and last name; and
(2) at least one (1) of the following data elements:
(A) Social Security number.
(B) Driver's license number or identification card number.
(C) Account number, credit card number, debit card number, security code, access code, or password of an individual's financial account.
(b) The term does not include the following:
(1) The last four (4) digits of an individual's Social Security number.
(2) Publicly available information that is lawfully made available to the public from records of a federal agency or local agency.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-4
"State agency"
Sec. 4. As used in this section "state agency" has the meaning set forth in IC 4-1-10-2.
As added by P.L.91-2005, SEC.2.
IC 4-1-11-5
Disclosures of security breach
Sec. 5. (a) Any state agency that owns or licenses computerized data that includes personal information shall disclose a breach of the security of the system following discovery or notification of the breach to any state resident whose unencrypted personal information was or is reasonably believed to have been acquired by an unauthorized person.
(b) The disclosure of a breach of the security of the system shall be made:
(1) without unreasonable delay; and
(2) consistent with:
(A) the legitimate needs of law enforcement, as described in section 7 of this chapter; and
(B) any measures necessary to:
(i) determine the scope of the breach; and
(ii) restore the reasonable integrity of the data system.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-6
Notification to third party owner of security breach
Sec. 6. (a) This section applies to a state agency that maintains computerized data that includes personal information that the state agency does not own.
(b) If personal information was or is reasonably believed to have been acquired by an unauthorized person, the state agency shall notify the owner or licensee of the information of a breach of the security of the system immediately following discovery. The agency shall provide the notice to state residents as required under section 5 of this chapter.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-7
Time requirement for notification
Sec. 7. The notification required by this chapter:
(1) may be delayed if a law enforcement agency determines that the notification will impede a criminal investigation; and
(2) shall be made after the law enforcement agency determines that it will not compromise the investigation.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-8
Form of notification
Sec. 8. Except as provided in section 9 of this chapter, a state agency may provide the notice required under this chapter:
(1) in writing; or
(2) by electronic mail, if the individual has provided the state agency with the individual's electronic mail address.
As added by P.L.91-2005, SEC.2.
IC 4-1-11-9
Alternate form of notification
Sec. 9. (a) This section applies if a state agency demonstrates that:
(1) the cost of providing the notice required under this chapter is at least two hundred fifty thousand dollars ($250,000);
(2) the number of persons to be notified is at least five hundred thousand (500,000); or
(3) the agency does not have sufficient contact information;
the state agency may use an alternate form of notice set forth in subsection (b).
(b) A state agency may provide the following alternate forms of notice if authorized by subsection (a):
(1) Conspicuous posting of the notice on the state agency's web site if the state agency maintains a web site.
(2) Notification to major statewide media.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-10
Notification to consumer reporting agencies
Sec. 10. If a state agency is required to provide notice under this chapter to more than one thousand (1,000) individuals, the state agency shall notify without unreasonable delay all consumer reporting agencies (as defined in 15 U.S.C. 1681a) of the distribution and content of the notice.
As added by P.L.91-2005, SEC.2. Amended by P.L.1-2006, SEC.7.



CHAPTER 12. IMPLEMENTATION OF THE PATIENT PROTECTION AND AFFORDABLE CARE ACT

IC 4-1-12-2
"Health plan"
Sec. 2. As used in the chapter, "health plan" means a policy, contract, certificate, or agreement offered or issued:
(1) by an entity that assumes or carries insurance risk; and
(2) to provide, deliver, arrange for, pay for, or reimburse the costs of health care services.
As added by P.L.160-2011, SEC.1.

IC 4-1-12-3
Prohibition on requiring an individual to purchase health plan coverage
Sec. 3. Notwithstanding any other law, a resident of Indiana may not be required to purchase coverage under a health plan. A resident may delegate to the resident's employer the resident's authority to purchase or decline to purchase coverage under a health plan.
As added by P.L.160-2011, SEC.1.

IC 4-1-12-4
Investigation of specified provisions of act; authority to apply for a waiver
Sec. 4. The office of the secretary of family and social services and the department of insurance:
(1) shall investigate; and
(2) may apply for a waiver under;
42 U.S.C. 18052 of the Patient Protection and Affordable Care Act.
As added by P.L.160-2011, SEC.1.






ARTICLE 1.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. STATE OFFICERS GENERALLY

CHAPTER 1. SALARIES OF ELECTED OFFICERS.OFFICE AND MANSION EXPENSES OF THE GOVERNOR

IC 4-2-1-1.5
Salary of state officers other than the governor; adjustment of amounts; appropriation for payment of increases
Sec. 1.5. (a) Subject to subsection (b), the salary of the state elected officials other than the governor is as follows:
(1) For the lieutenant governor, seventy-six thousand dollars ($76,000) per year. However, the lieutenant governor is not

entitled to receive per diem allowance for performance of duties as president of the senate.
(2) For the secretary of state, sixty-six thousand dollars ($66,000) per year.
(3) For the auditor of state, sixty-six thousand dollars ($66,000) per year.
(4) For the treasurer of state, sixty-six thousand dollars ($66,000) per year.
(5) For the attorney general, seventy-nine thousand four hundred dollars ($79,400) per year.
(6) For the state superintendent of public instruction, seventy-nine thousand four hundred dollars ($79,400) per year.
(b) Beginning January 1, 2008, the part of the total salary of a state elected official is increased on January 1 of each year after a year in which the general assembly does not amend this section to provide a salary increase for the state elected official.
(c) The percentage by which salaries are increased under this section is equal to the statewide average percentage, as determined by the budget director, by which the salaries of state employees in the executive branch who are in the same or a similar salary bracket exceed, for the current state fiscal year, the salaries of executive branch state employees in the same or a similar salary bracket that were in effect on January 1 of the immediately preceding year.
(d) The amount of a salary increase under this section is equal to the amount determined by applying the percentage increase for the particular year to the salary of the state elected official, as previously adjusted under this section, that is in effect on January 1 of the immediately preceding year.
(e) A state elected official is not entitled to receive a salary increase under this section on January 1 of a state fiscal year in which state employees described in subsection (c) do not receive a statewide average salary increase.
(f) If a salary increase is required under this section, an amount sufficient to pay for the salary increase is appropriated from the state general fund.
As added by P.L.43-2007, SEC.11.

IC 4-2-1-2
Maintenance expense; appropriation
Sec. 2. In addition to the provision of section 1, effective on the second Monday of January 1965, there shall be allowed to the governor the sum of six thousand dollars ($6,000) annually for the other expenses of the office of governor: Provided, That the full maintenance expense, including all utilities and personnel costs for operating the governor's mansion, shall be provided from appropriations made to cover such expenses.
(Formerly: Acts 1951, c.216, s.2; Acts 1961, c.128, s.2.)

IC 4-2-1-3
Annual housing maintenance allowance Sec. 3. (a) This section does not apply to the governor.
(b) Each elected official of the state is entitled to a housing maintenance allowance of twelve thousand dollars ($12,000) per year in addition to the salary provided under section 1.5 of this chapter.
As added by P.L.122-1998, SEC.2. Amended by P.L.1-2010, SEC.4.

IC 4-2-1-4
Repealed
(Repealed by P.L.1-1999, SEC.2.)



CHAPTER 2. BONDS OF CERTAIN OFFICERS



CHAPTER 3. SALARIES OF CHIEF DEPUTY OF ELECTED OFFICERS



CHAPTER 4. SPECIAL DEPUTIES FOR ACKNOWLEDGMENTS, OATHS, AFFIDAVITS, AND DEPOSITIONS

IC 4-2-4-2
Filing certificates of appointments
Sec. 2. It shall be the duty of the appointing authority to file with the secretary of state certificates of all appointments and revocations provided for by section 1 of this chapter and to supply such seal as will stamp upon paper the following: "Special Deputy of (Name of Department, Division, Board, Bureau, or Commission) State of Indiana", to which may be added such other device as may be selected by the appointing authority.
(Formerly: Acts 1947, c.81, s.2.) As amended by P.L.5-1984, SEC.8.

IC 4-2-4-3
False certification of oath and affirmation
Sec. 3. A special deputy who certifies that any person was sworn or affirmed before him to any affidavit or other instrument or writing when in fact the person was not so sworn or affirmed commits a Class C infraction.
(Formerly: Acts 1947, c.81, s.3.) As amended by Acts 1978, P.L.2, SEC.401.

IC 4-2-4-4
Repealed
(Repealed by Acts 1978, P.L.2, SEC.428.)

IC 4-2-4-5
Repealed
(Repealed by Acts 1978, P.L.2, SEC.428.)



CHAPTER 5. REPEALED



CHAPTER 6. ETHICS AND CONFLICTS OF INTEREST

confidential.
(13) "Person" means any individual, proprietorship, partnership, unincorporated association, trust, business trust, group, limited liability company, or corporation, whether or not operated for profit, or a governmental agency or political subdivision.
(14) "Political subdivision" means a county, city, town, township, school district, municipal corporation, special taxing district, or other local instrumentality. The term includes an officer of a political subdivision.
(15) "Property" has the meaning set forth in IC 35-31.5-2-253.
(16) "Relative" means any of the following:
(A) A spouse.
(B) A parent or stepparent.
(C) A child or stepchild.
(D) A brother, sister, stepbrother, or stepsister.
(E) A niece or nephew.
(F) An aunt or uncle.
(G) A daughter-in-law or son-in-law.
For purposes of this subdivision, an adopted child of an individual is treated as a natural child of the individual. For purposes of this subdivision, the terms "brother" and "sister" include a brother or sister by the half blood.
(17) "Represent" means to do any of the following on behalf of a person:
(A) Attend an agency proceeding.
(B) Write a letter.
(C) Communicate with an employee of an agency.
(18) "Special state appointee" means a person who is:
(A) not a state officer or employee; and
(B) elected or appointed to an authority, a board, a commission, a committee, a council, a task force, or other body designated by any name that:
(i) is authorized by statute or executive order; and
(ii) functions in a policy or an advisory role in the executive (including the administrative) department of state government, including a separate body corporate and politic.
(19) "State officer" means any of the following:
(A) The governor.
(B) The lieutenant governor.
(C) The secretary of state.
(D) The auditor of state.
(E) The treasurer of state.
(F) The attorney general.
(G) The superintendent of public instruction.
(20) The masculine gender includes the masculine and feminine.
(21) The singular form of any noun includes the plural wherever appropriate.
(b) The definitions in IC 4-2-7 apply throughout this chapter. (Formerly: Acts 1974, P.L.4, SEC.2.) As amended by P.L.13-1987, SEC.4; P.L.5-1988, SEC.18; P.L.9-1990, SEC.1; P.L.15-1992, SEC.1; P.L.8-1993, SEC.7; P.L.22-1995, SEC.1; P.L.5-1996, SEC.1; P.L.44-2001, SEC.1; P.L.222-2005, SEC.1; P.L.89-2006, SEC.1; P.L.2-2007, SEC.19; P.L.105-2012, SEC.1; P.L.114-2012, SEC.7.

IC 4-2-6-2
Commission; creation; membership; vacancies
Sec. 2. (a) There is created a state ethics commission.
(b) The commission is composed of five (5) members appointed by the governor.
(c) No more than three (3) commission members shall be of the same political party. A person who:
(1) holds an elected or appointed office of the state;
(2) is employed by the state; or
(3) is registered as a lobbyist under IC 4-2-7;
may not be a member of the commission. The governor shall designate one (1) member of the commission as the chairperson. Each appointment to the commission is for a period of four (4) years. A vacancy shall be filled by the governor for the unexpired term.
(d) The inspector general shall provide rooms and staff assistance for the commission.
(Formerly: Acts 1974, P.L.4, SEC.2.) As amended by P.L.13-1987, SEC.5; P.L.222-2005, SEC.2; P.L.89-2006, SEC.2.

IC 4-2-6-2.1
Compensation of members
Sec. 2.1. Each member of the commission is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A member is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.9-1990, SEC.2.

IC 4-2-6-2.5
Jurisdiction of commission
Sec. 2.5. The commission has jurisdiction over the following persons:
(1) A current or former state officer.
(2) A current or former employee.
(3) A person who has or had a business relationship with an agency.
(4) A current or former special state appointee.
As added by P.L.9-1990, SEC.3. Amended by P.L.15-1992, SEC.2; P.L.222-2005, SEC.3.

IC 4-2-6-3
Repealed
(Repealed by P.L.222-2005, SEC.50.)
IC 4-2-6-4
Commission; powers and duties; inspector general; complaints open to public inspection after finding probable cause; exceptions
Sec. 4. (a) The commission may do any of the following:
(1) Upon a vote of four (4) members, refer any matter within the inspector general's authority to the inspector general for investigation.
(2) Receive and hear any complaint filed with the commission by the inspector general that alleges a violation of:
(A) this chapter;
(B) a rule adopted under this chapter;
(C) IC 4-2-7;
(D) a rule adopted under IC 4-2-7;
(E) IC 4-2-8; or
(F) a rule adopted under IC 4-2-8.
(3) Obtain information and, upon a vote of four (4) members, compel the attendance and testimony of witnesses and the production of pertinent books and papers by a subpoena enforceable by the circuit or superior court of the county where the subpoena is to be issued.
(4) Recommend legislation to the general assembly relating to the conduct and ethics of state officers, employees, special state appointees, and persons who have business relationships with agencies.
(5) Adopt rules under IC 4-22-2 to implement this chapter.
(6) Accept and file information:
(A) voluntarily supplied; and
(B) that exceeds the requirements of this chapter.
(7) Conduct research.
(b) The commission shall do the following:
(1) Act as an advisory body by issuing advisory opinions to interpret this chapter, IC 4-2-7, or the rules adopted under this chapter or IC 4-2-7, upon:
(A) request of:
(i) a state officer or a former state officer;
(ii) an employee or a former employee;
(iii) a person who has or had a business relationship with an agency;
(iv) a special state appointee or former special state appointee; or
(v) the inspector general; or
(B) motion of the commission.
(2) Conduct its proceedings in the following manner:
(A) When a complaint is filed with the commission, the commission may:
(i) reject, without further proceedings, a complaint that the commission considers frivolous or inconsequential;
(ii) reject, without further proceedings, a complaint that the commission is satisfied has been dealt with

appropriately by an agency;
(iii) upon the vote of four (4) members, determine that the complaint does not allege facts sufficient to constitute a violation of this chapter or the code of ethics and dismiss the complaint; or
(iv) forward a copy of the complaint to the attorney general, the prosecuting attorney of the county in which the alleged violation occurred, the state board of accounts, a state officer, the appointing authority, or other appropriate person for action, and stay the commission's proceedings pending the other action.
(B) If a complaint is not disposed of under clause (A), a copy of the complaint shall be sent to the person alleged to have committed the violation.
(C) If the complaint is not disposed of under clause (A), the commission may promptly refer the alleged violation for additional investigation by the inspector general. If the commission finds by a majority vote that probable cause exists to support an alleged violation, it shall set a public hearing on the matter. The respondent shall be notified within fifteen (15) days of the commission's determination. Except as provided in this section, the commission's evidence relating to an investigation is confidential.
(D) A complaint filed with the commission is open for public inspection after the commission finds that probable cause exists. However, a complaint filed by the inspector general that contains confidential information under IC 4-2-7-8 may be redacted to exclude the confidential information. Every hearing and other proceeding in which evidence is received by the commission is open to the public. Investigative reports by the inspector general that are not filed with the commission may be kept confidential.
(E) A:
(i) complaint that is filed with; or
(ii) proceeding that is held by;
the commission before the commission has found probable cause is confidential unless the target of the investigation elects to have information disclosed, or the commission elects to respond to public statements by the person who filed the complaint.
(F) The commission may acknowledge:
(i) the existence and scope of an investigation before the finding of probable cause; or
(ii) that the commission did not find probable cause to support an alleged violation.
(G) If a hearing is to be held, the respondent may examine and make copies of all evidence in the commission's possession relating to the charges. At the hearing, the charged party shall be afforded appropriate due process protection consistent with IC 4-21.5, including the right to

be represented by counsel, the right to call and examine witnesses, the right to introduce exhibits, and the right to cross-examine opposing witnesses.
(H) After the hearing, the commission shall state its findings of fact. If the commission, based on a preponderance of the evidence, finds by a majority vote that the respondent has violated this chapter, IC 4-2-7, IC 4-2-8, or a rule adopted under this chapter, IC 4-2-7, or IC 4-2-8, it shall state its findings in writing in a report, which shall be supported and signed by a majority of the commission members and shall be made public.
(I) If the commission, based on a preponderance of the evidence, finds by a majority vote a violation of this chapter, IC 4-2-7, IC 4-2-8, or a rule adopted under this chapter, IC 4-2-7, or IC 4-2-8, the commission may also take any of the actions provided in section 12 of this chapter.
(J) The report required under clause (H) shall be presented to:
(i) the respondent;
(ii) the appointing authority or state officer of the employee, former employee, or special state appointee;
(iii) the appointing authority or state officer of an agency or office that has a business relationship with the person sanctioned; and
(iv) the governor.
(K) The commission may also forward the report to any of the following:
(i) The prosecuting attorney of each county in which the violation occurred.
(ii) The state board of accounts.
(iii) The state personnel director.
(iv) The attorney general.
(v) A state officer.
(vi) The appointing authority of the state employee or agency that has a business relationship with the person sanctioned.
(vii) Any other appropriate person.
(L) If the commission finds the respondent has not violated a code or statutory provision or a rule adopted under this chapter, IC 4-2-7, or IC 4-2-8, it shall dismiss the charges.
(3) Review all conflict of interest disclosures received by the commission under IC 35-44.1-1-4, maintain an index of those disclosures, and issue advisory opinions and screening procedures as set forth in section 9 of this chapter.
(c) Notwithstanding IC 5-14-3-4(b)(8)(C), the records of the commission concerning the case of a respondent that are not confidential under IC 5-14-3-4(b)(2)(C) shall be available for inspection and copying in accordance with IC 5-14-3.
(Formerly: Acts 1974, P.L.4, SEC.2.) As amended by P.L.12-1983, SEC.4; P.L.13-1987, SEC.7; P.L.5-1988, SEC.19; P.L.9-1990,

SEC.4; P.L.15-1992, SEC.3; P.L.44-2001, SEC.2; P.L.222-2005, SEC.4; P.L.89-2006, SEC.3; P.L.126-2012, SEC.1.

IC 4-2-6-4.3 Version a
Commission meetings; remote participation by member; effect of participation and votes
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4.3. (a) This section applies to a commission meeting at which at least three (3) members of the commission are physically present at the place where the meeting is being conducted. The commission may not conduct a hearing under section 4(b)(2)(G) of this chapter under this section.
(b) A commission member may participate in a commission meeting by using a means of communication that permits:
(1) all other commission members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is being conducted;
to communicate simultaneously with each other during the meeting.
(c) A commission member who participates in a meeting under subsection (b) is considered to be present at the meeting.
(d) A commission member who participates in a meeting under subsection (b) may act as a voting member on official action only if at least two (2) commission members physically present at the place where the meeting is being conducted concur in the official action.
(e) The memoranda of the meeting prepared under IC 5-14-1.5-4 must also state the name of each member who:
(1) was physically present at the place where the meeting was conducted;
(2) participated in the meeting by using a means of communication described in subsection (b); or
(3) was absent.
(f) A commission member who participates in a meeting under subsection (b) may not cast the deciding vote on any official action.
As added by P.L.89-2006, SEC.4.

IC 4-2-6-4.3 Version b
Meetings
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4.3. The commission may not conduct a hearing under section 4(b)(2)(G) of this chapter by using electronic communication under IC 5-14-1.5-3.6.
As added by P.L.89-2006, SEC.4. Amended by P.L.134-2012, SEC.1.

IC 4-2-6-4.5
Violations reported; report to commission of action taken
Sec. 4.5. Whenever an appointing authority or a state officer receives a report under section 4(b)(2)(H) of this chapter, the

appointing authority or state officer shall report to the commission the action taken in response to the report. The commission may require in the report that the appointing authority or the state officer submit the response required by this section in a reasonable, specified amount of time.
As added by P.L.13-1987, SEC.8. Amended by P.L.9-1990, SEC.5; P.L.89-2006, SEC.5.

IC 4-2-6-5
Repealed
(Repealed by P.L.222-2005, SEC.50.)

IC 4-2-6-5.5
Conflict of interest; advisory opinion by commission
Sec. 5.5. (a) A current state officer, employee, or special state appointee shall not knowingly:
(1) accept other employment involving compensation of substantial value if the responsibilities of that employment are inherently incompatible with the responsibilities of public office or require the individual's recusal from matters so central or critical to the performance of the individual's official duties that the individual's ability to perform those duties would be materially impaired;
(2) accept employment or engage in business or professional activity that would require the individual to disclose confidential information that was gained in the course of state employment; or
(3) use or attempt to use the individual's official position to secure unwarranted privileges or exemptions that are:
(A) of substantial value; and
(B) not properly available to similarly situated individuals outside state government.
(b) A written advisory opinion issued by the commission or the individual's appointing authority or agency ethics officer granting approval of outside employment is conclusive proof that an individual is not in violation of subsection (a)(1) or (a)(2).
As added by P.L.222-2005, SEC.5. Amended by P.L.89-2006, SEC.6.

IC 4-2-6-6
Present or former state officers, employees, and special state appointees; compensation resulting from confidential information
Sec. 6. No state officer or employee, former state officer or employee, special state appointee, or former special state appointee shall accept any compensation from any employment, transaction, or investment which was entered into or made as a result of material information of a confidential nature.
(Formerly: Acts 1974, P.L.4, SEC.2.) As amended by P.L.15-1992, SEC.4; P.L.89-2006, SEC.7.

IC 4-2-6-7 State officers and employees; excess compensation for sale or lease; advisory body member exception
Sec. 7. (a) This section does not apply to a special state appointee who serves only as a member of an advisory body.
(b) A state officer, employee, or special state appointee may not receive compensation:
(1) for the sale or lease of any property or service which substantially exceeds that which the state officer, employee, or special state appointee would charge in the ordinary course of business; and
(2) from any person whom the state officer, employee, or special state appointee knows or, in the exercise of reasonable care and diligence should know, has a business relationship with the agency in which the state officer, employee, or special state appointee holds a position.
(Formerly: Acts 1974, P.L.4, SEC.2.) As amended by P.L.9-1990, SEC.6; P.L.89-2006, SEC.8.

IC 4-2-6-8
Financial disclosure; filing false statement; penalty
Sec. 8. (a) The following persons shall file a written financial disclosure statement:
(1) The governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, and state superintendent of public instruction.
(2) Any candidate for one (1) of the offices in subdivision (1) who is not the holder of one (1) of those offices.
(3) Any person who is the appointing authority of an agency.
(4) The director of each division of the department of administration.
(5) Any purchasing agent within the procurement division of the department of administration.
(6) Any agency employee, special state appointee, former agency employee, or former special state appointee with final purchasing authority.
(7) The chief investment officer employed by the Indiana public retirement system.
(8) Any employee of the Indiana public retirement system whose duties include the recommendation, selection, and management of:
(A) the investments of the funds administered by the Indiana public retirement system;
(B) the investment options offered in the annuity savings accounts in the public employees' retirement fund and the Indiana state teachers' retirement fund;
(C) the investment options offered in the legislators' defined contribution plan; or
(D) investment managers, investment advisors, and other investment service providers of the Indiana public retirement system. (9) An employee required to do so by rule adopted by the inspector general.
(b) The statement shall be filed with the inspector general as follows:
(1) Not later than February 1 of every year, in the case of the state officers and employees enumerated in subsection (a).
(2) If the individual has not previously filed under subdivision (1) during the present calendar year and is filing as a candidate for a state office listed in subsection (a)(1), before filing a declaration of candidacy under IC 3-8-2 or IC 3-8-4-11, petition of nomination under IC 3-8-6, or declaration of intent to be a write-in candidate under IC 3-8-2-2.5, or before a certificate of nomination is filed under IC 3-8-7-8, in the case of a candidate for one (1) of the state offices (unless the statement has already been filed when required under IC 3-8-4-11).
(3) Not later than sixty (60) days after employment or taking office, unless the previous employment or office required the filing of a statement under this section.
(4) Not later than thirty (30) days after leaving employment or office, unless the subsequent employment or office requires the filing of a statement under this section.
The statement must be made under affirmation.
(c) The statement shall set forth the following information for the preceding calendar year or, in the case of a state officer or employee who leaves office or employment, the period since a previous statement was filed:
(1) The name and address of any person known:
(A) to have a business relationship with the agency of the state officer or employee or the office sought by the candidate; and
(B) from whom the state officer, candidate, or the employee, or that individual's spouse or unemancipated children received a gift or gifts having a total fair market value in excess of one hundred dollars ($100).
(2) The location of all real property in which the state officer, candidate, or the employee or that individual's spouse or unemancipated children has an equitable or legal interest either amounting to five thousand dollars ($5,000) or more or comprising ten percent (10%) of the state officer's, candidate's, or the employee's net worth or the net worth of that individual's spouse or unemancipated children. An individual's primary personal residence need not be listed, unless it also serves as income property.
(3) The names and the nature of the business of the employers of the state officer, candidate, or the employee and that individual's spouse.
(4) The following information about any sole proprietorship owned or professional practice operated by the state officer, candidate, or the employee or that individual's spouse:
(A) The name of the sole proprietorship or professional

practice.
(B) The nature of the business.
(C) Whether any clients are known to have had a business relationship with the agency of the state officer or employee or the office sought by the candidate.
(D) The name of any client or customer from whom the state officer, candidate, employee, or that individual's spouse received more than thirty-three percent (33%) of the state officer's, candidate's, employee's, or that individual's spouse's nonstate income in a year.
(5) The name of any partnership of which the state officer, candidate, or the employee or that individual's spouse is a member and the nature of the partnership's business.
(6) The name of any corporation (other than a church) of which the state officer, candidate, or the employee or that individual's spouse is an officer or a director and the nature of the corporation's business.
(7) The name of any corporation in which the state officer, candidate, or the employee or that individual's spouse or unemancipated children own stock or stock options having a fair market value in excess of ten thousand dollars ($10,000). However, if the stock is held in a blind trust, the name of the administrator of the trust must be disclosed on the statement instead of the name of the corporation. A time or demand deposit in a financial institution or insurance policy need not be listed.
(8) The name and address of the most recent former employer.
(9) Additional information that the person making the disclosure chooses to include.
Any such state officer, candidate, or employee may file an amended statement upon discovery of additional information required to be reported.
(d) A person who:
(1) fails to file a statement required by rule or this section in a timely manner; or
(2) files a deficient statement;
upon a majority vote of the commission, is subject to a civil penalty at a rate of not more than ten dollars ($10) for each day the statement remains delinquent or deficient. The maximum penalty under this subsection is one thousand dollars ($1,000).
(e) A person who intentionally or knowingly files a false statement commits a Class A infraction.
(Formerly: Acts 1974, P.L.4, SEC.2.) As amended by P.L.12-1983, SEC.5; P.L.13-1987, SEC.9; P.L.9-1990, SEC.7; P.L.3-1993, SEC.237; P.L.44-2001, SEC.3; P.L.14-2004, SEC.180; P.L.222-2005, SEC.6; P.L.89-2006, SEC.9; P.L.23-2011, SEC.2.

IC 4-2-6-9
Conflict of economic interests
Sec. 9. (a) A state officer, an employee, or a special state

appointee may not participate in any decision or vote if the state officer, employee, or special state appointee has knowledge that any of the following has a financial interest in the outcome of the matter:
(1) The state officer, employee, or special state appointee.
(2) A member of the immediate family of the state officer, employee, or special state appointee.
(3) A business organization in which the state officer, employee, or special state appointee is serving as an officer, a director, a trustee, a partner, or an employee.
(4) Any person or organization with whom the state officer, employee, or special state appointee is negotiating or has an arrangement concerning prospective employment.
(b) A state officer, an employee, or a special state appointee who identifies a potential conflict of interest shall notify the person's appointing authority and seek an advisory opinion from the commission by filing a written description detailing the nature and circumstances of the particular matter and making full disclosure of any related financial interest in the matter. The commission shall:
(1) with the approval of the appointing authority, assign the particular matter to another person and implement all necessary procedures to screen the state officer, employee, or special state appointee seeking an advisory opinion from involvement in the matter; or
(2) make a written determination that the interest is not so substantial that the commission considers it likely to affect the integrity of the services that the state expects from the state officer, employee, or special state appointee.
(c) A written determination under subsection (b)(2) constitutes conclusive proof that it is not a violation for the state officer, employee, or special state appointee who sought an advisory opinion under this section to participate in the particular matter. A written determination under subsection (b)(2) shall be filed with the appointing authority.
(Formerly: Acts 1974, P.L.4, SEC.2.) As amended by P.L.9-1990, SEC.8; P.L.15-1992, SEC.5; P.L.22-1995, SEC.2; P.L.222-2005, SEC.7.

IC 4-2-6-10
Repealed
(Repealed by Acts 1978, P.L.2, SEC.428.)

IC 4-2-6-10.5
Prohibition against financial interest in contract; exceptions
Sec. 10.5. (a) Subject to subsection (b), a state officer, an employee, or a special state appointee may not knowingly have a financial interest in a contract made by an agency.
(b) The prohibition in subsection (a) does not apply to:
(1) a state officer, an employee, or a special state appointee who does not participate in or have official responsibility for any of the activities of the contracting agency, if: (A) the contract is made after public notice or, where applicable, through competitive bidding;
(B) the state officer, employee, or special state appointee files with the commission a statement making full disclosure of all related financial interests in the contract;
(C) the contract can be performed without compromising the performance of the official duties and responsibilities of the state officer, employee, or special state appointee; and
(D) in the case of a contract for professional services, the appointing authority of the contracting agency makes and files a written certification with the commission that no other state officer, employee, or special state appointee of that agency is available to perform those services as part of the regular duties of the state officer, employee, or special state appointee; or
(2) a state officer, an employee, or a special state appointee who, acting in good faith, learns of an actual or prospective violation of the prohibition in subsection (a), if, not later than thirty (30) days after learning of the actual or prospective violation, the state officer, employee, or special state appointee:
(A) makes a full written disclosure of any financial interests to the contracting agency and the commission; and
(B) terminates or disposes of the financial interest.
As added by P.L.222-2005, SEC.8.

IC 4-2-6-11
One year restriction on certain employment or representation; advisory opinion; exceptions
Sec. 11. (a) As used in this section, "particular matter" means:
(1) an application;
(2) a business transaction;
(3) a claim;
(4) a contract;
(5) a determination;
(6) an enforcement proceeding;
(7) an investigation;
(8) a judicial proceeding;
(9) a lawsuit;
(10) a license;
(11) an economic development project; or
(12) a public works project.
The term does not include the proposal or consideration of a legislative matter or the proposal, consideration, adoption, or implementation of a rule or an administrative policy or practice of general application.
(b) This subsection applies only to a person who served as a state officer, employee, or special state appointee after January 10, 2005. A former state officer, employee, or special state appointee may not accept employment or receive compensation:
(1) as a lobbyist; (2) from an employer if the former state officer, employee, or special state appointee was:
(A) engaged in the negotiation or the administration of one (1) or more contracts with that employer on behalf of the state or an agency; and
(B) in a position to make a discretionary decision affecting the:
(i) outcome of the negotiation; or
(ii) nature of the administration; or
(3) from an employer if the former state officer, employee, or special state appointee made a regulatory or licensing decision that directly applied to the employer or to a parent or subsidiary of the employer;
before the elapse of at least three hundred sixty-five (365) days after the date on which the former state officer, employee, or special state appointee ceases to be a state officer, employee, or special state appointee.
(c) A former state officer, employee, or special state appointee may not represent or assist a person in a particular matter involving the state if the former state officer, employee, or special state appointee personally and substantially participated in the matter as a state officer, employee, or special state appointee, even if the former state officer, employee, or special state appointee receives no compensation for the representation or assistance.
(d) A former state officer, employee, or special state appointee may not accept employment or compensation from an employer if the circumstances surrounding the employment or compensation would lead a reasonable person to believe that:
(1) employment; or
(2) compensation;
is given or had been offered for the purpose of influencing the former state officer, employee, or special state appointee in the performance of his or her duties or responsibilities while a state officer, an employee, or a special state appointee.
(e) A written advisory opinion issued by the commission certifying that:
(1) employment of;
(2) representation by; or
(3) assistance from;
the former state officer, employee, or special state appointee does not violate this section is conclusive proof that a former state officer, employee, or special state appointee is not in violation of this section.
(f) Subsection (b) does not apply to a special state appointee who serves only as a member of an advisory body.
(g) An employee's or a special state appointee's state officer or appointing authority may waive application of subsection (b) or (c) in individual cases when consistent with the public interest. Waivers must be in writing and filed with the commission. The inspector general may adopt rules under IC 4-22-2 to establish criteria for post

employment waivers.
As added by P.L.9-1990, SEC.9. Amended by P.L.15-1992, SEC.6; P.L.222-2005, SEC.9; P.L.89-2006, SEC.10; P.L.1-2007, SEC.3.

IC 4-2-6-11.5
Lobbyists prohibited from serving on executive branch boards, commissions, authorities, or task forces; exception for advisory bodies
Sec. 11.5. (a) This section applies only to a special state appointee appointed after January 10, 2005.
(b) Except as provided in subsection (c), a lobbyist may not serve as a special state appointee.
(c) A lobbyist may serve as a member of an advisory body.
As added by P.L.222-2005, SEC.10. Amended by P.L.89-2006, SEC.11.

IC 4-2-6-12
Violations; penalties; sanctions
Sec. 12. If the commission finds a violation of this chapter, IC 4-2-7, or IC 4-2-8, or a rule adopted under this chapter IC 4-2-7, or IC 4-2-8, in a proceeding under section 4 of this chapter, the commission may take any of the following actions:
(1) Impose a civil penalty upon a respondent not to exceed three (3) times the value of any benefit received from the violation.
(2) Cancel a contract.
(3) Bar a person from entering into a contract with an agency or a state officer for a period specified by the commission.
(4) Order restitution or disgorgement.
(5) Reprimand, suspend, or terminate an employee or a special state appointee.
(6) Reprimand or recommend the impeachment of a state officer.
(7) Bar a person from future state employment as an employee or future appointment as a special state appointee.
(8) Revoke a license or permit issued by an agency.
(9) Bar a person from obtaining a license or permit issued by an agency.
(10) Revoke the registration of a person registered as a lobbyist under IC 4-2-8.
(11) Bar a person from future lobbying activity with a state officer or agency.
As added by P.L.9-1990, SEC.10. Amended by P.L.15-1992, SEC.7; P.L.222-2005, SEC.11; P.L.89-2006, SEC.12.

IC 4-2-6-13
Retaliation against employee or former employee for filing complaint or furnishing information or testimony
Sec. 13. (a) Except as provided in subsection (b), a state officer, an employee, or a special state appointee shall not retaliate or threaten to retaliate against an employee, a former employee, a

special state appointee, or a former special state appointee because the employee, former employee, special state appointee, or former special state appointee did any of the following:
(1) Filed a complaint with the commission or the inspector general.
(2) Provided information to the commission or the inspector general.
(3) Testified at a commission proceeding.
(b) A state officer, an employee, or a special state appointee may take appropriate action against an employee who took any of the actions listed in subsection (a) if the employee or special state appointee:
(1) did not act in good faith; or
(2) knowingly or recklessly provided false information or testimony to the commission.
(c) A person who violates this section is subject to action under section 12 of this chapter and criminal prosecution under IC 35-44.2-1-2.
As added by P.L.15-1992, SEC.8. Amended by P.L.44-2001, SEC.4; P.L.222-2005, SEC.12; P.L.89-2006, SEC.13; P.L.126-2012, SEC.2.

IC 4-2-6-14
Prohibitions; criminal penalty
Sec. 14. (a) A person may not do any of the following:
(1) Knowingly or intentionally induce or attempt to induce, by threat, coercion, suggestion, or false statement, a witness or informant in a commission proceeding or investigation conducted by the inspector general to do any of the following:
(A) Withhold or unreasonably delay the production of any testimony, information, document, or thing.
(B) Avoid legal process summoning the person to testify or supply evidence.
(C) Fail to appear at a proceeding or investigation to which the person has been summoned.
(D) Make, present, or use a false record, document, or thing with the intent that the record, document, or thing appear in a commission proceeding or investigation to mislead a commissioner or commission employee.
(2) Alter, damage, or remove a record, document, or thing except as permitted or required by law, with the intent to prevent the record, document, or thing from being produced or used in a commission proceeding or investigation conducted by the inspector general.
(3) Make, present, or use a false record, document, or thing with the intent that the record, document, or thing appear in a commission proceeding or investigation to mislead a commissioner or commission employee.
(b) A person who violates subsection (a) is subject to criminal prosecution under IC 35-44.2-1-3.
As added by P.L.44-2001, SEC.5. Amended by P.L.222-2005,

SEC.13; P.L.126-2012, SEC.3.

IC 4-2-6-15
Communications paid for with appropriations or from securities division enforcement account; use of state officer's name or likeness prohibited; exceptions
Sec. 15. (a) This section does not apply to the following:
(1) A communication made by the governor concerning the public health or safety.
(2) A communication:
(A) that a compelling public policy reason justifies the state officer to make; and
(B) the expenditure for which is approved by the budget agency after an advisory recommendation from the budget committee.
(b) This section does not prohibit a state officer from using in a communication the title of the office the state officer holds.
(c) As used in this section, "communication" refers only to the following:
(1) An audio communication.
(2) A video communication.
(3) A print communication in a newspaper (as defined in IC 5-3-1-0.4).
(d) A state officer may not use the state officer's name or likeness in a communication paid for entirely or in part with appropriations made by the general assembly, regardless of the source of the money.
(e) A state officer may not use the state officer's name or likeness in a communication paid for entirely or in part with:
(1) money from the securities division enforcement account established under IC 23-19-6-1(f); or
(2) appropriations from the state general fund made under IC 23-19-6-1(f).
As added by P.L.58-2010, SEC.33. Amended by P.L.114-2010, SEC.1.

IC 4-2-6-16
Nepotism
Sec. 16. (a) This chapter does not prohibit the continuation of a job assignment that existed on July 1, 2012.
(b) As used in this section, "employed" refers to all employment, including full-time, part-time, temporary, intermittent, or hourly. The term includes service as a state officer or special state appointee.
(c) An individual employed in an agency may not hire a relative.
(d) Except as provided in subsection (e), an individual may not be employed in the same agency in which an individual's relative is the appointing authority.
(e) An individual may be employed in the same agency in which the individual's relative is the appointing authority, if the individual has been employed in the same agency for at least twelve (12) consecutive months immediately preceding the date the individual's

relative becomes the appointing authority.
(f) Except as provided in subsection (e), an individual may not be placed in a relative's direct line of supervision.
(g) An individual employed in an agency may not contract with or supervise the work of a business entity of which a relative is a partner, executive officer, or sole proprietor.
(h) Any person within an agency who knowingly participates in a violation of this chapter is subject to the penalties set forth in section 12 of this chapter.
As added by P.L.105-2012, SEC.2.-



CHAPTER 7. THE INSPECTOR GENERAL

IC 4-2-7-2
Inspector general; powers and duties; appointment and removal; reappointment; compensation
Sec. 2. (a) There is established the office of the inspector general. The office of the inspector general consists of the inspector general, who is the director of the office, and an additional staff of deputy inspectors general, investigators, auditors, and clerical employees appointed by the inspector general as necessary to carry out the duties of the inspector general. The inspector general shall provide rooms and staff assistance for the ethics commission.
(b) The inspector general is responsible for addressing fraud, waste, abuse, and wrongdoing in agencies.
(c) The governor shall appoint the inspector general. The inspector general:
(1) except as provided in subdivision (2), shall be appointed for a term that expires on the earlier of the date that:
(A) the term of the governor who appointed the inspector

general expires; or
(B) the governor leaves office;
(2) may only be removed from office by the governor for:
(A) neglect of duty;
(B) misfeasance;
(C) malfeasance; or
(D) nonfeasance;
(3) must be an attorney licensed to practice law in Indiana; and
(4) is entitled to receive compensation set by the governor and approved by the budget agency.
If the governor is reelected, the governor may reappoint the inspector general for an additional term. The inspector general's compensation may not be reduced during the inspector general's continuance in office.
(d) Subject to the approval of the budget agency, the inspector general shall fix the salary of all other employees of the office of the inspector general.
(e) Except for information declared confidential under this chapter, records of the office of the inspector general are subject to public inspection under IC 5-14-3.
(f) IC 5-14-1.5 (the open door law) applies to public meetings of the office of the inspector general.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-3
Duties; criminal investigation; recommendations; annual report
Sec. 3. The inspector general shall do the following:
(1) Initiate, supervise, and coordinate investigations.
(2) Recommend policies and carry out other activities designed to deter, detect, and eradicate fraud, waste, abuse, mismanagement, and misconduct in state government.
(3) Receive complaints alleging the following:
(A) A violation of the code of ethics.
(B) Bribery (IC 35-44.1-1-2).
(C) Official misconduct (IC 35-44.1-1-1).
(D) Conflict of interest (IC 35-44.1-1-4).
(E) Profiteering from public service (IC 35-44.1-1-5).
(F) A violation of the executive branch lobbying rules.
(G) A violation of a statute or rule relating to the purchase of goods or services by a current or former employee, state officer, special state appointee, lobbyist, or person who has a business relationship with an agency.
(4) If the inspector general has reasonable cause to believe that a crime has occurred or is occurring, report the suspected crime to:
(A) the governor; and
(B) appropriate state or federal law enforcement agencies and prosecuting authorities having jurisdiction over the matter.
(5) Adopt rules under IC 4-22-2 to implement IC 4-2-6 and this

chapter.
(6) Adopt rules under IC 4-22-2 and section 5 of this chapter to implement a code of ethics.
(7) Ensure that every:
(A) employee;
(B) state officer;
(C) special state appointee; and
(D) person who has a business relationship with an agency;
is properly trained in the code of ethics.
(8) Provide advice to an agency on developing, implementing, and enforcing policies and procedures to prevent or reduce the risk of fraudulent or wrongful acts within the agency.
(9) Recommend legislation to the governor and general assembly to strengthen public integrity laws, including the code of ethics for state officers, employees, special state appointees, and persons who have a business relationship with an agency, including whether additional specific state officers, employees, or special state appointees should be required to file a financial disclosure statement under IC 4-2-6-8.
(10) Annually submit a report to the legislative council detailing the inspector general's activities. The report must be in an electronic format under IC 5-14-6.
(11) Prescribe and provide forms for statements required to be filed under IC 4-2-6 or this chapter.
(12) Accept and file information that:
(A) is voluntarily supplied; and
(B) exceeds the requirements of this chapter.
(13) Inspect financial disclosure forms.
(14) Notify persons who fail to file forms required under IC 4-2-6 or this chapter.
(15) Develop a filing, a coding, and an indexing system required by IC 4-2-6 and IC 35-44.1-1.
(16) Prepare interpretive and educational materials and programs.
As added by P.L.222-2005, SEC.14. Amended by P.L.89-2006, SEC.14; P.L.1-2007, SEC.4; P.L.126-2012, SEC.4.

IC 4-2-7-4
Powers; subpoena and contempt; reports; serving as special prosecuting attorney; civil and criminal actions
Sec. 4. To carry out the duties described in section 3 of this chapter, the inspector general has the following powers:
(1) As part of an investigation, the inspector general may:
(A) administer oaths;
(B) examine witnesses under oath;
(C) issue subpoenas and subpoenas duces tecum; and
(D) examine the records, reports, audits, reviews, papers, books, recommendations, contracts, correspondence, or any other documents maintained by an agency.
(2) The inspector general may apply to a circuit or superior

court for an order holding an individual in contempt of court if the individual refuses to give sworn testimony under a subpoena issued by the inspector general or otherwise disobeys a subpoena or subpoena duces tecum issued by the inspector general.
(3) The inspector general shall prepare a report summarizing the results of every investigation. The report is confidential in accordance with section 8 of this chapter.
(4) If the attorney general has elected not to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained, the inspector general may file a civil action for the recovery of the funds in accordance with section 6 of this chapter.
(5) The inspector general may prosecute a criminal matter as a special prosecuting attorney or special deputy prosecuting attorney in accordance with:
(A) section 7 of this chapter; or
(B) IC 33-39-2-6.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-5
Code of ethics; filing ethics complaint
Sec. 5. (a) The inspector general shall adopt rules under IC 4-22-2 establishing a code of ethics for the conduct of state business. The code of ethics must be consistent with Indiana law.
(b) If the inspector general investigates and determines that there is specific and credible evidence that a current or former employee, a current or former state officer, a current or former special state appointee, or a person who has or had a business relationship with an agency has violated the code of ethics, the inspector general may:
(1) file a complaint with the ethics commission and represent the state in a public proceeding before the ethics commission as prescribed in IC 4-2-6-4; or
(2) file a complaint with the ethics commission and negotiate an agreed settlement for approval by the ethics commission according to its rules.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-6
Misconduct involving state business; report to attorney general; inspector general's authority to bring civil action
Sec. 6. (a) This section applies if the inspector general finds evidence of misfeasance, malfeasance, nonfeasance, misappropriation, fraud, or other misconduct that has resulted in a financial loss to the state or in an unlawful benefit to an individual in the conduct of state business.
(b) If the inspector general finds evidence described in subsection (a), the inspector general shall certify a report of the matter to the attorney general and provide the attorney general with any relevant documents, transcripts, or written statements. Not later than one

hundred eighty (180) days after receipt of the report from the inspector general, the attorney general shall do one (1) of the following:
(1) File a civil action (including an action upon a state officer's official bond) to secure for the state the recovery of funds misappropriated, diverted, missing, or unlawfully gained. Upon request of the attorney general, the inspector general shall assist the attorney general in the investigation, preparation, and prosecution of the civil action.
(2) Inform the inspector general that the attorney general does not intend to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained. If the attorney general elects not to file a civil action, the attorney general shall return to the inspector general all documents and files initially provided by the inspector general.
(3) Inform the inspector general that the attorney general is diligently investigating the matter and after further investigation may file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained. However, if more than three hundred sixty-five (365) days have passed since the inspector general certified the report to the attorney general, the attorney general loses the authority to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained and shall return to the inspector general all documents and files initially provided by the inspector general.
(c) If the inspector general has found evidence described in subsection (a) and reported to the attorney general under subsection (b) and:
(1) the attorney general has elected under subsection (b)(2) not to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained; or
(2) under subsection (b)(3) more than three hundred sixty-five (365) days have passed since the inspector general certified the report to the attorney general under subsection (b) and the attorney general has not filed a civil action;
the inspector general may file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained.
(d) If the inspector general has found evidence described in subsection (a), the inspector general may institute forfeiture proceedings under IC 34-24-2 in a court having jurisdiction in a county where property derived from or realized through the misappropriation, diversion, disappearance, or unlawful gain of state funds may be located, unless a prosecuting attorney has already instituted forfeiture proceedings against that property.
(e) The inspector general may directly institute civil proceedings against a person who has failed to pay civil penalties imposed by the ethics commission under IC 4-2-6-12.
As added by P.L.222-2005, SEC.14. Amended by P.L.126-2012, SEC.5; P.L.136-2012, SEC.1.
IC 4-2-7-7
Crimes; inspector general's duty to report to prosecuting attorney; governor's recommendation; appointment of special prosecutor by court of appeals judge; selection; powers and limitations; indictment
Sec. 7. (a) If the inspector general discovers evidence of criminal activity, the inspector general shall certify to the appropriate prosecuting attorney the following information:
(1) The identity of any person who may be involved in the criminal activity.
(2) The criminal statute that the inspector general believes has been violated.
In addition, the inspector general shall provide the prosecuting attorney with any relevant documents, transcripts, or written statements. If the prosecuting attorney decides to prosecute the crime described in the information certified to the prosecuting attorney, or any other related crimes, the inspector general shall cooperate with the prosecuting attorney in the investigation and prosecution of the case. Upon request of the prosecuting attorney, the inspector general may participate on behalf of the state in any resulting criminal trial.
(b) If:
(1) the prosecuting attorney to whom the inspector general issues a certification under subsection (a):
(A) is disqualified from investigating or bringing a criminal prosecution in the matter addressed in the certification;
(B) does not file an information or seek an indictment not later than one hundred eighty (180) days after the date on which the inspector general certified the information to the prosecuting attorney; or
(C) refers the case back to the inspector general; and
(2) the inspector general finds that there may be probable cause to believe that a person identified in a certification under subsection (a)(1) has violated a criminal statute identified in a certification under subsection (a)(2);
the inspector general may request that the governor recommend the inspector general be appointed as a special prosecuting attorney under subsection (h) so that the inspector general may prosecute the matter addressed in the certification.
(c) The governor may recommend the inspector general be appointed as a special prosecuting attorney if:
(1) one (1) of the conditions set forth in subsection (b)(1) relating to the prosecuting attorney is met; and
(2) the governor finds that the appointment of the inspector general as a special prosecuting attorney is in the best interests of justice.
(d) If the governor has recommended the appointment of the inspector general as a special prosecuting attorney, the inspector general shall file a notice with the chief judge of the court of appeals, stating:
(1) that the governor has recommended that the inspector

general be appointed as a special prosecutor;
(2) the name of the county in which the crime that the inspector general intends to prosecute is alleged to have been committed; and
(3) that the inspector general requests the chief judge to assign a court of appeals judge to determine whether the inspector general should be appointed as a special prosecuting attorney.
Upon receipt of the notice, the chief judge of the court of appeals shall randomly select a judge of the court of appeals to determine whether the inspector general should be appointed as a special prosecuting attorney. The chief judge shall exclude from the random selection a judge who resided in the county in which the crime is alleged to have been committed at the time the judge was appointed to the court of appeals.
(e) The inspector general shall file a verified petition for appointment as a special prosecuting attorney with the court of appeals judge assigned under subsection (d). In the verified petition, the inspector general shall set forth why the inspector general should be appointed as a special prosecutor. The inspector general may support the verified petition by including relevant documents, transcripts, or written statements in support of the inspector general's position. The inspector general shall serve a copy of the verified petition, along with any supporting evidence, on the prosecuting attorney to whom the case was originally certified under subsection (a).
(f) The prosecuting attorney shall file a verified petition in support of or opposition to the inspector general's verified petition for appointment as a special prosecuting attorney not later than fifteen (15) days after receipt of the inspector general's verified petition for appointment as a special prosecuting attorney.
(g) Upon a showing of particularized need, the court of appeals judge may order the verified petitions filed by the inspector general and the prosecuting attorney to be confidential.
(h) After considering the verified petitions, the court of appeals judge may appoint the inspector general or a prosecuting attorney, other than the prosecuting attorney to whom the case was certified under this section, as a special prosecuting attorney if the judge finds that:
(1) one (1) of the conditions set forth in subsection (b)(1) is met; and
(2) appointment of a special prosecuting attorney is in the best interests of justice.
In making its determination under this subsection, the court of appeals judge shall consider only the arguments and evidence contained in the verified petitions.
(i) Except as provided in subsection (k), a special prosecuting attorney appointed under this section has the same powers as the prosecuting attorney of the county. However, the court of appeals judge shall:
(1) limit the scope of the special prosecuting attorney's duties as

a special prosecuting attorney to include only the investigation or prosecution of a particular case or particular grand jury investigation, including any matter that reasonably results from the investigation, prosecution, or grand jury investigation; and
(2) establish for a time certain the length of the special prosecuting attorney's term.
If the special prosecuting attorney's investigation or prosecution acquires a broader scope or requires additional time to complete, the court of appeals judge may at any time increase the scope of the special prosecuting attorney's duties or establish a longer term for the special prosecuting attorney.
(j) An inspector general or prosecuting attorney appointed to serve as a special prosecuting attorney may appoint one (1) or more deputies who are licensed to practice law in Indiana to serve as a special deputy prosecuting attorney. A special deputy prosecuting attorney is subject to the same statutory restrictions and other restrictions imposed on the special prosecuting attorney by the court of appeals, but otherwise has the same powers as a deputy prosecuting attorney.
(k) An inspector general or prosecuting attorney appointed to serve as a special prosecuting attorney under this section may bring a criminal charge only after obtaining an indictment from a grand jury. An inspector general or prosecuting attorney appointed under this section to serve as a special prosecuting attorney may not bring a criminal charge by filing an information.
(l) The inspector general or a deputy inspector general who is licensed to practice law in Indiana may serve as a special deputy prosecuting attorney under IC 33-39-2-6.
(m) If the court of appeals appoints a prosecuting attorney to serve as a special prosecuting attorney under this section, the inspector general shall reimburse the prosecuting attorney for the reasonable expenses of investigating and prosecuting the case.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-8
Confidentiality of informant; exceptions; records and disclosure; penalties
Sec. 8. (a) The identity of any individual who discloses in good faith to the inspector general information alleging a violation of a state or federal statute, rule, regulation, or ordinance is confidential and may not be disclosed to anyone other than the governor, the staff of the office of the inspector general, or an authority to whom the investigation is subsequently referred or certified, unless:
(1) the inspector general makes a written determination that it is in the public interest to disclose the individual's identity; or
(2) the individual consents in writing to disclosure of the individual's identity.
(b) The investigative records of the inspector general may be kept confidential in whole or in part.
(c) This subsection does not apply to a person who is a party to an

action brought by the inspector general. Information received by the inspector general is not required to be produced in the course of discovery unless ordered by a court after a showing of:
(1) particularized need; and
(2) proof that the information requested cannot be obtained from any other source.
(d) Except as provided in subsection (e), a person who knowingly or intentionally discloses:
(1) confidential information or records; or
(2) the identity of a person whose identity is confidential under subsection (a);
commits unlawful disclosure of confidential information, a Class A misdemeanor.
(e) A person may disclose confidential information or records or the identity of a person whose identity is confidential under subsection (a) if the governor authorizes the disclosure of this information in the public interest.
As added by P.L.222-2005, SEC.14.



CHAPTER 8. REGISTRATION AND REPORTING OF EXECUTIVE BRANCH LOBBYISTS

IC 4-2-8-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.89-2006, SEC.15.

IC 4-2-8-3
Executive branch lobbyists; registration statement; annual report; filing under oath
Sec. 3. (a) An executive branch lobbyist shall file the following with the department:
(1) A registration statement.
(2) An annual report as required by the department.
(b) Statements and reports filed under this section must be filed under oath.
As added by P.L.89-2006, SEC.15.

IC 4-2-8-4
Filing fees; late fees
Sec. 4. (a) The department shall charge each executive branch lobbyist an initial registration fee and an annual report filing fee set by rules adopted by the department under IC 4-22-2.
(b) In the rules adopted under this section, the department may provide for late fees for registration statements and annual reports that are filed late.
As added by P.L.89-2006, SEC.15.

IC 4-2-8-5
Filing materially incorrect statement or report; referral to inspector general; sanctions
Sec. 5. (a) If the department finds that:
(1) a statement or report required to be filed under this chapter was materially incorrect;
(2) the person filing the statement or report was requested to file a corrected statement or report; and
(3) a corrected statement or report has not been filed;
the department may refer the matter to the inspector general or, after a hearing conducted under IC 4-21.5-3, take action under subsection (b).
(b) If the department makes a finding under subsection (a), the

department may do either or both of the following:
(1) Revoke the registration of the person who has failed to file a corrected statement or report.
(2) For a finding made after June 30, 2007, assess a civil penalty on the person who has failed to file a corrected statement or report of not more than five hundred dollars ($500).
As added by P.L.89-2006, SEC.15.

IC 4-2-8-6
Failure to file statement or report; sanctions
Sec. 6. (a) The department may impose either or both of the following sanctions if, after a hearing under IC 4-21.5-3, the department finds that a person has failed to file a registration statement or a report required by this chapter:
(1) Revoke the person's registration.
(2) For a finding made after June 30, 2007, assess a civil penalty on the person of not more than five hundred dollars ($500).
(b) In imposing sanctions under this section, the department shall consider the following:
(1) Whether the failure to file the statement or report was willful or negligent.
(2) Any mitigating circumstances.
As added by P.L.89-2006, SEC.15.

IC 4-2-8-7
Rules; consultation with ethics commission and inspector general
Sec. 7. In consultation with the inspector general and the commission, the department may adopt rules under IC 4-22-2 to accomplish the duties given to the department under this chapter.
As added by P.L.89-2006, SEC.15.






ARTICLE 3. GOVERNOR

CHAPTER 1. THE GOVERNOR

IC 4-3-1-2
Employment of counsel; fugitives from justice; recapture
Sec. 2. He may employ counsel to protect the interest of the state in any matter of litigation where the same is involved; and the expenses incurred under this section, and recapturing fugitives from justice, may be allowed by him and paid out of any money appropriated for that purpose.
(Formerly: Acts 1852, 1RS, c.47, s.2.)

IC 4-3-1-3
Official bonds; suits
Sec. 3. For breach of the condition of any official bond, by which the state is injured, the governor shall direct suit to be brought upon his relation, unless otherwise provided by law; and all costs taxed against such relator shall be paid by the state.
(Formerly: Acts 1852, 1RS, c.47, s.4.)

IC 4-3-1-4
Expenses; contingent fund
Sec. 4. The expenses of the necessary furniture, fuel, stationery, and postage of the governor, and such contingent fund as may be appropriated, shall be paid out of the treasury of the state, on the order of the auditor, as in other cases.
(Formerly: Acts 1852, 1RS, c.47, s.6.)

IC 4-3-1-5
Officers and judges commissioned by governor
Sec. 5. The governor shall commission the following:
(1) All officers designated in the Constitution of the State of Indiana other than members of the general assembly.
(2) All officers elected by the general assembly.
(3) All officers appointed by the governor.
(4) All judges.
(5) All electors and alternate electors for President and Vice President of the United States.
As added by P.L.3-1987, SEC.492. Amended by P.L.3-1993,

SEC.238.

IC 4-3-1-6
Location of residence
Sec. 6. The governor must reside at the seat of government as provided in Article 6, Section 5 of the Constitution of the State of Indiana.
As added by P.L.3-1987, SEC.493.



CHAPTER 2. REPEALED



CHAPTER 3. PENSIONS FOR FORMER GOVERNORS AND SURVIVING SPOUSES

in IC 4-2-1-1 for the remainder of his life; or
(2) if he chooses to begin receiving his retirement benefit on or after the date he reaches age sixty-five (65) years, he may choose to receive:
(A) the retirement benefits he is entitled to, if any, from the public employees' retirement fund; or
(B) forty percent (40%) of the governor's annual salary set in IC 4-2-1-1 for the remainder of his life.
(f) With respect to a governor who is entitled to a retirement benefit under subsection (b):
(1) if he chooses to begin receiving his retirement benefit on or after the date he reaches age sixty-two (62) years but before he reaches age sixty-five (65) years, he may choose to receive:
(A) the retirement benefits he is entitled to, if any, from the public employees' retirement fund;
(B) forty percent (40%) of the governor's annual salary set in IC 4-2-1-1 for the remainder of his life; or
(2) if he chooses to begin receiving his retirement benefit on or after the date he reaches age sixty-five (65) years, he may choose to receive:
(A) the retirement benefits he is entitled to, if any, from the public employees' retirement fund; or
(B) fifty percent (50%) of the governor's annual salary set in IC 4-2-1-1 for the remainder of his life.
As added by Acts 1980, P.L.9, SEC.1. Amended by P.L.6-1996, SEC.1; P.L.22-1998, SEC.1.

IC 4-3-3-2
Pension of surviving spouse; election; limitations; payment
Sec. 2. (a) The surviving spouse of each individual who:
(1) serves as governor; and
(2) is entitled to a retirement benefit under section 1.1 of this chapter;
is entitled to an annual pension.
(b) The pension to which a governor's surviving spouse is entitled under this section shall be paid in equal monthly installments by the treasurer of state on warrant of the auditor of state after a claim has been made for the pension to the auditor by:
(1) the surviving spouse; or
(2) a person acting on behalf of the surviving spouse.
(c) The annual pension to which a governor's surviving spouse is entitled under this section is equal to the following:
(1) For the surviving spouse of a governor who died before July 1, 1998, the greater of:
(A) the annual retirement benefit received by the surviving spouse during the year beginning July 1, 1998; or
(B) ten thousand dollars ($10,000).
(2) For the surviving spouse of a governor who dies after June 30, 1998, the greater of:
(A) fifty percent (50%) of the annual retirement benefit that

the governor to whom the surviving spouse was married was receiving or was entitled to receive on the date of the governor's death; or
(B) ten thousand dollars ($10,000).
(d) The surviving spouse of a governor must make the election required under subsection (c)(1) or (c)(2). Once a surviving spouse has received any pension payment under this section, the election is irrevocable.
(e) A governor's surviving spouse is entitled to receive the pension provided under this section for life unless the surviving spouse remarries.
(f) Notwithstanding any other law to the contrary, the pension provided under this section is in addition to any other retirement benefits a governor's surviving spouse is entitled to receive.
As added by Acts 1980, P.L.9, SEC.2. Amended by P.L.195-1999, SEC.6; P.L.97-2004, SEC.13.

IC 4-3-3-3
Application of chapter
Sec. 3. This chapter applies to any governor of Indiana regardless of whether his service occurred before, on, or after January 14, 1981, and to the surviving spouse of any such governor.
As added by Acts 1980, P.L.9, SEC.3.



CHAPTER 4. REPORTS OF STATE AGENCIES TO GOVERNOR-ELECT



CHAPTER 5. STATE SERVICES AND SPACE MADE AVAILABLE TO GOVERNOR-ELECT

IC 4-3-5-2
State budget; revenue estimate
Sec. 2. The budget agency shall make available to a governor-elect and his designated representatives information on the following:
(1) All information and reports used in the preparation of the state budget;
(2) All information on projected income and revenue estimates for the state.
(Formerly: Acts 1963, c.143, s.2.)

IC 4-3-5-3
Successors to heads of state agencies; furnishing information
Sec. 3. The designated department, agency, commission, and/or division heads will supply their successors with all necessary documents and information vital to the continued operation of the department.
(Formerly: Acts 1963, c.143, s.3.)



CHAPTER 6. GOVERNOR AUTHORIZED TO PRESENT REORGANIZATION PLANS FOR STATE AGENCIES TO THE GENERAL ASSEMBLY

IC 4-3-6-2
Definitions
Sec. 2. As used in this chapter:
(1) "Agency" means any executive or administrative department, commission, council, board, bureau, division, service, office, officer, administration, or other establishment in the executive or administrative branch of the state government not provided for by the constitution. The term "agency" does not include the secretary of state, the auditor of state, the treasurer of state, the lieutenant governor, the state superintendent of public instruction, and the attorney general, nor the departments of which they are, by the statutes first adopted setting out their duties, the administrative heads.
(2) "Reorganization" means:
(A) the transfer of the whole or any part of any agency, or of the whole or any part of the functions thereof, to the jurisdiction and control of any other agency;
(B) the abolition of all or any part of the functions of any agency;
(C) the consolidation or coordination of the whole or any part of any agency, or of the whole or any part of the functions thereof, with the whole or any part of any other agency or the functions thereof;
(D) the consolidation or coordination of any part of any agency or the functions thereof with any other part of the same agency or the functions thereof;
(E) the authorization of any officer to delegate any of his functions; or
(F) the abolition of the whole or any part of any agency which agency or part does not have, or upon the taking effect of a reorganization plan will not have, any functions.
(Formerly: Acts 1967, c.9, s.2.) As amended by P.L.5-1984, SEC.10.

IC 4-3-6-3
Purposes of reorganization
Sec. 3. (a) The governor shall examine, and from time to time reexamine, the organization of all agencies of the state government, and shall determine what changes therein are necessary to accomplish the following purposes:
(1) To promote the better execution of the laws, the more

effective management of the executive and administrative branch of the government and of its agencies and functions, and expeditious administration of the public business.
(2) To reduce expenditures and promote economy to the fullest extent consistent with the efficient operation of the government.
(3) To increase the efficiency of the operations of the government to the fullest extent practicable.
(4) To group, coordinate, and consolidate agencies and functions of the government, as nearly as possible according to major purposes.
(5) To reduce the number of agencies by consolidating those having similar functions under a single head, and to abolish such agencies or functions thereof as may not be necessary for the efficient conduct of the government.
(6) To eliminate overlapping and duplication of effort.
(7) To increase the control of the electorate over the policy making functions of government.
(b) The general assembly declares that the public interest demands the carrying out of the purposes specified in this section, and that these purposes may be accomplished in great measure by proceeding under the provisions of this chapter.
(Formerly: Acts 1967, c.9, s.3.) As amended by P.L.5-1984, SEC.11.

IC 4-3-6-4
Governor; preparation of plan; message to general assembly
Sec. 4. Whenever the governor, after investigation, finds that:
(1) the transfer of the whole or any part of any agency, or of the whole or any part of the functions thereof, to the jurisdiction and control of any other agency;
(2) the abolition of all or any part of the functions of any agency;
(3) the consolidation or coordination of the whole or any part of any agency, or of the whole or any part of the functions thereof, with the whole or any part of any other agency or the functions thereof;
(4) the consolidation or coordination of any part of any agency or the functions thereof with any other part of the same agency or the functions thereof;
(5) the authorization of any officer to delegate any of that officer's functions; or
(6) the abolition of the whole or any part of any agency which agency or part does not have, or upon the taking effect of the reorganization plan will not have any functions;
is necessary to accomplish one (1) or more of the purposes of this chapter, the governor shall prepare a reorganization plan for accomplishing the changes in government indicated by the governor's findings included in the plan, and shall submit the plan in an electronic format under IC 5-14-6 to the general assembly, together with a declaration that, with respect to each reorganization included in the plan the governor has found that the reorganization is

necessary to accomplish one (1) or more of the purposes of this chapter. The governor, in the message submitting a reorganization plan, shall specify, with respect to each abolition of a function included in the plan, the statutory authority for the exercise of the function, and shall specify the reduction of expenditures which it is probable will be brought about by the taking effect of the reorganizations included in the plan.
(Formerly: Acts 1967, c.9, s.4.) As amended by P.L.5-1984, SEC.12; P.L.17-1985, SEC.1; P.L.28-2004, SEC.15.

IC 4-3-6-5
Name of agencies; personnel; transfer of records and property; unexpended balances of appropriation; enumerating statutes repealed
Sec. 5. Any reorganization plan submitted by the governor under this chapter:
(a) shall change, in cases he deems necessary, the name of any agency affected by a reorganization, and the title of its head; and shall designate the name of any agency resulting from a reorganization and the title of its head;
(b) may include provisions for the appointment and compensation of the head and one (1) or more other officers of any agency, including an agency resulting from a consolidation or other type of reorganization, if the governor finds, and in his message submitting the plan declares, that by reason of a reorganization made by the plan such provisions are necessary. The head so provided for may be an individual, or may be a commission or board with two (2) or more members. The terms of office of any appointee shall not be fixed at more than four (4) years. The compensation shall not be at a rate in excess of that found by the governor to prevail in respect of comparable officers in the executive and administrative branch;
(c) shall make provisions for the transfer or other disposition of the records, property, and personnel affected by any reorganization;
(d) shall make provision for the transfer of such unexpended balances of appropriations, and of other funds, available for use in connection with any function or agency affected by a reorganization, as he deems necessary by reason of the reorganization for use in connection with the functions affected by the reorganization, or for the use of the agency which has such functions after the reorganization plan is effective. Unexpended balances so transferred shall be used only for the purposes for which the appropriation was originally made;
(e) shall make provision for terminating the affairs of any agency abolished; and
(f) shall enumerate all statutes which may be repealed if the reorganization plan becomes effective.
(Formerly: Acts 1967, c.9, s.5.) As amended by P.L.5-1984, SEC.13.
IC 4-3-6-6
Effect of plans
Sec. 6. No reorganization plan shall provide for, and no reorganization under this chapter shall have the effect of:
(a) abolishing or transferring a constitutional office or the attorney general or the functions thereof, or consolidating any two (2) such offices or the functions provided such offices in the first statute prescribing the functions and duties of such offices;
(b) continuing any agency beyond the period authorized by law for its existence or beyond the time when it would have terminated if the reorganization had not been made;
(c) continuing any function beyond the period authorized by law for its exercise, or beyond the time when it would have terminated if the reorganization had not been made; or
(d) increasing the term of any office beyond that provided by law for the office.
(Formerly: Acts 1967, c.9, s.6.) As amended by P.L.5-1984, SEC.14.

IC 4-3-6-7
Presenting plan to general assembly in form of bill; enactment
Sec. 7. (a) Each reorganization plan shall be presented by the governor to the general assembly in the form of a bill.
(b) Each reorganization plan so submitted by the governor shall take effect if and when it is enacted as a law by the general assembly in accordance with the constitution of the state of Indiana.
(Formerly: Acts 1967, c.9, s.7.)

IC 4-3-6-8
Effect of reorganization; regulations and other actions; vested functions
Sec. 8. (a) An act and any regulation or other action made, prescribed, issued, granted, or performed in respect of or by any agency or function affected by a reorganization under this chapter, before the effective date of the reorganization, shall, except to the extent rescinded, modified, superseded, or made inapplicable by or under authority of law or by the abolition of a function, have the same effect as if the reorganization had not been made. If any such act, regulation, or other action has vested the function in the agency from which it is removed under the plan, the function shall, insofar as it is to be exercised after the plan becomes effective, be considered as vested in the agency under which the function is placed by the plan.
(b) As used in this section, "regulation or other action" means any regulation, rule, order, policy, determination, directive, authorization, permit, privilege, requirement, designation, or other action.
(Formerly: Acts 1967, c.9, s.8.) As amended by P.L.5-1984, SEC.15.

IC 4-3-6-9
Survival of actions; time for motion to allow Sec. 9. No legal action, or other proceeding lawfully commenced by or against the head of any agency or other officer of the state, in his official capacity or in relation to the discharge of his official duties, shall abate by reason of the taking effect of any reorganization plan under the provisions of this chapter. The court may, on motion or supplemental petition filed at any time within twelve (12) months after the reorganization plan takes effect, showing a necessity for a survival of the action, or other proceeding to obtain a settlement of the questions involved, allow the same to be maintained by or against the successor of such head or officer under the reorganization effected by the plan or, if there is no successor, against such agency or officer as the governor shall designate.
(Formerly: Acts 1967, c.9, s.9.) As amended by P.L.5-1984, SEC.16.



CHAPTER 7. REPEALED



CHAPTER 7.5. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. TRANSFER OF LAND TO UNITED STATES GOVERNMENT FOR LOCATION OF FEDERAL PROJECTS IN INDIANA

IC 4-3-9-2
Location of federal educational, scientific, or research projects within state; transfer of lands to United States
Sec. 2. Whenever the governor of the state of Indiana deems it necessary or desirable for the purposes of securing the location in the state of a proposed educational, scientific, or research project or facility, the governor is authorized to transfer to the United States of America any interest in lands which the state holds if that land is utilized for the proposed project or facility. The state, by its governor, may transfer such interest without consideration, or for a nominal or substantial sum, or for a period of years, or in exchange for lands of the United States, or on such other terms as the governor shall find advantageous to the state of Indiana in obtaining the location of the project or facility within the state of Indiana.
As added by Acts 1977, P.L.25, SEC.1.

IC 4-3-9-3
Instruments of conveyance; execution; requisites
Sec. 3. The governor is authorized to execute all deeds or other instruments of conveyance which, in his judgment, are proper or necessary for the transfer of title to land or any interest therein by the state of Indiana to the United States of America pursuant to section 2 of this chapter, in the following form and manner: Every such deed or conveyance shall be executed in the name of the state of Indiana, signed by the governor of the state of Indiana, with the seal of the state of Indiana affixed thereto and shall be approved as to legality and form by the attorney general of Indiana.
As added by Acts 1977, P.L.25, SEC.1.
IC 4-3-9-4
State lands; transfer; valuation; allocation of funds to controlling agencies; revenue bonds; payment; separate sinking fund; damages
Sec. 4. (a) When title to land which is to be transferred to the United States of America pursuant to this chapter is held in the name of the state of Indiana, and that land has not been declared surplus and is under the jurisdiction and control of any agency of the state, the state budget agency, with approval of the governor, shall allocate and transfer to that agency of the state from any funds which may be appropriated for use to accomplish the purposes of this chapter, an amount of money which equals the value of the land transferred.
(b) The value shall be determined by three (3) disinterested appraisers appointed by the governor. The appraisers shall be residents of the state of Indiana. The allocation of funds shall be in addition to any other appropriations made to that agency of the state. In the event that revenue from the land described in this section and transferred to the United States of America pursuant to this chapter is pledged as security for bonds issued and outstanding, the money appropriated by this section shall be held by the treasurer of the state of Indiana in a separate sinking fund to be used only for the purposes of paying the interest and principal of the bonds as they become due, and for no other purpose, until such time as the bonds are retired. The funds shall be deposited by the treasurer of the state of Indiana, pursuant to the provisions of IC 5-13, at interest, and interest earned by reason of deposit shall be credited to and belong to the fund. Any person, firm, limited liability company, or corporation who is the holder of any such bonds at the time the governor announces his intention to transfer the land to the United States of America and who is aggrieved by the amount of money allocated and transferred to a sinking fund created pursuant to this section, shall have the right to seek bondholders' damages which may not exceed the face value of the bonds.
As added by Acts 1977, P.L.25, SEC.1. Amended by P.L.19-1987, SEC.1; P.L.8-1993, SEC.8.

IC 4-3-9-5
University lands; transfer to state; allocation of funds
Sec. 5. In the event that any land or interest in land which the governor determines necessary or desirable to transfer to the United States of America pursuant to this chapter is in the name of the board of trustees of a state-supported university, the board of trustees of that university may, if not inconsistent with the terms and conditions of the gift, bequest or devise, if any, by which the university received the land or interest in land, transfer such interest to the state of Indiana without consideration, or for a nominal or substantial sum, or for a period of years, or in exchange for lands of the state, or on such other terms as the governor and the board of trustees of the university may agree. The state budget agency, with the approval of the governor, shall allocate and transfer to the university from any funds which may be appropriated for use to accomplish the purposes

of this chapter any sum of money agreed upon by the governor and the board of trustees pursuant to this section. The allocation of funds shall be in addition to, and not a part of, any other appropriation made to the university.
As added by Acts 1977, P.L.25, SEC.1.

IC 4-3-9-6
Title to land not in state; acquisition
Sec. 6. If the title to any land which the governor determines necessary or desirable to transfer to the United States of America pursuant to this chapter is not in the name of the state of Indiana at the time of the determination, the governor is authorized to acquire that land by gift, bequest, devise, exchange, purchase, or other agreement.
As added by Acts 1977, P.L.25, SEC.1.

IC 4-3-9-7
Repealed
(Repealed by P.L.17-1986, SEC.15.)

IC 4-3-9-8
Repealed
(Repealed by P.L.17-1986, SEC.15.)



CHAPTER 10. REPEALED



CHAPTER 10.1. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 12.5. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. HOOSIER ALLIANCE AGAINST DRUGS

IC 4-3-17-2
"Corporation" defined
Sec. 2. As used in this chapter, "corporation" refers to the Hoosier alliance against drugs established under this chapter.
As added by P.L.16-1989, SEC.1.

IC 4-3-17-3
Establishment of corporation; prerequisites
Sec. 3. The governor may request, on behalf of the state, the establishment of a private not-for-profit corporation named the Hoosier alliance against drugs. The corporation may not commence operations or perform the functions listed in section 4 of this chapter until:
(1) articles of incorporation for the corporation have been filed with, and a certificate of incorporation has been issued by, the secretary of state;
(2) the corporation has conducted a public hearing for the purpose of giving all interested parties an opportunity to review and comment upon the articles of incorporation, bylaws, and proposed methods of operation of the corporation; and
(3) the governor has certified to the secretary of state that all requirements set forth in this chapter for the corporation have been satisfied.
Notice of the hearing under subdivision (2) must be given at least fourteen (14) days before the hearing in accordance with IC 5-14-1.5-5(b).
As added by P.L.16-1989, SEC.1.

IC 4-3-17-4
Articles of incorporation or bylaws; merger
Sec. 4. (a) The articles of incorporation or bylaws of the corporation, as appropriate, must provide that:
(1) the exclusive purpose of the corporation is to provide grants and serve as a resource for education programs on drug and alcohol abuse, by providing assistance to persons or entities involved with:
(A) coordinating the activities of all parties having a role in drug and alcohol abuse education and prevention; and
(B) educating and assisting local communities in educating Indiana citizens on the problems of drug and alcohol abuse;
(2) the board must include: (A) the governor or the governor's designee;
(B) the state health commissioner or the commissioner's designee; and
(C) additional persons appointed by the governor, who have knowledge or experience in drug or alcohol education programs;
(3) the governor shall designate a member of the board to serve as chairman of the board;
(4) the board shall select any other officers it considers necessary, such as a vice chairman, treasurer, or secretary;
(5) the chairman of the board may appoint any subcommittees that the chairman considers necessary to carry out the duties of the corporation;
(6) with the approval of the governor, the corporation may appoint a president, who shall serve as the chief operating officer of the corporation and who may appoint staff or employ consultants to carry out the corporation's duties under this chapter, including personnel to receive or disseminate information that furthers the goals of the corporation;
(7) the corporation may receive funds from any source (including state appropriations), may enter into contracts, and may expend funds for any activities necessary, convenient, or expedient to carry out its purposes;
(8) any amendments to the articles of incorporation or bylaws of the corporation must be approved by the board;
(9) the corporation shall submit an annual report to the governor, lieutenant governor, and chairman of the legislative council before December 31 of each year;
(10) the corporation shall conduct an annual public hearing to receive comments from interested parties regarding the annual report, and notice of the hearing shall be given at least fourteen (14) days before the hearing in accordance with IC 5-14-1.5-5(b); and
(11) the corporation is subject to an annual audit by the state board of accounts, and the corporation shall bear the full costs of this audit.
An annual report described in subdivision (9) that is submitted to the chairman of the legislative council must be in an electronic format under IC 5-14-6.
(b) The corporation may perform other acts necessary, convenient, or expedient to carry out its purposes under this chapter and has all the rights, powers, and privileges granted to corporations by IC 23-17 and by common law.
(c) With the approval of the governor, the corporation may merge with an entity with similar purposes. If the corporation merges with another entity under this subsection, the governor shall revoke the certification under section 7 of this chapter.
As added by P.L.16-1989, SEC.1. Amended by P.L.12-1990, SEC.1; P.L.179-1991, SEC.5; P.L.23-1995, SEC.1; P.L.28-2004, SEC.21.
IC 4-3-17-5
Duties of corporation
Sec. 5. After being certified by the governor under section 3 of this chapter, the corporation shall do the following:
(1) Conduct an ongoing analysis of the educational programs being used by communities to alleviate the problem of drug and alcohol abuse.
(2) Develop, update, and oversee the implementation of a plan to maintain and strengthen communities in educating Indiana citizens of the problems with drug and alcohol abuse.
(3) Cooperate with individuals and organizations from the private sector in developing, implementing, and promoting drug and alcohol abuse education programs.
(4) Cooperate with federal, state, and local government agencies in matters concerning the corporation's purposes.
(5) Advise the governor and lieutenant governor concerning state programs or activities that may affect drug and alcohol education in Indiana.
(6) Conduct marketing and promotional programs necessary to implement its plans.
As added by P.L.16-1989, SEC.1.

IC 4-3-17-6
Debt of corporation not state liability
Sec. 6. A debt incurred by the corporation under the authority of this chapter does not represent or constitute a debt of the state within the meaning of the Constitution of the State of Indiana or Indiana law.
As added by P.L.16-1989, SEC.1.

IC 4-3-17-7
Duration
Sec. 7. The certification by the governor under section 3 of this chapter remains in effect until:
(1) the governor revokes the certification in writing and transmits a copy of the revocation to the president of the corporation and to the secretary of state; or
(2) the general assembly provides by law for termination of the designation.
As added by P.L.16-1989, SEC.1.



CHAPTER 19. PUBLIC HIGHWAY PRIVATE ENTERPRISE REVIEW BOARD

IC 4-3-19-2
"Department" defined
Sec. 2. As used in this chapter, "department" means:
(1) the Indiana department of transportation established under IC 8-23-2-1; or
(2) a public highway department that is:
(A) under the political control of a unit (as defined in IC 36-1-2-23); and
(B) involved in the construction, maintenance, or repair of a public highway (as defined in IC 9-25-2-4).
As added by P.L.12-1991, SEC.1.

IC 4-3-19-3
"Person" defined
Sec. 3. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, or other legal entity.
As added by P.L.12-1991, SEC.1. Amended by P.L.8-1993, SEC.11.

IC 4-3-19-4
"Public highway" defined
Sec. 4. As used in this chapter, "public highway" has the meaning set forth in IC 9-25-2-4.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-5
Establishment of board
Sec. 5. The public highway private enterprise review board is established.
As added by P.L.12-1991, SEC.1. Amended by P.L.1-1994, SEC.8.

IC 4-3-19-6
Membership; appointment
Sec. 6. The board consists of fifteen (15) members as follows:
(1) Eleven (11) voting members appointed by the governor.
(2) Two (2) advisory members appointed by the speaker of the house of representatives.
(3) Two (2) advisory members appointed by the president pro tempore of the senate.
As added by P.L.12-1991, SEC.1.
IC 4-3-19-7
Appointment of voting members; conditions
Sec. 7. The members appointed by the governor must include at least the following:
(1) Two (2) representatives of small business.
(2) One (1) representative of the Indiana State Building Trades Council.
(3) One (1) representative from the Indiana State AFL-CIO.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-8
Appointment of voting members; political affiliation
Sec. 8. Not more than six (6) of the board members appointed by the governor may be members of the same political party.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-9
Appointment of advisory members by speaker; conditions
Sec. 9. The members appointed by the speaker of the house of representatives:
(1) must be members of the house of representatives when appointed; and
(2) may not be members of the same political party.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-10
Appointment of advisory members by president pro tempore; conditions
Sec. 10. The members appointed by the president pro tempore of the senate:
(1) must be members of the senate when appointed; and
(2) may not be members of the same political party.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-11
Voting members; term
Sec. 11. A member appointed by the governor serves a term of four (4) years.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-12
Advisory members; term
Sec. 12. The term of an advisory member expires on the date of the next general election following the appointment.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-13
Voting members; vacancies
Sec. 13. A member appointed by the governor vacates the member's seat on the board if the member becomes a member of the

general assembly.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-14
Advisory members; vacancies
Sec. 14. A member described under section 9 or 10 of this chapter vacates the member's seat on the board whenever the member ceases to be a member of the chamber of the general assembly that the member represented when the member was appointed.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-15
Appointments to vacancies
Sec. 15. The appointing authority shall fill a vacancy on the board for the unexpired term.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-16
Compensation; expense reimbursements
Sec. 16. Each member of the board who is not an elected official is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each board member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-17
Chairman; appointment
Sec. 17. The governor shall appoint the chairman of the board before August 1 of each year.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-18
Meetings
Sec. 18. The board shall meet at the call of the chairman.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-19
Quorum
Sec. 19. A quorum for a meeting of the board consists of six (6) voting members.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-20
Votes required for action
Sec. 20. Eight (8) affirmative votes are required for the board to take action.
As added by P.L.12-1991, SEC.1.
IC 4-3-19-21
Voting restrictions; advisory members
Sec. 21. An advisory member may not vote on a question before the board.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-22
Duties
Sec. 22. The board shall review Indiana statutes, rules, and practices to determine if legislation is desirable to restrict or prohibit governmental competition with private enterprise in the area of:
(1) construction;
(2) maintenance; or
(3) repair;
of a public highway.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-23
Complaints against a department; filing requirements
Sec. 23. A person who believes that a department has violated IC 8-23-9, IC 8-23-11, or IC 36-1-12-3 may file a written complaint with the board. The complaint must set forth the alleged violation.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-24
Transmission of complaint to department
Sec. 24. The board shall transmit a copy of a complaint that complies with section 23 of this chapter to the department.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-25
Responses; requirements for submission
Sec. 25. A department named in a complaint may submit a written response to the board not later than forty-five (45) days after the board transmits a copy of the complaint.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-26
Responses; contents
Sec. 26. A response under section 25 of this chapter may indicate whether the allegation is true or false and whether the department has taken remedial action.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-27
Hearings; issuance of advisory opinions
Sec. 27. The board shall hold a hearing on the complaint and issue an advisory opinion to the department.
As added by P.L.12-1991, SEC.1.
IC 4-3-19-28
Advisory opinions; requirements
Sec. 28. The opinion issued under section 27 of this chapter must:
(1) state whether the department has violated IC 8-23-9, IC 8-23-11, or IC 36-1-12-3; and
(2) be forwarded to the person who filed the complaint and the department not later than sixty (60) days after the hearing is conducted.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-29
Report; contents
Sec. 29. The board shall submit a report to the governor and the legislative council before November 1 of each year. The report must include the findings and recommendations of the board. The report submitted to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.12-1991, SEC.1. Amended by P.L.28-2004, SEC.22.



CHAPTER 20. REPEALED



CHAPTER 21. MILITARY BASE PLANNING COUNCIL

IC 4-3-21-2
"Military base"
Sec. 2. As used in this chapter, "military base" means a United States or an Indiana government military installation that:
(1) has an area of at least sixty thousand (60,000) acres and is used for the design, construction, maintenance, and testing of electronic devices and ordnance;
(2) has an area of at least nine hundred (900) acres and serves as an urban training center for military units, civilian personnel, and first responders; or
(3) has an area of at least five thousand (5,000) acres and serves as a joint training center for active and reserve components of the armed forces of the United States.
As added by P.L.5-2005, SEC.1. Amended by P.L.180-2006, SEC.1.

IC 4-3-21-3
Council established
Sec. 3. The military base planning council is established.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-4
Council membership
Sec. 4. The council consists of the following members:
(1) Each member of the house of representatives whose house district includes all or part of a county that contains any part of a military base.
(2) Each member of the senate whose senate district includes all or part of a county that contains any part of a military base.
(3) The lieutenant governor or the lieutenant governor's designee.
(4) The adjutant general or the adjutant general's designee.
(5) The commissioner of the department of environmental management or the commissioner's designee.
(6) The commissioner of the Indiana department of transportation or the commissioner's designee.
(7) The executive director of the department of homeland security or the executive director's designee.
(8) The commissioner of the department of workforce development or the commissioner's designee.
(9) The president of the Indiana economic development corporation or the president's designee. (10) The director of the office of energy and defense development.
(11) The following local government representatives:
(A) One (1) member of the county executive of each county that contains all or part of a military base, appointed by the county executive.
(B) One (1) member of the county fiscal body of each county that contains all or part of a military base, appointed by the county fiscal body.
(C) One (1) member:
(i) who is the executive of the municipality having the largest population in each county that contains all or part of a military base if that municipality is a city; or
(ii) who is appointed from the membership of the fiscal body of that town, if a town is the municipality having the largest population in the county.
(D) One (1) member of the legislative body of the municipality having the largest population in each county that contains a military base, appointed by the legislative body of that municipality.
(E) One (1) member of the county executive of each county listed in IC 36-7-30.5-10(4) through IC 36-7-30.5-10(6), appointed by the county executive.
As added by P.L.5-2005, SEC.1. Amended by P.L.180-2006, SEC.2.

IC 4-3-21-5
Council per diem and travel expenses
Sec. 5. (a) Each member of the council who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the council who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.5-2005, SEC.1.
IC 4-3-21-6
Council chairperson
Sec. 6. The governor shall designate a member of the council to serve as chairperson of the council.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-7
Council meetings
Sec. 7. The council shall meet at the call of the chairperson.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-8
Council staff
Sec. 8. The governor shall provide staff assistance as the council may require.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-9
Legislators; nonvoting members
Sec. 9. A member of the council who is a member of the general assembly is a nonvoting member.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-10
Council action
Sec. 10. The affirmative votes of a majority of the voting members of the council are required for the council to take action on any measure, including reports required in section 12 of this chapter.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-11
Council duties
Sec. 11. The council shall do the following:
(1) Identify the public infrastructure and other community support necessary:
(A) to improve mission efficiencies; and
(B) for the development and expansion;
of military bases in Indiana.
(2) Identify existing and potential impacts of encroachment on military bases in Indiana.
(3) Identify potential state and local government actions that can:
(A) minimize the impacts of encroachment on; and
(B) enhance the long term potential of;
military bases.
(4) Identify opportunities for collaboration among:
(A) the state, including the military department of the state;
(B) political subdivisions;
(C) military contractors; and
(D) academic institutions; to enhance the economic potential of military bases and the economic benefits of military bases to the state.
(5) Review state policies, including funding and legislation, to identify actions necessary to prepare for the United States Department of Defense Efficient Facilities Initiative scheduled to begin in 2005.
(6) Study how governmental entities outside Indiana have addressed issues regarding encroachment and partnership formation described in this section.
(7) With respect to a multicounty federal military base under IC 36-7-30.5:
(A) vote to require the establishment of the development authority under IC 36-7-30.5, if necessary; and
(B) advise and submit recommendations to a development authority board appointed under IC 36-7-30.5.
As added by P.L.5-2005, SEC.1. Amended by P.L.203-2005, SEC.1.

IC 4-3-21-12
Council report
Sec. 12. The council shall submit a report to the:
(1) governor; and
(2) legislative services agency;
not later than July 1 of each year. The report submitted to the legislative services agency must be in an electronic format under IC 5-14-6.
As added by P.L.5-2005, SEC.1.



CHAPTER 22. OFFICE OF MANAGEMENT AND BUDGET

IC 4-3-22-1.5
"Continuous process improvement"
Sec. 1.5. As used in this chapter, "continuous process improvement" means a management methodology that combines tools to improve process speed and reduce waste with data driven project analysis to provide products and services with improved quality at lower cost.
As added by P.L.152-2012, SEC.2.

IC 4-3-22-2
"Director"
Sec. 2. As used in this chapter, "director" means the director of the office of management and budget established by this chapter.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-3
Establishment of office; director
Sec. 3. (a) To address the needs set forth in section 1 of this chapter, there is established the office of management and budget, which is referred to in this chapter as the "OMB".
(b) The OMB shall have a director who is the chief financial officer of the state. The director shall report directly to the governor.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-4
Responsibilities and authority of budget director Sec. 4. The director is responsible and accountable for and has authority over the following:
(1) All functions performed by the following:
(A) The budget agency.
(B) The department of state revenue.
(C) The department of local government finance.
(D) The Indiana finance authority.
The directors of these agencies, departments, and offices shall report to the director and administer their offices and agencies in compliance with the policies and procedures related to fiscal management that are established by the OMB and approved by the governor.
(2) All budgeting, accounting, and spending functions within the various agencies, departments, and programs of state government.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-5
OMB director as budget director
Sec. 5. The director may serve as the budget director of the budget agency under IC 4-12-1-3 unless the governor appoints another individual to serve as the budget director. If the director also serves as the budget director, the director is not entitled to receive any salary or other compensation as budget director.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-6
Division of government efficiency and financial planning
Sec. 6. (a) The division of government efficiency and financial planning is established within the OMB. The director shall appoint, subject to the approval of the governor, a director of the division, who serves at the pleasure of the director of OMB.
(b) The division shall do the following:
(1) Conduct operational and procedural audits of state government.
(2) Perform financial planning and design and implement efficiency projects.
(3) Advise and assist:
(A) each instrumentality, agency, authority, board, commission, and officer in the executive department of state government; and
(B) each body corporate and politic established as an instrumentality of the state;
to identify and implement continuous process improvement in state government.
(4) Carry out such other responsibilities as may be designated by the director.
As added by P.L.246-2005, SEC.38. Amended by P.L.152-2012, SEC.3.
IC 4-3-22-7
Duties; fiscal management
Sec. 7. The OMB shall assist the governor in the articulation, development, and execution of the governor's policies and programs on fiscal management.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-8
Duties; review and development of policies and proposals
Sec. 8. The OMB shall assist and represent the governor in the development and review of all policy, legislative, and rulemaking proposals affecting capital budgeting, procurement, e-government, and other matters related to fiscal management.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-9
Duties; coordination of administrative policies
Sec. 9. The OMB shall harmonize agency views on legislation and facilitate the negotiation of policy positions for the governor.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-10
Duties; budget decision making and negotiations
Sec. 10. The OMB shall provide expertise to the governor for budget decision making and negotiations.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-11
Duties; analysis of budgets; trends
Sec. 11. The OMB shall analyze trends in and the consequences of aggregate budget policy.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-12
Duties; metrics for measuring performance and efficiency
Sec. 12. The OMB shall establish metrics for measuring state government performance and efficiency.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-13
Duties; cost benefit analysis for proposed rules; verified data; confidentiality; analysis prohibited for adoptions of federal law and technical amendments
Sec. 13. (a) Except as provided in subsection (e), the OMB shall perform a cost benefit analysis upon each proposed rule and provide to:
(1) the governor; and
(2) the administrative rules oversight committee established under IC 2-5-18;
an assessment of the rule's effect on Indiana business. The OMB

shall submit the cost benefit analysis to the committee in an electronic format under IC 5-14-6.
(b) After June 30, 2005, the cost benefit analysis performed by the OMB under this section with respect to any proposed rule that has an impact of at least five hundred thousand dollars ($500,000) shall replace and be used for all purposes under IC 4-22-2 in lieu of the fiscal analysis previously performed by the legislative services agency under IC 4-22-2.
(c) In preparing a cost benefit analysis under this section, the OMB shall consider in its analysis any verified data provided voluntarily by interested parties, regulated persons, and nonprofit corporations whose members may be affected by the proposed rule. A cost benefit analysis prepared under this section is a public document, subject to the following:
(1) This subsection does not empower the OMB or an agency to require an interested party or a regulated person to provide any materials, documents, or other information in connection with a cost benefit analysis under this section. If an interested party or a regulated person voluntarily provides materials, documents, or other information to the OMB or an agency in connection with a cost benefit analysis under this section, the OMB or the agency, as applicable, shall ensure the adequate protection of any:
(A) information that is confidential under IC 5-14-3-4; or
(B) confidential and proprietary business plans and other confidential information.
If an agency has adopted rules to implement IC 5-14-3-4, interested parties and regulated persons must submit the information in accordance with the confidentiality rules adopted by the agency to ensure proper processing of confidentiality claims. The OMB and any agency involved in proposing the rule, or in administering the rule upon the rule's adoption, shall exercise all necessary caution to avoid disclosure of any confidential information supplied to the OMB or the agency by an interested party or a regulated person.
(2) The OMB shall make the cost benefit analysis and other related public documents available to interested parties, regulated persons, and nonprofit corporations whose members may be affected by the proposed rule at least thirty (30) days before presenting the cost benefit analysis to the governor and the administrative rules oversight committee under subsection (a).
(d) If the OMB or an agency is unable to obtain verified data for the cost benefit analysis described in subsection (c), the OMB shall state in the cost benefit analysis which data were unavailable for purposes of the cost benefit analysis.
(e) If the OMB finds that a proposed rule is:
(1) an adoption or incorporation by reference of a federal law, regulation, or rule that has no substantive effect on the scope or intended application of the federal law or rule; or (2) a technical amendment with no substantive effect on an existing Indiana rule;
the OMB may not prepare a cost benefit analysis of the rule under this section. The agency shall submit the proposed rule to the OMB with a statement explaining how the proposed rule meets the requirements of this subsection. If the OMB finds that the rule meets the requirements of this subsection, the OMB shall provide its findings to the governor and to the committee in an electronic format under IC 5-14-6. If the agency amends or modifies the proposed rule after the OMB finds that a cost benefit analysis may not be prepared for the rule, the agency shall resubmit the proposed rule to the OMB either for a new determination that the rule meets the requirements of this subsection, or for the OMB to prepare a cost benefit analysis of the rule under this section.
As added by P.L.246-2005, SEC.38. Amended by P.L.131-2012, SEC.1.

IC 4-3-22-13.1
Duties; cost benefit analysis for three year period after rule's effective date; contents; verified data; confidentiality
Sec. 13.1. (a) This section applies to a rule that:
(1) has been adopted under IC 4-22-2 or IC 13-14-9; and
(2) has taken effect;
after December 31, 2011.
(b) This section does not apply to a rule for which the OMB has not performed a cost benefit analysis under section 13(e) of this chapter.
(c) As used in this section, "committee" refers to the administrative rules oversight committee established by IC 2-5-18-4.
(d) For each rule to which this section applies, the OMB shall perform a cost benefit analysis of the rule with respect to the period encompassing the first three (3) years following the rule's effective date. Except as otherwise required by the governor or the committee under subsection (h), the OMB shall submit a cost benefit analysis prepared under this section to:
(1) the governor; and
(2) the committee;
not later than six (6) months after the third anniversary of the rule's effective date. The OMB shall submit the cost benefit analysis to the committee in an electronic format under IC 5-14-6.
(e) A cost benefit analysis prepared under this section must include the following with respect to the three (3) year period covered by the analysis:
(1) The cost benefit analysis for the rule prepared under section 13 of this chapter before the rule's adoption, including the following:
(A) The information required by Financial Management Circular #2010-4.
(B) The estimate of the primary and direct benefits of the rule, including the impact on: (i) consumer protection;
(ii) worker safety;
(iii) the environment; and
(iv) business competitiveness;
as determined before the rule's adoption.
(C) The estimate of the secondary or indirect benefits of the rule and the explanation of how the conduct regulated by the rule is linked to the primary and secondary benefits, as determined before the rule's adoption.
(D) The estimate of any cost savings to regulated persons (including individuals and businesses) as a result of the rule, including any savings from:
(i) a change in an existing requirement; or
(ii) the imposition of a new requirement;
as determined before the rule's adoption.
(2) A statement of the number of regulated persons, classified by industry sector, subject to the rule.
(3) A comparison of:
(A) the cost benefit analysis for the rule prepared under section 13 of this chapter before the rule's implementation, including the information specified in subdivision (1); and
(B) the actual costs and benefits of the rule during the first three (3) years of the rule's implementation, including the following:
(i) Any actual primary and direct benefits of the rule, including the rule's impact on consumer protection, worker safety, the environment, and business competitiveness.
(ii) Any actual secondary or indirect benefits of the rule and an explanation of how the conduct regulated by the rule is linked to the primary and secondary benefits.
(iii) Any actual cost savings to regulated persons (including individuals and businesses) as a result of the rule, including any savings from a change in an existing requirement or from the imposition of a new requirement.
(4) For each element of the rule that is also the subject of restrictions or requirements imposed under federal law, a comparison of:
(A) the restrictions or requirements imposed under the rule; and
(B) the restrictions or requirements imposed under federal law.
(5) Any other information that the governor or the committee:
(A) requires with respect to a cost benefit analysis under this section; and
(B) requests in writing.
(f) In preparing a cost benefit analysis under this section, the OMB shall consider in its analysis any verified data provided voluntarily by interested parties, regulated persons, and nonprofit corporations whose members may be affected by the rule. A cost benefit analysis prepared under this section is a public document,

subject to the following:
(1) This subsection does not empower the OMB or an agency to require an interested party or a regulated person to provide any materials, documents, or other information. If an interested party or a regulated person voluntarily provides materials, documents, or other information to the OMB or an agency in connection with a cost benefit analysis under this section, the OMB or the agency, as applicable, shall ensure the adequate protection of any:
(A) information that is confidential under IC 5-14-3-4; or
(B) confidential and proprietary business plans and other confidential information.
If an agency has adopted rules to implement IC 5-14-3-4, interested parties and regulated persons must submit the information in accordance with the confidentiality rules adopted by the agency to ensure proper processing of confidentiality claims. The OMB and any agency involved in administering the rule shall exercise all necessary caution to avoid disclosure of any confidential information supplied to the OMB or the agency by an interested party or a regulated person.
(2) The OMB shall make the cost benefit analysis and other related public documents available to interested parties, regulated persons, and nonprofit corporations whose members may be affected by the rule at least thirty (30) days before presenting the cost benefit analysis to the governor and the committee under subsection (d).
(g) If the OMB or an agency is unable to obtain verified data for the cost benefit analysis described in subsection (e), the OMB shall state in the cost benefit analysis which data were unavailable for purposes of the cost benefit analysis.
(h) The governor or the committee, or both, may prescribe:
(1) the form of a cost benefit analysis; and
(2) the process, deadlines, and other requirements for submitting a cost benefit analysis;
required under this section.
As added by P.L.131-2012, SEC.2.

IC 4-3-22-14
Agencies and instrumentalities; required compliance and cooperation
Sec. 14. All instrumentalities, agencies, authorities, boards, commissions, and officers of the executive, including the administrative, department of state government, and all bodies corporate and politic established as instrumentalities of the state shall:
(1) comply with the policies and procedures related to fiscal management that are established by the OMB and approved by the governor; and
(2) cooperate with and provide assistance to the OMB.
As added by P.L.246-2005, SEC.38.
IC 4-3-22-15
Agencies; accountability; compliance with statutory requirements
Sec. 15. All state agencies (as defined in IC 4-12-1-2) shall, in addition to complying with all statutory duties applicable to state purchasing, be accountable to the OMB for adherence to policies, procedures, and spending controls established by the OMB and approved by the governor.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-16
Comments concerning proposed legislation
Sec. 16. (a) As used in this section, "coordinator" means the following:
(1) A small business regulatory coordinator (as defined in IC 4-22-2-28.1(b)).
(2) An ombudsman designated under IC 13-28-3-2.
(3) An ombudsman designated under IC 5-28-17-5.
(b) Each coordinator may review proposed legislation affecting the small businesses that are regulated by the agency or that would be regulated by the agency under proposed legislation. A coordinator may submit to the OMB written comments concerning the impact of proposed legislation on small business.
(c) The OMB may review comments received under subsection (b). The OMB may amend the comments. After completing its review, the OMB shall transmit the comments to the legislative services agency for posting on the general assembly's web site. The comments submitted under this section shall be transmitted electronically in a format suitable for posting to the general assembly's web site as determined by the legislative services agency.
As added by P.L.137-2006, SEC.2. Amended by P.L.110-2010, SEC.1.

IC 4-3-22-17
Calculate estimate of total costs of illegal aliens; written request to Congress for reimbursement
Sec. 17. (a) As used in this section, "alien" has the meaning set forth in 8 U.S.C. 1101(a).
(b) As used in this section, "illegal alien" means an alien who has come to, entered, or remained in the United States in violation of the law.
(c) As used in this section, "total costs" includes, but is not limited to, costs related to incarceration, education, health care, and public assistance.
(d) Not later than July 1, 2012, the OMB shall, using existing resources, do the following:
(1) Calculate an estimate of the total costs of illegal aliens to the state of Indiana.
(2) Make a written request to the Congress of the United States to reimburse the state of Indiana for the costs calculated under subdivision (1). (e) This section expires July 1, 2013.
As added by P.L.171-2011, SEC.1.

IC 4-3-22-18
Center for deaf and hard of hearing education; determination of appropriate agency
Sec. 18. Before July 1, 2013, the office of management and budget, in consultation with the Indiana School for the Deaf, the department of education, the state department of health, and the office of the secretary of family and social services, shall recommend to the general assembly through the budget process an appropriate agency to provide office space and staff support for the center for deaf and hard of hearing education established under IC 20-35-11. Until the center for deaf and hard of hearing education is established and operating, the Indiana School for the Deaf shall continue to provide those services that will be transferred from the Indiana School for the Deaf to the center for deaf and hard of hearing education or local education agencies at the time the center is established and operating.
As added by P.L.109-2012, SEC.1.

IC 4-3-22-18.2
Duties; OPEB reports
Sec. 18.2. The OMB shall, not later than December 1 each year, submit to the budget committee the following reports concerning post-employment benefits (as defined in IC 5-10-16-5):
(1) The report prepared by the OMB for state agencies under IC 5-10-16-7.
(2) Reports received from state educational institutions under IC 21-38-3-13.
As added by P.L.138-2012, SEC.1.






ARTICLE 4. LIEUTENANT GOVERNOR

CHAPTER 1. REPEALED



CHAPTER 2. INABILITY OF LIEUTENANT GOVERNOR TO DISCHARGE OFFICIAL DUTIES

IC 4-4-2-2
Supreme court decision of inability to discharge office; resumption of office; procedures
Sec. 2. Whenever the governor, the president pro tempore of the senate and the speaker of the house of representatives file with the supreme court a written statement suggesting that the lieutenant governor is unable to discharge the powers and duties of his office, the supreme court shall, after giving notice to the lieutenant governor of the date, time, and place of their meeting, meet within forty-eight (48) hours to decide the question and such decision shall be final. Thereafter, whenever the lieutenant governor files with the supreme court his written declaration that no inability exists, the supreme court shall meet within forty-eight (48) hours to decide whether such be the case and such decision shall be final. Upon a decision that no inability exists, the lieutenant governor shall resume the powers and duties of his office.
As added by Acts 1979, P.L.19, SEC.2.

IC 4-4-2-3
Supreme court decision of inability to discharge office; appointment of acting lieutenant governor
Sec. 3. Whenever the supreme court decides that the lieutenant governor is unable to discharge the powers and duties of his office, the governor shall appoint a person as acting lieutenant governor to discharge the powers and duties of the office of lieutenant governor until the supreme court decides that no inability exists.
As added by Acts 1979, P.L.19, SEC.3.



CHAPTER 2.3. LIEUTENANT GOVERNOR AS SECRETARY OF AGRICULTURE AND RURAL DEVELOPMENT

IC 4-4-2.3-2
Property tax exemption provisions; enumeration
Sec. 2. The secretary is responsible for implementation of the following:
(1) IC 4-4-9.7.
(2) IC 15-11.
As added by P.L.83-2005, SEC.1. Amended by P.L.2-2008, SEC.14.



CHAPTER 2.4. DUTIES OF LIEUTENANT GOVERNOR RELATING TO ENERGY POLICY

IC 4-4-2.4-2
Rules of the office of the lieutenant governor
Sec. 2. The office of the lieutenant governor may adopt rules under IC 4-22-2 to carry out the duties, purposes, and functions of the office of the lieutenant governor relating to:
(1) energy policy under section 1 of this chapter; and
(2) the administration of the center for coal technology research under IC 21-47-4-2.
As added by P.L.144-2006, SEC.1. Amended by P.L.2-2007, SEC.20; P.L.204-2007, SEC.1.



CHAPTER 2.5. SERVICE OF LIEUTENANT GOVERNOR AND EMPLOYEES ON STATE AGENCIES, BOARDS, AND OTHER BODIES



CHAPTER 3. REPEALED



CHAPTER 3.2. PROMOTION OF LIVESTOCK SHOWS

IC 4-4-3.2-2
Duties of department of agriculture
Sec. 2. The department shall aid, encourage, foster, and promote the development and improvement of the livestock industry throughout Indiana.
As added by Acts 1980, P.L.13, SEC.2. Amended by Acts 1982, P.L.15, SEC.8; P.L.22-1987, SEC.2; P.L.1-2006, SEC.10.

IC 4-4-3.2-3
Livestock industry promotion and development fund
Sec. 3. (a) The livestock industry promotion and development fund (referred to as the "fund" in this chapter) is established as a dedicated fund to be administered by the department.
(b) The money in the fund must be spent by the department:
(1) exclusively for the purposes described in this chapter, including administrative expenses; and
(2) throughout Indiana.
(c) No portion of the fund shall revert to the state general fund at the end of a fiscal year. However, if the fund is abolished, its contents shall revert to the state general fund.
(d) There is annually appropriated to the department the entire

amount of money in the fund for the use of the department in carrying out the purposes of this chapter.
As added by Acts 1980, P.L.13, SEC.2. Amended by P.L.22-1987, SEC.3; P.L.13-1997, SEC.1; P.L.1-2006, SEC.11.

IC 4-4-3.2-4
Grants from fund
Sec. 4. The department may make grants from the fund to associations or organizations for the following purposes:
(1) To conduct or support livestock industry shows, sales, expositions, conventions, or similar events throughout Indiana consistent with the purposes of this chapter.
(2) To support expanding markets for Indiana livestock producers by encouraging the development of business and industry related to livestock production, processing, and distribution.
As added by Acts 1980, P.L.13, SEC.2. Amended by Acts 1982, P.L.15, SEC.9; P.L.22-1987, SEC.4; P.L.1-2006, SEC.12.

IC 4-4-3.2-5
Matching amount for grants funded
Sec. 5. An association or organization may not qualify for or be eligible to receive any part of the fund to be awarded as grants unless there is provided and made available from sources other than the fund an amount for grants equal to or in excess of that allocated from the fund under this chapter. Funds approved and designated by the department for purposes other than grant awards are exempt from the matching fund requirements for grant awards.
As added by Acts 1980, P.L.13, SEC.2. Amended by P.L.22-1987, SEC.5; P.L.1-2006, SEC.13.

IC 4-4-3.2-6
Eligibility for funding assistance
Sec. 6. An association or organization must be a nonprofit entity to be eligible for grants under this chapter.
As added by Acts 1980, P.L.13, SEC.2. Amended by Acts 1982, P.L.15, SEC.10; P.L.22-1987, SEC.6.

IC 4-4-3.2-7
Rules
Sec. 7. The department may adopt rules under IC 4-22-2 to carry out the provisions of this chapter.
As added by Acts 1980, P.L.13, SEC.2. Amended by P.L.1-2006, SEC.14.



CHAPTER 3.3. PROMOTION OF FOREIGN MARKETS FOR AGRICULTURAL PRODUCTS

IC 4-4-3.3-2
Responsibility of director
Sec. 2. The director is responsible for foreign market promotion for agricultural products.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.16.

IC 4-4-3.3-3
Promotion offices in foreign countries
Sec. 3. Within the limit of funds specifically appropriated for that purpose, the director may establish and maintain offices in foreign countries for the purpose of promoting international markets for Indiana agricultural products.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.17.

IC 4-4-3.3-4
Livestock export inspection facilities
Sec. 4. Within the limit of funds specifically appropriated for that purpose, the director may operate livestock export inspection facilities meeting the requirements of the United States Department of Agriculture for livestock inspection prior to export shipments.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.18.

IC 4-4-3.3-5
Livestock inspection fees
Sec. 5. The director may establish and collect fair and reasonable livestock inspection fees to cover the cost of administering livestock export facilities.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.19.

IC 4-4-3.3-6
Location of livestock export facilities
Sec. 6. Livestock export facilities shall be located in such locations as to encourage the collection of livestock from Indiana and the entire midwest area for exportation.
As added by Acts 1980, P.L.14, SEC.1.
IC 4-4-3.3-7
Livestock export facility administration fund
Sec. 7. The livestock export facility administration fund is established as a dedicated fund to be administered by the director. All fees collected under section 5 of this chapter shall be deposited in the fund. The money in the fund may be spent by the director exclusively for the purposes described in this chapter. No portion of the fund shall revert to the state general fund at the end of a fiscal year. However, if the fund is abolished, its contents shall revert to the state general fund.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.20.



CHAPTER 3.4. REPEALED



CHAPTER 3.5. REPEALED



CHAPTER 3.6. REPEALED



CHAPTER 3.7. REPEALED



CHAPTER 3.8. AQUACULTURE

IC 4-4-3.8-2
Duties of director of department of agriculture
Sec. 2. The director of the department of agriculture shall do the following:
(1) Organize and develop an information and market research center for aquaculture.
(2) Instigate the formation of a market and development plan for the aquaculture industry.
(3) Encourage the development and growth of aquaculture.
As added by P.L.18-1989, SEC.1. Amended by P.L.1-2006, SEC.24.

IC 4-4-3.8-3
Grant or loan program consideration
Sec. 3. A person engaged in the business of aquaculture is entitled to the same consideration for a grant or loan program under the statutes or administrative rules of the state as a person engaged in other forms of farming.
As added by P.L.92-1999, SEC.2.



CHAPTER 4. REPEALED



CHAPTER 4.5. REPEALED



CHAPTER 4.6. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.1. REPEALED



CHAPTER 5.2. EMERGING TECHNOLOGY GRANT FUND

IC 4-4-5.2-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the emerging technology grant fund established by section 5 of this chapter.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-3
"Small business"
Sec. 3. As used in this chapter, "small business" means a business that satisfies all the following:
(1) The business is independently owned and operated.
(2) The principal office of the business is located in Indiana.
(3) The business satisfies either of the following:
(A) The business has not more than:
(i) one hundred (100) employees; and
(ii) average annual gross receipts of ten million dollars ($10,000,000).
(B) If the business is a manufacturing business, the business does not have more than one hundred (100) employees.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-4
"Small sized technology based business"
Sec. 4. As used in this chapter, "small sized technology based business" means a small business engaged in any of the following:
(1) Life sciences.
(2) Information technology.
(3) Advanced manufacturing.
(4) Logistics.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-5
Emerging technology grant fund established
Sec. 5. (a) The emerging technology grant fund is established to provide grants to match federal grants for small sized technology based businesses to be used to accelerate commercialization of emerging technologies.
(b) The fund consists of appropriations from the general assembly and gifts and grants to the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same

manner as other public funds may be invested.
(d) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for purposes of this chapter.
(e) Money in the fund is continuously appropriated for the purposes of this chapter.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-6
Purposes of grant program
Sec. 6. The purpose of the grant program is to do the following:
(1) Assist Indiana businesses to compete nationally for federal research and development awards.
(2) Provide matching grants that focus on small sized technology based businesses in industry sectors vital to Indiana's economic growth.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-7
Duties of board
Sec. 7. (a) The board shall administer the grant program under this chapter.
(b) The board shall award grants to support projects that leverage private sector, federal, and state resources to create new globally competitive commercial products or services that will enhance economic growth and job creation in Indiana.
(c) The board may award grants only to businesses that receive federal grant awards.
(d) In awarding grants, the board shall give preference to proposals from businesses that include other Indiana based organizations. However, the amount of the grant may be measured only against the federal money allocated to the small sized technology based business partner.
(e) The board shall consider the following when making grants under this chapter:
(1) Whether the grant will increase the viability of the applicant's project.
(2) Whether the grant will attract additional federal research, development, and commercialization money.
(3) Whether the grant will assist in accelerating the introduction of technology based products in the market.
(4) Whether the grant will produce additional technology based jobs in Indiana.
(5) Other factors the board considers relevant.
(f) An applicant for a grant under this chapter must be in the process of applying for, have applied for, or have received a federal grant for the proposed project. If the applicant has already received a federal grant for the proposed project, the start date of the federal award must be after June 30, 2003.
(g) Any federal program may serve as the basis for a grant under

this chapter if all the following are satisfied:
(1) The applicant's federal proposal is a response to a nationally competitive federal solicitation.
(2) The federal program provides money to develop, revise, or commercialize a new technology.
(3) The federal program accepts matching funds.
(4) The applicant's federal proposal includes the state as a potential funding source.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-8
Maximum grant awards
Sec. 8. Before July 1 of each year, the board shall establish and publish guidelines determining the following:
(1) Priority industries and technological areas for grants under this chapter.
(2) Matching levels for the different priorities established under subdivision (1). The matching level may not be more than one dollar ($1) for each federal dollar received by an applicant.
(3) The maximum dollar amount that may be awarded for a proposal. The maximum dollar amount may not exceed one hundred fifty thousand dollars ($150,000) for each business for each proposal.
As added by P.L.81-2004, SEC.44.



CHAPTER 6. REPEALED



CHAPTER 6.1. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 9.3. REPEALED



CHAPTER 9.5. REPEALED



CHAPTER 9.7. OFFICE OF RURAL AFFAIRS

IC 4-4-9.7-2
"Office"
Sec. 2. As used in this chapter, "office" refers to the office of community and rural affairs established by section 4 of this chapter.
As added by P.L.83-2005, SEC.5. Amended by P.L.144-2006, SEC.3.

IC 4-4-9.7-3
"Secretary"
Sec. 3. As used in this chapter, "secretary" refers to the lieutenant governor as secretary of agriculture and rural development, as provided in IC 4-4-2.3.
As added by P.L.83-2005, SEC.5.

IC 4-4-9.7-4
Office of community and rural affairs established
Sec. 4. The office of community and rural affairs is established.
As added by P.L.83-2005, SEC.5. Amended by P.L.144-2006, SEC.4.

IC 4-4-9.7-5
Director; appointment; chief executive and administrative officer; employees
Sec. 5. (a) The secretary shall appoint an individual to be the director of the office.
(b) The director:
(1) serves at the secretary's pleasure;
(2) is entitled to receive compensation in an amount set by the secretary subject to the approval of the budget agency under IC 4-12-1-13; and
(3) is responsible to the secretary.
(c) The director is the chief executive and administrative officer of the office.
(d) The director may appoint employees in the manner provided by IC 4-15-2.2 and fix their compensation, subject to the approval of the budget agency under IC 4-12-1-13.
(e) The director may delegate the director's authority to the appropriate office staff.
As added by P.L.83-2005, SEC.5. Amended by P.L.6-2012, SEC.10.

IC 4-4-9.7-6
Duties of office Sec. 6. The office shall do the following:
(1) Administer the rural economic development fund under section 9 of this chapter.
(2) Administer the Indiana main street program under IC 4-4-16.
(3) Administer the community development block grant program.
As added by P.L.83-2005, SEC.5. Amended by P.L.144-2006, SEC.5.

IC 4-4-9.7-7
Office may adopt rules
Sec. 7. The office may adopt rules under IC 4-22-2 to carry out the duties, purposes, and functions of this chapter.
As added by P.L.144-2006, SEC.6.

IC 4-4-9.7-8
Repealed
(Repealed by P.L.133-2012, SEC.3.)

IC 4-4-9.7-9
Rural economic development fund
Sec. 9. (a) The rural economic development fund is established for the purpose of enhancing and developing rural communities. The fund shall be administered by the office.
(b) The expenses of administering the fund shall be paid from the money in the fund.
(c) Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund under IC 5-10.3-5. The treasurer of state may contract with investment management professionals, investment advisers, and legal counsel to assist in the management of the fund and may pay the state expenses incurred under those contracts.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Money in the fund may be used for the following purposes:
(1) To create, assess, and assist a pilot project to enhance the economic and community development in a rural area.
(2) To establish a local revolving loan fund for:
(A) an industrial;
(B) a commercial;
(C) an agricultural; or
(D) a tourist;
venture.
(3) To provide a loan for an economic development project in a rural area.
(4) To provide technical assistance to a rural organization.
(5) To assist in the development and creation of a rural cooperative.
(6) To address rural workforce development challenges.
(7) To assist in addressing telecommunications needs in a rural

area.
(8) To provide funding for rural economic development projects concerning the following issues:
(A) Infrastructure, including water, wastewater, and storm water infrastructure needs.
(B) Housing.
(C) Health care.
(D) Local planning.
(E) Land use.
(F) Other rural economic development issues, as determined by the office.
(9) To provide funding for the establishment of new regional rural development groups and the operation of existing regional rural development groups.
(f) Expenditures from the fund are subject to appropriation by the general assembly and approval by the office.
As added by P.L.144-2006, SEC.8.



CHAPTER 10. REPEALED



CHAPTER 10.1. REPEALED



CHAPTER 10.9. INDIANA FINANCE AUTHORITY LAW; DEFINITIONS

IC 4-4-10.9-1.2
"Affected statutes"
Sec. 1.2. "Affected statutes" means all statutes that grant a power to or impose a duty on the authority, including but not limited to IC 4-4-11, IC 4-4-11.4, IC 4-4-11.6, IC 4-4-21, IC 4-13.5, IC 5-1-16, IC 5-1-16.5, IC 8-9.5, IC 8-14.5, IC 8-15, IC 8-15.5, IC 8-16, IC 13-18-13, IC 13-18-21, IC 13-19-5, and IC 14-14.
As added by P.L.235-2005, SEC.1. Amended by P.L.47-2006, SEC.1; P.L.1-2006, SEC.26; P.L.1-2007, SEC.6; P.L.162-2007, SEC.2; P.L.2-2009, SEC.1; P.L.1-2009, SEC.5; P.L.1-2010, SEC.5.

IC 4-4-10.9-1.5
"Authority"
Sec. 1.5. "Authority" refers to the Indiana finance authority established by IC 4-4-11.
As added by P.L.20-1988, SEC.1. Amended by P.L.11-1990, SEC.3; P.L.235-2005, SEC.2.

IC 4-4-10.9-2
"Bonds"
Sec. 2. "Bonds" means any bonds, mortgage credit certificates, notes, debentures, interim certificates, revenue anticipation notes, warrants, or any other evidences of indebtedness of the authority and for purposes of a refunding issue, means the same types of evidences of indebtedness of a unit (as defined in IC 36-1-2-23) as well as the authority.
As added by P.L.20-1985, SEC.1. Amended by P.L.11-1990, SEC.4; P.L.24-1995, SEC.5.

IC 4-4-10.9-2.1
"Broadband development program"
Sec. 2.1. "Broadband development program" refers to the Indiana broadband development program established by IC 8-1-33-15.
As added by P.L.235-2005, SEC.3.

IC 4-4-10.9-2.2
"Broadband development project"
Sec. 2.2. "Broadband development project" means a project authorized by the broadband development program under IC 8-1-33.
As added by P.L.235-2005, SEC.4.
IC 4-4-10.9-3
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-10.9-3.1
"Child care facility"
Sec. 3.1. "Child care facility" means a:
(1) child care center licensed under IC 12-17.2-4;
(2) child care home licensed under IC 12-17.2-5; or
(3) child care ministry licensed under IC 12-17.2-6.
As added by P.L.227-1999, SEC.2 and P.L.273-1999, SEC.192.

IC 4-4-10.9-3.2
"Child care facility project"
Sec. 3.2. "Child care facility project" includes the acquisition of land, site improvements, infrastructure improvements, buildings or structures, rehabilitation, renovation, and enlargement of buildings and structures, machinery, equipment, working capital, furnishings, or facilities (or any combination of these):
(1) comprising or being functionally related and subordinate to a child care facility; and
(2) not used or to be used primarily:
(A) for sectarian care;
(B) as a place for devotional activities; or
(C) in connection with any part of the program of a:
(i) church;
(ii) school; or
(iii) department of divinity;
for any religious denomination.
As added by P.L.227-1999, SEC.3 and P.L.273-1999, SEC.193. Amended by P.L.14-2000, SEC.8.

IC 4-4-10.9-4
"Contracting party"
Sec. 4. "Contracting party" means any party to a lease, sales contract, or loan agreement other than the authority.
As added by P.L.20-1985, SEC.1. Amended by P.L.11-1990, SEC.5.

IC 4-4-10.9-5
"Cost of the project"
Sec. 5. "Cost of the project" means the cost or fair market value of construction, equipment, lands, property rights, easements, franchises, patents, financing charges, interest cost during construction, engineering and legal services, plans, specifications, surveys, cost estimates, studies, and other expenses as may be necessary or incident to the development, construction, financing, and placing in operation of an industrial development project.
As added by P.L.20-1985, SEC.1.

IC 4-4-10.9-5.5 "Covered taxes"
Sec. 5.5. "Covered taxes" refers to any of the following:
(1) The state gross retail tax imposed under IC 6-2.5-2-1 or the use tax imposed under IC 6-2.5-3-2.
(2) The adjusted gross income tax imposed under IC 6-3-2-1.
As added by P.L.224-2003, SEC.272.

IC 4-4-10.9-6
"Developer"
Sec. 6. "Developer" means a person who proposes to enter, or has entered, into a financing agreement with the authority for an industrial development project and who has entered into a separate agreement with some other persons for the substantial use of the facilities financed.
As added by P.L.20-1985, SEC.1. Amended by P.L.11-1990, SEC.6.

IC 4-4-10.9-6.1
"Distressed area"
Sec. 6.1. "Distressed area" means a county in which:
(1) the average annualized unemployment rate in each of the two (2) calendar years immediately preceding the current calendar year exceeded the statewide average annualized unemployment rate for each of the same calendar years by at least two percent (2%); or
(2) the average annualized unemployment rate in the immediately preceding calendar year was at least double the statewide average annualized unemployment rate for the same period;
as determined by the department of workforce development.
As added by P.L.224-2003, SEC.273. Amended by P.L.1-2007, SEC.7.

IC 4-4-10.9-6.2
"Educational facility project"
Sec. 6.2. (a) "Educational facility project" includes:
(1) the acquisition of land, site improvements, infrastructure improvements, buildings, or structures, the rehabilitation, renovation, and enlargement of buildings and structures, machinery, equipment, furnishings, or facilities (or any combination of these):
(A) comprising or being functionally related and subordinate to any aquaria, botanical societies, historical societies, libraries, museums, performing arts associations or societies, scientific societies, zoological societies, and independent elementary, secondary, or postsecondary educational institution (or any combination of these) that engages in the cultural, intellectual, scientific, educational, or artistic enrichment of the people of the state the development or expansion of which serves the purposes set forth in IC 4-4-11-2; (B) is not used or to be used primarily for sectarian instruction or study or as a place for devotional activities; and
(C) is not used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination; or
(2) funding (including reimbursement or refinancing) by a nonprofit organization described in subsection (b) of:
(A) real property and improvements;
(B) personal property; or
(C) noncapital costs to fund a judgment, a settlement, or other cost or liability, other than an ordinary and recurring operating cost or expenditure.
(b) For purposes of subsection (a)(2), a nonprofit organization must be:
(1) qualified as tax exempt under Section 501(c)(3) of the Internal Revenue Code; and
(2) have headquarters or a primary educational or exhibit facility located on property owned by or titled in the name of the state of Indiana or an agency, a commission, or an instrumentality of the state of Indiana that serves the purposes set forth in IC 4-4-11-2.
As added by P.L.24-1995, SEC.6. Amended by P.L.4-2002, SEC.1; P.L.2-2007, SEC.21.

IC 4-4-10.9-6.5
"Eligible export loan"
Sec. 6.5. "Eligible export loan" has the meaning set forth in IC 4-4-21.
As added by P.L.20-1988, SEC.2.

IC 4-4-10.9-7
"Equipment"
Sec. 7. "Equipment" means any capital item.
As added by P.L.20-1985, SEC.1.

IC 4-4-10.9-7.5
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-10.9-8
"Financing agreement"
Sec. 8. "Financing agreement" means an agreement between the authority and a developer, user, or lender concerning the financing of, the title to, or possession of an industrial development project and that provides for payments to the authority in an amount sufficient to pay the principal of, premium, if any, and interest on bonds authorized by the authority for the financing of an industrial development project.
As added by P.L.20-1985, SEC.1. Amended by P.L.24-1987, SEC.3;

P.L.11-1990, SEC.7.

IC 4-4-10.9-8.5
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-10.9-9
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-10.9-9.5
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-10.9-10
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-10.9-11
"Industrial development project"
Sec. 11. "Industrial development project" includes:
(1) the acquisition of land, site improvements, infrastructure improvements, buildings, or structures, rehabilitation, renovation, and enlargement of buildings and structures, machinery, equipment, furnishings, or facilities (or any combination of these), comprising or being functionally related and subordinate to any project (whether manufacturing, commercial, agricultural, environmental, or otherwise) the development or expansion of which serves the public purposes set forth in IC 4-4-11-2;
(2) educational facility projects;
(3) child care facility projects; and
(4) broadband development projects.
As added by P.L.20-1985, SEC.1. Amended by P.L.10-1986, SEC.1; P.L.25-1987, SEC.1; P.L.15-1991, SEC.1; P.L.13-1993, SEC.3; P.L.24-1995, SEC.7; P.L.227-1999, SEC.5; P.L.273-1999, SEC.194; P.L.14-2000, SEC.9; P.L.4-2005, SEC.3; P.L.235-2005, SEC.5; P.L.162-2007, SEC.3.

IC 4-4-10.9-11.5
"International exports"
Sec. 11.5. "International exports" has the meaning set forth in IC 4-4-21.
As added by P.L.20-1988, SEC.5.

IC 4-4-10.9-12
"Lease"
Sec. 12. "Lease" when used in connection with the multiple project program means a lease containing an option to purchase the industrial development project for a nominal sum upon payment in

full, or provision therefor, of all bonds issued in connection with the industrial development project and all interest thereon and all other expenses in connection with the industrial development project, and a lease containing an option to purchase the industrial development project at any time, as provided therein, upon payment of the purchase price which shall be sufficient to pay all bonds issued in connection with the industrial development project and all interest thereon and all other expenses incurred in connection with the industrial development project, but which payment may be made in the form of one (1) or more rental payments, notes, debentures, or other secured or unsecured debt obligations of the lessee providing for timely payments, including without limitation interest thereon sufficient for such purposes and delivered to the authority or to the trustee under the indenture, if any, pursuant to which the bonds were issued.
As added by P.L.20-1985, SEC.1. Amended by P.L.11-1990, SEC.9.

IC 4-4-10.9-13
"Lender"
Sec. 13. "Lender" when used in connection with the multiple project program means any federal or state chartered bank, Federal Land Bank, production credit association, bank for cooperatives, savings association, small business investment company, or any other institution qualified within the state to originate and service loans, such as insurance companies, credit unions, and mortgage loan companies.
As added by P.L.20-1985, SEC.1. Amended by P.L.79-1998, SEC.2.

IC 4-4-10.9-14
"Loan"
Sec. 14. "Loan" means any lease, loan agreement, or sale contract as defined in this chapter.
As added by P.L.20-1985, SEC.1.

IC 4-4-10.9-15
"Loan agreement"
Sec. 15. "Loan agreement" when used in connection with the multiple project program means an agreement providing for the authority, or a lender with which the authority has contracted, to lend the proceeds derived from the issuance of bonds pursuant to IC 4-4-11 to one (1) or more contracting parties to be used to pay the cost of one (1) or more industrial development projects and providing for the repayment of such loan by the contracting party or parties, and which may provide for the loans to be secured or evidenced by one (1) or more notes, debentures, or other secured or unsecured debt obligations of the contracting party or parties, delivered to the authority or to the trustee under the indenture pursuant to which the bonds were issued.
As added by P.L.20-1985, SEC.1. Amended by P.L.20-1988, SEC.6; P.L.11-1990, SEC.10.
IC 4-4-10.9-16
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-10.9-17
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-10.9-17.3
"Mortgage credit certificates"
Sec. 17.3. "Mortgage credit certificates" refers to mortgage credit certificates issued under Section 25 of the Internal Revenue Code of 1986, including any later amendments.
As added by P.L.24-1995, SEC.8.

IC 4-4-10.9-18
"Mortgage payments"
Sec. 18. "Mortgage payments" means periodic payments called for by the mortgage covering interest, installments of principal, taxes and assessments, mortgage insurance premiums, and hazard insurance premiums.
As added by P.L.20-1985, SEC.1.

IC 4-4-10.9-19
"Mortgagee"
Sec. 19. "Mortgagee" means the original lender under a mortgage and his successors and assigns approved by the authority and may include all insurance companies, trust companies, banks, investment companies, savings banks, executors, trustees, and other fiduciaries, including pensions and retirement funds.
As added by P.L.20-1985, SEC.1. Amended by P.L.11-1990, SEC.11.

IC 4-4-10.9-20
"Mortgagor"
Sec. 20. "Mortgagor" means the original borrower under a mortgage and his successors and assigns.
As added by P.L.20-1985, SEC.1.

IC 4-4-10.9-21
"Multiple project program"
Sec. 21. "Multiple project program" means, among other things, that program of the authority described under IC 4-4-11-18 pursuant to which it acquires from lenders loans made to developers, users, or both, for the financing of industrial development projects, the payment on such loans providing security for the repayment of bonds.
As added by P.L.20-1985, SEC.1. Amended by P.L.11-1990, SEC.12.

IC 4-4-10.9-22
"Person" Sec. 22. "Person" means any individual or entity.
As added by P.L.20-1985, SEC.1. Amended by P.L.8-1993, SEC.13; P.L.98-2008, SEC.1.

IC 4-4-10.9-23
"Pollution"
Sec. 23. "Pollution" means all forms of environmental pollution, including water pollution, air pollution, sewage, solid and radioactive waste, thermal pollution, radiation contamination, and noise pollution.
As added by P.L.20-1985, SEC.1.

IC 4-4-10.9-24
"Pollution control facility"
Sec. 24. "Pollution control facility" means a facility for the abatement, reduction, or prevention of pollution or for the removal or treatment of any substances in materials being processed that otherwise would cause pollution when used. This includes the following:
(1) Coal washing, coal cleaning, or coal preparation facilities designed to reduce the sulfur and ash levels of Indiana coal.
(2) Coal-fired boiler facilities designed to reduce emissions while burning Indiana coal.
(3) Pollution control equipment to allow for the environmentally sound use of Indiana coal.
As added by P.L.20-1985, SEC.1.

IC 4-4-10.9-24.5
"Public finance director"
Sec. 24.5. "Public finance director" means the public finance director appointed under IC 4-4-11-9.
As added by P.L.162-2007, SEC.4.

IC 4-4-10.9-25
"Sale contract"
Sec. 25. "Sale contract" when used in connection with the multiple project program means a contract providing for the sale of one (1) or more industrial development projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the industrial development project to pass to the contracting party or parties prior to payment in full of the entire purchase price, it shall also provide for the contracting party or parties to deliver to the authority or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, or other secured or unsecured debt obligations of the contracting party or parties providing for timely payments, including, without limitation, interest thereon for the balance of the purchase price at or prior to the passage of title.
As added by P.L.20-1985, SEC.1. Amended by P.L.11-1990, SEC.13.
IC 4-4-10.9-26
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-10.9-27
"Single project program"
Sec. 27. "Single project program" means, among other things, that program of the authority described in IC 4-4-11-17 pursuant to which it issues bonds, the proceeds of which are used to finance an industrial development project or projects pursuant to a loan between the authority and the developer or user.
As added by P.L.20-1985, SEC.1. Amended by P.L.11-1990, SEC.14.

IC 4-4-10.9-27.3
"Taxable bonds"
Sec. 27.3. "Taxable bonds" means bonds, the interest on which will not be excluded from the gross income of the owners of the bonds under Section 103 of the Internal Revenue Code.
As added by P.L.25-1987, SEC.2.

IC 4-4-10.9-27.7
"Tax-exempt bonds"
Sec. 27.7. "Tax-exempt bonds" means bonds, the interest on which will be excluded from the gross income of the owners thereof under Section 103 of the Internal Revenue Code.
As added by P.L.25-1987, SEC.3.

IC 4-4-10.9-28
"User"
Sec. 28. "User" means a person who has entered into a financing agreement with the authority or lender or contract for use with the developer or lender in contemplation of its use of an industrial development project.
As added by P.L.20-1985, SEC.1. Amended by P.L.11-1990, SEC.15.



CHAPTER 11. INDIANA FINANCE AUTHORITY

IC 4-4-11-0.3
"Entity" defined; transfer of powers, duties, liabilities, property among entities; references to entities in statutes
Sec. 0.3. (a) As used in this section, "entity" means the following:
(1) The Indiana development finance authority.
(2) The state office building commission.
(3) The Indiana transportation finance authority.
(4) The recreational development commission.
(b) On May 15, 2005, all powers, duties, and liabilities of each entity are transferred to the authority, as the successor agency.
(c) On May 15, 2005, all records and property of each entity, including appropriations and other funds under the control or supervision of the entity, are transferred to the authority, as the successor agency.
(d) After May 14, 2005, any amounts owed to an entity before May 15, 2005, are considered to be owed to the authority, as the successor agency.
(e) After May 14, 2005, a reference to an entity in a statute, rule, or other document is considered a reference to the authority, as the successor agency.
(f) All powers, duties, and liabilities of an entity with respect to bonds issued by that entity in connection with any trust agreement or indenture securing those bonds are transferred to the authority, as the successor agency. The rights of the trustee under any trust agreement or indenture and the rights of the bondholders of an entity remain unchanged, although the powers, duties, and liabilities of the entity have been transferred to the authority, as the successor agency.
As added by P.L.220-2011, SEC.16.

IC 4-4-11-0.4
Transfer of powers, duties, agreements, liabilities, records, money, and property to authority; bonds; rights of trustee and bondholders
Sec. 0.4. (a) On May 15, 2005, all powers, duties, agreements, and liabilities of the treasurer of state, the auditor of state, the department of environmental management, and the budget agency with respect to:
(1) the wastewater revolving loan program established by IC 13-18-13-1;
(2) the drinking water revolving loan program established by

IC 13-18-21-1; and
(3) the supplemental drinking water and wastewater assistance program established by IC 13-18-21-21;
are transferred to the authority, as the successor agency, for the limited purposes described in subdivisions (1) through (3).
(b) On May 15, 2005, all records, money, and other property of the treasurer of state, the auditor of state, the department of environmental management, and the budget agency with respect to:
(1) the wastewater revolving loan program established by IC 13-18-13-1;
(2) the drinking water revolving loan program established by IC 13-18-21-1; and
(3) the supplemental drinking water and wastewater assistance program established by IC 13-18-21-21;
are transferred to the authority as the successor agency for the limited purposes described in subdivisions (1) through (3).
(c) On May 15, 2005, all powers, duties, agreements, and liabilities of the Indiana bond bank, the Indiana department of environmental management, and the budget agency with respect to:
(1) outstanding bonds issued for:
(A) the wastewater revolving loan program established by IC 13-18-13-1; or
(B) the drinking water revolving loan program established by IC 13-18-21-1; and
(2) any trust agreement or indenture, security agreement, purchase agreement, or other undertaking entered into in connection with the bonds described in subdivision (1);
are transferred to the authority, as the successor agency, for the limited purposes described in subdivisions (1) and (2). The rights of the trustee and the bondholders with respect to any bonds or any trust agreement or indenture, security agreement, purchase agreement, or other undertaking described in this subsection remain the same, although the powers, duties, agreements, and liabilities of the Indiana bond bank have been transferred to the authority and the authority shall be considered to have assumed all those powers, duties, agreements, and liabilities as if the authority were the Indiana bond bank for those limited purposes.
As added by P.L.220-2011, SEC.17.

IC 4-4-11-0.5
Transfer of IHEFFA powers, duties, liabilities, records, money, and property to authority; references to IHEFFA; bonds; rights of trustee and bondholders
Sec. 0.5. (a) As used in this section, "IHEFFA" means the Indiana health and educational facility financing authority established by IC 5-1-16-2 (before its repeal).
(b) On July 1, 2007, all powers, duties, and liabilities of the IHEFFA are transferred to the authority, as the successor entity. The terms of office of the members of the IHEFFA serving on June 30, 2007, terminate on July 1, 2007. (c) On July 1, 2007, all records and property of the IHEFFA, including appropriations and other funds under its control or supervision, are transferred to the authority, as the successor entity.
(d) After July 1, 2007, any amounts owed to the IHEFFA before July 1, 2007, are considered to be owed to the authority, as the successor entity.
(e) After June 30, 2007, a reference to the IHEFFA in a statute, rule, or other document is considered a reference to the authority, as the successor entity.
(f) All powers, duties, and liabilities of the IHEFFA with respect to bonds issued by the IHEFFA in connection with any trust agreement or indenture securing those bonds are transferred to the authority, as the successor entity. The rights of the trustee under any trust agreement or indenture and the rights of the bondholders of the IHEFFA remain unchanged, although the powers, duties, and liabilities of the IHEFFA have been transferred to the authority, as the successor entity.
As added by P.L.220-2011, SEC.18.

IC 4-4-11-1
Title
Sec. 1. This chapter may be cited as "The Indiana finance authority law".
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.16; P.L.235-2005, SEC.6.

IC 4-4-11-2
Legislative findings of fact; purpose
Sec. 2. (a) The legislature makes the following findings of fact:
(1) That there currently exists in certain areas of the state critical conditions of unemployment, inadequate drinking water, inadequate wastewater and storm water management, or environmental pollution, including water pollution, air pollution, sewage and solid waste, radioactive waste, thermal pollution, radiation contamination, and noise pollution, and that these conditions may well exist, from time to time, in other areas of the state.
(2) That in some areas of the state such conditions are chronic and of long standing and that without remedial measures they may become so in other areas of the state.
(3) That economic insecurity due to unemployment, inadequate drinking water, inadequate wastewater and storm water management, or environmental pollution is a menace to the health, safety, morals, and general welfare of not only the people of the affected areas but of the people of the entire state.
(4) That involuntary unemployment and its resulting burden of indigency falls with crushing force upon the unemployed worker and ultimately upon the state in the form of public assistance and unemployment compensation.
(5) That security against unemployment and the resulting spread

of indigency and economic stagnation in the areas affected can best be provided by:
(A) the promotion, attraction, stimulation, rehabilitation, and revitalization of industrial development projects, rural development projects, mining operations, and agricultural operations that involve the processing of agricultural products;
(B) the promotion and stimulation of international exports; and
(C) the education, both formal and informal, of people of all ages throughout the state by the promotion, attraction, construction, renovation, rehabilitation, and revitalization of and assistance to educational facility projects.
(6) That the present and prospective health, safety, morals, right to gainful employment, and general welfare of the people of the state require as a public purpose the provision of safe drinking water, the provision of wastewater and storm water management, the abatement or control of pollution, the promotion of increased educational enrichment (including cultural, intellectual, scientific, or artistic opportunities) for people of all ages through new, expanded, or revitalized educational facility projects or through assisting educational facility projects, and the promotion of employment creation or retention through development of new and expanded industrial development projects, rural development projects, mining operations, and agricultural operations that involve the processing of agricultural products.
(7) That there is a need to stimulate a larger flow of private investment funds from commercial banks, investment bankers, insurance companies, other financial institutions, and individuals into such industrial development projects, rural development projects, mining operations, international exports, and agricultural operations that involve the processing of agricultural products in the state.
(8) That the authority can encourage the making of loans or leases for creation or expansion of industrial development projects, rural development projects, mining operations, international exports, and agricultural operations that involve the processing of agricultural products, thus putting a larger portion of the private capital available in Indiana for investment to use in the general economic development of the state.
(9) That the issuance of bonds of the authority to create a financing pool for industrial development projects and carrying out the purposes of IC 13-18-13 and IC 13-18-21 promoting a substantial likelihood of opportunities for:
(A) gainful employment;
(B) business opportunities;
(C) educational enrichment (including cultural, intellectual, scientific, or artistic opportunities);
(D) the abatement, reduction, or prevention of pollution; (E) the provision of safe drinking water;
(F) the provision of wastewater and storm water management;
(G) the removal or treatment of any substances in materials being processed that otherwise would cause pollution when used; or
(H) increased options for and availability of child care;
will improve the health, safety, morals, and general welfare of the people of the state and constitutes a public purpose for which the authority shall exist and operate.
(10) That the issuance of bonds of the authority to create a funding source for the making of guaranteed participating loans will promote and encourage an expanding international exports market and international exports sales and will promote the general welfare of all of the people of Indiana by assisting Indiana businesses through stimulation of the expansion of international exports sales for Indiana products and services, especially those of small and medium-sized businesses, by providing financial assistance through the authority.
(b) The Indiana finance authority shall exist and operate for the public purposes of:
(1) promoting opportunities for gainful employment and business opportunities by the promotion and development of industrial development projects, rural development projects, mining operations, international exports, and agricultural operations that involve the processing of agricultural products, in any areas of the state;
(2) promoting the educational enrichment (including cultural, intellectual, scientific, or artistic opportunities) of all the people of the state by the promotion, development, and assistance of educational facility projects;
(3) promoting affordable farm credit and agricultural loan financing at interest rates that are consistent with the needs of borrowers for farming and agricultural enterprises;
(4) preventing and remediating environmental pollution, including water pollution, air pollution, sewage and solid waste disposal, radioactive waste, thermal pollution, radiation contamination, and noise pollution affecting the health and well-being of the people of the state by:
(A) the promotion and development of industrial development projects; and
(B) carrying out the purposes of IC 13-18-13 and IC 13-18-21;
(5) promoting the provision of safe and adequate drinking water and wastewater and storm water management to positively affect the public health and well-being by carrying out the purposes of IC 13-18-13 and IC 13-18-21;
(6) otherwise positively affecting the public health and well-being by carrying out the purposes of IC 13-18-13 and IC 13-18-21; and (7) promoting affordable and accessible child care for the people of the state by the promotion and development of child care facilities.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.24-1983, SEC.1; P.L.20-1985, SEC.2; P.L.25-1987, SEC.4; P.L.20-1988, SEC.7; P.L.11-1990, SEC.17; P.L.24-1995, SEC.9; P.L.227-1999, SEC.6 and P.L.273-1999, SEC.195; P.L.4-2002, SEC.2; P.L.235-2005, SEC.7.

IC 4-4-11-2.5
Legislative findings of fact; purpose
Sec. 2.5. (a) The general assembly makes the following findings of fact in addition to those set forth in section 2 of this chapter:
(1) There are currently numerous bodies corporate and politic of the state, with separate decision making and borrowing authority, that may issue bonds, notes, and obligations, and otherwise access the financial markets.
(2) Consolidation of this decision making and borrowing authority may provide economic efficiencies and management synergies and enable the state to communicate, with a single voice, with the various participants in the financial markets, including credit rating agencies, investment bankers, investors, and municipal bond insurers and other credit enhancers.
(b) In addition to the purposes set forth in section 2 of this chapter, the authority is established for the purpose of permitting the consolidation of certain bodies in a single body of decision making concerning access to the capital and financial markets in the name of, or for the benefit of, the state.
(c) The authority is authorized to carry out the public purposes provided for in the affected statutes through a single entity in order to achieve the purposes of this section.
As added by P.L.235-2005, SEC.8. Amended by P.L.1-2006, SEC.27.

IC 4-4-11-2.7
Construction of article; priority of definitions
Sec. 2.7. (a) This article and the affected statutes shall be liberally construed to effect the purposes of this article and the affected statutes.
(b) To the extent that the definitions in an affected statute are inconsistent with the definitions in this chapter or IC 4-4-10.9, the definitions in the affected statute prevail.
(c) Except as otherwise provided by subsection (b), to the extent that the provisions of this article are inconsistent with the provisions of any other general, special, or local law, the provisions of this article are controlling and supersede all other laws.
As added by P.L.235-2005, SEC.9. Amended by P.L.162-2007, SEC.5.

IC 4-4-11-3
Repealed (Repealed by P.L.20-1985, SEC.18(b).)

IC 4-4-11-4
Creation; membership
Sec. 4. (a) There is created for the public purposes set forth in section 2.5 of this chapter a body politic and corporate, not a state agency but an independent instrumentality exercising essential public functions, to be known as the Indiana finance authority. The authority is separate and apart from the state in its corporate and sovereign capacity, and though separate from the state, the exercise by the authority of its powers constitutes an essential governmental, public, and corporate function.
(b) The authority shall be composed of the following five (5) members:
(1) The budget director, or the budget director's designee, who shall serve as chairman of the authority.
(2) The treasurer of state, or the treasurer of state's designee.
(3) Three (3) members appointed by the governor, no more than two (2) of whom may be from the same political party.
(c) All members shall be residents of the state.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.18; P.L.235-2005, SEC.10.

IC 4-4-11-5
Members; terms of office
Sec. 5. Appointments to the authority under section 4(b)(3) of this chapter are for terms of four (4) years. Each member appointed to the authority under section 4(b)(3) of this chapter:
(1) holds office for the term of this appointment;
(2) continues to serve after expiration of the appointment until a successor is appointed and qualified;
(3) is eligible for reappointment; and
(4) may be removed from office by the governor with or without cause and serves at the pleasure of the governor.
The governor shall fill a vacancy for the unexpired term of any member appointed under section 4(b)(3) of this chapter.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.19; P.L.235-2005, SEC.11.

IC 4-4-11-6
Officers; compensation of members
Sec. 6. (a) The members shall elect from among their number a vice chairman and other officers as they may determine.
(b) The members of the authority are entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with their duties as provided by law. Members are not entitled to the salary per diem provided by IC 4-10-11-2.1(b) or any other compensation while performing their duties.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.20-1985, SEC.3; P.L.11-1990, SEC.20; P.L.235-2005, SEC.12.
IC 4-4-11-7
Vesting of powers; quorum; voting
Sec. 7. The powers of the authority are vested in the members. Three (3) members of the authority constitute a quorum for the transaction of business. The affirmative vote of at least three (3) members is necessary for any action to be taken by the authority. Members may vote by written proxy delivered in advance to any other member who is present at the meeting. A vacancy in the membership of the authority does not impair the right of a quorum to exercise all rights and perform all duties of the authority.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.21; P.L.235-2005, SEC.13.

IC 4-4-11-8
Meetings
Sec. 8. Meetings of the members of the authority shall be held at the call of the chairman or whenever any three (3) members so request. In any event, the members shall meet at least once every three (3) months to attend to the business of the authority.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.22.

IC 4-4-11-9
Public finance director; powers and duties
Sec. 9. The governor shall appoint the public finance director, who shall serve at the pleasure of the governor. The public finance director shall:
(1) administer, manage, and direct the affairs and activities of the authority and the employees of the authority in accordance with the policies and under the control and direction of the members of the authority;
(2) approve all accounts for salaries, allowable expenses of the authority or of any employee or consultant, and expenses incidental to the operation of the authority; and
(3) perform other duties as may be directed by the members of the authority in carrying out the purposes of the affected statutes.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.23; P.L.24-1995, SEC.10; P.L.235-2005, SEC.14.

IC 4-4-11-10
Public finance director; attendance; record keeping duties; certification of copies
Sec. 10. The public finance director shall attend the meetings of the members of the authority, shall keep a record of the proceedings of the authority, and shall maintain and be custodian of all books, documents, and papers filed with the authority and its official seal. The public finance director may make copies of all minutes and other records and documents of the authority and may give certificates under seal of the authority to the effect that the copies are true

copies. All persons dealing with the authority may rely upon these certificates.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.24; P.L.235-2005, SEC.15.

IC 4-4-11-11
Employment; delegation of administrative duties
Sec. 11. (a) The authority may, without the approval of the attorney general or any other state officer, employ bond counsel, other legal counsel, technical experts, and such other officers, agents, and employees, permanent or temporary, as it considers necessary to carry out the efficient operation of the authority, and shall determine their qualifications, duties, compensation, and terms of service. The authority shall fix the compensation of the public finance director.
(b) The members of the authority may adopt a resolution delegating to:
(1) a member of the authority;
(2) the public finance director; or
(3) one (1) or more agents or employees of the authority;
administrative duties that they consider proper, including the powers of the authority set forth in this section.
(c) Employees of the authority shall not be considered employees of the state.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.25; P.L.18-1992, SEC.2; P.L.235-2005, SEC.16.

IC 4-4-11-12
Members; conflicts of interest; disclosure
Sec. 12. Any member or employee of the authority who has, will have, or later acquires an interest, direct or indirect, in any transaction with the authority shall immediately disclose the nature and extent of the interest in writing to the authority as soon as he has knowledge of the actual or prospective interest. The disclosure shall be announced in open meeting and entered upon the minutes of the authority. Upon disclosure, the member or employee shall not participate in any action by the authority authorizing the transaction. However, such an interest shall not invalidate actions by the authority with the participation of the disclosing member prior to the time when the member became aware of the interest or should reasonably have become aware of the interest.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.26.

IC 4-4-11-13
State officers and employees; nonforfeiture of offices and employment
Sec. 13. Notwithstanding the provisions of any other law, no officer or employee of the state forfeits his office or employment by reason of his acceptance of membership in the authority or by reason of his providing services to the authority. As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.27.

IC 4-4-11-14
Members; surety bonds
Sec. 14. (a) Each member of the authority, the public finance director, and any other employee or agent of the authority authorized by resolution of the authority to handle funds or sign checks, before beginning the individual's duties, shall execute a surety bond in the penal sum of fifty thousand dollars ($50,000). To the extent an individual described in this section is already covered by a bond required by state law, the individual need not obtain another bond so long as the bond required by state law is in at least the penal sum specified in this section and covers the individual's activities for the authority. In lieu of a bond, the chairman of the authority may execute a blanket surety bond covering each member and the employees or other officers of the authority. Each surety bond shall be conditioned upon the faithful performance of the individual's duties and shall be issued by a surety company authorized to transact business in this state as surety. At all times after the issuance of any surety bonds, each individual described in this section shall maintain the surety bonds in full force and effect. All costs of the surety bonds shall be borne by the authority.
(b) The public finance director, before beginning the public finance director's duties, must:
(1) execute a surety bond as provided in subsection (a); or
(2) be included in the coverage of a blanket surety bond described in subsection (a).
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.28; P.L.24-1995, SEC.11; P.L.235-2005, SEC.17.

IC 4-4-11-14.5
State debt management plan; requirements
Sec. 14.5. The authority, after consulting with the treasurer of state, the Indiana bond bank, the budget agency, and the commission for higher education, shall establish and periodically update a state debt management plan. The plan must include at least the following provisions with respect to debt issued or to be issued by the authority, other bodies corporate and politic of the state, and state educational institutions:
(1) An inventory of existing debt.
(2) Projections of future debt obligations.
(3) Recommended criteria for the appropriate use of debt as a means to finance capital projects.
(4) Recommended strategies to minimize costs associated with debt issuance.
(5) An analysis of the impact of debt issued by all bodies corporate and politic and state educational institutions on the state budget.
(6) Recommended guidelines for the prudent issuance of debt

that creates a moral obligation of the state to pay all or part of the debt.
(7) Recommended policies for the investment of:
(A) proceeds of bonds, notes, or other obligations issued by bodies corporate and politic and state educational institutions; and
(B) other money, funds, and accounts owned or held by a body corporate and politic.
(8) Recommended policies for the establishment of a system of record keeping and reporting to meet the arbitrage rebate compliance requirements of the Internal Revenue Code.
(9) Recommended policies for the preparation of financial disclosure documents, including official statements accompanying debt issues, comprehensive annual financial reports, and continuing disclosure statements. The recommended policies must include a provision for approval by the budget director of any statements or reports that include a discussion of the state's economic and fiscal condition.
(10) Potential opportunities to more effectively and efficiently authorize and manage debt.
(11) Recommendations to the budget director, the governor, and the general assembly with respect to financing of capital projects.
The recommendations to the general assembly under subdivision (11) must be in an electronic format under IC 5-14-6.
As added by P.L.235-2005, SEC.18. Amended by P.L.2-2007, SEC.22.

IC 4-4-11-15
Powers
Sec. 15. (a) The authority is granted all powers necessary or appropriate to carry out and effectuate its public and corporate purposes under the affected statutes, including but not limited to the following:
(1) Have perpetual succession as a body politic and corporate and an independent instrumentality exercising essential public functions.
(2) Without complying with IC 4-22-2, adopt, amend, and repeal bylaws, rules, guidelines, and policies not inconsistent with the affected statutes, and necessary or convenient to regulate its affairs and to carry into effect the powers, duties, and purposes of the authority and conduct its business under the affected statutes. These bylaws, rules, guidelines, and policies must be made by a resolution of the authority introduced at one (1) meeting and approved at a subsequent meeting of the authority.
(3) Sue and be sued in its own name.
(4) Have an official seal and alter it at will.
(5) Maintain an office or offices at a place or places within the state as it may designate. (6) Make, execute, and enforce contracts and all other instruments necessary, convenient, or desirable for the purposes of the authority or pertaining to:
(A) a purchase, acquisition, or sale of securities or other investments; or
(B) the performance of the authority's duties and execution of any of the authority's powers under the affected statutes.
(7) Employ architects, engineers, attorneys, inspectors, accountants, agriculture experts, silviculture experts, aquaculture experts, and financial experts, and such other advisors, consultants, and agents as may be necessary in its judgment and to fix their compensation.
(8) Procure insurance against any loss in connection with its property and other assets, including loans and loan notes in amounts and from insurers as it may consider advisable.
(9) Borrow money, make guaranties, issue bonds, and otherwise incur indebtedness for any of the authority's purposes, and issue debentures, notes, or other evidences of indebtedness, whether secured or unsecured, to any person, as provided by the affected statutes. Notwithstanding any other law, the:
(A) issuance by the authority of any indebtedness that establishes a procedure for the authority or a person acting on behalf of the authority to certify to the general assembly the amount needed to restore a debt service reserve fund or another fund to required levels; or
(B) execution by the authority of any other agreement that creates a moral obligation of the state to pay all or part of any indebtedness issued by the authority;
is subject to review by the budget committee and approval by the budget director.
(10) Procure insurance or guaranties from any public or private entities, including any department, agency, or instrumentality of the United States, for payment of any bonds issued by the authority, including the power to pay premiums on any insurance or reinsurance.
(11) Purchase, receive, take by grant, gift, devise, bequest, or otherwise, and accept, from any source, aid or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of the affected statutes, subject to the conditions upon which the grants or contributions are made, including but not limited to gifts or grants from any department, agency, or instrumentality of the United States, and lease or otherwise acquire, own, hold, improve, employ, use, and otherwise deal in and with real or personal property or any interest in real or personal property, wherever situated, for any purpose consistent with the affected statutes.
(12) Enter into agreements with any department, agency, or instrumentality of the United States or this state and with lenders and enter into loan agreements, sales contracts, and leases with contracting parties, including participants (as

defined in IC 13-11-2-151.1) for any purpose permitted under IC 13-18-13 or IC 13-18-21, borrowers, lenders, developers, or users, for the purpose of planning, regulating, and providing for the financing and refinancing of any agricultural enterprise (as defined in IC 5-28-31-1), rural development project (as defined in IC 5-28-31-20), industrial development project, purpose permitted under IC 13-18-13 and IC 13-18-21, or international exports, and distribute data and information concerning the encouragement and improvement of agricultural enterprises and agricultural employment, rural development projects, industrial development projects, international exports, and other types of employment in the state undertaken with the assistance of the authority under this chapter.
(13) Enter into contracts or agreements with lenders and lessors for the servicing and processing of loans and leases pursuant to the affected statutes.
(14) Provide technical assistance to local public bodies and to profit and nonprofit entities in the development or operation of agricultural enterprises, rural development projects, and industrial development projects.
(15) To the extent permitted under its contract with the holders of the bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party.
(16) To the extent permitted under its contract with the holders of bonds of the authority, enter into contracts with any lender containing provisions enabling it to reduce the rental or carrying charges to persons unable to pay the regular schedule of charges when, by reason of other income or payment by any department, agency, or instrumentality of the United States of America or of this state, the reduction can be made without jeopardizing the economic stability of the agricultural enterprise, rural development project, or industrial development project being financed.
(17) Notwithstanding IC 5-13, but subject to the requirements of any trust agreement entered into by the authority, invest:
(A) the authority's money, funds, and accounts;
(B) any money, funds, and accounts in the authority's custody; and
(C) proceeds of bonds or notes;
in the manner provided by an investment policy established by resolution of the authority.
(18) Fix and revise periodically, and charge and collect, fees and charges as the authority determines to be reasonable in connection with:
(A) the authority's loans, guarantees, advances, insurance, commitments, and servicing; and
(B) the use of the authority's services or facilities. (19) Cooperate and exchange services, personnel, and information with any federal, state, or local government agency, or instrumentality of the United States or this state.
(20) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority.
(21) Enter into agreements concerning, and acquire, hold, and dispose by any lawful means, land or interests in land, building improvements, structures, personal property, franchises, patents, accounts receivable, loans, assignments, guarantees, and insurance needed for the purposes of the affected statutes.
(22) Take assignments of accounts receivable, loans, guarantees, insurance, notes, mortgages, security agreements securing notes, and other forms of security, attach, seize, or take title by foreclosure or conveyance to any industrial development project when a guaranteed loan thereon is clearly in default and when in the opinion of the authority such acquisition is necessary to safeguard the industrial development project guaranty fund, and sell, or on a temporary basis, lease or rent such industrial development project for any use.
(23) Expend money provided to the authority by the Indiana economic development corporation from the industrial development project guaranty fund created by IC 5-28-30, subject to the terms of any agreement with the Indiana economic development corporation governing the expenditure of that money.
(24) Purchase, lease as lessee, construct, remodel, rebuild, enlarge, or substantially improve industrial development projects, including land, machinery, equipment, or any combination thereof.
(25) Lease industrial development projects to users or developers, with or without an option to purchase.
(26) Sell industrial development projects to users or developers, for consideration to be paid in installments or otherwise.
(27) Make direct loans from the proceeds of the bonds to users or developers for:
(A) the cost of acquisition, construction, or installation of industrial development projects, including land, machinery, equipment, or any combination thereof; or
(B) eligible expenditures for an educational facility project described in IC 4-4-10.9-6.2(a)(2);
with the loans to be secured by the pledge of one (1) or more bonds, notes, warrants, or other secured or unsecured debt obligations of the users or developers.
(28) Lend or deposit the proceeds of bonds to or with a lender for the purpose of furnishing funds to such lender to be used for making a loan to a developer or user for the financing of industrial development projects under this chapter.
(29) Enter into agreements with users or developers to allow the users or developers, directly or as agents for the authority, to wholly or partially construct industrial development projects to

be leased from or to be acquired by the authority.
(30) Establish reserves from the proceeds of the sale of bonds, other funds, or both, in the amount determined to be necessary by the authority to secure the payment of the principal and interest on the bonds.
(31) Adopt rules and guidelines governing its activities authorized under the affected statutes.
(32) Use the proceeds of bonds to make guaranteed participating loans.
(33) Purchase, discount, sell, and negotiate, with or without guaranty, notes and other evidences of indebtedness.
(34) Sell and guarantee securities.
(35) Make guaranteed participating loans under IC 4-4-21-26.
(36) Procure insurance to guarantee, insure, coinsure, and reinsure against political and commercial risk of loss, and any other insurance the authority considers necessary, including insurance to secure the payment of principal and interest on notes or other obligations of the authority.
(37) Provide performance bond guarantees to support eligible export loan transactions, subject to the terms of the affected statutes.
(38) Provide financial counseling services to Indiana exporters.
(39) Accept gifts, grants, or loans from, and enter into contracts or other transactions with, any federal or state agency, municipality, private organization, or other source.
(40) Sell, convey, lease, exchange, transfer, or otherwise dispose of property or any interest in property, wherever the property is located.
(41) Cooperate with other public and private organizations to promote export trade activities in Indiana.
(42) Cooperate with the Indiana economic development corporation in taking any actions necessary for the administration of the agricultural loan and rural development project guarantee fund established by IC 5-28-31.
(43) In cooperation with the Indiana economic development corporation, take assignments of notes and mortgages and security agreements securing notes and other forms of security, and attach, seize, or take title by foreclosure or conveyance to any agricultural enterprise or rural development project when a guaranteed loan to the enterprise or rural development project is clearly in default and when in the opinion of the Indiana economic development corporation the acquisition is necessary to safeguard the agricultural loan and rural development project guarantee fund, and sell, or on a temporary basis, lease or rent the agricultural enterprise or rural development project for any use.
(44) Expend money provided to the authority by the Indiana economic development corporation from the agricultural loan and rural development project guarantee fund created by IC 5-28-31, subject to the terms of any agreement with the

Indiana economic development corporation governing the expenditure of that money.
(45) Reimburse from bond proceeds expenditures for industrial development projects under this chapter.
(46) Acquire, hold, use, and dispose of the authority's income, revenues, funds, and money.
(47) Purchase, acquire, or hold debt securities or other investments for the authority's own account at prices and in a manner the authority considers advisable, and sell or otherwise dispose of those securities or investments at prices without relation to cost and in a manner the authority considers advisable.
(48) Fix and establish terms and provisions with respect to:
(A) a purchase of securities by the authority, including dates and maturities of the securities;
(B) redemption or payment before maturity; and
(C) any other matters that in connection with the purchase are necessary, desirable, or advisable in the judgment of the authority.
(49) To the extent permitted under the authority's contracts with the holders of bonds or notes, amend, modify, and supplement any provision or term of:
(A) a bond, a note, or any other obligation of the authority; or
(B) any agreement or contract of any kind to which the authority is a party.
(50) Subject to the authority's investment policy, do any act and enter into any agreement pertaining to a swap agreement (as defined in IC 8-9.5-9-4) related to the purposes of the affected statutes in accordance with IC 8-9.5-9-5 and IC 8-9.5-9-7, whether the action is incidental to the issuance, carrying, or securing of bonds or otherwise.
(51) Do any act necessary or convenient to the exercise of the powers granted by the affected statutes, or reasonably implied from those statutes, including but not limited to compliance with requirements of federal law imposed from time to time for the issuance of bonds.
(b) The authority's powers under this chapter shall be interpreted broadly to effectuate the purposes of this chapter and may not be construed as a limitation of powers. The omission of a power from the list in subsection (a) does not imply that the authority lacks that power. The authority may exercise any power that is not listed in subsection (a) but is consistent with the powers listed in subsection (a) to the extent that the power is not expressly denied by the Constitution of the State of Indiana or by another statute.
(c) This chapter does not authorize the financing of industrial development projects for a developer unless any written agreement that may exist between the developer and the user at the time of the bond resolution is fully disclosed to and approved by the authority.
(d) The authority shall work with and assist the Indiana housing

and community development authority established by IC 5-20-1-3, the ports of Indiana established under IC 8-10-1-3, and the state fair commission established by IC 15-13-2-1 in the issuance of bonds, notes, or other indebtedness. The Indiana housing and community development authority, the ports of Indiana, and the state fair commission shall work with and cooperate with the authority in connection with the issuance of bonds, notes, or other indebtedness.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.24-1983, SEC.3; P.L.20-1985, SEC.4; P.L.2-1987, SEC.2; P.L.25-1987, SEC.5; P.L.20-1988, SEC.8; P.L.11-1990, SEC.29; P.L.24-1995, SEC.12; P.L.4-2002, SEC.3; P.L.235-2005, SEC.19; P.L.232-2005, SEC.3; P.L.1-2006, SEC.28 and P.L.181-2006, SEC.1; P.L.162-2007, SEC.6; P.L.2-2008, SEC.15; P.L.98-2008, SEC.2.

IC 4-4-11-15.1
Repealed
(Repealed by P.L.177-2011, SEC.5.)

IC 4-4-11-15.2
Guaranteed participating loans; export loans required to be sold; bond issuance
Sec. 15.2. (a) Before using the proceeds of bonds to make a guaranteed participating loan, the authority shall require the financial institution to which the authority makes the guaranteed participating loan to make eligible export loans and sell them to the authority within a reasonable period of time.
(b) Issuance of bonds by the authority to fund the program of the authority under IC 4-4-21 is subject to the general provisions for the issuance of bonds set forth in this chapter, except for the requirements for the issuance of bonds under sections 17 and 17.5 of this chapter.
As added by P.L.20-1988, SEC.9. Amended by P.L.11-1990, SEC.30.

IC 4-4-11-15.3
Prohibited activities
Sec. 15.3. The authority:
(1) may not deal in securities within the meaning of or subject to any securities law, securities exchange law, or securities dealers law of the United States of America or of the state or of any other state or jurisdiction, domestic or foreign, except as authorized in the affected statutes;
(2) may not:
(A) emit bills of credit;
(B) accept deposits of money for time or demand deposit;
(C) administer trusts;
(D) engage in any form or manner, or in the conduct of, any private or commercial banking business; or
(E) act as a savings bank, savings association, or any other kind of financial institution; and
(3) may not engage in any form of private or commercial

banking business.
As added by P.L.235-2005, SEC.21. Amended by P.L.1-2006, SEC.29.

IC 4-4-11-15.4
Issuance of bonds for the wastewater revolving loan program and the drinking water revolving loan program
Sec. 15.4. (a) The authority may issue bonds or notes and invest or loan the proceeds of those bonds or notes to a participant (as defined in IC 13-11-2-151.1) for the purposes of:
(1) the wastewater revolving loan program established by IC 13-18-13-1; and
(2) the drinking water revolving loan program established by IC 13-18-21-1.
(b) If the authority loans money to or purchases debt securities of a political subdivision (as defined in IC 13-11-2-164(a) and IC 13-11-2-164(b)), the authority may, by the resolution approving the bonds or notes, provide that subsection (c) is applicable to the political subdivision.
(c) Notwithstanding any other law, to the extent that any department or agency of the state, including the treasurer of state, is the custodian of money payable to the political subdivision (other than for goods or services provided by the political subdivision), at any time after written notice to the department or agency head from the authority that the political subdivision is in default on the payment of principal or interest on the obligations then held or owned by or arising from an agreement with the authority, the department or agency shall withhold the payment of that money from that political subdivision and pay over the money to the authority for the purpose of paying principal of and interest on bonds or notes of the authority. However, the withholding of payment from the political subdivision and payment to the authority under this section must not adversely affect the validity of the obligation in default.
As added by P.L.235-2005, SEC.22.

IC 4-4-11-15.5
Public offering for sale or lease of property or interests acquired for an industrial development project
Sec. 15.5. (a) In addition to the powers enumerated in section 15(a) of this chapter, the authority may, in lieu of a private sale or leasing as authorized by section 15(a) of this chapter or a financing of an industrial development project under section 17 of this chapter, decide to hold a public offering under this section for the sale or leasing of any land or interests in land, building improvements, structures, personal property, and franchises and patents acquired by the authority under this chapter for an industrial development project. If the authority decides to hold a public offering for the sale or leasing of any property or interests acquired for an industrial development project, the offering shall be made in accordance with this section. (b) Before offering for sale or lease to the public any property or interests acquired for an industrial development project under this section, the authority shall prepare an offering sheet showing the property or interests to be offered and copies of the offering sheets shall be furnished to prospective buyers or lessees. Maps and plats of the property and any additional information considered appropriate by the authority shall also be kept available for inspection at the office of the authority.
(c) The authority shall publish a notice of the offering in accordance with IC 5-3-1. The notice must state that at a designated time the authority will open and consider written offers for the purchase or lease of the property or interests being offered. In giving the notice, it is not necessary to describe specifically the property or interests or to specify the exact terms of the disposition, but the notice must state the general location of the property or interests and call attention generally to any requirements or limitations that the authority may establish in respect to the industrial development project.
(d) At the time fixed in the notice, the authority shall open and consider any offers received. All offers received shall be opened at public meetings of the authority and shall be kept open for public inspection.
(e) The authority may reject any or all bids or may make awards to the highest and best bidder or bidders. In determining the highest and best bids, the authority may take into consideration the following:
(1) The size and character of the improvements for the industrial development project as proposed by the bidder to be made on the property and the terms and conditions of the consideration offered by the bidder.
(2) The bidder's plans and ability to carry out the industrial development project with reasonable promptness.
(3) Whether the property and interests to be acquired by the bidder will be leased or released for the industrial development project.
(4) The nature and extent of any obligations to be undertaken by the authority in conjunction with the improvement of the property or interests to be acquired for the industrial development project as proposed by the bidder.
(5) The potential impact of the bidder's proposal on the creation of new employment or the retention of existing employment resulting from the industrial development project.
(6) The potential impact of the bidder's proposal to attract or establish a major new business enterprise or to retain or expand a significant existing business enterprise that will provide or preserve gainful employment for the citizens of the state.
(7) The economic benefits to the state and its citizens that will result from the industrial development project, as proposed by the bidder, including the dollar volume of new or preserved wages and salaries, increases in or preservation of state and

local government tax revenues, the incremental economic benefits to the citizens of the state, the state, and local governmental units potentially resulting from the industrial development project as proposed by the bidder, and any other direct or indirect economic benefit to the state and its citizens resulting from the industrial development project as proposed by the bidder.
(8) The potential impact and benefit to the state and its citizens of the industrial development project as proposed by the bidder from the standpoint of both human and economic welfare.
(f) In making an award to the highest and best bidder as provided in subsection (e), the authority shall determine whether in its judgment the potential benefits to the state and its citizens of the industrial development project as proposed by the bidder exceed the direct costs to the authority of acquiring the property and interests being offered for sale or lease for the industrial development project less any sums to be paid by the successful bidder pursuant to its bid. The authority's judgment concerning this determination shall be based on the economic studies, analyses, and projections that the authority determines are reasonably necessary. The authority's determination is final and conclusive.
(g) The authority may contract with a bidder concerning any of the factors listed in subsection (e), and the contract may provide for the deposit of surety bonds, the making of good faith deposits, liquidated damages, the right of reversion or repurchase, or other rights and remedies if the bidder fails to comply with the contract.
(h) After the opening, consideration, and determination of the written offers filed in response to the notice, the authority may dispose of all or part of the remaining available property or interests for any approved use, either at public sale or by private negotiation carried on by the authority, its regular employees, or real estate experts employed for that purpose. For a period of thirty (30) days after the opening of the written offers and determination on them, no sale, exchange, or lease may be made on terms less than that shown on the offering sheet, but after that period the authority may adjust the offering terms it considers necessary to further the industrial development project.
(i) An action to contest the validity of any sale or lease awarded and approved by the authority under this section may not be commenced more than thirty (30) days following the authority's adoption of a resolution designating the successful bidder or bidders and stating and approving the basic terms and conditions of the sale or lease.
As added by P.L.24-1987, SEC.4. Amended by P.L.11-1990, SEC.31.

IC 4-4-11-15.6
Additional authority powers
Sec. 15.6. In addition to the powers listed in section 15 of this chapter, the authority may:
(1) issue bonds under terms and conditions determined by the

authority and use the proceeds of the bonds to acquire obligations issued by any entity authorized to acquire, finance, construct, or lease capital improvements under IC 5-1-17;
(2) issue bonds under terms and conditions determined by the authority and use the proceeds of the bonds to acquire any obligations issued by the northwest Indiana regional development authority established by IC 36-7.5-2-1; and
(3) after December 31, 2009, issue bonds under terms and conditions determined by the authority and use the proceeds of the bonds to acquire any obligations issued by either the commuter rail service board established under IC.8-24-5 or the regional demand and scheduled bus service board established under IC.8-24-6.
As added by P.L.214-2005, SEC.1. Amended by P.L.182-2009(ss), SEC.50.

IC 4-4-11-15.7
Requirements; establishment of terms governing reserves or funding levels
Sec. 15.7. (a) This section does not apply to any indebtedness issued by the authority if:
(1) the proceeds will be used for a project that has been specifically authorized by the general assembly; or
(2) the indebtedness is authorized under the affected statutes.
(b) Notwithstanding any other law in effect before:
(1) the authority issues indebtedness that establishes a procedure for the authority or a person acting on behalf of the authority to certify to the general assembly the amount needed to restore a debt service reserve fund or another fund to a required level; or
(2) execution by the authority of any other agreement that creates a moral obligation of the state to pay all or any part of any indebtedness issued by the authority;
the authority is subject to, and shall comply with, to the extent practicable, the requirements set forth in IC 5-1.5-5-4(c) through IC 5-1.5-5-4(g) as if the authority was specifically named in IC 5-1.5-5-4(c) through IC 5-1.5-5-4(g).
(c) In addition:
(1) indebtedness described in IC 5-1.5-5-4(c) through IC 5-1.5-5-4(g) is considered a reference to an indebtedness or agreement referred to in this section; and
(2) a qualified entity referred to in IC 5-1.5-5-4(c) through IC 5-1.5-5-4(g) is considered a reference to a borrower of any indebtedness and to any other parties referred to in this section.
As added by P.L.229-2011, SEC.42.

IC 4-4-11-16
Repealed
(Repealed by P.L.162-2007, SEC.42.)
IC 4-4-11-16.1
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 4-4-11-16.2
Validity of loan guarantees made by Indiana development finance authority under prior statute
Sec. 16.2. Notwithstanding the expiration of section 16.1 of this chapter on December 31, 2002, a loan guarantee made by the Indiana development finance authority under that section before December 31, 2002, remains a valid and binding obligation of the Indiana development finance authority after December 31, 2002, as if section 16.1 of this chapter had not expired.
As added by P.L.220-2011, SEC.19.

IC 4-4-11-16.3
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-11-16.5
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-11-16.7
Validity of Indiana employment development commission guarantee made before January 1, 1985
Sec. 16.7. (a) As used in this section, "Indiana development finance authority" refers to the Indiana development finance authority transferred to the authority by P.L.235-2005, SECTION 213.
(b) As used in this section, "Indiana employment development commission" refers to the Indiana employment development commission transferred to the Indiana development finance authority by P.L.11-1990, SECTION 139.
(c) The restrictions on eligibility of any mortgage or security agreement under IC 4-4-11-16 (before its repeal) do not invalidate any guarantee of the Indiana employment development commission made before January 1, 1985.
As added by P.L.220-2011, SEC.20. Amended by P.L.39-2011, SEC.1.

IC 4-4-11-16.8
Transfer of bond powers, duties, and liabilities of the Indiana employment development commission and the Indiana agricultural development corporation; rights of trustee and bondholders; validity of certain bonds
Sec. 16.8. (a) All powers, duties, and liabilities of the Indiana employment development commission and the Indiana agricultural development corporation with respect to bonds issued by the commission or the corporation in connection with any trust

agreement or indenture securing those bonds are transferred to the authority.
(b) The rights of the trustee under any trust agreement or indenture and the rights of the bondholders of the Indiana employment development commission and the Indiana agricultural development corporation remain unchanged, although the powers, duties, and liabilities of the commission and the corporation have been transferred to the authority.
(c) All bonds issued by the Indiana employment development commission and the Indiana agricultural development corporation are hereby legalized and declared valid if these bonds have been delivered and payment for those bonds has been received before July 1, 1990. All proceedings had and actions taken under which the bonds were issued are hereby fully legalized and declared valid.
As added by P.L.220-2011, SEC.21. Amended by P.L.39-2011, SEC.2.

IC 4-4-11-16.9
Transfer of IHEFFA powers, duties, liabilities, records, money, and property to authority; references to IHEFFA; bonds; rights of trustee and bondholders
Sec. 16.9. (a) As used in this section, "IHEFFA" means the Indiana health and educational facility financing authority established by IC 5-1-16-2 (before its repeal).
(b) As used in this section, "IFA" means the Indiana finance authority established by IC 4-4-11-4.
(c) On July 1, 2007, all powers, duties, and liabilities of the IHEFFA are transferred to the IFA, as the successor entity. The terms of office of the members of the IHEFFA serving on June 30, 2007, terminate on July 1, 2007.
(d) On July 1, 2007, all records and property of the IHEFFA, including appropriations and other funds under the control or supervision of the authority, are transferred to the IFA, as the successor entity.
(e) After July 1, 2007, any amounts owed to the IHEFFA before July 1, 2007, are considered to be owed to the IFA, as the successor entity.
(f) After June 30, 2007, a reference to the IHEFFA in a statute, rule, or other document is considered a reference to the IFA, as the successor entity.
(g) All powers, duties, and liabilities of the IHEFFA with respect to bonds issued by the IHEFFA in connection with any trust agreement or indenture securing those bonds are transferred to the IFA, as the successor entity. The rights of the trustee under any trust agreement or indenture and the rights of the bondholders of the IHEFFA remain unchanged, although the powers, duties, and liabilities of the IHEFFA have been transferred to the IFA, as the successor entity.
As added by P.L.220-2011, SEC.22.
IC 4-4-11-17
Industrial development projects; financing; procedure; approval
Sec. 17. (a) The authority may enter into negotiations with one (1) or more persons concerning the terms and conditions of financing agreements for industrial development projects. The authority shall consider whether a proposed industrial development project may have an adverse competitive effect on similar industrial development projects already constructed or operating in the local governmental unit where the industrial development project will be located. Preliminary expenses in connection with negotiations under this section may be paid from:
(1) money furnished by the proposed user or developer;
(2) money made available by the state or federal government, or by any of their departments or agencies; or
(3) money of the authority.
(b) The authority shall prepare a report that:
(1) briefly describes the proposed industrial development project;
(2) estimates the number and expense of public works or services that would be made necessary or desirable by the proposed industrial development project, including public ways, schools, water, sewers, street lights, and fire protection;
(3) estimates the total costs of the proposed industrial development project;
(4) for an industrial development project that is not exclusively either a pollution control facility or an educational facility project, estimates the number of jobs and the payroll to be created or saved by the project;
(5) for pollution control facilities, describes the facilities and how they will abate, reduce, or prevent pollution;
(6) for educational facility projects, describes how the project promotes the educational enrichment (including cultural, intellectual, scientific, or artistic opportunities) of the people of the state; and
(7) for child care facility projects, describes the facilities and how the facilities promote accessibility to and increased options for child care for the people of the state.
The report shall be submitted to the executive director or chairman of the plan commission, if any, having jurisdiction over the industrial development project and, if the number of new jobs estimated exceeds one hundred (100), to the superintendent of the school corporation where the industrial development project will be located. The executive director or chairman of the plan commission and the school superintendent may formulate their written comments concerning the report and transmit their comments, if any, to the authority within five (5) days from the receipt of the report.
(c) The authority shall hold a public hearing, which may be conducted by the authority, or any officer, member, or agent designated thereby, on the proposed financing agreement for the industrial development project, after giving notice by publication in

one (1) newspaper of general circulation in the city, town, or county where the industrial development project is to be located at least ten (10) days in advance of this public hearing.
(d) If the authority finds that the industrial development project will be of benefit to the health, safety, morals, and general welfare of the area where the industrial development project is to be located, and complies with the purposes and provisions of this chapter, it may by resolution approve the proposed financing agreement. This resolution may also authorize the issuance of bonds payable solely from revenues and receipts derived from the financing agreement or from payments made under an agreement to guarantee obligations of the developer, a user, a related person, or the authority by a developer, a user, a related person thereto, or the authority and the Indiana economic development corporation pursuant to the industrial development project guaranty fund under IC 5-28-30. The bonds are not in any respect a general obligation of the state, nor are they payable in any manner from revenues raised by taxation.
(e) A financing agreement approved under this section must provide for payments in an amount sufficient to pay the principal of, premium, if any, and interest on the bonds authorized for the financing of the industrial development project. However, interest payments for the anticipated construction period, plus a period of not more than one (1) year, may be funded in the bond issue. The term of a financing agreement may not exceed fifty (50) years from the date of any bonds issued under the financing agreement. However, a financing agreement does not terminate after fifty (50) years if a default under that financing agreement remains uncured, unless the termination is authorized by the terms of the financing agreement. If the authority retains an interest in the industrial development project, the financing agreement must require the user or the developer to pay all costs of maintenance, repair, taxes, assessments, insurance premiums, trustee's fees, and any other expenses relating to the industrial development projects, so that the authority will not incur any expenses on account of the industrial development projects other than those that are covered by the payments provided for in the financing agreement.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.20-1985, SEC.6; P.L.24-1987, SEC.6; P.L.11-1990, SEC.33; P.L.24-1995, SEC.13; P.L.227-1999, SEC.7 and P.L.273-1999, SEC.196; P.L.4-2002, SEC.4; P.L.162-2007, SEC.7.

IC 4-4-11-17.5
Industrial development project financing; bond issuance
Sec. 17.5. (a) In addition to all other authority granted to the authority under this chapter, including the authority to borrow money and to issue bonds to finance directly or indirectly the acquisition or development of industrial development projects undertaken or initiated by the authority, the authority may initiate programs for financing industrial development projects for developers and users in Indiana through the issuance of bonds under this chapter. In

furtherance of this objective, the authority may do any of the following:
(1) Establish eligibility standards for developers and users, without complying with IC 4-22-2. However, these standards have the force of law if the standards are adopted after a public hearing for which notice has been given by publication under IC 5-3-1.
(2) Contract with any entity securing the payment of bonds issued under this chapter and authorizing the entity to approve the developers and users that can finance or refinance industrial development projects with proceeds from the bond issue secured by that entity.
(3) Lease to a developer or user industrial development projects upon terms and conditions that the authority considers proper and, with respect to the lease:
(A) charge and collect rents;
(B) terminate the lease upon the failure of the lessee to comply with any of its obligations under the lease or otherwise as the lease provides; and
(C) include in the lease provisions that the lessee has the option to renew the term of the lease for such periods and at such rents as may be determined by the authority or to purchase any or all of the industrial development projects to which the lease applies.
(4) Lend money, upon such terms and conditions as the authority considers proper, to a developer or user under an installment purchase contract or loan agreement to:
(A) finance, reimburse, or refinance the cost of an industrial development project; and
(B) take back a secured or unsecured promissory note evidencing such a loan or a security interest in the industrial development project financed or refinanced with the loan.
(5) Sell or otherwise dispose of any unneeded or obsolete industrial development project under terms and conditions determined by the authority.
(6) Maintain, repair, replace, and otherwise improve or cause to be maintained, repaired, replaced, and otherwise improved any industrial development project owned by the authority.
(7) Require any type of security that the authority considers reasonable and necessary.
(8) Obtain or aid in obtaining property insurance on all industrial development projects owned or financed, or accept payment if any industrial development project property is damaged or destroyed.
(9) Enter into any agreement, contract, or other instrument with respect to any insurance, guarantee, letter of credit, or other form of credit enhancement, accepting payment in such manner and form as provided in the instrument if a developer or user defaults, and assign any such insurance, guarantee, letter of credit, or other form of credit enhancement as security for

bonds issued by the authority.
(10) Finance for eligible developers and users in connection with their industrial development projects:
(A) the cost of their industrial development projects; and
(B) in the case of a program funded from the proceeds of taxable bonds, working capital associated with the operation of such industrial development projects;
in amounts determined to be appropriate by the authority.
(11) Issue bonds to fund a program for financing multiple, identified or unidentified industrial development projects if the authority finds that issuance of the bonds will be of benefit to the health, safety, morals, or general welfare of the state and complies with the purposes and provisions of this chapter by promoting a substantial likelihood for:
(A) creating opportunities for gainful employment;
(B) creating business opportunities;
(C) educational enrichment (including cultural, intellectual, scientific, or artistic opportunities);
(D) the abatement, reduction, or prevention of pollution;
(E) the removal or treatment of any substances in materials being processed that would otherwise cause pollution when used; or
(F) promoting affordable and accessible child care.
The authority may by resolution approve the proposed taxable bond issue. The authority may use appropriations to create a debt service reserve fund for the purpose of allowing the authority to issue pooled bonds, either tax-exempt or taxable, for the construction or renovation of licensed child care facilities (or child care facilities that are in the process of being licensed) under the authority's industrial development project section.
(b) As each unidentified industrial development project is identified for possible funding from a program under subsection (a)(11), the requirements of sections 17(a), 17(b), 17(c), and 17(e) of this chapter shall be complied with as a condition precedent to entering into a financing agreement for the funding of the industrial development project.
(c) Bonds issued to fund a program under this section are not in any respect a general obligation of the state, nor are they payable in any manner from revenues raised by taxation.
(d) Any resolution adopted to authorize the issuance of taxable bonds to fund a program under subsection (a)(11) may provide that the bonds are payable solely from:
(1) revenues and receipts derived from the various financing agreements; or
(2) the payments made under any other agreements to secure the obligations of the developers, users, related persons, or the authority.
As added by P.L.25-1987, SEC.6. Amended by P.L.11-1990, SEC.34; P.L.24-1995, SEC.14; P.L.227-1999, SEC.8; P.L.273-1999, SEC.197; P.L.14-2000, SEC.10; P.L.162-2007, SEC.8.
IC 4-4-11-18
Certain loans; investment, purchase, or commitments by authority
Sec. 18. (a) The authority may invest in, purchase or make commitments to invest in or purchase, and take assignments or make commitments to take assignments of, loans made for the acquisition, construction, installation, rehabilitation, or purchase of industrial development projects. Prior to investment, purchase, assignment, or commitment, the lender shall certify that the proceeds of the authority's bonds will be used to make loans to provide financing for industrial development projects, or pending the making of such loans, invested in short term obligations complying with the requirements of this chapter. The authority shall purchase loans at a purchase price equal to the outstanding principal balance, but the authority may require a discount from the principal balance or make a payment of a premium to effect a fair rate of return for the lender, as determined by the rate of return on comparable investments under market conditions existing at the time of purchase. In addition to the payment of the outstanding principal balance, the authority shall pay the accrued interest due thereon, on the date the loan is delivered against payment therefor or on another date as may be established by agreement between the authority and the selling lender. The authority shall comply with section 17(b), 17(c), and 17(d) of this chapter in connection with the multiple project program described in this section.
(b) Before exercising any of the powers authorized in this section, the authority shall require the lender to certify and agree that:
(1) the loan is, or, if the same has not been made, will be, at the time of making, in all respects a prudent investment; and
(2) the lender will make the loans and sell the same to the authority within a reasonable period of time.
(c) Before exercising any of the powers conferred by this section, the authority may:
(1) require that the loan involved be insured by a loan insurer or be guaranteed by a loan guarantor;
(2) require any type of security that it deems reasonable and necessary; or
(3) authorize the reservation of funds by lenders in the amount and subject to conditions as the authority considers reasonable and necessary under this chapter.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.25-1987, SEC.7; P.L.11-1990, SEC.35.

IC 4-4-11-19
Power to borrow money and issue bonds
Sec. 19. (a) The authority shall have the power to borrow money and to issue its bonds from time to time in such principal amounts as the authority determines shall be necessary to provide sufficient funds to carry out its purposes, including:
(1) carrying out the powers stated in this chapter;
(2) the payment of interest on bonds of the authority; (3) the establishment of reserves to secure the bonds; and
(4) all other expenditures of the authority incident to, necessary, and convenient to carry out its purposes and powers.
(b) The authority may also issue bonds in the manner and for the purposes provided by the affected statutes.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.36; P.L.24-1995, SEC.15; P.L.235-2005, SEC.24; P.L.162-2007, SEC.9.

IC 4-4-11-20
Refunding bonds; issuance; application of proceeds; terms
Sec. 20. (a) The authority shall have the power to issue, from time to time, bonds to renew or to pay bonds, including the interest thereon, if such bonds have been issued to finance projects that constitute industrial development projects, and whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund outstanding bonds and partly for any other of its corporate purposes as long as the bonds to be refunded were issued to finance projects that constitute industrial development projects. The refunding bonds may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded, or exchanged for the bonds to be refunded. With respect to any bonds issued for an industrial development project under this chapter, the cumulative terms of refunding bonds shall not exceed fifty (50) years for any industrial development project or group of industrial development projects financed at the same time. If issued to refund bonds issued under IC 36-7-12 to finance projects that constitute industrial development projects, the cumulative terms of refunding bonds may not exceed forty (40) years.
(b) A savings to the authority or to the unit issuing the bonds to be refunded is not required for the issuance of the refunding bonds or the issuance of bonds to refund refunding bonds. Refunding bonds issued under this section are payable solely from revenues and receipts derived from:
(1) financing agreements with the users or developers of the facilities originally financed by the outstanding bonds, or related persons; or
(2) payments made under guaranty agreements by developers, users, or related persons.
The financing agreements or guaranties may be new financing agreements or guaranties or amendments of the original financing agreements or guaranties.
(c) Refunding bonds issued under this section are not in any respect a general obligation of the authority, nor are the bonds payable in any manner from revenues raised by taxation.
(d) Section 17(b) and 17(c) of this chapter does not apply to the issuance of refunding bonds under this section.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990,

SEC.37; P.L.24-1995, SEC.16.

IC 4-4-11-21
Bonds; liability of authority; pledges as additional security
Sec. 21. Except as may otherwise be expressly provided by the authority, every issue of its bonds shall be obligations of the authority payable solely out of any specified revenue or money of the authority, subject only to any agreements with the holders of particular bonds pledging any particular money or revenue. The bonds may be additionally secured by a pledge of any grant, contribution, or guarantee from the federal government or any corporation, limited liability company, association, institution, or person or a pledge of any money, income, or revenue of the authority from any source.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.38; P.L.8-1993, SEC.14.

IC 4-4-11-22
Bonds; liability of state
Sec. 22. No bonds issued by the authority under this chapter shall constitute a debt, liability, or obligation of the state, or a pledge of the faith and credit of the state, but shall be payable solely as provided by section 21 of this chapter. Each bond issued under this chapter shall contain on its face a statement that neither the faith and credit nor the taxing power of the state is pledged to the payment of the principal of or the interest on the bond.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.39.

IC 4-4-11-23
Bonds; issuance; procedure; terms
Sec. 23. The bonds shall be authorized by a resolution of the authority, shall bear the date or dates, and shall mature at a time or times as the resolution may provide, except that no bond shall mature more than fifty (50) years from the date of its issue, except as provided in section 20 of this chapter. The bonds shall be in denominations, be in the form, either coupon or registered, carry the conversion or registration privileges, be executed in the manner, be payable in the medium of payment at the place or places inside or outside Indiana, and be subject to the terms of redemption, including redemption prior to maturity, as the resolution or any trust agreement or indenture of the authority securing the bonds may provide. The bonds shall bear interest at a rate or rates that may be fixed, variable, fixed convertible to variable, variable convertible to fixed, or any combination of these rates. Variable rates shall be determined in the manner and in accordance with the provisions set forth in the resolution or the trust agreement or indenture securing the bonds. The interest on the bonds may be payable at the time or times or at the interval or intervals as may be provided in the resolution or the trust agreement or indenture securing the bonds, including the

compounding and payment of interest at maturity or at any other time or times as may be specified in the resolution, trust agreement, or indenture. The bonds and their issuance shall not be subject to the provisions of any other statute concerning bonds or the issuance of bonds. Bonds of the authority may be sold by the authority at public or private sale, and at a price or prices as the authority shall determine. No action to contest the validity of any bonds issued or guarantees entered into by the authority under this chapter shall be commenced more than thirty (30) days following the adoption of the resolution approving such bonds or guarantees as provided in this chapter.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.40.

IC 4-4-11-24
Bonds; authorized provisions
Sec. 24. Any resolution authorizing the issuance of bonds or trust agreement or indenture pursuant to which the bonds are issued may contain provisions, which shall be a part of the contract or contracts with the holders of the bonds, as to the following:
(1) Pledging all or any part of the revenue of the authority to secure the payment of the bonds, subject to agreements with bondholders as may then exist.
(2) Pledging all or any part of the assets of the authority, including loans and obligations securing the same, to secure the payment of the bonds, subject to agreements with bondholders as may then exist.
(3) The use and disposition of the gross income from loans owned by the authority and payment of the principal of loans owned by the authority.
(4) The setting aside of reserves or sinking funds and the regulation and disposition thereof.
(5) Limitations on the purposes to which the proceeds from the sale of bonds may be applied and pledging the proceeds to secure the payment of the bonds.
(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds.
(7) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders must consent to, and the manner in which the consent may be given.
(8) Limitations on the amount of money to be expended by the authority for operating expenses of the authority.
(9) Vesting in a trustee or trustee property, rights, powers, and trust as the authority may determine, and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers, and duties of the trustee.
(10) Defining the acts or omissions which shall constitute a default and the obligations or duties of the authority to the

holders of the bonds, and providing for the rights and remedies of the holders of the bonds in the event of default, including as a matter of right the appointment of a receiver. However, the rights and remedies shall not be inconsistent with the general laws of this state and other provisions of this chapter.
(11) Any other matter, of like or different character, which in any way affects the security or protection of the holders of the bonds.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.41.

IC 4-4-11-25
Pledges
Sec. 25. Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenue, money, or properties so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice. The resolution or any other instrument by which a pledge is created does not need to be recorded.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.42.

IC 4-4-11-26
Bonds; purchase by authority
Sec. 26. The authority, subject to any agreements with bondholders as may then exist, shall have power out of any funds available to purchase bonds of the authority, which shall thereupon be cancelled, at any reasonable price which, if the bonds are then redeemable, shall not exceed the redemption price then applicable plus accrued interest to the next interest payment on the bond.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.43.

IC 4-4-11-27
Bonds; trust agreement or indenture
Sec. 27. The bonds may be secured by a trust agreement or indenture by and between the authority and a corporate trustee, which may be a bank having the power of a trust company or any trust company within or without the state. The trust agreement or indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping, and application of all money related to the particular bond financing for which said trust agreement or indenture exists. The authority may provide by the trust agreement or indenture for the payment of the proceeds of the bonds and the revenue to the

trustee under the trust agreement or indenture or other depository, and for the method of disbursement thereof, with safeguards and restrictions as the authority may determine. All expenses incurred in carrying out the trust agreement or indenture may be treated as a part of the operating expenses of the authority. If the bonds are secured by a trust agreement or indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.44.

IC 4-4-11-28
Bonds; negotiability
Sec. 28. Whether the bonds are in the form and character of negotiable instruments, the bonds are hereby made negotiable instruments, subject only to provisions of the bonds relating to registration.
As added by Acts 1982, P.L.16, SEC.1.

IC 4-4-11-29
Bonds; execution; manual or facsimile signatures
Sec. 29. Any bonds issued by the authority under this chapter shall be executed by the manual or facsimile, except as otherwise provided in this chapter, signatures of such officers or agents of the authority as the authority shall designate. In the event bonds are issued pursuant to a trust indenture, the manual authentication of each bond by the trustee shall be required. In the event that bonds are issued without a trust indenture or trustee, at least one (1) of the officers or agents of the authority shall manually execute each bond. In the event that any of the members or officers of the authority shall cease to be members or officers of the authority prior to the delivery of any bonds or coupons signed by them, their signatures or facsimiles shall nevertheless be valid and sufficient for all purposes the same as if the members or officers had remained in office until the delivery.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.45.

IC 4-4-11-30
Personal liability for acts authorized by affected statutes
Sec. 30. The members of the authority, the officers and employees of the authority, the public finance director, any agents of the authority, and any other persons executing bonds issued under the affected statutes are not subject to personal liability or accountability by reason of any act authorized by the affected statutes, including without limitation the issuance of bonds, the failure to issue bonds, the execution of bonds, and the making of guarantees.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.24-1987, SEC.7; P.L.11-1990, SEC.46; P.L.235-2005, SEC.25.

IC 4-4-11-31 Funds and accounts; establishment
Sec. 31. The authority may create and establish any funds and accounts necessary or desirable for its purposes.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.47; P.L.162-2007, SEC.10.

IC 4-4-11-32
Money; deposit; security; trust funds
Sec. 32. All money received by the authority, except as provided in the affected statutes, shall be deposited as soon as practical in a separate account or accounts in banks or trust companies organized under the laws of this state or in national banking associations. The money in these accounts shall be paid out on checks signed by the chairman or other officers or employees of the authority as the authority shall authorize or by wire transfer or other electronic means authorized by the authority. All deposits of money shall, if required by the authority, be secured in a manner that the authority determines to be prudent, and all banks or trust companies are authorized to give security for the deposits. Notwithstanding any other provisions of law to the contrary, all money received pursuant to the authority of the affected statutes are trust funds to be held and applied solely as provided in the affected statutes. The resolution authorizing any obligations, or trust agreement or indenture securing the same, may provide that any of the money may be temporarily invested pending the disbursement thereof, and shall provide that any officer with whom or any bank or trust company with which the money shall be deposited shall act as trustee of the money and shall hold and apply the same for the authorized purposes of the authority, subject to regulations as the affected statutes, the authority's investment policy, and the resolution or trust agreement or indenture may provide.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.48; P.L.235-2005, SEC.26.

IC 4-4-11-33
Money for the payment of bonds; contracts; security
Sec. 33. Notwithstanding section 32 of this chapter, the authority shall have the power to contract with the holders of any of its bonds as to the custody, collection, securing, investment, and payment of any money of the authority and of any money held in trust or otherwise for the payment of bonds, and to carry out the contract. Money held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of money may be secured in the same manner as money of the authority, and all banks and trust companies are authorized to give security for the deposits.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.49.

IC 4-4-11-34
State pledge to bondholders
Sec. 34. The state does hereby pledge to and agree with the holder

of any bonds issued under this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with such holders or in any way impair the rights or remedies of such holders until the bonds, together with the interest, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.50.

IC 4-4-11-35
Payment of expenses and power to incur indebtedness; limitations; authority budget
Sec. 35. (a) All expenses incurred by the authority in carrying out the affected statutes shall be payable solely from funds provided under the affected statutes, and nothing in the affected statutes shall be construed to authorize the authority to incur indebtedness or liability of the state or any political subdivision of it.
(b) The authority shall annually prepare a budget that allocates the expenses incurred by the authority in an equitable manner among the various financing programs administered by the authority.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.51; P.L.235-2005, SEC.27.

IC 4-4-11-36
Repealed
(Repealed by P.L.1-1991, SEC.6.)

IC 4-4-11-36.1
Property; tax exemption
Sec. 36.1. (a) Except as provided in subsections (b) through (c), all property, both tangible and intangible, acquired or held by the authority under the affected statutes is declared to be public property used for public and governmental purposes, and all such property and income therefrom shall at all times be exempt from all taxes imposed by this state, any county, any city, or any other political subdivision of this state, except for the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(b) Property owned by the authority and leased to a person for an industrial development project is not public property. The property and the industrial development project are subject to all taxes of the state or any county, city, or other political subdivision of the state in the same manner and subject to the same exemptions as are applicable to all persons.
(c) Any industrial development project financed by a loan under the authority of this chapter shall not be considered public property and shall not be exempt from any taxes of this state, or any county, city, or other political subdivision thereof, except for pollution

control equipment.
(d) An agricultural enterprise or rural development project financed by a loan under the authority of this chapter or IC 5-28-31 shall not be considered public property and shall not be exempt from Indiana taxes or any county, city, or other political subdivision of the state.
As added by P.L.1-1991, SEC.7. Amended by P.L.254-1997(ss), SEC.1; P.L.235-2005, SEC.28; P.L.162-2007, SEC.11.

IC 4-4-11-36.5
Bonds; tax exemption
Sec. 36.5. Bonds issued under this chapter and:
(1) proceeds received from their sale by a holder, to the extent of the holder's costs of acquisition;
(2) proceeds received on their redemption before maturity;
(3) proceeds received at their maturity; and
(4) interest received on them;
are exempt from state taxes as provided by IC 6-8-5.
As added by P.L.25-1987, SEC.8.

IC 4-4-11-37
Bonds; legal investments; securities
Sec. 37. The bonds issued by and under the authority of this chapter by the authority are declared to be legal investments in which all public officers or public bodies of this state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or may later be authorized to invest in bonds or in other obligations of this state, may invest funds, including capital, in their control or belonging to them. The bonds are also made securities which may be deposited with and received by all public officers and bodies of this state or any agency or political subdivisions of this state and all municipalities and public commissions for any purpose for which the deposit of bonds or other obligations of this state is now or may be later authorized by law.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.53.

IC 4-4-11-38
Annual report
Sec. 38. The authority shall, following the close of each fiscal year, submit an annual report of its activities under the affected statutes for the preceding year to the governor, the budget committee, and the general assembly. A report submitted to the general assembly must be in an electronic format under IC 5-14-6. Each report shall set

forth a complete operating and financial statement for the authority during the fiscal year it covers.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.54; P.L.235-2005, SEC.29.

IC 4-4-11-39
Application of state laws
Sec. 39. The issuance of bonds and the promulgation of rules under the affected statutes need not comply with the requirements of any other state laws applicable thereto. No proceedings, notice, or approval shall be required for the issuance of any bonds or any instrument or the security therefor, except as provided in the affected statutes. All agricultural enterprises, rural development projects, and industrial development projects for which funds are advanced, loaned, or otherwise provided by the authority under this chapter or IC 5-28-31 must be in compliance with any land use, zoning, subdivision, and other laws of this state applicable to the land upon which the agricultural enterprise, rural development project, or industrial development project is located or is to be constructed, but a failure to comply with these laws does not invalidate any bonds issued to finance an agricultural enterprise, rural development project, or industrial development project.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.55; P.L.235-2005, SEC.30; P.L.162-2007, SEC.12.

IC 4-4-11-40
Income and assets of authority; reversion
Sec. 40. Except as provided in IC 13-18-13 or IC 13-18-21, all income and assets of the authority are for its own use without appropriation, but shall revert to the state general fund if the authority by resolution transfers money to the state general fund or if the authority is dissolved.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.56; P.L.235-2005, SEC.31.

IC 4-4-11-41
Bonds and securities; exemption from securities registration laws
Sec. 41. Any bonds issued by the authority pursuant to this chapter and any other securities issued in connection with a financing under this chapter shall be exempt from the registration and other requirements of IC 23-19 and any other securities registration laws.
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.57; P.L.27-2007, SEC.1; P.L.162-2007, SEC.13.

IC 4-4-11-42
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-11-43
Legislative findings; clean coal technology program; financing of

clean coal technology projects; procedure; contributions from beneficiaries
Sec. 43. (a) In addition to the findings of fact set forth in section 2 of this chapter, the general assembly finds that:
(1) the federal Clean Air Act, as implemented, will have a harmful and injurious effect on the state's coal industry, resulting in critical and chronic conditions of unemployment affecting the unemployed workers and their families and communities and, ultimately, the state;
(2) there exists clean coal technology that, if successfully implemented, will increase the fortunes of the coal industry and, as a result, workers in the industry and their families and communities and, ultimately, the state; and
(3) implementation of clean coal technology consistent with the findings of fact set forth in subdivisions (1) and (2) serves the public purposes of public health, welfare, safety, and economic development.
(b) For purposes of this section, "political subdivision" has the meaning set forth in IC 36-1-2-13.
(c) There is created within the authority a clean coal technology program. The authority shall manage the clean coal technology program with the advice of the lieutenant governor.
(d) Subject to subsection (i), the authority is authorized and directed to issue revenue bonds, or to guarantee its revenue bonds, in an amount not to exceed forty million dollars ($40,000,000), under this chapter to finance clean coal technology projects, including all costs related to the financing. Subject to subsection (i), as an alternative to issuing revenue bonds, and notwithstanding any other law, the authority may guarantee revenue bonds issued by another body politic and corporate of the state or a political subdivision for these purposes. Revenue bonds or guarantees are payable solely from or secured by:
(1) revenues from the clean coal technology projects;
(2) contributions made by and to the authority for the clean coal technology program;
(3) appropriations made by the general assembly; and
(4) appropriations or pledges made by other bodies corporate and politic of the state and political subdivisions.
(e) Notwithstanding any other law or provisions of this chapter, revenue bonds may be issued or guaranteed under this section by resolution of the authority. Subject to subsection (i), no other procedures or findings, including procedures or findings required under this chapter for revenue bonds or guarantees, are required to be followed. The terms of the revenue bonds or the guarantee must be set forth in the resolution in the discretion of the authority.
(f) Bodies corporate and politic of the state and political subdivisions, including cities, towns, and counties, may make appropriations to the clean coal technology program and clean coal technology projects and, notwithstanding any other law, may pledge county option and economic development income tax revenues to the

clean coal technology program or one (1) or more clean coal technology projects or to revenue bonds issued or guaranteed for the program or projects, whether by the authority or otherwise.
(g) Revenue bonds and guarantees of the authority under this section do not constitute debt of the state, and the general assembly shall not be obligated to make appropriations to the authority for such purposes.
(h) In addition to other powers granted to the authority or a political subdivision under this chapter, the authority or a political subdivision may lease clean coal technology projects under this section from a lessor corporation or authority and sublease the project to any entity. Bonds issued by any lessor corporation or authority shall be considered revenue bonds of a body politic and corporate of the state or a political subdivision for all purposes of this section.
(i) The authority may not issue revenue bonds to finance a clean coal technology project, guarantee revenue bonds issued by another body corporate and politic of Indiana or a political subdivision to finance a clean coal technology project, or enter into a lease in connection with a clean coal technology project unless and until:
(1) the lieutenant governor evaluates in writing the technical merits and feasibility of the clean coal technology project and the lieutenant governor presents the evaluation with a recommendation to proceed to the budget committee for review;
(2) the authority, in cooperation with the budget agency, evaluates the financial merits and feasibility of the clean coal technology project (including a plan of finance for the project and appropriate assurances that the project will be constructed as contemplated) and the authority presents the evaluation with a recommendation to proceed to the budget committee for review;
(3) the budget committee completes the reviews described in this subsection and makes a recommendation to proceed to the state board of finance; and
(4) the state board of finance approves the undertaking of the clean coal technology project and plan of finance.
(j) In evaluating the technical merits and feasibility of the clean coal technology project, the lieutenant governor may rely upon the written testimony of outside experts retained for this purpose.
(k) The plan of finance described in subsection (i) must indicate whether, in the authority's opinion, state appropriations will be needed to support the project and if so, the anticipated times and amounts of the appropriations.
(l) In creating the clean coal technology program and in authorizing the financing of clean coal technology projects, the general assembly expects that the plan of finance for each project will take into account revenues from the project and contributions from the beneficiaries of the program. For purposes of this section, "beneficiaries" means corporate and individual sponsors and proponents of projects, the coal industry and coal users, and

employees of the coal industry and coal users, and political subdivisions whose economies are dependent in whole or in part on the coal industry. Contributions may be in cash, in kind, or in any combination of in cash and in kind, and may include real and personal property and interests in real and personal property and in technology, patents, licenses, franchises, marketing agreements, and shares and other interests in any of the foregoing. In evaluating and reviewing projects and plans of finance under this section, the authority, the lieutenant governor, the budget agency, the budget committee, and the state board of finance shall be guided by the general assembly's expectation as to contributions from the beneficiaries of the program as described in this subsection. However, failure of any particular beneficiary to contribute to a project shall not in itself disqualify a project.
(m) This section only applies to the clean coal technology program and clean coal technology projects and not to any other programs or projects undertaken by the authority.
As added by P.L.28-1995, SEC.1. Amended by P.L.1-2006, SEC.30.

IC 4-4-11-44
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 4-4-11-44.6
Participants in the wastewater revolving loan program, drinking water revolving loan program, and supplemental drinking water and wastewater assistance program; investment of funds
Sec. 44.6. (a) For purposes of this section, "program" refers to:
(1) a program defined in IC 13-11-2-172(a) through IC 13-11-2-172(b); and
(2) the supplemental drinking water and wastewater assistance program established by IC 13-18-21-21.
(b) Notwithstanding any statute applicable to or constituting any limitation on the investment or reinvestment of funds by or on behalf of political subdivisions:
(1) a participant receiving financial assistance in connection with a program may invest and reinvest funds that constitute, replace, or substitute for the proceeds of bonds or other evidence of indebtedness sold to the authority under the program, together with any account or reserves of a participant not funded with the proceeds of the bonds or other evidence of indebtedness purchased by the authority but which secure or provide payment for those bonds or other evidence of indebtedness, in any instrument or other investment authorized under a resolution of the authority; and
(2) a participant that is obligated to make payments on bonds or other evidence of indebtedness purchased in connection with the operation of a program may invest and reinvest funds that constitute, replace, or substitute for the proceeds of those bonds or other evidence of indebtedness, together with any account or

reserves of a participant not funded with the proceeds of the bonds or other evidence of indebtedness purchased under the program but which secure or provide payment for those bonds or other evidence of indebtedness, in any instrument or other investment authorized under a resolution of the authority.
As added by P.L.235-2005, SEC.32.

IC 4-4-11-45
Repealed
(Repealed by P.L.162-2007, SEC.42.)



CHAPTER 11.1. REPEALED



CHAPTER 11.2. ADDITIONAL AUTHORITY: UNDERGROUND PETROLEUM STORAGE TANK EXCESS LIABILITY FUND

IC 4-4-11.2-2
"Bonds"
Sec. 2. As used in this chapter, "bonds" means any bonds, notes, debentures, interim certificates, revenue anticipation notes, warrants, or any other evidences of indebtedness of the authority.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-3
"Financial institution"
Sec. 3. As used in this chapter, "financial institution" means a financial institution (as defined in IC 28-1-1).
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-4
"Holder"
Sec. 4. As used in this chapter, "holder" means a person who is:
(1) the bearer of any outstanding bond or note registered to bearer or not registered; or
(2) the registered owner of any outstanding bond or note that is registered other than to bearer.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-5
"Person"
Sec. 5. As used in this chapter, "person" means any individual, partnership, firm, association, joint venture, limited liability company, or corporation.
As added by P.L.13-1990, SEC.1. Amended by P.L.8-1993, SEC.16.

IC 4-4-11.2-6
"Reserve fund"
Sec. 6. As used in this chapter, "reserve fund" means a reserve fund established under section 15 of this chapter.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-7
Bonds; issuance; purposes; liability of authority; pledges as additional security
Sec. 7. (a) The authority may issue its bonds in principal amounts

that it considers necessary to provide funds for any purposes under this chapter, including the following:
(1) Providing a source of money for the underground petroleum storage tank excess liability trust fund established by IC 13-23-7-1.
(2) Payment, funding, or refunding of the principal of, or interest or redemption premiums on, bonds issued by it under this chapter whether the bonds or interest to be paid, funded, or refunded have or have not become due.
(3) Establishment or increase of reserves to secure or to pay bonds or interest on bonds and all other costs or expenses of the authority incident to and necessary or convenient to carry out the authority's corporate purposes and powers.
(b) Every issue of bonds shall be obligations of the authority payable solely out of the revenues or funds of the authority under section 15 of this chapter, subject to agreements with the holders of a particular series of bonds pledging a particular revenue or fund. Bonds may be additionally secured by a pledge of a grant or contributions from the United States, a political subdivision, or a person, or by a pledge of income or revenues, funds, or money of the authority from any source.
As added by P.L.13-1990, SEC.1. Amended by P.L.1-1996, SEC.21; P.L.9-1996, SEC.1.

IC 4-4-11.2-8
Bonds; state exemption; statement; pledge of state
Sec. 8. (a) A bond of the authority:
(1) is not a debt, liability, loan of the credit, or pledge of the faith and credit of the state or of any political subdivision;
(2) is payable solely from the money pledged or available for its payment under this chapter, unless funded or refunded by bonds of the authority; and
(3) must contain on its face a statement that the authority is obligated to pay principal and interest, and redemption premiums if any, and that the faith, credit, and taxing power of the state are not pledged to the payment of the bond.
(b) The state pledges to and agrees with the holders of the bonds issued under this chapter that the state will not:
(1) limit or restrict the rights vested in the authority to fulfill the terms of any agreement made with the holders of its bonds; or
(2) in any way impair the rights or remedies of the holders of the bonds;
until the bonds, together with the interest on the bonds, and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-9
Bonds; negotiability Sec. 9. The bonds of the authority are negotiable instruments for all purposes of the Uniform Commercial Code (IC 26-1), subject only to the provisions of the bonds for registration.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-10
Bonds; issuance; terms; proceedings; interest; redemption
Sec. 10. (a) Bonds of the authority must be authorized by resolution of the authority, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) be in the denomination;
(4) be in the form;
(5) carry the conversion or registration privileges;
(6) have the rank or priority;
(7) be executed in the manner;
(8) be payable from the sources in the medium of payment at the place inside or outside the state; and
(9) be subject to the terms of redemption;
as the resolution of the authority or the trust agreement securing the bonds provides.
(b) Bonds may be issued under this chapter without obtaining the consent of any agency of the state and without any other proceeding or condition other than the proceedings or conditions specified in this chapter.
(c) The rate or rates of interest on the bonds may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest, and bonds bearing a fixed rate or rates of interest may be converted to bonds bearing a variable rate of interest, to the extent and in the manner set forth in the resolution pursuant to which the bonds are issued. The interest on bonds may be payable semiannually or annually or at any other interval or intervals as may be provided in the resolution, or the interest may be compounded and paid at maturity or at any other times as may be specified in the resolution.
(d) The bonds may be made subject to mandatory redemption by the authority at the times and under the circumstances set forth in the authorizing resolution.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-11
Bonds; sale; notice
Sec. 11. Bonds of the authority may be sold at public or private sale at the price the authority determines. If bonds of the authority are to be sold at public sale, the authority shall publish notice of the sale for two (2) weeks in two (2) newspapers published and of general circulation in the city of Indianapolis. As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-12
Bonds; use of proceeds and funds in accordance with contract
Sec. 12. The authority may periodically issue its bonds under this chapter and pay and retire the principal of the bonds or pay the interest due thereon or fund or refund the bonds from proceeds of bonds, or from other funds or money of the authority available for that purpose in accordance with a contract between the authority and the holders of the bonds.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-13
Bonds; trust agreement or resolution; contents; expenses
Sec. 13. (a) In the discretion of the authority, any bonds issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state.
(b) The trust agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds as are reasonable and proper and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds and of the trustee and may restrict the individual right of action by the holders.
(d) In addition to the provisions of subsections (a), (b), and (c), any trust agreement or resolution may contain other provisions the authority considers reasonable and proper for the security of the holders of any bonds.
(e) All expenses incurred in carrying out the trust agreement or resolution may be paid from revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds or from any other funds available to the authority.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-14
Bonds; purchase by authority; presumption of holding for resale or transfer
Sec. 14. The authority may purchase bonds of the authority out of its funds or money available for the purchase of its own bonds. The authority may hold, cancel, or resell the bonds subject to, and in accordance with, agreements with holders of its bonds. Unless cancelled, bonds so held are considered to be held for resale or transfer and the obligation evidenced by the bonds shall not be considered to be extinguished.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-15
Debt service fund; reserve fund; deposits or transfers; reserve fund

disbursements and transfers
Sec. 15. (a) The authority may establish and maintain a debt service fund, and if necessary, a reserve fund, for each issue of bonds in which there shall be deposited or transferred:
(1) all money appropriated by the general assembly for the purpose of the fund in accordance with section 18(a) of this chapter;
(2) all proceeds of bonds required to be deposited in the fund by terms of a contract between the authority and its holders or a resolution of the authority with respect to the proceeds of bonds;
(3) all other money appropriated by the general assembly to the funds; and
(4) any other money or funds of the authority that it decides to deposit in either fund.
(b) Subject to section 18(b) of this chapter, money in any reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds of the authority as the interest and principal become due and payable and for the retirement of bonds.
(c) Money in any reserve fund in excess of the required debt service reserve, whether by reason of investment or otherwise, may be withdrawn at any time by the authority and transferred to another fund or account of the authority, subject to the provisions of any agreement with the holders of any bonds.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-16
Reserve fund; investments authorized
Sec. 16. Money in any reserve fund may be invested in the manner provided in the trust agreement or the resolution authorizing issuance of the bonds.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-17
Reserve fund investments; valuation
Sec. 17. For purposes of valuation, investments in the reserve fund shall be valued at par, or if purchased at less than par, at cost unless otherwise provided by resolution or trust agreement of the authority. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-18
Debt service appropriation; deposits; nonliability of state; holding and application of funds; transfer of excess funds
Sec. 18. (a) In order to assure the payment of debt service on bonds of the authority issued under this chapter or maintenance of the required debt service reserve in any reserve fund, the general assembly may annually or biannually appropriate to the authority for

deposit in one (1) or more of the funds the sum including particularly sums from the underground petroleum storage tank excess liability trust fund established by IC 13-23-7-1, that is necessary to pay the debt service on the bonds or to restore one (1) or more of the funds to an amount equal to the required debt service reserve. This subsection does not create a debt or liability of the state to make any appropriation.
(b) All amounts received on account of money appropriated by the state to any fund shall be held and applied in accordance with section 15(b) of this chapter. However, at the end of each fiscal year, if the amount in any fund exceeds the debt service or required debt service reserve, any amount representing earnings or income received on account of any money appropriated to the funds that exceeds the expenses of the authority for that fiscal year may be transferred to the underground petroleum storage tank excess liability trust fund.
As added by P.L.13-1990, SEC.1. Amended by P.L.1-1996, SEC.22; P.L.9-1996, SEC.2.

IC 4-4-11.2-19
Reserve funds; combining
Sec. 19. Subject to any agreement with its holders, the authority may combine a reserve fund established for an issue of bonds into one (1) or more reserve funds.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-20
Funds, reserves, and accounts; establishment
Sec. 20. The authority may establish additional reserves or other funds or accounts as the authority considers necessary, desirable, or convenient to further the accomplishment of its purposes or to comply with any of its agreements or resolutions.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-21
Payment or retirement of bonds; use of funds or accounts
Sec. 21. Unless the resolution or trust agreement authorizing the bonds provides otherwise, money or investments in a fund or account of the authority established or held for the payment of bonds shall be applied to the payment or retirement of the bonds, and to no other purpose.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-22
Limitation of actions; contesting validity of bonds; presumption; applicability of chapter
Sec. 22. (a) No action to contest the validity of any bonds of the authority to be sold at public sale may be brought after the fifteenth day following the first publication of notice of the sale of the bonds. No action to contest the validity of any bond sale under this chapter may be brought after the fifth day following the bond sale. (b) If bonds are sold at private sale, no action to contest the validity of such bonds may be brought after the fifteenth day following the adoption of the resolution authorizing the issuance of the bonds.
(c) If an action challenging the bonds of the authority is not brought within the time prescribed by subsection (a) or (b), whichever is applicable, all bonds of the authority are conclusively presumed to be fully authorized and issued under the laws of the state, and a person or a qualified entity is estopped from questioning their authorization, sale, issuance, execution, or delivery by the authority.
(d) If this chapter is inconsistent with any other law (general, special, or local), this chapter controls.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-23
Property; exemption from execution and process; judgment lien; bondholder remedy
Sec. 23. All property of the authority is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the property. A judgment against the authority may not be a charge or lien upon its property. However, this section does not apply to or limit the rights of the holder of bonds to pursue a remedy for the enforcement of a pledge or lien given by the authority on its revenues or other money.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-24
Pledge of revenues; liens; records
Sec. 24. A pledge of revenues or other money made by the authority is binding from the time the pledge is made. Revenues or other money so pledged and thereafter received by the authority are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, regardless of whether the parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created needs to be filed or recorded except in the records of the authority.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-25
Funds of federal or state authorities; receipt and credit
Sec. 25. The chairman of the authority may receive from the United States of America or any department or agency thereof, or any state agency, including the department of environmental management, any amount of money as and when appropriated, allocated, granted, turned over, or in any way provided for the purposes of the authority or this chapter, and those amounts shall, unless otherwise directed by the federal authority, be credited to and be available to the authority. As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-26
Financial institutions; deposits of funds; undertaking
Sec. 26. A financial institution may give to the authority a good and sufficient undertaking with such sureties as are approved by the authority to the effect that the financial institution shall faithfully keep and pay over to the order of or upon the warrant of the authority or its authorized agent all those funds deposited with it by the authority and agreed interest under or by reason of this chapter, at such times or upon such demands as may be agreed with the authority or instead of these sureties, deposit with the authority or its authorized agent or a trustee or for the holders of bonds, as collateral, those securities as the authority may approve. The deposits of the authority may be evidenced by an agreement in the form and upon the terms and conditions that may be agreed upon by the authority and the financial institution.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-27
Financial institutions; agreements or contracts for services; security
Sec. 27. The authority may enter into agreements or contracts with a financial institution inside or outside the state as the authority considers necessary, desirable, or convenient for rendering services in connection with the care, custody, or safekeeping of securities or other investments held or owned by the authority, for rendering services in connection with the payment or collection of amounts payable as to principal or interest, and for rendering services in connection with the delivery to the authority of securities or other investments purchased by or sold by the authority, and to pay the cost of those services. The authority may also, in connection with any of the services to be rendered by a financial institution as to the custody and safekeeping of its securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements in such form and amount as, the authority considers necessary or desirable.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-28
Bonds; legal investments; fiduciaries
Sec. 28. Notwithstanding the restrictions of any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds issued under this chapter.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-29 Tax exemption; bonds and property of authority
Sec. 29. All property of the authority is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments, direct or indirect, of the state or a political subdivision of the state. All bonds issued under this chapter are issued by a body corporate and public of the state, but not a state agency, and for an essential public and governmental purpose and the bonds, the interest thereon, the proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption prior to maturity, and proceeds received at maturity and the receipt of the interest and proceeds shall be exempt from taxation in the state for all purposes except a state inheritance tax imposed under IC 6-4.1.
As added by P.L.13-1990, SEC.1. Amended by P.L.254-1997(ss), SEC.2.

IC 4-4-11.2-30
Bonds; exemption; securities registration laws
Sec. 30. Any bonds issued by the authority under this chapter are exempt from the registration and other requirements of IC 23-19 and any other securities registration laws.
As added by P.L.13-1990, SEC.1. Amended by P.L.27-2007, SEC.2.

IC 4-4-11.2-31
Application of chapter
Sec. 31. This chapter is supplemental to all other statutes governing the authority.
As added by P.L.13-1990, SEC.1.



CHAPTER 11.3. REPEALED



CHAPTER 11.4. ADDITIONAL AUTHORITY: TWENTY-FIRST CENTURY RESEARCH AND TECHNOLOGY FUND

IC 4-4-11.4-2
"Bonds"
Sec. 2. As used in this chapter, "bonds" means any bonds, notes, debentures, interim certificates, revenue anticipation notes, warrants, or any other evidences of indebtedness of the authority.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-3
"Financial institution"
Sec. 3. As used in this chapter, "financial institution" means a financial institution (as defined in IC 28-1-1).
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-4
"Holder"
Sec. 4. As used in this chapter, "holder" means a person who is the:
(1) bearer of any outstanding bond or note registered to bearer or not registered; or
(2) registered owner of any outstanding bond or note that is registered other than to bearer.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-5
"Person"
Sec. 5. As used in this chapter, "person" means any individual, partnership, firm, association, joint venture, limited liability company, or corporation.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-6
"Reserve fund"
Sec. 6. As used in this chapter, "reserve fund" means a reserve fund established under section 15 of this chapter.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-7
Bonds; issuance; purposes; liability of authority; pledges
Sec. 7. (a) The authority may issue its bonds in principal amounts that the authority considers necessary to provide funds for the

purposes under this chapter, including the following:
(1) Providing a source of money for the Indiana twenty-first century research and technology fund established by IC 5-28-16-2.
(2) Payment, funding, or refunding of the principal of, or interest or redemption premiums on, bonds issued by the authority under this chapter whether the bonds or interest to be paid, funded, or refunded have or have not become due.
(3) Establishment or increase of reserves to secure or to pay bonds or interest on bonds and all other costs or expenses of the authority incident to and necessary or convenient to carry out the authority's corporate purposes and powers under this chapter.
(b) Every issue of bonds shall be obligations of the authority payable solely out of the revenues or funds of the authority under section 15 of this chapter, subject to agreements with the holders of a particular series of bonds pledging a particular revenue or fund. Bonds may be additionally secured by a pledge of a grant or contributions from the United States, a political subdivision, or a person, or by a pledge of income or revenues, funds, or money of the authority from any source.
As added by P.L.232-2005, SEC.4. Amended by P.L.1-2006, SEC.33.

IC 4-4-11.4-8
Bonds not state debt; state pledge to holders of bonds
Sec. 8. (a) A bond of the authority:
(1) is not a debt, liability, loan of the credit, or pledge of the faith and credit of the state or of any political subdivision;
(2) is payable solely from the money pledged or available for its payment under this chapter, unless funded or refunded by bonds of the authority; and
(3) must contain on its face a statement that the authority is obligated to pay principal and interest, and redemption premiums, if any, and that the faith, credit, and taxing power of the state are not pledged to the payment of the bond.
(b) The state pledges to and agrees with the holders of the bonds issued under this chapter that the state will not:
(1) limit or restrict the rights vested in the authority to fulfill the terms of any agreement made with the holders of its bonds; or
(2) in any way impair the rights or remedies of the holders of the bonds;
until the bonds, together with the interest on the bonds, and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-9
Bonds; negotiability
Sec. 9. The bonds of the authority are negotiable instruments for

all purposes of the Uniform Commercial Code (IC 26), subject only to the provisions of the bonds for registration.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-10
Bonds; maximum amount; proceedings; interest; redemption
Sec. 10. (a) Bonds of the authority must be authorized by resolution of the authority, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) be in the denomination;
(4) be in the form;
(5) carry the conversion or registration privileges;
(6) have the rank or priority;
(7) be executed in the manner;
(8) be payable from the sources in the medium of payment at the place inside or outside Indiana; and
(9) be subject to the terms of redemption;
as the resolution of the authority or the trust agreement securing the bonds provides.
(b) Bonds may be issued under this chapter without obtaining the consent of any state agency and without any other proceeding or condition other than the proceedings or conditions specified in this chapter. However, the total principal of all outstanding bonds issued under this chapter may not exceed one billion dollars ($1,000,000,000). Not more than two hundred million dollars ($200,000,000) in bonds may be issued in any state fiscal year. Bonds issued before July 1, 2007, must provide that debt principal and other debt service payments are not required before July 1, 2007. Bonds may not be issued under this chapter after June 30, 2011, other than bonds issued to refinance bonds originally issued before July 1, 2011.
(c) The rate or rates of interest on the bonds may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest, and bonds bearing a fixed rate or rates of interest may be converted to bonds bearing a variable rate of interest, to the extent and in the manner set forth in the resolution pursuant to which the bonds are issued. The interest on bonds may be payable semiannually or annually or at any other interval or intervals as may be provided in the resolution, or the interest may be compounded and paid at maturity or at any other times as may be specified in the resolution.
(d) The bonds may be made subject to mandatory redemption by the authority at the times and under the circumstances set forth in the authorizing resolution.
As added by P.L.232-2005, SEC.4.
IC 4-4-11.4-11
Bonds; sale; notice
Sec. 11. Bonds of the authority may be sold at public or private sale at the price the authority determines. If bonds of the authority are to be sold at public sale, the authority shall publish notice of the sale for two (2) weeks in two (2) newspapers published and of general circulation in Indianapolis.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-12
Bonds; refunding
Sec. 12. The authority may periodically issue its bonds under this chapter and pay and retire the principal of the bonds or pay the interest due thereon or fund or refund the bonds from proceeds of bonds, or from other funds or money of the authority available for that purpose in accordance with a contract between the authority and the holders of the bonds.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-13
Bonds; trust agreement or resolution; expenses
Sec. 13. (a) In the discretion of the authority, any bonds issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside Indiana.
(b) The trust agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds as are reasonable and proper and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds and of the trustee and may restrict the individual right of action by the holders.
(d) In addition to the provisions of subsections (a), (b), and (c), any trust agreement or resolution may contain other provisions the authority considers reasonable and proper for the security of the holders of any bonds.
(e) All expenses incurred in carrying out the trust agreement or resolution may be paid from revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds or from any other funds available to the authority.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-14
Bonds; purchase by authority
Sec. 14. The authority may purchase bonds of the authority out of the authority's funds or money available for the purchase of its own bonds. The authority may hold, cancel, or resell the bonds subject to, and in accordance with, agreements with holders of its bonds. Unless canceled, bonds held by the authority are considered to be held for

resale or transfer and the obligation evidenced by the bonds shall not be considered to be extinguished.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-15
Debt service reserve fund; reserve fund; deposits and transfers
Sec. 15. (a) The authority may establish and maintain a debt service fund, and if necessary, a reserve fund, for each issue of bonds in which there shall be deposited or transferred:
(1) all money appropriated by the general assembly for the purpose of the fund in accordance with section 18(a) of this chapter;
(2) all proceeds of bonds required to be deposited in the fund by terms of a contract between the authority and its holders or a resolution of the authority with respect to the proceeds of bonds;
(3) all other money appropriated by the general assembly to the funds; and
(4) any other money or funds of the authority that the authority decides to deposit in either fund.
(b) Subject to section 18(b) of this chapter, money in any reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds of the authority as the interest and principal become due and payable and for the retirement of bonds.
(c) Money in any reserve fund in excess of the required debt service reserve, whether by reason of investment or otherwise, may be withdrawn at any time by the authority and transferred to another fund or account of the authority, subject to the provisions of any agreement with the holders of any bonds.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-16
Reserve fund; investments
Sec. 16. Money in any reserve fund may be invested in the manner provided in the trust agreement or the resolution authorizing issuance of the bonds.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-17
Valuation of reserve fund investments
Sec. 17. For purposes of valuation, investments in the reserve fund shall be valued at par, or if purchased at less than par, at cost unless otherwise provided by resolution or trust agreement of the authority. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-18
Debt service appropriation; nonliability of state; transfer of excess

funds
Sec. 18. (a) In order to assure the payment of debt service on bonds of the authority issued under this chapter or maintenance of the required debt service reserve in any reserve fund, the general assembly may annually or biannually appropriate to the authority for deposit in one (1) or more of the funds the sum, certified by the chairman of the authority to the general assembly, that is necessary to pay the debt service on the bonds or to restore one (1) or more of the funds to an amount equal to the required debt service reserve. The chairman annually, before December 1, shall make and deliver to the general assembly the chairman's certificate stating the sum required to pay debt service on the bonds or to restore one (1) or more of the funds to an amount equal to the required debt service reserve. This subsection does not create a debt or liability of the state to make any appropriation.
(b) All amounts received on account of money appropriated by the state to any fund shall be held and applied in accordance with section 15(b) of this chapter. However, at the end of each fiscal year, if the amount in any fund exceeds the debt service or required debt service reserve, any amount representing earnings or income received on account of any money appropriated to the funds that exceeds the expenses of the authority for that fiscal year may be transferred to the Indiana twenty-first century research and technology fund established by IC 5-28-16-2.
As added by P.L.232-2005, SEC.4. Amended by P.L.1-2007, SEC.8.

IC 4-4-11.4-19
Combining reserve funds
Sec. 19. Subject to any agreement with its holders, the authority may combine a reserve fund established for an issue of bonds into one (1) or more reserve funds.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-20
Establishment of additional funds, reserves, and accounts
Sec. 20. The authority may establish additional reserves or other funds or accounts as the authority considers necessary, desirable, or convenient to further the accomplishment of the authority's purposes or to comply with any of the authority's agreements or resolutions.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-21
Use of funds or accounts for payment of bonds
Sec. 21. Unless the resolution or trust agreement authorizing the bonds provides otherwise, money or investments in a fund or account of the authority established or held for the payment of bonds shall be applied to the payment or retirement of the bonds, and to no other purpose.
As added by P.L.232-2005, SEC.4.
IC 4-4-11.4-22
Limitation of actions contesting validity of bonds
Sec. 22. (a) An action to contest the validity of any bonds of the authority to be sold at public sale may not be brought after the fifteenth day following the first publication of notice of the sale of the bonds. An action to contest the validity of any bond sale under this chapter may not be brought after the fifth day following the bond sale.
(b) If bonds are sold at private sale, an action to contest the validity of such bonds may not be brought after the fifteenth day following the adoption of the resolution authorizing the issuance of the bonds.
(c) If an action challenging the bonds of the authority is not brought within the time prescribed by subsection (a) or (b), whichever is applicable, all bonds of the authority are conclusively presumed to be fully authorized and issued under the laws of the state, and a person or a qualified entity is estopped from questioning their authorization, sale, issuance, execution, or delivery by the authority.
(d) If this chapter is inconsistent with any other law (general, special, or local), this chapter controls.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-23
Exemption of authority property from judgment liens
Sec. 23. All property of the authority is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the property. A judgment against the authority may not be a charge or lien upon its property. However, this section does not apply to or limit the rights of the holder of bonds to pursue a remedy for the enforcement of a pledge or lien given by the authority on the authority's revenues or other money.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-24
Pledge of revenues; filing or recording not required
Sec. 24. A pledge of revenues or other money made by the authority is binding from the time the pledge is made. Revenues or other money so pledged and thereafter received by the authority are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, regardless of whether the parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created needs to be filed or recorded except in the records of the authority.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-25
Receipt of federal or state funds
Sec. 25. The chairman of the authority may receive from the

United States of America or any department or agency thereof, or any state agency any amount of money as and when appropriated, allocated, granted, turned over, or in any way provided for the purposes of the authority or this chapter, and those amounts shall, unless otherwise directed by the federal authority, be credited to and be available to the authority.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-26
Deposit of funds with financial institution
Sec. 26. A financial institution may give to the authority a good and sufficient undertaking with such sureties as are approved by the authority to the effect that the financial institution shall faithfully keep and pay over to the order of or upon the warrant of the authority or the authority's authorized agent all those funds deposited with the financial institution by the authority and agreed interest under or by reason of this chapter, at such times or upon such demands as may be agreed with the authority or instead of these sureties, deposit with the authority or the authority's authorized agent or a trustee or for the holders of bonds, as collateral, those securities as the authority may approve. The deposits of the authority may be evidenced by an agreement in the form and upon the terms and conditions that may be agreed upon by the authority and the financial institution.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-27
Agreements or contracts with financial institutions
Sec. 27. The authority may enter into agreements or contracts with a financial institution inside or outside Indiana as the authority considers necessary, desirable, or convenient for rendering services in connection with the care, custody, or safekeeping of securities or other investments held or owned by the authority, for rendering services in connection with the payment or collection of amounts payable as to principal or interest, and for rendering services in connection with the delivery to the authority of securities or other investments purchased by or sold by the authority, and to pay the cost of those services. The authority may also, in connection with any of the services to be rendered by a financial institution as to the custody and safekeeping of its securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements in such form and amount as, the authority considers necessary or desirable.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-28
Investment in bonds by financial institutions and fiduciaries
Sec. 28. Notwithstanding the restrictions of any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or

other funds belonging to them or within their control in bonds issued under this chapter.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-29
Tax exemption; bonds and property of authority
Sec. 29. All property of the authority is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments, direct or indirect, of the state or a political subdivision of the state. All bonds issued under this chapter are issued by a body corporate and public of the state, but not a state agency, and for an essential public and governmental purpose and the bonds, the interest thereon, the proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, and proceeds received at maturity and the receipt of the interest and proceeds are exempt from taxation in the state for all purposes except a state inheritance tax imposed under IC 6-4.1.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-30
Bonds exempt from registration
Sec. 30. Any bonds issued by the authority under this chapter are exempt from the registration and other requirements of IC 23-19 and any other securities registration laws.
As added by P.L.232-2005, SEC.4. Amended by P.L.27-2007, SEC.3.

IC 4-4-11.4-31
Application of chapter
Sec. 31. This chapter is supplemental to all other statutes governing the authority.
As added by P.L.232-2005, SEC.4.



CHAPTER 11.5. STATE PRIVATE ACTIVITY BOND CEILING

IC 4-4-11.5-2
"Carryforward election"
Sec. 2. As used in this chapter, "carryforward election" means a carryforward election of a part of the volume cap made under the authority of Section 146(f) of the Internal Revenue Code.
As added by P.L.20-1985, SEC.7. Amended by P.L.2-1987, SEC.4; P.L.25-1987, SEC.10; P.L.10-1996, SEC.2.

IC 4-4-11.5-3
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-4
Repealed
(Repealed by P.L.25-1987, SEC.60.)

IC 4-4-11.5-4.5
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-4.7
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-5
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-11.5-6
"IFA"
Sec. 6. As used in this chapter, "IFA" refers to the Indiana finance authority established by IC 4-4-11.
As added by P.L.20-1985, SEC.7. Amended by P.L.11-1990, SEC.75; P.L.235-2005, SEC.34.
IC 4-4-11.5-6.3
"IHCDA"
Sec. 6.3. As used in this chapter, "IHCDA" refers to the Indiana housing and community development authority established by IC 5-20-1.
As added by P.L.25-1987, SEC.13. Amended by P.L.1-2006, SEC.34 and P.L.181-2006, SEC.2.

IC 4-4-11.5-6.7
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-7
"Internal Revenue Code"
Sec. 7. As used in this chapter, "Internal Revenue Code" has the meaning set forth in IC 6-3-1-11.
As added by P.L.20-1985, SEC.7.

IC 4-4-11.5-7.2
"ISMEL"
Sec. 7.2. As used in this chapter, "ISMEL" refers to the Indiana secondary market for education loans, incorporated, designated by the governor under IC 20-12-21.2-2 (before its repeal) or IC 21-16-5-1.
As added by P.L.291-2001, SEC.113. Amended by P.L.2-2007, SEC.23.

IC 4-4-11.5-7.5
"Issuer"
Sec. 7.5. As used in this chapter, "issuer" means IFA, IHCDA, ISMEL, a local unit, or any other issuer of bonds that must procure volume under the volume cap.
As added by P.L.25-1987, SEC.15. Amended by P.L.11-1990, SEC.76; P.L.10-1996, SEC.3; P.L.291-2001, SEC.114; P.L.235-2005, SEC.35; P.L.1-2006, SEC.35 and P.L.181-2006, SEC.3.

IC 4-4-11.5-8
"Local unit"
Sec. 8. As used in this chapter, "local unit" means a city, town, or county.
As added by P.L.20-1985, SEC.7.

IC 4-4-11.5-8.3
"Mortgage credit certificate"
Sec. 8.3. As used in this chapter, "mortgage credit certificate" refers to a mortgage credit certificate issued under Section 25 of the Internal Revenue Code of 1986, including any later amendments.
As added by P.L.24-1995, SEC.18.
IC 4-4-11.5-8.5
"NAICS Manual"
Sec. 8.5. As used in this chapter, "NAICS Manual" refers to the current edition of the North American Industry Classification System Manual - United States published by the National Technical Information Service of the United States Department of Commerce.
As added by P.L.291-2001, SEC.115.

IC 4-4-11.5-9
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-10
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-11
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-11.5
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-12
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-13
"SIC Manual"
Sec. 13. As used in this chapter, "SIC Manual" refers to the current edition of the Standard Industrial Classification Manual of the United States Office of Management and Budget.
As added by P.L.20-1985, SEC.7. Amended by P.L.24-1995, SEC.19.

IC 4-4-11.5-13.5
"Special volume cap"
Sec. 13.5. As used in this chapter, "special volume cap" means the maximum dollar amount of bonds that may be allocated to the state under the authority of a federal act. The special volume cap is in addition to the volume cap as defined in section 14 of this chapter.
As added by P.L.182-2009(ss), SEC.51.

IC 4-4-11.5-14
"Volume cap"
Sec. 14. As used in this chapter, "volume cap", as it relates to a year, means the maximum dollar amount of bonds that may be issued by issuers within that year under Section 146 of the Internal Revenue Code.
As added by P.L.20-1985, SEC.7. Amended by P.L.2-1987, SEC.6;

P.L.25-1987, SEC.20; P.L.10-1996, SEC.4.

IC 4-4-11.5-15
Repealed
(Repealed by P.L.25-1987, SEC.60.)

IC 4-4-11.5-16
"Year"
Sec. 16. As used in this chapter, "year" means a calendar year.
As added by P.L.20-1985, SEC.7.

IC 4-4-11.5-16.5
Purpose
Sec. 16.5. The purpose of this chapter is to allocate the volume cap under Section 146 of the Internal Revenue Code.
As added by P.L.10-1996, SEC.5.

IC 4-4-11.5-17
Federal allocation formula supplanted; allocation and assignment of volume cap
Sec. 17. (a) The allocation formula established by Section 146(b) and Section 146(c) of the Internal Revenue Code for the volume cap established for Indiana is supplanted under the authority granted by Section 146(e) of the Internal Revenue Code.
(b) All amounts of the volume cap are annually allocated to the state. Thereafter all amounts of the volume cap are assigned from the state to other issuers as provided in this chapter.
As added by P.L.20-1985, SEC.7. Amended by P.L.2-1987, SEC.7; P.L.25-1987, SEC.21; P.L.10-1996, SEC.6.

IC 4-4-11.5-18
Categories of bonds
Sec. 18. (a) The volume cap shall be allocated annually among categories of bonds in accordance with section 19 of this chapter. Those categories are as follows:
(1) Bonds issued by the IFA.
(2) Bonds issued by the IHCDA.
(3) Bonds issued by the ISMEL.
(4) Bonds issued by local units or any other issuers not specifically referred to in this section whose bonds are or may become subject to the volume cap for projects described in:
(A) Division A - Agricultural, Forestry, and Fishing;
(B) Division B - Mining;
(C) Division C - Construction;
(D) Division D - Manufacturing;
(E) Division E - Transportation; and
(F) Division F - Wholesale Trade;
of the SIC Manual (or corresponding sector in the NAICS Manual), and any projects described in Section 142(a)(3), 142(a)(4), 142(a)(5), 142(a)(6), 142(a)(8), 142(a)(9), or

142(a)(10) of the Internal Revenue Code.
(5) Bonds issued by local units or any other issuers not specifically referred to in this section whose bonds are or may become subject to the volume cap for projects described in:
(A) Division G - Retail Trade;
(B) Division H - Finance, Insurance, and Real Estate;
(C) Division I - Services;
(D) Division J - Public Administration; and
(E) Division K - Miscellaneous;
of the SIC Manual (or corresponding sector in the NAICS Manual), and any projects described in Section 142(a)(7) or 144(c) of the Internal Revenue Code.
(b) For purposes of determining the SIC category of a facility, the determination shall be based upon the type of activity engaged in by the user of the facility within the facility in question, rather than upon the ultimate enterprise in which the developer or user of the facility is engaged.
As added by P.L.20-1985, SEC.7. Amended by P.L.10-1986, SEC.3; P.L.2-1987, SEC.8; P.L.25-1987, SEC.22; P.L.11-1990, SEC.81; P.L.10-1996, SEC.7; P.L.291-2001, SEC.116; P.L.235-2005, SEC.36; P.L.1-2006, SEC.36 and P.L.181-2006, SEC.4.

IC 4-4-11.5-19
Volume cap; allocation among bond categories; alteration of allocation
Sec. 19. (a) On or before January 1 of each year, the IFA shall determine the dollar amount of the volume cap for that year.
(b) Each year the volume cap shall be allocated among the categories specified in section 18 of this chapter as follows:
Percentage of
Type of Bonds Volume Cap
Bonds issued by the IFA 9%
Bonds issued by the IHCDA 28%
Bonds issued by the ISMEL 1%
Bonds issued by local units or other
issuers under section 18(a)(4)
of this chapter 42%
Bonds issued by local units or other
issuers under section 18(a)(5)
of this chapter 20%
(c) Except as provided in subsection (d), the amount allocated to a category represents the maximum amount of the volume cap that will be reserved for bonds included within that category.
(d) The IFA may adopt a resolution to alter the allocations made by subsection (b) for a year if it determines that the change is necessary to allow maximum usage of the volume cap and to promote the health and well-being of the residents of Indiana by promoting the public purposes served by the bond categories then subject to the volume cap.
(e) The governor may, by executive order, establish for a year a

different dollar amount for the volume cap, different bond categories, and different allocations among the bond categories than those set forth in or established under this section and section 18 of this chapter if it becomes necessary to adopt a different volume cap and bond category allocation system in order to allow maximum usage of the volume cap among the bond categories then subject to the volume cap and to promote the health, welfare, and well-being of the residents of Indiana by promoting the public purposes served by the bond categories then subject to the volume cap.
As added by P.L.20-1985, SEC.7. Amended by P.L.10-1986, SEC.4; P.L.25-1987, SEC.23; P.L.11-1990, SEC.82; P.L.27-1993, SEC.2; P.L.10-1996, SEC.8; P.L.291-2001, SEC.117; P.L.235-2005, SEC.37; P.L.1-2006, SEC.37 and P.L.181-2006, SEC.5; P.L.1-2009, SEC.6.

IC 4-4-11.5-19.5
Determination of special volume cap
Sec. 19.5. The IFA shall determine the allocation of any special volume cap in accordance with the federal act authorizing the special volume cap.
As added by P.L.182-2009(ss), SEC.52.

IC 4-4-11.5-20
Repealed
(Repealed by P.L.10-1986, SEC.14.)

IC 4-4-11.5-21
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-22
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-23
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-24
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-25
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-26
Repealed
(Repealed by P.L.10-1996, SEC.17.)
IC 4-4-11.5-27
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-28
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-29
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-30
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-31
Elimination of categories; granting and priority of applications
Sec. 31. (a) At 5 p.m. on December 20 of each year, all categories established by section 18 of this chapter are eliminated and any remaining amounts in those categories shall be placed in a single noncategorized state pool.
(b) After 5 p.m. on December 20 of the year applications for a grant of volume cap shall be granted from the single noncategorized state pool. These applications shall be granted in the order of priority established in the guidelines adopted under section 39 of this chapter.
As added by P.L.20-1985, SEC.7. Amended by P.L.10-1986, SEC.11; P.L.25-1987, SEC.34; P.L.11-1990, SEC.92; P.L.10-1996, SEC.9.

IC 4-4-11.5-32
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-33
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-34
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-35
Public finance director; delegation of duties
Sec. 35. The public finance director appointed under IC 4-4-11-9 may delegate any of the duties prescribed by this chapter to any employees of the IFA.
As added by P.L.20-1985, SEC.7. Amended by P.L.11-1990, SEC.96; P.L.10-1996, SEC.10; P.L.235-2005, SEC.38.

IC 4-4-11.5-36 Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-37
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-38
Repealed
(Repealed by P.L.10-1996, SEC.17.)

IC 4-4-11.5-39
Forms; guidelines
Sec. 39. (a) Notwithstanding IC 5-15-5.1, the IFA has the sole authority to prescribe and furnish forms used in the administration of this chapter.
(b) The IFA may adopt guidelines, without complying with IC 4-22-2, to govern the administration of this chapter. The guidelines may establish procedures, criteria, and conditions for each category of bonds identified in sections 18 and 19 of this chapter. However, the guidelines may not be inconsistent with the requirements of Section 146 of the Internal Revenue Code.
As added by P.L.20-1985, SEC.7. Amended by P.L.11-1990, SEC.98; P.L.10-1996, SEC.11; P.L.235-2005, SEC.39.

IC 4-4-11.5-40
Qualifications for grant of volume cap
Sec. 40. To qualify for a grant of volume cap, an applicant must do the following:
(1) Apply for the grant in conformity with the procedures established by the IFA.
(2) Provide the information reasonably requested by the IFA to carry out this chapter.
(3) Meet the criteria established by the IFA for the category of bond for which the application is filed.
(4) Pay the fees established by the IFA.
As added by P.L.10-1996, SEC.12. Amended by P.L.235-2005, SEC.40.

IC 4-4-11.5-41
Written procedures for applications and carryforward elections
Sec. 41. The IFA shall establish a written:
(1) application procedure for the granting of a portion of the volume cap to an applicant; and
(2) procedure for filing carryforward elections.
As added by P.L.10-1996, SEC.13. Amended by P.L.235-2005, SEC.41.

IC 4-4-11.5-42
Written criteria for selection of grant applications Sec. 42. The IFA shall establish written criteria for the selection of grant applications from among the applicants that qualify for the grant under section 40 of this chapter. The criteria must promote the health and well-being of the residents of Indiana by promoting the public purposes served by each of the bond categories subject to the volume cap.
As added by P.L.10-1996, SEC.14. Amended by P.L.235-2005, SEC.42.

IC 4-4-11.5-43
Conditions for termination of grant of volume cap
Sec. 43. The IFA may establish conditions for the termination of a grant of volume cap. The conditions may include requirements such as the following:
(1) That the amount of volume cap granted may not be substantially higher than the amount of actual bonds issued.
(2) That the issuer issue bonds within the time specified by the IFA.
As added by P.L.10-1996, SEC.15. Amended by P.L.235-2005, SEC.43.



CHAPTER 11.6. ADDITIONAL AUTHORITY; SUBSTITUTE NATURAL GAS CONTRACTS

IC 4-4-11.6-2
"Authority"
Sec. 2. As used in this chapter, "authority" refers to the Indiana finance authority.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-3
"Coal gasification facility"
Sec. 3. As used in this chapter, "coal gasification facility" means a facility that:
(1) uses a manufacturing process that converts coal into substitute natural gas; and
(2) not later than June 30, 2009, has applied for a federal loan guarantee through the United States Department of Energy Loan Guarantee Program Office, Solicitation Number DE-FOA-0000008 for the financing of the facility.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-4
"Commission"
Sec. 4. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-5
"Energy utility"
Sec. 5. As used in this chapter, "energy utility" has the meaning set forth in IC 8-1-2.5-2.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-6
"Management contract"
Sec. 6. As used in this chapter, "management contract" means a contract that:
(1) is entered into by the authority and a regulated energy utility; and
(2) provides for:
(A) the delivery, billing, collection, and remittance of monies received for SNG delivered in the service area of the regulated energy utility; and (B) reasonable compensation for services provided by the regulated energy utility under the terms of the contract.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-7
"Purchase contract"
Sec. 7. As used in this chapter, "purchase contract" means a contract that:
(1) is entered into by the authority and a producer of SNG for the sale and purchase of SNG;
(2) has a thirty (30) year term;
(3) provides a guarantee of savings for retail end use customers; and
(4) contains other terms and conditions determined necessary by the authority.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-8
"Regulated energy utility"
Sec. 8. As used in this chapter, "regulated energy utility" means an energy utility that is subject to IC 8-1-2-42.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-9
"Related contract"
Sec. 9. As used in this chapter, "related contract" means a contract for services that the authority determines are necessary and appropriate for the delivery of SNG to the city gate point of a regulated energy utility.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-10
"Retail end use customer"
Sec. 10. As used in this chapter, "retail end use customer" means a customer who acquires energy at retail for the customer's own consumption:
(1) from a gas utility that must apply to the commission under IC 8-1-2-42 for approval of gas cost changes; or
(2) under a program approved by the commission through which the customer purchases gas that would be subject to price adjustments under IC 8-1-2-42 if the gas were sold by a gas utility.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-11
"Substitute natural gas" or "SNG"
Sec. 11. As used in this chapter, "substitute natural gas" or "SNG" means pipeline quality gas produced by a facility that uses a gasification process to convert coal into a gas capable of being used by a utility to supply gas utility service to retail end use customers in

Indiana.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-12
Findings
Sec. 12. The general assembly makes the following findings:
(1) The furnishing of reliable supplies of reasonably priced natural gas for sales to retail customers is essential for the well being of the people of Indiana. Natural gas prices are volatile, and energy utilities have been unable to mitigate completely the effects of the volatility.
(2) Long term contracts for the purchase of SNG between the authority and SNG producers will enhance the receipt of federal incentives for the development, construction, and financing of new coal gasification facilities in Indiana.
(3) The authority's participation in and oversight of the purchase, sale, and delivery of SNG to retail end use customers is critical to obtain low cost financing for the construction of new coal gasification facilities.
(4) Obtaining low cost financing for the construction of new coal gasification facilities is necessary to allow retail end use customers to enjoy the benefits of a reliable, reasonably priced, and long term energy supply.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-13
Powers of authority
Sec. 13. The authority may do the following:
(1) Enter into contracts for the purchase, transportation, and delivery of SNG.
(2) Establish and collect rates and charges for SNG.
(3) Enter into contracts for private professional and technical assistance concerning SNG contracts.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-14
Ability of authority to enter into purchase contracts
Sec. 14. (a) The authority, either directly or as an assignee of an energy utility, may enter into purchase contracts for the purchase of SNG from coal gasification facilities.
(b) The authority shall submit a final purchase contract to the commission for approval.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-15
Ability of authority to enter into management and related contracts
Sec. 15. The authority may enter into management and related contracts as needed to transport, store, deliver, manage, and bill and collect for the delivery and sale of SNG to retail end use customers. As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-16
Procurement requirements
Sec. 16. Notwithstanding any other law, including public purchasing and competitive bidding requirements, the authority may procure purchase and related contracts using the processes and procedures it considers appropriate to obtain a reliable, long term supply of SNG.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-17
Consultation with consumer counselor
Sec. 17. Before negotiating the terms of, entering into, or accepting assignment of a contract under this chapter, the authority shall consult with the consumer counselor of the office of utility consumer counselor appointed under IC 8-1-1.1-3.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-18
Taking title to and selling SNG
Sec. 18. (a) The authority may take title to SNG under the terms of the purchase contract to which the authority is a party.
(b) The commission shall allocate on an annual basis SNG purchased by the authority to the retail end use customers of a regulated energy utility based on the proportion of the amount of gas delivered by the regulated energy utility to the total amount of gas delivered by all regulated energy utilities in the immediately preceding calendar year.
(c) SNG is considered sold by the authority when the SNG is delivered to retail end use customers.
(d) The authority has the right to sell SNG to third parties instead of retail end use customers if the authority determines that sales to third parties are necessary and appropriate to manage the delivery of SNG to retail end use customers.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-19
Cost recovery; adoption of rules
Sec. 19. (a) If the authority sells SNG to retail end use customers, the authority shall sell the SNG at a price that is sufficient to permit recovery by the authority of costs related to the SNG sold to the retail end use customers, including the following:
(1) Costs of purchasing SNG.
(2) Costs of transporting SNG.
(3) Costs of delivering SNG.
(4) Costs incurred by the authority in administering this chapter.
(5) Costs associated with supplying working capital, maintaining financial reserves, and allowing for defaults by retail end use customers. The mechanism and processes that the authority uses to calculate the costs must be capable of audit and verification.
(b) The commission shall require a regulated energy utility to include in the rates collected from retail end use customers that purchase SNG from the authority the price for SNG sold to the retail end use customers by the authority.
(c) The commission shall adopt rules under IC 4-22-2 to carry out the requirements of this section. A rule adopted under this subsection must require that a bill provided by a regulated energy utility to a retail end use customer include a line item for costs associated with the purchase and delivery of SNG.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-20
Payments for SNG
Sec. 20. (a) A payment for SNG:
(1) to which the authority holds title; and
(2) that is delivered by a regulated energy utility to its retail end use customers;
is a direct obligation of the retail end use customers to the authority. The regulated energy utility shall collect the payments from the retail end use customers as an agent of the authority.
(b) Payments made under subsection (a):
(1) are the property of the authority;
(2) shall be segregated and held in trust for the authority by the regulated energy utility that collects the payments; and
(3) shall be credited to the account.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-21
Financial obligations of authority
Sec. 21. The obligation of the authority to pay for SNG, or for any services under a contract entered into under this chapter, is limited to the funds available in the account plus any other amount recoverable by the authority through a provision included in a contract under section 19 of this chapter. An obligation under this section is not supported by the full faith and credit of the state.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-22
Mandatory management contracts
Sec. 22. (a) Upon the request of the authority, the commission shall order a regulated energy utility to enter into a management contract with the authority to:
(1) distribute and deliver SNG purchased by the authority; and
(2) provide billing, collection, and other services related to the purchase, distribution, and delivery of the SNG.
(b) A management contract entered into under subsection (a) must include a mechanism by which the regulated energy utility is reimbursed for all costs incurred in performing the management

contract in excess of costs that, as determined by the commission, the regulated energy utility would otherwise have incurred in the ordinary course of business.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-23
Authority is not energy utility
Sec. 23. Notwithstanding any other law, the authority is not:
(1) considered an energy utility solely by virtue of its participation in any transaction described in this chapter;
(2) subject to the jurisdiction of the commission except as provided in this chapter; or
(3) required to obtain the approval of the commission except as provided in this chapter.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-24
Impairment of contracts
Sec. 24. If the authority enters into a contract under this chapter, the state covenants and agrees, for the benefit of the parties to the contract, as well as any entity that provides financing to a party to the contract, that the state will not take or permit any action that would:
(1) impair the contract; or
(2) otherwise limit, alter, or impair the ability of the authority to satisfy its contractual obligations, including the establishment and collection of the price for SNG from retail end use customers;
until the contract has been performed in full.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-25
Limits on power of authority
Sec. 25. This chapter does not authorize the authority to take ownership of the transportation, transmission, generation, production, or distribution assets of an energy utility.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-26
Energy utilities obligated to provide energy service
Sec. 26. This chapter may not be construed to reduce or modify an energy utility's obligation to provide energy service.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-27
Substitute natural gas account
Sec. 27. (a) The authority shall establish and administer a separate account known as the substitute natural gas account.
(b) The account consists of payments credited to the account under section 20(b)(3) of this chapter.
(c) The authority shall use the account to provide funding and pay

expenses to satisfy the obligations of this chapter.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-28
Adoption of rules
Sec. 28. In addition to the rules adopted under section 19(c) of this chapter, the authority may adopt rules under IC 4-22-2 to implement this chapter, including a rule to protect confidential or proprietary financial or trade secret information included in reports provided to the authority by SNG producers, energy utilities, or regulated energy utilities.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-29
Customer choice programs
Sec. 29. The terms of a customer choice program (as defined in IC 8-1-2-42.1) may not impair the ability of the authority to deliver and sell SNG to retail end use customers.
As added by P.L.2-2009, SEC.2.

IC 4-4-11.6-30
Third party contracts
Sec. 30. (a) To carry out this chapter, the authority may enter into a contract to sell SNG to third parties with the net effect of the proceeds and costs of those sales to be reflected in the line item on customers' bills as required by section 19(c) of this chapter.
(b) The following apply if the authority enters into a contract under subsection (a):
(1) The contract between the authority and a producer of SNG for the sale and purchase of SNG must be a purchase contract and is subject to all the requirements of this chapter.
(2) Contracts for services the authority determines are necessary and appropriate to effectuate SNG sales and the related transportation and delivery of SNG, including contracts authorizing third parties to act as the authority's agent in selling the SNG, must be related contracts.
(3) Contracts between the authority and regulated energy utilities for the crediting and charging of the proceeds and costs to all retail end use customers, including the billing and collecting of any net costs, must be management contracts subject to section 22 of this chapter.
(c) The:
(1) proceeds of the sales of SNG;
(2) costs of purchasing, transporting, and delivering the SNG;
(3) authority's administrative costs;
(4) costs incurred in carrying out this section by an agent of the authority; and
(5) costs associated with supplying working capital, maintaining financial reserves, and allowing defaults by SNG purchasers or retail end use customers; shall be allocated to the retail end use customers of each regulated energy utility based on the proportion of the amount of gas delivered by the regulated energy utility to the total amount of gas delivered by all regulated energy utilities in the immediately preceding calendar year. The commission shall determine a just and reasonable method for allocating the credits and charges to the retail end use customers. The mechanism and processes the authority uses to calculate the costs must be capable of audit and verification.
(d) The obligation of the authority to pay for SNG or for any services under a contract entered into under this chapter is limited to the funds available in the account plus any other amount recoverable by the authority through a provision included in a contract under this section. An obligation under this section is not supported by the full faith and credit of the state.
As added by P.L.113-2010, SEC.7.



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. COMMUNITY PROMOTION PROGRAM

IC 4-4-15-2
Community promotion fund
Sec. 2. The "community promotion fund" is established. The fund is to be used exclusively for the purpose of section 3 of this chapter. All money appropriated to the fund remains in the fund and does not revert to any other fund at the close of the state fiscal year.
As added by P.L.26-1983, SEC.1. Amended by P.L.25-1993, SEC.8.

IC 4-4-15-3
Grants; authorization; matching funds
Sec. 3. The lieutenant governor may make grants from the fund to eligible entities for the following purposes in order to promote economic development, community development, or both, in Indiana:
(1) Planning market research activities.
(2) Obtaining technical assistance from universities.
(3) Conducting feasibility studies.
(4) Conducting studies or surveys to gather information required to obtain federal funding.
(5) Developing and conducting marketing campaigns for economic development purposes.
(6) Conducting studies of the steps necessary to permit a community's industrial and business establishments to recover from a fire, flood, tornado, or other natural disaster.
(7) Other similar purposes approved by the lieutenant governor.
However, each grant must be matched by funds provided by the applicant, and the lieutenant governor may not provide more than one-half (1/2) the funds for the project. The matching funds required by the applicant may be provided by any source except other state funds.
As added by P.L.26-1983, SEC.1. Amended by P.L.17-1991, SEC.2; P.L.25-1993, SEC.9; P.L.1-2006, SEC.38.
IC 4-4-15-4
Grant application; contents
Sec. 4. An application for a grant from the fund must include:
(1) a detailed description of the proposed project;
(2) the short and long-term goals of the project; and
(3) an estimate of the total cost of the project.
As added by P.L.26-1983, SEC.1.

IC 4-4-15-5
Grant application; approval and disapproval
Sec. 5. After consideration of the general merits, potential effectiveness, total cost, and other factors affecting a proposed project, the lieutenant governor shall approve or disapprove the application in whole or in part.
As added by P.L.26-1983, SEC.1. Amended by P.L.1-2006, SEC.39.

IC 4-4-15-6
Grants; determination of amounts; payment of funds
Sec. 6. If an application is approved, the lieutenant governor shall determine the amount of the grant to be made from the fund for the project and shall pay the sum granted from the fund to the eligible entity from which the application originated.
As added by P.L.26-1983, SEC.1. Amended by P.L.17-1991, SEC.3; P.L.1-2006, SEC.40.

IC 4-4-15-7
Promotional materials produced with program funds; identifying statement
Sec. 7. All promotional materials produced with the assistance of funds provided under this chapter must include the following statement: "Produced in cooperation with the Office of the Indiana Lieutenant Governor.".
As added by P.L.26-1983, SEC.1. Amended by P.L.1-2006, SEC.41.



CHAPTER 16. INDIANA MAIN STREET PROGRAM

IC 4-4-16-2
Main street council; establishment
Sec. 2. (a) The Indiana main street council is established. The council consists of:
(1) the secretary of agriculture and rural development or a person designated by the secretary, who shall serve as chairman; and
(2) at least seven (7) but not more than ten (10) persons appointed by the secretary, who represent organizations concerned with the purposes of the program established by this chapter and who represent all geographic regions of the state.
(b) Members appointed to the council by the secretary shall serve for a term of three (3) years, beginning on July 1 after their appointment. However, a member appointed to fill a vacancy on the council shall serve for the remainder of the unexpired term.
(c) The council shall:
(1) develop and direct policy;
(2) coordinate administrative techniques; and
(3) provide assistance;
to carry out the purposes of the Indiana main street program.
(d) Each member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.22-1985, SEC.1. Amended by P.L.83-2005, SEC.7.

IC 4-4-16-3
Authority of office of rural affairs
Sec. 3. To carry out the purposes described in section 1 of this

chapter, the office of rural affairs, acting for and on behalf of the Indiana main street council and the Indiana main street program, may:
(1) execute contractual agreements;
(2) receive money from any source;
(3) expend money for an activity appropriate to the purposes of this chapter; and
(4) execute agreements and cooperate with:
(A) any other state or federal department or agency;
(B) Indiana political subdivisions; or
(C) any private person or corporation.
As added by P.L.22-1985, SEC.1. Amended by P.L.83-2005, SEC.8.

IC 4-4-16-4
Repealed
(Repealed by P.L.19-1989, SEC.1.)



CHAPTER 16.5. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. TRADEMARKS FOR USE ON INDIANA PRODUCTS

IC 4-4-19-2
"Trademark"
Sec. 2. As used in this chapter, "trademark" has the meaning set forth in IC 24-2-1-2.
As added by P.L.23-1987, SEC.2.

IC 4-4-19-3
Distinctive trademark; registration
Sec. 3. (a) The corporation shall devise a distinctive trademark and register it with the secretary of state under IC 24-2-1. The trademark must indicate in some way that the product to which it is affixed is substantially produced or assembled in Indiana.
(b) The corporation shall register the trademark with the United States Patent and Trademark Office.
As added by P.L.23-1987, SEC.2. Amended by P.L.30-2003, SEC.1; P.L.1-2006, SEC.43.

IC 4-4-19-4
Application
Sec. 4. A person may apply to the corporation for permission to use the trademark.
As added by P.L.23-1987, SEC.2. Amended by P.L.1-2006, SEC.44.

IC 4-4-19-5
Rules
Sec. 5. The corporation may adopt rules under IC 4-22-2 or establish policies to provide:
(1) the conditions under which the trademark may be used, which may include such criteria as the extent to which the product is actually produced or assembled in Indiana; and
(2) a procedure under which application for use of the trademark may be made.
As added by P.L.23-1987, SEC.2. Amended by P.L.1-2006, SEC.45.



CHAPTER 20. REPEALED



CHAPTER 21. INDIANA FINANCE AUTHORITY; EXPORT PROMOTION

IC 4-4-21-2
"Commercial loss" defined
Sec. 2. As used in this chapter, "commercial loss" means the failure of the buyer to pay to an Indiana exporter when due all or part of the gross invoice value (as denominated in United States currency) due to the insolvency of the buyer or failure of the buyer to pay to the Indiana exporter all or part of the gross invoice value (as denominated in United States currency) on the due date.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-3
"Eligible export loan" defined
Sec. 3. As used in this chapter, "eligible export loan" means any pre-shipment or post-shipment loan from a financial institution to an exporter that is, or will be, supported or funded in whole or in part with the proceeds of a guaranteed participating loan.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-4
"Financial institution" defined
Sec. 4. As used in this chapter, "financial institution" means an entity described in IC 5-13-4-10 that has been approved by the authority to participate in the authority's programs.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-5
"Goods" defined
Sec. 5. As used in this chapter, "goods" includes manufactured products, natural resources, and agricultural products.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-6
"Gross invoice value" defined
Sec. 6. As used in this chapter, "gross invoice value" means the invoice amount in United States dollars of the international exports, plus any insurance, freight, or other charges paid or to be paid in the United States in United States dollars by the foreign buyer.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-7 "Guaranteed participating loan" defined
Sec. 7. As used in this chapter, "guaranteed participating loan" means a loan from the authority to a financial institution under section 26 of this chapter.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-8
"International exports" defined
Sec. 8. As used in this chapter, "international exports" means trade or commerce in goods or services produced in Indiana that are exported, or in the course of being exported, from Indiana to any other country.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-9
"Performance bond guarantee" defined
Sec. 9. As used in this chapter, "performance bond guarantee" means a guarantee of a performance bond required to support an eligible export transaction under section 28 of this chapter.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-10
"Political loss" defined
Sec. 10. As used in this chapter, "political loss" means a loss incurred by an Indiana exporter on an eligible export loan as a result of dollar transfer delays, war, revolution, license revocation, diversion of goods, and similar politically related incidents occurring in the buyer's country or in the United States.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-11
"Services" defined
Sec. 11. As used in this chapter, "services" includes accounting, amusement, architectural, automatic data processing, communications, construction, franchising and licensing, consulting, engineering, financial, insurance, legal, management, repair, tourism, training, and transportation services.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-12
Establishment of authority; purposes; standards
Sec. 12. (a) The purpose of this chapter is to permit the authority to promote economic prosperity and employment throughout Indiana through the establishment of a source of funding and insurance to support exports by Indiana businesses, particularly small and medium-sized businesses.
(b) To further the purpose set forth in subsection (a), the authority may establish eligibility standards for financial institutions and other program standards without complying with IC 4-22-2. However, before program standards may be adopted, a public hearing must be

held for which notice has been published in a newspaper published in Indianapolis at least ten (10) days before the hearing.
As added by P.L.20-1988, SEC.10. Amended by P.L.11-1990, SEC.101.

IC 4-4-21-13
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-14
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-15
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-16
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-17
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-18
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-19
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-20
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-21
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-22
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-23
Personal liability of members or employees
Sec. 23. The members of the authority, the officers and employees of the authority, and any agents of the authority are not subject to personal liability or accountability by reason of any act authorized by

this chapter, including the making of guaranteed participating loans or the providing of performance bond guarantees.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-24
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-25
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-25.5
Additional powers of authority
Sec. 25.5. To carry out the purposes of this chapter, the authority has the powers set forth in IC 4-4-11 and the additional powers specifically provided in this chapter.
As added by P.L.11-1990, SEC.102.

IC 4-4-21-26
Guaranteed participating loans to financial institutions; conditions
Sec. 26. (a) The authority may provide a guaranteed participating loan to a financial institution to finance international exports from within Indiana if the authority determines that:
(1) the financial institution will use the guaranteed participating loan exclusively to provide an eligible export loan;
(2) the guaranteed participating loan is reasonably necessary in order to stimulate or facilitate:
(A) the making of the eligible export loan, including the making of the eligible export loan upon terms that will enable the financing of the international export to be reasonably competitive with similar financing in other states or foreign countries; or
(B) the resale of the eligible export loan to a holder in due course that would not otherwise purchase the eligible export loan;
(3) the guaranteed participating loan will create or maintain employment in Indiana;
(4) at least twenty-five percent (25%) of the value of the international exports to be financed through the guaranteed participating loan consists of goods whose final manufacturing process occurs in Indiana or services that are performed in Indiana; and
(5) the loan is consistent with the purposes of this chapter.
(b) A guaranteed participating loan may include a pool of individual international exports if the authority determines that each of the international exports meets the conditions of this section.
(c) A financial institution that receives a guaranteed participating loan under this section shall:
(1) provide an eligible export loan to an exporter: (A) at a fixed interest rate established by the authority; and
(B) for the term and under the conditions established by the authority; and
(2) comply with any other terms and conditions that the authority considers desirable to carry out the purposes of this chapter.
(d) A guaranteed participating loan under this section:
(1) may include insurance against loss up to a stated amount;
(2) must specify the maximum amount of any insurance payable under the guaranteed participating loan;
(3) must be executed by the chairman of the authority or the chairman's designee at the time the authority makes the guaranteed participating loan;
(4) may not be terminated, cancelled, or otherwise revoked, except in accordance with the terms of the guaranteed participating loan;
(5) is conclusive evidence that the guaranteed participating loan complies fully with the requirements of this chapter;
(6) is valid and incontestable in the hands of a holder in due course; and
(7) is subject to any other terms and conditions that the authority considers desirable to carry out the purposes of this chapter.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-27
Fees for providing guaranteed participating loan to financial institution
Sec. 27. The authority may charge reasonable fees for providing a guaranteed participating loan to a financial institution.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-28
Performance bond guarantees
Sec. 28. (a) The authority may establish and provide for performance bond guarantees required to support any eligible export transaction. A performance bond guarantee may be made available whenever a bond is required of an exporter entering into a transaction financed by the authority. The authority may enter into agreements with both private and governmental entities for the implementation and operation of a program, including the insuring or reinsuring of performance bonds or performance bond guarantees.
(b) The performance bond guarantee program shall be funded solely out of a performance bond guarantee fund to be established by the authority. Money contained in the performance bond guarantee fund may not be commingled with any other funds of the authority.
As added by P.L.20-1988, SEC.10.

IC 4-4-21-29
Repealed (Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-30
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-31
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-32
Repealed
(Repealed by P.L.11-1990, SEC.135.)

IC 4-4-21-33
Repealed
(Repealed by P.L.11-1990, SEC.135.)



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. REPEALED



CHAPTER 25. REPEALED



CHAPTER 26. REPEALED



CHAPTER 27. INSPECTION OF GRAIN MOISTURE TESTING EQUIPMENT

IC 4-4-27-1
Annual inspection and testing of equipment
Sec. 1. The director of the department of agriculture or the director's designee shall, at least one (1) time each year, inspect and test all equipment used to test the moisture and the foreign material and dockage content of grain purchased, sold, or exchanged in Indiana.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.46.

IC 4-4-27-2
Seals
Sec. 2. Each piece of equipment that is tested and found to be true in accordance with rules or standards prescribed by the National Institute of Standards and Technology, the United States Department of Agriculture, and the department of agriculture must bear a seal issued by the office of the director of the department of agriculture to that effect with the date of inspection and expiration date.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.47.

IC 4-4-27-3
Fees
Sec. 3. (a) The director of the department of agriculture or the director's designee shall charge a fee of ten dollars ($10) for each moisture testing device inspected from each inspection site under this chapter.
(b) All fees shall be deposited in the grain buyers and warehouse licensing agency license fee fund established by IC 26-3-7-6.3.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.48; P.L.207-2007, SEC.1.

IC 4-4-27-4 Appropriation
Sec. 4. Money shall be appropriated to the department of agriculture for the use of the office in carrying out this chapter.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.49.

IC 4-4-27-5
Rules; adoption
Sec. 5. The department of agriculture may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.50.

IC 4-4-27-6
Powers of department of agriculture
Sec. 6. The department of agriculture may:
(1) employ such persons;
(2) make such expenditures;
(3) require such reports and records;
(4) make such investigations; and
(5) take such other action;
as the department of agriculture considers necessary or suitable for the proper administration of this chapter.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.51.

IC 4-4-27-7
Chapter and rules; posting
Sec. 7. A copy of this chapter and all rules adopted under this chapter shall be posted in a conspicuous manner and placed at every commercial grain buying site.
As added by P.L.2-1993, SEC.32.

IC 4-4-27-8
Use of equipment without seal; offense
Sec. 8. A person who recklessly uses equipment:
(1) to ascertain the moisture and the foreign material and dockage content of grain in the process of commercial buying or selling of grain; and
(2) that does not bear the seal required by section 2 of this chapter;
commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.32.



CHAPTER 28. INDIVIDUAL DEVELOPMENT ACCOUNTS

IC 4-4-28-1.5
"Authority"
Sec. 1.5. As used in this chapter, "authority" refers to the Indiana housing and community development authority established under IC 5-20-1.
As added by P.L.181-2006, SEC.6.

IC 4-4-28-2
"Community development corporation"
Sec. 2. As used in this chapter, "community development corporation" means a private, nonprofit corporation:
(1) whose board of directors consists primarily of community representatives and business, civic, and community leaders; and
(2) whose principal purpose includes the provision of:
(A) housing;
(B) community based economic development projects; or
(C) social services;
that primarily benefit low income individuals and communities.
As added by P.L.15-1997, SEC.1. Amended by P.L.4-1999, SEC.1.

IC 4-4-28-3
"Financial institution"
Sec. 3. As used in this chapter, "financial institution" means a bank, savings association, credit union, or any other institution regulated under IC 28 or federal law.
As added by P.L.15-1997, SEC.1. Amended by P.L.4-1999, SEC.2.

IC 4-4-28-4
"Fund"
Sec. 4. As used in this chapter, "fund" refers to an individual development account fund established by a community development corporation under section 13 of this chapter.
As added by P.L.15-1997, SEC.1.

IC 4-4-28-5
"Individual development account"
Sec. 5. As used in this chapter, "individual development account"

means an account in a financial institution administered by a community development corporation that allows a qualifying individual to deposit money:
(1) to be matched by the state, financial institutions, corporations, and other entities; and
(2) that will be used by the qualifying individual for one (1) or more of the following:
(A) To pay for costs (including tuition, laboratory costs, books, computer costs, and other costs associated with attendance) at an accredited postsecondary educational institution or a vocational school that is not a postsecondary educational institution, for the individual or for a dependent of the individual.
(B) To pay for the costs (including tuition, laboratory costs, books, computer costs, and other costs) associated with an accredited or a licensed training program that may lead to employment for the individual or for a dependent of the individual.
(C) To purchase a primary residence for the individual or for a dependent of the individual or to reduce the principal amount owed on a primary residence that was purchased by the individual or a dependent of the individual with money from an individual development account.
(D) To pay for the rehabilitation (as defined in IC 6-3.1-11-11) of the individual's primary residence.
(E) To begin or to purchase part or all of a business or to expand an existing small business.
As added by P.L.15-1997, SEC.1. Amended by P.L.289-2001, SEC.4; P.L.2-2007, SEC.24; P.L.150-2007, SEC.1.

IC 4-4-28-6
"Qualifying individual"
Sec. 6. As used in this chapter, "qualifying individual" means an individual or a member of an individual's household who may establish an individual development account because the individual:
(1) receives or is a member of a household that receives assistance under IC 12-14-2; or
(2) is a member of a household with an annual household income that is less than one hundred seventy-five percent (175%) of the federal income poverty level.
As added by P.L.15-1997, SEC.1. Amended by P.L.289-2001, SEC.5.

IC 4-4-28-7
Establishing account; beneficiaries; limits
Sec. 7. (a) A qualifying individual, including an individual who:
(1) established an individual development account under this chapter before July 1, 2001; and
(2) held the account described in subdivision (1) for less than four (4) years;
may establish an account by applying at a community development

corporation after June 30, 2001.
(b) At the time of establishing an account under this section, the qualifying individual must name a beneficiary to replace the qualifying individual as the holder of the account if the qualifying individual dies. If the beneficiary:
(1) is a member of the qualifying individual's family, all funds in the account remain in the account; and
(2) is not a member of the qualifying individual's family, all funds in the account provided by the state revert to the state.
The qualifying individual may change the name of the beneficiary at the qualifying individual's discretion. A beneficiary who becomes the holder of an account under this subsection is subject to this chapter and rules adopted under this chapter regarding withdrawals from the account.
(c) Only one (1) member of a qualifying individual's household may establish an account.
As added by P.L.15-1997, SEC.1. Amended by P.L.289-2001, SEC.6.

IC 4-4-28-8
Community development corporation duties
Sec. 8. A community development corporation shall do the following:
(1) Determine whether an individual who wants to establish an account is a qualifying individual.
(2) Administer, through a financial institution, and act as trustee for each account established through the community development corporation.
(3) Approve or deny an individual's request to make a withdrawal from the individual's account.
(4) Provide or arrange for training in money management, budgeting, and related topics for each individual who establishes an account.
As added by P.L.15-1997, SEC.1.

IC 4-4-28-9
Account deposits
Sec. 9. (a) An individual may deposit money from the individual's earned income into the individual's account.
(b) An individual may deposit an unlimited amount of money into the individual's account. However, only eight hundred dollars ($800) annually is eligible for a state deposit as provided in section 12 of this chapter.
As added by P.L.15-1997, SEC.1. Amended by P.L.150-2007, SEC.2.

IC 4-4-28-10
Number of accounts limited
Sec. 10. (a) Not more than eight hundred (800) accounts may be established in the state each state fiscal year beginning before July 1, 2009.
(b) Not more than one thousand (1,000) accounts may be

established in the state each state fiscal year beginning after June 30, 2009.
(c) A community development corporation shall use money that is in an individual development account fund established under section 13 of this chapter to allow a qualified individual on a waiting list maintained by the community development corporation to establish an account.
As added by P.L.15-1997, SEC.1. Amended by P.L.289-2001, SEC.7; P.L.150-2007, SEC.3.

IC 4-4-28-11
Annual reports
Sec. 11. (a) Each community development corporation shall annually provide the authority with information needed to determine:
(1) the number of accounts administered by the community development corporation;
(2) the length of time each account under subdivision (1) has been established; and
(3) the amount of money an individual has deposited into each account under subdivision (1) during the preceding twelve (12) months.
(b) The authority shall use the information provided under subsection (a) to deposit the correct amount of money into each account as provided in section 12 of this chapter.
As added by P.L.15-1997, SEC.1. Amended by P.L.235-2005, SEC.46; P.L.1-2006, SEC.52; P.L.181-2006, SEC.7; P.L.1-2007, SEC.9.

IC 4-4-28-12
Deposits to accounts; matching contributions; use of federal block grant money
Sec. 12. (a) The authority shall allocate, for each account that has been established, for not more than four (4) years, three dollars ($3) for each one dollar ($1) of the first four hundred dollars ($400) an individual deposited into the individual's account during the preceding twelve (12) months. However, if the amount appropriated by the general assembly is insufficient to make the deposits required by this section for accounts that have been established, the authority shall proportionately reduce the amounts allocated to and deposited into each account. The authority may allocate three dollars ($3) for each one dollar ($1) of any part of an amount above four hundred dollars ($400) an individual deposited into the individual's account during the preceding twelve (12) months. However, the authority's allocation under this subsection may not exceed two thousand four hundred dollars ($2,400) for each account described in this subsection.
(b) Not later than June 30 of each year, the authority shall deposit into each account established under this chapter the appropriate amount of money determined under this section. However, if the individual deposits the maximum amount allowed under this chapter

on or before December 31 of each year, the individual may request in writing that the authority allocate and deposit the matched funds under subsection (a) into the individual's account not later than forty-five (45) days after the authority receives the written request.
(c) Money from a federal block grant program under Title IV-A of the federal Social Security Act may be used by the state to provide money under this section for deposit into an account held by an individual who receives assistance under IC 12-14-2.
As added by P.L.15-1997, SEC.1. Amended by P.L.289-2001, SEC.8; P.L.235-2005, SEC.47; P.L.1-2006, SEC.53; P.L.181-2006, SEC.8; P.L.1-2007, SEC.10; P.L.150-2007, SEC.4.

IC 4-4-28-13
Individual development account fund
Sec. 13. (a) Each community development corporation shall establish an individual development account fund to provide money to be used to finance additional accounts to be administered by the community development corporation under this chapter and to help pay for the community development corporation's expenses related to the administration of accounts.
(b) Each community development corporation shall encourage individuals, financial institutions, corporations, and other entities to contribute to the fund. A contributor to the fund may qualify for a tax credit as provided under IC 6-3.1-18.
(c) Each community development corporation may use up to twenty percent (20%) of the first one hundred thousand dollars ($100,000) deposited each calendar year in the fund under subsection (b) to help pay for the community development corporation's expenses related to the administration of accounts established under this chapter. All deposits in the fund under subsection (b) of more than one hundred thousand dollars ($100,000) during each calendar year may be used only to fund accounts administered by the community development corporation under this chapter.
(d) A community development corporation may allow an individual to establish a new account as adequate funding becomes available.
(e) Only money from the fund may be used to make the deposit described in subsection (f) into an account established under this section.
(f) The community development corporation shall annually deposit at least three dollars ($3) into each account for each one dollar ($1) an individual has deposited into the individual's account as of June 30.
(g) A community development corporation may not allow a qualifying individual to establish an account if the community development corporation does not have adequate funds to deposit into the account under subsection (f).
As added by P.L.15-1997, SEC.1. Amended by P.L.4-1999, SEC.3.

IC 4-4-28-14 Interest rate; tax exemption
Sec. 14. (a) An account must earn interest at a rate that is competitive in the county where the account is located.
(b) Interest earned on an account during a taxable year is not subject to taxation under IC 6-3 or IC 6-5.5.
As added by P.L.15-1997, SEC.1. Amended by P.L.192-2002(ss), SEC.2.

IC 4-4-28-15
Withdrawal of money from account; appeal of denial
Sec. 15. (a) An individual must request and receive authorization from the community development corporation that administers the individual's account before withdrawing money from the account for any purpose.
(b) An individual who is denied authorization to withdraw money under subsection (a) may appeal the community development corporation's decision to the authority under rules adopted by the authority under IC 4-22-2.
As added by P.L.15-1997, SEC.1. Amended by P.L.235-2005, SEC.48; P.L.1-2006, SEC.54; P.L.181-2006, SEC.9; P.L.1-2007, SEC.11.

IC 4-4-28-16
Withdrawn money tax exempt; business plan required; rollovers
Sec. 16. (a) Money withdrawn from an individual's account is not subject to taxation under IC 6-3-1 through IC 6-3-7 if the money is used for at least one (1) of the following:
(1) To pay for costs (including tuition, laboratory costs, books, computer costs, and other costs) at an accredited postsecondary educational institution or a vocational school that is not a postsecondary educational institution for the individual or for a dependent of the individual.
(2) To pay for the costs (including tuition, laboratory costs, books, computer costs, and other costs) associated with an accredited or a licensed training program that may lead to employment for the individual or for a dependent of the individual.
(3) To purchase a primary residence for the individual or for a dependent of the individual or to reduce the principal amount owed on a primary residence that was purchased by the individual or a dependent of the individual with money from an individual development account.
(4) To pay for the rehabilitation (as defined in IC 6-3.1-11-11) of the individual's primary residence.
(5) To begin or to purchase part or all of a business or to expand an existing small business.
(b) At the time of requesting authorization under section 15 of this chapter to withdraw money from an individual's account under subsection (a)(5), the individual must provide the community development corporation with a business plan that: (1) is approved by:
(A) a financial institution; or
(B) a nonprofit loan fund that has demonstrated fiduciary stability;
(2) includes a description of services or goods to be sold, a marketing plan, and projected financial statements; and
(3) may require the individual to obtain the assistance of an experienced business advisor.
As added by P.L.15-1997, SEC.1. Amended by P.L.289-2001, SEC.9; P.L.135-2002, SEC.1; P.L.2-2007, SEC.25; P.L.150-2007, SEC.5.

IC 4-4-28-17
Money in account not considered assets
Sec. 17. Money in an account may not be considered:
(1) an asset of an individual when determining the individual's eligibility for assistance under IC 12-14; or
(2) a countable asset (as defined in IC 12-7-2-44.6).
As added by P.L.15-1997, SEC.1.

IC 4-4-28-18
Annual evaluation of accounts; report
Sec. 18. (a) Each community development corporation shall annually:
(1) evaluate the individual development accounts administered by the community development corporation; and
(2) submit a report containing the evaluation information to the authority.
(b) Two (2) or more community development corporations may work together in carrying out the purposes of this chapter.
As added by P.L.15-1997, SEC.1. Amended by P.L.289-2001, SEC.10; P.L.235-2005, SEC.49; P.L.1-2006, SEC.55; P.L.181-2006, SEC.10; P.L.1-2007, SEC.12.

IC 4-4-28-19
Repealed
(Repealed by P.L.289-2001, SEC.15.)

IC 4-4-28-20
Repealed
(Repealed by P.L.289-2001, SEC.15.)

IC 4-4-28-21
Rules; adoption
Sec. 21. The authority may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.15-1997, SEC.1. Amended by P.L.289-2001, SEC.11; P.L.235-2005, SEC.50; P.L.1-2006, SEC.56; P.L.181-2006, SEC.11; P.L.1-2007, SEC.13.



CHAPTER 29. REPEALED



CHAPTER 30. REPEALED



CHAPTER 31. REPEALED



CHAPTER 31.4. REPEALED



CHAPTER 32. TWENTY-FIRST CENTURY RESEARCH AND TECHNOLOGY FUND GRANT OFFICE

IC 4-4-32-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the Indiana twenty-first century research and technology fund established by IC 5-28-16-2.
As added by P.L.81-2004, SEC.43. Amended by P.L.4-2005, SEC.5.

IC 4-4-32-3
Authority to establish grant office
Sec. 3. The fund board may establish and administer a grant office to assist state agencies, units of local government, postsecondary educational institutions, private sector for-profit and nonprofit entities, and other entities in Indiana in researching, developing, and receiving grants and funding from:
(1) the federal government;
(2) private foundations; or
(3) any other source of funding.
As added by P.L.81-2004, SEC.43. Amended by P.L.2-2007, SEC.26.

IC 4-4-32-4
Powers of grant office
Sec. 4. The office may do the following:
(1) Work with and coordinate with state, university, and private entities that are responsible for the identification and acquisition of research and development grants and funds and other sources of assistance to do the following:
(A) Share information.
(B) Leverage skills and assets.
(C) Jointly market their respective programs to the widest possible population in Indiana.
(2) Serve as a repository and clearinghouse for information concerning available research and development grants and funds and other sources of assistance.
As added by P.L.81-2004, SEC.43.

IC 4-4-32-5
Authority to establish list of entities seeking research and development money
Sec. 5. The office may establish and maintain a list of all:
(1) Indiana state and local governmental entities; (2) postsecondary educational institutions; and
(3) private sector for-profit and nonprofit entities;
that are actively seeking research and development money and may benefit from assistance in acquiring research and development funding from a source described in section 3 of this chapter.
As added by P.L.81-2004, SEC.43. Amended by P.L.2-2007, SEC.27.

IC 4-4-32-6
Authority to assist potential funding recipients in preparing applications
Sec. 6. (a) The office may assist potential funding recipients described in section 5 of this chapter in preparing applications and all other documentation to aggressively seek funding.
(b) The office may give priority to assisting the following:
(1) Highly ranked applicants for grants from the fund.
(2) Entities with proposal concepts that the fund board determines are consistent with state strategic objectives.
(3) Opportunities with strong commercial potential for Indiana.
(4) Opportunities that have substantial private entity interest and participation.
As added by P.L.81-2004, SEC.43.

IC 4-4-32-7
Authority to accept appropriations and gifts and donations
Sec. 7. The office may accept:
(1) appropriations from the general assembly; and
(2) gifts and donations from any other source;
to further the activities of the office.
As added by P.L.81-2004, SEC.43.



CHAPTER 32.2. ALTERNATIVE FUEL FUELING STATION GRANT PROGRAM

IC 4-4-32.2-2
"Alternative fuel compatible"
Sec. 2. As used in this chapter, "alternative fuel compatible", with respect to a fueling station, means capable of storing and delivering alternative fuel in conformance with any governmental or other nationally recognized standards that apply to the storage and handling of alternative fuel, as determined under standards adopted by the office under section 12(1) of this chapter.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-3
"Fueling station"
Sec. 3. As used in this chapter, "fueling station" refers to tangible property (other than a building and its structural components) that:
(1) consists of:
(A) a tank or other storage unit;
(B) a pump or other dispensing equipment; and
(C) other components; and
(2) is used by:
(A) a person engaged in the business of selling motor fuel at retail, to enable motor fuel to be dispensed directly into the fuel tank of a customer's motor vehicle;
(B) a person engaged in a business, other than a business described in clause (A), to enable motor fuel to be dispensed directly into the fuel tank of a motor vehicle, if the fueling station is accessible to members of the public; or
(C) a unit to enable motor fuel to be dispensed directly into the fuel tank of a motor vehicle, regardless of whether the fueling station is accessible to members of the public.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-4
"Location"
Sec. 4. As used in this chapter, "location" refers to one (1) or more parcels of land that: (1) have a common access to a public highway; and
(2) are or would appear to the reasonable person making an observation from a public highway to be part of the same business.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-5
"Motor fuel"
Sec. 5. (a) As used in this chapter, "motor fuel" has the meaning set forth in IC 6-6-4.1-1(g).
(b) The term includes alternative fuel.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-6
"Motor vehicle"
Sec. 6. As used in this chapter, "motor vehicle" has the meaning set forth in IC 15-11-11-4.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-7
"Office"
Sec. 7. As used in this chapter, "office" refers to the Indiana office of energy development.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-8
"Qualified investment"
Sec. 8. As used in this chapter, "qualified investment" refers to an ordinary and usual expense that is incurred after June 30, 2009, to purchase any part of an alternative fuel compatible fueling station for the purpose of:
(1) installing a new alternative fuel compatible fueling station at a location on which a fueling station is not located; or
(2) replacing an existing fueling station that is not an alternative fuel compatible fueling station with a fueling station that is an alternative fuel compatible fueling station.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-9
"Unit"
Sec. 9. As used in this chapter, "unit" means a county, city, town, township, or school corporation.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-10
Grant awards by the office; grant recipient must comply with office guidelines; one grant per location
Sec. 10. (a) Subject to subsections (b) and (c), the office may award a grant under this chapter to a person or unit that:
(1) makes a qualified investment; and (2) places the alternative fuel compatible fueling station for which the qualified investment was made into service;
in Indiana for the dispensing of alternative fuel into the fuel tanks of motor vehicles.
(b) A recipient of a grant awarded under this chapter must comply with any guidelines developed by the office in connection with grants awarded under this chapter.
(c) The office may not award more than one (1) grant under this chapter for a single location.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-11
Office determines amount of grant; limit on amount
Sec. 11. (a) Subject to subsection (b) and section 13 of this chapter, the office shall determine the amount of each grant awarded under this chapter.
(b) The amount of a grant awarded under this chapter for a location may not exceed the lesser of the following:
(1) The amount of the grant recipient's qualified investment for the location.
(2) Twenty thousand dollars ($20,000).
(c) The amount of a grant awarded under this chapter for a location may be less than the amount of the grant recipient's qualified investment for the location.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-12
Administrative responsibilities of the office
Sec. 12. The office shall do the following:
(1) Adopt guidelines to determine standards for awarding grants under this chapter, including standards for determining whether a fueling station complies with applicable governmental or other nationally recognized standards that apply to the storage and handling of alternative fuel.
(2) Prepare and supervise the issuance of public information concerning the grant program established under this chapter.
(3) Prescribe the form for and regulate the submission of applications for grants under this chapter.
(4) Determine an applicant's eligibility for a grant under this chapter.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-13
Limit on total grants awarded for all fiscal years
Sec. 13. The total amount of grants awarded under this chapter for all state fiscal years may not exceed one million dollars ($1,000,000).
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-14
Alternative fuel fueling station grant fund; sources of funds;

investment of money in fund; nonreverting fund; appropriation
Sec. 14. (a) The alternative fuel fueling station grant fund is established to provide grants under this chapter. The fund shall be administered by the office.
(b) The fund consists of:
(1) money appropriated to the fund by the general assembly;
(2) money received from state or federal grants or programs for alternative fuels projects; and
(3) donations, gifts, and money received from any other source, including transfers from other funds or accounts.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for purposes of this chapter.
(e) Money in the fund is continuously appropriated for the purposes of this chapter.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-15
Grant not subject to state adjusted gross income tax
Sec. 15. A grant awarded under this chapter is not subject to taxation under IC 6-3-1 through IC 6-3-7.
As added by P.L.151-2009, SEC.1.

IC 4-4-32.2-16
Grant does not reduce basis of qualified property
Sec. 16. A grant awarded under this chapter does not reduce the basis of the qualified property for purposes of determining any gain or loss on the property when the grant recipient disposes of the property.
As added by P.L.151-2009, SEC.1.



CHAPTER 32.3. ALTERNATIVE FUEL VEHICLE GRANT PROGRAM FOR LOCAL UNITS

IC 4-4-32.3-2
"Alternative fuel conversion kit"
Sec. 2. As used in this chapter, "alternative fuel conversion kit" means any equipment used to convert a motor vehicle (as defined in IC 15-11-11-4) that is not an alternative fuel vehicle into an alternative fuel vehicle, in conformance with any applicable governmental or other nationally recognized safety or design standards, as determined under standards adopted by the office under section 8(1) of this chapter.
As added by P.L.151-2009, SEC.2.

IC 4-4-32.3-3
"Alternative fuel vehicle"
Sec. 3. As used in this chapter, "alternative fuel vehicle" means any motor vehicle (as defined in 15-11-11-4) that is designed to operate:
(1) on alternative fuel alone; or
(2) on alternative fuel alternately with another fuel source;
in conformance with any applicable governmental or other nationally recognized safety or design standards, as determined under standards adopted by the office under section 8(1) of this chapter.
As added by P.L.151-2009, SEC.2.

IC 4-4-32.3-4
"Office"
Sec. 4. As used in this chapter, "office" refers to the Indiana office of energy development.
As added by P.L.151-2009, SEC.2.

IC 4-4-32.3-5
"Qualified purchase"
Sec. 5. As used in this chapter, "qualified purchase" refers to the purchase by a unit after June 30, 2009, of any of the following:
(1) One (1) or more alternative fuel vehicles. (2) One (1) or more alternative fuel conversion kits, including any installation costs.
As added by P.L.151-2009, SEC.2.

IC 4-4-32.3-6
"Unit"
Sec. 6. As used in this chapter, "unit" means a county, city, town, township, or school corporation.
As added by P.L.151-2009, SEC.2.

IC 4-4-32.3-7
Office may award grants to units; award amount and limitations
Sec. 7. (a) Subject to subsections (d) and (e), the office may award a grant under this chapter to a unit that makes a qualified purchase.
(b) Subject to subsection (c) and section 9 of this chapter, the amount of a grant that may be awarded under this chapter to a unit equals the amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the product of:
(A) two thousand dollars ($2,000); multiplied by
(B) the number of alternative fuel vehicles purchased by the unit.
STEP TWO: For each alternative fuel conversion kit purchased by the unit, determine the lesser of:
(A) two thousand dollars ($2,000); or
(B) the actual cost of the alternative fuel conversion kit.
STEP THREE: Determine the sum of all amounts determined under STEP TWO.
STEP FOUR: Add the amounts determined under STEPS ONE and THREE.
(c) In the guidelines adopted by the office under section 8(1) of this chapter, the office may limit the:
(1) number of alternative fuel vehicles; or
(2) number of alternative fuel conversion kits;
for which a unit may receive a grant under this chapter.
(d) A recipient of a grant awarded under this chapter must comply with any guidelines developed by the office in connection with grants awarded under this chapter.
(e) The office may not award more than one (1) grant under this chapter to any one (1) unit.
As added by P.L.151-2009, SEC.2.

IC 4-4-32.3-8
Office responsibilities
Sec. 8. The office shall do the following:
(1) Adopt guidelines to determine standards for awarding grants under this chapter, including standards for determining whether an alternative fuel vehicle or an alternative fuel conversion kit complies with applicable governmental or other nationally recognized standards. (2) Prepare and supervise the issuance of information to units concerning the grant program established under this chapter.
(3) Prescribe the form for and regulate the submission of applications for grants under this chapter.
(4) Determine an applicant's eligibility for a grant under this chapter.
As added by P.L.151-2009, SEC.2.

IC 4-4-32.3-9
Limit on grants awarded for all units
Sec. 9. The total amount of grants awarded under this chapter for all units may not exceed one million dollars ($1,000,000).
As added by P.L.151-2009, SEC.2.

IC 4-4-32.3-10
Local unit alternative fuel vehicle grant fund; source of funds; investment of money in fund; nonreverting fund; appropriation
Sec. 10. (a) The local unit alternative fuel vehicle grant fund is established to provide grants under this chapter. The fund shall be administered by the office.
(b) The fund consists of:
(1) money appropriated to the fund by the general assembly;
(2) money received from state or federal grants or programs for alternative fuels projects; and
(3) donations, gifts, and money received from any other source, including transfers from other funds or accounts.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for purposes of this chapter.
(e) Money in the fund is continuously appropriated for the purposes of this chapter.
As added by P.L.151-2009, SEC.2.



CHAPTER 32.4. REPEALED



CHAPTER 33. MISCELLANEOUS COMMUNITY DEVELOPMENT PROGRAMS






ARTICLE 5. SECRETARY OF STATE

CHAPTER 1. SECRETARY OF STATE

IC 4-5-1-2
Preservation of documents; indexing system; copying by micrographic or equivalent technique; standards for copies; copies of rules
Sec. 2. (a) The secretary of state shall keep and preserve the following:
(1) The enrolled copy of the constitution of the state.
(2) The manuscripts containing the enrolled acts and joint resolutions of the general assembly.
(3) All the official bonds of state officers except the secretary of state's bond.
(4) All written contracts to which the state is a party, unless required to be deposited elsewhere.
(5) Any rule or other agency statement that is filed under IC 4-22-2 before July 1, 2006.
(b) All documents described in subsection (a)(1), (a)(2), or (a)(5) may be transferred by the secretary of state to the commission on public records for safekeeping, and the commission shall receive and safely preserve them when transferred. The secretary of state and the commission on public records shall establish an indexing system so that the secretary of state, an agency, or the commission on public records can comply with a request under IC 5-14-3 to inspect or copy a transferred document described in subsection (a)(5), including the full text of a matter incorporated by reference into a document described in subsection (a)(5). The indexing system must at least identify transferred documents by the following:
(1) Indiana Administrative Code citation.
(2) Indiana Register document control number or volume and page number.
(3) Year of adoption.
(4) General subject matter.
(c) Regardless of whether a document described in subsection (a)(1) or (a)(2) is transferred to the commission on public records under subsection (b), when deemed expedient or necessary for the

preservation of the documents, the secretary of state may copy the documents by any micrographic or equivalent technique, and the copies shall be stored in a place other than in the state capitol building or the Indiana state library.
(d) The secretary of state may copy in micrographic or equivalent form the complete contents of each rule that is filed with the secretary of state's office under IC 4-22-2 before July 1, 2006. Both the rule and the full text of matters incorporated by reference into the rule may be copied.
(e) Copies prepared under subsection (d) must conform with the following:
(1) The standards developed by the supreme court and the oversight commission on public records under IC 5-15-5.1-8.
(2) The standards developed in an agreement between the secretary of state, the publisher of the Indiana Register, the governor, the attorney general, the Indiana library and historical department, and the commission on public records.
(f) The secretary of state may copy, micrographically or through an equivalent method, documents under subsection (d):
(1) in the laboratory operated under IC 5-15-5.1-8 by the commission on public records;
(2) with equipment and technology operated by the secretary of state; or
(3) through a contract for services procured under IC 5-22.
(g) When a document is copied, whether micrographically or through an equivalent method, under this section, the original documents shall never be destroyed. However, if the secretary of state has the capacity to make certifiable copies of the rules described in subsection (d) using micrographic or other media, the secretary of state may return to the agency from which any rule originated the full text of any matter that is incorporated by reference into the rule and copied micrographically or through an equivalent method.
(Formerly: Acts 1852,1RS, c.96, s.2; Acts 1957, c.5, s.1.) As amended by Acts 1978, P.L.12, SEC.2; Acts 1979, P.L.40, SEC.6; P.L.31-1985, SEC.39; P.L.11-1996, SEC.1; P.L.49-1997, SEC.3; P.L.123-2006, SEC.1; P.L.85-2012, SEC.1.

IC 4-5-1-3
Copies of records and documents; evidence; official acts and proceedings of governor; inspection of records
Sec. 3. (a) If certified and sealed by the secretary of state with the state seal, any copy (including a copy that has been reproduced from a micrographic copy prepared under section 2 of this chapter) of any records, laws, acts, official bonds, registers, rules, or papers that are required by law to be kept in the office of the secretary of state shall, in all cases, be evidence equally and in like manner as the originals.
(b) The secretary of state shall attest all the official acts and proceedings of the governor and affix the seal of state, with such attestation, to all commissions, pardons, and other public instruments

to which the signature of the governor is required.
(c) The secretary of state shall permit all the books, bonds, conveyances, registers, papers, accounts, and transactions of his office to be open at all times to the inspection and examination of any committee of either branch of the general assembly.
(d) The secretary of state shall furnish information in writing upon any subject relating to the duties of his office to the governor, whenever required.
(Formerly: Acts 1852, 1RS, c.96, s.3.) As amended by Acts 1978, P.L.12, SEC.3; P.L.31-1985, SEC.40.

IC 4-5-1-4
Certified copies of documents
Sec. 4. He shall furnish, on demand, to any person, a duly certified copy of all or any part of any law, act, record, public register, public document, or other instrument of writing on file, or deposited, pursuant to law, to be kept, in his office, and of which a copy may be properly given.
(Formerly: Acts 1852, 1RS, c.96, s.4.)

IC 4-5-1-5
Repealed
(Repealed by Acts 1971, P.L.20, SEC.7.)

IC 4-5-1-6
Repealed
(Repealed by Acts 1978, P.L.12, SEC.9.)

IC 4-5-1-7
Repealed
(Repealed by Acts 1978, P.L.12, SEC.9.)

IC 4-5-1-8
Repealed
(Repealed by Acts 1978, P.L.12, SEC.9.)

IC 4-5-1-9
Deputy
Sec. 9. The secretary may appoint a deputy, who may perform the duties of the office of secretary.
(Formerly: Acts 1852, 1RS, c.96, s.10.) As amended by Acts 1978, P.L.12, SEC.4.

IC 4-5-1-10
Repealed
(Repealed by P.L.176-1999, SEC.133 and P.L.202-1999, SEC.27.)

IC 4-5-1-11
Secretary of state adoption of rules to enforce motor vehicle dealer laws Sec. 11. The secretary of state may adopt and enforce rules under IC 4-22-2 that are necessary to carry out:
(1) IC 9-18-26;
(2) IC 9-22-4;
(3) IC 9-23-2;
(4) IC 9-23-3; and
(5) IC 9-23-6.
As added by P.L.184-2007, SEC.1. Amended by P.L.106-2008, SEC.2; P.L.197-2011, SEC.2.



CHAPTER 2. CUSTODIAN OF PUBLIC RECORDS

IC 4-5-2-2
Repealed
(Repealed by Acts 1978, P.L.12, SEC.9.)



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. TECHNOLOGY ENHANCEMENT AND SERVICE IMPROVEMENT

IC 4-5-10-2
Fees
Sec. 2. The secretary of state may:
(1) establish; and
(2) modify;
at any time fees to provide electronic and enhanced access to information maintained by the secretary of state.
As added by P.L.260-1997(ss), SEC.38.

IC 4-5-10-3 Access to information through computer gateway
Sec. 3. Electronic and enhanced access to information shall be provided through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.260-1997(ss), SEC.38. Amended by P.L.177-2005, SEC.4.

IC 4-5-10-4
Applicability of IC 5-14-3 to records
Sec. 4. IC 5-14-3 shall apply to all records of a private party to an agreement with the secretary of state under this chapter which are directly related to the subject matter of the agreement.
As added by P.L.260-1997(ss), SEC.38.

IC 4-5-10-5
Electronic and enhanced access fund
Sec. 5. (a) The electronic and enhanced access fund is established to do the following:
(1) Improve and enhance the technology necessary and desirable to fulfill the duties of the secretary of state and state agencies as provided in section 1 of this chapter.
(2) Improve service to customers of the secretary of state and state agencies as provided in section 1 of this chapter.
(3) Provide the public electronic and other enhanced access to information maintained by:
(A) the secretary of state under IC 23 or IC 26; and
(B) the secretary of state and state agencies as provided in section 1 of this chapter.
(4) Allow the public to conduct business electronically with the secretary of state and state agencies as provided in section 1 of this chapter.
(5) Acquire and finance technology necessary or desirable to accomplish the purposes stated in subdivisions (1) through (4), including the purchase or lease of hardware, software, and other appropriate goods and services.
The secretary of state may enter into one (1) or more agreements in furtherance of the purposes of this chapter.
(b) The fund consists solely of the following:
(1) Electronic and enhanced access fees established and collected by the secretary of state under section 2 of this chapter.
(2) Other money specifically provided to the fund by law.
Fees collected by the secretary of state under IC 23 or IC 26 may not be deposited into the fund.
(c) The secretary of state shall administer the fund.
(d) The expenses of administering the fund shall be paid from money in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) The secretary of state may use money in the fund to pay

expenses related to the purposes of the fund as set forth in section 5 of the chapter, to make payments under any agreement authorized by subsection (a) or authorized by law and directly relating to the purpose of the fund, and monies in the fund are continuously appropriated for the purposes set forth in this chapter.
(g) Money in the fund not currently needed to meet the obligations of the fund may be invested by either of the following:
(1) The treasurer of state in the same manner as other public funds may be invested.
(2) A financial institution designated by trust agreement with the secretary of state.
Interest that accrues from investment of money in the fund shall be deposited into the fund.
As added by P.L.260-1997(ss), SEC.38. Amended by P.L.114-2011, SEC.2.






ARTICLE 6. ATTORNEY GENERAL

CHAPTER 1. THE ATTORNEY GENERAL

IC 4-6-1-3
Qualifications; oath; bond
Sec. 3. The attorney-general shall be a citizen of this state and duly licensed to practice law therein. Before entering upon the discharge of the duties of his office, he shall take and subscribe an oath of office to be administered to him in the usual form by any officer authorized to administer oaths; which oath shall be deposited in the office of the secretary of state. He shall also, previous to entering upon the duties of said office, properly execute and file with the secretary of state his bond in the penal sum of fifty thousand dollars ($50,000), payable to the state of Indiana, with surety to the approval of the secretary of state, and conditioned for the faithful discharge of his duties as such attorney-general; the premium on such bond shall be payable from state funds to be appropriated therefor.
(Formerly: Acts 1941, c.109, s.3.)

IC 4-6-1-4
Deputies, assistants, clerks, and stenographers; appointment; oath
Sec. 4. The attorney-general shall have such deputies, assistants, clerks, and stenographers as he may deem necessary to promptly and efficiently perform the duties of his office, and which shall be selected and appointed by him; they shall take and subscribe an oath of office to be administered in the usual form by any officer authorized to administer oaths, which shall be kept on file in his office.
(Formerly: Acts 1941, c.109, s.4.)

IC 4-6-1-5
Salaries; expenses; seal; administration of oaths; acknowledgments Sec. 5. (a) The salaries of the deputies, assistants, clerks, and stenographers appointed by the attorney general are the reasonable amounts the attorney general may fix and determine, but not exceeding a total amount as will be appropriated therefor. In addition thereto, all expenses incident to the proper performance, including traveling expenses when engaged in the performance of their duties, shall be paid from public funds.
(b) The attorney general shall provide an official seal which shall imprint the words "Attorney General, State of Indiana". The attorney general and each of the attorney general's deputies and assistants are authorized to administer oaths and take acknowledgments throughout Indiana. Verifications need not be attested by the official seal. Any acknowledgment shall be attested by the official seal of the attorney general.
(Formerly: Acts 1941, c.109, s.5; Acts 1945, c.163, s.1.) As amended by P.L.3-1989, SEC.16.

IC 4-6-1-6
Rights, powers, and duties; consultation and advice to prosecuting attorneys; assisting in criminal prosecutions; representation of state
Sec. 6. All of the rights, powers, and duties conferred by law upon the attorney-general are conferred upon the attorney-general created by this chapter; in addition thereto, the attorney-general shall consult with and advise the several prosecuting attorneys of the state in relation to the duties of their office, and when, in his judgment, the interest of the public requires it, he shall attend the trial of any party accused of an offense, and assist in the prosecution; and shall represent the state in any matter involving the rights or interests of the state, including actions in the name of the state, for which provision is not otherwise made by law.
(Formerly: Acts 1941, c.109, s.6.) As amended by Acts 1978, P.L.2, SEC.402.



CHAPTER 2. POWERS AND DUTIES

IC 4-6-2-1.1
Concurrent jurisdiction with prosecuting attorney of certain actions
Sec. 1.1. The attorney general has concurrent jurisdiction with the prosecuting attorney in the prosecution of the following:
(1) Actions in which a person is accused of committing, while a member of an unlawful assembly as defined in IC 35-45-1-1, a homicide (IC 35-42-1).
(2) Actions in which a person is accused of assisting a criminal (IC 35-44.1-2-5), if the person alleged to have been assisted is a person described in subdivision (1).
(3) Actions in which a sheriff is accused of any offense that involves a failure to protect the life of a prisoner in the sheriff's custody.
As added by Acts 1977, P.L.26, SEC.1. Amended by P.L.126-2012, SEC.6.

IC 4-6-2-1.3
Regulation of athlete agents
Sec. 1.3. The attorney general shall perform all functions, duties, and responsibilities necessary to regulate athlete agents under IC 25-5.2.
As added by P.L.54-2001, SEC.1.
IC 4-6-2-1.5
Suits against state governmental officials or employees and teachers; defense by attorney general
Sec. 1.5. (a) Whenever any state governmental official or employee, whether elected or appointed, is made a party to a suit, and the attorney general determines that said suit has arisen out of an act which such official or employee in good faith believed to be within the scope of the official's or employee's duties as prescribed by statute or duly adopted regulation, the attorney general shall defend such person throughout such action.
(b) Whenever a teacher (as defined in IC 20-18-2-22) is made a party to a civil suit, and the attorney general determines that the suit has arisen out of an act that the teacher in good faith believed was within the scope of the teacher's duties in enforcing discipline policies developed under IC 20-33-8-12, the attorney general shall defend the teacher throughout the action.
(c) Not later than August 15 of each year:
(1) the attorney general shall draft; and
(2) the state superintendent of public instruction shall disseminate in:
(A) written;
(B) electronic; or
(C) other;
form;
a notice to each teacher concerning the teacher's qualified immunity under IC 20-33-8-8(b)(3) and rights under this section.
(d) Whenever a school corporation (as defined in IC 20-26-2-4) is made a party to a civil suit and the attorney general determines that the suit has arisen out of an act authorized under IC 20-30-5-0.5 or IC 20-30-5-4.5, the attorney general shall defend the school corporation throughout the action.
(e) A determination by the attorney general under subsection (a), (b), or (d) shall not be admitted as evidence in the trial of any such civil action for damages.
(f) Nothing in this chapter shall be construed to deprive any such person of the person's right to select counsel of the person's own choice at the person's own expense.
(Formerly: Acts 1971, P.L.21, SEC.1.) As amended by P.L.16-1990, SEC.1; P.L.1-2005, SEC.56; P.L.78-2005, SEC.1; P.L.121-2009, SEC.1.

IC 4-6-2-2
Authority to prosecute or defend suits
Sec. 2. Such attorney-general shall not, in any case, be required to exhibit to any court his authority for appearing in and conducting the prosecution or defense of any such suit, unless his authority be denied under oath, in which case his commission shall be all the evidence required.
(Formerly: Acts 1889, c.71, s.5.)
IC 4-6-2-3
Residence; office; presence in office during business hours
Sec. 3. The attorney-general shall reside at Indianapolis, and he shall keep his office in the statehouse; and he shall, on all business days, during business hours, be at said office, in person or by deputy, unless engaged in court or elsewhere in the service of the state.
(Formerly: Acts 1889, c.71, s.6.)

IC 4-6-2-4
Opinions; records; accounts; pending cases
Sec. 4. It shall be the duty of the attorney-general to keep a record of all opinions given by him to the governor, the general assembly, or to any of the state officers, and an accurate account of all moneys collected or received by him, in substantially bound books, and to pay over to the proper officer all money collected at the end of each month; and he shall also keep a record of all criminal cases pending in the Supreme Court, and of all civil cases in which it is his duty to appear.
(Formerly: Acts 1889, c.71, s.7.)

IC 4-6-2-5
Opinions
Sec. 5. The attorney-general shall give his legal opinion to the governor upon request, touching upon any question or point of law in which the interests of the state may be involved. He shall give his opinion to any other state officer touching upon any question or point of law concerning the duties of the officer; and also, to either house of the general assembly or to any legislative agency created pursuant to action of the general assembly, on the constitutionality of any existing or proposed law, upon request by resolution of the house or legislative agency, and he shall not be required to advise any other officer or person.
(Formerly: Acts 1889, c.71, s.8; Acts 1959, c.230, s.1.)

IC 4-6-2-6
Collection of costs, licenses, money, fines, penalties, or forfeitures; escheats; reports of money due state
Sec. 6. (a) The attorney general shall ascertain the amounts paid to any person for court costs under IC 33-37, licenses, money unclaimed in estates or guardianships, fines, penalties, or forfeitures, or monies that escheat to the state under IC 29-1-2-1 or from any other source where the money is required to be paid to the state or to any officer in trust for the state. In all cases where an officer required to collect the money fails to do so after the cause of action in favor of the state has accrued, or fails to sue for and recover any property belonging to or which may escheat to the state, the attorney general shall institute all necessary proceedings to compel the payment of the money or recovery of the property. The payment to or collection by the attorney general of any of the funds does not render an officer liable to an action on the officer's bond by any other officer or

person.
(b) The officers having the custody of the money shall report to the attorney general, upon oath or affirmation, all facts pertaining to it, upon the attorney general's demand, in person, by deputy or assistants, or in writing.
(c) An officer who fails to render the information upon demand commits a Class C infraction.
(Formerly: Acts 1889, c.71, s.9.) As amended by Acts 1977, P.L.2, SEC.3; Acts 1978, P.L.2, SEC.403; P.L.192-1986, SEC.2; P.L.305-1987, SEC.2; P.L.98-2004, SEC.46.

IC 4-6-2-7
Repealed
(Repealed by P.L.4-1988, SEC.4.)

IC 4-6-2-8
Reports
Sec. 8. It shall be the duty of the attorney-general to make a biennial report to the governor of the business and condition of his office, and to make a report to the auditor of state at the end of each fiscal year of all collections made by him and the manner of disbursement.
(Formerly: Acts 1889, c.71, s.12.)

IC 4-6-2-9
Reports of officers; money collected by attorney general
Sec. 9. It shall be the duty of any officer or person from whom the attorney-general, or any of his deputies or assistants, shall collect or receive moneys due the state, to report at once to the auditor of state, on blanks to be furnished by the attorney-general to them, the sum or sums so received or collected, and the character thereof; and the auditor of state is hereby required to keep a record of such reports.
(Formerly: Acts 1889, c.71, s.13.)

IC 4-6-2-10
Law books
Sec. 10. Such law books as the Supreme Court in their judgment shall deem necessary for use in the attorney-general's office shall be purchased and paid for out of any money in the treasury not otherwise appropriated.
(Formerly: Acts 1889, c.71, s.14.)

IC 4-6-2-11
Compromise of claims
Sec. 11. No claim in favor of the state shall be compromised without the approval of the governor and attorney-general, and such officers are hereby empowered to make such compromise when, in their judgment, it is the interest of the state so to do.
(Formerly: Acts 1889, c.71, s.15.)



CHAPTER 3. DUTIES IN CIVIL ACTIONS

IC 4-6-3-2
Direction of prosecutions brought in the name of the state
Sec. 2. (a) The attorney general shall have charge of and direct the prosecution of all civil actions that are brought in the name of the state of Indiana or any state agency.
(b) In no instance under this section shall the state or a state agency be required to file a bond.
(c) This section does not affect the authority of prosecuting attorneys to prosecute civil actions.
(d) This section does not affect the authority of the inspector general to prosecute a civil action under IC 4-2-7-6 for the recovery of any of the following:
(1) Funds misappropriated, diverted, missing, or unlawfully gained.
(2) A civil penalty imposed by the state ethics commission under IC 4-2-6-12.
(e) The attorney general may bring an action to collect unpaid registration fees owed by a commercial dog broker or a commercial dog breeder under IC 15-21.
As added by Acts 1982, P.L.20, SEC.2. Amended by P.L.222-2005, SEC.15; P.L.111-2009, SEC.1; P.L.126-2012, SEC.7; P.L.136-2012, SEC.2.
IC 4-6-3-2.5
Contingency fee contracts
Sec. 2.5. (a) As used in this section, "agency" means a state agency or a body corporate and politic.
(b) An agency may not enter into a contingency fee contract with a private attorney unless the agency makes a written determination before entering into the contract that contingency fee representation is cost effective and in the public interest. The written determination must include the specific findings described in subsection (c).
(c) The written determination described in subsection (b) must include a consideration of the following factors:
(1) Whether the agency has sufficient and appropriate legal and financial resources to handle the matter.
(2) The time and labor required to conduct the litigation.
(3) The novelty, complexity, and difficulty of the questions involved in the litigation.
(4) The expertise and experience required to perform the attorney services properly.
(5) The geographic area where the attorney services are to be provided.
(d) If the agency makes the determination described in subsection (b), the attorney general shall request proposals from private attorneys wishing to provide services on a contingency fee basis, unless the agency determines in writing that requesting proposals is not feasible under the circumstances.
(e) After the agency has made the determination in subsection (b) and selected a private attorney, but before the agency and the attorney enter into a contract to provide services on a contingency fee basis, the inspector general shall make a determination in writing that entering into the contract would not violate the code of ethics or violate any statute or agency rule concerning conflict of interest. An agency may not enter into a contingency fee contract with a private attorney unless the inspector general has made a written determination under this subsection.
(f) A private attorney who enters into a contingency fee contract with the agency shall maintain detailed contemporaneous time records for the attorneys and paralegals working on the matter in increments of not greater than one-tenth (1/10) of an hour and shall, upon request, promptly provide these records to the attorney general.
(g) The agency may not enter into a contingency fee contract that provides for the private attorney to receive an aggregate contingency fee that exceeds the sum of the following:
(1) Twenty-five percent (25%) of any recovery that exceeds two million dollars ($2,000,000) and that is not more than ten million dollars ($10,000,000).
(2) Twenty percent (20%) of any part of a recovery of more than ten million dollars ($10,000,000) and not more than fifteen million dollars ($15,000,000).
(3) Fifteen percent (15%) of any part of a recovery of more than fifteen million dollars ($15,000,000) and not more than twenty

million dollars ($20,000,000).
(4) Ten percent (10%) of any part of a recovery of more than twenty million dollars ($20,000,000) and not more than twenty-five million dollars ($25,000,000).
(5) Five percent (5%) of any part of a recovery of more than twenty-five million dollars ($25,000,000).
An aggregate contingency fee may not exceed fifty million dollars ($50,000,000), excluding reasonable costs and expenses, regardless of the number of lawsuits filed or the number of private attorneys retained to achieve the recovery.
(h) Copies of any executed contingency fee contract, the inspector general's written determination, and the agency's written determination to enter into a contingency fee contract with the private attorney shall be provided to the attorney general and, unless the attorney general determines that disclosing the contingency fee contract while the action is pending is not in the best interests of the state, the contract shall be posted on the attorney general's web site for public inspection not later than five (5) business days after the date the contract is executed and must remain posted on the web site for the duration of the contingency fee contract, including any extensions to the original contract. Any payment of contingency fees shall be posted on the attorney general's web site not later than fifteen (15) days after the payment of the contingency fees to the private attorney, and must remain posted on the web site for at least one (1) year. If the attorney general determines that disclosing the contingency fee contract is not in the best interests of the state under this subsection, the contract shall be posted on the attorney general's web site not later than fifteen (15) days after the action is concluded.
(i) Every agency that has hired or employed a private attorney on a contingency fee basis in the calendar year shall submit a report describing the use of contingency fee contracts with private attorneys to the attorney general before October 1 of each year. The report must include the following:
(1) A description of all new contingency fee contracts entered into during the year and all previously executed contingency fee contracts that remain current during any part of the year. The report must include, for each contract:
(A) the name of the private attorney with whom the department has contracted, including the name of the attorney's law firm;
(B) the nature and status of the legal matter;
(C) the name of the parties to the legal matter;
(D) the amount of any recovery; and
(E) the amount of any contingency fee paid.
(2) A copy of all written determinations made under this section during the year.
The attorney general shall compile the reports and submit a comprehensive report to the legislative council before November 1 of each year. The report must be in an electronic format under IC 5-14-6. As added by P.L.101-2011, SEC.1.

IC 4-6-3-3
Investigative demand; issuance
Sec. 3. If the attorney general has reasonable cause to believe that a person may be in possession, custody, or control of documentary material, or may have knowledge of a fact that is relevant to an investigation conducted to determine if a person is or has been engaged in a violation of IC 4-6-9, IC 4-6-10, IC 13-14-10, IC 13-14-12, IC 13-24-2, IC 13-30-4, IC 13-30-5, IC 13-30-8, IC 23-7-8, IC 24-1-2, IC 24-5-0.5, IC 24-5-7, IC 24-5-8, IC 24-9, IC 25-1-7, IC 32-34-1, or any other statute enforced by the attorney general or is or has been engaged in a criminal violation of IC 13, only the attorney general may issue in writing, and cause to be served upon the person or the person's representative or agent, an investigative demand that requires that the person served do any combination of the following:
(1) Produce the documentary material for inspection and copying or reproduction.
(2) Answer under oath and in writing written interrogatories.
(3) Appear and testify under oath before the attorney general or the attorney general's duly authorized representative.
As added by Acts 1982, P.L.20, SEC.3. Amended by P.L.27-1983, SEC.1; P.L.12-1986, SEC.1; P.L.31-1995, SEC.1; P.L.1-1996, SEC.23; P.L.2-2002, SEC.24; P.L.73-2004, SEC.3; P.L.137-2007, SEC.1.

IC 4-6-3-4
Investigative demand; required provisions
Sec. 4. An investigative demand shall contain the following:
(1) A general description of the subject matter being investigated and a statement of the applicable provisions of law.
(2) The date, time, and place at which the person is to appear, answer written interrogatories, or produce documentary material or other tangible items. The date shall not be less than ten (10) days from the date of service of the demand.
(3) Where the production of documents or other tangible items is required, a description of those documents or items by class with sufficient clarity so that they might be reasonably identified.
As added by Acts 1982, P.L.20, SEC.4.

IC 4-6-3-5
Investigative demand; prohibited provisions
Sec. 5. An investigative demand may not:
(1) contain a requirement that would be unreasonable if contained in a subpoena or subpoena duces tecum issued by a court in a grand jury investigation; or
(2) require the giving of oral testimony, the production of written answers to interrogatories, or the production of

documentary material that would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court in aid of a grand jury investigation.
As added by Acts 1982, P.L.20, SEC.5.

IC 4-6-3-6
Application to enforce investigative demand; procedure; order
Sec. 6. If a person objects or otherwise fails to obey a written demand issued under section 3 of this chapter, the attorney general may file in the circuit or superior court of the county in which that person resides or maintains a principal place of business within the state an application for an order to enforce the demand. If the person does not reside or maintain a principal place of business in Indiana, the application for the order to enforce the demand may be filed in the Marion County circuit or superior court. Notice of hearing and a copy of the application shall be served upon that person, who may appear in opposition to the application. The attorney general must demonstrate to the court that the demand is proper. If the court finds that the demand is proper, it shall order that person to comply with the demand, subject to such modification as the court may prescribe. Upon motion by that person and for good cause shown, the court may make any further order in the proceedings which justice requires to protect the person from unreasonable annoyance, embarrassment, oppression, burden, expense, or to protect privileged information, trade secrets or information which is confidential under any other provision of law. If the court finds that either party has acted in bad faith in seeking or resisting the demand, it may order that person to pay the other parties reasonable expenses including attorneys' fees.
As added by Acts 1982, P.L.20, SEC.6. Amended by P.L.136-2007, SEC.1.

IC 4-6-3-7
Certain evidence; admissibility in criminal prosecutions
Sec. 7. Evidence obtained from a human person pursuant to the provisions of this chapter may not be introduced in a subsequent criminal prosecution of that person unless it was obtained by a means independent of this chapter.
As added by Acts 1982, P.L.20, SEC.7.

IC 4-6-3-8
Abridgment of limitations on self-incrimination prohibited
Sec. 8. This chapter shall not be construed to limit or abridge any limitation on self-incrimination established by law.
As added by Acts 1982, P.L.20, SEC.8.

IC 4-6-3-9
Materials obtained under investigative demand; confidentiality
Sec. 9. All documentary material, answers to written interrogatories, and transcripts of oral testimony that are provided pursuant to an investigative demand shall be kept confidential by the

attorney general until an action is filed against a person for the violation under investigation, unless confidentiality is waived by the person being investigated and the person who has testified, answered interrogatories, or produced documentary material, or unless disclosure is authorized by the court for the purposes of interstate cooperation in law enforcement of state or federal laws.
As added by Acts 1982, P.L.20, SEC.9.

IC 4-6-3-10
Documentary material; custody, use, and preservation
Sec. 10. The attorney general is responsible for the custody, use, and necessary preservation of the documentary material made available pursuant to an investigative demand and for its return as provided by this chapter.
As added by Acts 1982, P.L.20, SEC.10.

IC 4-6-3-11
Documentary material; return
Sec. 11. When original documentary material made available pursuant to an investigative demand is no longer required for use in a pending proceeding, or, absent any pending proceeding, is no longer required in connection with the investigation for which it was demanded, or at the end of the twenty-four (24) months following the date when the material was made available, whichever is sooner, it shall be returned, unless a request to extend the period beyond twenty-four (24) months has been filed in a court in which a request for an order compelling compliance pursuant to section 6 of this chapter be filed. This section does not require the return of documentary material that has passed into the control of a court or grand jury.
As added by Acts 1982, P.L.20, SEC.11.

IC 4-6-3-12
Repealed
(Repealed by P.L.190-2006, SEC.10.)



CHAPTER 4. SERVICE OF COPIES ON ATTORNEY GENERAL IN ACTIONS, CROSS-ACTIONS, AND PROCEEDINGS AGAINST STATE, STATE AGENCY, OR EMPLOYEE

section 2 of this chapter at least ten (10) days prior to the date set for trial of said claim.
(Formerly: Acts 1945, c.3, s.1; Acts 1947, c.196, s.1; Acts 1965, c.374, s.1.) As amended by P.L.5-1984, SEC.18.

IC 4-6-4-2
Method of service
Sec. 2. Whenever service on the attorney general is required by this chapter, such service may be made by handing it to the attorney general or any deputy attorney general or by mailing the same to the attorney general by registered mail return receipt requested.
(Formerly: Acts 1945, c.3, s.2.) As amended by P.L.5-1984, SEC.19.

IC 4-6-4-3
Service of summons or process
Sec. 3. This chapter shall in no way affect or apply to the service of summons or process as provided by law but the requirements in this chapter are in addition thereto.
(Formerly: Acts 1945, c.3, s.3.) As amended by P.L.5-1984, SEC.20.



CHAPTER 5. DEPUTIES.EMPLOYMENT OF COUNSEL BY STATE AGENCIES FORBIDDEN WITHOUT CONSENT OF ATTORNEY GENERAL

IC 4-6-5-2
Qualifications; oath; direction and control
Sec. 2. No more deputies shall be appointed and assigned to any agency than may be required by the work of such assignment, nor shall any deputy be appointed who is not a competent attorney. Each deputy shall take and subscribe an oath of office to be administered in the usual form by an officer authorized to administer oaths, which oath shall be kept on file with the attorney-general. It shall be the duty of the attorney-general and such deputy to co-operate and advise with such agency concerning the duties and legal work to be performed, but such deputy shall be under the direction and control of the attorney-general.
(Formerly: Acts 1943, c.70, s.2.)

IC 4-6-5-3
Written consent; employment of attorneys or special general counsel
Sec. 3. No agency, except as provided in this chapter, shall have any right to name, appoint, employ, or hire any attorney or special or general counsel to represent it or perform any legal service in behalf of such agency and the state without the written consent of the attorney general.
(Formerly: Acts 1943, c.70, s.3.) As amended by P.L.5-1984, SEC.21.

IC 4-6-5-4
Repealed
(Repealed by Acts 1977, P.L.27, SEC.5.)

IC 4-6-5-5
Repealed
(Repealed by Acts 1977, P.L.27, SEC.5.)
IC 4-6-5-6
Definitions; exemptions from act
Sec. 6. (a) The term "competent attorney", as used in this chapter, means a citizen of this state who has been duly licensed to practice law therein.
(b) The term "agency", whenever used in this chapter, means and includes any board, bureau, commission, department, agency, or instrumentality of the state of Indiana; provided, however, this chapter shall not be construed to apply where:
(1) An appointee has by law duties of a quasi-judicial nature.
(2) Counsel by law is required to represent the public, as distinguished from the state of Indiana, or its agencies.
(3) A substantial part of the duties is in collecting and maintaining statistical information and a legislative reference library.
(4) A constitutional officer of the state is by law made a board, bureau, commission, department, agency, or instrumentality of the state of Indiana.
(Formerly: Acts 1943, c.70, s.6; Acts 1965, c.293, s.1.) As amended by P.L.5-1984, SEC.22.



CHAPTER 6. SPECIAL DEPUTIES FOR RECOVERY OF PUBLIC FUNDS

IC 4-6-6-2
Qualifications; oath
Sec. 2. All special deputies attorney general appointed and employed under the provisions of this chapter shall be "competent attorneys" as defined in IC 4-6-5. Each such special deputy attorney general shall take and subscribe an oath of office to be administered in the usual form by an officer authorized to administer oaths, which oath shall be kept on file with the attorney general.
(Formerly: Acts 1955, c.284, s.2.) As amended by P.L.5-1984, SEC.24.

IC 4-6-6-3
Compensation
Sec. 3. Whenever any special deputy attorney general shall be appointed and employed under the provisions of this chapter, the compensation to be paid such special deputy attorney general shall be fixed by the attorney general of Indiana subject to the approval of the judge of the court in which such special deputy shall bring any action for the recovery of public funds, in an amount commensurate to the prevailing standard of attorneys' fees in the community or area in which such special deputy attorney general regularly engages in the practice of law. Said compensation shall be sufficient to enable any such special deputy attorney general to devote whatever time and facilities as may be necessary to investigate and prosecute any such civil proceedings to a final conclusion, including an appeal to the Indiana supreme court or court of appeals.
(Formerly: Acts 1955, c.284, s.3.) As amended by P.L.5-1984, SEC.25.

IC 4-6-6-4
Compensation; payment from recoveries or disbursing officers
Sec. 4. The compensation of any such special deputy

attorney-general shall be payable from the amount recovered for the benefit of any city, town, township, county, or other governmental unit or public entity of the state as a result of the successful prosecution of any such civil proceedings in which any such special deputy attorney-general has been appointed and employed, and the attorney-general of Indiana is hereby authorized to pay such compensation to any such special deputy attorney-general from such amount and to remit the balance thereof to the governmental unit or public entity in behalf of which such amount has been recovered. In the event any such civil proceedings are unsuccessful and, upon prosecution to final conclusion, do not result in the recovery of any such funds, then, and in that event, such compensation shall be payable from the funds of the governmental unit or public entity in behalf of which any such civil proceedings may have been brought, and the disbursing officers of any and all governmental units or public entities of the state are hereby authorized and directed to make payment in full of any such compensation to any such special duty attorney-general, without an appropriation being made therefor upon certification of the attorney-general and the judge of the court in which the action was brought to any such disbursing officer of the amount due any such special deputy attorney-general for his services in connection with the conduct and prosecution of any such civil proceedings.
(Formerly: Acts 1955, c.284, s.4.)

IC 4-6-6-5
Demand for return and repayment of funds before appointment
Sec. 5. No special deputy attorney general shall be appointed or employed under the provisions of this chapter for the purpose of recovering any particular public funds unless and until the attorney general of Indiana shall have made demand for the return or repayment of such funds from the person or persons, and their sureties if any, who are liable for the return or repayment of such funds and such demand has been refused or remains unsatisfied for a period of thirty (30) days.
(Formerly: Acts 1955, c.284, s.5.) As amended by P.L.5-1984, SEC.26.



CHAPTER 7. ASSISTANTS IN WASHINGTON, D.C.

IC 4-6-7-2
Duration of employment
Sec. 2. The attorney-general shall have power to limit the duration of such employment, and, if not otherwise expressed in the contract of employment, the same shall cease with the term of the attorney-general making such employment.
(Formerly: Acts 1905, c.75, s.2.)

IC 4-6-7-3
Compensation
Sec. 3. As compensation and for all their costs and expenses, such assistant or assistants shall receive a sum equal to not more than twenty-five per cent (25%) of the money recovered and turned over to the state, to be fixed in the contract of employment. The state shall not be liable to such assistant or assistants for any other sum, either for compensation or costs: Provided, That in case money so recovered is paid into the state treasury without such per cent having been first deducted, the auditor of state shall issue his warrant, upon a voucher approved by the attorney-general, for a sum equal to not more than twenty-five per cent (25%) of the money so recovered and paid in; and there is hereby appropriated out of the funds of the treasury not otherwise appropriated such sums as may be necessary for such purpose.
(Formerly: Acts 1905, c.75, s.3.)



CHAPTER 8. DUTY TO STUDY FEDERAL LEGISLATION AND AUTHORITY TO JOIN ORGANIZATIONS

IC 4-6-8-2
Reports; senators or representatives in congress
Sec. 2. The attorney-general shall also make any reasonable or appropriate investigation or study of any such existing or proposed federal legislation whenever he is specifically requested so to do by any of this state's senators or representatives in congress and report the result thereof as requested.
(Formerly: Acts 1943, c.229, s.2.)

IC 4-6-8-3
Deputy or assistant attorney general; appointment
Sec. 3. The attorney general shall designate or appoint a deputy or an assistant attorney general to assist in the performance of the duties imposed by this chapter.
(Formerly: Acts 1943, c.229, s.3.) As amended by P.L.5-1984, SEC.27.

IC 4-6-8-4
Membership in attorneys general organizations; utilizing services of council of state governments
Sec. 4. The attorney general and/or his deputy or assistant is hereby authorized to become a member of an organization existing on November 3, 1943, or formed after November 3, 1943, consisting of the attorneys general of similarly cooperating states and/or their deputies and assistants and, through such organization, is further authorized to utilize the services of the Council of State Governments in any manner deemed appropriate to effect the purposes of this chapter.
(Formerly: Acts 1943, c.229, s.4.) As amended by P.L.5-1984, SEC.28.



CHAPTER 9. CONSUMER PROTECTION DIVISION

IC 4-6-9-2
Director of division
Sec. 2. (Division: Director) The Attorney General shall appoint a director of the division at a salary to be approved by the State Budget Agency.
(Formerly: Acts 1971, P.L.22, SEC.1.)

IC 4-6-9-3
Staff; student work-study programs
Sec. 3. (Division: Staff) The Attorney General shall furnish such staff assistance to the division as is necessary to promptly discharge its duties, and the division may participate in student work-study programs.
(Formerly: Acts 1971, P.L.22, SEC.1.)

IC 4-6-9-4
Powers and duties; telephone sales solicitation information
Sec. 4. (a) The division has the following powers and duties:
(1) The power to investigate any written consumer complaint made by a nonmerchant arising from a transaction between a merchant as defined in the Uniform Commercial Code and a nonmerchant concerning sales, leases, assignments, awards by chance, or other dispositions of goods, services, or repairs, and intangibles to a person for purposes that are primarily personal, familial, household, charitable, or agricultural, or a solicitation to supply any of the above things. When a consumer trades in or sells a motor vehicle to another consumer or nonconsumer, he shall be deemed to be a nonconsumer and shall be subject to the provisions of this chapter. The division shall have no jurisdiction over matters concerning utilities subject to regulation by the utility regulatory commission or by an agency of the United States except that the provisions of subdivision (5) shall apply and except as provided in IC 8-1-29.
(2) For complaints filed after August 31, 1984, the duty to ascertain from the consumer whether the consumer consents to public disclosure by the division of the filing of the complaint, including the consumer's identity and telephone number, if any.
(3) The duty to notify the merchant of the nature of the complaint by written communication and request a written reply. (4) Upon receipt of reply, the duty to act as mediator between the parties and attempt to resolve all complaints in a conciliatory manner. The director of the division and the attorney general have discretion whether to mediate complaints involving a de minimis amount of money.
(5) If no reply is received or if the parties are unable to resolve their differences, and no violation of federal or state statute or rule is indicated, the duty to provide the complainant with a copy of all correspondence relating to the matter.
(6) Whenever a violation of a state or federal law or administrative rule is indicated, the duty to forward to the appropriate state or federal agency a copy of the correspondence and request that the agency further investigate the complaint and report to the division upon the disposition of the complaint.
(7) The power to initiate and prosecute civil actions on behalf of the state whenever an agency to which a complaint has been forwarded fails to act upon the complaint within ten (10) working days after its referral, or whenever no state agency has jurisdiction over the subject matter of the complaint.
(b) All complaints and correspondence in the possession of the division under this chapter are confidential unless disclosure of a complaint or correspondence is:
(1) requested by the person who filed the complaint;
(2) consented to, in whole or in part, after August 31, 1984, by the person who filed the complaint;
(3) in furtherance of an investigation by a law enforcement agency; or
(4) necessary for the filing of an action by the attorney general under IC 24-5-0.5.
(c) Notwithstanding subsection (b), the division may publicly disclose information relating to the status of complaints under subsection (a)(3), (a)(4), (a)(5), (a)(6), and (a)(7).
(d) Except for a residential telephone number published in the most recent quarterly telephone sales solicitation listing by the division under IC 24-4.7-3 and except as provided in subsection (e), all consumer information provided for the purposes of registering for or maintaining the no telephone sales solicitation listing is confidential.
(e) The name, address, and telephone number of a registrant of the most recent quarterly no telephone sales solicitation listing may be released for journalistic purposes if the registrant consents to the release of information after June 30, 2007.
(Formerly: Acts 1971, P.L.22, SEC.1.) As amended by P.L.12-1984, SEC.1; P.L.17-1985, SEC.2; P.L.23-1988, SEC.1; P.L.18-1997, SEC.1; P.L.92-1998, SEC.1; P.L.49-2003, SEC.1; P.L.136-2007, SEC.2.

IC 4-6-9-5
Repealed (Repealed by Acts 1978, P.L.6, SEC.36.)

IC 4-6-9-6
Legislative recommendations
Sec. 6. The division shall make legislative recommendations to the legislative council for transmittal to the general assembly. The recommendations must be in an electronic format under IC 5-14-6.
(Formerly: Acts 1971, P.L.22, SEC.1.) As amended by P.L.28-2004, SEC.30.

IC 4-6-9-7
Educational program; deceptive sales practices; federal funds
Sec. 7. (Consumer Educational Programs) The division shall initiate and maintain an educational program to inform consumers of deceptive sales practices and shall be designated by the Governor as the state agency for the receipt and administration of federal funds for the purposes of consumer protection activity.
(Formerly: Acts 1971, P.L.22, SEC.1.)

IC 4-6-9-7.5
Educational program; breach of the security of data; prevention and mitigation
Sec. 7.5. The division may initiate and maintain an educational program to inform consumers of:
(1) risks involved in a breach of the security of data; and
(2) steps that the victim of a security breach should take to prevent and mitigate the damage from the security breach.
As added by P.L.136-2008, SEC.1. Amended by P.L.137-2009, SEC.1.

IC 4-6-9-8
Adoption of rules; review
Sec. 8. (a) The division may adopt rules under IC 4-22-2 relating to statutes enforced by the division.
(b) A member of the division's staff who actively participates in the adoption of a rule under this section may not conduct the review of that rule required by IC 4-22-2-32.
As added by P.L.24-1989, SEC.1.



CHAPTER 9.1. PRICE GOUGING IN DECLARED EMERGENCIES

IC 4-6-9.1
Chapter 9.1. Price Gouging in Declared Emergencies

IC 4-6-9.1-1
Period for which emergency declared
Sec. 1. (a) Sections 1 through 7 of this chapter apply to the period during which an emergency is declared and the twenty-four (24) hours before the declaration by the governor under IC 10-14-3-12 or IC 10-14-3-13.
(b) The definitions in IC 10-14-3 apply to this chapter.
As added by P.L.124-2002, SEC.1. Amended by P.L.2-2003, SEC.11.

IC 4-6-9.1-2
"Price gouging" defined
Sec. 2. For purposes of this chapter, "price gouging" means charging a consumer an unconscionable amount for the sale of fuel. Price gouging occurs if:
(1) the amount charged grossly exceeds the average price at which fuel was readily obtainable within the retailer's trade area during the seven (7) days immediately before the declaration of emergency; and
(2) the increase in the amount charged is not attributable to cost factors to the retailer, including replacement costs, taxes, and transportation costs incurred by the retailer.
As added by P.L.124-2002, SEC.1.

IC 4-6-9.1-3
Powers and duties of attorney general
Sec. 3. The attorney general has the following powers and duties regarding price gouging:
(1) To investigate complaints received claiming price gouging.
(2) To seek injunctive relief as appropriate.
(3) To seek restitution for victims of price gouging.
(4) To institute an action to levy and collect a civil penalty.
As added by P.L.124-2002, SEC.1.

IC 4-6-9.1-4
Use of information obtained in investigation
Sec. 4. (a) Information obtained during the attorney general's investigation under this chapter, including information from a person who responds to the investigation and designates the information as confidential, must be maintained as confidential until the investigation is completed by the attorney general and a course of action is determined. The attorney general may not make known in any manner any information obtained in the course of the investigation to persons other than those specified in subsection (c). Once the investigation is completed, if there is an agreed upon settlement or if charges are filed, the information becomes public.
(b) The attorney general shall make available to the public, upon request, aggregate information concerning complaints of price

gouging. The aggregate data may not identify particular persons or locations under investigation.
(c) For purposes of this section, references to the attorney general include other individuals designated in writing and acting on behalf of the attorney general during the investigation. A person designated shall preserve the confidentiality of information under subsection (a).
(d) A person who is served with a request for information, a subpoena to give testimony orally or in writing, or a request or order to produce books, papers, correspondence, memoranda, agreements, or other documents or records under this chapter may apply to any court for protection against abuse or hardship.
As added by P.L.124-2002, SEC.1.

IC 4-6-9.1-5
Action brought by attorney general
Sec. 5. If an investigation by the attorney general results in a finding of price gouging, the attorney general may bring an action in a circuit or superior court with jurisdiction in the county where the price gouging allegedly occurred. If the court finds that the retailer engaged in price gouging, the court may assess a civil penalty against the retailer. The civil penalty may not be more than one thousand dollars ($1,000) per transaction.
As added by P.L.124-2002, SEC.1.

IC 4-6-9.1-6
Civil penalties
Sec. 6. Civil penalties collected under section 5 of this chapter must be deposited in the state general fund.
As added by P.L.124-2002, SEC.1. Amended by P.L.6-2012, SEC.11.

IC 4-6-9.1-7
Preemption of local government powers in price gouging emergencies
Sec. 7. This chapter preempts the power of local governments to regulate pricing of commodities under a declaration of emergency:
(1) under IC 10-14-3-12;
(2) under IC 10-14-3-13; or
(3) by a local government.
As added by P.L.124-2002, SEC.1. Amended by P.L.2-2003, SEC.12.



CHAPTER 10. STATE MEDICAID FRAUD CONTROL UNIT

IC 4-6-10-1.5
Authority to investigate
Sec. 1.5. The state Medicaid fraud control unit has the authority to:
(1) investigate, in accordance with federal law (42 U.S.C. 1396 et seq.):
(A) Medicaid fraud;
(B) misappropriation of a Medicaid patient's private funds;
(C) abuse of Medicaid patients; and
(D) neglect of Medicaid patients; and
(2) investigate, in accordance with federal law (42 U.S.C. 1396 et seq.) and as allowed under 42 U.S.C. 1396b(q)(4)(A)(ii), abuse or neglect of patients in board and care facilities.
As added by P.L.73-2003, SEC.1.

IC 4-6-10-2
Employment of qualified individuals
Sec. 2. The attorney general shall hire qualified individuals to carry out the responsibilities of the state medicaid fraud control unit, subject to the state budget agency's approval under IC 4-12-1-13.
As added by Acts 1982, P.L.21, SEC.1.

IC 4-6-10-3
Subpoena of witnesses and records
Sec. 3. The attorney general and an investigator of the Medicaid fraud control unit, when engaged in:
(1) an investigation of an alleged offense under section 1.5 of this chapter; or
(2) the prosecution of an alleged offense that has been referred to the attorney general under IC 12-15-23-6;
may issue, serve, and apply to a court to enforce, a subpoena for a witness to appear before the attorney general in person to produce books, papers, or other records, including records stored in electronic data processing systems, for inspection and examination.
As added by P.L.10-1994, SEC.1. Amended by P.L.73-2003, SEC.2.



CHAPTER 11. REPEALED



CHAPTER 12. HOMEOWNER PROTECTION UNIT

IC 4-6-12-2
Purposes
Sec. 2. The attorney general shall establish a homeowner protection unit to enforce IC 24-9 and to carry out this chapter.
As added by P.L.73-2004, SEC.4.

IC 4-6-12-3
Duties
Sec. 3. (a) Beginning July 1, 2005, the unit shall do the following:
(1) Investigate deceptive acts in connection with mortgage lending.
(2) Investigate violations of IC 24-9.
(3) Institute appropriate administrative and civil actions to redress:
(A) deceptive acts in connection with mortgage lending; and
(B) violations of IC 24-5-0.5 and IC 24-9.
(4) Cooperate with federal, state, and local law enforcement agencies in the investigation of the following:
(A) Deceptive acts in connection with mortgage lending.
(B) Criminal violations involving deceptive acts in connection with mortgage lending.
(C) Violations of IC 24-5-0.5 and IC 24-9.
(D) Violations of:
(i) the federal Truth in Lending Act (15 U.S.C. 1601 et seq.);
(ii) the Real Estate Settlement Procedures Act (12 U.S.C. 2601 et seq.); and
(iii) any other federal laws or regulations concerning mortgage lending.
To the extent authorized by federal law, the unit may enforce compliance with the federal statutes or regulations described in this clause or refer suspected violations of the statutes or regulations to the appropriate federal regulatory agencies.
(b) The attorney general shall adopt rules under IC 4-22-2 to the extent necessary to organize the unit.
As added by P.L.73-2004, SEC.4. Amended by P.L.230-2007, SEC.1.

IC 4-6-12-3.5
"Residential real estate transaction"; unit to establish or designate toll free telephone number; staffing; sharing of information; uniform procedures; publicizing number Sec. 3.5. (a) As used in this chapter, "residential real estate transaction" includes:
(1) mortgage lending practices;
(2) real estate appraisals; and
(3) other practices;
performed or undertaken in connection with a single family residential mortgage transaction or the refinancing of a single family residential mortgage transaction.
(b) Not later than July 1, 2008, the unit shall:
(1) establish a new toll free telephone number; or
(2) designate an existing toll free telephone number operated or sponsored by the office of the attorney general;
to receive calls from persons having information about suspected fraudulent residential real estate transactions.
(c) The toll free telephone number required by this section shall be staffed by:
(1) employees or investigators of the unit who have knowledge of the laws concerning residential real estate transactions;
(2) representatives of any of the entities described in section 4(a)(8) through 4(a)(10) of this chapter who have knowledge of the laws concerning residential real estate transactions; or
(3) a combination of persons described in subdivisions (1) and (2).
The attorney general shall designate persons to staff the toll free telephone number as required by this subsection.
(d) Unless otherwise prohibited by law, the unit shall ensure that information received from callers to the toll free telephone number is shared with any entity described in section 4 of this chapter that has jurisdiction over the matter not later than fifteen (15) business days after the date the unit determines the appropriate entity to which the information should be referred. The unit shall establish uniform procedures for:
(1) responding to calls received;
(2) protecting:
(A) the anonymity of callers who wish to report information anonymously; or
(B) the identity of callers who request that their identity not be disclosed;
(3) documenting and verifying information reported by callers; and
(4) transmitting reported information to the appropriate entities described in section 4 of this chapter within the time required by this subsection.
(e) The unit shall publicize the availability of the toll free telephone number established or designated under this section in a manner reasonably designed to reach members of the public.
As added by P.L.145-2008, SEC.1. Amended by P.L.1-2009, SEC.8.

IC 4-6-12-4
Interagency cooperation Sec. 4. (a) The following may cooperate with the unit to implement this chapter:
(1) The Indiana professional licensing agency and the appropriate licensing boards with respect to persons licensed under IC 25.
(2) The department of financial institutions.
(3) The department of insurance with respect to the sale of insurance in connection with mortgage lending.
(4) The securities division of the office of the secretary of state.
(5) The supreme court disciplinary commission with respect to attorney misconduct.
(6) The Indiana housing and community development authority.
(7) The department of state revenue.
(8) The state police department.
(9) A prosecuting attorney.
(10) Local law enforcement agencies.
(11) The lieutenant governor.
(b) Notwithstanding IC 5-14-3, the entities listed in subsection (a) may share information with the unit.
As added by P.L.73-2004, SEC.4. Amended by P.L.1-2006, SEC.59; P.L.181-2006, SEC.13; P.L.1-2007, SEC.14.

IC 4-6-12-5
Filing complaints with other entities
Sec. 5. The attorney general may file complaints with any of the entities listed in section 4 of this chapter to carry out this chapter and IC 24-9.
As added by P.L.73-2004, SEC.4.

IC 4-6-12-6
Jurisdiction of other entities not limited
Sec. 6. The establishment of the unit and the unit's powers does not limit the jurisdiction of an entity described in section 4 of this chapter.
As added by P.L.73-2004, SEC.4.

IC 4-6-12-7
Investigations; issuance of subpoenas; application to courts
Sec. 7. The attorney general and an investigator of the unit may do any of the following when conducting an investigation under section 3 of this chapter:
(1) Issue and serve a subpoena for the production of records, including records stored in electronic data processing systems, for inspection by the attorney general or the investigator.
(2) Issue and serve a subpoena for the appearance of a person to provide testimony under oath.
(3) Apply to a court with jurisdiction to enforce a subpoena described in subdivision (1) or (2).
As added by P.L.73-2004, SEC.4.
IC 4-6-12-8
Home ownership education programs
Sec. 8. The unit shall cooperate with the Indiana housing and community development authority in the development and implementation of the home ownership education programs established under IC 5-20-1-4(d).
As added by P.L.73-2004, SEC.4. Amended by P.L.235-2005, SEC.51; P.L.181-2006, SEC.14; P.L.145-2008, SEC.2.

IC 4-6-12-9
Homeowner protection unit account
Sec. 9. (a) The homeowner protection unit account within the general fund is established to support the operations of the unit. The account is administered by the attorney general.
(b) The homeowner protection unit account consists of fees collected under IC 24-9-9.
(c) The expenses of administering the homeowner protection unit account shall be paid from money in the account.
(d) The treasurer of state shall invest the money in the homeowner protection unit account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
(e) Money in the homeowner protection unit account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.73-2004, SEC.4. Amended by P.L.64-2007, SEC.1.

IC 4-6-12-10
Annual report to legislative council
Sec. 10. (a) Beginning in 2008, the unit shall, after June 30 and before November 1 of each year, report to the legislative council on the following:
(1) The unit's budget for the most recent state fiscal year.
(2) The unit's actual income and expenses during the most recent state fiscal year.
(3) The projected budget required by the unit to carry out its duties under this chapter during the current state fiscal year.
(4) The unit's staffing during the most recent fiscal year, including information on:
(A) the number of employees employed by the unit and a description of their responsibilities; and
(B) any vacant positions.
(5) The unit's projected staffing needs during the current state fiscal year.
(6) The number and types of complaints received by the unit, including a description of:
(A) the number of complaints resolved; and
(B) the number of complaints outstanding.
(7) Any recommendations for legislation needed to address mortgage lending or deceptive acts in connection with mortgage lending. (b) A report to the legislative council under this section must be in an electronic format under IC 5-14-6.
As added by P.L.230-2007, SEC.2.



CHAPTER 13. IDENTITY THEFT UNIT

IC 4-6-13-2
Identity theft unit; purpose
Sec. 2. The attorney general shall establish an identity theft unit to assist prosecuting attorneys in enforcing identity deception (IC 35-43-5-3.5) and related criminal statutes and to carry out this chapter.
As added by P.L.137-2009, SEC.2.

IC 4-6-13-3
Duties of identity theft unit
Sec. 3. (a) The unit shall do the following:
(1) Investigate consumer complaints regarding identity theft, identity deception, fraud, deception, and related matters.
(2) Assist victims of identity theft, identity deception, fraud, deception, and related crimes in obtaining refunds in relation to fraudulent or authorized charges or debits, canceling fraudulent accounts, correcting false information in consumer reports caused by identity deception, correcting false information in personnel files and court records, and related matters.
(3) Cooperate with federal, state, and local law enforcement agencies in the investigation of identity theft, identity deception, fraud, deception, violations of the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), and related crimes. To the extent authorized by federal law, the unit may enforce compliance with the federal statutes or regulations described in this subdivision or refer suspected violations of the statutes or regulations to the appropriate federal regulatory agencies.
(4) Assist state and federal prosecutors in the investigation and prosecution of identity theft, identity deception, fraud, deception, and related crimes.
(b) The attorney general shall adopt rules under IC 4-22-2 to the extent necessary to organize the unit.
As added by P.L.137-2009, SEC.2.

IC 4-6-13-4
Powers of the attorney general
Sec. 4. The attorney general may do any of the following when conducting an investigation under section 3 of this chapter:
(1) Issue and serve a subpoena for the production of records, including records stored in electronic data processing systems, books, papers, and documents for inspection by the attorney

general or the investigator.
(2) Issue and serve a subpoena for the appearance of a person to provide testimony under oath.
(3) Apply to a court with jurisdiction to enforce a subpoena described in subdivision (1) or (2).
As added by P.L.137-2009, SEC.2.

IC 4-6-13-5
Duty of attorney general to notify a prosecuting attorney
Sec. 5. If the attorney general determines during an investigation conducted under this chapter that there is reasonable suspicion to believe that a person has committed identity deception or a similar offense, the attorney general shall promptly notify a law enforcement agency and the prosecuting attorney that have jurisdiction over the person or offense.
As added by P.L.137-2009, SEC.2.

IC 4-6-13-6
Agency cooperation with the identity theft unit
Sec. 6. (a) The following may cooperate with the unit to implement this chapter:
(1) The bureau of motor vehicles.
(2) The secretary of state.
(3) The department of financial institutions.
(4) The department of insurance.
(5) The state police department.
(6) The department of workforce development.
(7) The department of state revenue.
(8) A prosecuting attorney.
(9) Local law enforcement agencies.
(b) Notwithstanding IC 5-14-3, the entities listed in subsection (a) may share information with the unit.
As added by P.L.137-2009, SEC.2.

IC 4-6-13-7
Jurisdiction of other agencies not limited
Sec. 7. The establishment of the unit and the unit's powers does not limit the jurisdiction of an entity described in section 6 of this chapter.
As added by P.L.137-2009, SEC.2.

IC 4-6-13-8
Power to deputize attorney general or deputy attorney general
Sec. 8. A prosecuting attorney may deputize the attorney general or a deputy attorney general for purposes of the prosecution of an identity deception offense or a related offense.
As added by P.L.137-2009, SEC.2.

IC 4-6-13-9
Educational programs Sec. 9. The unit may initiate and maintain an educational program to inform consumers of:
(1) risks relating to identity deception and similar crimes;
(2) steps consumers may take to minimize their risks of becoming a victim of identity deception;
(3) methods to detect identity deception and similar crimes; and
(4) measures that identity deception victims may take to recover from the crime and to hold the perpetrator of the crime accountable in a court of law.
As added by P.L.137-2009, SEC.2.



CHAPTER 14. HEALTH RECORDS AND IDENTIFYING INFORMATION PROTECTION

IC 4-6-14-2
"Health care provider"
Sec. 2. As used in this chapter, "health care provider" means:
(1) a person listed in IC 16-39-7-1(a)(1) through IC 16-39-7-1(a)(11); or
(2) a person licensed, certified, registered, or regulated by a board listed in IC 25-1-9-1.
As added by P.L.84-2010, SEC.1. Amended by P.L.226-2011, SEC.1.

IC 4-6-14-3
"Personal information"
Sec. 3. As used in this chapter, "personal information" has the meaning set forth in IC 24-4.9-2-10.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-4
"Regulated professional"
Sec. 4. As used in this chapter, "regulated professional" means an individual who is regulated by a board listed under IC 25-1-11-1.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-5
Attorney general's powers
Sec. 5. The attorney general may do the following with abandoned health records and other records that contain personal information:
(1) Take possession of.
(2) Store.
(3) Maintain.
(4) Transfer.
(5) Protect.
(6) Destroy, subject to the limitations in sections 8(b) and 9(b) of this chapter.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-6
Determination of abandonment
Sec. 6. (a) Before taking any action described in section 5 of this chapter, the attorney general shall determine whether a health care

provider or regulated professional has abandoned health records or records containing personal information.
(b) A determination of abandonment under this section may only be used for the purpose of taking an action described in this chapter. However, a subsequent enforcement action may take place under a state or federal law based on proof of facts that may have contributed to the determination of abandonment if the facts are proved in a subsequent enforcement action.
(c) An investigation to make a determination of abandonment under this section must be conducted under the attorney general's authority under existing state and federal law. Nothing in this chapter shall be construed to create new authority for a subpoena or search warrant.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-7
Notification
Sec. 7. (a) The attorney general shall make reasonable efforts to notify the patients and those individuals identified in:
(1) health records; or
(2) records or documents that contain personal information;
that the attorney general has taken possession of the records or documents. The notice in this subsection must include information about the procedure for either obtaining originals or copies of the records or having the original records sent to a duly authorized subsequent treating health care provider.
(b) Unless prohibited by law, the attorney general may also notify other persons, including professional organizations, hospitals, law enforcement agencies, and government units, who:
(1) may be able to assist in notifying persons whose records were abandoned and secured by the attorney general under this chapter; and
(2) when appropriate, may be able to assist in returning the records to those persons.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-8
Length of time health records must be maintained; destruction of records
Sec. 8. (a) The attorney general shall maintain health records obtained under section 5 of this chapter for the lesser of the following:
(1) The time required under IC 16-39-7-1 and IC 16-39-7-2.
(2) Three (3) years after the date the records are secured.
(b) When the time expires under subsection (a), the attorney general may destroy the health records obtained under section 5 of this chapter.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-9 Length of time personal information records must be maintained; destruction of records
Sec. 9. (a) The attorney general shall maintain records that are not health records but contain personal information for at least three (3) years after the date the records are seized or secured.
(b) When the time expires under subsection (a) and after notification under section 7 of this chapter, the attorney general may destroy the records that contain personal information.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-10
Health records and personal identifying information protection trust fund
Sec. 10. (a) The health records and personal identifying information protection trust fund is established for the purpose of paying storage, maintenance, copying, mailing, and transfer of:
(1) health records; and
(2) records containing personal information;
as required under this chapter. Expenditures from the trust fund may be made only to carry out the purposes of this subsection.
(b) Subject to subsection (c), if a health care provider or a regulated professional is disciplined under IC 25-1-9 or IC 25-1-11, the board that issues the disciplinary order shall impose a fee against the individual of five dollars ($5). The fee must be deposited into the health records and personal identifying information protection trust fund.
(c) If the amount in the health records and personal identifying information protection trust fund exceeds seventy-five thousand dollars ($75,000), the fee imposed under subsection (b) may not be imposed on an individual who is subject to a disciplinary order.
(d) The attorney general shall administer the trust fund.
(e) The expenses of administering the trust fund shall be paid from the money in the fund.
(f) The treasurer of state shall invest the money in the trust fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(g) Money in the trust fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-11
Immunity
Sec. 11. The attorney general is immune from civil liability for destroying or failing to maintain custody and control of any record obtained under this chapter.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-12
Cooperation with other agencies
Sec. 12. The following may cooperate with the attorney general's

office to implement this chapter:
(1) The Indiana professional licensing agency and the appropriate board that regulates a health care provider or a regulated professional under IC 25.
(2) The state police department.
(3) A prosecuting attorney.
(4) Local law enforcement agencies.
(5) Federal law enforcement agencies.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-13
Rules
Sec. 13. The attorney general may adopt rules under IC 4-22-2 that are necessary to administer and implement this chapter.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-14
Judicial review
Sec. 14. A determination by the attorney general that health records or other records that contain personal information have been abandoned is subject to review in a circuit or superior court. A person who seeks to enforce this section must first notify the attorney general of the intention to seek judicial review.
As added by P.L.84-2010, SEC.1.

IC 4-6-14-15
Funding
Sec. 15. The attorney general may pay for the administration of this chapter only from funds currently appropriated to the office of the attorney general.
As added by P.L.84-2010, SEC.1.






ARTICLE 7. AUDITOR OF STATE

CHAPTER 1. AUDITOR OF STATE

IC 4-7-1-2
Powers and duties
Sec. 2. The auditor of state shall do the following:
(1) Keep and state all accounts between the state of Indiana and the United States, any state or territory, or any individual or public officer of this state indebted to the state or entrusted with the collection, disbursement, or management of any money, funds, or interest arising therefrom, belonging to the state, of every character and description whatsoever, when the money, funds, or interest is derivable from or payable into the state treasury.
(2) Examine and liquidate the accounts of all county treasurers and other collectors and receivers of all state revenues, taxes, tolls, and incomes, levied or collected by any act of the general assembly and payable into the state treasury, and certify the amount or balance to the treasurer of state.
(3) Keep fair, clear, distinct, and separate accounts of all the revenues and incomes of the state and all expenditures, disbursements, and investments of the state, showing the particulars of every expenditure, disbursement, and investment.
(4) Examine, adjust, and settle the accounts of all public debtors for debts due the state treasury and require all public debtors or their legal representatives who may be indebted to the state for money received or otherwise and who have not accounted for a debt to settle their accounts.
(5) Examine and liquidate the claims of all persons against the state in cases where provisions for the payment have not been made by law. When no such provisions or an insufficient one has been made, examine the claim and report the facts, with an opinion, to the general assembly. No allowance shall be made to refund money from the treasury without the statement of the auditor of state either for or against the justice of the claim.
(6) Institute and prosecute, in the name of the state, all proper suits for the recovery of any debts, money, or property of the

state or for the ascertainment of any right or liability concerning the debts, money, or property.
(7) Direct and superintend the collection of all money due to the state and employ counsel to prosecute suits, instituted at the auditor's instance, on behalf of the state.
(8) Draw warrants on the treasurer of state or authorize disbursement through electronic funds transfer in conformity with IC 4-8.1-2-7 for all money directed by law to be paid out of the treasury to public officers or for any other object whatsoever as the warrants become payable. Every warrant or authorization for electronic funds transfer shall be properly numbered.
(9) Furnish to the governor, on requisition, information in writing upon any subject relating to the duties of the office of the auditor of state.
(10) Superintend the fiscal concerns of the state and their management in the manner required by law and furnish the proper forms to assessors, treasurers, collectors, and auditors of counties.
(11) Keep and preserve all public books, records, papers, documents, vouchers, and all conveyances, leases, mortgages, bonds, and all securities for debts, money, or property, and accounts and property, of any description, belonging or appertaining to the office of the auditor of state and also to the state, where no other provision is made by law for the safekeeping of the accounts and property.
(12) Suggest plans for the improvement and management of the public revenues, funds, and incomes.
(13) Report and exhibit to the general assembly, at its meeting in each odd-numbered year, a complete statement of the revenues, taxables, funds, resources, incomes, and property of the state, known to the office of the auditor of state and of the public revenues and expenditures of the two (2) preceding fiscal years, with a detailed estimate of the expenditures to be defrayed from the treasury for the ensuing two (2) years, specifying each object of expenditure and distinguishing between each object of expenditure and between such as are provided for by permanent or temporary appropriations, and such as require to be provided for by law, and showing also the sources and means from which all such expenditures are to be defrayed. The report must be in an electronic format under IC 5-14-6.
(Formerly: Acts 1852, 1RS, c.7, s.2.) As amended by P.L.1-1991, SEC.8; P.L.32-1995, SEC.1; P.L.28-2004, SEC.31.

IC 4-7-1-3
Powers and duties; statement of property, money, security, or funds of state
Sec. 3. He shall, from time to time, require all persons receiving moneys or securities, or having the management of any property,

money, securities, or funds of the state, of which an account is kept in his office, to render statements thereof to him; and all such officers or persons shall render such statements, at such time and in such form, as shall be required.
(Formerly: Acts 1852, 1RS, c.7, s.3.)

IC 4-7-1-4
Oath; adjustment or settlement of claim
Sec. 4. He shall have power to administer oaths in the adjustment or settlement of all claims for or against the state.
(Formerly: Acts 1852, 1RS, c.7, s.4.)

IC 4-7-1-4.1
Approval of forms
Sec. 4.1. All forms and reports that are used by the auditor of state to enter information into the auditor of state's accounting system are subject to the approval of the auditor of state.
(b) The auditor of state shall approve forms and reports used by the auditor of state in a paper form, as a facsimile, or in an electronic form. This section may not be implemented in a manner that interferes with the duties and powers of:
(1) the state board of accounts under IC 5-11-1-2; or
(2) the oversight committee on public records or the commission on public records under IC 5-15-5.1-5.
(c) The auditor of state may require that a form or report submitted to the auditor of state for processing must be submitted in paper form, as a facsimile, or electronically if the requirement:
(1) is approved by the state board of accounts; and
(2) does not create a hardship for a person that submits the form or report to the auditor of state.
As added by P.L.6-1996, SEC.2. Amended by P.L.19-1997, SEC.1.

IC 4-7-1-5
Duties of auditor upon issuing warrants or authorizing electronic funds transfer
Sec. 5. Whenever any person is entitled to draw money from the state treasury, the auditor may draw a warrant in his favor on the treasurer of state or authorize an electronic funds transfer in conformity with IC 4-8.1-2-7. The auditor of state shall:
(1) enter in a proper book provided for that purpose every warrant or electronic funds transfer he draws on the treasury:
(A) in the order he issues the same;
(B) in such manner as to show the date thereof;
(C) in whose favor drawn;
(D) the nature of the claim upon which it is founded; and
(E) with a reference to the law under which it is drawn;
(2) carry such entries into a book of general accounts, under separate and distinct heads; and
(3) number and file, in his office, all papers and vouchers upon which he shall issue any warrant or electronic funds transfer for

the payment of money.
(Formerly: Acts 1852, 1RS, c.7, s.5.) As amended by P.L.32-1995, SEC.2.

IC 4-7-1-6
Failure to render accounts to auditor; damages; interest
Sec. 6. Whenever any officer or other person has received moneys belonging to the state, or has been entrusted with the collection, management or disbursement of any moneys, funds or interest accruing therefrom, belonging to or held in trust by the state, and shall fail to render an account thereof to, and make settlement with, the auditor, within the time prescribed by law, or where no particular time is prescribed, shall fail to render such account and make settlement, upon being required so to do by the auditor, within ten (10) days after such requisition, the auditor shall state an account against such officer or person, charging ten per cent (10%) damages, and interest at the rate of six per cent (6%) per annum from the time of failing to render an account and settle as aforesaid.
(Formerly: Acts 1852, 1RS, c.7, s.6.)

IC 4-7-1-7
Failure to pay accounts; suit for recovery
Sec. 7. Whenever any officer or other person shall render an account to, and make settlement with the auditor, as in this chapter required, and shall fail to pay over to the treasurer of state the amount to be paid by such officer or person into the state treasury, or to such person as shall be entitled by law to receive the same, within the time prescribed by law, or if no time is prescribed by law, then within the time specified by such auditor, the auditor, upon being notified by said treasurer, or otherwise, of such failure, shall institute suit for the recovery of the amount due and unpaid.
(Formerly: Acts 1852, 1RS, c.7, s.7.) As amended by P.L.5-1984, SEC.29.

IC 4-7-1-8
Suits to recover on accounts; evidence
Sec. 8. A copy of the account, in such case made out and certified by the auditor, shall be sufficient evidence to support an action for the amount stated therein to be due, without proof of the signature or official character of such auditor, subject, however, to the right of the defendant to plead and give in evidence, as in other actions, all such matters as shall be legal and proper for his defense.
(Formerly: Acts 1852, 1RS, c.7, s.8.)

IC 4-7-1-9
Suits to recover on accounts; costs
Sec. 9. The party so sued shall be subject to the costs and charges of suit, except in cases in which he shall have rendered a true account, and shall also have paid the amount to the proper person authorized to receive the same, before the commencement of such

suit, or unless suit is brought against the representative of the original party.
(Formerly: Acts 1852, 1RS, c.7, s.9.)

IC 4-7-1-10
Suits to recover on accounts; evidence existing before adjustment and settlement; costs
Sec. 10. If any defendant in any such suit, upon the trial, gives any evidence which existed prior to the time of such adjustment and settlement, and which was not produced to such auditor at the time of said settlement, such defendant shall be subject to the costs and charges of such suit.
(Formerly: Acts 1852, 1RS, c.7, s.10.)

IC 4-7-1-11
Suits to recover on accounts; remedies
Sec. 11. Nothing contained in the provisions of this chapter shall be so construed as to affect any legal remedy which might be used if such provisions were not in force for the recovery of any claim in favor of the state.
(Formerly: Acts 1852, 1RS, c.7, s.11.) As amended by P.L.5-1984, SEC.30.

IC 4-7-1-12
Repealed
(Repealed by P.L.4-1988, SEC.4.)

IC 4-7-1-13
Repealed
(Repealed by P.L.17-1986, SEC.15.)

IC 4-7-1-14
Repealed
(Repealed by P.L.17-1986, SEC.15.)

IC 4-7-1-15
Inspection of office
Sec. 15. All the books, papers, letters and transactions pertaining to the office of auditor shall be open to the inspection of a committee of the general assembly, or either branch thereof, and also to the inspection of the governor.
(Formerly: Acts 1852, 1RS, c.7, s.16.)

IC 4-7-1-16
Repealed
(Repealed by P.L.17-1986, SEC.15.)

IC 4-7-1-17
Repealed
(Repealed by P.L.176-1999, SEC.133 and P.L.202-1999, SEC.27.)



CHAPTER 2. CHIEF DEPUTIES



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8.1. TREASURER OF STATE

CHAPTER 1. THE STATE TREASURY

IC 4-8.1-1-2
Funds
Sec. 2. The state treasury shall be divided into the general fund and such other funds as are created by the constitution or by statute.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-1-3
General fund
Sec. 3. The general fund consists of all moneys paid into the state treasury which are not by the constitution, statute, or requirement of the donor dedicated to another fund or for another purpose.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-1-4
Investment of money; law governing
Sec. 4. The investment of the money in the state treasury is governed by IC 5-13.
As added by Acts 1979, P.L.22, SEC.1. Amended by P.L.3-1990, SEC.15.

IC 4-8.1-1-5 Inspection of treasury and records by committee
Sec. 5. A committee of the general assembly or of either of its houses or a committee of persons who are appointed by the general assembly but who are not members of the general assembly, when authorized by the general assembly by resolution, may inspect the state treasury and the records relating to the state treasury.
The committee may compel the attendance of witnesses and send for persons and papers.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-1-6
Inspection of treasury and records by state board of accounts or certified public accountant
Sec. 6. The governor may request the state board of accounts or appoint a certified public accountant to make, without previous notice of an inspection, a thorough inspection of the state treasury and the records relating to the state treasury. The treasurer of state, the auditor of state, and the employees of their offices, shall assist the state board of accounts or the accountant in all ways necessary to the performance of the inspection. The state board of accounts or the accountant is authorized to administer oaths to the treasurer of state, the auditor of state, or their employees for the purpose of obtaining sworn testimony. The state board of accounts or the accountant may compel the attendance of witnesses and send for persons and papers.
The state board of accounts or the accountant shall certify his findings to the treasurer of state, the auditor of state, and the governor.
The accountant shall be paid for his services and his expenses by the governor out of his contingency fund at a rate determined reasonable by the governor.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-1-7
Deposit of certain funds
Sec. 7. (a) As used in this section, "private entity" means a corporation or other business entity that uses facilities that were financed, in whole or in part, with the proceeds of bonds issued by the Indiana finance authority under IC 8-9.5, IC 8-14.5, or IC 8-21-12.
(b) If a private entity makes a payment to the state under an agreement requiring the recipient to make such a payment upon failure to achieve prescribed levels of investment, employment, or wages at the facilities described in subsection (a), the payment shall be deposited in the state general fund.
As added by P.L.32-2002, SEC.1. Amended by P.L.235-2005, SEC.52.

IC 4-8.1-1-8
Deposit of payments made by United Air Lines to state
Sec. 8. Notwithstanding section 7 of this chapter, as amended by

P.L.235-2005, SECTION 52, any payment made on or after April 1, 2007, by United Air Lines, Inc., to the state of Indiana under the IMC 757/767 Project Agreement, dated December 1, 1994, between the Indiana Economic Development Corporation and United Air Lines, Inc., upon failure to achieve prescribed levels of investment, employment, or wages set forth in the agreement at certain facilities that were financed with the proceeds of bonds issued by the Indiana finance authority under IC 8-21-12, shall be deposited as follows:
(1) Fifty percent (50%) of the money shall be deposited in the affordable housing and community development fund established by IC 5-20-4-7. The proceeds of any such payments are continuously appropriated for the purposes specified in IC 5-20-4-8. Any such proceeds in the affordable housing and community development fund that remain unexpended at the end of any state fiscal year remain in the fund until expended and do not revert to the state general fund due to United States Internal Revenue Service requirements related to outstanding Indiana finance authority bonds.
(2) Fifty percent (50%) of the money shall be distributed among the counties that either have at least one (1) unit that has established an affordable housing fund under IC 5-20-5-15.5 or a housing trust fund established under IC 36-7-15.1-35.5(e) in proportion to the population of each county. The money shall be allocated within the county as follows:
(A) In a county that does not contain a consolidated city and has at least one (1) unit that has established an affordable housing fund under IC 5-20-5-15.5, the amount to be distributed to each unit that has established an affordable housing fund under IC 5-20-5-15.5 is the amount available for distribution multiplied by a fraction. The numerator of the fraction is the population of the unit. The denominator of the fraction is the population of all units in the county that have established an affordable housing fund. For purposes of allocating an amount to the affordable housing fund established by the county, the population to be used for that unit is the population of the county outside any city or town that has established an affordable housing fund. The allocated amount shall be deposited in the unit's affordable housing fund for the purposes of the fund.
(B) In a county to which clause (A) does not apply, the money shall be deposited in the housing trust fund established under IC 36-7-15.1-35.5(e) for the purposes of the fund.
As added by P.L.220-2011, SEC.25.



CHAPTER 2. THE TREASURER OF STATE

IC 4-8.1-2-2
Receipt, accounting for, and payment of funds
Sec. 2. The treasurer of state shall receive, account for, and pay over all moneys which are required by law to be paid into the state treasury.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-2-3
Delivery of money and securities to successor
Sec. 3. The treasurer of state shall deliver to his successor in office all moneys and securities and all effects of his office.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-2-4
Commencement of term; bond of treasurer and deputies
Sec. 4. (a) The individual elected as treasurer of state shall take office on January 1 following the individual's election.
(b) The treasurer of state and the treasurer's deputy treasurers shall each give bond in an amount determined by the auditor of state and the governor. The bond shall be conditioned on the faithful performance of the duties as treasurer of state and deputy treasurer, respectively. The bond must be procured from a surety company authorized by law to transact business in this state.
As added by Acts 1979, P.L.22, SEC.1. Amended by P.L.115-2008, SEC.1.

IC 4-8.1-2-5
Use of funds as provided by law; unlawful receipt of gratuities
Sec. 5. (a) The treasurer of state may not use or permit any other person to use the moneys or property received by him or paid into the state treasury, except as permitted by law.
(b) The treasurer of state may not receive for his own use any interest, premium, gratuity, or bonus from the disposition of, or arising out of, any money or property belonging to the state, to any county of the state, to any state or county fund, or to any other political subdivision.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-2-6
Report of collections due state; acknowledgment of receipt by treasurer; duties of auditor Sec. 6. Before moneys may be deposited in the state treasury, the treasurer of state must receive from the person or agency making the deposit a report of collections due the state treasury, describing the source of the moneys and the fund and account to which they are to be credited. The treasurer of state shall acknowledge receipt of the moneys deposited in the state treasury and shall send the original of the report of collections to the auditor of state, who shall, after preaudit, prepare his accounting forms from the report. The auditor of state shall give the person or agency depositing the moneys the appropriate auditor's form. The treasurer of state and the auditor of state shall reconcile collections daily.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-2-7
Payment of money upon warrant of auditor; transfer of funds
Sec. 7. (a) Except as otherwise specified in this section, the treasurer of state may not pay any money out of the state treasury except upon warrant of the auditor of state based on an approved claim.
(b) The treasurer of state may transfer money invested or on deposit in a public depository to any deposit account in the same or a different public depository. A transfer between deposit accounts may be made by warrant, check, or electronic funds transfer.
(c) If a political subdivision (as defined in IC 36-1-2-13) elects to receive distributions from the state or if a state employee elects to have wages deposited directly in a financial institution under IC 4-15-5.9-2 by means of an electronic transfer of funds, the treasurer of state shall have the funds transferred electronically.
(d) Notwithstanding any other law, if:
(1) a vendor or claimant requests that one (1) or more payments be made by means of an electronic funds transfer; and
(2) the auditor of state and the treasurer of state agree that payment by electronic funds transfer is advantageous to the state;
the auditor of state may elect to authorize an electronic funds transfer method of payment. If authorized by the auditor of state, the treasurer of state may pay money from the state treasury by electronic funds transfer.
(e) With regard to electronic funds transfer, a record of each transfer authorization shall be made by the treasurer of state immediately following the authorization and shall be made in a form which conforms to accounting systems approved by the state board of accounts.
(f) As used in this section, "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account.
As added by Acts 1979, P.L.22, SEC.1. Amended by P.L.13-1984,

SEC.1; P.L.23-1985, SEC.1; P.L.32-1995, SEC.3.

IC 4-8.1-2-8
Limitations on drawing warrants or authorizing electronic funds transfer; temporary overdraft
Sec. 8. (a) Except as provided in subsection (b), the auditor may not draw a warrant upon the treasurer of state or authorize an electronic funds transfer from the state treasury unless there is money in the state treasury belonging to the fund upon which the warrant is drawn to pay the warrant and unless the payment would be in conformity with appropriations made by law or other proper disbursing authority. The auditor of state shall preserve the approved claim on which the warrant or electronic funds transfer is based for the period required by law.
(b) The auditor of state may temporarily overdraft a fund's cash account if:
(1) as a condition to receiving federal aid, state warrants or checks must have been issued, cashed, or presented to a bank or the treasurer of state before the federal money can be drawn and deposited in the state treasury;
(2) appropriate estimated revenue or federal aid receivable entries are recorded; and
(3) a timely federal reimbursement has been requested.
As added by Acts 1979, P.L.22, SEC.1. Amended by P.L.28-1983, SEC.1; P.L.32-1995, SEC.4.

IC 4-8.1-2-9
Sufficiency of funds for payment of warrant
Sec. 9. When presented a warrant, the treasurer of state shall pay the warrant if there is sufficient money in the state treasury belonging to the fund group upon which the warrant is drawn; if there is insufficient money in the fund group, the treasurer of state may not pay the warrant. When a warrant is paid, the treasurer of state shall take a receipt for it on the back of the warrant, cancel the warrant, and register and preserve the warrant for the period required by law.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-2-10
Double entry records; detail
Sec. 10. The treasurer of state shall keep double entry records of warrants paid, receipts, cash on hand, and investments for which he is accountable by law in sufficient detail to fulfill the requirements of the law and the duty of his office to safeguard the state treasury.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-2-11
Money deposited by public debtors for use of state
Sec. 11. All state moneys deposited by any public debtor in a bank for the use of the state, except when otherwise directed by law, shall

be deposited to the credit of the treasurer of state and subject to his order.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-2-12
Rental of safety deposit boxes or vaults; duties of depositories that accept securities
Sec. 12. (a) The treasurer of state or his agent may rent safety deposit boxes or vaults of one (1) or more banks or trust companies located in the state and keep in them securities in his custody, or give the securities to a bank, trust company, or other depository to hold as custodian under IC 5-13.
(b) A bank, trust company, or other depository which accepts securities as custodian shall:
(1) clip coupons;
(2) surrender matured issues for collection; and
(3) receive the proceeds of all collections and remit them to the treasurer of state.
As added by Acts 1979, P.L.22, SEC.1. Amended by P.L.19-1987, SEC.2.

IC 4-8.1-2-13
Embezzlement or breach of trust
Sec. 13. Any embezzlement or breach of trust on the part of the treasurer of state shall be immediately reported to the governor by the person discovering the embezzlement or breach of trust. The governor and the auditor shall make a careful examination to see if the embezzlement or breach of trust has occurred, and if it has, cause the treasurer of state to be arrested. After the arrest of the treasurer of state the governor shall appoint a deputy treasurer of state, who shall qualify and give bond as required for the treasurer of state and who shall be given exclusive control of the state treasury. The deputy treasurer has the powers and duties of and is subject to the liabilities of the treasurer of state until the treasurer of state is acquitted or his successor is elected and qualified.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-2-14
Annual report on general fund and funds managed by treasurer; distribution of report
Sec. 14. The treasurer of state shall prepare a report annually before October 15 that summarizes, for the fiscal year that ended on the preceding June 30, the following information for the general fund and all other funds managed by the treasurer of state:
(1) Statutory and administrative investment policies.
(2) Average daily amounts of cash and investments.
(3) Rates of return.
(4) Earnings.
(5) Portfolio composition.
(6) Other information considered relevant by the treasurer of

state.
Before November 1 of each year, the treasurer shall provide a copy of the report to the governor, the lieutenant governor, and the budget director. In addition, the treasurer of state shall provide the report in an electronic format under IC 5-14-6 to the legislative council and the legislative services agency for the use of the members of the house of representatives and the senate.
As added by P.L.13-1986, SEC.1. Amended by P.L.28-2004, SEC.32.

IC 4-8.1-2-15
Repealed
(Repealed by P.L.176-1999, SEC.133 and P.L.202-1999, SEC.27.)






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9.1. STATE BOARD OF FINANCE

CHAPTER 1. THE STATE BOARD OF FINANCE

IC 4-9.1-1-2
Organization; officers
Sec. 2. The board shall organize by electing from its membership a president. The auditor of state is the secretary of the board.
As added by Acts 1979, P.L.22, SEC.2.

IC 4-9.1-1-3
Convening of board; recording, approval, signing, and attesting of proceedings
Sec. 3. (a) The president shall convene the board whenever requested to do so by a member or whenever necessary to the performance of its duties.
(b) The proceedings of the board shall be recorded and must be approved and signed by the president and attested by the secretary.
(c) The sessions of the board are public. Its records shall be kept in the office of the auditor of state and be subject to public inspection.
As added by Acts 1979, P.L.22, SEC.2.

IC 4-9.1-1-4
Supervision of fiscal affairs and public funds; deposits
Sec. 4. The board shall supervise the fiscal affairs of the state and all public funds of the state. The board shall arrange for the convenient deposit of all public funds of the state pursuant to IC 5-13.
As added by Acts 1979, P.L.22, SEC.2. Amended by P.L.19-1987, SEC.3.

IC 4-9.1-1-5
Adoption of rules
Sec. 5. The board may adopt such rules concerning the safekeeping and deposit of public funds of this state as it considers necessary or advisable to accomplish the purposes of this chapter.
As added by Acts 1979, P.L.22, SEC.2.
IC 4-9.1-1-6
Suits by and against board
Sec. 6. The board may sue and be sued in its name.
As added by Acts 1979, P.L.22, SEC.2.

IC 4-9.1-1-7
Transfer of money
Sec. 7. (a) The board may transfer money between state funds, and the board may transfer money between appropriations for any board, department, commission, office, or benevolent or penal institution of the state. After the transfer is made the money of the fund or appropriation transferred is not available to the fund or the board, department, commission, office, or benevolent or penal institution from which it was transferred.
(b) In addition to a transfer under subsection (a), the board may transfer money from an appropriation for any board, department, commission, office, or benevolent or penal institution of the state to the Indiana economic development corporation.
(c) An order by the board to make a transfer under this section is sufficient authority for the making of appropriate entries showing the transfer on the books of the auditor of state and treasurer of state.
(d) The authority given the board under this section to make transfers does not apply to trust funds. For the purposes of this section, "trust fund" means a fund which by the constitution or by statute has been designated as a trust fund or a fund which has been determined by the board to be a trust fund.
As added by Acts 1979, P.L.22, SEC.2. Amended by P.L.246-2005, SEC.39.

IC 4-9.1-1-8
Loans to meet casual deficits in revenue; term; evidence; levy of special tax
Sec. 8. For the purpose of meeting casual deficits in the state revenue, the board may negotiate such loans as may be necessary to meet the demands of the state. The loan may not be made for a longer period than four (4) years after the end of the fiscal year in which the loan is made. To evidence the loan, the board may execute certificates of indebtedness or promissory notes, which certificates or notes must recite that they are issued to meet casual deficits in the state revenue.
If there are not sufficient funds coming into the general fund of the state to pay the certificates or notes when due, the board may, notwithstanding IC 6-1.1-18-2, levy a tax on all the taxable property of the state, sufficient to pay the amount of the indebtedness.
As added by Acts 1979, P.L.22, SEC.2.

IC 4-9.1-1-9
Investment of funds; temporary loans
Sec. 9. If at any time there are more than sufficient moneys in a trust fund, as determined in section 7 of this chapter, to meet the

immediate requirements of the trust fund, the moneys may be invested in the certificates or notes issued under section 8 of this chapter, on the condition that any of the moneys so invested shall be returned to the fund from which received when needed to meet the demands of the fund. To meet the demands of the fund, the board may make temporary loans as authorized in section 8 of this chapter.
As added by Acts 1979, P.L.22, SEC.2.

IC 4-9.1-1-10
Repealed
(Repealed by P.L.6-1997, SEC.239.)






ARTICLE 10. STATE FUNDS GENERALLY

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. CANCELLATION AND REISSUE OF WARRANTS OUTSTANDING MORE THAN TWO YEARS

IC 4-10-10-1.5
Indiana public retirement system; exemption
Sec. 1.5. This chapter does not apply to benefit checks issued by the Indiana public retirement system.
As added by P.L.10-1993, SEC.2. Amended by P.L.35-2012, SEC.15.

IC 4-10-10-2
Definition
Sec. 2. Other state agency shall mean and include state departments, bureaus, boards, commissions, divisions, penal, benevolent and educational institutions, offices or officers or any other agency of the state authorized by law to have in custody separate depository accounts for the disbursement of money from funds or accounts not otherwise disbursed by the auditor of state from funds in custody of the treasurer of state.
(Formerly: Acts 1953, c.117, s.2.)

IC 4-10-10-3
List of state warrants or checks; copies; filing and preservation
Sec. 3. (a) Not later than November 16, 1953, and not later than March 2 in each year thereafter, the treasurer of state and the disbursing officer of any other state agency shall prepare or cause to be prepared a list of all state warrants or checks which have been outstanding for a period of two (2) or more years as of December 31 last preceding.
(b) Not less than four (4) copies of such lists shall be prepared or caused to be prepared by the treasurer of state and the disbursing

officer of each state agency.
(c) The original list of outstanding state warrants shall be filed with the state board of finance which shall be preserved as an official record of the board and become a part of the minutes of the state board of finance. The duplicate copy shall be retained by the treasurer of state. The third copy shall be transmitted to the auditor of state and the fourth copy filed with the state board of accounts.
(d) The original list prepared by other state agencies shall be filed with the responsible head of such agency. The duplicate copy shall be retained by the disbursing officer or person preparing the list. The third copy shall be transmitted to the auditor of state and the fourth copy transmitted to the state board of accounts.
(Formerly: Acts 1953, c.117, s.3.) As amended by P.L.5-1984, SEC.32.

IC 4-10-10-4
Lists of outstanding state warrants or checks; contents
Sec. 4. Such lists so prepared shall show: the date of issue of each warrant or check; the serial number of each warrant or check; the fund or account upon which the warrant or check was originally drawn; the name of the payee; the amount of each warrant or check issued and the total amount represented by the warrants or checks listed for each fund or account.
(Formerly: Acts 1953, c.117, s.4.)

IC 4-10-10-5
Cancelled warrant holding account; receipt of cancelled warrants into original fund or general fund
Sec. 5. Upon the treasurer of state's transmitting the list of such outstanding state warrants to the auditor of state, such auditor shall enter the amounts so listed by the treasurer as a receipt into a cancelled warrant holding account in which account the funds shall be held for a period of five (5) years. The treasurer of state shall enter such amounts in his records as a receipt into the same fund as was done by the auditor of state and shall also remove the warrants from the record of outstanding warrants. All warrants that have been outstanding seven (7) years as of December 31 of any year shall be receipted into the fund from which they were originally drawn: Provided, however, That if the fund from which the warrants were originally drawn is not in existence, or cannot be ascertained, the amounts of such outstanding warrants shall be receipted into the general fund of the state.
(Formerly: Acts 1953, c.117, s.5; Acts 1955, c.83, s.1.)

IC 4-10-10-6
Receipt of outstanding checks into original fund or general fund
Sec. 6. As soon as the disbursing officers of other state agencies have prepared the lists of outstanding checks as provided in sections 3 and 4 of this chapter, such disbursing officer shall enter the amounts of such outstanding checks as a receipt into the fund or

account from which they were originally drawn and remove such checks from the record of outstanding checks; provided, that if the fund or account from which the check was originally drawn is not in existence, the disbursing officer shall draw a check against the fund or account from which the checks were originally drawn in an amount equal to the total of such outstanding checks and pay such amount into the general fund of the state; provided, further, that if a fund is advanced to an agency and the amount of such fund is limited to a specific amount, the amount or amounts of such canceled checks as provided in this section shall be entered as a receipt into the fund or account from which the original advancement was made.
(Formerly: Acts 1953, c.117, s.6.) As amended by P.L.5-1984, SEC.33.

IC 4-10-10-7
Presentment of cancelled warrants for payment; claim voucher; void warrants
Sec. 7. If any state warrant shall be presented for payment which has been declared cancelled as hereinbefore provided, the holder of such warrant shall deliver it to the treasurer of state and shall file a claim voucher stating under oath that he is the owner of the warrant, that the money is justly due him and relating the circumstances that prevented the warrant from being presented for payment within a reasonable time: Provided, however, That any warrants outstanding for more than seven (7) years shall be considered void and no recovery shall be had. If the treasurer of state shall find the claim in order, he shall approve the claim and shall transmit the claim to the auditor of state, who shall issue a warrant to the claimant against the holding account into which the original warrant was receipted.
(Formerly: Acts 1953, c.117, s.7; Acts 1955, c.83, s.2.)

IC 4-10-10-8
Presenting cancelled checks for payment; void checks
Sec. 8. If any check shall be presented for payment which has been declared cancelled by a state agency as hereinbefore provided, the holder thereof shall deliver such check to the disbursing officer of the agency who issued it, or his successor, and shall file with such agency a claim voucher stating under oath that he is the owner of said check, that the money is justly due him and relating the circumstances that prevented the check from being presented for payment within a reasonable time: Provided, however, That any checks outstanding for more than seven (7) years shall be considered void. If the agency shall find the claim in order, the administrative officer of the agency shall approve it and cause the disbursing officer to issue a check or warrant payable to the holder of the cancelled check and shall charge the amount of such check so issued as refund of a cancelled check from the fund or account into which the money was receipted when the original check was declared cancelled.
(Formerly: Acts 1953, c.117, s.8; Acts 1955, c.83, s.3.)
IC 4-10-10-9
Lists of outstanding state warrants or checks; preservation; destruction
Sec. 9. The lists of outstanding state warrants or checks transmitted to the auditor of state shall be retained in the office of auditor of state for a period of ten (10) years. All other lists shall be retained until such time as they may be ordered destroyed, removed, or transferred by the commission on public records as provided by IC 5-15-5.1.
(Formerly: Acts 1953, c.117, s.9.) As amended by P.L.5-1984, SEC.34.

IC 4-10-10-10
State board of accounts; instructions and forms
Sec. 10. The state board of accounts shall prepare detailed instructions and prescribe the necessary forms for putting into effect the provisions of this chapter.
(Formerly: Acts 1953, c.117, s.10.) As amended by P.L.5-1984, SEC.35.

IC 4-10-10-11
Agreements to pay for assistance in recovering outstanding and unpaid check or warrant
Sec. 11. (a) This section applies to a warrant drawn by the auditor of state upon funds in custody of the treasurer of state or a check authorized by law to be issued from funds in custody of any other state agency, if the check or warrant is outstanding and unpaid, but is not determined to be unclaimed property under IC 32-34-1.
(b) An agreement for which the primary purpose is to pay compensation to locate, deliver, recover, or assist in the recovery of a check or warrant described in subsection (a) is valid only if:
(1) the fee or compensation agreed upon is not more than ten percent (10%) of the amount collected unless the amount collected is fifty dollars ($50) or less;
(2) the agreement is in writing;
(3) the agreement is signed by the apparent owner of the check or warrant described in subsection (a); and
(4) the agreement clearly sets forth:
(A) the nature and value of the property; and
(B) the value of the apparent owner's share after the fee or compensation has been deducted.
(c) This section does not prevent an owner from asserting at any time that an agreement to locate property is otherwise invalid.
As added by P.L.127-2000, SEC.1. Amended by P.L.2-2002, SEC.25.



CHAPTER 11. DISBURSEMENT PROCEDURES; EFFECT OF APPROPRIATIONS

IC 4-10-11-2
Traveling expenses; receipted bills; per diem
Sec. 2. In all accounts rendered for traveling expenses, receipted bills for each item, except railroad fare, shall be submitted. However, the budget agency, in cooperation with the department of administration, is authorized to fix per diem or per diems in lieu of traveling expenses, other than transportation, in such amounts as they deem proper and equitable but in no case shall such per diem exceed the amount established in the appropriation act. When per diem is fixed receipted bills for each item are not necessary. Per diem when fixed may include meals, lodging, and all other traveling expenses except transportation. It will be sufficient in items covering railroad fare to verify same, if advisable, by referring to published tariff rates, and auto transportation shall be at the rate not to exceed the rate provided in the appropriation act. Constructive charges shall be eliminated from all vouchers, and under no circumstances shall the appropriation of the succeeding fiscal year be anticipated by predecessor.
(Formerly: Acts 1897, c.115, s.2; Acts 1941, c.59, s.1; Acts 1947, c.292, s.1.) As amended by Acts 1977, P.L.28, SEC.18; P.L.18-1991, SEC.1.

IC 4-10-11-2.1
Expense and salary per diems; minimum adjustment
Sec. 2.1. (a) Notwithstanding any other laws to the contrary, any per diem that is paid from state funds for travel, lodging, or meals and that is authorized by statute in an amount that is less than the

amount prescribed, pursuant to section 2 of this chapter, by the state budget agency for that particular per diem is hereby set at that amount prescribed by the state budget agency.
(b) Notwithstanding any other laws to the contrary, any salary per diem that is paid from state funds and that is authorized by statute in an amount that is less than thirty-five dollars ($35.00) per day is hereby set at thirty-five dollars ($35.00) per day or at any other amount as may be established by the general assembly after July 1, 1977.
As added by Acts 1977, P.L.27, SEC.1. Amended by P.L.3-2008, SEC.4.

IC 4-10-11-3
Literal following of items of appropriation act; diversion of appropriations
Sec. 3. In the accounting for moneys expended, the items of the appropriation act shall be literally followed and in no case shall moneys appropriated for one (1) specific purpose be diverted for the purposes of another.
(Formerly: Acts 1897, c.115, s.3.)

IC 4-10-11-4
State auditor; refusal to issue warrants; charging back deficient vouchers
Sec. 4. The auditor of state is hereby authorized and empowered, where the provisions of sections 1, 2, and 3 of this chapter are not literally and specifically followed, and where the terms of the appropriation act have been violated, to refuse issue of warrants, and if, in the examination of vouchers rendered by any departments of state government, any violations of any sections 1, 2, and 3 of this chapter are found to have been made where warrant has been issued, then he shall charge back to the proper department the deficient vouchers, and refuse further issue of warrants until the state has been given the proper credit for the amounts held to be irregular and void.
(Formerly: Acts 1897, c.115, s.4.) As amended by P.L.5-1984, SEC.36.



CHAPTER 12. EXPENDITURE OF APPROPRIATIONS

IC 4-10-12-2
Appropriation for office expenses; limitation on use
Sec. 2. Where an appropriation is made for office expenses in any department of state government, it shall be unlawful to pay any portion of said appropriation for clerk hire, janitor service or special labor compensation.
(Formerly: Acts 1899, c.137, s.2.)



CHAPTER 13. ANNUAL FINANCIAL REPORT FOR CERTAIN STATE AGENCIES

IC 4-10-13-2
Auditor of state; financial reports; publication
Sec. 2. (a) The auditor of state shall prepare and publish each year the following financial reports:
(1) A report showing receipts by source of revenue and by type of fund disbursements as they relate to each agency, department, and fund of the state government. This report shall include a recital of disbursements made by the following functions of state government:
(A) Education.
(B) Welfare.
(C) Highway.
(D) Health.
(E) Natural resources.
(F) Public safety.
(G) General governmental.
(H) Hospital and state institutions.
(I) Correction, parole, and probation.
(2) A report containing the following property tax data by counties:
(A) A report showing:
(i) the total amount of tax delinquencies;
(ii) the total amount of the administrative costs of the offices of township assessors (if any), county assessors, the offices of county auditors, and the offices of county

treasurers; and
(iii) the total amount of other local taxes collected.
(B) An abstract of taxable real and personal property, which must include a recital of the number and the total amount of tax exemptions, including mortgage exemptions, veterans' exemptions, exemptions granted to blind persons, exemptions granted to persons over sixty-five (65) years of age, and any and all other exemptions granted to any person under the Constitution and the laws of the state.
(b) The reports described in this section shall be made available for inspection as soon as they are prepared and shall be published in the manner provided in section 7 of this chapter by the auditor of state not later than December 31 following the end of each fiscal year.
(Formerly: Acts 1959, c.227, s.2.) As amended by P.L.1-1991, SEC.9; P.L.146-2008, SEC.7.

IC 4-10-13-3
Department of state revenue; publications
Sec. 3. The Indiana department of state revenue is hereby authorized and directed to prepare and publish each year the following report, which shall contain a recital of the number of taxpayers, the amount of gross collections, the amount of net collections, the amount of refunds, the amount of collection allowances, the amount of administrative costs, and the amount of delinquencies by type of tax collected by the department. Such report shall be made available for inspection as soon as it is prepared and shall be published, in the manner hereinafter provided, by the Indiana state department of revenue not later than December 31 following the end of each fiscal year.
(Formerly: Acts 1959, c.227, s.3.) As amended by P.L.192-2002(ss), SEC.3.

IC 4-10-13-4
Alcohol and tobacco commission
Sec. 4. The alcohol and tobacco commission shall prepare and publish each year the following report containing the following information and data:
(1) Relative to the cigarette tax, a recital of the total amount of tax collected and the number of packages of cigarettes taxed, the total amount of refunds, the total amount of collection allowances and the total amount of administrative costs.
(2) Relative to the tax on alcoholic beverages and the imposition of license and permit fees, a recital of the number of licenses and permits, by class, issued by the commission; the total amount of license and permit fees collected; the total amount collected from any tax imposed on beer, wine and liquor; and the total amount, by volume, of alcoholic beverages taxed; the total amount of collection allowances; and the total amount of administrative costs. Such report shall be made available for inspection as soon as it is prepared and shall be published, in the manner set forth in this chapter by the alcohol and tobacco commission not later than December 31 following the end of each fiscal year.
(Formerly: Acts 1959, c.227, s.4.) As amended by P.L.204-2001, SEC.3.

IC 4-10-13-5
Repealed
(Repealed by P.L.137-2012, SEC.2.)

IC 4-10-13-6
Adding to or omitting specific categories of data from reports
Sec. 6. Each state agency required to prepare reports under the provisions of this chapter may after consultation with and agreement by the commission on state tax and financing policy add to or omit specific categories of data from the reports required by this chapter.
(Formerly: Acts 1959, c.227, s.6.) As amended by P.L.5-1984, SEC.38.

IC 4-10-13-7
Manner of publication; expenses; copies of reports
Sec. 7. (a) The manner of publication of any of the reports as herein required shall be prescribed by the state budget committee, and the cost of publication shall be paid from funds appropriated to such state agencies and allocated by the state budget committee to such agencies for such purpose.
(b) A copy of such reports shall be presented to the governor, the department of local government finance, the budget committee, the commission on state tax and financing policy, the legislative council, and to any other state agency that may request a copy of such reports. A report presented under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
(Formerly: Acts 1959, c.227, s.7.) As amended by P.L.90-2002, SEC.8; P.L.28-2004, SEC.33.



CHAPTER 14. STATE INSTITUTIONS.BORROWING MONEY AND EXPENDITURES WITHOUT APPROPRIATION PROHIBITED AND PENALIZED

IC 4-10-14-2
Trustees; violations
Sec. 2. A trustee who violates section 1 of this chapter commits a Class C infraction and and forfeits his office.
(Formerly: Acts 1875, c.4, s.2.) As amended by Acts 1978, P.L.2, SEC.404.



CHAPTER 15. WARRANTS ON GENERAL FUND TO ISSUE WHEN GENERAL ASSEMBLY FAILS TO APPROPRIATE MONEY FOR BENEVOLENT INSTITUTIONS

IC 4-10-15-2
Warrants on state treasury for necessary expenses
Sec. 2. The warrants may be drawn for the necessary and current expenses of the following:
(1) All psychiatric hospitals (as defined in IC 12-7-2-184).
(2) The Indiana School for the Deaf, established by IC 20-22-2-1.
(3) The Indiana School for the Blind and Visually Impaired, established by IC 20-21-2-1.
(4) The Indiana Veterans' Home.
(5) The Plainfield Juvenile Correctional Facility.
(Formerly: Acts 1869(ss), c.5, s.2.) As amended by Acts 1976, P.L.44, SEC.15; P.L.2-1993, SEC.33; P.L.12-1996, SEC.2; P.L.69-1999, SEC.1; P.L.1-2005, SEC.57; P.L.218-2005, SEC.1.

IC 4-10-15-3
Drawing warrants on general fund; confinement to current expenses; monthly allowances
Sec. 3. The warrants so to be drawn shall be drawn on the General Fund and not otherwise, and shall not include any sum or sums for enlarging said Institutions, or any or either of them, but shall be confined strictly to the necessary current expenses of said Institutions respectively, and said allowances shall be made monthly upon the certificate of the President of the proper Board of Trustees of the said Institutions respectively, showing in detail the necessity for the amount demanded, and that it has been approved by such Board, which certificate shall be countersigned by the Superintendent of the

particular Institution for which the expense was incurred.
(Formerly: Acts 1865(ss), c.5, s.3.)

IC 4-10-15-4
Current expenses; amount of monthly allowances
Sec. 4. In making said monthly allowances, it shall be the duty of the officers as aforesaid authorized to make the same, not to exceed in any one month one-twelfth of the amount appropriated for the current expenses of the same Institution for the last preceding year for which an appropriation shall have been made by the General Assembly.
(Formerly: Acts 1865(ss), c.5, s.4.)



CHAPTER 16. STATE INSTITUTIONS.SEMIANNUAL REPORTING AND PAYING OVER OF NON-APPROPRIATED RECEIPTS AND EARNINGS

IC 4-10-16-2
Payment of money received into state treasury
Sec. 2. At the time of filing the report required by section one of this chapter such board of trustees, board of control, or board of managers shall pay into the state treasury all moneys received by them, or either of them during such semi-annual period as shown by such report.
(Formerly: Acts 1899, c.118, s.2; Acts 1901, c.29, s.1.) As amended by Acts 1976, P.L.44, SEC.17.



CHAPTER 17. REPEALED



CHAPTER 18. THE COUNTER-CYCLICAL REVENUE AND ECONOMIC STABILIZATION FUND

IC 4-10-18-2
Establishment; administration by state treasurer
Sec. 2. (a) A counter-cyclical revenue and economic stabilization fund is established to assist in stabilizing revenue during periods of economic recession.
(b) The treasurer of state shall administer the fund. Amounts in the fund may be combined by the treasurer with other amounts in the state treasury for the purposes of cash management. The earnings from the investment of the fund accrue to the fund. The fund shall be accounted for separately from other state funds. The money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-3
Determination of adjusted personal income and annual growth rate
Sec. 3. (a) Each year, the budget director shall determine the adjusted personal income, and the annual growth rate, for Indiana.
(b) The budget director shall determine the adjusted personal income for a particular calendar year in the following manner:
STEP ONE: Calculate the average implicit price deflator for the gross national product for the state fiscal year ending in that calendar year by totaling the implicit price deflator for the gross national product for each quarter of the state fiscal year and dividing that total by four (4).
STEP TWO: Calculate the remainder of the total state personal

income for the calendar year minus any transfer payments made in Indiana for the calendar year.
STEP THREE: Calculate the quotient of the result of STEP TWO divided by the result of STEP ONE.
STEP FOUR: Calculate the product of one hundred (100) multiplied by the result of STEP THREE. This product is the adjusted personal income for the particular calendar year.
(c) The annual growth rate for a particular calendar year equals the quotient of: (1) the remainder of: (A) the adjusted personal income for the particular calendar year; minus (B) the adjusted personal income for the calendar year immediately preceding the particular calendar year; divided by (2) the adjusted personal income for the calendar year immediately preceding the particular calendar year. The annual growth rate shall be expressed as a percentage and shall be rounded to the nearest one-tenth of one percent (.1%).
(d) If the Bureau of Economic Analysis of the United States Department of Commerce, or its successor agency, changes the base year on which it calculates the implicit price deflator for the gross national product, the budget director shall adjust the implicit price deflator for the gross national product used in making the calculation in subsection (b) to compensate for that change in the base year.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-4
Annual appropriation to and from general fund; determination of amount
Sec. 4. (a) If the annual growth rate for the calendar year preceding the current calendar year exceeds two percent (2%), there is appropriated to the fund from the state general fund, for the state fiscal year beginning in the current calendar year, an amount equal to the product of: (1) the total state general fund revenues for the state fiscal year ending in the current calendar year; multiplied by (2) the remainder of: (A) the annual growth rate for the calendar year preceding the current calendar year; minus (B) two percent (2%).
(b) If the annual growth rate for the calendar year immediately preceding the current calendar year is less than a negative two percent (-2%), there is appropriated from the fund to the state general fund, for the state fiscal year beginning in the current calendar year, an amount equal to the product of: (1) the total state general fund revenues for the state fiscal year ending in the current calendar year; multiplied by (2) negative one (-1); and further multiplied by (3) the remainder of: (A) the annual growth rate for the calendar year preceding the current calendar year; minus (B) negative two percent (-2%).
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-5
Annual appropriation to and from general fund; certification of amount; transfer of funds
Sec. 5. (a) As soon as the auditor of state makes a final

determination of the amount of total state general fund revenues for a particular state fiscal year, he shall certify that amount to the budget director.
(b) As soon as possible after receiving the certification from the auditor of state under subsection (a), the budget director shall determine the amount, if any, that is appropriated into or out of the fund under section 4 of this chapter. If an appropriation is made into the fund under section 4 of this chapter, the budget director shall immediately certify that amount to the treasurer of state. If an appropriation is made out of the fund under section 4 of this chapter, the budget director shall certify to the treasurer of state an amount equal to the part of the appropriation, if any, by which the general fund general operating budget, for the state fiscal year for which the appropriation is made, exceeds the budget director's estimate of the total general fund revenues for that same state fiscal year. The budget director shall make the certification or certifications of money to be transferred out of the fund at the time or times that he determines the general fund general operating budget would exceed the total estimated state general fund revenues.
(c) Immediately upon receiving a certification from the budget director under subsection (b), the auditor of state and treasurer of state shall make the appropriate transfer into or out of the fund.
(d) Any amount, which is appropriated out of the fund under section 4 of this chapter, but which has not been transferred out of the fund under this section at the end of the state fiscal year for which the appropriation is made, shall revert to the fund.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-6
Budget reports; statements of actual or estimated transfers
Sec. 6. (a) In each budget report prepared in a current calendar year under IC 4-12-1-9, the state budget agency shall include a statement of the actual or estimated transfers made into or out of the fund under this chapter for each state fiscal year included in the report.
(b) In each budget report prepared under IC 4-12-1-12(a) or (c), the state budget agency shall include a final estimate of the transfers that were estimated under subsection (a).
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-7
Transfers; adjustment
Sec. 7. If the Bureau of Economic Analysis of the United States Department of Commerce revises the state personal income figure it has previously reported for the calendar year preceding the current calendar year and if the revision is made after the transfer for the state fiscal year that begins in the current calendar year has initially been determined under section 5 of this chapter, then the budget director shall adjust the transfer to reflect any increase or decrease in the growth rate used in initially determining that transfer.

However, the total adjustments made under this section may not increase or decrease the initially determined transfer by an amount which exceeds one percent (1%) of the total general fund revenue used in determining the transfer. In addition, the last report of state personal income that the bureau makes before April 30 of the calendar year immediately following the current calendar year determines the final adjustment that may be made under this section with respect to that transfer.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-8
Excess funds; appropriations to state general fund
Sec. 8. (a) Except as provided in subsection (b), if the balance, at the end of a state fiscal year, in the fund exceeds seven percent (7%) of the total state general fund revenues for that state fiscal year, the excess is appropriated from the fund to the state general fund. The auditor of state and the treasurer of state shall transfer the amount so appropriated from the fund to the state general fund during the immediately following state fiscal year.
(b) If an appropriation is made out of the fund under section 4 of this chapter for a state fiscal year during which a transfer is to be made from the fund to the state general fund, the amount of the appropriation made under subsection (a) shall be reduced by the amount of the appropriation made under section 4 of this chapter. However, the amount of the appropriation made under subsection (a) may not be reduced to less than zero (0).
As added by Acts 1982, P.L.22, SEC.1. Amended by P.L.146-2008, SEC.9.

IC 4-10-18-9
General fund revenues; shortfall; appropriation
Sec. 9. If the total state general fund revenues for a state fiscal year, in which a transfer into the fund is made, are less than the level estimated in the budget report prepared in accord with IC 4-12-1-12(a) or (c) and the shortfall cannot be attributed to a statutory change in the tax rate, the tax base, the fee schedules, or the revenue sources from which the general fund revenue estimate was made, there is appropriated from the fund to the state general fund an amount that may not exceed the lesser of the following two (2) amounts:
(1) the amount that was transferred into the fund during that state fiscal year; or
(2) the amount necessary to balance the general fund general operating budget for that state fiscal year.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-10
Loan of money from fund; application; terms; repayment; eligible entities
Sec. 10. (a) The state board of finance may lend money from the

fund to entities listed in subsections (e) through (k) for the purposes specified in those subsections.
(b) An entity must apply for the loan before May 1, 1989, in a form approved by the state board of finance. As part of the application, the entity shall submit a plan for its use of the loan proceeds and for the repayment of the loan. Within sixty (60) days after receipt of each application, the board shall meet to consider the application and to review its accuracy and completeness and to determine the need for the loan. The board shall authorize a loan to an entity that makes an application if the board approves its accuracy and completeness and determines that there is a need for the loan and an adequate method of repayment.
(c) The state board of finance shall determine the terms of each loan, which must include the following:
(1) The duration of the loan, which must not exceed twelve (12) years.
(2) The repayment schedule of the loan, which must provide that no payments are due during the first two (2) years of the loan.
(3) A variable rate of interest to be determined by the board and adjusted annually. The interest rate must be the greater of:
(A) five percent (5%); or
(B) two-thirds (2/3) of the interest rate for fifty-two (52) week United States Treasury bills on the anniversary date of the loan, but not to exceed ten percent (10%).
(4) The amount of the loan or loans, which may not exceed the maximum amounts established for the entity by this section.
(5) Any other conditions specified by the board.
(d) An entity may borrow money under this section by adoption of an ordinance or a resolution and, as set forth in IC 5-1-14, may use any source of revenue to repay a loan under this section. This section constitutes complete authority for the entity to borrow from the fund. If an entity described in subsection (i) fails to make any repayments of a loan, the amount payable shall be withheld by the auditor of state from any other money payable to the consolidated city. If any other entity described in this section fails to make any repayments of a loan, the amount payable shall be withheld by the auditor of state from any other money payable to the entity. The amount withheld shall be transferred to the fund to the credit of the entity.
(e) A loan under this section may be made to a city located in a county having a population of more than twenty-five thousand (25,000) but less than twenty-five thousand eight hundred (25,800) for the city's waterworks facility. The amount of the loan may not exceed one million six hundred thousand dollars ($1,600,000).
(f) A loan under this section may be made to a city the territory of which is included in part within the Lake Michigan corridor (as defined in IC 14-13-3-2, before its repeal) for a marina development project. As a part of its application under subsection (b), the city must include the following:
(1) Written approval by the Lake Michigan marina development

commission of the project to be funded by the loan proceeds.
(2) A written determination by the commission of the amount needed by the city, for the project and of the amount of the maximum loan amount under this subsection that should be lent to the city.
The maximum amount of loans available for all cities that are eligible for a loan under this subsection is eight million six hundred thousand dollars ($8,600,000).
(g) A loan under this section may be made to a county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000) for use by the airport authority in the county for the construction of runways. The amount of the loan may not exceed seven million dollars ($7,000,000). The county may lend the proceeds of its loan to an airport authority for the public purpose of fostering economic growth in the county.
(h) A loan under this section may be made to a city having a population of more than sixty thousand (60,000) but less than sixty-five thousand (65,000) for the construction of parking facilities. The amount of the loan may not exceed three million dollars ($3,000,000).
(i) A loan or loans under this section may be made to a consolidated city, a local public improvement bond bank, or any board, authority, or commission of the consolidated city to fund economic development projects under IC 36-7-15.2-5 or to refund obligations issued to fund economic development projects. The amount of the loan may not exceed thirty million dollars ($30,000,000).
(j) A loan under this section may be made to a county having a population of more than thirteen thousand (13,000) but less than fourteen thousand (14,000) for extension of airport runways. The amount of the loan may not exceed three hundred thousand dollars ($300,000).
(k) A loan under this section may be made to Covington Community School Corporation to refund the amount due on a tax anticipation warrant loan. The amount of the loan may not exceed two million seven hundred thousand dollars ($2,700,000), to be paid back from any source of money that is legally available to the school corporation. Notwithstanding subsection (b), the school corporation must apply for the loan before June 30, 2010. Notwithstanding subsection (c), repayment of the loan shall be made in equal installments over five (5) years with the first installment due not more than six (6) months after the date loan proceeds are received by the school corporation.
(l) IC 6-1.1-20 does not apply to a loan made by an entity under this section.
(m) As used in this section, "entity" means a governmental entity authorized to obtain a loan under subsections (e) through (k).
As added by P.L.380-1987(ss), SEC.2. Amended by P.L.5-1988, SEC.22; P.L.22-1988, SEC.2; P.L.12-1992, SEC.13; P.L.1-1995,

SEC.33; P.L.170-2002, SEC.10; P.L.182-2009(ss), SEC.53; P.L.197-2011, SEC.3; P.L.119-2012, SEC.8.

IC 4-10-18-11
Limitations on loans
Sec. 11. (a) A loan under section 10 of this chapter from the fund is payable only from the amount of money remaining in the fund after the appropriations required by this chapter have been made.
(b) This section and section 10 of this chapter do not create an obligation of:
(1) the state; or
(2) the fund;
to honor any loan applications to the extent that the total amount of loans approved by the state board of finance exceeds the amount of money available for loans at the time loans are paid.
As added by P.L.380-1987(ss), SEC.3.

IC 4-10-18-12
Appropriation to underground storage tank excess liability fund
Sec. 12. If the amount of money in the underground petroleum storage tank excess liability fund established by IC 13-23-7-1 reaches zero (0), ten million dollars ($10,000,000) shall be transferred to the underground petroleum storage tank excess liability fund from the fund if the:
(1) underground petroleum storage tank financial assurance board recommends that the appropriation should be made; and
(2) budget committee approves the appropriation.
As added by P.L.13-1990, SEC.2. Amended by P.L.1-1996, SEC.24.

IC 4-10-18-13
Sale of loan; deposit of proceeds
Sec. 13. (a) The state board of finance constituted by IC 4-9.1-1-1 shall promptly sell from the fund, and the board for depositories created by IC 5-13-12-1 shall promptly purchase from the fund, the loan made by the board of finance under section 10(i) of this chapter.
(b) The loan shall be sold by the board of finance and purchased by the board for depositories at a purchase price equal to the total of:
(1) the principal amount of the loan;
(2) the deferred interest payable thereon; and
(3) accrued interest to the date of purchase by the board for depositories.
(c) Proceeds of the sale of the loan, less the reasonable expenses incurred by the board of finance and the board for depositories in connection with the sale, shall be deposited by the board of finance in a segregated account in the fund (to be known as the economic growth initiatives account) for the purpose of providing grants for the purposes described in section 15 of this chapter.
As added by P.L.28-1993, SEC.2.

IC 4-10-18-14 Investment of proceeds; reversion
Sec. 14. (a) The treasurer of state shall invest the money in the economic growth initiatives account not currently needed to further the purposes of the account in the same manner as other public funds may be invested. Income from these investments shall be deposited in the fund, but not the account, and any losses from the investments shall be charged against the fund, but not the account.
(b) Expenses of managing the economic growth initiatives account shall be paid from money in the account.
(c) Money in the economic growth initiatives account does not revert to the fund or the state general fund at the end of a state fiscal year. However, if the account is abolished, money in the account shall be deposited in the fund.
(d) If no grant agreement for a qualified economic growth initiative for a government building that is to be occupied by an agency of the federal government has been executed and delivered under section 16 of this chapter before March 1, 1994:
(1) the money in the account reverts to the fund on March 1, 1994; and
(2) the auditor of state shall abolish the account on March 1, 1994.
As added by P.L.28-1993, SEC.3.

IC 4-10-18-15
Use of proceeds
Sec. 15. (a) Money in the economic growth initiatives account may be used only for grants to or for the benefit of political subdivisions for costs of qualified economic growth initiatives.
(b) Making grants for qualified economic growth initiatives under this chapter will serve a public purpose by creating and retaining jobs and promoting economic growth and development within Indiana and will serve essential governmental functions and public activities within Indiana.
As added by P.L.28-1993, SEC.4.

IC 4-10-18-16
Grants
Sec. 16. (a) Grants to or on behalf of political subdivisions for qualified economic growth initiatives shall be made by the Indiana economic development corporation established by IC 5-28-3-1.
(b) Each grant shall be made under a grant agreement by and between:
(1) the Indiana economic development corporation; and
(2) the political subdivision proposing the economic growth initiative or the person (as defined in IC 36-1-2-12) acting on behalf of the political subdivision.
(c) Each grant agreement shall describe in detail:
(1) the qualified economic growth initiative;
(2) the financing plan by the political subdivision proposing the economic growth initiative or by the person acting on behalf of

the political subdivision; and
(3) the estimated cost of the economic growth initiative and all sources of money for the initiative.
(d) The Indiana economic development corporation may not execute and deliver a grant agreement under this section, and no money may be disbursed from the economic growth initiatives account, until the grant agreement has been:
(1) reviewed by the budget committee established by IC 4-12-1-3; and
(2) approved by the budget agency established by IC 4-12-1-3.
(e) In addition to the requirements of subsection (d), no money may be disbursed for a grant from the economic growth initiatives account without an appropriation made by the general assembly for that purpose, unless the grant is for a qualified economic growth initiative for a government building that is to be occupied by an agency of the federal government.
(f) Not more than twenty-five percent (25%) of any grant may be used for training or retraining employees whose jobs will be created or retained as a result of the economic growth initiative.
As added by P.L.28-1993, SEC.5. Amended by P.L.4-2005, SEC.6.



CHAPTER 19. LOCAL INFRASTRUCTURE REVOLVING FUND

IC 4-10-19-2
"Political subdivision" defined
Sec. 2. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-3
Purpose; administration by budget agency
Sec. 3. The local infrastructure revolving fund is established for the purpose of providing funds to local governments for infrastructure projects. The fund shall be administered by the budget agency.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-4
Administration of fund; methods for financing infrastructure; annual report on projects funded
Sec. 4. (a) In administering the fund, the budget agency shall do the following:
(1) Monitor infrastructure finance needs and the availability and cost of capital.
(2) Provide financial management of investment pools and financial services associated with loans.
(3) Explore and evaluate capital financing techniques.
(4) Explore methods for the state to enhance the credit quality of municipal bond issues at a minimum cost to the state.
(b) The Indiana department of transportation, Indiana department of environmental management, and any other appropriate state agency, in consultation with the budget agency, shall advise political subdivisions on methods for financing infrastructure.
(c) The budget agency shall annually present a report to the budget committee that describes the projects funded under this chapter.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-5
Powers of budget agency
Sec. 5. Subject to the written procedures developed under section 6 of this chapter, the budget agency may do the following:
(1) Loan money from the fund to a political subdivision.
(2) Use the money in the fund: (A) for debt financing;
(B) for grants;
(C) for loan guarantees;
(D) to manage leverage loan programs for new construction through recapitalization of funds;
(E) to refinance and purchase political subdivision debt;
(F) to guarantee political subdivision loans;
(G) to make bond and debt service reserve insurance payments; and
(H) to guarantee debt service reserve funds;
for a political subdivision.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-6
Procedures for allocation of money to projects; application
Sec. 6. (a) The budget agency shall establish a written procedure for allocating money to projects described in section 7 of this chapter.
(b) The procedure established under this section must include at least the following:
(1) An application procedure to identify projects that qualify for funding.
(2) Criteria for establishing priority of projects.
(3) Procedures for selecting projects.
(4) Procedures for reporting the results of the selection process and the status of projects to the budget committee.
(c) To apply for a loan or grant from the fund, a political subdivision must submit an application that contains at least the following information:
(1) A description of the infrastructure for which the loan or grant is sought;
(2) An estimate of the cost of constructing or improving the infrastructure, including the cost of designing the infrastructure;
(3) Any other information required by the budget agency in accordance with the procedure established under this section.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-7
Use of loan or grant; requirements for grant
Sec. 7. (a) A loan or grant from the fund must be used by a political subdivision to establish or improve only the following infrastructure needs:
(1) Wastewater treatment projects, sewer systems, and drinking water systems, and extending water lines and installing hydrants for fire protection.
(2) Cargo, reliever, and general aviation airports, as classified by the Federal Aviation Administration on January 1, 1996.
(3) Juvenile detention centers.
(4) Infrastructure or local public improvements needed for the rehabilitation, redevelopment, economic development, and

reuse of military base property acquired from the federal government by a reuse authority established under IC 36-7-30 or a redevelopment authority operating under IC 36-7-14.5-12.5.
(5) Highways, roads, streets, and public mass transportation systems for communities.
(b) A grant from the fund must:
(1) not exceed ten percent (10%) of the total project cost or five million dollars ($5,000,000), whichever is less; and
(2) be made in conjunction with the adoption of a resolution by a political subdivision that sets forth the political subdivision's commitment of revenues to the infrastructure project for which the grant is made.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-8
Requirements for loan; loan agreement; exceptions to loan amount limitations
Sec. 8. (a) A loan from the fund must:
(1) have an interest rate of not more than a rate that the state board of finance determines does not exceed current market rates for that type of loan;
(2) have a term of not more than twenty (20) years;
(3) except as provided in subsection (c), not exceed ten percent (10%) of the total project cost or five million dollars ($5,000,000), whichever is less;
(4) be made in conjunction with the adoption of a resolution by a political subdivision that sets forth the political subdivision's commitment of revenues to the infrastructure project for which the loan is made;
(5) provide for amortization to begin not later than one (1) year after construction of the project ends;
(6) be accompanied by:
(A) all papers and opinions required by the budget agency;
(B) an opinion of a bond counsel;
(C) a certification and guarantee of signatures; and
(D) a certification that, as of the date of the loan, no litigation is pending challenging the validity of, or entry into, the loan or any security for the loan; and
(7) be repaid.
(b) Unless otherwise provided by the procedure established under section 6 of this chapter, a political subdivision that receives a loan from the fund shall enter into a loan agreement. A loan agreement is a valid, binding, and enforceable agreement of the political subdivision.
(c) A loan from the fund that is associated with a project under Section 350 of the National Highway System Act of 1995, Public Law 104-59, or subsequent laws authorizing the state infrastructure bank program may exceed the loan amount limitations described in subsection (a)(3). As added by P.L.13-1996, SEC.1. Amended by P.L.20-1997, SEC.1.

IC 4-10-19-9
Expenses
Sec. 9. The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-10
Investment of money in fund
Sec. 10. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-11
No reversion to state general fund
Sec. 11. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.13-1996, SEC.1.



CHAPTER 21. BUSINESS CYCLE STATE SPENDING CONTROLS

IC 4-10-21-2
State spending cap formula
Sec. 2. (a) For the state fiscal year beginning July 1, 2003, and ending June 30, 2004, the state spending cap is equal to the result determined under STEP THREE of the following formula:
STEP ONE: Determine the sum of the total of the appropriations made from the state general fund and the property tax replacement fund (including continuing appropriations) for the state fiscal year beginning July 1, 2002, and ending June 30, 2003.
STEP TWO: Subtract from the STEP ONE result two hundred forty-three million dollars ($243,000,000), which is the amount of certain reversions made by state agencies.
STEP THREE: Multiply the STEP TWO result by one and thirty-five thousandths (1.035).
(b) For the state fiscal year beginning July 1, 2004, and ending June 30, 2005, the state spending cap is equal to the product of the result determined under subsection (a) multiplied by one and thirty-five thousandths (1.035).
(c) The state spending cap for a state fiscal year beginning after June 30, 2005, is equal to the product of the state spending growth quotient for the state fiscal year determined under section 3 of this chapter multiplied by the state spending cap for the immediately preceding state fiscal year.
(d) The state spending cap imposed under this section is increased in the initial state fiscal year in which the state receives additional revenue for deposit in the state general fund as a result of the enactment of a law that:
(1) establishes a new tax or fee after June 30, 2002;
(2) increases the rate of a previously enacted tax or fee after June 30, 2002; or
(3) reduces or eliminates an exemption, a deduction, or a credit against a previously enacted tax or fee after June 30, 2002.
The amount of the increase is equal to the average revenue that the budget agency estimates will be raised by the legislative action in the initial two (2) full state fiscal years in which the legislative change is in effect.
(e) The state spending cap imposed under this section is decreased in the initial state fiscal year in which the state is affected by a decrease in revenue deposited in the state general fund as the result of the enactment of a law that: (1) eliminates a tax or fee after June 30, 2002;
(2) eliminates any part of a tax rate or fee after June 30, 2002; or
(3) establishes or increases an exemption, a deduction, or a credit against a tax or fee after June 30, 2002.
The amount of the decrease is equal to the average revenue that the budget agency estimates will be lost as a result of the legislative action in the initial two (2) full state fiscal years in which the legislative change is in effect.
As added by P.L.192-2002(ss), SEC.4. Amended by P.L.146-2008, SEC.10.

IC 4-10-21-3
State spending growth quotient; calculation by budget agency
Sec. 3. The budget agency shall compute a new state spending growth quotient under this section before December 31 in 2004 and each even-numbered year thereafter. The state spending growth quotient determined under this section applies to each of the state fiscal years in the immediately following biennial budget period. The state spending growth quotient to be used in the biennial budget period is the amount determined under STEP FOUR of the following formula:
STEP ONE: For each of the six (6) calendar years immediately preceding the beginning of the first state fiscal year in a biennial budget period, divide the Indiana nonfarm personal income for the calendar year by the Indiana nonfarm personal income for the calendar year immediately preceding that calendar year.
STEP TWO: Determine the sum of the STEP ONE results.
STEP THREE: Divide the STEP TWO result by six (6).
STEP FOUR: Determine the lesser of the following:
(A) The STEP THREE quotient.
(B) One and six-hundredths (1.06).
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-4
Determination of Indiana nonfarm personal income
Sec. 4. For purposes of section 3 of this chapter, Indiana nonfarm personal income is the estimate of total nonfarm personal income for Indiana in a calendar year as computed by the federal Bureau of Economic Analysis before December 31 immediately preceding the beginning of the first state fiscal year in a biennial budget period, using any:
(1) actual data available for the calendar year; and
(2) estimated data for the calendar year whenever actual data is not available.
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-5
Prohibition on spending exceeding state spending cap Sec. 5. (a) The maximum total amount that may be expended in a state fiscal year from the state general fund and the counter-cyclical revenue and economic stabilization fund is the least of the following:
(1) Subject to sections 6 and 7 of this chapter, the state spending cap for the state fiscal year.
(2) The amount appropriated by the general assembly from the state general fund and the counter-cyclical revenue and economic stabilization fund.
(3) The amount of money available in the state general fund and the counter-cyclical revenue and economic stabilization fund to pay expenditures.
(b) Subject to sections 6 and 7 of this chapter, if the state spending cap for the state fiscal year is less than the amount appropriated by the general assembly in the state fiscal year from the state general fund and the counter-cyclical revenue and economic stabilization fund, the budget agency shall reduce the amounts available for expenditure from the state general fund and the counter-cyclical revenue and economic stabilization fund in the state fiscal year by using the procedures in IC 4-13-2-18.
As added by P.L.192-2002(ss), SEC.4. Amended by P.L.146-2008, SEC.11.

IC 4-10-21-6
Exclusions from state spending cap
Sec. 6. The following expenditures that would otherwise be subject to this chapter shall be excluded from all computations and determinations related to a state spending cap:
(1) Expenditures derived from money deposited in the state general fund and the counter-cyclical revenue and economic stabilization fund from any of the following:
(A) Gifts.
(B) Federal funds.
(C) Dedicated funds.
(D) Intergovernmental transfers.
(E) Damage awards.
(F) Property sales.
(2) Expenditures for any of the following:
(A) Transfers of money among the state general fund and the counter-cyclical revenue and economic stabilization fund.
(B) Reserve fund deposits.
(C) Refunds of intergovernmental transfers.
(D) Payment of judgments against the state and settlement payments made to avoid a judgment against the state, other than a judgment or settlement payment for failure to pay a contractual obligation or a personnel expenditure.
(E) Distributions or allocations of state tax revenues to a unit of local government under IC 36-7-13, IC 36-7-26, IC 36-7-27, IC 36-7-31, or IC 36-7-31.3.
(F) Motor vehicle excise tax replacement payments that are derived from amounts transferred to the state general fund

from the lottery and gaming surplus account of the build Indiana fund.
(G) Distributions of state tax revenues collected under IC 7.1 that are payable to cities and towns.
As added by P.L.192-2002(ss), SEC.4. Amended by P.L.146-2008, SEC.12.

IC 4-10-21-7
Exemptions by action of general assembly
Sec. 7. (a) An appropriation otherwise subject to the state spending cap limitation imposed by section 5 of this chapter shall be treated as exempt from the state spending cap limitation only if the general assembly specifically exempts the appropriation from the state spending cap in clear and unambiguous language contained in the bill making the appropriation.
(b) The following language shall be treated as meeting the requirements of subsection (a):
"The general assembly waives the state spending cap limitation imposed by IC 4-10-21-5 for the state fiscal year beginning July 1, (insert the applicable year), and ending June 30, (insert the applicable year), for the following appropriation: (insert the language of the appropriation). Notwithstanding IC 4-10-21-5(a)(1), the budget agency may allot appropriations for the appropriation without making any reduction under IC 4-10-21-5(b).".
(c) Language in a bill such as "Notwithstanding IC 4-10-21" or "IC 4-10-21 does not apply to this appropriation" shall not be treated as meeting the requirements of subsection (a). The budget agency may consider the language described in this subsection or other language that does not meet the requirements of subsection (a) only in determining which appropriations to make available for expenditure under section 5(b) of this chapter.
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-8
Annual report; budget agency
Sec. 8. Not earlier than December 1 and not later than the first session day of the general assembly after December 31 of each even-numbered year, the budget agency shall submit a report in an electronic format under IC 5-14-6 to the executive director of the legislative services agency that includes at least the following information:
(1) The state spending cap for each of the state fiscal years in the immediately following biennial budget period.
(2) The supporting data and calculations necessary for a person to independently verify the manner in which the state spending caps described in subdivision (1) were determined.
As added by P.L.192-2002(ss), SEC.4. Amended by P.L.28-2004, SEC.34.



CHAPTER 22. USE OF EXCESS RESERVES

IC 4-10-22-1 Version b
Calculation of state reserves
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. After the end of each odd-numbered state fiscal year, the office of management and budget shall calculate in the customary manner the total amount of state reserves as of the end of the state fiscal year. The office of management and budget shall make the calculation not later than July 31 of each odd-numbered year.
As added by P.L.229-2011, SEC.44. Amended by P.L.160-2012, SEC.2.

IC 4-10-22-2 Version a
Determination of excess reserves; presentation to budget committee
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2. If the total amount of state reserves calculated by the office of management and budget exceeds ten percent (10%) of the general revenue appropriations for the current state fiscal year, and if the accounts payable by the state at the end of the preceding state fiscal year are not unusually large as a percentage of the total amount of state reserves (as compared to recent history), the governor shall make a presentation to the state budget committee regarding the disposition of excess state reserves under section 3 of this chapter. The presentation must be made not later than September 30 of the year.
As added by P.L.229-2011, SEC.44.

IC 4-10-22-2 Version b
Determination of excess reserves; presentation to budget committee
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2. If:
(1) the total amount of state reserves calculated by the office of

management and budget exceeds twelve and five-tenths percent (12.5%) of the general revenue appropriations for the current state fiscal year; and
(2) the accounts payable by the state at the end of the preceding state fiscal year are not unusually large as a percentage of the total amount of state reserves (as compared to recent history);
the governor shall make a presentation to the state budget committee regarding the disposition of excess state reserves under section 3 of this chapter. The presentation must be made not later than September 30 of each odd-numbered year.
As added by P.L.229-2011, SEC.44. Amended by P.L.160-2012, SEC.3.

IC 4-10-22-3
Transfer of excess reserves
Sec. 3. After completing the presentation to the state budget committee described in section 2 of this chapter, the governor shall do the following:
(1) If the amount of excess reserves on June 30 of any year is less than fifty million dollars ($50,000,000), the governor shall carry over the excess reserves to each subsequent year until the total excess reserves, including any carryover amount, equal at least fifty million dollars ($50,000,000). In the year that the total excess reserves equal at least fifty million dollars ($50,000,000), the excess reserves shall be used as provided in subdivision (2).
(2) If in any year the amount of the excess reserves is fifty million dollars ($50,000,000) or more, the governor shall do the following:
(A) If the year is calendar year 2012, transfer fifty percent (50%) of the excess reserves as follows:
(i) To the pension plans for the state police, conservation officers, judges, and prosecuting attorneys to increase the funded amount of each of these plans to eighty percent (80%). The funded amount for each plan described in this item is to be determined as of June 30 of the immediately preceding year, and, if the amount of money available for transfer is less than the amount needed to increase all these plans' funded amount to eighty percent (80%), the transfers shall be made in the priority of each plan's unfunded liability so that the funded amount of the plan with the least unfunded liability is raised to eighty percent (80%) first.
(ii) To the pension stabilization fund established by IC 5-10.4-2-5 for the purposes of the pension stabilization fund, if money remains after satisfying item (i).
If the year begins after December 31, 2012, transfer fifty percent (50%) of any excess reserves to the pension stabilization fund established by IC 5-10.4-2-5 for the purposes of the pension stabilization fund. (B) Use fifty percent (50%) of any excess reserves for the purposes of providing an automatic taxpayer refund under section 4 of this chapter.
As added by P.L.229-2011, SEC.44. Amended by P.L.160-2012, SEC.4.

IC 4-10-22-4
Refund of excess reserves to taxpayers
Sec. 4. The following apply if sufficient excess state reserves are available to provide an automatic taxpayer refund to each taxpayer eligible for a refund:
(1) To qualify for a refund, a taxpayer:
(A) must have filed an Indiana resident individual adjusted gross income tax return for the taxpayer's taxable year ending in the calendar year immediately preceding the calendar year in which a determination is made under section 1 of this chapter that the state has excess reserves; and
(B) must have adjusted gross income tax liability for the taxpayer's taxable year ending in the calendar year in which a determination is made under section 1 of this chapter that the state has excess reserves.
(2) The amount of the refund is determined for each qualifying taxpayer as follows:
STEP ONE: Determine the total amount of excess state reserves that under section 3 of this chapter are available to provide automatic taxpayer refunds.
STEP TWO: Determine the total number of taxpayers that qualify for a refund under subdivision (1).
STEP THREE: Determine the result of:
(A) the STEP ONE result; divided by
(B) the STEP TWO result;
as rounded to the nearest dollar.
(3) The refund is a refundable credit that shall first be applied as a credit against adjusted gross income tax liability in the taxpayer's taxable year in which a refund is provided. Any remaining unused credit shall be refunded to the taxpayer. The credit may not be carried forward.
(4) If an individual and the individual's spouse are both qualifying taxpayers for purposes of this section for a taxable year and file a joint Indiana resident individual adjusted gross income tax return for the taxable year:
(A) the individual and the individual's spouse are considered two (2) taxpayers for purposes of determining the amount of the refund under subdivision (2) for a qualifying taxpayer; and
(B) the amount of the refund that the individual and the individual's spouse are entitled to claim is equal to the amount of any refund determined under subdivision (2) for a qualifying taxpayer, multiplied by two (2). As added by P.L.229-2011, SEC.44. Amended by P.L.160-2012, SEC.5.

IC 4-10-22-5
Appropriation
Sec. 5. There is appropriated a sufficient amount in a state fiscal year to carry out this chapter.
As added by P.L.229-2011, SEC.44.






ARTICLE 11. LOANS OF STATE FUNDS AND MORTGAGES TO STATE

CHAPTER 1. PROCEDURES FOR COLLECTION OF LOANS

IC 4-11-1-2
Suits for recovery of loan; defense; loan greater than authorized by law; validity of title to land; liability of officers
Sec. 2. No borrower shall be permitted to defend any suit brought for the recovery of any such money on the ground that the officer who made the loan loaned a greater sum than the law authorized; nor shall any title to land, or lands and tenements, be deemed invalid because the mortgage upon which it was or may be sold was or is or may be for a sum greater than the law authorized to be loaned; provided, however, that this chapter shall not be so construed as to release any officer charged with the loaning of said funds, or any of them, or his or their securities, from any liability incurred after August 17, 1855, for breach of duty.
(Formerly: Acts 1855, c.54, s.2.) As amended by P.L.5-1984, SEC.39.

IC 4-11-1-3
Default; suits
Sec. 3. When any default is made in the payment of the principal or the interest of any loan from the sinking fund, surplus revenue fund, congressional township fund, college fund or any other of the trust or other funds of the state, suit shall, in the first instance, be brought upon the bond in every case where the obligor is considered responsible and where the mortgage is considered insufficient; and, ultimately, for any deficit, proceedings may be had upon the mortgage as now authorized.
(Formerly: Acts 1855, c.54, s.3.)

IC 4-11-1-4
Mortgage sales; state bidding in property; surplus sale proceeds Sec. 4. In all cases where the mortgagor is considered of doubtful solvency, and the property, when offered for sale, will not bring the amount due on the mortgage, the state herself may bid in the property for what the same may be deemed worth, and hold the mortgagor liable upon his bond for the deficiency: Provided, however, That if the state shall subsequently sell any land so bid in for more than the amount of principal, interest, damages and costs due from the mortgagor or mortgagors, he or they shall be entitled to the surplus.
(Formerly: Acts 1855, c.54, s.4.)

IC 4-11-1-5
Substitutions; diminishing security
Sec. 5. The laws limiting the amount to be loaned by the officers having charge of said funds shall not prevent substitutions, but such substitutions may be made by the borrower, or any third person by his consent where the officer having control of the fund believes the interest of the fund will not suffer thereby: Provided, The mortgaged security shall, in no case, be diminished, but may be increased, if deemed insufficient.
(Formerly: Acts 1855, c.54, s.5.)

IC 4-11-1-6
Repealed
(Repealed by P.L.126-2012, SEC.8.)



CHAPTER 2. RELEASE OF CERTAIN MORTGAGES TO STATE OR STATE TRUST FUNDS

IC 4-11-2-2
School fund mortgages; examination of records
Sec. 2. (a) Because there exists in recorder's offices in various counties a large number of school fund mortgages that:
(1) appear unsatisfied of record; and
(2) have been paid;
the county auditor of any county where the mortgaged lands are situated, when requested by the mortgagor or owner of the mortgaged lands, shall examine the ledgers or other records of the county auditor's office and compare the records with the receipts of money for school fund mortgages in the treasurer's office of the county.
(b) If, upon the examination and comparison, and according to all facts that are known to the county auditor, or that come to the county auditor's knowledge, the county auditor finds that a mortgage in the recorder's office of the county that appears unsatisfied of record has been paid, the county auditor shall make an entry of satisfaction upon the margin of the record in the recorder's office, showing the mortgage as paid.
(c) The mortgagor or owner of the lands shall pay to the county

auditor a fee of twenty-five cents ($0.25) for services provided under this section. The mortgagor or owner shall also pay to the recorder the county recorder's fee provided for releasing mortgages.
As added by P.L.2-2006, SEC.4.

IC 4-11-2-3
School fund mortgages; counties; settlement of claim
Sec. 3. If:
(1) a person has purchased and been granted a deed of conveyance to any lands sold for delinquent taxes by the county treasurer of any county;
(2) at the time when the lands were sold, there was an unpaid school fund loan, secured by mortgage, on the lands, and the mortgage was foreclosed by the county after the sale; and
(3) through the foreclosure proceedings, the county acquired title to the lands;
the board of commissioners of the county in which the lands are situated may pay to the person who holds the tax deed to the lands any sum that may be agreed upon, not exceeding the amount that the purchaser paid for the lands at the tax sale, together with an amount equal to any taxes that the purchaser of the lands paid, not including any interest, on the condition that the holder of the tax deed to the lands execute to the board of commissioners of the county a quitclaim deed to the lands. All expenditures authorized under this section shall be paid out of the county general fund without any appropriation being made for the expenditure.
As added by P.L.2-2006, SEC.5.



CHAPTER 3. RELEASE OF MORTGAGES TO SECURE LOANS OF UNITED STATES GOVERNMENT SURPLUS REVENUE FUNDS






ARTICLE 12. APPROPRIATIONS MANAGEMENT

CHAPTER 1. THE BUDGET AGENCY

IC 4-12-1-2
Definitions
Sec. 2. As used in this chapter unless a different meaning appears from the context:
(a) The word "committee" means the budget committee.
(b) The word "director" or the term "budget director" means the person who is director of the budget agency.
(c) The term "appointing authority" means the head of an agency of the state.
(d) The terms "agency of the state" or "agencies of the state" or

"state agency" or "state agencies" mean and include every office, officer, board, commission, department, division, bureau, committee, fund, agency, and, without limitation by reason of any enumeration herein, every other instrumentality of the state of Indiana, now existing or which may be created hereafter; every hospital, every penal institution and every other institutional enterprise and activity of the state of Indiana, wherever located; the universities and colleges supported in whole or in part by state funds; the judicial department of the state of Indiana; and all non-governmental organizations receiving financial support or assistance from the state of Indiana; but shall not mean nor include cities, towns, townships, school cities, school towns, school townships, school districts, nor other municipal corporations or political subdivisions of the state.
(e) The terms "budget bill," or "budget bills," shall mean a bill for an act, or two (2) or more such bills, prepared as authorized in this chapter, by which substantially all of the appropriations are made that are necessary and required to carry on state government for the budget period, if and when such bill is, or such bills are, enacted into law.
(f) The term "budget report" shall mean a written explanation of the budget bill or bills, and a general statement of the reasons for the appropriations therein and of the sources and extent of state income to meet such appropriations, together with such further parts as are required by law.
(g) The term "budget period" means that period of time for which appropriations are made in the budget bill or budget bills.
(Formerly: Acts 1961, c.123, s.2.) As amended by Acts 1977, P.L.28, SEC.2.

IC 4-12-1-3
Creation of budget agency; director; establishment of budget committee
Sec. 3. (a) A budget agency is created as an agency of the state. A director, appointed by the governor to serve at his will and pleasure, shall be the chief executive officer of the agency and shall be known as the budget director. The director shall receive the salary fixed by the governor and shall give all of his time to his office and the budget agency. He shall execute such bond as shall be approved by the governor, conditioned for the faithful discharge of his official duties, and an oath of office, and both shall be filed with the secretary of state.
(b) A budget committee consisting of five (5) regular members and four (4) alternate members is established: One (1) regular member is the budget director, while in office. The four (4) remaining regular members must be legislators selected in the following manner. Two (2) members must be senators appointed by the president pro tempore of the senate, one (1) of whom shall be nominated by the leader of the minority political party of the senate. Two (2) members must be representatives appointed by the speaker of the house of representatives, one (1) of whom shall be nominated

by the leader of the minority political party of the house of representatives. Legislative appointments to the budget committee shall be made within fifteen (15) days after the official selection of the president pro tempore of the senate and the speaker of the house of representatives. Each member appointed by the president pro tempore of the senate and each member appointed by the speaker of the house of representatives shall serve at the will and pleasure of his respective appointing leadership or until his term as a member of the general assembly expires, whichever is shorter. Vacancies occurring in the legislative appointments to the budget committee shall be filled for the unexpired term by the president pro tempore of the senate or speaker of the house last elected in like manner as if appointment to such vacant offices were being made originally. Nominations shall be made by the persons above mentioned in this section who were elected and selected at the last preceding session of the general assembly. When there is no such legislative officer entitled to fill vacancies, the governor shall fill such vacancies from among members and members-elect of the senate and of the house of representatives who are members of the same house and political party as the vacating member. Any such appointee of the governor shall serve for the unexpired term of the vacating member or until the first day of the next session of the general assembly.
The four (4) alternate members of the budget committee must be legislators selected in the manner described in this section for the appointment of the four (4) regular legislative members of the budget committee. An alternate member is entitled to participate in the budget committee meetings in the same manner as the regular members, except that he is entitled to vote only if the regular member from his respective house and political party is not present for the vote. The alternate members shall serve the same term of office as the regular members of the budget committee.
(Formerly: Acts 1961, c.123, s.3.) As amended by Acts 1977, P.L.28, SEC.3; P.L.3-1986, SEC.5.

IC 4-12-1-4
Deputy budget directors; staff members, assistants, employees, and clerks; experts
Sec. 4. (a) Two (2) offices are hereby created in the budget agency which shall be responsible to, and junior and subordinate to, the budget director. The persons to fill such offices shall be appointed by the governor to serve at his will and pleasure, shall not be adherents of the same political party, shall receive the salary fixed by the governor, shall give all of their time to the respective offices and to the budget agency, and each shall be a deputy budget director. The director shall designate the order in which such deputy directors shall serve in the place and stead of the budget director in the event of his disability or absence.
(b) The budget director is authorized to employ such staff members, assistants, employees and clerks as he shall require to discharge efficiently and economically the duties and functions and

rights and powers of the budget agency established hereby. Within this authority the director may employ on a part time or advisory basis the services of experts in the field of public revenue and public finance and the administration thereof as such services are desirable or necessary in the effective management and operation of the budget agency and in the discharge of its duties and functions.
(c) Promptly upon the receipt of a request therefor from the budget committee, the budget director shall provide such assistants, employees, clerks and experts as are reasonably required to permit prompt and efficient discharge of the duties and functions and work of the budget committee. To the extent that assistants, employees, clerks and experts ordinarily employed by the budget agency are available and are not required by the budget agency to execute and administer appropriations made by law, the budget director shall utilize these persons to serve the budget committee.
(Formerly: Acts 1961, c.123, s.4.) As amended by Acts 1977, P.L.28, SEC.4.

IC 4-12-1-5
Budget director, budget committee, deputy budget directors, officers, and employees; qualifications; financial interest in contracts and appropriations
Sec. 5. The budget director, and the members of the budget committee, and the deputy budget directors, and other officers and the employees of the budget agency shall be persons of known probity and shall possess adequate capacity and training for the work they are to do. No person shall be appointed budget director, or deputy budget director, or a member of the budget committee, or become an officer or employee of the budget agency who has any contract pending with the state, either directly or indirectly, or who shall be financially interested, directly or indirectly, in any appropriation made by law or in any requested appropriation which may come before the budget agency or the budget committee. Persons may be appointed or employed as above notwithstanding the foregoing limitations whose only financial interest in appropriations is in those for personal service from which they are or will be paid for service rendered under this chapter, or for service at any state agency, or for both services.
(Formerly: Acts 1961, c.123, s.5.) As amended by Acts 1977, P.L.28, SEC.5.

IC 4-12-1-6
State agencies; forms; reporting statistical data and information for budget bill or report
Sec. 6. When requested so to do by the governor, or by the budget director, other agencies of the state shall assist the budget agency in the effective discharge of its duties and functions. Any such agency shall employ its equipment and facilities to assist the budget agency to prepare the data and information for a recommended or final budget report and budget bill. The budget agency shall create and

prepare forms required for the administration of this chapter, and forms necessary for machine accounting to permit accumulation of statistical data and information required by the budget agency and the budget committee. Every state agency, except the universities and colleges, shall adopt such forms and reporting procedures as are created and prepared by the budget agency for administration and execution of appropriations made by law, when such forms and procedures have been otherwise approved in the manner required by law.
(Formerly: Acts 1961, c.123, s.6.) As amended by Acts 1977, P.L.28, SEC.6.

IC 4-12-1-7
Statements of state agencies; filing; examination; recommendations for budget report
Sec. 7. (a) On or before the first day of September, in any year that the budget director makes a request under this chapter, each and every state agency shall prepare and file with the budget agency on forms designated by it a written statement, showing in detail the following:
(1) The several amounts actually expended for the administration, operation, maintenance and support of such state agency for at least the two (2) fiscal years which ended immediately preceding such first day of September, and the several amounts estimated by such state agency to be actually expended for the fiscal year to end on June 30 following the next regular session of the general assembly; and the actual and estimated income of such state agency for like periods.
(2) An estimate of the necessary expenditures of such state agency for the proposed budget period as specified in the budget director's request beginning on the first day of July of the calendar year next succeeding the filing of such statement; such estimates or requests for appropriations to defray the estimated expenditures of such department shall be set forth separately for each fiscal year; and the estimated income of such state agency for like period.
(3) A written statement showing concisely the reasons for all estimated expenditures and requests for appropriations contemplated in the preceding subdivision (2), showing particularly the reason for any requested increase or decrease over former appropriations.
(4) Proposals for expenditures for new projects, special purposes or objects, construction, additions, building, improvements, undertakings or expansion of the work of any state agency requiring additional expenditures and capital outlays.
(5) Any other information related to the subject matter of the preceding subdivisions of this subsection (a), or otherwise required to effect the purposes of this chapter, to the extent the budget agency or budget committee deems such information

necessary or required, including when requested, citations to any statutes regulating, governing or providing for continuing annual appropriations, fees or other sources of income.
(b) The budget agency shall examine such written statements and review and analyze all of the information, data, estimates, requests for appropriations and for other authorizations to spend state funds as the several state agencies have prepared and filed them. As promptly as possible the budget agency shall complete its examination, review and analysis and shall prepare recommendations for a budget report, and from time to time shall submit these to the budget committee for its consideration at one of its meetings.
(Formerly: Acts 1961, c.123, s.7.) As amended by Acts 1977, P.L.28, SEC.7.

IC 4-12-1-8
Estimates for budget report; investigation and examination of state agencies; hearings by budget committee
Sec. 8. (a) In preparing the various estimates for the budget report, the budget agency may require any state agency to prepare and file with it additional or more detailed information and the director, or any duly authorized employee of the budget agency, may enter and investigate the operation of any state agency, and may examine its records as authorized by the director. A written report of the investigation and examination shall be prepared and filed in the budget agency. The foregoing report shall be made available to the budget committee for review and to aid in its determination of the several amounts or estimates for appropriations the budget committee may recommend for inclusion in the budget report and in the budget bills prepared pursuant to the authority of this chapter.
(b) Upon its own initiative or at the request of any state agency, the budget committee may arrange a hearing or hearings devoted to any matter pertinent to the preparation of a budget report and budget bill at which representatives of the interested state agency, or any citizen, may appear and be heard. As allowed by the committee's policies and procedures, general information and relevant and material evidence, and explanation and argument may then be presented to the budget committee members that will assist them in the performance of their respective duties under this chapter.
(Formerly: Acts 1961, c.123, s.8.) As amended by Acts 1977, P.L.28, SEC.8.

IC 4-12-1-9
Budget report; budget bill; governor's duties; distribution of copies of bill; general assembly committee hearings
Sec. 9. (a) The budget agency shall assist the budget committee in the preparation of the budget report and the budget bill, using the recommendations and estimates prepared by the budget agency and the information obtained through investigation and presented at hearings. The budget committee shall consider the data, information, recommendations and estimates before it and, to the extent that there

is agreement on items, matters and amounts between the budget agency and a majority of the members of the budget committee, the committee shall organize and assemble a budget report and a budget bill or budget bills. In the event the budget agency and a majority of the members of the budget committee shall differ upon any item, matter, or amount to be included in such report and bills, the recommendation of the budget agency shall be included in the budget bill or bills, and the particular item, matter or amount, and the extent of and reasons for the differences between the budget agency and the budget committee shall be stated fully in the budget report. Before the second Monday of January, in the year immediately after preparation, the budget report and the budget bill or bills shall be submitted to the governor by the budget committee. The governor shall deliver to the house members of the budget committee such bill or bills for introduction into the house of representatives.
(b) Whenever during the period beginning thirty (30) days prior to a regular session of the general assembly the budget report and budget bill or bills have been completed and printed and are available for distribution, upon the request of a member of the general assembly an informal distribution of one (1) copy of each such document shall be made by the budget committee to such members. During business hours, and as may be otherwise required during sessions of the general assembly, the budget agency shall make available to the members of the general assembly so much as they shall require of its accumulated staff information, analyses and reports concerning the fiscal affairs of the state and the current budget report and budget bill or bills.
(c) The budget report shall include at least the following five (5) parts;
(1) A statement of budget policy, including but not limited to recommendations with reference to the fiscal policy of the state for the coming budget period, and describing the important features of the budget.
(2) A general budget summary setting forth the aggregate figures of the budget to show the total proposed expenditures and the total anticipated income, and the surplus or deficit.
(3) The detailed data on actual receipts and expenditures for the previous fiscal year or two (2) fiscal years depending upon the length of the budget period for which the budget bill or bills is proposed, the estimated receipts and expenditures for the current year, and for the ensuing budget period, and the anticipated balances at the end of the current fiscal year and the ensuing budget period. Such data shall be supplemented with necessary explanatory schedules and statements, including a statement of any differences between the recommendations of the budget agency and of the budget committee.
(4) A description of the capital improvement program for the state and an explanation of its relation to the budget.
(5) The budget bills.
(d) The budget report shall cover and include all special and

dedicated revenue funds as well as the general revenue fund and shall include the estimated amounts of federal aids, for whatever purpose provided, together with estimated expenditures therefrom.
(e) The budget agency shall furnish the governor with any further information required concerning the budget, and upon request shall attend hearings of committees of the general assembly on the budget bills.
(Formerly: Acts 1961, c.123, s.9; Acts 1967, c.96, s.1.) As amended by Acts 1977, P.L.28, SEC.9.

IC 4-12-1-10
Budget committee; meetings; time
Sec. 10. The budget committee shall meet at least once during the two (2) month period after adjournment of each regular session of the general assembly sine die and upon call of the chairman. The committee shall fix the time and place for such meetings.
(Formerly: Acts 1961, c.123, s.10.) As amended by Acts 1977, P.L.28, SEC.10; P.L.134-2012, SEC.2.

IC 4-12-1-11
Budget committee; functions; compensation
Sec. 11. (a) In addition to cooperating in the preparation of a recommended budget report and budget bill as herein provided, the chief functions of the budget committee shall be to serve as liaison between the legislative and executive, including the administrative branches of government, and to provide information to the general assembly with respect to the management of state fiscal affairs so that it may have a better insight into the budgetary and appropriation needs of the various state agencies. To perform such functions the budget committee may:
(1) Select a chairman and such other officers as the members desire, and hold meetings at stated intervals, and on call of the chairman.
(2) Make such policies and procedures concerning its organization and operation as are deemed advisable but IC 4-22-2 shall not apply thereto.
(3) Have access to all files, information gathered and reports of the budget agency.
(4) Inspect any state agency in order to obtain accurate information concerning its budgetary needs and fiscal management, and examine all of its records and books of account.
(5) Subpoena witnesses and records, examine witnesses under oath, hold hearings, and exercise all the inherent powers of an interim legislative committee for study of budgetary affairs and fiscal management.
(6) Attend meetings of appropriate committees of the general assembly and furnish it with information and advice.
(7) Make such general or special reports to the budget agency and to the general assembly as are deemed advisable. A report

to the general assembly under this subdivision must be in an electronic format under IC 5-14-6.
(b) The salary per diem of the legislative members of the budget committee is seventy dollars ($70) per day each for the time necessarily employed in the performance of their duties, and as provided by law all necessary traveling and hotel expenses, in addition to their legislative salary and legislative expense allowance, fixed by law as members of the general assembly. However, the salary per diem provided in this section is in lieu of any other per diem allowances available for the same day to legislative members of the budget committee in their capacity as members of other legislative committees or commissions.
(Formerly: Acts 1961, c.123, s.11.) As amended by Acts 1977, P.L.28, SEC.11; P.L.28-2004, SEC.35.

IC 4-12-1-11.5
Agency action requiring budget committee review; placement on committee agenda
Sec. 11.5. For purposes of any statute that requires budget committee review before an action may be taken by a state agency or other entity, budget committee review is considered to have taken place when the action requiring review has been included on an approved agenda of the budget committee in the part of the agenda concerning review items.
As added by P.L.224-2003, SEC.278.

IC 4-12-1-12
Appropriation lists; allotment system; transfer; emergency or contingency appropriations
Sec. 12. (a) Within forty-five (45) days following the adjournment of the regular session of the general assembly, the budget agency shall examine the acts of such general assembly and, with the aid of its own records and those of the budget committee, shall prepare a complete list of all appropriations made by law for the budget period beginning on July 1 following such regular session, or so made for such other period as is provided in the appropriation. While such list is being made by it the budget agency shall review and analyze the fiscal status and affairs of the state as affected by such appropriations. A written report thereof shall be made and signed by the budget director and shall be transmitted to the governor and the auditor of state. The report shall be transmitted in an electronic format under IC 5-14-6 to the general assembly.
(b) Not later than the first day of June of each calendar year, the budget agency shall prepare a list of all appropriations made by law for expenditure or encumbrance during the fiscal year beginning on the first day of July of that calendar year.
(c) Within sixty (60) days following the adjournment of any special session of the general assembly, or within such shorter period as the circumstances may require, the budget agency shall prepare for and transmit to the governor and members of the general assembly

and the auditor of state, like information and a list of sums appropriated, all as is done upon the adjournment of a regular session, pursuant to subsections (a) and (b) of this section to the extent the same are applicable. The budget agency shall transmit any information under this subsection to the general assembly in an electronic format under IC 5-14-6.
(d) The budget agency shall administer the allotment system provided in IC 4-13-2-18.
(e) The budget agency may transfer, assign, and reassign any appropriation or appropriations, or parts of them, excepting those appropriations made to the Indiana state teacher's retirement fund established by IC 5-10.4-2, made for one specific use or purpose to another use or purpose of the agency of state to which the appropriation is made, but only when the uses and purposes to which the funds transferred, assigned and reassigned are uses and purposes the agency of state is by law required or authorized to perform. No transfer may be made as in this subsection authorized unless upon the request of and with the consent of the agency of state whose appropriations are involved. Except to the extent otherwise specifically provided, every appropriation made and hereafter made and provided, for any specific use or purpose of an agency of the state is and shall be construed to be an appropriation to the agency, for all other necessary and lawful uses and purposes of the agency, subject to the aforesaid request and consent of the agency and concurrence of the budget agency.
(f) One (1) or more emergency or contingency appropriations for each fiscal year or for the budget period may be made to the budget agency. Such appropriations shall be in amounts definitely fixed by law, or ascertainable or determinable according to a formula, or according to appropriate provisions of law taking into account the revenues and income of the agency of state. No transfer shall be made from any such appropriation to the regular appropriation of an agency of the state except upon an order of the budget agency made pursuant to the authority vested in it hereby or otherwise vested in it by law.
(Formerly: Acts 1961, c.123, s.12; Acts 1972, P.L.31, SEC.1.) As amended by Acts 1977, P.L.28, SEC.12; P.L.28-2004, SEC.36; P.L.2-2006, SEC.6; P.L.146-2008, SEC.13.

IC 4-12-1-12.5
"Block grant" defined; transfers of funds
Sec. 12.5. (a) As used in this section, "block grant" means a block grant established by the federal Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35).
(b) The governor may transfer funds between block grants only in an amount authorized by state law.
As added by Acts 1982, P.L.21, SEC.2.

IC 4-12-1-13
Inspection of state institutions; compensation of state employees;

review by budget agency
Sec. 13. (a) During the interval between sessions of the general assembly, the budget agency shall make regular or, at the request of the governor, special inspections of the respective institutions of the state supported by public funds. The budget agency shall report regularly to the governor relative to the physical condition of such institutions, and any contemplated action of the institution on a new or important matter, and on any other subject which such agency may deem pertinent or on which the governor may require information. The budget agency shall likewise familiarize itself with the best and approved practices in each of such institutions and supply such information to other institutions to make their operation more efficient and economical.
(b) Except as to officers and employees of state educational institutions, the executive secretary of the governor, the administrative assistants to the governor, the elected officials, and persons whose salaries or compensation are fixed by the governor pursuant to law, the annual compensation of all persons employed by agencies of the state shall be subject to the approval of the budget agency. Except as otherwise provided by IC 4-15-2.2, the budget agency shall establish classifications and schedules for fixing compensation, salaries and wages of all classes and types of employees of any state agency or state agencies, and any and all other such classifications affecting compensation as the budget agency shall deem necessary or desirable. The classifications and schedules thus established shall be filed in the office of the budget agency. Requests by an appointing authority for salary and wage adjustments or personal service payments coming within such classifications and schedules shall become effective when approved by, and upon the terms of approval fixed by, the budget agency. All personnel requests pertaining to the staffing of programs or agencies supported in whole or in part by federal funds are subject to review and approval by the state personnel department under IC 4-15-2.2.
(c) The budget agency shall review and approve, for the sufficiency of funds, all payments for personal services which are submitted to the auditor of state for payment.
(d) The budget agency shall review all contracts for personal services or other services and no contract for personal services or other services may be entered into by any agency of the state before the written approval of the budget agency is given. Each demand for payment submitted by an agency to the auditor of state under these contracts must be accompanied by a copy of the budget agency approval. No payment may be made by the auditor of state without such approval. However, this subsection does not apply to a contract entered into by:
(1) a state educational institution; or
(2) an agency of the state if the contract is not required to be approved by the budget agency under IC 4-13-2-14.1.
(e) The budget agency shall review and approve the policy and procedures governing travel prepared by the department of

administration under IC 4-13-1, before the travel policies and procedures are distributed.
(f) The budget agency may adopt such policies and procedures not inconsistent with law as it may deem advisable to facilitate and carry out the powers and duties of the agency, including the execution and administration of all appropriations made by law. IC 4-22-2 does not apply to these policies and procedures.
(Formerly: Acts 1961, c.123, s.13; Acts 1971, P.L.25, SEC.1.) As amended by Acts 1977, P.L.28, SEC.13; P.L.3-1989, SEC.17; P.L.26-1989, SEC.1; P.L.1-2005, SEC.58; P.L.2-2007, SEC.28; P.L.100-2012, SEC.2.

IC 4-12-1-13.5
Determination and certification of state agency costs; appropriation from dedicated funds
Sec. 13.5. (a) The budget director may determine on or after July 1 of each fiscal year the costs of operating, during the preceding fiscal year, the office of the auditor of state, the office of attorney general, the office of the treasurer of state, the department of administration, the state budget agency and any other state agency that the budget director determines is attributable to the operations of other state agencies. The budget director shall establish a formula to determine those costs.
(b) When the budget director has determined the total attributable amount of those costs for each of the state agencies, he shall certify those amounts to the auditor of state and shall transmit a duplicate of the certification to the treasurer of state.
(c) The amount certified by the budget director for an agency supported by any dedicated fund is appropriated to pay that cost from the dedicated fund used to support that agency. On receipt of the certification of the budget director, the auditor of state shall transfer from the dedicated funds to the state general fund the amounts certified by the budget director. The auditor of state shall make the appropriate entries in the records of those dedicated funds. The treasurer of state shall make the appropriate entries in his records.
As added by Acts 1977, P.L.27, SEC.2. Amended by P.L.18-1991, SEC.2.

IC 4-12-1-14
Federal aid programs; federal aid management division; creation
Sec. 14. (a) It is the legislative intent of this section that the state of Indiana participate in federal aid programs to the extent that it is in the state's interest to so participate. In order that the governor and the general assembly be enabled to make informed decisions about federal aid programs and that efficient and effective administration of these programs may take place, a federal aid management division is established within the state budget agency.
(b) There is created within the budget agency the federal aid management division. The division shall have the following powers and duties: (1) To periodically inform the governor and the general assembly of pending and enacted federal aid legislation affecting the state.
(2) To evaluate new federal aid programs as they become operative, to periodically inform the governor and the general assembly of the existence of such programs, and of conditions which must be met by the state of Indiana for acceptance of such programs, to include any necessary enabling legislation.
(3) To review and approve all information as requested by the budget director, including but not limited to applications for federal funds and state plans, which shall be submitted to it by all state agencies, except in the case of universities or colleges supported in whole or in part by state funds which are otherwise provided for in this clause, before submission of the information to the proper federal authority. Each regular session of the general assembly shall be furnished the names of any state agencies that fail to comply with the instructions of the budget agency and budget committee. For universities and colleges supported in whole or in part by state funds, the state budget agency shall review and either approve or disapprove any program application which exceeds one hundred thousand dollars ($100,000) and all construction grant requests. Program applications which do not exceed one hundred thousand dollars ($100,000) do not require review or approval by the state budget agency, but a copy of those applications shall be forwarded to the state budget agency for informational purposes only.
A program application which exceeds one hundred thousand dollars ($100,000) may be submitted to the proper federal funding authority, before the application has been approved by the state budget agency, but the funds may not be spent until after the state budget agency has given its approval.
All construction grant requests must be reviewed and approved by the state budget agency before submission to the federal funding authority.
(4) To compile and analyze data received from state and local governments and agencies accepting federal aid, and periodically report on the same to the governor and the general assembly.
(5) To periodically report to the governor and the general assembly as to administrative or other problems caused by acceptance and operation of federal aid programs on both state and local levels, and to make recommendations for the alleviation of the same. A report under this subdivision to the general assembly must be in an electronic format under IC 5-14-6.
(6) To maintain an information system on federal aid programs.
(7) To assist, at the discretion of the governor, in the coordination of broad federal programs administered by more than one (1) state agency. (8) To serve at the governor's designation as the state clearing house under the United States office of management and budget circular A-95, revised.
(9) To prepare and administer an indirect cost allocation plan for the state of Indiana.
(10) To perform such tasks related to the above powers and duties as may be required by the governor.
(c) Staff members and other employees of the federal aid management division shall be appointed in the same manner prescribed by law for selection of other personnel of the budget agency. The governor may, at the governor's discretion, appoint a chief of the federal aid management division.
(Formerly: Acts 1961, c.123, s.13a; Acts 1969, c.383, s.1.) As amended by Acts 1977, P.L.28, SEC.14; P.L.28-2004, SEC.37.

IC 4-12-1-14.1
Federal aid programs; transfer of appropriations between involved state agencies
Sec. 14.1. For federal aid programs that involve more than one (1) state agency, the budget agency may transfer, assign, and reassign any part of any appropriation made for the federal aid program from a state agency involved in the federal aid program to another state agency involved. However, this transfer may only be made if the uses and purposes to which any part of the appropriation may be transferred, assigned, or reassigned are uses and purposes of the federal aid program involved.
As added by Acts 1977, P.L.27, SEC.3. Amended by P.L.3-1990, SEC.16.

IC 4-12-1-14.2
Oil overcharge funds; appropriation to division of family resources; amount
Sec. 14.2. Notwithstanding any other law, all oil overcharge funds received from the federal government are annually appropriated to the lieutenant governor for the lieutenant governor's use in carrying out the home energy assistance program. The amount of this annual appropriation for a state fiscal year is equal to:
(1) the total amount necessary to carry out the program during that fiscal year; minus
(2) the amount of federal low income energy assistance funds available for the program during that state fiscal year.
As added by P.L.17-1990, SEC.1. Amended by P.L.2-1992, SEC.30; P.L.145-2006, SEC.4; P.L.181-2006, SEC.15; P.L.1-2010, SEC.6.

IC 4-12-1-14.3
Tobacco master settlement agreement fund
Sec. 14.3. (a) As used in this section, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
(b) There is hereby created the Indiana tobacco master settlement agreement fund for the purpose of depositing and distributing money

received under the master settlement agreement. The fund consists of:
(1) all money received by the state under the master settlement agreement;
(2) appropriations made to the fund by the general assembly; and
(3) grants, gifts, and donations intended for deposit in the fund.
(c) The fund shall be administered by the budget agency. Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as money is invested by the Indiana public retirement system under IC 5-10.3-5. The treasurer of state may contract with investment management professionals, investment advisors, and legal counsel to assist in the investment of the fund and may pay the state expenses incurred under those contracts from the fund. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of the state fiscal year does not revert to the state general fund.
(d) The state general fund is not liable for payment of a shortfall in expenditures, transfers, or distributions from the Indiana tobacco master settlement agreement fund or any other fund due to a delay, reduction, or cancellation of payments scheduled to be received by the state under the master settlement agreement. If such a shortfall occurs in any state fiscal year, the budget agency shall make the full transfer to the regional health facilities construction account and then reduce all remaining expenditures, transfers, and distributions affected by the shortfall.
As added by P.L.273-1999, SEC.232. Amended by P.L.21-2000, SEC.1; P.L.291-2001, SEC.52; P.L.224-2003, SEC.117; P.L.35-2012, SEC.16.

IC 4-12-1-14.5
Mortgage foreclosure multistate settlement fund; energy assistance
Sec. 14.5. (a) The mortgage foreclosure multistate settlement fund is established for the purpose of depositing and distributing money received under a multistate agreement related to litigation concerning mortgage foreclosure activities by creditors and mortgage servicers. The fund consists of:
(1) money that:
(A) is received by the state under the multistate agreement related to litigation concerning mortgage foreclosure activities; and
(B) is designated by the attorney general for deposit in the fund;
(2) appropriations made to the fund by the general assembly; and
(3) grants, gifts, and donations intended for deposit in the fund.
(b) The fund shall be administered by the budget agency. Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund

in the same manner as money is invested by the public employees' retirement fund under IC 5-10.3-5. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of the state fiscal year does not revert to the state general fund.
(c) Not later than September 1 of each year, the office of the lieutenant governor shall report to the budget agency the total amount that was used to provide home energy assistance during the previous state fiscal year through the Low Income Home Energy Assistance Block Grant under 42 U.S.C. 8621 et seq. administered under IC 4-4-33-1. The budget agency shall determine the amount of gross retail tax revenue that was collected during the preceding state fiscal year on the amount of home energy assistance reported to the budget agency.
(d) An amount equal to the amount of gross retail tax revenue determined by the budget agency under subsection (c) is appropriated from the fund to the office of the lieutenant governor to establish a separate state home energy assistance program to be administered under IC 4-4-33-1. The separate state home energy assistance program shall be used to provide home energy assistance exclusively for individuals who own a home, using the same eligibility standards as those used for the Low Income Home Energy Assistance Block Grant under 42 U.S.C. 8621 et seq. The budget agency shall allot the amount determined under subsection (c) from the fund before October 1 each year.
(e) The state general fund is not liable for payment of a shortfall in expenditures, transfers, or distributions from the fund or any other fund due to a delay, reduction, or cancellation of payments scheduled to be received by the state under the multistate agreement related to litigation concerning mortgage foreclosure activities.
As added by P.L.58-2012, SEC.1.

IC 4-12-1-15
Emergency or contingency appropriations; standards for allocation
Sec. 15. (a) In the absence of other directions, purposes or standards specifically imposed therein, or otherwise fixed by law, an emergency or contingency appropriation to the budget agency which is general and unrelated to any specific agency of the state shall be for the general use, respectively, of any agency of the state, shall be for its emergency or contingency purposes or needs, as the budget agency, in each situation, shall determine and shall fix the amount to transfer, and shall order transfer thereof from such appropriation to the agency of state relieved thereby. From such emergency or contingency appropriations, the budget agency is hereby empowered to make and order allocations and transfers to, and to authorize expenditures by, the various agencies of the state to achieve the purposes, or meet the needs, circumstances and standards following, namely:
(1) Necessary expenditures for the preservation of public health, and for the protection of persons and property which

were not foreseen when the appropriations were made by the previous general assembly.
(2) Repair of damage to, or replacement of, any building or equipment owned by the state or by any agency of the state which has been so damaged as to materially affect the public safety or utility thereof, or which has been destroyed, if such is necessary to discharge the functions of the state or of any agency of the state, and if such damage or loss was caused by sabotage, fire, flood, wind, war, catastrophe or disaster.
(3) Repair of damage to, or replacement of, any building or equipment owned by the state or by an agency of the state which has so depreciated or deteriorated or suffered obsolescence as to become unusable, but is required in the discharge of necessary functions of the state or of an agency of the state, and if such depreciation, deterioration or obsolescence was not foreseen at the time appropriations were made by the previous general assembly.
(4) Emergencies resulting from increase of costs or any other factor or event unforeseen at the time appropriations were made which render insufficient the appropriated funds for food, clothing, maintenance or medical care necessary for the operation of any state institution.
(5) Emergencies resulting from increase in costs or any other factor or event unforeseen at the time appropriations were made which render insufficient the appropriated funds for the cost of instruction or other costs of operation of any of the state educational institutions.
(6) In addition to and without limitation by the foregoing, supplementation of an exhausted fund or account of any state agency, whatever the cause of such exhaustion, if such is found necessary to accomplish the orderly administration of such state agency, or the accomplishment of an existing specific state project. However, it shall be an express condition of any such supplementation, that the funds shall not serve to authorize a purpose or purposes which were included in the budget bill, or budget bills, to the previous general assembly but were wholly omitted or excluded from appropriations made by the general assembly.
The provisions of this section shall not change, impair or destroy any fund previously created, nor be deemed to affect the administration of any contingency or emergency appropriations made for specific purposes.
(b) If in the administration of any contingency or emergency appropriation made to the budget agency, it should appear that the allocation by the budget agency of funds to any designated other agency of the state for expenditure is illegal then such appropriation or fund may, consistent with the provisions of such contingency or emergency appropriations and with the approval of the governor, be expended for and on behalf of any other agency of the state by the budget agency pursuant to the standards set forth in this section. No

provisions in this section are intended to conflict or interfere with the powers and duties of the state board of finance.
(Formerly: Acts 1961, c.123, s.14.) As amended by Acts 1977, P.L.28, SEC.15; P.L.2-2007, SEC.29.

IC 4-12-1-15.5
Medicaid contingency and reserve account
Sec. 15.5. (a) The Medicaid contingency and reserve account is established within the state general fund for the purpose of providing money for timely payment of Medicaid claims, obligations, and liabilities. Money in the account must be used to pay Medicaid claims, obligations, and liabilities. The account shall be administered by the budget agency.
(b) Expenses of administering the account shall be paid from money in the account. The account consists of the following:
(1) Appropriations to the account.
(2) Other Medicaid appropriations transferred to the account with the approval of the governor and the budget agency.
(c) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
(d) Money in the account at the end of a state fiscal year does not revert.
As added by P.L.340-1995, SEC.38.

IC 4-12-1-15.7
State tuition reserve fund
Sec. 15.7. (a) As used in this section, "fund" refers to the state tuition reserve fund.
(b) The state tuition reserve fund is established for the following purposes:
(1) To fund a tuition support distribution under IC 20-43 whenever the budget director determines that state general fund cash balances are insufficient to cover the distribution.
(2) To meet revenue shortfalls whenever the budget director, after review by the budget committee, determines that state tax revenues available for deposit in the state general fund will be insufficient to fully fund tuition support distributions under IC 20-43 in any particular state fiscal year.
(c) The fund consists of the following:
(1) Money appropriated to the fund by the general assembly.
(2) Money transferred to the fund under any law.
(3) Interest earned on the balance of the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert for any other purpose of the state general fund.
(f) The budget agency shall administer the fund. Whenever the

budget director makes a determination under subsection (b)(1) or (b)(2), the budget agency shall notify the auditor of state of the amount from the fund to be used for state tuition support distributions. The auditor of state shall transfer the amount from the fund to the state general fund. The amount transferred may be used only for the purposes of making state tuition support distributions under IC 20-43. If the amount is transferred under subsection (b)(1), the amount shall be repaid to the fund from the state general fund before the end of the state fiscal year in which the transfer is made.
As added by P.L.146-2008, SEC.14.

IC 4-12-1-16
Transfer of powers and duties
Sec. 16. Wherever in any existing law not expressly repealed by Acts 1961, c. 123 and not inconsistent herewith references are made to the budget committee, the state budget committee, the budget director, the director of the budget, secretary of the budget committee, or the division of the budget, all of such references shall be deemed to mean and refer to the budget agency created by this chapter. All powers, duties and appropriations of any of the above named agencies contained in any existing law or laws which are not expressly repealed in Acts 1961, c. 123 and are not inconsistent with this chapter, including but not limited to the allotment duties referred to herein and hereby imposed on the budget agency, are hereby transferred to the budget agency the same as if those powers and duties had been expressly enumerated in this chapter.
(Formerly: Acts 1961, c.123, s.15.) As amended by Acts 1977, P.L.28, SEC.16.

IC 4-12-1-17
Repealed
(Repealed by P.L.1-1989, SEC.75.)

IC 4-12-1-18
Appropriation and allotment of federal funds to instrumentalities
Sec. 18. Federal funds received by an instrumentality are appropriated for purposes specified by the federal government, subject to allotment by the budget agency. The provisions of this chapter and other laws concerning the acceptance, disbursement, review, and approval of grants, loans, and gifts made by the federal government or any other source to the state or its agencies apply to instrumentalities.
As added by P.L.246-2005, SEC.40.



CHAPTER 2. COMPENSATION OF OFFICERS AND STATE EMPLOYEES

IC 4-12-2-2
Compensation and salaries of state officers; exemptions
Sec. 2. This chapter does not apply to:
(1) the salaries and compensation of the officers, professors, or other employees of Indiana University, Purdue University, Ball State University, Indiana State University, or University of Southern Indiana; or
(2) any salary or other compensation that is fixed by law.
(Formerly: Acts 1937, c.184, s.2.) As amended by P.L.5-1984, SEC.40; P.L.218-1985, SEC.2.

IC 4-12-2-3
Provisions of chapter superseding other compensation statutes
Sec. 3. The provisions of sections 1 and 2 of this chapter shall take precedence of and have supersedence over any and all statutes passed by the general assembly in 1937 and over any and all other statutes enacted before 1937, concerning the fixing of the salaries and compensation of state officers and employees.
(Formerly: Acts 1937, c.184, s.3.) As amended by P.L.5-1984, SEC.41.



CHAPTER 3. REPEALED



CHAPTER 4. INDIANA TOBACCO USE PREVENTION AND CESSATION TRUST FUND

IC 4-12-4-3
"Master settlement agreement" defined
Sec. 3. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-4
Repealed
(Repealed by P.L.229-2011, SEC.268.)

IC 4-12-4-5
Repealed
(Repealed by P.L.229-2011, SEC.268.)

IC 4-12-4-6
Repealed
(Repealed by P.L.229-2011, SEC.268.)

IC 4-12-4-7
Repealed
(Repealed by P.L.229-2011, SEC.268.)

IC 4-12-4-8
Repealed
(Repealed by P.L.229-2011, SEC.268.)

IC 4-12-4-9
Termination of tobacco use prevention and cessation executive board; additional powers of department of health
Sec. 9. (a) The Indiana tobacco use prevention and cessation executive board is abolished July 1, 2011. On July 1, 2011:
(1) all assets, obligations, powers, and duties of the executive board are transferred to the state department of health; and
(2) all appropriations made to the Indiana tobacco use prevention and cessation executive board are transferred to the

state department of health and are considered appropriations made to the state department of health.
(b) In addition to any other power granted by this chapter, the state department of health may:
(1) adopt rules under IC 4-22-2 to carry out this chapter;
(2) accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance, and any other aid from any source and agree to and comply with conditions attached to that aid;
(3) make, execute, and effectuate any and all contracts, agreements, or other documents with any governmental agency or any person, corporation, limited liability company, association, partnership, or other organization or entity necessary or convenient to accomplish the purposes of this chapter, including contracts for the provision of all or any portion of the services the state department of health considers necessary;
(4) recommend legislation to the governor and general assembly;
(5) make recommendations to the governor, the budget agency, and the general assembly concerning the priorities for appropriation and distribution of money from the Indiana health care account established by IC 4-12-5-3; and
(6) do any and all acts and things necessary, proper, or convenient to carry out this chapter.
As added by P.L.21-2000, SEC.2. Amended by P.L.197-2011, SEC.4; P.L.229-2011, SEC.45; P.L.6-2012, SEC.12.

IC 4-12-4-10
Establishment of fund; contents; administration
Sec. 10. (a) The Indiana tobacco use prevention and cessation trust fund is established. The state department of health may expend money from the fund and make grants from the fund to implement the long range state plan established under this chapter. Administrative expenses necessary to carry out this chapter are also payable from the fund.
(b) The fund consists of:
(1) amounts, if any, that another statute requires to be distributed to the fund from the Indiana tobacco master settlement agreement fund;
(2) appropriations to the fund from other sources;
(3) grants, gifts, and donations intended for deposit in the fund; and
(4) interest that accrues from money in the fund.
(c) The fund shall be administered by the state department of health. Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as money is invested by the Indiana public retirement system under IC 5-10.3-5. The treasurer of state may contract with investment management professionals, investment

advisors, and legal counsel to assist in the investment of the fund and may pay the expenses incurred under those contracts from the fund. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) All income and assets of the executive board deposited in the fund are for the use of the state department of health after appropriation.
As added by P.L.21-2000, SEC.2. Amended by P.L.291-2001, SEC.53; P.L.229-2011, SEC.46; P.L.35-2012, SEC.17.

IC 4-12-4-11
Mission statement; long range state plan
Sec. 11. (a) The state department of health shall develop:
(1) a mission statement concerning prevention and reduction of the usage of tobacco and tobacco products in Indiana, including:
(A) emphasis on prevention and reduction of tobacco use by minorities, pregnant women, children, and youth, including youth with serious and emotional disturbances;
(B) encouragement of smoking cessation;
(C) production and distribution of information concerning the dangers of tobacco use and tobacco related diseases;
(D) providing research on issues related to reduction of tobacco use;
(E) enforcement of laws concerning sales of tobacco to youth and use of tobacco by youth; and
(F) other activities that the state department of health considers necessary and appropriate for inclusion in the mission statement; and
(2) a long range state plan, based on Best Practices for Tobacco Control Programs as published by the Centers for Disease Control and Prevention, for:
(A) the provision of services by the state department of health, public or private entities, and individuals to implement the state department of health's mission statement; and
(B) the coordination of state efforts to reduce usage of tobacco and tobacco products.
The state department of health shall update the mission statement and long range state plan as necessary to carry out the purposes of this chapter.
(b) The long range state plan described in subsection (a) must:
(1) cover a period of at least five (5) years;
(2) include base line data concerning tobacco usage;
(3) set forth specific goals for prevention and reduction of tobacco usage in Indiana; and
(4) be made available to the governor, the general assembly, and any other appropriate state or federal agency.
As added by P.L.21-2000, SEC.2. Amended by P.L.99-2007, SEC.7; P.L.229-2011, SEC.47.
IC 4-12-4-12
Applications for grants
Sec. 12. A public or private entity or an individual may submit an application to the state department of health for a grant from the fund. Each application must be in writing and contain the following information:
(1) A clear objective to be achieved with the grant.
(2) A plan for implementation of the specific program.
(3) A statement of the manner in which the proposed program will further the goals of the state department of health's mission statement and long range state plan.
(4) The amount of the grant requested.
(5) An evaluation and assessment component to determine the program's performance.
(6) Any other information required by the state department of health.
The state department of health may adopt written guidelines to establish procedures, forms, additional evaluation criteria, and application deadlines.
As added by P.L.21-2000, SEC.2. Amended by P.L.229-2011, SEC.48.

IC 4-12-4-13
Approval of expenditures
Sec. 13. The expenditure of state funds (other than a grant awarded under this chapter) for a program concerning prevention or reduction of tobacco usage that is operated by a state agency or a public or private entity is subject to the approval of the state department of health. The state agency or public or private entity shall submit a description of the proposed expenditure to the state department of health for the state department of health's review and approval. The description submitted under this section must include the following:
(1) The objective to be achieved through the expenditure.
(2) The plan for implementation of the expenditure.
(3) The extent to which the expenditure will supplement or duplicate existing expenditures of other state agencies, public or private entities, or the state department of health.
As added by P.L.21-2000, SEC.2. Amended by P.L.229-2011, SEC.49.

IC 4-12-4-14
Annual reports
Sec. 14. The state department of health shall prepare an annual financial report and an annual report concerning the state department of health's activities under this chapter and promptly transmit the annual reports to the governor and, in an electronic format under IC 5-14-6, to the legislative council. The state department of health shall make the annual reports available to the public upon request.
As added by P.L.21-2000, SEC.2. Amended by P.L.28-2004, SEC.38;

P.L.229-2011, SEC.50.

IC 4-12-4-15
Annual audit
Sec. 15. The funds, accounts, management, and operations of the state department of health under this chapter are subject to annual audit by the state board of accounts.
As added by P.L.21-2000, SEC.2. Amended by P.L.229-2011, SEC.51.

IC 4-12-4-16
Repealed
(Repealed by P.L.197-2011, SEC.153.)



CHAPTER 5. INDIANA HEALTH CARE TRUST ACCOUNT

IC 4-12-5-1.5
"Board"
Sec. 1.5. As used in this chapter, "board" refers to the Indiana tobacco use prevention and cessation executive board created by IC 4-12-4-4.
As added by P.L.197-2011, SEC.5.

IC 4-12-5-2
"Master settlement agreement" defined
Sec. 2. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.21-2000, SEC.3.

IC 4-12-5-3
Establishment and purpose of account; administration
Sec. 3. (a) The Indiana health care account is established within the Indiana tobacco master settlement agreement fund for the purpose of promoting the health of the citizens of Indiana. The account consists of:
(1) amounts, if any, that another statute requires to be distributed to the account from the Indiana tobacco master settlement agreement fund;
(2) appropriations to the account from other sources; and
(3) grants, gifts, and donations intended for deposit in the account.
(b) The account shall be administered by the budget agency. Money in the account at the end of the state fiscal year does not revert to the state general fund but remains available for expenditure.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.55.

IC 4-12-5-4
Distribution of money from account
Sec. 4. Subject to appropriation by the general assembly, review by the budget committee, and approval by the budget agency, the auditor of state shall distribute money from the account to public or private entities or individuals for the implementation of programs concerning one (1) or more of the following purposes:
(1) The children's health insurance program established under IC 12-17.6. (2) Cancer detection tests and cancer education programs.
(3) Heart disease and stroke education programs.
(4) Assisting community health centers in providing:
(A) vaccinations against communicable diseases, with an emphasis on service to youth and senior citizens;
(B) health care services and preventive measures that address the special health care needs of minorities (as defined in IC 16-46-6-2); and
(C) health care services and preventive measures in rural areas.
(5) Promoting health and wellness activities.
(6) Encouraging the prevention of disease, particularly tobacco related diseases.
(7) Addressing the special health care needs of those who suffer most from tobacco related diseases, including end of life and long term care alternatives.
(8) Addressing minority health disparities.
(9) Addressing the impact of tobacco related diseases, particularly on minorities and females.
(10) Promoting community based health care, particularly in areas with a high percentage of underserved citizens, including individuals with disabilities, or with a shortage of health care professionals.
(11) Enhancing local health department services.
(12) Expanding community based minority health infrastructure.
(13) Other purposes recommended by the board.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.56; P.L.197-2011, SEC.6.

IC 4-12-5-5
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 4-12-5-6 Version a
Applications for grants
Note: This version of section amended by P.L.197-2011, SEC.7. See also following version of this section amended by P.L.229-2011, SEC.53.
Sec. 6. A public or private entity or an individual may submit an application to the board for a grant from the account. Each application must be in writing and contain the following information:
(1) A clear objective to be achieved with the grant.
(2) A plan for implementation of the specific program.
(3) A statement of the manner in which the proposed program will further the goals of the board's mission statement and long range state plan under IC 4-12-4.
(4) The amount of the grant requested.
(5) An evaluation and assessment component to determine the program's performance. (6) Any other information required by the board.
The board may adopt written guidelines to establish procedures, forms, additional evaluation criteria, and application deadlines.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.58; P.L.197-2011, SEC.7.

IC 4-12-5-6 Version b
Applications for grants
Note: This version of section amended by P.L.229-2011, SEC.53. See also preceding version of this section amended by P.L.197-2011, SEC.7.
Sec. 6. A public or private entity or an individual may submit an application to the state department of health for a grant from the account. Each application must be in writing and contain the following information:
(1) A clear objective to be achieved with the grant.
(2) A plan for implementation of the specific program.
(3) A statement of the manner in which the proposed program will further the goals of the state department of health's mission statement and long range state plan under IC 4-12-4.
(4) The amount of the grant requested.
(5) An evaluation and assessment component to determine the program's performance.
(6) Any other information required by the advisory board.
The advisory board may adopt written guidelines to establish procedures, forms, additional evaluation criteria, and application deadlines.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.58; P.L.229-2011, SEC.53.

IC 4-12-5-7
Cumulative nature of appropriations and distributions
Sec. 7. Appropriations and distributions from the account under this chapter are in addition to and not in place of other appropriations or distributions made for the same purpose.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.59.



CHAPTER 6. BIOMEDICAL TECHNOLOGY AND BASIC RESEARCH TRUST ACCOUNT

IC 4-12-6-2
"Master settlement agreement" defined
Sec. 2. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.21-2000, SEC.4.

IC 4-12-6-3
Establishment and purpose of account; administration
Sec. 3. (a) The biomedical technology and basic research account is established within the Indiana tobacco master settlement agreement fund for the purposes set forth in section 4 of this chapter. The account consists of:
(1) amounts, if any, that another statute requires to be distributed to the account from the Indiana tobacco master settlement agreement fund; and
(2) grants, gifts, and donations intended for deposit in the account.
(b) The account shall be administered by the budget agency. Money in the account at the end of the state fiscal year does not revert to the state general fund but remains available for expenditure.
As added by P.L.21-2000, SEC.4. Amended by P.L.57-2001, SEC.1; P.L.291-2001, SEC.61.

IC 4-12-6-4
Distribution of money from account
Sec. 4. Subject to appropriation by the general assembly, review by the budget committee, and approval by the budget agency, the treasurer of state shall distribute money from the account to public and private entities to support biomedical technology and basic research initiatives, giving priority to initiatives that address tobacco related illnesses and that leverage matching dollars from federal or private sources.
As added by P.L.21-2000, SEC.4. Amended by P.L.291-2001, SEC.62.

IC 4-12-6-5
Cumulative nature of appropriations and distributions
Sec. 5. Appropriations and distributions from the account under

this chapter are in addition to and not in place of other appropriations or distributions made for the same purpose.
As added by P.L.21-2000, SEC.4. Amended by P.L.291-2001, SEC.63.



CHAPTER 7. INDIANA LOCAL HEALTH DEPARTMENT TRUST ACCOUNT

IC 4-12-7-2
"Local board of health" defined
Sec. 2. As used in this chapter, "local board of health" means the board of a:
(1) county health department established under IC 16-20-2;
(2) multiple county health department established under IC 16-20-3;
(3) city health department established under IC 16-20-4; or
(4) health and hospital corporation established under IC 16-22-8.
As added by P.L.21-2000, SEC.5.

IC 4-12-7-3
"Master settlement agreement" defined
Sec. 3. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.21-2000, SEC.5.

IC 4-12-7-4
Establishment and purpose of account; administration
Sec. 4. (a) The Indiana local health department account is established within the Indiana tobacco master settlement agreement fund for the purpose of making distributions to each county to provide funding for services provided by local boards of health in that county. The account consists of:
(1) money required to be distributed to the account under subsection (b);
(2) additional amounts, if any, that another statute requires to be distributed to the account from the Indiana tobacco master settlement agreement fund;
(3) appropriations to the account from other sources; and
(4) grants, gifts, and donations intended for deposit in the account.
(b) Three million dollars ($3,000,000) of the money received by the state under the master settlement agreement during each calendar year beginning on or after January 1, 2001, shall be distributed to the account from the Indiana tobacco master settlement agreement fund.
(c) The account shall be administered by the state department of health. Money in the account at the end of the state fiscal year does

not revert to the state general fund but remains available for expenditure.
As added by P.L.21-2000, SEC.5. Amended by P.L.291-2001, SEC.65.

IC 4-12-7-5
Distribution of money from account
Sec. 5. (a) Subject to subsection (b) and subject to review by the budget committee and approval by the budget agency, on July 1 of each year the auditor of state shall distribute money from the account to each county in the amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the amount of money, if any, available for distribution from the account.
STEP TWO: Subtract nine hundred twenty thousand dollars ($920,000) from the amount determined under STEP ONE.
STEP THREE: Multiply the STEP TWO remainder by a fraction. The numerator of the fraction is the population of the county. The denominator of the fraction is the population of the state.
STEP FOUR: Add ten thousand dollars ($10,000) to the STEP THREE product.
(b) If less than nine hundred twenty thousand dollars ($920,000) is available for distribution from the account on July 1 of any year, the amount of the distribution from the account to each county is determined under STEP TWO of the following formula.
STEP ONE: Determine the amount of money, if any, available for distribution from the account.
STEP TWO: Multiply the STEP ONE amount by a fraction. The numerator of the fraction is the population of the county. The denominator of the fraction is the population of the state.
As added by P.L.21-2000, SEC.5. Amended by P.L.291-2001, SEC.66.

IC 4-12-7-6
Appropriations to local boards of health
Sec. 6. If only one (1) local board of health exists in a county, the county fiscal body shall appropriate all distributions received by the county under this chapter to that local board of health. If more than one (1) local board of health exists in a county, the county fiscal body shall appropriate all distributions received by the county under this chapter to those local boards of health in amounts determined by the county fiscal body.
As added by P.L.21-2000, SEC.5.

IC 4-12-7-7
Priority of use of money by local boards of health
Sec. 7. In using money distributed under this chapter, a local board of health shall give priority to:
(1) programs that share common goals with the mission

statement and long range state plan established by the state department of health;
(2) preventive health measures; and
(3) support for community health centers that treat low income persons and senior citizens.
As added by P.L.21-2000, SEC.5. Amended by P.L.229-2011, SEC.54.

IC 4-12-7-8
Cumulative nature of appropriations and distributions
Sec. 8. Appropriations and distributions from the account under this chapter are in addition to and not in place of other appropriations or distributions made for the same purpose.
As added by P.L.21-2000, SEC.5. Amended by P.L.291-2001, SEC.67.

IC 4-12-7-9
Annual appropriations
Sec. 9. Money in the account is annually appropriated for the purposes described in this chapter.
As added by P.L.21-2000, SEC.5. Amended by P.L.291-2001, SEC.68.



CHAPTER 8. INDIANA PRESCRIPTION DRUG ACCOUNT

IC 4-12-8-2
Establishment and purpose of account; administration
Sec. 2. (a) The Indiana prescription drug account is established within the Indiana tobacco master settlement agreement fund for the purpose of providing access to needed prescription drugs to ensure the health and welfare of Indiana's low-income senior citizens. The account consists of:
(1) amounts to be distributed to the account from the Indiana tobacco master settlement agreement fund;
(2) appropriations to the account from other sources;
(3) rebates:
(A) required under 42 U.S.C. 1396r-8(a) for a Medicaid waiver under which a prescription drug program is established or implemented; or
(B) voluntarily negotiated under a prescription drug program that is established or implemented;
to provide access to prescription drugs for low income senior citizens; and
(4) grants, gifts, and donations intended for deposit in the account.
(b) The account shall be administered by the budget agency. Expenses for administration and benefits under the Indiana prescription drug program established under IC 12-10-16 shall be paid from the account. Money in the account at the end of the state fiscal year does not revert to the state general fund or the Indiana tobacco master settlement agreement fund but is annually appropriated and remains available for expenditure for a prescription drug program established or implemented to provide access to prescription drugs for low income senior citizens.
(c) Money in the account may be used to match federal funds available under a Medicaid waiver under which a prescription drug program is established or implemented to provide access to prescription drugs for low income senior citizens.
As added by P.L.21-2000, SEC.6. Amended by P.L.291-2001, SEC.70; P.L.107-2002, SEC.1.

IC 4-12-8-3
Cumulative nature of appropriations and distributions
Sec. 3. Appropriations and distributions from the account under this chapter are in addition to and not in place of other appropriations

or distributions made for the same purpose.
As added by P.L.21-2000, SEC.6. Amended by P.L.291-2001, SEC.71.



CHAPTER 8.5. REGIONAL HEALTH CARE CONSTRUCTION ACCOUNT

IC 4-12-8.5-2
"Master settlement agreement" defined
Sec. 2. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.291-2001, SEC.72.

IC 4-12-8.5-3
Regional health care construction account; established
Sec. 3. (a) The regional health care construction account is established for the purpose of providing funding for state psychiatric hospitals and developmental centers, regional health centers, or other health facilities designed to provide crisis treatment, rehabilitation, or intervention for adults or children with mental illness, developmental disabilities, addictions, or other medical or rehabilitative needs. The account consists of:
(1) amounts, if any, that any statute requires to be distributed to the account from the Indiana tobacco master settlement agreement fund;
(2) appropriations to the account from other sources; and
(3) grants, gifts, and donations intended for deposit in the account.
(b) The budget agency shall administer the account. Money in the account at the end of a state fiscal year does not revert to the state general fund but remains available for expenditure.
(c) Money in the account may be used for:
(1) the construction, equipping, renovation, demolition, refurbishing, or alteration of existing or new state hospitals, regional health centers, or other health facilities; or
(2) lease rentals to the Indiana finance authority under IC 4-13.5 or other public or private providers of such facilities.
(d) Money in the account shall be used to pay any outstanding lease rentals before making any other payments from the account.
(e) Money in the account is annually appropriated for the purposes described in this chapter.
As added by P.L.291-2001, SEC.72. Amended by P.L.224-2003, SEC.118; P.L.235-2005, SEC.53.



CHAPTER 9. REPEALED



CHAPTER 10. INDIANA ECONOMIC DEVELOPMENT PARTNERSHIP FUND

IC 4-12-10-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the Indiana economic development partnership fund established by section 3 of this chapter.
As added by P.L.26-2001, SEC.1.

IC 4-12-10-3
Purpose of fund
Sec. 3. (a) The Indiana economic development partnership fund is established to provide grants for economic development initiatives that support the following:
(1) The establishment of regional technology and entrepreneurship centers for the creation of high technology companies to support access to technology for existing businesses and for the support of workforce development.
(2) The providing of leadership and technical support necessary for the centers' start-up operations and long term success.
(3) The expansion of the Purdue Technical Assistance Program to other postsecondary educational institutions in ten (10) geographic regions of Indiana.
(4) The creation of a rural/community economic development regional outreach program by Purdue University.
(5) The expansion of workforce development for high technology business development through the centers.
(b) The fund shall be administered by the budget agency. The fund consists of appropriations from the general assembly and gifts and grants to the fund, including money received from the state technology advancement and retention account established by IC 4-12-12-1.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for the purposes of this chapter.
As added by P.L.26-2001, SEC.1. Amended by P.L.96-2004, SEC.14; P.L.2-2007, SEC.30.

IC 4-12-10-4 Budget agency; Indiana economic development corporation; duties
Sec. 4. (a) The budget agency, after review by the budget committee, shall enter into an agreement with the Indiana economic development corporation to do the following:
(1) Review, prioritize, and approve or disapprove proposals for centers.
(2) Create detailed application procedures and selection criteria for center proposals. These criteria may include the following:
(A) Geographical proximity to and partnership agreement with an Indiana public or private postsecondary educational institution.
(B) Proposed local contributions to the center.
(C) Minimum standards and features for the physical facilities of a center, including telecommunications infrastructure.
(D) The minimum support services, both technical and financial, that must be provided by the centers.
(E) Guidelines for selecting entities that may participate in the center.
(3) Develop performance measures and reporting requirements for the centers.
(4) Monitor the effectiveness of each center and report its findings to the governor, the budget agency, and the budget committee before October 1 of each even-numbered year.
(5) Approve a regional technology center only if the center agrees to do all of the following:
(A) Nurture the development and expansion of high technology ventures that have the potential to become high growth businesses.
(B) Increase high technology employment in Indiana.
(C) Stimulate the flow of new venture capital necessary to support the growth of high technology businesses in Indiana.
(D) Expand workforce education and training for highly skilled high technology jobs.
(E) Affiliate with an Indiana public or private postsecondary educational institution and be located in close proximity to a campus of a postsecondary educational institution.
(F) Be a party to a written agreement among:
(i) the affiliated university;
(ii) the city or town in which the proposed center is located, or the county in which the proposed center is located if the center is not located in a city or town;
(iii) Purdue University, for technical and personnel training support; and
(iv) any other affiliated entities;
that outlines the responsibilities of each party.
(G) Establish a debt free physical structure designed to accommodate research and technology ventures.
(H) Provide support services, including business planning, management recruitment, legal services, securing of seed

capital marketing, and mentor identification.
(I) Establish a commitment of local resources that is at least equal to the money provided from the fund for the physical facilities of the center.
(b) The Indiana economic development corporation may not approve more than five (5) regional technology centers in any biennium.
(c) The budget agency shall contract with Purdue University:
(1) for any support staff necessary for the budget agency to provide grants under section 3(a)(3) and 3(a)(4) of this chapter; and
(2) to provide services under section 7 of this chapter.
As added by P.L.26-2001, SEC.1. Amended by P.L.96-2004, SEC.15; P.L.4-2005, SEC.7; P.L.2-2007, SEC.31.

IC 4-12-10-5
Local advisory boards
Sec. 5. (a) An approved center must establish a local advisory board. The advisory board shall establish operating policies and select entities to locate in the center in accordance with the selection guidelines established by the local advisory board. A local advisory board must include an appointee of the following:
(1) The executive of the city or town in which the proposed center is located or the county in which the proposed center is located if the center is not located in a city or town.
(2) The president of the affiliated university.
(3) Representatives of local business, industry, and labor.
(b) Except as provided in subsection (a), the size and membership of a center's local advisory board are at the discretion of the center.
As added by P.L.26-2001, SEC.1.

IC 4-12-10-6
Authorized appropriations
Sec. 6. (a) If the Indiana economic development corporation and the budget agency approve a center, the budget agency shall allocate from available appropriations the money authorized to:
(1) subsidize construction or rehabilitation of the physical facilities; and
(2) cover operating costs, not to exceed two hundred fifty thousand dollars ($250,000) each year, until the center is self-sustaining or has identified another source of operating money or the amount appropriated for this purpose is exhausted.
(b) Operating costs may not be supported by the fund for any center for more than four (4) years.
As added by P.L.26-2001, SEC.1. Amended by P.L.96-2004, SEC.16; P.L.4-2005, SEC.8.

IC 4-12-10-7
Assistance from Purdue University
Sec. 7. (a) As Indiana's land grant university, Purdue University

has developed the expertise to provide leadership, assistance, technical support, and personnel training support for developing centers. This service shall be provided to each center during the start-up phases for the center, after which the local personnel shall provide the services to local companies, with minimal continued technical support from Purdue University.
(b) Purdue University shall do the following:
(1) Assist center personnel in establishing key components and methodology to identify, prepare, develop, and incubate technology based companies.
(2) Assist local communities in planning, feasibility studies, and proposal development before the submission of a proposal to the budget agency.
As added by P.L.26-2001, SEC.1.



CHAPTER 11. REPEALED



CHAPTER 12. STATE TECHNOLOGY ADVANCEMENT AND RETENTION (STAR) ACCOUNT

IC 4-12-12-2
Budget agency; administration of account
Sec. 2. The budget agency shall administer the STAR account.
As added by P.L.96-2004, SEC.17.

IC 4-12-12-3
Components of account
Sec. 3. The account consists of money, including federal money, appropriated to the account by the general assembly and gifts and grants to the account. An appropriation, a gift, or a grant may be designated for one (1) or more purposes listed in section 6 of this chapter.
As added by P.L.96-2004, SEC.17.

IC 4-12-12-4
Investment of account
Sec. 4. The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public funds may be invested.
As added by P.L.96-2004, SEC.17.

IC 4-12-12-5
Reversion of account
Sec. 5. Money in the account at the end of a state fiscal year reverts to the state general fund.
As added by P.L.96-2004, SEC.17.

IC 4-12-12-6
Dedicated uses of account
Sec. 6. Money in the account that is not otherwise designated under section 3 of this chapter is annually dedicated to the following:
(1) The certified school to career program and grants under IC 22-4.1-8.
(2) The certified internship program and grants under IC 22-4.1-7. (3) The Indiana economic development partnership fund under IC 4-12-10.
(4) Minority training program grants under IC 22-4-18.1-11.
(5) Technology apprenticeship grants under IC 20-20-32.
(6) The back home in Indiana program under IC 22-4-18.1-12.
(7) The Indiana schools smart partnership under IC 22-4.1-9.
(8) The scientific instrument project within the department of education.
(9) The coal technology research fund under IC 21-47-4-5.
As added by P.L.96-2004, SEC.17. Amended by P.L.1-2005, SEC.59; P.L.2-2007, SEC.32.

IC 4-12-12-7
Expenses of administering account
Sec. 7. Expenses for administering the account or any of the programs funded from the account may be taken from the account but may not exceed two percent (2%) of the balance in the account. The budget agency must approve administrative expenses taken from the account.
As added by P.L.96-2004, SEC.17.



CHAPTER 13. REVIEW OF CERTAIN CONTRACTS FOR SERVICES

IC 4-12-13-2
Public hearings; review by budget committee
Sec. 2. (a) This section applies only to a contract or an agreement:
(1) that is first entered into by:
(A) a state agency; and
(B) a private contractor or private vendor;
after June 30, 2007;
(2) in which the initial term of the contract or agreement plus the term of any possible renewal or extension periods is at least four (4) years;
(3) under which the amount to be paid by the state agency during the initial term of the contract or agreement plus the term of any possible renewal or extension periods:
(A) is at least ten million dollars ($10,000,000); or
(B) is estimated by the state agency to be at least ten million dollars ($10,000,000); and
(4) under which the private contractor or private vendor will provide services that before the effective date of the contract or agreement are provided directly by the employees of the state agency.
(b) In addition to any other requirements that must be satisfied, a state agency may not enter into a contract or an agreement described in subsection (a) unless the following requirements are satisfied:
(1) At least thirty (30) days before entering into the contract or agreement, the state agency must conduct at least one (1) public hearing on the contract or agreement. The state agency must allow public comments and testimony at the public hearing. The public hearing must be held in compliance with IC 5-14-1.5.
(2) Either of the following occurs:
(A) At least thirty (30) days before the state agency enters into the contract or agreement, the budget committee makes a recommendation to the budget agency concerning the contract or agreement.
(B) The budget committee does not make a recommendation concerning the contract or agreement within thirty (30) days after the chairman of the budget committee is requested by the budget agency to make a recommendation.
As added by P.L.234-2007, SEC.224.

IC 4-12-13-3
Performance of contracted services by public employees Sec. 3. (a) In addition to any other requirements that must be satisfied, a state agency may have the employees of the state agency directly provide services that are provided by a private contractor or private vendor under a contract or an agreement described in section 2(a) of this chapter only if the following requirements are satisfied:
(1) At least thirty (30) days before the employees of the state agency begin directly providing the services, the state agency must conduct at least one (1) public hearing concerning the provision of the services by the employees of the state agency. The state agency must allow public comments and testimony at the public hearing. The public hearing must be held in compliance with IC 5-14-1.5.
(2) Either of the following occurs:
(A) At least thirty (30) days before employees of the state agency begin directly providing services, the budget committee makes a recommendation to the budget agency concerning the provision of the services by the employees of the state agency.
(B) The budget committee does not make a recommendation concerning the provision of the services by the employees of the state agency within thirty (30) days after the chairman of the budget committee is requested by the budget agency to make a recommendation.
(b) A state agency is not required to comply with the requirements of subsection (a) if the director or other administrative head of the state agency declares that an emergency exists that requires the employees of the state agency to directly provide the services that were provided by a private contractor or private vendor.
As added by P.L.234-2007, SEC.224.



CHAPTER 14. COLUMBUS LEARNING CENTER LEASE

IC 4-12-14-2
"Lease rental revenue bonds"
Sec. 2. As used in this chapter, "lease rental revenue bonds" refers to any lease rental revenue bonds issued by the city of Columbus, Indiana, under IC 8-22-2 or another law for acquisition, construction, initial installation, and initial equipping of the Columbus Learning Center.
As added by P.L.220-2011, SEC.27.

IC 4-12-14-3
"Participating entities"
Sec. 3. As used in this chapter, "participating entities" means the following:
(1) Indiana University.
(2) Purdue University.
(3) Ivy Tech Community College.
The term does not include a school corporation.
As added by P.L.220-2011, SEC.27.

IC 4-12-14-4
"Sublease"
Sec. 4. As used in this chapter, "sublease" refers to an agreement between the budget agency and Columbus Learning Center Management Corporation to lease space in the Columbus Learning Center for use by the participating entities.
As added by P.L.220-2011, SEC.27.

IC 4-12-14-5
Sublease authorized; review by budget committee; approval by commissioner of the Indiana department of administration
Sec. 5. Subject to section 6 of this chapter, the budget agency may enter into a sublease with the Columbus Learning Center Management Corporation, its authorized successor, or its authorized assigns for the use and occupancy of part or all of the Columbus Learning Center. The budget agency may enter into the sublease after review by the budget committee and approval by the commissioner of the Indiana department of administration.
As added by P.L.220-2011, SEC.27.
IC 4-12-14-6
Conditions for entering into sublease
Sec. 6. The budget agency may not enter into a sublease under section 5 of this chapter unless the following conditions are met:
(1) The total:
(A) acquisition;
(B) construction;
(C) initial installation; and
(D) initial equipping;
costs for the Columbus Learning Center that are to be financed through lease rental revenue bonds is twenty-five million dollars ($25,000,000) or less, excluding amounts necessary to provide money for debt service reserves, credit enhancement, or other costs incidental to the issuance of bonds.
(2) The director of the budget agency has certified in writing to the legislative council that there is an unmet higher education need that the Columbus Learning Center will correct.
As added by P.L.220-2011, SEC.27.

IC 4-12-14-7
General assembly determination that sublease in best interest of state; terms of sublease
Sec. 7. The general assembly determines that a long term sublease is in the best interests of the state. Subject to section 6 of this chapter, the budget agency may enter into a sublease for one (1) or more terms that, in total, do not exceed the initial term provided for the repayment of the lease rental revenue bonds.
As added by P.L.220-2011, SEC.27.

IC 4-12-14-8
Components of sublease payments
Sec. 8. The sublease rental payments under a sublease entered into under this chapter may include amounts payable for:
(1) the operation and management of the Columbus Learning Center;
(2) maintenance, repair, or replacement reserves necessary or appropriate to keep the Columbus Learning Center in good operating order; and
(3) repayment of the principal of and interest on the lease rental revenue bonds, subject to the limitations set forth in section 6 of this chapter.
As added by P.L.220-2011, SEC.27.






ARTICLE 13. ADMINISTRATIVE MANAGEMENT OF STATE SERVICES, EMPLOYEES, PURCHASES, AND PROPERTY

CHAPTER 1. DEPARTMENT OF ADMINISTRATION

IC 4-13-1-2
Creation of department; commissioner; officers and employees
Sec. 2. There is hereby created a department of state government which shall be known as the Indiana department of administration, referred to in this chapter as the department; and which shall consist of a commissioner as its executive head and of such officers and employees which shall be appointed or employed in such department. The commissioner shall be appointed by the governor and he shall hold office at the pleasure of the governor. The commissioner shall be well versed in administrative management and in the affairs of state government which by law are the responsibility of the governor, and shall in no manner affect the separate judicial and legislative departments of state government which by law and the Constitution of the State of Indiana are under the jurisdiction and are the responsibility of other state elected officials. The compensation of the commissioner shall be fixed and determined by the state budget agency subject to the approval of the governor.
(Formerly: Acts 1961, c.269, s.2.) As amended by Acts 1981, P.L.32,

SEC.3.

IC 4-13-1-3
Divisions of department
Sec. 3. (a) The department consists of the following divisions:
(1) General services.
(2) Property management.
(3) Information services.
(4) Public works.
(b) The commissioner may do the following:
(1) Organize the department and its divisions.
(2) Transfer or merge functions between divisions in the interest of economy and efficiency.
(3) Terminate certain divisions within the department whenever possible.
(c) The commissioner may exercise direction and supervision over the divisions in the performance of their respective functions, subject to the approval of the governor.
(Formerly: Acts 1961, c.269, s.3; Acts 1971, P.L.26, SEC.1.) As amended by Acts 1981, P.L.30, SEC.1; Acts 1981, P.L.32, SEC.4; P.L.26-1989, SEC.2; P.L.7-1993, SEC.3; P.L.49-1997, SEC.4; P.L.151-2012, SEC.1.

IC 4-13-1-4
Duties and functions
Sec. 4. The department shall, subject to this chapter, do the following:
(1) Execute and administer all appropriations as provided by law, and execute and administer all provisions of law that impose duties and functions upon the executive department of government, including executive investigation of state agencies supported by appropriations and the assembly of all required data and information for the use of the executive department and the legislative department.
(2) Supervise and regulate the making of contracts by state agencies.
(3) Perform the property management functions required by IC 4-20.5-6.
(4) Assign office space and storage space for state agencies in the manner provided by IC 4-20.5-5.
(5) Maintain and operate the following for state agencies:
(A) Central duplicating.
(B) Printing.
(C) Machine tabulating.
(D) Mailing services.
(E) Centrally available supplemental personnel and other essential supporting services.
The department may require state agencies to use these general services in the interests of economy and efficiency. The general services rotary fund is established through which these services

may be rendered to state agencies. The budget agency shall determine the amount for the general services rotary fund.
(6) Control and supervise the acquisition, operation, maintenance, and replacement of state owned vehicles by all state agencies. The department may establish and operate, in the interest of economy and efficiency, a motor vehicle pool, and may finance the pool by a rotary fund. The budget agency shall determine the amount to be deposited in the rotary fund.
(7) Promulgate and enforce rules relative to the travel of officers and employees of all state agencies when engaged in the performance of state business. These rules may allow reimbursement for travel expenses by any of the following methods:
(A) Per diem.
(B) For expenses necessarily and actually incurred.
(C) Any combination of the methods in clauses (A) and (B).
The rules must require the approval of the travel by the commissioner and the head of the officer's or employee's department prior to payment.
(8) Administer IC 4-13.6.
(9) Prescribe the amount and form of certified checks, deposits, or bonds to be submitted in connection with bids and contracts when not otherwise provided for by law.
(10) Rent out, with the approval of the governor, any state property, real or personal:
(A) not needed for public use; or
(B) for the purpose of providing services to the state or employees of the state;
the rental of which is not otherwise provided for or prohibited by law. Property may not be rented out under this subdivision for a term exceeding ten (10) years at a time. However, if property is rented out for a term of more than four (4) years, the commissioner must make a written determination stating the reasons that it is in the best interests of the state to rent property for the longer term. This subdivision does not include the power to grant or issue permits or leases to explore for or take coal, sand, gravel, stone, gas, oil, or other minerals or substances from or under the bed of any of the navigable waters of the state or other lands owned by the state.
(11) Have charge of all central storerooms, supply rooms, and warehouses established and operated by the state and serving more than one (1) agency.
(12) Enter into contracts and issue orders for printing as provided by IC 4-13-4.1.
(13) Sell or dispose of surplus property under IC 5-22-22, or if advantageous, to exchange or trade in the surplus property toward the purchase of other supplies, materials, or equipment, and to make proper adjustments in the accounts and inventory pertaining to the state agencies concerned.
(14) With respect to power, heating, and lighting plants owned,

operated, or maintained by any state agency:
(A) inspect;
(B) regulate their operation; and
(C) recommend improvements to those plants to promote economical and efficient operation.
(15) Administer, determine salaries, and determine other personnel matters of the department of correction ombudsman bureau established by IC 4-13-1.2-3.
(16) Adopt rules to establish and implement a "Code Adam" safety protocol as described in IC 4-20.5-6-9.2.
(17) Adopt policies and standards for making state owned property reasonably available to be used free of charge as locations for making motion pictures.
(18) Administer, determine salaries, and determine other personnel matters of the department of child services ombudsman established by IC 4-13-19-3.
(Formerly: Acts 1961, c.269, s.4; Acts 1967, c.195, s.1; Acts 1967, c.279, s.1.) As amended by Acts 1977, P.L.31, SEC.2; Acts 1978, P.L.13, SEC.1; Acts 1979, P.L.40, SEC.7; Acts 1981, P.L.30, SEC.2; Acts 1981, P.L.32, SEC.5; Acts 1982, P.L.23, SEC.1; P.L.28-1983, SEC.3; P.L.24-1985, SEC.1; P.L.26-1989, SEC.3; P.L.18-1991, SEC.3; P.L.7-1993, SEC.4; P.L.5-1993, SEC.2; P.L.49-1997, SEC.5; P.L.267-1999, SEC.1; P.L.53-2001, SEC.1; P.L.292-2001, SEC.1; P.L.177-2005, SEC.5; P.L.11-2005, SEC.1; P.L.214-2005, SEC.4; P.L.1-2006, SEC.63; P.L.182-2009(ss), SEC.54.

IC 4-13-1-4.1
Repealed
(Repealed by P.L.28-1983, SEC.62.)

IC 4-13-1-4.2
Repealed
(Repealed by P.L.89-2006, SEC.16.)

IC 4-13-1-4.5
Repealed
(Repealed by Acts 1981, P.L.30, SEC.4.)

IC 4-13-1-5
Duties and functions; construction of chapter
Sec. 5. The enumeration of duties and functions, as designated in section 4 of this chapter, shall not be deemed exclusive nor construed as a limitation of the powers and authority vested in the department by other provisions of this chapter. This chapter shall be construed liberally to effectuate its policies and purposes to improve the financial, personnel, and managerial activities of state government.
(Formerly: Acts 1961, c.269, s.5.) As amended by P.L.5-1984, SEC.44.

IC 4-13-1-6 Repealed
(Repealed by P.L.49-1997, SEC.86.)

IC 4-13-1-7
Administrative and procedural rules and regulations
Sec. 7. The commissioner is empowered to adopt, amend, and promulgate such reasonable administrative and procedural rules and regulations, not inconsistent with any applicable law of this state, as he may deem necessary for the effective administration of this chapter; provided, that all such rules and regulations shall be issued and promulgated pursuant to the provisions of IC 4-22-2.
(Formerly: Acts 1961, c.269, s.6.) As amended by P.L.5-1984, SEC.46.

IC 4-13-1-8
Administrative and organizational surveys
Sec. 8. The department is hereby authorized to make administrative and organizational surveys of the departments, institutions, boards, commissions, and other agencies to determine whether the activities thereof are essential to good government and are being carried on in an economical and efficient manner and without duplication, for the purpose of determining the feasibility of improving the administration of state government by the elimination of unnecessary positions and activities, the avoidance of duplication, and by the use of improved procedures and organization.
(Formerly: Acts 1961, c.269, s.7.)

IC 4-13-1-9
State reports and publications; curtailment and elimination powers of commissioner
Sec. 9. The commissioner shall determine the number and distribution of all state reports and publications: Provided, That said commissioner shall curtail and eliminate wherever possible all departmental reports, bulletins and publications.
(Formerly: Acts 1961, c.269, s.8.) As amended by Acts 1979, P.L.40, SEC.8.

IC 4-13-1-10
Repealed
(Repealed by P.L.3-1989, SEC.18.)

IC 4-13-1-11
Repealed
(Repealed by Acts 1981, P.L.30, SEC.4.)

IC 4-13-1-12
Official bonds of state officers and employees; approval; bonds of officers or employees of department
Sec. 12. All performance or security bonds required of state officials or employees, except such bonds as are required of elected

state officials and those under their jurisdiction, shall be approved, and the amount fixed by the commissioner wherein same is not fixed by law. The commissioner may require a bond and fix the amount of any officer or employee of the department or of any other officer or employee of this state when such may be needed to protect the interest of the state and where authorized by law.
(Formerly: Acts 1961, c.269, s.11.)

IC 4-13-1-13
Repealed
(Repealed by P.L.1-1991, SEC.10.)

IC 4-13-1-13.1
Repealed
(Repealed by P.L.49-1997, SEC.86.)

IC 4-13-1-13.2
Repealed
(Repealed by P.L.49-1997, SEC.86.)

IC 4-13-1-13.5
Federal surplus property; receipt, storage, and distribution
Sec. 13.5. (a) The Indiana department of administration is designated as the state agency to receive, store, and distribute federal surplus property according to the provisions of the Federal Property and Administrative Services Act of 1949, as amended.
(b) The Indiana department of administration may enter into cooperative agreements pursuant to Section 203(n) of the Federal Property and Administrative Services Act, as amended.
(c) As to any property it elects to receive, the Indiana department of administration shall comply with the requirements of the Federal Property and Administrative Services Act of 1949, as amended.
As added by Acts 1978, P.L.14, SEC.1.

IC 4-13-1-14
Retirement credits of transferred personnel
Sec. 14. All retirement credits and any other legal rights of personnel transferred to the department shall not be impaired by Acts 1961, c.269.
(Formerly: Acts 1961, c.269, s.13.) As amended by P.L.5-1984, SEC.47.

IC 4-13-1-15
Application of law to state agencies and institutions
Sec. 15. This chapter may not be construed to restrict the powers of the state board of accounts as prescribed by IC 5-11-1 or restrict the powers and functions of the state police department as prescribed by IC 10-11-2. This chapter, except IC 4-13-1-4(1) and IC 4-13-1-4(3), does not apply to the state universities and Ivy Tech Community College of Indiana. (Formerly: Acts 1961, c.269, s.15; Acts 1967, c.279, s.2; Acts 1971, P.L.27, SEC.1.) As amended by Acts 1981, P.L.32, SEC.6; P.L.5-1995, SEC.2; P.L.2-2003, SEC.13; P.L.127-2005, SEC.3.

IC 4-13-1-16
Public works projects and state purchases; distribution of notice pertaining to procedures and qualifications
Sec. 16. At least once each year, the department of administration shall distribute to representatives of the news media throughout Indiana a notice stating that information concerning:
(1) the notice and bidding procedures for state public works projects and state purchases of supplies and services; and
(2) the procedures for qualifying as:
(A) a contractor for the design or construction of a state public works project; or
(B) a vendor for a state purchase of services or supplies;
is available upon request from the department.
As added by P.L.28-1983, SEC.5.

IC 4-13-1-17
Insurance; loss or damage to property
Sec. 17. (a) A state agency may not purchase insurance to cover loss or damage to property.
(b) This section does not prohibit any of the following:
(1) The purchase of title insurance by a state agency.
(2) The purchase of insurance by a body corporate and politic.
(3) The purchase of insurance to meet requirements for receipt of federal funds by a state agency.
(4) The requiring of contractors to carry insurance.
(5) The purchase of insurance to cover loss or damage to real property owned by the Indiana public retirement system.
(6) The purchase of insurance to cover loss or destruction of money or securities under the control of the treasurer of state.
(7) The purchase of insurance by a state agency to cover loss or damage to exhibits, artifacts, or other materials that are loaned to the agency.
(8) The purchase of casualty and liability insurance for foster parents (as defined in IC 27-1-30-4) on a group basis.
As added by P.L.24-1985, SEC.2. Amended by P.L.14-1986, SEC.1; P.L.28-1987, SEC.1; P.L.29-1987, SEC.1; P.L.28-1989, SEC.1; P.L.35-2012, SEC.19.

IC 4-13-1-18
Disputes and bid protests; procedural rules; judicial review
Sec. 18. (a) The department may adopt rules under IC 4-22-2 providing procedures for disputes and bid protests.
(b) Judicial review of the department's decision in a dispute or bid protest is available only after exhausting the administrative remedies set forth in the rules.
As added by P.L.5-1993, SEC.3.
IC 4-13-1-19
Property interests in contract awards
Sec. 19. A bidder or an offeror does not gain a property interest in the award of a contract by the department unless the bidder or offeror is awarded the contract and the contract is completely executed.
As added by P.L.5-1993, SEC.4.

IC 4-13-1-20
Inspection, appraisal, and inventory of property; reports; rules governing protection and custody
Sec. 20. (a) This section does not apply to property covered under IC 4-20.5-6-3.
(b) The department shall do both of the following:
(1) Provide for the periodic inspection, appraisal, and inventory of all of the state's property.
(2) Require reports from each state agency concerning the property in the custody of each state agency.
(c) The department may adopt rules under IC 4-22-2 to govern the protection and custody of the property of the state.
As added by P.L.7-1993, SEC.5.

IC 4-13-1-21
Provision of false information; sanctions
Sec. 21. The department may impose any of the following sanctions if the department determines that a bidder, offeror, or contractor has knowingly or intentionally provided false information to the department:
(1) The bidder or offeror may be declared nonresponsive or nonresponsible.
(2) The department may:
(A) find the contractor in breach of the contract; and
(B) recover all amounts paid under the contract.
(3) The department may bar the bidder, offeror, or contractor from doing business with the state for a period not to exceed three (3) years.
As added by P.L.29-1993, SEC.1.

IC 4-13-1-22
Report on professional services contracts
Sec. 22. (a) As used in this section, "professional services" means the furnishing of services by any of the following:
(1) A person licensed, certified, or registered under IC 25-2.1 or by any board listed in IC 25-1-5-3.
(2) An attorney.
(3) An expert witness, a court reporter, or an investigator retained by the state in connection with judicial or administrative proceedings involving the state.
(4) A minister, priest, rabbi, or another person empowered by the person's religious faith to conduct religious services or to

provide spiritual counseling or guidance.
(5) A person who performs services, the satisfactory rendition of which depends upon the person's unique training or skills.
(b) Before August 15 of each year, each state agency shall file with the commissioner a report concerning the professional services contracts that:
(1) were awarded by that state agency during the previous state fiscal year; and
(2) were not procured through the Indiana department of administration.
(c) Before October 1 of each year, the commissioner shall compile and make available for public inspection a report concerning the professional services contracts awarded by each state agency during the preceding state fiscal year.
As added by P.L.49-1997, SEC.6.

IC 4-13-1-23
Central warehouse for supplies; warehousing and stationery revolving fund
Sec. 23. (a) As used in this section, "supplies" has the meaning set forth in IC 5-22-2-38.
(b) The commissioner shall establish a central warehouse.
(c) Whenever the commissioner considers it advantageous to purchase supplies for use by state agencies for industries or for general operating purposes, the commissioner may do so and store the supplies in the state warehouse. The cost of purchasing the supplies and the expense incident to storing them shall be paid in the first instance from the warehousing and stationery revolving fund established by subsection (f).
(d) The commissioner shall keep all state agencies informed of the supplies available in the warehouse.
(e) The same procedure for requesting supplies from the warehouse shall be followed as in requesting a purchase of the supplies except that the request shall specify that the supplies shall be drawn from the warehouse. The commissioner shall invoice to each state agency, and file a claim for reimbursement for any supplies furnished. The commissioner shall add to the actual cost an amount sufficient to pay for all warehouse and handling charges. The commissioner may not charge an amount in excess of the actual cost and expense so as to show a profit in operating the warehouse.
(f) The warehousing and stationery revolving fund is established. The fund may not exceed six hundred thousand dollars ($600,000). The fund must be used for the following:
(1) Establishing a central warehouse.
(2) Purchasing supplies when, in the commissioner's opinion, it is advantageous or essential to the proper and economical operation of state government.
As added by P.L.49-1997, SEC.7.

IC 4-13-1-24 Quantity purchase agreements for road salt or similar products
Sec. 24. (a) As used in this section, "salt" means road salt or another product used to treat snow or ice, or both snow and ice.
(b) The department shall award quantity purchase agreements to vendors for the purchase of salt under IC 5-22.
(c) A quantity purchase agreement awarded under this section must require the vendor to offer to political subdivisions salt under the quantity purchase agreement as provided in IC 5-22-17-9.
(d) Political subdivisions:
(1) may participate in the solicitation of purchase of salt by submitting the estimated volume of use to the department; and
(2) shall be committed to purchasing the minimum fill percentage submitted for solicitation.
(e) The department may adopt rules under IC 4-22-2 for management and control of the process by which political subdivisions may purchase salt.
As added by P.L.54-2009, SEC.1.

IC 4-13-1-25
Quantity purchase agreements for emergency services equipment
Sec. 25. (a) As used in this section, "emergency services equipment" refers to the following:
(1) Fire trucks.
(2) Emergency service vehicles.
(3) Firefighting tools.
(4) Protective wear.
(5) Breathing apparatuses.
(6) Communication devices, including hand held devices and vehicle radios.
(7) Similar products used by public safety service providers.
(b) As used in this section, "public safety service provider" has the meaning set forth in IC 10-19-9-2.
(c) As used in this section, "purchaser" includes the following:
(1) A political subdivision.
(2) A fire department established under IC 36-8-2-3.
(3) A volunteer fire department (as defined in IC 36-8-12-2).
(4) The board of fire trustees of a fire protection district established under IC 36-8-11.
(5) The provider unit of a fire protection territory established under IC 36-8-19.
(6) A law enforcement agency of a political subdivision.
(7) An emergency medical services agency of a political subdivision.
(d) The department shall award quantity purchase agreements under IC 5-22 to vendors for the purchase of emergency services equipment.
(e) A quantity purchase agreement awarded under this section must require the vendor to offer to purchasers emergency services equipment under the quantity purchase agreement.
(f) Purchasers may participate in the solicitation of purchase of

emergency services equipment. To participate in the solicitation of emergency services equipment, a purchaser must do the following:
(1) Submit estimated quantities to the department.
(2) Commit to purchasing the minimum fill percentage submitted for solicitation.
(g) The department may adopt rules under IC 4-22-2 for management and control of the process by which purchasers may purchase emergency services equipment under this section.
As added by P.L.14-2012, SEC.1.



CHAPTER 1.1. LOCATION OF STATE AGENCIES IN DOWNTOWN AREAS

IC 4-13-1.1-2
"Commissioner" defined
Sec. 2. As used in this chapter, "commissioner" refers to the commissioner of the Indiana department of administration.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the Indiana department of administration created under IC 4-13-1-2.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-4
"Downtown" defined
Sec. 4. As used in this chapter, "downtown" refers to:
(1) the central business district of a city, town, or township;
(2) any commercial or mixed use area within a neighborhood of a city, town, or township that has traditionally served, since the founding of the community, as the retail service and communal focal point within the community;
(3) an enterprise zone established under IC 5-28-15; or
(4) a brownfield revitalization zone established under IC 6-1.1-42.
As added by P.L.252-1999, SEC.1. Amended by P.L.4-2005, SEC.15.

IC 4-13-1.1-5
"State agency" defined
Sec. 5. As used in this chapter, "state agency" means:
(1) an agency described in IC 4-13-1-1; or
(2) a license branch operating under IC 9-16.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-6
Policy establishment
Sec. 6. Except as provided in section 9 of this chapter, the department shall establish policy to encourage state agencies to locate leased and state constructed facilities in downtown areas.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-7 Policy exemptions
Sec. 7. The policy established under section 6 of this chapter may exempt certain agencies or activities from the policy.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-8
Factors for consideration
Sec. 8. The policy established under section 6 of this chapter must focus on the following:
(1) Local economic considerations.
(2) The requirements of the agency.
(3) Servicing client needs.
(4) The availability of suitable space.
(5) Competitiveness in the market place.
(6) Ability to create positive impact on local small business.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-9
Prohibition on increased taxes
Sec. 9. Notwithstanding section 6 of this chapter, the policy established by the department under section 6 of this chapter may not encourage state agencies to locate leased and state constructed facilities in downtown areas if doing so would result in new or increased taxes to the citizens of Indiana.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-10
Restoration or reuse of existing structures
Sec. 10. (a) The policy established by the department under section 6 of this chapter must give primary consideration to the restoration or reuse, or both, of existing structures within a downtown area.
(b) When using existing structures, reasonable efforts shall be made to:
(1) restore or rebuild the structure's facade, maintaining the architectural integrity of the building and streetscape according to the standards for rehabilitation under 36 CFR 68; and
(2) ensure that the structure meets the federal Americans with Disabilities Act requirements in an aesthetically pleasing manner.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-11
State construction of facilities
Sec. 11. (a) The policy established by the department under section 6 of this chapter must give secondary consideration to state construction of facilities within a downtown area if the restoration or reuse, or both, of existing structures within a downtown area is not determined to be a reasonable alternative by the department.
(b) With regard to state constructed facilities, the policy

established by the department must provide that reasonable efforts shall be made to:
(1) make the scale and facade of the structure maintain the architectural integrity of the existing streetscape;
(2) ensure that the structure meets the federal Americans with Disabilities Act requirements in an aesthetically pleasing manner;
(3) deny a request from a state agency to locate or to relocate outside a downtown area unless it is documented that no reasonable alternative exists. Lack of onsite parking is not alone sufficient documentation when alternative parking is available in a downtown area; and
(4) coordinate the location of state constructed facilities with existing public and private sector organizations committed to community development, downtown revitalization, and historic preservation.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-12
Report to legislative council; duty
Sec. 12. Not later than July 1 of each year, the department shall report in an electronic format under IC 5-14-6 to the legislative council concerning the implementation of this chapter.
As added by P.L.252-1999, SEC.1. Amended by P.L.28-2004, SEC.39.

IC 4-13-1.1-13
Report to legislative council; requirements
Sec. 13. The report submitted under section 12 of this chapter must include the following information:
(1) The total number of leased and state constructed facilities reviewed by the department during the prior year.
(2) The number of leased and state constructed facilities that were located in downtown areas.
(3) If a leased or state constructed facility was not located in a downtown area, the reason for the lease or facility being located outside a downtown area.
(4) The number of leases and state constructed facilities that included the restoration and reuse, or both, of an existing structure.
(5) Measures taken by the department to encourage state agencies to locate in downtown areas.
As added by P.L.252-1999, SEC.1.



CHAPTER 1.2. DEPARTMENT OF CORRECTION OMBUDSMAN BUREAU

IC 4-13-1.2-2
"Ombudsman" defined
Sec. 2. As used in this chapter, "ombudsman" means an employee of the bureau or an individual approved by the bureau to investigate and resolve complaints that the department of correction endangered the health and safety of any person, or that the department of correction violated specific laws, rules, or written policies.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-3
Ombudsman bureau; separate bureau within department of administration
Sec. 3. The department of correction ombudsman bureau is established as a separate bureau within the department of administration.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-4
Appointment of director by governor; technical experts and other employees
Sec. 4. (a) The governor shall appoint a director of the bureau. The governor shall appoint a successor director within thirty (30) days after a vacancy occurs in the position of the director. The director serves at the pleasure of the governor.
(b) The director may employ technical experts and other employees to carry out the purposes of this chapter. However, the director may not hire an individual to serve as an ombudsman who has been employed by the department of correction during the preceding year.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-5
Powers of ombudsman; report following investigation; notice of decision not to investigate
Sec. 5. (a) The ombudsman may receive, investigate, and attempt to resolve complaints that the department of correction:
(1) violated a specific law, rule, or department written policy; or (2) endangered the health or safety of any person.
However, the ombudsman shall not investigate a complaint from an employee of the department of correction that relates to the employee's employment relationship with the department of correction.
(b) At the conclusion of an investigation of a complaint, the ombudsman shall report the ombudsman's findings to the complainant.
(c) If the ombudsman does not investigate a complaint, the ombudsman shall notify the complainant of the decision not to investigate and the reasons for the decision.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-6
Access to records and facilities; immunity for release of records
Sec. 6. (a) An ombudsman shall be given:
(1) appropriate access to the records of an offender who files a complaint under this chapter; and
(2) immediate access to any correctional facility administered or supervised by the department of correction.
(b) A state or local government agency or entity that has records that are relevant to a complaint or an investigation conducted by the ombudsman shall provide the ombudsman with access to the records.
(c) A person is immune from:
(1) civil or criminal liability; and
(2) actions taken under a professional disciplinary procedure dealing with an employee of the department of correction;
for the release or disclosure of records to the ombudsman under this chapter.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-7
Duties of ombudsman; privileged communication
Sec. 7. (a) The ombudsman shall do the following:
(1) Establish procedures to receive and investigate complaints.
(2) Establish access controls for all information maintained by the bureau.
(3) Except as is necessary to investigate and resolve a complaint, ensure that the identity of a complainant will not be disclosed without:
(A) the complainant's written consent; or
(B) a court order.
(b) The correspondence and communication between the ombudsman and any person is a privileged communication.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-8
Adoption of rules
Sec. 8. The bureau may adopt rules under IC 4-22-2 necessary to carry out this chapter. As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-9
No civil liability for good faith performance of duties
Sec. 9. The ombudsman is not civilly liable for the good faith performance of official duties.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-10
Annual report on ombudsman bureau
Sec. 10. (a) The director of the bureau shall prepare a report each year on the operations of the bureau.
(b) A copy of the report shall be provided to the following:
(1) The governor.
(2) The legislative council.
(3) The department.
(4) The department of correction.
A report provided under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.292-2001, SEC.2. Amended by P.L.28-2004, SEC.40.

IC 4-13-1.2-11
Violations; penalty
Sec. 11. A person who interferes with the ombudsman is subject to criminal prosecution under IC 35-44.2-1-4.
As added by P.L.292-2001, SEC.2. Amended by P.L.126-2012, SEC.9.

IC 4-13-1.2-12
Office space for ombudsman bureau
Sec. 12. The department of administration shall provide and maintain office space for the bureau.
As added by P.L.292-2001, SEC.2.



CHAPTER 1.3. STATE PURCHASING

IC 4-13-1.3-2
"State agency" defined
Sec. 2. As used in this chapter, "state agency" has the meaning set forth in IC 4-13-1-1.
As added by P.L.49-1997, SEC.8.

IC 4-13-1.3-3
Powers and duties of department
Sec. 3. (a) The department shall do the following:
(1) Act as the purchasing agent for state agencies under IC 5-22.
(2) Purchase or supervise the purchase of all supplies and services for state agencies.
(3) Exercise general supervision over all inventories of supplies retained by state agencies.
(4) Establish and maintain programs for the inspection, testing, and acceptance of supplies and services purchased for state agencies.
(5) Cooperate with the budget agency and the auditor of state in the preparation of statistical data concerning the purchase, usage, and disposition of all supplies and services. In preparing reports under this subdivision, the department may require state agencies to submit reports concerning usage, needs, and inventory.
(b) The department may do the following:
(1) Delegate its authority to a state agency.
(2) Enter into an agreement with a political subdivision under IC 36-1-7, to make purchases for the political subdivision.
As added by P.L.49-1997, SEC.8.

IC 4-13-1.3-4
Powers of department regarding purchasing and contracting by state agencies
Sec. 4. (a) The department may do the following regarding purchasing and contracting by state agencies:
(1) Adopt rules under IC 4-22-2 necessary to implement IC 5-22.
(2) Consider and decide matters of policy.
(3) Enforce IC 5-22 and rules adopted under subdivision (1).
(b) The department may not adopt rules that affect the rights or obligations of the state or of a contractor under a contract in existence on the effective date of a rule. As added by P.L.49-1997, SEC.8.

IC 4-13-1.3-5
Purchasing representative
Sec. 5. (a) Each state agency shall nominate a purchasing representative from among its employees to the department. The department may appoint the nominated employee as the purchasing representative or request another nomination.
(b) The purchasing representative shall do the following:
(1) Serve as a liaison between the state agency and the department.
(2) Prepare all forms that the department requires to be completed by the state agency.
(c) If a state agency has branches, facilities, or institutions located at multiple sites, the department may appoint a purchasing representative for any or all of the sites.
(d) The department shall provide training in purchasing procedures for the purchasing representatives.
(e) If a purchasing representative's actions are not satisfactory to the department, the department may revoke the appointment of the representative and require the state agency to nominate another representative.
(f) A state agency may not make purchases during any period during which the state agency does not have a purchasing representative.
As added by P.L.49-1997, SEC.8.

IC 4-13-1.3-6
Management of department's purchasing functions
Sec. 6. The commissioner of the department may organize and manage the purchasing functions of the department as the commissioner considers appropriate.
As added by P.L.49-1997, SEC.8.



CHAPTER 1.4. DEVELOPMENT OF RECYCLED MATERIALS MARKET

IC 4-13-1.4-2
"State agency"
Sec. 2. As used in this chapter, "state agency" means any of the following:
(1) A state agency (as defined in IC 4-13-1-1).
(2) Any other authority, board, branch, commission, committee, department, division, or other instrumentality of the executive branch of state government, including the following:
(A) A state educational institution.
(B) A license branch operated or administered under IC 9-16.
(C) The state police department created by IC 10-11-2-4.
As added by P.L.49-1997, SEC.9. Amended by P.L.2-2003, SEC.14; P.L.2-2007, SEC.34.

IC 4-13-1.4-3
"Supplies"
Sec. 3. As used in this chapter, "supplies" has the meaning set forth in IC 5-22-2-38.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-4
Specifications for public purchases
Sec. 4. (a) The department shall prepare specifications under IC 5-22-5 for the purchase by state agencies of products:
(1) that meet the reasonable requirements of the state;
(2) that are made from recycled materials; and
(3) the use of which is technologically and economically feasible.
(b) The department shall accept and consider comments from the officers of state agencies in the preparation of the specifications required by this section.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-5
Implementation of specifications
Sec. 5. The department and all state agencies shall implement the specifications prepared under section 4 of this chapter in the purchase of the following:
(1) Paper and paper products.
(2) Plastic and plastic products. (3) Glass and glass products.
(4) Motor oil and other lubricants.
(5) Compost.
(6) Construction materials.
(7) Tires and products derived from waste tires.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-6
Contracts for purchases of supplies; required report
Sec. 6. (a) This section does not require the reporting of purchases made by special disbursing officers.
(b) Except as provided in subsection (d), each state agency that has entered into at least one (1) contract for the purchase of supplies shall prepare and submit to the department a written report concerning the contracts. The report must present information on contracts entered into during the twelve (12) months immediately preceding the date of the report.
(c) A report required by this section must set forth the following information:
(1) The number of contracts entered into by the state agency during the period.
(2) The total dollar amount to be paid by the state under the contracts.
(3) A list of the types of products made from recycled materials that were purchased by the state agency during the period, including the following:
(A) Paper and paper products.
(B) Plastic products.
(C) Glass and glass products.
(D) Compost and other materials created through the recovery of landscape waste.
(E) Used oil, solvents, and paint.
(F) Coal combustion wastes.
(G) Waste tires and products derived from waste tires.
(4) For each of the types of products made from recycled materials that are listed in subdivision (3), the following information must be included:
(A) The total number of contracts entered into by the state agency.
(B) The total dollar amount to be paid by the state under the contracts.
(C) A figure indicating in the aggregate, for each type of product, the percentage of the content of the products purchased that consisted of recycled materials.
(5) For each type of product made from recycled materials that are listed in subdivision (3), the following information must be included:
(A) The total number of contracts to which a price preference under IC 5-22-15-16 applied.
(B) The amount to be paid by the state under contracts to

which a price preference under IC 5-22-15-16 applied.
(6) For each type of product made from recycled materials that are listed in subdivision (3), the following information must be included:
(A) The total number of contracts to which a price preference under IC 5-22-15-16 did not apply.
(B) The amount to be paid by the state under contracts to which a price preference under IC 5-22-15-16 did not apply.
(d) A state agency that makes all purchases during a year through the department is not required to file a report under this section. The department shall keep a record of all purchases described in this subsection that are made for a state agency by the department.
(e) The department shall establish guidelines and a format for the reports required by this section.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-7
Reports filed on quarterly basis
Sec. 7. Reports required under section 6 of this chapter must be filed on a quarterly basis. The department shall determine the deadline for each quarterly report.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-8
Recycled products guide
Sec. 8. (a) Each year the department shall produce and distribute a recycled products guide for use by all state and local government purchasing agents. The guide must include the following:
(1) Instructions concerning how local government purchasing agents may purchase recycled materials through the department.
(2) A list of products that may be purchased through the department.
(b) The department shall annually revise and update the guide produced under this section.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-9
Conferences
Sec. 9. Each year the department shall, in cooperation with the lieutenant governor, host at least one (1) conference to bring together the following:
(1) Purchasing agents.
(2) Suppliers of products made from recycled materials.
As added by P.L.49-1997, SEC.9. Amended by P.L.1-2006, SEC.64.

IC 4-13-1.4-10
Report on effectiveness of state policies regarding purchasing products made from recycled material
Sec. 10. (a) Before October 1 of each year, the department shall submit to the general assembly a report in an electronic format under

IC 5-14-6 on the effectiveness of the state policies concerning the purchase of products made from recycled materials. In this report the department may recommend revisions to the purchasing policies.
(b) The report required under subsection (a) must include the name of each agency that was late in providing or failed to provide the department with the information required for the department to submit the report.
As added by P.L.49-1997, SEC.9. Amended by P.L.28-2004, SEC.41.



CHAPTER 1.5. REPEALED



CHAPTER 1.6. STATEWIDE PRICE CONTRACTS FOR CERTAIN SCHOOL CORPORATION PURCHASES OF MAJOR EQUIPMENT ITEMS

IC 4-13-1.6-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of administration established by IC 4-13-1-2.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-3
"Major equipment item"
Sec. 3. (a) As used in this chapter, "major equipment item" refers to any item that a school corporation considers:
(1) a significant equipment purchase; and
(2) reasonably likely to be purchased by several school corporations.
(b) The term does not include the following:
(1) A textbook (as defined in IC 20-18-2-23).
(2) A special purpose bus (as defined in IC 20-27-2-10).
(3) A school bus (as defined in IC 20-27-2-8).
As added by P.L.49-1997, SEC.10. Amended by P.L.1-2005, SEC.60; P.L.73-2011, SEC.1.

IC 4-13-1.6-4
"Price contract"
Sec. 4. As used in this chapter, "price contract" refers to a contract entered into by the department under section 11 of this chapter.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-5
"School corporation"
Sec. 5. As used in this chapter, "school corporation" has the meaning set forth in IC 20-18-2-16.
As added by P.L.49-1997, SEC.10. Amended by P.L.1-2005, SEC.61.

IC 4-13-1.6-6
Report by school corporation on major equipment purchases
Sec. 6. Before January 1 of a school year, each school corporation may report to the department the following information concerning major equipment purchases:
(1) The school corporation's anticipated requirements for purchase of a particular major equipment item for the following school year under a price contract. (2) Any special requirements or specifications for the major equipment item the school corporation wishes to purchase, including the special requirements or specifications for the particular major equipment item:
(A) required by law; or
(B) that an entity authorized or required by law establishes.
(3) The cost of the major equipment items that will be purchased in each of the following categories:
(A) By cash.
(B) Under a security agreement.
(4) Other information requested by the department.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-7
Compilation of major equipment items purchased
Sec. 7. Before February 1 of each year, the department shall compile the number of major equipment items reported under section 6 of this chapter.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-8
Specifications for major equipment items
Sec. 8. Subject to IC 5-22-5, the department shall develop specifications for the major equipment items to be purchased. In developing specifications, the department:
(1) shall consider the requirements and specifications reported by school corporations under section 6 of this chapter; and
(2) must comply with the requirements and specifications for the particular major equipment item:
(A) required by law; or
(B) that an entity authorized or required by law establishes.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-9
Solicitation of bids or proposals for major equipment items
Sec. 9. If the department believes that it will be cost effective to award a price contract for a major equipment item, the department shall solicit bids or proposals for the major equipment item under IC 5-22.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-10
Solicitation; contents
Sec. 10. A solicitation must include the following:
(1) Notice that a bid or proposal must include prices based both on cash sales and sales under security agreements.
(2) The provisions of the price contract required under section 13 of this chapter.
As added by P.L.49-1997, SEC.10.
IC 4-13-1.6-11
Public purchases; award of contract
Sec. 11. The department shall award a contract under IC 5-22.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-12
Price contracts; award to more than one contractor
Sec. 12. The department may award price contracts to more than one (1) contractor.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-13
Price contracts; contents
Sec. 13. A price contract must contain the following provisions:
(1) The term of the price contract.
(2) A requirement that the contractor must sell a major equipment item meeting specifications set forth in the solicitation at the price offered for the major equipment item in the contractor's bid or proposal.
(3) A requirement that the contractor must sell to a school corporation requesting a purchase under the price contract.
(4) Except as provided in the solicitation, a statement specifying that estimates of the number and kind of major equipment item to be purchased do not bind the state to purchase a given number or kind of major equipment item.
(5) A statement specifying that a contractor is not required to sell under the price contract if the number of major equipment items previously purchased exceeds the number of major equipment items estimated in the solicitation for the number of major equipment items to be purchased.
(6) A requirement that the contractor and the school corporation must enter into a separate contract for the purchase of a major equipment item.
(7) A statement specifying that the state is not a party to a contract under subdivision (6).
(8) If the term of the price contract is for more than one (1) year, a statement specifying what constitutes a significant variation from the number of major equipment items or kind of major equipment item to be purchased in the years following the first year of the price contract for purposes of section 14 of this chapter.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-14
Variations in number or kinds of major equipment items
Sec. 14. (a) This section applies only:
(1) if the term of the price contract is for more than one (1) year; and
(2) after the first year of the term of the price contract.
(b) If the number of major equipment items or kind of major

equipment items purchased by school corporations varies significantly from those indicated in the solicitation for the price contract, the department may take any of the following actions:
(1) Purchase any excess or different major equipment item required under a new price contract.
(2) With the consent of the contractor, amend the contract to reflect the change in quantities or types of major equipment items to be purchased.
(3) With the consent of the contractor, cancel the price contract and solicit for a new price contract.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-15
Separate contract for major equipment item purchase; consistency with price contract required
Sec. 15. A contract entered into under section 13(6) of this chapter may not be inconsistent with the price contract.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-16
Price contracts; use by school corporations
Sec. 16. The department may require a school corporation that requests to use a price contract to agree to purchase major equipment items using the price contract as indicated in the school corporation's request.
As added by P.L.49-1997, SEC.10.



CHAPTER 1.7. FEDERAL SURPLUS PROPERTY

IC 4-13-1.7-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-3
"Federal government" defined
Sec. 3. As used in this chapter, "federal government" refers to the United States, or an agency, a board, a bureau, a commission, a department, a division, an instrumentality, an office, or an officer of the United States.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-4
"Governmental body" defined
Sec. 4. As used in this chapter, "governmental body" has the meaning set forth in IC 5-22-2-13.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-5
"Supplies" defined
Sec. 5. As used in this chapter, "supplies" has the meaning set forth in IC 5-22-2-38.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-6
"Transfer" defined
Sec. 6. As used in this chapter, "transfer" includes the sale, conditional sale, lease with option to purchase, lease, contract for use, grant, or gift.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-7
Department to act as agent for governmental bodies
Sec. 7. The department shall act as the agent for all governmental bodies and may enter into an agreement with the federal government for the transfer of federal surplus supplies to a governmental body.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-8 Information obtained from federal government
Sec. 8. The department shall obtain information from the federal government concerning the following:
(1) Available supplies of federal surplus supplies.
(2) The price or other consideration required by the federal government for the transfer of the federal surplus supplies.
(3) Other terms and conditions required for transfer of the federal surplus supplies.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-9
Availability of information obtained from federal government
Sec. 9. The department shall make available to all governmental bodies information described in section 8 of this chapter.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-10
Deputies, assistants, and employees; appointment
Sec. 10. Subject to the approval of the governor, the commissioner may appoint and employ deputies, assistants, and employees necessary to administer this chapter efficiently.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-11
Revolving fund; establishment
Sec. 11. (a) With the approval of the state board of finance, a revolving fund may be established for the department to expedite transfers under this chapter.
(b) The fund established under this section shall be reimbursed from the governmental body receiving the transfer of the federal surplus supplies.
As added by P.L.49-1997, SEC.11.



CHAPTER 2. FINANCIAL REORGANIZATION ACT OF 1947

IC 4-13-2-1
Short title of act; definitions
Sec. 1. (a) This chapter may be known and cited as the "Financial Reorganization Act of 1947".
(b) This chapter applies to all agencies of the state. As used in this chapter, "agency" refers to every officer, board, commission, department, division, bureau, committee, employee, and other instrumentality of the state, including: state hospitals, state penal institutions, and other state institution enterprises and activities wherever located, except, unless specifically included, the following:
(1) Military officers and military and armory boards of the state.
(2) The state fair commission.
(3) The supreme court and the court of appeals.
(4) the legislative department of state government including:
(A) the senate;
(B) the house of representatives;
(C) the legislative council; and
(D) the legislative services agency.
(5) State educational institutions.
(6) Persons and institutions under the control of an entity described in subdivision (1), (2), (3), (4), or (5).
(7) All counties, cities, towns, townships, school towns, townships, and other municipal corporations or political subdivisions of the state.
(c) As used in this chapter, "supplies", "materials", "equipment", and "services" means any and all articles and things, and all services other than personal, used by, or furnished to, any agency, including printing, binding, publication of books and records, repairs and improvements, utility services, and any and all other services required for the maintenance, operation, or upkeep of buildings and offices.
(d) The enumeration of the things specified in this section are not exclusive.
(Formerly: Acts 1947, c.279, s.1; Acts 1967, c.184, s.1.) As amended by Acts 1981, P.L.31, SEC.1; P.L.30-1987, SEC.1; P.L.20-1990, SEC.1; P.L.5-1995, SEC.3; P.L.2-2007, SEC.35.

IC 4-13-2-1.5
State judicial and legislative departments; agency status; application of IC 4-13-2-5.2 and IC 4-13-2-19 Sec. 1.5. (a) Notwithstanding section 1 of this chapter, the term "agencies of state", "state agency", or "agency", as used in sections 7, 19, 21, and 23 of this chapter, include the judicial and legislative departments of state government.
(b) Notwithstanding section 1 of this chapter, section 19 of this chapter applies to the judicial and legislative departments of state government.
(c) Notwithstanding section 1 of this chapter, section 5.2 of this chapter applies to a body corporate and politic.
As added by Acts 1981, P.L.32, SEC.7. Amended by P.L.336-1989(ss), SEC.2.

IC 4-13-2-2
Repealed
(Repealed by P.L.24-1985, SEC.25(b).)

IC 4-13-2-3
Repealed
(Repealed by P.L.24-1985, SEC.25(b).)

IC 4-13-2-4
Director of auditing
Sec. 4. The auditor of state shall be director of auditing by virtue of his office as auditor of state.
(Formerly: Acts 1947, c.279, s.4.) As amended by P.L.5-1984, SEC.48.

IC 4-13-2-5
Repealed
(Repealed by P.L.49-1997, SEC.86.)

IC 4-13-2-5.1
Repealed
(Repealed by P.L.49-1997, SEC.85.)

IC 4-13-2-5.2
Contracts to provide supplies to body corporate and politic; submission of bids by trusts; contents
Sec. 5.2. (a) This section applies to a body corporate and politic.
(b) Whenever a contract to provide supplies to the body corporate and politic is awarded by competitive sealed bidding, a bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.336-1989(ss), SEC.3.

IC 4-13-2-6
Budget agency; powers and duties
Sec. 6. Subject to the applicable provisions of this chapter and to other laws not inconsistent with this chapter, the budget agency shall

have the following powers and duties respecting all agencies of the state:
(1) To prescribe, with the approval of the commissioner of the department of administration and the auditor of state, the procedures to be used in submitting requisitions for supplies, materials, equipment, printing, and contractual services and the manner in which claims therefor shall be submitted.
(2) To have such other powers and duties respecting all agencies of the state as may be imposed upon it by law or transferred to it by the provisions of this chapter.
(Formerly: Acts 1947, c.279, s.6.) As amended by P.L.5-1984, SEC.49.

IC 4-13-2-7
Powers and duties of auditor of state
Sec. 7. (a) Subject to this chapter and other laws not inconsistent with this chapter, the auditor of state shall, respecting all agencies of the state, do the following:
(1) Maintain the centralized accounting records for the state, keep the general books of accounts on a double entry basis, and maintain accounts as will reflect in detail or in summary, all assets, liabilities, reserves, surpluses, revenues and receipts, appropriations, allotments, expenditures, and encumbrances except as otherwise provided in this chapter. The accounting records and procedures must provide complete fiscal control over all agencies of the state and over all activities carried on by them and be upon forms, records, and systems approved by the state board of accounts.
(2) Examine every receipt, account, bill, claim, refund, and demand against the state arising from activities carried on by agencies of the state, approve each legal, correct, and proper claim, designate the account to be charged therefor, and issue the auditor's warrant in payment thereof. The auditor of state may authorize the disbursement through electronic funds transfer in conformity with IC 4-8.1-2-7. All warrants and electronic funds transfers shall be payable to the vendor or claimant and in no instance shall the auditor issue any warrant or make any electronic funds transfer payable to an officer or agency in payment of several claims where the officer is to distribute or pay to the several claimants the amount due, except in the case of special disbursement officers as provided for in this chapter. However, the auditor of state shall not be required to audit claims for any refunds made pursuant to IC 6-6-1.1 and IC 6-6-2.5.
(3) Examine each and every payroll or salary voucher submitted for payment by each state officer or state agency and shall issue the auditor's warrant in payment, payable to the officer or employee or claimant, except as provided in subdivision (5). In no instance shall the auditor issue the auditor's warrant payable to any officer or agency in payment of a payroll or schedule to

be distributed or paid to employees by the officer or agency.
(4) Keep an earnings record for each employee that shows gross compensation, net compensation, items withheld for federal tax, public employees' retirement, teachers' retirement, or other retirement, and any other deductions authorized to be deducted from earnings, and shall, as required by law, make settlement with the proper officers, agents, or agencies for the deductions.
(5) Authorize the electronic transfer of funds from the state treasury to a designated deposit account in payment of a payroll or salary voucher on behalf of a state employee who has given the auditor written authorization to make the transfer under IC 4-15-5.9-2.
(6) Accept all documents and reports showing evidences of the collection of state revenues by state agencies, evidences of the deposit of the revenues, and evidences of the receipt thereof by the treasurer of state and designate the fund or account to be credited.
(7) Have all other powers and duties respecting all agencies of the state as may be imposed upon the auditor by law or transferred to the auditor by this chapter.
(b) The auditor of state may issue a warrant or make an electronic funds transfer in conformity with IC 4-8.1-2-7 to a person who:
(1) has a contract with the state; and
(2) is entitled to payment under that contract;
without the certification required by IC 5-11-10-1.
(c) The auditor may not issue a warrant or make an electronic funds transfer under subsection (b) except in accordance with procedures adopted by the state board of accounts.
(d) The auditor is not personally liable for a warrant issued or an electronic funds transfer made under subsection (b) if:
(1) the auditor complies with the procedures described in subsection (c); and
(2) funds are appropriated and available to pay the warrant or electronic funds transfer.
(e) This subsection applies to a payment of less than five thousand dollars ($5,000). Notwithstanding any other law, the auditor of state may elect to:
(1) not preaudit a payment; and
(2) process the payment with the state agency authorizing the payment.
The state agency is accountable to the state board of accounts under the board's post payment auditing procedures.
(Formerly: Acts 1947, c.279, s.7; Acts 1951, c.2, s.1.) As amended by P.L.5-1984, SEC.50; P.L.23-1985, SEC.2; P.L.25-1988, SEC.1; P.L.277-1993(ss), SEC.39; P.L.32-1995, SEC.5; P.L.6-1996, SEC.3.

IC 4-13-2-8
State board of accounts; powers and duties
Sec. 8. This chapter shall not be construed as divesting the state board of accounts of its powers and duties to prescribe for all state

agencies systems of accounts, statements, estimates, and the form receipts, vouchers, bills, purchase orders, encumbrance documents, and demands with suitable instructions governing the installation and use thereof; and to exercise supervision and control over the use of the same by all state officials and agencies of the state, but such power shall remain and be in the state board of accounts. All power, duty, and responsibility of making post-audits of all units of government shall remain and be in and be exercised by the state board of accounts.
(Formerly: Acts 1947, c.279, s.8.) As amended by P.L.5-1984, SEC.51.

IC 4-13-2-9
Adoption of rules
Sec. 9. The commissioner of the department of administration, the director of the state budget agency, and the auditor of state each may adopt rules under IC 4-22-2 to carry out their respective powers and duties under this chapter.
(Formerly: Acts 1947, c.279, s.9.) As amended by P.L.24-1985, SEC.4.

IC 4-13-2-10
Repealed
(Repealed by Acts 1981, P.L.32, SEC.17.)

IC 4-13-2-11
Repealed
(Repealed by P.L.24-1985, SEC.25(b).)

IC 4-13-2-11.1
Department of correction contracts using inmate labor and employee supervision
Sec. 11.1. (a) Notwithstanding the other provisions of this chapter or IC 5-16-1 concerning the awarding of contracts, if a project is for the rehabilitation, extension, maintenance, construction or repair of any structure, improvement or facility under the control of the department of correction, the department may purchase materials for that project in the manner provided by law and use, without awarding a contract, its inmates to perform the labor and use its own employees for supervisory purposes if:
(1) they use equipment owned or leased by that department; and
(2) the cost of the project using employee or inmate labor is estimated by the department of administration to be less than one hundred thousand dollars ($100,000).
(b) All projects covered by this section must comply with the remaining provisions of this chapter, and all plans and specifications must be approved by a licensed architect or engineer as required by law.
As added by Acts 1978, P.L.15, SEC.1. Amended by P.L.25-1985, SEC.1.
IC 4-13-2-12
Repealed
(Repealed by P.L.49-1997, SEC.86.)

IC 4-13-2-12.5
Repealed
(Repealed by P.L.49-1997, SEC.86.)

IC 4-13-2-12.6
Repealed
(Repealed by P.L.7-1998, SEC.12.)

IC 4-13-2-12.7
Repealed
(Repealed by P.L.7-1998, SEC.12.)

IC 4-13-2-13
Repealed
(Repealed by P.L.24-1985, SEC.25(b).)

IC 4-13-2-14
Repealed
(Repealed by P.L.31-1987, SEC.21.)

IC 4-13-2-14.1
Contracts; approval of state officials; rules for electronic approval; file of information
Sec. 14.1. (a) A contract to which a state agency is a party must be approved by the following persons:
(1) The commissioner of the Indiana department of administration.
(2) The director of the budget agency. The director of the budget agency is not required to approve a contract:
(A) for supplies under IC 5-22, unless the budget agency is required to approve the contract under rules or written policies adopted under IC 5-22; or
(B) for public works under IC 4-13.6, if the estimated cost of the contract is less than one hundred thousand dollars ($100,000).
(3) The attorney general, as required by section 14.3 of this chapter.
(b) Each of the persons listed in subsection (a) may delegate to another person the responsibility to approve contracts under this section. The delegation must be in writing and must be filed with the Indiana department of administration.
(c) The Indiana department of administration may adopt rules under IC 4-22-2 to provide for electronic approval of contracts. Electronic approval may include obtaining the equivalent of a signature from all contracting parties using an electronic method that does not comply with IC 5-24 (the electronic digital signature act),

so long as the method allows the party to read the terms of the contract and to manifest the party's agreement to the contract by clicking on an "ok", an "agree", or a similarly labeled button or allows the party to not agree to the contract by clicking on a "cancel", "don't agree", "close window", or similarly labeled button. Rules adopted under this subsection must provide for the following:
(1) Security to prevent unauthorized access to the approval process.
(2) The ability to convert electronic approvals into a medium allowing persons inspecting or copying contract records to know when approval has been given.
The rules adopted under this subsection may include any other provisions the department considers necessary.
(d) The Indiana department of administration shall maintain a file of information concerning contracts and leases to which a state agency is a party.
As added by P.L.31-1987, SEC.1. Amended by P.L.26-1989, SEC.4; P.L.33-1995, SEC.1; P.L.49-1997, SEC.12; P.L.262-2001, SEC.1; P.L.113-2010, SEC.8.

IC 4-13-2-14.2
Contracts of state agencies to be in writing; provisions required by statute
Sec. 14.2. (a) Except as provided in subsection (b), a contract to which a state agency is a party must be in writing.
(b) A contract is not required to be in writing if the contract is created under:
(1) IC 5-22-8;
(2) IC 5-22-10-4; or
(3) IC 4-13.6-5-5.
However, the attorney general, in rules adopted under section 14.3 of this chapter, may require the state agency that is the party to the contract to maintain on file invoices, bills, or other writings that show the contract was performed and the amount of payment that is due.
(c) Subject to subsection (d), if a statute or rule requires a provision to be part of a contract to which a state agency is a party, the provision shall be construed to be part of the contract even though:
(1) the contract is not in writing; or
(2) the contract is in writing but the provision is omitted.
(d) Provisions required by rule under subsection (c) apply only to contracts awarded under IC 5-22-8.
As added by P.L.31-1987, SEC.2. Amended by P.L.33-1995, SEC.2; P.L.49-1997, SEC.13.

IC 4-13-2-14.3
Contracts of state agencies; review by attorney general for form and legality; advice to agency; forms
Sec. 14.3. (a) Except as provided in subsection (e), the attorney

general must review for form and legality contracts to which a state agency is a party, unless the contract is not required to be in writing under section 14.2 of this chapter.
(b) If the attorney general finds that a contract does not meet the requirements of law, the attorney general shall:
(1) disapprove the contract;
(2) explain in writing to the contracting agency how the contract is legally defective; and
(3) assist the agency to remedy defects that are found, if possible.
(c) If the attorney general finds that the form of a contract is inappropriate but that the contract is legal, the attorney general may disapprove the contract and shall advise the agency how the form is defective and how the form may be improved.
(d) The attorney general shall advise the contracting agency as to the form and legality of the contract within forty-five (45) days after its submission for review. If the attorney general does not advise the agency within forty-five (45) days after submission, the contract is considered to be approved.
(e) The attorney general may approve contract forms or, by rules adopted under IC 4-22-2, contract types to be used by a state agency and specify the conditions under which the approved forms or types may be used. An agency using a contract form or contract type approved by the attorney general is not required to submit individual contracts using the forms or types for review by the attorney general under this section. Changes in an approved form or type must:
(1) be approved by the attorney general; and
(2) be made in accordance with IC 5-15-5.1-5.
(f) The attorney general may delegate to a deputy a power or responsibility given to the attorney general under this section.
As added by P.L.31-1987, SEC.3.

IC 4-13-2-14.4
Contracts in lieu of appointing employees
Sec. 14.4. Before a state agency may enter into a contract for services to be provided in lieu of appointing employees to available positions, the agency must justify the cost effectiveness of the contract to the commissioner of the department of administration.
As added by P.L.31-1987, SEC.4.

IC 4-13-2-14.5
Revenue department; access to names of bidders, contractors, and subcontractors; persons on tax warrant list
Sec. 14.5. (a) The department of administration may allow the department of state revenue access to the name of each person who is either:
(1) bidding on a contract to be awarded under this chapter; or
(2) a contractor or a subcontractor under this chapter.
(b) If the department of administration is notified by the department of state revenue that a bidder is on the most recent tax

warrant list, the department of administration may not award a contract to that bidder until:
(1) the bidder provides to the department of administration a statement from the department of state revenue that the bidder's delinquent tax liability has been satisfied; or
(2) the department of administration receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
(c) The department of state revenue may notify:
(1) the department of administration; and
(2) the auditor of state;
that a contractor or subcontractor under this chapter is on the most recent tax warrant list, including the amount owed in delinquent taxes. The auditor of state shall deduct from the contractor's or subcontractor's payment the amount owed in delinquent taxes. The auditor of state shall remit this amount to the department of state revenue and pay the remaining balance to the contractor or subcontractor.
As added by P.L.26-1985, SEC.1. Amended by P.L.332-1989(ss), SEC.2.

IC 4-13-2-14.6
Salary agreements or adjustments; compensation plans; approval
Sec. 14.6. A salary agreement, salary adjustment, or compensation plan for the personnel of any state agency is not valid unless approved by the state budget agency, except where the amount of compensation or salary is expressly fixed or provided for by law. Schedules of salary ranges showing the current salaries of the employees of all state agencies shall be filed in the office of the director of the state budget agency.
As added by P.L.31-1987, SEC.5.

IC 4-13-2-14.7
State agency employees working with children; sex crime convictions; dismissal
Sec. 14.7. A person employed, appointed, or under contract with a state agency, who works with or around children, shall be dismissed (after the appropriate pre-deprivation procedure has occurred) if that person is, or has ever been, convicted of any of the following:
(1) Rape (IC 35-42-4-1), if the victim is less than eighteen (18) years of age.
(2) Criminal deviate conduct (IC 35-42-4-2), if the victim is less than eighteen (18) years of age.
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Sexual misconduct with a minor as a Class A or B felony

(IC 35-42-4-9).
(9) Incest (IC 35-46-1-3), if the victim is less than eighteen (18) years of age.
As added by P.L.11-1994, SEC.1. Amended by P.L.12-1994, SEC.1; P.L.228-2001, SEC.1.

IC 4-13-2-14.8
State contractor or vendor; electronic funds transfer of payments; waiver
Sec. 14.8. (a) Notwithstanding any other law, rule, or custom, but subject to subsections (c) and (d), a person who has a contract with the state or submits invoices to the state for payment shall authorize in writing the direct deposit by electronic funds transfer of all payments by the state to the person. The person's written authorization must designate a financial institution and an account number to which all payments are to be credited.
(b) After obtaining the authorization required by subsection (a), the auditor of state shall deposit a payment to the person in the financial institution and account designated by the person each time a payment is made to the person.
(c) A person who does not wish to have payments to the person deposited by electronic funds transfer may request the auditor of state to grant a waiver of the requirement of subsection (a). The person must:
(1) state the reason for requesting the waiver; and
(2) sign and verify the waiver form.
(d) The auditor of state may grant a person's request for a waiver for any of the following reasons:
(1) The person does not currently have a savings or checking account and is unable to establish such an account within the geographic area of the person's primary business location without payment of a service fee. The person must submit with the waiver request a written statement by the person's financial institution of the person's inability to establish an account without the payment of a fee.
(2) The person's primary business location is too remote to have access to a financial institution where a direct deposit can be made.
(3) The person's financial institution is unable to accept an electronic deposit or withdrawal. The person must submit with the waiver request a written statement by the person's financial institution that the financial institution is unable to accept an electronic deposit or withdrawal.
(4) The auditor of state determines that the facts of the particular case warrant a waiver of the requirement of subsection (a).
The auditor of state shall establish a waiver form consistent with this subsection.
(e) A contract entered into by the state must contain a provision under which the person contracting with the state specifically

authorizes the auditor of state to make all payments to the person by direct deposit by electronic funds transfer, subject to the waiver provisions of subsection (d).
(f) Notwithstanding any other law, rule, or custom, a payment to a person by the state under this section discharges only the state's obligation to that person to the extent of the amount of the payment tendered, and does not constitute a settlement, reduction, release, or compromise of the state's obligation to the person.
As added by P.L.144-2005, SEC.1.

IC 4-13-2-15
Repealed
(Repealed by P.L.31-1987, SEC.21.)

IC 4-13-2-16
State contracts and purchases; adverse or pecuniary interest of officers
Sec. 16. The commissioner of the department of administration, a member of his department, or a member of a standardization committee may not be financially interested or have any personal beneficial interest in any contract or purchase order for any supplies, materials, equipment, or services used by or furnished to any agency of the state.
(Formerly: Acts 1947, c.279, s.16.) As amended by Acts 1978, P.L.2, SEC.406; P.L.14-1984, SEC.6; P.L.14-1986, SEC.3; P.L.18-1991, SEC.6.

IC 4-13-2-17
Repealed
(Repealed by P.L.24-1985, SEC.25(b).)

IC 4-13-2-18
Appropriations; administration of allotment system; unauthorized payment by officers
Sec. 18. (a) For the purpose of the administration of the allotment system provided by this section, each fiscal year shall be divided into four (4) quarterly allotment periods, beginning respectively on the first day of July, October, January, and April. However, in any case where the quarterly allotment period is impracticable, the state budget director may prescribe a different period suited to the circumstances but not extending beyond the end of any fiscal year.
(b) Except as otherwise expressly provided in this section, the provisions of this chapter relating to the allotment system and to the encumbering of funds shall apply to appropriations and funds of all kinds, including standing or annual appropriations and dedicated funds, from which expenditures are to be made from time to time by or under the authority of any state agency. However, the provisions relating to the allotment system shall not apply to moneys made available for the purpose of conducting a post-audit of financial transactions of any state agency. Likewise, appropriations for

construction or for the acquisition of real estate for public purposes may be exempted from the allotment system by the state budget director, but in such cases he shall prescribe such regulations as will insure the proper application and encumbering of funds.
(c) No appropriation to any state agency shall become available for expenditure until:
(1) such state agency shall have submitted to the state budget agency a request for allotment, such request for allotment to consist of an estimate of the amount required for each activity and each purpose for which money is to be expended during the applicable allotment period; and
(2) such estimate contained in the request for allotment shall have been approved, increased, or decreased by the state budget director and funds allotted therefor as hereinafter provided.
The form of a request for allotment, including a request by hand, mail, facsimile transmission, or other electronic transmission, shall be prescribed by the state budget agency with the approval of the auditor of state and shall be submitted to them at least twenty-five (25) days prior to the beginning of the allotment period.
(d) Each request for allotment shall be reviewed by the state budget agency and respective amounts therein shall be allotted for expenditure if:
(1) the estimate therein is within the terms of the appropriation as to amount and purpose, having due regard for the probable future needs of the state agency for the remainder of the fiscal year or other term for which the appropriation was made; and
(2) the agency contemplates expenditure of the allotment during the period.
Otherwise the state budget agency shall modify the estimate so as to conform with the terms of the appropriation and the prospective needs of the state agency, and shall reduce the amount to be allotted accordingly. The state budget agency shall act promptly upon all requests for allotment and shall notify every state agency of its allotments at least five (5) days before the beginning of each allotment period. The total amount allotted to any agency for the fiscal year or other term for which the appropriation was made shall not exceed the amount appropriated for such year or term.
(e) The state budget director shall also have authority at any time to modify or amend any allotment previously made by him.
(f) In case the state budget director shall discover at any time that:
(1) the probable receipts from taxes or other sources for any fund will be less than were anticipated; and
(2) as a consequence the amount available for the remainder of the term of the appropriation or for any allotment period will be less than the amount estimated or allotted therefor;
he shall, with the approval of the governor, and after notice to the state agency or agencies concerned, reduce the amount or amounts allotted or to be allotted so as to prevent a deficit.
(g) The state budget agency shall promptly transmit records of all allotments and modifications thereof to the auditor of state. (h) The auditor of state shall maintain as a part of the central accounting system for the state, as hereinbefore provided, records showing at all times, by funds, accounts, and other pertinent classifications, the amounts appropriated, the estimated revenues, the actual revenues or receipts; the amounts allotted and available for expenditure, the total expenditures, the unliquidated obligations, actual balances on hand, and the unencumbered balances of the allotments for each state agency.
(i) No payment shall be made from any fund, allotment, or appropriation unless the auditor of state shall first certify that there is a sufficient unencumbered balance in such fund, allotment, or appropriation, after taking into consideration all previous expenditures to meet the same. In the case of an obligation to be paid from federal funds, a notice of federal grant award shall be considered an appropriation against which obligations may be incurred, funds may be allotted, and encumbrances may be made.
(j) Every expenditure or obligation authorized or incurred in violation of the provisions of this chapter shall be void. Every payment made in violation of the provisions of this chapter shall be illegal, and every official authorizing or making such payment, or taking part therein, and every person receiving such payment, or any part thereof, shall be jointly and severally liable to the state for the full amount so paid or received. If any appointive officer or employee of the state shall knowingly incur any obligation or shall authorize or make any expenditure in violation of the provisions of this chapter, or take any part therein, it shall be ground for his removal by the officer appointing him, and if the appointing officer be other than the governor and shall fail to remove such officer or employee, the governor may exercise such power of removal after giving notice of the charges and opportunity for hearing thereon to the accused officer or employee and to the officer appointing him.
(Formerly: Acts 1947, c.279, s.20; Acts 1953, c.135, s.1.) As amended by Acts 1981, P.L.32, SEC.13; P.L.28-1983, SEC.10; P.L.6-1996, SEC.4.

IC 4-13-2-19
Appropriations; lapse; exceptions; recognition of encumbered federal funds
Sec. 19. (a) Except as specifically provided for in appropriation acts, every appropriation or part thereof remaining unexpended and unencumbered at the close of any fiscal year shall lapse and be returned to the general revenue fund. However, an appropriation for purchase of real estate or for construction or other permanent improvement shall not lapse until the purposes for which the appropriation was made shall have been accomplished or abandoned, unless such appropriation has remained during an entire fiscal biennium without any expenditure therefrom or encumbrance thereon.
(b) Except as otherwise expressly provided by law, the provisions of this section shall apply to every appropriation of a stated sum for

a specified purpose or purposes heretofore or hereafter made from the general revenue fund, but shall not, unless expressly so provided by law, apply to any fund or balance of a fund derived wholly or partly from special taxes, fees, earnings, fines, federal grants, or other sources which are by law appropriated for special purposes by standing, continuing, rotary, or revolving appropriations.
(c) In the case of federal funds encumbered by a state agency that is the recipient of the federal grant, for purposes of meeting reimbursements that are to come due after the expiration of the federal grant, the state agency's encumbrance on its ledgers shall be recognized as valid by the auditor of state for one (1) year or until the money is expended, whichever is sooner.
(Formerly: Acts 1947, c.279, s.21.) As amended by P.L.28-1983, SEC.11.

IC 4-13-2-20
Advance payments; special disbursements
Sec. 20. (a) Except as otherwise provided in this section, IC 12-17-19-19, or IC 12-8-10-7, payment for any services, supplies, materials, or equipment shall not be paid from any fund or state money in advance of receipt of such services, supplies, materials, or equipment by the state.
(b) With the prior approval of the budget agency, payment may be made in advance for any of the following:
(1) War surplus property.
(2) Property purchased or leased from the United States government or its agencies.
(3) Dues and subscriptions.
(4) License fees.
(5) Insurance premiums.
(6) Utility connection charges.
(7) Federal grant programs where advance funding is not prohibited and, except as provided in subsection (i), the contracting party posts sufficient security to cover the amount advanced.
(8) Grants of state funds authorized by statute.
(9) Employee expense vouchers.
(10) Beneficiary payments to the administrator of a program of self-insurance.
(11) Services, supplies, materials, or equipment to be received from an agency or from a body corporate and politic.
(12) Expenses for the operation of offices that represent the state under contracts with the Indiana economic development corporation and that are located outside Indiana.
(13) Services, supplies, materials, or equipment to be used for more than one (1) year under a discounted contractual arrangement funded through a designated leasing entity.
(14) Maintenance of equipment and maintenance of software if there are appropriate contractual safeguards for refunds as determined by the budget agency. (15) Exhibits, artifacts, specimens, or other unique items of cultural or historical value or interest purchased by the state museum.
(c) Any agency and any state educational institution may make advance payments to its employees for duly accountable expenses exceeding ten dollars ($10) incurred through travel approved by:
(1) the employee's respective agency director, in the case of an agency; and
(2) a duly authorized person, in the case of any state educational institution.
(d) The auditor of state may, with the approval of the budget agency and of the commissioner of the Indiana department of administration:
(1) appoint a special disbursing officer for any agency or group of agencies whenever it is necessary or expedient that a special record be kept of a particular class of disbursements or when disbursements are made from a special fund; and
(2) approve advances to the special disbursing officer or officers from any available appropriation for the purpose.
(e) The auditor of state shall issue the auditor's warrant to the special disbursing officer to be disbursed by the disbursing officer as provided in this section. Special disbursing officers shall in no event make disbursements or payments for supplies or current operating expenses of any agency or for contractual services or equipment not purchased or contracted for in accordance with this chapter and IC 5-22. No special disbursing officer shall be appointed and no money shall be advanced until procedures covering the operations of special disbursing officers have been adopted by the Indiana department of administration and approved by the budget agency. These procedures must include the following provisions:
(1) Provisions establishing the authorized levels of special disbursing officer accounts and establishing the maximum amount which may be expended on a single purchase from special disbursing officer funds without prior approval.
(2) Provisions requiring that each time a special disbursing officer makes an accounting to the auditor of state of the expenditure of the advanced funds, the auditor of state shall request that the Indiana department of administration review the accounting for compliance with IC 5-22.
(3) A provision that, unless otherwise approved by the commissioner of the Indiana department of administration, the special disbursing officer must be the same individual as the procurements agent under IC 4-13-1.3-5.
(4) A provision that each disbursing officer be trained by the Indiana department of administration in the proper handling of money advanced to the officer under this section.
(f) The commissioner of the Indiana department of administration shall cite in a letter to the special disbursing officer the exact purpose or purposes for which the money advanced may be expended.
(g) A special disbursing officer may issue a check to a person

without requiring a certification under IC 5-11-10-1 if the officer:
(1) is authorized to make the disbursement; and
(2) complies with procedures adopted by the state board of accounts to govern the issuance of checks under this subsection.
(h) A special disbursing officer is not personally liable for a check issued under subsection (g) if:
(1) the officer complies with the procedures described in subsection (g); and
(2) funds are appropriated and available to pay the warrant.
(i) For contracts entered into between the department of workforce development or the Indiana commission for career and technical education and:
(1) a school corporation (as defined in IC 20-18-2-16); or
(2) a state educational institution;
the contracting parties are not required to post security to cover the amount advanced.
(Formerly: Acts 1947, c.279, s.22; Acts 1971, P.L.28, SEC.1.) As amended by P.L.28-1983, SEC.12; P.L.14-1984, SEC.7; P.L.24-1985, SEC.5; P.L.5-1988, SEC.23; P.L.25-1988, SEC.2; P.L.18-1991, SEC.7; P.L.17-1991, SEC.8; P.L.2-1992, SEC.31; P.L.20-1992, SEC.1; P.L.21-1992, SEC.1; P.L.19-1992, SEC.1; P.L.1-1993, SEC.17; P.L.13-1994, SEC.1; P.L.34-1995, SEC.1; P.L.21-1995, SEC.4; P.L.6-1996, SEC.5; P.L.49-1997, SEC.14; P.L.155-2002, SEC.1; P.L.4-2005, SEC.16; P.L.1-2005, SEC.62; P.L.160-2006, SEC.1; P.L.2-2007, SEC.36; P.L.234-2007, SEC.72.

IC 4-13-2-21
Repealed
(Repealed by P.L.107-2011, SEC.5.)

IC 4-13-2-22
Repealed
(Repealed by Acts 1979, P.L.40, SEC.25.)

IC 4-13-2-23
State board of finance; transfer and reassignment of appropriations; conflict in powers and duties
Sec. 23. (a) The state board of finance may transfer, assign, or reassign any appropriation, appropriations, or part thereof for one (1) specific use or purpose to another use or purpose of any officer or agency so long as the use and purpose to which it is transferred, assigned, or reassigned is a use or purpose which the officer or agency is required or authorized to perform. For the purposes of this section, all appropriations made before or after March 13, 1947, to any officer or agency shall be deemed and taken as appropriations to that officer or agency for the use of such officer or agency for any purpose or duty said officer or agency is required to or may perform by law. No transfer under this subsection shall be made except upon the request of or with the consent of such officer or agency.
(b) All of the rights, powers, and duties by law in effect on March

13, 1947, imposed upon and vested in the state board of finance which are in conflict with the provisions of this chapter or imposed on some other officer or agency are hereby eliminated from the powers and duties of the state board of finance.
(Formerly: Acts 1947, c.279, s.27.) As amended by P.L.5-1984, SEC.52.

IC 4-13-2-24
State auditor; vesting of powers and duties; employment of professional and clerical assistance
Sec. 24. All rights, powers, and duties of preauditing and accounting for the financial transactions and activities of all state agencies vested in and conferred upon before March 13, 1947, the auditor of state remain vested in and conferred upon the auditor of state. The auditor of state is hereby authorized to employ such professional and clerical assistants as may be necessary to perform the duties imposed upon him by this chapter.
(Formerly: Acts 1947, c.279, s.28.) As amended by P.L.5-1984, SEC.53.

IC 4-13-2-25
Repealed
(Repealed by P.L.4-1988, SEC.4.)

IC 4-13-2-26
Repealed
(Repealed by Acts 1975, P.L.26, SEC.5.)

IC 4-13-2-27
Repealed
(Repealed by P.L.4-1988, SEC.4.)

IC 4-13-2-28
Central warehouse; establishment; purchasers; notice to institutions and departments of materials and supplies available; procedure for requisitions
Sec. 28. (a) The commissioner of the department of administration shall establish a central warehouse.
(b) Whenever in the opinion of the commissioner he shall determine that it is advantageous to purchase commodities, materials, or supplies, which are used by several state agencies for their industries or for general operating purposes, he may do so and warehouse same in the state warehouse. The cost of such commodities and the expense incident thereto shall be paid for in the first instance from the warehousing and stationary revolving fund.
(c) The commissioner shall keep all institutions and departments informed of the commodities, materials, and supplies which are available in the warehouse.
(d) The same procedure for requisitioning articles from the warehouse shall be followed as in requisitioning for purchases except

that said requisition shall be noted to be drawn from public warehouse. The commissioner shall invoice to each institution and file his claim for reimbursement for any articles furnished and shall add to the actual cost a sufficient amount to pay for all warehouse and handling charges but shall not charge any amount in excess of the actual cost and expense so as to show a profit in operating this warehouse.
(Formerly: Acts 1947, c.279, s.36.) As amended by P.L.5-1984, SEC.56; P.L.18-1991, SEC.8.

IC 4-13-2-29
Constitutionality of act
Sec. 29. In the event any section, clause, or part of Acts 1947, c.279, shall be held to be unconstitutional, then each section, clause, part, and all of that act shall be and hereby is declared to be null, void, and without effect in and as law.
(Formerly: Acts 1947, c.279, s.38 1/2.) As amended by P.L.5-1984, SEC.57.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 4.1. PRINTING FOR STATE AGENCIES

IC 4-13-4.1-2
Provision of printing and duplicating services by department of administration; procedure
Sec. 2. The department of administration shall provide all printing services for state agencies and may provide duplicating services for state agencies. When the department receives a request from a state agency for printing or duplicating services or equipment, the department shall determine whether the agency's needs can be met through:
(1) central printing and duplicating facilities operated by the department under IC 4-13-1-4(5); or
(2) another state agency that has agreed to provide such services.
If the agency's needs cannot be met under subdivision (1) or (2), the department shall procure the necessary services or equipment.
As added by P.L.28-1983, SEC.13.

IC 4-13-4.1-3
Operation of agency printing and duplicating facilities prohibited
Sec. 3. After July 1, 1984, a state agency may not operate its own printing or duplicating facility without the written consent of the commissioner of the department of administration.
As added by P.L.28-1983, SEC.13.

IC 4-13-4.1-4
Repealed
(Repealed by P.L.126-2012, SEC.10.)

IC 4-13-4.1-5
Exceptions; "state agency" defined; recycling state government waste paper products
Sec. 5. (a) IC 5-22-21 and IC 5-22-22 do not apply to disposition of property by a state agency under this section.
(b) As used in this section, "state agency" also includes the legislative branch of state government and the judicial branch of state government.
(c) The state agency responsible for collecting and disposing of paper products of state government shall, when economically feasible, make reasonable efforts to collect and recycle those paper products.
(d) Revenue from the sale of recyclable paper products to

recycling facilities shall be deposited in a fund in the custody of the department to be used to promote future waste reduction programs.
As added by P.L.30-1989, SEC.1. Amended by P.L.19-1990, SEC.2; P.L.49-1997, SEC.15.



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. STATE LIBRARY AND HISTORICAL BUILDING



CHAPTER 12.1. INDIANA HISTORICAL SOCIETY BUILDING

IC 4-13-12.1-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-3
"Exterior improvements" defined
Sec. 3. As used in this chapter, "exterior improvements" includes access roads, landscaping, lighting, parking facilities, and walkways.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-4
"Society" defined
Sec. 4. As used in this chapter, "society" refers to the Indiana historical society established under IC 23-6-3.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-5
State land; construction funds
Sec. 5. (a) The society may construct a building to house the society's offices, collections, and library on land owned by the state.
(b) Except as provided in section 11 of this chapter, state funds may not be used for construction of the building.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-6
Furnishing acceptable site; exterior improvements; lease term
Sec. 6. (a) The department shall provide, at no cost to the society, a site acceptable to the society for the construction of the building by the society.
(b) The department may, alone, with the Indiana finance authority, the Indiana White River state park development commission, or any other entity do the following in relation to the construction of the building by the society:
(1) Acquire a site by purchase, lease, or other appropriate method.
(2) Provide related exterior improvements for the building.
(c) Notwithstanding the term limitation for a lease under IC 4-20.5-5-7, the department may enter into a lease under subsection (b) for a term of not more than ninety-nine (99) years. As added by P.L.22-1992, SEC.1. Amended by P.L.7-1993, SEC.6; P.L.235-2005, SEC.54.

IC 4-13-12.1-7
Conveyance of title to state
Sec. 7. After completion of construction and negotiation of a lease under section 8 of this chapter, the society shall convey title to the building to the state.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-8
Lease with society; term; rental; services provided; vacating of building; state activities or functions
Sec. 8. (a) The department may enter into a lease with the society for the society's use of any part of the building, exterior improvements, and surrounding site.
(b) Notwithstanding the term limitation for a lease under IC 4-13-1-4(10), the department may enter into a lease under subsection (a) for a term of not more than ninety-nine (99) years.
(c) Rent under a lease entered into under this section is one dollar ($1) each year, payable in advance.
(d) A lease entered into under this section must require the department to provide, at no cost to the society, the following services in relation to the building, the exterior improvements, and the surrounding site:
(1) Management.
(2) Maintenance.
(3) Operation.
(4) Utilities (other than telephone services).
(5) Other services reasonably necessary to maintain the building, exterior improvements, and the surrounding site.
(e) A lease entered into under this section must provide that the lease terminates if the society or its successor vacates the building.
(f) A lease entered into under this section may permit the building to house state activities or functions.
As added by P.L.22-1992, SEC.1. Amended by P.L.49-1997, SEC.16.

IC 4-13-12.1-9
State facilities; reversion of occupancy
Sec. 9. Upon completion of the construction authorized by this chapter and the society's occupancy of the building, space currently occupied by the society in other state facilities reverts to the state.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-10
Lease; approval
Sec. 10. A lease entered into under this chapter is subject to approval under IC 4-13-2-14.1.
As added by P.L.22-1992, SEC.1.
IC 4-13-12.1-11
Gifts and grants
Sec. 11. (a) The department may receive gifts and grants under terms, obligations, and liabilities that the commissioner considers appropriate.
(b) The commissioner shall use a gift or grant received under subsection (a):
(1) to carry out this chapter; and
(2) according to the terms of the gift or grant.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-12
Trust fund; creation; administration; investments; reversion to general fund
Sec. 12. (a) At the request of the commissioner, the auditor of state shall establish a trust fund for purposes of holding money received under section 11 of this chapter.
(b) A trust fund created under this section shall be administered by the department.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.22-1992, SEC.1.



CHAPTER 12.5. REPEALED



CHAPTER 13. COMPILATION OF STATE BUILDING HISTORICAL DATA BY DEPARTMENT OF ADMINISTRATION

IC 4-13-13-2
Copies of compilation
Sec. 2. The public works division shall retain a copy of the compilation of the historical data and shall furnish a copy of the same to the agency or institution occupying or in charge of the building to which the data referred.
(Formerly: Acts 1963, c.299, s.2; Acts 1965, c.330, s.1.)



CHAPTER 13.5. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 16.5. GOVERNOR'S COMMISSION ON MINORITY AND WOMEN'S BUSINESS ENTERPRISES

women; and
(6) provides a service that will not impede competition among minority business enterprises or women's business enterprises at the time a nonprofit applies for certification as a minority business enterprise or a women's business enterprise.
(i) "Owned and controlled" means:
(1) if the business is a qualified minority nonprofit corporation, a majority of the board of directors are minority;
(2) if the business is a qualified women's nonprofit corporation, a majority of the members of the board of directors are women; or
(3) if the business is a business other than a qualified minority or women's nonprofit corporation, having:
(A) ownership of at least fifty-one percent (51%) of the enterprise, including corporate stock of a corporation;
(B) control over the management and active in the day-to-day operations of the business; and
(C) an interest in the capital, assets, and profits and losses of the business proportionate to the percentage of ownership.
(j) "Minority group" means:
(1) Blacks;
(2) American Indians;
(3) Hispanics; and
(4) Asian Americans.
(k) "Separate body corporate and politic" refers to an entity established by the general assembly as a body corporate and politic.
(l) "State agency" refers to any authority, board, branch, commission, committee, department, division, or other instrumentality of the executive, including the administrative, department of state government.
As added by P.L.34-1983, SEC.1. Amended by P.L.18-1991, SEC.12; P.L.8-1993, SEC.21; P.L.195-2001, SEC.1; P.L.84-2004, SEC.1; P.L.2-2007, SEC.37; P.L.228-2007, SEC.1; P.L.3-2008, SEC.5; P.L.87-2008, SEC.1; P.L.1-2009, SEC.9; P.L.114-2010, SEC.2.

IC 4-13-16.5-1.1
References to federal statutes or regulations
Sec. 1.1. A reference to a federal statute or regulation in this chapter is a reference to the statute or regulation as in effect January 1, 2001.
As added by P.L.195-2001, SEC.2.

IC 4-13-16.5-1.3
"Women's business enterprise"
Sec. 1.3. As used in this chapter, "women's business enterprise" means a business that is one (1) of the following:
(1) A sole proprietorship owned and controlled by a woman.
(2) A partnership or joint venture owned and controlled by women in which:
(A) at least fifty-one percent (51%) of the ownership is held

by women; and
(B) the management and daily business operations are controlled by at least one (1) of the women who owns the business.
(3) A corporation or other entity:
(A) whose management and daily business operations are controlled by at least one (1) of the women who owns the business; and
(B) that is at least fifty-one percent (51%) owned by women, or if stock is issued, at least fifty-one percent (51%) of the stock is owned by at least one (1) of the women.
(4) A qualified women's nonprofit corporation as defined in section 1(h) of this chapter.
As added by P.L.195-2001, SEC.3. Amended by P.L.228-2007, SEC.2; P.L.114-2010, SEC.3.

IC 4-13-16.5-2
Governor's commission on minority and women's business enterprises
Sec. 2. (a) There is established a governor's commission on minority and women's business enterprises. The commission shall consist of the following members:
(1) A governor's designee, who shall serve as chairman of the commission.
(2) The commissioner of the Indiana department of transportation, or the economic opportunity director of the Indiana department of transportation if the commissioner of the Indiana department of transportation so designates.
(3) The chairperson of the board of the Indiana economic development corporation or the chairperson's designee.
(4) The commissioner of the department.
(5) Nine (9) individuals with demonstrated capabilities in business and industry, especially minority and women's business enterprises, appointed by the governor from the following geographical areas of the state:
(A) Three (3) from the northern one-third (1/3) of the state.
(B) Three (3) from the central one-third (1/3) of the state.
(C) Three (3) from the southern one-third (1/3) of the state.
(6) Two (2) members of the house of representatives, no more than one (1) from the same political party, appointed by the speaker of the house of representatives to serve in a nonvoting advisory capacity.
(7) Two (2) members of the senate, no more than one (1) from the same political party, appointed by the president pro tempore of the senate to serve in a nonvoting advisory capacity.
Not more than six (6) of the ten (10) members appointed or designated by the governor may be of the same political party. Appointed members of the commission shall serve four (4) year terms. A vacancy occurs if a legislative member leaves office for any reason. Any vacancy on the commission shall be filled in the same

manner as the original appointment.
(b) Each member of the commission who is not a state employee is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided under IC 4-13-1-4 and in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each legislative member of the commission is entitled to receive the same per diem, mileage, and travel allowances established by the legislative council and paid to members of the general assembly serving on interim study committees. The allowances specified in this subsection shall be paid by the legislative services agency from the amounts appropriated for that purpose.
(d) A member of the commission who is a state employee but who is not a member of the general assembly is not entitled to any of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4.
(3) Other expenses actually incurred in connection with the member's duties.
(e) The commission shall meet at least four (4) times each year and at other times as the chairman considers necessary.
(f) The duties of the commission shall include but not be limited to the following:
(1) Identify minority and women's business enterprises in the state.
(2) Assess the needs of minority and women's business enterprises.
(3) Initiate aggressive programs to assist minority and women's business enterprises in obtaining state contracts.
(4) Give special publicity to procurement, bidding, and qualifying procedures.
(5) Include minority and women's business enterprises on solicitation mailing lists.
(6) Evaluate the competitive differences between qualified minority or women's nonprofit corporations and other than qualified minority or women's nonprofit corporations that offer similar services and make recommendation to the department on policy changes necessary to ensure fair competition among minority and women's business enterprises.
(7) Define the duties, goals, and objectives of the deputy commissioner of the department as created under this chapter to assure compliance by all state agencies, separate bodies corporate and politic, and state educational institutions with

state and federal legislation and policy concerning the awarding of contracts (including, notwithstanding section 1(d) of this chapter or any other law, contracts of state educational institutions) to minority and women's business enterprises.
(8) Establish annual goals:
(A) for the use of minority and women's business enterprises; and
(B) derived from a statistical analysis of utilization study of state contracts (including, notwithstanding section 1(d) of this chapter or any other law, contracts of state educational institutions) that are required to be updated every five (5) years.
(9) Prepare a review of the commission and the various affected departments of government to be submitted to the governor and the legislative council on March 1 and October 1 of each year, evaluating progress made in the areas defined in this subsection.
(10) Ensure that the statistical analysis required under this section:
(A) is based on goals for participation of minority business enterprises established in Richmond v. Croson, 488 U.S. 469 (1989);
(B) includes information on both contracts and subcontracts (including, notwithstanding section 1(d) of this chapter or any other law, contracts and subcontracts of state educational institutions); and
(C) uses data on the combined capacity of minority and women's businesses enterprises in Indiana and not just regional data.
(11) Establish annual goals for the use of minority and women's business enterprises for any contract that:
(A) will be paid for in whole or in part with state grant funds; and
(B) involves the use of real property of a unit (as defined in IC 4-4-32.2-9).
(g) The department shall direct contractors to demonstrate a good faith effort to meet the annual participation goals established under subsection (f)(11). The good faith effort shall be demonstrated by contractors using the repository of certified firms created under section 3 of this chapter or a similar repository maintained by a unit (as defined in IC 4-4-32.2-9).
(h) The department shall adopt rules of ethics under IC 4-22-2 for commission members other than commission members appointed under subsection (a)(6) or (a)(7).
(i) The department shall furnish administrative support and staff as is necessary for the effective operation of the commission.
(j) The commission shall advise the department on developing a statement, to be included in all applications for and agreements governing grants made with state funds, stating the importance of the use of minority and women's business enterprises in fulfilling the purposes of the grant. As added by P.L.34-1983, SEC.1. Amended by P.L.18-1990, SEC.4; P.L.31-1993, SEC.1; P.L.195-2001, SEC.4; P.L.42-2002, SEC.1; P.L.41-2003, SEC.1; P.L.84-2004, SEC.2; P.L.4-2005, SEC.17; P.L.228-2007, SEC.3; P.L.87-2008, SEC.2; P.L.114-2010, SEC.4.

IC 4-13-16.5-3
Deputy commissioner for minority and women's business enterprise development
Sec. 3. (a) There is created in the department a deputy commissioner for minority and women's business enterprise development. Upon consultation with the commission, the commissioner of the department, with the approval of the governor, shall appoint an individual who possesses demonstrated capability in business or industry, especially in minority or women's business enterprises, to serve as deputy commissioner to work with the commission in the implementation of this chapter.
(b) The deputy commissioner shall do the following:
(1) Identify and certify minority and women's business enterprises for state projects.
(2) Establish a central certification file.
(3) Periodically update the certification status of each minority or women's business enterprise.
(4) Monitor the progress in achieving the goals established under section 2(f)(8) and 2(f)(11) of this chapter.
(5) Require all state agencies, separate bodies corporate and politic, and state educational institutions to report on planned and actual participation of minority and women's business enterprises in contracts awarded by state agencies. The commissioner may exclude from the reports uncertified minority and women's business enterprises.
(6) Determine and define opportunities for minority and women's business participation in contracts awarded by all state agencies, separate bodies corporate and politic, and state educational institutions.
(7) Implement programs initiated by the commission under section 2 of this chapter.
(8) Perform other duties as defined by the commission or by the commissioner of the department.
As added by P.L.34-1983, SEC.1. Amended by P.L.31-1993, SEC.2; P.L.195-2001, SEC.5; P.L.84-2004, SEC.3; P.L.228-2007, SEC.4; P.L.114-2010, SEC.5.

IC 4-13-16.5-4
Determinations regarding goals; adoption of rules
Sec. 4. (a) Before January 1 of even-numbered years, the department shall determine whether, during the most recently completed two (2) year period ending the previous July 1, the goals set under section 2(f)(8) of this chapter have been met.
(b) The department shall adopt rules under IC 4-22-2 to ensure that the goals set under section 2(f)(8) of this chapter are met.

Expenditures with business enterprises that qualify as both a minority business enterprise and a women's business enterprise may be counted toward the attainment of the goal for either:
(1) minority business enterprises; or
(2) women's business enterprises;
at the election made by the procurer of goods, services, or goods and services, but not both.
As added by P.L.195-2001, SEC.6. Amended by P.L.41-2003, SEC.2; P.L.228-2007, SEC.5; P.L.3-2008, SEC.6.

IC 4-13-16.5-5
Rules
Sec. 5. The Indiana department of administration may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.31-1993, SEC.3.

IC 4-13-16.5-6
Application of standards and certifications
Sec. 6. (a) Notwithstanding any other law, the standards developed under this chapter apply to the determination and certification of a business as a minority business enterprise or a women's business enterprise under any Indiana law.
(b) Notwithstanding any other law, a certification of a business as a minority business enterprise or a women's business enterprise under this chapter satisfies any Indiana law providing for or requiring the certification of a business as a minority business enterprise or a women's business enterprise.
As added by P.L.84-2004, SEC.4.

IC 4-13-16.5-7
Confidentiality of applicant materials
Sec. 7. For purposes of IC 5-14-3, materials containing:
(1) personal financial information; or
(2) confidential business information;
submitted by an applicant for certification as a minority business enterprise or a women's business enterprise are confidential.
As added by P.L.84-2004, SEC.5.

IC 4-13-16.5-8
Contractor notice to minority businesses and women's business enterprises
Sec. 8. (a) This section applies to a contractor whose offer designated minority businesses or women's business enterprises to furnish any supplies or perform any work under the contract awarded to the contractor.
(b) As used in this section, "contract" refers to any of the following:
(1) A contract for the purchase of supplies by a state agency.
(2) A contract for the performance of services for a state agency. (3) A public works contract (as defined in IC 4-13.6-1-14).
(4) A contract to perform professional services (as defined in IC 4-13.6-1-11) in connection with a public works contract.
(c) As used in this section, "contractor" refers to a person awarded a contract by a state agency.
(d) As used in this section, "offer" means a response to a solicitation. The term includes a bid, proposal, and quote.
(e) As used in this section, "solicitation" means the procedure by which a state agency invites persons to submit an offer to enter into a contract with the state agency. The term includes an invitation for bids, a request for proposals, and a request for quotes.
(f) Before beginning work on a contract, a contractor shall do the following:
(1) Notify in writing each minority business and women's business enterprise designated in the contractor's offer that the contractor has been awarded the contract.
(2) Give copies of each notification to the state agency that awarded the contract.
(g) If a contractor fails to comply with subsection (f), the awarding state agency may consider the failure a breach of contract and do any of the following:
(1) Cancel the contract.
(2) Collect from the contractor all funds paid to the contractor under the contract.
(3) Exercise any of the state's rights set out in the contract.
(4) Use the failure as a basis for finding the contractor not responsible when awarding other contracts.
As added by P.L.228-2007, SEC.6.

IC 4-13-16.5-9
Grievance procedures
Sec. 9. (a) The department shall adopt rules under IC 4-22-2 to establish procedures to resolve grievances arising under this chapter.
(b) The rules may include informal procedures to resolve grievances.
(c) The procedures established under the rules must provide for final resolution of grievances before either of the following:
(1) A panel of three (3) commission members. A panel formed under this subdivision must consist of at least two (2) commission members described in section 2(a)(5) of this chapter.
(2) The commission. However, if the commission acts to resolve a grievance under this subdivision, members of the commission described in section 2(a)(6) or 2(a)(7) of this chapter may not participate in the proceeding.
(d) Final resolution of grievances arising under this chapter are subject to IC 4-21.5.
As added by P.L.228-2007, SEC.7.



CHAPTER 17. INTERNET PURCHASING SITES

IC 4-13-17-2
"Internet purchasing site"
Sec. 2. As used in this chapter, "Internet purchasing site" means an open and interactive electronic environment that is:
(1) designed to facilitate the purchase and sale of supplies conducted under IC 5-22;
(2) approved and managed by the department; and
(3) linked to the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.93-2004, SEC.1. Amended by P.L.177-2005, SEC.6.

IC 4-13-17-3
"Purchasing agency"
Sec. 3. As used in this chapter, "purchasing agency" has the meaning set forth in IC 5-22-2-25.
As added by P.L.93-2004, SEC.1.

IC 4-13-17-4
Internet purchasing site; rules; procedures for operation
Sec. 4. The department may adopt rules under IC 4-22-2 to establish the following:
(1) Procedures for the use of Internet purchasing sites to facilitate the purchase of supplies or sales conducted under IC 5-22 by a state agency. The rules may permit use of an Internet purchasing site to facilitate purchases of supplies and sales conducted by any of the following if considered beneficial by the department:
(A) A purchasing agency other than a state agency.
(B) A cooperative purchasing organization described in IC 5-22-4-7.
(C) The public.
(2) User fees payable by either of the following:
(A) A bidder using an Internet purchasing site.
(B) Entities other than state agencies that use the Internet purchasing site permitted under subdivision (1).
(3) The technical requirements for operation of an Internet purchasing site.
(4) Procedures requiring the proper officers to maintain adequate documentation of transactions performed through the Internet purchasing site so that the officers may be audited as provided by law. (5) Procedures necessary for the operation of Internet purchasing sites.
As added by P.L.93-2004, SEC.1.

IC 4-13-17-5
Internet purchasing site; requirements
Sec. 5. An Internet purchasing site must do all the following:
(1) Provide an authorized user with the ability to issue an invitation for bids for supplies electronically.
(2) Protect the content of an electronic offer to the extent required under IC 5-22.
(3) Provide an authorized user with a secure, accurate report of all information contained in electronic offers made through the site on or before the deadline established by the authorized user.
(4) Comply with IC 5-22.
As added by P.L.93-2004, SEC.1.

IC 4-13-17-6
Equipment and information technology services
Sec. 6. The department shall provide the equipment and information technology services necessary to operate the Internet purchasing sites required under this chapter.
As added by P.L.93-2004, SEC.1.

IC 4-13-17-7
Links to Internet purchasing sites
Sec. 7. The department shall provide authorized users and the public with access to Internet purchasing sites by links to the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.93-2004, SEC.1. Amended by P.L.177-2005, SEC.7.

IC 4-13-17-8
Agencies to implement
Sec. 8. The following shall cooperate with the department to implement this chapter:
(1) The office of technology established by IC 4-13.1-2-1.
(2) The state board of accounts.
(3) The attorney general.
(4) The auditor of state.
As added by P.L.93-2004, SEC.1. Amended by P.L.177-2005, SEC.8.



CHAPTER 18. DRUG TESTING OF EMPLOYEES OF PUBLIC WORKS CONTRACTORS

IC 4-13-18-2
"Bid"
Sec. 2. As used in this chapter, "bid" includes a quotation.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-3
"Contractor"
Sec. 3. (a) As used in this chapter, "contractor" refers to a person who:
(1) submits a bid to do work under a public works contract; or
(2) does any work under a public works contract.
(b) The term includes a subcontractor of a contractor.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-4
"Public works contract"
Sec. 4. As used in this chapter, "public works contract" refers to:
(1) a public works contract covered by IC 4-13.6;
(2) a public works contract covered by IC 5-16 and entered into by a state agency; or
(3) a state highway contract covered by IC 8-23-9;
when the estimated cost of the public works project is one hundred fifty thousand dollars ($150,000) or more.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-5
Employee drug testing plan required in bid; collective bargaining agreements
Sec. 5. (a) A solicitation for a public works contract must require each contractor that submits a bid for the work to submit with the bid a written plan for a program to test the contractor's employees for drugs.
(b) A public works contract may not be awarded to a contractor whose bid does not include a written plan for an employee drug testing program that complies with this chapter.
(c) A contractor that is subject to a collective bargaining agreement shall be treated as having an employee drug testing program that complies with this chapter if the collective bargaining agreement establishes an employee drug testing program that includes the following: (1) The program provides for the random testing of the contractor's employees.
(2) The program contains a five (5) drug panel that tests for the substances identified in section 6(a)(3) of this chapter.
(3) The program imposes disciplinary measures on an employee who fails a drug test. The disciplinary measures must include at a minimum, all the following:
(A) The employee is subject to suspension or immediate termination.
(B) The employee is not eligible for reinstatement until the employee tests negative on a five (5) drug panel test certified by a medical review officer.
(C) The employee is subject to unscheduled sporadic testing for at least one (1) year after reinstatement.
(D) The employee successfully completes a rehabilitation program recommended by a substance abuse professional if the employee fails more than one (1) drug test.
A copy of the relevant part of the collective bargaining agreement constitutes a written plan under this section.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-6
Employee drug testing program requirements
Sec. 6. (a) A contractor's employee drug testing program must satisfy all of the following:
(1) Each of the contractor's employees must be subject to a drug test at least one (1) time each year.
(2) Subject to subdivision (1), the contractor's employees must be tested randomly. At least two percent (2%) of the contractor's employees must be randomly selected each month for testing.
(3) The program must contain at least a five (5) drug panel that tests for the following:
(A) Amphetamines.
(B) Cocaine.
(C) Opiates (2000 ng/ml).
(D) PCP.
(E) THC.
(4) The program must impose progressive discipline on an employee who fails a drug test. The discipline must have at least the following progression:
(A) After the first positive test, an employee must be:
(i) suspended from work for thirty (30) days;
(ii) directed to a program of treatment or rehabilitation; and
(iii) subject to unannounced drug testing for one (1) year, beginning the day the employee returns to work.
(B) After a second positive test, an employee must be:
(i) suspended from work for ninety (90) days;
(ii) directed to a program of treatment or rehabilitation;

and
(iii) subject to unannounced drug testing for one (1) year, beginning the day the employee returns to work.
(C) After a third or subsequent positive test, an employee must be:
(i) suspended from work for one (1) year;
(ii) directed to a program of treatment or rehabilitation; and
(iii) subject to unannounced drug testing for one (1) year, beginning the day the employee returns to work.
The program may require dismissal of the employee after any positive drug test or other discipline more severe than is described in this subdivision.
(b) An employer complies with the requirement of subsection (a) to direct an employee to a program of treatment or rehabilitation if the employer does either of the following:
(1) Advises the employee of any program of treatment or rehabilitation covered by insurance provided by the employer.
(2) If the employer does not provide insurance that covers drug treatment or rehabilitation programs, the employer advises the employee of agencies known to the employer that provide drug treatment or rehabilitation programs.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-7
Contract cancellation for noncompliance
Sec. 7. (a) The public works contract must provide for the following:
(1) That the contractor implement the employee drug testing program described in the contractor's plan.
(2) Cancellation of the contract by the agency awarding the contract if the contractor:
(A) fails to implement its employee drug testing program during the term of the contract;
(B) fails to provide information regarding implementation of the contractor's employee drug testing program at the request of the agency; or
(C) provides to the agency false information regarding the contractor's employee drug testing program.
(b) The provisions of the public works contract relating to cancellation of the contract by the agency awarding the contract apply to cancellation of the public works contract under this section.
As added by P.L.160-2006, SEC.2.



CHAPTER 19. DEPARTMENT OF CHILD SERVICES OMBUDSMAN

IC 4-13-19-2
"Ombudsman"
Sec. 2. As used in this chapter, "ombudsman" means:
(1) the person appointed by the governor to serve as ombudsman; or
(2) an employee or other individual approved by the office of the department of child services ombudsman to act in the capacity of ombudsman;
to receive, investigate, and resolve complaints that allege the department of child services, by an action or omission, failed to protect the physical or mental health or safety of any child or failed to follow specific laws, rules, or written policies.
As added by P.L.182-2009(ss), SEC.55.

IC 4-13-19-3
Establishment of office of department of child services ombudsman
Sec. 3. The office of department of child services ombudsman is established as a separate bureau within the department. The ombudsman appointed by the governor shall report directly to the commissioner. The ombudsman appointed by the governor must be an attorney licensed to practice law in Indiana or a social worker with at least a master's degree. The ombudsman appointed by the governor must have significant experience or education in child development and child advocacy, including at least two (2) years experience working with child abuse and neglect.
As added by P.L.182-2009(ss), SEC.55.

IC 4-13-19-4
Appointment of ombudsman; authority to hire employees
Sec. 4. (a) The governor shall appoint the ombudsman. The ombudsman serves at the pleasure of the governor. An individual may not be appointed as ombudsman if the individual has been

employed by the department of child services at any time during the preceding twelve (12) months. The governor shall appoint a successor ombudsman not later than thirty (30) days after a vacancy occurs in the position of the ombudsman.
(b) The office of the department of child services ombudsman:
(1) shall employ at least two (2) full time employees to assist the ombudsman with receiving, investigating, and attempting to resolve complaints described in section 5 of this chapter; and
(2) may employ technical experts and other employees to carry out the purposes of this chapter.
(c) The office of the department of child services ombudsman may not hire an individual to serve as an ombudsman if the individual has been employed by the department of child services during the preceding twelve (12) months.
(d) The ombudsman and any other person employed or authorized by the ombudsman:
(1) are subject to the same criminal history and background checks, to be performed by the department of child services, that are required for department of child services family case managers; and
(2) are subject to the same disqualification for employment criteria as department of child services family case managers.
As added by P.L.182-2009(ss), SEC.55. Amended by P.L.48-2012, SEC.1.

IC 4-13-19-5
Powers of ombudsman
Sec. 5. (a) The office of the department of child services ombudsman may receive, investigate, and attempt to resolve a complaint alleging that the department of child services, by an action or omission occurring on or after January 11, 2005, failed to protect the physical or mental health or safety of any child or failed to follow specific laws, rules, or written policies.
(b) The office of the department of child services ombudsman may also do the following:
(1) Take action, including the establishing of a program of public education, to secure and ensure the legal rights of children.
(2) Periodically review relevant policies and procedures with a view toward the safety and welfare of children.
(3) When appropriate, refer a person making a report of child abuse or neglect to the department of child services and, if appropriate, to an appropriate law enforcement agency.
(4) Recommend changes in procedures for investigating reports of abuse and neglect and overseeing the welfare of children who are under the jurisdiction of a juvenile court.
(5) Make the public aware of the services of the ombudsman, the purpose of the office, and information concerning contacting the office.
(6) Examine policies and procedures and evaluate the

effectiveness of the child protection system, specifically the respective roles of the department of child services, the court, the medical community, service providers, guardians ad litem, court appointed special advocates, and law enforcement agencies.
(7) Review and make recommendations concerning investigative procedures and emergency responses contained in the report prepared under section 10 of this chapter.
(c) Upon request of the office of the department of child services ombudsman, the local child protection team shall assist the office of the department of child services ombudsman by investigating and making recommendations on a matter. If a local child protection team was involved in an initial investigation, a different local child protection team may assist in the investigation under this subsection.
(d) At the end of an investigation of a complaint, the office of the department of child services ombudsman shall provide an appropriate report as follows:
(1) If the complainant is a parent, guardian, custodian, court appointed special advocate, guardian ad litem, or court, the ombudsman may provide the same report to the complainant and the department of child services.
(2) If the complainant is not a person described in subdivision (1), the ombudsman shall provide a redacted version of its findings to the complainant stating in general terms that the actions of the department of child services were or were not appropriate.
(e) The department of child services ombudsman shall provide a copy of the report and recommendations to the department of child services. The office of the department of child services ombudsman may not disclose to:
(1) a complainant;
(2) another person who is not a parent, guardian, or custodian of the child who was the subject of the department of child services' action or omission; or
(3) the court, court appointed special advocate, or guardian ad litem of the child in a case that was filed as a child in need of services or a termination of parental rights action;
any information that the department of child services could not, by law, reveal to the complainant, parent, guardian, custodian, person, court, court appointed special advocate, or guardian ad litem.
(f) If, after reviewing a complaint or conducting an investigation and considering the response of an agency, facility, or program and any other pertinent material, the office of the department of child services ombudsman determines that the complaint has merit or the investigation reveals a problem, the ombudsman may recommend that the agency, facility, or program:
(1) consider the matter further;
(2) modify or cancel its actions;
(3) alter a rule, order, or internal policy; or
(4) explain more fully the action in question. (g) At the office of the department of child services ombudsman's request, the agency, facility, or program shall, within a reasonable time, inform the office of the department of child services ombudsman about the action taken on the recommendation or the reasons for not complying with it.
(h) The office of the department of child services ombudsman may not investigate the following:
(1) A complaint from an employee of the department of child services that relates to the employee's employment relationship with the department of child services.
(2) A complaint challenging a department of child services substantiation of abuse or neglect that is currently the subject of a pending administrative review procedure before the exhaustion of administrative remedies provided by law, rule, or written policy. Investigation of any such complaint received shall be stayed until the administrative remedy has been exhausted. However, if the administrative process is not completed or terminated within six (6) months after initiation of the administrative process, the office of child services ombudsman may proceed with its investigation.
(i) If the office of the department of child services ombudsman does not investigate a complaint, the office of the department of child services ombudsman shall notify the complainant of the decision not to investigate and the reasons for the decision.
As added by P.L.182-2009(ss), SEC.55. Amended by P.L.128-2012, SEC.2.

IC 4-13-19-6
Access to records
Sec. 6. (a) The office of the department of child services ombudsman shall be given appropriate access to department of child services records of a child who is the subject of a complaint that is filed under this chapter.
(b) A state or local government agency or entity that has records that are relevant to a complaint or an investigation conducted by an ombudsman shall provide the ombudsman with access to the records.
(c) A person is immune from:
(1) civil or criminal liability; and
(2) actions taken under:
(A) a professional disciplinary procedure; or
(B) procedures related to the termination or imposition of penalties under a contract dealing with an employee or contractor of the department of child services;
for the release or disclosure of records to the ombudsman under this chapter, unless the release or disclosure constitutes gross negligence or willful or wanton misconduct.
(d) Information or records of a state or local government agency provided to the office of the department of child services ombudsman may not be disclosed to the complainant or others if confidential under laws, rules, or regulations governing the state or local

government agency that provided the information or records.
As added by P.L.182-2009(ss), SEC.55.

IC 4-13-19-7
Duties and functions
Sec. 7. The office of the department of child services ombudsman shall do the following:
(1) Establish procedures to receive and investigate complaints.
(2) Establish physical, technological, and administrative access controls for all information maintained by the office of the department of child services ombudsman.
(3) Except as necessary to investigate and resolve a complaint, ensure that the identity of a complainant will not be disclosed without:
(A) the complainant's written consent; or
(B) a court order.
As added by P.L.182-2009(ss), SEC.55.

IC 4-13-19-8
Adoption of rules
Sec. 8. The office of the department of child services ombudsman may adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.182-2009(ss), SEC.55.

IC 4-13-19-9
Civil immunity
Sec. 9. An ombudsman is not personally liable for the good faith performance of the ombudsman's official duties.
As added by P.L.182-2009(ss), SEC.55.

IC 4-13-19-10
Report
Sec. 10. (a) The office of the department of child services ombudsman shall prepare a report each year on the operations of the office.
(b) The office of the department of child services ombudsman shall include the following information in the annual report required under subsection (a):
(1) The office of the department of child services ombudsman's activities.
(2) The general status of children in Indiana, including:
(A) the health and education of children; and
(B) the administration or implementation of programs for children.
(3) Any other issues, concerns, or information concerning children.
(c) A copy of the report shall be provided to the following:
(1) The governor.
(2) The legislative council.
(3) The Indiana department of administration. (4) The department of child services.
A report provided under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
(d) A copy of the report shall be posted on the department of child services' Internet web site and on any Internet web site maintained by the office of the department of child services ombudsman.
(e) An initial report summarizing the activities of the department of child services ombudsman shall be completed by no later than December 1, 2009, and a copy of the report shall be posted on the department of child services' Internet web site and on any Internet web site maintained by the office of the department of child services ombudsman, and shall be provided to the following:
(1) The governor.
(2) The legislative council.
(3) The Indiana department of administration.
(4) The department of child services.
A report provided under this subsection to the legislative council must be in an electronic format under IC 5-14-6. This subsection expires December 31, 2009.
As added by P.L.182-2009(ss), SEC.55.

IC 4-13-19-11
Interference or prevention of completion of work
Sec. 11. A person who interferes with the ombudsman is subject to criminal prosecution under IC 35-44.2-1-5.
As added by P.L.182-2009(ss), SEC.55. Amended by P.L.126-2012, SEC.11.

IC 4-13-19-12
Provision of office space
Sec. 12. The Indiana department of administration shall provide and maintain office space for the office of the department of child services ombudsman.
As added by P.L.182-2009(ss), SEC.55.






ARTICLE 13.1. OFFICE OF TECHNOLOGY

CHAPTER 1. DEFINITIONS

IC 4-13.1-1-2
"Information technology"
Sec. 2. "Information technology" includes the resources, technologies, and services associated with the fields of:
(1) information processing;
(2) office automation;
(3) telecommunication facilities and networks;
(4) data input and storage; and
(5) information system applications.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-1-3
"Office"
Sec. 3. "Office" means the office of technology established by IC 4-13.1-2-1.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-1-4
"State agency"
Sec. 4. (a) "State agency" means an authority, a board, a branch, a commission, a committee, a department, a division, or another instrumentality of the executive, including the administrative, department of state government.
(b) The term does not include:
(1) the judicial or legislative departments of state government;
(2) a state educational institution; or
(3) the Indiana higher education telecommunications system.
As added by P.L.177-2005, SEC.9. Amended by P.L.2-2007, SEC.38.

IC 4-13.1-1-5
"Telecommunication"
Sec. 5. "Telecommunication" means the transmission of any document, picture, datum, sound, or other symbol by television, radio, microwave, optical, or other electromagnetic signal.
As added by P.L.177-2005, SEC.9.



CHAPTER 2. OFFICE OF TECHNOLOGY

IC 4-13.1-2-2
Office; duties
Sec. 2. (a) The office shall do the following:
(1) Develop and maintain overall strategy and architecture for the use of information technology in state government.
(2) Review state agency budget requests and proposed contracts relating to information technology at the request of the budget agency.
(3) Coordinate state information technology master planning.
(4) Maintain an inventory of significant information technology resources and expenditures.
(5) Manage a computer gateway to carry out or facilitate public, educational, and governmental functions.
(6) Provide technical staff support services for state agencies.
(7) Provide services that may be requested by the following:
(A) The judicial department of state government.
(B) The legislative department of state government.
(C) A state educational institution.
(D) A political subdivision (as defined in IC 36-1-2-13).
(E) A body corporate and politic created by statute.
(F) An entity created by the state.
(8) Monitor trends and advances in information technology.
(9) Review projects, architecture, security, staffing, and expenditures.
(10) Develop and maintain policies, procedures, and guidelines for the effective and secure use of information technology in state government.
(11) Advise the state personnel department on guidelines for information technology staff for state agencies.
(12) Conduct periodic management reviews of information

technology activities within state agencies upon request.
(13) Seek funding for technology services from the following:
(A) Grants.
(B) Federal sources.
(C) Gifts, donations, and bequests.
(D) Partnerships with other governmental entities or the private sector.
(E) Appropriations.
(F) Any other source of funds.
(14) Perform other information technology related functions and duties as directed by the governor.
(b) The office may adopt rules under IC 4-22-2 that are necessary or appropriate in carrying out its powers and duties.
As added by P.L.177-2005, SEC.9. Amended by P.L.2-2007, SEC.39.

IC 4-13.1-2-3
Chief information officer
Sec. 3. (a) The governor shall appoint a chief information officer of the office, who serves at the pleasure of the governor.
(b) The chief information officer:
(1) is the executive head of the office;
(2) is responsible for strategic planning and the architecture for information technology functions of state government; and
(3) shall provide leadership for information technology issues facing state agencies.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-4
Fees for enhanced access to public records
Sec. 4. The chief information officer, in conjunction with:
(1) the state librarian or the state librarian's designee;
(2) the director of the state commission on public records or the director's designee; and
(3) a representative from each of the two (2) state agencies that generate the most revenue under this section;
shall establish reasonable fees for enhanced access to public records and other electronic records, so that the revenues generated are sufficient to develop, maintain, operate, and expand services that make public records available electronically. A meeting to establish or revise the fees described in this section is subject to the requirements of IC 5-14-1.5.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-5
State agency use of office services
Sec. 5. State agencies shall use information technology services provided by the office when directed by the governor.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-6 Office; state agencies
Sec. 6. (a) The office may request the director of information technology services or another knowledgeable individual employed by a state agency to advise and assist the office in carrying out the functions of the office.
(b) State agencies may consult with the office concerning hiring information technology directors and staff.
(c) At the request of the office, a state agency shall submit an inventory of all significant information technology hardware, software, personnel, and information technology contracts.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-7
Rotary fund
Sec. 7. The office may establish a rotary fund necessary to perform the functions of the office.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-8
Office; assist political subdivisions
Sec. 8. (a) If requested by a political subdivision, the office may do the following:
(1) Subject to the approval of the budget agency, develop a schedule of fees for agencies using services of the office.
(2) Assist a political subdivision in coordinating information technology systems.
(3) Provide consulting and technical advisory services.
(4) Review information technology project plans and expenditures.
(5) Develop and maintain policies, procedures, and guidelines for the effective use of information technology in interactions between political subdivisions and state agencies.
(b) The office may request a director of information technology services or other knowledgeable individuals employed by a political subdivision to advise and assist the office in exercising the powers granted in this section.
(c) The office may conduct studies and reviews that the office considers necessary to promote the use of high quality, cost effective information technology within local government.
As added by P.L.177-2005, SEC.9.



CHAPTER 3. ACCESSIBILITY STANDARDS






ARTICLE 13.4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13.5. CONSTRUCTION OF STATE OFFICE BUILDINGS AND OTHER FACILITIES

CHAPTER 1. GENERAL PROVISIONS

adults or children with mental illness, developmental disabilities, addictions, or other medical or rehabilitative needs.
(10) "State agency" means an authority, a board, a commission, a committee, a department, a division, or other instrumentality of state government, but does not include a state educational institution.
As added by Acts 1977, P.L.31, SEC.1. Amended by P.L.27-1985, SEC.1; P.L.240-1991(ss2), SEC.37; P.L.8-1993, SEC.23; P.L.273-1999, SEC.191; P.L.291-2001, SEC.76; P.L.123-2002, SEC.2; P.L.235-2005, SEC.55; P.L.2-2007, SEC.40.

IC 4-13.5-1-1.3
"Loan contract"
Sec. 1.3. As used in this article, "loan contract" means a debt instrument other than a revenue bond and includes but is not limited to a note.
As added by P.L.15-1986, SEC.1.

IC 4-13.5-1-1.5
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 4-13.5-1-2
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 4-13.5-1-2.5
Application to the Indiana finance authority
Sec. 2.5. This article:
(1) applies to the Indiana finance authority only when acting as the commission under this article for the purposes set forth in this article; and
(2) does not apply to the Indiana finance authority when acting under any other statute for any other purpose.
As added by P.L.235-2005, SEC.56.

IC 4-13.5-1-3
Powers
Sec. 3. (a) The commission may:
(1) accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance, and any other aid from any source and agree to and comply with any attached conditions;
(2) acquire real property, or any interest in real property, by lease, conveyance (including purchase) in lieu of foreclosure, or foreclosure, own, manage, operate, hold, clear, improve, and construct facilities on real property, and sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber real property, or interests in real property or facilities on real property, if the use is necessary or appropriate to the

purposes of the commission;
(3) procure insurance against any loss in connection with its operations in amounts, and from insurers, as it considers necessary or desirable;
(4) borrow funds as set forth in IC 4-13.5-4 and issue revenue bonds of the commission, payable solely from revenues, as set forth in IC 4-13.5-4, or from the proceeds of bonds issued under this article and earnings on bonds, or both, for the purpose of carrying out its purposes under this article, including paying all or any part of the cost of acquisition or construction of any one (1) or more facilities, or for the purpose of refunding any other bonds or loan contracts of the commission;
(5) establish reserves or sinking funds from the proceeds of the sale of bonds or from other funds, or both, to secure the payment of the bonds;
(6) invest any funds held in reserve or in sinking fund accounts or any money not required for immediate disbursement, in obligations of the state, the United States, or their agencies or instrumentalities, and other obligors as may be permitted under the terms of any resolution authorizing the issuance of the commission's bonds or other obligations;
(7) include in any borrowing or issue amounts considered necessary by the commission to pay financing charges, interest on the obligations (for a period not exceeding the period of construction and a reasonable time after the period of construction or, if the facility is completed, two (2) years from the date of issue of the obligations), consultant, advisory, and legal fees, and other expenses necessary or incident to the borrowing or issue;
(8) make, execute, and effectuate contracts, agreements, or other documents with any governmental agency or any person, corporation, limited liability company, association, partnership, or other organization or entity necessary or convenient to accomplish the purposes of this article;
(9) acquire in the name of the commission by the exercise of the right of condemnation, in the manner provided in this section, public or private lands, or rights in lands, rights-of-way, property, rights, easements, and interests, as it considers necessary for carrying out this article; and
(10) do any and all acts and things necessary, proper, or convenient to carry out this article.
(b) The commission may provide for facilities for state agencies or branches of state government if the general assembly, by statute:
(1) finds that the state needs renovation, refurbishing, or alteration of existing facilities or construction of additional facilities; and
(2) authorizes the commission to provide for the facilities.
In providing for the facilities, the commission shall proceed under this article.
(c) If the commission is unable to agree with the owners, lessees,

or occupants of any real property selected for the purposes of this article, it may proceed to procure the condemnation of the property under IC 32-24-1. The commission may not institute a proceeding until it has adopted a resolution that:
(1) describes the real property sought to be acquired and the purpose for which the real property is to be used;
(2) declares that the public interest and necessity require the acquisition by the commission of the property involved; and
(3) sets out any other facts that the commission considers necessary or pertinent.
The resolution is conclusive evidence of the public necessity of the proposed acquisition and shall be referred to the attorney general for action, in the name of the commission, in the circuit or superior court of the county in which the real property is located.
(d) The title to all property acquired in any manner by the commission shall be held in the name of the commission.
As added by Acts 1977, P.L.31, SEC.1. Amended by Acts 1980, P.L.16, SEC.1; P.L.27-1985, SEC.4; P.L.8-1993, SEC.24; P.L.2-2002, SEC.26; P.L.235-2005, SEC.57.

IC 4-13.5-1-3.1
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 4-13.5-1-4
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 4-13.5-1-5
Attorney general as legal adviser
Sec. 5. The attorney general shall serve as the legal adviser for the commission and represent it in any legal proceeding.
As added by Acts 1977, P.L.31, SEC.1.

IC 4-13.5-1-6
Contracts for performance of work and purchase or sale of materials
Sec. 6. Subject to section 8 of this chapter, the commission may not enter into:
(1) a contract for the performance of work, other than a contract of employment with a professional person or a commission employee; or
(2) a contract for the purchase or sale of materials or supplies;
without complying with IC 4-13-2 and the rules and procedures of the department.
As added by Acts 1977, P.L.31, SEC.1. Amended by P.L.123-2002, SEC.3.

IC 4-13.5-1-7
Repealed (Repealed by P.L.11-1993, SEC.8.)

IC 4-13.5-1-8
Employment of professionals; plans and specifications; award of contracts; minority and women's businesses
Sec. 8. (a) The commission may employ architects, engineers, space planners, construction managers, and other professional persons it considers necessary to prepare complete plans and specifications necessary for bidding for construction. The commission shall consider economy of operation to the extent practicable in preparing and approving plans and specifications.
(b) The plans and specifications shall be presented for approval to:
(1) the department;
(2) if the facility is designed to house the supreme court or court of appeals, the administrator of the supreme court for approval by the courts;
(3) if the facility is a correctional facility, the department of correction; and
(4) if the facility consists of communications system infrastructure, the integrated public safety commission.
(c) After the plans and specifications have been approved by the commission under subsection (b), the commission shall advertise for and receive construction bids and award contracts to the best bidders in the same manner as required by law for the department. However, with respect to a facility that consists of communications system infrastructure, if the commission finds that the integrated public safety commission has already advertised for and received construction bids or awarded contracts to the best bidders, or both, substantially in the same manner as required by law for the Indiana department of administration, the commission is not required to repeat the advertisement, receipt of bids, or award of contracts. In making the finding described in this subsection, the commission may rely upon a certificate of the integrated public safety commission. If the commission makes the finding described in this subsection, that is all the authority the commission needs to accept the assignment of the bids or contracts or both, from the integrated public safety commission, and all the authority the integrated public safety commission needs to assign the bids or contracts, or both, to the commission.
(d) With regard to participation by minority and women's business enterprises (as defined in IC 4-13-16.5-1 and IC 4-13-16.5-1.3), the commission shall act in the same manner as required by law for the department.
As added by Acts 1980, P.L.16, SEC.2. Amended by P.L.27-1985, SEC.6; P.L.240-1991(ss2), SEC.38; P.L.195-2001, SEC.7; P.L.123-2002, SEC.4.

IC 4-13.5-1-9
Conveyance of real property by state to commission Sec. 9. The governor may convey, transfer, or sell, with or without consideration, real property (including the buildings, structures, and improvements), title to which is held in the name of the state, to the commission, without being required to advertise or solicit bids or proposals, in order to accomplish the governmental purposes of this article.
As added by P.L.27-1985, SEC.7.

IC 4-13.5-1-10
Renovation of state facilities; contracts
Sec. 10. The department may enter into a contract with the commission to renovate, refurbish, or alter a facility owned by the state without advertising or soliciting bids or proposals under IC 4-13.6 or IC 5-22. However, in accomplishing the project to renovate, refurbish, or alter a facility owned by the state, the commission shall comply with IC 4-13.5-1-8.
As added by P.L.27-1985, SEC.8. Amended by P.L.49-1997, SEC.17.

IC 4-13.5-1-11
General assembly finding of need for correctional facilities; general assembly finding of need for state museum; authorization to state office building commission to provide for correctional facilities, state museum; borrowing money, issuance of bonds; codification of noncode statute; effect
Sec. 11. (a) The general assembly finds that the state needs construction, equipping, renovation, refurbishing, or alteration of the following correctional facilities for use by the department of correction:
(1) One (1) additional medium security correctional facility for adult males, also known as phase I of the Miami Correctional Facility.
(2) One (1) additional correctional facility for male juveniles.
(3) One (1) special needs facility that is converted from an existing state institution.
(b) The general assembly finds that the state will have a continuing need for use and occupancy of the correctional facilities described in subsection (a).
(c) The general assembly authorizes the state office building commission to provide under this chapter and IC 4-13.5-4 the correctional facilities described in subsection (a), including the borrowing of money or the issuance and sale of bonds, or both, under IC 4-13.5-4, subject to the approval of the budget agency after review by the budget committee.
(d) The general assembly finds that the state needs the construction of a state museum facility and authorizes the state office building commission to provide the museum under this chapter and IC 4-13.5-4, including the borrowing of money or the issuance and sale of bonds, or both, under IC 4-13.5-4, subject to the approval of the budget agency after review by the budget committee.
(e) This section codifies P.L.260-1997, SECTION 36. (f) This section does not authorize any:
(1) construction; or
(2) issuance of bonds or other evidences of indebtedness;
other than authorized by P.L.260-1997, SECTION 36.
As added by P.L.220-2011, SEC.29.

IC 4-13.5-1-12
General assembly finding of need for medium security correctional facilities; general assembly finding of need for mental health facility; authorization to state office building commission to provide for correctional facilities, mental health facility; codification of noncode statute; effect
Sec. 12. (a) The general assembly finds that the state needs the construction, equipping, renovation, refurbishing, or alteration of one (1) additional medium security correctional facility.
(b) The general assembly finds that the state will have a continuing need for use and occupancy of the correctional facility described in subsection (a). The general assembly authorizes the state office building commission to provide the correctional facility described in subsection (a) under this chapter and IC 4-13.5-4.
(c) The general assembly finds that the state needs the construction, equipping, renovation, refurbishing, or alteration of one (1) additional mental health facility.
(d) The general assembly finds that the state will have a continuing need for use and occupancy of the mental health facility described in subsection (c). The general assembly authorizes the state office building commission to provide the mental health facility described in subsection (c) under this chapter and IC 4-13.5-4.
(e) This section codifies P.L.273-1999, SECTION 38.
(f) This section does not authorize any:
(1) construction; or
(2) issuance of bonds or other evidences of indebtedness;
other than authorized by P.L.273-1999, SECTION 38.
As added by P.L.220-2011, SEC.30.

IC 4-13.5-1-13
General assembly finding of need for regional health centers; authorization to state office building commission to provide for regional health centers; codification of noncode statute; effect
Sec. 13. (a) The general assembly finds that the state needs the construction, equipping, renovation, refurbishing, or alteration of up to three (3) regional health centers.
(b) The general assembly finds that the state will have a continuing need for use and occupancy of the health centers described in subsection (a). The general assembly authorizes the state office building commission to provide the health centers described in subsection (a) under this chapter and IC 4-13.5-4.
(c) This section codifies P.L.291-2001, SECTION 43.
(d) This section does not authorize any:
(1) construction; or (2) issuance of bonds or other evidences of indebtedness;
other than authorized by P.L.291-2001, SECTION 43.
As added by P.L.220-2011, SEC.31.

IC 4-13.5-1-14
General assembly finding of need for communications system infrastructure; authorization to state office building commission to provide for communications system infrastructure; codification of noncode section; effect
Sec. 14. (a) The general assembly finds that the state needs the construction, equipping, purchasing, leasing, renovation, refurbishing, or alteration of communications system infrastructure (as defined in IC 5-26-5-1).
(b) The general assembly finds that the state will have a continuing need for use and occupancy of the communications system infrastructure described in subsection (a). The general assembly authorizes the state office building commission to provide under this chapter and IC 4-13.5-4 the communications system infrastructure described in subsection (a), including the borrowing of money or the issuance and sale of bonds, or both, under IC 4-13.5-4.
(c) This section codifies P.L.123-2002, SECTION 61.
(d) This section does not authorize any:
(1) construction; or
(2) issuance of bonds or other evidences of indebtedness;
other than authorized by P.L.123-2002, SECTION 61.
As added by P.L.220-2011, SEC.32.

IC 4-13.5-1-15
General assembly finding of need for regional health center; authorization to state office building commission to provide for regional health center; codification of noncode statute; effect
Sec. 15. (a) The general assembly finds that the state needs the construction, equipping, renovation, refurbishing, or alteration of not more than one (1) regional health center.
(b) The general assembly finds that the state will have a continuing need for use and occupancy of the health center described in subsection (a). The general assembly authorizes the state office building commission to provide under this chapter and IC 4-13.5-4 the health center described in subsection (a).
(c) This section codifies P.L.224-2003, SECTION 111.
(d) This section does not authorize any:
(1) construction; or
(2) issuance of bonds or other evidences of indebtedness;
other than authorized by P.L.224-2003, SECTION 111.
As added by P.L.220-2011, SEC.33.

IC 4-13.5-1-16
General assembly finding of need for laboratory facilities for state agencies and department of toxicology; authorization to state office building commission to provide for laboratory facilities;

codification of noncode statute; effect
Sec. 16. (a) As used in this section, "laboratory facilities" means land, buildings, structures, improvements and equipment, and related facilities for the use and occupancy of state agencies and the state department of toxicology.
(b) The general assembly finds that the state needs the construction, equipping, purchasing, leasing, renovation, refurbishing, or alteration of laboratory facilities for the use of agencies of the state, including the state police department created by IC 10-11-2-4, the state department of health established by IC 16-19-1-1, and, notwithstanding section 1 of this chapter, the state department of toxicology of the Indiana University School of Medicine established under IC 21-45-3-1.
(c) The general assembly finds that the state will have a continuing need for use and occupancy of the laboratory facilities.
(d) The general assembly authorizes the state office building commission to provide under this chapter and IC 4-13.5-4 the laboratory facilities, including the borrowing of money or the issuance and sale of bonds, or both, under IC 4-13.5-4.
(e) This section codifies P.L.224-2003, SECTION 112.
(f) This section does not authorize any:
(1) construction; or
(2) issuance of bonds or other evidences of indebtedness;
other than authorized by P.L.224-2003, SECTION 112.
As added by P.L.220-2011, SEC.34.

IC 4-13.5-1-17
General assembly finding of need for parking facilities; authorization to state office building commission to provide for parking facilities; codification of noncode statute; effect
Sec. 17. (a) The general assembly finds that the state of Indiana needs additional parking facilities in the area of the state capitol complex and the White River State Park for:
(1) employees of the state and the facilities located in the area of the state capitol complex and White River State Park; and
(2) visitors to or persons having business at facilities located in the area of the state capitol complex and White River State Park.
(b) The general assembly finds that the state of Indiana will have a continuing need for use and occupancy of the parking facilities described in subsection (a).
(c) The general assembly authorizes the Indiana finance authority to proceed with the projects described in subsection (a) under this chapter and IC 4-13.5-4.
(d) The Indiana finance authority shall present a feasibility plan and cost estimate to the budget committee when the feasibility plan and cost estimate become available.
(e) This section codifies P.L.234-2007, SECTION 187.
(f) This section does not authorize any:
(1) construction; or (2) issuance of bonds or other evidences of indebtedness;
other than authorized by P.L.234-2007, SECTION 187.
As added by P.L.220-2011, SEC.35.



CHAPTER 1.5. ENERGY COST SAVINGS PROJECTS

IC 4-13.5-1.5-10.6 "Governmental body" defined
Sec. 10.6. As used in this chapter, "governmental body" has the meaning set forth in IC 4-13.6-1-9.
As added by P.L.58-1999, SEC.2 and P.L.172-1999, SEC.2.

IC 4-13.5-1.5-10.7
"Qualified energy savings project" defined
Sec. 10.7. As used in this chapter, "qualified energy savings project" has the meaning set forth in IC 4-13.6-8-3.
As added by P.L.58-1999, SEC.3 and P.L.172-1999, SEC.3.

IC 4-13.5-1.5-10.8
"Qualified provider" defined
Sec. 10.8. As used in this chapter, "qualified provider" has the meaning set forth in IC 4-13.6-8-4.
As added by P.L.58-1999, SEC.4 and P.L.172-1999, SEC.4.

IC 4-13.5-1.5-11
Powers of commission
Sec. 11. If the commission approves a project under this chapter, the commission may do the following:
(1) Negotiate the terms of an energy cost savings contract with the qualified provider.
(2) Enter into an energy cost savings contract with the qualified provider.
(3) Finance the contract in the same manner that the commission finances other facilities under this article, including entering into a use and occupancy agreement with the department.
As added by P.L.23-1997, SEC.1.

IC 4-13.5-1.5-12
Advisory recommendation to commission
Sec. 12. Before entering into a contract under this chapter, both of the following must give an advisory recommendation to the commission recommending the contract:
(1) The budget committee.
(2) The department.
As added by P.L.23-1997, SEC.1.

IC 4-13.5-1.5-13
Contractors' and subcontractors' records; wage scales
Sec. 13. (a) An agreement or a contract under this chapter is subject to IC 5-16-7.
(b) The contractor and each subcontractor engaged in installing energy conservation measures under a guaranteed energy cost savings contract shall keep full and accurate records indicating the names, classifications, and work performed by each worker employed by the respective contractor and subcontractor in connection with the work together with an accurate record of the

number of hours worked by each worker and the actual wages paid.
(c) The payroll records required to be kept under this section must be open to inspection by an authorized representative of the commission and the department of labor.
As added by P.L.23-1997, SEC.1.

IC 4-13.5-1.5-14
Reduction of state appropriations due to energy cost savings prohibited
Sec. 14. The amount of state appropriations available to a governmental body may not be reduced because of energy cost savings and operational cost savings realized from a qualified energy savings project and an energy cost savings contract.
As added by P.L.23-1997, SEC.1. Amended by P.L.58-1999, SEC.5 and P.L.172-1999, SEC.5.

IC 4-13.5-1.5-15
Bonds not a debt of the state
Sec. 15. The issuance of bonds by the commission payable from revenues from the department under a use and occupancy agreement does not constitute a debt of the state.
As added by P.L.23-1997, SEC.1.

IC 4-13.5-1.5-16
Commission's authority to contract
Sec. 16. The general assembly:
(1) finds that governmental bodies need to save energy and reduce operating costs; and
(2) authorizes the commission to enter into energy cost savings contracts with qualified providers under this article and IC 4-13.6-8.
As added by P.L.23-1997, SEC.1. Amended by P.L.58-1999, SEC.6 and P.L.172-1999, SEC.6.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. USE AND MANAGEMENT OF OFFICE BUILDINGS

on bonds or loans as they become due and retire them at or before maturity.
(c) The department may negotiate and execute a use and occupancy agreement for all or any state agencies or branches of state government.
As added by Acts 1977, P.L.31, SEC.1. Amended by P.L.27-1985, SEC.9; P.L.15-1986, SEC.2.

IC 4-13.5-4-2
Operation, maintenance, and repair of facilities under use and occupancy agreements
Sec. 2. Unless the use and occupancy agreement provides otherwise, the department shall provide for the operation, maintenance, and repair of each facility.
As added by Acts 1977, P.L.31, SEC.1. Amended by P.L.27-1985, SEC.10; P.L.240-1991(ss2), SEC.39.

IC 4-13.5-4-3
Borrowing money; loan contracts
Sec. 3. (a) The commission may borrow money from the public deposits insurance fund, a bank, an insurance company, an investment company, or any other person.
(b) The commission may negotiate the terms of a loan contract. The contract must provide for repayment of the money in not more than forty (40) years.
(c) The loan contract must provide that the loan may be prepaid.
(d) The loan contract must plainly state that it is not an indebtedness of the state but constitutes a corporate obligation solely of the commission and is payable solely from revenues of the commission from the use and occupancy agreement, the proceeds of future loan contracts or bonds, or any appropriations from the state that might be made to the commission for that purpose.
As added by P.L.27-1985, SEC.11. Amended by P.L.15-1986, SEC.3.

IC 4-13.5-4-4
Revenue bonds; issuance; sale; use of proceeds
Sec. 4. (a) For the purpose of providing funds to carry out the provisions of this article with respect to:
(1) the construction and equipment of facilities;
(2) acquiring or providing a site or sites; or
(3) the refunding of any bonds or payment of any loan contract of the commission;
the commission may, by resolution, issue and sell interest-bearing revenue bonds of the commission.
(b) The bonds must indicate, on the face of each bond:
(1) the maturity date or dates, not exceeding forty (40) years from the date of issue;
(2) the interest rate or rates (whether fixed, variable, or a combination of fixed or variable);
(3) the registration privileges, and where payable at a certain

place; and
(4) the conditions and terms under which the bonds may be redeemed before maturity.
(c) The bonds issued under subsection (a):
(1) shall be executed by the manual or facsimile signature of the chairman of the commission;
(2) shall be attested by the manual or facsimile signature of the public finance director;
(3) shall be imprinted or impressed with the seal of the commission;
(4) may be authenticated by a trustee, registrar, or paying agent; and
(5) constitute valid and binding obligations of the commission, even if the chairman or the public finance director, or both, whose manual or facsimile signature appears on the bond, no longer holds those offices.
(d) The bonds, when issued, have all the qualities of negotiable instruments under IC 26 and are incontestable in the hands of a bona fide purchaser or holder of the bonds for value.
(e) The bonds may be sold by the commission at a public or private sale at a time or times determined by the commission. The commission may negotiate the sale, but any discount may not exceed three percent (3%). In determining the amount of bonds to be issued and sold, there may be included the costs of:
(1) construction;
(2) all land and clearing of the site;
(3) improvements to the site, such as walks, drives, and other appurtenances;
(4) material and labor;
(5) equipment;
(6) financing charges, discounts, and interest accruing on the bonds before and during the construction period and for a reasonable period of time after construction;
(7) expenses such as legal fees, engineers' fees, and architects' fees;
(8) all other expenses necessary or incident to the construction and equipment of the facility and the acquisition of a site or sites for the facility; and
(9) reimbursement of the state general fund and the postwar construction fund for payments made from those funds for any of the purposes described in subdivisions (1) through (8).
(f) The proceeds of the bonds are appropriated for the purpose for which the bonds may be issued under this article and the proceeds shall be deposited and disbursed in accordance with any provisions and restrictions that the commission may provide in the resolution or trust indenture authorizing the issuance of the bonds in the first instance and the issuance of any refunding bonds, or in a trust indenture authorized and approved by resolution of the commission. The maturities of the bonds, the rights of the holders, and the rights, duties, and obligations of the commission are governed in all respects

by this article.
(g) The bonds issued under this article constitute the corporate obligations only of the commission and are payable solely from and secured exclusively by pledge of the income and revenues of the facility that remain after payment or provisions for payment of the expenses of operation, maintenance, and repair of the facility, to the extent that expenses of operation, maintenance, and repair are not otherwise provided. The commission shall plainly state on the face of each bond that the bond does not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation but that it is payable solely as to both principal and interest from the net revenues of the facility. The provisions of this article and the covenants and undertakings of the commission as expressed in any proceedings preliminary to or in connection with the issuance of the bonds may be enforced by a bond holder by action for injunction or mandamus against the commission or any officer, agent, or employee of the commission, but no action for monetary judgment may be brought against the state for any violations of this article.
As added by P.L.27-1985, SEC.12. Amended by P.L.15-1986, SEC.4; P.L.240-1991(ss2), SEC.40; P.L.162-2007, SEC.14.

IC 4-13.5-4-5
Allocation of space in facilities
Sec. 5. Except with respect to a correctional facility, the department shall allocate space in each facility to state agencies and branches of state government. The department of correction shall allocate space in correctional facilities under IC 11.
As added by P.L.27-1985, SEC.13. Amended by P.L.240-1991(ss2), SEC.41.

IC 4-13.5-4-6
Tax exemptions; property of commission; bonds; loan contracts
Sec. 6. (a) All property of the commission is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or a political subdivision of the state.
(b) All bonds or loan contracts issued under this article are issued by a body corporate and politic of this state, but not a state agency, and for an essential public and governmental purpose, and the bonds and loan contracts, the interest thereon, the proceeds received by a holder from the sale of the bonds or loan contracts to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.27-1985, SEC.14. Amended by P.L.21-1990, SEC.1; P.L.254-1997(ss), SEC.3.



CHAPTER 5. REPEALED






ARTICLE 13.6. STATE PUBLIC WORKS

CHAPTER 1. DEFINITIONS

IC 4-13.6-1-2
"Board"
Sec. 2. "Board" refers to the certification board established by IC 4-13.6-3-3.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-2.5
"Commissioner"
Sec. 2.5. "Commissioner" refers to the commissioner of the department.
As added by P.L.14-1986, SEC.7.

IC 4-13.6-1-3
"Contractor"
Sec. 3. "Contractor" means any person who has entered into or seeks to enter into a public works contract with the division.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-4
"Department"
Sec. 4. "Department" refers to the Indiana department of administration established by IC 4-13-1-2.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-5
"Director"
Sec. 5. "Director" means the director of the division.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-6
"Division"
Sec. 6. "Division" refers to the public works division of the department established by IC 4-13.6-3-2.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-7
"Escrowed income"
Sec. 7. "Escrowed income" means the value of all property held

in an escrow account over the escrowed principal in the account.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-8
"Escrowed principal"
Sec. 8. "Escrowed principal" means the value of all cash, securities, or other property placed in an escrow account by the division or a contractor as a retainage on a public works contract.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-9
"Governmental body"
Sec. 9. "Governmental body" means any agency, board, bureau, commission, committee, council, department, office, or other authority of the executive, including the administrative, department of state government.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-10
"Person"
Sec. 10. "Person" means any association, corporation, limited liability company, fiduciary, individual, joint stock company, joint venture, partnership, sole proprietorship, or other private legal entity.
As added by P.L.24-1985, SEC.7. Amended by P.L.8-1993, SEC.25.

IC 4-13.6-1-11
"Professional services"
Sec. 11. "Professional services" mean the services of:
(1) a person registered or certified under IC 25-4;
(2) a person licensed under IC 25-31; or
(3) a person who performs services or studies that:
(A) relate to the design or the feasibility of a building, structure, or improvement; and
(B) are recognized in the industry as professional in nature.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-12
"Public funds"
Sec. 12. "Public funds" means any funds for which a state officer is accountable by virtue of the state officer's public office, whether or not impressed with a public interest.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-13
"Public works"
Sec. 13. (a) "Public works" means either of the following:
(1) The process of altering, building, constructing, demolishing, improving, or repairing a public building or structure.
(2) A public improvement to real property owned by, or leased in the name of, the state. (b) The term includes the following:
(1) The preparation of drawings, plans, and specifications for a process or improvement described in subsection (a).
(2) The routine operation, routine repair, or routine maintenance of existing structures, buildings, or real property.
As added by P.L.24-1985, SEC.7. Amended by P.L.49-1997, SEC.18.

IC 4-13.6-1-14
"Public works contract" or "contract"
Sec. 14. "Public works contract" or "contract" means a contract between the division and a person for the performance of some work or service related to the completion of a public works project for a governmental body. However, the terms "public works contract" or "contract" do not include contracts for professional services, unless specifically provided to the contrary.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-15
"Responsible contractor"
Sec. 15. "Responsible contractor" means a contractor that:
(1) is capable of performing a public works contract fully;
(2) has the integrity and reliability that will insure good faith performance; and
(3) is qualified under IC 4-13.6-4, if applicable.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-16
"Responsive contractor"
Sec. 16. "Responsive contractor" means a contractor that has submitted a bid or a quotation in conformity with instructions, contract documents, terms, and other conditions for a contract.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-17
"Retainage"
Sec. 17. "Retainage" means any amount to be withheld from a payment to a contractor or subcontractor under the terms of a contract until the occurrence of a specified event.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-18
"Subcontractor"
Sec. 18. "Subcontractor" means any person entering into a contract with a contractor to furnish labor or labor and materials used in the actual construction of a public works project. For purposes of this section, labor used in delivery and unloading of materials at a project site is not considered to be labor used in the actual construction of a public works project.
As added by P.L.24-1985, SEC.7.
IC 4-13.6-1-19
"Substantial completion"
Sec. 19. "Substantial completion" means the condition of a public work when it is sufficiently completed, in accordance with the contract documents as modified by any completed change orders agreed to by the parties, so that the governmental body for which the public work is intended can occupy or take possession of the public work and use it as it is intended to be used.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-20
"Supplier"
Sec. 20. "Supplier" means any person supplying materials, but no onsite labor, to a contractor or to a subcontractor.
As added by P.L.24-1985, SEC.7.



CHAPTER 2. GENERAL PROVISIONS

IC 4-13.6-2-2
Application of article
Sec. 2. (a) This article applies only to public works contracts solicited after June 30, 1985.
(b) This article applies to work or improvements to be performed on real property that is being or that will be leased by the state from another person if the lease gives the state an option to buy the real property.
(c) This article does not apply to work or improvements made to real property that is being or will be leased by the state from another person where the state has no interest in the real property after expiration of the lease. However, a lease between the lessor and the state may provide that any of the provisions of this article will apply to any work or improvements to be made in the leased real property.
(d) This article applies to any public works project performed on real property that is not owned by the state if:
(1) federal or state law or court order requires that a governmental body perform the work on that real property; and
(2) the commissioner requires compliance with this article.
As added by P.L.24-1985, SEC.7. Amended by P.L.33-1995, SEC.8; P.L.49-1997, SEC.19.

IC 4-13.6-2-3
Application of article to public works projects; exceptions
Sec. 3. (a) This article applies to every expenditure of public funds, regardless of their source, including federal assistance money, by any governmental body for any public works project. (b) This article does not apply to the following:
(1) The Indiana commission for higher education.
(2) State educational institutions.
(3) Military officers and military and armory boards of the state.
(4) The state fair commission.
(5) Any entity established by the general assembly as a body corporate and politic having authority and power to issue bonds to be secured and repaid solely by revenues pledged for that purpose. However, such an entity shall comply with this article if the law creating the entity requires it to do so.
(6) The Indiana department of transportation, except to the extent that the Indiana department of transportation uses the services provided by the department under this article.
As added by P.L.24-1985, SEC.7. Amended by P.L.18-1990, SEC.6; P.L.20-1990, SEC.4; P.L.2-2007, SEC.41.

IC 4-13.6-2-4
Compliance by division with certain statutes
Sec. 4. The division shall comply with this article and the following statutes in the administration of public works contracts:
(1) IC 5-16-3.
(2) IC 5-16-6.
(3) IC 5-16-7, if the estimated cost of the public works project is at least twenty-five thousand dollars ($25,000).
(4) IC 5-16-8.
(5) IC 5-16-9.
As added by P.L.24-1985, SEC.7. Amended by P.L.26-1989, SEC.9.

IC 4-13.6-2-5
Certain statutes not applicable
Sec. 5. The following statutes do not apply to public works, public works contracts, or professional service contracts covered under this article:
(1) IC 5-16-1.
(2) IC 5-16-2.
(3) IC 5-16-5.
(4) IC 5-16-5.5.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-2-6
Good faith
Sec. 6. All parties involved in the negotiation, performance, or administration of contracts covered by this article shall act in good faith.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-2-7
Grants, gifts, bequests, or cooperative agreements
Sec. 7. Notwithstanding this article, the department shall comply with the terms and conditions of any grant, gift, bequest, or

cooperative agreement involving a governmental body if noncompliance with those terms and conditions would invalidate the grant, gift, bequest, or cooperative agreement.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-2-8
Retention of written determinations
Sec. 8. The division shall retain written determinations required by this article in the appropriate official contract file of the division.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-2-9
Public records; inspection
Sec. 9. (a) As used in this section, "contract" includes a contract for professional services.
(b) Except as provided in subsection (c) or by another law, records of the division are public records subject to public inspection under IC 5-14-3.
(c) An officer or employee of the state may not:
(1) convey or permit public access to any information concerning a bid, a quotation, or other response received to a solicitation for the award of a contract other than the information made available at a public opening of bids, quotations, or other responses; or
(2) permit inspection or copying under IC 5-14-3 of bid documents, quotation documents, or documents relating to other responses received to a solicitation for the award of a contract;
until a contract has been awarded or the solicitation has been canceled. However, after a public opening of bids, quotations, or other responses received to a solicitation for the award of a contract, an officer or employee may provide information that a person could have learned by attending the opening.
As added by P.L.24-1985, SEC.7. Amended by P.L.18-1991, SEC.14.

IC 4-13.6-2-10
Electronic bids or offers
Sec. 10. The department may receive electronic bids or offers if both of the following apply:
(1) The solicitation indicates the procedure for transmitting the electronic bid or offer to the department.
(2) The department receives the bid or offer on a facsimile (fax) machine or system with a security feature that protects the content of an electronic bid or offer with the same degree of protection as the content of a bid or an offer that is not transmitted by a fax machine.
As added by P.L.33-1995, SEC.7.

IC 4-13.6-2-11
Designation of public works project as small business set-aside; rules Sec. 11. (a) The division may designate a public works project as a small business set-aside under rules adopted by the department under IC 4-22-2.
(b) The following apply to rules adopted by the department governing small business set-asides for public works projects:
(1) The rules are subject to the criteria for determining whether a business is a small business under IC 5-22-14-3.
(2) The rules must establish procedures for administering a small business set-aside program for public works projects that are substantially the same as the procedures described in IC 5-22-14.
As added by P.L.49-1997, SEC.20.

IC 4-13.6-2-12
Instruction to small businesses, minority business enterprises, and women's business enterprises
Sec. 12. The department shall offer instruction at least annually to:
(1) small businesses (as defined in IC 5-22-14-1);
(2) minority business enterprises (as defined in IC 4-13-16.5-1); and
(3) women's business enterprises (as defined in IC 4-13-16.5-1.3);
with regard to bonding requirements and working with the surety industry to secure bonding for public works projects.
As added by P.L.133-2007, SEC.1.



CHAPTER 3. PUBLIC WORKS DIVISION

IC 4-13.6-3-2
Establishment of division; powers and duties; determination of project value
Sec. 2. (a) The public works division is established within the department. Subject to this article, the division shall:
(1) prepare or supervise preparation of contract documents for public works projects;
(2) approve contract documents for public works projects;
(3) advertise for bids for public works contracts;
(4) recommend to the commissioner award of public works contracts; (5) supervise and inspect all work relating to public works projects;
(6) recommend to the commissioner approval of any necessary lawful changes in contract documents relating to a public works contract that has been awarded;
(7) approve or reject estimates for payment;
(8) accept or reject a public works project; and
(9) administer this article.
(b) Except as provided in IC 4-13.6-5-4(d) and subject to IC 4-13.6-2-6, whenever in this article a duty is specified or authority is granted that relates to the estimated dollar value of a public works project, the director shall make the determination of the value of the project. Such a determination of the director is final and conclusive and is the amount against which the existence of the duty or the authority shall be determined, even if it is later found that the determination of the director was erroneous.
(c) The division may delegate any of its authority to a governmental body.
As added by P.L.24-1985, SEC.7. Amended by P.L.172-2011, SEC.3.

IC 4-13.6-3-3
Certification board
Sec. 3. (a) There is established a certification board. The following persons shall serve on the certification board:
(1) The director of engineering of the department of natural resources.
(2) The director.
(3) The building law compliance officer of the department of homeland security.
(b) The board shall administer IC 4-13.6-4.
As added by P.L.24-1985, SEC.7. Amended by P.L.1-2006, SEC.65; P.L.101-2006, SEC.1; P.L.160-2006, SEC.3.

IC 4-13.6-3-4
Increased compensation for early performance of contracts; deductions for late completion of contracts; notice
Sec. 4. (a) The commissioner may specify in a contract that early performance of the contract will result in increased compensation at either:
(1) a percentage of the contract amount; or
(2) a specific dollar amount;
determined by the commissioner.
(b) The commissioner may specify in a contract that completion of the contract after the termination date of the contract will result in a deduction from the compensation in the contract at either:
(1) a percentage of the contract amount; or
(2) a specific dollar amount;
determined by the commissioner.
(c) Notice of inclusion of contract provisions permitted under this section in a contract must be included in the solicitation. As added by P.L.5-1993, SEC.10.



CHAPTER 4. QUALIFICATION FOR STATE PUBLIC WORKS PROJECTS

IC 4-13.6-4-2
Applications for qualification; forms; confidentiality
Sec. 2. (a) All persons desiring to perform professional services relating to a public works project must apply to the board for qualification.
(b) A contractor is not required to apply to the board for qualification before submitting a bid on a public works contract unless the estimated cost of the project is one hundred fifty thousand dollars ($150,000) or more.
(c) An applicant for qualification under this chapter shall use the forms prescribed by the board. The board shall provide separate and specific forms for contractors and for persons desiring to perform professional services.
(d) An applicant must verify the applicant's application.
(e) Notwithstanding IC 5-14-3-4(a)(5), a financial statement submitted to the board under this chapter is considered confidential financial information for purposes of IC 5-14-3.
As added by P.L.24-1985, SEC.7. Amended by P.L.29-1993, SEC.4; P.L.12-2002, SEC.1.

IC 4-13.6-4-3
Examination of applications
Sec. 3. The board shall examine an application for qualification within forty-five (45) days after receiving it. In making its examination, the board shall make any necessary investigations and determine whether the applicant is competent and responsible and possesses the financial resources and experience necessary to comply with this chapter and the board's rules.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-4
Certificates of qualification
Sec. 4. (a) If, after its examination, the board finds that an applicant possesses the qualifications prescribed by this chapter and by its rules, the board shall issue the applicant a certificate of qualification. A certificate of qualification issued under this chapter is valid for a period of twenty-seven (27) months from the date of its issuance, unless revoked by the board for cause.
(b) Except for restrictions as to the amount or class of work or services that the board may place in the certificate, the certificate of

qualification authorizes a contractor to bid on all proposed public works contracts and authorizes a person offering to perform professional services to perform those services.
(c) A person that holds a certificate of qualification shall notify the board of any material changes in information in the application submitted to the board.
(d) The board may revoke a certificate of qualification after it notifies the holder of the certificate and provides the holder with an opportunity to be heard on the proposed revocation. The notice must be in writing and must state the grounds of the proposed revocation.
As added by P.L.24-1985, SEC.7. Amended by P.L.58-1999, SEC.7 and P.L.172-1999, SEC.7.

IC 4-13.6-4-5
Applications for qualification; contents
Sec. 5. (a) The board shall require an application for qualification submitted by a person seeking to perform professional services to include the following information:
(1) Name of the firm.
(2) Principal members of the firm.
(3) Registrations of the principal members of the firm.
(4) Experience of the principal members of the firm.
(5) Office or position occupied by each principal member of the firm.
(6) Professional affiliations of each principal member of the firm.
(7) History of the firm.
(8) Statistics on staff of the firm.
(9) Experience of the firm classified as to types of work and providing the names of and status of work, both public and private.
(10) The geographical location of all offices of the firm.
(11) Financial and general references.
(12) If the person is a trust (as defined in IC 30-4-1-1(a)), the name of each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(b) In addition to the information required by subsection (a), each applicant must supply a list of at least five (5) specific projects that the applicant has completed within the past five (5) years, together with the name and address of the person with whom the applicant contracted for the work.
(c) The board may require an applicant to submit any other information that it requires to make a determination regarding the application.
As added by P.L.24-1985, SEC.7. Amended by P.L.336-1989(ss), SEC.8.

IC 4-13.6-4-6
Certificates of qualification; standards for issuance Sec. 6. (a) The board may issue an applicant a certificate of qualification as a contractor only if:
(1) the applicant's stated bonding limit, as evidenced by a verified statement from a bonding company licensed to do business in Indiana, is one hundred fifty thousand dollars ($150,000) or more; and
(2) the applicant's experience, past performance, and reputation are such that, in the judgment of the board, the contractor will satisfactorily execute and perform contracts that may be awarded under this article.
(b) An application for qualification as a contractor must expressly authorize the board to obtain all information that it considers pertinent with respect to the reputation for honesty and fair dealing of the applicant and to obtain this information from surety companies, dealers in material, equipment, and supplies, or other persons having business transactions with the applicant. The application must also expressly authorize all financial institutions or other persons to furnish this information, as requested by the board.
(c) The board may require a qualified contractor to provide information relating to its qualifications at the intervals set by the board. However, the board may not require this information more often than quarterly or with the submission of a public works contract bid.
As added by P.L.24-1985, SEC.7. Amended by P.L.22-1997, SEC.2.

IC 4-13.6-4-7
Foreign corporations; applications for qualifications
Sec. 7. If an applicant for qualification is a foreign corporation, the applicant's application must be accompanied by a certificate of the secretary of state that the applicant is authorized to do business in Indiana or a statement from the secretary of state that the applicant is not required to register under relevant Indiana corporation laws.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-8
Residency of applicants
Sec. 8. This chapter shall be administered without reference to the residence of an applicant. This chapter and the rules of the board adopted under section 9 of this chapter apply equally to residents and nonresidents of the state of Indiana.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-9
Rules
Sec. 9. The board may adopt rules under IC 4-22-2 that the board considers proper for the purpose of carrying out this chapter and insuring to the state of Indiana and to the public the award of all public works and professional service contracts to competent and responsible persons. These rules may cover the requirements of the board with respect to past record, experience, equipment, personnel

of the organization, ability to perform, and other matters that the board considers necessary to enable it to pass upon the qualifications of applicants.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-10
Subcontracts; breach of contract
Sec. 10. (a) A contractor having a contract with the division for a public works project may enter into a subcontract with a value of one hundred fifty thousand dollars ($150,000) or more, involving the performance of any part of the public work upon which the contractor may be engaged only if the subcontractor has been properly qualified under the terms of this chapter for the work subcontracted.
(b) A contractor that enters into a public works contract with an estimated cost of one hundred fifty thousand dollars ($150,000) or more must complete at least twenty percent (20%) of the work (measured in dollars of the total contract price) with its own forces. The director may determine whether a contractor has completed at least twenty percent (20%) of the work with its own forces, and this determination is final and conclusive.
(c) The director may find a contractor violating this section to be in breach of the contract and may employ any legal remedies or administrative remedies that the department may prescribe by rule or in the contract documents. The division may develop contract provisions that assure compliance by contractors with this section and provide for remedies if a contractor breaches these provisions.
As added by P.L.24-1985, SEC.7. Amended by P.L.58-1999, SEC.8.

IC 4-13.6-4-11
Necessity of qualifications
Sec. 11. (a) The director may not recommend to the commissioner the awarding of a contract to perform professional services to any person who is not qualified under this chapter.
(b) The division may not accept a bid on a public works project with an estimated cost of one hundred fifty thousand dollars ($150,000) or more from a contractor who is not qualified under this chapter.
As added by P.L.24-1985, SEC.7. Amended by P.L.12-2002, SEC.2.

IC 4-13.6-4-12
False statements by applicant; institution of proceedings
Sec. 12. If an applicant knowingly makes a false statement in an application for qualification or in any other written instrument filed with the board under this chapter or under rules adopted under this chapter, the division may institute appropriate legal proceedings and administrative action against the applicant.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-13 Hearings; judicial review
Sec. 13. (a) Any person whose application is denied or is not acted upon within the time specified under section 3 of this chapter may request a hearing before the board under IC 4-21.5-3.
(b) The board shall conduct proceedings for the revocation of a certificate under IC 4-21.5-3.
(c) Judicial review of an adverse decision in any hearing held under this chapter shall be in accordance with IC 4-21.5-5.
As added by P.L.24-1985, SEC.7. Amended by P.L.7-1987, SEC.4; P.L.1-1999, SEC.3.

IC 4-13.6-4-14
Violations; reports of convictions; disqualification of convicted persons
Sec. 14. (a) A person who knowingly violates section 10 or section 12 of this chapter commits a Class C misdemeanor.
(b) The trial court shall report all convictions under this section to the division, and the board shall disqualify the convicted person from performing any public works contracts under this article for a period of two (2) years from the date of conviction.
As added by P.L.24-1985, SEC.7.



CHAPTER 5. BIDDING REQUIREMENTS

IC 4-13.6-5-1
Method of awarding contracts; approval of contract documents
Sec. 1. (a) Public works contracts must be awarded under section 2 of this chapter unless another method is authorized under this chapter.
(b) A duly licensed architect or engineer must approve the contract documents for a public works project.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-2
Dollar thresholds for bidding; bidding procedure; records
Sec. 2. (a) Except as provided by this chapter and IC 16-33-4-10, if the estimated cost of a public works project is at least one hundred fifty thousand dollars ($150,000), the division shall award a contract for the project based on competitive bids.
(b) If the estimated cost of a public works project is at least one hundred fifty thousand dollars ($150,000), the division shall develop contract documents for a public works contract and keep the contract documents on file in its offices so that they may be inspected by contractors and members of the public.
(c) The division shall advertise for bids under section 8 of this chapter. The director shall award a contract under IC 4-13.6-6.
(d) A contractor shall submit under oath a financial statement as a part of the bid. The director may waive filing of the financial statement.
(e) After bids are opened but before a contract is awarded, the director may require a contractor to submit a statement of the contractor's experience, a proposed plan of performing the work, and a listing of the equipment that is available to the contractor for performance of the work.
(f) The statements required by this section shall be submitted on forms approved by the state board of accounts. The forms shall be based, so far as applicable, on standard questionnaires and financial statements for contractors used in investigating the qualifications of contractors on public construction work.
(g) The division shall reject the bid of a contractor if:
(1) the estimated cost of the public works project is one hundred fifty thousand dollars ($150,000) or more and the contractor is not qualified under chapter 4 of this article; (2) the estimated cost of the public works project is less than one hundred fifty thousand dollars ($150,000) and the director makes a written determination, based upon information provided under subsections (d) and (e), that the contractor is not qualified to perform the public works contract;
(3) the contractor has failed to perform a previous contract with the state satisfactorily and has submitted the bid during a period of suspension imposed by the director (the failure of the contractor to perform a contract satisfactorily must be based upon a written determination by the director);
(4) the contractor has not complied with a rule adopted under this article and the rule specifies that failure to comply with it is a ground for rejection of a bid; or
(5) the contractor has not complied with any requirement under section 2.5 of this chapter.
(h) The division shall keep a record of all bids. The state board of accounts shall approve the form of this record, and the record must include at least the following information:
(1) The name of each contractor.
(2) The amount bid by each contractor.
(3) The name of the contractor making the lowest bid.
(4) The name of the contractor to whom the contract was awarded.
(5) The reason the contract was awarded to a contractor other than the lowest bidder, if applicable.
(6) Purchase order numbers.
As added by P.L.24-1985, SEC.7. Amended by P.L.14-1986, SEC.8; P.L.26-1989, SEC.10; P.L.336-1989(ss), SEC.9; P.L.2-1992, SEC.34; P.L.2-1993, SEC.35; P.L.12-2002, SEC.3; P.L.172-2011, SEC.4.

IC 4-13.6-5-2.5
Application of section; sealed bid or quotation submitted by trust
Sec. 2.5. (a) This section applies whenever a contract is awarded by competitive sealed bidding or acceptance of quotations.
(b) A bid or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.336-1989(ss), SEC.10.

IC 4-13.6-5-3
Projects costing less than $150,000; quotations from contractors; awards
Sec. 3. (a) If the estimated cost of a public works project is less than one hundred fifty thousand dollars ($150,000), the division may award a public works contract either under section 2 of this chapter or under this section, at the discretion of the director.
(b) If the director awards a contract under this section, the division shall invite quotations from at least three (3) contractors

known to the division to deal in the work required to be done. However, if fewer than three (3) contractors are known to the division to be qualified to perform the work, the division shall invite quotations from as many contractors as are known to be qualified to perform the work. Failure to receive three (3) quotations shall not prevent an award from being made.
(c) The division may authorize the governmental body for which the public work is to be performed to invite quotations, but award of a contract based upon those quotations is the responsibility of the division.
(d) Quotations given by a contractor under this section must be in writing and sealed in an envelope, shall be considered firm, and may be the basis upon which the division awards a public works contract.
(e) The division shall award a contract to the lowest responsible and responsive contractor and in accordance with any requirement imposed under section 2.5 of this chapter.
As added by P.L.24-1985, SEC.7. Amended by P.L.26-1989, SEC.11; P.L.336-1989(ss), SEC.11; P.L.12-2002, SEC.4; P.L.172-2011, SEC.5.

IC 4-13.6-5-4
Performance of public works by division or certain state departments
Sec. 4. (a) If the estimated cost of a public works project is less than one hundred fifty thousand dollars ($150,000), the division may perform the public work without awarding a public works contract under section 2 of this chapter. In performing the public work, the division may authorize use of equipment owned, rented, or leased by the state, may authorize purchase of materials in the manner provided by law, and may authorize performance of the public work using employees of the state.
(b) The workforce of a state agency may perform a public work described in subsection (a) only if:
(1) the workforce, through demonstrated skills, training, or expertise, is capable of performing the public work; and
(2) for a public works project under subsection (a) whose cost is estimated to be more than one hundred thousand dollars ($100,000), the agency:
(A) publishes a notice under IC 5-3-1 that:
(i) describes the public work that the agency intends to perform with its own workforce; and
(ii) sets forth the projected cost of each component of the public work as described in subsection (a); and
(B) determines at a public meeting that it is in the public interest to perform the public work with the agency's own workforce.
A public works project performed by an agency's own workforce must be inspected and accepted as complete in the same manner as a public works project performed under a contract awarded after receiving bids. (c) If a public works project involves a structure, an improvement, or a facility under the control of an agency, the agency may not artificially divide the project to bring any part of the project under this section.
(d) If a public works project involves a structure, improvement, or facility under the control of the department of natural resources, the department of natural resources may purchase materials for the project in the manner provided by law and without a contract being awarded, and may use its employees to perform the labor and supervision, if:
(1) the department of natural resources uses equipment owned or leased by it; and
(2) the division of engineering of the department of natural resources estimates the cost of the public works project will be less than one hundred fifty thousand dollars ($150,000).
(e) If a public works project involves a structure, improvement, or facility under the control of the department of correction, the department of correction may purchase materials for the project in the manner provided by law and use inmates in the custody of the department of correction to perform the labor and use its own employees for supervisory purposes, without awarding a contract, if:
(1) the department of correction uses equipment owned or leased by it; and
(2) the estimated cost of the public works project using employee or inmate labor is less than the greater of:
(A) fifty thousand dollars ($50,000); or
(B) the project cost limitation set by IC 4-13-2-11.1.
All public works projects covered by this subsection must comply with the remaining provisions of this article, and all plans and specifications for the public works project must be approved by a licensed architect or engineer.
As added by P.L.24-1985, SEC.7. Amended by P.L.12-2002, SEC.5; P.L.34-2005, SEC.1; P.L.172-2011, SEC.6.

IC 4-13.6-5-5
Emergency conditions; quotations from contractors; awards
Sec. 5. (a) When the commissioner makes a written determination that an emergency condition exists due to fire, flood, windstorm, casualty, or other condition (including mechanical failure of any part of a building or structure), and the emergency condition endangers the health, safety, or welfare of the public or necessary governmental operations, the division may act to repair any damage caused by the emergency condition without awarding a public works contract under section 2 of this chapter.
(b) In the case of an emergency described in subsection (a), the division shall invite quotations from at least three (3) contractors known to the division to deal in the work required to be done if the division can do so without jeopardizing successful repair. However, if fewer than three (3) contractors are known to the division to be qualified to perform the work, the division shall invite quotations

from as many contractors as are known to be qualified to perform the work. Failure to receive three (3) quotations shall not prevent an award from being made.
(c) The division shall keep a copy of the commissioner's determination and the names of the contractors from whom quotations were invited in the division's files.
(d) The division shall award a contract to the lowest responsible and responsive contractor. However, the division may award a contract to a contractor not qualified under IC 4-13.6-4, if necessary to remedy the emergency condition.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-6
Maintenance services contracts
Sec. 6. The division may award a contract for maintenance services for a system that is part of a public building, improvement, or other structure without inviting bids under section 2 of this chapter. The division may award a contract for those services to the manufacturer of the system or to a person recommended by the manufacturer of the system. A contract may be awarded under this section only upon a written determination by the commissioner that:
(1) the manufacturer of the system, or the person recommended by the manufacturer, has knowledge of the system unlikely to be shared by other persons potentially able to bid to provide the maintenance services; and
(2) the savings to the state that might be obtained by inviting bids for the maintenance services do not outweigh the benefits that the state would gain by awarding a contract to the manufacturer of the system or to a person recommended by the manufacturer of the system.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-7
Land acquisition; professional services
Sec. 7. (a) Competitive bids are not required for the acquisition of land or for professional services relating to public works projects. In awarding contracts for professional services relating to public works projects, the director shall submit a recommendation to the commissioner, who shall award a contract.
(b) In making a recommendation to the commissioner, the director shall consider only the competence and the qualifications of the persons offering to perform the professional services in relation to the type of services to be performed. The department shall negotiate compensation for performance of the professional services that the commissioner determines is reasonable.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-8
Solicitation of sealed bids; public notice
Sec. 8. (a) This section applies only to public works contracts bid

under section 2 of this chapter.
(b) The division shall solicit sealed bids by public notice inserted once each week for two (2) successive weeks before the final date of submitting bids in:
(1) one (1) newspaper of general circulation in Marion County, Indiana; and
(2) if any part of the project is located in an area outside Marion County, Indiana, one (1) newspaper of general circulation in that area.
The commissioner shall designate the newspapers for these publications. The commissioner may designate different newspapers according to the nature of the project and may direct that additional notices be published.
(c) The division shall also solicit sealed bids for public works projects by providing electronic access to notices through the computer gateway administered by the office of technology established by IC 4-13.1-2-1 at least seven (7) days before the final date for submitting bids for the public works project.
As added by P.L.24-1985, SEC.7. Amended by P.L.26-1989, SEC.12; P.L.251-1999, SEC.2; P.L.177-2005, SEC.10; P.L.134-2012, SEC.3.

IC 4-13.6-5-9
Copies of bids or quotations; files; public records
Sec. 9. (a) In order to preserve the integrity of bids or quotations, the division shall make a copy of each bid or quotation as soon as possible after the bids or quotations are opened and before they may be inspected and copied by the public under IC 5-14-3. In making these copies, the division is required to copy only those portions of the bids or quotations which, if altered, would affect the integrity of the bid or quotation. The division may make these copies by means of microfilm or by any other means that the commissioner may specify.
(b) The division shall keep in a file all original bids or quotations and all documents pertaining to the award of a public works contract or a professional services contract.
(c) The copies required by subsection (a) and the files required by subsection (b) are public records under IC 5-14-3. The division shall retain these copies and files according to retention schedules established for these records under IC 5-15-5.1.
(d) This section is subject to IC 4-13.6-2-9.
As added by P.L.24-1985, SEC.7. Amended by P.L.18-1991, SEC.15.

IC 4-13.6-5-10
Commencement of warranty period
Sec. 10. Each public works contract must require that all warranty periods applying to work performed under the contract commence no later than the date that work under the contract is substantially completed.
As added by P.L.24-1985, SEC.7.
IC 4-13.6-5-10.5
Plumbing installations; proof of licensure
Sec. 10.5. A person who submits a bid for a public works contract under this chapter that involves the installation of plumbing must submit evidence that the person is a licensed plumbing contractor under IC 25-28.5-1.
As added by P.L.20-1991, SEC.1.

IC 4-13.6-5-11
Void contracts
Sec. 11. All public works contracts not let in conformity with this chapter are void.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-12
Trench safety systems; cost recovery
Sec. 12. (a) This section applies to a public works project that may require creation of a trench of at least five (5) feet in depth.
(b) IOSHA regulations 29 C.F.R. 1926, Subpart P, for trench safety systems shall be incorporated into the contract documents for a public works project.
(c) The contract documents for a public works project shall provide that the cost for trench safety systems shall be paid for:
(1) as a separate pay item; or
(2) in the pay item of the principal work with which the safety systems are associated.
As added by P.L.26-1989, SEC.14.



CHAPTER 6. BID OPENING AND AWARD OF CONTRACTS

IC 4-13.6-6-2
Award of contracts
Sec. 2. Except as provided in rules adopted under section 2.5 of this chapter, the division shall award a contract to the lowest responsible and responsive contractor.
As added by P.L.24-1985, SEC.7. Amended by P.L.5-1993, SEC.11; P.L.35-1995, SEC.2; P.L.66-2004, SEC.1; P.L.1-2010, SEC.7.

IC 4-13.6-6-2.5
Preference rules
Sec. 2.5. (a) As used in this section, "out-of-state business" refers to a business that is not an Indiana business.
(b) The department may adopt rules under IC 4-22-2 to give a preference to an Indiana business that submits a bid under this article if all of the following apply:
(1) An out-of-state business submits a bid.
(2) The out-of-state business is a business from a state that gives public works preferences unfavorable to Indiana businesses.
(c) Rules adopted under subsection (b) must establish criteria for determining the following:
(1) Whether a bidder qualifies as an Indiana business under the rules.
(2) When another state's preference is unfavorable to Indiana businesses.
(3) The method by which the preference for Indiana businesses is to be computed.
(d) Rules adopted under subsection (b) may not give a preference to an Indiana business that is more favorable to the Indiana business than the other state's preference is to the other state's businesses.
As added by P.L.35-1995, SEC.3.
IC 4-13.6-6-2.7
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 4-13.6-6-3
Rejection of all bids
Sec. 3. The division may, in the reasonable exercise of discretion, reject all bids submitted.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-6-4
Notice to proceed; extensions of time; notice of withdrawal of bid and rejection of contract
Sec. 4. (a) Within sixty (60) days from the date on which bids are opened, the division shall award a contract and shall provide the successful contractor with written notice to proceed.
(b) If the division fails to award and execute a contract and to issue notice to proceed within sixty (60) days that bids for the contract are opened, the successful contractor may grant one (1) or more extensions of time to the division to award a contract, to execute the contract, and to give notice to proceed. The date that an extension of time granted under this subsection expires must be a date upon which the division and the successful contractor agree.
(c) After the sixty (60) day period set by subsection (a) and all extension periods set under subsection (b) have expired, a successful contractor may elect to withdraw its bid and reject the contract only by delivering a written notice to the division that grants the division at least fifteen (15) additional days to award a contract to the successful contractor.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-6-5
Application of IC 5-22-16.5 to award of contracts under chapter
Sec. 5. (a) IC 5-22-16.5 (Disqualification of Contractors Dealing with the Government of Iran) applies to the awarding of contracts, including contracts for professional services, under this article.
(b) For purposes of applying IC 5-22-16.5 to contracts awarded under this article, the following apply:
(1) A reference to an "offer" in IC 5-22-16.5 refers to:
(A) a bid for a contract; or
(B) a proposal to provide professional services;
under this article.
(2) A person may not be awarded a contract under this article if the person would be disqualified from being awarded a contract under IC 5-22-16.5.
(3) The procedures, rights, and application of penalties described in IC 5-22-16.5 shall be applied in the context of this article so that the public policy of IC 5-22-16.5 and this article are both implemented.
As added by P.L.21-2012, SEC.1.



CHAPTER 7. BONDING, ESCROW, AND RETAINAGES

IC 4-13.6-7-1
Application of chapter
Sec. 1. The director may apply the retainage provisions of this chapter to public works projects with an estimated cost less than the amount specified in section 2 of this chapter.
As added by P.L.24-1985, SEC.7. Amended by P.L.133-2007, SEC.2.

IC 4-13.6-7-2
Contract provisions for retainage of payments; escrow accounts and agreements
Sec. 2. (a) If the estimated cost of a public works project is one million dollars ($1,000,000) or more, the division shall include as part of the public works contract provisions for the retainage of portions of payments by the division to the contractor, by the contractor to subcontractors, and for the payment of subcontractors and suppliers by the contractor. The contract must provide that the division may withhold from the contractor sufficient funds from the contract price to pay subcontractors and suppliers as provided in section 4 of this chapter.
(b) A public works contract and contracts between contractors and subcontractors, if portions of the public works contract are subcontracted, may include a provision that at the time any retainage is withheld, the division or the contractor, as the case may be, may place the retainage in an escrow account, as mutually agreed, with:
(1) a bank;
(2) a savings and loan institution;
(3) the state of Indiana; or
(4) an instrumentality of the state of Indiana;
as escrow agent. The parties to the contract shall select the escrow agent by mutual agreement. The parties to the agreement shall enter into a written agreement with the escrow agent.
(c) The escrow agreement must provide the following:
(1) The escrow agent shall promptly invest all escrowed principal in the obligations that the escrow agent selects, in its discretion.
(2) The escrow agent shall hold the escrowed principal and income until it receives notice from both of the other parties to the escrow agreement specifying the percentage of the escrowed principal to be released from the escrow and the persons to whom this percentage is to be released. When it receives this notice, the escrow agent shall promptly pay the designated

percentage of escrowed principal and the same percentage of the accumulated escrowed income to the persons designated in the notice.
(3) The escrow agent shall be compensated for its services as the parties may agree. The compensation shall be a commercially reasonable fee commensurate with fees being charged at the time the escrow fund is established for the handling of escrow accounts of like size and duration. The fee must be paid from the escrowed income of the escrow account.
(d) The escrow agreement may include other terms and conditions that are not inconsistent with subsection (c). Additional provisions may include provisions authorizing the escrow agent to commingle the escrowed funds held under other escrow agreements and provisions limiting the liability of the escrow agent.
As added by P.L.24-1985, SEC.7. Amended by P.L.22-1997, SEC.3; P.L.160-2006, SEC.4; P.L.172-2011, SEC.7.

IC 4-13.6-7-3
Amount of retainage withheld
Sec. 3. (a) To determine the amount of retainage to be withheld, the division shall elect one (1) of the following options:
(1) To withhold no more than six percent (6%) of the dollar value of all work satisfactorily completed until the public work is fifty percent (50%) complete, and nothing further after that.
(2) To withhold no more than three percent (3%) of the dollar value of all work satisfactorily completed until the public work is substantially complete.
(b) Upon substantial completion of the work, the division shall withhold the following:
(1) If there are any remaining uncompleted minor items, until those items are completed, an amount equal to two hundred percent (200%) of the value of each item as determined by the architect-engineer.
(2) Any amounts required to be withheld under section 8(b) of this chapter.
As added by P.L.24-1985, SEC.7. Amended by P.L.75-2012, SEC.1.

IC 4-13.6-7-4
Payment of subcontractors and suppliers; certification of previous payments; incorrect certification
Sec. 4. (a) Within ten (10) days of receipt of any payment by the state or the escrow agent, the contractor or escrow agent shall pay each subcontractor and each supplier the appropriate share of the payment the contractor received based upon the service performed by the subcontractor or the materials received from the supplier.
(b) The contractor shall furnish to the division a sworn statement or certification at the time of payment to it that all subcontractors and suppliers have received their share of the previous payment to the contractor.
(c) If a contractor makes an incorrect certification, the department

may do any of the following:
(1) Consider the incorrect certification a breach of contract and do any of the following:
(A) Cancel the contract.
(B) Collect from the contractor all funds paid to the contractor under the contract.
(C) Exercise all of the state's rights set out in the contract.
(2) Pursue remedies against the contractor for falsifying an affidavit.
(3) Revoke the contractor's qualification under IC 4-13.6-4-13(b).
(4) Use the incorrect certification as a basis for finding the contractor not responsible when awarding other contracts.
As added by P.L.24-1985, SEC.7. Amended by P.L.5-1993, SEC.12.

IC 4-13.6-7-5
Bid bonds
Sec. 5. (a) The director:
(1) may require each contractor of a public works project with an estimated cost of not more than two hundred thousand dollars ($200,000); and
(2) shall require each contractor of a public works project with an estimated cost of more than two hundred thousand dollars ($200,000);
to submit a good and sufficient bid bond with the bid. The bid bond may equal any percentage of the estimated cost of the public works project that the director requires.
(b) The division may accept bonds provided on forms specified by the department or on forms given by surety companies.
As added by P.L.24-1985, SEC.7. Amended by P.L.133-2007, SEC.3.

IC 4-13.6-7-6
Payment bonds
Sec. 6. (a) If the estimated cost of the public works project is more than two hundred thousand dollars ($200,000), the division shall require the contractor to execute a good and sufficient payment bond to the department for the state in an amount equal to one hundred percent (100%) of the total contract price. The bond shall include at least the following provisions:
(1) The contractor, its successors and assigns, whether by operation of law or otherwise, and all subcontractors, their successors and assigns, whether by operation of law or otherwise, shall pay all indebtedness that may accrue to any person on account of any labor or service performed or materials furnished in relation to the public work.
(2) The bond shall directly inure to the benefit of subcontractors, laborers, suppliers, and those performing service or who may have furnished or supplied labor, material, or service in relation to the public work.
(3) No change, modification, omission, or addition in or to the

terms or conditions of the contract, plans, specifications, drawings, or profile or any irregularity or defect in the contract or in the procedures preliminary to the letting and awarding of the contract shall affect or operate to release or discharge the surety in any way.
(4) The provisions and conditions of this chapter shall be a part of the terms of the contract and bond.
(b) The division may permit the bond given by the contractor to provide for incremental bonding in the form of multiple or chronological bonds that, if taken as a whole, equal the total contract price.
(c) The division may accept bonds provided on forms specified by the division or on forms given by surety companies.
(d) The division shall hold the bond of a contractor for the use and benefit of any claimant having an interest in it and entitled to its benefits.
(e) The division shall not release sureties of a contractor until the expiration of one (1) year after the final settlement with the contractor.
(f) If the estimated cost of the public works project is less than or equal to two hundred thousand dollars ($200,000), the director may require one (1) of the following:
(1) The contractor must execute a good and sufficient payment bond. The director may determine the amount of the bond to be any percentage, but no more than one hundred percent (100%), of the cost of the project.
(2) The division will withhold retainage under this chapter in an amount of ten percent (10%) of the dollar value of all payments made to the contractor until the public work is substantially completed.
As added by P.L.24-1985, SEC.7. Amended by P.L.14-1986, SEC.9; P.L.26-1989, SEC.13; P.L.22-1997, SEC.4; P.L.133-2007, SEC.4.

IC 4-13.6-7-7
Performance bonds
Sec. 7. (a) If the estimated cost of the public works project is:
(1) at least two hundred thousand dollars ($200,000), the division shall; or
(2) less than two hundred thousand dollars ($200,000), the division may;
require the contractor to execute a good and sufficient performance bond to the department for the state in an amount equal to one hundred percent (100%) of the total contract price.
(b) The bond required under subsection (a) shall include at least the following provisions:
(1) The contractor shall well and faithfully perform the contract.
(2) No change, modification, omission, or addition in or to the terms or conditions of the contract, plans, specifications, drawings, or profile or any irregularity or defect in the contract or in the procedures preliminary to the letting and awarding of

the contract shall affect or operate to release or discharge the surety in any way.
(3) The provisions and conditions of this chapter shall be a part of the terms of the contract and bond.
(c) The division may permit the bond given by the contractor to provide for incremental bonding in the form of multiple or chronological bonds that, if taken as a whole, equal the total contract price.
(d) The division may accept bonds provided on forms specified by the division or on forms given by surety companies.
(e) The division shall not release sureties of a contractor until the expiration of one (1) year after the final settlement with the contractor.
As added by P.L.24-1985, SEC.7. Amended by P.L.26-1989, SEC.15; P.L.22-1997, SEC.5; P.L.133-2007, SEC.5.

IC 4-13.6-7-8
Final settlement with contractor
Sec. 8. (a) Except for amounts withheld:
(1) from the contractor under section 3 of this chapter for uncompleted minor items; and
(2) under subsection (b);
the division may make a full, final, and complete settlement with a contractor, including providing for full payment of all escrowed principal and escrowed income, not later than sixty-one (61) days following the date of substantial completion if the contractor has materially fulfilled all of its obligations under the public works contract.
(b) If the division receives a claim from a subcontractor or a supplier under section 9 of this chapter, the division shall withhold the amount of the claim until the claim is resolved under section 9(c) of this chapter.
(c) After the division makes a final settlement with a contractor, all claims by subcontractors and suppliers to funds withheld from that contractor under section 2 of this chapter are barred.
As added by P.L.24-1985, SEC.7. Amended by P.L.75-2012, SEC.2.

IC 4-13.6-7-9
Payment of subcontractors and suppliers by division; proration of claims; disputed claims
Sec. 9. (a) If a subcontractor or a supplier files a claim with the division under section 10 of this chapter, and the claim is undisputed, the division shall:
(1) pay the claimant from the amounts retained from the contractor under section 2 of this chapter;
(2) take a receipt for each payment; and
(3) deduct the total amount paid to subcontractors and suppliers from the balance due the contractor.
(b) If there is not a sufficient amount owing to the contractor to pay all subcontractors and suppliers making undisputed claims under

section 10 of this chapter, then the division shall prorate the amount withheld from the contractor and shall pay the prorated amount to each subcontractor and supplier entitled to a portion of the amount.
(c) If there is a dispute among the contractor, the subcontractors, and the suppliers to the funds withheld by the division, the division shall retain sufficient funds until the dispute is settled and the correct amount to be paid to each person is determined. When the dispute is resolved, the division shall make payments to persons making claims as provided in this section.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-7-10
Claims of subcontractors and suppliers; verification; notice to contractors and sureties; actions upon bond
Sec. 10. (a) In order to receive payment under section 9 of this chapter or to proceed against the bond of the contractor required under section 6 of this chapter, a subcontractor or supplier making a claim for payment on account of having performed any labor or having furnished any material or service in relation to a public works project must file a verified claim with the division and deliver a copy of the claim to the contractor not later than sixty (60) days after the date the last labor was performed, the last material was furnished, or the last service was rendered by that subcontractor or supplier. The claim shall state the amount due and owing to the person and shall give as much detail explaining the claim as possible. The division shall notify the contractor of any filed claims before taking action under section 9 of this chapter.
(b) In order to proceed against the bond of the contractor required under section 6 of this chapter, the claimant must notify the surety of the contractor by sending a copy of the claim required by subsection (a) to the surety company. The claimant shall also inform the division and the contractor that the surety has been notified. The division shall supply the claimant with any information the claimant requires to notify the surety and the contractor.
(c) The claimant may not file suit against the contractor's surety on the contractor's bond before thirty (30) days after filing of the claim with the division and delivering a copy of the claim to the contractor. If the claim is not paid in full at the expiration of the thirty (30) day period, the claimant may bring an action in a court of competent jurisdiction in the claimant's own name upon the bond.
As added by P.L.24-1985, SEC.7. Amended by P.L.75-2012, SEC.3.

IC 4-13.6-7-11
Limitation of actions against sureties
Sec. 11. Unless the bond provides a greater period of time, all suits must be brought against a surety on a bond required by this chapter within one (1) year after final settlement with the contractor under section 8 of this chapter. All suits against the surety after this time are barred.
As added by P.L.24-1985, SEC.7.
IC 4-13.6-7-12
Construction of chapter with other laws
Sec. 12. This chapter is intended to supplement all other laws protecting labor, subcontractors, or suppliers and shall not be construed as conflicting with them.
As added by P.L.24-1985, SEC.7.



CHAPTER 8. ENERGY COST SAVINGS CONTRACTS

IC 4-13.6-8-2
"Energy cost savings contract" defined
Sec. 2. As used in this chapter, "energy cost savings contract" means a contract between:
(1) the state or the commission; and
(2) a qualified provider;
for the implementation of at least one (1) qualified energy savings project and related measures for a governmental body.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-3
"Qualified energy savings project" defined
Sec. 3. As used in this chapter, "qualified energy savings project" means a facility alteration designed to reduce energy consumption costs or other operating costs. The term includes the following:
(1) Providing insulation of the facility and systems within the facility.
(2) Installing or providing for window and door systems, including:
(A) storm windows and storm doors;
(B) caulking or weatherstripping;
(C) multi-glazed windows and doors;
(D) heat absorbing or heat reflective glazed and coated windows and doors;
(E) additional glazing;
(F) reduction in glass area; and
(G) other modifications that reduce energy consumption.
(3) Installing automatic energy control systems.
(4) Modifying or replacing heating, ventilating, or air conditioning systems.
(5) Unless an increase in illumination is necessary to conform to Indiana laws or rules or local ordinances, modifying or replacing lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility.
(6) Providing for other measures that reduce energy consumption or reduce operating costs.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-4 "Qualified provider" defined
Sec. 4. As used in this chapter, "qualified provider" means a person experienced in the design, implementation, and installation of energy and operational cost savings systems.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-5
Contract proposals
Sec. 5. (a) At the request of a governmental body, the department, in consultation with the governmental body, may do the following:
(1) Solicit proposals from qualified providers for an energy cost savings contract.
(2) Review proposals and contract with a qualified provider.
(b) An energy cost savings contract may cover more than one (1) governmental body.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-6
Allowable provisions in contracts
Sec. 6. An energy cost savings contract may do any of the following:
(1) Provide that energy cost savings are guaranteed by the qualified provider to the extent necessary to make payments for the qualified energy savings project.
(2) Include contracts for building operation programs, maintenance, and management or similar agreements with the qualified provider to reduce energy or operational costs.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-7
Contract approval and guarantee
Sec. 7. (a) After reviewing the proposals submitted and after receiving a recommendation from the budget committee, the department may approve an energy cost savings contract with a qualified provider that best meets the needs of the governmental body if the department reasonably expects the cost of the qualified energy savings project recommended in the proposal would not exceed the amount to be saved in:
(1) energy costs;
(2) operational costs; or
(3) both energy and operational costs;
not later than twenty (20) years after the date installation is completed if the recommendations in the proposal are followed.
(b) An energy cost savings contract must include a guarantee from the qualified provider to the state that:
(1) energy cost savings;
(2) operational cost savings; or
(3) both energy and operational cost savings;
will meet or exceed the cost of the qualified energy project not later than twenty (20) years after the date installation is completed. As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8. Amended by P.L.71-2009, SEC.1; P.L.99-2009, SEC.1.

IC 4-13.6-8-8
Wage scales; records
Sec. 8. (a) An agreement or a contract under this chapter is subject to IC 5-16-7.
(b) The contractor and each subcontractor engaged in installing energy conservation measures under a guaranteed energy savings contract shall keep full and accurate records indicating the names, classifications, and work performed by each worker employed by the respective contractor and subcontractor in connection with the work and an accurate record of the number of hours worked by each worker and the actual wages paid.
(c) The payroll records required to be kept under this section must be open to inspection by an authorized representative of the department and the department of labor.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-9
Reduction of state appropriations due to energy cost savings prohibited
Sec. 9. The amount of state appropriations available to a governmental body may not be reduced because of energy cost savings and operational cost savings realized from a qualified energy savings project and an energy cost savings contract.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-10
Recommendations to governor
Sec. 10. The department may recommend to the governor that an energy cost savings contract be entered into by the commission under IC 4-13.5-1.5.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8. Amended by P.L.235-2005, SEC.59.



CHAPTER 9. USE OF ENERGY EFFICIENT TECHNOLOGY

IC 4-13.6-9-2
Public works division to consider energy efficient technologies
Sec. 2. The division shall examine and consider energy efficient technologies for a public works project using a life cycle analysis.
As added by P.L.159-2003, SEC.1.

IC 4-13.6-9-3
Use of energy efficient technologies
Sec. 3. To the extent technically and economically feasible, the division shall consider the use of energy efficient technology in the plans and specifications for the public works project.
As added by P.L.159-2003, SEC.1.

IC 4-13.6-9-4
Records of contacts and analysis of energy efficient technologies in contract file
Sec. 4. The division shall keep a record of the following in the public works contract file:
(1) The contacts the division makes with persons that provide energy efficient technology to implement this chapter.
(2) An analysis of the feasibility of using energy efficient technology in the public works project.
As added by P.L.159-2003, SEC.1.






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. PERSONNEL ADMINISTRATION

CHAPTER 1. REPEALED



CHAPTER 1.5. STATE EMPLOYEES APPEALS COMMISSION

IC 4-15-1.5-2
Qualifications of members
Sec. 2. The members of the commission shall be citizens of the state who are in sympathy with and have knowledge of the practice of professional personnel administration in public employment with particular appreciation for fairly and impartially determining the validity of employee appeals. No member of the commission shall be a member of any local, state, or national committee of a political party or an officer in any partisan political club or organization, or shall hold or be a candidate for, any elective public office, and upon acceptance of any such appointment or upon any such candidacy, the term of a member of the commission shall expire. Upon the acceptance of any other remunerative appointment to public office, the term of a member shall expire.
(Formerly: Acts 1973, P.L.19, SEC.1.) As amended by Acts 1982, P.L.23, SEC.4.

IC 4-15-1.5-3
Compensation
Sec. 3. Each member of the commission shall receive as compensation for services a salary and in addition thereto shall receive actual and necessary traveling expenses and other expenses in the performance of his duties in the amount approved by the governor and the state budget agency.
(Formerly: Acts 1973, P.L.19, SEC.1.)

IC 4-15-1.5-4
Oath
Sec. 4. Before entering upon the discharge of official duties, each member of the commission shall take and subscribe to an oath of office, which shall be filed in the office of the secretary of state.
(Formerly: Acts 1973, P.L.19, SEC.1.)
IC 4-15-1.5-5
Meetings
Sec. 5. The commission shall meet in rooms provided by the personnel department and assume the duties of office. Three (3) members of the commission shall constitute a quorum for the transaction of business, and a majority of votes cast shall be required for the adoption or approval of any official action. The commission shall elect one (1) of the members as the chairman and another member as vice-chairman and the persons so elected shall hold office for one (1) year and until their successors are elected and qualified. The commission shall hold at least one (1) annual meeting and such regular and special meetings as needed as the commission may prescribe by rule or upon the call of the chairman.
(Formerly: Acts 1973, P.L.19, SEC.1.) As amended by Acts 1982, P.L.23, SEC.5; P.L.178-2006, SEC.1; P.L.134-2012, SEC.4.

IC 4-15-1.5-6
Powers and duties
Sec. 6. The appeals commission is hereby authorized and required to do the following:
(1) To hear or investigate those appeals from state employees as is set forth in IC 4-15-2.2-42, and fairly and impartially render decisions as to the validity of the appeals or lack thereof. Hearings shall be conducted in accordance with IC 4-21.5.
(2) To make, alter, or repeal rules by a majority vote of its members for the purpose of conducting the business of the commission, in accordance with the provisions of IC 4-22-2.
(3) To recommend to the personnel director such changes, additions, or deletions to personnel policy which the appeals commission feels would be beneficial and desirable.
(Formerly: Acts 1973, P.L.19, SEC.1.) As amended by Acts 1982, P.L.23, SEC.6; P.L.5-1988, SEC.24; P.L.229-2011, SEC.55.

IC 4-15-1.5-7
Repealed
(Repealed by Acts 1982, P.L.23, SEC.40.)

IC 4-15-1.5-8
Separation from personnel board; appropriations
Sec. 8. The appeals commission shall be totally separate and independent of the personnel board. To ensure the independence of the commission as required by this chapter, appropriations to support the staff and other assistance needed to operate the commission must be made in a separate line item in the budget.
(Formerly: Acts 1973, P.L.19, SEC.1.) As amended by P.L.178-2006, SEC.2.



CHAPTER 1.8. REPEALED



CHAPTER 2. REPEALED



CHAPTER 2.2. STATE CIVIL SERVICE SYSTEM

IC 4-15-2.2-2
"Appointing authority"
Sec. 2. As used in this chapter, "appointing authority" means the head of a department, division, board, or commission, or an individual or group of individuals who have the power by law or by lawfully delegated authority to make appointments to positions in the state civil service.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-3
"Class of positions"
Sec. 3. As used in this chapter, "class" or "class of positions" means a group of positions in the state civil service determined by the director to have sufficiently similar duties, authority, and

responsibility such that:
(1) the same qualifications may reasonably be required for; and
(2) the same schedule of pay can be equitably applied to;
all positions in the group.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-4
"Classified employee"
Sec. 4. As used in this chapter, "classified employee" means an employee who:
(1) has been appointed to a position in the state classified service;
(2) has completed the working test period under section 34 of this chapter; and
(3) has been certified by the appointing authority for that classification of positions.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-5
"Commission"
Sec. 5. As used in this chapter, "commission" refers to the state employees appeals commission created by IC 4-15-1.5-1.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-6
"Department"
Sec. 6. As used in this chapter, "department" refers to the state personnel department established by section 13 of this chapter. The term includes the director.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-7
"Director"
Sec. 7. As used in this chapter, "director" refers to the state personnel director appointed under section 14 of this chapter.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-8
"Division of the service"
Sec. 8. As used in this chapter, "division of the service" means any of the following that are subject to this chapter and whose positions are under the same appointing authority:
(1) A state department.
(2) A division or branch of a state department.
(3) An agency of the state government.
(4) A branch of the state civil service.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-9
"State agency" Sec. 9. As used in this chapter, "state agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality of state government that is subject to this chapter. The term does not include a state educational institution (as defined in IC 21-7-13-32).
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-10
"State civil service"
Sec. 10. As used in this chapter, "state civil service" means public service by individuals who are subject to this chapter. The term includes the state classified service (as the term is described in section 21 of this chapter) and the unclassified service (as the term is described in section 22 of this chapter).
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-11
"State institution"
Sec. 11. As used in this chapter, "state institution" means any of the following:
(1) A state institution (as defined in IC 12-7-2-184).
(2) A correctional facility (as defined in IC 4-13.5-1-1) owned by the state and operated by the department of correction.
(3) The Indiana School for the Deaf established by IC 20-22-2-1.
(4) The Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1.
(5) The Indiana Veterans' Home as described in IC 10-17-9.
(6) Any other facility owned and operated by the state whose employees participate in the state civil service.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-12
Construction; merit principles
Sec. 12. (a) This chapter shall be liberally construed so as to increase governmental efficiency and responsiveness and to ensure the employment of qualified persons in the state classified service on the basis of the following merit principles:
(1) Recruitment, selection, and promotion of employees on the basis of an individual's relative ability, knowledge, and skills.
(2) The provision of equitable and adequate compensation.
(3) The training of employees to ensure high quality performance.
(4) The retention of employees based on:
(A) the quality of the employees' performance; and
(B) the correction of inadequate performance;
and the dismissal of employees whose inadequate performance is not corrected.
(5) Fair treatment of applicants and employees in all aspects of personnel administration: (A) without regard to political affiliation, race, color, national origin, gender, religious creed, age, or disability; and
(B) with proper regard for the applicants' and employees' privacy and constitutional rights as citizens.
(6) Protection of employees from coercion for partisan political purposes, and prohibition on an employee using the employee's official authority to interfere with, or affect the result of, an election or nomination for political office.
(b) All employment matters in the state classified service are guided by the merit principles set forth in subsection (a).
(c) The personnel administration systems adopted under this chapter govern and limit all other state employment matters and every appointing authority.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-13
Department established
Sec. 13. The state personnel department is established.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-14
Director
Sec. 14. (a) The governor shall appoint a director who is responsible for administering the department.
(b) The director serves at the governor's pleasure.
(c) The governor shall set the director's compensation.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-15
Duties of director
Sec. 15. The director shall do the following:
(1) Direct and supervise all administrative and technical activities of the department.
(2) Survey the administrative organization and procedures, including personnel procedures, of all state agencies, and submit to the governor measures to do the following among state agencies:
(A) Secure greater efficiency and economy.
(B) Minimize the duplication of activities.
(C) Effect better organization and procedures.
(3) Develop personnel policies, methods, procedures, and standards for all state agencies.
(4) Establish and maintain a roster of all employees in the state civil service.
(5) Prepare, or cause to be prepared, a classification and pay plan for the state civil service.
(6) Administer the classification and pay plan prepared under subdivision (5).
(7) Allocate each position in the state civil service to its proper

class.
(8) Approve individuals for appointment to positions in the state civil service.
(9) Approve employees for transfer, demotion, or promotion within the state civil service.
(10) Approve employees for suspension, layoff, or dismissal from the state civil service.
(11) Rate the service of employees.
(12) Arrange, in cooperation with the directors of the divisions of the service, for employee training.
(13) Make available employee relations specialists to help employees:
(A) resolve employment related problems; and
(B) understand the procedures that are available for redress of grievances that the employee relations specialists do not resolve.
(14) Investigate systems of appointment and promotion in operation in various departments or divisions of the state government.
(15) Investigate and approve the need for existing and new positions in the state civil service.
(16) Investigate periodically the operation and effectiveness of this chapter and rules adopted under this chapter.
(17) Implement, administer, and enforce this chapter and rules and policies adopted under this chapter.
(18) Appoint employees, experts, and special assistants, as necessary, to effectively carry out this chapter.
(19) Perform any other lawful acts that the director considers necessary or desirable to carry out this chapter.
(20) Perform any other duties imposed by this chapter or assigned by the governor.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-16
Deputies
Sec. 16. The director shall appoint one (1) or more employees of the department as the director's deputies.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-17
Examiners
Sec. 17. (a) The director may employ such expert or special examiners as may be required for the conduct of tests for positions in the state civil service.
(b) The director may select officers or employees in the state civil service to act as examiners in the preparation and rating of the tests described in subsection (a). An appointing authority may excuse any employee in the appointing authority's division of the service from the employee's regular duties for the time required to work as an examiner. (c) Officers and employees are not entitled to extra pay for their service as examiners, but are entitled to reimbursement for necessary traveling and other expenses.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-18
Powers
Sec. 18. The department may do the following:
(1) Acquire, lease, own, or sell property in the name of the state in order to carry out its responsibilities under this chapter.
(2) Adopt a seal.
(3) Contract with persons outside the department to do those things that in the director's opinion cannot be adequately or efficiently handled by the department.
(4) Sue and be sued.
(5) Hire attorneys.
(6) Administer oaths.
(7) Take depositions.
(8) Issue subpoenas.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-19
Rules
Sec. 19. The director may adopt rules under IC 4-22-2 that the director considers necessary, appropriate, or desirable to carry out the department's responsibilities under this chapter.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-20
Divisions of the service
Sec. 20. The state civil service is divided into the following parts:
(1) The state classified service.
(2) The unclassified service.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-21
Classified service
Sec. 21. (a) Except as provided in subsection (b), the state classified service consists of positions in programs that have a federal statutory or regulatory requirement for the establishment and maintenance of personnel standards on a merit basis, including positions under the following:
(1) Employment Security (Unemployment Insurance and Employment Services) (26 U.S.C. 3301 et seq., 29 U.S.C. 2801 et seq., 38 U.S.C. 2000 et seq., 42 U.S.C. 501 et seq., and 42 U.S.C. 1101 et seq.).
(2) Federal Payments for Foster Care and Adoption Assistance (42 U.S.C. 673).
(3) Supplemental Nutrition Assistance Program (7 U.S.C. 2011 et seq.). (4) Grants to States for Aid to the Blind (42 U.S.C. 1201 et seq.).
(5) Medical Assistance (Medicaid) (42 U.S.C. 1396 et seq.).
(6) Occupational Safety and Health Act (29 U.S.C. 651 et seq.).
(7) Occupational Safety and Health Grants to States (29 U.S.C. 673).
(8) Robert T. Stafford Disaster Assistance and Emergency Relief Act (42 U.S.C. 5121 et seq.).
(9) Social Security Act (42 U.S.C. 301 et seq.).
(10) State and Community Programs on Aging and the Older Americans Act (42 U.S.C. 3001 et seq.).
(11) Wagner-Peyser Act (29 U.S.C. 49 et seq.).
(b) The following positions are exempt from the state classified service:
(1) An officer or employee appointed by the governor or lieutenant governor.
(2) A deputy, an administrative assistant, a secretary, or another position in a confidential relationship to an officer or employee described in subdivision (1).
(3) An employee who holds an executive level position:
(A) who is the head of a division or major unit within a state agency;
(B) who is a regional director or manager for a state agency, regardless of the title of the position; or
(C) who, as a substantial part of the position's duties, provides meaningful input on:
(i) the development of policy goals; or
(ii) the implementation of policy.
(4) The superintendent or director of a state institution.
(5) The highest ranking employee of a state agency who:
(A) holds an executive level position; and
(B) has primary responsibility for one (1) or more of the following functions:
(i) Public information.
(ii) Legal matters.
(iii) Fiscal matters.
(iv) Security or internal affairs.
(v) Human resources.
(c) This section may not be construed to include in the state classified service a position in a governmental entity listed in section 1(b) of this chapter unless the chief executive officer of the governmental entity makes the election described in section 1(c) of this chapter to have all or a part of the governmental entity's employees participate in the state civil service.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-22
Unclassified service
Sec. 22. (a) The unclassified service consists of all offices and positions in the state civil service other than those in the state

classified service.
(b) The unclassified service is separate from the state classified service.
(c) Except as expressly provided in this chapter, the human resource management systems applicable to the state classified service do not apply to the unclassified service.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-23
Classified service; standard for dismissal, demotion, or suspension
Sec. 23. (a) An employee in the state classified service who has successfully completed a working test period may be dismissed, demoted, or suspended only for just cause, including cause under section 49 of this chapter.
(b) A classified employee is entitled to appeal a dismissal, demotion, or suspension as provided in section 42 of this chapter.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-24
Unclassified service; at-will employee
Sec. 24. (a) An employee in the unclassified service is an employee at will and serves at the pleasure of the employee's appointing authority.
(b) An employee in the unclassified service may be dismissed, demoted, disciplined, or transferred for any reason that does not contravene public policy.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-25
Reorganization of agency; impact on unclassified positions
Sec. 25. Whenever a state agency or state institution is added to the classified part of the state civil service established by this chapter, an employee of the state agency or state institution who is in a position that is not subject to the classified provisions of this chapter is entitled to continue in that position until the employee has an opportunity to acquire classified employee status.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-26
Classification plan
Sec. 26. (a) The director, after consulting with appointing authorities and other qualified authorities, shall determine, or cause to be determined, the authority, duties, and responsibilities of all positions in the state civil service.
(b) The director shall prepare a classification plan that groups all positions in the state civil service in classes, based on the authority, duties, and responsibilities of each position. The classification plan must set forth, for each class of positions, the class title and a statement of the authority, duties, and responsibilities of the class. Each class of positions may be subdivided, and classes may be

grouped and ranked in such manner as the director considers appropriate.
(c) New, reclassified, or reallocated positions must be classified, reclassified, or reallocated in the same manner as positions were initially classified or allocated.
(d) The director periodically shall:
(1) review the positions in state civil service; and
(2) reallocate the positions to the proper classes based on the duties and responsibilities of the positions at the time of the review under subdivision (1).
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-27
Pay plan
Sec. 27. (a) After consultation with the budget agency, the director shall prepare and recommend to the governor a pay plan for all employees holding positions for which compensation is not fixed by law.
(b) The pay plan must provide, for each class of positions, a minimum and maximum rate of pay as well as any intermediate rates of pay that the director considers necessary or equitable. In establishing the rates, the director shall consider the following factors:
(1) The experience in recruiting for positions in the state civil service.
(2) The prevailing rates of pay for the service performed and for comparable services in public and private employment.
(3) The cost of living.
(4) Benefits, other than the rate of pay, available to or received by employees.
(5) The state's financial condition and policies.
(c) The pay plan takes effect after the plan is approved by the budget agency and accepted by the governor.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-28
Use of classification titles or code numbers
Sec. 28. (a) Classification titles or corresponding code numbers must be used to designate positions in all personnel, accounting, budget, appropriation, and financial records and communications of all state departments, institutions, and agencies.
(b) A person may not be appointed to or employed in a position in the state civil service unless the director has approved the class title of the position as appropriate to the duties to be performed.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-29
Vacancies in classified service
Sec. 29. Vacancies in the state classified service may be filled only by a process approved by the director in accordance with the

merit principles set forth in section 12 of this chapter.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-30
Rejection of application for employment; grounds
Sec. 30. An application for employment may be rejected if the department determines that the applicant:
(1) lacks any of the required qualifications;
(2) is incapable of performing the essential functions of the position that the applicant is seeking;
(3) has been convicted of a crime;
(4) has been dismissed from the public service;
(5) has made a false statement of a material fact; or
(6) committed or attempted to commit a fraud or deception in connection with submitting an application or attempting to secure an appointment to the state civil service.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-31
Notification of available job positions
Sec. 31. (a) The director shall inform prospective applicants for state employment of the process for obtaining state employment.
(b) The director may advertise or employ any other methods of publicizing opportunities for employment in state civil service.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-32
Classified service; veteran preference
Sec. 32. (a) Former members of the armed forces of the United States who meet both of the following requirements shall receive a preference for appointment or reemployment in the state classified service:
(1) The veteran served on active duty in any branch of the armed forces.
(2) The veteran was not discharged or separated from the armed forces under other than honorable conditions, unless the veteran presents appropriate records from:
(A) the United States Department of Defense; or
(B) the appropriate branch of the armed forces;
showing a correction of a separation or discharge to "honorable".
(b) When:
(1) preemployment interviews of external candidates are conducted; and
(2) the qualified applicant pool includes veterans;
veterans must be included in the group offered interviews.
(c) In computing seniority for purposes of a personnel reduction in state civil service, the computation must include the length of time the employee spent on active duty in the armed forces of the United States. As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-33
Certification and placement of individuals with a disability
Sec. 33. (a) As used in this section, "individual with a disability" means an individual:
(1) with a physical or mental impairment that substantially limits one (1) or more of the major life activities of the individual; or
(2) who:
(A) has a record of; or
(B) is regarded as;
having an impairment described in subdivision (1).
(b) Notwithstanding any other provision of this chapter, an Indiana rehabilitation facility or the division of disability and rehabilitative services may certify that an individual:
(1) is an individual with a disability; and
(2) possesses the required knowledge, skill, and ability to perform the essential functions of a position classification:
(A) with or without reasonable accommodation; or
(B) with special accommodation for supported employment.
(c) An applicant with a disability who is certified under subsection (b) may be appointed to a position in a classification for which the applicant is certified.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-34
Classified service; work test period
Sec. 34. (a) Every person appointed to a classification in the state classified service shall complete a working test period while occupying a position in the classification. The working test period begins immediately upon the person's appointment and continues until a time established by the director. At least once during the working test period, the appointing authority shall prepare for the director, in the manner specified by the director, a full performance appraisal of the employee's work.
(b) Subject to subsection (c), the appointing authority may remove an employee for any reason at any time during the employee's working test period. The appointing authority shall immediately report the removal to the director and to the employee who is removed.
(c) If the director finds during an employee's working test period that the employee was appointed as a result of error or fraud, the director may remove the employee after providing the employee with notice and an opportunity to be heard.
(d) Before the expiration of an employee's working test period, the appointing authority shall notify the director as to:
(1) whether the services of the employee have been satisfactory; and
(2) whether the appointing authority will continue the

employee's employment after the working test period ends.
The appointing authority shall provide the employee with a copy of the notice given to the director.
(e) Sections 23 and 42 of this chapter do not apply to an employee who is removed during a working test period for the initial classification in the state classified service to which the employee is appointed.
(f) The removal of an employee in the classified service from a working test period for a promotion from one (1) classification to another classification is not appealable, unless the removal results in the employee's dismissal or layoff.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-35
Reassignment; reorganization
Sec. 35. (a) An appointing authority may at any time reassign an employee from one (1) position to another position in the same class or rank in the division of the service. The appointing authority shall, immediately after making the reassignment, give notice of the reassignment to the director.
(b) The transfer of a classified employee from a position in a division of the service to a position of the same class or rank in another division of the service requires the approval of:
(1) the appointing authorities of both divisions of the service; and
(2) the director.
(c) A classified employee must be appointed, rather than transferred, to a position:
(1) in another class of a higher rank; or
(2) for which the requirements for appointment are substantially dissimilar to the requirements for the position the employee currently holds.
(d) The reassignment of a classified employee to a position in a class of a lower rank is a demotion. Unless the employee consents to the demotion in writing, the appointing authority must comply with section 23 of this chapter in making the demotion. A classified employee is entitled to appeal the demotion in accordance with section 42 of this chapter.
(e) This section may not be construed to prohibit an appointing authority from temporarily substituting duties unrelated to an employee's position classification for the employee's usual duties.
(f) This section may not be construed to impair the director's authority to reclassify or reorganize positions in the state civil service as long as the reclassification or reorganization is not based on a classified employee's misconduct or poor performance. The just cause standard described in section 23 of this chapter does not apply to such a reclassification or reorganization.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-36 Evaluation standards; service ratings
Sec. 36. (a) In cooperation with appointing authorities, the director shall establish, and may periodically amend:
(1) the standards of performance for employees;
(2) the expected outcomes for employees; and
(3) a system of service ratings based upon the standards described in subdivisions (1) and (2).
(b) Employee performance standards and expected outcomes must be specific, measurable, achievable, relevant to the strategic objective of the employee's state agency or state institution, and time sensitive.
(c) Each employee at all levels of the state civil service shall be held accountable for participating in the process of establishing the standards, outcomes, and ratings described in this section.
(d) Each appointing authority shall, at periodic intervals (but at least annually), make, and report to the director, service ratings for the employees in the appointing authority's division of the service. As requested by the director, the appointing authority shall provide the information on which the appointing authority relied in determining a service rating.
(e) Service ratings may be used as follows:
(1) To determine salary increases and decreases within the limits established by law and by the pay plan developed under section 27 of this chapter.
(2) As a factor in making promotions.
(3) As a means of discovering employees:
(A) who are candidates for promotion or transfer; or
(B) who, because of a low service rating, are candidates for demotion or dismissal.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-37
Report to director; change in employee status
Sec. 37. (a) An appointing authority shall report to the director each appointment, transfer, promotion, demotion, dismissal, change of salary rate, absence from duty, and other temporary or permanent change in the status of an employee in the appointing authority's division of the service.
(b) The director shall prescribe the submission deadline, the form, and the supporting or pertinent information required for the report.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-38
Personnel records; roster; analysis
Sec. 38. (a) The director shall maintain a perpetual roster that includes at least the following information for each employee in the state civil service system:
(1) Whether the employee is in the state classified service or the unclassified service.
(2) The title of the position the employee holds. (3) The department, state agency, or state institution to which the employee is assigned.
(4) The employee's pay rate.
(5) The employee's date of appointment.
(6) Any other information that the director considers pertinent.
(b) The director shall maintain any other personnel records that the director considers desirable.
(c) The director shall provide tabulations and analyses of state employee personnel data that are available to the director to:
(1) the governor;
(2) the general assembly in the electronic format required by IC 5-14-6;
(3) the budget director;
(4) department and institution directors; and
(5) other persons to the extent required by and in accordance with IC 5-14-3.
(d) All officers and employees shall, during usual business hours:
(1) grant to the director, or any agent or employee of the department designated by the director, unlimited access to the premises and records pertaining to personnel matters that are under the officers' or employees' control; and
(2) furnish to the director, or the director's agent, the facilities, assistance, and information required to administer this chapter.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-39
Rules governing hours of work and leaves of absence
Sec. 39. Rules adopted by the department for state civil service employees must provide for the hours of work and leaves of absence.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-40
Lay off and furlough authority; reduction in hours
Sec. 40. (a) An appointing authority has the authority to lay off or furlough employees or to reduce hours of employment for any of the following reasons:
(1) Lack of funds.
(2) A reduction in spending authorization.
(3) Lack of work.
(4) Efficiency.
(b) The appointing authority has the authority to determine the extent, effective dates, and length of a layoff, furlough, or reduction in hours taken under subsection (a).
(c) The appointing authority shall determine the classifications affected and the number of employees laid off in each classification and county to which a layoff applies.
(d) In determining a layoff, the appointing authority must consider all employees under the same appointing authority, within the classification affected, and within the county affected, and consider service ratings first. Thereafter, consideration may be given to the

following relevant factors:
(1) Disciplinary record.
(2) Knowledge, skill, and ability.
(3) Seniority.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-41
Recall after lay off
Sec. 41. (a) As used in this section, "state seniority" means the length of an employee's unbroken, continuous state employment.
(b) A former employee in the state civil service system has a right of recall to the classification from which the employee was laid off. Recall rights under this section are to positions under the same appointing authority and in the same or a contiguous county from which a former employee was laid off.
(c) A former employee must assert in a timely manner the claim of entitlement to recall in response to the official posting of a vacancy.
(d) A recall under this section is contingent upon the former employee having the knowledge, skill, and ability to perform the duties of the position for which the former employee is applying.
(e) The appointing authority shall recall former employees in the order of the employees' service ratings. In the event of a tie in service ratings, the right to recall is determined by state seniority. If there is a tie in state seniority, the former employee with the highest number comprised of the last four (4) digits of the employee's Social Security number is the employee recalled.
(f) The right to recall under this section expires on the earlier of:
(1) one (1) year after date the employee is laid off; or
(2) the date the employee is reemployed in a permanent position.
(g) For state seniority purposes, an employee who becomes reemployed within one (1) year after the date the employee is laid off is considered to have unbroken, continuous state employment, except that the time that the employee spent in out-of-pay status as a result of the layoff must be deducted from the employee's total seniority.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-42
Complaint procedure
Sec. 42. (a) An employee in the state civil service system may file a complaint concerning the application of a law, rule, or policy to the complainant. However, a gubernatorial appointee does not have standing to file a complaint under this section.
(b) A complaint filed under this section must identify the law, rule, or policy that was allegedly violated.
(c) An employee who files a complaint under this section must initiate the complaint procedure as soon as possible after the occurrence of the act or condition complained of, and not later than thirty (30) calendar days after the date the employee became aware,

or by the exercise of reasonable diligence should have been aware, of the occurrence giving rise to the complaint. An employee who does not initiate the complaint procedure within the thirty (30) day period waives the right to file that complaint.
(d) A remedy granted under this section may not extend back more than thirty (30) calendar days before the complaint was initiated.
(e) The following complaint procedure is established:
Step I: The complainant shall reduce the complaint to writing and present the complaint to the appointing authority or the appointing authority's designated representative. The appointing authority or designee shall conduct any investigation considered necessary and issue a decision, in writing, not later than fifteen (15) calendar days after the date the appointing authority receives the complaint.
Step II: If the appointing authority or the appointing authority's designated representative does not find in favor of the complainant, the complainant may submit the complaint to the director not later than fifteen (15) calendar days after the date of the appointing authority's finding. The director or the director's designee shall review the complaint and issue a decision not later than thirty (30) calendar days after the date the complaint is submitted to the director.
Step III: If the employee is not satisfied with the director's decision, the employee may submit an appeal in writing to the commission not later than fifteen (15) calendar days after the date the employee receives notice of the action taken by the director or the director's designee. The commission shall determine whether all previous steps were completed properly and in a timely manner, and, subject to subsection (f), whether the employee and subject of the complaint meet the jurisdictional requirements. If a procedural or jurisdictional requirement is not met, the commission shall dismiss the appeal. If the procedural and jurisdictional requirements have been met, the commission shall conduct proceedings in accordance with IC 4-21.5-3.
(f) An unclassified employee must establish that the commission has subject matter jurisdiction to hear the employee's wrongful discharge claim by establishing that a public policy exception to the employment at will doctrine was the reason for the employee's discharge. The former employee has the burden of proof on this issue.
(g) In a disciplinary case involving a classified employee, the commission shall defer to the appointing authority's choice as to the discipline imposed, if the appointing authority establishes that there was just cause for the imposition of the discipline. The appointing authority has the burden of proof on this issue.
(h) Decisions of the commission are subject to judicial review in accordance with IC 4-21.5-3.
(i) An employee who is suspended or terminated after a hearing

held by the state ethics commission is not entitled to use the procedure set forth in this section. An employee who seeks further review of a suspension or termination imposed by the state ethics commission must seek judicial review of the state ethics commission's decision in accordance with IC 4-21.5-3.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-43
Retirement benefits
Sec. 43. (a) An employee covered by this chapter:
(1) is eligible for;
(2) must participate in; and
(3) receives the benefits of;
the public employees' retirement fund under IC 5-10.2 and IC 5-10.3.
(b) An employee holding an hourly, temporary, or intermittent appointment:
(1) is not eligible to become a member of the public employees' retirement fund; and
(2) does not earn creditable service for purposes of the public employees' retirement fund for service in those positions.
(c) Notwithstanding any contrary provision, an employee who served in an intermittent form of temporary employment after June 30, 1986, and before July 1, 2003, shall receive creditable service for the period of intermittent employment.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-44
Equal opportunity requirements
Sec. 44. (a) An officer or employee implementing or administering this chapter may not consider the gender or the political, religious, or racial characteristics of a classified employee.
(b) A classified employee may not be compelled to make political contributions or participate in any form of political activity.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-45
Resignation; election to public office
Sec. 45. (a) This section does not apply to precinct committeemen, state or national party convention delegates, or candidates for these party positions.
(b) A classified employee who is elected to a federal or state public office is considered to have resigned from state service on the date the person takes office.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-46
Prohibition on false statements and fraud related to employment or administration of civil service system
Sec. 46. A person may not:
(1) make a false statement, certificate, mark, rating, or report in

connection with an appointment under this chapter; or
(2) commit or attempt to commit in any manner fraud that prevents the impartial implementation or administration of this chapter or rules adopted under this chapter.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-47
Prohibition on accepting or soliciting benefit for appointment or promotion of employee
Sec. 47. A person may not, directly or indirectly, give, render, pay, offer, solicit, or accept money, service, or other valuable consideration:
(1) for, or in connection with, an appointment, a proposed appointment, a promotion, or a proposed promotion to; or
(2) to obtain any advantage in;
a position in the state classified service.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-48
Powers; administration of oaths; subpoenas; examinations; production of records
Sec. 48. (a) For the purpose of enforcing this chapter, the director and authorized employees of the department have authority to:
(1) administer oaths;
(2) conduct examinations;
(3) subpoena witnesses; and
(4) require:
(A) the attendance of witnesses; and
(B) the production of books, records, and papers;
at any reasonable place.
(b) The director must sign all subpoenas issued under this section.
(c) The circuit or superior court of a county shall compel obedience to subpoenas and requests for the production of books, records, and papers issued under this section, upon a verified written application by the person conducting the examination, ten (10) days notice to the person whose testimony or production is sought, and a showing of the probability of any of the following:
(1) The books, records, and papers are material to the examination.
(2) The witness has information that is material to the examination.
(d) It is unlawful to fail to:
(1) appear in response to a subpoena;
(2) answer questions; or
(3) produce books or papers;
in connection with an investigation or hearing under this chapter.
(e) It is unlawful to knowingly give false testimony at an investigation or hearing under this chapter.
As added by P.L.229-2011, SEC.56.
IC 4-15-2.2-49
Grounds for dismissal; failure to appear; failure to testify
Sec. 49. The refusal or failure of an employee in the state classified service to do any of the following is sufficient grounds for the employee's dismissal by the appointing authority:
(1) The employee willfully refuses or fails to appear before:
(A) a court or judge;
(B) a legislative committee; or
(C) an officer, board, or body authorized to conduct a hearing or inquiry.
(2) After making an appearance, the employee refuses to testify or answer questions relating to:
(A) the affairs or government of the state; or
(B) the conduct of any officer or employee.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-50
Agreements to provide services to political subdivision
Sec. 50. The director may enter into an agreement with a political subdivision (as defined in IC 36-1-2-13) to furnish services related to or involving the administration of the political subdivision's personnel system. The agreement must provide for the reimbursement to the state of the reasonable cost, as determined by the director, of the services and facilities furnished. All political subdivisions are authorized to enter into such agreements.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-51
Construction; effect of law on grants
Sec. 51. This chapter may not be construed so as to result in the delay or stoppage of grants-in-aid to the state by agencies of the federal government.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-52
References to predecessor agency or law
Sec. 52. (a) Any reference or cross-reference to the state personnel department in the Indiana Code shall be treated after June 30, 2011, as a reference or cross-reference to the department.
(b) Any reference or cross-reference to IC 4-15-1.8 or IC 4-15-2 shall be treated after June 30, 2011, as a reference or cross-reference to this chapter.
As added by P.L.229-2011, SEC.56.

IC 4-15-2.2-53
State civil service system
Sec. 53. The human resources management system established by this chapter shall be known as the state civil service system.
As added by P.L.229-2011, SEC.56.



CHAPTER 2.5. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.9. BIWEEKLY PAYROLL PAYMENTS

IC 4-15-5.9-2
Deposit of compensation in employee's account in a financial institution; written request by employee
Sec. 2. (a) A state employee may make a written request that any compensation due from the state be deposited to the employee's account in a financial institution. Upon receipt of the request, the auditor of state may:
(1) draw a warrant in favor of the financial institution set forth in the request for the credit of the employee;
(2) in the event more than one (1) employee of the state designates the same financial institution, draw a single warrant in favor of the financial institution for the total amount due the employees and transmit the warrant to the financial institution identifying each employee and the amount to be deposited in each employee's account; or
(3) make a direct deposit to the bank or trust company by electronic funds transfer under IC 4-13-2-7.
(b) The employee's written request shall authorize in advance the direct deposit by warrant or electronic funds transfer of the employee's earnings each time a payroll warrant or electronic funds transfer is issued on the employee's behalf. The employee's written authorization must designate a financial institution and an account number to which the payment is to be credited. The employee's authorization remains in effect until the employee revokes it in writing.
As added by P.L.23-1985, SEC.4.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. STATE EMPLOYEES' BILL OF RIGHTS

IC 4-15-10-2
Political activities
Sec. 2. Except when on duty or acting in an official capacity and except where otherwise provided by state or federal law, no employee shall be prohibited from engaging in political activity or be denied the right to refrain from engaging in such activity.
As added by Acts 1981, P.L.36, SEC.2.

IC 4-15-10-3
Membership in organizations of employees
Sec. 3. No employee shall be denied the right to be a member of an organization of employees.
As added by Acts 1981, P.L.36, SEC.2.

IC 4-15-10-4
Protection of employees reporting violations of state or federal laws
Sec. 4. (a) Any employee may report in writing the existence of:
(1) a violation of a federal law or regulation;
(2) a violation of a state law or rule;
(3) a violation of an ordinance of a political subdivision (as defined in IC 36-1-2-13); or
(4) the misuse of public resources;
to a supervisor or to the inspector general.
(b) For having made a report under subsection (a), the employee making the report may not: (1) be dismissed from employment;
(2) have salary increases or employment related benefits withheld;
(3) be transferred or reassigned;
(4) be denied a promotion the employee otherwise would have received; or
(5) be demoted.
(c) Notwithstanding subsections (a) and (b), an employee must make a reasonable attempt to ascertain the correctness of any information to be furnished and may be subject to disciplinary actions for knowingly furnishing false information, including suspension or dismissal, as determined by the employee's appointing authority, the appointing authority's designee, or the ethics commission. However, any state employee disciplined under this subsection is entitled to process an appeal of the disciplinary action under the procedure as set forth in IC 4-15-2.2-42.
(d) An employer who violates this section is subject to criminal prosecution under IC 35-44.2-1-1.
As added by Acts 1981, P.L.36, SEC.2. Amended by P.L.17-1984, SEC.1; P.L.32-1987, SEC.1; P.L.5-1988, SEC.25; P.L.9-1990, SEC.11; P.L.222-2005, SEC.21; P.L.6-2012, SEC.13; P.L.126-2012, SEC.12.

IC 4-15-10-5
Exercise of rights; penalties prohibited
Sec. 5. No employee shall suffer a penalty or the threat of a penalty because he exercised his rights under this chapter.
As added by Acts 1981, P.L.36, SEC.2.

IC 4-15-10-6
Limitation of rights and remedies prohibited
Sec. 6. Nothing in this chapter shall disparage, impair, or limit any other right or legal remedy of an employee.
As added by Acts 1981, P.L.36, SEC.2.

IC 4-15-10-7
Volunteer firefighting activity
Sec. 7. (a) An employee may not be disciplined for absence from work if:
(1) the employee is a member of a volunteer fire department under IC 36-8-12;
(2) the employee has notified the employee's immediate supervisor in writing that the employee is a member of a volunteer fire department;
(3) the employee presents a written statement to the employee's immediate supervisor from the chief or other officer in charge of the volunteer fire department that the employee was engaged in emergency firefighting activity at the time of the employee's absence from work; and
(4) the employee secures authorization from the employee's

supervisor to leave the employee's duty station if the employee has already reported for work.
(b) An employee who:
(1) is a member of a volunteer fire department under IC 36-8-12; and
(2) is injured while the employee is engaged in emergency firefighting or other emergency response;
may not be disciplined as a result of the injury or an absence from work because of the injury if the employee complies with subsections (a) and (c). However, for each instance of emergency firefighting activity or other emergency response that results in an injury to an employee, this subsection applies only to the period of the employee's absence from work that does not exceed six (6) months from the date of the injury.
(c) The immediate supervisor of an employee described in subsection (b) may require the employee to provide evidence from a physician or other medical authority showing:
(1) treatment for the injury at the time of the absence; and
(2) a connection between the injury and the employee's emergency firefighting or other emergency response activities.
(d) To the extent required by federal or state law, information obtained under subsection (c) by an immediate supervisor must be:
(1) retained in a separate medical file created for the employee; and
(2) treated as a confidential medical record.
(e) The state personnel department shall administer an absence from employment under subsection (b) in a manner consistent with the federal Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), as amended and in effect on January 1, 2009.
As added by Acts 1982, P.L.26, SEC.1. Amended by P.L.1-1999, SEC.4; P.L.63-2009, SEC.1.

IC 4-15-10-8
Civil air patrol emergency service operations
Sec. 8. (a) For purposes of this section, "civil air patrol" refers to the Indiana wing of the civil air patrol.
(b) For purposes of this section, "emergency service operation" includes the following operations of the civil air patrol:
(1) Search and rescue missions designated by the Air Force Rescue Coordination Center.
(2) Disaster relief, when requested by the Federal Emergency Management Agency or the department of homeland security established by IC 10-19-2-1.
(3) Humanitarian services, when requested by the Federal Emergency Management Agency or the department of homeland security established by IC 10-19-2-1.
(4) United States Air Force support designated by the First Air Force, North American Aerospace Defense Command.
(c) An employee may not be disciplined for absence from work if:
(1) the employee is a member of the civil air patrol; (2) the employee has notified the employee's immediate supervisor in writing that the employee is a member of the civil air patrol;
(3) in the event that the employee has already reported for work on the day of the emergency service operation, the employee secures authorization from the employee's supervisor to leave the employee's duty station before leaving to engage in the emergency service operation; and
(4) the employee presents a written statement to the employee's immediate supervisor from the commander or other officer in charge of the civil air patrol indicating that the employee was engaged in an emergency service operation at the time of the employee's absence from work.
As added by P.L.10-2007, SEC.1. Amended by P.L.1-2009, SEC.10.



CHAPTER 11. LEGAL DEFENSE OF STATE EMPLOYEES

IC 4-15-11-2
Representation by attorney general or appointed counsel
Sec. 2. An officer or employee of the state who is charged with a crime or infraction in the courts of this state or of the United States or who is the target of a grand jury investigation may not be represented in those proceedings by the attorney general or by counsel appointed or provided by the attorney general.
As added by P.L.33-1987, SEC.1.

IC 4-15-11-3
Reimbursement of expenses; applications; approval; payment
Sec. 3. (a) An officer or employee of the state who is charged with a crime or infraction relating to that individual's acts as an officer or employee may apply to the budget agency for reimbursement of reasonable expenses incurred in the officer's or employee's defense against those charges if all charges have been dismissed or if the officer or employee has been found not guilty of the charges.
(b) An officer or employee of the state who is the target of a grand jury investigation relating to that individual's acts in carrying out the individual's responsibilities as an officer or employee of the state may apply to the the budget agency for reimbursement of reasonable expenses incurred by the officer or employee resulting from the grand jury investigation if the grand jury fails to indict the officer or employee.
(c) The budget agency may approve reimbursement of reasonable expenses under this section if:
(1) the officer or employee who was charged with a crime or infraction or who was the target of a grand jury investigation retained counsel; and
(2) the expenses for which reimbursement is sought are reasonable.
(d) Reimbursement payments approved under this section shall be

paid from the state general fund.
As added by P.L.33-1987, SEC.1.

IC 4-15-11-4
Reimbursement of expenses; hearing; questioning of officer or employee
Sec. 4. The budget agency may act on an application of an officer or employee for reimbursement under this chapter without a prior hearing. The budget agency may require an officer or employee seeking reimbursement to answer questions under oath and provide any information in connection with the matters that were the subject of the investigation or charges.
As added by P.L.33-1987, SEC.1.

IC 4-15-11-5
Judicial review
Sec. 5. A decision of the budget agency under this chapter is not subject to judicial review.
As added by P.L.33-1987, SEC.1.

IC 4-15-11-6
Subrogation
Sec. 6. The state has a right of subrogation in the amount of the reimbursement for the proceeds of any monetary judgment recovered by the officer or employee in an action for false arrest, abuse of process, or malicious prosecution or any other proceeding arising out of the matters involved in the criminal charges or the proceedings to enforce a statute defining an infraction.
As added by P.L.33-1987, SEC.1.



CHAPTER 12. AFFIRMATIVE ACTION OFFICE

IC 4-15-12-2
Policy of state
Sec. 2. The state is committed to an affirmative action policy that includes the establishment of employment policies and conditions that ensure the elimination of underutilization of qualified members of affected classes and the elimination of discrimination on the basis of race or color, religion, national origin or ancestry, age, sex, and disability.
As added by P.L.12-1983, SEC.11. Amended by P.L.23-1993, SEC.3.

IC 4-15-12-3
Indiana affirmative action office; creation; director's duties
Sec. 3. There is created within the state personnel department the Indiana affirmative action office. The director of the department shall:
(1) appoint an affirmative action officer who shall direct the office; and
(2) employ the additional personnel necessary to carry out the functions of the office, which personnel are governed by

IC 4-15-2.2.
As added by P.L.12-1983, SEC.11. Amended by P.L.6-2012, SEC.14.

IC 4-15-12-4
Duties of officer
Sec. 4. In addition to the authority conferred upon the office by other sections of this chapter, the affirmative action officer shall:
(1) establish annually with each state agency reasonable affirmative action goals, determine whether good faith efforts have been made to reach the established goals, and provide technical assistance to each agency in developing the detailed program needed to reach the goals;
(2) assist in training activities by state and other agencies in accordance with the affirmative action policy;
(3) conduct affirmative action training for state agency appointing authorities, personnel officers, and affirmative action expediters; and
(4) provide technical assistance in the area of affirmative action to state agencies for supervisory training and new employee orientation.
As added by P.L.12-1983, SEC.11.

IC 4-15-12-5
State agencies; plans and policy statements; review and approval; expediter
Sec. 5. (a) Each state agency shall annually establish an affirmative action plan to implement the affirmative action policy. The affirmative action officer may permit a state agency with a small number of employees to submit an affirmative action policy statement indicating its commitment to affirmative action, in lieu of establishing a plan. The affirmative action officer shall review and approve or disapprove each plan or statement for effectiveness and compliance with the affirmative action policy.
(b) Each state agency shall designate an affirmative action expediter for the agency to act under the supervision of the appointing authority.
As added by P.L.12-1983, SEC.11.

IC 4-15-12-6
Implementation of policy
Sec. 6. The director of the state personnel department is responsible for the implementation of the affirmative action policy.
As added by P.L.12-1983, SEC.11.

IC 4-15-12-7
Duties of director of state personnel department
Sec. 7. The director of the state personnel department shall:
(1) create an overall affirmative action plan for all state agencies;
(2) make changes in personnel procedures, rules, and programs

in support of the affirmative action policy;
(3) provide expeditiously such applicant and employee data and information as may be requested by the affirmative action officer; and
(4) report at least annually to the governor:
(A) the state agencies that have approved affirmative action plans and those that do not have approved affirmative action plans; and
(B) the progress made by state agencies in achieving affirmative action goals and whether that progress is satisfactory or unsatisfactory.
As added by P.L.12-1983, SEC.11.

IC 4-15-12-8
Advisory committee
Sec. 8. (a) There is created the affirmative action advisory committee to assist in the effective implementation of the affirmative action policy. The committee is composed of eight (8) members. The governor shall appoint the members of the committee with the advice of the affirmative action officer. The members serve at the pleasure of the governor.
(b) A member of the committee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with his duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency. A member who is not an officer or employee of the state is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) while performing his duties.
(c) The committee shall select from its membership a chairperson and vice chairperson to serve for one (1) year from the date of selection. They may be reelected at the pleasure of the committee. In any instance where the chairperson or vice chairperson does not serve his full term, the committee shall select another to serve in his own right a full term.
(d) The affirmative action advisory committee shall:
(1) provide liaison activities with the affirmative action officer with respect to problems and suggestions concerning the affirmative action policy;
(2) advise the affirmative action officer and the governor of recommended changes in the implementation of the affirmative action policy and improved guidelines for state agency programs; and
(3) advise the governor and the affirmative action officer concerning the effectiveness and status of the total implementation of the affirmative action policy.
(e) The affirmative action advisory committee may review the affirmative action programs of state agencies for effectiveness and improvements.
As added by P.L.12-1983, SEC.11.



CHAPTER 13. WELLNESS PROGRAMS

IC 4-15-13-2
Powers of state agencies
Sec. 2. A state agency may:
(1) develop a wellness program;
(2) implement a wellness program; or
(3) participate in an established wellness program;
for state employees on state property or elsewhere for the purposes described in section 3 of this chapter.
As added by P.L.32-1989, SEC.2.

IC 4-15-13-3
Purposes of program
Sec. 3. A wellness program may be conducted to do any of the following:
(1) Reduce state employee:
(A) absenteeism;
(B) stress; or
(C) health insurance premium costs.
(2) Assist a state employee to improve personal health by establishing a health plan that may include the following:
(A) Weight reduction.
(B) Smoking cessation.
(C) Fitness counseling.
(3) Prevent drug or alcohol abuse by state employees.
(4) Treat and rehabilitate state employees who abuse drugs or alcohol.
As added by P.L.32-1989, SEC.2.

IC 4-15-13-4
Permission for state employees to participate
Sec. 4. A state agency may permit a state employee to participate in a wellness program.
As added by P.L.32-1989, SEC.2.



CHAPTER 14. LEAVE FOR VOLUNTEER DISASTER SERVICE

IC 4-15-14-2
"Disaster" defined
Sec. 2. As used in this chapter, "disaster" means an event that is designated under the American National Red Cross Regulations and Procedures to be at least as serious as a level III disaster and is proclaimed by the governor as a disaster warranting the leave allowed under this chapter.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-3
"Employee" defined
Sec. 3. As used in this chapter, "employee" means a person who is employed full time by a state agency.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-4
"Red Cross" defined
Sec. 4. As used in this chapter, "Red Cross" means the American National Red Cross created under 36 U.S.C. 1.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-5
"Specialized disaster relief" defined
Sec. 5. As used in this chapter, "specialized disaster relief" means one (1) or more of the following Red Cross service categories in which a certified disaster service volunteer is trained:
(1) Shelter management.
(2) Mass feeding.
(3) Family services.
(4) Health services.
(5) Public assistance inquiries.
(6) Damage assessment.
(7) A support function for services provided under subdivisions (1) through (6).
(8) Any other service performed for the Red Cross for which training is required.
As added by P.L.38-1995, SEC.1.
IC 4-15-14-6
"State agency" defined
Sec. 6. As used in this chapter, "state agency" means an authority, a board, a branch, a bureau, a commission, a committee, a council, a department, a division, an office, an officer, a service, or an instrumentality of the executive, judicial, or legislative branch of state government. The term does not include state supported colleges or universities or the agencies of any municipality or political subdivision of the state.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-7
Employees eligible for leave; compensation and benefits
Sec. 7. (a) An employee of a state agency:
(1) who is a certified disaster service volunteer;
(2) whose specialized disaster relief services are requested by the Red Cross in connection with a disaster; and
(3) who obtains consent from the employee's supervisor or appointing authority;
shall be granted leave from work with pay for not more than fifteen (15) work days in each state fiscal year to participate in specialized disaster relief services.
(b) The state agency shall compensate an employee granted leave under this chapter at the employee's regular rate of pay for the regular work hours during which the employee is absent from work.
(c) An employee granted leave under this chapter does not lose accrued:
(1) seniority;
(2) vacation leave;
(3) sick leave;
(4) personal vacation days;
(5) compensatory time off; or
(6) overtime.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-8
Employer approval of leave
Sec. 8. Upon notification of a disaster by the governor, a state agency shall grant approval for an employee to participate in specialized disaster relief services in Indiana.
As added by P.L.38-1995, SEC.1.



CHAPTER 16. LEAVE FOR BONE MARROW OR ORGAN DONATION

IC 4-15-16-4
"Employee"
Sec. 4. As used in this chapter, "employee" means a person who is employed full time by a state agency.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-5
"Organ" defined
Sec. 5. As used in this chapter, "organ" means a lung, a kidney, or another organ that requires the continuous circulation of blood to remain useful for purposes of transplantation.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-6
"State agency"
Sec. 6. As used in this chapter, "state agency" means an authority, a board, a branch, a commission, a committee, a department, a division, or another instrumentality of state government. The term does not include the following:
(1) A state educational institution.
(2) A state elected official's office.
(3) The legislative and judicial branches of state government.
(4) The state police department.
As added by P.L.94-2002, SEC.1. Amended by P.L.2-2007, SEC.48.

IC 4-15-16-7
Employee leave for bone marrow donation; verification by physician
Sec. 7. If an employee of a state agency:
(1) requests a leave of absence from the employee's agency so that the employee may serve as a bone marrow donor; and
(2) provides the employee's agency with written verification by a physician that the employee is to serve as a bone marrow

donor;
the state agency shall grant the employee a leave of absence of not more than five (5) work days, as determined by the attending physician, during which the employee may serve as a bone marrow donor.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-8
Leave for organ donation; verification by physician
Sec. 8. If an employee of a state agency:
(1) requests a leave of absence from the employee's agency so that the employee may serve as a human organ donor; and
(2) provides the employee's agency with written verification by a physician that the employee is to serve as a human organ donor;
the state agency shall grant the employee a leave of absence of not more than thirty (30) work days, as determined by the attending physician, during which the employee may serve as a human organ donor.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-9
Salary during leave; employee service uninterrupted during leave
Sec. 9. (a) An employee who is granted a leave of absence under this chapter is entitled to receive the employee's regular salary without interruption during the leave of absence.
(b) A leave of absence granted to an employee under this chapter is in addition to vacation days, sick days, personal days, and compensatory time that the employee accrues.
(c) An employee's service shall be considered uninterrupted by a leave of absence under this chapter for purposes of determining the following:
(1) Seniority.
(2) Salary or salary advancement.
(3) Performance awards.
(4) The receipt of a benefit that may be affected by a leave of absence.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-10
Retaliation against employee prohibited
Sec. 10. A state agency may not retaliate against an employee for requesting or obtaining a leave of absence under this chapter.
As added by P.L.94-2002, SEC.1.



CHAPTER 17. EMPLOYEE ORGANIZATIONS

IC 4-15-17-2
"Employee organization"
Sec. 2. As used in this chapter, "employee organization" means an entity that works in whole or in part for the common interest of employees.
As added by P.L.229-2011, SEC.57.

IC 4-15-17-3
"State"
Sec. 3. (a) As used in this chapter, "state" means any of the following:
(1) A department, commission, division, authority, board, bureau, or office of state government that exercises any executive powers.
(2) Any statewide elected official.
(3) A body corporate and politic of the state created by state statute.
(b) The term does not include any of the following:
(1) The state police department.
(2) A state educational institution (as defined in IC 21-7-13-32).
(3) A political subdivision (as defined in IC 3-5-2-38).
(4) The ports of Indiana (established by IC 8-10-1-3).
(5) The northern Indiana commuter transportation district (established under IC 8-5-15).
(6) The northern Indiana regional transportation district (established under IC 8-24-2).
As added by P.L.229-2011, SEC.57.

IC 4-15-17-4
Prohibition on collective bargaining
Sec. 4. Collective bargaining between the state and employee organizations and strikes by state employees are illegal.
As added by P.L.229-2011, SEC.57.

IC 4-15-17-5
Prohibited state actions Sec. 5. The state shall not:
(1) recognize a union or any other employee organization as a representative of the employees of the state;
(2) bargain collectively with an employee organization;
(3) enter into a collectively bargained agreement; or
(4) require an employee to join or financially support an employee organization.
As added by P.L.229-2011, SEC.57.

IC 4-15-17-6
Rights of employees
Sec. 6. An employee of the state is entitled to do any of the following in a manner that does not interfere with the performance of the duties of the employee or of another employee of the state or adversely affect the conduct of state business:
(1) Be a member of or otherwise associate with an employee organization.
(2) Consult with others for the common good of employees.
(3) Financially support an employee organization.
(4) Petition for the redress of grievances.
As added by P.L.229-2011, SEC.57.

IC 4-15-17-7
Actions void as against public policy
Sec. 7. Any contract, agreement, settlement, conditions of cooperation, or any other device resulting from negotiations between:
(1) the state; and
(2) an employee organization;
is contrary to public policy and is illegal, unenforceable, void, and of no effect.
As added by P.L.229-2011, SEC.57.

IC 4-15-17-8
Prohibition on strikes
Sec. 8. (a) As used in this section, "strike" means any of the following:
(1) A work stoppage or partial cessation of work.
(2) The abstinence, in whole or in part, from the full, faithful, and proper performance of the employee's duties of employment.
(3) Any other interruption or interference with the activities of the state.
(4) The threat or encouragement of the activities described in subdivisions (1) through (3).
(b) An employee of the state shall not strike.
(c) An approved leave of absence or the unconditional resignation of an employee from employment is not a strike.
As added by P.L.229-2011, SEC.57.

IC 4-15-17-9 Violation; infraction; damages
Sec. 9. A person who violates this chapter commits a Class C infraction. A court may assess damages against a person who violates this chapter, in addition to any civil penalties that are imposed.
As added by P.L.229-2011, SEC.57.

IC 4-15-17-10
Construction; effect of law on state police department and state police alliance
Sec. 10. This chapter does not alter, impair, or negate the existing relationship between the state police department and the Indiana state police alliance.
As added by P.L.229-2011, SEC.57.






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. STATE LANDS.ACQUISITION

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED






ARTICLE 18. REPEALED

CHAPTER 1. REPEALED






ARTICLE 19. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20.5. STATE REAL PROPERTY

CHAPTER 1. DEFINITIONS

IC 4-20.5-1-2
"Acquiring agency"
Sec. 2. As used in this chapter, "acquiring agency" refers to an agency that acquires property.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-3
"Agency"
Sec. 3. (a) "Agency", except as provided in subsections (b) and (c), refers to any of the following:
(1) An agency, a board, a bureau, a commission, a committee, a department, a division, an instrumentality, an office, or an officer of the state.
(2) An entity that holds title to or possesses property in the name of, or on behalf of, the state.
(b) For purposes of the following statutes, "agency" has the meaning set forth in IC 4-13-1-1:
(1) IC 4-20.5-5.
(2) IC 4-20.5-6.
(c) "Agency" does not include a state educational institution.
As added by P.L.7-1993, SEC.7. Amended by P.L.2-2007, SEC.49.

IC 4-20.5-1-4
"Agency head"
Sec. 4. "Agency head" refers to the individual or the group of individuals primarily responsible by law for the administration of an agency.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-5
"Commissioner"
Sec. 5. "Commissioner" refers to the commissioner of the department appointed under IC 4-13-1-2.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-6
"Department"
Sec. 6. "Department" refers to the Indiana department of

administration created by IC 4-13-1-2.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-7
"Instrument"
Sec. 7. "Instrument" refers to any of the following:
(1) A deed.
(2) A lease.
(3) Any other document that transfers property.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-8
"Department of transportation"
Sec. 8. "Department of transportation" refers to the Indiana department of transportation established by IC 8-23-2-1.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-9
"Land office"
Sec. 9. "Land office" refers to the state land office division of the department of natural resources established by IC 14-18-1.5-1.
As added by P.L.7-1993, SEC.7. Amended by P.L.151-2012, SEC.2.

IC 4-20.5-1-9.1
"Municipality"
Sec. 9.1. "Municipality" means a city or town.
As added by P.L.39-1995, SEC.1.

IC 4-20.5-1-10
"Political subdivision"
Sec. 10. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-11
"Property"
Sec. 11. (a) Except as provided in subsection (b), "property" means real property or an interest in real property, including the following:
(1) Any ownership interest in real property.
(2) A leasehold.
(3) A right-of-way.
(4) An easement, including a utility easement.
The term does not include personal property or an interest in personal property.
(b) For purposes of IC 4-20.5-22, "property" means any ownership interest in real property.
As added by P.L.7-1993, SEC.7. Amended by P.L.182-2009(ss), SEC.56.
IC 4-20.5-1-11.9
Repealed
(Repealed by P.L.2-2007, SEC.390.)

IC 4-20.5-1-12
"State institution"
Sec. 12. "State institution" refers to any of the following:
(1) A state institution (as defined in IC 12-7-2-184).
(2) An institution under the administrative control of the state department of health.
(3) A correctional facility under the administrative control of the department of correction.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-13
"Transfer"
Sec. 13. "Transfer" means the conveyance or the leasing of property.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-14
"Transferring agency"
Sec. 14. "Transferring agency" refers to an agency that wants to dispose of property in the possession of the agency.
As added by P.L.7-1993, SEC.7.



CHAPTER 1.5. APPLICATION OF ARTICLE TO CERTAIN AGENCIES

IC 4-20.5-1.5-2
Agency performing functions assigned to department
Sec. 2. Notwithstanding another provision of this article, but subject to sections 3 and 4 of this chapter, an agency described in section 1 of this chapter may perform the functions assigned to the department under this article with respect to property the agency holds title to or possesses in the name of, or on behalf of, the state.
As added by P.L.267-1999, SEC.3.

IC 4-20.5-1.5-3
Agency requesting department to perform functions
Sec. 3. An agency described in section 1 of this chapter may request that the department perform any of the functions assigned to the department under this article with respect to property the agency holds title to or possesses in the name of, or on behalf of, the state.
As added by P.L.267-1999, SEC.3.

IC 4-20.5-1.5-4
Applicability of requirements for filing instruments
Sec. 4. The requirements of this article for filing instruments with the state land office apply to an agency described in section 1 of this chapter.
As added by P.L.267-1999, SEC.3.



CHAPTER 2. REPEALED



CHAPTER 3. ACQUISITION OF PROPERTY BY THE STATE

IC 4-20.5-3-2
Contractual acquisition
Sec. 2. An agency may acquire property from the owner of the property under a contract between the agency and the owner of the property.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-3-3
Repealed
(Repealed by P.L.262-2001, SEC.2.)

IC 4-20.5-3-4
Conveyance; procedure
Sec. 4. (a) The instrument conveying the property must show the state of Indiana as the grantee of the property for the use of the acquiring agency.
(b) Before the instrument is accepted the following must occur:
(1) The land office must approve the legal description contained in the instrument.
(2) The attorney general must approve the transaction and the instrument for form and legality.
(c) The agency shall record the instrument in each county in which the property is located.
(d) After the instrument is recorded, the instrument shall be filed in the land office.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-3-5
Repealed
(Repealed by P.L.1-1995, SEC.91.)

IC 4-20.5-3-6
Auctions
Sec. 6. (a) The commissioner may authorize an agency under IC 5-22-10-6 to acquire property at an auction.
(b) The commissioner shall provide the agency with the maximum amounts that the agency may: (1) bid; and
(2) provide as down payment;
in the purchase of property under this section.
As added by P.L.33-1995, SEC.9. Amended by P.L.49-1997, SEC.21.



CHAPTER 4. ACQUISITION OF PROPERTY BY EMINENT DOMAIN

IC 4-20.5-4-2
Agencies authorized to acquire property by eminent domain; approval by governor
Sec. 2. (a) This section applies only to the following agencies:
(1) A division (as defined in IC 12-7-2-69(c)), for a state institution under the administrative control of the division.
(2) The state department of health, for an institution under the administrative control of the state department of health.
(3) The department of correction, for a correctional facility under the administrative control of the department of correction.
(b) An agency may acquire property by eminent domain.
(c) Before an agency may acquire property under this section, the governor must approve the acquisition in writing.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-4-3
P.L.7-1993 does not give additional eminent domain powers
Sec. 3. P.L.7-1993 does not give eminent domain powers to an agency that did not have those powers before July 1, 1993.
As added by P.L.220-2011, SEC.39.



CHAPTER 5. OFFICE SPACE, STORAGE SPACE, AND OTHER FACILITIES

IC 4-20.5-5-2
"Facility" defined
Sec. 2. As used in this chapter, "facility" includes any of the following:
(1) Office space.
(2) Storage space.
(3) A parking garage or lot.
(4) Other property that can be used by an agency.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-3
Duties of department
Sec. 3. The department shall do the following:
(1) Establish uniform standards for determining the amount and type of facilities needed by agencies.
(2) Assign facilities in or on property owned or leased by the state.
(3) With the approval of the governor, lease facilities for the use of agencies.
(4) Prepare and make available for public inspection an annual report of facilities leased for agencies in each county.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-4
Standards for determining amount and type of facilities
Sec. 4. The standards established under section 3(1) of this chapter must do the following:
(1) Encourage increased efficiency of agencies through the grouping of interrelated agencies.
(2) Facilitate public access to state government.
(3) Ensure that state offices will be centrally located in urban areas, unless such a location would not serve the interests of accessibility, economy, and efficiency.
(4) Establish the amount and type of facilities needed for different categories of employees, equipment, and materials.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-5
Needs request
Sec. 5. An agency that needs facilities must submit a description of its needs to the department. As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-6
Satisfaction of request with facilities already owned or leased
Sec. 6. Whenever the department approves all or part of an agency's request for facilities, the department shall determine whether the agency's needs can be met by assigning that agency facilities in or on property already owned or leased by the state. If the agency's needs can be met by such an assignment, the department shall make the assignment.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-7
Newly leased facilities; lease conditions
Sec. 7. (a) If an agency's needs cannot be met under section 6 of this chapter, the department may approve the leasing of facilities for the agency or lease facilities in its own name and assign them to the agency. A lease approved under this subsection must satisfy all the following:
(1) Must be approved under IC 4-13-2-14.1.
(2) May not be for a term of more than four (4) years.
(3) May provide for the state to make improvements on the leased property if authorized by the public works division of the department.
(4) Notwithstanding IC 4-13-2-20, may provide for payment to the lessor at any time during the term of the lease for leasehold improvements made by the lessor.
(b) Notwithstanding subsection (a)(2), the following apply:
(1) A lease entered into under this section may be renewed for successive terms.
(2) The term of a lease may be for more than four (4) years, but not more than ten (10) years, if the commissioner makes a written determination stating the reason that it is in the best interests of the state to rent property for a term of more than four (4) years.
As added by P.L.7-1993, SEC.7. Amended by P.L.267-1999, SEC.4.



CHAPTER 6. PROPERTY MANAGEMENT AND SECURITY

IC 4-20.5-6-2
Duties of department
Sec. 2. (a) This section does not apply to enforcement matters that are the responsibility of the state police department under IC 10-11-2-28.
(b) The department shall maintain, equip, and operate the following:
(1) The state capitol building.
(2) The office buildings and other property owned or leased by the state for the use of an agency.
As added by P.L.7-1993, SEC.7. Amended by P.L.123-2002, SEC.5; P.L.2-2003, SEC.16.

IC 4-20.5-6-3
Periodic inspection, appraisal, and inventory; reports
Sec. 3. The department shall provide for the periodic inspection, appraisal, and inventory of all of the state's property, and shall require reports from agencies concerning the property in their custody.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-6-4
Parking facilities; fees
Sec. 4. (a) The department shall maintain and operate all state parking facilities.
(b) The department shall assign parking privileges in state parking facilities to state officers and employees, and it may assign such privileges to other persons.
(c) The department may by rule establish schedules for state parking facilities under which fees are charged for parking privileges on a daily, weekly, monthly, or yearly basis. Such a schedule must be established so that the fees collected under it do not exceed the cost of providing, maintaining, and operating the facilities to which it applies.
(d) Before a rule is adopted under subsection (c), the department shall submit the proposed rule to the budget agency for approval. The budget agency may refer the proposed rule to the legislative division of the budget committee for an advisory recommendation. If the rule is referred, the legislative division of the budget committee shall do the following:
(1) Hold hearings. (2) Exercise any powers under IC 4-12-1-11.
(3) Make an advisory recommendation to the budget agency.
(e) If the department establishes schedules under subsection (c), it shall collect the fees and deposit them in the state general fund or as directed by the budget director.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-6-5
Custodian of state buildings and grounds
Sec. 5. Except for enforcement matters that are the responsibility of the state police department under IC 10-11-2-28, the commissioner is the custodian of state buildings and grounds.
As added by P.L.7-1993, SEC.7. Amended by P.L.13-1994, SEC.2; P.L.123-2002, SEC.6; P.L.2-2003, SEC.17.

IC 4-20.5-6-6
Repealed
(Repealed by P.L.123-2002, SEC.51.)

IC 4-20.5-6-7
Rules
Sec. 7. The department may adopt rules under IC 4-22-2 to govern the protection and custody of state property, except for enforcement matters that are the responsibility of the state police department under IC 10-11-2-28.
As added by P.L.7-1993, SEC.7. Amended by P.L.123-2002, SEC.7; P.L.2-2003, SEC.18.

IC 4-20.5-6-8
Regulation of state capitol vehicular and pedestrian traffic and parking on or adjacent to property controlled by the state; exception
Sec. 8. (a) This section does not apply to enforcement matters that are the responsibility of the state police department under IC 10-11-2-28.
(b) The commissioner may regulate:
(1) the traffic and parking of motor vehicles, bicycles, or other vehicles; and
(2) the traffic of pedestrians;
on the streets, roads, paths, and grounds of real property controlled by the state through the department in and around the state capitol, office buildings, parking garages, and adjoining state controlled property.
(c) Rules adopted under subsection (b) may include the following:
(1) Provisions governing the registration, speed, weight, operation, parking, times, places, and use of motor vehicles, bicycles, and other vehicles.
(2) Provisions governing the traffic of pedestrians.
(3) Provisions prescribing the assessment and collection of civil penalties for the violation of rules adopted by the

commissioner. Penalties may include the following:
(A) The imposition of reasonable charges.
(B) The removal and impounding (at the expense of the violator) of vehicles that are operated or parked in violation of rules adopted by the commissioner.
(C) The denial of permission to operate a vehicle on the property in and around the state capitol building, office buildings, parking garages, and adjoining state controlled property.
(d) Rules adopted under this section must include provisions for an administrative appeal when a civil penalty is imposed under the rules. A person aggrieved by a final disposition of an appeal by the department may appeal the disposition to a court of jurisdiction. The attorney general may enforce a civil penalty imposed under this section by filing an appropriate action in a court of jurisdiction.
(e) This section does not limit or restrict the powers of any other governmental authority having jurisdiction over public streets, roads, alleys, or ways.
As added by P.L.13-1994, SEC.3. Amended by P.L.172-1999, SEC.9; P.L.123-2002, SEC.8; P.L.2-2003, SEC.19.

IC 4-20.5-6-9
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 4-20.5-6-9.2
Code Adam safety protocol
Sec. 9.2. (a) The department shall adopt rules under IC 4-22-2 to establish and implement a "Code Adam" safety protocol at the buildings that:
(1) the department:
(A) maintains;
(B) equips; or
(C) operates;
under section 2(b) of this chapter; and
(2) are open to the public.
(b) Rules adopted under this section must include the following:
(1) Procedures for a state employee to follow when a parent, teacher, or guardian notifies the state employee that a child is lost or missing. The procedures must:
(A) set forth the information that the state employee is to obtain from the parent, teacher, or guardian concerning the description of the lost or missing child; and
(B) identify the person in the department whom the state employee is to contact about the lost or missing child.
(2) Procedures for the department contact person identified under subdivision (1)(B) to follow after being notified of the lost or missing child.
(3) Procedures for department employees to follow in searching the building in which the lost or missing child is presumed to

be.
(4) Procedures under which department employees will contact law enforcement if the lost or missing child is not found.
As added by P.L.1-2006, SEC.68.

IC 4-20.5-6-9.4
Construction of fences and bleachers at Evansville State Hospital
Sec. 9.4. The department and the office of the secretary of family and social services shall establish policies that prohibit the construction of fences and bleachers on real property that is part of the Evansville State Hospital. This section applies to real property used either by:
(1) Evansville State Hospital for recreational purposes; or
(2) an entity using part of the property of the hospital with the permission of the hospital.
As added by P.L.1-2006, SEC.69.

IC 4-20.5-6-10
"Robert D. Orr Plaza"
Sec. 10. (a) As used in this section, "real property" refers to the real property located in Indianapolis bounded by the following:
(1) The east boundary of West Street on the west.
(2) The south face of the state office building located at 100 N. Senate Avenue on the north.
(3) The west boundary of Square 48 and Square 53 of the Indianapolis Donation on the east.
(4) The north face of the state office building located along Washington Street on the south.
(b) The real property shall be known as "Robert D. Orr Plaza".
(c) The department shall install and maintain the following:
(1) Appropriate public signage on and around the real property that displays the name of the real property.
(2) A plaque located at an appropriate spot on the real property describing the highlights of the life and career of Robert D. Orr.
As added by P.L.175-2005, SEC.1.

IC 4-20.5-6-11
Display commemorating contributions of black citizens of Indiana in state capitol
Sec. 11. (a) The department shall commission and place within the state capitol a permanent display commemorating the contributions of black citizens of Indiana to:
(1) the state;
(2) other governmental entities; and
(3) the private sector;
throughout the history of Indiana.
(b) The department shall consult with the Indiana historical bureau to:
(1) identify the individuals whose contributions are to be included in the display; and (2) assist in the design of the display.
(c) Not later than July 1, 2008, the department shall submit the plans for the display to the legislative council for approval.
(d) After the legislative council has approved the plans for the display, the department shall have the display constructed and placed in the state capitol.
As added by P.L.29-2007, SEC.1.

IC 4-20.5-6-12
Bust of President Benjamin Harrison in Indiana state capitol
Sec. 12. (a) The department shall commission and place within the state capitol a bust of President Benjamin Harrison.
(b) The department shall consult with the Indiana historical bureau and the Indiana arts commission to assist in the design of the bust.
(c) Not later than July 1, 2008, the department shall submit the plans for the bust to the legislative council for approval.
(d) After the legislative council approves the plans for the bust, the department shall have the bust made and placed in the state capitol.
As added by P.L.29-2007, SEC.2.



CHAPTER 7. DISPOSITION OF PROPERTY

IC 4-20.5-7-2
Transferring agency head; duties
Sec. 2. The agency head of a transferring agency must do the following:
(1) Find that the property is surplus to the needs of the agency.
(2) Notify the department that the agency wants to transfer the property.
(3) Provide the details of the proposed transfer as required by the department.
(4) Submit a request to the budget agency, in writing, that the governor approve the transfer of the property.
Subdivisions (1) and (4) do not apply to a lease of state property.
As added by P.L.7-1993, SEC.7. Amended by P.L.246-2005, SEC.41.

IC 4-20.5-7-2.5
Transfer of real property at Evansville State Hospital; prohibition of fences and bleachers
Sec. 2.5. (a) This section applies to real property that is part of Evansville State Hospital.
(b) The transfer of real property of Evansville State Hospital must include a provision that no fences or bleachers may be constructed on the real property being transferred. The deed transferring real property must include a provision that the real property reverts to the state if bleachers or fences are constructed on the real property.
As added by P.L.244-2005, SEC.2.

IC 4-20.5-7-3
Verifications by land offices
Sec. 3. The land office must verify the following:
(1) That the state holds title to the property.
(2) That the description of the property is accurate and appropriate.
As added by P.L.7-1993, SEC.7.
IC 4-20.5-7-4
Survey
Sec. 4. (a) The commissioner may order a survey of the property if the land office finds a discrepancy between:
(1) the description of the property in the instrument by which the state acquired title to the property; and
(2) information contained in the land office.
(b) The survey plat and field notes of a survey conducted under this section shall be filed in the land office.
(c) The transferring agency shall pay the cost of the survey made under this section.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-4.5
Effect of deeds of certain state property; legalization
Sec. 4.5. (a) This section applies to a deed executed under:
(1) Acts 1973, P.L.344;
(2) Acts 1974, P.L.159;
(3) Acts 1977, P.L.345; or
(4) P.L.202-1988, SECTION 1;
containing a legal description of property to be conveyed by the state that does not conform with the description of the property set forth in the statute.
(b) A deed described by this section:
(1) conveys the property described in the deed; and
(2) is legalized.
As added by P.L.220-2011, SEC.40.

IC 4-20.5-7-4.6
Effect of deed of certain state property; legalization
Sec. 4.6. (a) This section applies to a deed executed and accepted under Acts 1978, P.L.156, SECTION 1.
(b) A deed described by this section that has not been accepted by each of the officials required to accept the deed:
(1) conveys the property described in the deed; and
(2) is legalized.
As added by P.L.220-2011, SEC.41.

IC 4-20.5-7-4.7
References to Brothers of Saint Joseph in record filed with or created by state or local government
Sec. 4.7. A reference to the Brothers of Saint Joseph in a record filed with or created by the state or a political subdivision is a reference to the Brothers of Holy Cross, Inc.
As added by P.L.20-2010, SEC.2.

IC 4-20.5-7-5
Environmental audit
Sec. 5. (a) The commissioner shall order that an environmental audit be conducted if either of the following applies: (1) There is reason to believe the property is contaminated.
(2) An environmental audit is required by law.
(b) An environmental audit must be conducted by a qualified person.
(c) The transferring agency shall pay the cost of an environmental audit performed under this section.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-6
Notice of proposed transfer
Sec. 6. The department shall notify the following of the proposed transfer:
(1) Other state agencies.
(2) State educational institutions.
(3) The division of historic preservation and archeology of the department of natural resources as required by IC 14-21-1-14.
As added by P.L.7-1993, SEC.7. Amended by P.L.1-1995, SEC.35; P.L.267-1999, SEC.5.

IC 4-20.5-7-7
Transfer of property between agencies or educational institutions
Sec. 7. (a) Surplus property may, under the policies prescribed by the budget agency, be transferred to another agency or a state educational institution.
(b) The policies of the budget agency must include a requirement that the agency head of the accepting agency or the state educational institution do the following:
(1) Find that the property is necessary or convenient to the accepting agency's or state educational institution's use or purpose.
(2) Request, in writing, approval of the governor to transfer possession of the property from the transferring agency.
(c) With the approval of the budget agency, the accepting agency or state educational institution may transfer funds to the transferring agency in consideration of the transfer.
(d) The offer to the transferring agency must remain open for thirty (30) days after the offer was made. If an offer has not been rejected or accepted by the agency within thirty (30) days, the department may dispose of the property as otherwise permitted under this chapter.
As added by P.L.7-1993, SEC.7. Amended by P.L.39-1995, SEC.2; P.L.267-1999, SEC.6; P.L.246-2005, SEC.42.

IC 4-20.5-7-7.1
Transfer of property between agencies or educational institutions; notice of availability; disposal of property
Sec. 7.1. (a) At the time the department notifies state agencies and state educational institutions of the availability of the property, the department:
(1) shall notify: (A) the municipality within which the property is located; and
(B) the county within which the property is located; and
(2) may notify any other political subdivision within which the property is located;
of the availability of the property.
(b) If the state does not receive a response from a municipality, county, or other political subdivision within thirty (30) days, the state may dispose of the property as provided for under this chapter.
As added by P.L.39-1995, SEC.3. Amended by P.L.267-1999, SEC.7.

IC 4-20.5-7-7.3
Priority for transfers
Sec. 7.3. If more than one (1) state agency, state educational institution, or political subdivision expresses interest in acquiring surplus property, the department shall give priority for transfer of the property in the following order:
(1) To a state agency.
(2) To a state educational institution.
(3) To a political subdivision.
As added by P.L.267-1999, SEC.8.

IC 4-20.5-7-8
Transfer to political subdivision or public utility or sale
Sec. 8. If the commissioner finds that another agency cannot use the property, the property may be:
(1) transferred to a political subdivision under section 10 of this chapter;
(2) transferred to a public utility under section 10.5 of this chapter; or
(3) sold under sections 11 through 16 of this chapter.
As added by P.L.7-1993, SEC.7. Amended by P.L.33-1995, SEC.10.

IC 4-20.5-7-9
Appraisal
Sec. 9. (a) This section applies only to the following:
(1) The transfer of property to a political subdivision under section 10 of this chapter.
(2) The sale of property under sections 11 through 16 of this chapter.
(b) This section does not apply under the following circumstances:
(1) The lease of property for a term of four (4) years or less.
(2) If the commissioner determines that the value of the property is likely to be less than either of the following:
(A) Five thousand dollars ($5,000).
(B) An amount established by the department in rules adopted under IC 4-22-2.
(c) The property shall be appraised by an appraiser who has the qualifications determined by the commissioner. (d) The transferring agency shall pay for the cost of the appraisal.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-10
Transfer to political subdivision by gift or sale; preference to political subdivisions
Sec. 10. (a) Section 15 of this chapter does not apply to the transfer of property to a political subdivision under this section.
(b) State property may be transferred to a political subdivision.
(c) The property may be transferred to the political subdivision as a gift or for the price as the state and the political subdivision determine.
(d) The state shall give preference to political subdivision requests for the property.
As added by P.L.7-1993, SEC.7. Amended by P.L.39-1995, SEC.4.

IC 4-20.5-7-10.3
Appraisal of property transferred to public utility
Sec. 10.3. (a) This section applies only to the transfer of property to a public utility under section 10.5 of this chapter.
(b) If property transferred under this section requires an appraisal, the commissioner may do one (1) of the following:
(1) Require the public utility to pay for the appraisal.
(2) Accept the public utility's appraisal.
(c) An appraisal under this section must be performed by an appraiser who has the qualifications required by the commissioner.
(d) The public utility shall pay for the cost of the appraisal and for any other costs involved in the transfer.
As added by P.L.33-1995, SEC.11.

IC 4-20.5-7-10.5
Transfer to public utility; consideration
Sec. 10.5. (a) The commissioner may, at the request of an agency head, transfer state property to a public utility (as defined in IC 8-1-2-1(a)) for the purpose of a right-of-way.
(b) Consideration for the transfer of property under subsection (a) is as follows:
(1) If the transfer is approved by the governor under section 15 of this chapter and the state will benefit from the transfer, the public utility shall pay only the costs, as determined by the commissioner, involved in the transfer of the property.
(2) For property not described in subdivision (1), the public utility shall pay the appraised value of the property determined under section 10.3 of this chapter in addition to the costs involved in the transfer of the property.
As added by P.L.33-1995, SEC.12.

IC 4-20.5-7-10.7
Transfer of property to person for property of like value
Sec. 10.7. (a) The department may transfer state property to a

person in exchange for property of like value transferred by the person to the state:
(1) to:
(A) settle a dispute relating to either or both of the properties; or
(B) improve:
(i) the state's ability to manage state property; or
(ii) access to state property; and
(2) without offering to transfer the state property:
(A) to state agencies, state educational institutions, or a political subdivision under this chapter; or
(B) after a sale of the property under this chapter.
(b) The department must establish that properties exchanged under this section are of like value through appraisals or other means approved by the commissioner.
As added by P.L.267-1999, SEC.9. Amended by P.L.33-2011, SEC.1.

IC 4-20.5-7-11
Sale through competitive bids, auction, or request for proposals
Sec. 11. (a) The department may sell the property through any of the following:
(1) Competitive bids.
(2) By auction.
(3) By request for proposals.
(b) The department may enter into negotiations under this section with the respondent who has made the highest offer only if the negotiations are documented. The negotiation documentation must include the following:
(1) A log of the date and time of each meeting with a respondent. The log must include the identity of the respondent.
(2) A description of the nature of all communications with each respondent.
(3) Subject to subsection (d), a copy of all written communications, including electronic communications, with each respondent.
(c) Except as provided in subsection (d), the contents of the contract file concerning a sale under this section are subject to public inspection.
(d) Proprietary information included with a response, including trade secrets, manufacturing processes, and financial information that was not required to be made available for public inspection by the terms of the invitation for bids, live auction, or request for proposals, is not subject to public inspection.
(e) The negotiation documentation is subject to public inspection under this section only after the transfer of the property.
As added by P.L.7-1993, SEC.7. Amended by P.L.33-2011, SEC.2.

IC 4-20.5-7-12
Notice of sale
Sec. 12. (a) The department must give notice of a sale as required

by this section.
(b) Notice of a sale must satisfy the following:
(1) The notice must state the time, place, and terms of the sale.
(2) The notice must be published as follows:
(A) In accordance with IC 5-3.
(B) In every county in which the property is located.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-13
Bid procedure
Sec. 13. (a) Bids shall be opened publicly in the presence of at least one (1) witness at the time and place designated in the notice of the sale.
(b) Bids shall be:
(1) unconditionally accepted without alteration or correction, except as provided in subsections (e) through (g); and
(2) evaluated based on the requirements set forth in the notice of sale.
(c) Subject to section 15 of this chapter, the property shall be sold with reasonable promptness to the bidder who submits the highest bid and whose bid meets the requirements and criteria set forth in the notice of sale.
(d) The department shall permit correction or withdrawal of inadvertently erroneous bids before or after bids are opened.
(e) If a bidder inserts terms not specified in the notice of sale, the department may do any of the following:
(1) Find the bidder to be nonresponsive.
(2) Permit the bidder to withdraw the additional terms to meet the requirements and criteria set forth in the notice of sale.
(3) Subject to subsections (f)(1) and (h)(2), accept any of the proposed terms.
(f) The department may not:
(1) accept proposed additional terms; or
(2) permit a change in a bid after bids are opened;
prejudicial to the interest of the state or fair competition.
(g) The department may cancel a sale only as permitted in either of the following:
(1) As stated in the notice of the sale.
(2) Under rules adopted by the department under IC 4-22-2.
(h) The commissioner must make a written determination supporting any of the following:
(1) Permitting the correction or withdrawal of a bid.
(2) A decision of the department to accept proposed additional terms under subsection (e)(3).
(3) Canceling the sale.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-14
Auction procedure
Sec. 14. (a) As used in this section, "auctioneer" refers to an

auctioneer licensed under IC 25-6.1.
(b) Instead of taking bids, the department may engage an auctioneer to advertise the sale and to conduct a public auction of the property.
(c) The advertising by an auctioneer under this section must include a detailed description of the property to be sold.
(d) In addition to advertising given to the sale by an auctioneer, notice of the sale must be given as required by section 12 of this chapter.
(e) The transferring agency shall pay the costs of an auction conducted under this section.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-15
Sale at less than appraised value; grant of easement
Sec. 15. (a) Except as provided in subsection (b) and section 10 of this chapter, the governor must approve a sale of the property for a price less than the appraised value of the property.
(b) The department may grant an easement in property without:
(1) money consideration; and
(2) the approval of the governor.
As added by P.L.7-1993, SEC.7. Amended by P.L.267-1999, SEC.10.

IC 4-20.5-7-16
Cash sale; proceeds depository
Sec. 16. (a) A sale of property must be made for cash.
(b) Subject to Article 8, Section 2 of the Constitution of the State of Indiana, the proceeds of a sale, after payment of expenses, shall be deposited in the state treasury and credited to the fund from which the property was purchased.
(c) If the fund from which the property was purchased cannot be determined, the proceeds shall be deposited in the fund designated by the budget agency.
(d) The proceeds of the sale are subject to allotment by the budget agency with the approval of the governor.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-16.5
Proceeds credited to separate account for purchase of other real property
Sec. 16.5. The proceeds from the sale of property subject to the management or control of the department of natural resources shall be credited to a separate account to be used for the purchase of other real property to be managed or controlled by the department of natural resources.
As added by P.L.49-1997, SEC.22.

IC 4-20.5-7-17
Instrument of transfer; signatures
Sec. 17. (a) If the property is transferred, an instrument shall be

prepared as directed by the department.
(b) The instrument prepared under subsection (a) must be signed by the following:
(1) The agency head of the transferring agency or a designee of the agency head.
(2) If the transfer involves two (2) agencies, the agency head of the accepting agency or a designee of the agency head.
(3) The governor or a designee of the governor.
(4) The attorney general for form and compliance with this chapter.
(c) The signatures of the individuals listed in subsection (b)(1) through (b)(3) must be acknowledged.
(d) An individual required by this section to sign or approve the instrument may sign or approve the instrument after the agency for whom the individual is signing or approving has completed all actions of the agency required under this chapter.
(e) The authority of a designee signing the instrument under subsection (b) must be indicated in writing and filed with the department.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-18
Recordation and filing
Sec. 18. (a) Except as provided in subsection (b), this section applies to any transfer under this chapter.
(b) This section does not apply if the instrument is a lease for a term of four (4) years or less.
(c) The instrument shall be recorded in each county in which the property is located.
(d) Except as provided in subsection (e), a copy of the instrument shall be filed in the land office.
(e) If the transfer involves two (2) agencies, the instrument shall also be filed in the land office.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-19
Rules
Sec. 19. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-20
Old Pathology Building and Dead House at Central State Hospital; leases; use of real estate; conditions of long term lease
Sec. 20. (a) As used in this section, "real estate and the improvements" refers to the real estate and the improvements generally known as the Old Pathology Building and the Dead House that are held by Central State Hospital and that are described as follows:
Part of the Southwest Quarter of Section 4, Township 15 North,

Range 3 East, Marion County, Indiana, and being more particularly described as follows: Beginning at a point on the North line of said quarter section being North 88 degrees 20 minutes 04 seconds East (assumed bearing) 615.07 feet from the Northwest corner thereof; thence continue North 88 degrees 20 minutes 04 seconds East along said North line 298.15 feet; thence South 0 degrees 25 minutes 14 seconds West 986.30 feet; thence North 88 degrees 39 minutes 18 seconds West 184.05 feet; thence North 6 degrees 15 minutes 40 seconds West 979.13 feet to the point of beginning and containing 5.423 acres, more or less. Subject to right-of-way for Vermont Street off the entire North side thereof and all other legal easements and rights-of-way of record. Also subject to and together with an easement for ingress and egress being a part of the Southwest Quarter of Section 4, Township 15 North, Range 3 East, Marion County, Indiana, and being more particularly described as follows: Beginning at a point on the North line of said quarter section being North 88 degrees 20 minutes 04 seconds East (assumed bearing) 823.22 feet from the Northwest corner thereof; thence continue North 88 degrees 20 minutes 04 seconds East along said North line 90.00 feet; thence South 0 degrees 25 minutes 14 seconds West 61.00 feet; thence South 57 degrees 55 minutes 21 seconds West 71.07 feet; thence South 0 degrees 25 minutes 14 seconds West 886.15 feet; thence North 88 degrees 39 minutes 18 seconds West 30.00 feet; thence North 0 degrees 25 minutes 14 seconds East 368.57 feet; thence North 67 degrees 14 minutes 53 seconds West 155.70 feet; thence North 6 degrees 15 minutes 40 seconds West 25.00 feet; thence South 75 degrees 48 minutes 59 seconds East 151.27 feet; thence North 0 degrees 25 minutes 14 seconds East 565.00 feet to the point of beginning and containing in said easement 0.905 acres, more or less, subject to all legal easements and rights-of-way of record.
(b) Notwithstanding any other law, the appropriate officials, acting on behalf and in the name of the state, shall enter into a lease with the Indiana Medical History Museum, Inc., or its successor, at the sole option of the Indiana Medical History Museum, Inc., at the expiration of the lease described in P.L.245-1986, SECTION 2 (notwithstanding its repeal) or at any time during the lease described in P.L.245-1986, SECTION 2 (notwithstanding its repeal), leasing the real estate and the improvements.
(c) The Indiana Medical History Museum, Inc., shall use the real estate and the improvements for public charitable, educational, scientific, and general museum purposes.
(d) The lease described in subsection (b) must:
(1) be for a period of ninety-nine (99) years at a rental of one dollar ($1) per year with the option to renew the lease for an additional ninety-nine (99) years at a rental of one dollar ($1) per year;
(2) allow the Indiana Medical History Museum, Inc., to

purchase services from Central State Hospital at the cost of those services to Central State Hospital (the lease must provide a method of determining these costs; however, the method may be amended with the consent of the parties);
(3) provide that the Indiana Medical History Museum, Inc., is responsible for the maintenance of the real estate and the improvements;
(4) allow the Indiana Medical History Museum, Inc., to relocate the improvements generally known as the Old Pathology Building and the Dead House to a new site that is generally available to the people of Indiana;
(5) require the Indiana Medical History Museum, Inc., to take title to any improvement described in subdivision (4) that is transferred to a site that is not owned by the state or an instrumentality of the state, subject to a covenant, enforceable by the state, restricting the use of the improvement to a charitable, educational, scientific, and general museum purpose;
(6) provide for the termination of the lease with respect to any improvement described in subdivision (4) that is moved to a site that is not owned by the state or an instrumentality of the state;
(7) provide for the termination of the lease with respect to the real estate described in subsection (a) after all improvements described in subdivision (4) are transferred to another site, regardless of whether the site is owned by the state or an instrumentality of the state;
(8) allow the state to terminate the lease if any of the real estate and improvements are subleased without the consent of the state or used for a purpose other than a public charitable, educational, scientific, or general museum purpose; and
(9) permit amendments at any time with the consent of all parties to the lease.
As added by P.L.20-2010, SEC.3. Amended by P.L.220-2011, SEC.42.

IC 4-20.5-7-21
State lease agreement with city of Madison for heritage trail; staked survey; use of trail
Sec. 21. (a) As used in this section, "city" refers to the city of Madison, Indiana.
(b) As used in this section, "heritage trail" refers to a multiple purpose public use trail.
(c) As used in this section, "hospital" refers to the Madison State Hospital or its successor.
(d) As used in this section, "real estate" refers to the real estate and improvements that are:
(1) held by the hospital;
(2) located on the grounds of the hospital; and
(3) designated as a heritage trail by agreement of the city and the hospital.
(e) The city, at its expense, shall have a staked survey performed

and prepare a legal description of the real estate that meets the approval of the governor and the commissioner of the Indiana department of administration.
(f) The governor and the commissioner of the Indiana department of administration are authorized and directed on behalf of and in the name of the state of Indiana to enter into a lease agreement with the city that contains the following:
(1) A lease of the real estate surveyed and described in subsection (e) to the city for thirty (30) years at a rental of one dollar ($1) per year.
(2) A provision for maintenance of the heritage trail by the city or the hospital.
(3) A statement that the city may purchase services from the hospital at the cost of those services to the hospital, including the method of determining the costs. The method of determining costs may be amended with the consent of all parties to the lease.
(4) An easement to the real estate to allow visitor access to the real estate. The easement may be amended with the consent of all parties to the lease.
(5) A statement that the state may terminate the lease if any part of the real estate is:
(A) subleased without the consent of the state; or
(B) used for a purpose other than a heritage trail.
(g) The city shall use the real estate leased under this section for heritage trail purposes.
As added by P.L.20-2010, SEC.4.



CHAPTER 8. REPEALED



CHAPTER 9. ACQUISITION OF PROPERTY BY TREASURER OF STATE ON ACCOUNT OF DEBT OWED THE STATE OR A STATE TRUST FUND

IC 4-20.5-9-2
Purchase by treasurer for use of state
Sec. 2. The treasurer of state may purchase the property for the use of the state or a specified fund of the state under IC 4-20.5-3.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-9-3
Sale of property purchased under chapter
Sec. 3. The treasurer of state may sell property purchased under this chapter under IC 4-20.5-7.
As added by P.L.7-1993, SEC.7.



CHAPTER 10. ACQUISITION AND USE OF PROPERTY FOR SEWAGE DISPOSAL PURPOSES BY CERTAIN AGENCIES

IC 4-20.5-10-2
Sewer right-of-way purchase or lease; connection to political subdivision sewer; contract
Sec. 2. (a) An agency may purchase or lease a right-of-way for a sewer leading from a state institution under the administrative control of the agency to a suitable outlet over adjacent property.
(b) IC 4-20.5-3 applies to a purchase under this section.
(c) A political subdivision may permit drainage and sewage from the sewer line to be connected to the sewers of the political subdivision upon the terms agreed upon by the political subdivision and the agency.
(d) A contract entered into under subsection (c) must be approved under IC 4-13-2-14.1.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-10-3
Purchase or lease of property for the disposal of sewage; construction of disposal systems
Sec. 3. (a) An agency may purchase or lease property for the use of a state institution under the administrative control of the agency for the disposal of sewage.
(b) An agency may not purchase more than eighty (80) acres under this section.
(c) An agency may construct on the property any of the following to dispose of the sewage:
(1) Reservoirs.
(2) A drainage system.
(3) Any other sewage disposal system sufficient to dispose of the sewage.
(d) An agency may proceed under IC 32-24 to acquire property under this section.
As added by P.L.7-1993, SEC.7. Amended by P.L.2-2002, SEC.29.

IC 4-20.5-10-4
Property acquisition; statutory authority Sec. 4. An agency may acquire property for purposes of this chapter under either of the following:
(1) IC 4-20.5-3.
(2) IC 32-24.
As added by P.L.7-1993, SEC.7. Amended by P.L.2-2002, SEC.30.



CHAPTER 11. ACQUISITION AND USE OF STREETS AND HIGHWAYS BY CERTAIN AGENCIES

IC 4-20.5-11-2
"Road" defined
Sec. 2. As used in this chapter, "road" includes an alley, a public highway, and a street.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-3
Authority to acquire road
Sec. 3. An agency may acquire a road abutting, adjacent to, or running through a state institution under the administrative control of the agency under this chapter.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-4
Acquisition under IC 32-24
Sec. 4. (a) IC 32-24 applies to acquisition of a road under this chapter.
(b) The owners of all property immediately abutting that part of the road the agency wants to acquire must be made defendants to an action filed under IC 32-24.
As added by P.L.7-1993, SEC.7. Amended by P.L.2-2002, SEC.31.

IC 4-20.5-11-5
Damages of abutting owners
Sec. 5. A defendant is entitled only to the special damages that the defendant will sustain because of the following:
(1) Loss of ingress and egress to and from the defendant's abutting property.
(2) Any fee interest the defendant may have in the road and other property to be taken.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-6
Replacement road
Sec. 6. (a) If the court finds that public necessity requires that

another road be established to take the place of the road acquired by the agency, the court shall order that before the road is acquired by the agency, the agency shall provide for construction of a similar road near the road taken.
(b) If the road to be acquired by the agency is located within a city or a town, the city or the town shall be made a defendant in the action only for the purpose of determining the necessity for establishing a road to replace the road acquired by the agency.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-7
Acquisition costs; appropriation
Sec. 7. All costs of acquisition of the road, including the costs of construction of a replacement road ordered under section 6 of this chapter, are appropriated from the state general fund.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-8
Condemnation proceeding costs
Sec. 8. (a) A defendant shall pay the cost of the action against the defendant if the award made by the court is less than ten percent (10%) more than the final offer made to the defendant by the state.
(b) If subsection (a) does not apply to a defendant, the state shall pay the cost of the action against the defendant.
As added by P.L.7-1993, SEC.7.



CHAPTER 12. CONDEMNATION OF PROPERTY LOCATED IN INDIANA BY THE UNITED STATES

IC 4-20.5-12-2
Consent of state
Sec. 2. Before the United States may acquire land under this chapter, the state must give consent to the acquisition.
As added by P.L.7-1993, SEC.7.



CHAPTER 13. CERTAIN PROPERTY TRANSACTIONS BY THE DEPARTMENT OF NATURAL RESOURCES WITH THE UNITED STATES

IC 4-20.5-13-2
Lighthouse, beacon, or other aid to navigation site; federal acquisition of state property; magnitude; jurisdiction
Sec. 2. (a) This section applies only to state property covered by navigable waters of the United States.
(b) If an authorized agent of the United States requests the conveyance of state property for the site of a lighthouse, beacon, or other aid to navigation, the state may convey the property to the United States.
(c) The property conveyed under this section may not exceed ten (10) acres for a particular transaction requested by the United States.
(d) Subject to subsection (e), the governor may cede the jurisdiction of the state to the United States over property conveyed under this section.
(e) If the governor cedes jurisdiction under subsection (d), the state shall retain concurrent jurisdiction with the United States so that civil or criminal process issued under the state can be executed:
(1) by the proper officers of the state;
(2) upon a person subject to that process;
(3) within the limits of the property ceded; and
(4) in the same manner and to the same effect as if jurisdiction had not been ceded to the United States.
As added by P.L.7-1993, SEC.7.



CHAPTER 14. CESSION OF JURISDICTION TO THE UNITED STATES FOR POST OFFICES AND OTHER STRUCTURES

IC 4-20.5-14-2
Conditions
Sec. 2. The cession of property to the United States under this chapter is subject to the following conditions:
(1) An agent of the United States, having knowledge of the facts, must file an accurate, certified description and plat of the property acquired by the United States with the land office.
(2) The state retains concurrent jurisdiction with the United States in and over the property, so that civil or criminal process issued under the state or orders of a state court or judicial officer can be executed:
(A) by the proper officers of the state;
(B) upon a person subject to that process;
(C) within the limits of the property ceded; and
(D) in the same manner and to the same effect as if jurisdiction had not been ceded to the United States.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-14-3
Exemption from taxes and assessments; exceptions
Sec. 3. (a) This section does not apply to taxes or assessments levied by the state upon the gross receipts or income of an association, a corporation, a firm, a partnership, or a person received on account of the performance of contracts or other activities upon the property.
(b) After the United States acquires property subject to this chapter, the property is exempt from all taxes and assessments as long as the United States owns the property.
As added by P.L.7-1993, SEC.7.



CHAPTER 15. ACQUISITION OF PROPERTY BY THE UNITED STATES FOR IMPROVEMENTS ON RIVERS

IC 4-20.5-15-2
Consent to federal purchase of property on Ohio or Wabash Rivers; limits on eminent domain acquisitions; cession of jurisdiction and right to assess and tax; judicial process
Sec. 2. (a) The consent of the state is given to the purchase by the United States, or under the authority of the United States, of property located on the banks of the Ohio or Wabash Rivers and within Indiana for the construction of locks, dams, abutments, lock-keepers' dwellings, or other structures necessary for the improvement of the rivers.
(b) If the United States determines that it must acquire the property by eminent domain, the United States may not acquire more than ten (10) acres in any one (1) location under this section.
(c) If the United States acquires property under this section, the state cedes the following:
(1) Jurisdiction over the property to the United States.
(2) Right of assessment and taxation of the property and buildings located on the property acquired by the United States.
(d) This section does not debar or hinder the process of a court or judge of Indiana within the property acquired by the United States under this section, after the United States ceases to use the property for which it was acquired.
As added by P.L.7-1993, SEC.7.



CHAPTER 16. ACQUISITION OF FOREST PROPERTY BY THE UNITED STATES

IC 4-20.5-16-2
Conditions
Sec. 2. The consent of the state given in section 1 of this chapter is subject to all the following conditions:
(1) That the United States does not exercise its power of eminent domain, directly or indirectly, for the acquisition of the property, except to clear title.
(2) That the United States assumes the duties of a private landowner in Indiana regarding the owners or persons in legal possession of property adjoining national forest land in Indiana.
(3) That before January 1, 1981, the federal government defines national forest purchase boundaries within Indiana establishing purchase areas that enclose an aggregate of not more than four hundred thirty thousand (430,000) acres. The governor may grant a one (1) year extension of the time limitation if in the governor's judgment it is to the advantage of the people of Indiana to do so.
(4) That the United States acquires not more than two hundred forty thousand (240,000) acres for national forest land in Indiana.
(5) That the United States acquires by purchase not more than twenty-five percent (25%) of the area of any county.
(6) That the United States does not use any portion of the property within the national forest for the disposition, storage, or handling of nuclear or nonnuclear hazardous waste, including any of the following:
(A) Nuclear material.
(B) Radioactive material.
(C) Radioactive remains of a nuclear facility.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-16-3
Termination of consent
Sec. 3. If the United States fails to conform to any of the conditions provided in section 2 of this chapter, the consent of the state given in section 1 of this chapter is immediately terminated by

operation of law.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-16-4
Concurrent jurisdiction regarding civil and criminal process
Sec. 4. The state retains concurrent jurisdiction with the United States in and over property acquired by the United States under this chapter, so far that civil process in all cases and such criminal process as may issue under the authority of the state against a person charged with the commission of an offense may be executed on the property.
As added by P.L.7-1993, SEC.7.



CHAPTER 17. REPEALED



CHAPTER 18. RETROCESSION OF PROPERTY FROM THE UNITED STATES

IC 4-20.5-18-2
Acceptance by governor
Sec. 2. The governor is authorized to accept for the state the retrocession of jurisdiction if the governor considers retrocession to be in the best interest of the state.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-18-3
Perfection
Sec. 3. Retrocession of jurisdiction under this chapter must be perfected as follows:
(1) An agent of the United States authorized to dispose of property must give written notice of the retrocession to the governor.
(2) The governor must accept the retrocession on behalf of the state on the written notice.
(3) The notice, with the governor's acceptance, must be:
(A) recorded in the office of the recorder of the county where the property is located; and
(B) filed in the land office.
As added by P.L.7-1993, SEC.7.



CHAPTER 19. TRANSFER OF STATE PROPERTY FOR NATIONAL MONUMENT

IC 4-20.5-19-2
Transfer of right, title, and possession to United States government
Sec. 2. If a memorial, a property, a building, or an appurtenance is ceded to the United States government under this chapter, the governor may transfer and convey all right, title, and possession that the state has in and to the memorial, property, building, or appurtenance to the United States government or agency of the United States government authorized to receive and accept the transfer and conveyance.
As added by P.L.1-1995, SEC.36.

IC 4-20.5-19-3
Written statements of conditions for transfer
Sec. 3. Before the transfer and conveyance of the right, title, and possession of a memorial, a property, a building, or an appurtenance is consummated, the attorney general and the appropriate legal officer of the United States government must state in writing that all of the conditions necessary to the valid and conclusive transfer and conveyance of the memorial, or property, building, or appurtenance have been fully complied with. Upon the presentation of the written statements to the governor, the governor shall direct the secretary of state to cause to be executed a deed of conveyance to the United States government or agency of the United States government. The governor shall sign the deed and the secretary of state shall attest the deed with the great seal of the state.
As added by P.L.1-1995, SEC.36.

IC 4-20.5-19-4
State relinquishing claims to property
Sec. 4. Upon the execution of the deed of conveyance, the state relinquishes all claims to the property conveyed to the United States government.
As added by P.L.1-1995, SEC.36.
IC 4-20.5-19-5
Conditions for transfer
Sec. 5. The transfer and conveyance of a memorial, property, a building, or an appurtenance by the state to the United States government shall be made as follows:
(1) Without appraisement.
(2) Without the giving of notice.
(3) Without complying with any law other than this chapter.
(4) As provided by this chapter.
As added by P.L.1-1995, SEC.36.

IC 4-20.5-19-6
Civil and criminal process issued as if jurisdiction not ceded
Sec. 6. All civil and criminal process issued under the authority of the state or an officer of the state may be executed on the property and in a building that is erected on the property in the same way and manner as if jurisdiction had not been ceded under this chapter.
As added by P.L.1-1995, SEC.36.

IC 4-20.5-19-7
Tax exemption
Sec. 7. A memorial, a property, a building, or an appurtenance ceded under this chapter is exempt from all state, county, township, and other taxes, but is not exempt from the payment of special assessments.
As added by P.L.1-1995, SEC.36.



CHAPTER 20. MISCELLANEOUS PROPERTY TRANSACTIONS WITH THE UNITED STATES

IC 4-20.5-20
Chapter 20. Miscellaneous Property Transactions With the United States

IC 4-20.5-20-1
Transactions with United States
Sec. 1. The department, with the approval of the governor, may enter into transactions with the United States involving property not otherwise provided for in this article.
As added by P.L.267-1999, SEC.11.

IC 4-20.5-20-2
Procedures; powers of department
Sec. 2. (a) A transaction described in section 1 of this chapter is subject to the same procedures required by this article that would be required to be followed under this article if the transaction were conducted with a person other than the United States.
(b) The department has the same powers to conduct a transaction described in section 1 of this chapter as the department has to conduct the same transaction under this article with a person other than the United States.
As added by P.L.267-1999, SEC.11.



CHAPTER 21. DISPLAYS ON PUBLIC PROPERTY

IC 4-20.5-21-2
Display of Ten Commandments on state property
Sec. 2. An object containing the words of the Ten Commandments may be displayed on real property owned by the state along with other documents of historical significance that have formed and influenced the United States legal or governmental system. Such display of an object containing the words of the Ten Commandments shall be in the same manner and appearance generally as other documents and objects displayed, and shall not be presented or displayed in any fashion that results in calling attention to it apart from the other displayed documents and objects.
As added by P.L.22-2000, SEC.1.



CHAPTER 22. PLANTING GRASSES AND OTHER PLANTS FOR ENERGY PRODUCTION

IC 4-20.5-22-2
Intent of chapter
Sec. 2. The intent of this chapter is to encourage the use of property owned by the state to promote the growth and harvesting of vegetation to be used as fuels and other energy products.
As added by P.L.182-2009(ss), SEC.62.

IC 4-20.5-22-3
"Agency"
Sec. 3. As used in this chapter, "agency " has the meaning set forth in IC 4-20.5-1-3. The term includes a state institution.
As added by P.L.182-2009(ss), SEC.62.

IC 4-20.5-22-4
"Vegetation"
Sec. 4. As used in this chapter, "vegetation" refers to grasses or other plants that are suitable for processing into fuels or other energy products. The term does not include grasses or other plants that may be used to feed livestock.
As added by P.L.182-2009(ss), SEC.62.

IC 4-20.5-22-5
Authorization to enter lease
Sec. 5. To the extent permitted by federal law and when consistent with public safety, an agency may enter into leases with appropriate persons for the persons to plant, maintain, and harvest vegetation on state property owned or maintained by the agency for use in production of energy.
As added by P.L.182-2009(ss), SEC.62.

IC 4-20.5-22-6
Requirements of lease
Sec. 6. A lease under this chapter must provide for the following:
(1) The lessee is responsible for planting, maintaining, and harvesting the vegetation at the lessee's cost.
(2) The lessee becomes the owner of the vegetation when harvested.
(3) The harvested vegetation must be used for the production of fuels or other energy products.
(4) The lease must include limitations on the height of any vegetation that is grown. As added by P.L.182-2009(ss), SEC.62.

IC 4-20.5-22-7
Provisions of lease
Sec. 7. A lease under this chapter may provide for the following:
(1) Any term of the lease that the agency considers best to implement the intent of this chapter, but not for more than four (4) years.
(2) For the lease of parcels of sizes that the agency considers the best to implement the intent of this chapter.
(3) Any other provisions that the agency considers useful to implement the intent of this chapter.
As added by P.L.182-2009(ss), SEC.62.

IC 4-20.5-22-8
Awarding a lease
Sec. 8. The agency shall award a lease under this chapter to the responsive and responsible bidder who submits the highest bid for the particular lease.
As added by P.L.182-2009(ss), SEC.62.






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 21.5. ADMINISTRATIVE ORDERS AND PROCEDURES

CHAPTER 1. DEFINITIONS

IC 4-21.5-1-2
"Administrative law judge"
Sec. 2. "Administrative law judge" refers to an individual or panel of individuals acting in the capacity of an administrative law judge in a proceeding.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-3
"Agency"
Sec. 3. "Agency" means any officer, board, commission, department division, bureau, or committee of state government that is responsible for any stage of a proceeding under this article. Except as provided in IC 4-21.5-7, the term does not include the judicial department of state government, the legislative department of state government, or a political subdivision.
As added by P.L.18-1986, SEC.1. Amended by P.L.41-1995, SEC.1.

IC 4-21.5-1-4
"Agency action"
Sec. 4. "Agency action" means any of the following:
(1) The whole or a part of an order.
(2) The failure to issue an order.
(3) An agency's performance of, or failure to perform, any other duty, function, or activity under this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-5
"Court"
Sec. 5. "Court" means a circuit or superior court responsible for taking any action under this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-6
"Final agency action"
Sec. 6. "Final agency action" means:
(1) the entry of an order designated as a final order under this article; or (2) any other agency action that disposes of all issues in a proceeding for all parties after the exhaustion of all available administrative remedies concerning the action.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-7
"Law"
Sec. 7. "Law" means the federal or state constitution, any federal or state statute, a rule of an agency, or a federal regulation.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-8
"License"
Sec. 8. "License" means a franchise, permit, certification, approval, registration, charter, or similar form of authorization required by law.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-9
"Order"
Sec. 9. "Order" means an agency action of particular applicability that determines the legal rights, duties, privileges, immunities, or other legal interests of one (1) or more specific persons. The term includes:
(1) a license; or
(2) a determination under IC 4-21.5-3-6(a)(3) or IC 4-21.5-3-6(a)(4).
As added by P.L.18-1986, SEC.1. Amended by P.L.42-1995, SEC.1.

IC 4-21.5-1-10
"Party"
Sec. 10. "Party" means:
(1) a person to whom the agency action is specifically directed; or
(2) a person expressly designated in the record of the proceeding as a party to the proceeding.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-11
"Person"
Sec. 11. "Person" means an individual, agency, political subdivision, partnership, corporation, limited liability company, association, or other entity of any character.
As added by P.L.18-1986, SEC.1. Amended by P.L.8-1993, SEC.27.

IC 4-21.5-1-12
"Political subdivision"
Sec. 12. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.18-1986, SEC.1.
IC 4-21.5-1-13
"Proceeding"
Sec. 13. "Proceeding" refers to a proceeding under this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-14
"Rule"
Sec. 14. "Rule" means the whole or any part of an agency statement of general applicability that:
(1) has or is designed to have the effect of law; and
(2) implements, interprets, or prescribes:
(A) law or policy; or
(B) the organization, procedure, or practice requirements of an agency.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.1.

IC 4-21.5-1-15
"Ultimate authority"
Sec. 15. "Ultimate authority" means an individual or panel of individuals in whom the final authority of an agency is vested by law or executive order.
As added by P.L.18-1986, SEC.1.



CHAPTER 2. APPLICATION

IC 4-21.5-2-1
Minimum rights and duties
Sec. 1. This article creates minimum procedural rights and imposes minimum procedural duties.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-2-2
Waiver of rights and duties
Sec. 2. Except to the extent precluded by a law, a person may waive any right conferred upon that person by this article. This section does not permit the waiver of any procedural duty imposed by this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-2-3
Application of law
Sec. 3. This article applies to an agency, except to the extent that a statute clearly and specifically provides otherwise. This article applies (to the extent that a statute other than this article specifically applies this article) to a class of otherwise exempt orders or one (1) or more stages of an otherwise exempt proceeding.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-2-4
Exemptions Sec. 4. (a) This article does not apply to any of the following agencies:
(1) The governor.
(2) The state board of accounts.
(3) The state educational institutions.
(4) The department of workforce development.
(5) The unemployment insurance review board of the department of workforce development.
(6) The worker's compensation board of Indiana.
(7) The military officers or boards.
(8) The Indiana utility regulatory commission.
(9) The department of state revenue (excluding an agency action related to the licensure of private employment agencies).
(10) The department of local government finance.
(11) The Indiana board of tax review.
(b) This article does not apply to action related to railroad rate and tariff regulation by the Indiana department of transportation.
As added by P.L.18-1986, SEC.1. Amended by P.L.18-1987, SEC.5; P.L.28-1988, SEC.1; P.L.18-1990, SEC.7; P.L.21-1995, SEC.7; P.L.198-2001, SEC.1; P.L.256-2003, SEC.1; P.L.188-2003, SEC.1; P.L.91-2006, SEC.1; P.L.2-2007, SEC.51; P.L.219-2007, SEC.3.

IC 4-21.5-2-5
Exemptions; agency actions
Sec. 5. This article does not apply to the following agency actions:
(1) The issuance of a warrant or jeopardy warrant for the collection of taxes.
(2) A determination of probable cause or no probable cause by the civil rights commission.
(3) A determination in a factfinding conference of the civil rights commission.
(4) A personnel action, except review of:
(A) a personnel action by the state employees appeals commission under IC 4-15-2.2-42; or
(B) a personnel action that is not covered by IC 4-15-2.2 but may be taken only for cause.
(5) A resolution, directive, or other action of any agency that relates solely to the internal policy, organization, or procedure of that agency or another agency and is not a licensing or enforcement action. Actions to which this exemption applies include the statutory obligations of an agency to approve or ratify an action of another agency.
(6) An agency action related to an offender within the jurisdiction of the department of correction.
(7) A decision of the Indiana economic development corporation, the office of tourism development, the department of environmental management, the tourist information and grant fund review committee (before the repeal of the statute that created the tourist information and grant fund review committee), the Indiana finance authority, the corporation for

innovation development, or the lieutenant governor that concerns a grant, loan, bond, tax incentive, or financial guarantee.
(8) A decision to issue or not issue a complaint, summons, or similar accusation.
(9) A decision to initiate or not initiate an inspection, investigation, or other similar inquiry that will be conducted by the agency, another agency, a political subdivision, including a prosecuting attorney, a court, or another person.
(10) A decision concerning the conduct of an inspection, investigation, or other similar inquiry by an agency.
(11) The acquisition, leasing, or disposition of property or procurement of goods or services by contract.
(12) Determinations of the department of workforce development under IC 22-4-18-1(g)(1) or IC 22-4-41.
(13) A decision under IC 9-30-12 of the bureau of motor vehicles to suspend or revoke a driver's license, a driver's permit, a vehicle title, or a vehicle registration of an individual who presents a dishonored check.
(14) An action of the department of financial institutions under IC 28-1-3.1 or a decision of the department of financial institutions to act under IC 28-1-3.1.
(15) A determination by the NVRA official under IC 3-7-11 concerning an alleged violation of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg) or IC 3-7.
(16) Imposition of a civil penalty under IC 4-20.5-6-8 if the rules of the Indiana department of administration provide an administrative appeals process.
(17) A determination of status as a member of or participant in an environmental performance based program developed and implemented under IC 13-27-8.
As added by P.L.18-1986, SEC.1. Amended by P.L.29-1988, SEC.1; P.L.3-1989, SEC.23; P.L.35-1989, SEC.1; P.L.1-1990, SEC.34; P.L.23-1990, SEC.1; P.L.11-1990, SEC.103; P.L.10-1991, SEC.6; P.L.2-1991, SEC.20; P.L.11-1991, SEC.20; P.L.12-1995, SEC.95; P.L.21-1995, SEC.8; P.L.2-1996, SEC.211; P.L.172-1999, SEC.10; P.L.4-2005, SEC.19; P.L.229-2005, SEC.1; P.L.235-2005, SEC.60; P.L.1-2006, SEC.70; P.L.161-2006, SEC.1; P.L.100-2006, SEC.1; P.L.1-2007, SEC.16; P.L.6-2012, SEC.16.

IC 4-21.5-2-6
Inapplicability to certain formulation, issuance, and administrative review
Sec. 6. This article does not apply to the formulation, issuance, or administrative review (but does apply to the judicial review and civil enforcement) of any of the following:
(1) Except as provided in IC 12-17.2-4-18.7 and IC 12-17.2-5-18.7, determinations by the division of family resources and the department of child services.
(2) Determinations by the alcohol and tobacco commission. (3) Determinations by the office of Medicaid policy and planning concerning recipients and applicants of Medicaid. However, this article does apply to determinations by the office of Medicaid policy and planning concerning providers.
As added by P.L.18-1986, SEC.1. Amended by P.L.2-1992, SEC.37; P.L.23-1992, SEC.1; P.L.1-1993, SEC.20; P.L.204-2001, SEC.5; P.L.198-2001, SEC.2; P.L.1-2002, SEC.9; P.L.241-2003, SEC.1; P.L.234-2005, SEC.1; P.L.219-2007, SEC.4.



CHAPTER 3. ADJUDICATIVE PROCEEDINGS

outside Indiana and the person does not have a resident agent or other representative of record in Indiana.
(g) A notice given by publication must include a statement advising a person how the person may receive written notice of the proceedings.
(h) The filing of a document with an ultimate authority is complete on the earliest of the following dates that apply to the filing:
(1) The date on which the document is delivered to the ultimate authority:
(A) under subsection (b) or (c); and
(B) in compliance with subsection (e).
(2) The date of the postmark on the envelope containing the document, if the document is mailed to the ultimate authority by United States mail.
(3) The date on which the document is deposited with a private carrier, as shown by a receipt issued by the carrier, if the document is sent to the ultimate authority by private carrier.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.2; P.L.33-1989, SEC.2; P.L.35-1989, SEC.2; P.L.32-2011, SEC.1; P.L.6-2012, SEC.17.

IC 4-21.5-3-1 Version b
Service of process; notice by publication
Note: This version of section effective 3-19-2012. See also preceding version of this section, effective until 3-19-2012.
Sec. 1. (a) This section applies to:
(1) the giving of any notice;
(2) the service of any motion, ruling, order, or other filed item; or
(3) the filing of any document with the ultimate authority;
in an administrative proceeding under this article.
(b) Except as provided in subsection (c) or as otherwise provided by law, a person shall serve papers by:
(1) United States mail;
(2) personal service;
(3) electronic mail; or
(4) any other method approved by the Indiana Rules of Trial Procedure.
(c) The following shall be served by United States mail or personal service:
(1) The initial notice of a determination under section 6 of this chapter.
(2) A petition for review of an agency action under section 7 of this chapter.
(3) A complaint under section 8 of this chapter.
(d) The agency shall keep a record of the time, date, and circumstances of the service under subsection (b) or (c).
(e) Service shall be made on a person or on the person's counsel or other authorized representative of record in the proceeding.

Service on an artificial person or a person incompetent to receive service shall be made on a person allowed to receive service under the rules governing civil actions in the courts. If an ultimate authority consists of more than one (1) individual, service on that ultimate authority must be made on the chairperson or secretary of the ultimate authority. A document to be filed with that ultimate authority must be filed with the chairperson or secretary of the ultimate authority.
(f) If the current address of a person is not ascertainable, service shall be mailed to the last known address where the person resides or has a principal place of business. If the identity, address, or existence of a person is not ascertainable, or a law other than a rule allows, service shall be made by a single publication in a newspaper of general circulation in:
(1) the county in which the person resides, has a principal place of business, or has property that is the subject of the proceeding; or
(2) Marion County, if the place described in subdivision (1) is not ascertainable or the place described in subdivision (1) is outside Indiana and the person does not have a resident agent or other representative of record in Indiana.
(g) A notice given by publication must include a statement advising a person how the person may receive written notice of the proceedings.
(h) The filing of a document with an ultimate authority is complete on the earliest of the following dates that apply to the filing:
(1) The date on which the document is delivered to the ultimate authority:
(A) under subsection (b) or (c); and
(B) in compliance with subsection (e).
(2) The date of the postmark on the envelope containing the document, if the document is mailed to the ultimate authority by United States mail.
(3) The date on which the document is deposited with a private carrier, as shown by a receipt issued by the carrier, if the document is sent to the ultimate authority by private carrier.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.2; P.L.33-1989, SEC.2; P.L.35-1989, SEC.2; P.L.32-2011, SEC.1; P.L.6-2012, SEC.17; P.L.152-2012, SEC.4.

IC 4-21.5-3-2
Time computation
Sec. 2. (a) In computing any period of time under this article, the day of the act, event, or default from which the designated period of time begins to run is not included. The last day of the computed period is to be included unless it is:
(1) a Saturday;
(2) a Sunday;
(3) a legal holiday under a state statute; or (4) a day that the office in which the act is to be done is closed during regular business hours.
(b) A period runs until the end of the next day after a day described in subsection (a)(1) through (a)(4). If the period allowed is less than seven (7) days, intermediate Saturdays, Sundays, state holidays, and days on which the office in which the act is to be done is closed during regular business hours are excluded from the calculation.
(c) A period of time under this article that commences when a person is served with a paper, including the period in which a person may petition for judicial review, commences with respect to a particular person on the earlier of the date that:
(1) the person is personally served with the notice; or
(2) a notice for the person is deposited in the United States mail.
(d) If section 1(f) of this chapter applies, a period of time under this article commences when a notice for the person is published in a newspaper.
(e) If a notice is served through the United States mail, three (3) days must be added to a period that commences upon service of that notice.
As added by P.L.18-1986, SEC.1. Amended by P.L.32-2011, SEC.2.

IC 4-21.5-3-3
Notice of orders; additional proceedings; effectiveness; stays
Sec. 3. (a) An agency shall give notice concerning an order under section 4, 5, 6, or 8 of this chapter. An agency shall conduct additional proceedings under this chapter if required by section 7 or 8 of this chapter. However, IC 4-21.5-4 applies to the notice and proceedings necessary for emergency and other temporary orders.
(b) Notwithstanding IC 1-1-4-1, if:
(1) a panel of individuals responsible for an agency action has a quorum of its members present, as specified by law; and
(2) a statute other than IC 1-1-4-1 does not specify the number of votes necessary to take an agency action;
the panel may take the action by an affirmative vote of a majority of the members present and voting. For the purposes of this subsection, a member abstaining on a vote is not voting on the action.
(c) An order is effective when it is issued as a final order under this chapter, except to the extent that:
(1) a different date is set by this article;
(2) a later date is set by an agency in its order; or
(3) an order is stayed.
(d) After an order becomes effective, an agency may suspend the effect of an order, in whole or in part, by staying the order under this chapter.
(e) A party to an order may be required to comply with an order only after the party has been served with the order or has actual knowledge of the order.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.3.
IC 4-21.5-3-4
Notice required; licenses and personnel decisions; persons who must be notified; contents
Sec. 4. (a) Notice must be given under this section concerning the following:
(1) The grant, renewal, restoration, transfer, or denial of a license by the bureau of motor vehicles under IC 9.
(2) The grant, renewal, restoration, transfer, or denial of a noncommercial fishing or hunting license by the department of natural resources under IC 14.
(3) The grant, renewal, restoration, transfer, or denial of a license by a board described in IC 25-1-8-1.
(4) The grant, renewal, suspension, revocation, or denial of a certificate of registration under IC 25-5.2.
(5) A personnel decision by an agency.
(6) The grant, renewal, restoration, transfer, or denial of a license by the department of environmental management or the commissioner of the department under the following:
(A) Environmental management laws (as defined in IC 13-11-2-71) for the construction, installation, or modification of:
(i) sewers and appurtenant facilities, devices, or structures for the collection and transport of sewage (as defined in IC 13-11-2-200) or storm water to a storage or treatment facility or to a point of discharge into the environment; or
(ii) pipes, pumps, and appurtenant facilities, devices, or structures that are part of a public water system (as defined in IC 13-11-2-177.3) and that are used to transport water to a storage or treatment facility or to distribute water to the users of the public water system;
where a federal, state, or local governmental body has given or will give public notice and has provided or will provide an opportunity for public participation concerning the activity that is the subject of the license.
(B) Environmental management laws (as defined in IC 13-11-2-71) for the registration of a device or a piece of equipment.
(C) IC 13-17-6-1 for a person to engage in the inspection, management, and abatement of asbestos containing material.
(D) IC 13-18-11 for a person to operate a wastewater treatment plant.
(E) IC 13-15-10 for a person to operate the following:
(i) A solid waste incinerator or a waste to energy facility.
(ii) A land disposal site.
(iii) A facility described under IC 13-15-1-3 whose operation could have an adverse impact on the environment if not operated properly.
(F) IC 13-20-4 for a person to operate a municipal waste collection and transportation vehicle.
(b) When an agency issues an order described by subsection (a),

the agency shall give a written notice of the order to the following persons:
(1) Each person to whom the order is specifically directed.
(2) Each person to whom a law requires notice to be given.
A person who is entitled to notice under this subsection is not a party to any proceeding resulting from the grant of a petition for review under section 7 of this chapter unless the person is designated as a party on the record of the proceeding.
(c) The notice must include the following:
(1) A brief description of the order.
(2) A brief explanation of the available procedures and the time limit for seeking administrative review of the order under section 7 of this chapter.
(3) Any information required by law.
(d) An order under this section is effective when it is served. However, if a timely and sufficient application has been made for renewal of a license described by subsection (a)(3) and review is granted under section 7 of this chapter, the existing license does not expire until the agency has disposed of the proceeding under this chapter concerning the renewal, unless a statute other than this article provides otherwise. This subsection does not preclude an agency from issuing under IC 4-21.5-4 an emergency or other temporary order with respect to the license.
(e) If a petition for review of an order described in subsection (a) is filed within the period set by section 7 of this chapter and a petition for stay of effectiveness of the order is filed by a party or another person who has a pending petition for intervention in the proceeding, an administrative law judge shall, as soon as practicable, conduct a preliminary hearing to determine whether the order should be stayed in whole or in part. The burden of proof in the preliminary hearing is on the person seeking the stay. The administrative law judge may stay the order in whole or in part. The order concerning the stay may be issued after an order described in subsection (a) becomes effective. The resulting order concerning the stay shall be served on the parties and any person who has a pending petition for intervention in the proceeding. It must include a statement of the facts and law on which it is based.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1989, SEC.3; P.L.25-1991, SEC.1; P.L.33-1993, SEC.1; P.L.1-1996, SEC.25; P.L.54-2001, SEC.2; P.L.184-2002, SEC.1.

IC 4-21.5-3-5
Notice required; certain licensing and other decisions; persons who must be notified; contents; effectiveness of order; stays
Sec. 5. (a) Notice shall be given under this section concerning the following:
(1) The grant, renewal, restoration, transfer, or denial of a license not described by section 4 of this chapter.
(2) The approval, renewal, or denial of a loan, grant of property or services, bond, financial guarantee, or tax incentive. (3) The grant or denial of a license in the nature of a variance or exemption from a law.
(4) The determination of tax due or other liability.
(5) A determination of status.
(6) Any order that does not impose a sanction or terminate a legal right, duty, privilege, immunity, or other legal interest.
(b) When an agency issues an order described in subsection (a), the agency shall give a written notice of the order to the following persons:
(1) Each person to whom the order is specifically directed.
(2) Each person to whom a law requires notice to be given.
(3) Each competitor who has applied to the agency for a mutually exclusive license, if issuance is the subject of the order and the competitor's application has not been denied in an order for which all rights to judicial review have been waived or exhausted.
(4) Each person who has provided the agency with a written request for notification of the order, if the request:
(A) describes the subject of the order with reasonable particularity; and
(B) is delivered to the agency at least seven (7) days before the day that notice is given under this section.
(5) Each person who has a substantial and direct proprietary interest in the subject of the order.
(6) Each person whose absence as a party in the proceeding concerning the order would deny another party complete relief in the proceeding or who claims an interest related to the subject of the order and is so situated that the disposition of the matter, in the person's absence, may:
(A) as a practical matter impair or impede the person's ability to protect that interest; or
(B) leave any other person who is a party to a proceeding concerning the order subject to a substantial risk of incurring multiple or otherwise inconsistent obligations by reason of the person's claimed interest.
A person who is entitled to notice under this subsection is not a party to any proceeding resulting from the grant of a petition for review under section 7 of this chapter unless the person is designated as a party in the record of the proceeding.
(c) The notice required by subsection (a) must include the following:
(1) A brief description of the order.
(2) A brief explanation of the available procedures and the time limit for seeking administrative review of the order under section 7 of this chapter.
(3) A brief explanation of how the person may obtain notices of any prehearing conferences, preliminary hearings, hearings, stays, and any orders disposing of the proceedings without intervening in the proceeding, if a petition for review is granted under section 7 of this chapter. (4) Any other information required by law.
(d) An agency issuing an order under this section or conducting an administrative review of the order shall give notice of any:
(1) prehearing conference;
(2) preliminary hearing;
(3) hearing;
(4) stay; or
(5) order disposing of all proceedings;
concerning the order to a person notified under subsection (b) who requests these notices in the manner specified under subsection (c)(3).
(e) If a statute requires an agency to solicit comments from the public in a nonevidentiary public hearing before issuing an order described by subsection (a), the agency shall announce at the opening and the close of the public hearing how a person may receive notice of the order under subsection (b)(4).
(f) If a petition for review and a petition for stay of effectiveness of an order described in subsection (a) has not been filed, the order is effective fifteen (15) days (or any longer period during which a person may, by statute, seek administrative review of the order) after the order is served. If both a petition for review and a petition for stay of effectiveness are filed before the order becomes effective, any part of the order that is within the scope of the petition for stay is stayed for an additional fifteen (15) days. Any part of the order that is not within the scope of the petition is not stayed. The order takes effect regardless of whether the persons described by subsection (b)(5) or (b)(6) have been served. An agency shall make a good faith effort to identify and notify these persons, and the agency has the burden of persuasion that it has done so. The agency may request that the applicant for the order assist in the identification of these persons. Failure to notify any of these persons is not grounds for invalidating an order, unless an unnotified person is substantially prejudiced by the lack of notice. The burden of persuasion as to substantial prejudice is on the unnotified person.
(g) If a timely and sufficient application has been made for renewal of a license with reference to any activity of a continuing nature and review is granted under section 7 of this chapter, the existing license does not expire until the agency has disposed of a proceeding under this chapter concerning the renewal, unless a statute other than this article provides otherwise. This subsection does not preclude an agency from issuing, under IC 4-21.5-4, an emergency or other temporary order with respect to the license.
(h) On the motion of any party or other person having a pending petition for intervention in the proceeding, an administrative law judge shall, as soon as practicable, conduct a preliminary hearing to determine whether the order should be stayed. The burden of proof in the preliminary hearing is on the person seeking the stay. The administrative law judge may stay the order in whole or in part. The order concerning the stay may be issued before or after the order described in subsection (a) becomes effective. The resulting order

concerning the stay shall be served on the parties, any person who has a pending petition for intervention in the proceeding, and any person who has requested notice under subsection (d). It must include a statement of the facts and law on which it is based.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.4.

IC 4-21.5-3-6
Notice required; persons who must receive notice; contents; effectiveness of order; stay, preliminary hearing, and resulting order
Sec. 6. (a) Notice shall be given under this section concerning the following:
(1) A safety order under IC 22-8-1.1.
(2) Any order that:
(A) imposes a sanction on a person or terminates a legal right, duty, privilege, immunity, or other legal interest of a person;
(B) is not described in section 4 or 5 of this chapter or IC 4-21.5-4; and
(C) by statute becomes effective without a proceeding under this chapter if there is no request for a review of the order within a specified period after the order is issued or served.
(3) A notice of program reimbursement or equivalent determination or other notice regarding a hospital's reimbursement issued by the office of Medicaid policy and planning or by a contractor of the office of Medicaid policy and planning regarding a hospital's year end cost settlement.
(4) A determination of audit findings or an equivalent determination by the office of Medicaid policy and planning or by a contractor of the office of Medicaid policy and planning arising from a Medicaid postpayment or concurrent audit of a hospital's Medicaid claims.
(5) A license revocation under:
(A) IC 24-4.4-2;
(B) IC 24-4.5-3;
(C) IC 28-1-29;
(D) IC 28-7-5;
(E) IC 28-8-4; or
(F) IC 28-8-5.
(6) An order issued by the:
(A) division of aging or the bureau of aging services; or
(B) division of disability and rehabilitative services or the bureau of developmental disabilities services;
against providers regulated by the division of aging or the bureau of developmental disabilities services and not licensed by the state department of health under IC 16-27 or IC 16-28.
(b) When an agency issues an order described by subsection (a), the agency shall give notice to the following persons:
(1) Each person to whom the order is specifically directed.
(2) Each person to whom a law requires notice to be given. A person who is entitled to notice under this subsection is not a party to any proceeding resulting from the grant of a petition for review under section 7 of this chapter unless the person is designated as a party in the record of the proceeding.
(c) The notice must include the following:
(1) A brief description of the order.
(2) A brief explanation of the available procedures and the time limit for seeking administrative review of the order under section 7 of this chapter.
(3) Any other information required by law.
(d) An order described in subsection (a) is effective fifteen (15) days after the order is served, unless a statute other than this article specifies a different date or the agency specifies a later date in its order. This subsection does not preclude an agency from issuing, under IC 4-21.5-4, an emergency or other temporary order concerning the subject of an order described in subsection (a).
(e) If a petition for review of an order described in subsection (a) is filed within the period set by section 7 of this chapter and a petition for stay of effectiveness of the order is filed by a party or another person who has a pending petition for intervention in the proceeding, an administrative law judge shall, as soon as practicable, conduct a preliminary hearing to determine whether the order should be stayed in whole or in part. The burden of proof in the preliminary hearing is on the person seeking the stay. The administrative law judge may stay the order in whole or in part. The order concerning the stay may be issued after an order described in subsection (a) becomes effective. The resulting order concerning the stay shall be served on the parties and any person who has a pending petition for intervention in the proceeding. It must include a statement of the facts and law on which it is based.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.5; P.L.42-1995, SEC.2; P.L.80-1998, SEC.1; P.L.35-2010, SEC.1; P.L.153-2011, SEC.1.

IC 4-21.5-3-7
Review; petition; denial of petition; preliminary hearing
Sec. 7. (a) To qualify for review of a personnel action to which IC 4-15-2.2 applies, a person must comply with IC 4-15-2.2-42. To qualify for review of any other order described in section 4, 5, or 6 of this chapter, a person must petition for review in a writing that does the following:
(1) States facts demonstrating that:
(A) the petitioner is a person to whom the order is specifically directed;
(B) the petitioner is aggrieved or adversely affected by the order; or
(C) the petitioner is entitled to review under any law.
(2) Includes, with respect to determinations of notice of program reimbursement and audit findings described in section 6(a)(3) and 6(a)(4) of this chapter, a statement of issues that

includes:
(A) the specific findings, action, or determination of the office of Medicaid policy and planning or of a contractor of the office of Medicaid policy and planning from which the provider is appealing;
(B) the reason the provider believes that the finding, action, or determination of the office of Medicaid policy and planning or of a contractor of the office of Medicaid policy and planning was in error; and
(C) with respect to each finding, action, or determination of the office of Medicaid policy and planning or of a contractor of the office of Medicaid policy and planning, the statutes or rules that support the provider's contentions of error.
Not more than thirty (30) days after filing a petition for review under this section, and upon a finding of good cause by the administrative law judge, a person may amend the statement of issues contained in a petition for review to add one (1) or more additional issues.
(3) Is filed:
(A) with respect to an order described in section 4, 5, 6(a)(1), 6(a)(2), or 6(a)(5) of this chapter, with the ultimate authority for the agency issuing the order within fifteen (15) days after the person is given notice of the order or any longer period set by statute; or
(B) with respect to a determination described in section 6(a)(3) or 6(a)(4) of this chapter, with the office of Medicaid policy and planning not more than one hundred eighty (180) days after the hospital is provided notice of the determination.
The issuance of an amended notice of program reimbursement by the office of Medicaid policy and planning does not extend the time within which a hospital must file a petition for review from the original notice of program reimbursement under clause (B), except for matters that are the subject of the amended notice of program reimbursement.
If the petition for review is denied, the petition shall be treated as a petition for intervention in any review initiated under subsection (d).
(b) If an agency denies a petition for review under subsection (a) and the petitioner is not allowed to intervene as a party in a proceeding resulting from the grant of the petition for review of another person, the agency shall serve a written notice on the petitioner that includes the following:
(1) A statement that the petition for review is denied.
(2) A brief explanation of the available procedures and the time limit for seeking administrative review of the denial under subsection (c).
(c) An agency shall assign an administrative law judge to conduct a preliminary hearing on the issue of whether a person is qualified under subsection (a) to obtain review of an order when a person requests reconsideration of the denial of review in a writing that: (1) states facts demonstrating that the person filed a petition for review of an order described in section 4, 5, or 6 of this chapter;
(2) states facts demonstrating that the person was denied review without an evidentiary hearing; and
(3) is filed with the ultimate authority for the agency denying the review within fifteen (15) days after the notice required by subsection (b) was served on the petitioner.
Notice of the preliminary hearing shall be given to the parties, each person who has a pending petition for intervention in the proceeding, and any other person described by section 5(d) of this chapter. The resulting order must be served on the persons to whom notice of the preliminary hearing must be given and include a statement of the facts and law on which it is based.
(d) If a petition for review is granted, the petitioner becomes a party to the proceeding and the agency shall assign the matter to an administrative law judge or certify the matter to another agency for the assignment of an administrative law judge (if a statute transfers responsibility for a hearing on the matter to another agency). The agency granting the administrative review or the agency to which the matter is transferred may conduct informal proceedings to settle the matter to the extent allowed by law.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.6; P.L.42-1995, SEC.3; P.L.2-1997, SEC.11; P.L.222-2005, SEC.22; P.L.213-2007, SEC.1; P.L.217-2007, SEC.1; P.L.6-2012, SEC.18.

IC 4-21.5-3-8
Sanctions; temporary orders
Sec. 8. (a) An agency may issue a sanction or terminate a legal right, duty, privilege, immunity, or other legal interest not described by section 4, 5, or 6 of this chapter only after conducting a proceeding under this chapter. However, this subsection does not preclude an agency from issuing, under IC 4-21.5-4, an emergency or other temporary order concerning the subject of the proceeding.
(b) When an agency seeks to issue an order that is described by subsection (a), the agency shall serve a complaint upon:
(1) each person to whom any resulting order will be specifically directed; and
(2) any other person required by law to be notified.
A person notified under this subsection is not a party to the proceeding unless the person is a person against whom any resulting order will be specifically directed or the person is designated by the agency as a party in the record of the proceeding.
(c) The complaint required by subsection (b) must include the following:
(1) A short, plain statement showing that the pleader is entitled to an order.
(2) A demand for the order that the pleader seeks.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-9 Ultimate authority of agency; acting as or designating an administrative judge; disqualification; procedures
Sec. 9. (a) Except to the extent that a statute other than this article limits an agency's discretion to select an administrative law judge, the ultimate authority for an agency may:
(1) act as an administrative law judge;
(2) designate one (1) or more members of the ultimate authority (if the ultimate authority is a panel of individuals) to act as an administrative law judge; or
(3) designate one (1) or more other individuals, not necessarily employees of the agency, to act as an administrative law judge.
A designation under subdivision (2) or (3) may be made in advance of the commencement of any particular proceeding for a generally described class of proceedings or may be made for a particular proceeding. A general designation may provide procedures for the assignment of designated individuals to particular proceedings.
(b) An agency may not knowingly assign an individual to serve alone or with others as an administrative law judge who is subject to disqualification under this chapter.
(c) If the judge believes that the judge's impartiality might reasonably be questioned, or believes that the judge's personal bias, prejudice, or knowledge of a disputed evidentiary fact might influence the decision, an individual assigned to serve alone or with others as an administrative law judge shall:
(1) withdraw as the administrative law judge; or
(2) inform the parties of the potential basis for disqualification, place a brief statement of this basis on the record of the proceeding, and allow the parties an opportunity to petition for disqualification under subsection (d).
(d) Any party to a proceeding may petition for the disqualification of an individual serving alone or with others as an administrative law judge upon discovering facts establishing grounds for disqualification under this chapter. The administrative law judge assigned to the proceeding shall determine whether to grant the petition, stating facts and reasons for the determination. If the administrative law judge ruling on the disqualification issue is not the ultimate authority for the agency, the party petitioning for disqualification may petition the ultimate authority in writing for review of the ruling within ten (10) days after notice of the ruling is served. The ultimate authority shall conduct proceedings described by section 28 of this chapter to review the petition and affirm, modify, or dissolve the ruling within thirty (30) days after the petition is filed. A determination by the ultimate authority under this subsection is a final order subject to judicial review under IC 4-21.5-5.
(e) If a substitute is required for an administrative law judge who is disqualified or becomes unavailable for any other reason, the substitute must be appointed in accordance with subsection (a).
(f) Any action taken by a duly appointed substitute for a disqualified or unavailable administrative law judge is as effective

as if taken by the latter.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.7.

IC 4-21.5-3-10
Disqualification of administrative law judge
Sec. 10. (a) Any individual serving or designated to serve alone or with others as an administrative law judge is subject to disqualification for:
(1) bias, prejudice, or interest in the outcome of a proceeding;
(2) failure to dispose of the subject of a proceeding in an orderly and reasonably prompt manner after a written request by a party;
(3) unless waived or extended with the written consent of all parties or for good cause shown, failure to issue an order not later than ninety (90) days after the latest of:
(A) the filing of a motion to dismiss or a motion for summary judgment under section 23 of this chapter that is filed after June 30, 2011;
(B) the conclusion of a hearing that begins after June 30, 2011; or
(C) the completion of any schedule set for briefing or for submittal of proposed findings of fact and conclusions of law for a disposition under clauses (A) or (B); or
(4) any cause for which a judge of a court may be disqualified.
Nothing in this subsection prohibits an individual who is an employee of an agency from serving as an administrative law judge.
(b) This subsection does not apply to a proceeding concerning a regulated occupation (as defined in IC 25-1-7-1), except for a proceeding concerning a water well driller (as described in IC 25-39-3) or an out of state mobile health care entity regulated by the state department of health. An individual who is disqualified under subsection (a)(2) or (a)(3) shall provide the parties a list of at least three (3) special administrative law judges who meet the requirements of:
(1) IC 4-21.5-7-6, if the case is pending in the office of environmental adjudication;
(2) IC 14-10-2-2, if the case is pending before the division of hearings of the natural resources commission; or
(3) any other statute or rule governing qualification to serve an agency other than those described in subdivision (1) or (2).
Subject to subsection (c), the parties may agree to the selection of one (1) individual from the list.
(c) If the parties do not agree to the selection of an individual as provided in subsection (b) not later than ten (10) days after the parties are provided a list of judges under subsection (b), a special administrative law judge who meets the requirements of subsection (b) shall be selected under the procedure set forth in Trial Rule 79(D), 79(E), or 79(F).
As added by P.L.18-1986, SEC.1. Amended by P.L.32-2011, SEC.3.
IC 4-21.5-3-11
Ex parte communications; violations
Sec. 11. (a) Except as provided in subsection (b) or unless required for the disposition of ex parte matters specifically authorized by statute, an administrative law judge serving in a proceeding may not communicate, directly or indirectly, regarding any issue in the proceeding while the proceeding is pending, with:
(1) any party;
(2) any individual who has a direct or indirect interest in the outcome of the proceeding;
(3) any individual who presided at a previous stage of the proceeding; or
(4) any individual who is prohibited from assisting the administrative law judge under section 13 of this chapter;
without notice and opportunity for all parties to participate in the communication.
(b) A member of a multimember panel of administrative law judges may communicate with other members of the panel regarding a matter pending before the panel, and any administrative law judge may receive aid from staff assistants. However, a staff assistant may not communicate to an administrative law judge any:
(1) ex parte communications of a type that the administrative law judge would be prohibited from receiving under subsection (a); or
(2) information that would furnish, augment, diminish, or modify the evidence in the record.
(c) Unless required for the disposition of ex parte matters specifically authorized by statute, a person described by subsection (a)(1), (a)(2), (a)(3), or (a)(4) may not communicate, directly or indirectly, in connection with any issue in that proceeding while the proceeding is pending, with any person serving as administrative law judge without notice and opportunity for all parties to participate in the communication.
(d) If, before serving as administrative law judge in a proceeding, an individual receives an ex parte communication of a type that would not properly be received while serving, the individual, promptly after starting to serve, shall disclose the communication in the manner prescribed in subsection (e).
(e) An administrative law judge who receives an ex parte communication in violation of this section shall:
(1) place on the record of the pending matter all written communications received, all written responses to the communications, and a memorandum stating the substance of all oral communications received, all responses made, and the identity of each individual from whom the administrative law judge received an ex parte communication; and
(2) advise all parties that these matters have been placed on the record.
Any person described by subsection (a)(1), (a)(2), (a)(3), or (a)(4) shall be allowed to rebut a charge of wrongful ex parte

communication upon requesting the opportunity for rebuttal within fifteen (15) days after notice of the communication.
(f) If necessary to eliminate the effect of an ex parte communication received in violation of this section, an administrative law judge who receives the communication may be disqualified and the portions of the record pertaining to the communication may be corrected, modified, or preserved by protective order.
(g) A violation of this section is subject to the sanctions under sections 36 and 37 of this chapter.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.8.

IC 4-21.5-3-12
Administrative law judge; prohibited acts; disqualification
Sec. 12. An administrative law judge who:
(1) comments publicly, except as to hearing schedules or procedures, about pending or impending proceedings; or
(2) engages in financial or business dealings that tend to:
(A) reflect adversely on the administrative law judge's impartiality;
(B) interfere with the proper performance of the administrative law judge's duties;
(C) exploit the administrative law judge's position; or
(D) involve the administrative law judge in frequent financial or business dealings with attorneys or other persons who are likely to come before the administrative law judge;
is subject to disqualification. A violation of this section is subject to the sanctions under sections 36 and 37 of this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-13
Disqualification; involvement in preadjudicative stage
Sec. 13. (a) An individual who has served as investigator, prosecutor, or advocate in a proceeding or in its preadjudicative stage may not serve as an administrative law judge or assist or advise the administrative law judge in the same proceeding.
(b) An individual who is subject to the authority, direction, or discretion of an individual who has served as investigator, prosecutor, or advocate in a proceeding or in its preadjudicative stage may not serve as an administrative law judge or assist or advise the administrative law judge in the same proceeding.
(c) An individual who has made a determination of probable cause or other equivalent preliminary determination in a proceeding may serve as an administrative law judge or assist or advise the administrative law judge in the same proceeding, unless a party demonstrates grounds for disqualification under section 10 of this chapter.
(d) An individual may serve as an administrative law judge or a person presiding under sections 28, 29, 30, and 31 of this chapter at successive stages of the same proceeding, unless a party

demonstrates grounds for disqualification under section 10 of this chapter.
(e) A violation of this section is subject to the sanctions under sections 36 and 37 of this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-14
Record; hearing on motion; burden of proof; standard of review
Sec. 14. (a) An administrative law judge conducting a proceeding shall keep a record of the administrative law judge's proceedings under this article.
(b) If a motion is based on facts not otherwise appearing in the record for the proceeding, the administrative law judge may hear the matter on affidavits presented by the respective parties or the administrative law judge may direct that the matter be heard wholly or partly on oral testimony or depositions.
(c) At each stage of the proceeding, the agency or other person requesting that an agency take action or asserting an affirmative defense specified by law has the burden of persuasion and the burden of going forward with the proof of the request or affirmative defense. Before the hearing on which the party intends to assert it, a party shall, to the extent possible, disclose any affirmative defense specified by law on which the party intends to rely. If a prehearing conference is held in the proceeding, a party notified of the conference shall disclose the party's affirmative defense in the conference.
(d) The proceedings before an administrative law judge are de novo.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.9; P.L.32-2011, SEC.4.

IC 4-21.5-3-15
Participation in proceeding
Sec. 15. (a) Any party may participate in a proceeding in person or, if the party is not an individual or is incompetent to participate, by a duly authorized representative.
(b) Whether or not participating in person, any party may be advised and represented at the party's own expense by counsel or, unless prohibited by law, by another representative.
As added by P.L.18-1986, SEC.1. Amended by P.L.33-1989, SEC.3.

IC 4-21.5-3-16
Interpreters
Sec. 16. (a) A person who:
(1) cannot speak or understand the English language or who because of hearing, speaking, or other impairment has difficulty in communicating with other persons; and
(2) is a party or witness in any proceeding under this article;
is entitled to an interpreter to assist the person throughout the proceeding under this article. (b) The interpreter may be retained by the person or may be appointed by the agency before which the proceeding is pending. If an interpreter is appointed by the agency, the fee for the services of the interpreter shall be set by the agency. The fee shall be paid from any funds available to the agency or be paid in any other manner ordered by the agency.
(c) Any agency may inquire into the qualifications and integrity of any interpreter and may disqualify any person from serving as an interpreter.
(d) Every interpreter for another person in a proceeding shall take the following oath:
Do you affirm, under penalties of perjury, that you will justly, truly, and impartially interpret to _______ the oath about to be administered to him (her), the questions that may be asked him (her), and the answers that he (she) shall give to the questions, relative to the cause now under consideration before this agency?
(e) IC 35-44.1-2-1 concerning perjury applies to an interpreter.
As added by P.L.18-1986, SEC.1. Amended by P.L.126-2012, SEC.13.

IC 4-21.5-3-17
Opportunity to file documents; copies
Sec. 17. (a) The administrative law judge, at appropriate stages of a proceeding, shall give all parties full opportunity to file pleadings, motions, and objections and submit offers of settlement.
(b) The administrative law judge, at appropriate stages of a proceeding, may give all parties full opportunity to file briefs, proposed findings of fact, and proposed orders.
(c) A party shall serve copies of any filed item on all parties.
(d) The administrative law judge shall serve copies of all notices, orders, and other papers generated by the administrative law judge on all parties. The administrative law judge shall give notice of preliminary hearings, prehearing conferences, hearings, stays, and orders disposing of the proceeding to persons described by section 5(d) of this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-18
Prehearing conference; notice
Sec. 18. (a) The administrative law judge for the hearing, subject to the agency's rules, may, on the administrative law judge's own motion, and shall, on the motion of a party, conduct a prehearing conference. The administrative law judge may deny a motion for a prehearing conference if the administrative law judge has previously conducted a prehearing conference in the proceeding.
(b) This section and section 19 of this chapter apply if the conference is conducted.
(c) The administrative law judge for the prehearing conference shall set the time and place of the conference and give reasonable written notice to the following: (1) All parties.
(2) All persons who have filed written petitions to intervene in the matter.
(3) All persons entitled to notice under any law.
(d) The initial prehearing conference notice in a proceeding must include the following:
(1) The names and mailing addresses of all known parties and other persons to whom notice is being given by the administrative law judge.
(2) The names and mailing addresses of all publications used to provide notice under this section.
(3) The name, official title, and mailing address of any counsel or employee who has been designated to appear for the agency and a telephone number through which the counsel or employee can be reached.
(4) The official file or other reference number, the name of the proceeding, and a general description of the subject matter.
(5) A statement of the time, place, and nature of the prehearing conference.
(6) A statement of the legal authority and jurisdiction under which the prehearing conference and the hearing are to be held.
(7) The name, official title, and mailing address of the administrative law judge for the prehearing conference and a telephone number through which information concerning hearing schedules and procedures may be obtained.
(8) A statement that a party who fails to attend or participate in a prehearing conference, hearing, or other later stage of the proceeding may be held in default or have a proceeding dismissed under section 24 of this chapter.
(e) Any subsequent prehearing conference notice in the proceeding may omit the information described in subsections (d)(1), (d)(2), (d)(3), (d)(6), and (d)(8).
(f) Any notice under this section may include any other matters that the administrative law judge considers desirable to expedite the proceedings.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.10.

IC 4-21.5-3-19
Prehearing conference; electronic means; matters considered; prehearing order on pleadings
Sec. 19. (a) This section and section 18 of this chapter apply to prehearing conferences.
(b) To expedite a decision on pending motions and other issues, the administrative law judge may conduct all or part of the prehearing conference by telephone, television, or other electronic means if each participant in the conference has an opportunity:
(1) to participate in;
(2) to hear; and
(3) if technically feasible, to see;
the entire proceeding while it is taking place. (c) The administrative law judge shall conduct the prehearing conference, as may be appropriate, to deal with such matters as the following:
(1) Resolution of the issues in the proceeding under section 23 of this chapter.
(2) Exploration of settlement possibilities.
(3) Preparation of stipulations.
(4) Clarification of issues.
(5) Rulings on identity and limitation of the number of witnesses.
(6) Objections to proffers of evidence.
(7) A determination of the extent to which direct evidence, rebuttal evidence, or cross-examination will be presented in written form.
(8) The order of presentation of evidence and cross-examination.
(9) Rulings regarding issuance of subpoenas, discovery orders, and protective orders.
(10) Such other matters as will promote the orderly and prompt conduct of the hearing.
The administrative law judge shall issue a prehearing order incorporating the matters determined at the prehearing conference.
(d) If a prehearing conference is not held, the administrative law judge for the hearing may issue a prehearing order, based on the pleadings, to regulate the conduct of the proceedings.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-20
Hearing; time and place; notice
Sec. 20. (a) The administrative law judge for the hearing shall set the time and place of the hearing and give reasonable written notice to all parties and to all persons who have filed written petitions to intervene in the matter. Unless a shorter notice is required to comply with any law or is stipulated by all parties and persons filing written requests for intervention, an agency shall give at least five (5) days notice of the hearing.
(b) The notice must include a copy of any prehearing order rendered in the matter.
(c) To the extent not included in a prehearing order accompanying it the initial hearing notice in a proceeding must include the following:
(1) The names and mailing addresses of all parties and other persons to whom notice is being given by the administrative law judge.
(2) The name, official title, and mailing address of any counsel or employee who has been designated to appear for the agency and a telephone number through which the counsel or employee can be reached.
(3) The official file or other reference number, the name of the proceeding, and a general description of the subject matter. (4) A statement of the time, place, and nature of the hearing.
(5) A statement of the legal authority and jurisdiction under which the hearing is to be held.
(6) The name, official title, and mailing address of the administrative law judge and a telephone number through which information concerning hearing schedules and procedures may be obtained.
(7) A statement of the issues involved and, to the extent known to the administrative law judge, of the matters asserted by the parties.
(8) A statement that a party who fails to attend or participate in a prehearing conference, hearing, or other later stage of the proceeding may be held in default or have a proceeding dismissed under section 24 of this chapter.
(d) Subsequent hearing notices in the proceeding may omit the information described in subsections (c)(1), (c)(2), (c)(5), and (c)(8).
(e) Any notice under this section may include any other matters the administrative law judge considers desirable to expedite the proceedings.
(f) The administrative law judge shall give notice to persons other than parties and petitioners for intervention who are entitled to notice under any law. Notice under this subsection may include all types of information provided in subsections (a) through (e) or may consist of a brief statement indicating:
(1) the subject matter, parties, time, place, and nature of the hearing;
(2) the manner in which copies of the notice to the parties may be inspected and copied;
(3) the name of the administrative law judge; and
(4) a telephone number through which information concerning proceeding hearing schedules and procedures may be obtained.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.11.

IC 4-21.5-3-21
Petition for intervention
Sec. 21. (a) Before the beginning of the hearing on the subject of the proceeding, the administrative law judge shall grant a petition for intervention in a proceeding and identify the petitioner in the record of the proceeding as a party if:
(1) the petition:
(A) is submitted in writing to the administrative law judge, with copies mailed to all parties named in the record of the proceeding; and
(B) states facts demonstrating that a statute gives the petitioner an unconditional right to intervene in the proceeding; or
(2) the petition:
(A) is submitted in writing to the administrative law judge, with copies mailed to all parties named in the record of the proceeding, at least three (3) days before the hearing; and (B) states facts demonstrating that the petitioner is aggrieved or adversely affected by the order or a statute gives the petitioner a conditional right to intervene in the proceeding.
(b) The administrative law judge, at least twenty-four (24) hours before the beginning of the hearing, shall issue an order granting or denying each pending petition for intervention.
(c) After the beginning of the hearing on the subject of the proceeding, but before the close of evidence in the hearing, anyone may be permitted to intervene in the proceeding if:
(1) a statute confers a conditional right to intervene or an applicant's claim or defense and the main action have a question of law or fact in common; and
(2) the administrative law judge determines that the interests of justice and the orderly and prompt conduct of the proceedings will not be impaired by allowing the intervention.
In exercising its discretion, the administrative law judge shall consider whether the intervention will unduly delay or prejudice the adjudication of the legal interests of any of the parties.
(d) An order granting or denying a petition for intervention must specify any condition and briefly state the reasons for the order. The administrative law judge may modify the order at any time, stating the reasons for the modification. The administrative law judge shall promptly give notice of an order granting, denying, or modifying intervention to the petitioner for intervention and to all parties.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.12.

IC 4-21.5-3-22
Administrative orders; enforcement
Sec. 22. (a) The administrative law judge at the request of any party or an agency shall, and upon the administrative law judge's own motion may, issue:
(1) subpoenas;
(2) discovery orders; and
(3) protective orders;
in accordance with the rules of procedure governing discovery, depositions, and subpoenas in civil actions in the courts.
(b) The party seeking the order shall serve the order in accordance with these rules of procedure. If ordered by the administrative law judge, the sheriff in the county in which the order is to be served shall serve the subpoena, discovery order, or protective order.
(c) Subpoenas and orders issued under this section may be enforced under IC 4-21.5-6.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-23
Summary judgment
Sec. 23. (a) A party may, at any time after a matter is assigned to an administrative law judge, move for a summary judgment in the party's favor as to all or any part of the issues in a proceeding.
(b) Except as otherwise provided in this section, an administrative

law judge shall consider a motion filed under subsection (a) as would a court that is considering a motion for summary judgment filed under Trial Rule 56 of the Indiana Rules of Trial Procedure.
(c) Service of the motion and any response to the motion, including supporting affidavits, shall be performed as provided in this article.
(d) Sections 28 and 29 of this chapter apply to an order granting summary judgment that disposes of all issues in a proceeding.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.13; P.L.5-1988, SEC.27; P.L.32-2011, SEC.5.

IC 4-21.5-3-24
Default or dismissal
Sec. 24. (a) At any stage of a proceeding, if a party fails to:
(1) file a responsive pleading required by statute or rule;
(2) attend or participate in a prehearing conference, hearing, or other stage of the proceeding; or
(3) take action on a matter for a period of sixty (60) days, if the party is responsible for taking the action;
the administrative law judge may serve upon all parties written notice of a proposed default or dismissal order, including a statement of the grounds.
(b) Within seven (7) days after service of a proposed default or dismissal order, the party against whom it was issued may file a written motion requesting that the proposed default order not be imposed and stating the grounds relied upon. During the time within which a party may file a written motion under this subsection, the administrative law judge may adjourn the proceedings or conduct them without the participation of the party against whom a proposed default order was issued, having due regard for the interest of justice and the orderly and prompt conduct of the proceedings.
(c) If the party has failed to file a written motion under subsection (b), the administrative law judge shall issue the default or dismissal order. If the party has filed a written motion under subsection (b), the administrative law judge may either enter the order or refuse to enter the order.
(d) After issuing a default order, the administrative law judge shall conduct any further proceedings necessary to complete the proceeding without the participation of the party in default and shall determine all issues in the adjudication, including those affecting the defaulting party. The administrative law judge may conduct proceedings in accordance with section 23 of this chapter to resolve any issue of fact.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-25
Conduct of hearing; procedure
Sec. 25. (a) This section and section 26 of this chapter govern the conduct of any hearing held by an administrative law judge.
(b) The administrative law judge shall regulate the course of the

proceedings in conformity with any prehearing order and in an informal manner without recourse to the technical, common law rules of evidence applicable to civil actions in the courts.
(c) To the extent necessary for full disclosure of all relevant facts and issues, the administrative law judge shall afford to all parties the opportunity to respond, present evidence and argument, conduct cross-examination, and submit rebuttal evidence, except as restricted by a limitation under subsection (d) or by the prehearing order.
(d) The administrative law judge may, after a prehearing order is issued under section 19 of this chapter, impose conditions upon a party necessary to avoid unreasonably burdensome or repetitious presentations by the party, such as the following:
(1) Limiting the party's participation to designated issues in which the party has a particular interest demonstrated by the petition.
(2) Limiting the party's use of discovery, cross-examination, and other procedures so as to promote the orderly, prompt, and just conduct of the proceeding.
(3) Requiring two (2) or more parties to combine their presentations of evidence and argument, cross-examination, discovery, and other participation in the proceedings.
If a person is allowed to intervene in the proceeding after the commencement of a hearing under this section, the administrative law judge may prohibit the intervener from recalling any witness who has been heard or reopening any matter that has been resolved, unless the intervener did not receive a notice required by this chapter or the intervener presents facts that demonstrate that fraud, perjury, or an abuse of discretion has occurred. Any proceedings conducted before the giving of a notice required by this chapter are voidable upon the motion of the party who failed to receive the notice.
(e) The administrative law judge may administer oaths and affirmations and rule on any offer of proof or other motion.
(f) The administrative law judge may give nonparties an opportunity to present oral or written statements. If the administrative law judge proposes to consider a statement by a nonparty, the judge shall give all parties an opportunity to challenge or rebut it and, on motion of any party, the judge shall require the statement to be given under oath or affirmation.
(g) The administrative law judge shall have the hearing recorded at the agency's expense. The agency is not required, at its expense, to prepare a transcript, unless required to do so by law. Any party, at the party's expense, may cause a reporter approved by the agency to prepare a transcript from the agency's record, or cause additional recordings to be made during the hearing if the making of the additional recordings does not cause distraction or disruption. Notwithstanding IC 5-14-3-8, an agency may charge a person who requests that an agency provide a transcript (other than for judicial review under IC 4-21.5-5-13) the reasonable costs of preparing the transcript.
As added by P.L.18-1986, SEC.1.
IC 4-21.5-3-26
Conduct of hearing; evidence
Sec. 26. (a) This section and section 25 of this chapter govern the conduct of any hearing conducted by an administrative law judge. Upon proper objection, the administrative law judge shall exclude evidence that is irrelevant, immaterial, unduly repetitious, or excludable on constitutional or statutory grounds or on the basis of evidentiary privilege recognized in the courts. In the absence of proper objection, the administrative law judge may exclude objectionable evidence. The administrative law judge may admit hearsay evidence. If not objected to, the hearsay evidence may form the basis for an order. However, if the evidence is properly objected to and does not fall within a recognized exception to the hearsay rule, the resulting order may not be based solely upon the hearsay evidence.
(b) All testimony of parties and witnesses must be made under oath or affirmation.
(c) Statements presented by nonparties in accordance with section 25 of this chapter may be received as evidence.
(d) Any part of the evidence may be received in written form if doing so will expedite the hearing without substantial prejudice to the interests of any party.
(e) Documentary evidence may be received in the form of a copy or excerpt. Upon request, parties shall be given an opportunity to compare the copy with the original if available.
(f) Official notice may be taken of the following:
(1) Any fact that could be judicially noticed in the courts.
(2) The record of other proceedings before the agency.
(3) Technical or scientific matters within the agency's specialized knowledge.
(4) Codes or standards that have been adopted by an agency of the United States or this state.
(g) Parties must be:
(1) notified before or during the hearing, or before the issuance of any order that is based in whole or in part on facts or material noticed under subsection (f), of the specific facts or material noticed, and the source of the facts or material noticed, including any staff memoranda and data; and
(2) afforded an opportunity to contest and rebut the facts or material noticed under subsection (f).
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-27
Final orders; findings of fact and conclusions of law
Sec. 27. (a) If the administrative law judge is the ultimate authority for the agency, the ultimate authority's order disposing of a proceeding is a final order. If the administrative law judge is not the ultimate authority, the administrative law judge's order disposing of the proceeding becomes a final order when affirmed under section 29 of this chapter. Regardless of whether the order is final, it must

comply with this section.
(b) This subsection applies only to an order not subject to subsection (c). The order must include, separately stated, findings of fact for all aspects of the order, including the remedy prescribed and, if applicable, the action taken on a petition for stay of effectiveness. Findings of ultimate fact must be accompanied by a concise statement of the underlying basic facts of record to support the findings. The order must also include a statement of the available procedures and time limit for seeking administrative review of the order (if administrative review is available).
(c) This subsection applies only to an order of the ultimate authority entered under IC 13, IC 14, or IC 25. The order must include separately stated findings of fact and, if a final order, conclusions of law for all aspects of the order, including the remedy prescribed and, if applicable, the action taken on a petition for stay of effectiveness. Findings of ultimate fact must be accompanied by a concise statement of the underlying basic facts of record to support the findings. Conclusions of law must consider prior final orders (other than negotiated orders) of the ultimate authority under the same or similar circumstances if those prior final orders are raised on the record in writing by a party and must state the reasons for deviations from those prior orders. The order must also include a statement of the available procedures and time limit for seeking administrative review of the order (if administrative review is available).
(d) Findings must be based exclusively upon the evidence of record in the proceeding and on matters officially noticed in that proceeding. Findings must be based upon the kind of evidence that is substantial and reliable. The administrative law judge's experience, technical competence, and specialized knowledge may be used in evaluating evidence.
(e) A substitute administrative law judge may issue the order under this section upon the record that was generated by a previous administrative law judge.
(f) The administrative law judge may allow the parties a designated amount of time after conclusion of the hearing for the submission of proposed findings.
(g) An order under this section shall be issued in writing within ninety (90) days after conclusion of the hearing or after submission of proposed findings in accordance with subsection (f), unless this period is waived or extended with the written consent of all parties or for good cause shown.
(h) The administrative law judge shall have copies of the order under this section delivered to each party and to the ultimate authority for the agency (if it is not rendered by the ultimate authority).
As added by P.L.18-1986, SEC.1. Amended by P.L.25-1997, SEC.1; P.L.2-1998, SEC.10.

IC 4-21.5-3-28 Final order; authority to issue; proceedings
Sec. 28. (a) This section applies to proceedings under sections 29, 30, and 31 of this chapter.
(b) The ultimate authority or its designee shall conduct proceedings to issue a final order. A designee may be selected in advance of the commencement of any particular proceeding for a generally described class of proceedings or may be selected for a particular proceeding. A general designation may provide procedures for the assignment of designated individuals to particular proceedings.
(c) Any individual serving alone or with others in a proceeding may be disqualified for any of the reasons that an administrative law judge may be disqualified. The procedures in section 9 of this chapter apply to the disqualification and substitution of the individual.
(d) Motions and petitions submitted by a party to the ultimate authority shall be served on each party to the proceeding and to any person described by section 5(d) of this chapter.
(e) In the conduct of its proceedings, the ultimate authority or its designee shall afford each party an opportunity to present briefs. The ultimate authority or its designee may:
(1) afford each party an opportunity to present oral argument;
(2) have a transcript prepared, at the agency's expense, of any portion of the record of a proceeding that the ultimate authority or its designee considers necessary;
(3) exercise the powers of an administrative law judge to hear additional evidence under sections 25 and 26 of this chapter; or
(4) allow nonparties to participate in a proceeding in accordance with section 25 of this chapter.
Sections 15 and 16 of this chapter concerning representation and interpreters apply to the proceedings of the ultimate authority or its designee.
(f) Notices and orders of the ultimate authority or its designee shall be served on all parties and all other persons who have requested notice under section 5 of this chapter.
(g) The final order of the ultimate authority or its designee must:
(1) identify any differences between the final order and the nonfinal order issued by the administrative law judge under section 27 of this chapter;
(2) include findings of fact meeting the standards of section 27 of this chapter or incorporate the findings of fact in the administrative law judge's order by express reference to the order; and
(3) briefly explain the available procedures and time limit for seeking administrative review of the final order by another agency under section 30 of this chapter (if any is available).
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-29
Orders from other than ultimate authority; review by ultimate

authority; objections
Sec. 29. (a) This section does not apply if the administrative law judge issuing an order under section 27 of this chapter is the ultimate authority for the agency.
(b) After an administrative law judge issues an order under section 27 of this chapter, the ultimate authority or its designee shall issue a final order:
(1) affirming;
(2) modifying; or
(3) dissolving;
the administrative law judge's order. The ultimate authority or its designee may remand the matter, with or without instructions, to an administrative law judge for further proceedings.
(c) In the absence of an objection or notice under subsection (d) or (e), the ultimate authority or its designee shall affirm the order.
(d) To preserve an objection to an order of an administrative law judge for judicial review, a party must not be in default under this chapter and must object to the order in a writing that:
(1) identifies the basis of the objection with reasonable particularity; and
(2) is filed with the ultimate authority responsible for reviewing the order within fifteen (15) days (or any longer period set by statute) after the order is served on the petitioner.
(e) Without an objection under subsection (d), the ultimate authority or its designee may serve written notice of its intent to review any issue related to the order. The notice shall be served on all parties and all other persons described by section 5(d) of this chapter. The notice must identify the issues that the ultimate authority or its designee intends to review.
(f) A final order disposing of a proceeding or an order remanding an order to an administrative law judge for further proceedings shall be issued within sixty (60) days after the latter of:
(1) the date that the order was issued under section 27 of this chapter;
(2) the receipt of briefs; or
(3) the close of oral argument;
unless the period is waived or extended with the written consent of all parties or for good cause shown.
(g) After remand of an order under this section to an administrative law judge, the judge's order is also subject to review under this section.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-30
Review by another agency
Sec. 30. If, under a statute, an agency may review the final order of another agency, the review shall be treated as if it was a continuous proceeding before a single agency. For the purposes of this review and the application of section 3 of this chapter concerning the effectiveness of an order, a final order of the first

agency shall be treated as a nonfinal order of an administrative law judge, and the second agency shall review the order under section 29 of this chapter. To preserve an issue for judicial review, a party must comply with section 29(d) of this chapter before the second agency. The ultimate authority for the second agency or its designee may conduct proceedings under section 31 of this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-31
Modification of final order
Sec. 31. (a) An agency has jurisdiction to modify a final order under this section before the earlier of the following:
(1) Thirty (30) days after the agency has served the final order under section 27, 29, or 30 of this chapter.
(2) Another agency assumes jurisdiction over the final order under section 30 of this chapter.
(3) A court assumes jurisdiction over the final order under IC 4-21.5-5.
(b) A party may petition the ultimate authority for an agency for a stay of effectiveness of a final order. The ultimate authority or its designee may, before or after the order becomes effective, stay the final order in whole or in part.
(c) A party may petition the ultimate authority for an agency for a rehearing of a final order. The ultimate authority or its designee may grant a petition for rehearing only if the petitioning party demonstrates that:
(1) the party is not in default under this chapter;
(2) newly discovered material evidence exists; and
(3) the evidence could not, by due diligence, have been discovered and produced at the hearing in the proceeding.
The rehearing may be limited to the issues directly affected by the newly discovered evidence. If the rehearing is conducted by a person other than the ultimate authority, section 29 of this chapter applies to review of the order resulting from the rehearing.
(d) Clerical mistakes and other errors resulting from oversight or omission in a final order or other part of the record of a proceeding may be corrected by an ultimate authority or its designee on the motion of any party or on the motion of the ultimate authority or its designee.
(e) An action of a petitioning party or an agency under this section neither tolls the period in which a party may object to a second agency under section 30 of this chapter nor tolls the period in which a party may petition for judicial review under IC 4-21.5-5. However, if a rehearing is granted under subsection (c), these periods are tolled and a new period begins on the date that a new final order is served.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.14.

IC 4-21.5-3-32
Final orders; public inspection; indexing; deletions; precedent
Sec. 32. (a) Each agency shall make all written final orders

available for public inspection and copying under IC 5-14-3. The agency shall index final orders that are issued after June 30, 1987, by name and subject. An agency shall index an order issued before July 1, 1987, if a person submits a written request to the agency that the order be indexed. An agency shall delete from these orders identifying details to the extent required by IC 5-14-3 or other law. In each case, the justification for the deletion must be explained in writing and attached to the order.
(b) An agency may not rely on a written final order as precedent to the detriment of any person until the order has been made available for public inspection and indexed in the manner described in subsection (a). However, this subsection does not apply to any person who has actual timely knowledge of the order. The burden of proving that knowledge is on the agency.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.15.

IC 4-21.5-3-33
Records
Sec. 33. (a) An agency shall maintain an official record of each proceeding under this chapter.
(b) The agency record of the proceeding consists only of the following:
(1) Notices of all proceedings.
(2) Any prehearing order.
(3) Any motions, pleadings, briefs, petitions, requests, and intermediate rulings.
(4) Evidence received or considered.
(5) A statement of matters officially noticed.
(6) Proffers of proof and objections and rulings on them.
(7) Proposed findings, requested orders, and exceptions.
(8) The record prepared for the administrative law judge or for the ultimate authority or its designee under sections 28 through 31 of this chapter, at a hearing, and any transcript of the record considered before final disposition of the proceeding.
(9) Any final order, nonfinal order, or order on rehearing.
(10) Staff memoranda or data submitted to the administrative law judge or a person presiding in a proceeding under sections 28 through 31 of this chapter.
(11) Matters placed on the record after an ex parte communication.
(c) Except to the extent that a statute provides otherwise, the agency record described by subsection (b) constitutes the exclusive basis for agency action in proceedings under this chapter and for judicial review of a proceeding under this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-34
Informal procedures; rules; final orders
Sec. 34. (a) An agency is encouraged to develop informal procedures that are consistent with this article and make unnecessary

more elaborate proceedings under this article.
(b) An agency may adopt rules, under IC 4-22-2, setting specific procedures to facilitate informal settlement of matters. The procedures must be consistent with this article.
(c) This section does not require any person to settle a matter under the agency's informal procedures.
(d) This subsection does not apply to a proceeding before the state ethics commission (created by IC 4-2-6-2) or a proceeding concerning a regulated occupation (as defined in IC 25-1-7-1), except for a proceeding concerning a water well driller (as described in IC 25-39-3) or an out of state mobile health care entity regulated by the state department of health. When a matter is settled without the need for more elaborate proceedings under this section, the ultimate authority or its designee shall issue the order agreed to by the parties as a final order under this article.
(e) When the final order referred to in subsection (d) involves the modification of a permit issued under IC 13, the administrative law judge:
(1) shall remand the permit to the issuing agency with instructions to modify the permit in accordance with the final order; and
(2) retains jurisdiction over any appeals of the modified permit.
Only those terms of the permit that are the subject of the final order shall be modified and subject to public notice and comment.
(f) Any petition for administrative review under this chapter concerning permit modification under subsection (e) is limited to only those terms of the permit modified in accordance with the final order issued under subsection (d).
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.16; P.L.32-2011, SEC.6.

IC 4-21.5-3-35
Additional procedural rights; rules
Sec. 35. An agency may grant procedural rights to persons in addition to those conferred by this article so long as the rights conferred upon other persons by any law are not substantially prejudiced. The agency may adopt rules, under IC 4-22-2, concerning the nature and requirements of all procedures for requesting a proceeding or engaging in a proceeding, so long as the rules are not inconsistent with this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-36
Persons presiding in proceedings; violations
Sec. 36. An individual who:
(1) is serving alone or with others as an administrative law judge or as a person presiding in a proceeding under sections 28 through 31 of this chapter; and
(2) knowingly or intentionally violates section 11, 12, or 13 of this chapter; commits a Class A misdemeanor.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-37
Aiding in violation
Sec. 37. A person who:
(1) aids, induces, or causes an individual serving alone or with others as an administrative law judge or as a person presiding in a proceeding under sections 28 through 31 of this chapter to violate section 11, 12, or 13 of this chapter; and
(2) acts with the intent to:
(A) have the individual described in subdivision (1) disqualified from serving in a proceeding; or
(B) influence the individual described in subdivision (1) with respect to any issue in a proceeding;
commits a Class A misdemeanor.
As added by P.L.18-1986, SEC.1.



CHAPTER 3.5. MEDIATION

IC 4-21.5-3.5-2
Appropriateness of mediation; rules
Sec. 2. (a) For each type of administrative proceeding, the ultimate authority shall determine whether mediation is an appropriate means of alternative dispute resolution.
(b) For proceedings that an ultimate authority determines to be appropriate for mediation, the agency may adopt rules under IC 4-22-2 to implement this chapter. The rules, to the extent possible, shall not be inconsistent with Rule 2 of the Indiana Supreme Court Rules for Alternative Dispute Resolution.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-3
Agreement to mediate
Sec. 3. Before a proceeding is initiated, an agency and a person who may be the subject of an agency action may agree to use mediation to resolve a dispute.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-4
Immunity of mediator
Sec. 4. A mediator, co-mediator, or team mediator appointed and acting under this chapter has immunity in the same manner and to the same extent as a judge having jurisdiction in Indiana.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-5
Selection of proceeding for mediation; objections
Sec. 5. (a) If a proceeding is of a type that has been identified as appropriate for alternative dispute resolution under section 2 of this chapter, the administrative law judge assigned to the proceeding may, on the administrative law judge's own motion or upon motion

of any party, select the proceeding for mediation.
(b) Not more than fifteen (15) days after an order of selection for mediation, a party may object by filing a written objection specifying the grounds. The administrative law judge shall promptly consider an objection to mediation and any response to the objection and shall reconsider whether the proceeding is appropriate for mediation.
(c) In considering an order for mediation under this section, the administrative law judge shall consider:
(1) the willingness of the parties to mutually resolve their dispute;
(2) the ability of the parties to participate in the mediation process;
(3) the need for discovery and the extent to which it has been conducted; and
(4) any other factors that affect the potential for fair resolution of the dispute through the mediation process.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-6
Selection of mediator by agreement of parties
Sec. 6. (a) If a proceeding is conducted by mediation, the administrative law judge assigned to the proceeding shall within fifteen (15) days after the date of the order for mediation make available to the parties, at no cost, a mediator who is qualified under section 8 of this chapter, or the parties may elect to use, at their own cost, an outside mediator who is:
(1) qualified under section 8 of this chapter; and
(2) approved by the administrative law judge assigned to the proceeding.
(b) If a mediator is not selected by agreement or choice under subsection (a), the administrative law judge assigned to the proceeding shall designate three (3) mediators from the approved list of mediators described in subsection 7(d) and allow fifteen (15) days for alternate striking by each side. The party initiating the proceeding shall strike first. The mediator remaining after the striking process is the mediator.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-7
Application to mediate; list of approved mediators
Sec. 7. (a) A person, other than agency personnel, who wishes to serve as a mediator under this chapter shall file an application with the ultimate authority or its designee describing the type of proceeding in which the person desires to serve as a mediator and setting forth qualifications as required by section 8 of this chapter and the rules adopted under this chapter.
(b) A mediator must reapply if required by the rules.
(c) The administrative law judge assigned to a proceeding may allow mediation teams and co-mediators.
(d) The ultimate authority or its designee that uses mediation for

dispute resolution shall maintain a list of approved mediators and the types of proceedings in which each mediator is authorized to serve. A mediator may be removed from the approved list for good cause, after a hearing.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-8
Qualifications of mediator; agreement of parties on mediator
Sec. 8. (a) Except as provided in subsection (b), a person who applies to be a mediator under this chapter must be qualified as a mediator under Rule 2.5 of the Indiana Supreme Court Rules for Alternative Dispute Resolution.
(b) Subject to approval of the administrative law judge, the parties may agree on any person to serve as a mediator.
As added by P.L.16-1996, SEC.1. Amended by P.L.114-2008, SEC.1.

IC 4-21.5-3.5-9
Guidelines for mediator selection if parties do not agree
Sec. 9. If rules are adopted under section 2 of this chapter, the rules must include guidelines for selection of a mediator for the ultimate authority when there is no appropriate mediator or listed mediator available and the parties cannot agree on an unlisted mediator.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-10
Choice not to serve as mediator
Sec. 10. A person selected to serve as a mediator under this chapter may choose not to serve for any reason.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-11
Replacement of mediator
Sec. 11. At any time, a party to a proceeding may request that the administrative law judge replace the mediator of the proceeding for good cause.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-12
Effect if mediator chooses not to serve
Sec. 12. If a mediator chooses not to serve or the administrative law judge decides to replace a mediator, the mediator selection process described in this chapter shall be repeated.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-13
Mediator ineligibility
Sec. 13. A mediator may not be selected to mediate a proceeding if the mediator:
(1) has an interest in the outcome of the proceeding; (2) is related to any of the parties or attorneys in the proceeding; or
(3) is employed by any of the parties or attorneys involved in the proceeding, except that an employee of the agency involved may serve as a mediator if the employee of the agency:
(A) has not participated in the investigation or prosecution of the dispute; and
(B) does not otherwise have an interest in the outcome of the proceeding.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-14
Mediation costs
Sec. 14. (a) If the parties to a proceeding elect to use an outside mediator, the costs of mediation must be paid as agreed by the parties. If there is no agreement of the parties, the administrative law judge assigned to the proceeding shall determine the mediation costs, if necessary, and equitably divide the mediation costs among the parties.
(b) To make the determination required by subsection (a), the administrative law judge shall consider the following:
(1) The complexity of the litigation.
(2) The skill levels needed to mediate the proceeding.
(3) The ability of a party to pay.
(c) Mediation costs must be paid not more than thirty (30) days after the mediation is completed unless otherwise agreed among the mediator and the parties.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-15
Continuance of proceedings
Sec. 15. If a proceeding is selected for mediation, the administrative law judge assigned to the proceeding shall continue the proceeding until the mediation is completed.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-16
Duties of mediator
Sec. 16. A mediator for a proceeding under this chapter shall:
(1) inform the parties of the anticipated cost of mediation;
(2) advise the parties that the mediator does not represent either or both of the parties;
(3) define and describe the process of mediation to the parties;
(4) disclose the nature and extent of any relationships with the parties and any personal, financial, or other interest that may result in bias or a conflict of interest;
(5) advise each of the parties to consider independent legal advice;
(6) disclose to the parties or their attorneys any factual documentation revealed during the mediation if at the end of the

mediation process the disclosure is agreed to by both parties;
(7) inform the parties of the extent to which information obtained from and about the participants through the mediation process is not privileged and may be subject to disclosure;
(8) inform the parties that they may introduce the written mediated agreement into evidence if the agreement is signed by all parties to the dispute;
(9) advise the parties of the time, date, and location of the mediation at least ten (10) days in advance, unless a shorter period is agreed to by the parties; and
(10) advise the parties of all persons whose presence at the mediation might facilitate settlement.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-17
Individuals present at mediation
Sec. 17. (a) The parties and their attorneys, if any, must be present at any mediation session unless otherwise agreed. A mediator may allow nonparties to the dispute to be present at a mediation session if the parties agree.
(b) All parties, attorneys with settlement authority, representatives with settlement authority, and necessary individuals must be present at each mediation conference to facilitate settlement of a dispute, unless excused by the administrative law judge.
(c) Mediation sessions are not open to the public.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-18
Confidential statements; nonpublic records
Sec. 18. (a) The attorney for a party to a proceeding may submit to the mediator a confidential statement of the proceeding, not to exceed ten (10) pages, before a mediation conference. The statement submitted under this section must include the following:
(1) The legal and factual contentions of the party.
(2) The factors considered in arriving at a settlement posture.
(3) The settlement negotiations to date.
(b) A confidential statement under this section may be supplemented by exhibits or evidence that must be made available to the opposing party or the opposing party's counsel at least five (5) days before the mediation conference.
(c) A confidential statement is privileged and confidential unless an agreement by the parties to the contrary is provided to the mediator.
(d) If the mediation process does not result in settlement, any submitted confidential statement must be returned to the submitting attorney or party.
(e) Notwithstanding IC 4-21.5-4-6, the following are not public records or part of the agency record, gathered by the mediator in the course of mediation, in a proceeding:
(1) A confidential statement. (2) Exhibits.
(3) Evidence.
(4) Other information.
(5) Draft settlement documents.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-19
Mediator meetings with parties
Sec. 19. In the mediation process, the mediator may meet jointly or separately with the parties and may express an evaluation of the proceeding to one (1) or more parties or their representatives. This evaluation may be expressed in the form of settlement ranges rather than exact amounts. The mediator may share revealed settlement authority with other parties or their representatives.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-20
Termination of mediation
Sec. 20. (a) As soon after mediation as practicable, the mediator shall report to the administrative law judge that the mediation process has been completed, terminated, or extended.
(b) The mediator shall terminate mediation whenever:
(1) the mediator believes that continuation of the process would harm or prejudice one (1) or more of the parties; or
(2) the ability or willingness of any party to participate meaningfully in mediation is lacking to the extent that a reasonable agreement is unlikely.
(c) After at least two (2) mediation sessions have been completed, any party may terminate mediation. The mediator may not state the reason for termination except when the termination is due to conflict of interest or bias on the part of the mediator, in which case another mediator may be assigned to the proceeding by the administrative law judge for the proceeding.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-21
Failure to reach agreement; requirements for agreement
Sec. 21. (a) If the parties do not reach an agreement on any matter as a result of mediation, the mediator shall report the lack of an agreement without comment or recommendation to the administrative law judge assigned to the proceeding. With the consent of the parties, the mediator's report may also identify any pending motions or outstanding legal issues, discovery process, or other action by any party that, if resolved or completed, would facilitate the possibility of a settlement.
(b) An agreement as a result of mediation must be in writing and signed by the parties. The agreement must be filed with the administrative law judge assigned to the proceeding. If the agreement is complete on all issues, it must be accompanied by a joint stipulation of disposition. Upon approval of a joint stipulation of

disposition by the administrative law judge, it has the same force and effect as an agreed order approved by an administrative law judge from the agency involved.
(c) An approved joint stipulation of disposition under this chapter is considered a contract between the parties.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-22
Ability to mediate subsequent disputes
Sec. 22. A person who has served as a mediator in a proceeding may act as a mediator in subsequent disputes between the parties, and the parties may provide for a review of the agreement with the mediator on a periodic basis. However, the mediator shall decline to act in any capacity, except as a mediator, unless the subsequent association is clearly distinct from the mediation issues.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-23
Conflicts of interest
Sec. 23. A mediator is required to use an effective system to identify potential conflict of interest at the time of appointment to a proceeding as a mediator. The mediator may not subsequently act as an investigator or make any recommendations regarding the mediated proceeding. A person may not serve as an administrative law judge in a subsequent hearing of a matter in which the person served as a mediator.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-24
Rules of evidence do not apply
Sec. 24. With the exception of privileged communications, the rules of evidence do not apply to mediation, but factual information having a bearing on the question of damages should be supported by documentary evidence whenever possible.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-25
Limitation of discovery
Sec. 25. Whenever possible, parties to a proceeding are encouraged to limit discovery to the development of information necessary to facilitate the mediation process. By agreement of the parties, or as ordered by the administrative law judge, discovery may be deferred during mediation.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-26
Mediation regarded as settlement negotiation
Sec. 26. (a) Mediation shall be regarded as a settlement negotiation. Evidence of furnishing or offering or promising to accept a valuable consideration in compromising or attempting to

compromise a claim that was disputed as to either validity or amount is not admissible in a proceeding to prove liability for or invalidity of the claim or its amount.
(b) Evidence of conduct or statements made in the course of mediation is not admissible. However, this subsection does not require the exclusion of evidence otherwise discoverable merely because it is presented in the course of the mediation process. This subsection does not require exclusion when the evidence is offered for another purpose, such as bias or prejudice of a witness or negating a contention of undue delay.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-27
Confidential and privileged nature of mediation
Sec. 27. (a) A mediator is not subject to process requiring disclosure of any matter discussed during the mediation. Matters discussed during mediation are confidential and privileged.
(b) The confidentiality requirement of subsection (a) may not be waived by the parties.
(c) An objection to the obtaining of testimony or physical evidence from mediation may be made by any party or by the mediator.
As added by P.L.16-1996, SEC.1.



CHAPTER 4. SPECIAL PROCEEDINGS; EMERGENCY AND OTHER TEMPORARY ORDERS

IC 4-21.5-4-2
Procedures; orders
Sec. 2. (a) The agency shall issue the order under this chapter by one (1) of the following procedures:
(1) Except as provided in IC 25-1-9-10, without notice or an evidentiary proceeding, by any authorized individual or panel of individuals.
(2) After a hearing conducted by an administrative law judge.
(b) The resulting order must include a brief statement of the facts and the law that justifies the agency's decision to take the specific action under this chapter.
As added by P.L.18-1986, SEC.1. Amended by P.L.43-1995, SEC.1.

IC 4-21.5-4-3
Notice; effectiveness of order
Sec. 3. The agency shall give such notice as is practicable to persons who are required to comply with the order under this chapter. The order is effective when issued.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-4-4
Hearings
Sec. 4. Upon a request by a party for a hearing on an order rendered under section 2(a)(1) of this chapter, the agency shall, as quickly as is practicable, set the matter for an evidentiary hearing. An administrative law judge shall determine whether the order under this chapter should be voided, terminated, modified, stayed, or continued.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-4-5
Expiration of order; exception
Sec. 5. (a) Except as provided in subsection (c), an order issued under this chapter expires on the earliest of the following:
(1) The date set in the order.
(2) The date set by a statute other than this article.
(3) The elapse of ninety (90) days.
(b) During the pendency of any related proceedings under IC 4-21.5-3, the agency responsible for the proceeding may renew

the order for successive ninety (90) day periods unless a statute other than this article prohibits the renewal of the order.
(c) An order issued under this chapter and IC 15-17-6 does not expire.
As added by P.L.18-1986, SEC.1. Amended by P.L.26-1997, SEC.1; P.L.2-2008, SEC.16.

IC 4-21.5-4-6
Records
Sec. 6. The agency record in a proceeding under this chapter consists of any documents regarding the matter that were considered or prepared by the agency in a proceeding under section 2(a)(1) of this chapter and, if a hearing is conducted under section 2(a)(2) or 4 of this chapter, the items described in IC 4-21.5-3-33.
As added by P.L.18-1986, SEC.1.



CHAPTER 5. JUDICIAL REVIEW

IC 4-21.5-5-2
Petition; persons entitled to judicial review
Sec. 2. (a) Judicial review is initiated by filing a petition for review in the appropriate court.
(b) Only a person who qualifies under:
(1) section 3 of this chapter concerning standing;
(2) section 4 of this chapter concerning exhaustion of administrative remedies;
(3) section 5 of this chapter concerning the time for filing a petition for review;
(4) section 13 of this chapter concerning the time for filing the agency record for review; and
(5) any other statute that sets conditions for the availability of judicial review;
is entitled to review of a final agency action.
(c) A person is entitled to judicial review of a nonfinal agency action only if the person establishes both of the following:
(1) Immediate and irreparable harm.
(2) No adequate remedy exists at law. (The failure of a person to comply with the procedural requirements of this article may not be the basis for a finding of an inadequate remedy at law.)
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-3
Standing
Sec. 3. (a) The following have standing to obtain judicial review of an agency action:
(1) A person to whom the agency action is specifically directed.
(2) A person who was a party to the agency proceedings that led to the agency action.
(3) A person eligible for standing under a law applicable to the agency action.
(4) A person otherwise aggrieved or adversely affected by the agency action.
(b) A person has standing under subsection (a)(4) only if:
(1) the agency action has prejudiced or is likely to prejudice the interests of the person; (2) the person:
(A) was eligible for an initial notice of an order or proceeding under this article, was not notified of the order or proceeding in substantial compliance with this article, and did not have actual notice of the order or proceeding before the last date in the proceeding that the person could object or otherwise intervene to contest the agency action; or
(B) was qualified to intervene to contest an agency action under IC 4-21.5-3-21(a), petitioned for intervention in the proceeding, and was denied party status;
(3) the person's asserted interests are among those that the agency was required to consider when it engaged in the agency action challenged; and
(4) a judgment in favor of the person would substantially eliminate or redress the prejudice to the person caused or likely to be caused by the agency action.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.18; P.L.178-2002, SEC.1; P.L.219-2007, SEC.5.

IC 4-21.5-5-4
Exhaustion of administrative remedies; waiver of right to review
Sec. 4. (a) A person may file a petition for judicial review under this chapter only after exhausting all administrative remedies available within the agency whose action is being challenged and within any other agency authorized to exercise administrative review.
(b) A person who:
(1) fails to timely object to an order or timely petition for review of an order within the period prescribed by this article; or
(2) is in default under this article;
has waived the person's right to judicial review under this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-5
Time for filing
Sec. 5. Except as otherwise provided, a petition for review is timely only if it is filed within thirty (30) days after the date that notice of the agency action that is the subject of the petition for judicial review was served.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-6
Venue
Sec. 6. (a) Venue is in the judicial district where:
(1) the petitioner resides or maintains a principal place of business;
(2) the agency action is to be carried out or enforced; or
(3) the principal office of the agency taking the agency action is located.
(b) If more than one (1) person may be aggrieved by the agency

action, only one (1) proceeding for review may be had, and the court in which a petition for review is first properly filed has jurisdiction.
(c) The rules of procedure governing civil actions in the courts govern pleadings and requests under this chapter for a change of judge or change of venue to another judicial district described in subsection (a).
(d) Each person who was a party to the proceeding before the agency is a party to the petition for review.
As added by P.L.18-1986, SEC.1. Amended by P.L.198-2001, SEC.3; P.L.219-2007, SEC.6.

IC 4-21.5-5-7
Petition; filing; contents
Sec. 7. (a) A petition for review must be filed with the clerk of the court.
(b) A petition for review must be verified and set forth the following:
(1) The name and mailing address of the petitioner.
(2) The name and mailing address of the agency whose action is at issue.
(3) Identification of the agency action at issue, together with a copy, summary, or brief description of the agency action.
(4) Identification of persons who were parties in any proceedings that led to the agency action.
(5) Specific facts to demonstrate that the petitioner is entitled to obtain judicial review under section 2 of this chapter.
(6) Specific facts to demonstrate that the petitioner has been prejudiced by one (1) or more of the grounds described in section 14 of this chapter.
(7) A request for relief, specifying the type and extent of relief requested.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.19.

IC 4-21.5-5-8
Service; rules of procedure
Sec. 8. (a) A petitioner for judicial review shall serve a copy of the petition upon:
(1) the ultimate authority issuing the order;
(2) the ultimate authority for each other agency exercising administrative review of the order;
(3) the attorney general; and
(4) each party to the proceeding before an agency;
in the manner provided by the rules of procedure governing civil actions in the courts. If the ultimate authority consists of more than one (1) individual, service on the ultimate authority must be made to the secretary or chairperson of the ultimate authority.
(b) The petitioner shall use means provided by the rules of procedure governing civil actions in the courts to give notice of the petition for review to all other parties in any proceedings that led to the agency action. As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-9
Stay of order pending court decision
Sec. 9. (a) If a petition for judicial review concerns a matter other than an assessment or determination of tax due or claimed to be due the state, and the law concerning the agency whose order is being reviewed does not preclude a stay of the order by the court, the person seeking the review may seek, by filing a verified petition, an order of the court staying the action of the agency pending decision by the court. The court may enter an order staying the agency order pending a final determination if:
(1) the court finds that the petition for review and the petition for a stay order show a reasonable probability that the order or determination appealed from is invalid or illegal; and
(2) a bond is filed that is conditioned upon the due prosecution of the proceeding for review and that the petitioner will pay all court costs and abide by the order of the agency if it is not set aside. The bond must be in the amount and with the surety approved by the court. However, the amount of the bond must be at least five hundred dollars ($500).
(b) If a petition for review concerns a revocation or suspension of a license and the law governing the agency permits a staying of the action of the agency by court order pending judicial review, any stay ordered under subsection (a) is effective during the period of the review and any appeal from the review and until the review is finally determined, unless otherwise ordered by the court granting the stay. If the stay is granted as provided in this section and the determination of the agency is approved on final determination, the revocation or suspension of the license immediately becomes effective.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.20.

IC 4-21.5-5-10
Issues not raised before agency
Sec. 10. A person may obtain judicial review of an issue that was not raised before the agency, only to the extent that:
(1) the issue concerns whether a person who was required to be notified by this article of the commencement of a proceeding was notified in substantial compliance with this article; or
(2) the interests of justice would be served by judicial resolution of an issue arising from a change in controlling law occurring after the agency action.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.21.

IC 4-21.5-5-11
Fact issues confined to record
Sec. 11. Judicial review of disputed issues of fact must be confined to the agency record for the agency action supplemented by additional evidence taken under section 12 of this chapter. The court may not try the cause de novo or substitute its judgment for that of

the agency.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-12
Evidence; remand to agency for further factfinding
Sec. 12. (a) The court may receive evidence, in addition to that contained in the agency record for judicial review, only if it relates to the validity of the agency action at the time it was taken and is needed to decide disputed issues regarding one (1) or both of the following:
(1) Improper constitution as a decision-making body or grounds for disqualification of those taking the agency action.
(2) Unlawfulness of procedure or of decision-making process.
This subsection applies only if the additional evidence could not, by due diligence, have been discovered and raised in the administrative proceeding giving rise to a proceeding for judicial review.
(b) The court may remand a matter to the agency before final disposition of a petition for review with directions that the agency conduct further factfinding or that the agency prepare an adequate record, if:
(1) the agency failed to prepare or preserve an adequate record;
(2) the agency improperly excluded or omitted evidence from the record; or
(3) a relevant law changed after the agency action and the court determines that the new provision of law may control the outcome.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-13
Transmittal of agency record; costs; corrections or additions
Sec. 13. (a) Within thirty (30) days after the filing of the petition, or within further time allowed by the court or by other law, the petitioner shall transmit to the court the original or a certified copy of the agency record for judicial review of the agency action, consisting of:
(1) any agency documents expressing the agency action;
(2) other documents identified by the agency as having been considered by it before its action and used as a basis for its action; and
(3) any other material described in this article as the agency record for the type of agency action at issue, subject to this section.
(b) An extension of time in which to file the record shall be granted by the court for good cause shown. Inability to obtain the record from the responsible agency within the time permitted by this section is good cause. Failure to file the record within the time permitted by this subsection, including any extension period ordered by the court, is cause for dismissal of the petition for review by the court, on its own motion, or on petition of any party of record to the proceeding. (c) Upon a written request by the petitioner, the agency taking the action being reviewed shall prepare the agency record for the petitioner. If part of the record has been preserved without a transcript, the agency shall prepare a transcript for inclusion in the record transmitted to the court, except for portions that the parties to the judicial review proceeding stipulate to omit in accordance with subsection (e).
(d) Notwithstanding IC 5-14-3-8, the agency shall charge the petitioner with the reasonable cost of preparing any necessary copies and transcripts for transmittal to the court, unless a person files with the court, under oath and in writing, the statement described by IC 33-37-3-2.
(e) By stipulation of all parties to the review proceedings, the record may be shortened, summarized, or organized.
(f) The court may tax the cost of preparing transcripts and copies for the record:
(1) against a party to the judicial review proceeding who unreasonably refuses to stipulate to shorten, summarize, or organize the record; or
(2) in accordance with the rules governing civil actions in the courts or other law.
(g) Additions to the record concerning evidence received under section 12 of this chapter must be made as ordered by the court. The court may require or permit subsequent corrections or additions to the record.
As added by P.L.18-1986, SEC.1. Amended by P.L.11-1987, SEC.6; P.L.3-1989, SEC.24; P.L.98-2004, SEC.47.

IC 4-21.5-5-14
Burden of proof; standards of review
Sec. 14. (a) The burden of demonstrating the invalidity of agency action is on the party to the judicial review proceeding asserting invalidity.
(b) The validity of agency action shall be determined in accordance with the standards of review provided in this section, as applied to the agency action at the time it was taken.
(c) The court shall make findings of fact on each material issue on which the court's decision is based.
(d) The court shall grant relief under section 15 of this chapter only if it determines that a person seeking judicial relief has been prejudiced by an agency action that is:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(2) contrary to constitutional right, power, privilege, or immunity;
(3) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;
(4) without observance of procedure required by law; or
(5) unsupported by substantial evidence.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.22.
IC 4-21.5-5-15
Disposition
Sec. 15. If the court finds that a person has been prejudiced under section 14 of this chapter, the court may set aside an agency action and:
(1) remand the case to the agency for further proceedings; or
(2) compel agency action that has been unreasonably delayed or unlawfully withheld.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.23.

IC 4-21.5-5-16
Decisions on petitions; appeal
Sec. 16. Decisions on petitions for review of agency action are appealable in accordance with the rules governing civil appeals from the courts.
As added by P.L.18-1986, SEC.1.



CHAPTER 6. CIVIL ENFORCEMENT

IC 4-21.5-6-2
Enforcement of subpoenas, discovery orders, and protective orders
Sec. 2. (a) This section applies only to the enforcement of a subpoena, discovery order, or protective order issued by an agency under this article.
(b) Any party to a proceeding before an agency who has obtained an order from an administrative law judge may apply for a court order in a circuit or superior court to enforce the subpoena or order issued by an agency by a verified petition for civil enforcement. Notice of an application under this section shall be given:
(1) to the administrative law judge issuing the order;
(2) to the attorney general; and
(3) to each party to the proceeding before the agency;
by personal service or by the United States mail at the time the application is filed.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.24.

IC 4-21.5-6-3
Civil actions
Sec. 3. (a) This section does not apply to the enforcement of a subpoena, discovery order, or protective order issued by an agency under this article.
(b) Nothing in this chapter limits or precludes civil action under IC 13-30-1.
(c) Any party to a proceeding concerning an agency's order may file a petition for civil enforcement of that order.
(d) The action may not be commenced under this section if:
(1) less than sixty (60) days has elapsed since the petitioner gave notice of the alleged violation and of the petitioner's intent to seek civil enforcement to the head of the agency concerned, to the attorney general, and to each alleged violator against whom the petitioner seeks civil enforcement;
(2) the agency has filed and is diligently prosecuting a petition for civil enforcement of the same order against the same

defendant; or
(3) a petition for review of the same order has been filed and is pending in court.
(e) The petition under this section must name as defendants each alleged violator against whom the petitioner seeks civil enforcement.
(f) The agency whose order is sought to be enforced is not a party to an action under this section unless the agency moves to intervene. The court shall grant an agency's motion to intervene and shall allow the agency to intervene as a plaintiff or defendant.
(g) The agency whose order is sought to be enforced under this section may move to dismiss on the grounds that the petition fails to qualify under this section or that enforcement would be contrary to the policy of the agency. The court shall grant the motion to dismiss unless the petitioner demonstrates that:
(1) the petition qualifies under this section; and
(2) the agency's failure to enforce its order is based on an exercise of discretion that is improper on one (1) or more of the grounds provided in IC 4-21.5-5-14.
(h) Except to the extent expressly authorized by law, a petition for civil enforcement filed under this section may not request, and the court may not grant, any monetary payment apart from taxable costs.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.25; P.L.1-1996, SEC.26.

IC 4-21.5-6-4
Naming violators required
Sec. 4. A petition for civil enforcement must name as defendants each alleged violator against whom the party seeks to obtain civil enforcement.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-6-5
Venue
Sec. 5. Venue is determined in accordance with the rules governing civil actions in the courts.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-6-6
Relief granted
Sec. 6. Upon a showing that a person has violated an order issued under this article, the court may grant:
(1) an injunction requested by any petitioner without bond;
(2) a restraining order or any appropriate relief other than an injunction requested by a petitioner under section 1 of this chapter without bond;
(3) a subpoena, discovery order, or protective order requested under section 2 of this chapter without a bond; or
(4) a restraining order or any appropriate relief other than an injunction requested by a petitioner under section 3 of this chapter with the bond specified by the court. As added by P.L.18-1986, SEC.1.

IC 4-21.5-6-7
Appeal
Sec. 7. Decisions on petitions for civil enforcement are appealable in accordance with the rules governing civil appeals from the courts.
As added by P.L.18-1986, SEC.1.



CHAPTER 7. ENVIRONMENTAL ADJUDICATION

IC 4-21.5-7-2
"Office" defined
Sec. 2. As used in this chapter, "office" refers to the office of environmental adjudication established by section 3 of this chapter.
As added by P.L.41-1995, SEC.2.

IC 4-21.5-7-3 Version a
Office of environmental adjudication; duties
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. (a) The office of environmental adjudication is established to review, under this article, agency actions of the department of environmental management, actions of a board described in IC 13-14-9-1, and challenges to rulemaking actions by a board described in IC 13-14-9-1 made pursuant to IC 4-22-2-44 or IC 4-22-2-45.
(b) The office of environmental adjudication shall:
(1) conduct adjudicatory hearings required to implement:
(A) air pollution control laws (as defined in IC 13-11-2-6), water pollution control laws (as defined in IC 13-11-2-261), environmental management laws (as defined in IC 13-11-2-71), and IC 13-19;
(B) rules of:
(i) the air pollution control board;
(ii) the water pollution control board;
(iii) the solid waste management board; and
(iv) the financial assurance board; and
(C) agency action of the department of environmental management; and
(2) notify a board referred to in subdivision (1)(B) of a final order of the office of environmental adjudication that interprets:
(A) a rule of the board; or
(B) a statute under which a rule of the board is authorized.
As added by P.L.41-1995, SEC.2. Amended by P.L.1-1996, SEC.27; P.L.240-2003, SEC.1; P.L.99-2005, SEC.1.

IC 4-21.5-7-3 Version b
Office of environmental adjudication; duties
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013. Sec. 3. (a) The office of environmental adjudication is established to review, under this article, agency actions of the department of environmental management, actions of a board described in IC 13-14-9-1, and challenges to rulemaking actions by a board described in IC 13-14-9-1 made pursuant to IC 4-22-2-44 or IC 4-22-2-45.
(b) The office of environmental adjudication shall:
(1) conduct adjudicatory hearings required to implement:
(A) air pollution control laws (as defined in IC 13-11-2-6), water pollution control laws (as defined in IC 13-11-2-261), environmental management laws (as defined in IC 13-11-2-71), and IC 13-19;
(B) rules of the board (as defined in IC 13-13-8-1) and the financial assurance board; and
(C) agency action of the department of environmental management; and
(2) notify a board referred to in subdivision (1)(B) of a final order of the office of environmental adjudication that interprets:
(A) a rule of the board; or
(B) a statute under which a rule of the board is authorized.
As added by P.L.41-1995, SEC.2. Amended by P.L.1-1996, SEC.27; P.L.240-2003, SEC.1; P.L.99-2005, SEC.1; P.L.133-2012, SEC.6.

IC 4-21.5-7-4
Employees
Sec. 4. The office consists of the following employees:
(1) A director appointed by the governor who may serve as an environmental law judge.
(2) Environmental law judges, employed by the director.
(3) Any other staff, employed by the director, that are necessary to carry out the functions of the office.
(b) In the event of a vacancy, the governor shall appoint the director based upon recommendations by a four member (4) panel. Not more than two (2) members of the panel may be affiliated with the same political party. The panel shall consist of:
(1) one (1) person, who shall serve as the chair of the panel, appointed by the chief justice of the supreme court of Indiana;
(2) one (1) person appointed by the governor;
(3) one (1) person appointed by the speaker of the house of representatives;
(4) one (1) person appointed by the president pro tempore of the senate;
The panel shall nominate three (3) candidates for each vacancy and certify them to the governor as promptly as possible, but not later than sixty (60) days from the date a vacancy occurs. Not later than thirty (30) days after receipt of the panel's list of three (3) candidates, the governor may select one (1) candidate from the panel's list, or the governor may request that the panel nominate three (3) additional candidates. The panel shall meet whenever there is a vacancy in the director position. As added by P.L.41-1995, SEC.2.

IC 4-21.5-7-5
Decisions reviewed by law judge
Sec. 5. (a) Except as provided in IC 14-10-2-2.5, an environmental law judge is the ultimate authority under this article for reviews of agency actions of the department of environmental management, actions of a board described in IC 13-14-9-1, and challenges to rulemaking actions by a board described in IC 13-14-9-1 made pursuant to IC 4-22-2-44 or IC 4-22-2-45.
(b) An environmental law judge under this chapter has the same authority and responsibilities as an administrative law judge.
As added by P.L.41-1995, SEC.2. Amended by P.L.99-2005, SEC.2; P.L.84-2008, SEC.1; P.L.32-2011, SEC.7.

IC 4-21.5-7-5.5
Consolidated proceedings
Sec. 5.5. A proceeding that is subject to the jurisdiction of both the office and the natural resources commission's division of hearings established under IC 14-10-2-2 may be consolidated under IC 14-10-2-2.5.
As added by P.L.84-2008, SEC.2.

IC 4-21.5-7-6
Qualifications of law judge and director; appointment of special judge
Sec. 6. (a) An environmental law judge hired after July 1, 1995, and the director must:
(1) be attorneys admitted to the bar of Indiana;
(2) have at least five (5) years of experience practicing administrative or environmental law in Indiana;
(3) be independent of the department of environmental management; and
(4) be subject to all provisions applicable to an administrative law judge under this article.
(b) The director may appoint a special environmental law judge. The special environmental law judge must meet the requirements of subsection (a).
As added by P.L.41-1995, SEC.2. Amended by P.L.99-2005, SEC.3; P.L.100-2012, SEC.5.

IC 4-21.5-7-7
Powers of office
Sec. 7. The office may:
(1) adopt forms; and
(2) establish procedural rules IC 4-22-2;
consistent with this article.
As added by P.L.41-1995, SEC.2.

IC 4-21.5-7-8 Proposed budget; payment of expenses
Sec. 8. (a) The director shall prepare the proposed budget for the office.
(b) The expenses of the office shall be paid from money allotted to the office of environmental adjudication to maintain the office.
As added by P.L.41-1995, SEC.2. Amended by P.L.25-1997, SEC.2.

IC 4-21.5-7-9
Receipt and acceptance of gifts
Sec. 9. The office, on behalf of the state, may accept and receive from any source gifts and other funds that are made available to the state for the purposes of this chapter.
As added by P.L.25-1997, SEC.3.






ARTICLE 22. ADMINISTRATIVE RULES AND PROCEDURES

CHAPTER 1. REPEALED



CHAPTER 2. ADOPTION OF ADMINISTRATIVE RULES

IC 4-22-2-0.3
Legalization of certain rules adopted without approval of fire prevention and building safety commission
Sec. 0.3. The adoption of any rule by a state agency without the approval of the fire prevention and building safety commission before July 1, 1987, is legalized and validated.
As added by P.L.220-2011, SEC.45.

IC 4-22-2-0.5
Effect to be given to provisions of P.L.229-2011; publication
Sec. 0.5. The general assembly recognizes that the general assembly has enacted more than one (1) act in the 2011 legislative session amending IC 4-22-2-37.1, including P.L.11-2011, P.L.42-2011, P.L.119-2011, and P.L.175-2011. The general assembly has incorporated the changes made in those acts into the version of IC 4-22-2-37.1 amended by P.L.229-2011. It is the intent of the general assembly that to the extent there is a conflict between the version of IC 4-22-2-37.1 enacted in P.L.229-2011 and an amendment made to IC 4-22-2-37.1 by any other act, the version of IC 4-22-2-37.1 amended by P.L.229-2011 be given effect. The publisher is directed to publish only the version of IC 4-22-2-37.1 enacted in P.L.229-2011 in the Indiana Code.
As added by P.L.63-2012, SEC.4.

IC 4-22-2-1
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-2
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-3
Definitions
Sec. 3. (a) "Agency" means any officer, board, commission, department, division, bureau, committee, or other governmental

entity exercising any of the executive (including the administrative) powers of state government. The term does not include the judicial or legislative departments of state government or a political subdivision as defined in IC 36-1-2-13.
(b) "Rule" means the whole or any part of an agency statement of general applicability that:
(1) has or is designed to have the effect of law; and
(2) implements, interprets, or prescribes:
(A) law or policy; or
(B) the organization, procedure, or practice requirements of an agency.
(c) "Rulemaking action" means the process of formulating or adopting a rule. The term does not include an agency action.
(d) "Agency action" has the meaning set forth in IC 4-21.5-1-4.
(e) "Person" means an individual, corporation, limited liability company, partnership, unincorporated association, or governmental entity.
(f) "Publisher" refers to the publisher of the Indiana Register and Indiana Administrative Code, which is the legislative council, or the legislative services agency operating under the direction of the council.
(g) The definitions in this section apply throughout this article.
(Formerly: Acts 1945, c.120, s.3; Acts 1967, c.183, s.1.) As amended by Acts 1977, P.L.38, SEC.2; Acts 1978, P.L.17, SEC.1; Acts 1979, P.L.25, SEC.1; Acts 1980, P.L.74, SEC.6; Acts 1982, P.L.27, SEC.1; P.L.31-1985, SEC.1; P.L.7-1987, SEC.5; P.L.8-1993, SEC.28.

IC 4-22-2-4
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-4.5
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-5
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-5.3
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-5.5
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-6
Repealed
(Repealed by P.L.31-1985, SEC.50.)
IC 4-22-2-7
Repealed
(Repealed by Acts 1977, P.L.38, SEC.8.)

IC 4-22-2-7.1
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-8
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-9
Repealed
(Repealed by Acts 1977, P.L.38, SEC.8.)

IC 4-22-2-10
Repealed
(Repealed by Acts 1977, P.L.38, SEC.8.)

IC 4-22-2-11
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-12
Repealed
(Repealed by P.L.31-1985, SEC.50.)

IC 4-22-2-13
Application of chapter
Sec. 13. (a) Subject to subsections (b), (c), and (d), this chapter applies to the addition, amendment, or repeal of a rule in every rulemaking action.
(b) This chapter does not apply to the following agencies:
(1) Any military officer or board.
(2) Any state educational institution.
(c) This chapter does not apply to a rulemaking action that results in any of the following rules:
(1) A resolution or directive of any agency that relates solely to internal policy, internal agency organization, or internal procedure and does not have the effect of law.
(2) A restriction or traffic control determination of a purely local nature that:
(A) is ordered by the commissioner of the Indiana department of transportation;
(B) is adopted under IC 9-20-1-3(d), IC 9-21-4-7, or IC 9-20-7; and
(C) applies only to one (1) or more particularly described intersections, highway portions, bridge causeways, or

viaduct areas.
(3) A rule adopted by the secretary of state under IC 26-1-9.1-526.
(4) An executive order or proclamation issued by the governor.
(d) Except as specifically set forth in IC 13-14-9, sections 24, 26, 27, and 29 of this chapter do not apply to rulemaking actions under IC 13-14-9.
As added by P.L.31-1985, SEC.2. Amended by P.L.18-1990, SEC.8; P.L.2-1991, SEC.21; P.L.34-1993, SEC.1; P.L.44-1995, SEC.1; P.L.1-1996, SEC.28; P.L.57-2000, SEC.1; P.L.2-2007, SEC.52.

IC 4-22-2-14
Procedural rights and duties
Sec. 14. This chapter creates only procedural rights and imposes only procedural duties. These procedural rights and duties are in addition to those created and imposed by other law.
As added by P.L.31-1985, SEC.3.

IC 4-22-2-15
Delegation of rulemaking actions
Sec. 15. Any rulemaking action that this chapter allows or requires an agency to perform, other than final adoption of a rule under section 29 or 37.1 of this chapter, may be performed by the individual or group of individuals with the statutory authority to adopt rules for the agency, a member of the agency's staff, or another agent of the agency. Final adoption of a rule under section 29 or 37.1 of this chapter, including readoption of a rule that is subject to sections 24 through 36 or to section 37.1 of this chapter and recalled for further consideration under section 40 of this chapter, may be performed only by the individual or group of individuals with the statutory authority to adopt rules for the agency.
As added by P.L.31-1985, SEC.4. Amended by P.L.1-1991, SEC.15.

IC 4-22-2-16
"Governing body", "public agency", and "official action" defined
Sec. 16. For the purposes of this section, "governing body", "public agency", and "official action" have the meanings set forth in IC 5-14-1.5. When a governing body of a public agency performs an official action under this chapter, the agency shall comply with IC 5-14-1.5 (the Open Door Law).
As added by P.L.31-1985, SEC.5.

IC 4-22-2-17
Public access to rules and proposed rules
Sec. 17. (a) IC 5-14-3 applies to the text of a rule that an agency intends to adopt from the earlier of the date that the agency takes any action under section 24 of this chapter, otherwise notifies the public of its intent to adopt a rule under any statute, or adopts the rule.
(b) IC 5-14-3 applies both to a rule and to the full text of a matter directly or indirectly incorporated by reference into the rule. As added by P.L.31-1985, SEC.6.

IC 4-22-2-18
Joint rules
Sec. 18. (a) If more than one (1) agency is required by statute to adopt the same rule, the agencies may publish a joint notice of a public hearing and conduct a joint public hearing. However, each agency shall separately draft and adopt a rule that covers the same subject matter.
(b) If an agency is authorized to adopt a rule and one (1) or more agencies are required to approve the rule, only the agency that is authorized to adopt the rule is required to comply with this chapter.
As added by P.L.31-1985, SEC.7.

IC 4-22-2-19
Action preceding effectiveness of authorizing statute
Sec. 19. (a) Except as provided in section 23.1 of this chapter, this section does not apply to the adoption of rules:
(1) required to receive or maintain:
(A) delegation;
(B) primacy; or
(C) approval;
for state implementation or operation of a program established under federal law;
(2) that amend an existing rule;
(3) required or authorized by statutes enacted before June 30, 1995; or
(4) required or authorized by statutes enacted before June 30, 1995, and recodified in the same or similar form after June 29, 1995, in response to a program of statutory recodification conducted by the code revision commission.
(b) If an agency will have statutory authority to adopt a rule at the time that the rule becomes effective, the agency may conduct any part of its rulemaking action before the statute authorizing the rule becomes effective.
(c) However, an agency shall:
(1) begin the rulemaking process not later than sixty (60) days after the effective date of the statute that authorizes the rule; or
(2) if an agency cannot comply with subdivision (1), provide:
(A) written notification to the administrative rules oversight committee; and
(B) electronic notice to the publisher;
stating the reasons for the agency's noncompliance.
(d) If an agency notifies the administrative rules oversight committee concerning a rule in compliance with subsection (c)(2) failure to adopt the rule within the time specified in subsection (c)(1) does not invalidate the rule.
As added by P.L.31-1985, SEC.8. Amended by P.L.44-1995, SEC.2; P.L.215-2005, SEC.1; P.L.123-2006, SEC.2.
IC 4-22-2-19.1
Retroactive changes affecting taxpayer liability
Sec. 19.1. A state agency may not retroactively apply a change in the agency's interpretation of a statute, regulation, or one of the agency's information bulletins, if that change increases a taxpayer's liability for a state tax or a property tax.
As added by P.L.17-1996, SEC.1.

IC 4-22-2-19.5
Standards for rules
Sec. 19.5. (a) To the extent possible, a rule adopted under this article or under IC 13-14-9.5 shall comply with the following:
(1) Minimize the expenses to:
(A) regulated entities that are required to comply with the rule;
(B) persons who pay taxes or pay fees for government services affected by the rule; and
(C) consumers of products and services of regulated entities affected by the rule.
(2) Achieve the regulatory goal in the least restrictive manner.
(3) Avoid duplicating standards found in state or federal laws.
(4) Be written for ease of comprehension.
(5) Have practicable enforcement.
(b) Subsection (a) does not apply to a rule that must be adopted in a certain form to comply with federal law.
As added by P.L.17-1996, SEC.2.

IC 4-22-2-19.7
Agency rules; public comment
Sec. 19.7. An agency, to the extent feasible and permitted by law, shall afford the public a meaningful opportunity to comment on proposed rules through the agency's Internet web site. An agency shall consider providing a comment period that exceeds the minimum required by law.
As added by P.L.152-2012, SEC.5.

IC 4-22-2-20
Submission of rules; form
Sec. 20. (a) Whenever an agency submits a rule to the publisher, the attorney general, or the governor under this chapter, the agency shall submit the rule in the form of a written document that:
(1) is clear, concise, and easy to interpret and to apply; and
(2) uses the format, numbering system, standards, and techniques established under section 42 of this chapter.
(b) After June 30, 2006, all documents submitted to the publisher under this chapter must be submitted electronically in the format specified by the publisher.
As added by P.L.31-1985, SEC.9. Amended by P.L.215-2005, SEC.2; P.L.123-2006, SEC.3.
IC 4-22-2-21
Incorporation by reference
Sec. 21. (a) If incorporation of the text in full would be cumbersome, expensive, or otherwise inexpedient, an agency may incorporate by reference into a rule part or all of any of the following matters:
(1) A federal or state statute, rule, or regulation.
(2) A code, manual, or other standard adopted by an agent of the United States, a state, or a nationally recognized organization or association.
(3) A manual of the department of local government finance adopted in a rule described in IC 6-1.1-31-9.
(b) Each matter incorporated by reference under subsection (a) must be fully and exactly described.
(c) An agency may refer to a matter that is directly or indirectly referred to in a primary matter by fully and exactly describing the primary matter.
(d) Whenever an agency submits a rule to the attorney general, the governor, or the publisher under this chapter, the agency shall also submit a copy of the full text of each matter incorporated by reference under subsection (a) into the rule, other than the following:
(1) An Indiana statute or rule.
(2) A form or instructions for a form numbered by the commission on public records under IC 5-15-5.1-6.
(3) The source of a statement that is quoted or paraphrased in full in the rule.
(4) Any matter that has been previously filed with the:
(A) secretary of state before July 1, 2006; or
(B) publisher after June 30, 2006.
(5) Any matter referred to in subsection (c) as a matter that is directly or indirectly referred to in a primary matter.
(e) An agency may comply with subsection (d) by submitting a paper or an electronic copy of the full text of the matter incorporated by reference.
As added by P.L.31-1985, SEC.10. Amended by P.L.34-1993, SEC.2; P.L.6-1997, SEC.4; P.L.90-2002, SEC.9; P.L.28-2004, SEC.43; P.L.123-2006, SEC.4.

IC 4-22-2-22
Attorney general as legal advisor
Sec. 22. The attorney general is the legal advisor to all agencies in the drafting and preparation of rules.
As added by P.L.31-1985, SEC.11.

IC 4-22-2-22.5
Agency rulemaking docket
Sec. 22.5. (a) This section applies to a rule that an agency intends to adopt under sections 24 through 36 of this chapter.
(b) Each agency shall maintain a current rulemaking docket that is indexed. (c) A current rulemaking docket must list each pending rulemaking proceeding. The docket must state or contain:
(1) the subject matter of the proposed rule;
(2) notices related to the proposed rule;
(3) how comments may be made;
(4) the time within which comments may be made;
(5) where comments may be inspected;
(6) requests for a public hearing;
(7) appropriate information about a public hearing, if any, including the names of the persons making the request;
(8) a description of relevant scientific and technical findings related to the proposed rule; and
(9) the timetable for action.
(d) The agency shall maintain the rulemaking docket on the agency's Internet web site. The information must be in an open format that can be easily searched and downloaded. Access to the docket shall, to the extent feasible and permitted by law, provide an opportunity for public comment on the pertinent parts of the rulemaking docket, including relevant scientific and technical findings. Upon request, the agency shall provide a written rulemaking docket.
As added by P.L.152-2012, SEC.6.

IC 4-22-2-23
Notice of intent to adopt rule; solicitation of comments; response
Sec. 23. (a) This section does not apply to rules adopted under IC 4-22-2-37.1.
(b) At least twenty-eight (28) days before an agency notifies the public of the agency's intention to adopt a rule under section 24 of this chapter, the agency shall notify the public of its intention to adopt a rule by publishing a notice of intent to adopt a rule in the Indiana Register. The publication notice must include an overview of the intent and scope of the proposed rule and the statutory authority for the rule.
(c) The requirement to publish a notice of intent to adopt a rule under subsection (b) does not apply to rulemaking under IC 13-14-9.
(d) In addition to the procedures required by this article, an agency may solicit comments from the public on the need for a rule, the drafting of a rule, or any other subject related to a rulemaking action, including members of the public who are likely to be affected because they are the subject of the potential rulemaking or are likely to benefit from the potential rulemaking. The procedures that the agency may use include the holding of conferences and the inviting of written suggestions, facts, arguments, or views.
(e) The agency shall prepare a written response that contains a summary of the comments received during any part of the rulemaking process. The written response is a public document. The agency shall make the written response available to interested parties upon request.
As added by P.L.31-1985, SEC.12. Amended by P.L.44-1995, SEC.3;

P.L.1-1996, SEC.29; P.L.215-2005, SEC.3; P.L.152-2012, SEC.7.

IC 4-22-2-23.1
Solicitation of comments
Sec. 23.1. (a) This section and section 19(b) of this chapter do not apply to rules adopted under IC 4-22-2-37.1.
(b) Before or after an agency notifies the public of its intention to adopt a rule under section 24 of this chapter, the agency may solicit comments from all or any segment of the public on the need for a rule, the drafting of a rule, or any other subject related to a rulemaking action. The procedures that the agency may use include the holding of conferences and the inviting of written suggestions, facts, arguments, or views. An agency's failure to consider comments received under this section does not invalidate a rule subsequently adopted.
As added by P.L.44-1995, SEC.4. Amended by P.L.123-2006, SEC.5.

IC 4-22-2-24
Notice of public hearing; publication of rule's text; statement justifying requirements and costs
Sec. 24. (a) An agency shall notify the public of its intention to adopt a rule by complying with the publication requirements in subsections (b) and (c).
(b) The agency shall cause a notice of a public hearing to be published once in one (1) newspaper of general circulation in Marion County, Indiana. To publish the newspaper notice, the agency shall directly contract with the newspaper. An agency may not contract for the publication of a notice under this chapter until the agency has received a written or an electronic authorization to proceed from the publisher under subsection (g).
(c) The agency shall cause a notice of public hearing and the full text of the agency's proposed rule (excluding the full text of a matter incorporated by reference under section 21 of this chapter) to be published once in the Indiana Register. To publish the notice and proposed rule in the Indiana Register, the agency shall submit the text to the publisher in accordance with subsection (g). The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the number of copies of the rule and other documents to be submitted under this subsection.
(d) The agency shall include the following in the notice required by subsections (b) and (c):
(1) A statement of the date, time, and place at which the public hearing required by section 26 of this chapter will be convened.
(2) A general description of the subject matter of the proposed rule.
(3) In a notice published after June 30, 2005, a statement justifying any requirement or cost that is:
(A) imposed on a regulated entity under the rule; and
(B) not expressly required by: (i) the statute authorizing the agency to adopt the rule; or
(ii) any other state or federal law.
The statement required under this subdivision must include a reference to any data, studies, or analyses relied upon by the agency in determining that the imposition of the requirement or cost is necessary.
(4) an explanation that:
(A) the proposed rule; and
(B) any data, studies, or analysis referenced in a statement under subdivision (3);
may be inspected and copied at the office of the agency.
However, inadequacy or insufficiency of the subject matter description under subdivision (2) or a statement of justification under subdivision (3) in a notice does not invalidate a rulemaking action.
(e) Although the agency may comply with the publication requirements in this section on different days, the agency must comply with all of the publication requirements in this section at least twenty-one (21) days before the public hearing required by section 26 of this chapter is convened.
(f) This section does not apply to the solicitation of comments under section 23 of this chapter.
(g) The publisher shall review materials submitted under this section and determine the date that the publisher intends to include the material in the Indiana Register. After:
(1) establishing the intended publication date; and
(2) receiving the public hearing information specified in subsection (d) from the agency;
the publisher shall provide a written or an electronic mail authorization to proceed to the agency.
As added by P.L.31-1985, SEC.13. Amended by P.L.188-2005, SEC.1; P.L.215-2005, SEC.4; P.L.239-2005, SEC.1; P.L.1-2006, SEC.71.

IC 4-22-2-25
Limitations
Sec. 25. (a) An agency has one (1) year from the date that it publishes a notice of intent to adopt a rule in the Indiana Register under section 23 of this chapter to comply with sections 26 through 33 of this chapter and obtain the approval or deemed approval of the governor. If an agency determines that a rule cannot be adopted within one (1) year after the publication of the notice of intent to adopt a rule under section 23 of this chapter, the agency shall, before the two hundred fiftieth day following the publication of the notice of intent to adopt a rule under section 23 of this chapter:
(1) notify the chairperson of the administrative oversight committee in writing of the:
(A) reasons why the rule was not adopted and the expected date the rule will be completed; and
(B) expected date the rule will be approved or deemed approved by the governor or withdrawn under section 41 of

this chapter; and
(2) provide an electronic copy of the notice required under this subsection to the publisher.
(b) If a rule is not approved before the later of:
(1) one (1) year after the agency publishes notice of intent to adopt the rule under section 23 of this chapter; or
(2) the expected date contained in a notice concerning the rule that is provided to the administrative rules oversight committee under subsection (a)(2);
a later approval or deemed approval is ineffective, and the rule may become effective only through another rulemaking action initiated under this chapter.
As added by P.L.31-1985, SEC.14. Amended by P.L.44-1995, SEC.5; P.L.123-2006, SEC.6.

IC 4-22-2-26
Public hearings
Sec. 26. (a) After the notices and the text of an agency's proposed rule are published under section 24 of this chapter, the agency shall conduct a public hearing on the proposed rule.
(b) The agency shall convene the public hearing on the date and at the time and place stated in its notices.
(c) The agency may conduct the public hearing in any informal manner that allows for an orderly presentation of comments and avoids undue repetition. However, the agency shall afford any person attending the public hearing an adequate opportunity to comment on the agency's proposed rule through the presentation of oral and written facts or argument.
(d) The agency may recess the public hearing and reconvene it on a different date or at a different time or place by:
(1) announcing the date, time, and place of the reconvened public hearing in the original public hearing before its recess; and
(2) recording the announcement in the agency's record of the public hearing.
(e) An agency that complies with subsection (d) is not required to give any further notice of a public hearing that is to be reconvened.
As added by P.L.31-1985, SEC.15.

IC 4-22-2-27
Consideration of comments received at public hearings
Sec. 27. The individual or group of individuals who will finally adopt the rule under section 29 of this chapter shall fully consider comments received at the public hearing required by section 26 of this chapter and may consider any other information before adopting the rule. Attendance at the public hearing or review of a written record or summary of the public hearing is sufficient to constitute full consideration.
As added by P.L.31-1985, SEC.16.
IC 4-22-2-28
Review by small business ombudsman; suggested alternatives; fiscal impact statement by office of management and budget
Sec. 28. (a) The following definitions apply throughout this section:
(1) "Ombudsman" refers to the small business ombudsman designated under IC 5-28-17-5.
(2) "Total estimated economic impact" means the annual economic impact of a rule on all regulated persons after the rule is fully implemented under subsection (g).
(b) The ombudsman:
(1) shall review a proposed rule that:
(A) imposes requirements or costs on small businesses (as defined in IC 4-22-2.1-4); and
(B) is referred to the ombudsman by an agency under IC 4-22-2.1-5(c); and
(2) may review a proposed rule that imposes requirements or costs on businesses other than small businesses (as defined in IC 4-22-2.1-4).
After conducting a review under subdivision (1) or (2), the ombudsman may suggest alternatives to reduce any regulatory burden that the proposed rule imposes on small businesses or other businesses. The agency that intends to adopt the proposed rule shall respond in writing to the ombudsman concerning the ombudsman's comments or suggested alternatives before adopting the proposed rule under section 29 of this chapter.
(c) Subject to subsection (f) and not later than fifty (50) days before the public hearing required by section 26 of this chapter, an agency shall submit a proposed rule to the office of management and budget for a review under subsection (d) if the agency proposing the rule determines that the rule will have a total estimated economic impact greater than five hundred thousand dollars ($500,000) on all regulated persons. In determining the total estimated economic impact under this subsection, the agency shall consider any applicable information submitted by the regulated persons affected by the rule. To assist the office of management and budget in preparing the fiscal impact statement required by subsection (d), the agency shall submit, along with the proposed rule, the data used and assumptions made by the agency in determining the total estimated economic impact of the rule.
(d) Except as provided in subsection (e), before the adoption of the rule, and not more than forty-five (45) days after receiving a proposed rule under subsection (c), the office of management and budget shall prepare, using the data and assumptions provided by the agency proposing the rule, along with any other data or information available to the office of management and budget, a fiscal impact statement concerning the effect that compliance with the proposed rule will have on:
(1) the state; and
(2) all persons regulated by the proposed rule. The fiscal impact statement must contain the total estimated economic impact of the proposed rule and a determination concerning the extent to which the proposed rule creates an unfunded mandate on a state agency or political subdivision. The fiscal impact statement is a public document. The office of management and budget shall make the fiscal impact statement available to interested parties upon request. The agency proposing the rule shall consider the fiscal impact statement as part of the rulemaking process and shall provide the office of management and budget with the information necessary to prepare the fiscal impact statement, including any economic impact statement prepared by the agency under IC 4-22-2.1-5. The office of management and budget may also receive and consider applicable information from the regulated persons affected by the rule in preparation of the fiscal impact statement.
(e) With respect to a proposed rule subject to IC 13-14-9:
(1) the department of environmental management shall give written notice to the office of management and budget of the proposed date of preliminary adoption of the proposed rule not less than sixty-six (66) days before that date; and
(2) the office of management and budget shall prepare the fiscal impact statement referred to in subsection (d) not later than twenty-one (21) days before the proposed date of preliminary adoption of the proposed rule.
(f) In determining whether a proposed rule has a total estimated economic impact greater than five hundred thousand dollars ($500,000), the agency proposing the rule shall consider the impact of the rule on any regulated person that already complies with the standards imposed by the rule on a voluntary basis.
(g) For purposes of this section, a rule is fully implemented after:
(1) the conclusion of any phase-in period during which:
(A) the rule is gradually made to apply to certain regulated persons; or
(B) the costs of the rule are gradually implemented; and
(2) the rule applies to all regulated persons that will be affected by the rule.
In determining the total estimated economic impact of a proposed rule under this section, the agency proposing the rule shall consider the annual economic impact on all regulated persons beginning with the first twelve (12) month period after the rule is fully implemented. The agency may use actual or forecasted data and may consider the actual and anticipated effects of inflation and deflation. The agency shall describe any assumptions made and any data used in determining the total estimated economic impact of a rule under this section.
As added by P.L.31-1985, SEC.17. Amended by P.L.44-1995, SEC.6; P.L.17-1996, SEC.3; P.L.240-2003, SEC.2; P.L.4-2005, SEC.20; P.L.188-2005, SEC.2; P.L.226-2005, SEC.1; P.L.123-2006, SEC.7; P.L.110-2010, SEC.2.
IC 4-22-2-28.1 Version a
Small business regulatory coordinator; contact information; guidance to small businesses; record of comments received; annual report
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 28.1. (a) This section applies to the following:
(1) A rule for which the notice required by section 23 of this chapter or by IC 13-14-9-3 is published by an agency or by any of the boards (as defined in IC 13-11-2-18).
(2) A rule for which:
(A) the notice required by IC 13-14-9-3; or
(B) an appropriate later notice for circumstances described in subsection (g);
is published by the department of environmental management after June 30, 2006.
(b) As used in this section, "coordinator" refers to the small business regulatory coordinator assigned to a rule by an agency under subsection (e).
(c) As used in this section, "director" refers to the director or other administrative head of an agency.
(d) As used in this section, "small business" has the meaning set forth in IC 5-28-2-6.
(e) For each rulemaking action and rule finally adopted as a result of a rulemaking action by an agency under this chapter, the agency shall assign one (1) staff person to serve as the agency's small business regulatory coordinator with respect to the proposed or adopted rule. The agency shall assign a staff person to a rule under this subsection based on the person's knowledge of, or experience with, the subject matter of the rule. A staff person may serve as the coordinator for more than one (1) rule proposed or adopted by the agency if the person is qualified by knowledge or experience with respect to each rule. Subject to subsection (f):
(1) in the case of a proposed rule, the notice of intent to adopt the rule published under section 23 of this chapter; or
(2) in the case of a rule proposed by the department of environmental management or any of the boards (as defined in IC 13-11-2-18), the notice published under IC 13-14-9-3 or the findings published under IC 13-14-9-8(b)(1), whichever applies;
must include the name, address, telephone number, and electronic mail address of the small business coordinator for the proposed rule, the name, address, telephone number, and electronic mail address of the small business ombudsman designated under IC 5-28-17-5, and a statement of the resources available to regulated entities through the small business ombudsman designated under IC 5-28-17-5. Subject to subsection (f), in the case of a rule finally adopted, the final rule, as published in the Indiana Register, must include the name, address, telephone number, and electronic mail address of the coordinator.
(f) This subsection applies to a rule adopted by the department of

environmental management or any of the boards (as defined in IC 13-11-2-18) under IC 13-14-9. Subject to subsection (g), the department shall include in the notice provided under IC 13-14-9-3 or in the findings published under IC 13-14-9-8(b)(1), whichever applies, and in the publication of the final rule in the Indiana Register:
(1) a statement of the resources available to regulated entities through the technical and compliance assistance program established under IC 13-28-3;
(2) the name, address, telephone number, and electronic mail address of the ombudsman designated under IC 13-28-3-2;
(3) if applicable, a statement of:
(A) the resources available to small businesses through the small business stationary source technical assistance program established under IC 13-28-5; and
(B) the name, address, telephone number, and electronic mail address of the ombudsman for small business designated under IC 13-28-5-2(3); and
(4) the information required by subsection (e).
The coordinator assigned to the rule under subsection (e) shall work with the ombudsman described in subdivision (2) and the office of voluntary compliance established by IC 13-28-1-1 to coordinate the provision of services required under subsection (h) and IC 13-28-3. If applicable, the coordinator assigned to the rule under subsection (e) shall work with the ombudsman referred to in subdivision (3)(B) to coordinate the provision of services required under subsection (h) and IC 13-28-5.
(g) If the notice provided under IC 13-14-9-3 is not published as allowed by IC 13-14-9-7, the department of environmental management shall publish in the notice provided under IC 13-14-9-4 the information that subsection (f) would otherwise require to be published in the notice under IC 13-14-9-3. If neither the notice under IC 13-14-9-3 nor the notice under IC 13-14-9-4 is published as allowed by IC 13-14-9-8, the department of environmental management shall publish in the commissioner's written findings under IC 13-14-9-8(b) the information that subsection (f) would otherwise require to be published in the notice under IC 13-14-9-3.
(h) The coordinator assigned to a rule under subsection (e) shall serve as a liaison between the agency and any small business subject to regulation under the rule. The coordinator shall provide guidance to small businesses affected by the rule on the following:
(1) Any requirements imposed by the rule, including any reporting, record keeping, or accounting requirements.
(2) How the agency determines or measures compliance with the rule, including any deadlines for action by regulated entities.
(3) Any penalties, sanctions, or fines imposed for noncompliance with the rule.
(4) Any other concerns of small businesses with respect to the rule, including the agency's application or enforcement of the rule in particular situations. However, in the case of a rule

adopted under IC 13-14-9, the coordinator assigned to the rule may refer a small business with concerns about the application or enforcement of the rule in a particular situation to the ombudsman designated under IC 13-28-3-2 or, if applicable, under IC 13-28-5-2(3).
(i) The coordinator assigned to a rule under subsection (e) shall provide guidance under this section in response to questions and concerns expressed by small businesses affected by the rule. The coordinator may also issue general guidelines or informational pamphlets to assist small businesses in complying with the rule. Any guidelines or informational pamphlets issued under this subsection shall be made available:
(1) for public inspection and copying at the offices of the agency under IC 5-14-3; and
(2) electronically through electronic gateway access.
(j) The coordinator assigned to a rule under subsection (e) shall keep a record of all comments, questions, and complaints received from small businesses with respect to the rule. The coordinator shall deliver the record, along with any accompanying documents submitted by small businesses, to the director:
(1) not later than ten (10) days after the date on which the rule is submitted to the publisher under section 35 of this chapter; and
(2) before July 15 of each year during which the rule remains in effect.
The coordinator and the director shall keep confidential any information concerning a small business to the extent that the information is exempt from public disclosure under IC 5-14-3-4.
(k) Not later than November 1 of each year, the director shall:
(1) compile the records received from all of the agency's coordinators under subsection (j);
(2) prepare a report that sets forth:
(A) the number of comments, complaints, and questions received by the agency from small businesses during the most recent state fiscal year, categorized by the subject matter of the rules involved;
(B) the number of complaints or questions reported under clause (A) that were resolved to the satisfaction of the agency and the small businesses involved;
(C) the total number of staff serving as coordinators under this section during the most recent state fiscal year;
(D) the agency's costs in complying with this section during the most recent state fiscal year; and
(E) the projected budget required by the agency to comply with this section during the current state fiscal year; and
(3) deliver the report to the legislative council in an electronic format under IC 5-14-6 and to the small business ombudsman designated by IC 5-28-17-5.
As added by P.L.239-2005, SEC.2. Amended by P.L.100-2006, SEC.2; P.L.123-2006, SEC.8; P.L.110-2010, SEC.3.
IC 4-22-2-28.1 Version b
Small business regulatory coordinator; contact information; guidance to small businesses; record of comments received; annual report
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 28.1. (a) This section applies to the following:
(1) A rule for which the notice required by section 23 of this chapter or by IC 13-14-9-3 is published by an agency or the board (as defined in IC 13-13-8-1).
(2) A rule for which:
(A) the notice required by IC 13-14-9-3; or
(B) an appropriate later notice for circumstances described in subsection (g);
is published by the department of environmental management after June 30, 2006.
(b) As used in this section, "coordinator" refers to the small business regulatory coordinator assigned to a rule by an agency under subsection (e).
(c) As used in this section, "director" refers to the director or other administrative head of an agency.
(d) As used in this section, "small business" has the meaning set forth in IC 5-28-2-6.
(e) For each rulemaking action and rule finally adopted as a result of a rulemaking action by an agency under this chapter, the agency shall assign one (1) staff person to serve as the agency's small business regulatory coordinator with respect to the proposed or adopted rule. The agency shall assign a staff person to a rule under this subsection based on the person's knowledge of, or experience with, the subject matter of the rule. A staff person may serve as the coordinator for more than one (1) rule proposed or adopted by the agency if the person is qualified by knowledge or experience with respect to each rule. Subject to subsection (f):
(1) in the case of a proposed rule, the notice of intent to adopt the rule published under section 23 of this chapter; or
(2) in the case of a rule proposed by the department of environmental management or the board (as defined in IC 13-13-8-1), the notice published under IC 13-14-9-3 or the findings published under IC 13-14-9-8(b)(1), whichever applies;
must include the name, address, telephone number, and electronic mail address of the small business coordinator for the proposed rule, the name, address, telephone number, and electronic mail address of the small business ombudsman designated under IC 5-28-17-5, and a statement of the resources available to regulated entities through the small business ombudsman designated under IC 5-28-17-5. Subject to subsection (f), in the case of a rule finally adopted, the final rule, as published in the Indiana Register, must include the name, address, telephone number, and electronic mail address of the coordinator.
(f) This subsection applies to a rule adopted by the department of

environmental management or the board (as defined in IC 13-13-8-1) under IC 13-14-9. Subject to subsection (g), the department shall include in the notice provided under IC 13-14-9-3 or in the findings published under IC 13-14-9-8(b)(1), whichever applies, and in the publication of the final rule in the Indiana Register:
(1) a statement of the resources available to regulated entities through the technical and compliance assistance program established under IC 13-28-3;
(2) the name, address, telephone number, and electronic mail address of the ombudsman designated under IC 13-28-3-2;
(3) if applicable, a statement of:
(A) the resources available to small businesses through the small business stationary source technical assistance program established under IC 13-28-5; and
(B) the name, address, telephone number, and electronic mail address of the ombudsman for small business designated under IC 13-28-5-2(3); and
(4) the information required by subsection (e).
The coordinator assigned to the rule under subsection (e) shall work with the ombudsman described in subdivision (2) and the office of voluntary compliance established by IC 13-28-1-1 to coordinate the provision of services required under subsection (h) and IC 13-28-3. If applicable, the coordinator assigned to the rule under subsection (e) shall work with the ombudsman referred to in subdivision (3)(B) to coordinate the provision of services required under subsection (h) and IC 13-28-5.
(g) If the notice provided under IC 13-14-9-3 is not published as allowed by IC 13-14-9-7, the department of environmental management shall publish in the notice provided under IC 13-14-9-4 the information that subsection (f) would otherwise require to be published in the notice under IC 13-14-9-3. If neither the notice under IC 13-14-9-3 nor the notice under IC 13-14-9-4 is published as allowed by IC 13-14-9-8, the department of environmental management shall publish in the commissioner's written findings under IC 13-14-9-8(b) the information that subsection (f) would otherwise require to be published in the notice under IC 13-14-9-3.
(h) The coordinator assigned to a rule under subsection (e) shall serve as a liaison between the agency and any small business subject to regulation under the rule. The coordinator shall provide guidance to small businesses affected by the rule on the following:
(1) Any requirements imposed by the rule, including any reporting, record keeping, or accounting requirements.
(2) How the agency determines or measures compliance with the rule, including any deadlines for action by regulated entities.
(3) Any penalties, sanctions, or fines imposed for noncompliance with the rule.
(4) Any other concerns of small businesses with respect to the rule, including the agency's application or enforcement of the rule in particular situations. However, in the case of a rule adopted under IC 13-14-9, the coordinator assigned to the rule

may refer a small business with concerns about the application or enforcement of the rule in a particular situation to the ombudsman designated under IC 13-28-3-2 or, if applicable, under IC 13-28-5-2(3).
(i) The coordinator assigned to a rule under subsection (e) shall provide guidance under this section in response to questions and concerns expressed by small businesses affected by the rule. The coordinator may also issue general guidelines or informational pamphlets to assist small businesses in complying with the rule. Any guidelines or informational pamphlets issued under this subsection shall be made available:
(1) for public inspection and copying at the offices of the agency under IC 5-14-3; and
(2) electronically through electronic gateway access.
(j) The coordinator assigned to a rule under subsection (e) shall keep a record of all comments, questions, and complaints received from small businesses with respect to the rule. The coordinator shall deliver the record, along with any accompanying documents submitted by small businesses, to the director:
(1) not later than ten (10) days after the date on which the rule is submitted to the publisher under section 35 of this chapter; and
(2) before July 15 of each year during which the rule remains in effect.
The coordinator and the director shall keep confidential any information concerning a small business to the extent that the information is exempt from public disclosure under IC 5-14-3-4.
(k) Not later than November 1 of each year, the director shall:
(1) compile the records received from all of the agency's coordinators under subsection (j);
(2) prepare a report that sets forth:
(A) the number of comments, complaints, and questions received by the agency from small businesses during the most recent state fiscal year, categorized by the subject matter of the rules involved;
(B) the number of complaints or questions reported under clause (A) that were resolved to the satisfaction of the agency and the small businesses involved;
(C) the total number of staff serving as coordinators under this section during the most recent state fiscal year;
(D) the agency's costs in complying with this section during the most recent state fiscal year; and
(E) the projected budget required by the agency to comply with this section during the current state fiscal year; and
(3) deliver the report to the legislative council in an electronic format under IC 5-14-6 and to the small business ombudsman designated by IC 5-28-17-5.
As added by P.L.239-2005, SEC.2. Amended by P.L.100-2006, SEC.2; P.L.123-2006, SEC.8; P.L.110-2010, SEC.3; P.L.133-2012, SEC.7.
IC 4-22-2-28.2 Version a
Notice of rule violation by small businesses; immunity from liability in administrative action; corrective action required; confidentiality of information
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 28.2. (a) This section applies to a violation described in subsection (c) that occurs after June 30, 2005. However, in the case of a violation of a rule adopted under IC 13-14-9 by the department of environmental management or any of the boards (as defined in IC 13-11-2-18), the procedures set forth in IC 13-30-4-3 and IC 13-30-7 apply instead of this section.
(b) As used in this section, "small business" has the meaning set forth in section 28.1(d) of this chapter.
(c) Except as provided in subsection (d), a small business that voluntarily provides notice to an agency of the small business's actual or potential violation of a rule adopted by the agency under this chapter is immune from civil or criminal liability resulting from an agency action relating to the violation if the small business does the following:
(1) Provides written notice of the violation to the agency not later than forty-five (45) days after the small business knew or should have known that the violation occurred.
(2) Corrects the violation within a time agreed to by the agency and the small business. However, the small business shall be given at least ninety (90) days after the date of the notice described in subdivision (1) to correct the violation. The small business may correct the violation at any time before the expiration of the period agreed to under this subdivision.
(3) Cooperates with any reasonable request by the agency in any investigation initiated in response to the notice.
(d) A small business is not immune from civil or criminal liability relating to a violation of which the small business provides notice under subsection (c) if any of the following apply:
(1) The violation resulted in serious harm or in imminent and substantial endangerment to the public health, safety, or welfare.
(2) The violation resulted in a substantial economic benefit that afforded the small business a clear advantage over the small business's competitors.
(3) The small business has a pattern of continuous or repeated violations of the rule at issue or any other rules of the agency.
(e) Information that a small business provides under this section, including actions and documents that identify or describe the small business, to an agency in providing notice of the small business's actual or potential violation of a rule adopted by the agency is confidential, unless a clear and immediate danger to the public health, safety, or welfare or to the environment exists. Information described in this subsection may not be made available for use by the agency for purposes other than the purposes of this section without

the consent of the small business.
(f) Voluntary notice of an actual or a potential violation of a rule that is provided by a small business under subsection (c) is not admissible as evidence in a proceeding, other than an agency proceeding, to prove liability for the rule violation or the effects of the rule violation.
As added by P.L.239-2005, SEC.3.

IC 4-22-2-28.2 Version b
Notice of rule violation by small businesses; immunity from liability in administrative action; corrective action required; confidentiality of information
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 28.2. (a) This section applies to a violation described in subsection (c) that occurs after June 30, 2005. However, in the case of a violation of a rule adopted under IC 13-14-9 by the department of environmental management or the board (as defined in IC 13-13-8-1), the procedures set forth in IC 13-30-4-3 and IC 13-30-7 apply instead of this section.
(b) As used in this section, "small business" has the meaning set forth in section 28.1(d) of this chapter.
(c) Except as provided in subsection (d), a small business that voluntarily provides notice to an agency of the small business's actual or potential violation of a rule adopted by the agency under this chapter is immune from civil or criminal liability resulting from an agency action relating to the violation if the small business does the following:
(1) Provides written notice of the violation to the agency not later than forty-five (45) days after the small business knew or should have known that the violation occurred.
(2) Corrects the violation within a time agreed to by the agency and the small business. However, the small business shall be given at least ninety (90) days after the date of the notice described in subdivision (1) to correct the violation. The small business may correct the violation at any time before the expiration of the period agreed to under this subdivision.
(3) Cooperates with any reasonable request by the agency in any investigation initiated in response to the notice.
(d) A small business is not immune from civil or criminal liability relating to a violation of which the small business provides notice under subsection (c) if any of the following apply:
(1) The violation resulted in serious harm or in imminent and substantial endangerment to the public health, safety, or welfare.
(2) The violation resulted in a substantial economic benefit that afforded the small business a clear advantage over the small business's competitors.
(3) The small business has a pattern of continuous or repeated violations of the rule at issue or any other rules of the agency. (e) Information that a small business provides under this section, including actions and documents that identify or describe the small business, to an agency in providing notice of the small business's actual or potential violation of a rule adopted by the agency is confidential, unless a clear and immediate danger to the public health, safety, or welfare or to the environment exists. Information described in this subsection may not be made available for use by the agency for purposes other than the purposes of this section without the consent of the small business.
(f) Voluntary notice of an actual or a potential violation of a rule that is provided by a small business under subsection (c) is not admissible as evidence in a proceeding, other than an agency proceeding, to prove liability for the rule violation or the effects of the rule violation.
As added by P.L.239-2005, SEC.3. Amended by P.L.133-2012, SEC.8.

IC 4-22-2-29
Adoption of rules; adoption of revised version of proposed rule
Sec. 29. (a) After an agency has complied with sections 26, 27, and 28 of this chapter, the agency may:
(1) adopt a rule that is identical to a proposed rule published in the Indiana Register under section 24 of this chapter;
(2) subject to subsection (b), adopt a rule that consolidates part or all of two (2) or more proposed rules published in the Indiana Register under section 24 of this chapter and considered under section 27 of this chapter;
(3) subject to subsection (b), adopt part of one (1) or more proposed rules described in subdivision (2) in two (2) or more separate adoption actions; or
(4) subject to subsection (b), adopt a revised version of a proposed rule published under section 24 of this chapter and include provisions that did not appear in the published version, including any provisions recommended by the Indiana economic development corporation under IC 4-22-2.1-6(a), if applicable.
(b) An agency may not adopt a rule that substantially differs from the version or versions of the proposed rule or rules published in the Indiana Register under section 24 of this chapter, unless it is a logical outgrowth of any proposed rule as supported by any written comments submitted:
(1) during the public comment period; or
(2) by the Indiana economic development corporation under IC 4-22-2.1-6(a), if applicable.
As added by P.L.31-1985, SEC.18. Amended by P.L.12-1993, SEC.2; P.L.188-2005, SEC.3.

IC 4-22-2-30
Repealed
(Repealed by P.L.44-1995, SEC.8.)
IC 4-22-2-31
Submission of rules to attorney general for approval
Sec. 31. After an agency has complied with section 29 of this chapter, or with IC 13-14-9-9(1) or IC 13-14-9-9(2), as applicable, the agency shall submit its rule to the attorney general for approval. The agency shall submit the following to the attorney general:
(1) The rule in the form required by section 20 of this chapter.
(2) The documents required by section 21 of this chapter.
(3) Written authorization to proceed issued by the publisher under section 24(g) of this chapter.
(4) Any other documents specified by the attorney general.
The attorney general may require the agency to submit any supporting documentation that the attorney general considers necessary for the attorney general's review under section 32 of this chapter. The agency may submit any additional supporting documentation the agency considers necessary.
As added by P.L.31-1985, SEC.20. Amended by P.L.34-1993, SEC.3; P.L.1-1996, SEC.30; P.L.215-2005, SEC.5; P.L.123-2006, SEC.9.

IC 4-22-2-32
Review of rule by attorney general; approval or disapproval
Sec. 32. (a) The attorney general shall review each rule submitted under section 31 of this chapter for legality.
(b) In the review, the attorney general shall determine whether the rule adopted by the agency complies with the requirements under section 29 of this chapter. The attorney general shall consider the following:
(1) The extent to which all persons affected by the adopted rule should have understood from the published rule or rules that their interests would be affected.
(2) The extent to which the subject matter of the adopted rule or the issues determined in the adopted rule are different from the subject matter or issues that were involved in the published rule or rules.
(3) The extent to which the effects of the adopted rule differ from the effects that would have occurred if the published rule or rules had been adopted instead.
In the review, the attorney general shall consider whether the adopted rule may constitute the taking of property without just compensation to an owner.
(c) Except as provided in subsections (d) and (h), the attorney general shall disapprove a rule under this section only if it:
(1) has been adopted without statutory authority;
(2) has been adopted without complying with this chapter;
(3) does not comply with requirements under section 29 of this chapter; or
(4) violates another law.
Otherwise, the attorney general shall approve the rule without making a specific finding of fact concerning the subjects. (d) If an agency submits a rule to the attorney general without complying with section 20(a)(2) of this chapter, the attorney general may:
(1) disapprove the rule; or
(2) return the rule to the agency without disapproving the rule.
(e) If the attorney general returns a rule under subsection (d)(2), the agency may bring the rule into compliance with section 20(a)(2) of this chapter and resubmit the rule to the attorney general without readopting the rule.
(f) If the attorney general determines in the course of the review conducted under subsection (b) that a rule may constitute a taking of property, the attorney general shall advise the following:
(1) The governor.
(2) The agency head.
Advice given under this subsection shall be regarded as confidential attorney-client communication.
(g) The attorney general has forty-five (45) days from the date that an agency:
(1) submits a rule under section 31 of this chapter; or
(2) resubmits a rule under subsection (e);
to approve or disapprove the rule. If the attorney general neither approves nor disapproves the rule, the rule is deemed approved, and the agency may submit it to the governor for approval under section 33 of this chapter without the approval of the attorney general.
(h) For rules adopted under IC 13-14-9, the attorney general:
(1) shall determine whether the rule adopted by the agency under IC 13-14-9-9(2) is a logical outgrowth of the proposed rule as published under IC 13-14-9-5(a)(2) and of testimony presented at the board meeting held under IC 13-14-9-5(a)(3); and
(2) may disapprove a rule under this section only if the rule:
(A) has been adopted without statutory authority;
(B) has been adopted without complying with this chapter or IC 13-14-9;
(C) is not a logical outgrowth of the proposed rule as published under IC 13-14-9-5(a)(2) and of the testimony presented at the board meeting held under IC 13-14-9-5(a)(3); or
(D) violates another law.
As added by P.L.31-1985, SEC.21. Amended by P.L.36-1989, SEC.1; P.L.34-1993, SEC.4; P.L.12-1993, SEC.3; P.L.1-1996, SEC.31; P.L.1-2006, SEC.72.

IC 4-22-2-33
Submission of rules to governor for approval
Sec. 33. (a) After a rule has been approved or deemed approved under section 32 of this chapter, the agency shall submit the rule to the governor for approval. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. (b) The agency shall submit to the governor the copies of the rule and other documents specified in section 31 of this chapter.
As added by P.L.31-1985, SEC.22. Amended by P.L.215-2005, SEC.6.

IC 4-22-2-34
Approval or disapproval of rule by governor
Sec. 34. (a) The governor may approve or disapprove a rule submitted under section 33 of this chapter with or without cause.
(b) The governor has fifteen (15) days from the date that an agency submits a rule under section 33 of this chapter to approve or disapprove the rule. However, the governor may take thirty (30) days to approve or disapprove the rule if the governor files a statement with the publisher within the first fifteen (15) days after an agency submits the rule that states that the governor intends to take an additional fifteen (15) days to approve or disapprove the rule. If the governor neither approves nor disapproves the rule within the allowed period, the rule is deemed approved, and the agency may submit the rule to the publisher without the approval of the governor.
As added by P.L.31-1985, SEC.23. Amended by P.L.123-2006, SEC.10.

IC 4-22-2-35
Submission of rule to publisher for filing
Sec. 35. (a) When a rule has been approved or deemed approved by the governor within the period allowed by section 25 of this chapter, the agency shall immediately submit the rule to the publisher for filing. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter.
(b) The agency shall submit to the publisher the copies of the rule and other documents specified in section 31 of this chapter.
(c) Subject to section 39 of this chapter, the publisher shall:
(1) accept the rule for filing; and
(2) electronically record the date and time the rule is accepted.
As added by P.L.31-1985, SEC.24. Amended by P.L.215-2005, SEC.7; P.L.123-2006, SEC.11.

IC 4-22-2-36
Effective date of rules
Sec. 36. A rule that has been accepted for filing under section 35 of this chapter takes effect on the latest of the following dates:
(1) The effective date of the statute delegating authority to the agency to adopt the rule.
(2) The date that is thirty (30) days from the date and time that the rule was accepted for filing under section 35 of this chapter.
(3) The effective date stated by the agency in the rule.
(4) The date of compliance with every requirement established by law as a prerequisite to the adoption or effectiveness of the rule. As added by P.L.31-1985, SEC.25.

IC 4-22-2-37
Repealed
(Repealed by P.L.1-1990, SEC.35.)

IC 4-22-2-37.1 Version a
Emergency rules; submission to publisher; assignment of document control number; effective date; expiration; extension
Note: This version of section amended by P.L.25-2012, SEC.1, effective 3-6-2012 until 3-20-2012. See also following versions of this section amended by P.L.48-2012, SEC.2, effective 3-14-2012, P.L.78-2012, SEC.1, effective 3-15-2012, P.L.160-2012, SEC.6, effective 3-20-2012, P.L.77-2012, SEC.1, effective 7-1-2012, and P.L.133-2012, SEC.9, effective 7-1-2012.
Sec. 37.1. (a) This section applies to a rulemaking action resulting in any of the following rules:
(1) An order adopted by the commissioner of the Indiana department of transportation under IC 9-20-1-3(d) or IC 9-21-4-7(a) and designated by the commissioner as an emergency rule.
(2) An action taken by the director of the department of natural resources under IC 14-22-2-6(d) or IC 14-22-6-13.
(3) An emergency temporary standard adopted by the occupational safety standards commission under IC 22-8-1.1-16.1.
(4) An emergency rule adopted by the solid waste management board under IC 13-22-2-3 and classifying a waste as hazardous.
(5) A rule, other than a rule described in subdivision (6), adopted by the department of financial institutions under IC 24-4.5-6-107 and declared necessary to meet an emergency.
(6) A rule required under IC 24-4.5-1-106 that is adopted by the department of financial institutions and declared necessary to meet an emergency under IC 24-4.5-6-107.
(7) A rule adopted by the Indiana utility regulatory commission to address an emergency under IC 8-1-2-113.
(8) An emergency rule adopted by the state lottery commission under IC 4-30-3-9.
(9) A rule adopted under IC 16-19-3-5 or IC 16-41-2-1 that the executive board of the state department of health declares is necessary to meet an emergency.
(10) An emergency rule adopted by the Indiana finance authority under IC 8-21-12.
(11) An emergency rule adopted by the insurance commissioner under IC 27-1-23-7 or IC 27-1-12.1.
(12) An emergency rule adopted by the Indiana horse racing commission under IC 4-31-3-9.
(13) An emergency rule adopted by the air pollution control board, the solid waste management board, or the water pollution control board under IC 13-15-4-10(4) or to comply with a

deadline required by or other date provided by federal law, provided:
(A) the variance procedures are included in the rules; and
(B) permits or licenses granted during the period the emergency rule is in effect are reviewed after the emergency rule expires.
(14) An emergency rule adopted by the Indiana election commission under IC 3-6-4.1-14.
(15) An emergency rule adopted by the department of natural resources under IC 14-10-2-5.
(16) An emergency rule adopted by the Indiana gaming commission under IC 4-32.2-3-3(b), IC 4-33-4-2, IC 4-33-4-3, IC 4-33-4-14, IC 4-33-22-12, or IC 4-35-4-2.
(17) An emergency rule adopted by the alcohol and tobacco commission under IC 7.1-3-17.5, IC 7.1-3-17.7, or IC 7.1-3-20-24.4.
(18) An emergency rule adopted by the department of financial institutions under IC 28-15-11.
(19) An emergency rule adopted by the office of the secretary of family and social services under IC 12-8-1-12.
(20) An emergency rule adopted by the office of the children's health insurance program under IC 12-17.6-2-11.
(21) An emergency rule adopted by the office of Medicaid policy and planning under IC 12-15-41-15.
(22) An emergency rule adopted by the Indiana state board of animal health under IC 15-17-10-9.
(23) An emergency rule adopted by the board of directors of the Indiana education savings authority under IC 21-9-4-7.
(24) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-34 (repealed).
(25) An emergency rule adopted by the department of local government finance under IC 6-1.1-4-33 (repealed).
(26) An emergency rule adopted by the boiler and pressure vessel rules board under IC 22-13-2-8(c).
(27) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-37(l) (repealed) or an emergency rule adopted by the department of local government finance under IC 6-1.1-4-36(j) (repealed) or IC 6-1.1-22.5-20.
(28) An emergency rule adopted by the board of the Indiana economic development corporation under IC 5-28-5-8.
(29) A rule adopted by the department of financial institutions under IC 34-55-10-2.5.
(30) A rule adopted by the Indiana finance authority:
(A) under IC 8-15.5-7 approving user fees (as defined in IC 8-15.5-2-10) provided for in a public-private agreement under IC 8-15.5;
(B) under IC 8-15-2-17.2(a)(10):
(i) establishing enforcement procedures; and
(ii) making assessments for failure to pay required tolls;
(C) under IC 8-15-2-14(a)(3) authorizing the use of and

establishing procedures for the implementation of the collection of user fees by electronic or other nonmanual means; or
(D) to make other changes to existing rules related to a toll road project to accommodate the provisions of a public-private agreement under IC 8-15.5.
(31) An emergency rule adopted by the board of the Indiana health informatics corporation under IC 5-31-5-8.
(32) An emergency rule adopted by the department of child services under IC 31-25-2-21, IC 31-27-2-4, IC 31-27-4-2, or IC 31-27-4-3.
(33) An emergency rule adopted by the Indiana real estate commission under IC 25-34.1-2-5(15).
(34) A rule adopted by the department of financial institutions under IC 24-4.4-1-101 and determined necessary to meet an emergency.
(35) An emergency rule adopted by the state board of pharmacy regarding returning unused medication under IC 25-26-23.
(36) An emergency rule adopted by the department of local government finance under IC 6-1.1-12.6 or IC 6-1.1-12.8.
(37) An emergency rule adopted by the office of the secretary of family and social services or the office of Medicaid policy and planning concerning the following:
(A) Federal Medicaid waiver program provisions.
(B) Federal programs administered by the office of the secretary.
(38) An emergency rule adopted by the Indiana board of accountancy or the executive director of the Indiana professional licensing agency under IC 25-2.1-2-16.
(b) The following do not apply to rules described in subsection (a):
(1) Sections 24 through 36 of this chapter.
(2) IC 13-14-9.
(c) After a rule described in subsection (a) has been adopted by the agency, the agency shall submit the rule to the publisher for the assignment of a document control number. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(d) After the document control number has been assigned, the agency shall submit the rule to the publisher for filing. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(e) Subject to section 39 of this chapter, the publisher shall:
(1) accept the rule for filing; and
(2) electronically record the date and time that the rule is accepted. (f) A rule described in subsection (a) takes effect on the latest of the following dates:
(1) The effective date of the statute delegating authority to the agency to adopt the rule.
(2) The date and time that the rule is accepted for filing under subsection (e).
(3) The effective date stated by the adopting agency in the rule.
(4) The date of compliance with every requirement established by law as a prerequisite to the adoption or effectiveness of the rule.
(g) Subject to subsection (h), IC 14-10-2-5, IC 14-22-2-6, IC 22-8-1.1-16.1, and IC 22-13-2-8(c), and except as provided in subsections (j), (k), and (l), a rule adopted under this section expires not later than ninety (90) days after the rule is accepted for filing under subsection (e). Except for a rule adopted under subsection (a)(13), (a)(24), (a)(25), or (a)(27), the rule may be extended by adopting another rule under this section, but only for one (1) extension period. The extension period for a rule adopted under subsection (a)(28) may not exceed the period for which the original rule was in effect. A rule adopted under subsection (a)(13) may be extended for two (2) extension periods. Subject to subsection (j), a rule adopted under subsection (a)(24), (a)(25), or (a)(27) may be extended for an unlimited number of extension periods. Except for a rule adopted under subsection (a)(13), for a rule adopted under this section to be effective after one (1) extension period, the rule must be adopted under:
(1) sections 24 through 36 of this chapter; or
(2) IC 13-14-9;
as applicable.
(h) A rule described in subsection (a)(8), (a)(12), (a)(19), (a)(20), (a)(21), (a)(29), (a)(37), or (a)(38) expires on the earlier of the following dates:
(1) The expiration date stated by the adopting agency in the rule.
(2) The date that the rule is amended or repealed by a later rule adopted under sections 24 through 36 of this chapter or this section.
(i) This section may not be used to readopt a rule under IC 4-22-2.5.
(j) A rule described in subsection (a)(24) or (a)(25) expires not later than January 1, 2006.
(k) A rule described in subsection (a)(28) expires on the expiration date stated by the board of the Indiana economic development corporation in the rule.
(l) A rule described in subsection (a)(30) expires on the expiration date stated by the Indiana finance authority in the rule.
(m) A rule described in subsection (a)(5) or (a)(6) expires on the date the department is next required to issue a rule under the statute authorizing or requiring the rule.
As added by P.L.1-1990, SEC.36. Amended by P.L.24-1990, SEC.1;

P.L.27-1991, SEC.1; P.L.2-1991, SEC.22; P.L.28-1991, SEC.1; P.L.29-1991, SEC.1; P.L.26-1991, SEC.1; P.L.2-1992, SEC.38; P.L.24-1992, SEC.1; P.L.2-1993, SEC.36; P.L.3-1993, SEC.239; P.L.34-1993, SEC.5; P.L.35-1993, SEC.1; P.L.277-1993(ss), SEC.125; P.L.1-1994, SEC.10; P.L.16-1994, SEC.1; P.L.15-1994, SEC.1; P.L.2-1995, SEC.5; P.L.1-1995, SEC.37; P.L.45-1995, SEC.1; P.L.47-1995, SEC.1; P.L.46-1995, SEC.1; P.L.2-1996, SEC.212; P.L.1-1996, SEC.32; P.L.17-1996, SEC.4; P.L.2-1997, SEC.12; P.L.27-1997, SEC.1; P.L.79-1998, SEC.4; P.L.273-1999, SEC.160; P.L.204-2001, SEC.6; P.L.287-2001, SEC.1; P.L.283-2001, SEC.1; P.L.1-2002, SEC.10; P.L.120-2002, SEC.1; P.L.1-2003, SEC.9; P.L.235-2003, SEC.1; P.L.255-2003, SEC.1; P.L.141-2003, SEC.1; P.L.1-2004, SEC.1; P.L.23-2004, SEC.1; P.L.4-2005, SEC.21; P.L.179-2005, SEC.1; P.L.235-2005, SEC.61; P.L.47-2006, SEC.2; P.L.1-2006, SEC.73; P.L.91-2006, SEC.2; P.L.123-2006, SEC.12; P.L.1-2007, SEC.17; P.L.111-2007, SEC.1; P.L.204-2007, SEC.2; P.L.233-2007, SEC.1; P.L.218-2007, SEC.1; P.L.8-2008, SEC.1; P.L.2-2008, SEC.17; P.L.3-2008, SEC.9; P.L.90-2008, SEC.1; P.L.131-2009, SEC.1; P.L.160-2009, SEC.1; P.L.177-2009, SEC.1; P.L.1-2010, SEC.8; P.L.35-2010, SEC.2; P.L.113-2010, SEC.9; P.L.11-2011, SEC.1; P.L.42-2011, SEC.2; P.L.119-2011, SEC.1; P.L.175-2011, SEC.1; P.L.229-2011, SEC.58; P.L.25-2012, SEC.1.

IC 4-22-2-37.1 Version b
Emergency rules; submission to publisher; assignment of document control number; effective date; expiration; extension
Note: This version of section amended by P.L.48-2012, SEC.2, effective 3-14-2012. See also preceding version of this section amended by P.L.25-2012, SEC.1, effective 3-6-2012 until 3-20-2012. See also following versions of this section amended by P.L.78-2012, SEC.1, effective 3-15-2012, P.L.160-2012, SEC.6, effective 3-20-2012, P.L.77-2012, SEC.1, effective 7-1-2012, and P.L.133-2012, SEC.9, effective 7-1-2012.
Sec. 37.1. (a) This section applies to a rulemaking action resulting in any of the following rules:
(1) An order adopted by the commissioner of the Indiana department of transportation under IC 9-20-1-3(d) or IC 9-21-4-7(a) and designated by the commissioner as an emergency rule.
(2) An action taken by the director of the department of natural resources under IC 14-22-2-6(d) or IC 14-22-6-13.
(3) An emergency temporary standard adopted by the occupational safety standards commission under IC 22-8-1.1-16.1.
(4) An emergency rule adopted by the solid waste management board under IC 13-22-2-3 and classifying a waste as hazardous.
(5) A rule, other than a rule described in subdivision (6), adopted by the department of financial institutions under IC 24-4.5-6-107 and declared necessary to meet an emergency. (6) A rule required under IC 24-4.5-1-106 that is adopted by the department of financial institutions and declared necessary to meet an emergency under IC 24-4.5-6-107.
(7) A rule adopted by the Indiana utility regulatory commission to address an emergency under IC 8-1-2-113.
(8) An emergency rule adopted by the state lottery commission under IC 4-30-3-9.
(9) A rule adopted under IC 16-19-3-5 or IC 16-41-2-1 that the executive board of the state department of health declares is necessary to meet an emergency.
(10) An emergency rule adopted by the Indiana finance authority under IC 8-21-12.
(11) An emergency rule adopted by the insurance commissioner under IC 27-1-23-7 or IC 27-1-12.1.
(12) An emergency rule adopted by the Indiana horse racing commission under IC 4-31-3-9.
(13) An emergency rule adopted by the air pollution control board, the solid waste management board, or the water pollution control board under IC 13-15-4-10(4) or to comply with a deadline required by or other date provided by federal law, provided:
(A) the variance procedures are included in the rules; and
(B) permits or licenses granted during the period the emergency rule is in effect are reviewed after the emergency rule expires.
(14) An emergency rule adopted by the Indiana election commission under IC 3-6-4.1-14.
(15) An emergency rule adopted by the department of natural resources under IC 14-10-2-5.
(16) An emergency rule adopted by the Indiana gaming commission under IC 4-32.2-3-3(b), IC 4-33-4-2, IC 4-33-4-3, IC 4-33-4-14, IC 4-33-22-12, or IC 4-35-4-2.
(17) An emergency rule adopted by the alcohol and tobacco commission under IC 7.1-3-17.5, IC 7.1-3-17.7, or IC 7.1-3-20-24.4.
(18) An emergency rule adopted by the department of financial institutions under IC 28-15-11.
(19) An emergency rule adopted by the office of the secretary of family and social services under IC 12-8-1-12.
(20) An emergency rule adopted by the office of the children's health insurance program under IC 12-17.6-2-11.
(21) An emergency rule adopted by the office of Medicaid policy and planning under IC 12-15-41-15.
(22) An emergency rule adopted by the Indiana state board of animal health under IC 15-17-10-9.
(23) An emergency rule adopted by the board of directors of the Indiana education savings authority under IC 21-9-4-7.
(24) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-34 (repealed).
(25) An emergency rule adopted by the department of local

government finance under IC 6-1.1-4-33 (repealed).
(26) An emergency rule adopted by the boiler and pressure vessel rules board under IC 22-13-2-8(c).
(27) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-37(l) (repealed) or an emergency rule adopted by the department of local government finance under IC 6-1.1-4-36(j) (repealed) or IC 6-1.1-22.5-20.
(28) An emergency rule adopted by the board of the Indiana economic development corporation under IC 5-28-5-8.
(29) A rule adopted by the department of financial institutions under IC 34-55-10-2.5.
(30) A rule adopted by the Indiana finance authority:
(A) under IC 8-15.5-7 approving user fees (as defined in IC 8-15.5-2-10) provided for in a public-private agreement under IC 8-15.5;
(B) under IC 8-15-2-17.2(a)(10):
(i) establishing enforcement procedures; and
(ii) making assessments for failure to pay required tolls;
(C) under IC 8-15-2-14(a)(3) authorizing the use of and establishing procedures for the implementation of the collection of user fees by electronic or other nonmanual means; or
(D) to make other changes to existing rules related to a toll road project to accommodate the provisions of a public-private agreement under IC 8-15.5.
(31) An emergency rule adopted by the board of the Indiana health informatics corporation under IC 5-31-5-8.
(32) An emergency rule adopted by the department of child services under IC 31-25-2-21, IC 31-27-2-4, IC 31-27-4-2, or IC 31-28-5.8.
(33) An emergency rule adopted by the Indiana real estate commission under IC 25-34.1-2-5(15).
(34) A rule adopted by the department of financial institutions under IC 24-4.4-1-101 and determined necessary to meet an emergency.
(35) An emergency rule adopted by the state board of pharmacy regarding returning unused medication under IC 25-26-23.
(36) An emergency rule adopted by the department of local government finance under IC 6-1.1-12.6 or IC 6-1.1-12.8.
(37) An emergency rule adopted by the office of the secretary of family and social services or the office of Medicaid policy and planning concerning the following:
(A) Federal Medicaid waiver program provisions.
(B) Federal programs administered by the office of the secretary.
(b) The following do not apply to rules described in subsection (a):
(1) Sections 24 through 36 of this chapter.
(2) IC 13-14-9.
(c) After a rule described in subsection (a) has been adopted by

the agency, the agency shall submit the rule to the publisher for the assignment of a document control number. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(d) After the document control number has been assigned, the agency shall submit the rule to the publisher for filing. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(e) Subject to section 39 of this chapter, the publisher shall:
(1) accept the rule for filing; and
(2) electronically record the date and time that the rule is accepted.
(f) A rule described in subsection (a) takes effect on the latest of the following dates:
(1) The effective date of the statute delegating authority to the agency to adopt the rule.
(2) The date and time that the rule is accepted for filing under subsection (e).
(3) The effective date stated by the adopting agency in the rule.
(4) The date of compliance with every requirement established by law as a prerequisite to the adoption or effectiveness of the rule.
(g) Subject to subsection (h), IC 14-10-2-5, IC 14-22-2-6, IC 22-8-1.1-16.1, and IC 22-13-2-8(c), and except as provided in subsections (j), (k), and (l), a rule adopted under this section expires not later than ninety (90) days after the rule is accepted for filing under subsection (e). Except for a rule adopted under subsection (a)(13), (a)(24), (a)(25), or (a)(27), the rule may be extended by adopting another rule under this section, but only for one (1) extension period. The extension period for a rule adopted under subsection (a)(28) may not exceed the period for which the original rule was in effect. A rule adopted under subsection (a)(13) may be extended for two (2) extension periods. Subject to subsection (j), a rule adopted under subsection (a)(24), (a)(25), or (a)(27) may be extended for an unlimited number of extension periods. Except for a rule adopted under subsection (a)(13), for a rule adopted under this section to be effective after one (1) extension period, the rule must be adopted under:
(1) sections 24 through 36 of this chapter; or
(2) IC 13-14-9;
as applicable.
(h) A rule described in subsection (a)(8), (a)(12), (a)(19), (a)(20), (a)(21), (a)(29), or (a)(37) expires on the earlier of the following dates:
(1) The expiration date stated by the adopting agency in the rule. (2) The date that the rule is amended or repealed by a later rule adopted under sections 24 through 36 of this chapter or this section.
(i) This section may not be used to readopt a rule under IC 4-22-2.5.
(j) A rule described in subsection (a)(24) or (a)(25) expires not later than January 1, 2006.
(k) A rule described in subsection (a)(28) expires on the expiration date stated by the board of the Indiana economic development corporation in the rule.
(l) A rule described in subsection (a)(30) expires on the expiration date stated by the Indiana finance authority in the rule.
(m) A rule described in subsection (a)(5) or (a)(6) expires on the date the department is next required to issue a rule under the statute authorizing or requiring the rule.
As added by P.L.1-1990, SEC.36. Amended by P.L.24-1990, SEC.1; P.L.27-1991, SEC.1; P.L.2-1991, SEC.22; P.L.28-1991, SEC.1; P.L.29-1991, SEC.1; P.L.26-1991, SEC.1; P.L.2-1992, SEC.38; P.L.24-1992, SEC.1; P.L.2-1993, SEC.36; P.L.3-1993, SEC.239; P.L.34-1993, SEC.5; P.L.35-1993, SEC.1; P.L.277-1993(ss), SEC.125; P.L.1-1994, SEC.10; P.L.16-1994, SEC.1; P.L.15-1994, SEC.1; P.L.2-1995, SEC.5; P.L.1-1995, SEC.37; P.L.45-1995, SEC.1; P.L.47-1995, SEC.1; P.L.46-1995, SEC.1; P.L.2-1996, SEC.212; P.L.1-1996, SEC.32; P.L.17-1996, SEC.4; P.L.2-1997, SEC.12; P.L.27-1997, SEC.1; P.L.79-1998, SEC.4; P.L.273-1999, SEC.160; P.L.204-2001, SEC.6; P.L.287-2001, SEC.1; P.L.283-2001, SEC.1; P.L.1-2002, SEC.10; P.L.120-2002, SEC.1; P.L.1-2003, SEC.9; P.L.235-2003, SEC.1; P.L.255-2003, SEC.1; P.L.141-2003, SEC.1; P.L.1-2004, SEC.1; P.L.23-2004, SEC.1; P.L.4-2005, SEC.21; P.L.179-2005, SEC.1; P.L.235-2005, SEC.61; P.L.47-2006, SEC.2; P.L.1-2006, SEC.73; P.L.91-2006, SEC.2; P.L.123-2006, SEC.12; P.L.1-2007, SEC.17; P.L.111-2007, SEC.1; P.L.204-2007, SEC.2; P.L.233-2007, SEC.1; P.L.218-2007, SEC.1; P.L.8-2008, SEC.1; P.L.2-2008, SEC.17; P.L.3-2008, SEC.9; P.L.90-2008, SEC.1; P.L.131-2009, SEC.1; P.L.160-2009, SEC.1; P.L.177-2009, SEC.1; P.L.1-2010, SEC.8; P.L.35-2010, SEC.2; P.L.113-2010, SEC.9; P.L.11-2011, SEC.1; P.L.42-2011, SEC.2; P.L.119-2011, SEC.1; P.L.175-2011, SEC.1; P.L.229-2011, SEC.58; P.L.48-2012, SEC.2.

IC 4-22-2-37.1 Version c
Emergency rules; submission to publisher; assignment of document control number; effective date; expiration; extension
Note: This version of section amended by P.L.78-2012, SEC.1, effective 3-15-2012. See also preceding versions of this section amended by P.L.25-2012, SEC.1, effective 3-6-2012 until 3-20-2012, and P.L.48-2012, SEC.2, effective 3-14-2012. See also following versions of this section amended by P.L.160-2012, SEC.6, effective 3-20-2012, P.L.77-2012, SEC.1, effective 7-1-2012, and P.L.133-2012, SEC.9, effective 7-1-2012. Sec. 37.1. (a) This section applies to a rulemaking action resulting in any of the following rules:
(1) An order adopted by the commissioner of the Indiana department of transportation under IC 9-20-1-3(d) or IC 9-21-4-7(a) and designated by the commissioner as an emergency rule.
(2) An action taken by the director of the department of natural resources under IC 14-22-2-6(d) or IC 14-22-6-13.
(3) An emergency temporary standard adopted by the occupational safety standards commission under IC 22-8-1.1-16.1.
(4) An emergency rule adopted by the solid waste management board under IC 13-22-2-3 and classifying a waste as hazardous.
(5) A rule, other than a rule described in subdivision (6), adopted by the department of financial institutions under IC 24-4.5-6-107 and declared necessary to meet an emergency.
(6) A rule required under IC 24-4.5-1-106 that is adopted by the department of financial institutions and declared necessary to meet an emergency under IC 24-4.5-6-107.
(7) A rule adopted by the Indiana utility regulatory commission to address an emergency under IC 8-1-2-113.
(8) An emergency rule adopted by the state lottery commission under IC 4-30-3-9.
(9) A rule adopted under IC 16-19-3-5 or IC 16-41-2-1 that the executive board of the state department of health declares is necessary to meet an emergency.
(10) An emergency rule adopted by the Indiana finance authority under IC 8-21-12.
(11) An emergency rule adopted by the insurance commissioner under IC 27-1-23-7 or IC 27-1-12.1.
(12) An emergency rule adopted by the Indiana horse racing commission under IC 4-31-3-9.
(13) An emergency rule adopted by the air pollution control board, the solid waste management board, or the water pollution control board under IC 13-15-4-10(4) or to comply with a deadline required by or other date provided by federal law, provided:
(A) the variance procedures are included in the rules; and
(B) permits or licenses granted during the period the emergency rule is in effect are reviewed after the emergency rule expires.
(14) An emergency rule adopted by the Indiana election commission under IC 3-6-4.1-14.
(15) An emergency rule adopted by the department of natural resources under IC 14-10-2-5.
(16) An emergency rule adopted by the Indiana gaming commission under IC 4-32.2-3-3(b), IC 4-33-4-2, IC 4-33-4-3, IC 4-33-4-14, IC 4-33-22-12, or IC 4-35-4-2.
(17) An emergency rule adopted by the alcohol and tobacco commission under IC 7.1-3-17.5, IC 7.1-3-17.7, or

IC 7.1-3-20-24.4.
(18) An emergency rule adopted by the department of financial institutions under IC 28-15-11.
(19) An emergency rule adopted by the office of the secretary of family and social services under IC 12-8-1-12.
(20) An emergency rule adopted by the office of the children's health insurance program under IC 12-17.6-2-11.
(21) An emergency rule adopted by the office of Medicaid policy and planning under IC 12-15-41-15.
(22) An emergency rule adopted by the Indiana state board of animal health under IC 15-17-10-9.
(23) An emergency rule adopted by the board of directors of the Indiana education savings authority under IC 21-9-4-7.
(24) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-34 (repealed).
(25) An emergency rule adopted by the department of local government finance under IC 6-1.1-4-33 (repealed).
(26) An emergency rule adopted by the boiler and pressure vessel rules board under IC 22-13-2-8(c).
(27) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-37(l) (repealed) or an emergency rule adopted by the department of local government finance under IC 6-1.1-4-36(j) (repealed) or IC 6-1.1-22.5-20.
(28) An emergency rule adopted by the board of the Indiana economic development corporation under IC 5-28-5-8.
(29) A rule adopted by the department of financial institutions under IC 34-55-10-2.5.
(30) A rule adopted by the Indiana finance authority:
(A) under IC 8-15.5-7 approving user fees (as defined in IC 8-15.5-2-10) provided for in a public-private agreement under IC 8-15.5;
(B) under IC 8-15-2-17.2(a)(10):
(i) establishing enforcement procedures; and
(ii) making assessments for failure to pay required tolls;
(C) under IC 8-15-2-14(a)(3) authorizing the use of and establishing procedures for the implementation of the collection of user fees by electronic or other nonmanual means; or
(D) to make other changes to existing rules related to a toll road project to accommodate the provisions of a public-private agreement under IC 8-15.5.
(31) An emergency rule adopted by the board of the Indiana health informatics corporation under IC 5-31-5-8.
(32) An emergency rule adopted by the department of child services under IC 31-25-2-21, IC 31-27-2-4, IC 31-27-4-2, or IC 31-27-4-3.
(33) An emergency rule adopted by the Indiana real estate commission under IC 25-34.1-2-5(15).
(34) A rule adopted by the department of financial institutions under IC 24-4.4-1-101 and determined necessary to meet an

emergency.
(35) An emergency rule adopted by the state board of pharmacy regarding returning unused medication under IC 25-26-23.
(36) An emergency rule adopted by the department of local government finance under IC 6-1.1-12.6 or IC 6-1.1-12.8.
(37) An emergency rule adopted by the office of the secretary of family and social services or the office of Medicaid policy and planning concerning the following:
(A) Federal Medicaid waiver program provisions.
(B) Federal programs administered by the office of the secretary.
(38) An emergency rule adopted by the Indiana board of pharmacy declaring a substance to be a synthetic drug under IC 25-26-13-4.1.
(b) The following do not apply to rules described in subsection (a):
(1) Sections 24 through 36 of this chapter.
(2) IC 13-14-9.
(c) After a rule described in subsection (a) has been adopted by the agency, the agency shall submit the rule to the publisher for the assignment of a document control number. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(d) After the document control number has been assigned, the agency shall submit the rule to the publisher for filing. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(e) Subject to section 39 of this chapter, the publisher shall:
(1) accept the rule for filing; and
(2) electronically record the date and time that the rule is accepted.
(f) A rule described in subsection (a) takes effect on the latest of the following dates:
(1) The effective date of the statute delegating authority to the agency to adopt the rule.
(2) The date and time that the rule is accepted for filing under subsection (e).
(3) The effective date stated by the adopting agency in the rule.
(4) The date of compliance with every requirement established by law as a prerequisite to the adoption or effectiveness of the rule.
(5) The statutory effective date for an emergency rule set forth in the statute authorizing the agency to adopt emergency rules.
(g) Subject to subsection (h), IC 14-10-2-5, IC 14-22-2-6, IC 22-8-1.1-16.1, and IC 22-13-2-8(d), and except as provided in subsections (j), (k), (l), and (n), a rule adopted under this section

expires not later than ninety (90) days after the rule is accepted for filing under subsection (e). Except for a rule adopted under subsection (a)(13), (a)(24), (a)(25), or (a)(27), the rule may be extended by adopting another rule under this section, but only for one (1) extension period. The extension period for a rule adopted under subsection (a)(28) may not exceed the period for which the original rule was in effect. A rule adopted under subsection (a)(13) may be extended for two (2) extension periods. Subject to subsection (j), a rule adopted under subsection (a)(24), (a)(25), or (a)(27) may be extended for an unlimited number of extension periods. Except for a rule adopted under subsection (a)(13), for a rule adopted under this section to be effective after one (1) extension period, the rule must be adopted under:
(1) sections 24 through 36 of this chapter; or
(2) IC 13-14-9;
as applicable.
(h) A rule described in subsection (a)(8), (a)(12), (a)(19), (a)(20), (a)(21), (a)(29), or (a)(37) expires on the earlier of the following dates:
(1) The expiration date stated by the adopting agency in the rule.
(2) The date that the rule is amended or repealed by a later rule adopted under sections 24 through 36 of this chapter or this section.
(i) This section may not be used to readopt a rule under IC 4-22-2.5.
(j) A rule described in subsection (a)(24) or (a)(25) expires not later than January 1, 2006.
(k) A rule described in subsection (a)(28) expires on the expiration date stated by the board of the Indiana economic development corporation in the rule.
(l) A rule described in subsection (a)(30) expires on the expiration date stated by the Indiana finance authority in the rule.
(m) A rule described in subsection (a)(5) or (a)(6) expires on the date the department is next required to issue a rule under the statute authorizing or requiring the rule.
(n) A rule described in subsection (a)(38) expires on June 30 of the year following the year in which it is filed with the publisher under this section.
As added by P.L.1-1990, SEC.36. Amended by P.L.24-1990, SEC.1; P.L.27-1991, SEC.1; P.L.2-1991, SEC.22; P.L.28-1991, SEC.1; P.L.29-1991, SEC.1; P.L.26-1991, SEC.1; P.L.2-1992, SEC.38; P.L.24-1992, SEC.1; P.L.2-1993, SEC.36; P.L.3-1993, SEC.239; P.L.34-1993, SEC.5; P.L.35-1993, SEC.1; P.L.277-1993(ss), SEC.125; P.L.1-1994, SEC.10; P.L.16-1994, SEC.1; P.L.15-1994, SEC.1; P.L.2-1995, SEC.5; P.L.1-1995, SEC.37; P.L.45-1995, SEC.1; P.L.47-1995, SEC.1; P.L.46-1995, SEC.1; P.L.2-1996, SEC.212; P.L.1-1996, SEC.32; P.L.17-1996, SEC.4; P.L.2-1997, SEC.12; P.L.27-1997, SEC.1; P.L.79-1998, SEC.4; P.L.273-1999, SEC.160; P.L.204-2001, SEC.6; P.L.287-2001, SEC.1;

P.L.283-2001, SEC.1; P.L.1-2002, SEC.10; P.L.120-2002, SEC.1; P.L.1-2003, SEC.9; P.L.235-2003, SEC.1; P.L.255-2003, SEC.1; P.L.141-2003, SEC.1; P.L.1-2004, SEC.1; P.L.23-2004, SEC.1; P.L.4-2005, SEC.21; P.L.179-2005, SEC.1; P.L.235-2005, SEC.61; P.L.47-2006, SEC.2; P.L.1-2006, SEC.73; P.L.91-2006, SEC.2; P.L.123-2006, SEC.12; P.L.1-2007, SEC.17; P.L.111-2007, SEC.1; P.L.204-2007, SEC.2; P.L.233-2007, SEC.1; P.L.218-2007, SEC.1; P.L.8-2008, SEC.1; P.L.2-2008, SEC.17; P.L.3-2008, SEC.9; P.L.90-2008, SEC.1; P.L.131-2009, SEC.1; P.L.160-2009, SEC.1; P.L.177-2009, SEC.1; P.L.1-2010, SEC.8; P.L.35-2010, SEC.2; P.L.113-2010, SEC.9; P.L.11-2011, SEC.1; P.L.42-2011, SEC.2; P.L.119-2011, SEC.1; P.L.175-2011, SEC.1; P.L.229-2011, SEC.58; P.L.78-2012, SEC.1.

IC 4-22-2-37.1 Version d
Emergency rules; submission to publisher; assignment of document control number; effective date; expiration; extension
Note: This version of section amended by P.L.160-2012, SEC.6, effective 3-20-2012. See also preceding versions of this section amended by P.L.25-2012, SEC.1, effective 3-6-2012 until 3-20-2012, P.L.48-2012, SEC.2, effective 3-14-2012, and P.L.78-2012, SEC.1, effective 3-15-2012. See also following versions of this section amended by P.L.77-2012, SEC.1, effective 7-1-2012, and P.L.133-2012, SEC.9, effective 7-1-2012.
Sec. 37.1. (a) This section applies to a rulemaking action resulting in any of the following rules:
(1) An order adopted by the commissioner of the Indiana department of transportation under IC 9-20-1-3(d) or IC 9-21-4-7(a) and designated by the commissioner as an emergency rule.
(2) An action taken by the director of the department of natural resources under IC 14-22-2-6(d) or IC 14-22-6-13.
(3) An emergency temporary standard adopted by the occupational safety standards commission under IC 22-8-1.1-16.1.
(4) An emergency rule adopted by the solid waste management board under IC 13-22-2-3 and classifying a waste as hazardous.
(5) A rule, other than a rule described in subdivision (6), adopted by the department of financial institutions under IC 24-4.5-6-107 and declared necessary to meet an emergency.
(6) A rule required under IC 24-4.5-1-106 that is adopted by the department of financial institutions and declared necessary to meet an emergency under IC 24-4.5-6-107.
(7) A rule adopted by the Indiana utility regulatory commission to address an emergency under IC 8-1-2-113.
(8) An emergency rule adopted by the state lottery commission under IC 4-30-3-9.
(9) A rule adopted under IC 16-19-3-5 or IC 16-41-2-1 that the executive board of the state department of health declares is necessary to meet an emergency. (10) An emergency rule adopted by the Indiana finance authority under IC 8-21-12.
(11) An emergency rule adopted by the insurance commissioner under IC 27-1-23-7 or IC 27-1-12.1.
(12) An emergency rule adopted by the Indiana horse racing commission under IC 4-31-3-9.
(13) An emergency rule adopted by the air pollution control board, the solid waste management board, or the water pollution control board under IC 13-15-4-10(4) or to comply with a deadline required by or other date provided by federal law, provided:
(A) the variance procedures are included in the rules; and
(B) permits or licenses granted during the period the emergency rule is in effect are reviewed after the emergency rule expires.
(14) An emergency rule adopted by the Indiana election commission under IC 3-6-4.1-14.
(15) An emergency rule adopted by the department of natural resources under IC 14-10-2-5.
(16) An emergency rule adopted by the Indiana gaming commission under IC 4-32.2-3-3(b), IC 4-33-4-2, IC 4-33-4-3, IC 4-33-4-14, IC 4-33-22-12, or IC 4-35-4-2.
(17) An emergency rule adopted by the alcohol and tobacco commission under IC 7.1-3-17.5, IC 7.1-3-17.7, or IC 7.1-3-20-24.4.
(18) An emergency rule adopted by the department of financial institutions under IC 28-15-11.
(19) An emergency rule adopted by the office of the secretary of family and social services under IC 12-8-1.5-11.
(20) An emergency rule adopted by the office of the children's health insurance program under IC 12-17.6-2-11.
(21) An emergency rule adopted by the office of Medicaid policy and planning under IC 12-15-41-15.
(22) An emergency rule adopted by the Indiana state board of animal health under IC 15-17-10-9.
(23) An emergency rule adopted by the board of directors of the Indiana education savings authority under IC 21-9-4-7.
(24) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-34 (repealed).
(25) An emergency rule adopted by the department of local government finance under IC 6-1.1-4-33 (repealed).
(26) An emergency rule adopted by the boiler and pressure vessel rules board under IC 22-13-2-8(c).
(27) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-37(l) (repealed) or an emergency rule adopted by the department of local government finance under IC 6-1.1-4-36(j) (repealed) or IC 6-1.1-22.5-20.
(28) An emergency rule adopted by the board of the Indiana economic development corporation under IC 5-28-5-8.
(29) A rule adopted by the department of financial institutions

under IC 34-55-10-2.5.
(30) A rule adopted by the Indiana finance authority:
(A) under IC 8-15.5-7 approving user fees (as defined in IC 8-15.5-2-10) provided for in a public-private agreement under IC 8-15.5;
(B) under IC 8-15-2-17.2(a)(10):
(i) establishing enforcement procedures; and
(ii) making assessments for failure to pay required tolls;
(C) under IC 8-15-2-14(a)(3) authorizing the use of and establishing procedures for the implementation of the collection of user fees by electronic or other nonmanual means; or
(D) to make other changes to existing rules related to a toll road project to accommodate the provisions of a public-private agreement under IC 8-15.5.
(31) An emergency rule adopted by the board of the Indiana health informatics corporation under IC 5-31-5-8.
(32) An emergency rule adopted by the department of child services under IC 31-25-2-21, IC 31-27-2-4, IC 31-27-4-2, or IC 31-27-4-3.
(33) An emergency rule adopted by the Indiana real estate commission under IC 25-34.1-2-5(15).
(34) A rule adopted by the department of financial institutions under IC 24-4.4-1-101 and determined necessary to meet an emergency.
(35) An emergency rule adopted by the state board of pharmacy regarding returning unused medication under IC 25-26-23.
(36) An emergency rule adopted by the department of local government finance under IC 6-1.1-12.6 or IC 6-1.1-12.8.
(37) An emergency rule adopted by the office of the secretary of family and social services or the office of Medicaid policy and planning concerning the following:
(A) Federal Medicaid waiver program provisions.
(B) Federal programs administered by the office of the secretary.
The authority of the office of the secretary of family and social services and the office of Medicaid policy and planning to adopt a rule described in this subdivision expires December 31, 2012.
(38) An emergency rule adopted by the Indiana board of accountancy or the executive director of the Indiana professional licensing agency under IC 25-2.1-2-16.
(b) The following do not apply to rules described in subsection (a):
(1) Sections 24 through 36 of this chapter.
(2) IC 13-14-9.
(c) After a rule described in subsection (a) has been adopted by the agency, the agency shall submit the rule to the publisher for the assignment of a document control number. The agency shall submit the rule in the form required by section 20 of this chapter and with

the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(d) After the document control number has been assigned, the agency shall submit the rule to the publisher for filing. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(e) Subject to section 39 of this chapter, the publisher shall:
(1) accept the rule for filing; and
(2) electronically record the date and time that the rule is accepted.
(f) A rule described in subsection (a) takes effect on the latest of the following dates:
(1) The effective date of the statute delegating authority to the agency to adopt the rule.
(2) The date and time that the rule is accepted for filing under subsection (e).
(3) The effective date stated by the adopting agency in the rule.
(4) The date of compliance with every requirement established by law as a prerequisite to the adoption or effectiveness of the rule.
(g) Subject to subsection (h), (n), IC 14-10-2-5, IC 14-22-2-6, IC 22-8-1.1-16.1, IC 22-13-2-8(c), and IC 25-2.1-2-16(c) (as added by SEA 330-2012), and except as provided in subsections (j), (k), and (l), a rule adopted under this section expires not later than ninety (90) days after the rule is accepted for filing under subsection (e). Except for a rule adopted under subsection (a)(13), (a)(24), (a)(25), or (a)(27), the rule may be extended by adopting another rule under this section, but only for one (1) extension period. The extension period for a rule adopted under subsection (a)(28) may not exceed the period for which the original rule was in effect. A rule adopted under subsection (a)(13) may be extended for two (2) extension periods. Subject to subsection (j), a rule adopted under subsection (a)(24), (a)(25), or (a)(27) may be extended for an unlimited number of extension periods. Except for a rule adopted under subsection (a)(13), for a rule adopted under this section to be effective after one (1) extension period, the rule must be adopted under:
(1) sections 24 through 36 of this chapter; or
(2) IC 13-14-9;
as applicable.
(h) A rule described in subsection (a)(8), (a)(12), (a)(29), or (a)(38) expires on the earlier of the following dates:
(1) The expiration date stated by the adopting agency in the rule.
(2) The date that the rule is amended or repealed by a later rule adopted under sections 24 through 36 of this chapter or this section.
(i) This section may not be used to readopt a rule under

IC 4-22-2.5.
(j) A rule described in subsection (a)(24) or (a)(25) expires not later than January 1, 2006.
(k) A rule described in subsection (a)(28) expires on the expiration date stated by the board of the Indiana economic development corporation in the rule.
(l) A rule described in subsection (a)(30) expires on the expiration date stated by the Indiana finance authority in the rule.
(m) A rule described in subsection (a)(5) or (a)(6) expires on the date the department is next required to issue a rule under the statute authorizing or requiring the rule.
(n) This subsection applies to a rule described in subsection (a)(37). A rule adopted before January 1, 2013, expires on the earliest of the following:
(1) The expiration date stated by the adopting agency in the rule.
(2) The date that the rule is amended or repealed by a later rule adopted under sections 24 through 36 of this chapter or this section.
(3) June 30, 2013, at 11:59 p.m.
As added by P.L.1-1990, SEC.36. Amended by P.L.24-1990, SEC.1; P.L.27-1991, SEC.1; P.L.2-1991, SEC.22; P.L.28-1991, SEC.1; P.L.29-1991, SEC.1; P.L.26-1991, SEC.1; P.L.2-1992, SEC.38; P.L.24-1992, SEC.1; P.L.2-1993, SEC.36; P.L.3-1993, SEC.239; P.L.34-1993, SEC.5; P.L.35-1993, SEC.1; P.L.277-1993(ss), SEC.125; P.L.1-1994, SEC.10; P.L.16-1994, SEC.1; P.L.15-1994, SEC.1; P.L.2-1995, SEC.5; P.L.1-1995, SEC.37; P.L.45-1995, SEC.1; P.L.47-1995, SEC.1; P.L.46-1995, SEC.1; P.L.2-1996, SEC.212; P.L.1-1996, SEC.32; P.L.17-1996, SEC.4; P.L.2-1997, SEC.12; P.L.27-1997, SEC.1; P.L.79-1998, SEC.4; P.L.273-1999, SEC.160; P.L.204-2001, SEC.6; P.L.287-2001, SEC.1; P.L.283-2001, SEC.1; P.L.1-2002, SEC.10; P.L.120-2002, SEC.1; P.L.1-2003, SEC.9; P.L.235-2003, SEC.1; P.L.255-2003, SEC.1; P.L.141-2003, SEC.1; P.L.1-2004, SEC.1; P.L.23-2004, SEC.1; P.L.4-2005, SEC.21; P.L.179-2005, SEC.1; P.L.235-2005, SEC.61; P.L.47-2006, SEC.2; P.L.1-2006, SEC.73; P.L.91-2006, SEC.2; P.L.123-2006, SEC.12; P.L.1-2007, SEC.17; P.L.111-2007, SEC.1; P.L.204-2007, SEC.2; P.L.233-2007, SEC.1; P.L.218-2007, SEC.1; P.L.8-2008, SEC.1; P.L.2-2008, SEC.17; P.L.3-2008, SEC.9; P.L.90-2008, SEC.1; P.L.131-2009, SEC.1; P.L.160-2009, SEC.1; P.L.177-2009, SEC.1; P.L.1-2010, SEC.8; P.L.35-2010, SEC.2; P.L.113-2010, SEC.9; P.L.11-2011, SEC.1; P.L.42-2011, SEC.2; P.L.119-2011, SEC.1; P.L.175-2011, SEC.1; P.L.229-2011, SEC.58; P.L.25-2012, SEC.1; P.L.160-2012, SEC.6.

IC 4-22-2-37.1 Version e
Emergency rules; submission to publisher; assignment of document control number; effective date; expiration; extension
Note: This version of section amended by P.L.77-2012, SEC.1, effective 7-1-2012. See also preceding versions of this section

amended by P.L.25-2012, SEC.1, effective 3-6-2012 until 3-20-2012, P.L.48-2012, SEC.2, effective 3-14-2012, P.L.78-2012, SEC.1, effective 3-15-2012, and P.L.160-2012, SEC.6, effective 3-20-2012. See also following version of this section amended by P.L.133-2012, SEC.9, effective 7-1-2012.
Sec. 37.1. (a) This section applies to a rulemaking action resulting in any of the following rules:
(1) An order adopted by the commissioner of the Indiana department of transportation under IC 9-20-1-3(d) or IC 9-21-4-7(a) and designated by the commissioner as an emergency rule.
(2) An action taken by the director of the department of natural resources under IC 14-22-2-6(d) or IC 14-22-6-13.
(3) An emergency temporary standard adopted by the occupational safety standards commission under IC 22-8-1.1-16.1.
(4) An emergency rule adopted by the solid waste management board under IC 13-22-2-3 and classifying a waste as hazardous.
(5) A rule, other than a rule described in subdivision (6), adopted by the department of financial institutions under IC 24-4.5-6-107 and declared necessary to meet an emergency.
(6) A rule required under IC 24-4.5-1-106 that is adopted by the department of financial institutions and declared necessary to meet an emergency under IC 24-4.5-6-107.
(7) A rule adopted by the Indiana utility regulatory commission to address an emergency under IC 8-1-2-113.
(8) An emergency rule adopted by the state lottery commission under IC 4-30-3-9.
(9) A rule adopted under IC 16-19-3-5 or IC 16-41-2-1 that the executive board of the state department of health declares is necessary to meet an emergency.
(10) An emergency rule adopted by the Indiana finance authority under IC 8-21-12.
(11) An emergency rule adopted by the insurance commissioner under IC 27-1-23-7 or IC 27-1-12.1.
(12) An emergency rule adopted by the Indiana horse racing commission under IC 4-31-3-9.
(13) An emergency rule adopted by the air pollution control board, the solid waste management board, or the water pollution control board under IC 13-15-4-10(4) or to comply with a deadline required by or other date provided by federal law, provided:
(A) the variance procedures are included in the rules; and
(B) permits or licenses granted during the period the emergency rule is in effect are reviewed after the emergency rule expires.
(14) An emergency rule adopted by the Indiana election commission under IC 3-6-4.1-14.
(15) An emergency rule adopted by the department of natural resources under IC 14-10-2-5. (16) An emergency rule adopted by the Indiana gaming commission under IC 4-32.2-3-3(b), IC 4-33-4-2, IC 4-33-4-3, IC 4-33-4-14, IC 4-33-22-12, or IC 4-35-4-2.
(17) An emergency rule adopted by the alcohol and tobacco commission under IC 7.1-3-17.5, IC 7.1-3-17.7, or IC 7.1-3-20-24.4.
(18) An emergency rule adopted by the department of financial institutions under IC 28-15-11.
(19) An emergency rule adopted by the office of the secretary of family and social services under IC 12-8-1-12.
(20) An emergency rule adopted by the office of the children's health insurance program under IC 12-17.6-2-11.
(21) An emergency rule adopted by the office of Medicaid policy and planning under IC 12-15-41-15.
(22) An emergency rule adopted by the Indiana state board of animal health under IC 15-17-10-9.
(23) An emergency rule adopted by the board of directors of the Indiana education savings authority under IC 21-9-4-7.
(24) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-34 (repealed).
(25) An emergency rule adopted by the department of local government finance under IC 6-1.1-4-33 (repealed).
(26) An emergency rule adopted by the boiler and pressure vessel rules board under IC 22-13-2-8(c).
(27) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-37(l) (repealed) or an emergency rule adopted by the department of local government finance under IC 6-1.1-4-36(j) (repealed) or IC 6-1.1-22.5-20.
(28) An emergency rule adopted by the board of the Indiana economic development corporation under IC 5-28-5-8.
(29) A rule adopted by the department of financial institutions under IC 34-55-10-2.5.
(30) A rule adopted by the Indiana finance authority:
(A) under IC 8-15.5-7 approving user fees (as defined in IC 8-15.5-2-10) provided for in a public-private agreement under IC 8-15.5;
(B) under IC 8-15-2-17.2(a)(10):
(i) establishing enforcement procedures; and
(ii) making assessments for failure to pay required tolls;
(C) under IC 8-15-2-14(a)(3) authorizing the use of and establishing procedures for the implementation of the collection of user fees by electronic or other nonmanual means; or
(D) to make other changes to existing rules related to a toll road project to accommodate the provisions of a public-private agreement under IC 8-15.5.
(31) An emergency rule adopted by the board of the Indiana health informatics corporation under IC 5-31-5-8.
(32) An emergency rule adopted by the department of child services under IC 31-25-2-21, IC 31-27-2-4, IC 31-27-4-2, or

IC 31-27-4-3.
(33) An emergency rule adopted by the Indiana real estate commission under IC 25-34.1-2-5(15).
(34) A rule adopted by the department of financial institutions under IC 24-4.4-1-101 and determined necessary to meet an emergency.
(35) An emergency rule adopted by the state board of pharmacy regarding returning unused medication under IC 25-26-23.
(36) An emergency rule adopted by the department of local government finance under IC 6-1.1-12.6 or IC 6-1.1-12.8.
(37) An emergency rule adopted by the office of the secretary of family and social services or the office of Medicaid policy and planning concerning the following:
(A) Federal Medicaid waiver program provisions.
(B) Federal programs administered by the office of the secretary.
(38) An emergency rule adopted by the Indiana emergency medical services commission under IC 16-31-3-24.
(b) The following do not apply to rules described in subsection (a):
(1) Sections 24 through 36 of this chapter.
(2) IC 13-14-9.
(c) After a rule described in subsection (a) has been adopted by the agency, the agency shall submit the rule to the publisher for the assignment of a document control number. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(d) After the document control number has been assigned, the agency shall submit the rule to the publisher for filing. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(e) Subject to section 39 of this chapter, the publisher shall:
(1) accept the rule for filing; and
(2) electronically record the date and time that the rule is accepted.
(f) A rule described in subsection (a) takes effect on the latest of the following dates:
(1) The effective date of the statute delegating authority to the agency to adopt the rule.
(2) The date and time that the rule is accepted for filing under subsection (e).
(3) The effective date stated by the adopting agency in the rule.
(4) The date of compliance with every requirement established by law as a prerequisite to the adoption or effectiveness of the rule.
(g) Subject to subsection (h), IC 14-10-2-5, IC 14-22-2-6,

IC 22-8-1.1-16.1, and IC 22-13-2-8(c), and except as provided in subsections (j), (k), and (l), a rule adopted under this section expires not later than ninety (90) days after the rule is accepted for filing under subsection (e). Except for a rule adopted under subsection (a)(13), (a)(24), (a)(25), or (a)(27), the rule may be extended by adopting another rule under this section, but only for one (1) extension period. The extension period for a rule adopted under subsection (a)(28) may not exceed the period for which the original rule was in effect. A rule adopted under subsection (a)(13) may be extended for two (2) extension periods. Subject to subsection (j), a rule adopted under subsection (a)(24), (a)(25), or (a)(27) may be extended for an unlimited number of extension periods. Except for a rule adopted under subsection (a)(13), for a rule adopted under this section to be effective after one (1) extension period, the rule must be adopted under:
(1) sections 24 through 36 of this chapter; or
(2) IC 13-14-9;
as applicable.
(h) A rule described in subsection (a)(8), (a)(12), (a)(19), (a)(20), (a)(21), (a)(29), or (a)(37) expires on the earlier of the following dates:
(1) The expiration date stated by the adopting agency in the rule.
(2) The date that the rule is amended or repealed by a later rule adopted under sections 24 through 36 of this chapter or this section.
(i) This section may not be used to readopt a rule under IC 4-22-2.5.
(j) A rule described in subsection (a)(24) or (a)(25) expires not later than January 1, 2006.
(k) A rule described in subsection (a)(28) expires on the expiration date stated by the board of the Indiana economic development corporation in the rule.
(l) A rule described in subsection (a)(30) expires on the expiration date stated by the Indiana finance authority in the rule.
(m) A rule described in subsection (a)(5) or (a)(6) expires on the date the department is next required to issue a rule under the statute authorizing or requiring the rule.
As added by P.L.1-1990, SEC.36. Amended by P.L.24-1990, SEC.1; P.L.27-1991, SEC.1; P.L.2-1991, SEC.22; P.L.28-1991, SEC.1; P.L.29-1991, SEC.1; P.L.26-1991, SEC.1; P.L.2-1992, SEC.38; P.L.24-1992, SEC.1; P.L.2-1993, SEC.36; P.L.3-1993, SEC.239; P.L.34-1993, SEC.5; P.L.35-1993, SEC.1; P.L.277-1993(ss), SEC.125; P.L.1-1994, SEC.10; P.L.16-1994, SEC.1; P.L.15-1994, SEC.1; P.L.2-1995, SEC.5; P.L.1-1995, SEC.37; P.L.45-1995, SEC.1; P.L.47-1995, SEC.1; P.L.46-1995, SEC.1; P.L.2-1996, SEC.212; P.L.1-1996, SEC.32; P.L.17-1996, SEC.4; P.L.2-1997, SEC.12; P.L.27-1997, SEC.1; P.L.79-1998, SEC.4; P.L.273-1999, SEC.160; P.L.204-2001, SEC.6; P.L.287-2001, SEC.1; P.L.283-2001, SEC.1; P.L.1-2002, SEC.10; P.L.120-2002, SEC.1;

P.L.1-2003, SEC.9; P.L.235-2003, SEC.1; P.L.255-2003, SEC.1; P.L.141-2003, SEC.1; P.L.1-2004, SEC.1; P.L.23-2004, SEC.1; P.L.4-2005, SEC.21; P.L.179-2005, SEC.1; P.L.235-2005, SEC.61; P.L.47-2006, SEC.2; P.L.1-2006, SEC.73; P.L.91-2006, SEC.2; P.L.123-2006, SEC.12; P.L.1-2007, SEC.17; P.L.111-2007, SEC.1; P.L.204-2007, SEC.2; P.L.233-2007, SEC.1; P.L.218-2007, SEC.1; P.L.8-2008, SEC.1; P.L.2-2008, SEC.17; P.L.3-2008, SEC.9; P.L.90-2008, SEC.1; P.L.131-2009, SEC.1; P.L.160-2009, SEC.1; P.L.177-2009, SEC.1; P.L.1-2010, SEC.8; P.L.35-2010, SEC.2; P.L.113-2010, SEC.9; P.L.11-2011, SEC.1; P.L.42-2011, SEC.2; P.L.119-2011, SEC.1; P.L.175-2011, SEC.1; P.L.229-2011, SEC.58; P.L.77-2012, SEC.1.

IC 4-22-2-37.1 Version f
Emergency rules; submission to publisher; assignment of document control number; effective date; expiration; extension
Note: This version of section amended by P.L.133-2012, SEC.9, effective 7-1-2012. See also preceding versions of this section amended by P.L.25-2012, SEC.1, effective 3-6-2012 until 3-20-2012, P.L.48-2012, SEC.2, effective 3-14-2012, P.L.78-2012, SEC.1, effective 3-15-2012, P.L.160-2012, SEC.6, effective 3-20-2012, and P.L.77-2012, SEC.1, effective 7-1-2012.
Sec. 37.1. (a) This section applies to a rulemaking action resulting in any of the following rules:
(1) An order adopted by the commissioner of the Indiana department of transportation under IC 9-20-1-3(d) or IC 9-21-4-7(a) and designated by the commissioner as an emergency rule.
(2) An action taken by the director of the department of natural resources under IC 14-22-2-6(d) or IC 14-22-6-13.
(3) An emergency temporary standard adopted by the occupational safety standards commission under IC 22-8-1.1-16.1.
(4) An emergency rule adopted by the environmental rules board under IC 13-22-2-3 and classifying a waste as hazardous.
(5) A rule, other than a rule described in subdivision (6), adopted by the department of financial institutions under IC 24-4.5-6-107 and declared necessary to meet an emergency.
(6) A rule required under IC 24-4.5-1-106 that is adopted by the department of financial institutions and declared necessary to meet an emergency under IC 24-4.5-6-107.
(7) A rule adopted by the Indiana utility regulatory commission to address an emergency under IC 8-1-2-113.
(8) An emergency rule adopted by the state lottery commission under IC 4-30-3-9.
(9) A rule adopted under IC 16-19-3-5 or IC 16-41-2-1 that the executive board of the state department of health declares is necessary to meet an emergency.
(10) An emergency rule adopted by the Indiana finance authority under IC 8-21-12. (11) An emergency rule adopted by the insurance commissioner under IC 27-1-23-7 or IC 27-1-12.1.
(12) An emergency rule adopted by the Indiana horse racing commission under IC 4-31-3-9.
(13) An emergency rule adopted by the environmental rules board under IC 13-15-4-10(4) or to comply with a deadline required by or other date provided by federal law, provided:
(A) the variance procedures are included in the rules; and
(B) permits or licenses granted during the period the emergency rule is in effect are reviewed after the emergency rule expires.
(14) An emergency rule adopted by the Indiana election commission under IC 3-6-4.1-14.
(15) An emergency rule adopted by the department of natural resources under IC 14-10-2-5.
(16) An emergency rule adopted by the Indiana gaming commission under IC 4-32.2-3-3(b), IC 4-33-4-2, IC 4-33-4-3, IC 4-33-4-14, IC 4-33-22-12, or IC 4-35-4-2.
(17) An emergency rule adopted by the alcohol and tobacco commission under IC 7.1-3-17.5, IC 7.1-3-17.7, or IC 7.1-3-20-24.4.
(18) An emergency rule adopted by the department of financial institutions under IC 28-15-11.
(19) An emergency rule adopted by the office of the secretary of family and social services under IC 12-8-1-12.
(20) An emergency rule adopted by the office of the children's health insurance program under IC 12-17.6-2-11.
(21) An emergency rule adopted by the office of Medicaid policy and planning under IC 12-15-41-15.
(22) An emergency rule adopted by the Indiana state board of animal health under IC 15-17-10-9.
(23) An emergency rule adopted by the board of directors of the Indiana education savings authority under IC 21-9-4-7.
(24) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-34 (repealed).
(25) An emergency rule adopted by the department of local government finance under IC 6-1.1-4-33 (repealed).
(26) An emergency rule adopted by the boiler and pressure vessel rules board under IC 22-13-2-8(c).
(27) An emergency rule adopted by the Indiana board of tax review under IC 6-1.1-4-37(l) (repealed) or an emergency rule adopted by the department of local government finance under IC 6-1.1-4-36(j) (repealed) or IC 6-1.1-22.5-20.
(28) An emergency rule adopted by the board of the Indiana economic development corporation under IC 5-28-5-8.
(29) A rule adopted by the department of financial institutions under IC 34-55-10-2.5.
(30) A rule adopted by the Indiana finance authority:
(A) under IC 8-15.5-7 approving user fees (as defined in IC 8-15.5-2-10) provided for in a public-private agreement

under IC 8-15.5;
(B) under IC 8-15-2-17.2(a)(10):
(i) establishing enforcement procedures; and
(ii) making assessments for failure to pay required tolls;
(C) under IC 8-15-2-14(a)(3) authorizing the use of and establishing procedures for the implementation of the collection of user fees by electronic or other nonmanual means; or
(D) to make other changes to existing rules related to a toll road project to accommodate the provisions of a public-private agreement under IC 8-15.5.
(31) An emergency rule adopted by the department of child services under IC 31-25-2-21, IC 31-27-2-4, IC 31-27-4-2, or IC 31-27-4-3.
(32) An emergency rule adopted by the Indiana real estate commission under IC 25-34.1-2-5(15).
(33) A rule adopted by the department of financial institutions under IC 24-4.4-1-101 and determined necessary to meet an emergency.
(34) An emergency rule adopted by the state board of pharmacy regarding returning unused medication under IC 25-26-23.
(35) An emergency rule adopted by the department of local government finance under IC 6-1.1-12.6 or IC 6-1.1-12.8.
(36) An emergency rule adopted by the office of the secretary of family and social services or the office of Medicaid policy and planning concerning the following:
(A) Federal Medicaid waiver program provisions.
(B) Federal programs administered by the office of the secretary.
(b) The following do not apply to rules described in subsection (a):
(1) Sections 24 through 36 of this chapter.
(2) IC 13-14-9.
(c) After a rule described in subsection (a) has been adopted by the agency, the agency shall submit the rule to the publisher for the assignment of a document control number. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(d) After the document control number has been assigned, the agency shall submit the rule to the publisher for filing. The agency shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(e) Subject to section 39 of this chapter, the publisher shall:
(1) accept the rule for filing; and
(2) electronically record the date and time that the rule is accepted. (f) A rule described in subsection (a) takes effect on the latest of the following dates:
(1) The effective date of the statute delegating authority to the agency to adopt the rule.
(2) The date and time that the rule is accepted for filing under subsection (e).
(3) The effective date stated by the adopting agency in the rule.
(4) The date of compliance with every requirement established by law as a prerequisite to the adoption or effectiveness of the rule.
(g) Subject to subsection (h), IC 14-10-2-5, IC 14-22-2-6, IC 22-8-1.1-16.1, and IC 22-13-2-8(c), and except as provided in subsections (j), (k), and (l), a rule adopted under this section expires not later than ninety (90) days after the rule is accepted for filing under subsection (e). Except for a rule adopted under subsection (a)(13), (a)(24), (a)(25), or (a)(27), the rule may be extended by adopting another rule under this section, but only for one (1) extension period. The extension period for a rule adopted under subsection (a)(28) may not exceed the period for which the original rule was in effect. A rule adopted under subsection (a)(13) may be extended for two (2) extension periods. Subject to subsection (j), a rule adopted under subsection (a)(24), (a)(25), or (a)(27) may be extended for an unlimited number of extension periods. Except for a rule adopted under subsection (a)(13), for a rule adopted under this section to be effective after one (1) extension period, the rule must be adopted under:
(1) sections 24 through 36 of this chapter; or
(2) IC 13-14-9;
as applicable.
(h) A rule described in subsection (a)(8), (a)(12), (a)(19), (a)(20), (a)(21), (a)(29), or (a)(36) expires on the earlier of the following dates:
(1) The expiration date stated by the adopting agency in the rule.
(2) The date that the rule is amended or repealed by a later rule adopted under sections 24 through 36 of this chapter or this section.
(i) This section may not be used to readopt a rule under IC 4-22-2.5.
(j) A rule described in subsection (a)(24) or (a)(25) expires not later than January 1, 2006.
(k) A rule described in subsection (a)(28) expires on the expiration date stated by the board of the Indiana economic development corporation in the rule.
(l) A rule described in subsection (a)(30) expires on the expiration date stated by the Indiana finance authority in the rule.
(m) A rule described in subsection (a)(5) or (a)(6) expires on the date the department is next required to issue a rule under the statute authorizing or requiring the rule.
As added by P.L.1-1990, SEC.36. Amended by P.L.24-1990, SEC.1;

P.L.27-1991, SEC.1; P.L.2-1991, SEC.22; P.L.28-1991, SEC.1; P.L.29-1991, SEC.1; P.L.26-1991, SEC.1; P.L.2-1992, SEC.38; P.L.24-1992, SEC.1; P.L.2-1993, SEC.36; P.L.3-1993, SEC.239; P.L.34-1993, SEC.5; P.L.35-1993, SEC.1; P.L.277-1993(ss), SEC.125; P.L.1-1994, SEC.10; P.L.16-1994, SEC.1; P.L.15-1994, SEC.1; P.L.2-1995, SEC.5; P.L.1-1995, SEC.37; P.L.45-1995, SEC.1; P.L.47-1995, SEC.1; P.L.46-1995, SEC.1; P.L.2-1996, SEC.212; P.L.1-1996, SEC.32; P.L.17-1996, SEC.4; P.L.2-1997, SEC.12; P.L.27-1997, SEC.1; P.L.79-1998, SEC.4; P.L.273-1999, SEC.160; P.L.204-2001, SEC.6; P.L.287-2001, SEC.1; P.L.283-2001, SEC.1; P.L.1-2002, SEC.10; P.L.120-2002, SEC.1; P.L.1-2003, SEC.9; P.L.235-2003, SEC.1; P.L.255-2003, SEC.1; P.L.141-2003, SEC.1; P.L.1-2004, SEC.1; P.L.23-2004, SEC.1; P.L.4-2005, SEC.21; P.L.179-2005, SEC.1; P.L.235-2005, SEC.61; P.L.47-2006, SEC.2; P.L.1-2006, SEC.73; P.L.91-2006, SEC.2; P.L.123-2006, SEC.12; P.L.1-2007, SEC.17; P.L.111-2007, SEC.1; P.L.204-2007, SEC.2; P.L.233-2007, SEC.1; P.L.218-2007, SEC.1; P.L.8-2008, SEC.1; P.L.2-2008, SEC.17; P.L.3-2008, SEC.9; P.L.90-2008, SEC.1; P.L.131-2009, SEC.1; P.L.160-2009, SEC.1; P.L.177-2009, SEC.1; P.L.1-2010, SEC.8; P.L.35-2010, SEC.2; P.L.113-2010, SEC.9; P.L.11-2011, SEC.1; P.L.42-2011, SEC.2; P.L.119-2011, SEC.1; P.L.175-2011, SEC.1; P.L.229-2011, SEC.58; P.L.133-2012, SEC.9.

IC 4-22-2-38
Certain nonsubstantive rules; adoption; submission to publisher; document control number; effective date; objections
Sec. 38. (a) This section applies to a rulemaking action resulting in any of the following rules:
(1) A rule that brings another rule into conformity with section 20 of this chapter.
(2) A rule that amends another rule to replace an inaccurate reference to a statute, rule, regulation, other text, governmental entity, or location with an accurate reference, when the inaccuracy is the result of the rearrangement of a federal or state statute, rule, or regulation under a different citation number, a federal or state transfer of functions from one (1) governmental entity to another, a change in the name of a federal or state governmental entity, or a change in the address of an entity.
(3) A rule correcting any other typographical, clerical, or spelling error in another rule.
(b) Sections 24 through 37.1 of this chapter do not apply to rules described in subsection (a).
(c) Notwithstanding any other statute, an agency may adopt a rule described by subsection (a) without complying with any statutory notice, hearing, adoption, or approval requirement. In addition, the governor may adopt a rule described in subsection (a) for an agency without the agency's consent or action.
(d) A rule described in subsection (a) shall be submitted to the

publisher for the assignment of a document control number. The agency (or the governor, for the agency) shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the number of copies of the rule and other documents to be submitted under this subsection.
(e) After a document control number is assigned, the agency (or the governor, for the agency) shall submit the rule to the publisher for filing. The agency (or the governor, for the agency) shall submit the rule in the form required by section 20 of this chapter and with the documents required by section 21 of this chapter. The publisher shall determine the format of the rule and other documents to be submitted under this subsection.
(f) Subject to section 39 of this chapter, the publisher shall:
(1) accept the rule for filing; and
(2) electronically record the date and time that it is accepted.
(g) Subject to subsection (h), a rule described in subsection (a) takes effect on the latest of the following dates:
(1) The date that the rule being corrected by a rule adopted under this section becomes effective.
(2) The date that is forty-five (45) days from the date and time that the rule adopted under this section is accepted for filing under subsection (f).
(h) The governor or the attorney general may file an objection to a rule that is adopted under this section before the date that is forty-five (45) days from the date and time that the rule is accepted for filing under subsection (f). When filed with the publisher, the objection has the effect of invalidating the rule.
As added by P.L.31-1985, SEC.27. Amended by P.L.1-1991, SEC.16; P.L.123-2006, SEC.13.

IC 4-22-2-39
Acceptance of rule for filing by publisher
Sec. 39. (a) When an agency submits a rule for filing under section 35, 37.1, or 38 of this chapter, the publisher may accept the rule for filing only if the following conditions are met:
(1) The following documents are submitted to allow the publisher to comply with IC 4-22-7-5:
(A) One (1) electronic copy of the rule.
(B) One (1) copy of any matters incorporated by reference under section 21 of this chapter in the format specified by the publisher.
(C) One (1) copy of any supporting documentation submitted under section 31 of this chapter in the format specified by the publisher.
(2) Each submitted copy includes a reference to the document control number assigned to the rule by the publisher.
(3) Each submitted copy indicates that the agency has conducted its rulemaking action in conformity with all procedures required by law. However, if section 31 of this

chapter applies to the rule, the publisher shall rely on the approval of the attorney general as the basis for determining that the agency has complied with all procedures required before the date of the approval.
(b) If a rule includes a statement that the rule is not effective until:
(1) an agency has complied with requirements established by the federal or state government;
(2) a specific period of time has elapsed; or
(3) a date has occurred;
the agency has complied with subsection (a)(3) even if the described event or time has not occurred before the publisher reviews the rule under this section.
(c) The publisher shall take no more than three (3) business days to complete the review of a rule under this section.
As added by P.L.31-1985, SEC.28. Amended by P.L.19-1986, SEC.1; P.L.1-1991, SEC.17; P.L.215-2005, SEC.8; P.L.123-2006, SEC.14.

IC 4-22-2-40
Recall of rule; readoption
Sec. 40. (a) At any time before a rule is accepted for filing by the publisher under section 35, 37.1, or 38 of this chapter, the agency that adopted the rule may recall it. A rule may be recalled regardless of whether it has been disapproved by the attorney general under section 32 of this chapter or disapproved by the governor under section 34 of this chapter.
(b) Sections 24 through 38 of this chapter do not apply to a recall action under this section. However, the agency shall distribute a notice of its recall action to the publisher for publication in the Indiana Register. Sections 24 and 26 of this chapter do not apply to a readoption action under subsection (c).
(c) After an agency recalls a rule, the agency may reconsider its adoption action and adopt an identical rule or a revised rule. However, if sections 24 through 36 of this chapter apply to the recalled rule, the readopted rule must comply with the requirements under section 29 of this chapter.
(d) The recall of a rule under this section voids any approval given after the rule was adopted and before the rule was recalled.
(e) If a rule is:
(1) subject to sections 31 and 33 of this chapter;
(2) recalled under subsection (a); and
(3) readopted under subsection (c);
the agency shall resubmit the readopted version of the recalled rule to the attorney general and the governor for approval. The attorney general and the governor have the full statutory period to approve or disapprove the readopted rule. The agency also shall comply with any other applicable approval requirement provided by statute.
(f) The readopted version of a recalled rule is effective only after the agency has complied with section 35, 37.1, or 38 of this chapter.
As added by P.L.31-1985, SEC.29. Amended by P.L.1-1991, SEC.18; P.L.12-1993, SEC.4; P.L.123-2006, SEC.15.
IC 4-22-2-41
Withdrawal of rule
Sec. 41. (a) At any time before a rule is accepted by the publisher for filing under section 35, 37.1, or 38 of this chapter, the agency that adopted the rule may withdraw it.
(b) Sections 24 through 40 of this chapter do not apply to a withdrawal action. However, the withdrawing agency shall distribute a notice of the withdrawal to the publisher for publication in the Indiana Register.
(c) The withdrawal of a rule under this section terminates the rulemaking action, and the withdrawn rule may become effective only through another rulemaking action initiated under this chapter.
As added by P.L.31-1985, SEC.30. Amended by P.L.1-1991, SEC.19; P.L.123-2006, SEC.16.

IC 4-22-2-42
Establishment of publishing format
Sec. 42. The publisher, with the assistance of the code revision commission, shall establish a format, a numbering system, standards, and techniques for agencies to use whenever they draft and prepare rules under this chapter.
As added by P.L.31-1985, SEC.31.

IC 4-22-2-43
Rules interpreting, implementing, or supplementing this chapter
Sec. 43. (a) Subject to section 42 of this chapter, the attorney general may adopt rules under this chapter to interpret or implement this chapter.
(b) An agency may adopt rules under this chapter to supplement the procedures in this chapter for its own rulemaking actions.
As added by P.L.31-1985, SEC.32.

IC 4-22-2-44
Failure to comply with provisions of this chapter; exception
Sec. 44. Except as provided in section 44.3 of this chapter, a rulemaking action that does not conform with this chapter is invalid, and a rule that is the subject of a noncomplying rulemaking action does not have the effect of law until it is adopted in conformity with this chapter. However, the failure of an agency to comply with section 20(a)(2) of this chapter does not invalidate the rulemaking action.
As added by P.L.31-1985, SEC.33. Amended by P.L.36-1989, SEC.2; P.L.1-2006, SEC.74; P.L.220-2011, SEC.46.

IC 4-22-2-44.3
Exceptions to section 44 of chapter
Sec. 44.3. (a) Notwithstanding the addition of section 44 of this chapter by P.L.31-1985, a rule that is in effect on August 31, 1985, is not invalidated by the passage of P.L.31-1985.
(b) Notwithstanding the addition of section 44 of this chapter by

P.L.31-1985, a rule that is the subject of a rulemaking action before September 1, 1985, and:
(1) is not accepted for filing by the secretary of state before September 1, 1985; or
(2) is accepted for filing by the secretary of state before September 1, 1985, but is not effective before September 1, 1985;
is effective if it is adopted in conformity with the law in effect on August 31, 1985, or with this chapter, as in effect on the date of adoption of the rule.
(c) The format, numbering system, standards, and techniques that were developed by the legislative council for the drafting and preparation of rules before September 1, 1985, continue to apply to the drafting and preparation of rules until changed under P.L.31-1985.
As added by P.L.220-2011, SEC.47.

IC 4-22-2-45
Invalidity of rule; assertion; limitation
Sec. 45. A:
(1) claim; or
(2) defense;
that asserts that a rule is invalid on procedural grounds may not be asserted if the claim or defense is based on rulemaking procedures that were followed or should have been followed by a board described in IC 13-14-9-1 or the department in adopting a rule under this chapter unless the claim or defense that asserts the procedural defect is filed not more than two (2) years after the date the rule becomes effective. However, a claim may be filed or a defense raised at any time for an alleged procedural defect that is alleged to have caused substantial harm to the due process rights of an individual.
As added by P.L.34-1993, SEC.6. Amended by P.L.1-1996, SEC.33.

IC 4-22-2-46
Review of rules having certain fiscal impacts
Sec. 46. The administrative rules oversight committee shall carry out a program to review each rule adopted under this chapter that has a fiscal impact of more than five hundred thousand dollars ($500,000) for the following:
(1) Economic impact.
(2) Compliance with the intent of the general assembly.
(3) The extent to which the rule creates an unfunded mandate on any state agency or political subdivision.
(4) The extent to which the rule complies with the standards in IC 4-22-2-19.5.
As added by P.L.44-1995, SEC.7. Amended by P.L.17-1996, SEC.6.



CHAPTER 2.1. RULES AFFECTING SMALL BUSINESSES

IC 4-22-2.1-2
Application of definitions in rulemaking statute
Sec. 2. The definitions in IC 4-22-2-3 apply throughout this chapter.
As added by P.L.188-2005, SEC.4.

IC 4-22-2.1-3
"Corporation"
Sec. 3. As used in this chapter, "corporation" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.188-2005, SEC.4.

IC 4-22-2.1-4
"Small business"
Sec. 4. As used in this chapter, "small business" has the meaning set forth in IC 5-28-2-6.
As added by P.L.188-2005, SEC.4. Amended by P.L.110-2010, SEC.4.

IC 4-22-2.1-5
Rules affecting small businesses; economic impact statement required; full implementation of rules; submission of statement to small business ombudsman
Sec. 5. (a) If an agency intends to adopt a rule under IC 4-22-2 that will impose requirements or costs on small businesses, the agency shall prepare a statement that describes the annual economic impact of a rule on all small businesses after the rule is fully implemented as described in subsection (b). The statement required by this section must include the following:
(1) An estimate of the number of small businesses, classified by industry sector, that will be subject to the proposed rule.
(2) An estimate of the average annual reporting, record keeping, and other administrative costs that small businesses will incur to comply with the proposed rule.
(3) An estimate of the total annual economic impact that compliance with the proposed rule will have on all small businesses subject to the rule. The agency is not required to submit the proposed rule to the office of management and

budget for a fiscal analysis under IC 4-22-2-28 unless the estimated economic impact of the rule is greater than five hundred thousand dollars ($500,000) on all regulated entities, as set forth in IC 4-22-2-28.
(4) A statement justifying any requirement or cost that is:
(A) imposed on small businesses by the rule; and
(B) not expressly required by:
(i) the statute authorizing the agency to adopt the rule; or
(ii) any other state or federal law.
The statement required by this subdivision must include a reference to any data, studies, or analyses relied upon by the agency in determining that the imposition of the requirement or cost is necessary.
(5) A regulatory flexibility analysis that considers any less intrusive or less costly alternative methods of achieving the purpose of the proposed rule. The analysis under this subdivision must consider the following methods of minimizing the economic impact of the proposed rule on small businesses:
(A) The establishment of less stringent compliance or reporting requirements for small businesses.
(B) The establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses.
(C) The consolidation or simplification of compliance or reporting requirements for small businesses.
(D) The establishment of performance standards for small businesses instead of design or operational standards imposed on other regulated entities by the rule.
(E) The exemption of small businesses from part or all of the requirements or costs imposed by the rule.
If the agency has made a preliminary determination not to implement one (1) or more of the alternative methods considered, the agency shall include a statement explaining the agency's reasons for the determination, including a reference to any data, studies, or analyses relied upon by the agency in making the determination.
(b) For purposes of subsection (a), a proposed rule will be fully implemented with respect to small businesses after:
(1) the conclusion of any phase-in period during which:
(A) the rule is gradually made to apply to small businesses or certain types of small businesses; or
(B) the costs of the rule are gradually implemented; and
(2) the rule applies to all small businesses that will be affected by the rule.
In determining the total annual economic impact of the rule under subsection (a)(3), the agency shall consider the annual economic impact on all small businesses beginning with the first twelve (12) month period after the rule is fully implemented. The agency may use actual or forecasted data and may consider the actual and anticipated effects of inflation and deflation. The agency shall

describe any assumptions made and any data used in determining the total annual economic impact of a rule under subsection (a)(3).
(c) The agency shall:
(1) publish the statement required under subsection (a) in the Indiana Register as required by IC 4-22-2-24; and
(2) deliver a copy of the statement, along with the proposed rule, to the small business ombudsman designated under IC 5-28-17-5 not later than the date of publication under subdivision (1).
As added by P.L.188-2005, SEC.4. Amended by P.L.1-2006, SEC.75; P.L.123-2006, SEC.17; P.L.110-2010, SEC.5.

IC 4-22-2.1-6
Review by economic development corporation; consideration of written comments by agency
Sec. 6. (a) Not later than seven (7) days before the date of the public hearing set forth in the agency's notice under IC 4-22-2-24, the corporation shall do the following:
(1) Review the proposed rule and economic impact statement submitted to the corporation by the agency under section 5(c) of this chapter.
(2) Submit written comments to the agency on the proposed rule and the economic impact statement prepared by the agency under section 5 of this chapter. The corporation's comments may:
(A) recommend that the agency implement one (1) or more of the regulatory alternatives considered by the agency under section 5(a)(5) of this chapter;
(B) suggest regulatory alternatives not considered by the agency under section 5(a)(5) of this chapter;
(C) recommend any other changes to the proposed rule that would minimize the economic impact of the proposed rule on small businesses; or
(D) recommend that the agency abandon or delay the rulemaking action until:
(i) more data on the impact of the proposed rule on small businesses can be gathered and evaluated; or
(ii) less intrusive or less costly alternative methods of achieving the purpose of the proposed rule can be effectively implemented with respect to small businesses.
(b) Upon receipt of the corporation's written comments under subsection (a), the agency shall make the comments available:
(1) for public inspection and copying at the offices of the agency under IC 5-14-3;
(2) electronically through the electronic gateway administered under IC 4-13.1-2-2(a)(5) by the office of technology; and
(3) for distribution at the public hearing required by IC 4-22-2-26.
(c) Before finally adopting a rule under IC 4-22-2-29, and in the same manner that the agency considers public comments under

IC 4-22-2-27, the agency must fully consider the comments submitted by the corporation under subsection (a). After considering the comments under this subsection, the agency may:
(1) adopt any version of the rule permitted under IC 4-22-2-29; or
(2) abandon or delay the rulemaking action as recommended by the corporation under subsection (a)(2)(D), if applicable.
As added by P.L.188-2005, SEC.4. Amended by P.L.198-2007, SEC.1.

IC 4-22-2.1-7
Review of rule before readoption
Sec. 7. Before an agency may act under IC 4-22-2.5 to readopt a rule to which the chapter applies, the agency must conduct the review required under IC 4-22-2.5-3.1.
As added by P.L.188-2005, SEC.4.

IC 4-22-2.1-8
Small businesses' right of action to determine agency's compliance
Sec. 8. (a) This section applies to a small business that is adversely affected or aggrieved by a rule that:
(1) is subject to this chapter;
(2) is finally adopted by an agency under IC 4-22-2-29; and
(3) has taken effect under IC 4-22-2-36.
(b) In addition to or instead of filing a complaint with the administrative rules oversight committee under IC 2-5-18-8, and subject to subsection (c), a small business described in subsection (a) may file, in a court having jurisdiction, an action seeking a determination of the agency's compliance with the requirements of this chapter during the rulemaking process. Upon receipt of a complaint under this section, the court shall, at the earliest date possible, hear evidence on the matter and make a determination as to the agency's compliance with this chapter during the rulemaking process. If the court determines that the agency failed to comply with one (1) or more requirements of this chapter, the court may issue an order or injunction enjoining the agency from enforcing the rule with respect to the complaining small business and any similarly situated small businesses. A determination of the court under this section is final, subject to the right of direct appeal by either party.
(c) A small business that seeks a determination by a court under subsection (b) must file the action described in subsection (b) not later than one year (1) after the date the rule described in subsection (a) takes effect under IC 4-22-2-36.
As added by P.L.188-2005, SEC.4.



CHAPTER 2.5. EXPIRATION AND READOPTION OF ADMINISTRATIVE RULES

IC 4-22-2.5-1.1
Rules that do not expire
Sec. 1.1. (a) This section applies to the following:
(1) A rule that is required to receive or maintain:
(A) delegation;
(B) primacy; or
(C) approval;
for state implementation or operation of a program established under federal law.
(2) A rule that is required to begin or continue receiving federal funding for the implementation or operation of a program.
(b) A rule described in subsection (a) does not expire under this chapter. However, an agency shall readopt a rule described in this section before January 1 of the seventh year after the year in which the rule takes effect as set forth in this chapter.
As added by P.L.146-2001, SEC.1.

IC 4-22-2.5-2
Dates for expiration
Sec. 2. (a) Except as provided in subsection (b) or section 1.1 of this chapter, an administrative rule adopted under IC 4-22-2 expires January 1 of the seventh year after the year in which the rule takes effect, unless the rule contains an earlier expiration date. The expiration date of a rule under this section is extended each time that a rule amending an unexpired rule takes effect. The rule, as amended, expires on January 1 of the seventh year after the year in which the amendment takes effect.
(b) An administrative rule that:
(1) was adopted under IC 4-22-2;
(2) is in force on December 31, 1995; and
(3) is not amended by a rule that takes effect after December 31,

1995, and before January 1, 2002;
expires not later than January 1, 2002.
(c) The determination of whether an administrative rule expires under this chapter shall be applied at the level of an Indiana Administrative Code section.
As added by P.L.17-1996, SEC.7. Amended by P.L.146-2001, SEC.2; P.L.215-2005, SEC.9.

IC 4-22-2.5-3
Procedures for readoption
Sec. 3. (a) An agency that wishes to readopt a rule that is subject to expiration under this chapter must:
(1) follow the procedure for adoption of administrative rules under IC 4-22-2; and
(2) for a rule that expires under this chapter after June 30, 2005, conduct any review required under section 3.1 of this chapter.
(b) An agency may adopt a rule under IC 4-22-2 in anticipation of a rule's expiration under this chapter.
(c) An agency may not use IC 4-22-2-37.1 to readopt a rule that is subject to expiration under this chapter.
As added by P.L.17-1996, SEC.7. Amended by P.L.188-2005, SEC.5.

IC 4-22-2.5-3.1
Readoption of rule affecting small businesses; review required; consideration of regulatory alternatives; reexamination of economic impact statement
Sec. 3.1. (a) This section applies to a rule that:
(1) expires under this chapter after June 30, 2005; and
(2) imposes requirements or costs on small businesses.
(b) As used in this section, "small business" has the meaning set forth in IC 4-22-2.1-4.
(c) Before an agency may act under section 3 of this chapter to readopt a rule described in subsection (a), the agency shall conduct a review to consider whether there are any alternative methods of achieving the purpose of the rule that are less costly or less intrusive, or that would otherwise minimize the economic impact of the proposed rule on small businesses. In reviewing a rule under this section, the agency shall consider the following:
(1) The continued need for the rule.
(2) The nature of any complaints or comments received from the public, including small businesses, concerning the rule or the rule's implementation by the agency.
(3) The complexity of the rule, including any difficulties encountered by:
(A) the agency in administering the rule; or
(B) small businesses in complying with the rule.
(4) The extent to which the rule overlaps, duplicates, or conflicts with other federal, state, or local laws, rules, regulations, or ordinances.
(5) The length of time since the rule was last reviewed under

this section or otherwise evaluated by the agency, and the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule since that time.
(d) This subsection applies to a rule that was adopted through a rulemaking action initiated by the agency under IC 4-22-2-23 after June 30, 2005. In reviewing the rule under this section, the agency shall reexamine the most recent economic impact statement prepared by the agency under IC 4-22-2.1-5. The agency shall consider:
(1) the degree to which the factors analyzed in the statement have changed since the statement was prepared; and
(2) whether:
(A) any regulatory alternatives included in the statement under IC 4-22-2.1-5(a)(5); or
(B) any regulatory alternatives not considered by the agency at the time the statement was prepared;
could be implemented to replace one (1) or more of the rule's existing requirements.
(e) After conducting the review required by this section, the agency shall:
(1) readopt the rule without change, if no alternative regulatory methods exist that could minimize the economic impact of the rule on small businesses while still achieving the purpose of the rule;
(2) amend the rule to implement alternative regulatory methods that will minimize the economic impact of the rule on small businesses; or
(3) repeal the rule, if the need for the rule no longer exists.
As added by P.L.188-2005, SEC.6.

IC 4-22-2.5-4
Request for separate readoption of rules
Sec. 4. (a) Except as provided in subsection (b) and subject to section 3.1 of this chapter, an agency may readopt all rules subject to expiration under this chapter under one (1) rule that lists all rules that are readopted by their titles and subtitles only. A rule that has expired but is readopted under this subsection may not be removed from the Indiana Administrative Code.
(b) If, not later than thirty (30) days after an agency's publication of notice of its intention to adopt a rule under IC 4-22-2-23 using the listing allowed under subsection (a), a person submits to the agency a written request and the person's basis for the request that a particular rule be readopted separately from the readoption rule described in subsection (a), the agency must:
(1) readopt that rule separately from the readoption rule described in subsection (a); and
(2) follow the procedure for adoption of administrative rules under IC 4-22-2 with respect to the rule.
(c) If the agency does not receive a written request under subsection (b) regarding a rule within thirty (30) days after the

agency's publication of notice, the agency may:
(1) submit the rule for filing with the publisher under IC 4-22-2-35; or
(2) elect the procedure for readoption under IC 4-22-2.
As added by P.L.17-1996, SEC.7. Amended by P.L.188-2005, SEC.7; P.L.215-2005, SEC.10; P.L.1-2006, SEC.76; P.L.123-2006, SEC.18.

IC 4-22-2.5-5
Power of governor to postpone expiration date
Sec. 5. If a rule is not readopted before the expiration date for the rule and the governor finds that the failure to readopt the rule causes an emergency to exist, the governor may, by executive order issued before the rule's expiration date, postpone the expiration date of the rule until a date that is one (1) year after the date specified in section 2 of this chapter.
As added by P.L.17-1996, SEC.7.

IC 4-22-2.5-6
Removal of expired rules
Sec. 6. The publisher shall remove all rules that have expired under this chapter from the Indiana Administrative Code.
As added by P.L.17-1996, SEC.7.



CHAPTER 3. OPEN PUBLIC HEARINGS

IC 4-22-3-2
Broadcasts of public hearings
Sec. 2. In order to facilitate the public policy so declared, all administrative bodies of the state of Indiana conducting public hearings shall allow the use of either recorded or live broadcasts of such hearings, subject to such reasonable rules and regulations as may be adopted by the administrative body holding and conducting such public hearings.
(Formerly: Acts 1959, c.195, s.2.)

IC 4-22-3-3
Limitations upon broadcasts
Sec. 3. It is hereby specifically declared that such administrative bodies may limit such broadcasts to the broadcast of recordings of such public hearings made in a manner approved by such administrative body, and it is specifically declared that such administrative body may require the use of pooled recording or broadcasting facilities for all of the news or broadcasting media requesting the use of such recordings or broadcasting rights.
(Formerly: Acts 1959, c.195, s.3.)



CHAPTER 4. FEES FOR TRANSCRIPTS IN INDUSTRIAL ACCIDENT CASES AND UTILITY REGULATORY COMMISSION PROCEEDINGS



CHAPTER 5. DEPARTMENT OF LOCAL GOVERNMENT FINANCE AND INDIANA BOARD OF TAX REVIEW HEARINGS



CHAPTER 6. FEES FOR PUBLICATIONS OF STATE AGENCIES

IC 4-22-6-2
Sale of publications; authorization
Sec. 2. A state agency may sell any publication that it produces in book, booklet, or pamphlet form.
As added by P.L.28-1983, SEC.36.

IC 4-22-6-3
Price
Sec. 3. (a) This section does not apply to a state educational institution.
(b) The price of a state agency publication may not exceed the cost of materials, reproduction, postage, and handling, and may reflect all or a part of the cost of preparation.
As added by P.L.28-1983, SEC.36. Amended by P.L.2-2007, SEC.53.



CHAPTER 7. CODIFICATION, DISTRIBUTION, AND PUBLICATION OF RULES AND OTHER AGENCY STATEMENTS

IC 4-22-7-2
Definitions
Sec. 2. The definitions in IC 4-22-2-3 apply throughout this chapter.
As added by P.L.31-1985, SEC.34.

IC 4-22-7-3
Updating of rules; style standards; correction of errors
Sec. 3. An agency shall add, amend, and repeal its rules, as necessary, to:
(1) eliminate obsolete or unenforceable provisions;
(2) eliminate deviations from the format, numbering system, standards, and techniques established under IC 4-22-2-42; and
(3) eliminate other typographical, clerical, or spelling errors.
As added by P.L.31-1985, SEC.34.

IC 4-22-7-4
Retention of copy of rule by agency
Sec. 4. An agency shall maintain a copy of each rule that has been filed with the secretary of state (including documents filed with the secretary of state under IC 4-22-2-21) under a retention schedule established by the commission on public records.
As added by P.L.31-1985, SEC.34. Amended by P.L.215-2005, SEC.11.

IC 4-22-7-5
Retention of original copy of rule by publisher
Sec. 5. (a) The publisher shall retain the electronic copy of each rule that has been accepted for filing by the publisher (including documents filed with the publisher under IC 4-22-2-21) and one (1) copy of any supporting documentation submitted under IC 4-22-2-31. The publisher has official custody of an agency's adopted rules.
(b) When the publisher distributes or electronically publishes a rule, the publisher may distribute the rule without including the full text of any matter incorporated into the rule.
As added by P.L.31-1985, SEC.34. Amended by P.L.19-1986, SEC.2; P.L.11-1996, SEC.2; P.L.28-2004, SEC.44; P.L.215-2005, SEC.12; P.L.1-2006, SEC.77; P.L.123-2006, SEC.19.

IC 4-22-7-6
Publication of rules by individual agency Sec. 6. An agency may publish its rules under IC 4-13-4.1. A publication containing rules also may include any other matter that may assist the public in conducting its business with the agency.
As added by P.L.31-1985, SEC.34.

IC 4-22-7-7
Certain statements, orders, and official opinions; distribution of copies; maintenance of current list
Sec. 7. (a) This section applies to the following agency statements:
(1) Executive orders issued by the governor.
(2) Notices that a rule has been disapproved or objected to by the attorney general under IC 4-22-2-32 or IC 4-22-2-38, or disapproved or objected to by the governor under IC 4-22-2-34 or IC 4-22-2-38.
(3) Official opinions of the attorney general (excluding advisory letters).
(4) Official explanatory opinions of the state board of accounts based on an official opinion of the attorney general.
(5) Any other statement:
(A) that:
(i) interprets, supplements, or implements a statute or rule;
(ii) has not been adopted in compliance with IC 4-22-2;
(iii) is not intended by its issuing agency to have the effect of law; and
(iv) may be used in conducting the agency's external affairs; or
(B) that specifies a policy that an agency relies upon to:
(i) enforce a statute or rule;
(ii) conduct an audit or investigation to determine compliance with a statute or rule; or
(iii) impose a sanction for violation of a statute or rule.
This subdivision includes information bulletins, revenue rulings (including, subject to IC 6-8.1-3-3.5, a letter of findings), and other guidelines of an agency.
(6) A statement of the governor concerning extension of an approval period under IC 4-22-2-34.
(b) Whenever an agency adopts a statement described by subsection (a), the agency shall distribute electronic copies of the statement to the publisher for publication and indexing in the Indiana Register (in the format specified by the publisher under IC 4-22-2) and the copies required by IC 4-23-7.1-26 to the Indiana library and historical department. However, if a statement under subsection (a)(5)(B) is in the form of a manual, book, pamphlet, or reference publication, the publisher is required to publish only the title of the manual, book, or reference publication.
(c) Every agency that adopts a statement described under subsection (a) also shall maintain a current list of all agency statements described in subsection (a) that it may use in its external affairs. The agency shall update the listing at least every thirty (30)

days. The agency shall include on the list the name of the agency and the following information for each statement:
(1) Title.
(2) Identification number.
(3) Date originally adopted.
(4) Date of last revision.
(5) Reference to all other statements described in subsection (a) that are repealed or amended by the statement.
(6) Brief description of the subject matter of the statement.
(d) At least quarterly, every agency that maintains a list under subsection (c) shall distribute two (2) copies to the Indiana library and historical department and the administrative rules oversight committee.
As added by P.L.31-1985, SEC.34. Amended by P.L.17-1996, SEC.5; P.L.28-1997, SEC.1; P.L.123-2006, SEC.20.



CHAPTER 8. PUBLICATION OF INDIANA REGISTER AND INDIANA ADMINISTRATIVE CODE

IC 4-22-8-2
Indiana Register; publication
Sec. 2. (a) The publisher shall publish a serial publication with the name Indiana Register at least six (6) times each year.
(b) Notwithstanding any law, after June 30, 2006, the publisher shall publish the Indiana Register in electronic form only.
(c) The publisher may meet the requirement to publish the Indiana Register electronically by permanently publishing a copy of the Indiana Register on the Internet.
As added by P.L.31-1985, SEC.35. Amended by P.L.215-2005, SEC.13; P.L.123-2006, SEC.21.

IC 4-22-8-3
Contents of Indiana Register
Sec. 3. The publisher shall include in the Indiana Register every rule or other agency statement distributed under IC 4-22-2-40, IC 4-22-2-41, IC 4-22-7-5, IC 4-22-7-7, or another statute that requires the matter to be published in the Indiana Register. However, the publisher may publish a rule without publishing the full text of a matter incorporated by reference in the rule and may publish any other statement in summary form.
As added by P.L.31-1985, SEC.35.

IC 4-22-8-4
Modifications and corrections by publisher
Sec. 4. (a) The publisher may:
(1) reformat, renumber, or revise any rule or other agency statement published in the Indiana Register to conform to the typographical style and layout standards established under section 10 of this chapter; and
(2) reformat, renumber, or revise a rule adopted under IC 4-22-2 to conform to the format, numbering system, standards, and techniques established under IC 4-22-2-42, at any time before the rule is finally published in the Indiana Register.
(b) When published as part of a rule, an action to bring the rule into conformity with the format, numbering system, standards, and techniques established under IC 4-22-2-42 is effective to the same extent as if the agency had adopted the action under IC 4-22-2-38. However, if the governor or the agency adopting the affected rule objects in writing to the publisher concerning a specifically described

action and the action does not conform to the format, numbering system, standards, or techniques established under IC 4-22-2-42, the action is voided, and the publisher shall publish a correction under subsection (c).
(c) The publisher may correct its own typographical, clerical, or spelling error in the Indiana Register by publishing an errata notice that identifies the error and its correction.
As added by P.L.31-1985, SEC.35.

IC 4-22-8-5
Indiana Administrative Code; publication
Sec. 5. (a) The publisher shall compile, computerize, index, and print a codification of the general and permanent rules of the agencies with the name Indiana Administrative Code. The publisher may publish, with the Indiana Administrative Code, any tables, explanatory material, or other documents that the publisher considers appropriate.
(b) The publisher shall establish a system to maintain, supplement, and recompile the Indiana Administrative Code when necessary or appropriate.
(c) Notwithstanding any law, after June 30, 2006, the publisher shall publish the Indiana Administrative Code in electronic form only.
(d) The publisher may meet the requirement to publish the Indiana Administrative Code electronically by permanently publishing a copy of the Indiana Administrative Code on the Internet.
As added by P.L.31-1985, SEC.35. Amended by P.L.215-2005, SEC.14; P.L.123-2006, SEC.22.

IC 4-22-8-6
Modifications and corrections by publisher
Sec. 6. (a) The publisher may reformat, renumber, or revise at any time any rule codified in the Indiana Administrative Code to conform to the typographical style and layout standards established under section 10 of this chapter.
(b) The publisher may correct its own typographical, clerical, or spelling error in a rule published in the Indiana Administrative Code by publishing an errata notice in the Indiana Register that identifies the error and its correction.
As added by P.L.31-1985, SEC.35.

IC 4-22-8-7
Repealed
(Repealed by P.L.123-2006, SEC.36.)

IC 4-22-8-8
Repealed
(Repealed by P.L.123-2006, SEC.36.)

IC 4-22-8-9 Number of copies of Indiana Administrative Code and Indiana Register; price
Sec. 9. The publisher shall determine the number of copies of the Indiana Administrative Code and the Indiana Register to be published, to whom they shall be distributed, and the price of copies to be made available for sale.
As added by P.L.31-1985, SEC.35.

IC 4-22-8-10
Typographical style; layout standards
Sec. 10. The publisher shall establish typographical style and layout standards for the Indiana Administrative Code and the Indiana Register.
As added by P.L.31-1985, SEC.35.

IC 4-22-8-11
Assistance by code revision commission
Sec. 11. The code revision commission shall assist the publisher with the publication of the Indiana Register and with the compilation, computerization, indexing, and printing of the Indiana Administrative Code.
As added by P.L.31-1985, SEC.35.

IC 4-22-8-12
Failure to comply with chapter
Sec. 12. Failure of an agency, the publisher, or the code revision commission to comply with this chapter does not invalidate a rule or other agency statement.
As added by P.L.31-1985, SEC.35.



CHAPTER 9. EVIDENCE; JUDICIAL NOTICE OF RULES

IC 4-22-9-2
Definitions applicable
Sec. 2. The definitions in IC 4-22-2-3 apply throughout this chapter.
As added by P.L.31-1985, SEC.36.

IC 4-22-9-3
Judicial notice of rules
Sec. 3. (a) Any rule that has been adopted in conformity with IC 4-22-2 (including a matter incorporated by reference into a rule) shall be judicially noticed by all courts and agencies of this state.
(b) Subject to subsection (c), the official publication of a rule in the Indiana Register or the Indiana Administrative Code, including the official publication of rules published only in electronic format after July 1, 2006, shall be considered prima facie evidence that the rule was adopted in conformity with IC 4-22-2 and that the text published is the text adopted.
(c) The 1979 edition of the Indiana Administrative Code shall be conclusively presumed to contain the accurate, correct, and complete text of all rules in effect on December 31, 1978. All rules filed with the secretary of state before December 31, 1978, and not compiled in the 1979 edition of the Indiana Administrative Code are void.
As added by P.L.31-1985, SEC.36. Amended by P.L.123-2006, SEC.24.

IC 4-22-9-4
Matters not part of official text
Sec. 4. The following, as they appear in an adopted version of a rule filed with the secretary of state before July 1, 2006, or filed with the publisher after June 30, 2006, in the Indiana Register, or in the Indiana Administrative Code, are not part of the official text of any rule, are not intended to affect the meaning, application, or construction of any rule, and may be altered at any time by the publisher of the Indiana Register or Indiana Administrative Code:
(1) Digests.
(2) Title, article, rule, and section headings.
(3) Title, article, and rule analyses (listings of article, rule, and

section headings).
(4) Statutory authority citation lines.
(5) Statutes affected citation lines.
(6) Bracketed internal references.
(7) History lines or history blocks.
(8) Revisor's notes.
As added by P.L.31-1985, SEC.36. Amended by P.L.123-2006, SEC.25.

IC 4-22-9-5
References to Indiana Administrative Code; incorporation by reference
Sec. 5. (a) A reference in a rule to the Indiana Administrative Code (IAC) in the form of an IAC citation, if unaccompanied by a reference to a specific edition or supplement to the Indiana Administrative Code, shall be construed to include any amendment to the cited provision occurring after the date that the reference is written.
(b) If a matter that is incorporated by reference into a rule is amended after the effective date of the rule, the rule includes the amendment to the incorporated matter only if the incorporated matter is:
(1) an Indiana statute codified with an Indiana Code (IC) citation number; or
(2) an Indiana rule codified with an Indiana Administrative Code (IAC) number.
As added by P.L.31-1985, SEC.36.

IC 4-22-9-6
Citation of rules
Sec. 6. Any rule may be cited or pleaded by citation reference to the Indiana Administrative Code or the Indiana Register, without copying the cited provision in full. A reference to the Indiana Administrative Code (IAC) in the form of an IAC citation shall be construed to include all amendments as of the date the reference is written, unless accompanied by a reference to a specific edition or supplement of the Indiana Administrative Code.
As added by P.L.31-1985, SEC.36.

IC 4-22-9-7
Determination and construction of rules
Sec. 7. The determination and construction of rules in all civil actions shall be made by the court as a matter of law and not by the jury.
As added by P.L.31-1985, SEC.36.



CHAPTER 10. DOCUMENT DRAFTING STANDARDS

IC 4-22-10-2
"Covered document"
Sec. 2. As used in this chapter, "covered document" means any document that:
(1) is necessary for obtaining any benefit or service administered or provided by an agency, or for filing taxes with an agency;
(2) provides information about any state benefit or service; or
(3) explains to the public how to comply with a requirement an agency administers or enforces.
The term includes (whether in paper or electronic form) a letter, publication, form, notice, or instruction. The term does not include a rule subject to the format, numbering system, standards, and techniques established under IC 4-22-2-42.
As added by P.L.152-2012, SEC.8.

IC 4-22-10-3
"Plain writing"
Sec. 3. As used in this chapter, "plain writing" means writing that is clear, concise, and well-organized, and follows other best practices appropriate to the subject or field and intended audience.
As added by P.L.152-2012, SEC.8.

IC 4-22-10-4
Plain writing requirement for government documents
Sec. 4. An agency shall use plain writing in every covered document that the agency issues or substantially revises.
As added by P.L.152-2012, SEC.8.

IC 4-22-10-5
Plain writing requirement; compliance date
Sec. 5. An agency must be fully in compliance with this chapter after September 30, 2013.
As added by P.L.152-2012, SEC.8.






ARTICLE 23. BOARDS AND COMMISSIONS

CHAPTER 1. REPEALED



CHAPTER 2. INDIANA ARTS COMMISSION

IC 4-23-2-2
Purposes and duties
Sec. 2. The commission shall have the following purposes and duties:
(a) To stimulate and encourage throughout the state the study and presentation of the performing and fine arts and public interest and participation therein;
(b) To make such surveys as may be deemed advisable of public and private institutions engaged within the state in artistic and cultural activities, including but not limited to, music, theatre, dance, painting, sculpture, architecture, and allied arts and crafts, and to make recommendations, concerning appropriate methods to encourage participation in and appreciation of the arts to meet the legitimate needs and aspirations of persons in all parts of the state;
(c) To take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state and to expand the state's cultural resources; and
(d) To encourage and assist freedom of artistic expression essential for the well-being of the arts.
(Formerly: Acts 1965, c.248, s.2; Acts 1967, c.274, s.2.)

IC 4-23-2-3
Powers
Sec. 3. In furtherance of its purposes and duties, the commission shall have, and may exercise, the following powers:
(1) To employ an executive director.
(2) To adopt, promulgate, amend and rescind such rules and regulations not inconsistent with the provisions of this chapter as it may deem necessary, acting in accordance with the provisions of IC 4-22-2.
(3) To hold public hearings.
(4) To enter into contracts, within the limit of funds available therefor, with individuals, organizations and institutions for services furthering the objectives of the commission's programs.
(5) To enter into contracts, within the limit of funds available therefor, with local and regional not-for-profit corporations or associations for cooperative endeavors furthering the objectives of the commission's program.
(6) To accept gifts, contributions and bequests of funds from individuals, foundations, corporations, limited liability companies, and other organizations or institutions.
(7) To apply for, receive and disburse any funds available from the state or federal government in furtherance of the objectives

of this chapter and to enter into any agreements which may be required by the state or federal government as a condition of obtaining such funds.
(8) To make and sign any agreements and to do and perform any acts that may be necessary to carry out its purposes and duties.
(Formerly: Acts 1965, c.248, s.3; Acts 1967, c.274, s.3.) As amended by Acts 1977, P.L.39, SEC.1; Acts 1979, P.L.17, SEC.2; P.L.8-1993, SEC.29; P.L.100-2012, SEC.6.

IC 4-23-2-4
Executive director
Sec. 4. The executive director shall be the chief administrative officer of the commission. The executive director shall supervise the employees of the commission and shall assist the commission in promoting and carrying on its activities and administrative work. The executive director shall not be a member of the commission, but shall devote his or her full time to the performance of his or her duties under the direction and supervision of the commission. The executive director's compensation shall be fixed by the commission with the approval of the budget agency.
The executive director shall be selected for his or her knowledge, competence and experience in the performing and fine arts and in the development and encouragement thereof through the efforts of private or governmental organizations.
(Formerly: Acts 1965, c.248, s.4; Acts 1967, c.274, s.4.) As amended by Acts 1977, P.L.39, SEC.2.

IC 4-23-2-5
Offices
Sec. 5. Appropriate office facilities, supplies and equipment shall be provided for the commission and the executive director and other employees of the commission.
(Formerly: Acts 1965, c.248, s.5; Acts 1967, c.274, s.5.)

IC 4-23-2-6
Repealed
(Repealed by P.L.4-1988, SEC.4.)

IC 4-23-2-7
Arts and cultural district certification
Sec. 7. (a) As used in this section, "district" means an area certified as an arts and cultural district under this section.
(b) As used in this section, "unit" means a city, town, or county.
(c) The commission shall establish an arts and cultural district certification program.
(d) To have an area certified as a district, a unit must:
(1) apply to the commission on a form prescribed by the commission; and
(2) provide any proof the commission determines is necessary

to certify a district.
Two (2) or more units may apply jointly for certification of a district that extends across a common boundary.
(e) The commission, after reviewing an application filed by a unit under subsection (d)(1), may certify an area as a district.
(f) The commission shall adopt rules under IC 4-22-2:
(1) to establish criteria for a unit wishing to have an area certified as a district; and
(2) that are necessary to carry out this section.
As added by P.L.10-2008, SEC.1.



CHAPTER 2.5. INDIANA ARTS COMMISSION TRUST FUND

IC 4-23-2.5-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the Indiana arts commission trust fund established by section 4 of this chapter.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-4
Purpose of fund; contents
Sec. 4. (a) The Indiana arts commission trust fund is established to support the programs and the administrative budget of the commission.
(b) The fund consists of the following:
(1) Appropriations of the general assembly from revenue sources determined by the general assembly and in an amount determined by the general assembly.
(2) Donations to the fund from public or private sources.
(3) Interest and dividends on assets of the fund.
(4) Money transferred to the fund from other funds.
(5) Fees from the Indiana arts trust license plate issued under IC 9-18-41.
(6) Money from other sources that the commission may acquire.
As added by P.L.29-1997, SEC.1. Amended by P.L.118-1998, SEC.1; P.L.133-2012, SEC.11.

IC 4-23-2.5-5
Repealed
(Repealed by P.L.133-2012, SEC.12.)

IC 4-23-2.5-6
Repealed
(Repealed by P.L.133-2012, SEC.13.)

IC 4-23-2.5-7
Repealed
(Repealed by P.L.133-2012, SEC.14.)

IC 4-23-2.5-8 Repealed
(Repealed by P.L.133-2012, SEC.15.)

IC 4-23-2.5-9
Repealed
(Repealed by P.L.133-2012, SEC.16.)

IC 4-23-2.5-10
Repealed
(Repealed by P.L.133-2012, SEC.17.)

IC 4-23-2.5-11
Repealed
(Repealed by P.L.133-2012, SEC.18.)

IC 4-23-2.5-12
Management and development of fund
Sec. 12. (a) The commission shall manage and develop the fund and the assets of the fund.
(b) The commission shall do the following:
(1) Establish a policy for the investment of assets of the fund.
(2) Acquire money for the fund through the solicitation of private or public donations and other revenue producing activities.
(3) Perform other tasks consistent with prudent management and development of the fund.
As added by P.L.29-1997, SEC.1. Amended by P.L.133-2012, SEC.19.

IC 4-23-2.5-13
Administration of fund; investment of money in fund
Sec. 13. (a) Subject to the investment policy of the commission, the treasurer of state shall administer the fund and invest the money in the fund.
(b) The expenses of administering the fund and this chapter shall be paid from the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.29-1997, SEC.1. Amended by P.L.133-2012, SEC.20.

IC 4-23-2.5-14
Appropriations; reversion of money in fund
Sec. 14. (a) An appropriation made by the general assembly to the fund shall be allotted and allocated at the beginning of the fiscal period for which the appropriation is made.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund or any other fund. As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-15
Allocation of money from fund; use of interest and dividends by commission
Sec. 15. (a) The commission has the sole authority to allocate money from the fund to arts providers in Indiana.
(b) Subject to other provisions of this chapter, when there is one million dollars ($1,000,000) in the fund there is annually appropriated to the commission all interest and dividend earnings of the fund for projects that the commission designates to accomplish the purposes of the commission under IC 4-23-2.
(c) The commission may not use money from the fund to purchase land or structures.
As added by P.L.29-1997, SEC.1. Amended by P.L.103-2006, SEC.1.

IC 4-23-2.5-16
Annual report
Sec. 16. Before October 1 of each year, the commission shall prepare a report concerning the fund for distribution to the public and the general assembly. A report distributed under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.29-1997, SEC.1. Amended by P.L.28-2004, SEC.45; P.L.133-2012, SEC.21.

IC 4-23-2.5-17
Rules
Sec. 17. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.29-1997, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 3.1. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.5. INDIANA RECYCLING MARKET DEVELOPMENT BOARD

IC 4-23-5.5-2
Creation; membership; vacancies; advisory members; staff
Sec. 2. (a) The Indiana recycling market development board is created and constitutes a public instrumentality of the state. The exercise by the board of the powers conferred by this chapter is an essential governmental function.
(b) The board consists of nine (9) members, one (1) of whom shall be the lieutenant governor or the lieutenant governor's designee and eight (8) of whom shall be appointed by the governor for four (4) year terms. The governor's appointees shall be chosen from among representatives of:
(1) the waste management industry;
(2) the recycling industry;
(3) Indiana universities and colleges with expertise in recycling research and development;
(4) industrial and commercial consumers of recycled feedstock;
(5) environmental groups; and
(6) private citizens with a special interest in recycling.
No more than four (4) appointive members shall be of the same political party.
(c) A vacancy in the office of an appointive member, other than by expiration, shall be filled in like manner as the original appointment for the remainder of the term of that retiring member. Appointed members may be removed by the governor for cause.
(d) The board shall have seven (7) ex officio advisory members as follows:
(1) The governor.
(2) The director of the department of natural resources.
(3) The commissioner of the department of environmental management.
(4) Two (2) members from the house of representatives of opposite political parties appointed by the speaker of the house of representatives for two (2) year terms.
(5) Two (2) members from the senate of opposite political parties appointed by the president pro tempore of the senate for two (2) year terms. (e) The division shall serve as the staff of the board.
As added by Acts 1980, P.L.20, SEC.1. Amended by Acts 1981, P.L.24, SEC.6; P.L.143-1985, SEC.180; P.L.10-1990, SEC.4; P.L.27-1993, SEC.8; P.L.1-2006, SEC.79; P.L.204-2007, SEC.4.

IC 4-23-5.5-3
Officers; quorum; majority vote; expenses of members
Sec. 3. (a) The governor shall appoint one (1) of the appointed members as chairman. Five (5) members of the board shall constitute a quorum and the affirmative vote of a majority of the membership shall be necessary for any action taken by the board. A vacancy in the membership of the board does not impair the right of the quorum to act.
(b) All the members of the board shall be reimbursed for their actual expenses incurred in the performance of their duties. The appointed members may also receive a per diem allowance as determined by the budget agency for attendance of board meetings and activities. All reimbursement for expenses shall be as provided by law.
As added by Acts 1980, P.L.20, SEC.1. Amended by P.L.10-1990, SEC.5; P.L.27-1993, SEC.9; P.L.204-2007, SEC.5.

IC 4-23-5.5-4
Chief administrative officer; employees, agents, and consultants; budget
Sec. 4. A representative appointed by the division, in consultation with the lieutenant governor or the lieutenant governor's designee, shall be the chief administrative officer for the board and shall direct and supervise the administrative affairs and technical activities of the board in accordance with rules, regulations, and policies established by the board. The division may appoint the employees as the board may require and the agents or consultants as may be necessary for implementing this chapter. The division shall prepare an annual administrative budget for review by the budget agency and the budget committee.
As added by Acts 1980, P.L.20, SEC.1. Amended by P.L.36-1983, SEC.1; P.L.27-1993, SEC.10; P.L.1-2006, SEC.80; P.L.204-2007, SEC.6.

IC 4-23-5.5-5
Conflict of interest; disclosure by members
Sec. 5. A member of the board must disclose to the board any interest in a project the board may be considering for action. The board shall determine whether that member shall be allowed to participate in activities related to that project.
As added by Acts 1980, P.L.20, SEC.1.

IC 4-23-5.5-6
Duties and powers of board
Sec. 6. (a) The board shall do the following: (1) Adopt procedures for the regulation of its affairs and the conduct of its business.
(2) Meet at the offices of the division on call of:
(A) the lieutenant governor or the lieutenant governor's designee; or
(B) the commissioner of the department of environmental management or the commissioner's designee;
at least once each calendar quarter. The meetings shall be upon ten (10) days written notification, shall be open to the public, and shall have official minutes recorded for public scrutiny.
(3) Report annually in an electronic format under IC 5-14-6 to the legislative council the projects in which it has participated and is currently participating with a complete list of expenditures for those projects.
(4) Annually prepare an administrative budget for review by the budget agency and the budget committee.
(5) Keep proper records of accounts and make an annual report of its condition to the state board of accounts.
(6) Receive petitions and make determinations under IC 13-20.5-2-2.
(b) The board shall consider projects involving the creation of the following:
(1) Markets for products made from recycled materials.
(2) New products made from recycled materials.
(c) The board may promote, fund, and encourage programs facilitating the development and implementation of waste reduction, reuse, and recycling in Indiana.
As added by Acts 1980, P.L.20, SEC.1. Amended by P.L.10-1990, SEC.6; P.L.27-1993, SEC.11; P.L.28-2004, SEC.46; P.L.1-2006, SEC.81; P.L.204-2007, SEC.7; P.L.178-2009, SEC.1.

IC 4-23-5.5-6.5
Adoption of rules by department of environmental management
Sec. 6.5. The department of environmental management may adopt rules under IC 4-22-2 to carry out the duties, purposes, and functions of this chapter.
As added by P.L.144-2006, SEC.11. Amended by P.L.204-2007, SEC.8.

IC 4-23-5.5-7
Authorized board expenditures
Sec. 7. The board, upon approval by the governor and the budget agency, may make the following expenditures:
(1) Matching grants to federal, state, and local governmental agencies for research and development of:
(A) recycling projects; and
(B) recycling market development projects;
in Indiana.
(2) Matching grants to individuals, corporations, limited liability companies, partnerships, educational institutions, and

other private sector groups for recycling and recycling market research and development.
(3) Direct grants, loans, or loan guarantees to those individuals and organizations specified in subdivision (1) or (2) of this section.
(4) Contractual services for recycling and recycling market research and development programs.
(5) Other projects and expenses consistent with this chapter.
As added by Acts 1980, P.L.20, SEC.1. Amended by P.L.8-1993, SEC.30; P.L.27-1993, SEC.12; P.L.1-1994, SEC.11; P.L.204-2007, SEC.9.

IC 4-23-5.5-8
Eminent domain
Sec. 8. The board does not have the authority to exercise the power of eminent domain.
As added by Acts 1980, P.L.20, SEC.1.

IC 4-23-5.5-9
Additional powers
Sec. 9. The board may:
(1) on behalf of the state, receive and accept grants, gifts, and contributions from public agencies, including the federal government, and from private agencies and private sources, including the Indiana business modernization and technology corporation, for the purpose of researching and developing recycling within the state, and may administer such, including contracting with other public and private organizations, to carry out the purposes for which such grants, gifts, and contributions were made;
(2) establish application forms and procedures for programs consistent with this chapter;
(3) accept applications from private and public sources for funding of programs consistent with this chapter;
(4) provide funding for studies, research projects, and other activities required to assess the nature and extent of recycling markets in Indiana and the nature and extent of recycling resources to meet the needs of the state;
(5) deposit funds not currently needed to meet the obligations of the board with the treasurer of state to the credit of the fund, or invest in obligations as provided by IC 5-13-10.5; and
(6) participate in or sponsor programs, conferences, or seminars aimed at assisting the state in promoting recycling market development.
As added by Acts 1980, P.L.20, SEC.1. Amended by P.L.36-1983, SEC.2; P.L.19-1987, SEC.4; P.L.10-1991, SEC.7; P.L.27-1993, SEC.13; P.L.18-1996, SEC.1; P.L.204-2007, SEC.10.

IC 4-23-5.5-10
Energy development fund Sec. 10. (a) The "energy development fund" is established as a dedicated fund to be administered by the board. Money in the fund shall be expended by the board exclusively to effect the provisions of this chapter and may include administrative costs.
(b) All money received by the board for deposit in the energy development fund shall be deposited in the fund.
(c) No portion of the fund shall revert to the general fund of the state at the end of a fiscal year. However, if the fund is abolished its contents shall revert to the general fund of the state.
(d) All money accruing to the fund is appropriated continuously for the purposes specified in this chapter.
As added by Acts 1980, P.L.20, SEC.1. Amended by P.L.36-1983, SEC.3; P.L.10-1990, SEC.7; P.L.27-1993, SEC.14.

IC 4-23-5.5-11
Revolving loan program
Sec. 11. The board may establish and administer a revolving loan program for the purpose of making low interest loans to projects designed to promote the development and efficient use of energy resources or to promote recycling market development. The interest rates for the loans shall be fixed by the board.
As added by Acts 1980, P.L.20, SEC.1. Amended by P.L.27-1993, SEC.15.

IC 4-23-5.5-12
Repealed
(Repealed by P.L.11-1993, SEC.9.)

IC 4-23-5.5-13
Repealed
(Repealed by P.L.11-1993, SEC.9.)

IC 4-23-5.5-14
Recycling promotion and assistance fund
Sec. 14. (a) The Indiana recycling promotion and assistance fund is established. The purpose of the fund is to promote and assist recycling throughout Indiana by focusing economic development efforts on businesses and projects involving recycling. The fund shall be administered by the board.
(b) Sources of money for the fund consist of the following:
(1) Appropriations from the general assembly.
(2) Repayment proceeds of loans made from the fund.
(3) Gifts and donations.
(4) Money from the solid waste management fund.
(5) Variable recycling fee revenue deposited under IC 13-20.5-2-1.
(c) Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) The board may use money in the fund to make loans to assist:
(1) persons in establishing new recycling businesses; (2) in the expansion of existing recycling businesses; and
(3) manufacturers in retrofitting equipment necessary to reuse or recycle secondary materials.
(e) The board shall establish loan:
(1) amounts;
(2) terms; and
(3) interest rates.
(f) The board may use money in the fund to make grants for research and development projects involving recycling. The board shall establish amounts for grants.
(g) A person, business, or manufacturer that wants a grant or loan from the fund must file an application with the board.
(h) The board shall establish criteria for awarding grants and loans under this section.
(i) The board may transfer money in the fund to the state solid waste management fund established by IC 13-20-22-2 for use by the department of environmental management to make payments under IC 13-20-17.7-6.
As added by P.L.10-1990, SEC.9. Amended by P.L.170-2006, SEC.1; P.L.178-2009, SEC.2.

IC 4-23-5.5-15
Energy efficiency loan fund
Sec. 15. (a) The Indiana energy efficiency loan fund is established for the purpose of assisting Indiana industries and governing bodies (as defined in IC 36-1-12.5-1.5) in undertaking energy efficiency projects. The fund shall be administered by the board.
(b) Sources of money for the fund consist of the following:
(1) Appropriations from the general assembly.
(2) Repayment proceeds, including interest, of loans made from the fund.
(3) Donations, gifts, and money received from any other source, including transfers from other funds or accounts.
(c) Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) The board shall establish:
(1) amounts, terms, and interest rates for loans under this section; and
(2) criteria for awarding loans under this section.
(f) A person, business, governing body, or manufacturer that wants a loan from the fund must file an application in the manner prescribed by the board.
As added by P.L.24-1993, SEC.2. Amended by P.L.227-1999, SEC.11.

IC 4-23-5.5-16 Coal research grant fund
Sec. 16. (a) As used in this section, "center" refers to the center for coal technology research established by IC 21-47-4-1.
(b) The Indiana coal research grant fund is established for the purpose of providing grants for research and other projects designed to develop and expand markets for Indiana coal. The fund shall be administered by the center.
(c) Sources of money for the fund consist of the following:
(1) Appropriations from the general assembly.
(2) Donations, gifts, and money received from any other source, including transfers from other funds or accounts.
(d) Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(f) The center shall establish:
(1) amounts for grants under this section; and
(2) criteria for awarding grants under this section.
(g) A person, business, or manufacturer that wants a grant from the fund must file an application in the manner prescribed by the center.
(h) The center shall appoint a panel of at least eight (8) members to review and make recommendations to the center about each application filed under this section. To be a member of the panel, an individual must be a scientist, a professional engineer registered under IC 25-31-1, or another professional who is familiar with coal combustion, coal properties, coal byproducts, and other coal uses.
(i) The lieutenant governor shall pursue available private and public sources of money for the fund.
As added by P.L.24-1993, SEC.3. Amended by P.L.159-2002, SEC.2; P.L.171-2003, SEC.2; P.L.1-2006, SEC.82; P.L.2-2007, SEC.54.



CHAPTER 6. COMMISSION ON FORENSIC SCIENCES

IC 4-23-6-2
Membership
Sec. 2. The membership of the commission shall be appointed not later than July 31, 1959, and the commission shall hold its organization meeting upon call of its secretary within ten (10) days after its members are appointed.
(Formerly: Acts 1959, c.361, s.2.) As amended by P.L.5-1984, SEC.182.

IC 4-23-6-3
Meetings; quorum; per diem and actual expenses
Sec. 3. The commission shall meet at least once in each two-month period. A majority shall constitute a quorum for the transaction of business and a per diem of ten dollars ($10.00) per day, and actual expenses incurred shall be allowed to each member for his attendance.
(Formerly: Acts 1959, c.361, s.3.)

IC 4-23-6-4
Objectives
Sec. 4. The objectives of the commission shall be to promote in the state of Indiana scientific information and services in pathology, immunology, radiology, photography, psychiatry, dentistry, anthropology and other forensic sciences. (Formerly: Acts 1959, c.361, s.4.)

IC 4-23-6-5
Powers
Sec. 5. (a) The powers of the commission shall be as follows:
(1) To establish and maintain a scientific laboratory for research and experimentation. The commission shall not duplicate adequate facilities for experimentation, research, or information which are available to the citizens of the state.
(2) To appoint an administrative director who shall be a physician and should be a pathologist certified by the American Board of Pathology and to select and appoint or accept the loan of such other personnel as it deems necessary to carry out its purposes.
(3) To establish and maintain a system of records and to collect data pertinent to the objectives of the commission.
(4) To correlate information concerning forensic science facilities and make this information available to coroners, law enforcement officers, attorneys, and others.
(5) To contract from time to time for the services or opinion of experts in connection with a particular problem or a program of research.
(6) To engage in research and experimentation consistent with the objectives of the commission.
(7) To establish and maintain a forensic sciences library either alone or in cooperation with any other agency of the state, the use of which shall be available to any interested persons.
(8) To engage in and foster programs of information in forensic sciences for interested groups.
(9) To establish from time to time and to promulgate a schedule of reasonable fees and to collect the same for the services of the commission. The considerations in formulating such a schedule shall be:
(A) uniformity;
(B) recovery of at least a portion of the cost of furnishing the major services of the commission; and
(C) availability of the services without burdensome expense to officers, agencies, and others in need of the services.
All money received by the commission pursuant to this subdivision shall be paid to the commission, which shall give a proper receipt for the same, and shall at the end of each month report to the auditor of state the total amount received by it under the provisions of this subsection, from all sources, and shall at the same time, deposit the entire amount of such receipts with the treasurer of state, who shall place them to the credit of a special fund to be created and known as the forensic sciences commission laboratory expense fund. The commission shall, by its chairman from time to time, certify to the auditor of state any necessary laboratory expenses incurred by the commission, and the auditor shall issue his warrant for the

same, which shall be paid out of any funds so collected and hereby appropriated to the commission. However, payments made by the auditor of state from the forensic sciences commission laboratory expense fund created herein shall be limited so as not to exceed the amounts allotted from this fund by the budget committee.
(10) To accept gifts and grants of money, services, or property and to use the same for any given purpose consistent with the objectives of the commission.
(11) To use the services and facilities of the state department of health, state educational institutions, and hospitals and other agencies supported in whole or in part by public funds.
(12) To establish and maintain such branch offices as it deems necessary.
(13) To cooperate with any state or local agency or with any hospital or postsecondary educational institution in any scientific program consistent with the objectives of the commission.
(Formerly: Acts 1959, c.361, s.5.) As amended by P.L.2-1992, SEC.39; P.L.2-2007, SEC.55.

IC 4-23-6-6
Medical examiner system
Sec. 6. (a) The commission on forensic sciences shall promulgate and adopt rules in accordance with IC 4-22-2 to:
(1) create a medical examiner system to aid, assist, and complement the coroner in the performance of his duties by providing medical assistance in determining causes of death; and
(2) establish minimum and uniform standards of excellence, performance of duties, and maintenance of records to provide information to the state regarding causes of death for cases investigated.
The commission shall also adopt any other rules that are necessary to carry out the provisions of this section.
(b) The commission shall establish five (5) medical examiner districts within the state, taking into consideration population, geographical size of the area covered, availability of trained personnel, death rate by both natural and unnatural causes, and similar related factors. No county may be divided in the creation of a district.
(c) A district medical examiner shall be appointed by the commission for each district from nominees who are physicians licensed to practice in Indiana. Nominees must reside in the district they are nominated for, and a preference shall be given to practicing physicians in pathology.
(d) The district medical examiner may appoint as many physicians as associate medical examiners as may be necessary to provide service within the district. The associate examiners shall be licensed to practice in Indiana with a preference to practicing pathologists. (e) District and associate medical examiners may engage in the private practice of medicine or surgery in addition to their duties as medical examiners.
(f) The district and associate medical examiners shall, at the request of coroners in their districts:
(1) provide medical assistance in investigating deaths;
(2) provide or contract for laboratory facilities for performing autopsies and investigations;
(3) provide for the keeping of reports of all investigations and examinations; and
(4) provide other functions which may be specified in rules adopted by the commission.
(g) A district or associate medical examiner who performs a medical examination or autopsy under the direction of a coroner is immune from civil liability for performing the examination or autopsy.
As added by Acts 1981, P.L.39, SEC.1.



CHAPTER 6.5. CORONERS TRAINING BOARD

IC 4-23-6.5-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the coroners training and continuing education fund established by section 9 of this chapter.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-3
Board established
Sec. 3. The coroners training board is established.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-4
Membership
Sec. 4. (a) The board consists of seven (7) members. The board must include the following:
(1) The commissioner of the state department of health or the commissioner's designee.
(2) The chairman of the commission on forensic sciences or the chairman's designee.
(3) The superintendent of the state police department or the superintendent's designee.
(4) Four (4) county coroners appointed by the governor, who shall consider appointing coroners who are women or members of minority groups.
(b) Not more than two (2) of the county coroner members of the board may be from the same political party.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-5
Chairman; vice chairman
Sec. 5. (a) The commissioner of the state department of health or the commissioner's designee shall serve as chairman of the board.
(b) The board shall annually elect a vice chairman from among the members of the board.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-6
Meetings
Sec. 6. The board shall meet at least two (2) times each year.
As added by P.L.36-1993, SEC.1.
IC 4-23-6.5-7
Rules
Sec. 7. The board shall adopt rules under IC 4-22-2 for the following:
(1) Standards for continuing education and training for county coroners, including education and training requirements set forth in IC 36-2-14.
(2) Mandatory training and continuing education requirements for deputy coroners, including education and training requirements set forth in IC 36-2-14.
(3) Minimum requirements for continuing education instructors approved by the board.
(4) The necessary administration of this chapter.
As added by P.L.36-1993, SEC.1. Amended by P.L.157-2007, SEC.1.

IC 4-23-6.5-8
Coroners training and continuing education fund
Sec. 8. (a) The coroners training and continuing education fund is established for the purpose of providing money for the purposes under section 9 of this chapter. The fund shall be administered by the board.
(b) Expenses of administering the fund shall be paid from money in the fund. The fund consists of gifts, grants, and amounts deposited under IC 16-37-1-9.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-9
Use of coroners training and continuing education fund
Sec. 9. The board may use the fund for the following purposes:
(1) Training equipment and supplies necessary to operate the fund.
(2) Aid to approved training programs that have met the minimum requirements of the board.
(3) Travel, regional conferences, and other expenses actually incurred in connection with the member's duties.
(4) Any other purpose that the board determines is necessary to carry out the provisions of this chapter.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-10
Duty to consult with Indiana law enforcement academy concerning coroner training
Sec. 10. The board shall consult with the Indiana law enforcement academy under IC 36-2-14-22.3 concerning criminal investigations in the creation of: (1) the training course for coroners and deputy coroners under IC 36-2-14-22.3(a); and
(2) the annual training course for coroners and deputy coroners under IC 36-2-14-22.3(b).
As added by P.L.157-2007, SEC.2. Amended by P.L.3-2008, SEC.10.



CHAPTER 7. INDIANA LIBRARY AND HISTORICAL DEPARTMENT

IC 4-23-7-2
Board membership; terms; vacancies; authority
Sec. 2. (a) The management and control of the Indiana library and historical department is hereby vested in a board which shall be known as the Indiana library and historical board, and which shall consist of five (5) members, who shall be appointed by the governor.
(b) All members shall be appointed for terms of four (4) years. A person may not be appointed as a member of the Indiana library and historical board unless the person is a citizen of high standing and probity and has a known and active interest in library or historical work. The members of the board shall be appointed as follows:
(1) One (1) member of the library and historical board shall be appointed on recommendation of the state board of education.
(2) One (1) member must be appointed on the recommendation of the Indiana Library Federation.
(3) At least one (1) member shall be appointed on recommendation of the Indiana historical society.
(4) At least one (1) member must be a public library trustee appointed on the recommendation of the Indiana Library Trustee Association.
(c) The members of the board shall serve without compensation, but shall be entitled to receive their actual expenses necessarily incurred in attending the meetings and transacting the business of the board, and in participating in such other activities as may be in the interest of the department.
(d) Any vacancy which may occur in the membership of the board for any cause shall be filled by appointment by the governor for the unexpired term.
(e) The board may prepare plans subject to the approval of the governor and advise with the proper officials in the construction of alterations and additions to the building and provide necessary equipment and furnishings within the appropriations of funds for these purposes.
(f) The board may receive and administer any state or federal aid which may become available for the improvement and development of library and historical services in Indiana.
(Formerly: Acts 1925, c.58, s.2; Acts 1947, c.327, s.1; Acts 1967, c.38, s.1.) As amended by P.L.84-2012, SEC.2.

IC 4-23-7-2.1 Board; election of officers; executive secretary
Sec. 2.1. (a) The Indiana library and historical board shall elect one (1) of its members as president, another as secretary, and such other officers as it determines, each of whom shall hold office for a term of one (1) year.
(b) The board may designate the director of the state library or the director of the historical bureau as the executive secretary of the board with duties as prescribed by the board.
As added by Acts 1981, P.L.40, SEC.1.

IC 4-23-7-3
Divisions
Sec. 3. The Indiana library and historical department consists of two (2) divisions, the Indiana state library and the Indiana historical bureau.
(Formerly: Acts 1925, c.58, s.3; Acts 1947, c.327, s.2.) As amended by Acts 1981, P.L.40, SEC.2.

IC 4-23-7-3.2
Repealed
(Repealed by P.L.84-2012, SEC.3.)

IC 4-23-7-3.5
Repealed
(Repealed by P.L.100-2012, SEC.7.)

IC 4-23-7-4
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-5
Policies
Sec. 5. Subject to the provisions of this chapter, the library and historical board shall formulate policies for the care, management, and expansion of the library and historical department so that the department and its divisions may at all times be operated according to the most approved standards of library and historical service.
(Formerly: Acts 1925, c.58, s.5.) As amended by P.L.5-1984, SEC.183; P.L.84-2012, SEC.4.

IC 4-23-7-5.2
Gifts, bequests, and devises; acceptance; limitation
Sec. 5.2. The Indiana library and historical board may accept gifts, bequests, and devises of personal and real property for the maintenance, use, or benefit of the Indiana library and historical department under such terms and conditions and with such obligations, liabilities, and burdens as in the judgment of the board and the governor is in the best interest of the Indiana library and historical department; however, no obligation, liability, or burden shall be assumed that is in excess of appropriations made by law for

the payment of such obligations, liabilities, and burdens.
As added by Acts 1981, P.L.40, SEC.5.

IC 4-23-7-5.3
Disposition of library materials
Sec. 5.3. (a) The Indiana library and historical board may, on the recommendation of the director of the state library, sell, lease, exchange, or otherwise dispose of library materials under:
(1) IC 5-22-21; or
(2) IC 5-22-22.
(b) The Indiana library and historical board may, on the recommendation of the director of the state library and in accordance with policies and procedures adopted by the board, sell, donate, or exchange library materials to or with other public or nonprofit libraries or historical societies.
(c) The Indiana library and historical board may, on the recommendation of the director of the state library, adopt policies and procedures for evaluating a proposal to:
(1) accept gifts of;
(2) sell;
(3) exchange; or
(4) otherwise dispose of;
library materials described in IC 4-23-7.1-3.
As added by P.L.30-1997, SEC.1. Amended by P.L.1-2009, SEC.11.

IC 4-23-7-5.4
Library and historical department fund; establishment; use; deposits
Sec. 5.4. (a) The library and historical department fund is established as a dedicated fund to be administered by the Indiana library and historical board. The monies in the fund may be expended by the board exclusively for the maintenance, use, or benefit of the Indiana library and historical department.
(b) The proceeds from the sale of items as directed by law or by the Indiana library and historical board, from gifts of money or the proceeds from the sale of gifts donated to the fund, and from investment earnings from any portion of the fund, shall be deposited in the fund.
(c) All monies accruing in the fund are hereby appropriated continuously for the purposes specified in this section.
(d) No portion of the fund shall revert to the general fund of the state at the end of a fiscal year; however, if the fund is abolished, its contents shall revert to the general fund of the state.
As added by Acts 1981, P.L.40, SEC.6.

IC 4-23-7-6
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-7 Repealed
(Repealed by Acts 1979, P.L.40, SEC.25.)

IC 4-23-7-8
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-9
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-10
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-11
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-12
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-13
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-14
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-14.5
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-14.6
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-15
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-16
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-17
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)
IC 4-23-7-18
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-19
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-20
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-21
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-22
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-23
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-23.4
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-23.5
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-23.6
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-24
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-25
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-26
Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-27 Repealed
(Repealed by Acts 1981, P.L.40, SEC.10.)

IC 4-23-7-28
Repealed
(Repealed by P.L.32-1985, SEC.8.)

IC 4-23-7-29
Repealed
(Repealed by P.L.32-1985, SEC.8.)

IC 4-23-7-30
Repealed
(Repealed by P.L.84-2012, SEC.5; P.L.133-2012, SEC.22.)



CHAPTER 7.1. STATE LIBRARY

IC 4-23-7.1-2
Duties and functions
Sec. 2. The state library is responsible for executing the policy of the state of Indiana:
(1) to develop and provide library service to state government, its branches, its departments and its officials and employees;
(2) to provide for the individual citizens of the state those specialized library services not generally appropriate, economical or available in other libraries of the state;
(3) to encourage and support the development of the library profession; and
(4) to strengthen services of all types of publicly and privately supported special, school, academic, and public libraries.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-3
Library materials; development and maintenance; purposes
Sec. 3. The state library shall maintain, develop, and service a collection of books, periodicals, newspapers, maps, manuscripts, audiovisual materials, and other library materials for the purpose of:
(1) meeting the informational, educational, and research needs of state government;
(2) preserving and making available for use, materials bearing on the history of the state; (3) meeting the specialized library needs and interests of citizens of Indiana; and
(4) supplementing the reference and materials resources of the libraries of the state.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-4
Plans or programs; historical or library development
Sec. 4. The state library shall initiate or participate in plans or programs for historical or library development in Indiana that are considered appropriate by the Indiana library and historical board.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-5
Plans or programs; interlibrary exchange
Sec. 5. The state library shall develop plans and programs and participate in the operation of plans and programs that will encourage and facilitate the interlibrary exchange of services, information, and materials.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-5.1
Statewide library card program; rules
Sec. 5.1. (a) The state library shall develop and implement a statewide library card program to enable individuals who hold a valid statewide library card to present the statewide library card to borrow:
(1) library books; or
(2) other items available for public borrowing from public libraries as established by rules adopted by the board under subsection (c);
from any public library in Indiana. The statewide library card program is in addition to any reciprocal borrowing agreement entered into between public libraries under IC 36-12-3-7 or IC 36-1-7.
(b) The statewide library card program developed under this section must provide for at least the following:
(1) To be an eligible cardholder of a statewide library card or to renew a statewide library card, the individual must:
(A) be a resident of Indiana;
(B) ask to receive or renew the statewide library card; and
(C) hold a valid resident or nonresident local library card issued to the individual by a public library under IC 36-12-2-25.
(2) The individual's public library shall pay a fee to be established by rules adopted by the board under subsection (c) based on not less than forty percent (40%) of the current average operating fund expenditure per borrower by all eligible public libraries as reported annually by the state library in the state library's annual "Statistics of Indiana Libraries". The individual's public library may assess the individual a fee to cover all or part of the costs attributable to the fee required from

the public library and the amount charged to all individuals by a public library under this subdivision may not exceed the amount the public library is required to pay under this subdivision.
(3) Each statewide library card expires one (1) year after issuance to an eligible cardholder.
(4) Statewide library cards are renewable for additional one (1) year periods to eligible cardholders who comply with subdivision (1).
(5) Statewide library cards shall be available to eligible cardholders at all public libraries.
(6) Each eligible cardholder using a statewide library card is responsible for the return of any borrowed item directly to the public library from which the cardholder borrowed the item.
(7) All public libraries shall participate in the statewide library card program and shall permit an individual who holds a valid statewide library card to borrow items available for borrowing as established by rules adopted by the board under subsection (c).
(8) A nonresident of a public library taxing district who requests a statewide library card shall pay a fee for that card that includes, but is not limited to, the sum of the following:
(A) The statewide library card fee that a public library is required to pay under subdivision (2).
(B) The library taxing district's operating fund expenditure per capita in the most recent year for which that information is available in the state library's annual "Statistics of Indiana Libraries".
This subdivision does not limit a library district's fee making ability or a library district's ability to enter township contractual arrangements.
(c) The board shall adopt rules under IC 4-22-2 to implement this section, including rules governing the following:
(1) The amount and manner in which the public libraries shall remit the fee under subsection (b)(2) to the state library for the state library's use in conducting the statewide library card program.
(2) The manner of distribution and payment to each eligible public library district of the funds generated by the statewide library card program based upon the loans made by each eligible public library. To be eligible for a payment, the public library district must also comply with the standards and rules established under section 11 of this chapter.
(3) The manner in which fines, penalties, or other damage assessments may be charged to eligible cardholders for items:
(A) borrowed but not returned;
(B) returned to the inappropriate public library;
(C) returned after the items were otherwise due; or
(D) damaged.
(4) The dissemination of the statewide library cards to the

public libraries.
(5) Record keeping procedures for the statewide library card program.
(6) Any other pertinent matter.
As added by P.L.26-1992, SEC.1. Amended by P.L.37-1993, SEC.1; P.L.19-1996, SEC.2; P.L.1-2005, SEC.65.

IC 4-23-7.1-5.2
Statewide library card fund; establishment; administration; eligibility; rules
Sec. 5.2. (a) As used in this section, "fund" refers to the statewide library card fund established by subsection (b).
(b) The statewide library card fund is established as a dedicated fund to be administered by the state library. Money in the fund shall be disbursed by the director of the state library exclusively for:
(1) the costs of administering the statewide library card program; or
(2) distribution to eligible public libraries for services related to loans of books or other library items under the statewide library card program.
(c) A public library is eligible for a distribution of money from the fund if the board determines that the public library:
(1) meets the standards for public libraries established by rules of the board or the board has granted the public library a waiver from these standards; and
(2) charges a fee in the amount required under IC 36-12-2-25 for issuing a local library card to a nonresident of the public library district.
(d) The board shall adopt rules under IC 4-22-2 to establish a formula for the distribution of money in the fund to eligible public libraries. The formula must base the amount of money paid to an eligible public library upon the number of net loans made by the eligible public library under the statewide library card program.
(e) The fees collected under section 5.1 of this chapter shall be deposited in the fund. Interest earned on money in the fund shall be deposited in the fund.
(f) Money in the fund is appropriated continuously for the purposes specified in this section and section 5.1 of this chapter.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund. If the fund is abolished, any money in the fund reverts to the state general fund.
As added by P.L.26-1992, SEC.2. Amended by P.L.19-1996, SEC.3; P.L.1-2005, SEC.66.

IC 4-23-7.1-6
Information relating to libraries and librarianship; publications
Sec. 6. The state library shall prepare, collect, edit, publish, and distribute such information bulletins, periodicals, statistical compilations, catalogs, or other publications concerning:
(1) the Indiana state library or its collections, materials, or

services;
(2) the organization, administration, and maintenance of libraries; or
(3) libraries and librarianship;
as may be considered proper.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-7
Specialized materials and services; informing citizenry
Sec. 7. The state library shall inform and enlighten the citizens of Indiana as to the library materials and services of the state library which will meet the specialized needs and interests of the state's residents.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-8
Library activity within state; research; purposes
Sec. 8. The state library shall conduct research in appropriate areas of library activity and survey and study the library community in Indiana, including all types of libraries, therein, on a continual basis for the purpose of:
(1) collecting pertinent statistics and other information;
(2) assessing the condition and capacity of existing library facilities, resources, and services;
(3) defining the needs of society which are the responsibility of libraries to meet;
(4) evaluating library performance in relation to these needs; and
(5) preparing recommendations and plans which will develop and strengthen library service in Indiana.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-9
Professional development programs
Sec. 9. The state library shall encourage the development of the library profession and of library service in Indiana by planning or conducting, either independently or cooperatively, programs of:
(1) recruiting to the profession;
(2) education for librarianship;
(3) in-service training;
(4) personnel classifications, evaluation, and utilization; and
(5) postgraduate continuing education.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-10
Library administration; advice and assistance
Sec. 10. The state library shall provide advice and assistance as to the organization, administration, and maintenance of libraries to any person responsible for a library, either publicly or privately supported, in the state. As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-11
Library automation and operating standards
Sec. 11. (a) The board shall establish operating standards and rules for libraries eligible to receive funds, either federal or state, under the provisions of any program for which the Indiana state library is the administrator. The Indiana state library shall monitor libraries eligible to receive funds or receiving funds to ascertain whether or not the standards and rules are being met.
(b) The board shall establish library automation standards for libraries. The Indiana state library shall monitor compliance with the standards.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.32-1985, SEC.2; P.L.25-1992, SEC.2; P.L.130-2007, SEC.1; P.L.84-2012, SEC.7; P.L.133-2012, SEC.24.

IC 4-23-7.1-12
Other state agencies and libraries; providing of personnel
Sec. 12. The state library shall provide library personnel, services, materials, equipment, or facilities for other state agencies, for libraries in other state agencies or for other libraries in the state as may be considered appropriate.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-13
Agreements with other states or federal government
Sec. 13. The state library shall negotiate and enter into agreements with other states or the federal government, as may be permitted by law, for the resolution of common library problems or the provision of common library services.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-14
Statistical or informational materials; publication; expenses
Sec. 14. The state library may compile and publish digests, reports and bulletins of purely informational or statistical character on any question which the board may deem to be of interest or value to the people of the state. Any expenses which may be incurred in the publication of any such digest, report or bulletin shall be defrayed out of the funds which may be appropriated for the use of the department or the state library.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-15
Cooperation with educational or other institutions, organizations, or individuals
Sec. 15. The state library may cooperate with any of the educational institutions of the state or other institutions, organizations, or individuals for the purpose of meeting its

responsibilities in any manner and to any extent which may be approved by the board.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-16
Reports or other publications; retention of copies
Sec. 16. The state library shall retain copies of all reports, documents, bulletins, or other publications as may be necessary for its use or the use of the historical bureau, and the copies remaining shall be distributed and exchanged in such manner as may be prescribed by the board.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-17
Sale of unneeded volumes or pamphlets; proceeds
Sec. 17. The state library may sell or exchange any volumes or pamphlets it does not need. All money received from such sales or as payment for any books or documents that have been lost or mutilated shall be deposited in the state library publications fund.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-18
Gifts of money, books, or other property; disposition; use
Sec. 18. The state library may receive gifts of money, books, or other property which shall be deposited in the state library publications fund and used or held in trust for the purpose or purposes given.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-19
Transportation charges on library materials sent; payment
Sec. 19. The state library may pay transportation charges one way on library materials sent to libraries and individuals.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-20
Mobile library services; library centers; establishment
Sec. 20. The state library may establish, equip, maintain, and operate bookmobile or other mobile library services, and library service centers, offices, or other facilities in rented, leased, or state-owned quarters outside the Indiana state library and historical building.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-21
Business days and hours
Sec. 21. The board shall determine the days and hours the library and its subdivisions will be open for public use; however, the provisions of the laws governing the length of the working day, the hours of public business, and the observance of legal holidays shall

be observed.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-22
Collection of data from libraries
Sec. 22. (a) The Indiana state library annually shall collect data from all libraries in Indiana.
(b) Each public officer who:
(1) has in the officer's charge or custody;
(2) is capable of supplying; or
(3) is required to collect and compile;
information required by the library and historical department or by the state library shall supply the information promptly at the request of the department or the state library.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.32-1985, SEC.3; P.L.130-2007, SEC.2.

IC 4-23-7.1-23
Development of library services; other activities; powers and duties
Sec. 23. The enumeration of the specific powers and duties in this chapter does not exclude the state library from engaging in any other activity, not contrary to law, that the Indiana library and historical board may consider appropriate in the development of library service to state government, to the libraries and library profession of Indiana, and to the citizens of the state.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-24
Rules; promulgation
Sec. 24. The board may promulgate rules, under IC 4-22-2, to carry out the provisions and purpose of this chapter.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-25
Public documents; depository libraries; copies
Sec. 25. In order that all public documents of the state of Indiana shall be preserved and made available for use of the citizens of the state, the state library is designated as the depository library for Indiana documents. The state library shall maintain a complete collection of all Indiana public documents. This collection shall be the official file of Indiana state documents. The state library shall establish a state document depository system by which copies of all public documents published by the state which are of general interest or use shall be deposited in designated depository libraries, and shall distribute to other libraries copies of those public documents published by the state which are of greatest interest or use and for which a more general distribution is appropriate.
As added by Acts 1981, P.L.40, SEC.7.
IC 4-23-7.1-26
Public documents and publications; copies from state agencies; depository requirements; exemptions
Sec. 26. (a) Subject to subsections (b) and (c), every state agency that issues public documents shall furnish the state library fifty (50) copies of all publications issued by them whether printed, mimeographed, or duplicated in any way, which are not issued solely for use within the issuing office. However, if the library requests, as many as twenty-five (25) additional copies of each public document shall be supplied.
(b) If other provision is made by law for the distribution of the session laws of the general assembly, the journals of the house and senate of the general assembly, the supreme court and court of appeals reports, or the publications of the Indiana historical bureau, any of the public documents for which distribution is provided are exempted from the depository requirements under subsection (a). However, two (2) copies of each document exempted under this subsection from the general depository requirements shall be deposited with the state library.
(c) If a public document issued by an agency is published in the Indiana Register in full or in summary form, the agency is exempt from providing copies of the published public document to the state library under subsection (a).
(d) Publications of the various schools, colleges, divisions, and departments of the state universities and their regional campuses are exempt from the depository requirements under subsection (a). However, two (2) copies of each publication of these divisions shall be deposited in the state library.
(e) Publications of state university presses, directives for internal administration, intraoffice and interoffice publications, and forms are completely exempt from all depository requirements.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.31-1985, SEC.41; P.L.1-1990, SEC.37; P.L.11-1996, SEC.4.

IC 4-23-7.1-27
State documents; copies; disposition; listing; document exchange
Sec. 27. The library shall:
(a) Keep at least two (2) copies of each Indiana state document as permanent reference copies.
(b) Send two (2) copies of each Indiana state document to the Library of Congress excluding those where other provisions for distribution are made by law.
(c) Designate the four (4) state university libraries and certain selected Indiana public, school and college libraries in the several geographical sections of the state as secondary depository libraries to receive one (1) copy of those Indiana state documents which are of general interest. Selection of secondary depository libraries shall be made by the state library, based on a determination that the libraries selected will keep the documents readily accessible for use, and will render assistance for their use to qualified patrons without

charge.
(d) Prepare and issue quarterly, complete lists of state issued documents, which were issued during the immediately preceding quarter. These lists shall be cumulated and printed annually, at the end of each calendar year. Copies of these lists shall be distributed by the state library to state departments and agencies, and to public and college libraries within the state.
(e) Set up a document exchange system with agencies in other states, in order that selected documents of various other states shall be available for use by the citizens of Indiana.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-28
Political subdivisions; documents published at state or local expense; delivery; copies
Sec. 28. (a) Each political subdivision of the state may deliver to the library ten (10) copies of every report, document, bulletin, or other publication published at the expense of the state or one (1) or more of its political subdivisions.
(b) Any state, county, or other official of local government may turn over to the state library for permanent preservation, any books, records, documents, original papers, newspaper files, or printed books or materials not in current use in his office.
(c) The state library may make a copy, by photography or in any other way, of any official book, record, document, original paper, newspaper, or printed book or material in any county, city, or other public office for preservation in the state library. County, city, and other officials shall permit such copies to be made of the books, records, documents, and papers in their respective offices.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-29
Payments to public library districts; determination of amount; eligibility
Sec. 29. (a) The Indiana state library shall distribute to each eligible public library district the amount the district is entitled to under this section not later than August 1 of each year. The board shall determine each district's distribution, which may be based on:
(1) the population served by each eligible public library district;
(2) the level of services offered; and
(3) the loans made by the public library district to others outside the public library's taxing district.
(b) To be eligible for payment under this section, a public library district shall:
(1) comply with the standards and rules established under section 11 of this chapter;
(2) comply with IC 36-12; and
(3) submit an application on a form prescribed by the Indiana state library, including a summary of loan data for the previous year, to the Indiana state library no later than May 1 of each

year.
(c) Any expenses incurred by the Indiana state library in the administration and distribution of funds under this section may not be charged against funds appropriated for the purposes of this section.
(d) The governing body of a public library district which receives funds under this section may appropriate the funds for library materials or expenses associated with the sharing of resources.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.32-1985, SEC.4; P.L.25-1992, SEC.3; P.L.1-2005, SEC.67.

IC 4-23-7.1-30
Repealed
(Repealed by P.L.130-2007, SEC.5.)

IC 4-23-7.1-31
Repealed
(Repealed by P.L.130-2007, SEC.5.)

IC 4-23-7.1-32
Loans of books or other library materials; authorization
Sec. 32. Any book or other library material, unless restricted because of its value, physical condition, historical importance, demand, requirement for research, or legal or contractual restriction, belonging to or in custody of the state library may be borrowed for use outside of the library by any resident of the state or any library in accordance with policies adopted by the Indiana library and historical board.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.84-2012, SEC.8.

IC 4-23-7.1-33
Loans of books and materials; policies; fines
Sec. 33. Policies for:
(1) all loans including, at its discretion, the imposition of fines on borrowers for violation of the policies;
(2) fees for lost or damaged materials; and
(3) the imposition of fees for third party use of materials for which the state library owns the copyright;
shall be established by the board. All funds accruing from fines and fees imposed under this section must be deposited in the state library publications fund.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.84-2012, SEC.9.

IC 4-23-7.1-34
Lost or injured items; liability for damages
Sec. 34. Any person injuring or losing a book, document, plaque, marker, or sign belonging to the department is liable for threefold damages, and if the book injured or lost be one (1) volume of a set he

is liable for the whole set, but on paying for the same, he may take the broken set. All money received under this section shall be deposited in the state library publications fund.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-35
State library publications fund; establishment; use; deposits
Sec. 35. (a) The state library publications fund is established as a dedicated fund to be administered by the state library. The monies in the fund may be expended by the director of the state library exclusively for the purchase of records of communication in any form or on any substance whatsoever and for the purchase of other library materials.
(b) The proceeds from the sale of items as directed by law or by the director of the state library, from gifts of money or the proceeds from the sale of gifts donated to the fund, from fines or other monetary penalties, and from investment earnings from any portion of the fund, shall be deposited in the state library publications fund.
(c) All monies accruing to the state library publications fund are hereby appropriated continuously for the purposes specified in this section.
(d) No portion of the fund shall revert to the general fund of the state at the end of a fiscal year; however, if the fund is abolished, its contents shall revert to the general fund of the state.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-36
Organization; supplemental duties
Sec. 36. The state library shall be organized in such manner as determined by the director with the approval of the board. The duties of the state library established by law may be supplemented by the board according to its discretion.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-37
Director; appointment; qualifications
Sec. 37. (a) The board shall appoint a director to be the chief administrative officer of the state library.
(b) To qualify for the position of director, a person must:
(1) be a graduate of a college or university of recognized standing;
(2) have had special training in the technique and organization of library service;
(3) possess such other qualifications as the board, in its discretion, may deem necessary.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.100-2012, SEC.8.

IC 4-23-7.1-38
Repealed (Repealed by P.L.84-2012, SEC.10; P.L.100-2012, SEC.9.)

IC 4-23-7.1-39
Repealed
(Repealed by P.L.84-2012, SEC.11; P.L.133-2012, SEC.25.)

IC 4-23-7.1-39.1
State library advisory council; established; purpose; members
Sec. 39.1. (a) The state library advisory council is established for the purpose of advising the board and the state librarian concerning:
(1) general policies of the state library;
(2) plans or programs for library development and interlibrary cooperation;
(3) library research;
(4) professional development for librarians;
(5) standards and rules for library services;
(6) administration and distribution of state and federal funds; and
(7) other matters as requested by the board and the state librarian.
(b) The advisory council consists of not more than fifteen (15) members.
(c) The board shall appoint the members of the council with nominations for appointment from library organizations and the state librarian.
(d) Members of the advisory council shall serve two (2) year terms. However, the board shall stagger the terms of the initial appointees.
(e) Notwithstanding subsection (d), if a member misses a majority of the advisory council's meetings in a calendar year, the board may remove the member and reappoint a member to serve the remainder of the term.
(f) A member of the advisory council is not entitled to compensation, per diem, or reimbursement for expenses.
(g) A quorum of the members must be present for the advisory council to take any official action. A quorum of the advisory council consists of a majority of the members appointed to the advisory council. An affirmative vote by a majority of the members present is needed for the advisory council to make a recommendation or take any official action.
As added by P.L.84-2012, SEC.12.

IC 4-23-7.1-40
Talking book program
Sec. 40. (a) The Indiana state library is the agency responsible for implementing the talking book program in Indiana.
(b) The Indiana state library may cooperate with the Library of Congress or any other agency in implementing the talking book program.
As added by P.L.25-1990, SEC.1.
IC 4-23-7.1-40.5
Accessible electronic information service; fund established
Sec. 40.5. (a) For purposes of this section, "accessible electronic information service" means a service that provides to an eligible individual news and other timely information, including newspapers, from a multistate service center, using high speed computers and telecommunications technology for Internet acquisition of content and rapid distribution in a form appropriate for use by an eligible individual.
(b) For purposes of this section, "director" refers to the director of the Indiana talking books and braille division of the Indiana state library.
(c) For purposes of this section, "eligible individual" means an individual who is blind or has a disability and qualifies for services under 36 CFR 701.10(b).
(d) For purposes of this section, "qualified entity" means an agency, instrumentality, or political subdivision of the state or a nonprofit organization that:
(1) using computer technology, produces audio or braille editions of daily news reports, including newspapers, for the purpose of providing eligible individuals with access to news;
(2) obtains electronic news text through direct transfer arrangements made with participating news organizations; and
(3) provides a means of program administration and reader registration on the Internet.
(e) The director may enter into an agreement with a qualified entity to provide an accessible electronic information service for eligible individuals. This service shall be planned for continuation from year to year and make maximum use of federal and other funds available by:
(1) obtaining grants or in kind support from appropriate programs; and
(2) securing access to low cost interstate rates for telecommunications by reimbursement or otherwise.
(f) The accessible electronic information service fund is established for purposes of this section. The fund consists of appropriations from the general assembly, loan proceeds, and gifts and grants to the fund.
(g) The treasurer of state shall invest the money in the accessible electronic information service fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(h) The money in the accessible electronic information service fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for purposes of this section.
As added by P.L.136-2005, SEC.1. Amended by P.L.27-2006, SEC.1; P.L.99-2007, SEC.10.

IC 4-23-7.1-41 Historic library building improvement matching grant program and fund
Sec. 41. (a) As used in this section, "historic library building" means a building that is currently used or will be returned to use for public library purposes and:
(1) was originally constructed for use as a public library with money donated by Andrew Carnegie; or
(2) is listed on the National Register of Historic Places.
(b) As used in this section, "fund" refers to the historic library building improvement fund established under subsection (c).
(c) The historic library building improvement matching grant program and fund are established for the purpose of providing matching grants to public libraries to restore and repair historic library buildings. The state library shall:
(1) provide details for the matching grant program, including eligibility and match requirements; and
(2) administer the fund.
(d) The fund consists of the following:
(1) Appropriations by the general assembly.
(2) Grants and gifts that the state library receives for the fund under terms, obligations, and liabilities that the state library considers appropriate.
(e) The expenses of administering the fund shall be paid from money in the fund.
(f) The treasurer of state shall invest the money in the fund that is not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. The treasurer of state shall deposit in the fund the interest that accrues from the investment of the fund.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.94-2001, SEC.1.

IC 4-23-7.1-42
State library foundation; board
Sec. 42. (a) The board may establish a foundation that is organized as a nonprofit corporation that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code to solicit and accept private funding, gifts, donations, bequests, devises, and contributions. The board may transfer private funding, gifts, donations, bequests, devises, and contributions intended for the state library that are in the state treasury into the foundation.
(b) A foundation established under this section:
(1) shall use money received under subsection (a) to:
(A) support the state library and libraries in the state; and
(B) carry out the purposes and programs under this chapter; and
(2) may deposit money received under subsection (a) in an account or fund that is:
(A) administered by the foundation; and (B) not part of the state treasury.
(c) The foundation established under this section is governed by a board of directors consisting of the following members:
(1) Seven (7) voting members appointed by the board of directors.
(2) The state treasurer, who shall serve as a nonvoting member.
(d) The members appointed under subsection (c)(1) shall be appointed for a term of three (3) years but may be removed by the governor for cause.
(e) The affirmative votes of at least four (4) members of the board of directors are required for the foundation to take any official action.
(f) Employees of the state library shall provide administrative support for the foundation.
(g) Money in the foundation at the end of a state fiscal year does not revert to the state general fund.
(h) The state board of accounts shall annually audit the foundation established under this section.
As added by P.L.47-2011, SEC.1.



CHAPTER 7.2. HISTORICAL BUREAU

IC 4-23-7.2-2
Duties and functions
Sec. 2. (a) It is the duty of the historical bureau to edit and publish documentary and other material relating to the history of the state of Indiana and to promote the study of Indiana history.
(b) As appropriate, the historical bureau shall work with the Indiana historical society, the county historical societies, and any other person, agency, or organization concerned with Indiana history.
As added by Acts 1981, P.L.40, SEC.8. Amended by P.L.25-1990, SEC.2.

IC 4-23-7.2-3
Statistical or informational materials; publication; expenses
Sec. 3. The historical bureau may compile and publish digests, reports and bulletins of purely informational or statistical character on any question which the board may deem to be of interest or value to the people of the state. Any expenses which may be incurred in the publication of any such digest, report or bulletin shall be defrayed out of the funds which may be appropriated for the use of the department or the historical bureau.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-4
Cooperation with educational or other institutions, organizations, or individuals
Sec. 4. The historical bureau may cooperate with any of the educational institutions of the state or other institutions, organizations or individuals for the purpose of meeting its responsibilities in any manner and to any extent which may be

approved by the board.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-5
Publication of source and other historical materials; expenses; printing
Sec. 5. All expenses incurred in the preparation, compilation, printing, binding and publication of the volumes of source and other historical material issued by the historical bureau shall be defrayed out of funds at the disposal of the bureau which may be appropriated by law for that purpose, and shall be printed by the commission on public records, and under the terms of any contract which the state may have executed and entered into for public printing, and under the direction and supervision of the historical bureau.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-6
Copies of publications; furnishing to public libraries and others free; sale
Sec. 6. One (1) copy of each publication issued by the historical bureau shall be furnished to each public library in the state, and the board may furnish copies free of charge to such other persons, institutions or departments as in its judgment may be entitled thereto. The copies so remaining shall be sold by the bureau at a price which shall be fixed by the board.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-7
Publications and educational fund; establishment; use; deposits
Sec. 7. (a) The historical bureau publications and educational fund is established as a dedicated fund to be administered by the historical bureau. The monies in the fund may be expended by the director of the historical bureau exclusively for the publication of historical documents and other material to promote the study of Indiana history, and to inform the people of Indiana concerning the history of their state.
(b) The proceeds from the sale of items as directed by law or by the director of the historical bureau, from gifts of money or the proceeds from the sale of gifts donated to the fund, and from investment earnings from any portion of the fund, shall be deposited in the historical bureau publications fund.
(c) All monies accruing to the historical bureau publications fund are hereby appropriated continuously for the purposes specified in this section.
(d) No portion of the fund shall revert to the general fund of the state at the end of a fiscal year; however, if the fund is abolished, its contents shall revert to the general fund of the state.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-8 Repealed
(Repealed by P.L.69-2009, SEC.12.)

IC 4-23-7.2-9
Repealed
(Repealed by P.L.69-2009, SEC.12.)

IC 4-23-7.2-10
Repealed
(Repealed by P.L.84-2012, SEC.13.)

IC 4-23-7.2-11
Indiana historical marker program; advisory committee; state highways
Sec. 11. (a) The historical bureau shall establish the Indiana historical marker program for marking historical sites in Indiana. As a part of this program, the historical bureau shall fix a state format for historical markers. No person may erect an historical marker in the state format without the approval of the historical bureau. All historical markers in the state format shall be provided by the historical bureau using appropriated funds, local matching funds, donations, grants, or any other funds provided for that purpose according to the guidelines and rules of the historical marker program.
(b) The board may appoint a historical marker advisory committee to serve without compensation. The committee may advise the board and the director concerning the following:
(1) Guidelines and rules for the historical marker program.
(2) Appropriate sites to be marked.
(3) Other matters concerning the historical marker program as requested by the board or the director.
(c) Historical markers approved under this section, including state format markers installed after 1945 and markers installed by the Indiana Civil War centennial commission, are the property of the state. Maintenance of state historical markers is part of the historical marker program. The historical bureau may cooperate with individuals, local and state agencies, and private institutions and organizations for the maintenance of the historical markers. Funds made available to the historical marker program, as approved by the board, may be used for necessary maintenance.
(d) No historical marker may be erected on a highway of the state highway system without the approval of the historical bureau as to its historical accuracy. This provision is in addition to any other requirement of law.
As added by Acts 1981, P.L.40, SEC.8. Amended by P.L.38-1989, SEC.1; P.L.31-1997, SEC.2; P.L.84-2012, SEC.14.

IC 4-23-7.2-12
George Rogers Clark Day
Sec. 12. The historical bureau shall commemorate George Rogers

Clark in a manner fitting each occasion of George Rogers Clark Day, every twenty-fifth day of February, established by IC 1-1-13-1.
As added by Acts 1981, P.L.40, SEC.8. Amended by P.L.84-2012, SEC.15.

IC 4-23-7.2-13
Public officers; duty to supply requested information
Sec. 13. Each state, county, township, city, town, judicial, or other public officer having in his charge or custody or capable of supplying, or required to collect and compile the information which may be required by the historical bureau shall supply such information promptly at the request of the historical bureau, whether the request is oral or by letter or circular or by the filling out of blank forms provided for that purpose by the historical bureau.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-14
Rules; promulgation
Sec. 14. The board may promulgate rules, under IC 4-22-2, to carry out the provisions and purpose of this chapter.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-15
Organization of bureau; supplemental duties
Sec. 15. The historical bureau shall be organized in such manner as determined by the director with the approval of the board. The duties of the historical bureau established by law may be supplemented by the board according to its discretion.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-16
Director; appointment; qualifications
Sec. 16. (a) The board shall appoint a director to be the chief administrative officer of the historical bureau.
(b) To qualify for the position of director, a person must:
(1) be a graduate of a college or university of recognized standing;
(2) have had special training in the nature, relative value and use of historical source material;
(3) have had special training in the editing of historical publications; and
(4) possess such other qualifications as the board, in its discretion, may deem necessary.
As added by Acts 1981, P.L.40, SEC.8. Amended by P.L.100-2012, SEC.10.

IC 4-23-7.2-17
Repealed
(Repealed by P.L.100-2012, SEC.11.)
IC 4-23-7.2-18
Advisory committee; appointment
Sec. 18. The board may appoint an advisory committee of not to exceed nine (9) members, who shall consult and advise with the director of the historical bureau concerning the publication of historical material, the promotion of the interest of the historical societies of Indiana, and in the conduct of the historical work of the state generally. The committee so appointed shall serve without compensation.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-19
Publications of select committee on centennial history of general assembly; deposit of proceeds
Sec. 19. The proceeds from the sale of all publications of the select committee on the centennial history of the Indiana general assembly, alone or in cooperation with the Indiana historical bureau, shall be deposited in the historical bureau publications and educational fund.
As added by P.L.37-1987, SEC.1.



CHAPTER 7.3. INDIANA GIS MAPPING STANDARDS

IC 4-23-7.3-2
"Electronic map"
Sec. 2. As used in this chapter, "electronic map" has the meaning set forth in IC 5-14-3-2(d).
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-3
"Framework data"
Sec. 3. (a) As used in this chapter, "framework data" means common electronic map information for a geographic area.
(b) The term includes the following:
(1) Digital orthophotography.
(2) Digital cadastre.
(3) Public land survey system.
(4) Elevation.
(5) Geodetic control.
(6) Governmental boundary units.
(7) Water features.
(8) Addresses.
(9) Streets.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-4
"Fund"
Sec. 4. As used in this chapter, "fund" refers to the Indiana mapping data and standards fund established by section 19 of this chapter.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-5
"GIS"
Sec. 5. As used in this chapter, "GIS" refers to geographic information systems.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-6
"IGIC"
Sec. 6. As used in this chapter, "IGIC" refers to the nonprofit entity known as the Indiana Geographic Information Council, or its successor organization. As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-7
"Political subdivision"
Sec. 7. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-8
"State agency"
Sec. 8. As used in this chapter, "state agency" has the meaning set forth in IC 4-13-1-1.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-9
"State data center"
Sec. 9. As used in this chapter, "state data center" refers to the state data center established under IC 4-23-7.1.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-10
"State GIS officer"
Sec. 10. As used in this chapter, "state GIS officer" refers to the individual appointed under section 13 of this chapter.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-11
"Statewide base map"
Sec. 11. As used in this chapter, "statewide base map" means an electronic map of Indiana consisting of framework data for Indiana.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-12
"Statewide data integration plan"
Sec. 12. As used in this chapter, "statewide data integration plan" means a plan:
(1) to integrate GIS data and framework data developed and maintained by different units of the federal, state, and local government into statewide coverage of framework data; and
(2) that includes details for:
(A) an inventory of existing data;
(B) stakeholder data requirements;
(C) identification of data stewards;
(D) data standards and schema, costs, work flow, data transfer mechanisms, update frequency, and maintenance; and
(E) identification of appropriate data sharing policies and mechanisms to facilitate intergovernmental data exchange, such as data exchange agreements.
As added by P.L.198-2007, SEC.2.
IC 4-23-7.3-13
State GIS officer; appointment; qualifications
Sec. 13. (a) The governor shall appoint an individual as the state GIS officer.
(b) The individual appointed by the governor must be an experienced geography and mapping professional who has:
(1) extensive knowledge of the principles, practices, terminology, and trends in GIS, spatial data, analysis, and related technology; and
(2) experience in administration, project management, policy development, coordination of services, and planning.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-14
State GIS officer; duties
Sec. 14. The state GIS officer shall do the following:
(1) Function as the chief officer for GIS matters for state agencies.
(2) Review and either veto or adopt both the:
(A) state's GIS data standards; and
(B) statewide data integration plan;
as recommended by the IGIC. If either of the recommendations is vetoed, the state GIS officer shall return the recommendation to the IGIC with a message announcing the veto and stating the reasons for the veto. If the IGIC ceases to exist or refuses to make the recommendations listed in this subdivision, the state GIS officer may develop and adopt state GIS data standards and a statewide data integration plan. The standards and the plan adopted under this subdivision must promote interoperability and open use of data with various GIS software, applications, computer hardware, and computer operating systems.
(3) Act as the administrator of:
(A) the state standards and policies concerning GIS data and framework data; and
(B) the statewide data integration plan.
(4) Enforce the state GIS data standards and execute the statewide data integration plan adopted under subdivision (2) through the use of:
(A) GIS policies developed for state agencies; and
(B) data exchange agreements involving an entity other than a state agency.
(5) Coordinate the state data center's duties under this chapter.
(6) Act as the state's representative for:
(A) requesting grants available for the acquisition or enhancement of GIS resources; and
(B) preparing funding proposals for grants to enhance coordination and implementation of GIS.
(7) Review and approve, in accordance with the statewide data integration plan, the procurement of GIS goods and services involving the state data center or a state agency. (8) Cooperate with the United States Board on Geographic Names established by P.L.80-242 by serving as the chair of a committee formed with the IGIC as the state names authority for Indiana.
(9) Publish a biennial report. The report must include the status and metrics on the progress of the statewide data integration plan.
(10) Represent the state's interest to federal agencies regarding the National Spatial Data Infrastructure.
(11) Serve as the state's primary point of contact for communications and discussions with federal agencies regarding framework data, spatial data exchanges, cost leveraging opportunities, spatial data standards, and other GIS related issues.
(12) Facilitate GIS data cooperation between units of the federal, state, and local governments.
(13) Promote the development and maintenance of statewide GIS data and framework data layers associated with a statewide base map.
(14) Approve and maintain data exchange agreements to which the state data center or a state agency is a party to increase the amount and quality of GIS data and framework data available to the state.
(15) Use personnel made available from state educational institutions to provide technical support to the:
(A) state GIS officer in carrying out the officer's duties under this chapter; and
(B) IGIC.
As added by P.L.198-2007, SEC.2. Amended by P.L.3-2008, SEC.11.

IC 4-23-7.3-15
Publication and access requirements; public disclosure
Sec. 15. The publication and access requirements of this chapter do not apply to data that would otherwise be exempt from public disclosure under IC 5-14-3-4(b)(19).
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-16
Dissemination of GIS data and framework data
Sec. 16. With money from the fund, the state GIS officer, through the data center, the IGIC, and the other organizations, shall do the following:
(1) Ensure that there are adequate depositories of all GIS data and framework data obtained by a state agency.
(2) Acquire, publish, store, and distribute GIS data and framework data through the computer gateway administered under IC 4-13.1-2-2(a)(5) by the office of technology and through the state data center. The state GIS officer may also provide access through the IGIC and other entities as directed by the state GIS officer. (3) Integrate GIS data and framework data developed and maintained by state agencies and political subdivisions into the statewide base map.
(4) Maintain a state historical archive of GIS data, framework data, and electronic maps.
(5) Except as otherwise provided in this chapter, provide public access to GIS data and framework data in locations throughout Indiana.
(6) Provide assistance to state agencies and political subdivisions regarding public access to GIS data and framework data so that information is available to the public while confidentiality is protected for certain data from electronic maps.
(7) Develop and maintain statewide framework data layers associated with a statewide base map or electronic map.
(8) Publish and distribute the state GIS data standards and the statewide data integration plan adopted under section 14(2) of this chapter.
(9) Subject to section 20 of this chapter, make GIS data, framework data, and electronic maps available for use by the Indiana Business Research Center.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-17
Coordination with state educational institutions
Sec. 17. The state GIS officer shall coordinate with state educational institutions to do the following:
(1) Promote formal GIS education opportunities for full-time and part-time students.
(2) Provide informal GIS learning opportunities through a series of seminars and noncredit concentrated classes provided throughout Indiana.
(3) Coordinate research assets for the benefit of Indiana by maintaining inventories of the universities' academic and technical GIS experts, data and technology resources as provided by the universities, and research interests for collaboration to pursue research grant opportunities.
(4) Implement an outreach network to Indiana political subdivisions to enhance communication and data sharing among state government, political subdivisions, and the business community.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-18
Provision of services by state educational institutions to the state and political subdivisions
Sec. 18. (a) Except as provided in subsection (b), a state educational institution may not bid on contracts to provide photogrametry services or framework layer data conversion services for the benefit of a state agency or political subdivision. This section

shall not be construed to prohibit the purchase of any of the following by a state agency or political subdivision from a state educational institution:
(1) GIS data or framework data.
(2) Data previously created by the state educational institution as part of the educational, research, or service mission of the state educational institution.
(b) If there is a lack of qualified bids on contracts referred to in subsection (a) by entities other than state educational institutions, the state agency or political subdivision may, with the advice of the state GIS officer, solicit bids from state educational institutions.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-19
Indiana mapping data and standards fund
Sec. 19. (a) The Indiana mapping data and standards fund is established for the following purposes:
(1) Funding GIS grants.
(2) Administering this chapter.
(b) The fund consists of the following:
(1) Appropriations made to the fund by the general assembly.
(2) Gifts, grants, or other money received by the state for GIS purposes.
(c) The state GIS officer shall administer the fund.
(d) The expenses of administering the fund shall be paid from money in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-20
Political subdivision control of GIS data and framework data provided to the state; data exchange agreement
Sec. 20. (a) Except as provided in subsections (b), (c), and (d), a political subdivision maintains the right to control the sale, exchange, and distribution of any GIS data or framework data provided by the political subdivision to the state through a data exchange agreement entered into under this chapter.
(b) A political subdivision may agree, through a provision in a data exchange agreement, to allow the sale, exchange, or distribution of GIS data or framework data provided to the state.
(c) Subsection (a) does not apply to data that is otherwise required by state or federal law to be provided by a political subdivision to the state or federal government.
(d) As a condition in a data exchange agreement for providing state GIS data or framework data to a political subdivision, the state

GIS officer may require the political subdivision to follow the state GIS data standards and the statewide data integration plan when the political subdivision makes use of the GIS data or framework data as provided by the state.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-21
Statute not to be construed to restrict standards for GIS hardware or software for political subdivisions; "Buy Indiana Presumption" to be observed
Sec. 21. (a) Nothing in this chapter shall be construed to permit the IGIC, the state GIS officer, or the state data center to recommend or restrict standards for GIS hardware or software that a proprietary vendor provides to any political subdivision.
(b) It is the intent of the general assembly in enacting this chapter to promote high technology enterprise and employment within Indiana. To the extent practicable, the "Buy Indiana Presumption" required by Executive Order 05-05, shall be observed with respect to all procurement decisions related to this chapter, so long as Executive Order 05-05 is in effect.
As added by P.L.198-2007, SEC.2.

IC 4-23-7.3-22
Publication and access requirements do not supersede IC 5-14-3
Sec. 22. The publication and access requirements of this chapter do not supersede IC 5-14-3.
As added by P.L.198-2007, SEC.2.



CHAPTER 7.5. REPEALED



CHAPTER 8. ACCEPTANCE OF GIFTS, BEQUESTS, AND DEVISES BY INDIANA LIBRARY AND HISTORICAL BOARD

IC 4-23-8-2
Acceptance of gifts, bequests, and devises
Sec. 2. Said Indiana library and historical board may accept such gifts, bequests and devises as provided in section 1 hereof, with such terms and conditions and with such obligations, liabilities and burdens as are imposed thereon when in the judgment of said board and with the approval of the governor it shall be determined that it is for the best interest of said department to do so: Provided, however, That no obligation, liability or burden shall be assumed on account thereof in excess of appropriations made by law and applicable to the payment of such obligations, liabilities and burdens.
(Formerly: Acts 1939, c.116, s.2.)

IC 4-23-8-3
Administration
Sec. 3. Any law to the contrary notwithstanding, any gift, bequest or devise received by said Indiana library and historical board, shall not be required to be covered into the general fund, but shall be administered by said board according to the terms of said gift, bequest or devise.
(Formerly: Acts 1939, c.116, s.3.)



CHAPTER 9. PUBLICATION AND DISTRIBUTION OF REPORTS OF INDIANA ACADEMY OF SCIENCE

IC 4-23-9-2
Preparation of reports for publication; expenses
Sec. 2. The reports shall be edited and prepared for publication without expense to the state, by a corps of editors to be selected and appointed by the Indiana Academy of Science, who shall not, by reason of such services, have any claim against the state for compensation. The form, style of binding, paper, typography and manner and extent of illustration of the reports shall be determined by the editors, subject to the approval of the commission on public records. Not less than fifteen hundred (1,500) nor more than three thousand (3,000) copies of each of said reports shall be published, the size of the edition to be determined by the concurrent action of the editors and the commission on public records.
(Formerly: Acts 1895, c.130, s.2.) As amended by Acts 1979, P.L.40, SEC.15.

IC 4-23-9-3
Custody of reports
Sec. 3. All except three hundred (300) copies of each volume of said reports shall be placed in the custody of the state librarian, who shall furnish one (1) copy thereof to each public library in the state, one (1) copy to each university, college or normal school in the state, one (1) copy to each high school in the state having a library, which shall make application therefor, and one (1) copy to such other institutions, societies or persons as may be designated by the academy through its editors or its council. The remaining three hundred (300) copies shall be turned over to the academy to be disposed of as it may determine. In order to provide for the preservation of the same, it shall be the duty of the custodian of the state-house to provide and place at the disposal of the academy one (1) of the unoccupied rooms of the state-house, to be designated as the office of the Indiana Academy of Science, wherein said copies of said reports belonging to the academy, together with the original manuscripts, drawings, etc., thereof can be safely kept, and he shall also equip the same with the necessary shelving and furniture.
(Formerly: Acts 1895, c.130, s.3.)



CHAPTER 10. APPROPRIATION FOR PUBLICATION OF REPORTS OF INDIANA ACADEMY OF SCIENCE



CHAPTER 11. REPEALED



CHAPTER 12. INDIANA COMMISSION FOR ARTS AND HUMANITIES IN EDUCATION

IC 4-23-12-2
Powers and duties
Sec. 2. It shall be the responsibility of the commission to stimulate and encourage arts and humanities programs in the public schools of the state.
In furthering this responsibility, the commission shall exercise the following powers, and may establish the necessary procedures, mechanisms and responsible and legal entities to enable the commission:
(a) To enter into contracts within the limited funds available with individuals, organizations and institutions for service furthering the objectives of the commission's program;
(b) To accept gifts, contributions and bequests of funds from individuals, foundations, corporations and other organizations or institutions;
(c) To make and sign any agreements and to do and perform any

acts that may be necessary to carry out its purpose and duties.
(Formerly: Acts 1974, P.L.10, SEC.1.) As amended by Acts 1978, P.L.6, SEC.8.

IC 4-23-12-3
Chief administrative officer
Sec. 3. The chief administrative officer of the commission shall be the state superintendent of public instruction. He shall make provision for office facilities and personnel to keep adequate records pertaining to the commission's business and may designate a professional employee of the department of education as executive secretary. It shall be the duty of the executive secretary to conduct business as directed by the commission.
(Formerly: Acts 1974, P.L.10, SEC.1.) As amended by P.L.20-1984, SEC.1.



CHAPTER 12.5. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 14.1. REPEALED



CHAPTER 14.2. REPEALED



CHAPTER 15. GOVERNOR'S RESIDENCE COMMISSION

IC 4-23-15-2
Duties
Sec. 2. The commission shall have the following purposes and duties:
(a) to provide the governor of the state of Indiana a suitable and fitting residential site located at the seat of state government; and
(b) to make provision to maintain, remodel, expand, finish, refinish, furnish or refurnish, construct or reconstruct such residential site either of the existing mansion and any expansion thereof, or any other acquired site for such governor's mansion, all as may be required from time to time.
(Formerly: Acts 1975, P.L.33, SEC.1.)

IC 4-23-15-3
Powers of commission; adoption of design; procurement of required construction
Sec. 3. The commission may also procure and adopt a design for the erection and construction of such suitable and fitting governor's residence, including acquiring such design for any structural changes to the existing or expanded residence or for an acquired site and for

modeling, remodeling, finishing or refinishing, furnishing, or refurnishing, and the commission may procure the erection, construction, and installation required by such design.
(Formerly: Acts 1975, P.L.33, SEC.1.) As amended by P.L.28-1983, SEC.38.

IC 4-23-15-4
Funds; acquisition of materials
Sec. 4. (a) All money appropriated by Acts 1967, c.180, s.3, and all money received by gift, bequest, or contributions shall not revert to the state general fund at the close of any fiscal year, but remains available for the use of this commission until the provisions of this chapter are fulfilled.
(b) Contracts entered into for the purchase or sale of any material or supplies, or for the performance of work or labor with money appropriated by the general assembly are subject to the bidding, advertising, and bonding procedures of IC 4-13-1.
(c) Acquisitions of materials, furnishings, and supplies, contracts, or work labor are not subject to the bidding, advertising, and bonding procedures if:
(1) acquired entirely by money received by gift, bequest, or contribution to the commission; or
(2) directly contributed by any person, partnership, corporation, limited liability company, association, or other organization.
(Formerly: Acts 1975, P.L.33, SEC.1.) As amended by P.L.1-1989, SEC.13; P.L.8-1993, SEC.31.

IC 4-23-15-5
Powers
Sec. 5. In furtherance of its purposes and duties, the commission shall have, and may exercise the following powers:
(1) To enter into contracts, within the limit of funds available therefor, with individuals, corporations, partnerships, limited liability companies, organizations and institutions for services furthering the objectives of the commission's programs.
(2) To accept gifts, contributions and bequests of funds from individuals, foundations, limited liability companies, corporations, and other organizations or institutions to be deposited in a special account separate and distinct from state and federal monies.
(3) To apply for, receive and disburse any funds available from the federal government in furtherance of the objectives of this chapter and to enter into any agreements which may be required by the federal government as a condition of obtaining such funds.
(4) To make and sign any agreements and to do and perform any acts that may be necessary to carry out its purposes and duties.
(5) To exercise eminent domain.
(6) To make an annual report to the governor and the legislative

council concerning its activities and its recommendations for future activities.
(7) To hold, invest and dispense for purposes of the commission's work, funds received by gift, bequest or contribution to the commission, and to open and maintain accounts in the commission's name for said monies with appropriate banks or trust companies. The commission may request the aid of the state board of accounts in establishing these accounts. Such accounts shall be subject to audit by the board of accounts.
An annual report made under subdivision (6) to the legislative council must be in electronic format under IC 5-14-6.
(Formerly: Acts 1975, P.L.33, SEC.1.) As amended by Acts 1979, P.L.17, SEC.5; P.L.8-1993, SEC.32; P.L.28-2004, SEC.47.



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 17.1. REPEALED



CHAPTER 17.5. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. REPEALED



CHAPTER 21. REPEALED



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. REPEALED



CHAPTER 24.1. DR. MARTIN LUTHER KING JR. INDIANA HOLIDAY COMMISSION

IC 4-23-24.1-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Dr. Martin Luther King Jr. Indiana holiday commission established by section 2 of this chapter.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-2
Establishment of commission
Sec. 2. The Dr. Martin Luther King Jr. Indiana holiday commission is established.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-3
Members
Sec. 3. The commission consists of thirteen (13) members, appointed as follows:
(1) Nine (9) members who are Indiana residents appointed by the governor. Each Indiana congressional district must be represented by at least one (1) individual appointed under this subdivision who is a resident of that congressional district. Not more than five (5) members appointed under this subdivision may be members of the same political party.
(2) Four (4) members of the general assembly who are appointed under section 5 of this chapter.
As added by P.L.2-1996, SEC.213. Amended by P.L.170-2002, SEC.11; P.L.199-2007, SEC.1.

IC 4-23-24.1-4
Chairman
Sec. 4. (a) The governor shall annually designate one (1) of the members appointed under section 3(1) of this chapter as chairman of the commission.
(b) Members of the commission appointed under subsection 3(1)

of this chapter serve a four (4) year term.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-5
Appointment of members; terms; vacancies; reappointment
Sec. 5. (a) Four (4) members of the general assembly shall be appointed as members of the commission as follows:
(1) The speaker of the house of representatives shall appoint two (2) members of the house of representatives, both of whom may not be members of the same political party.
(2) The president pro tempore of the senate shall appoint two (2) members of the senate, both of whom may not be members of the same political party.
(b) A member of the commission appointed under subsection (a) serves until the member's current term of office as a member of the general assembly expires.
(c) A vacancy under subsection (a) shall be filled by the officer who appointed the vacating legislator. A legislative member appointed under this subsection serves until the end of the unexpired term of the vacating legislator.
(d) A member of the commission appointed under this section may be reappointed.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-6
Quorum
Sec. 6. Seven (7) members of the commission constitute a quorum.
As added by P.L.2-1996, SEC.213. Amended by P.L.199-2007, SEC.2.

IC 4-23-24.1-6.5
Authority of the commission; delegation of authority
Sec. 6.5. (a) The commission is responsible for making all policy decisions relating to the duties and powers of the commission.
(b) Neither:
(1) the staff support provided by the civil rights commission under section 8 of this chapter; nor
(2) the executive director of the Dr. Martin Luther King Jr. Indiana holiday commission;
may make any policy decisions on behalf of the commission relating to the duties and powers of the commission, except as authority to make such decision is delegated by the commission.
As added by P.L.199-2007, SEC.3.

IC 4-23-24.1-7
Travel expenses
Sec. 7. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for

traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency. Expenses incurred under this subsection shall be paid out of the funds appropriated to the lieutenant governor or the civil rights commission.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.2-1996, SEC.213. Amended by P.L.1-2006, SEC.83.

IC 4-23-24.1-8
Staff support
Sec. 8. The civil rights commission shall furnish the necessary staff support for the commission.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-9
Commemorative programs or activities
Sec. 9. (a) The commission shall commemorate the birthday of Dr. Martin Luther King Jr. with programs or activities that:
(1) honor Dr. King's life and works; and
(2) reflect Dr. King's philosophy and dream of freedom, justice, and racial equality through nonviolent social change.
(b) The commission may do the following:
(1) Sponsor, promote, or engage in activities on dates other than the Dr. King holiday that honor Dr. Martin Luther King Jr. or that relate to the philosophy and principles advocated by Dr. King.
(2) Coordinate the commission's activities and projects with the Dr. Martin Luther King Jr. federal holiday commission, community organizations, local municipalities, and other entities that the commission determines to be appropriate.
As added by P.L.2-1996, SEC.213.



CHAPTER 24.2. INDIANA ADVISORY COMMISSION ON INTERGOVERNMENTAL RELATIONS

IC 4-23-24.2-2
"Municipality" defined
Sec. 2. As used in this chapter, "municipality" has the meaning set forth in IC 36-1-2-11.
As added by P.L.2-1996, SEC.214.

IC 4-23-24.2-3
Repealed
(Repealed by P.L.14-2000, SEC.12.)

IC 4-23-24.2-4
Establishment of commission
Sec. 4. The Indiana advisory commission on intergovernmental relations is established.
As added by P.L.2-1996, SEC.214.

IC 4-23-24.2-5
Duties of commission; study of provision of 911 services; report to legislative council and budget committee
Sec. 5. (a) The commission shall do the following:
(1) Enhance coordination and cooperation between state and local governments.
(2) Review the effect of any federal or state legislation or any court decisions on local governmental entities.
(3) Act as a forum for consultation among state and local government officials.
(4) Conduct research on intergovernmental issues.
(5) Review studies of intergovernmental issues by universities, research and consulting organizations, and entities.
(6) Issue reports on the commission's activities.
(b) In addition to the duties set forth in subsection (a), the commission shall study the appropriate roles and responsibilities of the state, counties, municipalities, townships, and other political subdivisions in providing 911 and enhanced 911 services in Indiana. In conducting the study required by this subsection, the commission may consult with, or request necessary information or testimony from, local officials, public safety agencies, PSAPs (as defined in IC 36-8-16.7-20), the statewide 911 board established by IC 36-8-16.7-24, providers (as defined in IC 36-8-16.7-19), and any

other appropriate witnesses or experts. Not later than November 1, 2012, the commission shall submit to the legislative council and to the budget committee a report of the commission's findings and recommendations as a result of the study conducted under this subsection. The report to the legislative council and the budget committee under this subsection must be in an electronic format under IC 5-14-6.
As added by P.L.2-1996, SEC.214. Amended by P.L.132-2012, SEC.1.

IC 4-23-24.2-6
Repealed
(Repealed by P.L.32-1997, SEC.6.)

IC 4-23-24.2-7
Members representing state government; tenure; powers
Sec. 7. (a) The following eleven (11) individuals are the members of the commission representing state government:
(1) Two (2) members of the senate appointed by the president pro tempore of the senate.
(2) Two (2) members of the senate appointed by the president pro tempore of the senate upon recommendation of the senate minority floor leader.
(3) Two (2) members of the house of representatives appointed by the speaker of the house of representatives.
(4) Two (2) members of the house of representatives appointed by the speaker of the house of representatives upon the recommendation of the house minority floor leader.
(5) The budget director or the director's designee.
(6) The governor or the governor's designee.
(7) The lieutenant governor or the lieutenant governor's designee.
(b) A member of the commission who is a member of the general assembly serves on the commission until the earlier of the following:
(1) Two (2) years after the date of the member's appointment.
(2) The date the member ceases to hold the legislative office the member held when appointed to the commission.
(c) Members listed in subsection (a)(5) through (a)(7) serve terms that are coterminous with the position or office the member held when the member was appointed to the commission.
(d) The commission may request a director of a state agency or the director's designee to provide information to the commission. A director or the director's designee shall cooperate with the commission.
As added by P.L.2-1996, SEC.214. Amended by P.L.32-1997, SEC.1.

IC 4-23-24.2-8
Members representing local governments; tenure
Sec. 8. (a) The following thirteen (13) individuals are the members of the commission representing local governments: (1) Four (4) municipal officials, two (2) appointed by the president pro tempore of the senate and two (2) appointed by the speaker of the house of representatives from nominees of the Indiana Association of Cities and Towns, who may be selected as follows:
(A) The mayor of a first class city.
(B) One (1) member of the legislative body of a second class city.
(C) The mayor or a member of the legislative body of a third class city.
(D) The executive of a town.
(2) Four (4) county officials, two (2) appointed by the president pro tempore of the senate and two (2) appointed by the speaker of the house of representatives from nominees of the Association of Indiana Counties. One (1) member appointed under this subdivision may be a member of a county fiscal body and one (1) member appointed under this subdivision may be a member of a county executive.
(3) Two (2) township officials, one (1) appointed by the president pro tempore of the senate and one (1) appointed by the speaker of the house of representatives from nominees of the Township Trustees Association.
(4) One (1) person appointed by the governor who represents a regional or multiple county local governmental entity.
(5) Two (2) persons, one (1) appointed by the president pro tempore of the senate and one (1) appointed by the speaker of the house of representatives, who may have expertise or experience in intergovernmental relations.
A member appointed under this section may designate another individual to serve on the commission for the member.
(b) A member appointed under this section serves on the commission until the earliest of the following:
(1) Two (2) years after the date of the member's appointment.
(2) The date the member is removed by the member's appointing authority.
(3) The date the member no longer holds the office or position the member held when appointed to the commission.
As added by P.L.2-1996, SEC.214. Amended by P.L.32-1997, SEC.2.

IC 4-23-24.2-8.1
Vacancies
Sec. 8.1. When a vacancy occurs on the commission for any reason, the appointing authority shall appoint a qualified person to fill the remainder of the unexpired term.
As added by P.L.32-1997, SEC.3.

IC 4-23-24.2-9
Chairman and vice chairman
Sec. 9. (a) The chairman of the legislative council shall select a chairman and a vice chairman from among the legislative members

of the commission.
(b) The chairman and vice chairman of the commission may not be members of the same political party.
(c) The commission shall meet at the call of the chairman. However, the commission shall meet at least two (2) times each year and at other times that the chairman considers necessary.
As added by P.L.2-1996, SEC.214. Amended by P.L.32-1997, SEC.4.

IC 4-23-24.2-10
Voting members; quorum
Sec. 10. (a) All members of the commission are voting members.
(b) Thirteen (13) members of the commission constitute a quorum.
(c) An affirmative vote of at least thirteen (13) members of the commission is required for the commission to take action.
As added by P.L.2-1996, SEC.214.

IC 4-23-24.2-11
Travel expenses
Sec. 11. (a) Each member of the commission who is not a state employee is not entitled to a minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.2-1996, SEC.214.

IC 4-23-24.2-12
Staff and administrative support; director
Sec. 12. (a) Staff and administrative support for the commission shall be provided by the Indiana University's Center for Urban Policy and the Environment.
(b) The commission shall select a director for the commission.
As added by P.L.2-1996, SEC.214. Amended by P.L.32-1997, SEC.5.



CHAPTER 25. INDIANA COMMISSION FOR WOMEN

IC 4-23-25-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the Indiana commission for women established by section 3 of this chapter.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-3
Establishment; membership
Sec. 3. (a) The Indiana commission for women is established.
(b) The commission consists of the following members:
(1) Six (6) members appointed by the governor. Not more than three (3) of the members appointed under this subdivision may be members of the same political party. At least four (4) of the members appointed under this subdivision must be women.
(2) Two (2) members appointed by the president pro tempore of the senate who are not members of the general assembly. Members appointed under this subdivision may not be members of the same political party. At least one (1) of the members appointed under this subdivision must be a woman.
(3) Two (2) members appointed by the speaker of the house of representatives who are not members of the general assembly. Members appointed under this subdivision may not be members of the same political party. At least one (1) of the members appointed under this subdivision must be a woman.
(4) Two (2) senators appointed in the same manner as members of senate standing committees are appointed. The appointed senators may not be members of the same political party. At least one (1) of the members appointed under this subdivision must be a woman.
(5) Two (2) members of the house of representatives appointed in the same manner as members of standing committees of the house of representatives are appointed. The appointed representatives may not be members of the same political party. At least one (1) of the members appointed under this subdivision must be a woman.
(6) The governor or the governor's designee serves as an ex officio member of the commission.
(c) A member appointed to the commission under subsection (b)(1) serves a term of four (4) years or until a successor is appointed. (d) A member appointed to the commission under subsection (b)(2) or (b)(3) serves a term of three (3) years or until a successor is appointed.
(e) A member appointed to the commission under subsection (b)(4) or (b)(5) serves the remainder of the member's term in office.
(f) The governor or the governor's designee serves while the governor remains in office.
(g) Notwithstanding subsections (c) through (d), if a member's term expires before a successor is appointed, the member's term is extended until a successor is appointed.
(h) Not more than four (4) members who are not members of the general assembly may be employees of state agencies.
(i) Commission membership must reflect a diversity of experience, skills, and backgrounds.
(j) A member's term may be renewed unless the member is:
(1) a member of the general assembly who no longer serves in the general assembly; or
(2) the governor or the governor's designee, and the governor is no longer in office.
(k) A member of the commission may be removed for cause.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-4
Vacancies
Sec. 4. (a) If there is a vacancy on the commission, a new member must be appointed to fill the remainder of the unexpired term. The new member shall be appointed in the same manner as the vacating member.
(b) A member of the general assembly who is appointed to an unexpired term may not serve longer than the member's term in office.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-5
Chairperson
Sec. 5. (a) The governor shall annually select one (1) member to serve as chairperson.
(b) The commission may select other officers for the commission.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-6
Meetings; quorum
Sec. 6. (a) The commission shall meet at least one (1) time quarterly.
(b) The commission shall meet at the call of the chairperson.
(c) Eight (8) members of the commission constitute a quorum.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-7
Duties of commission Sec. 7. The commission's duties include the following:
(1) Assessment of the needs of Indiana women and their families and promotion of the full participation of Indiana women in all aspects of society, including:
(A) government;
(B) the economy;
(C) employment;
(D) education;
(E) social and family development;
(F) health care;
(G) the justice system; and
(H) other aspects of society identified by the commission.
(2) Advocacy for the removal of legal and social barriers for women.
(3) Cooperation with organizations and governmental agencies to combat discrimination against women.
(4) Identification and recognition of contributions made by Indiana women to their community, state, and nation.
(5) Representation of Indiana's commitment to improving the quality of life for women and their families.
(6) Consultation with state agencies regarding the effect upon women and their families of agency policies, emerging policies, procedures, practices, laws, and administrative rules.
(7) Maintenance of information concerning:
(A) organizations and governmental agencies serving women and their families; and
(B) the names, resumes, and other professional and career information about women available to serve as agency appointees.
(8) Evaluation of laws and governmental policies with respect to the needs of women and their families.
(9) Monitoring of legislation and other legal developments in order to make recommendations that support the commission's purposes to the general assembly and the governor.
(10) Action as a central clearinghouse for information concerning women and their families.
(11) Gathering, studying, and disseminating information on women and their families through publications, public hearings, conferences, and other means.
(12) Assessment of the needs of women and their families and the promotion of, development of, and assistance to other entities in providing programs and services to meet those needs.
(13) Provision of publicity concerning the purposes and activities of the commission.
(14) Service as a liaison between government and private interest groups concerned with serving the special needs of women.
(15) Submission of an annual report on the commission's activities to the governor and to the legislative council. An annual report submitted to the legislative council must be in an

electronic format under IC 5-14-6.
As added by P.L.20-1996, SEC.1. Amended by P.L.28-2004, SEC.48.

IC 4-23-25-8
Powers of commission
Sec. 8. The commission may do the following:
(1) Appoint advisers or advisory committees.
(2) Transact business and enter into contracts that support the commission's purposes.
(3) Apply for, receive, and disburse gifts, contributions, and grants of funds or in-kind services.
(4) Adopt rules concerning the commission's operations and procedures.
(5) Adopt, rescind, and amend bylaws to regulate the conduct of the commission's business.
(6) Assign duties to the commission's officers under the commission's bylaws.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-9
Administrative support
Sec. 9. The civil rights commission established by IC 22-9-1-4 shall provide staff and administrative support to the commission.
As added by P.L.20-1996, SEC.1. Amended by P.L.291-2001, SEC.167; P.L.126-2006, SEC.1; P.L.104-2008, SEC.1; P.L.133-2012, SEC.26.

IC 4-23-25-10
Special fund
Sec. 10. (a) The Indiana commission for women special fund is established for the purpose of providing money for special projects of the commission. The fund shall be administered by the treasurer of state.
(b) Expenses of administering the fund shall be paid from money in the fund. The fund consists of gifts, contributions, and funds donated to the commission.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest accrues to the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-11
Repealed
(Repealed by P.L.104-2008, SEC.23.)



CHAPTER 26. ADVISORY COMMITTEE FOR CHILDREN WITH SPECIAL HEALTH NEEDS

IC 4-23-26-2
Establishment
Sec. 2. The advisory committee for children with special health needs is established.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-3
Members
Sec. 3. (a) The committee consists of the following members:
(1) The director of the children's special health care services program.
(2) The director of the first steps program.
(3) The chair of the governor's interagency coordinating council for early intervention.
(4) The chair of the children's special health care services advisory council under 410 IAC 3.2-11.
(5) The director of the division of special education created under IC 20-35-2-1.
(6) The director of the division of mental health and addiction.
(7) One (1) representative of the Indiana chapter of the American Academy of Pediatrics.
(8) One (1) representative of a family advocacy group.
(9) Three (3) parents of children with special health needs.
(10) Three (3) parents of children who are enrolled in the:
(A) children's health insurance program under IC 12-17.6; or
(B) Medicaid managed care program for children.
(b) The members under subdivisions (1) and (2) are nonvoting members.
As added by P.L.273-1999, SEC.161. Amended by P.L.215-2001, SEC.3; P.L.1-2005, SEC.68.

IC 4-23-26-4
Members; appointment; terms
Sec. 4. (a) The governor shall appoint the committee members under section 3(7), 3(8), 3(9), and 3(10) of this chapter.
(b) The term of each member appointed under subsection (a) is three (3) years.
(c) A committee member identified in subsection (a) may be reappointed to serve consecutive terms. As added by P.L.273-1999, SEC.161.

IC 4-23-26-5
Chair
Sec. 5. (a) The director of the children's special health care services program is chair of the committee during odd numbered years.
(b) The director of the first steps program is chair of the committee during even numbered years.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-6
Meetings
Sec. 6. The committee shall meet at least quarterly at the call of the chair.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-7
Quorum
Sec. 7. Eight (8) members of the committee constitute a quorum.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-8
Salary and expenses
Sec. 8. (a) Each member of the committee who is not a state employee is entitled to receive both of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the committee who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-9
Duties
Sec. 9. The committee shall advise and assist the children's health policy board established by IC 4-23-27-2 in the development, coordination, and evaluation of policies that have an impact on children, with a focus on children with special health needs, by doing the following:
(1) Seeking information from families, service providers, advocacy groups, and health care specialists about state or local policies that impede the provision of quality service. (2) Taking steps to ensure that relevant health policy issues that have an impact on children are forwarded to the children's health policy board.
(3) Advising the children's health policy board with respect to the integration of services across:
(A) programs; and
(B) state agencies;
for children with special health needs.
As added by P.L.273-1999, SEC.161.



CHAPTER 27. CHILDREN'S HEALTH POLICY BOARD

IC 4-23-27-2
Establishment
Sec. 2. The children's health policy board is established.
As added by P.L.273-1999, SEC.162.

IC 4-23-27-3
Members
Sec. 3. The board consists of the following members:
(1) The secretary of the family and social services administration.
(2) The state health commissioner.
(3) The insurance commissioner of Indiana.
(4) The state personnel director.
(5) The budget director.
(6) The state superintendent of public instruction.
(7) The director of the division of mental health and addiction.
As added by P.L.273-1999, SEC.162. Amended by P.L.215-2001, SEC.4.

IC 4-23-27-4
Chair
Sec. 4. The governor shall appoint a member of the board as chair of the board.
As added by P.L.273-1999, SEC.162.

IC 4-23-27-5
Quorum
Sec. 5. (a) Four (4) members of the board constitute a quorum.
(b) The affirmative vote of at least four (4) members of the board is required for the board to take any official action.
As added by P.L.273-1999, SEC.162.

IC 4-23-27-6
Meetings
Sec. 6. (a) The board shall meet monthly at the call of the chair.
(b) The board shall hold public hearings in diverse locations throughout the state at least three (3) times each year.
As added by P.L.273-1999, SEC.162.

IC 4-23-27-7
Duties Sec. 7. The board shall direct policy coordination of children's health programs by doing the following:
(1) Developing a comprehensive policy in the following areas:
(A) Appropriate delivery systems of care.
(B) Enhanced access to care.
(C) The use of various program funding for maximum efficiency.
(D) The optimal provider participation in various programs.
(E) The potential for expanding health insurance coverage to other populations.
(F) Technology needs, including development of an electronic claim administration, payment, and data collection system that allows providers to have the following:
(i) Point of service claims payments.
(ii) Instant claims adjudication.
(iii) Point of service health status information.
(iv) Claims related data for analysis.
(G) Appropriate organizational structure to implement health policy in the state.
(2) Coordinating aspects of existing children's health programs, including the children's health insurance program, Medicaid managed care for children, first steps, and children's special health care services, in order to achieve a more seamless system easily accessible by participants and providers, specifically in the following areas:
(A) Identification of potential enrollees.
(B) Outreach.
(C) Eligibility criteria.
(D) Enrollment.
(E) Benefits and coverage issues.
(F) Provider requirements.
(G) Evaluation.
(H) Procurement policies.
(I) Information technology systems, including technology to coordinate payment for services provided through the children's health insurance program under IC 12-17.6 with:
(i) services provided to children with special health needs; and
(ii) public health programs designed to protect all children.
(3) Reviewing, analyzing, disseminating, and using data when making policy decisions.
(4) Overseeing implementation of the children's health insurance program under IC 12-17.6, including:
(A) reviewing:
(i) benefits provided by;
(ii) eligibility requirements for; and
(iii) each evaluation of;
the children's health insurance program on an annual basis in light of available funding;
(B) making recommendations for changes to the children's

health insurance program to the office of the children's health insurance program established under IC 12-17.6-2-1; and
(C) studying benefits appropriate for children's mental health and addiction services.
As added by P.L.273-1999, SEC.162. Amended by P.L.107-2002, SEC.2.

IC 4-23-27-8
Expertise of other boards
Sec. 8. The board may draw upon the expertise of other boards, committees, and individuals whenever the board determines that such expertise is needed.
As added by P.L.273-1999, SEC.162.



CHAPTER 28. COMMISSION ON HISPANIC/LATINO AFFAIRS

IC 4-23-28-2
Establishment
Sec. 2. The commission on Hispanic/Latino affairs is established.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-3
Duties; topics of study
Sec. 3. (a) The commission shall do the following:
(1) Identify and research issues affecting the Hispanic/Latino communities.
(2) Promote cooperation and understanding between the Hispanic/Latino communities and other communities throughout Indiana.
(3) Report to the legislative council in an electronic format under IC 5-14-6 and to the governor concerning Hispanic/Latino issues, including the following:
(A) Conditions causing exclusion of Hispanics/Latinos from the larger Indiana community.
(B) Measures to stimulate job skill training and related workforce development.
(C) Measures to sustain cultural diversity while improving race and ethnic relations.
(D) Public awareness of issues affecting the Hispanic/Latino communities.
(E) Measures that could facilitate easier access to state and local government services by Hispanics/Latinos.
(F) Challenges and opportunities arising out of the growth of the Hispanic/Latino population.
(b) The commission may study other topics:
(1) as assigned by the governor;
(2) as assigned by the legislative council; or
(3) as directed by the commission's chairperson.
As added by P.L.247-2003, SEC.1. Amended by P.L.28-2004, SEC.49.

IC 4-23-28-4
Members; removal; vacancy
Sec. 4. (a) The commission consists of twenty (20) members appointed as follows:
(1) Two (2) members of the senate who may not be affiliated

with the same political party, to be appointed by the president pro tempore of the senate.
(2) Two (2) members of the house of representatives who may not be affiliated with the same political party, to be appointed by the speaker of the house of representatives.
(3) Four (4) members of the Hispanic/Latino community who are not members of the general assembly, to be appointed by the president pro tempore of the senate.
(4) Four (4) members of the Hispanic/Latino community who are not members of the general assembly, to be appointed by the speaker of the house of representatives.
(5) The secretary of family and social services or a designee of the secretary who is a Hispanic or Latino employee of the office of the secretary of family and social services.
(6) The commissioner of the state department of health or a designee of the commissioner who is a Hispanic or Latino employee of the state department of health.
(7) The state superintendent of public instruction or a designee of the superintendent who is a Hispanic or Latino employee of the department of education.
(8) The commissioner of the department of correction or a designee of the commissioner who is a Hispanic or Latino employee of the department of correction.
(9) The director of the civil rights commission or a designee of the director who is a Hispanic or Latino employee of the civil rights commission.
(10) The lieutenant governor or a designee of the lieutenant governor who is a Hispanic or Latino employee of the lieutenant governor.
(11) A Hispanic or Latino business person, appointed by the governor.
(12) The commissioner of workforce development or a designee of the commissioner who is a Hispanic or Latino employee of the department of workforce development, who shall serve as an ex officio member of the commission.
In making their appointments under this section, the president pro tempore of the senate and the speaker of the house of representatives shall attempt to have the greatest possible number of counties represented on the commission.
(b) If a legislative member of the commission ceases to be a member of the chamber from which the member was appointed, the member also ceases to be a member of the commission.
(c) A member of the commission may be removed at any time by the appointing authority who appointed the member.
(d) If a vacancy on the commission occurs, the appointing authority who appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy.
As added by P.L.247-2003, SEC.1. Amended by P.L.1-2006, SEC.84.

IC 4-23-28-5 Meetings; subcommittees
Sec. 5. (a) The commission shall meet on call of the chairperson and at other times that the commission determines.
(b) The chairperson may designate subcommittees to meet between commission meetings and report back to the full commission.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-6
Chairperson; vice chairperson
Sec. 6. (a) At the first meeting of the commission each year, the members shall elect:
(1) one (1) member to be the commission's chairperson; and
(2) one (1) member to be the commission's vice chairperson.
(b) A vacancy in the office of chairperson or vice chairperson shall be filled by a member of the commission selected by vote of the remaining members. The term of office of a person chosen under this subsection to fill a vacancy in the office of chairperson or vice chairperson expires at the first meeting of the commission the following year.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-7
Support from department of workforce development; expenses
Sec. 7. (a) The civil rights commission shall provide staff and administrative support to the commission.
(b) The expenses of the commission shall be paid from appropriations made to the civil rights commission.
As added by P.L.247-2003, SEC.1. Amended by P.L.133-2012, SEC.27.

IC 4-23-28-8
Majority vote required
Sec. 8. The affirmative votes of a majority of the members appointed to the commission are required for the commission to take action on any measure, including final reports.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-9
Per diem; expenses
Sec. 9. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4

and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-10
Funding
Sec. 10. (a) Funding for the commission shall be derived from funds appropriated to the civil rights commission.
(b) If money is appropriated under subsection (a), the money does not revert to the state general fund at the end of a state fiscal year but remains available to the civil rights commission until the purpose for which it was appropriated is fulfilled.
As added by P.L.247-2003, SEC.1. Amended by P.L.133-2012, SEC.28.

IC 4-23-28-11
Special fund established
Sec. 11. (a) The commission on Hispanic/Latino affairs special fund is established to provide money for special projects of the commission.
(b) The fund shall be administered by the treasurer of state.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The fund consists of gifts, contributions, and money donated to the commission.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(f) Interest accrues to the fund.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(h) Money in the fund is appropriated continuously for the purpose stated in subsection (a).
As added by P.L.247-2003, SEC.1.



CHAPTER 29. GOVERNOR'S COUNCIL FOR PEOPLE WITH DISABILITIES

IC 4-23-29-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of directors of the council.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-3
"Council" defined
Sec. 3. As used in this chapter, "council" refers to the governor's council for people with disabilities established by section 7 of this chapter.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-4
"Developmental disability" defined
Sec. 4. (a) As used in this chapter, for an individual who is at least five (5) years of age, "developmental disability" means a severe, chronic disability that:
(1) is attributable to a mental or physical impairment or combination of mental and physical impairments;
(2) is manifested before the individual is twenty-two (22) years of age;
(3) is likely to continue indefinitely;
(4) results in substantial functional limitation in three (3) or more areas of major life activity; and
(5) reflects the individual's need for special, interdisciplinary services, supports, or assistance that is of lifelong or extended duration and is individually planned and coordinated.
(b) As used in this chapter, for an individual less than five (5) years of age, "developmental disability" means:
(1) substantial developmental delay; or
(2) specific congenital or acquired conditions;
with high probability of resulting in a developmental disability described in subsection (a) if services are not provided.
As added by P.L.21-2004, SEC.1. Amended by P.L.2-2005, SEC.9.

IC 4-23-29-5
"Disability" defined
Sec. 5. As used in this chapter, "disability" means a physical or mental impairment that substantially limits one (1) or more major life

activities.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-6
"Major life activity" defined
Sec. 6. As used in this chapter, "major life activity" includes the following:
(1) Self-care.
(2) Receptive and expressive language.
(3) Learning.
(4) Mobility.
(5) Self-direction.
(6) Capacity for independent living.
(7) Economic self-sufficiency.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-7
Council established
Sec. 7. The governor's council for people with disabilities is established to:
(1) implement the act;
(2) implement the policies established by the board; and
(3) receive grants from:
(A) the federal government;
(B) philanthropic foundations; and
(C) private sources.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-8
Board of directors; membership
Sec. 8. (a) The board of directors of the council is established.
(b) The following ex officio members are nonvoting members of the board:
(1) The state superintendent of public instruction or the superintendent's designee.
(2) The secretary of family and social services or the secretary's designee.
(3) The commissioner of the state department of health or the commissioner's designee.
(c) The following ex officio members are voting members of the board:
(1) The executive director of the Indiana protection and advocacy services commission.
(2) The executive director of the university center for excellence as designated under the act.
(d) The governor shall appoint the following fifteen (15) members to the board for terms of three (3) years or until a successor is appointed:
(1) Three (3) individuals with developmental disabilities.
(2) Three (3) individuals who are: (A) parents of children with developmental disabilities; or
(B) immediate relatives or guardians of adults with developmental disabilities.
(3) Two (2) individuals who may be:
(A) individuals with developmental disabilities; or
(B) parents, immediate relatives, or guardians of individuals with developmental disabilities.
(4) One (1) individual who is institutionalized or was previously institutionalized or the parent, immediate relative, or guardian of an individual who is institutionalized or was previously institutionalized.
(5) Two (2) individuals with disabilities representing local community or statewide organizations whose stated mission includes fostering the productivity, inclusion, and independence of people with developmental disabilities.
(6) Two (2) individuals who represent:
(A) the community; or
(B) a business that has demonstrated a commitment to implementing the federal Americans with Disabilities Act (42 U.S.C. 1201 et seq.).
(7) Two (2) individuals who represent providers of services to persons with disabilities, including the following:
(A) Special education programs.
(B) Independent living centers.
(C) Community based programs.
(D) Health care.
(E) Preschool, early intervention programs, or area agencies on aging.
(e) Of the individuals initially appointed by the governor, at least seven (7) must be chosen from names submitted by the council for consideration.
(f) Individuals appointed by the governor under subsection (d)(1) through (d)(5) serve at the pleasure of the governor and must have demonstrated an active involvement in the development of disability policy by:
(1) serving on boards or commissions; or
(2) advocating;
on behalf of persons with disabilities.
(g) A member may not serve more than two (2) consecutive three (3) year terms. The governor shall make appointments not later than October 1 of each year.
(h) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Members are also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(i) The governor shall appoint a chairperson of the board, who has at least one (1) year of experience as a board member, from among

the members appointed by the governor.
(j) The board shall adopt policies and procedures to carry out the board's duties under:
(1) the act; and
(2) this chapter.
(k) The affirmative votes of a majority of the voting members appointed to the board are required for the board to take action on any measure.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-9
Authority to contract
Sec. 9. The council may enter into contracts in accordance with IC 5-22.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-10
Five year plan
Sec. 10. (a) The council shall develop and implement a five (5) year plan adopted by the board for persons with disabilities that meets the requirements of the act and this chapter.
(b) The council shall be funded with federal funds received.
(c) The council shall administer funds received from the following:
(1) Grants.
(2) Contracts.
(3) Interagency agreements.
(d) The council shall finance and implement programs, projects, and activities required under the five (5) year plan adopted by the board, including the following:
(1) Conducting hearings and forums that the council determines necessary to carry out the duties of the council.
(2) Conducting at least four (4) business meetings per calendar year.
(3) Hiring, supervising, and evaluating an executive director.
(4) Maintaining sufficient staff, supervised by the executive director, to carry out the duties of the council.
(5) Entering into contracts for services to carry out the council's functions.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-11
Duties
Sec. 11. (a) The council shall advocate on behalf of persons with disabilities by providing information and advice to:
(1) state and local officials;
(2) the governor;
(3) the general assembly; and
(4) the United States Congress.
(b) The council shall promote private and public sector

partnerships to advance:
(1) the act;
(2) the federal Americans with Disabilities Act;
(3) the federal Fair Housing Act; and
(4) other legislation that protects and benefits persons with disabilities and families of individuals with disabilities.
(c) The council shall provide leadership in the development, adoption, and implementation of public policy to create partnerships between the public and private sector to advance the goals of:
(1) independence;
(2) community inclusion;
(3) productivity; and
(4) integration;
of people with disabilities in all aspects of society.
(d) The council is designated as the single state agency to administer the act.
As added by P.L.21-2004, SEC.1.



CHAPTER 30. MORTGAGE LENDING AND FRAUD PREVENTION TASK FORCE

IC 4-23-30-2
Creation of task force
Sec. 2. The following agencies shall create the mortgage lending and fraud prevention task force by each appointing an equal number of representatives to serve on the task force:
(1) The securities division of the office of the secretary of state established under IC 23-19-6-1(a).
(2) The homeowner protection unit established by the attorney general under IC 4-6-12-2.
(3) The department of financial institutions established by IC 28-11-1-1.
(4) The department of insurance created by IC 27-1-1-1.
(5) The Indiana real estate commission created by IC 25-34.1-2-1.
(6) The real estate appraiser licensure and certification board created by IC 25-34.1-8-1.
As added by P.L.16-2009, SEC.10.

IC 4-23-30-3
Task force chair
Sec. 3. The members of the task force annually shall appoint a chair from among the members of the task force. Each year, the chair shall rotate among the agencies set forth in section 2 of this chapter.
As added by P.L.16-2009, SEC.10.

IC 4-23-30-4
Task force duties
Sec. 4. Subject to section 5 of this chapter, the task force shall meet each month to:
(1) coordinate the state's efforts to:
(A) regulate the various participants involved in originating, issuing, and closing home loans;
(B) enforce state laws and rules concerning mortgage lending practices and mortgage fraud; and
(C) prevent fraudulent practices in the home loan industry; and
(2) share information and resources necessary for the efficient administration of the tasks set forth in subdivision (1), unless prohibited by law. As added by P.L.16-2009, SEC.10.

IC 4-23-30-5
Task force meetings
Sec. 5. With respect to any meeting of the task force:
(1) one (1) or more members of the task force may participate in the meeting; or
(2) the meeting may be conducted in its entirety;
by means of a conference telephone or similar communications equipment by which all persons participating in the meeting can communicate with each other. Participation by the means described in this subsection constitutes presence in person at the meeting.
As added by P.L.16-2009, SEC.10.

IC 4-23-30-6
Task force reports
Sec. 6. (a) Not later than November 1 of each year, the task force shall report to the legislative council on the activities of each agency comprising the task force under section 2 of this chapter with respect to the most recent state fiscal year. The report required under this section must include:
(1) information on the regulatory activities of each agency described in section 2 of this chapter, including a description of any:
(A) disciplinary or enforcement actions taken;
(B) criminal prosecutions pursued;
(C) rules adopted;
(D) policies issued; or
(E) legislative recommendations made;
concerning the professions involved in originating, issuing, and closing home loans;
(2) a description of any challenges:
(A) encountered by the task force during the most recent state fiscal year; or
(B) anticipated by the task force in the current state fiscal year;
in carrying out the duties set forth in section 4 of this chapter;
(3) any additional information required by the legislative council; and
(4) any recommendations by the task force for legislation necessary to assist the task force in carrying out the duties set forth in section 4 of this chapter.
(b) A report to the legislative council under this section must be in an electronic format under IC 5-14-6.
As added by P.L.16-2009, SEC.10.



CHAPTER 30.2. BOARD FOR THE COORDINATION OF PROGRAMS SERVING VULNERABLE INDIVIDUALS

IC 4-23-30.2-2
"Director"
Sec. 2. As used in this chapter, "director" refers to the director of the board appointed under section 10 of this chapter.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-3
"Disproportionality"
Sec 3. As used in this chapter, "disproportionality" refers to a situation in which members of a particular race or ethnic group in the United States are represented at a percentage higher or lower than the percentage of the general public that the particular race or ethnic group comprises.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-4
"Strength based"
Sec. 4. As used in this chapter, "strength based" refers to a perspective that recognizes that:
(1) every individual, group, family, and community has strengths that should be considered by service providers when developing services for a client;
(2) a service provider can best serve a client by collaborating with the client to develop the client's strengths;
(3) service providers should work with a client to ensure that every environment in which the client receives services has adequate resources to meet the needs of the client; and
(4) a service plan for a client should not be based on diagnostic assessments of client deficits or needs but on a practice that uses the assessment process to discover strengths and engage clients in collaborative planning.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-5
"Vulnerable population"
Sec. 5. As used in this chapter, "vulnerable population" includes:
(1) individuals receiving services:
(A) under IC 12;
(B) from the department of child services established by

IC 31-25-1-1;
(C) through the criminal justice system or the juvenile justice system;
(D) from the department of education as students who are at risk or exceptional learners; and
(E) from the department of workforce development;
(2) young persons of color; and
(3) other individuals recognized by the board as members of a vulnerable population.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-6
"Wraparound services"
Sec. 6. As used in this chapter, "wraparound services" refers to support networks that are characterized by the creation of constructive relationships to assist recipients of services, families of recipients of services, and others using a strength based philosophy to guide service planning.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-7
"Young person of color"
Sec. 7. For purposes of this chapter, "young person of color" refers to an individual who is less than eighteen (18) years of age and is identified as one (1) of the following:
(1) Black or African-American.
(2) Hispanic or Latino.
(3) Asian.
(4) American Indian.
(5) Alaska Native.
(6) Native Hawaiian or other Pacific Islander.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-8
Creation of board
Sec. 8. The board for the coordination of programs serving vulnerable individuals is created to foster coordination of services and programs for vulnerable individuals in Indiana.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-9
Membership
Sec. 9. (a) The board consists of the following members:
(1) The secretary of family and social services, or the secretary's designee.
(2) The state superintendent of public instruction, or the state superintendent's designee.
(3) The director of the department of child services, or the director's designee.
(4) The commissioner of the department of correction, or the

commissioner's designee.
(5) The director of the Indiana criminal justice institute, or the director's designee.
(6) The director of the budget agency, or the director's designee.
(7) An executive assistant to the governor designated by the governor, who shall serve as the board's chairperson.
(8) The commissioner of the department of workforce development, or the commissioner's designee.
(9) The director of the state personnel department, or the director's designee.
(10) The director of the civil rights commission, or the director's designee.
(11) The director of the division of mental health and addiction or the director's designee.
(12) The director of the office of Medicaid policy and planning or the director's designee.
(13) A representative of the Indiana judicial center.
(14) A representative of the public defender council of Indiana.
(15) A representative of the prosecuting attorneys council of Indiana.
(16) A representative of the office of guardian ad litem and court appointed special advocate services.
(b) The affirmative votes of a majority of the members appointed to the board are required for the board to take action on any measure, including reports.
(c) The board shall meet every two (2) months or more often, at the call of the chairperson.
(d) The board shall provide quarterly reports to the governor, the general assembly, and the Indiana criminal justice institute on the progress of the board and on issues affecting the provision of services to members of a vulnerable population. The report to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-10
Director
Sec. 10. (a) The governor shall appoint a director, who shall serve at the pleasure of the governor. The director is entitled to a salary to be determined by the budget agency with the approval of the governor.
(b) The director, with the approval of the governor and the budget agency, and on the advice of the members of the board, may appoint staff necessary to fulfill the duties of the board.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-11
Board duties
Sec. 11. The board has the following duties:
(1) Oversee the implementation of the recommendations made by the commission on disproportionality in youth services,

including the ongoing review and evaluation of recommended programs, practices, and procedures described in the report as mandated by P.L.234-2007.
(2) Suggest policy, program, and legislative changes related to services provided to members of a vulnerable population to accomplish the following:
(A) Enhance the quality of and access to services with positive outcomes for vulnerable populations.
(B) Reduce disproportionality of young persons of color in youth services by changing or eliminating policies that contribute to poor outcomes for young persons of color.
(3) Oversee and coordinate the review, evaluation, and development of consistent statewide standards for the use of risk and needs assessment tools that are culturally sensitive and promote objectivity in decision making at service delivery points in systems serving members of a vulnerable population.
(4) Work collaboratively within and across state and local agencies to create a central data warehouse to serve as a statewide system for standardized, disaggregated, race specific data collection that has rapid accessibility and accountability measures for comparative use across service systems and geographic areas. The data system should include the following:
(A) Establishing measures to ensure the collection of consistent information to allow comparative racial and age data that are program based and outcome oriented.
(B) Recommending consistent, standardized reporting measurements.
(C) Working with agency participants to develop implementation plans that achieve consistency in:
(i) data collection;
(ii) program development and evaluation;
(iii) staff training; and
(iv) annual reporting.
(5) Work collaboratively within and across state and local agencies and programs to achieve consistent statewide standards for mandatory, ongoing cultural competency training and professional practice standards for government employees, school personnel, service providers, and professionals in systems serving members of a vulnerable population.
(6) Work collaboratively within and across state and local agencies and programs to develop and monitor a strategic plan to recruit and retain diverse professionals and staff level employees throughout all service delivery systems. The strategic plan developed must include provisions to ensure that bilingual training is available.
(7) Work collaboratively within and across state and local agencies to identify existing and to recommend new early intervention and preventive programming services for members of a vulnerable population. Intervention and preventive programming should be sensitive to race and should include

culturally sensitive, evidence based programming or measures involving the following:
(A) Strength based approaches to engage and promote positive outcomes.
(B) Community based, wraparound services.
(C) Educational advocacy and support services.
(D) School based referrals to mental health care.
(E) Programming that supports collaborative relationships among community, faith based, private, and public organizations.
(F) Home based prevention services in the child welfare system.
(G) Transitional services for foster youth.
(H) Child and family teams for youth in system care.
(I) Other early intervention and preventive programming services.
(8) Work with local officials and the Indiana criminal justice institute to develop local juvenile justice councils and support the development of strategies to reduce disproportionality and disparity at the county level.
(9) Suggest policy development and fiscal planning efforts to achieve blended or braided funding for services delivered to members of a vulnerable population.
(10) Monitor and support ongoing implementation of agency efforts to reduce disproportionality and enhance quality of services to members of a vulnerable population.
(11) Report plans and progress to the governor, the legislative council, and the public at least semiannually. A report to the legislative council under this subdivision must be in an electronic format under IC 5-14-6.
(12) Coordinate program review and fiscal planning by participant agencies.
(13) Direct service delivery providers to collect and report disaggregated data based on race and ethnicity by geographic and program areas.
As added by P.L.173-2009, SEC.1.

IC 4-23-30.2-12
Actions board may take
Sec. 12. To carry out this chapter, the board may do the following:
(1) Request any governmental entity that has an interest in or is involved in the delivery of human services to attend and participate in any meetings of the board that the board determines to be beneficial and necessary to achieve the goal of effective coordination and delivery of human services to members of a vulnerable population.
(2) Seek the cooperation of all agencies, departments, and institutions of state government to eliminate any duplication or overlap that may exist in the administration of programs delivery service to members of a vulnerable population. (3) Upon the request of one (1) of the members of the board, review the status of eligible recipients of services to determine whether an individual recipient is under the jurisdiction of the proper agency of state government. Following a review under this subdivision, the board may suggest the transfer of an individual recipient to the jurisdiction of another state agency if permitted by law.
(4) Create task forces to study issues and provide information to the board as needed. Members appointed to task forces created under this subdivision serve without compensation.
As added by P.L.173-2009, SEC.1.



CHAPTER 31. COMMISSION ON THE SOCIAL STATUS OF BLACK MALES

IC 4-23-31-2
Establishment
Sec. 2. The commission on the social status of black males is established.
As added by P.L.133-2012, SEC.29.

IC 4-23-31-3
Membership
Sec. 3. The commission consists of nineteen (19) members appointed as follows:
(1) Two (2) members of the senate, who are not members of the

same political party, appointed by the president pro tempore of the senate with the advice of the minority leader of the senate.
(2) Two (2) members of the house of representatives, who are not members of the same political party, appointed by the speaker of the house of representatives with the advice of the minority leader of the house of representatives.
(3) The director of the division of family resources or the director's designee.
(4) The director of the division of mental health and addiction or the director's designee.
(5) The commissioner of the state department of health or the commissioner's designee.
(6) The superintendent of public instruction or the superintendent's designee.
(7) The commissioner of the department of correction or the commissioner's designee.
(8) The director of the civil rights commission or the director's designee.
(9) The commissioner of the Indiana department of administration or the commissioner's designee.
(10) The lieutenant governor or the lieutenant governor's designee.
(11) A minority business person, appointed by the governor.
(12) Three (3) persons appointed by the president pro tempore of the senate who are not members of the general assembly. Not more than two (2) persons appointed under this subdivision may be members of the same political party.
(13) Three (3) persons appointed by the speaker of the house of representatives who are not members of the general assembly. Not more than two (2) persons appointed under this subdivision may be members of the same political party.
As added by P.L.133-2012, SEC.29.

IC 4-23-31-4
Removal of members
Sec. 4. (a) A member of the commission may be removed at any time by the member's appointing authority.
(b) The appointing authority shall fill a vacancy on the commission by appointing a new member for the unexpired term.
(c) The terms of the legislative members expire at the election of the general assembly following the appointments.
As added by P.L.133-2012, SEC.29.

IC 4-23-31-5
Chairperson and vice chairperson
Sec. 5. (a) At the first meeting of the commission each year, the members shall elect:
(1) one (1) member to be the commission's chairperson; and
(2) one (1) member to be the commission's vice chairperson.
(b) A vacancy in the office of chairperson or vice chairperson

shall be filled by vote of the remaining members. The term of office of a person chosen to fill a vacancy expires at the first meeting of the commission the following year.
As added by P.L.133-2012, SEC.29.

IC 4-23-31-6
Study
Sec. 6. (a) The commission shall make a systematic study of the following:
(1) The conditions described in section 1 of this chapter.
(2) The reasons for the existence of those conditions.
(b) The commission shall propose measures to alleviate and correct the underlying causes of the conditions described in section 1 of this chapter.
(c) The commission may study other topics suggested by the legislative council or as directed by the chairperson of the commission.
(d) The commission shall receive suggestions or comments pertinent to the issues that the commission studies from members of the general assembly, governmental agencies, public and private organizations, and private citizens.
As added by P.L.133-2012, SEC.29.

IC 4-23-31-7
Civil rights commission staff
Sec. 7. The civil rights commission shall provide staff and administrative support to the commission.
As added by P.L.133-2012, SEC.29.

IC 4-23-31-8
Meetings
Sec. 8. The commission shall meet on call of the chairperson and at other times that the commission determines.
As added by P.L.133-2012, SEC.29.

IC 4-23-31-9
Quorum
Sec. 9. Eight (8) of the members of the commission is a quorum. The affirmative votes of at least eight (8) voting members of the commission are required for the commission to take final action.
As added by P.L.133-2012, SEC.29.

IC 4-23-31-10
Annual report
Sec. 10. The commission shall issue an annual report stating the findings, conclusions, and recommendations of the commission. The commission shall submit the report to the governor and the legislative council. A report submitted under this section to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.133-2012, SEC.29.
IC 4-23-31-11
Per diem
Sec. 11. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees created by the legislative council.
As added by P.L.133-2012, SEC.29.

IC 4-23-31-12
Special fund
Sec. 12. (a) The commission on the social status of black males special fund is established to provide money for special projects of the commission.
(b) The fund shall be administered by the treasurer of state.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The fund consists of gifts, contributions, and money donated to the commission.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(f) Interest accrues to the fund.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(h) Money in the fund is appropriated continuously for the purpose stated in subsection (a).
As added by P.L.133-2012, SEC.29.



CHAPTER 32. NATIVE AMERICAN INDIAN AFFAIRS COMMISSION

IC 4-23-32-2
"Native American Indian"
Sec. 2. As used in this chapter, "Native American Indian" means an individual who is at least one (1) of the following:
(1) An Alaska native as defined in 43 U.S.C. 1602(b).
(2) An Indian as defined in 25 U.S.C. 450b(d).
(3) A native Hawaiian as defined in 20 U.S.C. 7912(1).
As added by P.L.133-2012, SEC.30.

IC 4-23-32-3
Establishment
Sec. 3. The Native American Indian affairs commission is established.
As added by P.L.133-2012, SEC.30.

IC 4-23-32-4
Voting and nonvoting members
Sec. 4. (a) The commission consists of fifteen (15) voting members and two (2) nonvoting members. The voting members of the commission consist of the following:
(1) Six (6) Native American Indians, each from a different geographic region of Indiana.
(2) Two (2) Native American Indians who have knowledge in Native American traditions and spiritual issues.
(3) The commissioner of the department of correction or the commissioner's designee.
(4) The commissioner of the commission for higher education or the commissioner's designee.
(5) The commissioner of the state department of health or the commissioner's designee.
(6) The secretary of family and social services or the secretary's designee.
(7) The director of the department of natural resources or the director's designee.
(8) The state superintendent of public instruction or the superintendent's designee.
(9) The commissioner of the department of workforce development or the commissioner's designee.
(b) The nonvoting members of the commission consist of the following: (1) One (1) member of the house of representatives appointed by the speaker of the house of representatives.
(2) One (1) member of the senate appointed by the president pro tempore of the senate.
(c) The governor shall appoint each Native American Indian member of the commission to a term of four (4) years, and any vacancy occurring shall be filled by the governor for the unexpired term. Before appointing a Native American Indian member to the commission, the governor shall solicit nominees from Indiana associations that represent Native American Indians in the geographic region from which the member will be selected. Not more than one (1) member may represent the same tribe or Native American Indian organization or association.
(d) A member of the commission may be removed by the member's appointing authority.
As added by P.L.133-2012, SEC.30.

IC 4-23-32-5
Quorum
Sec. 5. The affirmative votes of at least eight (8) members of the commission are required for the commission to take any official action, including public policy recommendations and reports.
As added by P.L.133-2012, SEC.30.

IC 4-23-32-6
Civil rights commission staff
Sec. 6. (a) The civil rights commission established by IC 22-9-1-4 shall provide staff and administrative support for the commission.
(b) Expenses incurred under this chapter shall be paid from funds appropriated to the civil rights commission.
(c) The governor shall appoint a voting member of the commission to serve as the commission's chairperson.
As added by P.L.133-2012, SEC.30.

IC 4-23-32-7
Study issues
Sec. 7. The commission shall study problems common to Native American Indian residents of Indiana in the areas of employment, education, civil rights, health, and housing. The commission may make recommendations to appropriate federal, state, and local governmental agencies concerning the following:
(1) Health issues affecting Native American Indian communities, including data collection, equal access to public assistance programs, and informing health officials of cultural traditions relevant to health care.
(2) Cooperation and understanding between the Native American Indian communities and other communities throughout Indiana.
(3) Cultural barriers to the educational system, including barriers to higher education and opportunities for financial aid

and minority scholarships.
(4) Inaccurate information and stereotypes concerning Native American Indians, including the accuracy of educational curriculum.
(5) Measures to stimulate job skill training and related workforce development, including initiatives to assist employers to overcome communication and cultural differences.
(6) Programs to encourage the growth and support of Native American Indian owned businesses.
(7) Public awareness of issues affecting the Native American Indian communities.
(8) Issues concerning preservation and excavation of Native American Indian historical and archeology sites, including reburial of Native American Indians.
(9) Measures that could facilitate easier access to state and local government services by Native American Indians.
As added by P.L.133-2012, SEC.30.

IC 4-23-32-8
Prohibitions on study topics
Sec. 8. The commission may not study or make recommendations on the following issues:
(1) Negotiations between a tribe and the state or federal government concerning tribal sovereignty.
(2) Gaming on tribal land.
As added by P.L.133-2012, SEC.30.






ARTICLE 24. INSTITUTIONS.GENERAL PROVISIONS

CHAPTER 1. COMPENSATION OF EMPLOYEES FOR DAMAGES TO PERSONAL PROPERTY

IC 4-24-1-2
Personal property defined
Sec. 2. For the purposes of this chapter, the term "personal property" means property of a type which is worn upon the person of the employee.
(Formerly: Acts 1969, c.109, s.2.) As amended by P.L.5-1984, SEC.184.



CHAPTER 2. GIFTS; ACCEPTANCE AND RETURN OF ANNUITY TO DONOR AUTHORIZED

IC 4-24-2-2
Annuities
Sec. 2. When the gift is for the purpose of providing an annuity, the same may be accepted by any such institution or by the state itself upon condition that the institution or the state, as the case may be, shall pay to the donor, for the life of the donor, or for a term of years not beyond the lifetime of the donor, as may be agreed, or shall pay to any person or persons named by the donor, in being at the time of the gift, for the life of such person or persons or for a term of years not beyond the lifetime of such person or persons, as may be agreed, an annuity on the value of the property at the time the gift is made, as hereinafter provided, but such annuity shall in no case exceed the actual income from the property donated.
(Formerly: Acts 1917, c.20, s.2; Acts 1923, c.127, s.1.)

IC 4-24-2-3
Appraisal of property
Sec. 3. The value of the property comprised in the gift shall be determined by three (3) disinterested appraisers appointed by the governor of the state, and no gift shall be accepted by any institution named in section one or by the state itself unless it be approved by the governor.
(Formerly: Acts 1917, c.20, s.3.)

IC 4-24-2-4
Pledges of annuity property
Sec. 4. For the purpose of securing the payment of annuities, the property comprised in the gift may be pledged, by way of mortgage or otherwise, to the annuitant or annuitants for the full period of the life of the annuity or annuities, but the property pledged shall be the sole guarantee and the state shall not be obligated in any manner by such mortgage or other obligation.
(Formerly: Acts 1917, c.20, s.4.)
IC 4-24-2-5
Taxation of annuities
Sec. 5. All annuities provided for herein shall be free of all taxation for any or all purposes within the state of Indiana.
(Formerly: Acts 1917, c.20, s.5.)

IC 4-24-2-6
Unacceptable gifts
Sec. 6. An institution may not be the recipient of a gift, whether on the payment of an annuity or otherwise, that pledges the institution to perform any acts other than acts that the institution is authorized by law to perform.
(Formerly: Acts 1917, c.20, s.6.) As amended by P.L.2-2007, SEC.59.

IC 4-24-2-7
Money gifts
Sec. 7. All gifts of money, and all money realized from real and personal property, made under this chapter, to permanently endow any institution described in section 1 of this chapter shall be taken in charge by the state, as a trust, and managed in all respects the same as the common school fund of the state is managed. The proceeds arising from a permanent endowment made under this chapter shall be paid to the institution being endowed for the purposes provided by the terms of the gift.
(Formerly: Acts 1917, c.20, s.7.) As amended by P.L.5-1984, SEC.185; P.L.2-2007, SEC.60.

IC 4-24-2-8
Repealed
(Repealed by P.L.1-1989, SEC.75.)



CHAPTER 3. RECEIPT AND USE OF GIFTS AND BEQUESTS

IC 4-24-3-2
Officers eligible to accept gifts
Sec. 2. Acceptance of any such gifts, bequests and devises of real or personal property, or both, may be made by the executive officers of the institution benefited; but the failure of such officers to make such acceptance at any time shall not invalidate or affect the gift, bequest, and devise, it being deemed that an acceptance has been made in the absence of a definite rejection. No special form of acceptance is necessary, and no gift of value in excess of five hundred dollars ($500) shall be accepted by any institution named in section 1 or by the state for the use of such institution unless it be approved by the governor.
(Formerly: Acts 1945, c.177, s.2.)

IC 4-24-3-3
Gifts creating indebtedness against state
Sec. 3. No acceptance shall be so made as to create an indebtedness against the state of Indiana or any of its agencies; nor shall any acceptance which has been deemed to have taken place, as provided in section 2 of this chapter, operate to create such an indebtedness.
(Formerly: Acts 1945, c.177, s.3.) As amended by P.L.5-1984, SEC.187.

IC 4-24-3-4
Sale of property
Sec. 4. (a) Any funds or other property received as provided in this chapter shall be subject to all other statutes applying to similar funds or property, including the right to sell as provided in this chapter, unless such right is prohibited under the terms of such gift, bequest, or devise.
(b) Property acquired under this chapter may be sold as follows:
(1) If the property is personal property, under IC 5-22-22.
(2) If the property is real property, under IC 4-20.5-7.
(Formerly: Acts 1945, c.177, s.4.) As amended by P.L.5-1984, SEC.188; P.L.7-1993, SEC.8; P.L.49-1997, SEC.23.

IC 4-24-3-5
Repealed (Repealed by P.L.1-1989, SEC.75.)

IC 4-24-3-6
Application of act
Sec. 6. This chapter shall be deemed supplementary to any other statutes of the state of Indiana for the acceptance of gifts, trusts, devises, and bequests and does not apply to state educational institutions.
(Formerly: Acts 1945, c.177, s.6.) As amended by P.L.5-1984, SEC.190; P.L.2-2007, SEC.61.



CHAPTER 4. PAYMENT FOR AUTOPSIES ON INMATES

IC 4-24-4-2
Requisition for costs
Sec. 2. Such institution shall requisition and be reimbursed for such payment by the county from which such inmate was committed, by the filing of a claim in such county with the auditor thereof and said claim shall be allowed by the board of county commissioners thereof in the same manner as other claims are allowed and paid.
(Formerly: Acts 1947, c.225, s.2.)

IC 4-24-4-3
Appropriation for costs
Sec. 3. The county councils of the several counties of the state of Indiana, shall appropriate the necessary funds for said purpose.
(Formerly: Acts 1947, c.225, s.3.)



CHAPTER 5. REPEALED



CHAPTER 6. FUNDS BELONGING TO INMATES AND PATIENTS.RECREATION FUND CREATED

IC 4-24-6-2
Funds held in trust for inmates
Sec. 2. (a) Subject to a designation of the specific purpose for the use of donated funds by a donor, the superintendent or warden of an institution shall hold in trust funds deposited with the institution for the use and benefit of, or belonging to, any inmate or patient.
(b) The superintendent or warden shall keep an accurate accounting of the receipts and disbursements of funds received under subsection (a) on books and records in accordance with the accounting procedure as prescribed by the state board of accounts.
(c) Trust funds created under this section are subject to periodic audits the state board of accounts considers necessary.
(d) Trust funds created under this section shall be:
(1) deposited in depositories whose deposits are insured by the Federal Deposit Insurance Corporation; or
(2) invested in government securities of the United States.
(Formerly: Acts 1957, c.242, s.2; Acts 1959, c.253, s.1.) As amended by P.L.8-1991, SEC.2.

IC 4-24-6-3
Withdrawal of money; rules and regulations
Sec. 3. The chief administrative officer of the department, division or state agency having administrative control and supervision of any institution shall make rules and regulations concerning the withdrawal of money held in trust for any patient or inmate, and concerning the deposit of any money to be held in trust for any patient or inmate. Upon the discharge or release of any patient or inmate, the superintendent or warden of the institution shall pay to the individual, or his legal guardian, all money due him from any trust account.
(Formerly: Acts 1957, c.242, s.3.)

IC 4-24-6-4
Recreation fund
Sec. 4. (a) This section does not apply to a patient:
(1) in a state developmental center listed in IC 12-24-1-1; or
(2) in an institution listed in IC 12-24-1-3 if the patient is in a unit that is a Medicaid certified intermediate care facility for the

mentally retarded.
(b) Any interest or income derived from the deposit or investment of funds held in trust for any patient or inmate shall be transferred from such trust fund to a special fund to be known as the "patients' recreation fund" or "inmates' recreation fund"; provided, that in the event a trust fund has been established in any institution, which trust fund is in existence on July 1, 1957, and there is a deficiency in the amount of money that properly belongs in such trust fund, the income derived from any trust fund established under the provisions of this chapter shall be paid into the trust fund until the deficiency has been fully paid.
(Formerly: Acts 1957, c.242, s.4.) As amended by P.L.5-1984, SEC.192; P.L.21-1996, SEC.1.

IC 4-24-6-5
Distribution of trust funds upon inmate's death
Sec. 5. (a) If any inmate of any penal or correctional institution, or any patient of any psychiatric institution, shall die, his lawful heirs or devisees shall be entitled to any money credited to and held in trust for such inmate or patient. If the heirs or devisees of such inmate or patient are unknown, the money in such trust account shall be kept intact to the account of the unknown heirs of such inmate or patient for a period of two (2) years from the date of death. If, at the expiration of the two (2) year period, no heir or devisee of any deceased inmate or patient shall appear to make claim to such money, such money shall be paid to the clerk of the circuit court of the county from which such inmate or patient was committed to said institution, said money to be held and disposed of by said clerk of court in the same manner as are other unclaimed funds in his office.
(b) If any inmate of a penal or correctional institution, or if any patient of a psychiatric hospital, shall escape from such institution, or shall make an escape while absent from such institution on parole or leave, any money credited to and held in trust for such inmate or patient shall be kept intact for such escaped inmate or patient for a period of two (2) years from the date of escape. If at the end of the two (2) year period the escaped inmate or patient does not appear to make claim to such money, the money shall be paid to the clerk of the circuit court of the county from which such inmate or patient was committed to said institution, said money to be held and disposed of by said clerk of court in the same manner as are other unclaimed funds in his office.
(c) No money belonging to any patient or inmate shall be paid over to the clerk of any court as provided in this section if such inmate or patient is indebted to the state of Indiana for maintenance by such institution, in which case any money credited on the books of such institution to the account of any inmate or patient shall be applied against any indebtedness or maintenance, and the balance, if any, shall then be paid to such clerk.
(d) Notwithstanding any other law, when the department of correction has determined that an offender has escaped from custody,

the department of correction:
(1) may consider all of his property (except money) that is under the control of the department, to be abandoned property;
(2) may dispose of the escaped inmate's abandoned property consistent with rules adopted by the department under IC 4-22-2; and
(3) is not civilly liable for the safekeeping of the escaped inmate's property.
(Formerly: Acts 1957, c.242, s.5.) As amended by P.L.39-1983, SEC.1.

IC 4-24-6-6
Recreation funds; establishment
Sec. 6. (a) There is established in each psychiatric, benevolent, penal, and correctional institution a fund to be known as the:
(1) patients' recreation fund;
(2) students' recreation fund; or
(3) inmates' recreation fund.
(b) These funds shall be used, at the discretion of the superintendent or warden subject to the approval of the chief administrative officer of the department, division, or state agency having administrative control and supervision over the institution, for the direct benefit of persons who are inmates or patients in such institutions, and shall not be used for any purposes which are covered by state appropriations.
(c) The funds shall be expended for purposes in accordance with the policies of the department, division, or state agency having administrative control over such institution. The expenditures may include, but are not limited to:
(1) purchased entertainment;
(2) magazine subscriptions for the libraries, wards, or units of such institutions;
(3) special recreational equipment and supplies;
(4) special foods for parties or celebrations;
(5) educational materials;
(6) phonograph records, televisions, radios, and similar items when the items cannot be purchased from regular appropriations; and
(7) any other purposes not covered by regular appropriations;
that will provide a direct benefit to or assist in the rehabilitation of the inmates or patients of such institutions.
(Formerly: Acts 1957, c.242, s.6; Acts 1965, c.87, s.1.) As amended by P.L.7-2004, SEC.1.

IC 4-24-6-7
Sources of recreation fund
Sec. 7. Money may accrue to the patients' recreation fund or inmates' recreation fund from the following sources:
(1) Gifts to the fund.
(2) Profits from the operation of a commissary or canteen. (3) Interest earned by deposit of trust funds in public depositories, or income derived from trust funds invested in United States government securities as provided in section 2 of this chapter.
(4) Sale of items produced in occupational therapy.
(5) Income derived from any kind of benefit entertainment for the inmates or patients.
(6) Any other money derived from any source that is not legally prohibited.
(7) Any money derived from the income of any trust fund which has been deposited in any special fund of the institution.
(Formerly: Acts 1957, c.242, s.7.) As amended by P.L.5-1984, SEC.193.

IC 4-24-6-8
Funds held on July 1, 1957
Sec. 8. All money held in trust for any inmate or patient of any institution on July 1, 1957, shall be transferred into a trust fund established under the provisions of this chapter. Any money in any recreational or activities fund in any institution, on July 1, 1957, shall be transferred to the "recreation fund" established under the provisions of this chapter.
(Formerly: Acts 1957, c.242, s.8.) As amended by P.L.5-1984, SEC.194.

IC 4-24-6-9
Accountability for funds held in trust
Sec. 9. (a) Except as provided in subsection (c), the superintendent or warden of any institution may not be held personally liable for the loss of:
(1) money held in trust for any inmate or patient of the institution; or
(2) money deposited in the recreation fund of the institution.
(b) Except as provided in subsection (c), in the event the superintendent or warden delegates to any officer or employee of his institution the authority to administer the provisions of sections 6 and 7 of this chapter, such officer or employee may not be held personally liable for the loss of:
(1) money held in trust for any inmate or patient of the institution; or
(2) money deposited in the recreation fund of the institution.
(c) A superintendent or warden or a delegate of a superintendent or warden may be held personally liable under subsection (a) or (b) if the loss of money arises from the superintendent's, the warden's, or the delegate's official misconduct. All other losses under this section must be covered by the general blanket performance bond or crime insurance policy under subsection (d).
(d) No other bond except the general performance blanket bond given by the superintendent or warden of any institution, or by an officer or employee of the institution, shall be required. A general

blanket performance bond or crime insurance policy endorsed to include faithful performance that is obtained under IC 5-4-1-15.1 shall cover any misfeasance or nonfeasance in the administration of sections 6 and 7 of this chapter on the part of any superintendent, warden, officer, or employee of the institution.
(e) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
(Formerly: Acts 1957, c.242, s.9; Acts 1965, c.87, s.2.) As amended by P.L.5-1984, SEC.195; P.L.49-1995, SEC.1; P.L.22-1996, SEC.1.

IC 4-24-6-10
Repealed
(Repealed by P.L.5-1984, SEC.196.)

IC 4-24-6-11
Transfer of funds
Sec. 11. The chief administrative officer of the department, division, or state agency that has administrative control and supervision of an institution with a fund established under section 6 of this chapter may transfer money from the institution's fund to one (1) or more other funds established under section 6 of this chapter. The institution receiving the transferred money shall use the transferred money in conformity with section 6 of this chapter.
As added by P.L.30-1988, SEC.1.



CHAPTER 7. COLLECTION OF MONEY OWED STATE BY COUNTIES FOR INMATE CLOTHING COSTS

IC 4-24-7-2
Repealed
(Repealed by P.L.146-2008, SEC.808.)

IC 4-24-7-3
Putnamville correctional facility claims against county
Sec. 3. For all claims that the Putnamville Correctional Facility may have against any county for any money advanced by such institution for transportation allowance to a discharged inmate of such institution which inmate was admitted to such institution from such county, the superintendent of such institution shall make out an account therefor against such county, in a manner as hereinafter provided.
(Formerly: Acts 1953, c.165, s.3.) As amended by P.L.12-1996, SEC.6.

IC 4-24-7-4
Collection procedure
Sec. 4. Accounts of state institutions described in this chapter shall be paid as follows:
(1) All such accounts shall be signed by the superintendent of such institution, attested to by the seal of the institution, and forwarded to the auditor of the county for payment from which county the inmate or patient was admitted.
(2) All accounts accruing between January 1 and June 30 of each year shall be forwarded to the county auditor on or before October 1 of such year.
(3) All accounts accruing between July 1 and December 31 of each year shall be forwarded to the county auditor on or before April 1 of the following year.
(4) Upon receipt of any such account, the county auditor shall draw a warrant on the treasurer of the county for the payment of the account, and the same shall be paid out of the funds of the county appropriated therefor.
(5) The county council of each county of the state shall annually

appropriate sufficient funds to pay such accounts.
(Formerly: Acts 1953, c.165, s.4.) As amended by P.L.5-1984, SEC.197; P.L.246-2005, SEC.44; P.L.146-2008, SEC.15.



CHAPTER 8. REPEALED



CHAPTER 9. NAME CHANGES FOR CERTAIN INSTITUTIONS






ARTICLE 25. REPEALED

CHAPTER 1. REPEALED






ARTICLE 26. REPEALED

CHAPTER 1. REPEALED






ARTICLE 27. REPEALED

CHAPTER 1. REPEALED






ARTICLE 28. REPEALED

CHAPTER 1. REPEALED






ARTICLE 29. RESERVED

CHAPTER 1. REPEALED






ARTICLE 30. INDIANA STATE LOTTERY

CHAPTER 1. PURPOSE AND INTENT

IC 4-30-1-2
Intent
Sec. 2. In construing this article, it is the intent of the general assembly that the following policies be carried out:
(1) That the lottery games be operated by the state lottery commission, which is created by IC 4-30-3 as a separate body politic and corporate from state government and should function as much as possible as an entrepreneurial business enterprise.
(2) That the general assembly recognizes that the operation of a lottery is a unique activity for state government and that policies and procedures appropriate for the performance of other governmental functions are not necessarily appropriate for the operation of a lottery.
(3) That the lottery games be operated as a self-supporting revenue raising operation.
(4) That the commission be accountable to the general assembly and the people of Indiana through a system of audits and reports and by complying with financial disclosure, open meetings, and public record laws.
(5) That the commission ensure the equitable participation of minorities and women in all phases of the lottery, including instant game and on-line retailers and vendors. The commission shall establish annual goals:
(A) for the use of minority and women's business enterprises (as defined in IC 4-13-16.5-1 and IC 4-13-16.5-1.3) in construction, professional services, other services, and supplies; and
(B) derived from a statistical analysis of utilization study of lottery contracts that are required to be updated every five (5) years.
The commission shall, in cooperation with the Indiana department of administration, adopt rules under IC 4-22-2 to ensure that the goals set under this subdivision are met.
(6) That lottery game advertising and promotion shall be consistent with the dignity and integrity of the state.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.1-1990,

SEC.41; P.L.195-2001, SEC.8.



CHAPTER 2. DEFINITIONS

IC 4-30-2-2
"Commission" defined
Sec. 2. "Commission" refers to the state lottery commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-2-3
"Director" defined
Sec. 3. "Director" refers to the director of the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-2-4
"Lottery" defined
Sec. 4. "Lottery" refers to the Indiana state lottery.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-2-5
"Major procurement" defined
Sec. 5. "Major procurement" means a procurement for a contract for the printing of tickets to be used in a lottery game, consultation services for the start up and operation of the lottery, and any goods and services involving any of the following:
(1) The official recording for lottery game play purposes of a player's selection in lottery games involving player selections.
(2) The receiving of a player's selection directly from a player in lottery games involving player selections.
(3) The drawing, determination, or generation of winners in lottery games.
(4) The security services required under this article.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-2-6
"Person" defined
Sec. 6. "Person" means an individual, a firm, an association, a joint venture, a partnership, a limited liability company, an estate, a trust, a syndicate, a fiduciary, a corporation, or any other group or combination. The term includes an agency or political subdivision of the state.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.8-1993, SEC.34.

IC 4-30-2-7 "Retailer" defined
Sec. 7. "Retailer" means a person who sells lottery tickets on behalf of the commission under a contract.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.1.

IC 4-30-2-8
"Vendor" defined
Sec. 8. "Vendor" means a person who provides or proposes to provide goods or services to the commission. The term does not include an employee of the commission, a retailer, or a state agency.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 3. CREATION, POWERS, AND DUTIES OF THE COMMISSION

IC 4-30-3-2
Investigations; powers
Sec. 2. For purposes of conducting an investigation or proceeding, the commission may administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-3
Monthly and annual reports
Sec. 3. (a) The commission shall submit written monthly and annual reports to the governor disclosing the total lottery revenues, prize disbursements, and other expenses of the commission during the preceding month and year. In the annual report the commission shall:
(1) describe the organizational structure of the commission;
(2) identify the divisions created by the director; and
(3) summarize the functions performed by each division.
(b) The commission shall submit the annual report to the governor, president pro tempore of the senate, the speaker of the house of representatives, the director of the budget agency, and, in an electronic format under IC 5-14-6, the executive director of the legislative services agency no later than February 1 of each year.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.28-2004, SEC.50.

IC 4-30-3-4
Records of lottery transactions
Sec. 4. The commission shall maintain weekly or more frequent records of lottery transactions, including the distribution of tickets to retailers, revenue received, claims for prizes, prizes paid, and other financial transactions of the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-5
Commission studies Sec. 5. The commission shall make a continuing study of the following:
(1) The lottery, in order to ascertain any amendments necessary to this article or to rules adopted under this article that could prevent any abuses in the administration of the lottery.
(2) The operation and administration of similar lottery laws in other states and of federal laws that may affect the lottery.
(3) The reaction of the public to existing and potential features of the lottery.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-6
Market research
Sec. 6. The commission shall conduct market research as necessary or appropriate, which may include an analysis of the demographic characteristics of the players of each lottery game and an analysis of advertising, promotion, public relations, incentives, and other aspects of communications.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-7
Adoption of rules governing establishment, implementation, and operation of lottery
Sec. 7. The commission shall adopt rules under IC 4-22-2 governing the establishment, implementation, and operation of the lottery, including the following:
(1) The type of lottery games to be conducted, except that:
(A) the name of an elected official may not appear on a ticket or play slip of a lottery game, on a prize, or on an instrument used for the payment of prizes, unless the prize is in the form of a state warrant; and
(B) coins or currency may not be dispensed from an electronic computer terminal or device used in a lottery game.
(2) The sales price of tickets.
(3) The number and size of prizes.
(4) The method of selecting winning tickets. However, if a lottery game involves a drawing, the drawing must be public and witnessed by an independent certified public accountant. The equipment used in the drawing shall be inspected before and after the drawing.
(5) The manner of payment of prizes to holders of winning tickets.
(6) The frequency of drawings of winning tickets.
(7) The number and type of locations at which tickets may be purchased.
(8) The method to be used in selling tickets.
(9) The manner and amount of compensation of retailers.
(10) The feasibility of using for a lottery game a terminal or device that may be operated solely by the player without the

assistance of a retailer.
(11) A system of internal audits.
(12) The establishment of a code of ethics for officers and employees of the commission.
(13) Any other matters necessary or desirable for the efficient or economical operation of the lottery or for the convenience of the public.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-8
Promotion and advertising
Sec. 8. (a) The commission may promote and advertise the lottery.
(b) A promotion may refer to the total lottery prize, even though the prize may be paid over a period of years.
(c) The commission may act as a retailer and conduct promotions involving the dispensing of free lottery tickets.
(d) The director may authorize a sales incentive program for employees of the commission for the purpose of increasing the sales volume and distribution of lottery tickets.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-9
Adoption of emergency rules
Sec. 9. The commission may adopt emergency rules under IC 4-22-2-37.1.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.1-1990, SEC.42.

IC 4-30-3-10
Insurance
Sec. 10. The commission may purchase insurance.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-11
Ownership, sale, and leasing of real and personal property
Sec. 11. The commission is entitled to own, sell, and lease real and personal property as necessary to carry out its responsibilities under this article.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-12
Copyrights, trademarks, and service marks
Sec. 12. The commission is entitled to own copyrights, trademarks, and service marks and to enforce its rights with respect to ownership.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-13
Employment of division directors and staff; restrictions
Sec. 13. The commission may employ division directors and other

staff necessary to carry out this article. However, the following restrictions apply to the commission and the director's authority to employ individuals and to the duties of the individuals employed by the commission:
(1) An individual may not be employed by the commission if the individual has been convicted of or entered a plea of guilty or nolo contendere to a felony committed in the preceding ten (10) years, regardless of adjudication, unless the commission determines that:
(A) the individual has been pardoned or the individual's civil rights have been restored; or
(B) subsequent to the individual's conviction or entry of a plea the individual engaged in the kind of law abiding behavior and good citizenship that would reflect well upon the integrity of the lottery.
(2) The director, a member, or an employee of the commission having decision making authority may not participate in a decision involving a vendor or retailer with whom the director, member, or employee has a financial interest. An employee may not participate in a decision involving a vendor or retailer with whom the employee has discussed employment opportunities without the approval of the director or, if the individual is the director or a member of the commission, without the approval of the governor. An employee of the commission shall notify the director of any employment opportunities discussed or, if the individual is the director or a member of the commission, the director or member shall notify the governor. A violation of this subdivision is a Class A infraction.
(3) The director, a member, or an employee of the commission who terminates employment with the commission may not represent a vendor or retailer before the commission regarding a specific matter that the director, member or employee was involved in while serving as a director or member of or while employed by the commission for one (1) year following the date the director or member left the commission or the date of cessation of employment with the commission. A violation of this subdivision is a Class A infraction.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-14
Personnel program
Sec. 14. The commission shall establish and maintain a personnel program for its employees. Employees of the commission serve at the pleasure of the director and are subject to suspension, dismissal, reduction in pay, demotion, transfer, or other personnel action at the discretion of the director.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.100-2012, SEC.12.

IC 4-30-3-15 Fees for applications for contract as vendor or retailer
Sec. 15. The commission may charge fees to persons applying for a contract as a vendor or retailer. The fees must be reasonably calculated to cover the costs of investigations and other activities related to the processing of the application.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-16
Contracts for purchase, lease, or lease-purchase of goods and services
Sec. 16. The commission may enter into contracts for the purchase, lease, or lease-purchase of goods and services necessary for the operation and promotion of the lottery, including assistance provided by a governmental agency. The commission may require separate bids or proposals for each of the following supplies or services, if the supplies or services are provided under contract with the commission under this section or under IC 4-30-8:
(1) Management consultation services.
(2) Instant lottery ticket services and supplies.
(3) On-line services and supplies.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-17
Contracts with retailers to provide tickets to public
Sec. 17. The commission may enter into contracts with retailers under this article to provide adequate and convenient availability of tickets to the public for each game.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-18
Multiple jurisdictional lotteries
Sec. 18. (a) The commission may enter into agreements with other jurisdictions for the operation and promotion of a multiple jurisdictional lottery if these agreements are in the best interest of the lottery.
(b) Before the commission enters into an agreement with a jurisdiction other than a state for a lottery game that originates and is operated under foreign law, the commission must adopt rules under IC 4-22-2 governing the establishment, implementation, and operation of the lottery game. The rules adopted under this subsection must include the information described in section 7 of this chapter. The commission may not adopt emergency rules to meet the requirements of this subsection.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.34-2002, SEC.1.

IC 4-30-3-19
Contracts for vendor and auditing services
Sec. 19. (a) The definitions set forth in IC 3-5-2 apply to this section. (b) This subsection applies to contributions made after March 15, 1989, and before March 29, 1996. The commission or director may not enter into a contract with a person to serve as a vendor for a major procurement or to provide auditing services to the commission if the person has made a contribution to a candidate for a state office, within the three (3) years preceding the award of the contract. A person that enters into a contract with the commission as a vendor for a major procurement or to provide auditing services may not make a contribution to such a candidate during the three (3) years following the last award or renewal of the contract. A person is considered to have made a contribution if a contribution is made by:
(1) the person;
(2) an officer of the person; or
(3) a political action committee (as defined in IC 3-5-2-37) of the person.
(c) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.2; P.L.3-1995, SEC.139; P.L.4-1996, SEC.89.

IC 4-30-3-19.5
Contributions to candidates or committees; state offices
Sec. 19.5. (a) This section applies only to contributions made after March 28, 1996.
(b) The definitions set forth in IC 3-5-2 apply to this section.
(c) As used in this section, "candidate" refers only to a candidate for a state office.
(d) As used in this section, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
(e) As used in this section, "contract" refers only to a contract with the commission or the director for any of the following:
(1) A major procurement.
(2) Auditing services to the commission.
(f) As used in this section, "contractor" means a person who has a contract with the commission or the director.
(g) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
(h) A person is considered to have made a contribution under this section if a contribution is made by any of the following:
(1) The person. (2) An officer of the person.
(3) A political action committee of the person.
(i) A person may not enter into a contract if the person has made a contribution to a candidate or a committee within the three (3) years preceding the award of the contract.
(j) A contractor, an officer of a contractor, or a political action committee of a contractor may not make a contribution to a candidate or a committee while the contract is in effect and during the three (3) years following the final expiration or termination of the contract.
(k) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.4-1996, SEC.90.

IC 4-30-3-19.7
Contributions to candidates or committees; legislative or local offices
Sec. 19.7. (a) This section applies only to contributions made after March 28, 1996.
(b) The definitions set forth in IC 3-5-2 apply to this section.
(c) As used in this section, "candidate" refers only to the following:
(1) A candidate for a legislative office.
(2) A candidate for a local office.
(d) As used in this section, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
(e) As used in this section, "contract" refers only to a contract with the commission or the director for any of the following:
(1) The printing of tickets to be used in a lottery game.
(2) Consultation services for operation of the lottery.
(3) Any goods and services involving any of the following:
(A) Equipment for the official recording for lottery game play purposes of a player's selection in lottery games involving player selections.
(B) The drawing, determination, or generation of winners in lottery games.
(C) The security services required under this article.
(f) As used in this section, "contractor" refers to a person who has a contract with the commission or the director.
(g) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1). (h) A person is considered to have made a contribution under this section if a contribution is made by any of the following:
(1) The person.
(2) An officer of the person.
(3) A political action committee of the person.
(i) A person may not enter into a contract if the person has made a contribution to a candidate or a committee within the three (3) years preceding the award of the contract.
(j) A contractor, an officer of a contractor, or a political action committee of a contractor may not make a contribution to a candidate or a committee while the contract is in effect and during the three (3) years following the final expiration or termination of the contract.
(k) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.4-1996, SEC.91.



CHAPTER 4. COMMISSION MEMBERS; MEETINGS

IC 4-30-4-2
Consecutive terms
Sec. 2. A member of the commission may not serve more than two (2) consecutive four (4) year terms.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-3
Chairman and officers
Sec. 3. The governor shall annually select from the members a chairman and the commission shall annually select from the members any other officers necessary.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-4
Meetings
Sec. 4. The commission shall meet at least once each quarter or more often at the call of the chairman or the director. IC 5-14-1.5 (the open door law) applies to the commission's meetings.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-5
Salary of nonelected officials; reimbursement of expenses
Sec. 5. Each member of the commission who is not an elected official is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each commission member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-6
Duties
Sec. 6. The commission shall oversee the operation of the lottery and serve as a resource group for the director, providing the director with private sector perspectives on the operation of a large marketing enterprise. As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-7
Powers
Sec. 7. The commission, or a member of the commission, may advise the director and make recommendations regarding operations of the lottery and identify potential improvements in this article and in the management of the lottery.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 5. DIRECTOR OF THE COMMISSION

IC 4-30-5-2
Candidate search
Sec. 2. The governor shall conduct a thorough search to find the most qualified director available. In conducting a search the governor shall consider business management experience, marketing experience, computer experience, and lottery management experience.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-5-3
Operation of lottery
Sec. 3. The director shall operate the lottery to maximize revenues in a manner consistent with the dignity of the state and the welfare of its citizens.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-5-4
Creation of divisions; security matters
Sec. 4. The director may create divisions within the commission and allocate the various functions of the commission among these divisions. However, to promote and protect the integrity of and public confidence in the lottery, the division of security created by IC 4-30-6 is responsible for security matters. The director may not assign security matters to any other division within the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-5-5
Office of director; location; regional offices
Sec. 5. The office of the director must be located in Indianapolis. However, the commission may establish regional offices throughout Indiana as the director determines necessary for the efficient operation of the lottery.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 6. DIVISION OF SECURITY

IC 4-30-6-2
Employment requirements; powers
Sec. 2. The division director and all investigators employed by the division of security must meet the requirements for employment and appointment applicable to enforcement officers under IC 7.1-2. The division director and the investigators may do any of the following:
(1) Investigate an alleged violation.
(2) Arrest an alleged violator of this article or a rule adopted by the commission.
(3) Enter upon a premises in which lottery tickets are sold, manufactured, printed, or stored within Indiana for the performance of their lawful duties.
(4) Take with them necessary equipment for further investigation.
(5) If there is reason to believe that a violation has occurred, search and inspect the premises where the violation is alleged to have occurred or is occurring. These searches may not be conducted unless a warrant has first been obtained by the division director. In addition, a contract entered into by the commission may not include a provision allowing for warrantless searches.
(6) Seize or take possession of papers, records, tickets, currency, or other items related to an alleged violation.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-3
Criminal background investigations on employees
Sec. 3. The state police department shall, at the request of the division of security, perform full criminal background investigations on employees of the commission at the level of director or division director and at any level within the division of security, including applicants for employment. The commission shall reimburse the state police department for actual costs of an investigation.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-4
Investigation of vendors, retailers, and employees
Sec. 4. The division of security shall conduct investigations of vendors, retailers, and employees of the commission, including

applicants for contracts or employment, necessary to ensure the security and integrity of the operation of the lottery. The commission may require persons subject to an investigation to provide any information, including fingerprints, that is needed by the state police department to carry out the investigation or that is otherwise necessary to facilitate access to state and criminal history information.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-5
State police department; duties; state agencies
Sec. 5. (a) The state police department shall provide:
(1) assistance in obtaining criminal history information relevant to investigations required for honest, secure, exemplary lottery operations; and
(2) any other assistance that may be requested by the director and agreed to by the superintendent of the state police department.
(b) Any other state agency, including the department of state revenue and the professional licensing agency, shall upon request provide the lottery commission with information relevant to an investigation conducted under this article. The commission shall reimburse an agency for the actual cost of providing assistance under this section.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-6
Supervision of ticket validation and lottery drawings
Sec. 6. The division of security shall supervise ticket validation and lottery drawings.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-7
Comprehensive study and evaluation of security
Sec. 7. (a) After the first full year of ticket sales to the public, or sooner if the director considers necessary, the commission shall engage an independent firm experienced in security procedures, including computer security and systems security, to conduct a comprehensive study and evaluation of all aspects of security in the operation of the division of security.
(b) The part of the security report containing the overall evaluation of the commission shall be presented to the commission and the governor. Any part of the security report containing information protected from disclosure by IC 5-14-3 shall not be disclosed by the commission or by the governor.
(c) After the initial security study, similar studies of security shall be conducted as the commission determines to be appropriate but at least once every two (2) years.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 7. ADMINISTRATIVE PROCEDURE

IC 4-30-7-2
Termination of contract and certificate of authority of retailer; right to continue operating
Sec. 2. If the commission proposes to terminate the contract and certificate of authority of a retailer, the retailer may continue to operate under the certificate of authority until the commission has made its decision and all administrative appeals have been exhausted by the retailer. However, this right to continue to operate does not apply to a retailer if the commission declares in a decision to terminate a certificate of authority that an emergency exists that requires the immediate termination of the contract and certificate.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 8. VENDORS; DISCLOSURE AND CONTRACT REQUIREMENTS

IC 4-30-8-2
Investigation of persons who submit bids, proposals, or offers; disclosure of information
Sec. 2. The division of security shall investigate the financial responsibility, security, and integrity of a person who submits a bid, proposal, or offer as part of a major procurement. At a minimum, each person must disclose at the time of submitting a bid, proposal, or offer to the commission all of the following items:
(1) A disclosure of the vendor's name and address and the names and addresses of the following:
(A) If the vendor is a corporation, the officers, directors, and each stockholder in the corporation, except that in the case of owners of equity securities of a publicly traded corporation only the names and addresses of those known to the corporation to own beneficially at least five percent (5%) in equity securities need be disclosed.
(B) If the vendor is a trust, the trustees and all persons entitled to receive income or benefits from the trust.
(C) If the vendor is an association, the members, officers, and directors.
(D) If the vendor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers.
(2) A disclosure of all the states and jurisdictions in which the vendor does business and the nature of that business for each state or jurisdiction.
(3) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services,

including lottery goods and services, and of the nature of the goods and services involved for each state or jurisdiction.
(4) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked or terminated a gaming license or contract of any kind and of the disposition in each state or jurisdiction. If a gaming license or contract has been revoked or terminated or has not been renewed or a gaming license application or contract bid has been either denied or is pending and has remained pending for more than six (6) months, all of the facts and circumstances underlying this failure to receive a license or contract must be disclosed.
(5) A tax clearance statement from the department of state revenue certifying that the vendor is not on the most recent tax warrant list.
(6) A disclosure of the details of a conviction or judgment of a state or federal court of the vendor of a felony or any other criminal offense other than a traffic violation.
(7) A disclosure of the details of a bankruptcy, an insolvency, a reorganization, or any pending litigation of the vendor.
(8) If a vendor subcontracts part of the work to be performed, the vendor shall disclose all the information required by this chapter for the subcontractor as if the subcontractor were a vendor.
(9) Additional disclosures and information the commission determines appropriate for the procurement involved.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-8-3
Contracts that do not comply with disclosure requirements; enforceability; construction
Sec. 3. A contract for a major procurement with a vendor that does not comply with the disclosure requirements described in section 2 of this chapter may not be entered into and is not enforceable. A contract with a vendor who does not comply with the requirements for periodically updating the disclosures during the tenure of the contract as specified in the contract may be terminated by the commission. This section shall be construed broadly and liberally to achieve full disclosure of all information necessary to allow for a full and complete evaluation by the commission of the competence, integrity, background, and character of vendors for major procurement.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-8-4
Vendor convicted of felony within preceding ten years; contract restrictions
Sec. 4. A contract for a major procurement with a vendor may not be entered into if the vendor has been convicted of, or entered a plea of guilty or nolo contendere to, a felony committed in the preceding

ten (10) years, regardless of adjudication, unless the commission determines that:
(1) the vendor has been pardoned or the vendor's civil rights have been restored;
(2) subsequent to the conviction or entry of the plea the vendor has engaged in the kind of law abiding commerce and good citizenship that would reflect well upon the integrity of the lottery; or
(3) if the vendor is a firm, an association, a partnership, a trust, a corporation, a limited liability company, or other entity, the vendor has terminated its relationship with the individual whose actions directly contributed to the vendor's conviction or entry of the plea.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.8-1993, SEC.35.

IC 4-30-8-5
Bond or letter of credit
Sec. 5. Each vendor in a major procurement must, at the time of executing the contract with the commission, post an appropriate bond or a letter of credit with the commission in an amount equal to the full amount estimated to be paid annually to the vendor under contract. However, the commission may, by a majority vote of all the members of the commission, adopt a resolution expressly permitting the director to decrease the bond or letter of credit requirement for a procurement, if the director determines that the decrease will result in a cost savings to the commission while still providing adequate protection against nonperformance. In lieu of a bond or letter of credit, a vendor may, to assure the faithful performance of its obligations, deposit and maintain with the commission securities that are interest bearing or accruing and that, with the exception of those specified in subdivision (1) or (2), are rated in one (1) of the four (4) highest classifications by an established nationally recognized investment rating service. Securities eligible under this section are limited to the following:
(1) Certificates of deposit issued by solvent banks or savings associations organized and existing under Indiana law or under the laws of the United States and having their principal place of business in Indiana.
(2) United States bonds and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest.
(3) General obligation bonds and notes of any political subdivision of the state.
(4) Corporate bonds of a corporation that is not an affiliate or subsidiary of the depositor.
Securities shall be held in trust and must have at all times a market value at least equal to the full amount estimated to be paid annually to the vendor under contract.
As added by P.L.341-1989(ss), SEC.1.
IC 4-30-8-6
Liquidated damages
Sec. 6. Each contract entered into by the commission for a major procurement under this chapter must contain a provision for payment of liquidated damages to the commission for a breach of the major procurement contract by the vendor.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.3.

IC 4-30-8-7
Warrantless searches; prohibition
Sec. 7. A contract entered into by the commission under this chapter may not include a provision allowing for warrantless searches.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-8-8
Qualified to do business in state; filing of tax returns; governing law
Sec. 8. Each vendor must be qualified to do business in Indiana and shall file appropriate tax returns as provided by Indiana law. All contracts are governed by Indiana law.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-8-9
Adoption of rules for procurement
Sec. 9. IC 5-22 does not apply to procurement by the commission. The commission shall adopt rules under IC 4-22-2 for procurement. The rules shall be designed to aid the commission in evaluating competing proposals and selecting the proposal that provides the greatest long term benefit to Indiana with respect to the quality of the product or services, dependability and integrity of the vendor, dependability of the vendor's products or service, security, competence, timeliness, and maximization of gross revenues and net proceeds over the life of the contract.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.49-1997, SEC.24.



CHAPTER 9. RETAILERS OF LOTTERY TICKETS

IC 4-30-9-2
Selection of retailers; considerations
Sec. 2. (a) In the selection of retailers, the commission shall consider factors such as the following:
(1) Financial responsibility.
(2) Integrity.
(3) Reputation.
(4) Accessibility of the place of business or activity to the public.
(5) Security of the premises.
(6) The sufficiency of existing retailers to serve the public.
(7) Convenience.
(8) The projected volume of sales for the lottery game involved.
(b) In consideration of the factors in subsection (a), the commission may require the information it considers necessary of any person proposing to enter into a retailer's contract. However, the commission may not establish a limitation on the number of retailers and shall make every effort to include small business participation as retailers. Retailer selections shall be based on business considerations and public convenience. Retailers shall be selected without regard to political affiliation.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-3
Prohibited retailers
Sec. 3. The commission may not contract with a person as a retailer that:
(1) is less than eighteen (18) years of age;
(2) is engaged exclusively in the business of selling lottery tickets, although this does not preclude the commission from selling lottery tickets;
(3) is on the most recent tax warrant list provided to the commission by the department of state revenue;
(4) has been convicted of, or entered a plea of guilty or nolo contendere to, a felony committed in the preceding ten (10) years, regardless of adjudication, unless the commission determines that:
(A) the person has been pardoned or the person's civil rights

have been restored;
(B) subsequent to the conviction or entry of the plea the person has engaged in the kind of law abiding commerce and good citizenship that would reflect well upon the integrity of the lottery; or
(C) if the person is a firm, an association, a partnership, a trust, a corporation, a limited liability company, or other entity, the person has terminated its relationship with the individual whose actions directly contributed to the person's conviction or entry of the plea; or
(5) is:
(A) a department, an agency, a commission, a division, an authority, a board, a bureau, a hospital, or an office of the state, including a state educational institution;
(B) an entity that performs an essential governmental function;
(C) part of the judicial department of government;
(D) part of the legislative department of government; or
(E) a political subdivision of the state, including an agency, an authority, a board, a bureau, a commission, a committee, a council, a department, a division, an institution, an office, an officer, or other similar body of a political subdivision.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.4; P.L.8-1993, SEC.36; P.L.2-2007, SEC.62.

IC 4-30-9-4
Certificate of authority
Sec. 4. The commission shall issue a certificate of authority to each person with whom it contracts as a retailer for purposes of display under section 6 of this chapter. The issuance of a certificate does not confer upon the retailer any right apart from that specifically granted in the contract. The authority to act as a retailer is not assignable or transferable.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-5
Suspension or termination of contracts
Sec. 5. A contract executed by the commission under this chapter must specify the reasons for a suspension or termination of the contract by the commission, including the following:
(1) Commission of a violation of this article, IC 35-45-5-3, IC 35-45-5-3.5, IC 35-45-5-4, or a rule adopted under this article.
(2) Failure to accurately account for lottery tickets, revenues, or prizes as required by the commission.
(3) Commission of a fraud, deceit, or misrepresentation.
(4) Insufficient sale of tickets.
(5) Conduct prejudicial to public confidence in the lottery.
(6) A material change in a matter considered by the commission executing the contract with the retailer. As added by P.L.341-1989(ss), SEC.1. Amended by P.L.227-2007, SEC.1.

IC 4-30-9-6
Displaying of certificate of authority and estimated odds of winning
Sec. 6. Each retailer shall post and keep conspicuously displayed in a location on the premises accessible to the public the following:
(1) Its certificate of authority.
(2) With respect to each game, a statement supplied by the commission of the estimated odds of winning a prize for the game.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-7
Tax clearance statement
Sec. 7. Before the commission may enter into a contract with a retailer, the retailer must provide a tax clearance statement from the department of state revenue that certifies that the retailer does not owe delinquent state taxes.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-8
Sale of lottery tickets; restrictions
Sec. 8. A contract with a retailer may not authorize the sale of lottery tickets at more than one (1) location. The commission may enter into more than one (1) contract with a retailer that has more than one (1) business location. A retailer must have a separate certificate of authority to sell lottery tickets for each business location approved by the commission. A retailer may sell lottery tickets only at the location stated on the certificate of authority.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-9
Retailers whose rental payments for premises are contractually computed on basis of a percentage of retail sales; amount of retail sales for lottery tickets
Sec. 9. With respect to a retailer whose rental payments for premises are contractually computed in whole or in part on the basis of a percentage of retail sales, and where the computation of retail sales is not explicitly defined to include the sale of tickets in a lottery, for purposes of such a computation the amount of retail sales for lottery tickets by the retailer may not exceed the amount of the compensation received by the retailer from the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-10
Bond or letter of credit; alternatives
Sec. 10. (a) The commission may require each retailer to post an appropriate bond or provide a letter of credit as determined by the

commission, using an insurance company acceptable to the commission. The amount of the bond or letter of credit may not exceed two (2) times the average lottery ticket sales of the retailer for the period during which the retailer is required to remit lottery funds to the commission. For the first ninety (90) days of sales for a new retailer, the amount of the bond or letter of credit may not exceed two (2) times the average estimated lottery ticket sales for the period during which the retailer is required to remit lottery funds to the commission. This subsection does not apply to lottery tickets that are prepaid by the retailer.
(b) Instead of a bond or letter of credit, the commission may purchase blanket bonds or a crime insurance policy endorsed to include faithful performance covering all or selected retailers, or may allow a retailer to deposit and maintain with the treasurer of state securities that are interest bearing or accruing and that, with the exception of those specified in subdivisions (1) and (2), are rated in one (1) of the four (4) highest classifications by an established nationally recognized investment rating service. Securities eligible under this subsection are limited to the following:
(1) Certificates of deposit issued by solvent banks or savings associations organized and existing under Indiana law or under the laws of the United States and having their principal place of business in Indiana.
(2) United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest.
(3) General obligation bonds and notes of a political subdivision of the state.
(4) Corporate bonds of a corporation that is not an affiliate or subsidiary of the depositor.
These securities shall be held in trust and must have a market value at least equal to an amount required by the commission.
(c) Instead of a bond, letter of credit, blanket bond, or crime insurance policy endorsed to include faithful performance, the commission may establish a self-insurance fund to provide protection to the commission for a breach of contract by a retailer. The fund shall be administered by the treasurer of state. The commission may charge a fee to a retailer for deposit into the fund. The fee shall be reasonably calculated to cover the cost of administering the fund, must be reasonably proportionate to the risk of loss under the contract with the retailer, as determined by the commission, and must be sufficient to maintain an appropriate balance in the fund in the determination of the commission. The expenses of administering the fund shall be paid from the fund, from the collections of all claims against retailers for which withdrawals had been made, and by the receipt of all interest and other earnings of the insurance fund from any source. All fees, interest, income, or other money or property paid to the fund is exempt from all taxes imposed by the state or a political subdivision. All fees assessed by the commission under this section shall be delivered to the treasurer of state and shall be

deposited into an investment account at the bank providing depository services to the commission. Money in the fund at the end of a state fiscal year does not revert to the state general fund, and the money in the fund is continually appropriated to the commission for the purposes specified in this section. Money in the fund shall be paid to the commission by the treasurer of state in reimbursement of monetary loss, costs, or expense, including attorney's fees, incurred by the commission as a result of a breach of contract by a retailer. The fees paid by retailers and the money reimbursed to the commission by the treasurer of state under this section do not constitute money received by the commission under IC 4-30-15-1.
(d) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.5; P.L.49-1995, SEC.2.

IC 4-30-9-11
Liquidated damages
Sec. 11. Each contract entered into by the commission under this chapter must contain a provision for payment of liquidated damages to the commission for a breach of contract by the retailer.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-12
Warrantless searches; prohibition
Sec. 12. A contract entered into by the commission under this chapter may not include a provision allowing for warrantless searches.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-13
Accounting of tickets sold; procedures; sale of tickets; payments to commission; reports; service charges; interest and penalties
Sec. 13. The commission shall establish procedures by which each retailer must account for all tickets sold by the retailer and account for all funds received by the retailer from sales. The contract with each retailer must include provisions relating to the sale of tickets, payments of money to the commission, reports, service charges, and interest and penalties, if necessary, that the commission considers appropriate.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-14
Payments to commission for tickets; form
Sec. 14. A payment by a retailer to the commission for tickets may not be in cash. All payments must be in the form of a check, bank draft, electronic funds transfer, or other financial instrument authorized by the director.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 10. BANK DEPOSITS AND CONTROL OF LOTTERY TRANSACTIONS

IC 4-30-10-2
Electronic funds transfer accounts
Sec. 2. The commission may require retailers to establish separate electronic funds transfer accounts for the purpose of receiving money from ticket sales, making payments to the commission, and receiving payments from the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-10-3
Liability of retailer for tickets accepted or generated
Sec. 3. Each retailer is liable to the commission for any and all tickets accepted or generated by an employee or representative of that retailer. These tickets are considered to have been purchased by the retailer, unless returned to the commission within the time and in the manner prescribed by the commission. All money received by retailers from the sale of lottery tickets, less the amount retained as compensation for the sale of the tickets and the amount paid out as prizes by the retailer, shall be held in trust until its delivery to the commission or electronic transfer to the administrative trust fund.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 11. PAYMENT OF PRIZES

IC 4-30-11-2
Assignment of prize; restrictions
Sec. 2. The right of any person to a prize is not assignable. A prize may be paid to the estate of a deceased prize winner or to a person designated under an appropriate judicial order.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.6.

IC 4-30-11-3
Persons less than 18 years of age
Sec. 3. A prize may not be paid to a person who is less than eighteen (18) years of age unless the winning ticket was lawfully purchased and made a gift to the minor. In that case the commission shall direct the payment to an adult member of the minor's family or the legal guardian of the minor as custodian for the minor. The person named as guardian has the same powers and duties as prescribed for a guardian under Indiana guardianship law.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-4
Invalid tickets
Sec. 4. A prize may not be paid if it arises from tickets that are determined to be:
(1) stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, or unreadable;
(2) not received or not recorded by the commission's applicable deadlines;
(3) lacking in captions that confirm and agree with the lottery play symbols that are appropriate to the lottery game involved; or
(4) not in compliance with any additional specific rules and public or confidential validation and security tests of the commission applicable to the particular lottery game involved.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-5
More than one claimant entitled to prize
Sec. 5. A particular prize in a lottery game may not be paid more than once. If there is a binding determination that more than one (1) claimant is entitled to a prize, the sole remedy of these claimants is

the award to each of them of an equal share in the prize.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-6
Maximum payment allowed by retailers
Sec. 6. For the convenience of the public, retailers may be authorized to pay winners an amount not to exceed five hundred ninety-nine dollars ($599) after performing validation procedures on their premises that are required by the commission for the lottery game involved.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-7
Deadlines for claiming prizes
Sec. 7. Holders of lottery tickets are entitled to claim prizes for one hundred eighty (180) days after the drawing or at the end of the lottery game play in which the prize was won. If a valid claim is not made for a prize within the applicable period, the prize is considered an unclaimed prize for purposes of section 9 of this chapter.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.108-2009, SEC.1.

IC 4-30-11-8
Tickets purchased or sold in violation of article
Sec. 8. A prize may not be paid on a ticket that is purchased or sold in violation of this article or to a person who is prohibited from purchasing a lottery ticket under this article. Such a prize is considered an unclaimed prize for purposes of section 9 of this chapter.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-9
Unclaimed prize money
Sec. 9. All unclaimed prize money shall be added to the pool from which future prizes are to be awarded or used for special prize promotions.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-10
Discharge of commission liability
Sec. 10. The commission is discharged of all liability upon payment of a prize.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-11
Prize winners with outstanding debt to state agency, on tax warrant list, or owing past due child support; offset
Sec. 11. (a) The treasurer of state, the department of state revenue, the department of administration, the Indiana department of transportation, the attorney general, and the courts shall identify to

the commission, in the form and format prescribed by the commission and approved by the auditor of state, a person who:
(1) owes an outstanding debt to a state agency;
(2) is on the department of state revenue's most recent tax warrant list; or
(3) owes child support collected and paid to a recipient through a court.
(b) Before the payment of a prize of more than five hundred ninety-nine dollars ($599) to a claimant identified under subsection (a), the commission shall deduct the amount of the obligation from the prize money and transmit the deducted amount to the auditor of state. The commission shall pay the balance of the prize money to the prize winner after deduction of the obligation. If a prize winner owes multiple obligations subject to offset under this section and the prize is insufficient to cover all obligations, the amount of the prize shall be applied as follows:
(1) First, to the child support obligations owed by the prize winner that are collected and paid to a recipient through a court.
(2) Second, to judgments owed by the prize winner.
(3) Third, to tax liens owed by the prize winner.
(4) Fourth, to unsecured debts owed by the prize winner.
Within each of the categories described in subdivisions (1) through (4), the amount and priority of the prize shall be applied in the manner that the auditor of state determines to be appropriate. The commission shall reimburse the auditor of state pursuant to an agreement under IC 4-30-15-5 for the expenses incurred by the auditor of state in carrying out the duties required by this section.
(c) As used in this section, "debt" means an obligation that is evidenced by an assessment or lien issued by a state agency, a judgment, or a final order of an administrative agency.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.7; P.L.108-2009, SEC.2; P.L.172-2011, SEC.8.



CHAPTER 12. UNLAWFUL PURCHASE OF LOTTERY TICKETS

IC 4-30-12-2
Member or employee of commission; relative living in the same household
Sec. 2. A member or employee of the commission or a relative living in the same household with a member or employee of the commission may not purchase a lottery ticket.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-12-3
Officer or employee of contracting vendor; relative living in the same household
Sec. 3. An officer or employee of a vendor that:
(1) is providing major procurement goods or services to the commission; or
(2) has executed a contract for a major procurement;
or a relative living in the same household with an officer or employee of the vendor may not purchase a lottery ticket.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.8.

IC 4-30-12-4
Retailer or employee of retailer; relative living in the same household
Sec. 4. A retailer or employee of the retailer or a relative living in the same household with a retailer or employee of the retailer may not purchase a lottery ticket at the premises where the retailer is authorized to sell tickets.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-12-5
Violation; misdemeanor
Sec. 5. A person who violates this chapter commits a Class A misdemeanor.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 13. UNLAWFUL SALE OF LOTTERY TICKETS



CHAPTER 14. OTHER PROHIBITED ACTS

IC 4-30-14-2
Violations; Class A misdemeanor
Sec. 2. A person who:
(1) induces another person to assign or transfer a right to claim a prize;
(2) offers for sale the right to claim a prize; or
(3) offers for compensation to claim the prize of another person;
commits a Class A misdemeanor.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-3
Violations; Class C felony
Sec. 3. A person who:
(1) knowingly presents a counterfeit or altered lottery ticket;
(2) knowingly transfers a counterfeit or altered lottery ticket to another to present for payment; or
(3) with intent to defraud, falsely makes, alters, forges, passes, or counterfeits a lottery ticket;
commits a Class C felony.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-4
Disclosure of confidential information relating to the lottery; Class A felony
Sec. 4. A person who, with intent to defraud or with intent to provide a financial or other advantage to the person or another person, knowingly discloses information relating to the lottery that is designated as confidential under this article commits a Class A felony.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-5
Misrepresentation; Class A misdemeanor
Sec. 5. A person who uses point-of-sale material issued by the commission or otherwise represents that the person is a retailer without being under contract with the commission to act as a retailer commits a Class A misdemeanor.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-6
Unauthorized use of term "Indiana state lottery" or similar term;

Class A misdemeanor
Sec. 6. A person who, without being authorized by the commission in writing, uses the term "Indiana lottery", "state lottery", or "Indiana state lottery" or a similar term in reference to an enterprise other than a lottery conducted under this article commits a Class A misdemeanor.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-7
Corporate name; use of word "lottery"
Sec. 7. The corporate name of a corporation may not contain the word "lottery" unless the commission approves the name in writing.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 15. ADMINISTRATIVE TRUST FUND

IC 4-30-15-2
Investment of funds
Sec. 2. Money in the administrative trust fund that the commission anticipates will be available for the payment of prizes on a deferred basis may be invested by the treasurer of state in annuities sold by an insurance company licensed to do business in Indiana and with an A.M. Best rating of A+, or a comparable rating by a comparable rating agency, or in direct United States treasury obligations. These instruments may have varying maturities with respect to payment of prizes and may be in book-entry form. If an annuity is purchased to cover the payment of a prize, the commission shall administer the annuity, may assign the annuity to the prize winner, and shall provide the treasurer of state with documentation of the commission's purchase and assignment. If an annuity is assigned to a prize winner, the state and the commission, including the commission's officers and employees, are relieved of any liability to the prize winner.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.9.

IC 4-30-15-3
Action by treasurer of state
Sec. 3. An action required by this article to be taken by the treasurer of state shall be taken within two (2) business days after the commission requests the action. If the request for action is not approved or rejected within the two (2) day period, the request is considered approved. The commission shall reimburse the treasurer of state for any additional costs involved in providing the level of service required by this section.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-15-4
Cooperation with treasurer of state and auditor of state; access to facilities
Sec. 4. The commission shall cooperate with the treasurer of state and the auditor of state by giving employees designated by the treasurer and auditor access to facilities of the commission for the purpose of efficient compliance with the treasurer's and auditor's respective responsibilities. As added by P.L.341-1989(ss), SEC.1.

IC 4-30-15-5
Reimbursement of state agency
Sec. 5. With respect to any reimbursement that the commission is required to pay to a state agency, the commission may enter into an agreement with the state agency under which the commission pays to the state agency an amount reasonably anticipated to cover reimbursable expenses in advance of these expenses being incurred.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 16. ALLOCATION OF REVENUES AND EXPENDITURE OF FUNDS

IC 4-30-16-1
Administrative trust fund; uses
Sec. 1. The money in the administrative trust fund shall be used for the following:
(1) To pay prizes.
(2) To pay the expenses for the operation of the lottery, including setting aside an amount determined by the commission to be necessary for the cash flow needs of the commission. These expenses include all costs incurred in the operation and administration of the lottery and all costs resulting from any contracts entered into for the purchase or lease of goods and services required by the lottery, including the following:
(A) The compensation paid to retailers.
(B) The costs of supplies, materials, tickets, independent audit services, independent studies, data transmission, advertising, promotion, incentives, public relations, communications, security, bonding for retailers, printing, distribution of tickets, and reimbursing other governmental entities for services provided to the lottery.
(C) The costs of any other goods and services necessary for carrying out this article.
(3) To make transfers of the revenue remaining after making the payments necessary under subdivisions (1) and (2) (referred to as "surplus revenue" in this article) to the treasurer of state for deposit as provided in this chapter.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.10.

IC 4-30-16-3
Administrative trust fund; transfer of surplus revenue
Sec. 3. (a) The commission shall transfer the surplus revenue in the administrative trust fund as follows:
(1) Before the last business day of January, April, July, and October, the commission shall transfer to the treasurer of state, for deposit in the Indiana state teachers' retirement fund (IC 5-10.4-2), seven million five hundred thousand dollars ($7,500,000). Notwithstanding any other law, including any appropriations law resulting from a budget bill (as defined in IC 4-12-1-2), the money transferred under this subdivision shall be set aside in the pension stabilization fund (IC 5-10.4-2-5) to

be used as a credit against the unfunded accrued liability of the pre-1996 account (as defined in IC 5-10.4-1-12) of the Indiana state teachers' retirement fund. The money transferred is in addition to the appropriation needed to pay benefits for the state fiscal year.
(2) Before the last business day of January, April, July, and October, the commission shall transfer seven million five hundred thousand dollars ($7,500,000) of the surplus revenue to the treasurer of state for deposit in the pension relief fund (IC 5-10.3-11).
(3) The surplus revenue remaining in the fund on the last day of January, April, July, and October after the transfers under subdivisions (1) and (2) shall be transferred by the commission to the treasurer of state for deposit on that day in the build Indiana fund.
(b) The commission may make transfers to the treasurer of state more frequently than required by subsection (a). However, the number of transfers does not affect the amount that is required to be transferred for the purposes listed in subsection (a)(1) and (a)(2). Any amount transferred during the month in excess of the amount required to be transferred for the purposes listed in subsection (a)(1) and (a)(2) shall be transferred to the build Indiana fund.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.11; P.L.33-1990, SEC.1; P.L.240-1991(ss2), SEC.44; P.L.25-1995, SEC.3; P.L.273-1999, SEC.49; P.L.224-2003, SEC.41; P.L.246-2005, SEC.45; P.L.2-2006, SEC.7; P.L.146-2008, SEC.16.



CHAPTER 17. BUILD INDIANA FUND

IC 4-30-17-1
Repealed
(Repealed by P.L.186-2002, SEC.14.)

IC 4-30-17-2
Definitions
Sec. 2. As used in this chapter, "eligible recipient" means the following:
(1) Any political subdivision (as defined in IC 36-1-2-13).
(2) A volunteer fire department (as defined in IC 36-8-12-2) or another group recognized by a political subdivision (as defined in IC 36-1-2-13) as a group providing firefighting or other emergency services to the area served by the political subdivision, the majority of members of which receive no compensation or nominal compensation for their services.
(3) A corporation, community chest, community fund, or community foundation that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.
(4) The state.
(5) A state educational institution.
(6) Any body corporate and politic that serves as an instrumentality of the state.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.186-2002, SEC.1; P.L.2-2007, SEC.63.

IC 4-30-17-3
Establishment; purpose; administration; investment of funds
Sec. 3. There is established the build Indiana fund to receive deposits of surplus lottery revenues collected under this article. The fund shall be administered by the treasurer of state. The treasurer of state shall invest the money in the fund that is not needed to meet the obligations of the fund in the same manner as other public funds are invested. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.341-1989(ss), SEC.1.
IC 4-30-17-3.3
Build Indiana fund account; build Indiana fund; references; applications for funds
Sec. 3.3. (a) As used in this section, "build Indiana fund account" means any of the following accounts in the build Indiana fund established by section 3 of this chapter:
(1) The state and local projects account.
(2) The lottery and gaming surplus account.
(3) The job creation and economic development account.
(b) As used in this section, "capital project" has the meaning set forth in section 4.1 of this chapter, as amended by P.L.186-2002.
(c) As used in this section, "eligible recipient" has the meaning set forth in section 2 of this chapter, as amended by P.L.186-2002.
(d) Any reference to a build Indiana fund account in a law, agreement, or other document that was created before March 28, 2002, shall be treated on and after March 28, 2002, as a reference to the build Indiana fund.
(e) If an eligible recipient submitted an application to the state for funding from the build Indiana fund before March 28, 2002, and the budget agency has available to it the information necessary to process the application, the budget agency shall use the information to process the application without requiring resubmission of the information on any particular form or in a different format.
As added by P.L.220-2011, SEC.51.

IC 4-30-17-3.5
Transfer of revenue
Sec. 3.5. (a) Before the twenty-fifth day of the month, the auditor of state shall transfer from the build Indiana fund to the state general fund motor vehicle excise tax replacement account nineteen million six hundred eighty-four thousand three hundred seventy dollars ($19,684,370) per month.
(b) This subsection applies only if insufficient money is available in the build Indiana fund to make the distributions to the state general fund motor vehicle excise tax replacement account that are required under subsection (a). Before the twenty-fifth day of each month, the auditor of state shall transfer from the state general fund to the state general fund motor vehicle excise tax replacement account the difference between:
(1) the amount that subsection (a) requires the auditor of state to distribute from the build Indiana fund to the state general fund motor vehicle excise tax replacement account; and
(2) the amount that is available for distribution from the build Indiana fund to the state general fund motor vehicle excise tax replacement account.
The transfers required under this subsection are annually appropriated from the state general fund.
As added by P.L.33-1990, SEC.3. Amended by P.L.25-1995, SEC.4; P.L.260-1997(ss), SEC.39; P.L.186-2002, SEC.2.
IC 4-30-17-4
Repealed
(Repealed by P.L.1-1991, SEC.22.)

IC 4-30-17-4.1
Use of funds; state and local capital projects
Sec. 4.1. (a) Money credited to the build Indiana fund, after making the disbursements required under section 3.5 of this chapter, may be used only for:
(1) state or local capital projects that are managed or carried out by an eligible recipient; or
(2) deposit in a revolving loan fund for capital projects.
(b) An expenditure of money from the build Indiana fund for a state or local capital project must be certified by the budget agency to the budget committee under section 4.5 of this chapter before the project may be reviewed and approved under section 10 of this chapter.
(c) As used in this chapter, "capital project" refers to a capital project to which the general assembly has appropriated money from the build Indiana fund by project name, name of an eligible recipient, or other description of the capital project. The term includes:
(1) the construction of airports, airport facilities, and local street and road projects;
(2) an airport development project that is eligible for a grant or loan under IC 8-21-11; and
(3) any other:
(A) acquisition of land;
(B) site improvements;
(C) infrastructure improvements;
(D) construction of buildings or structures;
(E) rehabilitation, renovation, or enlargement of buildings or structures; or
(F) acquisition or improvement of machinery, equipment, furnishings, or facilities;
(or any combination of these), that comprises or is functionally related to an activity that serves a governmental, a recreational, a cultural, a community, a health, a charitable, a scientific, a public safety, a literary, or an educational purpose, fosters amateur sports competition, or fosters prevention of cruelty to children.
(d) As used in this chapter, "state project" refers to a capital project that is managed or carried out by an eligible recipient described in section 2(4) through 2(6) of this chapter.
(e) As used in this chapter, "local project" refers to a capital project that is managed or carried out by an eligible recipient described in section 2(1) through 2(3) of this chapter.
(f) In appropriating money from the build Indiana fund for state and local capital projects, the general assembly shall, to the extent practicable, allocate money:
(1) equally among legislative districts for the house of

representatives; and
(2) equally among legislative districts for the senate;
without regard to the political affiliation of the member of the general assembly representing the legislative district or the voting preferences of the legislative district.
(g) In reviewing and approving projects under section 10 of this chapter, the budget committee and the governor shall carry out a program under which, to the extent that projects otherwise qualify for funding, money for projects is disbursed:
(1) equally among legislative districts for the house of representatives; and
(2) equally among legislative districts for the senate;
without regard to the political affiliation of the member of the general assembly representing the legislative district or the voting preferences of the legislative district.
As added by P.L.1-1991, SEC.23. Amended by P.L.25-1995, SEC.5; P.L.186-2002, SEC.3.

IC 4-30-17-4.5
Project statement
Sec. 4.5. (a) To receive funding for a state or local capital project, an eligible recipient must provide the budget agency with a project statement on a form prescribed under subsection (b).
(b) The budget agency shall prescribe a project statement form for its use in certifying eligible recipients under this section. The form must require the entity submitting the project statement to provide the following information:
(1) The name, mailing address, federal tax identification number, and state tax identification number of the eligible recipient.
(2) The legal status of the eligible recipient, including whether the eligible recipient is a governmental entity, a state educational institution, a volunteer fire department, or an entity exempt from income taxation under Section 501(c)(3) of the Internal Revenue Code.
(3) The full name, title, address, and telephone number of the individual who will serve as the contact person for the project and a description of any contractual relationship that the person has with the eligible recipient, if the person is not a member or an employee of the eligible recipient.
(4) A list of the full name and address of any individual who is associated with the eligible recipient and who serves as a presiding officer of a governing board, a managing partner, an officer, or an office manager of the eligible recipient.
(5) The name and a description of the project.
(6) The street or other physical address where the project will be located when completed.
(7) A statement of the need for the project.
(8) An estimate of the total project cost.
(9) The current status of the project, including the percentage of

completion at the time the project statement is submitted, for which funding is requested.
(10) The anticipated completion date for the project.
(11) The amounts of funding previously appropriated or received from the build Indiana fund, including information concerning any funds not spent at the time the project statement is submitted.
(12) An itemization of all other governmental and private sources of funds for the particular project.
(13) The name, position, and telephone number of a contact person associated with any funding source identified under subdivision (12).
(14) The financial institution where all funds received under this chapter will be deposited.
(15) The name, position, and telephone number of a contact person employed by the financial institution listed under subdivision (14).
(16) Any additional or alternative information required by the budget agency.
(c) The budget agency shall review each project statement submitted under this section. If the budget agency determines that:
(1) the project statement is complete;
(2) the recipient qualifies as an eligible recipient; and
(3) an appropriation applies to the eligible recipient and project;
the budget agency shall certify to the budget committee that the eligible recipient and capital project have complied with this section and provide a copy of the project statement to the budget committee.
As added by P.L.186-2002, SEC.4.

IC 4-30-17-5
Repealed
(Repealed by P.L.186-2002, SEC.14.)

IC 4-30-17-6
Repealed
(Repealed by P.L.186-2002, SEC.14.)

IC 4-30-17-7
Repealed
(Repealed by P.L.186-2002, SEC.14.)

IC 4-30-17-7.5
Repealed
(Repealed by P.L.186-2002, SEC.14.)

IC 4-30-17-8
Repealed
(Repealed by P.L.186-2002, SEC.14.)

IC 4-30-17-9 Repealed
(Repealed by P.L.186-2002, SEC.14.)

IC 4-30-17-10
Use of money appropriated for capital projects; prior review and approval of project
Sec. 10. Money appropriated from the build Indiana fund may not be expended on a state or local capital project or transferred to a revolving fund for capital projects until the state or local capital project or transfer is reviewed by the budget committee and approved by the governor upon the recommendation of the budget agency.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.33-1990, SEC.10; P.L.25-1995, SEC.6; P.L.186-2002, SEC.5.

IC 4-30-17-11
Grant agreement
Sec. 11. (a) Each eligible recipient that is approved to receive money from the build Indiana fund under section 10 of this chapter must, as a condition of receiving money from the build Indiana fund, enter into a funding agreement with the budget agency.
(b) The agreement required under subsection (a) must obligate the eligible recipient to do the following:
(1) Complete the project in conformity with the information in the project statement reviewed and approved under section 10 of this chapter and any subsequent agreements reviewed by the budget committee and approved by the governor, upon recommendation of the budget agency.
(2) Acknowledge, on a form prescribed by the budget agency, the receipt and deposit of money received from the build Indiana fund. The written acknowledgment must include proof that the funds have been deposited in the financial institution listed in the documents described in subdivision (1) and must be submitted to the budget agency within ten (10) business days after receipt of the money.
(3) Account for money received from the build Indiana fund in accordance with generally accepted accounting principles, the accounting guidelines established by the state board of accounts, or an alternative method of accounting approved by the state board of accounts.
(4) Be subject to the audit and the reporting requirements under IC 5-11-1 (state board of accounts) for each year, beginning with the year in which money from the build Indiana fund is received and ending with the year in which the project is completed.
(5) Upon request, provide for the contact person specified in the project statement or another person who is knowledgeable about the project to appear and give testimony to the budget committee concerning the project.
(6) Submit to the budget agency, on a form prescribed by the budget agency, verification of the completion of the project not

later than ten (10) business days after the project is complete.
(7) If a project is not completed by the anticipated completion date specified in the documents described in subdivision (1), submit to the budget agency, on a form prescribed by the budget agency, information as to the reason the project is not complete and the revised completion date of the project. The form must be submitted before the anticipated completion date specified in the documents described in subdivision (1).
(8) Pay reasonable attorney's fees and other reasonable expenses incurred to enforce the provisions of the agreement described in subdivisions (1) through (7), collect reimbursement of project funds under subsection (d), or prosecute a violation of the agreement.
(c) The budget agency shall monitor compliance with the agreement required under subsection (a).
(d) In addition to any other remedy provided by law, if the eligible recipient fails to comply with a condition of the agreement required under subsection (a), the budget agency may, under the procedures set forth in IC 4-21.5, require the entity to repay all the funds distributed to the eligible recipient under this chapter. The budget agency shall give notice of the order under IC 4-21.5-3-4. Money repaid under this section shall be deposited in the build Indiana fund.
As added by P.L.186-2002, SEC.6.

IC 4-30-17-12
Distribution of project funds; procedures
Sec. 12. (a) Upon compliance with this chapter, the appropriated amount for the state or local capital project shall be distributed to the eligible recipient. Subject to the review and approval required under section 10 of this chapter, the authorized amount may be distributed as a lump sum distribution in the full amount of the appropriation or in a series of progress payments. Upon receipt of documentation showing that the eligible recipient has paid or is contractually obligated to pay an expenditure for a project, the appropriation may be distributed to the eligible recipient. Before making the initial distribution of money from the build Indiana fund for a state or local capital project, at least seven (7) days notice of the following shall be given to each member of the general assembly who represents the area that will be most benefited by the state or local capital project and each regular member of the budget committee (as determined under IC 4-12-1-3) who is affiliated with the same political party and serves in the same legislative chamber as a member of the general assembly who represents the area:
(1) A copy of the project statement for the project.
(2) The approximate date that the money will be distributed.
(b) Money distributed under this section must be distributed either by:
(1) means of an electronic funds transfer (as defined in IC 4-8.1-2-7); or
(2) delivery of a warrant of the auditor of state by certified mail. As added by P.L.186-2002, SEC.7.

IC 4-30-17-13
Continuing appropriation
Sec. 13. There is annually appropriated to the budget agency a sufficient amount from the build Indiana fund for the budget agency to:
(1) carry out its responsibilities under this chapter; and
(2) notwithstanding IC 5-11-4-3, pay the expense of examination and investigation of accounts related to a state or local capital project.
As added by P.L.186-2002, SEC.8.



CHAPTER 18. STATE PREEMPTION; EXEMPTION FROM TAXATION

IC 4-30-18-2
State and local taxes
Sec. 2. Except as provided in IC 6-3-2, state and local taxes, regardless of their type, may not be imposed upon any prize paid or payable under this article or upon the sale of any lottery ticket under this article.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.192-2002(ss), SEC.5.

IC 4-30-18-3
Local government authority over operation of lottery
Sec. 3. Local governmental authority concerning all matters relating to the operation of a lottery are preempted by the state, and a county, municipality, or other political subdivision of the state may not enact an ordinance relating to the operation of the lottery authorized by this article. However, this section does not prohibit a political subdivision of the state from requiring a retailer to obtain an occupational license for any business unrelated to the sale of lottery tickets.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-18-4
Indiana or local law restricting or prohibiting possession, manufacture, transportation, distribution, advertising, or sale of lottery ticket; application
Sec. 4. An Indiana or local law providing a penalty for or disability, restriction, or prohibition against the possession, manufacture, transportation, distribution, advertising, or sale of a lottery ticket does not apply to the sale of lottery tickets under this article nor to the possession of a ticket issued by any other government operated lottery.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 19. ANNUAL AUDIT OF FINANCIAL RECORDS AND REPORTS

IC 4-30-19-2
State board of accounts audit; copies of audits and reports
Sec. 2. The state board of accounts shall conduct an annual audit of the operations of the lottery and shall receive a copy of any independent financial audit and any security report prepared under this article. The commission shall pay the full costs of the audit required under this section.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.84-2005, SEC.2.

IC 4-30-19-3
Submission of copies of audit
Sec. 3. A copy of an audit performed under this chapter shall be submitted to the director, the commission members, the budget agency, the governor, and, in an electronic format under IC 5-14-6, the executive director of the legislative services agency.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.28-2004, SEC.51.

IC 4-30-19-4.2
Revenue and expenditure reports
Sec. 4.2. In addition to the annual audit report required under section 1 of this chapter, the commission shall submit revenue and expenditure reports to the budget agency and each legislative member of the budget committee as requested from time to time.
As added by P.L.32-1990, SEC.12. Amended by P.L.84-2005, SEC.3.






ARTICLE 31. PARI-MUTUEL WAGERING ON HORSE RACES

CHAPTER 1. PURPOSE AND APPLICATION

IC 4-31-1-2
Purpose
Sec. 2. The purpose of this article is to permit pari-mutuel wagering on horse races in Indiana and to ensure that pari-mutuel wagering on horse races in Indiana will be conducted with the highest of standards and the greatest level of integrity.
As added by P.L.341-1989(ss), SEC.2.



CHAPTER 2. DEFINITIONS

IC 4-31-2-2
"Breakage"; "breaks"
Sec. 2. "Breakage" or "breaks" means the odd cents of all redistributions to be made on all mutuel contributions exceeding a sum equal to the next lowest multiple of ten (10).
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-2.2
"Bureau"
Sec. 2.2. "Bureau" refers to the child support bureau established by IC 31-25-3-1.
As added by P.L.23-1996, SEC.1. Amended by P.L.145-2006, SEC.6.

IC 4-31-2-3
"Chemist"
Sec. 3. "Chemist" means an official racing chemist designated by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-4
"Commission"
Sec. 4. "Commission" refers to the Indiana horse racing commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-5
"Commission veterinarian"
Sec. 5. "Commission veterinarian" means a veterinarian properly licensed in Indiana and designated as the commission veterinarian by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-5.5
"Delinquent"
Sec. 5.5. "Delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.23-1996, SEC.2.

IC 4-31-2-6 "Exotic wagering"
Sec. 6. "Exotic wagering" means a system of betting or wagering that:
(1) is separate and distinct from the win, place, and show pools; and
(2) is approved by the commission.
The term includes the daily double (and other wagers depending upon results of more than one (1) race), quinella, perfecta, and trifecta.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.2.

IC 4-31-2-7
"Foreign substances"
Sec. 7. "Foreign substances" means all substances except those that exist naturally in an untreated horse at normal physiological concentration, and includes all narcotics, stimulants, depressants, or other drugs or medications of any type.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-8
"Hypodermic injection"
Sec. 8. "Hypodermic injection" means an injection into or under the skin or mucosa including intradermal injection, subcutaneous injection, submucosal injection, intravenous injection, intra-arterial injection, intra-articular injection, intrabursal injection, and intraocular (intraconjunctival) injection.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-9
"License"
Sec. 9. "License" means a license issued by the commission under IC 4-31-6.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-10
"Licensee"
Sec. 10. "Licensee" means an individual who has received a license from the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-10.1
"Outs"
Sec. 10.1. "Outs" means all pari-mutuel tickets unpresented or unclaimed as of sixty (60) days after the conclusion of the calendar year in which the ticket was purchased.
As added by P.L.24-1992, SEC.3.

IC 4-31-2-10.5
"Live racing day" Sec. 10.5. "Live racing day" means a day on which at least eight (8) live horse races are conducted.
As added by P.L.233-2007, SEC.2.

IC 4-31-2-11
"Owner"
Sec. 11. "Owner" includes part owner or lessee, but an interest in the winnings of a horse does not of itself constitute ownership.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-12
"Pari-mutuel wagering"
Sec. 12. "Pari-mutuel wagering" means a system of wagering in which those persons who wager on horses that finish in specified positions share the total amount wagered, minus deductions permitted by law.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-13
"Permit"
Sec. 13. "Permit" means a permit issued by the commission under IC 4-31-5 to conduct a pari-mutuel wagering horse racing meeting in Indiana.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-14
"Permit holder"
Sec. 14. "Permit holder" means a person that has received a permit from the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-15
"Person"
Sec. 15. "Person" includes an individual, a corporation, a trust, a partnership, a limited liability company, a limited partnership, an association, a person, or other entity.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.8-1993, SEC.37.

IC 4-31-2-16
"Person required to have a license"
Sec. 16. "Person required to have a license" means an individual whose activities on a racetrack would require the person to be licensed.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-17
"Possession" or "in their possession"
Sec. 17. "Possession" or "in their possession" means:
(1) in, on, or about a licensee's person or a vehicle that the

licensee owns, uses, or has access to; and
(2) the entire area assigned to and occupied or used by a licensee, including barns, stables, stalls, tack rooms, or feed rooms.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-18
"Race"
Sec. 18. "Race" means a contest of speed among horses:
(1) for a purse, stakes, premiums, wager of money, or for admission fees;
(2) on a course; and
(3) in the presence of a judge or judges.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-19
"Racing meeting"
Sec. 19. "Racing meeting" means the period of time for which permission to conduct horse racing has been granted to a permit holder by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-20
"Recognized meeting"
Sec. 20. "Recognized meeting" means a horse racing meeting conducting pari-mutuel wagering for which a permit has been issued by the commission or by the racing authority of another state or foreign country.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-20.5
"Satellite facility"
Sec. 20.5. "Satellite facility" means a location, other than a racetrack, authorized by the commission at which pari-mutuel wagering is conducted on horse racing conducted at distant locations and viewable by televised simulcasting.
As added by P.L.24-1992, SEC.4.

IC 4-31-2-20.7
"Slot machine"
Sec. 20.7. "Slot machine" refers to a type of electronic gaming device approved by the Indiana gaming commission for wagering under IC 4-35.
As added by P.L.233-2007, SEC.3.

IC 4-31-2-21
"State testing barn"
Sec. 21. "State testing barn" means the facility provided by each racetrack and approved by the commission as the location where all horses designated for testing shall be taken by the trainer or the

trainer's representative immediately following a race so that necessary blood or urine samples may be obtained from the horse.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-22
Repealed
(Repealed by P.L.34-2006, SEC.3.)

IC 4-31-2-23
"Test sample"
Sec. 23. "Test sample" means a body substance taken from a horse for the purpose of analysis, under the supervision of the commission or state veterinarian and in the manner prescribed by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-24
"Veterinarian"
Sec. 24. "Veterinarian" means a veterinary practitioner who is:
(1) licensed to practice in Indiana; and
(2) authorized by the holder of a permit to practice at a racetrack.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-2-25
"Winterized track"
Sec. 25. "Winterized track" means a track with:
(1) an enclosed clubhouse and grandstand;
(2) an all-weather racing track;
(3) heated facilities for jockeys or drivers;
(4) backstretch facilities that are properly prepared for winter racing; and
(5) adequate snow removal equipment.
As added by P.L.341-1989(ss), SEC.2.



CHAPTER 3. INDIANA HORSE RACING COMMISSION

IC 4-31-3-1
Establishment
Sec. 1. (a) The Indiana horse racing commission is established. The commission consists of five (5) members appointed by the governor. The members of the commission:
(1) must be registered voters;
(2) must have resided in Indiana for at least five (5) years preceding their appointment;
(3) may not be state employees; and
(4) may not have a direct or indirect interest in a firm, association, or corporation that:
(A) is licensed by the commission; or
(B) participates in pari-mutuel meetings in any manner.
(b) No more than three (3) members of the commission may be affiliated with the same political party.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.8-1993, SEC.38.

IC 4-31-3-2
Terms of office of members
Sec. 2. (a) Except as provided in subsection (d), the term of office of a member of the commission is four (4) years.
(b) If a vacancy occurs on the commission, the governor shall appoint a new member to serve for the remainder of the unexpired term.
(c) A member of the commission may not serve more than two (2) consecutive terms. However, this limitation does not apply to part of an unexpired term served under subsection (b) or to terms of three (3) years or less required under subsection (d).
(d) In order to stagger the terms of office of the members of the commission, the terms of office that begin in 1997 must be as follows:
(1) One (1) member shall be appointed for a term of one (1) year.
(2) One (1) member shall be appointed for a term of two (2) years. (3) One (1) member shall be appointed for a term of three (3) years.
(4) Two (2) members shall each be appointed for a term of four (4) years.
Thereafter, all members shall be appointed for terms of four (4) years.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.50-1995, SEC.1.

IC 4-31-3-3
Chairman
Sec. 3. The governor shall designate a member of the commission to serve as chairman.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-4
Quorum
Sec. 4. (a) Three (3) commission members constitute a quorum. Three (3) affirmative votes are required for the commission to take an action.
(b) A vacancy on the commission does not affect the ability of the remaining members to exercise all the powers of the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-5
Salary; reimbursement of expenses
Sec. 5. Each member of the commission is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-6
Surety bond
Sec. 6. Each member of the commission shall execute a surety bond in the penal sum of ten thousand dollars ($10,000). To the extent a member of the commission is already covered by a bond required by state law, the member need not obtain another bond as long as the bond required by state law is at least equal to the penal sum specified in this section and covers the member's activities for the commission. Instead of a bond, the chairman of the commission may execute a blanket surety bond covering each member and the employees or other officers of the commission. Each surety bond must be conditioned upon the faithful performance of the duties of the office of the member and shall be issued by a surety company authorized to transact business in Indiana. At all times after the issuance of a surety bond, each member shall maintain the surety

bond in full force and effect. All costs of the surety bonds shall be paid by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-7
Removal of member; notice; hearing
Sec. 7. The governor may remove a member of the commission for malfeasance, misfeasance, willful neglect of duty, or other cause. Before removing a member, the governor must give the member notice and a public hearing, unless the member expressly waives the notice and hearing in writing.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-8
Duties
Sec. 8. The commission shall:
(1) prescribe the rules and conditions under which horse racing at a recognized meeting may be conducted;
(2) initiate safeguards as necessary to account for the amount of money wagered at each track or satellite facility in each wagering pool;
(3) require all permit holders to provide a photographic or videotape recording, approved by the commission, of the entire running of all races conducted by the permit holder;
(4) make annual reports concerning its operations and recommendations to the governor and, in an electronic format under IC 5-14-6, to the general assembly; and
(5) carry out the provisions of IC 15-19-2, after considering recommendations received from the Indiana standardbred advisory board under IC 15-19-2.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.5; P.L.15-1999, SEC.1; P.L.28-2004, SEC.52; P.L.2-2008, SEC.18.

IC 4-31-3-9
Powers
Sec. 9. Subject to section 14 of this chapter, the commission may:
(1) adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to implement this article, including rules that prescribe:
(A) the forms of wagering that are permitted;
(B) the number of races;
(C) the procedures for wagering;
(D) the wagering information to be provided to the public;
(E) fees for the issuance and renewal of:
(i) permits under IC 4-31-5;
(ii) satellite facility licenses under IC 4-31-5.5; and
(iii) licenses for racetrack personnel and racing participants under IC 4-31-6;
(F) investigative fees; (G) fines and penalties; and
(H) any other regulation that the commission determines is in the public interest in the conduct of recognized meetings and wagering on horse racing in Indiana;
(2) appoint employees and fix their compensation, subject to the approval of the budget agency under IC 4-12-1-13;
(3) enter into contracts necessary to implement this article; and
(4) receive and consider recommendations from an advisory development committee established under IC 4-31-11.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.6; P.L.182-2009(ss), SEC.57; P.L.6-2012, SEC.19.

IC 4-31-3-10
Director and assistant director
Sec. 10. (a) The commission shall appoint a director and an assistant director who serve at the pleasure of the commission. The director and the assistant director must have a background in the horse industry, a high level of management skills, and previous experience with pari-mutuel horse betting administration.
(b) The director and the assistant director shall:
(1) attend all meetings of the commission;
(2) keep a complete record of the commission's proceedings;
(3) preserve at the commission's office all documents entrusted to the commission's care; and
(4) perform other duties the commission prescribes.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.50-1995, SEC.2.

IC 4-31-3-11
Racing inspectors
Sec. 11. (a) The commission shall employ or contract for racing inspectors to attend each recognized meeting held under a permit issued under this article. Each racing inspector shall file with the secretary of state a bond:
(1) in the sum of five thousand dollars ($5,000);
(2) with sufficient sureties; and
(3) approved by and made payable to the treasurer of state.
(b) A permit holder shall give each racing inspector full and free access to the books, records, and papers pertaining to the pari-mutuel system of wagering and to the enclosure or space where the pari-mutuel system is conducted, for the purpose of ascertaining whether the permit holder is retaining the proper amount of commission. The racing inspector shall investigate and ascertain whether this article or rules adopted by the commission are being violated at the racetrack or enclosure. The racing inspector shall immediately report a violation in writing and under oath to the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-11.5 Judges and stewards
Sec. 11.5. The commission shall employ or contract for judges and stewards to attend each recognized meeting held under a permit issued under this article. The permit holder shall, in the manner prescribed by the rules of the commission, reimburse the commission for the salaries and other expenses of the judges and stewards who serve at the permit holder's racetrack.
As added by P.L.24-1992, SEC.7.

IC 4-31-3-12
Public employees' retirement fund
Sec. 12. Employees of the commission are members of the public employees' retirement fund. Persons who provide services for the commission under contractual agreements are not members of the public employees' retirement fund.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-13
Director of security
Sec. 13. (a) The commission shall employ a director of security who is qualified by training and experience in law enforcement or security to supervise, direct, coordinate, and administer the security activities of the commission.
(b) The director of security may do the following:
(1) Investigate licensees of the commission, including applicants for licenses, necessary to ensure the security and integrity of pari-mutuel racing.
(2) Investigate an alleged violation of this article or a rule adopted by the commission.
(3) Enter a permit holder's premises for the performance of the director's lawful duties.
(4) Conduct searches authorized by IC 4-31-13-4.
(5) Perform other duties the commission prescribes.
As added by P.L.50-1995, SEC.3.

IC 4-31-3-14
Prohibition of fee for proposed transfer of ownership
Sec. 14. The commission may not do the following:
(1) Impose, charge, or collect by rule a fee that is not authorized by this article on any party to a proposed transfer of an ownership interest in a permit issued under IC 4-31-5.
(2) Make the commission's approval of a proposed transfer of an ownership interest in a permit issued under IC 4-31-5 contingent upon the payment of any amount that is not authorized by this article.
As added by P.L.182-2009(ss), SEC.58.



CHAPTER 4. LOCAL APPROVAL OF PARI-MUTUEL WAGERING

IC 4-31-4-1.3
Satellite facility license; adoption of ordinance
Sec. 1.3. (a) This section does not apply to a person who satisfies all of the following:
(1) The person was issued a satellite facility license before January 2, 1996.
(2) The person operated a satellite facility before January 2, 1996.
(3) The person is currently operating the satellite facility under the license.
(b) A person may not operate under a satellite facility license unless both of the following apply:
(1) The county fiscal body of the county in which the satellite facility will be operated has adopted an ordinance under section 2.5 of this chapter.
(2) The person secures a license under IC 4-31-5.5.
As added by P.L.24-1996, SEC.1.

IC 4-31-4-1.5
Voter approval of pari-mutuel wagering at horse racing meetings or satellite facilities; when required
Sec. 1.5. (a) This section applies only if a local public question is required under section 2, 2.5, or 2.7 of this chapter.
(b) This section does not apply to either of the following:
(1) A permit holder who satisfies all of the following:
(A) The permit holder was issued a permit before January 2, 1996.
(B) The permit holder conducted live racing before January 2, 1996.
(C) The permit holder is currently operating under the permit.
(2) A person who satisfies all of the following:
(A) The person was issued a satellite facility license before January 2, 1996.
(B) The person operated a satellite facility before January 2, 1996. (C) The person is currently operating the satellite facility under the license.
(c) In addition to the requirements of section 1 of this chapter, a person may not conduct or assist in conducting a horse racing meeting in which the pari-mutuel system of wagering is permitted unless the voters of the county in which the races are to be conducted have approved conducting a horse racing meeting using the pari-mutuel system of wagering in the county.
(d) In addition to the requirements of section 1.3 of this chapter, a person may not operate under a satellite facility license unless the voters of the county in which the satellite facility will be operated have approved the operation of a satellite facility in the county.
As added by P.L.24-1996, SEC.2.

IC 4-31-4-2
Pari-mutuel wagering at horse racing meetings; adoption or amendment of ordinance; procedure
Sec. 2. (a) A county fiscal body may adopt an ordinance permitting the filing of applications under IC 4-31-5 to conduct pari-mutuel wagering on horse races at racetracks in the county. However, before adopting the ordinance, the county fiscal body must:
(1) conduct a public hearing on the proposed ordinance; and
(2) publish notice of the public hearing in the manner prescribed by IC 5-3-1.
(b) The county fiscal body may:
(1) require in the ordinance adopted by the county fiscal body that before applications under IC 4-31-5 to conduct pari-mutuel wagering on horse races at racetracks in the county may be filed, the voters of the county must approve the conducting of horse racing meetings in the county under section 3 of this chapter; or
(2) amend an ordinance already adopted by the county fiscal body to require that before applications under IC 4-31-5 to conduct pari-mutuel wagering on horse races at racetracks in the county may be filed, the voters of the county must approve the conducting of horse racing meetings in the county under section 3 of this chapter.
An ordinance adopted under this section may not be amended to apply to a person who has already been issued a permit under IC 4-31-5 before amendment of the ordinance.
(c) An ordinance adopted under this section authorizing a person to conduct pari-mutuel wagering on horse races at racetracks in the county may not be adopted or amended in a manner that restricts a person's ability to conduct gambling games under IC 4-35.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1996, SEC.3; P.L.233-2007, SEC.4.

IC 4-31-4-2.5
Satellite facility; adoption or amendment of ordinance; procedure Sec. 2.5. (a) A county fiscal body may adopt an ordinance permitting the filing of applications under IC 4-31-5.5 for operation of a satellite facility in the county. However, before adopting the ordinance, the county fiscal body must:
(1) conduct a public hearing on the proposed ordinance; and
(2) publish notice of the public hearing in the manner prescribed by IC 5-3-1.
(b) The county fiscal body may:
(1) require in the ordinance adopted by the county fiscal body that before applications under IC 4-31-5.5 to operate a satellite facility in the county may be filed, the voters of the county must approve the operation of a satellite facility in the county under section 3 of this chapter; or
(2) amend an ordinance already adopted in the county to require that before applications under IC 4-31-5.5 to operate a satellite facility in the county may be filed, the voters of the county must approve the operation of a satellite facility in the county under section 3 of this chapter.
An ordinance adopted under this section may not be amended to apply to a person who was issued a license under IC 4-31-5.5 before the ordinance was amended.
As added by P.L.24-1996, SEC.4.

IC 4-31-4-2.7
Recognized meeting permit or satellite facility license for use on public property; voter approval
Sec. 2.7. (a) This section does not apply to either of the following:
(1) A permit holder who satisfies all of the following:
(A) The permit holder was issued a permit before January 2, 1996.
(B) The permit holder conducted live racing before January 2, 1996.
(C) The permit holder is currently operating under the permit.
(2) A person who satisfies all of the following:
(A) The person was issued a satellite facility license before January 2, 1996.
(B) The person operated a satellite facility before January 2, 1996.
(C) The person is currently operating the satellite facility under the license.
(b) This section applies only if either of the following apply:
(1) The recognized meeting permit is for conducting a horse racing meeting on public property.
(2) The satellite facility license is for operating a satellite facility on public property.
(c) As used in this section, "public property" refers to real property owned by, or not more than two (2) years before issuance of the permit or license any interest in which is transferred by, any of the following: (1) The federal government.
(2) The state.
(3) A political subdivision (as defined in IC 36-1-2-13).
(4) An agency or instrumentality of an entity described in subdivision (1), (2), or (3).
(d) Notwithstanding any other provision of this article, the commission may not do either of the following:
(1) Issue a recognized meeting permit under IC 4-31-5 to allow the conducting of or the assisting of the conducting of a horse racing meeting unless the voters of the county in which the public property is located have approved the conducting of recognized meetings in the county.
(2) Issue a satellite facility license under IC 4-31-5.5 unless the voters of the county in which the public property is located have approved the operation of a satellite facility in the county.
As added by P.L.24-1996, SEC.5.

IC 4-31-4-3
Issuance of recognized meeting permit or satellite facility license; voter approval; ballot form; certification of election results; second and subsequent public questions
Sec. 3. (a) This section does not apply to either of the following:
(1) A permit holder who satisfies all of the following:
(A) The permit holder was issued a permit before January 2, 1996.
(B) The permit holder conducted live racing before January 2, 1996.
(C) The permit holder is currently operating under the permit.
(2) A person who satisfies all of the following:
(A) The person was issued a satellite facility license before January 2, 1996.
(B) The person operated a satellite facility before January 2, 1996.
(C) The person is currently operating the satellite facility under the license.
(b) This section applies if either of the following apply:
(1) Both of the following are satisfied:
(A) An ordinance is adopted under section 2 or 2.5 of this chapter.
(B) The ordinance requires the voters of the county to approve either of the following:
(i) The conducting of horse racing meetings in the county.
(ii) The operation of a satellite facility in the county.
(2) A local public question is required to be held under section 2.7 of this chapter following the filing of a petition with the circuit court clerk:
(A) signed by at least the number of registered voters of the county required under IC 3-8-6-3 to place a candidate on the ballot; and (B) requesting that the local public question set forth in subsection (d) be placed on the ballot.
(c) Notwithstanding any other provision of this article, the commission may not issue a recognized meeting permit under IC 4-31-5 to allow the conducting of or the assisting of the conducting of a horse racing meeting unless the voters of the county in which the property is located have approved conducting recognized meetings in the county.
(d) For a local public question required to be held under subsection (c), the county election board shall place the following question on the ballot in the county during the next general election:
"Shall horse racing meetings at which pari-mutuel wagering occurs be allowed in _____________ County?".
(e) Notwithstanding any other provision of this article, the commission may not issue a satellite facility license under IC 4-31-5.5 to operate a satellite facility unless the voters of the county in which the satellite facility will be located approve the operation of the satellite facility in the county.
(f) For a local public question required to be held under subsection (e), the county election board shall place the following question on the ballot in the county during the next general election:
"Shall satellite facilities at which pari-mutuel wagering occurs be allowed in _____________ County?".
(g) A public question under this section must be certified in accordance with IC 3-10-9-3 and shall be placed on the ballot in accordance with IC 3-10-9.
(h) The circuit court clerk of a county holding an election under this chapter shall certify the results determined under IC 3-12-4-9 to the commission and the department of state revenue.
(i) If a public question is placed on the ballot under subsection (d) or (f) in a county and the voters of the county do not vote in favor of the public question, a second public question under that subsection may not be held in the county for at least two (2) years. If the voters of the county vote to reject the public question a second time, a third or subsequent public question under that subsection may not be held in the county until the general election held during the tenth year following the year of the previous public question held under that subsection.
As added by P.L.24-1996, SEC.6. Amended by P.L.3-1997, SEC.413.



CHAPTER 5. PERMITS TO CONDUCT RECOGNIZED MEETINGS

IC 4-31-5-2
Application for permit
Sec. 2. (a) An application for renewal of an existing recognized meeting permit must be filed with the commission no later than November 1 of the year preceding the year in which the horse racing meeting is to be conducted. The timing for filing an initial application for a recognized meeting permit shall be established by the rules of the commission.
(b) The commission shall prescribe the forms to be used in making an application under this section. The application must include the following:
(1) The full name of the person making the application.
(2) If the applicant is an association, the names and addresses of the members of the association.
(3) If the applicant is a corporation, the name of the state in which it is incorporated, the location of its principal place of business, and the names and addresses of its directors and stockholders.
(4) If the applicant is a trust, the location of its principal place of business and the names and addresses of its trustees and beneficiaries.
(5) If the applicant is a partnership, the names and addresses of the partners.
(6) If the applicant is a limited partnership, the names, addresses, and percentages of ownership of each general partner and each limited partner.
(7) If the applicant is a limited liability company, the name of

the state where it is organized, the location of its principal place of business, and the names and addresses of the managers and members.
(8) The dates on which the applicant intends to conduct horse racing meetings, which must be successive days (including Sundays) unless otherwise authorized by the commission. The applicant may submit a written statement setting forth the reasons certain dates are sought.
(9) The proposed hours of each racing day.
(10) The location of the place, track, or enclosure where the applicant proposes to conduct horse racing meetings.
(11) A statement of whether the racing plant is owned or leased by the applicant.
(12) A statement of whether the racing plant will include a facility, either physically connected to the clubhouse or in close proximity, that will:
(A) display for public inspection trophies, memorabilia, and instructional material depicting the history of horse racing; and
(B) be made available as a repository for the collections of the Indiana Harness Horse Hall of Fame.
(13) Any other information that the commission requires.
(c) An application under this section must be signed and verified as follows:
(1) An application by an individual must be signed and verified under oath by that individual.
(2) An application by two (2) or more individuals or by a partnership must be signed and verified under oath by one (1) of those individuals or by a member of the partnership.
(3) An application by an association, a trust, or a corporation must be:
(A) signed by its president and vice president;
(B) attested by its secretary; and
(C) verified under oath.
(4) An application by a limited liability company, must be signed and verified under oath by two (2) managers or members of the limited liability company.
(d) At the time an application is filed, the applicant must:
(1) pay a permit fee and an investigation fee for an initial permit application as required by the rules of the commission;
(2) file a cash bond, certified check, or bank draft in the manner provided by section 4 of this chapter; and
(3) file a copy of an ordinance adopted under IC 4-31-4.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.9; P.L.8-1993, SEC.39.

IC 4-31-5-3
Repealed
(Repealed by P.L.24-1992, SEC.64.)
IC 4-31-5-4
Repealed
(Repealed by P.L.24-1992, SEC.64.)

IC 4-31-5-5
List of personnel to be employed
Sec. 5. Each applicant for a recognized meeting permit must file with the commission a list of the personnel to be employed during the racing meeting. The list must include the names of the:
(1) identifier;
(2) starters;
(3) racing secretary;
(4) handicapper;
(5) clerk of the course;
(6) paddock judge;
(7) patrol judges;
(8) track veterinarian;
(9) track physician;
(10) mutuel manager;
(11) director of security; and
(12) other positions designated by the rules of the commission;
that the applicant proposes to employ during the racing meeting. The applicant must promptly report any changes in the personnel on the list to the commission for its approval.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.10.

IC 4-31-5-6
Filing requirements
Sec. 6. (a) The commission may not issue a recognized meeting permit unless the applicant has filed with the commission:
(1) a financial statement prepared and certified by a certified public accountant in accordance with sound accounting practices, showing the net worth of the applicant;
(2) a statement from the department of state revenue and the treasurer of state that there are no pari-mutuel taxes or other obligations owed by the applicant to the state or any of its departments or agencies;
(3) a statement from the county treasurer of the county in which the applicant proposes to conduct horse racing meetings that there are no real or personal property taxes owed by any of the principals seeking the permit; and
(4) a statement of obligations that are owed or being contested, including salaries, purses, entry fees, laboratory fees, and debts owed to vendors and suppliers.
(b) In addition to the requirements of subsection (a), the commission may not issue a recognized meeting permit for a recognized meeting to occur in a county unless IC 4-31-4 has been satisfied.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992,

SEC.11; P.L.24-1996, SEC.7.

IC 4-31-5-6.5
Bonds
Sec. 6.5. At least sixty (60) days before the commencement of a horse racing meeting, a permit holder shall post a bond in an amount not to exceed one million dollars ($1,000,000), as determined by the commission. The bond, which is subject to the approval of the commission, must be payable to the commission as obligee for use in payment of the applicant's financial obligations to the commission or the state and other aggrieved parties, as determined by the rules of the commission.
As added by P.L.24-1992, SEC.12.

IC 4-31-5-7
Racing plant leased by applicant; filing of copy of current lease; disclosure of information
Sec. 7. (a) If the racing plant is leased by the applicant, the owner of the racing plant must file a copy of the current lease with the application unless a copy is already on file with the commission.
(b) If the racing plant is leased by the applicant, the owner of the racing plant must provide the following to the commission at the time the application is filed:
(1) A current financial statement showing assets and liabilities.
(2) Its latest operating statement showing income and expenses related to the racing plant.
(3) A list of the names, addresses, and occupations of all of its officers, directors, owners, shareholders, or partners. However, in the case of a corporation whose stock is publicly traded, this information is required only for the corporation's officers and directors and for those stockholders owning or controlling five percent (5%) or more of the stock of the corporation.
(4) Any other information requested by the commission.
(c) If another business entity owns or controls five percent (5%) or more of the stock of a corporation or five percent (5%) or more of the capital or profits of a partnership that files the information required by subsection (a) or (b), the other business entity is required to file the same information.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.13.

IC 4-31-5-8
Decision by commission on permit application; issuance or denial
Sec. 8. (a) Except as provided in subsection (c), the commission may issue or deny a permit to an applicant to conduct a horse racing meeting after the proper filing of:
(1) an application for a permit; and
(2) the other information required by this chapter.
The commission shall meet as soon as practicable after the filing of the application and other information for the purpose of acting on the

application.
(b) The commission may deny a permit to:
(1) any applicant if denial of the permit is in the public interest;
(2) a permit holder that has defaulted in payments to the public or an employee, a vendor, a supplier, an owner, or a trainer; or
(3) the purchaser of a track from a permit holder described in subdivision (2) if defaults at that track have not been satisfied by either the seller or the purchaser.
(c) The commission shall deny a permit to:
(1) a permit holder that has defaulted in payments to the state;
(2) the purchaser of a track from a permit holder described in subdivision (1), if defaults at that track have not been satisfied by either the seller or the purchaser; or
(3) a person, an association, a trust, a limited liability company, or a corporation that owns, or has one (1) or more members or stockholders who own, an interest in any other permit issued by the commission in the same year for any other racetrack in Indiana, unless the commission finds that it is in the best interests of the:
(A) Indiana horse racing industry; and
(B) state;
to issue a permit to that person, association, trust, limited liability company, or corporation.
(d) The commission may not issue a permit that would allow pari-mutuel racing to be conducted at the same hour at two (2) or more locations in the same county or adjacent counties.
(e) A permit issued under this section is valid from January 1 to December 31 of the year for which it is issued. An application must be made for a renewal of a permit.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.14; P.L.8-1993, SEC.40; P.L.14-2011, SEC.1.

IC 4-31-5-9
Dates and number of racing days
Sec. 9. (a) The commission shall determine the dates and (if the commission adopts a rule under subsection (c)) the number of racing days authorized under each recognized meeting permit. Except for racing at winterized tracks, a recognized meeting may not be conducted after December 10 of a calendar year.
(b) Except as provided in subsection (c), the commission shall require at least one hundred forty (140) but not more than one hundred sixty-five (165) live racing days each calendar year at the racetrack designated in a permit holder's permit, as follows:
(1) At least eighty (80) but not more than ninety (90) live racing days must be for standardbreds.
(2) At least sixty (60) but not more than seventy-five (75) live racing days must be for horses that are:
(A) mounted by jockeys; and
(B) run on a course without jumps or obstacles.
The requirements of this subsection are a continuing condition for

maintaining the permit holder's permit. However, the requirements do not apply if the commission determines that the permit holder is prevented from conducting live horse racing as a result of a natural disaster or another event over which the permit holder has no control.
(c) The commission may by rule adjust any of the following:
(1) The total required number of live racing days under subsection (b).
(2) The number of live racing days required under subsection (b)(1).
(3) The number of live racing days required under subsection (b)(2).
(d) A permit holder may not conduct more than fourteen (14) races on a particular racing day.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.233-2007, SEC.6.

IC 4-31-5-10
Granting of special permission
Sec. 10. Upon receipt of an application from a recognized meeting permit holder, the commission may grant special permission for:
(1) more than nine (9) races each day; or
(2) race cards lost because of inclement weather or other emergencies, to be made up at the rate of one (1) race each day or on additional dates as granted by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-5-10.5
Variance of racing days
Sec. 10.5. Upon a petition filed by a permit holder, the commission may increase or decrease the number of racing days previously granted by the commission to that permit holder for a racing meeting.
As added by P.L.24-1992, SEC.15.

IC 4-31-5-11
Scheduling one or more races on each racing day
Sec. 11. The commission may require each permit holder to schedule one (1) or more races on each racing day:
(1) solely for Indiana owned horses;
(2) solely for Indiana sired horses;
(3) solely for Indiana bred horses; or
(4) for a combination of Indiana owned horses, Indiana sired horses, and Indiana bred horses.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-5-12
Permit; contents
Sec. 12. A permit issued under this chapter must:
(1) state the name of the permit holder;
(2) specify the place where the horse racing meeting is to be

conducted;
(3) specify the types of racing that are permitted;
(4) specify the days on which the permit holder may conduct races, subject to section 9 of this chapter;
(5) specify the hours during which the permit holder may conduct races;
(6) specify the number of races to be conducted daily, which may not exceed nine (9), except as provided in section 10 of this chapter; and
(7) state that the permit is granted upon the condition that the permit holder agrees to observe and enforce this article and the rules and orders issued by the commission.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.16.

IC 4-31-5-13
Transfer of permits
Sec. 13. A permit issued under this chapter is not transferable and applies only to the racetrack specified in the permit.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-5-14
Posting of permits
Sec. 14. A permit holder shall post the permit in a prominent place in the permit holder's principal office at the racetrack during the horse racing meeting. The permit holder shall show the permit to a person requesting to see it at a reasonable time.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-5-15
Deposit of fees and penalties
Sec. 15. Any fees or penalties collected by the commission under IC 4-31-3-9(1)(E) through IC 4-31-3-9(1)(G) shall be paid into the state general fund.
As added by P.L.24-1992, SEC.17.



CHAPTER 5.5. SATELLITE FACILITIES

IC 4-31-5.5-2
Licenses
Sec. 2. A permit holder or group of permit holders may apply to the commission for a satellite facility license. The commission may issue a satellite facility license to a permit holder or group of permit holders that meets the intent and the requirements of this chapter and the rules adopted by the commission to operate satellite facilities.
As added by P.L.24-1992, SEC.18.

IC 4-31-5.5-3
Licensing conditions
Sec. 3. (a) As used in this section, "live racing day" means a day on which at least eight (8) live horse races are conducted.
(b) The commission's authority to issue satellite facility licenses is subject to the following conditions:
(1) Except as provided in subsection (c), the commission may issue four (4) satellite facility licenses to each permit holder that meets the other requirements of this chapter and the rules adopted under this chapter.
(2) Each proposed satellite facility must be covered by a separate application. The timing for filing an initial application for a satellite facility license shall be established by the rules of the commission.
(3) A satellite facility must:
(A) have full dining service available;
(B) have multiple screens to enable each patron to view simulcast races; and
(C) be designed to seat comfortably a minimum of two hundred (200) persons.
(4) In determining whether a proposed satellite facility should

be approved, the commission shall consider the following:
(A) The purposes and provisions of this chapter.
(B) The public interest.
(C) The impact of the proposed satellite facility on live racing.
(D) The impact of the proposed satellite facility on the local community.
(E) The potential for job creation.
(F) The quality of the physical facilities and the services to be provided at the proposed satellite facility.
(G) Any other factors that the commission considers important or relevant to its decision.
(5) The commission may not issue a license for a satellite facility to be located in a county unless IC 4-31-4 has been satisfied.
(c) A permit holder licensed to conduct gambling games under IC 4-35 is limited to the number of satellite facility licenses issued to the permit holder before January 1, 2007.
As added by P.L.24-1992, SEC.18. Amended by P.L.24-1996, SEC.8; P.L.233-2007, SEC.7.

IC 4-31-5.5-4
License application statements
Sec. 4. A permit holder or group of permit holders that applies for a satellite facility license must submit to the commission a satellite facility statement in a form prescribed by the commission. This form must include the following information:
(1) The estimated number of full-time and part-time jobs to be created at the proposed satellite facility.
(2) The population of the municipality, if any, in which the proposed satellite facility is to be located.
(3) The proximity of the proposed satellite facility to any other satellite facility or racetrack that conducts pari-mutuel wagering under this article.
(4) The type of seating to be provided, including areas in the proposed satellite facility where patrons may handicap races.
(5) The total seating capacity of the proposed satellite facility.
(6) The size and number of toilet facilities in the proposed satellite facility.
(7) The availability of food and beverages at the proposed satellite facility, including the number of tables and chairs, kitchen facilities, and concession stands.
(8) The number of parking spaces available at the proposed satellite facility.
(9) A description of the general demeanor of the proposed satellite facility, including lighting, decor, and plans for the exterior of the facility.
(10) The number of betting windows and stand-alone terminals to be provided at the proposed satellite facility.
(11) A description of the heating and air conditioning units,

smoke removal equipment, and other climate control devices at the proposed satellite facility.
(12) The total square footage of the proposed satellite facility.
(13) Any other information required by the commission.
As added by P.L.24-1992, SEC.18.

IC 4-31-5.5-5
Annual renewals
Sec. 5. An application for renewal of a satellite facility license must be made annually.
As added by P.L.24-1992, SEC.18.

IC 4-31-5.5-6
Wagering and related activities
Sec. 6. A permit holder or group of permit holders that is authorized to operate satellite facilities may accept and transmit pari-mutuel wagers on horse racing at those facilities and may engage in all activities necessary to establish and operate appropriate satellite wagering facilities, including the following:
(1) Live simulcasts of horse racing conducted at the permit holder's racetrack or at other racetracks. However, a satellite facility operated by a permit holder may not simulcast races conducted in other states on any day that is not a live racing day (as defined in section 3 of this chapter) unless the satellite facility also simulcasts all available races conducted in Indiana on that day.
(2) Construction or leasing of satellite wagering facilities.
(3) Sale of food and beverages.
(4) Advertising and promotion.
(5) All other related activities.
As added by P.L.24-1992, SEC.18.



CHAPTER 6. LICENSING OF RACETRACK PERSONNEL AND RACING PARTICIPANTS

IC 4-31-6-2
Procedures for license applications; license fees; adoption of rules
Sec. 2. The commission shall adopt rules under IC 4-22-2 establishing:
(1) procedures for license applications; and
(2) license fees.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-6-3
License fees; disbursement
Sec. 3. License fees collected by the commission shall be paid into the state general fund.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-6-4
Validity of license
Sec. 4. Unless revoked by the commission, each license is valid for one (1) year, beginning on January 1 of the year in which it is issued.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-6-5
Age of applicant; restrictions
Sec. 5. (a) Except as provided in subsection (b), the commission may not grant a license to an applicant who is less than sixteen (16) years of age.
(b) The commission may grant the following:
(1) A horse owner's license to an applicant of any age.
(2) A license other than a horse owner's license to an applicant less than sixteen (16) years of age who is working on a permit holder's premises for a parent or legal guardian. An application for a license under this subdivision must be signed by the

applicant's parent or legal guardian in the presence of one (1) or more track judges.
(c) An application for a horse owner's license by a person less than eighteen (18) years of age must be accompanied by a notarized statement from the applicant's parent or guardian indicating that the parent or guardian assumes responsibility for meeting all financial, contractual, or other obligations relating to all racing activities of the applicant.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.50-1995, SEC.5.

IC 4-31-6-6
Conditions for refusal, revocation, or suspension of license
Sec. 6. (a) The commission may refuse or deny a license application, revoke or suspend a license, or otherwise penalize a licensee, if:
(1) the refusal, denial, revocation, suspension, or other penalty is in the public interest for the purpose of maintaining proper control over horse racing meetings or pari-mutuel wagering; and
(2) any of the conditions listed in subsection (b) apply to the applicant or licensee.
(b) The conditions referred to in subsection (a) are as follows:
(1) The applicant or licensee has been convicted of a felony or misdemeanor that could compromise the integrity of racing by the applicant's or licensee's participation in racing.
(2) The applicant or licensee has had a license of the legally constituted racing authority of a state, province, or country denied, suspended, or revoked for cause within the preceding five (5) years.
(3) The applicant or licensee is presently under suspension for cause of a license by the legally constituted racing authority of a state, province, or country.
(4) The applicant or licensee has violated or attempted to violate a provision of this article, a rule adopted by the commission, or a law or rule with respect to horse racing in a jurisdiction.
(5) The applicant or licensee has perpetrated or attempted to perpetrate a fraud or misrepresentation in connection with the racing or breeding of horses or pari-mutuel wagering.
(6) The applicant or licensee has demonstrated financial irresponsibility by accumulating unpaid obligations, defaulting on obligations, or issuing drafts or checks that are dishonored or not paid.
(7) The applicant or licensee has made a material misrepresentation in an application for a license.
(8) The applicant or licensee has been convicted of a crime involving bookmaking, touting, or similar pursuits or has consorted with a person convicted of such an offense.
(9) The applicant or licensee has abandoned, mistreated, abused, neglected, or engaged in an act of cruelty to a horse. (10) The applicant or licensee has engaged in conduct that is against the best interest of horse racing.
(11) The applicant or licensee has failed to comply with a written order or ruling of the commission or judges pertaining to a racing matter.
(12) The applicant or licensee has failed to answer correctly under oath, to the best of the applicant's or licensee's knowledge, all questions asked by the commission or its representatives pertaining to a racing matter.
(13) The applicant or licensee has failed to return to a permit holder any purse money, trophies, or awards paid in error or ordered redistributed by the commission.
(14) The applicant or licensee has had possession of an alcoholic beverage on a permit holder's premises, other than a beverage legally sold through the permit holder's concession operation.
(15) The applicant or licensee has interfered with or obstructed a member of the commission, a commission employee, or a racing official while performing official duties.
(16) The name of the applicant or licensee appears on the department of state revenue's most recent tax warrant list, and the person's tax warrant has not been satisfied.
(17) The applicant or licensee has pending criminal charges.
(18) The applicant or licensee has racing disciplinary charges pending in Indiana or another jurisdiction.
(19) The applicant or licensee is unqualified to perform the duties required under this article or the rules of the commission.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.19; P.L.50-1995, SEC.6; P.L.172-2011, SEC.9.

IC 4-31-6-6.5
Denial of license to persons owing support
Sec. 6.5. The commission shall deny:
(1) a license; or
(2) the renewal of a license;
issued under this chapter to a person who is the subject of an order issued by a court under IC 31-14-12-6 or IC 31-16-12-9 (or IC 31-1-11.5-13(l) or IC 31-6-6.1-16(l) before their repeal).
As added by P.L.23-1996, SEC.3. Amended by P.L.1-1997, SEC.24.

IC 4-31-6-7
Applicant for license to serve in capacity of judge; mental and physical qualifications
Sec. 7. In addition to the other requirements of this chapter, an applicant for a license to serve in the capacity of judge must satisfy the commission that the applicant possesses the necessary mental and physical qualifications, including:
(1) temperament;
(2) experience and knowledge of the horse racing industry and of the duties of racing officials; and (3) other factors that the commission considers relevant.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-6-8
Fingerprints; submission by applicants
Sec. 8. (a) Applicants for a license issued by the commission shall submit their fingerprints to the commission once. Except as provided in subsection (d), the fingerprints shall be submitted as follows:
(1) The commission shall have fingerprints taken of an applicant for a license before approving the applicant for admission to the racing premises.
(2) Persons not appearing at the racing premises shall submit their fingerprints in the manner prescribed by the commission.
(b) Except as provided in subsection (d), fingerprints required by this section must be submitted on forms prescribed by the commission.
(c) The commission may forward to the Federal Bureau of Investigation or any other agency for processing all fingerprints submitted by license applicants. The commission shall maintain a file of fingerprints.
(d) The commission may accept the results of fingerprints taken within the preceding five (5) years and accepted by a racing body in another racing jurisdiction. The commission may require that acceptance of fingerprints under this subsection be dependent on the existence of a reciprocal agreement through which the state providing the fingerprints agrees to accept fingerprints from Indiana.
(e) The commission shall coordinate with the state police department for the storage of fingerprints submitted under this section.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.20; P.L.50-1995, SEC.7; P.L.113-2010, SEC.10.

IC 4-31-6-9
Issuance, denial, suspension, or revocation of license; construction with other laws
Sec. 9. Except as provided in sections 10 and 11 of this chapter, the issuance, denial, suspension, or revocation of a license under this chapter is subject to IC 4-21.5.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.23-1996, SEC.4.

IC 4-31-6-10
Suspension of license of person owing support; notice; reinstatement
Sec. 10. (a) Upon receiving an order of a court issued under IC 31-14-12-6 or IC 31-16-12-9 (or IC 31-1-11.5-13(l) or IC 31-6-6.1-16(l) before their repeal), the commission shall:
(1) suspend a license issued under this chapter to any person who is the subject of the order; and
(2) promptly mail a notice to the last known address of the

person who is the subject of the order, stating the following:
(A) That the person's license is suspended beginning five (5) business days after the date the notice is mailed, and that the suspension will terminate not earlier than ten (10) business days after the commission receives an order allowing reinstatement from the court that issued the suspension order.
(B) That the person has the right to petition for reinstatement of a license issued under this chapter to the court that issued the order for suspension.
(b) The commission shall not reinstate a license suspended under subsection (a) until the commission receives an order allowing reinstatement from the court that issued the order for suspension.
As added by P.L.23-1996, SEC.5. Amended by P.L.1-1997, SEC.25; P.L.1-2002, SEC.12.

IC 4-31-6-11
Duties of commission upon receipt of certain bureau orders; probationary status; appeal; reinstatement
Sec. 11. (a) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-32(h), the commission shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and:
(A) pays the person's child support arrearage in full;
(B) establishes a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the commission shall place the person on probationary status with respect to any license issued to the person under this chapter.
(3) Explains that the person may contest the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; and
(C) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business

days after the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(b) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-34(c), the commission shall send to the person who is the subject of the order a notice that states the following:
(1) That a license issued to the person under this chapter has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will terminate ten (10) business days after the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(2) That if the commission is advised by the bureau that the person whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the date the notice is mailed, the commission shall suspend the person's license.
(c) If a person whose license has been placed on probationary status fails to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the notice required under subsection (b) is mailed, the commission shall suspend the person's license.
(d) The commission may not reinstate a license placed on probation or suspended under this section until the commission receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
As added by P.L.23-1996, SEC.6. Amended by P.L.1-1997, SEC.26; P.L.145-2006, SEC.7; P.L.103-2007, SEC.1.



CHAPTER 7. PARI-MUTUEL WAGERING

IC 4-31-7-2
Age restrictions
Sec. 2. (a) A person less than eighteen (18) years of age may not wager at a horse racing meeting.
(b) A person less than eighteen (18) years of age may not enter the grandstand, clubhouse, or similar areas of a racetrack at which wagering is permitted unless accompanied by a person who is at least twenty-one (21) years of age.
(c) A person less than eighteen (18) years of age may not enter a satellite facility.
(d) Except as provided by IC 4-35-7-2, a person less than twenty-one (21) years of age may not enter the area of a racetrack in which gambling games are conducted under IC 4-35.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.22; P.L.25-1996, SEC.1; P.L.233-2007, SEC.9.

IC 4-31-7-3
Equipment requirements
Sec. 3. (a) The following equipment must be provided and maintained in good working order at each permit holder's racetrack or satellite facility, as applicable:
(1) A totalizator for win, place, and show wagering. The totalizator must:
(A) be of a design approved by the commission;
(B) be capable of registering by automatic mechanical, electric, or electronic means on central aggregators all

wagers made on each horse, entry, or the field in each of the win, place, and show pools;
(C) display the totals wagered in a manner that permits ready tabulation and recording of those totals by the commission's representative before they are cleared from the central aggregators; and
(D) display to the public on a board running totals of amounts wagered in each of the win, place, and show pools on each entry in each race.
(2) A telephone system connecting the judges' stand with the office of the pari-mutuel plant and any other stations considered necessary by the commission.
(3) A system of bells that shall be rung from the judges' stand to signal the close of wagering.
(4) A button in the judges' stand that, when pressed, will lock ticket-issuing machines and close wagering for each race.
(b) In addition to the requirements of subsection (a), a permit holder may conduct exotic wagering only by the use of automatic mechanical, electric, or electronic devices that:
(1) print and issue tickets evidencing individual wagers;
(2) locally print a permanent record of the tickets issued by each machine or register on central aggregators by automatic mechanical, electric, or electronic means the total dollar value of those tickets; and
(3) permit ready tabulation and recording of those figures by the commission's representative before they are cleared from the central aggregators.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.23.

IC 4-31-7-4
Computer system safeguards
Sec. 4. The commission may require safeguards on the performance of a permit holder's computer systems and may require the permit holder to install equipment that will provide a complete analysis of the functioning of those computer systems.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-7-5
Records of wagering
Sec. 5. (a) Each permit holder shall maintain complete records of all wagering so the commission may ascertain for any race:
(1) the opening line and subsequent odds fluctuations;
(2) the amount of wagers;
(3) at which window wagers were placed on a betting interest; and
(4) any other information that the commission may require.
(b) A permit holder shall retain the records required by subsection (a) for at least one (1) year after the close of each horse racing meeting and may not destroy those records without the permission of

the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-7-6
Security officers
Sec. 6. At all racetracks where the wagering averages fifteen thousand dollars ($15,000) or more each day on which pari-mutuel wagering is conducted, the permit holder shall employ or engage the services of at least one (1) security officer in uniform to be on duty during racing hours and stationed in front of the mutuel department in close proximity to the information window.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.24.

IC 4-31-7-7
Televised simulcasts
Sec. 7. (a) As used in this section, "live racing day" means a day on which at least eight (8) live horse races are conducted.
(b) Upon request by a permit holder from time to time, the commission may authorize the permit holder to conduct pari-mutuel wagering at the permit holder's racetrack on televised simulcasts of horse races from other racetracks in Indiana or in other states or countries where horse racing and wagering are permitted by law. The commission may adopt rules regarding simulcasting. A permit holder that conducts at least one hundred twenty (120) live racing days annually may request an unlimited number of days of simulcasting per year. However, the requirement for one hundred twenty (120) live racing days does not apply if the commission determines that the permit holder is prevented from conducting live horse racing as a result of a natural disaster or other event over which the permit holder has no control. In addition, if the initial racing meeting conducted by a permit holder commences at such a time as to make it impractical to conduct one hundred twenty (120) live racing days during the permit holder's first year of operations, the commission may authorize the permit holder to conduct simulcast wagering during the first year of operations with fewer than one hundred twenty (120) live racing days. A permit holder that conducts fewer than one hundred twenty (120) live racing days annually may request permission to conduct simulcasting only during the hours on a racing day when racing is being conducted at the permit holder's racetrack. The televised simulcasts must comply with the Interstate Horse Racing Act of 1978 (15 U.S.C. 3001 et seq.).
(c) A permit holder that conducts simulcasts on a day that is not a live racing day may not simulcast races conducted in other states unless the permit holder also simulcasts all available races conducted in Indiana on that day.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.25.

IC 4-31-7-8 Interstate combined wagering pools
Sec. 8. (a) As used in this section, "host facility" means:
(1) the racetrack at which the horse race is run; or
(2) the facility that is designated as the host facility if the horse race is run in a jurisdiction that is not participating in the interstate combined wagering pool.
(b) As used in this section, "host jurisdiction" means the jurisdiction in which the host facility is located.
(c) As used in this section, "interstate combined wagering pool" means a pari-mutuel pool established in one (1) jurisdiction that is combined with comparable pari-mutuel pools from at least one (1) other horse racing jurisdiction.
(d) As used in this section, "racing jurisdiction" or "jurisdiction" means a governmental jurisdiction that is responsible for the regulation of pari-mutuel wagering in that jurisdiction and is a member of the Association of Racing Commissioners International.
(e) Notwithstanding any other law, the commission may authorize a permit holder to participate in an interstate combined wagering pool that is established for the purpose of establishing payoff prices in the various jurisdictions. When such a permit holder participates in an interstate combined wagering pool, the permit holder may adopt the take-out of the host jurisdiction or facility.
(f) The commission may approve types of wagering, distribution of winnings, and rules of racing for interstate combined wagering pools that are different from those that normally apply in Indiana.
(g) The commission may do the following:
(1) Allow a permit holder to use at least one (1) of the permit holder's races for an interstate combined wagering pool at locations outside the commission's jurisdiction.
(2) Allow pari-mutuel pools in other states to be combined with pari-mutuel pools in Indiana for the purpose of establishing an interstate combined wagering pool.
(h) A permit holder's participation in a combined interstate wagering pool does not cause that permit holder to be considered to be doing business in any jurisdiction other than the jurisdiction in which the permit holder is physically located.
(i) Pari-mutuel taxes or commissions may not be imposed on any amounts wagered in an interstate combined wagering pool other than amounts wagered in Indiana.
(j) Breakage for interstate combined wagering pools shall be calculated in accordance with the statutes or rules of the host jurisdiction and must be distributed among the participating jurisdictions in a manner agreed to among the jurisdictions.
(k) All wagers accepted by a satellite facility on races originating from a racetrack in Indiana shall be transmitted to the racetrack for inclusion in the racetrack's appropriate wagering pool for the purpose of calculating payoffs to bettors.
As added by P.L.24-1992, SEC.26.



CHAPTER 8. MISCELLANEOUS OPERATING PROCEDURES

IC 4-31-8-2
Camera to photograph each finish
Sec. 2. A permit holder shall provide a camera that shall be used to photograph each finish. If two (2) or more horses reach the finish post so closely aligned that it is difficult for the judges to determine the order of finish for any of the first four (4) positions, the negative or a positive print may be inspected and used to make a decision. A print or prints of the finish or the equivalent shall be posted for public inspection. However, in the event of mechanical difficulty or insufficient light for a picture to be taken, the judges shall make the final decision.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-8-3
Identification of horse; burden of proof
Sec. 3. A horse may not start in a race unless the horse is fully identified. The burden of proving a horse's identity rests with the person having charge of the horse at the horse racing meeting, and the judges may suspend and refer to the commission such a person in case of fraud or attempted fraud. The judges also may suspend and refer to the commission any other person who aids in the perpetration of a fraud or who participates in an attempt at fraud.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-8-4
Alcohol breath test; procedure; sanctions
Sec. 4. (a) A permit holder shall provide an alcohol breath-testing device that is approved by the commission and operated by a person certified to use such a device. All drivers, jockeys, judges, starters, assistant starters, and drivers of starting gates shall submit to a breath test at each racing program in which they participate. In addition, the secretary of the commission, a member of the commission, a commission investigator, the stewards, or the track chief of security may order a licensee to submit to a breath test at any time there is reason to believe the licensee may have consumed sufficient alcohol to cause the licensee to fail a breath test.
(b) A person whose breath test shows a reading of an alcohol concentration equivalent (as defined in IC 9-13-2-2.4) to more than five-hundredths (0.05) gram of alcohol per two hundred ten (210)

liters of the person's breath, is subject to the following sanctions:
(1) A driver or jockey may not be permitted to drive or ride and shall be suspended under the rules of the commission.
(2) A judge, a starter, an assistant starter, or a driver of the starting gate shall be relieved of all duties for that program, and a report shall be made to the commission for appropriate action.
(3) Any other licensee shall be suspended, beginning that day, under the rules of the commission.
(c) The stewards and judges shall, on behalf of the commission, impose the following sanctions against a licensee who refuses to submit to a breath test:
(1) For the first refusal, a civil penalty of one hundred dollars ($100) and a seven (7) day suspension.
(2) For a second refusal, a civil penalty of two hundred fifty dollars ($250) and a thirty (30) day suspension.
(3) For any additional refusals to submit to a breath test, a civil penalty of two hundred fifty dollars ($250), a sixty (60) day suspension, and referral of the case to the commission for any further action that the commission considers necessary.
(d) A sanction under subsection (c) may be appealed to the commission. An appeal stays the sanction until further action by the commission. The appeal must be heard by the commission within thirty (30) days after the date of the appeal.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.33-1997, SEC.1; P.L.1-2000, SEC.1.

IC 4-31-8-5
Inspection of racetrack premises; certification
Sec. 5. Each applicant for a permit shall, before the opening of the applicant's racing season, request an inspection of the racetrack premises and obtain a certificate from the division of fire and building safety stating that the premises are in compliance with all safety requirements.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.1-2006, SEC.85.

IC 4-31-8-6
"Horsemen's association" defined
Sec. 6. (a) As used in this section, "horsemen's association" means a corporation, a limited liability company, an organization, or an association that represents, through membership, more than one-half (1/2) of the aggregate of all owners and trainers who were licensed and actively participated in racing at a recognized meeting.
(b) A permit holder may contract with one (1) or more horsemen's association for the association to represent owners and trainers participating in a horse racing meeting conducted by the permit holder.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.8-1993, SEC.41.



CHAPTER 9. TAXATION AND DISTRIBUTION OF PARI-MUTUEL REVENUES

IC 4-31-9-1.5
Retention from withholdings
Sec. 1.5. A person that holds a permit to conduct a horse racing meeting or a permit holder licensed to operate a satellite facility shall retain the following amounts from the money withheld under section 1 of this chapter:
(1) For pari-mutuel wagers made at a permit holder's racetrack on live races, an amount equal to:
(A) eight percent (8%) of the total amount of money wagered on win, place, and show pools on each racing day; plus
(B) eleven and one-half percent (11.5%) of the total amount of money wagered on exotic wagering pools on each racing day.
(2) For pari-mutuel wagers made at a permit holder's satellite facility on simulcasts of races originating from the permit holder's racetrack, an amount equal to:
(A) ten percent (10%) of the total amount of money wagered on win, place, and show pools on each day; plus
(B) thirteen and one-half percent (13.5%) of the total amount of money wagered on exotic wagering pools on each day.
(3) On the simulcast of races, for the Indiana sending or Indiana receiving track or its satellite facilities, the amount to be retained, after deducting:
(A) pari-mutuel tax payments owed to Indiana; and
(B) the contractual obligations owed to the racetrack from which the races originated;
shall be determined, subject to the approval of the commission, by one (1) or more contracts between the applicable Indiana permit holders and the applicable horsemen's association.
As added by P.L.24-1992, SEC.28.
IC 4-31-9-2
Purse money
Sec. 2. Each person that holds a permit to conduct a horse racing meeting or a permit holder licensed to operate a satellite facility shall pay as purse money from the amounts withheld under section 1 of this chapter an amount equal to:
(1) eight percent (8%) of the total amount of money wagered on live races at a permit holder's racetrack; plus
(2) five percent (5%) of the total amount of money wagered on simulcasts of horse races that originate from a permit holder's racetrack and are televised at the permit holder's satellite facilities; plus
(3) on the simulcast of races, for the Indiana sending or Indiana receiving track, the total amount to be paid to purses, after deducting:
(A) pari-mutuel tax payments owed to Indiana; and
(B) the contractual obligations owed to the racetrack from which the races originated;
shall be determined, subject to the approval of the commission, by one (1) or more contracts between the applicable Indiana permit holders and the applicable horsemen's association, and the allocation of this amount between breeds, if applicable, shall be determined by the rules of the commission.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.29.

IC 4-31-9-3
Taxation of amount wagered each day; computation; distribution
Sec. 3. (a) At the close of each day on which a permit holder or satellite facility operator conducts pari-mutuel wagering on live racing or simulcasts at a racetrack or satellite facility, the permit holder or satellite facility operator shall pay to the department of state revenue a tax on the total amount of money wagered on that day as follows:
(1) Two percent (2%) of the total amount of money wagered on live races and simulcasts conducted at a permit holder's racetrack.
(2) Two and one-half percent (2.5%) of the total amount of money wagered on simulcasts at satellite facilities, regardless of whether those simulcasts originate from Indiana or another state.
(b) The taxes collected under subsection (a) shall be paid from the amounts withheld under section 1 of this chapter and shall be distributed as follows:
(1) The first one hundred fifty thousand dollars ($150,000) of taxes collected during each state fiscal year shall be deposited in the veterinary school research account established by IC 4-31-12-22.
(2) The remainder of the taxes collected during each state fiscal year shall be paid into the build Indiana fund. (c) The tax imposed by this section is a listed tax for purposes of IC 6-8.1-1.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.30; P.L.26-1996, SEC.1; P.L.186-2002, SEC.9.

IC 4-31-9-4
Repealed
(Repealed by P.L.24-1992, SEC.64.)

IC 4-31-9-5
Taxation of amount collected for admission charge; distribution
Sec. 5. (a) At the close of each day on which pari-mutuel wagering is conducted, each permit holder or satellite facility operator shall pay to the department of state revenue a tax equal to twenty cents ($0.20) for each person who paid an admission charge for the privilege of entering the racetrack grounds or satellite facility on that day. Separate computations shall be made of the number of patrons at each location. If tickets are issued for more than one (1) day, the sum of twenty cents ($0.20) shall be paid for each person using the ticket on each day that it is used.
(b) Before the fifteenth day of each month, the taxes collected under subsection (a) during the preceding month shall be distributed as follows:
(1) Fifty percent (50%) of the taxes shall be distributed in equal shares to the fiscal officers of:
(A) the city, if any;
(B) the town, if any; and
(C) the county;
in which the racetrack is located. The city, town, or county may use this money as general fund operating revenues.
(2) Fifty percent (50%) of the taxes shall be deposited in the state general fund.
(c) The tax imposed by this section is a listed tax for purposes of IC 6-8.1-1.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.31.

IC 4-31-9-6
Repealed
(Repealed by P.L.1-1990, SEC.43.)

IC 4-31-9-7
Money wagered on televised simulcasts; racing fees; amount; distribution
Sec. 7. (a) This section does not apply to money wagered on simulcasts of horse races televised under IC 4-31-7-7.
(b) Each permit holder shall pay a fee after the completion of each racing meeting. This fee is in addition to the taxes imposed by sections 3 and 4 of this chapter. Except as provided in subsection (c), the amount of this fee is determined as follows: (1) If the total amount of wagering at the racing meeting is less than five million dollars ($5,000,000), the fee is one-tenth of one percent (0.1%) of the total amount wagered.
(2) If the total amount of wagering at the racing meeting is five million dollars ($5,000,000) or more, the fee is fifteen-hundredths of one percent (0.15%) of the total amount wagered.
(c) The fees collected under this section from any one (1) permit holder may not exceed fifteen thousand dollars ($15,000) from any one (1) horse racing meeting in a calendar year.
(d) Within ten (10) days after the close of each racing meeting, the permit holder shall forward the fee imposed by this section in equal shares to the fiscal officers of the:
(1) city, if any;
(2) town, if any; and
(3) county;
in which the racing meeting took place. The city, town, or county may use this money as general fund operating revenues.
As added by P.L.1-1990, SEC.44.

IC 4-31-9-8
Additional taxation by political subdivision; real and personal property taxes
Sec. 8. No tax or fee, except as provided in this article, shall be assessed or collected from a permit holder by a political subdivision having the power to assess or collect a tax or fee. This section does not apply to real or personal property taxes imposed by a local taxing unit.
As added by P.L.1-1990, SEC.45.

IC 4-31-9-9
Taxation of satellite facility wagers; distribution
Sec. 9. (a) Before January 15 and July 15 of each year, each permit holder that operates satellite facilities shall forward to the auditor of state an amount equal to one-half of one percent (0.5%) of the total amount of money wagered at that permit holder's satellite facilities during the six (6) month period ending on the last day of the preceding month. The auditor of state shall distribute amounts received under this section as follows:
(1) Fifty percent (50%) of the amounts received shall be deposited in the livestock industry promotion and development fund established by IC 15-11-5-4.
(2) Fifty percent (50%) of the amounts received shall be distributed to the state fair commission for use in any activity that the commission is authorized to carry out under IC 15-13-3.
(b) Payments required by this section shall be made from amounts withheld by the permit holder under section 1 of this chapter.
As added by P.L.24-1992, SEC.32. Amended by P.L.2-2008, SEC.19.

IC 4-31-9-10 Payment of breakage and outs; distribution
Sec. 10. (a) At the close of each day on which pari-mutuel wagering is conducted at a racetrack or satellite facility, the permit holder or satellite facility operator shall pay the breakage from each of the races on which wagers were taken on that day to the auditor of state for deposit in the appropriate breed development fund as determined by the rules of the commission.
(b) Not later than March 15 of each year, each permit holder or satellite facility operator shall pay to the commission the balance of the outs tickets from the previous calendar year. The commission shall distribute money received under this subsection to the appropriate breed development fund as determined by the rules of the commission.
As added by P.L.24-1992, SEC.33.



CHAPTER 10. INDIANA HORSE RACING COMMISSION OPERATING FUND

IC 4-31-10-2
Establishment; administration
Sec. 2. The Indiana horse racing commission operating fund is established. The fund shall be administered by the commission. The fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-10-3
Composition of fund
Sec. 3. The fund consists of appropriations made by the general assembly.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-10-4
Purpose
Sec. 4. The commission shall use the fund to pay its operating costs and to pay the costs of administering and enforcing this article.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-10-5
Budget requests
Sec. 5. The commission shall prepare budget requests at the direction of the budget agency.
As added by P.L.341-1989(ss), SEC.2.



CHAPTER 11. BREED DEVELOPMENT ADVISORY COMMITTEES AND BREED DEVELOPMENT FUNDS

IC 4-31-11-2
"Development fund" defined
Sec. 2. As used in this chapter, "development fund" refers to a breed development fund established by the commission under section 10 of this chapter.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-3
Establishment of separate committee for each breed
Sec. 3. The commission may establish a separate breed development advisory committee for each breed of horse that participates in racing meetings under this article.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-4
Members; requirements
Sec. 4. Each development committee consists of three (3) members appointed by the governor. The members of each development committee must be residents of Indiana who are knowledgeable in horse breeding and racing and must include one (1) member who is an owner and one (1) member who is a breeder. No more than two (2) members of each development committee may be members of the same political party.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-5
Term of office; vacancy
Sec. 5. A member of a development committee serves a term of four (4) years. If a vacancy occurs on a development committee, the governor shall appoint a new member to serve for the remainder of the unexpired term.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-6
Chairman; secretary
Sec. 6. Each development committee may elect one (1) member to serve as chairman and one (1) member to serve as secretary.
As added by P.L.341-1989(ss), SEC.2.
IC 4-31-11-7
Salary; reimbursement of expenses
Sec. 7. A member of a development committee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). However, a member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-8
Indiana sires racing program
Sec. 8. Each development committee shall make recommendations to the commission concerning an Indiana sires racing program. If the commission establishes an Indiana sires racing program, only those horses that were sired by an Indiana stallion are eligible for races conducted under the program. Stallions residing in Indiana during the full length of the breeding season are eligible for registration as Indiana sires. The commission may charge a fee for registration of Indiana sires.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-9
Recommendations to commission
Sec. 9. (a) Each development committee may make recommendations to the commission concerning:
(1) stakes races;
(2) futurity races;
(3) races only for horses owned by Indiana residents;
(4) races only for horses sired by stallions standing in Indiana;
(5) races only for horses foaled in Indiana; or
(6) races for any combination of horses described in subdivision (3), (4), or (5).
Races described in subdivisions (3) through (6) may be for different distances and may be limited by the age, sex, or gait of the horse.
(b) Each development committee may make recommendations to the commission concerning:
(1) cooperative arrangements with statewide breed associations; and
(2) distribution of money available in a development fund in order to supplement a purse for a race at a county fair or agricultural exposition in Indiana.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-10
Establishment of separate fund for each breed
Sec. 10. The commission may establish a separate breed development fund for each breed of horse that participates in racing meetings under this article. The development funds shall be

administered by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-11
Composition of fund
Sec. 11. Each development fund consists of:
(1) breakage and outs paid into the fund under IC 4-31-9-10;
(2) appropriations by the general assembly;
(3) gifts;
(4) stakes payments;
(5) entry fees; and
(6) money paid into the fund under IC 4-33-12-6.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.34; P.L.277-1993(ss), SEC.126.

IC 4-31-11-12
Investment of funds
Sec. 12. The treasurer of state shall invest the money in each development fund not currently needed to meet obligations of that fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-13
Payments from funds; order; transfer of funds
Sec. 13. The auditor of state and treasurer of state shall make payments from the development funds upon order of the commission. However, the auditor of state and treasurer of state may not transfer money from one (1) development fund to another development fund.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-14
Reversion of funds at the end of fiscal year
Sec. 14. A development fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-15
Development funds; uses
Sec. 15. The commission shall use the development funds to provide purses and other funding for the activities described in section 9 of this chapter. The commission may pay:
(1) the operating costs of the development programs; and
(2) other costs of administering this chapter;
from one (1) or more of the development funds. However, the amount used for each state fiscal year from these development funds to pay these costs may not exceed two percent (2%) of the amount distributed to those funds during the immediately preceding state fiscal year under IC 4-35-7-12. As added by P.L.341-1989(ss), SEC.2. Amended by P.L.229-2011, SEC.59.



CHAPTER 12. MEDICATION OF RACE HORSES

IC 4-31-12-2
Foreign substances; medications
Sec. 2. (a) Except as permitted by the rules of the commission, a horse participating in a race may not carry in its body any foreign substance.
(b) The commission shall adopt the rules the commission considers necessary to implement this section. Before adopting a rule with regard to permitting the use of any medication, the commission shall consider the model rules approved by the Association of Racing Commissioners International.
(c) In order to inform the racetrack patrons of those horses running with medication, the permit holder shall indicate in the racing program a horse that is racing with a medication permitted by the rules of the commission.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.35; P.L.34-2006, SEC.1.

IC 4-31-12-3
Possession of equipment for hypodermic administration; restrictions
Sec. 3. (a) Except as provided in subsection (b), a licensee at a racetrack, other than a veterinarian, may not possess equipment for hypodermic administration.
(b) A licensee at a racetrack may possess a hypodermic syringe or needle for the purpose of administering a chemical or biological substance to the licensee's own person, if the licensee has:
(1) notified the presiding judge of:
(A) the licensee's possession of the device;
(B) the size of the device; and
(C) the chemical substance to be administered by the device; and
(2) obtained written permission for possession and use from the presiding judge.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-4
Possession of prescription drugs; restrictions
Sec. 4. (a) Except as provided in subsection (b), a licensee may

not possess a foreign substance that is considered a prescription drug or prescription medication, unless it is for an existing condition and is prescribed by a veterinarian. When prescribed by a veterinarian, the supply of such a foreign substance shall be limited by ethical practice consistent with the purposes of this chapter. This section does not affect the prohibition of drugs, narcotics, stimulants, and other items and substances listed in sections 19, 20, and 21 of this chapter.
(b) A licensee at a racetrack may possess a chemical or biological substance for use on the licensee's own person, if:
(1) the chemical or biological substance is prohibited from being dispensed by Indiana or federal law without a prescription;
(2) the licensee is in possession of documentary evidence that a valid prescription for the chemical or biological substance has been issued to the licensee; and
(3) the licensee has filed with the presiding judge a sworn statement clearly describing the substance and its intended use.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-5
Blood and urine tests
Sec. 5. (a) The judges, the stewards, a commission veterinarian, a member of the commission, or the secretary of the commission may order a blood test or urine test, or both, on a horse for the purpose of analysis.
(b) A blood specimen or urine specimen, or both, shall be taken from the following horses after the running of each race:
(1) The horse that finishes first in each race.
(2) Any other horses designated by the judges, the stewards, a commission veterinarian, a member of the commission, or the secretary of the commission. The judges and veterinarian shall designate for the taking of such a specimen a horse that races markedly contrary to form.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.36.

IC 4-31-12-6
Appointment of veterinarian; approval of laboratory; analysis of specimens
Sec. 6. (a) The commission:
(1) shall appoint, at its cost, a veterinarian licensed to practice in Indiana to take or supervise the taking of specimens under section 5 of this chapter;
(2) shall approve a laboratory for the analysis of those specimens; and
(3) may require that a specimen taken under section 5 of this chapter be analyzed.
(b) The cost of analyzing specimens shall be borne by the commission. (c) The commission may appoint, at its cost, veterinarians or other persons to supervise all activities in the state testing barn area and to supervise the practice of veterinary medicine at all racetracks in Indiana.
(d) The commission shall employ or contract for assistants to aid in securing specimens at each racetrack. These assistants shall have free access, under the supervision of the commission's veterinarian, to the state testing barn area. The permit holder shall, in the manner prescribed by the rules of the commission, reimburse the commission for the salaries and other expenses of the assistants who serve at the permit holder's racetrack.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.37.

IC 4-31-12-7
Veterinarians appointed by commission; prohibition on treatment of horses on the grounds; compensation
Sec. 7. (a) A veterinarian appointed by the commission or employed by a permit holder may not, during the period of the veterinarian's employment, treat or issue prescriptions for a horse on the grounds of or registered to race at a track, except in case of emergency. A full and complete record of an emergency treatment or a prescription shall be filed with the stewards or judges.
(b) An owner or trainer may not directly or indirectly employ or pay compensation to a veterinarian who is employed by the commission or a permit holder.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-8
Positive test prima facie evidence of milkshake or bicarbonate loading or foreign substance
Sec. 8. (a) As used in this section, "milkshake or bicarbonate loading" means a bicarbonate or alkaline substance, administered to a horse by any possible means, that elevates the horse's bicarbonate level or pH level above those existing naturally in the untreated horse at normal physiological concentrations as determined by the commission.
(b) A finding by the chemist or an authorized commission employee that a milkshake or bicarbonate loading or a foreign substance, other than a medication permitted by the rules of the commission, is present in the test sample shall be considered:
(1) a positive test and a violation of section 2 of this chapter; and
(2) prima facie evidence that:
(A) the milkshake or bicarbonate loading or foreign substance was administered and carried or attempted to be carried in the body of the horse while participating in a race; and
(B) the trainer and the trainer's agents responsible for the care and custody of the horse have been negligent in the

handling or care of the horse.
(c) The commission may establish the concentration level that is an unacceptable concentration level for substances that it considers necessary for the detection of a milkshake or bicarbonate loading under this section.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.38; P.L.50-1995, SEC.8; P.L.34-2006, SEC.2.

IC 4-31-12-9
Repealed
(Repealed by P.L.34-2006, SEC.3.)

IC 4-31-12-10
Post-mortem examination
Sec. 10. (a) The commission veterinarian may order a post-mortem examination of:
(1) each horse that:
(A) suffers a breakdown on the racetrack, in training, or in competition; and
(B) is destroyed; and
(2) each horse that expires under suspicious or unusual circumstances while stabled on a racetrack under the jurisdiction of the commission;
to determine the injury or sickness that resulted in euthanasia or natural death.
(b) A post-mortem examination under this section shall be conducted by a veterinarian approved by the commission, at a time and place acceptable to the commission veterinarian.
(c) Test samples specified by the commission veterinarian shall be obtained from the carcass upon which the post-mortem examination is conducted and shall be sent to a laboratory approved by the commission for testing for foreign substances and natural substances at abnormal levels. However, blood and urine test samples shall be procured before euthanasia when practical.
(d) The commission shall pay all costs involved in a post-mortem examination ordered by the commission or the commission veterinarian.
(e) A written record shall be filed with the commission veterinarian at the completion of each post-mortem examination. The record must contain all information normally contained in a post-mortem report, as well as any other information specifically requested by the commission veterinarian.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-11
Official laboratory
Sec. 11. The commission may direct the official laboratory to retain and preserve by freezing samples for future analysis.
As added by P.L.341-1989(ss), SEC.2.
IC 4-31-12-12
Purse money issued before laboratory report; chemical substance abuse
Sec. 12. The fact that purse money has been distributed before the issuance of a laboratory report shall not be considered a finding that no chemical substance has been administered to the horse earning the purse money.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-13
Violation; forfeiture of purse; suspension of horse, owner, and trainer
Sec. 13. (a) This section applies to a horse entered to race at a track operated under a permit issued by the commission.
(b) The following provisions apply if the analysis of a blood specimen or urine specimen shows that a person has violated section 2 of this chapter:
(1) The owner of the horse from which the specimen was obtained shall forfeit the purse and any trophy or award.
(2) If the purse was paid before the maker of that payment was notified of the result of the analysis, the horse, the owner, and the trainer of the horse are suspended. A permit holder is not required to make any other distribution of the purse until the refund has been made. The judges shall disqualify the horse from which the positive specimen was obtained and the remaining horses shall be advanced accordingly. The horse ultimately designated as the winner of the race shall be awarded any additional portions of the purse that remain following the disqualification if there are not enough unoffending horses to share the purse.
(3) A suspension made under this section continues until the purse is refunded and properly redistributed or for any other period determined by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-14
Horse chosen for testing; trainer's duties
Sec. 14. The trainer of a horse that is the winner of a race or from which the judges order a specimen to be taken shall see that the horse is taken directly to the state testing barn as soon as the race in which the horse competed has been completed.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-15
Sanctions imposed by stewards and judges
Sec. 15. (a) The commission may adopt rules under IC 4-22-2 to delegate to the stewards and judges of racing meetings the authority to conduct disciplinary hearings on behalf of the commission. The stewards and judges shall give at least twelve (12) hours notice of any such hearing. The stewards and judges, on behalf of the

commission, may impose one (1) or more of the following sanctions against a licensee who violates sections 2 through 13 of this chapter:
(1) A civil penalty not to exceed one thousand dollars ($1,000).
(2) A temporary order or other immediate action in the nature of a summary suspension where a licensee's actions constitute an immediate danger to the public health, safety, or welfare.
(3) Suspension of a license held by the licensee for up to sixty (60) days. The suspension of a license under this subdivision is:
(A) valid even though the suspension extends beyond the period of the racing meeting for which the stewards and judges have been appointed; and
(B) effective at all other racing meetings under the jurisdiction of the commission.
(4) A rule that a person must stay off the premises of one (1) or more permit holders if necessary in the public interest to maintain proper control over recognized meetings.
(5) Referral of the matter to the commission for its consideration.
However, at least two (2) of the stewards or judges must concur in a sanction.
(b) The suspension of a license or the imposition of a civil penalty under this section must occur within sixty (60) days of the date of the violation.
(c) A sanction under this section may be appealed to the commission. The commission shall adopt rules establishing procedures for appeals and stays of appeals.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.39; P.L.50-1995, SEC.9.

IC 4-31-12-16
Commission; imposition of sanctions against licensee
Sec. 16. The commission or the commission's designee, as determined under the rules of the commission, on its own motion or in addition to a penalty assessed by the stewards and judges, may impose one (1) or more of the following sanctions against a licensee who violates sections 2 through 13 of this chapter:
(1) Revocation of a license held by the licensee.
(2) Suspension of a license held by the licensee.
(3) A civil penalty not to exceed five thousand dollars ($5,000).
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.40.

IC 4-31-12-17
Saliva, urine, or blood sample; procedure
Sec. 17. (a) The owner, the trainer, or a representative of the owner or trainer must be present in the quarantine area when a saliva, urine, or blood specimen is taken from a horse, and must remain until the specimen is sealed. The official tag attached to a specimen shall be signed by the owner, the trainer, or the owner's or trainer's representative as witness to the taking of the specimen. The judges

shall immediately suspend a person who:
(1) willfully fails to be present at the taking of a specimen;
(2) refuses to allow the taking of a specimen; or
(3) otherwise interferes with the taking of a specimen;
and the matter shall be referred to the commission for any further penalty that the commission considers appropriate.
(b) An owner or trainer who is not present either in person or by representative when a specimen is taken from a horse may not claim that the specimen tested was not the specimen taken from the horse.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-18
Revocation of license
Sec. 18. The commission may permanently revoke the license of a person who:
(1) injects a drug;
(2) administers a drench; or
(3) uses an electrical, a mechanical, or other appliance, except the ordinary whip;
for the purpose of stimulating a horse or affecting its speed in a race.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.41.

IC 4-31-12-19
Possession of controlled substance; penalty
Sec. 19. A licensee who possesses a controlled substance (as defined in IC 35-48) while on the premises of a permit holder shall be fined, suspended, or fined and suspended by the judges in accordance with IC 4-31-13.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-20
Possession of stimulants, hypodermic instrument, or electrical instrument used to affect actions of a horse; penalty
Sec. 20. (a) This section does not apply to a veterinarian licensed by the commission.
(b) The judges or the commission may suspend the license of a person who possesses:
(1) a drug or chemical that may be used as a stimulant;
(2) a hypodermic syringe, hypodermic needle, or other instrument that may be used for injection; or
(3) a battery or other electrical or mechanical instrument that may be used to affect the speed or actions of a horse;
on the premises of a permit holder.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-21
Veterinarians; controlled substances and injection instruments; handling and disposal
Sec. 21. A veterinarian may not: (1) leave a container of a controlled substance (as defined in IC 35-48); or
(2) leave or dispose of a hypodermic syringe, hypodermic needle, or other instrument that may be used for injection;
on the premises of a permit holder.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-12-22
Veterinary school research account
Sec. 22. (a) The veterinary school research account (referred to in this section as "the account") is established as an account within the state general fund. The account shall be administered by Purdue University. The account does not revert to the state general fund at the end of a state fiscal year.
(b) The account consists of money deposited in the account under IC 4-31-9-3.
(c) Money in the account is annually appropriated to the Purdue University School of Veterinary Medicine for use in equine research. Research conducted under this section must include but is not limited to research on the effects of drugs on the race performance of horses.
(d) Before January 15 of each year, the Purdue University School of Veterinary Medicine shall make a written report to the commission concerning:
(1) the uses of the money received by the school under this section; and
(2) the results of the research conducted by the school under this section.
As added by P.L.24-1992, SEC.42.



CHAPTER 13. OFFENSES AND ENFORCEMENT

IC 4-31-13-2
Disciplinary hearings; suspension of license; limitation of actions; appeal
Sec. 2. (a) The commission may adopt rules under IC 4-22-2 to delegate to the stewards and judges of racing meetings under the jurisdiction of the commission the power to conduct disciplinary hearings on behalf of the commission. The stewards and judges shall give at least twelve (12) hours notice of any such hearing. The stewards and judges, on behalf of the commission, may impose one (1) or more of the following sanctions against a licensee who violates this article or the rules or orders of the commission:
(1) A civil penalty not to exceed one thousand dollars ($1,000).
(2) A temporary order or other immediate action in the nature of a summary suspension if a licensee's actions constitute an immediate danger to the public health, safety, or welfare.
(3) Suspension of a license held by the licensee for not more than sixty (60) days. The suspension of a license under this subdivision is:
(A) valid even though the suspension extends beyond the period of the racing meeting for which the stewards and judges have been appointed; and
(B) effective at all other racing meetings under the jurisdiction of the commission. (4) A rule that a person must stay off the premises of one (1) or more permit holders if necessary in the public interest to maintain proper control over recognized meetings.
(5) Referral of the matter to the commission for its consideration.
However, at least two (2) of the stewards or judges at a racing meeting must concur in a suspension or civil penalty.
(b) The suspension of a license or the imposition of a civil penalty under this section must occur within sixty (60) days after the date of the violation.
(c) A suspension or civil penalty under this section may be appealed to the commission. The commission shall adopt rules establishing procedures for appeals and stays of appeals.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.44; P.L.50-1995, SEC.11.

IC 4-31-13-3
Conducting, aiding, or abetting pari-mutuel wagering without a permit; violation; Class D felony
Sec. 3. (a) A person who is not a permit holder may not conduct, or aid or abet the conducting of, a horse racing meeting at which pari-mutuel wagering is permitted. Each day of racing in violation of this section constitutes a separate offense.
(b) A person who violates this section commits a Class D felony.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-3.5
Permit holders or persons with an interest in a permit holder
Sec. 3.5. (a) The definitions in IC 3-5-2 apply to this section to the extent they do not conflict with the definitions in this article.
(b) This section applies only to contributions made after June 30, 1996.
(c) As used in this section, "candidate" refers to any of the following:
(1) A candidate for a state office.
(2) A candidate for a legislative office.
(3) A candidate for a local office.
(d) As used in this section, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
(e) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described

in subdivision (1).
(f) For purposes of this section, a person is considered to have an interest in a permit holder if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in the permit holder.
(2) The person is an officer of the permit holder.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in the permit holder.
(4) The person is a political action committee of the permit holder.
(g) For purposes of this section, a permit holder is considered to have made a contribution if a contribution is made by a person who has an interest in the permit holder.
(h) A permit holder or a person with an interest in a permit holder may not make a contribution to a candidate or a committee during the following periods:
(1) The term during which the permit holder holds a permit.
(2) The three (3) years following the final expiration or termination of the permit holder's permit.
(i) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.4-1996, SEC.92.

IC 4-31-13-4
Right of entry by commission and representatives; searches of persons and property; violation; suspension
Sec. 4. (a) The commission and its representatives have the right of full and complete entry to any and all parts of the grounds and mutuel plants of permit holders.
(b) The commission, the commission's representatives, and the state judge investigating for violations of law or of the rules of the commission may permit persons authorized by them to search the following persons and areas:
(1) All persons who are within the racetrack premises and:
(A) licensed by the commission; or
(B) engaged in activities that require a license by the commission.
(2) Persons who have gained access to the racetrack premises by special permission.
(3) Vendors licensed by the commission when they are within the racetrack premises.
(4) Stables, rooms, vehicles, and other places within the racetrack premises that are used by those persons who may be searched under this section.
(5) Stables, rooms, and vehicles that are used or maintained by persons licensed by the commission and are located in areas outside of the racetrack premises where horses eligible to race at the racing meeting are stabled.
(c) If a licensee refuses to consent to a search under this section, the person shall be automatically suspended. As added by P.L.341-1989(ss), SEC.2. Amended by P.L.50-1995, SEC.12.

IC 4-31-13-5
"Member of the family" defined; offer of compensation or thing of value by permit holder or employee to commission member or family; prohibition
Sec. 5. (a) As used in this section, "member of the family" means a spouse, parent, father-in-law, mother-in-law, child, son-in-law, daughter-in-law, grandparent, grandchild, brother, sister, brother-in-law, sister-in-law, uncle, aunt, nephew, niece, or first cousin.
(b) A permit holder or a member, an officer, a director, or an employee of the permit holder may not give or offer to:
(1) a member, an employee, or a representative of the commission; or
(2) a member of the family of a commission member, an employee, or a representative;
a gift, money, property, entertainment, or any other thing of value with intent to influence, or that may appear to be intended to influence, the member, an employee, or a representative of the commission in the performance of official duties and responsibilities.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-6
Disclosure of information by permit holder to commission
Sec. 6. Upon demand in writing by the commission, a permit holder shall furnish the commission a full and complete statement of receipts, expenditures, attendance, and any other information that the commission requires with respect to a meeting or with respect to an accounting period specified by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-7
Horse in which racetrack official has direct or indirect interest in; ineligibility
Sec. 7. (a) This section applies to the following persons:
(1) Judges.
(2) Racing secretaries.
(3) Employees in the racing secretary's office.
(4) Starters.
(5) Assistant starters.
(6) Assistants to the state veterinarian.
(7) Any other racing official of a permit holder whose appointment must be reported to and approved by the commission under IC 4-31-5-5.
(b) When a person listed in subsection (a) is serving in an official capacity at a racetrack, a horse in which the person (or the person's spouse or child) has a direct or indirect interest may not be raced at that racetrack. As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-8
Making of book or operation of handbooks on grounds; betting with bookmakers; prohibitions
Sec. 8. A permit holder may not allow the making of book or the operation of handbooks on its grounds. If these practices are found to exist, the permit holder shall take immediate steps to eliminate them. Any licensees who are found betting with bookmakers may be deprived of their licenses, ejected from the grounds, and denied entrance to any race meeting in Indiana. Any other persons found betting with bookmakers may be ejected from the grounds and denied further entrance to any race meeting in Indiana.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-9
Gift by permit holder to induce precinct committee member on local public question
Sec. 9. (a) The definitions in IC 3-5-2 apply to this section to the extent they do not conflict with the definitions in this article.
(b) This section applies only to property given after June 30, 1996.
(c) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
(d) For purposes of this section, a person is considered to have an interest in a permit holder if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in the permit holder.
(2) The person is an officer of the permit holder.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in the permit holder.
(4) The person is a political action committee of the permit holder.
(e) A permit holder or a person with an interest in a permit holder may not give any property (as defined in IC 35-31.5-2-253) to a member of a precinct committee to induce the member of the precinct committee to do any act or refrain from doing any act with respect to the approval of a local public question under IC 4-31-4.
(f) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.24-1996, SEC.9. Amended by P.L.2-1997, SEC.13; P.L.114-2012, SEC.8.






ARTICLE 32. REPEALED

CHAPTER 1. REPEALED






ARTICLE 32.2. CHARITY GAMING

CHAPTER 1. GENERAL PROVISIONS

IC 4-32.2-1-2
Purpose of article
Sec. 2. Except as provided in IC 4-32.2-4-13(e), the purpose of this article is to permit a licensed qualified organization:
(1) to conduct allowable events; and
(2) to sell pull tabs, punchboards, and tip boards;
as a fundraising activity for lawful purposes of the organization.
As added by P.L.91-2006, SEC.3. Amended by P.L.95-2008, SEC.2.

IC 4-32.2-1-3
Authorization requirement
Sec. 3. A bingo event, charity game night, door prize drawing, raffle, festival event, or other charity gambling event licensed under IC 4-32.2-4-16 is not allowed in Indiana unless it is conducted by a qualified organization in accordance with this article.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.3.

IC 4-32.2-1-4 Local taxes prohibited
Sec. 4. Local taxes, regardless of type, may not be imposed upon the operations of the commission under this article or upon the sale of bingo cards, bingo boards, bingo sheets, bingo pads, pull tabs, punchboards, or tip boards under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-1-5
Local authority preempted
Sec. 5. (a) Local governmental authority concerning the following is preempted by the state under this article and IC 4-30:
(1) All matters relating to the operation of bingo events, charity game nights, raffles, and door prize drawings.
(2) All matters relating to the possession, transportation, advertising, sale, manufacture, printing, storing, or distribution of pull tabs, punchboards, or tip boards.
(b) A county, municipality, or other political subdivision of the state may not enact an ordinance relating to the commission's operations authorized by this article.
As added by P.L.91-2006, SEC.3.



CHAPTER 2. DEFINITIONS

IC 4-32.2-2-2
"Allowable event"
Sec. 2. "Allowable event" means:
(1) a bingo event;
(2) a charity game night;
(3) a raffle;
(4) a door prize drawing;
(5) a festival;
(6) a sale of pull tabs, punchboards, or tip boards; or
(7) any other gambling event approved by the commission under this article;
conducted by a qualified organization in accordance with this article and rules adopted by the commission under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-3
"Bingo"
Sec. 3. "Bingo" means a game conducted in the following manner:
(1) Each participant receives at least one (1) card, board, pad, or piece of paper marked off into twenty-five (25) squares that are arranged in five (5) vertical rows of five (5) squares each, with each row designated by a single letter, and each box containing a number, from one (1) to seventy-five (75), except the center box, which is always marked with the word "free".
(2) As the caller of the game announces a letter and number combination, each player covers the square corresponding to the announced number, letter, or combination of numbers and letters.
(3) The winner of each game is the player who is the first to properly cover a predetermined and announced pattern of squares upon the card used by the player.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-4
"Bingo event"
Sec. 4. "Bingo event" means an event at which bingo is conducted by an organization that holds a bingo license or a special bingo license issued under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-5 "Bona fide business organization"
Sec. 5. "Bona fide business organization" means a local organization that is not for pecuniary profit and is exempt from federal income taxation under Section 501(c)(6) of the Internal Revenue Code.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-6
"Bona fide civic organization"
Sec. 6. "Bona fide civic organization" means a branch, lodge, or chapter of a national or state organization that is not for pecuniary profit or a local organization that is not for pecuniary profit and not affiliated with a state or national organization whose written constitution, charter, articles of incorporation, or bylaws provide the following:
(1) That the organization is organized primarily for civic, fraternal, or charitable purposes.
(2) That upon dissolution of the organization all remaining assets of the organization revert to nonprofit civic or charitable purposes.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-7
"Bona fide educational organization"
Sec. 7. "Bona fide educational organization" means an organization that is not for pecuniary profit and that meets the following criteria:
(1) The organization's primary purpose is educational in nature.
(2) The organization's constitution, articles, charter, or bylaws contain a clause that provides that upon dissolution all remaining assets shall be used for nonprofit educational purposes.
(3) The organization is designed to develop the capabilities of individuals by instruction in a public or private:
(A) pre-elementary educational development program;
(B) elementary or secondary school; or
(C) college or university.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.4.

IC 4-32.2-2-7.5
"Bona fide fraternal organization"
Sec. 7.5. "Bona fide fraternal organization" means a type of bona fide civic organization that:
(1) is a branch, lodge, or chapter of a national organization; and
(2) exists for the common charitable purposes, brotherhood, and other interests of its members.
As added by P.L.108-2009, SEC.4.

IC 4-32.2-2-7.6
"Bona fide national foundation" Sec. 7.6. "Bona fide national foundation" refers to an organization that:
(1) operates without profit to the organization's members;
(2) is exempt from taxation under Section 501 of the Internal Revenue Code;
(3) is related in both its mission and organization to a bona fide national organization; and
(4) has provided grants to Indiana organizations in aggregate amounts that annually exceed fifty thousand dollars ($50,000) in each of the three (3) calendar years preceding the calendar year in which the organization applies for a license under this article.
As added by P.L.94-2012, SEC.1.

IC 4-32.2-2-7.7
"Bona fide national organization"
Sec. 7.7. "Bona fide national organization" refers to an organization that:
(1) operates without profit to the organization's members;
(2) is exempt from taxation under Section 501 of the Internal Revenue Code;
(3) has a national membership; and
(4) has been continuously in existence in Indiana for at least three (3) years.
As added by P.L.94-2012, SEC.2.

IC 4-32.2-2-8
"Bona fide political organization"
Sec. 8. (a) "Bona fide political organization" means a party committee, association, fund, or other organization, whether incorporated or not, organized and operated primarily for the purpose of directly or indirectly accepting contributions or making expenditures, or both, for an exempt function (as defined in Section 527 of the Internal Revenue Code).
(b) Except as provided in subsection (c), the term does not include a candidate's committee (as defined in IC 3-5-2-7).
(c) For purposes of IC 4-32.2-4-8 and IC 4-32.2-4-18, the term includes a candidate's committee (as defined in IC 3-5-2-7).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-9
"Bona fide religious organization"
Sec. 9. "Bona fide religious organization" means an organization, a church, a body of communicants, or a group:
(1) organized primarily for religious purposes and not for pecuniary profit that provides to the commission written confirmation that the entity is operating under Section 501 of the Internal Revenue Code or under the Section 501 nonprofit status of the entity's parent organization; and
(2) whose constitution, charter, articles, or bylaws contain a

clause that provides that upon dissolution all remaining assets shall be used for nonprofit religious purposes or shall revert to the parent organization for nonprofit religious purposes.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-10
"Bona fide senior citizens organization"
Sec. 10. "Bona fide senior citizens organization" means an organization that is not for pecuniary profit and that:
(1) consists of at least fifteen (15) members who are at least sixty (60) years of age;
(2) is organized by the organization's constitution, charter, articles, or bylaws for the mutual support and advancement of the causes of elderly or retired persons; and
(3) provides in the organization's constitution, charter, articles, or bylaws that upon dissolution all remaining assets of the organization shall be used for nonprofit purposes that will support or advance the causes of elderly or retired persons.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-11
"Bona fide veterans organization"
Sec. 11. "Bona fide veterans organization" means a local organization or a branch, lodge, or chapter of a state or national organization chartered by the Congress of the United States that is not for pecuniary profit and that:
(1) consists of individuals who are or were members of the armed forces of the United States;
(2) is organized for the mutual support and advancement of the organization's membership and patriotic causes; and
(3) provides in the organization's constitution, charter, articles, or bylaws that upon dissolution all remaining assets of the organization shall be used for nonprofit purposes that will support or advance patriotic causes.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-12
"Charity game night"
Sec. 12. (a) "Charity game night" means an event at which wagers are placed upon the following permitted games of chance through the use of imitation money:
(1) A card game approved by the commission.
(2) A dice game approved by the commission.
(3) A roulette wheel approved by the commission.
(4) A spindle approved by the commission.
(b) The term does not include an event at which wagers are placed upon any of the following:
(1) Bookmaking.
(2) A slot machine.
(3) A one-ball machine or a variant of a one-ball machine. (4) A pinball machine that awards anything other than an immediate and unrecorded right of replay.
(5) A policy or numbers game.
(6) A banking or percentage game played with cards or counters, including the acceptance of a fixed share of the stakes in a game.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-13
"Commission"
Sec. 13. "Commission" means the Indiana gaming commission established by IC 4-33-3-1.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-14
"Department"
Sec. 14. "Department" means the department of state revenue.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-15
"Door prize"
Sec. 15. "Door prize" means a prize awarded to a person based solely upon the person's paid attendance at a charity fundraising event or the purchase of a ticket to attend a charity fundraising event.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.5.

IC 4-32.2-2-16
"Door prize drawing"
Sec. 16. "Door prize drawing" means a drawing to award a door prize.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-17
"Door prize event"
Sec. 17. "Door prize event" means an event at which at least one (1) door prize drawing is conducted by an organization that holds a door prize drawing license issued under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-18
"Executive director"
Sec. 18. "Executive director" means the executive director of the Indiana gaming commission appointed under IC 4-33-3-18.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-18.5
"Full-time employee"
Sec. 18.5. "Full-time employee" means an individual who:
(1) is and has been employed by a particular qualified organization for at least ninety (90) consecutive days as of the

date of the qualified organization's allowable event; and
(2) works at least an average of thirty-two (32) hours per week or one thousand six hundred sixty-two (1,662) hours per year for the qualified organization in a capacity that is primarily unrelated to the qualified organization's charity gaming operations.
As added by P.L.227-2007, SEC.6.

IC 4-32.2-2-18.6
"Indiana affiliate"
Sec. 18.6. "Indiana affiliate" refers to either of the following:
(1) An Indiana chapter or other subdivision of a bona fide national organization that:
(A) operates without profit to the organization's members; and
(B) is exempt from taxation under Section 501 of the Internal Revenue Code.
(2) An association, whether incorporated or not, or a committee of Indiana residents authorized by a bona fide national foundation to conduct allowable events and other fundraising events for the benefit of the bona fide national foundation.
As added by P.L.94-2012, SEC.3.

IC 4-32.2-2-18.7
"Key person"
Sec. 18.7. "Key person" means any:
(1) officer;
(2) director;
(3) executive;
(4) employee;
(5) trustee;
(6) substantial owner;
(7) independent owner; or
(8) agent;
of a business entity that has the power to exercise management or operating authority over the business entity or its affiliates.
As added by P.L.227-2007, SEC.7.

IC 4-32.2-2-19
"Licensed supply"
Sec. 19. "Licensed supply" refers to any of the following:
(1) Bingo cards.
(2) Bingo boards.
(3) Bingo sheets.
(4) Bingo pads.
(5) Pull tabs.
(6) Punchboards.
(7) Tip boards.
(8) Any other supplies, devices, or equipment designed to be used in allowable events designated by rule of the commission. As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-20
"Marketing sheet"
Sec. 20. "Marketing sheet" means additional information published about a wagering game that describes winnings.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-20.5
"Member"
Sec. 20.5. "Member" means any of the following:
(1) An individual entitled to membership in a qualified organization under the bylaws, articles of incorporation, charter, or rules of the qualified organization.
(2) A member of the qualified organization's auxiliary.
(3) In the case of a qualified organization that is a public or nonpublic school (as defined in IC 20-18-2-12), any of the following:
(A) A parent of a child enrolled in the school.
(B) A member of the school's parent organization.
(C) A member of the school's alumni association.
(D) An employee of the school.
(E) An officer of the school.
(F) A student enrolled in the school.
(4) A member of a qualified organization's board of directors or board of trustees.
As added by P.L.91-2006, SEC.3. Amended by P.L.1-2007, SEC.20; P.L.227-2007, SEC.8.

IC 4-32.2-2-21
"Operator"
Sec. 21. "Operator" means an individual who is:
(1) designated under IC 4-32.2-5-1.5 to serve as the operator for an allowable event; and
(2) responsible for conducting an allowable event for a qualified organization under this article in accordance with Indiana law.
As added by P.L.91-2006, SEC.3. Amended by P.L.95-2008, SEC.3.

IC 4-32.2-2-21.5
"PPT license"
Sec. 21.5. "PPT license" refers to a license issued to a qualified organization under IC 4-32.2-4-16.5.
As added by P.L.227-2007, SEC.9.

IC 4-32.2-2-22
"Pull tab"
Sec. 22. "Pull tab" means either of the following:
(1) A game conducted in the following manner:
(A) A single folded or banded ticket or a two-ply card with

perforated break-open tabs is bought by a player from a qualified organization.
(B) The face of each card is initially covered or otherwise hidden from view, concealing a number, letter, symbol, or set of letters or symbols.
(C) In each set of tickets or cards, a designated number of tickets or cards have been randomly designated in advance as winners.
(D) Winners, or potential winners if the game includes the use of a seal, are determined by revealing the faces of the tickets or cards. The player may be required to sign the player's name on numbered lines provided if a seal is used.
(E) The player with a winning pull tab ticket or numbered line receives the prize stated on the flare from the qualified organization. The prize must be fully and clearly described on the flare.
(2) Any game played in a similar fashion as a game described in subdivision (1) that is approved by the commission.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-23
"Punchboard"
Sec. 23. "Punchboard" means a card or board that contains a grid or section that hides the random opportunity to win a prize based on the results of punching a single section to reveal a symbol or prize amount.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-23.3
"Qualified card game"
Sec. 23.3. "Qualified card game" refers to any of the following card games:
(1) Euchre.
(2) Texas hold'em poker.
(3) Omaha poker.
As added by P.L.94-2012, SEC.4.

IC 4-32.2-2-23.5
"Qualified drawing"
Sec. 23.5. "Qualified drawing" means a random drawing to award one (1) or more prizes that is conducted in the manner required by IC 4-32.2-5-26.
As added by P.L.108-2009, SEC.5.

IC 4-32.2-2-24
"Qualified organization"
Sec. 24. (a) "Qualified organization" refers to any of the following:
(1) A bona fide religious, educational, senior citizens, veterans, or civic organization operating in Indiana that: (A) operates without profit to the organization's members;
(B) is exempt from taxation under Section 501 of the Internal Revenue Code; and
(C) satisfies at least one (1) of the following requirements:
(i) The organization has been continuously in existence in Indiana for at least three (3) years.
(ii) The organization is affiliated with a parent organization that has been in existence in Indiana for at least three (3) years.
(iii) The organization has reorganized and is continuing its mission under a new name on file with the Indiana secretary of state and with a new tax identification number after having satisfied the requirements set forth in either item (i) or (ii).
(2) A bona fide political organization operating in Indiana that produces exempt function income (as defined in Section 527 of the Internal Revenue Code).
(3) A state educational institution (as defined in IC 21-7-13-32).
(4) A bona fide national organization operating in Indiana.
(5) A bona fide national foundation.
(b) For purposes of IC 4-32.2-4-3, a "qualified organization" includes the following:
(1) A hospital licensed under IC 16-21.
(2) A health facility licensed under IC 16-28.
(3) A psychiatric facility licensed under IC 12-25.
(4) An organization defined in subsection (a).
(c) For purposes of IC 4-32.2-4-10, a "qualified organization" includes a bona fide business organization.
(d) Evidence that an organization satisfies subsection (a)(1)(C)(iii) includes:
(1) evidence of the organization's continued use of a service mark or trademarked logo associated with the organization's former name;
(2) evidence of the continuity of the organization's activities as shown in the federal income tax returns filed for the organization's three (3) most recent taxable years;
(3) evidence of the continuity of the organization's activities as shown by the three (3) most recent annual external financial reviews of the organization prepared by a certified public accountant; or
(4) any other information considered sufficient by the commission.
(e) Unless the construction is plainly repugnant to the intent of the general assembly or the context of the statute, "qualified organization" refers to an Indiana affiliate of a bona fide national organization or bona fide national foundation.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.10; P.L.108-2009, SEC.6; P.L.94-2012, SEC.5.

IC 4-32.2-2-25 "Qualified recipient"
Sec. 25. "Qualified recipient" means:
(1) a hospital or medical center operated by the federal government;
(2) a hospital licensed under IC 16-21;
(3) a hospital subject to IC 16-22;
(4) a hospital subject to IC 16-23;
(5) a health facility licensed under IC 16-28;
(6) a psychiatric facility licensed under IC 12-25;
(7) an organization described in section 24(a) of this chapter;
(8) an activity or a program of a local law enforcement agency intended to reduce substance abuse;
(9) a charitable activity of a local law enforcement agency; or
(10) a veterans' home.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-26
"Raffle"
Sec. 26. "Raffle" means the selling of tickets or chances to win a prize awarded through a random drawing.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-27
"Raffle event"
Sec. 27. "Raffle event" means an event at which at least one (1) raffle is conducted by an organization that holds a raffle license issued under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-27.5
"Substantial owner"
Sec. 27.5. "Substantial owner" means:
(1) a person holding at least a five percent (5%) ownership interest; or
(2) an institutional investor holding at least a fifteen percent (15%) ownership interest;
in a business entity.
As added by P.L.227-2007, SEC.11.

IC 4-32.2-2-28
"Tip board"
Sec. 28. "Tip board" means a board, a placard, or other device that is marked off in a grid or columns, with each section containing a hidden number or numbers or other symbols that determine a winner.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-29
"Veterans' home"
Sec. 29. "Veterans' home" means any of the following:
(1) The Indiana Veterans' Home. (2) The VFW National Home for Children.
(3) The Indiana Soldiers' and Sailors' Children's Home.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-29.5
"Volunteer ticket agent"
Sec. 29.5. "Volunteer ticket agent" means a person acting on behalf of a qualified organization that:
(1) receives no compensation from the qualified organization;
(2) sells tickets to an allowable event held under a license issued under IC 4-32.2-4-8, IC 4-32.2-4-10, or IC 4-32.2-4-12, or a single event license issued under IC 4-32.2-4-16; and
(3) does not assist the qualified organization in conducting the allowable event in any other way.
As added by P.L.104-2011, SEC.2. Amended by P.L.6-2012, SEC.20.

IC 4-32.2-2-30
"Worker"
Sec. 30. (a) Except as provided in subsection (b), "worker" means an individual who helps or participates in any manner in conducting or assisting in conducting an allowable event under this article.
(b) The following are not considered workers for the purposes of this article:
(1) A patron dealing cards under IC 4-32.2-5-14(b).
(2) A volunteer ticket agent.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.12; P.L.95-2008, SEC.4; P.L.104-2011, SEC.3; P.L.94-2012, SEC.6.



CHAPTER 3. POWERS AND DUTIES OF THE COMMISSION

IC 4-32.2-3-2
Investigations and other proceedings
Sec. 2. For purposes of conducting an investigation or a proceeding under this article, the commission may do the following:
(1) Administer oaths.
(2) Take depositions.
(3) Issue subpoenas.
(4) Compel the attendance of witnesses and the production of books, papers, documents, and other evidence.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-3-3
Rules
Sec. 3. (a) The commission shall adopt rules under IC 4-22-2 for the following purposes:
(1) Administering this article.
(2) Establishing the conditions under which charity gaming in Indiana may be conducted, including the manner in which a qualified organization may supervise a qualified card game conducted under IC 4-32.2-5-14(b).
(3) Providing for the prevention of practices detrimental to the public interest and providing for the best interests of charity gaming.
(4) Establishing rules concerning inspection of qualified organizations and the review of the licenses necessary to conduct charity gaming.
(5) Imposing penalties for noncriminal violations of this article.
(6) Establishing standards for independent audits conducted under IC 4-32.2-5-5.
(b) The commission may adopt emergency rules under IC 4-22-2-37.1 if the commission determines that:
(1) the need for a rule is so immediate and substantial that rulemaking procedures under IC 4-22-2-13 through IC 4-22-2-36 are inadequate to address the need; and (2) an emergency rule is likely to address the need.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.13; P.L.95-2008, SEC.5; P.L.94-2012, SEC.7.

IC 4-32.2-3-4
Licensing of manufacturers and distributors
Sec. 4. (a) The commission has the sole authority to license entities under this article to sell, distribute, or manufacture a licensed supply.
(b) The commission may not limit the number of qualified entities licensed under subsection (a).
(c) The commission may deny a license to an applicant for a license to sell, manufacture, or distribute licensed supplies if the commission determines that at least one (1) of the following applies with respect to the applicant:
(1) The applicant has:
(A) violated a local ordinance, a state or federal statute, or an administrative rule or regulation and the violation would cause the commission to determine that the applicant, a key person, or a substantial owner of the applicant is not of good moral character or reputation; or
(B) committed any other act that would negatively impact the integrity of charity gaming in Indiana.
(2) The applicant has engaged in fraud, deceit, or misrepresentation.
(3) The applicant has failed to provide information required by this article or a rule adopted under this article.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.14; P.L.60-2009, SEC.1.

IC 4-32.2-3-5
Fees
Sec. 5. The commission shall charge appropriate fees to the following:
(1) An applicant for a license to conduct an allowable event.
(2) An applicant seeking a license to distribute a licensed supply.
(3) An applicant seeking a license to manufacture a licensed supply.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.15.

IC 4-32.2-3-6
Ownership, sale, and lease of property
Sec. 6. The commission may own, sell, and lease real and personal property necessary to carry out the commission's responsibilities under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-3-7 Employees; employment restrictions
Sec. 7. The commission may employ investigators and other staff necessary to carry out this article. However, the restrictions and limitations on the operators and workers set forth in IC 4-32.2-5-10 apply to staff employed under this article. The employees hired by the commission under this article may be the same as the commission's employees hired under IC 4-33.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-3-8
Void rules
Sec. 8. A rule adopted under IC 4-22-2 that requires:
(1) a charity gaming patron to submit; or
(2) a qualified organization to obtain, record, or report;
information that is inconsistent with IC 4-32.2-5-5(a), IC 4-32.2-5-24, or IC 4-32.2-10-5 is void.
As added by P.L.60-2009, SEC.2.



CHAPTER 4. CHARITY GAMING LICENSES

IC 4-32.2-4-2
License requirement
Sec. 2. Except as provided in section 3 of this chapter, a qualified organization must obtain a license under this chapter to conduct an allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-2.5
Limitations on issuance
Sec. 2.5. The commission may deny a license to an organization if the commission determines that at least one (1) of the following applies with respect to the organization:
(1) The organization has:
(A) violated a local ordinance, a state or federal statute, or an administrative rule or regulation and the violation would cause the commission to determine that the applicant, a key person, or a substantial owner of the applicant is not of good moral character or reputation; or
(B) committed any other act that would negatively affect the integrity of charity gaming in Indiana.
(2) The organization has engaged in fraud, deceit, or misrepresentation.
(3) The organization has failed to provide information required by this article or a rule adopted under this article.
(4) The organization has failed to provide sufficient information to enable the commission to determine that the organization is a qualified organization.
As added by P.L.227-2007, SEC.16.

IC 4-32.2-4-3
Exceptions to license requirement; notice requirement; record keeping
Sec. 3. (a) A qualified organization is not required to obtain a license from the commission if the value of all prizes awarded at the

bingo event, charity game night, raffle event, door prize event, festival event, or other event licensed under section 16 of this chapter, including prizes from pull tabs, punchboards, and tip boards, does not exceed one thousand dollars ($1,000) for a single event and not more than three thousand dollars ($3,000) during a calendar year.
(b) A qualified organization that plans to hold an allowable event described in subsection (a) more than one (1) time a year shall send an annual written notice to the commission informing the commission of the following:
(1) The estimated frequency of the planned allowable events.
(2) The location or locations where the qualified organization plans to hold the allowable events.
(3) The estimated value of all prizes awarded at each allowable event.
(c) The notice required under subsection (b) must be filed before the earlier of the following:
(1) March 1 of each year.
(2) One (1) week before the qualified organization holds the first allowable event of the year.
(d) A qualified organization that conducts an allowable event described in subsection (a) shall maintain accurate records of all financial transactions of the event. The commission may inspect records kept in compliance with this section.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.17.

IC 4-32.2-4-4
License applications
Sec. 4. (a) Each organization applying for a bingo license, a special bingo license, a charity game night license, a raffle license, a door prize drawing license, a festival license, or a license to conduct any other gambling event approved by the commission must submit to the commission a written application on a form prescribed by the commission. An organization applying for an annual comprehensive charity gaming license must submit an application under section 19 of this chapter.
(b) Except as provided in subsection (c), the application must include the information that the commission requires, including the following:
(1) The name and address of the organization.
(2) The names and addresses of the officers of the organization.
(3) The type of event the organization proposes to conduct.
(4) The location where the organization will conduct the allowable event.
(5) The dates and times for the proposed allowable event.
(6) Sufficient facts relating to the organization or the organization's incorporation or founding to enable the commission to determine whether the organization is a qualified organization.
(7) The name of each proposed operator and sufficient facts

relating to the proposed operator to enable the commission to determine whether the proposed operator is qualified to serve as an operator.
(8) A sworn statement signed by the presiding officer and secretary of the organization attesting to the eligibility of the organization for a license, including the nonprofit character of the organization.
(9) Any other information considered necessary by the commission.
(c) This subsection applies only to a qualified organization that conducts only one (1) allowable event in a calendar year. The commission may not require the inclusion in the qualified organization's application of the Social Security numbers of the workers who will participate in the qualified organization's proposed allowable event. A qualified organization that files an application described in this subsection must attach to the application a sworn statement signed by the presiding officer and secretary of the organization attesting that:
(1) the workers who will participate in the qualified organization's proposed allowable event are eligible to participate under this article; and
(2) the organization has not conducted any other allowable events in the calendar year.
As added by P.L.91-2006, SEC.3. Amended by P.L.94-2012, SEC.8.

IC 4-32.2-4-5
Issuance of license; hearings authorized; protest procedures; reissuance
Sec. 5. (a) The commission may issue a bingo license to a qualified organization if:
(1) the provisions of this section are satisfied; and
(2) the qualified organization:
(A) submits an application; and
(B) pays a fee set by the commission under IC 4-32.2-6.
(b) The commission may hold a public hearing to obtain input on the proposed issuance of an annual bingo license to an applicant that has never held an annual bingo license under this article.
(c) The first time that a qualified organization applies for an annual bingo license, the qualified organization shall publish notice that the application has been filed by publication at least two (2) times, seven (7) days apart, as follows:
(1) In one (1) newspaper in the county where the qualified organization is located.
(2) In one (1) newspaper in the county where the allowable event will be conducted.
(d) The notification required by subsection (c) must contain the following:
(1) The name of the qualified organization and the fact that it has applied for an annual bingo license.
(2) The location where the bingo events will be held. (3) The names of the operator and officers of the qualified organization.
(4) A statement that any person can protest the proposed issuance of the annual bingo license.
(5) A statement that the commission shall hold a public hearing if ten (10) written and signed protest letters are received by the commission.
(6) The address of the commission where correspondence concerning the application may be sent.
(e) If the commission receives at least ten (10) protest letters, the commission shall hold a public hearing in accordance with IC 5-14-1.5. The commission shall issue a license or deny the application not later than sixty (60) days after the date of the public hearing.
(f) A license issued under this section:
(1) may authorize the qualified organization to conduct bingo events on more than one (1) occasion during a period of one (1) year;
(2) must state the locations of the permitted bingo events;
(3) must state the expiration date of the license; and
(4) may be reissued annually upon the submission of an application for reissuance on the form established by the commission and upon the licensee's payment of a fee set by the commission.
(g) Notwithstanding subsection (f)(4), the commission may hold a public hearing for the reissuance of an annual bingo license if at least one (1) of the following conditions is met:
(1) An applicant has been cited for a violation of law or a rule of the commission.
(2) The commission receives at least ten (10) protest letters concerning the qualified organization's bingo operation.
(3) A public hearing is considered necessary by the commission.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.18.

IC 4-32.2-4-6
Special bingo license
Sec. 6. The commission may issue a special bingo license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct a bingo event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the authorized bingo event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-7
Charity game night license Sec. 7. The commission may issue a charity game night license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct a charity game night at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the charity game night.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-7.5
Annual charity game night license
Sec. 7.5. (a) This section applies only to a qualified organization described in subsection (h). The commission may issue an annual charity game night license to a qualified organization if:
(1) the provisions of this section are satisfied; and
(2) the qualified organization:
(A) submits an application; and
(B) pays a fee set by the commission under IC 4-32.2-6.
(b) The commission may hold a public hearing to obtain input on the proposed issuance of an annual charity game night license to an applicant that has never held an annual charity game night license under this article.
(c) The first time that a qualified organization applies for an annual charity game night license, the qualified organization shall publish notice that the application has been filed by publication at least two (2) times, seven (7) days apart, as follows:
(1) In one (1) newspaper in the county where the qualified organization is located.
(2) In one (1) newspaper in the county where the allowable events will be conducted.
(d) The notification required by subsection (c) must contain the following:
(1) The name of the qualified organization and the fact that it has applied for an annual charity game night license.
(2) The location where the charity game night events will be held.
(3) The names of the operator and officers of the qualified organization.
(4) A statement that any person can protest the proposed issuance of the annual charity game night license.
(5) A statement that the commission shall hold a public hearing if ten (10) written and signed protest letters are received by the commission.
(6) The address of the commission where correspondence concerning the application may be sent.
(e) If the commission receives at least ten (10) protest letters, the commission shall hold a public hearing in accordance with IC 5-14-1.5. The commission shall issue a license or deny the application not later than sixty (60) days after the date of the public

hearing.
(f) A license issued under this section:
(1) may authorize the qualified organization to conduct charity game night events on more than one (1) occasion during a period of one (1) year;
(2) must state the locations of the permitted charity game night events;
(3) must state the expiration date of the license; and
(4) may be reissued annually upon the submission of an application for reissuance on the form established by the commission and upon the licensee's payment of a fee set by the commission.
(g) Notwithstanding subsection (f)(4), the commission may hold a public hearing for the reissuance of an annual charity game night license if at least one (1) of the following conditions is met:
(1) An applicant has been cited for a violation of law or a rule of the commission.
(2) The commission receives at least ten (10) protest letters concerning the qualified organization's charity game night operation.
(3) A public hearing is considered necessary by the commission.
(h) A qualified organization may apply for an annual charity game night license under this section if the qualified organization is:
(1) a bona fide fraternal organization; or
(2) a bona fide veterans organization;
that has been continuously in existence in Indiana for ten (10) years.
(i) A facility or location may not be used for purposes of conducting an annual charity game night event on more than three (3) calendar days per calendar week regardless of the number of qualified organizations conducting an annual charity game night event at the facility or location.
As added by P.L.227-2007, SEC.19. Amended by P.L.108-2009, SEC.7.

IC 4-32.2-4-8
Raffle license
Sec. 8. The commission may issue a raffle license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct a raffle event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the raffle event.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.20.

IC 4-32.2-4-9
Annual raffle license Sec. 9. (a) The commission may issue an annual raffle license to a qualified organization if:
(1) the provisions of this section are satisfied; and
(2) the qualified organization:
(A) submits an application; and
(B) pays a fee set by the commission under IC 4-32.2-6.
(b) The application for an annual raffle prize license must contain the following:
(1) The name of the qualified organization.
(2) The location where the raffle events will be held.
(3) The names of the operator and officers of the qualified organization.
(c) A license issued under this section:
(1) must authorize the qualified organization to conduct raffle events at any time during a period of one (1) year;
(2) must state the locations of the permitted raffle events;
(3) must state the expiration date of the license; and
(4) may be reissued annually upon the submission of an application for reissuance on the form established by the commission and upon the licensee's payment of a fee set by the commission.
(d) A license issued under this section is not required for raffles permitted under section 13 of this chapter at events held under a bingo license, a special bingo license, a charity game night license, a door prize license, or an annual door prize license.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.21; P.L.95-2008, SEC.6.

IC 4-32.2-4-10
Door prize license
Sec. 10. The commission may issue a door prize license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct a door prize event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the door prize event.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.22.

IC 4-32.2-4-11
Annual door prize license
Sec. 11. (a) The commission may issue an annual door prize license to a qualified organization if:
(1) the provisions of this section are satisfied; and
(2) the qualified organization:
(A) submits an application; and
(B) pays a fee set by the commission under IC 4-32.2-6.
(b) The application for an annual door prize license must contain

the following:
(1) The name of the qualified organization.
(2) The location where the door prize events will be held.
(3) The names of the operator and officers of the qualified organization.
(c) A license issued under this section:
(1) may authorize the qualified organization to conduct door prize events on more than one (1) occasion during a period of one (1) year;
(2) must state the locations of the permitted door prize events;
(3) must state the expiration date of the license; and
(4) may be reissued annually upon the submission of an application for reissuance on the form established by the commission and upon the licensee's payment of a fee set by the commission.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.23.

IC 4-32.2-4-12
Festival license
Sec. 12. (a) The commission may issue a festival license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must authorize the qualified organization to conduct bingo events, charity game nights, raffle events, gambling events licensed under section 16 of this chapter, and door prize events and to sell pull tabs, punchboards, and tip boards. The license must state the location and the dates, not exceeding five (5) consecutive days, on which these activities may be conducted.
(b) Except as provided in IC 4-32.2-5-6(c), a qualified organization may not conduct more than one (1) festival each year.
(c) The raffle event authorized by a festival license is not subject to the prize limits set forth in this chapter. Bingo events, charity game nights, and door prize events conducted at a festival are subject to the prize limits set forth in this chapter.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.24; P.L.104-2011, SEC.4.

IC 4-32.2-4-13
Additional activities authorized
Sec. 13. (a) A bingo license or special bingo license may also authorize a qualified organization to conduct raffle events and door prize drawings and sell pull tabs, punchboards, and tip boards at the bingo event.
(b) A charity game night license may also authorize a qualified organization to:
(1) conduct raffle events and door prize drawings; and
(2) sell pull tabs, punchboards, and tip boards;
at the charity game night.
(c) A raffle license or an annual raffle license may also authorize

a qualified organization to conduct door prize drawings and sell pull tabs, punchboards, and tip boards at the raffle event.
(d) A door prize license or an annual door prize license may also authorize a qualified organization to conduct a raffle event and to sell pull tabs, punchboards, and tip boards at the door prize event.
(e) A PPT license may also authorize a qualified organization to conduct on the premises described in section 16.5(b) of this chapter winner take all drawings and other qualified drawings in the manner required by IC 4-32.2-5-26.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.25; P.L.95-2008, SEC.7; P.L.108-2009, SEC.8.

IC 4-32.2-4-14
Multiple licenses
Sec. 14. Except as provided in IC 4-32.2-5-29, a qualified organization may hold more than one (1) license at a time.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.26; P.L.94-2012, SEC.9.

IC 4-32.2-4-15
Prohibition on limiting the number of organizations licensed
Sec. 15. The commission may not limit the number of qualified organizations licensed under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-16
Other events authorized; conditions
Sec. 16. (a) This section applies to a gambling event that is described in neither:
(1) section 1(1) through 1(6) of this chapter; nor
(2) IC 4-32.2-2-12(b).
(b) The commission may issue a single event license or an annual event license to conduct a gambling event approved by the commission to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6.
(c) A single event license must:
(1) authorize the qualified organization to conduct the gambling event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the gambling event.
(d) An annual event license:
(1) must authorize the qualified organization to conduct the events on more than one (1) occasion during a period of one (1) year;
(2) must state the locations of the permitted events;
(3) must state the expiration date of the license; and
(4) may be reissued annually upon the submission of an application for reissuance on the form established by the commission and upon the licensee's payment of a fee set by the

commission.
(e) The commission may impose any condition upon a qualified organization that is issued a license to conduct a gambling event under this section.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.27.

IC 4-32.2-4-16.5
Annual PPT license
Sec. 16.5. (a) The commission may issue an annual PPT license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6.
(b) A license issued under this section authorizes a qualified organization to sell pull tabs, punchboards, and tip boards at any time on the premises owned or leased by the qualified organization and regularly used for the activities of the qualified organization.
(c) A license issued under this section is not required for the sale of pull tabs, punchboards, and tip boards at another allowable event as permitted under section 13 of this chapter.
(d) The application for an annual PPT license must contain the following:
(1) The name of the qualified organization.
(2) The location where the qualified organization will sell pull tabs, punchboards, and tip boards.
(3) The names of the operator and the officers of the qualified organization.
As added by P.L.227-2007, SEC.28.

IC 4-32.2-4-17
Worker Social Security numbers
Sec. 17. A qualified organization described in section 4(c) of this chapter may not require an individual who wishes to participate in the qualified organization's allowable event as a worker to submit the individual's Social Security number to the qualified organization.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-18
Candidates' committees authorized to obtain raffle licenses and conduct door prize drawings at raffle events
Sec. 18. (a) With respect to any action authorized by this section, a candidate's committee (as defined in IC 3-5-2-7) is considered a bona fide political organization.
(b) A candidate's committee may apply for a license under section 8 of this chapter to conduct a raffle event. A candidate's committee may also conduct a door prize drawing at the raffle event but is prohibited from conducting any other kind of allowable event.
(c) The following are subject to this chapter and IC 4-32.2-6:
(1) A candidate's committee that applies for a license under section 8 of this chapter.
(2) A raffle event or door prize drawing conducted by a

candidate's committee.
(d) The members of a candidate's committee may conduct an event under this section without meeting the requirements of this article concerning the membership of a qualified organization. A candidate's committee licensed under this section must remain in good standing with the election division or the county election board having jurisdiction over the committee.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.29.

IC 4-32.2-4-19
Annual comprehensive charity gaming license
Sec. 19. (a) An organization applying for an annual comprehensive charity gaming license must submit to the commission a written application on a form prescribed by the commission.
(b) The application must include the information the commission requires, including the following:
(1) The name and address of the organization.
(2) The names and addresses of the officers of the organization.
(3) The mailing address of each Indiana affiliate of the organization.
(4) An estimate of the number and approximate locations of the raffle events and door prize events the organization's Indiana affiliates plan to conduct.
(5) Sufficient facts relating to the organization or the organization's incorporation or founding to enable the commission to determine whether the organization is a bona fide national organization or a bona fide national foundation.
(6) The name of each proposed operator and sufficient facts relating to the proposed operator to enable the commission to determine whether the proposed operator is qualified to serve as an operator.
(7) A sworn statement signed by the presiding officer and secretary of the organization attesting to the eligibility of the organization for a license, including the nonprofit character of the organization.
As added by P.L.94-2012, SEC.10.

IC 4-32.2-4-20
Annual comprehensive charity gaming license; events authorized
Sec. 20. (a) This section applies only to a qualified organization that is a:
(1) bona fide national organization; or
(2) bona fide national foundation.
(b) The commission may issue an annual comprehensive charity gaming license to a qualified organization if:
(1) the provisions of this section are satisfied; and
(2) the organization:
(A) submits an application in compliance with section 19 of

this chapter; and
(B) pays a fee in the amount set by IC 4-32.2-6.
(c) A license issued under this section:
(1) may authorize the qualified organization to conduct raffle events and door prize events through the organization's Indiana affiliates on more than one (1) occasion during a period of one (1) year;
(2) must state the expiration date of the license; and
(3) may be reissued annually upon the submission of an application for reissuance on the form established by the commission and upon the licensee's payment of a fee in the amount set by IC 4-32.2-6.
(d) A license issued under this section authorizes a qualified organization to:
(1) conduct door prize drawings at a raffle event held under the license; and
(2) conduct raffles at a door prize event held under the license.
As added by P.L.94-2012, SEC.11.



CHAPTER 5. CONDUCT OF ALLOWABLE EVENTS

IC 4-32.2-5-1.5
Designation of operator
Sec. 1.5. (a) For each allowable event conducted under this article, a qualified organization shall designate an individual to serve as the operator of the allowable event. An individual designated under this section:
(1) must be qualified to serve as an operator under this article; and
(2) in the case of a qualified organization holding an annual comprehensive charity gaming license issued under IC 4-32.2-4-20, must be a member of the Indiana affiliate conducting the particular event.
(b) A qualified organization holding an annual comprehensive charity gaming license may do the following:
(1) Designate an individual qualified under subsection (a)(2) to serve as the operator of raffle events and door prize events conducted by two (2) or more Indiana affiliates of the qualified organization.
(2) Designate a full-time employee of the qualified organization as the operator of a raffle or door prize event conducted by an Indiana affiliate of the qualified organization if the employee is qualified under subsection (a)(2).
As added by P.L.95-2008, SEC.8. Amended by P.L.94-2012, SEC.12.

IC 4-32.2-5-2
Management and conduct of events
Sec. 2. A qualified organization may not contract or otherwise enter into an agreement with an individual, a corporation, a partnership, a limited liability company, or other association to conduct an allowable event for the benefit of the organization. A qualified organization shall use only operators and workers meeting the requirements of this chapter to manage and conduct an allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-3
Use and determination of net proceeds
Sec. 3. (a) All net proceeds from an allowable event and related activities may be used only for the lawful purposes of the qualified organization.
(b) To determine the net proceeds from an allowable event, a

qualified organization shall subtract the following from the gross receipts received from the allowable event:
(1) An amount equal to the total value of the prizes, including door prizes, awarded at the allowable event.
(2) The sum of the purchase prices paid for licensed supplies dispensed at the allowable event.
(3) An amount equal to the qualified organization's license fees attributable to the allowable event.
(4) An amount equal to the advertising expenses incurred by the qualified organization to promote the allowable event.
(5) An amount not to exceed two hundred dollars ($200) per day for rent paid for facilities leased for an allowable event.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.30.

IC 4-32.2-5-4
Donation of gross charity gaming receipts
Sec. 4. (a) A qualified organization that receives ninety percent (90%) or more of the organization's total gross receipts from any events licensed under this article is required to donate sixty percent (60%) of its gross charitable gaming receipts less prize payout to a qualified recipient that is not an affiliate, a parent, or a subsidiary organization of the qualified organization.
(b) For purposes of this section, a veterans' home is not considered to be an affiliate, a parent, or a subsidiary organization of a qualified organization that is a bona fide veterans organization.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-5
Financial records; deposit of funds; payment of expenses; audits
Sec. 5. (a) A qualified organization shall maintain accurate records of all financial aspects of an allowable event under this article. A qualified organization shall make accurate reports of all financial aspects of an allowable event to the commission within the time established by the commission. The commission may prescribe forms for this purpose. A qualified organization conducting raffle events and door prize events under an annual comprehensive charity gaming license issued under IC 4-32.2-4-20 shall comply with the reporting requirements of this subsection in the manner specified by subsection (d). For purposes of this section, a qualified organization is not required to record the name, signature, driver's license number, or other identifying information of a prize winner unless the qualified organization is required to withhold adjusted gross income tax from the prize winner under IC 6-3-4-8.2(d).
(b) The commission shall, by rule, require a qualified organization to deposit funds received from an allowable event in a separate and segregated account set up for that purpose. A qualified organization conducting raffle events and door prize events under an annual comprehensive charity gaming license shall deposit the funds received from each raffle or door prize event conducted by its

separate Indiana affiliates into a single account maintained by a financial institution physically located in Indiana. All expenses of the qualified organization with respect to an allowable event shall be paid from the separate account.
(c) The commission may require a qualified organization to submit any records maintained under this section for an independent audit by a certified public accountant selected by the commission. A qualified organization must bear the cost of any audit required under this section.
(d) The following reports must be submitted to the commission with respect to the raffle events and door prize events conducted under an annual comprehensive charity gaming license:
(1) An event summary report for each raffle or door prize event conducted under the license. Reports required under this subdivision may be submitted by the Indiana affiliate of the qualified organization.
(2) One (1) annual license financial report.
(3) One (1) annual license gross receipts report.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.31; P.L.60-2009, SEC.3; P.L.94-2012, SEC.13.

IC 4-32.2-5-6
Event limit
Sec. 6. (a) Except as provided in section 29 of this chapter, IC 4-32.2-4-9, and IC 4-32.2-4-16.5, a qualified organization may not conduct more than three (3) allowable events during a calendar week and not more than one (1) allowable event each day.
(b) Except as provided in section 29 of this chapter, IC 4-32.2-4-9, IC 4-32.2-4-12, and IC 4-32.2-4-16.5, allowable events may not be held on more than two (2) consecutive days.
(c) A qualified organization may conduct one (1) additional festival event during each six (6) months of a calendar year.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.32; P.L.95-2008, SEC.9; P.L.94-2012, SEC.14.

IC 4-32.2-5-7
Repealed
(Repealed by P.L.227-2007, SEC.70.)

IC 4-32.2-5-8
Leasing facilities and personal property
Sec. 8. (a) If a facility or location is leased for an allowable event, the rent may not be based in whole or in part on the revenue generated from the event.
(b) Subject to the additional restrictions on the use of a facility or location that are set forth in IC 4-32.2-4-7.5(i), a facility or location may not be rented for more than three (3) days during a calendar week for an allowable event.
(c) If personal property is leased for an allowable event, the rent may not be based in whole or in part on the revenue generated from

the event.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.33; P.L.108-2009, SEC.9.

IC 4-32.2-5-9
Restriction on events at same location
Sec. 9. Not more than one (1) qualified organization may conduct an allowable event on the same day at the same location.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-10
Prohibition on felons as operators and workers; exceptions
Sec. 10. An operator or a worker may not be a person who has been convicted of or entered a plea of nolo contendere to a felony committed in the preceding ten (10) years, regardless of the adjudication, unless the commission determines that:
(1) the person has been pardoned or the person's civil rights have been restored; or
(2) after the conviction or entry of the plea, the person has engaged in the kind of good citizenship that would reflect well upon the integrity of the qualified organization and the commission.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-11
Prohibition on commission employees and relatives as operators, workers, or volunteer ticket agents
Sec. 11. An employee of the commission or a relative living in the same household with the employee of the commission may not be an operator, a worker, or a volunteer ticket agent.
As added by P.L.91-2006, SEC.3. Amended by P.L.104-2011, SEC.5.

IC 4-32.2-5-12
Remuneration of operators, workers, volunteer ticket agents, and certain employees prohibited
Sec. 12. (a) Except as provided in subsection (b) or (c), an operator, a worker, or a volunteer ticket agent who is not a full-time employee may not receive remuneration for:
(1) conducting; or
(2) assisting in conducting;
an allowable event.
(b) A qualified organization that conducts an allowable event may:
(1) provide meals for the operators and workers during the allowable event; and
(2) provide recognition dinners and social events for the operators and workers;
if the value of the meals and social events does not constitute a significant inducement to participate in the conduct of the allowable event. (c) In the case of a qualified organization holding a PPT license, any employee of the qualified organization may:
(1) participate in the sale and redemption of pull tabs, punchboards, and tip boards on the premises of the qualified organization; and
(2) receive the remuneration ordinarily provided to the employee in the course of the employee's employment.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.34; P.L.104-2011, SEC.6.

IC 4-32.2-5-13
Operators; limitations and requirements
Sec. 13. (a) For purposes of this section, the Indiana affiliates of a qualified organization holding an annual comprehensive charity gaming license issued under IC 4-32.2-4-20 are not considered separate qualified organizations.
(b) An individual may not be an operator for more than three (3) qualified organizations during a calendar month.
(c) If an individual has previously served as an operator for another qualified organization, the commission may require additional information concerning the proposed operator to satisfy the commission that the individual is a bona fide member of the qualified organization.
As added by P.L.91-2006, SEC.3. Amended by P.L.60-2009, SEC.4; P.L.94-2012, SEC.15.

IC 4-32.2-5-14
Participation of operators and workers prohibited; exceptions
Sec. 14. (a) Except as provided by subsections (c) through (e), an operator or a worker may not directly or indirectly participate, other than in a capacity as an operator or a worker, in an allowable event that the operator or worker is conducting.
(b) A patron at a charity game night may deal the cards in a card game if:
(1) the card game in which the patron deals the cards is a qualified card game;
(2) the patron deals the cards in the manner required in the ordinary course of the qualified card game; and
(3) the qualified card game is played under the supervision of the qualified organization conducting the charity game night in accordance with section 14.5 of this chapter (in the case of a game of Texas hold'em poker or Omaha poker) and any rules adopted by the commission under IC 4-32.2-3-3.
A patron who deals the cards in a qualified card game conducted under this subsection is not considered a worker or an operator for purposes of this article.
(c) A worker at a festival event may participate as a player in any gaming activity offered at the festival event except as follows:
(1) A worker may not participate in any game during the time in which the worker is conducting or helping to conduct the

game.
(2) A worker who conducts or helps to conduct a pull tab, punchboard, or tip board event during a festival event may not participate as a player in a pull tab, punchboard, or tip board event conducted on the same calendar day.
(d) A worker at a bingo event:
(1) whose duties are limited to:
(A) selling bingo supplies;
(B) selling tickets for a door prize drawing or raffle conducted at the bingo event; or
(C) the duties described in both clauses (A) and (B);
(2) who has completed all of the worker's duties before the start of the first bingo game of the bingo event; and
(3) who is not engaged as a worker at any other time during the bingo event;
may participate as a player in any gaming activity offered at the bingo event following the completion of the worker's duties at the bingo event.
(e) A worker at a raffle event conducted by a qualified organization holding an annual comprehensive charity gaming license issued under IC 4-32.2-4-20 may purchase a raffle ticket for a particular drawing at the raffle event unless:
(1) the worker personally sold tickets for; or
(2) the worker otherwise personally participated in the conduct of;
that particular drawing.
As added by P.L.91-2006, SEC.3. Amended by P.L.95-2008, SEC.10; P.L.60-2009, SEC.5; P.L.108-2009, SEC.10; P.L.104-2011, SEC.7; P.L.94-2012, SEC.16.

IC 4-32.2-5-14.5
Rules for dealing cards in Texas hold'em poker and Omaha poker
Sec. 14.5. The following rules apply when a patron at a charity game night deals the cards in a game of Texas hold'em poker or Omaha poker under section 14(b) of this chapter:
(1) Patrons may take turns dealing, but a patron may not play in a hand for which the patron deals the cards.
(2) The dealer shall submit the deck of cards to be cut to the nearest player to the right of the dealer.
(3) A blank card must be at the bottom of the deck of cards.
(4) The operator or a worker shall deal the cards at the final table of a tournament.
As added by P.L.94-2012, SEC.17.

IC 4-32.2-5-15
Operator membership requirement
Sec. 15. Except as provided in section 15.5 of this chapter, an operator must be a member in good standing of the qualified organization that is conducting the allowable event for at least one (1) year at the time of the allowable event. As added by P.L.91-2006, SEC.3. Amended by P.L.94-2012, SEC.18.

IC 4-32.2-5-15.5
Bona fide national foundations; membership of operators and workers
Sec. 15.5. (a) This section applies only to a qualified organization that is a bona fide national foundation.
(b) For purposes of section 15 of this chapter, an individual is considered a member in good standing of the qualified organization and an Indiana affiliate of the qualified organization if the individual meets the following criteria:
(1) The individual is an Indiana resident.
(2) The individual has been a member in good standing of a bona fide national organization that is related to the bona fide national foundation for at least one (1) year.
(3) The individual's authority to serve as an operator for the qualified organization has been acknowledged by the qualified organization on a form prescribed by the commission.
(c) For purposes of section 16(a) of this chapter, an individual is considered a member in good standing of the qualified organization and an Indiana affiliate of the qualified organization if the individual meets the following criteria:
(1) The individual is an Indiana resident.
(2) The individual has been a member in good standing of a bona fide national organization that is related to the bona fide national foundation for at least thirty (30) days.
(3) The individual's authority to serve as a worker for the qualified organization has been acknowledged by the qualified organization on a form prescribed by the commission.
As added by P.L.94-2012, SEC.19.

IC 4-32.2-5-16
Worker membership requirement; exception; shared revenues
Sec. 16. (a) Except as provided in:
(1) section 12(c) of this chapter;
(2) section 15.5 of this chapter; and
(3) subsection (b);
a worker at an allowable event must be a member in good standing of the qualified organization that is conducting the allowable event for at least thirty (30) days at the time of the allowable event.
(b) A qualified organization may allow an individual who is not a member of the qualified organization to participate in an allowable event as a worker if the individual is a full-time employee of the qualified organization that is conducting the allowable event; or if:
(1) the individual is a member of another qualified organization; and
(2) the individual's participation is approved by the commission.
A qualified organization may apply to the commission on a form prescribed by the commission for approval of the participation of a nonmember under this subsection. A qualified organization may

share the proceeds of an allowable event with the qualified organization in which a worker participating in the allowable event under this subsection is a member. The tasks that will be performed by an individual participating in an allowable event under this subsection and the amounts shared with the individual's qualified organization must be described in the application and approved by the commission.
(c) For purposes of:
(1) the licensing requirements of this article; and
(2) section 9 of this chapter;
a qualified organization that receives a share of the proceeds of an allowable event described in subsection (b) is not considered to be conducting an allowable event.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.35; P.L.60-2009, SEC.6; P.L.94-2012, SEC.20.

IC 4-32.2-5-17
Bingo event prize limits
Sec. 17. (a) The prize for one (1) bingo game may not have a value of more than one thousand dollars ($1,000).
(b) Except as provided in subsection (c), the total prizes permitted at one (1) bingo event may not have a value of more than six thousand dollars ($6,000).
(c) The commission may, by express authorization, allow any qualified organization to conduct two (2) bingo events each year at which the total prizes for the bingo event may not exceed ten thousand dollars ($10,000). Bingo events authorized under this subsection may be conducted at a festival conducted under IC 4-32.2-4-12.
(d) The proceeds of the sale of pull tabs, punchboards, and tip boards are not included in the total prize limit at a bingo event.
(e) The value of all door prizes awarded at a bingo event may not have a value of more than one thousand five hundred dollars ($1,500).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-18
Raffle event prize limits
Sec. 18. (a) The total prizes for a raffle event conducted at another allowable event may not have a value of more than five thousand dollars ($5,000). However, the commission may, by express authorization, allow a qualified organization to conduct one (1) raffle event at another allowable event each year at which the total prizes for the raffle event may not exceed twenty-five thousand dollars ($25,000). The sale of pull tabs, punchboards, and tip boards is not included in the total prize limit at a raffle event.
(b) The value of all door prizes awarded at a raffle event may not have a value of more than one thousand five hundred dollars ($1,500).
(c) The prize limits set forth in subsection (a) do not apply to a

raffle event that is not conducted at another allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-19
Door prize event prize limits
Sec. 19. The total prizes for a door prize event may not have a value of more than five thousand dollars ($5,000). However, the commission may, by express authorization, allow a qualified organization to conduct one (1) door prize event each year at which the total prizes for the door prize event may not exceed twenty thousand dollars ($20,000). The proceeds of the sale of pull tabs, punchboards, and tip boards are not included in the total prize limit at a door prize event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-20
Pull tab, punchboard, and tip board prize limits; selling prices
Sec. 20. (a) The total prizes awarded for one (1) pull tab, punchboard, or tip board game may not exceed five thousand dollars ($5,000).
(b) A single prize awarded for one (1) winning ticket in a pull tab, punchboard, or tip board game may not exceed five hundred ninety-nine dollars ($599).
(c) The selling price for one (1) ticket for a pull tab, punchboard, or tip board game may not exceed one dollar ($1).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-21
Prohibited participants
Sec. 21. (a) Except as provided in subsection (b), the following persons may not play or participate in any manner in an allowable event:
(1) A member or an employee of the commission.
(2) A person less than eighteen (18) years of age.
(b) A person less than eighteen (18) years of age may sell tickets or chances for a raffle.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-22
Restrictions on employees, officers, and owners of manufacturers and distributors
Sec. 22. An employee, officer, or owner of a manufacturer or distributor is prohibited from participating in or affiliating in any way with the charity gaming operations of a qualified organization of which the employee, officer, or owner is a member.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.36.

IC 4-32.2-5-23
Radio advertising Sec. 23. An advertisement for an allowable event in radio broadcast media must announce, within the advertisement, the name of the qualified organization conducting the allowable event and that the qualified organization's license number is on file.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-24
Patron information; information required to award pull tab, punchboard, or tip board prizes of $250 or more; information for federal income tax reporting
Sec. 24. (a) Except as provided in subsections (b) and (c), the following apply to an allowable event:
(1) A charity gaming patron is not required to submit to a qualified organization the patron's name, signature, driver's license number, or other identifying information.
(2) A qualified organization is not required to obtain a patron's name, signature, driver's license number, or other identifying information.
(b) A prize of two hundred fifty dollars ($250) or more may not be awarded to a winner of a pull tab, punchboard, or tip board game unless:
(1) the winner provides the winner's printed name, signature, and date of birth to the qualified organization conducting the pull tab, punchboard, or tip board game; and
(2) the qualified organization verifies the identity of the prize winner using any reasonable means the qualified organization considers necessary.
(c) If a qualified organization is required to report a patron's gambling winnings to the Internal Revenue Service for federal income tax purposes, the winning patron shall provide the qualified organization with the information necessary to comply with all applicable state and federal tax laws.
As added by P.L.60-2009, SEC.7.

IC 4-32.2-5-25
Obtaining supplies
Sec. 25. (a) Except as provided in subsection (b), a qualified organization shall obtain licensed supplies from an entity licensed by the commission as a manufacturer or distributor.
(b) Subsection (a) does not apply to a reusable licensed supply:
(1) constructed, purchased, or otherwise obtained by a qualified organization before January 1, 2009; or
(2) borrowed at any time from another qualified organization.
As added by P.L.60-2009, SEC.8.

IC 4-32.2-5-26
Conduct of qualified drawings
Sec. 26. (a) A qualified drawing must be conducted in the manner required by this section.
(b) A qualified drawing is subject to the following rules and

limitations:
(1) The purchase price for a chance to win a prize in a qualified drawing may not exceed five dollars ($5).
(2) The total value of all prizes that may be won in a particular qualified drawing may not exceed three hundred dollars ($300) for any of the following:
(A) A daily drawing.
(B) A weekly drawing.
(C) A monthly drawing.
(3) A qualified drawing must be conducted in accordance with the following limitations:
(A) Not more than one (1) daily drawing may be conducted each day.
(B) Not more than one (1) weekly drawing may be conducted each week.
(C) Not more than one (1) monthly drawing may be conducted each month.
(D) Weekly drawings must be held on regular seven (7) day intervals posted in the information required by subdivision (11).
(E) Monthly drawings must be held on regular monthly intervals posted in the information required by subdivision (11).
A weekly or monthly drawing may be conducted on the same day that a daily drawing is conducted.
(4) Except as otherwise provided in this section, a patron must be present to claim a prize awarded in a qualified drawing.
(5) A qualified organization may not profit from conducting a qualified drawing.
(6) All amounts wagered on qualified drawings must be returned to a qualified organization's patrons in the form of prizes.
(7) A qualified organization may not conduct a qualified drawing or any other event in which the winner of the prize is determined, in whole or in part, by a sporting event.
(8) If no winning ticket is drawn in a qualified drawing, a qualified organization may:
(A) carry the prize over to a later drawing in accordance with this section; or
(B) continue drawing tickets until a winner is drawn.
(9) If a patron who purchased a winning ticket is not present to claim a prize at the time of the qualified drawing, a qualified organization shall hold the prize for the winning patron in accordance with the rules of the qualified organization.
(10) In order to comply with subdivision (9), a qualified organization shall obtain the name, address, and telephone number of each patron who purchases a ticket for a qualified drawing.
(11) A qualified organization must conspicuously display the following information concerning each qualified drawing

conducted by the qualified organization:
(A) The price of a ticket.
(B) The time of the drawing.
(C) The description and value of the prizes awarded in the drawing.
(D) The manner in which a prize may be claimed.
(E) The rules of the qualified organization concerning the following:
(i) Qualified drawings in which no winning ticket is drawn.
(ii) The period that the qualified organization will hold a prize for a winning patron who was not present to claim the prize at the time of the qualified drawing.
(12) Notwithstanding any other provision of this chapter, a qualified organization must continue drawing tickets in a monthly drawing until the qualified organization draws a ticket purchased by a patron who is present to claim the prize.
(c) When the winning patron is not present at the time of the qualified drawing to claim a prize, the qualified organization shall award the prize in the following manner:
(1) The qualified organization shall immediately notify the winning patron by telephone that the patron's name was drawn in a qualified drawing and that the patron has the time permitted by the rules of the qualified organization, which must be at least seventy-two (72) hours, to claim the prize.
(2) The winning patron must appear at the premises of the qualified organization within the time permitted by the rules of the qualified organization to claim the prize in person.
(3) The qualified organization shall verify the identity of the winning patron and award the prize.
(d) This subsection applies when the rules of a qualified organization require the qualified organization to carry over a prize when no winning ticket is drawn and when a winning patron fails to claim a prize in the manner required by subsection (c). The qualified organization shall carry the prize over to a later qualified drawing as follows:
(1) An unclaimed prize from a daily drawing must be carried over to the next daily drawing.
(2) Subject to the prize limits set forth in subsection (b)(2), a qualified organization may carry over a prize under subdivision (1) not more than fourteen (14) times. On the fourteenth calendar day to which a prize has been carried over, the qualified organization must continue drawing tickets until the qualified organization draws a ticket purchased by a patron who is present to claim the prize.
(3) An unclaimed prize from a weekly drawing must be carried over to the next weekly drawing.
(4) Subject to the prize limits set forth in subsection (b)(2), a qualified organization may carry over a prize under subdivision (3) not more than one (1) time. On the day that the qualified

organization conducts a weekly drawing for the carried over prize, the qualified organization must continue drawing tickets until the qualified organization draws a ticket purchased by a patron who is present to claim the prize.
(e) The following apply to a qualified organization that carries over a prize under subsection (d):
(1) A qualified organization may conduct the daily drawing regularly scheduled for a calendar day occurring during the time that the qualified organization holds a prize for a winning patron who was not present at the time of a qualified drawing.
(2) If an unclaimed prize from a daily drawing is carried over to a particular date, the qualified organization may not conduct the regular daily drawing that would otherwise be permitted under this section on that date.
(3) If an unclaimed prize from a weekly drawing is carried over to a particular date, the qualified organization may not conduct the regular weekly drawing that would otherwise be permitted under this section on that date.
(4) Subject to the prize limits set forth in subsection (b)(2), a qualified organization may accept additional entries to a drawing for a carried over prize.
As added by P.L.108-2009, SEC.11.

IC 4-32.2-5-27
Rules governing the use of volunteer ticket agents
Sec. 27. The following apply to a qualified organization's use of a volunteer ticket agent:
(1) Before using volunteer ticket agents to sell tickets to an allowable event, a qualified organization shall provide a list containing the following information to the commission:
(A) The name, address, and telephone number of each retail establishment whose employees will serve as volunteer ticket agents.
(B) The name of the general manager of each retail establishment listed under clause (A).
(2) A volunteer ticket agent may not sell pull tabs, punchboards, or tip boards.
(3) A volunteer ticket agent is not required to be a member in good standing of the qualified organization.
(4) A volunteer ticket agent may participate as a patron in any allowable event conducted by the qualified organization.
(5) A qualified organization must include on each ticket or entry sold by a volunteer ticket agent the name of the qualified organization, the date of the allowable event, and a valid license number for the allowable event.
(6) All tickets sold by volunteer ticket agents must be numbered sequentially.
(7) After tickets to the allowable event are sold, the qualified organization shall provide to the commission the name, address, and telephone number of each person who served as a volunteer

ticket agent.
As added by P.L.104-2011, SEC.8.

IC 4-32.2-5-28
Acceptance of credit cards
Sec. 28. (a) Subject to subsection (b), a qualified organization may accept credit cards at an allowable event for the purchase of:
(1) food and beverages;
(2) merchandise; and
(3) retail goods and services offered at a benefit auction.
(b) A qualified organization may not accept credit cards or extend credit to a player for the purchase of a:
(1) chance to play any game of chance offered at an allowable event; or
(2) licensed supply.
As added by P.L.104-2011, SEC.9.

IC 4-32.2-5-29
Conduct of events under an annual comprehensive charity gaming license
Sec. 29. (a) This section applies only to a qualified organization holding an annual comprehensive charity gaming license issued under IC 4-32.2-4-20.
(b) An Indiana affiliate of a qualified organization may conduct a raffle or door prize event without obtaining a separate license for itself. A raffle or door prize event conducted by the Indiana affiliate is considered an event conducted by the qualified organization.
(c) A qualified organization may conduct events under an annual comprehensive charity gaming license on more than two (2) consecutive days.
(d) An Indiana affiliate of the qualified organization may not conduct a raffle or door prize event under an annual comprehensive charity gaming license until the affiliate has been in existence in Indiana for three (3) years.
(e) Unless otherwise expressly provided, a requirement imposed upon the conduct of an allowable event by:
(1) this article; or
(2) the rules of the commission;
applies to the conduct of a raffle or door prize event under an annual comprehensive charity gaming license.
(f) The following limitations apply to a qualified organization holding an annual comprehensive charity gaming license:
(1) The qualified organization may not conduct more than ten (10) events under the annual comprehensive charity gaming license per week through any combination of its Indiana affiliates.
(2) The qualified organization may not hold another license issued under IC 4-32.2-4-8, IC 4-32.2-4-9, IC 4-32.2-4-10, or IC 4-32.2-4-11 while holding the annual comprehensive charity gaming license. (3) Except as provided by section 31 of this chapter, the Indiana affiliates of the qualified organization may not hold another license issued under IC 4-32.2-4-8, IC 4-32.2-4-9, IC 4-32.2-4-10, or IC 4-32.2-4-11 while the qualified organization holds the annual comprehensive charity gaming license.
As added by P.L.94-2012, SEC.21.

IC 4-32.2-5-30
Notice of event conducted under an annual comprehensive charity gaming license
Sec. 30. (a) A qualified organization conducting a raffle or door prize event under an annual comprehensive charity gaming license issued under IC 4-32.2-4-20 shall provide notice of the allowable event to the commission at least twenty-one (21) days before the day of the raffle or door prize event. The notice provided under this section must be on a form prescribed by the commission and must include the following information:
(1) The name and address of the Indiana affiliate conducting the raffle or door prize event.
(2) The names and addresses of the officers of the Indiana affiliate.
(3) Whether the Indiana affiliate will conduct a raffle event or a door prize event.
(4) The location where the Indiana affiliate will conduct the raffle or door prize event.
(5) The dates and times for the raffle or door prize event.
(6) The name of the operator of the raffle or door prize event.
(7) The signature of the presiding officer of the Indiana affiliate conducting the raffle or door prize event.
(b) A qualified organization conducting a raffle or door prize event under an annual comprehensive charity gaming license issued under IC 4-32.2-4-20 may not sell tickets for the raffle or door prize event before providing notice of the raffle or door prize event to the commission under subsection (a).
As added by P.L.94-2012, SEC.22.

IC 4-32.2-5-31
Election to participate in charity gaming independently of a parent bona fide national organization's annual comprehensive charity gaming license
Sec. 31. (a) This section applies only to an organization that is an Indiana affiliate of a bona fide national organization.
(b) An organization may elect not to participate in charity gaming under an annual comprehensive charity gaming license obtained by the organization's parent bona fide national organization under IC 4-32.2-4-20. The organization shall provide notice of the election to the commission on a form prescribed by the commission.
(c) An election under this section disqualifies the organization from conducting a raffle event or door prize event under the parent

organization's annual comprehensive charity gaming license for the term of the license.
(d) An organization making an election under this section may participate in charity gaming if qualified and licensed under this article in its own right. Except as provided in subsection (e), an organization making an election under this section:
(1) is considered a separate qualified organization from its parent bona fide national organization; and
(2) is not considered an Indiana affiliate of the parent bona fide national organization.
(e) For purposes of determining under IC 4-32.2-6-2(b) or IC 4-32.2-6-3(d) and IC 4-32.2-6-3.5, the amount of the fee for the issuance or renewal of an annual comprehensive charity gaming license, an organization making an election under this section is considered an Indiana affiliate of the parent bona fide national organization.
As added by P.L.94-2012, SEC.23.



CHAPTER 6. LICENSE FEES

IC 4-32.2-6-1
License fees required
Sec. 1. The commission shall charge a license fee to an applicant under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-6-2
Initial license fee
Sec. 2. (a) The license fee that is charged to a qualified organization in the first year that the qualified organization applies for a license is:
(1) fifty dollars ($50); or
(2) the amount determined under subsection (b) for a qualified organization issued an annual comprehensive charity gaming license for the first time.
(b) When a qualified organization is issued an annual comprehensive charity gaming license under IC 4-32.2-4-20 for the first time, the initial license fee is determined as follows:
(1) The fee is an amount equal to fifty dollars ($50) per Indiana affiliate in the case of a qualified organization that:
(A) has not previously conducted an allowable event; and
(B) consists of Indiana affiliates that have not previously conducted any allowable events.
(2) In the case of a qualified organization that includes at least one (1) Indiana affiliate that conducted an allowable event before the date the qualified organization applies for an annual comprehensive charity gaming license, the fee is equal to the greatest of the following:
(A) An amount equal to the sum of the license renewal fees determined under section 3(c) of this chapter for the organization's Indiana affiliates in 2011.
(B) An amount equal to the sum of the license renewal fees determined under section 3(c) of this chapter for the organization's Indiana affiliates during the twelve (12) month period ending on the date the qualified organization's license application is filed.
(C) Fifty dollars ($50) per Indiana affiliate.
As added by P.L.91-2006, SEC.3. Amended by P.L.94-2012, SEC.24.
IC 4-32.2-6-3
License renewal fee schedule
Sec. 3. (a) This subsection does not apply to the renewal of a license issued under IC 4-32.2-4-6, IC 4-32.2-4-7, IC 4-32.2-4-8, IC 4-32.2-4-10, IC 4-32.2-4-12, or IC 4-32.2-4-20, or a single event license issued under IC 4-32.2-4-16. A qualified organization's adjusted gross revenue is an amount equal to the difference between:
(1) the qualified organization's total gross revenue from allowable events in the preceding year; minus
(2) the sum of any amounts deducted under IC 4-32.2-5-3(b)(5) in the preceding year.
(b) This subsection applies only to the renewal of a license issued under IC 4-32.2-4-6, IC 4-32.2-4-7, IC 4-32.2-4-8, IC 4-32.2-4-10, or IC 4-32.2-4-12, or a single event license issued under IC 4-32.2-4-16. A qualified organization's adjusted gross revenue is an amount equal to the difference between:
(1) the qualified organization's total gross revenue from the preceding event; minus
(2) any amount deducted under IC 4-32.2-5-3(b)(5) for the preceding event.
(c) This subsection does not apply to the renewal of an annual comprehensive charity gaming license issued under IC 4-32.2-4-20. The license fee that is charged to a qualified organization that renews a license is equal to the amount determined according to the following schedule using the adjusted gross revenue of the qualified organization as specified by subsection (a) or (b), as applicable:
Class Adjusted Gross Revenues Fee
At Least But Less Than
A $ 0 $ 15,000 $ 50
B $ 15,000 $ 25,000 $ 100
C $ 25,000 $ 50,000 $ 300
D $ 50,000 $ 75,000 $ 400
E $ 75,000 $ 100,000 $ 700
F $ 100,000 $ 150,000 $ 1,000
G $ 150,000 $ 200,000 $ 1,500
H $ 200,000 $ 250,000 $ 1,800
I $ 250,000 $ 300,000 $ 2,500
J $ 300,000 $ 400,000 $ 3,250
K $ 400,000 $ 500,000 $ 5,000
L $ 500,000 $ 750,000 $ 6,750
M $ 750,000 $ 1,000,000 $ 9,000
N $ 1,000,000 $ 1,250,000 $ 11,000
O $ 1,250,000 $ 1,500,000 $ 13,000
P $ 1,500,000 $ 1,750,000 $ 15,000
Q $ 1,750,000 $ 2,000,000 $ 17,000
R $ 2,000,000 $ 2,250,000 $ 19,000
S $ 2,250,000 $ 2,500,000 $ 21,000
T $ 2,500,000 $ 3,000,000 $ 24,000
U $ 3,000,000 $ 26,000
(d) This subsection applies only to the renewal of an annual

comprehensive charity gaming license issued under IC 4-32.2-4-20. The license fee that is charged to a qualified organization that renews a license is equal to the amount determined according to the following schedule using the aggregate adjusted gross revenue of the Indiana affiliates of the qualified organization as specified by section 3.5 of this chapter:
Class Adjusted Gross Revenues Fee
At Least But Less Than
A $ 0 $ 15,000 $ 50
B $ 15,000 $ 25,000 $ 100
C $ 25,000 $ 50,000 $ 300
D $ 50,000 $ 75,000 $ 400
E $ 75,000 $ 100,000 $ 700
F $ 100,000 $ 150,000 $ 1,000
G $ 150,000 $ 200,000 $ 1,500
H $ 200,000 $ 250,000 $ 1,800
I $ 250,000 $ 300,000 $ 2,500
J $ 300,000 $ 400,000 $ 3,250
K $ 400,000 $ 500,000 $ 5,000
L $ 500,000 $ 750,000 $ 6,750
M $ 750,000 $ 1,000,000 $ 9,000
N $ 1,000,000 $ 1,250,000 $ 11,000
O $ 1,250,000 $ 1,500,000 $ 13,000
P $ 1,500,000 $ 1,750,000 $ 15,000
Q $ 1,750,000 $ 2,000,000 $ 17,000
R $ 2,000,000 $ 2,250,000 $ 19,000
S $ 2,250,000 $ 2,500,000 $ 21,000
T $ 2,500,000 $ 3,000,000 $ 24,000
U $ 3,000,000 $ 26,000
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.37; P.L.104-2011, SEC.10; P.L.94-2012, SEC.25.

IC 4-32.2-6-3.5
Determination of a qualified organization's adjusted gross revenue for purposes of determining the fee for renewing an annual comprehensive charity gaming license
Sec. 3.5. (a) This section applies only to the renewal of an annual comprehensive charity gaming license issued under IC 4-32.2-4-20.
(b) A qualified organization's adjusted gross revenue is an amount equal to the difference between:
(1) the qualified organization's total gross revenue from events conducted under the annual comprehensive charity gaming license in the preceding year; minus
(2) the sum of any amounts deducted under IC 4-32.2-5-3(b)(5) with respect to the events described in subdivision (1) in the preceding year.
(c) For purposes of determining its adjusted gross revenue under subsection (b), a qualified organization must aggregate:
(1) the gross revenue from all events conducted by the qualified organization's Indiana affiliates under the qualified organization's

annual comprehensive charity gaming license in a particular year; and
(2) the deductions taken with respect to the events described in subdivision (1) by all of the qualified organization's Indiana affiliates in a particular year.
As added by P.L.94-2012, SEC.26.

IC 4-32.2-6-4
Manufacturers' and distributors' license renewal fee schedule
Sec. 4. The commission shall establish a license fee schedule for the renewal of licenses for manufacturers and distributors.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-6-5
Deposit of license fees
Sec. 5. The commission shall deposit license fees collected under this chapter in the charity gaming enforcement fund established by IC 4-32.2-7-3.
As added by P.L.91-2006, SEC.3.



CHAPTER 7. CHARITY GAMING ENFORCEMENT FUND

IC 4-32.2-7-2
"Fund"
Sec. 2. As used in this chapter, "fund" means the charity gaming enforcement fund established by section 3 of this chapter.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-3
Charity gaming enforcement fund established
Sec. 3. The charity gaming enforcement fund is established. The commission shall administer the fund.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-4
Fees, penalties, and taxes deposited in charity gaming enforcement fund
Sec. 4. The fund consists of the following:
(1) License fees collected under IC 4-32.2-6.
(2) Civil penalties collected under IC 4-32.2-8.
(3) Charity gaming card excise taxes received under IC 4-32.2-10.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-5
Investment of fund
Sec. 5. Money in the fund does not revert to the state general fund at the end of a state fiscal year. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-6
Annual appropriation
Sec. 6. There is appropriated annually to the commission from the fund an amount sufficient to cover the costs incurred by the commission for the purposes specified in this article, IC 4-33-19, and IC 4-33-20.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.39.
IC 4-32.2-7-7
Transfers to build Indiana fund
Sec. 7. Before the last business day of January, April, July, and October, the commission shall, upon approval of the budget agency, transfer the surplus revenue to the treasurer of state for deposit in the build Indiana fund.
As added by P.L.91-2006, SEC.3.



CHAPTER 8. PENALTIES

IC 4-32.2-8-2
Civil penalty amounts
Sec. 2. A civil penalty imposed by the commission upon a qualified organization or an individual under section 1 of this chapter may not exceed the following amounts:
(1) One thousand dollars ($1,000) for the first violation.
(2) Two thousand five hundred dollars ($2,500) for the second violation.
(3) Five thousand dollars ($5,000) for each additional violation.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-8-3
Additional enforcement actions authorized
Sec. 3. In addition to imposing a penalty described in section 1 of this chapter, the commission may do all or any of the following:
(1) Lengthen a period of suspension of the license.
(2) Prohibit an operator or an individual who has been found to be in violation of this article from associating with charity gaming conducted by a qualified organization.
(3) Impose an additional civil penalty of not more than one

hundred dollars ($100) for each day the civil penalty goes unpaid.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-8-4
Criminal penalties
Sec. 4. (a) Except as provided in subsection (b), a person or an organization that recklessly, knowingly, or intentionally violates a provision of this article commits a Class B misdemeanor.
(b) An individual, a corporation, a partnership, a limited liability company, or other association that recklessly, knowingly, or intentionally enters into a contract or other agreement with a qualified organization in violation of IC 4-32.2-5-2 commits a Class D felony.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-8-5
Deposit of civil penalties
Sec. 5. The commission shall deposit civil penalties collected under this chapter in the charity gaming enforcement fund established by IC 4-32.2-7-3.
As added by P.L.91-2006, SEC.3.



CHAPTER 9. SECURITY

IC 4-32.2-9-2
Authorized security powers
Sec. 2. An employee of the commission may do any of the following:
(1) Investigate an alleged violation of this article.
(2) Arrest an alleged violator of this article.
(3) Enter upon the following premises for the performance of the employee's lawful duties:
(A) A location where a bingo event, charity game night, festival event, raffle, door prize drawing, or other charity gambling event licensed under IC 4-32.2-4-16 is being conducted.
(B) A location where pull tabs, tip boards, or punchboards are being purchased, sold, manufactured, printed, or stored.
(4) Take necessary equipment from the premises for further investigation.
(5) Obtain full access to all financial records of the entity upon request.
(6) If there is a reason to believe that a violation has occurred, search and inspect the premises where the violation is alleged to have occurred or is occurring. A search under this subdivision may not be conducted unless a warrant has first been obtained by the executive director. A contract entered into by the executive director may not include a provision allowing for warrantless searches. A warrant may be obtained in the county where the search will be conducted or in Marion County.
(7) Seize or take possession of:
(A) papers; (B) records;
(C) tickets;
(D) currency; or
(E) other items;
related to an alleged violation.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.41.

IC 4-32.2-9-3
Investigations
Sec. 3. (a) The commission shall conduct investigations necessary to ensure the security and integrity of the operation of games of chance under this article. The commission may conduct investigations of the following:
(1) Licensed qualified organizations.
(2) Applicants for licenses issued under this article.
(3) Entities that sell, manufacture, or distribute licensed supplies.
(4) Employees of the commission under this article.
(5) Applicants for contracts or employment with the commission under this article.
(6) Individuals engaged in conducting allowable events.
(b) The commission may require persons subject to an investigation under subsection (a) to provide information, including fingerprints, that is:
(1) required by the commission to carry out the investigation; or
(2) otherwise needed to facilitate access to state and criminal history information.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.42.

IC 4-32.2-9-4
State police and other agency assistance
Sec. 4. (a) The state police department shall, at the request of the executive director, provide the following:
(1) Assistance in obtaining criminal history information relevant to investigations required for honest, secure, exemplary operations under this article.
(2) Any other assistance requested by the executive director and agreed to by the superintendent of the state police department.
(b) Any other state agency, including the alcohol and tobacco commission and the Indiana professional licensing agency, shall upon request provide the executive director with information relevant to an investigation conducted under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-5
Retention of marketing sheets
Sec. 5. A marketing sheet published in connection with a

wagering game must be maintained for the lesser of:
(1) six (6) years after the year in which the marketing sheet was published; or
(2) the end of an audit in which the marketing sheet and similar records are audited.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-6
Destroyed, discontinued, or unusable licensed supplies
Sec. 6. (a) This section applies only to products sold in Indiana.
(b) If a licensed manufacturer or distributor destroys, discontinues, or otherwise renders unusable a licensed supply, the manufacturer or distributor shall provide the commission with a written list of the items destroyed, discontinued, or rendered otherwise unusable.
(c) The list required under subsection (b) must contain the following information concerning the items destroyed, discontinued, or rendered otherwise unusable:
(1) The quantity.
(2) A description.
(3) The serial numbers.
(4) The date the items were destroyed, discontinued, or rendered otherwise unusable.
(d) Notwithstanding subsection (b), this section does not apply to a product considered defective by the manufacturer or distributor.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.43.

IC 4-32.2-9-7
Requests for records; production deadline
Sec. 7. Records of a manufacturer or distributor must be produced upon request by the commission within seventy-two (72) hours or by another mutually agreed upon time if production of the requested documents within seventy-two (72) hours is impractical or burdensome.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-8
Quarterly reports
Sec. 8. A manufacturer or distributor of a licensed supply to be used in charity gaming in Indiana must file a quarterly report listing the manufacturer's or distributor's sales of the licensed supply.
As added by P.L.91-2006, SEC.3. Amended by P.L.227-2007, SEC.44.

IC 4-32.2-9-9
Confidentiality
Sec. 9. (a) Information obtained by the commission during the course of an investigation conducted under this chapter is confidential. (b) A driver's license number or other identifying information of an operator or worker that is submitted to the commission on an application for a license under this article is confidential.
As added by P.L.91-2006, SEC.3. Amended by P.L.108-2009, SEC.13.



CHAPTER 10. GAMING CARD EXCISE TAX

IC 4-32.2-10-2
Liability for tax
Sec. 2. A licensed entity distributing pull tabs, punchboards, or tip boards under this article is liable for the tax. The tax is imposed at the time the licensed entity:
(1) brings or causes the pull tabs, punchboards, or tip boards to be brought into Indiana for distribution;
(2) distributes pull tabs, punchboards, or tip boards in Indiana; or
(3) transports pull tabs, punchboards, or tip boards to qualified organizations in Indiana for resale by those qualified organizations.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-3
Accounting procedures
Sec. 3. The department shall establish procedures by which each licensed entity must account for the following:
(1) The tax collected under this chapter by the licensed entity.
(2) The pull tabs, punchboards, and tip boards sold by the licensed entity.
(3) The funds received for sales of pull tabs, punchboards, and tip boards by the licensed entity.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-4
Form of payment
Sec. 4. A payment by a licensed entity to the department may not be in cash. All payments must be in the form of a check, a draft, an electronic funds transfer, or another financial instrument authorized by the commissioner. The department may require licensed entities to establish separate electronic funds transfer accounts for the purpose of making payments to the department.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-5
Remittance of taxes; reports
Sec. 5. All taxes imposed on a licensed entity under this chapter shall be remitted to the department at the times and as directed by the

department. The department is responsible for all administrative functions related to the receipt of funds. The department may require each licensed entity to file with the department reports of the licensed entity's receipts and transactions in the sale of pull tabs, punchboards, and tip boards. The department shall prescribe the form of the reports and the information to be contained in the reports. For purposes of this section, a qualified organization is not required to report the name, signature, or driver's license number of a prize winner unless the qualified organization is required to withhold adjusted gross income tax from the prize winner under IC 6-3-4-8.2(d).
As added by P.L.91-2006, SEC.3. Amended by P.L.60-2009, SEC.9.

IC 4-32.2-10-6
Audits
Sec. 6. The department may at any time perform an audit of the books and records of a licensed entity to ensure compliance with this chapter.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-7
Application of penalty provisions
Sec. 7. IC 4-32.2-8 applies to licensed entities.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-8
Taxes transferred for deposit in the charity gaming enforcement fund
Sec. 8. The department shall transfer all taxes collected under this chapter to the commission for deposit in the charity gaming enforcement fund established by IC 4-32.2-7-3.
As added by P.L.91-2006, SEC.3.






ARTICLE 33. RIVERBOAT GAMBLING

CHAPTER 1. GENERAL PROVISIONS

IC 4-33-1-2
Legislative intent
Sec. 2. This article is intended to benefit the people of Indiana by promoting tourism and assisting economic development. The public's confidence and trust will be maintained only through:
(1) comprehensive law enforcement supervision; and
(2) the strict regulation of facilities, persons, associations, and gambling operations under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-1-3
References to article
Sec. 3. References to "this article" include the provisions of this article and any rules or orders adopted under the authority of this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-1-4
Exemption from provisions
Sec. 4. Pursuant to 15 U.S.C. 1172, approved January 2, 1951, the state of Indiana, acting by and through duly elected and qualified members of the legislature, does declare and proclaim that the state is exempt from the provisions of 15 U.S.C. 1172.
As added by P.L.20-1995, SEC.2.

IC 4-33-1-5
Shipments of gambling devices
Sec. 5. All shipments of gambling devices, including slot machines, to an operating agent or a licensed riverboat in Indiana, the registering, recording, and labeling of which have been completed by the manufacturer or dealer thereof in accordance with 15 U.S.C. 1171 through 1178, are legal shipments of gambling devices into Indiana. As added by P.L.20-1995, SEC.3. Amended by P.L.92-2003, SEC.2.



CHAPTER 2. DEFINITIONS

IC 4-33-2-2
"Adjusted gross receipts"
Sec. 2. "Adjusted gross receipts" means:
(1) the total of all cash and property (including checks received by a licensee or an operating agent) whether collected or not, received by a licensee or an operating agent from gaming operations; minus
(2) the total of:
(A) all cash paid out as winnings to patrons; and
(B) uncollectible gaming receivables, not to exceed the lesser of:
(i) a reasonable provision for uncollectible patron checks received from gaming operations; or
(ii) two percent (2%) of the total of all sums, including checks, whether collected or not, less the amount paid out as winnings to patrons.
For purposes of this section, a counter or personal check that is invalid or unenforceable under this article is considered cash received by the licensee or operating agent from gaming operations.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.3.

IC 4-33-2-3
"Approved hotel"
Sec. 3. "Approved hotel" means a hotel that contains:
(1) at least two hundred fifty (250) hotel rooms, or a lesser number established by the commission;
(2) indoor public space used for exhibit space;
(3) meeting rooms;
(4) banquet rooms;
(5) restaurants;
(6) lobbies;
(7) lounges or bars;
(8) show theaters;
(9) parking areas; and
(10) shops.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-3.7
"Bureau"
Sec. 3.7. "Bureau" refers to the child support bureau of the

department of child services established by IC 31-25-3-1.
As added by P.L.23-1996, SEC.7. Amended by P.L.145-2006, SEC.8.

IC 4-33-2-4
"Cheat"
Sec. 4. "Cheat" means to alter the selection of criteria that determine:
(1) the result of a gambling game; or
(2) the amount or frequency of payment in a gambling game.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-5
"Commission"
Sec. 5. "Commission" refers to the Indiana gaming commission established by IC 4-33-3.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-5.6
"Cruise"
Sec. 5.6. "Cruise" means operation of a riverboat for a gambling operation while the riverboat is not moored to a dock.
As added by P.L.192-2002(ss), SEC.6.

IC 4-33-2-5.8
"Delinquent"
Sec. 5.8. "Delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.23-1996, SEC.8.

IC 4-33-2-6
"Department"
Sec. 6. "Department" refers to the department of state revenue.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-7
"Dock"
Sec. 7. "Dock" means the location where a riverboat moors for the purpose of embarking passengers for and disembarking passengers from the riverboat.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.7.

IC 4-33-2-7.5
"Flexible scheduling"
Sec. 7.5. "Flexible scheduling" refers to the practice of conducting gambling games and allowing the continuous ingress and egress of patrons for the purpose of gambling.
As added by P.L.192-2002(ss), SEC.8. Amended by P.L.15-2011,

SEC.1.

IC 4-33-2-8
"Gambling excursion"
Sec. 8. "Gambling excursion" means the time during which gambling games may be operated on a riverboat that has not implemented flexible scheduling under IC 4-33-6-21.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.9.

IC 4-33-2-9
"Gambling game"
Sec. 9. "Gambling game" includes any game approved by the commission as a wagering device.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.233-2007, SEC.12.

IC 4-33-2-10
"Gambling operation"
Sec. 10. "Gambling operation" means the conduct of authorized gambling games on a riverboat.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-11
"Gross receipts"
Sec. 11. "Gross receipts" means the total amount of money exchanged for the purchase of chips, tokens, or electronic cards by riverboat patrons.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-11.1
"Historic hotel"
Sec. 11.1. "Historic hotel" means a structure originally built as a hotel that:
(1) contained at least three hundred (300) sleeping rooms on or before January 1, 1930;
(2) is listed in, or is seeking listing in, the National Register of Historic Places; and
(3) was regionally recognized for the mineral springs located on the property that were thought to have significant health benefits for the hotel's guests.
As added by P.L.92-2003, SEC.4.

IC 4-33-2-11.5
"Historic hotel district"
Sec. 11.5. "Historic hotel district" means a historic hotel district that is established under IC 36-7-11.5.
As added by P.L.92-2003, SEC.5.

IC 4-33-2-11.6 "Law enforcement agency"
Sec. 11.6. "Law enforcement agency" means any of the following:
(1) The gaming agents of the Indiana gaming commission.
(2) The state police department.
(3) The conservation officers of the department of natural resources.
(4) The state excise police of the alcohol and tobacco commission.
(5) The gaming control officers of the Indiana gaming commission.
(6) The enforcement department of the securities division of the office of the secretary of state.
As added by P.L.170-2005, SEC.1. Amended by P.L.227-2007, SEC.45; P.L.230-2007, SEC.3; P.L.3-2008, SEC.12.

IC 4-33-2-12
"Licensee"
Sec. 12. Except as provided in IC 4-33-10-2.1, "licensee" means a person holding a license issued under this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.4-1996, SEC.93.

IC 4-33-2-13
"Licensed owner"
Sec. 13. "Licensed owner" means a person that owns a riverboat that is licensed under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-14
"Occupational license"
Sec. 14. "Occupational license" means a license issued by the commission under IC 4-33-8.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-14.5
"Operating agent"
Sec. 14.5. "Operating agent" means a person with whom the commission has entered into a contract under IC 4-33-6.5 to operate a riverboat in a historic hotel district.
As added by P.L.92-2003, SEC.6.

IC 4-33-2-14.6
"Operating agent contract"
Sec. 14.6. "Operating agent contract" refers to the contract entered into by the commission under IC 4-33-6.5 with respect to the operation of a riverboat in a historic hotel district.
As added by P.L.92-2003, SEC.7.

IC 4-33-2-15
"Owner's license" Sec. 15. "Owner's license" means a license issued under IC 4-33-6 that allows a person to own and operate a riverboat.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-16
"Person"
Sec. 16. "Person" means an individual, a sole proprietorship, a partnership, an association, a fiduciary, a corporation, a limited liability company, or any other business entity.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-17
"Riverboat"
Sec. 17. "Riverboat" means any of the following on which lawful gambling is authorized under this article:
(1) A self-propelled excursion boat located in a county described in IC 4-33-1-1(1) or IC 4-33-1-1(2) that complies with IC 4-33-6-6(a).
(2) A casino located in a historic hotel district.
(3) A permanently moored craft operating from a county described in IC 4-33-1-1(1) or IC 4-33-1-1(2).
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.8; P.L.96-2010, SEC.1; P.L.15-2011, SEC.2.

IC 4-33-2-17.5
"Slot machine taxes"
Sec. 17.5. "Slot machine taxes" means the taxes imposed under IC 4-35-8-1 on the adjusted gross receipts of gambling games conducted under IC 4-35.
As added by P.L.233-2007, SEC.13.

IC 4-33-2-18
"Supplier's license"
Sec. 18. "Supplier's license" means a license issued under IC 4-33-7.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-19
"Trustee"
Sec. 19. "Trustee" means a person granted authority under IC 4-33-21 to conduct gambling operations on a riverboat for the mutual benefit of:
(1) the state; and
(2) the owner of the riverboat.
As added by P.L.142-2009, SEC.2.



CHAPTER 3. INDIANA GAMING COMMISSION

IC 4-33-3-1
Establishment of commission
Sec. 1. The Indiana gaming commission is established.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-2
Members; qualifications; appointment
Sec. 2. (a) The commission consists of seven (7) members appointed by the governor.
(b) Each member of the commission must:
(1) be a resident of Indiana; and
(2) have a reasonable knowledge of the practice, procedures, and principles of gambling operations.
(c) At least one (1) member of the commission must be experienced in law enforcement and criminal investigation.
(d) At least one (1) member of the commission must be a certified public accountant experienced in accounting and auditing.
(e) At least one (1) member of the commission must be an attorney admitted to the practice of law in Indiana.
(f) One (1) member of the commission must be a resident of a county described in IC 4-33-1-1(1).
(g) One (1) member of the commission must be a resident of a county described in IC 4-33-1-1(2).
(h) Not more than four (4) members may be affiliated with the same political party.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.170-2005, SEC.2.

IC 4-33-3-3
Chair
Sec. 3. The governor shall designate one (1) member of the commission to serve as chair.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-4
Terms Sec. 4. (a) Except as provided in subsection (b), the term of office of a commission member is three (3) years.
(b) When making the initial appointments to the commission under this chapter, the governor shall do the following:
(1) Appoint two (2) members to serve for terms of three (3) years.
(2) Appoint two (2) members to serve for terms of two (2) years.
(3) Appoint three (3) members to serve for terms of one (1) year.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-5
Vacancies
Sec. 5. A vacancy on the commission shall be filled for the unexpired term in the same manner as the original appointment.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-6
Reappointment
Sec. 6. Each member of the commission is eligible for reappointment at the discretion of the governor.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-7
Compensation
Sec. 7. Each member of the commission is entitled to receive the following:
(1) Salary per diem, as provided in IC 4-10-11-2.1(b), for each day the member does any of the following:
(A) Attends a meeting of the commission.
(B) Conducts a hearing under this article.
(2) Reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-8
Conflict of interest
Sec. 8. A person may not be appointed to the commission or continue to be a commission member if the person or the person's spouse, child, or parent is:
(1) a member of the board of directors of; or
(2) financially interested in;
a gambling operation subject to the jurisdiction of the commission.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-9 Other public office
Sec. 9. A commission member may not hold any other public office for which the member receives compensation other than necessary travel expenses or other incidental expenses.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-10
Moral character; felony conviction or indictment
Sec. 10. A person may not be appointed to the commission if:
(1) the person is not of good moral character; or
(2) the person:
(A) has been convicted of; or
(B) is under indictment for;
a felony under Indiana law, the laws of any other state, or laws of the United States.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-11
Removal
Sec. 11. A member of the commission may be removed by the governor for any of the following reasons:
(1) Neglect of duty.
(2) Misfeasance.
(3) Malfeasance.
(4) Nonfeasance.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-12
Oath; bond
Sec. 12. Each member of the commission must, before beginning the discharge of the duties of the member's office, do the following:
(1) Take an oath that the member will faithfully execute the duties of the member's office according to Indiana law and rules adopted under Indiana law.
(2) Provide a bond to the state that:
(A) is approved by the governor;
(B) is for twenty-five thousand dollars ($25,000); and
(C) is, after being executed and approved, recorded in the office of the secretary of state.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-13
Bond renewal
Sec. 13. If the governor determines that the bond of a commission member has become or is likely to become invalid or insufficient, the governor shall immediately require the member to renew the member's bond. The governor must approve a bond renewed under this section.
As added by P.L.277-1993(ss), SEC.124.
IC 4-33-3-14
Removal for failing to take oath or provide bond
Sec. 14. The governor may remove a commission member who:
(1) does not:
(A) take the required oath; and
(B) provide the required bond;
not more than thirty (30) days after the member is appointed to the commission; or
(2) does not renew the member's bond not more than thirty (30) days after the governor requires the renewal under this chapter.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-15
Bond cost; payment by commission
Sec. 15. The commission may pay the cost of a bond given by a member of the commission under this chapter.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-16
Staff support; personnel
Sec. 16. The commission shall hire staff to carry out the duties of the commission. Upon the request of the commission, the department shall employ personnel necessary to carry out the duties of the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.4.

IC 4-33-3-17
Employee conflict of interest
Sec. 17. (a) A person may not be employed to serve the commission if:
(1) the person or the person's spouse, parent, or child is:
(A) an official of an operator or operating agent engaged in gambling operations in Indiana; or
(B) a person with:
(i) a financial interest in; or
(ii) a financial relation with;
an operator or operating agent engaged in gambling operations in Indiana; or
(2) the person is a spouse, parent, or child of a commission member.
(b) The employment of a person employed in violation of subsection (a) shall be terminated.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.9.

IC 4-33-3-18
Executive director; appointment; compensation
Sec. 18. (a) The governor shall appoint the executive director of the commission to serve at the pleasure of the governor. The

executive director's compensation shall be approved annually by the governor under IC 4-12-2.
(b) The commission may by resolution assign to the executive director any duty imposed upon the commission by this article.
(c) The executive director shall perform the duties assigned to the executive director by the commission. The executive director may exercise any power conferred upon the commission by this article that is consistent with the duties assigned to the executive director under subsection (b).
(d) In addition to any salary paid under this section, the executive director is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the executive director's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.142-2009, SEC.3.

IC 4-33-3-19
Executive director; duties
Sec. 19. (a) The executive director shall devote the executive director's full time to the duties of the office.
(b) The executive director shall do the following:
(1) Keep records of all proceedings of the commission.
(2) Preserve all papers, books, documents, and other records belonging to or held by the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.227-2007, SEC.46.

IC 4-33-3-20
Meetings
Sec. 20. (a) The commission shall hold at least one (1) meeting each quarter of the fiscal year.
(b) The chair or any two (2) commission members may call a special meeting. A special meeting may be held not earlier than seventy-two (72) hours after written notice has been sent to each member.
(c) Except as provided in this article, commission meetings are subject to IC 5-14-1.5.
(d) Four (4) members of the commission constitute a quorum of the commission.
(e) Four (4) affirmative votes are required for the commission to take official action.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-21
Records
Sec. 21. (a) The commission shall keep a complete and accurate record of the commission's meetings.
(b) The commission shall maintain records that are separate from

the records of any other state board or commission. The commission's records shall be available for public inspection and must accurately reflect all commission proceedings.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-22
Annual report
Sec. 22. (a) The commission shall file a written annual report with the governor before September 1 of each year. The commission shall file any additional reports that the governor requests.
(b) The annual report filed under this section must include a statement describing the following:
(1) The receipts and disbursements of the commission.
(2) Actions taken by the commission.
(3) Any additional information and recommendations that:
(A) the commission considers useful; or
(B) the governor requests.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.188-2003, SEC.12.

IC 4-33-3-23
Hearings
Sec. 23. (a) A commission member or an administrative law judge appointed by the commission may do the following:
(1) Conduct a hearing authorized under this article.
(2) Recommend findings of fact and decisions to the commission.
(b) The commission member or administrative law judge conducting a hearing has all the powers and rights granted to the commission. A hearing under this article shall be conducted under IC 4-21.5.
(c) When conducting a public hearing, the commission shall not limit the number of speakers who may testify. However, the commission may set reasonable time limits on the length of an individual's testimony or the total amount of time allotted to proponents and opponents of an issue before the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.52-1995, SEC.1.



CHAPTER 4. POWERS AND DUTIES OF INDIANA GAMING COMMISSION

IC 4-33-4-2
Rules Sec. 2. The commission shall adopt rules under IC 4-22-2 for the following purposes:
(1) Administering this article.
(2) Establishing the conditions under which riverboat gambling in Indiana may be conducted.
(3) Providing for the prevention of practices detrimental to the public interest and providing for the best interests of riverboat gambling.
(4) Establishing rules concerning inspection of riverboats and the review of the permits or licenses necessary to operate a riverboat.
(5) Imposing penalties for noncriminal violations of this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.1-1995, SEC.38; P.L.92-2003, SEC.11.

IC 4-33-4-3
Additional duties of the commission
Sec. 3. (a) The commission shall do the following:
(1) Adopt rules that the commission determines necessary to protect or enhance the following:
(A) The credibility and integrity of gambling operations authorized by this article.
(B) The regulatory process provided in this article.
(2) Conduct all hearings concerning civil violations of this article.
(3) Provide for the establishment and collection of license fees and taxes imposed under this article.
(4) Deposit the license fees and taxes in the state gaming fund established by IC 4-33-13.
(5) Levy and collect penalties for noncriminal violations of this article.
(6) Deposit the penalties in the state gaming fund established by IC 4-33-13.
(7) Be present through the commission's gaming agents during the time gambling operations are conducted on a riverboat to do the following:
(A) Certify the revenue received by a riverboat.
(B) Receive complaints from the public.
(C) Conduct other investigations into the conduct of the gambling games and the maintenance of the equipment that the commission considers necessary and proper.
(8) Adopt emergency rules under IC 4-22-2-37.1 if the commission determines that:
(A) the need for a rule is so immediate and substantial that rulemaking procedures under IC 4-22-2-13 through IC 4-22-2-36 are inadequate to address the need; and
(B) an emergency rule is likely to address the need.
(9) Adopt rules to establish and implement a voluntary exclusion program that meets the requirements of subsection (c). (10) Establish the requirements for a power of attorney submitted under IC 4-33-6-2(c), IC 4-33-6-22, IC 4-33-6.5-2(c), or IC 4-33-6.5-16.
(b) The commission shall begin rulemaking procedures under IC 4-22-2-13 through IC 4-22-2-36 to adopt an emergency rule adopted under subsection (a)(8) not later than thirty (30) days after the adoption of the emergency rule under subsection (a)(8).
(c) Rules adopted under subsection (a)(9) must provide the following:
(1) Except as provided by rule of the commission, a person who participates in the voluntary exclusion program agrees to refrain from entering a riverboat or other facility under the jurisdiction of the commission.
(2) That the name of a person participating in the program will be included on a list of persons excluded from all facilities under the jurisdiction of the commission.
(3) Except as provided by rule of the commission, a person who participates in the voluntary exclusion program may not petition the commission for readmittance to a facility under the jurisdiction of the commission.
(4) That the list of patrons entering the voluntary exclusion program and the personal information of the participants are confidential and may only be disseminated by the commission to the owner or operator of a facility under the jurisdiction of the commission for purposes of enforcement and to other entities, upon request by the participant and agreement by the commission.
(5) That an owner of a facility under the jurisdiction of the commission shall make all reasonable attempts as determined by the commission to cease all direct marketing efforts to a person participating in the program.
(6) That an owner of a facility under the jurisdiction of the commission may not cash the check of a person participating in the program or extend credit to the person in any manner. However, the voluntary exclusion program does not preclude an owner from seeking the payment of a debt accrued by a person before entering the program.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.1-1995, SEC.39; P.L.27-1997, SEC.2; P.L.273-1999, SEC.40; P.L.14-2000, SEC.13; P.L.92-2003, SEC.12; P.L.143-2003, SEC.1; P.L.37-2004, SEC.1; P.L.170-2005, SEC.3; P.L.142-2009, SEC.4.

IC 4-33-4-3.5
Employment of gaming agents
Sec. 3.5. The commission shall employ gaming agents to perform the duties imposed by this chapter. The licensed owners and operating agents shall, in the manner prescribed by the rules of the commission, reimburse the commission for:
(1) the training expenses incurred to train gaming agents;
(2) the salaries and other expenses of staff required to support

the gaming agents; and
(3) the salaries and other expenses of the gaming agents required to be present during the time gambling operations are conducted on a riverboat.
As added by P.L.53-1995, SEC.1. Amended by P.L.92-2003, SEC.13; P.L.170-2005, SEC.4.

IC 4-33-4-3.6
Repealed
(Repealed by P.L.92-2003, SEC.63.)

IC 4-33-4-4
Entering premises of licensee
Sec. 4. The commission may enter an office, a riverboat, a facility, or other premises of an operating agent or a person holding an owner's, or supplier's license where evidence of the compliance or noncompliance with this article is likely to be found.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.14.

IC 4-33-4-5
Licensing standards
Sec. 5. The commission shall adopt standards for the licensing of the following:
(1) Persons regulated under this article.
(2) Electronic or mechanical gambling games.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-4-6
Records of licensee
Sec. 6. The commission shall require that the records, including financial statements, of an operating agent or a person holding an owner's, or supplier's license must be maintained in the manner prescribed by the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.15.

IC 4-33-4-7
Ejection or exclusion from facilities
Sec. 7. (a) The commission may eject or exclude or authorize the ejection or exclusion of a person from riverboat gambling facilities if:
(1) the person's name is on the list of persons voluntarily excluding themselves from all riverboats in a program established under the rules of the commission;
(2) the person violates this article; or
(3) the commission determines that the person's conduct or reputation is such that the person's presence within the riverboat gambling facilities may:
(A) call into question the honesty and integrity of the

gambling operations; or
(B) interfere with the orderly conduct of the gambling operations.
(b) A person, other than a person participating in a voluntary exclusion program, may petition the commission for a hearing on the person's ejection or exclusion under this section.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.143-2003, SEC.2.

IC 4-33-4-8
Violations of article; fraudulent acts
Sec. 8. If a licensee, an operating agent, or an employee of a licensee or an operating agent violates this article or engages in a fraudulent act, the commission may do any combination of the following:
(1) Suspend, revoke, or restrict the license of the licensee, or suspend, revoke, or restrict the gambling operations of an operating agent.
(2) Require the removal of a licensee or an employee of a licensee.
(3) Impose a civil penalty of not more than five thousand dollars ($5,000) against an individual who has been issued an occupational license for each violation of this article.
(4) Impose a civil penalty of not more than the greater of:
(A) ten thousand dollars ($10,000); or
(B) an amount equal to the licensee's or operating agent's daily gross receipts for the day of the violation;
against an owner or operating agent for each violation of this article.
(5) Impose a civil penalty of not more than twenty-five thousand dollars ($25,000) against a person who has been issued a supplier's license for each violation of this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.16; P.L.143-2003, SEC.3.

IC 4-33-4-9
Cashless wagering system
Sec. 9. The commission shall require an owner or operating agent conducting gambling games to use a cashless wagering system in which a player's money is converted to tokens, electronic cards, or chips that may be used only for wagering on the riverboat.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.17.

IC 4-33-4-10
Cruises; regulation of routes and stops
Sec. 10. If a riverboat cruises, the commission shall authorize the route of the riverboat and the stops, if any, that the riverboat may make while on a cruise.
As added by P.L.277-1993(ss), SEC.124. Amended by

P.L.192-2002(ss), SEC.10.

IC 4-33-4-11
Insurance
Sec. 11. The commission shall establish the minimum amount of insurance that must be maintained by:
(1) an operating agent; or
(2) owner and supplier licensees.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.18.

IC 4-33-4-12
Alcoholic beverages
Sec. 12. Except as provided by IC 7.1-3-17.5, IC 7.1 and the rules adopted by the alcohol and tobacco commission apply to:
(1) an operating agent; and
(2) a person holding an owner's license.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.15-1994, SEC.2; P.L.204-2001, SEC.8; P.L.92-2003, SEC.19.

IC 4-33-4-13
Determination of navigable waterways; approval of permanently moored craft
Sec. 13. (a) This section does not apply to a riverboat located in a historic hotel district.
(b) After consulting with the United States Army Corps of Engineers, the commission may do the following:
(1) Determine the waterways that are navigable waterways for purposes of this article.
(2) Determine the navigable waterways that are suitable for the operation of riverboats under this article.
(3) Approve a plan submitted under IC 4-33-6-23 for:
(A) the construction of a new permanently moored craft; or
(B) the conversion of a self-propelled excursion boat into a permanently moored craft.
(c) In determining the navigable waterways on which riverboats may operate, the commission shall do the following:
(1) Obtain any required approvals from the United States Army Corps of Engineers for the operation of riverboats on those waterways.
(2) Consider the economic benefit that riverboat gambling provides to Indiana.
(3) Seek to ensure that all regions of Indiana share in the economic benefits of riverboat gambling.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.1-1995, SEC.40; P.L.92-2003, SEC.20; P.L.15-2011, SEC.3.

IC 4-33-4-13.5
Marine structural and life safety standards for permanently moored craft Sec. 13.5. The commission shall:
(1) determine the appropriate marine structural and life safety standards for a permanently moored craft approved under section 13 of this chapter; and
(2) establish maintenance requirements and an inspection schedule to enforce the standards.
This section does not require a licensed owner converting a self-propelled excursion boat into a permanently moored craft to substantially alter the marine structural and life safety systems of the excursion boat that were required to comply with IC 4-33-6-6 if the self-propelled excursion boat was in service before January 1, 2011.
As added by P.L.15-2011, SEC.4.

IC 4-33-4-14
Navigable waterways; extreme circumstances
Sec. 14. The commission may adopt emergency orders under IC 4-21.5-4 concerning navigability of waterways for extreme weather conditions or other extreme circumstances.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-4-15
Annual duties of gaming commission
Sec. 15. The commission shall annually do the following:
(1) Review the patterns of wagering and wins and losses by persons on riverboat gambling operations under this article.
(2) Make recommendations to the governor and the general assembly concerning whether limits on wagering losses should be imposed.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.21.

IC 4-33-4-16
Investigative procedures; complaints
Sec. 16. (a) The commission shall review and make a determination on a complaint by an operating agent or a person who has been issued an owner's license concerning an investigative procedure that the licensee alleges is unnecessarily disruptive of gambling operations.
(b) A licensee or an operating agent filing a complaint under this section must prove all of the following by clear and convincing evidence:
(1) The investigative procedure had no reasonable law enforcement purpose.
(2) The investigative procedure was so disruptive as to unreasonably inhibit gambling operations.
(c) For purposes of this section, the need to inspect and investigate a licensee or an operating agent shall be presumed at all times.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.22.
IC 4-33-4-17
Licenses; application; denial; suspensions; revocation; restriction or refusal to renew; hearings
Sec. 17. (a) The commission shall decide promptly and in reasonable order all license applications.
(b) Notwithstanding any provision of this article, no owner's license may be granted for any riverboat that is not to be docked in the city described under IC 4-33-6-1(a)(1) until the earlier of:
(1) the issuance of an owner's license for a riverboat that is to be docked in the city described under IC 4-33-6-1(a)(1); or
(2) September 1, 1994.
(c) A party aggrieved by an action of the commission denying, suspending, revoking, restricting, or refusing the renewal of a license may request a hearing before the commission. A request for a hearing must be made to the commission in writing not more than ten (10) days after service of notice of the action of the commission.
(d) The commission shall serve notice of the commission's actions to a party by personal delivery or by certified mail. Notice served by certified mail is considered complete on the business day following the date of the mailing.
(e) The commission shall conduct all requested hearings promptly and in reasonable order.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.1-1994, SEC.13; P.L.92-2003, SEC.23.

IC 4-33-4-18
Background investigations
Sec. 18. (a) The state police department may assist the commission in conducting background investigations of applicants. The commission may forward all fingerprints required to be submitted by license applicants under IC 4-33 to the Federal Bureau of Investigation or any other agency for the purpose of screening applicants. The commission shall reimburse the state police department for the costs incurred by the state police department as a result of the assistance. The commission shall make the payment from fees collected from applicants.
(b) The commission through its gaming agents shall conduct background investigations of applicants. Costs incurred conducting the investigations must be paid from fees collected from applicants.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.261-2003, SEC.4; P.L.170-2005, SEC.5.

IC 4-33-4-19
Revocation of licenses
Sec. 19. The commission shall revoke the license of a licensee who operates a riverboat upon Patoka Lake if that licensee violates any of the following:
(1) IC 14-26-2-7.
(2) IC 14-26-2-23.
(3) IC 14-28-1. As added by P.L.277-1993(ss), SEC.124. Amended by P.L.1-1995, SEC.41; P.L.152-2006, SEC.1.

IC 4-33-4-20
Void licenses
Sec. 20. If the United States Army Corps of Engineers rescinds an approval required under section 13 of this chapter, a license issued under this article is void and the holder of the license may not conduct or continue gambling operations under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-4-21
Licenses; transfer, sale, purchase, or voting trust; rules of procedure; prohibitions
Sec. 21. (a) A licensed owner or any other person must apply for and receive the commission's approval before:
(1) an owner's license is:
(A) transferred;
(B) sold; or
(C) purchased; or
(2) a voting trust agreement or other similar agreement is established with respect to the owner's license.
(b) Subject to section 24 of this chapter, the commission shall adopt rules governing the procedure a licensed owner or other person must follow to take an action under subsection (a). The rules must specify that a person who obtains an ownership interest in a license must meet the criteria of this article and any rules adopted by the commission. A licensed owner may transfer an owner's license only in accordance with this article and rules adopted by the commission.
(c) A licensed owner or any other person may not:
(1) lease;
(2) hypothecate; or
(3) borrow or loan money against;
an owner's license.
(d) A transfer fee is imposed on a licensed owner who purchases or otherwise acquires a controlling interest, as determined under the rules of the commission, in a second owner's license. The fee is equal to two million dollars ($2,000,000). The commission shall collect and deposit a fee imposed under this subsection in the state general fund.
As added by P.L.20-1995, SEC.7. Amended by P.L.224-2003, SEC.42; P.L.182-2009(ss), SEC.59.

IC 4-33-4-21.2
Display and maintenance of toll free telephone number
Sec. 21.2. (a) The Indiana gaming commission shall require a licensed owner or an operating agent to conspicuously display the number of the toll free telephone line described in IC 4-33-12-6 in the following locations:
(1) On each admission ticket to a riverboat if tickets are issued. (2) On a poster or placard that is on display in a public area of each riverboat where gambling games are conducted.
(b) The toll free telephone line described in IC 4-33-12-6 must be:
(1) maintained by the division of mental health and addiction under IC 12-23-1-6; and
(2) funded by the addiction services fund established by IC 12-23-2-2.
(c) The commission may adopt rules under IC 4-22-2 necessary to carry out this section.
As added by P.L.54-1995, SEC.1. Amended by P.L.215-2001, SEC.5; P.L.192-2002(ss), SEC.11; P.L.92-2003, SEC.24.

IC 4-33-4-22
Rules concerning hours of operation
Sec. 22. (a) The commission may not adopt a rule or resolution limiting the ordinary business hours in which a licensed owner that has implemented flexible scheduling under IC 4-33-6-21 may conduct gambling operations.
(b) This section may not be construed to limit the commission's power to:
(1) enforce this article under IC 4-33-4-1(a)(6), IC 4-33-4-1(a)(7), or IC 4-33-4-8; or
(2) respond to an emergency, as determined by the commission.
As added by P.L.224-2003, SEC.43. Amended by P.L.97-2004, SEC.14.

IC 4-33-4-23
Licensed owners annual reports; incentive payments
Sec. 23. (a) An operating agent or a person holding an owner's license must report annually to the commission the following:
(1) The total dollar amounts and recipients of incentive payments made.
(2) Any other items related to the payments described in subdivision (1) that the commission may require.
(b) The commission shall prescribe, with respect to the report required by subsection (a):
(1) the format of the report;
(2) the deadline by which the report must be filed; and
(3) the manner in which the report must be maintained and filed.
As added by P.L.199-2005, SEC.1.

IC 4-33-4-24
Prohibition of fee for proposed transfer of ownership
Sec. 24. The commission may not do the following:
(1) Impose by rule a fee that is not authorized by this article on any party to a proposed transfer of an ownership interest in a riverboat owner's license or an operating permit.
(2) Make the commission's approval of a proposed transfer of an ownership interest in a riverboat owner's license or an

operating permit contingent upon the payment of any amount that is not authorized by this article.
As added by P.L.182-2009(ss), SEC.60.

IC 4-33-4-24.2
Model power of attorney
Sec. 24.2. The executive director shall establish a model power of attorney setting forth the terms and conditions under which a trustee may conduct gambling operations on a riverboat under IC 4-33-21. The executive director may provide a copy of the model power of attorney to any interested party.
As added by P.L.142-2009, SEC.5.

IC 4-33-4-25
Appointment of temporary trustee
Sec. 25. (a) The commission may appoint a person to serve as a temporary trustee for a particular riverboat if the commission makes the following findings:
(1) That circumstances requiring a trustee to assume control of the riverboat are likely to occur.
(2) That the commission has not approved a power of attorney identifying any other person to serve as the trustee for the riverboat.
(3) That there is not enough time to consider and approve a power of attorney with respect to the riverboat before the circumstances found likely to occur under subdivision (1) will occur.
(b) A person appointed under this section must be qualified to perform any duty described in this section or IC 4-33-21.
(c) A trustee appointed by the commission under this section shall serve until any of the following occurs:
(1) The commission adopts a resolution under IC 4-33-21-3 authorizing a trustee appointed by an approved power of attorney to conduct gambling operations under IC 4-33-21 on the riverboat.
(2) The commission revokes the trustee's authority to conduct gambling operations under IC 4-33-21-12.
(3) A new licensed owner or operating agent assumes control of the riverboat.
(d) A trustee appointed by the commission under this section shall exercise the trustee's powers in accordance with:
(1) the model power of attorney established by the executive director under section 24.2 of this chapter; and
(2) IC 4-33-21.
As added by P.L.142-2009, SEC.6.

IC 4-33-4-26
Civil penalties for violations concerning a power of attorney
Sec. 26. The commission may impose a civil penalty upon a person who: (1) fails to submit a power of attorney before a deadline imposed by this article;
(2) fails to take any corrective action required by the commission with respect to a power of attorney submitted under IC 4-33-6-2(c), IC 4-33-6-22, IC 4-33-6.5-2(c), or IC 4-33-6.5-16; or
(3) violates any provision of this article concerning the submission of a power of attorney identifying the person who would serve as a trustee under the power of attorney.
As added by P.L.142-2009, SEC.7.

IC 4-33-4-27
Withholding delinquent child support from winnings; fee; notice; priority of order over other claims
Sec. 27. (a) The bureau shall provide information to a licensed owner, an operating agent, or a trustee concerning persons who are delinquent in child support.
(b) If a licensed owner, an operating agent, or a trustee is required to file Form W-2G or a substantially equivalent form with the United States Internal Revenue Service for a person who is delinquent in child support, before payment of cash winnings to the person, the licensed owner, operating agent, or trustee:
(1) may deduct and retain an administrative fee in the amount of the lesser of:
(A) three percent (3%) of the amount of delinquent child support withheld under subdivision (2)(A); or
(B) one hundred dollars ($100); and
(2) shall:
(A) withhold the amount of delinquent child support owed from the cash winnings;
(B) transmit to the bureau:
(i) the amount withheld for delinquent child support; and
(ii) identifying information, including the full name, address, and Social Security number of the obligor and the child support case identifier, the date and amount of the payment, and the name and location of the licensed owner, operating agent, or trustee; and
(C) issue the obligor a receipt in a form prescribed by the bureau with the total amount withheld for delinquent child support and the administrative fee.
(c) The bureau shall notify the obligor at the address provided by the licensed owner, operating agent, or trustee that the bureau intends to offset the obligor's delinquent child support with the cash winnings.
(d) The bureau shall hold the amount withheld from cash winnings of an obligor for ten (10) business days before applying the amount as payment to the obligor's delinquent child support.
(e) The delinquent child support required to be withheld under this section and an administrative fee described under subsection (b)(1) have priority over any secured or unsecured claim on cash

winnings except claims for federal or state taxes that are required to be withheld under federal or state law.
As added by P.L.80-2010, SEC.1.



CHAPTER 4.5. GAMING COMMISSION GAMING AGENTS

IC 4-33-4.5-2
Surety bonds
Sec. 2. Each gaming agent shall execute a surety bond in the amount of one thousand dollars ($1,000), with surety approved by the commission, and an oath of office, both of which must be filed with the executive director.
As added by P.L.170-2005, SEC.6.

IC 4-33-4.5-3
Compensable injury to, injury to the health of, or death of a gaming agent
Sec. 3. (a) The injury to, injury to the health of, or death of a gaming agent is compensable under the appropriate provisions of IC 22-3-2 through IC 22-3-7 if the injury, injury to the health of, or death arises out of and in the course of the performance of the agent's duties as a gaming agent.
(b) For purposes of subsection (a) and IC 22-3-2 through IC 22-3-7, a gaming agent is conclusively presumed to have accepted the compensation provisions included in the parts of the Indiana Code referred to in this subsection.
As added by P.L.170-2005, SEC.6.

IC 4-33-4.5-4
Retirement of a gaming agent with at least 20 years of service
Sec. 4. An eligible gaming agent who retires with at least twenty (20) years of service as a gaming agent:
(1) may retain the agent's service weapon;
(2) may receive, in recognition of the agent's service to the commission and to the public, a badge that indicates that the

agent is retired; and
(3) shall be issued by the commission an identification card stating the agent's name and rank, signifying that the agent is retired, and noting the agent's authority to retain the service weapon.
As added by P.L.170-2005, SEC.6.

IC 4-33-4.5-5
Salary matrix
Sec. 5. The commission shall create a matrix for salary ranges for gaming agents, which must be reviewed and approved by the budget agency before implementation.
As added by P.L.170-2005, SEC.6.



CHAPTER 5. DISCLOSURE OF RECORDS

IC 4-33-5-1.5
Confidential information
Sec. 1.5. (a) The following information submitted, collected, or gathered as part of an application to the commission for a license is confidential for purposes of IC 5-14-3-4:
(1) Any information concerning a minor child of an applicant.
(2) The Social Security number of an applicant or the spouse of an applicant.
(3) The home telephone number of an applicant, or the spouse or children of an applicant.
(4) An applicant's birth certificate.
(5) An applicant's or applicant's spouse's driver's license number.
(6) The name or address of a previous spouse of the applicant.
(7) The date of birth of the spouse of an applicant.
(8) The place of birth of the spouse of an applicant.
(9) The personal financial records of an applicant or the spouse or minor child of an applicant.
(10) Any information concerning a victim of domestic violence, sexual assault, or stalking.
(11) The electronic mail address of an applicant or spouse or family member of the applicant.
(b) Except as provided in subsections (c) and (d), in addition to information that is confidential under subsection (a), all information maintained by the commission concerning an individual who holds, held, or has applied for an occupational license under this article:
(1) is confidential for purposes of IC 5-14-3; and
(2) may be released by the commission only for law enforcement purposes or to a state or local public agency.
(c) The following information concerning an individual who holds, held, or has applied for an occupational license under this article is not confidential:
(1) The individual's name.
(2) The individual's place of employment. (3) The individual's job title.
(4) The individual's gaming experience.
(5) The reason for denial or revocation of a license or for disciplinary action against the individual.
(6) Information submitted by the individual for a felony waiver request under IC 4-33-8-11.
(d) An individual who holds, held, or has applied for an occupational license under this article may waive the confidentiality requirements of subsection (b).
As added by P.L.125-2006, SEC.1. Amended by P.L.104-2008, SEC.2.

IC 4-33-5-2
Commission records
Sec. 2. Notwithstanding any other law, upon written request from a person, the commission shall provide the following information to the person:
(1) Except as provided in section 1.5 of this chapter, the information provided under section 1 of this chapter concerning a licensee or an applicant.
(2) The amount of the wagering tax and admission tax paid daily to the state by a licensed owner or an operating agent.
(3) A copy of a letter providing the reasons for the denial of an owner's license or an operating agent's contract.
(4) A copy of a letter providing the reasons for the commission's refusal to allow an applicant to withdraw the applicant's application.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.26; P.L.125-2006, SEC.2.

IC 4-33-5-3
Fees
Sec. 3. The commission may assess fees for the copying of information provided by the commission.
As added by P.L.277-1993(ss), SEC.124.



CHAPTER 6. LICENSING OF OWNERS

IC 4-33-6-2 Applicant requirements for an owner's license
Sec. 2. (a) A person applying for an owner's license under this chapter must pay a nonrefundable application fee to the commission. The commission shall determine the amount of the application fee.
(b) An applicant must submit the following on forms provided by the commission:
(1) If the applicant is an individual, two (2) sets of the individual's fingerprints.
(2) If the applicant is not an individual, two (2) sets of fingerprints for each officer and director of the applicant.
(c) This subsection applies to an applicant who applies after June 30, 2009, for an owner's license. An applicant shall submit for the approval of the commission a written power of attorney identifying the person who, if approved by the commission, would serve as the applicant's trustee to operate the riverboat. The power of attorney submitted under this subsection must:
(1) be executed in the manner required by IC 30-5;
(2) describe the powers that may be delegated to the proposed trustee;
(3) conform with the requirements established by the commission under IC 4-33-4-3(a)(10); and
(4) be submitted on the date that the applicant pays the application fee described in subsection (a).
(d) The commission shall review the applications for an owner's license under this chapter and shall inform each applicant of the commission's decision concerning the issuance of the owner's license.
(e) The costs of investigating an applicant for an owner's license under this chapter shall be paid from the application fee paid by the applicant.
(f) An applicant for an owner's license under this chapter must pay all additional costs that are:
(1) associated with the investigation of the applicant; and
(2) greater than the amount of the application fee paid by the applicant.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.142-2009, SEC.8.

IC 4-33-6-3
Restrictions on issuance
Sec. 3. The commission may not issue an owner's license under this chapter to a person if:
(1) the person has been convicted of a felony under Indiana law, the laws of any other state, or laws of the United States;
(2) the person has knowingly or intentionally submitted an application for a license under this chapter that contains false information;
(3) the person is a member of the commission;
(4) the person is an officer, a director, or a managerial employee of a person described in subdivision (1) or (2); (5) the person employs an individual who:
(A) is described in subdivision (1), (2), or (3); and
(B) participates in the management or operation of gambling operations authorized under this article;
(6) the person owns an ownership interest of more than the total amount of ownership interest permitted under section 3.5 of this chapter; or
(7) a license issued to the person:
(A) under this article; or
(B) to own or operate gambling facilities in another jurisdiction;
has been revoked.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.149-2003, SEC.2.

IC 4-33-6-3.5
Maximum number of owner's licenses that may be issued to a riverboat owner
Sec. 3.5. (a) For purposes of this section, a person is considered to have an ownership interest in a riverboat owner's license if the interest is owned directly or indirectly by the person or by an entity controlled by the person.
(b) A person may have up to a one hundred percent (100%) ownership interest in not more than two (2) riverboat licenses issued under this chapter.
(c) A person may not have an ownership interest in more than two (2) riverboat owner's licenses issued under this chapter.
(d) This section may not be construed to increase the maximum number of licenses permitted under section 1 of this chapter or the number of riverboats that may be owned and operated under a license under section 10 of this chapter.
As added by P.L.149-2003, SEC.3.

IC 4-33-6-4
Factors considered in granting licenses; submission of riverboat and dock design
Sec. 4. (a) In determining whether to grant an owner's license to an applicant, the commission shall consider the following:
(1) The character, reputation, experience, and financial integrity of the following:
(A) The applicant.
(B) A person that:
(i) directly or indirectly controls the applicant; or
(ii) is directly or indirectly controlled by the applicant or by a person that directly or indirectly controls the applicant.
(2) The facilities or proposed facilities for the conduct of riverboat gambling.
(3) The highest prospective total revenue to be collected by the state from the conduct of riverboat gambling. (4) The good faith affirmative action plan of each applicant to recruit, train, and upgrade minorities in all employment classifications.
(5) The financial ability of the applicant to purchase and maintain adequate liability and casualty insurance.
(6) If the applicant has adequate capitalization to provide and maintain a riverboat for the duration of the license.
(7) The extent to which the applicant exceeds or meets other standards adopted by the commission.
(b) In an application for an owner's license, the applicant must submit to the commission a proposed design of the riverboat and the dock. The commission may not grant a license to an applicant if the commission determines that it will be difficult or unlikely for the riverboat to depart from the dock.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.9; P.L.55-1995, SEC.2.

IC 4-33-6-5
Dock and navigable waterway; identification
Sec. 5. In an application for an owner's license, the applicant must state the dock at which the riverboat is based and the navigable waterway on which the riverboat will operate.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-6
Riverboat requirements
Sec. 6. (a) Except as provided in subsection (c), a riverboat that operates in a county described in IC 4-33-1-1(1) or IC 4-33-1-1(2) must:
(1) have either:
(A) a valid certificate of inspection from the United States Coast Guard for the carrying of at least five hundred (500) passengers; or
(B) a valid certificate of compliance with marine structural and life safety standards determined by the commission; and
(2) be at least one hundred fifty (150) feet in length.
(b) This subsection applies only to a riverboat that operates on the Ohio River. A riverboat must replicate, as nearly as possible, historic Indiana steamboat passenger vessels of the nineteenth century. However, steam propulsion or overnight lodging facilities are not required under this subsection.
(c) A riverboat described in IC 4-33-2-17(3) must have a valid certificate of compliance with the marine structural and life safety standards determined by the commission under IC 4-33-4-13.5 for a permanently moored craft.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.10; P.L.92-2003, SEC.28; P.L.170-2005, SEC.7; P.L.15-2011, SEC.5.

IC 4-33-6-7 Economic development
Sec. 7. (a) In granting a license under this chapter, the commission may give favorable consideration to the following:
(1) Economically depressed areas of Indiana.
(2) Applicants presenting plans that provide for significant economic development over a large geographic area.
(b) This subsection applies to any owner's license issued for a city described in section 1(a)(1) of this chapter. The commission must require the applicant to provide assurances that economic development will occur in the city and that adequate infrastructure and site preparation will be provided to support the riverboat operation. In order to prove the assurance that economic development will occur, the applicant must:
(1) construct or provide for the construction of an approved hotel; or
(2) cause economic development that will have an economic impact on the city that exceeds the economic impact that the construction of an approved hotel would have.
(c) This subsection applies to an owner's license issued for the City of East Chicago. If a controlling interest in the owner's license is transferred, the fiscal body of the City of East Chicago may adopt an ordinance voiding any term of the development agreement (as defined by IC 36-1-8-9.5) between:
(1) the city; and
(2) the person transferring the controlling interest in the owner's license;
that is in effect as of the date the controlling interest is transferred. The ordinance may provide for any payments made under the redevelopment agreement, including those held in escrow, to be redirected to the City of East Chicago for use as directed by ordinance of the city fiscal body. A requirement to redirect a payment is valid to the same extent as if the requirement had been part of the original agreement. If the ordinance provides for the voiding and renegotiation of any part of a redevelopment agreement, the mayor of the City of East Chicago may negotiate with the person acquiring a controlling interest in the owner's license to replace any terms voided by the ordinance. Terms negotiated under this subsection must be ratified in an ordinance adopted by the city legislative body.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.234-2007, SEC.302.

IC 4-33-6-8
Issuance of license; fee; bond
Sec. 8. If the commission determines that a person is eligible under this chapter for an owner's license, the commission may issue an owner's license to the person if:
(1) the person pays an initial license fee of twenty-five thousand dollars ($25,000); and
(2) the person posts a bond as required in section 9 of this

chapter.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-9
Bond
Sec. 9. (a) A licensed owner must post a bond with the commission at least sixty (60) days before the commencement of gambling on the riverboat.
(b) The bond shall be furnished in:
(1) cash or negotiable securities;
(2) a surety bond:
(A) with a surety company approved by the commission; and
(B) guaranteed by a satisfactory guarantor; or
(3) an irrevocable letter of credit issued by a banking institution of Indiana acceptable to the commission.
(c) If a bond is furnished in cash or negotiable securities, the principal shall be placed without restriction at the disposal of the commission, but income inures to the benefit of the licensee.
(d) The bond:
(1) is subject to the approval of the commission;
(2) must be in an amount that the commission determines will adequately reflect the amount that a local community will expend for infrastructure and other facilities associated with a riverboat operation; and
(3) must be payable to the commission as obligee for use in payment of the licensed owner's financial obligations to the local community, the state, and other aggrieved parties, as determined by the rules of the commission.
(e) If after a hearing (after at least five (5) days written notice) the commission determines that the amount of a licensed owner's bond is insufficient, the licensed owner shall upon written demand of the commission file a new bond.
(f) The commission may require a licensed owner to file a new bond with a satisfactory surety in the same form and amount if:
(1) liability on the old bond is discharged or reduced by judgment rendered, payment made, or otherwise; or
(2) in the opinion of the commission any surety on the old bond becomes unsatisfactory.
(g) If a new bond obtained under subsection (e) or (f) is unsatisfactory, the commission shall cancel the owner's license. If the new bond is satisfactorily furnished, the commission shall release in writing the surety on the old bond from any liability accruing after the effective date of the new bond.
(h) A bond is released on the condition that the licensed owner remains at the site for which the owner's license is granted for the lesser of:
(1) five (5) years; or
(2) the date the commission grants a license to another licensed owner to operate from the site for which the bond was posted.
(i) A licensed owner who does not meet the requirements of

subsection (h) forfeits a bond filed under this section. The proceeds of a bond that is in default under this subsection are paid to the commission for the benefit of the local unit from which the riverboat operated.
(j) The total and aggregate liability of the surety on a bond is limited to the amount specified in the bond, and the continuous nature of the bond may in no event be construed as allowing the liability of the surety under a bond to accumulate for each successive approval period during which the bond is in force.
(k) A bond filed under this section is released sixty (60) days after:
(1) the time has run under subsection (h); and
(2) a written request is submitted by the licensed owner.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.12.

IC 4-33-6-10
Riverboat operation and docking; flexible scheduling; license expiration
Sec. 10. (a) An owner's license issued under this chapter permits the holder to own and operate one (1) riverboat and equipment for each license.
(b) The holder of an owner's license issued under this chapter may implement flexible scheduling for the operation of the holder's riverboat under section 21 of this chapter.
(c) An owner's license issued under this chapter must specify the place where the riverboat must operate and dock. However, the commission may permit the riverboat to dock at a temporary dock in the applicable city for a specific period of time not to exceed one (1) year after the owner's license is issued.
(d) An owner's initial license expires five (5) years after the effective date of the license.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.13.

IC 4-33-6-11
Revocation of license
Sec. 11. The commission may revoke an owner's license if:
(1) the licensee begins regular operations more than twelve (12) months after receiving the commission's approval of the application for the license; and
(2) the commission determines that the revocation of the license is in the best interests of Indiana.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.14.

IC 4-33-6-12
Renewal of license; compliance investigations
Sec. 12. (a) Unless the owner's license is terminated, expires, or is revoked, the owner's license may be renewed annually upon: (1) the payment of a five thousand dollar ($5,000) annual renewal fee; and
(2) a determination by the commission that the licensee satisfies the conditions of this article.
(b) A licensed owner shall undergo a complete investigation every three (3) years to determine that the licensed owner remains in compliance with this article.
(c) Notwithstanding subsection (b), the commission may investigate a licensed owner at any time the commission determines it is necessary to ensure that the licensee remains in compliance with this article.
(d) The licensed owner shall bear the cost of an investigation or reinvestigation of the licensed owner and any investigation resulting from a potential transfer of ownership.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.11.

IC 4-33-6-13
Other licenses
Sec. 13. A licensed owner may apply to the commission for and may hold licenses that are necessary for the operation of a riverboat, including the following:
(1) A license to prepare and serve food for human consumption.
(2) Any other necessary license.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-14
Taxes; sales on riverboats
Sec. 14. All state excise taxes, use taxes, and gross retail taxes apply to sales on a riverboat.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-15
Gambling equipment, devices, and supplies
Sec. 15. A licensed owner may own gambling equipment, devices, and supplies. Each licensed owner must file an annual report listing the licensed owner's inventories of gambling equipment, devices, and supplies.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-16
Schools for training occupational licensees
Sec. 16. This article does not prohibit a licensed owner from operating a school for the training of occupational licensees.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-17
Nature of license
Sec. 17. A license to operate an excursion gaming boat:
(1) is a revocable privilege granted by the state; and (2) is not a property right.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-18
Ordinances to permit docking in cities or counties
Sec. 18. (a) This subsection applies to cities described in section 1(a)(1) through 1(a)(4) or section (1)(b) of this chapter. The commission may not issue a license authorizing a riverboat to dock in a city unless the legislative body of the city has approved an ordinance permitting the docking of riverboats in the city.
(b) This subsection applies to a county described in section 1(a)(5) of this chapter if the largest city in the county is contiguous to the Ohio River. The commission may not issue a license authorizing a riverboat to dock in the county unless an ordinance permitting the docking of riverboats in the county has been approved by the legislative body of the largest city in the county. The license must specify that the home dock of the riverboat is to be located in the largest city in the county.
(c) This subsection applies to a county described in section 1(a)(5) of this chapter if the largest city in the county is not contiguous to the Ohio River. The commission may not issue a license authorizing a riverboat to dock in the county unless an ordinance permitting the docking of riverboats in the county has been approved by the county fiscal body.
(d) This subsection applies to a county in which a historic hotel district is located. The commission may not enter into a contract under IC 4-33-6.5 for the operation of a riverboat in the county unless an ordinance permitting the docking of riverboats in the county has been approved by the county fiscal body.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.2-1995, SEC.8; P.L.92-2003, SEC.29.

IC 4-33-6-19
County approval of riverboat gambling
Sec. 19. (a) This section applies to:
(1) a county contiguous to the Ohio River;
(2) a county containing a historic hotel district; and
(3) a county contiguous to Lake Michigan that has a population of less than four hundred thousand (400,000).
(b) Notwithstanding any other provision of this article, the commission may not:
(1) issue a license under this article to allow a riverboat to operate in the county; or
(2) enter into a contract with an operating agent under IC 4-33-6.5;
unless the voters of the county have approved the conducting of gambling games on riverboats in the county.
(c) If the docking of a riverboat in the county is approved by an ordinance adopted under section 18 of this chapter, or if at least the number of the registered voters of the county required under

IC 3-8-6-3 for a petition to place a candidate on the ballot sign a petition submitted to the circuit court clerk requesting that a local public question concerning riverboat gaming be placed on the ballot, the county election board shall place the following question on the ballot in the county during the next primary or general election:
"Shall riverboat gambling be permitted in ____ County?".
(d) A public question under this section shall be placed on the ballot in accordance with IC 3-10-9 and must be certified in accordance with IC 3-10-9-3.
(e) The clerk of the circuit court of a county holding an election under this chapter shall certify the results determined under IC 3-12-4-9 to the commission and the department of state revenue.
(f) If a public question under this section is placed on the ballot in a county and the voters of the county do not vote in favor of permitting riverboat gambling under this article, a second public question under this section may not be held in that county for at least two (2) years. If the voters of the county vote to reject riverboat gambling a second time, a third or subsequent public question under this section may not be held in that county until the general election held during the tenth year following the year that the previous public question was placed on the ballot.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.1-1994, SEC.14; P.L.12-1995, SEC.96; P.L.2-1995, SEC.9; P.L.24-1996, SEC.10; P.L.3-1997, SEC.414; P.L.92-2003, SEC.30.

IC 4-33-6-20
City approval of riverboat gambling
Sec. 20. (a) This section applies to a city that:
(1) has a population of less than one hundred thousand (100,000); and
(2) is located in a county contiguous to Lake Michigan that has a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Notwithstanding any other provision of this article, the commission may not issue a license under this article to allow a riverboat to operate from a city to which this section applies unless the voters of the city have approved the conducting of gambling games on riverboats in the city.
(c) If the legislative body of the city approves the docking of a riverboat under section 19 of this chapter, or if at least the number of the registered voters of the city required under IC 3-8-6-3 for a petition to place a candidate on the ballot sign a petition submitted to the circuit court clerk requesting that a local public question concerning riverboat gaming be placed on the ballot, the county election board shall place the following question on the ballot in the city during the next general election:
"Shall licenses be issued to permit riverboat gambling in the City of _______?".
(d) A public question under this section shall be placed on the ballot in accordance with IC 3-10-9 and must be certified in

accordance with IC 3-10-9-3.
(e) The clerk of the circuit court of a county holding an election under this chapter shall certify the results determined under IC 3-12-4-9 to the commission and the department of state revenue.
(f) If a public question under this section is placed on the ballot in a city and the voters of the city do not vote in favor of permitting riverboat gambling under this article, another public question under this section may not be held in that city for at least two (2) years.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.12-1995, SEC.97; P.L.3-1997, SEC.415.

IC 4-33-6-21
Plan for flexible scheduling; approval by commission
Sec. 21. (a) A licensed owner may submit a plan for flexible scheduling to the commission by a date designated by the commission. Upon receipt of an appropriate plan, the commission shall authorize flexible scheduling and the licensed owner shall implement the flexible scheduling plan by the date designated by the commission.
(b) A licensed owner that:
(1) submits a plan for flexible scheduling to the commission may include provisions; or
(2) has implemented a flexible scheduling plan may amend the plan to include provisions;
to conduct gambling operations for up to twenty-four (24) hours a day. Upon receipt of a plan or an amendment to a plan concerning operating hours, the commission shall authorize the licensed owner to implement the plan or amendment for the days and hours specified in the plan or amendment. The licensed owner shall implement the provisions related to operating days and hours by the date designated by the commission. If the licensed owner fails or ceases to operate in accordance with the authorized provisions concerning operating days and hours, the commission may rescind the authorization.
As added by P.L.192-2002(ss), SEC.15. Amended by P.L.224-2003, SEC.44.

IC 4-33-6-22
Submission of proposed power of attorney
Sec. 22. (a) This section applies to any licensed owner who was not required to submit a proposed power of attorney when applying for an owner's license.
(b) A licensed owner shall submit for the approval of the commission a written power of attorney identifying the person who, if approved by the commission, would serve as the licensed owner's trustee to operate the riverboat. The power of attorney submitted under this subsection must:
(1) be executed in the manner required by IC 30-5;
(2) describe the powers that may be delegated to the proposed trustee;
(3) conform with the requirements established by the

commission under IC 4-33-4-3(a)(10); and
(4) be submitted before:
(A) November 1, 2009, in the case of a person holding an owner's license on July 1, 2009; or
(B) the deadline imposed by the commission in the case of a licensed owner who is subject to this section and not described by clause (A).
(c) The commission may not renew an owner's license unless the commission:
(1) receives a proposed power of attorney from the licensed owner;
(2) approves the trustee identified by the power of attorney; and
(3) approves the power of attorney.
(d) A licensed owner must petition the commission for its approval of any changes to a power of attorney approved by the commission.
As added by P.L.142-2009, SEC.9.

IC 4-33-6-23
Plans for permanently moored craft; equipment and personnel requirements
Sec. 23. (a) A licensed owner may submit to the commission a plan for:
(1) constructing a permanently moored craft to replace the licensed owner's self-propelled excursion boat; or
(2) converting the licensed owner's self-propelled excursion boat into a permanently moored craft.
(b) Upon receiving the commission's approval of a conversion plan submitted under subsection (a), a licensed owner may disable the propulsion and navigation equipment that had been required to comply with section 6(a) of this chapter.
(c) A licensed owner operating a permanently moored craft is not required to employ personnel that had been required to operate a self-propelled excursion boat.
As added by P.L.15-2011, SEC.6.



CHAPTER 6.5. RIVERBOAT OPERATING AGENT CONTRACT

IC 4-33-6.5-2
Applicant requirements for an operating agent contract
Sec. 2. (a) A person, including a person who holds or has an interest in an owner's license issued under this article, may file an application with the commission to serve as an operating agent under this chapter. An applicant must pay a nonrefundable application fee to the commission in an amount to be determined by the commission.
(b) An applicant must submit the following on forms provided by the commission:
(1) If the applicant is an individual, two (2) sets of the individual's fingerprints.
(2) If the applicant is not an individual, two (2) sets of fingerprints for each officer and director of the applicant.
(c) This subsection applies to an applicant who applies after May 12, 2009, to serve as an operating agent under this chapter. An applicant shall submit for the approval of the commission a written power of attorney identifying the person who, if approved by the commission, would serve as the applicant's trustee to operate the riverboat. The power of attorney submitted under this subsection must:
(1) be executed in the manner required by IC 30-5;
(2) describe the powers that may be delegated to the proposed trustee;
(3) conform with the requirements established by the commission under IC 4-33-4-3(a)(10); and
(4) be submitted on the date that the applicant pays the application fee described in subsection (a).
(d) The commission shall review the applications filed under this chapter and shall inform each applicant of the commission's decision.
(e) The costs of investigating an applicant to serve as an operating agent under this chapter shall be paid from the application fee paid by the applicant.
(f) An applicant to serve as an operating agent under this chapter must pay all additional costs that are:
(1) associated with the investigation of the applicant; and
(2) greater than the amount of the application fee paid by the applicant.
As added by P.L.92-2003, SEC.31. Amended by P.L.142-2009, SEC.10; P.L.1-2010, SEC.9.
IC 4-33-6.5-3
Restrictions on issuance
Sec. 3. The commission may not enter into an operating agent contract with a person under this chapter if:
(1) the person has been convicted of a felony under Indiana law, the laws of any other state, or the laws of the United States;
(2) the person has knowingly or intentionally submitted an application under this chapter that contains false information;
(3) the person is a member of the commission;
(4) the person is an officer, a director, or a managerial employee of a person described in subdivision (1) or (2);
(5) the person employs an individual who is described in subdivision (1), (2), or (3); or
(6) a license issued to the person to own or operate gambling facilities in another jurisdiction has been revoked.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-4
Factors considered in granting operating agent contract; submission of proposed riverboat design
Sec. 4. In determining whether to grant an operating agent contract to an applicant, the commission shall consider the following:
(1) The character, reputation, experience, and financial integrity of the following:
(A) The applicant.
(B) A person that:
(i) directly or indirectly controls the applicant; or
(ii) is directly or indirectly controlled by the applicant or by a person that directly or indirectly controls the applicant.
(2) The facilities or proposed facilities for the conduct of riverboat gambling in a historic hotel district. The applicant must submit to the commission a proposed design of the riverboat.
(3) The highest prospective total revenue to be collected by the state from the conduct of riverboat gambling.
(4) The good faith affirmative action plan of each applicant to recruit, train, and upgrade minorities in all employment classifications.
(5) The financial ability of the applicant to purchase and maintain adequate liability and casualty insurance.
(6) Whether the applicant has adequate capitalization to operate a riverboat for the duration of the contract.
(7) The extent to which the applicant provides assurances that the applicant will participate in the funding of:
(A) specific economic development programs; or
(B) infrastructure improvements;
in the county where the riverboat is located.
(8) The extent to which the applicant exceeds or meets other standards adopted by the commission. As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-5
Requirements of operating agent
Sec. 5. After selecting the most appropriate operating agent applicant, the commission may enter into an operating agent contract with the person. The operating agent contract must comply with this article and include the following terms and conditions:
(1) The operating agent must pay a nonrefundable initial fee of one million dollars ($1,000,000) to the commission. The fee must be deposited by the commission into the West Baden Springs historic hotel preservation and maintenance fund established by IC 36-7-11.5-11(b).
(2) The operating agent must post a bond as required in section 6 of this chapter.
(3) The operating agent must implement flexible scheduling.
(4) The operating agent must locate the riverboat in a historic hotel district at a location approved by the commission.
(5) The operating agent must comply with any requirements concerning the exterior design of the riverboat that are approved by the commission.
(6) Notwithstanding any law limiting the maximum length of contracts:
(A) the initial term of the contract may not exceed twenty (20) years; and
(B) any renewal or extension period permitted under the contract may not exceed twenty (20) years.
(7) The operating agent must collect and remit all taxes under IC 4-33-12 and IC 4-33-13.
(8) The operating agent must comply with the restrictions on the transferability of the operating agent contract under section 12 of this chapter.
As added by P.L.92-2003, SEC.31. Amended by P.L.234-2007, SEC.278.

IC 4-33-6.5-6
Bond
Sec. 6. (a) An operating agent must post a bond with the commission at least sixty (60) days before the commencement of regular riverboat operations in the historic hotel district.
(b) The bond must be furnished in:
(1) cash or negotiable securities;
(2) a surety bond:
(A) with a surety company approved by the commission; and
(B) guaranteed by a satisfactory guarantor; or
(3) an irrevocable letter of credit issued by a banking institution of Indiana acceptable to the commission.
(c) If a bond is furnished in cash or negotiable securities, the principal shall be placed without restriction at the disposal of the commission, but income inures to the benefit of the operating agent. (d) The bond:
(1) is subject to the approval of the commission;
(2) must be in an amount that the commission determines will adequately reflect the amount that a local community will expend for infrastructure and other facilities associated with a riverboat operation; and
(3) must be payable to the commission as obligee for use in payment of the riverboat's financial obligations to the local community, the state, and other aggrieved parties, as determined by the rules of the commission.
Any bond proceeds remaining after the payments shall be deposited in the West Baden Springs historic hotel preservation and maintenance fund established by IC 36-7-11.5-11.
(e) If after a hearing (after at least five (5) days written notice) the commission determines that the amount of an operating agent's bond is insufficient, the operating agent shall, upon written demand of the commission, file a new bond.
(f) The commission may require an operating agent to file a new bond with a satisfactory surety in the same form and amount if:
(1) liability on the old bond is discharged or reduced by judgment rendered, payment made, or otherwise; or
(2) in the opinion of the commission any surety on the old bond becomes unsatisfactory.
(g) If a new bond obtained under subsection (e) or (f) is unsatisfactory, the commission shall cancel the operating agent's contract. If the new bond is satisfactorily furnished, the commission shall release in writing the surety on the old bond from any liability accruing after the effective date of the new bond.
(h) A bond is released on the condition that the operating agent remains at the site of the riverboat operating within the historic hotel district:
(1) for five (5) years; or
(2) until the date the commission enters into a contract with another operating agent to operate from the site for which the bond was posted;
whichever occurs first.
(i) An operating agent who does not meet the requirements of subsection (h) forfeits a bond filed under this section. The proceeds of a bond that is in default under this subsection are paid to the commission and used in the same manner as specified in subsection (d).
(j) The total liability of the surety on a bond is limited to the amount specified in the bond, and the continuous nature of the bond may not be construed as allowing the liability of the surety under a bond to accumulate for each successive approval period during which the bond is in force.
(k) A bond filed under this section is released sixty (60) days after:
(1) the time specified under subsection (h); and
(2) a written request is submitted by the operating agent. As added by P.L.92-2003, SEC.31. Amended by P.L.234-2007, SEC.279.

IC 4-33-6.5-7
Reinvestigations of operating agent
Sec. 7. (a) An operating agent shall undergo a complete investigation at least once every three (3) years to ensure that the operating agent remains in compliance with this article.
(b) Notwithstanding subsection (a), the commission may investigate an operating agent at any time the commission determines it is necessary to ensure that the operating agent remains in compliance with this article.
(c) An operating agent shall bear the cost of an investigation or a reinvestigation under this section.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-8
Maximum number of riverboats operated by operating agent
Sec. 8. An operating agent contract under this chapter permits the operating agent to operate one (1) riverboat on behalf of the commission.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-9
Other licenses
Sec. 9. An operating agent may apply to the commission for and may hold licenses that are necessary for the operation of a riverboat, including the following:
(1) A license to prepare and serve food for human consumption.
(2) Any other necessary license.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-10
Equipment of operating agent; annual inventory report
Sec. 10. An operating agent may own gambling equipment, devices, and supplies. Each operating agent must file an annual report listing the operating agent's inventories of gambling equipment, devices, and supplies.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-11
Schools for training occupational licensees
Sec. 11. This article does not prohibit an operating agent from operating a school for the training of occupational licensees.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-12
Operating agent contract, transfer, sale, purchase, or voting trust; rules of procedure; prohibitions
Sec. 12. (a) An operating agent must apply for and receive the

commission's approval before:
(1) an operating agent's contract is:
(A) transferred;
(B) sold; or
(C) purchased; or
(2) a voting trust agreement or other similar agreement is established with respect to the operating agent.
(b) The commission shall adopt rules governing the procedure an operating agent or other person must follow to take an action under subsection (a). The rules must specify that a person who obtains an ownership interest in an operating agent contract must meet the criteria of this article and any rules adopted by the commission. An operating agent may transfer an interest in an operating agent contract only in accordance with this article and rules adopted by the commission.
(c) An operating agent or any other person may not:
(1) lease;
(2) hypothecate; or
(3) borrow or loan money against;
an operating agent contract.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-13
Prohibited terms of contract
Sec. 13. A contract entered into under this chapter may not include any terms under which the operating agent is required to pay any amount to the state or the gaming commission other than the fees and taxes specifically authorized or required under this article.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-14
Duties of operating agent
Sec. 14. Except as otherwise specifically provided by this article, an operating agent is charged with all the duties imposed upon a licensed owner under this article.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-15
Riverboat operated by operating agent subject to property taxes
Sec. 15. A riverboat operated under an operating agent contract under this article is not exempt from property taxes imposed under IC 6-1.1.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-16
Submission of proposed power of attorney
Sec. 16. (a) The person holding an operating agent contract on July 1, 2009, shall submit for the approval of the commission a written power of attorney identifying the person who, if approved by the commission, would serve as the operating agent's trustee to

operate the riverboat. The power of attorney submitted under this subsection must:
(1) be executed in the manner required by IC 30-5;
(2) describe the powers that may be delegated to the proposed trustee;
(3) conform with the requirements established by the commission under IC 4-33-4-3(a)(10); and
(4) be submitted before November 1, 2009.
(b) The commission may not renew an operating agent contract unless the commission:
(1) receives a proposed power of attorney from the operating agent;
(2) approves the trustee identified by the power of attorney; and
(3) approves the power of attorney.
(c) An operating agent must petition the commission for its approval of any changes to a power of attorney approved by the commission.
As added by P.L.142-2009, SEC.11.



CHAPTER 7. LICENSING OF SUPPLIERS

IC 4-33-7-2
Gambling equipment and supplies; distribution
Sec. 2. (a) A person holding a supplier's license may sell, lease, and contract to sell or lease gambling equipment and supplies to a licensee or an operating agent involved in the ownership or management of riverboat gambling operations.
(b) Gambling supplies and equipment may not be distributed unless the gambling supplies and equipment conform to standards adopted by the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.32.

IC 4-33-7-3
Restrictions on issuance of license
Sec. 3. A person may not receive a supplier's license if:
(1) the person has been convicted of a felony under Indiana law, the laws of any other state, or laws of the United States;
(2) the person has knowingly or intentionally submitted an application for a license under this chapter that contains false information;
(3) the person is a member of the commission;
(4) the person is an officer, a director, or a managerial employee

of a person described in subdivision (1) or (2);
(5) the person employs an individual who:
(A) is described in subdivision (1), (2), or (3); and
(B) participates in the management or operation of gambling operations authorized under this article;
(6) the person owns more than a ten percent (10%) ownership interest in:
(A) any other person holding an owner's license; or
(B) an operating agent contract;
issued under this article; or
(7) a license issued to the person:
(A) under this article; or
(B) to supply gaming supplies in another jurisdiction;
has been revoked.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.33.

IC 4-33-7-4
Necessity of license; exception
Sec. 4. (a) Except as provided in subsection (b), a person may not furnish any equipment, devices, or supplies to a riverboat gambling operation unless the person possesses a supplier's license.
(b) A person holding a valid permit under IC 7.1 to deal in alcoholic beverages may supply alcoholic beverages to a riverboat gambling operation without possessing a supplier's license. A person authorized to supply alcoholic beverages under this subsection must comply with IC 7.1.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.28-1996, SEC.1.

IC 4-33-7-5
Sale or lease of equipment, devices, and supplies; information furnished to commission
Sec. 5. (a) A supplier shall furnish to the commission a list of all equipment, devices, and supplies offered for sale or lease in connection with gambling games authorized under this article.
(b) A supplier shall keep books and records for the furnishing of equipment, devices, and supplies to gambling operations separate from books and records of any other business operated by the supplier.
(c) A supplier shall file a quarterly return with the commission listing all sales and leases.
(d) A supplier shall permanently affix the supplier's name to all of the supplier's equipment, devices, and supplies for riverboat gambling operations.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-7-6
Forfeiture of equipment, devices, or supplies
Sec. 6. A supplier's equipment, devices, or supplies that are used

by a person in an unauthorized gambling operation shall be forfeited to the state.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-7-7
Repair of equipment, devices, and supplies
Sec. 7. Gambling equipment, devices, and supplies that are provided by a supplier may be:
(1) repaired on a riverboat; or
(2) removed for repair from the riverboat to a facility owned by a licensed owner or an operating agent.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.34.

IC 4-33-7-8
License renewal; compliance investigations; gambling games at racetracks; deductions
Sec. 8. (a) Unless a supplier's license is suspended, expires, or is revoked, the supplier's license may be renewed annually upon:
(1) the payment of a seven thousand five hundred dollar ($7,500) annual renewal fee; and
(2) a determination by the commission that the licensee is in compliance with this article.
(b) The holder of a supplier's license shall undergo a complete investigation every three (3) years to determine that the licensee is in compliance with this article.
(c) Notwithstanding subsection (b), the commission may investigate the holder of a supplier's license at any time the commission determines it is necessary to ensure that the licensee is in compliance with this article.
(d) The holder of a supplier's license shall bear the cost of an investigation or reinvestigation of the licensee and any investigation resulting from a potential transfer of ownership.
(e) A person who on June 30, 2009:
(1) held a supplier's license under IC 4-35-6; and
(2) did not hold a supplier's license under this chapter;
may obtain a renewal of the supplier's license under this chapter.
(f) A license renewed and held under this chapter after June 30, 2009, satisfies the requirements of IC 4-35-6-1 with respect to suppliers for gambling games conducted at racetracks (as defined in IC 4-35-2-9).
(g) This subsection applies to a supplier described in subsection (e) who applies for a renewal under this chapter. If the supplier's application is approved by the commission, the supplier is entitled to deduct the product of the following from the renewal fee due under subsection (a):
(1) six hundred twenty-five dollars ($625); multiplied by
(2) the number of months remaining on the annual license issued to the supplier under IC 4-35-6 when that license was terminated on July 1, 2009. As added by P.L.20-1995, SEC.13. Amended by P.L.142-2009, SEC.13.



CHAPTER 8. LICENSING OF OCCUPATIONS

IC 4-33-8-2
Occupational licenses; requirements; fees; duration; renewal; compliance investigations
Sec. 2. (a) The commission may issue an occupational license to an individual if:
(1) the individual has applied for the occupational license;
(2) a nonrefundable application fee set by the commission has been paid on behalf of the applicant in accordance with subsection (b);
(3) the commission has determined that the applicant is eligible for an occupational license; and
(4) an initial license fee in an amount established by the commission has been paid on behalf of the applicant in accordance with subsection (b).
(b) A licensed owner, an applicant for a riverboat owner's license, an operating agent, an applicant for an operating agent contract, or a holder of a supplier's license shall pay the application fee of an individual applying for an occupational license to work:
(1) at the licensed owner's or operating agent's riverboat gambling operation; or
(2) for the holder of a supplier's license.
The licensed owner, applicant for a riverboat owner's license, operating agent, applicant for an operating agent contract, or holder of a supplier's license shall pay the initial occupational license fee or license renewal fee on behalf of an employee or potential employee. The licensed owner, applicant for a riverboat owner's license, operating agent, applicant for an operating agent contract, or holder of a supplier's license may seek reimbursement of an application fee, initial license fee, or license renewal fee from an employee who is issued an occupational license.
(c) A license issued under this chapter is valid for one (1) year, two (2) years, or (3) years after the date of issuance as determined by the commission.
(d) Unless an occupational license is suspended, expires, or is revoked, the occupational license may be renewed upon:
(1) the payment of a license renewal fee by the licensed owner, operating agent, or holder of a supplier's license on behalf of the licensee in an amount established by the commission; and
(2) a determination by the commission that the licensee is in compliance with this article.
(e) The commission may investigate the holder of an occupational

license at any time the commission determines it is necessary to ensure that the licensee is in compliance with this article.
(f) A licensed owner, an applicant for a riverboat owner's license, an operating agent, an applicant for an operating agent contract, or a holder of a supplier's license shall pay the cost of an investigation or reinvestigation of a holder of an occupational license who is employed by the licensed owner, operating agent, or licensed supplier. The licensed owner, applicant for a riverboat owner's license, operating agent, applicant for an operating agent contract, or holder of a supplier's license may seek reimbursement of the cost of an investigation or reinvestigation from an employee who holds an occupational license.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.14; P.L.92-2003, SEC.35; P.L.142-2009, SEC.14.

IC 4-33-8-3
Qualifications
Sec. 3. Except as provided by section 11 of this chapter, the commission may not issue an occupational license to an individual unless the individual:
(1) is at least eighteen (18) years of age;
(2) has not been convicted of a felony under Indiana law, the laws of any other state, or the laws of the United States;
(3) has demonstrated a level of skill or knowledge that the commission determines is necessary to operate gambling games on a riverboat; and
(4) has met standards adopted by the commission for the holding of an occupational license.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-4
Management of riverboat gambling operations
Sec. 4. The commission shall adopt rules under IC 4-22-2 providing the following:
(1) That an individual applying for an occupational license to manage riverboat gambling operations under this article is subject to background inquiries and requirements similar to those required for an applicant for an owner's license under IC 4-33-6.
(2) That each individual applying for an occupational license may manage gambling operations for only one (1) licensed owner or operating agent.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.36.

IC 4-33-8-5
Applications
Sec. 5. (a) An application for an occupational license must:
(1) be made on forms prescribed by the commission; and
(2) contain all information required by the commission. (b) An applicant for an occupational license must provide the following information in the application:
(1) If the applicant has held other licenses relating to gambling.
(2) If the applicant has been licensed in any other state under any other name. The applicant must provide under this subdivision the name under which the applicant was licensed in the other state.
(3) The applicant's age.
(4) If a permit or license issued to the applicant in another state has been suspended, restricted, or revoked. The applicant must describe the date and length of a suspension, restriction, or revocation described in this subdivision.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-6
Fingerprints
Sec. 6. An applicant for an occupational license must submit with the application two (2) sets of the applicant's fingerprints. The applicant must submit the fingerprints on forms provided by the commission. The commission shall charge each applicant a fee set by the state police department to defray the costs associated with the search and classification of the applicant's fingerprints.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-7
Restrictions on issuance of license
Sec. 7. The commission may refuse to issue an occupational license to an individual who:
(1) is unqualified to perform the duties required of the applicant;
(2) does not disclose or states falsely any information required by the application;
(3) has been found guilty of a violation of this article;
(4) has had a gambling related license or an application for a gambling related license suspended, restricted, revoked, or denied for just cause in another state; or
(5) for just cause is considered by the commission to be unfit to hold an occupational license.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-8
Suspension, revocation, or restriction of licenses
Sec. 8. The commission may suspend, revoke, or restrict an occupational licensee for the following reasons:
(1) A violation of this article.
(2) A cause that if known to the commission would have disqualified the applicant from receiving the occupational license.
(3) A default in the payment of an obligation or a debt due to the state. (4) Any other just cause.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-9
Schools for training occupational licensees
Sec. 9. (a) This article does not prohibit a licensed owner or an operating agent from entering into an agreement with a school approved by the commission for the training of an occupational licensee.
(b) Training offered by a school described in subsection (a) must be:
(1) in accordance with a written agreement between the licensed owner or operating agent and the school; and
(2) approved by the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.37.

IC 4-33-8-10
Training locations
Sec. 10. Training provided for occupational licensees may be conducted:
(1) on a riverboat; or
(2) at a school with which a licensed owner or an operating agent has entered into an agreement under section 9 of this chapter.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.38.

IC 4-33-8-11
Convicted felons; rehabilitation; waiver
Sec. 11. (a) An individual who is disqualified under section 3(2) of this chapter due to a conviction for a felony may apply to the commission for a waiver of the requirements of section 3(2) of this chapter.
(b) The commission may waive the requirements of section 3(2) of this chapter with respect to an individual applying for an occupational license if:
(1) the individual qualifies for a waiver under subsection (e) or (f); and
(2) the commission determines that the individual has demonstrated by clear and convincing evidence the individual's rehabilitation.
(c) In determining whether the individual applying for the occupational license has demonstrated rehabilitation under subsection (b), the commission shall consider the following factors:
(1) The nature and duties of the position applied for by the individual.
(2) The nature and seriousness of the offense or conduct.
(3) The circumstances under which the offense or conduct occurred. (4) The date of the offense or conduct.
(5) The age of the individual when the offense or conduct was committed.
(6) Whether the offense or conduct was an isolated or a repeated incident.
(7) A social condition that may have contributed to the offense or conduct.
(8) Evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational education, successful participation in a correctional work release program, or the recommendation of a person who has or has had the individual under the person's supervision.
(9) The complete criminal record of the individual.
(10) The prospective employer's written statement that:
(A) the employer has been advised of all of the facts and circumstances of the individual's criminal record; and
(B) after having considered the facts and circumstances, the prospective employer will hire the individual if the commission grants a waiver of the requirements of section 3(2) of this chapter.
(d) The commission may not waive the requirements of section 3(2) of this chapter for an individual who has been convicted of committing any of the following:
(1) A felony in violation of federal law (as classified in 18 U.S.C. 3559).
(2) A felony of fraud, deceit, or misrepresentation under the laws of Indiana or any other jurisdiction.
(3) A felony of conspiracy to commit a felony described in subdivision (1), (2) or (4) under the laws of Indiana or any other jurisdiction.
(4) A felony of gambling under IC 35-45-5 or IC 35-45-6 or a crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a crime described in IC 35-45-5 or IC 35-45-6.
(e) The commission may waive the requirements of section 3(2) of this chapter for an individual if:
(1) the individual has been convicted of committing:
(A) a felony described in IC 35-42 against another human being or a felony described in IC 35-48-4;
(B) a felony under Indiana law that results in bodily injury, serious bodily injury, or death to another human being; or
(C) a crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a felony described in clause (A) or (B); and
(2) ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later, for the conviction described in subdivision (1). (f) The commission may waive the requirements of section 3(2) of this chapter for an individual if:
(1) the individual has been convicted in Indiana or any other jurisdiction of committing a felony not described in subsection (d) or (e); and
(2) five (5) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later, for the conviction described in subdivision (1).
(g) To enable a prospective employer to determine, for purposes of subsection (c)(10), whether the prospective employer has been advised of all of the facts and circumstances of the individual's criminal record, the commission shall notify the prospective employer of all information that the commission:
(1) has obtained concerning the individual; and
(2) is authorized to release under IC 5-14.
(h) The commission shall deny the individual's request to waive the requirements of section 3(2) of this chapter if the individual fails to disclose to both the commission and the prospective employer all information relevant to this section.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.29-1996, SEC.1.



CHAPTER 8.5. SUSPENSION, PROBATION, AND DENIAL OF LICENSES FOR FAILURE TO PAY CHILD SUPPORT

IC 4-33-8.5-2
Duties of commission upon receipt of support order; reinstatement
Sec. 2. (a) Upon receiving an order of a court issued under IC 31-14-12-6 or IC 31-16-12-9 (or IC 31-1-11.5-13(l) or IC 31-6-6.1-16(l) before their repeal) the commission shall:
(1) suspend a license issued under this article to a person who is the subject of the order; and
(2) promptly mail a notice to the last known address of the person who is the subject of the order, stating the following:
(A) That the person's license is suspended beginning five (5) business days after the date the notice is mailed, and that the suspension will terminate not earlier than ten (10) business days after the commission receives an order allowing reinstatement from the court that issued the suspension order.
(B) That the person has the right to petition for reinstatement of a license issued under this chapter to the court that issued the order for suspension.
(b) The commission shall not reinstate a license suspended under subsection (a) until the commission receives an order allowing reinstatement from the court that issued the order for suspension.
As added by P.L.23-1996, SEC.9. Amended by P.L.1-1997, SEC.27.

IC 4-33-8.5-3
Notice; probationary status; appeal; reinstatement
Sec. 3. (a) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-32(h), the commission shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and:
(A) pays the person's child support arrearage in full;
(B) establishes a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the commission shall place the person on probationary status with respect to any license issued to the person under this chapter.
(3) Explains that the person may contest the bureau's

determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; and
(C) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business days after the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(b) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-34(c), the commission shall send to the person who is the subject of the order a notice that states the following:
(1) That a license issued to the person under this article has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will terminate ten (10) business days after the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(2) That if the commission is advised by the bureau that the person whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the date the notice is mailed, the commission shall suspend the person's license.
(c) If a person whose license has been placed on probationary status fails to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the notice required under subsection (b) is mailed, the commission shall suspend the person's license. (d) The commission may not reinstate a license placed on probation or suspended under this section until the commission receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
As added by P.L.23-1996, SEC.9. Amended by P.L.1-1997, SEC.28; P.L.145-2006, SEC.9; P.L.103-2007, SEC.2.

IC 4-33-8.5-4
Sanctions and penalties for failure to withhold delinquent child support; immunity from liability
Sec. 4. (a) A licensed owner, operating agent, or trustee that fails to comply with IC 4-33-4-27 is subject to penalties and sanctions established by the commission under section 5 of this chapter.
(b) A licensed owner, operating agent, or trustee that makes a payment of cash winnings to an obligor in violation of IC 4-33-4-27 is not liable to a person to whom the obligor owes child support.
(c) A licensed owner, operating agent, or trustee is immune from civil and criminal liability for acting in compliance with IC 4-33-4-27.
As added by P.L.80-2010, SEC.2.

IC 4-33-8.5-5
Sanctions and penalties for failure to withhold delinquent child support
Sec. 5. (a) A licensed owner, operating agent, or trustee that personally or through the act or omission of an employee, independent contractor, agent, or representative fails to withhold delinquent child support from the cash winnings of an obligor as required under IC 4-33-4-27 is subject to sanctions and penalties established by the commission under this section.
(b) The commission may adopt rules under IC 4-22-2 to establish penalties and sanctions for any licensed owner, operating agent, or trustee who fails to withhold delinquent child support from cash winnings as required by IC 4-33-4-27.
As added by P.L.80-2010, SEC.3.



CHAPTER 9. GAMBLING OPERATIONS

IC 4-33-9-2
Docked riverboats; inapplicability to flexible scheduling
Sec. 2. (a) This section does not apply to a riverboat that has implemented flexible scheduling under IC 4-33-6-21.
(b) Except as provided in subsections (c) and (d), gambling may not be conducted while a riverboat is docked.
(c) If the master of the riverboat reasonably determines and certifies in writing that:
(1) specific weather conditions, water conditions, or traffic conditions present a danger to the riverboat and the riverboat's passengers and crew;
(2) either the vessel or the docking facility is undergoing mechanical or structural repair;
(3) water traffic conditions present a danger to:
(A) the riverboat, riverboat passengers, and crew; or
(B) other vessels on the water; or
(4) the master has been notified that a condition exists that would cause a violation of federal law if the riverboat were to cruise;
the riverboat may remain docked and gaming may take place until the master determines that the conditions have sufficiently diminished or been corrected for the riverboat to safely proceed or the duration of the authorized excursion has expired.
(d) The commission shall by rule permit gambling to be conducted for periods of not more than thirty (30) minutes during passenger embarkation and not more than thirty (30) minutes during passenger disembarkation.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.15; P.L.55-1995, SEC.3; P.L.192-2002(ss), SEC.16.

IC 4-33-9-3
Cruises; duration
Sec. 3. (a) Except as provided in subsection (b), a riverboat cruise may not exceed four (4) hours for a round trip.
(b) Subsection (a) does not apply to an extended cruise that is expressly approved by the commission. As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.17.

IC 4-33-9-4
Minimum and maximum wagers
Sec. 4. Minimum and maximum wagers on gambling games shall be determined by the person who has been issued an owner's license or an operating agent contract.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.40.

IC 4-33-9-5
Inspection of riverboats
Sec. 5. The following may board and inspect a riverboat at any time to determine if this article is being violated:
(1) Employees of the commission.
(2) Officers of the state police department.
(3) Conservation officers of the department of natural resources.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-6
Stopping riverboat for law enforcement officer, conservation officer, or commission agent
Sec. 6. A riverboat that is under way must stop immediately and lay to if the riverboat is hailed by a state police officer, a conservation officer of the department of natural resources, or an agent of the commission.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-7
Presence of commission employees and conservation officers on riverboats or facilities
Sec. 7. Employees of the commission and conservation officers of the department of natural resources have the right to be present on a riverboat or adjacent facilities under the control of a person who has been issued an owner's license or operating agent contract.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.41.

IC 4-33-9-8
Gambling equipment and supplies; purchase or lease
Sec. 8. Gambling equipment and supplies customarily used in conducting riverboat gambling may be purchased or leased only from suppliers licensed under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-9
Permitted forms of wagering
Sec. 9. A person who has been issued an owner's license or an

operating agent contract may not permit any form of wagering on gambling games except as permitted under this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.42.

IC 4-33-9-10
Presence required for wagering
Sec. 10. (a) Wagers may be received only from a person present on a riverboat or in a facility in which a card tournament approved under section 10.5 of this chapter is conducted.
(b) A person present on a riverboat or in a facility in which a card tournament approved under section 10.5 of this chapter is conducted may not place or attempt to place a wager on behalf of another person who is not present on the riverboat or in the facility during the approved card tournament.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.43; P.L.15-2011, SEC.8.

IC 4-33-9-10.5
Card tournaments in approved facilities
Sec. 10.5. (a) A licensed owner or an operating agent may apply to the commission for approval to conduct card tournaments at a facility other than the riverboat on which the licensed owner or operating agent is authorized to conduct gambling games under this article.
(b) The application must specify the facility in which the licensed owner or operating agent will conduct the card tournament if the application is approved. The facility must be in a hotel or other permanent structure that is:
(1) owned or leased by the licensed owner or operating agent; and
(2) located on land that is adjacent to:
(A) the dock to which the applicant's riverboat is moored; or
(B) the land on which the applicant's riverboat is situated, in the case of an application submitted by an operating agent.
(c) The application must be submitted on a form prescribed by the commission. The application must state the:
(1) date;
(2) time;
(3) place; and
(4) nature;
of the proposed card tournament. The commission may require the applicant to submit any additional information relevant to the commission's consideration of the application.
(d) As a condition of its approval, the commission may impose upon the applicant any requirement that the commission determines is necessary to protect the credibility and integrity of gambling operations authorized by this article.
As added by P.L.15-2011, SEC.9.
IC 4-33-9-11
Negotiable currency; wagering prohibited
Sec. 11. Wagering may not be conducted with money or other negotiable currency.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-12
Persons under 21 years of age; presence in gambling area
Sec. 12. (a) Except as provided in subsection (b), a person who is less than twenty-one (21) years of age may not be present in the area of a riverboat where gambling is being conducted.
(b) A person who is at least eighteen (18) years of age and who is an employee of the riverboat gambling operation may be present in the area of the riverboat where gambling is conducted. However, an employee who is less than twenty-one (21) years of age may not perform any function involving gambling by the patrons.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-13
Persons under 21 years of age; wagering prohibited
Sec. 13. A person who is less than twenty-one (21) years of age may not make a wager under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-14
Navigability of waterways
Sec. 14. (a) This section applies only to a riverboat that operates from a county that is contiguous to the Ohio River.
(b) A cruise is permitted only when the navigable waterway for which the riverboat is licensed is navigable, as determined by the commission in consultation with the United States Army Corps of Engineers.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.18.

IC 4-33-9-15
Tokens, chips, or electronic cards; purchase
Sec. 15. (a) All tokens, chips, or electronic cards that are used to make wagers must be purchased from the owner or operating agent of the riverboat:
(1) while on board the riverboat; or
(2) at an on-shore facility that:
(A) has been approved by the commission; and
(B) is located where the riverboat docks.
(b) The tokens, chips, or electronic cards may be purchased by means of an agreement under which the owner or operating agent extends credit to the patron.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.44.
IC 4-33-9-16
Tokens, chips, or electronic cards; use
Sec. 16. Tokens, chips, or electronic cards may be used while aboard the riverboat only for the purpose of making wagers on gambling games.
As added by P.L.277-1993(ss), SEC.124.



CHAPTER 10. CRIMES AND PENALTIES

IC 4-33-10-2
Class D felonies
Sec. 2. A person who knowingly or intentionally does any of the following commits a Class D felony:
(1) Offers, promises, or gives anything of value or benefit:
(A) to a person who is connected with the owner or operating agent of a riverboat, including an officer or an employee of a riverboat owner, an operating agent, or a holder of an occupational license; and
(B) under an agreement to influence or with the intent to influence:
(i) the actions of the person to whom the offer, promise, or gift was made in order to affect or attempt to affect the outcome of a gambling game; or
(ii) an official action of a commission member.
(2) Solicits, accepts, or receives a promise of anything of value or benefit:
(A) while the person is connected with a riverboat, including an officer or employee of a licensed owner, an operating agent, or a holder of an occupational license; and (B) under an agreement to influence or with the intent to influence:
(i) the actions of the person to affect or attempt to affect the outcome of a gambling game; or
(ii) an official action of a commission member.
(3) Uses or possesses with the intent to use a device to assist in:
(A) projecting the outcome of the game;
(B) keeping track of the cards played;
(C) analyzing the probability of the occurrence of an event relating to the gambling game; or
(D) analyzing the strategy for playing or betting to be used in the game, except as permitted by the commission.
(4) Cheats at a gambling game.
(5) Manufactures, sells, or distributes any cards, chips, dice, game, or device that is intended to be used to violate this article.
(6) Alters or misrepresents the outcome of a gambling game on which wagers have been made after the outcome is made sure but before the outcome is revealed to the players.
(7) Places a bet on the outcome of a gambling game after acquiring knowledge that:
(A) is not available to all players; and
(B) concerns the outcome of the gambling game that is the subject of the bet.
(8) Aids a person in acquiring the knowledge described in subdivision (7) for the purpose of placing a bet contingent on the outcome of a gambling game.
(9) Claims, collects, takes, or attempts to claim, collect, or take money or anything of value in or from a gambling game:
(A) with the intent to defraud; or
(B) without having made a wager contingent on winning a gambling game.
(10) Claims, collects, or takes an amount of money or thing of value of greater value than the amount won in a gambling game.
(11) Uses or possesses counterfeit chips or tokens in or for use in a gambling game.
(12) Possesses a key or device designed for:
(A) opening, entering, or affecting the operation of a gambling game, drop box, or an electronic or a mechanical device connected with the gambling game; or
(B) removing coins, tokens, chips, or other contents of a gambling game.
This subdivision does not apply to a licensee or an operating agent or an employee of a licensee or an operating agent acting in the course of the employee's employment.
(13) Possesses materials used to manufacture a slug or device intended to be used in a manner that violates this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.16; P.L.2-1998, SEC.11; P.L.92-2003, SEC.45.

IC 4-33-10-2.1 Licensees or persons who have an interest in a licensee; operating contract considered a license; operating agent considered a licensee
Sec. 2.1. (a) This section applies only to contributions made after June 30, 1996.
(b) The definitions in IC 3-5-2 apply to this section to the extent they do not conflict with the definitions in this article.
(c) As used in this section, "candidate" refers to any of the following:
(1) A candidate for a state office.
(2) A candidate for a legislative office.
(3) A candidate for a local office.
(d) As used in this section, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
(e) As used in this section, "license" means:
(1) an owner's license issued under this article;
(2) a supplier's license issued under this article to a supplier of gaming supplies or equipment, including electronic gaming equipment; or
(3) an operating agent contract issued under this article.
(f) As used in this section, "licensee" means a person who holds a license. The term includes an operating agent.
(g) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
(h) For purposes of this section, a person is considered to have an interest in a licensee if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in the licensee.
(2) The person is an officer of the licensee.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in the licensee.
(4) The person is a political action committee of the licensee.
(i) A licensee is considered to have made a contribution if a contribution is made by a person who has an interest in the licensee.
(j) A licensee or a person who has an interest in a licensee may not make a contribution to a candidate or a committee during the following periods:
(1) The term during which the licensee holds a license.
(2) The three (3) years following the final expiration or termination of the licensee's license.
(k) A person who knowingly or intentionally violates this section

commits a Class D felony.
As added by P.L.4-1996, SEC.94. Amended by P.L.92-2003, SEC.46.

IC 4-33-10-2.5
Prohibition on gifts to induce committee members on local public question
Sec. 2.5. (a) This section applies only to property given after June 30, 1996.
(b) The definitions in IC 3-5-2 apply to this section to the extent they do not conflict with the definitions in this article.
(c) As used in this section, "license" means:
(1) an owner's license issued under this article;
(2) a supplier's license issued under this article to a supplier of gaming supplies or equipment, including electronic gaming equipment; or
(3) an operating agent contract entered into under this article.
(d) As used in this section, "licensee" means a person who holds a license. The term includes an operating agent.
(e) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
(f) For purposes of this section, a person is considered to have an interest in a licensee if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in the licensee.
(2) The person is an officer of the licensee.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in the licensee.
(4) The person is a political action committee of the licensee.
(g) A licensee or a person with an interest in a licensee may not give any property (as defined in IC 35-31.5-2-253) to a member of a precinct committee to induce the member of the precinct committee to do any act or refrain from doing any act with respect to the approval of a local public question under IC 4-33-6-19.
(h) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.24-1996, SEC.11. Amended by P.L.2-1997, SEC.14; P.L.92-2003, SEC.47; P.L.114-2012, SEC.9.

IC 4-33-10-3
Possession of cheating devices; presumption
Sec. 3. The possession of more than one (1) of the devices described in section 2(3), 2(5), 2(12), or 2(13) of this chapter creates a rebuttable presumption that the possessor intended to use the devices for cheating.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.17.
IC 4-33-10-4
Convicted felons; entering riverboats prohibited
Sec. 4. A person who is convicted of a felony described in this chapter is barred for life from entering a riverboat regulated under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-10-5
Venue
Sec. 5. An action to prosecute a crime occurring on a riverboat while the riverboat is moored at a dock or during a cruise shall be tried in the county of the dock where the riverboat was moored or the cruise was initiated.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.20.



CHAPTER 11. JUDICIAL REVIEW

IC 4-33-11-2
Venue
Sec. 2. An appeal of a final rule or order of the commission may be commenced under IC 4-21.5 in the circuit court of the county containing the dock where the riverboat is based.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-11-3
Suspension of license; required suspension of operations by operating agent; revocation of license
Sec. 3. (a) The commission may:
(1) suspend a license issued to the owner of a riverboat; or
(2) require an operating agent to suspend operations;
without notice or hearing if the commission determines that the safety or health of patrons or employees would be threatened by the continued operation of the riverboat.
(b) The suspension of an owner's license or an operating agent's operations under this section may remain in effect until the commission determines that the cause for suspension has been abated. The commission may revoke the license if the commission determines that the owner or operating agent has not made satisfactory progress toward abating the hazard.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.48.



CHAPTER 12. ADMISSION TAXES

IC 4-33-12-1
Admissions tax rate
Sec. 1. (a) This subsection does not apply to a riverboat that has implemented flexible scheduling under IC 4-33-6-21. A tax is imposed on admissions to gambling excursions authorized under this article at a rate of three dollars ($3) for each person admitted to the gambling excursion. This admission tax is imposed upon the licensed owner conducting the gambling excursion.
(b) This subsection applies only to a riverboat that has implemented flexible scheduling under IC 4-33-6-21 or IC 4-33-6.5. A tax is imposed on the admissions to a riverboat that has implemented flexible scheduling under IC 4-33-6-21 or IC 4-33-6.5 at the rate of three dollars ($3) for each person admitted to the riverboat. This admission tax is imposed upon the licensed owner or operating agent operating the riverboat.
(c) The commission may by rule determine the point at which a person is considered to be:
(1) admitted to a gambling excursion, in the case of a riverboat subject to subsection (a); or
(2) admitted to a riverboat, in the case of a riverboat subject to subsection (b);
for purposes of collecting the admissions tax under this chapter.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.21; P.L.92-2003, SEC.49; P.L.233-2007, SEC.15; P.L.96-2010, SEC.2.

IC 4-33-12-2
Admission tickets; inapplicability to flexible scheduling
Sec. 2. (a) This section does not apply to a riverboat that has implemented flexible scheduling under IC 4-33-6-21.
(b) If tickets are issued that may be used for admission to more than one (1) gambling excursion, the admission tax must be paid for

each person using the ticket on each gambling excursion for which the ticket is used.
(c) If free passes or complimentary admission tickets are issued, a person who has been issued an owner's license shall pay the same tax on the passes or complimentary tickets as if the passes or tickets were sold at the regular admission rate.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.22.

IC 4-33-12-3
Tax free passes
Sec. 3. (a) A licensed owner or an operating agent may issue tax-free passes to the following persons:
(1) Actual and necessary officials and employees of the licensee or operating agent.
(2) Other persons actually working on the riverboat.
(b) The number and issuance of tax-free passes is subject to the rules of the commission. A list of all persons to whom the tax-free passes are issued must be filed with the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.50.

IC 4-33-12-4
Payment of taxes
Sec. 4. (a) A licensed owner or an operating agent must pay the admissions taxes collected to the department. The licensed owner or operating agent must make the tax payments each day for the preceding day's admissions.
(b) The payment of the tax under this section must be on a form prescribed by the department.
(c) The department may require payment under this section to be made by electronic funds transfer (as defined in IC 4-8.1-2-7(e)).
(d) If the department requires taxes to be paid under this section through electronic funds transfer, the department may allow the licensed owner or operating agent to file a monthly report to reconcile the amount of taxes paid to the department.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.51.

IC 4-33-12-5
Suspension of license or gaming operations for failure to submit payment or return
Sec. 5. The commission may suspend or revoke the license of a licensed owner or order the suspension of gaming operations of an operating agent that does not submit the payment or the tax return form within the required time.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.52.

IC 4-33-12-6 Disposition of tax revenue
Sec. 6. (a) The department shall place in the state general fund the tax revenue collected under this chapter.
(b) Except as provided by subsections (c) and (d) and IC 6-3.1-20-7, the treasurer of state shall quarterly pay the following amounts:
(1) Except as provided in subsection (k), one dollar ($1) of the admissions tax collected by the licensed owner for each person embarking on a gambling excursion during the quarter or admitted to a riverboat that has implemented flexible scheduling under IC 4-33-6-21 during the quarter shall be paid to:
(A) the city in which the riverboat is docked, if the city:
(i) is located in a county having a population of more than one hundred eleven thousand (111,000) but less than one hundred fifteen thousand (115,000); or
(ii) is contiguous to the Ohio River and is the largest city in the county; and
(B) the county in which the riverboat is docked, if the riverboat is not docked in a city described in clause (A).
(2) Except as provided in subsection (k), one dollar ($1) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or
(B) admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the county in which the riverboat is docked. In the case of a county described in subdivision (1)(B), this one dollar ($1) is in addition to the one dollar ($1) received under subdivision (1)(B).
(3) Except as provided in subsection (k), ten cents ($0.10) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or
(B) admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the county convention and visitors bureau or promotion fund for the county in which the riverboat is docked.
(4) Except as provided in subsection (k), fifteen cents ($0.15) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or
(B) admitted to a riverboat during a quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the state fair commission, for use in any activity that the commission is authorized to carry out under IC 15-13-3.
(5) Except as provided in subsection (k), ten cents ($0.10) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or (B) admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the division of mental health and addiction. The division shall allocate at least twenty-five percent (25%) of the funds derived from the admissions tax to the prevention and treatment of compulsive gambling.
(6) Except as provided in subsection (k) and section 7 of this chapter, sixty-five cents ($0.65) of the admissions tax collected by the licensed owner for each person embarking on a gambling excursion during the quarter or admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21 shall be paid to the Indiana horse racing commission to be distributed as follows, in amounts determined by the Indiana horse racing commission, for the promotion and operation of horse racing in Indiana:
(A) To one (1) or more breed development funds established by the Indiana horse racing commission under IC 4-31-11-10.
(B) To a racetrack that was approved by the Indiana horse racing commission under IC 4-31. The commission may make a grant under this clause only for purses, promotions, and routine operations of the racetrack. No grants shall be made for long term capital investment or construction, and no grants shall be made before the racetrack becomes operational and is offering a racing schedule.
(c) With respect to tax revenue collected from a riverboat located in a historic hotel district, the treasurer of state shall quarterly pay the following:
(1) With respect to admissions taxes collected for a person admitted to the riverboat before July 1, 2010, the following amounts:
(A) Twenty-two percent (22%) of the admissions tax collected during the quarter shall be paid to the county treasurer of the county in which the riverboat is located. The county treasurer shall distribute the money received under this clause as follows:
(i) Twenty-two and seventy-five hundredths percent (22.75%) shall be quarterly distributed to the county treasurer of a county having a population of more than forty thousand (40,000) but less than forty-two thousand (42,000) for appropriation by the county fiscal body after receiving a recommendation from the county executive. The county fiscal body for the receiving county shall provide for the distribution of the money received under this item to one (1) or more taxing units (as defined in IC 6-1.1-1-21) in the county under a formula established by the county fiscal body after receiving a recommendation from the county executive.
(ii) Twenty-two and seventy-five hundredths percent (22.75%) shall be quarterly distributed to the county

treasurer of a county having a population of more than ten thousand seven hundred (10,700) but less than twelve thousand (12,000) for appropriation by the county fiscal body. The county fiscal body for the receiving county shall provide for the distribution of the money received under this item to one (1) or more taxing units (as defined in IC 6-1.1-1-21) in the county under a formula established by the county fiscal body after receiving a recommendation from the county executive.
(iii) Fifty-four and five-tenths percent (54.5%) shall be retained by the county where the riverboat is located for appropriation by the county fiscal body after receiving a recommendation from the county executive.
(B) Five percent (5%) of the admissions tax collected during the quarter shall be paid to a town having a population of more than two thousand (2,000) but less than three thousand five hundred (3,500) located in a county having a population of more than nineteen thousand five hundred (19,500) but less than twenty thousand (20,000). At least twenty percent (20%) of the taxes received by a town under this clause must be transferred to the school corporation in which the town is located.
(C) Five percent (5%) of the admissions tax collected during the quarter shall be paid to a town having a population of more than three thousand five hundred (3,500) located in a county having a population of more than nineteen thousand five hundred (19,500) but less than twenty thousand (20,000). At least twenty percent (20%) of the taxes received by a town under this clause must be transferred to the school corporation in which the town is located.
(D) Twenty percent (20%) of the admissions tax collected during the quarter shall be paid in equal amounts to each town that:
(i) is located in the county in which the riverboat is located; and
(ii) contains a historic hotel.
At least twenty percent (20%) of the taxes received by a town under this clause must be transferred to the school corporation in which the town is located.
(E) Ten percent (10%) of the admissions tax collected during the quarter shall be paid to the Orange County development commission established under IC 36-7-11.5. At least one-third (1/3) of the taxes paid to the Orange County development commission under this clause must be transferred to the Orange County convention and visitors bureau.
(F) Thirteen percent (13%) of the admissions tax collected during the quarter shall be paid to the West Baden Springs historic hotel preservation and maintenance fund established by IC 36-7-11.5-11(b). (G) Twenty-five percent (25%) of the admissions tax collected during the quarter shall be paid to the Indiana economic development corporation to be used by the corporation for the development and implementation of a regional economic development strategy to assist the residents of the county in which the riverboat is located and residents of contiguous counties in improving their quality of life and to help promote successful and sustainable communities. The regional economic development strategy must include goals concerning the following issues:
(i) Job creation and retention.
(ii) Infrastructure, including water, wastewater, and storm water infrastructure needs.
(iii) Housing.
(iv) Workforce training.
(v) Health care.
(vi) Local planning.
(vii) Land use.
(viii) Assistance to regional economic development groups.
(ix) Other regional development issues as determined by the Indiana economic development corporation.
(2) With respect to admissions taxes collected for a person admitted to the riverboat after June 30, 2010, the following amounts:
(A) Twenty-nine and thirty-three hundredths percent (29.33%) to the county treasurer of Orange County. The county treasurer shall distribute the money received under this clause as follows:
(i) Twenty-two and seventy-five hundredths percent (22.75%) to the county treasurer of Dubois County for distribution in the manner described in subdivision (1)(A)(i).
(ii) Twenty-two and seventy-five hundredths percent (22.75%) to the county treasurer of Crawford County for distribution in the manner described in subdivision (1)(A)(ii).
(iii) Fifty-four and five-tenths percent (54.5%) to be retained by the county treasurer of Orange County for appropriation by the county fiscal body after receiving a recommendation from the county executive.
(B) Six and sixty-seven hundredths percent (6.67%) to the fiscal officer of the town of Orleans. At least twenty percent (20%) of the taxes received by the town under this clause must be transferred to Orleans Community Schools.
(C) Six and sixty-seven hundredths percent (6.67%) to the fiscal officer of the town of Paoli. At least twenty percent (20%) of the taxes received by the town under this clause must be transferred to the Paoli Community School Corporation. (D) Twenty-six and sixty-seven hundredths percent (26.67%) to be paid in equal amounts to the fiscal officers of the towns of French Lick and West Baden Springs. At least twenty percent (20%) of the taxes received by a town under this clause must be transferred to the Springs Valley Community School Corporation.
(E) Thirty and sixty-six hundredths percent (30.66%) to the Indiana economic development corporation to be used in the manner described in subdivision (1)(G).
(d) With respect to tax revenue collected from a riverboat that operates from a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), the treasurer of state shall quarterly pay the following amounts:
(1) Except as provided in subsection (k), one dollar ($1) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or
(B) admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the city in which the riverboat is docked.
(2) Except as provided in subsection (k), one dollar ($1) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or
(B) admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the county in which the riverboat is docked.
(3) Except as provided in subsection (k), nine cents ($0.09) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or
(B) admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the county convention and visitors bureau or promotion fund for the county in which the riverboat is docked.
(4) Except as provided in subsection (k), one cent ($0.01) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or
(B) admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the northwest Indiana law enforcement training center.
(5) Except as provided in subsection (k), fifteen cents ($0.15) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or (B) admitted to a riverboat during a quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the state fair commission for use in any activity that the commission is authorized to carry out under IC 15-13-3.
(6) Except as provided in subsection (k), ten cents ($0.10) of the admissions tax collected by the licensed owner for each person:
(A) embarking on a gambling excursion during the quarter; or
(B) admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21;
shall be paid to the division of mental health and addiction. The division shall allocate at least twenty-five percent (25%) of the funds derived from the admissions tax to the prevention and treatment of compulsive gambling.
(7) Except as provided in subsection (k) and section 7 of this chapter, sixty-five cents ($0.65) of the admissions tax collected by the licensed owner for each person embarking on a gambling excursion during the quarter or admitted to a riverboat during the quarter that has implemented flexible scheduling under IC 4-33-6-21 shall be paid to the Indiana horse racing commission to be distributed as follows, in amounts determined by the Indiana horse racing commission, for the promotion and operation of horse racing in Indiana:
(A) To one (1) or more breed development funds established by the Indiana horse racing commission under IC 4-31-11-10.
(B) To a racetrack that was approved by the Indiana horse racing commission under IC 4-31. The commission may make a grant under this clause only for purses, promotions, and routine operations of the racetrack. No grants shall be made for long term capital investment or construction, and no grants shall be made before the racetrack becomes operational and is offering a racing schedule.
(e) Money paid to a unit of local government under subsection (b), (c), or (d):
(1) must be paid to the fiscal officer of the unit and may be deposited in the unit's general fund or riverboat fund established under IC 36-1-8-9, or both;
(2) may not be used to reduce the unit's maximum levy under IC 6-1.1-18.5 but may be used at the discretion of the unit to reduce the property tax levy of the unit for a particular year;
(3) may be used for any legal or corporate purpose of the unit, including the pledge of money to bonds, leases, or other obligations under IC 5-1-14-4; and
(4) is considered miscellaneous revenue.
(f) Money paid by the treasurer of state under subsection (b)(3) or (d)(3) shall be:
(1) deposited in:
(A) the county convention and visitor promotion fund; or
(B) the county's general fund if the county does not have a

convention and visitor promotion fund; and
(2) used only for the tourism promotion, advertising, and economic development activities of the county and community.
(g) Money received by the division of mental health and addiction under subsections (b)(5) and (d)(6):
(1) is annually appropriated to the division of mental health and addiction;
(2) shall be distributed to the division of mental health and addiction at times during each state fiscal year determined by the budget agency; and
(3) shall be used by the division of mental health and addiction for programs and facilities for the prevention and treatment of addictions to drugs, alcohol, and compulsive gambling, including the creation and maintenance of a toll free telephone line to provide the public with information about these addictions. The division shall allocate at least twenty-five percent (25%) of the money received to the prevention and treatment of compulsive gambling.
(h) This subsection applies to the following:
(1) Each entity receiving money under subsection (b).
(2) Each entity receiving money under subsection (d)(1) through (d)(2).
(3) Each entity receiving money under subsection (d)(5) through (d)(7).
The treasurer of state shall determine the total amount of money paid by the treasurer of state to an entity subject to this subsection during the state fiscal year 2002. The amount determined under this subsection is the base year revenue for each entity subject to this subsection. The treasurer of state shall certify the base year revenue determined under this subsection to each entity subject to this subsection.
(i) This subsection applies to an entity receiving money under subsection (d)(3) or (d)(4). The treasurer of state shall determine the total amount of money paid by the treasurer of state to the entity described in subsection (d)(3) during state fiscal year 2002. The amount determined under this subsection multiplied by nine-tenths (0.9) is the base year revenue for the entity described in subsection (d)(3). The amount determined under this subsection multiplied by one-tenth (0.1) is the base year revenue for the entity described in subsection (d)(4). The treasurer of state shall certify the base year revenue determined under this subsection to each entity subject to this subsection.
(j) This subsection does not apply to an entity receiving money under subsection (c). For state fiscal years beginning after June 30, 2002, the total amount of money distributed to an entity under this section during a state fiscal year may not exceed the entity's base year revenue as determined under subsection (h) or (i). If the treasurer of state determines that the total amount of money distributed to an entity under this section during a state fiscal year is less than the entity's base year revenue, the treasurer of state shall

make a supplemental distribution to the entity under IC 4-33-13-5(g).
(k) This subsection does not apply to an entity receiving money under subsection (c). For state fiscal years beginning after June 30, 2002, the treasurer of state shall pay that part of the riverboat admissions taxes that:
(1) exceeds a particular entity's base year revenue; and
(2) would otherwise be due to the entity under this section;
to the state general fund instead of to the entity.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.2-1995, SEC.10; P.L.54-1995, SEC.2; P.L.90-1997, SEC.2; P.L.151-2001, SEC.1; P.L.215-2001, SEC.6; P.L.178-2002, SEC.2; P.L.192-2002(ss), SEC.23; P.L.1-2003, SEC.10; P.L.92-2003, SEC.53; P.L.4-2005, SEC.23; P.L.233-2007, SEC.16; P.L.234-2007, SEC.280; P.L.3-2008, SEC.13; P.L.146-2008, SEC.17; P.L.96-2010, SEC.3; P.L.119-2012, SEC.9.

IC 4-33-12-6.2
Repealed
(Repealed by P.L.192-2002(ss), SEC.190.)

IC 4-33-12-7
Distributions to the Indiana horse racing commission
Sec. 7. (a) The maximum amount paid to the Indiana horse racing commission under this article in a state fiscal year may not exceed the remainder of:
(1) the Indiana horse racing commission's base year revenue as determined under section 6(h) of this chapter; minus
(2) the amount of money, if any, distributed by licensees under IC 4-35-7-12 to horsemen's associations and for horse racing purses and breed development in the state fiscal year.
(b) For each state fiscal year, the treasurer of state shall pay an amount equal to the lesser of:
(1) the amount of admissions taxes specified in:
(A) section 6(b)(6) of this chapter; and
(B) section 6(d)(7) of this chapter; or
(2) the amount of money distributed under IC 4-35-7-12 that is subtracted from the Indiana horse racing commission's base year revenue under subsection (a);
to the state general fund instead of to the Indiana horse racing commission.
As added by P.L.233-2007, SEC.17.



CHAPTER 12.5. DISTRIBUTION OF ADMISSIONS TAX REVENUE TO CERTAIN MUNICIPALITIES

IC 4-33-12.5-2
"Eligible municipalities"
Sec. 2. As used in this chapter, "eligible municipalities" means the following cities and towns located in Lake County:
(1) Cedar Lake.
(2) Crown Point.
(3) Dyer.
(4) Griffith.
(5) Highland.
(6) Hobart.
(7) Lake Station.
(8) Lowell.
(9) Merrillville.
(10) Munster.
(11) New Chicago.
(12) St. John.
(13) Schererville.
(14) Schneider.
(15) Winfield.
(16) Whiting.
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-3
"Highways"
Sec. 3. As used in this chapter, "highways" has the meaning set forth in IC 8-14-1-1(3).
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-4
"Maintenance"
Sec. 4. As used in this chapter, "maintenance" has the meaning set forth in IC 8-14-1-1(6).
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-5
"Reconstruction"
Sec. 5. As used in this chapter, "reconstruction" has the meaning set forth in IC 8-14-1-1(5).
As added by P.L.214-2005, SEC.5.
IC 4-33-12.5-6
Revenue allocation and distribution
Sec. 6. (a) The county described in IC 4-33-12-6(d) shall distribute twenty-five percent (25%) of the:
(1) admissions tax revenue received by the county under IC 4-33-12-6(d)(2); and
(2) supplemental distributions received under IC 4-33-13-5(g);
to the eligible municipalities.
(b) The amount that shall be distributed by the county to each eligible municipality under subsection (a) is based on the eligible municipality's proportionate share of the total population of all eligible municipalities. The most current certified census information available shall be used to determine an eligible municipality's proportionate share under this subsection. The determination of proportionate shares under this subsection shall be modified under the following conditions:
(1) The certification from any decennial census completed by the United States Bureau of the Census.
(2) Submission by one (1) or more eligible municipalities of a certified special census commissioned by an eligible municipality and performed by the United States Bureau of the Census.
(c) If proportionate shares are modified under subsection (b), distribution to eligible municipalities shall change with the:
(1) payments beginning April 1 of the year following the certification of a special census under subsection (b)(2); and
(2) the next quarterly payment following the certification of a decennial census under subsection (b)(1).
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-7
Revenue distribution dates
Sec. 7. The county shall make payments under this chapter directly to each eligible municipality. The county shall make payments to the eligible municipalities not more than thirty (30) days after the county receives the quarterly distribution of admission tax revenue under IC 4-33-12-6 or the supplemental distributions received under IC 4-33-13-5(g) from the state.
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-8
Distributions received; use of money
Sec. 8. An eligible municipality may use money received from the county under this chapter only for the following infrastructure improvements:
(1) Construction, reconstruction, repair, maintenance, oiling, and sprinkling of highways and curbs.
(2) Separation of the grades of crossing of highways and railroads.
(3) Engineering, land acquisition, construction, resurfacing,

maintenance, restoration, and rehabilitation of both local and arterial road and street systems.
(4) Payment of principal and interest on bonds sold primarily to finance road, street, or thoroughfare projects.
(5) Local costs required to undertake a recreational or reservoir road project under IC 8-23-5.
(6) Construction, equipment, remodeling, extension, repair, and betterment of structures, including the following:
(A) Sanitary sewers and sanitary sewer tap-ins.
(B) Sidewalks.
(C) Curbs.
(D) Streets.
(E) Alleys.
(F) Pedestrian-ways or malls set aside entirely, partly, or during restricted hours, for pedestrian traffic rather than vehicular traffic.
(G) Other paved public places.
(H) Parking facilities.
(I) Lighting.
(J) Electric signals.
(K) Landscaping, including trees, shrubbery, flowers, grass, fountains, benches, statues, floodlighting, gas lighting, and structures of a decorative, an educational, or a historical nature.
(7) Sewage works, including the following:
(A) Sewage treatment plants.
(B) Intercepting sewers.
(C) Main sewers.
(D) Submain sewers.
(E) Local sewers.
(F) Lateral sewers.
(G) Outfall sewers.
(H) Storm sewers.
(I) Force mains.
(J) Pumping stations.
(K) Ejector stations.
(L) Any other structures necessary or useful for the collection, treatment, purification, and sanitary disposal of the liquid waste, solid waste, sewage, storm drainage, and other drainage of a municipality.
As added by P.L.214-2005, SEC.5.



CHAPTER 13. WAGERING TAXES

IC 4-33-13-0.2
Calculation and collection of wagering taxes; penalties and interest; general assembly does not acquiesce in certain interpretation of statutes
Sec. 0.2. (a) This section applies to the calculation and collection of wagering taxes on the adjusted gross receipts of a riverboat received:
(1) on or after the date that the riverboat implemented flexible scheduling under IC 4-33-6-21; and
(2) before July 1, 2003.
(b) The general assembly does not acquiesce in any interpretation of section 1.5 of this chapter and P.L.192-2002(ss), SECTION 205 that excludes adjusted gross receipts of a riverboat received after June 30, 2002, and before the date that the riverboat implemented flexible scheduling under IC 4-33-6-21 from the determination of which wagering tax rate to apply to adjusted gross receipts of the riverboat received on or after the riverboat implemented flexible scheduling under IC 4-33-6-21.
(c) Wagering taxes imposed under section 1.5 of this chapter on adjusted gross receipts received on or after the date that the riverboat implemented flexible scheduling under IC 4-33-6-21 must be calculated and deposited using a graduated wagering tax rate selected (as stated in section 1.5 of this chapter) through a calculation that includes "adjusted gross receipts received during the period beginning July 1 of each year and ending June 30 of the following year".
(d) All penalties and interest otherwise due from a riverboat that underpaid the amount of wagering tax due after June 30, 2002, and before May 1, 2003, as a result of a failure to include adjusted gross receipts received by the riverboat after June 30, 2002, and before the date that the riverboat implemented flexible scheduling under IC 4-33-6-21 in the determination of which wagering tax rate to

apply to adjusted gross receipts received after the riverboat implemented flexible scheduling under IC 4-33-6-21 are waived if the riverboat paid the unpaid balance due in two (2) equal installments on the following dates:
(1) July 1, 2003.
(2) July 1, 2004.
As added by P.L.220-2011, SEC.56.

IC 4-33-13-1
Adjusted gross receipts tax; rate; payment; inapplicability to flexible scheduling
Sec. 1. (a) This section does not apply to a riverboat that has implemented flexible scheduling under IC 4-33-6-21.
(b) Subject to section 1.5(h) of this chapter, a tax is imposed on the adjusted gross receipts received from gambling games authorized under this article at the rate of twenty-two and five-tenths percent (22.5%) of the amount of the adjusted gross receipts.
(c) The licensed owner shall remit the tax imposed by this chapter to the department before the close of the business day following the day the wagers are made.
(d) The department may require payment under this section to be made by electronic funds transfer (as defined in IC 4-8.1-2-7(e)).
(e) If the department requires taxes to be remitted under this chapter through electronic funds transfer, the department may allow the licensed owner to file a monthly report to reconcile the amounts remitted to the department.
(f) The department may allow taxes remitted under this section to be reported on the same form used for taxes paid under IC 4-33-12.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.24; P.L.224-2003, SEC.45.

IC 4-33-13-1.5
Graduated wagering tax applied to riverboats implementing flexible scheduling
Sec. 1.5. (a) This section applies only to a riverboat that has implemented flexible scheduling under IC 4-33-6-21 or IC 4-33-6.5.
(b) A graduated tax is imposed on the adjusted gross receipts received from gambling games authorized under this article as follows:
(1) Fifteen percent (15%) of the first twenty-five million dollars ($25,000,000) of adjusted gross receipts received during the period beginning July 1 of each year and ending June 30 of the following year.
(2) Twenty percent (20%) of the adjusted gross receipts in excess of twenty-five million dollars ($25,000,000) but not exceeding fifty million dollars ($50,000,000) received during the period beginning July 1 of each year and ending June 30 of the following year.
(3) Twenty-five percent (25%) of the adjusted gross receipts in excess of fifty million dollars ($50,000,000) but not exceeding

seventy-five million dollars ($75,000,000) received during the period beginning July 1 of each year and ending June 30 of the following year.
(4) Thirty percent (30%) of the adjusted gross receipts in excess of seventy-five million dollars ($75,000,000) but not exceeding one hundred fifty million dollars ($150,000,000) received during the period beginning July 1 of each year and ending June 30 of the following year.
(5) Thirty-five percent (35%) of all adjusted gross receipts in excess of one hundred fifty million dollars ($150,000,000) but not exceeding six hundred million dollars ($600,000,000) received during the period beginning July 1 of each year and ending June 30 of the following year.
(6) Forty percent (40%) of all adjusted gross receipts exceeding six hundred million dollars ($600,000,000) received during the period beginning July 1 of each year and ending June 30 of the following year.
(c) The licensed owner or operating agent shall remit the tax imposed by this chapter to the department before the close of the business day following the day the wagers are made.
(d) The department may require payment under this section to be made by electronic funds transfer (as defined in IC 4-8.1-2-7(f)).
(e) If the department requires taxes to be remitted under this chapter through electronic funds transfer, the department may allow the licensed owner or operating agent to file a monthly report to reconcile the amounts remitted to the department.
(f) The department may allow taxes remitted under this section to be reported on the same form used for taxes paid under IC 4-33-12.
(g) If a riverboat implements flexible scheduling during any part of a period beginning July 1 of each year and ending June 30 of the following year, the tax rate imposed on the adjusted gross receipts received while the riverboat implements flexible scheduling shall be computed as if the riverboat had engaged in flexible scheduling during the entire period beginning July 1 of each year and ending June 30 of the following year.
(h) If a riverboat:
(1) implements flexible scheduling during any part of a period beginning July 1 of each year and ending June 30 of the following year; and
(2) before the end of that period ceases to operate the riverboat with flexible scheduling;
the riverboat shall continue to pay a wagering tax at the tax rates imposed under subsection (b) until the end of that period as if the riverboat had not ceased to conduct flexible scheduling.
As added by P.L.192-2002(ss), SEC.25. Amended by P.L.224-2003, SEC.46; P.L.92-2003, SEC.54; P.L.97-2004, SEC.16; P.L.233-2007, SEC.18.

IC 4-33-13-2
State gaming fund; establishment Sec. 2. The state gaming fund is established. Money in the fund does not revert to the state general fund at the end of the state fiscal year.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.273-1999, SEC.41.

IC 4-33-13-3
Deposits into state gaming fund
Sec. 3. The department shall deposit tax revenue collected under this chapter in the state gaming fund.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.273-1999, SEC.42.

IC 4-33-13-4
Appropriations
Sec. 4. Sufficient funds are annually appropriated to the commission from the state gaming fund to administer this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.18; P.L.273-1999, SEC.43.

IC 4-33-13-5
Disposition of tax revenue
Sec. 5. (a) This subsection does not apply to tax revenue remitted by an operating agent operating a riverboat in a historic hotel district. After funds are appropriated under section 4 of this chapter, each month the treasurer of state shall distribute the tax revenue deposited in the state gaming fund under this chapter to the following:
(1) The first thirty-three million dollars ($33,000,000) of tax revenues collected under this chapter shall be set aside for revenue sharing under subsection (e).
(2) Subject to subsection (c), twenty-five percent (25%) of the remaining tax revenue remitted by each licensed owner shall be paid:
(A) to the city that is designated as the home dock of the riverboat from which the tax revenue was collected, in the case of:
(i) a city described in IC 4-33-12-6(b)(1)(A); or
(ii) a city located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(B) to the county that is designated as the home dock of the riverboat from which the tax revenue was collected, in the case of a riverboat whose home dock is not in a city described in clause (A).
(3) Subject to subsection (d), the remainder of the tax revenue remitted by each licensed owner shall be paid to the state general fund. In each state fiscal year, the treasurer of state shall make the transfer required by this subdivision not later than the last business day of the month in which the tax revenue is remitted to the state for deposit in the state gaming fund.

However, if tax revenue is received by the state on the last business day in a month, the treasurer of state may transfer the tax revenue to the state general fund in the immediately following month.
(b) This subsection applies only to tax revenue remitted by an operating agent operating a riverboat in a historic hotel district. After funds are appropriated under section 4 of this chapter, each month the treasurer of state shall distribute the tax revenue remitted by the operating agent under this chapter as follows:
(1) Thirty-seven and one-half percent (37.5%) shall be paid to the state general fund.
(2) Nineteen percent (19%) shall be paid to the West Baden Springs historic hotel preservation and maintenance fund established by IC 36-7-11.5-11(b). However, at any time the balance in that fund exceeds twenty million dollars ($20,000,000), the amount described in this subdivision shall be paid to the state general fund.
(3) Eight percent (8%) shall be paid to the Orange County development commission established under IC 36-7-11.5.
(4) Sixteen percent (16%) shall be paid in equal amounts to each town that is located in the county in which the riverboat is located and contains a historic hotel. The following apply to taxes received by a town under this subdivision:
(A) At least twenty-five percent (25%) of the taxes must be transferred to the school corporation in which the town is located.
(B) At least twelve and five-tenths percent (12.5%) of the taxes imposed on adjusted gross receipts received after June 30, 2010, must be transferred to the Orange County development commission established by IC 36-7-11.5-3.5.
(5) Nine percent (9%) shall be paid to the county treasurer of the county in which the riverboat is located. The county treasurer shall distribute the money received under this subdivision as follows:
(A) Twenty-two and twenty-five hundredths percent (22.25%) shall be quarterly distributed to the county treasurer of a county having a population of more than forty thousand (40,000) but less than forty-two thousand (42,000) for appropriation by the county fiscal body after receiving a recommendation from the county executive. The county fiscal body for the receiving county shall provide for the distribution of the money received under this clause to one (1) or more taxing units (as defined in IC 6-1.1-1-21) in the county under a formula established by the county fiscal body after receiving a recommendation from the county executive.
(B) Twenty-two and twenty-five hundredths percent (22.25%) shall be quarterly distributed to the county treasurer of a county having a population of more than ten thousand seven hundred (10,700) but less than twelve thousand (12,000) for appropriation by the county fiscal

body after receiving a recommendation from the county executive. The county fiscal body for the receiving county shall provide for the distribution of the money received under this clause to one (1) or more taxing units (as defined in IC 6-1.1-1-21) in the county under a formula established by the county fiscal body after receiving a recommendation from the county executive.
(C) Fifty-five and five-tenths percent (55.5%) shall be retained by the county in which the riverboat is located for appropriation by the county fiscal body after receiving a recommendation from the county executive.
(6) Five percent (5%) shall be paid to a town having a population of more than two thousand (2,000) but less than three thousand five hundred (3,500) located in a county having a population of more than nineteen thousand five hundred (19,500) but less than twenty thousand (20,000). At least forty percent (40%) of the taxes received by a town under this subdivision must be transferred to the school corporation in which the town is located.
(7) Five percent (5%) shall be paid to a town having a population of more than three thousand five hundred (3,500) located in a county having a population of more than nineteen thousand five hundred (19,500) but less than twenty thousand (20,000). At least forty percent (40%) of the taxes received by a town under this subdivision must be transferred to the school corporation in which the town is located.
(8) Five-tenths percent (0.5%) of the taxes imposed on adjusted gross receipts received after June 30, 2010, shall be paid to the Indiana economic development corporation established by IC 5-28-3-1.
(c) For each city and county receiving money under subsection (a)(2), the treasurer of state shall determine the total amount of money paid by the treasurer of state to the city or county during the state fiscal year 2002. The amount determined is the base year revenue for the city or county. The treasurer of state shall certify the base year revenue determined under this subsection to the city or county. The total amount of money distributed to a city or county under this section during a state fiscal year may not exceed the entity's base year revenue. For each state fiscal year, the treasurer of state shall pay that part of the riverboat wagering taxes that:
(1) exceeds a particular city's or county's base year revenue; and
(2) would otherwise be due to the city or county under this section;
to the state general fund instead of to the city or county.
(d) Each state fiscal year the treasurer of state shall transfer from the tax revenue remitted to the state general fund under subsection (a)(3) to the build Indiana fund an amount that when added to the following may not exceed two hundred fifty million dollars ($250,000,000):
(1) Surplus lottery revenues under IC 4-30-17-3. (2) Surplus revenue from the charity gaming enforcement fund under IC 4-32.2-7-7.
(3) Tax revenue from pari-mutuel wagering under IC 4-31-9-3.
The treasurer of state shall make transfers on a monthly basis as needed to meet the obligations of the build Indiana fund. If in any state fiscal year insufficient money is transferred to the state general fund under subsection (a)(3) to comply with this subsection, the treasurer of state shall reduce the amount transferred to the build Indiana fund to the amount available in the state general fund from the transfers under subsection (a)(3) for the state fiscal year.
(e) Before August 15 of each year, the treasurer of state shall distribute the wagering taxes set aside for revenue sharing under subsection (a)(1) to the county treasurer of each county that does not have a riverboat according to the ratio that the county's population bears to the total population of the counties that do not have a riverboat. Except as provided in subsection (h), the county auditor shall distribute the money received by the county under this subsection as follows:
(1) To each city located in the county according to the ratio the city's population bears to the total population of the county.
(2) To each town located in the county according to the ratio the town's population bears to the total population of the county.
(3) After the distributions required in subdivisions (1) and (2) are made, the remainder shall be retained by the county.
(f) Money received by a city, town, or county under subsection (e) or (h) may be used for any of the following purposes:
(1) To reduce the property tax levy of the city, town, or county for a particular year (a property tax reduction under this subdivision does not reduce the maximum levy of the city, town, or county under IC 6-1.1-18.5).
(2) For deposit in a special fund or allocation fund created under IC 8-22-3.5, IC 36-7-14, IC 36-7-14.5, IC 36-7-15.1, and IC 36-7-30 to provide funding for debt repayment.
(3) To fund sewer and water projects, including storm water management projects.
(4) For police and fire pensions.
(5) To carry out any governmental purpose for which the money is appropriated by the fiscal body of the city, town, or county. Money used under this subdivision does not reduce the property tax levy of the city, town, or county for a particular year or reduce the maximum levy of the city, town, or county under IC 6-1.1-18.5.
(g) This subsection does not apply to an entity receiving money under IC 4-33-12-6(c). Before September 15 of each year, the treasurer of state shall determine the total amount of money distributed to an entity under IC 4-33-12-6 during the preceding state fiscal year. If the treasurer of state determines that the total amount of money distributed to an entity under IC 4-33-12-6 during the preceding state fiscal year was less than the entity's base year revenue (as determined under IC 4-33-12-6), the treasurer of state

shall make a supplemental distribution to the entity from taxes collected under this chapter and deposited into the state general fund. Except as provided in subsection (i), the amount of an entity's supplemental distribution is equal to:
(1) the entity's base year revenue (as determined under IC 4-33-12-6); minus
(2) the sum of:
(A) the total amount of money distributed to the entity during the preceding state fiscal year under IC 4-33-12-6; plus
(B) any amounts deducted under IC 6-3.1-20-7.
(h) This subsection applies only to a county containing a consolidated city. The county auditor shall distribute the money received by the county under subsection (e) as follows:
(1) To each city, other than a consolidated city, located in the county according to the ratio that the city's population bears to the total population of the county.
(2) To each town located in the county according to the ratio that the town's population bears to the total population of the county.
(3) After the distributions required in subdivisions (1) and (2) are made, the remainder shall be paid in equal amounts to the consolidated city and the county.
(i) This subsection applies only to the Indiana horse racing commission. For each state fiscal year the amount of the Indiana horse racing commission's supplemental distribution under subsection (g) must be reduced by the amount required to comply with IC 4-33-12-7(a).
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.2-1995, SEC.11; P.L.25-1995, SEC.7; P.L.273-1999, SEC.44; P.L.186-2002, SEC.11; P.L.178-2002, SEC.3; P.L.192-2002(ss), SEC.26; P.L.185-2003, SEC.1; P.L.92-2003, SEC.55; P.L.224-2003, SEC.47; P.L.97-2004, SEC.17; P.L.2-2005, SEC.10; P.L.246-2005, SEC.46; P.L.91-2006, SEC.4; P.L.233-2007, SEC.19; P.L.234-2007, SEC.281; P.L.3-2008, SEC.14; P.L.146-2008, SEC.18; P.L.96-2010, SEC.4; P.L.119-2012, SEC.10.

IC 4-33-13-5.1
Use of certain funds received under section 5 of chapter; requirements
Sec. 5.1. Subject to:
(1) the appropriation requirements in IC 6-1.1; and
(2) any agreement entered into by a city, town, or county that commits the money for a particular purpose;
money received at any time under section 5(d) (currently, section 5(e) or 5(h)) of this chapter may be used after May 7, 2003, for any purpose authorized by section 5 of this chapter.
As added by P.L.220-2011, SEC.57.

IC 4-33-13-6 Tax revenue paid to local governments
Sec. 6. (a) Money paid to a unit of local government under this chapter:
(1) must be paid to the fiscal officer of the unit and may be deposited in the unit's general fund or riverboat fund established under IC 36-1-8-9, or both;
(2) may not be used to reduce the unit's maximum or actual levy under IC 6-1.1-18.5; and
(3) may be used for any legal or corporate purpose of the unit, including the pledge of money to bonds, leases, or other obligations under IC 5-1-14-4.
(b) This chapter does not prohibit the city or county designated as the home dock of the riverboat from entering into agreements with other units of local government in Indiana or in other states to share the city's or county's part of the tax revenue received under this chapter.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.90-1997, SEC.3.



CHAPTER 14. MINORITY AND WOMEN'S BUSINESS PARTICIPATION

IC 4-33-14-2
"Minority" defined
Sec. 2. As used in this chapter, "minority" means a member of a minority group as defined in IC 4-13-16.5-1.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.195-2001, SEC.9.

IC 4-33-14-3
"Minority business enterprise" defined
Sec. 3. As used in this chapter, "minority business enterprise" has the meaning set forth in IC 4-13-16.5-1.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.195-2001, SEC.10.

IC 4-33-14-4
"Women's business enterprise" defined
Sec. 4. As used in this chapter, "women's business enterprise" has the meaning set forth in IC 4-13-16.5-1.3.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.195-2001, SEC.11.

IC 4-33-14-5
Goods and services; contracts awarded to minority and women's business enterprises
Sec. 5. (a) As used in this section, "goods and services" does not include the following:
(1) Utilities and taxes.
(2) Financing costs, mortgages, loans, or other debt.
(3) Medical insurance.
(4) Fees and payments to a parent or an affiliated company of an operating agent or the person holding an owner's license, other than fees and payments for goods and services supplied by nonaffiliated persons through an affiliated company for the use or benefit of the operating agent or the person holding the owner's license.
(5) Rents paid for real property or payments constituting the price of an interest in real property as a result of a real estate

transaction.
(b) Notwithstanding any law or rule to the contrary, the commission shall establish annual goals for an operating agent or a person issued an owner's license:
(1) for the use of minority and women's business enterprises; and
(2) derived from a statistical analysis of utilization study of licensee and operating agent contracts for goods and services that are required to be updated every five (5) years.
(c) An operating agent or a person holding an owner's license shall submit annually to the commission a report that includes the following information:
(1) The total dollar value of contracts awarded for goods or services and the percentage awarded to minority and women's business enterprises.
(2) The following information relating to each minority business enterprise or women's business enterprise awarded a contract for goods or services:
(A) The name.
(B) The address.
(C) The total dollar amount of the contract.
A record containing information described in this subsection is not exempt from the disclosure requirements of IC 5-14-3-3 under IC 5-14-3-4.
(d) An operating agent or a person holding an owner's license shall make a good faith effort to meet the requirements of this section and shall annually demonstrate to the commission that an effort was made to meet the requirements.
(e) An operating agent or a person holding an owner's license may fulfill not more than seventy percent (70%) of an obligation under this chapter by requiring a vendor to set aside a part of a contract for minority or women's business enterprises. Upon request, the licensee or operating agent shall provide the commission with proof of the amount of the set aside.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.195-2001, SEC.12; P.L.92-2003, SEC.56; P.L.84-2004, SEC.6.

IC 4-33-14-6
Enforcement
Sec. 6. If the commission determines that the provisions of this chapter relating to expenditures and assignments to minority and women's business enterprises have not been met, the commission may suspend, limit, or revoke the owner's license or operating agent's gaming operations, or may fine or impose appropriate conditions on the licensee or operating agent to ensure that the goals for expenditures and assignments to minority and women's business enterprises are met. However, if a determination is made that a person holding an owner's license or an operating agent has failed to demonstrate compliance with this chapter, the person has ninety (90) days from the date of the determination of noncompliance to comply. As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.57.

IC 4-33-14-7
Certification standards
Sec. 7. The commission shall use the certifications made under IC 4-13-16.5 for minority and women's business enterprises that do business with riverboat operations on contracts for goods and services or contracts for business.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.84-2004, SEC.7.

IC 4-33-14-8
List of certified enterprises
Sec. 8. The commission shall supply persons holding owner's licenses and the operating agent with a list of the certified minority and women's business enterprises.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.58; P.L.84-2004, SEC.8.

IC 4-33-14-9
City residents; preferential hiring
Sec. 9. (a) This section applies to a person holding an owner's licenses for riverboats operated from a city described under IC 4-33-6-1(a)(1) through IC 4-33-6-1(a)(3).
(b) The commission shall require persons holding owner's licenses to adopt policies concerning the preferential hiring of residents of the city in which the riverboat docks for riverboat jobs.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-14-10
Rules
Sec. 10. The commission shall adopt other rules necessary to interpret and implement this chapter.
As added by P.L.277-1993(ss), SEC.124.



CHAPTER 15. REPEALED



CHAPTER 18. INDIANA DEPARTMENT OF GAMING RESEARCH

IC 4-33-18-2
Department established
Sec. 2. The Indiana department of gaming research is established as an agency of the state of Indiana for the purpose of enhancing the gaming industry in Indiana through research and analysis.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-3
Appointment of executive director
Sec. 3. The department is under the control of the governor, who shall appoint or employ the executive director and other persons that the governor considers necessary.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-4
Employment of staff
Sec. 4. (a) The executive director, with the governor's approval, may employ individuals as are necessary to perform the various functions of the department.
(b) The executive director and the budget agency shall set the compensation for the department's employees.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-5
Duties; data analysis and research
Sec. 5. The department shall research and analyze data and public policy issues relating to all aspects of gaming in Indiana for the enhancement of:
(1) the Indiana lottery under IC 4-30;
(2) pari-mutuel horse racing under IC 4-31;
(3) charity gaming under IC 4-32.2; and
(4) riverboat casino gambling under IC 4-33.
As added by P.L.192-2002(ss), SEC.27. Amended by P.L.91-2006, SEC.5.

IC 4-33-18-6
Duties; studies and findings
Sec. 6. The department shall study and make findings and recommendations on the following:
(1) Alternative methods of taxing gaming entities, including taxes based upon the size of a riverboat or the number of

gaming positions on board a riverboat.
(2) The impact of flexible boarding on the gaming industry.
(3) The impact of breed development programs and sire stakes racing in Indiana.
(4) Any other issue considered appropriate by the department or suggested by:
(A) the Indiana lottery commission;
(B) the Indiana horse racing commission;
(C) the department of state revenue; or
(D) the Indiana gaming commission.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-7
Distribution of findings
Sec. 7. The executive director shall submit the department's findings and recommendations to the governor and the legislative council.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-8
Annual fees
Sec. 8. The department shall impose an annual fee of twenty-five thousand dollars ($25,000) upon the following:
(1) Each licensed owner or operating agent operating a riverboat in Indiana.
(2) Each permit holder (as defined in IC 4-31-2-14) operating a live pari-mutuel horse racing facility in Indiana.
As added by P.L.192-2002(ss), SEC.27. Amended by P.L.92-2003, SEC.59.

IC 4-33-18-9
Limitation of powers
Sec. 9. (a) Nothing in this chapter may be construed to limit the powers or responsibilities of:
(1) the state lottery commission under IC 4-30;
(2) the Indiana horse racing commission under IC 4-31; or
(3) the Indiana gaming commission under IC 4-32.2, IC 4-33, or IC 4-35.
(b) The department may not exercise any administrative or regulatory powers with respect to:
(1) the Indiana lottery under IC 4-30;
(2) pari-mutuel horse racing under IC 4-31;
(3) charity gaming under IC 4-32.2;
(4) riverboat casino gambling under IC 4-33; or
(5) gambling games conducted at a racetrack (as defined in IC 4-35-2-9) under IC 4-35.
As added by P.L.192-2002(ss), SEC.27. As amended by P.L.91-2006, SEC.6; P.L.233-2007, SEC.20.



CHAPTER 19. LICENSE CONTROL DIVISION

IC 4-33-19-2
"Licensed entity"
Sec. 2. As used in this chapter, "licensed entity" means a person holding:
(1) a charity gaming license issued under IC 4-32.2;
(2) a retail merchant's certificate issued under IC 6-2.5-8;
(3) a tobacco sales certificate issued under IC 7.1-3-18.5; or
(4) an alcoholic beverage permit issued under IC 7.1-3.
As added by P.L.227-2007, SEC.47.

IC 4-33-19-3
License control division established
Sec. 3. The license control division is established to conduct administrative enforcement actions against licensed entities engaged in unlawful gambling.
As added by P.L.227-2007, SEC.47.

IC 4-33-19-4
Authorized personnel
Sec. 4. The commission shall hire an administrative law judge, attorneys, and other personnel necessary to carry out the division's duties under this chapter.
As added by P.L.227-2007, SEC.47.

IC 4-33-19-5
Division duties under charity gaming laws
Sec. 5. The division shall carry out the commission's duties under IC 4-32.2-8 and IC 4-32.2-9 with respect to any person that is:
(1) licensed under IC 4-32.2; and
(2) suspected of violating IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4.
As added by P.L.227-2007, SEC.47.

IC 4-33-19-6
Duty to conduct license revocation proceedings
Sec. 6. The division shall, on behalf of the department of state revenue or the alcohol and tobacco commission, conduct a license revocation action against a licensed entity for any revocation action authorized by any of the following statutes:
(1) IC 6-2.5-8-7(g).
(2) IC 7.1-3-18.5. (3) IC 7.1-3-23-2(b).
(4) IC 7.1-3-23-5 with respect to a violation of IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4.
As added by P.L.227-2007, SEC.47. Amended by P.L.94-2008, SEC.1.

IC 4-33-19-7
Memorandum of understanding required
Sec. 7. (a) A memorandum of understanding between the commission and:
(1) the department of state revenue in the case of an action involving a person holding a retail merchant's certificate; or
(2) the alcohol and tobacco commission in the case of an action involving a person holding a tobacco sales certificate or an alcoholic beverage permit;
is required to authorize the division's actions under section 6 of this chapter.
(b) The agencies described in subsection (a) shall enter into the memorandum of understanding required by this section before January 1, 2008.
As added by P.L.227-2007, SEC.47.

IC 4-33-19-8
Memorandum of understanding terms
Sec. 8. (a) A memorandum of understanding required by section 7 of this chapter must describe the responsibilities of each participating agency in coordinating the agencies' administrative enforcement actions with respect to suspected violations of IC 35-45-5-3, IC 35-45-5-3.5, and IC 35-45-5-4.
(b) Each party to the memorandum of understanding required by section 7 of this chapter must agree to permit the license revocation actions subject to this chapter to be heard by an administrative law judge employed by the division.
(c) A memorandum of understanding required by section 7 of this chapter must set forth the administrative procedures applicable to each revocation action conducted under this chapter.
As added by P.L.227-2007, SEC.47.

IC 4-33-19-9
Information concerning suspected criminal activity
Sec. 9. The division may refer any information concerning suspected criminal activity discovered in carrying out the division's duties under this chapter to the prosecuting attorney of the county in which the suspected criminal activity occurred.
As added by P.L.227-2007, SEC.47.

IC 4-33-19-10
Gaming control officers assigned to assist the division
Sec. 10. The commission shall assign gaming control officers employed under IC 4-33-20 to assist the division in carrying out the

duties of this chapter.
As added by P.L.227-2007, SEC.47.



CHAPTER 20. GAMING CONTROL DIVISION

IC 4-33-20-2
"Division"
Sec. 2. As used in this chapter, "division" refers to the gaming control division established under section 3 of this chapter.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-3
Duty to establish gaming control division
Sec. 3. The commission shall establish a law enforcement division known as the gaming control division.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-4
Organization of gaming control division
Sec. 4. The gaming control division shall be organized in conformity with rules adopted by the commission.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-5
Funding for gaming control division
Sec. 5. The commission shall:
(1) pay all personnel costs incurred by the division; and
(2) purchase all property, supplies, and equipment for the division;
from money deposited in the charity gaming enforcement fund established by IC 4-32.2-7-3.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-6
Staffing level
Sec. 6. The commission shall initially staff the division with sixteen (16) gaming control officers. Subject to the availability of funds in the charity gaming enforcement fund, the commission may increase the number of gaming control officers employed by the division at its discretion.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-7
Uniforms and equipment
Sec. 7. (a) The commission shall provide each gaming control officer the uniforms and equipment necessary to the performance of

the gaming control officer's duties. All uniforms and equipment remain the property of the state.
(b) The executive director shall charge against a gaming control officer the value of property lost or destroyed through carelessness or neglect of the employee. The value of the equipment shall be deducted from the pay of the gaming control officer.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-8
Salary matrix required
Sec. 8. The commission shall create a matrix for salary ranges for gaming control officers, which must be reviewed and approved by the budget agency before implementation.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-9
Police powers of gaming control officers
Sec. 9. A gaming control officer:
(1) is a law enforcement officer under IC 9-13-2-92 and IC 35-31.5-2-185 and has the power to enforce Indiana laws and without warrant to arrest for the violation of any of those laws when committed in the officer's presence;
(2) is a police officer under IC 9-13-2-127;
(3) has the power of law enforcement officers to arrest under IC 35-33-1-1; and
(4) has the power to enforce Indiana laws and may exercise all powers granted by law to state police officers, sheriffs, and members of police departments.
As added by P.L.227-2007, SEC.48. Amended by P.L.114-2012, SEC.10.

IC 4-33-20-10
Duties of gaming control officers
Sec. 10. A gaming control officer shall investigate a suspected violation of IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4 by a person holding any of the following:
(1) A retail merchant's certificate issued under IC 6-2.5-8.
(2) A tobacco sales certificate issued under IC 7.1-3-18.5.
(3) An alcoholic beverage permit issued under IC 7.1-3.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-11
Duty of uniformed gaming control officers to carry arms
Sec. 11. (a) A uniformed gaming control officer shall carry arms in the performance of the officer's duty.
(b) A nonuniformed gaming control officer may carry arms in the performance of the officer's duty.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-12 Bond
Sec. 12. Each gaming control officer shall execute a surety bond in the amount of one thousand dollars ($1,000), with surety approved by the commission, and an oath of office, both of which must be filed with the executive director.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-13
Compensation for injuries sustained in the performance of gaming control officer's duties
Sec. 13. (a) The injury to, injury to the health of, or death of a gaming control officer is compensable under the appropriate provisions of IC 22-3-2 through IC 22-3-7 if the injury, injury to the health of, or death arises out of and in the course of the performance of the officer's duties as a gaming control officer.
(b) For purposes of subsection (a) and IC 22-3-2 through IC 22-3-7, a gaming control officer is conclusively presumed to have accepted the compensation provisions included in the parts of the Indiana Code referred to in this subsection.
As added by P.L.227-2007, SEC.48.

IC 4-33-20-14
Right to retain service weapon upon retirement with at least 20 years of service
Sec. 14. An eligible gaming control officer who retires with at least twenty (20) years of service as a gaming control officer:
(1) may retain the officer's service weapon;
(2) may receive, in recognition of the officer's service to the commission and to the public, a badge that indicates that the officer is retired; and
(3) shall be issued by the commission an identification card stating the officer's name and rank, signifying that the officer is retired, and noting the officer's authority to retain the service weapon.
As added by P.L.227-2007, SEC.48.



CHAPTER 21. RIVERBOAT OPERATIONS TEMPORARILY CONDUCTED BY A TRUSTEE

IC 4-33-21-2
Exercise of powers delegated by a power of attorney prohibited unless authorized by the commission
Sec. 2. A person may not exercise any powers delegated by a power of attorney described by section 1(2) of this chapter unless the commission adopts a resolution under section 3 of this chapter.
As added by P.L.142-2009, SEC.16.

IC 4-33-21-3
Resolution authorizing a trustee to conduct gambling operations
Sec. 3. The commission may adopt a resolution authorizing a trustee to temporarily conduct gambling operations on a riverboat if any of the following occurs with respect to that particular riverboat:
(1) The commission revokes the owner's license or operating agent contract.
(2) The commission declines to renew the owner's license or operating agent contract.
(3) A proposed transferee is denied an owner's license under this article when attempting to purchase the riverboat and obtain an owner's license, but the person who attempted to sell the riverboat is unable or unwilling to retain ownership or control of the riverboat.
(4) A proposed transferee is denied an operating agent contract under this article when attempting to purchase the riverboat subject to IC 4-33-6.5, but the person who attempted to sell the riverboat is unable or unwilling to retain ownership or control of the riverboat.
(5) A licensed owner or an operating agent agrees in writing to relinquish control of a riverboat to a trustee as approved by the commission.
As added by P.L.142-2009, SEC.16.

IC 4-33-21-4 Effective date of power of attorney
Sec. 4. A power of attorney designating a trustee to conduct gambling operations on a riverboat is effective on the date designated by the commission in a resolution authorizing the trustee to commence gambling operations. The power of attorney remains in effect until the date the trusteeship established by the operation of the power of attorney is terminated by resolution of the commission.
As added by P.L.142-2009, SEC.16.

IC 4-33-21-5
General power of attorney law applies
Sec. 5. (a) IC 30-5 applies to a trustee exercising powers under this chapter.
(b) For purposes of IC 30-5, a trustee is an attorney in fact.
As added by P.L.142-2009, SEC.16.

IC 4-33-21-6
Trustee requirements
Sec. 6. A trustee who conducts gambling operations on a riverboat:
(1) must:
(A) be eligible to receive an occupational license under IC 4-33-8; and
(B) satisfy the requirements of any rule adopted by the commission under IC 4-33-8-4;
(2) must conduct the gambling operations within the same standards for character, reputation, and financial integrity that are imposed upon a licensed owner or operating agent by this article;
(3) must submit to the commission any information requested by the commission; and
(4) is charged with all the duties imposed upon a licensed owner or operating agent under this article.
As added by P.L.142-2009, SEC.16.

IC 4-33-21-7
Trustee's duties
Sec. 7. (a) A trustee acting under the authority of this chapter must fulfill the trustee's duties as a fiduciary for the owner of the riverboat. In addition, the trustee shall consider the effect of the trustee's actions upon:
(1) the amount of taxes remitted by the trustee under IC 4-33-12 and IC 4-33-13;
(2) the riverboat's dock city or county;
(3) the riverboat's employees; and
(4) the creditors of the owner of the riverboat.
(b) In balancing the interests described in subsection (a), a trustee shall conduct gambling operations on the riverboat in a manner that enhances the credibility and integrity of riverboat gambling in Indiana while minimizing disruptions to tax revenues, incentive

payments, employment, and credit obligations.
As added by P.L.142-2009, SEC.16.

IC 4-33-21-8
Riverboat owner's duty to sell a riverboat operated by a trustee
Sec. 8. (a) A person who directly or indirectly owns a riverboat that is the subject of a resolution described in section 3 of this chapter has one hundred eighty (180) days after the date on which the commission adopts the resolution to sell the riverboat (and its related properties described in section 9 of this chapter) to another person who:
(1) satisfies the requirements of this article for obtaining an owner's license; and
(2) is approved by the commission.
(b) If the person is unable to sell the riverboat (and its related properties described in section 9 of this chapter) in the time required by subsection (a), the trustee may take any action necessary to sell the properties to another person who:
(1) satisfies the requirements of this article for obtaining an owner's license; and
(2) is approved by the commission.
As added by P.L.142-2009, SEC.16.

IC 4-33-21-9
Operation of related properties
Sec. 9. A trustee acting under the authority of this chapter may conduct the operations of any hotel, restaurant, golf course, or other amenity related to the riverboat operation.
As added by P.L.142-2009, SEC.16.

IC 4-33-21-10
Trustee compensation
Sec. 10. A trustee is entitled to reasonable compensation for carrying out the duties imposed upon the trustee under this chapter. The trustee's compensation must be:
(1) approved by the commission; and
(2) paid by the owner of the riverboat that is the subject of a resolution described in section 3 of this chapter.
As added by P.L.142-2009, SEC.16.

IC 4-33-21-11
Liability insurance
Sec. 11. A licensed owner or an operating agent shall purchase liability insurance, in an amount determined by the commission, to protect the trustee appointed to conduct gambling operations on behalf of the licensed owner or operating agent from liability for any act or omission by the trustee occurring within the scope of the trustee's duties. The insurance coverage required by this section must apply to the entire period of the trusteeship.
As added by P.L.142-2009, SEC.16.
IC 4-33-21-12
Power to revoke, modify, or amend a resolution authorizing a trustee to conduct gambling operations
Sec. 12. (a) Except as provided in subsection (b), the commission may after a public meeting revoke, modify, or amend a resolution authorizing a trustee to conduct gambling operations under this chapter upon a showing of good cause. A public meeting held under this subsection may be conducted by the commission or the executive director.
(b) In an emergency that requires immediate action to protect the credibility and integrity of riverboat gambling in Indiana, the commission may, without holding a hearing, take the following actions concerning a trustee whose actions have created the emergency:
(1) Revoke the resolution authorizing the trustee to conduct gambling operations under this chapter.
(2) Remove the trustee from the control of the riverboat subject to the revoked resolution.
As added by P.L.142-2009, SEC.16.



CHAPTER 22. BOXING AND MIXED MARTIAL ARTS

IC 4-33-22-2
"Mixed martial arts"
Sec. 2. As used in this chapter, "mixed martial arts" means the unarmed physical confrontation of persons involving the use, subject to limitations as established by the commission, of a combination of techniques from different disciplines of the martial arts, including grappling, kicking, and striking.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-3
"Professional boxer"
Sec. 3. As used in this chapter, "professional boxer" means a person who competes for money, teaches, pursues, or assists in the practice of boxing as a means to obtain a livelihood or pecuniary gain.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-4
"Matchmaker"
Sec. 4. As used in this chapter, "matchmaker" means a person who, under contract, agreement, or other arrangement with a boxer, acts as a booker, an agent, a booking agent, or a representative to secure:
(1) an engagement; or
(2) a contract;
for the boxer.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-5
"Sparring"
Sec. 5. As used in this chapter, "sparring" means combat in which participants intend to and actually:
(1) inflict kicks, punches, and blows; and
(2) apply other techniques;
that may reasonably be expected to inflict injury on an opponent in a contest, exhibition, or performance.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-6
"Promoter" Sec. 6. (a) As used in this chapter, and except as provided in section 18 of this chapter, "promoter" means the person primarily responsible for organizing, promoting, and producing a professional boxing or sparring, professional unarmed combat, or professional wrestling match, contest, or exhibition.
(b) The term does not include a hotel, casino, resort, or other commercial establishment hosting or sponsoring a professional boxing or sparring, professional unarmed combat, or professional wrestling match, contest, or exhibition, unless:
(1) the hotel, casino, resort, or other commercial establishment is primarily responsible for organizing, promoting, and producing the match, contest, or exhibition; and
(2) there is no other person primarily responsible for organizing, promoting, and producing the match, contest, or exhibition.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-7
"Unarmed combat"
Sec. 7. As used in this chapter, "unarmed combat" means the practice, or any related practice, of mixed martial arts or martial arts.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-8
"Unarmed competitor"
Sec. 8. As used in this chapter, "unarmed competitor" means a person who engages in an unarmed combat match, contest, exhibition, or performance.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-9
"Fund"
Sec. 9. (a) As used in this chapter, "fund" refers to the athletic fund created by this section.
(b) The athletic fund is created for purposes of administering this chapter. The fund shall be administered by the Indiana gaming commission.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(e) The fund consists of:
(1) appropriations made by the general assembly;
(2) fees collected under this chapter; and
(3) penalties collected under this chapter.
(f) An amount necessary to administer this chapter is continually appropriated from the fund to the Indiana gaming commission.
(g) If the balance in the fund at the end of a particular fiscal year

exceeds one hundred thousand dollars ($100,000), the amount that exceeds one hundred thousand dollars ($100,000) reverts to the state general fund.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-10
Commission duties
Sec. 10. The commission shall ensure the:
(1) safety of participants in;
(2) fairness of; and
(3) integrity of;
sparring, boxing, and unarmed combat matches or exhibitions in Indiana.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-11
Appointment of personnel; powers of executive director; issuance of legal documents
Sec. 11. (a) The executive director of the commission may appoint and remove deputies for use by the commission. The commission shall, when the commission considers it advisable, direct a deputy to be present at any place where sparring, boxing, or unarmed combat matches or exhibitions are to be held under this chapter. The deputies shall ascertain the exact conditions surrounding the match or exhibition and make a written report of the conditions in the manner and form prescribed by the commission.
(b) The executive director of the commission may appoint and remove a secretary for the commission, who shall:
(1) keep a full and true record of all the commission's proceedings;
(2) preserve at its general office all the commission's books, documents, and papers; and
(3) prepare for service notices and other papers as may be required by the commission.
The executive director of the commission may employ only such clerical employees as are actually necessary and fix their salaries as provided by law.
(c) The executive director of the commission or a deputy appointed under subsection (a) may execute orders, subpoenas, continuances, and other legal documents on behalf of the commission.
(d) All expenses incurred in the administration of this chapter shall be paid from the fund upon appropriation being made for the expenses.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-12
Adoption of rules
Sec. 12. (a) In accordance with IC 35-45-18-1(b), the commission may adopt rules under IC 4-22-2 to regulate the conduct of the

following:
(1) Mixed martial arts.
(2) Martial arts, including the following:
(A) Jujutsu.
(B) Karate.
(C) Kickboxing.
(D) Kung fu.
(E) Tae kwon do.
(F) Judo.
(G) Sambo.
(H) Pankration.
(I) Shootwrestling.
(3) Professional wrestling.
(4) Boxing.
(5) Sparring.
(b) The commission may adopt emergency rules under IC 4-22-2-37.1 if the commission determines that:
(1) the need for a rule is so immediate and substantial that the ordinary rulemaking procedures under IC 4-22-2 are inadequate to address the need; and
(2) an emergency rule is likely to address the need.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-13
Authority of commission over matches and exhibitions; license and permit requirement
Sec. 13. (a) Boxing, sparring, and unarmed combat matches or exhibitions, whether or not for prizes or purses, may be held in Indiana.
(b) The commission:
(1) has the sole direction, management, control, and jurisdiction over all boxing, sparring, and unarmed combat matches or exhibitions to be conducted, held, or given in Indiana; and
(2) may issue licenses for those matches or exhibitions.
(c) A boxing, sparring, or unarmed combat match or an exhibition that is:
(1) conducted by any school, college, or university within Indiana; or
(2) sanctioned by United States Amateur Boxing, Inc.;
is not subject to the provisions of this chapter requiring a license. The term "school, college, or university" does not include a school or other institution for the principal purpose of furnishing instruction in boxing, or other athletics.
(d) Except as provided under section 18 of this chapter, no boxing, sparring, or unarmed combat match or exhibition, except as provided in this chapter, may be held or conducted within Indiana except under a license and permit issued by the commission in accordance with this chapter and the rules adopted under this chapter.
As added by P.L.113-2010, SEC.11.
IC 4-33-22-14
Annual licenses; event permits; penalties
Sec. 14. (a) The commission may:
(1) cause to be issued an annual license in writing for holding boxing, sparring, or unarmed combat matches or exhibitions to any person who is qualified under this chapter; and
(2) adopt rules to establish the qualifications of the applicants.
(b) In addition to a general license, a person must, before conducting any particular boxing, sparring, or unarmed combat match or exhibition where one (1) or more contests are to be held, obtain a permit from the commission.
(c) Annual licenses may be revoked or suspended by the commission upon hearing and proof that any holder of an annual license has violated this chapter or any rule or order of the commission.
(d) A person who knowingly, recklessly, or intentionally conducts a boxing, sparring, or unarmed combat match or exhibition without first obtaining a license or permit commits a Class B misdemeanor.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-15
Applications
Sec. 15. (a) Applications for licenses or permits to conduct or participate in, either directly or indirectly, a boxing, sparring, or unarmed combat match or exhibition must be:
(1) made in writing upon forms prescribed by the commission and shall be addressed to and filed with the gaming commission; and
(2) verified by the applicant, if an individual, or by an officer of the club, corporation, or association in whose behalf the application is made.
(b) The application for a permit to conduct a particular boxing, sparring, or unarmed combat match or exhibition must, among other things, state:
(1) the time and exact place at which the boxing, sparring, or unarmed combat match or exhibition is proposed to be held;
(2) the names of the contestants who will participate and their seconds;
(3) the seating capacity of the buildings or the hall in which such exhibition is proposed to be held;
(4) the proposed admission charge;
(5) the amount of the compensation percentage of gate receipts that is proposed to be paid to each of the participants;
(6) the name and address of the applicant;
(7) the names and addresses of all the officers if the applicant is a club, a corporation, or an association; and
(8) the record of each contestant from a source approved by the commission.
(c) The commission shall keep records of the names and addresses of all persons receiving permits and licenses. As added by P.L.113-2010, SEC.11.

IC 4-33-22-16
Submission of fingerprints and financial information; criminal history checks
Sec. 16. (a) As used in this section, "applicant" means a person applying for a promoter's license or permit.
(b) The commission shall require an applicant to provide:
(1) information, including fingerprints, that is needed to facilitate access to criminal history information; and
(2) financial information, to the extent allowed by law.
(c) The state police department shall:
(1) provide assistance in obtaining criminal history information of an applicant; and
(2) forward fingerprints submitted by an applicant to the Federal Bureau of Investigation for the release of an applicant's criminal history information for the purposes of licensure under this chapter.
(d) The applicant shall pay any fees associated with the release of the criminal history information of the applicant.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-17
Licensing of promoters, participants, and other persons
Sec. 17. All promoters, either corporations or natural persons, physicians, referees, judges, timekeepers, matchmakers, professional boxers, unarmed competitors, managers of professional boxers or unarmed competitors, trainers and seconds, shall be licensed as provided in this chapter, and such a corporation or person may not be permitted to participate, either directly or indirectly, in any such boxing, sparring, or unarmed combat match or exhibition, or the holding thereof, unless the corporation and all such persons have first procured licenses. A contest conforming to the rules and requirements of this chapter is not considered to be a prizefight.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-18
Amateur mixed martial arts; requirements
Sec. 18. (a) As used in this section, "amateur mixed martial arts" refers to mixed martial arts that is:
(1) performed for training purposes in a school or other educational facility for no:
(A) purse; or
(B) prize with a value greater than one hundred dollars ($100); or
(2) performed in a match, contest, exhibition, or performance for no:
(A) purse; or
(B) prize with a value greater than one hundred dollars ($100). (b) As used in this section, "promoter" means the person primarily responsible for organizing, promoting, and producing an amateur mixed martial arts match or exhibition. The term does not include a hotel, casino, resort, or other commercial establishment hosting or sponsoring an amateur mixed martial arts match unless:
(1) the hotel, casino, resort, or other commercial establishment is primarily responsible for organizing, promoting, and producing the match or exhibition; and
(2) there is no other person primarily responsible for organizing, promoting, and producing the match or exhibition.
(c) For amateur mixed martial arts matches or exhibitions, only:
(1) a body sanctioning the match or exhibition; and
(2) the promoter of the match or exhibition;
must procure licenses under this chapter. The commission shall develop procedures and standards governing application for licensure and license renewal of bodies sanctioning a match or exhibition and promoters under this section. The commission shall develop procedures for inspection and enforcement with respect to licenses issued under this subsection.
(d) The commission shall adopt rules under IC 4-22-2 to license sanctioning bodies and promoters required to be licensed under this chapter.
(e) The commission shall adopt rules under IC 4-22-2 that apply to each match or exhibition covered under this section and that determine requirements for the following:
(1) The presence of a medical doctor licensed under IC 25-22.5.
(2) The presence of an ambulance.
(3) Requirements for medical and life insurance to be carried for each participant.
(4) The need for medical tests, including:
(A) tests for HIV;
(B) pregnancy tests for women participants; and
(C) screening tests for illegal drugs.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-19
Eligibility for licenses and permits; nontransferability of licenses and permits
Sec. 19. A permit or license may not be issued to any person who has not complied with this chapter or who, before the applications, failed to obey a rule or order of the commission. In the case of a club, corporation, or association, a license or permit may not be issued to it if, before its application, any of its officers have violated this chapter or any rule or order of the commission. A promoter, physician, referee, judge, timekeeper, matchmaker, professional boxer, unarmed competitor, manager of a professional boxer or unarmed competitor, trainer, or second may not be licensed if the person holds a federal gambling stamp. A license or permit when issued must recite that the person to whom it is granted has complied with this chapter and that a license or permit is not transferable. As added by P.L.113-2010, SEC.11.

IC 4-33-22-20
Authority to limit number of matches or exhibitions
Sec. 20. The commission has full power and authority to limit the number of boxing, sparring, or unarmed combat matches or exhibitions to be held or given by any person, club, organization, or corporation in any city or town in Indiana.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-21
Requirement to comply with terms of application
Sec. 21. (a) A person to whom a permit is issued may not:
(1) hold the match or exhibition at any other time or place;
(2) permit any other contestant to participate in the match or exhibition;
(3) charge a greater rate or rates of admission; or
(4) pay a greater fee, compensation, or percentage to contestants than that specified in the application filed before the issuance of the permit.
(b) Notwithstanding subsection (a), in case of emergency the commission may, upon application, allow a person to hold a boxing, sparring, or unarmed combat match or exhibition wherever and whenever it considers fit within the city in which the person is located and substitute contestants or seconds as circumstances may require.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-22
Denial of license or permit; violation of laws or rules; hearing
Sec. 22. In case the commission refuses to grant a license or permit to any applicant, the applicant, at the applicant's option, is entitled to a hearing in the manner provided by this chapter, but if the commission, before the refusal, after a hearing, makes a valid finding that the applicant has been guilty of disobeying any rule or order of the commission, or of any provision of this chapter, the applicant is not entitled to a license or permit; and in case any boxing, sparring, or unarmed combat match, or exhibition has been conducted by any person, club, corporation, or association under this chapter, the commission on its own motion, or on the petition of any resident of Indiana, may conduct a hearing to determine whether such person, club, corporation, or association has disobeyed any rule or order of the commission or has been guilty of any violation of this chapter.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-23
Procedures for hearings
Sec. 23. Any hearing by the commission must be in accordance with IC 4-21.5-3.
As added by P.L.113-2010, SEC.11.
IC 4-33-22-24
Matches and exhibitions; site requirements
Sec. 24. All buildings or structures used, or in any way to be used for the purpose of holding or giving therein boxing, sparring, or unarmed combat matches or exhibitions, must be properly ventilated and provided with fire exits and fire escapes, if necessary, and in all manner must conform to the laws, ordinances, and regulations pertaining to buildings in the city or town where situated.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-25
Matches and exhibitions; age limits; gaming and other restrictions; penalties
Sec. 25. (a) A person shall not:
(1) permit any person less than eighteen (18) years of age to participate in any boxing or sparring match or exhibition;
(2) permit any gambling on the result of, or on any contingency in connection with, any boxing or sparring match or exhibition conducted by it; or
(3) participate in or permit any sham or collusive boxing or sparring match or exhibition.
(b) A person who violates this section, in addition to any criminal penalty:
(1) shall have the person's license or permit revoked, suspended, or restricted by the commission;
(2) shall be placed on probation by the commission;
(3) shall pay a civil penalty imposed by the commission not to exceed one thousand dollars ($1,000);
(4) is ineligible for a license or permit at any future time; or
(5) is subject to the imposition by the commission of any combination of the penalties set forth in subdivisions (1) through (4).
As added by P.L.113-2010, SEC.11.

IC 4-33-22-26
Participation in violation; penalties
Sec. 26. (a) A person shall not:
(1) participate in any sham or collusive boxing or sparring match or exhibition where the match or exhibition is conducted by a licensed person; or
(2) being less than eighteen (18) years of age, participate in any boxing or sparring match or exhibition.
(b) For a first offense, in addition to the fine, a person who is a licensed contestant in Indiana and violates this section:
(1) shall have the person's license or permit revoked, suspended, or restricted by the commission;
(2) shall be placed on probation by the commission;
(3) shall pay a civil penalty imposed by the commission not to exceed one thousand dollars ($1,000);
(4) is ineligible for a license or permit at any future time; or (5) is subject to the imposition by the commission of any combination of the penalties set forth in subdivisions (1) through (4).
For a second offense, a licensed contestant who violates this section may be forever barred from receiving any license or permit or participating in any boxing or sparring match or exhibition in Indiana.
(c) A person who gambles on the result of, or on any contingency in connection with, any boxing or sparring match or exhibition and is convicted under IC 35-45-5 shall, in addition to any criminal penalty imposed, be penalized as provided in subsection (b).
As added by P.L.113-2010, SEC.11.

IC 4-33-22-27
Contestants; examinations; limitations on length of match or exhibition; required personnel at matches or exhibitions; penalties
Sec. 27. (a) Each contestant for boxing, sparring, or unarmed combat shall be examined within two (2) hours before entering the ring by a competent physician licensed under IC 25-22.5 appointed by the commission. The physician shall certify in writing that each contestant is physically fit to engage in the contest if the physician so determines, and the physician's certificate shall be delivered to the commission before the contest. The physician shall mail the report of examination to the commission within twenty-four (24) hours after the contest. Blank forms of physicians' reports shall be furnished to physicians by the commission, and questions on blank forms must be answered in full. No match, contest, or exhibition shall be held unless a licensed physician is in attendance. Any boxer or unarmed competitor who, in the opinion of the physician, is physically unfit to enter the match or exhibition shall be excused by the commission or its deputy. During the conduct of the match or exhibition, the physician may observe the physical condition of the boxers or unarmed competitors and if, in the opinion of the physician, any contestant in any match or exhibition is physically unfit to continue, the physician shall advise the referee.
(b) A boxing or sparring match or exhibition may not last more than twelve (12) rounds, and each round may not last more than three (3) minutes. There must not be less than a one (1) minute intermission between each round. The commission may for any bout or any class of contestants limit the number of rounds of the bout within the maximum of twelve (12) rounds.
(c) Any contestant in a boxing or sparring match or an exhibition must wear standard gloves, weighing at least eight (8) ounces, and the gloves worn by each of the contestants must be equal in weight.
(d) At each boxing, sparring, or unarmed combat match or exhibition there must be in attendance, at the expense of the person conducting the match or exhibition, a licensed referee who shall direct and control the match or exhibition. Before starting each contest, the referee shall ascertain from each contestant the name of the contestant's chief second, and shall hold the chief second

responsible for the conduct of the chief second's assistant seconds during the contest. The referee may declare forfeited a part or all of any remuneration or purse belonging to the contestants, or one (1) of them, if, in the referee's judgment, the contestant or contestants are not honestly competing. Any forfeited amount shall be paid into the fund.
(e) There must also be in attendance at the expense of the person conducting the match or exhibition three (3) licensed judges who shall, at the termination of each boxing, sparring, or unarmed combat match or exhibition render their decisions as to the winner.
(f) A person who holds any boxing, sparring, or unarmed combat match or exhibition in violation of this section commits a Class A infraction.
(g) A physician who knowingly certifies falsely to the physical condition of any contestant commits a Class B infraction.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-28
Contestants; biennial licenses; fees
Sec. 28. (a) A contestant may not participate in any boxing, sparring, or unarmed combat match or exhibition unless registered and licensed with the commission, which license must be renewed biennially. The license fee and the renewal fee may not be less than five dollars ($5), paid at the time of the application for the license or renewal.
(b) Any person who desires to be registered and licensed as a contestant shall file an application in writing with the executive director of the commission stating:
(1) the correct name of the applicant;
(2) the date and place of the applicant's birth;
(3) the place of the applicant's residence; and
(4) the applicant's employment, business, or occupation, if any.
The application must be verified under oath of the applicant. An application for a renewal license must be in similar form.
(c) No assumed or ring names shall be used in any application nor in any advertisement of any contest, unless the ring or assumed name has been registered with the commission with the correct name of the applicant.
(d) Each application for license by a contestant or for a license renewal must be accompanied by the certificate of a physician residing within Indiana who is licensed as provided in this article and has practiced in Indiana for not less than five (5) years, certifying that the physician has made a thorough physical examination of the applicant, and that the applicant is physically fit and qualified to participate in boxing, sparring, or unarmed combat matches or exhibitions.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-29
Referees and judges; biennial licenses Sec. 29. (a) The commission shall, upon proper application, grant licenses to competent referees and judges whose qualifications may be tested by the commission, and the commission may revoke any such license granted to any referee or judge upon cause as the commission finds sufficient. A referee's or judge's license must be renewed biennially. No person shall be permitted to act as referee or judge in Indiana without a license.
(b) The application for license as referee, or renewal thereof, shall be accompanied by a fee established by the commission.
(c) The commission shall appoint, from among licensed officials, all officials for all contests held under this chapter.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-30
Ineligibility for and revocation of license; conviction of offense related to controlled substances
Sec. 30. The commission may declare any person who has been convicted of an offense under IC 35-48 ineligible to participate in any boxing, sparring, or unarmed combat match or exhibition, or any other activity or event regulated by the commission, notwithstanding that the person may hold a valid license issued by the commission. The period of ineligibility shall be for not less than six (6) months nor more than three (3) years, as determined by the commission. If a convicted person is declared ineligible, the commission shall suspend the person and declare the person ineligible to participate in any boxing, sparring, or unarmed combat match or exhibition, or any other activity or event regulated by the commission, as soon as it discovers the conviction, but the period of ineligibility shall commence from the actual date of the conviction. During the period of ineligibility, the suspended person may reapply to the commission for a license.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-31
Revocation and suspension
Sec. 31. (a) Any license under this chapter may be revoked or suspended by the commission for reasons sufficient under this chapter.
(b) If a person displays to the public credentials issued by the commission that:
(1) have been revoked or suspended under this chapter; or
(2) have expired;
the commission may declare the person ineligible for a period to be determined by the commission to participate in any boxing, sparring, or unarmed combat match, exhibition, or other activity regulated by the commission.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-32
Match or exhibition; gross receipts tax; report Sec. 32. (a) Every person, club, corporation, firm, or association that may conduct any match or exhibition under this chapter shall do the following within twenty-four (24) hours after the end of the match or exhibition:
(1) Furnish to the commission, by mail, a written report duly verified by that person or, if a club, corporation, firm, or association, by one (1) of its officers, showing the amount of the gross proceeds for the match or exhibition and other related matters as the commission may prescribe.
(2) Pay a tax of five percent (5%) of the price from the sale of each admission ticket to the match or exhibition, which price is a separate and distinct charge and may not include any tax imposed on and collected on account of the sale of the ticket. Money derived from the tax shall be deposited in the fund.
(3) Pay all fees established by the commission necessary to cover the administrative costs of its regulatory oversight function.
The commission may waive the tax on the price of admission for complimentary admissions.
(b) Before any license is granted for any boxing, sparring, or unarmed combat match or exhibition in Indiana, a bond or other instrument that provides financial recourse must be provided to the commission. The instrument must be:
(1) in an amount determined by the commission;
(2) approved as to form and sufficiency of the sureties by the commission;
(3) payable to the state; and
(4) conditioned for the payment of the tax imposed, the officials and contestants, and compliance with this chapter and the valid rules of the commission.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-33
Closed circuit telecast; pay per view telecast; subscription television; gross receipts tax; report
Sec. 33. Every promoter holding or showing any public boxing, sparring, mixed martial arts, or unarmed combat match or exhibition for viewing in Indiana on a closed circuit telecast, pay per view telecast, or subscription television that is viewed by subscribers who are not present at the venue shall furnish the executive director of the commission a written report, under oath, stating the amount of gross proceeds from the closed circuit telecast, pay per view telecast, or subscription television viewing in Indiana and any other matter as the commission may prescribe. The promoter shall, within seventy-two (72) hours after the determination of the outcome of the match or exhibition, pay a tax of three percent (3%) of the gross receipts from the viewing of the match or exhibition on a closed circuit telecast, pay per view telecast, or subscription television. However, the tax may not exceed fifty thousand dollars ($50,000) for each event. Money derived from the tax shall be placed in the state general fund.

The budget agency may augment appropriations from the fund to the Indiana gaming commission to regulate boxing, sparring, unarmed combat, and any other form of mixed martial arts.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-34
Unsatisfactory reports; examination of records; penalties
Sec. 34. Whenever a report under section 32 or 33 of this chapter is unsatisfactory to the state treasurer, the state treasurer may examine or cause to be examined the books and records of the person, club, corporation, or association and subpoena and examine, under oath, that person or officers and other persons as witnesses for the purpose of determining the total amount of the gross receipts derived from any contest, and the amount of tax due, under this chapter, which tax the state treasurer may upon examination, fix and determine. In case of default in the payment of any tax due, together with the expenses incurred in making the examination for a period of twenty (20) days after written notice to the delinquent person, club, corporation, or association of the amount fixed by the state treasurer as delinquent, the person, club, corporation, or association shall be disqualified from receiving any new license or permit, and the attorney general shall institute suit upon the bond filed under section 32 of this chapter, to recover the tax and penalties imposed by this chapter. In addition to the tax due from the delinquent person, club, corporation, or association, a penalty in the sum of not more than one thousand dollars ($1,000) for each offense shall be recovered by the attorney general for the state.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-35
Appointment of inspectors
Sec. 35. The commission may appoint official representatives, designated as inspectors, each of whom shall receive from the commission a card authorizing the official representative to act as an inspector wherever the commission may designate the official representative to act. One (1) inspector or deputy shall:
(1) be present at all boxing, sparring, or unarmed combat matches or exhibitions and ensure that the rules of the commission and this chapter are strictly observed; and
(2) be present at the counting up of the gross receipts and immediately mail to the commission the final box office statement received by the inspector or deputy from the person or officers of the club, corporation, or association conducting the match or exhibition.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-36
Regulation of weights and classes of contestants; rules
Sec. 36. The commission shall determine the weights and classes of boxers and unarmed competitors and the rules and regulations of

boxing and unarmed combat.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-37
Display of purchase price on tickets; maximum attendance limits
Sec. 37. All tickets of admission to any boxing, sparring, or unarmed combat match or exhibition must clearly show the purchase price. Tickets shall not be sold for more than the price printed on the tickets. It is unlawful for any person, club, corporation, or association to admit to a contest a number of people greater than the seating capacity of the place where the contest is held.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-38
Contestants; prohibition on prepayment of services; honest exhibition condition of payment
Sec. 38. A contestant shall not be paid for services before the contest, and the referee and judges must determine that if any contestant did not give an honest exhibition of the contestant's skill, the contestant's services shall not be paid for.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-39
Deposit of fees in fund
Sec. 39. All fees received by the executive director of the commission on behalf of the commission under this chapter shall be paid into the fund.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-40
Penalties
Sec. 40. A person who knowingly, recklessly, or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-41
Adoption of rules
Sec. 41. The commission may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-42
Grounds for disciplinary action
Sec. 42. A licensee shall comply with the standards established by the commission. A practitioner is subject to the disciplinary sanctions under section 43 of this chapter if, after a hearing, the commission finds any of the following concerning the practitioner:
(1) Failure, without just cause, to observe the terms of any contract required to be on file with the commission.
(2) Violation of any of the provisions of the statutes, rules, or

orders of the commission.
(3) Interference with the official duties of other licensees, the commission, or any administrative officer or representative of the commission.
(4) Gambling that is otherwise prohibited by law on the result of any bout permitted by the commission.
(5) Noncompetitive boxing, sparring, or unarmed combat or the solicitation of noncompetitive boxers or unarmed competitors.
(6) Failure to appear at designated times and places as required by the commission.
(7) Bribery or attempted bribery of any licensee, employee, or member of the commission.
(8) Employing or knowingly cooperating in fraud or material deception in order to obtain any license or permit issued by the commission.
(9) Conviction for a crime that has a direct bearing on the applicant's or licensee's ability to perform acts that require a license or permit issued by the commission.
(10) Unlicensed or unpermitted participation in any activity in Indiana for which a license or permit issued by the commission is required.
(11) Participating, directly or indirectly, in any agreement to circumvent any rules or ruling of the commission.
(12) Any activity that undermines the integrity of boxing, sparring, or unarmed combat.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-43
Sanctions
Sec. 43. (a) The commission may impose any of the following sanctions, singly or in combination, if the commission finds that a licensee is subject to disciplinary sanctions under section 42 of this chapter:
(1) Permanently revoke a licensee's license.
(2) Suspend a licensee's license.
(3) Censure a licensee.
(4) Issue a letter of reprimand.
(5) Place a licensee on probation status and require the licensee to:
(A) report regularly to the commission upon the matters that are the basis of probation;
(B) limit the licensee's participation at boxing, sparring, or unarmed combat events to those areas prescribed by the commission; or
(C) perform any acts, including community restitution or service without compensation, or refrain from performing any acts, that the commission considers appropriate to the public interest or to the rehabilitation or treatment of the licensee.
(6) Assess a civil penalty against the licensee for not more than

one thousand dollars ($1,000) for each violation listed in section 42 of this chapter.
(7) Order a licensee to pay consumer restitution to a person who suffered damages as a result of the conduct or omission that was the basis for the disciplinary sanctions under this chapter.
(b) When imposing a civil penalty under subsection (a)(6), the commission shall consider a licensee's ability to pay the amount assessed. If the licensee fails to pay the civil penalty within the time specified by the commission, the commission may suspend the licensee's license without additional proceedings. However, a suspension may not be imposed if the sole basis for the suspension is the licensee's inability to pay a civil penalty.
(c) The commission may withdraw or modify the probation under subsection (a)(5) if the commission finds after a hearing that the deficiency that required disciplinary action has been remedied or that changed circumstances warrant a modification of the order.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-44
Summary suspension
Sec. 44. (a) The commission may summarily suspend a licensee's license for ninety (90) days before a final adjudication or during the appeals process if the commission finds that a licensee represents a clear and immediate danger to the public's health, safety, or property if the licensee is allowed to continue to participate in boxing, sparring, or unarmed combat matches, contests, or exhibitions. The summary suspension may be renewed upon a hearing before the commission, and each renewal may be for not more than ninety (90) days.
(b) Before the commission may summarily suspend a license under this section, the commission shall make a reasonable attempt to notify the licensee of:
(1) a hearing by the commission to suspend the licensee's license; and
(2) information regarding the allegation against the licensee.
The commission shall also notify the licensee that the licensee may provide a written or an oral statement to the commission on the licensee's behalf before the commission issues an order for summary suspension. A reasonable attempt to notify the licensee is made if the commission attempts to notify the licensee by telephone or facsimile at the last telephone number or facsimile number of the licensee on file with the commission.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-45
Reinstatement
Sec. 45. The commission may reinstate a license that has been suspended under this chapter if, after a hearing, the commission is satisfied that the applicant is able to participate at a boxing, sparring, or unarmed combat match, contest, or exhibition in a professional

manner and with reasonable skill. As a condition of reinstatement, the commission may impose disciplinary or corrective measures authorized under this chapter.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-46
Reinstatement not available for revoked license; waiting period before reapplying for license
Sec. 46. The commission may not reinstate a license that has been revoked under this chapter. An individual whose license has been revoked under this chapter may not apply for a new license until seven (7) years after the date of revocation.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-47
Surrender of license
Sec. 47. A licensee may petition the commission to accept the surrender of the licensee's license instead of having a hearing before the commission. The licensee may not surrender the licensee's license without the written approval of the commission, and the commission may impose any conditions appropriate to the surrender or reinstatement of a surrendered license.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-48
Costs of disciplinary proceeding
Sec. 48. A licensee who has been subjected to disciplinary sanctions may be required by the commission to pay the costs of the proceeding. The licensee's ability to pay shall be considered when costs are assessed. If the licensee fails to pay the costs, a suspension may not be imposed solely upon the licensee's inability to pay the amount assessed. These costs are limited to costs for the following:
(1) Court reporters.
(2) Transcripts.
(3) Certification of documents.
(4) Photo duplication.
(5) Witness attendance and mileage fees.
(6) Postage.
(7) Expert witnesses.
(8) Depositions.
(9) Notarizations.
(10) Administrative law judges.
As added by P.L.113-2010, SEC.11.

IC 4-33-22-49
Effect of disciplinary action by another state or jurisdiction; probationary licenses
Sec. 49. (a) The commission may refuse to issue a license or may issue a probationary license to an applicant for licensure if:
(1) the applicant has: (A) been disciplined by a licensing entity of another state or jurisdiction; or
(B) committed an act that would have subjected the applicant to the disciplinary process if the applicant had been licensed in Indiana when the act occurred; and
(2) the violation for which the applicant was or could have been disciplined has a bearing on the applicant's ability to competently and professionally participate in a boxing, sparring, or unarmed combat match, contest, or exhibition in Indiana.
(b) The board may:
(1) refuse to issue a license; or
(2) issue a probationary license;
to an applicant for licensure if the applicant participated in a boxing, sparring, or unarmed combat match, contest, or exhibition in Indiana without a license in violation of the law.
(c) Whenever the commission issues a probationary license, the commission may require a licensee to do any of the following:
(1) Report regularly to the commission upon the matters that are the basis of the discipline of the other state or jurisdiction.
(2) Limit participation in a boxing, sparring, or unarmed combat match, contest, or exhibition to the areas prescribed by the commission.
(3) Engage in community restitution or service without compensation for the number of hours specified by the commission.
(4) Perform or refrain from performing an act that the commission considers appropriate to the public interest or to the rehabilitation or treatment of the applicant.
(d) The commission shall remove any limitations placed on a probationary license under this section if the commission finds after a public hearing that the deficiency that required disciplinary action has been remedied.
As added by P.L.113-2010, SEC.11.



CHAPTER 23. ADMINISTRATION OF LOCAL DEVELOPMENT AGREEMENTS

IC 4-33-23-2
"Development agreement"
Sec. 2. As used in this chapter, "development agreement" means the written agreement or group of written agreements that:
(1) is between a person or a unit of government, and a development provider; and
(2) sets forth the financial commitments of a development provider to support economic development, including, without limitation, charitable or educational purposes in a specified location.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-3
"Development provider"
Sec. 3. As used in this chapter, "development provider" means:
(1) a licensed owner;
(2) an operating agent; or
(3) an affiliate of a licensed owner or an operating agent who makes or may make an economic development payment.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-4
"Economic development payment"
Sec. 4. As used in this chapter, "economic development payment" means monetary disbursement paid under a development agreement that is:
(1) received by a unit of government or any other person; and
(2) not paid in legitimate exchange for anything of value, including, without limitation:
(A) a lease;
(B) a purchase order; or
(C) a service contract.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-5
"Specified recipient"
Sec. 5. As used in this chapter, "specified recipient" means a person that is named in a development agreement that:
(1) receives an economic development payment from a

development provider; and
(2) is not a party to the development agreement.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-6
"Unspecified recipient"
Sec. 6. As used in this chapter, "unspecified recipient" means a person that is not named in a development agreement that receives a disbursement of money from a specified recipient.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-7
Commission jurisdiction over development agreements
Sec. 7. (a) The commission has continuous jurisdiction over development agreements, including the ability to disapprove part or all of a development agreement if disapproval would ensure:
(1) compliance with this article, the rules of the commission, and federal law;
(2) the integrity of gambling operations in Indiana; and
(3) compliance with the purposes of the agreement.
(b) The commission may verify and ensure that development agreements, economic development payments, disbursements to unspecified recipients, and expenditures of third party recipients:
(1) comply with state and federal law;
(2) do not adversely affect the integrity of gambling operations in Indiana; and
(3) comply with the purposes of the agreement.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-8
Development agreements; required statement
Sec. 8. All development agreements must contain the following statement:
"All parties to this agreement recognize the authority of the Indiana gaming commission over this agreement, including the authority to disapprove all or part of this agreement, to verify and ensure payments made under this agreement, to verify and ensure expenditures by recipients, to verify and ensure compliance with the purposes of the agreement, and to act concerning modifications to the agreement. All parties to this agreement agree to comply fully with any requests for information or directives related to the exercise of the commission's authority.".
As added by P.L.82-2011, SEC.1. Amended by P.L.6-2012, SEC.21.

IC 4-33-23-9
Development agreements; economic development payments
Sec. 9. A development agreement shall accurately reflect the flow of economic development payments.
As added by P.L.82-2011, SEC.1.
IC 4-33-23-10
Annual reports of development providers
Sec. 10. (a) A development provider shall report annually to the commission the following:
(1) the total dollar amounts of economic development payments;
(2) the parties or specified recipients, or both, that receive economic development payments; and
(3) any other items related to an economic development payment that the commission may require.
(b) A specified recipient of an economic development payment shall report annually to the commission an accounting of:
(1) any economic development payment received by the recipient; and
(2) any disbursements of economic development payment money that the recipient makes to:
(A) another specified recipient; or
(B) an unspecified recipient.
(c) A report submitted under subsection (b) must include:
(1) the legal name of the person submitting the report;
(2) the date, amount, and purpose of each disbursement;
(3) the name of each specified or unspecified recipient receiving a disbursement; and
(4) any other information that the commission may require.
(d) Upon request of the commission, a person submitting a report under subsection (a) or (b) shall attach to the report sufficient documentation to support a transaction described in the report.
(e) A report submitted under subsection (a) or (b) must be made available electronically through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
(f) The commission may require, with respect to a report required by this section:
(1) the format of the report;
(2) the deadline by which the report must be filed; and
(3) the manner in which the report must be maintained and filed.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-11
Restrictions on parties to development agreements and recipients
Sec. 11. (a) A party that is not the development provider may not be a for-profit person.
(b) A specified recipient may not be a for-profit person.
(c) A specified recipient who disburses part or all of an economic development payment to an unspecified recipient has a duty to ensure that the expenditures made by the unspecified recipient directly advance the stated purposes of the economic development payment.
As added by P.L.82-2011, SEC.1. Amended by P.L.6-2012, SEC.22.

IC 4-33-23-12 Nonprofit specified recipients; conflict of interest statements
Sec. 12. (a) Each nonprofit specified recipient must have a conflict of interest statement that complies with state and federal law, and must provide the commission with a copy of the statement.
(b) Each nonprofit specified recipient must provide the commission with a copy of its bylaws.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-13
Economic development payments; deposits
Sec. 13. (a) Any recipient of an economic development payment must deposit the economic development payment into a separate and segregated bank account not later than five (5) days after its receipt.
(b) The bank account referenced in subsection (a):
(1) must allow expenditures only in accordance with the terms of the development agreement;
(2) must be used to account for and report the proceeds of economic development payments; and
(3) must be maintained at an FDIC insured bank that is located in and has a corporate presence in the State of Indiana.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-14
Development agreement modifications
Sec. 14. (a) If all parties to a development agreement agree to modify the development agreement, the parties shall:
(1) submit to the commission a written request for modification, which shall be signed by all parties;
(2) submit a copy of the development agreement as it would appear after modification; and
(3) submit a document explaining the parties' reasons for the requested modifications.
(b) The commission may consider a request for modification that complies with subsection (a).
(c) If the commission approves the parties' request, the parties shall provide the commission with a fully executed copy of the new development agreement not later than thirty (30) days after the date of commission approval.
As added by P.L.82-2011, SEC.1. Amended by P.L.6-2012, SEC.23.

IC 4-33-23-15
Modifications following commission disapproval of an economic development agreement
Sec. 15. (a) If the commission has disapproved all or part of a development agreement, the development provider shall request a modification of the development agreement.
(b) The development provider shall submit to the commission:
(1) a copy of the development agreement as it would appear after modification; and
(2) a listing of all proposed modifications. (c) The commission shall consider a request for modification that complies with subsections (a) and (b).
(d) The development provider shall notify all parties to the development agreement whose participation in the development agreement has not been disapproved of by the commission that it has submitted a modification request to the commission.
(e) Any party to a development agreement whose participation in the development agreement has not been disapproved of by the commission may submit to the commission any information that it considers relevant to the proposed modification.
As added by P.L.82-2011, SEC.1.

IC 4-33-23-16
Filings made available to the attorney general upon request
Sec. 16. Upon request of the attorney general, the commission shall make available to the attorney general all filings made under this chapter regarding a development agreement.
As added by P.L.82-2011, SEC.1.






ARTICLE 34. INDIANA TECHNOLOGY FUND

CHAPTER 1. DEFINITIONS

IC 4-34-1-2
"Fund"
Sec. 2. "Fund" means the Indiana technology fund created by IC 4-34-2-1.
As added by P.L.340-1995, SEC.39.

IC 4-34-1-3
"Technology project"
Sec. 3. "Technology project" means:
(1) the installation and improvement of computers, wiring, media distribution systems, telephone access systems, automation systems, networks, electronic gateway access, and related systems in libraries and schools;
(2) the purchase of software and technical support for projects listed in subdivision (1);
(3) the lease, purchase, rehabilitation, repair, or improvement of equipment or furnishings related to projects listed in subdivision (1); and
(4) professional development related to and salaries for management of projects listed in subdivision (1).
As added by P.L.340-1995, SEC.39.

IC 4-34-1-4
"Technology project cost"
Sec. 4. "Technology project cost" means the cost or fair market value of any technology project, including equipment, plans, specifications, estimates, studies, salaries, services, and other expenses as may be necessary or incident to the development and placing in operation of any technology project.
As added by P.L.340-1995, SEC.39.



CHAPTER 2. INDIANA TECHNOLOGY FUND

IC 4-34-2-2
Composition of fund
Sec. 2. The fund consists of the following:
(1) Appropriations from the general assembly.
(2) Investment earnings, including interest, on money in the fund as provided in this chapter.
As added by P.L.340-1995, SEC.39.

IC 4-34-2-3
Investment of money
Sec. 3. The treasurer of state shall invest the money in the fund not currently needed to meet the commitments of the fund in the same manner as other public funds may be invested. Investment earnings, including interest, on money in the fund shall accrue to the fund, and any losses on account of the investment of the fund shall be charged against the fund.
As added by P.L.340-1995, SEC.39.

IC 4-34-2-4
Appropriations
Sec. 4. The money in the fund is continually appropriated by this chapter to the budget agency created by IC 4-12-1-3. However, no money may be disbursed from the fund except in accordance with the provisions of this article.
As added by P.L.340-1995, SEC.39.



CHAPTER 3. USE OF FUND

IC 4-34-3-2
Libraries; Indiana library and historical board and budget agency rules
Sec. 2. (a) Money in the fund shall be allocated annually to libraries, including the INSPIRE project.
(b) The Indiana library and historical board established by IC 4-23-7-2 and the budget agency may jointly make rules necessary or appropriate to the administration of this chapter.
(c) Each library in Indiana is entitled in each calendar year to apply to the Indiana library and historical board for a grant for a technology project. From time to time, but not more often than semiannually, the Indiana library and historical board shall make recommendations to the budget agency as to grants from the Indiana technology fund. After review by the budget committee established by IC 4-12-1-3 and approval by the governor, the budget agency may allot money to the Indiana library and historical board for the grants.
As added by P.L.340-1995, SEC.39. Amended by P.L.260-1997(ss), SEC.40; P.L.273-1999, SEC.187.

IC 4-34-3-3
Repealed
(Repealed by P.L.260-1997(ss), SEC.95.)

IC 4-34-3-4
Office of technology; grants and payments
Sec. 4. Money in the fund shall be allocated annually to the office of technology established by IC 4-13.1-2-1 to make matching grants to school corporations or to make payments directly to vendors for Internet connections and related equipment for a school corporation. The office of technology shall develop a plan to implement grants under this section. The budget committee shall review the plan. The budget agency must approve of the plan.
As added by P.L.340-1995, SEC.39. Amended by P.L.260-1997(ss), SEC.41; P.L.273-1999, SEC.188; P.L.177-2005, SEC.11.

IC 4-34-3-5
Technology grant plan program
Sec. 5. Money in the fund shall be allocated annually to the technology grant plan program established under IC 20-20-13 for technology plan grants to school corporations under IC 20-20-13.
As added by P.L.340-1995, SEC.39. Amended by P.L.30-1996,

SEC.1; P.L.260-1997(ss), SEC.42; P.L.273-1999, SEC.189; P.L.1-2005, SEC.69.

IC 4-34-3-6
Conditions of allocation
Sec. 6. The allocation of money under sections 4 through 5 of this chapter is subject to:
(1) the availability of money for allocation; and
(2) a recommendation by the department of education (established by IC 20-19-3-1) to the budget agency that a program is able to utilize the money.
As added by P.L.340-1995, SEC.39. Amended by P.L.260-1997(ss), SEC.43; P.L.1-2005, SEC.70.



CHAPTER 4. REPORTS






ARTICLE 35. GAMBLING GAMES AT RACETRACKS

CHAPTER 1. APPLICATION



CHAPTER 2. DEFINITIONS

IC 4-35-2-2
"Adjusted gross receipts"
Sec. 2. "Adjusted gross receipts" means:
(1) the total of all cash and property (including checks received by a licensee, whether collected or not) received by a licensee from gambling games; minus
(2) the total of:
(A) all cash paid out to patrons as winnings for gambling games; and
(B) uncollectible gambling game receivables, not to exceed the lesser of:
(i) a reasonable provision for uncollectible patron checks received from gambling games; or
(ii) two percent (2%) of the total of all sums, including checks, whether collected or not, less the amount paid out to patrons as winnings for gambling games.
For purposes of this section, a counter or personal check that is invalid or unenforceable under this article is considered cash received by the licensee from gambling games.
As added by P.L.233-2007, SEC.21.

IC 4-35-2-2.5
"Bureau"
Sec. 2.5. "Bureau" refers to the child support bureau of the department of child services established by IC 31-25-3-1.
As added by P.L.80-2010, SEC.4.

IC 4-35-2-3
"Commission"
Sec. 3. "Commission" refers to the Indiana gaming commission established by IC 4-33-3-1.
As added by P.L.233-2007, SEC.21.

IC 4-35-2-3.5
"Delinquent"
Sec. 3.5. "Delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.80-2010, SEC.5.
IC 4-35-2-4
"Department"
Sec. 4. "Department" refers to the department of state revenue.
As added by P.L.233-2007, SEC.21.

IC 4-35-2-5
"Gambling game"
Sec. 5. "Gambling game" means a game played on a slot machine approved for wagering under this article by the commission.
As added by P.L.233-2007, SEC.21.

IC 4-35-2-6
"Gaming agent"
Sec. 6. "Gaming agent" means an individual described in IC 4-33-4.5.
As added by P.L.233-2007, SEC.21.

IC 4-35-2-7
"Licensee"
Sec. 7. "Licensee" means a person holding a license issued under this article.
As added by P.L.233-2007, SEC.21.

IC 4-35-2-8
"Permit holder"
Sec. 8. "Permit holder" means a person holding a permit issued under IC 4-31-5 to conduct a pari-mutuel horse racing meeting.
As added by P.L.233-2007, SEC.21.

IC 4-35-2-9
"Racetrack"
Sec. 9. "Racetrack" means the racetrack specified in a permit holder's permit to conduct a pari-mutuel horse racing meeting.
As added by P.L.233-2007, SEC.21.

IC 4-35-2-10
"Supplier's license"
Sec. 10. "Supplier's license" means a license issued under IC 4-35-6.
As added by P.L.233-2007, SEC.21.

IC 4-35-2-11
"Trustee"
Sec. 11. "Trustee" means a person granted authority under IC 4-35-12 to conduct gambling games at a racetrack for the mutual benefit of:
(1) the state; and
(2) the permit holder who owns the racetrack.
As added by P.L.142-2009, SEC.17.



CHAPTER 3. GENERAL PROVISIONS

IC 4-35-3-2
Exemption from provisions
Sec. 2. Under 15 U.S.C. 1172, approved January 2, 1951, the state of Indiana, acting by and through elected and qualified members of the general assembly, declares that the state is exempt from 15 U.S.C. 1172.
As added by P.L.233-2007, SEC.21.

IC 4-35-3-3
Local authority preempted; local taxes prohibited; local development agreements prohibited
Sec. 3. (a) This section does not apply to real or personal property taxes imposed by a local taxing unit.
(b) Local governmental authority concerning all matters relating to the gambling games at racetracks conducted under this article is preempted by the state under this article.
(c) No tax or fee, except as provided in this article, shall be assessed or collected from a permit holder by a political subdivision having the power to assess or collect a tax or fee. This section does not prohibit the assessment and levying of property taxes otherwise authorized by law or the imposing of a special assessment (including a ditch or drainage assessment, Barrett Law assessment, improvement assessment, sewer assessment, or sewage assessment) otherwise authorized by law to be imposed on property to be benefitted by an improvement.
(d) A political subdivision may not enter an agreement with a permit holder that requires any financial commitments from the permit holder that are in addition to the fees and taxes imposed under this article.
As added by P.L.233-2007, SEC.21.

IC 4-35-3-4
Legislative intent
Sec. 4. This article will maintain the public's confidence and trust through:
(1) comprehensive law enforcement supervision; and
(2) the strict regulation of facilities, persons, associations, and gambling games at racetracks under this article. As added by P.L.233-2007, SEC.21.



CHAPTER 4. POWERS AND DUTIES OF THE INDIANA GAMING COMMISSION

entities, upon request by the participant and agreement by the commission.
(5) That an owner of a facility under the jurisdiction of the commission shall make all reasonable attempts as determined by the commission to cease all direct marketing efforts to a person participating in the program.
(6) That an owner of a facility under the jurisdiction of the commission may not cash the check of a person participating in the program or extend credit to the person in any manner. However, the voluntary exclusion program does not preclude an owner from seeking the payment of a debt accrued by a person before entering the program.
As added by P.L.233-2007, SEC.21. Amended by P.L.142-2009, SEC.18.

IC 4-35-4-3
Rules
Sec. 3. The commission shall adopt rules under IC 4-22-2 for the following purposes:
(1) Administering this article.
(2) Establishing the conditions under which gambling games at racetracks may be conducted.
(3) Providing for the prevention of practices detrimental to the public interest.
(4) Establishing rules concerning the inspection of gambling game facilities at racetracks and the review of the licenses necessary to conduct gambling games under this article.
(5) Imposing penalties for noncriminal violations of this article.
As added by P.L.233-2007, SEC.21.

IC 4-35-4-4
Gaming agent duties
Sec. 4. The commission shall be present through the commission's gaming agents during the time gambling games are being conducted at a racetrack to do the following:
(1) Certify the revenue received by a racetrack from gambling games.
(2) Receive complaints from the public concerning the operation of gambling games.
(3) Conduct other investigations into the conduct of the gambling games and the maintenance of the equipment that the commission considers necessary and proper.
As added by P.L.233-2007, SEC.21.

IC 4-35-4-5
Reimbursement for gaming agent expenses
Sec. 5. The commission shall employ gaming agents to perform duties imposed by this article. A licensee shall, under rules adopted by the commission under IC 4-22-2, reimburse the commission for:
(1) training expenses incurred to train gaming agents; (2) salaries and other expenses of staff required to support the gaming agents; and
(3) salaries and other expenses of the gaming agents required to be present during the time gambling games are being conducted at a racetrack.
As added by P.L.233-2007, SEC.21.

IC 4-35-4-6
Contract with Indiana horse racing commission authorized
Sec. 6. The commission may enter into a contract with the Indiana horse racing commission for the provision of services necessary to administer this article.
As added by P.L.233-2007, SEC.21.

IC 4-35-4-7
Licensing standards for occupations and slot machines
Sec. 7. (a) The commission shall adopt standards for the licensing of the following:
(1) Persons regulated under this article.
(2) Slot machines used in gambling games.
(b) Where applicable, 68 IAC applies to racetracks conducting gambling games under this article.
As added by P.L.233-2007, SEC.21.

IC 4-35-4-8
Records of licensee
Sec. 8. The commission shall require that the records, including financial statements, of a licensee must be maintained in the manner prescribed by the commission.
As added by P.L.233-2007, SEC.21.

IC 4-35-4-9
Ejection or exclusion from facilities
Sec. 9. (a) The commission may eject or exclude or authorize the ejection or exclusion of a person from a facility at which gambling games are conducted if:
(1) the person's name is on the list of persons voluntarily excluding themselves from all facilities at which gambling games are conducted in a program established under the rules of the commission;
(2) the person violates this article; or
(3) the commission determines that the person's conduct or reputation is such that the person's presence within a facility at which gambling games are conducted may:
(A) call into question the honesty and integrity of the gambling games at racetracks; or
(B) interfere with the orderly conduct of the gambling games at racetracks.
(b) A person, other than a person participating in a voluntary exclusion program, may petition the commission for a hearing on the

person's ejection or exclusion under this section.
As added by P.L.233-2007, SEC.21.

IC 4-35-4-10
Violations of article; fraudulent acts
Sec. 10. If a licensee or an employee of a licensee violates this article or engages in a fraudulent act, the commission may do any combination of the following:
(1) Suspend, revoke, or restrict the license of the licensee.
(2) Require the removal of a licensee or an employee of a licensee.
(3) Impose a civil penalty of not more than the greater of:
(A) ten thousand dollars ($10,000); or
(B) an amount equal to the licensee's daily gross receipts for the day of the violation;
against a licensee for each violation of this article.
(4) Impose a civil penalty of not more than twenty-five thousand dollars ($25,000) against a person who has been issued a supplier's license for each violation of this article.
As added by P.L.233-2007, SEC.21.

IC 4-35-4-11
Investigative procedures; complaints
Sec. 11. (a) The commission shall review and make a determination on a complaint by a licensee concerning an investigative procedure that the licensee alleges is unnecessarily disruptive of gambling games at racetracks.
(b) A licensee filing a complaint under this section must prove all of the following by clear and convincing evidence:
(1) The investigative procedure had no reasonable law enforcement purpose.
(2) The investigative procedure was so disruptive as to unreasonably inhibit gambling games at racetracks.
(c) For purposes of this section, the need to inspect and investigate a licensee shall be presumed at all times.
As added by P.L.233-2007, SEC.21.

IC 4-35-4-12
Display of toll free telephone number
Sec. 12. (a) The commission shall require a licensee to conspicuously display the number of the toll free telephone line described in IC 4-33-12-6 in the following locations:
(1) On each admission ticket to a facility at which gambling games are conducted, if tickets are issued.
(2) On a poster or placard that is on display in a public area of each facility at which gambling games at racetracks are conducted.
(b) The commission may adopt rules under IC 4-22-2 necessary to carry out this section.
As added by P.L.233-2007, SEC.21.
IC 4-35-4-13
Prohibition of fee for proposed transfer of ownership
Sec. 13. The commission may not do the following:
(1) Impose, charge, or collect by rule a fee that is not authorized by this article on any party to a proposed transfer of an ownership interest in a license issued under IC 4-35-5.
(2) Make the commission's approval of a proposed transfer of an ownership interest in a license issued under IC 4-35-5 contingent upon the payment of any amount that is not authorized by this article.
As added by P.L.182-2009(ss), SEC.61.

IC 4-35-4-13.2
Model power of attorney
Sec. 13.2. The executive director shall establish a model power of attorney setting forth the terms and conditions under which a trustee may conduct gambling games at a racetrack under IC 4-35-12. The executive director may provide a copy of the model power of attorney to any interested party.
As added by P.L.142-2009, SEC.19.

IC 4-35-4-14
Appointment of temporary trustee
Sec. 14. (a) The commission may appoint a temporary trustee for a particular slot machine facility at a racetrack if the commission makes the following findings:
(1) That circumstances requiring a trustee to assume control of the slot machine facility are likely to occur.
(2) That the commission has not approved a power of attorney identifying any other person to serve as the trustee for the slot machine facility.
(3) That there is not enough time to consider and approve a power of attorney with respect to the slot machine facility before the circumstances found likely to occur under subdivision (1) will occur.
(b) A person appointed under this section must be qualified to perform any duty described in this section or IC 4-35-12.
(c) A trustee appointed by the commission under this section shall serve until any of the following occur:
(1) The commission adopts a resolution under IC 4-35-12-3 authorizing a trustee appointed in an approved power of attorney submitted by the permit holder to conduct gambling games under IC 4-35-12.
(2) The commission revokes the trustee's authority to conduct gambling games as provided by IC 4-35-12-12.
(3) A new permit holder assumes control of the racetrack, slot machine facility, and related properties.
(d) A trustee appointed by the commission under this section shall exercise the trustee's powers in accordance with:
(1) the model power of attorney established by the executive

director under section 13.2 of this chapter; and
(2) IC 4-35-12.
As added by P.L.142-2009, SEC.20.

IC 4-35-4-15
Civil penalties for violations concerning a power of attorney
Sec. 15. The commission may impose a civil penalty upon a person who:
(1) fails to submit a power of attorney before the deadline specified in IC 4-35-5-9;
(2) fails to take any corrective action required by the commission with respect to a power of attorney submitted under IC 4-35-5-9; or
(3) violates any provision of this article concerning the submission of a power of attorney identifying the person who would serve as a trustee under the power of attorney.
As added by P.L.142-2009, SEC.21.

IC 4-35-4-16
Withholding delinquent child support from winnings; fee; notice; priority of order over other claims
Sec. 16. (a) The bureau shall provide information to a permit holder or trustee concerning persons who are delinquent in child support.
(b) If a permit holder or trustee is required to file Form W-2G or a substantially equivalent form with the United States Internal Revenue Service for a person who is delinquent in child support, before payment of cash winnings from gambling games, the permit holder or trustee:
(1) may deduct and retain an administrative fee in the amount of the lesser of:
(A) three percent (3%) of the amount of delinquent child support withheld under subdivision (2)(A); or
(B) one hundred dollars ($100); and
(2) shall:
(A) withhold the amount of delinquent child support owed from the cash winnings;
(B) transmit to the bureau:
(i) the amount withheld for delinquent child support; and
(ii) identifying information, including the full name, address, and Social Security number of the obligor and the child support case identifier, the date and amount of the payment, and the name and location of the permit holder or trustee; and
(C) issue the obligor a receipt in a form prescribed by the bureau with the total amount withheld for delinquent child support and the administrative fee.
(c) The bureau shall notify the obligor at the address provided by the permit holder or trustee that the bureau intends to offset the obligor's delinquent child support with the cash winnings. (d) The bureau shall hold the amount withheld from cash winnings of the obligor for ten (10) business days before applying the amount as payment to the obligor's delinquent child support.
(e) The delinquent child support required to be withheld under this section and an administrative fee described under subsection (b)(1) have priority over any secured or unsecured claim on cash winnings except claims for federal or state taxes that are required to be withheld under federal or state law.
As added by P.L.80-2010, SEC.6.



CHAPTER 5. GAMBLING GAME LICENSE

IC 4-35-5-2
Background investigation; approval of proposed slot machine facilities
Sec. 2. (a) Before issuing a license to a person under this chapter, the commission shall subject the person to a background investigation similar to a background investigation required for an applicant for a riverboat owner's license under IC 4-33-6.
(b) Before the commission may issue a license to a person under this chapter, the person must submit to the commission for the commission's approval the physical layout of the person's proposed slot machines and the facilities that will contain the proposed slot machines. The facilities that will contain the slot machines must be connected to the licensee's racetrack facilities.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-2.4
Factors considered in granting licenses
Sec. 2.4. In determining whether to grant a license under this chapter to an applicant, the commission shall consider the following:
(1) The character, reputation, experience, and financial integrity of the following:
(A) The applicant.
(B) A person that:
(i) directly or indirectly controls the applicant; or
(ii) is directly or indirectly controlled by the applicant or by a person that directly or indirectly controls the applicant.
(2) The facilities or proposed facilities for the conduct of gambling games. The facilities or proposed facilities must include capital expenditures of at least one hundred million dollars ($100,000,000).
(3) The prospective total revenue to be collected by the state from the conduct of gambling games.
(4) The good faith affirmative action plan of each applicant to recruit, train, and upgrade minorities in all employment classifications.
(5) The financial ability of the applicant to purchase and maintain adequate liability and casualty insurance.
(6) If the applicant has adequate capitalization to provide and

maintain facilities for gambling games for the duration of the license.
(7) The extent to which the applicant exceeds or meets other standards adopted by the commission.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-2.5
Restrictions on issuance
Sec. 2.5. The commission may not issue a license under this chapter to a person if:
(1) the person has been convicted of a felony under Indiana law, the laws of any other state, or the laws of the United States;
(2) the person has knowingly or intentionally submitted an application for a license under this chapter that contains false information;
(3) the person is a member of the commission;
(4) the person is an officer, a director, or a managerial employee of a person described in subdivision (1) or (2);
(5) the person employs an individual who:
(A) is described in subdivision (1), (2), or (3); and
(B) participates in the management or operation of gambling games authorized under this article; or
(6) a license issued to the person:
(A) under this article; or
(B) to own or operate gambling facilities in another jurisdiction;
has been revoked.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-2.6
Bond
Sec. 2.6. (a) A licensee under this chapter must post a bond with the commission at least sixty (60) days before the commencement of gambling games at the licensee's racetrack.
(b) The bond shall be furnished in:
(1) cash or negotiable securities;
(2) a surety bond:
(A) with a surety company approved by the commission; and
(B) guaranteed by a satisfactory guarantor; or
(3) an irrevocable letter of credit issued by a banking institution of Indiana acceptable to the commission.
(c) If a bond is furnished in cash or negotiable securities, the principal shall be placed without restriction at the disposal of the commission, but income inures to the benefit of the licensee.
(d) The bond:
(1) is subject to the approval of the commission;
(2) must be in an amount that the commission determines will adequately reflect the amount that a local community will expend for infrastructure and other facilities associated with gambling games at the racetrack; and (3) must be payable to the commission as obligee for use in payment of the licensee's financial obligations to the local community, the state, and other aggrieved parties, as determined by the rules of the commission.
(e) If after a hearing (after at least five (5) days written notice) the commission determines that the amount of a licensee's bond is insufficient, the licensee shall upon written demand of the commission file a new bond.
(f) The commission may require a licensee to file a new bond with a satisfactory surety in the same form and amount if:
(1) liability on the old bond is discharged or reduced by judgment rendered, by payment made, or otherwise; or
(2) in the opinion of the commission any surety on the old bond becomes unsatisfactory.
(g) If a new bond obtained under subsection (e) or (f) is unsatisfactory, the commission shall cancel the licensee's license. If the new bond is satisfactorily furnished, the commission shall release in writing the surety on the old bond from any liability accruing after the effective date of the new bond.
(h) The proceeds of a bond that is in default under this subsection are paid to the commission for the benefit of the local unit in which the racetrack is located.
(i) The total and aggregate liability of the surety on a bond is limited to the amount specified in the bond, and the continuous nature of the bond may in no event be construed as allowing the liability of the surety under a bond to accumulate for each successive approval period during which the bond is in force.
(j) The commission may adopt rules authorizing the release of a bond under this section.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-2.7
Revocation of license
Sec. 2.7. The commission may revoke a license under this chapter if:
(1) the licensee begins regular gambling game operations more than twelve (12) months after receiving the commission's approval of the application for the license; and
(2) the commission determines that the revocation of the license is in the best interests of Indiana.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-2.8
License is not a property right
Sec. 2.8. A license to conduct gambling games:
(1) is a revocable privilege granted by the state; and
(2) is not a property right.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-3 Initial license fee
Sec. 3. (a) A permit holder that is issued a gambling game license under this article must pay to the commission an initial licensing fee of two hundred fifty million dollars ($250,000,000) as follows:
(1) One hundred fifty million dollars ($150,000,000) payable before November 1, 2007.
(2) One hundred million dollars ($100,000,000) payable before November 1, 2008.
(b) The commission shall deposit any initial licensing fees collected under this section into the state general fund.
As added by P.L.233-2007, SEC.21. Amended by P.L.146-2008, SEC.19.

IC 4-35-5-4
Expiration of license; renewal
Sec. 4. (a) An initial gambling game license expires five (5) years after the effective date of the license. Unless the gambling game license is terminated or revoked, the gambling game license may be renewed annually thereafter upon:
(1) the payment of an annual renewal fee of one hundred dollars ($100) per slot machine operated by the licensee; and
(2) a determination by the commission that the licensee satisfies the conditions of this chapter.
Renewal fees paid under this section shall be deposited in the state general fund.
(b) Except as provided in subsection (c), an initial gaming license may not be transferred by the initial licensee for at least five (5) years after the effective date of the license.
(c) A gambling game license may be transferred for any of the following reasons:
(1) As a result of a bankruptcy, a receivership, or a debt adjustment initiated by or against the initial licensee or the substantial owners of the initial licensee.
(2) Because:
(A) the licensee's license has been cancelled, terminated, or revoked by the commission; or
(B) the commission determines that transferring the license is in the best interests of Indiana.
(3) Because of the death of a substantial owner of the initial licensee.
A transfer permitted under this subsection is subject to section 7 of this chapter.
As added by P.L.233-2007, SEC.21. Amended by P.L.146-2008, SEC.20.

IC 4-35-5-4.5
Horse racing required of licensee
Sec. 4.5. A license issued under this article is null and void if the licensee fails to:
(1) obtain or maintain a permit issued under IC 4-31-5 to

conduct a pari-mutuel wagering horse racing meeting in Indiana; or
(2) satisfy the requirements of IC 4-31 concerning the amount of live horse racing that the licensee must conduct at the licensee's racetrack.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-5
Investigations
Sec. 5. (a) The commission shall conduct a complete investigation of each licensee every three (3) years to determine whether the licensee remains in compliance with this article.
(b) Notwithstanding subsection (a), the commission may investigate a licensee at any time the commission determines it is necessary to ensure that the licensee remains in compliance with this article.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-6
Costs of investigations
Sec. 6. A permit holder or other person investigated under this chapter shall bear the cost of the investigation.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-7
Transfer of license; commission approval; fees
Sec. 7. (a) A licensee or any other person must apply for and receive the commission's approval before:
(1) a gambling game license is:
(A) transferred;
(B) sold; or
(C) purchased; or
(2) a voting trust agreement or other similar agreement is established with respect to the gambling game license.
(b) The commission shall adopt rules governing the procedure a licensee or other person must follow to take an action under subsection (a). The rules must specify that a person who obtains an ownership interest in a gambling game license must meet the criteria of this article and comply with the rules adopted by the commission. A licensee may transfer a gambling game license only in accordance with this article and the rules adopted by the commission.
(c) A person may not:
(1) lease;
(2) hypothecate; or
(3) borrow or loan money against;
a gambling game license.
(d) Except as provided in subsection (e), a transfer fee is imposed on an initial licensee who sells or otherwise relinquishes a controlling interest, as determined under the rules of the commission, in a gambling game license. The amount of the fee is fifty million

dollars ($50,000,000).
(e) The fee imposed by subsection (d) does not apply if:
(1) the gambling game license is transferred as a result of an event described in section 4(c) of this chapter; or
(2) the controlling interest in the gambling game license is transferred in a transaction in which no gain or loss is recognized as a result of the transaction in accordance with Section 351 of the Internal Revenue Code.
(f) The transfer of a gambling game license by a person other than the initial licensee to receive the gambling game license is not subject to a transfer fee.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-8
Deposit of fees and recovered investigation costs
Sec. 8. Except as otherwise provided in this chapter, the commission shall transfer:
(1) fees collected under this chapter; and
(2) all investigation costs recovered under this chapter;
to the treasurer of state for deposit in the state general fund.
As added by P.L.233-2007, SEC.21.

IC 4-35-5-9
Submission of proposed power of attorney
Sec. 9. (a) A permit holder or an applicant for a gambling game license shall submit for the approval of the commission a written power of attorney identifying the person who, if approved by the commission, would serve as the permit holder's or applicant's trustee to conduct gambling games at a racetrack. The power of attorney submitted under this subsection must:
(1) be executed in the manner required by IC 30-5;
(2) describe the powers that may be delegated to the proposed trustee; and
(3) conform with the requirements established by the commission under IC 4-35-4-2(a)(8).
(b) The proposed power of attorney required by this section must be submitted as follows:
(1) Before November 1, 2009, in the case of a permit holder who holds a gambling game license as of July 1, 2009.
(2) Before the deadline established by the commission, in the case of a person who applies for a gambling game license after December 31, 2008.
(c) A permit holder must petition the commission for its approval of any changes to a power of attorney approved by the commission.
As added by P.L.142-2009, SEC.22.



CHAPTER 6. SLOT MACHINE SUPPLIERS

IC 4-35-6-2
Repealed
(Repealed by P.L.142-2009, SEC.33.)

IC 4-35-6-3
Repealed
(Repealed by P.L.142-2009, SEC.33.)

IC 4-35-6-4
Repealed
(Repealed by P.L.142-2009, SEC.33.)

IC 4-35-6-5
Repealed
(Repealed by P.L.142-2009, SEC.33.)
IC 4-35-6-6
Repealed
(Repealed by P.L.142-2009, SEC.33.)

IC 4-35-6-7
Repealed
(Repealed by P.L.142-2009, SEC.33.)

IC 4-35-6-8
Repealed
(Repealed by P.L.142-2009, SEC.33.)

IC 4-35-6-9
Repealed
(Repealed by P.L.142-2009, SEC.33.)

IC 4-35-6-10
Repealed
(Repealed by P.L.142-2009, SEC.33.)



CHAPTER 6.5. LICENSING OF OCCUPATIONS

IC 4-35-6.5-2
Occupational licenses; requirements; fees; duration; renewal; compliance investigations
Sec. 2. (a) The commission may issue an occupational license to an individual if:
(1) the individual has applied for the occupational license;
(2) a nonrefundable application fee set by the commission has been paid on behalf of the applicant in accordance with subsection (b);
(3) the commission has determined that the applicant is eligible for an occupational license; and
(4) an initial license fee in an amount established by the commission has been paid on behalf of the applicant in accordance with subsection (b).
(b) A permit holder that is an applicant for a license under this article or that is issued a license under this article or a holder of a supplier's license under this article shall pay the application fee of an individual applying for an occupational license to work:
(1) in an occupation related to gambling games at the permit holder's racetrack; or
(2) for the holder of a supplier's license.
A permit holder that is an applicant for a license under this article or that is issued a license under this article or a holder of a supplier's license under this article shall pay the initial occupational license fee or license renewal fee on behalf of an employee or potential employee. A permit holder that is an applicant for a license under this article or that is issued a license under this article or a holder of a supplier's license under this article may seek reimbursement of the application fee, initial license fee, or license renewal fee from an employee who is issued an occupational license.
(c) A license issued under this chapter is valid for one (1) year, two (2) years, or three (3) years after the date of issuance as determined by the commission.
(d) Unless an occupational license is suspended, expires, or is revoked, the occupational license may be renewed upon:
(1) the payment of a license renewal fee by the permit holder that is issued a license under this article or the holder of a supplier's license under this article on behalf of the licensee in an amount established by the commission; and
(2) a determination by the commission that the licensee is in

compliance with this article.
(e) The commission may investigate the holder of an occupational license at any time the commission determines it is necessary to ensure that the licensee is in compliance with this article.
(f) A permit holder that is an applicant for a license under this article or that is issued a license under this article or a holder of a supplier's license under this article:
(1) shall pay the cost of an investigation or reinvestigation of a holder of an occupational license who is employed by the permit holder or holder of a supplier's license; and
(2) may seek reimbursement of the cost of an investigation or reinvestigation from an employee who holds an occupational license.
As added by P.L.233-2007, SEC.21. Amended by P.L.142-2009, SEC.24.

IC 4-35-6.5-3
Qualifications
Sec. 3. Except as provided by section 11 of this chapter, the commission may not issue an occupational license to an individual unless the individual:
(1) is at least eighteen (18) years of age;
(2) has not been convicted of a felony under Indiana law, the laws of any other state, or the laws of the United States;
(3) has demonstrated a level of skill or knowledge that the commission determines is necessary to operate gambling games at racetracks; and
(4) has met standards adopted by the commission for the holding of an occupational license.
As added by P.L.233-2007, SEC.21.

IC 4-35-6.5-4
Management of slot machine operations
Sec. 4. The commission shall adopt rules under IC 4-22-2 providing the following:
(1) That an individual applying for an occupational license to manage gambling games at racetracks under this article is subject to background inquiries and requirements similar to those required for an applicant for a license under IC 4-33-6.
(2) That each individual applying for an occupational license may manage gambling games for only one (1) licensee.
As added by P.L.233-2007, SEC.21.

IC 4-35-6.5-5
Applications
Sec. 5. (a) An application for an occupational license must:
(1) be made on forms prescribed by the commission; and
(2) contain all information required by the commission.
(b) An applicant for an occupational license must provide the following information in the application: (1) If the applicant has held other licenses relating to gambling.
(2) If the applicant has been licensed in any other state under any other name. The applicant must provide under this subdivision the name under which the applicant was licensed in the other state.
(3) The applicant's age.
(4) If a permit or license issued to the applicant in another state has been suspended, restricted, or revoked. The applicant must describe the date and length of a suspension, restriction, or revocation described in this subdivision.
As added by P.L.233-2007, SEC.21.

IC 4-35-6.5-6
Fingerprints
Sec. 6. An applicant for an occupational license must submit with the application two (2) sets of the applicant's fingerprints. The applicant must submit the fingerprints on forms provided by the commission. The commission shall charge each applicant a fee set by the state police department to defray the costs associated with the search and classification of the applicant's fingerprints.
As added by P.L.233-2007, SEC.21.

IC 4-35-6.5-7
Restrictions on issuance
Sec. 7. The commission may refuse to issue an occupational license to an individual who:
(1) is unqualified to perform the duties required of the applicant;
(2) does not disclose or states falsely any information required by the application;
(3) has been found guilty of a violation of this article;
(4) has had a gambling related license or an application for a gambling related license suspended, restricted, revoked, or denied for just cause in another state; or
(5) for just cause is considered by the commission to be unfit to hold an occupational license.
As added by P.L.233-2007, SEC.21.

IC 4-35-6.5-8
Suspension, revocation, or restriction of licensee
Sec. 8. The commission may suspend, revoke, or restrict an occupational license for the following reasons:
(1) A violation of this article.
(2) A cause that, if known to the commission, would have disqualified the applicant from receiving the occupational license.
(3) A default in the payment of an obligation or a debt due to the state.
(4) Any other just cause.
As added by P.L.233-2007, SEC.21. Amended by P.L.3-2008,

SEC.15.

IC 4-35-6.5-9
Schools for training occupational licensees
Sec. 9. (a) This article does not prohibit a permit holder that is issued a license from entering into an agreement with a school approved by the commission for the training of an occupational licensee.
(b) Training offered by a school described in subsection (a) must be:
(1) in accordance with a written agreement between the licensee and the school; and
(2) approved by the commission.
As added by P.L.233-2007, SEC.21.

IC 4-35-6.5-10
Training locations
Sec. 10. Training provided for occupational licensees may be conducted:
(1) at a racetrack; or
(2) at a school with which a licensee has entered into an agreement under section 9 of this chapter.
As added by P.L.233-2007, SEC.21.

IC 4-35-6.5-11
Convicted felons; rehabilitation; waiver
Sec. 11. (a) An individual who is disqualified under section 3(2) of this chapter due to a conviction for a felony may apply to the commission for a waiver of the requirements of section 3(2) of this chapter.
(b) The commission may waive the requirements of section 3(2) of this chapter with respect to an individual applying for an occupational license if:
(1) the individual qualifies for a waiver under subsection (e) or (f); and
(2) the commission determines that the individual has demonstrated by clear and convincing evidence the individual's rehabilitation.
(c) In determining whether the individual applying for the occupational license has demonstrated rehabilitation under subsection (b), the commission shall consider the following factors:
(1) The nature and duties of the position applied for by the individual.
(2) The nature and seriousness of the offense or conduct.
(3) The circumstances under which the offense or conduct occurred.
(4) The date of the offense or conduct.
(5) The age of the individual when the offense or conduct was committed.
(6) Whether the offense or conduct was an isolated or a

repeated incident.
(7) A social condition that may have contributed to the offense or conduct.
(8) Evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational education, successful participation in a correctional work release program, or the recommendation of a person who has or has had the individual under the person's supervision.
(9) The complete criminal record of the individual.
(10) The prospective employer's written statement that:
(A) the employer has been advised of all of the facts and circumstances of the individual's criminal record; and
(B) after having considered the facts and circumstances, the prospective employer will hire the individual if the commission grants a waiver of the requirements of section 3(2) of this chapter.
(d) The commission may not waive the requirements of section 3(2) of this chapter for an individual who has been convicted of committing any of the following:
(1) A felony in violation of federal law (as classified in 18 U.S.C. 3559).
(2) A felony of fraud, deceit, or misrepresentation under the laws of Indiana or any other jurisdiction.
(3) A felony of conspiracy to commit a felony described in subdivision (1), (2), or (4) under the laws of Indiana or any other jurisdiction.
(4) A felony of gambling under IC 35-45-5 or IC 35-45-6 or a crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a crime described in IC 35-45-5 or IC 35-45-6.
(e) The commission may waive the requirements of section 3(2) of this chapter for an individual if:
(1) the individual has been convicted of committing:
(A) a felony described in IC 35-42 against another human being or a felony described in IC 35-48-4;
(B) a felony under Indiana law that results in bodily injury, serious bodily injury, or death to another human being; or
(C) a crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a felony described in clause (A) or (B); and
(2) ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later, for the conviction described in subdivision (1).
(f) The commission may waive the requirements of section 3(2) of this chapter for an individual if:
(1) the individual has been convicted in Indiana or any other jurisdiction of committing a felony not described in subsection

(d) or (e); and
(2) five (5) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later, for the conviction described in subdivision (1).
(g) To enable a prospective employer to determine, for purposes of subsection (c)(10), whether the prospective employer has been advised of all of the facts and circumstances of the individual's criminal record, the commission shall notify the prospective employer of all information that the commission:
(1) has obtained concerning the individual; and
(2) is authorized to release under IC 5-14.
(h) The commission shall deny the individual's request to waive the requirements of section 3(2) of this chapter if the individual fails to disclose to both the commission and the prospective employer all information relevant to this section.
As added by P.L.233-2007, SEC.21.

IC 4-35-6.5-12
Sanctions and penalties for failure to withhold delinquent child support; immunity from liability
Sec. 12. (a) A permit holder or trustee that fails to comply with IC 4-35-4-16 is subject to sanctions established by the commission under section 13 of this chapter.
(b) A permit holder or trustee that makes a payment of cash winnings to an obligor in violation of IC 4-35-4-16 is not liable to a person to whom the obligor owes child support.
(c) A permit holder or trustee is immune from civil and criminal liability for acting in compliance with IC 4-35-4-16.
As added by P.L.80-2010, SEC.7.

IC 4-35-6.5-13
Sanctions and penalties for failure to withhold delinquent child support
Sec. 13. (a) A permit holder or trustee that personally or through the act or omission of an employee, independent contractor, agent, or representative fails to withhold delinquent child support from the cash winnings of an obligor as required under IC 4-35-4-16 is subject to penalties and sanctions established by the commission under this section.
(b) The commission may adopt rules under IC 4-22-2 to establish penalties and sanctions for any permit holder or trustee who fails to withhold delinquent child support from cash winnings.
As added by P.L.80-2010, SEC.8.



CHAPTER 6.7. SUSPENSION, PROBATION, AND DENIAL OF LICENSES FOR FAILURE TO PAY CHILD SUPPORT

IC 4-35-6.7-2
Notice; probationary status; appeal; reinstatement
Sec. 2. (a) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-32(h), the commission shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and:
(A) pays the person's child support arrearage in full;
(B) establishes a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the commission shall place the person on probationary status with respect to any license issued to the person under this chapter.
(3) Explains that the person may contest the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an

order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; and
(C) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business days after the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(b) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-34(c), the commission shall send to the person who is the subject of the order a notice that states the following:
(1) That a license issued to the person under this article has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will terminate ten (10) business days after the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(2) That if the commission is advised by the bureau that the person whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the date the notice is mailed, the commission shall suspend the person's license.
(c) If a person whose license has been placed on probationary status fails to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the notice required under subsection (b) is mailed, the commission shall suspend the person's license.
(d) The commission may not reinstate a license placed on probation or suspended under this section until the commission receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under

IC 31-16-15-2 or IC 31-16-15-2.5, as required by IC 4-35-4-16.
As added by P.L.80-2010, SEC.9.



CHAPTER 7. CONDUCT OF GAMBLING GAMES AT RACETRACKS

IC 4-35-7-2
Age restrictions
Sec. 2. (a) A person who is less than twenty-one (21) years of age may not wager on a slot machine.
(b) Except as provided in subsection (c), a person who is less than twenty-one (21) years of age may not be present in the area of a racetrack where gambling games are conducted.
(c) A person who is at least eighteen (18) years of age and who is an employee of the racetrack may be present in the area of the racetrack where gambling games are conducted. However, an employee who is less than twenty-one (21) years of age may not perform any function involving gambling by the patrons of the licensee's slot machine facility.
As added by P.L.233-2007, SEC.21.

IC 4-35-7-3
Minimum and maximum wagers
Sec. 3. Minimum and maximum wagers on gambling games shall be determined by the licensee.
As added by P.L.233-2007, SEC.21.

IC 4-35-7-4
Inspections
Sec. 4. The following may inspect a licensee's slot machine facility at any time to determine if this article is being violated:
(1) Employees of the commission.
(2) Officers of the state police department.
As added by P.L.233-2007, SEC.21.

IC 4-35-7-5
Presence of commission employees
Sec. 5. Employees of the commission have the right to be present in a licensee's slot machine facility.
As added by P.L.233-2007, SEC.21.

IC 4-35-7-6
Purchase or lease of slot machines
Sec. 6. A slot machine may be purchased or leased only from a supplier licensed under this article.
As added by P.L.233-2007, SEC.21.
IC 4-35-7-7
Permitted forms of wagering
Sec. 7. Except as provided in section 14 of this chapter, slot machine wagering is the only form of wagering permitted in a licensee's slot machine facility.
As added by P.L.233-2007, SEC.21.

IC 4-35-7-8
Presence required for wagering
Sec. 8. Wagers may be received only from a person present in a licensee's slot machine facility. A person present in a licensee's slot machine facility may not place or attempt to place a wager on behalf of a person who is not present in the licensee's slot machine facility.
As added by P.L.233-2007, SEC.21.

IC 4-35-7-9
Permitted means of wagering
Sec. 9. (a) A patron may make a slot machine wager at a racetrack only by means of:
(1) a token or an electronic card purchased from a licensee at the licensee's racetrack; or
(2) money or other negotiable currency.
(b) A token or an electronic card may be purchased by means of an agreement under which a licensee extends credit to the patron.
(c) All winnings and payoffs from a slot machine at a racetrack:
(1) shall be made in tokens, electronic cards, paper tickets, or other evidence of winnings and payoffs approved by the commission; and
(2) may not be made in money or other negotiable currency.
As added by P.L.233-2007, SEC.21.

IC 4-35-7-10
Use of tokens and electronic cards
Sec. 10. A token or an electronic card described in section 9 of this chapter may be used by a patron while the patron is present at the racetrack only to make a wager on a slot machine authorized under this article.
As added by P.L.233-2007, SEC.21.

IC 4-35-7-11
Commission approval required to exceed 2,000 slot machines
Sec. 11. A licensee may not install more than two thousand (2,000) slot machines on the premises of the licensee's racetrack without the approval of the commission.
As added by P.L.233-2007, SEC.21.

IC 4-35-7-12
Required distributions from adjusted gross receipts of licensee
Sec. 12. (a) The Indiana horse racing commission shall enforce the requirements of this section. (b) Except as provided in subsection (j), a licensee shall before the fifteenth day of each month distribute an amount equal to fifteen percent (15%) of the adjusted gross receipts of the slot machine wagering from the previous month at the licensee's racetrack as provided in this subsection. The Indiana horse racing commission may not use any of this money for any administrative purpose or other purpose of the Indiana horse racing commission, and the entire amount of the money shall be distributed as provided in this section. A licensee shall pay the first one million five hundred thousand dollars ($1,500,000) distributed under this section in a state fiscal year to the treasurer of state for deposit in the Indiana tobacco master settlement agreement fund for the purposes of the tobacco use prevention and cessation program. A licensee shall pay the next two hundred fifty thousand dollars ($250,000) distributed under this section in a state fiscal year to the Indiana horse racing commission for deposit in the gaming integrity fund established by IC 4-35-8.7-3. After this money has been distributed to the treasurer of state and the Indiana horse racing commission, a licensee shall distribute the remaining money devoted to horse racing purses and to horsemen's associations under this subsection as follows:
(1) Five-tenths percent (0.5%) shall be transferred to horsemen's associations for equine promotion or welfare according to the ratios specified in subsection (e).
(2) Two and five-tenths percent (2.5%) shall be transferred to horsemen's associations for backside benevolence according to the ratios specified in subsection (e).
(3) Ninety-seven percent (97%) shall be distributed to promote horses and horse racing as provided in subsection (d).
(c) A horsemen's association shall expend the amounts distributed to the horsemen's association under subsection (b)(1) through (b)(2) for a purpose promoting the equine industry or equine welfare or for a benevolent purpose that the horsemen's association determines is in the best interests of horse racing in Indiana for the breed represented by the horsemen's association. Expenditures under this subsection are subject to the regulatory requirements of subsection (f).
(d) A licensee shall distribute the amounts described in subsection (b)(3) as follows:
(1) Forty-six percent (46%) for thoroughbred purposes as follows:
(A) Sixty percent (60%) for the following purposes:
(i) Ninety-seven percent (97%) for thoroughbred purses.
(ii) Two and four-tenths percent (2.4%) to the horsemen's association representing thoroughbred owners and trainers.
(iii) Six-tenths percent (0.6%) to the horsemen's association representing thoroughbred owners and breeders.
(B) Forty percent (40%) to the breed development fund established for thoroughbreds under IC 4-31-11-10.
(2) Forty-six percent (46%) for standardbred purposes as

follows:
(A) Three hundred seventy-five thousand dollars ($375,000) to the state fair commission to be used by the state fair commission to support standardbred racing and facilities at the state fairgrounds.
(B) One hundred twenty-five thousand dollars ($125,000) to the state fair commission to be used by the state fair commission to make grants to county fairs to support standardbred racing and facilities at county fair tracks. The state fair commission shall establish a review committee to include the standardbred association board, the Indiana horse racing commission, and the Indiana county fair association to make recommendations to the state fair commission on grants under this clause.
(C) Fifty percent (50%) of the amount remaining after the distributions under clauses (A) and (B) for the following purposes:
(i) Ninety-six and five-tenths percent (96.5%) for standardbred purses.
(ii) Three and five-tenths percent (3.5%) to the horsemen's association representing standardbred owners and trainers.
(D) Fifty percent (50%) of the amount remaining after the distributions under clauses (A) and (B) to the breed development fund established for standardbreds under IC 4-31-11-10.
(3) Eight percent (8%) for quarter horse purposes as follows:
(A) Seventy percent (70%) for the following purposes:
(i) Ninety-five percent (95%) for quarter horse purses.
(ii) Five percent (5%) to the horsemen's association representing quarter horse owners and trainers.
(B) Thirty percent (30%) to the breed development fund established for quarter horses under IC 4-31-11-10.
Expenditures under this subsection are subject to the regulatory requirements of subsection (f).
(e) Money distributed under subsection (b)(1) and (b)(2) shall be allocated as follows:
(1) Forty-six percent (46%) to the horsemen's association representing thoroughbred owners and trainers.
(2) Forty-six percent (46%) to the horsemen's association representing standardbred owners and trainers.
(3) Eight percent (8%) to the horsemen's association representing quarter horse owners and trainers.
(f) Money distributed under subsection (b)(1), (b)(2), or (b)(3) may not be expended unless the expenditure is for a purpose authorized in this section and is either for a purpose promoting the equine industry or equine welfare or is for a benevolent purpose that is in the best interests of horse racing in Indiana or the necessary expenditures for the operations of the horsemen's association required to implement and fulfill the purposes of this section. The Indiana horse racing commission may review any expenditure of

money distributed under subsection (b)(1), (b)(2), or (b)(3) to ensure that the requirements of this section are satisfied. The Indiana horse racing commission shall adopt rules concerning the review and oversight of money distributed under subsection (b)(1), (b)(2), or (b)(3) and shall adopt rules concerning the enforcement of this section. The following apply to a horsemen's association receiving a distribution of money under subsection (b)(1), (b)(2), or (b)(3):
(1) The horsemen's association must annually file a report with the Indiana horse racing commission concerning the use of the money by the horsemen's association. The report must include information as required by the commission.
(2) The horsemen's association must register with the Indiana horse racing commission.
(g) The commission shall provide the Indiana horse racing commission with the information necessary to enforce this section.
(h) The Indiana horse racing commission shall investigate any complaint that a licensee has failed to comply with the horse racing purse requirements set forth in this section. If, after notice and a hearing, the Indiana horse racing commission finds that a licensee has failed to comply with the purse requirements set forth in this section, the Indiana horse racing commission may:
(1) issue a warning to the licensee;
(2) impose a civil penalty that may not exceed one million dollars ($1,000,000); or
(3) suspend a meeting permit issued under IC 4-31-5 to conduct a pari-mutuel wagering horse racing meeting in Indiana.
(i) A civil penalty collected under this section must be deposited in the state general fund.
(j) For a state fiscal year beginning after June 30, 2011, the sum of the amount of money dedicated to the distribution to the Indiana horse racing commission for deposit in the gaming integrity fund and the amount of money dedicated to the purposes described in subsection (b)(1), (b)(2), and (b)(3) for a particular state fiscal year is equal to the lesser of:
(1) the result of:
(A) fifteen percent (15%) of the licensee's adjusted gross receipts for the state fiscal year; minus
(B) one million five hundred thousand dollars ($1,500,000); or
(2) the result of:
(A) in the state fiscal year beginning July 1, 2011, and ending June 30, 2012:
(i) the sum of the amount dedicated to the distribution to the Indiana horse racing commission for deposit in the gaming integrity fund and the amount dedicated to the purposes described in subsection (b)(1), (b)(2), and (b)(3) in the previous state fiscal year; minus
(ii) one million five hundred thousand dollars ($1,500,000); and
(B) in a state fiscal year beginning after June 30, 2012, the

sum of the amount dedicated to the distribution to the Indiana horse racing commission for deposit in the gaming integrity fund and the amount dedicated to the purposes described in subsection (b)(1), (b)(2), and (b)(3) in the previous state fiscal year;
increased by a percentage that does not exceed the percent of increase in the United States Department of Labor Consumer Price Index during the year preceding the year in which an increase is established.
If the amount specified in subdivision (1) for the state fiscal year exceeds the amount specified in subdivision (2), the licensee shall transfer the amount of the excess to the commission for deposit in the state general fund. The licensee shall adjust the transfers required under this section in the final month of the state fiscal year to comply with the requirements of this subsection.
As added by P.L.233-2007, SEC.21. Amended by P.L.146-2008, SEC.21; P.L.142-2009, SEC.25; P.L.229-2011, SEC.60.

IC 4-35-7-13
Restrictions on money distributed to horsemen's associations
Sec. 13. (a) The definitions in IC 3-5-2 apply to this section to the extent they do not conflict with the definitions in this article.
(b) As used in this section, "candidate" refers to any of the following:
(1) A candidate for a state office.
(2) A candidate for a legislative office.
(3) A candidate for a local office.
(c) As used in this section, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
(d) Money distributed to a horsemen's association under section 12 of this chapter may not be used for any of the following purposes:
(1) To make a contribution to a candidate or a committee.
(2) For lobbying (as defined in IC 2-7-1-9).
As added by P.L.233-2007, SEC.21. Amended by P.L.95-2008, SEC.12.

IC 4-35-7-14
Pari-mutuel wagering on horse racing permitted in slot machine facilities
Sec. 14. The commission may not prohibit a licensee from allowing pari-mutuel wagering (as defined in IC 4-31-2-12) at the facility at which gambling games are conducted under this article.
As added by P.L.233-2007, SEC.21.



CHAPTER 8. TAXATION OF SLOT MACHINE WAGERING

IC 4-35-8-2
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 4-35-8-3
Deposits into state general fund
Sec. 3. The department shall deposit tax revenue collected under section 1 of this chapter in the state general fund.
As added by P.L.233-2007, SEC.21. Amended by P.L.146-2008, SEC.22.

IC 4-35-8-4
Repealed (Repealed by P.L.146-2008, SEC.813.)



CHAPTER 8.5. COUNTY SLOT MACHINE WAGERING FEE

IC 4-35-8.5-2
Distribution of county slot machine wagering fees
Sec. 2. Before the fifteenth day of each month, the treasurer of state shall distribute any county slot machine wagering fees received from a licensee during the previous month to the county auditor of the county in which the licensee's racetrack is located.
As added by P.L.233-2007, SEC.21.

IC 4-35-8.5-3
Allocation of county slot machine wagering fees
Sec. 3. The auditor of each county receiving a distribution of county slot machine wagering fees under section 2 of this chapter shall distribute the county slot machine wagering fees as follows:
(1) To each city located in the county according to the ratio the city's population bears to the total population of the county.
(2) To each town located in the county according to the ratio the town's population bears to the total population of the county.
(3) After the distributions required by subdivisions (1) and (2) are made, the remainder shall be retained by the county.
As added by P.L.233-2007, SEC.21.

IC 4-35-8.5-4
Use of county slot machine wagering fees
Sec. 4. (a) As used in this section, "political subdivision" means a county, city, or town.
(b) Money paid to a political subdivision under this chapter:
(1) must be paid to the fiscal officer of the political subdivision and must be deposited in the political subdivision's general fund;
(2) may not be used to reduce the political subdivision's maximum levy under IC 6-1.1 but may be used at the discretion of the political subdivision to reduce the property tax levy of the

political subdivision for a particular year;
(3) may be used for any purpose specified in this chapter or for any other legal or corporate purpose of the political subdivision, including the pledge of money to bonds, leases, or other obligations under IC 5-1-14-4; and
(4) is considered miscellaneous revenue.
As added by P.L.233-2007, SEC.21.



CHAPTER 8.7. GAMING INTEGRITY FEE

IC 4-35-8.7-2
Gaming integrity fee imposed
Sec. 2. A licensee that offers slot machine wagering under this article shall annually pay to the Indiana horse racing commission a gaming integrity fee equal to two hundred fifty thousand dollars ($250,000) for each racetrack at which the licensee offers slot machine wagering. The Indiana horse racing commission shall deposit gaming integrity fees in the fund.
As added by P.L.233-2007, SEC.21. Amended by P.L.142-2009, SEC.26.

IC 4-35-8.7-3
Gaming integrity fund
Sec. 3. (a) The gaming integrity fund is established.
(b) The fund shall be administered by the Indiana horse racing commission.
(c) The fund consists of gaming integrity fees deposited in the fund under this chapter and money distributed to the fund under IC 4-35-7-12. Fifteen percent (15%) of the money deposited in the fund shall be transferred to the Indiana state board of animal health to be used by the state board to pay the costs associated with equine health and equine care programs under IC 15-17.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) Money in the fund may be used by the Indiana horse racing commission only for the following purposes:
(1) To pay the cost of taking and analyzing equine specimens under IC 4-31-12-6(b) or another law or rule and the cost of any supplies related to the taking or analysis of specimens.
(2) To pay dues to the Drug Testing Standards and Practices (DTSP) Committee of the Association of Racing Commissioners International.
(3) To provide grants for research for the advancement of equine drug testing. Grants under this subdivision must be approved by the Drug Testing Standards and Practices (DTSP) Committee of the Association of Racing Commissioners International or by the Racing Mediation and Testing Consortium. (4) To pay the costs of post-mortem examinations under IC 4-31-12-10.
(5) To pay other costs incurred by the commission to maintain the integrity of pari-mutuel racing.
As added by P.L.233-2007, SEC.21. Amended by P.L.142-2009, SEC.27; P.L.229-2011, SEC.61.



CHAPTER 8.8. PROBLEM GAMBLING FEES

IC 4-35-8.8-2
Problem gambling fee imposed
Sec. 2. A licensee that offers slot machine wagering at racetracks under this article shall annually pay to the division a problem gambling fee equal to five hundred thousand dollars ($500,000) for each racetrack at which the licensee offers slot machine wagering.
As added by P.L.233-2007, SEC.21.

IC 4-35-8.8-3
Use of problem gambling fees
Sec. 3. The division may use problem gambling fees paid to the division under this chapter only for the prevention and treatment of compulsive gambling that is related to slot machine wagering and other gambling allowed under IC 4-33.
As added by P.L.233-2007, SEC.21.

IC 4-35-8.8-4
Problem gambling fees are in addition to riverboat admissions taxes used by the division for the prevention and treatment of compulsive gambling
Sec. 4. The problem gambling fees used by the division under this chapter for the prevention and treatment of compulsive gambling are in addition to any admissions tax revenue allocated by the division under IC 4-33-12-6 for the prevention and treatment of compulsive gambling.
As added by P.L.233-2007, SEC.21.



CHAPTER 8.9. SUPPLEMENTAL FEES

IC 4-35-8.9-2
Supplemental fees imposed
Sec. 2. (a) Before the fifteenth day of each month, a licensee that offers slot machine wagering under this article shall pay to the commission a supplemental fee equal to one percent (1%) of the adjusted gross receipts received by the licensee from slot machine wagering.
(b) The commission shall deposit the supplemental fees into a separate account within the state general fund.
As added by P.L.233-2007, SEC.21.

IC 4-35-8.9-3
Distribution of supplemental fees
Sec. 3. Before the fifteenth day of each month, the treasurer of state shall distribute supplemental fees received under this chapter during the previous month in equal shares to each licensed owner or operating agent that commences gambling operations with respect to:
(1) an initial owner's license issued under IC 4-33-6; or
(2) the initial term of an operating agent contract entered into under IC 4-33-6.5;
after June 30, 2006.
As added by P.L.233-2007, SEC.21.



CHAPTER 9. PENALTIES

IC 4-35-9-2
Aiding, inducing, or causing an underage person to enter; Class A misdemeanor
Sec. 2. A person who knowingly or intentionally aids, induces, or causes a person who is:
(1) less than twenty-one (21) years of age; and
(2) not an employee of a licensee;
to enter or attempt to enter the licensee's slot machine facility commits a Class A misdemeanor.
As added by P.L.233-2007, SEC.21.

IC 4-35-9-3
Underage entry; Class A misdemeanor
Sec. 3. A person who:
(1) is not an employee of a licensee;
(2) is less than twenty-one (21) years of age; and
(3) knowingly or intentionally enters the licensee's slot machine facility;
commits a Class A misdemeanor.
As added by P.L.233-2007, SEC.21.

IC 4-35-9-4
Other Class A misdemeanors
Sec. 4. A person who knowingly or intentionally:
(1) makes a false statement on an application submitted under this article;
(2) conducts a gambling game in a manner other than the manner required under this article; or
(3) wagers or accepts a wager at a location other than a licensee's slot machine facility;
commits a Class A misdemeanor.
As added by P.L.233-2007, SEC.21.

IC 4-35-9-5
Class D felonies
Sec. 5. A person who knowingly or intentionally does any of the following commits a Class D felony:
(1) Offers, promises, or gives anything of value or benefit:
(A) to a person who is connected with a licensee, including an officer or employee of a licensee; and
(B) under an agreement to influence or with the intent to

influence:
(i) the actions of the person to whom the offer, promise, or gift was made in order to affect or attempt to affect the outcome of a gambling game; or
(ii) an official action of a commission member.
(2) Solicits, accepts, or receives a promise of anything of value or benefit:
(A) while the person is connected with a licensee, including as an officer or employee of a licensee; and
(B) under an agreement to influence or with the intent to influence:
(i) the actions of the person to affect or attempt to affect the outcome of a gambling game; or
(ii) an official action of a commission member.
(3) Uses or possesses with the intent to use a device to assist in:
(A) projecting the outcome of a gambling game;
(B) analyzing the probability of the occurrence of an event related to a gambling game; or
(C) analyzing the strategy for playing or betting to be used in a gambling game, except as permitted by the commission.
(4) Cheats at a gambling game.
(5) Manufactures, sells, or distributes any game or device that is intended to be used to violate this article.
(6) Alters or misrepresents the outcome of a gambling game on which wagers have been made after the outcome is made sure but before the outcome is revealed to the players.
(7) Places a bet on the outcome of a gambling game after acquiring knowledge that:
(A) is not available to all players; and
(B) concerns the outcome of the gambling game that is the subject of the bet.
(8) Aids a person in acquiring the knowledge described in subdivision (7) to place a bet contingent on the outcome of a gambling game.
(9) Claims, collects, takes, or attempts to claim, collect, or take money or anything of value in or from a gambling game:
(A) with the intent to defraud; or
(B) without having made a wager contingent on winning a gambling game.
(10) Claims, collects, or takes an amount of money or a thing of value that is of greater value than the amount won in a gambling game.
(11) Uses or possesses counterfeit tokens in or for use in a gambling game.
(12) Possesses a key or device designed for:
(A) opening, entering, or affecting the operation of a gambling game, a drop box, or an electronic or a mechanical device connected with the gambling game; or
(B) removing coins, tokens, or other contents of a gambling game. This subdivision does not apply to a licensee or an employee of a licensee acting in the course of the employee's employment.
(13) Possesses materials used to manufacture a slug or device intended to be used in a manner that violates this article.
As added by P.L.233-2007, SEC.21.



CHAPTER 10. EMPLOYMENT

IC 4-35-10-2
Collective bargaining agreement permitted
Sec. 2. The job classifications, job duties, wage rates, and benefits of nonsupervisory positions related to gambling games may be established by agreement of the parties to a collective bargaining agreement or, in the absence of an agreement, by the permit holder.
As added by P.L.233-2007, SEC.21.

IC 4-35-10-3
Confidential information
Sec. 3. (a) The following information submitted, collected, or gathered as part of an application to the commission for a license is confidential for purposes of IC 5-14-3-4:
(1) Any information concerning a minor child of an applicant.
(2) The Social Security number of an applicant or the spouse of an applicant.
(3) The home telephone number of an applicant or the spouse or children of an applicant.
(4) An applicant's birth certificate.
(5) An applicant's or applicant's spouse's driver's license number.
(6) The name or address of a previous spouse of the applicant.
(7) The date of birth of the spouse of an applicant. (8) The place of birth of the spouse of an applicant.
(9) The personal financial records of an applicant or the spouse or minor child of an applicant.
(10) Any information concerning a victim of domestic violence, sexual assault, or stalking.
(11) The electronic mail address of an applicant or spouse or family member of the applicant.
(b) Except as provided in subsections (c) and (d), in addition to information that is confidential under subsection (a), all information maintained by the commission concerning an individual who holds, held, or has applied for an occupational license under this article:
(1) is confidential for purposes of IC 5-14-3; and
(2) may be released by the commission only for law enforcement purposes or to a state or local public agency.
(c) The following information concerning an individual who holds, held, or has applied for an occupational license under this article is not confidential:
(1) The individual's name.
(2) The individual's place of employment.
(3) The individual's job title.
(4) The individual's gaming experience.
(5) The reason for denial or revocation of a license or for disciplinary action against the individual.
(6) Information submitted by the individual for a felony waiver request under IC 4-33-8-11.
(d) An individual who holds, held, or has applied for an occupational license under this article may waive the confidentiality requirements of subsection (b).
As added by P.L.104-2008, SEC.3.



CHAPTER 11. MINORITY AND WOMEN'S BUSINESS PARTICIPATION

IC 4-35-11-2
Legislative declaration
Sec. 2. The general assembly declares that it is essential for minority and women's business enterprises to have the opportunity for full participation in the racetrack industry if minority and women's business enterprises are to obtain social and economic parity and if the economies of the cities, towns, and counties in which slot machines are operated at racetracks are to be stimulated as contemplated by this article.
As added by P.L.233-2007, SEC.21.

IC 4-35-11-3
"Minority"
Sec. 3. As used in this chapter, "minority" means a member of a minority group (as defined in IC 4-13-16.5-1).
As added by P.L.233-2007, SEC.21. Amended by P.L.87-2008, SEC.3.

IC 4-35-11-4
"Minority business enterprise"
Sec. 4. As used in this chapter, "minority business enterprise" has the meaning set forth in IC 4-13-16.5-1.
As added by P.L.233-2007, SEC.21. Amended by P.L.87-2008, SEC.4.

IC 4-35-11-5
"Women's business enterprise"
Sec. 5. As used in this chapter, "women's business enterprise" has the meaning set forth in IC 4-13-16.5-1.3.
As added by P.L.233-2007, SEC.21. Amended by P.L.87-2008, SEC.5.

IC 4-35-11-6
Goods and services; contracts awarded to minority and women's business enterprises
Sec. 6. (a) As used in this section, "goods and services" does not include the following:
(1) Utilities and taxes.
(2) Financing costs, mortgages, loans, or other debt.
(3) Medical insurance. (4) Fees and payments to a parent or an affiliated company of a permit holder or other fees and payments for goods and services supplied by nonaffiliated persons through an affiliated company for the use or benefit of the permit holder.
(5) Rents paid for real property or payments constituting the price of an interest in real property as a result of a real estate transaction.
(b) Notwithstanding any law or rule to the contrary, the commission shall establish goals for permit holders concerning contracts for goods and services with minority business enterprises and women's business enterprises. The goals under this subsection must be equal to goals set by the commission under IC 4-33-14-5 for contracts awarded for goods or services.
(c) A permit holder shall submit quarterly reports to the commission that outline the total dollar value of contracts awarded for goods and services and the percentage of contracts awarded to minority and women's business enterprises.
(d) A permit holder shall make a good faith effort to meet the requirements of this section and shall quarterly, unless otherwise directed by the commission, demonstrate to the commission at a public meeting that an effort was made to meet the requirements.
(e) A permit holder may fulfill not more than seventy percent (70%) of an obligation under this chapter by requiring a vendor to set aside a part of a contract for minority or women's business enterprises. Upon request, the permit holder shall provide the commission with proof of the amount of the set aside.
As added by P.L.233-2007, SEC.21.

IC 4-35-11-7
Enforcement
Sec. 7. If the commission determines that the provisions of this chapter relating to expenditures and assignments to minority and women's business enterprises have not been met, the commission may suspend, limit, or revoke the person's license or permit, or may fine or impose appropriate conditions on the license or permit to ensure that the goals for expenditures and assignments to minority and women's business enterprises are met. However, if a determination is made that a permit holder has failed to demonstrate compliance with this chapter, the person has ninety (90) days from the date of the determination of noncompliance to comply.
As added by P.L.233-2007, SEC.21.

IC 4-35-11-8
Certification procedure
Sec. 8. The commission shall use the certifications made under IC 4-13-16.5 for minority and women's business enterprises that do business with horse track operations on contracts for goods or services or contracts for business.
As added by P.L.233-2007, SEC.21. Amended by P.L.87-2008, SEC.6.
IC 4-35-11-9
List of certified enterprises
Sec. 9. The commission shall supply permit holders with a list of minority and women's business enterprises certified under section 8 of this chapter.
As added by P.L.233-2007, SEC.21. Amended by P.L.87-2008, SEC.7.

IC 4-35-11-10
Rules
Sec. 10. The commission shall adopt other rules necessary to interpret and implement this chapter.
As added by P.L.233-2007, SEC.21.



CHAPTER 12. GAMBLING GAMES TEMPORARILY CONDUCTED BY A TRUSTEE

IC 4-35-12-2
Exercise of power delegated by power of attorney prohibited unless authorized by the commission
Sec. 2. A person may not exercise any powers delegated under a power of attorney submitted under IC 4-35-5-9 unless the commission adopts a resolution under section 3 of this chapter.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-3
Resolution authorizing a trustee to conduct gambling games at a racetrack
Sec. 3. The commission may adopt a resolution authorizing a trustee to temporarily conduct gambling games at a racetrack if any of the following occur with respect to that particular racetrack:
(1) The commission revokes the owner's permit or gambling game license.
(2) The commission declines to renew the owner's permit or gambling game license.
(3) A proposed transferee is denied a permit under IC 4-31 or a gambling game license under this article when attempting to purchase the racetrack and obtain a permit, but the person who attempted to sell the racetrack is unable or unwilling to retain ownership or control of the racetrack.
(4) A permit holder agrees in writing to relinquish control of the racetrack to a trustee as approved by the commission.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-4
Effective date of power of attorney
Sec. 4. A power of attorney designating a trustee to conduct gambling games at a racetrack is effective on the date designated by the commission in a resolution authorizing the trustee to conduct gambling games under this chapter. The power of attorney remains in effect until the date the trusteeship established by the operation of

the power of attorney is terminated by resolution of the commission.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-5
General power of attorney law applies
Sec. 5. (a) IC 30-5 applies to a trustee exercising powers under this chapter.
(b) For purposes of IC 30-5, a trustee is an attorney in fact.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-6
Trustee requirements
Sec. 6. A trustee who conducts gambling games at a racetrack:
(1) must:
(A) be eligible to receive an occupational license under IC 4-35-6.5; and
(B) satisfy the requirements of any rule adopted by the commission under IC 4-35-6.5-4;
(2) must conduct the gambling games within the same standards for character, reputation, and financial integrity that are imposed upon a permit holder by this article;
(3) must submit to the commission any information requested by the commission; and
(4) is charged with all the duties imposed upon a permit holder under this article.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-7
Trustee's duties
Sec. 7. (a) A trustee acting under the authority of this chapter must fulfill the trustee's duties as a fiduciary for the owner of the racetrack. In addition, the trustee shall consider the effect of the trustee's actions upon:
(1) the amount of taxes and fees remitted by the trustee under this article;
(2) the racetrack's surrounding community;
(3) the racetrack's employees; and
(4) the creditors of the owner of the racetrack.
(b) In balancing the interests described in subsection (a), a trustee shall conduct gambling games at the racetrack in a manner that enhances the credibility and integrity of gambling games in Indiana while minimizing disruptions to tax revenues, fee remissions, employment, and credit obligations.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-8
Duty of racetrack owner to sell a racetrack at which a trustee conducts gambling games
Sec. 8. (a) A person who directly or indirectly owns a racetrack that is the subject of a resolution described in section 3 of this

chapter has one hundred eighty (180) days after the date on which the commission adopts the resolution to sell the racetrack (and its related properties described in section 9 of this chapter) to another person that:
(1) satisfies the requirements of IC 4-31 for obtaining a permit and this article for obtaining a gambling game license; and
(2) is approved by the commission.
(b) If the person is unable to sell the racetrack (and its related properties described in section 9 of this chapter) in the time required by subsection (a), the trustee may take any action necessary to sell the properties to another person that:
(1) satisfies the requirements of IC 4-31 for obtaining a permit and this article for obtaining a gambling game license; and
(2) is approved by the commission.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-9
Operation of related properties
Sec. 9. A trustee acting under the authority of this chapter may conduct the operations of any hotel, restaurant, golf course, or other amenity related to the racetrack's slot machine facility.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-10
Trustee compensation
Sec. 10. A trustee is entitled to reasonable compensation for carrying out the duties imposed upon the trustee under this chapter. The trustee's compensation must be:
(1) approved by the commission; and
(2) paid by the owner of the racetrack that is the subject of a resolution described in section 3 of this chapter.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-11
Liability insurance
Sec. 11. A permit holder shall purchase liability insurance, in an amount determined by the commission, to protect the trustee appointed to conduct gambling games on behalf of the permit holder from liability for any act or omission by the trustee occurring within the scope of the trustee's duties. The insurance coverage required by this section must apply to the entire period of the trusteeship.
As added by P.L.142-2009, SEC.28.

IC 4-35-12-12
Power to revoke, modify, or amend a resolution authorizing a trustee to conduct gambling games at a racetrack
Sec. 12. (a) Except as provided in subsection (b), the commission may revoke, modify, or amend a resolution authorizing a trustee to conduct gambling games under this chapter upon a showing of good cause after a public meeting. A public meeting held under this

subsection may be conducted by the commission or the executive director.
(b) In an emergency that requires immediate action to protect the credibility and integrity of gambling games authorized by this article, the commission may, without holding a hearing, take the following actions concerning a trustee whose actions have created the emergency:
(1) Revoke the resolution authorizing the trustee to conduct gambling games under this chapter.
(2) Remove the trustee from the control of the racetrack subject to the revoked resolution.
As added by P.L.142-2009, SEC.28.






ARTICLE 36. TYPE II GAMING IN ESTABLISHMENTS LICENSED TO SELL ALCOHOLIC BEVERAGES

CHAPTER 1. GENERAL PROVISIONS

IC 4-36-1-2
Shipments of gambling games authorized
Sec. 2. All shipments of gambling games authorized under this article to distributors and retailers in Indiana, the registering, recording, and labeling of which have been completed by the manufacturer or dealer in accordance with 15 U.S.C. 1171 through 15 U.S.C. 1178, are legal shipments of gambling devices into the state of Indiana.
As added by P.L.95-2008, SEC.13.

IC 4-36-1-3
Application of article
Sec. 3. This article does not apply to the following:
(1) The Indiana state lottery established under IC 4-30.
(2) Pari-mutuel horse racing under IC 4-31.
(3) Charity gaming under IC 4-32.2.
(4) Riverboat gambling under IC 4-33.
(5) Slot machine wagering under IC 4-35.
As added by P.L.95-2008, SEC.13.

IC 4-36-1-4
Electronic gaming devices not authorized by article
Sec. 4. Nothing in this article may be construed to authorize the use of an electronic gaming device in a type II gambling operation.
As added by P.L.95-2008, SEC.13.



CHAPTER 2. DEFINITIONS

IC 4-36-2-2
"Commission"
Sec. 2. "Commission" means the alcohol and tobacco commission created by IC 7.1-2-1-1.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-3
"Deal"
Sec. 3. "Deal" means each separate game or series of pull tab tickets with a specific form number and a unique serial number.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-4
"Department"
Sec. 4. "Department" refers to the department of state revenue.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-5
"Distributor"
Sec. 5. "Distributor" means a person licensed to distribute pull tabs, punchboards, and tip boards under IC 4-32.2.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-6
"Electronic gaming device"
Sec. 6. "Electronic gaming device" has the meaning set forth in IC 35-45-5-1.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-7
"Flare"
Sec. 7. "Flare" means the board or placard that accompanies each deal of pull tabs on which the following information is printed:
(1) The game name.
(2) The manufacturer's name or distinctive logo.
(3) The form number.
(4) The ticket count.
(5) The prize structure.
(6) The cost per play.
(7) The game serial number.
As added by P.L.95-2008, SEC.13.
IC 4-36-2-8
"Form number"
Sec. 8. "Form number" means the unique number or alphanumeric code that identifies a game's cost per play, ticket count, payout structure, and extended payout structure, if any.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-9
"Gross receipts"
Sec. 9. (a) "Gross receipts" means the total amount of money exchanged for the purchase of:
(1) pull tabs;
(2) punchboards;
(3) tip boards; and
(4) raffle tickets purchased in a qualified drawing in which the retailer retains the profits of the qualified drawing;
by the patrons of a type II gaming operation.
(b) The term does not include any amount wagered on qualified drawings conducted by a retailer under IC 4-36-5-1(c) in which the total amount wagered is returned to the retailer's patrons in the form of prizes.
As added by P.L.95-2008, SEC.13. Amended by P.L.108-2009, SEC.14; P.L.19-2011, SEC.1.

IC 4-36-2-10
"Licensed premises"
Sec. 10. "Licensed premises" has the meaning set forth in IC 7.1-1-3-20.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-11
"Licensee"
Sec. 11. "Licensee" means a person holding a license issued under this article.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-12
"Manufacturer"
Sec. 12. "Manufacturer" means a person licensed to manufacture pull tabs, punchboards, and tip boards under IC 4-32.2.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-13
"Person"
Sec. 13. "Person" means an individual, a sole proprietorship, a partnership, an association, a fiduciary, a corporation, a limited liability company, or any other business entity.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-13.5 "Profits"
Sec. 13.5. "Profits" means the difference between:
(1) the total amount of money exchanged for the purchase of a raffle ticket in a qualified drawing; minus
(2) the total cost of the prizes awarded in the qualified drawing.
As added by P.L.19-2011, SEC.2.

IC 4-36-2-14
"Pull tab"
Sec. 14. "Pull tab" has the meaning set forth in IC 4-32.2-2-22.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-15
"Punchboard"
Sec. 15. "Punchboard" has the meaning set forth in IC 4-32.2-2-23.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-15.5
"Qualified drawing"
Sec. 15.5. "Qualified drawing" means a random drawing to award one (1) or more prizes that is conducted in the manner required by IC 4-36-5-1(c).
As added by P.L.108-2009, SEC.15.

IC 4-36-2-16
"Raffle"
Sec. 16. "Raffle" means the selling of tickets or chances to win a prize awarded through a random drawing.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-17
"Retailer"
Sec. 17. "Retailer" means a person that:
(1) is licensed to sell alcoholic beverages under IC 7.1-3 to customers for consumption on the licensed premises of the person's tavern; and
(2) holds an endorsement to conduct type II gambling games that was issued by the commission under IC 4-36-4.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-18
"Tavern"
Sec. 18. "Tavern" means that part of a licensed premises:
(1) that is a separate room from the public spaces of the licensed premises in which a minor may be present under IC 7.1-5-7-11(a)(16);
(2) that is used primarily for the serving of alcoholic beverages by the drink to the general public; and
(3) where food service is secondary to the primary use

described in subdivision (2) in the amount of sales.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-19
"Tip board"
Sec. 19. "Tip board" has the meaning set forth in IC 4-32.2-2-28.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-20
"Type II gambling game"
Sec. 20. "Type II gambling game" means a pull tab, punchboard, or tip board game approved by the Indiana gaming commission for play under IC 4-32.2.
As added by P.L.95-2008, SEC.13.

IC 4-36-2-21
"Type II gambling operation"
Sec. 21. "Type II gambling operation" means the conduct of gambling games authorized under this article in a tavern.
As added by P.L.95-2008, SEC.13.



CHAPTER 3. POWERS AND DUTIES OF THE COMMISSION

IC 4-36-3-2
Investigative powers
Sec. 2. For purposes of conducting an investigation or a proceeding under this article, the commission may do the following:
(1) Administer oaths.
(2) Take depositions.
(3) Issue subpoenas.
(4) Compel the attendance of witnesses and the production of books, papers, documents, and other evidence.
As added by P.L.95-2008, SEC.13.

IC 4-36-3-3
Rules
Sec. 3. (a) The commission may adopt rules under IC 4-22-2 for the establishment, implementation, and operation of type II gambling games and to ensure that the type II gambling operations are consistently operated in a fair and honest manner.
(b) The commission may adopt emergency rules under IC 4-22-2-37.1 for the administration of this article if the commission determines that:
(1) the need for a rule is so immediate and substantial that rulemaking procedures under IC 4-22-2-13 through IC 4-22-2-36 are inadequate to address the need; and
(2) an emergency rule is likely to address the need.
As added by P.L.95-2008, SEC.13.

IC 4-36-3-4
Authority to issue endorsements enabling retailers to participate in type II gaming
Sec. 4. (a) The commission has the sole authority to issue an endorsement or a license to a person authorizing the person to sell, distribute, or manufacture type II gambling games under this article.
(b) The commission may not limit the number of persons licensed under this article.
As added by P.L.95-2008, SEC.13.



CHAPTER 4. LICENSING

IC 4-36-4-2
Qualifications to apply for a retailer's endorsement
Sec. 2. (a) To qualify for a retailer's endorsement, a person must operate a tavern licensed under IC 7.1-3 to sell alcoholic beverages to customers for consumption on the premises of the tavern.
(b) The following may not apply for a retailer's endorsement under this article:
(1) A person holding a horse track permit under IC 7.1-3-17.7.
(2) A licensed owner of a riverboat licensed under IC 4-33.
(3) An operating agent who operates a riverboat in a historic hotel district under IC 4-33.
(4) A qualified organization (as defined in IC 4-32.2-2-24).
(5) An organization that is eligible to apply for a charity gaming license under IC 4-32.2.
(6) A person holding a gambling game license issued under IC 4-35-5.
(7) A person holding a permit issued under IC 7.1-3 for a licensed premises that is not a tavern, including holders of the following:
(A) A boat permit.
(B) A hotel permit.
(C) A fraternal club permit.
(D) A resort hotel permit.
(E) An airport permit.
(F) A satellite facility permit.
(G) A microbrewery permit.
(H) A social club permit.
(I) A civic center permit.
(J) A catering hall permit.
(K) A dining car permit.
(L) A temporary event permit. (M) A permit for any of the following facilities:
(i) A stadium.
(ii) An automobile race track.
(iii) A concert hall.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-3
Application
Sec. 3. (a) To obtain a retailer's endorsement, a person must submit an application form to the commission.
(b) An application submitted under this section must include at least the following:
(1) The name and address of the applicant and of any person holding at least a ten percent (10%) interest in the applicant.
(2) The name and address of the tavern for which the applicant seeks a retailer's endorsement.
(3) The applicant's consent to credit investigations and criminal record searches.
(4) Waivers and releases signed by the applicant that the commission believes are necessary to ensure a full and complete review of the application.
(c) An applicant must furnish all information requested by the commission, including financial data and documents, certifications, consents, waivers, and individual histories.
(d) The commission shall review the applications for a retailer's endorsement under this chapter and shall inform each applicant of the commission's decision concerning the issuance of a retailer's endorsement.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-4
Investigative costs
Sec. 4. The costs of investigating an applicant for a retailer's endorsement under this chapter shall be paid from the initial endorsement fee paid by the applicant under section 5 of this chapter.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-5
Initial fees; renewal fees
Sec. 5. (a) The commission shall charge the following fees for the issuance of a person's initial annual endorsement or license under this chapter:
(1) Two hundred fifty dollars ($250) for a retailer's endorsement to conduct a type II gambling operation in the retailer's tavern.
(2) One thousand dollars ($1,000) for a distributor's license.
(3) One thousand five hundred dollars ($1,500) for a manufacturer's license.
(b) The commission shall charge the following fees for the renewal of a person's annual endorsement or license under this

chapter:
(1) The following amounts for a retailer's endorsement:
(A) One hundred dollars ($100) in the case of a retailer that had adjusted gross revenues of less than twenty-five thousand dollars ($25,000) in the previous year.
(B) Two hundred fifty dollars ($250) in the case of a retailer that had adjusted gross revenues of at least twenty-five thousand dollars ($25,000) but less than fifty thousand dollars ($50,000) in the previous year.
(C) Five hundred dollars ($500) in the case of a retailer that had adjusted gross revenues of at least fifty thousand dollars ($50,000) but less than one hundred thousand dollars ($100,000) in the previous year.
(D) One thousand dollars ($1,000) in the case of a retailer that had adjusted gross revenues of at least one hundred thousand dollars ($100,000) in the previous year.
(2) One thousand dollars ($1,000) for a distributor's license.
(3) One thousand five hundred dollars ($1,500) for a manufacturer's license.
(c) A retailer shall report the amount of the retailer's adjusted gross receipts on the form required to renew the retailer's endorsement. The renewal fee required under subsection (b)(1) must be submitted with the renewal form.
(d) The commission shall deposit all fees collected under this chapter into the enforcement and administration fund established under IC 7.1-4-10.
As added by P.L.95-2008, SEC.13. Amended by P.L.108-2009, SEC.16.

IC 4-36-4-6
Determination of adjusted gross revenue
Sec. 6. (a) For the purposes of section 5(b)(1) of this chapter, a retailer's adjusted gross revenue is an amount equal to the difference between:
(1) the retailer's total gross revenue from the retailer's type II gambling operations in the preceding year; minus
(2) the sum of any amounts deducted under subsection (b) in the preceding year.
(b) To determine the amount of a retailer's adjusted gross revenue from the retailer's type II gambling operations in the preceding year under subsection (a), the retailer shall subtract the following from the retailer's gross receipts:
(1) An amount equal to the total value of the prizes awarded in type II gambling games in the preceding year.
(2) The sum of the purchase prices paid for type II gambling games dispensed in the retailer's type II gambling operation in the preceding year.
(3) An amount equal to the amount of license fees paid by the retailer in the preceding year.
As added by P.L.95-2008, SEC.13. Amended by P.L.108-2009,

SEC.17.

IC 4-36-4-7
Authority to issue a distributor's license
Sec. 7. The commission may issue a distributor's license to an applicant who meets the requirements of this article.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-8
Authority to issue a manufacturer's license
Sec. 8. The commission may issue a manufacturer's license to an applicant who meets the requirements of this article.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-9
Applications for distributor's license or a manufacturer's license
Sec. 9. (a) To obtain a distributor's license or a manufacturer's license, a person must submit an application to the commission on a form prescribed by the commission. An applicant shall furnish all information required by the commission.
(b) To qualify for a distributor's license or a manufacturer's license under this chapter, a person must also be a licensed distributor or manufacturer under IC 4-32.2.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-10
Background investigations
Sec. 10. The commission shall conduct or cause to be conducted a background investigation of each applicant for an endorsement or license issued under this chapter.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-11
Criminal history records
Sec. 11. Criminal history record information obtained during the investigation of an individual must be maintained by the commission for the term of the endorsement or license and for any subsequent license term.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-12
Authority to require applications to be sworn or affirmed before a notary public
Sec. 12. The commission may require that an application or other document submitted by an applicant or a licensee must be sworn to or affirmed before a notary public.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-13
Restrictions on the issuance of endorsements or licenses Sec. 13. The commission may not issue an endorsement or a license to an applicant if any of the following apply:
(1) The applicant has knowingly made a false statement of material fact to the commission.
(2) The applicant is found by the commission to lack the necessary financial stability or responsibility for holding an endorsement or license issued under this chapter.
(3) The applicant, if an individual, is less than twenty-one (21) years of age on the date on which the application is received by the commission.
(4) The applicant is on the most recent tax warrant list.
(5) The applicant, if an individual, has been convicted of or entered a plea of guilty or nolo contendere to a felony within the ten (10) years preceding the date of the endorsement or license application, unless the commission determines that:
(A) the individual has been pardoned or the individual's civil rights have been restored;
(B) after the conviction or entry of the plea, the individual has engaged in the kind of law abiding commerce and good citizenship that would reflect well upon the integrity of the commission; or
(C) the individual has terminated a relationship with a person whose actions directly contributed to the conviction or entry of the plea.
(6) The applicant fails to provide all materials requested by the commission.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-14
Confidentiality of credit and security information
Sec. 14. Credit and security investigation information submitted in connection with an application for an endorsement or a license under this article is confidential and may not be disclosed except for official purposes under this article or under a judicial order.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-15
Written approval required to transfer an endorsement or license
Sec. 15. An endorsement or a license issued under this article may not be transferred without prior written approval of the commission.
As added by P.L.95-2008, SEC.13.

IC 4-36-4-16
Operations under a pending revocation of an endorsement or license
Sec. 16. If the commission proposes to revoke an endorsement or a license issued under this chapter, the licensee may continue to operate under the endorsement or license until the commission has made a decision and all administrative appeals have been exhausted by the licensee. As added by P.L.95-2008, SEC.13.



CHAPTER 5. TYPE II GAMBLING OPERATIONS

IC 4-36-5-2
Gaming restricted to taverns
Sec. 2. (a) A type II gambling game may be sold under this article only on the premises of the retailer's tavern.
(b) Type II gambling games and qualified drawings conducted under section 1(c) of this chapter may not be offered in any part of the retailer's licensed premises in which a minor may be present

under IC 7.1-5-7-11(a)(16).
As added by P.L.95-2008, SEC.13. Amended by P.L.108-2009, SEC.19; P.L.19-2011, SEC.4.

IC 4-36-5-3
Acquisition of type II gambling games and drawing tickets from licensed distributors
Sec. 3. (a) A retailer must obtain a type II gambling game or a ticket for a qualified drawing from a distributor licensed by the commission under this article.
(b) Except as provided in subsection (c), a distributor must obtain at least twenty-five percent (25%) of the type II gambling games and tickets for qualified drawings purchased by the distributor from a manufacturer that is domiciled in Indiana.
(c) The commission may excuse a distributor from the requirement set forth in subsection (b) if the commission finds that at least one (1) of the following conditions exists:
(1) No manufacturer domiciled in Indiana is licensed under this article.
(2) No manufacturer domiciled in Indiana is in good standing with the requirements of this article.
(3) All of the licensed manufacturers domiciled in Indiana also hold distributor's licenses.
As added by P.L.95-2008, SEC.13. Amended by P.L.19-2011, SEC.5.

IC 4-36-5-4
Financial record requirements
Sec. 4. (a) A retailer shall maintain accurate records of all financial aspects of the retailer's type II gambling operation. A retailer shall make accurate reports of all financial aspects of the type II gambling operation to the commission within the time established by the commission. The commission shall prescribe forms for this purpose. The forms prescribed under this subsection must enable a retailer to report the amount of qualified drawing profits retained by the retailer during the reporting period.
(b) As long as a retailer's receipts from the retailer's type II gambling operation remain on the premises of the retailer's tavern, the receipts may not be commingled with the receipts of the retailer's alcoholic beverage sales, food sales, and other related nongambling activities.
As added by P.L.95-2008, SEC.13. Amended by P.L.19-2011, SEC.6.

IC 4-36-5-5
Prize limits
Sec. 5. (a) The total prizes awarded for one (1) type II gambling game may not exceed five thousand dollars ($5,000).
(b) A single prize awarded for one (1) winning ticket in a type II gambling game may not exceed five hundred ninety-nine dollars ($599).
(c) The selling price for one (1) ticket for a type II gambling game

may not exceed one dollar ($1). Tickets sold for less than one dollar ($1) must be sold for a price specified in section 6(b) of this chapter.
As added by P.L.95-2008, SEC.13.

IC 4-36-5-6
Minimum payouts
Sec. 6. (a) Except as provided in subsection (b), a type II gambling game must pay out at least seventy-five percent (75%) and not more than one hundred percent (100%) of the amount wagered.
(b) This subsection applies only to a type II gambling game ticket that is sold for less than one dollar ($1). A type II gambling game subject to this subsection must comply with the following minimum payout percentages:
Purchase Price Minimum Payout Percentage
$0.10 60%
$0.25 65%
Three (3) tickets for one dollar ($1) 65%
$0.50 70%
(c) A type II gambling game's payout percentage must be stated on the ticket or on the accompanying flare.
As added by P.L.95-2008, SEC.13. Amended by P.L.108-2009, SEC.20.

IC 4-36-5-7
Individuals prohibited from playing type II gambling games
Sec. 7. The following persons may not play or participate in any manner in a type II gambling game:
(1) An employee of the commission.
(2) A person less than twenty-one (21) years of age.
(3) The retailer offering the type II gambling game.
(4) A person employed by the retailer offering the type II gambling game.
As added by P.L.95-2008, SEC.13.



CHAPTER 6. PENALTIES

IC 4-36-6-2
Civil penalties
Sec. 2. The commission may impose on a licensee the following civil penalties:
(1) Not more than one thousand dollars ($1,000) for the first violation.
(2) Not more than two thousand five hundred dollars ($2,500) for the second violation.
(3) Not more than five thousand dollars ($5,000) for each additional violation.
As added by P.L.95-2008, SEC.13.

IC 4-36-6-3
Other authorized disciplinary actions
Sec. 3. In addition to the penalties described in section 2 of this chapter, the commission may do all or any of the following:
(1) Suspend or revoke an endorsement or a license issued under this article.
(2) Lengthen a period of suspension of an endorsement or a license issued under this article.
(3) Impose an additional civil penalty of not more than one hundred dollars ($100) for each day a civil penalty goes unpaid.
As added by P.L.95-2008, SEC.13.

IC 4-36-6-4
Violations of the article are Class A infractions unless specified otherwise
Sec. 4. Except as provided in section 5 of this chapter, a person who violates this article commits a Class A infraction.
As added by P.L.95-2008, SEC.13.
IC 4-36-6-5
Class A misdemeanors
Sec. 5. A person who knowingly or intentionally:
(1) makes a false statement on an application submitted under this article;
(2) operates a type II gambling operation in which wagering is conducted or is to be conducted in a manner other than the manner required under this article;
(3) permits a person less than twenty-one (21) years of age to play a type II gambling game; or
(4) wagers or accepts a wager on a type II gambling game at a location other than a retailer's licensed premises;
commits a Class A misdemeanor.
As added by P.L.95-2008, SEC.13.

IC 4-36-6-6
Deposit of civil penalties into the enforcement and administration fund
Sec. 6. The commission shall deposit all civil penalties collected under this chapter into the enforcement and administration fund established under IC 7.1-4-10.
As added by P.L.95-2008, SEC.13.



CHAPTER 7. SECURITY

IC 4-36-7-2
Commission powers concerning security
Sec. 2. The commission may do any of the following:
(1) Investigate an alleged violation of this article.
(2) Enter the following premises for the performance of the commission's lawful duties:
(A) A retailer's tavern.
(B) A place in which type II gambling games are being purchased, sold, manufactured, printed, or stored.
(3) Take necessary equipment from the premises referred to in subdivision (2) for further investigation.
(4) Obtain full access to all financial records of the alleged violator on request.
(5) If there is a reason to believe that a violation has occurred, search and inspect the premises where the violation is alleged to have occurred or is occurring. A search under this subdivision may not be conducted unless a warrant has first been obtained by the commission. A contract entered into by the commission may not include a provision allowing for warrantless searches. A warrant may be obtained in the county in which the search will be conducted or in Marion County.
(6) Seize or take possession of:
(A) papers;
(B) records;
(C) tickets;
(D) currency; or
(E) other items;
related to an alleged violation.
As added by P.L.95-2008, SEC.13.

IC 4-36-7-3
Investigations
Sec. 3. The commission shall conduct investigations necessary to ensure the security and integrity of the operation of type II gambling games under this article. The commission may conduct investigations of the following:
(1) Retailers.
(2) Applicants for endorsements or licenses issued under this article.
(3) Licensed manufacturers and distributors. (4) Employees of the commission under this article.
(5) Applicants for contracts or employment with the commission under this article.
As added by P.L.95-2008, SEC.13.

IC 4-36-7-4
State police assistance
Sec. 4. (a) The state police department shall, at the request of the commission, provide the following:
(1) Assistance in obtaining criminal history information relevant to investigations required for honest, secure, and exemplary operations under this article.
(2) Any other assistance requested by the executive director and agreed to by the superintendent of the state police department.
(b) Any other state agency, including the Indiana gaming commission and the Indiana professional licensing agency, shall upon request provide the commission with information relevant to an investigation conducted under this article.
As added by P.L.95-2008, SEC.13. Amended by P.L.108-2009, SEC.21.



CHAPTER 8. STATE PREEMPTION

IC 4-36-8-2
Local taxes preempted
Sec. 2. Local taxes, regardless of type, may not be imposed on the operations of the commission under this article or on the sale of type II gambling games under this article.
As added by P.L.95-2008, SEC.13.

IC 4-36-8-3
Local governmental authority preempted
Sec. 3. (a) Local governmental authority concerning the following is preempted by the state under this article:
(1) All matters relating to the operation of type II gambling games.
(2) All matters relating to the possession, transportation, advertising, sale, manufacture, printing, storing, or distribution of type II gambling games.
(b) A county, a municipality, or another political subdivision of the state may not enact an ordinance relating to the commission's operations authorized by this article.
As added by P.L.95-2008, SEC.13.

IC 4-36-8-4
Application of other state or local laws concerning type II gambling games do not apply to the operation of type II gambling games under this article
Sec. 4. A state or local law providing a penalty for or a restriction or prohibition against the operation of type II gambling games or the possession, manufacture, transportation, distribution, advertising, printing, storing, or sale of type II gambling games does not apply to the operation of type II gambling games under this article or to the possession, manufacture, transportation, distribution, advertising, printing, storing, or sale of type II gambling games under this article.
As added by P.L.95-2008, SEC.13.



CHAPTER 9. TYPE II GAMBLING GAME EXCISE TAX

IC 4-36-9-2
Excise tax imposed upon distribution of type II gambling games
Sec. 2. A licensed entity distributing pull tabs, punchboards, or tip boards under this article is liable for the tax. The tax is imposed at the time the licensed entity:
(1) brings or causes the type II gambling games to be brought into Indiana for distribution;
(2) distributes type II gambling games in Indiana; or
(3) transports type II gambling games to retailers in Indiana for resale by those retailers in accordance with this article.
As added by P.L.95-2008, SEC.13.

IC 4-36-9-3
Tax collection procedures
Sec. 3. The department shall establish procedures by which each licensee must account for the following:
(1) The tax collected under this chapter by the licensee.
(2) The type II gambling games sold by the licensee.
(3) The funds received for the sale of type II gambling games by the licensee.
(4) The address of each retailer that purchased pull tabs, punchboards, or tip boards from the licensee in the previous calendar month.
As added by P.L.95-2008, SEC.13.

IC 4-36-9-4
Electronic payment
Sec. 4. A payment by a licensee to the department may not be in cash. All payments must be in the form of a check, a draft, an electronic funds transfer, or another financial instrument authorized by the department. The department may require a licensee to establish a separate electronic funds transfer account to make payments to the department.
As added by P.L.95-2008, SEC.13.

IC 4-36-9-5 Monthly remissions
Sec. 5. All taxes imposed on a licensee under this chapter shall be remitted to the department on a monthly basis at the times and as directed by the department. The department is responsible for all administrative functions related to the receipt of funds. The department may require a licensee to file with the department reports of the licensee's receipts and transactions in the sale of type II gambling games. The department shall prescribe the form of the reports and the information to be contained in the reports.
As added by P.L.95-2008, SEC.13.

IC 4-36-9-6
Audits
Sec. 6. The department may at any time perform an audit of the books and records of a licensee to ensure compliance with this article.
As added by P.L.95-2008, SEC.13.

IC 4-36-9-7
Deposit of taxes in the state general fund
Sec. 7. The department shall deposit all taxes collected under this chapter in the state general fund.
As added by P.L.95-2008, SEC.13.






ARTICLE 37. STATE MUSEUM AND HISTORIC SITES

CHAPTER 1. DEFINITIONS

IC 4-37-1-2
"Board"
Sec. 2. "Board" refers to the corporation's board of trustees established by IC 4-37-3-1.
As added by P.L.167-2011, SEC.1.

IC 4-37-1-3
"Chief executive officer"
Sec. 3. "Chief executive officer" refers to the chief executive officer of the Indiana state museum and historic sites corporation appointed under IC 4-37-2-5 and the director of the state museum.
As added by P.L.167-2011, SEC.1.

IC 4-37-1-4
"Corporation"
Sec. 4. "Corporation" refers to the Indiana state museum and historic sites corporation established by IC 4-37-2-1.
As added by P.L.167-2011, SEC.1.

IC 4-37-1-5
"Foundation"
Sec. 5. "Foundation" refers to the Indiana state museum foundation established under IC 4-37-8-1 or its successors.
As added by P.L.167-2011, SEC.1.

IC 4-37-1-6
"Fund"
Sec. 6. "Fund" refers to the state museum and historic sites development fund established by IC 4-37-7-1.
As added by P.L.167-2011, SEC.1.

IC 4-37-1-7
"Historic site"
Sec. 7. "Historic site" refers to a state historic site established and maintained by the board under the criteria established by the board.
As added by P.L.167-2011, SEC.1.
IC 4-37-1-8
"Museum"
Sec. 8. "Museum" refers to the state museum.
As added by P.L.167-2011, SEC.1.

IC 4-37-1-9
"State museums"
Sec. 9. "State museums" refers to the following:
(1) The state museum located in the White River State Park.
(2) The historic sites.
As added by P.L.167-2011, SEC.1.



CHAPTER 2. STATE MUSEUM AND HISTORIC SITES CORPORATION

IC 4-37-2-2
Corporation a public body corporate and politic
Sec. 2. (a) The corporation is:
(1) a public body corporate and politic; and
(2) an instrumentality of the state.
(b) The corporation is separate from the state. However, the exercise by the corporation of its powers is an essential governmental function.
As added by P.L.167-2011, SEC.1.

IC 4-37-2-3
Suits by and against corporation
Sec. 3. The corporation may:
(1) sue and be sued; and
(2) plead and be impleaded.
As added by P.L.167-2011, SEC.1.

IC 4-37-2-4
Audit
Sec. 4. The corporation is subject to a biennial audit by the state board of accounts.
As added by P.L.167-2011, SEC.1.

IC 4-37-2-5
Appointment of board members
Sec. 5. The board shall appoint, subject to the governor's approval, an individual to serve as chief executive officer of the corporation.
As added by P.L.167-2011, SEC.1.

IC 4-37-2-6
Deposit of public funds exemption
Sec. 6. The corporation is not subject to the requirements under IC 5-13-6-1.
As added by P.L.167-2011, SEC.1.

IC 4-37-2-7
Subject to public record laws
Sec. 7. The records of the corporation are subject to IC 5-14-3.
As added by P.L.167-2011, SEC.1.
IC 4-37-2-8
Transfer of rules; references
Sec. 8. (a) After June 30, 2011, rules that concern the division of state museums and historic sites that were adopted by the natural resources commission shall be treated as rules applying to the corporation.
(b) After June 30, 2011, a reference to the department of natural resources in a statute or rule concerning the division of state museums and historic sites shall be treated as a reference to the corporation.
As added by P.L.167-2011, SEC.1.



CHAPTER 3. MEMBERS AND ORGANIZATION

IC 4-37-3-2
Term; reappointment; vacancy
Sec. 2. (a) The members appointed in section 1 of this chapter:
(1) begin their terms July 1;
(2) shall serve for terms of three (3) years; and
(3) may be reappointed or replaced by the appointing authority, but may not serve more than three (3) consecutive terms.
(b) A member appointed under this section to fill a vacancy shall

fill the vacancy for the remainder of the unexpired term.
(c) Each member shall continue to serve until the member's successor is appointed and qualified.
As added by P.L.167-2011, SEC.1.

IC 4-37-3-3
Chair; board officers
Sec. 3. (a) The governor shall appoint the chair of the board, who shall serve for a one (1) year term or until the governor appoints a successor.
(b) The board shall elect a vice chair, secretary, and treasurer for a term of two (2) years each.
As added by P.L.167-2011, SEC.1.

IC 4-37-3-4
Quorum; procedures
Sec. 4. (a) Thirteen (13) voting members of the board constitute a quorum.
(b) The board shall adopt bylaws establishing procedures for the board.
As added by P.L.167-2011, SEC.1.

IC 4-37-3-5
Board liability
Sec. 5. Board members are not liable in an individual capacity for any act done or omitted in connection with the performance of duties under this article. This section does not apply to an act or omission that constitutes gross negligence or willful misconduct.
As added by P.L.167-2011, SEC.1.

IC 4-37-3-6
Per diem; expenses
Sec. 6. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and for other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and for other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the board who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees

established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.167-2011, SEC.1.



CHAPTER 4. GENERAL POWERS, DUTIES, AND EXEMPTIONS

IC 4-37-4-2
Duties
Sec. 2. The board shall do the following:
(1) Operate and administer the state museums.
(2) Maintain accreditation of the state museums.
(3) Collect, preserve, display, and interpret artifacts and materials reflecting the cultural and natural history of Indiana.
(4) Prepare and maintain a statewide inventory of the artifacts and materials described in subdivision (3).
(5) Uphold the highest professional and ethical standards, as adopted by the American Association of Museums.
As added by P.L.167-2011, SEC.1.

IC 4-37-4-3
Authorized powers
Sec. 3. The board may do the following:
(1) Do any and all acts and things necessary, proper, or convenient to carry out this article.
(2) Hold meetings under IC 5-14-1.5 at the times and places in Indiana that are prescribed by the board's bylaws.
(3) Adopt an official seal.
(4) Adopt bylaws.
(5) Make and execute contracts and other instruments necessary or convenient to the exercise of the board's powers.
(6) Acquire by grant, purchase, gift, devise, or lease or otherwise and hold, use, sell, lease, manage, operate, clear, improve, encumber, transfer, convey, exchange, or dispose of the following:
(A) Real and personal property and any interest in real or personal property.
(B) Facilities.
(C) Money or stocks.
(D) Any right or interest necessary or useful for carrying out the board's powers and duties under this article.
(7) Procure insurance against any loss in connection with the board's operations. (8) Enter into contractual or other arrangements with the Indiana department of administration in connection with the financing of the state museums under IC 4-13.5.
(9) Notwithstanding IC 4-13.5-4-5, allocate space in museums financed by the Indiana finance authority under IC 4-13.5.
(10) Fix and collect rents, admission charges, fees, tolls, and other user charges for:
(A) the state museums;
(B) restaurants;
(C) other facilities; and
(D) programs, lectures, classes, tours, and trips.
(11) Maintain shops and restaurants on property that the board manages and at other locations and employ or contract with persons to manage the shops and restaurants.
(12) Make or sell the following:
(A) Pictures, models, books, and other representations of the museum and its artifacts and exhibits.
(B) Souvenirs, crafts, art, videotapes, digital video discs, and other merchandise.
(13) Pay royalties, license fees, or charges for exhibits, artifacts, artwork, or materials.
(14) Own copyrights, trademarks, and service marks and enforce the board's rights with respect to ownership.
(15) Conduct market research concerning the state museums.
(16) Adopt rules under IC 4-22-2 to carry out the purposes of this article.
As added by P.L.167-2011, SEC.1.

IC 4-37-4-4
Historic property; acceptance; disposition
Sec. 4. (a) The board may accept or refuse to accept an offered gift of historic property to be administered by the board.
(b) Notwithstanding IC 4-20.5-7 and IC 5-22-22, the board may sell, lease, or exchange historic property administered by the board.
(c) Notwithstanding IC 5-22-22, the board may, in accordance with the board's policies, sell, donate, or exchange artifacts in the state museums' collections to or with other public or nonprofit museums or historical societies.
(d) The board may by rule establish a procedure for evaluating the merits of proposals to:
(1) accept gifts of;
(2) sell; or
(3) exchange;
artifacts or historic property.
(e) The board may donate or make short term loans of artifacts in the museums' collections to other:
(1) public or nonprofit museums; or
(2) historical societies.
As added by P.L.167-2011, SEC.1.
IC 4-37-4-5
Property tax exemption
Sec. 5. The board is not required to pay any taxes or assessments upon any property acquired or used by the board under this article, or upon the income from the property.
As added by P.L.167-2011, SEC.1.

IC 4-37-4-6
Gross sales tax exemption
Sec. 6. The board is exempt under IC 6-2.5-5-16 from the state gross retail tax for transactions involving tangible personal property, public utility commodities, and public utility service.
As added by P.L.167-2011, SEC.1.

IC 4-37-4-7
Advance payment and procurement exemption
Sec. 7. The board is exempt from the following:
(1) The requirements of IC 4-13-2-20 prohibiting payment in advance.
(2) The procurement requirements under IC 5-22.
As added by P.L.167-2011, SEC.1.

IC 4-37-4-8
Chief executive officer evaluation; dismissal
Sec. 8. (a) The board shall annually evaluate the performance of the chief executive officer.
(b) Subject to approval by the governor, the board may dismiss the chief executive officer.
As added by P.L.167-2011, SEC.1.



CHAPTER 5. PERSONNEL MATTERS

IC 4-37-5-2
Board duties
Sec. 2. The board shall do the following:
(1) Establish policies for the governance and management of the staffs of the state museums.
(2) Establish the rights and duties of corporation employees, including a pay scale and benefit package.
(3) Employ or contract with consultants, attorneys, or other persons as are required in the judgment of the board and pay compensation from funds available to the board.
As added by P.L.167-2011, SEC.1.

IC 4-37-5-3
Personnel system
Sec. 3. The board may develop a separate personnel system for employees of the corporation. The system may establish the rights, privileges, powers, and duties of the corporation employees, including pay scale and benefit package. If the board does not develop and adopt a personnel system, the employees of the corporation are subject to the state personnel system under IC 4-15-2.2. If the board does adopt a separate personnel system, the rules should mirror the state personnel rules as closely as possible.
As added by P.L.167-2011, SEC.1. Amended by P.L.6-2012, SEC.24.

IC 4-37-5-4
Retirement fund; insurance; benefit plans
Sec. 4. (a) The board shall adopt a resolution providing that the corporation's employees who are eligible to participate in the public employees' retirement fund under the eligibility requirements set forth in IC 5-10.2 and IC 5-10.3 shall participate in the fund.
(b) The board shall adopt a resolution to allow the corporation's employees to participate in group insurance and other benefit plans, including the state employees' deferred compensation plan, that are available to state employees.
As added by P.L.167-2011, SEC.1.

IC 4-37-5-5
Board's oversight of chief executive officer; chief executive officer responsibilities
Sec. 5. (a) The board may hire, fix the compensation of, review the performance of, and dismiss, subject to the governor's approval,

a chief executive officer who:
(1) is the director of state museums;
(2) is the chief administrative officer of the corporation; and
(3) supervises and directs the work of the state museums' staffs and contractors.
(b) The chief executive officer may hire, fix the compensation of, review the performance of, and dismiss employees of the corporation.
As added by P.L.167-2011, SEC.1.

IC 4-37-5-6
Ethics rules and requirements
Sec. 6. The board and the employees of the corporation are:
(1) under the jurisdiction of and rules adopted by the state ethics commission; and
(2) subject to ethics rules and requirements that apply to the executive branch of state government.
However, the board may adopt additional ethics rules and requirements that are more stringent than those adopted by the state ethics commission.
As added by P.L.167-2011, SEC.1.

IC 4-37-5-7
Professional development
Sec. 7. The board may assist in the professional development of the museums' staffs.
As added by P.L.167-2011, SEC.1.



CHAPTER 6. BUDGET, FINANCE, AND PLANNING

IC 4-37-6-2
Qualifying museum for aid
Sec. 2. The board may qualify the museum for federal and other aid to preserve historic property, materials, items, and memorials.
As added by P.L.167-2011, SEC.1.



CHAPTER 7. STATE MUSEUM AND HISTORIC SITES DEVELOPMENT FUND

IC 4-37-7-2
Investments
Sec. 2. The corporation may invest the money in the fund not currently needed to meet the obligations of the fund in a manner consistent with IC 5-13-10. Interest earned on the investments shall be deposited in the corporation's funds.
As added by P.L.167-2011, SEC.1.

IC 4-37-7-3
Expenses
Sec. 3. The expenses of administering the fund shall be paid from the fund.
As added by P.L.167-2011, SEC.1.

IC 4-37-7-4
Purposes
Sec. 4. The corporation may spend the money in the fund for any purpose of the corporation that complies with this article, including the acquisition of real property and historical artifacts and specimens, construction of facilities, and betterments and improvements at historic sites.
As added by P.L.167-2011, SEC.1.

IC 4-37-7-5
Deposits
Sec. 5. Except as provided in section 8 of this chapter, the following shall be deposited in the fund:
(1) Proceeds from admission and user fees.
(2) Sales at museum shops.
(3) Facility rentals.
(4) Restaurant sales.
(5) Any other income generated by the state museums.
(6) Gifts of money or the proceeds from the sale of gifts donated to the state museums.
As added by P.L.167-2011, SEC.1.

IC 4-37-7-6
Income appropriated
Sec. 6. (a) All earned income accruing to the fund is appropriated

continuously for purposes of this article.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.167-2011, SEC.1.

IC 4-37-7-7
Annual report
Sec. 7. The chief executive officer shall report annually to the board and the budget committee on the activities, revenues, expenditures, and profits of the museums' shops, facility rentals, and restaurants.
As added by P.L.167-2011, SEC.1.

IC 4-37-7-8
Memorandum of understanding with organizations at historic sites
Sec. 8. The chief executive officer of the corporation may enter into a memorandum of understanding with one (1) or more nonprofit organizations that are recognized supporters of a specific state historic site and are exempt from taxation under Section 501(c)(3) of the Internal Revenue Code. The memorandum of understanding may provide that the nonprofit organization or organizations may maintain a gift shop and offer special events at the state historic site.
As added by P.L.167-2011, SEC.1.

IC 4-37-7-9
Memorandum of understanding with state agencies
Sec. 9. The chief executive officer of the corporation shall enter into:
(1) a memorandum of understanding with the Indiana department of transportation providing for the Indiana department of transportation to maintain historical services provided to the various state historic sites;
(2) a memorandum of understanding with the department of correction providing for the department of correction to provide assistance in maintaining a state historic site; and
(3) a memorandum of understanding with the department of natural resources providing for the department of natural resources to provide:
(A) assistance or services to repair or clean up a state historic site if a natural disaster or severe weather (as defined in IC 36-8-21.5-7) has occurred; and
(B) assistance providing equipment to the state historic sites for special events.
As added by P.L.167-2011, SEC.1.



CHAPTER 8. INDIANA STATE MUSEUM FOUNDATION

IC 4-37-8-2
Use of money
Sec. 2. The foundation:
(1) shall use money received under section 1 of this chapter to carry out in any manner the purposes and programs under this article; and
(2) may deposit money received under section 1 of this chapter in an account or fund that is:
(A) administered by the foundation; and
(B) not part of the state treasury.
As added by P.L.167-2011, SEC.1.

IC 4-37-8-3
Governance of foundation
Sec. 3. The foundation is governed by a board of directors. The directors are the members of the board.
As added by P.L.167-2011, SEC.1.

IC 4-37-8-4
Administrative support
Sec. 4. Employees of the corporation shall provide administrative support for the foundation.
As added by P.L.167-2011, SEC.1.

IC 4-37-8-5
Annual audit
Sec. 5. The state board of accounts shall annually audit the foundation.
As added by P.L.167-2011, SEC.1.



CHAPTER 9. GOVERNOR FRANK O'BANNON GREAT HALL

IC 4-37-9-2
Signage; plaque
Sec. 2. The chief executive officer of the museum shall install and maintain the following:
(1) Appropriate public signage on and around the museum that displays the name of the great hall.
(2) A plaque located at an appropriate spot in the museum describing the highlights of the life and career of Governor Frank O'Bannon.
As added by P.L.167-2011, SEC.1.









TITLE 5. STATE AND LOCAL ADMINISTRATION

ARTICLE 1. BONDS AND OTHER OBLIGATIONS

CHAPTER 1. BONDS AND OTHER OBLIGATIONS LEGALIZED

of indebtedness, leases, swap agreements, agreements, or other written obligations have been executed before March 15, 2006. All governance, organizational, or other proceedings had and actions taken under which the bonds, notes, evidences of indebtedness, leases, swap agreements, agreements, or other written obligations were issued or executed or the pledge, dedication or designation of revenues, conveyance, or mortgage was granted, are hereby fully legalized and declared valid.
(c) All contracts for the purchase of electric power and energy or utility capacity or service:
(1) entered into by a joint agency created under IC 8-1-2.2; and
(2) used by the members of the joint agency for the purpose of securing payment of principal and interest on bonds, notes, evidences of indebtedness, leases, or other written obligations issued by or in the name of such joint agency;
are hereby legalized and declared valid if entered into before March 15, 2006. All proceedings held and actions taken under which contracts for the purchase of electric power and energy or utility capacity or service were executed or entered into are hereby fully legalized and declared valid.
(d) All interlocal cooperation agreements entered into by political subdivisions or governmental entities under IC 36-1-7 are hereby legalized and declared valid if entered into before March 15, 2006. All proceedings held and actions taken under which interlocal cooperation agreements were executed or entered into are hereby fully legalized and validated.
(Formerly: Acts 1967, c.90, s.1.) As amended by P.L.44-1983, SEC.1; P.L.17-1987, SEC.4; P.L.2-1989, SEC.2; P.L.19-1994, SEC.1; P.L.34-1997, SEC.1; P.L.47-1998, SEC.1; P.L.89-2000, SEC.1; P.L.184-2006, SEC.1; P.L.2-2007, SEC.64; P.L.3-2008, SEC.16.

IC 5-1-1-2
Repealed
(Repealed by P.L.1-1989, SEC.75.)



CHAPTER 2. NONREVERTING APPROPRIATIONS



CHAPTER 3. FACSIMILE SIGNATURES ON OBLIGATIONS

IC 5-1-3-2
Facsimile signature
Sec. 2. (a) Whenever any existing statute requires the manual execution, attesting or authentication of any obligation issued by any public entity named in IC 5-1-1-1 by one (1) or more officials or persons, facsimile signatures of such officials or persons may be used instead of and with the same force and effect as manually executing such obligations. One (1) signature on the obligation shall be manual and may be either the signature of one (1) of the officials or persons or of any trustee, paying agent, registrar, co-registrar, transfer agent, or other fiduciary charged with authenticating the obligations.
(b) Any obligation executed by the facsimile signature of officials or persons is valid and binding, if the officials or persons satisfied the provisions of the statute under which the obligation is issued on the date that the signature was printed on the obligation, even if the obligation is delivered after the official or person whose facsimile signature appears thereon no longer satisfies the provisions of the statute.
(Formerly: Acts 1971, P.L.40, SEC.1.) As amended by P.L.44-1983, SEC.2.

IC 5-1-3-3
Interest coupons; signatures
Sec. 3. These provisions shall not be construed to require manual signing of any interest coupons and signatures on interest coupons may all be facsimile signatures.
(Formerly: Acts 1971, P.L.40, SEC.1.)



CHAPTER 4. HOSPITAL BONDING AUTHORITIES

IC 5-1-4-2
Short title
Sec. 2. Short title. This chapter may be referred to and cited as the "Indiana Hospital Authority Act."
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-3
Definitions
Sec. 3. As used in this chapter, the following words and terms shall have the following meanings unless the context indicates another or different meaning or intent:
(a) "Authority" means a hospital authority created by IC 5-1-4-4 or any board, body, commission, department, or officer succeeding to the principal functions thereof or to whom the powers conferred upon such authority by this chapter shall be given by law.
(b) "Project" means a structure or addition to an existing structure which is suitable for use as a hospital, clinic, laboratory, laundry, nurses' or interns' residence, administration building, research facility, or maintenance, storage, or utility facility, and other structures or facilities related thereto or required or useful for the operation of the project, including the site thereof; parking and other facilities or structures essential or convenient for the orderly operation of such project, or equipment, machinery, and other similar items necessary or convenient for the operation of the project in the manner for which its use is intended, but not such items as fuel, supplies, or other items which customarily result in a current operating charge. "Project" also means:
(1) the construction of a part or portion of a building;
(2) the acquisition and remodeling of an existing building; or
(3) the acquisition of existing facilities of a participating

hospital in connection with the refunding or refinancing of outstanding obligations, mortgages, or advances issued, made, or given by such participating hospital whenever the authority finds that such refunding or refinancing is in the public interest and either:
(A) alleviates a financial hardship upon the participating hospital;
(B) results in a lesser cost of patient care and a saving to third parties and others who must pay for such care; or
(C) enables the participating hospital to offer greater security for the financing of a new project or projects or to effect savings in interest costs or more favorable amortization terms.
(c) "Cost" as applied to a project or any portion thereof financed under this chapter means all or any part of the cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved; the cost of all machinery and equipment, financing charges, interest prior to, during, and for a period after completion of such construction; provisions for working capital; reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations, and improvements; cost of engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues; administrative expenses; expenses necessary or incident to determining the feasibility or practicability of constructing the project; and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition, and the placing of the project in operation.
(d) "Bonds" means bonds of the authority issued under this chapter, including refunding bonds, notwithstanding that the same may be secured by the full faith and credit of a participating hospital or any other lawfully pledged security of a participating hospital.
(e) "Participating hospital" means a:
(1) nonprofit corporation which is organized under the laws of this state or which is admitted to transact business in this state as a foreign corporation; or
(2) hospital organized and existing under IC 16-24-1;
which either operates or proposes to operate a project or undertakes the refunding of all or part of its outstanding indebtedness as authorized by this chapter, or both.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1; Acts 1975, P.L.35, SEC.2.) As amended by Acts 1980, P.L.23, SEC.1; P.L.26-1986, SEC.1; P.L.2-1993, SEC.39.

IC 5-1-4-4
Creation of authority Sec. 4. (a) The legislative body of any county, second or third class city, or town in which is located one (1) or more participating hospitals, upon request in writing by the board of trustees or other governing board of any such participating hospital, may adopt a resolution for the creation of an authority under this chapter.
(b) Upon the adoption of the resolution, there is created an authority which shall be a body corporate and politic for the purpose of financing, acquiring, constructing, equipping, and leasing a project or projects to participating hospitals located in the county, city, or town or refunding outstanding indebtedness of participating hospitals located in the county, city, or town as authorized by this chapter, or both.
(c) If the authority is created by a resolution of the legislative body of a county, it shall be known as the "Hospital Authority of __________ County" (include the name of the county).
(d) If the authority is created by resolution of the legislative body of a second or third class city or town, it shall be known as the "Hospital Authority of __________" (include the name of the city or town).
(e) The county auditor, the city clerk, or the town clerk-treasurer, as the case may be, shall file a certified copy of the resolution with the executive of the county, city, or town, as the case may be, in which the authority is created.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1; Acts 1975, P.L.35, SEC.3.) As amended by Acts 1980, P.L.23, SEC.2; Acts 1981, P.L.44, SEC.1; Acts 1982, P.L.30, SEC.1; P.L.40-1985, SEC.1; P.L.8-1989, SEC.14.

IC 5-1-4-5
Organization of authority; directors
Sec. 5. (a) Within sixty (60) days from the filing of the certified copy of the resolution in accordance with section 4 of this chapter, the board of commissioners of the county or the executive of the city or town shall appoint five (5) residents of the county, city, or town, as the case may be, as directors of the authority.
(b) Each appointment shall be evidenced by a written certificate of appointment signed by the appointing authority who shall cause a written notice to be sent to each appointee. One (1) director shall be appointed for a term of one (1) year, one (1) director for a term of two (2) years, one (1) director for a term of three (3) years, and two (2) directors for a term of four (4) years. At the expiration of the respective terms of the directors, the appointing authority shall appoint successors for four (4) year terms.
(c) Each director shall serve as such until the director's successor is appointed and qualified. In the event that any director shall die, resign, cease to be a resident of the county, city, or town, as the case may be, or be removed, the appointing authority shall appoint another person as director for the remainder of such term. If any person appointed as a director shall fail to qualify within ten (10) days after the mailing to the appointee of notice of the appointment,

the appointing authority shall appoint another person as director for the term.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.) As amended by Acts 1982, P.L.30, SEC.2; P.L.7-1983, SEC.6; P.L.40-1985, SEC.2; P.L.8-1989, SEC.15; P.L.4-1991, SEC.134.

IC 5-1-4-6
Oath of office
Sec. 6. Oath of Office. Each director, before entering upon his duties shall take and subscribe an oath of office in usual form to be endorsed upon his certificate of appointment, which shall be filed with the clerk of the circuit court.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-7
Removal from office
Sec. 7. Removal from Office. Any director may be removed from office for neglect of duty, incompetency, disability to perform his duties, or any other good cause, by an order of the circuit court in the county in which such authority is located, subject to the following procedure: a complaint may be filed by any person against such director, setting forth the charges preferred; the cause shall be placed on the advanced calendar and be tried as other civil causes are tried by the court without the intervention of a jury. If such charges be sustained, the court shall declare such office vacant. A change of venue from the judge shall be granted upon motion but no change of venue from the county may be taken.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-8
Meetings; selection of officers; bylaws
Sec. 8. The directors originally appointed shall meet within thirty (30) days after their appointment, at a time and place designated by the board of county commissioners, for the purpose of organization. The directors shall elect the following officers from among their members: president, vice president, secretary, and treasurer, who shall perform the duties usually pertaining to those offices. Such officers shall serve until the expiration of the first term to expire and the directors shall meet annually to reorganize within thirty (30) days after the appointment of each successor director for a full term. The directors are authorized to adopt such bylaws, rules and regulations as they may deem necessary to the proper conduct of their proceedings, the carrying out of their duties, and the safeguarding of the funds and property of the authority. In addition to such meetings as above provided, other regular and special meetings shall be held at such times as they may determine and upon such notice as they may fix, either by resolution or in accordance with the provisions of the bylaws, rules and regulations adopted. A majority of the directors shall constitute a quorum and the concurrence of a majority shall be necessary to authorize any action. Directors shall serve without pay

but shall be entitled to reimbursement for any expenses necessarily incurred in the performance of their duties.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.) As amended by P.L.7-1983, SEC.7.

IC 5-1-4-9
Pecuniary interest of directors; transaction void
Sec. 9. Pecuniary Interest of Director - Transaction Void. No director shall have any pecuniary interest in any contract, employment, purchase or sale made under the provisions of this chapter, and any transaction made in which any director has a pecuniary interest shall be void.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-10
Powers of authority
Sec. 10. Powers of Authority. The purpose of each authority shall be to assist participating hospitals in the constructing, financing and refinancing of projects, and for this purpose each authority is authorized and empowered:
(a) to have perpetual succession as a body politic and corporate and to adopt by-laws for the regulation of its affairs and the conduct of its business;
(b) to adopt an official seal and alter the same at its pleasure;
(c) to maintain an office at such place or places as it may designate;
(d) to sue and be sued in its own name, and plead and be impleaded;
(e) to determine the location and character of any project to be financed under the provisions of this chapter, and to construct, reconstruct, renovate, replace, maintain, repair, operate, lease, as lessee or lessor, and regulate the same, to enter into contracts for any or all of such purposes, to enter into contracts for the management and operation of a project, and to designate a participating hospital as its agent to determine the location and character of a project undertaken by such participating hospital under the provisions of this chapter and as the agent of the authority, to construct, reconstruct, renovate, replace, maintain, repair, operate, lease, as lessee or lessor, and regulate the same, and as the agent of the authority, to enter into contracts for any or all of such purposes, including contracts for the management and operation of such project;
(f) to issue bonds and other obligations of the authority for any of its corporate purposes, and to fund or refund the same, all as provided in this chapter;
(g) generally, to fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with any person, partnership, association, limited liability company, or corporation or other body public or private in respect thereof, including a contract with or the granting

of an option to the lessee to purchase the project for such price and on such conditions as the authority in its sole discretion determines to be appropriate, after retirement or redemption, or provision therefor, of all the bonds issued to provide funds for the project;
(h) to establish rules and regulations for the use of a project or any portion thereof and to designate a participating hospital as its agent to establish rules and regulations for the use of a project undertaken by such participating hospital;
(i) to employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation;
(j) to receive and accept from any public agency loans or grants for or in aid of the construction of a project or any portion thereof, and to receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made;
(k) to mortgage all or any portion of any project and any other facilities conveyed to the authority for such purpose and the site or sites thereof, whether presently owned or subsequently acquired, for the benefit of the holders of the bonds of the authority issued to finance such project or any portion thereof or issued to refund or refinance outstanding indebtedness of a participating hospital as permitted by this chapter;
(l) to make loans to any participating hospital for the cost of any project in accordance with an agreement between the authority and such participating hospital provided that no such loan shall exceed the total cost of such project as determined by such participating hospital and approved by the authority;
(m) to make loans to a participating hospital to refund outstanding obligations, mortgages, or advances issued, made, or given by such participating hospital for the cost of its facility or facilities, including the power to issue bonds and make loans to a participating hospital to refinance indebtedness incurred for facilities undertaken and prior thereto whenever the authority finds that such financing is in the public interest, and either: (1) alleviates a financial hardship upon the participating hospital; (2) results in a lesser cost of patient care and a saving to third parties, including state or federal governments, and to others who must pay for such care; or (3) enables the participating hospital to offer greater security for a loan or loans to finance a new project or projects or to effect savings in interest costs or more favorable amortization terms;
(n) to charge to and equitably apportion among participating hospitals its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter; and
(o) to do all things necessary or convenient to carry out the purposes of this chapter.
In carrying out the purposes of this chapter, the authority may undertake a project for two or more participating hospitals jointly, or

for any combination thereof, and thereupon, all other provisions of this chapter shall apply to and for the benefit of the authority and such joint participants.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1; Acts 1975, P.L.35, SEC.4.) As amended by P.L.8-1993, SEC.44.

IC 5-1-4-11
Payment of expenses
Sec. 11. Payment of Expenses. All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the provisions of this chapter and no liability or obligation shall be incurred by an Authority hereunder beyond the extent to which moneys shall have been provided under the provisions of this chapter, or otherwise appropriated by law to such Authority.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-12
Acquisition of property
Sec. 12. Acquisition of Property by Authority. Any authority is authorized and empowered, directly or by and through a participating hospital, as its agent, to acquire by purchase or by gift or devise such lands, structures, property, real or personal, rights, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, and including existing facilities of a participating hospital as it may deem necessary or convenient for the construction, acquisition or operation of a project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of such Authority or in the name of a participating hospital as its agent.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1; Acts 1975, P.L.35, SEC.5.)

IC 5-1-4-13
Bonds
Sec. 13. (a) Each authority is hereby authorized to provide by resolution, at one time or from time to time, for the issuance of bonds for the purpose of paying all or any part of the cost of a project.
(b) The principal of and the interest on such bond shall be payable solely out of the revenues of such authority derived from the project to which they relate.
(c) The bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding fifty (50) years from the date thereof, all as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the authorizing resolution.
(d) The authority shall determine the form of the bonds, including

any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest which may be at any bank or trust company within or without the state.
(e) The bonds shall be signed in the name of the authority, by the president or vice president, or by the facsimile signature of such president or vice president, and the official seal of the authority, or facsimile thereof, shall be affixed thereto and attested by the secretary of the authority; and any coupons attached thereto shall bear the facsimile signature of the treasurer of the authority.
(f) In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall, nevertheless, be valid and sufficient for all purposes the same as if he had remained in office until such delivery.
(g) All bonds issued under the provisions of this chapter shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the law of the state of Indiana.
(h) The bonds may be issued in coupon or in registered form, or both, as the authority may determine; and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.
(i) The bonds may be sold in such manner, either at public or private sale as the authority may determine; and neither the provisions of IC 5-1-11 nor IC 21-32-3 shall be applicable to such sale.
(j) The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the project for which such bonds shall have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the authority may provide in the resolution authorizing the issuance of such bonds or in the trust agreement mentioned in this chapter securing the same.
(k) If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued.
(l) If the proceeds of the bonds of any issue shall exceed the cost of the project for which the same shall have been issued, the surplus shall be deposited to the credit of the sinking fund for such bonds.
(m) Prior to the preparation of definitive bonds, an authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery.
(n) An authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.
(o) Bonds may be issued under the provisions of this chapter

without obtaining the consent of any officer, department, division, commission, board, bureau or agency of the state, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this chapter.
(p) An authority shall have power out of any funds available therefor to purchase its bonds.
(q) An authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements, if any, with bondholders.
(r) Neither the members of an authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.) As amended by Acts 1981, P.L.11, SEC.14; P.L.2-2007, SEC.66.

IC 5-1-4-14
Bond resolutions
Sec. 14. Bonds Resolution. Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to: (1) pledging or assigning the revenues of the project with respect to which such bonds are to be issued; (2) the rentals, fees and other amounts to be charged, and the amounts to be raised in each year thereby, and the use and disposition of such amounts; (3) the setting aside of reserves or sinking funds, and the regulation, investment and disposition thereof; (4) limitations on the use of the project; (5) limitations on the purpose to which or the investments in which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the bonds or any issue of the bonds; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of an Authority; (9) defining the acts or omissions to act which shall constitute a default in the duties of an Authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders; and (11) any other matters relating to the bonds which an Authority deems desirable.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-15
Trust agreement to secure bonds Sec. 15. Trust Agreement to Secure Bonds. In the discretion of any Authority any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between such Authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or any portion thereof. Any pledge or assignment made by an Authority pursuant hereto shall be valid and binding from the time that the pledge or assignment is made, and the revenues so pledged and thereafter received by such Authority shall immediately be subject to the lien of such pledge or assignment without physical delivery thereof or further act. The lien of such pledge or assignment shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the Authority irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created or assignment made need be filed or recorded in any public records in order to perfect lien thereof as against third parties except that a copy thereof shall be filed in the records of the Authority. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of an Authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by an Authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-15.5
Loans to participating hospitals
Sec. 15.5. Loans to Participating Hospitals. Notwithstanding any other provision of this chapter to the contrary, the authority may finance the cost of a project or refund outstanding indebtedness of a participating hospital as authorized by section 10(m) of this chapter by issuing its bonds for the purpose of purchasing the securities of a participating hospital. Any such securities shall have the same principal amounts, maturities and interest rates as the bonds so being

issued, may be secured by a first mortgage lien, subject to such exceptions as the authority may approve and created by a mortgage instrument satisfactory to the authority, and may be insured or guaranteed by others. Any such bonds shall be secured by a pledge of such securities under the trust agreement or indenture creating such bonds, shall be payable solely out of the payments to be made on such securities and shall not exceed in principal amount the cost of such project or the refunding of such indebtedness as determined by the participating hospital and approved by the authority. In other respects any such bonds shall be subject to the provisions of this chapter including sections 13 and 14 and the trust agreement or indenture creating such bonds may contain such of the provisions set forth in section 15 hereof as the authority may consider appropriate.
In the event that a project is financed pursuant to this section, the title to such project shall remain in the participating hospital owning the same, subject to the lien of the mortgage securing the securities then being purchased, and there shall be no lease of such facility between the authority and such participating hospital.
(Formerly: Acts 1975, P.L.35, SEC.6.)

IC 5-1-4-16
Refunding bonds
Sec. 16. An Authority is hereby authorized to provide by resolution for the issuance of refunding bonds for the purpose of refunding any bonds then outstanding which shall have been issued by it under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by such Authority, for the additional purpose of constructing improvements, extensions or enlargements of the project in connection with which the bonds to be refunded shall have been issued. Such refunding bonds shall be payable solely out of the revenues of the project (including any such improvements, extensions or enlargements thereto) to which the bonds being refunded relate. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of the Authority in respect of the same, shall be governed by the provisions of this chapter insofar as the same may be applicable.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-17
Payment of bonds
Sec. 17. Payment of Bonds. Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision, but such bonds shall be payable solely from the funds pledged for their payment as authorized herein, unless such bonds are refunded by refunding bonds, issued under the provisions of this chapter, which refunding

bonds shall be payable solely from funds pledged for their payment as authorized herein. All such revenue bonds shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are not an obligation of the State of Indiana, or of any political subdivision thereof, but are payable solely from revenues pledged for their payment. All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter, and nothing in this chapter contained shall be construed to authorize any Authority to incur indebtedness or liability on behalf of or payable by the state or any political subdivision thereof.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-18
Rents and charges
Sec. 18. Rents and Charges. Each Authority shall fix, revise, charge and collect rents for the use of each project and contract with any participating hospital, in respect thereof. Each lease entered into by an Authority with a participating hospital shall provide that the rents payable by the participating hospital shall be sufficient at all times (a) to pay its share of the administrative costs and expenses of such Authority, (b) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, (c) to pay the principal of, the premium, if any, and the interest on outstanding bonds of the Authority issued in respect of such project as the same shall become due and payable, and (d) to create and maintain reserves which may but need not be required or provided for in the bond resolution or trust agreement relating to such bonds of the Authority.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-19
Bond proceeds and revenues
Sec. 19. (a) All money received by an authority or held by a trustee under section 15 of this chapter, whether as proceeds from the sale of bonds, from revenues, or otherwise, shall be deemed to be trust funds to be held and applied solely as provided in this chapter, but prior to the time when needed for use may be invested to the extent and in the manner determined by the authority. Such funds shall be deposited, held, and secured in accordance with the general laws of the state relating to the handling of public funds.
(b) The resolution authorizing the issuance of bonds or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such money shall be entrusted shall act as trustee of such money and shall hold and apply the same for the purposes of this chapter, subject to the provisions of this chapter and of the authorizing resolution or trust agreement.
(c) The handling and expenditure of funds coming into the possession of an authority shall be subject to audit and supervision by the state board of accounts. The cost of such audit may be treated

as an expense of operation.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.) As amended by P.L.43-1987, SEC.1.

IC 5-1-4-20
Enforcement of rights and duties
Sec. 20. Enforcement of Rights and Duties. Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by the authorizing resolution or trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement, or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be performed by an Authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.
Such rights include the right to compel the performance of all duties of an Authority required by this chapter or the bond resolution or trust agreement; to enjoin unlawful activities; and in the event of default with respect to the payment of any principal of, premium, if any, and interest on any bond or in the performance of any convenant or agreement on the part of an Authority in the bond resolution, to apply to a court having jurisdiction of the cause to appoint a receiver to administer and operate the project, the revenues of which are pledged to the payment of principal of, premium, if any, and interest on such bonds, (with full power to pay and to provide for payment of, principal of, premium, if any, and interest on such bonds), and with such powers, subject to the direction of the court, as are permitted by law and are accorded receivers in general equity cases, excluding any power to pledge additional revenues of an Authority to the payment of such principal, premium and interest; and to foreclose the mortgage on the project in the same manner as for real estate of private corporations.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-21
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-1-4-22
Interest in contracts
Sec. 22. A member, agent, or employee of an Authority who knowingly is interested in any contract with the Authority or in the sale of any property to the Authority commits a Class A misdemeanor. Such contracts are void. This section does not apply

to contracts for purchases of property between an Authority and other departments, municipalities, or subdivisions of state government.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.) As amended by Acts 1978, P.L.2, SEC.501.

IC 5-1-4-23
Liberal construction
Sec. 23. Liberal Construction. This chapter being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)

IC 5-1-4-24
Legal investments
Sec. 24. Legal Investments. Revenue bonds issued by an Authority under the provisions of this chapter shall constitute legal investments for any private trust funds, and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies and industrial loan and investment companies, and any other financial institutions organized under the laws of the state of Indiana. Such bonds are hereby made securities in which all public officers and public agencies of the state and its political subdivisions may legally and properly invest funds and such bonds may be properly and legally deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.) As amended by P.L.42-1993, SEC.1.

IC 5-1-4-25
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-1-4-26
Tax exemption
Sec. 26. The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by an authority or its agent will constitute the performance of essential governmental functions, such authority shall not be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by such authority under the provisions of this chapter, or upon the income

therefrom, and the bonds issued under the provisions of this chapter, the interest thereon, the proceeds received by a holder from the sale of such bonds to the extent of the holder's cost of acquisition, or proceeds received upon redemption prior to maturity or proceeds received at maturity, and the receipt of such interest and proceeds shall be exempt from taxation in the state of Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.) As amended by P.L.21-1990, SEC.3; P.L.254-1997(ss), SEC.4.

IC 5-1-4-27
Pledge by state to bondholders and contractors
Sec. 27. Pledge by State to Bondholders and Contractors. The State of Indiana does hereby pledge to and agree with the holders of any obligations issued under this chapter, and with those parties who may enter into contracts with an Authority pursuant to the provisions of this chapter, that the state will not limit or alter the rights hereby vested in such Authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of such Authority, provided nothing herein contained shall preclude such limitation or alteration if and when adequate provisions shall be made by law for the protection of the holders of such obligations of such Authority or those entering into such contracts with such Authority. An Authority as agent for the state is authorized to include this pledge and undertaking for the state in such obligations or contracts.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.) As amended by P.L.2-1995, SEC.12.

IC 5-1-4-28
Supplemental effect
Sec. 28. (a) This chapter provides a complete, additional, and alternative method for the doing of the things authorized in this chapter and is supplemental and additional to powers conferred by other laws.
(b) The issuance of bonds and refunding bonds under this chapter need not comply with the requirements of any other law applicable to the issuance of bonds. In the construction and acquisition of a project under this chapter, an authority need not comply with:
(1) IC 5-17-1; or
(2) any competitive bidding law or other restrictions imposed on the procedure for award of contracts for the construction and equipment of a project or the lease, sale, or disposition of property of an authority.
(c) If the prospective lessee requests in writing, an authority shall call for construction bids in the manner as determined by the authority with the approval of the lessee.
(d) Except as otherwise expressly provided in this chapter, none of the powers granted to an authority under this chapter shall be

subject to the supervision or regulation or require the approval or consent of any political subdivision, commission, board, body, bureau, official, or agency of a political subdivision or the state.
(e) This subsection applies if the authority disposes of real property or awards a contract for the procurement of property by acceptance of bids, proposals, or quotations. A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.) As amended by P.L.3-1989, SEC.26; P.L.336-1989(ss), SEC.13.

IC 5-1-4-29
Conflicting laws
Sec. 29. Act Controlling Over Inconsistent Law. To the extent that the provisions of this chapter are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of this chapter shall be deemed controlling.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1.)



CHAPTER 5. REFUNDING BONDS GENERALLY

IC 5-1-5-2
Issuance of bonds to refund outstanding bonds
Sec. 2. (a) The governing body of any issuing body may by ordinance provide for the issuance of bonds to refund outstanding bonds issued at any time by such issuing body or its predecessor, and to pay redemption premiums and costs of refunding to effect a saving to the issuing body. Issuance of bonds to refund outstanding bonds may also be made in order to pay or discharge all or any part of such outstanding series or issue of bond, including any interest thereon, in arrears or about to become due and for which sufficient funds are not available or to modify restrictive covenants in outstanding bonds impeding additional financing. To determine whether or not a savings will be effected, consideration shall be given to the estimated or known interest payable to the fixed maturities of the refunding bonds, the interest payable on the bonds to be refunded, the costs of

issuance of the refunding bonds, including any sale discount, the redemption premiums, if any, to be paid, and the probable earned income from the investment of the refunding bond proceeds pending redemption of the bonds to be refunded.
(b) The provisions of subsection (a) requiring a savings to be effected do not apply to:
(1) the issuance of bonds to refund previously issued refunding bonds, if the statute under which the refunding bonds are issued expressly exempts such an issue from this savings requirement; or
(2) the issuance of refunding bonds by a school corporation that is an eligible school corporation under section 2.5 of this chapter.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by Acts 1982, P.L.28, SEC.2; P.L.23-1984, SEC.1; P.L.229-2011, SEC.62.

IC 5-1-5-2.5
Eligible schools; refunding bonds; distressed unit appeal board
Sec. 2.5. (a) As used in this section, "eligible school corporation" means a school corporation (as defined in IC 36-1-2-17) that satisfies all the conditions required by this section.
(b) As used in this section, "increment" means the annual difference between:
(1) the annual debt service payment for the bonds proposed to be retired or refunded; and
(2) the annual debt service payment for the proposed refunding bonds;
for each year that the bonds that are being retired or refunded would have been outstanding.
(c) In order for a school corporation to be an eligible school corporation under this section, the school corporation must determine that the percentage computed under this subsection for the school corporation is at least twenty percent (20%) before January 1, 2014, or at least thirty percent (30%) after December 31, 2013, regarding the year for which the latest certified levies have been determined. A school corporation shall compute its percentage as follows:
(1) Compute the amount of credits granted under IC 6-1.1-20.6 against the school corporation's combined levy for the school corporation's:
(A) debt service fund, as described in IC 20-46-7-15;
(B) capital projects fund;
(C) transportation fund;
(D) school bus replacement fund; and
(E) racial balance fund.
(2) Compute the school corporation's combined levy for the school corporation's:
(A) capital projects fund;
(B) transportation fund;
(C) school bus replacement fund; and
(D) racial balance fund. (3) Divide the amount computed under subdivision (1) by the amount computed under subdivision (2) and express it as a percentage.
A school corporation that desires to be an eligible school corporation under this section must submit a written request for a certification by the department of local government finance that the computation of the school corporation's percentage computed under this subsection is correct. The department of local government finance shall, not later than ten (10) working days after the date the department receives the school corporation's request, certify the percentage computed under this subsection for the school corporation.
(d) A school corporation that desires to be an eligible school corporation under this section must satisfy the following conditions:
(1) The school corporation shall conduct a public hearing and provide notice of the time, date, and place of the hearing, published as required by IC 5-3-1, before the school corporation may adopt a resolution under this section. At the public hearing, the governing body must provide the following information:
(A) The annual debt service payments, applicable debt service tax rate, and total debt service payments for the bonds proposed to be retired or refunded.
(B) The annual debt service payments, applicable debt service fund tax rate, and total debt service payments for the proposed refunding bonds.
(C) The annual increment for each year that the bonds that are being retired or refunded would have been outstanding and any other benefits to be derived from issuing the refunding bonds.
(2) The requirements of this subdivision do not apply to a school corporation that adopts a resolution under subsection (g) before January 1, 2014, and that has a percentage computed under subsection (c) that is at least twenty percent (20%), as certified by the department of local government finance. If the amount determined under subsection (c)(3) is:
(A) more than forty-five percent (45%), notwithstanding IC 6-1.1-20-3.1(a) and IC 6-1.1-20-3.2(a), the school corporation shall use the petition and remonstrance process prescribed by IC 6-1.1-20-3.1(b) and IC 6-1.1-20-3.2(b) and more individuals must sign the petition for the bond refunding under this section than the number of individuals signing a remonstrance against the bond refunding; or
(B) at least thirty percent (30%) but not more than forty-five percent (45%), the school corporation shall conduct a referendum on a public question regarding the bond refunding using the process for a referendum tax levy under IC 20-46-1 and the bond refunding must be approved by the eligible voters of the school corporation. The question to be submitted to the voters in the referendum must read as follows:
"Shall ________ (insert the name of the school

corporation) issue refunding bonds to refund not more than fifty percent (50%) of its outstanding bonds to provide an annual savings to the school's debt service fund that can be transferred from the school's debt service fund to the school's capital projects fund, transportation fund, or school bus replacement fund?".
(3) The requirements of this subdivision apply to a school corporation that adopts a resolution under subsection (g) before January 1, 2014, and that has a percentage computed under subsection (c) that is at least twenty percent (20%), as certified by the department of local government finance. The school corporation must either:
(A) have the distressed unit appeal board approve the school corporation's financial plan for paying any refunding bonds issued under this section, as provided in subsection (e); or
(B) meet all of the following conditions:
(i) The ratio that the amount of the school corporation's debt (as determined in December 2010) bears to the school corporation's 2011 ADM ranks in the ten (10) highest among all school corporations.
(ii) The ratio that the amount of the school corporation's debt (as determined in December 2010) bears to the school corporation's total assessed valuation for calendar year 2011 ranks in the ten (10) highest among all school corporations.
(iii) The amount of homestead assessed valuation in the school corporation for calendar year 2011 was at least sixty percent (60%) of the total amount of assessed valuation in the school corporation for calendar year 2011.
(e) A school corporation meets the requirement of subsection (d)(3)(A) if:
(1) the school corporation submits to the distressed unit appeal board the school corporation's financial plan for paying any refunding bonds issued under this section; and
(2) the distressed unit appeal board approves the plan after making a determination that the financial plan is feasible.
The distressed unit appeal board must either approve or disapprove the financial plan not more than sixty (60) days after the later of the date the school corporation submits the financial plan under this subsection or the date on which the department of local government finance certifies the percentage computed for the school corporation under subsection (c). The distressed unit appeal board may not unreasonably deny approval of a school corporation's financial plan under this subsection.
(f) Except as provided in subsection (d)(2)(A), IC 6-1.1-20 does not apply to bonds issued under this section.
(g) A school corporation that desires to be an eligible school corporation under this section must, before July 1, 2013, and notwithstanding any other law, adopt a resolution that sets forth the following: (1) The determinations made under subsection (c), including the department of local government finance's certification of the percentage computed under subsection (c).
(2) The requirements of this subdivision do not apply to a resolution adopted under this subsection before January 1, 2014, if the school corporation has a percentage computed under subsection (c) that is at least twenty percent (20%), as certified by the department of local government finance. The result of the petition remonstrance process under subsection (d)(2)(A) or the result of the vote on the public question under subsection (d)(2)(B), whichever applies.
(3) A determination providing for the:
(A) issuance of bonds to refund not more than fifty percent (50%) of outstanding bonds or leases issued by or on behalf of the school corporation; and
(B) payment of redemption premiums and the costs of the refunding.
(4) With respect to the refunding bonds, the following:
(A) The maximum principal amount.
(B) The maximum interest rate.
(C) The annual lease or debt service payment.
(D) The final maturity date.
(E) The estimated amount of the increment that will occur for each year that the bonds that are being retired or refunded by the issuance of refunding bonds would have been outstanding.
(F) A finding that the annual debt service or lease payment on the refunding bonds will not increase the annual debt service or lease payment above the annual debt service or lease payment approved by the school corporation for the original project.
If the governing body adopts a resolution under this section, the governing body must publish notice of the adoption of the resolution as required by IC 5-3-1.
(h) An eligible school corporation may issue refunding bonds as permitted by this section. In addition, an eligible school corporation may extend the repayment period beyond the repayment period for the bonds that are being retired or refunded by the issuance of refunding bonds. However, the repayment period may be extended only once for a particular bond, and the extension may not exceed ten (10) years after the latest maturity date for any of the bonds being retired or refunded by the eligible school corporation under this section.
(i) Property taxes imposed by an eligible school corporation to pay debt service for bonds permitted by this section shall be considered for purposes of calculating the limits to property tax liability under Article 10, Section 1 of the Constitution of the State of Indiana and for calculating a person's credit under IC 6-1.1-20.6-7.5. However, property taxes imposed by an eligible school corporation through December 31, 2019, to pay debt service

for bonds permitted by this section may not be considered in an eligible county, as used in Article 10, Section 1(h) of the Constitution of the State of Indiana, for purposes of calculating the limits to property tax liability under Article 10, Section 1 of the Constitution of the State of Indiana or for calculating a person's credit under IC 6-1.1-20.6-7.5.
(j) If a school corporation described in subsection (d)(3)(B) issues refunding bonds as permitted by this section, the school corporation must, not more than sixty (60) days after the department of local government finance certifies the school corporation's percentage under subsection (c), report information concerning the refunding to the distressed unit appeal board. The distressed unit appeal board shall make a non-binding review with recommendations regarding the school's financial condition and operating practices.
As added by P.L.229-2011, SEC.63. Amended by P.L.145-2012, SEC.1.

IC 5-1-5-3
Exchange for outstanding bonds
Sec. 3. Any bonds issued for refunding purposes may be delivered in exchange for the outstanding bonds being refunded or may be sold in the manner hereinafter provided.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-4
Refunding procedure
Sec. 4. (a) Bonds may be refunded under this chapter when the holders thereof voluntarily surrender them for exchange or payment, or, if they mature, or are subject to redemption prior to maturity within twenty (20) years from the date of the refunding bonds. In any advance refunding plan under this chapter the governing body shall provide in the ordinance authorizing the issuance of the advance refunding bonds for the redemption of the bonds to be refunded on any redemption date prior to maturity or at maturity.
(b) The ordinance authorizing the issuance of advance refunding bonds pursuant to this chapter may provide for a maximum interest rate, payable annually or at shorter intervals, and shall provide for the maturities at such time or times as may be determined by the ordinance. The bonds may be made redeemable before maturity at the option of the issuing body at such times and with such premiums, and under such terms and conditions as may be fixed in the ordinance.
(c) The principal and interest of the bonds may be made payable in any lawful medium. The ordinance shall determine the form of the bonds, including the interest coupons if any to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest thereof, which may be at any bank or trust company within or without the state.
(d) Subject to registration provisions, all such bonds shall have all

the qualities and the incidents of negotiable instruments under the negotiable instruments law of the state. The bonds shall be exempt from all taxation, state, county, and municipal, as provided in IC 6-8-5. Provision may be made for the registration of any of the bonds in the name of the owner as to principal alone, or as to both principal and interest, but fully registered bonds shall be made convertible to coupon bonds at the option of the registered owner. The bonds shall be executed in the same manner as other bonds issued by the issuing body are executed.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by P.L.23-1984, SEC.2.

IC 5-1-5-5
Principal amount; reserves to secure bonds
Sec. 5. Refunding bonds may be issued in a principal amount in excess of the principal amount of the bonds to be refunded. The principal amount of the refunding bonds may be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the retirement or redemption of such bonds to be refunded. Any reserves held to secure the bonds to be refunded may be applied at the time the bonds to be refunded are paid to the redemption or retirement of such bonds, or if other available funds are sufficient and are used to retire and redeem such bonds, such reserves may be pledged as security for the refunding bonds.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-6
Proceeds of refunding bonds; disposition
Sec. 6. The proceeds of the refunding bonds issued pursuant to this chapter shall be placed in escrow and applied, with any other available funds, to the payment on the date selected for redemption of the principal, accrued interest and any redemption premiums of the bonds being refunded, and, if so provided or permitted in the ordinance authorizing the issuance of such refunding bonds or in the trust indenture securing the same, may also be applied to the payment of any interest on such refunding bonds, and any costs of refunding. Pending such application, such escrowed proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by the United States of America, which shall mature, or which shall be subject to redemption by the holder thereof at the option of such holder, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended. In lieu of such investments, all or part of such proceeds may be placed in interest bearing time certificates of deposits with such eligible financial institutions in the state of Indiana as the governing body shall determine or other similar arrangements may be made with such eligible financial institutions with regard thereto which will assure that such proceeds, together with the interest accruing

thereon, will be available when required for the purposes intended, provided that, if required by the governing body, such time certificates of deposits or other similar arrangements shall be secured to the full amount thereof by direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America of the type permitted for direct investment of the escrow fund. All interest or other income earned on such investments shall first be used to pay the interest on the refunding bonds as it becomes due. Any excess shall become a part of and held in the escrow fund. Any balance remaining in the escrow fund after redemption of all the bonds being refunded shall be deposited in the sinking fund established for the payment of the principal and interest on the refunding bonds.
(Formerly: Acts 1973, P.L.28, SEC.1; Acts 1974, P.L.12, SEC.1.) As amended by P.L.27-2012, SEC.1.

IC 5-1-5-7
Safekeeping and application of bond proceeds
Sec. 7. The governing body may contract with respect to the safekeeping and application of the advance refunding bond proceeds and other funds included therewith and the income therefrom. The governing body may provide in the refunding plan that until such moneys are required to redeem or retire revenue bonds to be refunded, the refunding bond proceeds and other available funds, and the income therefrom shall be used to pay and secure the payment of the principal of and interest on the advance refunding bonds. The governing body may additionally pledge for the payment of such refunding bonds any revenues which might legally be pledged for the payment of revenue bonds of the issuer of the type being refunded. Provisions must be made by the governing body for moneys sufficient in amount to accomplish the refunding as scheduled.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-8
Trust indenture to secure bonds
Sec. 8. (a) The governing body may secure the bonds by a trust indenture by and between the issuing body and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside of the state of Indiana, and may convey or mortgage property to the same extent as is authorized by statutes applicable to:
(1) the bonds being refunded; or
(2) the bonds that the bonds being refunded had previously refunded.
(b) The ordinance authorizing the bonds and fixing the details thereof may provide that the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper, not in violation of law, including covenants setting forth the duties of the issuing body.
(c) The trust indenture may set forth the rights and remedies of the

bondholders or trustee, restricting the individual right of action of bondholders as is customary in trust indenture securing bonds and debentures of corporations. Except as is in this chapter otherwise provided, the governing body may provide by ordinance or in the trust indenture for any other terms or conditions pertaining to the refunding bonds as is authorized by statutes applicable to:
(1) the bonds being refunded; or
(2) the bonds that the bonds being refunded had previously refunded.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by Acts 1982, P.L.28, SEC.3.

IC 5-1-5-9
Payment of bonds; sources of revenue
Sec. 9. When an issuing body has irrevocably set aside for and pledged to the payment of revenue bonds to be refunded, advance refunding bond proceeds and other moneys in amounts which together with known earned income from the investment thereof are sufficient in amount to pay the principal of and interest and any redemption premiums on such revenue bonds as the same become due and to accomplish the refunding as scheduled, the governing body may provide that the advance refunding revenue bonds shall be payable from any source which, either at the time of the issuance of the advance refunding bonds or the revenue bonds to be refunded, might legally be or have been pledged for the payment of the revenue bonds refunded to the extent it may legally do so, notwithstanding the pledge of such revenues for the payment of the outstanding revenue bonds being refunded.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-10
Irrevocable pledge to general obligation bond; effect
Sec. 10. When funds and investments and the known earned income therefrom in amounts sufficient to pay the principal of and interest and any premium on bonds to be refunded as they become due at their respective maturities or at the date fixed for redemption have been irrevocably pledged to the bonds to be refunded, such bonds shall not constitute an indebtedness of the issuing body within the meaning of any constitutional or statutory debt limitation.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by P.L.44-1987, SEC.1.

IC 5-1-5-11
Issuance; separate or in combination
Sec. 11. Bonds for refunding and bonds for any other purpose or purposes authorized may be issued separately or issued in combination in one (1) or more series or issues by the same issuer.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-12 Law governing issuance
Sec. 12. Except as specifically provided in this chapter, refunding bonds issued under this chapter shall be issued in accordance with the provisions of law applicable, either at the time of the issuance of the refunding bonds or at the time of issuance of the bonds to be refunded, to:
(1) the type of bonds being refunded; or
(2) the type of bonds that the bonds being refunded had previously refunded.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by Acts 1982, P.L.28, SEC.4.

IC 5-1-5-13
Sale of bonds
Sec. 13. Refunding bonds issued under the provisions of this chapter may be sold in such manner and upon such terms and conditions as the issuer of such refunding bonds shall deem to be in the best interests of the issuing body, notwithstanding the provisions of IC 21-32-3, nor the provisions of IC 5-1-11, nor the provisions of any other law to the contrary. However, if such refunding bonds are sold to any person, limited liability company, firm, or corporation that has been rendering financial advisory services to the issuing body in connection with the proceedings and necessary fiscal arrangements related to such refunding bonds, then and in that event the issuing body shall not pay to such purchaser of the refunding bonds any fee or compensation for services rendered or as reimbursement for expenses incurred in connection therewith.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by Acts 1981, P.L.11, SEC.15; P.L.8-1993, SEC.45; P.L.2-2007, SEC.67.

IC 5-1-5-14
Cumulative effect of chapter
Sec. 14. The authority of an issuing body to issue refunding bonds pursuant to this chapter is additional to any existing authority to issue such bonds and nothing in this chapter shall prevent the issuance of such bonds pursuant to any other law, and this chapter shall not be construed to amend any existing law authorizing the issuance of refunding bonds by an issuing body.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-15
Lease modifications
Sec. 15. In connection with the issuance of refunding bonds, an issuing body and the lessee, or lessees, of any building, or buildings, financed from the proceeds of the bonds being refunded may enter into an amendment to the lease modifying or amending the provisions of such lease in any one (1) or more of the following respects:
(a) to provide for a reduction in the amount of lease rental payable by the lessee, or lessees, to be effective upon the redemption of the

bonds being refunded; or the happening of the events set forth in section 9 of this chapter if permitted by law and the covenants on the bonds to be refunded;
(b) to provide for extensions or reductions of the times set forth in the lease before the options of the lessee or lessees to purchase may be exercised to such times as may be agreed upon between the issuing body and the lessee or lessees;
(c) to provide that the lease rental payable by the lessee or lessees, after the redemption of all the bonds being refunded may be payable to the trustee under a trust indenture securing such refunding bonds.
The refunding herein authorized shall in no way affect the obligation of the lessee or lessees to pay the lease rental under the lease of the building or buildings, except to the extent such lease rental may be reduced by any amendment as hereinbefore authorized.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-16
Advance refunding bonds; issuance
Sec. 16. Notwithstanding any other law, advance refunding bonds may be issued by an issuing body without obtaining the approval of the utility regulatory commission whether such advance refunding bonds are issued under this chapter or any other law.
As added by P.L.44-1987, SEC.2. Amended by P.L.23-1988, SEC.3.

IC 5-1-5-17
Last date for payment of certain refunding bonds
Sec. 17. (a) This section applies to bonds that are:
(1) issued after June 30, 2008, by a local issuing body; and
(2) payable from ad valorem property taxes, special benefit taxes on property, or tax increment revenues derived from property taxes;
including bonds that are issued under a statute that permits the bonds to be issued without complying with any other law or otherwise expressly exempts the bonds from the requirements of this section.
(b) Except as provided by section 2.5 of this chapter, the last date permitted under an agreement for the payment of principal and interest on bonds that are issued to retire or otherwise refund other revenue bonds or general obligation bonds may not extend beyond the maximum term of the bonds being refunded.
As added by P.L.146-2008, SEC.24. Amended by P.L.229-2011, SEC.64.

IC 5-1-5-18
Use of savings from refunding of bonds
Sec. 18. (a) This section applies to bonds that are:
(1) issued after June 30, 2008, by a local issuing body; and
(2) payable from ad valorem property taxes, special benefit taxes on property, or tax increment revenues derived from property taxes;
including bonds that are issued under a statute that permits the bonds

to be issued without complying with any other law or otherwise expressly exempts the bonds from the requirements of this section.
(b) Savings (as computed under section 2 of this chapter) that accrue from the issuance of bonds to retire or otherwise refund other bonds may be used only for the following purposes:
(1) To maintain a debt service reserve fund for the refunding bonds at the level required under the terms of the refunding bonds, if the local issuing body adopts an ordinance, resolution, or order authorizing that use of the proceeds or earnings.
(2) To pay the principal or interest, or both, on:
(A) the refunding bonds; or
(B) other bonds, if the issuing body approves an ordinance authorizing the use of the savings to pay principal or interest on other bonds.
(3) To reduce the rate or amount of ad valorem property taxes, special benefit taxes on property, or tax increment revenues imposed by or allocated to the local issuing body.
(c) An increment as computed under section 2.5 of this chapter that occurs from the issuance of bonds by an eligible school corporation to retire or otherwise refund other bonds as provided in section 2.5 of this chapter may be used only to make transfers permitted by IC 20-46-7-15 for the eligible school corporation.
As added by P.L.146-2008, SEC.25. Amended by P.L.229-2011, SEC.65.



CHAPTER 6. REVENUE BOND REFINANCING

IC 5-1-6-2
Definitions
Sec. 2. The following terms wherever used or referred to in this chapter shall have the following meanings, unless a different meaning appears from the context:
(a) The term "issuing body" shall mean counties, cities, towns, townships, school cities, school towns, school townships, districts, political or civil subdivisions, or other public corporate bodies of this state.
(b) The term "governing body" shall mean the council, commission, board, or other body, officer, or officers which constitutes the governing body of an issuing body.
(c) The term "law" shall mean any law, act, or statute, general, special, or local, of this state.
(d) The term "enterprise" shall mean any work or works, undertaking, utility, or project which the issuing body is authorized to construct and from which the municipality derives revenues for the refinancing, or the refinancing and improving of which enterprise, refunding bonds are issued under this chapter, and such enterprise shall include all improvements, betterments, extensions and replacements thereto, and all appurtenances, facilities, lands, rights in land, water rights, franchises, and structures in connection therewith or incidental thereto.
(e) The term "federal agency" shall include the United States of America, the President of the United States of America, or any agency, instrumentality or corporation of the United States of America, designated or created by or pursuant to any act or acts or joint resolution or joint resolutions of the Congress of the United States of America, or which may be owned or controlled, directly or indirectly, by the United States of America.
(f) The term "improving" shall mean reconstructing, replacing, extending, repairing, bettering, equipping, developing, embellishing or improving or any one (1) or more or all of the foregoing.
(g) The term "refunding bonds" shall mean notes, bonds, or other obligations of an issuing body issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with this chapter.
(h) The term "refinancing" shall mean funding, refunding, paying, or discharging, by means of refunding bonds or the proceeds received from the sale thereof, all or any part of any notes, bonds, or other obligations issued to finance or to aid in financing the

acquisition, construction or improving of an enterprise and payable solely from all or any part of the revenues thereof, including interest thereon in arrears or about to become due, whether or not represented by coupons or interest certificates.
(i) The term "revenues" shall mean all fees, tolls, rates, rentals and charges to be levied and collected in connection with and all other income and receipts of whatever kind or character derived by the issuing body from the operation of any enterprise or arising from any enterprise.
(j) The term "holder of bonds" or "bondholders" or any similar term shall mean any person who shall be the bearer of any outstanding refunding bond or refunding bonds registered to bearer or not registered, or the registered owner of any such outstanding bond or bonds which shall at the time be registered other than to bearer.
(k) Words importing the singular number shall include the plural number in each case and vice versa, and words importing persons shall include firms, limited liability companies, and corporations.
As added by Acts 1980, P.L.8, SEC.10. Amended by P.L.8-1993, SEC.46.

IC 5-1-6-3
Issuance of refunding bonds to refinance and improve enterprise
Sec. 3. Any issuing body shall have power and is hereby authorized to refinance, or to refinance and improve, any enterprise, and for such purpose or purposes to borrow money and issue refunding bonds from time to time.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-4
Authorization by ordinance or resolution; municipally owned public utility; any enterprise
Sec. 4. (a) The refunding bonds shall be authorized by ordinance or resolution of the governing body. Such ordinance or resolution may be adopted at a regular or special meeting, and at the same meeting at which they are introduced in the manner now provided by law.
(b) Whenever refunding bonds are to be authorized and issued under this chapter for the purpose of refinancing and improving any municipally owned public utility (other than a sewage treatment works or a municipally owned public utility originally constructed pursuant to IC 8-1-2) the issuing body desiring to issue such refunding bonds shall file its petition in the office of the utility regulatory commission setting forth the facts showing the necessity for refinancing and improving such municipally owned utility and praying for the approval thereof by said commission. The petitioner shall give notice of the filing of such petition and hearing thereon to the citizens and taxpayers of said issuing body by publication once each week for two (2) weeks prior to such hearing in a newspaper published in such issuing body, or in case no newspaper is there

published, then in a newspaper published in the county in which such issuing body is situated, and if there be no newspaper published in such county, notice shall be posted for fifteen (15) days in three (3) public places therein. On the hearing of such petition, if it appears that a necessity exists for the relief prayed for, the utility regulatory commission shall approve the issuance of the refunding bonds, either as prayed for or with such modifications or on such conditions as may be deemed just and proper. Such approval shall contain a certification that the income and revenues of said utility, in addition to providing for operation and maintenance, and depreciation, are sufficient to pay the principal and interest of said bonds, together with a margin of ten percent (10%) in excess thereof. All such bonds so issued under the order of such commission shall be incontestable except for fraud, forgery, or violation of constitutional limitations. If on such hearing it shall appear that such relief should not be granted, the utility regulatory commission shall so declare and such bonds shall not be issued; however, in case any petition for the approval of the issuance of such bonds has been denied by the commission, the governing body affected by such denial may within ten (10) days from the date of such denial, file a petition with the commission praying for submission of the question of whether such bonds shall be issued, to the legal voters of such issuing body affected thereby. If such commission be satisfied that said last mentioned petition is in due form, it shall grant the prayer thereof within ten (10) days from the filing of such petition and order such election at a time to be fixed in such order. The county auditor shall give notice for such election and all proceedings for the holding of such election shall be governed by the law regulating general elections in such issuing body. The county auditor shall certify the result of such election to the utility regulatory commission, and if such result be in favor of the issuance of such bonds, said commission within ten (10) days after the filing of such certificate of result shall enter an order approving the issuance of said bonds. All cost and expenses for the holding of such election shall be paid by the issuing body proposing to issue such bonds.
(c) Whenever refunding bonds are to be authorized and issued, under this chapter, for the purpose of refinancing any enterprise, or for the purpose of refinancing and improving any enterprise except those mentioned in subsection (b), no proceedings or procedure of any character whatever, other than the adoption of the ordinance or resolution authorizing the issuance of such refunding bonds, shall be required for the issuance of such refunding bonds by the issuing body.
(d) Notwithstanding subsection (b) or any other law, refunding bonds may be issued under this chapter by an issuing body without approval of the utility regulatory commission if the governing body of the issuing body finds that the refunding will either provide a savings to the issuing body or will not, by itself, result in a rate increase.
As added by Acts 1980, P.L.8, SEC.10. Amended by P.L.44-1987,

SEC.3; P.L.23-1988, SEC.4.

IC 5-1-6-5
Terms and covenants of refunding bonds; negotiability
Sec. 5. The refunding bonds may be issued in one (1) or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their respective dates, may bear interest at any rate, payable annually or at shorter intervals, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, with or without a premium, may be declared or become due before the maturity date, may provide for the replacement of mutilated, destroyed, stolen, or lost bonds, may be authenticated in such manner and upon compliance with such conditions, and may contain such other terms and covenants, as may be provided by ordinance or resolution of the governing body. Notwithstanding the form or tenor, and in the absence of an express recital on the face thereof that the bond is nonnegotiable, all refunding bonds shall at all times be, and shall be treated as, and have all the qualities and incidents of negotiable instruments for all purposes.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-6
Validity of authorization; issuance and obligations; recitals in bond
Sec. 6. Refunding bonds bearing the signatures of officers of the issuing body in office on the date of the signing shall be valid and binding obligations of the issuing body for all purposes, notwithstanding that before the delivery thereof any or all of the persons whose signatures appear thereon shall have ceased to be officers of the issuing body, the same as if such persons had continued to be officers of the issuing body until after delivery. The validity of the authorization and issuance of the refunding bonds shall not be dependent on or affected in any way by proceedings taken for the improving of any enterprise for the refinancing and improving of which the refunding bonds are to be issued, or by contracts made in connection with the improving of any such enterprise. Any resolution or ordinance authorizing refunding bonds may provide that any such refunding bond may contain a recital that such refunding bond is issued pursuant to this chapter, and any refunding bond containing such recital under authority of any such resolution shall be conclusively deemed to be valid and to have been issued in conformity with the provisions of this chapter.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-7
Sale and exchange of refunding bonds
Sec. 7. (a) The refunding bonds may be sold or exchanged in

installments at different times, or an entire issue or series may be sold or exchanged at one (1) time. Any issue or series of refunding bonds may be exchanged in part or sold in part in installments at different times or at one (1) time. The refunding bonds may be sold or exchanged at any time, on, before, or after the maturity of any of the outstanding notes, bonds, or other obligations to be refinanced thereby.
(b) If the governing body determines to exchange any refunding bonds, such refunding bonds may be exchanged privately for and in payment and discharge of any of the outstanding notes, bonds or other obligations of the issuing body issued to finance or to aid in financing the acquisition, the construction, the improving, the refinancing, or the improving and refinancing, of an enterprise. The refunding bonds may be exchanged for a like or greater principal amount of such notes, bonds or other obligations of the issuing body, except that the principal amount of the refunding bonds may exceed the principal amount of such outstanding notes, bonds, or other obligations to the extent necessary or advisable, in the discretion of the governing body, to fund interest in arrears or about to become due. The holder or holders of such outstanding notes, bonds, or other obligations need not pay accrued interest on the refunding bonds to be delivered in exchange therefor if and to the extent that interest is due or accrued and unpaid on such outstanding notes, bonds, or other obligations to be surrendered.
(c) If the governing body determines to sell any refunding bonds, such refunding bonds shall be sold at not less than par at public sale in such manner and upon such terms as the governing body shall deem best for the interests of the issuing body.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-8
Lien on revenues of enterprise to secure bonds; additional security; priority; restrictions
Sec. 8. (a) The refunding bonds shall be special obligations of the issuing body and shall be payable from and secured by a lien upon the revenues of the enterprise, as shall be more fully described in the ordinance or resolution of the governing body authorizing the issuance of the refunding bonds, and, subject to the constitution and to the prior or superior rights of any person, any issuing body shall have power by ordinance or resolution of its governing body to pledge and assign for the security of the refunding bonds all or any part of the gross or the net revenues of such enterprise.
(b) As additional security for any issue of refunding bonds hereunder, or any part thereof, any issuing body shall have power, and is hereby authorized, by ordinance or resolution of its governing body to confer upon the holders of the refunding bonds all rights, powers and remedies which said holders would be entitled to if they were the owners and had possession of the notes, bonds or other obligations for the refinancing of which such refunding bonds shall have been issued including, but not limited to, the preservation of the

lien of such notes, bonds or other obligations without extinguishment, impairment or diminution thereof. In the event any issuing body exercises the power conferred by this subsection:
(1) each refunding bond shall contain a recital to the effect that the holder thereof has been granted the additional security provided by this subsection; and
(2) each note, bond or other obligation of the issuing body to be refinanced by any such refunding bonds, shall be kept intact and shall not be cancelled or destroyed until the refunding bonds, and interest thereon, have been finally paid and discharged but shall be stamped with a legend to the effect that such note, bond, or other obligation has been refunded pursuant to this chapter.
(c) All refunding bonds of the same issue shall be equally and ratably secured, without priority by reason of number, date of bonds, of sale, of execution or of delivery, by a lien upon the revenues of the enterprise in accordance with the provisions of this section and the ordinance or resolution authorizing the issuance of such refunding bonds.
(d) Nothing in this section or in any other section of this chapter shall be deemed in any way to alter the terms of any agreements made with the holders of any outstanding notes, bonds, or other obligations of the issuing body or to authorize the issuing body to alter the terms of any such agreements, or to impair, or to authorize the issuing body to impair the rights and remedies of any creditors of the issuing body.
(e) Nothing in this section or any other section of this chapter shall be deemed in any way to authorize any issuing body to do anything in any manner or for any purpose which would result in the creation or incurring of a debt or indebtedness or the issuance of any instrument which would constitute a bond or debt within the meaning of any provision, limitation, or restriction of the constitution relating to the creation or incurring of a debt or indebtedness or the issuance of an instrument constituting a bond or debt.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-9
Liability of issuing body
Sec. 9. (a) No recourse shall be had for the payment of the refunding bonds, or interest thereon, or any part thereof, against the general fund of any issuing body, nor shall the credit or taxing power of any issuing body be deemed to be pledged thereto.
(b) The refunding bonds, and interest thereon, shall not be a debt of the issuing body, nor a charge, lien, or encumbrance, legal or equitable, upon any property of the issuing body, or upon any income, receipts, or revenues of the issuing body other than such of the revenues of the enterprise as shall have been pledged to the payment thereof, and every refunding bond shall recite in substance that said bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that the issuing body is

under no obligation to pay the same, except from said revenues.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-10
Exemption from taxation; exception
Sec. 10. The refunding bonds and the income therefrom shall be exempt from taxation, except the financial institutions tax and inheritance, estate and transfer taxes.
As added by Acts 1980, P.L.8, SEC.10. Amended by P.L.21-1990, SEC.4.

IC 5-1-6-11
Fiscal agent
Sec. 11. Any issuing body shall have power in connection with the issuance of refunding bonds to appoint a fiscal agent, to provide for the powers, duties and functions and compensations of such fiscal agent, to limit the liabilities of such fiscal agent, to prescribe a method for the resignation, removal, merger or consolidation of such fiscal agent and the appointment of a successor fiscal agent and the transfer of rights and properties to such successor fiscal agent.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-12
Duties of issuing body and others to secure payment of bonds and interest
Sec. 12. (a) In order that the payment of the refunding bonds, and interest thereon, shall be adequately secured, any issuing body issuing refunding bonds pursuant to this chapter and the proper officers, agents and employees thereof, are hereby directed, and it shall be the mandatory duty of such issuing body and such officers, agents and employees under this chapter, and it shall further be of the essence of the contract of such issuing body with the bondholders, at all times:
(1) to pay or cause to be paid punctually the principal of every refunding bond, and the interest thereon, on the date or dates and at the place or places and in the manner and out of the funds mentioned in such refunding bonds and in the coupons thereto appertaining and in accordance with the resolution authorizing their issuance;
(2) to operate the enterprise in an efficient and economical manner and to establish, levy, maintain, and collect such fees, tolls, rentals, rates and other charges in connection therewith as may be necessary or proper, which said fees, tolls, rates, rentals, and other charges shall be at least sufficient after making due and reasonable allowances for contingencies and for a margin of error in the estimates:
(i) to pay all current expenses of operation, maintenance and repair of such enterprise;
(ii) to pay the interest on and principal of the refunding bonds as the same shall become due and payable; (iii) to comply in all respects with the terms of the ordinance or resolution authorizing the issuance of refunding bonds or any other contract or agreement with the holders of the refunding bonds; and
(iv) to meet any other obligations of the issuing body which are charges, liens, or encumbrances upon the revenues of such enterprise;
provided, however, that nothing in this section shall be construed as curtailing any authority of the utility regulatory commission to approve rates or charges;
(3) to operate, maintain, preserve, and keep, or cause to be operated, maintained, preserved, and kept, the enterprise and every part and parcel thereof, in good repair, working order and condition;
(4) to preserve and protect the security of the refunding bonds and the rights of the holders thereof, and to warrant and defend such rights against all claims and demands of all persons whomsoever;
(5) to pay and discharge, or cause to be paid or discharged any and all lawful claims for labor, materials, and supplies, which, if unpaid, might by law become a lien or charge upon the revenues or any part thereof, prior or superior to the lien of the refunding bonds, or which might impair the security of the refunding bonds, to the end that the priority and security of the refunding bonds shall be fully preserved and protected;
(6) to hold in trust the revenues pledged to the payment of the refunding bonds for the benefit of the holders of the refunding bonds and to apply such revenues only as provided by the resolution or resolutions authorizing the issuance of the refunding bonds or, if such resolution or resolutions shall thereafter be modified in the manner provided therein or herein, only as provided in such resolution or resolutions as modified; and
(7) to keep proper books of record and accounts of the enterprise (separate from all other records and accounts) in which complete and correct entries shall be made of all transactions relating to the enterprise or any part thereof, and which, together with all other books and papers of the issuing body, shall at all times be subject to the inspection of the holder or holders of not less than ten percent (10%) of the refunding bonds then outstanding or his or their representatives duly authorized in writing.
(b) None of the foregoing duties shall be construed to require the expenditure in any manner or for any purpose by the issuing body of any funds other than revenues received or receivable from the enterprise.
As added by Acts 1980, P.L.8, SEC.10. Amended by P.L.23-1988, SEC.5.

IC 5-1-6-13 Additional powers of governing body; restrictions
Sec. 13. (a) The governing body shall have power, in addition to the other powers conferred by this chapter, to insert provisions in any ordinance or resolution authorizing the issuance of refunding bonds, which shall be a part of the contract with the holders of the refunding bonds, as to:
(1) limitations on the purpose to which the proceeds of sale of any issue of refunding bonds, or any notes, bonds, or other obligations then or thereafter to be issued to finance the improving of the enterprise, may be applied;
(2) limitations on the issuance of additional refunding bonds, or additional notes, bonds, or other obligations to finance the improving of the enterprise, and on the lien thereof;
(3) limitations on the right of the issuing body or its governing body to restrict and regulate the use of the enterprise;
(4) the amount and kind of insurance to be maintained on the enterprise, and the use and disposition of insurance monies;
(5) pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence;
(6) covenanting against pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence;
(7) events of default and terms and conditions upon which any or all of the refunding bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;
(8) the rights, liabilities, powers, and duties arising upon the breach by it of any covenants, conditions or obligations;
(9) the vesting in a trust or trustees the right to enforce any covenants made to secure, to pay, or in relation to the refunding bonds, as to the powers and duties of such trustee or trustees, and the limitation of liabilities thereof, and as to the terms and conditions upon which the holders of the refunding bonds or any proportion or percentage of them may enforce any covenants made under this chapter or duties imposed hereby;
(10) a procedure by which the terms of any resolution or ordinance authorizing refunding bonds, or any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated as to the amount of refunding bonds, the holders of which must consent thereto, and the manner in which such consent may be given;
(11) the execution of all instruments necessary or convenient in the exercise of the powers granted by this chapter or in the performance of the duties of the issuing body and the officers, agents, and employees thereof;
(12) refraining from pledging or in any manner whatever claiming or taking the benefit or advantage of any stay or extension law whenever enacted, which may affect the duties or

covenants of the issuing body in relation to the refunding bonds, or the performance thereof, or the lien of such refunding bonds;
(13) the purchase out of any funds available therefor, including but not limited to the proceeds of refunding bonds, of any outstanding notes, bonds, or obligations, including but not limited to refunding bonds, and the price or prices at which and the manner in which such purchases may be made; and
(14) any other acts and things as may be necessary or convenient or desirable in order to secure the refunding bonds, or as may tend to make the refunding bonds more marketable.
(b) Nothing in this section shall be construed to authorize any issuing body to make any covenants, to perform any act or to do anything which shall require the expenditure in any manner or for any purpose by the issuing body of any funds other than revenues received or receivable from the enterprise.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-14
Default in payment of principal or interest of bonds; receiver; rights and powers; subsequent defaults; supervision of courts
Sec. 14. (a) In the event that the issuing body shall default in the payment of the principal or interest on any of the refunding bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty (30) days, or in the event that the issuing body or the governing body or officers, agents, or employees thereof shall fail or refuse to comply with the provisions of this chapter or shall default in any agreement made with the holders of the refunding bonds, any holder or holders of refunding bonds, or trustee therefor, shall have the right to apply in an appropriate judicial proceeding in the circuit or superior court of the county in which the issuing body or the greater territorial portion thereof is situated, or in which the enterprise is located, or any court of competent jurisdiction, for the appointment of a receiver of the enterprise, whether or not all refunding bonds have been declared due and payable and whether or not such holder or holders, or trustee therefor, is seeking or has sought to enforce any other right, or exercise any remedy in connection with such refunding bonds. Upon such application the circuit or superior court may appoint, and if the application is made by the holders of twenty-five percent (25%) in principal amount of such refunding bonds then outstanding, or any trustee for holders of such refunding bonds in such principal amount, shall appoint a receiver of the enterprise.
(b) The receiver so appointed shall forthwith, directly or by his agents and attorneys, enter into and upon and take possession of the enterprise and each and every part thereof and may exclude the issuing body, its governing body, officers, agents, and employees and all persons claiming under them wholly therefrom and shall have, hold, use, operate, manage, and control the same and each and every part thereof, and, in the name of the issuing body or otherwise, as the receiver may deem best, and shall exercise all rights and powers of

the issuing body with respect to the enterprise as the issuing body itself might do. Such receiver shall maintain, restore, insure and keep insured, the enterprise, and from time to time shall make all such necessary or proper repairs as to such receiver may seem expedient and shall establish, levy, maintain and collect such fees, tolls, rentals, and other charges in connection with the enterprise as such receiver may deem necessary or proper and reasonable, and shall collect and receive all revenues and shall deposit the same in a separate account and apply such revenues so collected and received in such manner as the court shall direct.
(c) Whenever all that is due upon the refunding bonds, and interest thereon, and upon any other notes, bonds or other obligations, and interest thereon, having a charge, lien, or encumbrance on the revenues of the enterprise and under any of the terms of any covenants or agreements with bondholders shall have been paid or deposited as provided therein, and all defaults shall have been cured and made good, the court may in its discretion, and after such notice and hearing as it deems reasonable and proper, direct the receiver to surrender possession of the enterprise to the issuing body, the same right of the holders of the refunding bonds to secure the appointment of a receiver to exist upon any subsequent default as hereinabove provided.
(d) Such receiver shall in the performance of the powers hereinabove conferred upon him, act under the direction and supervision of the court making such appointment and shall at all times be subject to the orders and decrees of such court and may be removed thereby. Nothing herein contained shall limit or restrict the jurisdiction of such court to enter such other and further orders and decrees as such court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth herein.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-15
Remedy; nature
Sec. 15. (a) Subject to any contractual limitations binding upon the holders of any issue of refunding bonds, or trustee therefor, including but not limited to the restrictions of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of refunding bonds, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of refunding bonds similarly situated:
(1) by mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the issuing body and its governing body and any of its officers, agents and employees and to require and compel such issuing body or such governing body or any such officers, agents, or employees to perform and carry out its and their duties and obligations under this chapter and its and their covenants and agreements with bondholders;
(2) by action or suit in equity to require the issuing body and the governing body thereof to account as if they were the trustee of

an express trust;
(3) by action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders; and
(4) to bring suit upon the refunding bonds.
(b) No remedy conferred by this chapter upon any holder of refunding bonds, or any trustee therefor, is intended to be exclusive of any other remedy, but each such remedy is cumulative and in addition to every other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this chapter or by any other law. No waiver of any default or breach of duty or contract, whether by any holder of refunding bonds, or any trustee therefor, shall extend to or shall affect any subsequent default or breach of duty or contract or shall impair any rights or remedies thereon. No delay or omission of any bondholder or any trustee therefor to exercise any right or power accruing upon any default shall impair any such right or power or shall be construed to be a waiver of any such default or acquiescence therein. Every substantive right and every remedy, conferred upon the holders of refunding bonds, may be enforced and exercised from time to time and as often as may be deemed expedient. In case any suit, action, or proceeding to enforce any right or exercise any remedy shall be brought or taken and then discontinued or abandoned, or shall be determined adversely to the holder of the refunding bonds, or any trustee therefor, then and in every such case the issuing body and such holder, or such trustee, shall be restored to their former positions and rights and remedies as if no such suit, action or proceeding had been brought or taken.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-16
Powers conferred by chapter
Sec. 16. This chapter constitutes full and complete authority for the issuance of refunding bonds. No procedure or proceedings, publications, notices, consents, approvals, orders, acts or things by any governing body, or any board, officer, commission, department, agency, or instrumentality of the state or any issuing body shall be required to issue any refunding bonds or to do any act or perform any thing under this chapter, except as may be prescribed in this chapter. The powers conferred by this chapter shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this chapter shall not affect, the powers conferred by any other law. This chapter is remedial in nature and shall be liberally construed.
As added by Acts 1980, P.L.8, SEC.10.



CHAPTER 7. REDEMPTION BONDS OF COUNTIES AND TOWNSHIPS

IC 5-1-7-2
Partial payments of principal with interest accrued; form of contract; cancellation of matured bond
Sec. 2. The contract entered into by the board of commissioners of any county and any such bondholder shall be signed by the parties to such contract, shall be attested on behalf of the county by the county auditor, and shall stipulate and agree that the board of commissioners of the county will pay all interest on such matured bond to the date of the maturity thereof, and that a new bond (referred to in this chapter as a redemption bond) in the same amount as the matured bond, will be issued to pay and retire such matured bond, and that such redemption bond will be and continue to be a valid and binding obligation of the county and that during the period fixed in the contract not exceeding ten (10) years the board of commissioners will pay annually to the owner of such redemption bond, one-tenth (1/10) of the principal amount of such redemption bond and, in addition thereto, will pay semiannually all interest which shall have accrued thereon to the date when such payment is to be made. The date on which such partial payments of the principal of such bond will be made shall be fixed and prescribed in such contract and may be on June 1 or December 1 of the year next succeeding the year in which such contract is executed and signed and June 1 or December 1 of each and every year thereafter until paid. The interest accrued on such bond shall be paid semiannually on June 1 and December 1, beginning on the same date as the first partial payment on such bond. The board of commissioners shall further agree to levy a tax on the taxable property of such county in an amount sufficient to make the payments on such redemption bonds as they fall due, together with all interest which shall have accrued thereon. Any bondholder who elects to avail himself or

herself of the provisions of this chapter shall agree that in consideration of the privilege hereby afforded the bondholder will not maintain or attempt to maintain a suit for the collection or the enforcement of the lien of any such bond, other than in accordance with the remedies afforded by the provisions of this chapter. The form of the contract herein contemplated shall be prescribed by the state board of accounts with the approval of the attorney general. At the time when the contract is executed and the redemption bond is issued, the matured bond shall be surrendered to the county auditor and shall be canceled by writing across the face of the matured bond the words "Canceled by issuing to ______ a redemption bond in the same principal sum as this bond, due and payable on the ______ day of ______, 20____.".
As added by Acts 1980, P.L.8, SEC.12. Amended by P.L.2-2005, SEC.11.

IC 5-1-7-3
Execution of contract; procedure
Sec. 3. All contracts so entered into shall be executed in duplicate and one (1) copy thereof shall be kept by the county auditor and one (1) copy shall be delivered to the owner of such bond. At the time of the execution of such contract, the county auditor shall register all such matured bonds as may be presented for redemption, and all such redemption bonds which are issued to redeem such matured bonds and which are merged in any contract entered into in accordance with the provisions of this chapter, in a record kept in the county auditor's office for that purpose, showing the name and address of the owner of the matured and redemption bond, the amount thereof, the rate of interest, the number of the bond or other identification mark and the amount of the annual payment, including both the partial payment on the principal sum of the redemption bond and the interest which will fall due and be payable on each of the ten (10) dates, respectively, when the county has obligated itself to make such payment, and appropriate entries shall be made in such record as the payments on such redemption bond, principal and interest, are made.
As added by Acts 1980, P.L.8, SEC.12.

IC 5-1-7-4
Calculation of tax levy necessary to make payments on principal and interest on redemption bonds; submission to county council
Sec. 4. At the time when the annual estimates are made for the county budget, the county auditor shall calculate the amount of the tax levy which will be necessary to make the payments on the principal and interest on such redemption bonds during the ensuing fiscal year of the county and shall submit his calculation, together with a detailed statement of all bonds outstanding and payable under the provisions of this chapter, to the county council at its annual meeting, and the county council shall levy the amount found to be necessary to make such payments as they fall due during the ensuing fiscal year. As added by Acts 1980, P.L.8, SEC.12.

IC 5-1-7-5
"Bond owner" or "bondholder" defined
Sec. 5. The term "bond owner" or "bondholder" shall be construed to mean the person who owns the bond at the time of the execution of such contract and the provisions of such contract shall inure to and be binding upon any subsequent grantee, executor, administrator, heir, devisee, trustee, receiver or assign of such matured and/or redemption bond owner or bondholder.
As added by Acts 1980, P.L.8, SEC.12.

IC 5-1-7-6
Validity or priority of lien of bond against taxable property
Sec. 6. Neither the provisions of this chapter nor any contract executed under this chapter shall release, waive, or destroy the validity or priority of any lien of any such bond against the taxable property of such county or any taxing district coterminous with such county, or any taxing district coterminous with any civil township of such county.
As added by Acts 1980, P.L.8, SEC.12.

IC 5-1-7-7
"Bond" and "bond fund" defined
Sec. 7. The term "bond" as used in this chapter shall mean and include any bond issued by and which is an obligation of the county in its civil capacity; and any so-called county unit road bond which has been issued by the board of commissioners and is an obligation of the taxing district which is coterminous with the county; and any so-called gravel road bond which has been issued by the board of commissioners and is an obligation of the taxing district which is coterminous with any civil township. The term "bond fund" means any fund from which any of such bonds so issued or the interest thereon is paid.
As added by Acts 1980, P.L.8, SEC.12.



CHAPTER 8. JUDGMENT FUNDING BONDS OF COUNTIES



CHAPTER 9. REFUNDING BONDS OF CITIES AND TOWNS



CHAPTER 10. FUNDING AND REFUNDING BONDS OF TOWNSHIPS



CHAPTER 11. PROCEDURES FOR SELLING BONDS

IC 5-1-11-2
Publication of notice of sale; publication of notice of intent to sell
Sec. 2. (a) Notice of sale of bonds required to be sold at public sale under section 1 of this chapter shall be published in accordance with the provisions of this chapter and either IC 5-3-1 or subsection (b).
(b) If a political subdivision or body referred to in section 1 of this chapter determines to sell bonds under this subsection, notice of intent to sell such bonds shall be published once each week for two (2) weeks in accordance with IC 5-3-1-4 and in a newspaper of general circulation published in the state capital. The notice must state that any person interested in submitting a bid for the bonds may furnish in writing to the official of the political subdivision or body responsible for their sale, at the address set forth in the notice, the person's name, address, and telephone number. The person may also furnish a telex number. The notice of intent to sell bonds must state:
(1) the amount of the bonds to be offered;
(2) the denominations;
(3) the dates of maturity;
(4) the maximum rate or rates of interest;
(5) the place of sale; and
(6) the time within which the name, address, and telephone number must be furnished, which must not be less than seven

(7) days after the last publication of the notice of intent to sell.
The official of the political subdivision or body responsible for the bond sale shall notify each person so registered of the date and time bids will be received not less than twenty-four (24) hours before the date and time of sale. The notification shall be made by telephone at the number furnished by the person, and also by telex if the person furnishes a telex number. Bids may not be received more than ninety (90) days after the first publication of the notice of intent to sell.
(c) This chapter does not prevent the sale of bonds under the provisions of any statute inconsistent with this chapter so long as the procedures required for the sale in that statute are complied with, but if notice of that sale must be published, the notice shall be published in accordance with IC 5-3-1.
As added by Acts 1980, P.L.8, SEC.19. Amended by Acts 1981, P.L.45, SEC.4; P.L.44-1983, SEC.4; P.L.23-1984, SEC.4.

IC 5-1-11-3
Maximum interest rate to be fixed; notice of intent to sell; bidding awards; continuation of sale; price of bonds; action to contest validity
Sec. 3. (a) In authorizing and advertising such bonds for sale only a maximum interest rate shall be fixed, not exceeding the maximum rate provided for in the governing statute or bond ordinance or resolution of the issuing political subdivision or body. Bidders for such bonds shall be required to bid on the interest rate or rates which the bonds shall bear.
(b) The notice of intent to sell the bonds required under section 2 of this chapter must:
(1) specify the principal amount of bonds maturing on each maturity date or mandatory sinking fund redemption date; or
(2) state that the principal maturity schedule or mandatory sinking fund redemption schedule will be provided at least twenty-four (24) hours before the scheduled time of sale upon request by bidders.
(c) The bonds shall be awarded to the bidder offering the lowest interest cost to be determined by computing the total interest on all bonds from the date thereof to the date of maturity and deducting therefrom the premium bid, if any, or adding thereto the amount of any discount, if any. If no acceptable bid is received at the time fixed for sale of the bonds, then the sale may be continued from day to day for a period not to exceed thirty (30) days without readvertising. During the continuation of the sale, no bid shall be accepted which offers an interest cost which is equal to or higher than the best bid received at the time fixed for the sale in the bond sale notice. The acceptability of a bid is within the sole discretion of the political subdivision or body referred to in section 1(a) that is issuing the bonds.
(d) Any bonds sold at public sale under this chapter may be sold, notwithstanding the provisions of any other law, at a price or prices determined by the officer or body authorized by law to issue or sell

bonds, but not for less than ninety-seven percent (97%) of their par value.
(e) An action to contest the validity of any bonds sold under this chapter may not be brought after the fifteenth day following the first publication of notice of the sale of the bonds. An action to contest the validity of any bond sale under this chapter may not be brought after the fifth day following the bond sale.
As added by Acts 1980, P.L.8, SEC.19. Amended by P.L.44-1983, SEC.5; P.L.23-1984, SEC.5; P.L.35-1990, SEC.1.

IC 5-1-11-4
Prohibitions; advantage in bidding; payment before delivery; technical services
Sec. 4. (a) It shall be unlawful for any officer or body authorized by law to issue or sell bonds to enter into a contract or agreement prior to the award of such bonds with any person, limited liability company, firm, or corporation, directly or indirectly interested in bidding on or purchasing such bonds, for the furnishing of legal, engineering, or other technical services, or for the furnishing of printed bond forms or any other contract or agreement which will give to any person, firm, limited liability company, or corporation an advantage in bidding on or purchasing such bonds or controlling the sale thereof. Any funds expended on account of any such contract or agreement shall be chargeable to the officer or officers authorizing or making such expenditure.
(b) It shall be unlawful for any officer or body authorized to issue or sell bonds to require the successful bidder therefor to pay for such bonds prior to the time that such bonds are delivered, or prior to the time that the successful bidder shall have had reasonable opportunity to examine such bonds and the proceedings had relative to the authorization, issuance and sale of the same. Nothing in this chapter, however, shall prevent any county, township, city, town, school corporation or special taxing district from employing or contracting for legal, engineering or other technical services, prior to the sale of any such bonds, provided that such services are not to be supplied by or through a person, firm, limited liability company, or corporation directly or indirectly interested in bidding on or purchasing such bonds.
As added by Acts 1980, P.L.8, SEC.19. Amended by P.L.8-1993, SEC.47.

IC 5-1-11-5
Transcript of proceedings relative to issuance of bonds to be furnished to purchaser
Sec. 5. Whenever any bonds are sold, there shall be furnished to the purchaser thereof a transcript of the proceedings had and actions taken relative to the authorization, issuance, and sale of such bonds, certified by the person or persons charged with recording the minutes or keeping the records of the body or bodies having to do with the authorization and issuance of such bonds. In cases where such

transcripts relate to the issuance of general obligation bonds, or bonds payable in anticipation of the collection of special taxes, such transcripts shall also have attached thereto the certificate of the proper officers showing the assessed valuation of taxable property in and outstanding indebtedness of the issuing unit and other pertinent details bearing on the validity of said bonds. Such transcripts and the certificates attached thereto shall import verity and shall be accepted in evidence in any legal proceedings relating to or affecting said bonds.
As added by Acts 1980, P.L.8, SEC.19.

IC 5-1-11-6
Other statutory authorization to issue and exchange bonds for refunding or redeeming outstanding bonds
Sec. 6. (a) In cases where other statutes authorize the issuance and exchange of new bonds for the purpose of refunding or redeeming outstanding bonds for the payment of which no funds are available, it shall be the duty of the officers charged with issuance and exchange of such new bonds to cause the same to be offered at public sale as provided in this chapter.
(b) In cases where it is necessary to provide for the refunding of bonds or interest coupons maturing at various times over a period not exceeding six (6) months, the bodies and officials charged with the duty of issuing and selling such refunding bonds may, for the purpose of reducing the cost of issuance thereof, issue and sell one (1) issue of bonds in an amount sufficient to provide for the refunding of all of the bonds and interest coupons required to be refunded during said six (6) months period.
As added by Acts 1980, P.L.8, SEC.19.

IC 5-1-11-7
Restrictions on powers
Sec. 7. Nothing in this chapter contained shall be so construed as to enlarge the powers of counties, townships, cities, towns, school corporations, and special taxing districts, or agencies or instrumentalities thereof to issue bonds.
As added by Acts 1980, P.L.8, SEC.19.



CHAPTER 12. PAYMENT OF BOND PREMIUMS

IC 5-1-12-2
Premiums on bid prices to constitute part of fund to retire bond and pay interest thereon
Sec. 2. Whenever any bonds are sold by any municipal corporation and when the successful bidder agrees to pay and does pay any premium as a part of the bid price of such bonds, any and all premiums so received shall be paid into and shall constitute a part of the fund which is created to retire such bonds and to pay the interest thereon.
As added by Acts 1980, P.L.8, SEC.21.



CHAPTER 13. DISPOSITION OF SURPLUS BOND PROCEEDS

IC 5-1-13-2
Use of surplus proceeds
Sec. 2. (a) Notwithstanding any other law, whenever:
(1) bonds are issued by any local issuing body in the state of Indiana for any lawful purpose or project;
(2) the purpose or project for which the bonds were issued has been accomplished or abandoned; and
(3) a surplus remains from the proceeds of the bonds or investment earnings derived from the proceeds of those bonds;
the local issuing body may use the surplus only in the manner prescribed by subsection (b), (c), or (d).
(b) The legislative body or other governing body of any such local issuing body may by an order, ordinance, or resolution entered of record direct the disbursing officer of such local issuing body to transfer the surplus bond proceeds or investment earnings to the fund of the local issuing body pledged to the payment of principal and interest on those bonds, and upon such order, ordinance, or resolution being made, the disbursing officer shall make such transfer. Thereafter such funds transferred shall be used for the payment of the bonds to which the surplus bond proceeds or investment earnings are attributable or interest due for such bonds.
(c) Surplus bond proceeds or investment earnings may be used by a local issuing body for the following purposes:
(1) To maintain a debt service reserve fund for the bonds to which the surplus bond proceeds or investment earnings are attributable, at the level required under the terms of the bonds, if the local issuing body adopts an ordinance, resolution, or order authorizing that use of the proceeds or earnings.
(2) To pay the principal or interest, or both, on any other bonds of the local issuing body, if the local issuing body adopts an

ordinance, a resolution, or an order authorizing the use of the surplus proceeds to pay principal or interest on the bonds.
(3) To reduce the rate or amount of ad valorem property taxes, special benefit taxes on property, or tax increment revenues imposed by or allocated to the local issuing body.
(d) This section applies to bonds that are not payable from ad valorem property taxes, special benefit taxes on property, or tax increment revenues derived from property taxes. Surplus bond proceeds or investment earnings may be used by a local issuing body for the same purpose or type of project for which the bonds were originally issued, if:
(1) the fiscal officer of the local issuing body certifies before or at the time of that use that the surplus was not anticipated at the time of issuance of the bonds; and
(2) the board or legislative body responsible for issuing the bonds takes action approving the use of surplus bond proceeds or investment earnings for the same purpose or type of project for which the bonds were originally issued.
As added by Acts 1980, P.L.8, SEC.23. Amended by P.L.24-1984, SEC.2; P.L.37-1988, SEC.1; P.L.2-1989, SEC.3; P.L.146-2008, SEC.27.

IC 5-1-13-3
Income from investment of proceeds of sale of bonds; application
Sec. 3. Notwithstanding any other law, income from the investment of proceeds of the sale of bonds issued by any political subdivision that are payable from property taxes shall be applied to the improvement or the public purpose for which the bonds were issued or shall be used to pay interest on the bonds and in no event may such income be used for any other purpose except as provided in section 2 of this chapter.
As added by P.L.24-1984, SEC.3.



CHAPTER 14. MISCELLANEOUS PROVISIONS

IC 5-1-14-1.2
Issuer defined
Sec. 1.2. As used in this chapter, "issuer" means any issuer of obligations that is referred to in IC 5-1-1-1(b).
As added by P.L.37-1988, SEC.2.

IC 5-1-14-1.3
Definitions
Sec. 1.3. The following definitions apply throughout this chapter:
(1) "Local issuing body" has the meaning set forth in IC 5-1-5-1.
(2) "Special benefit taxes" has the meaning set forth in IC 5-1-5-1.
(3) "Swap agreement" has the meaning set forth in IC 8-9.5-9-4, except that the term includes a swap agreement entered into by an issuing body (as defined in section 17.2(b) of this chapter) only if any part of the payments owed by the issuing body under the agreement, including any termination or settlement payments, is payable out of:
(A) tax revenues; or
(B) a special assessment.
(4) "Tax increment revenues" has the meaning set forth in IC 5-1-5-1.
As added by P.L.146-2008, SEC.28. Amended by P.L.218-2011, SEC.1.

IC 5-1-14-1.5
Obligations defined Sec. 1.5. As used in this chapter, "obligations" has the meaning set forth in IC 5-1-3-1(b).
As added by P.L.37-1988, SEC.3.

IC 5-1-14-2
Provisions for payment of bonds, notes, or warrants before maturity date
Sec. 2. Any bonds, notes, or warrants, whether payable from property taxes, revenues, or any other source, issued by an entity enumerated in section 1(a) of this chapter may provide that the bonds, notes, or warrants may be payable before maturity from available funds and with such premiums as are set forth in the bonds, notes, or warrants. In addition, the bonds, notes, or warrants may provide that they may be registered as to principal or interest, or both, at the option of the holder, and upon such terms and conditions as are set forth in the bonds, notes, or warrants.
As added by Acts 1980, P.L.8, SEC.25.

IC 5-1-14-3
Maintenance of federal tax exclusion from gross income for interest on bonds
Sec. 3. Notwithstanding any other law, any issuer may take any reasonable and necessary action to establish or maintain the exclusion from gross income for interest on obligations of the issuer under federal law. These actions may include, without limitation:
(1) filing information reports with the federal government;
(2) rebating money derived from bond proceeds or money treated as bond proceeds under federal law, or earnings thereon, to the federal government;
(3) restricting the yield on money or earnings described in subdivision (2) to the yield on bonds of the issuer;
(4) investing money or earnings described in subdivision (2) in obligations of issuers that bear interest that is excludable from gross income under federal law;
(5) issuing obligations in an amount sufficient to serve the public purpose of the financing without considering earnings thereon;
(6) qualifying obligations under any volume cap or electing any carryforward of unused volume cap;
(7) designating, through its legislative body or any board responsible for issuing obligations as long as the obligations are executed by the executive of the issuer, obligations to qualify for any exemption from the loss of any deduction for interest incurred by any financial institution to carry tax exempt obligations or for any exemption from federal arbitrage rebate requirements; and
(8) complying with limitations imposed by federal law on the issuance of tax exempt bonds under IC 36-7-14, IC 36-7-14.5, IC 36-7-15.1, or IC 36-7-15.3, including, without limitation:
(A) designation of redevelopment project areas by a

legislative body (as defined in IC 36-1-2-9) having jurisdiction over the area;
(B) considering any factors required by federal law in determining whether an area meets the criteria for designation as a redevelopment project area; and
(C) limiting the use of property in a redevelopment project area.
As added by P.L.27-1986, SEC.1. Amended by P.L.37-1988, SEC.4; P.L.2-1989, SEC.4; P.L.185-2005, SEC.1.

IC 5-1-14-4
Pledge made by issuer binding; lien
Sec. 4. (a) Notwithstanding any other law, a pledge of revenues or other money, or property made by any issuer is binding from the time the pledge is made. Revenues or other money, or property pledged and thereafter received by the issuer are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the issuer, regardless of whether the parties have notice of any lien. No resolution, ordinance, indenture, or any other instrument by which a pledge is created needs to be filed or recorded except in the records of the issuer.
(b) Notwithstanding any other law, an issuer may pledge any revenues or other money or pledge or mortgage property to pay debt service on or secure any obligations or any lease rental or contractual payments, if:
(1) the issuer has the necessary statutory authority to issue obligations, pay lease rentals, or make contractual payments for any project or purpose for which the pledge or mortgage is made;
(2) the revenues, money, or property is legally available, under federal, state, and local laws, to pay or secure debt service, lease rentals, or contractual payments; and
(3) the pledge or mortgage does not purport to create an obligation in violation of any statutory or constitutional limitation to which the issuer is subject.
As added by P.L.27-1986, SEC.2. Amended by P.L.37-1988, SEC.5.

IC 5-1-14-5
Bond anticipation notes; issuance
Sec. 5. Notwithstanding any other law, any city, town, county, school corporation, or regional district organized under IC 13-26 or IC 13-3-2 (before its repeal) that has complied with all statutory requirements for the issuance of its bonds, other than IC 5-1-11 or any public sale statute, may, in lieu of issuing bonds at that time and without the need for complying with any other law applicable to the issuance of bonds, notes, or other evidences of indebtedness, issue its notes in anticipation of the issuance of bonds to a financial institution. However, if the amount of the notes is at least one million dollars ($1,000,000), the notes may be issued to any purchaser. The

bond anticipation notes may be issued on terms set forth in a resolution or ordinance authorizing their issuance and in any amount equal to or less than the amount of bonds authorized to be issued. The city, town, county, school corporation, or district may renew or extend the bond anticipation notes from time to time on terms agreed to with the financial institution or other purchaser. The amount of the accrued interest on the date of renewal or extension of the bond anticipation notes may be paid or added to the principal amount of the bond anticipation notes being renewed or extended as long as the aggregate principal amount of bond anticipation notes outstanding at any time does not exceed the maximum principal amount permitted by this section. The bond anticipation notes, including any renewals or extensions, must mature in the amounts and at the times (not exceeding five (5) years from the date of the original issuance of the bond anticipation notes) agreed to by the city, town, county, school corporation, or district and the financial institution or other purchaser. The bond anticipation notes must be finally paid, and interest on the bond anticipation notes may be finally paid, with the proceeds of the bonds issued by the city, town, county, school corporation, or district. In connection with the issuance of bonds, part or all of the proceeds of which will be used to retire the bond anticipation notes, it is not necessary for the city, town, county, school corporation, or district to repeat the procedures for the issuance of bonds, as the procedures followed before the issuance of the bond anticipation notes are for all purposes sufficient to authorize the issuance of the bonds.
As added by P.L.44-1987, SEC.4. Amended by P.L.2-1989, SEC.5; P.L.35-1990, SEC.2; P.L.1-1996, SEC.34.

IC 5-1-14-6
Use of proceeds for costs of issuance of obligation, funding debt services reserves, or payment of interest; reimbursements
Sec. 6. (a) Notwithstanding any other law, an issuer may use proceeds of its obligations to pay the reasonable cost of issuance of the obligations or to fund reasonably required debt service reserves to secure the payment of the obligations.
(b) Notwithstanding any other law, an issuer may use proceeds of the issuer's obligations to pay interest on the obligations for:
(1) a period not to exceed two (2) years from the date of issuance of the obligations; or
(2) any longer period that is permitted by any other statute.
(c) Notwithstanding any other law, an issuer may reimburse itself for preliminary costs incurred in financing any project or purpose from proceeds of the obligations when issued.
As added by P.L.37-1988, SEC.6. Amended by P.L.35-1990, SEC.3; P.L.24-1995, SEC.22.

IC 5-1-14-7
Application of section; stadium; lease rental tax
Sec. 7. (a) This section applies to: (1) each county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000); and
(2) each second class city located in a county described in subdivision (1).
(b) As used in this section, "stadium" means a structure used for athletic, recreational, cultural, and community events.
(c) Notwithstanding any other law, a stadium constitutes a:
(1) government building under IC 36-9-13;
(2) structure under IC 36-1-10;
(3) park purpose under IC 36-10-1;
(4) park improvement under IC 36-10-4; and
(5) redevelopment project or purpose under IC 36-7-14.
(d) Notwithstanding any other law, a legislative body of a city may levy a tax in the park district established under IC 36-10-4 to pay lease rentals to a lessor of a stadium under IC 36-1-10 or IC 36-9-13.
As added by P.L.38-1988, SEC.1. Amended by P.L.12-1992, SEC.14; P.L.170-2002, SEC.12; P.L.119-2012, SEC.11.

IC 5-1-14-8
Money withheld by auditor as not creating debt for constitutional purposes
Sec. 8. If a statute provides that amounts due under a loan to a political subdivision (as defined in IC 36-1-2) or a local public improvement bond bank shall or may be withheld by the auditor of state from other money payable to the political subdivision or bond bank upon failure to make repayment of the loan, the requirement or permission to withhold amounts due under the loan does not create a debt of the political subdivision for purposes of the Constitution of the State of Indiana.
As added by P.L.2-1989, SEC.6.

IC 5-1-14-9
Rights of owners of obligations not to be impaired
Sec. 9. (a) The general assembly covenants that it will not adopt, amend, or repeal a statute in a way that impairs the rights and remedies of the owners of obligations, until the obligations, interest on the obligations, interest on an unpaid installment of interest, and all costs and expenses in connection with an action or proceedings by or on behalf of the owners are fully paid and discharged.
(b) An agency (as defined in IC 4-22-2-3) may not adopt, amend, or repeal a rule under IC 4-22-2 in a way that impairs the rights and remedies of the owners of obligations, until the obligations, interest on the obligations, interest on an unpaid installment of interest, and all costs and expenses in connection with an action or proceedings by or on behalf of the owners are fully paid and discharged.
As added by P.L.2-1989, SEC.7.

IC 5-1-14-10 Maximum term or repayment period of obligations; continuation of payments
Sec. 10. (a) If an issuer has issued obligations under a statute that establishes a maximum term or repayment period for the obligations, notwithstanding that statute, the issuer may continue to make payments of principal, interest, or both, on the obligations after the expiration of the term or period if principal or interest owed to owners of the obligations remains unpaid.
(b) This section does not authorize the use of revenues or funds to make payments of principal and interest other than those revenues or funds that were pledged for the payments before the expiration of the term or period.
(c) Except as otherwise provided by this section, IC 5-1-5-2.5, IC 16-22-8-43, IC 36-7-12-27, IC 36-7-14-25.1, or IC 36-9-13-30 (but only with respect to any bonds issued under IC 36-9-13-30 that are secured by a lease entered into by a political subdivision organized and existing under IC 16-22-8), the maximum term or repayment period for obligations issued after June 30, 2008, that are wholly or partially payable from ad valorem property taxes, special benefit taxes on property, or tax increment revenues derived from property taxes may not exceed:
(1) the maximum applicable period under federal law, for obligations that are issued to evidence loans made or guaranteed by the federal government or a federal agency;
(2) twenty-five (25) years, for obligations that are wholly or partially payable from tax increment revenues derived from property taxes; or
(3) twenty (20) years, for obligations that are not described in subdivision (1) or (2), and are wholly or partially payable from ad valorem property taxes or special benefit taxes on property.
As added by P.L.2-1989, SEC.8. Amended by P.L.146-2008, SEC.29; P.L.182-2009(ss), SEC.63; P.L.229-2011, SEC.66.

IC 5-1-14-11
Payment of fees and charges authorized
Sec. 11. If an issuer is authorized by statute to issue obligations and to make payments of principal and interest to owners of those obligations from any source, the issuer is authorized to pay fees and charges associated with the issuance of the obligations from that source, including the payment of fees and charges associated with obtaining and enforcing credit enhancement for the obligations.
As added by P.L.2-1989, SEC.9.

IC 5-1-14-12
Refunding obligations
Sec. 12. Notwithstanding any other law, if an agency, an authority, a board, a department, or a commission of a unit (as defined in IC 36-1-2) is authorized to issue obligations in the name of the unit for any purpose for which any other agency, authority, board, department, or commission of the unit may issue its

obligations, the agency, the authority, the board, the department, or the commission may issue obligations to refund obligations issued in the name of the unit by the other agency, authority, board, department, or commission of the unit.
As added by P.L.2-1989, SEC.10.

IC 5-1-14-12.5
Purchase and issuance of obligations on terms reasonable to issuer
Sec. 12.5. Notwithstanding any other law, an issuer may purchase any obligations on terms the issuer finds reasonable and may issue its obligations to effectuate that purpose on terms that the issuer finds reasonable.
As added by P.L.224-2003, SEC.265.

IC 5-1-14-13
Contesting validity of obligations
Sec. 13. The following provisions apply when an issuer negotiates a sale of obligations and a statute does not specify a time within which to contest the validity of the obligations or the sale of the obligations:
(1) No action to contest the validity of the obligations may be brought after the fifteenth day following the adoption of the resolution authorizing the sale of the obligations.
(2) No action to contest the validity of the sale of the obligations may be brought after the fifth day following the sale.
As added by P.L.2-1989, SEC.11.

IC 5-1-14-14
Loans, expenditures, and issuance of bonds for economic development
Sec. 14. (a) Notwithstanding any other law, a municipality may sell the municipality's interest in any notes payable to the municipality at a negotiated sale.
(b) A county or municipality may establish a revolving fund from grants, the revenue received by the county or municipality under IC 6-3.5-7, the proceeds of the sale of notes, or the proceeds of bonds issued under this section and IC 36-9-32. The county or municipality may loan the money in the revolving fund to any borrower if the county or municipal fiscal body finds that the loan will be used by the borrower for one (1) or more of the following economic development purposes:
(1) Promoting significant opportunities for the gainful employment of the county's or municipality's residents.
(2) Attracting a major new business enterprise to the county or municipality.
(3) Retaining or expanding a significant business enterprise in the county or municipality.
(c) Activities that may be undertaken by the borrower in carrying out an economic development purpose include expenditures for any

of the following:
(1) Acquisition of land.
(2) Acquisition of property interests.
(3) Site improvements.
(4) Infrastructure improvements.
(5) Buildings.
(6) Structures.
(7) Rehabilitation, renovation, or enlargement of buildings or structures.
(8) Machinery.
(9) Equipment.
(10) Furnishings.
(d) Local governmental entities may borrow under subsection (b) if the local governmental entity's jurisdiction includes the geographic area within the boundaries of the county or municipality that established the revolving fund. Notwithstanding any other law, the following provisions apply to the borrowing:
(1) The county or municipality that established the revolving fund and the local governmental entity borrower may each authorize the loan from the revolving fund and the issuance of notes evidencing the loan by resolution. In each case, the resolution shall be adopted by the body with control over fiscal matters.
(2) A resolution adopted under subdivision (1) must approve:
(A) the term of the loan;
(B) the interest rate;
(C) the form of the note or notes;
(D) the medium of payment;
(E) the place and manner of payment;
(F) the manner of execution of the note or notes;
(G) the terms of redemption;
(H) the funds or sources of funds from which the note or notes are payable, which may be any funds and sources of funds available to the borrower; and
(I) any other provisions not inconsistent with this section.
(3) The notes and the authorization, issuance, sale, and delivery of the notes are not subject to any general statute concerning obligations issued by the local governmental entity borrower. This section contains full and complete authority for the making of the loan, the authorization, issuance, sale, and delivery of the notes, and the repayment of the loan by the borrower, and no law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by any officer, department, agency, or instrument of the state or of any political subdivision is required to make the loan, issue the notes, or repay the loan except as prescribed in this section.
(4) The notes issued by a local governmental entity borrower are exempt from taxation for all purposes and are exempt from any security registration requirements provided for in Indiana statutes. (5) Notes issued by a local governmental entity borrower under this section are obligations for all purposes of this chapter.
(e) A municipality may issue bonds under IC 36-9-32-7(b) through IC 36-9-32-7(j) for the economic development purposes listed in subsection (c) and may repay the indebtedness solely from revenues derived from the repayment of any notes, including notes evidencing loans made under subsection (b).
(f) To the extent a revolving fund under subsection (b) is funded from:
(1) revenues received by the county under IC 6-3.5-7; or
(2) repayments of principal and interest on loans from the revolving fund that were funded with revenues described in subdivision (1);
money in the revolving fund may at any time be transferred in whole or in part to the unit's economic development income tax fund, as determined by ordinance of the unit's fiscal body.
(g) The general assembly finds that counties and municipalities in Indiana have a need to foster economic development and industrial and commercial growth. The general assembly finds that it is necessary and proper to provide an alternative method for municipalities to foster the following:
(1) Economic development.
(2) Industrial and commercial growth.
(3) Employment opportunities.
(4) Diversification of industry and commerce.
It is declared that the fostering of economic development under this section for the benefit of the general public, including industrial and commercial enterprises, is a public purpose.
As added by P.L.35-1990, SEC.4. Amended by P.L.27-1995, SEC.5.

IC 5-1-14-15
Bonds and obligations to fund pension benefits
Sec. 15. (a) Before July 1, 2008, a county or municipality may issue bonds, notes, or other obligations for the purpose of providing funds to pay pension benefits under IC 36-8-6, IC 36-8-7, or IC 36-8-7.5.
(b) Notwithstanding any other law:
(1) bonds, notes, or other obligations issued for the purpose described in this section may have a final maturity date up to, but not exceeding, forty (40) years from the date of original issuance;
(2) the amount of bonds, notes, or other obligations that may be issued for the purpose described in this section may not exceed two percent (2%) of the true tax value of property located within the county or municipality; and
(3) the proceeds of bonds, notes, or other obligations issued for the purpose described in this section may be deposited to the issuing county's or municipality's separate account described in IC 5-10.3-11-6.
(c) This section is supplemental to all other laws but does not

relieve a county or municipality from complying with other procedural requirements for the issuance of bonds, notes, or other obligations.
As added by P.L.234-2007, SEC.37. Amended by P.L.146-2008, SEC.30.

IC 5-1-14-16
Payment of principal and interest on obligations in nearly equal payment amounts and at regular designated intervals; exceptions
Sec. 16. (a) This section applies to obligations that are:
(1) issued after June 30, 2008, by a local issuing body; and
(2) payable from ad valorem property taxes, special benefit taxes on property, or tax increment revenues derived from property taxes;
including obligations that are issued under a statute that permits the bonds to be issued without complying with any other law or otherwise expressly exempts the bonds from the requirements of this section.
(b) An agreement for the issuance of obligations must provide for the payment of principal and interest on the obligations in nearly equal payment amounts and at regular designated intervals over the maximum term of the obligations except to the extent that:
(1) interest for a particular repayment period has been paid from the proceeds of the obligations under section 6 of this chapter; or
(2) the local issuing body authorizes a different payment schedule to:
(A) maintain substantially equal payments, in the aggregate, in any period in which the local issuing body pays the interest and principal on outstanding obligations;
(B) provide for the payment of principal on the obligations in amounts and at intervals that will produce an aggregate amount of principal payments greater than or equal to the aggregate amount that would otherwise be paid as of the same date;
(C) provide for level principal payments over the term of the obligations, in order to reduce total interest costs;
(D) with respect to obligations wholly or partially payable from tax increment revenues derived from property taxes, provide for the payment of principal and interest in varying amounts over the term of the obligations as necessary due to the variation in the amount of tax increment revenues available for those payments; or
(E) provide for a repayment schedule that will result in the same or a lower amount of interest being paid on obligations that would be issued using nearly equal payment amounts.
As added by P.L.146-2008, SEC.31. Amended by P.L.182-2009(ss), SEC.64.

IC 5-1-14-17.2 Bond financing; swap agreement restrictions
Sec. 17.2. (a) This section does not apply to a political subdivision or other local entity when the political subdivision or other local entity participates in a program sponsored by the Indiana bond bank in which the actions of the Indiana bond bank are subject to this section.
(b) As used in this section, "issuing body" includes:
(1) the state of Indiana and its agencies, commissions, and authorities;
(2) the Indiana bond bank established under IC 5-1.5-2;
(3) a political subdivision, school corporation, hospital association, municipal corporation, and special taxing district;
(4) a local public improvement bond bank established under IC 5-1.4-2; and
(5) any entity that has issued bonds payable directly or indirectly from taxes or lease rentals payable by any of the entities listed in subdivisions (1) through (4).
(c) This section provides restrictions on any issuing body entering into a swap agreement and does not authorize an issuing body to enter into a swap agreement separate from any other authority the issuing body has for entering into a swap agreement.
(d) For an issuing body that is authorized by another law to enter into swap agreements, the issuing body:
(1) may enter into a swap agreement only in connection with the financing activities of the issuing body as provided in this section; and
(2) may not enter into a swap agreement as an investment.
(e) An issuing body may enter into one (1) or more swap agreements in connection with the financing activities of the issuing body only under the following conditions:
(1) If in connection with or in anticipation of the issuance of an obligation, entering into the swap agreement would not cause the percentage determined in STEP FOUR of the following STEPS to exceed twenty percent (20%):
STEP ONE: Determine the aggregate amount of the outstanding notional amounts of the issuing body's outstanding swap agreements.
STEP TWO: Determine the difference between:
(i) the aggregate amount of all the outstanding obligations of the issuing body; minus
(ii) the aggregate amount of the outstanding obligations of the issuing body for which no tax revenues nor special assessments were pledged as a means to repay the obligations.
STEP THREE: Determine the sum of:
(i) the STEP TWO result; plus
(ii) the amount of obligations not yet issued but for which one (1) or more swap agreements have been entered into by the issuing body.
STEP FOUR: Determine the quotient of: (i) the STEP ONE result; divided by
(ii) the STEP THREE result.
Multiply the quotient by one hundred (100) to convert the quotient to a percentage.
For purposes of the calculation, if more than one (1) swap agreement has been entered into in connection with or in anticipation of specified principal amounts and maturities of the same obligations, only the swap agreement with the highest outstanding notional amount is to be included in the calculation of the aggregate outstanding notional amounts of outstanding swap agreements. However, if the issuing body, except the Indiana finance authority, receives prior approval for entering into a particular swap agreement from the Indiana finance authority, an issuing body may enter into the swap agreement in excess of the threshold. In the case of the Indiana finance authority, the authority may enter into a swap agreement in excess of the threshold only after review by the budget committee.
(2) The issuing body, except the Indiana finance authority, has adopted a comprehensive swap agreement policy at a public meeting that:
(A) includes provisions governing the adoption of swap agreements;
(B) is not less restrictive than the swap agreement policy governing the adoption of swap agreements that is in place for the Indiana finance authority at the time the issuing body adopts the comprehensive swap agreement policy; and
(C) is submitted to the Indiana finance authority for a determination that it complies with this subdivision.
(3) Each swap agreement is approved by a resolution of the governing board of the issuing body at a public meeting and the resolution includes a thorough analysis of the risk the issuing body is assuming by entering into the swap agreement.
(f) On an annual basis, an issuing body shall report to the governing board of the issuing body the status and terms and conditions of all outstanding swap agreements. The issuing body shall provide a final report to the governing board of the issuing body upon termination or expiration of each swap agreement.
(g) A swap agreement shall be considered as being entered into in connection with the financing activities of an issuing body if:
(1) the swap agreement is entered into not later than one hundred eighty (180) days after the issuance of the obligation and specifically indicates the swap agreement's relationship to the obligation;
(2) the issuing body designates the swap agreement as having a relationship to the obligation;
(3) the swap agreement amends, modifies, or reverses a swap agreement described in subdivision (1) or (2); or
(4) the terms of the swap agreement bear a reasonable relationship to the terms of the obligation. As added by P.L.218-2011, SEC.2.



CHAPTER 15. FULLY REGISTERED AND BOOK ENTRY OBLIGATIONS

IC 5-1-15-2
Form of obligations; interchangeable nature
Sec. 2. Notwithstanding any other provision of law, bonds, notes, evidences of indebtedness, or other written obligations may be issued in fully registered or book entry form, and may be interchangeable in any manner provided for by the issuing entity.
As added by P.L.44-1983, SEC.7.

IC 5-1-15-3
Delivery; registrar or paying agent; deposit; certificates
Sec. 3. (a) Bonds, notes, evidences of indebtedness, or other written obligations issued in book entry form shall:
(1) not be delivered to the owners thereof; and
(2) have a registrar or paying agent that may be:
(A) the issuing entity;
(B) a bank or trust company; or
(C) a securities depository corporation.
(b) In connection with issuance in book entry form, the following may be done:
(1) A written instrument may be deposited with the registrar or paying agent.
(2) Participation certificates or certificates of beneficial interest may be issued to the owner by the issuing entity, registrar, or paying agent.
As added by P.L.44-1983, SEC.7.

IC 5-1-15-4
Employment of bank or trust company
Sec. 4. The entity may employ any bank or trust company as paying agent or registrar, co-registrar, or depository institution. The bank or trust company need not be a depository bank under IC 5-13, and need not be located within the state of Indiana.
As added by P.L.44-1983, SEC.7. Amended by P.L.3-1990, SEC.19.

IC 5-1-15-5
Confidentiality of books and records
Sec. 5. Notwithstanding any other provision of law, registers or registration books or transfer records for bonds, notes, evidences of indebtedness, or other written obligations of any entity are not public records, but are only for the use of the entity, any trustee, fiduciary, paying agent, registrar, co-registrar, or transfer agent. A trust

department of a bank having possession of these records shall not disclose them to a bond department, commercial department, subsidiary of the bank, or a subsidiary of the parent corporation of the bank.
As added by P.L.44-1983, SEC.7.

IC 5-1-15-6
Register
Sec. 6. Registrars of bond issues shall keep a register of ownership of bonds.
As added by P.L.44-1983, SEC.7.



CHAPTER 16. INDIANA FINANCE AUTHORITY FINANCING OF HEALTH FACILITIES

employees in providing and financing health facility property.
(8) The cost paid or incurred for the administration of any program for the purchase or lease of or the making of loans for health facility property, by the authority and any program for the sale or lease of or making of loans for health facility property to any participating provider.
"County" means any county in the state that owns and operates a county hospital.
"Health facility property" means any tangible or intangible property or asset owned or used by a participating provider and which:
(1) is determined by the authority to be necessary or helpful, directly or indirectly, to provide:
(A) health care;
(B) medical research;
(C) training or teaching of health care personnel;
(D) habilitation, rehabilitation, or therapeutic services; or
(E) any related supporting services;
regardless of whether such property is in existence at the time of, or is to be provided after the making of, such finding;
(2) is a residential facility for:
(A) individuals with a physical, mental, or emotional disability;
(B) individuals with a physical or mental illness; or
(C) the elderly; or
(3) is a licensed child caring institution providing residential care described in IC 12-7-2-29(1) or corresponding provisions of the laws of the state in which the property is located.
"Health facility" means any facility or building that is:
(1) owned or used by a participating provider;
(2) located:
(A) in Indiana; or
(B) outside Indiana, if the participating provider that operates the facility or building, or an affiliate of the participating provider, also operates a substantial health facility or facilities, as determined by the authority, in Indiana; and
(3) utilized, directly or indirectly:
(A) in:
(i) health care;
(ii) habilitation, rehabilitation, or therapeutic services;
(iii) medical research;
(iv) the training or teaching of health care personnel; or
(v) any related supporting services;
(B) to provide a residential facility for:
(i) individuals with a physical, mental, or emotional disability;
(ii) individuals with a physical or mental illness; or
(iii) the elderly; or
(C) as a child caring institution and provides residential care

described in IC 12-7-2-29(1) or corresponding provisions of the laws of the state in which the facility or building is located.
"Net revenues" means the revenues of a hospital remaining after provision for proper and reasonable expenses of operation, repair, replacement, and maintenance of the hospital.
"Participating provider" means a person, corporation, municipal corporation, political subdivision, or other entity, public or private, which:
(1) is located in Indiana or outside Indiana;
(2) contracts with the authority for the financing or refinancing of, or the lease or other acquisition of, health facility property that is located:
(A) in Indiana; or
(B) outside Indiana, if the financing, refinancing, lease, or other acquisition also includes a substantial component, as determined by the authority, for the benefit of a health facility or facilities located in Indiana;
(3) is:
(A) licensed under IC 12-25, IC 16-21, IC 16-28, or corresponding laws of the state in which the property is located;
(B) a regional blood center;
(C) a community mental health center or community mental retardation and other developmental disabilities center (as defined in IC 12-7-2-38 and IC 12-7-2-39 or corresponding provisions of laws of the state in which the property is located);
(D) an entity that:
(i) contracts with the division of disability and rehabilitative services or the division of mental health and addiction to provide the program described in IC 12-11-1.1-1(e) or IC 12-22-2; or
(ii) provides a similar program under the laws of the state in which the entity is located;
(E) a vocational rehabilitation center established under IC 12-12-1-4.1(a)(1) or corresponding provisions of the laws of the state in which the property is located;
(F) the owner or operator of a facility that is utilized, directly or indirectly, to provide health care, habilitation, rehabilitation, therapeutic services, medical research, the training or teaching of health care personnel, or any related supporting services, or of a residential facility for individuals with a physical, mental, or emotional disability, individuals with a physical or mental illness, or the elderly;
(G) a licensed child caring institution providing residential care described in IC 12-7-2-29(1) or corresponding provisions of the laws of the state in which the property is located;
(H) an integrated health care system between or among

providers, a health care purchasing alliance, a health insurer or third party administrator that is a participant in an integrated health care system, a health maintenance or preferred provider organization, or a foundation that supports a health care provider; or
(I) an individual, a business entity, or a governmental entity that owns an equity or membership interest in any of the organizations described in clauses (A) through (H); and
(4) in the case of a person, corporation, municipal corporation, political subdivision, or other entity located outside Indiana, is owned or controlled by, under common control with, affiliated with, or part of an obligated group that includes an entity that provides one (1) or more of the following services or facilities in Indiana:
(A) A facility that provides:
(i) health care;
(ii) habilitation, rehabilitation, or therapeutic services;
(iii) medical research;
(iv) training or teaching of health care personnel; or
(v) any related supporting services.
(B) A residential facility for:
(i) individuals with a physical, mental, or emotional disability;
(ii) individuals with a physical or mental illness; or
(iii) the elderly.
(C) A child caring institution providing residential care described in IC 12-7-2-29(1).
"Regional blood center" means a nonprofit corporation or corporation created under 36 U.S.C. 1 that:
(1) is:
(A) accredited by the American Association of Blood Banks; or
(B) registered or licensed by the Food and Drug Administration of the Department of Health and Human Services; and
(2) owns and operates a health facility that is primarily engaged in:
(A) drawing, testing, processing, and storing human blood and providing blood units or components to hospitals; or
(B) harvesting, testing, typing, processing, and storing human body tissue and providing this tissue to hospitals.
As added by P.L.45-1983, SEC.1. Amended by P.L.41-1985, SEC.1; P.L.28-1986, SEC.1; P.L.45-1987, SEC.1; P.L.39-1988, SEC.1; P.L.11-1990, SEC.104; P.L.2-1992, SEC.44; P.L.27-1992, SEC.1; P.L.2-1993, SEC.40; P.L.43-1993, SEC.1; P.L.56-1995, SEC.1; P.L.272-1999, SEC.3; P.L.5-2001, SEC.1; P.L.215-2001, SEC.7; P.L.64-2002, SEC.1; P.L.235-2005, SEC.62; P.L.141-2006, SEC.7; P.L.162-2007, SEC.15; P.L.99-2007, SEC.11.

IC 5-1-16-1.1 Applicability of provisions to the authority
Sec. 1.1. This chapter:
(1) applies to the Indiana finance authority only when acting as the authority for the purposes set forth in this chapter; and
(2) does not apply to the Indiana finance authority when acting under any other statute for any other purpose.
As added by P.L.235-2005, SEC.63. Amended by P.L.162-2007, SEC.16.

IC 5-1-16-1.5
Appropriation and expenditure of county tax money; leases binding upon county
Sec. 1.5. (a) For purposes of this chapter, county commissioner action or approval for the appropriation and expenditure of county tax money shall presuppose and include approval by the county council.
(b) A lease entered into by the board of county commissioners with the authority is valid or binding upon the county only if the lease is approved by a majority vote of the county council.
As added by P.L.43-1993, SEC.2.

IC 5-1-16-2
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-3
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-4
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-5
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-6
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-7
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-8
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-9 Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-10
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 5-1-16-10.5
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-11
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-12
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-13
Powers of authority
Sec. 13. (a) The authority has all powers necessary to carry out and effectuate its public and corporate purposes, including but not limited to the following:
(1) To make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter.
(2) To employ architects, engineers, independent legal counsel, inspectors, accountants, and health care and financial experts, and such other advisors, consultants, and agents as may be necessary in its judgment without the approval of or consent by any other state official, and to fix their compensation.
(3) To procure insurance against any loss in connection with its property and other assets, in such amounts and from such insurers as it considers advisable, including the power to pay premiums on any such insurance.
(4) To procure insurance or guarantees from any public or private entities, including any department, agency, or instrumentality of the United States of America, to secure payment:
(A) on a loan, lease, or purchase payment owed by a participating provider to the authority; and
(B) of any bonds issued by the authority, including the power to pay premiums on any such insurance or guarantee.
(5) To procure letters of credit or other credit facilities or agreements from any national or state banking association or other entity authorized to issue a letter of credit or other credit facilities or agreements to secure the payment of any bonds issued by the authority or to secure the payment of any loan, lease, or purchase payment owed by a participating provider to

the authority, including the power to pay the cost of obtaining such letter of credit or other credit facilities or agreements.
(6) To receive and accept from any source any money, property, or thing of value to be held, used, and applied to carry out the purposes of this chapter subject to the conditions upon which the grants or contributions are made, including gifts or grants from any department, agency, or instrumentality of the United States of America for any purpose consistent with this chapter.
(7) To provide, or cause to be provided by a participating provider, by acquisition, lease, construction, fabrication, repair, restoration, reconditioning, refinancing, or installation, health facility property to be located within a health facility.
(8) To lease as lessor any item of health facility property for such rentals and upon such terms and conditions as the authority considers advisable and are not in conflict with this chapter.
(9) To sell by installment or otherwise to sell by option or contract for sale, and to convey all or any part of any item of health facility property for such price and upon such terms and conditions as the authority considers advisable and as are not in conflict with this chapter.
(10) To make contracts and incur liabilities, borrow money at such rates of interest as the authority determines, issue its bonds in accordance with this chapter, and secure any of its bonds or obligations by a mortgage or pledge of all or any of its property, franchises, and income or as otherwise provided in this chapter.
(11) To make secured or unsecured loans for the purpose of providing temporary or permanent financing or refinancing for the cost of any item of health facility property, including the retiring of any outstanding obligations issued by a participating provider, and the reimbursement to a participating provider of advances, for the cost of any health facility property purchased in anticipation of procuring such financing or refinancing from the authority or other sources, and to charge and collect interest on such loans for such loan payments and upon such terms and conditions as the authority considers advisable and as are not in conflict with this chapter.
(12) To invest and reinvest its funds and to take and hold property as security for the investment of such funds as provided in this chapter.
(13) To purchase, receive, lease (as lessee or lessor), or otherwise acquire, own, hold, improve, use, or otherwise deal in and with, health facility property, or any interest therein, wherever situated.
(14) To sell, convey, mortgage, pledge, assign, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets.
(15) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time, and payment of any

installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party.
(16) To charge to and apportion among participating providers its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter.
(17) Except as otherwise provided in a trust agreement or bond resolution securing bonds of the authority, and notwithstanding IC 5-13, to invest:
(A) the authority's money, funds, and accounts;
(B) any money, funds, and accounts in the authority's custody; and
(C) proceeds of bonds or notes;
in the manner provided by an investment policy established by resolution of the authority.
(18) To collect fees and charges, as the authority determines to be reasonable, in connection with its loans, leases, sales, advances, insurance, commitments, and servicing.
(19) To cooperate with and exchange services, personnel, and information with any federal, state, or local governmental agency.
(20) To sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority.
(21) To assist, coordinate, and participate with other issuers of tax exempt bonds and public officials in other states in connection with financings or refinancings on behalf of multiple state health facilities. Assistance, coordination, and participation provided under this subdivision may include conducting any hearings required by state or federal law in order for bonds to be issued by public officials in other states if part of the proceeds of the bonds will be used by participating providers in Indiana. Neither the state of Indiana nor the authority, nor any officers, agents, or employees of the state or the authority, are subject to any liability resulting from assistance to or coordination or participation with other issuers of tax exempt bonds under this subsection. Any assistance, coordination, or participation provided under this subsection is given with the understanding that the issuers of tax exempt bonds or borrowers will agree to indemnify and hold harmless the state of Indiana and the authority and their officers, agents, and employees from all claims and liability arising from any action against the state of Indiana or the authority relating to the bonds.
(22) Subject to the authority's investment policy, to enter into swap agreements (as defined in IC 8-9.5-9-4) in accordance with IC 8-9.5-9-5 and IC 8-9.5-9-7.
The omission of a power from the list in this subsection does not imply that the authority lacks that power. The authority may exercise any power that is not listed in this subsection but is consistent with the powers listed in this subsection to the extent that the power is not

expressly denied by the Constitution of the State of Indiana or by another statute.
(b) No part of the revenues or assets of the authority may inure to the benefit of or be distributable to its members or officers or other private persons. Any net earnings of the authority beyond that necessary for retirement of authority indebtedness or to implement the public purposes of this chapter inure to the benefit of the state. Upon termination or dissolution, all rights and properties of the authority pass to and are vested in the state, subject to the rights of lienholders and other creditors.
As added by P.L.45-1983, SEC.1. Amended by P.L.28-1986, SEC.4; P.L.5-2001, SEC.2; P.L.235-2005, SEC.72; P.L.162-2007, SEC.17.

IC 5-1-16-13.1
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-14
Competitive bidding requirement
Sec. 14. Health facility property financed under this chapter is not subject to any statutory requirement of competitive bidding or other restriction imposed on the procedure for award of contracts or the lease, sale, or other disposition of health facility property with regard to any action taken under authority of this chapter. However, if the prospective lessee or purchaser requests in writing, the authority shall call for the construction bids in a manner determined by the authority with the approval of such lessee or purchaser.
As added by P.L.45-1983, SEC.1. Amended by P.L.28-1986, SEC.5.

IC 5-1-16-15
Health facility property; participating providers
Sec. 15. The authority may initiate a program of providing health facility property to be operated by participating providers in health facilities. In furtherance of this objective, the authority may also:
(1) establish eligibility standards for participating providers, without complying with IC 4-22-2; however, these standards have the force of law if the standards are adopted after a public hearing for which notice has been published in a newspaper published in the city of Indianapolis, at least ten (10) days in advance of the hearing;
(2) contract with any entity securing the payment of bonds under section 13(a)(4) and 13(a)(5) of this chapter, authorizing the entity to approve the participating providers that can finance or refinance health facility property with proceeds from the bond issue secured by that entity;
(3) lease to a participating provider specific items of health facility property upon terms and conditions that the authority considers proper, to charge and collect rents therefor, to terminate any such lease upon the failure of the lessee to comply with any of its obligations under the lease or otherwise

as the lease provides, to include in any such lease provisions that the lessee has the options to renew the term of the lease for such periods and at such rents as may be determined by the authority or to purchase any or all of the health facility property to which the lease applies;
(4) loan to a participating provider under an installment purchase contract or loan agreement money to finance, reimburse, or refinance the cost of specific items of health facility property and to take back a secured or unsecured promissory note evidencing such a loan and a security interest in the health facility property financed or refinanced with such loan, upon such terms and conditions as the authority considers proper;
(5) sell or otherwise dispose of any unneeded or obsolete health facility property under terms and conditions as determined by the authority;
(6) maintain, repair, replace, and otherwise improve or cause to be maintained, repaired, replaced, and otherwise improved any health facility property owned by the authority;
(7) obtain or aid in obtaining property insurance on all health facility property owned or financed, or to accept payment if any health facility property is damaged or destroyed; and
(8) enter into any agreement, contract, or other instrument with respect to any insurance, guarantee, or letter of credit, accepting payment in such manner and form as provided therein if a participating provider defaults, and to assign any such insurance, guarantee, or letter of credit as security for bonds issued by the authority.
As added by P.L.45-1983, SEC.1. Amended by P.L.28-1986, SEC.6; P.L.5-2001, SEC.3; P.L.162-2007, SEC.18.

IC 5-1-16-16
Authority management; agreements
Sec. 16. The authority may employ and may enter into agreements with, and delegate to any person as it sees fit, the power to manage the routine affairs of the authority, including the originating and processing of any applications from participating providers for the lease or purchase from the authority, or financing, reimbursing, or refinancing by the authority, of health facility property and to service the leases, installment purchase contracts, and loan agreements between the authority and the participating providers.
As added by P.L.45-1983, SEC.1. Amended by P.L.28-1986, SEC.7.

IC 5-1-16-17
Security; transactions with participating providers
Sec. 17. Before exercising any of the powers conferred by section 15 of this chapter, the authority may:
(1) require that the lease, installment purchase contract, or loan agreement involved be insured by a loan insurer, be guaranteed by a loan guarantor, or be secured by a letter of credit; and (2) require any other type of security from the participating providers that it considers reasonable and necessary.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-18
Power to issue bonds
Sec. 18. The authority may issue, sell, and deliver its bonds, in accordance with this chapter, for the purpose of paying for or making loans to participating providers for the financing, reimbursing, or refinancing of all or any part of the cost of health facility property, to finance the acquisition of health facility property for lease or sale to participating providers, and any other purposes authorized by this chapter.
As added by P.L.45-1983, SEC.1. Amended by P.L.28-1986, SEC.8.

IC 5-1-16-19
Bonds; requisites
Sec. 19. (a) The bonds must be dated, must bear interest at such rates (fixed or variable), must mature at such times not exceeding forty (40) years from their date, and may be made redeemable before maturity at such prices and upon terms and conditions determined by the authority. The bonds, including any interest coupons to be initially attached thereto, must be in the forms and denominations and payable at such places, as the authority determines. The bonds shall be executed by the manual or facsimile signature of the chairman or vice chairman of the authority, and the seal of the authority, or facsimile seal, shall be affixed or imprinted on the bonds. The seal shall be attested by the manual or facsimile signature of the public finance director. However, one (1) of the signatures must be manual, unless the bonds are authenticated by the manual signature of an authorized officer of a trustee for the bondholders. Any coupons attached must bear the facsimile signature of the chairman or vice chairman of the authority. If an officer's signature or a facsimile of whose signature appears on any bonds or coupons, and the officer ceases to be an officer before the delivery of and payment for such bonds, such signature or such facsimile is nevertheless valid and sufficient for all purposes, the same as if such officer had remained in office until such delivery and payment. The bonds may be issued in coupon or in fully registered form, or both, or may be payable to a specific person, as the authority determines, and provision may be made for the registration of any coupon bonds as to principal alone or as to both principal and interest, for the conversion of coupon bonds into fully registered bonds without coupons, and for the conversion into coupon bonds of any fully registered bonds without coupons. The duty of conversion may be imposed upon a trustee in a trust agreement.
(b) The principal of, redemption premium, if any, and interest on such bonds shall be payable solely from and may be secured by a pledge of all or any part of the proceeds of bonds, revenues derived from the lease or sale of health facility property or realized from a

loan made by the authority to finance or refinance in whole or in part health facility property, revenues derived from operating health facility property, including insurance proceeds, or any other revenues provided by a participating provider.
(c) The authority shall sell the bonds at prices it determines, at public or private sale.
(d) The authority may provide for the issuance of bonds of the authority for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such bonds, and, if considered advisable by the authority, for the additional purpose of paying all or any part of the cost of health facility property.
(e) The proceeds of any bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority. Subject to the provisions of any trust indenture to the contrary, any such escrowed proceeds, pending such use, may be invested and reinvested in such obligations as are determined by the authority in order to assure the prompt payment of the principal and interest and redemption premium, if any, on the outstanding bonds to be so refunded. The interest, income, and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be so refunded. Only after the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income, and profits, if any, earned or realized on the investments thereof shall be returned to the authority or the participating providers for use by them in any lawful manner. All such bonds are subject to this chapter in the same manner and to the same extent as other bonds issued under this chapter.
As added by P.L.45-1983, SEC.1. Amended by P.L.28-1986, SEC.9; P.L.1-2009, SEC.12.

IC 5-1-16-20
Bond proceeds; use; disbursement
Sec. 20. The proceeds of the bonds (other than refunding bonds) of each issue shall be used for the payment of all or part of the cost of, or for the making of a loan in the amount of all or part of the cost of, the health facility property for which such bonds have been authorized and, at the option of the authority, for the deposit to a reserve fund or reserve funds for the bonds. However, the authority may be paid, out of money from the proceeds of the sale and delivery of its bonds issued in accordance with this chapter, all of the authority's out-of-pocket expenses and costs in connection with the

issuance, sale, and delivery of such bonds, and the costs of obtaining insurance, guarantees, and letters of credit securing payment of the bonds and the lease and the loan and installment purchase payments, plus an amount equal to the compensation paid to any employees of the authority for the time those employees have spent on activities relating to the issuance, sale, and delivery of the bonds. Bond proceeds shall be disbursed in the manner and under the restrictions determined by the authority.
As added by P.L.45-1983, SEC.1. Amended by P.L.28-1986, SEC.10.

IC 5-1-16-21
Trust indenture to secure bonds; operating expenses
Sec. 21. (a) The bonds may be secured by a trust indenture by and between the authority and a corporate trustee which may be any bank having the power of a trust company or any trust company in Indiana. The trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the holders of the bonds as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, investing, safekeeping, and application of all money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and the revenue to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as the authority may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expenses of the authority. If the bonds are secured by a trust indenture, the holders of the bonds have no authority to appoint a separate trustee to represent them.
(b) All expenses incurred in carrying out this chapter shall be payable solely from funds provided under the authority of this chapter and no liability may be incurred by the authority or the state beyond the extent to which money has been provided under this chapter.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-22
Bond resolutions or related instruments; provisions and additional security authorized
Sec. 22. Any bond resolution or related trust indenture, indenture of mortgage, or deed of trust may contain provisions, which must be a part of the contract with the holders of the bonds to be authorized, as to:
(1) pledging or assigning the revenues generated by the health facility property, pledging or assigning the notes and mortgage, lease, or other security given by the participating providers whose health facility property has been financed with the proceeds of such bonds or other specified revenues or property of the authority;
(2) the rentals, fees, interest, and other amounts to be charged

by the authority, the schedule of principal payments, and the sums to be raised in each year thereby, and the use, investment, and disposition of such sums;
(3) setting aside any reserves or sinking funds, and the regulation, investment, and disposition thereof;
(4) limitation on the use of the health facility property;
(5) limitations on the purpose to which or the investments in which the proceeds of sale of any issue of bonds then or thereafter may be applied;
(6) limitations on the issuance of additional bonds, terms upon which additional bonds may be issued and secured, and the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds;
(7) the refunding of outstanding bonds;
(8) the procedure, if any, by which the terms of any contract with holders of the bonds may be amended or abrogated, the amounts of bonds the holders of which must consent thereto, the manner in which such consent may be given, and restrictions on the individual rights of action by holders of the bonds;
(9) acts or omissions that constitute a default in the duties of the authority to holders of its bonds and providing the rights and remedies of such holders in the event of default; and
(10) any other matters relating to the bonds that the authority considers desirable.
Bonds of the authority may also be secured by and payable from a pooling of leases or of notes and mortgages or other security instruments whereby the authority may assign its rights, as lessor, and pledge rents under two (2) or more leases of health facility property with two (2) or more participating providers, as lessees, or assign its rights as payee or secured party and pledge the revenues under two (2) or more notes and loan agreements from two (2) or more participating providers, upon such terms as may be provided for in bond resolutions or other instruments under which such bonds are issued.
As added by P.L.45-1983, SEC.1. Amended by P.L.28-1986, SEC.11.

IC 5-1-16-23
Payment of bonds
Sec. 23. Every issue of bonds is payable solely out of revenues, assets, or money of the authority as the authority determines, subject only to any agreements with the holders of particular bonds pledging any particular money or revenue. The bonds may be additionally secured by a pledge of any grant, contribution, or guarantee from the federal government or any corporation, limited liability company, association, institution, or person or a pledge of any money, income, or revenue of the authority from any source.
As added by P.L.45-1983, SEC.1. Amended by P.L.8-1993, SEC.49.

IC 5-1-16-24 Bonds not indebtedness or obligation of state
Sec. 24. (a) Bonds issued under this chapter do not, and shall state upon the face of each bond that they do not, represent or constitute a debt of the authority or of the state within the meaning of the provisions of the Constitution or statutes of Indiana or a pledge of the faith and credit of the authority or the state or grant to the owners or holders thereof any right to have the authority or the state levy any taxes or appropriate any funds for the payment of the principal thereof or interest thereon. Such bonds are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the bond resolution or trust agreement securing the same.
(b) This chapter does not authorize the authority or any department, board, commission, or other agency to create an obligation of the state within the meaning of the Constitution or statutes of Indiana.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-25
Pledge by authority
Sec. 25. Any pledge made by the authority is valid and binding from the time when the pledge is made. The revenue, money, or properties so pledged and thereafter received by the authority are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-26
Repurchase of authority bonds
Sec. 26. The authority, subject to such agreements with holders of the bonds as then exist, may purchase bonds of the authority out of any available funds, which shall thereupon be cancelled, at any reasonable price which, if the bonds are then redeemable, does not exceed the redemption price then applicable plus accrued interest to the next interest payment date thereon.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-27
Negotiability of bonds
Sec. 27. Regardless of whether the bonds are in the form and character of negotiable instruments, the bonds are negotiable instruments, subject only to provisions of the bonds relating to registration.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-28 Personal liability of bond issuers
Sec. 28. Neither the members of the authority nor any other person executing the bonds issued under this chapter is subject to personal liability by reason of the issuance of the bonds.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-29
Establishment of funds and accounts
Sec. 29. The authority may establish funds and accounts necessary for its purposes.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-30
Deposit of funds in accounts
Sec. 30. All money of the authority, except as otherwise provided in this chapter, shall be deposited as soon as practical in a separate account in banks or trust companies organized under the laws of Indiana or in national banking associations. The money in these accounts shall be paid by checks signed by the public finance director or other officers or employees of the authority as the authority authorizes. All deposits of money shall, if required by the authority, be secured in such a manner as the authority determines to be prudent, and all banks or trust companies are authorized to give security for the deposits.
As added by P.L.45-1983, SEC.1. Amended by P.L.1-2009, SEC.13.

IC 5-1-16-31
Enforcement of rights and duties concerning bonds
Sec. 31. (a) Any holder of bonds or any coupons appertaining thereto, and the trustee under any trust agreement or resolution authorizing the issuance of such bonds, except to the extent the rights given in this chapter may be restricted by such trust agreement or resolution, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of Indiana, or under such trust agreement or resolution, or under any other contract executed by the authority under this chapter, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be performed by the authority or by any officer thereof.
(b) The state does hereby pledge to and agree with the holders of any bonds issued under this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders of bonds, or in any way impair the rights or remedies of the holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. The authority may include this subsection in any agreement with the holders of the bonds.
As added by P.L.45-1983, SEC.1.
IC 5-1-16-32
Payment of expenses
Sec. 32. All expenses incurred by the authority in carrying out this chapter are payable solely from funds provided under this chapter, except to the extent payable from grants or advances from participating providers or any other entity, which grants or advances may be reimbursed from bond proceeds, and this chapter does not authorize the authority to incur indebtedness or liability on behalf of or payable by the state or any political subdivision of it.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-33
Public property; tax exemption
Sec. 33. All property acquired or held by the authority under this chapter is declared to be public property used for public and governmental purposes, and all property, income therefrom and bonds issued under this chapter, interest payable thereon and income derived therefrom, are exempt from all taxes, direct or indirect, imposed by the state, any county, any city, or any political subdivision of the state.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-34
Bonds as legal investments
Sec. 34. The bonds issued under this chapter by the authority are legal investments in which all public officers or public bodies of this state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies, associations, and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are authorized to invest in bonds or in other obligations of this state, may invest funds, including capital, in their control or belonging to them. Such bonds are securities which may be deposited with and received by all public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is authorized by law.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-35
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16-36
Construction of chapter
Sec. 36. Nothing in this chapter may be construed as a restriction

or limitation upon any powers which the authority might otherwise have under any other law of this state, and this chapter is cumulative to such powers. This chapter shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized, and shall be construed as supplemental to powers conferred by any other laws. The adoption by the authority of bylaws and rules, and the issuance of bonds by the authority under this chapter need not comply with the requirements of any other state laws applicable to the adoption of bylaws and rules and the issuance of bonds, notes, and other obligations. No proceedings, notice, or approval is required for the issuance of any bonds or any instrument or the security therefor, or for the proper conduct of the authority's business, affairs, or operations, except as provided in this chapter.
As added by P.L.45-1983, SEC.1.

IC 5-1-16-37
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 5-1-16-38
Leases by county with the authority
Sec. 38. (a) A county may lease land and buildings, including the necessary equipment and appurtenances, from the authority for hospital purposes. No contract of lease on a particular building shall be entered into for a period of more than forty (40) years. However, a contract of lease is renewable for less than forty (40) years.
(b) A lease entered into by a county may require the funding of a reserve fund for the benefit of the authority or the authority's assigns. In order to assure the maintenance of the required reserve amount in any reserve fund, the county council may appropriate for deposit in the reserve fund the sum certified by the county fiscal officer to the county council that is necessary to restore the reserve fund to an amount equal to the required reserve amount. The county fiscal officer shall annually before December 1 prepare and deliver a certificate to the county council stating the sum required to restore the reserve fund to the appropriate reserve amount. Nothing in this subsection creates a debt or liability of the county to make an appropriation.
(c) All amounts received because of money appropriated by the county to a reserve fund must be held by the authority under the lease and applied in accordance with the lease.
As added by P.L.43-1993, SEC.3.

IC 5-1-16-39
Leases before construction, erection, or renovation of buildings
Sec. 39. A county may, in anticipation of the construction, erection, or renovation of a building (including the necessary equipment and appurtenances), make and enter into a contract of lease with the authority prior to the actual acquisition of a site and the construction, erection, or renovation of the building. The contract

of lease shall not provide for the payment of any lease rental by the lessee until the building is ready for occupancy. However, if a building is to be acquired and renovated under this chapter, a county may, in anticipation of the acquisition and renovation, make and enter into a contract of lease upon terms and conditions that are agreed upon by the county and the authority, including:
(1) terms and conditions upon which the county may continue to operate the building until completion of the renovation; and
(2) the payment of a lease rental by the lessee during the period of renovation.
As added by P.L.43-1993, SEC.4.

IC 5-1-16-40
Payment of lease rental
Sec. 40. (a) Any lease executed under section 38 or 39 of this chapter may provide for the payment of the lease rental in any one (1) of the following ways as established in the lease:
(1) Entirely from the levy of taxes.
(2) Entirely from the net revenues of the hospital of which the leased building is a part.
(3) In part from the levy of taxes and in part from the net revenues described in subdivision (2).
(b) If any lease provides for the payment of lease rental in whole or in part from net revenues of the hospital, the lease may further provide that the county and the board of trustees or board of managers of the hospital set aside and hold as a reserve for such purpose excess net revenues over and above the amount required to pay lease rental payable from net revenues. The reserve fund may not exceed an amount equal to the amount of lease rental payable from net revenues for two (2) years. The reserve fund shall be held and used only for the purpose of paying lease rental payable from net revenues, if such net revenues at any time are insufficient to pay lease rentals. The amount in the reserve fund may be invested in the manner and to the extent provided in the lease. All interest or other income from the investment shall become part of the reserve fund unless the reserve fund contains the maximum amount required to be in the reserve fund. The following occur if the reserve fund contains the maximum amount required to be in the reserve fund:
(1) If any of the lease rental is payable from taxes, the interest or other income shall be transferred to the fund to be used for the payment of the lease rental provided to be paid from taxes.
(2) If none of the lease rental is payable from taxes, the interest or other income shall become a part of the reserve fund.
As added by P.L.43-1993, SEC.5.

IC 5-1-16-41
Payment of lease rental from cumulative building fund
Sec. 41. In addition to the ways specified in section 40 of this chapter for the payment of lease rental, any lease executed under this chapter may provide for the payment of lease rental from a

cumulative building fund established by the lessee under IC 16-22-5-3 (or IC 16-12.1-4-4 before its repeal on July 1, 1993). Part or all of a cumulative building fund and the tax levied for that cumulative building fund may be committed and pledged to the payment of the lease rental. To the extent that the amount committed and pledged is insufficient to pay the lease rental, the lease shall provide that any remaining lease rental shall be paid entirely from the net revenues of the hospital of which the leased building is a part. So long as the lease remains in effect:
(1) any amount of cumulative building fund so committed and pledged may not be expended by lessee for any other purpose; and
(2) the tax levy committed and pledged for the cumulative building fund may not be reduced or rescinded by the county council.
Notwithstanding any other provision of this chapter, if a lease provides for payment of lease rental under this section, no approval of the county council is required for the lease, the terms and conditions of the lease, or the sale of the land by the county to the authority under this chapter.
As added by P.L.43-1993, SEC.6.

IC 5-1-16-42
Notice of public hearing; notice of execution of lease; action to contest validity of lease; taxpayer objections to lease
Sec. 42. (a) When the authority, the board of trustees or board of managers of the hospital, the board of commissioners of the county, and a majority of the county council have agreed upon the terms and conditions of any lease proposed to be entered into under section 38 or 39 of this chapter, and before the final execution of the lease, the county auditor shall give notice by publication of a public hearing to be held in the county by the board of commissioners. The hearing shall take place on a day not earlier than ten (10) days after the publication of the notice. The notice of the hearing shall be published one (1) time in a newspaper of general circulation printed in the English language and published in the county. The notice shall do the following:
(1) Name the day, place, and hour of the hearing.
(2) Set forth a brief summary of the principal terms of the lease agreed upon, including the character and location of the property to be leased, the lease rental to be paid, and the number of years the contract is to be in effect.
(3) State a location where the proposed lease, drawings, plans, specifications, and estimates may be examined.
The proposed lease and the drawings, plans, specifications, and estimates of construction cost for the building shall be open to inspection by the public during the ten (10) day period and at the hearing. All interested persons shall have a right to be heard at the hearing on the necessity for the execution of the lease and whether the lease rental under the lease is fair and reasonable. The hearing

may be adjourned to a later date with the place of the hearing fixed prior to adjournment. Following the hearing, the board of commissioners may either authorize the execution of the lease as originally agreed upon or may make modifications that are agreed upon by the authority, the board of trustees or board of managers of the hospital, and the county council. The authorization shall be by an order that is entered in the official records of the board of commissioners. The lease contract shall be executed on behalf of the county by the board of commissioners.
(b) If the execution of the lease as originally agreed upon or as modified by agreement is authorized, notice of the signing of the lease shall be given on behalf of the county by publication one (1) time in a newspaper of general circulation printed in the English language and published in the county. Except as provided in subsection (d), ten (10) or more taxpayers in the county whose tax rate will be affected by the proposed lease and who may be of the opinion that no necessity exists for the execution of the lease or that the lease rental under the lease is not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after publication of notice of the execution of the lease that sets forth the taxpayers' objections and facts supporting those objections. Upon the filing of a petition, the county auditor shall immediately certify a copy of the petition together with such other data as may be necessary in order to present the questions involved to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place in the affected county for the hearing of the matter that is not less than five (5) or more than fifteen (15) days after receipt. Notice of the hearing shall be given by the department of local government finance to the board of county commissioners and to the first ten (10) taxpayer petitioners upon the petition by certified mail sent to the addresses listed on the petition at least five (5) days before the date of the hearing.
(c) No action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease shall be instituted at any time later than thirty (30) days after publication of notice of the execution of the lease, or if an appeal has been taken to the department of local government finance, then within thirty (30) days after the decision of the department.
(d) The authority for taxpayers to object to a proposed lease under subsection (b) does not apply if the authority complies with the procedures for the issuance of bonds and other evidences of indebtedness described in IC 6-1.1-20.
As added by P.L.43-1993, SEC.7. Amended by P.L.35-1997, SEC.1; P.L.90-2002, SEC.13; P.L.146-2008, SEC.32.

IC 5-1-16-43
Options to renew and to purchase; obligations of county; general obligation bonds
Sec. 43. (a) A lease under this chapter may provide that the lessee

has an option to renew the lease for a like or lesser term, on the conditions that are provided in the lease. A lease shall contain an option to purchase:
(1) at any time after ten (10) years from the execution of the lease and prior to the expiration of the term of lease on the date fixed in the lease; and
(2) at a price equal to:
(A) the amount required to enable the authority to redeem all outstanding securities payable out of the rentals provided for in the lease, all premiums payable on the redemption, and accrued and unpaid interest; and
(B) all other expenses, indebtedness, and obligations of the authority attributable to the acquisition, construction, renovation, and leasing of the building.
(b) No lease shall provide or be construed to provide that the county is under any obligation to purchase the leased building or under any obligation with respect to any creditor or bondholder of the authority.
(c) A county exercising an option to purchase may issue general obligation bonds for the purpose of procuring funds with which to pay the purchase price of the building. The general obligation bonds shall be authorized, issued, and sold in the manner provided by law for the authorization, issuance, and sale of general obligation bonds of the county for other purposes.
As added by P.L.43-1993, SEC.8.

IC 5-1-16-44
Approval of plans, specifications, and cost estimates
Sec. 44. On behalf of the authority, the board of directors or board of managers of the hospital shall, prior to the execution of a contract of lease, submit to and receive the approval of the board of commissioners of the county of the plans, specifications, and estimates of cost for the building or renovation. The plans and specifications shall be submitted to and approved by the state board of health, the division of fire and building safety, and other state agencies that are required by law to pass on plans and specifications for public buildings.
As added by P.L.43-1993, SEC.9. Amended by P.L.1-2006, SEC.86.

IC 5-1-16-45
Sale of county land to the authority
Sec. 45. (a) A county desiring to have a building erected or renovated on land owned or to be acquired by the county may sell that land or building to the authority. Before the sale may take place, the county commissioners shall file a petition with the circuit court of the county requesting the appointment of:
(1) one (1) disinterested freeholder of the county as an appraiser; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the

land or building. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the land or building. Upon appointment, the appraisers shall fix the fair market value of the land or building and shall report that value within two (2) weeks from the date of their appointment. The county may then sell the land or building to the authority for an amount not less than the amount fixed by the appraisers as the fair market value. The amount shall be paid in cash upon delivery of the deed by the county to the authority. If a cumulative building fund exists at the time of the sale, the proceeds from the sale shall be placed in that fund. If a cumulative building fund does not exist at the time of the sale, the proceeds from the sale shall be paid into the county hospital fund with the principal and interest on the fund to be used solely by the county hospital for the purposes set forth in IC 16-22-5-3 (or IC 16-12.1-4-4 before its repeal on July 1, 1993). A sale of land or a building by a county to the authority shall be authorized by the board of commissioners by an order that shall be entered in the official records of the board. The deed shall be executed on behalf of the county by the board of county commissioners.
(b) A contract entered into under this chapter for a public work (as defined in IC 5-16-7-4) is subject to IC 5-16-7.
As added by P.L.43-1993, SEC.10. Amended by P.L.113-2006, SEC.1.

IC 5-1-16-46
Party wall agreements
Sec. 46. A county and an authority that have entered into, or propose to enter into, a lease under this chapter may enter into party wall agreements or other agreements concerning the attaching of an addition to a hospital building, if the agreement is:
(1) approved by the board of trustees or board of managers of the hospital; and
(2) recorded in the office of the recorder of the county in which the hospital is located.
An agreement may provide for an easement or license to construct a part of an addition over or above the existing hospital building.
As added by P.L.43-1993, SEC.11.



CHAPTER 16.5. INDIANA HEALTH AND EDUCATIONAL FACILITIES FINANCING AUTHORITY; ADDITIONAL PROVISIONS; FINANCING PROJECTS FOR PRIVATE COLLEGES AND UNIVERSITIES; PARTICIPATION IN RISK RETENTION GROUP

IC 5-1-16.5-2
Powers
Sec. 2. The exercise of the powers granted by this chapter must be in all respects for the benefit of the people of Indiana, for the increase of their commerce, welfare, and prosperity, and for the improvement of their health and living conditions.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-3
Liberal construction
Sec. 3. This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes of this chapter.
As added by P.L.2-2007, SEC.69.
IC 5-1-16.5-4
Supplemental effect
Sec. 4. This chapter provides a complete, an additional, and an alternative method for doing the things authorized under this chapter and is supplemental and additional to powers conferred by other laws. The adoption of rules and the issuance of bonds under this chapter need not comply with the requirements of any other law that would otherwise be applicable to the rules or issuance of bonds. Except as otherwise expressly provided in this chapter, none of the powers granted to the authority under this chapter are subject to the supervision or regulation or require the approval or consent of:
(1) any municipality or political subdivision;
(2) any department, division, commission, board, body, bureau, official, or agency of any municipality or political subdivision; or
(3) the state.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-5
Applicability of authority
Sec. 5. This chapter:
(1) applies to the authority only when acting for the purposes set forth in this chapter; and
(2) does not apply to the authority when acting under any other statute for any other purpose.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-6
Bond issues; authorized actions
Sec. 6. Bonds issued and other actions taken under IC 20-12-63 before its repeal shall be treated as an action taken under this chapter.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-7
"Authority"
Sec. 7. As used in this chapter, "authority" refers to the Indiana finance authority established by IC 4-4-11-4.
As added by P.L.2-2007, SEC.69. Amended by P.L.162-2007, SEC.19.

IC 5-1-16.5-8
"Bonds"
Sec. 8. As used in this chapter, "bonds" means revenue bonds, notes, bond anticipation notes, or other obligations of the authority issued under this chapter, including refunding bonds, notes, bond anticipation notes, or other obligations.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-9
"Bond resolution" Sec. 9. As used in this chapter, "bond resolution" means the resolution or resolutions and the trust agreement, if any, authorizing or providing for the terms and conditions applicable to bonds issued under this chapter.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-10
"Cost"
Sec. 10. As used in this chapter, "cost" means all costs necessary or incident to the acquisition, construction, or funding of a project, including the costs of refunding or refinancing outstanding indebtedness incurred for the financing of the project, reserves for principal and interest, engineering, legal, architectural, and all other necessary and incidental expenses, together with interest on bonds issued to finance the project to a date six (6) months after the estimated date of completion.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-11
"Educational facility"
Sec. 11. As used in this chapter, "educational facility" means any property located within Indiana that:
(1) is suitable for:
(A) the instruction, feeding, recreation, or housing of students;
(B) the conduct of research or other work of a nonprofit college or university; or
(C) use by a nonprofit college or university in connection with any educational, research, or related or incidental activity conducted by the nonprofit college or university;
(2) is suitable for use as or in connection with:
(A) an academic facility;
(B) an administrative facility;
(C) an agricultural facility;
(D) an assembly hall;
(E) an athletic facility;
(F) an auditorium;
(G) a boating facility;
(H) a campus;
(I) a communication facility;
(J) a computer facility;
(K) a continuing education facility;
(L) a classroom;
(M) a dining hall;
(N) a dormitory;
(O) an exhibition hall;
(P) a firefighting facility;
(Q) a fire prevention facility;
(R) a food service and preparation facility;
(S) a gymnasium; (T) a greenhouse;
(U) a health care facility;
(V) a hospital;
(W) housing;
(X) an instructional facility;
(Y) a laboratory;
(Z) a library;
(AA) a maintenance facility;
(BB) a medical facility;
(CC) a museum;
(DD) offices;
(EE) a parking area;
(FF) a physical education facility;
(GG) a recreational facility;
(HH) a research facility;
(II) a stadium;
(JJ) a storage facility;
(KK) a student union;
(LL) a study facility;
(MM) a theater; or
(NN) a utility;
(3) is not used or to be used for sectarian instruction or study or as a place for devotional activities or workshop; and
(4) is not used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-12
"Eligible member"
Sec. 12. As used in this chapter, "eligible member" means a state educational institution or any nonprofit college or university.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-13
"Liability"
Sec. 13. As used in this chapter, "liability" means legal liability for damages (including costs of defense, legal costs and fees, and other claims for expenses) because of injuries to other persons or entities, damage to the property or business of other persons or entities, or other damage or loss to such other persons or entities resulting from or arising out of any activity of an eligible member.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-14
"Liability or loss insurance reserves"
Sec. 14. As used in this chapter, "liability or loss insurance reserves" means a fund or funds set aside as a reserve to cover risk retained by an eligible member in connection with liability claims or other losses. As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-15
"Nonprofit"
Sec. 15. As used in this chapter, "nonprofit college or university" has the meaning set forth in IC 21-7-13-23(a).
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-16
"Project"
Sec. 16. As used in this chapter, "project" means:
(1) the acquisition, construction, enlarging, remodeling, renovation, improvement, furnishing, or equipping of an educational facility by the authority for a nonprofit college or university; or
(2) the funding of any liability, other loss, or insurance reserves or the funding and contribution of such insurance reserves or other capital to a risk retention group to provide insurance coverage against liability claims or other losses.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-17
"Property"
Sec. 17. As used in this chapter, "property" means any real, personal, or mixed property, or any interest in real property or mixed property, including:
(1) any real estate, appurtenances, buildings, easements, equipment, furnishings, furniture, improvements, machinery, or rights-of-way and structures; or
(2) any interest in real estate, appurtenances, buildings, easements, equipment, furnishings, furniture, improvements, machinery, or rights-of-way and structures.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-18
"Revenues"
Sec. 18. As used in this chapter, "revenues" means with respect to any project the rents, fees, charges, and other income or profit derived from the project.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-19
"Risk retention group"
Sec. 19. As used in this chapter, "risk retention group" means a trust, pool, corporation, limited liability company, partnership, or joint venture funded by and owned and operated for the benefit of more than one (1) eligible member.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-20 "State educational institution"
Sec. 20. As used in this chapter, "state educational institution" has the meaning set forth in IC 21-7-13-32.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-21
Powers of authority
Sec. 21. (a) The authority may determine the location and character of any project to be financed under this chapter.
(b) The authority may construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease as lessee or lessor, regulate any project, or enter into contracts for any purpose stated in this section.
(c) The authority may designate a nonprofit college or university as the authority's agent to carry out the authority of this section.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-22
Bonds; issuance; funding and refunding
Sec. 22. The authority may issue bonds or fund and refund bonds as provided in this chapter.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-23
Rents and charges
Sec. 23. The authority:
(1) may require that the rates, rents, fees, or charges established by a nonprofit college or university are sufficient to discharge the institution's obligations to the authority; but
(2) has no other jurisdiction over the rates, rents, fees, or charges.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-24
Rules for projects
Sec. 24. The authority may:
(1) establish rules for the use of a project or any part of a project; and
(2) designate a nonprofit college or university as the authority's agent to establish rules for the use of a project undertaken for that nonprofit college or university.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-25
Employees
Sec. 25. The authority may employ consulting engineers, architects, attorneys, accountants, trustees, construction and financial experts, superintendents, managers, and other employees and agents the authority believes are necessary, and fix their compensation.
As added by P.L.2-2007, SEC.69.
IC 5-1-16.5-26
Receipt and use of funds
Sec. 26. The authority may:
(1) receive and accept from any source loans, contributions, or grants for or in aid of the construction or funding of a project or any part of a project in either money, property, labor, or other things of value; and
(2) when required, use the funds, property, or labor only for the purposes for which the money, property, or labor was loaned, contributed, or granted.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-27
Loans
Sec. 27. (a) The authority may make loans to any nonprofit college or university for the cost of a project, including the establishment of liability or other loss insurance reserves or the contribution of those reserves to a risk retention group for the purpose of providing insurance coverage against liability claims or other losses in accordance with an agreement between the authority and the nonprofit college or university.
(b) A loan authorized under this section may not exceed the total cost of the project as determined by the nonprofit college or university and approved by the authority.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-28
Loans and bonds
Sec. 28. (a) The authority may make loans to a nonprofit college or university to refund outstanding obligations or advances issued, made, or given by the nonprofit college or university for the cost of a project, including the establishment of liability or other loss insurance reserves or the contribution of those reserves to a risk retention group to provide insurance coverage against liability claims or other losses.
(b) The authority may issue bonds and make loans to a nonprofit college or university to refinance indebtedness incurred or to reimburse advances made for projects undertaken before the date of the bond issue whenever the authority finds that the financing is in the public interest and either:
(1) alleviates a financial hardship upon the nonprofit college or university;
(2) results in a lesser cost of education; or
(3) enables the nonprofit college or university to offer greater security for a loan or loans to finance a new project or projects or to effect savings in interest costs or more favorable amortization terms.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-29 Costs
Sec. 29. The authority may charge to and apportion among nonprofit colleges or universities the authority's administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-30
Financing
Sec. 30. (a) The authority may, for financing purposes, combine a project or projects and some or all future projects of any nonprofit college or university or nonprofit colleges or universities provided that:
(1) the authority obtains the consent of all of the nonprofit colleges or universities that are involved, or when financing loans for the funding of liability or other loss insurance reserves or for the providing of those reserves or other capital to be contributed to a risk retention group, the authority obtains the consent of all of the eligible members that are involved; and
(2) the money set aside in any fund or funds pledged for any series of bonds or issue of bonds is held for the sole benefit of a series or issue separate and apart from the money pledged for any other series or issue of bonds of the authority.
(b) To facilitate the combining of projects, bonds may be issued in series under one (1) or more resolutions or trust agreements and be:
(1) fully open end, thus providing for unlimited issuance of additional series; or
(2) partially open end, limited as to additional series;
all in the discretion of the authority.
(c) Notwithstanding any provision of this chapter, the authority may permit a nonprofit college or university to substitute one (1) or more educational facilities of similar value (as determined by an independent appraiser satisfactory to the authority) as security for any educational facility financed under this chapter on the terms and conditions that the authority may prescribe.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-31
Mortgages
Sec. 31. The authority may mortgage all or any part of:
(1) any project and any other educational facilities conveyed to the authority for an educational purpose; and
(2) the site or sites of the facilities, whether presently owned or subsequently acquired;
for the benefit of the holders of the bonds of the authority issued to finance a project or any portion of a project or issued to refund or refinance outstanding indebtedness of a nonprofit college or university as permitted by this chapter.
As added by P.L.2-2007, SEC.69.
IC 5-1-16.5-32
Risk retention
Sec. 32. The authority may join in a risk retention group with state educational institutions or any nonprofit college or university.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-33
Authority
Sec. 33. The authority may do all things necessary to carry out the purposes of this chapter.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-34
Payment of expenses
Sec. 34. All expenses incurred in carrying out this chapter are payable solely from funds provided under the authority of this chapter. No liability may be incurred by the authority beyond the extent to which money has been provided under this chapter.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-35
Acquisitions
Sec. 35. The authority may acquire:
(1) directly;
(2) by and through a nonprofit college or university as the private institution's agent;
(3) by purchase solely from funds provided under this chapter; or
(4) by gift or devise;
lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and other interests in lands, including lands lying under water and riparian rights that are located in Indiana, as the authority finds necessary or convenient, for the construction or operation of a project, upon the terms and at the prices as are agreed upon between the authority and the owner of a property interest. The authority may take title to property in the authority's own name or in the name of a nonprofit college or university as the authority's agent.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-36
Conveyance of title
Sec. 36. The authority shall promptly take any action and execute any deeds and conveyances necessary and required to convey the title to a project or projects to the appropriate nonprofit college or university whenever:
(1) the principal of and interest on bonds of the authority issued to finance the cost of a project or projects for a nonprofit college or university, including any refunding bonds issued to refund and refinance the bonds, have been fully paid and retired; or (2) adequate provision has been made to fully pay and retire bonds of the authority issued to finance the cost of a project or projects for a nonprofit college or university, all other conditions of the bond resolution have been satisfied, and the lien created by the bond resolution has been released in accord with the provisions of the bond resolution.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-37
Issuance of bonds
Sec. 37. The authority may periodically issue bonds for any corporate purpose. All bonds or other obligations of the authority issued under this chapter are negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-38
Bonds of issue
Sec. 38. The bonds of every issue are payable solely out of revenues of the authority, including accumulated reserves or sinking funds. Any income received from the investment of reserves or sinking funds must be applied in reduction of the rentals or other amounts paid by the nonprofit college or university or nonprofit colleges or universities for whose project or projects the reserves or sinking funds were created. Funds held as reserves or sinking funds when invested must be allocated to a specific project or projects of the institution for which the fund was created, and the income from the investment must be used to reduce the bonded indebtedness attributable to the project or projects.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-39
Bonds; serial and term
Sec. 39. (a) The bonds issued by the authority may be issued as serial bonds or term bonds, or both. The bonds:
(1) must be authorized by a bond resolution of the authority; and
(2) must:
(A) bear the date or dates;
(B) mature at the time or times not exceeding forty (40) years from their respective dates of issue;
(C) bear interest at the rate or rates, without regard to any limit contained in any other statute or law of Indiana;
(D) be payable at the time or times;
(E) be in the denominations;
(F) be in the form, either coupon or fully registered;
(G) carry the registration and conversion privileges;
(H) be payable in lawful money of the United States of America at the places; and (I) be subject to the terms of redemption;
as are in current or customary usage in municipal bond markets and as the bond resolution may provide.
(b) The bond resolution for bonds of the authority may set the maximum interest rate or rates that the bonds may bear and delegate to an officer or agent of the authority power to set an interest rate or rates that the bonds may bear at the time of sale of the bonds. However, the rate or rates may not exceed the maximum rate established by the authority in the bond resolution.
(c) The bonds of the authority must be executed by the manual or facsimile signatures of the officers or agents of the authority designated by the authority. In the case of bonds having a maturity of one (1) year or less, the bond resolution that authorizes the bonds may concurrently provide for the issuance, delivery, and sale of refunding bonds subject to the terms and conditions prescribed in the bond resolution and this chapter. The bonds must be sold in the manner that the authority determines. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates, which must be exchanged for the definitive bonds.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-40
Bond resolutions
Sec. 40. Any bond resolution of the authority may contain provisions that become part of the contract with the holders of the bonds to be authorized, as to:
(1) pledging or assigning the revenues of the project or projects with respect to which the bonds are to be issued;
(2) the rentals, fees, and other amounts to be charged, and the sums to be raised in each year, and the use, investment, and disposition of the sums;
(3) the setting aside of reserves or sinking funds, and the regulation, investment, and disposition of reserves or sinking funds;
(4) limitations on the use of the project;
(5) limitations on the purpose to which or the investments in which the proceeds of sale of any issue of bonds may be applied;
(6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds;
(7) the refunding of outstanding bonds;
(8) the procedure, if any, by which the terms of any contract with bond holders may be amended or abrogated, the amount of bonds the holders of which must give consent and the manner in which the consent may be given;
(9) defining the acts or omissions to act that constitute a default in the duties of the authority to holders of the authority's obligations and providing the rights and remedies of the holders

in the event of a default;
(10) mortgaging the project or projects with respect to which any bonds are to be issued and other educational facilities conveyed to the authority for a purpose for the benefit of the holders of the bonds;
(11) the establishment of liability or other loss insurance reserves or the contribution of those reserves or other capital to a risk retention group to provide insurance coverage against liability claims or other losses; and
(12) any other matters relating to the bonds which the authority considers desirable.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-41
Immunity for executing bonds
Sec. 41. Neither the members of the authority nor any person executing the bonds of the authority may be held liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance of the bonds.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-42
Bonds; purchasing
Sec. 42. The authority may purchase bonds issued by the authority using any funds available for the purpose. The authority may hold, pledge, cancel, or resell bonds issued by the authority subject to and in accordance with agreements with bond holders.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-43
Bonds; trust agreements
Sec. 43. (a) The authority may secure any bonds issued under this chapter by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank in Indiana having the powers of a trust company.
(b) The bond resolution providing for the issuance of bonds secured by a trust agreement:
(1) must pledge the revenues to be received by the authority from the project or projects;
(2) may contain provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including provisions specifically authorized to be included in any bond resolution of the authority; and
(3) may restrict the individual right of action by bondholders.
(c) Any bond resolution may contain any other provisions that the authority determines reasonable and proper for the security of the bondholders.
(d) All expenses incurred in carrying out the provisions of the bond resolution may be treated as a part of the cost of the operation

of a project.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-44
Bonds; restrictions
Sec. 44. (a) Bonds issued under this chapter do not, and must state upon the face of each bond that the bonds do not:
(1) represent or constitute:
(A) a debt of the authority or of the state within the meaning of the provisions of the Constitution or statutes of the state of Indiana; or
(B) a pledge of the faith and credit of the authority or the state; or
(2) grant to the owners or holders of the bonds any right to have the authority or the general assembly levy any taxes or appropriate any funds for the payment of the principal of or interest due on the bonds.
(b) Bonds issued under this chapter are payable and must state that the bonds are payable solely from the funds pledged for payment of the bonds in accordance with the bond resolution.
(c) This chapter may not be construed to authorize the authority or any department, board, commission or other agency to create an obligation of the state of Indiana within the meaning of the Constitution of the State of Indiana or the statutes of Indiana.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-45
Leases
Sec. 45. (a) In connection with any lease entered into between the authority and any nonprofit college or university, the authority shall fix, revise, charge, and collect rents for the use of each project and contract with any person, partnership, association, limited liability company, or corporation, or other body, public or private, in respect thereof.
(b) Each lease entered into by the authority with a nonprofit college or university must provide that the rents or other money payable by the nonprofit college or university is sufficient at all times:
(1) to pay the private institution's share of the administrative costs and expenses of the authority;
(2) to pay the principal of the premium, if any, and the interest on outstanding bonds of the authority issued in respect of the project as the bonds become due and payable; and
(3) to create and maintain reserves that may be required or provided for in the bond resolution relating to the bonds of the authority.
(c) The authority shall pledge the revenues derived and to be derived from a project for the purposes specified in subsection (b).
(d) Additional bonds may be issued that rank on a parity with other bonds relating to the project to the extent and on the terms and

conditions provided in the bond resolution.
(e) A pledge is valid and binding from the time the pledge is made. The revenues pledged by the authority are immediately subject to the lien of a pledge without any physical delivery of the pledge document or further act. The lien of a pledge is valid and binding against all parties having claims of any kind in tort or contract or otherwise against the authority, irrespective of whether the parties have notice of the lien.
(f) Neither the bond resolution nor any financing statement, continuation statement, or other instrument by which a pledge is created or by which the authority's interest in revenues is assigned need be filed or recorded in public records to perfect the lien created by a pledge of revenues by the authority as against third parties, except that a copy of the pledge document must be filed in the records of the authority and with the treasurer of state.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-46
Bond proceeds
Sec. 46. All money received under this chapter, whether as proceeds from the sale of bonds or as revenues, are trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, money received under this chapter is deposited shall act as trustee of the moneys and shall hold and apply the money for the purposes described in this chapter, subject to any provisions set forth in this chapter and the bond resolution authorizing the bonds of any issue.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-47
Rights of bond holders and trustees
Sec. 47. Any holder of bonds issued under this chapter or a trustee under a trust agreement entered into under this chapter, except to the extent that the rights of a holder or a trustee are restricted by any bond resolution, may, by any suitable form of legal proceedings, protect and enforce any rights under the laws of Indiana or granted by the bond resolution. These rights include the right:
(1) to compel the performance of all duties of the authority required by this chapter or the bond resolution;
(2) to enjoin unlawful activities; and
(3) in the event of default with respect to the payment of any principal of, premium, if any, and interest on any bond or in the performance of any covenant or agreement on the part of the authority in the bond resolution, to apply to the circuit court to appoint a receiver:
(A) to administer and operate the project or projects, the revenues of which are pledged to the payment of principal of, premium, if any, and interest on the bonds;
(B) with full power to pay, and to provide for payment of, principal of premium, if any, and interest on the bonds; and (C) with the powers, subject to the direction of the court, as are permitted by law and are accorded receivers, excluding any power to pledge additional revenues of the authority to the payment of the principal, premium and interest.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-48
Refunding bonds generally
Sec. 48. The authority may provide for the issuance of bonds of the authority:
(1) to refund any bonds of the authority then outstanding, including the payment of any redemption premium on the bonds and any interest accrued or to accrue to the earlier or any subsequent date of redemption, purchase, or maturity of the bonds; and
(2) if determined advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any part of an addition, improvement, extension, or enlargement of a project.
However, no refunding bonds may be issued unless the authority provides for the payment of rentals adequate to satisfy the requirements of section 34 of this chapter.
As added by P.L.2-2007, SEC.69. Amended by P.L.3-2008, SEC.17.

IC 5-1-16.5-49
Issuance of bonds to refund outstanding bonds
Sec. 49. The proceeds of any bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority:
(1) be applied to the purchase or retirement at maturity or redemption of the outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity of the outstanding bonds; and
(2) pending the application of the proceeds, be placed in escrow to be applied to the purchase or retirement at maturity or redemption of the outstanding bonds on a date determined by the authority.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-50
Proceeds of refunding bonds; disposition
Sec. 50. Any escrowed proceeds, pending use for the refunding of outstanding bonds, may be invested and reinvested in:
(1) direct obligations of the United States of America; or
(2) obligations having the timely payment of principal and interest unconditionally guaranteed by the United States of America;
maturing at a time or times that are appropriate to assure the prompt payment of the principal and interest and redemption premium, if any, on the outstanding bonds to be refunded. Any interest, income,

and profits earned or realized on any investment may also be applied to the payment of the outstanding bonds to be refunded. Only after the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and any interest, income and profits earned or realized on the investments described in this section must be returned to the nonprofit college or university for use by the nonprofit college or university in any lawful manner.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-51
Bonds; authority to refund
Sec. 51. All bonds issued to refund outstanding bonds of the authority are subject to this chapter in the same manner and to the same extent as other bonds issued under this chapter.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-52
Power to invest bonds
Sec. 52. Except as otherwise provided in section 50 of this chapter or in any trust indenture providing for the issuance of bonds, the authority may invest:
(1) the authority's money, funds, and accounts;
(2) any money, funds, and accounts in the authority's custody; and
(3) proceeds of bonds or notes;
in the manner provided by an investment policy established by resolution of the authority.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-53
Authority to invest bonds
Sec. 53. All:
(1) banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and insurance companies and associations; and
(2) executors, administrators, guardians, trustees, and other fiduciaries;
may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued by the authority under this chapter.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-54
Repealed
(Repealed by P.L.162-2007, SEC.42.)

IC 5-1-16.5-55
Competitive bidding requirement
Sec. 55. Except as provided in IC 21-36-2, a project is not subject

to any statutory requirement of competitive bidding or other restriction imposed on the procedure for award of contracts or the lease, sale, or other disposition of property with regard to any action taken under authority of this chapter. If, however, the prospective lessee so requests in writing, the authority shall call for the construction bids in the manner determined by the authority with the approval of the lessee.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-56
Powers of authority; financing
Sec. 56. Notwithstanding any other provision of this chapter, the authority may:
(1) finance the cost of an educational facility or refund outstanding indebtedness of a nonprofit college or university, as authorized under section 28 of this chapter; or
(2) finance the establishment of liability or other loss insurance reserves or the contribution of reserves or other capital to a risk retention group to provide insurance coverage against liability claims or other losses;
by issuing the authority's bonds for the purpose of loaning the proceeds to a nonprofit college or university for the cost of a project or to refund or refinance outstanding indebtedness or reimburse advances made in connection with a project in accordance with an agreement between the authority and the institution and in exchange for the institution's promissory note or notes.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-57
Promissory notes
Sec. 57. (a) Any promissory notes received under section 56 of this chapter:
(1) must have the same principal amounts, maturities, and interest rates as the bonds being issued;
(2) may be secured by a first mortgage lien on the educational facility being financed or by a first mortgage lien or security interest in other real or personal property or funds acceptable to the authority subject to any exceptions that the authority may approve and created by a mortgage instrument or security agreement satisfactory to the authority; and
(3) may be insured or guaranteed by others.
(b) Any bonds described in section 56 of this chapter must be payable solely out of the payments to be made on the promissory notes and under the corresponding agreement. Any bonds described in section 56 of this chapter may not exceed in principal amount the cost of the educational facility, as determined by the nonprofit college or university, or the necessary amount of these liability or other loss insurance reserves, and approved by the authority. In other respects:
(1) the bonds are subject to the provisions of section 39 of this

chapter; and
(2) the trust agreement or indenture creating the bonds may contain any of the provisions set forth in section 40 of this chapter that the authority determines appropriate.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-58
Mortgages
Sec. 58. If an educational facility is financed and mortgaged under sections 56 and 57 of this chapter:
(1) the title to the facility must remain in the nonprofit college or university owning the facility, subject to the lien of the mortgage securing the promissory notes then being purchased; and
(2) there may not be a lease of the facility between the authority and the institution.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-59
Power of authority; restrictions
Sec. 59. Section 36 of this chapter does not apply to any educational facility or any liability or other loss insurance reserves financed under sections 56 through 58 of this chapter and this section. However, the authority shall return the promissory notes purchased through the issuance of bonds under this chapter to the nonprofit college or university issuing the promissory notes when:
(1) the bonds have been fully paid and retired or adequate provision has been made to pay and retire the bonds fully;
(2) all other conditions of the trust agreement or indenture creating the bonds have been satisfied; and
(3) the lien has been released in accordance with the provisions of the instrument creating the lien.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-60
Power of authority; operation and maintenance of projects
Sec. 60. Because the operation and maintenance of a project by the authority or the authority's agent constitutes the performance of an essential public function, neither the authority nor the authority's agent are required to pay any taxes or assessments, including mortgage recording taxes, upon or in respect of:
(1) a project or any property acquired or used by the authority or the authority's agent under this chapter or upon the income from the project or property;
(2) the bonds issued under this chapter or the interest on those bonds; and
(3) the proceeds received from bonds issued under this chapter:
(A) by a holder from the sale of such bonds, to the extent of the holder's cost of acquisition;
(B) upon redemption before maturity; or (C) at maturity.
As added by P.L.2-2007, SEC.69.

IC 5-1-16.5-61
Bonds; tax exemption
Sec. 61. All bonds and the interest on bonds issued under this chapter are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.2-2007, SEC.69.



CHAPTER 17. INDIANA STADIUM AND CONVENTION BUILDING AUTHORITY

tax exempt properties located in Indianapolis because Indianapolis is the seat of government, the home to multiple institutions of higher education, and the site of numerous state and regional nonprofit corporations.
(8) Economic development benefits the health and welfare of the people of Indiana, is a public use and purpose for which public money may be spent, and is of public utility and benefit.
As added by P.L.220-2011, SEC.58.

IC 5-1-17-1
"Authority"
Sec. 1. As used in this chapter, "authority" refers to the Indiana stadium and convention building authority created by this chapter.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the board of directors of the authority.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-3
"Bonds"
Sec. 3. As used in this chapter, "bonds" means bonds, notes, commercial paper, or other evidences of indebtedness. The term includes obligations (as defined in IC 8-9.5-9-3) and swap agreements (as defined in IC 8-9.5-9-4).
As added by P.L.214-2005, SEC.6.

IC 5-1-17-4
"Capital improvement board"
Sec. 4. As used in this chapter, "capital improvement board" refers to a capital improvement board of managers created by IC 36-10-8 or IC 36-10-9.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-5
"State agency"
Sec. 5. As used in this chapter, "state agency" has the meaning set forth in IC 4-13.5-1-1.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-6
Establishment
Sec. 6. An Indiana stadium and convention building authority is created in Indiana as a separate body corporate and politic as an instrumentality of the state to acquire, construct, equip, own, lease, and finance facilities for lease to or for the benefit of a capital improvement board.
As added by P.L.214-2005, SEC.6.
IC 5-1-17-7
Membership
Sec. 7. (a) The board is composed of the following seven (7) members, who must be residents of Indiana:
(1) Four (4) members appointed by the governor. The president pro tempore of the senate and the speaker of the house of representatives may each make one (1) recommendation to the governor concerning the appointment of a member under this subdivision.
(2) Two (2) members appointed by the executive of a county having a consolidated city.
(3) One (1) member appointed by the governor, who has been nominated by the county fiscal body of a county that is contiguous to a county having a consolidated city, determined as follows:
(A) The member nominated for the initial term shall be nominated by the contiguous county that has the largest population of all the contiguous counties that have adopted an ordinance to impose a food and beverage tax under IC 6-9-35.
(B) The member nominated for each successive term shall be nominated by the contiguous county that:
(i) contributed the most revenues from the tax imposed by IC 6-9-35 to the capital improvement board of managers created by IC 36-10-9-3 in the immediately previous calendar year; and
(ii) has not previously made a nomination to the governor or, if all the contributing counties have previously made such a nomination, is the one whose then most recent nomination occurred before those of all the other contributing counties.
(b) A member appointed under subsection (a)(1) through (a)(2) is entitled to serve a three (3) year term. A member appointed under subsection (a)(3) is entitled to serve a one (1) year term. A member may be reappointed to subsequent terms.
(c) If a vacancy occurs on the board, the governor shall fill the vacancy by appointing a new member for the remainder of the vacated term. If the vacated member was appointed under subsection (a)(2) or (a)(3), the governor shall appoint a new member who has been nominated by the person or body who made the nomination of the vacated member.
(d) A member may be removed for cause by the appointing authority.
(e) Each member, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the board.
(f) The governor shall nominate an executive director for the authority, subject to the veto authority of the executive of a county having a consolidated city. As added by P.L.214-2005, SEC.6.

IC 5-1-17-8
Meetings; officers; quorum
Sec. 8. (a) The board shall hold an initial organizational meeting on or before June 30, 2005. Immediately after January 15 of each year, the board shall hold its annual organizational meeting.
(b) The governor shall appoint a member of the board to serve as chair of the board.
(c) The board shall elect one (1) of the members vice chair and another secretary-treasurer to perform the duties of those offices. These officers serve from the date of their election and until their successors are elected and qualified. The board may elect an assistant secretary-treasurer.
(d) Special meetings may be called by the chair of the board or any three (3) members of the board.
(e) A majority of the members constitutes a quorum, and the concurrence of a majority of the members is necessary to authorize any action.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-9
Bylaws; rules; code of ethics
Sec. 9. (a) The board may adopt the bylaws and rules it considers necessary for the proper conduct of its duties and the safeguarding of the funds and property entrusted to its care.
(b) The board shall, without complying with IC 4-22-2, adopt the code of ethics in executive order 05-12 for its members and employees.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-9.5
Personal liability of members or employees
Sec. 9.5. The:
(1) members of the authority;
(2) officers and employees of the authority; and
(3) executive director;
executing bonds, leases, obligations, or other agreements under this chapter are not subject to personal liability or accountability by reason of any act authorized by this chapter.
As added by P.L.120-2006, SEC.1.

IC 5-1-17-10
Purpose
Sec. 10. The authority is organized for the following purposes:
(1) Acquiring, financing, constructing, and leasing land and capital improvements to or for the benefit of a capital improvement board.
(2) Financing and constructing additional improvements to capital improvements owned by the authority and leasing them

to or for the benefit of a capital improvement board.
(3) Acquiring land or all or a portion of one (1) or more capital improvements from a capital improvement board by purchase or lease and leasing the land or these capital improvements back to the capital improvement board, with any additional improvements that may be made to them.
(4) Acquiring all or a portion of one (1) or more capital improvements from a capital improvement board by purchase or lease to fund or refund indebtedness incurred on account of those capital improvements to enable the capital improvement board to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the capital improvement board considers to be unduly burdensome.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-11
Powers
Sec. 11. (a) The authority may also:
(1) finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip land and capital improvements;
(2) lease the land or those capital improvements to a capital improvement board;
(3) sue, be sued, plead, and be impleaded;
(4) condemn, appropriate, lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with capital improvements;
(5) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(6) after giving notice, enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a capital improvement;
(7) design, order, contract for, and construct, reconstruct, and renovate any capital improvements or improvements thereto;
(8) employ managers, superintendents, architects, engineers, attorneys, auditors, clerks, construction managers, and other employees;
(9) make and enter into all contracts and agreements, including agreements to arbitrate, that are necessary or incidental to the performance of its duties and the execution of its powers under this chapter;
(10) acquire in the name of the authority by the exercise of the right of condemnation, in the manner provided in subsection (c), public or private lands, or rights in lands, rights-of-way, property, rights, easements, and interests, as it considers necessary for carrying out this chapter; and
(11) take any other action necessary to implement its purposes as set forth in section 10 of this chapter.
(b) The authority is subject to the provisions of 25 IAC 5 concerning equal opportunities for minority business enterprises and

women's business enterprises to participate in procurement and contracting processes. In addition, the authority shall set a goal for participation by minority business enterprises of fifteen percent (15%) and women's business enterprises of five percent (5%), consistent with the goals of delivering the project on time and within the budgeted amount and, insofar as possible, using Indiana businesses for employees, goods, and services. In fulfilling the goal, the authority shall take into account historical precedents in the same market.
(c) If the authority is unable to agree with the owners, lessees, or occupants of any real property selected for the purposes of this chapter, the authority may proceed to procure the condemnation of the property under IC 32-24-1. The authority may not institute a proceeding until the authority has adopted a resolution that:
(1) describes the real property sought to be acquired and the purpose for which the real property is to be used;
(2) declares that the public interest and necessity require the acquisition by the authority of the property involved; and
(3) sets out any other facts that the authority considers necessary or pertinent.
The resolution is conclusive evidence of the public necessity of the proposed acquisition and shall be referred to the attorney general for action, in the name of the authority, in the circuit or superior court of the county in which the real property is located.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-12
Bonds; refunding; leases; property
Sec. 12. (a) Bonds issued under IC 36-10-8 or IC 36-10-9 or prior law may be refunded as provided in this section.
(b) A capital improvement board may:
(1) lease all or a portion of land or a capital improvement or improvements to the authority, which may be at a nominal lease rental with a lease back to the capital improvement board, conditioned upon the authority assuming bonds issued under IC 36-10-8 or IC 36-10-9 or prior law and issuing its bonds to refund those bonds; and
(2) sell all or a portion of land or a capital improvement or improvements to the authority for a price sufficient to provide for the refunding of those bonds and lease back the land or capital improvement or improvements from the authority.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-13
Lease; findings; term; conditions
Sec. 13. (a) Before a lease may be entered into by a capital improvement board under this chapter, the capital improvement board must find that the lease rental provided for is fair and reasonable.
(b) A lease or sublease of land or capital improvements from the

authority, or from a state agency under section 26 of this chapter, to a capital improvement board:
(1) may not have a term exceeding forty (40) years;
(2) may not require payment of lease rentals for a newly constructed capital improvement or for improvements to an existing capital improvement until the capital improvement or improvements thereto have been completed and are ready for occupancy;
(3) may contain provisions:
(A) allowing the capital improvement board to continue to operate an existing capital improvement until completion of the improvements, reconstruction, or renovation of that capital improvement or any other capital improvement; and
(B) requiring payment of lease rentals for land, for an existing capital improvement being used, reconstructed, or renovated, or for any other existing capital improvement;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the capital improvement board to purchase the capital improvement upon the terms stated in the lease:
(A) during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the capital improvement, including indebtedness incurred for the refunding of that indebtedness; or
(B) for one dollar ($1) after the term of the lease, if all indebtedness incurred on account of the capital improvement, including indebtedness incurred for the refunding of that indebtedness, is no longer outstanding;
(6) may be entered into before acquisition or construction of a capital improvement;
(7) may provide that the capital improvement board shall agree to:
(A) pay all taxes and assessments thereon;
(B) maintain insurance thereon for the benefit of the authority;
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(D) pay a deposit or series of deposits to the authority from any funds legally available to the capital improvement board before the commencement of the lease to secure the performance of the capital improvement board's obligations under the lease;
(8) subject to IC 36-10-8-13 and IC 36-10-9-11, may provide that the lease rental payments by the capital improvement board shall be made from:
(A) proceeds of one (1) or more of the excise taxes as defined in IC 36-10-8 or IC 36-10-9;
(B) proceeds of the county supplemental auto rental excise tax imposed under IC 6-6-9.7; (C) that part of the proceeds of the county food and beverage tax imposed under IC 6-9-35, which the capital improvement board or its designee receives pursuant thereto;
(D) revenue captured under IC 36-7-31;
(E) net revenues of the capital improvement;
(F) any other funds available to the capital improvement board; or
(G) any combination of the sources described in clauses (A) through (F);
(9) subject to subdivision (10), must provide that the capital improvement board is solely responsible for the operation and maintenance of the capital improvement upon completion of construction, including the negotiation and maintenance of agreements with tenants or users of the capital improvement;
(10) must provide that, during the term of the lease, the authority retains the right to approve any lease agreements and amendments to any lease agreements between the capital improvement board and any National Football League franchised professional football team that will use the capital improvement;
(11) must provide that:
(A) subject to the terms of the lease, the capital improvement board will retain all revenues from operation of the capital improvement; and
(B) the authority has no responsibility to fund the ongoing maintenance and operations of the capital improvement; and
(12) with respect to a capital improvement that is subject to the county admissions tax imposed by IC 6-9-13, must provide that upon request of the authority the capital improvement board will impose a fee:
(A) not to exceed three dollars ($3), as determined by the authority, for each admission to a professional sporting event described in IC 6-9-13-1; and
(B) not to exceed one dollar ($1), as determined by the authority, for each admission to any other event described in IC 6-9-13-1;
and, so long as there are any current or future obligations owed by the capital improvement board to the authority or any state agency pursuant to a lease or other agreement entered into between the capital improvement board and the authority or any state agency under section 26 of this chapter, the capital improvement board or its designee shall deposit the revenues received from the fee imposed under this subdivision in a special fund, which may be used only for the payment of the obligations described in this subdivision.
(c) A capital improvement board may designate the authority as its agent to receive on behalf of the capital improvement board any of the revenues identified in subsection (b)(8).
(d) All information prepared by the capital improvement board or a political subdivision served by the capital improvement board with

respect to a capital improvement proposed to be financed under this chapter, including a construction budget and timeline, must be provided to the budget director. Any information described in this subsection that was prepared before May 15, 2005, must be provided to the budget director not later than May 15, 2005.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-14
Complete authority
Sec. 14. This chapter contains full and complete authority for leases between the authority and a capital improvement board. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board or the capital improvement board or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this chapter.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-15
Capital improvement plans and specifications; approval
Sec. 15. If the lease provides for a capital improvement or improvements thereto to be constructed by the authority, the plans and specifications shall be submitted to and approved by all agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-16
Agreements; common wall; easements; licenses
Sec. 16. The authority and a capital improvement board may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county in which the capital improvement is located.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-17
Capital improvement; land; sale; lease
Sec. 17. (a) A capital improvement board may lease for a nominal lease rental, or sell to the authority, one (1) or more capital improvements or portions thereof or land upon which a capital improvement is located or is to be constructed.
(b) Any lease of all or a portion of a capital improvement by a capital improvement board to the authority must be for a term equal to the term of the lease of that capital improvement back to the capital improvement board.
(c) A capital improvement board may sell property to the authority.
As added by P.L.214-2005, SEC.6.
IC 5-1-17-18
Bond issues
Sec. 18. (a) Subject to subsection (h), the authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring real or personal property, including existing capital improvements;
(2) constructing, improving, reconstructing, or renovating one (1) or more capital improvements; or
(3) funding or refunding bonds issued under IC 36-10-8 or IC 36-10-9 or prior law.
(b) The bonds are payable from the lease rentals from the lease of the capital improvements for which the bonds were issued, insurance proceeds, and any other funds pledged or available.
(c) The bonds shall be authorized by a resolution of the board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within forty (40) years.
(f) The board shall sell the bonds at public or private sale upon the terms determined by the board.
(g) All money received from any bonds issued under this chapter shall be applied to the payment of the cost of the acquisition or construction, or both, of capital improvements, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the facility and all buildings, facilities, structures, and improvements related to it;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the capital improvement suitable for use and operations;
(4) architectural, engineering, consultant, and attorney's fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums (if any) for, and interest on, the bonds being refunded or refinanced.
(h) The authority may not issue bonds under this chapter unless the authority first finds that the following conditions are met:
(1) Each contract or subcontract for the construction of a facility and all buildings, facilities, structures, and improvements related to that facility to be financed in whole or in part through the issuance of the bonds:
(A) requires payment of the common construction wage

required by IC 5-16-7; and
(B) requires the contractor or subcontractor to enter into a project labor agreement as a condition of being awarded and performing work on the contract.
(2) The capital improvement board and the authority have entered into a written agreement concerning the terms of the financing of the facility. This agreement must include the following provisions:
(A) Notwithstanding any other law, if the capital improvement board selected a construction manager and an architect for a facility before May 15, 2005, the authority will contract with that construction manager and architect and use plans as developed by that construction manager and architect. In addition, any other agreements entered into by the capital improvement board or a political subdivision served by the capital improvement board with respect to the design and construction of the facility will be reviewed by a selection committee consisting of:
(i) two (2) of the members appointed to the board of directors of the authority under section 7(a)(1) of this chapter, as designated by the governor;
(ii) the two (2) members appointed to the board of directors of the authority under section 7(a)(2) of this chapter; and
(iii) the executive director of the authority.
The selection committee is not bound by any prior commitments of the capital improvement board or the political subdivision, other than the general project design, and will approve all contracts necessary for the design and construction of the facility.
(B) If before May 15, 2005, the capital improvement board acquired any land, plans, or other information necessary for the facility and the board had budgeted for these items, the capital improvement board will transfer the land, plans, or other information useful to the authority for a price not to exceed the lesser of:
(i) the actual cost to the capital improvement board; or
(ii) three million five hundred thousand dollars ($3,500,000).
(C) The capital improvement board agrees to take any legal action that the authority considers necessary to facilitate the financing of the facility, including entering into agreements during the design and construction of the facility or a sublease of a capital improvement to any state agency that is then leased by the authority to any state agency under section 26 of this chapter.
(D) The capital improvement board is prohibited from taking any other action with respect to the financing of the facility without the prior approval of the authority. The authority is not bound by the terms of any agreement entered into by the

capital improvement board with respect to the financing of the facility without the prior approval of the authority.
(E) As the project financier, the Indiana finance authority (or its successor agency) and the public finance director will be responsible for selecting all investment bankers, bond counsel, trustees, and financial advisors.
(F) The capital improvement board agrees to deliver to the authority the one hundred million dollars ($100,000,000) that is owed to the capital improvement board, the consolidated city, or the county having a consolidated city pursuant to an agreement between the National Football League franchised professional football team and the capital improvement board, the consolidated city, or the county. This amount shall be applied to the cost of construction for the stadium part of the facility. This amount does not have to be delivered until a lease is entered into for the stadium between the authority and the capital improvement board.
(G) The authority agrees to consult with the staff of the capital improvement board on an as needed basis during the design and construction of the facility, and the capital improvement board agrees to make its staff available for this purpose.
(H) The authority, the county, the consolidated city, the capital improvement board and the National Football League franchised professional football team must commit to using their best efforts to assist and cooperate with one another to design and construct the facility on time and on budget.
(3) The capital improvement board and the National Football League franchised professional football team have entered into a lease for the stadium part of the facility that has been approved by the authority and has a term of at least thirty (30) years.
As added by P.L.214-2005, SEC.6. Amended by P.L.1-2006, SEC.87.

IC 5-1-17-18.5
Negotiating with a single bidder for a project
Sec. 18.5. (a) This section applies to bids received with respect to a capital improvement under this chapter:
(1) that is constructed by, for, or on behalf of the authority; and
(2) for which only one (1) bid was received from a responsible bidder.
(b) The board may attempt to negotiate a more advantageous proposal and contract with the bidder if the board determines that rebidding:
(1) is not practicable or advantageous; or
(2) would adversely affect the construction schedule or budget of the project.
(c) The board shall prepare a bid file containing the following information:
(1) A copy of all documents that are included as part of the

invitation for bids.
(2) A list of all persons to whom copies of the invitation for bids were given, including the following information:
(A) The name and address of each person who received an invitation for bids.
(B) The name of each bidder who responded and the dollar amount of the bid.
(C) A summary of the bid received.
(3) The basis on which the bid was accepted.
(4) Documentation of the board's negotiating process with the bidder. The documentation must include the following:
(A) A log of the dates and times of each meeting with the bidder.
(B) A description of the nature of all communications with the bidder.
(C) A copy of all written communications, including electronic communications, with the bidder.
(5) The entire contents of the contract file except for proprietary information included with the bid, such as trade secrets, manufacturing processes, and financial information that was not required to be made available for public inspection by the terms of the invitation for bids.
As added by P.L.120-2006, SEC.2.

IC 5-1-17-19
Bonds; complete authority
Sec. 19. This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board or any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed in this chapter.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-20
Bonds; legal investments
Sec. 20. Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-21
Bonds; security
Sec. 21. (a) The authority may secure bonds issued under this chapter by a trust indenture between the authority and a corporate

trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign lease rentals, receipts, and income from leased capital improvements, but may not mortgage land or capital improvements;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and board;
(3) set forth the rights and remedies of bondholders and trustee; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the authority under this section is valid and binding from the time that the pledge or assignment is made, against all persons whether or not they have notice of the lien. Any trust indenture by which a pledge is created or an assignment made need not be filed or recorded. The lien is perfected against third parties by filing the trust indenture in the records of the board.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-22
Bond issue for leased property purchase
Sec. 22. If a capital improvement board exercises its option to purchase leased property, it may issue its bonds as authorized by statute.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-23
Tax exemption
Sec. 23. All:
(1) property owned by the authority;
(2) revenues of the authority; and
(3) bonds issued by the authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-24
Bonds; contesting validity
Sec. 24. Any action to contest the validity of bonds to be issued under this chapter may not be brought after the fifteenth day following:
(1) the receipt of bids for the bonds, if the bonds are sold at public sale; or (2) the publication one (1) time in a newspaper of general circulation published in the county of notice of the execution and delivery of the contract for the sale of bonds;
whichever occurs first.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-25
Bonds; maximum amount; conditions
Sec. 25. The authority shall not issue bonds in a principal amount exceeding five hundred million dollars ($500,000,000) to finance any capital improvement in a county having a consolidated first class city unless:
(1) on or before June 30, 2005, the county fiscal body:
(A) increases the rate of the tax authorized by IC 6-6-9.7 by the maximum amount authorized by IC 6-6-9.7-7(c);
(B) increases the rate of the tax authorized by IC 6-9-8 by the maximum amount authorized by IC 6-9-8-3(d);
(C) increases the rate of tax authorized by IC 6-9-12 by the maximum amount authorized by IC 6-9-12-5(b); and
(D) increases the rate of the tax authorized by IC 6-9-13 by the maximum amount authorized by IC 6-9-13-2(b); and
(2) on or before October 1, 2005, the budget director makes a determination under IC 36-7-31-14.1 to increase the amount of money captured in a tax area established under IC 36-7-31 by up to eleven million dollars ($11,000,000) per year, commencing July 1, 2007.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-26
Leases between authority and state agency
Sec. 26. (a) Notwithstanding any other law, any capital improvement that may be leased by the authority to a capital improvement board under this chapter may also be leased by the authority to any state agency to accomplish the purposes of this chapter. Any lease between the authority and a state agency under this chapter:
(1) must set forth the terms and conditions of the use and occupancy under the lease;
(2) must set forth the amounts agreed to be paid at stated intervals for the use and occupancy under the lease;
(3) must provide that the state agency is not obligated to continue to pay for the use and occupancy under the lease but is instead required to vacate the facility if it is shown that the terms and conditions of the use and occupancy and the amount to be paid for the use and occupancy are unjust and unreasonable considering the value of the services and facilities thereby afforded;
(4) must provide that the state agency is required to vacate the facility if funds have not been appropriated or are not available to pay any sum agreed to be paid for use and occupancy when

due;
(5) may provide for such costs as maintenance, operations, taxes, and insurance to be paid by the state agency;
(6) may contain an option to renew the lease;
(7) may contain an option to purchase the facility for an amount equal to the amount required to pay the principal and interest of indebtedness of the authority incurred on account of the facility and expenses of the authority attributable to the facility;
(8) may provide for payment of sums for use and occupancy of an existing capital improvement being used by the state agency, but may not provide for payment of sums for use and occupancy of a new capital improvement until the construction of the capital improvement or portion thereof has been completed and the new capital improvement or a portion thereof is available for use and occupancy by the state agency; and
(9) may contain any other provisions agreeable to the authority and the state agency.
(b) Any state agency that leases a capital improvement from the authority under this chapter may sublease the capital improvement to a capital improvement board under the terms and conditions set forth in section 13(a) of this chapter, section 13(b)(1) through 13(b)(4) of this chapter, section 13(b)(6) through 13(b)(8) of this chapter, and section 13(c) of this chapter.
(c) Notwithstanding any other law, in anticipation of the construction of any capital improvement and the lease of that capital improvement by the authority to a state agency, the authority may acquire an existing facility owned by the state agency and then lease the facility to the state agency. A lease made under this subsection shall describe the capital improvement to be constructed and may provide for the payment of rent by the state agency for the use of the existing facility. If such rent is to be paid pursuant to the lease, the lease shall provide that upon completion of the construction of the capital improvement, the capital improvement shall be substituted for the existing facility under the lease. The rent required to be paid by the state agency pursuant to the lease shall not constitute a debt of the state for purposes of the Constitution of the State of Indiana. A lease entered into under this subsection is subject to the same requirements for a lease entered into under subsection (a) with respect to both the existing facility and the capital improvement anticipated to be constructed.
(d) This chapter contains full and complete authority for leases between the authority and a state agency and subleases between a state agency and a capital improvement board. No laws, procedures, proceedings, publications, notices, consents, approvals, orders, or acts by the board, the governing body of any state agency or the capital improvement board or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any such lease or sublease, except as prescribed in this chapter.
As added by P.L.214-2005, SEC.6.
IC 5-1-17-27
Real property conveyance without bid or advertisement
Sec. 27. In order to enable the authority to lease a capital improvement or existing facility to a state agency under section 26 of this chapter, the governor may convey, transfer, or sell, with or without consideration, real property (including the buildings, structures, and improvements), title to which is held in the name of the state, to the authority, without being required to advertise or solicit bids or proposals, in order to accomplish the governmental purposes of this chapter.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-28
Lease payments from taxes; budget director designee
Sec. 28. If the authority enters into a lease with a capital improvement board under section 13 of this chapter or a state agency under section 26 of this chapter, which then enters into a sublease with a capital improvement board under section 26(b) of this chapter, and the rental payments owed by the capital improvement board to the authority under the lease or to the state agency under the sublease are payable from the taxes described in section 25 of this chapter or from the taxes authorized under IC 6-9-35, the budget director may choose the designee of the capital improvement board, which shall receive and deposit the revenues derived from such taxes. The designee shall hold the revenues on behalf of the capital improvement board pursuant to an agreement between the authority and the capital improvement board or between a state agency and the capital improvement board. The agreement shall provide for the application of the revenues in a manner that does not adversely affect the validity of the lease or the sublease, as applicable.
As added by P.L.214-2005, SEC.6.



CHAPTER 18. REPORTS CONCERNING BONDS AND LEASES OF POLITICAL SUBDIVISIONS

IC 5-1-18-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the department of local government finance.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-3
"Lease"
Sec. 3. As used in this chapter, "lease" means a lease of real property that is entered into by a political subdivision for a term of at least twelve (12) months, whether payable from property taxes, other taxes, revenues, or any other source.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-4
"Lease rentals"
Sec. 4. As used in this chapter, "lease rentals" means the payments required under a lease.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-5
"Political subdivision"
Sec. 5. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-6
Information report for bonds and leases
Sec. 6. A political subdivision that issues bonds or enters into a lease after December 31, 2005, shall supply the department with a debt issuance report not later than one (1) month after the date on which the bonds are issued or the lease is executed.
As added by P.L.199-2005, SEC.2. Amended by P.L.219-2007,

SEC.8; P.L.137-2012, SEC.4.

IC 5-1-18-7
Bond report requirements; uniformity; electronic submission
Sec. 7. (a) Except as provided by subsection (b), the debt issuance report required by section 6 of this chapter must be submitted on a form prescribed by the department and must include the following information concerning bonds:
(1) The par value of the bond issue.
(2) A schedule of maturities and interest rates.
(3) The purposes of the bond issue.
(4) The itemized costs of issuance information, including fees for bond counsel, other legal counsel, underwriters, and financial advisors.
(5) The type of bonds that are issued.
(6) Other information as required by the department.
A copy of the official statement and bond covenants, if any, must be supplied with this information.
(b) A political subdivision or a person acting on behalf of a political subdivision shall submit the debt issuance report information described in subsection (a) to the department electronically, in the manner prescribed by the department.
(c) For taxes due and payable for an assessment date after January 15, 2012, the department may not approve an appropriation or a property tax levy that is associated with a debt unless the debt issuance report for the debt has been submitted to the department, unless the department has granted a waiver under subsection (d).
(d) The department may for good cause grant a waiver to the requirement under subsection (c) and approve an appropriation or a property tax levy, notwithstanding a political subdivision's failure to submit a required debt issuance report.
As added by P.L.199-2005, SEC.2. Amended by P.L.137-2012, SEC.5.

IC 5-1-18-8
Lease report requirements; uniformity; electronic submission
Sec. 8. (a) Except as provided by subsection (b), the lease information required by section 6 of this chapter must be submitted on a form prescribed by the department and must include the following information concerning leases:
(1) The term of the lease.
(2) The annual and total amount of lease rental payments due under the lease.
(3) The purposes of the lease.
(4) The itemized costs incurred by the political subdivision with respect to the preparation and execution of the lease, including fees for legal counsel and other professional advisors.
(5) If all or part of the lease rental payments are used by the lessor as debt service payments for bonds issued for the acquisition, construction, renovation, improvement, expansion,

or use of a building, structure, or other public improvement for the political subdivision:
(A) the name of the lessor;
(B) the par value of the bond issue; and
(C) the purposes of the bond issue.
(6) Other information as required by the department.
(b) A political subdivision or a person acting on behalf of a political subdivision shall submit the debt issuance report information described in subsection (a) to the department electronically, in the manner prescribed by the department.
(c) For taxes due and payable for an assessment date after January 15, 2012, the department may not approve an appropriation or a property tax levy that is associated with a debt unless the debt issuance report for the debt has been submitted to the department, unless the department has granted a waiver under subsection (d).
(d) The department may for good cause grant a waiver to the requirement under subsection (c) and approve an appropriation or a property tax levy, notwithstanding a political subdivision's failure to submit a required debt issuance report.
As added by P.L.199-2005, SEC.2. Amended by P.L.137-2012, SEC.6.

IC 5-1-18-9
Bonds or leases outstanding; annual summary; annual verification
Sec. 9. (a) This subsection applies to reporting that occurs before January 1, 2013. Each political subdivision that has any outstanding bonds or leases shall submit a report to the department before March 1 of 2006 and each year thereafter that includes a summary of all the outstanding bonds of the political subdivision as of January 1 of that year. The report must:
(1) distinguish the outstanding bond issues and leases on the basis of the type of bond or lease, as determined by the department;
(2) include a comparison of the political subdivision's outstanding indebtedness compared to any applicable statutory or constitutional limitations on indebtedness;
(3) include other information as required by the department; and
(4) be submitted on a form prescribed by the department or through the Internet or other electronic means, as determined by the department.
(b) This subsection applies to reporting that occurs after December 31, 2012. The department may annually require each political subdivision to verify to the department that the list of indebtedness and related details in the department's database are current and accurate.
As added by P.L.199-2005, SEC.2. Amended by P.L.137-2012, SEC.7.

IC 5-1-18-10
Compiled reports; electronic data base; Internet publication Sec. 10. The department shall:
(1) compile an electronic data base that includes the information submitted under this chapter; and
(2) after December 31, 2006, post the information submitted under this chapter on the Internet at least annually.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-11
Information submitted; public record
Sec. 11. Information submitted to the department under this chapter is a public record that may be inspected and copied under IC 5-14-3.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-12
Rulemaking power
Sec. 12. The department may adopt rules under IC 4-22-2 to carry out the purposes of this chapter.
As added by P.L.199-2005, SEC.2.






ARTICLE 1.4. LOCAL PUBLIC IMPROVEMENT BOND BANKS

CHAPTER 1. DEFINITIONS

IC 5-1.4-1-2
"Bank"
Sec. 2. "Bank" refers to the local public improvement bond bank established under IC 5-1.4-2-1.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-3
"Board"
Sec. 3. "Board" refers to the board of directors established under IC 5-1.4-2-2.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-4
"Bond"
Sec. 4. "Bond" refers to a bond of the bank issued under this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-5
"City"
Sec. 5. "City" refers to any of the following:
(1) A consolidated city.
(2) A second class city.
(3) A city having a population of more than five thousand (5,000) but less than five thousand one hundred (5,100).
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.1; P.L.255-1997(ss), SEC.1; P.L.170-2002, SEC.13; P.L.119-2012, SEC.12.

IC 5-1.4-1-6
"County"
Sec. 6. "County" refers to the county in which the bank is located.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-7
"Financial institution"
Sec. 7. "Financial institution" means a financial institution as

defined in IC 28-1-1-3.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-8
"Holder"
Sec. 8. "Holder" means a person who is:
(1) the bearer of any outstanding bond or note registered to bearer or not registered; or
(2) the registered owner of any outstanding bond or note that is registered other than to bearer.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-9
"Note"
Sec. 9. "Note" refers to a note of the bank issued under this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-10
"Qualified entity"
Sec. 10. "Qualified entity" means the following:
(1) A city.
(2) A county.
(3) A special taxing district located wholly within a county.
(4) Any entity whose tax levies are subject to review and modification by a city-county legislative body under IC 36-3-6-9.
(5) A political subdivision (as defined in IC 36-1-2-13) that is located wholly within a county:
(A) that has a population of:
(i) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(ii) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000); or
(B) containing a city that:
(i) is described in section 5(3) of this chapter; and
(ii) has a public improvement bond bank under this article.
(6) A charter school established under IC 20-24 that is sponsored by the executive of a consolidated city.
(7) Any authority created under IC 36 that leases land or facilities to any qualified entity listed in subdivisions (1) through (6).
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.2; P.L.46-1987, SEC.1; P.L.12-1992, SEC.15; P.L.255-1997(ss), SEC.2; P.L.127-2002, SEC.1 and P.L.179-2002, SEC.1; P.L.1-2005, SEC.71; P.L.119-2012, SEC.13.

IC 5-1.4-1-11
"Reserve fund"
Sec. 11. "Reserve fund" refers to the reserve fund established

under IC 5-1.4-5-1.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-12
"Security"
Sec. 12. "Security" means a bond, note, or evidence of indebtedness issued by a qualified entity and payable from taxes, revenues, rates, charges, assessments, proceeds of funding or refunding bonds or notes, or any combination of the foregoing.
As added by P.L.42-1985, SEC.1.



CHAPTER 2. ESTABLISHMENT AND ORGANIZATION

IC 5-1.4-2-1.5
Public purpose
Sec. 1.5. The general assembly finds that the establishment of a local public improvement bond bank in a city described in IC 5-1.4-1-5(3):
(1) is necessary as a result of:
(A) unique sources of revenues available to the city in relation to its budget;
(B) extraordinary needs for infrastructure improvements in the city and in the county in which the city is located;
(C) unprecedented opportunities for economic development, including tourism development; and
(D) unique demands for education and workforce development, including facilities for providing education and training;
(2) will afford the city the necessary flexibility to address the extraordinary demands and opportunities in a manner that will best serve the interests of the city and the state; and
(3) constitutes an important public purpose and will protect and improve the health, safety, and welfare of the people of the city and the state.
As added by P.L.255-1997(ss), SEC.4.

IC 5-1.4-2-2
Board of directors; establishment; membership; appointment; vacancy
Sec. 2. (a) There is established a board of directors to govern the bank. The powers of the bank are vested in this board. (b) The board is composed of five (5) directors appointed by the mayor of the city.
(c) Each of the five (5) directors appointed by the mayor:
(1) must be a resident of the county;
(2) serves for a term of three (3) years and until a successor is appointed and qualified;
(3) is eligible for reappointment;
(4) shall serve without compensation, but is entitled to reimbursement for traveling expenses and other expenses, actually incurred in connection with the director's duties;
(5) may be removed for cause by the mayor; and
(6) may not be an officer or employee of:
(A) the city;
(B) the county; or
(C) any qualified entity.
(d) Any vacancy on the board, other than by expiration of term, shall be filled by appointment of the mayor for the unexpired term only.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-3
Duties of board
Sec. 3. The board shall do the following:
(1) Elect from its membership a chairman and a vice chairman.
(2) Appoint and fix the duties and compensation of an executive director, who shall serve as both secretary and treasurer. The executive director may be the fiscal officer of the city, in which case the executive director will receive no compensation for services performed as the executive director.
(3) Establish and maintain the office of the bank in the city.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-4
Quorum
Sec. 4. Three (3) directors constitute a quorum at any meeting of the board.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-5
Action by affirmative vote of three directors; effect of vacancy
Sec. 5. Action may be taken by the board at a meeting by the affirmative vote of at least three (3) directors. A vacancy on the board does not impair the right of a quorum of directors to exercise the powers and perform the duties of the board.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-6
Surety bonds; issuer; cost
Sec. 6. (a) Each director and the executive director must execute a surety bond in an amount specified by the legislative body of the

city. Each surety bond shall be conditioned upon the faithful performance of the duties of the office of director and executive director, respectively. In lieu of these surety bonds, the bank may execute a blanket surety bond covering each director, the executive director, and any officers or employees of the bank.
(b) The surety bonds required by this section must be issued by a surety company authorized to transact business in Indiana.
(c) The cost of the surety bonds required by this section shall be paid by the bank.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.4.

IC 5-1.4-2-7
Disclosure of interest in contract; abstention; validity of contract
Sec. 7. (a) Notwithstanding any other law to the contrary, a director does not violate any law, civil or criminal, if the director:
(1) has, or to the director's knowledge may have or may later acquire, a direct or indirect pecuniary interest in a contract with the bank; or
(2) is an officer, member, manager, director, or employee of, or has an ownership interest in, any firm, limited liability company, or corporation that is or may be a party to the contract;
if the director discloses in writing to the bank the nature and extent of the interest as soon as the director has knowledge of the interest and abstains from discussion, deliberation, action, and voting with respect to the contract.
(b) Notwithstanding any provision of this article or any other law, a contract or transaction is not void or voidable because of the existence of an interest described in subsection (a), if the provisions of subsection (a) have been satisfied.
As added by P.L.42-1985, SEC.1. Amended by P.L.8-1993, SEC.50.

IC 5-1.4-2-8
Liability of director or issuer of bonds or notes
Sec. 8. Neither a director nor a person executing bonds or notes issued under this article is liable personally on the bonds or notes.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-9
Executive director; duties
Sec. 9. (a) The executive director appointed under section 3 of this chapter shall, in addition to other duties fixed by the directors:
(1) administer, manage, and direct the employees of the bank;
(2) approve all amounts for salaries, allowable expenses of the bank or of any employee or consultant of the bank, and expenses incidental to the operation of the bank; and
(3) attend the meetings of the board, keep a record of the proceedings of the board, and maintain all books, documents, and papers filed with the bank, the minutes of the board, and the bank's official seal. (b) The executive director may:
(1) cause copies to be made of all minutes and other records and documents of the bank; and
(2) give certificates under seal of the bank to the effect that those copies are true copies, and all persons dealing with the bank may rely upon those certificates.
As added by P.L.42-1985, SEC.1.



CHAPTER 3. POWERS AND DUTIES

IC 5-1.4-3-2
Additional powers
Sec. 2. The bank may:
(1) make, enter into, and enforce all contracts necessary, convenient, or desirable for the purposes of the bank or pertaining to:
(A) a purchase or sale of securities or other investments; or
(B) the performance of its duties and execution of any of its

powers under this article;
(2) purchase or hold securities at prices and in a manner the bank considers advisable and sell securities acquired or held by it at prices without relation to cost and in a manner the bank considers advisable;
(3) prescribe the form of application or procedure required of a qualified entity for a purchase of its securities, fix the terms and conditions of the purchase, and enter into agreements with qualified entities with respect to purchases;
(4) render services to a qualified entity in connection with a public or private sale of its securities, including advisory and other services, and charge for services rendered;
(5) charge for its costs and services in review or consideration of a proposed purchase by the bank of securities, whether the securities are purchased;
(6) fix and establish terms and provisions with respect to:
(A) a purchase of securities by the bank, including date and maturities of the securities;
(B) redemption or payment before maturity; and
(C) any other matters that in connection with the purchase are necessary, desirable, or advisable in the judgment of the bank;
(7) to the extent permitted under its contracts with the holders of bonds or notes of the bank, consent to modification of the rate of interest, time for payment of any installment of principal or interest, security, or any other term of a bond or note, contract, or agreement of any kind to which the bank is a party; and
(8) appoint and employ general or special counsel, accountants, financial advisors or experts, and all such other or different officers, agents, and employees as it requires and determine their qualifications, duties, and compensation, all in order to effectuate the purposes of this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-3-3
Investments
Sec. 3. Money not being used to purchase securities may be invested as provided in a resolution, agreement, or trust agreement of the bank.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.6.

IC 5-1.4-3-4
Prohibited acts
Sec. 4. The bank may not:
(1) purchase securities other than from a qualified entity or other than for investment under section 3 of this chapter;
(2) deal in securities within the meaning of or subject to any securities law, securities exchange law, or securities dealers law of the United States, of the state, or of any other state or

jurisdiction, domestic or foreign, except as authorized in this article;
(3) emit bills of credit, accept deposits of money for time or demand deposit, administer trusts, engage in any form or manner, or in the conduct of, any private or commercial banking business, or act as a savings bank, savings association, or any other kind of financial institution;
(4) engage in any form of private or commercial banking business; or
(5) purchase securities from a qualified entity located in a county other than the county in which the bank is located.
As added by P.L.42-1985, SEC.1. Amended by P.L.79-1998, SEC.5.

IC 5-1.4-3-5
Audit of books and accounts; annual report to mayor
Sec. 5. (a) The bank shall have an audit of its books and accounts made at least once each year by either the state board of accounts or by an auditor or auditing firm to be appointed by the board upon review of the firm's proposal by the state board of accounts. The cost of the audit shall be considered an expense of the bank, and a copy of the audit shall be made available to the public.
(b) The bank shall submit a report of its activities for each fiscal year to the mayor not more than forty-five (45) days after the end of each fiscal year. Each report shall set forth a complete operating and financial statement covering its operations during that fiscal year.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.7.

IC 5-1.4-3-6
Annual budget; amendment
Sec. 6. The board shall adopt an annual budget on either a calendar or fiscal year basis. The annual budget may be amended from time to time during the year.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.8.

IC 5-1.4-3-7
Expenses
Sec. 7. All expenses incurred in carrying out this article are payable solely from revenues of the bank or funds appropriated under this chapter, and nothing in this article authorizes the bank to incur an indebtedness or liability on behalf of or payable by the city or county.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.9.

IC 5-1.4-3-8
Open meetings; records
Sec. 8. All meetings of the bank shall be open to the public in accordance with and subject to IC 5-14-1.5. All records of the bank shall be subject to the requirements of IC 5-14-3.
As added by P.L.42-1985, SEC.1.



CHAPTER 4. ISSUANCE OF OBLIGATIONS

IC 5-1.4-4-2
Nature of bonds or notes; state pledge and agreement
Sec. 2. (a) A bond or note of the bank:
(1) is not a debt, liability, loan of the credit, or pledge of the faith and credit of any qualified entity;
(2) is payable solely from the money pledged or available for its payment under this article, unless funded or refunded by bonds or notes of the bank; and
(3) must contain on its face a statement that the bank is obligated to pay principal and interest, and redemption premiums if any, and that the faith, credit, and taxing power of any qualified entity is not pledged to the payment of the bond or note.
(b) The state pledges to and agrees with the holders of the bonds or notes issued under this article that the state will not:
(1) limit or restrict the rights vested in the bank to fulfill the terms of any agreement made with the holders of its bonds or notes; or
(2) in any way impair the rights or remedies of the holders of the bonds or notes;
until the bonds or notes, together with the interest on the bonds or notes and interest on unpaid installments of interest and all costs and

expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.11.

IC 5-1.4-4-3
Negotiability of bonds and notes
Sec. 3. The bonds and notes of the bank are negotiable instruments for all purposes of the Uniform Commercial Code (IC 26-1), subject only to the provisions of the bonds and notes for registration.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-4-4
Authorization; issuance in series; requirements; consent of city or state agency
Sec. 4. (a) Bonds or notes of the bank must be authorized by resolution of the board, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) bear interest at the rate or rates of interest or within a maximum rate or specify the method by which the interest rate or rates may be determined;
(4) be in the denomination;
(5) be in the form;
(6) carry the conversion or registration privileges;
(7) have the rank or priority;
(8) be executed in the manner;
(9) be payable from the sources in the medium of payment at the place inside or outside the state; and
(10) be subject to the terms of redemption;
as the resolution of the board or the trust agreement securing the bonds or notes provides.
(b) Bonds or notes may be issued under this article without obtaining the consent of any agency of the state or city and without any other proceeding or condition other than the proceedings or conditions specified in this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-4-5
Resolution authorizing issuance; adoption; action to set aside resolution
Sec. 5. Upon the adoption of a resolution authorizing the issuance of bonds or notes, any action or proceeding in any court to set aside the resolution authorizing the issuance of bonds or notes of the bank under this article or to obtain any relief upon the ground that the resolution is invalid must be filed within fifteen (15) days following the adoption of the resolution. After the expiration of this fifteen (15) day period, no right of action shall be asserted nor shall the validity of the resolution or any of its provisions be open to question in any

court or agency upon any grounds whatsoever.
As added by P.L.42-1985, SEC.1. Amended by P.L.2-1989, SEC.12.

IC 5-1.4-4-6
Public or private sale; notice
Sec. 6. Bonds or notes of the bank may be sold at public or private sale at the price the board determines. If bonds or notes of the bank are to be sold at public sale, the bank shall follow IC 5-1-11 and shall publish notice of the sale as required by IC 5-3-1 for the sale of bonds or notes of the city.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.12.

IC 5-1.4-4-7
Issuance of notes; payment of principal or interest
Sec. 7. The bank may from time to time issue its notes under this article and pay and retire the principal of the notes or pay the interest due thereon or fund or refund the notes from proceeds of bonds or of other notes or from other funds or money of the bank available for that purpose in accordance with a contract between the bank and the holders of the notes.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-4-8
Trust agreement as security; provisions of trust agreement or resolution; expenses
Sec. 8. (a) Any bonds or notes issued under this chapter may be secured by the board by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state.
(b) The trust agreement or the resolution providing for the issuance of the bonds or notes may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds or notes as may be reasonable and proper and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds or notes and of the trustee and may restrict the individual right of action by the holders.
(d) In addition to subsections (a), (b), and (c), any trust agreement or resolution may contain other provisions that the board considers reasonable and proper for the security of the holders of any bonds or notes.
(e) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds and notes or from any other funds available to the bank.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-4-9
Purchase of bonds or notes of bank; disposition Sec. 9. The bank may purchase bonds or notes of the bank out of its funds or money available for the purchase of its own bonds and notes. The bank may hold, cancel, or resell the bonds or notes subject to, and in accordance with, agreements with holders of its bonds or notes. Unless cancelled, bonds or notes so held shall be deemed to be held for resale or transfer and the obligation evidenced by the bonds or notes shall not be deemed to be extinguished.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.13.

IC 5-1.4-4-10
Purchase of securities; documentation
Sec. 10. All securities purchased, held, or owned by the bank, upon delivery to the bank, must be accompanied by all documentation required by the board.
As added by P.L.42-1985, SEC.1.



CHAPTER 5. RESERVE FUND

IC 5-1.4-5-2
Investment of funds
Sec. 2. Money in any reserve fund may be invested in the manner provided by IC 5-1.4-3-3.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.15.

IC 5-1.4-5-3
Valuation of investments
Sec. 3. For purposes of valuation, investments in the reserve fund shall be valued at par or, if purchased at less than par, at cost unless

otherwise provided by resolution or trust agreement of the bank. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-5-4
Required debt service reserve; appropriation to assure maintenance; application of funds; excess money
Sec. 4. (a) In order to assure the maintenance of the required debt service reserve in any reserve fund, the legislative body of the city may annually appropriate to the bank for deposit in one (1) or more of the funds the sum, certified by the chairman of the board to the legislative body, that is necessary to restore one (1) or more of the funds to an amount equal to the required debt service reserve. The chairman annually, before December 1, shall make and deliver to the legislative body a certificate stating the sum required to restore the funds to that amount. Nothing in this subsection creates a debt or liability of the city to make any appropriation.
(b) All amounts received on account of money appropriated by the legislative body of the city to any reserve fund shall be held and applied in accordance with section 1(b) of this chapter. However, at the end of each fiscal year, if the amount in any reserve fund exceeds the required debt service reserve, any amount representing earnings or income received on account of any money appropriated to the reserve fund that exceeds the expenses of the bank for that fiscal year may be transferred to the general fund of the city.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.16.

IC 5-1.4-5-5
Combining reserve funds
Sec. 5. Subject to the provisions of any agreement with its holders, the bank may combine the reserve fund established for each issue of bonds or notes into one (1) or more reserve funds.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.17.



CHAPTER 6. OTHER FUNDS AND ACCOUNTS

IC 5-1.4-6-2
Additional reserves; other funds or accounts
Sec. 2. The board may establish additional reserves or other funds or accounts as may be necessary, desirable, or convenient to further the accomplishment of its purposes or to comply with the provisions of any of its agreements or resolutions.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-6-3
Money or investments held for payment of bonds or notes; application
Sec. 3. Unless the resolution or trust agreement authorizing the bonds or notes provides otherwise, money or investments in a fund or account of the bank established or held for the payment of bonds or notes shall be applied to the payment or retirement of the bonds or notes, and to no other purpose.
As added by P.L.42-1985, SEC.1.



CHAPTER 7. DEFAULT OF THE BANK

IC 5-1.4-7-2
Default; appointment of trustee to represent holders of bonds or notes
Sec. 2. If the bank:
(1) defaults in the payment of principal or interest on an issue of notes or bonds after they become due, whether at maturity or upon call for redemption; or
(2) fails or refuses to comply with this article or defaults in an agreement made with the holders of an issue of notes or bonds;
and there is no trustee under a trust agreement, then the holders of twenty-five percent (25%) in the aggregate principal amount of the outstanding notes or bonds of that issue, by instrument filed in the office of the clerk of the county and executed in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of those notes or bonds for the purposes provided in this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-7-3
Trustee; duties; powers; venue; notice
Sec. 3. (a) A trustee appointed under section 2 of this chapter shall, in the trustee's name, upon written request of the holders of twenty-five percent (25%) in principal amount of the outstanding notes or bonds:
(1) by civil action enforce all rights of the holders, including the right to require the bank to:
(A) collect rates, charges, and other fees and to collect interest and principal payments on securities held by it adequate to carry out an agreement as to, or pledge of, the

rates, charges, and other fees and of the interest and principal payments; and
(B) carry out any other agreements with the holders of the notes or bonds and to perform its duties under this article;
(2) bring a civil action upon the notes or bonds;
(3) by civil action require the bank to account as if it were the trustee of an express trust for the holders of the notes or bonds;
(4) by civil action enjoin anything that may be unlawful or in violation of the rights of the holders of the notes or bonds; and
(5) declare all the notes or bonds due and payable, and if all defaults are made good, then with the consent of the holders of twenty-five percent (25%) of the principal amount of the outstanding notes or bonds, annul the declaration and its consequences.
(b) The trustee also has all the powers necessary for the exercise of functions specifically set out or incident to the general representation of holders in the enforcement and protection of their rights.
(c) The venue of any suit, action, or proceeding brought by the trustee on behalf of the holders shall be laid in the county in which the bank is located.
(d) Before declaring the principal of notes or bonds due and payable, the trustee must first give not less than thirty (30) days notice in writing to the chairman of the board and the board's attorney.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.20.



CHAPTER 8. PURCHASE OF SECURITIES OF QUALIFIED ENTITIES

IC 5-1.4-8-2
Securities to be purchased and held in name of bank; required documentation
Sec. 2. (a) All securities at any time purchased, held, or owned by the bank shall at all times be purchased and held in the name of the bank.
(b) All securities at any time purchased by the bank, upon delivery to the bank, shall be accompanied by all documentation required by the board. The documentation must include an approving opinion of recognized bond counsel, certification and guarantee of signatures, and certification as to no litigation pending as of the date of delivery of the securities challenging the validity or issuance of the securities.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-8-3
Contracts with bank for purchase of securities; terms and conditions; fees and charges; denomination; prices; private sale
Sec. 3. Every qualified entity is authorized and empowered to contract with the bank with respect to the purchase of its securities, and the contracts shall contain the terms and conditions of the purchase and may be in any form agreed to by the bank and the qualified entity, including a customary form of bond ordinance or resolution. Every qualified entity is authorized and empowered to pay fees and charges required to be paid to the bank for its services. Notwithstanding any statute applicable to or constituting any limitation on the sale of bonds or notes, any qualified entity may sell its securities to the bank, without limitation as to denomination, at a private sale at such price or prices as may be determined by the bank and the qualified entity.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-8-4
Agreement with bank; waiver of statutory defenses to nonpayment; rights and remedies of bank
Sec. 4. Upon the sale and delivery by a qualified entity of any

securities to the bank, the qualified entity shall be deemed to have agreed that upon its failure to pay interest or principal on the securities owned or held by the bank when payable, all statutory defenses to nonpayment are waived. Upon nonpayment and demand on the qualified entity for payment, if the securities are payable from property taxes and funds are not available in the treasury of the qualified entity to make payment, an action in mandamus for the levy of a tax to pay the interest and principal on the securities shall lie, and the bank shall be constituted a holder or owner of the securities as being in default. The bank may thereupon avail itself of all remedies, rights, and provisions of law applicable in the circumstances, and the failure to exercise or exert any rights or remedies within a time or period provided by law may not be raised as a defense by the qualified entity. The bank may carry out this section and exercise all the rights, remedies, and provisions of law provided or referred to in this section.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-8-5
Bond anticipation notes of qualified entities; purchase by bank; renewal or extension; maturity; terms and conditions
Sec. 5. (a) Notwithstanding any law applicable to a qualified entity concerning the issuance of bonds, a qualified entity that has complied with all statutory requirements for the issuance of its bonds may (in lieu of issuing bonds at that time and without complying with any other law applicable to the issuance of bonds, notes, or other evidences of indebtedness) issue to the bank the qualified entity's notes in anticipation of the issuance of bonds, and the bank may purchase these bond anticipation notes. The bond anticipation notes may be issued on terms set forth in a resolution authorizing their issuance and in any amount equal to or less than the amount of bonds authorized to be issued.
(b) The qualified entity may renew or extend the bond anticipation notes from time to time on terms agreed to with the bank, and the bank may purchase these renewals or extensions. The amount of the accrued interest on the date of renewal or extension may be paid or added to the principal amount of the note being renewed or extended so long as the aggregate principal amount of bond anticipation notes outstanding at any time does not exceed the maximum principal amount permitted by this section.
(c) The bond anticipation notes of the qualified entity, including any renewals or extensions, must mature in the amounts and at the times (not exceeding five (5) years from the date of the original issuance of the bond anticipation notes) as are agreed to by the qualified entity and the bank. The bond anticipation notes shall be, and interest thereon may be, finally paid with the proceeds of the bonds issued by the qualified entity. In connection with the issuance of bonds part or all of the proceeds of which shall be used to retire the bond anticipation notes, the qualified entity is not required to repeat the procedures for the issuance of bonds because the

procedures followed before the issuance of the bond anticipation notes are for all purposes sufficient to authorize the issuance of such bonds.
(d) In connection with the purchase of bond anticipation notes, the bank may by agreement with the qualified entity impose any terms, conditions, and limitations as in its opinion are proper for the security of the bank and the holders of its bonds or notes. If the qualified entity fails to comply with the agreement or to issue its bonds to retire its bond anticipation notes, the bank may enforce all rights and remedies provided in the agreement or at law, including an action in mandamus to compel the issuance of bonds by the qualified entity.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.21.

IC 5-1.4-8-6
Notes of qualified entities; purchase by bank; renewal or extension; maturity; compliance with other laws; terms and conditions
Sec. 6. (a) Notwithstanding any other law applicable to a qualified entity as to borrowing money, a qualified entity may issue and sell its notes to the bank, and the bank may purchase these notes. The notes must be issued pursuant to a resolution of the qualified entity, and the proceeds must be applied to costs for which the qualified entity may issue bonds.
(b) The qualified entity may renew or extend the notes from time to time on terms agreed to with the bank, and the bank may purchase these renewals or extensions. The amount of accrued interest on the date of renewal or extension may be paid or added to the principal amount of the note being renewed or extended.
(c) The notes of the qualified entity, including any renewals or extensions, must mature in the amounts and at the times (not exceeding two (2) years from the date of original issuance) as are agreed to by the qualified entity and the bank. However, the legislative body of the city in the case of a qualified entity defined in IC 5-1.4-1-10(1) through (3) or the governing body of the qualified entity in the case of a qualified entity defined in IC 5-1.4-1-10(4) through (6), by resolution, may authorize an extension of the maturity beyond two (2) years for an additional period of no more than three (3) years. Any such extension may be authorized in the resolution originally authorizing issuance of the notes. The notes of the qualified entity and accrued interest thereon shall be paid with proceeds from the issuance of its bonds, when and if the bonds are issued, or other money available to the qualified entity, which money the qualified entity may pledge to the payment of its notes.
(d) Compliance with this section constitutes full authority for a qualified entity to issue its notes and sell them to the bank, and the qualified entity is not required to comply with any other law applicable to the authorization, approval, issuance, and sale of bonds, notes, or other evidences of indebtedness. However, if the qualified entity decides to issue bonds, neither the provisions of this section nor the actual issuance by a qualified entity of its notes shall relieve

the qualified entity of completing the requirements for the issuance of its bonds all or part of the proceeds of which will be used to retire the notes.
(e) In connection with the purchase of notes, the bank may by agreement with the qualified entity impose any terms, conditions, and limitations as in its opinion are proper for the security of the bank and the holders of its bonds or notes. If the qualified entity fails to comply with the agreement or to retire its notes, the bank may enforce all rights and remedies provided in the agreement or at law.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.22; P.L.46-1987, SEC.2.



CHAPTER 9. MISCELLANEOUS PROVISIONS

IC 5-1.4-9-2
Bank property exempt from levy and sale; judgment against bank not charge or lien on property; rights of holders of bonds or notes
Sec. 2. All property of the bank is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the property. A judgment against the bank may not be a charge or lien upon its property. However, nothing in this section applies to or limits the rights of the holder of bonds or notes to pursue a remedy for the enforcement of a pledge or lien given by the bank on its revenues or other money.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-3
Pledge of revenues or money
Sec. 3. A pledge of revenues or other money made by the bank is binding from the time the pledge is made. Revenues or other money pledged and thereafter received by the bank are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the bank, regardless of whether the parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created needs to be filed or recorded except in the records of the bank.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-4
Insurance or guaranty for payment
Sec. 4. The bank may obtain from a department or agency of the United States or a nongovernmental insurer available insurance or guaranty for the payment or repayment of interest or principal, or

both, or any part of interest or principal, on bonds or notes issued by the bank or on securities purchased or held by the bank.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-5
Authority to receive appropriations or grants from federal government; disposition
Sec. 5. The chairman of the board of the bank is authorized to receive from the United States or any department or agency thereof any amount of money as and when appropriated, allocated, granted, turned over, or in any way provided for the purposes of the bank or this article. Those amounts shall, unless otherwise directed by the federal authority, be credited to and deposited in the general fund and be available to the bank.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-6
Undertaking by financial institution to keep and pay over funds deposited with it
Sec. 6. (a) A financial institution may give to the bank a good and sufficient undertaking, with such sureties as are approved by the bank, to the effect that the financial institution shall faithfully keep and pay over to the order of or upon the warrant of the bank or its authorized agent all those funds deposited with it by the bank and agreed interest, at such times or upon such demands as may be agreed with the bank. However, in lieu of these sureties, the financial institution may deposit with the bank or its authorized agent or a trustee for the holders of bonds, as collateral, those securities as the board may approve.
(b) The deposits of the bank may be evidenced by an agreement in the form and upon the terms and conditions that may be agreed upon by the bank and the financial institution.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-7
Agreements with financial institutions; care and custody of securities or other investments
Sec. 7. The board may enter into agreements or contracts with a financial institution inside or outside the state as may be necessary, desirable, or convenient in the opinion of the board for rendering services in connection with the care, custody, or safekeeping of securities or other investments held or owned by the bank, for rendering services in connection with the payment or collection of amounts payable as to principal or interest, and for rendering services in connection with the delivery to the bank of securities or other investments purchased by it or sold by it and to pay the cost of those services. The board may also, in connection with any of the services to be rendered by a financial institution as to the custody and safekeeping of its securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements

in such form and amount as, in the opinion of the board, is necessary or desirable.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-8
Financial institutions and fiduciaries; investment in bonds or notes
Sec. 8. Notwithstanding the restrictions of any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds or notes issued under this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-9
Nature of bank property; bonds and notes; exemption from taxation
Sec. 9. All property of the bank is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or a political subdivision of the state. All bonds or notes issued under this article are issued by a body corporate and public of this state, but not a state, city, or county agency, and for an essential public and governmental purpose. The bonds and notes, the interest thereon, the proceeds received by a holder from the sale of the bonds or notes to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of the interest and proceeds shall be exempt from taxation in the state for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.42-1985, SEC.1. Amended by P.L.21-1990, SEC.5; P.L.254-1997(ss), SEC.5.

IC 5-1.4-9-10
Officers and departments of state; rendering of services to bank; costs and expenses
Sec. 10. All officers, departments, boards, agencies, divisions, and commissions of the city shall render services to the bank that are within the area of their respective governmental functions and that may be requested by the board and must comply promptly with any reasonable request by the board relating to the making of a study or review as to desirability, need, cost, expense, or financial feasibility with respect to a public project, purpose, or improvement, or the financial or fiscal responsibility or ability of a qualified entity making application for the purchase by the bank of securities to be issued by that qualified entity. The cost and expense of a service requested by the board, at the request of the officer, department, board, agency, division, or commission rendering the service, shall be paid by the bank.
As added by P.L.42-1985, SEC.1.
IC 5-1.4-9-11
Dissolution of bank; assets and property of bank
Sec. 11. Upon the dissolution of the bank, all interest in the assets and property of the bank reverts to the city.
As added by P.L.42-1985, SEC.1.






ARTICLE 1.5. INDIANA BOND BANK

CHAPTER 1. DEFINITIONS

IC 5-1.5-1-2
"Bank"
Sec. 2. "Bank" refers to the Indiana bond bank established under IC 5-1.5-2-1.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-3
"Board"
Sec. 3. "Board" refers to the board of directors established under IC 5-1.5-2-2.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-4
"Bond"
Sec. 4. "Bond" means a bond of the bank issued under this article.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-5
"Financial institution"
Sec. 5. "Financial institution" means a financial institution as defined in IC 28-1-1.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-6
"Holder"
Sec. 6. "Holder" means a person who is:
(1) the bearer of any outstanding bond or note registered to bearer or not registered; or
(2) the registered owner of any outstanding bond or note that is registered other than to bearer.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-7
"Note"
Sec. 7. "Note" refers to a note of the bank issued under this article.
As added by P.L.25-1984, SEC.1.
IC 5-1.5-1-8
"Qualified entity"
Sec. 8. "Qualified entity" means:
(1) a political subdivision (as defined in IC 36-1-2-13);
(2) a state educational institution;
(3) a leasing body (as defined in IC 5-1-1-1(a));
(4) a not-for-profit utility (as defined in IC 8-1-2-125);
(5) any rural electric membership corporation organized under IC 8-1-13;
(6) any corporation that was organized in 1963 under Acts 1935, c. 157 and that engages in the generation and transmission of electric energy;
(7) any telephone cooperative corporation formed under IC 8-1-17;
(8) any commission, authority, or authorized body of any qualified entity;
(9) any organization, association, or trust with members, participants, or beneficiaries that are all individually qualified entities;
(10) any commission, authority, or instrumentality of the state;
(11) any other participant (as defined in IC 13-11-2-151.1);
(12) a charter school established under IC 20-5.5 (before its repeal) or IC 20-24 that is not a qualified entity under IC 5-1.4-1-10;
(13) a volunteer fire department (as defined in IC 36-8-12-2); or
(14) a development authority (as defined in IC 36-7.6-1-8).
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.1; P.L.46-1987, SEC.3; P.L.48-1989, SEC.1; P.L.37-1991, SEC.1; P.L.132-1999, SEC.1; P.L.179-2002, SEC.2; P.L.50-2003, SEC.1; P.L.2-2007, SEC.70; P.L.232-2007, SEC.1.

IC 5-1.5-1-9
"Reserve fund"
Sec. 9. "Reserve fund" means a reserve fund established under IC 5-1.5-5-1.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.2.

IC 5-1.5-1-10
"Security"
Sec. 10. "Security" means:
(1) a bond, note, or evidence of indebtedness issued by a qualified entity;
(2) a lease or certificate or other evidence of participation in the lessor's interest in and rights under a lease with a qualified entity;
(3) an obligation of a qualified entity under an agreement between the qualified entity and the bank; or
(4) an agreement executed by a qualified entity under IC 20-49-4.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.3;

P.L.30-1986, SEC.1; P.L.46-1987, SEC.4; P.L.28-1992, SEC.1; P.L.2-2006, SEC.9.



CHAPTER 2. ESTABLISHMENT AND ORGANIZATION

IC 5-1.5-2-2
Board of directors; establishment; powers; membership; appointment; vacancy
Sec. 2. (a) There is established a board of directors to govern the bank. The powers of the bank are vested in this board.
(b) The board is composed of:
(1) the treasurer of state, who shall be the chairman ex officio;
(2) the public finance director appointed under IC 4-4-11-9, who shall be the director ex officio; and
(3) five (5) directors appointed by the governor.
(c) Each of the five (5) directors appointed by the governor:
(1) must be a resident of Indiana;
(2) must have substantial expertise in the buying, selling, and trading of municipal securities, in municipal administration or in public facilities management;
(3) serves for a term of three (3) years and until his successor is appointed and qualified;
(4) is eligible for reappointment;
(5) is entitled to receive the same minimum salary per diem as is provided in IC 4-10-11-2.1(b) while performing the director's duties. Such a director is also entitled to the same reimbursement for traveling expenses and other expenses, actually incurred in connection with the director's duties as is provided in the state travel policies and procedures, established by the department of administration and approved by the budget agency; and
(6) may be removed by the governor for cause.
(d) Any vacancy on the board, other than by expiration of term, shall be filled by appointment of the governor for the unexpired term only.
As added by P.L.25-1984, SEC.1. Amended by P.L.46-1987, SEC.5; P.L.235-2005, SEC.75.

IC 5-1.5-2-2.5 Version a
Board meetings where four members or more are physically present; physically absent member participating through accepted

means of communication
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 2.5. (a) This section applies to a meeting of the board at which at least four (4) members of the board are physically present at the place where the meeting is conducted.
(b) A member of the board may participate in a meeting of the board by using a means of communication that permits:
(1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member who participates in a meeting under subsection (b) is considered to be present at the meeting.
(d) The memoranda of the meeting prepared under IC 5-14-1.5-4 must also state the name of each member who:
(1) was physically present at the place where the meeting was conducted;
(2) participated in the meeting by using a means of communication described in subsection (b); and
(3) was absent.
As added by P.L.38-1988, SEC.2.

IC 5-1.5-2-2.5 Version b
Repealed
(Repealed by P.L.134-2012, SEC.5.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 5-1.5-2-3
Duties of board
Sec. 3. The board shall:
(1) elect one (1) of its members vice chairman;
(2) appoint and fix the duties and compensation of an executive director, who shall serve as both secretary and treasurer; and
(3) establish and maintain the office of the bank in Indianapolis.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-2-4
Quorum
Sec. 4. Four (4) directors constitute a quorum at any meeting of the board.
As added by P.L.25-1984, SEC.1. Amended by P.L.38-1988, SEC.3.

IC 5-1.5-2-5
Action by affirmative vote of three directors; effect of vacancy
Sec. 5. Action may be taken by the board at a meeting by the affirmative vote of at least four (4) directors. A vacancy on the board does not impair the right of a quorum of directors to exercise the powers and perform the duties of the board. As added by P.L.25-1984, SEC.1. Amended by P.L.38-1988, SEC.4.

IC 5-1.5-2-6
Surety bonds; issuer; cost
Sec. 6. (a) Each director and the executive director must execute a surety bond in an amount specified by the treasurer of state. Each surety bond shall be conditioned upon the faithful performance of the duties of the office of director and executive director, respectively. In lieu of these surety bonds, the bank may execute a blanket surety bond covering each director, the executive director, and any officers or employees of the bank.
(b) The surety bonds required by this section must be issued by a surety company authorized to transact business in Indiana.
(c) The cost of the surety bonds required by this section shall be paid by the bank.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.5.

IC 5-1.5-2-7
Disclosure of interest in contracts; abstention with respect to contract; validity of contract
Sec. 7. (a) Notwithstanding any other law to the contrary, a director does not violate any law, civil or criminal, if he:
(1) has, or to his knowledge, may have or may later acquire a direct or indirect pecuniary interest in a contract with the bank; or
(2) is an officer, member, manager, director, or employee of or has an ownership interest in any firm, limited liability company, or corporation that is or may be a party to the contract;
if he discloses in writing to the bank the nature and extent of his interest as soon as he has knowledge of the interest and abstains from discussion, deliberation, action, and voting with respect to the contract.
(b) Notwithstanding any provision of this article or any other law, a contract or transaction shall not be void or voidable because of the existence of an interest described in subsection (a), if the provisions of subsection (a) have been satisfied.
As added by P.L.25-1984, SEC.1. Amended by P.L.8-1993, SEC.51.

IC 5-1.5-2-8
Liability on bonds or notes
Sec. 8. Neither a director nor a person executing bonds or notes issued under this article is liable personally on the bonds or notes.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-2-9
Executive director; duties
Sec. 9. The executive director appointed under section 3 of this chapter shall, in addition to other duties fixed by the directors, administer, manage, and direct the employees of the bank. The executive director shall approve all amounts for salaries, allowable

expenses of the bank or of any employee or consultant of the bank, and expenses incidental to the operation of the bank. The executive director shall attend the meetings of the board, keep a record of the proceedings of the board, and maintain all books, documents, and papers filed with the bank, the minutes of the board, and the bank's official seal. The executive director may cause copies to be made of all minutes and other records and documents of the bank and may give certificates under seal of the bank to the effect that those copies are true copies, and all persons dealing with the bank may rely upon those certificates.
As added by P.L.25-1984, SEC.1. Amended by P.L.1-2010, SEC.10.

IC 5-1.5-2-10
Repealed
(Repealed by P.L.177-2011, SEC.5.)



CHAPTER 3. POWERS AND DUTIES

IC 5-1.5-3-2
Duties
Sec. 2. The bank may:
(1) make, enter into, and enforce all contracts necessary, convenient, or desirable for the purposes of the bank or

pertaining to:
(A) a loan to or a lease or an agreement with a qualified entity;
(B) a purchase, acquisition, or sale of securities or other investments; or
(C) the performance of its duties and execution of any of its powers under this article;
(2) purchase, acquire, or hold securities or other investments for the bank's own account or for a qualified entity at prices and in a manner the bank considers advisable, and sell or otherwise dispose of those securities or investments at prices without relation to cost and in a manner the bank considers advisable;
(3) prescribe the form of application or procedure required of a qualified entity for a loan or purchase of its securities, fix the terms and conditions of the loan or purchase, and enter into agreements with qualified entities with respect to loans or purchases;
(4) render services to a qualified entity in connection with a public or private sale of its securities, including advisory and other services, and charge for services rendered;
(5) charge for its costs and services in review or consideration of a proposed loan to a qualified entity or purchase by the bank of securities, whether the loan is made or the securities purchased;
(6) fix and establish terms and provisions with respect to:
(A) a purchase of securities by the bank, including date and maturities of the securities;
(B) redemption or payment before maturity; and
(C) any other matters that in connection with the purchase are necessary, desirable, or advisable in the judgment of the bank;
(7) to the extent permitted under its contracts with the holders of bonds or notes of the bank, consent to modification of the rate of interest, time, and payment of installment of principal or interest, security, or any other term of a bond or note, contract, or agreement of any kind to which the bank is a party;
(8) appoint and employ general or special counsel, accountants, financial advisors or experts, and all such other or different officers, agents, and employees as it requires and determine their qualifications, duties, and compensation, all in order to effectuate the purposes of this article;
(9) in connection with the purchase of any securities, consider the need, desirability, or eligibility of the securities, the ability of the qualified entity to secure financing from other sources and the costs thereof, and the particular public improvement or purpose to be financed or refinanced with the proceeds of the securities to be purchased by the bank; and
(10) acquire, hold, and lease or sell property to a qualified entity. The lease or sale under this subdivision may be made under a financing lease, lease with option to purchase,

conditional sales contract, or any other form of agreement, upon the terms and conditions that the board considers advisable in order to promote the purpose of this article.
The bank shall not be considered to have engaged in any acts prohibited by this chapter in performing any duty or exercising any power described in this section.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.7; P.L.46-1987, SEC.7; P.L.29-1992, SEC.1.

IC 5-1.5-3-3
Investments
Sec. 3. Money not being used to purchase securities may be temporarily invested and reinvested pending the disbursements of that money as provided in a resolution of the bank or in a trust agreement entered into by the bank under IC 5-1.5-4-8.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.8.

IC 5-1.5-3-4
Prohibited acts
Sec. 4. The bank may not:
(1) lend money other than to a qualified entity;
(2) purchase securities other than:
(A) a security to which a qualified entity is a party as issuer, borrower, or lessee; or
(B) an investment under section 3 of this chapter;
(3) deal in securities within the meaning of or subject to any securities law, securities exchange law, or securities dealers law of the United States of America or of the state or of any other state or jurisdiction, domestic or foreign, except as authorized in this article;
(4) emit bills of credit, or accept deposits of money for time or demand deposit, or administer trusts, or engage in any form or manner, or in the conduct of, any private or commercial banking business, or act as a savings bank or savings association, or any other kind of financial institution; or
(5) engage in any form of private or commercial banking business.
As added by P.L.25-1984, SEC.1. Amended by P.L.46-1987, SEC.8; P.L.79-1998, SEC.6.

IC 5-1.5-3-5
Audit of books and accounts; costs; copy; annual report to governor
Sec. 5. (a) The bank shall have an audit of its books and accounts made at least once in each year by a certified public accounting firm or the state board of accounts. If the audit is to be conducted by a certified public accounting firm, the firm may not be selected without a review of the firm's proposal and approval of the firm by the state board of accounts. The cost of the audit shall be considered an expense of the bank, and a copy of the audit shall be made available

to the public.
(b) The bank shall submit a report of its activities for each fiscal year to the governor before November 1 of the calendar year in which the bank's fiscal year ends. Each report shall set forth a complete operating and financial statement covering its operations during that fiscal year.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.9; P.L.46-1987, SEC.9.

IC 5-1.5-3-6
Annual budget
Sec. 6. The board shall adopt, on either a calendar or fiscal year basis, an annual budget, which may be amended from time to time during the year.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.10.

IC 5-1.5-3-7
Expenses
Sec. 7. All expenses incurred in carrying out this article are payable solely from revenues of the bank or funds appropriated under this article and nothing in this article authorizes the bank to incur an indebtedness or liability on behalf of or payable by the state.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.11.

IC 5-1.5-3-8
Public meetings; records
Sec. 8. All meetings of the bank shall be open to the public in accordance with and subject to the limitations of IC 5-14-1.5. All records of the bank shall be subject to the requirements of IC 5-14-3.
As added by P.L.25-1984, SEC.1.



CHAPTER 4. ISSUANCE OF OBLIGATIONS

apply to bonds, notes, or other obligations of the bank if:
(1) the bonds, notes, or other obligations are not secured by a reserve fund under IC 5-1.5-5; or
(2) funds and investments, and the anticipated earned interest on those funds and investments, are irrevocably set aside in amounts sufficient to pay the principal, interest, and premium on the bonds, notes, or obligations at their respective maturities or on the date or dates fixed for redemption.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.12; P.L.30-1986, SEC.2; P.L.46-1987, SEC.10; P.L.37-1991, SEC.2; P.L.29-1992, SEC.2; P.L.28-1992, SEC.2; P.L.1-1993, SEC.22; P.L.132-1999, SEC.2; P.L.192-2006, SEC.1; P.L.2-2006, SEC.10; P.L.1-2007, SEC.21; P.L.232-2007, SEC.2.

IC 5-1.5-4-2
Nature of bond or note; state pledge and agreement
Sec. 2. (a) A bond or note of the bank:
(1) is not a debt, liability, loan of the credit, or pledge of the faith and credit of the state or of any qualified entity;
(2) is payable solely from the money pledged or available for its payment under this article, unless funded or refunded by bonds or notes of the bank; and
(3) must contain on its face a statement that the bank is obligated to pay principal and interest, and redemption premiums if any, and that the faith, credit, and taxing power of the state are not pledged to the payment of the bond or note.
(b) The state pledges to and agrees with the holders of the bonds or notes issued under this article that the state will not:
(1) limit or restrict the rights vested in the bank to fulfill the terms of any agreement made with the holders of its bonds or notes; or
(2) in any way impair the rights or remedies of the holders of the bonds or notes;
until the bonds or notes, together with the interest on the bonds or notes, and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.13; P.L.46-1987, SEC.11.

IC 5-1.5-4-3
Negotiability of bonds and notes
Sec. 3. The bonds and notes of the bank are negotiable instruments for all purposes of the Uniform Commercial Code, IC 26-1, subject only to the provisions of the bonds and notes for registration.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-4-4
Issuance; resolution; consent, proceedings, or conditions; rates of

interest; redemption; prior approval
Sec. 4. (a) Bonds or notes of the bank must be authorized by resolution of the board, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) be in the denomination;
(4) be in the form;
(5) carry the conversion or registration privileges;
(6) have the rank or priority;
(7) be executed in the manner;
(8) be payable from the sources in the medium of payment at the place inside or outside the state; and
(9) be subject to the terms of redemption;
as the resolution of the board or the trust agreement securing the bonds or notes provides.
(b) Except as provided in subsection (e), bonds or notes may be issued under this article without obtaining the consent of any agency of the state and without any other proceeding or condition other than the proceedings or conditions specified in this article.
(c) The rate or rates of interest on the bonds or notes may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution authorizing the issuance of the bonds or notes. Bonds or notes bearing a variable rate of interest may be converted to bonds or notes bearing a fixed rate or rates of interest, and bonds or notes bearing a fixed rate or rates of interest may be converted to bonds or notes bearing a variable rate of interest, to the extent and in the manner set forth in the resolution pursuant to which the bonds or notes are issued. The interest on bonds or notes may be payable semiannually or annually or at any other interval or intervals as may be provided in the resolution, or the interest may be compounded and paid at maturity or at any other times as may be specified in the resolution.
(d) The bonds or notes may be made subject, at the option of the holders, to mandatory redemption by the bank at the times and under the circumstances set forth in the authorizing resolution.
(e) The bank may not issue bonds for qualified entities described in IC 5-1.5-1-8(5) through IC 5-1.5-1-8(7) or IC 5-1.5-1-8(11) that are subject to the volume cap (as defined in IC 4-4-11.5-14) without obtaining the prior approval of the Indiana finance authority.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.14; P.L.46-1987, SEC.12; P.L.37-1991, SEC.3; P.L.10-1996, SEC.16; P.L.132-1999, SEC.3; P.L.235-2005, SEC.76.

IC 5-1.5-4-5
Resolution authorizing issuance; adoption; publication of notice; action to set aside resolution
Sec. 5. (a) Upon the adoption of a resolution authorizing the issuance of bonds or notes, the bank may publish notice of the adoption once each week for two (2) weeks in two (2) newspapers

published and of general circulation in the city of Indianapolis.
(b) If notice is published as provided in subsection (a), any action or proceeding in any court to set aside the resolution authorizing the issuance of bonds or notes of the bank under this article or to obtain any relief upon the ground that the resolution is invalid must be filed within thirty (30) days following the first publication of notice of the adoption of the resolution. After the expiration of this thirty (30) day period, no right of action shall be asserted nor shall the validity of the resolution or any of its provisions be open to question in any court or agency upon any grounds whatsoever.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-4-6
Public or private sale; notice
Sec. 6. Bonds or notes of the bank may be sold at public or private sale at the price the board determines. If bonds or notes of the bank are to be sold at public sale, the bank shall follow the provisions of IC 5-1-11 and shall publish notice of the sale in accordance with IC 5-3-1-2 in two (2) newspapers published and of general circulation in the city of Indianapolis.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.15.

IC 5-1.5-4-7
Issuance of notes; payment of principal or interest thereon; funding or refunding
Sec. 7. The bank may from time to time issue its notes under this article and pay and retire the principal of the notes or pay the interest due thereon or fund or refund the notes from proceeds of bonds or of other notes, or from other funds or money of the bank available for that purpose in accordance with a contract between the bank and the holders of the notes.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-4-8
Trust agreement or resolution; provisions; expenses
Sec. 8. (a) In the discretion of the board, any bonds or notes issued under this chapter may be secured by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state.
(b) The trust agreement or the resolution providing for the issuance of the bonds or notes may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds or notes as may be reasonable and proper and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds or notes and of the trustee and may restrict the individual right of action by the holders.
(d) In addition to the provisions of subsections (a), (b), and (c), any trust agreement or resolution may contain such other provisions

as the board may deem reasonable and proper for the security of the holders of any bonds or notes.
(e) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds and notes or from any other funds available to the board.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-4-9
Purchase of bonds or notes of bank; disposition; bonds or notes held considered held for resale or transfer
Sec. 9. The bank may purchase bonds or notes of the bank out of its funds or money available for the purchase of its own bonds and notes. The bank may hold, cancel, or resell the bonds or notes subject to, and in accordance with, agreements with holders of its bonds or notes. Unless cancelled, bonds or notes so held shall be deemed to be held for resale or transfer and the obligation evidenced by the bonds or notes shall not be deemed to be extinguished.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.16.

IC 5-1.5-4-10
Purchase of securities; documentation
Sec. 10. Subject to IC 5-1.5-8-2, all securities purchased, held, or owned by the bank, upon delivery to the bank, must be accompanied by all documentation required by the board.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.17.



CHAPTER 5. RESERVE FUND

IC 5-1.5-5-2
Investment of funds
Sec. 2. Money in any reserve fund may be invested in the manner provided in IC 5-1.5-3-3.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.19.

IC 5-1.5-5-3
Valuation of investments Sec. 3. For purposes of valuation, investments in the reserve fund shall be valued at par, or if purchased at less than par, at cost unless otherwise provided by resolution or trust agreement of the bank. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.20.

IC 5-1.5-5-4
Required debt service reserve; resolution concerning appropriations; excess funds; budget committee review
Sec. 4. (a) Except as provided in subsection (c), and in order to assure the maintenance of the required debt service reserve in any reserve fund, a resolution authorizing the bank to issue bonds or notes may include a provision stating that:
(1) the general assembly may annually appropriate to the bank for deposit in one (1) or more of the funds the sum, certified by the chairman of the board to the general assembly, that is necessary to restore one (1) or more of the funds to an amount equal to the required debt service reserve; and
(2) the chairman annually, before December 1, shall make and deliver to the general assembly a certificate stating the sum required to restore the funds to that amount.
Nothing in this subsection creates a debt or liability of the state to make any appropriation.
(b) All amounts received on account of money appropriated by the state to any reserve fund shall be held and applied in accordance with section 1(b) of this chapter. However, at the end of each fiscal year, if the amount in any reserve fund exceeds the required debt service reserve, any amount representing earnings or income received on account of any money appropriated to the reserve fund that exceeds the expenses of the bank for that fiscal year may be transferred to the general fund of the state.
(c) Notwithstanding any other law, and except as provided by subsection (d), after June 30, 2005, the:
(1) issuance by the bank of any indebtedness that incorporates the provisions set forth in subsection (a) or otherwise establishes a procedure for the bank or a person acting on behalf of the bank to certify to the general assembly the amount needed to restore a reserve fund or another fund to required levels; or
(2) execution by the bank of any other agreement that creates a reserve fund subject to subsection (a) to pay all or part of any indebtedness issued by the bank;
is subject to the conditions set forth in subsection (e) and review by the budget committee and approval by the budget director as required by subsection (f).
(d) If the budget committee does not conduct a review of a proposed transaction under subsection (c) within twenty-one (21) days after a request by the bank, the review is considered to have

been conducted. If the budget director does not approve or disapprove a proposed transaction under subsection (c) within twenty-one (21) days after a request by the bank, the transaction is considered to have been approved.
(e) Issuance by the bank of any indebtedness that establishes a reserve fund under subsection (a), the establishment of a procedure for certification, or the execution by the bank of any other agreement that creates a reserve fund subject to subsection (a) may be extended only for a project or a purpose that:
(1) can be financed by a qualified entity under the law applying to financing by the qualified entity; or
(2) is specifically authorized by the general assembly.
A reserve fund established under subsection (a) may be used only to finance the purchase of securities (as defined in IC 5-1.5-1-10) issued by entities described in IC 5-1.5-1-8.
(f) The budget director may approve establishing a reserve fund under subsection (a) only if the following conditions are satisfied:
(1) The project or purpose qualifies under subsection (e).
(2) The documentation required by subsection (g) has been provided by the bank.
(3) The bank has provided the budget agency with a written finding that revenues available to the qualified entity to pay annual debt service exceed the annual debt service requirements by at least twenty percent (20%).
(4) If the financing is for a project or purpose that will produce ongoing revenue from fees or user charges, the qualified entity agrees to include a provision in the instrument governing the qualified entity's duties with respect to the security (as defined in IC 5-1.5-1-10) that the qualified entity will first increase the rate of the fees or user charges, or both, by an amount sufficient to satisfy any shortfall in the reserve fund established under subsection (a) before subsection (a) is to be applied.
(5) A qualified entity seeking the benefit of a reserve fund established under subsection (a) agrees to include a provision in the instrument governing the qualified entity's duties with respect to the security (as defined in IC 5-1.5-1-10) that the qualified entity will pledge sufficient property taxes, user fees, hook up fees, connection fees, or any other available local revenues or any combination of those revenues that will be sufficient to satisfy any shortfall in the reserve fund established under subsection (a) before subsection (a) is to be applied.
(6) The instrument governing the qualified entity's duties with respect to the security (as defined in IC 5-1.5-1-10) will include, to the extent the budget director determines is possible, a provision that money payable to the qualified entity by the state may be withheld by the auditor of state to recover any funds provided by the state, if subsection (a) is applied in connection with the qualified entity's securities.
(g) If the bank proposes that a reserve fund be established under subsection (a) for a project or purpose, the bank shall provide to the

budget committee and the budget agency at or before the time of the bank's request, the following information in writing:
(1) A description of the project or purpose.
(2) How the project or purpose satisfies the requirements of subsection (e).
(3) The qualified entity's application for financing that was filed with the bank.
(4) The estimated relative savings that can be achieved by establishing a reserve fund under subsection (a).
(5) The finding required by subsection (f)(3) and proposed language for those instrument provisions required by subsection (f)(4) through (f)(6), if applicable.
(6) Any other information required by the budget committee or budget agency.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.21; P.L.235-2005, SEC.77; P.L.229-2011, SEC.67.

IC 5-1.5-5-5
Combining reserve funds
Sec. 5. Subject to the provisions of any agreement with its holders, the bank may combine a reserve fund established for an issue of bonds or notes into one (1) or more reserve funds.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.22.

IC 5-1.5-5-6
Certain qualified entities; debt service reserve appropriations not available
Sec. 6. The provisions of section 4(a) of this chapter are not available to any bonds or notes issued by the bank to purchase securities of, or fund loans to, any qualified entity described in IC 5-1.5-1-8(5) or IC 5-1.5-1-8(6).
As added by P.L.37-1991, SEC.4.



CHAPTER 6. OTHER FUNDS AND ACCOUNTS

IC 5-1.5-6-2
Additional reserves; other funds or accounts
Sec. 2. The board may establish additional reserves or other funds or accounts as may be in its discretion necessary, desirable, or convenient to further the accomplishment of its purposes or to comply with the provisions of any of its agreements or resolutions.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-6-3
Money or investments in fund or account established for specific purpose; application
Sec. 3. Unless the resolution or trust agreement authorizing the bonds or notes provides otherwise, money or investments in a fund or account of the bank established or held for the payment of bonds or notes shall be applied to the payment or retirement of the bonds or notes, and to no other purpose.
As added by P.L.25-1984, SEC.1.



CHAPTER 6.5. CAPITAL FUNDS

IC 5-1.5-6.5-2
Investments; credit of earnings
Sec. 2. Money in the funds may be invested in the manner provided in IC 5-1.5-3-3. However, all earnings on the funds shall be credited to the capital interest fund.
As added by P.L.38-1988, SEC.5.

IC 5-1.5-6.5-3
Capital principal fund; debt service; agreement; recovery
Sec. 3. (a) The capital principal fund may be used only to guarantee payment of debt service on:
(1) securities issued by a qualified entity for a purpose specified in section 1(b) of this chapter; or
(2) bonds or notes issued to purchase securities issued for a purpose specified in section 1(b) of this chapter.
(b) The bank and the qualified entity must enter into an agreement before a guarantee under subsection (a)(1) is effective. This agreement may contain any provisions the bank considers appropriate and may specify which funds held by a state agency are subject to recovery under subsection (c).
(c) If debt service on securities of a qualified entity is paid by the bank to a qualified entity or owners of its securities under a guarantee under subsection (a)(1), the amount paid from the capital principal fund may be recovered from funds held by a state agency or department that are payable to the qualified entity as set forth in subsection (b).
As added by P.L.38-1988, SEC.5.

IC 5-1.5-6.5-4 Required debt service reserves; budget committee review
Sec. 4. (a) Except as provided in subsection (d), whenever a reserve fund for an issue of bonds or notes issued to purchase securities specified in section 1(b) of this chapter does not contain the required debt service reserve (as defined in IC 5-1.5-5-1(b)), the chairman of the board shall immediately:
(1) transfer to the reserve fund the amount needed to restore the required debt service reserve first from the capital interest fund and, to the extent necessary, from the capital principal fund; and
(2) certify the amounts transferred to the general assembly.
(b) The general assembly may appropriate to the bank for deposit in the capital principal fund the amount transferred from the fund to restore required debt service reserves. Nothing in this subsection creates a debt or a liability of the state to make any appropriation.
(c) Appropriations made to the capital principal fund do not revert to the state general fund at the end of any fiscal year.
(d) Notwithstanding any other law, and except as provided by subsection (e), after June 30, 2005, the:
(1) issuance by the bank of any indebtedness that incorporates the provisions set forth in subsection (a) or otherwise establishes a procedure for the bank or a person acting on behalf of the bank to certify to the general assembly the amount needed to restore a reserve fund or another fund to required levels; or
(2) execution by the bank of any other agreement that creates a moral obligation of the state to pay all or part of any indebtedness issued by the bank;
is subject to review by the budget committee and approval by the budget director.
(e) If the budget committee does not conduct a review of a proposed transaction under subsection (d) within twenty-one (21) days after a request by the bank, the review is considered to have been conducted. If the budget director does not approve or disapprove a proposed transaction under subsection (d) within twenty-one (21) days after a request by the bank, the transaction is considered to have been approved.
As added by P.L.38-1988, SEC.5. Amended by P.L.235-2005, SEC.78.

IC 5-1.5-6.5-5
Capital interest fund; purposes for use
Sec. 5. With respect to the programs specified in section 1(b) of this chapter, the capital interest fund may be used for the following purposes in addition to the purpose specified in section 4 of this chapter:
(1) To guarantee payment of debt service on bonds or notes.
(2) To pay premiums for bond insurance or debt service reserve insurance for bonds or notes.
(3) To pay credit enhancement, liquidity support, remarketing, or conversion fees for bonds or notes. (4) To pay other costs of issuance of a bank transaction.
As added by P.L.38-1988, SEC.5.



CHAPTER 7. DEFAULT BY THE BOND BANK

IC 5-1.5-7-2
Default; appointment of trustee to represent holders of notes or bonds
Sec. 2. If the bank:
(1) defaults in the payment of principal or interest on an issue of notes or bonds after they become due, whether at maturity or upon call for redemption, and the default continues for thirty (30) days; or
(2) fails or refuses to comply with this article or defaults in an agreement made with the holders of an issue of notes or bonds;
and there is no trustee under a trust agreement, then the holders of twenty-five percent (25%) in the aggregate principal amount of the outstanding notes or bonds of that issue, by instrument filed in the office of the clerk of Marion County and executed in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of those notes or bonds for the purposes provided in this article.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-7-3
Trustees; duties; powers; venue; notice
Sec. 3. (a) A trustee appointed under section 2 of this chapter shall, in his name, upon written request of the holders of twenty-five percent (25%) in principal amount of the outstanding notes or bonds:
(1) by civil action enforce all rights of the holders, including the right to require the bank to:
(A) collect rates, charges, and other fees and to collect interest and principal payments on securities held by it

adequate to carry out an agreement as to, or pledge of, the rates, charges, and other fees and of the interest and principal payments; and
(B) carry out any other agreements with the holders of the notes or bonds and to perform its duties under this article;
(2) bring a civil action upon the notes or bonds;
(3) by civil action require the bank to account as if it were the trustee of an express trust for the holders of the notes or bonds;
(4) by civil action enjoin anything that may be unlawful or in violation of the rights of the holders of the notes or bonds; and
(5) declare all the notes or bonds due and payable, and if all defaults are made good, then with the consent of the holders of twenty-five percent (25%) of the principal amount of the outstanding notes or bonds, annul the declaration and its consequences.
(b) The trustee also has all the powers necessary for the exercise of functions specifically set out or incident to the general representation of holders in the enforcement and protection of their rights.
(c) The venue of any suit, action, or proceeding brought by the trustee on behalf of the holders shall be laid in Marion County, Indiana.
(d) Before declaring the principal of notes or bonds due and payable, the trustee must first give not less than thirty (30) days notice in writing to the chairman of the board and the attorney general.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.25.



CHAPTER 8. LOANS TO QUALIFIED ENTITIES

IC 5-1.5-8-2
Securities to be purchased and held in name of bank; required documentation
Sec. 2. (a) All securities at any time purchased, held, or owned by the bank shall at all times be purchased and held in the name of the bank.
(b) Except for agreements described in IC 5-1.5-1-10(4), all securities at any time purchased by the bank, upon delivery to the bank, shall, unless waived by the board, be accompanied by all documentation required by the board that shall include an approving opinion of recognized bond counsel, certification and guarantee of signatures, and certification as to no litigation pending as of the date of delivery of the securities challenging the validity or issuance of such securities.
As added by P.L.25-1984, SEC.1. Amended by P.L.44-1990, SEC.3; P.L.28-1992, SEC.4.

IC 5-1.5-8-3
Contracts with bank; terms and conditions; fees and charges; denomination and prices
Sec. 3. (a) Every qualified entity is authorized and empowered to contract with the bank with respect to the loan or purchase of its securities, and the contracts shall contain the terms and conditions of the loan or purchase and may be in any form agreed to by the bank and the qualified entity, including a customary form of bond ordinance or resolution. Every qualified entity is authorized and empowered to pay fees and charges required to be paid to the bank for its services.
(b) Notwithstanding any statute applicable to or constituting any limitation on the sale of bonds or notes or on entry into an agreement, any qualified entity may sell its securities to the bank, without limitation as to denomination, at a private sale at such price or prices as may be determined by the bank and the qualified entity.
(c) Notwithstanding any law that applies to or constitutes a limitation on the leasing or disposition of materials or other property,

and subject to subsection (d), any qualified entity, or any purchasing agency (as defined in IC 5-22-2-25) of a qualified entity, may:
(1) assign or sell a lease or purchase contract for property to the bank;
(2) enter into a lease or purchase contract for property with the bank; or
(3) buy property from or sell property to the bank;
at any price and under any other terms and conditions as may be determined by the bank and the qualified entity.
(d) This subsection does not apply to a school corporation that buys or leases a school bus from the bank under IC 5-1.5-4-1(a)(5). Before taking an action described under subsection (c)(1) through (c)(3) that would otherwise be subject to IC 5-22, a qualified entity or its purchasing agent must obtain or cause to be obtained a purchase price for the property to be subject to the sale, purchase contract, or lease from the lowest responsible and responsive bidder in accordance with the requirements for the purchase of supplies under IC 5-22.
As added by P.L.25-1984, SEC.1. Amended by P.L.46-1987, SEC.14; P.L.48-1989, SEC.2; P.L.49-1997, SEC.25; P.L.192-2006, SEC.2.

IC 5-1.5-8-4
Agreement with bank; waiver of statutory defenses to nonpayment; rights and remedies of bank
Sec. 4. Upon the sale and delivery by a qualified entity of any securities to the bank, the qualified entity shall be deemed to have agreed that upon its failure to pay interest or principal on the securities owned or held by or arising from an agreement with the bank when payable, all statutory defenses to nonpayment are waived. Upon nonpayment and demand on the qualified entity for payment, if the securities are payable from property taxes and funds are not available in the treasury of the qualified entity to make payment, an action in mandamus for the levy of a tax to pay the interest and principal on the securities shall lie, and the bank shall be constituted a holder or owner of the securities as being in default. The bank may thereupon avail itself of all remedies, rights, and provisions of law applicable in the circumstances, and the failure to exercise or exert any rights or remedies within a time or period provided by law may not be raised as a defense by the qualified entity. The bank may carry out this section and exercise all the rights, remedies, and provisions of law provided or referred to in this section.
As added by P.L.25-1984, SEC.1. Amended by P.L.46-1987, SEC.15.

IC 5-1.5-8-5
Department or agency of state as custodian of money payable to qualified entity; duty on default on payment of principal or interest by qualified entity
Sec. 5. Notwithstanding any other provision of law, to the extent that any department or agency of the state, including the treasurer of state, is the custodian of money payable to the qualified entity (other

than for goods or services provided by the qualified entity), at any time after written notice to the department or agency head from the bank that the qualified entity is in default on the payment of principal or interest on the securities of the qualified entity then held or owned by or arising from an agreement with the bank, the department or agency shall withhold the payment of that money from that qualified entity and pay over the money to the bank for the purpose of paying principal of and interest on bonds of the bank. However, the withholding of payment from the qualified entity and payment to the bank under this section must not adversely affect the validity of the security in default.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.26; P.L.46-1987, SEC.16.

IC 5-1.5-8-6
Repealed
(Repealed by P.L.43-1985, SEC.28.)

IC 5-1.5-8-6.1
Anticipation notes; issuance and purchase
Sec. 6.1. (a) Notwithstanding any law applicable to a qualified entity concerning the issuance of bonds, a qualified entity that has complied with all statutory requirements for the issuance of its bonds may, in lieu of issuing bonds at that time and without the need for complying with any other law applicable to the issuance of bonds, notes, or other evidences of indebtedness, issue its notes in anticipation of the issuance of bonds to the bank, and the bank may purchase the bond anticipation notes. The bond anticipation notes may be issued on terms set forth in a resolution authorizing their issuance and in any amount equal to or less than the amount of bonds authorized to be issued. The qualified entity may renew or extend the bond anticipation notes from time to time on terms agreed to with the bank, and the bank may purchase the renewals or extensions. The amount of the accrued interest on the date of renewal or extension may be paid or added to the principal amount of the note being renewed or extended so long as the aggregate principal amount of bond anticipation notes outstanding at any time does not exceed the maximum principal amount permitted by this section. The bond anticipation notes of the qualified entity, including any renewals or extensions, must mature in the amounts and at the times (not exceeding five (5) years from the date of the original issuance of the bond anticipation notes) agreed to by the qualified entity and the bank. The bond anticipation notes must be finally paid, and interest on the bond anticipation notes may be finally paid, with the proceeds of the bonds issued by the qualified entity. In connection with the issuance of bonds part or all of the proceeds of which will be used to retire the bond anticipation notes, it is not necessary for the qualified entity to repeat the procedures for the issuance of bonds, as the procedures followed before the issuance of the bond anticipation notes are for all purposes sufficient to authorize the issuance of the

bonds.
(b) In connection with the purchase of bond anticipation notes, the bank may by agreement with the qualified entity impose any terms, conditions, and limitations as in its opinion are proper for the security of the bank and the holders of its bonds or notes. If the qualified entity fails to comply with the agreement or to issue its bonds to retire its bond anticipation notes, the bank may enforce all rights and remedies provided in the agreement or at law, including an action in mandamus to compel the issuance of bonds by the qualified entity.
As added by P.L.43-1985, SEC.27.

IC 5-1.5-8-7
Investment and reinvestment; securities sold to bank
Sec. 7. Notwithstanding any statute applicable to or constituting any limitation on the investment or reinvestment of funds by or on behalf of political subdivisions, a qualified entity selling securities to the bank in connection with a program established by the bank may invest and reinvest funds that constitute, replace, or substitute for the proceeds of securities sold to the bank under an established bank program in any instrument or other investment authorized under a resolution of the bank.
As added by P.L.29-1992, SEC.3.



CHAPTER 9. MISCELLANEOUS PROVISIONS

IC 5-1.5-9-2
Property of bank exempt from levy and sale; judgment against bank not charge or lien on property; rights of holders of bonds or notes
Sec. 2. All property of the bank is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the property. A judgment against the bank may not be a charge or lien upon its property. However, nothing in this section applies to or limits the rights of the holder of bonds or notes to pursue a remedy for the enforcement of a pledge or lien given by the bank on its revenues or other money.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-9-3
Repealed
(Repealed by P.L.1-1990, SEC.46.)

IC 5-1.5-9-4
Insurance or guaranty for payment or repayment of interest or

principal, or both
Sec. 4. The bank may obtain from a department or agency of the United States, or a nongovernmental insurer, available insurance or guaranty for the payment or repayment of interest or principal, or both, or any part of interest or principal, on bonds or notes issued by the bank, or on securities purchased or held by the bank.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-9-5
Authority to receive money; disposition
Sec. 5. The treasurer of the state, as chairman of the board of the bank, is authorized to receive from the United States of America or any department or agency thereof any amount of money as and when appropriated, allocated, granted, turned over, or in any way provided for the purposes of the bank or this article, and those amounts shall, unless otherwise directed by the federal authority, be credited to and deposited in the general fund, and be available to the bank.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-9-6
Financial institution to keep and pay over funds deposited with it
Sec. 6. A financial institution may give to the bank a good and sufficient undertaking with such sureties as are approved by the bank to the effect that the financial institution shall faithfully keep and pay over to the order of or upon the warrant of the bank or its authorized agent all those funds deposited with it by the bank and agreed interest under or by reason of this article, at such times or upon such demands as may be agreed with the bank or in lieu of these sureties, deposit with the bank or its authorized agent or a trustee or for the holders of bonds, as collateral, those securities as the board may approve. The deposits of the bank may be evidenced by an agreement in the form and upon the terms and conditions that may be agreed upon by the bank and the financial institution.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-9-7
Contracts or agreements with financial institutions; care, custody, or safekeeping of securities; services connected with payment or collection of interest or principal
Sec. 7. The board may enter into agreements or contracts with a financial institution inside or outside the state as may be necessary, desirable, or convenient in the opinion of the board for rendering services in connection with the care, custody, or safekeeping of securities or other investments held or owned by the bank, for rendering services in connection with the payment or collection of amounts payable as to principal or interest, and for rendering services in connection with the delivery to the bank of securities or other investments purchased by it or sold by it, and to pay the cost of those services. The board may also, in connection with any of the services to be rendered by a financial institution as to the custody and

safekeeping of its securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements in such form and amount as, in the opinion of the board, is necessary or desirable.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-9-8
Financial institutions and fiduciaries; investment in bonds and notes
Sec. 8. Notwithstanding the restrictions of any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds or notes issued under this article.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-9-9
Nature of bank property; bonds or notes issued; interest and proceeds received; tax exemption
Sec. 9. All property of the bank is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments, direct or indirect, of the state or a political subdivision of the state. All bonds or notes issued under this article are issued by a body corporate and public of this state, but not a state agency, and for an essential public and governmental purpose and the bonds and notes, the interest thereon, the proceeds received by a holder from the sale of the bonds or notes to the extent of the holder's cost of acquisition proceeds received upon redemption prior to maturity, and proceeds received at maturity and the receipt of the interest and proceeds shall be exempt from taxation in the state for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.25-1984, SEC.1. Amended by P.L.46-1987, SEC.17; P.L.21-1990, SEC.6; P.L.254-1997(ss), SEC.6.

IC 5-1.5-9-10
Officers, departments, etc., of the state to render services to bank; costs and expenses
Sec. 10. All officers, departments, boards, agencies, divisions, and commissions of the state shall render services to the bank that are within the area of their respective governmental functions and that may be requested by the board and must comply promptly with any reasonable request by the board relating to the making of a study or review as to desirability, need, cost, or expense, or financial feasibility with respect to a public project, purpose, or improvement, or the financial or fiscal responsibility or ability of a qualified entity making application for loan to the bank and for the purchase by the bank of securities to be issued by that qualified entity. The cost and

expense of a service requested by the board, at the request of the officer, department, board, agency, division, or commission rendering the service, shall be paid by the bank.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-9-11
Pledges of revenues or other money
Sec. 11. A pledge of revenues or other money made by the bank is binding from the time the pledge is made. Revenues or other money so pledged and thereafter received by the bank are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the bank, regardless of whether the parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created needs to be filed or recorded except in the records of the bank.
As added by P.L.1-1990, SEC.47.

IC 5-1.5-9-12
Securities; registration requirements; exemption
Sec. 12. All securities issued under this article are exempt from the registration requirements of IC 23-19 and other securities registration statutes.
As added by P.L.1-1990, SEC.48. Amended by P.L.27-2007, SEC.4.






ARTICLE 2. LAW ENFORCEMENT

CHAPTER 1. MANDATORY TRAINING FOR LAW ENFORCEMENT OFFICERS

IC 5-2-1-2
Definitions
Sec. 2. For the purposes of this chapter, and unless the context clearly denotes otherwise, the following definitions apply throughout this chapter:
(1) "Law enforcement officer" means an appointed officer or employee hired by and on the payroll of the state, any of the state's political subdivisions, or a public or private postsecondary educational institution whose board of trustees has established a police department under IC 21-17-5-2 or IC 21-39-4-2 who is granted lawful authority to enforce all or some of the penal laws of the state of Indiana and who possesses, with respect to those laws, the power to effect arrests for offenses committed in the officer's or employee's presence. However, the following are expressly excluded from the term "law enforcement officer" for the purposes of this chapter: (A) A constable.
(B) A special officer whose powers and duties are described in IC 36-8-3-7 or a special deputy whose powers and duties are described in IC 36-8-10-10.6.
(C) A county police reserve officer who receives compensation for lake patrol duties under IC 36-8-3-20(f)(4).
(D) A conservation reserve officer who receives compensation for lake patrol duties under IC 14-9-8-27.
(E) An employee of the gaming commission whose powers and duties are described in IC 4-32.2-9.
(F) A correctional police officer described in IC 11-8-9.
(2) "Board" means the law enforcement training board created by this chapter.
(3) "Executive training program" means the police chief executive training program developed by the board under section 9 of this chapter.
(4) "Law enforcement training council" means one (1) of the confederations of law enforcement agencies recognized by the board and organized for the sole purpose of sharing training, instructors, and related resources.
(5) "Training regarding the lawful use of force" includes classroom and skills training in the proper application of hand to hand defensive tactics, use of firearms, and other methods of:
(A) overcoming unlawful resistance; or
(B) countering other action that threatens the safety of the public or a law enforcement officer.
(6) "Hiring or appointing authority" means:
(A) the chief executive officer, board, or other entity of a police department or agency with authority to appoint and hire law enforcement officers; or
(B) the governor, mayor, board, or other entity with the authority to appoint a chief executive officer of a police department or agency.
(Formerly: Acts 1967, c.209, s.2.) As amended by P.L.25-1986, SEC.2; P.L.57-1995, SEC.1; P.L.2-1997, SEC.15; P.L.52-2005, SEC.2; P.L.91-2006, SEC.7; P.L.2-2007, SEC.71; P.L.77-2009, SEC.1; P.L.197-2011, SEC.26.

IC 5-2-1-3
Law enforcement training board created; membership; advisory council
Sec. 3. There is created, as a criminal justice agency of the state, a law enforcement training board to carry out the provisions of this chapter. The board members are to be selected as provided by this chapter. The board is composed of the following members:
(1) The superintendent of the Indiana state police department, who shall serve as chairperson of the board.
(2) The deputy director of the division of preparedness and training of the department of homeland security. The deputy director shall serve as the vice chair of the board. (3) The chief of police of a consolidated city.
(4) One (1) county sheriff from a county with a population of at least one hundred thousand (100,000).
(5) One (1) county sheriff from a county of at least fifty thousand (50,000) but less than one hundred thousand (100,000) population.
(6) One (1) county sheriff from a county of under fifty thousand (50,000) population.
(7) One (1) chief of police from a city of at least thirty-five thousand (35,000) population, who is not the chief of police of a consolidated city.
(8) One (1) chief of police from a city of at least ten thousand (10,000) but under thirty-five thousand (35,000) population.
(9) One (1) chief of police, police officer, or town marshal from a city or town of under ten thousand (10,000) population.
(10) One (1) prosecuting attorney.
(11) One (1) judge of a circuit or superior court exercising criminal jurisdiction.
(12) One (1) member representing professional journalism.
(13) One (1) member representing the medical profession.
(14) One (1) member representing education.
(15) One (1) member representing business and industry.
(16) One (1) member representing labor.
(17) One (1) member representing Indiana elected officials of counties, cities, and towns.
(Formerly: Acts 1967, c.209, s.3; Acts 1971, P.L.42, SEC.1.) As amended by Acts 1981, P.L.44, SEC.2; P.L.44-1985, SEC.1; P.L.47-1987, SEC.1; P.L.52-2005, SEC.3; P.L.22-2005, SEC.1; P.L.197-2011, SEC.27.

IC 5-2-1-4
Appointments; terms; vacancies; removal
Sec. 4. All members of the board shall be appointed to the board by the governor. The appointments shall be made on a bipartisan basis so that not more than one-half (1/2) of the members of the board shall at any time be members of either of the two (2) major political parties. All appointments shall be for terms of four (4) years or while maintaining the position held at the time of appointment to the board, whichever is the lesser period. Appointees to the board shall serve as members of the board only while holding the office or position held at the time of appointment to the board in order that the representative nature of the board outlined in section 3 of this chapter may be maintained. However, each member of the board shall serve until the member's successor has been appointed and qualified, unless the member's services are terminated earlier for sufficient reason. Vacancies on the board caused by expiration of a term, termination of the office or position held at time of appointment, or for any other reason shall be filled in the same manner as original appointments. A member appointed to fill a vacancy created other than by expiration of a term shall be appointed for the unexpired

term of the member succeeded in the same manner as an original appointment. Members of the board may be reappointed for additional terms. All members of the board shall serve, unless their services are terminated earlier for sufficient reason, until their successors have been appointed and qualified. Members of the board may be removed by the governor for inefficiency, incompetence, neglect of duty, or other good cause after having been accorded a hearing by the governor upon reasonable notice of the charge being made against them.
(Formerly: Acts 1967, c.209, s.4.) As amended by P.L.25-1986, SEC.3; P.L.52-2005, SEC.4; P.L.197-2011, SEC.28.

IC 5-2-1-5
Membership on board not to constitute public office
Sec. 5. Membership on the law enforcement training board shall not constitute holding a public office and members of the board shall not be required to take and file oaths of office before serving in such capacities. The board shall exercise only the powers granted by this chapter. No member of the board shall be disqualified from holding any public office or position by reason of the member's appointment or membership on the board, nor shall any such person forfeit any office, position, or employment by reason of an appointment pursuant to this chapter, notwithstanding the provisions of any statute, ordinance, or city charter.
(Formerly: Acts 1967, c.209, s.5.) As amended by P.L.25-1986, SEC.4; P.L.197-2011, SEC.29.

IC 5-2-1-6
Meetings
Sec. 6. The board shall meet at least four (4) times in each year and shall hold special meetings when called by the chairperson. The presence of nine (9) members of the board constitutes a quorum for doing business. At least nine (9) affirmative votes are required for the passage of any matter put to a vote of the board. The board shall establish its own procedure and requirements with respect to place and conduct of its meetings.
(Formerly: Acts 1967, c.209, s.6.) As amended by P.L.52-2005, SEC.5; P.L.110-2009, SEC.1; P.L.197-2011, SEC.30.

IC 5-2-1-7
Repealed
(Repealed by Acts 1978, P.L.6, SEC.36.)

IC 5-2-1-8
Compensation
Sec. 8. The members of the board shall serve without compensation except that a salary per diem and actual expenses incurred, in accordance with travel policies and procedures established by the department of administration and the state budget agency, shall be allowed to each member for attendance at regular or

special meetings or otherwise engaging in official business of the board.
(Formerly: Acts 1967, c.209, s.8.) As amended by Acts 1976, P.L.9, SEC.1; P.L.197-2011, SEC.31.

IC 5-2-1-9
Rules; basic training; pre-basic training; inservice training; town marshal and executive training programs; fire investigators; handgun safety; refresher course; gaming agents; securities enforcement
Sec. 9. (a) The board shall adopt in accordance with IC 4-22-2 all necessary rules to carry out the provisions of this chapter. The rules, which shall be adopted only after necessary and proper investigation and inquiry by the board, shall include the establishment of the following:
(1) Minimum standards of physical, educational, mental, and moral fitness which shall govern the acceptance of any person for training by any law enforcement training school or academy meeting or exceeding the minimum standards established pursuant to this chapter.
(2) Minimum standards for law enforcement training schools administered by towns, cities, counties, law enforcement training centers, agencies, or departments of the state.
(3) Minimum standards for courses of study, attendance requirements, equipment, and facilities for approved town, city, county, and state law enforcement officer, police reserve officer, and conservation reserve officer training schools.
(4) Minimum standards for a course of study on cultural diversity awareness that must be required for each person accepted for training at a law enforcement training school or academy.
(5) Minimum qualifications for instructors at approved law enforcement training schools.
(6) Minimum basic training requirements which law enforcement officers appointed to probationary terms shall complete before being eligible for continued or permanent employment.
(7) Minimum basic training requirements which law enforcement officers appointed on other than a permanent basis shall complete in order to be eligible for continued employment or permanent appointment.
(8) Minimum basic training requirements which law enforcement officers appointed on a permanent basis shall complete in order to be eligible for continued employment.
(9) Minimum basic training requirements for each person accepted for training at a law enforcement training school or academy that include six (6) hours of training in interacting with:
(A) persons with autism, mental illness, addictive disorders, mental retardation, and developmental disabilities; and (B) missing endangered adults (as defined in IC 12-7-2-131.3);
to be provided by persons approved by the secretary of family and social services and the board.
(10) Minimum standards for a course of study on human and sexual trafficking that must be required for each person accepted for training at a law enforcement training school or academy and for inservice training programs for law enforcement officers. The course must cover the following topics:
(A) Examination of the human and sexual trafficking laws (IC 35-42-3.5).
(B) Identification of human and sexual trafficking.
(C) Communicating with traumatized persons.
(D) Therapeutically appropriate investigative techniques.
(E) Collaboration with federal law enforcement officials.
(F) Rights of and protections afforded to victims.
(G) Providing documentation that satisfies the Declaration of Law Enforcement Officer for Victim of Trafficking in Persons (Form I-914, Supplement B) requirements established under federal law.
(H) The availability of community resources to assist human and sexual trafficking victims.
(b) A law enforcement officer appointed after July 5, 1972, and before July 1, 1993, may not enforce the laws or ordinances of the state or any political subdivision unless the officer has, within one (1) year from the date of appointment, successfully completed the minimum basic training requirements established under this chapter by the board. If a person fails to successfully complete the basic training requirements within one (1) year from the date of employment, the officer may not perform any of the duties of a law enforcement officer involving control or direction of members of the public or exercising the power of arrest until the officer has successfully completed the training requirements. This subsection does not apply to any law enforcement officer appointed before July 6, 1972, or after June 30, 1993.
(c) Military leave or other authorized leave of absence from law enforcement duty during the first year of employment after July 6, 1972, shall toll the running of the first year, which shall be calculated by the aggregate of the time before and after the leave, for the purposes of this chapter.
(d) Except as provided in subsections (e), (l), (r), and (s), a law enforcement officer appointed to a law enforcement department or agency after June 30, 1993, may not:
(1) make an arrest;
(2) conduct a search or a seizure of a person or property; or
(3) carry a firearm;
unless the law enforcement officer successfully completes, at a board certified law enforcement academy or at a law enforcement training center under section 10.5 or 15.2 of this chapter, the basic training

requirements established by the board under this chapter.
(e) This subsection does not apply to:
(1) a gaming agent employed as a law enforcement officer by the Indiana gaming commission; or
(2) an:
(A) attorney; or
(B) investigator;
designated by the securities commissioner as a police officer of the state under IC 23-19-6-1(i).
Before a law enforcement officer appointed after June 30, 1993, completes the basic training requirements, the law enforcement officer may exercise the police powers described in subsection (d) if the officer successfully completes the pre-basic course established in subsection (f). Successful completion of the pre-basic course authorizes a law enforcement officer to exercise the police powers described in subsection (d) for one (1) year after the date the law enforcement officer is appointed.
(f) The board shall adopt rules under IC 4-22-2 to establish a pre-basic course for the purpose of training:
(1) law enforcement officers;
(2) police reserve officers (as described in IC 36-8-3-20); and
(3) conservation reserve officers (as described in IC 14-9-8-27);
regarding the subjects of arrest, search and seizure, the lawful use of force, interacting with individuals with autism, and the operation of an emergency vehicle. The pre-basic course must be offered on a periodic basis throughout the year at regional sites statewide. The pre-basic course must consist of at least forty (40) hours of course work. The board may prepare the classroom part of the pre-basic course using available technology in conjunction with live instruction. The board shall provide the course material, the instructors, and the facilities at the regional sites throughout the state that are used for the pre-basic course. In addition, the board may certify pre-basic courses that may be conducted by other public or private training entities, including postsecondary educational institutions.
(g) The board shall adopt rules under IC 4-22-2 to establish a mandatory inservice training program for police officers. After June 30, 1993, a law enforcement officer who has satisfactorily completed basic training and has been appointed to a law enforcement department or agency on either a full-time or part-time basis is not eligible for continued employment unless the officer satisfactorily completes the mandatory inservice training requirements established by rules adopted by the board. Inservice training must include training in interacting with persons with mental illness, addictive disorders, mental retardation, autism, and developmental disabilities, to be provided by persons approved by the secretary of family and social services and the board, and training concerning human and sexual trafficking. The board may approve courses offered by other public or private training entities, including postsecondary educational institutions, as necessary in order to ensure the

availability of an adequate number of inservice training programs. The board may waive an officer's inservice training requirements if the board determines that the officer's reason for lacking the required amount of inservice training hours is due to either of the following:
(1) An emergency situation.
(2) The unavailability of courses.
(h) The board shall also adopt rules establishing a town marshal basic training program, subject to the following:
(1) The program must require fewer hours of instruction and class attendance and fewer courses of study than are required for the mandated basic training program.
(2) Certain parts of the course materials may be studied by a candidate at the candidate's home in order to fulfill requirements of the program.
(3) Law enforcement officers successfully completing the requirements of the program are eligible for appointment only in towns employing the town marshal system (IC 36-5-7) and having not more than one (1) marshal and two (2) deputies.
(4) The limitation imposed by subdivision (3) does not apply to an officer who has successfully completed the mandated basic training program.
(5) The time limitations imposed by subsections (b) and (c) for completing the training are also applicable to the town marshal basic training program.
(6) The program must require training in interacting with individuals with autism.
(i) The board shall adopt rules under IC 4-22-2 to establish an executive training program. The executive training program must include training in the following areas:
(1) Liability.
(2) Media relations.
(3) Accounting and administration.
(4) Discipline.
(5) Department policy making.
(6) Lawful use of force.
(7) Department programs.
(8) Emergency vehicle operation.
(9) Cultural diversity.
(j) A police chief shall apply for admission to the executive training program within two (2) months of the date the police chief initially takes office. A police chief must successfully complete the executive training program within six (6) months of the date the police chief initially takes office. However, if space in the executive training program is not available at a time that will allow completion of the executive training program within six (6) months of the date the police chief initially takes office, the police chief must successfully complete the next available executive training program that is offered after the police chief initially takes office.
(k) A police chief who fails to comply with subsection (j) may not continue to serve as the police chief until completion of the executive

training program. For the purposes of this subsection and subsection (j), "police chief" refers to:
(1) the police chief of any city;
(2) the police chief of any town having a metropolitan police department; and
(3) the chief of a consolidated law enforcement department established under IC 36-3-1-5.1.
A town marshal is not considered to be a police chief for these purposes, but a town marshal may enroll in the executive training program.
(l) A fire investigator in the division of fire and building safety appointed after December 31, 1993, is required to comply with the basic training standards established under this chapter.
(m) The board shall adopt rules under IC 4-22-2 to establish a program to certify handgun safety courses, including courses offered in the private sector, that meet standards approved by the board for training probation officers in handgun safety as required by IC 11-13-1-3.5(3).
(n) The board shall adopt rules under IC 4-22-2 to establish a refresher course for an officer who:
(1) is hired by an Indiana law enforcement department or agency as a law enforcement officer;
(2) has not been employed as a law enforcement officer for at least two (2) years and less than six (6) years before the officer is hired under subdivision (1) due to the officer's resignation or retirement; and
(3) completed at any time a basic training course certified by the board before the officer is hired under subdivision (1).
(o) The board shall adopt rules under IC 4-22-2 to establish a refresher course for an officer who:
(1) is hired by an Indiana law enforcement department or agency as a law enforcement officer;
(2) has not been employed as a law enforcement officer for at least six (6) years and less than ten (10) years before the officer is hired under subdivision (1) due to the officer's resignation or retirement;
(3) is hired under subdivision (1) in an upper level policymaking position; and
(4) completed at any time a basic training course certified by the board before the officer is hired under subdivision (1).
A refresher course established under this subsection may not exceed one hundred twenty (120) hours of course work. All credit hours received for successfully completing the police chief executive training program under subsection (i) shall be applied toward the refresher course credit hour requirements.
(p) Subject to subsection (q), an officer to whom subsection (n) or (o) applies must successfully complete the refresher course described in subsection (n) or (o) not later than six (6) months after the officer's date of hire, or the officer loses the officer's powers of:
(1) arrest; (2) search; and
(3) seizure.
(q) A law enforcement officer who has worked as a law enforcement officer for less than twenty-five (25) years before being hired under subsection (n)(1) or (o)(1) is not eligible to attend the refresher course described in subsection (n) or (o) and must repeat the full basic training course to regain law enforcement powers. However, a law enforcement officer who has worked as a law enforcement officer for at least twenty-five (25) years before being hired under subsection (n)(1) or (o)(1) and who otherwise satisfies the requirements of subsection (n) or (o) is not required to repeat the full basic training course to regain law enforcement power but shall attend the refresher course described in subsection (n) or (o) and the pre-basic training course established under subsection (f).
(r) This subsection applies only to a gaming agent employed as a law enforcement officer by the Indiana gaming commission. A gaming agent appointed after June 30, 2005, may exercise the police powers described in subsection (d) if:
(1) the agent successfully completes the pre-basic course established in subsection (f); and
(2) the agent successfully completes any other training courses established by the Indiana gaming commission in conjunction with the board.
(s) This subsection applies only to a securities enforcement officer designated as a law enforcement officer by the securities commissioner. A securities enforcement officer may exercise the police powers described in subsection (d) if:
(1) the securities enforcement officer successfully completes the pre-basic course established in subsection (f); and
(2) the securities enforcement officer successfully completes any other training courses established by the securities commissioner in conjunction with the board.
(t) As used in this section, "upper level policymaking position" refers to the following:
(1) If the authorized size of the department or town marshal system is not more than ten (10) members, the term refers to the position held by the police chief or town marshal.
(2) If the authorized size of the department or town marshal system is more than ten (10) members but less than fifty-one (51) members, the term refers to:
(A) the position held by the police chief or town marshal; and
(B) each position held by the members of the police department or town marshal system in the next rank and pay grade immediately below the police chief or town marshal.
(3) If the authorized size of the department or town marshal system is more than fifty (50) members, the term refers to:
(A) the position held by the police chief or town marshal; and
(B) each position held by the members of the police

department or town marshal system in the next two (2) ranks and pay grades immediately below the police chief or town marshal.
(u) This subsection applies only to a correctional police officer employed by the department of correction. A correctional police officer may exercise the police powers described in subsection (d) if:
(1) the officer successfully completes the pre-basic course described in subsection (f); and
(2) the officer successfully completes any other training courses established by the department of correction in conjunction with the board.
(Formerly: Acts 1967, c.209, s.9.) As amended by Acts 1982, P.L.31, SEC.1; P.L.48-1987, SEC.1; P.L.30-1992, SEC.2; P.L.58-1995, SEC.1; P.L.57-1995, SEC.2; P.L.2-1997, SEC.16; P.L.78-1998, SEC.1; P.L.25-2000, SEC.1; P.L.45-2001, SEC.1; P.L.62-2004, SEC.1; P.L.85-2004, SEC.40; P.L.2-2005, SEC.12; P.L.170-2005, SEC.8; P.L.227-2005, SEC.2; P.L.52-2005, SEC.6; P.L.1-2006, SEC.88; P.L.173-2006, SEC.44; P.L.2-2007, SEC.72; P.L.230-2007, SEC.4; P.L.128-2008, SEC.1; P.L.1-2009, SEC.14; P.L.43-2009, SEC.1; P.L.77-2009, SEC.2; P.L.93-2009, SEC.1; P.L.1-2010, SEC.11.

IC 5-2-1-10
Authority to enter into agreements
Sec. 10. The board shall have the authority to enter into agreements with other agencies, colleges, and universities to carry out the intent of this chapter.
(Formerly: Acts 1967, c.209, s.10.) As amended by P.L.25-1986, SEC.5.

IC 5-2-1-10.5
Southwest Indiana law enforcement training academy
Sec. 10.5. (a) The board may adopt rules under IC 4-22-2 to establish a southwest Indiana law enforcement training academy.
(b) If the board adopts rules under subsection (a) to establish a southwest Indiana law enforcement training academy, the board shall in accordance with IC 4-22-2 adopt rules establishing minimum standards for the southwest Indiana law enforcement training academy.
(c) The southwest Indiana law enforcement training academy may provide:
(1) basic training to a law enforcement officer who is not accepted by the law enforcement academy for the next basic training course because the academy does not have a space for the officer in the next basic training course;
(2) pre-basic courses described in section 9(f) of this chapter;
(3) inservice training described in section 9(g) of this chapter; and
(4) other law enforcement training approved by the board;
if the training academy meets or exceeds the minimum standards

established under subsection (b) by the board.
(d) The southwest Indiana law enforcement training academy established under this section may receive funding only from the following:
(1) A local unit of government (as defined in IC 14-22-31.5-1).
(2) A unit of a fraternal order or a similar association.
(3) Charitable contributions.
(4) Federal grants.
As added by P.L.62-2004, SEC.2. Amended by P.L.2-2005, SEC.13.

IC 5-2-1-11
Powers; establishing training programs
Sec. 11. (a) The board is further authorized and empowered, in accordance with the rule making power granted in section 9 of this chapter, to adopt all necessary rules to:
(1) establish inservice and advanced training programs, and minimum courses of study and attendance requirements for such programs, to ensure that all appointed and elected law enforcement officers may be offered training in current enforcement and related subjects;
(2) establish training programs for railroad police, prison and industrial guards, postsecondary educational institution safety and security personnel, whether public or private, and such other enforcement related groups as the board may deem necessary, on a voluntary enrollment basis;
(3) establish policies and procedures governing the use of state owned law enforcement training facilities constructed or established pursuant to this chapter; and
(4) give public notice of any other policies, procedures, functions, or requirements which the board may deem necessary and appropriate to carry out the provisions of this chapter.
(b) The board is further authorized and empowered to:
(1) recommend or conduct studies, make surveys, and require such reports to be made by the chief administrative officer of any law enforcement agency or department of the state or any of its political subdivisions as may be necessary to carry out the objectives and purposes of this chapter;
(2) originate, compile, and disseminate lecture outlines and other training material, and design and furnish forms and certificates necessary to carry out and certify compliance with the training program authorized or required by this chapter; and
(3) perform such other acts as may be necessary and appropriate to carry out the duties, responsibilities, and functions of the board as set forth in this chapter.
(Formerly: Acts 1967, c.209, s.11; Acts 1973, P.L.29, SEC.1.) As amended by P.L.25-1986, SEC.6; P.L.52-2005, SEC.7; P.L.2-2007, SEC.73.

IC 5-2-1-12
Further powers Sec. 12. The board or any of its designated representatives are further authorized and empowered to:
(1) visit and inspect any law enforcement training school of the state or any of its political subdivisions for the purpose of determining whether or not the minimum standards established pursuant to this chapter are being complied with and to issue or revoke certificates indicating such compliance;
(2) issue and revoke certificates for instructors qualified or unqualified to participate in law enforcement training under the provisions of this chapter;
(3) issue, authorize, or revoke the issuance of:
(A) diplomas;
(B) certificates;
(C) badges; and
(D) other documents showing compliance and qualification;
to law enforcement officers or other persons trained under the provisions of this chapter;
(4) consult with and cooperate with any law enforcement agency of the state or any of its political subdivisions for the development of inservice and advanced training programs for the fulfillment of specific needs in law enforcement;
(5) consult with and cooperate with universities, colleges, and institutes for the development of specialized courses of study in police science and administration;
(6) consult with and cooperate with other departments and agencies concerned with law enforcement training; and
(7) perform such other acts as may be necessary or appropriate to carry out the provisions of this chapter.
(Formerly: Acts 1967, c.209, s.12.) As amended by P.L.25-1986, SEC.7; P.L.52-2005, SEC.8.

IC 5-2-1-12.5
Revocation of diploma, certificate, or badge; immunity for report of cause for revocation; investigation of cause for revocation; hearing on cause for revocation; application for reinstatement
Sec. 12.5. (a) The board may revoke a diploma, certificate, badge, or other document showing compliance and qualification issued by the board for any of the following reasons:
(1) The officer has been convicted of:
(A) a felony; or
(B) two (2) or more misdemeanors that would cause a reasonable person to believe that the officer is potentially dangerous or violent or has a propensity to violate the law.
(2) The officer has been found not guilty of a felony by reason of mental disease or defect.
(3) The officer's diploma, certificate, badge, or other document showing compliance and qualification was issued in error or was issued on the basis of information later determined to be false.
(b) A person who knows of cause for the revocation of an officer's

diploma, certificate, badge, or other document showing compliance and qualification shall inform the officer's hiring or appointing authority or the board. A person who makes a good faith report of cause for revocation of an officer's diploma, certificate, badge, or other document showing compliance and qualification is immune from civil liability.
(c) If the chief executive officer receives a report of cause for revocation concerning an officer within the chief executive officer's agency, the chief executive officer shall:
(1) cause the internal affairs division (or a similar unit) of the agency to investigate the report without unnecessary delay; or
(2) request that the investigation be conducted by a law enforcement agency other than the law enforcement agency to which the subject of the investigation belongs.
(d) If a hiring or appointing authority receives a report of cause for revocation concerning the chief executive officer, the hiring or appointing authority shall cause an appropriate investigative agency to investigate without unnecessary delay.
(e) If the board receives a report or otherwise learns of cause for revocation concerning a law enforcement officer or chief executive officer, the board shall consider the report and direct the executive director to notify the subject officer's hiring or appointing authority about the report and request an investigation. The hiring or appointing authority shall cause an investigation to be conducted by an appropriate investigative agency without unnecessary delay.
(f) When a hiring or appointing authority completes an investigation of cause for revocation, the hiring or appointing authority shall forward a complete report of its investigation, findings, and recommendations, if any, to the board. The hiring or appointing authority shall also forward to the board a description of any administrative or disciplinary action taken as a result of the investigation not later than sixty (60) days after the hiring or appointing authority takes administrative or disciplinary action.
(g) Except as provided in subsection (h), if the board receives the results of an investigation described in subsection (f), the board shall conduct a hearing on the report, considering the report, the recommendations, and any additional information. The board shall provide the officer who is the subject of the report with notice and an opportunity to be heard. The board may appoint the executive director or another qualified person to present the report and the results of the investigation to the board. In determining whether to revoke the subject officer's diploma, certificate, badge, or other document showing compliance and qualification, the board shall consider the opinion and testimony of the hiring or appointing authority. If the board determines that cause for revocation exists, the board may revoke the subject officer's diploma, certificate, badge, or other document showing compliance and qualification. The board shall send notice of revocation by certified mail to the subject officer's hiring or appointing authority. The subject officer may pursue judicial review of the board's action under IC 4-21.5-5-13. (h) When the board receives the results of an investigation described in subsection (f), the board may, instead of conducting a hearing under subsection (g), direct the executive director or another qualified person to serve as an administrative law judge to conduct the hearing described in subsection (g). If the administrative law judge determines that cause for revocation exists, the administrative law judge shall revoke the subject officer's diploma, certificate, badge, or other document showing compliance and qualification and notify the subject officer by certified mail of the decision, with notice of the subject officer's right to appeal to the board not later than fifteen (15) days after receipt of the notice. An appeal to the board must be in writing and may be decided by the board without a hearing. The board shall notify the subject officer of the board's appellate decision under this subsection by certified mail. The subject officer may pursue judicial review of the board's action under IC 4-21.5-5-13.
(i) An officer whose diploma, certificate, badge, or other document showing compliance and qualification has been revoked may apply to the board for reinstatement. The application for reinstatement:
(1) must be in writing; and
(2) must show:
(A) that the cause for revocation no longer exists legally; or
(B) that reinstatement is otherwise appropriate and that the applicant poses no danger to the public and can perform as a law enforcement officer according to the board's standards.
The board may direct the executive director to investigate the application for reinstatement and make a report to the board. The board shall consider the application and notify the applicant by certified mail of the board's decision.
As added by P.L.52-2005, SEC.9.

IC 5-2-1-13
Law enforcement academy building fund; law enforcement training fund; creation; deposits; disposition
Sec. 13. (a) There is created a continuing fund which shall be known as the law enforcement academy building fund. The fund consists of amounts deposited under IC 33-37-7-9. This fund may be used by the board to acquire for the state of Indiana land and interests in and to land, and to construct upon such land a fully equipped law enforcement academy to consist of classrooms, housing facilities, a cafeteria, firearms ranges, a driving course, and other physical facilities which are deemed necessary in the discretion of the board for the basic, inservice, and advanced training of law enforcement officers in the skills and techniques of law enforcement. Any balance of the fund that is unexpended at the end of any fiscal year shall not revert to the general fund but shall be carried forward as an appropriation for the next fiscal year. Expenditures may be made by the board for, among other things, all expenses required for land acquisition and transfer, including but not limited to personal

services, appraisers fees, and the cost of acquiring any interest in land and the construction and maintenance of improvements thereon. The budget agency may, with the approval of the board and the governor, make allocations and transfers of funds appropriated by the general assembly to state agencies having jurisdiction and control over land acquired by the board for the purposes stated herein, except that such allocations and transfers shall not be made in the acquisition of land which has been declared surplus land of the state pursuant to statute. The board is hereby further authorized to acquire said land and law enforcement academy buildings by gift, donation, bequest, devise, exchange, purchase, or eminent domain, or other means. However, any money or proceeds from gifts, bequests, grants, or other donations shall be deposited in a special donation fund which is hereby established for the purposes outlined in this section, for the use of the board to accomplish said purposes. No part of said special donation fund shall revert to the general fund of the state unless specified by the donor as a condition to his gift. All land and academy buildings, however acquired, shall become the property of the state.
(b) There is created a continuing fund which shall be known as the law enforcement training fund. The fund consists of amounts deposited under IC 33-37-7-9. The board is further authorized to accept gifts and grants of money, services, or property to supplement the law enforcement training fund and to use the same for any purpose consistent with the authorized uses of said fund. This fund may be used by the board for the following purposes:
(1) Building and grounds maintenance for the law enforcement academy.
(2) Training equipment and supplies necessary to operate the law enforcement academy.
(3) Aid to approved law enforcement training schools certified as having met or exceeded the minimum standards established by the board.
(4) Personal services, as authorized by the board with the approval of the governor.
(5) Any other purpose necessary to carry out the provisions of this chapter, as determined by the board.
(Formerly: Acts 1967, c.209, s.13; Acts 1973, P.L.30, SEC.1.) As amended by Acts 1976, P.L.9, SEC.2; Acts 1982, P.L.32, SEC.1; P.L.31-1986, SEC.1; P.L.32-1986, SEC.1; P.L.305-1987, SEC.4; P.L.30-1992, SEC.3; P.L.98-2004, SEC.48.

IC 5-2-1-14
Executive director
Sec. 14. There is hereby created the position of executive director of the law enforcement training board. The executive director shall be selected by the board and the executive director's tenure of office shall be protected by a four (4) year, renewable contract of employment which may be terminated earlier by the board only for inefficiency, incompetence, neglect of duty, or other good cause after

having been accorded a hearing by the board upon reasonable notice of the charge being made against the executive director. A vote of at least eleven (11) members of the board shall be necessary for the early termination of said contract of employment. The executive director shall be selected on the basis of education, training, and experience and shall have at least ten (10) years experience as an active law enforcement officer, at least five (5) years of which shall have been in an executive or administrative capacity. The executive director shall perform such duties as may be assigned by the board and shall be the chief administrative officer of the law enforcement academy. The salary and compensation for the executive director, the training staff, and employees shall be fixed by the board with the approval of the governor. The executive director shall establish a table of organization to be supplemented with job descriptions for each position subordinate to that of the executive director, all of which shall be subject to the approval of the board. All persons hired to fill such approved vacancies shall be selected on the basis of qualifications and merit based on training, education, and experience. Employees and members of the training staff shall not be subject to discharge, demotion, or suspension because of political affiliation, but may be discharged, demoted, or suspended only for cause after charges preferred in writing by the executive director. Any person so discharged or disciplined shall have a right to a hearing before the board if such person requests a hearing by giving notice to the executive director within fifteen (15) days after receiving written notice of discharge or disciplinary action. Procedures shall be consistent with IC 4-21.5.
(Formerly: Acts 1967, c.209, s.14; Acts 1973, P.L.30, SEC.2.) As amended by P.L.5-1988, SEC.29; P.L.52-2005, SEC.10; P.L.1-2006, SEC.89; P.L.100-2012, SEC.13.

IC 5-2-1-15
Facilities of law enforcement academy; availability; cost schedule
Sec. 15. (a) The facilities of the law enforcement academy shall be available to any law enforcement agency of the state, or any of its political subdivisions, subject to the rules of the board.
(b) Any law enforcement agency of the state, any of its political subdivisions, or any board certified training center may conduct training:
(1) for the law enforcement agency of any political subdivision in Indiana; and
(2) in facilities other than those of the law enforcement academy;
if the minimum standards established by the board are met or exceeded.
(c) A law enforcement agency or a board certified training center conducting approved local training under subsection (b) shall be entitled to a per capita allowance from the law enforcement training fund to defray such portions of the cost of basic training as shall be approved by the board. Such per capita allowance shall be earmarked

and expended only for law enforcement training.
(d) The facilities of the law enforcement academy shall be available for the training of railroad police, prison and industrial plant guards, postsecondary educational institution safety and security personnel, whether public or private, and such other enforcement related groups as shall be approved by the board, upon terms and conditions established by the board. Railroad police and nongovernmental enforcement related groups qualifying to use the facilities of the academy under the rules of the board shall be required to reimburse the law enforcement training fund for the cost of such training.
(e) The facilities of the law enforcement academy may be used for the training of firefighting personnel where the subject matter of the training relates to duties which involve law enforcement related conduct. Such training shall be conducted upon terms and conditions established by the board. However, no volunteer firefighter is required to attend training at the academy.
(f) The cost of the mandatory basic training conducted by the board at the facilities of the law enforcement academy shall be paid out of the law enforcement training fund, if the trainees have been previously appointed and are on the payroll of a law enforcement department or agency. All other training programs authorized by this chapter and conducted at the law enforcement training academy, including the mandatory basic training course when attended by trainees who have been investigated and approved but not yet hired by a law enforcement agency, are subject to fee schedules and charges for tuition, lodging, meals, instructors, training materials, and any other items or services established by the board.
(Formerly: Acts 1967, c.209, s.15; Acts 1973, P.L.29, SEC.2.) As amended by Acts 1982, P.L.31, SEC.2; P.L.8-1984, SEC.6; P.L.30-1992, SEC.4; P.L.44-1993, SEC.1; P.L.78-1998, SEC.2; P.L.52-2005, SEC.11; P.L.2-2007, SEC.74.

IC 5-2-1-15.1
Medicaid fraud control unit investigator training
Sec. 15.1. (a) The facilities of the law enforcement academy may be used for the training of investigators of the Medicaid fraud control unit. The training shall be conducted upon the terms and conditions established by the board.
(b) An investigator of the Medicaid fraud control unit employed as an investigator after June 30, 1994, may not enforce Medicaid fraud statutes, rules, or regulations unless the investigator has, within one (1) year of the date of employment as an investigator, successfully completed the minimum basic training requirements established under this chapter.
As added by P.L.10-1994, SEC.2.

IC 5-2-1-15.2
Board certified training center
Sec. 15.2. A board certified training center may provide basic

training to a law enforcement officer who is:
(1) employed by a law enforcement agency that is a member agency of the law enforcement training center; and
(2) not accepted by the law enforcement academy for the next basic training course because the academy does not have a space for the officer in the next basic training course.
As added by P.L.78-1998, SEC.3. Amended by P.L.27-2000, SEC.1; P.L.52-2005, SEC.12.

IC 5-2-1-16
Powers and duties of board as criminal justice agency
Sec. 16. As a designated criminal justice agency, the board:
(1) has all the duties and privileges of a police agency;
(2) may appoint, through its executive director, police officers for the Indiana law enforcement academy;
(3) shall establish all rules, policies, and procedures concerning the internal organization, duties, and responsibilities of the police agency, to include:
(A) prescribing a distinctive uniform;
(B) designating and operating emergency vehicles; and
(4) may undertake investigations according to the purposes of this chapter.
As added by P.L.44-1985, SEC.2.

IC 5-2-1-17
Police officers; enforcement powers; duties; oath; training
Sec. 17. (a) Police officers appointed under this chapter have all necessary law enforcement powers, including:
(1) the power to arrest, without process, all persons who within the police officer's view commit any felony or misdemeanor;
(2) all common law and statutory powers, privileges, and immunities of sheriffs, except those specifically forbidden by the board; and
(3) the power to serve civil process to the extent authorized by the board.
(b) Police officers appointed under this chapter shall:
(1) preserve the peace, maintain order, and prevent the unlawful use of force or violence or other unlawful conduct on property owned or operated by the board;
(2) protect all persons and property located on property owned or operated by the board from injury, harm, or damage;
(3) assist the executive director to enforce the rules of the board or the Indiana law enforcement academy;
(4) assist and cooperate with other law enforcement agencies and officers; and
(5) enforce the state motor vehicle laws and motor vehicle rules established by the board on property owned or operated by the board.
(c) Police officers appointed by the board:
(1) must take an appropriate oath of office in a form and manner

prescribed by the board;
(2) serve at the pleasure of the board; and
(3) must comply with the training requirements prescribed under section 9 of this chapter.
As added by P.L.44-1985, SEC.3.

IC 5-2-1-18
Assistance to law enforcement officers or agencies; powers; supervision; compensation
Sec. 18. (a) The executive director or a member of the training staff of the board, when assisting a law enforcement officer or agency in either an advisory or active capacity, has the same powers as the officer or agency receiving the assistance.
(b) When the executive director or a member of the training staff of the board is assisting a law enforcement officer or agency, the executive director or member of the training staff:
(1) shall serve under the supervision of the chief official of the agency being assisted; and
(2) is not entitled to receive any compensation other than that provided by the board.
As added by P.L.44-1985, SEC.4.



CHAPTER 2. LAW ENFORCEMENT ACADEMY BUILDING COMMISSION

IC 5-2-2-2
Membership
Sec. 2. The commission shall consist of six (6) members appointed by the governor. Such appointments shall be made by May 7, 1971, and shall be made on a bipartisan basis so that not more than one-half (1/2) of the members of the commission shall at any time be members of either of the two (2) major political parties. In the first instance, two (2) members shall be appointed for a term of two (2) years, two (2) for three (3) years, and two (2) for four (4) years, and the members of said commission shall be appointed for a term of four (4) years, excepting when appointed to fill a vacancy, in which case such appointment shall be only for such unexpired term. All members of said commission shall serve as such until their successors are duly appointed and qualified and shall be subject to removal only for good cause.
(Formerly: Acts 1971, P.L.43, SEC.1.) As amended by P.L.25-1986, SEC.8.

IC 5-2-2-3
Meetings; officers and employees
Sec. 3. The commission shall meet immediately after its appointment in accordance with section 2 of this chapter. It shall elect a chairman, vice chairman, and secretary-treasurer and is authorized to employ an executive director who shall be the executive head and shall be responsible to the commission in carrying out the instructions of the commission as it fulfills the assigned statutory duties. The commission shall be empowered to employ all other necessary assistants, counsel, and consultants to carry out the provisions of this chapter. The commission shall meet at least once each year and shall hold upon the call of the chairman, or a majority of the members, such special meetings as are necessary. The presence of four (4) members shall constitute a quorum for doing business. At least four affirmative votes shall be required for the passage of any matter put to vote of the commission.
(Formerly: Acts 1971, P.L.43, SEC.1.) As amended by Acts 1979, P.L.32, SEC.1.
IC 5-2-2-4
Compensation
Sec. 4. Members of the commission shall be allowed and paid per diem and travel expenses incurred in connection with the affairs of the commission but shall receive no further or additional compensation. Membership on the commission shall not constitute holding of a public office.
(Formerly: Acts 1971, P.L.43, SEC.1; Acts 1973, P.L.31, SEC.1.)

IC 5-2-2-5
Site acquisition or selection
Sec. 5. The commission is hereby authorized to acquire or select a site located in the State of Indiana and construct and erect thereon a building or buildings to be used by the Law Enforcement Training Board created by IC 1971, 5-2-1, for a Law Enforcement Academy. The site so selected may be on land already owned by the state, or if no such site is deemed by the commission suitable or available, the commission may acquire a site either by purchase, gift or condemnation as hereinafter provided. If a site of land already owned by the state is selected, the commission shall have authority, if necessary, to clear and prepare such site for the construction and erection thereon of such building or buildings. In addition to constructing such building or buildings, the commission shall also install therein any and all equipment, appurtenances and paraphernalia which may be necessary to constitute a fully equipped and modern law enforcement academy. If found necessary, the commission shall also improve, landscape, embellish and beautify such grounds, and lay out and install such walks, drives, fences and other necessary appurtenances as may be deemed essential to produce an integrated and artistic setting. Except as herein otherwise provided, the location and area of the lands acquired and the character of the buildings, structures, embellishments, ornamentation, equipment and other appurtenances therein or thereon shall be determined by the commission.
(Formerly: Acts 1971, P.L.43, SEC.1.)

IC 5-2-2-6
Eminent domain
Sec. 6. The law enforcement academy building commission is hereby endowed with the right and power of eminent domain insofar as such right or power may be necessary or proper to carry out the provisions of section 5 of this chapter. If the commission shall be unable to agree with the owner of the land or right or with the guardian of such owner as to the damages sustained by such owner or as to the purchase price of the land or right, the commission may proceed in the name of the state of Indiana in the exercise of the right of eminent domain, with which it is under this chapter endowed, to condemn the land or right necessary or proper to carry out the provisions of this chapter under the laws of this state. Whenever the commission shall deem it necessary to acquire any real estate or right

for any purpose contemplated in this chapter, it may adopt an appropriate resolution setting forth the description of the real estate or right sought to be acquired by it, the purpose for which the real estate is to be used, and such other facts as the commission may deem necessary or pertinent, and shall refer such resolution to the attorney general. Thereupon the attorney general shall commence an action in the name of the state of Indiana in the circuit or superior court of the county in which such real estate or right described in such resolution is situated and shall take all necessary and proper steps to secure the condemnation of such real estate or right. Any employee of the commission engaged in the execution of any survey authorized by the commission may enter any lands or waters within this state for the purpose of inspecting, leveling, or doing any other work deemed necessary to carry out any of the provisions of this chapter; provided, however, that by such entry and in doing such work no injury is done to the real estate or waters entered upon and that no damages result from such entry or work.
(Formerly: Acts 1971, P.L.43, SEC.1.) As amended by P.L.25-1986, SEC.9.

IC 5-2-2-7
Design adoption
Sec. 7. The commission shall procure and adopt a design for the erection and construction of such building or buildings. For the purpose of securing designs, the commission shall employ an architect of known skill and ability in his profession as its architect.
(Formerly: Acts 1971, P.L.43, SEC.1.)

IC 5-2-2-8
Competitive bids
Sec. 8. Upon completion by the architect, or architects, and the approval by the commission of these plans and specifications, the commission shall at one time or from time to time advertise for and receive competitive bids for the construction and equipment of the building or buildings. Upon receipt of such bids, the commission shall then proceed to award a contract, or contracts, to the lowest and best bidder, or bidders. The procedure for advertising, receiving bids, and awarding contracts shall conform to all state laws applicable thereto.
(Formerly: Acts 1971, P.L.43, SEC.1.)

IC 5-2-2-9
Donations and gifts; authority to receive
Sec. 9. The commission is hereby authorized to receive donations, gifts, devises and bequests and to use the same for the purpose of carrying out the provisions of this chapter.
(Formerly: Acts 1971, P.L.43, SEC.1.)

IC 5-2-2-10
Title to real estate Sec. 10. The title to all real estate donated, given, devised or bequeathed to all real estate purchased or otherwise acquired by the commission shall be good and sufficient, shall be approved by the attorney general, and shall be taken in the name of the State of Indiana.
(Formerly: Acts 1971, P.L.43, SEC.1.)

IC 5-2-2-11
Conflict of interest
Sec. 11. A member of the commission, the architect, or any other person employed by the commission who knowingly is interested in, or knowingly derives any profit from, any contract, employment, or purchase connected with the building or buildings, or with any action of the commission, commits a Class D felony. A member of the commission, the architect, or any person employed by the commission who knowingly is interested in any claim against the commission or the state growing out of the construction of the building or buildings, other than for compensation for services or their expenses as provided in this chapter, commits a Class D felony.
(Formerly: Acts 1971, P.L.43, SEC.1.) As amended by Acts 1978, P.L.2, SEC.502.

IC 5-2-2-12
Contracts; form; publication
Sec. 12. The commission shall not enter into any contract for the purchase or sale of any material or supplies or for the performance of any work or labor other than the salaries of employees, when such material, supplies, work or labor costs are more than ten thousand dollars ($10,000), without first giving notice of its intention to purchase or sell such material or supplies, or to contract for such work or labor, by publication in some newspaper of general circulation printed and published in the City of Indianapolis, for two (2) successive weeks prior to the time fixed for the letting of any such contract or the purchase or sale of such material or supplies. All such contracts shall be in writing and the other contracting party shall be required to furnish bond for the faithful performance of the terms of such contract, in such amount as may be fixed by the commission and with surety to its approval, and conditioned upon the faithful performance of such contract.
(Formerly: Acts 1971, P.L.43, SEC.1.)

IC 5-2-2-13
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-2-2-14
Revenue debentures; sale
Sec. 14. (a) For the purpose of providing funds to carry out the provisions of this chapter with respect to the construction and equipment of a building or buildings for use as a law enforcement

academy and acquiring or providing a site therefor, the commission is authorized pursuant to resolution or resolutions to issue and sell interest bearing law enforcement academy revenue debentures in any amount not to exceed three million two hundred thousand dollars ($3,200,000) and bearing such date or dates, and maturing at such time or times not exceeding forty (40) years from their respective dates, bearing interest at such rate or rates payable semiannually, in such form, carrying such registration privileges payable at such place or places, and may be made subject to redemption prior to maturity in such manner, at such time, and upon such terms with or without premium, all as may be provided by the pertinent resolution and expressed on the face of the respective debentures. Such debentures shall be signed by the chairman of the commission, attested by the secretary, and with the seal of said commission affixed, provided, that the signature of the chairman may be a facsimile thereof imprinted thereon. Interest on said debentures when issued shall be evidenced by attached interest coupons bearing the facsimile of the signatures of said chairman and secretary. Such debentures and the interest coupons thereto attached when issued shall have all the qualities of negotiable instruments under the law merchant and shall be incontestable in the hands of a bona fide purchaser or holder thereof for value, and such debentures and interest thereon shall be exempt from all taxation except the financial institutions tax and estate, inheritance, or gift taxes imposed by law. Such debentures shall be sold at public sale in accordance with the provisions of IC 21-32-3. In determining the amount of such debentures to be issued and sold there may be included the cost of construction, the cost of all land and clearings thereof and improvements thereto, including walks, drives, and other appurtenances, material and labor which are deemed necessary, cost of equipment, financing charges, interest accruing on the debentures prior to and during the construction period, and all other expenses, including legal fees, engineers' and architects' fees, and all other expenses necessary or incident to the construction and equipment of the building or buildings and the acquisition and providing a site therefor. The proceeds of such debentures are hereby appropriated for the purpose for which the debentures may be issued under this chapter and such proceeds shall be deposited and disbursed in accordance with such provisions and restrictions as the commission may provide in the resolution authorizing the issuance thereof. Any debentures issued under the provisions of this chapter may be thereafter refinanced through the issuance of refunding debentures subject to such restrictions or conditions as may be provided in the resolution authorizing the issuance of such debentures in the first instance and in the issuance of such refunding debentures, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the commission in all respects thereto shall be governed by the provisions of this chapter insofar as the same may be applicable.
(b) The debentures issued under the provisions of this chapter

shall constitute only the corporate obligations of said commission payable solely and only from and secured exclusively by pledge of the income and revenue of such building or buildings remaining after payment or provisions for payment of the expenses of operation, maintenance, and repair of said building or buildings to the extent such expenses of operation, maintenance, and repair are not otherwise provided, and it shall be plainly stated on the face of each such debenture that same does not constitute an indebtedness of the state of Indiana within the meaning or application of any constitutional provision or limitation but that it is payable solely and only as to both principal and interest from the net revenues of such building or buildings. The provisions of this chapter and the covenants and undertakings of the commission as expressed in any proceedings preliminary to or in connection with the issuance of the debentures may be enforced by any debenture holder by suit for injunction or mandamus against the commission or any officer, agent, or employee thereof, but in no event can any suit for monetary judgement be brought against the state of Indiana for any violations under the provisions of this chapter.
(Formerly: Acts 1971, P.L.43, SEC.1.) As amended by P.L.25-1986, SEC.11; P.L.21-1990, SEC.7; P.L.2-2007, SEC.75.

IC 5-2-2-15
Construction of buildings; occupancy
Sec. 15. When any such debentures shall have been issued, the commission shall proceed with the construction and equipment of the building or buildings as promptly as may be, and from and after the date of completion of such building or buildings it shall be available for use and occupancy by the Law Enforcement Training Board. It is hereby represented that the State of Indiana will have a continuing need for use and occupancy of the facilities to be afforded by said building or buildings. The commission and the Law Enforcement Training Board shall enter into appropriate agreements setting forth the terms and conditions of such use and occupancy and the sums agreed to be paid at stated intervals for such use and occupancy. The Law Enforcement Training Board shall not be obligated to continue such use and occupancy and make payments therefor pursuant to any such agreement but shall be entitled and required to vacate the building or buildings if it is shown that the terms and conditions of such use and occupancy and the amount to be paid therefor is unjust and unreasonable considering the value of the services and facilities thereby afforded: Provided, that in determining just and reasonable amounts to be paid for the use and occupancy of the building or buildings, the commission shall be required to impose and collect amounts which in the aggregate will be sufficient to pay the expenses of operation, maintenance and repair of said building or buildings to the extent that such expenses are not otherwise provided and leave a balance of net income and revenues from the building or buildings to pay the interest on the debentures as the same become due and accomplish retirement thereof at or before maturity. (Formerly: Acts 1971, P.L.43, SEC.1.)

IC 5-2-2-16
Compensation for employees and agents
Sec. 16. The compensation of all employees and agents of the commission shall be affixed by the Law Enforcement Academy Building Commission and approved by the Governor.
(Formerly: Acts 1971, P.L.43, SEC.1.)



CHAPTER 3. REPEALED



CHAPTER 4. CRIMINAL INTELLIGENCE INFORMATION

IC 5-2-4-2
Files restricted
Sec. 2. Criminal intelligence information shall not be placed in a criminal history file, nor shall a criminal history file indicate or suggest that a criminal intelligence file exists on the individual to whom the information relates. Criminal history information may, however, be included in criminal intelligence files.
As added by Acts 1977, P.L.50, SEC.1.
IC 5-2-4-3
Criminal activity; relevancy; restriction
Sec. 3. Criminal intelligence information concerning a particular individual shall be collected and maintained by a state or local criminal justice agency only if grounds exist connecting the individual with known or suspected criminal activity and if the information is relevant to that activity.
As added by Acts 1977, P.L.50, SEC.1.

IC 5-2-4-4
Retention; destruction
Sec. 4. Criminal intelligence information shall be reviewed by the chief executive officer of the criminal justice agency at regular intervals to determine whether the grounds for retaining the information still exist and if not, it shall be destroyed.
As added by Acts 1977, P.L.50, SEC.1.

IC 5-2-4-5
Political, religious, or social views; associations or activities restricted
Sec. 5. No criminal justice agency shall collect or maintain information about the political, religious or social views, associations or activities of any individual, group, association, corporation, limited liability company, business, or partnership unless such information directly relates to an investigation of past or threatened criminal acts or activities and there are reasonable grounds to suspect the subject of the information is or may be involved in criminal acts or activities.
As added by Acts 1977, P.L.50, SEC.1. Amended by P.L.8-1993, SEC.52.

IC 5-2-4-6
Confidentiality; authorized disclosure
Sec. 6. Criminal intelligence information is hereby declared confidential and may be disseminated only in accordance with section 7 of this chapter, and only if the agency making the dissemination is satisfied that the need to know and intended uses of the information are reasonable and that the confidentiality of the information will be maintained.
As added by Acts 1977, P.L.50, SEC.1. Amended by P.L.186-2007, SEC.1.

IC 5-2-4-7
Unlawful disclosure; disclosure to certain persons permitted to avoid imminent danger to life or property
Sec. 7. (a) Except as provided in subsection (b), a person who knowingly releases criminal intelligence information to an agency or person other than a criminal justice agency commits a Class A misdemeanor.
(b) When necessary to avoid imminent danger to life or property,

a criminal justice agency may disseminate an assessment of criminal intelligence information to:
(1) a government official; or
(2) another individual:
(A) whose life or property is in imminent danger;
(B) who is responsible for protecting the life or property of another person; or
(C) who may be in a position to reduce or mitigate the imminent danger to life or property.
As added by Acts 1977, P.L.50, SEC.1. Amended by Acts 1978, P.L.2, SEC.503; P.L.186-2007, SEC.2.



CHAPTER 5. REPEALED



CHAPTER 5.1. REPEALED



CHAPTER 6. INDIANA CRIMINAL JUSTICE INSTITUTE

IC 5-2-6-1
Definitions
Sec. 1. As used in this chapter:
"Criminal justice" includes activities concerning:
(1) the prevention or reduction of criminal offenses;
(2) the enforcement of criminal law;
(3) the apprehension, prosecution, and defense of persons accused of crimes;
(4) the disposition of convicted persons, including corrections, rehabilitation, probation, and parole; and
(5) the participation of members of the community in corrections.
"Entitlement jurisdictions" include the state and certain local governmental units as defined in Section 402(a) of the Omnibus Act.
"Institute" means the Indiana criminal justice institute.
"Juvenile justice" includes activities concerning:
(1) the prevention or reduction of juvenile delinquency;
(2) the apprehension and adjudication of juvenile offenders;
(3) the disposition of juvenile offenders including protective techniques and practices;
(4) the prevention of child abuse and neglect; and
(5) the discovery, protection, and disposition of children in need

of services.
"Juvenile Justice Act" means the Juvenile Justice and Delinquency Prevention Act of 1974 and any amendments made to that act.
"Local governmental entities" include:
(1) trial courts; and
(2) political subdivisions (as defined in IC 36-1-2-13).
"Omnibus Act" means the Omnibus Crime Control and Safe Streets Act of 1968 and any amendments made to that act.
"Trustees" refers to the board of trustees of the institute.
As added by P.L.46-1983, SEC.1. Amended by P.L.116-2002, SEC.3; P.L.140-2006, SEC.1 and P.L.173-2006, SEC.1.

IC 5-2-6-2
Acceptance of federal act
Sec. 2. The state accepts the provisions and benefits of the Omnibus Act. The governor may administer and coordinate the activities of state departments, state agencies, and local governmental entities with respect to the Omnibus Act.
As added by P.L.46-1983, SEC.1.

IC 5-2-6-3
Duties of institute
Sec. 3. The institute is established to do the following:
(1) Evaluate state and local programs associated with:
(A) the prevention, detection, and solution of criminal offenses;
(B) law enforcement; and
(C) the administration of criminal and juvenile justice.
(2) Improve and coordinate all aspects of law enforcement, juvenile justice, and criminal justice in this state.
(3) Stimulate criminal and juvenile justice research.
(4) Develop new methods for the prevention and reduction of crime.
(5) Prepare applications for funds under the Omnibus Act and the Juvenile Justice Act.
(6) Administer victim and witness assistance funds.
(7) Administer the traffic safety functions assigned to the institute under IC 9-27-2.
(8) Compile and analyze information and disseminate the information to persons who make criminal justice decisions in this state.
(9) Serve as the criminal justice statistical analysis center for this state.
(10) Identify grants and other funds that can be used by the department of correction to carry out its responsibilities concerning sex or violent offender registration under IC 11-8-8.
(11) Administer the application and approval process for designating an area of a consolidated or second class city as a public safety improvement area under IC 36-8-19.5. (12) Develop and maintain a meth watch program to inform retailers and the public about illicit methamphetamine production, distribution, and use in Indiana.
(13) Establish, maintain, and operate, subject to specific appropriation by the general assembly, a web site containing a list of properties (as defined in IC 5-2-6-19(b)) that have been used as the site of a methamphetamine laboratory.
(14) Develop and manage the gang crime witness protection program established by section 21 of this chapter.
(15) Identify grants and other funds that can be used to fund the gang crime witness protection program.
(16) After December 31, 2008, administer the licensing of:
(A) commercial driver training schools; and
(B) instructors at commercial driver training schools.
(17) Administer any sexual offense services.
(18) Administer domestic violence programs.
(19) Administer assistance to victims of human sexual trafficking offenses as provided in IC 35-42-3.5-4.
(20) Administer the domestic violence prevention and treatment fund under IC 5-2-6.7.
(21) Administer the family violence and victim assistance fund under IC 5-2-6.8.
As added by P.L.46-1983, SEC.1. Amended by P.L.33-1985, SEC.3; P.L.39-1993, SEC.2; P.L.46-1993, SEC.1; P.L.11-1994, SEC.5; P.L.21-1994, SEC.1; P.L.36-1997, SEC.1; P.L.56-1998, SEC.4; P.L.238-2001, SEC.3; P.L.116-2002, SEC.4; P.L.192-2005, SEC.1; P.L.140-2006, SEC.2 and P.L.173-2006, SEC.2; P.L.186-2007, SEC.3; P.L.192-2007, SEC.1; P.L.216-2007, SEC.1; P.L.3-2008, SEC.18; P.L.107-2008, SEC.1; P.L.130-2009, SEC.1; P.L.74-2010, SEC.1; P.L.133-2012, SEC.31.

IC 5-2-6-3.5
Repealed
(Repealed by P.L.140-2006, SEC.41 and P.L.173-2006, SEC.55.)

IC 5-2-6-4
Board of trustees; membership; terms
Sec. 4. (a) The board of trustees is composed of:
(1) the governor, or his designee, who shall act as chairman;
(2) the attorney general, or his designee;
(3) the superintendent of state police, or his designee;
(4) the commissioner of the department of correction, or his designee;
(5) the executive director of the prosecuting attorneys council;
(6) the executive director of the judicial center;
(7) the executive director of the public defenders council;
(8) the state public defender;
(9) eight (8) persons who are appointed by and who serve at the pleasure of the governor, including:
(A) one (1) sheriff; (B) one (1) chief of police;
(C) one (1) judge of a court with both juvenile jurisdiction and general criminal jurisdiction; and
(D) five (5) citizens who have manifested an interest in criminal or juvenile justice, one (1) of whom shall be a member of the state advisory group under the Juvenile Justice Act.
(b) The president pro tempore of the senate, or a senator appointed by him, and the speaker of the house of representatives, or a representative appointed by him, may serve as nonvoting advisors to the trustees.
(c) Trustees appointed by the governor serve an initial three (3) year term and may be reappointed for additional terms. The additional terms may be four (4) years in length.
(d) Membership on the board of trustees does not constitute holding a public office.
As added by P.L.46-1983, SEC.1.

IC 5-2-6-5
Board of trustees; duties; meetings; compensation; research and information consortium
Sec. 5. (a) The institute is composed of:
(1) the trustees; and
(2) a research and information consortium.
(b) The trustees shall:
(1) evaluate and disseminate to the public information concerning the cost and effectiveness of the criminal and juvenile justice systems;
(2) promote coordination and cooperation for the effective administration of the criminal and juvenile justice systems;
(3) establish plans for the criminal and juvenile justice systems and make recommendations concerning the implementation of these plans;
(4) encourage and assist in the organization of an academic consortium for the purpose of engaging in research;
(5) receive, expend, and account for state funds made available for the purposes of this chapter;
(6) apply for and accept gifts and grants (which must be administered as public funds) made for the purposes of this chapter;
(7) enter into lawful agreements as required as a condition for receiving gifts, grants, or other funds for the purposes of this chapter;
(8) employ a director;
(9) adopt rules, under IC 4-22-2, necessary to carry out the purposes of this chapter; and
(10) promulgate guidelines concerning participation in the research and information consortium.
(c) The research and information consortium is composed of state educational institutions that are engaged in criminal or juvenile

justice research under the direction of the trustees. A state or local governmental entity may participate in the consortium. The consortium shall act as an advisory body to the institute and perform other related functions as requested by the trustees.
(d) The trustees shall meet quarterly and at such times as called by the chairman. A majority of the trustees constitutes a quorum for doing business. A majority vote of the trustees is required for passage of any matter put to a vote. The trustees shall establish procedures and requirements with respect to the place and conduct of their meetings.
(e) A trustee is not entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) while performing the trustee's duties. A trustee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the trustee's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.46-1983, SEC.1. Amended by P.L.46-1993, SEC.2; P.L.2-2007, SEC.76; P.L.3-2008, SEC.19; P.L.100-2012, SEC.14.

IC 5-2-6-6
Board of trustees; controversies between institute and local entities; determination
Sec. 6. The trustees shall make the final determination on any controversy between the institute and any local governmental entity or entitlement jurisdiction on local program priorities and grants, subject to the procedures and applications for review as required by the Omnibus Act and the Juvenile Justice Act.
As added by P.L.46-1983, SEC.1.

IC 5-2-6-7
Assistance; requests by governor
Sec. 7. The governor may request the assistance of any person, agency, entitlement jurisdiction, local governmental entity, or any state or federal department in order to carry out the purposes of this chapter.
As added by P.L.46-1983, SEC.1.

IC 5-2-6-8
Criminal, juvenile justice, and research divisions; administration; approval of official actions
Sec. 8. (a) The institute has the following four (4) divisions:
(1) The criminal justice division.
(2) The juvenile justice division.
(3) The research division, which may be referred to as the center for criminal justice research and information.
(4) The victim services division.
(b) The chairman of the trustees shall assign each of the trustees to participate in the administration of at least one (1) of the divisions. The chairman shall annually appoint four (4) vice chairmen, each of

whom shall preside over a division of the institute.
(c) Each division shall primarily concern itself with:
(1) the operation of the criminal justice system, the juvenile justice system, or criminal justice system related research; or
(2) the provision of victim services.
However, the trustees must approve any official action of the institute unless the trustees authorize a division to act with respect to specific decisions.
As added by P.L.46-1983, SEC.1. Amended by P.L.46-1993, SEC.3; P.L.47-1993, SEC.1; P.L.2-1995, SEC.14.

IC 5-2-6-9
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-2-6-10
Funds; disbursement
Sec. 10. The institute may disburse federal and state funds available for the purposes of this chapter to entitlement jurisdictions or local governmental entities if the jurisdiction or entity:
(1) makes proper application for the funds;
(2) agrees to provide the required matching funds; and
(3) is in compliance with section 10.5 of this chapter.
As added by P.L.46-1983, SEC.1. Amended by P.L.44-2006, SEC.1.

IC 5-2-6-10.5
Deobligation of funds; reinstatement or reallocation of deobligated funds
Sec. 10.5. (a) If an entitlement jurisdiction or a local government entity:
(1) accepts funds under section 10 of this chapter that the institute has designated as public funds; and
(2) fails to comply with any requirement of the grant or funding;
the institute shall deobligate funds to the entitlement jurisdiction or local government entity.
(b) The institute may reinstate funds under subsection (a) if the entitlement jurisdiction or local government entity complies with the requirements of the grant or funding within six (6) months of the deobligation of funds.
(c) If an entitlement jurisdiction or a local government entity does not comply with the requirements of the grant or funding within six (6) months of the deobligation of funds, the institute may reallocate the funds.
As added by P.L.44-2006, SEC.2.

IC 5-2-6-11
Funds; joint or cooperative applications; agreements
Sec. 11. Any two (2) or more local governmental entities or entitlement jurisdictions may enter into agreements with one another

for joint or cooperative action for the purposes of applying for, receiving, disbursing, allocating, and accounting for grants of funds made available by the United States government under Section 402(a)(5) of the Justice System Improvement Act of 1979, and for any state funds made available for that purpose. Such agreements must include the proportion of the amount of required local funds that shall be supplied by each such local governmental entity or entitlement jurisdiction. Such agreements may include provisions for the appointment of any officer or employee of one (1) of the units or jurisdictions to serve as the collection and disbursement officer for all of the units.
As added by P.L.46-1983, SEC.1.

IC 5-2-6-12
Funds; actions by state for recovery
Sec. 12. If any local governmental entity or entitlement jurisdiction fails to appropriate or pay the funds that it agrees to provide in its application for federal or state funds under this chapter, if any person fails to legally disburse or account for funds received under this chapter, or if any person embezzles, misappropriates, conceals, or obtains by fraud funds under this chapter, the institute shall refer the matter to the attorney general. The attorney general may bring suit in the name of the state to recover these funds for the benefit of the state or a local governmental entity or entitlement jurisdiction.
As added by P.L.46-1983, SEC.1. Amended by P.L.33-1985, SEC.4.

IC 5-2-6-13
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-2-6-14
Victim and witness assistance fund; establishment; source; use
Sec. 14. (a) The victim and witness assistance fund is established. The institute shall administer the fund. Except as provided in subsection (e), expenditures from the fund may be made only in accordance with appropriations made by the general assembly.
(b) The source of the victim and witness assistance fund is the family violence and victim assistance fund established by IC 5-2-6.8-3.
(c) The institute may use money from the victim and witness assistance fund when awarding a grant or entering into a contract under this chapter, if the money is used for the support of a program in the office of a prosecuting attorney or in a state or local law enforcement agency designed to:
(1) help evaluate the physical, emotional, and personal needs of a victim resulting from a crime, and counsel or refer the victim to those agencies or persons in the community that can provide the services needed;
(2) provide transportation for victims and witnesses of crime to

attend proceedings in the case when necessary; or
(3) provide other services to victims or witnesses of crime when necessary to enable them to participate in criminal proceedings without undue hardship or trauma.
(d) Money in the victim and witness assistance fund at the end of a particular fiscal year does not revert to the general fund.
(e) The institute may use money in the fund to:
(1) pay the costs of administering the fund, including expenditures for personnel and data;
(2) support the registration of sex or violent offenders under IC 11-8-8 and the Indiana sex and violent offender registry established under IC 36-2-13-5.5;
(3) provide training for persons to assist victims; and
(4) establish and maintain a victim notification system under IC 11-8-7 if the department of correction establishes the system.
As added by P.L.33-1985, SEC.5. Amended by P.L.36-1990, SEC.1; P.L.1-1994, SEC.15; P.L.11-1994, SEC.6; P.L.56-1998, SEC.5; P.L.116-2002, SEC.6; P.L.64-2005, SEC.2; P.L.140-2006, SEC.3 and P.L.173-2006, SEC.3; P.L.216-2007, SEC.2; P.L.130-2009, SEC.2.

IC 5-2-6-15
Repealed
(Repealed by P.L.12-1990, SEC.10.)

IC 5-2-6-16
"Local coordinating council"; commission for a drug free Indiana
Sec. 16. (a) As used in this chapter, "local coordinating council" means a countywide citizen body approved and appointed by the commission for a drug free Indiana to plan, monitor, and evaluate comprehensive local alcohol and drug abuse plans.
(b) The commission for a drug free Indiana is established (referred to in this section as "commission"). The criminal justice institute may adopt rules under IC 4-22-2 to administer the commission. The commission must consist of twenty (20) members described under subsections (d) and (e) who have distinguished themselves in their respective fields and who have experience or an interest in attempting to eliminate alcohol and other drug abuse in Indiana.
(c) The commission's purpose is to improve the coordination of alcohol and other drug abuse efforts at both the state and local levels in an effort to eliminate duplication of efforts while ensuring that comprehensive alcohol and other drug programs are available throughout Indiana. The commission's responsibilities include the following:
(1) Establishing an interagency council on drugs to coordinate the alcohol and other drug education, prevention, treatment, and justice programming and funding responsibilities of state agencies, commissions, and boards including the approval of alcohol and other drug plans and funding applications by state

agencies, commissions, and boards.
(2) Coordinating the collection of data concerning alcohol and other drug abuse and the needs, programming, and effectiveness of state supported programs and services.
(3) Maintaining a system of support to assist local coordinating councils with technical assistance, guidance, or direct funding resources.
(4) Continuing to assist the development of local coordinating councils to identify community drug programs, coordinate community initiatives, design comprehensive, collaborative community strategies, and monitor anti-drug activities at the local level.
(5) Establishing roles, responsibilities, and performance standards for the local coordinating councils.
(6) Recommending to the governor and general assembly long and short range goals, objectives, and strategies, including legislative proposals to be implemented on the state and local level to reduce drug abuse.
(7) Assisting local communities in the development of citizen based drug related crime control efforts.
(d) The commission must be comprised of the following voting members:
(1) The governor or the governor's designee.
(2) Fifteen (15) members appointed by the governor for a two (2) year term, who have experience or expertise in at least one (1) of the following areas:
(A) Family relations.
(B) Religion.
(C) Education.
(D) Civic or private organizations.
(E) Business.
(F) Media.
(G) Drug treatment.
(H) Medicine.
(I) Local government.
(J) Judiciary.
(K) Law enforcement.
(L) Self-help organizations.
(M) Youth.
(N) A representative of the interagency council against drugs established under subsection (c)(1).
(O) Labor.
(e) Four (4) members of the general assembly shall serve as nonvoting members of the commission. The president pro tempore of the senate shall appoint two (2) senators, both of whom may not be members of the same political party. The speaker of the house of representatives shall appoint two (2) representatives, both of whom may not be members of the same political party.
(f) The governor or the governor's designee shall serve as the chairman of the commission. (g) The commission shall meet quarterly or at the call of the chairman.
(h) Eight (8) voting members of the commission constitute a quorum. The commission is not prohibited from conducting business as a result of a vacancy in the commission. In the case of a vacancy, a new appointee shall serve for the remainder of the unexpired term. A vacancy shall be filled from the same group that was represented by the outgoing member.
(i) All appointments of the commission's members are renewable.
(j) A member of the commission who is not a state employee is not entitled to a minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(k) A member of the commission who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.39-1991, SEC.1. Amended by P.L.44-2006, SEC.3; P.L.134-2012, SEC.6.

IC 5-2-6-17
Meth watch program
Sec. 17. In consultation with the state police department and other law enforcement agencies, the institute shall operate and maintain a meth watch program to inform retailers and the public about illicit methamphetamine production, distribution, and use in Indiana.
As added by P.L.192-2005, SEC.2.

IC 5-2-6-18
Reporting of methamphetamine abuse
Sec. 18. (a) As used in this section, "institute" means the Indiana criminal justice institute established by section 3 of this chapter.
(b) The institute shall adopt:
(1) guidelines; and
(2) a reporting form or a specified electronic format, or both;
for the report of methamphetamine abuse by a law enforcement agency under IC 5-2-16.
(c) The guidelines adopted under this section must require a law enforcement agency to report the existence of methamphetamine abuse to the institute on the form or in the specified electronic format adopted by the institute.
(d) The guidelines adopted under this section:
(1) may incorporate a recommendation of the methamphetamine abuse task force (IC 5-2-14, expired June 30, 2007, and repealed) that the institute determines to be relevant;
(2) may require the institute to report the information

concerning methamphetamine abuse to one (1) or more additional agencies or organizations;
(3) must require the institute to maintain reports filed under IC 5-2-16 in a manner that permits an accurate assessment of methamphetamine abuse in Indiana; and
(4) must require a law enforcement agency to report any other information that the institute determines to be relevant.
As added by P.L.151-2006, SEC.1. Amended by P.L.3-2008, SEC.20.

IC 5-2-6-19
Methamphetamine registry web site; decontaminated properties; waiting periods for listing for rental units in the process of decontamination
Sec. 19. (a) As used in this section, "institute" refers to the Indiana criminal justice institute established by section 3 of this chapter.
(b) As used in this section, "property" refers to a structure or part of a structure that is used as a home, residence, or sleeping unit.
(c) Subject to specific appropriation by the general assembly, the institute shall establish, maintain, and operate a web site containing a list of properties that have been used as the site of a methamphetamine laboratory. The list of properties shall be based on information received from a law enforcement agency under IC 5-2-15-3.
(d) Subject to specific appropriation by the general assembly and in accordance with subsections (h) and (i), the institute shall publish the list of properties that have been used as the site of a methamphetamine laboratory on a web site maintained by the institute. The institute shall design the web site to enable a user to easily determine whether a particular property has been used as the site of a methamphetamine laboratory. The web site shall be referred to as the "methamphetamine laboratory web site".
(e) The institute shall remove a listed property from the web site after the property has been certified as decontaminated by an inspector approved under IC 13-14-1-15 or not more than two (2) years after the date the methamphetamine laboratory was seized by a law enforcement agency.
(f) Notwithstanding subsection (c), if property has been certified as decontaminated by an inspector approved under IC 13-14-1-15 before it is placed on the list required under subsection (c), the institute may not place the property on the list.
(g) Records concerning a listed property that has been removed from the web site under subsection (e) are confidential.
(h) This subsection only applies to a rental unit (as defined in IC 32-31-3-8). The institute may not list a rental unit that has been used as the site of a methamphetamine laboratory on the web site until the later of the following:
(1) Thirty (30) days after the date on which the institute receives information from a law enforcement agency under IC 5-2-15-3 that the rental unit has been the site of a

methamphetamine laboratory, if the owner or operator of the rental property has not provided documentation to the institute showing:
(A) that the property has been inspected by a person certified to inspect property that is polluted by a contaminant under IC 13-14-1-15; and
(B) that the owner or operator has begun the process of decontaminating the property.
(2) If the owner or operator of the rental unit provides the documentation described in subdivision (1)(A) and (1)(B) not later than thirty (30) days after the date on which the institute receives information from a law enforcement agency under IC 5-2-15-3 that the rental unit has been the site of a methamphetamine laboratory, one hundred eighty (180) days after the date on which the institute receives information from a law enforcement agency that the rental unit has been the site of a methamphetamine laboratory.
However, if the owner or operator provides documentation to the institute within the appropriate time period described in subdivision (1) or (2) that a person authorized to inspect property that is polluted by a contaminant under IC 13-14-1-15 has certified that the property is decontaminated or was not contaminated by a methamphetamine laboratory, the institute may not list the property on the web site.
(i) This subsection only applies to a rental unit (as defined in IC 32-31-3-8). The institute shall remove a rental unit listed on the web site not more than five (5) days after receiving documentation from the owner or operator of the rental property that:
(1) the property has been inspected by a person certified to inspect property that is polluted by a contaminant under IC 13-14-1-15; and
(2) that the owner or operator has begun the process of decontaminating the property.
The institute shall relist the rental unit on the web site not less than one hundred fifty (150) days after receiving documentation described in subdivisions (1) and (2), unless the owner or operator of the rental property provides documentation to the institute that a person authorized to inspect property that is polluted by a contaminant under IC 13-14-1-15 has certified that the property is decontaminated or was not contaminated by a methamphetamine laboratory.
As added by P.L.186-2007, SEC.4.

IC 5-2-6-20
Expired
(Expired 6-30-2012 by P.L.186-2007, SEC.5.)

IC 5-2-6-21
Gang crime witness protection program
Sec. 21. (a) The gang crime witness protection program is established.
(b) The gang crime witness protection program shall be developed

and maintained to assist witnesses of gang crimes with:
(1) temporary living costs;
(2) moving expenses;
(3) rent;
(4) security deposits; and
(5) other appropriate expenses of relocation or transitional housing.
(c) The institute shall develop and maintain procedures to award funds for the purposes described in subsection (b) to an individual who witnesses a gang crime.
(d) The institute shall adopt rules under IC 4-22-2 to implement this section.
(e) The director of the Indiana criminal justice institute may delay the implementation of this section until the earlier of the following:
(1) A date set by the director.
(2) The date funding becomes available by a grant through the criminal justice institute or by an appropriation from the general assembly.
If the director of the criminal justice institute delays implementation of this section, the director shall notify each prosecuting attorney of the director's action.
As added by P.L.192-2007, SEC.2.

IC 5-2-6-22
Gang crime witness protection fund
Sec. 22. (a) The gang crime witness protection fund is established. The institute shall administer the fund.
(b) The fund consists of:
(1) money identified and obtained by the institute under subsection (d);
(2) appropriations made to the fund by the general assembly; and
(3) grants, gifts, and donations to the fund.
(c) The institute shall use money in the fund for costs described in section 21(b) of this chapter.
(d) The institute shall identify and obtain grants and other funds that can be used to fund the gang crime witness protection program under section 21 of this chapter.
(e) Money in the gang crime witness protection fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.192-2007, SEC.3.

IC 5-2-6-23
Sexual assault victim advocate standards and certification board; sexual assault victim assistance account
Sec. 23. (a) As used in this section, "board" refers to the sexual assault victim advocate standards and certification board established by subsection (c).
(b) As used in this section, "rape crisis center" means an organization that provides a full continuum of services, including

hotlines, victim advocacy, and support services from the onset of the need for services through the completion of healing, to victims of sexual assault.
(c) The sexual assault victim advocate standards and certification board is established. The board consists of the following twelve (12) members appointed by the governor:
(1) A member recommended by the prosecuting attorneys council of Indiana.
(2) A member from law enforcement.
(3) A member representing a rape crisis center.
(4) A member recommended by the Indiana Coalition Against Sexual Assault.
(5) A member representing mental health professionals.
(6) A member representing hospital administration.
(7) A member who is a health care professional (as defined in IC 16-27-1-1) qualified in forensic evidence collection and recommended by the Indiana chapter of the International Association of Forensic Nurses.
(8) A member who is an employee of the Indiana criminal justice institute.
(9) A member who is a survivor of sexual violence.
(10) A member who is a physician (as defined in IC 25-22.5-1-1.1) with experience in examining sexually abused children.
(11) A member who is an employee of the office of the secretary of family and social services.
(12) A member who is an employee of the state department of health, office of women's health.
(d) Members of the board serve a four (4) year term. Not more than seven (7) members appointed under this subsection may be of the same political party.
(e) The board shall meet at the call of the chairperson. Seven (7) members of the board constitute a quorum. The affirmative vote of at least seven (7) members of the board is required for the board to take any official action.
(f) The board shall:
(1) develop standards for certification as a sexual assault victim advocate;
(2) set fees that cover the costs for the certification process;
(3) adopt rules under IC 4-22-2 to implement this section;
(4) administer the sexual assault victims assistance account established by subsection (h); and
(5) certify sexual assault victim advocates to provide advocacy services.
(g) Members of the board may not receive a salary per diem. Members of the board are entitled to receive reimbursement for mileage for attendance at meetings. Any other funding for the board is paid at the discretion of the director of the office of management and budget.
(h) The sexual assault victims assistance account is established

within the state general fund. The board shall administer the account to provide financial assistance to rape crisis centers. Money in the account must be distributed to a statewide nonprofit sexual assault coalition as designated by the federal Centers for Disease Control and Prevention under 42 U.S.C. 280 et seq. The account consists of:
(1) amounts transferred to the account from sexual assault victims assistance fees collected under IC 33-37-5-23;
(2) appropriations to the account from other sources;
(3) fees collected for certification by the board;
(4) grants, gifts, and donations intended for deposit in the account; and
(5) interest accruing from the money in the account.
(i) The expenses of administering the account shall be paid from money in the account. The board shall designate not more than ten percent (10%) of the appropriation made each year to the nonprofit corporation for program administration. The board may not use more than ten percent (10%) of the money collected from certification fees to administer the certification program.
(j) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
(k) Money in the account at the end of a state fiscal year does not revert to the state general fund.
(l) The governor shall appoint a member of the commission each year to serve a one (1) year term as chairperson of the board.
As added by P.L.104-2008, SEC.4. Amended by P.L.1-2009, SEC.15.



CHAPTER 6.1. COMPENSATION FOR VICTIMS OF VIOLENT CRIMES

IC 5-2-6.1-0.5
"Bodily injury"
Sec. 0.5. As used in section 7 of this chapter, "bodily injury" means:
(1) an impairment of a physical condition;
(2) a visible injury;
(3) physical pain; or
(4) emotional trauma that stems directly from the impairment of a physical condition, a visible injury, or physical pain.
As added by P.L.121-2006, SEC.1.

IC 5-2-6.1-1
Claimant
Sec. 1. As used in this chapter, "claimant" means a victim filing an application for assistance under this chapter. The term includes:
(1) a parent;
(2) a surviving spouse;
(3) a legal dependent; or
(4) a personal representative;
of the claimant.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-2
Division
Sec. 2. As used in this chapter, "division" refers to the victim services division of the Indiana criminal justice institute.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-2.5
"Emergency shelter care"
Sec. 2.5. As used in this chapter, "emergency shelter care" means housing in a facility having the primary purpose of providing temporary or transitional shelter for the homeless or for a specific population of the homeless.
As added by P.L.121-2006, SEC.2.

IC 5-2-6.1-3 Fund
Sec. 3. As used in this chapter, "fund" refers to the violent crime victims compensation fund established by section 40 of this chapter.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-4
Institute
Sec. 4. As used in this chapter, "institute" means the Indiana criminal justice institute established by IC 5-2-6.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-5
Intoxicated
Sec. 5. As used in this chapter, "intoxicated" has the meaning set forth in IC 9-13-2-86.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-5.5
"Motor vehicle"
Sec. 5.5. As used in this chapter, "motor vehicle" has the meaning set forth in IC 7.1-1-3-26.3.
As added by P.L.121-2006, SEC.3.

IC 5-2-6.1-5.7
Out-of-pocket loss
Sec. 5.7. As used in this chapter, "out-of-pocket loss" means an amount equal to the amount of reimbursement payable under IC 27-8-10-3 for each of the types of services and items provided to a victim as a result of the bodily injury or death upon which an application is based.
As added by P.L.129-2009, SEC.1.

IC 5-2-6.1-6
Person
Sec. 6. As used in this chapter, "person" includes a sole proprietorship, a partnership, a corporation, an association, a fiduciary, and an individual.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-6.7
Terrorist act
Sec. 6.7. As used in this chapter, "terrorist act" means an act that:
(1) involves a violent act that is dangerous to human life;
(2) violates a criminal law of the United States or of any state or that would be a criminal violation if committed within the jurisdiction of the United States or of any state;
(3) appears to be intended to:
(A) intimidate or coerce a civilian population;
(B) influence the policy of a government by intimidation or coercion; or (C) affect the conduct of a government by assassination or kidnapping; and
(4) occurs primarily outside the territorial jurisdiction of the United States or transcends national boundaries because of the:
(A) means by which the act is accomplished;
(B) persons intended to be intimidated or coerced; or
(C) place in which the person that commits the act operates or seeks asylum.
As added by P.L.36-1997, SEC.2.

IC 5-2-6.1-7
Victim
Sec. 7. As used in this chapter, "victim" means an individual who suffers bodily injury or death as a result of a violent crime.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-7.5
Victim of a child sex crime
Sec. 7.5. As used in this chapter, "victim of a child sex crime" means an individual who was the victim of:
(1) child molesting (IC 35-42-4-3(a));
(2) vicarious sexual gratification (IC 35-42-4-5);
(3) child solicitation (IC 35-42-4-6);
(4) child seduction (IC 35-42-4-7); or
(5) incest (IC 35-46-1-3);
and was less than eighteen (18) years of age at the time the crime occurred.
As added by P.L.48-2012, SEC.3.

IC 5-2-6.1-8
Violent crime
Sec. 8. As used in this chapter, "violent crime" means the following:
(1) A crime under the Indiana Code that is a felony of any kind or a Class A misdemeanor that results in bodily injury or death to the victim but does not include any of the following:
(A) A crime under IC 9-30-5 resulting from the operation of a vehicle other than a motor vehicle.
(B) Involuntary manslaughter resulting from the operation of a motor vehicle by a person who was not intoxicated (IC 35-42-1-4).
(C) Reckless homicide resulting from the operation of a motor vehicle by a person who was not intoxicated (IC 35-42-1-5).
(D) Criminal recklessness involving the use of a motor vehicle, unless the offense was intentional or the person using the motor vehicle was intoxicated (IC 35-42-2-2).
(E) A crime involving the operation of a motor vehicle if the driver of the motor vehicle was not charged with an offense under IC 9-30-5. (F) Battery upon a child (IC 35-42-2-1(a)(2)(B)).
(G) Child molesting (IC 35-42-4-3).
(H) Child seduction (IC 35-42-4-7).
(2) A crime in another jurisdiction in which the elements of the crime are substantially similar to the elements of a crime that, if the crime results in death or bodily injury to the victim, would be a felony or a Class A misdemeanor if committed in Indiana. However, the term does not include any of the following:
(A) A crime in another jurisdiction resulting from operating a vehicle, other than a motor vehicle, while intoxicated.
(B) A crime in another jurisdiction with elements substantially similar to involuntary manslaughter resulting from the operation of a motor vehicle if the crime was committed by a person who was not intoxicated.
(C) A crime in another jurisdiction with elements substantially similar to reckless homicide resulting from the operation of a motor vehicle if the crime was committed by a person who was not intoxicated.
(D) A crime in another jurisdiction with elements substantially similar to criminal recklessness involving the use of a motor vehicle unless the offense was intentional or the person using the motor vehicle was intoxicated.
(E) A crime involving the operation of a motor vehicle if the driver of the motor vehicle was not charged with an offense under IC 9-30-5.
(3) A terrorist act.
As added by P.L.47-1993, SEC.2. Amended by P.L.36-1997, SEC.3; P.L.129-2009, SEC.2; P.L.48-2012, SEC.4.

IC 5-2-6.1-9
Violent crime compensation unit
Sec. 9. The violent crime compensation unit is established as a unit of the victim services division of the institute.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-10
Duties of division
Sec. 10. The division shall do the following:
(1) Maintain an office and staff in Indianapolis.
(2) Prescribe forms for processing applications for assistance.
(3) Determine claims for assistance filed under this chapter and investigate or reopen cases as necessary.
(4) Prepare a report of the division's activities each year for the governor and the legislative council. A report prepared under this subdivision for the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.47-1993, SEC.2. Amended by P.L.28-2004, SEC.55.

IC 5-2-6.1-11
Powers of division Sec. 11. The division may do the following:
(1) Require from the attorney general, the state police department, local law enforcement personnel, a county department of public welfare, or a prosecuting attorney copies of investigations and data to assist the division in determining the validity of a claimant's application for assistance under this chapter.
(2) Require medical examination of victims.
(3) Hold hearings, administer oaths, examine any person under oath, issue subpoenas requiring the attendance and giving of testimony of witnesses, and require the production of books, papers, and documentary or other evidence. The subpoena powers provided in this subdivision may be exercised only by the director of the division or the director's designated representative.
(4) Take or cause to be taken affidavits or depositions.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-11.5
Confidentiality
Sec. 11.5. A claimant's:
(1) personal information (as defined in IC 9-14-3.5-5); and
(2) medical records;
are confidential.
As added by P.L.121-2006, SEC.4.

IC 5-2-6.1-12
Persons eligible for assistance
Sec. 12. Except as provided in sections 13 through 15 of this chapter, the following persons are eligible for assistance under this chapter:
(1) A resident of Indiana who is a victim of a violent crime committed:
(A) in Indiana; or
(B) in a jurisdiction other than Indiana, including a foreign country, if the jurisdiction in which the violent crime occurs does not offer assistance to a victim of a violent crime that is substantially similar to the assistance offered under this chapter.
(2) A nonresident of Indiana who is a victim of a violent crime committed in Indiana.
(3) A surviving spouse or dependent child of a victim of a violent crime who died as a result of that crime.
(4) Any other person legally dependent for principal support upon a victim of a violent crime who died as a result of that crime.
(5) A person who is injured or killed while trying to prevent a violent crime or an attempted violent crime from occurring in the person's presence or while trying to apprehend a person who had committed a violent crime. (6) A surviving spouse or dependent child of a person who dies as a result of:
(A) trying to prevent a violent crime or an attempted violent crime from occurring in the presence of the deceased person; or
(B) trying to apprehend a person who had committed a violent crime.
(7) A person legally dependent for principal support upon a person who dies as a result of:
(A) trying to prevent a violent crime or an attempted violent crime from occurring in the presence of the deceased person; or
(B) trying to apprehend a person who had committed a violent crime.
(8) A person who is injured or killed while giving aid and assistance to:
(A) a law enforcement officer in the performance of the officer's lawful duties; or
(B) a member of a fire department who is being obstructed from performing lawful duties.
As added by P.L.47-1993, SEC.2. Amended by P.L.36-1997, SEC.4.

IC 5-2-6.1-13
Participants in criminal acts and prisoners not eligible for benefits; exceptions; award of compensation to dependents of violent criminals
Sec. 13. (a) Subject to subsection (b) and except as provided in subsection (c), benefits may not be awarded:
(1) if the victim sustained the injury as a result of participating or assisting in, or attempting to commit or committing a criminal act;
(2) if the injury occurred while the victim was a resident in a county, city, or federal jail or prison or in an institution operated by the department of correction;
(3) if the victim profited or would have profited from the criminal act; or
(4) if, at the time the injury occurred, the victim was intoxicated and contributed to the commission of an unrelated felony.
(b) If the victim is a dependent child or dependent parent of the person who commits a violent crime, compensation may be awarded where justice requires.
(c) Benefits may be awarded to a person described in subsection (a)(4) who is the victim of a sex crime under IC 35-42-4, a crime involving domestic or family violence (as defined in IC 35-31.5-2-76), or a crime of domestic violence (as defined in IC 35-31.5-2-78).
As added by P.L.47-1993, SEC.2. Amended by P.L.121-2006, SEC.5; P.L.114-2012, SEC.11.

IC 5-2-6.1-13.5 Only one claimant per victim eligible for a benefit
Sec. 13.5. The division may not award a benefit to more than one (1) claimant per victim.
As added by P.L.121-2006, SEC.6.

IC 5-2-6.1-14
Persons worth more than $200,000 not eligible for benefits
Sec. 14. (a) Benefits may not be awarded to a claimant under section 12(1), 12(2), 12(3), 12(4), or 15 of this chapter if the victim or claimant had a net worth of greater than two hundred thousand dollars ($200,000) at the time of suffering bodily injury.
(b) Benefits may not be awarded to a claimant under section 12(5), 12(6), 12(7), or 12(8) of this chapter if the victim or claimant had a net worth of greater than two hundred thousand dollars ($200,000) at the time of suffering bodily injury.
As added by P.L.47-1993, SEC.2. Amended by P.L.121-2006, SEC.7.

IC 5-2-6.1-15
Payment of funeral, burial, or cremation expenses of victim
Sec. 15. (a) If a victim of a violent crime dies as a result of the crime, the division may pay the reasonable expenses incurred for funeral, burial, or cremation.
(b) The division shall adopt guidelines to determine when the payment of expenses under subsection (a) is appropriate. In adopting guidelines under this subsection, the division shall consider the availability of other sources of compensation, including township assistance and federal programs.
As added by P.L.47-1993, SEC.2. Amended by P.L.121-2006, SEC.8; P.L.129-2009, SEC.3.

IC 5-2-6.1-16
Applications for assistance
Sec. 16. (a) A person eligible for assistance under section 12 of this chapter may file an application for assistance with the division if the violent crime was committed in Indiana.
(b) Except as provided in subsection (e), the application must be received by the division not more than one hundred eighty (180) days after the date the crime was committed. The division may grant an extension of time for good cause shown by the claimant. However, and except as provided in subsection (e), the division may not accept an application that is received more than two (2) years after the date the crime was committed.
(c) The application must be filed in the office of the division in person, through the division's web site, or by first class or certified mail. If requested, the division shall assist a victim in preparing the application.
(d) The division shall accept all applications filed in compliance with this chapter. Upon receipt of a complete application, the division shall promptly begin the investigation and processing of an application. (e) An alleged victim of a child sex crime may submit an application to the division until the victim becomes thirty-one (31) years of age.
(f) An alleged victim of a battery upon a child under IC 35-42-2-1(a)(2)(B) may submit an application to the division not later than five (5) years after the commission of the offense.
As added by P.L.47-1993, SEC.2. Amended by P.L.121-2006, SEC.9; P.L.48-2012, SEC.5.

IC 5-2-6.1-17
Requirements for compensation
Sec. 17. (a) Except for an alleged victim of a child sex crime, the division may not award compensation under this chapter unless the violent crime was reported to a law enforcement officer not more than seventy-two (72) hours after the occurrence of the crime.
(b) The division may not award compensation under this chapter until:
(1) law enforcement and other records concerning the circumstances of the crime are available; and
(2) any criminal investigation directly related to the crime has been substantially completed.
(c) If the crime involved a motor vehicle, the division may not award compensation under this chapter until an information or indictment alleging the commission of a crime has been filed by a prosecuting attorney.
As added by P.L.47-1993, SEC.2. Amended by P.L.121-2006, SEC.10; P.L.129-2009, SEC.4; P.L.48-2012, SEC.6.

IC 5-2-6.1-18
Denial of awards for failure of claimants to cooperate with law enforcement officials
Sec. 18. The division shall deny an award of compensation under this chapter if the claimant fails to fully cooperate with law enforcement personnel in the investigation, apprehension, and prosecution of the offender before the date the award is paid.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-19
Forfeit of awards for failure of claimants to cooperate with law enforcement officials
Sec. 19. A claimant who fails to fully cooperate with law enforcement personnel in the investigation, apprehension, and prosecution of the offender after an award is paid forfeits the award.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-20
Suspension of reporting and cooperation requirements
Sec. 20. If:
(1) the division finds a compelling reason for failure to report to or cooperate with law enforcement officials; and (2) justice requires;
the division may suspend the requirements of section 17, 18, or 19 of this chapter.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-21
Compensable losses
Sec. 21. (a) This section applies to claims filed with the division after December 31, 2005, and before July 1, 2009.
(b) This subsection does not apply to reimbursement for forensic and evidence gathering services provided under section 39 of this chapter.
(c) An award may not be made unless the claimant has incurred an out-of-pocket loss of at least one hundred dollars ($100).
(d) Subject to subsections (b) and (c), the division may order the payment of compensation under this chapter for any of the following:
(1) Reasonable expenses incurred for necessary medical, chiropractic, hospital, dental, psychological, optometric, psychiatric, and ambulance services and prescription drugs and prosthetic devices that do not exceed the claimant's out-of-pocket loss.
(2) Loss of income the:
(A) victim would have earned had the victim not died or been injured, if the victim was employed at the time of the crime; or
(B) parent, guardian, or custodian of a victim who is less than eighteen (18) years of age incurred by taking time off work to care for the victim.
A claimant seeking reimbursement under this subdivision must provide the division with proof of employment and current wages.
(3) Reasonable emergency shelter care expenses, not to exceed the expenses for thirty (30) days, that are incurred for the claimant or a dependent of the claimant to avoid contact with a person who committed the violent crime.
(4) Reasonable expense incurred for child care, not to exceed one thousand dollars ($1,000), to replace child care the victim would have supplied had the victim not died or been injured.
(5) Loss of financial support the victim would have supplied to legal dependents had the victim not died or been injured.
(6) Documented expenses incurred for funeral, burial, or cremation of the victim that do not exceed four thousand dollars ($4,000). The division shall disburse compensation under this subdivision in accordance with guidelines adopted by the division.
(7) Other actual expenses resulting from the bodily injury or death of the victim, including costs of mental health care, not to exceed two thousand dollars ($2,000) for the immediate family of a homicide or sex crime victim, and any other actual expenses that the division determines reasonable. (e) If a health care provider accepts payment from the division under this chapter, the health care provider may not require the victim to pay a copayment or an additional fee for the provision of services.
(f) A health care provider who seeks compensation from the division under this chapter may not simultaneously seek funding for services provided to a victim from any other source.
As added by P.L.47-1993, SEC.2. Amended by P.L.121-2006, SEC.11; P.L.129-2009, SEC.5.

IC 5-2-6.1-21.1
Compensable losses; health care provider compensation
Sec. 21.1. (a) This section applies to claims filed with the division after June 30, 2009.
(b) This subsection does not apply to reimbursement for forensic and evidence gathering services provided under section 39 of this chapter.
(c) An award may not be made unless the claimant has incurred an out-of-pocket loss of at least one hundred dollars ($100).
(d) Subject to subsections (b) and (c), the division may order the payment of compensation under this chapter for any of the following:
(1) Reasonable expenses incurred within one hundred eighty (180) days after the date of the violent crime for necessary:
(A) medical, chiropractic, hospital, dental, optometric, and ambulance services;
(B) prescription drugs; and
(C) prosthetic devices;
that do not exceed the claimant's out-of-pocket loss.
(2) Loss of income:
(A) the victim would have earned had the victim not died or been injured, if the victim was employed at the time of the violent crime; or
(B) the parent, guardian, or custodian of a victim who is less than eighteen (18) years of age incurred by taking time off from work to care for the victim.
A claimant seeking reimbursement under this subdivision must provide the division with proof of employment and current wages.
(3) Reasonable emergency shelter care expenses, not to exceed the expenses for thirty (30) days, that are incurred for the claimant or a dependent of the claimant to avoid contact with a person who committed the violent crime.
(4) Reasonable expense incurred for child care, not to exceed one thousand dollars ($1,000), to replace child care the victim would have supplied had the victim not died or been injured.
(5) Loss of financial support the victim would have supplied to legal dependents had the victim not died or been injured.
(6) Documented expenses incurred for funeral, burial, or cremation of the victim that do not exceed five thousand dollars ($5,000). The division shall disburse compensation under this

subdivision in accordance with guidelines adopted by the division.
(7) Outpatient mental health counseling, not to exceed three thousand dollars ($3,000), concerning mental health issues related to the violent crime.
(8) Other actual expenses related to bodily injury to or the death of the victim that the division determines are reasonable.
(e) If a health care provider accepts payment from the division under this chapter, the health care provider may not require the victim to pay a copayment or an additional fee for the provision of services.
(f) A health care provider who seeks compensation from the division under this chapter may not simultaneously seek funding for services provided to a victim from any other source.
(g) The director may extend the one hundred eighty (180) day compensation period established by subsection (d)(1) for a period not to exceed two (2) years after the date of the violent crime if:
(1) the victim or the victim's representative requests the extension; and
(2) medical records and other documentation provided by the attending medical providers indicate that an extension is appropriate.
(h) The director may extend the one hundred eighty (180) day compensation period established by subsection (d)(1) for outpatient mental health counseling, established by subsection (d)(7), if the victim:
(1) was allegedly a victim of a sex crime (under IC 35-42-4) or incest (under IC 35-46-1-3);
(2) was under eighteen (18) years of age at the time of the alleged crime; and
(3) did not reveal the crime within two (2) years after the date of the alleged crime.
As added by P.L.129-2009, SEC.6.

IC 5-2-6.1-22
Subrogation of rights; notice of civil actions
Sec. 22. (a) The state is subrogated to the rights of the victim to whom an award is granted to the extent of the award.
(b) The subrogation rights are against the perpetrator of the crime or a person liable for the pecuniary loss.
(c) If the victim initiates a civil action against the perpetrator of the crime or against the person liable for the pecuniary loss, the victim shall promptly notify the division of the filing of the civil action.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-23
Liens on civil awards; deductions; limits
Sec. 23. (a) In addition to the subrogation rights under section 22 of this chapter, the state is entitled to a lien in the amount of the

award on a recovery made by or on behalf of the victim.
(b) The state may:
(1) recover the amount under subsection (a) in a separate action; or
(2) intervene in an action brought by or on behalf of the victim.
(c) If the claimant brings the action, the claimant may deduct from the money owed to the state under the lien the state's pro rata share of the reasonable expenses for the court suit, including attorney's fees of not more than fifteen percent (15%).
As added by P.L.47-1993, SEC.2. Amended by P.L.121-2006, SEC.12.

IC 5-2-6.1-24
Hearing officers
Sec. 24. The division shall employ sufficient hearing officers to review each application for an award to carry out this chapter.
As added by P.L.47-1993, SEC.2. Amended by P.L.100-2012, SEC.15.

IC 5-2-6.1-25
Review of applications; additional information
Sec. 25. (a) The division shall review all applications to ensure that the applications are complete.
(b) If an application is not complete, the application shall be returned to the applicant with a brief statement of the additional information required.
(c) The applicant may, not more than thirty (30) days after receipt of the request for additional information, either supply the information or appeal to the director.
(d) The decision of the director is final.
(e) If:
(1) the applicant does not furnish additional information;
(2) additional time is not granted by the director for good cause; or
(3) the applicant does not appeal the request not later than thirty (30) days after the request;
the application shall be denied.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-26
Investigations
Sec. 26. (a) If an application is complete, the division shall accept the application for filing and investigate the facts stated in the application.
(b) As part of the investigation, the division shall verify that:
(1) a violent crime was committed;
(2) the victim was bodily injured or killed as a result of the crime;
(3) the requirements of sections 13, 16(a), 16(b), 17, 18, and 19 of this chapter are met; and (4) out-of-pocket loss exceeded one hundred dollars ($100).
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-27
Hearings
Sec. 27. (a) A hearing officer may hold a hearing concerning the merits of the application to allow any interested person to appear to offer evidence and argument on any issue relevant to the application or to the facts surrounding the bodily injury or death upon which the application is based.
(b) If a hearing is held, the claimant shall be notified in writing by certified mail with return receipt requested fifteen (15) days in advance concerning the date, time, place, and scope of the hearing in accordance with IC 4-21.5-3.
(c) A hearing must be open to the public unless the hearing officer, in consultation with the director, determines that the hearing or a part of the hearing should be held in private in the interest of the victim or society where justice requires.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-28
Decisions
Sec. 28. (a) Not more than ten (10) days after the hearing, the hearing officer shall issue a written decision supported by findings of fact and conclusions of law based on the record from the hearing, the investigation, and the application of the claimant.
(b) Copies of the decision shall be mailed to the claimant at the address given in the application and to the attorney general.
As added by P.L.47-1993, SEC.2. Amended by P.L.121-2006, SEC.13; P.L.1-2007, SEC.23.

IC 5-2-6.1-29
Appeals
Sec. 29. (a) The state or a claimant may appeal the findings of the hearing officer not more than twenty-one (21) days after the date of receipt of the findings by filing a written appeal with the director.
(b) If an appeal is filed, the director shall review the matter and place the appeal on the docket for review by the division.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-30
Procedures
Sec. 30. A proceeding under this chapter must be according to procedures adopted by the division.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-31
Denial of awards without opportunity for hearing prohibited
Sec. 31. The hearing officer may not deny an award without providing the claimant with an opportunity for a hearing. As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-32
Reduction of awards; other conditions
Sec. 32. (a) The division shall reduce an award made under this chapter by the amount of benefits received or to be received from the following sources if those benefits result from or are in any manner attributable to the bodily injury or death upon which the award is based:
(1) Benefits from public or private pension programs, including Social Security benefits.
(2) Benefits from proceeds of an insurance policy.
(3) Benefits under IC 22-3-2 through IC 22-3-6.
(4) Unemployment compensation benefits.
(5) Benefits from other public funds, including Medicaid and Medicare.
Compensation must be further reduced or denied to the extent that the claimant's loss is recouped from other collateral sources.
(b) The division shall further reduce an award under this chapter by the following:
(1) The amount of court ordered restitution actually received by the victim from the offender.
(2) Benefits actually received by the victim from a third party on behalf of the offender.
(c) The division shall determine whether the victim vigorously pursued recovery against available collateral sources described in this section.
(d) If the division finds that a victim has failed to pursue an applicable collateral source of recovery, the division shall reduce or deny an award under this section by the amount that is available to the victim through the collateral source.
(e) A claimant must exhaust any paid or otherwise compensated vacation leave, sick leave, personal leave, or other compensatory time accrued through an employer before applying for benefits. The division may not reimburse the victim for the use of paid or otherwise compensated vacation leave, sick leave, personal leave, or other compensatory time.
As added by P.L.47-1993, SEC.2. Amended by P.L.7-2003, SEC.1; P.L.121-2006, SEC.14.

IC 5-2-6.1-33
Refund of award overpayments
Sec. 33. If:
(1) an award is made under this chapter; and
(2) the claimant receives a sum required to be deducted under section 32 of this chapter;
the claimant shall refund to the state the amount of overpayment.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-34 Denial of awards due to victim's contributory conduct
Sec. 34. (a) In determining the amount of the award, the division shall determine whether the victim contributed to the infliction of the victim's injury or death.
(b) If the division finds that the victim contributed to the infliction of the victim's injury or death, the division may deny an award.
(c) If the division further finds that the victim's contributory conduct was solely attributable to an effort to:
(1) prevent a crime from occurring in the victim's presence; or
(2) apprehend a person who committed a crime in the victim's presence;
the victim's contributory conduct does not render the victim ineligible for compensation.
As added by P.L.47-1993, SEC.2. Amended by P.L.121-2006, SEC.15.

IC 5-2-6.1-35
Amount of awards; joint payments
Sec. 35. (a) An award to a claimant under this chapter:
(1) may not exceed fifteen thousand dollars ($15,000); and
(2) may not cover the first one hundred dollars ($100) of the claim.
(b) The part of an award covering an unpaid bill shall be made payable to the service provider.
As added by P.L.47-1993, SEC.2. Amended by P.L.55-2000, SEC.1; P.L.121-2006, SEC.16.

IC 5-2-6.1-36
Emergency awards
Sec. 36. (a) If:
(1) the division determines that a claimant will suffer severe financial hardship unless an emergency award is made; and
(2) it appears likely that a final award will be made;
an emergency award not to exceed five hundred dollars ($500) may be authorized by the director or the director's designated representative.
(b) The amount of an emergency award is:
(1) deducted from the final award made by the division; and
(2) recoverable from the claimant if no award is made by the division or to the extent that the emergency award exceeds the amount of the final award.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-37
Repealed
(Repealed by P.L.121-2006, SEC.30.)

IC 5-2-6.1-37.5
Contingency fee at hearing may not exceed 10%
Sec. 37.5. An attorney who represents a victim at a hearing

conducted by the division related to a claim under this chapter may not:
(1) charge a claimant a contingency fee for the representation that exceeds ten percent (10%) of the value of the award; or
(2) receive a direct payment from the division.
As added by P.L.121-2006, SEC.17.

IC 5-2-6.1-38
Exemption of awards from process
Sec. 38. An award made by the division to a claimant is not subject to execution, attachment, garnishment, or other process, except the claim of a creditor to the extent that the costs were included in the award.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-39
Payment of forensic medical exams and additional forensic services
Sec. 39. (a) When a hospital acting under IC 16-21-8 provides a forensic medical exam to an alleged sex crime victim, the hospital shall furnish the forensic medical exam described in IC 16-21-8-6 without charge. The victim services division of the Indiana criminal justice institute shall reimburse a hospital for its costs in providing these services and shall adopt rules and procedures to provide for reasonable reimbursement. A hospital may not charge the victim for services required under this chapter, despite delays in reimbursement from the victim services division of the Indiana criminal justice institute.
(b) When a hospital acting under IC 16-21-8 provides a forensic medical exam to an alleged sex crime victim, the hospital may also furnish additional forensic services to the alleged sex crime victim. However, the additional forensic services, if furnished, shall be furnished without charge. The victim services division of the Indiana criminal justice institute shall reimburse a hospital for its costs in providing these services and may adopt rules and procedures to provide for reasonable reimbursement. A hospital may not charge the victim for services required under this chapter even if there is a delay in receiving reimbursement from the victim services division of the Indiana criminal justice institute.
(c) Costs incurred by a hospital or other emergency medical facility for the examination of the victim of a sex crime (under IC 35-42-4) not covered under IC 16-21-8 or incest (under IC 35-46-1-3), if the examination is performed for the purposes of gathering evidence for possible prosecution, may not be charged to the victim of the crime.
(d) When a licensed medical service provider not covered by subsection (a) or (b) elects to provide a forensic medical exam to an alleged victim of one (1) or more of the sex crimes listed in IC 16-21-8-1(b), the medical service provider shall furnish the exam without charge. The victim services division of the Indiana criminal justice institute shall reimburse a medical service provider for costs

in providing forensic medical exams. A medical service provider may not charge the victim for a forensic medical exam required under this chapter even if there is a delay in receiving reimbursement from the victim services division of the Indiana criminal justice institute.
(e) When a licensed medical service provider not covered by subsection (a) or (b) elects to provide additional forensic services to an alleged sex crime victim, the medical service provider shall furnish the services without charge. The victim services division of the Indiana criminal justice institute shall reimburse a medical service provider for costs in providing the additional forensic services. A medical service provider may not charge the victim for services required under this chapter even if there is a delay in receiving reimbursement from the victim services division of the Indiana criminal justice institute.
(f) The victim services division of the Indiana criminal justice institute is not required to reimburse a medical service provider for costs in providing additional forensic services unless the following conditions are met:
(1) The victim is at least eighteen (18) years of age.
(2) If the victim is less than eighteen (18) years of age, a report of the sex crime must be made to child protective services or a law enforcement officer.
(3) The sex crime occurred in Indiana.
If the division finds a compelling reason for failure to comply with the requirements of this section, the division may suspend the requirements of this section.
(g) Costs incurred by a licensed medical service provider for the examination of the victim of a sex crime (under IC 35-42-4) not covered under IC 16-21-8 or incest (under IC 35-46-1-3) may not be charged to the victim of the crime if the examination is performed for the purposes of gathering evidence for possible prosecution.
As added by P.L.47-1993, SEC.2. Amended by P.L.36-1997, SEC.5; P.L.121-2006, SEC.18; P.L.41-2007, SEC.1; P.L.129-2009, SEC.7.

IC 5-2-6.1-40
Compensation fund; establishment
Sec. 40. The violent crime victims compensation fund is established as a dedicated fund to provide money for the awards provided under this chapter and for reimbursements under IC 16-21-8-6.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-41
Compensation fund; composition
Sec. 41. The fund consists of amounts deposited under IC 5-2-6.3-6(b)(3), IC 11-10-7-5, IC 11-10-8-6, IC 33-37-7-9, IC 34-51-3-6, and IC 35-50-5-3 and appropriations from the general assembly.
As added by P.L.47-1993, SEC.2. Amended by P.L.98-2004, SEC.49; P.L.121-2006, SEC.19; P.L.105-2006, SEC.1.
IC 5-2-6.1-42
Compensation fund; reversion of money and income
Sec. 42. Money in the fund and income derived from money in the fund do not revert to the state general fund at the end of a state fiscal year.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-43
Computation and payment of awards
Sec. 43. (a) If the division determines that an award from the fund becomes final during a month, the division shall compute the award before the fifteenth day of the following month.
(b) Except as provided in section 44 of this chapter, an award must be paid not more than thirty (30) days after the date on which the award is computed.
(c) Awards must be paid in the order in which the awards become final.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-44
Suspension of payments; prorated payments
Sec. 44. (a) If the fund would be reduced below two hundred fifty thousand dollars ($250,000) by payment in full of all awards that become final in a month, the division shall suspend payment of the claims that become final during the month and the following two (2) months.
(b) At the end of the suspension period the division shall pay the suspended claims. If the fund would be exhausted by payment in full of the suspended claims, the amount paid to each claimant shall be prorated.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-45
Liability for determinations
Sec. 45. The state is not liable for a written determination made by the division under this chapter except to the extent that money is available in the fund on the date the award is computed by the division under this chapter.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-46
Rules
Sec. 46. The division shall adopt rules under IC 4-22-2 governing the computation and payment of awards under this chapter and the payment of reimbursements under IC 16-21-8-6.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-47
Forfeit of awards for forgery, fraud, or deception
Sec. 47. A claimant convicted of forgery, fraud, or deception in

connection with a claim under this chapter forfeits an award paid to the claimant under this chapter.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-48
Expenses of administration
Sec. 48. The division may pay expenses incurred in administering this chapter only from money appropriated for that purpose from the violent crime victims compensation fund.
As added by P.L.47-1993, SEC.2.

IC 5-2-6.1-49
Secured storage fund
Sec. 49. (a) The secured storage fund is established as a dedicated fund to provide money to assist counties to pay expenses for the secured storage of samples from forensic medical examinations of alleged sex crime victims.
(b) The division shall administer the secured storage fund.
(c) The institute shall identify grants and other funds that can be used to fund the secured storage of samples from forensic medical examinations of alleged sex crime victims.
(d) The division may accept any gifts or donations to the secured storage fund.
(e) Money in the secured storage fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.41-2007, SEC.2.



CHAPTER 6.2. PROJECT IMPACT

IC 5-2-6.2-2
"Project IMPACT USA, Inc."
Sec. 2. As used in this chapter, "Project IMPACT USA, Inc." refers to the national, nonprofit organization known by that name that seeks to assist states in providing comprehensive family restoration programs in an effort to assist in reducing juvenile delinquency and violence among families through personal empowerment and community involvement.
As added by P.L.16-2009, SEC.11.

IC 5-2-6.2-3
Development of affiliate organizations
Sec. 3. Project IMPACT USA, Inc., is authorized to develop and implement the following five (5) affiliate organizations to be administered at the following sites:
(1) Project IMPACT Allen in Fort Wayne.
(2) Project IMPACT Lake in Gary.
(3) Project IMPACT Marion in Indianapolis.
(4) Project IMPACT St. Joseph in South Bend.
(5) Project IMPACT Vanderburgh in Evansville.
As added by P.L.16-2009, SEC.11.

IC 5-2-6.2-4
Project IMPACT mission
Sec. 4. Project IMPACT is a comprehensive family restoration program providing delinquency prevention services to problematic youth and their families.
As added by P.L.16-2009, SEC.11.

IC 5-2-6.2-5
Project IMPACT objectives
Sec. 5. The objectives of Project IMPACT are the following:
(1) To reduce the number of arrests.
(2) To reduce the number of school suspensions.
(3) To reduce the number of youth referred to juvenile courts for delinquency and unruly behavior.
(4) To increase a troubled youth's ability to cope with daily problems.
(5) To improve relationships between problematic youth and parents. (6) To change conventional methods of youth incarceration by providing positive alternatives to:
(A) drug abuse;
(B) gangs;
(C) school failure; and
(D) other difficult situations for youth.
(7) To assist problematic youth and their families to:
(A) focus on personal responsibility;
(B) experience achievement;
(C) learn discipline;
(D) develop confidence; and
(E) promote family reconciliation.
As added by P.L.16-2009, SEC.11.

IC 5-2-6.2-6
Programs
Sec. 6. Project IMPACT may provide the following programs:
(1) A juvenile diversion program that consists of:
(A) individual and family counseling;
(B) personal development workshops;
(C) referral assistance; and
(D) case management.
(2) A school dropout prevention program that consists of:
(A) counseling and referrals;
(B) tutoring and mentoring;
(C) family forums; and
(D) career education.
(3) A job training and placement program that consists of:
(A) career planning;
(B) job readiness training;
(C) internships; and
(D) job placement services.
(4) A parent education program that consists of:
(A) teaching parenting skills;
(B) child and adolescent development;
(C) behavior modification;
(D) parental involvement;
(E) a fatherhood program; and
(F) a teen parent program.
(5) Family spirituality counseling to include mentoring and follow-up services sustained through the faith community.
As added by P.L.16-2009, SEC.11.

IC 5-2-6.2-7
Services
Sec. 7. Project IMPACT may provide services to problematic youth and their families, including persons referred to Project IMPACT from:
(1) juvenile courts;
(2) local schools; and (3) community organizations.
As added by P.L.16-2009, SEC.11.

IC 5-2-6.2-8
Contracts with Indiana criminal justice institute
Sec. 8. In order to carry out this chapter, Project IMPACT may enter into a contract with the Indiana criminal justice institute established under IC 5-2-6.
As added by P.L.16-2009, SEC.11.



CHAPTER 6.3. BROADCAST OR PUBLICATION OF CRIME STORIES OF ACCUSED OR CONVICTED FELONS

IC 5-2-6.3-2
Responsible party
Sec. 2. As used in this chapter, "responsible party" means an individual who has been formally charged with or convicted of a felony.
As added by P.L.47-1993, SEC.3.

IC 5-2-6.3-3
Payment of proceeds to division; notice to victims and escrow of money
Sec. 3. (a) If:
(1) a responsible party derives income or other proceeds directly or indirectly from a felony of which the responsible party has been accused or convicted:
(A) the responsible party; or
(B) any other person that possesses or controls the income or proceeds;
shall transfer ninety percent (90%) of the income or proceeds to the division; and
(2) a person contracts with a responsible party after August 31, 1982, for:
(A) the publication of;
(B) the broadcasting of; or
(C) a speaking engagement in which the responsible party speaks about;
the responsible party's thoughts, feelings, opinions, or emotions regarding a felony of which the responsible party has been accused or convicted, the person shall submit a copy of the contract to the division and shall pay to the division ninety percent (90%) of the money that would otherwise, by terms of the contract, be owed to the responsible party.
(b) The division shall do the following:
(1) Notify:
(A) all victims of the felony for which the responsible party has been accused or convicted; or
(B) if a victim is deceased, the victim's heirs;
that the responsible party has entered into a contract described in subsection (a).
(2) Deposit the money under subsection (a) in a separate interest bearing escrow account. (3) Only make distributions from the account in accordance with this chapter.
As added by P.L.47-1993, SEC.3. Amended by P.L.60-1995, SEC.1.

IC 5-2-6.3-4
Distribution of escrowed money to indigent responsible parties
Sec. 4. (a) The responsible party may petition the court before which the responsible party is to be tried or in which the responsible party has been convicted for an order requiring the division to distribute money from the escrow account to the responsible party in an amount up to the total in the escrow account at the time the petition is filed.
(b) The court shall make an order under subsection (a) only upon a showing that:
(1) without use of the money held in the escrow account, the responsible party would be indigent; and
(2) the money will be used for the exclusive purpose of retaining legal counsel or for investigation during any stage of the felony proceedings against the responsible party, including the appeals process.
(c) Upon receipt of a court order issued under this section, the division shall distribute the required amount from the money in the escrow account.
As added by P.L.47-1993, SEC.3.

IC 5-2-6.3-5
Distribution of escrowed money to victims and victims' heirs receiving damage awards
Sec. 5. (a) Subject to subsection (b), if the victim or the victim's heirs receive a damage award as a result of a civil action arising from the felonious act that has been charged, the person awarded the damages may petition the court for an order requiring the division to distribute money to the person from the escrow account.
(b) The court may make an order under subsection (a) only for an amount equal to the amount by which the damage award exceeds the value of the defendant's assets that are in the defendant's possession and that can be taken by the plaintiff to satisfy the damage award.
As added by P.L.47-1993, SEC.3.

IC 5-2-6.3-6
Distribution of escrowed money to incarceration expenses and violent crime victims compensation fund
Sec. 6. (a) Subject to subsection (c), if:
(1) the responsible party has been found to be:
(A) guilty;
(B) guilty but mentally ill; or
(C) not responsible by reason of insanity;
for the act of which the party has been accused; and
(2) the responsible party has exhausted all appeals or if the time for appeals has expired; the division may distribute all money remaining in the escrow account under subsection (b) after the money has been distributed to a victim or the victim's heirs under section 5 of this chapter.
(b) The division shall distribute money remaining in the escrow account in the following priority:
(1) The money shall be distributed to the state or local governmental entity that has incurred or will incur the greatest expense to incarcerate the responsible party in an amount equal to:
(A) the amount of money the entity spent to incarcerate the responsible party; or
(B) the estimated amount of money the entity will spend to incarcerate the responsible party.
(2) If there is any money remaining after the distribution under subdivision (1), the money shall be distributed to any other state or local governmental entity that incurred expenses to incarcerate the responsible party in an amount equal to the amount of money the entity spent to incarcerate the responsible party.
(3) If there is any money remaining after the distribution under subdivision (2), the money shall be distributed to the violent crime victims compensation fund established by IC 5-2-6.1-40.
To receive money distributed under this subsection, a state or local governmental entity must petition the court before which the responsible party is to be tried or in which the responsible party has been convicted for an order requiring the division to distribute money to the entity from the escrow account.
(c) The division may not make the payment under this section unless at least two (2) years have elapsed from the time the responsible party committed the act for which the responsible party has been charged. The division may not make the payment while a civil action arising from the felony is pending.
As added by P.L.47-1993, SEC.3. Amended by P.L.60-1995, SEC.2.

IC 5-2-6.3-7
Distribution of escrowed money to responsible parties not convicted of felonies
Sec. 7. (a) Except as provided in subsection (b), if:
(1) a responsible party is found to be not guilty or has had the case against the responsible party dismissed; and
(2) if all periods for appeal by the state have expired;
the division shall distribute all money remaining in the escrow account to the responsible party.
(b) If a responsible party is found to lack the competency necessary to stand trial, the division shall distribute all money remaining in the escrow account to the responsible party if:
(1) the responsible party does not become competent to stand trial within five (5) years after the money is first placed in the escrow account; and
(2) a civil action arising from the felony of which the

responsible party is accused is not pending.
As added by P.L.47-1993, SEC.3.



CHAPTER 6.5. REPEALED



CHAPTER 6.6. DOMESTIC VIOLENCE PREVENTION AND TREATMENT COUNCIL

IC 5-2-6.6-2
"Division"
Sec. 2. As used in this chapter, "division" refers to the victim services division of the Indiana criminal justice institute.
As added by P.L.130-2009, SEC.3.

IC 5-2-6.6-3
Domestic violence prevention and treatment council established
Sec. 3. (a) The domestic violence prevention and treatment council is established within the division.
(b) The division shall provide staff support to the council.
As added by P.L.130-2009, SEC.3.

IC 5-2-6.6-4
Council membership
Sec. 4. The council consists of thirteen (13) members appointed by the governor. Each member must have experience and knowledge with regard to the problems of domestic violence. The members must include the following:
(1) A domestic violence services provider.
(2) A survivor of domestic violence.
(3) A member recommended by the Indiana Coalition Against Domestic Violence.
(4) A member recommended by the Indiana Coalition Against Sexual Assault.
(5) A law enforcement officer.
(6) A member recommended by the prosecuting attorneys council of Indiana.
(7) A mental health professional.
(8) A medical professional.
(9) A provider of services to children who are victims of abuse or neglect.
(10) A representative of a certified batterers intervention program.
(11) A faculty member of an accredited college or university.
(12) A member recommended by the Latino Coalition Against Domestic and Sexual Violence.
(13) A member recommended by the public defender council of Indiana. As added by P.L.130-2009, SEC.3.

IC 5-2-6.6-5
Membership term
Sec. 5. A member serves a term of three (3) years, with each term beginning July 1 and ending June 30.
As added by P.L.130-2009, SEC.3.

IC 5-2-6.6-6
Removal
Sec. 6. A member may be removed by the governor for cause.
As added by P.L.130-2009, SEC.3.

IC 5-2-6.6-7
Vacancies
Sec. 7. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the remainder of the unexpired term.
As added by P.L.130-2009, SEC.3.

IC 5-2-6.6-8
Per diem; reimbursement of expenses
Sec. 8. Each member of the council is entitled to the following:
(1) The minimum salary per diem provided in IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.130-2009, SEC.3.

IC 5-2-6.6-9
Presiding member
Sec. 9. The governor shall designate one (1) member to preside over the initial meeting of the council each year. At the first meeting of the council each year, members shall elect a chairperson for the subsequent twelve (12) month period.
As added by P.L.130-2009, SEC.3.

IC 5-2-6.6-10
Council duties
Sec. 10. The council shall do the following:
(1) Coordinate and monitor programs for the domestic violence prevention and treatment fund under IC 5-2-6.7.
(2) Develop and implement a state plan to provide services for the prevention and treatment of domestic violence.
(3) Review and recommend to the division the approval or disapproval of grants or contracts in accordance with IC 5-2-6.7.
(4) Develop and recommend a plan to coordinate funding of

domestic violence and sexual assault programs.
(5) Recommend to the division rules to be adopted by the division under IC 4-22-2 to carry out this chapter.
As added by P.L.130-2009, SEC.3.



CHAPTER 6.7. DOMESTIC VIOLENCE PREVENTION AND TREATMENT FUND

IC 5-2-6.7-2
"Domestic violence prevention and treatment center"
Sec. 2. As used in this chapter, "domestic violence prevention and treatment center" means an organized entity:
(1) established by:
(A) a city, town, county, or township; or
(B) an entity exempted from the gross retail tax under IC 6-2.5-5-21(b)(1)(B); and
(2) created to provide services to prevent and treat domestic or family violence.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the domestic violence prevention and treatment fund established by this chapter.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-4
Domestic violence prevention and treatment fund established
Sec. 4. The domestic violence prevention and treatment fund is established.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-5
Administration of fund
Sec. 5. The division shall administer the fund.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-6
Sources of money for the fund
Sec. 6. Sources of money for the fund consist of the following:
(1) Appropriations from the general assembly.
(2) Transfers from the family violence and victim assistance fund established by IC 5-2-6.8-3.
(3) Donations, gifts, and money received from any other source.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-7
Investment of money in fund Sec. 7. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-8
No reversion to state general fund
Sec. 8. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-9
Applications for grants
Sec. 9. A city, town, county, or township or an entity that is exempted from the gross retail tax under IC 6-2.5-5-21(b)(1)(B) that desires to receive a grant under this chapter or enter into a contract with the domestic violence prevention and treatment council established under IC 5-2-6.6 must apply in the manner prescribed by the rules of the division.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-10
Grants and contracts
Sec. 10. The division may make grants to and enter into contracts with entities eligible under section 9 of this chapter. However, the division may not grant more than seventy-five percent (75%) of the money necessary for the establishment or maintenance of a domestic violence prevention and treatment center during a specified time. The amount granted by the division for use by a single domestic violence and prevention treatment center may not exceed one hundred thousand dollars ($100,000) each year.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-11
Division's use of money from the fund
Sec. 11. The division may use money from the fund when awarding a grant or entering into a contract under this chapter if the money is used for the support of a program designed to do any of the following:
(1) Establish or maintain a domestic violence prevention and treatment center offering the services listed in section 12 of this chapter.
(2) Develop and establish a training program for professional, paraprofessional, and volunteer personnel who are engaged in areas related to the problems of domestic violence.
(3) Conduct research necessary to develop and implement programs for the prevention and treatment of domestic violence.
(4) Develop and implement other means for the prevention and treatment of domestic violence. As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-12
Services required to be furnished to receive money from the fund
Sec. 12. An entity eligible under section 9 of this chapter may not receive money under this chapter for purposes of establishing and maintaining a domestic violence prevention and treatment center unless the center furnishes, agrees to furnish, or arranges with a third party to furnish all of the following services:
(1) Emergency shelter, provided either at the center or by arrangement at temporary residential facilities available in the community, that is available to a person who fears domestic or family violence.
(2) A twenty-four (24) hour telephone system to provide crisis assistance to a person threatened by domestic or family violence.
(3) Emergency transportation services if necessary to aid victims of domestic or family violence.
(4) Information, referral, and victim advocacy services in the areas of health care assistance, social and mental health services, family counseling, job training and employment opportunities, legal assistance, and counseling for dependent children.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-13
Staff
Sec. 13. The division may use money from the fund to hire the staff necessary to carry out this chapter.
As added by P.L.130-2009, SEC.4.

IC 5-2-6.7-14
Receipt of money agreement
Sec. 14. The division may enter into an agreement with a person for the receipt of money consistent with this chapter.
As added by P.L.130-2009, SEC.4.



CHAPTER 6.8. FAMILY VIOLENCE AND VICTIM ASSISTANCE FUND

IC 5-2-6.8-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the family violence and victim assistance fund established by this chapter.
As added by P.L.130-2009, SEC.5.

IC 5-2-6.8-3
Family violence and victim assistance fund established
Sec. 3. The family violence and victim assistance fund is established.
As added by P.L.130-2009, SEC.5.

IC 5-2-6.8-4
Fund purpose
Sec. 4. The purpose of the fund is to provide funding for domestic violence prevention and treatment, child abuse prevention, and victim and witness assistance programs.
As added by P.L.130-2009, SEC.5.

IC 5-2-6.8-5
Administration of fund
Sec. 5. The division shall administer the fund.
As added by P.L.130-2009, SEC.5.

IC 5-2-6.8-6
Sources of money for the fund
Sec. 6. The sources of the fund include the following:
(1) Amounts deposited under IC 33-37-7-9.
(2) Amounts distributed from the state user fee fund under IC 33-37-9-4(a)(7).
As added by P.L.130-2009, SEC.5.

IC 5-2-6.8-7
Transfers from fund
Sec. 7. On June 30 and December 31 of each year, the treasurer of state shall transfer money from the fund as follows:
(1) Fifty-five percent (55%) of the balance on deposit in the fund or two hundred forty-five thousand dollars ($245,000), whichever is greater, shall be deposited in the domestic violence prevention and treatment fund established under IC 5-2-6.7. (2) The balance in the fund after the transfer of money under subdivision (1) shall be deposited as follows:
(A) One-third (1/3) shall be deposited in the Indiana kids first trust fund established by IC 31-26-4-12.
(B) Two-thirds (2/3) shall be deposited in the victim and witness assistance fund established by IC 5-2-6-14.
As added by P.L.130-2009, SEC.5.



CHAPTER 6.9. REPEALED



CHAPTER 7. FILING OF FINGERPRINT SAMPLES

IC 5-2-7-2
Contents
Sec. 2. A fingerprint sample filed under this chapter must contain an imprint of the defendant's right index finger, or a full set of the defendant's fingerprints.
As added by P.L.35-1986, SEC.1.

IC 5-2-7-3
Affidavit
Sec. 3. An affidavit filed under this chapter must:
(1) be sworn to and signed by the individual who obtained the fingerprint sample; and
(2) contain the following information identifying the defendant:
(A) On one (1) line, the defendant's last name, first name, and middle name.
(B) Any aliases the defendant may use or by which the defendant may be known.
(C) The defendant's date of birth.
(D) The date of defendant's arrest.
(E) The defendant's sex, race, height, weight, eye color, and hair color.
(F) The nature and cause number of the charge filed against the defendant.
As added by P.L.35-1986, SEC.1.



CHAPTER 8. LAW ENFORCEMENT TRAINING AND CONTINUING EDUCATION

cases involving abuse.
(3) Techniques for handling incidents of abuse that:
(A) minimize the likelihood of injury to the law enforcement officer; and
(B) promote the safety of a victim.
(4) Information about the nature and extent of abuse.
(5) Information about the legal rights of and remedies available to victims of abuse.
(6) How to document and collect evidence in an abuse case.
(7) The legal consequences of abuse.
(8) The impact on children of law enforcement intervention in abuse cases.
(9) Services and facilities available to victims of abuse and abusers.
(10) Verification of restraining orders, protective orders, temporary injunctions, and permanent injunctions.
(11) Policies concerning arrest or release of suspects in abuse cases.
(12) Emergency assistance to victims of abuse and criminal justice options for victims of abuse.
(13) Landlord-tenant concerns in abuse cases.
(14) The taking of an abused child into protective custody.
(15) Assessment of a situation in which a child may be seriously endangered if the child is left in the child's home.
(16) Assessment of a situation involving an endangered adult (as defined in IC 12-10-3-2).
(17) Response to a sudden, unexpected infant death.
(18) Performing cardiopulmonary resuscitation and the Heimlich maneuver.
(i) A county law enforcement agency may enter into an agreement with other law enforcement agencies to provide the continuing education required by this section and section 2(f) of this chapter.
As added by P.L.31-1986, SEC.2. Amended by P.L.305-1987, SEC.5; P.L.40-1988, SEC.1; P.L.52-1989, SEC.1; P.L.26-1990, SEC.3; P.L.2-1992, SEC.49; P.L.22-1994, SEC.1; P.L.1-1998, SEC.63; P.L.20-2001, SEC.1; P.L.1-2003, SEC.13; P.L.98-2004, SEC.50; P.L.2-2007, SEC.77; P.L.132-2007, SEC.1; P.L.20-2009, SEC.1; P.L.34-2010, SEC.1; P.L.114-2012, SEC.12.

IC 5-2-8-2
Local law enforcement continuing education program
Sec. 2. (a) The following definitions apply in this section:
(1) "Abuse" has the meaning set forth in section 1(a) of this chapter.
(2) "City or town law enforcement agency" includes:
(A) postsecondary educational institution police officers appointed under IC 21-17-5 or IC 21-39-4; and
(B) school corporation police officers appointed under IC 20-26-16.
(b) There is established in each city and in each town with a city

or town court a local law enforcement continuing education program. The program is funded by amounts appropriated under IC 33-37-8-4 and fees collected under IC 9-29-4-2, IC 9-29-11-1, and IC 35-47-2-3.
(c) A city or town law enforcement agency receiving amounts based upon claims for law enforcement continuing education funds under IC 33-37-8-4 or IC 33-37-8-6 shall deposit each fee collected into the local law enforcement continuing education fund.
(d) Distribution of money in a local law enforcement continuing education fund shall be made to a city or town law enforcement agency without the necessity of first obtaining an appropriation from the fiscal body of the city or town.
(e) To make a claim under IC 33-37-8-4, a law enforcement agency shall submit to the fiscal body a verified statement of cause numbers for fees collected that are attributable to the law enforcement efforts of that agency.
(f) A city or town law enforcement agency shall provide to each law enforcement officer employed by the city or town law enforcement agency continuing education concerning the following:
(1) Duties of a law enforcement officer in enforcing restraining orders, protective orders, temporary injunctions, and permanent injunctions involving abuse.
(2) Guidelines for making felony and misdemeanor arrests in cases involving abuse.
(3) Techniques for handling incidents of abuse that:
(A) minimize the likelihood of injury to the law enforcement officer; and
(B) promote the safety of a victim.
(4) Information about the nature and extent of abuse.
(5) Information about the legal rights of and remedies available to victims of abuse.
(6) How to document and collect evidence in an abuse case.
(7) The legal consequences of abuse.
(8) The impact on children of law enforcement intervention in abuse cases.
(9) Services and facilities available to victims of abuse and abusers.
(10) Verification of restraining orders, protective orders, temporary injunctions, and permanent injunctions.
(11) Policies concerning arrest or release of suspects in abuse cases.
(12) Emergency assistance to victims of abuse and criminal justice options for victims of abuse.
(13) Landlord-tenant concerns in abuse cases.
(14) The taking of an abused child into protective custody.
(15) Assessment of a situation in which the child may be seriously endangered if the child is left in the child's home.
(16) Assessment of a situation involving an endangered adult (as defined in IC 12-10-3-2).
(17) Response to a sudden, unexpected infant death. (18) Performing cardiopulmonary resuscitation and the Heimlich maneuver.
(g) A city or town law enforcement agency may enter into an agreement with other county, city, or town law enforcement agencies to provide the continuing education required by this section and section 1(h) of this chapter.
As added by P.L.31-1986, SEC.2. Amended by P.L.305-1987, SEC.6; P.L.40-1988, SEC.2; P.L.52-1989, SEC.2; P.L.26-1990, SEC.4; P.L.2-1992, SEC.50; P.L.48-1993, SEC.1; P.L.1-1994, SEC.16; P.L.22-1994, SEC.2; P.L.1-1998, SEC.64; P.L.20-2001, SEC.2; P.L.1-2003, SEC.14; P.L.98-2004, SEC.51; P.L.2-2007, SEC.78; P.L.132-2007, SEC.2; P.L.20-2009, SEC.2.

IC 5-2-8-3
Repealed
(Repealed by P.L.305-1987, SEC.38.)

IC 5-2-8-4
Repealed
(Repealed by P.L.305-1987, SEC.38.)

IC 5-2-8-5
State police training fund; claims against fund
Sec. 5. (a) There is established the state police training fund. The fund consists of amounts collected under IC 33-37-4-1(b)(4), IC 33-37-4-2(b)(3), and IC 33-37-4-3(b)(4) on behalf of the state police department.
(b) If the state police department files a claim under IC 33-37-8-4 or IC 33-37-8-6 against a city or town user fee fund or a county user fee fund, the fiscal officer of the city or town or the county auditor shall deposit fees collected under the cause numbers submitted by the state police department into the state police training fund established under this section.
(c) Claims against the state police training fund must be submitted in accordance with IC 5-11-10.
(d) Money in excess of one hundred dollars ($100) that is unencumbered and remains in the state police training fund for at least one (1) entire calendar year from the date of its deposit shall, at the end of the state's fiscal year, be deposited in the law enforcement training fund established under IC 5-2-1-13(b).
(e) As used in this subsection, "abuse" has the meaning set forth in section 1(a) of this chapter. As a part of the state police department's in-service training, the department shall provide to each law enforcement officer employed by the department continuing education concerning the following:
(1) Duties of a law enforcement officer in enforcing restraining orders, protective orders, temporary injunctions, and permanent injunctions involving abuse.
(2) Guidelines for making felony and misdemeanor arrests in cases involving abuse. (3) Techniques for handling incidents of abuse that:
(A) minimize the likelihood of injury to the law enforcement officer; and
(B) promote the safety of a victim.
(4) Information about the nature and extent of the abuse.
(5) Information about the legal rights of and remedies available to victims of abuse.
(6) How to document and collect evidence in an abuse case.
(7) The legal consequences of abuse.
(8) The impact on children of law enforcement intervention in abuse cases.
(9) Services and facilities available to victims of abuse and abusers.
(10) Verification of restraining orders, protective orders, temporary injunctions, and permanent injunctions.
(11) Policies concerning arrest or release of suspects in abuse cases.
(12) Emergency assistance to victims of abuse and criminal justice options for victims of abuse.
(13) Landlord-tenant concerns in abuse cases.
(14) The taking of an abused child into protective custody.
(15) Assessment of a situation in which a child may be seriously endangered if the child is left in the child's home.
(16) Assessment of a situation involving an endangered adult (as defined in IC 12-10-3-2).
(17) Response to a sudden, unexpected infant death.
The cost of providing continuing education under this subsection shall be paid from money in the state police training fund.
As added by P.L.31-1986, SEC.2. Amended by P.L.305-1987, SEC.7; P.L.52-1989, SEC.3; P.L.26-1990, SEC.5; P.L.2-1992, SEC.51; P.L.22-1994, SEC.3; P.L.1-1998, SEC.65; P.L.1-2003, SEC.15; P.L.98-2004, SEC.52.

IC 5-2-8-6
Use of funds received by law enforcement agency
Sec. 6. Funds received by a law enforcement agency under this chapter shall be used for the continuing education and training of law enforcement officers employed by the agency and for equipment and supplies for law enforcement purposes.
As added by P.L.31-1986, SEC.2. Amended by P.L.48-1993, SEC.2.

IC 5-2-8-7
Conservation officers training fund; claims against fund
Sec. 7. (a) There is established the conservation officers training fund. The department of natural resources shall administer the fund. The fund consists of amounts collected under IC 33-37-4-1(b)(4), IC 33-37-4-2(b)(3), and IC 33-37-4-3(b)(4) on behalf of the department of natural resources.
(b) If the department of natural resources files a claim under IC 33-37-8-4 or IC 33-37-8-6 against a city or town user fee fund or

a county user fee fund, the fiscal officer of the city or town or the county auditor shall deposit fees collected under the cause numbers submitted by the department of natural resources into the conservation officers training fund established under this section.
(c) Claims against the conservation officers training fund must be submitted in accordance with IC 5-11-10.
(d) Money in excess of one hundred dollars ($100) that is unencumbered and remains in the conservation officers' training fund for at least one (1) entire calendar year from the date of its deposit shall, at the end of the state's fiscal year, be deposited in the law enforcement training fund established under IC 5-2-1-13(b).
As added by P.L.41-1988, SEC.1. Amended by P.L.52-1989, SEC.4; P.L.98-2004, SEC.53.

IC 5-2-8-8
Alcoholic beverage enforcement officers' training fund; administration; claims; deposit of funds
Sec. 8. (a) There is established the alcoholic beverage enforcement officers' training fund. The alcohol and tobacco commission shall administer the fund. The fund consists of amounts collected under IC 33-37-4-1(b)(4), IC 33-37-4-2(b)(3), and IC 33-37-4-3(b)(4) on behalf of the alcohol and tobacco commission.
(b) If the alcohol and tobacco commission files a claim under IC 33-37-8-4 or IC 33-37-8-6 against a city or town user fee fund or a county user fee fund, the fiscal officer of the city or town or the county auditor shall deposit fees collected under the cause numbers submitted by the alcohol and tobacco commission into the alcoholic beverage enforcement officers' training fund established under this section.
(c) Claims against the alcoholic beverage enforcement officers' training fund must be submitted in accordance with IC 5-11-10.
(d) Money in excess of one hundred dollars ($100) that is unencumbered and remains in the alcoholic beverage enforcement officers' training fund for at least one (1) entire calendar year from the date of its deposit shall, at the end of the state's fiscal year, be deposited in the law enforcement training fund established under IC 5-2-1-13(b).
As added by P.L.40-1991, SEC.1. Amended by P.L.204-2001, SEC.9; P.L.98-2004, SEC.54.



CHAPTER 9. PROTECTIVE ORDER DEPOSITORIES

IC 5-2-9-1
"Law enforcement agency" defined
Sec. 1. As used in this chapter, "law enforcement agency" means the department or agency of a city or town whose principal function is the apprehension of criminal offenders.
As added by P.L.53-1989, SEC.1.

IC 5-2-9-1.2
"IDACS coordinator" defined
Sec. 1.2. As used in this chapter, "IDACS coordinator" means an individual who holds an administrative position within a law enforcement agency that has operational Indiana data and communication system (IDACS) terminals and who is appointed by the director of the law enforcement agency.
As added by P.L.116-2009, SEC.1; P.L.130-2009, SEC.6. Amended by P.L.1-2010, SEC.12.

IC 5-2-9-1.3
"County clerk" defined
Sec. 1.3. As used in this chapter, "county clerk" refers to the clerk of the circuit court.
As added by P.L.280-2001, SEC.3.

IC 5-2-9-1.4
"Indiana protective order registry" or "registry" defined
Sec. 1.4. As used in this chapter, "Indiana protective order registry" or "registry" means the Internet based registry of protective orders established under section 5.5 of this chapter and developed and maintained by the division of state court administration.
As added by P.L.116-2009, SEC.2; P.L.130-2009, SEC.7. Amended by P.L.1-2010, SEC.13.

IC 5-2-9-1.5
Repealed (Repealed by P.L.133-2002, SEC.69.)

IC 5-2-9-1.6
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 5-2-9-1.7
"Protected person" defined
Sec. 1.7. As used in this chapter, "protected person" means a person or an employer (as defined in IC 34-26-6-4) protected under a protective order, as defined in section 2.1 of this chapter.
As added by P.L.221-2003, SEC.1. Amended by P.L.116-2009, SEC.3; P.L.130-2009, SEC.8; P.L.1-2010, SEC.14.

IC 5-2-9-2
Repealed
(Repealed by P.L.1-1991, SEC.26.)

IC 5-2-9-2.1
"Protective order" defined
Sec. 2.1. (a) As used in this chapter, "protective order" means:
(1) a protective order issued under IC 34-26-5 (or, if the order involved a family or household member, IC 34-26-2-12(1)(A), IC 34-26-2-12(1)(B), IC 34-26-2-12(1)(C), IC 34-4-5.1-5(a)(1)(A), IC 34-4-5.1-5(a)(1)(B), or IC 34-4-5.1-5(a)(1)(C) before their repeal);
(2) an ex parte protective order issued under IC 34-26-5 (or, if the order involved a family or household member, an emergency protective order issued under IC 34-26-2-6(1), IC 34-26-2-6(2), or IC 34-26-2-6(3) or IC 34-4-5.1-2.3(a)(1)(A), IC 34-4-5.1-2.3(a)(1)(B), or IC 34-4-5.1-2.3(a)(1)(C) before their repeal);
(3) a protective order issued under IC 31-15-4-1 (or IC 31-1-11.5-7(b)(2), IC 31-1-11.5-7(b)(3), IC 31-16-4-2(a)(2), or IC 31-16-4-2(a)(3) before their repeal);
(4) a dispositional decree containing a no contact order issued under IC 31-34-20-1, IC 31-37-19-1, or IC 31-37-19-6 (or IC 31-6-4-15.4 or IC 31-6-4-15.9 before their repeal) or an order containing a no contact order issued under IC 31-32-13 (or IC 31-6-7-14 before its repeal);
(5) a no contact order issued as a condition of pretrial release, including release on bail or personal recognizance, or pretrial diversion;
(6) a no contact order issued as a condition of probation;
(7) a protective order issued under IC 31-15-5-1 (or IC 31-1-11.5-8.2 or IC 31-16-5 before their repeal);
(8) a protective order issued under IC 31-14-16-1 in a paternity action;
(9) a no contact order issued under IC 31-34-25 in a child in need of services proceeding or under IC 31-37-25 in a juvenile

delinquency proceeding;
(10) a workplace violence restraining order issued under IC 34-26-6;
(11) a child protective order issued under IC 31-34-2.3; or
(12) a foreign protective order registered under IC 34-26-5-17.
(b) Whenever a protective order is issued by an Indiana court, the Indiana court must caption the order in a manner that indicates the type of order issued and the section of the Indiana Code that authorizes the protective order. The Indiana court shall also place on the order the court's hours of operation and telephone number with area code.
As added by P.L.1-1991, SEC.27. Amended by P.L.49-1993, SEC.1; P.L.23-1994, SEC.1; P.L.1-1997, SEC.32; P.L.37-1997, SEC.1; P.L.2-1998, SEC.13; P.L.1-1998, SEC.66; P.L.1-2001, SEC.2; P.L.280-2001, SEC.6; P.L.1-2002, SEC.15; P.L.133-2002, SEC.3; P.L.52-2007, SEC.1; P.L.116-2009, SEC.4; P.L.130-2009, SEC.9.

IC 5-2-9-3
"Sheriff" defined
Sec. 3. As used in this chapter, "sheriff" refers to a county sheriff.
As added by P.L.53-1989, SEC.1.

IC 5-2-9-4
Repealed
(Repealed by P.L.1-1991, SEC.28.)

IC 5-2-9-5
Depository established
Sec. 5. A depository is established in the office of each sheriff and law enforcement agency in Indiana for the purpose of collecting, maintaining, and retaining the following:
(1) Protective orders.
(2) No contact orders.
(3) Workplace violence restraining orders.
(4) Child protective orders.
As added by P.L.1-1991, SEC.29. Amended by P.L.49-1993, SEC.2; P.L.1-1997, SEC.33; P.L.1-1998, SEC.67; P.L.1-2001, SEC.3; P.L.280-2001, SEC.7; P.L.133-2002, SEC.4; P.L.52-2007, SEC.2.

IC 5-2-9-5.5
Indiana protective order registry; duties of division of state court administration
Sec. 5.5. (a) The Indiana protective order registry is established.
(b) The registry is an Internet based, electronic depository for protective orders. Copies of all protective orders shall be retained in the registry.
(c) The registry must contain confidential information about protected persons.
(d) The division of state court administration shall create, manage, and maintain the registry. (e) A protective order retained under section 5 of this chapter may be entered in the registry.
(f) The division of state court administration shall make the protective order registry established by this section available so that county case management systems may interface with the protective order registry by not later than December 31, 2009.
(g) The division of state court administration shall submit information concerning a standard protocol for county case management systems to interface with the protective order registry to each:
(1) prosecuting attorney; and
(2) court.
As added by P.L.116-2009, SEC.5; P.L.130-2009, SEC.10. Amended by P.L.1-2010, SEC.15.

IC 5-2-9-6 Version a
Copies of orders issued; confidential file; confidential form; registry
Note: This version of section amended by P.L.116-2009, SEC.6. See also following version of this section amended by P.L.130-2009, SEC.11.
Sec. 6. (a) The clerk of a court that issues a protective order shall:
(1) provide a copy of the order to the petitioner; and
(2) provide a copy of the order and service of process to the respondent or defendant in accordance with the rules of trial procedure.
(b) The clerk of a court that issues a protective order or the clerk of a court in which a petition is filed shall maintain a confidential file to secure any confidential information about a protected person designated on a uniform statewide form prescribed by the division of state court administration.
(c) This subsection applies to a protective order that a sheriff or law enforcement agency receives under subsection (a) before July 1, 2009, and a confidential form under subsection (b) that is not retained in the registry. The sheriff or law enforcement agency shall:
(1) maintain a copy of the protective order in the depository established under this chapter;
(2) enter:
(A) the date and time the sheriff or law enforcement agency receives the protective order;
(B) the location of the person who is subject to the protective order, if reasonably ascertainable from the information received;
(C) the name and identification number of the officer who serves the protective order;
(D) the manner in which the protective order is served;
(E) the name of the petitioner and any other protected parties;
(F) the name, Social Security number, date of birth, and physical description of the person who is the subject of the

protective order, if reasonably ascertainable from the information received;
(G) the date the protective order expires;
(H) a caution indicator stating whether a person who is the subject of the protective order is believed to be armed and dangerous, if reasonably ascertainable from the information received; and
(I) if furnished, a Brady record indicator stating whether a person who is the subject of the protective order is prohibited from purchasing or possessing a firearm or ammunition under federal law, if reasonably ascertainable from the information received;
on the copy of the protective order or the confidential form; and
(3) except for a protective order that is retained in the registry, establish a confidential file in which a confidential form that contains information concerning a protected person is kept.
(d) Except for a protective order that is retained in the registry, a protective order may be removed from the depository established under this chapter only if the sheriff or law enforcement agency that administers the depository receives:
(1) a notice of termination on a form prescribed or approved by the division of state court administration;
(2) an order of the court; or
(3) a notice of termination and an order of the court.
(e) If a protective order in a depository established under this chapter is terminated, the person who obtained the order must file a notice of termination on a form prescribed or approved by the division of state court administration with the clerk of the court. The clerk of the court shall:
(1) enter the notice of termination into; or
(2) provide a copy of the notice of termination to;
the registry and provide a copy of the notice of termination to each of the depositories to which the protective order was sent. The clerk of the court shall maintain the notice of termination in the court's file.
(f) If a protective order or form is extended or modified, the person who obtained the extension or modification must file a notice of extension or modification on a form prescribed or approved by the division of state court administration with the clerk of the court. Except for a protective order retained in the registry, the clerk of the court shall provide a copy of the notice of extension or modification of a protective order to each of the depositories to which the order and a confidential form were sent. The clerk of the court shall maintain the notice of extension or modification of a protective order in the court's file.
(g) The clerk of a court that issued an order terminating a protective order that is an ex parte order shall provide a copy of the order to the following:
(1) Each party.
(2) Except for a protective order retained in the registry, the law enforcement agency provided with a copy of a protective order

under subsection (a).
As added by P.L.23-1994, SEC.2. Amended by P.L.31-1996, SEC.3; P.L.32-1996, SEC.3; P.L.280-2001, SEC.8; P.L.133-2002, SEC.5; P.L.221-2003, SEC.2; P.L.52-2007, SEC.3; P.L.116-2009, SEC.6.

IC 5-2-9-6 Version b
Copies of orders issued; confidential file; confidential form; depository
Note: This version of section amended by P.L.130-2009, SEC.11. See also preceding version of this section amended by P.L.116-2009, SEC.6.
Sec. 6. (a) The clerk of a court that issues a protective order shall:
(1) provide a copy of the order to the petitioner; and
(2) provide a copy of the order and service of process to the respondent or defendant in accordance with the rules of trial procedure.
(b) The clerk of a court that issues a protective order or the clerk of a court in which a petition is filed shall maintain a confidential file to secure any confidential information about a protected person designated on a uniform statewide form prescribed by the division of state court administration.
(c) This subsection applies to a protective order that a sheriff or law enforcement agency received under subsection (a) before July 1, 2009, and a confidential form under subsection (b) that was not created in the registry. The sheriff or law enforcement agency shall:
(1) maintain a copy of the protective order in the depository established under this chapter;
(2) enter:
(A) the date and time the sheriff or law enforcement agency receives the protective order;
(B) the location of the person who is subject to the protective order, if reasonably ascertainable from the information received;
(C) the name and identification number of the officer who serves the protective order;
(D) the manner in which the protective order is served;
(E) the name of the petitioner and any other protected parties;
(F) the name, Social Security number, date of birth, and physical description of the person who is the subject of the protective order, if reasonably ascertainable from the information received;
(G) the date the protective order expires;
(H) a caution indicator stating whether a person who is the subject of the protective order is believed to be armed and dangerous, if reasonably ascertainable from the information received; and
(I) if furnished, a Brady record indicator stating whether a person who is the subject of the protective order is prohibited from purchasing or possessing a firearm or

ammunition under federal law, if reasonably ascertainable from the information received;
on the copy of the protective order or the confidential form; and
(3) except for a protective order that is created in the registry, establish a confidential file in which a confidential form that contains information concerning a protected person is kept.
(d) Except for a protective order that is created in the registry, a protective order may be removed from the depository established under this chapter only if the sheriff or law enforcement agency that administers the depository receives:
(1) a notice of termination on a form prescribed or approved by the division of state court administration;
(2) an order of the court; or
(3) a notice of termination and an order of the court.
(e) If a protective order in a depository established under this chapter is terminated, the person who obtained the order must file a notice of termination on a form prescribed or approved by the division of state court administration with the clerk of the court. The clerk of the court shall:
(1) enter the notice of termination into the registry; or
(2) provide a copy of the notice of termination of a protective order;
to the registry and to each of the depositories to which the protective order was sent. The clerk of the court shall maintain the notice of termination in the court's file.
(f) If a protective order or form is extended or modified, the person who obtained the extension or modification must file a notice of extension or modification on a form prescribed or approved by the division of state court administration with the clerk of the court. Except for a protective order created in the registry, the clerk of the court shall provide a copy of the notice of extension or modification of a protective order to each of the depositories to which the order and a confidential form were sent. The clerk of the court shall maintain the notice of extension or modification of a protective order in the court's file.
(g) The clerk of a court that issued an order terminating a protective order that is an ex parte order shall provide a copy of the order to the following:
(1) Each party.
(2) Except for a protective order created in the registry, the law enforcement agency provided with a copy of a protective order under subsection (a).
As added by P.L.23-1994, SEC.2. Amended by P.L.31-1996, SEC.3; P.L.32-1996, SEC.3; P.L.280-2001, SEC.8; P.L.133-2002, SEC.5; P.L.221-2003, SEC.2; P.L.52-2007, SEC.3; P.L.130-2009, SEC.11.

IC 5-2-9-6.3
Repealed
(Repealed by P.L.133-2002, SEC.69.)
IC 5-2-9-6.5
Information placed in the registry; law enforcement agency duties
Sec. 6.5. (a) After a court issues a protective order and issues the order to the registry, an IDACS coordinator may provide additional information about the parties in the order, including:
(1) dates of birth;
(2) Social Security numbers;
(3) driver license numbers; and
(4) physical descriptions of the parties;
to ensure the accuracy of the orders in the registry and information in IDACS.
(b) A law enforcement agency that perfects service of a protective order issued to the registry shall enter into the registry:
(1) the date and time the law enforcement agency received the protective order;
(2) the location of the person who is the subject of the protective order, if this information is available;
(3) the name and identification number of the law enforcement officer who served the protective order; and
(4) the manner in which the protective order was served.
As added by P.L.116-2009, SEC.7; P.L.130-2009, SEC.12. Amended by P.L.1-2010, SEC.16.

IC 5-2-9-7
Confidentiality
Sec. 7. (a) Any information:
(1) in a uniform statewide confidential form or any part of a confidential form prescribed by the division of state court administration that must be filed with a protective order; or
(2) otherwise acquired concerning a protected person;
is confidential and may not be divulged to any respondent or defendant.
(b) Information described in subsection (a) may only be used by:
(1) a court;
(2) a sheriff;
(3) another law enforcement agency;
(4) a prosecuting attorney; or
(5) a court clerk;
to comply with a law concerning the distribution of the information.
As added by P.L.23-1994, SEC.3. Amended by P.L.280-2001, SEC.10; P.L.133-2002, SEC.6; P.L.52-2007, SEC.4; P.L.116-2009, SEC.8; P.L.130-2009, SEC.13.

IC 5-2-9-8 Version a
Entry of information into IDACS
Note: This version of section amended by P.L.116-2009, SEC.9. See also following version of this section amended by P.L.130-2009, SEC.14.
Sec. 8. Except for a protective order that is retained in the registry, a law enforcement agency that receives a copy of a

protective order shall enter the information received into the Indiana data and communication system (IDACS) computer under IC 10-13-3-35 upon receiving a copy of the order.
As added by P.L.31-1996, SEC.4 and P.L.32-1996, SEC.4. Amended by P.L.280-2001, SEC.11; P.L.133-2002, SEC.7; P.L.97-2004, SEC.18; P.L.52-2007, SEC.5; P.L.116-2009, SEC.9.

IC 5-2-9-8 Version b
Entry of information into IDACS
Note: This version of section amended by P.L.130-2009, SEC.14. See also preceding version of this section amended by P.L.116-2009, SEC.9.
Sec. 8. Except for a protective order that is created in the registry, a law enforcement agency that receives a copy of a protective order shall enter the information received into the Indiana data and communication system (IDACS) computer under IC 10-13-3-35 upon receiving a copy of the order.
As added by P.L.31-1996, SEC.4 and P.L.32-1996, SEC.4. Amended by P.L.280-2001, SEC.11; P.L.133-2002, SEC.7; P.L.97-2004, SEC.18; P.L.52-2007, SEC.5; P.L.130-2009, SEC.14.



CHAPTER 10. STATE DRUG FREE COMMUNITIES FUND

IC 5-2-10-2
Purpose; composition of fund
Sec. 2. The state drug free communities fund is established to promote comprehensive alcohol and drug abuse prevention initiatives by supplementing state and federal funding for the coordination and provision of treatment, education, prevention, and criminal justice efforts. The fund consists of amounts deposited:
(1) under IC 33-37-9-4; and
(2) from any other public or private source.
As added by P.L.12-1990, SEC.2. Amended by P.L.50-1993, SEC.1; P.L.98-2004, SEC.55.

IC 5-2-10-3
Administration of fund; costs
Sec. 3. The treasurer of state shall administer the fund. Costs of administering the fund shall be paid from money in the fund.
As added by P.L.12-1990, SEC.2. Amended by P.L.50-1993, SEC.2.

IC 5-2-10-4
Investment of fund
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.12-1990, SEC.2.

IC 5-2-10-5
Surplus funds
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.12-1990, SEC.2.

IC 5-2-10-6
Applications for grants; comprehensive drug free communities plan
Sec. 6. A person, an organization, an entity, a political subdivision, or an agency may receive a grant from the fund for services or activities included in a comprehensive drug free communities plan approved by the commission established under IC 5-2-6-16 by applying to the criminal justice institute.
As added by P.L.12-1990, SEC.2. Amended by P.L.39-1991, SEC.2.
IC 5-2-10-7
Coordination with other funding
Sec. 7. A drug free communities plan submitted under section 6 of this chapter must show how proposed services will be coordinated with, and not supplant, local, state, or federal funding.
As added by P.L.12-1990, SEC.2. Amended by P.L.50-1993, SEC.3.

IC 5-2-10-8
Approval of application; disbursements
Sec. 8. If the commission established under IC 5-2-6-16 approves an application submitted to the criminal justice institute under section 6 of this chapter, the treasurer of state shall disburse from the fund to the applicant the amount of the grant specified by the commission and certified to the treasurer of state by the criminal justice institute.
As added by P.L.12-1990, SEC.2. Amended by P.L.39-1991, SEC.3.



CHAPTER 10.1. INDIANA SAFE SCHOOLS FUND

IC 5-2-10.1-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the Indiana safe schools fund established by this chapter.
As added by P.L.61-1995, SEC.1.

IC 5-2-10.1-1.5
"Institute" defined
Sec. 1.5. As used in this chapter, "institute" refers to the Indiana criminal justice institute established under IC 5-2-6.
As added by P.L.273-1999, SEC.218.

IC 5-2-10.1-1.7
"Safety plan" defined
Sec. 1.7. As used in this chapter, "safety plan" refers to any school safety plan required by the Indiana state board of education.
As added by P.L.273-1999, SEC.219.

IC 5-2-10.1-2
Purpose and composition of fund; grant priorities and amounts
Sec. 2. (a) The Indiana safe schools fund is established to do the following:
(1) Promote school safety through the:
(A) purchase of equipment for the detection of firearms and other weapons;
(B) use of dogs trained to detect firearms, drugs, explosives, and illegal substances; and
(C) purchase of other equipment and materials used to enhance the safety of schools.
(2) Combat truancy.
(3) Provide matching grants to schools for school safe haven programs.
(4) Provide grants for school safety and safety plans.
(5) Provide educational outreach and training to school personnel concerning:
(A) the identification of;
(B) the prevention of; and
(C) intervention in;
bullying.
(b) The fund consists of amounts deposited: (1) under IC 33-37-9-4; and
(2) from any other public or private source.
(c) The institute shall determine grant recipients from the fund with a priority on awarding grants in the following order:
(1) A grant for a safety plan.
(2) A safe haven grant requested under section 10 of this chapter.
(3) A safe haven grant requested under section 7 of this chapter.
(d) Upon recommendation of the council, the institute shall establish a method for determining the maximum amount a grant recipient may receive under this section.
As added by P.L.61-1995, SEC.1. Amended by P.L.260-1997(ss), SEC.44; P.L.273-1999, SEC.220; P.L.98-2004, SEC.56; P.L.106-2005, SEC.1.

IC 5-2-10.1-3
Administration of fund; costs
Sec. 3. The institute established by IC 5-2-6 shall administer the fund. Costs of administering the fund shall be paid from money in the fund.
As added by P.L.61-1995, SEC.1. Amended by P.L.273-1999, SEC.221.

IC 5-2-10.1-4
Investment of money
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.61-1995, SEC.1.

IC 5-2-10.1-5
Surplus money
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.61-1995, SEC.1.

IC 5-2-10.1-6
Application for grants; safety plan
Sec. 6. (a) A school corporation may receive a grant from the fund for programs, equipment, services, or activities included in a safety plan submitted with the application for funds to the institute.
(b) A safety plan submitted under this section must include provisions for zero (0) tolerance for alcohol, tobacco, drugs, and weapons on school property. If the institute approves the safety plan and application, the treasurer of state shall disburse from the fund to the applicant the amount of the grant certified to the treasurer of state by the institute.
As added by P.L.61-1995, SEC.1. Amended by P.L.273-1999, SEC.222.
IC 5-2-10.1-7
School safe haven programs
Sec. 7. (a) As used in this section, "program" refers to a school safe haven program.
(b) A school corporation may apply to the institute for a grant for matching funds under this chapter to establish and operate a school safe haven program.
(c) A program must include at least the following components:
(1) The school must be open to students of the school before and after normal operating hours, preferably from 7 a.m. to 9 p.m., on days determined by the school corporation.
(2) The program must operate according to a plan to do the following in the school:
(A) Reduce alcohol, tobacco, and drug abuse.
(B) Reduce violent behavior.
(C) Promote educational progress.
(d) The institute shall adopt rules to administer the program, including rules concerning evaluations by school corporations on the use and impact of grant money received through the program.
As added by P.L.260-1997(ss), SEC.45. Amended by P.L.273-1999, SEC.223.

IC 5-2-10.1-9
School safety specialists; duties
Sec. 9. (a) Each school corporation shall designate an individual to serve as the school safety specialist for the school corporation.
(b) The school safety specialist shall be chosen by the superintendent of the school corporation with the approval of the governing body.
(c) The school safety specialist shall perform the following duties:
(1) Serve on the county school safety commission, if a county school safety commission is established under section 10 of this chapter.
(2) Participate each year in a number of days of school safety training that the council determines.
(3) With the assistance of the county school safety commission, if a county school safety commission is established under section 10 of this chapter, develop a safety plan for each school in the school corporation.
(4) Coordinate the safety plans of each school in the school corporation as required under rules adopted by the Indiana state board of education.
(5) Act as a resource for other individuals in the school corporation on issues related to school discipline, safety, and security.
As added by P.L.273-1999, SEC.224.

IC 5-2-10.1-10
County school safety commissions; members; duties
Sec. 10. (a) A county may establish a county school safety

commission.
(b) The members of the commission are as follows:
(1) The school safety specialist for each school corporation located in whole or in part in the county.
(2) The judge of the court having juvenile jurisdiction in the county or the judge's designee.
(3) The sheriff of the county or the sheriff's designee.
(4) The chief officer of every other law enforcement agency in the county, or the chief officer's designee.
(5) A representative of the juvenile probation system, appointed by the judge described under subdivision (2).
(6) Representatives of community agencies that work with children within the county.
(7) A representative of the Indiana state police district that serves the county.
(8) A representative of the Prosecuting Attorneys Council of Indiana who specializes in the prosecution of juveniles.
(9) Other appropriate individuals selected by the commission.
(c) If a commission is established, the school safety specialist of the school corporation having the largest ADM (as defined in IC 20-18-2-2) in the county shall convene the initial meeting of the commission.
(d) The members shall annually elect a chairperson.
(e) A commission shall perform the following duties:
(1) Perform a cumulative analysis of school safety needs within the county.
(2) Coordinate and make recommendations for the following:
(A) Prevention of juvenile offenses and improving the reporting of juvenile offenses within the schools.
(B) Proposals for identifying and assessing children who are at high risk of becoming juvenile offenders.
(C) Methods to meet the educational needs of children who have been detained as juvenile offenders.
(D) Methods to improve communications among agencies that work with children.
(E) Methods to improve security and emergency preparedness.
(F) Additional equipment or personnel that are necessary to carry out safety plans.
(G) Any other topic the commission considers necessary to improve school safety within the school corporations within the commission's jurisdiction.
(3) Provide assistance to the school safety specialists on the commission in developing and requesting grants for safety plans.
(4) Provide assistance to the school safety specialists on the commission and the participating school corporations in developing and requesting grants for school safe haven programs under section 7 of this chapter.
(5) Assist each participating school corporation in carrying out

the school corporation's safety plans.
(f) The affirmative votes of a majority of the voting members of the commission are required for the commission to take action on a measure.
As added by P.L.273-1999, SEC.225. Amended by P.L.2-2006, SEC.11.

IC 5-2-10.1-11
School safety specialist training and certification program
Sec. 11. (a) The school safety specialist training and certification program is established.
(b) The school safety specialist training program shall provide:
(1) annual training sessions, which may be conducted through distance learning or at regional centers; and
(2) information concerning best practices and available resources;
for school safety specialists and county school safety commissions.
(c) The department of education shall do the following:
(1) Assemble an advisory group of school safety specialists from around the state to make recommendations concerning the curriculum and standards for school safety specialist training.
(2) Develop an appropriate curriculum and the standards for the school safety specialist training and certification program. The department of education may consult with national school safety experts in developing the curriculum and standards. The curriculum developed under this subdivision must include training in identifying, preventing, and intervening in bullying.
(3) Administer the school safety specialist training program and notify the institute of candidates for certification who have successfully completed the training program.
(d) The institute shall do the following:
(1) Establish a school safety specialist certificate.
(2) Review the qualifications of each candidate for certification named by the department of education.
(3) Present a certificate to each school safety specialist that the institute determines to be eligible for certification.
As added by P.L.273-1999, SEC.226. Amended by P.L.106-2005, SEC.2.

IC 5-2-10.1-12
Safe school committees; school plans; copies of floor plans to law enforcement agency and fire department
Sec. 12. (a) Each school within a school corporation shall establish a safe school committee. The committee may be a subcommittee of the committee that develops the strategic and continuous school improvement and achievement plan under IC 20-31-5.
(b) The department of education and the school corporation's school safety specialist shall provide materials to assist a safe school committee in developing a plan for the school that addresses the

following issues:
(1) Unsafe conditions, crime prevention, school violence, bullying, and other issues that prevent the maintenance of a safe school.
(2) Professional development needs for faculty and staff to implement methods that decrease problems identified under subdivision (1).
(3) Methods to encourage:
(A) involvement by the community and students;
(B) development of relationships between students and school faculty and staff; and
(C) use of problem solving teams.
(c) As a part of the plan developed under subsection (b), each safe school committee shall provide a copy of the floor plans for each building located on the school's property that clearly indicates each exit, the interior rooms and hallways, and the location of any hazardous materials located in the building to the law enforcement agency and the fire department that have jurisdiction over the school.
As added by P.L.106-2005, SEC.3. Amended by P.L.1-2006, SEC.90; P.L.132-2007, SEC.3.



CHAPTER 10.5. REPEALED



CHAPTER 11. COUNTY DRUG FREE COMMUNITY FUND

IC 5-2-11-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to a county drug free community fund established by this chapter.
As added by P.L.12-1990, SEC.3.

IC 5-2-11-1.3
"Intervention" defined
Sec. 1.3. As used in this chapter, "intervention" means:
(1) activities performed to identify persons in need of addiction treatment services; and
(2) referring persons to or enrolling persons in addiction treatment programs.
As added by P.L.62-1995, SEC.1.

IC 5-2-11-1.6
"Local coordinating council" defined
Sec. 1.6. As used in this chapter, "local coordinating council" means a countywide citizen body approved and appointed by the commission for a drug free Indiana to plan, monitor, and evaluate comprehensive local alcohol and drug abuse plans.
As added by P.L.44-2006, SEC.5.

IC 5-2-11-1.8
"Prevention" defined
Sec. 1.8. As used in this chapter, "prevention" means the anticipatory process that prepares and supports an individual and programs with the creation and reinforcement of healthy behaviors and lifestyles.
As added by P.L.44-2006, SEC.6.

IC 5-2-11-1.9 "Prevention initiative" defined
Sec. 1.9. As used in this chapter, "prevention initiative" means a program that is designed to decrease alcohol or drug use.
As added by P.L.44-2006, SEC.7.

IC 5-2-11-2
Purpose; composition
Sec. 2. A county drug free community fund is established in each county to promote comprehensive local alcohol and drug abuse prevention initiatives by supplementing local funding for treatment, education, and criminal justice efforts. The fund consists of amounts deposited under IC 33-37-7-2(c) and IC 33-37-7-8(e).
As added by P.L.12-1990, SEC.3. Amended by P.L.98-2004, SEC.57; P.L.1-2006, SEC.91.

IC 5-2-11-3
Administration of fund
Sec. 3. The county auditor shall administer the fund. Expenditures from the fund shall be made in accordance with appropriations made under section 5 of this chapter.
As added by P.L.12-1990, SEC.3.

IC 5-2-11-4
Surplus funds
Sec. 4. Money in the fund at the end of a fiscal year does not revert to any other fund.
As added by P.L.12-1990, SEC.3.

IC 5-2-11-5
"Commission" defined; allocation of funds; approval of plan by commission
Sec. 5. (a) As used in this section, "commission" means the commission for a drug free Indiana established by IC 5-2-6-16.
(b) Subject to subsections (c) and (d), a county fiscal body shall annually appropriate from the fund amounts allocated by the county legislative body for the use of persons, organizations, agencies, and political subdivisions to carry out recommended actions contained in a comprehensive drug free communities plan submitted by the local coordinating council and approved by the commission as follows:
(1) For persons, organizations, agencies, and political subdivisions to provide prevention and education services, at least twenty-five percent (25%) of the money in the fund.
(2) For persons, organizations, agencies, and political subdivisions to provide intervention and treatment services, at least twenty-five percent (25%) of the money in the fund.
(3) For persons, organizations, agencies, and political subdivisions to provide criminal justice services and activities, at least twenty-five percent (25%) of the money in the fund.
(4) A county fiscal body shall allocate the remaining twenty-five percent (25%) of the money in the fund to persons,

organizations, agencies, and political subdivisions to provide services and activities under subdivisions (1) through (3) based on the comprehensive drug free communities plan submitted by the local coordinating council and approved by the commission.
(c) In the comprehensive drug free communities plan, the local coordinating council shall determine the amount of funds the county fiscal body shall appropriate to implement the objectives approved in the comprehensive drug free communities plan.
(d) If the comprehensive drug free communities plan is not approved by the commission, the county fiscal body may not appropriate any funds at the request of the local coordinating council or any other local entity.
(e) If funds are allocated by a county legislative body under subsection (b) and the commission has not approved the comprehensive drug free communities plan for the county, the commission may:
(1) approve and appoint a new local coordinating council for the county;
(2) freeze funds allocated by the county legislative body; or
(3) reevaluate the comprehensive drug free communities plan.
As added by P.L.12-1990, SEC.3. Amended by P.L.50-1993, SEC.4; P.L.62-1995, SEC.2; P.L.44-2006, SEC.8; P.L.26-2007, SEC.1.

IC 5-2-11-6
Prohibited uses
Sec. 6. The fund may not be used to replace other funding for alcohol and drug abuse services provided to the county.
As added by P.L.12-1990, SEC.3.



CHAPTER 12. REPEALED



CHAPTER 13. LAW ENFORCEMENT ASSISTANCE FUND

IC 5-2-13-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the law enforcement assistance fund established by section 4 of this chapter.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-3
"Officer" defined
Sec. 3. As used in this chapter, "officer" means a state or local law enforcement officer.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-4
Establishment of fund
Sec. 4. The law enforcement assistance fund is established to provide money to agencies to increase the number of officers on patrol in the community. The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Any other public or private source.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-5
Administration of fund
Sec. 5. The Indiana criminal justice institute established under IC 5-2-6 shall administer the fund. Costs of administering the fund:
(1) shall be paid from money in the fund; and
(2) may not exceed fifty thousand dollars ($50,000) during any year.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-6
Investment of money in fund
Sec. 6. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-7
No reversion to state general fund
Sec. 7. Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-8
Grants; application; amount; purpose
Sec. 8. (a) An agency may apply to the criminal justice institute to receive grants from the fund under this chapter.
(b) The criminal justice institute shall approve or deny a grant application submitted under this chapter.
(c) An agency may receive a grant in the amount of one hundred thousand dollars ($100,000) to train, equip, and pay the first three (3) years' salary for one (1) officer. An agency may receive a grant for an amount of up to one hundred thousand dollars ($100,000) to purchase equipment or hire and train persons to permit the agency to increase by one (1) the number of officers on patrol in the community. An agency may receive more than one (1) grant under this chapter.
(d) A grant awarded under this chapter must be used to supplement funds available to an agency, and an agency may not use a grant to replace funds that the agency would normally spend for training, personnel, equipment, and other agency expenses.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-9
Grants; restrictions
Sec. 9. (a) Except as provided in subsection (b), an agency may not receive grants under this chapter if the grant or grants allow the agency an increase of more than five percent (5%) over the total number of officers employed by the agency or on patrol in the community on the date that the agency submits its first application for a grant.
(b) An agency that employs less than thirty (30) officers on the date the agency submits its first application for a grant may receive a grant under this chapter only to hire one (1) new officer.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-10
Rules
Sec. 10. The board of trustees of the criminal justice institute shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.260-1997(ss), SEC.46.



CHAPTER 14. REPEALED

IC 5-2-14
Repealed
(Repealed by P.L.3-2008, SEC.269.)



CHAPTER 15. METHAMPHETAMINE LAB REPORTING

IC 5-2-15-2
"Methamphetamine laboratory"
Sec. 2. As used in this chapter, "methamphetamine laboratory" means a location or facility that:
(1) is being used;
(2) was intended to be used; or
(3) has been used;
to produce methamphetamine.
As added by P.L.192-2005, SEC.3.

IC 5-2-15-3
Reporting of methamphetamine laboratory by law enforcement agency
Sec. 3. A law enforcement agency that terminates the operation of a methamphetamine laboratory shall report the existence and location of the methamphetamine laboratory to:
(1) the state police department;
(2) the local fire department that serves the area in which the methamphetamine laboratory is located;
(3) the county health department or, if applicable, multiple county health department of the county in which the methamphetamine laboratory is located; and
(4) the Indiana criminal justice institute;
on a form and in the manner prescribed by guidelines adopted by the superintendent of the state police department under IC 10-11-2-31.
As added by P.L.192-2005, SEC.3. Amended by P.L.186-2007, SEC.6.

IC 5-2-15-4
Law enforcement agency to report child under 18 found at methamphetamine lab
Sec. 4. A law enforcement agency that discovers a child less than eighteen (18) years of age at a site used for the illegal manufacture of a controlled substance (as defined in IC 35-48-1-9) shall notify the department of child services.
As added by P.L.192-2005, SEC.3. Amended by P.L.145-2006, SEC.10; P.L.151-2006, SEC.2; P.L.1-2007, SEC.25.



CHAPTER 16. METHAMPHETAMINE ABUSE REPORTING

IC 5-2-16-2
"Methamphetamine abuse"
Sec. 2. As used in this chapter, "methamphetamine abuse" means the:
(1) use;
(2) sale;
(3) manufacture;
(4) transport; or
(5) delivery;
of methamphetamine or of a methamphetamine precursor, if the precursor is being used, sold, manufactured, transported, or delivered to facilitate the manufacture of methamphetamine.
As added by P.L.151-2006, SEC.3.

IC 5-2-16-3
Reporting of methamphetamine abuse
Sec. 3. A law enforcement agency that discovers evidence of methamphetamine abuse shall report the methamphetamine abuse to the criminal justice institute on a form and in the manner prescribed by guidelines adopted by the criminal justice institute under IC 5-2-6-18.
As added by P.L.151-2006, SEC.3.



CHAPTER 17. MISSING PERSONS

IC 5-2-17-2
"Law enforcement agency"
Sec. 2. As used in this chapter, "law enforcement agency" means an agency or a department of any level of government whose principal function is the apprehension of criminal offenders. The term does not include the inspector general or the attorney general.
As added by P.L.92-2007, SEC.1.

IC 5-2-17-3
Law enforcement agency receiving report of missing child or endangered adult
Sec. 3. A law enforcement agency receiving a report of a missing:
(1) child less than eighteen (18) years of age shall comply with the requirements of IC 31-36-2; or
(2) endangered adult (as defined in IC 12-7-2-131.3) shall comply with the requirements of IC 12-10-18;
in addition to the procedures described in this chapter. As added by P.L.92-2007, SEC.1.

IC 5-2-17-4
Law enforcement agency; acceptance of report of missing person
Sec. 4. A law enforcement agency shall accept immediately a report made in person concerning a missing person, including if one (1) or more of the following circumstances apply:
(1) The missing person is an adult.
(2) It does not appear that the person's disappearance is the result of a crime.
(3) It does not appear that the missing person was within the jurisdiction served by the law enforcement agency at the time the person went missing. However, the law enforcement agency shall advise the person reporting the missing person to make the report to a law enforcement agency that has jurisdiction in the place that the missing person was last seen, or, if that place is unknown, to a law enforcement agency that has jurisdiction in the place where the missing person resides.
(4) It appears that the missing person's disappearance may be voluntary.
(5) The person reporting the missing person is unable to provide all the information requested by the law enforcement agency.
(6) The person reporting the missing person does not have a familial relationship with the missing person.
As added by P.L.92-2007, SEC.1.

IC 5-2-17-5
Missing person report not made in person; acceptance
Sec. 5. A law enforcement agency may accept a missing person report that is not made in person, including a report made by telephone, by electronic mail, by means of the Internet, or in another manner, if accepting the report is otherwise consistent with the practices of the law enforcement agency.
As added by P.L.92-2007, SEC.1.

IC 5-2-17-6
Information concerning missing person; determination of high risk status; stopping investigation; nondisclosure of location upon missing person's request
Sec. 6. (a) Upon receipt of a report of a missing person, a law enforcement agency shall attempt to gather relevant information that will assist in locating the missing person. This information must include the following, if available:
(1) The name of the missing person, including any aliases.
(2) The date of birth of the missing person.
(3) Any identifying marks, such as a birthmark, mole, tattoo, or scar.
(4) The height and weight of the missing person.
(5) The gender of the missing person.
(6) The race of the missing person. (7) The color of the missing person's hair at the time of the disappearance, and, if applicable, the natural color of the missing person's hair.
(8) The eye color of the missing person.
(9) Any prosthetic devices or surgical or cosmetic implants that the missing person may have.
(10) Any physical anomalies of the missing person.
(11) The blood type of the missing person.
(12) The driver's license number of the missing person.
(13) A recent photograph of the missing person.
(14) A description of the clothing that the missing person was wearing when last seen.
(15) A description of any other items, including jewelry or other accessories, that the missing person may have possessed at the time of the disappearance.
(16) Contact information for the missing person, including electronic mail addresses and cellular telephone numbers.
(17) Why the person submitting the report believes that the missing person is missing.
(18) The name and location of the missing person's school or employer.
(19) The names and locations of the missing person's dentist and physician.
(20) Any reason to believe that the missing person's disappearance was not voluntary.
(21) Any reason to believe that the missing person may be in danger.
(22) A detailed description of the missing person's vehicle.
(23) Information concerning:
(A) the person with whom the missing person was last seen; or
(B) a possible abductor.
(24) The date of last contact with the missing person.
(25) Any other information that will assist in locating the missing person.
(b) A law enforcement agency shall determine as soon as possible after receipt of a report of a missing person whether the missing person is a high risk missing person. If a law enforcement agency determines that a missing person is not a high risk missing person and new information suggests that the missing person may be a high risk missing person, the law enforcement agency shall make a new determination as to whether the person is a high risk missing person.
(c) A law enforcement agency that determines after a diligent investigation that a missing person is either voluntarily missing or not missing may stop the investigation.
(d) A law enforcement agency stopping an investigation under subsection (c) must document the investigative steps and the results of the investigation that led to the conclusion that the person reported missing is either voluntarily missing or not missing.
(e) A law enforcement agency that stops an investigation under

subsection (c) may not disclose the location of the missing person to the person who made the missing person report if the missing person requests that the information not be disclosed.
As added by P.L.92-2007, SEC.1.

IC 5-2-17-7
Information provided by law enforcement agency concerning procedure
Sec. 7. If requested by the person making a report of a missing person, a law enforcement agency shall inform the person making the report, a family member of the missing person, and any other person whom the law enforcement agency believes may be helpful in locating the missing person of the following:
(1) The general procedure for handling missing person cases.
(2) The approach the law enforcement agency intends to pursue in the case, if, in the opinion of the law enforcement agency, disclosure would not adversely affect its investigation.
(3) That additional information may be required if the missing person is not promptly located or if additional information is discovered in the course of the investigation. The law enforcement agency shall describe the additional information that may be helpful, if this information is known.
(4) That the National Center for Missing and Exploited Children (if the missing person is a child) or the National Center for Missing Adults (if the missing person is an adult) may provide additional resources. The law enforcement agency shall provide contact information for the appropriate organization.
As added by P.L.92-2007, SEC.1.

IC 5-2-17-8
Person missing for longer than 30 days; additional information
Sec. 8. (a) If a missing person has not been located thirty (30) days after the date of the missing person report, the law enforcement agency that received the report may obtain, if available, the following information and material:
(1) An authorization from the missing person's family to release dental records or skeletal x-rays of the missing person.
(2) Additional photographs that may assist in locating the missing person.
(3) Dental records or skeletal x-rays of the missing person.
(b) A health care provider (as defined in IC 16-18-2-163) that discloses information in good faith under subsection (a) is immune from civil liability for disclosing the information. This subsection does not apply to acts or admissions amounting to gross negligence or willful or wanton misconduct.
(c) A law enforcement agency may obtain the information described in subsection (a) even if thirty (30) days have not elapsed from the date of the missing person report.
(d) Notwithstanding subsection (a), this section does not permit

a law enforcement agency to obtain information or material without a search warrant or another judicial order that would otherwise be required to obtain the information or material.
As added by P.L.92-2007, SEC.1.

IC 5-2-17-9
Reporting to Violent Criminal Apprehension Program; release of information to public concerning missing person
Sec. 9. (a) Information that is relevant to the Violent Criminal Apprehension Program operated by the Federal Bureau of Investigation shall be reported as soon as possible.
(b) The law enforcement agency may release to the public any photograph of the missing person that will, in the opinion of the law enforcement agency, assist in the location of the missing person. A law enforcement agency that releases a photograph under this subsection in good faith is not required to obtain written authorization for the release.
As added by P.L.92-2007, SEC.1.

IC 5-2-17-10
Notification to other law enforcement agencies; data base information
Sec. 10. (a) A law enforcement agency (if the law enforcement agency is not the state police department) that receives a report of a missing person may notify the state police department of the missing person and request the assistance of the state police department in locating the missing person.
(b) The law enforcement agency that receives a report of a high risk missing person shall inform every appropriate law enforcement agency in Indiana of the high risk missing person. In addition, the law enforcement agency that receives a report of a missing person may notify a law enforcement agency in another state if the state police department believes that the notification will assist in the location of the missing person.
(c) The law enforcement agency that receives a report of a missing person shall do the following:
(1) Enter information that relates to a missing person report for a missing person into:
(A) the National Crime Information Center (NCIC) data base not more than two (2) hours after the information is received; and
(B) any other appropriate data base not more than one (1) day after the information is received.
(2) Ensure that a person who enters data relating to medical or dental records in a data base has the appropriate training to understand and correctly enter the information. The law enforcement agency that receives a report of a missing person may consult with a coroner, a pathologist, or another medical professional to ensure the accuracy of the medical or dental information. (d) A law enforcement agency that receives a report of a high risk missing person under this section shall immediately:
(1) instruct the agency's officers to be alert for the missing person, and a person who may have abducted the missing person, if applicable; and
(2) enter all collected information related to the missing person case into appropriate state or federal data bases.
As added by P.L.92-2007, SEC.1. Amended by P.L.22-2009, SEC.1.



CHAPTER 18. REQUIREMENT TO NOTIFY PARENT, GUARDIAN, OR CUSTODIAN OF A CHILD

IC 5-2-18
Chapter 18. Requirement to Notify Parent, Guardian, or Custodian of a Child

IC 5-2-18-1
"Child"
Sec. 1. As used in this chapter, "child" means a person who is less than eighteen (18) years of age.
As added by P.L.131-2011, SEC.1.

IC 5-2-18-2
"Law enforcement agency"
Sec. 2. As used in this chapter, "law enforcement agency" has the meaning set forth IC 5-2-17-2.
As added by P.L.131-2011, SEC.1.

IC 5-2-18-3
Attempt to notify parent, guardian, or custodian of a child; provide information
Sec. 3. Except as provided in section 4 of this chapter, if a child is named in a written report of a crime as a victim of the crime or in a written report of a crime, and the law enforcement agency that receives the report reasonably believes that the child may be a victim of a crime, the law enforcement agency that receives the report shall make a reasonable attempt to:
(1) notify the parent, guardian, or custodian of the child that the child has been named:
(A) in the report as a victim of a crime; or
(B) in the report and the law enforcement agency reasonably believes that the child may be a victim of a crime; and
(2) provide the parent, guardian, or custodian of the child with contact information, if available, for a victim rights advocate or a nonprofit, community, or government organization that assists victims.
As added by P.L.131-2011, SEC.1.

IC 5-2-18-4
Notification to parent, guardian, or custodian of a child not required
Sec. 4. A law enforcement agency is not required to notify or send a letter to the parent, guardian, or custodian of a child under section 3 of this chapter if:
(1) the parent, guardian, or custodian is the alleged perpetrator of the crime; or
(2) notification or sending a letter to the parent, guardian, or custodian would not be in the best interests of the child due to the relationship of the parent, guardian, or custodian with the alleged perpetrator of the crime.
As added by P.L.131-2011, SEC.1.



CHAPTER 18.2. CITIZENSHIP AND IMMIGRATION STATUS INFORMATION AND ENFORCEMENT OF FEDERAL IMMIGRATION LAWS

IC 5-2-18.2-2
"Law enforcement officer"
Sec. 2. As used in this chapter, "law enforcement officer" has the meaning set forth in IC 5-2-1-2.
As added by P.L.171-2011, SEC.2.

IC 5-2-18.2-3
Prohibited from enacting or implementing restrictions on taking certain actions regarding information of citizenship or immigration status
Sec. 3. A governmental body may not enact or implement an ordinance, a resolution, a rule, or a policy that prohibits or in any way restricts another governmental body, including a law enforcement officer, a state or local official, or a state or local government employee, from taking the following actions with regard to information of the citizenship or immigration status, lawful or unlawful, of an individual:
(1) Communicating or cooperating with federal officials.
(2) Sending to or receiving information from the United States Department of Homeland Security.
(3) Maintaining information.
(4) Exchanging information with another federal, state, or local government entity.
As added by P.L.171-2011, SEC.2.

IC 5-2-18.2-4
Prohibited from limiting or restricting enforcement of federal immigration laws
Sec. 4. A governmental body may not limit or restrict the enforcement of federal immigration laws to less than the full extent permitted by federal law.
As added by P.L.171-2011, SEC.2.

IC 5-2-18.2-5
Action to compel
Sec. 5. If a governmental body violates this chapter, a person lawfully domiciled in Indiana may bring an action to compel the governmental body to comply with this chapter.
As added by P.L.171-2011, SEC.2.
IC 5-2-18.2-6
Enjoin violation
Sec. 6. If a court finds that a governmental body knowingly or intentionally violated section 3 or 4 of this chapter, the court shall enjoin the violation.
As added by P.L.171-2011, SEC.2.

IC 5-2-18.2-7
Written notice to law enforcement officers of duty to cooperate pertaining to enforcement of immigration laws
Sec. 7. Every law enforcement agency (as defined in IC 5-2-17-2) shall provide each law enforcement officer with a written notice that the law enforcement officer has a duty to cooperate with state and federal agencies and officials on matters pertaining to enforcement of state and federal laws governing immigration.
As added by P.L.171-2011, SEC.2.

IC 5-2-18.2-8
Enforced without discrimination
Sec. 8. This chapter shall be enforced without regard to race, religion, gender, ethnicity, or national origin.
As added by P.L.171-2011, SEC.2.



CHAPTER 20. PROHIBIT VERIFICATION OF CITIZENSHIP OR IMMIGRATION STATUS

IC 5-2-20-2
"Law enforcement officer"
Sec. 2. As used in this chapter, "law enforcement officer" has the meaning set forth in IC 5-2-1-2.
As added by P.L.171-2011, SEC.3.

IC 5-2-20-3
Prohibited from requesting verification of citizenship or immigration status
Sec. 3. A law enforcement agency or law enforcement officer may not request verification of the citizenship or immigration status of an individual from federal immigration authorities if the individual has contact with the law enforcement agency or law enforcement officer only:
(1) as a witness to or victim of a crime; or
(2) for purposes of reporting a crime.
As added by P.L.171-2011, SEC.3.






ARTICLE 3. PUBLICATION OF NOTICES

CHAPTER 1. PUBLICATION PROCEDURES

IC 5-3-1-0.7
"Qualified publication" defined
Sec. 0.7. (a) As used in this chapter, "qualified publication" means a publication that:
(1) is published daily, weekly, semiweekly, or triweekly;
(2) is of general circulation to the public;
(3) has been published for at least three (3) consecutive years in the same city or town;
(4) has continuity as to title and general nature of content from issue to issue;
(5) contains news of general or community interest, community notices, or editorial commentary;
(6) contains advertisements from unrelated advertisers in each issue;
(7) has, in more than one-half (1/2) of its issues published during the previous twelve (12) month period, not more than seventy-five percent (75%) advertising content;
(8) has a known office location in the county in which it is published; and
(9) has been entered, authorized, and accepted by the United States Postal Service as mailable matter of standard mail (A) class for the time published.
(b) A publication is not a qualified publication if any of the following apply:
(1) The publication is owned by, or under the control of, the owners or lessees of a shopping center or a merchant's association.
(2) The publication is owned by, or under the control of, a business that sells property or services (other than advertising) and the predominant advertising in the publication is advertising for the business's sales of property or services.
(3) The publication is a mail order catalog or other catalog, advertising flier, travel brochure, house organ, theater program, telephone directory, restaurant guide, shopping center

advertising sheet, or other similar publication.
(4) The publication is primarily devoted to matters of specialized interest such as a labor, fraternal, society, political, religious, sporting, or trade news publication or journal.
(5) The publication is a magazine, racing form, or tip sheet.
As added by P.L.64-1995, SEC.3. Amended by P.L.38-1997, SEC.3.

IC 5-3-1-1
Cost of advertising; form of legal advertisements; determination of circulation
Sec. 1. (a) The cost of all public notice advertising which any elected or appointed public official or governmental agency is required by law to have published, or orders published, for which the compensation to the newspapers or qualified publications publishing such advertising is drawn from and is the ultimate obligation of the public treasury of the governmental unit concerned with the advertising shall be charged to and collected from the proper fund of the public treasury and paid over to the newspapers or qualified publications publishing such advertising, after proof of publication and claim for payment has been filed.
(b) The basic charges for publishing public notice advertising shall be by the line and shall be computed based on a square of two hundred and fifty (250) ems at the following rates:
(1) Before January 1, 1996, three dollars and thirty cents ($3.30) per square for the first insertion in newspapers or qualified publications plus one dollar and sixty-five cents ($1.65) per square for each additional insertion in newspapers or qualified publications.
(2) After December 31, 1995, and before December 31, 2005, a newspaper or qualified publication may, effective January 1 of any year, increase the basic charges by five percent (5%) more than the basic charges that were in effect during the previous year. However, the basic charges for the first insertion of a public notice in a newspaper or qualified publication may not exceed the lowest classified advertising rate charged to advertisers by the newspaper or qualified publication for comparable use of the same amount of space for other purposes.
(3) After December 31, 2009, a newspaper or qualified publication may, effective January 1 of any year, increase the basic charges by not more than two and three-quarters percent (2.75%) more than the basic charges that were in effect during the previous year. However, the basic charges for the first insertion of a public notice in a newspaper or qualified publication may not exceed the lowest classified advertising rate charged to advertisers by the newspaper or qualified publication for comparable use of the same amount of space for other purposes and must include all multiple insertion discounts extended to the newspaper's other advertisers.
An additional charge of fifty percent (50%) shall be allowed for the publication of all public notice advertising containing rule or tabular

work.
(c) All public notice advertisements shall be set in solid type that is at least 7 point type, without any leads or other devices for increasing space. All public notice advertisements shall be headed by not more than two (2) lines, neither of which shall total more than four (4) solid lines of the type in which the body of the advertisement is set. Public notice advertisements may be submitted by an appointed or elected official or a governmental agency to a newspaper or qualified publication in electronic form, if the newspaper or qualified publication is equipped to accept information in compatible electronic form.
(d) Each newspaper or qualified publication publishing public notice advertising shall submit proof of publication and claim for payment in duplicate on each public notice advertisement published. For each additional proof of publication required by a public official, a charge of one dollar ($1) per copy shall be allowed each newspaper or qualified publication furnishing proof of publication.
(e) The circulation of a newspaper or qualified publication is determined as follows:
(1) For a newspaper, by the circulation stated on line 10.C. (Total Paid and/or Requested Circulation of Single Issue Published Nearest to Filing Date) of the Statement of Ownership, Management and Circulation required by 39 U.S.C. 3685 that was filed during the previous year.
(2) For a qualified publication, by a verified affidavit filed with each governmental agency that has public notices the qualified publication wants to publish. The affidavit must:
(A) be filed with the governmental agency before January 1 of each year; and
(B) attest to the circulation of the qualified publication for the issue published nearest to October 1 of the previous year.
(Formerly: Acts 1927, c.96, s.1; Acts 1957, c.16, s.1; Acts 1967, c.89, s.1.) As amended by Acts 1979, P.L.33, SEC.1; P.L.52-1987, SEC.1; P.L.64-1995, SEC.4; P.L.141-2009, SEC.1.

IC 5-3-1-1.5
Posting notice on newspaper web site
Sec. 1.5. (a) This section applies after June 30, 2009, to a notice that must be published in accordance with this chapter.
(b) If a newspaper maintains an Internet web site, a notice that is published in the newspaper must also be posted on the newspaper's web site. The notice must appear on the web site on the same day the notice appears in the newspaper.
(c) The state board of accounts shall develop a standard form for notices posted on a newspaper's Internet web site.
(d) A newspaper may not charge a fee for posting a notice on the newspaper's Internet web site under this section.
As added by P.L.141-2009, SEC.2.

IC 5-3-1-2 Public hearings or meetings, elections, and other events; requirements for publication of notice; posting instead of publication
Sec. 2. (a) This section applies only when notice of an event is required to be given by publication in accordance with this chapter.
(b) If the event is a public hearing or meeting concerning any matter not specifically mentioned in subsection (c), (d), (e), (f), (g), or (h) notice shall be published one (1) time, at least ten (10) days before the date of the hearing or meeting.
(c) If the event is an election, notice shall be published one (1) time, at least ten (10) days before the date of the election.
(d) If the event is a sale of bonds, notes, or warrants, notice shall be published two (2) times, at least one (1) week apart, with:
(1) the first publication made at least fifteen (15) days before the date of the sale; and
(2) the second publication made at least three (3) days before the date of the sale.
(e) If the event is the receiving of bids, notice shall be published two (2) times, at least one (1) week apart, with the second publication made at least seven (7) days before the date the bids will be received.
(f) If the event is the establishment of a cumulative or sinking fund, notice of the proposal and of the public hearing that is required to be held by the political subdivision shall be published two (2) times, at least one (1) week apart, with the second publication made at least three (3) days before the date of the hearing.
(g) If the event is the submission of a proposal adopted by a political subdivision for a cumulative or sinking fund for the approval of the department of local government finance, the notice of the submission shall be published one (1) time. The political subdivision shall publish the notice when directed to do so by the department of local government finance.
(h) If the event is the required publication of an ordinance, notice of the passage of the ordinance shall be published one (1) time within thirty (30) days after the passage of the ordinance.
(i) If the event is one about which notice is required to be published after the event, notice shall be published one (1) time within thirty (30) days after the date of the event.
(j) If the event is anything else, notice shall be published two (2) times, at least one (1) week apart, with the second publication made at least three (3) days before the event.
(k) If any officer charged with the duty of publishing any notice required by law is unable to procure advertisement:
(1) at the price fixed by law;
(2) because the newspaper refuses to publish the advertisement; or
(3) because the newspaper refuses to post the advertisement on the newspaper's Internet web site (if required under section 1.5 of this chapter);
it is sufficient for the officer to post printed notices in three (3)

prominent places in the political subdivision, instead of publication of the notice in newspapers and on an Internet web site (if required under section 1.5 of this chapter).
(l) If a notice of budget estimates for a political subdivision is published as required in IC 6-1.1-17-3, and the published notice contains an error due to the fault of a newspaper, the notice as presented for publication is a valid notice under this chapter.
(m) Notwithstanding subsection (j), if a notice of budget estimates for a political subdivision is published as required in IC 6-1.1-17-3, and if the notice is not published at least ten (10) days before the date fixed for the public hearing on the budget estimate due to the fault of a newspaper, the notice is a valid notice under this chapter if it is published one (1) time at least three (3) days before the hearing.
(Formerly: Acts 1927, c.96, s.2.) As amended by Acts 1981, P.L.45, SEC.1; P.L.23-1984, SEC.6; P.L.36-1986, SEC.1; P.L.53-1987, SEC.1; P.L.54-1987, SEC.1; P.L.10-1989, SEC.19; P.L.1-1990, SEC.49; P.L.64-1995, SEC.5; P.L.153-1999, SEC.1; P.L.90-2002, SEC.14; P.L.141-2009, SEC.3.

IC 5-3-1-2.3
Validity of notice containing errors or omissions; correction of errors and omissions
Sec. 2.3. (a) A notice published in accordance with this chapter or any other Indiana statute is valid even though the notice contains errors or omissions, as long as:
(1) a reasonable person would not be misled by the error or omission; and
(2) the notice is in substantial compliance with the time and publication requirements applicable under this chapter or any other Indiana statute under which the notice is published.
(b) This subsection applies if:
(1) a county auditor publishes a notice concerning a tax rate, tax levy, or budget of a political subdivision in the county;
(2) the notice contains an error or omission that causes the notice to inaccurately reflect the tax rate, tax levy, or budget actually proposed or fixed by the political subdivision; and
(3) the county auditor is responsible for the error or omission described in subdivision (2).
Notwithstanding any other law, the department of local government finance may correct an error or omission described in subdivision (2) at any time. If an error or omission described in subdivision (2) occurs, the county auditor must publish, at the county's expense, a notice containing the correct tax rate, tax levy, or budget as proposed or fixed by the political subdivision.
As added by P.L.1-1990, SEC.50. Amended by P.L.169-2006, SEC.2.

IC 5-3-1-2.5
Repealed
(Repealed by P.L.31-1992, SEC.2.)
IC 5-3-1-3
Cities, towns, and school corporations; publication of annual reports of receipts and expenditures
Sec. 3. (a) Within sixty (60) days after the expiration of each calendar year, the fiscal officer of each civil city and town in Indiana shall publish an annual report of the receipts and expenditures of the city or town during the preceding calendar year.
(b) Not earlier than August 1 or later than August 15 of each year, the secretary of each school corporation in Indiana shall publish an annual financial report.
(c) In the annual financial report the school corporation shall include the following:
(1) Actual receipts and expenditures by major accounts as compared to the budget advertised under IC 6-1.1-17-3 for the prior calendar year.
(2) The salary schedule for all certificated employees (as defined in IC 20-29-2-4) as of June 30, with the number of employees at each salary increment. However, the listing of salaries of individual teachers is not required.
(3) The extracurricular salary schedule as of June 30.
(4) The range of rates of pay for all noncertificated employees by specific classification.
(5) The number of employees who are full-time certificated, part-time certificated, full-time noncertificated, and part-time noncertificated.
(6) The lowest, highest, and average salary for the administrative staff and the number of administrators without a listing of the names of particular administrators.
(7) The number of students enrolled at each grade level and the total enrollment.
(8) The assessed valuation of the school corporation for the prior and current calendar year.
(9) The tax rate for each fund for the prior and current calendar year.
(10) In the general fund, capital projects fund, and transportation fund, a report of the total payment made to each vendor for the specific fund in excess of two thousand five hundred dollars ($2,500) during the prior calendar year. However, a school corporation is not required to include more than two hundred (200) vendors whose total payment to each vendor was in excess of two thousand five hundred dollars ($2,500). A school corporation shall list the vendors in descending order from the vendor with the highest total payment to the vendor with the lowest total payment above the minimum listed in this subdivision.
(11) A statement providing that the contracts, vouchers, and bills for all payments made by the school corporation are in its possession and open to public inspection.
(12) The total indebtedness as of the end of the prior calendar year showing the total amount of notes, bonds, certificates,

claims due, total amount due from such corporation for public improvement assessments or intersections of streets, and any and all other evidences of indebtedness outstanding and unpaid at the close of the prior calendar year.
(d) The school corporation may provide an interpretation or explanation of the information included in the financial report.
(e) The department of education shall do the following:
(1) Develop guidelines for the preparation and form of the financial report.
(2) Provide information to assist school corporations in the preparation of the financial report.
(f) The annual reports required by this section and IC 36-2-2-19 and the abstract required by IC 36-6-4-13 shall each be published one (1) time only, in accordance with this chapter.
(g) Each school corporation shall submit to the department of education a copy of the financial report required under this section. The department of education shall make the financial reports available for public inspection.
(Formerly: Acts 1927, c.96, s.3; Acts 1929, c.200, s.1; Acts 1959, c.262, s.1.) As amended by Acts 1981, P.L.45, SEC.2; P.L.36-1986, SEC.2; P.L.342-1989(ss), SEC.1; P.L.1-1991, SEC.30; P.L.19-1992, SEC.2; P.L.38-1993, SEC.2; P.L.1-1994, SEC.17; P.L.24-1994, SEC.1; P.L.340-1995, SEC.40; P.L.34-1996, SEC.1; P.L.98-2000, SEC.1; P.L.102-2001, SEC.1; P.L.1-2005, SEC.73.

IC 5-3-1-3.5
Publication of annual report of certain political subdivisions
Sec. 3.5. (a) This section applies to each political subdivision that has:
(1) an annual budget of at least three hundred thousand dollars ($300,000); and
(2) the power to levy taxes.
(b) This section does not apply to a political subdivision that is required to publish an annual report under any other statute.
(c) As used in this section, "political subdivision" has the meaning set forth in IC 36-1-2-13.
(d) Not later than sixty (60) days after the expiration of each calendar year, a political subdivision shall publish an annual report of the receipts and expenditures of the political subdivision during the preceding calendar year.
(e) The annual reports required by this section shall be published only one (1) time per year.
As added by P.L.141-2009, SEC.4.

IC 5-3-1-4
Notices by political subdivisions and school corporations; requirements; notice in multiple counties; supplementary notices
Sec. 4. (a) Whenever officers of a political subdivision are required to publish a notice affecting the political subdivision, they shall publish the notice in two (2) newspapers published in the

political subdivision.
(b) This subsection applies to notices published by county officers. If there is only one (1) newspaper published in the county, then publication in that newspaper alone is sufficient.
(c) This subsection applies to notices published by city, town, or school corporation officers. If there is only one (1) newspaper published in the municipality or school corporation, then publication in that newspaper alone is sufficient. If no newspaper is published in the municipality or school corporation, then publication shall be made in a newspaper published in the county in which the municipality or school corporation is located and that circulates within the municipality or school corporation.
(d) This subsection applies to notices published by officers of political subdivisions not covered by subsection (a) or (b). If there is only one (1) newspaper published in the political subdivision, then the notice shall be published in that newspaper. If no newspaper is published in the political subdivision, then publication shall be made in a newspaper published in the county and that circulates within the political subdivision.
(e) This subsection applies to a political subdivision, including a city, town, or school corporation. Notwithstanding any other law, if a political subdivision has territory in more than one (1) county, public notices that are required by law or ordered to be published must be given as follows:
(1) By publication in two (2) newspapers published within the boundaries of the political subdivision.
(2) If only one (1) newspaper is published within the boundaries of the political subdivision, by publication in that newspaper and in some other newspaper:
(A) published in any county in which the political subdivision extends; and
(B) that has a general circulation in the political subdivision.
(3) If no newspaper is published within the boundaries of the political subdivision, by publication in two (2) newspapers that:
(A) are published in any counties into which the political subdivision extends; and
(B) have a general circulation in the political subdivision.
(4) If only one (1) newspaper is published in any of the counties into which the political subdivision extends, by publication in that newspaper if it circulates within the political subdivision.
(f) A political subdivision may, in its discretion, publish public notices in a qualified publication or additional newspapers to provide supplementary notification to the public. The cost of publishing supplementary notification is a proper expenditure of the political subdivision.
(Formerly: Acts 1927, c.96, s.4.) As amended by Acts 1981, P.L.45, SEC.3; Acts 1981, P.L.46, SEC.1; Acts 1982, P.L.33, SEC.1; P.L.48-1983, SEC.1; P.L.5-1988, SEC.30; P.L.1-1990, SEC.51; P.L.35-1990, SEC.5; P.L.64-1995, SEC.6; P.L.38-1997, SEC.4; P.L.98-2000, SEC.2; P.L.141-2009, SEC.5.
IC 5-3-1-5
Repealed
(Repealed by Acts 1981, P.L.45, SEC.105.)

IC 5-3-1-6
Notices published in newspapers or by state; electronic access
Sec. 6. (a) In all cases where notices are required by law to be published in the public newspaper by or under the supervision of any state officer, board, commission, or institution of the state of Indiana, said notices are hereby required to be published in each of two (2) daily newspapers published in the city of Indianapolis and in such other cities as is required by law, said notices to be in all cases published in two (2) newspapers in each city where they are required to be published. In all cases where the officer, board, commission, or institution making said publication is located outside of the city of Indianapolis, said notices shall also be published in newspapers published within the county where said officer, board, commission, or institution maintains its office. The rate charged for all such notices and advertising shall be the same as is set out in section 1 of this chapter.
(b) In addition to the requirements of subsection (a), a state officer, board, commission, or institution of the state of Indiana that is required by law to publish a notice of a public meeting shall also provide electronic access to the notice through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
(Formerly: Acts 1927, c.96, s.6.) As amended by P.L.25-1986, SEC.12; P.L.251-1999, SEC.3; P.L.177-2005, SEC.13.

IC 5-3-1-7
Repealed
(Repealed by Acts 1981, P.L.45, SEC.105.)

IC 5-3-1-8
Utility regulatory commission hearings; notice
Sec. 8. Whenever the utility regulatory commission shall order a hearing in any city, town, county, or township of the state, notice of such hearing shall be published in two (2) newspapers of general circulation in such city, town, county, or township, by one (1) publication in each of such newspapers, not less than ten (10) days prior to the day on which such hearing will be held.
(Formerly: Acts 1927, c.96, s.8.) As amended by P.L.23-1988, SEC.6.

IC 5-3-1-9
Violations; offense
Sec. 9. A person who fails to comply with this article commits a Class C infraction.
(Formerly: Acts 1927, c.96, s.9.) As amended by Acts 1978, P.L.2, SEC.504.



CHAPTER 2. NEWSPAPERS QUALIFIED TO PUBLISH LEGAL NOTICES

IC 5-3-2-3
Repealed
(Repealed by Acts 1978, P.L.2, SEC.521.)

IC 5-3-2-4
Supplemental effect of law
Sec. 4. This chapter shall not be deemed to alter, amend, or repeal any other statute of the state of Indiana, but shall be supplemental and in addition to any other law in force on June 14, 1939, requiring all legal notices to be published in a newspaper of general circulation.
(Formerly: Acts 1939, c.84, s.4.) As amended by P.L.25-1986, SEC.13.



CHAPTER 3. PUBLICATION OF LEGAL NOTICES IN TRADE JOURNALS AND MAGAZINES

IC 5-3-3-2
Supplemental effect of law
Sec. 2. This chapter shall not be deemed to alter, amend or repeal any other law of the state of Indiana but shall be supplemental and in addition to any other law now in force providing for the publication of legal notices in a newspaper of general circulation.
(Formerly: Acts 1973, P.L.32, SEC.1.)



CHAPTER 4. PUBLICATION OF NOTICES CONTAINING LEGAL DESCRIPTIONS

IC 5-3-4-2
"Governmental body" defined
Sec. 2. As used in this chapter, "governmental body" means any of the following:
(1) A state agency (as defined in IC 4-13-1-1).
(2) The legislative department of state government.
(3) The judicial department of state government.
(4) A political subdivision (as defined in IC 36-1-2-13).
(5) A state educational institution.
(6) An instrumentality of the state that performs essential governmental functions.
(7) The state lottery commission created by IC 4-30-3-1.
As added by P.L.31-1992, SEC.1. Amended by P.L.2-2007, SEC.79.

IC 5-3-4-3
Street address or other common description statement
Sec. 3. A notice must contain a statement, for informational purposes only, of the location of each property by:
(1) street address if any; or
(2) other common description of the real property other than the legal description.
As added by P.L.31-1992, SEC.1.

IC 5-3-4-4
Order of descriptions
Sec. 4. The statement required by section 3 of this chapter must precede the legal description in the notice.
As added by P.L.31-1992, SEC.1.

IC 5-3-4-5
Misstatement in common description; effect
Sec. 5. A misstatement in the statement required by section 3 of this chapter does not invalidate an otherwise valid notice.
As added by P.L.31-1992, SEC.1.






ARTICLE 4. OFFICERS' BONDS AND OATHS

CHAPTER 1. FILING, RECORDING, AND TERMS OF BONDS AND OATHS

IC 5-4-1-1.1
Repealed
(Repealed by P.L.176-1999, SEC.134.)

IC 5-4-1-1.2
Failure of officer of political subdivision to take and deposit oath
Sec. 1.2. (a) This section does not apply to an individual appointed or elected to an office the establishment or qualifications of which are expressly provided for in the Constitution of the State of Indiana or the Constitution of the United States.
(b) Subject to subsection (c), an individual appointed or elected to an office of a political subdivision may take the oath required under section 1 of this chapter at any time after the individual's appointment or election.
(c) An individual appointed or elected to an office of a political subdivision must take the oath required by section 1 of this chapter and deposit the oath as required by section 4 of this chapter not later than thirty (30) days after the beginning of the term of office.
(d) If an individual appointed or elected to an office of a political subdivision does not comply with subsection (c), the office becomes vacant.
As added by Acts 1980, P.L.8, SEC.28. Amended by P.L.176-1999, SEC.120; P.L.26-2000, SEC.32.
IC 5-4-1-2
Endorsement
Sec. 2. (a) The oath required by section 1 of this chapter, except in the case of a notary public or in those cases specified in section 3 of this chapter, shall be endorsed on or attached to the:
(1) commission;
(2) certificate if a certificate was issued under IC 3-10-7-34, IC 3-12-4, or IC 3-12-5; or
(3) certificate of appointment pro tempore under IC 3-13-11-11;
signed by the person taking the oath, and certified to by the officer before whom the oath was taken, who shall also deliver to the person taking the oath a copy of the oath.
(b) A copy of the oath of office of a prosecuting attorney shall be:
(1) recorded on the bond required by section 20 of this chapter; or
(2) attached to the commission of the prosecuting attorney.
(Formerly: Acts 1852, 1RS, c.13, s.2.) As amended by Acts 1978, P.L.23, SEC.1; P.L.49-1989, SEC.3; P.L.10-1992, SEC.26; P.L.3-1993, SEC.240; P.L.3-1997, SEC.416; P.L.176-1999, SEC.121.

IC 5-4-1-3
Legislators; governor and lieutenant governor
Sec. 3. (a) Members of the general assembly shall take the oath described by section 1 of this chapter before taking their seats. The oath shall be entered on the journals.
(b) The governor and lieutenant-governor shall each take the oath described by section 1 of this chapter. The oath shall be entered on the journals of each chamber of the general assembly.
(Formerly: Acts 1852, 1RS, c.13, s.3.) As amended by P.L.221-2005, SEC.141.

IC 5-4-1-4
Copy of oath; deposit
Sec. 4. (a) As used in this section, "political subdivision" has the meaning set forth in IC 36-1-2-13.
(b) The copy of the oath under section 2 of this chapter shall be deposited by the person as follows:
(1) Of all officers whose oath is endorsed on or attached to the commission and whose duties are not limited to a particular county or of a justice, judge, or prosecuting attorney, in the office of the secretary of state.
(2) Of the circuit court clerk, officers of a political subdivision or school corporation, and constables of a small claims court, in the circuit court clerk's office of the county containing the greatest percentage of the population of the political subdivision or school corporation.
(3) Of a deputy prosecuting attorney, in the office of the clerk of the circuit court of the county in which the deputy prosecuting attorney resides or serves. (Formerly: Acts 1852, 1RS, c.13, s.4.) As amended by Acts 1980, P.L.8, SEC.29; Acts 1980, P.L.24, SEC.2; P.L.8-1987, SEC.7; P.L.49-1989, SEC.4; P.L.32-1992, SEC.1; P.L.3-1995, SEC.141; P.L.3-1997, SEC.417; P.L.176-1999, SEC.122; P.L.254-1999, SEC.5; P.L.14-2000, SEC.14.

IC 5-4-1-5
Repealed
(Repealed by Acts 1980, P.L.8, SEC.38.)

IC 5-4-1-5.1
Officers and employees of political subdivisions; filing and recording of bond; copy of oath of office to be recorded with bond
Sec. 5.1. (a) "Political subdivision" as used in this section has the meaning set forth in IC 36-1-2-13 and excludes any department or agency of the state.
(b) Every elected or appointed officer, official, deputy, or employee of a political subdivision who is required by section 18 of this chapter to file an official bond for the faithful performance of duty, except the county recorder and deputies and employees of the recorder, shall file the bond in the office of the county recorder in the county of residence of the officer, official, deputy, or employee. The county recorder and deputies and employees of the recorder shall file their bonds in the office of the clerk of the circuit court.
(c) The bonds described in subsection (b) shall be filed within ten (10) days of their issuance or, if approval is required, within ten (10) days after their approval by the person required to approve the bonds. The recorder shall record all of the bonds filed under this section, indexing them alphabetically under the name of the principal and referring to the title, office, and page number where recorded. The bonds shall be kept in a safe and convenient place in the recorder's office with a reference to the date filed and record and page where recorded.
(d) Every county officer who is required to give bond shall have a copy of the oath of office recorded with the bond.
As added by Acts 1980, P.L.8, SEC.30. Amended by Acts 1981, P.L.47, SEC.1; P.L.3-1997, SEC.418.

IC 5-4-1-6
Secretary of state; filing official bond
Sec. 6. The official bond of the secretary of state shall be filed and recorded in the recorder's office of Marion County.
(Formerly: Acts 1852, 1RS, c.13, s.6.) As amended by Acts 1980, P.L.8, SEC.31.

IC 5-4-1-7
Preservation of certified copy; fees
Sec. 7. It shall be the duty of every officer with whom such certified copies and bonds shall be filed to preserve the same, and, on demand, give certified copies thereof, or of the record, attested with

his official seal, and for the same he shall receive the same fees allowed by law for certified copies in other cases.
(Formerly: Acts 1852, 1RS, c.13, s.7.)

IC 5-4-1-8
Approval of bonds
Sec. 8. (a) The official bonds of officers, if sufficient, shall be approved as follows:
(1) Of county officers required to give bonds, by the clerk of the circuit court unless otherwise specified in this section.
(2) Of county sheriff, county coroner, county recorder, county auditor, county treasurer, and clerk of the circuit court, by the county executive.
(3) Of county assessor, township trustee, and township assessor (if any), by the county auditor.
(4) Of city officers, except the executive and members of the legislative body, by the city executive.
(5) Of members of the board of public works or of the board of public works and safety in cities, by the city legislative body.
(6) Of clerk-treasurer and marshal of a town, by the town legislative body.
(7) Of a controller of a solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal), by the board of directors of the solid waste management district.
(b) A person who approves an official bond shall write the approval on the bond.
(c) A bond must be approved before it is filed.
(Formerly: Acts 1852, 1RS, c.13, s.8.) As amended by Acts 1980, P.L.8, SEC.32; Acts 1981, P.L.47, SEC.2; P.L.8-1989, SEC.17; P.L.33-1992, SEC.1; P.L.1-1996, SEC.35; P.L.146-2008, SEC.33.

IC 5-4-1-9
Time limitation for bond; failure to comply
Sec. 9. An officer required to give an official bond shall give the bond before the commencement of his term of office. If the officer fails to give the bond before that time, the officer may not take office.
(Formerly: Acts 1852, 1RS, c.13, s.9.) As amended by Acts 1980, P.L.8, SEC.33; Acts 1980, P.L.24, SEC.3.

IC 5-4-1-10
Bonds payable to state
Sec. 10. All official bonds shall be payable to the state of Indiana; and every such bond shall be obligatory to such state, upon the principal and sureties, for the faithful discharge of all duties required of such officer by any law, then or subsequently in force, for the use of any person injured by any breach of the condition thereof.
(Formerly: Acts 1852, 1RS, c.13, s.10.)

IC 5-4-1-11 First recovery; exhaustion of penalty
Sec. 11. No official bond shall be void on a first recovery, but suits may be instituted thereon, from time to time, until the penalty thereof is exhausted.
(Formerly: Acts 1852, 1RS, c.13, s.11.)

IC 5-4-1-12
Defects in form and substance
Sec. 12. No official bond shall be void because of defects in form or substance or in the approval and filing thereof, but, upon the suggestion of such defects, such bond shall be obligatory as if properly executed, filed and approved.
(Formerly: Acts 1852, 1RS, c.13, s.12.)

IC 5-4-1-13
Execution
Sec. 13. (a) All official bonds required by statute shall be executed by the principal and one (1) or more freehold sureties except as provided by subsection (b).
(b) The official bonds of county surveyors and township trustees shall be executed by the principal and by two (2) or more freehold sureties or an authorized surety company.
(Formerly: Acts 1852, 1RS, c.13, s.13.) As amended by Acts 1980, P.L.8, SEC.34.

IC 5-4-1-14
Copies as evidence
Sec. 14. A copy, a record, or a copy of a record of an official bond legally certified has the same effect in evidence as the original. Suit may be brought on a copy of an official bond as on the original.
(Formerly: Acts 1852, 1RS, c.13, s.14.) As amended by Acts 1980, P.L.8, SEC.35.

IC 5-4-1-15
Repealed
(Repealed by Acts 1981, P.L.47, SEC.26.)

IC 5-4-1-15.1
Deputies or employees; bonds and insurance policies
Sec. 15.1. (a) Whenever it is necessary, the appropriate administrative officer of any department or agency of the state may cover deputies or employees of the department or agency by individual bonds, or blanket bonds, or a crime insurance policy endorsed to cover the faithful performance of duties. The administrative officer shall determine the amount of the insurance policy, individual bond, or blanket bond obtained under this section.
(b) An individual bond, or blanket bond, or crime insurance policy endorsed to include faithful performance obtained under this section shall be filed and paid for in the same manner as public official bonds. (c) This section does not apply to officers required by law to execute and furnish individual official bonds.
(d) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by Acts 1982, P.L.33, SEC.3. Amended by P.L.49-1995, SEC.3.

IC 5-4-1-16
Repealed
(Repealed by Acts 1981, P.L.47, SEC.26.)

IC 5-4-1-17
Repealed
(Repealed by Acts 1981, P.L.47, SEC.26.)

IC 5-4-1-18
Individual surety bonds for city, town, county, or township officers and employees; blanket bonds and crime policies; amount; review of amount; form
Sec. 18. (a) Except as provided in subsection (b), the following city, town, county, or township officers and employees shall file an individual surety bond:
(1) City judges, controllers, clerks, and clerk-treasurers.
(2) Town judges and clerk-treasurers.
(3) Auditors, treasurers, recorders, surveyors, sheriffs, coroners, assessors, and clerks.
(4) Township trustees.
(5) Those employees directed to file an individual bond by the fiscal body of a city, town, or county.
(6) Township assessors (if any).
(b) The fiscal body of a city, town, county, or township may by ordinance authorize the purchase of a blanket bond or a crime insurance policy endorsed to include faithful performance to cover the faithful performance of all employees, commission members, and persons acting on behalf of the local government unit, including those officers described in subsection (a).
(c) Except as provided in subsections (h) and (i), the fiscal bodies of the respective units shall fix the amount of the bond of city controllers, city clerk-treasurers, town clerk-treasurers, Barrett Law fund custodians, county treasurers, county sheriffs, circuit court clerks, township trustees, and conservancy district financial clerks as follows:
(1) The amount must equal thirty thousand dollars ($30,000) for each one million dollars ($1,000,000) of receipts of the officer's office during the last complete fiscal year before the purchase of the bond, subject to subdivision (2).
(2) The amount may not be less than thirty thousand dollars ($30,000) nor more than three hundred thousand dollars ($300,000) unless the fiscal body approves a greater amount for the officer or employee. County auditors shall file bonds in amounts of not less than thirty thousand dollars ($30,000), as fixed by the fiscal body of the county. The amount of the bond of any other person required to file an individual bond shall be fixed by the fiscal body of the unit at not less than fifteen thousand dollars ($15,000).
(d) Except as provided in subsection (j), a controller of a solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal) shall file an individual surety bond in an amount:
(1) fixed by the board of directors of the solid waste management district; and
(2) that is at least thirty thousand dollars ($30,000).
(e) Except as provided under subsection (d), a person who is required to file an individual surety bond by the board of directors of a solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal) shall file a bond in an amount fixed by the board of directors.
(f) In 1982 and every four (4) years after that, the state examiner shall review the bond amounts fixed under this section and report in an electronic format under IC 5-14-6 to the general assembly whether changes are necessary to ensure adequate and economical coverage.
(g) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section, in consultation with the commission on public records under IC 5-15-5.1-6.
(h) Notwithstanding subsection (c), the state board of accounts may fix the amount of the bond for a city controller, city clerk-treasurer, town clerk-treasurer, Barrett Law fund custodian, county treasurer, county sheriff, circuit court clerk, township trustee, or conservancy district financial clerk at an amount that exceeds thirty thousand dollars ($30,000) for each one million dollars ($1,000,000) of receipts of the officer's office during the last complete fiscal year before the purchase of the bond. However, the bond amount may not exceed three hundred thousand dollars ($300,000). An increased bond amount may be established under this subsection only if the state examiner issues a report under IC 5-11-5-1 that includes a finding that the officer engaged in malfeasance, misfeasance, or nonfeasance that resulted in the misappropriation of, diversion of, or inability to account for public funds.
(i) Notwithstanding subsection (c), the state board of accounts may fix the amount of the bond for any person who is not described in subsection (h) and is required to file an individual bond at an amount that exceeds fifteen thousand dollars ($15,000). An increased bond amount may be established under this subsection only if the state examiner issues a report under IC 5-11-5-1 that includes a finding that the person engaged in malfeasance, misfeasance, or nonfeasance that resulted in the misappropriation of, diversion of, or inability to account for public funds.
(j) Notwithstanding subsection (d), the state board of accounts may fix the amount of the bond for a controller of a solid waste management district established under IC 13-21 or IC 13-9.5 (before

its repeal) at an amount that exceeds thirty thousand dollars ($30,000). An increased bond amount may be established under this subsection only if the state examiner issues a report under IC 5-11-5-1 that includes a finding that the controller engaged in malfeasance, misfeasance, or nonfeasance that resulted in the misappropriation of, diversion of, or inability to account for public funds.
(k) Both of the following apply to a bond or crime insurance policy that is filed to comply with this section:
(1) Unless the bond or policy is canceled, the bond or policy must continue in force for the term of office of the individual who files the bond or policy.
(2) The aggregate liability of the surety or insurer is the amount specified in the bond or policy.
As added by Acts 1981, P.L.47, SEC.3. Amended by P.L.54-1989, SEC.1; P.L.49-1989, SEC.5; P.L.33-1992, SEC.2; P.L.49-1995, SEC.4; P.L.1-1996, SEC.36; P.L.28-2004, SEC.56; P.L.146-2008, SEC.34; P.L.176-2009, SEC.1; P.L.117-2011, SEC.1.

IC 5-4-1-19
Individual surety bonds for city, town, county, or township officers and employees; faithful performance of duties
Sec. 19. The bonds prescribed by IC 5-4-1-18 cover the faithful performance of the duties of the officer or employee, including the duty to comply with IC 35-44.1-1-1 and the duty to account properly for all monies and property received by virtue of the officer's position or employment.
As added by Acts 1981, P.L.47, SEC.4. Amended by P.L.126-2012, SEC.15.

IC 5-4-1-20
Individual surety bonds for prosecuting attorneys
Sec. 20. (a) A person elected to the office of prosecuting attorney shall execute an individual surety bond for the faithful performance of the duties of the office. The amount of the bond must be at least eight thousand five hundred dollars ($8,500).
(b) A person elected to the office of prosecuting attorney may not take office until that person has filed a bond:
(1) in the office of the county recorder of the county in which the person resides; and
(2) within ten (10) days after the bond is issued.
(c) The cost of a bond shall be paid by the county. For multiple county judicial circuits, the cost shall be paid by each county in the judicial circuit in the manner provided by IC 33-38-5-3.
(d) A bond must be:
(1) executed by the person elected prosecuting attorney and one (1) or more freehold sureties; and
(2) payable to the state as provided in section 10 of this chapter.
(e) A bond is not void on first recovery, and suits may be brought on the bond until the penalty is exhausted. (f) If a bond has been legally certified, any of the following have the same effect in evidence as the bond:
(1) A copy of the bond.
(2) A record of the bond.
(3) A copy of a record of the bond.
(g) The county recorder of the county in which the person elected prosecuting attorney resides shall record the bond in an official bond register.
As added by P.L.49-1989, SEC.6. Amended by P.L.98-2004, SEC.58.



CHAPTER 2. REPEALED



CHAPTER 3. ACKNOWLEDGMENT OF BONDS

IC 5-4-3-2
Defenses
Sec. 2. The sureties in any official bond, taken and acknowledged as contemplated in the foregoing section, shall, as between such sureties and the state, be deemed and taken to be principals; and it shall not be competent for any surety in such bond to set up, as a defense to an action brought for a breach of the condition thereof, any matter which would not be available as a defense to the principal in such bond.
(Formerly: Acts 1865(ss), c.76, s.2.)



CHAPTER 4. INSUFFICIENCY, RELEASE, AND LIABILITY OF SURETIES

IC 5-4-4-2
Notice of hearing to judge
Sec. 2. Such clerk, on the return of the process served, shall immediately notify such judge of the time and place of hearing such complaint, and such judge shall attend thereupon.
(Formerly: Acts 1852, 1RS, c.12, s.2.)

IC 5-4-4-3
Hearings; dismissal; new bond
Sec. 3. At the time set therefor, whether the officer complained against appear or not, upon being satisfied of the legal service of such process, such judge shall hear and determine such complaint; and if he decide against the same, he shall dismiss it at the costs of the petitioner, unless such petitioner be such clerk, in which case he shall dismiss it without costs; but if he decide that such bond has become insufficient by the removal of the sureties, or that they are unable to discharge the penalty thereof, or that such penalty is inadequate to secure the official liabilities of such officer, such judge shall require a new bond, with sufficient additional sureties to his approval, to be executed and filed by such officer with him within ten (10) days thereafter, and tax the costs of such proceedings against him.
(Formerly: Acts 1852, 1RS, c.12, s.3.)
IC 5-4-4-4
Failure to file bond; vacating office
Sec. 4. If such officer fail to file such bond within the time and in the manner prescribed in the preceding section, such judge shall declare his office vacant, and forthwith notify the governor thereof.
(Formerly: Acts 1852, 1RS, c.12, s.4.)

IC 5-4-4-5
Repealed
(Repealed by P.L.1-1990, SEC.53.)

IC 5-4-4-6
Repealed
(Repealed by P.L.1-1990, SEC.53.)

IC 5-4-4-7
Failure to comply with order of court; vacating office
Sec. 7. If the order of the court is not complied with, such judge shall declare such office vacant, and forthwith notify the governor thereof.
(Formerly: Acts 1852, 1RS, c.12, s.7.)

IC 5-4-4-8
Release of surety
Sec. 8. Whenever any surety in an official bond shall petition such judge, in writing, to be released therefrom, he shall cause a summons to be personally served on the officer complained of, by the sheriff of the county, commanding him to appear before such judge, ten days after the service thereof, and give additional bond and sureties; which summons shall be served on such officer in person, return thereof made, and fees thereon charged, as in case of a summons from the circuit court.
(Formerly: Acts 1852, 1RS, c.12, s.8.)

IC 5-4-4-9
Release of surety; notice to judge
Sec. 9. Such clerk, upon the return of the process provided for in section 8 of this chapter, shall notify the judge of the circuit court as is provided for in section 2 of this chapter.
(Formerly: Acts 1852, 1RS, c.12, s.9.) As amended by P.L.25-1986, SEC.14.

IC 5-4-4-10
Taxation of costs
Sec. 10. If, on the day set for the hearing of such complaint, such officer give a new bond and sureties to be approved of such judge, the costs of the proceeding shall be taxed against such petitioner; but if such officer fail to give such additional bond and sureties, such judge shall declare his office vacant, forthwith notify the governor thereof, and tax the costs of the proceeding against such officer. (Formerly: Acts 1852, 1RS, c.12, s.10.)

IC 5-4-4-11
Filing new bond
Sec. 11. Whenever a new bond is filed with such judge, as herein provided for, he shall forthwith file the same with the officer who by law has the custody thereof.
(Formerly: Acts 1852, 1RS, c.12, s.11.)

IC 5-4-4-12
Complaint against clerk of circuit court; duties assumed by auditor
Sec. 12. If the officer against whom a complaint is filed under section 1 of this chapter is the clerk of the circuit court, the duties required to be performed by the clerk under this chapter shall be discharged by the auditor of the county.
(Formerly: Acts 1852, 1RS, c.12, s.12.) As amended by P.L.1-1990, SEC.54.

IC 5-4-4-13
Liabilities of old and new sureties
Sec. 13. Where a new bond shall be required of any officer, the sureties of the old bond shall be liable only for the acts of such officer up to the time of the execution of such new bond; and the sureties of such new bond shall be liable only for the acts of such officer after the date of its execution.
(Formerly: Acts 1852, 1RS, c.12, s.13.)

IC 5-4-4-14
Liabilities of new sureties on old bond
Sec. 14. Any officer required to execute a bond as provided herein, in consequence of the insufficiency of the sureties, may procure other sureties, to sign the old bond at the time set for the hearing of such petition, and if such judge shall deem such new sureties sufficient, no new bond shall be required; but such old bond, with the names of the new sureties subscribed thereto, shall be directed to be filed with the proper keeper of such bond; and such new sureties shall be liable for all the official acts of such officer from the original date of the execution of such bond; and such bond, thus signed by the additional sureties, shall be valid against the principal, the original and the new sureties; and all the sureties shall be jointly and severally liable for the official acts of such principal from the date of the original execution of such bond.
(Formerly: Acts 1852, 1RS, c.12, s.14.)

IC 5-4-4-15
Examination of official bonds; proceedings on insufficiency
Sec. 15. The board of commissioners of each county shall examine all the official bonds filed in the office of the clerk of the circuit court and in the office of the auditor of such county, and also the bond of such clerk; and if the penalty of any such bond is

inadequate, or the sureties thereof are insufficient, or have removed from the state, except in case of the bond of the clerk, such board shall direct such clerk to cause the necessary proceedings to be had as herein provided to procure new bond or additional sureties. And in case of such clerk's bond, such board shall cause the auditor of such county to institute such proceedings; and in case such clerk or auditor fail to comply with the order of such board, they shall be liable on their bonds for any damage occasioned by such neglect growing out of any malfeasance or nonfeasance or default in office of the officers complained against. Such board may at any time institute such examination, of its own motion, as to the bond of any such officer, or may make such examination on petition of any taxpayer.
(Formerly: Acts 1852, 1RS, c.12, s.15; Acts 1873, c.13, s.1.)



CHAPTER 5. BONDS OBTAINED FROM SURETY COMPANIES

IC 5-4-5-2
Cost of bond; source of payment
Sec. 2. The cost of any such bond or other like obligation so procured, if furnished by a state officer or employee, shall be paid out of the general fund of the state treasury; if furnished by an officer or employee of any state institution, such cost shall be paid out of the maintenance fund of such institution; if furnished by a county, city, town, or township officer or employee, such cost shall be paid out of the general fund of the county, city, town, or township in and for which such officer or employee shall have been or shall be elected or appointed, as the case may be; if furnished by any officer or employee of any school corporation, such cost shall be paid out of the special school fund of the school corporation in and for which such officer or employee shall have been or shall be elected or appointed; and if furnished by any officer or employee of any municipal corporation or political subdivision of the state, other than those designated in this section, such cost shall be paid out of the operating or maintenance fund of such corporation or political subdivision in or for which such officer or employee is acting.
(Formerly: Acts 1925, c.30, s.2.) As amended by P.L.25-1986, SEC.15.

IC 5-4-5-3
Cost of bond; method of payment
Sec. 3. The cost of any such surety bond or other like obligation so required, as hereinbefore provided, shall be paid in the same manner as office expenses, and the proper fiduciary officer of the state or of any such municipal corporation or institution is hereby authorized and directed, upon the presentation of a voucher therefor, to issue his warrant, without an appropriation having been previously made therefor, in such amount as may be necessary to pay for the cost of such bond or obligation.
(Formerly: Acts 1925, c.30, s.3.)

IC 5-4-5-4 Bonds executed before passage of act
Sec. 4. In the event that any surety bond shall have been procured and executed, prior to February 28, 1925, by any officer whose term of office will extend beyond February 28, 1925, any deferred payments on any such bond which may fall due on or after January 1, 1926, shall be paid, as provided in this chapter, out of the funds of the state or of the municipal corporation or political subdivision or institution in and for which such public official is acting.
(Formerly: Acts 1925, c.30, s.4.) As amended by P.L.25-1986, SEC.16.

IC 5-4-5-5
Blanket bonds; crime policies; faithful performance of duty of state employee or instrumentality
Sec. 5. (a) This section applies notwithstanding any other statute.
(b) Whenever the state or an instrumentality of the state pays for a bond or crime insurance policy endorsed to cover the faithful performance of duty of an employee of the state or an instrumentality of the state (including a public official or deputy), the bond or crime insurance policy must, when feasible, cover all of the employees in:
(1) an individual state agency or instrumentality; or
(2) two (2) or more state agencies or instrumentalities specified in the blanket bond or crime insurance policy.
The Indiana department of administration may require two (2) or more state agencies to obtain a joint blanket bond or crime insurance policy endorsed to include faithful performance.
(c) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.14-1986, SEC.10. Amended by P.L.49-1995, SEC.5.






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. OFFICERS' DEPUTIES

CHAPTER 1. APPOINTMENT OF DEPUTIES

IC 5-6-1-2
Oaths; duties
Sec. 2. (a) Subsection (b) does not apply to the deputy of a circuit court clerk.
(b) Deputies shall take the oath required of their principals.
(c) A deputy may perform all the official duties of the deputy's principal, being subject to the same regulations and penalties.
(Formerly: Acts 1852, 1RS, c.28, s.2.) As amended by P.L.176-1999, SEC.123; P.L.26-2000, SEC.33.

IC 5-6-1-3
Responsibility of principals for official acts of deputies
Sec. 3. Such principals shall be responsible for all the official acts of their deputies.
(Formerly: Acts 1852, 1RS, c.28, s.3.)



CHAPTER 2. DEPUTIES FOR OFFICERS IN MILITARY SERVICE

IC 5-6-2-2
Principal not considered to have vacated office
Sec. 2. When under existing laws the duties of any office may be performed by deputy, the person holding such office shall not be deemed to have vacated the same by entering into the service named in the preceding section, but the duties of such office may be performed by deputy as if the principal had not entered into the military service.
(Formerly: Acts 1861(ss), c.26, s.2.)

IC 5-6-2-3
Oaths; bond
Sec. 3. Such deputies by this chapter authorized to be appointed shall take the oath required of their principals and be subject to the same rules and penalties and shall each file an official bond in the same manner and in the same penalty required by law of their principals.
(Formerly: Acts 1861(ss), c.26, s.3.) As amended by P.L.25-1986, SEC.17.



CHAPTER 3. REPEALED



CHAPTER 4. DEPUTIES OF LOCAL OFFICERS

IC 5-6-4-2
Applicability of definitions
Sec. 2. The definitions in IC 36-1-2 apply throughout this chapter.
As added by P.L.176-1999, SEC.124.

IC 5-6-4-3
State constitutional considerations
Sec. 3. For purposes of Article 2, Section 9 of the Constitution of the State of Indiana, the position of appointed deputy of an officer of a political subdivision or a judicial circuit is not a lucrative office.
As added by P.L.176-1999, SEC.124.






ARTICLE 7. OFFICERS' FEES AND SALARIES

CHAPTER 1. STATE OFFICERS' FEES AND SALARIES

IC 5-7-1-2
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-7-1-3
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-7-1-4
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-7-1-5
Repealed
(Repealed by P.L.4-1983, SEC.20.)

IC 5-7-1-6
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-7-1-7
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-7-1-8
Repealed
(Repealed by Acts 1980, P.L.212, SEC.10.)

IC 5-7-1-9
Repealed
(Repealed by Acts 1980, P.L.212, SEC.10.)
IC 5-7-1-10
Repealed
(Repealed by Acts 1980, P.L.212, SEC.10.)

IC 5-7-1-11
Repealed
(Repealed by Acts 1980, P.L.25, SEC.1; Acts 1980, P.L.212, SEC.10.)

IC 5-7-1-12
Repealed
(Repealed by Acts 1980, P.L.212, SEC.10.)

IC 5-7-1-13
Repealed
(Repealed by Acts 1980, P.L.212, SEC.10.)

IC 5-7-1-14
Repealed
(Repealed by Acts 1980, P.L.25, SEC.1.)

IC 5-7-1-15
Repealed
(Repealed by Acts 1980, P.L.8, SEC.169.)

IC 5-7-1-16
Repealed
(Repealed by Acts 1980, P.L.212, SEC.10(a).)

IC 5-7-1-17
Repealed
(Repealed by Acts 1980, P.L.212, SEC.10(a).)

IC 5-7-1-18
Repealed
(Repealed by Acts 1980, P.L.212, SEC.10(a).)

IC 5-7-1-19
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-7-1-20
Repealed
(Repealed by Acts 1978, P.L.2, SEC.521.)

IC 5-7-1-21
Repealed
(Repealed by P.L.4-1988, SEC.5.)



CHAPTER 2. FEES CHARGED ILLEGALLY

IC 5-7-2-2
Fees must be specified
Sec. 2. No county or township officer in this state shall, under color of the officer's office, charge, tax up, or receive, or permit to be taxed up or received, in relation to any service in or about the officer's office, any fee or sum of money except such fee or sum of money as is plainly specified in IC 33-37 and IC 36-2 without resort to implication.
(Formerly: Acts 1883, c.42, s.2.) As amended by P.L.25-1986, SEC.20; P.L.5-1988, SEC.31; P.L.98-2004, SEC.59.

IC 5-7-2-3
Laws specifying fees; construction
Sec. 3. Whenever IC 33-37 or IC 36-2 specifies a fee or sum of money as compensation for any service, duty, or thing, the same shall be construed to be in full therefor, and it shall be unlawful to charge, tax up, or receive any further or additional sum under color of any claim or construction of law.
(Formerly: Acts 1883, c.42, s.3.) As amended by P.L.25-1986, SEC.21; P.L.5-1988, SEC.32; P.L.98-2004, SEC.60.

IC 5-7-2-4
Fees for services not actually rendered
Sec. 4. It shall be unlawful to charge, tax up or receive, or permit to be charged, taxed up or received, under claim or color of office or official right, any fee or sum of money for or on account of services that were not actually executed and rendered.
(Formerly: Acts 1883, c.42, s.4.)

IC 5-7-2-5
Services existing only by legal fiction
Sec. 5. No officer of this state, county, township, or other officer, shall ever tax up, charge, receive or suffer to be taxed up, or received in such office, under color of such office, any fee or sum or money for services contemplated to exist only by legal fiction.
(Formerly: Acts 1883, c.42, s.5.)

IC 5-7-2-6
Cumulative and superadditional fees Sec. 6. It shall be unlawful to tax up, charge, or receive fees or sums of money in county, township, or other public offices in this state, under color of office, as if the sums and fees allowed and fixed by IC 33-37 and IC 36-2 are cumulative and superadditional.
(Formerly: Acts 1883, c.42, s.6.) As amended by P.L.25-1986, SEC.22; P.L.5-1988, SEC.33; P.L.98-2004, SEC.61.

IC 5-7-2-7
Nonstatutory allowances; circuit court clerks; per diem
Sec. 7. It shall be unlawful for any board of commissioners to allow any county, township or other public officer, any sum of money out of a county treasury except when the statutes confer the clear and unequivocal authority to do so: Provided, That the clerk of the circuit court shall receive for attendance upon the circuit court the same per diem as is allowed for attendance upon criminal and superior courts.
(Formerly: Acts 1883, c.42, s.7.)

IC 5-7-2-8
Violations; civil actions
Sec. 8. If any county, township, or other public officer of the state shall violate or disregard this chapter or any part thereof and shall thereby obtain any fee or sum of money denied him by this chapter or any part of this chapter, the person or persons from whom he received such money shall have the right of civil action in any of the courts of the county for the recovery of such money, and shall, in connection therewith, recover the sum of not less than ten dollars ($10) damages and not more than thirty dollars ($30) damages, but such suit shall be preceded by demand.
(Formerly: Acts 1883, c.42, s.8.) As amended by P.L.25-1986, SEC.23.



CHAPTER 3. ADVANCE PAYMENT OF SALARIES PROHIBITED

IC 5-7-3-2
Repealed
(Repealed by Acts 1980, P.L.212, SEC.10(a).)



CHAPTER 4. SALARY DISCONTINUED WHILE OFFICER INCARCERATED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED






ARTICLE 8. OFFICERS' IMPEACHMENT, REMOVAL, RESIGNATION, AND DISQUALIFICATION

CHAPTER 1. IMPEACHMENT AND REMOVAL FROM OFFICE

IC 5-8-1-2
Method of impeachment
Sec. 2. All impeachments must be by resolution, adopted, originated in and conducted by managers elected by the house of representatives, who must prepare articles of impeachment, present them at the bar of the senate and prosecute the same, and the trial must be had before the senate sitting as a court of impeachment.
(Formerly: Acts 1897, c.182, s.2.)

IC 5-8-1-3
Articles of impeachment
Sec. 3. When an officer is impeached by the house of representatives for a misdemeanor in office, the articles of impeachment must be delivered to the president of the senate, saving and excepting only that in case the officer impeached be the governor, lieutenant-governor, or the acting president of the senate, such articles shall be delivered to the secretary of the senate.
(Formerly: Acts 1897, c.182, s.3.)

IC 5-8-1-4
Hearing
Sec. 4. The senate must assign a day for the hearing of the impeachment, and inform the managers elected by the house of representatives thereof. The secretary of the senate must cause a copy of the articles of impeachment, with a notice to appear and answer the same at the time and place appointed, to be served on the defendant not less than ten (10) days before the day fixed for the hearing. (Formerly: Acts 1897, c.182, s.4.)

IC 5-8-1-5
Service upon defendant
Sec. 5. The service must be made upon the defendant personally, or if he can not, upon diligent inquiry, be found within the state, the senate, upon proof of the fact, may order publication to be made, in such manner as it may deem proper, of a notice requiring him to appear at a specified time and place and answer the articles of impeachment.
(Formerly: Acts 1897, c.182, s.5.)

IC 5-8-1-6
Absence of defendant
Sec. 6. If the defendant does not appear, the senate, upon proof of service or publication, as provided in the two (2) sections last preceding, may, of its own motion, or for cause shown, assign another day for hearing the impeachment, or may proceed, in the absence of the defendant, to trial and judgment.
(Formerly: Acts 1897, c.182, s.6.)

IC 5-8-1-7
Objections to articles of impeachment; pleas
Sec. 7. When the defendant appears, he may in writing object to the sufficiency of the articles of impeachment, or he may answer the same by an oral plea of not guilty, which plea must be entered upon the journal and put in issue every material allegation of the articles of impeachment.
(Formerly: Acts 1897, c.182, s.7.)

IC 5-8-1-8
Answering articles of impeachment; judgment
Sec. 8. If the objection to the sufficiency of the articles of impeachment is not sustained by a majority of the members of the senate who heard the argument, the defendant must be ordered forthwith to answer the articles of impeachment. If he then pleads guilty, the senate must render judgment of conviction against him. If he plead not guilty, or refuses to plead, the senate must, at such time as it may appoint, proceed to try the impeachment.
(Formerly: Acts 1897, c.182, s.8.)

IC 5-8-1-9
Oaths
Sec. 9. At the time and place appointed, and before the senate proceeds to act on the impeachment, the secretary must administer to the president of the senate, and the president of the senate to each of the members of the senate then present, an oath, truly and impartially to hear, try and determine the impeachment; and no member of the senate can vote or act upon the impeachment, or upon any question arising thereon, without having taken such oath. (Formerly: Acts 1897, c.182, s.9.)

IC 5-8-1-10
Conviction
Sec. 10. The defendant can not be convicted on impeachment without the concurrence of two-thirds of the members elected, voting by ayes and noes, and if two-thirds of the members elected do not concur in a conviction, he must be acquitted.
(Formerly: Acts 1897, c.182, s.10.)

IC 5-8-1-11
Judgment
Sec. 11. After conviction, the senate must, at such time as it may appoint, pronounce judgment, in the form of resolution entered upon the journals of the senate.
(Formerly: Acts 1897, c.182, s.11.)

IC 5-8-1-12
Resolution of acquittal or conviction
Sec. 12. On the adoption of the resolution by a majority of the members present who voted on the question of acquittal or conviction, it becomes the judgment of the senate.
(Formerly: Acts 1897, c.182, s.12.)

IC 5-8-1-13
Suspension or removal from office
Sec. 13. The judgment may be that the defendant be suspended or that he be removed from office and disqualified to hold any office of honor, trust or profit, under the state.
(Formerly: Acts 1897, c.182, s.13.)

IC 5-8-1-14
Disqualification of defendant from receiving salaries
Sec. 14. If judgment of suspension is given, the defendant, during the continuance thereof, is disqualified from receiving the salary, fees or emoluments of the office.
(Formerly: Acts 1897, c.182, s.14.)

IC 5-8-1-15
Temporary suspension during pendency of proceedings; filling vacancies
Sec. 15. Whenever articles of impeachment against any officer subject to impeachment are presented to the senate, such officer is temporarily suspended from office and cannot act in the officer's official capacity until the officer is acquitted. Upon such suspension of any officer other than the governor, the office must, at once, be temporarily filled by an appointment made by the governor, with the advice and consent of the senate, until the acquittal of the party impeached, or, in case of removal, until the vacancy is filled as required by law. (Formerly: Acts 1897, c.182, s.15.) As amended by P.L.3-1989, SEC.27.

IC 5-8-1-16
Impeachment of governor or lieutenant governor; chief justice to preside
Sec. 16. If the governor or lieutenant-governor is impeached, the chief justice of the Supreme Court of the state shall preside over the senate during the impeachment trial, but he shall not have the right to vote.
(Formerly: Acts 1897, c.182, s.16.)

IC 5-8-1-17
Indictment or information not barred
Sec. 17. If the offense for which the defendant is convicted on impeachment is also the subject of an indictment or information, the indictment or information is not barred hereby.
(Formerly: Acts 1897, c.182, s.17.)

IC 5-8-1-18
Senate to continue in session
Sec. 18. In case impeachment proceedings be pending in the senate at the time of the expiration of any session of the general assembly, the senate shall be continued in session for the sole and only purpose of sitting as a court of impeachment until such impeachment proceedings be concluded, and may, pending the conclusion of such impeachment proceedings, adjourn from time to time, as it may deem expedient.
(Formerly: Acts 1897, c.182, s.18.)

IC 5-8-1-19
Judge or prosecuting attorney; duties of attorney general
Sec. 19. (a) Under Article 7, Section 13 of the Constitution of the State of Indiana, whenever a circuit, superior, or probate court judge or prosecuting attorney has been convicted of corruption or any other high crime, the attorney general shall bring proceedings in the supreme court, on information, in the name of the state, for the removal from office of the judge or prosecuting attorney.
(b) If the judgment is against the defendant, the defendant is removed from office. The governor, the officer, or the entity required to fill a vacancy under IC 3-13-6-2 shall, subject to:
(1) IC 33-33-2-39;
(2) IC 33-33-2-43;
(3) IC 33-33-45-38; and
(4) IC 33-33-71-40;
appoint or select a successor to fill the vacancy in office.
(Formerly: Acts 1897, c.182, s.19.) As amended by P.L.3-1987, SEC.497; P.L.3-1993, SEC.242; P.L.16-1995, SEC.3; P.L.19-1995, SEC.4; P.L.98-2004, SEC.62; P.L.201-2011, SEC.7.
IC 5-8-1-20
Repealed
(Repealed by P.L.3-1993, SEC.282.)

IC 5-8-1-21
Written accusations; grand jury
Sec. 21. An accusation in writing against any district officer, county officer, township officer, municipal officer, or prosecuting attorney may be presented by the grand jury of the county in which the officer accused is elected or appointed.
(Formerly: Acts 1897, c.182, s.21.) As amended by P.L.1-1990, SEC.56.

IC 5-8-1-22
Form of accusation
Sec. 22. The accusation must state the offense charged in ordinary and concise language, and without repetition.
(Formerly: Acts 1897, c.182, s.22.)

IC 5-8-1-23
Delivery of accusations; service on defendant
Sec. 23. The accusation must be delivered by the foreman of the grand jury to the prosecuting attorney of the county, except when he is the officer accused, who must cause a copy thereof to be served upon the defendant, and require, by notice in writing of not less than ten (10) days, that he appear before the circuit court of the county at the time mentioned in the notice, and answer the accusation. The original accusation must then be filed with the clerk of the court, or if he be the party accused, with the judge of the court.
(Formerly: Acts 1897, c.182, s.23.) As amended by P.L.3-1993, SEC.243.

IC 5-8-1-24
Appearance of defendant
Sec. 24. The defendant must appear at the time appointed in the notice and answer the accusation, unless, for some sufficient cause, the court assign another day for that purpose. If he does not appear, the court may proceed to hear and determine the accusation in his absence.
(Formerly: Acts 1897, c.182, s.24.)

IC 5-8-1-25
Answering accusation
Sec. 25. The defendant may answer the accusation either by objecting to the sufficiency thereof, or of any article therein, or by denying the truth of the same.
(Formerly: Acts 1897, c.182, s.25.)

IC 5-8-1-26
Objections to legal sufficiency of accusation Sec. 26. If the defendant objects to the legal sufficiency of the accusation, the objection must be in writing, but need not be in any specific form, it being sufficient if it presents intelligibly the grounds of the objection.
(Formerly: Acts 1897, c.182, s.26.)

IC 5-8-1-27
Denial of accusation
Sec. 27. If he denies the truth of the accusation, the denial may be oral and without oath, and must be entered upon the minutes.
(Formerly: Acts 1897, c.182, s.27.)

IC 5-8-1-28
Objection to accusation not sustained
Sec. 28. If an objection to the sufficiency of the accusation is not sustained, the defendant must answer thereto forthwith.
(Formerly: Acts 1897, c.182, s.28.)

IC 5-8-1-29
Guilty plea or refusal to answer; not guilty plea
Sec. 29. If the defendant pleads guilty, or refuses to answer the accusation, the court must render judgment of conviction against him. If he denies the matters charged, the court must immediately, or at such time as it may appoint, proceed to try the accusation.
(Formerly: Acts 1897, c.182, s.29.)

IC 5-8-1-30
Trial
Sec. 30. The trial must be by a jury, and conducted in all respects in the same manner as the trial of an indictment for a misdemeanor.
(Formerly: Acts 1897, c.182, s.30.)

IC 5-8-1-31
Attendance of witnesses
Sec. 31. The prosecuting attorney and the defendant are respectively entitled to such process as may be necessary to enforce the attendance of witnesses, as upon a trial of an indictment.
(Formerly: Acts 1897, c.182, s.31.)

IC 5-8-1-32
Repealed
(Repealed by Acts 1982, P.L.34, SEC.2.)

IC 5-8-1-33
Repealed
(Repealed by Acts 1982, P.L.34, SEC.2.)

IC 5-8-1-34
Removal of prosecuting attorney; proceedings
Sec. 34. The same proceedings maybe had on like grounds for the

removal of a prosecuting attorney, except that the accusation must be delivered by the foreman of the grand jury to the clerk, and by him to the judge of the circuit court of the county, or criminal court, if such court exists in the county, who must thereupon notify the attorney-general to act as prosecuting officer in the matter, and shall designate some resident attorney to act as assistant to the attorney-general in such prosecution, whose compensation shall be fixed by the court and paid out of the county treasury.
(Formerly: Acts 1897, c.182, s.34.)

IC 5-8-1-35
Verification of accusation; citing party; hearing; judgment
Sec. 35. (a) When an accusation in writing, verified by the oath of any person, is presented to a circuit court, alleging that any officer within the jurisdiction of the court has been guilty of:
(1) charging and collecting illegal fees for services rendered or to be rendered in his office;
(2) refusing or neglecting to perform the official duties pertaining to his office; or
(3) violating IC 36-6-4-17(b) if the officer is the executive of a township;
the court must cite the party charged to appear before the court at any time not more than ten (10) nor less than five (5) days from the time the accusation was presented, and on that day or some other subsequent day not more than twenty (20) days from the time the accusation was presented must proceed to hear, in a summary manner, the accusation and evidence offered in support of the same, and the answer and evidence offered by the party accused.
(b) If after the hearing under subsection (a) it appears that the charge is sustained, the court must do the following:
(1) Enter a decree that the party accused be deprived of his office.
(2) Enter a judgment as follows:
(A) For five hundred dollars ($500) in favor of the prosecuting officer.
(B) For costs as are allowed in civil cases.
(C) For the amount of money that was paid to the officer in compensation from the day when the accusation was filed under this section to the day when judgment is entered in favor of the public entity paying the compensation to the officer.
(c) In an action under this section, a court may award reasonable attorney's fees, court costs, and other reasonable expenses of litigation to the accused officer if:
(1) the officer prevails; and
(2) the court finds that the accusation is frivolous or vexatious.
(Formerly: Acts 1897, c.182, s.35.) As amended by P.L.34-1992, SEC.1.

IC 5-8-1-36 Repealed
(Repealed by Acts 1982, P.L.34, SEC.2.)

IC 5-8-1-37
Repealed
(Repealed by P.L.37-2008, SEC.4.)

IC 5-8-1-38
Felony conviction; removal; appeal; reinstatement; remuneration; vacancy
Sec. 38. (a) The following definitions apply throughout this section:
(1) "Felony" has the meaning set forth in IC 3-8-1-5.
(2) "Public officer" means any person, elected or appointed, who holds any state, county, township, city, or town office.
(b) Any public officer convicted of a felony during the public officer's term of office shall:
(1) be removed from office by operation of law when:
(A) in a jury trial, a jury publicly announces a verdict against the person for a felony;
(B) in a bench trial, the court publicly announces a verdict against the person for a felony; or
(C) in a guilty plea hearing, the person pleads guilty or nolo contendere to a felony; and
(2) not receive any salary or remuneration from the time the public officer is removed from office under subdivision (1).
(c) The subsequent reduction of a felony to a Class A misdemeanor under IC 35-50-2-7 or IC 35-38-1-1.5 after the:
(1) jury has announced its verdict against the person for a felony;
(2) court has announced its verdict against the person for a felony; or
(3) person has pleaded guilty or nolo contendere to a felony;
does not affect the operation of subsection (b).
(d) If the conviction is:
(1) reversed;
(2) vacated;
(3) set aside;
(4) for a felony other than a felony arising out of an action taken in the public officer's official capacity, reduced to a Class A misdemeanor under IC 35-50-2-7 or IC 35-38-1-1.5; or
(5) not entered because the trial court did not accept the guilty plea;
and the public officer's term has not expired, the public officer shall be reinstated in office and receive any salary or other remuneration that the public officer would have received had the public officer not been removed from office.
(e) If the conviction is reversed, vacated, or set aside and the public officer's term has expired, the public officer shall receive any salary or other remuneration that the public officer would have

received had the public officer not been removed from office.
(f) A vacancy in a public office caused by the removal of a public officer under this section shall be filled as provided by law. If a convicted public officer is reinstated, the person filling the office during the appeal shall cease to hold the office.
(g) This subsection applies whenever:
(1) a public officer is removed from office by operation of law under subsection (b); and
(2) a vacancy occurs in a state, county, township, city, or town office as the result of the removal from office.
The court must file a certified copy of the sentencing order with the person who is entitled under IC 5-8-6 to receive notice of the death of an individual holding the office. The person receiving a copy of the sentencing order must give notice of the vacancy in the same manner as if the person had received a notice under IC 5-8-6. The person who is required or permitted to fill the vacancy must comply with IC 3-13.
(h) This subsection applies if a public officer is reinstated in office under subsection (d). The court must file a certified copy of the order reversing, vacating, reducing, or setting aside the conviction with the person who is entitled under IC 5-8-6 to receive notice of the death of an individual holding the office. The person receiving a copy of the order must give notice of the reinstatement in the same manner as notice of a vacancy would be given under IC 5-8-6. The person receiving a copy of the order must also give notice to the person who was selected to fill the vacancy before the reinstatement occurred.
As added by P.L.37-2008, SEC.2.



CHAPTER 2. REMOVAL FROM OFFICE FOR INTOXICATION



CHAPTER 3. DISQUALIFICATION BY VIOLATION OF FEDERAL LAW

IC 5-8-3-2
Appointment or election void
Sec. 2. Any appointment or election of any person lacking the qualification described in section 1 of this chapter is absolutely void and the person shall be removed from office under IC 34-17.
(Formerly: Acts 1921, c.83, s.2.) As amended by P.L.25-1986, SEC.25; P.L.3-1993, SEC.245; P.L.1-1998, SEC.69.



CHAPTER 3.5. NOTICE OF RESIGNATION

SEC.1; P.L.6-1983, SEC.17; P.L.5-1986, SEC.12; P.L.1-1991, SEC.31; P.L.10-1992, SEC.27; P.L.3-1993, SEC.246; P.L.3-1997, SEC.419; P.L.26-2000, SEC.34; P.L.14-2004, SEC.182.



CHAPTER 4. RESIGNATIONS

IC 5-8-4-2
Conditions null and void
Sec. 2. Any condition contained in any resignation, except as to time of taking effect of the same, shall be null and void.
(Formerly: Acts 1945, c.119, s.2.)

IC 5-8-4-3
Repealed
(Repealed by P.L.4-1988, SEC.5.)

IC 5-8-4-4
Effective upon filing with person authorized to receive resignation
Sec. 4. (a) This section applies to a person holding an elected or appointed office.
(b) When the person submits a written resignation as an officer, the resignation takes effect when filed with the proper person authorized to receive the resignation unless the resignation:
(1) has a delayed effective date; or
(2) is withdrawn, rescinded, annulled, or amended in accordance with this chapter.
As added by P.L.3-1997, SEC.420.

IC 5-8-4-5
Effective on time or date contained in resignation
Sec. 5. A written resignation containing a provision stating that the resignation takes effect at a time or on a date following the filing of the resignation with the proper person takes effect at that time or on that date.
As added by P.L.3-1997, SEC.421.
IC 5-8-4-6
Effective upon filing with first required entity
Sec. 6. If this article requires that notice of a resignation be filed with more than one (1) officer or entity, the resignation becomes effective when filed with the first entity unless otherwise stated in the resignation.
As added by P.L.3-1997, SEC.422.



CHAPTER 5. NOTICE OF A TOWN COUNCIL VACANCY

IC 5-8-5-2
"Member" defined
Sec. 2. As used in this chapter, "member" refers to a town council member.
As added by P.L.174-2002, SEC.4.

IC 5-8-5-3
Public meeting to determine vacancy on town council
Sec. 3. (a) The town council may hold a public meeting to determine whether a circumstance has occurred under IC 36-5-2-6.5(3) that results in a vacancy on the town council. The town council may set a meeting for making the determination on its own motion, or a person may petition the town council to set a meeting to make the determination. The town council may grant or deny a petition for a meeting.
(b) If a person files a petition with the council, the petition must state the basis for the person's claim that a circumstance has occurred under IC 36-5-2-6.5(3).
As added by P.L.174-2002, SEC.4. Amended by P.L.1-2003, SEC.17; P.L.119-2005, SEC.27.

IC 5-8-5-4
Declaring vacancy on town council; notice of vacancy
Sec. 4. (a) If the town council is reasonably satisfied that any circumstance has occurred under IC 36-5-2-6.5(3), the council may, by an affirmative vote of a majority of the members appointed to the body, vote to declare a vacancy in the town council membership. The member who is alleged to have vacated the member's seat may participate in the meeting as a member, but may not vote on the issue.
(b) If the member who is the subject of the petition or motion does not attend the meeting at which the town council makes the determination that a vacancy exists, the town council shall mail notice of its determination to the member.
(c) If the town council determines that a vacancy exists, the town clerk-treasurer shall give the circuit court clerk notice of the determination not later than five (5) days after the date of the town council's determination. The circuit court clerk shall give notice to

the county chairman if a caucus is required under IC 3-13-11 to fill the vacancy.
As added by P.L.174-2002, SEC.4. Amended by P.L.1-2003, SEC.18; P.L.119-2005, SEC.28.

IC 5-8-5-5
Right of vacating town council member to file action
Sec. 5. The member whose seat is vacated may file an action under IC 34-17-1 with the circuit court of the county where the town is located.
As added by P.L.174-2002, SEC.4.



CHAPTER 6. NOTICE OF DEATH OF AN OFFICEHOLDER

IC 5-8-6-2
"Officeholder"
Sec. 2. As used in this chapter, "officeholder" refers to a person who holds a state office, legislative office, local office, or school board office (as those terms are defined in IC 3-5-2).
As added by P.L.119-2005, SEC.29.

IC 5-8-6-3
Certification of officeholder's death
Sec. 3. (a) A person who knows of the death of an officeholder may certify the death to the following:
(1) The governor, in the case of the death of any of the following:
(A) An individual who holds a state office (as defined in IC 3-5-2-48).
(B) An individual who is a judge of a circuit, superior, probate, county, or city court.
(2) The secretary of state, in the case of the death of an individual who holds a legislative office (as defined in IC-3-5-2-28).
(3) The circuit court clerk of the county in which the officeholder resided, in the case of the death of an officeholder of a county, city, town, township, or school corporation not covered under subdivision (1).
(b) A person who certifies the death of an officeholder shall:
(1) state the information that causes the person to believe the officeholder has died; and
(2) certify, under the penalties for perjury, that to the best of the person's knowledge and belief, the information stated is true.
As added by P.L.119-2005, SEC.29.

IC 5-8-6-4 Vacancies filled by governor
Sec. 4. When the governor:
(1) obtains information concerning the death of an individual who:
(A) holds a state office (as defined in IC 3-5-2-48); or
(B) is a judge of a circuit, superior, probate, county, or city court; and
(2) is reasonably satisfied that the information described in subdivision (1) is true;
the governor shall fill the vacancy as provided by law.
As added by P.L.119-2005, SEC.29.

IC 5-8-6-5
Secretary of state's notice
Sec. 5. (a) When the secretary of state:
(1) obtains information concerning the death of an individual who holds a legislative office (as defined in IC 3-5-2-28); and
(2) is reasonably satisfied that the information described in subdivision (1) is true;
the secretary of state shall give notice of the death to the state chairman of the political party that elected or selected the deceased individual.
(b) The secretary of state shall give the notice required by subsection (a) not later than seventy-two (72) hours after the requirements of subsection (a)(1) and (a)(2) are satisfied.
As added by P.L.119-2005, SEC.29.

IC 5-8-6-6
Circuit court clerk's notice
Sec. 6. (a) When a circuit court clerk:
(1) obtains information concerning the death of an officeholder of a county, city, town, township, or school corporation not subject to section 4 of this chapter; and
(2) is reasonably satisfied that the information described in subdivision (1) is true;
the circuit court clerk shall give notice of the death to the person described in subsection (b).
(b) The circuit court clerk shall give the notice required by subsection (a) to:
(1) the person who must give notice of any meeting or caucus required to fill the vacancy caused by the death; or
(2) if a meeting or caucus is not required to fill the vacancy, the person who has the power to fill the vacancy.
(c) The circuit court clerk shall give the notice required by subsection (a) not later than seventy-two (72) hours after the requirements of subsection (a)(1) and (a)(2) are satisfied.
As added by P.L.119-2005, SEC.29.






ARTICLE 9. LEAVES OF ABSENCE AND APPOINTMENT PREFERENCES FOR MILITARY SERVICE

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. PREFERENCE FOR APPOINTMENT OF VETERANS

IC 5-9-3-2
Preference points
Sec. 2. (a) Political subdivisions of the state of Indiana shall allow preference points to eligible armed forces veterans who are being examined for full time employment. Preference points awarded to such veterans on each such examination shall be ten percent (10%) of the total number of points which may be obtained thereon.
(b) To be eligible to receive preference points, under this chapter, a person must have:
(1) served on active duty in the armed forces of the United States for at least one hundred eighty-one (181) days; and
(2) received an honorable discharge.
(c) The provisions of this chapter are in lieu of any policy of a political subdivision allowing employment preference for veterans in effect before July 1, 1975.
(Formerly: Acts 1975, P.L.38, SEC.1.) As amended by P.L.3-2008, SEC.21.



CHAPTER 4. LEAVES OF ABSENCE FOR MILITARY SERVICE

IC 5-9-4-2
"Active duty"
Sec. 2. As used in this chapter, "active duty" means full-time service in:
(1) the armed forces of the United States; or
(2) the national guard;
for a period that exceeds thirty (30) consecutive days in a calendar year.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-3
"Armed forces of the United States"
Sec. 3. As used in this chapter, "armed forces of the United States" means the active or reserve components of:
(1) the army;
(2) the navy;
(3) the air force;
(4) the coast guard;
(5) the marine corps; or
(6) the merchant marine.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-4
"National guard"
Sec. 4. As used in this chapter, "national guard" means:
(1) the Indiana army national guard; or
(2) the Indiana air national guard.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-5
"Officeholder"
Sec. 5. As used in this chapter, "officeholder" refers to a person who holds a state, legislative, local, or school board office (all as defined in IC 3-5-2). As added by P.L.79-2004, SEC.1.

IC 5-9-4-6
Officeholder's leave of absence for active duty
Sec. 6. (a) An officeholder who:
(1) is called into active duty in the:
(A) armed forces of the United States; or
(B) national guard; and
(2) as a result of the action described in subdivision (1), is unable to perform the duties of the officeholder's office;
is entitled to a leave of absence from the officeholder's office for the period of the active duty.
(b) An officeholder has not vacated the officeholder's office by taking a leave of absence described in subsection (a).
As added by P.L.79-2004, SEC.1.

IC 5-9-4-7
Written notice of leave; person receiving notice; contents of notice
Sec. 7. (a) Except as provided in subsection (b) or (c), an officeholder who elects to take the leave of absence described in section 6 of this chapter shall give written notice that the officeholder is taking a leave of absence for military service to the person or entity designated in IC 5-8-3.5-1 to receive a resignation for the office the officeholder holds.
(b) An officeholder who is:
(1) a justice of the supreme court, a judge of the court of appeals, or a judge of the tax court; or
(2) a judge of a circuit, city, county, probate, or superior court;
shall give the written notice required by subsection (a) to the clerk of the supreme court.
(c) An officeholder who holds a school board office shall give the written notice required by subsection (a) to the person or entity designated in IC 20-25-3, IC 20-25-4, IC 20-25-5, IC 20-23-12, IC 20-23-14, IC 20-23-15, IC 20-23-4, or IC 20-26 to receive a resignation for the office the officeholder holds.
(d) The written notice required by subsection (a) must state that the officeholder is taking a leave of absence because the officeholder:
(1) has been called for active duty in:
(A) the armed forces of the United States; or
(B) the national guard; and
(2) will be temporarily unable to perform the duties of the officeholder's office.
As added by P.L.79-2004, SEC.1. Amended by P.L.1-2005, SEC.74.

IC 5-9-4-8
Temporary appointment during officeholder's leave; method and term of appointment; rights, duties, and compensation of appointee
Sec. 8. (a) Except as provided in subsection (b), during the officeholder's leave of absence, the officeholder's office must be

filled by a temporary appointment made under:
(1) IC 3-13-4;
(2) IC 3-13-5;
(3) IC 3-13-6;
(4) IC 3-13-7;
(5) IC 3-13-8;
(6) IC 3-13-9;
(7) IC 3-13-10;
(8) IC 3-13-11;
(9) IC 20-23-4;
(10) IC 20-26;
(11) IC 20-23-12;
(12) IC 20-23-14;
(13) IC 20-23-15;
(14) IC 20-23-17;
(15) IC 20-23-17.2;
(16) IC 20-25-3;
(17) IC 20-25-4; or
(18) IC 20-25-5;
in the same manner as a vacancy created by a resignation is filled.
(b) For an officeholder who:
(1) is:
(A) a justice of the supreme court, a judge of the court of appeals, or a judge of the tax court; or
(B) a judge of a circuit, city, county, probate, or superior court; and
(2) is taking a leave of absence under this chapter;
the supreme court shall appoint a judge pro tempore to fill the officeholder's office in accordance with the court's rules and procedures.
(c) The person selected or appointed under subsection (a) or (b) serves until the earlier of:
(1) the date the officeholder's leave of absence ends as provided in section 10 of this chapter; or
(2) the officeholder's term of office expires.
(d) The person selected or appointed to an office under subsection (a) or (b):
(1) assumes all the rights and duties of; and
(2) is entitled to the compensation established for;
the office for the period of the temporary appointment.
As added by P.L.79-2004, SEC.1. Amended by P.L.1-2005, SEC.75; P.L.179-2011, SEC.9.

IC 5-9-4-9
Notice to person or entity making the appointment
Sec. 9. (a) Whenever the person or entity that receives the written notice under section 7(a) or 7(c) of this chapter has the power to fill a vacancy created by a resignation from the office the officeholder holds, the person or entity shall make the temporary appointment needed during the officeholder's leave of absence. (b) Whenever the person or entity that receives the written notice under section 7(a) or 7(c) of this chapter does not have the power to fill a vacancy created by a resignation from the office the officeholder holds, the person or entity shall, not later than seventy-two (72) hours after receipt of the officeholder's notice, give written notice of the need for a temporary appointment during the officeholder's leave of absence to the person or entity who has the power to:
(1) fill a vacancy; or
(2) call a caucus under IC 3-13-11 for the purpose of filling a vacancy;
created by a resignation from the office the officeholder holds.
(c) Whenever the clerk of the supreme court receives the written notice under section 7(b) of this chapter, the clerk shall give notice of the officeholder's leave of absence to the supreme court in accordance with the court's rules and procedures.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-10
Term of leave; officeholder's notice of return; resumption of duties
Sec. 10. (a) A leave of absence under this chapter begins on the date the officeholder enters active duty and ends on the earliest of:
(1) the date of the officeholder's death;
(2) the thirtieth day after the date of the discharge or release of the officeholder from active duty; or
(3) the date the officeholder provides the written notice required by subsection (b).
(b) An officeholder returning from a leave of absence under this chapter shall give written notice that the officeholder's leave of absence has ended to the person or entity to which the officeholder provided notice under section 7 of this chapter.
(c) The person or entity that receives the written notice under subsection (b) shall, not later than seventy-two (72) hours after receipt of the officeholder's notice, give written notice that the officeholder's leave of absence has ended to:
(1) the person temporarily appointed to the officeholder's office; and
(2) any person or entity that received the written notice of the leave of absence under section 9(b) of this chapter.
(d) On the date an officeholder's leave of absence ends, as determined under subsection (a), the officeholder shall resume the duties of the officeholder's office for the remainder of the term for which the officeholder was elected.
As added by P.L.79-2004, SEC.1. Amended by P.L.2-2005, SEC.14.

IC 5-9-4-11
Expiration of officeholder's term during leave; reelection
Sec. 11. (a) In the event that the officeholder's term of office expires during the officeholder's leave of absence, the office shall be filled as required by law. (b) Except as provided by a federal law or regulation, an officeholder who is on a leave of absence under this chapter is entitled to become a candidate for and be elected to the office from which the officeholder has taken a leave of absence.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-12
Construction with federal law
Sec. 12. This chapter may not be construed as a restriction or limitation on any of the rights, benefits, and protections granted to a member of:
(1) the armed forces of the United States; or
(2) the national guard;
under federal law.
As added by P.L.79-2004, SEC.1.






ARTICLE 10. PUBLIC EMPLOYEE BENEFITS

CHAPTER 0.5. LIMITATIONS ON PUBLIC RETIREMENT FUND INVESTMENTS



CHAPTER 1. REPEALED



CHAPTER 1.1. PUBLIC EMPLOYEES DEFERRED COMPENSATION PLANS

IC 5-10-1.1-1
Nonqualified deferred compensation plans; employee savings plans
Sec. 1. The state and any political subdivision (as defined by IC 36-1-2-13) may:
(1) agree with any employee to reduce and defer any portion of such employee's compensation which under federal law may be deferred under a nonqualified deferred compensation plan and subsequently contract for, purchase, or otherwise procure insurance and investment products appropriate for a nonqualified deferred compensation plan (all referred to in this chapter as "funding"), for the purpose of funding a deferred compensation plan for such employee;
(2) if the political subdivision is a school corporation, establish an employee savings plan that is a defined contribution plan qualified under Section 401(a) or 403(b) of the Internal Revenue Code, and contribute amounts to the plan on behalf of eligible employees to be credited and allocated to an account for each employee; and
(3) contribute amounts before January 1, 1995, and continue or begin to contribute amounts after January 1, 1995, to a nonqualified deferred compensation plan on behalf of eligible employees, subject to any limits and provisions under Section 457 of the Internal Revenue Code.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1980, P.L.27, SEC.1; P.L.42-1988, SEC.1; P.L.66-1995, SEC.1; P.L.65-1995, SEC.1; P.L.15-1998, SEC.1; P.L.68-2001, SEC.1.

IC 5-10-1.1-1.5
Defined contribution plan
Sec. 1.5. (a) The state, through the budget agency, may adopt a defined contribution plan, under Section 401(a) of the Internal Revenue Code, for the purpose of matching all or a specified portion of state employees' contributions to the state employees' deferred

compensation plan and for any additional purposes established by statute.
(b) The deferred compensation committee shall be the trustee of a plan established under subsection (a) as described in section 4 of this chapter. A plan established under subsection (a) shall be administered by the auditor of state as described in section 5 of this chapter.
(c) The deferred compensation committee may approve funding offerings for a plan established under subsection (a), which may be the same as offerings for the state employees' deferred compensation plan. All funds in each plan shall be separately accounted for but may be commingled for investment purposes.
(d) Contributions to a plan established under subsection (a) are limited to the amount of biennial appropriations the budget agency determines are available for any such purposes. The deferred compensation committee may use funds available under the plan to hire or contract with qualified attorneys, financial advisers, or other professional or administrative persons that the committee believes are necessary or useful in the administration of the plan.
(e) A plan established under subsection (a) must include appropriate provisions concerning the plan's day to day operation and any other provisions that are appropriate. Notwithstanding IC 22-2-6-2, the plan may also include provisions for the use of automated voice response units and telephonic communications, online activities, and other technology for participant elections, directions, and services if the technology has sufficient capacity to record and store the elections and directions.
(f) The state is obligated at any particular time only for the current market value of the funding previously made to a plan established under subsection (a).
(g) The state board of finance shall extend the plan established under subsection (a) to any political subdivision that also elects to use the state employees' deferred compensation plan for its employees as authorized in section 7(b)(2) or 7(b)(3) of this chapter.
As added by P.L.195-1999, SEC.7 and P.L.273-1999, SEC.231. Amended by P.L.184-2001, SEC.2; P.L.220-2005, SEC.1.

IC 5-10-1.1-2
Employee defined
Sec. 2. As used in this chapter, "employee" means any person, including a person elected, appointed or under contract, receiving compensation from the state or any political subdivision as described in section 1 of this chapter.
(Formerly: Acts 1975, P.L.42, SEC.1.)

IC 5-10-1.1-3
Effective and operative dates
Sec. 3. A deferred compensation plan established under this chapter exists and serves in addition to other retirement, pension and benefit systems established by the state, or political subdivision, and

may not effect a reduction of any retirement, pension or other benefit provided by applicable law. Any compensation deferred under such a plan shall continue to be included as regular compensation for the purpose of computing the retirement and pension benefits earned by any employee.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1977, P.L.51, SEC.1.

IC 5-10-1.1-3.5
Deferred compensation plan; automatic enrollment
Sec. 3.5. (a) This section applies to an individual who becomes an employee of the state after June 30, 2007.
(b) Unless an employee notifies the state that the employee does not want to enroll in the deferred compensation plan, on day thirty-one (31) of the employee's employment:
(1) the employee is automatically enrolled in the deferred compensation plan; and
(2) the state is authorized to begin deductions as otherwise allowed under this chapter.
(c) The auditor of state shall provide written notice to an employee of the provisions of this chapter. The notice provided under this subsection must:
(1) be provided:
(A) with the employee's first paycheck; and
(B) on paper that is a color that is separate and distinct from the color of the employee's paycheck;
(2) contain a statement concerning:
(A) the purposes of;
(B) procedures for notifying the state that the employee does not want to enroll in;
(C) the tax consequences of; and
(D) the details of the state match for employee contribution to;
the deferred compensation plan; and
(3) list the telephone number, electronic mail address, and other contact information for the auditor of state, who serves as plan administrator.
(d) This subsection applies to contributions made before July 1, 2011. Notwithstanding IC 22-2-6, except as provided by subsection (g), the state shall deduct from an employee's compensation as a contribution to the deferred compensation plan established by the state under this chapter an amount equal to the maximum amount of any match provided by the state on behalf of the employee to a defined contribution plan established under section 1.5(a) of this chapter.
(e) This subsection applies to contributions made after June 30, 2011. Notwithstanding IC 22-2-6 and except as provided by subsection (g), during the first year an employee is enrolled under subsection (b) in the deferred compensation plan, the state shall deduct each pay period from the employee's compensation as a

contribution to the deferred compensation plan an amount equal to the greater of the following:
(1) The maximum amount of any match provided by the state on behalf of the employee to a defined contribution plan established under section 1.5(a) of this chapter.
(2) One-half percent (0.5%) of the employee's base salary.
(f) This subsection applies to a year:
(1) after the first year in which an employee is enrolled in the deferred compensation plan; and
(2) in which the employee does not affirmatively choose a contribution amount under subsection (g).
The percentage of the employee's base salary used for the year in subsection (e)(2) to determine the employee's contribution increases by one-half percent (0.5%) from the percentage determined in the immediately preceding year for five (5) years. The maximum percentage of an employee's base salary that may be deducted under this subsection is three percent (3%). The contribution increase occurs on the anniversary date of the employee's enrollment in the deferred compensation plan.
(g) An employee may contribute to the deferred compensation plan established by the state under this chapter an amount other than the amount described in subsections (d) through (f) by affirmatively choosing to contribute:
(1) a higher amount;
(2) a lower amount; or
(3) zero (0).
As added by P.L.234-2007, SEC.207. Amended by P.L.3-2008, SEC.22; P.L.21-2011, SEC.1.

IC 5-10-1.1-4
Deferred compensation committee; state employees' deferred compensation plan
Sec. 4. (a) The deferred compensation committee is established. The committee consists of five (5) persons appointed by the state board of finance as follows:
(1) Each member of the state board of finance shall appoint one (1) member to the committee.
(2) The remaining two (2) members:
(A) must be participants in the state employees' deferred compensation plan;
(B) may not be employees of the members of the state board of finance;
(C) must be from different political parties; and
(D) may not serve for more than two (2) consecutive three (3) year terms.
(b) The deferred compensation committee may annually elect a chairperson and a secretary.
(c) The deferred compensation committee may approve proposed investment products for the state employees' deferred compensation plan. (d) All amounts deferred under the state employees' deferred compensation plan must be put into a trust for the exclusive benefit of plan participants, as required by Section 457(g) of the Internal Revenue Code. The deferred compensation committee is the trustee of the trust.
(e) The plan shall include appropriate provisions pertaining to its day to day operation providing for methods of electing to defer income, methods of changing the amount of income to be deferred, and such other provisions as may be appropriate. Notwithstanding IC 22-2-6-2, the plan may also include provisions for the use of automated voice response units and telephonic communications, on-line activities, and other technology for participant elections, directions, and services if the technology has sufficient capacity to record and store the elections and directions.
(f) The plan shall provide for the preparation and distribution, from time to time to all eligible employees, of pamphlets describing the plan and outlining the opportunities available to employees under the plan.
(g) The state board of finance shall extend the plan to any political subdivision which elects to utilize the state employees' deferred compensation plan for its employees as authorized in section 7(b)(2) or 7(b)(3) of this chapter.
(h) At least annually, the deferred compensation committee shall report to the state board of finance on the status of the state employees' deferred compensation plan, including any changes to the plan.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1977, P.L.51, SEC.2; Acts 1980, P.L.27, SEC.2; P.L.15-1998, SEC.2; P.L.184-2001, SEC.3; P.L.220-2005, SEC.2.

IC 5-10-1.1-5
State employees' deferred compensation plan; contracts; funding, selection by bidding; review
Sec. 5. (a) The auditor of state shall provide for the administration of the state employees' deferred compensation plan. The auditor of state may, at the auditor of state's option, enter into a contract or contracts with an individual or individuals, incorporated or unincorporated organizations or associations, the state of Indiana, units of local government, agencies of the state or units of local government, or a group of such persons acting in concert, for the provision of all or part of the services involved in the administration of the plan. Participation in the plan shall be by a specific written agreement between each employee and the state which agreement shall provide for the deferral of such amount of compensation as requested by the employee. With each deferral of compensation, the employee shall receive a memorandum of the amount by which the employee's gross compensation is reduced by reason of the deferment of compensation, which amount shall not be included as a part of the employee's taxable compensation as to that period.
(b) The funding utilized under the state employees' deferred

compensation plan shall have been reviewed and selected by the deferred compensation committee based on a competitive bidding process as established by such specifications deemed appropriate by the deferred compensation committee. Nothing in this section shall be construed as requiring a limitation on the number and variety of funding contracts which may be selected as a result of this bidding process.
(c) In no case shall funding of the state employees' deferred compensation plan be made except through persons or companies authorized and duly licensed by this state and applicable federal regulatory agencies to offer such funding programs.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1977, P.L.51, SEC.3; Acts 1980, P.L.27, SEC.3; P.L.15-1998, SEC.3.

IC 5-10-1.1-6
Obligations of state or political subdivision
Sec. 6. The state or political subdivision under a deferred compensation plan shall be obligated at any point in time solely for the then current market value of the funding theretofore made.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by P.L.15-1998, SEC.4.

IC 5-10-1.1-7
Participation by political subdivisions
Sec. 7. (a) Any political subdivision (as defined in IC 36-1-2-13) may establish for its employees a deferred compensation plan. The plan shall be selected by the governing body of the political subdivision, which in the case of a unit subject to IC 36-1-3 shall be done by ordinance. Participation shall be by written agreement between each employee and the governing body of the political subdivision, which agreement provides for the deferral of compensation and subsequent administration of such funds.
(b) For funding such agreements, the governing body of the political subdivision may:
(1) designate one (1) of its agencies or departments to establish and administer such plans and choose such funding as deemed appropriate by the agency or department, which may include more than one (1) funding product;
(2) extend the state employees' deferred compensation plan to employees of the political subdivision, subject to the terms and conditions of the state employees' deferred compensation plan as it is established from time to time; or
(3) offer both a plan described in subdivision (1) and the plan described in subdivision (2).
(c) This section does not limit the power or authority of any political subdivision to establish and administer other plans deemed appropriate by the governing bodies of such subdivisions, including plans established under section 1(2) of this chapter.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1977, P.L.51, SEC.4; Acts 1980, P.L.27, SEC.4; P.L.42-1988, SEC.2;

P.L.15-1998, SEC.5; P.L.220-2005, SEC.3; P.L.1-2006, SEC.93.

IC 5-10-1.1-7.3
Matching funds
Sec. 7.3. (a) Any political subdivision (as defined in IC 36-1-2-13) that elects to use the state employees' deferred compensation plan for its employees as authorized in section 7(b)(2) or 7(b)(3) of this chapter also may elect to participate in the state's defined contribution plan established by section 1.5 of this chapter for the purpose of matching all or a specified portion of the political subdivision's employees' contributions to the deferred compensation plan.
(b) Participation in the state's defined contribution plan described in subsection (a) shall be authorized by the governing body of the political subdivision, which in the case of a unit subject to IC 36-1-3 shall be done by ordinance.
(c) Contributions by a political subdivision to the state's defined contribution plan described in subsection (a) for the purpose of matching all or a specified portion of employee contributions are limited to the amount of appropriations made each year for that purpose.
(d) The political subdivision is obligated at any particular time only for the current market value of the funding previously made to the state's defined contribution plan described in subsection (a).
(e) This section does not limit the power or authority of any political subdivision to establish and administer any other plans considered appropriate by the governing body of the political subdivision, including plans established under section 1(2) of this chapter.
As added by P.L.184-2001, SEC.4. Amended by P.L.220-2005, SEC.4.

IC 5-10-1.1-7.5
Unused excess accrued leave
Sec. 7.5. (a) As used in this section, "state agency" means the following:
(1) An authority, a board, a branch, a commission, a committee, a department, a division, or other instrumentality of state government.
(2) A separate corporate body politic that adopts the plan described in subsection (b).
(3) State elected officials and their office staff.
(4) The legislative services agency.
(5) Legislative staff eligible to participate in the state employees' deferred compensation plan established by section 1 of this chapter.
However, the term does not include a state educational institution or a political subdivision.
(b) The deferred compensation committee shall adopt provisions in a defined contribution plan, under Sections 401(a) and 414(d) of

the Internal Revenue Code, for the purpose of converting unused excess accrued leave to a monetary contribution for employees of a state agency. These provisions may be part of the plan and trust established under section 1.5(a) of this chapter.
(c) The deferred compensation committee is the trustee of the plan described in subsection (b). The plan must be a qualified plan, as determined by the Internal Revenue Service.
(d) The state personnel department shall adopt rules under IC 4-22-2 that it considers appropriate or necessary to implement this section. The rules adopted by the state personnel department under this section must:
(1) be consistent with the plan described in subsection (b);
(2) include provisions concerning:
(A) the type and amount of leave that may be converted to a monetary contribution;
(B) the conversion formula for valuing any leave that is converted;
(C) the manner of employee selection of leave conversion; and
(D) the vesting schedule for any leave that is converted; and
(3) apply to all state agencies.
(e) The rules adopted by the state personnel department under subsection (d) specifying the conversion formula must provide for a conversion rate under which the amount contributed on behalf of a participating employee for a day of leave that is converted under this section is equal to at least sixty percent (60%) of the employee's daily pay as of the date the leave is converted.
(f) The deferred compensation committee may adopt the following:
(1) Plan provisions governing:
(A) the investment of accounts in the plan; and
(B) the accounting for converted leave.
(2) Any other plan provisions that are necessary or appropriate for operation of the plan.
(g) The plan described in subsection (b) may be implemented only if the deferred compensation committee has received from the Internal Revenue Service any rulings or determination letters that the committee considers necessary or appropriate.
(h) To the extent allowed by:
(1) the Internal Revenue Code; and
(2) rules adopted by:
(A) the state personnel department under this section; and
(B) the board of trustees of the Indiana public retirement system under IC 5-10.3-8-14;
an employee of a state agency may convert unused excess accrued leave to a monetary contribution under this section and under IC 5-10.3-8-14.
As added by P.L.184-2001, SEC.5. Amended by P.L.220-2005, SEC.5; P.L.2-2007, SEC.80; P.L.35-2012, SEC.21.
IC 5-10-1.1-8
Supplemental effect of chapter
Sec. 8. This chapter shall be supplemental and in addition to all other laws. The powers and duties herein given to the state and its political subdivisions shall be in addition to those given by any other law and shall not be subject to the limitations set out therein.
(Formerly: Acts 1975, P.L.42, SEC.1.)

IC 5-10-1.1-9
Amounts to be held for exclusive benefit of participants and beneficiaries
Sec. 9. All amounts held under any deferred compensation plan established under this chapter must be held for the exclusive benefit of participants of the plan and their beneficiaries, as required by Section 457(g) of the Internal Revenue Code.
As added by P.L.15-1998, SEC.6.



CHAPTER 1.5. RETIREMENT PLAN REPORTING

IC 5-10-1.5-2
Uniform forms and procedures; record-keeping system; expenses
Sec. 2. The director of the public employees' retirement fund shall establish uniform forms and procedures to implement this chapter and shall maintain a record-keeping system for this information. The expenses incurred by the public employees' retirement fund in administering this chapter shall be charged against the state's account in the retirement allowance account in the fund.
As added by Acts 1977, P.L.52, SEC.1. Amended by P.L.5-1990, SEC.4.



CHAPTER 1.7. RETIREMENT PLAN INVESTMENTS

IC 5-10-1.7-2
Housing and community development authority mortgage-backed bonds or notes
Sec. 2. In addition to any other investment power given to a board, a board may invest as much of its trust funds as are not required for current disbursements in mortgage-backed bonds or notes issued by the Indiana housing and community development authority under IC 5-20-1.
As added by Acts 1982, P.L.35, SEC.1. Amended by P.L.41-1983, SEC.2; P.L.1-2006, SEC.94 and P.L.181-2006, SEC.16.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.5. EXCISE POLICE AND CONSERVATION ENFORCEMENT OFFICERS' RETIREMENT PLAN

IC 5-10-5.5-1
Definitions
Sec. 1. As used in this chapter and unless the context clearly denotes otherwise:
(1) "Board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
(2) "Department" means the Indiana department of natural resources.
(3) "Commission" means the alcohol and tobacco commission.
(4) "Officer" means any Indiana state excise police officer, any Indiana state conservation enforcement officer, any gaming agent, or any gaming control officer.
(5) "Participant" means any officer who has elected to participate in the retirement plan created by this chapter.
(6) "Salary" means the total compensation, exclusive of expense allowances, paid to any officer by the department or the commission, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
(7) "Average annual salary" means the average annual salary of

an officer during the five (5) years of highest annual salary in the ten (10) years immediately preceding an officer's retirement date, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
(8) "Public employees' retirement act" means IC 5-10.3.
(9) "Public employees' retirement fund" means the public employees' retirement fund created by IC 5-10.3-2.
(10) "Interest" means the rate of interest specified by rule by the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
(11) "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
(12) Other words and phrases when used in this chapter shall, for the purposes of this chapter, have the meanings respectively ascribed to them as set forth in IC 5-10.3-1.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.25-1986, SEC.27; P.L.5-1992, SEC.3; P.L.4-1992, SEC.5; P.L.204-2001, SEC.10; P.L.170-2005, SEC.11; P.L.227-2007, SEC.51; P.L.16-2011, SEC.1; P.L.23-2011, SEC.3; P.L.6-2012, SEC.25; P.L.35-2012, SEC.23.

IC 5-10-5.5-2
Creation
Sec. 2. There is hereby created a state excise police, gaming agent, gaming control officer, and conservation enforcement officers' retirement plan to establish a means of providing special retirement, disability and survivor benefits to employees of the department, the Indiana gaming commission, and the commission who are engaged exclusively in the performance of law enforcement duties.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.170-2005, SEC.12; P.L.227-2007, SEC.52.

IC 5-10-5.5-2.5
Qualification of plan under Internal Revenue Code
Sec. 2.5. (a) As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
(b) The state excise police, gaming agent, gaming control officer, and conservation officers' retirement plan shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the retirement plan. In order to meet those requirements, the retirement plan is subject to the following provisions, notwithstanding any other provision of this chapter:
(1) The board shall distribute the corpus and income of the retirement plan to participants and their beneficiaries in

accordance with this chapter.
(2) No part of the corpus or income of the retirement plan may be used or diverted to any purpose other than the exclusive benefit of the participants and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits any participant would otherwise receive under this chapter.
(4) If the retirement plan is terminated, or if all contributions to the retirement plan are completely discontinued, the rights of each affected participant to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the retirement plan shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the retirement plan is subject to the following provisions:
(A) The life expectancy of a participant, the participant's spouse, or the participant's beneficiary shall not be recalculated after the initial determination, for purposes of determining benefits.
(B) If a participant dies before the distribution of the participant's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the participant died.
(C) The amount of an annuity paid to a participant's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of participants or beneficiaries;
in a manner that discriminates in favor of participants who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code.
(7) Benefits paid under this chapter may not exceed the maximum benefit specified by Section 415 of the Internal Revenue Code.
(8) The salary taken into account under this chapter may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The board may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
As added by P.L.55-1989, SEC.1. Amended by P.L.170-2005, SEC.13; P.L.227-2007, SEC.53.

IC 5-10-5.5-3 Management; confidentiality of retirement plan records
Sec. 3. (a) The management administration of the retirement plan created by this chapter is hereby vested in the board.
(b) Records of individual participants in the retirement plan created by this chapter and participants' information are confidential, except for the name and years of service of a retirement plan participant.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.94-2004, SEC.3; P.L.23-2011, SEC.4.

IC 5-10-5.5-3.5
Administration of retirement plan consistent with Americans with Disabilities Act
Sec. 3.5. The state excise police, gaming agent, gaming control officer, and conservation enforcement officers' retirement plan shall be administered in a manner that is consistent with the Americans with Disabilities Act, to the extent required by the Act.
As added by P.L.4-1992, SEC.6. Amended by P.L.170-2005, SEC.14; P.L.227-2007, SEC.54.

IC 5-10-5.5-4
Participants' saving fund; creation
Sec. 4. (a) A participants' savings fund is hereby created. This fund shall be maintained by the board as a trust fund, separate and distinct from all other entities for the purpose of securing payment of benefits to participants and their surivors, as hereinafter provided.
(b) The participants' savings fund shall consist of the following:
(1) each participant's contributions to the fund;
(2) all gifts, grants, devises and bequests in money, property, or other form which may be made to the fund;
(3) all interest on investments or on deposits of the fund;
(4) all contributions or payments to the fund made in any manner provided by the General Assembly, including appropriations from the general fund of the state; and
(5) any funds transferred to the fund from the public employees' retirement fund under the provisions of section 6 of this chapter.
(Formerly: Acts 1972, P.L.1, SEC.1.)

IC 5-10-5.5-5
Participants; eligibility
Sec. 5. (a) Every person who is an officer on September 2, 1971, shall become a participant, unless the officer files a written notice of his election not to participate with the board within twenty (20) days prior to September 2, 1971.
(b) Every person who becomes an officer after September 2, 1971 shall become a participant as a condition of his employment.
(c) Any officer who elects not to become a participant shall thereafter be forever ineligible to become a participant.
(Formerly: Acts 1972, P.L.1, SEC.1.)
IC 5-10-5.5-6
Transfer of funds to savings fund
Sec. 6. (a) Upon election to become a participant by any officer who is a member of the public employees' retirement fund, the board shall transfer all funds standing to the credit of the electing officer in the public employees' retirement fund to the participants' savings fund created by this chapter.
(b) Except as otherwise provided in this chapter, a transfer of funds under the provisions of subsection (a) of this section constitutes a full and complete discharge of all of the rights of the electing officer under the public employees' retirement fund.
(Formerly: Acts 1972, P.L.1, SEC.1.)

IC 5-10-5.5-7
Transfer of creditable service; credit during disability
Sec. 7. (a) Upon election to become a participant by any officer who is a member of the public employees' retirement fund, the board shall transfer all creditable service standing to the credit of the electing officer under the public employees' retirement fund to the credit of the electing officer under the retirement plan created by this chapter.
(b) Creditable service under this chapter, including credit for military service, shall accrue and be computed and credited to participants in the same manner and in the same amount as creditable service accrues, is computed and credited under the public employees' retirement law.
(c) In addition to creditable service computed under subsection (b), a participant is entitled to receive creditable service under this chapter for the time the participant receives disability benefits under a disability plan established under IC 5-10-8-7.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.180-2007, SEC.1.

IC 5-10-5.5-7.5
Purchase of service credit earned in certain Indiana public retirement funds
Sec. 7.5. (a) As used in this section, "board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
(b) As used in this section, "public retirement fund" refers collectively to:
(1) the public employees' retirement fund (IC 5-10.3);
(2) the Indiana state teachers' retirement fund (IC 5-10.4);
(3) the state police pension trust (IC 10-12); and
(4) the 1977 police officers' and firefighters' pension and disability fund (IC 36-8-8).
(c) Subject to this section, a participant may purchase service credit for the participant's prior service in a position covered by a public retirement fund.
(d) To purchase the service credit described in subsection (c), a

participant must meet the following requirements:
(1) The participant has at least one (1) year of creditable service in the retirement plan created by this chapter.
(2) The participant has not attained vested status in and is not an active participant in the public retirement fund from which the participant is purchasing the service credit.
(3) Before the participant retires, the participant makes contributions to the retirement plan created by this chapter as follows:
(A) Contributions that are equal to the product of the following:
(i) The participant's salary at the time the participant actually makes a contribution for the service credit.
(ii) A rate, determined by the actuary for the retirement plan created by this chapter, based on the age of the participant at the time the participant actually makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased.
(iii) The number of years of service credit the participant intends to purchase.
(B) Contributions for any accrued interest, at a rate determined by the actuary for the retirement plan created by this chapter, for the period from the participant's initial participation in the retirement plan created by this chapter to the date payment is made by the participant.
(e) At the request of the participant purchasing service credit under this section, the amount a participant is required to contribute under subsection (d)(3) may be reduced by a trustee to trustee transfer from a public retirement fund in which the participant has an account that contains amounts attributable to member contributions (plus any credited earnings) to the retirement plan created by this chapter. The participant may direct the transfer of an amount only to the extent necessary to fund the service purchase under subsection (d)(3). The participant shall complete any forms required by the public retirement fund from which the participant is requesting a transfer or the retirement plan created by this chapter before the transfer is made.
(f) At least ten (10) years of service in the retirement plan created by this chapter is required before a participant may receive a benefit based on service credit purchased under this section.
(g) A participant who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive an annual retirement allowance; or
(2) receives an annual retirement allowance for the same service from another tax supported governmental retirement plan other than under the federal Social Security Act;
may withdraw the purchase amount plus accumulated interest after

submitting a properly completed application for a refund to the retirement plan created by this chapter.
(h) The following may apply to the purchase of service credit under this section:
(1) The board may allow a participant to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A participant may not claim the service credit for purposes of determining eligibility for a benefit or computing benefits unless the participant has made all payments required for the purchase of the service credit.
(i) To the extent permitted by the Internal Revenue Code and applicable regulations, the retirement plan created by this chapter may accept, on behalf of a participant who is purchasing permissive service credit under this chapter, a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(j) To the extent permitted by the Internal Revenue Code and applicable regulations, the retirement plan created by this chapter may accept, on behalf of a participant who is purchasing permissive service credit under this chapter, a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.180-2007, SEC.2. Amended by P.L.23-2011, SEC.5.

IC 5-10-5.5-8
Contributions; rate; payroll deductions; employer pick-up of contributions
Sec. 8. (a) Except as provided in subsection (c), every participant shall contribute four percent (4%) of the participant's annual salary to the participants' savings fund.
(b) Contributions shall be made in the form of payroll deductions from each and every payment of salary received by the participant. Every participant shall, as a condition precedent to becoming a

participant, consent to the payroll deductions.
(c) An employer may pay all or a part of the contributions for the participant. All contributions made by an employer under this subsection shall be treated as pick-up contributions under Section 414(h)(2) of the Internal Revenue Code.
(d) After December 31, 2011, an employer shall submit the contributions paid by or on behalf of a participant under this section by electronic funds transfer in accordance with section 8.5 of this chapter.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.180-2007, SEC.3; P.L.13-2011, SEC.1.

IC 5-10-5.5-8.5
Submission of contributions, reports, and records electronically
Sec. 8.5. (a) This section applies to reports, records, and contributions submitted after December 31, 2011.
(b) As used in this section, "electronic funds transfer" has the meaning set forth in IC 4-8.1-2-7(f).
(c) An employer shall submit through the use of electronic funds transfer:
(1) employer contributions, determined by the board, to fund the retirement, disability, and survivor benefits described in this chapter; and
(2) contributions paid by or on behalf of a participant under section 8 of this chapter.
(d) An employer shall submit in a uniform format through a secure connection over the Internet or through other electronic means specified by the board the reports and records required by the board under this chapter.
(e) The board shall establish by rule the due dates for all reports, records, and contributions required under this chapter.
As added by P.L.13-2011, SEC.2.

IC 5-10-5.5-9
Retirement provisions
Sec. 9. (a) Except as provided in subsection (b), every participant is required to retire on the first day of the month following the participant's sixty-fifth birthday.
(b) An officer who becomes a participant after becoming fifty (50) years of age is required to retire on the earlier of:
(1) the first day of the month following the participant's sixty-fifth birthday; or
(2) the first day of the month following the completion of fifteen (15) years of service.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.38-1986, SEC.1; P.L.55-1987, SEC.1; P.L.55-1989, SEC.2; P.L.128-2008, SEC.2.

IC 5-10-5.5-10
Retirement allowance Sec. 10. (a) Benefits provided under this section are subject to section 2.5 of this chapter.
(b) The annual retirement allowance of a participant, payable in equal monthly installments beginning on the participant's normal retirement date, shall be a percentage of the participant's average annual salary, such percentage to be twenty-five percent (25%) increased by one and two-thirds percent (1 2/3%) of the participant's average annual salary for each completed year of creditable service more than ten (10) years. However, the annual retirement allowance computed under this subsection may not exceed seventy-five percent (75%) of the participant's average annual salary.
(c) The annual retirement allowance shall cease with the last monthly payment prior to the death of the participant.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.55-1989, SEC.3; P.L.180-2007, SEC.4; P.L.128-2008, SEC.3.

IC 5-10-5.5-11
Early retirement
Sec. 11. (a) Any participant who has attained the age of forty-five (45) years and has accrued at least fifteen (15) years of creditable service may retire and become eligible for benefits as provided in section 12(a) of this chapter.
(b) If:
(1) a participant is at least fifty-five (55) years of age; and
(2) the sum of the participant's years of creditable service and age in years equals at least eighty-five (85);
the participant may retire and become eligible for benefits as provided in section 12(b) of this chapter.
(c) A participant who:
(1) is at least fifty (50) years of age; and
(2) has accrued at least twenty-five (25) years of creditable service;
may retire and become eligible for benefits under section 12(b) of this chapter.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.10-1995, SEC.2; P.L.180-2007, SEC.5.

IC 5-10-5.5-12
Early retirement allowance; monthly installments
Sec. 12. (a) The amount of annual retirement allowance payable in equal monthly installments to a participant who retires under section 11(a) of this chapter (relating to early retirement) shall be determined in accordance with section 10 of this chapter (relating to normal retirement). However, the amount of annual retirement allowance otherwise payable upon early retirement shall be reduced by one-quarter percent (1/4%) for each full month that the date of early retirement precedes the attainment of the participant's sixtieth birthday.
(b) The amount of annual retirement allowance payable in equal monthly installments to a participant who retires under section 11(b)

or 11(c) of this chapter (relating to early retirement) shall be determined in accordance with section 10 of this chapter (relating to normal retirement).
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.10-1995, SEC.3; P.L.180-2007, SEC.6; P.L.3-2008, SEC.23.

IC 5-10-5.5-12.5
Repealed
(Repealed by P.L.25-1994, SEC.12.)

IC 5-10-5.5-12.7
Determinations by board of trustees; impairment standards; transcripts, reports, records, and other materials
Sec. 12.7. (a) Upon a petition from a participant, the department, or the commission, the board of trustees of the Indiana public retirement system, or its designee, shall make the determinations required by section 13 of this chapter and shall also determine:
(1) the degree of impairment of any officer determined to have a disability; and
(2) whether the disability arose in the line of duty (as defined in section 13.5 of this chapter).
(b) The impairment standards contained in the United States Department of Veterans Affairs Schedule for Rating Disabilities in effect at the time the application for disability benefits is filed with the board of trustees shall be used to determine the degree of impairment.
(c) To the extent required by the Americans with Disabilities Act, the transcripts, reports, records, and other material generated as a result of a hearing, a review, or an appeal conducted under this chapter to determine the existence of a disability, the cause of a disability, or the degree of impairment shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by P.L.56-1987, SEC.2. Amended by P.L.1-1990, SEC.57; P.L.4-1992, SEC.7; P.L.25-1994, SEC.1; P.L.99-2007, SEC.12; P.L.35-2012, SEC.24.

IC 5-10-5.5-13
Permanent or temporary disability
Sec. 13. Any participant who becomes permanently or temporarily disabled from performing all suitable and available work on the force for which he is or may be capable of becoming qualified, considering reasonable accommodation to the extent required by the Americans with Disabilities Act, shall be entitled to disability benefits in the amount provided by this chapter. Benefits may not be provided under this section for any disability:
(1) resulting from an intentionally self-inflicted injury or attempted suicide while sane or insane;
(2) resulting from the member's commission or attempted commission of a felony; or (3) which begins within two (2) years after a member's entry or reentry into active service on the force and which was caused or contributed to by a mental or physical condition which manifested itself before the member entered or reentered active service.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by Acts 1981, P.L.48, SEC.1; P.L.56-1987, SEC.3; P.L.4-1992, SEC.8.

IC 5-10-5.5-13.5
Disability occurring after June 30, 1987; presumption for line of duty disability; monthly benefits
Sec. 13.5. (a) This section applies to participants whose disability occurred after June 30, 1987.
(b) Benefits provided under this section are subject to section 2.5 of this chapter.
(c) As used in this section, a disability is to be considered to have arisen in the line of duty if the disability is the direct result of:
(1) a personal injury that occurs while the participant is on duty; or
(2) a personal injury that occurs while the participant is off duty and responding to an offense or an emergency or a reported offense or emergency;
or if the disability is presumed incurred in the line of duty under IC 5-10-13.
(d) A participant whose disability arose in the line of duty is entitled to a monthly benefit equal to the participant's monthly salary on the date of disability multiplied by the degree of impairment (expressed as a percentage impairment of the person as a whole). However, the monthly benefit under this subsection must be at least:
(1) twenty percent (20%) of the participant's monthly salary on the date of the disability if the participant has more than five (5) years of service; or
(2) ten percent (10%) of the participant's monthly salary on the date of the disability if the participant has five (5) or fewer years of service.
(e) A participant whose disability did not arise in the line of duty is entitled to a monthly benefit equal to one-half (1/2) of the participant's monthly salary on the date of disability multiplied by the degree of impairment (expressed as a percentage of the person as a whole). However, the monthly benefit under this subsection must be at least:
(1) ten percent (10%) of the participant's monthly salary on the date of the disability if the participant has more than five (5) years of service; or
(2) five percent (5%) of the participant's monthly salary on the date of the disability if the participant has five (5) or fewer years of service.
(f) A participant who is receiving a disability benefit under subsection (d) is entitled:
(1) to receive a disability benefit for the remainder of the

participant's life; and
(2) to have the participant's benefit recomputed under section 10 of this chapter (relating to normal retirement) when the participant becomes sixty (60) years of age.
As added by P.L.56-1987, SEC.4. Amended by P.L.55-1989, SEC.4; P.L.185-2002, SEC.1; P.L.180-2007, SEC.7.

IC 5-10-5.5-14
Disability occurring before July 1, 1987; allowance; monthly installments; cessation
Sec. 14. (a) Benefits provided under this section are subject to section 2.5 of this chapter.
(b) This subsection applies to participants who were disabled before July 1, 1987. Any participant eligible to receive disability benefits under section 13 of this chapter is entitled to an annual disability allowance payable in equal monthly installments and equal to a percentage of his average annual salary determined in accordance with the provisions of section 10(a) of this chapter (relating to normal retirement).
(c) Payment of disability benefits shall begin with the month next succeeding the month in which the participant is determined to be disabled and shall cease:
(1) with the last payment prior to the participant's death; or
(2) with the last payment before the time the participant is no longer disabled;
whichever occurs first. However, after becoming forty-five (45) years of age, a participant receiving a disability benefit may request that the disability benefit payments cease and that any retirement benefit for which the participant is eligible begin.
(d) If a member receives disability or retirement benefits from another state funded pension fund, he is not entitled to receive disability benefits under this section.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by Acts 1977, P.L.2, SEC.4; Acts 1981, P.L.48, SEC.2; P.L.56-1987, SEC.5; P.L.55-1989, SEC.5; P.L.41-1991, SEC.1.

IC 5-10-5.5-15
Surviving mothers, fathers, spouses, or unmarried children; eligibility for benefits
Sec. 15. Surviving mothers, fathers, surviving spouses or unmarried children under the age of eighteen (18) years, of participants who have accrued at least fifteen (15) years of creditable service and who die, shall be entitled to receive survivors' benefits in the amount hereinafter provided. Survivor's benefits shall be paid to such of the above enumerated persons as the participant shall nominate by written direction duly acknowledged and filed with the board.
(Formerly: Acts 1972, P.L.1, SEC.1; Acts 1975, P.L.21, SEC.2.)

IC 5-10-5.5-16 Survivors benefits; amount
Sec. 16. (a) Benefits provided under this section are subject to section 2.5 of this chapter.
(b) A surviving mother or father nominated by the participant to receive survivors' benefits under the provisions of this chapter shall be entitled to an annual survivors' allowance for life equal to fifty percent (50%) of the amount the participant would have been entitled to if he had retired.
(c) A surviving spouse nominated by the participant to receive survivors' benefits under the provisions of this chapter shall be entitled to an annual survivors' allowance equal to fifty percent (50%) of the amount the participant would have been entitled to if he or she had retired. In the case of a surviving spouse who is more than five (5) years younger than the deceased participant at the time of the participant's death, the amount of the annual survivors' allowance shall be reduced actuarially, without regard to the sex of the spouse or the participant. In all cases the survivors' allowance to a surviving spouse shall cease with the last payment prior to the surviving spouse's death.
(d) A surviving child eligible and nominated by the participant to receive survivors' benefits under the provisions of this chapter shall be entitled to an annual survivors' allowance equal to fifty percent (50%) of the amount the participant would have been entitled to if he had retired. If more than one (1) surviving child is eligible and nominated to receive survivors' benefits, the annual allowance shall be divided equally between or among such children. In all cases, the survivors' allowance to a child shall cease when the child attains the age of eighteen (18) years or marries, whichever occurs first. Where a survivors' allowance is divided between or among more than one (1) child, and payments to one (1) or more children cease, the total annual allowance payable shall be divided evenly among or between such of the remaining children who are eligible therefor.
(e) In the event that no nomination is made by an eligible participant, or in the event that the nominated survivor predeceases the participant and no contingent survivor is nominated and an eligible participant dies, no survivors' allowance shall be payable. In such case, the board shall make a lump sum payment to the estate of the deceased participant equal to the total of all funds standing to the credit of the participant in the participant's savings fund plus accumulated interest thereon.
(f) A survivor's allowance under this section that was terminated because of a surviving spouse's remarriage shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse.
(Formerly: Acts 1972, P.L.1, SEC.1; Acts 1975, P.L.21, SEC.3.) As amended by P.L.55-1989, SEC.6; P.L.40-1997, SEC.1.

IC 5-10-5.5-17
Lump sum refund of contributions or payments
Sec. 17. Any participant whose employment as an officer is terminated before accumulating fifteen (15) years of creditable

service and before attaining the age of forty-five (45) years shall be entitled to a lump-sum refund of all contributions standing to his credit in the participants' savings fund plus accumulated interest thereon.
(b) If a participant dies before accumulating fifteen (15) years of creditable service, all contributions standing to his credit in the participants' savings fund plus the accumulated interest thereon shall be paid by the board to the person the participant shall nominate by written direction duly acknowledged and filed with the board. The payment may be in the form of a lump sum or a series of payments, at the discretion of the board.
(c) If a participant dies before accumulating fifteen (15) years of creditable service and has nominated no beneficiary, or in the event that the participant's nominee predeceases him, all contributions standing to his credit in the participants' savings fund, plus accumulated interest thereon shall be paid by the board to the estate of the deceased participant. The payment may be in the form of a lump sum or a series of payments, at the discretion of the board.
(d) If a participant terminates his employment after accumulating fifteen (15) years of creditable service, but before becoming eligible for any benefits under this chapter, no refund of contributions and interest shall be allowed. In such case, the participant's contributions shall be retained by the board until the participant becomes eligible for benefits. At that time, benefits shall be paid to, or on behalf of the participant in the same manner and in the same amount as all similar benefits are paid.
(Formerly: Acts 1972, P.L.1, SEC.1.)

IC 5-10-5.5-18
Termination of service before accumulating 15 years of creditable service
Sec. 18. Any participant who terminates his service as an officer before accumulating fifteen (15) years of creditable service may, in the manner and under the conditions provided in the public employees' retirement law, again become a member of the public employees' retirement fund. Upon payment of contributions and interest required by the board, the withdrawing participant shall be entitled to transfer creditable service standing to his credit under this chapter to his credit under the public employees' retirement law.
(Formerly: Acts 1972, P.L.1, SEC.1.)

IC 5-10-5.5-19
Public employees retirement fund law; applicability
Sec. 19. The retirement plan created by this chapter shall, in all respects to the extent applicable and except as otherwise specifically enumerated in this chapter, be governed by the law creating the public employees' retirement fund, and for that purpose, the provisions of IC 5-10.3 are hereby incorporated into this chapter by reference.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.25-1986,

SEC.28.

IC 5-10-5.5-20
Old age and survivors benefits; supplemental retirement benefits; rights and liabilities not affected
Sec. 20. Participation in the retirement plan created by this chapter shall not affect the participant's rights and liabilities under the provisions of IC 5-10.1, IC 5-10.2, and IC 5-10.3.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.25-1986, SEC.29.

IC 5-10-5.5-21
Increase in monthly benefits
Sec. 21. (a) Except as provided in subsection (d), the monthly benefit payable after June 30, 1987, to a participant, or a survivor or beneficiary of a participant, who retired or was disabled before July 2, 1986, shall be increased by an amount determined by the board. The board shall determine the amount for each participant, survivor, and beneficiary so that the monthly benefit is increased by one-half (1/2) the amount that the monthly benefit would have been increased if the participant had been a member of the public employees' retirement fund on the date of retirement or disability.
(b) Except as provided in subsection (d), the monthly benefit payable after June 30, 1988, to a participant, or a survivor or beneficiary of a participant, who retired or was disabled before July 2, 1987, shall be increased by an amount determined by the board. The board shall determine the amount for each participant, survivor, and beneficiary so that the monthly benefit is increased to the amount that the monthly benefit would have equaled if the participant had been a member of the public employees' retirement fund on the date of retirement or disability.
(c) Except as provided in subsection (d), the monthly benefit payable after June 30, 1989, to participants, survivors, and beneficiaries shall be increased by the same percentages and under the same conditions as monthly benefits are increased under IC 5-10.2-5 for members of the public employees' retirement fund and their survivors and beneficiaries.
(d) This section is applicable only if the general assembly provides sufficient funding for the increased cost of the benefits provided by this section.
As added by P.L.56-1987, SEC.6. Amended by P.L.4-1990, SEC.4.

IC 5-10-5.5-22
Deferred retirement option plan
Sec. 22. (a) As used in this section, "DROP" refers to a deferred retirement option plan established under this section.
(b) As used in this section, "DROP entry date" means the date that a participant's election to enter a DROP becomes effective.
(c) As used in this section, "DROP frozen benefit" refers to an annual retirement allowance computed under section 10 of this

chapter based on a participant's:
(1) average annual salary; and
(2) years of creditable service;
on the date the participant enters the DROP.
(d) As used in this section, "DROP retirement date" means the future retirement date selected by a participant at the time the participant elects to enter the DROP.
(e) Only a participant who is eligible to receive an unreduced annual retirement allowance immediately upon termination of employment may elect to enter a DROP. A participant who elects to enter the DROP must agree to the following:
(1) The participant shall execute an irrevocable election to retire on the DROP retirement date and must remain in active service until that date.
(2) While in the DROP, the participant shall continue to make contributions under section 8 of this chapter.
(3) The participant shall select a DROP retirement date not less than twelve (12) months and not more than thirty-six (36) months after the participant's DROP entry date.
(4) The participant may not remain in the DROP after the date the participant reaches the mandatory retirement age under section 9 of this chapter.
(5) The participant may make an election to enter the DROP only once in the participant's lifetime.
(f) Contributions or payments provided by the general assembly under section 4(b)(4) of this chapter continue for a participant while the participant is in the DROP.
(g) A participant shall exit the DROP on the earliest of the following:
(1) The participant's DROP retirement date.
(2) Thirty-six (36) months after the participant's DROP entry date.
(3) The participant's mandatory retirement age.
(4) The date the participant retires because of a disability as provided by subsection (k).
(h) A participant who retires on the participant's DROP retirement date or on the date the participant retires because of a disability as provided by subsection (k) may elect to receive an annual retirement allowance:
(1) computed under section 10 of this chapter as if the participant had never entered the DROP; or
(2) consisting of:
(A) the DROP frozen benefit; plus
(B) an additional amount, paid as the participant elects under subsection (i), determined by multiplying:
(i) the DROP frozen benefit; by
(ii) the number of months the participant was in the DROP.
(i) The participant shall elect, at the participant's retirement, to receive the additional amount calculated under subsection (h)(2)(B)

in one (1) of the following ways:
(1) A lump sum paid on:
(A) the participant's DROP retirement date; or
(B) the date the participant retires because of a disability as provided by subsection (k).
(2) Three (3) equal annual payments:
(A) commencing on:
(i) the participant's DROP retirement date; or
(ii) the date the participant retires because of a disability as provided by subsection (k); and
(B) thereafter paid on:
(i) the anniversary of the participant's DROP retirement date; or
(ii) the date the participant retires because of a disability as provided by subsection (k).
(j) A cost of living increase determined under section 21(c) of this chapter does not apply to the additional amount calculated under subsection (h)(2)(B) at the participant's DROP retirement date or the date the participant retires because of a disability as provided by subsection (k). No cost of living increase is applied to a DROP frozen benefit while the participant is in the DROP. After the participant's DROP retirement date or the date the participant retires because of a disability as provided by subsection (k), cost of living increases determined under section 21(c) of this chapter apply to the participant's annual retirement allowance computed under this section.
(k) If a participant becomes disabled, in the line of duty or other than in the line of duty while in the DROP, the participant's annual retirement allowance is computed as follows:
(1) If the participant retires because of a disability less than twelve (12) months after the date the participant enters the DROP, the participant's annual retirement allowance is calculated as if the participant had never entered the DROP.
(2) If the participant retires because of a disability at least twelve (12) months after the date the participant enters the DROP, the participant's annual retirement allowance is calculated under this section, and the participant's retirement date is the date the member retires because of a disability rather than the participant's DROP retirement date.
(l) If, before payment of the participant's annual retirement allowance begins, the participant dies in the line of duty or other than in the line of duty, death benefits are payable as follows:
(1) The benefit calculated under subsection (h)(2)(B) is paid in a lump sum to the participant's surviving spouse. If there is no surviving spouse, the lump sum must be divided equally among the participant's surviving children. If there are no surviving children, the lump sum is paid to the participant's parents. If there are no surviving parents, the lump sum is paid to the participant's estate.
(2) A benefit is paid on the DROP frozen benefit under the

terms of the retirement plan created by this chapter.
(m) Except as provided under subsections (k) and (l), the annual retirement allowance for a participant who exits the DROP for any reason other than retirement on the participant's DROP retirement date is calculated as if the participant had never entered the DROP.
As added by P.L.128-2008, SEC.4.



CHAPTER 6. VACATIONS AND OTHER BENEFITS FOR CERTAIN PUBLIC EMPLOYEES

IC 5-10-6-2
Paid breaks for expressing breast milk
Sec. 2. (a) The state and political subdivisions of the state shall provide reasonable paid break time each day to an employee who needs to express breast milk for the employee's infant child. The break time must, if possible, run concurrently with any break time already provided to the employee. The state and political subdivisions are not required to provide break time under this section if providing break time would unduly disrupt the operations of the state or political subdivisions.
(b) The state and political subdivisions of the state shall make reasonable efforts to provide a room or other location, other than a toilet stall, in close proximity to the work area, where an employee described in subsection (a) can express the employee's breast milk in privacy. The state and political subdivisions shall make reasonable efforts to provide a refrigerator or other cold storage space for keeping milk that has been expressed. The state or a political subdivision is not liable if the state or political subdivision makes a reasonable effort to comply with this subsection.
As added by P.L.13-2008, SEC.2.



CHAPTER 7. EMPLOYEE INTERCHANGE PROGRAMS

IC 5-10-7-2
Definitions
Sec. 2. For the purposes of this chapter:
(a) "Sending agency" means any department or agency of the federal government or a state or local government which sends any employee thereof to another government agency under this chapter.
(b) "Receiving agency" means any department or agency of the federal government or a state or local government which receives an employee of another government agency under this chapter.
(Formerly: Acts 1969, c.384, s.2.) As amended by P.L.25-1986, SEC.30.

IC 5-10-7-3
Participating entities; periods of individual assignment
Sec. 3. (a) Any department, agency, or instrumentality of the state, county, city, municipality, land-grant college, or college or university operated by the state or any local government may participate in a program of interchange of employees with departments, agencies, or instrumentalities of the federal government, another state or locality, or other agencies, municipalities, or instrumentalities of this state as a sending and/or receiving agency.
(b) The period of individual assignment or detail under an interchange program shall not exceed two (2) years. However, the sending agency may extend the period of assignment for not more than two (2) additional years. Details relating to any matter covered in this chapter may be the subject of an agreement between the sending and receiving agencies.
(Formerly: Acts 1969, c.384, s.3.) As amended by P.L.25-1986, SEC.31.

IC 5-10-7-4
Status of employees
Sec. 4. (a) Employees of a sending agency participating in an exchange of personnel as authorized in section 3 of this chapter may be considered during such participation to be:
(1) on detail to regular work assignments of the sending agency; or
(2) in a status of leave of absence from their positions in the

sending agency.
(b) Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.
(c) Employees who are in a leave of absence status as provided in this section shall be carried on leave without pay; provided, that they may be granted annual leave or other time off with pay to the extent authorized by law applicable to the sending agency. Except as otherwise provided in this chapter, employees who are in a leave of absence status shall have the same rights, benefits, and obligations as employees generally who are in such leave status but notwithstanding any other provision of law such employees may be entitled to credit the period of such assignment toward benefits as employees of the sending agency.
(d) Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange or sustained in performance of duties in connection therewith shall be treated for the purposes of the sending agency's employee compensation program as an employee, as defined in such statute, who has sustained such injury in the performance of such duty, but shall not receive benefits under that statute for any period for which he is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.
(Formerly: Acts 1969, c.384, s.4.) As amended by P.L.25-1986, SEC.32.

IC 5-10-7-5
Sending agencies; travel expenses; per diem allowance
Sec. 5. A sending agency in this state may, in accordance with the travel regulations of such agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency. If the assignment or detail will be for a period of time exceeding eight (8) months, travel expenses may include expenses of transportation of immediate family, household goods and personal effects to and from the location of the receiving agency. If the period of assignment is less than eight (8) months, the sending agency may pay a per diem allowance to the employee on assignment or detail.
(Formerly: Acts 1969, c.384, s.5.)

IC 5-10-7-6
Receiving agencies; compensation; status of employees
Sec. 6. (a) When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of this chapter may: (1) be given appointments in the receiving agency covering the periods of such assignments, with compensation to be paid from receiving agency funds or without compensation; or
(2) be considered to be on detail to the receiving agency.
(b) Appointments of persons so assigned may be made without regard to the statutes or rules governing the selection of employees of the receiving agency.
(c) Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subsection (d), nor shall they be paid a salary or wage by the receiving agency during the period of their detail, except in special cases upon written permission by the state board of accounts such employee or employees shall be paid fully by special appropriation approved by the county council and the department of local government finance. The supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.
(d) Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment or sustained in the performance of duties in connection therewith shall be treated for the purpose of receiving agency's employee compensation program as an employee, as defined in such statute, who has sustained such injury in the performance of such duty, but shall not receive benefits under that statute for any period for which he elects to receive similar benefits as an employee under the sending agency's employee compensation program.
(Formerly: Acts 1969, c.384, s.6.) As amended by P.L.25-1986, SEC.33; P.L.90-2002, SEC.15.

IC 5-10-7-7
Receiving agencies; travel expenses
Sec. 7. A receiving agency in this state may, in accordance with the travel rules of such agency, pay travel expenses of persons assigned thereto under this chapter during the period of such assignments on the same basis as if they were regular employees of the receiving agency.
(Formerly: Acts 1969, c.384, s.7.) As amended by P.L.25-1986, SEC.34.

IC 5-10-7-8
Department of administration; implementation of chapter
Sec. 8. The department of administration shall explore means of implementing this chapter and assist departments, agencies, and instrumentalities of the state and its political subdivisions in participating in employee interchange programs.
(Formerly: Acts 1969, c.384, s.8.) As amended by P.L.25-1986, SEC.35.



CHAPTER 8. GROUP INSURANCE FOR PUBLIC EMPLOYEES

IC 5-10-8-0.3
Use of certain accrued benefits by state employees
Sec. 0.3. The benefits accrued by an employee under 31 IAC 1-9-5 (before its repeal) or 31 IAC 2-11-6 (before its repeal) that are unused after June 30, 1989, may be used by the employee after June 30, 1989, in accordance with the rules required by section 7(d) of this chapter, as amended by P.L.27-1988. The rules required by section 7(d) of this chapter, as amended by P.L.27-1988, must provide that an employee who:
(1) is subject to section 7(d) of this chapter; and
(2) has less than five (5) years of continuous full-time

employment after June 30, 1989;
will be credited with special sick leave on a pro rata basis after June 30, 1989.
As added by P.L.220-2011, SEC.66.

IC 5-10-8-0.4
Legalization of certain payments of deductible portion of group health insurance
Sec. 0.4. Payment of the deductible portion of group health insurance by a public employer before July 1, 1989, is legalized.
As added by P.L.220-2011, SEC.67.

IC 5-10-8-0.5
Election of certain health care coverage
Sec. 0.5. Notwithstanding the amendments made to sections 2.2 and 2.6 of this chapter, and IC 20-5-2-2 (before its repeal, now codified at IC 20-26-5-4), and the addition of section 6.6 of this chapter by P.L.286-2001, the coverage that may be elected under section 6.6 of this chapter, as added by P.L.286-2001:
(1) need not be made available before January 1, 2002; but
(2) must be made available not later than January 1, 2002.
As added by P.L.220-2011, SEC.68.

IC 5-10-8-1
Definitions
Sec. 1. The following definitions apply in this chapter:
(1) "Employee" means:
(A) an elected or appointed officer or official, or a full-time employee;
(B) if the individual is employed by a school corporation, a full-time or part-time employee;
(C) for a local unit public employer, a full-time or part-time employee or a person who provides personal services to the unit under contract during the contract period; or
(D) a senior judge appointed under IC 33-24-3-7;
whose services have continued without interruption at least thirty (30) days.
(2) "Group insurance" means any of the kinds of insurance fulfilling the definitions and requirements of group insurance contained in IC 27-1.
(3) "Insurance" means insurance upon or in relation to human life in all its forms, including life insurance, health insurance, disability insurance, accident insurance, hospitalization insurance, surgery insurance, medical insurance, and supplemental medical insurance.
(4) "Local unit" includes a city, town, county, township, public library, municipal corporation (as defined in IC 5-10-9-1), school corporation, or charter school.
(5) "New traditional plan" means a self-insurance program established under section 7(b) of this chapter to provide health

care coverage.
(6) "Public employer" means the state or a local unit, including any board, commission, department, division, authority, institution, establishment, facility, or governmental unit under the supervision of either, having a payroll in relation to persons it immediately employs, even if it is not a separate taxing unit. With respect to the legislative branch of government, "public employer" or "employer" refers to the following:
(A) The president pro tempore of the senate, with respect to former members or employees of the senate.
(B) The speaker of the house, with respect to former members or employees of the house of representatives.
(C) The legislative council, with respect to former employees of the legislative services agency.
(7) "Public employer" does not include a state educational institution.
(8) "Retired employee" means:
(A) in the case of a public employer that participates in the public employees' retirement fund, a former employee who qualifies for a benefit under IC 5-10.3-8 or IC 5-10.2-4;
(B) in the case of a public employer that participates in the teachers' retirement fund under IC 5-10.4, a former employee who qualifies for a benefit under IC 5-10.4-5; and
(C) in the case of any other public employer, a former employee who meets the requirements established by the public employer for participation in a group insurance plan for retired employees.
(9) "Retirement date" means the date that the employee has chosen to receive retirement benefits from the employees' retirement fund.
As added by Acts 1980, P.L.8, SEC.41. Amended by P.L.39-1986, SEC.1; P.L.56-1989, SEC.1; P.L.39-1990, SEC.1; P.L.40-1990, SEC.1; P.L.233-1999, SEC.1; P.L.50-2000, SEC.1; P.L.13-2001, SEC.7; P.L.98-2004, SEC.65; P.L.2-2006, SEC.14; P.L.2-2007, SEC.81; P.L.194-2007, SEC.1; P.L.91-2011, SEC.1.

IC 5-10-8-2
Repealed
(Repealed by P.L.24-1985, SEC.25(c).)

IC 5-10-8-2.1
Repealed
(Repealed by P.L.1-1991, SEC.32.)

IC 5-10-8-2.2
Public safety employees; surviving spouses; dependents
Sec. 2.2. (a) As used in this section, "dependent" means a natural child, stepchild, or adopted child of a public safety employee who:
(1) is less than eighteen (18) years of age;
(2) is at least eighteen (18) years of age and has a physical or

mental disability (using disability guidelines established by the Social Security Administration); or
(3) is at least eighteen (18) and less than twenty-three (23) years of age and is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university.
(b) As used in this section, "public safety employee" means a full-time firefighter, police officer, county police officer, or sheriff.
(c) This section applies only to local unit public employers and their public safety employees.
(d) A local unit public employer may provide programs of group health insurance for its active and retired public safety employees through one (1) of the following methods:
(1) By purchasing policies of group insurance.
(2) By establishing self-insurance programs.
(3) By electing to participate in the local unit group of local units that offer the state employee health plan under section 6.6 of this chapter.
(4) If the local unit public employer is a school corporation, by electing to provide the coverage through a state employee health plan under section 6.7 of this chapter.
A local unit public employer may provide programs of group insurance other than group health insurance for the local unit public employer's active and retired public safety employees by purchasing policies of group insurance and by establishing self-insurance programs. However, the establishment of a self-insurance program is subject to the approval of the unit's fiscal body.
(e) A local unit public employer may pay a part of the cost of group insurance for its active and retired public safety employees. However, a local unit public employer that provides group life insurance for its active and retired public safety employees shall pay a part of the cost of that insurance.
(f) A local unit public employer may not cancel an insurance contract under this section during the policy term of the contract.
(g) After June 30, 1989, a local unit public employer that provides a group health insurance program for its active public safety employees shall also provide a group health insurance program to the following persons:
(1) Retired public safety employees.
(2) Public safety employees who are receiving disability benefits under IC 36-8-6, IC 36-8-7, IC 36-8-7.5, IC 36-8-8, or IC 36-8-10.
(3) Surviving spouses and dependents of public safety employees who die while in active service or after retirement.
(h) A public safety employee who is retired or has a disability and is eligible for group health insurance coverage under subsection (g)(1) or (g)(2):
(1) may elect to have the person's spouse, dependents, or spouse and dependents covered under the group health insurance program at the time the person retires or becomes disabled; (2) must file a written request for insurance coverage with the employer within ninety (90) days after the person retires or begins receiving disability benefits; and
(3) must pay an amount equal to the total of the employer's and the employee's premiums for the group health insurance for an active public safety employee (however, the employer may elect to pay any part of the person's premiums).
(i) Except as provided in IC 36-8-6-9.7(f), IC 36-8-6-10.1(h), IC 36-8-7-12.3(g), IC 36-8-7-12.4(j), IC 36-8-7.5-13.7(h), IC 36-8-7.5-14.1(i), IC 36-8-8-13.9(d), IC 36-8-8-14.1(h), and IC 36-8-10-16.5 for a surviving spouse or dependent of a public safety employee who dies in the line of duty, a surviving spouse or dependent who is eligible for group health insurance under subsection (g)(3):
(1) may elect to continue coverage under the group health insurance program after the death of the public safety employee;
(2) must file a written request for insurance coverage with the employer within ninety (90) days after the death of the public safety employee; and
(3) must pay the amount that the public safety employee would have been required to pay under this section for coverage selected by the surviving spouse or dependent (however, the employer may elect to pay any part of the surviving spouse's or dependents' premiums).
(j) The eligibility for group health insurance under this section for a public safety employee who is retired or has a disability ends on the earlier of the following:
(1) When the public safety employee becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.
(2) When the employer terminates the health insurance program for active public safety employees.
(k) A surviving spouse's eligibility for group health insurance under this section ends on the earliest of the following:
(1) When the surviving spouse becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.
(2) When the unit providing the insurance terminates the health insurance program for active public safety employees.
(3) The date of the surviving spouse's remarriage.
(4) When health insurance becomes available to the surviving spouse through employment.
(l) A dependent's eligibility for group health insurance under this section ends on the earliest of the following:
(1) When the dependent becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.
(2) When the unit providing the insurance terminates the health insurance program for active public safety employees.
(3) When the dependent no longer meets the criteria set forth in subsection (a).
(4) When health insurance becomes available to the dependent

through employment.
(m) A public safety employee who is on leave without pay is entitled to participate for ninety (90) days in any group health insurance program maintained by the local unit public employer for active public safety employees if the public safety employee pays an amount equal to the total of the employer's and the employee's premiums for the insurance. However, the employer may pay all or part of the employer's premium for the insurance.
(n) A local unit public employer may provide group health insurance for retired public safety employees or their spouses not covered by subsections (g) through (l) and may provide group health insurance that contains provisions more favorable to retired public safety employees and their spouses than required by subsections (g) through (l). A local unit public employer may provide group health insurance to a public safety employee who is on leave without pay for a longer period than required by subsection (m), and may continue to pay all or a part of the employer's premium for the insurance while the employee is on leave without pay.
As added by P.L.58-1989, SEC.2. Amended by P.L.41-1990, SEC.2; P.L.286-2001, SEC.1; P.L.86-2003, SEC.1; P.L.2-2005, SEC.15; P.L.99-2007, SEC.13; P.L.3-2008, SEC.24; P.L.182-2009(ss), SEC.65.

IC 5-10-8-2.5
Repealed
(Repealed by P.L.14-1986, SEC.19.)

IC 5-10-8-2.6
Local unit public employers and employees; programs; self-insurance; payment of part of cost; noncancelability; retired employees
Sec. 2.6. (a) This section applies only to local unit public employers and their employees. This section does not apply to public safety employees, surviving spouses, and dependents covered by section 2.2 of this chapter.
(b) A public employer may provide programs of group insurance for its employees and retired employees. The public employer may, however, exclude part-time employees and persons who provide services to the unit under contract from any group insurance coverage that the public employer provides to the employer's full-time employees. A public employer may provide programs of group health insurance under this section through one (1) of the following methods:
(1) By purchasing policies of group insurance.
(2) By establishing self-insurance programs.
(3) By electing to participate in the local unit group of local units that offer the state employee health plan under section 6.6 of this chapter.
(4) If the local unit public employer is a school corporation, by electing to provide the coverage through a state employee health

plan under section 6.7 of this chapter.
A public employer may provide programs of group insurance other than group health insurance under this section by purchasing policies of group insurance and by establishing self-insurance programs. However, the establishment of a self-insurance program is subject to the approval of the unit's fiscal body.
(c) A public employer may pay a part of the cost of group insurance, but shall pay a part of the cost of group life insurance for local employees. A public employer may pay, as supplemental wages, an amount equal to the deductible portion of group health insurance as long as payment of the supplemental wages will not result in the payment of the total cost of the insurance by the public employer.
(d) An insurance contract for local employees under this section may not be canceled by the public employer during the policy term of the contract.
(e) After June 30, 1986, a public employer shall provide a group health insurance program under subsection (g) to each retired employee:
(1) whose retirement date is:
(A) after May 31, 1986, for a retired employee who was a teacher (as defined in IC 20-18-2-22) for a school corporation; or
(B) after June 30, 1986, for a retired employee not covered by clause (A);
(2) who will have reached fifty-five (55) years of age on or before the employee's retirement date but who will not be eligible on that date for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.;
(3) who will have completed twenty (20) years of creditable employment with a public employer on or before the employee's retirement date, ten (10) years of which must have been completed immediately preceding the retirement date; and
(4) who will have completed at least fifteen (15) years of participation in the retirement plan of which the employee is a member on or before the employee's retirement date.
(f) A group health insurance program required by subsection (e) must be equal in coverage to that offered active employees and must permit the retired employee to participate if the retired employee pays an amount equal to the total of the employer's and the employee's premiums for the group health insurance for an active employee and if the employee, within ninety (90) days after the employee's retirement date, files a written request with the employer for insurance coverage. However, the employer may elect to pay any part of the retired employee's premiums.
(g) A retired employee's eligibility to continue insurance under subsection (e) ends when the employee becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq., or when the employer terminates the health insurance program. A retired employee who is eligible for insurance coverage under subsection (e)

may elect to have the employee's spouse covered under the health insurance program at the time the employee retires. If a retired employee's spouse pays the amount the retired employee would have been required to pay for coverage selected by the spouse, the spouse's subsequent eligibility to continue insurance under this section is not affected by the death of the retired employee. The surviving spouse's eligibility ends on the earliest of the following:
(1) When the spouse becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.
(2) When the employer terminates the health insurance program.
(3) Two (2) years after the date of the employee's death.
(4) The date of the spouse's remarriage.
(h) This subsection does not apply to an employee who is entitled to group insurance coverage under IC 20-28-10-2(b). An employee who is on leave without pay is entitled to participate for ninety (90) days in any group health insurance program maintained by the public employer for active employees if the employee pays an amount equal to the total of the employer's and the employee's premiums for the insurance. However, the employer may pay all or part of the employer's premium for the insurance.
(i) A public employer may provide group health insurance for retired employees or their spouses not covered by subsections (e) through (g) and may provide group health insurance that contains provisions more favorable to retired employees and their spouses than required by subsections (e) through (g). A public employer may provide group health insurance to an employee who is on leave without pay for a longer period than required by subsection (h), and may continue to pay all or a part of the employer's premium for the insurance while the employee is on leave without pay.
As added by P.L.1-1991, SEC.33. Amended by P.L.286-2001, SEC.2; P.L.1-2005, SEC.76; P.L.182-2009(ss), SEC.66.

IC 5-10-8-2.7
Insurance of rostered volunteers
Sec. 2.7. (a) As used in this section, "rostered volunteer" means a volunteer:
(1) whose name has been entered on a roster of volunteers for a volunteer program operated by a local unit; and
(2) who has been approved by the proper authorities of the local unit.
The term does not include a volunteer firefighter (as defined in IC 36-8-12-2) or an inmate assigned to a correctional facility operated by the state or a local unit.
(b) As used in this section, "local unit" does not include a school corporation.
(c) The fiscal body of a local unit may elect to provide insurance for rostered volunteers for life, accident, or sickness coverage.
As added by P.L.51-1993, SEC.1.
IC 5-10-8-3
Repealed
(Repealed by P.L.24-1985, SEC.25(c).)

IC 5-10-8-3.1
Employees withholding from salaries or wages; retired employees; assignment of part of retirement benefit
Sec. 3.1. (a) A public employer that contracts for a group insurance plan or establishes a self-insurance plan for its employees may withhold or cause to be withheld from participating employees' salaries or wages whatever part of the cost of the plan the employees are required to pay. The chief fiscal officer responsible for issuing paychecks or warrants to the employees shall make deductions from the individual employees' paychecks or warrants to pay the premiums for the insurance. Except as provided by section 7(d) of this chapter, the fiscal officer shall require written authorization from state employees, and may require written authorization from local employees, to make the deductions. One (1) authorization signed by an employee is sufficient authorization for the fiscal officer to continue to make deductions for this purpose until revoked in writing by the employee.
(b) A public employer that contracts for a group insurance plan or establishes a self-insurance plan for its retired employees may require that the retired employees pay any part of the cost of the plan that is not paid by the public employer. A retired employee may assign part or all of the retired employee's benefit payable under IC 5-10.3-8, IC 5-10.4-5, or any other retirement program for this required payment.
As added by P.L.24-1985, SEC.10. Amended by P.L.27-1988, SEC.3; P.L.2-2006, SEC.15.

IC 5-10-8-4
Discrimination as to form of insurance between certain employees; exception
Sec. 4. Self-insurance plans for state employees involving income disability insurance, principal amount accident insurance, or both, must not, as to the form or forms of the insurance, discriminate between the employees of any department, commission, board, division, facility, institution, authority, or other establishment, except that the contributions for the insurance and benefits from the insurance may be equitably graduated in relation to:
(1) the employment compensation schedule; and
(2) if actuarially justified, the employee's age.
As added by Acts 1980, P.L.8, SEC.41. Amended by P.L.24-1985, SEC.11; P.L.27-1988, SEC.4.

IC 5-10-8-5
Establishment of common and unified plan of group insurance
Sec. 5. Two (2) or more local public employers may establish a common and unified plan of group insurance for their employees,

including retired local employees. The plan shall be effected through a trust, agency, or any other legal arrangement with careful accounting and fiscal responsibility.
As added by Acts 1980, P.L.8, SEC.41. Amended by P.L.24-1985, SEC.12.

IC 5-10-8-6
Establishment of common and unified plans by state law enforcement agencies; trust fund for prefunding state contributions and OPEB liability
Sec. 6. (a) The state police department, conservation officers of the department of natural resources, and the state excise police may establish common and unified plans of self-insurance for their employees, including retired employees, as separate entities of state government. These plans may be administered by a private agency, business firm, limited liability company, or corporation. Any modification to:
(1) eligibility requirements;
(2) required premiums; or
(3) any other plan provisions;
that increases the amount of the state's contribution to the plan or that increases the post-employment liability under the plan may not be made unless the modification is approved by the budget agency with an annual review of the modifications by the budget committee.
(b) Except as provided in this section and IC 5-10-14, the state agencies listed in subsection (a) may not pay as the employer part of benefits for any employee or retiree an amount greater than that paid for other state employees for group insurance.
(c) This subsection applies to a health benefit plan for an individual described in subsection (a). After June 30, 2011, at least one (1) time in each state fiscal year, the budget agency shall determine the average amount of contributions made under IC 5-10-8.5-15 and IC 5-10-8.5-16 to participants in a health reimbursement arrangement or other separate fund under IC 5-10-8.5 in the immediately preceding state fiscal year. In the state fiscal year beginning July 1, 2011, the amount determined under this section must exclude contributions made to persons described in IC 5-10-8.5-15(c) and IC 5-10-8.5-16(f). An amount equal to the average amount determined under this subsection multiplied by the number of participants (other than retired participants) in the plans described in subsection (a) shall be transferred to the plans described in subsection (a). The amount transferred under this subsection shall be proportionally allocated to each plan relative to the number of members in each plan. The amount allocated to a plan under this subsection shall be allocated among the participants in the plan in the same manner as other employer contributions. Funds shall be used only to reduce unfunded other post-employment benefit (OPEB) liability and not to increase benefits or reduce premiums.
(d) Trust funds may be established to carry out the purposes of this section. A trust fund established under this subsection is

considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise removed from a trust fund established under this subsection by the state board of finance, the budget agency, or any other state agency. Money in a trust fund established under this subsection does not revert to the state general fund at the end of any state fiscal year. A trust fund established under this subsection consists of appropriations, revenues, or transfers to the trust fund under IC 4-12-1. Contributions to a trust fund established under this subsection are irrevocable. A trust fund established under this subsection must be limited to providing prefunding of annual required contributions and to cover OPEB liability for covered individuals. Funds may be used only for these purposes and not to increase benefits or reduce premiums. A trust fund established under this subsection shall be established to comply with and be administered in a manner that satisfies the Internal Revenue Code requirements concerning a trust fund for prefunding annual required contributions and for covering OPEB liability for covered individuals. All assets in a trust fund established under this subsection:
(1) are dedicated exclusively to providing benefits to covered individuals and their beneficiaries according to the terms of the health plan; and
(2) are exempt from levy, sale, garnishment, attachment, or other legal process.
A trust fund established under this subsection shall be administered by the agency employing the covered individuals. The expenses of administering a trust fund established under this subsection shall be paid from money in the trust fund. The treasurer of state shall invest the money in a trust fund established under this subsection not currently needed to meet the obligations of the trust fund in the same manner as other public money may be invested.
As added by Acts 1980, P.L.8, SEC.41. Amended by Acts 1982, P.L.36, SEC.1; P.L.24-1985, SEC.13; P.L.14-1986, SEC.11; P.L.8-1993, SEC.53; P.L.24-2005, SEC.1; P.L.170-2005, SEC.15; P.L.1-2006, SEC.95; P.L.227-2007, SEC.55; P.L.229-2011, SEC.68; P.L.138-2012, SEC.2.

IC 5-10-8-6.5
General assembly members and former members
Sec. 6.5. (a) A member of the general assembly may elect to participate in either:
(1) the plan of self-insurance established by the state police department under section 6 of this chapter;
(2) the plan of self-insurance established by the state personnel department under section 7 of this chapter; or
(3) a prepaid health care delivery plan established under section 7 of this chapter.
(b) A former member of the general assembly who meets the criteria for participation in a group health insurance program provided under section 8(e) or 8.1 of this chapter may elect to

participate in either:
(1) the plan of self-insurance established by the state police department under section 6 of this chapter; or
(2) a group health insurance program provided under section 8(e) or 8.1 of this chapter.
(c) A member of the general assembly or former member of the general assembly who chooses a plan described in subsection (a)(1) or (b)(1) shall pay any amount of both the employer and the employee share of the cost of the coverage that exceeds the cost of the coverage under the new traditional plan.
As added by P.L.233-1999, SEC.2.

IC 5-10-8-6.6
Local unit groups
Sec. 6.6. (a) As used in this section, "local unit group" means all of the local units that elect to provide coverage for health care services for active and retired:
(1) elected or appointed officers and officials;
(2) full-time employees; and
(3) part-time employees;
of the local unit under this section.
(b) As used in this section, "state employee health plan" means:
(1) an accident and sickness insurance policy (as defined in IC 27-8-5.6-1) purchased through the state personnel department under section 7(a) of this chapter; or
(2) a contract with a prepaid health care delivery plan entered into by the state personnel department under section 7(c) of this chapter.
(c) The state personnel department shall allow a local unit to participate in the local unit group by electing to provide coverage of health care services for active and retired:
(1) elected or appointed officers and officials;
(2) full-time employees; and
(3) part-time employees;
of the local unit under a state employee health plan.
(d) If a local unit elects to provide coverage under subsection (c):
(1) the local unit group must be treated as a single group that is separate from the group of state employees that is covered under a state employee health plan;
(2) the state personnel department shall:
(A) establish:
(i) the premium costs, as determined by an accident and sickness insurer or a prepaid health care delivery plan under which coverage is provided under this section;
(ii) the administrative costs; and
(iii) any other costs;
of the coverage provided under this section, including the cost of obtaining insurance or reinsurance, for the local unit group as a whole; and
(B) establish a uniform premium schedule for each accident

and sickness insurance policy or prepaid health care delivery plan under which coverage is provided under this section for the local unit group; and
(3) the local unit shall provide for payment of the cost of the coverage as provided in sections 2.2 and 2.6 of this chapter.
The premium determined under subdivision (2) and paid by an individual local unit shall not be determined based on claims made by the local unit.
(e) The state personnel department shall provide an annual opportunity for local units to elect to provide or terminate coverage under subsection (c).
(f) The state personnel department may adopt rules under IC 4-22-2 to establish minimum participation and contribution requirements for participation in a state employee health plan under this section.
As added by P.L.286-2001, SEC.3.

IC 5-10-8-6.7
Election of state employee health care program by school corporation
Sec. 6.7. (a) As used in this section, "state employee health plan" means a:
(1) self-insurance program established under section 7(b) of this chapter; or
(2) contract with a prepaid health care delivery plan entered into under section 7(c) of this chapter;
to provide group health coverage for state employees.
(b) The state personnel department shall allow a school corporation or charter school to elect to provide coverage of health care services for active and retired employees of the school corporation under any state employee health plan. If a school corporation or charter school elects to provide coverage of health care services for active and retired employees of the school corporation or charter school under a state employee health plan, it must provide coverage for all active and retired employees of the school corporation or charter school under the state employee health plan (other than any employees covered by an Indiana comprehensive health insurance association policy or individuals who retire from the school corporation before July 1, 2010, or charter school before July 1, 2011) if coverage was provided for these employees under the prior policies.
(c) The following apply if a school corporation or charter school elects to provide coverage for active and retired employees of the school corporation or charter school under subsection (b):
(1) The state shall not pay any part of the cost of the coverage.
(2) The coverage provided to an active or retired school corporation or charter school employee under this section must be the same as the coverage provided to an active or retired state employee under the state employee health plan.
(3) Notwithstanding sections 2.2 and 2.6 of this chapter: (A) the school corporation or charter school shall pay for the coverage provided to an active or retired school corporation or charter school employee under this section an amount not more than the amount paid by the state for coverage provided to an active or retired state employee under the state employee health plan; and
(B) an active or retired school corporation or charter school employee shall pay for the coverage provided to the active or retired school corporation or charter school employee under this section an amount that is at least equal to the amount paid by an active or retired state employee for coverage provided to the active or retired state employee under the state employee health plan.
However, this subdivision does not apply to contractual commitments made by a school corporation to individuals who retire before July 1, 2010, or by a charter school to individuals who retire before July 1, 2011.
(4) The school corporation or charter school shall pay any administrative costs of the school corporation's or charter school's participation in the state employee health plan.
(5) The school corporation or charter school shall provide the coverage elected under subsection (b) for a period of at least three (3) years beginning on the date the coverage of the school corporation or charter school employees under the state employee health plan begins.
(d) The state personnel department shall provide an enrollment period at least every thirty (30) days for a school corporation or charter school that elects to provide coverage under subsection (b).
(e) The state personnel department may adopt rules under IC 4-22-2 to implement this section.
(f) Neither this section nor a school corporation's or charter school's election to participate in a state employee health plan as provided in this section impairs the rights of an exclusive representative of the certificated or noncertificated employees of the school corporation or charter school to collectively bargain all matters related to school employee health insurance programs and benefits.
As added by P.L.182-2009(ss), SEC.67. Amended by P.L.182-2009(ss), SEC.515; P.L.109-2010, SEC.1; P.L.91-2011, SEC.2; P.L.6-2012, SEC.26.

IC 5-10-8-6.8
Consolidation of certain school corporations; state employee health plan
Sec. 6.8. (a) This section applies to a school corporation that results from the consolidation, reorganization, or merger, after May 1, 2012, of:
(1) a school corporation that has elected to provide coverage of health care services for active and retired employees of the school corporation under a state employee health plan; and (2) a school corporation that has not elected to provide coverage of health care services for active and retired employees of the school corporation under a state employee health plan.
(b) A school corporation that results from a consolidation, reorganization, or merger described in subsection (a) must allow an individual for whom the school corporation described in subsection (a)(1) had (as of the effective date of the consolidation, reorganization, or merger) health insurance liability under a state employee health plan to continue the individual's coverage under the state employee health plan for at least five (5) years, as long as the individual otherwise remains eligible for coverage under the plan.
(c) This SECTION expires January 1, 2018.
As added by P.L.145-2012, SEC.2.

IC 5-10-8-7
Group insurance; self-insurance; health services; disability plans; trust fund for prefunding state contributions and OPEB liability
Sec. 7. (a) The state, excluding state educational institutions, may not purchase or maintain a policy of group insurance, except:
(1) life insurance for the state's employees;
(2) long term care insurance under a long term care insurance policy (as defined in IC 27-8-12-5), for the state's employees;
(3) an accident and sickness insurance policy (as defined in IC 27-8-5.6-1) that covers individuals to whom coverage is provided by a local unit under section 6.6 of this chapter; or
(4) an insurance policy that provides coverage that supplements coverage provided under a United States military health care plan.
(b) With the consent of the governor, the state personnel department may establish self-insurance programs to provide group insurance other than life or long term care insurance for state employees and retired state employees. The state personnel department may contract with a private agency, business firm, limited liability company, or corporation for administrative services. A commission may not be paid for the placement of the contract. The department may require, as part of a contract for administrative services, that the provider of the administrative services offer to an employee terminating state employment the option to purchase, without evidence of insurability, an individual policy of insurance.
(c) Notwithstanding subsection (a), with the consent of the governor, the state personnel department may contract for health services for state employees and individuals to whom coverage is provided by a local unit under section 6.6 of this chapter through one (1) or more prepaid health care delivery plans.
(d) The state personnel department shall adopt rules under IC 4-22-2 to establish long term and short term disability plans for state employees (except employees who hold elected offices (as defined by IC 3-5-2-17)). The plans adopted under this subsection may include any provisions the department considers necessary and proper and must: (1) require participation in the plan by employees with six (6) months of continuous, full-time service;
(2) require an employee to make a contribution to the plan in the form of a payroll deduction;
(3) require that an employee's benefits under the short term disability plan be subject to a thirty (30) day elimination period and that benefits under the long term plan be subject to a six (6) month elimination period;
(4) prohibit the termination of an employee who is eligible for benefits under the plan;
(5) provide, after a seven (7) day elimination period, eighty percent (80%) of base biweekly wages for an employee disabled by injuries resulting from tortious acts, as distinguished from passive negligence, that occur within the employee's scope of state employment;
(6) provide that an employee's benefits under the plan may be reduced, dollar for dollar, if the employee derives income from:
(A) Social Security;
(B) the public employees' retirement fund;
(C) the Indiana state teachers' retirement fund;
(D) pension disability;
(E) worker's compensation;
(F) benefits provided from another employer's group plan; or
(G) remuneration for employment entered into after the disability was incurred.
(The department of state revenue and the department of workforce development shall cooperate with the state personnel department to confirm that an employee has disclosed complete and accurate information necessary to administer subdivision (6).);
(7) provide that an employee will not receive benefits under the plan for a disability resulting from causes specified in the rules; and
(8) provide that, if an employee refuses to:
(A) accept work assignments appropriate to the employee's medical condition;
(B) submit information necessary for claim administration; or
(C) submit to examinations by designated physicians;
the employee forfeits benefits under the plan.
(e) This section does not affect insurance for retirees under IC 5-10.3 or IC 5-10.4.
(f) The state may pay part of the cost of self-insurance or prepaid health care delivery plans for its employees.
(g) A state agency may not provide any insurance benefits to its employees that are not generally available to other state employees, unless specifically authorized by law.
(h) The state may pay a part of the cost of group medical and life coverage for its employees.
(i) To carry out the purposes of this section, a trust fund may be

established. The trust fund established under this subsection is considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise removed from the trust fund established under this subsection by the state board of finance, the budget agency, or any other state agency. Money in a trust fund established under this subsection does not revert to the state general fund at the end of any state fiscal year. The trust fund established under this subsection consists of appropriations, revenues, or transfers to the trust fund under IC 4-12-1. Contributions to the trust fund are irrevocable. The trust fund must be limited to providing prefunding of annual required contributions and to cover OPEB liability for covered individuals. Funds may be used only for these purposes and not to increase benefits or reduce premiums. The trust fund shall be established to comply with and be administered in a manner that satisfies the Internal Revenue Code requirements concerning a trust fund for prefunding annual required contributions and for covering OPEB liability for covered individuals. All assets in the trust fund established under this subsection:
(1) are dedicated exclusively to providing benefits to covered individuals and their beneficiaries according to the terms of the health plan; and
(2) are exempt from levy, sale, garnishment, attachment, or other legal process.
The trust fund established under this subsection shall be administered by the state personnel department. The expenses of administering the trust fund shall be paid from money in the trust fund. The treasurer of state shall invest the money in the trust fund not currently needed to meet the obligations of the trust fund in the same manner as other public money may be invested.
As added by P.L.28-1983, SEC.50. Amended by P.L.24-1985, SEC.14; P.L.39-1986, SEC.4; P.L.14-1986, SEC.12; P.L.27-1988, SEC.5; P.L.8-1993, SEC.54; P.L.21-1995, SEC.10; P.L.14-1996, SEC.5; P.L.41-1997, SEC.1; P.L.286-2001, SEC.4; P.L.2-2006, SEC.16; P.L.158-2006, SEC.2; P.L.2-2007, SEC.82; P.L.138-2012, SEC.3.

IC 5-10-8-7.1
Coverage for pervasive developmental disorder
Sec. 7.1. (a) As used in this section, "covered individual" means an individual who is:
(1) covered under a self-insurance program established under section 7(b) of this chapter to provide group health coverage; or
(2) entitled to health services under a contract with a prepaid health care delivery plan that is entered into or renewed under section 7(c) of this chapter.
(b) As used in this section, "pervasive developmental disorder" means a neurological condition, including Asperger's syndrome and autism, as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association. (c) A self-insurance program established under section 7(b) of this chapter to provide health care coverage must provide a covered individual with coverage for the treatment of a pervasive developmental disorder. Coverage provided under this section is limited to treatment that is prescribed by the covered individual's treating physician in accordance with a treatment plan. A self-insurance program may not deny or refuse to issue coverage on, refuse to contract with, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage on, an individual under an insurance policy or health plan solely because the individual is diagnosed with a pervasive developmental disorder.
(d) A contract with a prepaid health care delivery plan that is entered into or renewed under section 7(c) of this chapter must provide a covered individual with services for the treatment of a pervasive developmental disorder. Services provided under this section are limited to treatment that is prescribed by the covered individual's treating physician in accordance with a treatment plan. A prepaid health care delivery plan may not deny or refuse to provide services to, or refuse to renew, refuse to reissue, or otherwise terminate or restrict services to, an individual solely because the individual is diagnosed with a pervasive developmental disorder.
(e) The coverage required by subsection (c) and services required by subsection (d) may not be subject to dollar limits, deductibles, copayments, or coinsurance provisions that are less favorable to a covered individual than the dollar limits, deductibles, copayments, or coinsurance provisions that apply to physical illness generally under the self-insurance program or contract with a prepaid health care delivery plan.
As added by P.L.148-2001, SEC.1.

IC 5-10-8-7.2
Breast cancer; definitions; self-insurance programs; health maintenance organizations; diagnostic services
Sec. 7.2. (a) As used in this section, "breast cancer diagnostic service" means a procedure intended to aid in the diagnosis of breast cancer. The term includes procedures performed on an inpatient basis and procedures performed on an outpatient basis, including the following:
(1) Breast cancer screening mammography.
(2) Surgical breast biopsy.
(3) Pathologic examination and interpretation.
(b) As used in this section, "breast cancer outpatient treatment services" means procedures that are intended to treat cancer of the human breast and that are delivered on an outpatient basis. The term includes the following:
(1) Chemotherapy.
(2) Hormonal therapy.
(3) Radiation therapy.
(4) Surgery.
(5) Other outpatient cancer treatment services prescribed by a

physician.
(6) Medical follow-up services related to the procedures set forth in subdivisions (1) through (5).
(c) As used in this section, "breast cancer rehabilitative services" means procedures that are intended to improve the results of or to ameliorate the debilitating consequences of the treatment of breast cancer and that are delivered on an inpatient or outpatient basis. The term includes the following:
(1) Physical therapy.
(2) Psychological and social support services.
(3) Reconstructive plastic surgery.
(d) As used in this section, "breast cancer screening mammography" means a standard, two (2) view per breast, low-dose radiographic examination of the breasts that is:
(1) furnished to an asymptomatic woman; and
(2) performed by a mammography services provider using equipment designed by the manufacturer for and dedicated specifically to mammography in order to detect unsuspected breast cancer.
The term includes the interpretation of the results of a breast cancer screening mammography by a physician.
(e) As used in this section, "covered individual" means a female individual who is:
(1) covered under a self-insurance program established under section 7(b) of this chapter to provide group health coverage; or
(2) entitled to services under a contract with a health maintenance organization (as defined in IC 27-13-1-19) that is entered into or renewed under section 7(c) of this chapter.
(f) As used in this section, "mammography services provider" means an individual or facility that:
(1) has been accredited by the American College of Radiology;
(2) meets equivalent guidelines established by the state department of health; or
(3) is certified by the federal Department of Health and Human Services for participation in the Medicare program (42 U.S.C. 1395 et seq.).
(g) As used in this section, "woman at risk" means a woman who meets at least one (1) of the following descriptions:
(1) A woman who has a personal history of breast cancer.
(2) A woman who has a personal history of breast disease that was proven benign by biopsy.
(3) A woman whose mother, sister, or daughter has had breast cancer.
(4) A woman who is at least thirty (30) years of age and has not given birth.
(h) A self-insurance program established under section 7(b) of this chapter to provide health care coverage must provide covered individuals with coverage for breast cancer diagnostic services, breast cancer outpatient treatment services, and breast cancer rehabilitative services. The coverage must provide reimbursement for

breast cancer screening mammography at a level at least as high as:
(1) the limitation on payment for screening mammography services established in 42 CFR 405.534(b)(3) according to the Medicare Economic Index at the time the breast cancer screening mammography is performed; or
(2) the rate negotiated by a contract provider according to the provisions of the insurance policy;
whichever is lower. The costs of the coverage required by this subsection may be paid by the state or by the employee or by a combination of the state and the employee.
(i) A contract with a health maintenance organization that is entered into or renewed under section 7(c) of this chapter must provide covered individuals with breast cancer diagnostic services, breast cancer outpatient treatment services, and breast cancer rehabilitative services.
(j) The coverage required by subsection (h) and services required by subsection (i) may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to covered individuals than the dollar limits, deductibles, or coinsurance provisions applying to physical illness generally under the self-insurance program or contract with a health maintenance organization.
(k) The coverage for breast cancer diagnostic services required by subsection (h) and the breast cancer diagnostic services required by subsection (i) must include the following:
(1) In the case of a covered individual who is at least thirty-five (35) years of age but less than forty (40) years of age, at least one (1) baseline breast cancer screening mammography performed upon the individual before she becomes forty (40) years of age.
(2) In the case of a covered individual who is:
(A) less than forty (40) years of age; and
(B) a woman at risk;
at least one (1) breast cancer screening mammography performed upon the covered individual every year.
(3) In the case of a covered individual who is at least forty (40) years of age, at least one (1) breast cancer screening mammography performed upon the individual every year.
(4) Any additional mammography views that are required for proper evaluation.
(5) Ultrasound services, if determined medically necessary by the physician treating the covered individual.
(l) The coverage for breast cancer diagnostic services required by subsection (h) and the breast cancer diagnostic services required by subsection (i) shall be provided in addition to any benefits specifically provided for x-rays, laboratory testing, or wellness examinations.
As added by P.L.35-1992, SEC.1. Amended by P.L.26-1994, SEC.1; P.L.170-1999, SEC.1.

IC 5-10-8-7.3 Early intervention services for first steps children
Sec. 7.3. (a) As used in this section, "covered individual" means an individual who is:
(1) covered under a self-insurance program established under section 7(b) of this chapter to provide group health coverage; or
(2) entitled to services under a contract with a prepaid health care delivery plan that is entered into or renewed under section 7(c) of this chapter.
(b) As used in this section, "early intervention services" means services provided to a first steps child under IC 12-12.7-2 and 20 U.S.C. 1432(4).
(c) As used in this section, "first steps child" means an infant or toddler from birth through two (2) years of age who is enrolled in the Indiana first steps program and is a covered individual.
(d) As used in this section, "first steps program" refers to the program established under IC 12-12.7-2 and 20 U.S.C. 1431 et seq. to meet the needs of:
(1) children who are eligible for early intervention services; and
(2) their families.
The term includes the coordination of all available federal, state, local, and private resources available to provide early intervention services within Indiana.
(e) As used in this section, "health benefits plan" means a:
(1) self-insurance program established under section 7(b) of this chapter to provide group health coverage; or
(2) contract with a prepaid health care delivery plan that is entered into or renewed under section 7(c) of this chapter.
(f) A health benefits plan that provides coverage for early intervention services shall reimburse the first steps program a monthly fee established by the division of disability and rehabilitative services established by IC 12-9-1-1. The monthly fee shall be provided instead of claims processing of individual claims.
(g) The reimbursement required under subsection (f) may not be applied to any annual or aggregate lifetime limit on the first steps child's coverage under the health benefits plan.
(h) The first steps program may pay required deductibles, copayments, or other out-of-pocket expenses for a first steps child directly to a provider. A health benefits plan shall apply any payments made by the first steps program to the health benefits plan's deductibles, copayments, or other out-of-pocket expenses according to the terms and conditions of the health benefits plan.
As added by P.L.121-1999, SEC.1. Amended by P.L.246-2005, SEC.47; P.L.93-2006, SEC.2; P.L.229-2011, SEC.69.

IC 5-10-8-7.5
Prostate specific antigen test
Sec. 7.5. (a) As used in this section, "covered individual" means a male individual who is:
(1) covered under a self-insurance program established under section 7(b) of this chapter to provide group health coverage; or (2) entitled to services under a contract with a health maintenance organization (as defined in IC 27-13-1-19) that is entered into or renewed under section 7(c) of this chapter.
(b) As used in this section, "prostate specific antigen test" means a standard blood test performed to determine the level of prostate specific antigen in the blood.
(c) A self-insurance program established under section 7(b) of this chapter to provide health care coverage must provide covered individuals with coverage for prostate specific antigen testing.
(d) A contract with a health maintenance organization that is entered into or renewed under section 7(c) of this chapter must provide covered individuals with prostate specific antigen screening.
(e) The coverage required under subsections (c) and (d) must include the following:
(1) At least one (1) prostate specific antigen test annually for a covered individual who is at least fifty (50) years of age.
(2) At least one (1) prostate specific antigen test annually for a covered individual who is less than fifty (50) years of age and who is at high risk for prostate cancer according to the most recent published guidelines of the American Cancer Society.
(f) The coverage required under this section may not be subject to dollar limits, deductibles, copayments, or coinsurance provisions that are less favorable to covered individuals than the dollar limits, deductibles, copayments, or coinsurance provisions applying to physical illness generally under the self-insurance program or contract with a health maintenance organization.
(g) The coverage for prostate specific antigen screening shall be provided in addition to benefits specifically provided for x-rays, laboratory testing, or wellness examinations.
As added by P.L.170-1999, SEC.2.

IC 5-10-8-7.7
Surgical treatment for morbid obesity
Sec. 7.7. (a) As used in this section, "covered individual" means an individual who is covered under a health care plan.
(b) As used in this section, "health care plan" means:
(1) a self-insurance program established under section 7(b) of this chapter to provide group health coverage; or
(2) a contract entered into under section 7(c) of this chapter to provide health services through a prepaid health care delivery plan.
(c) As used in this section, "health care provider" means a:
(1) physician licensed under IC 25-22.5; or
(2) hospital licensed under IC 16-21;
that provides health care services for surgical treatment of morbid obesity.
(d) As used in this section, "morbid obesity" means:
(1) a body mass index of at least thirty-five (35) kilograms per meter squared, with comorbidity or coexisting medical conditions such as hypertension, cardiopulmonary conditions,

sleep apnea, or diabetes; or
(2) a body mass index of at least forty (40) kilograms per meter squared without comorbidity.
For purposes of this subsection, body mass index is equal to weight in kilograms divided by height in meters squared.
(e) Except as provided in subsection (f), the state shall provide coverage for nonexperimental, surgical treatment by a health care provider of morbid obesity:
(1) that has persisted for at least five (5) years; and
(2) for which nonsurgical treatment that is supervised by a physician has been unsuccessful for at least six (6) consecutive months.
(f) The state may not provide coverage for surgical treatment of morbid obesity for a covered individual who is less than twenty-one (21) years of age unless two (2) physicians licensed under IC 25-22.5 determine that the surgery is necessary to:
(1) save the life of the covered individual; or
(2) restore the covered individual's ability to maintain a major life activity (as defined in IC 4-23-29-6);
and each physician documents in the covered individual's medical record the reason for the physician's determination.
As added by P.L.78-2000, SEC.1. Amended by P.L.196-2005, SEC.1; P.L.102-2006, SEC.1.

IC 5-10-8-7.8
Colorectal cancer testing coverage
Sec. 7.8. (a) As used in this section, "covered individual" means an individual who is:
(1) covered under a self-insurance program established under section 7(b) of this chapter to provide group health coverage; or
(2) entitled to services under a contract with a health maintenance organization (as defined in IC 27-13-1-19) that is entered into or renewed under section 7(c) of this chapter.
(b) A:
(1) self-insurance program established under section 7(b) of this chapter to provide health care coverage; or
(2) contract with a health maintenance organization that is entered into or renewed under section 7(c) of this chapter;
must provide coverage for colorectal cancer examinations and laboratory tests for cancer for any nonsymptomatic covered individual, in accordance with the current American Cancer Society guidelines.
(c) For a covered individual who is:
(1) at least fifty (50) years of age; or
(2) less than fifty (50) years of age and at high risk for colorectal cancer according to the most recent published guidelines of the American Cancer Society;
the coverage required under this section must meet the requirements set forth in subsection (d).
(d) A covered individual may not be required to pay an additional

deductible or coinsurance for the colorectal cancer examination and laboratory testing benefit that is greater than an annual deductible or coinsurance established for similar benefits under a self-insurance program or contract with a health maintenance organization. If the program or contract does not cover a similar benefit, a deductible or coinsurance may not be set at a level that materially diminishes the value of the colorectal cancer examination and laboratory testing benefit required under this section.
As added by P.L.54-2000, SEC.1.

IC 5-10-8-8
Retired employees; ability of employer to pay premiums
Sec. 8. (a) This section applies only to the state and employees who are not covered by a plan established under section 6 of this chapter.
(b) After June 30, 1986, the state shall provide a group health insurance plan to each retired employee:
(1) whose retirement date is:
(A) after June 29, 1986, for a retired employee who was a member of the field examiners' retirement fund;
(B) after May 31, 1986, for a retired employee who was a member of the Indiana state teachers' retirement fund; or
(C) after June 30, 1986, for a retired employee not covered by clause (A) or (B);
(2) who will have reached fifty-five (55) years of age on or before the employee's retirement date but who will not be eligible on that date for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.; and
(3) who:
(A) for an employee who retires before January 1, 2007, will have completed:
(i) twenty (20) years of creditable employment with a public employer on or before the employee's retirement date, ten (10) years of which shall have been completed immediately preceding the retirement; and
(ii) at least fifteen (15) years of participation in the retirement plan of which the employee is a member on or before the employee's retirement date; or
(B) for an employee who retires after December 31, 2006, will have completed fifteen (15) years of creditable employment with a public employer on or before the employee's retirement date, ten (10) years of which shall have been completed immediately preceding the retirement.
(c) The state shall provide a group health insurance program to each retired employee:
(1) who is a retired judge;
(2) whose retirement date is after June 30, 1990;
(3) who is at least sixty-two (62) years of age;
(4) who is not eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.; and (5) who has at least eight (8) years of service credit as a participant in the Indiana judges' retirement fund, with at least eight (8) years of that service credit completed immediately preceding the judge's retirement.
(d) The state shall provide a group health insurance program to each retired employee:
(1) who is a retired participant under the prosecuting attorneys retirement fund;
(2) whose retirement date is after January 1, 1990;
(3) who is at least sixty-two (62) years of age;
(4) who is not eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.; and
(5) who has at least ten (10) years of service credit as a participant in the prosecuting attorneys retirement fund, with at least ten (10) years of that service credit completed immediately preceding the participant's retirement.
(e) The state shall make available a group health insurance program to each former member of the general assembly or surviving spouse of each former member, if the former member:
(1) is no longer a member of the general assembly;
(2) is not eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq. or, in the case of a surviving spouse, the surviving spouse is not eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.; and
(3) has at least ten (10) years of service credit as a member in the general assembly.
A former member or surviving spouse of a former member who obtains insurance under this section is responsible for paying both the employer and the employee share of the cost of the coverage.
(f) The group health insurance program required under subsections (b) through (e) and subsection (k) must be equal to that offered active employees. The retired employee may participate in the group health insurance program if the retired employee pays an amount equal to the employer's and the employee's premium for the group health insurance for an active employee and if the retired employee within ninety (90) days after the employee's retirement date files a written request for insurance coverage with the employer. Except as provided in subsection (l), the employer may elect to pay any part of the retired employee's premium with respect to insurance coverage under this chapter.
(g) Except as provided in subsection (j), a retired employee's eligibility to continue insurance under this section ends when the employee becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq., or when the employer terminates the health insurance program. A retired employee who is eligible for insurance coverage under this section may elect to have the employee's spouse covered under the health insurance program at the time the employee retires. If a retired employee's spouse pays the amount the retired employee would have been required to pay for coverage selected by the spouse, the spouse's subsequent eligibility to continue insurance

under this section is not affected by the death of the retired employee. The surviving spouse's eligibility ends on the earliest of the following:
(1) When the spouse becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.
(2) When the employer terminates the health insurance program.
(3) Two (2) years after the date of the employee's death.
(4) The date of the spouse's remarriage.
(h) This subsection does not apply to an employee who is entitled to group insurance coverage under IC 20-28-10-2(b). An employee who is on leave without pay is entitled to participate for ninety (90) days in any health insurance program maintained by the employer for active employees if the employee pays an amount equal to the total of the employer's and the employee's premiums for the insurance.
(i) An employer may provide group health insurance for retired employees or their spouses not covered by this section and may provide group health insurance that contains provisions more favorable to retired employees and their spouses than required by this section. A public employer may provide group health insurance to an employee who is on leave without pay for a longer period than required by subsection (h).
(j) An employer may elect to permit former employees and their spouses, including surviving spouses, to continue to participate in a group health insurance program under this chapter after the former employee (who is otherwise qualified under this chapter to participate in a group insurance program) or spouse has become eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq. An employer who makes an election under this section may require a person who continues coverage under this subsection to participate in a retiree health benefit plan developed under section 8.3 of this chapter.
(k) The state shall provide a group health insurance program to each retired employee:
(1) who was employed as a teacher in a state institution under:
(A) IC 11-10-5;
(B) IC 12-24-3;
(C) IC 16-33-3;
(D) IC 16-33-4;
(E) IC 20-21-2-1; or
(F) IC 20-22-2-1;
(2) who is at least fifty-five (55) years of age on or before the employee's retirement date;
(3) who is not eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.; and
(4) who:
(A) has at least fifteen (15) years of service credit as a participant in the retirement fund of which the employee is a member on or before the employee's retirement date; or
(B) completes at least ten (10) years of service credit as a

participant in the retirement fund of which the employee is a member immediately before the employee's retirement.
(l) The president pro tempore of the senate and the speaker of the house of representatives may not elect to pay any part of the premium for insurance coverage under this chapter for a former member of the general assembly or the spouse of a former member of the general assembly whose last day of service as a member of the general assembly is after July 31, 2007.
As added by P.L.39-1986, SEC.5. Amended by P.L.42-1990, SEC.1; P.L.67-1995, SEC.1; P.L.233-1999, SEC.3; P.L.13-2001, SEC.8; P.L.1-2005, SEC.77; P.L.178-2006, SEC.3; P.L.43-2007, SEC.12.

IC 5-10-8-8.1
Retired legislators
Sec. 8.1. (a) This section applies only to the state and former legislators.
(b) As used in this section, "legislator" means a member of the general assembly.
(c) After June 30, 1988, the state shall provide to each retired legislator:
(1) whose retirement date is after June 30, 1988;
(2) who is not participating in a group health insurance coverage plan:
(A) including Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.; but
(B) not including a group health insurance plan provided by the state or a health insurance plan provided under IC 27-8-10;
(3) who served as a legislator for at least ten (10) years; and
(4) who participated in a group health insurance plan provided by the state on the legislator's retirement date;
a group health insurance program that is equal to that offered active employees.
(d) A retired legislator who qualifies under subsection (c) may participate in the group health insurance program if the retired legislator:
(1) pays an amount equal to the employer's and employee's premium for the group health insurance for an active employee; and
(2) within ninety (90) days after the legislator's retirement date files a written request for insurance coverage with the employer.
(e) Except as provided in section 8(j) of this chapter, a retired legislator's eligibility to continue insurance under this section ends when the member becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq., or when the employer terminates the health insurance program.
(f) A retired legislator who is eligible for insurance coverage under this section may elect to have the legislator's spouse covered under the health insurance program at the time the legislator retires.

If a retired legislator's spouse pays the amount the retired legislator would have been required to pay for coverage selected by the spouse, the spouse's subsequent eligibility to continue insurance under this section is not affected by the death of the retired legislator and is not affected by the retired legislator's eligibility for Medicare. Except as provided in section 8(j) of this chapter, the spouse's eligibility ends on the earliest of the following:
(1) When the spouse becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.
(2) When the employer terminates the health insurance program.
(3) The date of the spouse's remarriage.
(g) The surviving spouse of a legislator who dies or has died in office may elect to participate in the group health insurance program if all of the following apply:
(1) The deceased legislator would have been eligible to participate in the group health insurance program under this section had the legislator retired on the day of the legislator's death.
(2) The surviving spouse files a written request for insurance coverage with the employer.
(3) The surviving spouse pays an amount equal to the employer's and employee's premium for the group health insurance for an active employee.
(h) Except as provided in section 8(j) of this chapter, the eligibility of the surviving spouse of a legislator to purchase group health insurance under subsection (g) ends on the earliest of the following:
(1) When the employer terminates the health insurance program.
(2) The date of the spouse's remarriage.
(3) When the spouse becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.
As added by P.L.43-1988, SEC.2. Amended by P.L.36-1992, SEC.1; P.L.22-1998, SEC.2; P.L.233-1999, SEC.4; P.L.13-2001, SEC.9.

IC 5-10-8-8.2
Former legislators
Sec. 8.2. (a) As used in this section, "former legislator" means a former member of the general assembly.
(b) As used in this section, "dependent" means an unmarried person who:
(1) is:
(A) a dependent child, stepchild, foster child, or adopted child of a former legislator or spouse of a former legislator; or
(B) a child who resides in the home of a former legislator or spouse of a former legislator who has been appointed legal guardian for the child; and
(2) is: (A) less than twenty-three (23) years of age;
(B) at least twenty-three (23) years of age, incapable of self-sustaining employment by reason of mental or physical disability, and is chiefly dependent on a former legislator or spouse of a former legislator for support and maintenance; or
(C) at least twenty-three (23) years of age and less than twenty-five (25) years of age and is enrolled in and is a full-time student at an accredited college or university.
(c) As used in this section, "spouse" means a person who is or was married to a former legislator.
(d) After June 30, 2001, the state shall provide to a former legislator:
(1) whose last day of service as a member of the general assembly was after December 31, 2000;
(2) who served in all or part of at least four (4) terms of the general assembly (as defined in IC 2-2.1-1-1);
(3) who pays an amount equal to the employee's and employer's premium for the group health insurance for an active employee; and
(4) who files a written request for insurance coverage with the employer within ninety (90) days after the former legislator's:
(A) last day of service as a member of the general assembly; or
(B) retirement date;
a group health insurance program that is equal to that offered to active employees.
(e) Except as provided by section 8(j) of this chapter, the eligibility of a former legislator to continue insurance under this section ends when the former legislator becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq. or when the employer terminates the health insurance program.
(f) A former legislator who is eligible for insurance coverage under this section may elect to have a spouse or dependent of the former legislator covered under the health insurance program. A former legislator who makes an election under this subsection must pay the employee's and employer's premium for the group health insurance program for an active employee that is attributable to the inclusion of a spouse or dependent.
(g) A spouse or dependent may continue insurance under this section after the death of the former legislator if the spouse or dependent pays the amount the former legislator would have been required to pay for coverage selected by the spouse or dependent.
(h) Except as provided under section 8(j) of this chapter, the eligibility of a spouse to continue insurance under this section ends on the earliest of the following:
(1) When the employer terminates the health insurance program.
(2) The date of the legislative spouse's remarriage.
(3) When the required amount for coverage is not paid with

respect to the spouse.
(4) When the spouse becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.
(i) The eligibility of a dependent to continue insurance under this section ends on the earliest of the following:
(1) When the employer terminates the health insurance program.
(2) The date the dependent no longer meets the definition of a dependent.
(3) When the required amount for coverage is not paid with respect to the dependent.
(j) The spouse of a deceased former legislator may elect to participate in the group health insurance program under this section if all of the following apply:
(1) The deceased legislator:
(A) died after December 31, 2000, while serving as a member of the general assembly; and
(B) served in all or part of at least four (4) terms of the general assembly (as defined in IC 2-2.1-1-1).
(2) The surviving spouse files a written request for insurance coverage with the employer.
(3) The surviving spouse pays an amount equal to the employee's and employer's premium for the group health insurance for an active employee, including any amount with respect to covered dependents of the former legislator.
(k) Except as provided under section 8(j) of this chapter, the eligibility of the surviving spouse under subsection (j) ends on the earliest of the following:
(1) When the employer terminates the health insurance program.
(2) The date of the spouse's remarriage.
(3) When the required amount for coverage is not paid with respect to the spouse and any covered dependent.
(4) When the surviving spouse becomes eligible for Medicare coverage as prescribed by 42 U.S.C. 1395 et seq.
As added by P.L.13-2001, SEC.10. Amended by P.L.1-2007, SEC.26.

IC 5-10-8-8.3
Former state and legislative employees; health benefit plans
Sec. 8.3. (a) As used in this section, "department" refers to the state personnel department.
(b) The department shall establish, or contract for the establishment of, at least two (2) retiree health benefit plans to be available for former employees of:
(1) the state; and
(2) the legislative branch of government;
whose employer elects under section 8(j) of this chapter to permit its former employees to continue to participate in a health insurance program under this chapter after the employees have become eligible for Medicare coverage. At least one (1) of the plans offered to former

employees must include coverage for prescription drugs comparable to a Medicare plan that provides prescription drug benefits.
As added by P.L.13-2001, SEC.11.

IC 5-10-8-8.4
Revocation or alteration by employer
Sec. 8.4. Except as provided by an enactment of the general assembly, an election by an employer under:
(1) section 8(f) of this chapter concerning the payment of a retired employee's premium; or
(2) section 8(j) of this chapter concerning Medicare coverage and program eligibility;
may not be revoked or altered at any time by the employer or a subsequent employer to the detriment of a person entitled to benefits under section 8.2 of this chapter.
As added by P.L.184-2001, SEC.6.

IC 5-10-8-8.5
Establishment of retiree health benefit trust fund
Sec. 8.5. (a) The retiree health benefit trust fund is established to provide funding for a retiree health benefit plan developed under IC 5-10-8.5.
(b) The trust fund shall be administered by the budget agency. The expenses of administering the trust fund shall be paid from money in the trust fund. The trust fund consists of cigarette tax revenues deposited in the fund under IC 6-7-1-28.1(7) and other appropriations, revenues, or transfers to the trust fund under IC 4-12-1.
(c) The treasurer of state shall invest the money in the trust fund not currently needed to meet the obligations of the trust fund in the same manner as other public money may be invested.
(d) The trust fund is considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise removed from the trust fund by the state board of finance, the budget agency, or any other state agency.
(e) The trust fund shall be established and administered in a manner that complies with Internal Revenue Code requirements concerning health reimbursement arrangement (HRA) trusts. Contributions by the state to the trust fund are irrevocable. All assets held in the trust fund must be held for the exclusive benefit of participants of the retiree health benefit plan developed under IC 5-10-8.5 and their beneficiaries. All assets in the trust fund:
(1) are dedicated exclusively to providing benefits to participants of the plan and their beneficiaries according to the terms of the plan; and
(2) are exempt from levy, sale, garnishment, attachment, or other legal process.
(f) Money in the trust fund does not revert to the state general fund at the end of any state fiscal year.
(g) The money in the trust fund is appropriated to the budget

agency for providing the retiree health benefit plan developed under IC 5-10-8.5.
As added by P.L.182-2009(ss), SEC.68.

IC 5-10-8-9
Coverage of services for mental illness
Sec. 9. (a) This section does not apply if the application of this section would increase the premiums of the health services policy or plan, as certified under IC 27-8-5-15.7, by more than four percent (4%) as a result of complying with subsection (c).
(b) As used in this section, "coverage of services for mental illness" includes benefits with respect to mental health services as defined by the contract, policy, or plan for health services. The term includes services for the treatment of substance abuse and chemical dependency when the services are required in the treatment of a mental illness.
(c) If the state enters into a contract for health services through prepaid health care delivery plans, medical self-insurance, or group health insurance for state employees, the contract may not permit treatment limitations or financial requirements on the coverage of services for mental illness if similar limitations or requirements are not imposed on the coverage of services for other medical or surgical conditions.
(d) This section applies to a contract for health services through prepaid health care delivery plans, medical self-insurance, or group medical coverage for state employees that is issued, entered into, or renewed after June 30, 1997.
(e) This section does not require the contract for health services to offer mental health benefits.
As added by P.L.42-1997, SEC.1. Amended by P.L.81-1999, SEC.1; P.L.291-2001, SEC.230.

IC 5-10-8-10
Examining infants for HIV; payment
Sec. 10. (a) The state shall cover the testing required under IC 16-41-6-4 and the examinations required under IC 16-41-17-2 under a:
(1) self-insurance program established or maintained under section 7(b) of this chapter to provide group health coverage; and
(2) contract entered into or renewed under section 7(c) of this chapter to provide health services through a prepaid health care delivery plan.
(b) Payment to a hospital for a test required under IC 16-41-6-4 must be in an amount equal to the hospital's actual cost of performing the test.
As added by P.L.91-1999, SEC.1. Amended by P.L.237-2003, SEC.1.

IC 5-10-8-10.5
Dental care provisions required Sec. 10.5. (a) As used in this section, "child" means an individual who is less than nineteen (19) years of age.
(b) As used in this section, "covered individual" means a child or an individual:
(1) with a physical or mental impairment that substantially limits one (1) or more of the major life activities of the individual; or
(2) who:
(A) has a record of; or
(B) is regarded as;
having an impairment described in subdivision (1).
(c) If the state enters into a contract for basic health care services (as defined in IC 27-13-1-4) through prepaid health care delivery plans, medical self-insurance, or group health insurance for state employees, the contract must include coverage for anesthesia and hospital charges for dental care for a covered individual if the mental or physical condition of the covered individual requires dental treatment to be rendered in a hospital or an ambulatory outpatient surgical center. The Indications for General Anesthesia, as published in the reference manual of the American Academy of Pediatric Dentistry, are the utilization standards for determining whether performing dental procedures necessary to treat the covered individual's condition under general anesthesia constitutes appropriate treatment.
(d) A health care contractor that issues a contract for basic health care services as described in subsection (c) may:
(1) require prior authorization for hospitalization or treatment in an ambulatory outpatient surgical center for dental care procedures in the same manner that prior authorization is required for hospitalization or treatment of other covered medical conditions; and
(2) restrict coverage to include only procedures performed by a licensed dentist who has privileges at the hospital or ambulatory outpatient surgical center.
(e) This section does not apply to treatment rendered for temporal mandibular joint disorders (TMJ).
As added by P.L.189-1999, SEC.1.

IC 5-10-8-11
Use of diagnostic or procedure codes
Sec. 11. (a) As used in this section, "administrator" means:
(1) the state personnel department;
(2) an entity with which the state contracts to administer health coverage under section 7(b) of this chapter; or
(3) a prepaid health care delivery plan with which the state contracts under section 7(c) of this chapter.
(b) As used in this section, "health care plan" has the meaning set forth in section 7.7 of this chapter.
(c) As used in this section, "provider" has the meaning set forth in IC 27-8-11-1. (d) Not more than ninety (90) days after the effective date of a diagnostic or procedure code described in this subsection:
(1) an administrator shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the administrator pays claims for services provided under a health care plan; and
(2) a provider shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the provider submits claims for payment for services provided under a health care plan.
(e) If a provider provides services that are covered under a health care plan:
(1) after the effective date of the most current version of a diagnostic or procedure code described in subsection (d); and
(2) before the administrator begins using the most current version of the diagnostic or procedure code;
the administrator shall reimburse the provider under the version of the diagnostic or procedure code that was in effect on the date that the services were provided.
As added by P.L.161-2001, SEC.1. Amended by P.L.66-2002, SEC.1.

IC 5-10-8-12
Department report of the number of stimulant medication prescriptions for covered children diagnosed with certain disorders
Sec. 12. (a) As used in this section, "covered individual" means an individual who is covered under an employee health plan.
(b) As used in this section, "employee health plan" means:
(1) a self-insurance program established under section 7(b) of this chapter; or
(2) a contract with a prepaid health care delivery plan entered into under section 7(c) of this chapter;
that provides a prescription drug benefit.
(c) The state personnel department may report to the drug utilization review board established by IC 12-15-35-19, not later than October 1 of each calendar year, the number of covered individuals

who are:
(1) less than eighteen (18) years of age; and
(2) prescribed a stimulant medication approved by the federal Food and Drug Administration for the treatment of attention deficit disorder or attention deficit hyperactivity disorder.
As added by P.L.107-2002, SEC.3.

IC 5-10-8-13
Mail order or Internet based pharmacy
Sec. 13. (a) As used in this section, "covered individual" means an individual who is entitled to coverage under an employee health benefit plan.
(b) As used in this section, "employee health benefit plan" means a group plan of self-insurance, policy, or contract that:
(1) provides coverage for prescription drugs; and
(2) is established, purchased, or entered into by an employer for the benefit of the employer's employees.
(c) As used in this section, "employer" means the following:
(1) A public employer.
(2) A state educational institution.
(d) As used in this section, "mail order or Internet based pharmacy" has the meaning set forth in IC 25-26-18-1.
(e) An employee health benefit plan that provides coverage for prescription drugs may designate a mail order or an Internet based pharmacy to provide prescription drugs to a covered individual.
(f) An employee health benefit plan may not require a covered individual to obtain a prescription drug from a pharmacy designated under subsection (e) as a condition of coverage.
As added by P.L.251-2003, SEC.1. Amended by P.L.2-2007, SEC.83.

IC 5-10-8-14
Coverage for prosthetic devices
Sec. 14. (a) As used in this section, "covered individual" means an individual who is entitled to coverage under a state employee health plan.
(b) As used in this section, "orthotic device" means a medically necessary custom fabricated brace or support that is designed as a component of a prosthetic device.
(c) As used in this section, "prosthetic device" means an artificial leg or arm.
(d) As used in this section, "state employee health plan" means a:
(1) self-insurance program established under section 7(b) of this chapter; or
(2) contract with a prepaid health care delivery plan that is entered into or renewed under section 7(c) of this chapter;
to provide group health coverage. The term does not include a dental or vision plan.
(e) A state employee health plan must provide coverage for orthotic devices and prosthetic devices, including repairs or replacements, that: (1) are provided or performed by a person that is:
(A) accredited as required under 42 U.S.C. 1395m(a)(20); or
(B) a qualified practitioner (as defined in 42 U.S.C. 1395m(h)(1)(F)(iii));
(2) are determined by the covered individual's physician to be medically necessary to restore or maintain the covered individual's ability to perform activities of daily living or essential job related activities; and
(3) are not solely for comfort or convenience.
(f) The:
(1) coverage required under subsection (e) must be equal to the coverage that is provided for the same device, repair, or replacement under the federal Medicare program (42 U.S.C. 1395 et seq.); and
(2) reimbursement under the coverage required under subsection (e) must be equal to the reimbursement that is provided for the same device, repair, or replacement under the federal Medicare reimbursement schedule, unless a different reimbursement rate is negotiated.
This subsection does not require a deductible under a state employee health plan to be equal to a deductible under the federal Medicare program.
(g) Except as provided in subsections (h) and (i), the coverage required under subsection (e):
(1) may be subject to; and
(2) may not be more restrictive than;
the provisions that apply to other benefits under the state employee health plan.
(h) The coverage required under subsection (e) may be subject to utilization review, including periodic review, of the continued medical necessity of the benefit.
(i) Any lifetime maximum coverage limitation that applies to prosthetic devices and orthotic devices:
(1) must not be included in; and
(2) must be equal to;
the lifetime maximum coverage limitation that applies to all other items and services generally under the state employee health plan.
(j) For purposes of this subsection, "items and services" does not include preventive services for which coverage is provided under a high deductible health plan (as defined in 26 U.S.C. 220(c)(2) or 26 U.S.C. 223(c)(2)). The coverage required under subsection (e) may not be subject to a deductible, copayment, or coinsurance provision that is less favorable to a covered individual than the deductible, copayment, or coinsurance provisions that apply to other items and services generally under the state employee health plan.
As added by P.L.109-2008, SEC.1.

IC 5-10-8-15
Coverage for care related to cancer clinical trials
Sec. 15. (a) As used in this section, "care method" means the use

of a particular drug or device in a particular manner.
(b) As used in this section, "clinical trial" means a Phase I, II, III, or IV research study:
(1) that is conducted:
(A) using a particular care method to prevent, diagnose, or treat a cancer for which:
(i) there is no clearly superior, noninvestigational alternative care method; and
(ii) available clinical or preclinical data provides a reasonable basis from which to believe that the care method used in the research study is at least as effective as any noninvestigational alternative care method;
(B) in a facility where personnel providing the care method to be followed in the research study have:
(i) received training in providing the care method;
(ii) expertise in providing the type of care required for the research study; and
(iii) experience providing the type of care required for the research study to a sufficient volume of patients to maintain expertise; and
(C) to scientifically determine the best care method to prevent, diagnose, or treat the cancer; and
(2) that is approved or funded by one (1) of the following:
(A) A National Institutes of Health institute.
(B) A cooperative group of research facilities that has an established peer review program that is approved by a National Institutes of Health institute or center.
(C) The federal Food and Drug Administration.
(D) The United States Department of Veterans Affairs.
(E) The United States Department of Defense.
(F) The institutional review board of an institution located in Indiana that has a multiple project assurance contract approved by the National Institutes of Health Office for Protection from Research Risks as provided in 45 CFR 46.103.
(G) A research entity that meets eligibility criteria for a support grant from a National Institutes of Health center.
(c) As used in this section, "covered individual" means an individual entitled to coverage under a state employee plan.
(d) As used in this section, "nonparticipating provider" means a health care provider that has not entered into a contract with a state employee plan to serve as a participating provider.
(e) As used in this section, "participating provider" means a health care provider that has entered into a contract with a state employee plan to provide health care services to covered individuals with an expectation of directly or indirectly receiving payment from the state employee plan.
(f) As used in this section, "routine care cost" means the cost of medically necessary services related to the care method that is under evaluation in a clinical trial. The term does not include the following: (1) The health care service, item, or investigational drug that is the subject of the clinical trial.
(2) Any treatment modality that is not part of the usual and customary standard of care required to administer or support the health care service, item, or investigational drug that is the subject of the clinical trial.
(3) Any health care service, item, or drug provided solely to satisfy data collection and analysis needs that are not used in the direct clinical management of the patient.
(4) An investigational drug or device that has not been approved for market by the federal Food and Drug Administration.
(5) Transportation, lodging, food, or other expenses for the patient or a family member or companion of the patient that are associated with travel to or from a facility where a clinical trial is conducted.
(6) A service, item, or drug that is provided by a clinical trial sponsor free of charge for any new patient.
(7) A service, item, or drug that is eligible for reimbursement from a source other than a covered individual's state employee plan, including the sponsor of the clinical trial.
(g) As used in this section, "state employee plan" means one (1) of the following:
(1) A self-insurance program established under section 7(b) of this chapter to provide group health coverage.
(2) A contract with a prepaid health care delivery plan that is entered into or renewed under section 7(c) of this chapter.
(h) A state employee plan must provide coverage for routine care costs that are incurred in the course of a clinical trial if the state employee plan would provide coverage for the same routine care costs not incurred in a clinical trial.
(i) The coverage that must be provided under this section is subject to the terms, conditions, restrictions, exclusions, and limitations that apply generally under the state employee plan, including terms, conditions, restrictions, exclusions, or limitations that apply to health care services rendered by participating providers and nonparticipating providers.
(j) This section does not do any of the following:
(1) Require a state employee plan to provide coverage for clinical trial services rendered by a participating provider.
(2) Prohibit a state employee plan from providing coverage for clinical trial services rendered by a participating provider.
(3) Require reimbursement under a state employee plan for services that are rendered in a clinical trial by a nonparticipating provider at the same rate of reimbursement that would apply to the same services rendered by a participating provider.
(k) This section does not create a cause of action against a person for any harm to a covered individual resulting from a clinical trial.
As added by P.L.109-2009, SEC.1.



CHAPTER 8.1. STATE EMPLOYEE HEALTH BENEFITS; PROVIDER PAYMENT

IC 5-10-8.1-2
"Clean claim" defined
Sec. 2. As used in this chapter, "clean claim" means a claim submitted by a provider for payment under a health benefit plan that has no defect, impropriety, or particular circumstance requiring special treatment preventing payment.
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-3
"Covered individual" defined
Sec. 3. As used in this chapter, "covered individual" means an individual who is:
(1) covered under a self-insurance program established under IC 5-10-8-7(b) to provide group health coverage; or
(2) entitled to services under a contract for health services entered into or renewed under IC 5-10-8-7(c).
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-4
"Health benefit plan" defined
Sec. 4. As used in this chapter, "health benefit plan" means a self-insurance program established to provide group health coverage as described in IC 5-10-8-7(b), or a contract for health services as described in IC 5-10-8-7(c).
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-5
"Provider" defined
Sec. 5. As used in this chapter, "provider" has the meaning set forth in IC 27-8-11-1.
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-6
Notice of deficiencies in claims
Sec. 6. (a) The administrator shall pay or deny each clean claim in accordance with section 7 of this chapter. (b) An administrator shall notify a provider of any deficiencies in a submitted claim not more than:
(1) thirty (30) days for a claim that is filed electronically; or
(2) forty-five (45) days for a claim that is filed on paper;
and describe any remedy necessary to establish a clean claim.
(c) Failure of an administrator to notify a provider as required under subsection (b) establishes the submitted claim as a clean claim.
As added by P.L.162-2001, SEC.1. Amended by P.L.137-2002, SEC.1.

IC 5-10-8.1-7
Payment or denial of claims; interest
Sec. 7. (a) The administrator shall pay or deny each clean claim as follows:
(1) If the claim is filed electronically, not more than thirty (30) days after the date the claim is received by the administrator.
(2) If the claim is filed on paper, not more than forty-five (45) days after the date the claim is received by the administrator.
(b) If:
(1) the administrator fails to pay or deny a clean claim in the time required under subsection (a); and
(2) the administrator subsequently pays the claim;
the administrator shall pay the provider that submitted the claim interest on the health benefit plan allowable amount of the claim paid under this section.
(c) Interest paid under subsection (b):
(1) accrues beginning:
(A) thirty-one (31) days after the date the claim is filed under subsection (a)(1); or
(B) forty-six (46) days after the date the claim is filed under subsection (a)(2); and
(2) stops accruing on the date the claim is paid.
(d) In paying interest under subsection (b), the administrator shall use the same interest rate as provided in IC 12-15-21-3(7)(A).
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-8
Permitted forms
Sec. 8. A provider shall submit only the following forms for payment by an administrator:
(1) HCFA-1500.
(2) HCFA-1450 (UB-92).
(3) American Dental Association (ADA) claim form.
As added by P.L.162-2001, SEC.1.



CHAPTER 8.5. RETIREMENT MEDICAL BENEFITS ACCOUNT

IC 5-10-8.5-1
Application of chapter
Sec. 1. (a) Except as provided in this section, this chapter applies to an individual who is one (1) of the following:
(1) An employee of the executive, legislative, or judicial branch of state government.
(2) A state elected or appointed officer.
(3) A member of the general assembly.
(4) An elected officer paid by the state.
(5) An officer paid by the state under IC 33-23-5-10, IC 33-38-5-7, or IC 33-39-6-2.
(b) An individual described in subsection (a) other than the following is a participant in the retirement medical benefits account:
(1) A conservation officer of the department of natural resources.
(2) An employee of the state excise police.
(3) An employee of the state police department, other than the following:
(A) An employee of the state police department who waived coverage under a common and unified plan of self-insurance under IC 5-10-8-6 before July 1, 2011.
(B) An employee of the state police department who makes an election under IC 5-10-8.5-9.5.
(C) An employee of the state police department who makes an election under IC 5-10-8.5-9.6.
As added by P.L.44-2007, SEC.1. Amended by P.L.229-2011, SEC.70.

IC 5-10-8.5-2
"Account"
Sec. 2. As used in this chapter, "account" refers to the retirement medical benefits account established by section 11 of this chapter.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-3
"Budget agency"
Sec. 3. As used in this chapter, "budget agency" refers to the budget agency established under IC 4-12-1-3.
As added by P.L.44-2007, SEC.1.
IC 5-10-8.5-4
"Department"
Sec. 4. As used in this chapter, "department" refers to the state personnel department established under IC 4-15-2.2.
As added by P.L.44-2007, SEC.1. Amended by P.L.6-2012, SEC.27.

IC 5-10-8.5-5
"Employer"
Sec. 5. As used in this chapter, "employer" means the following:
(1) For an elected officer, appointed officer, or employee of the executive branch of state government who is a participant in the retirement medical benefits account, the state, including any board, commission, department, division, authority, institution, establishment, facility, or governmental unit under the supervision of the state, having a payroll in relation to persons it immediately employs.
(2) For a member of the general assembly or an employee of the legislative branch of state government:
(A) the president pro tempore of the senate, for a member or an employee of the senate;
(B) the speaker of the house, for a member or an employee of the house of representatives; or
(C) the personnel subcommittee of the legislative council, for an employee of the legislative services agency.
(3) For:
(A) a justice;
(B) a judge;
(C) a prosecuting attorney;
(D) an officer described under section 1(a)(5) of this chapter; or
(E) an employee of the judicial branch of state government, including an employee of any board, commission, department, division, authority, institution, establishment, facility, or governmental unit under the supervision of the judicial branch, having a payroll in relation to persons it immediately employs;
the Indiana supreme court.
As added by P.L.44-2007, SEC.1. Amended by P.L.229-2011, SEC.71.

IC 5-10-8.5-6
"Fund"
Sec. 6. As used in this chapter, "fund" refers to the public employees' retirement fund established under IC 5-10.3-2-1.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-7
"Internal Revenue Code"
Sec. 7. As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect

September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-8
"Participant"
Sec. 8. As used in this chapter, "participant" means an individual for whom a subaccount is established under section 14 of this chapter.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-9
"Retired participant"
Sec. 9. (a) As used in this chapter, "retired participant" means:
(1) A participant who is eligible for and has applied to receive a normal, unreduced or disability retirement benefit (as determined by the Indiana public employee retirement fund of which the participant is a member) on the participant's last day of service.
(2) A participant who has completed at least ten (10) years of service as an elected or appointed officer on the participant's last day of service as an elected or appointed officer.
(b) For a participant described in subsection (a)(2) who has service with more than one (1) employer, the participant's years of service is the sum of all of the participant's years of service.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-9.5
Transfer of service credit; eligible employee
Sec. 9.5. (a) This section applies only to a person who:
(1) was an employee of the executive, legislative, or judicial branch of state government (other than an employee described in section 1(b)(1) through 1(b)(3) of this chapter);
(2) after June 30, 2007, and before July 1, 2011, left employment in the position described in subdivision (1) and was employed by the state police department in a position other than as an eligible employee (as defined in IC 10-12-1-3); and
(3) on July 1, 2011, is employed by the state police department in a position other than as an eligible employee (as defined in IC 10-12-1-3).
(b) A person who satisfies the conditions of subsection (a) may after June 30, 2011, and before September 1, 2011, make a one (1) time irrevocable election to become a participant in the retirement medical benefits account. A person who makes an election under this subsection to become a participant in the retirement medical benefits account may not also be a participant in the state police retiree medical benefit plan.
As added by P.L.229-2011, SEC.72.
IC 5-10-8.5-9.6
Transfer of service credit; position other than eligible employee
Sec. 9.6. (a) This section applies only to a person who:
(1) is an employee of the executive, legislative, or judicial branch of state government (other than an employee described in section 1(b)(1) through 1(b)(3) of this chapter); and
(2) after June 30, 2011, leaves employment in the position described in subdivision (1) and becomes employed by the state police department in a position other than as an eligible employee (as defined in IC 10-12-1-3).
(b) A person who satisfies the conditions of subsection (a) may, not more than sixty (60) days after leaving employment as described in subsection (a)(1) and becoming employed by the state police department in a position other than as an eligible employee (as defined in IC 10-12-1-3), make a one (1) time irrevocable election to remain a participant in the retirement medical benefits account. A person who makes an election under this subsection to remain a participant in the retirement medical benefits account may not also be a participant in the state police retiree medical benefit plan.
As added by P.L.229-2011, SEC.73.

IC 5-10-8.5-10
"Subaccount"
Sec. 10. As used in this chapter, "subaccount" means a participant's allocable share of the account.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-11
Account established; administered by budget agency; specific appropriation required
Sec. 11. (a) The budget agency shall adopt provisions to establish a retirement medical benefits account as a health reimbursement arrangement or as a separate fund under another applicable section of the Internal Revenue Code for the purpose of funding by an employer on a pretax basis benefits for sickness, accident, hospitalization, and medical expenses for a participant and the spouse and dependents of a participant after the participant's retirement.
(b) The budget agency shall administer the account and may request the assistance of the department, the fund, and other state agencies. The account shall be maintained as a separate account to pay benefits for sickness, accident, hospitalization, and medical expenses for retired participants and their spouses and dependents.
(c) Notwithstanding any other provision of this chapter, the budget agency may not establish the account or implement the health reimbursement arrangement unless the general assembly makes a specific appropriation to implement the health reimbursement arrangement.
(d) The budget agency may adopt rules under IC 4-22-2 that it considers appropriate or necessary to administer the account. As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-12
Authorization to request Internal Revenue Service rulings
Sec. 12. The budget agency may request from the Internal Revenue Service any rulings or determination letters that the budget agency considers necessary or appropriate in order to implement or administer the account.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-13
Management and pooling of account assets; confidentiality of account records
Sec. 13. (a) The budget agency may designate the board of trustees of the fund to manage the assets in the account in the same manner and with the same limitations that apply to the management of the assets in the fund.
(b) The assets in the account may be commingled or pooled with other public funds for investment purposes.
(c) The account and subaccount records of individual participants and participants' information are confidential, except for the name and contributions made on behalf of the participant.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-14
Account; subaccounts; administrative costs
Sec. 14. (a) The account consists of the following:
(1) Contributions made by a participant's employer to the account under section 15 or 16 of this chapter.
(2) All earnings on investments or deposits of the account.
(3) All contributions or payments to the account made in a manner provided by the general assembly.
(b) The administrative costs of the account shall be paid from the earnings of the account before the earnings are credited to participants' subaccounts.
(c) The budget agency shall establish a subaccount for each participant. Each participant's subaccount shall be credited with:
(1) the contributions made to the account on behalf of the participant under this chapter; and
(2) after the costs described in subsection (b) are paid, the earnings attributable to the balance of the subaccount.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-15
Annual employer contributions
Sec. 15. (a) Except as provided in subsections (c) and (d), a participant's employer shall make contributions annually to the account on behalf of the participant. The amount of the contribution each fiscal year must equal the following, based on the participant's age on the last day of the calendar year that is in the fiscal year in

which the contribution is made:
Participant's Age in Years Annual Contribution
Amount
Less than 30 $ 500
At least 30, but less than 40 $ 800
At least 40, but less than 50 $1,100
At least 50 $1,400
(b) The budget agency shall determine by rule the date on which the contributions are credited to participants' subaccounts.
(c) A contribution under this section shall not be made after June 30, 2011, to any of the following participants:
(1) A conservation officer of the department of natural resources.
(2) An employee of the state excise police.
(3) An employee of the state police department, other than the following:
(A) An employee of the state police department who waived coverage under a common and unified plan of self-insurance under IC 5-10-8-6 before July 1, 2011.
(B) An employee of the state police department who makes an election under IC 5-10-8.5-9.5.
(C) An employee of the state police department who makes an election under IC 5-10-8.5-9.6.
(d) For individuals who are employed on June 30, 2011, the accrued annual contributions made in accordance with subsection (a) to an account described in section 14 of this chapter on behalf of the individuals for any years the individuals were employed as described in section 1(b)(1) through 1(b)(3) of this chapter shall be transferred to the respective plans described in IC 5-10-8-6(a) for those individuals and shall be used only to reduce the unfunded other post-employment benefit (OPEB) liability of those plans and not to increase benefits or reduce premiums.
As added by P.L.44-2007, SEC.1. Amended by P.L.229-2011, SEC.74.

IC 5-10-8.5-16
Employer additional contribution; eligibility; computation; expiration date
Sec. 16. (a) Except as provided in subsection (f), if a participant meets all of the following conditions, the participant is entitled to receive an additional contribution credited to the participant's subaccount and computed as described in subsection (b):
(1) The participant is:
(A) on the participant's last day of service with the participant's employer, eligible for and has applied to receive a normal, unreduced retirement benefit from the public employee retirement fund of which the participant is a member; or
(B) on the participant's last day of service, an elected or appointed officer. (2) After June 30, 2007, and before July 1, 2017, the participant terminates service:
(A) from the employer; or
(B) as an elected or appointed officer.
(3) By the participant's last day of service, the participant has completed:
(A) fifteen (15) years of service with the employer; or
(B) ten (10) years of service as an elected or appointed officer.
(b) The amount of the contribution to a participant's subaccount under this section is the product of:
(1) the participant's years of service (rounded down to the nearest whole year):
(A) with the participant's employer, determined on the participant's last day of service with the participant's employer; or
(B) as an elected or appointed officer, determined on the participant's last day of service as an elected or appointed officer; multiplied by
(2) one thousand dollars ($1,000).
(c) For a participant who has service with more than one (1) employer, the participant's years of service used in the computation under subsection (b)(1) is the sum of all of the participant's years of service.
(d) The participant's employer must credit the additional contribution made under this section to the participant's subaccount not later than sixty (60) days after the participant's last day of service.
(e) A participant who meets the requirements to receive an additional contribution under this section may receive the additional contribution only once, regardless of the participant's employment after the payment of the additional contribution.
(f) An additional contribution under this section shall not be made after June 30, 2011, to any of the following participants:
(1) A conservation officer of the department of natural resources.
(2) An employee of the state excise police.
(3) An employee of the state police department, other than the following:
(A) An employee of the state police department who waived coverage under a common and unified plan of self-insurance under IC 5-10-8-6 before July 1, 2011.
(B) An employee of the state police department who makes an election under IC 5-10-8.5-9.5.
(C) An employee of the state police department who makes an election under IC 5-10-8.5-9.6.
(g) This section expires July 1, 2017.
As added by P.L.44-2007, SEC.1. Amended by P.L.3-2008, SEC.25; P.L.229-2011, SEC.75.
IC 5-10-8.5-17
Eligibility for benefits
Sec. 17. (a) A retired participant is entitled to receive a benefit from the account.
(b) A participant who is not a retired participant is not entitled to receive a benefit from the account when the participant separates from service.
(c) Years of service that accrued to an individual during the individual's service as an employee described in section 1(b)(1) through 1(b)(3) of this chapter may not be included in determining the individual's eligibility for the retirement medical benefits account under this chapter, regardless of whether the individual is a retired participant described in section 9 of this chapter.
As added by P.L.44-2007, SEC.1. Amended by P.L.229-2011, SEC.76.

IC 5-10-8.5-18
Account benefits; coverage
Sec. 18. The balance in a retired participant's subaccount may be used by the retired participant and the spouse and dependents of the retired participant to pay premiums for individual or group health coverage.
As added by P.L.44-2007, SEC.1. Amended by P.L.124-2008, SEC.1.

IC 5-10-8.5-19
Surviving spouse or dependent use of account; forfeiture
Sec. 19. (a) The surviving spouse or dependent of a retired participant may use amounts credited to the retired participant to pay health insurance and other health care related expenses to the same extent and in the same manner as the retired participant.
(b) If a retired participant dies without a surviving spouse or dependents, unused amounts credited to the retired participant are forfeited.
(c) Any forfeited amount may be used to reduce the contributions required under this chapter.
As added by P.L.44-2007, SEC.1.

IC 5-10-8.5-20
Budget committee annual review
Sec. 20. The budget committee shall annually review the financial status of the account.
As added by P.L.44-2007, SEC.1.



CHAPTER 9. DEPOSITS ON BEHALF OF LOCAL EMPLOYEES

IC 5-10-9-2
Deposits
Sec. 2. An employee of a municipal corporation may make a written request that any compensation due him from the municipal corporation be deposited to his account in a bank or trust company. Upon receipt of request, the officer responsible for making the disbursements may:
(1) draw a check in favor of the bank or trust company set forth in the request for the credit of the employee; or
(2) in the event more than one (1) employee of the same municipal corporation designates the same bank or trust company, draw a single check in favor of the bank or trust company for the total amount due the employees and transmit the check to the bank or trust company identifying each employee and the amount to be deposited in each employee's account.
As added by Acts 1980, P.L.8, SEC.43.

IC 5-10-9-3
Payments
Sec. 3. Payment by a municipal corporation of a check properly endorsed and drawn in accordance with this chapter constitutes full payment for the amount due the employee.
As added by Acts 1980, P.L.8, SEC.43.



CHAPTER 10. SPECIAL DEATH BENEFIT FUND

IC 5-10-10-1.5
"Correctional officer"
Sec. 1.5. As used in this chapter, "correctional officer" includes:
(1) a county jail officer under IC 11-12-4-4;
(2) a person who has received a correctional officer training certificate under IC 11-8-2-8;
(3) a prison matron or an assistant prison matron under IC 36-8-10-5;
(4) any other person whose duties include the daily or ongoing supervision and care of persons who are lawfully detained (as defined in IC 35-31.5-2-186) in a facility operated by the state or a political subdivision of the state; and
(5) a hazardous duty employee of the department of correction who:
(A) works within a prison or juvenile facility; or
(B) performs parole or emergency response operations and functions.
As added by P.L.42-1991, SEC.1. Amended by P.L.8-2006, SEC.1; P.L.114-2012, SEC.13.

IC 5-10-10-2
"Dies in the line of duty"
Sec. 2. As used in this chapter, "dies in the line of duty" refers to a death that occurs as a direct result of personal injury or illness resulting from any action that the public safety officer, in the public safety officer's capacity as a public safety officer, is obligated or authorized by rule, regulation, condition of employment or service, or law to perform in the course of controlling or reducing crime or enforcing the criminal law. For purposes of a public safety officer who is an employee (as defined in IC 5-10-13-2), the term includes a death presumed incurred in the line of duty under IC 5-10-13.
As added by P.L.44-1988, SEC.1. Amended by P.L.52-1993, SEC.1; P.L.185-2002, SEC.2.

IC 5-10-10-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the special death benefit fund.
As added by P.L.44-1988, SEC.1.

IC 5-10-10-4 "Public safety officer"
Sec. 4. As used in this chapter, "public safety officer" means any of the following:
(1) A state police officer.
(2) A county sheriff.
(3) A county police officer.
(4) A correctional officer.
(5) An excise police officer.
(6) A county police reserve officer.
(7) A city police reserve officer.
(8) A conservation enforcement officer.
(9) A town marshal.
(10) A deputy town marshal.
(11) A probation officer.
(12) A state educational institution police officer appointed under IC 21-39-4.
(13) A police officer whose employer purchases coverage under section 4.5 of this chapter.
(14) An emergency medical services provider (as defined in IC 16-41-10-1) who is:
(A) employed by a political subdivision (as defined in IC 36-1-2-13); and
(B) not eligible for a special death benefit under IC 36-8-6-20, IC 36-8-7-26, IC 36-8-7.5-22, or IC 36-8-8-20.
(15) A firefighter who is employed by the fire department of a state university.
(16) A firefighter whose employer purchases coverage under section 4.5 of this chapter.
(17) A member of a consolidated law enforcement department established under IC 36-3-1-5.1.
(18) A gaming agent of the Indiana gaming commission.
(19) A person who is:
(A) employed by a political subdivision (as defined in IC 36-1-2-13); and
(B) appointed as a special deputy under IC 36-8-10-10.6.
(20) A school corporation police officer appointed under IC 20-26-16.
(21) A gaming control officer of the Indiana gaming commission.
(22) An eligible chaplain who meets the requirements of section 4.7 of this chapter.
As added by P.L.44-1988, SEC.1. Amended by P.L.42-1991, SEC.2; P.L.52-1993, SEC.2; P.L.66-2000, SEC.1; P.L.246-2001, SEC.1; P.L.56-2003, SEC.1; P.L.10-2005, SEC.1; P.L.227-2005, SEC.3; P.L.170-2005, SEC.16; P.L.1-2006, SEC.96; P.L.43-2006, SEC.1; P.L.2-2007, SEC.84; P.L.132-2007, SEC.4; P.L.227-2007, SEC.56; P.L.3-2008, SEC.26; P.L.115-2008, SEC.2.

IC 5-10-10-4.5
Special death benefits coverage purchased for eligible officers Sec. 4.5. (a) As used in this section, "eligible officer" means a police officer or firefighter whose employer purchases coverage under this section.
(b) As used in this section, "employer" means:
(1) with respect to a police officer:
(A) a postsecondary educational institution, other than a state educational institution, that appoints a police officer under IC 21-17-5; or
(B) an operator that employs the police officer under IC 8-22-3-34(b); or
(2) with respect to a firefighter:
(A) a postsecondary educational institution, other than a state educational institution, located in Indiana that:
(i) maintains a fire department;
(ii) employs firefighters for the fire department; and
(iii) is accredited by the North Central Association; or
(B) an operator that enters into an operating agreement under IC 5-23 for the operation of a public use airport that:
(i) maintains a fire department; and
(ii) employs firefighters for the fire department.
(c) If an employer purchases coverage for an eligible officer, the eligible officer is eligible for a special death benefit from the fund in the same manner that any other public safety officer is eligible for a special death benefit from the fund. The cost of the coverage shall be one hundred dollars ($100) for each eligible officer annually. The cost of the coverage shall be paid to the board for deposit in the fund.
(d) If an employer elects to provide coverage under this section, the employer must purchase coverage for all eligible officers of the employer. The board shall allow an employer to purchase coverage by making quarterly payments on dates prescribed by the board.
As added by P.L.10-2005, SEC.2. Amended by P.L.43-2006, SEC.2; P.L.2-2007, SEC.85.

IC 5-10-10-4.7
Special death benefit for eligible chaplain
Sec. 4.7. (a) As used in this section, "eligible chaplain" means an individual who is appointed or officially designated to serve, with or without compensation, as a chaplain of any of the following:
(1) A law enforcement agency (as defined in IC 4-33-2-11.6).
(2) A full-time police department of a political subdivision (as defined in IC 36-1-2-13).
(3) A full-time fire department of a political subdivision (as defined in IC 36-1-2-13).
(4) A volunteer fire department (as defined in IC 36-8-12-2).
(5) A sheriff's department of a county.
(b) An eligible chaplain who dies as a direct result of personal injury or illness resulting from the eligible chaplain's performance of duties as a chaplain for the agency or department that the eligible chaplain was appointed or officially designated to serve is eligible for a special death benefit from the fund in the same manner as any

other public safety officer is eligible for a benefit from the fund.
As added by P.L.115-2008, SEC.3.

IC 5-10-10-5
Establishment of fund; source of funding; administration; investments; reversion
Sec. 5. (a) The special death benefit fund is established for the purpose of paying lump sum death benefits under section 6 of this chapter. The fund consists of the fees remitted to the board under IC 35-33-8-3.2 and section 4.5 of this chapter. The fund shall be administered by the board. The expenses of administering the fund shall be paid from money in the fund.
(b) The board shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as the board's other funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.44-1988, SEC.1. Amended by P.L.1-1990, SEC.58; P.L.107-1998, SEC.1; P.L.10-2005, SEC.3; P.L.1-2006, SEC.97.

IC 5-10-10-6
Special death benefits; suspension of payment
Sec. 6. (a) Except as provided in subsection (b), a special death benefit of seventy-five thousand dollars ($75,000) for a public safety officer who dies in the line of duty before January 1, 1998, and one hundred fifty thousand dollars ($150,000) for a public safety officer who dies in the line of duty after December 31, 1997, shall be paid in a lump sum from the fund to the following relative of a public safety officer who dies in the line of duty:
(1) To the surviving spouse.
(2) If there is no surviving spouse, to the surviving children (to be shared equally).
(3) If there is no surviving spouse and there are no surviving children, to the parent or parents in equal shares.
(b) If the fund would be reduced below two hundred fifty thousand dollars ($250,000) by payment in full of all claims that become final in any month, the board shall proceed as follows:
(1) The board shall suspend payment of the claims that become final during that month and the following two (2) months.
(2) At the end of the suspension period, the board shall pay all suspended claims. If the fund would be exhausted by payment in full of all suspended claims, the amount paid to each claimant shall be prorated.
As added by P.L.44-1988, SEC.1. Amended by P.L.42-1991, SEC.3; P.L.53-1993, SEC.1; P.L.49-1998, SEC.1.

IC 5-10-10-6.5
Payment of special death benefits to surviving spouse
Sec. 6.5. Notwithstanding section 6 of this chapter, the amount of

the special death benefit payable under this chapter, as amended by P.L.66-2000, to the surviving spouse of a probation officer who died in the line of duty after April 27, 1997, and before January 1, 1998, is one hundred fifty thousand dollars ($150,000).
As added by P.L.220-2011, SEC.70.

IC 5-10-10-7
Other benefits; effect
Sec. 7. The special death benefit provided by this chapter is in addition to any other benefits provided by state or federal law.
As added by P.L.44-1988, SEC.1.



CHAPTER 11. STATE EMPLOYEES' DEATH BENEFIT

IC 5-10-11-2
"Dies in the line of duty"
Sec. 2. As used in this chapter, "dies in the line of duty" refers to a death that occurs as a direct result of personal injury or illness resulting from a state employee's performance of the duties of the employee's job.
As added by P.L.49-1989, SEC.7.

IC 5-10-11-3
"State employee"
Sec. 3. As used in this chapter, "state employee" means an employee of a state agency, except a state educational institution. "State employee" does not include a public safety officer who receives benefits under IC 5-10-10.
As added by P.L.49-1989, SEC.7. Amended by P.L.2-2007, SEC.86.

IC 5-10-11-4
Establishment of program and fund
Sec. 4. The state shall establish and operate a death benefit program for the payment of lump sum death benefits to the survivors of a state employee who dies in the line of duty. The state may provide these benefits by purchasing group life insurance or by establishing a program of self-insurance. If the state establishes a program of self-insurance, the state shall establish a fund to be managed by the board and funded by such contributions as considered necessary by the board. The board shall pay benefits out of the fund established by the state under this section.
As added by P.L.49-1989, SEC.7. Amended by P.L.25-1994, SEC.2.

IC 5-10-11-5
Lump sum payment
Sec. 5. The board shall pay a death benefit of fifty thousand dollars ($50,000) in a lump sum to the surviving spouse, or if there is no surviving spouse, to the surviving children (to be shared equally) of a state employee who dies in the line of duty.
As added by P.L.49-1989, SEC.7.

IC 5-10-11-6
Additional benefit
Sec. 6. The death benefit provided by this chapter is in addition to any other benefits provided by state or federal law. As added by P.L.49-1989, SEC.7.



CHAPTER 12. CAFETERIA PLAN BENEFITS FOR CERTAIN UNUSED VACATION, SICK, OR PERSONAL DAYS

IC 5-10-12-2
"State agency" defined
Sec. 2. As used in this chapter, "state agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality of state government, but does not include:
(1) a state educational institution;
(2) a state elected official's office; and
(3) the legislative and judicial branches of state government.
As added by P.L.195-1999, SEC.8. Amended by P.L.2-2007, SEC.87.

IC 5-10-12-3
Eligibility
Sec. 3. (a) Subject to subsections (b) and (c), an employee who:
(1) has at least ten (10) years of creditable service with a state agency;
(2) retires after June 30, 2000; and
(3) has accrued and unused sick days, vacation days, or personal days on the employee's retirement date;
is entitled to have the amounts specified in section 5 of this chapter deposited by the state into a cafeteria plan under Section 125 of the Internal Revenue Code.
(b) The provisions of this chapter requiring the department to make deposits into a cafeteria plan on behalf of retired employees described in subsection (a) apply only if the department has received from the Internal Revenue Service any approvals or rulings that the department considers necessary or appropriate for the cafeteria plan.
(c) The provisions of this chapter requiring the department to make deposits into a cafeteria plan on behalf of retired employees described in subsection (a) do not apply if the plan described in IC 5-10-1.1-7.5(b) is implemented and the deferred compensation committee has received from the Internal Revenue Service any rulings or determination letters that the committee considers necessary or appropriate for the plan described in IC 5-10-1.1-7.5(b).
As added by P.L.195-1999, SEC.8. Amended by P.L.184-2001, SEC.7.

IC 5-10-12-4
Payments to plan
Sec. 4. (a) The department shall adopt rules under IC 4-22-2 that it considers necessary to make periodic payments to a cafeteria plan

under Section 125 of the Internal Revenue Code on behalf of retired employees described in section 3 of this chapter and to otherwise carry out this chapter.
(b) The rules adopted by the department may include provisions setting forth the following:
(1) The minimum or maximum total amount or annual amount that may be deposited by the state under this chapter on behalf of retired employees.
(2) The period of years of deposits.
(3) Payment provisions.
As added by P.L.195-1999, SEC.8.

IC 5-10-12-5
Calculation of deposits
Sec. 5. The amount that shall be deposited on behalf of a participating retired employee may not exceed five thousand dollars ($5,000) and is based on:
(1) the hourly rate the employee was paid on the employee's retirement date; and
(2) the following provisions concerning the employee's accrued and unused vacation days, sick days, or personal days:
(A) An employee with at least ten (10) years of creditable service but less than fifteen (15) years of creditable service is entitled to an amount based on twenty percent (20%) of the employee's accrued days.
(B) An employee with at least fifteen (15) years of creditable service but less than twenty (20) years of creditable service is entitled to an amount based on thirty-five percent (35%) of the employee's accrued days.
(C) An employee with at least twenty (20) years of creditable service is entitled to an amount based on not more than fifty percent (50%) of the employee's accrued days.
As added by P.L.195-1999, SEC.8.

IC 5-10-12-6
Application procedure
Sec. 6. Within ninety (90) days after an employee's retirement date, an employee who wishes to participate in a cafeteria plan as provided under this chapter must file with the department a written application and any information required by the department.
As added by P.L.195-1999, SEC.8.



CHAPTER 13. EMERGENCY AND PUBLIC SAFETY EMPLOYEE DEATH AND DISABILITY PRESUMED INCURRED IN THE LINE OF DUTY

IC 5-10-13-2
"Employee" defined
Sec. 2. As used in this chapter, "employee" means an individual who:
(1) is employed full time by the state or a political subdivision of the state as:
(A) a member of a fire department (as defined in IC 36-8-1-8);
(B) an emergency medical services provider (as defined in IC 16-41-10-1);
(C) a member of a police department (as defined in IC 36-8-1-9);
(D) a correctional officer (as defined in IC 5-10-10-1.5);
(E) a state police officer;
(F) a county police officer;
(G) a county sheriff;
(H) an excise police officer;
(I) a conservation enforcement officer;
(J) a town marshal;
(K) a deputy town marshal; or
(L) a member of a consolidated law enforcement department established under IC 36-3-1-5.1;
(2) in the course of the individual's employment is at high risk for occupational exposure to an exposure risk disease; and
(3) is not employed elsewhere in a similar capacity.
As added by P.L.185-2002, SEC.3. Amended by P.L.227-2005, SEC.4.

IC 5-10-13-3
"High risk for occupational exposure" defined
Sec. 3. As used in this chapter, "high risk for occupational exposure" means that risk is incurred by an individual in performing the basic duties of the individual's employment, including:
(1) providing emergency medical treatment in a nonhealth care

setting where there is a potential for transfer of body fluids between individuals;
(2) working at the scene of an accident, a fire, or other rescue or public safety operation or in an emergency rescue vehicle or public safety vehicle during which the individual has contact with body fluids, containers of body fluids, hypodermic needles, or other materials that have been exposed to body fluids;
(3) engaging in the pursuit, apprehension, and arrest of law violators or suspected law violators during which the individual may be exposed to body fluids; or
(4) maintaining custody and physical restraint of prisoners or inmates of a prison, a jail, or other criminal detention facility during which the individual may be exposed to body fluids.
As added by P.L.185-2002, SEC.3.

IC 5-10-13-4
"Political subdivision" defined
Sec. 4. As used in this chapter, "political subdivision" has the meaning set forth in IC 6-3.5-2-1.
As added by P.L.185-2002, SEC.3.

IC 5-10-13-5
Presumption that disability or death incurred in the line of duty
Sec. 5. (a) Except as provided in section 6 of this chapter, an employee who:
(1) is diagnosed with a health condition caused by an exposure risk disease that:
(A) requires medical treatment; and
(B) results in total or partial disability or death;
(2) by written affidavit has provided to the employee's employer a verification described in subsection (b), (c), (d), (e), or (f); and
(3) before the employee is diagnosed with a health condition caused by hepatitis or tuberculosis, tests negative for evidence of hepatitis or tuberculosis through medical testing;
is presumed to have a disability or death incurred in the line of duty.
(b) An employee who is diagnosed with a health condition caused by hepatitis and, if the health condition results in disability or death, wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee has not:
(1) outside the scope of the employee's current employment, been exposed through transfer of body fluids to an individual known to have a medical condition caused by hepatitis;
(2) received blood products other than a transfusion received because of an injury to the employee that occurred in the scope of the employee's current employment;
(3) received blood products for the treatment of a coagulation

disorder since testing negative for hepatitis;
(4) engaged in sexual practices or other behavior identified as high risk by the Centers for Disease Control and Prevention or the Surgeon General of the United States;
(5) had sexual relations with another individual known to the employee to have engaged in sexual practices or other behavior described in subdivision (4); or
(6) used intravenous drugs that were not prescribed by a physician.
(c) An employee who is diagnosed with a health condition caused by meningococcal meningitis and, if the health condition results in disability or death, wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee, in the ten (10) days immediately preceding the diagnosis, was not exposed to another individual known to:
(1) have meningococcal meningitis; or
(2) be an asymptomatic carrier of meningococcal meningitis;
outside the scope of the employee's current employment.
(d) An employee who is diagnosed with a health condition caused by tuberculosis and, if the health condition results in disability or death, wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee has not, outside the scope of the employee's current employment, been exposed to another individual known to have tuberculosis.
(e) An employee who is diagnosed with a health condition caused by AIDS or HIV and, if the health condition results in disability or death, wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee has not:
(1) outside the scope of the employee's current employment, been exposed through transfer of body fluids to an individual known to have a medical condition caused by AIDS or HIV;
(2) received blood products other than a transfusion received because of an injury to the employee that occurred in the scope of the employee's current employment;
(3) received blood products for the treatment of a coagulation disorder since testing negative for AIDS or HIV;
(4) engaged in sexual practices or other behavior identified as high risk by the Centers for Disease Control and Prevention or the Surgeon General of the United States;
(5) had sexual relations with another individual known to the employee to have engaged in sexual practices or other behavior described in subdivision (4); or
(6) used intravenous drugs that were not prescribed by a physician.
(f) An employee who is diagnosed with a health condition caused by smallpox and, if the health condition results in disability or death,

wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee has not, outside the scope of the employee's current employment, been exposed to another individual known to have smallpox.
(g) A presumption of disability or death incurred in the line of duty may be rebutted by competent evidence.
(h) A meeting or hearing held to rebut a presumption of disability or death incurred in the line of duty may be held as an executive session under IC 5-14-1.5-6.1(b)(1).
As added by P.L.185-2002, SEC.3.

IC 5-10-13-6
Exception to presumption for vaccine or prevention measure
Sec. 6. If a standard, medically recognized vaccine or other measure exists for the prevention of an exposure risk disease and the vaccine or other measure is medically indicated for an employee according to immunization policies established by the Advisory Committee on Immunization Practices of the United States Public Health Service, the following apply:
(1) If:
(A) the employee receives the vaccine or other measure as required by the employee's employer; or
(B) the employee's physician provides written notice to the employer that the vaccine or other measure would pose a significant risk to the employee's health;
and the employee meets the other requirements of this chapter, a presumption of disability or death incurred in the line of duty under this chapter applies to the employee.
(2) If:
(A) the employee does not receive the vaccine or other measure as required by the employee's employer; and
(B) the employee's physician has not provided written notice that the vaccine or other measure would pose a significant risk to the employee's health;
a presumption of disability or death incurred in the line of duty under this chapter does not apply to the employee.
As added by P.L.185-2002, SEC.3.

IC 5-10-13-7
Employee report
Sec. 7. (a) An employee shall file a report with the employee's employer of each known or reasonably suspected exposure to an exposure risk disease in the scope of the employee's employment.
(b) The employer shall maintain a permanent record of a report filed by an employee under subsection (a).
As added by P.L.185-2002, SEC.3.

IC 5-10-13-8
Insurance coverage for disability or death presumed incurred in

the line of duty
Sec. 8. (a) The state or a political subdivision of the state may provide, in the life and disability insurance that covers employees of the state or political subdivision, accidental death coverage or double indemnity coverage for a health condition caused by a communicable disease that results in total or partial disability or death that is presumed to be a disability or death incurred in the line of duty under this chapter.
(b) This chapter does not require an insurer that issues a noncompulsory life insurance policy or a noncompulsory disability insurance policy to include in the policy coverage for a disability or death presumed incurred in the line of duty as described in this chapter.
As added by P.L.185-2002, SEC.3.

IC 5-10-13-9
Other requirements for disability benefits not affected
Sec. 9. This chapter does not affect the requirements for determining eligibility for disability benefits provided by the state or a political subdivision of the state except to the extent of determining whether an employee incurred a disability in the line of duty.
As added by P.L.185-2002, SEC.3.



CHAPTER 14. STATE POLICE OFFICER SURVIVOR HEALTH COVERAGE

IC 5-10-14-2
"Employee"
Sec. 2. As used in this chapter, "employee" means an individual who is employed full time by the state as a state police officer.
As added by P.L.24-2005, SEC.2.

IC 5-10-14-3
Health coverage for survivors of employees who die in line of duty
Sec. 3. (a) If the state police department offers health coverage for active employees, the state police department shall offer to provide and pay for health coverage under the health coverage plan provided for active employees for:
(1) the surviving spouse; and
(2) each natural child, stepchild, and adopted child;
of an employee who dies in the line of duty, regardless of whether the death occurs before July 1, 2005, or on or after July 1, 2005.
(b) The health coverage for a surviving natural child, stepchild, or adopted child provided under subsection (a) continues:
(1) until the child becomes eighteen (18) years of age;
(2) if the child is:
(A) enrolled in and regularly attending a secondary school; or
(B) a full-time student at an accredited college or university;
until the child becomes twenty-three (23) years of age; or
(3) if the child has a physical or mental disability, until the end of the physical or mental disability;
whichever period is longest.
(c) If the state police department offers health coverage to active employees, the health coverage that the state police department provides to a surviving spouse or a natural child, a stepchild, or an adopted child under this section must be equal to that offered to active employees.
(d) The state police department's offer to provide and pay for health coverage under subsection (a) must remain open as long as the state police department continues to offer the health coverage for active employees, and:
(1) a surviving spouse is eligible for the health coverage under subsection (a); or (2) a natural child, a stepchild, or an adopted child is eligible for the health coverage under subsections (a) and (b).
As added by P.L.24-2005, SEC.2. Amended by P.L.99-2007, SEC.14.



CHAPTER 15. EMERGENCY AND PUBLIC SAFETY EMPLOYEE DISABILITY FROM CERTAIN CANCERS OR HEART OR LUNG DISEASE PRESUMED INCURRED IN THE LINE OF DUTY

IC 5-10-15-2
"At risk for occupational exposure"
Sec. 2. As used in this chapter, "at risk for occupational exposure" means that an individual incurs risk in performing the basic duties of the individual's employment, including:
(1) providing emergency medical treatment in a nonhealth care setting where there is a potential for contact with;
(2) working at the scene of an accident, a fire, or another rescue or public safety operation, or working in an emergency rescue vehicle or a public safety vehicle, during which the individual has contact with;
(3) engaging in the pursuit, apprehension, and arrest of law violators, during which the individual may be exposed to; or
(4) maintaining custody and physical restraint of prisoners or inmates of a prison, a jail, or another criminal detention facility during which the individual may be exposed to;
a known carcinogen, or a substance or condition that adversely affects an individual's cardiovascular, neurological, or respiratory system.
As added by P.L.62-2006, SEC.1. Amended by P.L.59-2009, SEC.1.

IC 5-10-15-3
"Employee"
Sec. 3. As used in this chapter, "employee" means an individual who:
(1) is employed full time by the state or a political subdivision of the state as:
(A) a member of a fire department (as defined in IC 36-8-1-8);
(B) an emergency medical services provider (as defined in IC 16-41-10-1); or
(C) a member of a police department (as defined in

IC 36-8-1-9);
(2) in the course of the individual's employment, is at risk for occupational exposure; and
(3) is not employed elsewhere by the state or a political subdivision of the state in a similar capacity.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-4
"Exposure related cancer"
Sec. 4. As used in this chapter, "exposure related cancer" refers to a cancer that is caused by a known carcinogen to which an individual is at risk for occupational exposure.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-5
"Exposure related heart or lung disease"
Sec. 5. As used in this chapter, "exposure related heart or lung disease" refers to a disease or impairment of the cardiovascular or respiratory system caused by a substance or condition to which an individual is at risk for occupational exposure.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-5.5
"Exposure related Parkinson's disease"
Sec. 5.5. As used in this chapter, "exposure related Parkinson's disease" refers to Parkinson's disease that is caused by a toxin or head trauma:
(1) known to increase the risk for the development of Parkinson's disease; and
(2) to which an individual is at risk for occupational exposure.
As added by P.L.59-2009, SEC.2.

IC 5-10-15-6
"Known carcinogen"
Sec. 6. As used in this chapter, "known carcinogen" refers to a substance or agent the exposure to which is recognized by:
(1) the International Agency for Research on Cancer; or
(2) the National Institute for Occupational Safety and Health;
as creating a high risk for the development of cancer.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-7
"Political subdivision"
Sec. 7. As used in this chapter, "political subdivision" has the meaning set forth in IC 6-3.5-2-1.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-8
"Substance or condition that adversely affects an individual's cardiovascular, neurological, or respiratory system" Sec. 8. As used in this chapter, "substance or condition that adversely affects an individual's cardiovascular, neurological, or respiratory system" refers to a substance or condition the exposure to which is recognized by the National Institute for Occupational Safety and Health as creating a high risk for the development of heart, lung, or Parkinson's disease.
As added by P.L.62-2006, SEC.1. Amended by P.L.59-2009, SEC.3.

IC 5-10-15-9
Presumption of disability in line of duty; rebutting of presumption
Sec. 9. (a) An employee or former employee who:
(1) is diagnosed with an exposure related cancer, exposure related heart or lung disease, or exposure related Parkinson's disease that:
(A) requires medical treatment; or
(B) results in total or partial disability; and
(2) at the time of the diagnosis:
(A) is actively employed; or
(B) has terminated employment not more than sixty (60) months earlier;
is presumed to have a disability incurred in the line of duty.
(b) The presumption described in subsection (a) may be rebutted by competent evidence.
(c) A meeting or hearing held to rebut the presumption described in subsection (a) may be held as an executive session under IC 5-14-1.5-6.1(b)(1).
As added by P.L.62-2006, SEC.1. Amended by P.L.59-2009, SEC.4.

IC 5-10-15-10
Effect of chapter on determination of eligibility for disability benefits
Sec. 10. This chapter does not affect the requirements for determining eligibility for disability benefits provided by the state or a political subdivision of the state except to the extent of determining whether an employee incurred a disability in the line of duty.
As added by P.L.62-2006, SEC.1.



CHAPTER 16. OPEB REPORTS

IC 5-10-16-2
"GASB"
Sec. 2. As used in this chapter, "GASB" refers to the Governmental Accounting Standards Board.
As added by P.L.138-2012, SEC.4.

IC 5-10-16-3
"OMB"
Sec. 3. As used in this chapter, "OMB" refers to the office of management and budget established by IC 4-3-22-3.
As added by P.L.138-2012, SEC.4.

IC 5-10-16-4
"OPEB"
Sec. 4. As used in this chapter, "OPEB" refers to a post-employment benefit.
As added by P.L.138-2012, SEC.4.

IC 5-10-16-5
"Post-employment benefit"
Sec. 5. As used in this chapter, "post-employment benefit" means any of the following:
(1) Health, prescription drug, dental, vision, and life insurance coverage for retired employees.
(2) Long term care coverage, life insurance, and death benefits that are not offered as part of a pension or retirement plan.
(3) Long term disability insurance for employees.
(4) Any other benefit, other than a pension or retirement plan, or a termination incentive, provided to a former employee.
As added by P.L.138-2012, SEC.4.

IC 5-10-16-6
"State agency"
Sec. 6. As used in this section, "state agency" has the meaning set forth in IC 6-1.1-1-18.
As added by P.L.138-2012, SEC.4.

IC 5-10-16-7
OMB to prepare OPEB report for state agencies; GASB Statements 43 and 45 information required
Sec. 7. Each state agency shall cooperate with the OMB and

provide to the OMB the information necessary for the OMB to prepare an OPEB report for state agencies. Each state agency shall provide information required under GASB Statements 43 and 45 and any other information requested by the OMB or the budget committee.
As added by P.L.138-2012, SEC.4.






ARTICLE 10.1. SOCIAL SECURITY COVERAGE FOR PUBLIC EMPLOYEES

CHAPTER 1. DEFINITIONS

IC 5-10.1-1-2
"Employee tax" and "employee contribution"
Sec. 2. "Employee tax" and "employee contribution", as used in this article, means the tax imposed by section 3101 of the Internal Revenue Code.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.2-1987, SEC.10.

IC 5-10.1-1-3
"Employer contribution" and "matching contribution"
Sec. 3. "Employer contribution" and "matching contribution", as used in this article, means the tax imposed by section 3111 of the Internal Revenue Code.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.2-1987, SEC.11.

IC 5-10.1-1-4
"Federal Insurance Contributions Act"
Sec. 4. "Federal Insurance Contributions Act", as used in this article, means subchapters A and B of chapter 21 of the Internal Revenue Code.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.2-1987, SEC.12.

IC 5-10.1-1-5
"Federal administrator"
Sec. 5. Federal Administrator. "Federal administrator" as used in this article means the federal security administrator and includes the secretary of health, education, and welfare of the United States and any individual to whom the federal security administrator has delegated any of his functions under the Social Security Act with respect to coverage of employees of a state and its political subdivisions. As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-1-6
"Governing body"
Sec. 6. "Governing body" means the fiscal body of a county, city, town, or township, trustee, the township board, board of school commissioners, library board, or any board which by law is authorized to fix a rate of taxation on property of a political subdivision, or any other board which is empowered to administer the affairs of any department of, or associated with, a political subdivision, which department receives revenue independently of, or in addition to, funds obtained from taxation.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.8-1987, SEC.9; P.L.8-1989, SEC.19.

IC 5-10.1-1-7
"Political subdivision"
Sec. 7. Political Subdivision. "Political subdivision" as used in this article means a county, city, town, township, political body corporate, political entity, local housing authority, public school corporation, public library, public utility of a county, city, town, or township whether the public utility is operated by the city or town or under the terms of a trusteeship for the benefit of the city or town, and a department of, or associated with, a county, city, town, or township, which department receives revenue independently of, or in addition to, funds obtained through taxation. A state agency or a judicial circuit may not be construed as a political subdivision.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-1-8
"State agency"
Sec. 8. "State agency" as used in this article means the Indiana public retirement system.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.35-2012, SEC.27.

IC 5-10.1-1-9
"Social Security Act"
Sec. 9. Social Security Act. "Social Security Act" as used in this article means the act of Congress approved August 14, 1935, chapter 531, 49 Stat. 620 (42 U.S.C. 301), as amended, and any rules or regulations issued pursuant to it.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-1-10
"Agreement"
Sec. 10. Agreement. "Agreement" as used in this article means the federal-state agreement specified in chapter 2 of this article.
As added by Acts 1977, P.L.53, SEC.1.
IC 5-10.1-1-11
Gender; number
Sec. 11. Gender; Number. (a) When a masculine pronoun is used in this article, it refers to the masculine, feminine, or neuter, as appropriate.
(b) The singular form of any noun used in this article includes the plural, and the plural includes the singular, as appropriate.
As added by Acts 1977, P.L.53, SEC.1.



CHAPTER 2. THE FEDERAL-STATE AGREEMENT

IC 5-10.1-2-2
Authorization
Sec. 2. Authorization. The state agency with the approval of the governor may enter into a federal-state agreement with the federal administrator to extend the benefits of the Social Security Act to the employees of the state and its political subdivisions.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-3
Coverage
Sec. 3. Coverage. (a) The agreement must cover services which are performed by an employee for the state or political subdivision and which are covered by a plan which conforms to the agreement and has been approved by the state agency.
(b) The agreement may not cover services which are covered by the Social Security Act without an agreement or which may not be included in an agreement under the Social Security Act.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-4
Effective date
Sec. 4. Effective Date. The agreement or a modification to it must contain an effective date for the coverage of services. The effective date of the agreement may not be earlier than permitted by the Social Security Act or earlier than January 1 of the year in which the agreement is entered into.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-5
Payment to Secretary of Treasury
Sec. 5. Payment to the Secretary of Treasury. The state shall pay to the secretary of the treasury, as prescribed under the Social Security Act, contributions equal to the sum of taxes which would be imposed by the Federal Insurance Contributions Act if the act applied to services covered by the agreement.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-6
Permissible provisions Sec. 6. Permissible Provisions. The agreement may contain such provisions concerning coverage, benefits, contributions, effective date, modification and termination of the agreement, administrative, and other appropriate matters as the state agency and federal administrator agree upon.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-7
Termination of coverage
Sec. 7. Termination of Coverage. Coverage by the Social Security Act may be terminated by sending a written notice of termination to the federal administrator. The termination is effective if:
(1) the notice is filed two (2) years before the time of termination; and
(2) the employees have been covered for five (5) years or more before the date on which the federal administrator receives the notice.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-8
Rules and regulations
Sec. 8. Rules and Regulations. The state agency may make and publish such rules and regulations as it finds appropriate for the implementation of this article.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-9
Exclusion of election workers
Sec. 9. (a) The agreement shall be modified to exclude services performed by an election official or an election worker for calendar year 2007 in which the remuneration paid for such services is less than one thousand three hundred dollars ($1,300), and for each calendar year after 2007 in which the remuneration paid is less than the adjusted amount, as described in subsection (b), beginning with services performed in the year that this modification was mailed or delivered by other means to the Commissioner of Social Security.
(b) The one thousand three hundred dollar ($1,300) limit on the excludable amount of remuneration paid in a calendar year for the services specified in this modification will be subject to adjustment for calendar years after 2007 to reflect changes in wages in the economy without any further modification of the agreement, with respect to such services performed during such calendar years, in accordance with Section 218(c)(8)(B) of the Social Security Act.
(c) This exclusion applies to all coverage groups of the state and its political subdivisions currently (as of the date this modification is executed), including under this agreement and to which the agreement is hereafter made applicable.
As added by P.L.234-2007, SEC.208.



CHAPTER 2.5. PUBLIC EMPLOYEE SICK PAY PLAN

IC 5-10.1-2.5-2
State employees; establishment; appropriations; authorization
Sec. 2. The governor may establish a sick pay plan for state employees. If the governor establishes a sick pay plan, the general assembly may make separate appropriations for the money needed to fund the payments required under the plan.
As added by Acts 1979, P.L.34, SEC.1.

IC 5-10.1-2.5-3
Political subdivision employees; establishment; appropriations
Sec. 3. Each political subdivision may establish a sick pay plan for the employees of the political subdivision. If a political subdivision establishes a sick pay plan, the governing body of the political subdivision may make separate appropriations for the money needed to fund the payments required under the plan.
As added by Acts 1979, P.L.34, SEC.1. Amended by Acts 1981, P.L.49, SEC.1; Acts 1982, P.L.37, SEC.1.



CHAPTER 3. COVERAGE OF EMPLOYEES OF POLITICAL SUBDIVISIONS

IC 5-10.1-3-2
Approval of plan
Sec. 2. Approval of the Plan. The state agency shall approve the plan and any amendments if they conform to the agreement and the regulations of the state agency. The state agency may not finally disapprove a plan or terminate an approved plan without reasonable notice and opportunity for a hearing for the political subdivision.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-3-3
Required elements of plan
Sec. 3. Required Elements of the Plan. The plan must:
(1) be in conformity with the requirements of the Social Security Act and with the agreement;
(2) provide that all services covered by the federal-state agreement in employment for the political subdivision is covered by the plan, except that it may exclude services to which section 218(c)(3)(C) of the Social Security Act is applicable;
(3) specify the source from which the funds necessary to make the payments required of the political subdivision by this article are expected to be derived and contain reasonable assurance that the source will be adequate for that purpose;
(4) provide for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper administration of the plan;
(5) provide that the political subdivision shall:
(A) make such reports as the state agency requires; and
(B) comply with such provisions as the state agency or the federal administrator finds necessary to assure the correctness of the reports; and
(6) authorize the state agency to terminate the plan in its entirety if the state agency finds a failure to comply substantially with any provision of the plan. The termination takes effect at the expiration of such notice and on such conditions as are provided by the state agency, in accordance with the Social Security Act.
As added by Acts 1977, P.L.53, SEC.1.
IC 5-10.1-3-4
Ordinances
Sec. 4. Ordinances. (a) Employees of a political subdivision without a retirement system are entitled to coverage by the Social Security Act if:
(1) the governing body passes an ordinance or resolution which it submits to the state agency within ten (10) days after passage;
(2) the ordinance contains an effective date for coverage which must be January 1 of any year;
(3) the ordinance is approved by the state agency; and
(4) the political subdivision and the federal administrator approve an agreement for the political subdivision which conforms to the federal-state agreement submitted by the state agency.
(b) On approval, the state agency shall furnish to the governing body an estimate of the costs for the first year of coverage. After the first year, the state agency shall certify to the governing body before July 2 of each year the amount of estimated costs for the next calendar year which amount if it is to be raised by a general property tax levy shall be included in the appropriation ordinance as provided in law for raising taxes assessed against property.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-3-5
Participation in public employees' retirement fund
Sec. 5. Participation in the Public Employees' Retirement Fund. A political subdivision which is eligible to become a participant in the public employees' retirement fund may be covered by the Social Security Act by becoming a participant as specified in IC 5-10.3-6. If the political subdivision has a retirement system, it must follow the procedures specified in chapter 4 of this article.
As added by Acts 1977, P.L.53, SEC.1.



CHAPTER 4. COVERAGE OF MEMBERS OF RETIREMENT SYSTEMS

IC 5-10.1-4-2
Procedure for referenda
Sec. 2. (a) Each referendum shall be conducted in compliance with section 218(d) of the Social Security Act.
(b) The governor may designate the board or governing body administering the affairs of each retirement system, or the board of trustees in the case of state educational institutions, as the agency to conduct the referendum for the system.
(c) Each board or governing body shall pay the expenses of the referendum for the system it administers, except that:
(1) the expenses of the referendum for a political subdivision participating in the public employees' retirement fund shall be paid by the political subdivision; and
(2) the expenses of the referendum for a state educational institution shall be paid by the institution.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.2-2007, SEC.89.

IC 5-10.1-4-3
Referenda for public employees' retirement fund
Sec. 3. Referenda for Public Employees' Retirement Fund. (a) Separate referenda must be conducted for state employees and for employees of each participating political subdivision who are members of the public employees' retirement fund.
(b) Members of the public employees' retirement fund who are classified as federal employees by the secretary of agriculture of the United States and who participate in the federal civil service retirement system may not vote in any referendum.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-4-4
Effect of affirmative vote in referenda Sec. 4. Effect of Affirmative Vote in Referenda. (a) If a majority of the employees in a retirement system vote in the affirmative in the referendum, the governor shall:
(1) certify to the secretary of health, education and welfare of the United States that the conditions prescribed by the Social Security Act have been met; and
(2) notify the state agency of the certification.
(b) The state agency shall then request a modification of the agreement by the federal administration to include service in positions covered by these retirement systems.
(c) The state agency, or the governing body for a political subdivision, may request that the modification not include the following positions covered by a retirement system:
(1) services of an emergency nature;
(2) elective positions;
(3) part-time positions;
(4) positions, the compensation for which is paid on a fee basis;
(5) agricultural labor; and
(6) service performed by a student, if the service would be excluded if done for a private employer.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-4-5
Effect of negative vote in referenda
Sec. 5. Effect of Negative Vote in Referenda. (a) If in a referendum the vote of the majority is negative, no member of the retirement system may be included in a modification of the agreement.
(b) A subsequent referendum may be conducted upon the request of the board or governing body. However, no subsequent referendum may be conducted until one (1) year after a prior referendum.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-4-6
Effective date of modification
Sec. 6. (a) The effective date of a modification of the agreement must be determined by resolution of the board of each of the following retirement systems:
(1) The applicable pension system administered by the Indiana public retirement system.
(2) Any retirement system established by a state educational institution.
For political subdivisions the governing body shall determine the effective date by resolution. The effective date may be made retroactive to the extent permitted by federal law.
(b) The effective date of a modification for employees of political subdivisions with retirement systems which are not covered by subsection (a) may be January 1, 1955, or any subsequent January 1.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.2-2007, SEC.90; P.L.35-2012, SEC.28.



CHAPTER 5. REPEALED



CHAPTER 6. CONTRIBUTIONS

IC 5-10.1-6-2
Employer contributions; state institutions of higher education, school corporations, and political subdivisions
Sec. 2. State educational institutions, school corporations, and political subdivisions shall pay the employer contribution.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.57-1987, SEC.2; P.L.240-1991(ss2), SEC.46; P.L.2-2007, SEC.91.

IC 5-10.1-6-3
Repealed
(Repealed by P.L.57-1987, SEC.6.)

IC 5-10.1-6-4
Employee contributions
Sec. 4. (a) Every employee whose services are covered by the federal-state agreement or a modification of the agreement shall, as a condition of his employment, pay an amount equal to the employee tax imposed by the Federal Insurance Contributions Act.
(b) The employee's contribution shall be deducted from wages paid. Failure to make the deduction does not relieve the employee or the employer from liability for the contribution.
(c) Employees who are entitled to back coverage under the federal-state agreement shall make contributions for the back coverage. The employee may have the contribution deducted from his compensation or from the amount credited to his annuity savings account if he is a member of the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.57-1987, SEC.3.

IC 5-10.1-6-5
Repealed
(Repealed by P.L.57-1987, SEC.6.)
IC 5-10.1-6-6
Repealed
(Repealed by P.L.57-1987, SEC.6.)



CHAPTER 7. CONSTRUCTION OF CODIFICATION

IC 5-10.1-7-2
Headings
Sec. 2. Headings. The headings prefixed to sections of this article are included for organizational purposes and do not affect the meaning, application, or construction of the sections.
As added by Acts 1977, P.L.53, SEC.1.






ARTICLE 10.2. PUBLIC RETIREMENT AND DISABILITY BENEFITS

CHAPTER 1. DEFINITIONS

IC 5-10.2-1-2
"Fund"
Sec. 2. Fund. "Fund" as used in this article means the Indiana state teachers' retirement fund and the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-3
"Employer"
Sec. 3. (a) "Employer" as used in this article means the state for employees of the state and a political subdivision or school corporation for its employees.
(b) With regard to employer contributions, "employer" includes the state for members of the Indiana state teachers' retirement fund with respect to the pre-1996 account.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.54-1993, SEC.1.

IC 5-10.2-1-3.5
"Internal Revenue Code"
Sec. 3.5. As used in this article, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.55-1989, SEC.7.

IC 5-10.2-1-4
"Member"
Sec. 4. Member. "Member" as used in this article means a member of the Indiana state teachers' retirement fund or of the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-4.5
"1996 account" Sec. 4.5. As used in this article, "1996 account" refers to the 1996 account established within the Indiana state teachers' retirement fund under IC 5-10.4-2-2.
As added by P.L.54-1993, SEC.2. Amended by P.L.2-2006, SEC.17.

IC 5-10.2-1-5
"Participating political subdivision"
Sec. 5. Participating Political Subdivision. "Participating political subdivision" as used in this article means a political subdivision which is participating in the public employees' retirement fund as specified in IC 5-10.3-6.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-5.5
"Pre-1996 account"
Sec. 5.5. As used in this article, "pre-1996 account" refers to the pre-1996 account established within the Indiana state teachers' retirement fund under IC 5-10.4-2-2.
As added by P.L.54-1993, SEC.3. Amended by P.L.2-2006, SEC.18.

IC 5-10.2-1-6
"Retirement fund law"
Sec. 6. "Retirement fund law" as used in this article means the statutes governing:
(1) the Indiana state teachers' retirement fund;
(2) the public employees' retirement fund; and
(3) the Indiana public retirement system.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.35-2012, SEC.29.

IC 5-10.2-1-6.5
"School corporation"
Sec. 6.5. As used in this article, "school corporation" has the meaning set forth in IC 5-10.4-1-13.
As added by P.L.54-1993, SEC.4. Amended by P.L.2-2006, SEC.19.

IC 5-10.2-1-7
"Social Security Act"
Sec. 7. Social Security Act. "Social Security Act" as used in this article means the act of Congress approved August 14, 1935, chapter 531, 49 Stat. 620 (42 U.S.C. 301), as amended, and any rules or regulations issued pursuant to it.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-8
"Vested status"
Sec. 8. (a) Except as provided in subsection (b), "vested status" as used in this article means the status of having ten (10) years of creditable service.
(b) In the case of a person who is an elected county official whose

governing body has provided for the county official's participation in the public employees' retirement fund under IC 5-10.3-7-2(1), "vested status" means the status of having:
(1) at least eight (8) years of creditable service as an elected county official in an office described in IC 5-10.2-4-1.7;
(2) been elected at least two (2) times if the person would have had at least eight (8) years of creditable service as an elected county official in an office described in IC 5-10.2-4-1.7 had the person's term of office not been shortened under a statute enacted under Article 6, Section 2(b) of the Constitution of the State of Indiana; or
(3) at least ten (10) years of creditable service as a member of the fund based on a combination of service as an elected county official and as a full-time employee in a covered position.
(c) In the case of a person whose term of office commences after the election on November 5, 2002, as auditor of state, secretary of state, or treasurer of state, and who is prohibited by Article 6, Section 1 of the Constitution of the State of Indiana from serving in that office for more than eight (8) years during any period of twelve (12) years, that person shall be vested with at least eight (8) years of creditable service as a member of the fund.
(d) This subsection applies to an individual elected to the office of treasurer of state at the election on November 7, 2006. The individual is vested for purposes of this article if the individual is reelected as treasurer of state at the 2010 general election and serves in the office until January 1, 2015.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.73-2002, SEC.1; P.L.88-2005, SEC.1; P.L.115-2008, SEC.4.

IC 5-10.2-1-9
Gender; number
Sec. 9. Gender; Number. (a) When a masculine pronoun is used in this article, it refers to the masculine, feminine, or neuter, as appropriate.
(b) The singular form of any noun used in this article includes the plural, and the plural includes the singular, as appropriate.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-10
"Member's contribution"
Sec. 10. As used in this article, "member's contribution" includes contributions paid by:
(1) the employer for members of the public employees' retirement fund; or
(2) a school corporation, the state, or a state educational institution for members of the teachers' retirement fund.
As added by P.L.41-1983, SEC.4. Amended by P.L.35-1985, SEC.2; P.L.2-2007, SEC.92.



CHAPTER 2. THE RETIREMENT FUNDS

IC 5-10.2-2-1
Scope; purpose
Sec. 1. (a) This article applies to the Indiana state teachers' retirement fund and the public employees' retirement fund. Each retirement fund covered by this article is a separate retirement fund managed by the board under the fund's retirement fund law. The board shall make and publish regulations which are appropriate to the efficient administration of this article. The obligations of the state and political subdivisions for benefit payments are specified in each retirement fund law.
(b) The Indiana public retirement system is an independent body corporate and politic. The Indiana public retirement system is not a department or agency of the state but is an independent instrumentality exercising essential government functions.
(c) The benefits specified in this article and the benefits from the Social Security Act provide the retirement, disability, and survivor benefits for public employees and teachers. However, this article does not prohibit a political subdivision from establishing and providing before January 1, 1995, and continuing to provide after January 1, 1995, retirement, disability, and survivor benefits for the public employees of the political subdivision independent of this article if the political subdivision took action before January 1, 1995, and was not a participant in the public employees' retirement fund on January 1, 1995, under this article or IC 5-10.3.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.66-1995, SEC.2; P.L.65-1995, SEC.2; P.L.119-2000, SEC.2; P.L.23-2011, SEC.7.

IC 5-10.2-2-1.5
Qualification under Internal Revenue Code
Sec. 1.5. Each retirement fund covered by this article shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to each retirement fund. In order to meet those requirements, each fund is subject to the following provisions, notwithstanding any other provision of the retirement fund law:
(1) The board shall distribute the corpus and income of the fund to members and their beneficiaries in accordance with the retirement fund law.
(2) No part of the corpus or income of a fund may be used for or diverted to any purpose other than the exclusive benefit of the members and their beneficiaries. (3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits any member would otherwise receive under the retirement fund law.
(4) If a fund is terminated, or if all contributions to a fund are completely discontinued, the rights of each affected member to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from a retirement fund shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, each retirement fund is subject to the following provisions:
(A) The life expectancy of a member, the member's spouse, or the member's beneficiary may not be recalculated after the initial determination for purposes of determining benefits.
(B) If a member dies before the distribution of the member's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.
(C) The amount of an annuity paid to a member's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of members or beneficiaries;
in a manner that discriminates in favor of members who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code.
(7) Benefits paid under this chapter may not exceed the maximum benefits specified by Section 415 of the Internal Revenue Code.
(8) The salary taken into account under this chapter may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The board may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
As added by P.L.55-1989, SEC.8. Amended by P.L.35-2012, SEC.30.

IC 5-10.2-2-2
Separate accounts and subaccounts
Sec. 2. (a) The board shall maintain the following separate accounts in the public employees' retirement fund:
(1) The annuity savings account.
(2) The retirement allowance account.
(b) The board shall maintain the following two (2) separate accounts in the Indiana state teachers' retirement fund: (1) The pre-1996 account.
(2) The 1996 account.
(c) Within each account specified in subsection (b), the board shall maintain the following separate subaccounts:
(1) The annuity savings account.
(2) The retirement allowance account.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.35-1985, SEC.3; P.L.54-1993, SEC.5; P.L.23-2011, SEC.8.

IC 5-10.2-2-2.5
Investment guidelines and limits established by boards; commingling of assets
Sec. 2.5. (a) The board may establish investment guidelines and limits on all types of investments (including, but not limited to, stocks and bonds) and take other actions necessary to fulfill its duty as a fiduciary for all assets under its control, subject to the limitations and restrictions set forth in section 18 of this chapter, IC 5-10.3-5-3, IC 5-10.4-3-10, and IC 5-10.5-5.
(b) The board may commingle or pool assets with the assets of any other persons or entities. This authority includes, but is not limited to, the power to invest in commingled or pooled funds, partnerships, or mortgage pools, including pools that consist in part or entirely of mortgages that qualify as five star mortgages under the program established by IC 24-5-23.6. In the event of any such investment, the board shall keep separate detailed records of the assets invested. Any decision to commingle or pool assets is subject to the limitations and restrictions set forth in IC 5-10.3-5-3, IC 5-10.4-3-10, and IC 5-10.5-5.
As added by P.L.43-1997, SEC.1. Amended by P.L.61-2002, SEC.2; P.L.224-2003, SEC.185; P.L.2-2006, SEC.20; P.L.115-2010, SEC.2; P.L.35-2012, SEC.31.

IC 5-10.2-2-3
Annuity savings account; guaranteed programs; alternative investment programs
Sec. 3. (a) The annuity savings account consists of:
(1) the members' contributions; and
(2) the interest credits on these contributions in the guaranteed fund or the gain or loss in market value on these contributions in the alternative investment program, as specified in section 4 of this chapter.
Each member shall be credited individually with the amount of the member's contributions and interest credits.
(b) The board shall maintain the annuity savings account program in effect on December 31, 1995 (referred to in this chapter as the guaranteed program). In addition, the board shall establish and maintain a guaranteed program within the 1996 account. The board may establish investment guidelines and limits on all types of investments (including, but not limited to, stocks and bonds) and take other actions necessary to fulfill its duty as a fiduciary of the annuity

savings account, subject to the limitations and restrictions set forth in IC 5-10.3-5-3, IC 5-10.4-3-10, and IC 5-10.5-5.
(c) The board shall establish alternative investment programs within the annuity savings account of the public employees' retirement fund, the pre-1996 account, and the 1996 account, based on the following requirements:
(1) The board shall maintain at least one (1) alternative investment program that is an indexed stock fund and one (1) alternative investment program that is a bond fund. The board may maintain one (1) or more alternative investment programs that:
(A) invest in one (1) or more commingled or pooled funds that consist in part or entirely of mortgages that qualify as five star mortgages under the program established by IC 24-5-23.6; or
(B) otherwise invest in mortgages that qualify as five star mortgages under the program established by IC 24-5-23.6.
(2) The programs should represent a variety of investment objectives under IC 5-10.3-5-3.
(3) No program may permit a member to withdraw money from the member's account except as provided in IC 5-10.2-3 and IC 5-10.2-4.
(4) All administrative costs of each alternative program shall be paid from the earnings on that program or as may be determined by the rules of the board.
(5) Except as provided in section 4(e) of this chapter, a valuation of each member's account must be completed as of:
(A) the last day of each quarter; or
(B) another time as the board may specify by rule.
(d) The board must prepare, at least annually, an analysis of the guaranteed program and each alternative investment program. This analysis must:
(1) include a description of the procedure for selecting an alternative investment program;
(2) be understandable by the majority of members; and
(3) include a description of prior investment performance.
(e) A member may direct the allocation of the amount credited to the member among the guaranteed fund and any available alternative investment funds, subject to the following conditions:
(1) A member may make a selection or change an existing selection under rules established by the board. The board shall allow a member to make a selection or change any existing selection at least once each quarter.
(2) The board shall implement the member's selection beginning on the first day of the next calendar quarter that begins at least thirty (30) days after the selection is received by the board or on an alternate date established by the rules of the board. This date is the effective date of the member's selection.
(3) A member may select any combination of the guaranteed fund or any available alternative investment funds, in ten

percent (10%) increments or smaller increments that may be established by the rules of the board.
(4) A member's selection remains in effect until a new selection is made.
(5) On the effective date of a member's selection, the board shall reallocate the member's existing balance or balances in accordance with the member's direction, based on:
(A) for an alternative investment program balance, the market value on the effective date; and
(B) for any guaranteed program balance, the account balance on the effective date.
All contributions to the member's account shall be allocated as of the last day of that quarter or at an alternate time established by the rules of the board in accordance with the member's most recent effective direction. The board shall not reallocate the member's account at any other time.
(f) When a member who participates in an alternative investment program transfers the amount credited to the member from one (1) alternative investment program to another alternative investment program or to the guaranteed program, the amount credited to the member shall be valued at the market value of the member's investment, as of the day before the effective date of the member's selection or at an alternate time established by the rules of the board. When a member who participates in an alternative investment program retires, becomes disabled, dies, or suspends membership and withdraws from the fund, the amount credited to the member shall be the market value of the member's investment as of the last day of the quarter preceding the member's distribution or annuitization at retirement, disability, death, or suspension and withdrawal, plus contributions received after that date or at an alternate time established by the rules of the board.
(g) When a member who participates in the guaranteed program transfers the amount credited to the member to an alternative investment program, the amount credited to the member in the guaranteed program is computed without regard to market value and is based on the balance of the member's account in the guaranteed program as of the last day of the quarter preceding the effective date of the transfer. However, the board may by rule provide for an alternate valuation date. When a member who participates in the guaranteed program retires, becomes disabled, dies, or suspends membership and withdraws from the fund, the amount credited to the member shall be computed without regard to market value and is based on the balance of the member's account in the guaranteed program as of the last day of the quarter preceding the member's distribution or annuitization at retirement, disability, death, or suspension and withdrawal, plus any contributions received since that date plus interest since that date. However, the board may by rule provide for an alternate valuation date.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.35-1985, SEC.4; P.L.40-1986, SEC.1; P.L.58-1987, SEC.1; P.L.55-1989,

SEC.9; P.L.54-1993, SEC.6; P.L.43-1997, SEC.2; P.L.195-1999, SEC.9; P.L.285-2001, SEC.1; P.L.62-2005, SEC.1; P.L.2-2006, SEC.21; P.L.165-2009, SEC.2; P.L.1-2010, SEC.17; P.L.115-2010, SEC.3; P.L.35-2012, SEC.32.

IC 5-10.2-2-3.3
Crediting interest in annuity savings accounts
Sec. 3.3. Interest credited prior to July 1, 2005, in the annuity savings account of the public employees' retirement fund to suspended members participating in the guaranteed fund under section 3 of this chapter shall be treated as properly credited.
As added by P.L.220-2011, SEC.72.

IC 5-10.2-2-4
Interest; omitted contributions
Sec. 4. (a) Except as provided in subsection (e), interest shall be credited and compounded at least annually on all amounts credited to the member in the guaranteed program. For the guaranteed program, the board shall annually establish an interest credit rate equal to or less than the investment income earned.
(b) Except as provided in subsection (e), the market value of each alternative investment program shall be allocated at least annually to the members participating in that program.
(c) Contributions to the guaranteed program and the alternative investment programs shall be invested as of the last day of the quarter in which the contributions are received or at an alternate time established by the rules of the board. Contributions to the guaranteed program shall begin to accumulate interest at the beginning of the quarter after the quarter in which the contributions are received or at an alternate time established by the rules of the board.
(d) When a member retires or withdraws with a balance in the guaranteed program, a proportional interest credit determined by the board shall be granted for the period elapsed since the last interest date on that balance.
(e) This subsection applies whenever the board is required to establish an interest or earnings rate in order to credit interest or earnings to an omitted contribution to a member's annuity savings account. As used in this subsection, "omitted contribution" means a contribution contributed by or on behalf of a member under IC 5-10.3-7-9 or IC 5-10.4-4-11 that is received by the board after the time required by IC 5-10.3-7-12.5 or IC 5-10.4-7-6(b)(1). Notwithstanding any law to the contrary, the board may by rule specify:
(1) a single composite interest rate and the period to which the rate applies for the purpose of computing the interest credits on a member's contributions (including omitted contributions) in the guaranteed fund; and
(2) a single composite earnings rate for the gain or loss in market value for each alternative investment program and the period to which the rate applies for the purpose of computing

the gain or loss in market value on a member's contributions (including omitted contributions) in the alternate investment program.
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1977(ss), P.L.1, SEC.1; Acts 1980, P.L.28, SEC.1; P.L.35-1985, SEC.5; P.L.43-1997, SEC.3; P.L.195-1999, SEC.10; P.L.165-2009, SEC.3; P.L.35-2012, SEC.33.

IC 5-10.2-2-5
Repealed
(Repealed by P.L.55-1989, SEC.67.)

IC 5-10.2-2-6
Retirement allowance accounts
Sec. 6. (a) The retirement allowance account of the public employees' retirement fund consists of the retirement fund, exclusive of the annuity savings account. The retirement allowance account also includes any amounts received under IC 5-10.3-12-24(b). For the public employees' retirement fund, separate accounts within the retirement allowance account shall be maintained for contributions made by each contribution rate group.
(b) The retirement allowance account of the pre-1996 account consists of the pre-1996 account, exclusive of the annuity savings account.
(c) The retirement allowance account of the 1996 account consists of the 1996 account, exclusive of the annuity savings account.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.55-1989, SEC.10; P.L.54-1993, SEC.7; P.L.13-2011, SEC.3; P.L.22-2011, SEC.1; P.L.23-2011, SEC.9; P.L.6-2012, SEC.28; P.L.35-2012, SEC.34.

IC 5-10.2-2-7
Transfer of accounts
Sec. 7. (a) When a member retires or dies in service under conditions which entitle a beneficiary or spouse to survivor benefits and if the member or survivor chooses to receive an annuity from the fund, the annuity savings account shall be charged with the amount credited to him in the account. This amount shall be credited to the retirement allowance account, and the annuity shall be paid from this account.
(b) When:
(1) a member of the public employees' retirement fund who is an employee of a participating political subdivision; or
(2) a member of the Indiana state teachers' retirement fund who is covered by the 1996 account and is an employee of a school corporation or other institution;
retires or dies in service under conditions which entitle a beneficiary or spouse to survivor benefits, the political subdivision's, school corporation's, or other institution's account in the retirement allowance account shall be charged with an amount equal to the

actuarial reserve of the member's retirement pension or the survivor benefit. The amount charged shall be credited to the retirement allowance account, and the retirement pension or survivor benefit shall be paid from this account.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.35-1985, SEC.6; P.L.54-1993, SEC.8.

IC 5-10.2-2-8
Payment and computation of benefits for combined creditable service
Sec. 8. (a) For a member who retires after June 30, 2008, with service in more than one (1) retirement fund, the member may choose at the time the member files an application for retirement benefits whether to retire from the Indiana state teachers' retirement fund or from the public employees' retirement fund. The fund that the member chooses shall pay the retirement benefits to the member. The pension shall be computed and vested status shall be determined on the basis of combined creditable service. The annuity, if any, shall be computed on the basis of amounts credited to the member in annuity savings accounts in all funds minus any amount withdrawn by the member under IC 5-10.2-3-6.5. The funds in which the employee was a member shall pay to the fund responsible for payment of benefits:
(1) the amount credited to the member in the annuity savings account; and
(2) the proportionate actuarial cost of the member's pension.
(b) A member of the Indiana state teachers' retirement fund who has served as a member of the general assembly and who retires after June 30, 1980, may choose at the member's retirement date whether to retire from the Indiana state teachers' retirement fund or from the public employees' retirement fund. If the member chooses to retire from the public employees' retirement fund, that fund is responsible for the payment of benefits provided in IC 5-10.2-4, and the Indiana state teachers' retirement fund shall pay to the public employees' retirement fund:
(1) the amount credited to that member in the annuity savings account in the Indiana state teachers' retirement fund; and
(2) the proportionate actuarial cost of the member's pension.
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1980, P.L.28, SEC.2; P.L.35-1985, SEC.7; P.L.115-2008, SEC.5.

IC 5-10.2-2-9
Actuarial investigation and valuation
Sec. 9. (a) The funds may employ a common actuary or actuarial service.
(b) At least once in every five (5) years and in every year in which this article is amended so that benefits are changed, the actuary shall make a separate actuarial investigation for each fund and for the 1996 account of the mortality, service, and compensation experience of the members and their beneficiaries and shall make a valuation of the assets and liabilities of the fund or account, using the "entry-age

normal cost" method.
(c) The actuarial investigation must include in the determination of the liability and the rates of contribution the amount necessary to fully fund past and estimated future cost of living increases for members of the public employees' retirement fund amortized over thirty (30) years. The actuary shall consult with the budget agency in making this determination.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.54-1993, SEC.9; P.L.246-2005, SEC.48.

IC 5-10.2-2-10
Mortality tables
Sec. 10. Based on the actuarial investigation and valuation in section 9 of this chapter, the board shall adopt mortality, service, and such other tables as the board considers necessary for the implementation of this article. The board shall adopt a single mortality table for both men and women that reasonably reflects each fund's mortality experience.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.55-1989, SEC.11; P.L.35-2012, SEC.35.

IC 5-10.2-2-11
Contribution rate determination; contribution rate groups; unfunded accrued liability
Sec. 11. (a) Based on the actuarial investigation and valuation in section 9 of this chapter, the board shall determine:
(1) the normal contribution for each contribution rate group, which is the amount necessary to fund the pension portion of the retirement benefit;
(2) the rate of normal contribution;
(3) the unfunded accrued liability of the public employees' retirement fund, the pre-1996 account, and the 1996 account, which is the excess of total accrued liability over the fund's or account's total assets, respectively; and
(4) the period, which must be thirty (30) years or a shorter period, necessary to amortize the unfunded accrued liability determined in subdivision (3).
(b) Based on the information in subsection (a), the board may determine, in its sole discretion, contributions and contribution rates for individual employers or for a group of employers.
(c) The board's determinations under subsection (a):
(1) are subject to sections 1.5 and 11.5 of this chapter; and
(2) for an employer making a contribution to the Indiana state teachers' retirement fund, may not include an amount for a retired member of the Indiana state teachers' retirement fund for whom the employer may not make contributions during the member's period of reemployment as provided under IC 5-10.2-4-8(d).
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.55-1989, SEC.12; P.L.54-1993, SEC.10; P.L.246-2005, SEC.49; P.L.72-2007,

SEC.1; P.L.1-2009, SEC.16; P.L.182-2009(ss), SEC.70; P.L.23-2011, SEC.10; P.L.35-2012, SEC.36.

IC 5-10.2-2-11.5
Employer contribution rates for Vincennes University
Sec. 11.5. (a) As used in this section, "Vincennes University" refers to the state educational institution established under IC 21-25-2.
(b) Notwithstanding section 11 of this chapter or any other law, Vincennes University is not required to make employer contributions to the Indiana state teachers' retirement fund at any time for the employment during the period July 1, 2001, through June 30, 2009, of Vincennes University's employees who are members of the Indiana state teachers' retirement fund and are covered by the Indiana state teachers' retirement fund pre-1996 account.
(c) This subsection applies to employer contributions made by Vincennes University to the Indiana state teachers' retirement fund on account of the employment after June 30, 2009, of Vincennes University's employees who are members of the Indiana state teachers' retirement fund and are covered by the Indiana state teachers' retirement fund pre-1996 account. Notwithstanding section 11 of this chapter or any other law, Vincennes University is required to pay only the following employer contributions to the Indiana state teachers' retirement fund for those employees for the specified years:
(1) For the year beginning July 1, 2009, fifteen percent (15%) of the employer contribution otherwise determined for Vincennes University.
(2) For the year beginning July 1, 2010, twenty percent (20%) of the employer contribution otherwise determined for Vincennes University.
(3) For the year beginning July 1, 2011, twenty-five percent (25%) of the employer contribution otherwise determined for Vincennes University.
(4) For the year beginning July 1, 2012, thirty-five percent (35%) of the employer contribution otherwise determined for Vincennes University.
(5) For the year beginning July 1, 2013, fifty percent (50%) of the employer contribution otherwise determined for Vincennes University.
(6) For the year beginning July 1, 2014, seventy-five percent (75%) of the employer contribution otherwise determined for Vincennes University.
(7) For each year beginning after June 30, 2015, one hundred percent (100%) of the employer contribution otherwise determined for Vincennes University.
Payments made according to this subsection shall be considered payment in full of employer contributions.
As added by P.L.182-2009(ss), SEC.71.

IC 5-10.2-2-12 State appropriation
Sec. 12. (a) The general assembly shall appropriate biennially for each fund covered by this article that satisfies the conditions of section 1.5 of this chapter the sum of the following:
(1) the state's normal contribution for its employees to the public employees' retirement fund, the pre-1996 account, and the 1996 account, as determined in section 11 of this chapter;
(2) at least the anticipated increase in the state's unfunded accrued liability in each fund, other than the pre-1996 account, as estimated by the board under the procedures specified in section 11 of this chapter; and
(3) the state's obligation as estimated by the board for disability benefits and benefits payable under retirement fund laws in effect before April 1, 1955.
The request for this sum for each fund shall be submitted to the budget agency as one (1) item for each fund. The board shall submit to the agency its actuarial investigation and valuation and any other actuarial information to support the request.
(b) The biennial appropriation specified in subsection (a) of this section shall be paid annually to each fund covered by this article that satisfies the conditions of section 1.5 of this chapter in equal installments in July of each year of the biennium.
(c) The biennial appropriation under this section shall be deposited in the trust of each fund and used only as provided in section 1.5 of this chapter.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.54-1993, SEC.11; P.L.119-2000, SEC.3; P.L.35-2012, SEC.37.

IC 5-10.2-2-12.5
Submission of contributions, records, and reports electronically
Sec. 12.5. (a) This section applies to reports, records, and contributions submitted after December 31, 2009, by an employer.
(b) As used in this section, "electronic funds transfer" has the meaning set forth in IC 4-8.1-2-7(f).
(c) Except as provided in subsection (e), an employer shall submit through the use of electronic funds transfer:
(1) the employer contributions determined under sections 11 and 11.5 of this chapter; and
(2) contributions paid by or on behalf of a member under IC 5-10.3-7-9 or IC 5-10.4-4-11.
(d) Except as provided in subsection (e), an employer shall submit in a uniform format through a secure connection over the Internet or through other electronic means specified by the board the reports and records described in:
(1) IC 5-10.3-7-12.5, for the public employees' retirement fund; or
(2) IC 5-10.4-7-6, for the Indiana state teachers' retirement fund.
(e) An employer that is unable to comply with either subsection (c) or (d), or both, may request that the board grant a waiver of the requirement of subsection (c) or (d), or both. The employer must: (1) state the reason for requesting the waiver;
(2) provide a date, not to exceed two (2) years from the date the employer is first subject to either the electronic funds transfer requirement or the electronic reporting requirement of this section, by which the employer agrees to comply with the requirement of subsection (c) or (d), or both; and
(3) sign and verify the waiver form.
(f) The board may:
(1) grant the employer's request for a waiver; and
(2) specify the date by which the employer is required to comply with the electronic funds transfer requirement or the electronic reporting requirement, or both.
(g) The board shall establish a waiver form consistent with this section.
(h) The board may establish or amend its rules or policies as necessary to administer this section.
As added by P.L.165-2009, SEC.4. Amended by P.L.182-2009(ss), SEC.72.

IC 5-10.2-2-13
Custodial agreements for securities; servicing of mortgages; securities lending program
Sec. 13. (a) The board may enter into a custodial agreement with a trust company or state or national bank to provide for the custody and servicing of the securities and other investments under the control of the board.
(b) The agreement may contain such terms as the board considers desirable including:
(1) the custody, safeguarding or indemnity, servicing, handling and delivery of the securities and other investments; and
(2) the payment of taxes, fees of the custodian, and other expenses and payments required in connection with the securities and investments.
(c) Any person, firm, limited liability company, or corporation authorized to service mortgage loans guaranteed by the federal housing administration may be authorized by the board to service a mortgage loan held by the fund.
(d) The board may authorize its custodian to enter into a securities lending program agreement, under which the securities held by each fund may be loaned in order to provide revenue to the fund. Such an agreement must require that collateral be pledged in excess of the total market value of the loaned securities.
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1980, P.L.28, SEC.3; P.L.8-1993, SEC.55; P.L.35-2012, SEC.38.

IC 5-10.2-2-14
Transfer of benefits to financial institutions; rollover
Sec. 14. (a) Upon written authorization of a retired member or a retired member's survivor or beneficiary, each fund may satisfy a claim for benefits by directly depositing the amount of the benefits

payable to the retired member's or the survivor's or beneficiary's account in any state or federal chartered financial institution (as defined in IC 28-1-1-3(1)).
(b) All forms and accounting procedures for implementing subsection (a) must be approved by the state board of accounts, and any contract or agreement between a fund and a state or federal chartered financial institution (as defined in IC 28-1-1-3(1)) must be approved by the attorney general and the governor.
(c) Notwithstanding any other provision of the retirement fund law, to the extent required by Internal Revenue Code Section 401(a)(31), as added by the Unemployment Compensation Amendments of 1992 (P.L.102-318), and any amendments and regulations related to Section 401(a)(31), each retirement fund shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by Acts 1979, P.L.35, SEC.1. Amended by P.L.10-1993, SEC.3; P.L.42-1993, SEC.2; P.L.1-1994, SEC.18.

IC 5-10.2-2-15
Repealed
(Repealed by P.L.1-2002, SEC.172.)

IC 5-10.2-2-16
Repealed
(Repealed by P.L.23-2011, SEC.31.)

IC 5-10.2-2-17
Repealed
(Repealed by P.L.23-2011, SEC.31.)

IC 5-10.2-2-18
Investment in high growth companies; goal percentages
Sec. 18. (a) As used in this section, "high growth company" means a sole proprietorship, firm, corporation, partnership, limited liability company, limited liability partnership, joint venture, trust, syndicate, or other business unit or association that:
(1) is primarily focused on commercialization of research and development, technology transfers, or the application of new technology or is determined by the Indiana economic development corporation to have significant potential to:
(A) bring substantial capital into Indiana;
(B) create jobs;
(C) diversify the business base of Indiana; or
(D) significantly promote the purposes of this chapter in any other way;
(2) has had an average annual net worth of less than twenty million dollars ($20,000,000) in each of the last two (2) calendar years; and
(3) is not engaged in a business involving:
(A) real estate; (B) real estate development;
(C) insurance;
(D) professional services provided by an accountant, a lawyer, or a physician;
(E) retail sales, except when the primary purpose of the business is the development or support of electronic commerce using the Internet; or
(F) gas and oil exploration.
A company that meets the definition of a high growth company under this subsection shall be considered to meet the definition even if affiliated with one (1) or more other companies that do not meet the definition and regardless of whether any of the affiliated companies is engaged in a business involving the matters described in subdivision (3).
(b) As used in this section, "Indiana high growth company" means a high growth company as defined in subsection (a) that:
(1) has its headquarters in Indiana; and
(2) has:
(A) at least fifty percent (50%) of its employees residing in Indiana; or
(B) at least seventy-five percent (75%) of its assets located in Indiana.
(c) If the board decides to allocate part of the fund assets to funds investing in high growth companies, the board is strongly encouraged to establish the following:
(1) A goal for investment in funds investing in Indiana high growth companies of at least twenty-five percent (25%) of the amount allocated to funds investing in high growth companies.
(2) A preference for investments described in subdivision (1) that are started in or assisted by Indiana universities and colleges.
(d) The board has five (5) years after the date the goals in subsection (c) are adopted to achieve the goal percentages.
(e) The board is not required to achieve the goal percentages under subsection (c) if the board, exercising financial and fiduciary prudence, determines that sufficient appropriate investments in privately held equity or debt assets are not available in Indiana.
(f) This section expires July 1, 2013.
As added by P.L.224-2003, SEC.186. Amended by P.L.4-2005, SEC.24.

IC 5-10.2-2-19
Repealed
(Repealed by P.L.23-2011, SEC.31.)



CHAPTER 3. CREDITABLE SERVICE; CONTRIBUTIONS; WITHDRAWALS; DEATH SETTLEMENTS

under IC 5-10.3-7-4.5 and IC 5-10.4-4-4. A member may not receive credit for service for which the member receives service credit in another retirement plan maintained by a state, a political subdivision, or an instrumentality of the state for service that PERF or TRF would otherwise give credit.
(i) A member may use all or a part of the member's creditable service under PERF or TRF in another governmental retirement plan under the terms of the other plan. Creditable service used under the other governmental retirement plan may not be used in PERF or TRF.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.28-1984, SEC.1; P.L.5-1990, SEC.5; P.L.43-1991, SEC.1; P.L.22-1998, SEC.3; P.L.2-2006, SEC.23; P.L.72-2007, SEC.2; P.L.1-2009, SEC.17; P.L.35-2012, SEC.39.

IC 5-10.2-3-1.2
Additional service credit purchase
Sec. 1.2. (a) A member who has earned at least ten (10) years of service in a position covered by PERF, TRF, or a combination of the two (2) funds may purchase one (1) year of service credit for each five (5) years of service that the member has completed in a position covered by PERF or TRF.
(b) Before a member retires, a member who desires to purchase additional service credit under subsection (a) must contribute to the fund as follows:
(1) Contributions that are equal to the product of the following:
(A) The member's salary at the time the member actually makes a contribution for the service credit.
(B) A rate, determined by the actuary for the fund, that is based on the age of the member at the time the member actually makes a contribution for the service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased.
(C) The number of years of service credit the member intends to purchase.
(2) Contributions for any accrued interest, at a rate determined by the actuary for the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
(c) The following apply to the purchase of service credit under this section:
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for the purpose

of computing benefits unless the member has made all payments required for the purchase of the service credit.
(4) To the extent permitted by the Internal Revenue Code and applicable regulations, a member may purchase service credit under this section by a rollover distribution to the fund from any of the following:
(A) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(B) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(C) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(D) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(d) A member who terminates employment before satisfying the eligibility requirements necessary to receive a monthly benefit may withdraw the purchase amount, plus accumulated interest, after submitting a properly completed application for a refund to the fund. However, the member must also apply for a refund of the member's entire annuity savings account under section 6 or 6.5 of this chapter to be eligible for a refund of the member's rollover amount.
(e) For a member who is a state employee, the employer may pay all or a part of the member contributions required for the purchase of service credit under this section. In that event, the actuary shall determine the amortization, and subsections (c)(1), (c)(3), (c)(4), and (d) do not apply.
(f) For a member who is an employee of a participating political subdivision, the employer may adopt an ordinance to pay all or a part of the member contributions required for the purchase of service credit under this section. In that event, the actuary shall determine the amortization, and subsections (c)(1), (c)(3), (c)(4), and (d) do not apply.
As added by P.L.61-2002, SEC.3. Amended by P.L.115-2008, SEC.6.

IC 5-10.2-3-2
Members' contributions; employers picking up
Sec. 2. (a) Subject to IC 5-10.2-2-1.5, as used in this section, "compensation" means:
(1) the basic salary earned by and paid to the member; plus
(2) the amount that would have been a part of the basic salary earned and paid except for the member's salary reduction agreement established under Section 125, 403(b), or 457 of the Internal Revenue Code.
(b) Except in cases where:
(1) the contribution is made on behalf of the member; or
(2) a retired member of the Indiana state teachers' retirement fund may not make contributions during a period of

reemployment as provided in IC 5-10.2-4-8(d);
each member shall, as a condition of employment, contribute to the fund three percent (3%) of the member's compensation.
(c) Except as provided in IC 5-10.2-4-8(d), a member of a fund may make contributions to the member's annuity savings account in addition to the contributions required under subsection (b). The total amount of contributions that may be made to a member's annuity savings account with respect to a payroll period under this subsection may not exceed ten percent (10%) of the member's compensation for that payroll period. The contributions made under this subsection may be picked-up and paid by an employer as provided in subsection (d).
(d) In compliance with rules adopted by the board, an employer, under Section 414(h)(2) of the Internal Revenue Code, may pick-up and pay the contributions under subsection (c), subject to approval of the board and to the board's receipt of a favorable private letter ruling from the Internal Revenue Service. The employer shall reduce the member's compensation by an amount equal to the amount of the member's contributions under subsection (c) that are picked-up by the employer. The board shall by rule establish the procedural requirements for employers to carry out the pick-up in compliance with Section 414(h)(2) of the Internal Revenue Code.
(e) A member's contributions and interest credits belong to the member and do not belong to the state or political subdivision.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.35-1985, SEC.8; P.L.55-1989, SEC.13; P.L.53-2000, SEC.1; P.L.246-2001, SEC.4; P.L.72-2007, SEC.3; P.L.1-2009, SEC.18; P.L.35-2012, SEC.40.

IC 5-10.2-3-3
Deduction of contributions
Sec. 3. (a) This section does not apply to a member of the Indiana state teachers' retirement fund who is reemployed more than thirty (30) days after the member's retirement in a position covered by the Indiana state teachers' retirement fund.
(b) Members' contributions, other than members' contributions paid on behalf of a member, shall be deducted from their compensation even if the net compensation to the member is less than the statutory minimum.
(c) The payment of a member's compensation minus the deduction constitutes a complete discharge of all claims for services rendered by the member during the period covered by the payment, except the claim for benefits under this article.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.41-1983, SEC.5; P.L.35-1985, SEC.9; P.L.72-2007, SEC.4; P.L.76-2008, SEC.1.

IC 5-10.2-3-4
Repealed
(Repealed by P.L.46-1988, SEC.14.)
IC 5-10.2-3-5
Suspension of membership
Sec. 5. (a) A member who is not eligible for retirement or disability retirement may suspend the member's membership if the member terminates employment.
(b) After five (5) continuous years in which the member performs no service, the member's membership shall be automatically suspended by the board unless the member has vested status.
(c) The board may suspend a member's membership in the fund if:
(1) the member has not performed any service in a covered position during the past two (2) years;
(2) the member has not attained vested status in the fund; and
(3) the value of the member's annuity savings account is not more than one thousand dollars ($1,000).
(d) On resuming service the member may claim as creditable service the period of employment before the suspension of membership, but only to the extent that the same period of employment is not being used by another governmental plan for purposes of the member's benefit in the other governmental plan.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.22-1998, SEC.4; P.L.195-1999, SEC.11; P.L.165-2009, SEC.5.

IC 5-10.2-3-6
Withdrawal of contributions
Sec. 6. (a) After a member suspends his membership, he is entitled to withdraw in a lump sum the amount of his contributions plus interest credited to him.
(b) Except as provided in subsection (c), if the member does not claim his moneys within five (5) years after the suspension, the moneys shall be credited to the retirement fund. Any reasonable costs of locating the member or the member's beneficiary may be charged against the member's or the beneficiary's money. The fund shall retain the moneys until the member claims them, with no further interest credits to the member after the moneys are credited to the fund.
(c) If a member suspends membership in the fund because the member is no longer in a covered position but does not separate from employment with the member's employer, money shall be credited to the retirement fund only if the member does not claim the member's money within forty-five (45) years after the suspension.
(d) If a member is suspended under section (5)(c) of this chapter, the board shall pay the member's annuity savings account in a lump sum.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.25-1994, SEC.3; P.L.2-1995, SEC.15; P.L.195-1999, SEC.12.

IC 5-10.2-3-6.2
Withdrawal of contributions to purchase creditable service in another governmental retirement plan Sec. 6.2. (a) This section applies to a member of the Indiana state teachers' retirement fund.
(b) A member who:
(1) has attained vested status in the fund;
(2) has terminated employment;
(3) has not begun receiving benefits; and
(4) is transferring creditable service earned under TRF to another governmental retirement plan under section 1(i) of this chapter;
may suspend the member's membership and withdraw the member's annuity savings account to purchase creditable service in the other governmental retirement plan.
As added by P.L.61-2002, SEC.4. Amended by P.L.115-2008, SEC.7.

IC 5-10.2-3-6.3
Suspension of membership; transfer of amount in annuity savings account to purchase service credit in sheriff's pension trust
Sec. 6.3. (a) Notwithstanding any other provision in this article, IC 5-10.3, or IC 5-10.4, a member who:
(1) has not attained vested status in the fund;
(2) is not an active participant in the fund; and
(3) is an active participant in a retirement plan established under IC 36-8-10-12;
may suspend membership in the fund and transfer the entire amount in the member's annuity savings account in accordance with the member's purchase of service credit under IC 36-8-10-12.5.
(b) A member who makes a transfer under IC 36-8-10-12.5 from the member's annuity savings account shall provide notice of the transfer on a form provided by the board.
(c) A transfer under IC 36-8-10-12.5 is irrevocable.
(d) A member who makes a transfer under this section waives all credit for service in the fund.
As added by P.L.98-2009, SEC.1.

IC 5-10.2-3-6.5
Withdrawal of annuity savings account before retirement
Sec. 6.5. (a) A member who meets all of the following requirements may elect to withdraw the entire amount in the member's annuity savings account:
(1) The member has attained vested status in the fund.
(2) The member has terminated employment with the applicable fund and is not currently employed in a covered position.
(3) The member has not performed any service in a position covered by the fund for at least thirty (30) days after the date the member terminates employment.
(4) The member makes the election described in this subsection:
(A) after December 31, 2008, if the member is a member of the public employees' retirement fund; or
(B) after June 30, 2009, if the member is a member of the Indiana state teachers' retirement fund. (5) Except as provided in subsection (b), the member is not eligible for:
(A) before July 1, 2011, a reduced or unreduced retirement; or
(B) after June 30, 2011, an unreduced retirement;
under IC 5-10.2-4 on the date the fund receives notice of the election described in this subsection.
(b) The requirement described in subsection (a)(5) does not apply to a member of the public employees' retirement fund who:
(1) was eligible for a reduced or unreduced retirement; and
(2) received a distribution under this section;
after December 31, 2008, and before June 30, 2010.
(c) A member who elects to withdraw the entire amount in the member's annuity savings account under subsection (a) shall provide notice of the election on a form provided by the board.
(d) The election to withdraw the entire amount in the member's annuity savings account is irrevocable.
(e) The board shall pay the amount in the member's annuity savings account as a lump sum.
(f) Except as provided in subsection (g), a member who makes a withdrawal under this section is entitled to receive, when the member becomes eligible to receive and applies for a retirement benefit under IC 5-10.2-4, a retirement benefit equal to the pension provided by employer contributions computed under IC 5-10.2-4.
(g) A member who:
(1) transfers creditable service earned under the fund to another governmental retirement plan under section 1(i) of this chapter; and
(2) withdraws the member's annuity savings account under this section to purchase the service;
may not use the transferred service in the computation of a retirement benefit payable under subsection (f).
As added by P.L.115-2008, SEC.8. Amended by P.L.115-2009, SEC.1; P.L.99-2010, SEC.2; P.L.13-2011, SEC.4.

IC 5-10.2-3-7
Repealed
(Repealed by P.L.55-1989, SEC.67.)

IC 5-10.2-3-7.1
Repealed
(Repealed by P.L.4-1990, SEC.22.)

IC 5-10.2-3-7.2
Repealed
(Repealed by P.L.55-1989, SEC.67.)

IC 5-10.2-3-7.5
Survivor benefits; forfeiture
Sec. 7.5. (a) This subsection applies to members who die after

March 31, 1990, and before January 1, 2007. A surviving dependent or surviving spouse of a member who dies in service is entitled to a survivor benefit if:
(1) the member has:
(A) at least ten (10) years of creditable service, if the member died in service as a member of the general assembly;
(B) at least fifteen (15) years of creditable service, if the member died in service in any other position covered by the retirement fund; or
(C) at least ten (10) years but not more than fourteen (14) years of creditable service if the member:
(i) was at least sixty-five (65) years of age; and
(ii) died in service in a position covered by the teachers' retirement fund; and
(2) the surviving dependent or surviving spouse qualifies for a survivor benefit under subsection (c) or (d).
(b) This subsection applies to members who die after December 31, 2006. A surviving dependent or surviving spouse of a member who dies is entitled to a survivor benefit if:
(1) the member has:
(A) at least ten (10) years of creditable service, if the member died in service as a member of the general assembly;
(B) at least ten (10) years but not more than fourteen (14) years of creditable service if the member was at least sixty-five (65) years of age and died in service in a position covered by the fund (other than a position described in clause (A)); or
(C) at least fifteen (15) years of creditable service, if the member died in service in a position covered by the fund (other than a position described in clause (A)); and
(2) the surviving dependent or surviving spouse qualifies for a survivor benefit under subsection (c) or (d).
(c) If a member described in subsection (a) or (b) dies with a surviving spouse who was married to the member for at least two (2) years, the surviving spouse is entitled to a survivor benefit equal to the monthly pension benefit that would have been payable to the spouse under the joint and survivor option of IC 5-10.2-4-7 upon the member's death following retirement at:
(1) fifty (50) years of age; or
(2) the actual date of death;
whichever is later. However, benefits payable under this subsection are subject to subsections (f) and (h).
(d) If a member described in subsection (a) or (b) dies without a surviving spouse who was married to the member for at least two (2) years, but with a surviving dependent, the surviving dependent is entitled to a survivor benefit in a monthly amount equal to the actuarial equivalent of the monthly pension benefit that would have been payable to the spouse (assuming the spouse would have had the

same birth date as the member) under the joint and survivor option of IC 5-10.2-4-7 upon the member's death following retirement at:
(1) fifty (50) years of age; or
(2) the actual date of death;
whichever is later. If there are two (2) or more surviving dependents, the actuarial equivalent of the benefit described in this subsection shall be calculated and, considering the dependents' attained ages, an equal dollar amount shall be determined as the monthly pension benefit to be paid to each dependent. Monthly pension benefits under this subsection are payable until the date the dependent becomes eighteen (18) years of age or dies, whichever is earlier. However, if a dependent has a permanent and total disability (using disability guidelines established by the Social Security Administration) at the date the dependent reaches eighteen (18) years of age, the monthly pension benefit is payable until the date the dependent no longer has a disability (using disability guidelines established by the Social Security Administration) or dies, whichever is earlier. Benefits payable under this subsection are subject to subsections (f) and (h).
(e) This subsection applies if a member did not designate a beneficiary or the designated beneficiary does not survive the member. Except as provided in subsections (f) and (i), the surviving spouse or surviving dependent of a member who is entitled to a survivor benefit under subsection (c) or (d) or section 7.6 of this chapter may elect to receive a lump sum payment of the total amount credited to the member in the member's annuity savings account or an amount equal to the member's federal income tax basis in the member's annuity savings account as of December 31, 1986. A surviving spouse or surviving dependent who makes such an election is not entitled to an annuity as part of the survivor benefit under subsection (c) or (d) or section 7.6 of this chapter to the extent of the lump sum payment.
(f) If a member is survived by a designated beneficiary, the following provisions apply:
(1) If the member is survived by one (1) designated beneficiary, the designated beneficiary is entitled to receive in a lump sum or over a period of up to five (5) years, as elected by the designated beneficiary, the amount credited to the member's annuity savings account, less any disability benefits paid to the member.
(2) If the member is survived by two (2) or more designated beneficiaries, the designated beneficiaries are entitled to receive in a lump sum or over a period of up to five (5) years, as elected by the designated beneficiary, equal shares of the amount credited to the member's annuity savings account unless the member has allocated the shares among the designated beneficiaries in a manner authorized under IC 5-10.3-8-15 or IC 5-10.4-4-10, less any disability benefits paid to the member.
(3) If the member is also survived by a spouse or dependent who is entitled to a survivor benefit under subsection (c) or (d) or section 7.6 of this chapter, the surviving spouse or dependent

is not entitled to an annuity or a lump sum payment as part of the survivor benefit, unless the surviving spouse or dependent is also a designated beneficiary.
(g) If a member dies:
(1) without a surviving spouse or surviving dependent who qualifies for survivor benefits under subsection (c) or (d) or section 7.6 of this chapter; and
(2) without a surviving designated beneficiary who is entitled to receive the member's annuity savings account under subsection (f);
the amount credited to the member's annuity savings account, less any disability benefits paid to the member, shall be paid to the member's estate.
(h) Survivor benefits payable under this section or section 7.6 of this chapter shall be reduced by any disability benefits paid to the member.
(i) Additional annuity contributions, if any, shall not be included in determining survivor benefits under subsection (c) or (d) or section 7.6 of this chapter, but are payable in a lump sum payment to:
(1) the member's surviving designated beneficiary; or
(2) the member's estate, if there is no surviving designated beneficiary.
(j) Survivor benefits provided under this section or section 7.6 of this chapter are subject to IC 5-10.2-2-1.5.
(k) A benefit specified in this section shall be forfeited and credited to the member's retirement fund if no person entitled to the benefit claims it within three (3) years after the member's death. However, the board may honor a claim that is made more than three (3) years after the member's death if the board finds, in the board's discretion, that:
(1) the delay in making the claim was reasonable or other extenuating circumstances justify the award of the benefit to the claimant; and
(2) paying the claim would not cause a violation of the applicable Internal Revenue Service rules.
As added by P.L.55-1989, SEC.14. Amended by P.L.4-1990, SEC.5; P.L.43-1991, SEC.2; P.L.35-1996, SEC.1; P.L.22-1998, SEC.5; P.L.118-2000, SEC.2; P.L.190-2003, SEC.1; P.L.99-2007, SEC.15; P.L.113-2009, SEC.1; P.L.115-2009, SEC.2; P.L.1-2010, SEC.18; P.L.99-2010, SEC.3.

IC 5-10.2-3-7.6
Survivor benefits of member with 30 years creditable service
Sec. 7.6. (a) This section applies to the surviving spouse and the surviving dependent of a member who:
(1) dies after June 30, 1996;
(2) has at least thirty (30) years of creditable service; and
(3) dies in service in a position covered by the fund.
(b) If a member described in subsection (a) dies with a surviving spouse who was married to the member for at least two (2) years, the

board may determine that the surviving spouse is entitled to a survivor benefit equal to the monthly benefit that would have been payable to the spouse under the joint and survivor option of IC 5-10.2-4-7 upon the member's death following retirement at:
(1) fifty-five (55) years of age; or
(2) the actual date of death;
whichever is later. However, benefits payable under this section are subject to section 7.5(f) and 7.5(h) of this chapter.
(c) If a member described in subsection (a) dies without a surviving spouse who was married to the member for at least two (2) years, but with a surviving dependent, the board may determine that the surviving dependent is entitled to a survivor benefit in a monthly amount equal to the actuarial equivalent of the monthly benefit that would have been payable to the spouse (assuming the spouse would have had the same birth date as the member) under the joint and survivor option of IC 5-10.2-4-7 upon the member's death following retirement at:
(1) fifty-five (55) years of age; or
(2) the actual date of death;
whichever is later. If there are two (2) or more surviving dependents, the actuarial equivalent of the benefit described in this subsection shall be calculated and, considering the dependents' attained ages, an equal dollar amount shall be determined as the monthly benefit to be paid to each dependent. Monthly benefits under this subsection are payable until the date the dependent becomes eighteen (18) years of age or dies, whichever is earlier. However, if a dependent has a permanent and total disability (using disability guidelines established by the Social Security Administration) on the date the dependent becomes eighteen (18) years of age, the monthly benefit is payable until the date the dependent no longer has a disability (using disability guidelines established by the Social Security Administration) or dies, whichever is earlier. Benefits payable under this section are subject to section 7.5(f) and 7.5(h) of this chapter.
As added by P.L.35-1996, SEC.2. Amended by P.L.99-2007, SEC.16; P.L.113-2009, SEC.2.

IC 5-10.2-3-8
Survivor benefits; death while not in service
Sec. 8. (a) If a member dies:
(1) after March 31, 1990;
(2) while not in service in a position covered by the retirement fund; and
(3) while eligible to receive retirement or disability benefits under IC 5-10.2-4-6, but before applying for those benefits;
the member's surviving spouse or surviving dependent is entitled to survivor benefits in the same amount and under the same conditions as provided in section 7.5 of this chapter.
(b) If a member dies while not in service and while not eligible for retirement or disability retirement, the sum payable upon suspension of membership shall be paid to the member's surviving designated

beneficiary or to the member's estate if no beneficiary is designated.
(c) The sums specified in subsections (a) and (b) shall be forfeited and credited to the member's retirement fund if no beneficiary or other person entitled to the money under subsection (a) or (b) claims it within three (3) years after the member's death. However, the board may honor a claim made more than three (3) years after the member's death if the board finds, in the board's discretion, that:
(1) the member died after August 31, 1992; and
(2) either:
(A) the delay in making the claim was reasonable; or
(B) other extenuating circumstances justify the award of the benefit to the claimant.
(d) Survivor benefits payable under this section shall be reduced by any disability benefits paid to the member under the same conditions as provided in section 7.5 of this chapter.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.35-1985, SEC.11; P.L.55-1989, SEC.15; P.L.4-1990, SEC.6; P.L.56-1993, SEC.1; P.L.22-1993, SEC.2; P.L.119-2006, SEC.1.

IC 5-10.2-3-9
Survivor benefits; death after July 1, 1991, while eligible for retirement benefits
Sec. 9. (a) This section applies if the following conditions are met. A member dies:
(1) after July 1, 1991; and
(2) while receiving or while eligible to receive retirement benefits under IC 5-10.2-4-1 from the fund.
(b) As used in this section, "minimum amount" means the entire amount credited to the member's annuity savings account at the time of:
(1) retirement; or
(2) death while entitled to retirement benefits;
minus all benefits paid to the member and the member's survivors.
(c) If the member dies without a survivor entitled to benefits and the member has not received payments equal to or more than the minimum amount, the difference shall be paid in a lump sum to the member's designated beneficiary or beneficiaries in equal shares. If the member dies without a surviving designated beneficiary, the difference shall be paid in a lump sum to the member's estate.
(d) If the member dies with a survivor entitled to benefits, no payment under this section shall be calculated until after all survivors die. If, at the time of death of the last survivor, the member and all survivors have not received payments equal to or more than the minimum amount, the difference shall be paid in a lump sum to the survivor's estate.
As added by P.L.43-1991, SEC.3.

IC 5-10.2-3-10
Rollover distributions
Sec. 10. (a) To the extent permitted by the Internal Revenue Code

and the applicable regulations, the fund may accept, on behalf of any active member, a rollover distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(b) Any amounts rolled over under subsection (a) must be accounted for in a "rollover account" that is separate from the member's annuity savings account.
(c) A member may direct the investment of the member's rollover account into any alternative investment option that the board may make available to the member's rollover account under IC 5-10.2-2-3. However, the member may not invest the member's rollover account in the guaranteed fund.
(d) A member may withdraw the member's rollover account from the fund in a lump sum at any time before retirement. At retirement, the member may withdraw the member's rollover account in accordance with the retirement options that are available for the member's annuity savings account, including the deferral of a withdrawal.
As added by P.L.61-2002, SEC.5.



CHAPTER 4. RETIREMENT AND DISABILITY BENEFITS

IC 5-10.2-4-0.3
Consideration of certain claims for benefits
Sec. 0.3. The board may consider a claim for benefits under section 6(a) of this chapter, as amended by P.L.22-1998, even if the disability of the member making the claim arose from events occurring after March 31, 1994, and before April 2, 1998. A benefit claim approved by the board under this section is payable after the later of April 1, 1998, or the date of the member's claim.
As added by P.L.220-2011, SEC.74.

IC 5-10.2-4-1
Eligibility for normal and early retirement
Sec. 1. (a) This subsection applies to:
(1) members of the public employees' retirement fund who retire before July 1, 1995; and
(2) members of the Indiana state teachers' retirement fund who retire before May 2, 1989.
A member who has reached age sixty-five (65) and has at least ten (10) years of creditable service is eligible for normal retirement.
(b) This subsection applies to members of the Indiana state teachers' retirement fund who retire after May 1, 1989, and to

members of the public employees' retirement fund who retire after June 30, 1995, except as provided in section 1.7 of this chapter. A member is eligible for normal retirement if:
(1) the member is at least sixty-five (65) years of age and has at least ten (10) years of creditable service;
(2) the member is at least sixty (60) years of age and has at least fifteen (15) years of creditable service; or
(3) the member's age in years plus the member's years of service is at least eighty-five (85) and the member is at least fifty-five (55) years of age.
(c) A member who has reached age fifty (50) and has at least fifteen (15) years of creditable service is eligible for early retirement with a reduced pension.
(d) A member who is eligible for normal or early retirement is entitled to choose a retirement date on which the member's benefit begins if the following conditions are met:
(1) The application for retirement benefits and the choice of the date is filed on a form provided by the board.
(2) The date must be after the cessation of the member's service and be the first day of a month.
(3) The retirement date is not more than six (6) months before the date the application is received by the board. However, if the board determines that a member is incompetent to file for benefits and choose a retirement date, the retirement date may be any date that is the first of the month after the time the member became incompetent.
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1980, P.L.28, SEC.5; P.L.48-1985, SEC.1; P.L.342-1989(ss), SEC.2; P.L.4-1990, SEC.7; P.L.10-1995, SEC.4; P.L.73-2002, SEC.2.

IC 5-10.2-4-1.2
Direct deposit of benefits; waiver of direct deposit requirement
Sec. 1.2. (a) Each fund shall adopt a policy that requires direct deposit or another method approved by the board as the preferred way for members and beneficiaries to receive monthly benefits.
(b) A member or beneficiary who does not wish to have payments to the person deposited by direct deposit or another method approved by the board under subsection (a) may request the board or a designee of the board to grant a waiver of the requirement of direct deposit or another method approved by the board. The member or beneficiary must:
(1) state the reason to the board for requesting the waiver; and
(2) sign a waiver form.
(c) The board or a designee of the board shall grant the member's or beneficiary's request for a waiver, approval of which shall not be unreasonably denied, if any of the following apply:
(1) The member or beneficiary currently does not have a savings or checking account.
(2) The member or beneficiary is unable to establish a savings or checking account within the geographic area of the home of

the member or beneficiary without payment of a service fee. In support of this reason, the member or beneficiary must submit a written statement of the inability to establish the account without the payment of a fee with the waiver request.
(3) The home of the member or beneficiary is too remote to have access to a financial institution where direct deposit or another method approved by the board may be made.
(4) The financial institution of the member or beneficiary is unable to:
(A) accept direct deposit or another method approved by the board; or
(B) process electronic withdrawal.
The member or beneficiary must submit with the waiver a written statement from the financial institution of the member or beneficiary that the financial institution is unable to accept direct deposit or another method approved by the board or process electronic withdrawal.
(5) The board determines that the facts of the particular case warrant a waiver of the requirement of direct deposit or another method approved by the board.
(d) The policy of the board must provide that a member or beneficiary who is in pay status as of July 1, 2009, and is receiving monthly benefits in a manner other than direct deposit or another method approved by the board shall not have the monthly benefits stopped for receiving monthly benefits in a manner other than direct deposit or another method approved by the board.
As added by P.L.47-2003, SEC.1. Amended by P.L.115-2009, SEC.3.

IC 5-10.2-4-1.3
Application procedure
Sec. 1.3. (a) A member who files an application for retirement benefits must provide the following information on the application form:
(1) The retirement date chosen by the member.
(2) If the member has not elected to withdraw the entire amount in the member's annuity savings account under IC 5-10.2-3-6.5, whether the member chooses:
(A) an annuity purchased from the amount credited to the member in the annuity savings account;
(B) a total or partial distribution from the annuity savings account under section 2(b) of this chapter; or
(C) a deferral of the payment of any benefits from the annuity savings account under section 2(c) of this chapter.
(3) The name of the beneficiary or beneficiaries designated by the member with respect to the pension portion of the member's retirement benefit.
(4) The name of the beneficiary or beneficiaries designated by the member with respect to the annuity portion of the member's retirement benefit, unless the member chooses total distribution under section 2 of this chapter. (b) A member's designation of beneficiaries in the application for retirement benefits supersedes any previous designation of beneficiaries by the member.
(c) A member must indicate the name, address, date of birth, and Social Security number of each designated beneficiary and provide proof of birth of each designated beneficiary.
(d) The board shall adopt a form for the application for retirement benefits that meets the requirements of this section.
As added by P.L.195-1999, SEC.13. Amended by P.L.115-2008, SEC.9; P.L.35-2012, SEC.41.

IC 5-10.2-4-1.4
Direct deposit benefit notice
Sec. 1.4. (a) This section applies to a member or a beneficiary of the fund who receives a monthly benefit by direct deposit.
(b) The fund shall furnish to the member or beneficiary:
(1) before each change in the amount of the member's or beneficiary's benefit; or
(2) once every twelve (12) months, if the member's or beneficiary's benefit amount does not change;
a written notice showing the member's or beneficiary's benefit amount, including any cost of living increase or other adjustment to the benefit amount, and a summary of the member's or beneficiary's benefit payment history since the member's or beneficiary's last written notice.
As added by P.L.47-2003, SEC.2. Amended by P.L.115-2009, SEC.4.

IC 5-10.2-4-1.5
Estimated benefit payments
Sec. 1.5. (a) A fund may calculate and pay an estimated retirement benefit of the pension portion to a member if:
(1) the member has applied for a retirement benefit and has chosen a retirement date on which the retirement benefit is to begin;
(2) the member's membership records are incomplete or have not been certified; and
(3) the member's membership records that have been submitted to the fund establish that the member is entitled to a retirement benefit.
(b) After June 30, 2009, if a fund calculates and pays an estimated benefit under this section, the estimated benefit must be at least eighty-five percent (85%) of the pension portion of the benefit determined under the fund's records on service and compensation information.
(c) If an estimated benefit is paid to a member under this section, the fund shall, after all membership records have been submitted to the fund and certified, determine the actual retirement benefit to which the member is entitled. After determining the actual retirement benefit to which the member is entitled, the fund shall temporarily adjust the actual retirement benefit that is paid to the member to

reconcile any underpayment or overpayment of benefits to the member that resulted from the payment of estimated benefits. The fund may make the temporary adjustment to the member's actual retirement benefit over a reasonable time, as determined by the board.
As added by P.L.195-1999, SEC.14. Amended by P.L.115-2009, SEC.5.

IC 5-10.2-4-1.7
Elected county official eligibility for normal retirement
Sec. 1.7. (a) This section applies only to members of the public employees' retirement fund who retire after June 30, 2002.
(b) A member is eligible for normal retirement after becoming sixty-five (65) years of age if the member:
(1) has:
(A) served as an elected county official in an office described in Article 6, Section 2 of the Constitution of the State of Indiana for at least eight (8) years; or
(B) been elected at least two (2) times and would have served at least eight (8) years as an elected county official in an office described in Article 6, Section 2 of the Constitution of the State of Indiana had the member's term of office not been shortened under a statute enacted under Article 6, Section 2(b) of the Constitution of the State of Indiana; and
(2) is prohibited by Article 6, Section 2 of the Constitution of the State of Indiana from serving in that office for more than eight (8) years in any period of twelve (12) years.
(c) A member who:
(1) has served as an elected county official; and
(2) does not meet the requirements of subsection (b);
is eligible for normal retirement if the member has attained vested status (as defined in IC 5-10.2-1-8(b)(3)) and meets the requirements of section 1 of this chapter.
As added by P.L.73-2002, SEC.3. Amended by P.L.88-2005, SEC.2.

IC 5-10.2-4-1.9
Eligibility of certain state officers for normal retirement
Sec. 1.9. (a) This section applies only to a member of the public employees' retirement fund:
(1) who has served as a state officer listed in Article 6, Section 1 of the Constitution of the State of Indiana; and
(2) whose term of office as a state officer commenced after the election held on November 5, 2002.
(b) A member is eligible for normal retirement after becoming sixty-five (65) years of age if the member:
(1) has:
(A) served as a state officer listed in Article 6, Section 1 of the Constitution of the State of Indiana for at least eight (8) years; or
(B) been elected at least two (2) times and would have

served at least eight (8) years as a state officer listed in Article 6, Section 1 of the Constitution of the State of Indiana had the member's term of office not been shortened under a statute enacted to establish uniform dates for beginning the terms of state officers listed in Article 6, Section 1 of the Constitution of the State of Indiana; and
(2) is prohibited by Article 6, Section 1 of the Constitution of the State of Indiana from serving in that office for more than eight (8) years in any period of twelve (12) years.
(c) A member who:
(1) has served as a state officer listed in Article 6, Section 1 of the Constitution of the State of Indiana; and
(2) does not meet the requirements of subsection (b);
is eligible for normal retirement if the member has attained vested status (as defined in IC 5-10.2-1-8(a)) and meets the requirements of section 1 of this chapter.
As added by P.L.115-2008, SEC.10.

IC 5-10.2-4-2
Annuity or distribution benefits; choice of plans; contributions paid as lump sum
Sec. 2. (a) Unless a member elects otherwise under this section or has elected to withdraw the member's annuity savings account under IC 5-10.2-3-6.5, the retirement benefit for each member consists of the sum of a pension provided by employer contributions plus an annuity provided by the amount credited to the member in the annuity savings account. If a member has elected to withdraw the member's annuity savings account under IC 5-10.2-3-6.5, the member's retirement benefit is equal to the pension provided by employer contributions, unless the member has transferred the creditable service earned under the public employees' retirement fund to another governmental retirement plan under IC 5-10.2-3-1(i). Regardless of a member's election under this section, contributions totaling not more than one thousand dollars ($1,000) that are posted to a member's annuity savings account after the final date on which the member's retirement benefit is processed may be distributed to the member as a lump sum payment.
(b) If a member has not elected to withdraw the entire amount in the member's annuity savings account under IC 5-10.2-3-6.5, a member may choose at retirement or upon a disability retirement to receive a distribution of:
(1) the entire amount credited to the member in the annuity savings account; or
(2) an amount equal to the member's federal income tax basis in the member's annuity savings account balance as it existed on December 31, 1986.
If the member chooses to receive the distribution under subdivision (1), the member is not entitled to an annuity as part of the retirement or disability benefit. If the member chooses to receive the distribution under subdivision (2), the member is entitled to an

annuity purchasable by the amount remaining in the member's annuity savings account after the payment under subdivision (2).
(c) Instead of choosing to receive the benefits described in subsection (a) or (b), if a member has not elected to withdraw the entire amount in the member's annuity savings account under IC 5-10.2-3-6.5, a member may choose upon retirement or upon disability retirement to begin receiving a pension provided by employer contributions and to defer receiving in any form the member's annuity savings account. If a member chooses this option, the member:
(1) is not entitled to an annuity as part of the member's retirement or disability benefit, and the member's annuity savings account will continue to be invested according to the member's direction under IC 5-10.2-2-3; and
(2) may later choose, as of the first day of a month, or an alternate date established by the rules of the board, to receive a distribution of:
(A) the entire amount credited to the member in the annuity savings account; or
(B) an amount equal to the member's federal income tax basis in the member's annuity savings account balance as it existed on December 31, 1986.
If the member chooses to receive the distribution under subdivision (2)(A), the member is not entitled to an annuity as part of the member's retirement or disability benefit. If the member chooses to receive the distribution under subdivision (2)(B), the member is entitled to an annuity purchasable by the amount remaining in the member's annuity savings account after the payment under subdivision (2)(B). If the member does not choose to receive a distribution under this subsection, the member is entitled to an annuity purchasable by the entire amount in the member's annuity savings account, and the form of the annuity shall be as described in subsection (d) unless the member elects an option described in section 7(b)(1), 7(b)(2), or 7(b)(4) of this chapter. The amount to be paid under this section shall be determined in the manner described in IC 5-10.2-2-3. However, the board may by rule provide for an alternate valuation date.
(d) Retirement benefits must be distributed in a manner that complies with Section 401(a)(9) of the Internal Revenue Code, as specified in IC 5-10.2-2-1.5.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.35-1985, SEC.12; P.L.55-1989, SEC.16; P.L.59-1989, SEC.1; P.L.195-1999, SEC.15; P.L.62-2005, SEC.2; P.L.115-2008, SEC.11; P.L.115-2009, SEC.6; P.L.35-2012, SEC.42.

IC 5-10.2-4-3
Average of the annual compensation
Sec. 3. (a) Except as provided in subsection (f), in computing the retirement benefit for a nonteacher member, "average of the annual compensation" means the average annual compensation calculated

using the twenty (20) calendar quarters of service in a position covered by the retirement fund before retirement in which the member's annual compensation was the highest. However, in order for a quarter to be included in the twenty (20) calendar quarters, the nonteacher member must have performed service throughout the calendar quarter. All twenty (20) calendar quarters do not have to be continuous but they must be in groups of four (4) consecutive calendar quarters. The same calendar quarter may not be included in two (2) different groups.
(b) This subsection does not apply to a teacher member described in subsection (c). In computing the retirement benefit for a teacher member, "average of the annual compensation" means the average annual compensation for the five (5) years of service before retirement in which the member's annual compensation was highest. In order for a year to be included in the five (5) years, the teacher member must have received for the year credit under IC 5-10.4-4-2 for at least one-half (1/2) year of service. The five (5) years do not have to be continuous.
(c) This subsection applies to a member of the Indiana state teachers' retirement fund who serves in an elected position for which the member takes an unpaid leave of absence. In computing the retirement benefit for a teacher member described in this subsection for years of service to which IC 5-10.4-5-7 does not apply, "average of the annual compensation" means the annual compensation for the one (1) year of service before retirement in which the member's annual compensation was highest. In order for a year to be used, the teacher member must have received for the year credit under IC 5-10.4-4-2 for at least one-half (1/2) year of service.
(d) Subject to IC 5-10.2-2-1.5, "annual compensation" means:
(1) the basic salary earned by and paid to the member plus the amount that would have been part of that salary but for:
(A) the state's, a school corporation's, a participating political subdivision's, or a state educational institution's paying the member's contribution to the fund for the member; or
(B) the member's salary reduction agreement established under Section 125, 403(b), or 457 of the Internal Revenue Code; and
(2) in the case of a member described in subsection (c) and for years of service to which IC 5-10.4-5-7 does not apply, the basic salary that was not paid during the year but would have been paid to the member during the year under the member's employment contracts, if the member had not taken any unpaid leave of absence to serve in an elected position.
The portion of a back pay award or a similar award that the board determines is compensation under an agreement or under a judicial or an administrative proceeding shall be allocated by the board among the years the member earned or should have earned the compensation. Only that portion of the award allocated to the year the award is made is considered to have been earned during the year

the award was made. Interest on an award is not considered annual compensation for any year.
(e) Compensation of not more than two thousand dollars ($2,000) received from the employer in contemplation of the member's retirement, including severance pay, termination pay, retirement bonus, or commutation of unused sick leave or personal leave, may be included in the total annual compensation from which the average of the annual compensation is determined, if it is received:
(1) before the member ceases service; or
(2) within twelve (12) months after the member ceases service.
(f) This subsection applies to a member of the general assembly:
(1) who is a participant in the legislators' retirement system established under IC 2-3.5;
(2) who is also a member of the public employees' retirement fund or the Indiana state teachers' retirement fund; and
(3) whose years of service in the general assembly may not be considered in determining the average of the annual compensation under this section, as provided in IC 2-3.5-1-2(b)(2) or IC 2-3.5-3-1(c).
The board shall use the board's actuarial salary increase assumption to project the salary for any previous year needed to determine the average of the annual compensation.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.28-1984, SEC.2; P.L.35-1985, SEC.13; P.L.55-1989, SEC.17; P.L.6-1989, SEC.2; P.L.4-1990, SEC.8; P.L.10-1993, SEC.4; P.L.95-2004, SEC.2; P.L.2-2006, SEC.24; P.L.2-2007, SEC.93.

IC 5-10.2-4-3.1
Compensation from two or more employers; computation of average
Sec. 3.1. For a member who receives annual compensation from two (2) or more employers, the average of the annual compensation shall be computed using the sum of the two (2) or more annual compensations if:
(1) each of the employers and the member made all of the contributions required by IC 5-10.2; and
(2) the member occupied at least one (1) position that normally required performance of service of more than six hundred (600) hours during the year.
As added by P.L.381-1987(ss), SEC.1.

IC 5-10.2-4-4
Retirement benefit computation
Sec. 4. (a) The computation of benefits under this section is subject to IC 5-10.2-2-1.5.
(b) For retirement benefits payable on and after July 1, 1975, for a member retired on and after January 1, 1956, the pension (p) is computed as follows:
STEP ONE: Multiply one and one-tenths percent (1.1%) times the average of the annual compensation (aac) and obtain a

product.
STEP TWO: To obtain the pension, multiply the STEP ONE product by the total creditable service (scr) completed by the member on the member's retirement date.
Expressed mathematically:
p = (.011) times (aac) times (scr)
(c) Unless the member:
(1) has chosen a lump sum payment under section 2(b) of this chapter;
(2) has elected to withdraw the entire amount in the member's annuity savings account under IC 5-10.2-3-6.5; or
(3) elects to defer receiving in any form the member's annuity savings account under section 2(c) of this chapter;
the annuity is the amount purchasable on the member's retirement date by the amount credited to the member in the annuity savings account. The amount purchasable is based on actuarial tables adopted by the board under IC 5-10.2-2-10 at an interest rate determined by the board.
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1980, P.L.28, SEC.6; P.L.35-1985, SEC.14; P.L.45-1988, SEC.1; P.L.55-1989, SEC.18; P.L.195-1999, SEC.16; P.L.115-2008, SEC.12.

IC 5-10.2-4-5
Early retirement percent reduction
Sec. 5. The retirement benefit (rb) payable on and after July 1, 1975, for a member who retired on and after January 1, 1956, before age sixty-five (65) is the sum of the pension (P), as specified in section 4 of this chapter and computed on the basis of the total creditable service and the average of the annual compensation at retirement, multiplied by a percent (p), plus the annuity (A), if any, purchasable by the amount credited to the member in the annuity savings account. This sum is obtained by the following STEPS:
STEP ONE: From seven hundred eighty (780) months, which equals sixty-five (65) years, subtract the age of the member at his retirement date expressed in whole months (retirement age in months) and obtain a remainder (X).
STEP TWO:
(i) If the remainder (X) is less than or equal to sixty (60), then multiply the remainder (X) times one-tenth percent (0.1%) and obtain a product (Y).
(ii) If the remainder (X) is greater than sixty (60), then multiply five-twelfths percent (5/12%) times the difference obtained by subtracting sixty (60) from the remainder (X) and obtain a product. Add to this six percent (6%) and obtain a sum (Y).
STEP THREE: From one hundred percent (100%) subtract the appropriate (Y) and obtain the percent (p).
STEP FOUR: The early retirement benefit equals (p) times (P) plus the annuity (A). Expressed mathematically:
If "
<
" means "less than or equal to" and if ">" means "greater than"; then:
(I) 780 - (retire age in months) = X;
(II) if X
<
60, (X) times (0.1%) = Y; or
if X > 60, (5/12%) times (X-60) + 6% = Y
(III) 100% - Y = p
(IV) rb = pP + A
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.35-1985, SEC.15.

IC 5-10.2-4-6
Disability retirement
Sec. 6. (a) A member who becomes disabled while receiving a salary or employer provided income protection benefits or who is on leave under the Family and Medical Leave Act may retire for the duration of the member's disability if:
(1) the member has at least five (5) years of creditable service before the:
(A) termination of a salary or employer provided income protection benefits or Family and Medical Leave Act leave; or
(B) exhaustion of all worker's compensation benefits;
(2) the member has qualified for Social Security disability benefits and has furnished proof of the Social Security qualification to the board; and
(3) at least once each year until the member reaches age sixty-five (65) a representative of the board verifies the continued disability.
For the purposes of this section, a member of the public employees' retirement fund who has qualified for disability benefits under the federal civil service system is considered to have met the requirement of subdivision (2) if the member furnishes proof of the qualification to the board.
(b) Benefits for disability shall be paid beginning with the month following the onset of disability as determined by the Social Security Administration. The benefit is the retirement benefit specified in section 4 of this chapter with the pension computed using only the years of creditable service worked to the date of disability and without reduction for early retirement. The monthly disability retirement benefit payable before July 1, 2008, may not be less than one hundred dollars ($100). The monthly disability retirement benefit payable after June 30, 2008, may not be less than one hundred eighty dollars ($180).
(c) The member may have the member's benefit paid under any of the retirement benefit options specified in section 7 of this chapter, except that the member may not choose to have the member's disability retirement benefit paid under the method specified under section 7(b)(3) of this chapter.
(d) This section applies to: (1) a member of the public employees' retirement fund who became disabled after June 30, 1973; and
(2) a member of the Indiana state teachers' retirement fund who becomes disabled after June 30, 1984, and who chooses disability retirement under this section.
(e) To the extent required by the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations to the Act, the transcripts, records, and other material compiled to determine the existence of a disability shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
(f) A member may continue to receive disability benefits from the public employees' retirement fund or the Indiana state teachers' retirement fund so long as the member is entitled to receive Social Security benefits, including periods of trial employment or rehabilitation under the Social Security guidelines. However, during a period of trial employment or rehabilitation, service credit may not be granted under the public employees' retirement fund or the Indiana state teachers' retirement fund.
(g) If the fund is authorized to make, in the form of a single check or a series of checks, a one (1) time distribution that does not increase the pension portion of the monthly benefit, the distribution must include members eligible for disability benefits. A member eligible for disability benefits is required to meet all additional requirements necessary to receive the check or series of checks issued by the fund under this subsection.
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1978, P.L.24, SEC.2; P.L.29-1984, SEC.1; P.L.4-1992, SEC.9; P.L.22-1998, SEC.6; P.L.124-2008, SEC.2; P.L.131-2008, SEC.1; P.L.35-2012, SEC.43.

IC 5-10.2-4-7
Retirement benefit payment options; changes to beneficiary designation or form of benefit; annual payment of monthly benefit
Sec. 7. (a) Benefits provided under this section are subject to IC 5-10.2-2-1.5.
(b) A member who retires is entitled to receive monthly retirement benefits, which are guaranteed for five (5) years or until the member's death, whichever is later. A member may select in writing any of the following nonconflicting options for the payment of the member's retirement benefits instead of the five (5) year guaranteed retirement benefit payments. The amount of the optional payments shall be determined under rules of the board and shall be the actuarial equivalent of the benefit payable under sections 4, 5, and 6 of this chapter. A member who has elected to withdraw the entire amount in the member's annuity savings account under IC 5-10.2-3-6.5 may not select the cash refund annuity option.
(1) Joint and Survivor Option.
(A) The member receives a decreased retirement benefit during the member's lifetime, and there is a benefit payable

after the member's death to a designated beneficiary during the lifetime of the beneficiary, which benefit equals, at the option of the member, either the full decreased retirement benefit or two-thirds (2/3) or one-half (1/2) of that benefit.
(B) If the member dies before retirement, the designated beneficiary may receive only the amount credited to the member in the annuity savings account unless the designated beneficiary is entitled to survivor benefits under IC 5-10.2-3.
(C) If the designated beneficiary dies before the member retires, the selection is automatically canceled and the member may make a new beneficiary election and may elect a different form of benefit under this subsection.
(2) Benefit with No Guarantee. The member receives an increased lifetime retirement benefit without the five (5) year guarantee specified in this subsection.
(3) Integration with Social Security. If the member retires before the age of eligibility for Social Security benefits, in order to provide a level benefit during the member's retirement the member receives an increased retirement benefit until the age of Social Security eligibility and decreased retirement benefits after that age.
(4) Cash Refund Annuity. The member receives a lifetime annuity purchasable by the amount credited to the member in the annuity savings account, and the member's designated beneficiary receives a refund payment equal to:
(A) the total amount used in computing the annuity at the retirement date; minus
(B) the total annuity payments paid and due to the member before the member's death.
(c) This subsection does not apply to a member of the Indiana state teachers' retirement fund after June 30, 2007, or to a member of the public employees' retirement fund after June 30, 2008. If:
(1) the designated beneficiary dies while the member is receiving benefits; or
(2) the member is receiving benefits, the member marries, either for the first time or following the death of the member's spouse, after the member's first benefit payment is made, and the member's designated beneficiary is not the member's current spouse or the member has not designated a beneficiary;
the member may elect to change the member's designated beneficiary or form of benefit under subsection (b) and to receive an actuarially adjusted and recalculated benefit for the remainder of the member's life or for the remainder of the member's life and the life of the newly designated beneficiary. The member may not elect to change to a five (5) year guaranteed form of benefit. If the member's new election is the joint and survivor option, the member shall indicate whether the designated beneficiary's benefit shall equal, at the option of the member, either the member's full recalculated retirement benefit or two-thirds (2/3) or one-half (1/2) of this benefit. The cost of recalculating the benefit shall be borne by the member and shall be

included in the actuarial adjustment.
(d) Except as provided in subsection (c) or section 7.2 of this chapter, a member who files for regular or disability retirement may not change:
(1) the member's retirement option under subsection (b);
(2) the selection of a lump sum payment under section 2 of this chapter; or
(3) the beneficiary designated on the member's application for benefits if the member selects the joint and survivor option under subsection (b)(1);
after the first day of the month in which benefit payments are scheduled to begin. For purposes of this subsection, it is immaterial whether a benefit check has been sent, received, or negotiated.
(e) A member may direct that the member's retirement benefits be paid to a revocable trust that permits the member unrestricted access to the amounts held in the revocable trust. The member's direction is not an assignment or transfer of benefits under IC 5-10.3-8-10 or IC 5-10.4-5-14.
(f) The board may adopt a policy to permit annual payment of a member's retirement benefit whenever the amount of the monthly retirement benefit to be paid to the member is not more than five dollars ($5).
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1980, P.L.28, SEC.7; P.L.35-1985, SEC.16; P.L.59-1989, SEC.2; P.L.55-1989, SEC.19; P.L.59-1989, SEC.3; P.L.4-1990, SEC.9; P.L.195-1999, SEC.17; P.L.246-2001, SEC.5; P.L.190-2003, SEC.2; P.L.2-2006, SEC.25; P.L.149-2007, SEC.1; P.L.93-2008, SEC.1; P.L.115-2008, SEC.13; P.L.115-2009, SEC.7; P.L.35-2012, SEC.44.

IC 5-10.2-4-7.2
Changes to beneficiary designation
Sec. 7.2. (a) This section applies to the following:
(1) A member of the Indiana state teachers' retirement fund after June 30, 2007.
(2) A member of the public employees' retirement fund after June 30, 2008.
(b) Subject to subsection (g), if a member is receiving a benefit from the fund and:
(1) the member's designated beneficiary dies;
(2) the member and the member's designated beneficiary have been parties in an action for dissolution of marriage in which a final order has been issued after the member's first benefit payment is made. It is immaterial whether the final order was issued before, on, or after the date in subsection (a)(1) or (a)(2); or
(3) the member marries after the member's first benefit payment is made, and:
(A) the member's designated beneficiary is not the member's current spouse; or
(B) the member has not designated a beneficiary; the member may make the election described in subsection (c).
(c) A member described in subsection (b) may elect to:
(1) change the member's designated beneficiary or form of benefit under section 7(b) of this chapter; and
(2) receive an actuarially adjusted and recalculated benefit for the remainder of:
(A) the member's life; or
(B) the member's life and the life of the newly designated beneficiary.
(d) A member making the election under subsection (c) may not elect to change to a five (5) year guaranteed form of benefit under section 7(b) of this chapter.
(e) If a member elects a benefit under subsection (c)(2)(B), the member must indicate whether the newly designated beneficiary's benefit will equal:
(1) the member's full recalculated benefit;
(2) two-thirds (2/3) of the member's recalculated benefit; or
(3) one-half (1/2) of the member's recalculated benefit.
(f) The member bears the cost of recalculating a benefit under subsection (c)(2), and the cost shall be included in the actuarial adjustment.
(g) A member may not make the election under subsection (c) if a final order or property settlement in an action for dissolution of marriage:
(1) prohibits a change in the member's designated beneficiary; or
(2) provides a right to a survivor benefit to a person who would be removed as the designated beneficiary.
(h) Benefits may be recalculated under this section only to the extent permitted by the Internal Revenue Code and applicable regulations.
(i) Before implementing this section, the board may obtain any approvals that the board considers necessary or appropriate from the Internal Revenue Service.
As added by P.L.149-2007, SEC.2. Amended by P.L.9-2008, SEC.1; P.L.93-2008, SEC.2.

IC 5-10.2-4-7.5
School corporations participating in Section 401(a) plans; participation in plan under this chapter
Sec. 7.5. A member may participate in a plan described in IC 5-10-1.1-1(2) in addition to the plans set forth in this chapter.
As added by P.L.42-1988, SEC.3.

IC 5-10.2-4-8
Reemployment after retirement; when retirement benefits application void
Sec. 8. (a) Subject to subsection (f), if a member who is receiving retirement benefits becomes reemployed in a position covered by this article more than thirty (30) days after the member's retirement, the

member's retirement benefit payments continue. Except for a member of the Indiana state teachers' retirement fund who is reemployed more than thirty (30) days after the member's retirement in a position covered by the Indiana state teachers' retirement fund, the member shall begin making contributions as required in IC 5-10.2-3-2, and the member's employer shall make contributions throughout the member's period of reemployment.
(b) If a member who is receiving retirement benefits is reemployed in a position covered by this article not more than thirty (30) days after the member's retirement, the member's retirement benefits shall stop, the member shall begin making contributions as required by IC 5-10.2-3-2, and employer contributions shall be made throughout the period of reemployment.
(c) This subsection does not apply to a member of the Indiana state teachers' retirement fund who is reemployed more than thirty (30) days after the member's retirement in a position covered by the Indiana state teachers' retirement fund. If a retired member is reemployed in a position covered by this article, section 10 of this chapter applies to the member upon the member's retirement from reemployment.
(d) Subject to subsection (f), the following apply to a member of the Indiana state teachers' retirement fund who is reemployed more than thirty (30) days after the member's retirement in a position covered by the Indiana state teachers' retirement fund:
(1) The member's retirement benefit payments continue during the member's period of reemployment without regard to the amount of the member's earnings from the covered position.
(2) The member may not make contributions under IC 5-10.2-3-2 or IC 5-10.4-4-11 during the member's period of reemployment.
(3) The member's employer may not make contributions under IC 5-10.2-2-11 or IC 5-10.4-4-11 for or on behalf of the member during the member's period of reemployment.
(4) The member does not earn creditable service under IC 5-10.2-3-1 for the member's period of reemployment.
(5) The member is not entitled to an additional benefit under sections 9 and 10 of this chapter for the member's period of reemployment.
(e) The thirty (30) day period provided for in this section may be implemented unless the board receives a determination from the Internal Revenue Service prohibiting the implementation.
(f) After July 31, 2009, if, on or before the date the member files an application for retirement benefits under this article, a member has a formal or informal agreement with an employer covered by this article to become reemployed in a position covered by this article after the member's retirement, regardless of the time frame between the member's retirement and the member's reemployment, the member's application for retirement benefits is void, and the following apply to the member's continued employment:
(1) If a member has received a retirement benefit: (A) the member's retirement benefit shall stop; and
(B) the member shall repay the amount of the retirement benefit received.
(2) The member shall make contributions as required by IC 5-10.2-3-2 throughout the period of the member's continued employment.
(3) Employer contributions shall be made throughout the period of the member's continued employment.
(4) The member shall earn creditable service under IC 5-10.2-3-1 for the member's continued employment.
(5) When the period of the member's continued employment terminates, the member may again file an application for retirement benefits under this chapter.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.49-1985, SEC.1; P.L.195-1999, SEC.18; P.L.246-2001, SEC.6; P.L.62-2005, SEC.3; P.L.72-2007, SEC.5; P.L.76-2008, SEC.2; P.L.130-2008, SEC.1; P.L.115-2009, SEC.8; P.L.35-2012, SEC.45.

IC 5-10.2-4-8.2
Election, appointment to elected position, or service in other position covered by this article
Sec. 8.2. (a) Notwithstanding section 8 of this chapter, if a member who is receiving retirement benefits is elected or appointed to an elected position covered by this article, the member shall file a written, irrevocable election with the board to continue or discontinue retirement benefits while the member holds the elected position.
(b) If a member:
(1) is elected or appointed to an elected position and:
(A) becomes at least fifty-five (55) years of age; and
(B) completes at least twenty (20) years of service; or
(2) is serving in any other position covered by this article and:
(A) becomes at least seventy (70) years of age; and
(B) completes at least twenty (20) years of service;
while holding the position, the member may file a written, irrevocable election to begin receiving, while holding the position, retirement benefits to which the member would be entitled by age and service. A member who does not make the irrevocable election while holding the position is entitled to retroactive payments to cover any period from the date the member qualifies to make the election under this subsection to the date the member files the election under this subsection.
(c) The form and content of an election shall be prescribed by the board. If the member elects to discontinue receiving retirement benefits, the member shall make contributions as required in IC 5-10.2-3-2. If the member elects to continue or begin receiving benefits:
(1) the member may continue to make contributions under IC 5-10.2-3-2 but is not required to do so; and
(2) the member waives the accrual of service credit and the

right to any supplemental benefit from service in the position, except to the extent that the value of the accrual of additional service credit and any supplemental benefit exceeds the actuarial value of the benefits received under this chapter and that were continued or begun pursuant to an election under this section.
(d) Except to the extent of the liability for any additional benefit accrued under subsection (c)(2), the employer shall make the employer's contribution only for past service liability based on the salary for the position of a member who elects under subsection (a) or (b) to continue or begin receiving retirement benefits.
(e) Section 10 of this chapter applies to a member who elects under subsection (a) to discontinue receiving retirement benefits. Section 10 of this chapter does not apply, while the member holds a position covered by this article, to a member who elects under subsection (a) or (b) to continue or begin receiving retirement benefits.
As added by P.L.47-1985, SEC.4. Amended by P.L.60-1989, SEC.1; P.L.4-1990, SEC.10; P.L.25-1994, SEC.4; P.L.61-2002, SEC.6.

IC 5-10.2-4-8.4
Retirement while serving in elected position
Sec. 8.4. (a) This section does not apply to a member of the Indiana state teachers' retirement fund who is eligible to retire under IC 5-10.2-2-8(b).
(b) A member of the Indiana state teachers' retirement fund who:
(1) serves in an elected position; and
(2) after June 30, 2006, makes an election under section 8.2(b) of this chapter to begin receiving, while the member holds the elected position or not later than thirty (30) days after the day on which the member's elected term of office ends, the retirement benefits to which the member is entitled by age and service;
may choose at the member's retirement date whether to retire from the Indiana state teachers' retirement fund or from the public employees' retirement fund.
(c) If the member described in subsection (b) chooses to retire from the public employees' retirement fund, that fund is responsible for the payment of benefits provided under this chapter, and the Indiana state teachers' retirement fund shall pay to the public employees' retirement fund:
(1) the amount credited to that member in the annuity savings account in the Indiana state teachers' retirement fund; and
(2) the proportionate actuarial cost of the member's pension.
As added by P.L.119-2006, SEC.2. Amended by P.L.93-2008, SEC.3.

IC 5-10.2-4-9
Death during reemployment
Sec. 9. (a) This section does not apply to a member of the Indiana state teachers' retirement fund who is reemployed more than thirty

(30) days after the member's retirement in a position covered by the Indiana state teachers' retirement fund.
(b) If a member dies during reemployment and retirement benefits from before the member's reemployment are payable after the member's death, the payment of these amounts shall be made without change, and any additional benefit earned during reemployment shall be paid as provided in section 10 of this chapter.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.47-1985, SEC.5; P.L.246-2001, SEC.7; P.L.72-2007, SEC.6; P.L.76-2008, SEC.3.

IC 5-10.2-4-10
Benefits after reemployment
Sec. 10. (a) This section does not apply to a member of the Indiana state teachers' retirement fund who is reemployed more than thirty (30) days after the member's retirement in a position covered by the Indiana state teachers' retirement fund.
(b) Benefits provided under this section are subject to IC 5-10.2-2-1.5.
(c) Upon termination of reemployment, except by death, the retirement benefits from before the member's reemployment which are payable after termination shall be paid without change.
(d) If the member is reemployed for fewer than ninety (90) consecutive school or working days, upon termination of reemployment, contributions and interest credited to the member's annuity savings account shall be paid to the member.
(e) If the member is reemployed for ninety (90) or more consecutive school or working days, upon termination of reemployment, the member shall receive an additional benefit.
(f) The additional retirement benefit consists of the sum of a supplemental pension and a supplemental annuity. The supplemental pension is computed under section 4 of this chapter using the member's:
(1) years of service during the member's reemployment; and
(2) average compensation during the member's reemployment, if the member is reemployed for less than five (5) years, or average of the annual compensation (as defined in section 3 of this chapter) during the member's reemployment.
If the member is entitled to a supplemental annuity, it consists of an annuity provided by contributions and interest credited to the member during reemployment, if any.
(g) The additional retirement benefits are guaranteed for five (5) years or until the member's death, whichever is later. The member may choose instead of the guaranteed payments any of the options under section 7 of this chapter for the payment of the member's additional retirement benefits.
(h) IC 5-10.2-2-7 applies to additional retirement benefits.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.49-1985, SEC.2; P.L.40-1986, SEC.2; P.L.55-1989, SEC.20; P.L.22-1993, SEC.3; P.L.25-1994, SEC.5; P.L.246-2001, SEC.8; P.L.72-2007,

SEC.7; P.L.76-2008, SEC.4.

IC 5-10.2-4-10.2
Repealed
(Repealed by P.L.40-1986, SEC.3.)



CHAPTER 5. RESTRICTED BENEFITS

retirement on or after age sixty-five (65) under this article is the retirement benefit payable for life without special election. For retirement before age sixty-five (65) after April 1, 1955, it is the retirement benefit payable under the option which integrates with the social security benefit at the youngest age of eligibility for the social security benefit to provide a uniform total benefit.
(g) The employer responsible for the employer contribution for a member who is retiring shall make any contributions required to carry out this section.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.57-1987, SEC.4.

IC 5-10.2-5-2
Members retired pre-1956
Sec. 2. Members Retired Pre-1956. The retirement benefits of members who retired before January 1, 1956, shall be computed by multiplying fifteen dollars ($15.00) times years of service and then adjusting the product obtained for early retirement and the selected retirement option by using the factors in effect on July 1, 1975.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-5-3
Surviving spouse, 1956-1959
Sec. 3. Surviving Spouse, 1956-1959. The surviving spouse of a member who accumulated twenty (20) years of service in his retirement fund and who died between January 1, 1956, and April 1, 1959, is entitled to the annuity survivor benefits in effect on April 1, 1959.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-5-4
Cost of living increases
Sec. 4. Cost of Living Increases. As a cost of living increase, the retirement, disability, and survivor benefit payable on and after July 1, 1976, to a member, or beneficiary or survivor of a member, who retired before July 2, 1975, shall be increased by three percent (3%). However, the benefit may not be increased by an amount less than seven dollars ($7.00) per month nor more than fifteen dollars ($15.00) per month. This section does not apply to benefits payable in a lump sum.
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1977(ss), P.L.2, SEC.1.

IC 5-10.2-5-5
Special benefit; $200 minimum
Sec. 5. Special Benefit: $200 Minimum. (a) On and after July 1, 1976, a retired member is entitled to a supplemental retirement benefit to be paid by the fund as long as he meets each of these conditions:
(1) he currently receives an annuity or pension or other

retirement benefit from his fund;
(2) he was sixty-five (65) years of age or older on July 1, 1976; and
(3) the amount of all annuities, pensions, and retirement benefits for which he is eligible under the Social Security Act is less than two hundred dollars ($200) per month.
(b) The amount of supplemental retirement benefit to which a qualifying retired member is entitled each month is the difference between two hundred dollars ($200) and the total of all annuities, pensions and retirement benefits which he is eligible to receive under the Social Security Act. A retired member who is not eligible for any annuity, pension, or retirement benefit under the Social Security Act on July 1, 1976, and who qualifies under subsection (a) of this section, is entitled to a supplemental retirement benefit of two hundred dollars ($200) per month.
(c) This section does not apply to members of the public employees' retirement fund who have been classified as federal employees by the secretary of agriculture of the United States.
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1978, P.L.24, SEC.3.

IC 5-10.2-5-6
Post-retirement cost of living increase payable on or after July 1, 1977
Sec. 6. (a) The monthly benefit (B) payable on and after July 1, 1977, to a member, or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1972, shall be increased by an amount equal to the benefit payable (J) in June 1977 times one-half percent (1/2%) times the number of years (y) from the member's date of retirement or disability through June 1977.
Expressed mathematically: B = (1 + .005y)J
This subsection does not apply to persons receiving disability benefits under IC 5-10.4-5-2.
(b) As a cost of living increase, the retirement, disability, and survivor benefit payable on and after July 1, 1978, to a member, or a beneficiary or survivor of a member, who retired before July 2, 1977, shall be increased by three percent (3%). This subsection does not apply to benefits payable in a lump sum.
As added by Acts 1977(ss), P.L.2, SEC.2. Amended by P.L.2-2006, SEC.26.

IC 5-10.2-5-7
Postretirement increase payable on or after July 1, 1979
Sec. 7. Postretirement Increase. (a) The monthly benefit payable on and after July 1, 1979, to a member, or a survivor or beneficiary of a member, who retired or was disabled:
(1) before July 2, 1962, shall be increased by six percent (6%);
(2) after July 1, 1962, and before July 2, 1967, shall be increased by four percent (4%); and
(3) after July 1, 1967, and before July 2, 1972, shall be

increased by two percent (2%).
The increase specified in this section shall be based upon the date of the member's initial retirement or disability. This section does not apply to benefits payable in a lump sum.
(b) As a cost of living increase, the retirement, disability, and survivor benefits payable after June 30, 1979, to a member, or a beneficiary or a survivor of a member, who retired before August 1, 1978, shall be increased three percent (3%). The increase provided by this subsection is in addition to any other increase provided by law. This subsection does not apply to benefits payable in a lump sum.
As added by Acts 1979, P.L.36, SEC.1.

IC 5-10.2-5-8
Postretirement increase payable on and after July 1, 1980
Sec. 8. Postretirement Increase. The monthly benefit payable on and after July 1, 1980, to a member, or a survivor or beneficiary of a member, who retired or was disabled:
(1) before July 2, 1963, shall be increased by nine percent (9%);
(2) after July 1, 1963, and before July 2, 1968, shall be increased by six percent (6%); and
(3) after July 1, 1968, and before July 2, 1973, shall be increased by three percent (3%).
The increase specified in this section shall be based upon the date of the member's initial retirement or disability. This section does not apply to benefits payable in a lump sum. The increases provided by this section are in addition to any other increase provided by law.
As added by Acts 1980, P.L.29, SEC.1.

IC 5-10.2-5-9
1980 cost of living adjustment
Sec. 9. 1980 Cost of Living Adjustment. As a cost of living increase, the retirement, disability, and survivor benefits payable after June 30, 1980, to a member, or a beneficiary or a survivor of a member, who retired before August 1, 1979, shall be increased four percent (4%). The increase provided by this section is in addition to any other increase provided by law. This section does not apply to benefits payable in a lump sum.
As added by Acts 1980, P.L.29, SEC.2.

IC 5-10.2-5-10
1981 postretirement increase
Sec. 10. Postretirement Increase. The monthly benefit payable on and after July 1, 1981, to a member, or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1968, shall be increased by three percent (3%). The increase specified in this section shall be based upon the date of the member's initial retirement or disability. This section does not apply to benefits payable in a lump sum. The increases provided by this section are in addition to any other increase provided by law. As added by Acts 1981, P.L.49, SEC.2.

IC 5-10.2-5-11
1982 postretirement increases
Sec. 11. 1982 Postretirement Increases. (a) The monthly benefit payable after June 30, 1982, to a member, or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1980, shall be increased by four percent (4%).
(b) The increase specified in this section:
(1) shall be based upon the date of the member's initial retirement or disability;
(2) does not apply to benefits payable in a lump sum; and
(3) is in addition to any other increase provided by law.
As added by Acts 1982, P.L.38, SEC.1.

IC 5-10.2-5-12
1983 postretirement increases
Sec. 12. (a) The monthly benefit payable after June 30, 1983, to a member, or a survivor or beneficiary of a member, who retired or was disabled:
(1) before July 2, 1965, shall be increased by three percent (3%);
(2) after July 1, 1965, and before July 2, 1970, shall be increased by two percent (2%); and
(3) after July 1, 1970, and before July 2, 1975, shall be increased by one percent (1%).
(b) In addition to the increase specified in subsection (a), the monthly benefit payable after June 30, 1983, to a member, or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1982, shall be increased by three percent (3%).
(c) The increases specified in this section:
(1) shall be based upon the date of the member's initial retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.50-1983, SEC.1.

IC 5-10.2-5-13
Pension increases payable after June 30, 1984
Sec. 13. (a) The pension portion (plus postretirement increases to the pension portion), provided by employer contributions, of the monthly benefit payable after June 30, 1984, to a member, or a survivor or beneficiary of a member, who retired or was disabled:
(1) before July 2, 1966, shall be increased by four percent (4%);
(2) after July 1, 1966, and before July 2, 1971, shall be increased by three percent (3%); and
(3) after July 1, 1971, and before July 2, 1981, shall be increased by two percent (2%).
(b) The increases specified in this section:
(1) shall be based upon the date of the member's initial

retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.30-1984, SEC.1.

IC 5-10.2-5-14
Increases in pension payable after June 30, 1985
Sec. 14. (a) The pension portion (plus postretirement increases to the pension portion), provided by employer contributions, of the monthly benefit payable after June 30, 1985, to a member, or a survivor or beneficiary of a member, who retired or was disabled:
(1) before July 2, 1969, shall be increased by three percent (3%);
(2) after July 1, 1969, and before July 2, 1974, shall be increased by two percent (2%); and
(3) after July 1, 1974, and before July 2, 1979, shall be increased by one percent (1%).
(b) In addition to the increase specified in subsection (a), the pension portion (plus postretirement increases to the pension portion), provided by employer contributions, of the monthly benefit payable after June 30, 1985, to a member, or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1984, shall be increased by three percent (3%).
(c) The increases specified in this section:
(1) shall be based upon the date of the member's initial retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.50-1985, SEC.1.

IC 5-10.2-5-15
Cost of living increases in pension payable after June 30, 1986
Sec. 15. (a) The pension portion (plus postretirement increases to the pension portion), provided by employer contributions, of the monthly benefit payable after June 30, 1986, to a member, or a survivor or beneficiary of a member, who retired or was disabled:
(1) before July 2, 1970, shall be increased by three percent (3%);
(2) after July 1, 1970, and before July 2, 1975, shall be increased by two percent (2%); and
(3) after July 1, 1975, and before July 2, 1980, shall be increased by one percent (1%).
(b) In addition to the increase specified in subsection (a), the pension portion (plus postretirement increases to the pension portion), provided by employer contributions, of the monthly benefit payable after June 30, 1986, to a member, or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1985, shall be increased by two percent (2%).
(c) The increases specified in this section:
(1) shall be based upon the date of the member's initial

retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.41-1986, SEC.1.

IC 5-10.2-5-16
Pension increases payable after June 30, 1987
Sec. 16. (a) Subject to subsection (d), the pension portion (plus postretirement increases to the pension portion), provided by employer contributions, of the monthly benefit payable after June 30, 1987, to a member, or a survivor or beneficiary of a member, who retired or was disabled:
(1) before July 2, 1970, shall be increased by three percent (3%);
(2) after July 1, 1970, and before July 2, 1976, shall be increased by two percent (2%); and
(3) after July 1, 1976, and before July 2, 1981, shall be increased by one percent (1%).
(b) In addition to the increase specified in subsection (a), the pension portion (plus postretirement increases to the pension portion), provided by employer contributions, of the monthly benefit payable after June 30, 1987, to a member, or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1985, shall, subject to subsection (d), be increased by one percent (1%).
(c) The increases specified in this section:
(1) shall be based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
(d) This section is applicable only if the general assembly provides sufficient funding for the increased cost of the benefits provided by this section.
As added by P.L.59-1987, SEC.1.

IC 5-10.2-5-17
Increases after June 30, 1988
Sec. 17. (a) The pension portion (plus postretirement increases to the pension portion), provided by employer contributions, of the monthly benefit payable after June 30, 1988, to a member, or a survivor or beneficiary of a member, who retired or was disabled:
(1) before July 2, 1970, shall be increased by three percent (3%);
(2) after July 1, 1970, and before July 2, 1976, shall be increased by two percent (2%); and
(3) after July 1, 1976, and before July 2, 1981, shall be increased by one percent (1%).
(b) In addition to the increase specified in subsection (a), the pension portion (plus postretirement increases to the pension portion), provided by employer contribution, of the monthly benefit

payable after June 30, 1988, to a member, or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1986, shall be increased by one percent (1%).
(c) The increases specified in this section:
(1) shall be based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
(d) This subsection does not apply to a person described in IC 5-10.4-6-7. For the period beginning July 1, 1988, through June 30, 1989, the costs of the postretirement increases provided by this section for members of the Indiana state teachers' retirement fund shall be charged to the retired teacher annuity reserve.
As added by P.L.45-1988, SEC.2. Amended by P.L.2-2006, SEC.27.

IC 5-10.2-5-18
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 5-10.2-5-19
Increases after June 30, 1989
Sec. 19. (a) The pension portion (plus postretirement increases to the pension portion), provided by employer contributions, of the monthly benefit payable after June 30, 1989, to a member, or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1987, shall be increased by three percent (3%).
(b) The increases specified in this section:
(1) shall be based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.61-1989, SEC.1.

IC 5-10.2-5-20
Employees of institutions of higher learning
Sec. 20. (a) Notwithstanding the repeal of IC 5-10.2-2-5, a member who:
(1) is an employee of a state educational institution; and
(2) began making contributions by payroll deduction under IC 5-10.2-2-5 before January 1, 1989;
may continue to make contributions after June 30, 1989, as if IC 5-10.2-2-5 had not been repealed. Such an institution may continue to make additional contributions for members on whose behalf additional contributions were being made before January 1, 1989.
(b) The employer may use contributions made under this section and IC 5-10.2-2-5 to purchase an annuity from a retirement fund for a member described in subsection (a) at any time before the member retires.
(c) Interest shall be credited on contributions made under this

section and IC 5-10.2-2-5 as specified in IC 5-10.2-2-4.
(d) Nothing in this section or in the repeal of IC 5-10.2-2-5 may be construed to affect in any way the ability of a state educational institution to make contributions on behalf of its employees to a tax deferred annuity under Section 403(b) of the Internal Revenue Code.
(e) A member who:
(1) has at least five (5) years of credited service;
(2) is an employee of a state educational institution; and
(3) is transferred from a position covered by the Indiana state teachers' retirement fund or the Indiana public employees' retirement fund to a position not covered by either of the funds;
shall continue to receive credit, for the determination of eligibility for benefits only, for up to five (5) additional years of service with the institution, subject to all the provisions of the retirement fund law. The additional service credit and the salary in the non-covered position shall not be included in the computation of benefits from the retirement fund.
As added by P.L.55-1989, SEC.21. Amended by P.L.2-2007, SEC.94.

IC 5-10.2-5-21
Pension increases payable after June 30, 1990
Sec. 21. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 1990, to a member or a survivor or beneficiary of a member who retired or was disabled:
(1) before July 2, 1971, shall be increased by three percent (3%);
(2) after July 1, 1971, and before July 2, 1976, shall be increased by two percent (2%); and
(3) after July 1, 1976, and before July 2, 1983, shall be increased by one percent (1%).
(b) In addition to the increase specified in subsection (a), the pension portion (plus postretirement increases to the pension portion), provided by employer contributions of the monthly benefit payable after June 30, 1990, to a member or a survivor or beneficiary of a member, who retired or was disabled before July 2, 1988, shall be increased by two percent (2%).
As added by P.L.43-1990, SEC.1.

IC 5-10.2-5-22
Increases after June 30, 1994
Sec. 22. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 1994, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund or a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund who retired or was disabled:
(1) after July 1, 1987, and before July 2, 1992, shall be increased by one percent (1%); (2) after July 1, 1984, and before July 2, 1987, shall be increased by two percent (2%); and
(3) before July 2, 1984, shall be increased by three percent (3%).
(b) This subsection applies only to an increase payable to a member of the Indiana teachers' retirement fund. The cost difference between the monthly benefit payable before the increase required by this section and the monthly benefit payable after the increase required by this section after June 30, 1994, and before July 1, 1995, shall be paid from the employer reserve fund for the Indiana state teachers' retirement fund. After June 30, 1995, the difference shall be paid from the state general fund.
(c) The increases specified in this section:
(1) shall be based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.27-1994, SEC.1.

IC 5-10.2-5-23
Pension increases payable after June 30, 1995
Sec. 23. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 1995, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund or a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund who retired or was disabled:
(1) before July 2, 1981, shall be increased by three and one-tenth percent (3.1%); and
(2) after July 1, 1981, and before July 2, 1993, shall be increased by one and one-half percent (1.5%).
(b) This subsection applies only to an increase payable to a member of the Indiana state teachers' retirement fund. The cost difference between the monthly benefit payable before the increase required by this section and the monthly benefit payable after the increase required by this section after June 30, 1995, and before July 1, 1996, shall be paid from the employer reserve fund for the Indiana state teachers' retirement fund. After June 30, 1996, the difference shall be paid from the state general fund.
(c) The increases specified in this section:
(1) shall be based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.68-1995, SEC.1.

IC 5-10.2-5-24
Pension increases payable after June 30, 1996
Sec. 24. (a) The pension portion (plus postretirement increases to

the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 1996, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund or a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund who retired or was disabled:
(1) before July 2, 1981, shall be increased by three and one-tenth percent (3.1%); and
(2) after July 1, 1981, and before July 2, 1993, shall be increased by one and one-half percent (1.5%).
(b) This subsection applies only to an increase payable to a member of the Indiana state teachers' retirement fund. The cost difference between the monthly benefit payable before the increase required by this section and the monthly benefit payable after the increase required by this section after June 30, 1996, and before July 1, 1997, shall be paid from the employer reserve fund for the Indiana state teachers' retirement fund. After June 30, 1997, the difference shall be paid from the state general fund.
(c) The increases specified in this section:
(1) shall be based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.68-1995, SEC.2.

IC 5-10.2-5-25
Increases after June 30, 1997
Sec. 25. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 1997, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund or a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund who retired or was disabled:
(1) after July 1, 1983, and before July 2, 1996, shall be increased by two percent (2%);
(2) after July 1, 1975, and before July 2, 1983, shall be increased by three percent (3%); and
(3) before July 2, 1975, shall be increased by four percent (4%).
(b) This subsection applies only to an increase payable to a member of the Indiana teachers' retirement fund. The cost difference between the monthly benefit payable before the increase required by this section and the monthly benefit payable after the increase required by this section after June 30, 1997, and before July 1, 1998, shall be paid from the employer reserve fund for the Indiana state teachers' retirement fund. After June 30, 1998, the difference shall be paid from the state general fund.
(c) The increases specified in this section:
(1) shall be based upon the date of the member's latest retirement or disability; (2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.44-1997, SEC.1.

IC 5-10.2-5-26
Pension increases payable after June 30, 1998
Sec. 26. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 1998, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund or a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund who retired or was disabled:
(1) after July 1, 1983, and before July 2, 1995, shall be increased by two percent (2%);
(2) after July 1, 1975, and before July 2, 1983, shall be increased by three percent (3%); and
(3) before July 2, 1975, shall be increased by four percent (4%).
(b) The increases specified in this section:
(1) shall be based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.45-1998, SEC.1.

IC 5-10.2-5-27
Pension increases payable after June 30, 1999
Sec. 27. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 1999, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund) who retired or was disabled:
(1) after July 1, 1990, and before July 2, 1995, shall be increased by one and one-quarter percent (1.25%);
(2) after July 1, 1980, and before July 2, 1990, shall be increased by two percent (2%);
(3) after July 1, 1970, and before July 2, 1980, shall be increased by five percent (5%);
(4) after July 1, 1960, and before July 2, 1970, shall be increased by seven percent (7%); and
(5) before July 2, 1960, shall be increased by nine percent (9%).
(b) The increases specified in this section:
(1) are based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.228-1999, SEC.1.
IC 5-10.2-5-28
Pension increases payable after June 30, 2000
Sec. 28. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 2000, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund) who retired or was disabled:
(1) after July 1, 1990, and before July 2, 1996, shall be increased by one percent (1%);
(2) after July 1, 1980, and before July 2, 1990, shall be increased by two percent (2%);
(3) after July 1, 1970, and before July 2, 1980, shall be increased by five percent (5%);
(4) after July 1, 1960, and before July 2, 1970, shall be increased by seven percent (7%); and
(5) before July 2, 1960, shall be increased by nine percent (9%).
(b) The increases specified in this section:
(1) are based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.228-1999, SEC.2.

IC 5-10.2-5-29
Minimum purchasing power of pension portion after June 30, 1999
Sec. 29. (a) In addition to any other cost of living provided under this chapter, the pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 1999, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund) who retired or was disabled before July 2, 1960, shall be increased by the amount necessary to ensure that the purchasing power (as determined by the PERF or TRF board (as those boards existed before their dissolution on July 1, 2011), based on changes in the consumer price index and postretirement increases to the pension portion) of the member's pension portion is at least equal to fifty percent (50%) of the purchasing power of the member's pension portion at the time the member retired, as determined on July 1, 1999.
(b) The increases specified in this section:
(1) are based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.228-1999, SEC.3. Amended by P.L.35-2012, SEC.46.
IC 5-10.2-5-30
Minimum purchasing power of pension portion after June 30, 2000
Sec. 30. (a) In addition to any other cost of living provided under this chapter, the pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 2000, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund) who retired or was disabled before July 2, 1975, shall be increased by the amount necessary to ensure that the purchasing power (as determined by the PERF or TRF board (as those boards existed before their dissolution on July 1, 2011), based on changes in the consumer price index and postretirement increases to the pension portion) of the member's pension portion is at least equal to fifty-seven and four-tenths percent (57.4%) of the purchasing power of the member's pension portion at the time the member retired, as determined on July 1, 2000.
(b) The increases specified in this section:
(1) are based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.228-1999, SEC.4. Amended by P.L.35-2012, SEC.47.

IC 5-10.2-5-31
Pension increases payable after June 30, 2001
Sec. 31. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after June 30, 2001, to a member of the public employees' retirement fund or the Indiana state teachers' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund or the Indiana state teachers' retirement fund) who retired or was disabled before July 2, 1999, shall be increased by one percent (1%).
(b) The increases specified in this section:
(1) are based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.285-2001, SEC.2.

IC 5-10.2-5-32
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 5-10.2-5-33
Public employees' retirement fund; pension increases payable after December 31, 2003 Sec. 33. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2003, to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund) who retired or was disabled before January 1, 2003, shall be increased by two percent (2%).
(b) The monthly amount of the increase described in subsection (a) payable to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund) may not be less than five dollars ($5).
(c) The increases specified in this section:
(1) are based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.190-2003, SEC.3.

IC 5-10.2-5-34
Repealed
(Repealed by P.L.12-2008, SEC.3.)

IC 5-10.2-5-34.4
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 5-10.2-5-36
Public employees' retirement fund; pension increase payable after December 31, 2004
Sec. 36. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2004, to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member) who retired or was disabled before January 1, 2004, shall be increased by two percent (2%).
(b) The monthly amount of the increase described in subsection (a) payable to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member) may not be less than five dollars ($5).
(c) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.56-2004, SEC.1.

IC 5-10.2-5-37
Repealed
(Repealed by P.L.2-2006, SEC.199.)
IC 5-10.2-5-38
Public employees' retirement fund; benefit increase payable after December 31, 2005
Sec. 38. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2005, to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund) who retired or was disabled:
(1) before July 2, 1990, shall be increased by two percent (2%); and
(2) after July 1, 1990, and before January 1, 2005, shall be increased by one and one-half percent (1.5%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.246-2005, SEC.51.

IC 5-10.2-5-39
Teachers' retirement fund; benefit increase payable after December 31, 2005
Sec. 39. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2005, to a member of the Indiana state teachers' retirement fund (or to a survivor or beneficiary of a member of the Indiana state teachers' retirement fund) who retired or was disabled:
(1) before July 2, 1990, shall be increased by two percent (2%); and
(2) after July 1, 1990, and before July 2, 2003, shall be increased by one percent (1%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.246-2005, SEC.52.

IC 5-10.2-5-40
Public employees' retirement fund; benefit increase payable after December 31, 2006
Sec. 40. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2006, to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund) who retired or was disabled before January 1, 2006, shall be increased by two percent (2%). (b) The increase specified in this section:
(1) is based on the date of the member's latest retirement or disability;
(2) does not apply to benefits payable in a lump sum; and
(3) is in addition to any other increase provided by law.
As added by P.L.115-2006, SEC.1. Amended by P.L.1-2007, SEC.27.

IC 5-10.2-5-41
Teachers' retirement fund; benefit increase payable after December 31, 2006
Sec. 41. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2006, to a member of the Indiana state teachers' retirement fund (or to a survivor or beneficiary of a member of the Indiana state teachers' retirement fund) who retired or was disabled:
(1) before July 2, 1991, shall be increased by two percent (2%); and
(2) after July 1, 1991, and before July 2, 2004, shall be increased by one percent (1%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.115-2006, SEC.2.

IC 5-10.2-5-42
Teachers' retirement fund; cost of living increase payable after December 31, 2007
Sec. 42. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2007, to a member of the Indiana state teachers' retirement fund (or to a survivor or beneficiary of a member of the Indiana state teachers' retirement fund) who retired or was disabled:
(1) before July 2, 1999, shall be increased by two percent (2%); and
(2) after July 1, 1999, and before July 2, 2005, shall be increased by one percent (1%).
(b) The increases specified in this section:
(1) are based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.87-2007, SEC.1.

IC 5-10.2-5-42.4
Public employees' retirement fund; increase payable after December 31, 2007 Sec. 42.4. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2007, to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund) who retired or was disabled before January 1, 2007, shall be increased by two percent (2%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.163-2007, SEC.1.

IC 5-10.2-5-43
Public employees' retirement fund; benefit increase payable after December 31, 2008
Sec. 43. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2008, to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund) who retired or was disabled before January 1, 2008, shall be increased by:
(1) two percent (2%) for members who retired after December 31, 1999; and
(2) two and one-half (2.5%) percent for members who retired before January 1, 2000.
(b) In addition to any other cost of living increase provided under this chapter, the pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2008, to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund) who is a retired member of the fund with at least ten (10) years of creditable service may not be less than one hundred eighty dollars ($180).
(c) Subsection (b) does not apply to a member of the public employees' retirement fund (or to a survivor or beneficiary of a member of the public employees' retirement fund) whose creditable service was earned only as an elected official.
(d) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.12-2008, SEC.1.

IC 5-10.2-5-43.4
Teachers' retirement fund; benefit increase payable after December 31, 2008
Sec. 43.4. (a) The pension portion (plus postretirement increases

to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2008, to a member of the Indiana state teachers' retirement fund (or to a survivor or beneficiary of a member of the Indiana state teachers' retirement fund) who retired or was disabled:
(1) before July 2, 2000, shall be increased by two percent (2%); and
(2) after July 1, 2000, and before July 2, 2006, shall be increased by one percent (1%).
(b) The increases specified in this section:
(1) are based upon the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.124-2008, SEC.3.



CHAPTER 6. CONSTRUCTION OF CODIFICATION

IC 5-10.2-6-2
Headings
Sec. 2. Headings. The headings prefixed to sections of this article are included for organizational purposes and do not affect the meaning, application, or construction of the sections.
As added by Acts 1977, P.L.53, SEC.2.



CHAPTER 7. REPEALED



CHAPTER 8. VOLUNTARY SUPPLEMENTAL RETIREMENT PLAN

IC 5-10.2-8-2
Establishment
Sec. 2. The board may elect to establish a voluntary supplemental retirement plan for political subdivisions. A plan established under this chapter shall be governed by Section 457 of the Internal Revenue Code. A plan established under this chapter shall be funded through employee salary deductions and may additionally have employer contributions, subject to the limits and provisions under Section 457 of the Internal Revenue Code.
As added by P.L.5-1997, SEC.3. Amended by P.L.35-2012, SEC.48.

IC 5-10.2-8-3
Prohibition against commingling of assets
Sec. 3. The board shall maintain a separate trust for the plan, and the assets shall not be part of, or commingled with, the assets of the other funds administered by the board.
As added by P.L.5-1997, SEC.3.

IC 5-10.2-8-4
Supplemental nature of plan; reduction in other retirement or pension benefits prohibited
Sec. 4. A plan established under this chapter exists and serves in addition to other retirement, pension, and benefit systems established by a political subdivision and may not result in a reduction of any retirement, pension, or other benefit provided by applicable law. Any compensation deferred under the plan shall continue to be included as regular compensation for the purpose of computing the retirement and pension benefits earned by an employee.
As added by P.L.5-1997, SEC.3.

IC 5-10.2-8-5
Day-to-day operation
Sec. 5. A plan established under this chapter shall include appropriate provisions pertaining to the day-to-day operation of the plan, including methods to elect income deferrals, changes to elections, or other provisions that may be appropriate. The investment options shall be comparable to the alternative programs established under IC 5-10.2-2-3.
As added by P.L.5-1997, SEC.3.



CHAPTER 9. SUDAN DIVESTMENT

IC 5-10.2-9-1
"Active business operations"
Sec. 1. As used in this chapter, "active business operations" means all business operations that are not inactive business operations.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
As added by P.L.149-2007, SEC.3. Amended by P.L.23-2011, SEC.11.

IC 5-10.2-9-3
"Business operations"
Sec. 3. As used in this chapter, "business operations" means engaging in any commerce in any form in Sudan.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-4
"Company"
Sec. 4. (a) As used in this chapter, "company" means any of the following:
(1) A sole proprietorship.
(2) An organization.
(3) An association.
(4) A corporation.
(5) A partnership.
(6) A joint venture. (7) A limited partnership.
(8) A limited liability partnership.
(9) A limited liability company.
(10) A business association.
(b) The term includes all wholly owned subsidiaries, majority owned subsidiaries, parent companies, and affiliates of such entities or business associations that exist for profit making purposes.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-5
"Complicit in Darfur genocide"
Sec. 5. For purposes of this chapter, a company is "complicit in the Darfur genocide" if the company took any actions during the preceding twenty (20) month period that directly support or promote the genocidal campaign in the Darfur region of Sudan, including any of the following:
(1) Preventing Darfur's victimized population from communicating with each other.
(2) Encouraging Sudanese citizens to speak out against an internationally approved security force in Darfur.
(3) Actively working to deny, cover up, or alter the record on human rights abuses in Darfur.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-6
"Cost of divestment"
Sec. 6. As used in this chapter, "cost of divestment" means the sum of the following:
(1) The costs associated with the sale, redemption, divestment, or withdrawal of an investment.
(2) The costs associated with the acquisition and maintenance of a replacement investment.
(3) A cost not described in subdivision (1) or (2) that is incurred by the fund (before July 1, 2011) or system in connection with a divestment transaction.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.49.

IC 5-10.2-9-7
"Direct holdings"
Sec. 7. As used in this chapter, "direct holdings" means all securities of a company held directly by the system on behalf of a fund or in an account in which the system on behalf of a fund owns all shares or interests.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.50.

IC 5-10.2-9-8
"Fund"
Sec. 8. As used in this chapter, "fund" refers to the following: (1) The Indiana state teachers' retirement fund.
(2) The public employees' retirement fund.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-9
"Government of Sudan"
Sec. 9. (a) As used in this chapter, "government of Sudan" refers to the government in Khartoum, Sudan, that is led by the National Congress Party (formally known as the National Islamic Front) or any successor government formed on or after October 13, 2006, including the coalition National Unity Government agreed upon in the Comprehensive Peace Agreement for Sudan.
(b) The term does not include the regional government of southern Sudan.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-10
"Inactive business operations"
Sec. 10. As used in this chapter, "inactive business operations" means the mere continued holding or renewal of rights to property previously operated to generate revenues but not presently deployed for such purpose.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-11
"Indirect holdings"
Sec. 11. As used in this chapter, "indirect holdings" means all securities of a company:
(1) held in an account or a fund; and
(2) managed by one (1) or more persons not employed by the fund (before July 1, 2011) or system, in which the fund (before July 1, 2011) or system owns shares or interests on behalf of a fund together with other investors not subject to this chapter.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.51.

IC 5-10.2-9-12
"Marginalized populations of Sudan"
Sec. 12. As used in this chapter, "marginalized populations of Sudan" includes the following:
(1) The part of the population in the Darfur region that has been genocidally victimized.
(2) The part of the population of southern Sudan victimized by Sudan's north-south civil war.
(3) The Beja, Rashidiya, and other similarly underserved groups of eastern Sudan.
(4) The Nubian and other similarly underserved groups in Sudan's Abyei, southern Blue Nile, and Nuba mountain regions.
(5) The Amri, Hamadab, Manasir, and other similarly underserved groups of northern Sudan. As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-13
"Military equipment"
Sec. 13. (a) As used in this chapter, "military equipment" means weapons, arms, or military defense supplies provided directly or indirectly to any force actively participating in the conflict in Sudan. The term includes any equipment that readily may be used for military purposes, including:
(1) radar systems; or
(2) military grade transport vehicles.
(b) The term does not include weapons, arms, or military defense supplies sold to peacekeeping forces that may be dispatched to Sudan by the United Nations or the African Union.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-14
"Mineral extraction activities"
Sec. 14. (a) As used in this chapter, "mineral extraction activities" means the exploration, extraction, processing, transporting, or wholesale sale of elemental minerals or associated metals or oxides, including:
(1) gold;
(2) copper;
(3) chromium;
(4) chromite;
(5) diamonds;
(6) iron;
(7) iron ore;
(8) silver;
(9) tungsten;
(10) uranium; and
(11) zinc.
(b) The term includes the facilitation of mineral extraction activities, including the provision of supplies or services in support of mineral extraction activities.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-15
"Oil related activities"
Sec. 15. (a) As used in this chapter, "oil related activities" includes:
(1) the export of oil;
(2) the extraction of or production of oil;
(3) the exploration for oil;
(4) the ownership of rights to oil blocks;
(5) the refining or processing of oil;
(6) the transportation of oil;
(7) the selling or trading of oil; or
(8) the construction or maintenance of a pipeline, a refinery, or

another oil field infrastructure.
(b) The term includes the facilitation of oil related activities, including the provision of supplies or services in support of oil related activities. The mere retail sale of gasoline and related consumer products is not considered an oil related activity.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-16
"Power production activities"
Sec. 16. As used in this chapter, "power production activities" means any business operation that involves a project commissioned by the National Electricity Corporation of Sudan or other similar entity of the government of Sudan whose purpose is to facilitate power generation and delivery. The term includes the following:
(1) Establishing power generating plants or hydroelectric dams.
(2) Selling or installing components for power generating plants or hydroelectric dams.
(3) Providing service contracts related to the installation or maintenance of power generating plants or hydroelectric dams.
(4) Facilitating power production activities, including providing supplies or services in support of power production activities.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-17
"Research firm"
Sec. 17. As used in this chapter, "research firm" means a reputable, neutral third party research firm not controlled by the fund (before July 1, 2011) or system.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.52.

IC 5-10.2-9-18
"Scrutinized company"
Sec. 18. (a) As used in this chapter, "scrutinized company" means a company that meets any of the following criteria:
(1) Both of the following apply to the company:
(A) The company has business operations that involve contracts with or the provision of supplies or services to:
(i) the government of Sudan;
(ii) companies in which the government of Sudan has any direct or indirect equity share;
(iii) consortiums or projects commissioned by the government of Sudan; or
(iv) companies involved in consortiums or projects commissioned by the government of Sudan.
(B) Either:
(i) more than ten percent (10%) of the company's revenues or assets linked to Sudan involve oil related activities or mineral extraction activities, and less than seventy-five percent (75%) of the company's oil related or mineral

extracting revenues or assets linked to Sudan involve contracts with the regional government of southern Sudan or a project or consortium created exclusively by the regional government, and the company has failed to take substantial action; or
(ii) more than ten percent (10%) of the company's revenues or assets linked to Sudan involve power production activities and less than seventy-five percent (75%) of the company's power production activities include projects that are intended to provide power or electricity to the marginalized populations of Sudan, and the company has failed to take substantial action.
(2) The company is complicit in the Darfur genocide.
(3) The company supplies military equipment within Sudan, unless the company implements safeguards to prevent the use of the equipment by forces actively participating in armed conflict in Sudan. This subdivision does not apply to companies involved in the sale of military equipment solely to the regional government of southern Sudan or any internationally recognized peacekeeping force or humanitarian organization.
(b) The term does not include a social development company that is not complicit in the Darfur genocide.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-19
"Social development company"
Sec. 19. As used in this chapter, "social development company" means a company whose primary purpose in Sudan is to provide humanitarian goods or services, including:
(1) medicine or medical equipment;
(2) agricultural supplies or infrastructure;
(3) educational opportunities;
(4) journalism related activities;
(5) information or informational materials;
(6) spiritual related activities;
(7) services that are clerical or reporting in nature;
(8) food;
(9) clothing; or
(10) general consumer goods that are unrelated to oil related activities, mineral extraction activities, or power production activities.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-20
"Substantial action"
Sec. 20. As used in this chapter, "substantial action" means:
(1) adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one (1) year and to refrain from any new business operations;
(2) undertaking significant humanitarian efforts on behalf of

one (1) or more marginalized populations of Sudan; or
(3) materially improving conditions for the genocidally victimized population in Darfur through engagement with the government of Sudan.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-20.5
"System"
Sec. 20.5. As used in this chapter, "system" refers to the Indiana public retirement system established by IC 5-10.5-2-1.
As added by P.L.35-2012, SEC.53.

IC 5-10.2-9-21
Identification of scrutinized companies
Sec. 21. (a) Not later than March 30, 2008, the board shall make a good faith effort to identify all scrutinized companies in which a fund has direct or indirect holdings.
(b) In carrying out its responsibilities under subsection (a), and at the board's discretion, the board may use existing research or contract with a research firm.
(c) A board or a research firm with which the board contracts under subsection (b) may take any of the following actions:
(1) Review publicly available information regarding companies with business operations in Sudan.
(2) Contact other institutional investors that invest in companies with business operations in Sudan.
(3) Contact asset managers contracted by the fund that invest in companies with business operations in Sudan.
(d) Not later than the first meeting of the board after March 30, 2008, the board shall compile the names of all scrutinized companies into a scrutinized company list and indicate whether each scrutinized company has active or inactive business operations in Sudan.
(e) The board shall update its scrutinized company list at least on an annual basis based on evolving information from sources described in subsections (b) and (c).
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.54.

IC 5-10.2-9-22
Identification of holdings
Sec. 22. After the board creates or updates the scrutinized company list under section 21 of this chapter, the board shall immediately identify the companies on the scrutinized company list in which a fund has direct or indirect holdings.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.55.

IC 5-10.2-9-23
Notice to scrutinized company with inactive business operations
Sec. 23. (a) Each fund (before July 1, 2011) or the board shall

send to each scrutinized company:
(1) that is identified under section 22 of this chapter as one in which a fund has direct or indirect holdings; and
(2) that has only inactive business operations;
a written notice concerning the contents of this chapter and a statement encouraging the company to continue to refrain from initiating active business operations in Sudan until the company is able to avoid scrutinized business operations altogether.
(b) The fund (before July 1, 2011) or board shall continue to correspond on a semiannual basis with scrutinized companies in which a fund has direct or indirect holdings and that have only inactive business operations.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.56.

IC 5-10.2-9-24
Notice to scrutinized company with active business operations
Sec. 24. (a) Each fund (before July 1, 2011) or the board shall send to each scrutinized company:
(1) that is identified under section 22 of this chapter as one in which a fund has direct or indirect holdings; and
(2) that has active business operations;
a written notice concerning the contents of this chapter and a statement indicating that a fund's holdings in the company may become subject to divestment by the fund (before July 1, 2011) or system.
(b) A notice sent under this section shall:
(1) offer the company the opportunity to clarify the company's Sudan related activities; and
(2) encourage the company, within ninety (90) days after the date of the written notice, to either:
(A) cease its scrutinized business operations; or
(B) convert the company's operations to inactive business operations in order to avoid divestment by the fund (before July 1, 2011) or system of a fund's holdings in the company.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.57.

IC 5-10.2-9-25
Compliance by a scrutinized company
Sec. 25. (a) If, within ninety (90) days after a fund's (before July 1, 2011) or the system's first engagement with a company under section 24 of this chapter, the company ceases scrutinized business operations, the company shall be removed from a fund's scrutinized company list and the provisions of sections 26, 27, 28, and 29 of this chapter shall cease to apply to the company unless the company resumes scrutinized business operations.
(b) If, within ninety (90) days after a fund (before July 1, 2011) or the system first engages with a company under section 24 of this chapter, the company converts its scrutinized active business

operations to inactive business operations, the company shall be subject to the provisions of section 23 of this chapter.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.58.

IC 5-10.2-9-26
Divestment; exemption for certain commingled funds
Sec. 26. (a) Except as provided in sections 28 and 29 of this chapter, if, after ninety (90) days after a fund's (before July 1, 2011) or the system's first engagement with a company under section 24 of this chapter, the company continues to have scrutinized active business operations, the fund (before July 1, 2011) or system shall sell, redeem, divest, or withdraw all publicly traded securities of the company that are held by a fund, as follows:
(1) At least fifty percent (50%) of such assets shall be removed from a fund's assets under management within nine (9) months after the company's appearance on the scrutinized company list.
(2) One hundred percent (100%) of such assets shall be removed from a fund's assets under management within fifteen (15) months after the company's appearance on the scrutinized company list.
(b) If a company that ceased scrutinized active business operations following engagement under section 24 of this chapter resumes scrutinized active business operations, and only while the company continues to have active business operations, the company shall immediately be placed back on the scrutinized company list. If a fund has holdings in the company, the fund (before July 1, 2011) or the system shall sell, redeem, divest, or withdraw all publicly traded securities of the company as provided in subsection (a) based on the date the company is placed back on the scrutinized company list. The fund (before July 1, 2011) or the system shall send a written notice to the company indicating that the company was placed back on the scrutinized company list and is subject to divestment.
(c) The board is not required to divest a fund's holdings in a passively managed commingled fund that includes a scrutinized company with active business operations in Sudan if the estimated cost of divestment of the commingled fund is greater than ten percent (10%) of the total value of the scrutinized companies with active business operations held in the commingled fund. The board shall include any commingled fund that includes a scrutinized company that is exempted from divestment under this subsection in the board's report submitted to the legislative council under section 31 of this chapter.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.59.

IC 5-10.2-9-27
Acquisition of securities containing scrutinized companies
Sec. 27. Except as provided in sections 28 and 29 of this chapter, a fund (before July 1, 2011) or the system shall not acquire for a fund

securities of companies on the scrutinized company list that have active business operations.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.60.

IC 5-10.2-9-28
Scrutinized company excluded from federal sanctions
Sec. 28. If the government of the United States affirmatively declares any company on the scrutinized company list with active business operations in Sudan to be excluded from any federal sanctions relating to Sudan, the company is not subject to divestment or investment prohibition under this chapter.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-29
Exclusion of indirect holdings in actively managed investment funds
Sec. 29. Notwithstanding any provision to the contrary, sections 26 and 27 of this chapter do not apply to indirect holdings in actively managed investment funds. However, if a fund has indirect holdings in actively managed investment funds containing the securities of scrutinized companies with active business operations, the fund (before July 1, 2011) or board shall submit letters to the managers of the investment funds requesting that the managers remove the scrutinized companies with active business operations from the fund or create a similar actively managed fund with indirect holdings without scrutinized companies with active business operations. If the manager creates a similar fund, the fund (before July 1, 2011) or board shall replace all applicable investments with investments in the similar fund in a period consistent with prudent investing standards.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.61.

IC 5-10.2-9-30
Exclusion of private equity funds
Sec. 30. This chapter does not apply to private equity funds.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-31
Report to legislative council
Sec. 31. (a) On or before November 1, 2007, and thereafter as directed by the legislative council, the board shall submit a report in an electronic format under IC 5-14-6 to the legislative council for distribution to the members of the general assembly.
(b) The report must include at least the following information, as of the date of the report:
(1) A copy of the scrutinized company list.
(2) A summary of correspondence with companies engaged by the fund (before July 1, 2011) or board under sections 23 and 24 of this chapter. (3) All investments sold, redeemed, divested, or withdrawn in compliance with section 26 of this chapter.
(4) All commingled funds that are exempted from divestment under section 26 of this chapter.
(5) All prohibited investments under section 27 of this chapter.
(6) Any progress made under section 29 of this chapter.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.62.

IC 5-10.2-9-32
Expiration of chapter
Sec. 32. This chapter expires on the earliest of the following:
(1) Twelve (12) months after the date the government of Sudan halts the genocide in Darfur as determined by the Congress of the United States and the United States Department of State.
(2) The date the United States revokes its current sanctions against the government of Sudan.
(3) The date Congress or the President of the United States, through legislation or executive order, declares that mandatory divestment of the type provided for in this chapter interferes with the conduct of foreign policy for the United States.
(4) The date Congress or the President of the United States declares that the government of Sudan:
(A) has honored its commitments to cease attacks on civilians;
(B) demobilizes and demilitarizes the Janjaweed and associated militias;
(C) grants free and unfettered access for deliveries of humanitarian assistance; and
(D) allows for the safe and voluntary return of refugees and international displaced persons.
As added by P.L.149-2007, SEC.3.

IC 5-10.2-9-33
Exemption from conflicting statutory or common law obligations
Sec. 33. With respect to actions taken in compliance with this chapter, including all good faith determinations regarding companies on the scrutinized company list, the fund (before July 1, 2011) or system shall be exempt from any conflicting statutory or common law obligations, including any obligations with respect to choice of asset managers, investment funds, or investments for fund securities portfolios.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.63.

IC 5-10.2-9-34
Cessation of divestment and reinvestment in scrutinized companies
Sec. 34. (a) Notwithstanding any provision to the contrary, the fund (before July 1, 2011) or system shall be permitted to cease divesting and to reinvest in certain scrutinized companies on the

scrutinized company list with active business operations in Sudan if evidence shows that the value for all assets under management by the fund (before July 1, 2011) or the system on a fund's behalf becomes equal to or less than ninety-nine and five-tenths percent (99.5%) of the value of all assets under management by the fund (before July 1, 2011) or the system on a fund's behalf, including the companies divested under section 26 of this chapter.
(b) As provided by this section, any cessation of divestment or reinvestment shall be strictly limited to the minimum steps necessary to avoid the contingency set forth in subsection (a).
(c) For any cessation of divestment, reinvestment, and subsequent ongoing investment authorized by this section, the fund (before July 1, 2011) or board shall submit a report in an electronic format under IC 5-14-6 to the legislative council for distribution to the members of the general assembly in advance of any initial reinvestment. The report shall be updated annually thereafter as applicable, setting forth the reasons and justifications for the decision to cease divestment, reinvest, or remain invested with companies with scrutinized active business operations. This section does not apply to companies that have ceased to have scrutinized business operations.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.64.

IC 5-10.2-9-35
Immunity; liability of the fund and its agents
Sec. 35. (a) Both:
(1) the state and its officers, agents, and employees; and
(2) the fund (before July 1, 2011) or system and its board members, executive director, officers, agents, and employees;
are immune from civil liability for any act or omission related to the removal of an asset from a fund under this chapter.
(b) In addition to the immunity provided under subsection (a), both:
(1) the officers, agents, and employees of the state; and
(2) the board members, executive director, officers, agents, and employees of the fund (before July 1, 2011) or system;
are entitled to indemnification from the fund (before July 1, 2011) or system for all losses, costs, and expenses, including reasonable attorney's fees, associated with defending against any claim or suit relating to an act authorized under this chapter.
As added by P.L.149-2007, SEC.3. Amended by P.L.35-2012, SEC.65.

IC 5-10.2-9-36
Severability
Sec. 36. The provisions of this chapter are severable in the manner provided in IC 1-1-1-8(b).
As added by P.L.149-2007, SEC.3.



CHAPTER 10. DIVESTMENT FROM STATES THAT SPONSOR TERROR

IC 5-10.2-10-1
Requirements for mandatory divestment
Sec. 1. The requirements for mandatory divestment contained in this chapter are separate and distinct from the requirements for mandatory divestment contained in IC 5-10.2-9.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-2
"Active business operations"
Sec. 2. As used in this chapter, "active business operations" means all business operations that are not inactive business operations.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-3
"Board"
Sec. 3. As used in this chapter, "board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
As added by P.L.67-2009, SEC.1. Amended by P.L.23-2011, SEC.12.

IC 5-10.2-10-4
"Business operations"
Sec. 4. As used in this chapter, "business operations" means engaging in any commerce in any form in a state that sponsors terror.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-5 "Company"
Sec. 5. (a) As used in this chapter, "company" means any of the following:
(1) A sole proprietorship.
(2) An organization.
(3) An association.
(4) A corporation.
(5) A partnership.
(6) A joint venture.
(7) A limited partnership.
(8) A limited liability partnership.
(9) A limited liability company.
(10) A business association.
(b) The term includes all wholly owned subsidiaries, majority owned subsidiaries, parent companies, and affiliates of such entities or business associations that exist for profit making purposes.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-6
"Cost of divestment"
Sec. 6. As used in this chapter, "cost of divestment" means the sum of the following:
(1) The costs associated with the sale, redemption, divestment, or withdrawal of an investment.
(2) The costs associated with the acquisition and maintenance of a replacement investment.
(3) A cost not described in subdivision (1) or (2) that is incurred by the fund (before July 1, 2011) or system in connection with a divestment transaction.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.66.

IC 5-10.2-10-7
"Direct holdings"
Sec. 7. As used in this chapter, "direct holdings" means all securities of a company held directly by a fund (before July 1, 2011) or the system on behalf of a fund or in an account in which the fund (before July 1, 2011) or the system on behalf of the fund owns all shares or interests.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.67.

IC 5-10.2-10-8
"Fund"
Sec. 8. As used in this chapter, "fund" refers to the following:
(1) The Indiana state teachers' retirement fund.
(2) The public employees' retirement fund.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-9
"Inactive business operations"
Sec. 9. As used in this chapter, "inactive business operations"

means the mere continued holding or renewal of rights to property previously operated to generate revenues but not presently deployed for that purpose.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-10
"Indirect holdings"
Sec. 10. As used in this chapter, "indirect holdings" means all securities of a company that are:
(1) held in an account or a fund; and
(2) managed by one (1) or more persons:
(A) who are not employed by the fund (before July 1, 2011) or system; and
(B) in which the fund (before July 1, 2011) or the system on behalf of the fund owns shares or interests together with other investors not subject to this chapter.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.68.

IC 5-10.2-10-10.2
"Military equipment"
Sec. 10.2. (a) As used in this chapter, "military equipment" means weapons, arms, or military defense supplies provided directly or indirectly to any force of a state sponsor of terror. The term includes any equipment that readily may be used for military purposes, including:
(1) radar systems; or
(2) military grade transport vehicles.
(b) The term does not include weapons, arms, or military defense supplies sold to peacekeeping forces that may be dispatched to a state sponsor of terror by the United Nations or the African Union.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-10.4
"Mineral extraction activities"
Sec. 10.4. (a) As used in this chapter, "mineral extraction activities" means the exploration, extraction, processing, transporting, or wholesale sale of elemental minerals or associated metals or oxides, including:
(1) gold;
(2) copper;
(3) chromium;
(4) chromite;
(5) diamonds;
(6) iron;
(7) iron ore;
(8) silver;
(9) tungsten;
(10) uranium; and
(11) zinc.
(b) The term includes the facilitation of mineral extraction

activities, including the provision of supplies or services in support of mineral extraction activities.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-10.6
"Oil related activities"
Sec. 10.6. (a) As used in this chapter, "oil related activities" includes:
(1) the export of oil;
(2) the extraction of or production of oil;
(3) the exploration for oil;
(4) the ownership of rights to oil blocks;
(5) the refining or processing of oil;
(6) the transportation of oil;
(7) the selling or trading of oil; or
(8) the construction or maintenance of a pipeline, a refinery, or another oil field infrastructure.
(b) The term includes the facilitation of oil related activities, including the provision of supplies or services in support of oil related activities. The mere retail sale of gasoline and related consumer products is not considered an oil related activity.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-10.8
"Power production activities"
Sec. 10.8. As used in this chapter, "power production activities" means any business operation that involves a project commissioned by a state sponsor of terror whose purpose is to facilitate power generation and delivery. The term includes the following:
(1) Establishing power generating plants or hydroelectric dams.
(2) Selling or installing components for power generating plants or hydroelectric dams.
(3) Providing service contracts related to the installation or maintenance of power generating plants or hydroelectric dams.
(4) Facilitating power production activities, including providing supplies or services in support of power production activities.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-11
"Private market fund"
Sec. 11. As used in this chapter, "private market fund" means any:
(1) private equity fund;
(2) private equity fund of funds;
(3) venture capital fund;
(4) hedge fund;
(5) hedge fund of funds;
(6) real estate fund; or
(7) investment vehicle;
that is not publicly traded.
As added by P.L.67-2009, SEC.1.
IC 5-10.2-10-12
"Scrutinized business operations"
Sec. 12. As used in this chapter, "scrutinized business operations" means business operations that have caused a company to become a scrutinized company.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-13
"Scrutinized company"
Sec. 13. (a) As used in this chapter, "scrutinized company" means a company that meets any of the following criteria:
(1) Both of the following apply to the company:
(A) The company has business operations that involve contracts with or the provision of supplies or services to:
(i) a state sponsor of terror;
(ii) companies in which a state sponsor of terror has any direct or indirect equity share;
(iii) consortiums or projects commissioned by a state sponsor of terror; or
(iv) companies involved in consortiums or projects commissioned by a state sponsor of terror.
(B) Either:
(i) more than ten percent (10%) of the company's revenues or assets is linked to a state sponsor of terror involve oil related activities or mineral extraction activities; or
(ii) more than ten percent (10%) of the company's revenues or assets is linked to a state sponsor of terror involve power production activities.
(2) The company supplies military equipment to a state sponsor of terror, unless the company implements safeguards to prevent the use of the equipment by forces actively participating in an armed conflict in a state sponsor of terror. This subdivision does not apply to companies involved in the sale of military equipment solely to any internationally recognized peacekeeping force or humanitarian organization.
(b) The term does not include a social development company.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-14
"Social development company"
Sec. 14. (a) As used in this chapter, "social development company" means a company that is:
(1) licensed by the United States Department of Treasury under the Federal Trade Sanction Reform and Export Enhancement Act of 2000 (P.L. 106-387); or
(2) lawfully operating under the laws of another country whose primary purpose in a state sponsor of terror is to provide humanitarian goods or services.
(b) A company described in subsection (a)(2) includes a company whose primary purpose is to provide: (1) food;
(2) medicine or medical equipment;
(3) agricultural supplies or infrastructure;
(4) educational opportunities;
(5) journalism related activities;
(6) spiritual related activities or materials;
(7) information or information materials;
(8) general consumer goods; or
(9) services of a purely clerical or reporting nature;
to aid the inhabitants of a state sponsor of terror.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-15
"State sponsor of terror"
Sec. 15. As used in this chapter, "state sponsor of terror" means a country determined by the Secretary of State of the United States to have repeatedly provided support for acts of international terrorism.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-16
"Substantial action"
Sec. 16. As used in this chapter, "substantial action" means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one (1) year and to refrain from any new business operations.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-16.5
"System"
Sec. 16.5. As used in this chapter, "system" refers to the Indiana public retirement system established by IC 5-10.5-2-1.
As added by P.L.35-2012, SEC.69.

IC 5-10.2-10-17
Identification of scrutinized companies
Sec. 17. (a) Not later than March 30, 2010, the board shall make a good faith effort to identify all scrutinized companies in which a fund has direct or indirect holdings.
(b) In carrying out its responsibilities under subsection (a), the board may use existing research or contract with a research firm.
(c) A board or a research firm with which the board contracts under subsection (b) may take any of the following actions:
(1) Review publicly available information regarding companies with business operations in states that sponsor terror.
(2) Contact other institutional investors that have divested from or invest in companies with business operations in states that sponsor terror.
(3) Contact asset managers that are contracted by the fund and that invest in companies with business operations in states that

sponsor terror.
(d) Not later than the first meeting of the board after March 30, 2010, the board shall compile the names of all scrutinized companies into a scrutinized company list and indicate whether each scrutinized company has active or inactive business operations in a state sponsor of terror.
(e) The board shall update its scrutinized company list at least on an annual basis based on evolving information from sources described in subsections (b) and (c).
(f) If the Secretary of State of the United States determines that a country is a state sponsor of terror after June 30, 2009, the board shall add any additional scrutinized company resulting from the Secretary of State's determination when the board updates its scrutinized company list under subsection (e).
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.70.

IC 5-10.2-10-18
Identification of holdings
Sec. 18. After the board creates or updates the scrutinized company list under section 17 of this chapter, the board shall immediately identify the companies on the scrutinized company list in which a fund has direct or indirect holdings.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.71.

IC 5-10.2-10-19
Notice to scrutinized company with inactive business operations
Sec. 19. (a) Each fund (before July 1, 2011) or the board shall send to each scrutinized company:
(1) that is identified under section 18 of this chapter as one in which a fund has direct or indirect holdings; and
(2) that has only inactive business operations;
a written notice concerning the provisions of this chapter and a statement encouraging the company to continue to refrain from initiating active business operations in a state sponsor of terror until the company is able to avoid scrutinized business operations altogether.
(b) Each fund (before July 1, 2011) or the board shall continue to correspond on a semiannual basis with scrutinized companies:
(1) in which a fund has direct or indirect holdings; and
(2) that have only inactive business operations.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.72.

IC 5-10.2-10-20
Notice to scrutinized company with active business operations
Sec. 20. (a) Each fund (before July 1, 2011) or the board shall send to each scrutinized company:
(1) that is identified under section 18 of this chapter as one in which a fund has direct or indirect holdings; and
(2) that has active business operations;
a written notice concerning the contents of this chapter and a

statement indicating that a fund's holdings in the company may become subject to divestment by the fund (before July 1, 2011) or system.
(b) A notice sent under this section must:
(1) offer the company the opportunity to clarify the company's state sponsor of terror related activities; and
(2) encourage the company to:
(A) cease its scrutinized business operations; or
(B) convert the company's operations to inactive business operations in order to avoid divestment by the fund (before July 1, 2011) or system of a fund's holdings in the company;
not later than one hundred eighty (180) days after the date of the notice.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.73.

IC 5-10.2-10-21
Compliance by a scrutinized company
Sec. 21. (a) If, within one hundred eighty (180) days after a fund (before July 1, 2011) or the system first sends written notice to a company under section 20 of this chapter, the company ceases scrutinized business operations, the company shall be removed from a fund's scrutinized company list, and sections 22, 23, 24, and 25 of this chapter do not apply to the company unless the company resumes scrutinized business operations.
(b) If, within one hundred eighty (180) days after a fund (before July 1, 2011) or the system first sends written notice to a company under section 20 of this chapter, the company converts its scrutinized active business operations to inactive business operations, the company is subject to section 19 of this chapter.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.74.

IC 5-10.2-10-22
Divestment; exemption for certain commingled funds
Sec. 22. (a) Except as provided in sections 24 and 25 of this chapter, if a company continues to have scrutinized active business operations one hundred eighty (180) days after a fund (before July 1, 2011) or the system first sends written notice to the company under section 20 of this chapter, the fund shall sell, redeem, divest, or withdraw all publicly traded securities of the company that are held by a fund, as follows:
(1) At least fifty percent (50%) of the securities shall be removed from a fund's assets under management within three (3) years after the company's appearance on the scrutinized company list.
(2) At least seventy-five percent (75%) of the securities shall be removed from a fund's assets under management within four (4) years after the company's appearance on the scrutinized company list.
(3) One hundred percent (100%) of the securities shall be removed from a fund's assets under management within five (5)

years after the company's appearance on the scrutinized company list.
(b) If a company that ceased scrutinized active business operations following engagement under section 20 of this chapter resumes scrutinized active business operations, the company shall immediately be placed on the scrutinized company list and shall remain on the scrutinized company list while the company continues to have active business operations. If a fund has holdings in the company, the fund (before July 1, 2011) or the system shall send a written notice to the company as described in section 20 of this chapter indicating that the company has been placed on the scrutinized company list and is subject to divestment. The fund (before July 1, 2011) or system shall sell, redeem, divest, or withdraw all publicly traded securities of the company as provided in subsection (a) based on the date the company is placed back on the scrutinized company list.
(c) The board is not required to divest the board's holdings in a passively managed commingled fund that includes a scrutinized company with active business operations in a state sponsor of terror if the estimated cost of divestment of the commingled fund is greater than ten percent (10%) of the total value of the scrutinized companies with active business operations held in the commingled fund. The board shall include any commingled fund that includes a scrutinized company that is exempted from divestment under this subsection in the board's report submitted to the legislative council under section 26 of this chapter.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.75.

IC 5-10.2-10-23
Acquisition of securities containing scrutinized companies
Sec. 23. Except as provided in sections 24 and 25 of this chapter:
(1) before July 1, 2011, a fund shall not acquire; and
(2) after June 30, 2011, the system shall not acquire for a fund;
securities of companies on the scrutinized company list that have active business operations.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.76.

IC 5-10.2-10-24
Scrutinized company excluded from federal sanctions
Sec. 24. If the government of the United States declares that a company on the scrutinized company list with active business operations in a state sponsor of terror is excluded from any federal sanctions relating to a state sponsor of terror, the company is not subject to divestment or investment prohibition under this chapter.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-25
Exclusion of indirect holdings in a private market fund
Sec. 25. Notwithstanding any provision to the contrary, sections 22 and 23 of this chapter do not apply to indirect holdings in a

private market fund that includes a scrutinized company with active business operations in a state sponsor of terror.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-25.5
Exclusion of indirect holdings in actively managed investment funds
Sec. 25.5. Notwithstanding any provision to the contrary, sections 22 and 23 of this chapter do not apply to indirect holdings in actively managed investment funds. However, if a fund has indirect holdings in actively managed investment funds containing the securities of scrutinized companies with active business operations, the fund (before July 1, 2011) or board shall submit letters to the managers of the investment funds requesting that the managers remove the scrutinized companies with active business operations from the fund or create a similar actively managed fund with indirect holdings without scrutinized companies with active business operations. If the manager creates a similar fund, the fund (before July 1, 2011) or board shall replace all applicable investments with investments in the similar fund in a period consistent with prudent investing standards.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.77.

IC 5-10.2-10-26
Report to legislative council
Sec. 26. (a) On or before November 1, 2010, and thereafter as directed by the legislative council, the board shall submit a report in an electronic format under IC 5-14-6 to the legislative council. Notwithstanding IC 5-14-6-4(b)(2), the submission of a report under this subsection to the executive director of the legislative services agency fulfills the board's requirement to send a copy of the report to each member of the general assembly using the member's senate or house of representatives electronic mail address.
(b) A report submitted by the board under this section must include at least the following information, as of the date of the report:
(1) A copy of the fund's scrutinized company list.
(2) A summary of correspondence between the board and companies under sections 19 and 20 of this chapter.
(3) All investments sold, redeemed, divested, or withdrawn by the board in compliance with section 22 of this chapter.
(4) All commingled funds that are exempted from divestment under section 22 of this chapter.
(5) All companies whose securities the system is prohibited from acquiring under section 23 of this chapter.
(6) Any progress made under section 21 of this chapter.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.78.

IC 5-10.2-10-27
Expiration of chapter
Sec. 27. The provisions of this chapter regarding any country

determined to be a state sponsor of terror cease to apply to that country on the earlier of the following:
(1) The date the Secretary of State of the United States removes the country from its official list of state sponsors of terrorism.
(2) The date Congress or the President of the United States, through legislation or executive order, declares that mandatory divestment of the type provided for in this chapter interferes with the conduct of foreign policy of the United States.
As added by P.L.67-2009, SEC.1.

IC 5-10.2-10-28
Exemption from conflicting statutory or common law obligations
Sec. 28. With respect to actions taken in compliance with this chapter, including all good faith determinations regarding companies on the scrutinized company list, a fund (before July 1, 2011) or the system is exempt from any conflicting statutory or common law obligations, including any obligations with respect to choice of asset managers, investment funds, or investments for fund securities portfolios.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.79.

IC 5-10.2-10-29
Immunity; liability of the fund and its agents
Sec. 29. (a) Both:
(1) the state and its officers, agents, and employees; and
(2) each fund (before July 1, 2011) or the system and its board members, executive director, officers, agents, and employees;
are immune from civil liability for any act or omission related to the removal of an asset from a fund under this chapter.
(b) In addition to the immunity provided under subsection (a), both:
(1) the officers, agents, and employees of the state; and
(2) the board members, executive director, officers, agents, and employees of a fund (before July 1, 2011) or the system;
are entitled to indemnification from the fund for all losses, costs, and expenses, including reasonable attorney's fees, associated with defending against any claim or suit relating to an act authorized under this chapter.
As added by P.L.67-2009, SEC.1. Amended by P.L.35-2012, SEC.80.

IC 5-10.2-10-30
Severability
Sec. 30. The provisions of this chapter are severable in the manner provided in IC 1-1-1-8(b).
As added by P.L.67-2009, SEC.1.






ARTICLE 10.3. THE PUBLIC EMPLOYEES' RETIREMENT FUND

CHAPTER 1. DEFINITIONS

IC 5-10.3-1-2
"Employer"
Sec. 2. Employer. "Employer" as used in this article means the state for employees of the state and a political subdivision for its employees.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-1-2.5
"Director"
Sec. 2.5. As used in this article, "director" refers to the director of the Indiana public retirement system established by IC 5-10.5-2-1.
As added by P.L.5-1990, SEC.6. Amended by P.L.23-2011, SEC.14.

IC 5-10.3-1-3
"Fund"
Sec. 3. Fund. "Fund" as used in this article means the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-1-4
"Governing body"
Sec. 4. "Governing body" means the fiscal body of a county, city, town, or township, board of school commissioners, library board, or any board which by law is authorized to fix a rate of taxation on property of a political subdivision, or any other board which is empowered to administer the affairs of any department of a political subdivision, which department receives revenue independently of, or in addition to, funds obtained from taxation.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.8-1987, SEC.10; P.L.8-1989, SEC.20.

IC 5-10.3-1-5
"Member"
Sec. 5. Member. "Member" as used in this article means persons qualifying for membership under IC 5-10.3-7-1.
As added by Acts 1977, P.L.53, SEC.3.
IC 5-10.3-1-6
"Political subdivision"
Sec. 6. Political Subdivision. "Political subdivision" as used in this article means a county, city, town, township, political body corporate, public school corporation, public library, public utility of a county, city, town, township, and any department of, or associated with, a county, city, town, or township, which department receives revenue independently of, or in addition to, funds obtained from taxation.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-1-7
Repealed
(Repealed by P.L.5-1990, SEC.24.)

IC 5-10.3-1-8
Gender; number
Sec. 8. Gender; Number. (a) When a masculine pronoun is used in this article, it refers to the masculine, feminine, or neuter, as appropriate.
(b) The singular form of any noun used in this article includes the plural, and the plural includes the singular, as appropriate.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-1-9
"Member's contribution"
Sec. 9. As used in this article, "member's contribution" includes contributions paid by the employer for members of the fund.
As added by P.L.41-1983, SEC.6. Amended by P.L.35-1985, SEC.18.



CHAPTER 2. THE PUBLIC EMPLOYEES' RETIREMENT FUND

IC 5-10.3-2-0.4
Validation of certain board actions
Sec. 0.4. (a) If the board, the state, or a political subdivision denied, after December 31, 1986, an employee of the state or the political subdivision who was sixty (60) years of age or older the option not to join the fund, the denial is validated.
(b) Actions taken by the board before March 5, 1988, that would have been valid under IC 5-10.3-7-3(a), as amended by P.L.46-1988, are validated.
As added by P.L.220-2011, SEC.78.

IC 5-10.3-2-1
Establishment and administration of fund
Sec. 1. (a) The public employees' retirement fund of Indiana, referred to as the fund, is established to pay benefits to officers and employees of the state and its political subdivisions after specified years of service and under other specified circumstances. The purpose of the fund is to promote economy and efficiency in the administration of state and local government by providing an orderly way for members to be retired without prejudice and without inflicting hardship on the retired member.
(b) The fund is a trust. The board of trustees of the Indiana public retirement system shall administer the fund and implement this article, without the supervision of the department of insurance.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.23-2011, SEC.15.

IC 5-10.3-2-2
Interests in fund
Sec. 2. No individual, group of persons, or entity has a right to any specific security, property, or cash other than an undivided interest in the whole fund as specified in this article.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.28-1984, SEC.3.

IC 5-10.3-2-3
Legislative intent; public obligations
Sec. 3. The general assembly intends that, to the extent specified in this article, the payments to the fund by the state or the

participating political subdivisions, the payment of all benefits, the payment of interest credits, and the payment of administration expenses are obligations of the state and the participating political subdivisions. However, this obligation is not a guarantee that the amount credited to a member in the annuity savings account will not vary in value as a result of the performance of the investment program selected by the member under IC 5-10.2-2, unless the member selected the guaranteed program, in which case the obligation is such a guarantee.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.35-1985, SEC.19.



CHAPTER 3. THE BOARD OF TRUSTEES

IC 5-10.3-3-8
Repealed
(Repealed by P.L.23-2011, SEC.31.)

IC 5-10.3-3-9
Repealed
(Repealed by P.L.23-2011, SEC.31.)
IC 5-10.3-3-10
Actuary; duties
Sec. 10. The actuary shall perform the duties specified in this article and in IC 5-10.2 and all other duties assigned by the board.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.23-2011, SEC.16.



CHAPTER 4. STATE OFFICERS OF THE FUND



CHAPTER 5. ACCOUNTS; INVESTMENTS

IC 5-10.3-5-2
Employer contributions; federal money
Sec. 2. Employer Contributions; Federal Moneys. (a) The state shall make contributions to the retirement allowance account as specified in IC 5-10.2-2. Participating political subdivisions shall make contributions as specified in chapter 6 of this article.
(b) If members receive compensation from federal funds, the board shall at the end of each fiscal year determine the employer's contribution, excluding administration expenses, to be paid from federal funds. The amount shall be determined by such method adopted by the board as results in an equitable sharing of the employer contribution by the federal government on account of members receiving compensation from federal funds.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-5-3
Investments of assets; management agreements; board exemptions on sale of surplus personal property or state property
Sec. 3. (a) The board shall invest its assets with the care, skill, prudence, and diligence that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character with like aims. The board shall also diversify such investments in accordance with prudent investment standards, subject to the limitations and restrictions set forth in IC 5-10.2-2-18.
(b) The board may invest up to five percent (5%) of the excess of its cash working balance in debentures of the corporation for innovation development subject to IC 30-4-3-3.
(c) The board is not subject to IC 4-13, IC 4-13.6, and IC 5-16 when managing real property as an investment. Any management agreements entered into by the board must ensure that the management agent acts in a prudent manner with regard to the purchase of goods and services. Contracts for the management of investment property shall be submitted to the governor, the attorney general, and the budget agency for approval. A contract for management of real property as an investment:
(1) may not exceed a four (4) year term and must be based upon guidelines established by the board;
(2) may provide that the property manager may collect rent and make disbursements for routine operating expenses such as

utilities, cleaning, maintenance, and minor tenant finish needs;
(3) must establish, consistent with the board's duty under IC 30-4-3-3(c), guidelines for the prudent management of expenditures related to routine operation and capital improvements; and
(4) may provide specific guidelines for the board to purchase new properties, contract for the construction or repair of properties, and lease or sell properties without individual transactions requiring the approval of the governor, the attorney general, the Indiana department of administration, and the budget agency. However, each individual contract involving the purchase or sale of real property is subject to review and approval by the attorney general at the specific request of the attorney general.
(d) Whenever the board takes bids in managing or selling real property, the board shall require a bid submitted by a trust (as defined in IC 30-4-1-1(a)) to identify all of the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.51-1983, SEC.1; P.L.46-1988, SEC.3; P.L.336-1989(ss), SEC.14; P.L.1-1991, SEC.34; P.L.37-1996, SEC.1; P.L.49-1997, SEC.26; P.L.224-2003, SEC.187.

IC 5-10.3-5-3.1
Board transactions subject to qualification requirements of Internal Revenue Code
Sec. 3.1. The board's transactions under section 3 of this chapter are subject to IC 5-10.2-2-1.5.
As added by P.L.55-1989, SEC.22.

IC 5-10.3-5-4
Investments
Sec. 4. (a) Securities shall be held for the fund by banks or trust companies under a custodial agreement. Income, interest, proceeds of sale, materials, redemptions, and all other receipts from securities and other investments which the board retains for the cash working balance shall be deposited as authorized by the board.
(b) The board may contract with investment counsel, trust companies, or banks to assist the board in its investment program.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.46-1988, SEC.4; P.L.55-1993, SEC.2; P.L.195-1999, SEC.19; P.L.1-2002, SEC.16; P.L.115-2009, SEC.10.

IC 5-10.3-5-5
Custodians
Sec. 5. (a) The custodians must be banks or trust companies that are domiciled in the United States and approved by the board to:
(1) act in a fiduciary capacity; and
(2) manage custodial accounts; on behalf of the fund.
(b) The board is authorized to accept safekeeping receipts for securities held by the custodians. Each custodian must have a combined capital and surplus of at least ten million dollars ($10,000,000) according to the last published report of condition for the bank or trust company and have physical custody of such securities. The state board of accounts is authorized to rely on safekeeping receipts from the custodian. The custodian may be authorized by the agreement to:
(1) hold securities and other investments in the name of the fund, in the name of a nominee of the custodian, or in bearer form;
(2) collect and receive income, interest, proceeds of sale, maturities, redemptions, and all other receipts from the securities and other investments;
(3) deposit all the receipts collected and received under subdivision (2) in a custodian account or checking account as instructed by the board;
(4) reinvest the receipts collected and received under subdivision (2) as directed by the board;
(5) maintain accounting records and prepare reports which are required by the board and the state board of accounts; and
(6) perform other services for the board as are customary and appropriate for custodians.
(c) The custodian is responsible for all securities held in the name of its nominee for the fund.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.46-1988, SEC.5; P.L.25-1994, SEC.7; P.L.72-2003, SEC.1; P.L.97-2004, SEC.19; P.L.90-2008, SEC.2.

IC 5-10.3-5-6
Termination of agreements
Sec. 6. Termination of Agreements and Contracts. The board may terminate contracts and custodial agreements with investment counsel, trust companies and banks and may recover securities and moneys held under the custodial agreements whenever the board considers these actions necessary to protect the fund.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-5-7
Actuarial reports; status of reserve account; charges against difference between reserves in account and accrued liability
Sec. 7. (a) After each fiscal year, the actuary shall report the status of the reserve account for persons receiving benefits from the fund. The report must contain a statement of the reserves in the account and the accrued liability for these persons.
(b) Taking into consideration the actuary's report, the board shall after June 30, 1985, charge the costs of postretirement benefit increases against any difference between the reserves in the account and the accrued liability. However, the board may withhold from the

difference, as a contingency reserve, an amount less than or equal to two percent (2%) of the reserve. If the amount of the difference is insufficient to meet the costs of the postretirement benefit increases, the excess shall be charged against each employer's account in the retirement allowance account on a prorata basis.
As added by Acts 1977, P.L.53, SEC.3. Amended by Acts 1977(ss), P.L.2, SEC.3; P.L.50-1985, SEC.2.



CHAPTER 6. PARTICIPATION BY POLITICAL SUBDIVISIONS

IC 5-10.3-6-1.5
Authorized agent in third class city or town
Sec. 1.5. (a) This section applies to a third class city or a town.
(b) The clerk-treasurer of a city or town is that city's or town's authorized agent for all matters concerning the fund.
As added by P.L.69-1995, SEC.1.

IC 5-10.3-6-2
Preliminary survey
Sec. 2. The governing body may request a preliminary survey, at its expense as determined by the board, to determine the estimated cost of participation. The board and its actuary shall give an estimate of the costs, the benefits, and other appropriate information.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.246-2001, SEC.10; P.L.23-2011, SEC.17.

IC 5-10.3-6-3
Powers of governing body
Sec. 3. Powers of the Governing Body. After a political subdivision becomes a participant, its governing body may make appropriations, make payments, and do all things required by this article.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-6-4
Accounts
Sec. 4. The board shall maintain separate accounts for each contribution rate group. Credits and charges to these accounts shall be made as prescribed in IC 5-10.2-2. As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.23-2011, SEC.18.

IC 5-10.3-6-5
Repealed
(Repealed by P.L.23-2011, SEC.31.)

IC 5-10.3-6-6
Appropriations and payments by school corporations
Sec. 6. Appropriations and Payments by School Corporations. A school corporation shall make the appropriations and payments required of participating political subdivisions from its general fund.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-6-7
Collection of payments
Sec. 7. (a) If the employer or political subdivision fails to make payments required by this chapter, the amount payable may be:
(1) withheld by the auditor of state from moneys payable to the employer or subdivision and transferred to the fund; or
(2) recovered in a suit in the circuit or superior court of the county in which the political subdivision is located. The suit shall be an action by the state on the relation of the board, prosecuted by the attorney general.
(b) If:
(1) service credit is verified for a member who has filed an application for retirement benefits; and
(2) the member's employer at the time the service credit was earned has not made contributions for or on behalf of the member for the service credit;
liability for the unfunded service credit shall be charged against the employer's account and collected by the fund as provided in subsection (a). Processing of a member's application for retirement benefits may not be delayed by an employer's failure to make contributions for the service credit earned by the member while the member was employed by the employer.
(c) If the employer or political subdivision fails to file the reports or records required by this chapter or by IC 5-10.3-7-12.5, the auditor of state shall:
(1) withhold the penalty described in IC 5-10.3-7-12.5 from money payable to the employer or the political subdivision; and
(2) transfer the penalty to the fund.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.195-1999, SEC.20; P.L.115-2009, SEC.11.

IC 5-10.3-6-8
Withdrawal of political subdivision
Sec. 8. (a) As used in this section, "withdrawing political subdivision" means a political subdivision that takes an action described in subsection (b). (b) Subject to the provisions of this section, a political subdivision may do the following:
(1) Stop its participation in the fund and withdraw all of the political subdivision's employees from participation in the fund.
(2) Withdraw a departmental, an occupational, or other definable classification of employees from participation in the fund.
(3) Stop the political subdivision's participation in the fund by:
(A) selling all of the political subdivision's assets; or
(B) ceasing to exist as a political subdivision.
(c) The withdrawal of a political subdivision's participation in the fund is effective on a termination date established by the board. The termination date may not occur before all of the following have occurred:
(1) The withdrawing political subdivision has provided written notice of the following to the board:
(A) The withdrawing political subdivision's intent to cease participation.
(B) The names of the withdrawing political subdivision's current employees and former employees as of the date on which the notice is provided.
(2) The expiration of:
(A) a ninety (90) day period following the filing of the notice with the board, for a withdrawing political subdivision that sells all of the withdrawing political subdivision's assets or that ceases to exist as a political subdivision; or
(B) a two (2) year period following the filing of the notice with the board, for all other withdrawing political subdivisions.
(3) The withdrawing political subdivision takes all actions required in subsections (d) through (h).
(d) With respect to retired members who have creditable service with the withdrawing political subdivision, the withdrawing political subdivision must contribute to the fund any additional amounts that the board determines are necessary to provide for reserves with sufficient assets to pay all future benefits from the fund to those retired members. The contribution by the withdrawing political subdivision must be made in a lump sum or in a series of payments determined by the board.
(e) A member who is an employee of the political subdivision as of the date of the notice under subsection (c) is vested in the pension portion of the member's retirement benefit. The withdrawing political subdivision must contribute to the fund the amount the board determines is necessary to fund fully the vested benefit. The contribution by the withdrawing political subdivision must be made in a lump sum or in a series of payments determined by the board.
(f) A member who is covered by subsection (e) and who is at least sixty-five (65) years of age may elect to retire under IC 5-10.2-4-1 even if the member has fewer than ten (10) years of service. The

benefit for the member shall be computed under IC 5-10.2-4-4 using the member's actual years of service.
(g) With respect to members of the fund who have creditable service with the withdrawing political subdivision and who are not employees as of the date of the notice under subsection (c), the withdrawing political subdivision must contribute the amount that the board determines is necessary to fund fully the service for those members that is attributable to service with the withdrawing political subdivision. The contribution by the withdrawing political subdivision must be made in a lump sum or in a series of payments determined by the board.
(h) The board shall evaluate each withdrawal under this section to determine if the withdrawal affects the fund's compliance with Section 401(a)(4) of the Internal Revenue Code of 1954, as in effect on September 1, 1974. The board may deny a political subdivision permission to withdraw if the denial is necessary to achieve compliance with Section 401(a)(4) of the Internal Revenue Code of 1954, as in effect on September 1, 1974.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.28-1984, SEC.5; P.L.22-1993, SEC.4.

IC 5-10.3-6-8.5
Certain state university employees involved in health care
Sec. 8.5. (a) This section only applies if:
(1) certain employees of a state university in a departmental, occupational, or other definable classification involved in health care are terminated from employment with the state university as a result of:
(A) a lease or other transfer of university property to a nongovernmental entity; or
(B) a contractual arrangement with a nongovernmental entity to perform certain state university functions;
(2) the state university requests coverage under this section from the board; and
(3) the board approves the request.
(b) The withdrawal of the employees described in subsection (a) from the fund is effective on a termination date established by the board. The board may not establish a termination date that occurs before all of the following have occurred:
(1) The state university has requested coverage under this section and provided written notice of the following to the board:
(A) The intent of the state university to terminate the employees from employment.
(B) The names of the terminated employees as of the date that the termination is to occur.
(2) The expiration of a thirty (30) day period following the filing of the notice with the board.
(3) The state university fully complies with subsection (c).
(c) A member who is an employee of the state university

described in subsection (a) as of the date of the notice under subsection (b) and who is listed in the notice under subsection (b) is vested in the pension portion of the member's retirement benefit. The state university must contribute to the fund the amount the board determines is necessary to completely fund the vested benefit. The contribution by the state university must be made in a lump sum or in a series of payments determined by the board.
(d) A member who is covered by subsection (c) and who is at least sixty-five (65) years of age may elect to retire under IC 5-10.2-4-1 even if the member has less than ten (10) years of service. The benefit for the member shall be computed under IC 5-10.2-4-4 using the member's actual years of creditable service.
(e) The board shall evaluate each withdrawal under this section to determine if the withdrawal affects the fund's compliance with Section 401(a) of the Internal Revenue Code of 1954, as in effect on September 1, 1974. The board may deny an employee permission to withdraw if the denial is necessary to achieve compliance with Section 401(a) of the Internal Revenue Code of 1954, as in effect on September 1, 1974.
As added by P.L.38-1996, SEC.1.

IC 5-10.3-6-8.9
State employee terminations resulting from lease or contractual arrangement with nongovernmental entity
Sec. 8.9. (a) This section applies when certain employees of the state in particular departmental, occupational, or other definable classifications are terminated from employment with the state as a result of:
(1) a lease or other transfer of state property to a nongovernmental entity; or
(2) a contractual arrangement with a nongovernmental entity to perform certain state functions.
(b) The governor shall request coverage under this section from the board whenever an employee of the state is terminated as described in subsection (a).
(c) The board must approve a request from the governor under subsection (b) unless approval violates subsection (k), federal or state law, or the terms of the fund.
(d) As used in this section, "early retirement" means a member is eligible to retire with a reduced pension under IC 5-10.2-4-1, because the member:
(1) is at least fifty (50) years of age; and
(2) has at least fifteen (15) years of creditable service.
(e) As used in this section, "normal retirement" means a member is eligible to retire under IC 5-10.2-4-1, because:
(1) the member is at least sixty-five (65) years of age and has at least ten (10) years of creditable service;
(2) the member is at least sixty (60) years of age and has at least fifteen (15) years of creditable service; or
(3) the member's age in years plus the member's years of service

is at least eighty-five (85) and the member is at least fifty-five (55) years of age.
(f) The withdrawal of the employees described in subsection (a) from the fund is effective on a termination date established by the board. The board may not establish a termination date that occurs before all of the following have occurred:
(1) The governor has requested coverage under this section and provided written notice of the following to the board:
(A) The intent of the state to terminate the employees from employment.
(B) The names of the terminated employees as of the date that the termination is to occur.
(2) The expiration of a thirty (30) day period following the filing of the notice with the board.
(3) The state complies with subsections (g) and (i).
(g) A member who:
(1) is an employee of the state described in subsection (a) with at least twenty-four (24) months of creditable service as of the date of the notice under subsection (f); and
(2) is listed in the notice under subsection (f);
is vested in the pension portion of the member's retirement benefit. The state must contribute to the fund the amount the board determines is necessary to completely fund the vested benefit. The contribution by the state must be made in a lump sum or in a series of payments determined by the board. The benefit for the member shall be computed under IC 5-10.2-4-4 using the member's actual years of creditable service.
(h) A member who is covered by subsection (g) and who is at least sixty-five (65) years of age as of the date of the notice under subsection (f) may elect to retire under IC 5-10.2-4-1 even if the member has less than ten (10) years of service. The benefit for the member shall be computed under IC 5-10.2-4-4 using the member's actual years of creditable service.
(i) A member who is covered by subsection (f) and who, as of the date of the notice under subsection (f), is less than twenty-four (24) months from being eligible for normal or early retirement under IC 5-10.2-4-1 may elect to retire by purchasing the service credit needed for retirement under the following conditions:
(1) The state shall contribute to the fund an amount determined under IC 5-10.2-3-1.2 and payable from the sources described in subsection (j) sufficient to pay the member's contributions required for the member's purchase of the service credit the member needs to retire.
(2) The maximum amount of creditable service that the state may purchase for a member under this subsection is twenty-four (24) months.
(3) The benefit for the member shall be computed under IC 5-10.2-4-4 using the member's actual years of creditable service plus all other service for which the fund gives credit, including the creditable service purchased under this

subsection.
(j) The amounts that the state is required to contribute to the fund under subsection (i) must come from the following sources:
(1) If the state receives monetary payments under the lease or contractual arrangement described in subsection (a), the proceeds of the monetary payments received by the state. The state may not require, as a condition of the transaction to transfer state property or have certain state functions performed by a nongovernmental entity, that the nongovernmental entity directly or indirectly pay the amounts that the state is required to contribute under subsection (i).
(2) If the state does not receive any monetary payments under the lease or contractual arrangement described in subsection (a), any remaining appropriations made to the state department, agency, or other entity terminating the employees described in subsection (a).
(3) If the sources described in subdivisions (1) and (2) do not fully fund the amounts that the state is required to contribute to the fund under subsection (i), the board shall request that the general assembly appropriate the amount necessary to fully fund the state's required contribution under subsection (i) in the next biennial state budget.
(k) The board shall evaluate each withdrawal under this section to determine if the withdrawal affects the fund's compliance with Section 401(a) of the Internal Revenue Code of 1954, as in effect on September 1, 1974. The board may deny an employee permission to withdraw if the denial is necessary to achieve compliance with Section 401(a) of the Internal Revenue Code of 1954, as in effect on September 1, 1974.
As added by P.L.47-2006, SEC.3 and P.L.158-2006, SEC.3.

IC 5-10.3-6-9
Participation of political subdivision with retirement system
Sec. 9. Participation of Political Subdivision with Retirement Systems. If a political subdivision has a retirement system for its employees, it must conduct a referendum, at which seventy-five percent (75%) of all active and retired members vote for participation, before it may follow the procedures in this chapter for participation.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-6-10
Transfer of assets
Sec. 10. (a) If a political subdivision with a retirement system becomes a participant, the moneys and securities in the retirement system shall be transferred to the fund. If the securities to be transferred are not acceptable to the board, they shall be converted to cash, which shall be transferred to the fund.
(b) If there are insufficient funds transferred under subsection (a), then the political subdivision shall pay the fund, either in a single

payment or in installment payments approved by the board, the amount needed. If the political subdivision is unable to make any payment, the board may reduce proportionately each benefit payable to retired members.
(c) The liabilities of a retirement system which is transferred to the fund are not liabilities of the fund, except as provided by agreement between the fund and the political subdivision.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.23-2011, SEC.19.

IC 5-10.3-6-11
Repealed
(Repealed by P.L.16-1986, SEC.85.)



CHAPTER 7. MEMBERSHIP; CREDITABLE SERVICE; CONTRIBUTIONS; WITHDRAWAL

IC 5-10.3-7-0.3
Legalization of certain actions under section 2 of chapter
Sec. 0.3. Actions taken before April 16, 1987, that would have been valid under section 2 of this chapter, as amended by P.L.62-1987, are legalized and validated.
As added by P.L.220-2011, SEC.80.

IC 5-10.3-7-1
Members of fund
Sec. 1. (a) This section does not apply to:
(1) members of the general assembly; or
(2) employees covered by section 3 of this chapter.
(b) An employee of the state or of a participating political subdivision who:
(1) became a full-time employee of the state or of a participating political subdivision in a covered position; and
(2) had not become a member of the fund;
before April 1, 1988, shall on April 1, 1988, become a member of the fund unless the employee is excluded from membership under section 2 of this chapter.
(c) Any individual who becomes a full-time employee of the state or of a participating political subdivision in a covered position after March 31, 1988, becomes a member of the fund on the date the individual's employment begins unless the individual is excluded from membership under section 2 of this chapter.
(d) For the purposes of this section, "employees of the state" includes:
(1) employees of the judicial circuits whose compensation is paid from state funds;
(2) elected and appointed state officers;
(3) prosecuting attorneys and deputy prosecuting attorneys of the judicial circuits, whose compensation is paid in whole or in part from state funds, including participants in the prosecuting attorneys retirement fund established under IC 33-39-7;
(4) employees in the classified service;
(5) employees of any state department, institution, board, commission, office, agency, court, or division of state government receiving state appropriations and having the

authority to certify payrolls from appropriations or from a trust fund held by the treasurer of state or by any department;
(6) employees of any state agency which is a body politic and corporate;
(7) except as provided under IC 5-10.5-7-4, employees of the board of trustees of the Indiana public retirement system;
(8) persons who:
(A) are employed by the state;
(B) have been classified as federal employees by the Secretary of Agriculture of the United States; and
(C) are excluded from coverage as federal employees by the federal Social Security program under 42 U.S.C. 410;
(9) the directors and employees of county offices of family and children; and
(10) employees of the center for agricultural science and heritage (the barn).
As added by Acts 1977, P.L.53, SEC.3. Amended by Acts 1978, P.L.24, SEC.4; Acts 1982, P.L.37, SEC.2; P.L.41-1983, SEC.7; P.L.31-1984, SEC.1; P.L.35-1985, SEC.23; P.L.16-1986, SEC.2; P.L.61-1987, SEC.1; P.L.46-1988, SEC.6; P.L.62-1989, SEC.1; P.L.4-1993, SEC.7; P.L.5-1993, SEC.18; P.L.98-2004, SEC.67; P.L.91-2004, SEC.1; P.L.35-2012, SEC.81.

IC 5-10.3-7-2
Exclusions from membership
Sec. 2. The following employees may not be members of the fund:
(1) Officials of a political subdivision elected by vote of the people, unless the governing body specifically provides for the participation of locally elected officials.
(2) Employees occupying positions normally requiring performance of service of less than six hundred (600) hours during a year who:
(A) were hired before July 1, 1982; or
(B) are employed by a participating school corporation.
(3) Independent contractors or officers or employees paid wholly on a fee basis.
(4) Employees who occupy positions that are covered by other pension or retirement funds or plans, maintained in whole or in part by appropriations by the state or a political subdivision, except:
(A) the federal Social Security program; and
(B) the prosecuting attorneys retirement fund established by IC 33-39-7-9.
(5) Managers or employees of a license branch of the bureau of motor vehicles commission, except those persons who may be included as members under IC 9-16-4.
(6) Employees, except employees of a participating school corporation, hired after June 30, 1982, occupying positions normally requiring performance of service of less than one thousand (1,000) hours during a year. (7) Persons who:
(A) are employed by the state;
(B) have been classified as federal employees by the Secretary of Agriculture of the United States; and
(C) are covered by the federal Social Security program as federal employees under 42 U.S.C. 410.
(8) Members and employees of the state lottery commission.
As added by Acts 1977, P.L.53, SEC.3. Amended by Acts 1978, P.L.24, SEC.5; Acts 1982, P.L.37, SEC.3; P.L.31-1984, SEC.2; P.L.42-1986, SEC.1; P.L.62-1987, SEC.1; P.L.61-1987, SEC.2; P.L.341-1989(ss), SEC.5; P.L.62-1989, SEC.2; P.L.2-1991, SEC.26; P.L.98-2004, SEC.68.

IC 5-10.3-7-2.5
Constables
Sec. 2.5. Notwithstanding the provisions of section 2 of this chapter, any constable who:
(1) is not otherwise eligible for membership in the public employees' retirement fund; and
(2) was enrolled erroneously in the public employees' retirement fund as a contributing member;
is eligible for membership in the public employees' retirement fund and is entitled to receive the benefits provided by that fund.
As added by Acts 1981, P.L.51, SEC.1.

IC 5-10.3-7-2.7
Police officers and firefighters
Sec. 2.7. (a) This section applies only to an individual who:
(1) began service as a police officer or firefighter and became a member of a police officers' pension fund or firefighters' pension fund before 1980;
(2) began service in another position (referred to in this section as the "PERF position") and was enrolled erroneously as a contributing member of the public employees' retirement fund with respect to the PERF position before 1980;
(3) made contributions to the public employees' retirement fund with respect to the PERF position as if the individual had been legally enrolled in that fund;
(4) after 1991 was denied service credit in the public employees' retirement fund with respect to all or part of the individual's service in the PERF position because of the individual's service in the police officer or firefighter position described in subdivision (1); and
(5) claims service credit in PERF and applies for membership in PERF before January 1, 2000.
(b) Notwithstanding the provisions of section 2 of this chapter, an individual described in subsection (a) who:
(1) is not otherwise eligible for membership in the public employees' retirement fund; and
(2) was enrolled erroneously in the public employees' retirement

fund as a contributing member;
is eligible for membership in the public employees' retirement fund and is entitled to receive the benefits provided by that fund.
As added by P.L.195-1999, SEC.21.

IC 5-10.3-7-3
Optional membership
Sec. 3. (a) Members of the general assembly, including members who:
(1) completed their service before July 1, 1987; and
(2) were not members of the fund during their service in the general assembly;
are entitled to become, at their option, members of the fund. A member of the general assembly who completed his service before July 1, 1987, in order to become a member of the fund must apply to the board for membership and must present evidence satisfactory to the board of his prior service. Such a member of the general assembly may become a member without any service after June 30, 1987.
(b) Notwithstanding the exclusion specified in section 2(4) of this chapter, a member of the general assembly who is a member of the Indiana state teachers' retirement fund and who retires after June 30, 1980, may choose at his retirement date to become a member of the public employees' retirement fund and to receive his retirement benefit from the fund.
(c) An employee who:
(1) was hired before July 1, 1982; or
(2) is employed by a participating school corporation;
and who is occupying a position normally requiring performance of services of less than one thousand (1,000) hours a year may at his option be a member of the fund.
As added by Acts 1977, P.L.53, SEC.3. Amended by Acts 1980, P.L.28, SEC.8; Acts 1982, P.L.37, SEC.4; P.L.30-1984, SEC.2; P.L.381-1987(ss), SEC.2; P.L.46-1988, SEC.7.

IC 5-10.3-7-4
Creditable service
Sec. 4. Except as provided in section 7.5 of this chapter, creditable service is determined as specified in IC 5-10.2-3-1. Members also receive credit for service as specified in this chapter.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.60-1987, SEC.2.

IC 5-10.3-7-4.5
Out-of-state service credit purchase
Sec. 4.5. (a) As used in this section, "out-of-state service" means service in another state in a comparable position that would be creditable service if performed in Indiana.
(b) Subject to subsections (c) through (f), a member may purchase out-of-state service credit if the member meets the following

requirements:
(1) The member has at least one (1) year of creditable service in the fund.
(2) Before the member retires, the member makes contributions to the fund as follows:
(A) Contributions that are equal to the product of the following:
(i) The member's salary at the time the member actually makes a contribution for the service credit.
(ii) A rate, determined by the actuary of the fund, based on the age of the member at the time the member actually makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased.
(iii) The number of years of out-of-state service the member intends to purchase.
(B) Contributions for any accrued interest, at a rate determined by the actuary for the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
(3) The member has received verification from the fund that the out-of-state service is, as of that date, valid.
(c) Out-of-state years that qualify a member for retirement in an out-of-state system or in any federal retirement system may not be granted under this section.
(d) At least ten (10) years of service in Indiana is required before a member may receive a benefit based on out-of-state service credits.
(e) A member who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance; or
(2) receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the Social Security Act;
may withdraw the purchase amount plus accumulated interest after submitting a properly completed application for a refund to the fund.
(f) The following apply to the purchase of service credit under this section:
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
As added by P.L.5-1997, SEC.4. Amended by P.L.22-1998, SEC.8.
IC 5-10.3-7-4.6
In-state service credit purchase
Sec. 4.6. (a) Subject to the provisions of this section, a member may purchase service credit for the member's prior service in a position covered by the 1925 police pension fund under IC 36-8-6, the 1937 firefighters' pension fund under IC 36-8-7, or the 1953 police pension fund under IC 36-8-7.5 if the member meets the following requirements:
(1) The member has at least one (1) year of credited service in the fund.
(2) The member has not attained vested status in and is not an active member of the 1925 police pension fund, the 1937 firefighters' pension fund, or the 1953 police pension fund.
(3) Before the member retires, the member makes contributions to the fund as follows:
(A) Contributions that are equal to the product of the following:
(i) The member's salary at the time the member actually makes a contribution for the service credit.
(ii) A rate, determined by the actuary of the fund, based on the age of the member at the time the member actually makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased.
(iii) The number of years of service credit the member intends to purchase.
(B) Contributions for any accrued interest, at a rate determined by the actuary for the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
(4) The member has received verification from the fund that the service in the 1925 police pension fund, the 1937 firefighters' pension fund, or the 1953 police pension fund is, as of that date, valid.
(b) At least ten (10) years of service in Indiana is required before a member may receive a benefit based on service credits purchased under this section.
(c) A member who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance; or
(2) receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the Social Security Act;
may withdraw the purchase amount plus accumulated interest after submitting a properly completed application for a refund to the fund.
(d) The following apply to the purchase of service credit under this section:
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service

credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
As added by P.L.195-1999, SEC.22.

IC 5-10.3-7-4.8
State quasi-governmental entity service credit purchase
Sec. 4.8. (a) As used in this section, "state quasi-governmental entity service" means service in Indiana that would be considered creditable service if performed by an employee of a member of the fund by an individual who:
(1) provided the service as an employee of a body corporate and politic, nonprofit corporation established by the state, or other quasi-governmental entity that performed a state governmental function; and
(2) was not a member of the fund under section 1 of this chapter during the period of employment.
(b) A member may purchase state quasi-governmental entity service credit subject to the following:
(1) The member must have at least one (1) year of credited service in the fund.
(2) The member must have at least ten (10) years of in-state credited service before the member may claim the service credit.
(3) Before the member retires, the member must make contributions to the fund:
(A) that are equal to the product of:
(i) the member's salary at the time the member actually makes a contribution for the service credit;
(ii) a percentage rate, as determined by the actuary of the fund, based on the age of the member at the time the member makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased; and
(iii) the number of years of state quasi-governmental entity service the member intends to purchase; and
(B) for any accrued interest, at a rate determined by the actuary of the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
(4) The member must provide verification of the service with the state quasi-governmental entity in a manner prescribed by the fund. (c) State quasi-governmental entity service that qualifies a member for retirement in a private retirement system or a federal retirement system may not be granted under this section.
(d) A member who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance; or
(2) receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act;
may withdraw the personal contributions made under the contributory plan plus accumulated interest after submitting to the fund a properly completed application for a refund.
(e) The following apply to the purchase of service credit under this section:
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
As added by P.L.148-2007, SEC.1.

IC 5-10.3-7-5
Military service credit
Sec. 5. (a) A member who:
(1) enters the United States armed services;
(2) leaves his contributions in the fund;
(3) except as provided in subsection (c), resumes service with his employer within one hundred twenty (120) days after his unconditional discharge; and
(4) would be entitled to service credit for military service under the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.) if the member had resumed service with the member's employer within ninety (90) days after discharge;
is entitled to service credit for the armed service.
(b) A state employee who left employment before January 1, 1946, or an employee of a political subdivision who left employment before the participation date, to enter the United States armed services is entitled to service credit for the armed service if he:
(1) except as provided in subsection (c), resumes service with the employer within one hundred twenty (120) days after his unconditional discharge; and
(2) would be entitled to service credit for military service under the applicable requirements of federal law in effect at the time

of reemployment if the employee had resumed service with the employee's employer within ninety (90) days after discharge.
(c) The board shall extend the one hundred twenty (120) day reemployment requirement contained in subsection (a)(3) or (b)(1) if the board determines that an illness, an injury, or a disability related to the member's military service prevented the member from resuming employment within one hundred twenty (120) days after the member's discharge from military service. However, the board may not extend the deadline beyond thirty (30) months after the member's discharge.
(d) If a member retires and the board subsequently determines that the member is entitled to additional service credit due to the extension of a deadline under subsection (c), the board shall recompute the member's benefit. However, the additional service credit may be used only in the computation of benefits to be paid after the date of the board's determination, and the member is not entitled to a recomputation of benefits received before the date of the board's determination.
(e) Notwithstanding any provision of this section, a member is entitled to service credit and benefits in the amount and to the extent required by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
(f) Subject to the provisions of this section, an active member may purchase not more than two (2) years of service credit for the member's service on active duty in the armed services if the member meets the following conditions:
(1) The member has at least one (1) year of credited service in the fund.
(2) The member serves on active duty in the armed services of the United States for at least six (6) months.
(3) The member receives an honorable discharge from the armed services.
(4) Before the member retires, the member makes contributions to the fund as follows:
(A) Contributions that are equal to the product of the following:
(i) The member's salary at the time the member actually makes a contribution for the service credit.
(ii) A rate, determined by the actuary of the fund, that is based on the age of the member at the time the member actually makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased.
(iii) The number of years of service credit the member intends to purchase.
(B) Contributions for any accrued interest, at a rate determined by the actuary of the fund, for the period from the member's initial membership in the fund to the date payment is made by the member. However, a member is entitled to purchase service credit under this subsection only to the extent that service credit is not granted for that time under another provision of this section. At least ten (10) years of service in Indiana is required before a member may receive a benefit based on service credits purchased under this section. A member who terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance or receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act may withdraw the purchase amount plus accumulated interest after submitting a properly completed application for a refund to the fund.
(g) The following apply to the purchase of service credit under subsection (f):
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.43-1991, SEC.5; P.L.5-1997, SEC.5; P.L.184-2001, SEC.8.

IC 5-10.3-7-6
Leave service credit
Sec. 6. Leave Service. (a) A member is entitled to service credit for adoption leave of not more than one (1) year and for leaves of absence, granted under rules in force at the time of the leave, totaling six (6) months or less during any period of four (4) consecutive years.
(b) A member may make contributions during the leave of absence based on his rate of compensation on the date his leave of absence began.
(c) Notwithstanding any law, this section must be administered in a manner consistent with the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). A member on a leave of absence that qualifies for the benefits and protections afforded by the Family and Medical Leave Act is entitled to receive credit for vesting and eligibility purposes to the extent required by the Family and Medical Leave Act, but is not entitled to receive credit for service for benefit purposes unless the leave is described in subsection (a).
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.5-1997, SEC.6; P.L.195-1999, SEC.23.

IC 5-10.3-7-7 Service credits for public service
Sec. 7. (a) A member with at least one (1) year of service in a position covered by the fund after January 1, 1946, shall receive credit for years of service at any time as any of the following:
(1) A member of the general assembly.
(2) An elected state official.
(3) A prosecuting attorney of a judicial circuit.
(4) A judge who is covered by the judges' retirement system but who is ineligible for its benefits.
(5) A member of the armed services if the member joined the armed services while the member was a member of the general assembly, including credit for the unexpired term if the unexpired term of the member of the general assembly was longer than the armed service.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.381-1987(ss), SEC.3; P.L.5-1988, SEC.34.

IC 5-10.3-7-7.5
Exclusion of service before prior service credit date contained in resolution
Sec. 7.5. Notwithstanding IC 5-10.2-3-1, for the purpose of computing benefits the creditable service of a member covered by an ordinance or resolution adopted by a political subdivision's governing body under IC 5-10.3-6-1(b) excludes all service with the political subdivision before the prior service credit date contained in the resolution. However, service with the political subdivision before the prior service credit date shall be considered for the purpose of determining eligibility for benefits.
As added by P.L.60-1987, SEC.3.

IC 5-10.3-7-7.7
Employees of township trustee's office; service credit
Sec. 7.7. (a) For the purposes of computing benefits and determining eligibility, a member who:
(1) has at least one (1) year of service in a position covered by the fund;
(2) became a member of the fund after December 31, 1987;
(3) was at least sixty (60) years of age when the member joined the fund; and
(4) before January 1, 1988, was an employee of a township trustee's office:
(A) located in a county having a consolidated city; and
(B) participating in the fund;
is entitled to service credit as provided in subsections (b) and (c).
(b) A member who is qualified under subsection (a) is entitled to service credit for the time the member:
(1) was an employee of a township trustee's office described in subsection (a)(4);
(2) was employed in a position covered by the fund; and
(3) was not a member of the fund. (c) To receive service credit under this section, a member must pay into the fund the amount the member would have contributed if the member had been a member of the fund for the period described in subsection (b).
As added by P.L.1-1990, SEC.59.

IC 5-10.3-7-7.8
Repealed
(Repealed by P.L.1-1990, SEC.60.)

IC 5-10.3-7-7.9
Service credits; eligibility; computation
Sec. 7.9. (a) This section applies to a person who is or was an employee of the office of a township executive in a county having a consolidated city.
(b) Except as provided in subsection (d), for the purposes of computing benefits and determining eligibility, a member who:
(1) has at least one (1) year of service in a position covered by the fund;
(2) became a member of the fund after December 31, 1987;
(3) was at least sixty (60) years of age when the member joined the fund; and
(4) was an employee of the state or a political subdivision participating in the fund, or both, before January 1, 1988;
is entitled to service credit as provided in subsection (c).
(c) A member who is qualified under subsection (b) is entitled to service credit for the time the member:
(1) was an employee of the state or a political subdivision participating in the fund, or both;
(2) was employed in a position covered by the fund; and
(3) was not a member of the fund.
(d) To receive service credit under this section, a member must pay into the fund the amount the member would have contributed if the member had been a member of the fund for the period described in subsection (c).
As added by P.L.1-1990, SEC.61.

IC 5-10.3-7-8
Other service
Sec. 8. Other Service. The board may establish rules to govern the determination of service in cases not specifically provided for in this article or in IC 5-10.2-3.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-7-9
Member contributions
Sec. 9. Each member shall contribute three percent (3%) of his compensation to the fund as specified in IC 5-10.2-3. However, for a member who is a state employee, the employer shall pay the contribution for the member, and for a member who is not a state

employee, the employer may pay all or a part of the contribution for the member.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.41-1983, SEC.8; P.L.35-1985, SEC.22; P.L.55-1989, SEC.23; P.L.246-2001, SEC.11.

IC 5-10.3-7-9.5
Rollover contributions; trustee to trustee transfers; liability for income tax consequences of transfers
Sec. 9.5. (a) The fund may accept cash rollover contributions from a member who is making payments for additional service credits under this chapter if the following conditions are met:
(1) The rollover contribution must represent:
(A) all or a portion of the member's interest in a retirement plan of a former employer which is qualified under Section 401(a) of the Internal Revenue Code and which permits the interest to be transferred to the fund as a qualifying rollover contribution under the Internal Revenue Code;
(B) all or a portion of the member's interest from an individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code;
(C) all or a portion of the member's interest in:
(i) a qualified plan described in Section 403(a) of the Internal Revenue Code; or
(ii) an annuity contract or account described in Section 403(b) of the Internal Revenue Code; or
(D) all or a portion of the member's interest in an eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(2) The amount of the rollover contributions may not exceed the amount of payment required to purchase the service credits under this chapter.
(3) The rollover contributions may contain only tax-deferred contributions and earnings on the contributions, and may not include any post-tax contributions.
(4) The member must be otherwise eligible to purchase the service credit under this chapter.
(b) To the extent permitted by the Internal Revenue Code and the applicable regulations, the fund may accept, on behalf of a member who is purchasing permissive service credit under this chapter, a trustee to trustee transfer from:
(1) an annuity contract or account described in Section 403(b) of the Internal Revenue Code; or
(2) an eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
(c) The fund, the board, and their respective members, officers, and employees do not have any responsibility or liability with respect to the federal and state income tax consequences of any transfer

made to the fund under this section. The board may require, as a condition to the fund's acceptance of a rollover contribution:
(1) satisfactory evidence that the proposed transfer is a qualifying rollover contribution under the Internal Revenue Code; and
(2) reasonable releases or indemnifications from the member against any and all liabilities that may be connected with the transfer.
(d) Cash transferred to the fund as a rollover contribution shall be deposited in the retirement allowance account.
(e) A member who terminates employment before satisfying the eligibility requirements necessary for a pension or disability benefit may withdraw the member's rollover contribution, plus accumulated interest, after submitting a properly completed application for a refund to the fund. However, the member must also apply for a refund of the member's entire annuity savings account under IC 5-10.2-3 to be eligible for a refund of the member's rollover amount.
(f) Except as provided in this section, the fund shall not accept any other rollover contributions from a member.
(g) The board shall administer this section in accordance with the rollover provisions of the Internal Revenue Code and any applicable regulations.
As added by P.L.5-1997, SEC.7. Amended by P.L.61-2002, SEC.8.

IC 5-10.3-7-9.6
State required to make certain contributions
Sec. 9.6. (a) The state shall initiate the contributions required by section 9 of this chapter, as amended by P.L.35-1985, as part of salary and fringe benefit adjustments provided for state employees after June 30, 1986.
(b) The state shall initiate the contributions required by section 9 of this chapter for each governor, lieutenant governor, attorney general, and state superintendent of public instruction elected or appointed to office after November 7, 1988.
(c) The state shall initiate, for compensation paid after June 30, 1987, the contributions required under section 9 of this chapter for the following persons whose compensation is paid in whole or in part from state funds:
(1) Prosecuting attorneys.
(2) Deputy prosecuting attorneys.
(3) Juvenile court referees and full-time magistrates appointed under IC 31-6-9-2 (before its repeal, now codified at IC 31-31-3).
(4) The master commissioners and full-time magistrates appointed under IC 33-4-1-2.1 (before its repeal, now codified at IC 33-33-2-3), IC 33-4-1-74.3 (before its repeal, now codified at IC 33-33-75-2), IC 33-4-1-75.1 (as amended by P.L.378-1987(ss), before its repeal, now codified at IC 33-33-71-3), and IC 33-4-1-82.1 (before its repeal, now

codified at IC 33-33-82-3).
(5) The court commissioner and a full-time magistrate appointed under IC 33-5-29.5-7.1 (as amended by P.L.378-1987(ss), before its repeal, now codified at IC 33-33-45-10).
As added by P.L.220-2011, SEC.81.

IC 5-10.3-7-10
Membership records
Sec. 10. Each department shall submit to the board certified membership records containing the names, titles, rates of compensation, dates of birth, length of service, and other pertinent information required by the board about the department's employees. A department must submit the membership record to the board not more than thirty (30) days after the member's date of hire.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.195-1999, SEC.24.

IC 5-10.3-7-11
Payroll preparation
Sec. 11. The director shall certify to the department the names of the employees for whom deductions or payments of contributions must be made. In the preparation of payrolls, each department shall indicate:
(1) the total compensation of each employee;
(2) the amount of each member's contribution; and
(3) the net amount payable to each member.
No compensation may be paid and no payroll may be processed unless the deduction or payment is made for members' contributions.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.41-1983, SEC.9; P.L.5-1990, SEC.10.

IC 5-10.3-7-12
Certification of deductions; transfer to fund
Sec. 12. A certified copy of each department's payroll or an equivalent certified list of members shall be sent to the board together with a warrant issued by the department for members' contributions.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.41-1983, SEC.10.

IC 5-10.3-7-12.5
Reports, records, or membership payments; failure to submit
Sec. 12.5. (a) An employer or department shall make the reports, membership records, or payments required by IC 5-10.3-6 or by sections 10 through 12 of this chapter:
(1) not more than thirty (30) days after the end of the calendar quarter, if applicable;
(2) another due date specified in sections 10 through 12 of this chapter; or (3) an alternate due date established by the rules of the board.
(b) If the employer or department does not make the reports, records, or payments within the time specified in subsection (a):
(1) the board may fine the employer or department one hundred dollars ($100) for each additional day that the reports, records, or payments are late, to be withheld under IC 5-10.3-6-7; and
(2) if the employer or department is habitually late, as determined by the board, the board shall report the employer or the department to the auditor of state for additional withholding under IC 5-10.3-6-7.
(c) After December 31, 2009, an employer or department shall submit:
(1) the reports and records described in subsection (a) in a uniform format through a secure connection over the Internet or through other electronic means specified by the board in accordance with IC 5-10.2-2-12.5; and
(2) both:
(A) employer contributions determined under IC 5-10.2-2-11; and
(B) contributions paid by or on behalf of a member under section 9 of this chapter;
by electronic funds transfer in accordance with IC 5-10.2-2-12.5.
As added by P.L.195-1999, SEC.25. Amended by P.L.165-2009, SEC.6.

IC 5-10.3-7-13
Suspension of membership; withdrawal of contributions
Sec. 13. Suspension of Membership; Withdrawal of Contributions. Each member who suspends his membership and withdraws his contributions plus interest credits is covered by IC 5-10.2-3.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-7-14
Governor's waiver of membership
Sec. 14. Governor's Waiver of Membership. A governor who makes an irrevocable choice under IC 4-3-3-1.1 to receive a retirement benefit other than the retirement benefit from the fund waives his right to membership in the fund and to any benefit from the fund on and after the date of his irrevocable choice. After the governor makes that irrevocable choice, he is entitled to withdraw in a lump sum from the fund the amount of his contributions plus interest credited to him.
As added by Acts 1980, P.L.9, SEC.4.

IC 5-10.3-7-15
Reinstatements of eligibility
Sec. 15. A person who has fifteen (15) or more years of creditable service in the fund and has withdrawn from the fund before reaching

the age of sixty-five (65) years may apply for reinstatement of eligibility, if the person:
(1) makes the application before July 1, 1998, and within ninety (90) days after reaching the age of sixty-five (65) years; and
(2) demonstrates that further employment with an employer covered by the fund is impractical due to health or other conditions as determined by the board.
The board has the ultimate authority whether to grant reinstatements of eligibility.
As added by P.L.5-1997, SEC.8.



CHAPTER 8. BENEFITS

IC 5-10.3-8-1
Conditions and computation
Sec. 1. Retirement and Retirement Benefits. The conditions for a member's retirement and the computation of his retirement benefit are stated in IC 5-10.2-4.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-8-2
State legislators; average of annual compensation; computation
Sec. 2. In computing the pension for a member of the general assembly, the average of the annual compensation is the highest compensation which the member received in any one (1) year while engaged in a position covered by the fund in state service, as a teacher, and in service with a political subdivision.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.381-1987(ss), SEC.4.

IC 5-10.3-8-3
Retirement benefit options
Sec. 3. Retirement Benefit Options. A member may have his retirement benefits paid under the options specified in IC 5-10.2-4-7.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-8-4
Disability retirement; conditions; computation
Sec. 4. Disability Retirement and Disability Retirement Benefit. The conditions for a member's disability retirement and the computation of his disability retirement benefit are stated in IC 5-10.2-4-6.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-8-5
Claims of error
Sec. 5. A member may petition the board to correct an error in the determination of the member's:
(1) creditable service; or
(2) benefit;
at any time. The petition must contain the necessary information to sustain the member's claim of error. The board shall investigate the claim and, if error is found, shall order the member's records

corrected. If no error is found and the member petitioned the board to correct the error within six (6) years after the determination of the member's creditable service or benefit, the member may appeal the board's decision under IC 4-21.5.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.99-2010, SEC.4.

IC 5-10.3-8-6
Death settlements
Sec. 6. Death Settlements. The conditions for payments upon the death of a member before retirement are stated in IC 5-10.2-3.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-8-7
Re-employment of retired members
Sec. 7. Re-employment of Retired Members. The re-employment of retired members is covered under IC 5-10.2-4.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-8-8
Payment of retirement benefit
Sec. 8. Except as provided under IC 5-10.2-4-7(f), the retirement benefit is payable in equal monthly installments. The benefit may not be increased, decreased, revoked or repealed except for error or by action of the general assembly.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.115-2009, SEC.12.

IC 5-10.3-8-9
Benefits exempted from legal process; reimbursement of employers; withholding payments while charges of criminal taking from employer pending
Sec. 9. (a) All benefits, refunds of contributions, and money in the fund are exempt from levy, sale, garnishment, attachment, or other legal process. However, the member's contributions or benefits, or both, may be transferred to reimburse his employer for loss resulting from the member's criminal taking of his employer's property by the board if it receives adequate proof of the loss. The loss resulting from the member's criminal taking of his employer's property must be proven by a felony or misdemeanor conviction.
(b) The board may withhold payment of a member's contributions and interest if the employer of the member notifies the board that felony or misdemeanor charges accusing the member of the criminal taking of the employer's property have been filed.
(c) The board may withhold payment of a member's contributions and interest under subsection (b) until the final resolution of the criminal charges.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.28-1984, SEC.6; P.L.22-1993, SEC.5.
IC 5-10.3-8-10
Assignment of benefits
Sec. 10. Assignment of Benefits. A member or a beneficiary may not assign any payment except for:
(1) premiums on a life, hospitalization, surgical, or medical group insurance plan maintained in whole or in part by:
(A) a state agency; or
(B) any association that proves to the board's satisfaction that the association has as members at least twenty percent (20%) of the number of the retired members of the fund; and
(2) dues to any association which proves to the board's satisfaction that the association has as members at least twenty percent (20%) of the number of the retired members of the fund.
As added by Acts 1977, P.L.53, SEC.3. Amended by Acts 1980, P.L.28, SEC.9; P.L.12-2008, SEC.2.

IC 5-10.3-8-11
Federal agricultural employees; federal and state portions of retirement or disability benefit; limitations
Sec. 11. (a) The retirement or disability benefit (including the annuity) provided under this chapter at the date of retirement or disability to a member who:
(1) has been classified as a federal employee by the Secretary of Agriculture of the United States;
(2) was employed after July 1, 1955; and
(3) retires after December 31, 1978, and before July 1, 1987;
may not exceed at the date of retirement or disability, when added to his federal civil service benefit, seventy-four percent (74%) of the average of the annual compensation used in computing his benefit under this chapter. If the sum of his retirement or disability benefit and his federal civil service benefit does exceed seventy-four percent (74%), then the state pension portion of the benefit shall be reduced by the board so that the sum does not exceed that percent. In determination of the annual compensation under this section no more than two (2) tax supported retirement benefits shall be utilized. However, the annuity portion of the benefit may not be reduced by this subsection.
(b) The retirement or disability benefit (excluding the annuity) provided under this chapter at the date of retirement or disability to a member who:
(1) has been classified as a federal employee by the Secretary of Agriculture of the United States;
(2) was employed after July 1, 1955; and
(3) retires after June 30, 1987, and before July 1, 1995;
may not exceed at the date of retirement or disability, when added to the member's federal civil service benefit, eighty-five percent (85%) of the average of the annual compensation used in computing the member's benefit under this chapter. If the sum of the retirement or disability benefit (excluding the annuity) and the federal civil service benefit exceeds eighty-five percent (85%), the state pension portion

of the benefit shall be reduced by the board so that the sum does not exceed that percent.
(c) The retirement or disability benefit (excluding the annuity) provided under this chapter at the date of retirement or disability to a member who:
(1) has been classified as a federal employee by the Secretary of Agriculture of the United States;
(2) was employed after July 1, 1955; and
(3) retires after June 30, 1995;
may not exceed at the date of retirement or disability, when added to the member's federal civil service benefit, one hundred percent (100%) of the average of the annual compensation used in computing the member's benefit under this chapter. If the sum of the retirement or disability benefit (excluding the annuity) and the federal civil service benefit exceeds one hundred percent (100%), the state pension portion of the benefit shall be reduced by the board so that the sum does not exceed that percent.
As added by Acts 1978, P.L.24, SEC.6. Amended by P.L.61-1987, SEC.3; P.L.10-1995, SEC.5.

IC 5-10.3-8-12
Stopping member's benefit payments; grounds
Sec. 12. The board may stop a member's benefit if either of the following occurs:
(1) The member does any of the following while receiving the benefit:
(A) Fails to report for a required examination, unless excused by the board.
(B) Disobeys the requirements of the board regarding the examination.
(C) Refuses to repay an overpayment of benefits.
(2) The board has reasonable cause to believe:
(A) that the member has died; or
(B) in the case of a member receiving disability benefits under IC 5-10.2-4-6, that the member no longer has a disability.
As added by P.L.22-1993, SEC.6. Amended by P.L.99-2007, SEC.17.

IC 5-10.3-8-13
Public employees' retirement fund benefits; cost of living increase
Sec. 13. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable to a member of the fund (or to a survivor or beneficiary of a member of the fund) shall be increased beginning on January 1, 2003, by the lesser of:
(1) two percent (2%); or
(2) the annual cost of living adjustment computed under 42 U.S.C. 415 and published in the Federal Register in accordance with 42 U.S.C. 215(i)(2)(D).
(b) The increase described in subsection (a) is payable to a

member of the fund (or to a survivor or beneficiary of a member of the fund) who has been retired or disabled for at least one (1) year on January 1, 2003.
As added by P.L.191-2002, SEC.2.

IC 5-10.3-8-14
Retirement medical benefits account
Sec. 14. (a) This section applies to employees of the state (as defined in IC 5-10.3-7-1(d)) who are members of the fund.
(b) The board shall adopt provisions to establish a retirement medical benefits account within the fund under Section 401(h) or as a separate fund under another applicable section of the Internal Revenue Code for the purpose of converting unused excess accrued leave to a monetary contribution for an employee of the state to fund on a pretax basis benefits for sickness, accident, hospitalization, and medical expenses for the employee and the spouse and dependents of the employee after the employee's retirement. The state may match all or a portion of an employee's contributions to the retirement medical benefits account established under this section.
(c) The board is the trustee of the account described in subsection (b). The account must be qualified, as determined by the Internal Revenue Service, as a separate account within the fund whose benefits are subordinate to the retirement benefits provided by the fund.
(d) The board may adopt rules under IC 5-10.5-4-2 that it considers appropriate or necessary to implement this section after consulting with the state personnel department. The rules adopted by the board under this section must:
(1) be consistent with the federal and state law that applies to:
(A) the account described in subsection (b); and
(B) the fund; and
(2) include provisions concerning:
(A) the type and amount of leave that may be converted to a monetary contribution;
(B) the conversion formula for valuing any leave that is converted;
(C) the manner of employee selection of leave conversion; and
(D) the vesting schedule for any leave that is converted.
(e) The board may adopt the following:
(1) Account provisions governing:
(A) the investment of amounts in the account; and
(B) the accounting for converted leave.
(2) Any other provisions that are necessary or appropriate for operation of the account.
(f) The account described in subsection (b) may be implemented only if the board has received from the Internal Revenue Service any rulings or determination letters that the board considers necessary or appropriate.
(g) To the extent allowed by: (1) the Internal Revenue Code; and
(2) rules adopted by:
(A) the board under this section; and
(B) the state personnel department under IC 5-10-1.1-7.5;
employees of the state may convert unused excess accrued leave to a monetary contribution under this section and under IC 5-10-1.1-7.5.
(h) To the extent allowed by the Internal Revenue Code, the account described in subsection (b) must include provisions that:
(1) require an employee of the state to convert to a monetary contribution to the account at retirement the balance, but not more than thirty (30) days, of unused vacation leave for which the state would otherwise pay an employee in good standing at separation from service (as determined by state personnel department rule); and
(2) allow the state to contribute to the account on the employee's behalf an amount not to exceed two (2) times the amount of the employee's contribution under subdivision (1).
As added by P.L.220-2005, SEC.6. Amended by P.L.44-2007, SEC.2; P.L.35-2012, SEC.82.

IC 5-10.3-8-15
Allocation of benefits
Sec. 15. The board may adopt rules to allow a member who designates more than one (1) beneficiary to allocate benefit shares in percentage increments.
As added by P.L.99-2010, SEC.5.



CHAPTER 9. ADMINISTRATION OF OTHER RETIREMENT PLANS

IC 5-10.3-9-2
Actuarial investigation; audit of accounts
Sec. 2. Actuarial Investigation and Audit of Accounts. After the board receives the petition:
(1) the actuary shall determine the actuarial soundness of the retirement system; and
(2) the state board of accounts shall audit the records and accounts of the retirement system.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-3
Administration by board
Sec. 3. Administration by the Board. After reviewing the actuarial investigation and audit, the board may choose to administer the plan as a trustee in compliance with the law which created the plan.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-4
Advisory board
Sec. 4. Advisory Board. The board of trustees or administrators of the retirement system shall act as advisors to the fund's director.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.5-1990, SEC.11.

IC 5-10.3-9-5
Repealed
(Repealed by P.L.115-2009, SEC.21.)

IC 5-10.3-9-6
Investments
Sec. 6. Investments. All investments made after the transfer shall be made by the board. As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-7
Separate records
Sec. 7. Separate Records. The board shall keep separate detailed records of the general or annuitant's reserve of each retirement system which it administers.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-8
Limited liability
Sec. 8. Limited Liability. The liabilities of a retirement system which is administered by the board are not liabilities of the fund, except as provided for in the agreement between the retirement system and the board.
As added by Acts 1977, P.L.53, SEC.3.



CHAPTER 10. CONSTRUCTION OF CODIFICATION

IC 5-10.3-10-2
Headings
Sec. 2. Headings. The headings prefixed to sections of this article are included for organizational purposes and do not affect the meaning, application, or construction of the sections.
As added by Acts 1977, P.L.53, SEC.3.



CHAPTER 11. PENSION RELIEF FUND

IC 5-10.3-11-2
Powers and duties of state board
Sec. 2. The state board shall:
(1) make payments from the pension relief fund;
(2) administer the pension relief fund in accordance with the powers and duties granted it in IC 5-10.3-5-3 through IC 5-10.3-5-6, IC 5-10.5-4, and IC 5-10.5-6; and
(3) provide by rule and regulation for the implementation of this chapter.
As added by Acts 1980, P.L.8, SEC.45. Amended by P.L.35-2012, SEC.83.

IC 5-10.3-11-3
Payments to units of local government; restriction
Sec. 3. The pension relief fund may be used only for making payments to cities, counties, towns, and townships, referred to as "units of local government" in this chapter, having pension funds established under IC 18-1-12, IC 19-1-18, IC 19-1-24, IC 19-1-25-4, IC 19-1-30, IC 19-1-37, or IC 19-1-44 (all before their repeal). Payments received by the units may be used only for:
(1) pension payments from a pension fund listed in this section; or
(2) withdrawals under section 6 of this chapter.
As added by Acts 1980, P.L.8, SEC.45. Amended by P.L.182-2009(ss), SEC.74.

IC 5-10.3-11-4
Certification of information to state board; determination of total pension payments
Sec. 4. (a) Monies from the pension relief fund shall be paid annually by the state board under the procedures specified in this

section.
(b) Each year, before a date set by the state board, each unit of local government must certify to the state board:
(1) the amount of payments made during the preceding year for benefits under its pension funds covered by this chapter, referred to in this section as "pension payments";
(2) the data determined necessary by the state board to perform an actuarial valuation of the unit's pension funds covered by this chapter;
(3) the names required to prepare the list specified in subsection (c); and
(4) any other information that is necessary for the state board to make distributions to units under this chapter.
A unit is ineligible to receive a distribution under this section if it does not supply the complete information required by this subsection or a substantial amount of the information required if it is accompanied by an affidavit of the chief executive officer of the unit detailing the steps which have been taken to obtain the information and the reasons the complete information has not been obtained. This subsection supersedes the reporting requirement of IC 5-10-1.5 as it applies to pension funds covered by this chapter.
(c) Each year, before a date set by the state board, the state board shall prepare a list of all police officers and firefighters, active, retired, and deceased if their beneficiaries are eligible for benefits, who are members of a police or fire pension fund that was established before May 1, 1977. The list may not include police officers, firefighters, or their beneficiaries for whom no future benefits will be paid. The state board shall then compute the present value of the accrued liability to provide the pension and other benefits to each person on the list.
(d) Each year, before a date set by the state board, the state board shall determine the total pension payments made by all units of local government for the preceding year and shall estimate the total pension payments to be made to all units in the calendar year in which the July 1 occurs and in the following calendar year.
As added by Acts 1980, P.L.8, SEC.45. Amended by Acts 1982, P.L.39, SEC.1; P.L.25-1994, SEC.8; P.L.26-1996, SEC.4; P.L.38-2001, SEC.1; P.L.146-2008, SEC.35.

IC 5-10.3-11-4.5
Repealed
(Repealed by P.L.146-2008, SEC.814.)

IC 5-10.3-11-4.7
Distributions to units of local government
Sec. 4.7. (a) In 2009 and each year thereafter, the state board shall distribute from the pension relief fund to each unit of local government the total amount of pension, disability, and survivor benefit payments from the 1925 police pension fund (IC 36-8-6), the 1937 firefighters' pension fund (IC 36-8-7), and the 1953 police

pension fund (IC 36-8-7.5) to be made by the unit in the calendar year, as estimated by the state board under section 4 of this chapter.
(b) The state board shall make the distributions under subsection (a) in two (2) equal installments before July 1 and before October 2 of each year.
As added by P.L.38-2001, SEC.2. Amended by P.L.28-2006, SEC.1; P.L.234-2007, SEC.277; P.L.146-2008, SEC.36; P.L.115-2010, SEC.4.

IC 5-10.3-11-5
Annual report
Sec. 5. At least annually the state board shall report in writing to each affected unit of local government the following information:
(1) The projected pension payments for the next twenty (20) years.
(2) The present value of the total future projected pension payments.
As added by Acts 1980, P.L.8, SEC.45. Amended by P.L.47-1985, SEC.7; P.L.26-1996, SEC.5.

IC 5-10.3-11-6
Separate accounts
Sec. 6. (a) The state board shall maintain separate accounts for each unit of local government for purposes of this section. The accounts are separate and distinct accounts within the public employees' retirement fund and the pension relief fund.
(b) A unit of local government may do the following:
(1) Make deposits at any time to the separate account established for the unit under this section.
(2) Withdraw once each year from the unit's separate account all or a part of the balance in the account to pay pension benefits under IC 36-8-6, IC 36-8-7, or IC 36-8-7.5.
(3) Direct the state board at any time to pay from the unit's separate account all or a part of either or both of the following:
(A) The unit's employer contributions under IC 36-8-8-6.
(B) The contributions paid by the unit for a member under IC 36-8-8-8(a).
As added by P.L.38-2001, SEC.3. Amended by P.L.146-2008, SEC.37; P.L.182-2009(ss), SEC.75.



CHAPTER 12. PUBLIC EMPLOYEES' DEFINED CONTRIBUTION PLAN

IC 5-10.3-12-2
"Account"
Sec. 2. As used in this chapter, "account" means the plan account established for a member under section 21(b) of this chapter.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-3
"Annuity savings account"
Sec. 3. As used in this chapter, "annuity savings account" means the annuity savings account maintained under IC 5-10.2-2-2(a)(1).
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-4
"Board"
Sec. 4. As used in this chapter, "board" has the meaning set forth in IC 5-10.3-1-1.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-5
"Compensation"
Sec. 5. As used in this chapter, "compensation" has the meaning set forth in IC 5-10.2-3-2(a).
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-6
"Dies in the line of duty"
Sec. 6. As used in this chapter, "dies in the line of duty" has the meaning set forth in IC 5-10-11-2.
As added by P.L.22-2011, SEC.2.
IC 5-10.3-12-7
"Effective date"
Sec. 7. As used in this chapter, "effective date" means the first day of the month that is six (6) months after the month in which the Internal Revenue Service issues an approval of the plan.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-8
"Employer"
Sec. 8. As used in this chapter, "employer" means the state.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-9
"Employer contribution subaccount"
Sec. 9. As used in this chapter, "employer contribution subaccount" means the subaccount in a member's plan account established under section 21(b)(2) of this chapter.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-10
"Fund"
Sec. 10. As used in this chapter, "fund" has the meaning set forth in IC 5-10.3-1-3.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-11
"Internal Revenue Code"
Sec. 11. As used in this chapter, "Internal Revenue Code" has the meaning set forth in IC 5-10.2-1-3.5.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-12
"Member"
Sec. 12. As used in this chapter, "member" means an individual who has elected to participate in the plan.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-13
"Member contribution account"
Sec. 13. As used in this chapter, "member contribution subaccount" means the subaccount in a member's plan account established under section 21(b)(1) of this chapter.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-14
"Normal retirement age"
Sec. 14. As used in this chapter, "normal retirement age" for a member means the member is at least sixty-two (62) years of age with at least ten (10) years of participation in the plan.
As added by P.L.22-2011, SEC.2.
IC 5-10.3-12-15
"Plan"
Sec. 15. As used in this chapter, "plan" refers to the public employees' defined contribution plan established by section 18 of this chapter.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-16
"Years of participation"
Sec. 16. As used in this chapter, "years of participation" means all periods of participation in the plan in a covered position, plus any additional service for which this chapter provides years of participation credit.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-17
Applicability of other laws
Sec. 17. Except as otherwise provided in this chapter or by federal law, and subject to the board obtaining the approval of the Internal Revenue Service as described in section 18(b) of this chapter, the provisions of IC 5-10.3 that apply to the annuity savings account apply to an account established under this chapter.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-18
Establishment and administration of plan; Internal Revenue Service approval
Sec. 18. (a) The public employees' defined contribution plan is established for the purpose of providing amounts funded by an employer and a member for the use of the member or the member's beneficiaries or survivors after the member's retirement.
(b) The board shall adopt provisions to implement the plan established under subsection (a) as follows:
(1) The board shall initially offer the plan using the annuity savings account, subject to obtaining the approval of the Internal Revenue Service in a manner satisfactory to the board to preserve the qualified status of the plan and the fund. The plan as provided under this subdivision is a component within the fund.
(2) If the approval of the Internal Revenue Service to offer the plan using the annuity savings account cannot be obtained in a manner satisfactory to the board, the board shall offer the plan as a separate fund under Section 401(a) or another applicable section of the Internal Revenue Code.
(c) The board shall administer the plan.
(d) The board may adopt a plan document that it considers appropriate or necessary to administer the plan.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-19 Authorization to request Internal Revenue Service rulings or determination letters
Sec. 19. The board may request from the Internal Revenue Service any rulings or determination letters that the board considers necessary or appropriate in order to implement or administer the plan.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-20
Plan membership; election; fund membership
Sec. 20. (a) An individual who, on or after the effective date of the plan, becomes for the first time a full-time employee of the state (as defined in IC 5-10.3-7-1(d)) in a position that would otherwise be eligible for membership in the fund under IC 5-10.3-7 may elect to become a member of the plan. An election under this section:
(1) must be made in writing;
(2) must be filed with the board, on a form prescribed by the board; and
(3) is irrevocable.
(b) An individual who does not elect to become a member of the plan becomes a member (as defined in IC 5-10.3-1-5) of the fund.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-21
Plan; member accounts; rollover accounts
Sec. 21. (a) The plan consists of the following:
(1) Each member's contributions to the plan under section 23 of this chapter.
(2) Contributions made by an employer to the plan on behalf of each member under section 24 of this chapter.
(3) Rollovers to the plan by a member under section 29 of this chapter.
(4) All earnings on investments or deposits of the plan.
(5) All contributions or payments to the plan made in the manner provided by the general assembly.
(b) The plan shall establish an account for each member. A member's account consists of two (2) subaccounts credited individually as follows:
(1) The member contribution subaccount consists of:
(A) the member's contributions to the plan under section 23 of this chapter; and
(B) the net earnings on the contributions described in clause (A) as determined under section 22 of this chapter.
(2) The employer contribution subaccount consists of:
(A) the employer's contributions made on behalf of the member to the plan under section 24 of this chapter; and
(B) the earnings on the contributions described in clause (A) as determined under section 22 of this chapter.
The board may combine the two (2) subaccounts established under this subsection into a single account, if the board determines that a

single account is administratively appropriate and permissible under applicable law.
(c) If a member makes rollover contributions under section 29 of this chapter, the plan shall establish a rollover account as a separate subaccount within the member's account.
As added by P.L.22-2011, SEC.2. Amended by P.L.6-2012, SEC.30; P.L.35-2012, SEC.84.

IC 5-10.3-12-22
Alternative investment programs; requirements and rules; administrative fees
Sec. 22. (a) Subject to the board obtaining the approval of the Internal Revenue Service as described in section 18(b) of this chapter, the board shall establish the alternative investment programs (as described by IC 5-10.2-2-3 and IC 5-10.2-2-4) within the annuity savings account as the initial alternative investment programs for the plan, except that the board shall maintain at least one (1) alternative investment program that is a stable value fund. If the board considers it necessary or appropriate, the board may establish different or additional alternative investment programs for the plan. However, the guaranteed program (as defined in IC 5-10.2-2-3) shall not be offered as an investment option under the plan.
(b) The requirements and rules that apply to the alternative investment programs within the annuity savings account are the initial requirements and rules that apply to the alternative investment programs within the plan, including the following:
(1) The board's investment guidelines and limits for the alternative investment programs.
(2) A member's selection of and changes to the member's investment options.
(3) The valuation of a member's account.
(4) The allocation and payment of administrative expenses for the alternative investment programs.
(c) If the board considers it necessary or appropriate, the board may establish different or additional requirements and rules that apply to the alternative investment programs within the plan.
(d) The board shall determine the appropriate administrative fees to be charged to the member accounts.
As added by P.L.22-2011, SEC.2. Amended by P.L.6-2012, SEC.31.

IC 5-10.3-12-23
Member contributions; rate; crediting; employer pick-up and payment
Sec. 23. (a) Each member's contribution to the plan is equal to three percent (3%) of the member's compensation. The state shall pay the member's contribution on behalf of each member of the plan each year.
(b) Member contributions will be credited to the member's account as specified in IC 5-10.2-3.
(c) Although designated as employee contributions, the

contributions made under subsection (a) are picked up and paid by the state as the employer in lieu of the contributions being paid by the employee in accordance with section 414(h)(2) of the Internal Revenue Code. A member may not receive any amounts paid by the state under this section directly instead of having the amounts paid to the plan.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-24
Employer contributions; rate determination; amounts credited; minimum rate; electronic submission of contributions
Sec. 24. (a) The state shall make employer contributions to the plan based on the rate determined under this section.
(b) The employer's contribution rate for the plan shall be equal to the employer's contribution rate for the fund as determined by the board under IC 5-10.2-2-11(b). The amount credited from the employer's contribution rate to the member's account shall not be greater than the normal cost of the fund. Any amount not credited to the member's account shall be applied to the unfunded accrued liability of the fund as determined under IC 5-10.2-2-11(a)(3) and IC 5-10.2-2-11(a)(4).
(c) The state's minimum contribution under this section is equal to three percent (3%) of the compensation of all members of the plan.
(d) The state shall submit the employer contributions determined under this section as provided in IC 5-10.2-2-12.5.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-25
Member contributions belong to member; vesting schedule for employer contributions; forfeiture of amounts not vested
Sec. 25. (a) Member contributions and net earnings on the member contributions in the member contribution subaccount belong to the member at all times and do not belong to the state.
(b) A member is vested in the employer contribution subaccount in accordance with the following schedule:
Years of participation in the Vested percentage of
plan employer contributions
and earnings
1 20%
2 40%
3 60%
4 80%
5 100%
For purposes of vesting in the employer contribution subaccount, only a member's full years of participation in the plan may be counted.
(c) The amount that a member may withdraw from the member's account is limited to the vested portion of the account.
(d) A member who attains normal retirement age is fully vested in all amounts in the member's account. (e) If a member separates from service with the state before the member is fully vested in the employer contribution subaccount, the amount in the employer contribution subaccount that is not vested is forfeited as of the date the member separates from service.
(f) Amounts forfeited under subsection (e) must be used to reduce the state's unfunded accrued liability of the fund as determined under IC 5-10.2-2-11(a)(3) and IC 5-10.2-2-11(a)(4).
(g) A member may not earn creditable service (as defined in IC 5-10.2-3-1(a)) under the plan.
As added by P.L.22-2011, SEC.2. Amended by P.L.6-2012, SEC.32.

IC 5-10.3-12-26
Member accounts; withdrawals; forms of payment
Sec. 26. (a) Subject to the provisions of the Internal Revenue Code applicable to qualified plan distributions, a member who terminates service in a covered position is entitled to withdraw amounts in the member's account to the extent the member is vested in the account. A member must make a required withdrawal from the member's account not later than the required beginning date under the Internal Revenue Code.
(b) The member may elect to have withdrawals paid as:
(1) a lump sum;
(2) a direct rollover to another eligible retirement plan; or
(3) if the member has attained normal retirement age, a monthly annuity in accordance with the rules of the board.
(c) The board may establish a minimum account balance or a minimum monthly payment amount in order for a member to select the monthly annuity option. The board shall establish the forms of annuity by rule, in consultation with the board's actuary. The board shall give members information about these forms of payment and any information required by federal law to accompany such distributions.
(d) Unless otherwise required by federal or state law, the requirements and rules that apply to the distribution of the annuity savings account apply to distributions from a member's account.
As added by P.L.22-2011, SEC.2. Amended by P.L.6-2012, SEC.33.

IC 5-10.3-12-27
Member accounts; beneficiary or survivor withdrawals; forms of payment
Sec. 27. (a) If a member dies:
(1) while in service in a position covered by the plan but not in the line of duty; or
(2) after terminating service in a position covered by the plan but before withdrawing the member's account;
to the extent that the member is vested, the member's account shall be paid to the beneficiary or beneficiaries designated by the member on a form prescribed by the board. The amount paid shall be valued as provided in IC 5-10.2-2-3 and IC 5-10.2-2-4. The board shall invest the total amount in the member's account in the stable value

fund not later than thirty (30) days after receiving notification of a member's death.
(b) If there is no properly designated beneficiary, or if no beneficiary survives the member, the member's account shall be paid to:
(1) the surviving spouse of the member;
(2) if there is not a surviving spouse, the surviving dependent or dependents of the member in equal shares; or
(3) if there is not a surviving spouse or dependent, the member's estate.
(c) The beneficiary or beneficiaries designated under subsection (a) or a survivor determined under subsection (b) may elect to have the member's account paid as:
(1) a lump sum;
(2) a direct rollover to another eligible retirement plan; or
(3) a monthly annuity in accordance with rules of the board.
A monthly annuity is an option only on or after the beneficiary or survivor attains sixty-two (62) years of age. The board shall establish the forms of annuity by rule, in consultation with the board's actuary. Further, the board may establish a minimum account balance or a minimum monthly payment amount that is required in order for a beneficiary or survivor to select the monthly annuity option.
(d) If a member dies in the line of duty while in service in a covered position, the designated beneficiary or beneficiaries or the surviving spouse or dependents, as applicable, are entitled to payment of the member's account as provided in this section. In addition, if the member was not fully vested in the employer contribution subaccount, the account is deemed to be fully vested for purposes of withdrawal under this section.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-28
Plan exempt from legal process; assignment of payments
Sec. 28. (a) All assets in the plan are exempt from levy, sale, garnishment, attachment, or other legal process.
(b) A member, beneficiary, or survivor may not assign any payment under this chapter except for the following:
(1) Premiums on a life, hospitalization, surgical, or medical group insurance plan maintained in part by a state agency.
(2) Dues to an association that proves to the board's satisfaction that the association has as members at least twenty percent (20%) of the retired members in the plan.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-29
Rollover contributions; rollover accounts
Sec. 29. (a) To the extent permitted by the Internal Revenue Code and the applicable regulations and guidance, the plan may accept, on behalf of any member who is employed in a covered position, a rollover distribution from any of the following: (1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(b) Any amounts rolled over under subsection (a) must be accounted for in a "rollover account" that is separate from the member's account in the plan. The member shall be fully vested in the member's rollover account.
(c) A member may direct the investment of the member's rollover account into any alternative investment option that the board may make available to the member's rollover account under section 22 of this chapter.
(d) A member may withdraw the member's rollover account from the plan in a lump sum or direct a rollover to an eligible retirement plan at any time. Upon attainment of normal retirement age, in addition to these payment options, the member may withdraw the member's rollover account as a monthly annuity as established by the board in accordance with the annuity options that are available for the member's account in the plan. A member must make a required withdrawal from the member's account in the plan not later than the required beginning date under the Internal Revenue Code.
As added by P.L.22-2011, SEC.2.

IC 5-10.3-12-30
Member accounts; disability withdrawals; forms of payment
Sec. 30. (a) If a member becomes disabled while in a covered position, subject to any federal law limitations concerning qualified plan distributions and the member furnishing proof of the member's qualification for Social Security disability benefits to the board, to the extent that the member is vested, the member may make a withdrawal from the member's account.
(b) The member may elect to have the withdrawal paid as:
(1) a lump sum;
(2) a direct rollover to another eligible retirement plan; or
(3) a monthly annuity in accordance with the rules of the board.
(c) The board may establish a minimum account balance or a minimum monthly payment amount in order for a member to select the monthly annuity option.
As added by P.L.22-2011, SEC.2. Amended by P.L.6-2012, SEC.34.

IC 5-10.3-12-31
Effect of reemployment on plan participation
Sec. 31. (a) If a member of the plan separates from employment with the state and later returns to state employment in a position

covered by the plan, the member is entitled to receive credit for the member's years of participation in the plan before the member's separation. However, any amounts forfeited by the member under section 25(e) of this chapter may not be restored to the member's account.
(b) An individual who elected under section 20 of this chapter to become a member of the plan resumes membership in the plan upon the individual's return to state employment.
(c) An individual who did not elect to become a member of the plan resumes membership in the fund.
(d) An individual who returns to state employment having had an opportunity to make an election under section 20 of this chapter during an earlier period of state employment is not entitled to a second opportunity to make an election under section 20 of this chapter.
As added by P.L.22-2011, SEC.2.






ARTICLE 10.4. STATE TEACHERS' RETIREMENT FUND

CHAPTER 1. GENERAL PROVISIONS

IC 5-10.4-1-0.4
Retention of certain accrued creditable service
Sec. 0.4. (a) The definitions in IC 21-6.1-1 (before its repeal, now codified in this chapter) apply throughout this section.
(b) Notwithstanding IC 21-6.1-4-5 (as amended by P.L.214-1995, before its repeal, now codified at IC 5-10.4-4-7) and IC 21-6.1-4-13(a) (as added by P.L.214-1995, before its repeal, now codified at IC 5-10.4-4-14), and subject to IC 21-6.1-4-13(b) (as added by P.L.214-1995, before its repeal, now codified at IC 5-10.4-4-14), a member who accrued creditable service before January 1, 1995, for leave for other educational employment approved by the board:
(1) retains the creditable service accrued before January 1, 1995, resulting from the leave for other educational employment that was approved by the board; and
(2) continues to accrue creditable service after December 31, 1994, resulting from the leave for other educational employment that was approved before January 1, 1995, by the board.
As added by P.L.220-2011, SEC.85.

IC 5-10.4-1-1
Purpose
Sec. 1. This article supplements IC 5-10.2 and may not be construed or administered to diminish or nullify the rights, privileges, and benefits conferred by IC 5-10.2, except for the granting and purchase of service credit under IC 21-6.1-4 (before its repeal) or IC 5-10.4-4.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-2
Application
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.2-2006, SEC.28.
IC 5-10.4-1-3
"1996 account"
Sec. 3. "1996 account" refers to the 1996 account established within the fund under IC 5-10.4-2-2.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-4
"Americans with Disabilities Act"
Sec. 4. "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-5
"Board"
Sec. 5. "Board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
As added by P.L.2-2006, SEC.28. Amended by P.L.23-2011, SEC.21.

IC 5-10.4-1-6
"Director"
Sec. 6. "Director" refers to the director of the Indiana public retirement system established by IC 5-10.5-2-1.
As added by P.L.2-2006, SEC.28. Amended by P.L.35-2012, SEC.85.

IC 5-10.4-1-7
"Fund"
Sec. 7. "Fund" refers to the Indiana state teachers' retirement fund:
(1) established by; and
(2) operating under;
this article.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-8
"Governing body"
Sec. 8. "Governing body" means:
(1) a township trustee and the township board of a school township;
(2) a board of school commissioners;
(3) a metropolitan board of education;
(4) a board of trustees; or
(5) another board or commission;
charged by law with the responsibility of administering the affairs of a school corporation.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-9
"Member"
Sec. 9. "Member" means a person qualifying for membership in the fund under IC 5-10.4-4-1. As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-10
"Member's contribution"
Sec. 10. "Member's contributions" includes contributions paid by the employer of a member for the member to the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-11
"Military service"
Sec. 11. "Military service" means service in the military, naval, or air service of the United States armed forces.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-12
"Pre-1996 account"
Sec. 12. "Pre-1996 account" refers to the pre-1996 account established within the fund under IC 5-10.4-2-2.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-13
"School corporation"
Sec. 13. "School corporation" means a public school corporation established by and under Indiana law. The term includes any:
(1) school city;
(2) school town;
(3) school township;
(4) consolidated school corporation;
(5) metropolitan school district;
(6) township school corporation;
(7) county school corporation;
(8) united school corporation; or
(9) community school corporation.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-14
"State superintendent"
Sec. 14. "State superintendent" refers to the state superintendent of public instruction.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-15
"Transfer"
Sec. 15. "Transfer" includes the acts of selling and assigning.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-16
"Trustee"
Sec. 16. "Trustee" means a member of the board.
As added by P.L.2-2006, SEC.28. Amended by P.L.35-2012, SEC.86.



CHAPTER 2. FUND

IC 5-10.4-2-2
Accounts
Sec. 2. (a) The board shall segregate the fund into the following accounts:
(1) The pre-1996 account.
(2) The 1996 account.
(b) The board shall segregate each of the accounts established under subsection (a) into the following subaccounts:
(1) The annuity savings account.
(2) The retirement allowance account.
(c) Except as provided in subsection (d), member contributions shall be credited to the annuity savings account within the pre-1996 account.
(d) Member contributions made after June 30, 1995, with respect to the following members shall be credited to the annuity savings account within the 1996 account:
(1) An individual who first became a member of the fund after June 30, 1995.
(2) A member who:
(A) before July 1, 1995, served in a position covered by the fund; and
(B) after June 30, 1995, and before July 1, 2005, was hired by another school corporation or institution covered by the fund or rehired by a prior employer.
(3) A member described in subdivision (2) who, after June 30, 2005, is hired by another school corporation or institution covered by the fund or rehired by a prior employer.
(e) Member contributions made to the pre-1996 account with respect to a member covered by subsection (d) shall be transferred to the annuity savings account within the 1996 account.
(f) Employer contributions made after June 30, 1995, with respect to members described in subsection (d) shall be credited to the retirement allowance account within the 1996 account. Employer contributions made after June 30, 1995, with respect to all other members shall be credited to the retirement allowance account within the pre-1996 account.
(g) The board shall administer these accounts and subaccounts as

specified in IC 5-10.2-2.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-2-2.5
Adjustment of employer compensation rate because of certain savings
Sec. 2.5. The board shall adjust the employer contribution rate for the Indiana state teachers' retirement fund to take into account any actuarial savings resulting from the amendment to IC 21-6.1-2-2 (before its repeal, now codified at section 2 of this chapter) by P.L.291-2001.
As added by P.L.220-2011, SEC.86.

IC 5-10.4-2-3
Proration of expenses among accounts
Sec. 3. (a) The board shall:
(1) prorate the expenses of administration of the fund between the retirement allowance accounts; and
(2) pay the prorated expenses from those accounts.
(b) The board shall pay the expenses for the administration of the system as provided in IC 5-10.5-6-5.
As added by P.L.2-2006, SEC.28. Amended by P.L.35-2012, SEC.87.

IC 5-10.4-2-4
Required appropriation
Sec. 4. (a) The general assembly shall appropriate an amount from the state general fund that is sufficient to cover the state's actuarial liability for each member covered by the pre-1996 account and for each state employee covered by the 1996 account. The board may reduce this liability by the amount of interest earned on the deposits in the fund. This liability is determined by the actuarial investigation required by IC 5-10.2-2-9.
(b) The actuarial investigation and the board shall include in the determination of the liability, contribution rate, and appropriation the amount necessary to fully fund any past and estimated future cost of living increases for members of the pre-1996 account and the 1996 account, amortized over thirty (30) years. The actuary shall consult with the budget agency in making this determination.
(c) The board shall:
(1) prepare its budget based on this investigation and for other specified expenditures; and
(2) submit the budget to the governor or to another officer or committee authorized by law to recommend the necessary appropriation.
(d) Each school corporation shall contribute to the 1996 account as specified in IC 5-10.4-7.
(e) If members receive compensation from federal funds, the board shall determine the employer's contribution, excluding administrative expenses, at the end of each fiscal year, to be paid from federal funds. The amount shall be determined by a method

adopted by the board that results in an equitable sharing of the employer contribution by the federal government on account of members receiving compensation from federal funds.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-2-5
Pension stabilization fund
Sec. 5. (a) The pension stabilization fund is established. The pension stabilization fund is a part of the pre-1996 account and shall be administered by the board in accordance with the powers and duties granted to the board by IC 5-10.4-3-10 through IC 5-10.4-3-14, IC 5-10.5-4, and IC 5-10.5-6.
(b) The following shall be deposited in the pension stabilization fund:
(1) Amounts allocated to the pension stabilization fund under IC 4-30-16-3.
(2) A part of the employer reserve balance as determined by the budget director so that the employer reserve is sufficient for the cash flow needs.
(3) Other amounts appropriated to the pension stabilization fund by the general assembly.
(c) Payments from the pension stabilization fund must equal the pre-1996 account liabilities for the current fiscal year minus the prior year's state general fund payments for the pre-1996 account multiplied by the pension stabilization percentage set forth in subsection (d).
(d) The pension stabilization percentage is one hundred six percent (106%). The budget agency, after review by the budget committee and with the approval of the governor, may change the pension stabilization percentage so that the present value of future payments from the fund equal the fund's balance plus the present value of future receipts to the fund, but the payments may not allow the fund balance to be negative.
(e) Money in the pension stabilization fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-2006, SEC.28. Amended by P.L.35-2012, SEC.88.

IC 5-10.4-2-5.5
Allocation from pension stabilization fund certain amounts
Sec. 5.5. The board shall allocate from the pension stabilization fund (IC 21-6.1-2-8, before its repeal, now codified at section 5 of this chapter) to the fund's 1996 account an amount equal to the unfunded liability for individuals who were members of the fund's pre-1996 account before July 1, 1995, (and survivors and beneficiaries of these members) who after June 30, 1995, became members of the Indiana state teachers' retirement fund's 1996 account.
As added by P.L.220-2011, SEC.87.

IC 5-10.4-2-6 Allocation of interest income
Sec. 6. The board shall do the following:
(1) Credit interest to the members' annuity savings accounts in the guaranteed fund and actual earnings to the alternative investment programs.
(2) After complying with subdivision (1), distribute any remaining undistributed income reserve as of the end of each accounting period as determined by the rules of the board.
As added by P.L.2-2006, SEC.28. Amended by P.L.99-2010, SEC.6.



CHAPTER 3. BOARD

IC 5-10.4-3-8
Repealed
(Repealed by P.L.23-2011, SEC.31.)

IC 5-10.4-3-9
Management of property
Sec. 9. (a) The board is responsible for the fund's property. The board may take and hold any property given outright or on condition to the fund and shall perform the conditions accepted. Unless restricted by a condition, the board may transfer the property when necessary for the fund's benefit. (b) The board shall receipt:
(1) property belonging to or coming into the fund and shall judiciously invest the property; and
(2) money coming into the fund and, except as specified in sections 13 and 14 of this chapter, shall deposit the money as authorized by the board.
(c) The board shall direct the fund's disbursements on itemized vouchers approved by the president of the board and the director or, in the absence or incapacity of both officers, by another trustee directed by order of the board.
As added by P.L.2-2006, SEC.28. Amended by P.L.115-2009, SEC.13.

IC 5-10.4-3-10
Investments
Sec. 10. (a) The board shall invest its assets with the care, skill, prudence, and diligence that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character with like aims. The board also shall diversify investments in accordance with prudent investment standards, subject to the limitations and restrictions set forth in IC 5-10.2-2-18.
(b) The board may:
(1) make or have investigations made concerning investments; and
(2) contract for and employ investment counsel to advise and assist in the purchase and sale of securities.
(c) The board is not subject to IC 4-13, IC 4-13.6, or IC 5-16 when managing real property as an investment. A management agreement entered into by the board shall ensure that the management agent acts in a prudent manner regarding the purchase of goods and services. Contracts for the management of investment property shall be submitted to the governor, the attorney general, and the budget agency for approval. A contract for the management of real property as an investment:
(1) may not exceed a four (4) year term and must be based upon guidelines established by the board;
(2) may provide that the property manager may collect rent and make disbursements for routine operating expenses such as utilities, cleaning, maintenance, and minor tenant finish needs;
(3) shall establish, consistent with the board's duty under IC 30-4-3-3(c), guidelines for the prudent management of expenditures related to routine operation and capital improvements; and
(4) may provide specific guidelines for the board to:
(A) purchase new properties;
(B) contract for the construction or repair of properties; and
(C) lease or sell properties;
without individual transactions requiring the approval of the governor, the attorney general, the Indiana department of

administration, and the budget agency. However, each individual contract involving the purchase or sale of real property is subject to review and approval by the attorney general at the specific request of the attorney general.
(d) Whenever the board takes bids in managing or selling real property, the board shall require a bid submitted by a trust (as defined in IC 30-4-1-1(a)) to identify all the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-3-11
Compliance with federal law
Sec. 11. The board's transactions under section 10 of this chapter are subject to IC 5-10.2-2-1.5.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-3-12
Form of securities
Sec. 12. Each security may be held in bearer form or registered in the name of:
(1) the fund;
(2) a nominee created by the board; or
(3) a nominee of a custodian bank or safekeeping bank, approved by the board.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-3-13
Custodial agreements
Sec. 13. (a) The board may enter into a custodial agreement on terms the board considers in the best interest of the fund with a bank or trust company that is domiciled in the United States and approved by the board to:
(1) act in a fiduciary capacity; and
(2) manage custodial accounts;
on behalf of the fund.
(b) The agreement described in subsection (a) may authorize the custodian to:
(1) hold the fund's securities and other investments in the name of the fund or a nominee, or in bearer form;
(2) collect the income and other receipts from the securities and other investments and deposit them subject to the instructions of the board or the board's representative;
(3) reinvest the receipts on the direction of the board or the board's representative;
(4) maintain accounting records and prepare reports as may be required for use by the fund and the state board of accounts; and
(5) perform other services for the board that are appropriate and customary for the custodian.
(c) The custodian is responsible for all securities held in the name

of its nominee for the fund.
As added by P.L.2-2006, SEC.28. Amended by P.L.90-2008, SEC.3.

IC 5-10.4-3-14
Management of custodial account
Sec. 14. All income and other receipts from securities may be:
(1) collected by the custodian bank or safekeeping bank approved for that purpose by the board and deposited in the custodial account or a checking account of the board;
(2) reinvested from the custodial account or checking account when the board determines that the receipts may be safely invested; or
(3) withdrawn by the board for the immediate needs of the fund from the checking account or custodial account.
As added by P.L.2-2006, SEC.28. Amended by P.L.115-2009, SEC.14.

IC 5-10.4-3-15
Conflict of interest prohibited
Sec. 15. (a) Except as otherwise provided, a trustee or employee of the board may not have any direct interest in the income of an investment made by the board or may not receive any pay or emolument for services connected with any investment made by the board.
(b) The board may purchase a security or financial interest issued or owned by a:
(1) custodian bank or trust company; or
(2) subsidiary, parent corporation, or holding company of a custodian bank or trust company.
(c) A trustee or employee may not become an obligor for money loaned by or borrowed from the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-3-16
Criminal penalties
Sec. 16. A person who recklessly violates section 10, 12, 14, or 15 of this chapter is subject to criminal prosecution under IC 35-44.2-2-4.
As added by P.L.2-2006, SEC.28. Amended by P.L.126-2012, SEC.16.



CHAPTER 4. FUND MEMBERSHIP; EMPLOYEE CONTRIBUTIONS; CREDITABLE SERVICE; PURCHASE OF SERVICE; FUND WITHDRAWAL

IC 5-10.4-4-0.2
Application of certain amendments to chapter
Sec. 0.2. The amendments made to IC 21-6.1-4-6.1 (before its repeal, now codified at section 8 of this chapter) by P.L.184-2001 apply only to members of the public employees' retirement fund or the Indiana state teachers' retirement fund who retire after June 30, 2001.
As added by P.L.220-2011, SEC.89.

IC 5-10.4-4-1
Membership
Sec. 1. (a) The members of the fund include:
(1) legally qualified and regularly employed teachers in the public schools;
(2) persons employed by a governing body, who were qualified before their election or appointment;
(3) legally qualified and regularly employed teachers at Ball State University, Indiana State University, University of Southern Indiana, and Vincennes University;
(4) legally qualified and regularly employed teachers in a state educational institution whose teachers devote their entire time to teaching;
(5) legally qualified and regularly employed teachers in state benevolent, charitable, or correctional institutions;
(6) legally qualified and regularly employed teachers in an experimental school in a state university who teach elementary or high school students;
(7) as determined by the board, certain instructors serving in a state educational institution extension division not covered by a state retirement law;
(8) employees and officers of the department of education and of the fund who were qualified before their election or appointment;
(9) a person who:
(A) is employed as a nurse appointed under IC 20-34-3-6 by a school corporation located in a city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400); and
(B) participated in the fund before December 31, 1991, in

the position described in clause (A); and
(10) persons who are employed by the fund.
(b) Teachers in any state institution who accept the benefits of a state supported retirement benefit system comparable to the fund's benefits may not come under the fund unless permitted by law or the rules of the board.
(c) The members of the fund do not include substitute teachers who have not obtained an associate degree or a baccalaureate degree.
As added by P.L.2-2006, SEC.28. Amended by P.L.2-2007, SEC.95; P.L.119-2012, SEC.14.

IC 5-10.4-4-2
Creditable service
Sec. 2. (a) Creditable service is determined under IC 5-10.2-3-1 and this chapter.
(b) A member, whether or not the member is employed under a contract, must serve at least:
(1) one hundred twenty (120) days in a year; or
(2) sixty (60) days in each of two (2) years;
to receive one (1) year of service credit in the fund.
(c) Except as otherwise specified, a member may not be granted more than one (1) year of credit for service in a calendar year or fiscal year.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-3
Creditable service earned under prior law
Sec. 3. (a) Except as provided in subsection (b), a member who served the public schools in a capacity that subsequently was designated by the state as a service for which a license is specified, is eligible to receive service credit for the total length of that service.
(b) A member whose service was recognized as creditable on March 11, 1953, may receive for prior uncredited years served in the same capacity service credit that is not more than the minimum number of years required for a retirement benefit.
(c) If a person presents a claim for prior service in the form established by the board, the board shall issue to the person a certificate of the amount of prior service allowed by the board.
(d) A member may waive the member's rights to prior service, only if the waiver is made at the time of transfer to the fund.
(e) A member shall retain all service credit earned under the law before July 1, 1975.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-4
Out-of-state service
Sec. 4. (a) As used in this section, "out-of-state service" means service in any state in a comparable position that would be creditable service if performed in Indiana. The term includes comparable service performed: (1) on a United States military installation;
(2) in a federal prison; or
(3) at an educational facility operated or supervised by the Bureau of Indian Affairs.
(b) In computing the service credit for a member who began teaching in Indiana before July 1, 1981, and who has served as a public school teacher out of state, the board may include the greater of:
(1) eight (8) years of out-of-state service rendered before July 1, 1981; or
(2) one (1) year of out-of-state service rendered before July 1, 1981, for every four (4) years of in-state service.
(c) In addition, a member may purchase out-of-state service credit that has not been claimed under subsection (b) subject to the limitations of subsections (d) and (e) if the member satisfies the following requirements:
(1) The member has at least one (1) year of creditable service in the fund.
(2) Before the member retires, the member makes contributions to the fund that meet the following requirements:
(A) The contributions are equal to the product of the following:
(i) For service credit purchased before January 1, 1994, the member's salary when the member first became a member of the fund. For service credit purchased after December 31, 1993, the member's salary at the time the member actually makes a contribution for the service credit.
(ii) For service credit purchased before January 1, 1994, normal cost, as determined by the actuary of the fund. For purposes of this section, "normal cost" means the value of the annual amount required to fund the prospective benefits promised an employee for the work the employee has performed. For service credit purchased after December 31, 1993, a percentage rate, as determined by the actuary of the fund, based on the age of the member at the time the member actually makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased.
(iii) The number of years of out-of-state service the member intends to purchase.
(B) The contributions are for any accrued interest, at a rate determined by the actuary for the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
(3) The member has received verification from the fund that the out-of-state service is, as of that date, valid.
(d) Out-of-state years that qualify a member for retirement in an out-of-state system or in a federal retirement system may not be

granted under this section.
(e) After April 1, 1965, at least ten (10) years of in-state service is required before a member may claim any out-of-state service credits.
(f) A member who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance; or
(2) receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act;
may withdraw the personal contributions made under the contributory plan plus accumulated interest after submitting a properly completed application for a refund to the fund.
(g) The following apply to the purchase of service credit under this section after July 1, 1998:
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
(h) Contributions received after July 1, 1993, for the purchase of service credit under this section must be applied against the unfunded accrued liability of the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-5
Private teaching service
Sec. 5. (a) As used in this section, "private teaching service" means service in Indiana as a teacher in a private school, kindergarten through postsecondary, that would be creditable service if performed in an accredited public school in Indiana.
(b) A member may purchase private teaching service credit subject to the following:
(1) The member must have at least one (1) year of credited service in the fund.
(2) The member must have at least ten (10) years of in-state credited service before the member may claim the service credit.
(3) Before the member retires, the member must make contributions to the fund:
(A) that are equal to the product of:
(i) the member's salary at the time the member actually makes a contribution for the service credit;
(ii) a percentage rate, as determined by the actuary of the

fund, based on the age of the member at the time the member makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased; and
(iii) the number of years of private teaching service the member intends to purchase; and
(B) for any accrued interest, at a rate determined by the actuary of the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
(4) The fund must receive verification from the private school that the private teaching service occurred.
(c) Service for years of private teaching that qualify a member for retirement in an out-of-state system, a private retirement system, or a federal retirement system may not be granted under this section.
(d) A member who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance; or
(2) receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act;
may withdraw the personal contributions made under the contributory plan plus accumulated interest after submitting to the fund a properly completed application for a refund.
(e) The following apply to the purchase of service credit under this section:
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-6
Substitute teaching service
Sec. 6. (a) As used in this section, "substitute teaching service" means service in Indiana as a substitute teacher that is not covered under section 1(c) of this chapter but is served by a person who has other service that is covered under section 1(a) of this chapter.
(b) A member may purchase substitute teaching service if:
(1) the member has at least one (1) year of creditable service in the fund;
(2) before the member retires, the member makes contributions

to the fund:
(A) that are equal to the product of:
(i) the member's salary at the time the member actually makes a contribution for the service credit;
(ii) a percentage rate, as determined by the actuary of the fund, based on the age of the member at the time the member makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased; and
(iii) the number of years of substitute teaching service the member intends to purchase; and
(B) for any accrued interest, at a rate determined by the actuary of the fund, for the period from the member's initial membership in the fund to the date payment is made by the member; and
(3) the fund receives verification from the school corporation that the substitute teaching service occurred.
(c) Service for years of substitute teaching that qualify a member for retirement in an out-of-state system or in a federal retirement system may not be granted under this section.
(d) A member who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance; or
(2) receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act;
may withdraw the personal contributions made under the contributory plan plus accumulated interest after submitting to the fund a properly completed application for a refund.
(e) The following apply to the purchase of service credit under this section:
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-7
Leaves of absence
Sec. 7. (a) Except as provided in section 8 of this chapter, a member may be given credit for leaves of absence for study, professional improvement, and temporary disability if the leave

credit does not exceed one-seventh (1/7) of the total years of service claimed for retirement (referred to as the one-seventh rule). A member granted a leave in these instances for exchange teaching and for other educational employment approved individually by the board is considered a teacher and is entitled to the benefits of the fund if for or during the leave the member pays into the fund the member's contributions. A leave for other educational employment is not subject to the one-seventh rule.
(b) In each case of a teacher requesting a leave of absence to work in a federally supported educational project, the board must determine that the project is educational in nature and serves state citizens who might otherwise be served by the public schools or state educational institutions. The board shall make this determination for a one (1) year period, which is later subject to review and reapproval.
(c) Subject to this chapter, leaves of absence specified in IC 20-28-10-1, IC 20-28-10-2, IC 20-28-10-3, or IC 20-28-10-4 and adoption leave of not more than one (1) year must be credited to retirement.
(d) Notwithstanding any law, this section must be administered in a manner consistent with the federal Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). A member on a leave of absence that qualifies for the benefits and protections afforded by the Family and Medical Leave Act is entitled to receive credit for vesting and eligibility purposes to the extent required by the Family and Medical Leave Act but is not entitled to receive credit for service for benefit purposes unless the leave is described in subsection (a), (b), or (c).
As added by P.L.2-2006, SEC.28. Amended by P.L.2-2007, SEC.96.

IC 5-10.4-4-8
Military service credit; teachers; college teacher education; employees at state institutions of higher learning
Sec. 8. (a) This subsection applies to a member who retires before July 1, 1980. A member who had completed four (4) years of approved college teacher education before voluntary or involuntary induction into the military services is entitled to credit for that service as if the member had begun teaching before the induction. A member who serves in military service is considered a teacher and is entitled to the benefits of the fund if before or during the leave of absence the member pays into the fund the member's contributions. Time served by a member in military service for the duration of the hostilities or for the length of active service in the hostilities and the necessary demobilization time after the hostilities is not subject to the one-seventh rule set forth in section 7 of this chapter.
(b) This subsection applies to a member who retires after June 30, 1980. A member who completed four (4) years of approved college teacher education before voluntary or involuntary induction into military service is entitled to credit for the member's active military service as if the member had begun teaching before the induction. A member who serves in military service is considered a teacher and is entitled to the benefits of the fund if the following conditions are

met:
(1) The member has an honorable discharge.
(2) Except as provided in subsection (g), the member returns to active teaching service not later than twenty-four (24) months after the completion of active military service.
(3) The member has at least ten (10) years of in-state service credit.
The time served by a member in military service for the duration of the hostilities or for the length of active service in the hostilities and the necessary demobilization time after the hostilities is not subject to the one-seventh rule set forth in section 7 of this chapter. However, not more than six (6) years of military service credit may be granted under this subsection.
(c) This subsection applies to a member who retires after May 1, 1989. A member who had begun but had not completed four (4) years of approved college teacher education before voluntary or involuntary induction into the military services is entitled to service credit in an amount equal to the duration of the member's active military service if the following conditions are met:
(1) The member has an honorable discharge.
(2) Except as provided in subsection (g), the member returns to a four (4) year approved college teacher training program not later than twenty-four (24) months after the completion of active military service and subsequently completes that program.
(3) The member has at least ten (10) years of in-state service credit.
The time served by a member in active military service for the length of active service in the hostilities and the necessary demobilization is not subject to the one-seventh rule set forth in section 7 of this chapter. However, not more than six (6) years of military service credit may be granted under this subsection.
(d) This subsection applies to a member who retires after May 1, 1991, and who is employed at a state educational institution. A member who had begun but had not completed baccalaureate or post-baccalaureate education before voluntary or involuntary induction into military service is entitled to the member's active military service credit for the member's active military service in an amount equal to the duration of the member's military service if the following conditions are met:
(1) The member received an honorable discharge.
(2) Except as provided in subsection (g), the member returns to baccalaureate or post-baccalaureate education not later than twenty-four (24) months after completion of active military service and subsequently completes that education.
(3) The member has at least ten (10) years of in-state service credit.
The time served by a member in active military service for the length of active service in the hostilities and the necessary demobilization is not subject to the one-seventh rule set forth in section 7 of this

chapter. However, not more than six (6) years of military service credit may be granted under this subsection.
(e) For purposes of this section, a member returns to active teaching service on the earlier of:
(1) the date on which the member signs a teacher's contract; or
(2) the date on which the member is first employed in a position covered by this article.
(f) For purposes of this section, a member returns to:
(1) a teacher training program; or
(2) baccalaureate or post-baccalaureate education;
on the date the member registers for or enrolls in classes that the member attends.
(g) The board shall extend the twenty-four (24) month deadline contained in subsection (b)(2), (c)(2), or (d)(2) if the board determines that an illness, an injury, or a disability related to the member's military service prevented the member from returning to active teaching service or to a teacher education program not later than twenty-four (24) months after the member's discharge from military service. However, the board may not extend the deadline beyond forty-eight (48) months after the member's discharge.
(h) If a member retires and the board subsequently determines that the member is entitled to additional service credit due to the extension of a deadline under subsection (g), the board shall recompute the member's benefit. However, the additional service credit may be used only in the computation of benefits to be paid after the date of the board's determination, and the member is not entitled to a recomputation of benefits received before the date of the board's determination.
(i) Notwithstanding any provision of this section, a member is entitled to military service credit and benefits in the amount and to the extent required by the federal Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.), including all later amendments.
(j) Subject to this section, an active member may purchase not more than two (2) years of service credit for the member's service on active duty in the armed services if the member meets the following conditions:
(1) The member has at least one (1) year of credited service in the fund.
(2) The member serves on active duty in the armed services of the United States for at least six (6) months.
(3) The member receives an honorable discharge from the armed services.
(4) Before the member retires, the member makes contributions to the fund as follows:
(A) Contributions that are equal to the product of:
(i) the member's salary at the time the member actually makes a contribution for the service credit;
(ii) a rate, determined by the actuary of the fund, that is based on the age of the member at the time the member

actually makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased; and
(iii) the number of years of service credit the member intends to purchase.
(B) Contributions for any accrued interest, at a rate determined by the actuary of the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
However, a member is entitled to purchase service credit under this subsection only to the extent that service credit is not granted for that time under another provision of this section. At least ten (10) years of service in Indiana is required before a member may receive a benefit based on service credits purchased under this section. A member who terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance or receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act may withdraw the purchase amount plus accumulated interest after submitting a properly completed application for a refund to the fund.
(k) The following apply to the purchase of service credit under subsection (j):
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
(l) This subsection applies to a member who retires after June 30, 2006. A member may not receive credit under this section for service for which the member receives service credit under the terms of a military or another governmental retirement plan.
As added by P.L.2-2006, SEC.28. Amended by P.L.119-2006, SEC.3; P.L.2-2007, SEC.97; P.L.201-2007, SEC.1; P.L.115-2009, SEC.15.

IC 5-10.4-4-9
Computation of state liability
Sec. 9. The board shall determine the actuarial liability resulting from the years of service of the members in the fund and shall determine the state's share of the liability. The board shall distribute the payment of this liability over a period of years that will be equitable to the state and the fund.
As added by P.L.2-2006, SEC.28.
IC 5-10.4-4-10
Designation of beneficiary; allocation of benefits
Sec. 10. (a) The director shall obtain a designation of beneficiary as soon as possible from each member.
(b) The board may adopt rules to allow a member who designates more than one (1) beneficiary to allocate benefit shares in percentage increments.
(c) Notwithstanding a contrary collateral agreement, court order, process, attachment, or levy, the right to receive a death benefit under IC 5-10.2 or this article vests with the designated beneficiary on file with the fund at the time of the member's death. The fund shall distribute the death benefit to the designated beneficiary or the designated beneficiary's estate in accordance with IC 5-10.2 and this article.
As added by P.L.2-2006, SEC.28. Amended by P.L.115-2009, SEC.16; P.L.99-2010, SEC.7.

IC 5-10.4-4-11
Member contributions to fund
Sec. 11. (a) This section does not apply to a member who is reemployed more than thirty (30) days after the member's retirement in a position covered by the fund.
(b) Each member shall contribute to the fund three percent (3%) of the member's compensation as set forth in IC 5-10.2-3. However, the member's employer may pay the contribution on behalf of the member.
(c) If a member's employer elects to pay the members' contributions for its employees, the employer must initiate the payments as part of salary and fringe benefit adjustments provided to these employees.
As added by P.L.2-2006, SEC.28. Amended by P.L.72-2007, SEC.8; P.L.76-2008, SEC.5.

IC 5-10.4-4-12
Cash rollover contributions
Sec. 12. (a) The fund may accept cash rollover contributions from a member who is making payments for additional service credits under this chapter if the following conditions are met:
(1) The rollover contribution must represent:
(A) all or a part of the member's interest in a retirement plan of a former employer that is qualified under Section 401(a) of the Internal Revenue Code and that permits the interest to be transferred to the fund as a qualifying rollover contribution under the Internal Revenue Code;
(B) all or a part of the member's interest from an individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code;
(C) all or a part of the member's interest in:
(i) a qualified plan described in Section 403(a) of the Internal Revenue Code; or (ii) an annuity contract or account described in Section 403(b) of the Internal Revenue Code; or
(D) all or a part of the member's interest in an eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(2) The amount of the rollover contributions may not exceed the amount of payment required to purchase the service credits under this chapter.
(3) The rollover contributions may contain only tax deferred contributions and earnings on the contributions and may not include any posttax contributions.
(4) The member must be otherwise eligible to purchase the service credit under this chapter.
(b) To the extent permitted by the Internal Revenue Code and the applicable regulations, the fund may accept, on behalf of a member who is purchasing permissive service credit under this chapter, a trustee to trustee transfer from:
(1) an annuity contract or account described in Section 403(b) of the Internal Revenue Code; or
(2) an eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
(c) The fund, the board, and their respective members, officers, and employees do not have any responsibility or liability with respect to the federal and state income tax consequences of any transfer made to the fund under this section. The board may require, as a condition to the fund's acceptance of a rollover contribution:
(1) satisfactory evidence that the proposed transfer is a qualifying rollover contribution under the Internal Revenue Code; and
(2) reasonable releases or indemnifications from the member against any liabilities that may be connected with the transfer.
(d) Cash transferred to the fund as a rollover contribution shall be deposited in the retirement allowance account in the pre-1996 account or the 1996 account, whichever is appropriate.
(e) A member who terminates employment before satisfying the eligibility requirements necessary for a pension or disability benefit may withdraw the member's rollover contribution, plus accumulated interest, after submitting a properly completed application for a refund to the fund. However, the member must also apply for a refund of the member's entire annuity savings account under IC 5-10.2-3 to be eligible for a refund of the member's rollover amount.
(f) Except as provided in this section, the fund shall not accept any other rollover contributions from a member.
(g) The board shall administer this section in accordance with the rollover provisions of the Internal Revenue Code and any applicable regulations.
As added by P.L.2-2006, SEC.28.
IC 5-10.4-4-13
Withdrawal provisions
Sec. 13. A member who suspends membership is subject to the withdrawal provisions of IC 5-10.2-3.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-14
Service not related to governmental unit; contribution of employer share
Sec. 14. (a) After December 31, 1994, creditable service does not accrue under:
(1) this chapter;
(2) IC 5-10.2-3-1;
(3) IC 20-28-10-1;
(4) IC 20-28-10-2;
(5) IC 20-28-10-3; or
(6) any other law concerning the fund for leave for other educational employment;
unless the creditable service is directly related to a governmental unit under Section 414(d) of the Internal Revenue Code (as defined in IC 5-10.2-1-3.5).
(b) After June 30, 1995, for members receiving credit for leave for other educational employment under section 7 of this chapter or subsection (a), the board shall assess an actuarially determined employer share amount against the appropriate entity to be paid to the state general fund.
As added by P.L.2-2006, SEC.28.



CHAPTER 5. BENEFITS

IC 5-10.4-5-0.3
Validation of certain actions taken by public schools
Sec. 0.3. Actions taken by the public schools after December 31, 1986, and before March 5, 1988, that would have been valid under IC 21-6.1-5-6 (before its repeal), as amended by P.L.46-1988, are validated.
As added by P.L.220-2011, SEC.91.

IC 5-10.4-5-1
Disability benefit
Sec. 1. (a) A member who becomes disabled after June 30, 1984, may receive a benefit under this section and sections 2 through 4 of this chapter. If the member qualifies for disability retirement under IC 5-10.2-4-6, the member may choose to receive a benefit under IC 5-10.2-4-6 instead of under this section and sections 2 through 4 of this chapter.
(b) A member who:
(1) is an active teacher;
(2) has earned at least five (5) service credits; and
(3) suffers a temporary or permanent disability that continues for at least six (6) months;
may receive a classroom disability benefit for as long as the disability exists.
(c) Except as provided in subsection (d), a teacher must apply not later than one (1) year after the date of the disability to receive a classroom disability benefit under this chapter.
(d) The board may waive the requirement described in subsection (c) if the board finds extenuating circumstances that justifiably prevented the person from applying within the time required. The board shall adopt rules specifying the extenuating circumstances that must be shown before a waiver may be granted under this subsection.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-2
Calculation of disability benefit
Sec. 2. (a) The monthly classroom disability benefit paid under section 1 of this chapter is determined in STEP THREE of the following formula:
STEP ONE: Subtract five (5) from the total years of service

credit earned by the member before the date of the member's disability.
STEP TWO: Multiply the remainder determined under STEP ONE by five dollars ($5).
STEP THREE: Add the STEP TWO result and one hundred twenty-five dollars ($125).
(b) A classroom disability benefit payment is charged against the retirement allowance account.
(c) Classroom disability benefits may not begin until ordered by the board after the member undergoes a medical examination by a physician selected by the board. If the medical examination conducted by a physician selected and paid by the board establishes to the board's satisfaction that the disability no longer exists, the member may not receive a classroom disability benefit.
(d) If a member on a classroom disability benefit refuses to submit at least annually to a medical examination by a physician selected by the board, the board shall discontinue the member's benefits until the member withdraws the refusal. If the refusal continues for at least one (1) year, the member may forfeit the right to receive classroom disability benefits.
(e) To the extent required by the federal Americans with Disabilities Act, the transcripts, reports, records, and other material compiled to determine the existence of a disability shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
(f) This section shall be administered in a manner that is consistent with the federal Americans with Disabilities Act, to the extent required by the Act.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-3
Deduction from death benefits
Sec. 3. (a) If a member dies while on a classroom disability benefit, the member's total classroom disability benefit payments are deducted from the funds that are paid to the member's estate or designated beneficiary.
(b) If a member stops receiving a classroom disability benefit, returns to teaching, and dies before retirement, the member's total classroom disability benefit payments are deducted from any death benefit payable to the member's estate or designated beneficiary.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-4
Election to terminate disability benefit at retirement age
Sec. 4. After reaching sixty-five (65) years of age or an earlier retirement date selected by the member, the member may request that the member's classroom disability benefit payments cease and the member's retirement benefits begin. A member's retirement benefits may not be reduced because the member received classroom disability benefits. As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-5
Prohibition against mandatory retirement age
Sec. 5. The state or a school corporation may not enforce a mandatory retirement age against members employed in the public schools.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-6
Eligibility for retirement benefits
Sec. 6. A member is eligible for retirement benefits as specified in IC 5-10.2-4.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-7
Member-legislators
Sec. 7. (a) As used in this section, "member-legislator" means a member who has at least:
(1) twenty (20) years of service credit as a teacher; and
(2) ten (10) years of service in the general assembly.
(b) Notwithstanding IC 5-10.2-4-3 or IC 5-10.2-4-3.1, in computing the pension for a member-legislator, the average of the annual compensation is the sum of the salaries in any one (1) year for a member-legislator's:
(1) position covered by the fund; and
(2) service in the general assembly.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-8
Designation of retirement date
Sec. 8. (a) A member who:
(1) has ceased employment in the public schools; and
(2) is eligible for retirement benefits;
shall designate a retirement date as described in IC 5-10.2-4-1.
(b) A member who chooses to begin receiving retirement benefits at the time the member ceases employment is entitled to receive the proportionate amount of the member's monthly benefit for the month in which the cessation occurred.
(c) Annually the board may require a member to execute an affidavit stating the member's eligibility for a retirement benefit.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-9
Schedule; initial pension benefit
Sec. 9. (a) The fund shall make a member's first pension benefit payment not more than ninety (90) days after the date the member completes and files an application for retirement benefits.
(b) After the first pension benefit payment and except as provided under IC 5-10.2-4-7(f), a person entitled to benefits shall receive a

retirement benefit payment by the tenth day of each month.
As added by P.L.2-2006, SEC.28. Amended by P.L.115-2009, SEC.17.

IC 5-10.4-5-10
Cancellation of uncashed benefit check
Sec. 10. (a) If a benefit check issued by the fund is outstanding and unpaid for more than six (6) months after the date the check is issued, the benefit check is canceled.
(b) A benefit check canceled under subsection (a) may not be honored, cashed, or accepted for payment or deposit by an individual, a bank, a trust company, a savings association, or any other financial institution or person.
(c) The cancellation of a benefit check under this section does not discharge the fund's obligation to pay the benefit for which the canceled benefit check was issued.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-11
Payment options
Sec. 11. A member may have the member's retirement benefits paid under the options specified in IC 5-10.2-4-7.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-12
Death before retirement; payment of benefits
Sec. 12. If a member dies before retirement, the member's benefits are paid as specified in IC 5-10.2-3-7.5, IC 5-10.2-3-7.6, and IC 5-10.2-3-8.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-13
Calculation of benefit; teaching after initial retirement
Sec. 13. IC 5-10.2-4-8 applies to the reemployment of a retired member.
As added by P.L.2-2006, SEC.28. Amended by P.L.72-2007, SEC.9; P.L.76-2008, SEC.6; P.L.115-2009, SEC.18.

IC 5-10.4-5-14
Benefits; exemption from legal process
Sec. 14. (a) The benefits payable from the fund are exempt from seizure or levy on attachment, supplemental process, and all other processes.
(b) A member's transfer of a benefit payment is void. However, a member may assign benefits for paying:
(1) premiums on a group, life, hospitalization, surgical, or medical insurance plan maintained in whole or in part by a state agency; and
(2) dues to any association that proves to the board's satisfaction that the association has as members at least twenty percent

(20%) of the number of retired members of the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-15
Termination of benefits; grounds
Sec. 15. (a) The board may stop a member's benefit if the member does any of the following while receiving the benefit:
(1) Fails to report for a required examination, unless excused by the board.
(2) Disobeys the requirements of the board regarding the examination.
(3) Refuses to repay an overpayment of benefits.
(b) The board also may stop a member's benefit if the board has reasonable cause to believe that:
(1) the member has died; or
(2) in the case of a member receiving disability benefits under IC 5-10.2-4-6 or classroom disability benefits under section 1 of this chapter, the member no longer has a disability.
As added by P.L.2-2006, SEC.28. Amended by P.L.99-2007, SEC.18.

IC 5-10.4-5-16
Retirement before July 1, 1975; limitations on reductions in benefits
Sec. 16. The computation of benefits described in section 2 of this chapter applies to benefits payable on and after July 1, 1975, and includes benefits payable to members who retired or whose employment was terminated before that date. However, a member's benefits may not be reduced below the amount paid to the member before July 1, 1975. The benefits for a member who retired before January 1, 1956, shall be computed by multiplying fifteen dollars ($15) by the member's years of service and then actuarially adjusting the product obtained to take into account a member's early retirement and the retirement option selected by a member using the factors in effect on July 1, 1975.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-17
Claims of error
Sec. 17. A member may petition the board to correct an error in the determination of the member's:
(1) creditable service; or
(2) benefit;
at any time. The petition must contain the necessary information to sustain the member's claim of error. The board shall investigate the claim and, if an error is found, shall order the member's records corrected. If no error is found and the member petitioned the board to correct the error within six (6) years after the determination of the member's creditable service or benefit, the member may appeal the board's decision under IC 4-21.5.
As added by P.L.99-2010, SEC.8.



CHAPTER 6. RESTRICTED BENEFITS

IC 5-10.4-6-2
Members retired under law enacted before January 1, 1949; increased benefit
Sec. 2. (a) After July 9, 1949, a member receiving a retirement benefit under Acts 1915, c.182, or any statute amendatory of or supplemental to it enacted before January 1, 1949, is eligible, subject to Acts 1949, c.130, s.2(j), to receive a retirement benefit approximately equal to the state's proportionate share of a retirement benefit provided by Acts 1949, c.130 for up to thirty (30) years of service. These members shall make written application for these benefits to the board at any time. Applications must be based on the service record established in the office of the fund on April 1, 1949. Except as provided under IC 5-10.2-4-7(f), this retirement benefit must begin on the tenth of the month following acknowledgment of the application.
(b) The board shall establish, with the advice of the fund's actuary, a simplified table for computing the increases under this section for the years of service. The board may provide by resolution for participation by the members receiving benefits under this section in the additional annuity fund.
(c) Within a reasonable time, the board shall issue to each member of the fund a service certificate that includes the following:
(1) The member's name.
(2) The member's last known address.
(3) The member's account number.
(4) The law under which the member is participating in the fund.
(5) The contribution due from the member.
(6) A certification of the total years of creditable service that the member has as of a date fixed by the board.
(d) The service certificate described in subsection (c) is final and conclusive regarding service in the fund. However, a member may, not later than one (1) year from the issuance or notification of the certificate, request that the board modify the member's service

certificate.
As added by P.L.2-2006, SEC.28. Amended by P.L.115-2009, SEC.19.

IC 5-10.4-6-3
Members retired under law enacted before January 1, 1951; increased benefit
Sec. 3. (a) After July 9, 1951, a member receiving or entitled to receive a retirement benefit that accrued before July 11, 1951, under Acts 1915, c.182, or any statute amendatory of or supplemental to Acts 1915, c.182 enacted before January 1, 1951, is eligible to receive an increase in benefit. This benefit must be, when adjusted by the board to Acts 1951, c.142, s.2 (j), the equivalent of the retirement benefit for which the member would be eligible if the teacher had retired as a member of the fund under Acts 1951, c.142 with the beginning age, years of teaching and equivalent service, and payments made by the member at retirement.
(b) A member who has completed at least twenty (20) years of service is eligible to receive a retirement benefit from state sources of not less than four hundred twenty dollars ($420) a year.
(c) There is appropriated annually to the fund from the state general fund, in addition to other appropriations for the fund, an amount sufficient to pay the retirement benefits specified in this section.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-4
Minimum benefit after June 30, 1965; members with at least 30 years of creditable service; appropriation
Sec. 4. (a) Beginning July 1, 1965, a person who receives a retirement benefit shall receive from the fund an amount that when added to the person's pension benefit derived from state sources and the person's Social Security benefit earned as a teacher equals at least one hundred seventeen dollars and fifty cents ($117.50) per month for a person with thirty (30) years of creditable service. The amount of the benefit must be adjusted actuarially for more or fewer years of service.
(b) There is annually appropriated to the fund from money not otherwise appropriated in the state general fund an amount sufficient to pay the benefits described in this section.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-5
Supplemental minimum benefit; retirees at least 65 years of age
Sec. 5. (a) A retired member is entitled to a supplemental retirement benefit to be paid by the fund as long as the member meets the following conditions:
(1) The member currently receives an annuity, a pension, or other retirement benefit from the fund.
(2) The member is at least sixty-five (65) years of age. (3) The amount of all annuities, pensions, and retirement benefits for which the member is eligible under the federal Social Security Act is less than two hundred dollars ($200) per month.
(b) The amount of the supplemental retirement benefit to which a qualifying retired member is entitled each month is the difference between two hundred dollars ($200) and the total of all annuities, pensions, and retirement benefits that the member is eligible to receive under the federal Social Security Act.
(c) A retired member who:
(1) is not eligible for an annuity, a pension, or a retirement benefit under the federal Social Security Act; and
(2) qualifies under subsection (a);
is entitled to a supplemental retirement benefit of two hundred dollars ($200) per month.
(d) The general assembly shall biennially appropriate to the fund from money not otherwise appropriated in the state general fund the amount necessary to satisfy this section.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-6
Postretirement increase payable after June 30, 1978
Sec. 6. (a) In addition to the increase provided in IC 5-10.2-5-6, the monthly benefit payable after June 30, 1978, to a member, or a survivor or beneficiary of a member who retired or was disabled:
(1) before July 2, 1962, is increased by three percent (3%);
(2) after July 1, 1962, and before July 2, 1967, is increased by two percent (2%); and
(3) after July 1, 1967, and before July 2, 1972, is increased by one percent (1%).
(b) This section does not apply to benefits payable in a lump sum.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-7
Restriction on charging postretirement increase to annuity reserve
Sec. 7. The costs of postretirement increases for the following persons may not be charged against the retired teacher annuity reserve:
(1) A member of the fund who has received a lump sum payment under IC 5-10.2-4-2.
(2) Survivors and beneficiaries of a member described in subdivision (1).
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-8
Postretirement increase payable after December 31, 2002
Sec. 8. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2002, to a member of the fund (or to a survivor or beneficiary of a member of the fund)

who retired or was disabled:
(1) after July 1, 1995, and before July 2, 2000, shall be increased by one percent (1%);
(2) after July 1, 1977, and before July 2, 1995, shall be increased by two percent (2%); and
(3) before July 2, 1977, shall be increased by three percent (3%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-9
Postretirement increase payable after December 31, 2003
Sec. 9. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2003, to a member of the fund (or to a survivor or beneficiary of a member of the fund) who retired or was disabled:
(1) after July 1, 1996, and before July 2, 2001, shall be increased by one percent (1%);
(2) after July 1, 1978, and before July 2, 1996, shall be increased by two percent (2%); and
(3) before July 2, 1978, shall be increased by three percent (3%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-10
Postretirement increase payable after December 31, 2004
Sec. 10. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2004, to a member of the fund (or to a survivor or beneficiary of a member of the fund) who retired or was disabled:
(1) after July 1, 1996, and before July 2, 2002, shall be increased by one percent (1%);
(2) after July 1, 1978, and before July 2, 1996, shall be increased by two percent (2%); and
(3) before July 2, 1978, shall be increased by three percent (3%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability; (2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.2-2006, SEC.28.



CHAPTER 7. SCHOOL CORPORATION REPORTS AND ADMINISTRATION

IC 5-10.4-7-2
Duty of teacher to complete record form
Sec. 2. A teacher new to the service, when the teacher first signs a contract, shall complete a record form prescribed by the board. The completed form shall be forwarded to the board.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-3
Requirement to deduct member contribution from salary; report to member
Sec. 3. (a) Unless the member's contribution is made on behalf of the member or the member is a retired member who may not make contributions during a period of reemployment as provided under IC 5-10.2-4-8(d), the treasurer of a school corporation, the township trustee, or the appropriate officer of any other institution covered by the fund shall:
(1) deduct from each member's salary the member's contribution for the fund; and
(2) issue to each member, on behalf of the board, a statement for each contribution deducted.
(b) The statement described in subsection (a)(2) is evidence that the member has credit from the fund for payment of the stated contribution.
As added by P.L.2-2006, SEC.28. Amended by P.L.72-2007, SEC.11; P.L.1-2009, SEC.20.

IC 5-10.4-7-4 Officer's bond required to cover failure to deduct employee contribution
Sec. 4. (a) The treasurer of a school corporation, the township trustee, and the appropriate officer of any other institution covered by the fund is liable on the officer's official bond for failure to deduct, report, and pay the contributions to the board.
(b) The board, by an action in its name prosecuted by the attorney general, may recover the contributions.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-5
Reports; new employee information
Sec. 5. (a) Not later than October 1 of each year, the administrative and executive officers of a school corporation or other institution covered by the fund shall report to the board, on forms furnished by the board, the following information:
(1) The members of the fund employed by the school corporation or other institution.
(2) The hire or rehire date of each member listed in subdivision (1).
(3) The retirement account number of each member listed in subdivision (1).
(b) The officers described in subsection (a) shall report periodically during the year as to the members of the fund employed after the reporting date so that contributions and other information may be verified.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-6
Reports; member contributions
Sec. 6. (a) As used in this section, "net contributions" means the gross amount of a member's contributions minus any refund paid or due a teacher.
(b) Not later than January 15, April 15, July 15, and October 15 of each year or an alternate due date established by the rules of the board, the treasurer of a school corporation, the township trustee, or the appropriate officer of any other institution covered by the fund shall make an employer report as provided in section 7 of this chapter, on a form furnished by the board, to the board accompanied by a warrant for payment of:
(1) the total net contributions to the fund made for or by the members in the preceding three (3) months; and
(2) subject to IC 5-10.2-2-11.5, the employer contributions as required by section 11 of this chapter.
(c) Amendatory reports to correct errors or omissions may be required and made.
(d) After December 31, 2009, the treasurer of a school corporation, the township trustee, or the appropriate officer of any other institution covered by the fund shall submit:
(1) the employer report described in section 7 of this chapter in

a uniform format through a secure connection over the Internet or through other electronic means specified by the board in accordance with IC 5-10.2-2-12.5; and
(2) the:
(A) employer contributions; and
(B) contributions paid by or on behalf of a member;
described in subsection (b) by electronic funds transfer in accordance with IC 5-10.2-2-12.5.
As added by P.L.2-2006, SEC.28. Amended by P.L.165-2009, SEC.7; P.L.182-2009(ss), SEC.73.

IC 5-10.4-7-7
Reports; employment information
Sec. 7. (a) Not later than January 15, April 15, July 15, and October 15 of each year or an alternate due date established by the rules of the board, the treasurer of a school corporation, the township trustee, or the appropriate officer of any other institution covered by the fund shall make a report to the board on a form furnished by the board and within the time set by the board. Amendatory reports to correct errors or omissions may be required and made.
(b) The report required by subsection (a) must include:
(1) the name of each member employed in the preceding reporting period, except substitute teachers;
(2) the total salary and other compensation paid for personal services to each member in the reporting period;
(3) the sum of contributions made for or by each member, except for a retired member who may not make contributions during a period of reemployment as provided under IC 5-10.2-4-8(d);
(4) the sum of employer contributions made by the school corporation or other institution, except for a retired member for whom or on whose behalf an employer may not make contributions during a period of reemployment as provided under IC 5-10.2-4-8(d);
(5) the number of days each member received salary or other compensation for teaching services; and
(6) any other information that the board determines necessary for the effective management of the fund.
(c) As often as the board determines necessary, the board may review or cause to be reviewed the pertinent records of any public entity contributing to the fund under this article.
As added by P.L.2-2006, SEC.28. Amended by P.L.72-2007, SEC.12; P.L.1-2009, SEC.21; P.L.165-2009, SEC.8.

IC 5-10.4-7-8
Penalties; failure to make report
Sec. 8. If the treasurer of a school corporation, the township trustee, or the appropriate officer of any other institution covered by the fund fails to make the reports and payments as required in section 6 or 7 of this chapter, the following apply: (1) The officer has an additional thirty (30) days to make the reports and payments without a penalty.
(2) If the reports and payments are not made within thirty (30) days after the deadlines required by section 6 or 7 of this chapter, the board may fine the school corporation, township, or institution that the officer serves one hundred dollars ($100) for each additional day that the reports and payments are late.
(3) If the officer is habitually late, as determined by the board, the school corporation, township, or institution that the officer serves is ineligible to receive any distribution of money from the state for school purposes until the reports and payments are received and approved by the board.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-9
Reimbursement of expenses of state superintendent related to enforcement of penalties
Sec. 9. Expenses of the state superintendent necessary in administering section 8 of this chapter must be paid from the funds of the board on a voucher approved by the director.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-10
Separate accounts for each school corporation and each employer group
Sec. 10. (a) Except as provided in subsection (b), the board shall maintain separate reserve accounts within the 1996 account for each school corporation.
(b) If the board sets a group employer rate under IC 5-10.2-2-11(b), the board shall maintain separate reserve accounts within the 1996 account for each employer group.
(c) Credits and charges to these accounts must be made as prescribed in IC 5-10.2-2.
As added by P.L.2-2006, SEC.28. Amended by P.L.115-2009, SEC.20.

IC 5-10.4-7-11
Employer contribution rate
Sec. 11. (a) Annually the board shall certify to each school corporation and each school corporation shall pay its employer contribution rate to the fund, computed as specified in IC 5-10.2-2 for the employer contribution for teachers covered by the 1996 account, including the school corporation's share of administration expenses for the 1996 account.
(b) The board shall determine the amount of unfunded accrued liability of the school corporations. The board shall determine the unfunded accrued liability by individual employers or by a group of employers. The school corporations shall pay the amount in a lump sum or amortize the amount over a period determined by the board.
(c) The payments by school corporations for the amounts

described in subsections (a), (b), and (d) are allocated to the school corporations and not to the state.
(d) If a school corporation's account shows a deficit, the board may require the school corporation to make additional payments necessary to eliminate the deficit in addition to the employer contributions computed under subsections (a) and (b).
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-12
Recovery of amounts due from school corporation
Sec. 12. (a) If a school corporation fails to make the payments required by this chapter, the amount payable may be:
(1) withheld by the auditor of state from money payable to the school corporation and transferred to the fund; or
(2) recovered in a suit in the circuit or superior court of the county in which the school corporation is located.
(b) The suit described in subsection (a)(2) shall be:
(1) an action by the state on the relation of the board; and
(2) prosecuted by the attorney general.
As added by P.L.2-2006, SEC.28.






ARTICLE 10.5. INDIANA PUBLIC PENSION MODERNIZATION ACT

CHAPTER 1. DEFINITIONS

IC 5-10.5-1-2
"Board"
Sec. 2. "Board" refers to the board of trustees of the system established by IC 5-10.5-3-1.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-1-3
"Director"
Sec. 3. "Director" refers to the director of the system.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-1-4
"Public employees' retirement fund"
Sec. 4. "Public employees' retirement fund" means the public employees' retirement fund established under IC 5-10.2 and IC 5-10.3.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-1-5
"Public pension and retirement funds of the system"
Sec. 5. "Public pension and retirement funds of the system" means the public pension and retirement funds listed in IC 5-10.5-2-2.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-1-6
"System"
Sec. 6. "System" refers to the Indiana public retirement system established by IC 5-10.5-2-1.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-1-7
"Teachers' retirement fund"
Sec. 7. "Teachers' retirement fund" means the Indiana state teachers' retirement fund established under IC 5-10.2 and IC 5-10.4.
As added by P.L.23-2011, SEC.22.



CHAPTER 2. INDIANA PUBLIC RETIREMENT SYSTEM

IC 5-10.5-2-2
Funds comprising the system
Sec. 2. The system consists of the following public pension or retirement funds:
(1) The public employees' retirement fund established under IC 5-10.2 and IC 5-10.3.
(2) The Indiana state teachers' retirement fund established under IC 5-10.2 and IC 5-10.4.
(3) The Indiana judges' retirement fund established under IC 33-38-6.
(4) The prosecuting attorneys retirement fund established under IC 33-39-7.
(5) The state excise police, gaming agent, gaming control officer, and conservation enforcement officers' retirement fund established under IC 5-10-5.5.
(6) The 1977 police officers' and firefighters' pension and disability fund established under IC 36-8-8.
(7) The legislators' retirement system established under IC 2-3.5.
(8) The pension relief fund established under IC 5-10.3-11.
(9) The special death benefit fund established under IC 5-10-10.
(10) The state employees' death benefit fund established under IC 5-10-11.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-2-3
Independent body corporate and politic
Sec. 3. The system is an independent body corporate and politic. The system is not a department or agency of the state but is an independent instrumentality exercising essential government functions.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-2-4
Board, system, and employees are public employees
Sec. 4. For purposes of IC 34-13-2, IC 34-13-3, and IC 34-13-4, the board, the system, and all employees of the board or the system are public employees (as defined in IC 34-6-2-38).
As added by P.L.23-2011, SEC.22. Amended by P.L.100-2012, SEC.16.
IC 5-10.5-2-5
System management and administration
Sec. 5. The system shall be managed and administered by a board of trustees established under IC 5-10.5-3.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-2-6
Each fund is separate fund
Sec. 6. Each public pension or retirement fund listed in section 2 of this chapter is a separate fund managed by the board under this article and the retirement law applicable to the public pension or retirement fund. The obligations of the state and political subdivisions for benefit payments are specified in the retirement law applicable to each public pension or retirement fund.
As added by P.L.23-2011, SEC.22.



CHAPTER 3. BOARD OF TRUSTEES

IC 5-10.5-3-2
Composition; appointment; vacancies; trustee education; education expense reimbursement
Sec. 2. (a) The board is composed of nine (9) trustees appointed by the governor as follows:
(1) At least one (1) trustee must have experience in economics, finance, or investments.
(2) At least one (1) trustee must have experience in executive management or benefits administration.
(3) The director of the budget agency or the budget agency director's designee serving as an ex officio voting member of the board. An individual appointed under this subdivision to serve as the budget agency director's designee:
(A) is subject to section 5 of this chapter; and
(B) serves as a permanent designee until replaced by the budget agency director.
(4) Two (2) trustees nominated by the speaker of the house of representatives as follows:
(A) One (1) must be an active or retired police officer or firefighter who is a member of the 1977 police officers' and firefighters' pension and disability fund.
(B) One (1) must be a member of the teachers' retirement fund with at least ten (10) years of creditable service.
(5) Two (2) trustees nominated by the president pro tempore of the senate as follows:
(A) One (1) must be a member of the public employees' retirement fund with at least ten (10) years of creditable service.
(B) One (1) must be a member of the teachers' retirement fund with at least ten (10) years of creditable service.
(6) One (1) trustee nominated by the auditor of state. The individual nominated under this subdivision may be the auditor of state or another individual who has experience in professional financial accounting or actuarial science.
(7) One (1) trustee nominated by the treasurer of state. The individual nominated under this subdivision may be the

treasurer of state or another individual who has experience in economics, finance, or investments.
(b) If a vacancy on the board occurs, the governor shall, not later than forty-five (45) days after the date the vacancy occurs, appoint an individual to fill the vacancy using the criteria in subsection (a).
(c) During the first year after an individual's initial appointment as a trustee and each year thereafter during which the individual serves as a trustee, the individual is strongly encouraged to complete at least twelve (12) hours of trustee education, at least two (2) hours in each of the following areas:
(1) Fiduciary duties and responsibilities of a trustee.
(2) Ethics.
(3) Governance process and procedures.
(4) Retirement plan design and administration.
(5) Investments.
(6) Actuarial principles and methods.
(d) Subject to the director's approval, each trustee is entitled to reimbursement for reasonable expenses actually incurred in fulfilling the educational requirements under subsection (c). The director shall give a preference for reimbursement for in-state training that meets the requirements under subsection (c), if in-state training is available.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-3-3
Term of office
Sec. 3. (a) A trustee shall serve a term of four (4) years, beginning on July 1 following the trustee's appointment.
(b) Whenever a trustee is appointed to fill a vacancy caused by death or resignation, the trustee shall serve the unexpired term of the trustee's predecessor.
(c) A trustee shall serve until the trustee's successor is appointed and qualified.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-3-4
Initial board appointments; term of office
Sec. 4. (a) In making the initial appointments to the board under section 2(a) of this chapter, the governor shall do the following:
(1) Appoint individuals to the initial terms of office under section 2 of this chapter not later than July 15, 2011.
(2) In making appointments under subdivision (1), give a preference for appointment, consistent with the criteria in section 2(a) of this chapter, to those individuals who, on June 30, 2011, are serving as trustees of the public employees' retirement fund and the teachers' retirement fund.
(b) A trustee appointed under subsection (a)(2) shall serve until the trustee's term would have expired under IC 5-10.3-3-2 (repealed) and IC 5-10.4-3-2 (repealed).
(c) The initial terms of office for the individuals appointed under subsection (a) begin July 1, 2011. (d) This section expires January 1, 2016.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-3-5
Oath of office; qualification for membership
Sec. 5. (a) Each trustee shall take an oath of office. The oath must be:
(1) subscribed to by the trustee making the oath;
(2) certified by the officer before whom the trustee takes the oath; and
(3) filed with the secretary of state.
(b) A trustee is qualified for membership on the board when the trustee's oath is filed with the secretary of state.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-3-6
Expense reimbursement
Sec. 6. (a) Each trustee is entitled to reimbursement for necessary expenses actually incurred through service on the board.
(b) Trustee expenses shall be paid from fund assets.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-3-7
Officers; election; term of office
Sec. 7. (a) Not later than June 30 each year, the board shall elect a chair and vice chair from its members to serve as the officers of the board.
(b) An officer shall serve for one (1) year or until the officer's successor is elected and qualified.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-3-8
Meetings; open to the public; record of proceedings
Sec. 8. (a) The board shall hold regular meetings at least quarterly.
(b) The board may hold special meetings:
(1) at the call of the chair; or
(2) with a written request signed by at least five (5) trustees.
(c) The board may hold its meetings at the system's general offices or at any other place in Indiana that the board designates.
(d) All meetings must be open to the public in accordance with IC 5-14-1.5.
(e) The board shall keep a record of its proceedings.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-3-9 Version a
Meetings; communication alternatives; memorandum
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 9. (a) This section applies to any meeting of the board. (b) A member of the board may participate in a meeting of the board using any means of communication that permits:
(1) all other board members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with the member during the meeting.
(c) A member of the board who participates in a meeting under subsection (b) is considered to be present at the meeting.
(d) The memorandum of the meeting prepared under IC 5-14-1.5-4 must also state the name of each member who:
(1) was physically present at the place where the meeting was conducted;
(2) participated in the meeting using a means of communication described in subsection (b); or
(3) was absent.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-3-9 Version b
Repealed
(Repealed by P.L.134-2012, SEC.7.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 5-10.5-3-10
Voting; quorum
Sec. 10. (a) Five (5) trustees constitute a quorum for the transaction of business.
(b) Each trustee is entitled to one (1) vote.
(c) A majority vote of the trustees present is required for the board to adopt a resolution or take other action at a regular or special meeting.
As added by P.L.23-2011, SEC.22.



CHAPTER 4. BOARD POWERS AND DUTIES

an electronic format pursuant to IC 5-14-6.
(14) Provide the necessary forms for administering the fund.
(15) Submit to the auditor of state or the treasurer of state vouchers or reports necessary to claim an amount due from the state to the system.
As added by P.L.23-2011, SEC.22. Amended by P.L.177-2011, SEC.1.

IC 5-10.5-4-2
Powers
Sec. 2. (a) The board may do any of the following:
(1) Establish and amend rules and regulations:
(A) for the administration and regulation of the fund and the board's affairs; and
(B) to effectuate the powers and purposes of the board;
without adopting a rule under IC 4-22-2.
(2) Make contracts and sue and be sued as the board of trustees of the Indiana public retirement system.
(3) Delegate duties to its employees.
(4) Enter into agreements with one (1) or more insurance companies to provide life, hospitalization, surgical, medical, dental, vision, long term care, or supplemental Medicare insurance, utilizing individual or group insurance policies for retired members of the fund, and, upon authorization of the respective member, deduct premium payments for such policies from the members' retirement benefits and remit the payments to the insurance companies.
(5) Enter into agreements with one (1) or more insurance companies to provide annuities for retired members of the fund, and, upon a member's authorization, transfer the amount credited to the member in the annuity savings account to the insurance companies.
(6) For the 1977 police officers' and firefighters' pension and disability fund, deduct from benefits paid and remit to the appropriate entities amounts authorized by IC 36-8-8-17.2.
(7) Whenever the fund's membership is sufficiently large for actuarial valuation, establish an employer's contribution rate for all employers, including employers with special benefit provisions for certain employees.
(8) Amortize prior service liability over a period of forty (40) years or less.
(9) Recover payments made under false or fraudulent representation.
(10) Give bond for an employee for the fund's protection.
(11) Receive the state's share of the cost of the pension contribution from the federal government for a member on leave of absence in order to work in a federally supported educational project.
(12) Summon and examine witnesses when adjusting claims.
(13) When adjusting disability claims, require medical

examinations by doctors approved or appointed by the board. Not more than two (2) examinations may be conducted in one (1) year.
(14) Conduct investigations to help determine the merit of a claim.
(15) Meet an emergency that may arise in the administration of the board's trust.
(16) Determine other matters regarding the board's trust that are not specified.
(17) Exercise all powers necessary, convenient, or appropriate to carry out and effectuate its public and corporate purposes and to conduct its business.
(b) This subsection does not apply to investments of the board. A contract under subsection (a)(2) may be for a term of not more than five (5) years, with an ability to renew thereafter.
(c) An agreement under subsection (a)(4) may be for a duration of three (3) years.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-4-3
Powers to be interpreted broadly
Sec. 3. The board's powers as specified in this article or the retirement law applicable to a public pension or retirement fund of the system:
(1) shall be interpreted broadly to accomplish the purposes of this article or the applicable retirement law; and
(2) may not be construed as a limitation of powers.
As added by P.L.23-2011, SEC.22.



CHAPTER 5. INVESTMENTS

IC 5-10.5-5-2
Transactions subject to Internal Revenue Code qualification requirements
Sec. 2. The board's transactions under this chapter are subject to IC 2-3.5-3-3, IC 5-10-5.5-2.5, IC 5-10.2-2-1.5, IC 33-38-6-13, IC 33-39-7-22, and IC 36-8-8-2.5.
As added by P.L.23-2011, SEC.22.



CHAPTER 6. DIRECTOR; REPORTS AND ADMINISTRATION

IC 5-10.5-6-2
Director; duties
Sec. 2. The director shall do the following:
(1) Maintain a record of the board's proceedings.
(2) Keep the books and records of the system.
(3) Deposit payments made to the system with the custodian for the system's accounts.
(4) Sign vouchers for the payment of money from the system as authorized by the board.
(5) Execute a corporate surety bond in an amount specified by the board. The premium for the bond is an administrative expense of the system.
(6) Perform other duties as assigned by the board.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-6-3
Fund member records; requirements
Sec. 3. (a) The board shall maintain individual records for each member of a public pension or retirement fund of the system administered by the board.
(b) A member's record must include at least the following information:
(1) The member's name.
(2) Date of birth.
(3) Age at beginning service.
(4) Service record.
(5) Address.
(6) Contributions.
(7) Amounts withdrawn.
(8) Benefits paid.
(9) Social Security number.
(10) Any other information necessary for the fund to administer the member's account.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-6-4
Fund member records; confidentiality; exceptions
Sec. 4. (a) Records of:
(1) individual members of; and (2) membership information concerning;
a public pension or retirement fund administered by the board are confidential, except for the name and years of service of a member.
(b) This section does not prohibit the board from providing fund records to an association or organization described in IC 2-3.5-4-12, IC 2-3.5-5-10, IC 5-10.3-8-10, IC 5-10.4-5-14, or IC 36-8-8-17.2.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-6-5
Administrative expenses; proration
Sec. 5. (a) Each public pension and retirement fund of the system shall pay the expenses of administration attributable to that public pension or retirement fund.
(b) The board shall:
(1) prorate the expenses of administration of the system that cannot be attributed to a particular public pension or retirement fund and the bond of the director among; and
(2) pay the prorated expenses from;
the public pension and retirement funds of the system.
As added by P.L.23-2011, SEC.22.



CHAPTER 7. SHORT TITLE AND SAVING PROVISIONS

IC 5-10.5-7-2
Transfer or assumption of tangible and intangible property; transfer of powers and duties
Sec. 2. (a) All powers, duties, liabilities, property, equipment, records, rights, and contracts of the:
(1) board of trustees of the public employees' retirement fund; and
(2) board of trustees of the teachers' retirement fund;
are transferred to or assumed by the board on July 1, 2011.
(b) The board shall provide indemnification of:
(1) the board of trustees of the public employees' retirement fund; and
(2) the board of trustees of the teachers' retirement fund;
as necessary or appropriate in regard to any liabilities of the public employees' retirement fund or the teachers' retirement fund assumed by the board.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-7-3
Transfer of fund and account balances
Sec. 3. Any amounts transferred under this subsection to the system that represent balances in any fund or account of the public employees' retirement fund or the teachers' retirement fund for the administration of the public pension and retirement funds administered by the public employees' retirement fund or the teachers' retirement fund before July 1, 2011, including any related services, shall be:
(1) deposited in a fund or account designed by the board; and
(2) used by the system for the administration of the public pension and retirement funds of the system and related services.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-7-4
Transfer of employees
Sec. 4. The employees of the:
(1) public employees' retirement fund; and
(2) teachers' retirement fund;
become employees of the system on July 1, 2011, without change in compensation, seniority, or benefits. An employee of the public employees' retirement fund who is a member of the public employees' retirement fund before July 1, 2011, and becomes an

employee of the system after June 30, 2011, remains a member of the public employees' retirement fund after June 30, 2011. An employee of the teachers' retirement fund who is a member of the teachers' retirement fund before July 1, 2011, and becomes an employee of the system after June 30, 2011, remains a member of the teachers' retirement fund after June 30, 2011. An employee who becomes an employee of the system after June 30, 2011, is a member of the public employees' retirement fund, unless the director expressly determines otherwise.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-7-5
Rules and regulations
Sec. 5. Rules and regulations of:
(1) the public employees' retirement fund; and
(2) the teachers' retirement fund;
in effect before July 1, 2011, are considered, after June 30, 2011, rules and regulations of the system.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-7-6
References and cross-references
Sec. 6. (a) Any reference or cross-reference to:
(1) the board of trustees of the public employees' retirement fund; or
(2) the board of trustees of the teachers' retirement fund;
in the Indiana Code shall be treated after June 30, 2011, as a reference or cross-reference to the board.
(b) Any reference or cross-reference to:
(1) the director of the public employees' retirement fund; or
(2) the director of the teachers' retirement fund;
in the Indiana Code shall be treated after June 30, 2011, as a reference or cross-reference to the director.
As added by P.L.23-2011, SEC.22.

IC 5-10.5-7-7
Conflicts
Sec. 7. If any provision in this article conflicts with a provision in IC 5-10.2, IC 5-10.3, or IC 5-10.4, the provisions shall be read together to the extent possible with any conflict resolved in favor of the provision in this article.
As added by P.L.23-2011, SEC.22.






ARTICLE 11. ACCOUNTING FOR PUBLIC FUNDS

CHAPTER 1. STATE BOARD OF ACCOUNTS CREATED

IC 5-11-1-2
System of accounting and reporting
Sec. 2. The state board of accounts shall formulate, prescribe, and install a system of accounting and reporting in conformity with this chapter, which must comply with the following:
(1) Be uniform for every public office and every public account of the same class and contain written standards that an entity that is subject to audit must observe.
(2) Exhibit true accounts and detailed statements of funds collected, received, obligated, and expended for or on account of the public for any and every purpose whatever, and by all public officers, employees, or other individuals.
(3) Show the receipt, use, and disposition of all public property and the income, if any, derived from the property.
(4) Show all sources of public income and the amounts due and received from each source.
(5) Show all receipts, vouchers, contracts, obligations, and other documents kept, or that may be required to be kept, to prove the validity of every transaction. The state board of accounts shall formulate or approve all statements and reports necessary for the internal administration of the office to which the statements and reports pertain. The state board of accounts shall approve all reports that are published or that are required to be filed in the office of state examiner. The state board of accounts shall from time to time make and enforce changes in the system and forms of accounting and reporting as necessary to conform to law.
(Formerly: Acts 1909, c.55, s.2; Acts 1945, c.176, s.2.) As amended by Acts 1980, P.L.30, SEC.2; P.L.3-1986, SEC.8; P.L.39-1996, SEC.2; P.L.176-2009, SEC.2.

IC 5-11-1-3
Separate accounts
Sec. 3. Separate accounts shall be kept for every appropriation or fund of the state or any municipality. Separate accounts shall also be kept for each department, undertaking, enterprise, institution, and public service industry.
(Formerly: Acts 1909, c.55, s.3.) As amended by Acts 1980, P.L.30, SEC.3.

IC 5-11-1-4
Financial reports; approval of budget or supplemental appropriation
Sec. 4. (a) The state examiner shall require from every municipality and every state or local governmental unit, entity, or instrumentality financial reports covering the full period of each fiscal year. These reports shall be prepared, verified, and filed with the state examiner not later than sixty (60) days after the close of each fiscal year. The reports must be in the form and content prescribed by the state examiner and filed electronically in the manner prescribed under IC 5-14-3.8-7.
(b) The department of local government finance may not approve the budget of a political subdivision or a supplemental appropriation for a political subdivision until the political subdivision files an annual report under subsection (a) for the preceding calendar year.
(Formerly: Acts 1909, c.55, s.4.) As amended by Acts 1980, P.L.30, SEC.4; P.L.3-1986, SEC.9; P.L.44-1991, SEC.1; P.L.50-2000, SEC.2; P.L.189-2005, SEC.1; P.L.176-2009, SEC.3; P.L.172-2011, SEC.11; P.L.137-2012, SEC.8.

IC 5-11-1-5
Repealed
(Repealed by Acts 1980, P.L.30, SEC.19.)

IC 5-11-1-6
Forms of reports
Sec. 6. The state board of accounts shall formulate, prescribe, and approve the forms for reports required to be made by this chapter. The state examiner shall annually furnish to the officers required to make reports by this chapter such printed blanks and forms, on which

shall be indicated the information required, together with suitable printed instructions for filling out the same.
(Formerly: Acts 1909, c.55, s.6.) As amended by Acts 1980, P.L.30, SEC.5.

IC 5-11-1-7
Field examiners; private examiners
Sec. 7. (a) The state examiner shall appoint assistants not exceeding the number required to administer this article. The assistants are to be known as "field examiners" and are at all times subject to the order and direction of the state examiner. Field examiners shall inspect and examine accounts of all state agencies, municipalities, and other governmental units, entities, or instrumentalities.
(b) The state examiner may engage or allow the engagement of private examiners to the extent the state examiner determines necessary to satisfy the requirements of this article. These examiners are subject to the direction of the state examiner while performing examinations under this article.
(c) The state examiner may engage experts to assist the state board of accounts in carrying out its responsibilities under this article.
(Formerly: Acts 1909, c.55, s.7.) As amended by Acts 1980, P.L.30, SEC.6; P.L.3-1986, SEC.10.

IC 5-11-1-8
Field examiners
Sec. 8. All appointments of field examiners shall be made solely upon the ground of fitness and without regard to the political affiliation of the appointee. The state board of accounts is empowered to make and establish, and from time to time alter and amend, by-laws, rules and regulations for the proper enforcement of the provisions of this article and other laws placing duties and responsibilities on the state board of accounts.
(Formerly: Acts 1909, c.55, s.8.) As amended by Acts 1980, P.L.30, SEC.7; P.L.100-2012, SEC.17.

IC 5-11-1-9
Financial examinations; required inquiries; inefficiencies encountered; witnesses; records; process
Sec. 9. (a) The state examiner, personally or through the deputy examiners, field examiners, or private examiners, shall examine all accounts and all financial affairs of every public office and officer, state office, state institution, and entity.
(b) An examination of an entity deriving:
(1) less than fifty percent (50%); or
(2) at least fifty percent (50%) but less than two hundred thousand dollars ($200,000) if the entity is organized as a not-for-profit corporation;
of its disbursements during the period of time subject to an

examination from appropriations, public funds, taxes, and other sources of public expense shall be limited to matters relevant to the use of the public money received by the entity.
(c) The examination of an entity described in subsection (b) may be waived or deferred by the state examiner if the state examiner determines in writing that all disbursements of public money during the period subject to examination were made for the purposes for which the money was received. However, the:
(1) Indiana economic development corporation created by IC 5-28-3 and the corporation's funds, accounts, and financial affairs; and
(2) department of financial institutions established by IC 28-11-1-1 and the department's funds, accounts, and financial affairs;
shall be examined biennially by the state board of accounts.
(d) On every examination under this section, inquiry shall be made as to the following:
(1) The financial condition and resources of each municipality, office, institution, or entity.
(2) Whether the laws of the state and the uniform compliance guidelines of the state board of accounts established under section 24 of this chapter have been complied with.
(3) The methods and accuracy of the accounts and reports of the person examined.
The examinations shall be made without notice.
(e) If during an examination of a state office under this chapter the examiner encounters an inefficiency in the operation of the state office, the examiner may comment on the inefficiency in the examiner's report.
(f) The state examiner, deputy examiners, any field examiner, or any private examiner, when engaged in making any examination or when engaged in any official duty devolved upon them by the state examiner, is entitled to do the following:
(1) Enter into any state, county, city, township, or other public office in this state, or any entity, agency, or instrumentality, and examine any books, papers, documents, or electronically stored information for the purpose of making an examination.
(2) Have access, in the presence of the custodian or the custodian's deputy, to the cash drawers and cash in the custody of the officer.
(3) During business hours, examine the public accounts in any depository that has public funds in its custody pursuant to the laws of this state.
(g) The state examiner, deputy examiner, or any field examiner, when engaged in making any examination authorized by law, may issue subpoenas for witnesses to appear before the examiner in person or to produce books, papers, or other records (including records stored in electronic data processing systems) for inspection and examination. The state examiner, deputy examiner, and any field examiner may administer oaths and examine witnesses under oath

orally or by interrogatories concerning the matters under investigation and examination. Under the authority of the state examiner, the oral examinations may be transcribed with the reasonable expense paid by the examined person in the same manner as the compensation of the field examiner is paid. The subpoenas shall be served by any person authorized to serve civil process from any court in this state. If a witness duly subpoenaed refuses to attend, refuses to produce information required in the subpoena, or attends and refuses to be sworn or affirmed, or to testify when called upon to do so, the examiner may apply to the circuit court having jurisdiction of the witness for the enforcement of attendance and answers to questions as provided by the law governing the taking of depositions.
(Formerly: Acts 1909, c.55, s.9; Acts 1945, c.176, s.3.) As amended by Acts 1978, P.L.2, SEC.506; Acts 1980, P.L.30, SEC.8; P.L.3-1986, SEC.11; P.L.63-1989, SEC.1; P.L.70-1995, SEC.1; P.L.39-1996, SEC.3; P.L.50-1999, SEC.1; P.L.4-2005, SEC.25; P.L.213-2007, SEC.2; P.L.217-2007, SEC.2; P.L.172-2011, SEC.12.

IC 5-11-1-9.5
Grounds for examination; retaliation for making sworn statement prohibited
Sec. 9.5. (a) The state examiner may not undertake an examination of a public office, officer, or institution based on the allegation of an individual, organization, or institution that a violation of the law has occurred unless:
(1) the individual or representative of the organization or institution makes the allegation in the form of a sworn statement that the individual or representative believes the allegation to be true; or
(2) the state examiner has probable cause to believe that a violation of the law has occurred.
(b) A public office, officer, or institution may not retaliate against an employee of the state or a political subdivision for making the sworn statement described in subsection (a).
As added by P.L.51-1985, SEC.1.

IC 5-11-1-9.7
Withdrawal or removal of counties from solid waste management districts
Sec. 9.7. (a) The state examiner, personally or through the deputy examiners, field examiners, or private examiners, shall examine the division under IC 13-21-4-4 of the responsibility for legal obligations entered into by a joint solid waste management district upon the withdrawal or removal of a county from the district.
(b) Not later than one hundred twenty (120) days after the effective date of the withdrawal or removal, the state examiner shall issue a report of the examination under subsection (a) to:
(1) the board of directors of the joint solid waste management district; and (2) the executive of the county that withdrew or was removed from the joint solid waste management district.
(c) A report under this section may be used as evidence in an action seeking to enforce the payment of legal obligations entered into by a joint solid waste management district.
As added by P.L.74-2002, SEC.1.

IC 5-11-1-10
Failure to file report; interference with examiners; offense
Sec. 10. A public officer who:
(1) fails to make, verify, and file with the state examiner any report required by this chapter;
(2) fails to follow the directions of the state examiner in keeping the accounts of the officer's office;
(3) refuses the state examiner, deputy examiner, field examiner, or private examiner access to the books, accounts, papers, documents, cash drawer, or cash of the officer's office; or
(4) interferes with an examiner in the discharge of the examiner's official duties;
commits a Class B infraction and forfeits office.
(Formerly: Acts 1909, c.55, s.10.) As amended by Acts 1978, P.L.2, SEC.507; P.L.3-1986, SEC.12.

IC 5-11-1-11
Records of money collected; public inspection
Sec. 11. There shall be kept in the office of each public officer, board, commission, agency, instrumentality, and institution in this state, a record of money collected for the public treasury, the forms and records for which, for each class of offices, shall be devised and formulated by the state board of accounts. Such records as are provided for in this section shall be public records and must be accessible to the public during regular office hours.
(Formerly: Acts 1909, c.55, s.11.) As amended by Acts 1980, P.L.30, SEC.9.

IC 5-11-1-12
Repealed
(Repealed by Acts 1980, P.L.30, SEC.19.)

IC 5-11-1-13
Warrants or checks of state or municipality; receipts or quietus; correctness of claims
Sec. 13. Each officer having authority to draw the warrant or check of the state or of any municipality referred to in this chapter in disbursing its funds, or who has authority to execute the receipt or quietus of the state or of such municipality in settlement with public officers or with debtors, before presenting the same for allowance to the board or other authority required to pass upon the same, shall make an examination of all claims as to their form, the authentication thereof as required by law, whether they are based upon contract or

statutory authority, and as to their apparent correctness, and upon presenting the same to file therewith his certificate in writing as to such matters in respect to each and all of such claims. Where the authority to pass upon and allow such claim is lodged in such officer, he shall, before drawing a warrant or check therefor, certify to the correctness thereof over his official signature. Before issuing the receipt or quietus of the state or municipality to any debtor or any officer making settlement, he shall examine the report, account or settlement sheet upon which settlement is made, and require of such debtor or officer, or to otherwise secure, all such information, accounts, vouchers or exhibits as shall be necessary to satisfy such officer issuing such receipt or quietus of the correctness of such report, account or settlement sheet, and to certify thereon that he has made such examination and is satisfied as to its correctness, and no such warrant, check, receipt, or quietus shall be issued by any such officer until such certificate shall have been executed and filed with such claim, report, account or settlement sheet. Where it is not practical for the officer to certify to the correctness of each revenue or claim document, the state board of accounts may prescribe other methods of preaudit to be performed before approval by the officer or his employees.
(Formerly: Acts 1909, c.55, s.13.) As amended by Acts 1980, P.L.30, SEC.10.

IC 5-11-1-14
Salaries and traveling expenses of state examiner, deputies, and assistants
Sec. 14. The salaries and necessary traveling expenses of the state examiner, his deputies, and assistants when engaged in the business of the state shall be paid as otherwise provided by law.
(Formerly: Acts 1909, c.55, s.15.) As amended by Acts 1980, P.L.30, SEC.11.

IC 5-11-1-15
Bonds and crime policies for faithful performance
Sec. 15. (a) The state examiner, deputy examiners, and field examiners shall each give bond for the faithful performance of the examiner's duties, as follows:
(1) The state examiner in the sum of five thousand dollars ($5,000), to be approved by the governor.
(2) Each deputy examiner in the sum of three thousand dollars ($3,000), to be approved by the governor.
(3) Each field examiner in the sum of one thousand dollars ($1,000), to be approved by the state examiner. However, field examiners may be covered by a blanket bond or crime insurance policy endorsed to include faithful performance under IC 5-4-1-15.1 subject to approval of the state examiner.
(b) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
(Formerly: Acts 1909, c.55, s.16; Acts 1967, c.268, s.1.) As amended

by P.L.3-1986, SEC.13; P.L.49-1995, SEC.6.

IC 5-11-1-16
Definitions
Sec. 16. (a) As used in this article, "municipality" means any county, township, city, town, school corporation, special taxing district, or other political subdivision of Indiana.
(b) As used in this article, "state" means any board, commission, department, division, bureau, committee, agency, governmental subdivision, military body, authority, or other instrumentality of the state, but does not include a municipality.
(c) As used in this article, "public office" means the office of any and every individual who for or on behalf of the state or any municipality or any public hospital holds, receives, disburses, or keeps the accounts of the receipts and disbursements of any public funds.
(d) As used in this article, "public officer" means any individual who holds, receives, disburses, or is required by law to keep any account of public funds or other funds for which the individual is accountable by virtue of the individual's public office.
(e) As used in this article, "entity" means any provider of goods, services, or other benefits that is:
(1) maintained in whole or in part at public expense; or
(2) supported in whole or in part by appropriations or public funds or by taxation.
The term does not include the state or a municipality (as defined in this section).
(f) As used in this article, a "public hospital" means either of the following:
(1) An institution licensed under IC 16-21 and which is owned by the state or an agency of the state or one which is a municipal corporation. A hospital is a municipal corporation if its governing board members are appointed by elected officials of a municipality.
(2) A state institution (as defined in IC 12-7-2-184).
(Formerly: Acts 1909, c.55, s.17.) As amended by Acts 1980, P.L.30, SEC.12; P.L.3-1986, SEC.14; P.L.2-1992, SEC.52; P.L.2-1993, SEC.44.

IC 5-11-1-17
Repealed
(Repealed by Acts 1978, P.L.2, SEC.521.)

IC 5-11-1-18
Examinations without notice; disclosure; offense
Sec. 18. All examinations under this chapter shall be made without notice to the officers whose accounts are to be examined, and without notice to any clerk, deputy, employee, or other person employed in or connected with the office or the business of such an officer. A person who recklessly communicates knowledge of any

proposed examination of any public account to the officer in charge of the account or to any other unauthorized person commits a Class B misdemeanor.
(Formerly: Acts 1909, c.55, s.19.) As amended by Acts 1978, P.L.2, SEC.509.

IC 5-11-1-19
Copyrighting uniform bookkeeping system; purchase of public office supplies
Sec. 19. No system for uniform bookkeeping or any book, record, or form which may be adopted after April 5, 1909, shall be copyrighted unless it shall be deemed expedient by the governor that a copyright be procured in the name of the state, and if any such copyright be procured, the acceptance by the state or by any municipality of any bid for printed supplies of any sort shall operate as a license from the state to the successful bidder to manufacture any such copyrighted books, records, or forms included in such bid for public use without payment of royalty. All public books, records, and stationery used in the offices for which examination is provided in this chapter shall be purchased by the state, municipality, or institution after the manner provided by law.
(Formerly: Acts 1909, c.55, s.20.) As amended by P.L.25-1986, SEC.36.

IC 5-11-1-20
Repealed
(Repealed by Acts 1980, P.L.30, SEC.19.)

IC 5-11-1-21
Mandatory adoption of uniform system; refusal to adopt or failure to use; offense; penalty
Sec. 21. All public officers shall adopt and use the books, forms, records, and systems of accounting and reporting adopted by the state board of accounts, when directed so to do by the board, and all forms, books, and records shall be purchased by those officers in the manner provided by law. An officer who refuses to provide such books, forms, or records, fails to use them, or fails to keep the accounts of his office as directed by the board commits a Class C infraction and forfeits his office.
(Formerly: Acts 1909, c.55, s.22.) As amended by Acts 1978, P.L.2, SEC.510.

IC 5-11-1-22
Existing duties; effect of chapter
Sec. 22. The provisions of this chapter shall not be construed to relieve any officer of any duties required by law of him on April 5, 1909, with relation to the auditing of public accounts or the disbursement of public funds, but the provisions of this chapter shall be construed to be supplemental to all provisions of law existing on April 5, 1909, safeguarding the care and disbursement of public

funds; and provided further, that the provisions of this chapter shall not be construed to limit or curtail the power of the governor of the state under laws existing on April 5, 1909, to make examination or investigation of any public office or to require reports therefrom.
(Formerly: Acts 1909, c.55, s.23.) As amended by P.L.25-1986, SEC.37.

IC 5-11-1-23
Repealed
(Repealed by P.L.5-1988, SEC.35.)

IC 5-11-1-24
Uniform compliance guidelines for examinations and reports
Sec. 24. (a) The state board of accounts shall establish in writing uniform compliance guidelines for the examinations and reports required by this chapter. The uniform compliance guidelines must include the standards that an entity must observe to avoid a finding that is critical of the entity for a reason other than the entity's failure to comply with a specific law.
(b) The state board of accounts may not establish guidelines for the auditing of an entity that are inconsistent with any federal audit guidelines that govern the entity.
(c) The state board of accounts must distribute the uniform compliance guidelines to each entity that the state board of accounts may audit.
(d) If the state board of accounts engages or authorizes the engagement of a private examiner to perform an examination under this chapter, the examination and report must comply with the uniform compliance guidelines established under subsection (a). If a person subject to examination under this chapter engages a private examiner, the contract with the private examiner must require the examination and report to comply with the uniform compliance guidelines established under subsection (a).
(e) The state or a municipality may not request proposals for performing examinations of an entity that is subject to examination under this chapter unless the request for proposals has been submitted to and approved by the state board of accounts.
(f) The state or a municipality may not enter into a contract with an entity subject to examination under this chapter if the contract does not permit the examinations and require the reports prescribed by this chapter.
As added by P.L.3-1986, SEC.15. Amended by P.L.39-1996, SEC.4.

IC 5-11-1-25
Annual examinations; biennial examinations
Sec. 25. (a) Examinations under this chapter shall be conducted annually for the following:
(1) The state.
(2) Cities.
(3) Counties. (4) Towns with a population greater than five thousand (5,000).
(5) Public hospitals.
(b) Subject to section 9 of this chapter, examinations under this chapter shall be conducted biennially for:
(1) municipalities; and
(2) entities;
that are not listed in subsection (a).
As added by P.L.3-1986, SEC.16. Amended by P.L.2-1991, SEC.27.

IC 5-11-1-26
Examination reports; requisites; performance of public works; powers of board
Sec. 26. (a) If a state office, municipality, or other entity has authority to contract for the construction, reconstruction, alteration, repair, improvement, or maintenance of a public work, the state board of accounts shall include in each examination report concerning the state office, municipality, or entity:
(1) an opinion concerning whether the state office, municipality, or entity has complied with IC 5-16-8; and
(2) a brief description of each instance in which the state office, municipality, or entity has exercised its authority under IC 5-16-8-2(b) or IC 5-16-8-4.
(b) If a municipality or a county performs a public work by means of its own workforce under IC 36-1-12-3, the state board of accounts shall include the following in each examination report concerning the municipality or county:
(1) An opinion concerning whether the municipality or county has complied with IC 36-1-12-3 for each public work performed by the entity's own workforce.
(2) A brief description of each public work that the municipality or county has performed with its own workforce under IC 36-1-12-3, including a calculation of the actual cost of each public work under IC 36-1-12-3.
(3) An opinion concerning whether the municipality or county has complied with IC 36-1-12-19 in calculating the actual costs of a public work project performed under IC 36-1-12-3.
(c) If a state agency performs a public work by means of its own workforce under IC 4-13.6-5-4, the state board of accounts shall include the following in each examination report concerning the agency:
(1) An opinion concerning whether the agency has complied with IC 4-13.6-5-4 for each public work performed by the agency's own workforce.
(2) A brief description of each public work that the agency has performed with its own workforce under IC 4-13.6-5-4, including a calculation of the actual cost of each public work under IC 4-13.6-5-4.
(3) An opinion concerning whether the agency has complied with IC 4-13.6-5-4(c) in calculating the actual costs of a public work project performed under IC 4-13.6-5-4. (d) If a state educational institution performs a public work by means of its own workforce under IC 5-16-1-1.5, the state board of accounts shall include the following in each examination report concerning the state educational institution:
(1) An opinion concerning whether the state educational institution has complied with IC 5-16-1-1.5 for each public work performed by the state educational institution's own workforce.
(2) A brief description of each public work that the state educational institution has performed with its own workforce under IC 5-16-1-1.5, including a calculation of the actual cost of each public work under IC 5-16-1-1.5.
(3) An opinion concerning whether the state educational institution has complied with IC 5-16-1-1.5 in calculating the actual costs of a public work project performed under IC 5-16-1-1.5.
(e) The state board of accounts may exercise any of its powers under this chapter concerning public accounts to carry out this section, including the power to require a uniform system of accounting or the use of forms prescribed by the state board of accounts.
As added by P.L.63-1987, SEC.1. Amended by P.L.172-2011, SEC.13.

IC 5-11-1-27
Local government internal controls; requirements for violations
Sec. 27. (a) As used in this section, "local government" means county, city, town, or township.
(b) In the compliance guidelines authorized under section 24 of this chapter, the state board of accounts shall define the acceptable minimum level of:
(1) internal control standards; and
(2) internal control procedures;
for internal control systems of local governments. The internal control standards and procedures shall be developed to promote government accountability and transparency.
(c) All erroneous or irregular variances, losses, shortages, or thefts of local government funds or property shall be reported immediately to the state board of accounts. The state board of accounts shall:
(1) determine the amount of funds involved and report the amount to the appropriate government and law enforcement officials;
(2) determine the internal control weakness that contributed to or caused the condition; and
(3) make written recommendations to the appropriate legislative body or appropriate official overseeing the internal control system addressing:
(A) the method of correcting the condition; and
(B) the necessary internal control policies and internal control procedures that must be modified to prevent a

recurrence of the condition.
(d) The legislative body or the appropriate official overseeing the internal control system shall immediately implement the policies and procedures recommended by the state board of accounts under subsection (c)(3)(B).
As added by P.L.117-2011, SEC.2.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. PAYMENT OF STATE BOARD OF ACCOUNTS FOR INVESTIGATION OF PUBLIC ACCOUNTS

IC 5-11-4-3
Expenses of investigation of public accounts; certification; reimbursements
Sec. 3. (a) The expense of examination and investigation of accounts shall be paid by each municipality or entity as provided in this chapter.
(b) The state examiner shall not certify more often than monthly to the auditor of each county the amount chargeable to each taxing unit within the county for the expense of its examinations as provided in this chapter. Immediately upon receipt of the certified statement, the county auditor shall issue a warrant on the county treasurer payable to the treasurer of state out of the general fund of the county for the amount stated in the certificate. The county auditor shall reimburse the county general fund, except for the expense of examination and investigation of county offices, out of the money due the taxing units at the next semiannual settlement of the collection of taxes.
(c) If the county to which a claim is made is not in possession or has not collected the funds due or to be due to any examined municipality, then the certificate must be filed with and the warrant shall be drawn by the officer of the municipality having authority to draw warrants upon its funds. The municipality shall pay the warrant immediately. The money, when received by the treasurer of state, shall be deposited in the state general fund. (d) Except as otherwise provided in this chapter, each:
(1) taxing unit; and
(2) soil and water conservation district;
shall be charged at the rate of forty-five dollars ($45) per day for each field examiner, private examiner, expert, or employee of the state board of accounts who is engaged in making examinations or investigations. Except as provided in subsection (h), all other entities shall be charged the actual cost of performing the examination or investigation.
(e) The state examiner shall certify, not more often than monthly, to the proper disbursing officer the total amount of expense incurred for the examination of:
(1) any unit of state government or entity that is required by law to bear the costs of its own examination and operating expense; or
(2) any utility owned or operated by any municipality or any department of the municipality, if the utility is operated from revenues or receipts other than taxation.
Upon receipt of the state examiner's certificate the unit of state government, entity, or utility shall immediately pay to the treasurer of state the amount charged. The money, when received by the treasurer of state, shall be deposited in the state general fund.
(f) In addition to other charges provided in this chapter, the state examiner may charge a reasonable fee for typing and processing reports of examination in the same manner as other charges are made under this chapter.
(g) There is created a trust and agency fund in the hands of the state examiner to be used by him for the payment of the expense of typing reports of examination. Fees charged for typing reports of examination shall be deposited into the trust and agency fund.
(h) A municipality that contracts for services with a volunteer fire department may pay the cost of an examination or investigation of the volunteer fire department under this chapter.
(i) An audit of a county shall include, but not be limited to, an audit of that county's soil and water conservation district established under IC 14-32.
(Formerly: Acts 1945, c.15, s.3.) As amended by Acts 1980, P.L.30, SEC.14; P.L.52-1983, SEC.1; P.L.3-1986, SEC.17; P.L.64-1987, SEC.1; P.L.291-2001, SEC.168; P.L.191-2003, SEC.1.

IC 5-11-4-3.5
Repealed
(Repealed by Acts 1981, P.L.41, SEC.72(a).)

IC 5-11-4-3.6
Payment of investigation costs by examined unit from designated funds
Sec. 3.6. As provided in section 3 of this chapter, each of the following units of state government and eligible federal projects shall bear the direct and indirect costs of its own examination from the

following designated funds:
(1) Indiana department of transportation (except toll project costs and expenses), bureau of motor vehicles (including branch offices), motor fuel tax division, state police department, and traffic safety functions under IC 9-27-2 from the motor vehicle account fund.
(2) Indiana public retirement system from the public pension and retirement funds administered by the system in accordance with IC 5-10.5-6-5.
(3) Alcohol and tobacco commission from the funds accruing to the alcoholic beverage enforcement and administration fund.
(4) Indiana department of transportation, for the costs and expenses related to a particular toll project, from any special fund established for revenues from that project.
(5) State fair commission from the state fair fund.
(6) State colleges and universities from state appropriations. However, colleges and universities shall not be charged at a rate higher than that charged to local taxing units under section 3 of this chapter.
(7) Eligible federal grants and projects from funds provided by the federal government or as are properly chargeable to the grant or project or recoverable through an indirect cost allocation recovery approved by the federal government.
As added by Acts 1981, P.L.41, SEC.2. Amended by P.L.52-1983, SEC.2; P.L.18-1990, SEC.9; P.L.20-1990, SEC.5; P.L.2-1991, SEC.28; P.L.204-2001, SEC.11; P.L.36-2012, SEC.1.

IC 5-11-4-4
Payments without appropriation
Sec. 4. All disbursing officers be and they are hereby authorized to make all disbursements or payments required to be made under the provisions of this chapter without any appropriation being made therefor.
(Formerly: Acts 1945, c.15, s.4.) As amended by P.L.25-1986, SEC.38.



CHAPTER 5. REPORTS OF EXAMINATIONS BY STATE BOARD OF ACCOUNTS; RECOVERY OF PUBLIC FUNDS

account, except to the state examiner or if directed to give publicity to the examination report by the state examiner or by any court. If an examination report shows or discloses the commission of a crime by any person, it is the duty of the state examiner to transmit and present the examination report to the grand jury of the county in which the crime was committed at its first session after the making of the examination report and at any subsequent sessions that may be required. The state examiner shall furnish to the grand jury all evidence at the state examiner's command necessary in the investigation and prosecution of the crime.
(d) If, during an examination under this article, a deputy examiner, field examiner, or private examiner acting as an agent of the state examiner determines that the following conditions are satisfied, the examiner shall report the determination to the state examiner:
(1) A substantial amount of public funds has been misappropriated or diverted.
(2) The deputy examiner, field examiner, or private examiner acting as an agent of the state examiner has a reasonable belief that the malfeasance or misfeasance that resulted in the misappropriation or diversion of the public funds was committed by the officer or an employee of the office.
(e) After receiving a preliminary report under subsection (d), the state examiner may provide a copy of the report to the attorney general. The attorney general may institute and prosecute civil proceedings against the delinquent officer or employee, or upon the officer's or employee's official bond, or both, and against any other proper person that will secure to the state or to the proper municipality the recovery of any funds misappropriated, diverted, or unaccounted for.
(f) In an action under subsection (e), the attorney general may attach the defendant's property under IC 34-25-2.
(g) A preliminary report under subsection (d) is confidential until the final report under subsection (a) is issued, unless the attorney general institutes an action under subsection (e) on the basis of the preliminary report.
(Formerly: Acts 1917, c.115, s.1.) As amended by Acts 1980, P.L.30, SEC.16; P.L.3-1986, SEC.18; P.L.39-1996, SEC.5; P.L.28-2004, SEC.57; P.L.176-2009, SEC.4; P.L.126-2012, SEC.17; P.L.136-2012, SEC.3.

IC 5-11-5-2
Action for recovery of money
Sec. 2. Upon the written request of the attorney-general, the prosecuting attorney of the circuit having jurisdiction of such action shall appear with the attorney-general in all causes begun by the attorney-general for the recovery of monies or for whatever purposes growing out of such examination or report, and said prosecuting attorney shall comply with all orders of the attorney-general relating to the prosecution of such suits. (Formerly: Acts 1917, c.115, s.2.) As amended by Acts 1978, P.L.2, SEC.511.

IC 5-11-5-3
Compromise and adjustment of actions; discretion of attorney general; appeal
Sec. 3. (a) The attorney general, by and with the consent of the state examiner and the deputy examiners, may compromise and adjust any action brought by the attorney general as required in this article. In all cases where any money comes into the attorney general's hands, the attorney general shall immediately pay the money into the treasury of the state or of the municipality to which it belongs, and shall have the money distributed among the proper funds. The attorney general may, in the attorney general's discretion, and shall, upon the order of the governor, appeal any such causes to the court of appeals or the supreme court, or both, as the case may be.
(b) The state examiner, and the field examiners and any private examiner shall use reasonable diligence in the making of investigations and in furnishing and securing evidence in connection with the prosecution of suits concerning examination reports whenever requested by the attorney general. Reasonable per diem and expenses incurred by the examiner shall be paid in the amount and in the manner provided by law in case of examinations.
(Formerly: Acts 1917, c.115, s.3.) As amended by Acts 1980, P.L.30, SEC.17; P.L.3-1986, SEC.19.

IC 5-11-5-4
Party to actions; plaintiff's right of recovery
Sec. 4. Any action brought by the attorney general, as provided in this article, may be brought in the name, as plaintiff, of the state of Indiana, or such municipality or subdivision of the state of Indiana as it may appear is entitled to recover moneys or to secure other relief under such action. If the action is brought on an official bond or official bonds, the cause may be brought in the name of the state of Indiana on the relation of such plaintiff. In an action against a township trustee, or ex-township trustee, or upon his official bond, both the civil and school corporations may be named as plaintiff or relator in the same action, and recovery may be had for the aggregate amount due both corporations, but the court or jury trying the case shall, in the finding or verdict, state the amount due each corporation. In an action where a board of commissioners is plaintiff or relator, the plaintiff shall be entitled to recover against the delinquent officer or ex-officer, or upon his official bond or bonds, all such amounts as would be recoverable under all the laws of this state, including this chapter, in any or all actions by or upon the relation of the board of commissioners, or by or upon the relation of any county officer or other person authorized to sue for whatever funds, or for any funds of which it is the custodian and with which it is chargeable, and in case any of the funds so recovered are school funds, the court or jury

trying the case shall find and state the amount thereof. In any action brought under this article, the plaintiff shall be entitled to recover, in addition to the amount misappropriated, diverted or unaccounted for, all such penalties and interest as might be recoverable under laws other than this chapter.
The term municipality, as used in this article, shall be construed to extend to, include and mean any county, township, city, town, school corporation, special taxing district or other political subdivision of Indiana.
(Formerly: Acts 1917, c.115, s.4.) As amended by Acts 1980, P.L.30, SEC.18.

IC 5-11-5-5
Cumulative remedies
Sec. 5. The remedies provided for in this chapter are cumulative, and this chapter shall not be construed to abridge the rights of other officers to sue on behalf of municipalities, except to the extent that where the attorney general has brought an action under the authority of this chapter no other action shall be brought for the same matter while such action brought by the attorney general is pending, and excepting as other statutes relating thereto are expressly repealed by Acts 1917, c.115, s.7.
(Formerly: Acts 1917, c.115, s.5.) As amended by P.L.25-1986, SEC.39.

IC 5-11-5-6
Repealed
(Repealed by Acts 1980, P.L.30, SEC.19.)

IC 5-11-5-7
Collecting fines, costs, and fees for statutory violations, bond forfeitures, and user's fees; compromises; collection costs; disposition of collected money
Sec. 7. (a) The state board of accounts or a person designated in writing by it may collect any of the following:
(1) Unpaid fines, costs, or fees that are imposed for violations of statutes defining a crime or infraction and are owed to the state or its political subdivisions.
(2) Money owed resulting from bond forfeitures under IC 35-33-8-7.
(3) Unpaid user's fees incurred under a pretrial diversion agreement by a person charged with a misdemeanor, infraction, or ordinance violation.
(b) The state board of accounts or its agent may compromise the amount of money owed in collecting money under this section.
(c) The costs of collection, including but not limited to reasonable attorney's fees, may be added to money that is owed and collected under this section. However, the costs of collection may not exceed an amount that is equal to the amount of money that is owed.
(d) When money is collected under this section, the state board of

accounts or its agent shall deposit the money, less the costs of collection, in accounts to the credit of the state or a political subdivision as required by law.
(e) The costs of collecting money under this section shall be determined by the state board of accounts and shall be paid from money collected.
As added by P.L.43-1986, SEC.1. Amended by P.L.64-1989, SEC.1.

IC 5-11-5-8
Copies of reports filed with library upon request; public inspection; renewal of request
Sec. 8. (a) Upon request of a public library, the state examiner shall file with the library (without cost to the library) a copy of each report of an examination concerning a municipality, state agency, public hospital, license branch, or other entity that is located in the same county as the library. The request must be in writing.
(b) This section does not require the state examiner to:
(1) file copies of reports completed before the receipt of a request; or
(2) file a copy of any report with more than one (1) public library located in the same county.
(c) Copies of reports filed under this section are open to public inspection during hours that the library is open to the public.
(d) After a library has been granted a request to receive copies of reports under this section, the library may continue as the repository for those reports if it files an annual renewal of its request in writing with the state board of accounts before January 15 of each year.
As added by P.L.65-1987, SEC.1.



CHAPTER 5.5. FALSE CLAIMS AND WHISTLEBLOWER PROTECTION

may bring a civil action; venue
Sec. 3. (a) The:
(1) attorney general; and
(2) inspector general;
have concurrent jurisdiction to investigate a violation of section 2 of this chapter.
(b) If the attorney general discovers a violation of section 2 of this chapter, the attorney general may bring a civil action under this chapter against a person who may be liable for the violation.
(c) If the inspector general discovers a violation of section 2 of this chapter, the inspector general shall certify this finding to the attorney general. The attorney general may bring a civil action under this chapter against a person who may be liable for the violation.
(d) If the attorney general or the inspector general is served by a person who has filed a civil action under section 4 of this chapter, the attorney general has the authority to intervene in that action as set forth in section 4 of this chapter.
(e) If the attorney general:
(1) is disqualified from investigating a possible violation of section 2 of this chapter;
(2) is disqualified from bringing a civil action concerning a possible violation of section 2 of this chapter;
(3) is disqualified from intervening in a civil action brought under section 4 of this chapter concerning a possible violation of section 2 of this chapter;
(4) elects not to bring a civil action concerning a possible violation of section 2 of this chapter; or
(5) elects not to intervene under section 4 of this chapter;
the attorney general shall certify the attorney general's disqualification or election to the inspector general.
(f) If the attorney general has certified the attorney general's disqualification or election not to bring a civil action or intervene in a case under subsection (e), the inspector general has authority to:
(1) bring a civil action concerning a possible violation of section 2 of this chapter; or
(2) intervene in a case under section 4 of this chapter.
(g) The attorney general shall certify to the inspector general the attorney general's disqualification or election under subsection (e) in a timely fashion, and in any event not later than:
(1) sixty (60) days after being served, if the attorney general has been served by a person who has filed a civil action under section 4 of this chapter; or
(2) one hundred eighty (180) days before the expiration of the statute of limitations, if the attorney general has not been served by a person who has filed a civil action under section 4 of this chapter.
(h) A civil action brought under section 4 of this chapter may be filed in:
(1) a circuit or superior court in Marion county; or
(2) a circuit or superior court in the county in which a defendant

or plaintiff resides.
(i) The state is not required to file a bond under this chapter.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-4
Civil action brought by person on behalf of state; dismissal; service on inspector general and attorney general; intervention by inspector general or attorney general; extension of time
Sec. 4. (a) A person may bring a civil action for a violation of section 2 of this chapter on behalf of the person and on behalf of the state. The action:
(1) must be brought in the name of the state; and
(2) may be filed in a circuit or superior court in:
(A) the county in which the person resides;
(B) the county in which a defendant resides; or
(C) Marion County.
(b) Except as provided in section 5 of this chapter, an action brought under this section may be dismissed only if:
(1) the attorney general or the inspector general, if applicable, files a written motion to dismiss explaining why dismissal is appropriate; and
(2) the court issues an order:
(A) granting the motion; and
(B) explaining the court's reasons for granting the motion.
(c) A person who brings an action under this section shall serve:
(1) a copy of the complaint; and
(2) a written disclosure that describes all relevant material evidence and information the person possesses;
on both the attorney general and the inspector general. The person shall file the complaint under seal, and the complaint shall remain under seal for at least one hundred twenty (120) days. The complaint shall not be served on the defendant until the court orders the complaint served on the defendant following the intervention or the election not to intervene of the attorney general or the inspector general. The state may elect to intervene and proceed with the action not later than one hundred twenty (120) days after it receives both the complaint and the written disclosure.
(d) For good cause shown, the attorney general or the inspector general may move the court to extend the time during which the complaint must remain under seal. A motion for extension may be supported by an affidavit or other evidence. The affidavit or other evidence may be submitted in camera.
(e) Before the expiration of the time during which the complaint is sealed, the attorney general or the inspector general may:
(1) intervene in the case and proceed with the action, in which case the attorney general or the inspector general shall conduct the action; or
(2) elect not to proceed with the action, in which case the person who initially filed the complaint may proceed with the action. (f) The defendant in an action filed under this section is not required to answer the complaint until twenty-one (21) days after the complaint has been unsealed and served on the defendant.
(g) After a person has filed a complaint under this section, no person other than the attorney general or the inspector general may:
(1) intervene; or
(2) bring another action based on the same facts.
(h) If the person who initially filed the complaint:
(1) planned and initiated the violation of section 2 of this chapter; or
(2) has been convicted of a crime related to the person's violation of section 2 of this chapter;
upon motion of the attorney general or the inspector general, the court shall dismiss the person as a plaintiff.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-5
Responsibilities of inspector general or attorney general as intervenors in civil action; venue; complainant as party; dismissal; limitations on complainant's participation; alternative proceedings
Sec. 5. (a) If the attorney general or the inspector general intervenes in an action under section 4 of this chapter, the attorney general or the inspector general is responsible for prosecuting the action and is not bound by an act of the person who initially filed the complaint. The attorney general or the inspector general may move for a change of venue to Marion County if the attorney general or the inspector general files a motion for change of venue not later than ten (10) days after the attorney general or the inspector general intervenes. Except as provided in this section, the person who initially filed the complaint may continue as a party to the action.
(b) The attorney general or the inspector general may dismiss the action after:
(1) notifying the person who initially filed the complaint; and
(2) the court has conducted a hearing at which the person who initially filed the complaint was provided the opportunity to be heard on the motion.
(c) The attorney general or the inspector general may settle the action if a court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable in light of the circumstances. Upon a showing of good cause, the court may:
(1) conduct the settlement hearing in camera; or
(2) lift all or part of the seal to facilitate the investigative process or settlement.
The court may consider an objection to the settlement brought by the person who initially filed the complaint, but is not bound by this objection.
(d) Upon a showing by the attorney general, the inspector general, or the defendant that unrestricted participation by the person who initially filed the complaint:
(1) will interfere with the prosecution of the case by the

attorney general or the inspector general; or
(2) will involve the presentation of repetitious or irrelevant evidence, or evidence introduced for purposes of harassment;
the court may impose reasonable limitations on the person's participation, including a limit on the number of witnesses that the person may call, a limit to the amount and type of evidence that the person may introduce, a limit to the length of testimony that the person's witness may present, and a limit to the person's cross-examination of a witness.
(e) If the attorney general or the inspector general elects not to intervene in the action, the person who initially filed the complaint has the right to prosecute the action. Upon request, the attorney general or the inspector general shall be served with copies of all documents filed in the action and may obtain a copy of depositions and other transcripts at the state's expense.
(f) If the attorney general and the inspector general have elected not to intervene in an action in accordance with section 4 of this chapter, upon a showing of good cause, a court may permit either the attorney general or the inspector general to intervene at a later time. The attorney general may move to intervene at any time. If the attorney general has not moved to intervene, the inspector general may move to intervene by providing written notice to the attorney general of the inspector general's intent to intervene. If the attorney general does not move to intervene earlier than fifteen (15) days after receipt of the notice of intent to intervene, the inspector general may move to intervene. If the attorney general or the inspector general intervenes under this subsection, the attorney general or the inspector general is responsible for prosecuting the action as if the attorney general or the inspector general had intervened in accordance with section 4 of this chapter.
(g) If the attorney general or inspector general shows that a specific discovery action by the person who initially filed the complaint will interfere with the investigation or prosecution of a civil or criminal matter arising out of the same facts, the court may, following a hearing in camera, stay discovery for not more than sixty (60) days. After the court has granted a sixty (60) day stay, the court may extend the stay, following a hearing in camera, if it determines that the state has pursued the civil or criminal investigation with reasonable diligence and that a specific discovery action by the person who initially filed the complaint will interfere with the state's investigation or prosecution of the civil or criminal matter.
(h) A court may dismiss an action brought under this chapter to permit the attorney general or the inspector general to pursue its claim through an alternative proceeding, including an administrative proceeding or a proceeding brought in another jurisdiction. The person who initially filed the complaint has the same rights in the alternative proceedings as the person would have had in the original proceedings. A finding of fact or conclusion of law made in the alternative proceeding is binding on all parties to an action under this section once the determination made in the alternative proceeding is

final under the rules, regulations, statutes, or law governing the alternative proceeding, or if the time for seeking an appeal or review of the determination made in the alternative proceeding has elapsed.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-6
Compensation to complainant; exceptions and modifications
Sec. 6. (a) The person who initially filed the complaint is entitled to the following amounts if the state prevails in the action:
(1) Except as provided in subdivision (2), if the attorney general or the inspector general intervened in the action, the person is entitled to receive at least fifteen percent (15%) and not more than twenty-five percent (25%) of the proceeds of the action or settlement, plus reasonable attorney's fees and an amount to cover the expenses and costs of bringing the action.
(2) If the attorney general or the inspector general intervened in the action and the court finds that the evidence used to prosecute the action consisted primarily of specific information contained in:
(A) a transcript of a criminal, a civil, or an administrative hearing;
(B) a legislative, an administrative, or another public report, hearing, audit, or investigation; or
(C) a news media report;
the person is entitled to receive not more than ten percent (10%) of the proceeds of the action or settlement, plus reasonable attorney's fees and an amount to cover the expenses and costs of bringing the action.
(3) If the attorney general or the inspector general did not intervene in the action, the person is entitled to receive at least twenty-five percent (25%) and not more than thirty percent (30%) of the proceeds of the action or settlement, plus reasonable attorney's fees and an amount to cover the expenses and costs of bringing the action.
(4) If the person who initially filed the complaint:
(A) planned and initiated the violation of section 2 of this chapter; or
(B) has been convicted of a crime related to the person's violation of section 2 of this chapter;
the person is not entitled to an amount under this section.
After conducting a hearing at which the attorney general or the inspector general and the person who initially filed the complaint may be heard, the court shall determine the specific amount to be awarded under this section to the person who initially filed the complaint. The award of reasonable attorney's fees plus an amount to cover the expenses and costs of bringing the action is an additional cost assessed against the defendant and may not be paid from the proceeds of the civil action.
(b) If:
(1) the attorney general or the inspector general did not

intervene in the action; and
(2) the defendant prevails;
the court may award the defendant reasonable attorney's fees plus an amount to cover the expenses and costs of defending the action, if the court finds that the action is frivolous.
(c) The state is not liable for the expenses, costs, or attorney's fees of a party to an action brought under this chapter.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-7
Lack of jurisdiction over certain civil actions brought by individual
Sec. 7. (a) This section does not apply to an action brought by:
(1) the attorney general;
(2) the inspector general;
(3) a prosecuting attorney; or
(4) a state employee in the employee's official capacity.
(b) A court does not have jurisdiction over an action brought under section 4 of this chapter that is based on information discovered by a present or former state employee in the course of the employee's employment, unless:
(1) the employee, acting in good faith, has exhausted existing internal procedures for reporting and recovering the amount owed the state; and
(2) the state has failed to act on the information reported by the employee within a reasonable amount of time.
(c) A court does not have jurisdiction over an action brought under section 4 of this chapter if the action is brought by an incarcerated offender, including an offender incarcerated in another jurisdiction.
(d) A court does not have jurisdiction over an action brought under section 4 of this chapter against the state, a state officer, a judge (as defined in IC 33-23-11-7), a justice, a member of the general assembly, a state employee, or an employee of a political subdivision, if the action is based on information known to the state at the time the action was brought.
(e) A court does not have jurisdiction over an action brought under section 4 of this chapter if the action is based upon an act that is the subject of a civil suit, a criminal prosecution, or an administrative proceeding in which the state is a party.
(f) A court does not have jurisdiction over an action brought under section 4 of this chapter if the action is based upon information contained in:
(1) a transcript of a criminal, a civil, or an administrative hearing;
(2) a legislative, an administrative, or another public report, hearing, audit, or investigation; or
(3) a news media report;
unless the person bringing the action has direct and independent knowledge of the information that is the basis of the action, and the person bringing the action has voluntarily provided this information

to the state.
As added by P.L.222-2005, SEC.23. Amended by P.L.1-2006, SEC.98.

IC 5-11-5.5-8
Relief for whistleblowers
Sec. 8. (a) An employee who has been discharged, demoted, suspended, threatened, harassed, or otherwise discriminated against in the terms and conditions of employment by the employee's employer because the employee:
(1) objected to an act or omission described in section 2 of this chapter; or
(2) initiated, testified, assisted, or participated in an investigation, an action, or a hearing under this chapter;
is entitled to all relief necessary to make the employee whole.
(b) Relief under this section may include:
(1) reinstatement with the same seniority status the employee would have had but for the act described in subsection (a);
(2) two (2) times the amount of back pay owed the employee;
(3) interest on the back pay owed the employee; and
(4) compensation for any special damages sustained as a result of the act described in subsection (a), including costs and expenses of litigation and reasonable attorney's fees.
(c) An employee may bring an action for the relief provided in this section in any court with jurisdiction.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-9
Service of subpoena; statute of limitations; burden of proof; estoppel
Sec. 9. (a) A subpoena requiring the attendance of a witness at a trial or hearing conducted under this chapter may be served at any place in the state.
(b) A civil action under section 4 of this chapter is barred unless it is commenced:
(1) not later than six (6) years after the date on which the violation is committed; or
(2) not later than three (3) years after the date when facts material to the cause of action are discovered or reasonably should have been discovered by a state officer or employee who is responsible for addressing the false claim. However, an action is barred unless it is commenced not later than ten (10) years after the date on which the violation is committed.
(c) In a civil action brought under this chapter, the state is required to establish:
(1) the essential elements of the offense; and
(2) damages;
by a preponderance of the evidence.
(d) If a defendant has been convicted (including a plea of guilty or nolo contendere) of a crime involving fraud or a false statement,

the defendant is estopped from denying the elements of the offense in a civil action brought under section 4 of this chapter that involves the same transaction as the criminal prosecution.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-10
Civil investigative demands; procedure
Sec. 10. (a) If the attorney general or the inspector general has reason to believe that a person may be in possession, custody, or control of documentary material or information relevant to an investigation involving a false claim, the attorney general or the inspector general may, before commencing a civil proceeding under this chapter, issue and serve a civil investigative demand requiring the person to do one (1) or more of the following:
(1) Produce the documentary material for inspection and copying.
(2) Answer an interrogatory in writing concerning the documentary material or information.
(3) Give oral testimony concerning the documentary material or information.
(b) If a civil investigative demand is a specific demand for a product of discovery, the official issuing the civil investigative demand shall:
(1) serve a copy of the civil investigative demand on the person from whom the discovery was obtained; and
(2) notify the person to whom the civil investigative demand is issued of the date of service.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-11
Civil investigative demands; specificity and contents; time periods
Sec. 11. (a) A civil investigative demand issued under this chapter must describe the conduct constituting a violation involving a false claim that is under investigation and the statute or rule that has been violated.
(b) If a civil investigative demand is for the production of documentary material, the civil investigative demand must:
(1) describe each class of documentary material to be produced with sufficient specificity to permit the material to be fairly identified;
(2) prescribe a return date for each class of documentary material that provides a reasonable period of time to assemble and make the material available for inspection and copying; and
(3) identify the official to whom the material must be made available.
(c) If a civil investigative demand is for answers to written interrogatories, the civil investigative demand must:
(1) set forth with specificity the written interrogatories to be answered;
(2) prescribe the date by which answers to the written

interrogatories must be submitted; and
(3) identify the official to whom the answers must be submitted.
(d) If a civil investigative demand requires oral testimony, the civil investigative demand must:
(1) prescribe a date, time, and place at which oral testimony will be given;
(2) identify the official who will conduct the examination and the custodian to whom the transcript of the examination will be submitted;
(3) specifically state that attendance and testimony are necessary to the conduct of the investigation;
(4) notify the person receiving the demand that the person has the right to be accompanied by an attorney and any other representative; and
(5) describe the general purpose for which the demand is being issued and the general nature of the testimony, including the primary areas of inquiry.
(e) A civil investigative demand that is a specific demand for a product of discovery may not be returned until at least twenty-one (21) days after a copy of the civil investigative demand has been served on the person from whom the discovery was obtained.
(f) The date prescribed for the giving of oral testimony under a civil investigative demand issued under this chapter must be a date that is not less than seven (7) days after the date on which the demand is received, unless the official issuing the demand determines that exceptional circumstances are present that require an earlier date.
(g) The official who issues a civil investigative demand may not issue more than one (1) civil investigative demand for oral testimony by the same person, unless:
(1) the person requests otherwise; or
(2) the official who issues a civil investigative demand, after conducting an investigation, notifies the person in writing that an additional civil investigative demand for oral testimony is necessary.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-12
Civil investigative demands; protections from disclosure; objections
Sec. 12. (a) A civil investigative demand issued under this chapter may not require the production of any documentary material, the submission of any answers to written interrogatories, or the giving of any oral testimony if the material, answers, or testimony would be protected from disclosure under the standards applicable:
(1) to a subpoena or subpoena duces tecum issued by a court to aid in a grand jury investigation; or
(2) to a discovery request under the rules of trial procedure;
to the extent that the application of these standards to a civil investigative demand is consistent with the purposes of this chapter. (b) A civil investigative demand that is a specific demand for a product of discovery supersedes any contrary order, rule, or statutory provision, other than this section, that prevents or restricts disclosure of the product of discovery. Disclosure of a product of discovery under a specific demand does not constitute a waiver of a right or privilege that the person making the disclosure may be otherwise entitled to invoke to object to discovery of trial preparation materials.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-13
Civil investigative demands; service
Sec. 13. (a) A civil investigative demand issued under this chapter may be served by an investigator or by any other person authorized to serve process.
(b) A civil investigative demand shall be served in accordance with the rules of trial procedure. A court having jurisdiction over a person not located in the state has the same authority to enforce compliance with this chapter as the court has over a person located in the state.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-14
Civil investigative demands; response
Sec. 14. (a) The production of documentary material in response to a civil investigative demand served under this chapter shall be made in accordance with Trial Rule 34.
(b) Each interrogatory in a civil investigative demand served under this chapter shall be answered in accordance with Trial Rule 33.
(c) The examination of a person under a civil investigative demand for oral testimony served under this chapter shall be conducted in accordance with Trial Rule 30.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-15
Civil investigative demands; possession of responses and transcripts; examination of responses
Sec. 15. (a) The official who issued the civil investigative demand is the custodian of the documentary material, answers to interrogatories, and transcripts of oral testimony received under this chapter.
(b) An investigator who receives documentary material, answers to interrogatories, or transcripts of oral testimony under this section shall transmit them to the official who issued the civil investigative demand. The official shall take physical possession of the material, answers, or transcripts and is responsible for the use made of them and for the return of documentary material.
(c) The official who issued the civil investigative demand may make copies of documentary material, answers to interrogatories, or transcripts of oral testimony as required for official use by the

attorney general, the inspector general, or the state police. The material, answers, or transcripts may be used in connection with the taking of oral testimony under this chapter.
(d) Except as provided in subsection (e), documentary material, answers to interrogatories, or transcripts of oral testimony, while in the possession of the official who issued the civil investigative demand, may not be made available for examination to any person other than:
(1) the attorney general or designated personnel of the attorney general's office;
(2) the inspector general or designated personnel of the inspector general's office; or
(3) an officer of the state police who has been authorized by the official who issued the civil investigative demand.
(e) The restricted availability of documentary material, answers to interrogatories, or transcripts of oral testimony does not apply:
(1) if the person who provided:
(A) the documentary material, answers to interrogatories, or oral testimony; or
(B) a product of discovery that includes documentary material, answers to interrogatories, or oral testimony;
consents to disclosure;
(2) to the general assembly or a committee or subcommittee of the general assembly; or
(3) to a state agency that requires the information to carry out its statutory responsibility.
Documentary material, answers to interrogatories, or transcripts of oral testimony requested by a state agency may be disclosed only under a court order finding that the state agency has a substantial need for the use of the information in carrying out its statutory responsibility.
(f) While in the possession of the official who issued the civil investigative demand, documentary material, answers to interrogatories, or transcripts of oral testimony shall be made available to the person, or to the representative of the person who produced the material, answered the interrogatories, or gave oral testimony. The official who issued the civil investigative demand may impose reasonable conditions upon the examination or use of the documentary material, answers to interrogatories, or transcripts of oral testimony.
(g) The official who issued the civil investigative demand and any attorney employed in the same office as the official who issued the civil investigative demand may use the documentary material, answers to interrogatories, or transcripts of oral testimony in connection with a proceeding before a grand jury, a court, or an agency. Upon the completion of the proceeding, the attorney shall return to the official who issued the civil investigative demand any documentary material, answers to interrogatories, or transcripts of oral testimony that are not under the control of the grand jury, court, or agency. (h) Upon written request of a person who produced documentary material in response to a civil investigative demand, the official who issued the civil investigative demand shall return any documentary material in the official's possession to the person who produced documentary material, if:
(1) a proceeding before a grand jury, a court, or an agency involving the documentary material has been completed; or
(2) a proceeding before a grand jury, a court, or an agency involving the documentary material has not been commenced within a reasonable time after the completion of the investigation.
The official who issued the civil investigative demand is not required to return documentary material that is in the custody of a grand jury, a court, or an agency.
As added by P.L.222-2005, SEC.23. Amended by P.L.1-2006, SEC.99.

IC 5-11-5.5-16
Civil investigative demands; sanctions for failure to comply; protective orders
Sec. 16. (a) A person who has failed to comply with a civil investigative demand is subject to sanctions under Trial Rule 37 to the same extent as a person who has failed to cooperate in discovery.
(b) A person who objects to a civil investigative demand issued under this chapter may seek a protective order in accordance with Trial Rule 26(C).
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-17
Civil investigative demands; confidentiality of responses
Sec. 17. Documentary material, answers to written interrogatories, or oral testimony provided in response to a civil investigative demand issued under this chapter are confidential.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-18
Application of Indiana Rules of Trial Procedure
Sec. 18. Proceedings under this chapter are governed by the Indiana Rules of Trial Procedure, unless the Indiana Rules of Trial Procedure are inconsistent with this chapter.
As added by P.L.222-2005, SEC.23.



CHAPTER 6. ADDITIONAL POWERS OF STATE EXAMINER AND ATTORNEY GENERAL

examination or investigation that discloses:
(1) fraud, collusion, misconduct, or negligence in the letting or the execution of any public contract or in the performance of any of the terms and conditions of any public contract; or
(2) any failure to comply with the terms or conditions of any public contract in the construction of any public work, building, or structure or to perform, build, or construct it according to the plans and specifications, if any, provided in the contract;
that causes loss, injury, waste, or damage to the state, the municipality, taxing or assessment district, other public entity, or to its citizens, if it is enforceable by assessment or taxation.
(f) The report must meet the following requirements:
(1) The report must be made, signed, and verified in quadruplicate by the examiner making the examination.
(2) The report shall be filed promptly with the state examiner.
After inspection of the report, the state examiner shall file a copy of the report promptly with the attorney general and the inspector general.
(g) The attorney general shall diligently institute and prosecute civil proceedings against any or all officers, individuals, and persons in the form and manner that the attorney general determines will secure a proper recovery to the state, municipality, taxing or assessment district, or other public entity injured, defrauded, or damaged by the matters in the report. These prosecutions may be made by the attorney general and the recovery may be had, either upon public official bonds, contractors' bonds, surety or other bonds, or upon individual liability, either upon contract or in tort, as the attorney general determines is wise. No action or recovery in any form or manner, or against any party or parties, precludes further or additional action or recovery in any other form or manner or against another party, either concurrently with or later found necessary, to secure complete recovery and restitution with respect to all matters exhibited, set out, or described in the report. The suits may be brought in the name of the state on the relation of the attorney general for the benefit of the state, or the municipality, taxing or assessment district, or other public entity that may be proper. The actions brought against any defendants may be joined, as to parties, form, and causes of action, in the manner that the attorney general decides.
(h) Any report described in this section or a copy duly certified by the state examiner shall be taken and received in any and all courts of this state as prima facie evidence of the facts stated and contained in the reports.
(i) If an examination, investigation, or test is made without a petition being first filed and the examination, investigation, or test shows that the terms of the contract are being complied with, then the expense of the examination, investigation, or test shall be paid by the state upon vouchers approved by the state examiner from funds available for contractual service of the state board of accounts. If such a report shows misfeasance, malfeasance, or nonfeasance in

public office or shows that the terms of the plans and specifications under which a contract has been awarded are not being complied with, it is unlawful to make the report public until the report has been certified to the attorney general.
(j) If, during an examination under this article, a deputy examiner, field examiner, or private examiner acting as an agent of the state examiner determines that all of the following conditions are satisfied, the examiner shall report the determination to the state examiner:
(1) A substantial amount of public funds has been misappropriated or diverted.
(2) The deputy examiner, field examiner, or private examiner acting as an agent of the state examiner has a reasonable belief that the malfeasance or misfeasance that resulted in the misappropriation or diversion of public funds was committed by the officer or an employee of the office.
(k) After receiving a preliminary report under subsection (j), the state examiner may provide a copy of the report to the attorney general. The attorney general may institute and prosecute civil proceedings against the delinquent officer or employee, or upon the officer's or employee's official bond, or both, and against any other proper person that will secure to the state or to the proper municipality the recovery of any funds misappropriated, diverted, or unaccounted for.
(l) In an action under subsection (k), the attorney general may attach the defendant's property under IC 34-25-2.
(m) A preliminary report under subsection (j) is confidential until the final report under subsection (e) is issued, unless the attorney general institutes an action under subsection (k) on the basis of the preliminary report.
(Formerly: Acts 1923, c.120, s.1.) As amended by P.L.3-1986, SEC.20; P.L.176-2009, SEC.5; P.L.126-2012, SEC.18; P.L.136-2012, SEC.4.

IC 5-11-6-2
Reports of state examiner
Sec. 2. All the provisions of section 1 of this chapter relating to the powers and duties of the attorney general shall apply to all reports of the state examiner, as provided in section 1 of this chapter, whether such inquiries, tests, examination, or investigation and the reports made thereon shall have been made before or after March 7, 1923.
(Formerly: Acts 1923, c.120, s.2.) As amended by P.L.25-1986, SEC.40.

IC 5-11-6-3
Public wrongdoing; institution of civil proceeding
Sec. 3. If any examination or investigation made by the state examiner personally or through a deputy examiner, field examiner, or private examiner under this chapter or under any other statute discloses: (1) malfeasance, misfeasance, or nonfeasance in office or of any officer or employee;
(2) that any public money has been:
(A) unlawfully expended, either by having been expended for a purpose not authorized by law in an amount exceeding that authorized by law, or by having been paid to a person not lawfully entitled to receive it; or
(B) obtained by fraud or in any unlawful manner; or
(3) that any money has been wrongfully withheld from the public treasury;
a duly verified copy of the report shall be submitted by the state examiner to the attorney general, who shall institute and prosecute civil proceedings as provided in section 1 of this chapter, and to the inspector general.
(Formerly: Acts 1923, c.120, s.3.) As amended by P.L.3-1986, SEC.21; P.L.126-2012, SEC.19; P.L.136-2012, SEC.5.

IC 5-11-6-4
Grand jury; certified copy of reports disclosing crimes or offenses; expenses of field examination
Sec. 4. (a) If a report is filed with the attorney general that discloses any offense, the state examiner shall present a certified copy of the report and competent testimony supporting the charges made in the report to the grand jury of the county in which the offense is alleged to have been committed at its first convenient session. The attorney general shall direct, supervise, and assist in the prosecution of the offense before the grand jury and in the courts.
(b) The per diem and actual expenses of all field or private examiners required by the state examiner, the attorney general, or any prosecuting attorney to attend sessions of grand juries or trials in connection with the prosecution shall be paid by the state upon vouchers approved by the state examiner from funds available for office and traveling expenses for the state board of accounts.
(Formerly: Acts 1923, c.120, s.4.) As amended by Acts 1978, P.L.2, SEC.512; P.L.3-1986, SEC.22.

IC 5-11-6-5
Effect of chapter; municipality defined
Sec. 5. (a) The provisions of this chapter shall not be construed as repealing any laws in force on March 7, 1923, but shall be construed only as conferring additional duties and powers upon the state examiner, deputy examiners, field examiners, and the attorney general of the state and providing additional remedies as to the matters set forth in those laws, and all the remedies provided in this chapter shall be additional and concurrent and not exclusive.
(b) The term "municipality", as used in this chapter, shall be construed to extend to and include any county, township, city, town, school town, school township, school city, or board of park commissioners in this state.
(Formerly: Acts 1923, c.120, s.5.) As amended by P.L.25-1986,

SEC.41.



CHAPTER 7. PLAINTIFF IN ACTION FOR RECOVERY OF PUBLIC FUNDS



CHAPTER 8. REPEALED



CHAPTER 9. CERTIFICATION OF ACCOUNTS AND VOUCHERS; FORMS

IC 5-11-9-2
Political subdivision employees; accounts for personal services
Sec. 2. On and after January 1, 1948, all accounts or vouchers of any political subdivision of the state for personal services of officers and employees shall be made in such form as may be prescribed by the state board of accounts.
(Formerly: Acts 1947, c.14, s.2.)

IC 5-11-9-3
Certification of vouchers and accounts
Sec. 3. Certification of said vouchers and accounts shall be made by the elected officer, head of the department, division, board, body, bureau, or political subdivision or by such authority or authorities in the office, department, division, board, body, bureau, or political subdivision as shall be designated by the elected officer, head of the department, division, board, body, bureau or political subdivision by rule or written direction filed with the officer authorized by law to audit such accounts and vouchers.
(Formerly: Acts 1947, c.14, s.3.)

IC 5-11-9-4
Forms; records
Sec. 4. (a) The state board of accounts is hereby authorized to prescribe the forms of accounts and vouchers provided for by sections 1 and 2 of this chapter.
(b) The state board of accounts shall require that records be maintained showing which hours were worked each day by officers and employees:
(1) covered by section 1 or 2 of this chapter; and
(2) employed by more than one (1) public agency or in more than one (1) position by the same public agency described in section 1 or 2 of this chapter.
(Formerly: Acts 1947, c.14, s.4.) As amended by P.L.52-1983, SEC.3; P.L.44-1986, SEC.1.



CHAPTER 10. CERTIFICATION OF CLAIMS; FORMS

by a governmental body;
(2) a warrant issued by the auditor of state under IC 4-13-2-7(b);
(3) a check issued by a special disbursing officer under IC 4-13-2-20(g); or
(4) a payment of fees under IC 36-7-11.2-49(b) or IC 36-7-11.3-43(b).
(d) The disbursing officer shall issue checks or warrants for all claims which meet all of the requirements of this section. The disbursing officer does not incur personal liability for disbursements:
(1) processed in accordance with this section; and
(2) for which funds are appropriated and available.
(e) The certificate provided for in subsection (b) must be in the following form:
I hereby certify that the foregoing account is just and correct, that the amount claimed is legally due, after allowing all just credits, and that no part of the same has been paid.
(Formerly: Acts 1953, c.155, s.1; Acts 1957, c.37, s.1; Acts 1971, P.L.49, SEC.1.) As amended by Acts 1977, P.L.54, SEC.1; Acts 1979, P.L.37, SEC.1; Acts 1981, P.L.52, SEC.1; P.L.53-1983, SEC.1; P.L.54-1983, SEC.1; P.L.48-1988, SEC.1; P.L.25-1988, SEC.3; P.L.29-1990, SEC.2; P.L.2-1993, SEC.45; P.L.5-1995, SEC.5; P.L.1-1995, SEC.42; P.L.71-1995, SEC.1; P.L.69-1995, SEC.2; P.L.40-1996, SEC.1; P.L.39-1996, SEC.6; P.L.45-1997, SEC.1; P.L.99-2003, SEC.1; P.L.127-2005, SEC.5; P.L.169-2006, SEC.3; P.L.2-2007, SEC.98; P.L.182-2009(ss), SEC.76.

IC 5-11-10-1.6
Requirements for issuance of warrant or check by fiscal officer
Sec. 1.6. (a) As used in this section, "governmental entity" refers to any of the following:
(1) A municipality (as defined in IC 36-1-2-11).
(2) A school corporation (as defined in IC 36-1-2-17), including a school extracurricular account.
(3) A county.
(4) A regional water or sewer district organized under IC 13-26 or under IC 13-3-2 (before its repeal).
(5) A municipally owned utility that is subject to IC 8-1.5-3 or IC 8-1.5-4.
(6) A board of an airport authority under IC 8-22-3.
(7) A board of aviation commissioners under IC 8-22-2.
(8) A conservancy district.
(9) A public transportation corporation under IC 36-9-4.
(10) A commuter transportation district under IC 8-5-15.
(11) The state.
(12) A solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal).
(13) A levee authority established under IC 14-27-6.
(14) A county building authority under IC 36-9-13.
(15) A soil and water conservation district established under

IC 14-32.
(16) The northwestern Indiana regional planning commission established by IC 36-7-7.6-3.
(17) The commuter rail service board established under IC.8-24-5.
(18) The regional demand and scheduled bus service board established under IC.8-24-6.
(b) As used in this section, "claim" means a bill or an invoice submitted to a governmental entity for goods or services.
(c) The fiscal officer of a governmental entity may not draw a warrant or check for payment of a claim unless:
(1) there is a fully itemized invoice or bill for the claim;
(2) the invoice or bill is approved by the officer or person receiving the goods and services;
(3) the invoice or bill is filed with the governmental entity's fiscal officer;
(4) the fiscal officer audits and certifies before payment that the invoice or bill is true and correct; and
(5) payment of the claim is allowed by the governmental entity's legislative body or the board or official having jurisdiction over allowance of payment of the claim.
This subsection does not prohibit a school corporation, with prior approval of the board having jurisdiction over allowance of payment of the claim, from making payment in advance of receipt of services as allowed by guidelines developed under IC 20-20-13-10. This subsection does not prohibit a municipality from making meal expense advances to a municipal employee who will be traveling on official municipal business if the municipal fiscal body has adopted an ordinance allowing the advance payment, specifying the maximum amount that may be paid in advance, specifying the required invoices and other documentation that must be submitted by the municipal employee, and providing for reimbursement from the wages of the municipal employee if the municipal employee does not submit the required invoices and documentation.
(d) The fiscal officer of a governmental entity shall issue checks or warrants for claims by the governmental entity that meet all of the requirements of this section. The fiscal officer does not incur personal liability for disbursements:
(1) processed in accordance with this section; and
(2) for which funds are appropriated and available.
(e) The certification provided for in subsection (c)(4) must be on a form prescribed by the state board of accounts.
As added by P.L.71-1995, SEC.2. Amended by P.L.69-1995, SEC.3; P.L.14-1996, SEC.6; P.L.40-1996, SEC.2; P.L.39-1996, SEC.7; P.L.45-1997, SEC.2; P.L.49-1997, SEC.27; P.L.253-1997(ss), SEC.3; P.L.35-1999, SEC.1; P.L.68-2001, SEC.2; P.L.99-2003, SEC.2 and P.L.191-2003, SEC.2; P.L.1-2005, SEC.78; P.L.169-2006, SEC.4; P.L.182-2009(ss), SEC.77.

IC 5-11-10-2 Approval and allowance of claims; claim forms; publication of claims and allowances
Sec. 2. (a) Claims against a political subdivision of the state must be approved by the officer or person receiving the goods or services, be audited for correctness and approved by the disbursing officer of the political subdivision, and, where applicable, be allowed by the governing body having jurisdiction over allowance of such claims before they are paid. If the claim is against a governmental entity (as defined in section 1.6 of this chapter), the claim must be certified by the fiscal officer.
(b) The state board of accounts shall prescribe a form which will permit claims from two (2) or more claimants to be listed on a single document and, when such list is signed by members of the governing body showing the claims and amounts allowed each claimant and the total claimed and allowed as listed on such document, it shall not be necessary for the members to sign each claim.
(c) Notwithstanding subsection (b), only:
(1) the chairperson of the board of directors of a solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal); or
(2) the chairperson's designee;
is required to sign the claim form described under this section.
(d) The form prescribed under this section shall be prepared by or filed with the disbursing officer of the political subdivision, together with:
(1) the supporting claims if payment is made under section 1 of this chapter; or
(2) the supporting invoices or bills if payment is made under section 1.6 of this chapter.
All such documents shall be carefully preserved by the disbursing officer as a part of the official records of the office.
(e) Where under any law it is provided that each claim be allowed over the signatures of members of a governing body, or a claim docket or accounts payable voucher register be prepared listing claims to be considered for allowance, the form and procedure prescribed in this section shall be in lieu of the provisions of the other law.
(f) Notwithstanding this section, the publication required by IC 36-2-6-3(b) must state each claim for which a separate warrant or check is to be issued by the disbursing officer except for claims for the following:
(1) Salaries fixed in a definite amount by ordinance or statute.
(2) Per diem of jurors.
(3) Salaries of officers of a court.
(Formerly: Acts 1953, c.155, s.2.) As amended by Acts 1978, P.L.25, SEC.1; Acts 1979, P.L.37, SEC.2; Acts 1982, P.L.33, SEC.4; P.L.33-1992, SEC.3; P.L.71-1995, SEC.3; P.L.64-1995, SEC.8; P.L.1-1996, SEC.37; P.L.14-1996, SEC.7; P.L.40-1996, SEC.3; P.L.39-1996, SEC.8.
IC 5-11-10-3
Violations; offense
Sec. 3. A person who violates section 1 of this chapter is subject to criminal prosecution under IC 35-44.2-2-3.
(Formerly: Acts 1953, c.155, s.3.) As amended by Acts 1978, P.L.2, SEC.513; P.L.126-2012, SEC.20.



CHAPTER 10.5. DISPOSITION OF WARRANTS AND CHECKS

IC 5-11-10.5-2
Outstanding unpaid warrants or checks void
Sec. 2. All warrants or checks drawn upon public funds of a political subdivision that are outstanding and unpaid for a period of two (2) or more years as of the last day of December of each year are void. No individual, bank, trust company, building and loan association, or any other financial institution may honor, cash, or accept for payment or deposit any such warrant or check which may be presented for payment and which has been issued and outstanding for a period of two (2) or more years as of the last day of December of any year.
As added by Acts 1980, P.L.8, SEC.47. Amended by P.L.64-1999, SEC.1.

IC 5-11-10.5-3
List of outstanding warrants or checks
Sec. 3. Not later than March 1 of each year, the treasurer of each political subdivision shall prepare or cause to be prepared a list in triplicate of all warrants or checks that have been outstanding for a period of two (2) or more years as of December 31 of the preceding year. The original copy of each list shall be filed with the:
(1) board of finance of a political subdivision; or
(2) fiscal body of a city or town.
The duplicate copy shall be transmitted to the disbursing officer of the political subdivision. The triplicate copy of each list shall be filed in the office of the treasurer of the political subdivision. If the treasurer serves also as the disbursing officer of the political subdivision, only two (2) copies of each list need be prepared or caused to be prepared by the treasurer.
As added by Acts 1980, P.L.8, SEC.47. Amended by P.L.35-1999, SEC.2.

IC 5-11-10.5-4
Content of list
Sec. 4. Each list prepared under section 3 of this chapter must show: (1) the date of issue of each warrant or check;
(2) the fund upon which the warrant or check was originally drawn;
(3) the name of the payee;
(4) the amount of each warrant or check issued; and
(5) the total amount represented by the warrants or checks listed for each fund.
As added by Acts 1980, P.L.8, SEC.47.

IC 5-11-10.5-5
Procedure upon receipt of list
Sec. 5. (a) Upon the preparation and transmission of the copies of the list of the outstanding warrants or checks, the treasurer of the political subdivision shall enter the amounts so listed as a receipt into the fund or funds from which they were originally drawn and shall also remove the warrants or checks from the record of outstanding warrants or checks.
(b) If the disbursing officer does not serve also as treasurer of the political subdivision, the disbursing officer shall also enter the amounts so listed as a receipt into the fund or funds from which the warrants or checks were originally drawn. If the fund from which the warrant or check was originally drawn is not in existence, or cannot be ascertained, the amount of the outstanding warrant or check shall be receipted into the general fund of the political subdivision.
As added by Acts 1980, P.L.8, SEC.47.

IC 5-11-10.5-6
Repealed
(Repealed by P.L.64-1999, SEC.2.)

IC 5-11-10.5-7
Agreements to pay for assistance in recovering outstanding and unpaid check or warrant
Sec. 7. (a) This section applies to a warrant or a check drawn from the public funds of a political subdivision, if the check or warrant is outstanding and unpaid, but is not determined to be unclaimed property under IC 32-34-1.
(b) An agreement for which the primary purpose is to pay compensation to locate, deliver, recover, or assist in the recovery of a check or warrant described in subsection (a) is valid only if:
(1) the fee or compensation agreed upon is not more than ten percent (10%) of the amount collected unless the amount collected is fifty dollars ($50) or less;
(2) the agreement is in writing;
(3) the agreement is signed by the apparent owner; and
(4) the agreement clearly sets forth:
(A) the nature and value of the property; and
(B) the value of the apparent owner's share after the fee or compensation has been deducted.
(c) This section does not prevent an owner from asserting at any

time that an agreement to locate property is otherwise invalid.
As added by P.L.127-2000, SEC.2. Amended by P.L.2-2002, SEC.33.



CHAPTER 11. INVESTIGATION OF COUNTY RECORDS



CHAPTER 12. MODERNIZATION OF COUNTY RECORDS SYSTEMS

IC 5-11-12-2
Change of county systems of accounting; necessity of approval
Sec. 2. A board of county commissioners may not change its tax accounting system, system of accounting and reporting, or use of forms, ledgers, or other records under this chapter without the approval of the state board of accounts.
(Formerly: Acts 1937, c.203, s.2.) As amended by P.L.3-1986, SEC.23.

IC 5-11-12-3
Approval and certification of systems; purpose of act
Sec. 3. The state board of accounts shall approve and certify only such systems and methods of accounts and records which are uniform as to the several counties having substantially similar accounting problems in reference to such offices and which will permit of the use of modern office equipment, provide for a progressive audit, insure a complete and accurate report of

government receipts and disbursements, detect error, make fraud difficult, save labor (clerical and other), trace wastes and compare efficiencies, and summarize results in such a manner that the most efficient management of government affairs will be clearly indicated, it being the declared purpose of this chapter to permit the modernization of such accounting system in keeping with the improvement of standards of business efficiency and competency and which will preserve and make as readily available to the public and officials the information required by law to be kept and preserved and made available in the offices affected.
(Formerly: Acts 1937, c.203, s.3.) As amended by P.L.25-1986, SEC.44.

IC 5-11-12-4
Preparation and maintenance of manually prepared ledgers and registers following implementation of automated accounting systems
Sec. 4. If a county implements, consistent with the provisions of this chapter, an automated accounting system that:
(1) is in place during at least one (1) state board of accounts audit; and
(2) is approved by the state board of accounts as a result of that audit;
the county treasurer is not required to prepare and maintain a manually prepared fund ledger and ledger of receipts or a manually prepared register of investments after the date of the approval of the automated accounting system by the state board of accounts.
As added by P.L.57-1993, SEC.1.



CHAPTER 13. EXECUTIVE OFFICERS' ANNUAL REPORT TO STATE BOARD OF ACCOUNTS

IC 5-11-13-1.1
Report; statement concerning nepotism and contracting policy
Sec. 1.1. (a) This section applies to a unit (as defined in IC 36-1-2-23).
(b) A report under section 1 of this chapter that is submitted after December 31, 2012, must include a statement by the executive (as defined in IC 36-1-2-5) of the unit regarding whether the unit has implemented a policy under IC 36-1-20.2 and IC 36-1-21. If a unit does not implement a policy under IC 36-1-20.2 and IC 36-1-21, the department of local government finance may not approve the unit's budget or any additional appropriations for the unit for the ensuing

calendar year.
As added by P.L.135-2012, SEC.2.

IC 5-11-13-2
Filing reports; public record
Sec. 2. The state examiner shall accept all such reports for filing and keep the same as public records which shall be open to public inspection and examination at reasonable times.
(Formerly: Acts 1943, c.100, s.2.)

IC 5-11-13-3
Violations; offense; penalty
Sec. 3. A person who violates section 1 of this chapter commits a Class C infraction. If violated by an elected state officer, the officer is liable to impeachment, and if violated by any other person, the person is subject to removal for neglect of duty under the procedures described in IC 34-17.
(Formerly: Acts 1943, c.100, s.3.) As amended by Acts 1978, P.L.2, SEC.514; P.L.3-1993, SEC.247; P.L.1-1998, SEC.70.



CHAPTER 14. ANNUAL CONFERENCE OF LOCAL FISCAL OFFICERS

IC 5-11-14-2
Training institute for clerk-treasurers or city clerks
Sec. 2. The state board of accounts shall annually conduct a training institute for clerk-treasurers and may conduct a training institute for city clerks, either of the entire state or by districts. The provisions of IC 5-11-14, are applicable to any such training institute.
(Formerly: Acts 1971, P.L.50, SEC.1.) As amended by Acts 1977, P.L.55, SEC.2.



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. TRANSITIONAL PROVISIONS

IC 5-11-19-2
Date of transfer of employees and recognition of prior creditable service; benefits under repealed section
Sec. 2. (a) After June 30, 1986, field examiners and other employees of the state board of accounts shall be included as members of PERF and shall be treated as though they were members of PERF during their employment with the state board of accounts. Creditable service that was properly allowed by the FERF board of trustees as of June 30, 1986, shall be recognized by the board of trustees of the Indiana public retirement system as creditable service.
(b) Notwithstanding subsection (a), the members of FERF who were members on April 1, 1967, are entitled to receive retirement, survivor, disability, and all other benefits as provided by IC 5-11-15-13 (repealed) before July 1, 1986.
As added by P.L.35-1985, SEC.25. Amended by P.L.1-2009, SEC.22; P.L.35-2012, SEC.90.

IC 5-11-19-3
Referendum as to repealed section; effect
Sec. 3. The repeal of IC 5-11-15-10, concerning the referendum for inclusion of field examiners and other employees of the state board of accounts in the federal Social Security Act, does not affect the result of the referendum. After June 30, 1986, IC 5-10.1 applies to these field examiners and other employees.
As added by P.L.35-1985, SEC.25.






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. INVESTMENT OF PUBLIC FUNDS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. DEFINITIONS

IC 5-13-4-2
"Board for depositories"
Sec. 2. "Board for depositories" refers to the board established under IC 5-13-12.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-3
Repealed
(Repealed by P.L.18-1996, SEC.33.)

IC 5-13-4-4
"Closed depository"
Sec. 4. "Closed depository" includes:
(1) a financial institution the business and property of which the department of financial institutions has taken possession of under IC 28-1-3.1 for the purpose of liquidation;
(2) a financial institution the business and property of which the department of financial institutions has authorized the institution to liquidate under IC 28-1-9 and IC 28-7-1-27.1; and
(3) any national banking association, federal savings association, or federally chartered savings bank for the business and property of which a receiver has been appointed.
As added by P.L.19-1987, SEC.6. Amended by P.L.79-1998, SEC.7.

IC 5-13-4-5
"Credit enhancement"
Sec. 5. "Credit enhancement" means any letter of credit, insurance, guarantee, or other credit enhancement issued by an issuer approved by the board for depositories, which is used to secure debt or leasehold financing for an industrial development obligation.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-6
"Credit enhancement obligation"
Sec. 6. "Credit enhancement obligation" means the obligation of the developers of an industrial development project under the documents related to the credit enhancement.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-7
"Deposit accounts" Sec. 7. Except as provided in IC 5-13-9-5.3, "deposit accounts" means any of the following:
(1) Any account subject to withdrawal by negotiable orders of withdrawal, unlimited as to amount or number, and without penalty, including NOW accounts.
(2) Passbook savings accounts.
(3) Certificates of deposit.
(4) Money market deposit accounts.
(5) Any interest bearing account that is authorized to be set up and offered by a financial institution in the course of its respective business.
As added by P.L.19-1987, SEC.6. Amended by P.L.44-1990, SEC.1; P.L.31-2012, SEC.1.

IC 5-13-4-8
"Depository"
Sec. 8. "Depository" refers to a financial institution designated as a depository of public funds under this article.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-9
"Electronic funds transfer"
Sec. 9. "Electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, computer, or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-10
"Financial institution"
Sec. 10. "Financial institution" means any of the following:
(1) A bank, trust company, or mutual savings bank that:
(A) was incorporated under the law of Indiana or any other state; and
(B) has its principal office or a branch in Indiana.
(2) A national banking association with its principal office or a branch in Indiana.
(3) A savings association operating as a deposit association incorporated under Indiana law.
(4) A federally chartered savings association with its principal office or a branch in Indiana.
(5) A federally chartered savings bank with its principal office or a branch in Indiana.
(6) A state chartered credit union in Indiana that is federally insured or privately insured and that has assets of three million dollars ($3,000,000) or more.
As added by P.L.19-1987, SEC.6. Amended by P.L.28-1994, SEC.1; P.L.18-1996, SEC.2; P.L.79-1998, SEC.8.
IC 5-13-4-11
"Fiscal body"
Sec. 11. "Fiscal body" has the meaning set forth in IC 36-1-2-6.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-12
"Fiscal officer"
Sec. 12. "Fiscal officer" has the meaning set forth in IC 36-1-2-7.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-13
"Industrial development obligation"
Sec. 13. "Industrial development obligation" means any loan or lease by a lender or lessor approved by the board for depositories as responsible and able to service the loan or lease properly, which is used to finance all or any portion of the cost of an industrial development project.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-14
"Industrial development project"
Sec. 14. "Industrial development project" has the meaning set forth in IC 4-4-10.9-11 and includes mining operations, agricultural operations that involve the processing of agricultural products, and any other type of business project for which the Indiana finance authority may make a loan or lease guarantee.
As added by P.L.19-1987, SEC.6. Amended by P.L.11-1990, SEC.105; P.L.235-2005, SEC.79.

IC 5-13-4-15
"Insurance fund"
Sec. 15. "Insurance fund" refers to the public deposits insurance fund created by IC 5-13-12.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-16
"Investing officer"
Sec. 16. "Investing officer" means the person having authority by law to invest for the political subdivision, or, if there is no law, the person designated by resolution of the fiscal body.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-17
"Investment cash management system"
Sec. 17. "Investment cash management system" means a system in which a depository manages the investment practices of a political subdivision.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-18 "Local board of finance"
Sec. 18. "Local board of finance" refers to a board of finance established under IC 5-13-7.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-19
"Political subdivision"
Sec. 19. (a) Except as provided in subsections (b) and (c), "political subdivision" has the meaning set forth in IC 36-1-2-13.
(b) A hospital organized or operated under IC 16-22-1 through IC 16-22-5 or IC 16-23-1 is considered a political subdivision only for purposes of IC 5-13-12 and IC 5-13-13.
(c) For purposes of IC 5-13-7 and IC 5-13-8, the term does not include a city or a town.
As added by P.L.19-1987, SEC.6. Amended by P.L.5-1988, SEC.36; P.L.2-1993, SEC.46; P.L.10-1997, SEC.6.

IC 5-13-4-20
"Public funds"
Sec. 20. "Public funds" means all fees and funds of whatever kind or character coming into the possession of any public officer by virtue of that office. The term does not include:
(1) support payments made to the clerk of a circuit court under IC 31-16-9 (or IC 31-1-11.5-13 before its repeal); or
(2) proceeds of bonds payable exclusively by a private entity.
As added by P.L.19-1987, SEC.6. Amended by P.L.73-1995, SEC.1; P.L.1-1997, SEC.34.

IC 5-13-4-21
"Public officer"
Sec. 21. "Public officer" means any person elected or appointed to any office of the state or any political subdivision. "Public officer" includes an officer of all boards, commissions, departments, institutions, and other bodies established by law to function as a part of the government of the state or political subdivision that are supported wholly or partly by appropriations of money made from the treasury of the state or political subdivision or that are supported wholly or partly by taxes or fees. "Public officer" does not include an officer of an independent body politic and corporate set up as an instrumentality of the state but not constituting a political subdivision.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-21.3
"Public servant"
Sec. 21.3. "Public servant" has the meaning set forth in IC 35-31.5-2-261.
As added by P.L.107-2011, SEC.1. Amended by P.L.114-2012, SEC.14.
IC 5-13-4-21.5
"Repurchase agreement"
Sec. 21.5. "Repurchase agreement" has the meaning set forth in IC 5-13-9-3.
As added by P.L.18-1996, SEC.3.

IC 5-13-4-22
"State board of finance"
Sec. 22. "State board of finance" refers to the board established by IC 4-9.1.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-23
"Statement of condition"
Sec. 23. "Statement of condition" means the statement filed by each financial institution with its governmental supervisory body.
As added by P.L.19-1987, SEC.6.

IC 5-13-4-24
"Transaction account"
Sec. 24. "Transaction account" means any deposit account other than a certificate of deposit.
As added by P.L.18-1996, SEC.4.



CHAPTER 5. GENERAL PROVISIONS

IC 5-13-5-1
Cashbook; duties of public officers; public inspection
Sec. 1. (a) Every public officer who receives or distributes public funds shall:
(1) keep a cashbook into which the public officer shall enter daily, by item, all receipts of public funds; and
(2) balance the cashbook daily to show funds on hand at the close of each day.
(b) The cashbook is a public record and is open to public inspection in accordance with IC 5-14-3.
(c) A person who violates this section is subject to criminal prosecution under IC 35-44.2-2-2.
As added by P.L.19-1987, SEC.7. Amended by P.L.126-2012, SEC.21.

IC 5-13-5-2
Application of section to public funds other than state funds; warrants for payment of public funds; copy of warrant; disposition of warrant
Sec. 2. (a) This section applies to public funds other than state funds. In all political subdivisions where the fiscal officer and investing officer are two (2) separate individuals by law, all warrants for the payment of public funds shall be drawn by the proper public officer upon the proper treasurer. In all political subdivisions where the fiscal officer and investing officer are the same individual by law, all warrants shall be drawn by the fiscal officer directly against a depository. A copy of the warrant shall be attached to each warrant when drawn. The copy of the warrant shall be readily detachable and shall show the following information:
(1) The number of the warrant.
(2) The date and amount of the warrant.
(3) The name of the payee.
(4) The purpose of the warrant. (5) The name and office of the drawer.
(6) The fund and the appropriation upon which the warrant is drawn.
(b) In all political subdivisions where the fiscal officer and investing officer are two (2) separate individuals by law, warrants shall be presented by the proper public officer to the proper treasurer, who shall detach and retain the copy of the warrant, countersign the original, and stamp upon the original the name of the depository by which it is payable. A warrant is effective only if it is stamped and countersigned as provided in this subsection. After countersignature and stamping, all warrants shall be returned to the proper public officer for distribution. The proper treasurer, when any warrant is presented for payment by any person other than a depository, may, for convenience of the persons presenting the warrant, pay the amount of the warrant to the holder, take an assignment by endorsement of the warrant, and deposit the warrant in the proper depository in lieu of the cash paid out to the holder of the warrant.
As added by P.L.19-1987, SEC.7.

IC 5-13-5-3
Drawing warrant
Sec. 3. All warrants for the payment of public funds of the state shall be drawn by the auditor of state on the treasurer of state.
As added by P.L.19-1987, SEC.7.

IC 5-13-5-4
Signature of authorized public officers on check or negotiable order of withdrawal; purposes
Sec. 4. (a) All checks or negotiable orders of withdrawal drawn upon depositories shall be signed by public officers authorized to sign the check or negotiable order of withdrawal in the officer's official capacity. All funds paid out of the state treasury must be by check or negotiable order of withdrawal of the state treasurer upon the warrant of the auditor of state.
(b) A public officer may draw a check or negotiable order of withdrawal upon a depository only for the following purposes:
(1) The payment of a warrant drawn by the auditor of state.
(2) The payment of a warrant drawn by the fiscal officer of a political subdivision, where the fiscal officer and investing officer are two (2) separate individuals by law.
(3) The payment of a legal claim against a political subdivision where the fiscal officer and investing officer are the same individual by law.
(4) An investment authorized under this article.
(5) The transfer of funds between depositories.
As added by P.L.19-1987, SEC.7. Amended by P.L.18-1996, SEC.5.

IC 5-13-5-5
Transacting business with financial institution or public retirement fund through use of electronic funds transfer; ordinance or

resolution
Sec. 5. (a) The fiscal body of any political subdivision may by ordinance or resolution authorize the proper legal officers of the political subdivision to transact the political subdivision's business with a financial institution or a public pension or retirement fund administered by the Indiana public retirement system through the use of electronic funds transfer.
(b) The ordinance or resolution must:
(1) specify the types of transactions that may be conducted by electronic funds transfer; and
(2) require the proper officers to maintain adequate documentation of the transactions so that they may be audited as provided by law.
As added by P.L.19-1987, SEC.7. Amended by P.L.61-2002, SEC.9; P.L.35-2012, SEC.91.

IC 5-13-5-6
Financial institution continuation qualification as depository
Sec. 6. (a) A financial institution that is a depository for the state on March 21, 1996, and any successor financial institution, continues to be a depository for the state after March 21, 1996, without reapplying under IC 5-13-10.5, until the earliest of the following occurs:
(1) The board of depositories revokes the status of the financial institution as a depository.
(2) The financial institution notifies the state board of finance that the financial institution is resigning as a depository for the state.
(3) Another law terminates the depository status of the financial institution.
A financial institution that qualifies under this subsection as a depository for the state after March 21, 1996, shall be treated after March 21, 1996, as if the financial institution were designated as a depository under IC 5-13-10.5.
(b) A financial institution that is a depository for a political subdivision on March 21, 1996, and any successor financial institution continues to be a depository for the political subdivision after March 21, 1996, without reapplying under IC 5-13-10.5 or IC 5-13-8-1, until the earliest of the following occurs:
(1) The state board of finance revokes the status of the financial institution as a depository.
(2) The financial institution notifies the state board of finance or the local board of finance for the political subdivision that the financial institution is resigning as a depository for the political subdivision.
(3) Another law terminates the depository status of the financial institution.
A financial institution that qualifies under this subsection as a depository for a political subdivision after March 21, 1996, shall be treated after March 21, 1996, as if the financial institution were

designated as a depository under IC 5-13-8.
(c) Subject to IC 5-13-8-9, a financial institution that is a depository for the state on March 21, 1996, and any successor financial institution is eligible after March 21, 1996, to become a depository for any political subdivision for which the financial institution is not already a depository without reapplying under IC 5-13-10.5 or IC 5-13-8-1. A financial institution that qualifies under this subsection as a depository for a political subdivision after March 21, 1996, shall be treated after March 21, 1996, as if the financial institution were designated as a depository under IC 5-13-8.
(d) The treasurer of state shall add any financial institution that qualifies as a depository for political subdivisions under subsection (b) or (c) to the list of depositories eligible to receive the public funds of political subdivisions under IC 5-13-8-1.
As added by P.L.16-2009, SEC.12.



CHAPTER 6. DEPOSIT OF PUBLIC FUNDS

funds on hand do not exceed one hundred dollars ($100). However, the office must deposit the funds on hand not later than the business day following the day that the funds exceed one hundred dollars ($100).
As added by P.L.19-1987, SEC.8. Amended by P.L.45-1990, SEC.1; P.L.45-1991, SEC.1; P.L.18-1994, SEC.3; P.L.18-1996, SEC.6; P.L.10-1997, SEC.7; P.L.35-1999, SEC.4; P.L.234-2007, SEC.295; P.L.151-2012, SEC.4.

IC 5-13-6-2
Fees collected for services rendered
Sec. 2. In all cases where law provides that any state officer collects any fee for any service rendered or examination made, and the fee collected is appropriated to pay the salary, per diem, or the expenses of any state officer for rendering the service or making the examination, the state officer shall deposit the fees, under section 1 of this chapter, and the salary, per diem, and expenses on account of the services shall be paid out of the state treasury upon an account filed and approved as provided by law. The salary, per diem, and expenses must not exceed the fees collected and paid into the state treasury unless otherwise provided by law.
As added by P.L.19-1987, SEC.8.

IC 5-13-6-3
Taxes collected by county treasurer; deposit; advance to political subdivisions; semiannual distribution
Sec. 3. (a) All taxes collected by the county treasurer shall be deposited as one (1) fund in the several depositories selected for the deposit of county funds and, except as provided in subsection (b), remain in the depositories until distributed at the following semiannual distribution made by the county auditor.
(b) Every county treasurer who, by virtue of the treasurer's office, is the collector of any taxes for any political subdivision wholly or partly within the county shall, not later than thirty (30) days after receipt of a written request for funds filed with the treasurer by a proper officer of any political subdivision within the county, advance to that political subdivision a portion of the taxes collected before the semiannual distribution. The amount advanced may not exceed the lesser of:
(1) ninety-five percent (95%) of the total amount collected at the time of the advance; or
(2) ninety-five percent (95%) of the amount to be distributed at the semiannual distribution.
(c) Upon notice from the county treasurer of the amount to be advanced, the county auditor shall draw a warrant upon the county treasurer for the amount. The amount of the advance must be available immediately for the use of the political subdivision.
(d) At the semiannual distribution all the advances made to any political subdivision under subsection (b) shall be deducted from the total amount due any political subdivision as shown by the

distribution.
(e) If a county auditor fails to make a distribution of tax collections by the deadline for distribution under subsection (b), a political subdivision that was to receive a distribution may recover interest on the undistributed tax collections under IC 6-1.1-27-1.
As added by P.L.19-1987, SEC.8. Amended by P.L.245-2003, SEC.1; P.L.146-2008, SEC.38; P.L.89-2010, SEC.1.

IC 5-13-6-4
Support payments; clerk of circuit court may elect not to follow accounting and depository procedure prescribed; prenumbered receipts and support cashbook
Sec. 4. (a) Notwithstanding section 1 of this chapter, the clerk of a circuit court, in accounting for and disbursing support payments made through the clerk in accordance with IC 31-14-11-11 or IC 31-16-9 (or IC 31-1-11.5-13 or IC 31-6-6.1-16 before their repeal) may elect not to follow the accounting and depository procedures required by this chapter.
(b) If the clerk of a circuit court elects under subsection (a) not to follow the accounting and depository procedures required by this chapter, the clerk shall issue prenumbered receipts and keep a support cashbook for daily entry, by item, of all receipts and disbursements of support payments made through the clerk. The support receipts and cashbook are public records to be kept on forms prescribed by the state board of accounts, and shall be balanced daily.
As added by P.L.19-1987, SEC.8. Amended by P.L.65-1989, SEC.1; P.L.1-1997, SEC.35.



CHAPTER 7. LOCAL BOARDS OF FINANCE

IC 5-13-7-2
County having consolidated city; composition; duties; secretary
Sec. 2. (a) In a county having a consolidated city, the county board of finance is composed of:
(1) the county treasurer;
(2) the county auditor;
(3) the county assessor;
(4) the mayor of the consolidated city;
(5) the controller of the consolidated city; and
(6) the president of the board of school commissioners of the school city described by IC 20-25-3-1.
(b) The board has supervision of the revocation of public depositories for all public funds of the following:
(1) The county.
(2) The consolidated city.
(3) The school city.
(4) Any other political subdivision in the county whose local board of finance designates the county board of finance for those purposes.
As added by P.L.19-1987, SEC.9. Amended by P.L.37-1992, SEC.1; P.L.29-1994, SEC.1; P.L.46-1997, SEC.2; P.L.1-2005, SEC.79.

IC 5-13-7-3
County board of finance; compensation
Sec. 3. The members of a county board of finance serve without compensation other than the members' salaries as officers of the members' respective political subdivisions.
As added by P.L.19-1987, SEC.9.

IC 5-13-7-4
Repealed
(Repealed by P.L.10-1997, SEC.37.)

IC 5-13-7-5
Boards of finance of other political subdivisions; duties; compensation
Sec. 5. (a) The fiscal body of each political subdivision not

governed by sections 1 through 3 of this chapter constitutes a board of finance for that political subdivision.
(b) Each board of finance has supervision of the revocation of public depositories for the respective political subdivisions for which they act.
(c) The members of the boards serve without compensation other than the members' salaries allowed by law for the members' services as officers of the members' respective political subdivisions.
As added by P.L.19-1987, SEC.9. Amended by P.L.46-1997, SEC.4; P.L.10-1997, SEC.8; P.L.68-2001, SEC.3; P.L.115-2010, SEC.5.

IC 5-13-7-6
Meetings; election of officers; term; quorum; open meetings; nature of board
Sec. 6. (a) Each local board of finance shall meet annually after the first Monday and on or before the last day of January. At the annual meeting the board of finance shall do the following:
(1) Elect from the board's membership:
(A) a president; and
(B) a secretary.
The officers elected hold office until the officers' successors are elected and qualified.
(2) Receive and review the report required by section 7 of this chapter.
(b) A majority of the members of each board of finance constitutes a quorum for the transaction of business. Each board of finance shall hold additional sessions whenever necessary to discharge its duties and to accomplish the purposes of this chapter. The president of each board shall convene the board whenever requested to do so by one (1) of the members, or whenever necessary to the performance of the duties imposed by this chapter.
(c) All meetings of the boards of finance must be open to the public, and the records of the boards shall be subject to public inspection in accordance with IC 5-14-3 and IC 5-15-2, respectively. The secretary of each board shall keep a record of the proceedings, which shall be approved and signed by the president of the board and attested by the secretary.
(d) A local board of finance shall be known by the name "The Board of Finance of _______", inserting the name of the proper political subdivision, and may sue and be sued in the board's name in any action and in any court of competent jurisdiction.
As added by P.L.19-1987, SEC.9. Amended by P.L.37-1992, SEC.2; P.L.57-1993, SEC.2; P.L.74-1995, SEC.1; P.L.72-1995, SEC.2; P.L.10-1997, SEC.9.

IC 5-13-7-7
Investment report
Sec. 7. (a) During the annual meeting required by section 6 of this chapter, the investment officer shall make a written report to the investing officer's local board of finance summarizing the political

subdivision's investments during the previous calendar year. The report must contain the name of each financial institution, government agency or instrumentality, or other person with whom the political subdivision invested money during the previous calendar year.
(b) The local board of finance shall do the following at the meeting:
(1) Review the report.
(2) Review the overall investment policy of the political subdivision.
As added by P.L.72-1995, SEC.3.



CHAPTER 8. DESIGNATION OF DEPOSITORIES

IC 5-13-8-2
Repealed
(Repealed by P.L.18-1996, SEC.33.)

IC 5-13-8-3
Repealed
(Repealed by P.L.18-1996, SEC.33.)

IC 5-13-8-4
Repealed
(Repealed by P.L.18-1996, SEC.33.)

IC 5-13-8-5
Repealed
(Repealed by P.L.18-1996, SEC.33.)

IC 5-13-8-6
Forms; filing copy of institution's statement of condition
Sec. 6. (a) The state board of accounts shall prepare and consolidate the forms that are required under this chapter or IC 5-13-9.5, or both, to eliminate unnecessary paperwork.
(b) These forms must be used by the state board of finance and the several local boards of finance and depositories in the performance of the duties imposed under this chapter. The rights of political subdivisions and designated depositories must be subject to modification by any statute and by all rules adopted by the department of financial institutions respecting withdrawal of funds in times of emergency.
(c) A financial institution designated as a depository under this

chapter shall, upon request of the appropriate investing officer, file with the investing officer a copy of the institution's most recent statement of condition filed with the institution's governmental supervisory body under the regulatory accounting principles as prescribed by the supervisory body.
As added by P.L.19-1987, SEC.10. Amended by P.L.18-1996, SEC.8; P.L.46-1997, SEC.6.

IC 5-13-8-7
Revocation of commission of depository to do business with Indiana resident
Sec. 7. (a) As used in this section, "Indiana resident" means any of the following:
(1) An individual who is a resident of Indiana.
(2) A political subdivision (as defined in IC 36-1-2-13) in Indiana.
(3) A corporation, a limited liability company, a partnership, a limited partnership, a trust, an estate, or other legal entity that:
(A) is established under Indiana law; or
(B) maintains its principal office in Indiana.
(4) A corporation, a limited liability company, a partnership, a limited partnership, a trust, an estate, or other legal entity that:
(A) is established under the law of a state other than Indiana; and
(B) carries out substantial business activities in Indiana, including the employment of individuals who reside in Indiana.
(b) As used in this section, "investment in an Indiana resident" means an investment in an interest-bearing obligation of a political subdivision (as defined in IC 36-1-2-13) in Indiana.
(c) The local board of finance under which any depository operates may at any time revoke the commission of any depository at a meeting called for the purpose of revoking a commission, of which the depository shall have been notified by advance written notice sent by first class or registered mail not less than twenty (20) days before the meeting and at which the depository has the right to be heard. Not later than thirty (30) days after a local board of finance revokes the commission of a depository, the local board of finance shall give written notice of the action to the board of depositories.
(d) The local board of finance may revoke the commission of any depository to do business with the political subdivision:
(1) if the depository is unwilling or unable to perform banking services reasonably required by the local board of finance, considering the volume of transactions, that are:
(A) related to the public funds deposited in a deposit account described in IC 5-13-9-4(a); and
(B) required by the political subdivision served by the local board of finance to carry out the responsibilities of the political subdivision, as determined by the local board of finance; (2) if the depository is unwilling or unable to comply with a state or federal statute, rule, or other regulation that governs the records or handling of public funds of the political subdivision served by the local board of finance, as determined by the local board of finance;
(3) if the depository ceases to qualify as a depository under this chapter, as determined by the local board of finance;
(4) if the depository fails to conduct lending activities in Indiana to such an extent that, at the end of each quarter, pursuant to the depository's certification, the sum of:
(A) the total principal amount of outstanding loans to Indiana residents; plus
(B) the total value of investments in Indiana residents;
will at least equal the total amount of the public funds of the state and political subdivisions of the state that are on deposit in the financial institution; or
(5) for any cause that is adopted in the written rules of the local board of finance and that is directly related to the safe handling of public funds.
(e) Upon revocation, the depository shall immediately render an accounting and make settlement for all public funds deposited with the depository.
As added by P.L.19-1987, SEC.10. Amended by P.L.74-1995, SEC.3; P.L.18-1996, SEC.9; P.L.46-1997, SEC.7.

IC 5-13-8-8
Repealed
(Repealed by P.L.46-1997, SEC.18.)

IC 5-13-8-9
Deposit of funds in depositories within respective territorial limits of political subdivisions; exceptions
Sec. 9. (a) All public funds of all political subdivisions shall be deposited in the designated depositories located in the respective territorial limits of the political subdivisions, except as provided in this section.
(b) Each board of finance of a political subdivision:
(1) that is not a city, town, or school corporation; and
(2) whose jurisdiction crosses one (1) or more county lines;
may limit its boundaries for the purpose of this section to that portion of the political subdivision within the county where its principal office is located.
(c) If there is no principal office or branch of a financial institution located in the county or political subdivision, or if no financial institution with a principal office or branch in the county or political subdivision will accept public funds under this chapter, the board of finance of the county and the boards of finance of the political subdivisions in the county shall designate one (1) or more financial institutions with a principal office or branch outside of the county or political subdivision, and in the state, as a depository or

depositories.
(d) The board of trustees for a hospital organized or operated under IC 16-22-1 through IC 16-22-5 or IC 16-23-1 may invest any money in the hospital fund anywhere in the state with any financial institution designated by the state board of finance as depositories for state deposits.
(e) If only one (1) financial institution that has a branch or principal office in a county or political subdivision is willing to accept public funds, the board of finance for the county or political subdivision may:
(1) treat the financial institution that is located within the county or political subdivision as if the financial institution were not located within the county or political subdivision; and
(2) designate one (1) or more financial institutions to receive public funds under the requirements of subsection (c).
(f) The investing officer shall maintain the deposits as follows:
(1) In one (1) or more depositories designated for the political subdivision, if the sum of the monthly average balances of all the transaction accounts for the political subdivision does not exceed one hundred thousand dollars ($100,000).
(2) In each depository designated for the political subdivision, if subdivision (1) does not apply and fewer than three (3) financial institutions are designated by the local board of finance as a depository.
(3) In at least two (2) depositories designated for the political subdivision, if subdivision (1) does not apply and at least three (3) financial institutions are designated by the local board of finance as a depository.
As added by P.L.19-1987, SEC.10. Amended by P.L.44-1990, SEC.4; P.L.2-1993, SEC.48; P.L.75-1995, SEC.1; P.L.74-1995, SEC.4; P.L.18-1996, SEC.10; P.L.46-1997, SEC.8; P.L.173-2003, SEC.1.

IC 5-13-8-10
Repealed
(Repealed by P.L.18-1996, SEC.33.)

IC 5-13-8-11
Repealed
(Repealed by P.L.18-1996, SEC.33.)

IC 5-13-8-12
Repealed
(Repealed by P.L.44-1990, SEC.8.)

IC 5-13-8-13
Resignation as depository
Sec. 13. Any depository designated under this chapter may resign as a depository and relinquish all public funds on deposit with the depository. The resignation is effective after thirty (30) days notice in writing to the state board of finance and after settlement with the

proper board of finance for all public funds on deposit with the depository.
As added by P.L.19-1987, SEC.10. Amended by P.L.46-1997, SEC.9.

IC 5-13-8-14
Prohibition of designation of depository for disqualification under IC 5-22-16.5
Sec. 14. A financial institution may not be designated as a depository under this chapter if the financial institution would be disqualified from being awarded a contract under IC 5-22-16.5.
As added by P.L.21-2012, SEC.2.



CHAPTER 9. DEPOSIT AND INVESTMENT POWERS

IC 5-13-9-0.4
Legalization of certain investment of public funds
Sec. 0.4. An investment of public funds (as defined in IC 5-13-4-20, as in effect before February 27, 1996):
(1) made under a repurchase or resale agreement, including a standing repurchase or resale agreement, that was entered into before February 27, 1996; and
(2) that:
(A) would have been in compliance with section 3 of this chapter, as amended by P.L.41-1996, if section 3 of this chapter, as amended by P.L.41-1996, had been in effect at the time the repurchase or resale agreement, including a standing repurchase or resale agreement, was entered into;
(B) is no longer in effect on February 27, 1996; or
(C) is brought into compliance with section 3 of this chapter, as amended by P.L.41-1996, not later than May 27, 1996;
is legalized and validated.
As added by P.L.220-2011, SEC.94.

IC 5-13-9-1
Investment powers; funds that may be invested
Sec. 1. (a) Except as provided in subsection (b), in addition to any other statutory power to make investments, each county treasurer and each fiscal officer of any political subdivision other than a county, under the guidelines established, respectively, by the board of county commissioners of each county and the fiscal body of any other subdivision, and any other officer of a local government entity authorized by statute or court order to make investments, may invest any funds held by each in accordance with this chapter.
(b) The treasurer of state may invest funds under section 2.5 of this chapter. (c) The funds that may be invested under this chapter include money raised by bonds issued for a future specific purpose, sinking funds, depreciation reserve funds, gift, bequest or endowment, and any other funds available for investment.
As added by P.L.19-1987, SEC.11. Amended by P.L.18-1996, SEC.11; P.L.134-1999, SEC.1; P.L.220-2003, SEC.1.

IC 5-13-9-2
Investment of funds held in securities; cost in excess of par; protecting interest in funds invested; legal custodians; safekeeping receipts
Sec. 2. (a) Each officer designated in section 1 of this chapter may invest or reinvest any funds that are held by the officer and available for investment in any of the following:
(1) Securities backed by the full faith and credit of the United States Treasury or fully guaranteed by the United States and issued by any of the following:
(A) The United States Treasury.
(B) A federal agency.
(C) A federal instrumentality.
(D) A federal government sponsored enterprise.
(2) Securities fully guaranteed and issued by any of the following:
(A) A federal agency.
(B) A federal instrumentality.
(C) A federal government sponsored enterprise.
(3) Municipal securities issued by an Indiana local governmental entity, a quasi-governmental entity related to the state, or a unit of government, municipal corporation, or special taxing district in Indiana, if the issuer has not defaulted on any of the issuer's obligations within the twenty (20) years preceding the date of the purchase.
(b) If an investment under subsection (a)(1) is made at a cost in excess of the par value of the securities purchased, any premium paid for the securities shall be deducted from the first interest received and returned to the fund from which the investment was purchased, and only the net amount is considered interest income.
(c) The officer making the investment may sell any securities acquired and may do anything necessary to protect the interests of the funds invested, including the exercise of exchange privileges which may be granted with respect to maturing securities in cases where the new securities offered in exchange meet the requirements for initial investment.
(d) The investing officers of the political subdivisions are the legal custodians of securities under this chapter. They shall accept safekeeping receipts or other reporting for securities from:
(1) a duly designated depository as prescribed in this article; or
(2) a financial institution located either in or out of Indiana having custody of securities with a combined capital and surplus of at least ten million dollars ($10,000,000) according

to the last statement of condition filed by the financial institution with its governmental supervisory body.
(e) The state board of accounts may rely on safekeeping receipts or other reporting from any depository or financial institution.
(f) In addition to any other investments allowed under this chapter, an officer of a conservancy district located in a city having a population of more than five thousand (5,000) but less than five thousand one hundred (5,100) may also invest in:
(1) municipal securities; and
(2) equity securities;
having a stated final maturity of any number of years or having no stated final maturity. The total investments outstanding under this subsection may not exceed twenty-five percent (25%) of the total portfolio of funds invested by the officer of a conservancy district. However, an investment that complies with this subsection when the investment is made remains legal even if a subsequent decrease in the total portfolio invested by the officer of a conservancy district causes the percentage of investments outstanding under this subsection to exceed twenty-five percent (25%).
(g) In addition to any other investments allowed under this chapter, a clerk-treasurer of a town with a population of more than five thousand (5,000) but less than ten thousand (10,000) located in a county having a population of more than one hundred forty thousand (140,000) but less than one hundred fifty thousand (150,000) may also invest money in a host community agreement future fund established by ordinance of the town in:
(1) municipal securities; and
(2) equity securities;
having a stated final maturity of any number of years or having no stated final maturity. The total investments outstanding under this subsection may not exceed twenty-five percent (25%) of the total portfolio of funds invested by the clerk-treasurer of a town. However, an investment that complies with this subsection when the investment is made remains legal even if a subsequent decrease in the total portfolio invested by the clerk-treasurer of a town causes the percentage of investments outstanding under this subsection to exceed twenty-five percent (25%).
As added by P.L.19-1987, SEC.11. Amended by P.L.67-1989, SEC.1; P.L.72-1995, SEC.4; P.L.18-1996, SEC.12; P.L.54-1999, SEC.1; P.L.212-1999, SEC.1; P.L.170-2002, SEC.14; P.L.220-2003, SEC.2; P.L.115-2010, SEC.6; P.L.119-2012, SEC.15.

IC 5-13-9-2.4
Repealed
(Repealed by P.L.220-2003, SEC.6.)

IC 5-13-9-2.5
Permitted investments; limitations
Sec. 2.5. (a) An officer designated in section 1 of this chapter may invest or reinvest funds that are held by the officer and available for

investment in investments commonly known as money market mutual funds that are in the form of securities of or interests in an open-end, no-load, management-type investment company or investment trust registered under the provisions of the federal Investment Company Act of 1940, as amended (15 U.S.C. 80a et seq.).
(b) The investments described in subsection (a) shall be made through depositories designated by the state board of finance as depositories for state deposits under IC 5-13-9.5.
(c) The portfolio of an investment company or investment trust described in subsection (a) must be limited to the following:
(1) Direct obligations of the United States.
(2) Obligations issued by any of the following:
(A) A federal agency.
(B) A federal instrumentality.
(C) A federal government sponsored enterprise.
(3) Repurchase agreements fully collateralized by obligations described in subdivision (1) or (2).
(d) The form of securities of or interests in an investment company or investment trust described in subsection (a) must be rated as one (1) of the following:
(1) AAAm, or its equivalent, by Standard and Poor's Corporation or its successor.
(2) Aaa, or its equivalent, by Moody's Investors Service, Inc. or its successor.
(e) The form of securities in an investment company or investment trust described in subsection (a) is considered to have a stated final maturity of one (1) day.
(f) The state board of accounts may rely on transaction confirmations evidencing ownership of the form of securities of or interests in an investment company or investment trust described in subsection (a).
As added by P.L.134-1999, SEC.3. Amended by P.L.115-2010, SEC.7.

IC 5-13-9-3
Repurchase agreements; funds held by officer and available for investment; obligations held as collateral
Sec. 3. (a) As used in this section, "repurchase agreement" means an agreement:
(1) involving the purchase and guaranteed resale of securities between two (2) parties; and
(2) that may be entered into for a fixed term or arranged on an open or a continuing basis as a continuing contract that:
(A) operates like a series of overnight repurchase agreements;
(B) is renewed each day with the repurchase rate and the amount of funds invested determined daily; and
(C) for purposes of this article, is considered to have a stated final maturity of one (1) day. (b) Each officer designated in section 1 of this chapter may enter into, with any funds that are held by the officer and available for investment, repurchase agreements:
(1) with depositories designated by the state board of finance as depositories for state deposits under IC 5-13-9.5; and
(2) involving the political subdivision's purchase and guaranteed resale of any interest-bearing obligations:
(A) issued; or
(B) fully insured or guaranteed;
by the United States, a United States government agency, an instrumentality of the United States, or a federal government sponsored enterprise.
The depository shall determine daily that the amount of money in this type of agreement must be fully collateralized by interest-bearing obligations as determined by their current market value. The collateral for this type of agreement is not subject to the provisions of section 2(c) of this chapter.
(c) If the market value of the obligations being held as collateral falls below the level required under subsection (b) or a higher level established by agreement, the depository shall deliver additional securities to the political subdivision to make the agreement collateralized to the applicable level. The collateral involved in a repurchase agreement entered into under this section is not subject to the maturity limitation provided in section 5.6 of this chapter.
(d) A political subdivision may invest in repurchase agreements without entering into a contract under IC 5-13-11 for an investment cash management system.
As added by P.L.19-1987, SEC.11. Amended by P.L.49-1988, SEC.1; P.L.41-1996, SEC.1; P.L.18-1996, SEC.13; P.L.46-1997, SEC.10; P.L.134-2000, SEC.1.

IC 5-13-9-3.3
Investment of funds in obligations issued, assumed, or guaranteed by International Bank for Reconstruction and Redevelopment or African Development Bank
Sec. 3.3. Each officer designated in section 1 of this chapter may invest or reinvest any funds that are held by the officer and available for investment in obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Redevelopment or the African Development Bank.
As added by P.L.18-1996, SEC.14.

IC 5-13-9-3.5
Investment and reinvestment of funds; participation in loans; lending securities
Sec. 3.5. (a) The fiscal officer of a political subdivision or county treasurer that is located in a county containing a consolidated city may invest or reinvest any funds that are held by the fiscal officer or the county treasurer and that are available for investment in participations in loans. However, funds may be invested or

reinvested in a participation in loans under this subsection only under the following conditions:
(1) The principal of the participation in loans must be guaranteed by an agency or instrumentality of the United States government.
(2) The participation in loans must be represented by a certificate issued by a bank that is:
(A) incorporated under the laws of Indiana, another state, or the United States; and
(B) insured by the Bank Insurance Fund of the Federal Deposit Insurance Corporation.
(b) Funds may be invested or reinvested in a participation in loans under subsection (a) even though the certificate representing the participation in loans is not insured by the Bank Insurance Fund of the Federal Deposit Insurance Corporation.
(c) A fiscal officer or county treasurer described in subsection (a) may lend any securities acquired under this section or section 2 of this chapter. However, securities may be lent under this subsection only if the agreement under which the securities are lent is collateralized by:
(1) cash; or
(2) interest bearing obligations that are issued by, fully insured by, or guaranteed by the United States, an agency of the United States government, a federal instrumentality, or a federal government sponsored enterprise in excess of the total market value of the loaned securities.
As added by P.L.44-1990, SEC.6. Amended by P.L.8-1991, SEC.3; P.L.29-1992, SEC.4; P.L.57-1993, SEC.5; P.L.18-1996, SEC.15; P.L.46-1997, SEC.11.

IC 5-13-9-4
Deposit, investment, or reinvestment of funds in transaction accounts; certificates of deposit; deposit accounts
Sec. 4. (a) Each officer designated in section 1 of this chapter may deposit, invest, or reinvest any funds that are held by the officer and available for investment in transaction accounts issued or offered by a designated depository of a political subdivision for the rates and terms agreed upon periodically by the officer making the investment and the designated depository.
(b) The investing officer making a deposit in a certificate of deposit shall obtain quotes of the specific rates of interest for the term of that certificate of deposit that each designated depository will pay on the certificate of deposit. Quotes may be solicited and taken by telephone. A memorandum of all quotes solicited and taken shall be retained by the investing officer as a public record of the political subdivision under IC 5-14-3. If the deposit is not placed in the designated depository quoting the highest rate of interest, the investing officer shall:
(1) place the deposit in the depository quoting the second or third highest rate of interest; and (2) note the reason for placing the deposit on the memorandum of quotes.
(c) If all of the designated depositories of a political subdivision decline to issue or receive any deposit account, or to issue or receive the deposit account at a rate of interest equal to the highest rate being offered other investors, investments may be made in the deposit accounts of any financial institution designated for state deposits as a depository by the state board of finance under IC 5-13-9.5.
As added by P.L.19-1987, SEC.11. Amended by P.L.50-1988, SEC.1; P.L.44-1990, SEC.7; P.L.57-1993, SEC.6; P.L.18-1996, SEC.16; P.L.46-1997, SEC.12; P.L.173-2003, SEC.2; P.L.115-2010, SEC.8.

IC 5-13-9-5
Authorization to invest in certificates of deposit; quotes from depositories
Sec. 5. (a) The board of county commissioners of each county, and the fiscal body of each political subdivision other than a county, may by ordinance or resolution authorize the investing officer of each, respectively, to invest in certificates of deposit of depositories that have not been designated by the local board of finance of either but have been designated by the state board of finance as a depository for state deposits under IC 5-13-9.5. An ordinance or a resolution adopted under this subsection must provide that the authority granted in the ordinance or resolution expires on a date that is not later than two (2) years after the date the ordinance or resolution is adopted.
(b) With respect to any money to be invested in a deposit account under subsection (a), the investing officer shall solicit quotes for the certificates of deposit from at least three (3) depositories. If only one (1) depository has been designated for the political subdivision by its local board of finance, a quote must be solicited from that depository. If two (2) or more depositories have been designated for the political subdivision by its local board of finance, at least two (2) quotes must be solicited from the depositories thus designated. The quotes may be solicited and taken by telephone. A memorandum of all quotes solicited and taken shall be retained by the investing officer as a public record of the political subdivision under IC 5-14-3.
(c) If a deposit is not placed in the designated depository quoting the highest rate of interest, the investing officer shall follow the procedures and priority for placing deposits that are set forth in section 4 of this chapter and note the reason for placing the deposit on the memorandum of quotes.
As added by P.L.19-1987, SEC.11. Amended by P.L.47-1991, SEC.1; P.L.18-1996, SEC.17; P.L.46-1997, SEC.13; P.L.115-2010, SEC.9.

IC 5-13-9-5.3
Authorization to invest in interest bearing deposit accounts; conditions; exemption from security or pledging requirements
Sec. 5.3. (a) For purposes of this section, "deposit account" does

not include a deposit account described in IC 5-13-4-7(5).
(b) In addition to the authority to invest in certificates of deposit under section 5 of this chapter and in transaction accounts under section 4 of this chapter, and notwithstanding any other law, the board of county commissioners of each county, and the fiscal body of each political subdivision other than a county, may by ordinance or resolution authorize the investing officer of each, respectively, to invest public funds in interest bearing deposit accounts in accordance with the following conditions:
(1) The funds are initially invested through a depository that is selected by the investing officer.
(2) The selected depository arranges for the deposit of the funds in interest bearing deposit accounts in one (1) or more federally insured banks or savings and loan associations, wherever located, for the account of the county or political subdivision.
(3) The full amount of the principal and any accrued interest of each deposit are covered by insurance of any federal deposit insurance agency.
(4) The selected depository acts as a custodian for the county or political subdivision with respect to the deposits.
(5) On the same date that the county's or political subdivision's funds are deposited, the selected depository receives an amount of deposits covered by insurance of any federal deposit insurance agency from customers of other institutions, wherever located, at least equal to the amount of the funds invested by the county or political subdivision through the selected depository.
(c) Public funds invested in accordance with subsection (b) are not subject to any security or pledging requirements that may otherwise be applicable to the deposit or investment of public funds.
As added by P.L.115-2010, SEC.10. Amended by P.L.31-2012, SEC.2.

IC 5-13-9-5.6
Final maturity; investment policy
Revisor's Note: See IC 1-1-3.5-8(b) concerning the effective date of this section as amended by P.L.6-2012, SEC.59.
Sec. 5.6. Except for investments allowed under section 2(f) or 2(g) of this chapter, investments made under this chapter must have a stated final maturity of not more than:
(1) five (5) years after the date of purchase or entry into a repurchase agreement for a conservancy district located in a city having a population of more than five thousand (5,000) but less than five thousand one hundred (5,100);
(2) five (5) years after the date of purchase or entry into a repurchase agreement for investments made from a host community agreement future fund established by ordinance of a town with a population of more than five thousand (5,000) but less than ten thousand (10,000) located in a county having a population of more than one hundred forty thousand (140,000) but less than one hundred fifty thousand (150,000); or (3) two (2) years after the date of purchase or entry into a repurchase agreement for:
(A) a fund not described in subdivision (1) or (2); or
(B) a political subdivision that:
(i) is not described in subdivision (1) or (2); and
(ii) does not have in effect an investment policy and ordinance under section 5.7 of this chapter.
As added by P.L.18-1996, SEC.18. Amended by P.L.54-1999, SEC.2; P.L.212-1999, SEC.2; P.L.170-2002, SEC.15; P.L.43-2012, SEC.1.

IC 5-13-9-5.7
Political subdivision investment policy
Sec. 5.7. (a) The fiscal body of a political subdivision may adopt an investment policy authorizing the investment of public funds of the political subdivision for more than two (2) years and not more than five (5) years. The policy must:
(1) be in writing;
(2) be adopted at a public meeting;
(3) provide for the investment of public funds with the approval of the investing officer;
(4) provide that the investments must be made in accordance with this article;
(5) limit the total investments outstanding under this section to not more than twenty-five percent (25%) of the total portfolio of public funds invested by the political subdivision, including balances in transaction accounts; and
(6) state a date on which the policy expires, which may not exceed four (4) years.
(b) A policy adopted by a fiscal body under subsection (a) remains in effect only through the date of expiration established in the policy, which may not exceed four (4) years.
(c) A fiscal body that has adopted a written investment policy under subsection (a) may adopt an ordinance authorizing its investing officer to make investments having a stated final maturity that is:
(1) more than two (2) years; but
(2) not more than five (5) years;
after the date of purchase or entry into a repurchase agreement.
(d) An ordinance adopted by a fiscal body under subsection (c) and the power to make an investment described in subsection (c) expire on the date on which the policy expires, which may not exceed four (4) years.
(e) After an investment of public funds of a political subdivision is made by the investing officer under this section, the total investments of the political subdivision outstanding under this section may not exceed twenty-five percent (25%) of the total portfolio of public funds invested by the political subdivision, including balances in transaction accounts. However, an investment that complies with this section when the investment is made remains legal even if:
(1) the investment policy has expired; or (2) a subsequent decrease in the total portfolio of public funds invested by the political subdivision, including balances in transaction accounts, causes the percentage of investments outstanding under this section to exceed twenty-five percent (25%) of the total portfolio of public funds invested by the political subdivision.
(f) An investing officer may contract with a federally regulated investment advisor or other institutional money manager to make investments under this section.
As added by P.L.43-2012, SEC.2.

IC 5-13-9-6
Interest received from investment; deposit; receipt; reinvestment; disposition
Sec. 6. (a) All interest derived from an investment by a political subdivision or by any other local public officer under the authority granted by section 3 of this chapter shall be deposited, except as otherwise provided by law, in the general fund of the investment authority or in any other fund its governing body designates specifically or by rule, subject to the modifications and limitations in this section.
(b) Interest from the following investments shall be receipted as follows:
(1) Interest from investments of funds of a political subdivision that are traceable to United States government funds must be receipted to the fund of which they are a part, if required by federal law or regulation.
(2) Interest from investments of funds controlled by court orders must be receipted to that fund unless otherwise designated by the court order.
(c) Each county treasurer, if authorized by the board of county commissioners, may invest tax collections under this chapter pending distribution of the collections to political subdivisions. These investments may not:
(1) exceed the amount available after giving consideration to taxes which may need to be advanced to any political subdivision; or
(2) be made in deposit accounts or repurchase agreements, the maturity dates of which are later than the time when the tax collections are required by law to be distributed to political subdivisions.
(d) The interest received on the investments made under subsection (c) shall be receipted to the county general fund or any other fund from which expenses incurred in the maintenance of county highways may be paid. The county fiscal body (as defined in IC 36-1-2-6) shall determine the allocation of this interest among the general fund and the various highway funds into which the interest may be deposited.
(e) Any political subdivision may apply the interest derived from the investment of the proceeds from bonded indebtedness or local tax

levies to the appropriate redemption bond interest or sinking fund for the bonded indebtedness.
(f) If meter deposits of a municipally owned utility are invested, the interest earned on the investment may be applied to and used in the operation or depreciation fund of the municipally owned utility as determined by its governing body.
(g) Interest from the investment of the public funds of a political subdivision may not be paid personally or for the benefit of any public officer.
As added by P.L.19-1987, SEC.11. Amended by P.L.68-1989, SEC.1; P.L.18-1996, SEC.19.

IC 5-13-9-7
Repealed
(Repealed by P.L.18-1996, SEC.33.)

IC 5-13-9-8
Service charge to a depository; consideration in computing interest rate; payment by direct charge or from interest earned
Sec. 8. Any investing officer of a political subdivision that makes a deposit in any deposit or other account may be required to pay a service charge to the depository in which the funds are deposited, if the depository requires all customers to pay the charge for providing that service. However, the service charge imposed must be considered in the computation of the interest rate for determining which depositories are entitled to investments as prescribed by sections 4 and 5 of this chapter. If the total service charge cannot be computed before the investment, the investing officer shall estimate the service charge and adjust the interest rate based on this estimate. The service charge may be paid:
(1) by direct charge to the deposit or other account; or
(2) in a manner that subtracts the service charge from interest earned on the funds in the deposit or other account.
As added by P.L.19-1987, SEC.11. Amended by P.L.18-1996, SEC.20; P.L.147-2011, SEC.1; P.L.202-2011, SEC.1.

IC 5-13-9-8.5
Designation as public funds
Sec. 8.5. Funds deposited in deposit accounts in accordance with this chapter and interest earned or accrued on the funds are public funds and are covered by the insurance fund.
As added by P.L.18-1996, SEC.21.

IC 5-13-9-9
Prohibited acts
Sec. 9. An officer designated in section 1 of this chapter may not do the following:
(1) Purchase securities on margin.
(2) Open a securities margin account for the investment of public funds. As added by P.L.72-1995, SEC.5.

IC 5-13-9-10
County joint investment fund; participating political subdivisions; written master agreement; administration of board; interest payments
Sec. 10. (a) The investing officers of two (2) or more political subdivisions located within a county may establish a joint investment fund by entering into a written master agreement that defines the rights and obligations of the participating political subdivisions.
(b) An investing officer of a political subdivision that enters into a written master agreement under subsection (a) may pay funds that are held by the investing officer and that are available for investment into the joint investment fund.
(c) The fund shall be administered by a board, which must be comprised of the investing officer of each of the participating political subdivisions and which must be an instrumentality of the participating political subdivisions. Each officer of a political subdivision located within the county who is designated in section 1 of this chapter may pay funds that are held by the officer and available for investment into a joint fund known as a joint investment fund. The fund is administered by a board comprised of the investing officer of each of the participating political subdivisions and is an instrumentality of the participating political subdivisions.
(d) A joint investment fund must be invested and reinvested as a separate and individual fund. A joint investment fund may be invested or reinvested only in investments that are permitted for political subdivisions by this chapter.
(e) A written master agreement under subsection (a) must provide the following:
(1) A political subdivision may participate in a joint investment fund only with the written authorization of its local board of finance.
(2) A political subdivision may participate in a joint investment fund only if its legislative body approves the written master agreement.
(3) Subject to subsection (d), the board of a joint investment fund shall establish written policies for the investment and reinvestment of joint investment funds in the manner provided by IC 30-4-3-3.
(4) A fund shall be invested and reinvested as prescribed in subdivision (3).
(5) A custodian bank or trust company located in Indiana must:
(A) be selected and contracted by the board of a joint investment fund to hold the securities and other investments of the joint investment fund;
(B) collect the income and other receipts from the securities and other investments; and
(C) provide any other services appropriate and customary for a custodian; subject to the direction of the board of a joint investment fund.
(6) The board of a joint investment fund may select and contract with a fund administrator to provide investment advice to the board and any other services determined by the board to be appropriate and necessary for the efficient administration and accounting of the joint investment fund. The fund administrator shall agree to recommend only securities and other investments as prescribed in the written policies established by the board in rendering investment advice to the board and shall agree to be responsible, accountable, and liable for any breach of this provision. The fund administrator must have experience in the investment of public funds for governmental entities and must be either of the following:
(A) A financial institution located in Indiana.
(B) Registered as an investment adviser with the United States Securities and Exchange Commission under the Investment Advisers Act of 1940, as amended (15 U.S.C. 80a-9 et seq.), with public funds under management in the amount of at least one hundred million dollars ($100,000,000).
(7) A joint investment fund must be audited at least annually by an independent auditing firm, with a copy of the audit provided to each participating political subdivision.
(8) The administrative expenses of a joint investment fund, including fees for the fund administrator, custodian, auditor, and other professional services, must be paid from the fund's interest earnings.
(9) The interest earnings that exceed the administrative expenses of a joint investment fund must be credited to each political subdivision participating in the joint investment fund in a manner that equitably reflects the differing amounts and terms of the political subdivision's investment in the joint investment fund.
(10) Each participating political subdivision shall receive reports, including a daily transaction confirmation reflecting any activity in the political subdivision's account and monthly reports reflecting its investment activity in the joint investment fund and the performance and composition of the joint investment fund itself.
(11) The board of a joint investment fund shall meet at least annually to review the operation and performance of the joint investment fund, the custodian, the fund administrator, the auditor, and any other professional retained by the board.
(12) The board of a joint investment fund shall provide for any other policies that are necessary for the efficient administration and accounting of the joint investment fund and are consistent with the law governing the investment, management, deposit, and safekeeping of public funds of political subdivisions.
As added by P.L.224-2003, SEC.276. Amended by P.L.3-2008, SEC.27; P.L.115-2010, SEC.11.
IC 5-13-9-11
Local government investment pool
Sec. 11. (a) As used in this section, "investment pool" means the local government investment pool established by subsection (b).
(b) The local government investment pool is established within the office and custody of the treasurer of state.
(c) An officer designated in section 1 of this chapter may pay any funds held by the officer into the investment pool for the purpose of deposit, investment, and reinvestment of the funds by the treasurer of state on behalf of the unit of government paying the funds into the investment pool.
(d) The treasurer of state may pay state funds into the investment pool for the purpose of deposit, investment, and reinvestment of the state funds.
(e) The treasurer of state shall invest the funds in the investment pool in the same manner, in the same type of instruments, and subject to the same limitations provided for the deposit and investment of state funds by the treasurer of state under IC 5-13-10.5.
(f) The treasurer of state:
(1) shall administer the investment pool; and
(2) may contract with accountants, attorneys, regulated investment advisors, money managers, and other finance and investment professionals to make investments and provide for the public accounting and legal compliance necessary to ensure and maintain the safety, liquidity, and yield of the investment pool.
(g) The treasurer of state shall establish and make public the policies that the treasurer of state will follow to ensure the efficient administration of and accounting for the investment pool. The policies must provide the following:
(1) There is not a minimum time for which funds paid into the investment pool must be retained by the investment pool.
(2) The administrative expenses of the investment pool shall be accounted for by the treasurer of state and shall be paid from the earnings of the investment pool.
(3) The earnings of the investment pool in excess of the administrative expenses of the investment pool shall be credited to the state and each unit of government participating in the investment pool in a manner that equitably reflects the different amounts and terms of the state's investment and each unit's investment in the investment pool.
(4) There is not a limit on the number of accounts that the state or a unit of government participating in the investment pool may establish within the investment pool.
(5) The state and each unit of government participating in the investment pool shall receive electronic or paper reports, including:
(A) a daily transaction confirmation, reflecting any activity in the state's or unit's account; and
(B) a monthly report showing: (i) the state's or unit's investment activity in the investment pool; and
(ii) the performance and composition of the investment pool.
(6) The investment pool shall be audited at least annually by an independent auditing firm, with an electronic or a paper copy of the audit provided to the state and each unit of government participating in the pool.
(7) No less than fifty percent (50%) of funds available for investment shall be deposited in banks qualified to hold deposits of participating local government entities.
(h) A unit of government participating in the investment pool may elect to have any funds due from the state wired directly to the custodian bank of the investment pool for credit to the unit's investment pool account by submitting in writing a request to the auditor of state to wire the funds as directed. An election made by a unit of government under this subsection may be revoked at any time by the unit by submitting in writing a request to the auditor of state to cease wiring the funds as previously directed by the unit.
As added by P.L.117-2007, SEC.1.



CHAPTER 9.1. REPEALED



CHAPTER 9.5. DESIGNATION OF STATE DEPOSITORIES

satisfies:
(1) the requirements of subsection (c); and
(2) the requirement in section 6(b) of this chapter that the sum of:
(A) the total principal amount of the depository's outstanding loans to Indiana residents; plus
(B) the total value of the depository's investments in Indiana residents;
is at least equal to the total amount of public funds of the state and political subdivisions of the state that are on deposit in the depository.
The board may rely on a certificate furnished under this subsection in determining whether to deposit public funds or reinvest public funds in the institution.
As added by P.L.18-1996, SEC.22. Amended by P.L.46-1997, SEC.14; P.L.115-2010, SEC.12; P.L.147-2011, SEC.2; P.L.202-2011, SEC.2.

IC 5-13-9.5-2
Consideration of applications
Sec. 2. The state board of finance shall consider all applications of financial institutions filed with the state board of finance.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-3
Designation of qualified financial institutions as depositories
Sec. 3. (a) The state board of finance shall designate as a depository for public funds of the state any financial institution qualified under section 1 of this chapter that:
(1) properly files an application to receive a deposit of public funds of the state and to provide the security required by IC 5-13-13-7; and
(2) is suitably located with reference to the convenience of the officers and state institutions using that financial institution.
(b) The state board of finance may invite and act upon applications and designate depositories at any time when additional depositories may be available or are required for the state or a political subdivision.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-4
Expiration of designation as depository
Sec. 4. When the state board of finance has designated a depository for public funds, the treasurer of state shall accept the application of the financial institution to act as a depository for public funds. A designation under this section expires only under the following conditions:
(1) The board of depositories revokes the status of the financial institution as a depository under section 6 of this chapter.
(2) The financial institution resigns as a depository under

section 7 of this chapter.
(3) Another law terminates the depository status of the financial institution.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-5
Filing copy of institution's statement of condition
Sec. 5. A financial institution designated as a depository under this chapter shall, upon request of the treasurer of state, file a copy of the institution's most recent statement of condition.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-6
Revocation of commission of depository; causes
Sec. 6. (a) The board for depositories regarding depositories of public funds of the state may revoke the commission of any depository at any time for any cause considered sufficient by the board for depositories.
(b) The causes for which the board for depositories may revoke the commission of a depository under subsection (a) include the failure of the depository to conduct lending activities in Indiana to such an extent that, at the end of each quarter, pursuant to the depository's certification, the sum of:
(1) the total principal amount of the depository's outstanding loans to Indiana residents (as defined in IC 5-13-8-7); plus
(2) the total value of the depository's investments in Indiana residents (as defined in IC 5-13-8-7);
is at least equal to the total amount of public funds of the state and political subdivisions of the state that are on deposit in the depository.
(c) Upon revocation, the depository shall immediately render an accounting and make settlement for all public funds deposited with the depository.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-7
Resignation of depository
Sec. 7. Any depository designated under this chapter may resign as a depository and relinquish all public funds on deposit with the depository. The resignation is effective:
(1) thirty (30) days after written notice is given to the state board of finance; and
(2) after settlement with the state board of finance for all public funds on deposit with the depository.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-8
Forms
Sec. 8. (a) The state board of accounts, with the approval of the attorney general, shall prepare and prescribe: (1) a form of agreement to receive public funds on deposit that may be accepted and executed, as provided in this chapter; and
(2) any other forms necessary to carry out this chapter.
(b) These forms must be used by the state board of finance and depositories in the performance of the duties imposed upon the state board of finance by this chapter. All agreements and the rights of the parties must be subject to modification by any statute and by all rules adopted by the department of financial institutions concerning withdrawal of funds in times of emergency.
As added by P.L.18-1996, SEC.22.



CHAPTER 10. FUNDS INVESTED BY THE TREASURER OF STATE

IC 5-13-10-2
Deposit accounts; interest rate requirement
Sec. 2. Deposit accounts must bear interest at rates of interest not less than the rates of interest paid from time to time by each financial institution to all its depositors making comparable investments.
As added by P.L.19-1987, SEC.12.

IC 5-13-10-3
Deposit accounts; limitations on deposit; depository to file periodic statement of condition; increase of maximum percentage in depository on finding of excess cash
Sec. 3. The treasurer of state may not deposit aggregate funds in deposit accounts in any one (1) designated depository in an amount aggregating at any one (1) time more than fifty percent (50%) of the combined capital, surplus, and undivided profits of that depository as determined by its last published statement of condition filed with the treasurer of state. Each depository shall file with the treasurer of state each periodic statement of condition required to be filed by it with its governmental supervisory body. If the state board for depositories finds that excess cash of the state is substantially more than that which had been anticipated, it may increase that maximum percentage in any depository, and the treasurer of the state may invest the additional funds in deposit accounts distributed among the depositories substantially in proportion to their respective capital, surplus, and undivided profits.
As added by P.L.19-1987, SEC.12.

IC 5-13-10-4
Publication of average daily balance of funds; audit of records
Sec. 4. Within thirty (30) days following the end of each semiannual fiscal period of the state, the treasurer of state shall publish, in two (2) newspapers of general circulation in Indiana, the average daily balance of the funds maintained by the treasurer in each of the depositories in the fiscal period listing separately funds in accounts subject to withdrawal on demand or by negotiable orders of withdrawal and funds evidenced by all other depository accounts. The accuracy of the computation of the balances shall be verified by the state board of accounts in the audit of the records of the treasurer of state. As added by P.L.19-1987, SEC.12.

IC 5-13-10-5
Interest to be receipted to general fund
Sec. 5. All interest derived from investments under this chapter shall be receipted to the general fund, except as otherwise provided by law.
As added by P.L.19-1987, SEC.12.

IC 5-13-10-6
Payment of interest accruing on state held school funds to school corporations
Sec. 6. All interest accrued or accruing on the sinking fund or any other fund held by the state for the benefit of common schools is set apart for distribution as other revenues are distributed for the support of the common schools.
As added by P.L.2-2006, SEC.29.



CHAPTER 10.5. STATE INVESTMENTS

IC 5-13-10.5-1
Applicability of chapter
Sec. 1. This chapter applies to the following funds:
(1) Funds raised by bonds issued for a future specific purpose.
(2) Sinking funds.
(3) Depreciation reserve funds.
(4) Gifts.
(5) Bequests or endowments.
(6) Any other funds available for investment.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-2
Authorization for investment and reinvestment of funds
Sec. 2. In addition to any other statutory power to make investments under any other law:
(1) the treasurer of state, under the guidelines established by the state board of finance; and
(2) any other public officer of the state authorized by statute or court order to make investments;
may invest or reinvest funds held by the treasurer of state or other public officer in any combination of the investments authorized under this chapter. In making the investment, the public official shall comply with the requirements in this chapter that apply to the investment.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-3
Final maturity; percentage of investments outstanding; investment advisers and money managers; investment of money from transportation corridor fund
Sec. 3. (a) Except as provided in subsection (b), investments under this chapter may be made only in securities having a stated final maturity of two (2) years or less from the date of purchase.
(b) The treasurer of state may make investments in securities having a final maturity or redemption date that is more than two (2) years and not more than five (5) years after the date of purchase or subscription. After an investment is made under this subsection, the total investments outstanding under this subsection may not exceed twenty-five percent (25%) of the total portfolio of funds invested by the treasurer of state. However, an investment that complies with this

subsection when the investment is made remains legal even if a subsequent decrease in the total portfolio invested by the treasurer of state causes the percentage of investments outstanding under this subsection to exceed twenty-five percent (25%). The treasurer of state may contract with federally regulated investment advisers and other institutional money managers to make investments under this section.
(c) Unless prohibited under federal law, the treasurer of state shall invest under subsection (b) the funds of the transportation corridor fund established by IC 8-4.5-3-7. The treasurer of state may invest other funds held by the state in compliance with subsection (b).
As added by P.L.18-1996, SEC.23. Amended by P.L.46-1997, SEC.15; P.L.220-2003, SEC.3; P.L.115-2008, SEC.14.

IC 5-13-10.5-4
Protection of interests of funds
Sec. 4. A public officer making an investment under this chapter may sell any securities acquired and may take any action necessary to protect the interests of the funds invested, including the exercise of exchange privileges that may be granted with respect to maturing securities if the new securities offered in exchange meet the requirements for initial investment.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-5
Legal custodian; safekeeping receipts
Sec. 5. (a) The treasurer of state is the legal custodian of securities under this chapter. The treasurer of state shall accept safekeeping receipts or other reporting for securities from:
(1) a duly designated depository as prescribed in this article; or
(2) a financial institution located either in or out of Indiana having physical custody of securities with a combined capital and surplus of at least ten million dollars ($10,000,000) according to the last statement of condition filed by the financial institution with its governmental supervisory body.
(b) The state board of accounts may rely on safekeeping receipts or other reporting from any depository or financial institution.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-6
Restrictions on public officers
Sec. 6. A public officer of the state may not do the following:
(1) Purchase securities on margin.
(2) Open a securities margin account for the investment of public funds.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-7
Investment in securities; cost in excess of par
Sec. 7. (a) A public officer of the state may invest or reinvest

funds held by the officer and available for investment in securities that are:
(1) backed by the full faith and credit of the United States Treasury or fully guaranteed by the United States; and
(2) issued by any of the following:
(A) The United States Treasury.
(B) A federal agency.
(C) A federal instrumentality.
(D) A federal government sponsored enterprise.
(b) If an investment under subsection (a) is made at a cost in excess of the par value of the securities purchased, any premium paid for the securities shall be deducted from the first interest received and returned to the fund from which the investment was purchased, and only the net amount is considered interest income.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-8
Investment in deposit accounts
Sec. 8. (a) A public officer of the state may invest or reinvest funds held by the officer and available for investment in deposit accounts issued or offered by a designated depository. Investments under this subdivision by the treasurer of state are governed by IC 5-13-10.
(b) Investments in deposit accounts under subsection (a) must be in the amounts, and for the rates and terms, as are agreed upon from time to time by the officer making the investment and the designated depository.
(c) Investments made in accordance with subsection (a) and the interest earned or accrued on them are public funds and are covered by the insurance fund.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-9
Investment in repurchase or resale agreements; collateral
Sec. 9. (a) A public officer of the state may invest any funds held by the officer and available for investment into agreements, commonly known as repurchase or resale agreements with depositories designated by the state board of finance as depositories for state deposits, involving the purchase and guaranteed resale of any interest-bearing obligations that are:
(1) issued; or
(2) fully insured or guaranteed;
by the United States, any United States government agency, any instrumentality of the United States government, or any federal government sponsored enterprise. The amount of money in this type of agreement must be fully collateralized by interest-bearing obligations as determined by the current market value computed on the day on which a transaction is effective.
(b) The collateral for the type of agreement described in subsection (a) is not subject to the maturity limitation in section 3 of

this chapter.
As added by P.L.18-1996, SEC.23. Amended by P.L.46-1997, SEC.16; P.L.134-2000, SEC.2.

IC 5-13-10.5-10
Investment in obligations issued; assumed or guaranteed by certain banks or State of Israel
Sec. 10. A public officer of the state may invest or reinvest funds that are held by the public officer and available for investment in obligations issued, assumed, or guaranteed as to the payment of principal and interest by:
(1) the International Bank for Reconstruction and Redevelopment;
(2) the African Development Bank; or
(3) the State of Israel.
As added by P.L.18-1996, SEC.23. Amended by P.L.220-2003, SEC.4.

IC 5-13-10.5-11
Investment in other obligations
Sec. 11. The treasurer of state may invest or reinvest funds that are held by the treasurer and that are available for investment in obligations issued by any of the following:
(1) Agencies or instrumentalities of the United States government.
(2) Federal government sponsored enterprises.
(3) The Indiana bond bank, if the obligations are secured by tax anticipation time warrants or notes that:
(A) are issued by a political subdivision (as defined in IC 36-1-2-13); and
(B) have a maturity date not later than the end of the calendar year following the year of issuance.
As added by P.L.18-1996, SEC.23. Amended by P.L.1-2004, SEC.2 and P.L.23-2004, SEC.2.

IC 5-13-10.5-11.5
Treasurer of state may invest
Sec. 11.5. The treasurer of state may invest or reinvest funds that are held by the treasurer and that are available for investment in commercial paper rated in the highest rating category by one (1) nationally recognized rating service and with a stated final maturity of two hundred seventy (270) days or less from the date of purchase.
As added by P.L.220-2003, SEC.5.

IC 5-13-10.5-12
Investment in participations in loans
Sec. 12. (a) The treasurer of state may invest or reinvest any funds that are held by the treasurer and available for investment, in participations in loans. However, funds may be invested or reinvested in a participation in loans under this subsection only under

the following conditions:
(1) The principal of the participation in loans must be guaranteed by an agency or instrumentality of the United States government.
(2) The participation in loans must be represented by a certificate issued by a bank that is:
(A) incorporated under the laws of Indiana, another state, or the United States; and
(B) insured by the Bank Insurance Fund of the Federal Deposit Insurance Corporation.
(b) Funds may be invested or reinvested in a participation in loans under subsection (a) even if the certificate representing the participation in loans is not insured by the Bank Insurance Fund of the Federal Deposit Insurance Corporation.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-13
Lending securities
Sec. 13. The treasurer of state may lend any securities acquired under section 7 or 11 of this chapter. However, securities may be lent under this section only if the agreement under which the securities are lent is collateralized by:
(1) cash; or
(2) interest bearing obligations that are issued by, fully insured by, or guaranteed by the United States, an agency of the United States government, a federal instrumentality, or a federal government sponsored enterprise;
in excess of the total market value of the loaned securities.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-14
Designation of fund
Sec. 14. The board of trustees of a state university may designate the fund to which the interest of its investments shall be receipted.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-15
Public depository insurance assessment
Sec. 15. Any public depository insurance assessment paid by a depository on any deposit account of the state under IC 5-13-12-5 shall be deducted from the interest otherwise payable on that account.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-16
Interest from investments
Sec. 16. Interest from the investment of the public funds of the state may not be paid personally or for the benefit of any public officer.
As added by P.L.18-1996, SEC.23.
IC 5-13-10.5-17
Service charge
Sec. 17. Any public officer of the state that makes a deposit in any deposit or other account may be required to pay a service charge to the depository in which the funds are deposited, if the depository requires all customers to pay the charge for providing that service. If the total service charge cannot be computed before the investment, the investing officer of the state shall estimate the service charge and adjust the interest rate based on this estimate. The service charge may be paid by direct charge to the deposit or other account or in any other manner mutually agreed upon by the investing officer and the depository.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-18
Investment in capital improvement board; application; terms of investment
Sec. 18. (a) As used in this section, "capital improvement board" refers to a capital improvement board established under IC 36-10-9.
(b) To qualify for an investment under this section, the capital improvement board must apply to the treasurer of state in the form and manner required by the treasurer. As part of the application, the capital improvement board shall submit a plan for its use of the investment proceeds and for the repayment of the capital improvement board's obligation to the treasurer. Within sixty (60) days after receipt of each application, the treasurer shall consider the application and review its accuracy and completeness.
(c) If the capital improvement board makes an application under subsection (b) and the treasurer approves the accuracy and completeness of the application and determines that there is an adequate method of payment for the capital improvement board's obligations, the treasurer of state shall invest or reinvest funds that are held by the treasurer and that are available for investment in obligations issued by the capital improvement board for the purposes of the capital improvement board in calendar years 2009, 2010, and 2011. The investment may not exceed nine million dollars ($9,000,000) per calendar year for 2009, 2010, and 2011.
(d) The treasurer of state shall determine the terms of each investment and the capital improvement board's obligation, which must include the following:
(1) The duration of the capital improvement board's obligation, which must be for a term of ten (10) years with an option for the capital improvement board to pay its obligation to the treasurer early without penalty.
(2) The repayment schedule of the capital improvement board's obligation, which must provide that no payments are due before January 1, 2013.
(3) A rate of interest to be determined by the treasurer.
(4) The amount of each investment, which may not exceed the maximum amounts established for the capital improvement

board by this section.
(5) Any other conditions specified by the treasurer.
(e) The capital improvement board may issue obligations under this section by adoption of a resolution and, as set forth in IC 5-1-14, may use any source of revenue to satisfy the obligation to the treasurer of state under this section. This section constitutes complete authority for the capital improvement board to issue obligations to the treasurer. If the capital improvement board fails to make any payments on the capital improvement board's obligation to the treasurer, the amount payable shall be withheld by the auditor of state from any other money payable to the capital improvement board. The amount withheld shall be transferred to the treasurer to the credit of the capital improvement board.
As added by P.L.182-2009(ss), SEC.78.



CHAPTER 11. INVESTMENT CASH MANAGEMENT SYSTEM

IC 5-13-11-2
Requirements of contract; awarding of contract
Sec. 2. (a) The contract must:
(1) be in writing;
(2) provide for the investment of funds by the depository with the approval of the investing officer;
(3) provide that the depository keep those records concerning the investment cash management system that the political subdivision would maintain for audits by the state board of accounts;
(4) provide that investments will be made in accordance with this article;
(5) not have a term of more than two (2) years; and
(6) be awarded under the bidding provisions of IC 5-22.
(b) If no designated depository whose principal office or branch is located within the political subdivision will provide an investment cash management service permitted in this chapter, then the contract for an investment cash management service must be awarded as provided in IC 5-13-8-9(c). If the investment cash management service contract is awarded to a financial institution whose principal office or branch is located outside the political subdivision, then the recipient of the contract does not constitute a designated depository of the political subdivision for purposes of investment under IC 5-13-9-3 unless it meets the limitations of IC 5-13-9-4 or IC 5-13-9-5, but does constitute a depository under this article for all other purposes.
As added by P.L.19-1987, SEC.13. Amended by P.L.49-1997, SEC.28.

IC 5-13-11-2.5
Contract renewal
Sec. 2.5. (a) A contract may be renewed under this chapter if the county board of finance for a county subject to IC 5-13-7-1 or the fiscal body of a political subdivision and the investing officer of the political subdivision agree with the depository to renew the contract under the same terms or better terms as the original contract.
(b) The term of a renewed contract may not be longer than the term of the original contract. (c) A contract may be renewed any number of times.
As added by P.L.173-2003, SEC.3.

IC 5-13-11-3
Service charge for management of system; payment by direct charge or from interest earned
Sec. 3. The contract may provide for the depository to assess a service charge for its management of the investment cash management system. The service charge may be paid:
(1) by direct charge to the deposit or other account; or
(2) in a manner that subtracts the service charge from interest earned on the funds in the deposit or other account.
As added by P.L.19-1987, SEC.13. Amended by P.L.66-1989, SEC.2; P.L.147-2011, SEC.3; P.L.202-2011, SEC.3.

IC 5-13-11-4
Monthly report of transactions
Sec. 4. The depository shall furnish the political subdivision with at least one (1) report each month of transactions concerning the investment cash management system.
As added by P.L.19-1987, SEC.13.

IC 5-13-11-5
Interest or accretion
Sec. 5. The depository shall credit any interest or other accretion from an investment to the investment account of the political subdivision. The interest or accretion becomes a part of the principal in that account.
As added by P.L.19-1987, SEC.13.



CHAPTER 12. BOARD FOR DEPOSITORIES

IC 5-13-12-2
Membership; term; officers; quorum; conduct of meetings; notice; proceedings; executive sessions; records
Sec. 2. (a) The board for depositories consists of the governor, the treasurer of state, the auditor of state, the chairperson of the department of financial institutions, the chief examiner of the state board of accounts, and four (4) appointed members. For appointments after June 30, 2010, one (1) member shall be appointed by the speaker of the house of representatives, one (1) member shall be appointed by the president pro tempore of the senate, and two (2) members shall be appointed by the governor. All appointed members must be residents of Indiana. The speaker of the house of representatives shall make the appointment to fill the first vacancy on the board, and the president pro tempore of the senate shall make the appointment to fill the second vacancy on the board that occurs after June 30, 2010. In making the governor's two (2) appointments, the governor shall assure that no more than two (2) of the four (4) appointees identify with the same political party. For appointments after June 30, 2010, all four (4) appointed members must be a chief executive officer or a chief financial officer of a depository at the time of the appointment if the depository is domiciled in Indiana. If the depository is not domiciled in Indiana, the appointee must be the

most senior corporate officer of the depository with management or operational responsibility, or both, or the person designated to manage public funds for the depository that is located in Indiana. In making the governor's appointments, the governor shall provide for geographic representation of all regions of Indiana, including both urban and rural communities. In addition, the appointees must, at the time of the appointment, be employed by the following depositories:
(1) One (1) member appointed by the governor who must be the chief executive officer or the chief financial officer of a depository that is a state chartered credit union.
(2) One (1) member appointed by the governor who must be employed by a depository that:
(A) is not a state chartered credit union; and
(B) has total deposits of less than two hundred fifty million dollars ($250,000,000).
(3) The member appointed by the president pro tempore of the senate must be employed by a depository that:
(A) is not a state chartered credit union; and
(B) has total deposits of at least two hundred fifty million dollars ($250,000,000) but less than one billion dollars ($1,000,000,000).
(4) The member appointed by the speaker of the house of representatives must be employed by a depository that:
(A) is not a state chartered credit union; and
(B) has total deposits of at least one billion dollars ($1,000,000,000).
Total deposits shall be determined using the depository's reported deposits based on the information contained in the most recent June 30th FDIC Summary of Deposits, Market Share Selection for Indiana. The term of an appointed member is four (4) years from the effective date of the member's appointment. Each appointed member holds office for the term of this appointment and serves after the expiration of that appointment until the member's successor is appointed and qualified. An appointed member may be reappointed if the individual satisfies the requirements of this subsection at the time of the reappointment. Any appointed member may be removed from office by, and at the pleasure of, the appointing authority.
(b) The officers of the board consist of a chairman, a secretary-investment manager, a vice chairman, and other officers the board determines to be necessary. The governor shall name a member of the board to serve as its chairman. The treasurer of state shall serve as the secretary-investment manager of the board. The board, by majority vote, shall elect the other officers. Officers, except the secretary-investment manager, shall be named or elected for one (1) year terms in January of each year. The members and officers of the board are not entitled to any compensation for their services but are entitled to reimbursement for actual and necessary expenses on the same basis as state employees.
(c) Five (5) members of the board constitute a quorum for the transaction of business, and all actions of the board must be approved

by at least a simple majority of those members voting on each individual business issue. The board may adopt, amend, or repeal bylaws and rules for the conduct of its meetings and the number and times of its meetings. The board shall hold a regular meeting at least once semiannually and may hold other regular and special meetings as prescribed in its rules. All meetings of the board are open to the public under IC 5-14-1.5. However, the board shall discuss the following in executive session:
(1) The financial strength of a particular financial institution.
(2) The collateral requirements of a particular financial institution.
(3) Any other matters concerning a particular financial institution.
All records of the board are subject to public inspection under IC 5-14-3. However, records regarding matters that are discussed in executive session are confidential.
(d) Two (2) days notice of the time and place of all meetings to determine and fix the assessment rate to be paid by depositories on account of insurance on public funds or the establishment or redetermination of the reserve for losses of the insurance fund shall be given by one (1) publication in a newspaper of general circulation printed and published in the city of Indianapolis. The time, place, notice, and waiver requirements for the members of the board for all meetings shall be determined by its rules. The secretary-investment manager of the board shall enter the board's proceedings at length in a record provided for that purpose, and the records of the proceedings shall be approved and signed respectively by the chairman or vice chairman and attested by the secretary-investment manager.
As added by P.L.19-1987, SEC.14. Amended by P.L.115-2010, SEC.13; P.L.134-2012, SEC.8.

IC 5-13-12-2.5 Version a
Member participating in board meeting by alternate means of communication
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 2.5. (a) This section applies to a meeting of the board for depositories at which at least five (5) members of the board are physically present at the place where the meeting is conducted.
(b) A member of the board may participate in a meeting of the board by using a means of communication that permits:
(1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member who participates in a meeting under subsection (b) is considered to be present at the meeting.
(d) A member who participates in a meeting under subsection (b) may act as a voting member on official action only if that official

action is voted upon by at least five (5) members of the board physically present at the place where the meeting is conducted.
(e) The memoranda of the meeting prepared under IC 5-14-1.5-4 must also state the name of each member who:
(1) was physically present at the place where the meeting was conducted;
(2) participated in the meeting by using a means of communication described in subsection (b); and
(3) was absent.
(f) A member who participates in a meeting under subsection (b) may not cast the deciding vote on any official action.
As added by P.L.141-2000, SEC.1.

IC 5-13-12-2.5 Version b
Repealed
(Repealed by P.L.134-2012, SEC.9.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 5-13-12-3
Function, powers, and purpose
Sec. 3. (a) The board for depositories exercises essential public functions, and has a perpetual existence. The board has all powers necessary, convenient, or appropriate to carry out and effectuate its public and corporate purposes, including but not limited to the powers to do the following:
(1) Adopt, amend, and repeal bylaws and rules consistent with this chapter to regulate its affairs and to effect the powers and purposes of the board, all without the necessity of adopting a rule under IC 4-22-2.
(2) Adopt its budget on a calendar year or fiscal year as it shall determine.
(3) Sue and be sued in its own name.
(4) Have an official seal and alter it at will.
(5) Maintain an office or offices at a place or places within Indiana as it may designate.
(6) Make and execute contracts and all other instruments with either public or private entities.
(7) Communicate with the employees of the Indiana finance authority to the extent reasonably desirable in working on a guarantee of an industrial development obligation or credit enhancement obligation.
(8) Deposit all uninvested funds of the public deposit insurance fund in a separate account or accounts in financial institutions that are designated as depositories to receive state funds under IC 5-13-9.5. The money in these accounts shall be paid out on checks signed by the chairman or other officers or employees of the board as it shall authorize.
(9) Take any other act necessary or convenient for the performance of its duties and the exercise of its powers and

functions under this chapter.
(b) In enforcing any obligation of the borrower or any other person under the documents evidencing a guarantee, the board may renegotiate the guarantee, modify the rate of interest, term of the industrial development obligation or credit enhancement obligation, payment of any installment of principal or interest, or any other term of any documents, settle any obligation on the security or receipt of property or the other terms as in its discretion it deems advantageous to the public deposit insurance fund, and take any other action necessary or convenient to such enforcement.
(c) The records of the board for depositories relating to negotiations between it and prospects for industrial development obligation or credit enhancement obligation guarantees are excepted from the provisions of IC 5-14-3-3.
As added by P.L.19-1987, SEC.14. Amended by P.L.11-1990, SEC.106; P.L.18-1996, SEC.24; P.L.235-2005, SEC.80.

IC 5-13-12-3.1
Repealed
(Repealed by P.L.177-2011, SEC.5.)

IC 5-13-12-4
Secretary-investment manager; powers and duties; pension distribution fund
Sec. 4. (a) The secretary-investment manager shall administer, manage, and direct the affairs and activities of the board under the policies and under the control and direction of the board. In carrying out these duties, the secretary-investment manager has the power to do the following:
(1) Approve all accounts for salaries and allowable expenses of the board, including, but not limited to:
(A) the employment of general or special attorneys, consultants, and employees and agents as may be necessary to assist the secretary-investment manager in carrying out the duties of that office and to assist the board in its consideration of applications for a guarantee of an industrial development obligation or credit enhancement obligation guarantee; and
(B) the setting of compensation of persons employed under clause (A).
(2) Approve all expenses incidental to the operation of the public deposit insurance fund.
(3) Perform other duties and functions that may be delegated to the secretary-investment manager by the board or that are necessary to carry out the duties of the secretary-investment manager under this chapter.
(b) The secretary-investment manager shall keep a record of the proceedings of the board, and shall maintain and be custodian of all books, documents, and papers filed with the board, and its official seal. The secretary-investment manager may make copies of all

minutes and other records and documents of the board, and may give certificates under seal of the board to the effect that the copies are true copies. All persons dealing with the board may rely upon the certificates.
(c) Each year, beginning in 2001 and ending in 2021, after the treasurer of state prepares the annual report required by IC 4-8.1-2-14, the secretary-investment manager shall determine:
(1) the amount of interest earned by the public deposit insurance fund during the state fiscal year ending on the preceding June 30, after deducting:
(A) all expenses and other costs of the board for depositories that were not paid from other sources during that state fiscal year; and
(B) all expenses and other costs associated with the Indiana education savings authority that were not paid from other sources during that state fiscal year; and
(2) the amount of interest earned during the state fiscal year ending on the preceding June 30 by the pension distribution fund established by subsection (e).
(d) Subject to subsection (g), on or before the last business day of December of each year, beginning in 2001 and ending in 2021, the secretary-investment manager shall provide to the auditor of state a check payable from the public deposit insurance fund to the pension distribution fund established by subsection (e) in an amount equal to the amount determined under subsection (c)(1).
(e) The pension distribution fund is established. The pension distribution fund shall be administered by the treasurer of state. The treasurer of state shall invest money in the pension distribution fund not currently needed to meet the obligations of the pension distribution fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the pension distribution fund. Money in the pension distribution fund at the end of a state fiscal year does not revert to the state general fund.
(f) Subject to subsection (g), before June 30 and after June 30 and before October 1 of each year, beginning in 2002 and ending in 2022, the auditor of state shall distribute in two (2) equal installments from the pension distribution fund to the Indiana public retirement system for deposit in the pension relief fund, established by IC 5-10.3-11-1, the following:
(1) The amount determined under subsection (c)(2).
(2) The amount deposited in the pension distribution fund in December of the preceding year under subsection (d).
The installments shall be used for distributions to units of local government under IC 5-10.3-11-4.7.
(g) Before providing a check to the auditor of state under subsection (d) in December of any year, the secretary-investment manager shall determine:
(1) the total amount of payments made from the public deposit insurance fund under IC 5-13-13-3 after June 30, 2001; (2) the total amount of payments received by the board for depositories and deposited in the public deposit insurance fund under IC 5-13-13-3 after June 30, 2001; and
(3) the total amount of interest earned by the public deposit insurance fund after the first of the payments described in subdivision (1).
If the total amount of payments determined under subdivision (1) less the total amount of payments determined under subdivision (2) (referred to in this subsection as the "net draw on the fund") exceeds ten million dollars ($10,000,000) and also exceeds the total amount of interest determined under subdivision (3), the secretary-investment manager may not provide a check to the auditor of state under subsection (d) and a distribution may not be made from the pension distribution fund under subsection (f) in the following calendar year until the total amount of interest earned by the public deposit insurance fund equals the net draw on the fund. A check may not be provided under subsection (d) and a distribution may not be made under subsection (d) in any subsequent calendar year if a study conducted by the board under section 7(b) of this chapter demonstrates that payment of the distribution would reduce the balance of the public deposit insurance fund to a level insufficient to ensure the safekeeping and prompt payment of public funds to the extent they are not covered by insurance of any federal deposit insurance agency.
As added by P.L.19-1987, SEC.14. Amended by P.L.281-2001, SEC.1; P.L.146-2008, SEC.39; P.L.115-2010, SEC.14; P.L.35-2012, SEC.92.

IC 5-13-12-5
Assessment rate; determination and fixing; assessment base; waiver or elimination of assessment rate
Sec. 5. (a) Subject to the limitations prescribed in this chapter, the board for depositories may fix the assessment rate to provide assets in the fund sufficient to equal the reserve for losses of the fund for the insurance of public funds on deposit in depositories. Effective on July 1, and January 1, of each year, and from time to time as the board determines necessary, the board shall determine and fix the fair and reasonable assessment rate for each classification of deposit, if any, to be used by depositories in determining the assessments. This determination shall be made by the board before or as soon as practicable after the applicable July 1, January 1, or other date established by the board. In fixing the rate, if any, the board shall consider the amount of public funds currently on deposit, the liabilities of the insurance fund, contingent and accrued, and the determination of the board on the amount of the reserve for losses of the insurance fund as set out in section 7(b) of this chapter. For any period, the maximum assessment rate that may be fixed by the board is two percent (2%). The board may lower or waive the assessment on any or all classifications of deposit if in its discretion it determines that a lower rate or waiver will not prevent the fund from

attaining sufficient assets to equal the reserve for losses. Subject to the board's power to implement an assessment at any time by action by the board, if no action has been taken by the board for depositories fixing the assessment rate, if any, on public funds, the assessment rate is the same rate, if any. Whenever as of July 1, or January 1, or another date established by the board, the value of the assets in the fund equals or exceeds the reserve for losses, the board shall eliminate the assessment requirement for each classification of deposit.
(b) During any period when an assessment rate is in effect, the assessment base for each depository of public funds shall be determined monthly. The assessment base must be equal to the sum total of all the minimum balances of each classification of public funds on deposit in each and all accounts during the month, the minimum balance of each account being taken respectively as of the date on which it occurs. For purposes of this section, deposits that are federally insured are not considered public funds deposits in a depository. On or before the second day of each month in which an assessment rate is in effect, each depository shall compute the amount of the assessment due from it to the insurance fund on account of public funds on deposit with it during the preceding month. The amount of the monthly assessment, if any, is the product obtained by multiplying one-twelfth (1/12) times the assessment base for the month for which the assessment is being computed.
(c) During the time the assessment rate on public funds has been waived or eliminated by the board for depositories, the respective depositories are not obligated to pay any assessment but shall continue to prepare and file the reports that would otherwise be required to be prepared and filed under this chapter.
As added by P.L.19-1987, SEC.14. Amended by P.L.115-2010, SEC.15.

IC 5-13-12-6
Depositories; duty to file monthly report and pay assessment to insurance fund; failure to pay; forms
Sec. 6. (a) On or before the fifth day of each month, every depository that had public funds on deposit with it during the preceding month shall:
(1) file with the board for depositories a certified report under oath showing for the preceding month the amount of the assessment base and the amount of the monthly assessment due the insurance fund, as determined under section 5 of this chapter; and
(2) pay the insurance fund the amount of the monthly assessment it is required to certify. The board for depositories may waive all or part of the reporting requirement under this section during any period when the board does not levy an assessment.
(b) If any depository fails to pay the insurance fund on or before the fifth day of each one (1) month period the full assessment due

from it for the preceding one (1) month period on account of public funds deposited with it, the depository is liable for double the assessment. This amount may be recovered in any court of competent jurisdiction in a civil action by the state on the relation of the board for depositories.
(c) The state board of accounts, with the approval of the attorney general, shall prepare and prescribe the forms of reports required by this section.
As added by P.L.19-1987, SEC.14.

IC 5-13-12-7
Insurance fund; management and operation; establishment of reserve; determination of profit distribution; investment; limitations; immunity of members
Sec. 7. (a) The board for depositories shall manage and operate the insurance fund. All expenses incident to the administration of the fund shall be paid out of the money accumulated in it subject to the direction of the board for depositories.
(b) Effective January 1 and July 1 in each year, the board shall before those dates redetermine the amount of the reserve to be maintained by the insurance fund. The establishment or any change in the reserve for losses shall be determined by the board based on information the board considers, including but not limited to capital adequacy, liquidity, and asset quality, and a study to be made or updated by actuaries, economists, or other consultants based on the history of losses, earnings on the funds, conditions of the depositories, economic conditions affecting particular depositories or depositories in general, and any other factors that the board considers relevant in making its determination. The reserve determined by the board must be sufficient to ensure the safekeeping and prompt payment of public funds to the extent they are not covered by insurance of any federal deposit insurance agency.
(c) At the end of each biennial period during which depositories have had public funds on deposit under this chapter and paid the assessments levied by the board, the board shall compute its receipts from assessments and all other sources and its expenses and losses and determine the profit derived from the operation of the fund for the period. Until the amount of the reserve for losses has been accumulated, all assessments levied for a biennial period shall be retained by the fund. The amount of the assessments, if any, levied by the board shall, to the extent the fund exceeds the reserve for losses at the end of a biennial period commencing July 1 of each odd-numbered year, be distributed to the depositories that had public funds on deposit during the biennial period in which the assessments were paid. The distribution shall be made to the respective depositories in the proportion that the total assessments paid by each depository during that period bears to the total assessments then paid by all depositories. A distribution to which any closed depository would otherwise be entitled shall be set off against any claim that the insurance fund may have against the closed depository. (d) The board may invest, reinvest, and exchange investments of the insurance fund in excess of the cash working balance in any of the following:
(1) In bonds, notes, certificates, and other valid obligations of the United States, either directly or, subject to the limitations in subsection (e), in the form of securities of or other interests in an open-end no-load management-type investment company or investment trust registered under the provisions of the Investment Company Act of 1940, as amended (15 U.S.C. 80a et seq.).
(2) In bonds, notes, debentures, and other securities issued by a federal agency or a federal instrumentality and fully guaranteed by the United States either directly or, subject to the limitations in subsection (e), in the form of securities of or other interests in an open-end no-load management-type investment company or investment trust registered under the provisions of the Investment Company Act of 1940, as amended (15 U.S.C. 80a et seq.).
(3) In bonds, notes, certificates, and other valid obligations of a state or of an Indiana political subdivision that are issued under law, the issuers of which, for five (5) years before the date of the investment, have promptly paid the principal and interest on their bonds and other legal obligations.
(4) In bonds or other obligations of the Indiana finance authority issued under IC 4-13.5.
(5) In investments permitted the state under IC 5-13-10.5.
(6) In guarantees of industrial development obligations or credit enhancement obligations, or both, for the purposes of retaining and increasing employment in enterprises in Indiana, subject to the limitations and conditions set out in this subdivision, subsection (e), and section 8 of this chapter. An individual guarantee of the board under this subdivision must not exceed eight million dollars ($8,000,000).
(7) In guarantees of bonds or notes issued under IC 5-1.5-4-1, subject to the limitations and conditions set out in subsection (e) and section 8 of this chapter.
(8) In bonds, notes, or other valid obligations of the Indiana finance authority that have been issued in conjunction with the authority's acquisition, development, or improvement of property or other interests for an industrial development project (as defined in IC 4-4-10.9-11) that the authority has undertaken for the purposes of retaining or increasing employment in existing or new enterprises in Indiana, subject to the limitations in subsection (e).
(9) In notes or other debt obligations of counties, cities, and towns that have been issued under IC 6-1.1-39 for borrowings from the industrial development fund under IC 5-28-9 for purposes of retaining or increasing employment in existing or new enterprises in Indiana, subject to the limitations in subsection (e). (10) In bonds or other obligations of the Indiana housing and community development authority.
(e) The investment authority of the board under subsection (d) is subject to the following limitations:
(1) For investments under subsection (d)(1) and (d)(2), the portfolio of an open-end no-load management-type investment company or investment trust must be limited to:
(A) direct obligations of the United States and obligations of a federal agency or a federal instrumentality that are fully guaranteed by the United States; and
(B) repurchase agreements fully collateralized by obligations described in clause (A), of which the company or trust takes delivery either directly or through an authorized custodian.
(2) Total outstanding investments in guarantees of industrial development obligations and credit enhancement obligations under subsection (d)(6) must not exceed the greater of:
(A) ten percent (10%) of the available balance of the insurance fund; or
(B) fourteen million dollars ($14,000,000).
(3) Total outstanding investments in guarantees of bond bank obligations under subsection (d)(7) must not exceed the greater of:
(A) twenty percent (20%) of the available balance of the insurance fund; or
(B) twenty-four million dollars ($24,000,000).
(4) Total outstanding investments in bonds, notes, or other obligations of the Indiana finance authority under subsection (d)(8) may not exceed the greater of:
(A) fifteen percent (15%) of the available balance of the insurance fund; or
(B) twenty million dollars ($20,000,000).
However, after June 30, 1988, the board may not make any additional investment in bonds, notes, or other obligations of the Indiana finance authority issued under IC 4-4-11, and the board may invest an amount equal to the remainder, if any, of:
(i) fifteen percent (15%) of the available balance of the insurance fund; minus
(ii) the board's total outstanding investments in bonds, notes, or other obligations of the Indiana finance authority issued under IC 4-4-11;
in guarantees of industrial development obligations or credit enhancement obligations, or both, as authorized by subsection (d)(6). In such a case, the outstanding investments, as authorized by subsection (d)(6) and (d)(8), may not exceed in total the greater of twenty-five percent (25%) of the available balance of the insurance fund or thirty-four million dollars ($34,000,000).
(5) Total outstanding investments in notes or other debt obligations of counties, cities, and towns under subsection (d)(9) may not exceed the greater of: (A) ten percent (10%) of the available balance of the insurance fund; or
(B) twelve million dollars ($12,000,000).
(f) For purposes of subsection (e), the available balance of the insurance fund does not include the outstanding principal amount of any fund investment in a corporate note or obligation or the part of the fund that has been established as a reserve for losses.
(g) Except as provided in section 4 of this chapter, all interest and other income earned on investments of the insurance fund and all amounts collected by the board accrue to the fund.
(h) Members of the board and any officers or employees of the board are not subject to personal liability or accountability by reason of any investment in any of the obligations listed in subsection (d).
(i) The board shall, when directed by the state board of finance constituted by IC 4-9.1-1-1, purchase the loan made by the state board of finance under IC 4-10-18-10(i). The loan shall be purchased by the board at a purchase price equal to the total of:
(1) the principal amount of the loan;
(2) the deferred interest payable on the loan; and
(3) accrued interest to the date of purchase by the board.
Members of the board and any officers or employees of the board are not subject to personal liability or accountability by reason of the purchase of the loan under this subsection.
As added by P.L.19-1987, SEC.14. Amended by P.L.67-1989, SEC.2; P.L.69-1989, SEC.1; P.L.11-1990, SEC.107; P.L.1-1992, SEC.10; P.L.28-1993, SEC.6; P.L.18-1996, SEC.25; P.L.281-2001, SEC.2; P.L.4-2005, SEC.26; P.L.235-2005, SEC.81; P.L.1-2006, SEC.100; P.L.115-2010, SEC.16.

IC 5-13-12-8
Industrial development obligation or credit enhancement obligation guarantees; limitations; conditions; claims, losses, or debts
Sec. 8. (a) The board for depositories, in making the industrial development obligation or credit enhancement obligation guarantees authorized under section 7(d)(6) of this chapter, shall comply with the following limitations:
(1) A guarantee shall be made only of industrial development obligations or credit enhancement obligations for the purpose of retaining, retaining and expanding, or bringing significant employment into Indiana, as determined by the board under subdivision (3)(A).
(2) Each industrial development obligation or credit enhancement obligation must be guaranteed not only by the board but also by the Indiana economic development corporation created by IC 5-28-3-1. Each guarantee must provide that in the event of a valid claim of loss by the lender, the lessor, or the issuer of the credit enhancement arising under the industrial development obligation or credit enhancement documents, the amount of the loss, up to two million dollars

($2,000,000), shall first be paid by the industrial development project guaranty fund created by IC 5-28-30-9, and only the remainder of the loss, if any, shall to the extent guaranteed be paid by the public deposit insurance fund. Neither fund is responsible for the amount due from the other under its guarantee.
(3) The guarantee of the industrial development obligation or credit enhancement obligation by the board for depositories must be recommended by the Indiana economic development corporation. Subject to that recommendation, the board for depositories may make the guarantee if it determines:
(A) that the guarantee creates a reasonable probability that loss in Indiana employment that would occur will be significantly reduced or that Indiana's employment will be significantly expanded;
(B) that the consequent reduction in employment loss or the expansion in employment will enhance the economic stability of the community or communities in the state where the borrower or lessee conducts its business;
(C) that there is reasonable probability that the industrial development obligation will be repaid or satisfied or that the credit enhancement will be satisfied; and
(D) that the industrial development obligation or credit enhancement obligation and guarantee are protected against loss and the borrower or lessee has agreed to pay the insurance fund a guarantee premium annually as provided in subdivision (6).
(4) Protection against loss on the industrial development obligation or credit enhancement obligation guaranteed will be provided:
(A) in loan transactions by:
(i) a valid security agreement;
(ii) mortgage;
(iii) combination of (i) and (ii); or
(iv) other document; and
(B) in lease transactions by the guaranteed party's rights as owner of the leased property.
(5) The term of the guarantee must not exceed twenty (20) years. The amount of the guarantee provided by the board, together with the corresponding guarantee to be provided by the industrial development project guaranty fund under subdivision (2), must not exceed:
(A) the lesser of:
(i) ninety percent (90%) of the unpaid balance of the obligation; or
(ii) ninety percent (90%) of the appraised fair market value of the real estate;
if the obligation is backed by real estate;
(B) the lesser of:
(i) seventy-five percent (75%) of the unpaid balance of the

obligation; or
(ii) seventy-five percent (75%) of the appraised fair market value of the equipment;
if the obligation is backed by equipment; or
(C) a weighted average of the figures derived under clauses (A)(ii) and (B)(ii) if the obligation is backed by real estate and equipment.
(6) The guarantee premium to be received by the public deposit insurance fund for the guarantee must be at an annual percentage rate on the outstanding principal amount of the industrial development obligation or the credit enhancement obligation of not less, in the discretion of the board, than the market rate for guarantees, mortgage insurance rates, or letters of credit used for similar purposes at the time the guarantee is made. However, the annual percentage rate must not exceed two percent (2%) of the outstanding principal obligation.
(b) The following conditions apply to the making of bond bank obligation guarantees under section 7(d)(7) of this chapter:
(1) Each bond bank obligation guaranteed must be secured by a pledge of securities of a qualified entity (as defined in IC 5-1.5-1-8) under an indenture of trust requiring an adequate debt reserve fund.
(2) The board for depositories shall fix the one (1) time or annual charge to be paid by the bond bank for each guarantee in an amount considered by the board to be appropriate and consistent with the market rate for that guarantee, taking into consideration the terms of the indenture applicable to the bond bank obligation.
(3) The board for depositories may agree to other terms for each guarantee that the secretary-investment manager certifies as being commercially reasonable and that the board, in its judgment, determines to be proper.
(c) Any claim, loss, or debt arising out of any guarantee authorized by section 7(d)(6) or 7(d)(7) of this chapter is the obligation of the board for depositories payable out of the public deposit insurance fund only and does not constitute a debt, liability, or obligation of the state or a pledge of the faith and credit of the state. The document evidencing any guarantee must have on its face the words, "The obligations created by this guarantee (or other document as appropriate) do not constitute a debt, liability, or obligation of the state or a pledge of the faith and credit of the state but are obligations of the board for public depositories and are payable solely out of the public deposit insurance fund, and neither the faith and credit nor the taxing power of the state is pledged to the payment of any obligation hereunder.".
(d) Any claim of loss by a lender or lessor under a guarantee authorized by section 7(d)(6) or 7(d)(7) of this chapter, at the time it is made in writing to the board, has priority against the fund on all claims made after that time.
As added by P.L.19-1987, SEC.14. Amended by P.L.11-1990,

SEC.108; P.L.235-2005, SEC.82; P.L.162-2007, SEC.20.

IC 5-13-12-8.5
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 5-13-12-8.6
Validity of certain loan guaranties
Sec. 8.6. Notwithstanding the expiration of section 8.5 of this chapter on December 31, 2002, a loan guarantee made by the board for depositories under that section before December 31, 2002, remains a valid and binding obligation of the board for depositories after December 31, 2002, as if section 8.5 of this chapter had not expired.
As added by P.L.220-2011, SEC.96.

IC 5-13-12-9
Investment in instruments of indebtedness of credit corporation issued certificate of election by secretary of state
Sec. 9. In addition to the investments authorized in section 7(d) of this chapter, the board may invest, reinvest, and exchange investments of the insurance fund in excess of the cash working balance in instruments of indebtedness of a credit corporation to which the secretary of state has issued a certificate of election under IC 23-6-4-8.
As added by P.L.19-1987, SEC.14.

IC 5-13-12-10
Subordination of valid security agreement, mortgage, combinations thereof, or other appropriate document securing direct obligations
Sec. 10. With regard to direct obligations of the Indiana finance authority that have been issued in conjunction with an industrial development project undertaken by the authority, including those obligations that are guaranteed by the board under this chapter or purchased by the board under section 7(d)(8) of this chapter, the board may upon the request of the authority permit a subordination of any valid security agreement, mortgage, combinations thereof, or other appropriate document securing the direct obligations, if the board in its discretion determines that the subordination is reasonably necessary to accomplish the objectives of the industrial development project.
As added by P.L.19-1987, SEC.14. Amended by P.L.11-1990, SEC.109; P.L.235-2005, SEC.83.

IC 5-13-12-11
Loans to commuter transportation district
Sec. 11. (a) In addition to the authority given the board for depositories in section 7 of this chapter, the board may lend, from that part of the insurance fund reserved for economic development,

to any commuter transportation district that is established under IC 8-5-15 an amount not to exceed two million six hundred thousand dollars ($2,600,000).
(b) The board of trustees of a district that receives a loan under this section shall do the following:
(1) Use the loan proceeds only for paying or reimbursing the following costs and expenses of the district:
(A) Property and casualty insurance premiums.
(B) Trackage lease payments.
(C) Traction power expenses.
(D) Conducting a study of commuter transportation within the district under P.L.48-1986.
(E) Any expenses incurred by the district in the ordinary course of providing commuter rail service.
(2) Develop a financial plan for commuter rail service within the district for each year during the loan period. The financial plan must contain the elements prescribed in, and be subject to review and approval under, subsection (c).
(3) Repay the loan in eight (8) annual installments on dates determined by the board for depositories, subject to the following conditions:
(A) The first payment must be made on July 1, 1988.
(B) Each annual payment must equal one-eighth (1/8) of the principal of the loan plus interest at a rate determined by the board for depositories. The rate of interest must not be:
(i) lower than the lowest interest rate set by the state board of finance for a loan under IC 4-4-8-8 (transferred to IC 5-28-9-15) before April 1, 1986; or
(ii) greater than the average yield on investments made by the board in January, February, and March of 1986.
(4) As required by subsection (d), report annually to the board for depositories on compliance with the financial plan developed under subsection (c).
(5) Notwithstanding subdivision (3), pledge to repay the balance of the loan plus interest at a time and in a manner specified by the board for depositories whenever the board for depositories determines that one (1) of the following has occurred:
(A) The board of trustees of the district has failed to develop a financial plan that substantially complies with subsection (c).
(B) There has not been substantial compliance with a financial plan.
(C) The board of trustees of the district has failed to make a payment on the date established under subdivision (3).
If repayment is required under this subdivision, the treasurer of state shall transfer the amount necessary to the insurance fund from the allocation to the district from the public mass transportation fund for the remainder of the state fiscal year in which the repayment is required. If the amount transferred from

the allocation is insufficient, the balance shall be transferred from the commuter rail service fund until the repayment is complete.
(c) Before December 1 of each year, the board of trustees of a district receiving a loan under this section shall submit to the board for depositories, the Indiana department of transportation, and the budget committee a financial plan for the following calendar year. The plan must provide for an annual operating budget under which expenses do not exceed revenues from all sources. The financial plan may identify supplemental revenue sources from within the district that will be dedicated during the year to commuter rail service in the district. Within sixty (60) days after the plan is submitted, the board for depositories shall determine if the financial plan complies with this subsection. In making its determination, the board for depositories shall consider the recommendations of the budget committee, which shall base its recommendations on the department of transportation's evaluation of the financial plan.
(d) Before April 1 of the second calendar year after a loan under this section is made and before April 1 of each year thereafter, the board of trustees of a district receiving a loan shall submit to the board for depositories, the Indiana department of transportation, and the budget committee a report covering the preceding calendar year. The report must summarize the district's compliance with the financial plan submitted under subsection (c) and must contain other information as the board for depositories may require. Before July 1 of that year, the board for depositories shall determine if the district has substantially complied with the financial plan. In making its determination, the board for depositories shall consider the recommendations of the budget committee, which shall base its recommendations on the Indiana department of transportation's evaluation of the report.
(e) After January 1, 1988, the board for depositories and the board of trustees of a district receiving a loan under this section may agree to an early repayment of the loan. If an early repayment is agreed to, the board for depositories may guarantee a loan obtained by the board of trustees under conditions established by the board for depositories. These conditions may include the requirement that the district pledge to repay from its allocations from the public mass transportation fund and the commuter rail fund service any loss sustained by the insurance fund as a result of the guarantee.
As added by P.L.19-1987, SEC.14. Amended by P.L.18-1990, SEC.10; P.L.18-1996, SEC.26; P.L.4-2005, SEC.27.

IC 5-13-12-12
Board reports; presentment to budget committee
Sec. 12. (a) In June and December each year, the board shall prepare a written report generally summarizing the board's activities and the status of the public deposit insurance fund for the previous six (6) months. However, the report may not identify a particular financial institution notwithstanding the requirements of IC 5-14-3.

The report shall be made available on the board's Internet web site.
(b) The chairperson of the board or the chairperson's designee shall present the semiannual report to the budget committee at a public hearing.
As added by P.L.115-2010, SEC.17.



CHAPTER 13. PAYMENTS FROM THE PUBLIC DEPOSIT INSURANCE FUND

IC 5-13-13-2
Amount of public funds in closed depository; determination procedure
Sec. 2. (a) After the receipt of the certificate and statements required by section 1 of this chapter, the attorney general and the auditor of state shall ascertain and fix the amount of public funds in the closed depository deposited in the manner required by this article. The amount of public funds deposited contrary to the requirements of this article are not insured by this article.
(b) The attorney general and the auditor of state shall, within sixty (60) days after the receipt of the certificate and statements, send a copy of their decision by registered mail to the several public officers

who have filed statements and to the department of financial institutions, or to the receiver if the closed depository is a national banking association.
(c) The department of financial institutions or the receiver shall cause notice of the decision to be published by one (1) publication in a newspaper of general circulation in the county where the closed depository is situated. This notice must be under the heading "Notice to Depositors of ____________" (inserting the name of the closed depository). The costs of the publication shall be charged to the liquidation expense of the closed depository.
(d) Except as otherwise provided in this chapter, the decision of the attorney general and the auditor of state, if they agree, is final, and has the same force as a final judgment of a court. However, if any depositor of the closed depository, within ten (10) days after the publication of the notice required by this section, files objections to that decision in writing in any court competent to determine matters concerning the closed depository, the auditor of state shall withhold payment of the claim until the objections are determined by the court.
(e) If the attorney general and auditor of state do not send a copy of their decision to the department of financial institutions or to the receiver of the national banking association within the time required by this section, or if objections in writing are made as provided in this section, the department of financial institutions or any receiver or any treasurer or other person having funds on deposit in the closed depository may petition any court competent to hear and determine matters pertaining to the liquidation of the closed depository and to determine the amount of public funds deposited in the manner required by this chapter. The court shall, without delay, hear and determine the issues presented by the petition and enter judgment accordingly.
As added by P.L.19-1987, SEC.15. Amended by P.L.5-1988, SEC.39.

IC 5-13-13-3
Payment of amount determined; subrogation of board; distribution of assets of closed depository
Sec. 3. (a) Whenever the decision of the attorney general and auditor of state has become final, or whenever a court of competent jurisdiction as provided in section 2 of this chapter has determined the amount payable from the insurance fund on account of public funds deposited in the closed depository, the board for depositories shall, subject to IC 5-13-12-8(c), cause the amount to be paid to the treasurer or public officer out of the insurance fund.
(b) After payment is made under subsection (a), the board, on behalf of the public deposit insurance fund, is then subrogated to all of the right, title, and interest of the depositor of the public funds for the amount of the depository's claim against any federal deposit insurance agency and against the closed depository. The board is so subrogated to the extent that the insurance fund has paid the loss not reimbursed by the insurance. The board is entitled to share in the

distribution of the assets of the closed depository on the basis ratably with other depositories, but the insurance fund shall be paid in full before any distribution is made on account of public funds not insured under the terms of this chapter. The board shall pay any sum or sums received from any distribution into the insurance fund.
As added by P.L.19-1987, SEC.15.

IC 5-13-13-4
Anticipatory warrants; issuance; obligation of board; amounts, form, and rate of interest
Sec. 4. (a) Whenever the assets in the insurance fund are not sufficient to pay the claims of any kind that have been finally determined and have become payable, the board for depositories shall issue anticipatory warrants for the purpose of raising money for the immediate payment of the claims. The warrants outstanding and unpaid must not at any time exceed the sum of three hundred million dollars ($300,000,000). Interest may be paid upon the warrants from the date the rate was established by the board for depositories. Interest is payable at the end of each year or for a shorter period as the warrants remain unpaid.
(b) The warrants are the obligation of the board for depositories payable out of the public deposit insurance fund only and do not constitute a debt, liability, or obligation of the state or a pledge of the faith and credit of the state. Each warrant must have printed on its face the words, "This warrant is an obligation of the board for depositories payable solely out of the public deposits insurance fund, and neither the faith and credit nor the taxing power of the state is pledged to the payment of the principal, the interest, or any other amount owed on the warrants.".
(c) Subject to the limitations in subsections (a) through (b), the warrants shall be issued in the individual and gross amounts and in the form and at the rate of interest approved by the board for depositories.
As added by P.L.19-1987, SEC.15. Amended by P.L.115-2010, SEC.18.

IC 5-13-13-5
Anticipatory warrants; sale; proceeds; application for allotment of definite amount; record
Sec. 5. (a) The secretary-investment manager on behalf of the board for depositories has the powers and duties set out in this section and section 6 of this chapter and shall sell all anticipatory warrants issued under this chapter at a price not less than par plus accrued interest. The proceeds of the sale of the warrants shall be paid into the insurance fund and shall be applied exclusively to the payment of the claims on account of which the warrants were issued.
(b) Any person may file an application with the secretary-investment manager for an allotment of a definite amount of the warrants. The secretary-investment manager shall then apportion to the several applicants an amount of warrants as the

secretary-investment manager sees fit, but no allotments shall be made in an amount less than two thousand dollars ($2,000).
(c) The secretary-investment manager shall make and retain in the secretary-investment manager's office a complete record of all warrants sold to each purchaser and of the post office address of the purchaser. Purchasers of warrants may notify the secretary-investment manager of their post office addresses, or of any change in their addresses, and of the warrants owned or held by them, and the secretary-investment manager shall change the secretary-investment manager's sale record accordingly.
As added by P.L.19-1987, SEC.15.

IC 5-13-13-6
Anticipatory warrants; payment; unpaid warrants
Sec. 6. (a) All anticipatory warrants and all interest or the warrants shall be payable by the secretary-investment manager solely from the money paid into the insurance fund and the money is, except for the payment of expenses incident to the operation of the insurance fund, exclusively and irrevocably pledged to the payment of all warrants in the consecutive order in which they were issued. The warrants, as to interest as well as principal, shall be paid out of the money in the insurance fund before the payment of any claims that may arise and be finally determined subsequent to the issue and sale of any warrants or series of warrants.
(b) When any warrant or series of warrants is outstanding and unpaid, the secretary-investment manager shall, when the secretary-investment manager has money in the insurance fund sufficient to pay a reasonable amount of the outstanding and unpaid warrants, notify the persons who, according to the secretary-investment manager's record, hold the warrants or warrants then payable. The secretary-investment manager shall mail each notice to the post office address of the person as shown by the records of sale. The notice must state that the warrant or warrants will be paid on presentation, and that interest will cease after the expiration of ten (10) days from the mailing of the notice. At the expiration of the ten (10) day period, interest ceases on the warrant or warrants.
As added by P.L.19-1987, SEC.15.

IC 5-13-13-7
Shortage of assets in insurance fund; substitution of other security; pledge of other securities by depositories
Sec. 7. (a) At any time when the board for depositories determines that the assets of the insurance fund are insufficient to pay its liabilities, accrued or contingent, or determines that the assessments due or to become due will not be sufficient to maintain the insurance fund in a solvent condition and insure the safekeeping and prompt payment of public funds, the board may enter an order requiring any or all then constituted depositories to substitute other security, in the amount and type as determined by the board from time to time, to

secure the safekeeping and prompt payment of public funds. The collateral to be accepted by the board for depositories under this chapter may include, but is not limited to, the following:
(1) United States Treasury securities.
(2) Federal agency securities.
(3) An irrevocable letter of credit issued by a Federal Home Loan Bank if:
(A) the federal home loan bank issuing the irrevocable letter of credit maintains a rating of at least the third highest level from at least one (1) of the nationally recognized rating agencies; and
(B) the irrevocable letter of credit provides that the board for depositories may draw on the letter when necessary to satisfy losses to the public deposit insurance fund under state law.
(b) The board may require any or all then constituted depositories to deliver and pledge to the proper local board of finance or to the state board of finance, under the conditions for joint control of the collateral by the depositories as may be approved by the board for depositories, bonds or other obligations that the board determines are acceptable collateral. The market value of these securities, at the time of delivery, must be an amount determined by the board, which may not exceed the amount of public funds then on deposit with the respective depositories. The board may require depositories to pledge acceptable securities to such an extent that the market value of the pledge will at all times be substantially equal to the amount of public funds on deposit in the respective depositories.
(c) Whenever an order is in force and the amount of public funds on deposit is at least ten percent (10%) less than the market value of securities pledged to secure the payment, as required by the board, the depository may withdraw the excess amount of pledged collateral.
(d) Any order of the board for depositories becomes effective within the time fixed by the board. However, the time of effectiveness must not be earlier than thirty (30) days from the date of entry of the order by the board. The order continues in force until rescinded by the board. Upon the entry of any order by the board for depositories, all then constituted depositories affected by the order shall comply with the order. Upon compliance, and full payment of all its liabilities by the insurance fund, depositories are not required to pay any further assessments for insurance under this chapter until the order requiring collateral has been revoked or rescinded and the collateral returned to the respective depositories.
(e) A depository may elect at any time to pledge and deliver collateral to the board in an amount equal to one hundred percent (100%) of the public funds the depository has on deposit. A depository that:
(1) elects this option;
(2) has pledged and delivered the collateral to the board; and
(3) has maintained a one hundred percent (100%) collateral

level continuously for the twelve (12) months immediately preceding an assessment;
is exempt from paying any assessment authorized by this article while the collateral continues to be maintained with the board.
(f) If the fund balance is zero (0), each depository shall pledge and deliver collateral to the board equal to the depository's pro rata share of total deposit accounts of public funds based on an average of the depository's total deposit accounts of public funds for the previous four (4) quarters, as reported under this article, as determined by the board from time to time, with at least fifteen (15) days notice to the depository, to secure the safekeeping and prompt payment of public funds.
As added by P.L.19-1987, SEC.15. Amended by P.L.115-2010, SEC.19.

IC 5-13-13-8
Reopening or reorganization of closed depository
Sec. 8. (a) If in any closed depository there are public funds of the state or of any political subdivision, the treasurer of state may, with the consent of the state board of finance, if the public funds belong to the state, and the public officer who has charge of the public funds of any political subdivision, may, with the consent of the local board of finance of the political subdivision to which the public funds belong, join with other depositors of the closed depository in a plan for reopening or the reorganization of the closed depository.
(b) The treasurer of state may bind the state, or any proper local officer may bind the political subdivision, as the case may be, after being authorized, as provided in this chapter, in accordance with the terms of the plan for reopening or reorganization.
As added by P.L.19-1987, SEC.15. Amended by P.L.18-1996, SEC.27.



CHAPTER 14. MISCELLANEOUS PROVISIONS

IC 5-13-14-2
No liability for public servant for loss of funds in closed depository
Sec. 2. A public servant is not liable for loss of public funds in any closed depository if the funds have been deposited in the manner required by this article.
As added by P.L.19-1987, SEC.16. Amended by P.L.107-2011, SEC.2.

IC 5-13-14-3
Criminal liability of public servant for failure to deposit; liability on bond
Sec. 3. A public servant who violates the depository duties in this article is subject to criminal prosecution under IC 35-44.2-2-1. The public servant also is liable upon the public servant's official bond for any loss or damage that accrues.
As added by P.L.19-1987, SEC.16. Amended by P.L.107-2011, SEC.3; P.L.126-2012, SEC.22.

IC 5-13-14-4
Repealed
(Repealed by P.L.126-2012, SEC.23.)






ARTICLE 14. PUBLIC RECORDS AND PUBLIC MEETINGS

CHAPTER 1. REPEALED



CHAPTER 1.5. PUBLIC MEETINGS (OPEN DOOR LAW)

IC 5-14-1.5-2
Definitions
Sec. 2. For the purposes of this chapter:
(a) "Public agency", except as provided in section 2.1 of this chapter, means the following:
(1) Any board, commission, department, agency, authority, or other entity, by whatever name designated, exercising a portion of the executive, administrative, or legislative power of the state.
(2) Any county, township, school corporation, city, town, political subdivision, or other entity, by whatever name designated, exercising in a limited geographical area the executive, administrative, or legislative power of the state or a delegated local governmental power.
(3) Any entity which is subject to either:
(A) budget review by either the department of local government finance or the governing body of a county, city, town, township, or school corporation; or
(B) audit by the state board of accounts that is required by statute, rule, or regulation.
(4) Any building corporation of a political subdivision of the state of Indiana that issues bonds for the purpose of constructing public facilities.
(5) Any advisory commission, committee, or body created by statute, ordinance, or executive order to advise the governing body of a public agency, except medical staffs or the committees of any such staff.
(6) The Indiana gaming commission established by IC 4-33, including any department, division, or office of the commission.
(7) The Indiana horse racing commission established by IC 4-31, including any department, division, or office of the commission.
(b) "Governing body" means two (2) or more individuals who are:
(1) a public agency that: (A) is a board, a commission, an authority, a council, a committee, a body, or other entity; and
(B) takes official action on public business;
(2) the board, commission, council, or other body of a public agency which takes official action upon public business; or
(3) any committee appointed directly by the governing body or its presiding officer to which authority to take official action upon public business has been delegated. An agent or agents appointed by the governing body to conduct collective bargaining on behalf of the governing body does not constitute a governing body for purposes of this chapter.
(c) "Meeting" means a gathering of a majority of the governing body of a public agency for the purpose of taking official action upon public business. It does not include:
(1) any social or chance gathering not intended to avoid this chapter;
(2) any on-site inspection of any:
(A) project;
(B) program; or
(C) facilities of applicants for incentives or assistance from the governing body;
(3) traveling to and attending meetings of organizations devoted to betterment of government;
(4) a caucus;
(5) a gathering to discuss an industrial or a commercial prospect that does not include a conclusion as to recommendations, policy, decisions, or final action on the terms of a request or an offer of public financial resources;
(6) an orientation of members of the governing body on their role and responsibilities as public officials, but not for any other official action; or
(7) a gathering for the sole purpose of administering an oath of office to an individual.
(d) "Official action" means to:
(1) receive information;
(2) deliberate;
(3) make recommendations;
(4) establish policy;
(5) make decisions; or
(6) take final action.
(e) "Public business" means any function upon which the public agency is empowered or authorized to take official action.
(f) "Executive session" means a meeting from which the public is excluded, except the governing body may admit those persons necessary to carry out its purpose.
(g) "Final action" means a vote by the governing body on any motion, proposal, resolution, rule, regulation, ordinance, or order.
(h) "Caucus" means a gathering of members of a political party or coalition which is held for purposes of planning political strategy and holding discussions designed to prepare the members for taking

official action.
(i) "Deliberate" means a discussion which may reasonably be expected to result in official action (defined under subsection (d)(3), (d)(4), (d)(5), or (d)(6)).
(j) "News media" means all newspapers qualified to receive legal advertisements under IC 5-3-1, all news services (as defined in IC 34-6-2-87), and all licensed commercial or public radio or television stations.
(k) "Person" means an individual, a corporation, a limited liability company, a partnership, an unincorporated association, or a governmental entity.
As added by Acts 1977, P.L.57, SEC.1. Amended by Acts 1979, P.L.39, SEC.1; P.L.33-1984, SEC.1; P.L.67-1987, SEC.2; P.L.8-1993, SEC.56; P.L.277-1993(ss), SEC.127; P.L.1-1994, SEC.20; P.L.50-1995, SEC.14; P.L.1-1998, SEC.71; P.L.90-2002, SEC.16; P.L.35-2003, SEC.1; P.L.179-2007, SEC.1.

IC 5-14-1.5-2.1
"Public agency"; certain providers exempted
Sec. 2.1. "Public agency", for purposes of this chapter, does not mean a provider of goods, services, or other benefits that meets the following requirements:
(1) The provider receives public funds through an agreement with the state, a county, or a municipality that meets the following requirements:
(A) The agreement provides for the payment of fees to the entity in exchange for services, goods, or other benefits.
(B) The amount of fees received by the entity under the agreement is not based upon or does not involve a consideration of the tax revenues or receipts of the state, county, or municipality.
(C) The amount of the fees are negotiated by the entity and the state, county, or municipality.
(D) The state, county, or municipality is billed for fees by the entity for the services, goods, or other benefits actually provided by the entity.
(2) The provider is not required by statute, rule, or regulation to be audited by the state board of accounts.
As added by P.L.179-2007, SEC.2.

IC 5-14-1.5-3 Version a
Open meetings; secret ballot votes; member participating by electronic means of communication
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. (a) Except as provided in section 6.1 of this chapter, all meetings of the governing bodies of public agencies must be open at all times for the purpose of permitting members of the public to observe and record them.
(b) A secret ballot vote may not be taken at a meeting. (c) A meeting conducted in compliance with IC 5-1.5-2-2.5 does not violate this section.
(d) A member of the governing body of a public agency who is not physically present at a meeting of the governing body but who communicates with members of the governing body during the meeting by telephone, computer, videoconferencing, or any other electronic means of communication:
(1) may not participate in final action taken at the meeting unless the member's participation is expressly authorized by statute; and
(2) may not be considered to be present at the meeting unless considering the member to be present at the meeting is expressly authorized by statute.
(e) The memoranda of a meeting prepared under section 4 of this chapter that a member participates in by using a means of communication described in subsection (d) must state the name of:
(1) each member who was physically present at the place where the meeting was conducted;
(2) each member who participated in the meeting by using a means of communication described in this section; and
(3) each member who was absent.
As added by Acts 1977, P.L.57, SEC.1. Amended by P.L.38-1988, SEC.6; P.L.1-1991, SEC.35; P.L.179-2007, SEC.3.

IC 5-14-1.5-3 Version b
Open meetings; secret ballot votes; member participating by electronic means of communication
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. (a) Except as provided in section 6.1 of this chapter, all meetings of the governing bodies of public agencies must be open at all times for the purpose of permitting members of the public to observe and record them.
(b) A secret ballot vote may not be taken at a meeting.
(c) A meeting conducted in compliance with section 3.5 or 3.6 of this chapter or any other statute that authorizes a governing body to conduct a meeting using an electronic means of communication does not violate this section.
As added by Acts 1977, P.L.57, SEC.1. Amended by P.L.38-1988, SEC.6; P.L.1-1991, SEC.35; P.L.179-2007, SEC.3; P.L.134-2012, SEC.10.

IC 5-14-1.5-3.1
Serial meetings
Sec. 3.1. (a) Except as provided in subsection (b), the governing body of a public agency violates this chapter if members of the governing body participate in a series of at least two (2) gatherings of members of the governing body and the series of gatherings meets all of the following criteria:
(1) One (1) of the gatherings is attended by at least three (3)

members but less than a quorum of the members of the governing body and the other gatherings include at least two (2) members of the governing body.
(2) The sum of the number of different members of the governing body attending any of the gatherings at least equals a quorum of the governing body.
(3) All the gatherings concern the same subject matter and are held within a period of not more than seven (7) consecutive days.
(4) The gatherings are held to take official action on public business.
For purposes of this subsection, a member of a governing body attends a gathering if the member is present at the gathering in person or if the member participates in the gathering by telephone or other electronic means, excluding electronic mail.
(b) This subsection applies only to the city-county council of a consolidated city or county having a consolidated city. The city-county council violates this chapter if its members participate in a series of at least two (2) gatherings of members of the city-county council and the series of gatherings meets all of the following criteria:
(1) One (1) of the gatherings is attended by at least five (5) members of the city-county council and the other gatherings include at least three (3) members of the city-county council.
(2) The sum of the number of different members of the city-county council attending any of the gatherings at least equals a quorum of the city-county council.
(3) All the gatherings concern the same subject matter and are held within a period of not more than seven (7) consecutive days.
(4) The gatherings are held to take official action on public business.
For purposes of this subsection, a member of the city-county council attends a gathering if the member is present at the gathering in person or if the member participates in the gathering by telephone or other electronic means, excluding electronic mail.
(c) A gathering under subsection (a) or (b) does not include:
(1) a social or chance gathering not intended by any member of the governing body to avoid the requirements of this chapter;
(2) an onsite inspection of any:
(A) project;
(B) program; or
(C) facilities of applicants for incentives or assistance from the governing body;
(3) traveling to and attending meetings of organizations devoted to the betterment of government;
(4) a caucus;
(5) a gathering to discuss an industrial or a commercial prospect that does not include a conclusion as to recommendations, policy, decisions, or final action on the terms of a request or an

offer of public financial resources;
(6) an orientation of members of the governing body on their role and responsibilities as public officials, but not for any other official action;
(7) a gathering for the sole purpose of administering an oath of office to an individual; or
(8) a gathering between less than a quorum of the members of the governing body intended solely for members to receive information and deliberate on whether a member or members may be inclined to support a member's proposal or a particular piece of legislation and at which no other official action will occur.
(d) A violation described in subsection (a) or (b) is subject to section 7 of this chapter.
As added by P.L.179-2007, SEC.4.

IC 5-14-1.5-3.5
Electronic meetings of political subdivisions; statutory authorization required

Effective 1-1-2013.

IC 5-14-1.5-3.6
Electronic meetings of state agencies

Effective 1-1-2013.

not physically present at a meeting of the governing body may participate in a meeting of the governing body by electronic communication only if the member uses a means of communication that permits:
(1) the member;
(2) all other members participating in the meeting;
(3) all members of the public physically present at the place where the meeting is conducted; and
(4) if the meeting is conducted under a policy adopted under subsection (g)(7), all members of the public physically present at a public location at which a member participates by means of electronic communication;
to simultaneously communicate with each other during the meeting.
(c) The governing body must fulfill both of the following requirements for a member of the governing body to participate in a meeting by electronic communication:
(1) This subdivision does not apply to committees appointed by a board of trustees of a state educational institution. The minimum number of members who must be physically present at the place where the meeting is conducted must be the greater of:
(A) two (2) of the members; or
(B) one-third (1/3) of the members.
(2) All votes of the governing body during the electronic meeting must be taken by roll call vote.
Nothing in this section affects the public's right under this chapter to attend a meeting of the governing body at the place where the meeting is conducted and the minimum number of members is physically present as provided for in subdivision (1).
(d) Each member of the governing body is required to physically attend at least one (1) meeting of the governing body annually.
(e) Unless a policy adopted by a governing body under subsection (g) provides otherwise, a member who participates in a meeting by electronic communication:
(1) is considered to be present at the meeting;
(2) shall be counted for purposes of establishing a quorum; and
(3) may vote at the meeting.
(f) A governing body may not conduct meetings using a means of electronic communication until the governing body:
(1) meets all requirements of this chapter; and
(2) by a favorable vote of a majority of the members of the governing body, adopts a policy under subsection (g) governing participation in meetings of the governing body by electronic communication.
(g) A policy adopted by a governing body to govern participation in the governing body's meetings by electronic communication may do any of the following:
(1) Require a member to request authorization to participate in a meeting of the governing body by electronic communication within a certain number of days before the meeting to allow for

arrangements to be made for the member's participation by electronic communication.
(2) Subject to subsection (e), limit the number of members who may participate in any one (1) meeting by electronic communication.
(3) Limit the total number of meetings that the governing body may conduct in a calendar year by electronic communication.
(4) Limit the number of meetings in a calendar year in which any one (1) member of the governing body may participate by electronic communication.
(5) Provide that a member who participates in a meeting by electronic communication may not cast the deciding vote on any official action.
(6) Require a member participating in a meeting by electronic communication to confirm in writing the votes cast by the member during the meeting within a certain number of days after the date of the meeting.
(7) Provide that in addition to the location where a meeting is conducted, the public may also attend some or all meetings of the governing body, excluding executive sessions, at a public place or public places at which a member is physically present and participates by electronic communication. If the governing body's policy includes this provision, a meeting notice must provide the following information:
(A) The identity of each member who will be physically present at a public place and participate in the meeting by electronic communication.
(B) The address and telephone number of each public place where a member will be physically present and participate by electronic communication.
(C) Unless the meeting is an executive session, a statement that a location described in clause (B) will be open and accessible to the public.
(8) Require at least a quorum of members to be physically present at the location where the meeting is conducted.
(9) Provide that a member participating by electronic communication may vote on official action only if, subject to subsection (e), a specified number of members:
(A) are physically present at the location where the meeting is conducted; and
(B) concur in the official action.
(10) Establish any other procedures, limitations, or conditions that govern participation in meetings of the governing body by electronic communication and are not in conflict with this chapter.
(h) The policy adopted by the governing body must be posted on the Internet web site of the governing body or the public agency.
(i) Nothing in this section affects a public agency's right to exclude the public from an executive session in which a member participates by electronic communication. As added by P.L.134-2012, SEC.12.

IC 5-14-1.5-4 Version a
Posting agenda; memoranda of meetings; public inspection of minutes
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. (a) A governing body of a public agency utilizing an agenda shall post a copy of the agenda at the entrance to the location of the meeting prior to the meeting. A rule, regulation, ordinance, or other final action adopted by reference to agenda number or item alone is void.
(b) As the meeting progresses, the following memoranda shall be kept:
(1) The date, time, and place of the meeting.
(2) The members of the governing body recorded as either present or absent.
(3) The general substance of all matters proposed, discussed, or decided.
(4) A record of all votes taken, by individual members if there is a roll call.
(5) Any additional information required under IC 5-1.5-2-2.5.
(c) The memoranda are to be available within a reasonable period of time after the meeting for the purpose of informing the public of the governing body's proceedings. The minutes, if any, are to be open for public inspection and copying.
As added by Acts 1977, P.L.57, SEC.1. Amended by P.L.38-1988, SEC.7; P.L.76-1995, SEC.1; P.L.2-2007, SEC.99.

IC 5-14-1.5-4 Version b
Posting agenda; memoranda of meetings; public inspection of minutes
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. (a) A governing body of a public agency utilizing an agenda shall post a copy of the agenda at the entrance to the location of the meeting prior to the meeting. A rule, regulation, ordinance, or other final action adopted by reference to agenda number or item alone is void.
(b) As the meeting progresses, the following memoranda shall be kept:
(1) The date, time, and place of the meeting.
(2) The members of the governing body recorded as either present or absent.
(3) The general substance of all matters proposed, discussed, or decided.
(4) A record of all votes taken by individual members if there is a roll call.
(5) Any additional information required under section 3.5 or 3.6 of this chapter or any other statute that authorizes a governing

body to conduct a meeting using an electronic means of communication.
(c) The memoranda are to be available within a reasonable period of time after the meeting for the purpose of informing the public of the governing body's proceedings. The minutes, if any, are to be open for public inspection and copying.
As added by Acts 1977, P.L.57, SEC.1. Amended by P.L.38-1988, SEC.7; P.L.76-1995, SEC.1; P.L.2-2007, SEC.99; P.L.134-2012, SEC.13.

IC 5-14-1.5-5
Public notice of meetings
Sec. 5. (a) Public notice of the date, time, and place of any meetings, executive sessions, or of any rescheduled or reconvened meeting, shall be given at least forty-eight (48) hours (excluding Saturdays, Sundays, and legal holidays) before the meeting. This requirement does not apply to reconvened meetings (not including executive sessions) where announcement of the date, time, and place of the reconvened meeting is made at the original meeting and recorded in the memoranda and minutes thereof, and there is no change in the agenda.
(b) Public notice shall be given by the governing body of a public agency as follows:
(1) The governing body of a public agency shall give public notice by posting a copy of the notice at the principal office of the public agency holding the meeting or, if no such office exists, at the building where the meeting is to be held.
(2) The governing body of a public agency shall give public notice by delivering notice to all news media which deliver an annual written request for the notices not later than December 31 for the next succeeding calendar year to the governing body of the public agency. The governing body shall give notice by one (1) of the following methods, which shall be determined by the governing body:
(A) Depositing the notice in the United States mail with postage prepaid.
(B) Transmitting the notice by electronic mail, if the public agency has the capacity to transmit electronic mail.
(C) Transmitting the notice by facsimile (fax).
(3) This subdivision applies only to the governing body of a public agency of a political subdivision described in section 2(a)(2), 2(a)(4), or 2(a)(5) of this chapter that adopts a policy to provide notice under this subdivision. Notice under this subsection is in addition to providing notice under subdivisions (1) and (2). If the governing body adopts a policy under this subdivision, the governing body of a public agency shall give public notice by delivering notice to any person (other than news media) who delivers to the governing body of the public agency an annual written request for the notices not later than December 31 for the next succeeding calendar year. The

governing body shall give notice by one (1) of the following methods, which shall be determined by the governing body:
(A) Transmitting the notice by electronic mail, if the public agency has the capacity to send electronic mail.
(B) Publishing the notice on the public agency's Internet web site at least forty-eight (48) hours in advance of the meeting, if the public agency has an Internet web site.
A court may not declare void any policy, decision, or final action under section 7 of this chapter based on a failure to give a person notice under subdivision (3) if the public agency made a good faith effort to comply with subdivision (3). If a governing body comes into existence after December 31, it shall comply with this subsection upon receipt of a written request for notice. In addition, a state agency (as defined in IC 4-13-1-1) shall provide electronic access to the notice through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
(c) Notice of regular meetings need be given only once each year, except that an additional notice shall be given where the date, time, or place of a regular meeting or meetings is changed. This subsection does not apply to executive sessions.
(d) If a meeting is called to deal with an emergency involving actual or threatened injury to person or property, or actual or threatened disruption of the governmental activity under the jurisdiction of the public agency by any event, then the time requirements of notice under this section shall not apply, but:
(1) news media which have requested notice of meetings under subsection (b)(2) must be given the same notice as is given to the members of the governing body; and
(2) the public must be notified by posting a copy of the notice according to subsection (b)(1).
(e) This section shall not apply where notice by publication is required by statute, ordinance, rule, or regulation.
(f) This section shall not apply to:
(1) the department of local government finance, the Indiana board of tax review, or any other governing body which meets in continuous session, except that this section applies to meetings of these governing bodies which are required by or held pursuant to statute, ordinance, rule, or regulation; or
(2) the executive of a county or the legislative body of a town if the meetings are held solely to receive information or recommendations in order to carry out administrative functions, to carry out administrative functions, or confer with staff members on matters relating to the internal management of the unit. "Administrative functions" do not include the awarding of contracts, the entering into contracts, or any other action creating an obligation or otherwise binding a county or town.
(g) This section does not apply to the general assembly.
(h) Notice has not been given in accordance with this section if a governing body of a public agency convenes a meeting at a time so unreasonably departing from the time stated in its public notice that

the public is misled or substantially deprived of the opportunity to attend, observe, and record the meeting.
As added by Acts 1977, P.L.57, SEC.1. Amended by Acts 1979, P.L.39, SEC.2; P.L.67-1987, SEC.3; P.L.8-1989, SEC.22; P.L.3-1989, SEC.29; P.L.46-1990, SEC.1; P.L.251-1999, SEC.4; P.L.90-2002, SEC.17; P.L.200-2003, SEC.1; P.L.177-2005, SEC.14; P.L.134-2012, SEC.14.

IC 5-14-1.5-6
Repealed
(Repealed by P.L.1-1991, SEC.36 and P.L.10-1991, SEC.10.)

IC 5-14-1.5-6.1
Executive sessions
Sec. 6.1. (a) As used in this section, "public official" means a person:
(1) who is a member of a governing body of a public agency; or
(2) whose tenure and compensation are fixed by law and who executes an oath.
(b) Executive sessions may be held only in the following instances:
(1) Where authorized by federal or state statute.
(2) For discussion of strategy with respect to any of the following:
(A) Collective bargaining.
(B) Initiation of litigation or litigation that is either pending or has been threatened specifically in writing.
(C) The implementation of security systems.
(D) The purchase or lease of real property by the governing body up to the time a contract or option to purchase or lease is executed by the parties.
(E) School consolidation.
However, all such strategy discussions must be necessary for competitive or bargaining reasons and may not include competitive or bargaining adversaries.
(3) For discussion of the assessment, design, and implementation of school safety and security measures, plans, and systems.
(4) Interviews and negotiations with industrial or commercial prospects or agents of industrial or commercial prospects by the Indiana economic development corporation, the office of tourism development, the Indiana finance authority, the ports of Indiana, an economic development commission, the Indiana state department of agriculture, a local economic development organization (as defined in IC 5-28-11-2(3)), or a governing body of a political subdivision.
(5) To receive information about and interview prospective employees.
(6) With respect to any individual over whom the governing body has jurisdiction: (A) to receive information concerning the individual's alleged misconduct; and
(B) to discuss, before a determination, the individual's status as an employee, a student, or an independent contractor who is:
(i) a physician; or
(ii) a school bus driver.
(7) For discussion of records classified as confidential by state or federal statute.
(8) To discuss before a placement decision an individual student's abilities, past performance, behavior, and needs.
(9) To discuss a job performance evaluation of individual employees. This subdivision does not apply to a discussion of the salary, compensation, or benefits of employees during a budget process.
(10) When considering the appointment of a public official, to do the following:
(A) Develop a list of prospective appointees.
(B) Consider applications.
(C) Make one (1) initial exclusion of prospective appointees from further consideration.
Notwithstanding IC 5-14-3-4(b)(12), a governing body may release and shall make available for inspection and copying in accordance with IC 5-14-3-3 identifying information concerning prospective appointees not initially excluded from further consideration. An initial exclusion of prospective appointees from further consideration may not reduce the number of prospective appointees to fewer than three (3) unless there are fewer than three (3) prospective appointees. Interviews of prospective appointees must be conducted at a meeting that is open to the public.
(11) To train school board members with an outside consultant about the performance of the role of the members as public officials.
(12) To prepare or score examinations used in issuing licenses, certificates, permits, or registrations under IC 25.
(13) To discuss information and intelligence intended to prevent, mitigate, or respond to the threat of terrorism.
(14) To train members of a board of aviation commissioners appointed under IC 8-22-2 or members of an airport authority board appointed under IC 8-22-3 with an outside consultant about the performance of the role of the members as public officials. A board may hold not more than one (1) executive session per calendar year under this subdivision.
(c) A final action must be taken at a meeting open to the public.
(d) Public notice of executive sessions must state the subject matter by specific reference to the enumerated instance or instances for which executive sessions may be held under subsection (b). The requirements stated in section 4 of this chapter for memoranda and minutes being made available to the public is modified as to

executive sessions in that the memoranda and minutes must identify the subject matter considered by specific reference to the enumerated instance or instances for which public notice was given. The governing body shall certify by a statement in the memoranda and minutes of the governing body that no subject matter was discussed in the executive session other than the subject matter specified in the public notice.
(e) A governing body may not conduct an executive session during a meeting, except as otherwise permitted by applicable statute. A meeting may not be recessed and reconvened with the intent of circumventing this subsection.
As added by P.L.1-1991, SEC.37 and P.L.10-1991, SEC.8. Amended by P.L.48-1991, SEC.1; P.L.37-2000, SEC.1; P.L.200-2003, SEC.2; P.L.4-2005, SEC.28; P.L.229-2005, SEC.2; P.L.235-2005, SEC.84; P.L.101-2006, SEC.3; P.L.179-2007, SEC.5; P.L.2-2008, SEC.20; P.L.98-2008, SEC.3; P.L.120-2008, SEC.1; P.L.139-2011, SEC.1; P.L.24-2012, SEC.1.

IC 5-14-1.5-6.5
Collective bargaining meetings; applicable requirements
Sec. 6.5. (a) Whenever a governing body, or any person authorized to act for a governing body, meets with an employee organization, or any person authorized to act for an employee organization, for the purpose of collective bargaining or discussion, the following apply:
(1) Any party may inform the public of the status of collective bargaining or discussion as it progresses by release of factual information and expression of opinion based upon factual information.
(2) If a mediator is appointed, any report the mediator may file at the conclusion of mediation is a public record open to public inspection.
(3) If a factfinder is appointed, any hearings the factfinder holds must be open at all times for the purpose of permitting members of the public to observe and record them. Any findings and recommendations the factfinder makes are public records open to public inspection as provided by any applicable statute relating to factfinding in connection with public collective bargaining.
(b) This section supplements and does not limit any other provision of this chapter.
As added by Acts 1979, P.L.39, SEC.4. Amended by P.L.67-1987, SEC.5; P.L.1-2005, SEC.80; P.L.48-2011, SEC.1.

IC 5-14-1.5-7
Violations; remedies; limitations; costs and fees
Sec. 7. (a) An action may be filed by any person in any court of competent jurisdiction to:
(1) obtain a declaratory judgment;
(2) enjoin continuing, threatened, or future violations of this

chapter; or
(3) declare void any policy, decision, or final action:
(A) taken at an executive session in violation of section 3(a) of this chapter;
(B) taken at any meeting of which notice is not given in accordance with section 5 of this chapter;
(C) that is based in whole or in part upon official action taken at any:
(i) executive session in violation of section 3(a) of this chapter;
(ii) meeting of which notice is not given in accordance with section 5 of this chapter; or
(iii) series of gatherings in violation of section 3.1 of this chapter; or
(D) taken at a meeting held in a location in violation of section 8 of this chapter.
The plaintiff need not allege or prove special damage different from that suffered by the public at large.
(b) Regardless of whether a formal complaint or an informal inquiry is pending before the public access counselor, any action to declare any policy, decision, or final action of a governing body void, or to enter an injunction which would invalidate any policy, decision, or final action of a governing body, based on violation of this chapter occurring before the action is commenced, shall be commenced:
(1) prior to the delivery of any warrants, notes, bonds, or obligations if the relief sought would have the effect, if granted, of invalidating the notes, bonds, or obligations; or
(2) with respect to any other subject matter, within thirty (30) days of either:
(A) the date of the act or failure to act complained of; or
(B) the date that the plaintiff knew or should have known that the act or failure to act complained of had occurred;
whichever is later. If the challenged policy, decision, or final action is recorded in the memoranda or minutes of a governing body, a plaintiff is considered to have known that the act or failure to act complained of had occurred not later than the date that the memoranda or minutes are first available for public inspection.
(c) If a court finds that a governing body of a public agency has violated this chapter, it may not find that the violation was cured by the governing body by only having taken final action at a meeting that complies with this chapter.
(d) In determining whether to declare any policy, decision, or final action void, a court shall consider the following factors among other relevant factors:
(1) The extent to which the violation:
(A) affected the substance of the policy, decision, or final action;
(B) denied or impaired access to any meetings that the public had a right to observe and record; and
(C) prevented or impaired public knowledge or

understanding of the public's business.
(2) Whether voiding of the policy, decision, or final action is a necessary prerequisite to a substantial reconsideration of the subject matter.
(3) Whether the public interest will be served by voiding the policy, decision, or final action by determining which of the following factors outweighs the other:
(A) The remedial benefits gained by effectuating the public policy of the state declared in section 1 of this chapter.
(B) The prejudice likely to accrue to the public if the policy, decision, or final action is voided, including the extent to which persons have relied upon the validity of the challenged action and the effect declaring the challenged action void would have on them.
(4) Whether the defendant acted in compliance with an informal inquiry response or advisory opinion issued by the public access counselor concerning the violation.
(e) If a court declares a policy, decision, or final action of a governing body of a public agency void, the court may enjoin the governing body from subsequently acting upon the subject matter of the voided act until it has been given substantial reconsideration at a meeting or meetings that comply with this chapter.
(f) In any action filed under this section, a court shall award reasonable attorney's fees, court costs, and other reasonable expenses of litigation to the prevailing party if:
(1) the plaintiff prevails; or
(2) the defendant prevails and the court finds that the action is frivolous and vexatious.
The plaintiff is not eligible for the awarding of attorney's fees, court costs, and other reasonable expenses if the plaintiff filed the action without first seeking and receiving an informal inquiry response or advisory opinion from the public access counselor, unless the plaintiff can show the filing of the action was necessary to prevent a violation of this chapter.
(g) A court may assess a civil penalty under section 7.5 of this chapter only if the plaintiff obtained an advisory opinion from the public access counselor before filing an action under this section as set forth in section 7.5 of this chapter.
(h) A court shall expedite the hearing of an action filed under this section.
As added by Acts 1977, P.L.57, SEC.1. Amended by Acts 1979, P.L.39, SEC.5; P.L.67-1987, SEC.6; P.L.38-1992, SEC.1; P.L.70-1999, SEC.1 and P.L.191-1999, SEC.1; P.L.179-2007, SEC.6; P.L.134-2012, SEC.15.

IC 5-14-1.5-7.5
Civil penalties imposed on public agency, officer, or management level employee
Sec. 7.5. (a) This section applies only to an individual who is:
(1) an officer of a public agency; or (2) employed in a management level position with a public agency.
(b) If an individual with the specific intent to violate the law fails to perform a duty imposed on the individual under this chapter by:
(1) failing to give proper notice of a regular meeting, special meeting, or executive session;
(2) taking final action outside a regular meeting or special meeting;
(3) participating in a secret ballot during a meeting;
(4) discussing in an executive session subjects not eligible for discussion in an executive session;
(5) failing to prepare a memorandum of a meeting as required by section 4 of this chapter; or
(6) participating in at least one (1) gathering of a series of gatherings under section 3.1 of this chapter;
the individual and the public agency are subject to a civil penalty under subsection (f).
(c) A civil penalty may only be imposed as part of an action filed under section 7 of this chapter. A court may not impose a civil penalty under this section unless the public access counselor has issued an advisory opinion:
(1) to the complainant and the public agency;
(2) that finds that the individual or public agency violated this chapter; and
(3) before the action under section 7 of this chapter is filed.
Nothing in this section prevents both the complainant and the public agency from requesting an advisory opinion from the public access counselor.
(d) It is a defense to the imposition of a civil penalty under this section that the individual failed to perform a duty under subsection (b) in reliance on either of the following:
(1) An opinion of the public agency's legal counsel.
(2) An opinion of the attorney general.
(e) Except as provided in subsection (i), in an action filed under section 7 of this chapter, a court may impose a civil penalty against one (1) or more of the following:
(1) The individual named as a defendant in the action.
(2) The public agency named as a defendant in the action.
(f) The court may impose against each defendant listed in subsection (c) the following civil penalties:
(1) Not more than one hundred dollars ($100) for the first violation.
(2) Not more than five hundred dollars ($500) for each additional violation.
A civil penalty imposed under this section is in addition to any other civil or criminal penalty imposed. However, in any one (1) action brought under section 7 of this chapter, a court may impose only one (1) civil penalty against an individual, even if the court finds that the individual committed multiple violations. This subsection does not preclude a court from imposing another civil penalty against an

individual in a separate action, but an individual may not be assessed more than one (1) civil penalty in any one (1) action brought under this section.
(g) A court shall distribute monthly to the auditor of state any penalties collected under this section for deposit in the education fund established by IC 5-14-4-14.
(h) An individual is personally liable for a civil penalty imposed on the individual under this section. A civil penalty imposed against a public agency under this section shall be paid from the public agency's budget.
(i) If an officer of a public agency directs an individual who is employed in a management level position to fail to give proper notice as described in subsection (b)(1), the management level employee is not subject to civil penalties under subsection (f).
As added by P.L.134-2012, SEC.16.

IC 5-14-1.5-8
Accessibility to individuals with disabilities
Sec. 8. (a) This section applies only to the following public agencies:
(1) A public agency described in section 2(a)(1) of this chapter.
(2) A public agency:
(A) described in section 2(a)(5) of this chapter; and
(B) created to advise the governing body of a public agency described in section 2(a)(1) of this chapter.
(b) As used in this section, "accessible" means the design, construction, or alteration of facilities in conformance with the Uniform Federal Accessibility Standards (41 C.F.R. 101-19.6, App. A (1991)) or with the Americans with Disabilities Act Accessibility Guidelines for Buildings and Facilities (56 Fed. Reg. 35605 (1991)).
(c) As used in this section, "individual with a disability" means an individual who has a temporary or permanent physical disability.
(d) A public agency may not hold a meeting at a location that is not accessible to an individual with a disability.
As added by P.L.38-1992, SEC.2.



CHAPTER 2. PUBLIC ACCESS TO CRIMINAL PROCEEDINGS

IC 5-14-2-2
Open attendance
Sec. 2. Criminal proceedings are presumptively open to attendance by the general public.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-3
Exclusion of general public; opportunity to be heard
Sec. 3. No court may order the exclusion of the general public from any criminal proceeding, or part of a criminal proceeding, unless it first affords the parties and the general public a meaningful opportunity to be heard on the issue of any proposed exclusion.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-4
Hearing on exclusion motion or order
Sec. 4. Whenever any motion to exclude the general public from a criminal proceeding is filed with a court, or if a court proposes to issue such an exclusion order on its own, the court must set a hearing date on the motion or proposed order. The hearing date shall be set sufficiently in advance so that the parties and members of the general public can prepare their pleadings and evidence and file briefs on the motion or proposed order. The time for the hearing date shall not be extended, however, so that it imposes an unreasonable delay under

the circumstances of the case.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-5
Notice of hearing
Sec. 5. The court shall notify the parties of the hearing date and shall notify the general public by posting a copy of the hearing notice at a place within the confines of the court accessible to the general public.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-6
Hearing procedures
Sec. 6. (a) At the hearing, any party or member of the general public may object to any proposed exclusion. Any member of the general public has the right to be represented by counsel.
(b) If no objection is presented to the court, the court may rule upon the motion to exclude or issue its proposed exclusion order, without further proceedings.
(c) If an objection is presented to the court, then the party who filed the motion to exclude, or the court, if it proposed to issue an exclusion order on its own, has the burden of proving by clear and convincing evidence that:
(1) dissemination of information about the content of the criminal proceeding and about its record would create a serious and imminent danger to the defendant's rights;
(2) any prejudicial effect created by any such dissemination cannot be avoided by any reasonable alternative means; and
(3) there is a substantial probability that the exclusion will be effective in protecting against the perceived harm.
(d) If the court finds the burden of proof has not been met, it shall deny the motion to exclude or withdraw any proposed exclusion order.
(e) If the court finds the burden of proof has been met, it may grant the motion or issue the proposed order, but:
(1) any exclusion must extend no further than the circumstances reasonably require; and
(2) the exclusion must be temporary.
A complete record shall be kept and made available to the general public for public inspection at the earliest time consistent with trial fairness.
(f) All proceedings on a motion or a proposed court order to exclude the public must be recorded for subsequent review.
(g) The court must make, on the record, specific findings of fact and conclusions of law to support its ruling on any such motion or proposed order.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-7
Inherent power of court Sec. 7. This chapter does not affect the inherent power of a court to make limited exclusions of witnesses, to relieve overcrowding, to protect the order and decorum of the courtroom, or to exclude those individuals whose presence constitutes a direct threat to the safety of the spectators, parties, or witnesses.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-8
Original action to contest exclusion ruling of trial court
Sec. 8. (a) Any party or member of the general public aggrieved by the ruling of the court on the issue of exclusion of the general public from a criminal proceeding has the right to bring an original action before the supreme court of Indiana under the Rules of Procedure for Original Actions Including Writs of Mandate and Prohibition contesting the ruling.
(b) The general public has standing to bring an original action.
(c) Either the filing of a motion or a proposed court order to exclude the general public, or the presenting to the court of an objection to a motion to exclude, constitutes a showing that the duty to act has been presented or brought to the attention of the trial court.
(d) A trial court is without authority to act upon any exclusion motion or issue an exclusion order on its own unless:
(1) it complies with sections 3, 4, and 5 of this chapter; and
(2) its findings of fact and conclusions of law are supported by the record of the proceedings.
As added by Acts 1982, P.L.40, SEC.1.



CHAPTER 3. ACCESS TO PUBLIC RECORDS

IC 5-14-3-2
Definitions
Sec. 2. (a) The definitions set forth in this section apply throughout this chapter.
(b) "Copy" includes transcribing by handwriting, photocopying, xerography, duplicating machine, duplicating electronically stored data onto a disk, tape, drum, or any other medium of electronic data storage, and reproducing by any other means.
(c) "Direct cost" means one hundred five percent (105%) of the sum of the cost of:
(1) the initial development of a program, if any;
(2) the labor required to retrieve electronically stored data; and
(3) any medium used for electronic output;
for providing a duplicate of electronically stored data onto a disk, tape, drum, or other medium of electronic data retrieval under section 8(g) of this chapter, or for reprogramming a computer system under section 6(c) of this chapter.
(d) "Electronic map" means copyrighted data provided by a public agency from an electronic geographic information system.
(e) "Enhanced access" means the inspection of a public record by a person other than a governmental entity and that:
(1) is by means of an electronic device other than an electronic device provided by a public agency in the office of the public agency; or
(2) requires the compilation or creation of a list or report that does not result in the permanent electronic storage of the information.
(f) "Facsimile machine" means a machine that electronically transmits exact images through connection with a telephone network.
(g) "Inspect" includes the right to do the following: (1) Manually transcribe and make notes, abstracts, or memoranda.
(2) In the case of tape recordings or other aural public records, to listen and manually transcribe or duplicate, or make notes, abstracts, or other memoranda from them.
(3) In the case of public records available:
(A) by enhanced access under section 3.5 of this chapter; or
(B) to a governmental entity under section 3(c)(2) of this chapter;
to examine and copy the public records by use of an electronic device.
(4) In the case of electronically stored data, to manually transcribe and make notes, abstracts, or memoranda or to duplicate the data onto a disk, tape, drum, or any other medium of electronic storage.
(h) "Investigatory record" means information compiled in the course of the investigation of a crime.
(i) "Offender" means a person confined in a penal institution as the result of the conviction for a crime.
(j) "Patient" has the meaning set out in IC 16-18-2-272(d).
(k) "Person" means an individual, a corporation, a limited liability company, a partnership, an unincorporated association, or a governmental entity.
(l) "Provider" has the meaning set out in IC 16-18-2-295(b) and includes employees of the state department of health or local boards of health who create patient records at the request of another provider or who are social workers and create records concerning the family background of children who may need assistance.
(m) "Public agency", except as provided in section 2.1 of this chapter, means the following:
(1) Any board, commission, department, division, bureau, committee, agency, office, instrumentality, or authority, by whatever name designated, exercising any part of the executive, administrative, judicial, or legislative power of the state.
(2) Any:
(A) county, township, school corporation, city, or town, or any board, commission, department, division, bureau, committee, office, instrumentality, or authority of any county, township, school corporation, city, or town;
(B) political subdivision (as defined by IC 36-1-2-13); or
(C) other entity, or any office thereof, by whatever name designated, exercising in a limited geographical area the executive, administrative, judicial, or legislative power of the state or a delegated local governmental power.
(3) Any entity or office that is subject to:
(A) budget review by either the department of local government finance or the governing body of a county, city, town, township, or school corporation; or
(B) an audit by the state board of accounts that is required by statute, rule, or regulation. (4) Any building corporation of a political subdivision that issues bonds for the purpose of constructing public facilities.
(5) Any advisory commission, committee, or body created by statute, ordinance, or executive order to advise the governing body of a public agency, except medical staffs or the committees of any such staff.
(6) Any law enforcement agency, which means an agency or a department of any level of government that engages in the investigation, apprehension, arrest, or prosecution of alleged criminal offenders, such as the state police department, the police or sheriff's department of a political subdivision, prosecuting attorneys, members of the excise police division of the alcohol and tobacco commission, conservation officers of the department of natural resources, gaming agents of the Indiana gaming commission, gaming control officers of the Indiana gaming commission, and the security division of the state lottery commission.
(7) Any license branch staffed by employees of the bureau of motor vehicles commission under IC 9-16.
(8) The state lottery commission established by IC 4-30-3-1, including any department, division, or office of the commission.
(9) The Indiana gaming commission established under IC 4-33, including any department, division, or office of the commission.
(10) The Indiana horse racing commission established by IC 4-31, including any department, division, or office of the commission.
(n) "Public record" means any writing, paper, report, study, map, photograph, book, card, tape recording, or other material that is created, received, retained, maintained, or filed by or with a public agency and which is generated on paper, paper substitutes, photographic media, chemically based media, magnetic or machine readable media, electronically stored data, or any other material, regardless of form or characteristics.
(o) "Standard-sized documents" includes all documents that can be mechanically reproduced (without mechanical reduction) on paper sized eight and one-half (8 1/2) inches by eleven (11) inches or eight and one-half (8 1/2) inches by fourteen (14) inches.
(p) "Trade secret" has the meaning set forth in IC 24-2-3-2.
(q) "Work product of an attorney" means information compiled by an attorney in reasonable anticipation of litigation. The term includes the attorney's:
(1) notes and statements taken during interviews of prospective witnesses; and
(2) legal research or records, correspondence, reports, or memoranda to the extent that each contains the attorney's opinions, theories, or conclusions.
This definition does not restrict the application of any exception under section 4 of this chapter.
As added by P.L.19-1983, SEC.6. Amended by P.L.34-1984, SEC.1; P.L.54-1985, SEC.1; P.L.50-1986, SEC.1; P.L.42-1986, SEC.2;

P.L.341-1989(ss), SEC.6; P.L.2-1991, SEC.29; P.L.2-1992, SEC.53; P.L.2-1993, SEC.49; P.L.58-1993, SEC.1; P.L.8-1993, SEC.57; P.L.277-1993(ss), SEC.128; P.L.1-1994, SEC.21; P.L.77-1995, SEC.2; P.L.50-1995, SEC.15; P.L.1-1999, SEC.6; P.L.256-1999, SEC.1; P.L.204-2001, SEC.12; P.L.90-2002, SEC.18; P.L.261-2003, SEC.5; P.L.2-2005, SEC.16; P.L.170-2005, SEC.17; P.L.1-2006, SEC.101; P.L.1-2007, SEC.28; P.L.179-2007, SEC.7; P.L.227-2007, SEC.57; P.L.3-2008, SEC.28; P.L.51-2008, SEC.1.

IC 5-14-3-2.1
"Public agency"; certain providers exempted
Sec. 2.1. "Public agency", for purposes of this chapter, does not mean a provider of goods, services, or other benefits that meets the following requirements:
(1) The provider receives public funds through an agreement with the state, a county, or a municipality that meets the following requirements:
(A) The agreement provides for the payment of fees to the entity in exchange for services, goods, or other benefits.
(B) The amount of fees received by the entity under the agreement is not based upon or does not involve a consideration of the tax revenues or receipts of the state, county, or municipality.
(C) The amount of the fees are negotiated by the entity and the state, county, or municipality.
(D) The state, county, or municipality is billed for fees by the entity for the services, goods, or other benefits actually provided by the entity.
(2) The provider is not required by statute, rule, or regulation to be audited by the state board of accounts.
As added by P.L.179-2007, SEC.8.

IC 5-14-3-3
Right to inspect and copy public agency records; electronic data storage; use of information for commercial purposes; contracts
Sec. 3. (a) Any person may inspect and copy the public records of any public agency during the regular business hours of the agency, except as provided in section 4 of this chapter. A request for inspection or copying must:
(1) identify with reasonable particularity the record being requested; and
(2) be, at the discretion of the agency, in writing on or in a form provided by the agency.
No request may be denied because the person making the request refuses to state the purpose of the request, unless such condition is required by other applicable statute.
(b) A public agency may not deny or interfere with the exercise of the right stated in subsection (a). Within a reasonable time after the request is received by the agency, the public agency shall either:
(1) provide the requested copies to the person making the

request; or
(2) allow the person to make copies:
(A) on the agency's equipment; or
(B) on the person's own equipment.
(c) Notwithstanding subsections (a) and (b), a public agency may or may not do the following:
(1) In accordance with a contract described in section 3.5 of this chapter, permit a person to inspect and copy through the use of enhanced access public records containing information owned by or entrusted to the public agency.
(2) Permit a governmental entity to use an electronic device to inspect and copy public records containing information owned by or entrusted to the public agency.
(d) Except as provided in subsection (e), a public agency that maintains or contracts for the maintenance of public records in an electronic data storage system shall make reasonable efforts to provide to a person making a request a copy of all disclosable data contained in the records on paper, disk, tape, drum, or any other method of electronic retrieval if the medium requested is compatible with the agency's data storage system. This subsection does not apply to an electronic map.
(e) A state agency may adopt a rule under IC 4-22-2, and a political subdivision may enact an ordinance, prescribing the conditions under which a person who receives information on disk or tape under subsection (d) may or may not use the information for commercial purposes, including to sell, advertise, or solicit the purchase of merchandise, goods, or services, or sell, loan, give away, or otherwise deliver the information obtained by the request to any other person for these purposes. Use of information received under subsection (d) in connection with the preparation or publication of news, for nonprofit activities, or for academic research is not prohibited. A person who uses information in a manner contrary to a rule or ordinance adopted under this subsection may be prohibited by the state agency or political subdivision from obtaining a copy or any further data under subsection (d).
(f) Notwithstanding the other provisions of this section, a public agency is not required to create or provide copies of lists of names and addresses (including electronic mail account addresses) unless the public agency is required to publish such lists and disseminate them to the public under a statute. However, if a public agency has created a list of names and addresses (excluding electronic mail account addresses) it must permit a person to inspect and make memoranda abstracts from the list unless access to the list is prohibited by law. The lists of names and addresses (including electronic mail account addresses) described in subdivisions (1) through (3) may not be disclosed by public agencies to any individual or entity for political purposes and may not be used by any individual or entity for political purposes. In addition, the lists of names and addresses (including electronic mail account addresses) described in subdivisions (1) through (3) may not be disclosed by

public agencies to commercial entities for commercial purposes and may not be used by commercial entities for commercial purposes. The prohibition in this subsection against the disclosure of lists for political or commercial purposes applies to the following lists of names and addresses (including electronic mail account addresses):
(1) A list of employees of a public agency.
(2) A list of persons attending conferences or meetings at a state educational institution or of persons involved in programs or activities conducted or supervised by the state educational institution.
(3) A list of students who are enrolled in a public school corporation if the governing body of the public school corporation adopts a policy:
(A) with respect to disclosure related to a commercial purpose, prohibiting the disclosure of the list to commercial entities for commercial purposes;
(B) with respect to disclosure related to a commercial purpose, specifying the classes or categories of commercial entities to which the list may not be disclosed or by which the list may not be used for commercial purposes; or
(C) with respect to disclosure related to a political purpose, prohibiting the disclosure of the list to individuals and entities for political purposes.
A policy adopted under subdivision (3)(A) or (3)(B) must be uniform and may not discriminate among similarly situated commercial entities. For purposes of this subsection, "political purposes" means influencing the election of a candidate for federal, state, legislative, local, or school board office or the outcome of a public question or attempting to solicit a contribution to influence the election of a candidate for federal, state, legislative, local, or school board office or the outcome of a public question.
(g) A public agency may not enter into or renew a contract or an obligation:
(1) for the storage or copying of public records; or
(2) that requires the public to obtain a license or pay copyright royalties for obtaining the right to inspect and copy the records unless otherwise provided by applicable statute;
if the contract, obligation, license, or copyright unreasonably impairs the right of the public to inspect and copy the agency's public records.
(h) If this section conflicts with IC 3-7, the provisions of IC 3-7 apply.
As added by P.L.19-1983, SEC.6. Amended by P.L.54-1985, SEC.2; P.L.51-1986, SEC.1; P.L.58-1993, SEC.2; P.L.77-1995, SEC.3; P.L.173-2003, SEC.4 and P.L.261-2003, SEC.6; P.L.22-2006, SEC.1; P.L.1-2007, SEC.29; P.L.2-2007, SEC.100; P.L.134-2012, SEC.17.

IC 5-14-3-3.5
State agencies; enhanced access to public records; office of

technology
Sec. 3.5. (a) As used in this section, "state agency" has the meaning set forth in IC 4-13-1-1. The term does not include the office of the following elected state officials:
(1) Secretary of state.
(2) Auditor.
(3) Treasurer.
(4) Attorney general.
(5) Superintendent of public instruction.
However, each state office described in subdivisions (1) through (5) and the judicial department of state government may use the computer gateway administered by the office of technology established by IC 4-13.1-2-1, subject to the requirements of this section.
(b) As an additional means of inspecting and copying public records, a state agency may provide enhanced access to public records maintained by the state agency.
(c) If the state agency has entered into a contract with a third party under which the state agency provides enhanced access to the person through the third party's computer gateway or otherwise, all of the following apply to the contract:
(1) The contract between the state agency and the third party must provide for the protection of public records in accordance with subsection (d).
(2) The contract between the state agency and the third party may provide for the payment of a reasonable fee to the state agency by either:
(A) the third party; or
(B) the person.
(d) A contract required by this section must provide that the person and the third party will not engage in the following:
(1) Unauthorized enhanced access to public records.
(2) Unauthorized alteration of public records.
(3) Disclosure of confidential public records.
(e) A state agency shall provide enhanced access to public records only through the computer gateway administered by the office of technology.
As added by P.L.58-1993, SEC.3. Amended by P.L.77-1995, SEC.4; P.L.19-1997, SEC.2; P.L.14-2004, SEC.183; P.L.177-2005, SEC.15.

IC 5-14-3-3.6
Public agencies; enhanced access to public records; office of technology
Sec. 3.6. (a) As used in this section "public agency" does not include a state agency (as defined in section 3.5(a) of this chapter).
(b) As an additional means of inspecting and copying public records, a public agency may provide enhanced access to public records maintained by the public agency.
(c) A public agency may provide a person with enhanced access to public records if any of the following apply: (1) The public agency provides enhanced access to the person through its own computer gateway and provides for the protection of public records under subsection (d).
(2) The public agency has entered into a contract with a third party under which the public agency provides enhanced access to the person through the third party's computer gateway or otherwise, and the contract between the public agency and the third party provides for the protection of public records in accordance with subsection (d).
(d) A contract entered into under this section and any other provision of enhanced access must provide that the third party and the person will not engage in the following:
(1) Unauthorized enhanced access to public records.
(2) Unauthorized alteration of public records.
(3) Disclosure of confidential public records.
(e) A contract entered into under this section or any provision of enhanced access may require the payment of a reasonable fee to either the third party to a contract or to the public agency, or both, from the person.
(f) A public agency may provide enhanced access to public records through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.19-1997, SEC.3. Amended by P.L.177-2005, SEC.16.

IC 5-14-3-4
Records excepted from disclosure; time limitations; destruction of records
Sec. 4. (a) The following public records are excepted from section 3 of this chapter and may not be disclosed by a public agency, unless access to the records is specifically required by a state or federal statute or is ordered by a court under the rules of discovery:
(1) Those declared confidential by state statute.
(2) Those declared confidential by rule adopted by a public agency under specific authority to classify public records as confidential granted to the public agency by statute.
(3) Those required to be kept confidential by federal law.
(4) Records containing trade secrets.
(5) Confidential financial information obtained, upon request, from a person. However, this does not include information that is filed with or received by a public agency pursuant to state statute.
(6) Information concerning research, including actual research documents, conducted under the auspices of a state educational institution, including information:
(A) concerning any negotiations made with respect to the research; and
(B) received from another party involved in the research.
(7) Grade transcripts and license examination scores obtained as part of a licensure process. (8) Those declared confidential by or under rules adopted by the supreme court of Indiana.
(9) Patient medical records and charts created by a provider, unless the patient gives written consent under IC 16-39 or as provided under IC 16-41-8.
(10) Application information declared confidential by the board of the Indiana economic development corporation under IC 5-28-16.
(11) A photograph, a video recording, or an audio recording of an autopsy, except as provided in IC 36-2-14-10.
(12) A Social Security number contained in the records of a public agency.
(13) The following information that is part of a foreclosure action subject to IC 32-30-10.5:
(A) Contact information for a debtor, as described in IC 32-30-10.5-8(d)(2)(B).
(B) Any document submitted to the court as part of the debtor's loss mitigation package under IC 32-30-10.5-10(a)(3).
(b) Except as otherwise provided by subsection (a), the following public records shall be excepted from section 3 of this chapter at the discretion of a public agency:
(1) Investigatory records of law enforcement agencies. However, certain law enforcement records must be made available for inspection and copying as provided in section 5 of this chapter.
(2) The work product of an attorney representing, pursuant to state employment or an appointment by a public agency:
(A) a public agency;
(B) the state; or
(C) an individual.
(3) Test questions, scoring keys, and other examination data used in administering a licensing examination, examination for employment, or academic examination before the examination is given or if it is to be given again.
(4) Scores of tests if the person is identified by name and has not consented to the release of the person's scores.
(5) The following:
(A) Records relating to negotiations between the Indiana economic development corporation, the ports of Indiana, the Indiana state department of agriculture, the Indiana finance authority, an economic development commission, a local economic development organization (as defined in IC 5-28-11-2(3)), or a governing body of a political subdivision with industrial, research, or commercial prospects, if the records are created while negotiations are in progress.
(B) Notwithstanding clause (A), the terms of the final offer of public financial resources communicated by the Indiana economic development corporation, the ports of Indiana, the

Indiana finance authority, an economic development commission, or a governing body of a political subdivision to an industrial, a research, or a commercial prospect shall be available for inspection and copying under section 3 of this chapter after negotiations with that prospect have terminated.
(C) When disclosing a final offer under clause (B), the Indiana economic development corporation shall certify that the information being disclosed accurately and completely represents the terms of the final offer.
(6) Records that are intra-agency or interagency advisory or deliberative material, including material developed by a private contractor under a contract with a public agency, that are expressions of opinion or are of a speculative nature, and that are communicated for the purpose of decision making.
(7) Diaries, journals, or other personal notes serving as the functional equivalent of a diary or journal.
(8) Personnel files of public employees and files of applicants for public employment, except for:
(A) the name, compensation, job title, business address, business telephone number, job description, education and training background, previous work experience, or dates of first and last employment of present or former officers or employees of the agency;
(B) information relating to the status of any formal charges against the employee; and
(C) the factual basis for a disciplinary action in which final action has been taken and that resulted in the employee being suspended, demoted, or discharged.
However, all personnel file information shall be made available to the affected employee or the employee's representative. This subdivision does not apply to disclosure of personnel information generally on all employees or for groups of employees without the request being particularized by employee name.
(9) Minutes or records of hospital medical staff meetings.
(10) Administrative or technical information that would jeopardize a record keeping or security system.
(11) Computer programs, computer codes, computer filing systems, and other software that are owned by the public agency or entrusted to it and portions of electronic maps entrusted to a public agency by a utility.
(12) Records specifically prepared for discussion or developed during discussion in an executive session under IC 5-14-1.5-6.1. However, this subdivision does not apply to that information required to be available for inspection and copying under subdivision (8).
(13) The work product of the legislative services agency under personnel rules approved by the legislative council.
(14) The work product of individual members and the partisan

staffs of the general assembly.
(15) The identity of a donor of a gift made to a public agency if:
(A) the donor requires nondisclosure of the donor's identity as a condition of making the gift; or
(B) after the gift is made, the donor or a member of the donor's family requests nondisclosure.
(16) Library or archival records:
(A) which can be used to identify any library patron; or
(B) deposited with or acquired by a library upon a condition that the records be disclosed only:
(i) to qualified researchers;
(ii) after the passing of a period of years that is specified in the documents under which the deposit or acquisition is made; or
(iii) after the death of persons specified at the time of the acquisition or deposit.
However, nothing in this subdivision shall limit or affect contracts entered into by the Indiana state library pursuant to IC 4-1-6-8.
(17) The identity of any person who contacts the bureau of motor vehicles concerning the ability of a driver to operate a motor vehicle safely and the medical records and evaluations made by the bureau of motor vehicles staff or members of the driver licensing medical advisory board regarding the ability of a driver to operate a motor vehicle safely. However, upon written request to the commissioner of the bureau of motor vehicles, the driver must be given copies of the driver's medical records and evaluations.
(18) School safety and security measures, plans, and systems, including emergency preparedness plans developed under 511 IAC 6.1-2-2.5.
(19) A record or a part of a record, the public disclosure of which would have a reasonable likelihood of threatening public safety by exposing a vulnerability to terrorist attack. A record described under this subdivision includes:
(A) a record assembled, prepared, or maintained to prevent, mitigate, or respond to an act of terrorism under IC 35-47-12-1 or an act of agricultural terrorism under IC 35-47-12-2;
(B) vulnerability assessments;
(C) risk planning documents;
(D) needs assessments;
(E) threat assessments;
(F) intelligence assessments;
(G) domestic preparedness strategies;
(H) the location of community drinking water wells and surface water intakes;
(I) the emergency contact information of emergency responders and volunteers;
(J) infrastructure records that disclose the configuration of

critical systems such as communication, electrical, ventilation, water, and wastewater systems; and
(K) detailed drawings or specifications of structural elements, floor plans, and operating, utility, or security systems, whether in paper or electronic form, of any building or facility located on an airport (as defined in IC 8-21-1-1) that is owned, occupied, leased, or maintained by a public agency. A record described in this clause may not be released for public inspection by any public agency without the prior approval of the public agency that owns, occupies, leases, or maintains the airport. The public agency that owns, occupies, leases, or maintains the airport:
(i) is responsible for determining whether the public disclosure of a record or a part of a record has a reasonable likelihood of threatening public safety by exposing a vulnerability to terrorist attack; and
(ii) must identify a record described under item (i) and clearly mark the record as "confidential and not subject to public disclosure under IC 5-14-3-4(b)(19)(J) without approval of (insert name of submitting public agency)".
This subdivision does not apply to a record or portion of a record pertaining to a location or structure owned or protected by a public agency in the event that an act of terrorism under IC 35-47-12-1 or an act of agricultural terrorism under IC 35-47-12-2 has occurred at that location or structure, unless release of the record or portion of the record would have a reasonable likelihood of threatening public safety by exposing a vulnerability of other locations or structures to terrorist attack.
(20) The following personal information concerning a customer of a municipally owned utility (as defined in IC 8-1-2-1):
(A) Telephone number.
(B) Address.
(C) Social Security number.
(21) The following personal information about a complainant contained in records of a law enforcement agency:
(A) Telephone number.
(B) The complainant's address. However, if the complainant's address is the location of the suspected crime, infraction, accident, or complaint reported, the address shall be made available for public inspection and copying.
(22) Notwithstanding subdivision (8)(A), the name, compensation, job title, business address, business telephone number, job description, education and training background, previous work experience, or dates of first employment of a law enforcement officer who is operating in an undercover capacity.
(23) Records requested by an offender that:
(A) contain personal information relating to:
(i) a correctional officer (as defined in IC 5-10-10-1.5);
(ii) a law enforcement officer (as defined in IC 35-31.5-2-185); (iii) a judge (as defined in IC 33-38-12-3);
(iv) the victim of a crime; or
(v) a family member of a correctional officer, law enforcement officer (as defined in IC 35-31.5-2-185), judge (as defined in IC 33-38-12-3), or victim of a crime; or
(B) concern or could affect the security of a jail or correctional facility.
(24) Information concerning an individual less than eighteen (18) years of age who participates in a conference, meeting, program, or activity conducted or supervised by a state educational institution, including the following information regarding the individual or the individual's parent or guardian:
(A) Name.
(B) Address.
(C) Telephone number.
(D) Electronic mail account address.
(c) Nothing contained in subsection (b) shall limit or affect the right of a person to inspect and copy a public record required or directed to be made by any statute or by any rule of a public agency.
(d) Notwithstanding any other law, a public record that is classified as confidential, other than a record concerning an adoption or patient medical records, shall be made available for inspection and copying seventy-five (75) years after the creation of that record.
(e) Only the content of a public record may form the basis for the adoption by any public agency of a rule or procedure creating an exception from disclosure under this section.
(f) Except as provided by law, a public agency may not adopt a rule or procedure that creates an exception from disclosure under this section based upon whether a public record is stored or accessed using paper, electronic media, magnetic media, optical media, or other information storage technology.
(g) Except as provided by law, a public agency may not adopt a rule or procedure nor impose any costs or liabilities that impede or restrict the reproduction or dissemination of any public record.
(h) Notwithstanding subsection (d) and section 7 of this chapter:
(1) public records subject to IC 5-15 may be destroyed only in accordance with record retention schedules under IC 5-15; or
(2) public records not subject to IC 5-15 may be destroyed in the ordinary course of business.
As added by P.L.19-1983, SEC.6. Amended by P.L.57-1983, SEC.1; P.L.34-1984, SEC.2; P.L.54-1985, SEC.3; P.L.50-1986, SEC.2; P.L.20-1988, SEC.12; P.L.11-1990, SEC.111; P.L.1-1991, SEC.38; P.L.10-1991, SEC.9; P.L.50-1991, SEC.1; P.L.49-1991, SEC.1; P.L.1-1992, SEC.11; P.L.2-1993, SEC.50; P.L.58-1993, SEC.4; P.L.190-1999, SEC.2; P.L.37-2000, SEC.2; P.L.271-2001, SEC.1; P.L.201-2001, SEC.1; P.L.1-2002, SEC.17; P.L.173-2003, SEC.5; P.L.261-2003, SEC.7; P.L.208-2003, SEC.1; P.L.200-2003, SEC.3; P.L.210-2005, SEC.1; P.L.1-2006, SEC.102; P.L.101-2006, SEC.4; P.L.2-2007, SEC.101; P.L.172-2007, SEC.1; P.L.179-2007, SEC.9;

P.L.3-2008, SEC.29; P.L.51-2008, SEC.2; P.L.98-2008, SEC.4; P.L.120-2008, SEC.2; P.L.94-2010, SEC.1; P.L.170-2011, SEC.1; P.L.134-2012, SEC.18.

IC 5-14-3-4.1
Repealed
(Repealed by P.L.1-1989, SEC.75.)

IC 5-14-3-4.3
Job title or job descriptions of law enforcement officers
Sec. 4.3. Nothing contained in section 4(b)(8) of this chapter requires a law enforcement agency to release to the public the job title or job description of law enforcement officers.
As added by P.L.35-1984, SEC.1.

IC 5-14-3-4.5
Indiana economic development corporation negotiation records excepted from disclosure; disclosure of final offers
Sec. 4.5. (a) Records relating to negotiations between the Indiana economic development corporation and industrial, research, or commercial prospects are excepted from section 3 of this chapter at the discretion of the corporation if the records are created while negotiations are in progress.
(b) Notwithstanding subsection (a), the terms of the final offer of public financial resources communicated by the corporation to an industrial, a research, or a commercial prospect shall be available for inspection and copying under section 3 of this chapter after negotiations with that prospect have terminated.
(c) When disclosing a final offer under subsection (b), the corporation shall certify that the information being disclosed accurately and completely represents the terms of the final offer.
As added by P.L.4-2005, SEC.29.

IC 5-14-3-4.7
Negotiation records; final offers; certification of final offer disclosure
Sec. 4.7. (a) Records relating to negotiations between the Indiana finance authority and industrial, research, or commercial prospects are excepted from section 3 of this chapter at the discretion of the authority if the records are created while negotiations are in progress.
(b) Notwithstanding subsection (a), the terms of the final offer of public financial resources communicated by the authority to an industrial, a research, or a commercial prospect shall be available for inspection and copying under section 3 of this chapter after negotiations with that prospect have terminated.
(c) When disclosing a final offer under subsection (b), the authority shall certify that the information being disclosed accurately and completely represents the terms of the final offer.
As added by P.L.235-2005, SEC.85.
IC 5-14-3-4.8
Records exempt from disclosure requirements; office of tourism development negotiations; final offers public
Sec. 4.8. (a) Records relating to negotiations between the office of tourism development and industrial, research, or commercial prospects are excepted from section 3 of this chapter at the discretion of the office of tourism development if the records are created while negotiations are in progress.
(b) Notwithstanding subsection (a), the terms of the final offer of public financial resources communicated by the office of tourism development to an industrial, a research, or a commercial prospect shall be available for inspection and copying under section 3 of this chapter after negotiations with that prospect have terminated.
(c) When disclosing a final offer under subsection (b), the office of tourism development shall certify that the information being disclosed accurately and completely represents the terms of the final offer.
As added by P.L.229-2005, SEC.3.

IC 5-14-3-4.9
Ports of Indiana negotiation records excepted from disclosure; disclosure of final offers
Sec. 4.9. (a) Records relating to negotiations between the ports of Indiana and industrial, research, or commercial prospects are excepted from section 3 of this chapter at the discretion of the ports of Indiana if the records are created while negotiations are in progress.
(b) Notwithstanding subsection (a), the terms of the final offer of public financial resources communicated by the ports of Indiana to an industrial, a research, or a commercial prospect shall be available for inspection and copying under section 3 of this chapter after negotiations with that prospect have terminated.
(c) When disclosing a final offer under subsection (b), the ports of Indiana shall certify that the information being disclosed accurately and completely represents the terms of the final offer.
As added by P.L.98-2008, SEC.5.

IC 5-14-3-5
Information relating to arrest or summons; jailed persons; agency records
Sec. 5. (a) If a person is arrested or summoned for an offense, the following information shall be made available for inspection and copying:
(1) Information that identifies the person including the person's name, age, and address.
(2) Information concerning any charges on which the arrest or summons is based.
(3) Information relating to the circumstances of the arrest or the issuance of the summons, such as the:
(A) time and location of the arrest or the issuance of the

summons;
(B) investigating or arresting officer (other than an undercover officer or agent); and
(C) investigating or arresting law enforcement agency.
(b) If a person is received in a jail or lock-up, the following information shall be made available for inspection and copying:
(1) Information that identifies the person including the person's name, age, and address.
(2) Information concerning the reason for the person being placed in the jail or lock-up, including the name of the person on whose order the person is being held.
(3) The time and date that the person was received and the time and date of the person's discharge or transfer.
(4) The amount of the person's bail or bond, if it has been fixed.
(c) An agency shall maintain a daily log or record that lists suspected crimes, accidents, or complaints, and the following information shall be made available for inspection and copying:
(1) The time, substance, and location of all complaints or requests for assistance received by the agency.
(2) The time and nature of the agency's response to all complaints or requests for assistance.
(3) If the incident involves an alleged crime or infraction:
(A) the time, date, and location of occurrence;
(B) the name and age of any victim, unless the victim is a victim of a crime under IC 35-42-4 or IC 35-42-3.5;
(C) the factual circumstances surrounding the incident; and
(D) a general description of any injuries, property, or weapons involved.
The information required in this subsection shall be made available for inspection and copying in compliance with this chapter. The record containing the information must be created not later than twenty-four (24) hours after the suspected crime, accident, or complaint has been reported to the agency.
(d) This chapter does not affect IC 5-2-4, IC 10-13-3, or IC 5-11-1-9.
As added by P.L.19-1983, SEC.6. Amended by P.L.39-1992, SEC.1; P.L.2-2003, SEC.24; P.L.1-2012, SEC.1.

IC 5-14-3-5.5
Sealing certain records by court; hearing; notice
Sec. 5.5. (a) This section applies to a judicial public record.
(b) As used in this section, "judicial public record" does not include a record submitted to a court for the sole purpose of determining whether the record should be sealed.
(c) Before a court may seal a public record not declared confidential under section 4(a) of this chapter, it must hold a hearing at a date and time established by the court. Notice of the hearing shall be posted at a place designated for posting notices in the courthouse.
(d) At the hearing, parties or members of the general public must

be permitted to testify and submit written briefs. A decision to seal all or part of a public record must be based on findings of fact and conclusions of law, showing that the remedial benefits to be gained by effectuating the public policy of the state declared in section 1 of this chapter are outweighed by proof by a preponderance of the evidence by the person seeking the sealing of the record that:
(1) a public interest will be secured by sealing the record;
(2) dissemination of the information contained in the record will create a serious and imminent danger to that public interest;
(3) any prejudicial effect created by dissemination of the information cannot be avoided by any reasonable method other than sealing the record;
(4) there is a substantial probability that sealing the record will be effective in protecting the public interest against the perceived danger; and
(5) it is reasonably necessary for the record to remain sealed for a period of time.
Sealed records shall be unsealed at the earliest possible time after the circumstances necessitating the sealing of the records no longer exist.
As added by P.L.54-1985, SEC.4. Amended by P.L.68-1987, SEC.1.

IC 5-14-3-6
Partially disclosable records; computer or microfilm record systems; fees
Sec. 6. (a) If a public record contains disclosable and nondisclosable information, the public agency shall, upon receipt of a request under this chapter, separate the material that may be disclosed and make it available for inspection and copying.
(b) If a public record stored on computer tape, computer disks, microfilm, or a similar or analogous record system is made available to:
(1) a person by enhanced access under section 3.5 of this chapter; or
(2) a governmental entity by an electronic device;
the public agency may not make the record available for inspection without first separating the material in the manner required by subsection (a).
(c) A public agency may charge a person who makes a request for disclosable information the agency's direct cost of reprogramming a computer system if:
(1) the disclosable information is stored on a computer tape, computer disc, or a similar or analogous record system; and
(2) the public agency is required to reprogram the computer system to separate the disclosable information from nondisclosable information.
(d) A public agency is not required to reprogram a computer system to provide:
(1) enhanced access; or
(2) access to a governmental entity by an electronic device.
As added by P.L.19-1983, SEC.6. Amended by P.L.54-1985, SEC.5;

P.L.58-1993, SEC.5; P.L.77-1995, SEC.5.

IC 5-14-3-6.5
Confidentiality of public record
Sec. 6.5. A public agency that receives a confidential public record from another public agency shall maintain the confidentiality of the public record.
As added by P.L.34-1984, SEC.3.

IC 5-14-3-7
Protection against loss, alteration, destruction, and unauthorized enhanced access
Sec. 7. (a) A public agency shall protect public records from loss, alteration, mutilation, or destruction, and regulate any material interference with the regular discharge of the functions or duties of the public agency or public employees.
(b) A public agency shall take precautions that protect the contents of public records from unauthorized enhanced access, unauthorized access by an electronic device, or alteration.
(c) This section does not operate to deny to any person the rights secured by section 3 of this chapter.
As added by P.L.19-1983, SEC.6. Amended by P.L.58-1993, SEC.6.

IC 5-14-3-8
Fees; copies
Sec. 8. (a) For the purposes of this section, "state agency" has the meaning set forth in IC 4-13-1-1.
(b) Except as provided in this section, a public agency may not charge any fee under this chapter:
(1) to inspect a public record; or
(2) to search for, examine, or review a record to determine whether the record may be disclosed.
(c) The Indiana department of administration shall establish a uniform copying fee for the copying of one (1) page of a standard-sized document by state agencies. The fee may not exceed the average cost of copying records by state agencies or ten cents ($0.10) per page, whichever is greater. A state agency may not collect more than the uniform copying fee for providing a copy of a public record. However, a state agency shall establish and collect a reasonable fee for copying nonstandard-sized documents.
(d) This subsection applies to a public agency that is not a state agency. The fiscal body (as defined in IC 36-1-2-6) of the public agency, or the governing body, if there is no fiscal body, shall establish a fee schedule for the certification or copying of documents. The fee for certification of documents may not exceed five dollars ($5) per document. The fee for copying documents may not exceed the greater of:
(1) ten cents ($0.10) per page for copies that are not color copies or twenty-five cents ($0.25) per page for color copies; or
(2) the actual cost to the agency of copying the document. As used in this subsection, "actual cost" means the cost of paper and the per-page cost for use of copying or facsimile equipment and does not include labor costs or overhead costs. A fee established under this subsection must be uniform throughout the public agency and uniform to all purchasers.
(e) If:
(1) a person is entitled to a copy of a public record under this chapter; and
(2) the public agency which is in possession of the record has reasonable access to a machine capable of reproducing the public record;
the public agency must provide at least one (1) copy of the public record to the person. However, if a public agency does not have reasonable access to a machine capable of reproducing the record or if the person cannot reproduce the record by use of enhanced access under section 3.5 of this chapter, the person is only entitled to inspect and manually transcribe the record. A public agency may require that the payment for copying costs be made in advance.
(f) Notwithstanding subsection (b), (c), (d), (g), (h), or (i), a public agency shall collect any certification, copying, facsimile machine transmission, or search fee that is specified by statute or is ordered by a court.
(g) Except as provided by subsection (h), for providing a duplicate of a computer tape, computer disc, microfilm, or similar or analogous record system containing information owned by the public agency or entrusted to it, a public agency may charge a fee, uniform to all purchasers, that does not exceed the sum of the following:
(1) The agency's direct cost of supplying the information in that form.
(2) The standard cost for selling the same information to the public in the form of a publication if the agency has published the information and made the publication available for sale.
(3) In the case of the legislative services agency, a reasonable percentage of the agency's direct cost of maintaining the system in which the information is stored. However, the amount charged by the legislative services agency under this subdivision may not exceed the sum of the amounts it may charge under subdivisions (1) and (2).
(h) This subsection applies to the fee charged by a public agency for providing enhanced access to a public record. A public agency may charge any reasonable fee agreed on in the contract under section 3.5 of this chapter for providing enhanced access to public records.
(i) This subsection applies to the fee charged by a public agency for permitting a governmental entity to inspect public records by means of an electronic device. A public agency may charge any reasonable fee for the inspection of public records under this subsection, or the public agency may waive any fee for the inspection.
(j) Except as provided in subsection (k), a public agency may

charge a fee, uniform to all purchasers, for providing an electronic map that is based upon a reasonable percentage of the agency's direct cost of maintaining, upgrading, and enhancing the electronic map and for the direct cost of supplying the electronic map in the form requested by the purchaser. If the public agency is within a political subdivision having a fiscal body, the fee is subject to the approval of the fiscal body of the political subdivision.
(k) The fee charged by a public agency under subsection (j) to cover costs for maintaining, upgrading, and enhancing an electronic map may be waived by the public agency if the electronic map for which the fee is charged will be used for a noncommercial purpose, including the following:
(1) Public agency program support.
(2) Nonprofit activities.
(3) Journalism.
(4) Academic research.
As added by P.L.19-1983, SEC.6. Amended by P.L.54-1985, SEC.6; P.L.51-1986, SEC.2; P.L.58-1993, SEC.7; P.L.78-1995, SEC.1; P.L.151-1999, SEC.1; P.L.89-2001, SEC.1; P.L.215-2007, SEC.1; P.L.16-2008, SEC.1.

IC 5-14-3-8.3
Enhanced access fund; establishment by ordinance; purpose
Sec. 8.3. (a) The fiscal body of a political subdivision having a public agency that charges a fee under section 8(h) or 8(i) of this chapter shall adopt an ordinance establishing an enhanced access fund. The ordinance must specify that the fund consists of fees collected under section 8(h) or 8(i) of this chapter. The fund shall be administered by the public agency or officer designated in the ordinance or resolution. Money in the fund must be appropriated and expended in the manner authorized in the ordinance.
(b) The fund is a dedicated fund with the following purposes:
(1) The replacement, improvement, and expansion of capital expenditures.
(2) The reimbursement of operating expenses incurred in providing enhanced access to public information.
As added by P.L.58-1993, SEC.8.

IC 5-14-3-8.5
Electronic map generation fund; establishment by ordinance; purpose
Sec. 8.5. (a) The fiscal body of a political subdivision having a public agency that charges a fee under section 8(j) of this chapter shall adopt an ordinance establishing an electronic map generation fund. The ordinance must specify that the fund consists of fees collected under section 8(j) of this chapter. The fund shall be administered by the public agency that collects the fees.
(b) The electronic map generation fund is a dedicated fund with the following purposes:
(1) The maintenance, upgrading, and enhancement of the

electronic map.
(2) The reimbursement of expenses incurred by a public agency in supplying an electronic map in the form requested by a purchaser.
As added by P.L.58-1993, SEC.9.

IC 5-14-3-9
Denial of disclosure; action to compel disclosure; intervenors; burden of proof; attorney's fees and costs
Sec. 9. (a) A denial of disclosure by a public agency occurs when the person making the request is physically present in the office of the agency, makes the request by telephone, or requests enhanced access to a document and:
(1) the person designated by the public agency as being responsible for public records release decisions refuses to permit inspection and copying of a public record when a request has been made; or
(2) twenty-four (24) hours elapse after any employee of the public agency refuses to permit inspection and copying of a public record when a request has been made;
whichever occurs first.
(b) If a person requests by mail or by facsimile a copy or copies of a public record, a denial of disclosure does not occur until seven (7) days have elapsed from the date the public agency receives the request.
(c) If a request is made orally, either in person or by telephone, a public agency may deny the request orally. However, if a request initially is made in writing, by facsimile, or through enhanced access, or if an oral request that has been denied is renewed in writing or by facsimile, a public agency may deny the request if:
(1) the denial is in writing or by facsimile; and
(2) the denial includes:
(A) a statement of the specific exemption or exemptions authorizing the withholding of all or part of the public record; and
(B) the name and the title or position of the person responsible for the denial.
(d) This subsection applies to a board, a commission, a department, a division, a bureau, a committee, an agency, an office, an instrumentality, or an authority, by whatever name designated, exercising any part of the executive, administrative, judicial, or legislative power of the state. If an agency receives a request to inspect or copy a record that the agency considers to be excepted from disclosure under section 4(b)(19) of this chapter, the agency may consult with the counterterrorism and security council established by IC 10-19-8-1. If an agency denies the disclosure of a record or a part of a record under section 4(b)(19) of this chapter, the agency or the counterterrorism and security council shall provide a general description of the record being withheld and of how disclosure of the record would have a reasonable likelihood of

threatening the public safety.
(e) A person who has been denied the right to inspect or copy a public record by a public agency may file an action in the circuit or superior court of the county in which the denial occurred to compel the public agency to permit the person to inspect and copy the public record. Whenever an action is filed under this subsection, the public agency must notify each person who supplied any part of the public record at issue:
(1) that a request for release of the public record has been denied; and
(2) whether the denial was in compliance with an informal inquiry response or advisory opinion of the public access counselor.
Such persons are entitled to intervene in any litigation that results from the denial. The person who has been denied the right to inspect or copy need not allege or prove any special damage different from that suffered by the public at large.
(f) The court shall determine the matter de novo, with the burden of proof on the public agency to sustain its denial. If the issue in de novo review under this section is whether a public agency properly denied access to a public record because the record is exempted under section 4(a) of this chapter, the public agency meets its burden of proof under this subsection by establishing the content of the record with adequate specificity and not by relying on a conclusory statement or affidavit.
(g) If the issue in a de novo review under this section is whether a public agency properly denied access to a public record because the record is exempted under section 4(b) of this chapter:
(1) the public agency meets its burden of proof under this subsection by:
(A) proving that the record falls within any one (1) of the categories of exempted records under section 4(b) of this chapter; and
(B) establishing the content of the record with adequate specificity and not by relying on a conclusory statement or affidavit; and
(2) a person requesting access to a public record meets the person's burden of proof under this subsection by proving that the denial of access is arbitrary or capricious.
(h) The court may review the public record in camera to determine whether any part of it may be withheld under this chapter. However, if the complaint alleges that a public agency denied disclosure of a public record by redacting information in the public record, the court shall conduct an in camera inspection of the public record with the redacted information included.
(i) In any action filed under this section, a court shall award reasonable attorney's fees, court costs, and other reasonable expenses of litigation to the prevailing party if:
(1) the plaintiff substantially prevails; or
(2) the defendant substantially prevails and the court finds the

action was frivolous or vexatious.
The plaintiff is not eligible for the awarding of attorney's fees, court costs, and other reasonable expenses if the plaintiff filed the action without first seeking and receiving an informal inquiry response or advisory opinion from the public access counselor, unless the plaintiff can show the filing of the action was necessary because the denial of access to a public record under this chapter would prevent the plaintiff from presenting that public record to a public agency preparing to act on a matter of relevance to the public record whose disclosure was denied.
(j) A court may assess a civil penalty under section 9.5 of this chapter only if the plaintiff obtained an advisory opinion from the public access counselor before filing an action under this section as set forth in section 9.5 of this chapter.
(k) A court shall expedite the hearing of an action filed under this section.
As added by P.L.19-1983, SEC.6. Amended by P.L.54-1985, SEC.7; P.L.50-1986, SEC.3; P.L.68-1987, SEC.2; P.L.58-1993, SEC.10; P.L.19-1997, SEC.4; P.L.70-1999, SEC.2 and P.L.191-1999, SEC.2; P.L.173-2003, SEC.6 and P.L.261-2003, SEC.8; P.L.22-2005, SEC.2; P.L.134-2012, SEC.19.

IC 5-14-3-9.5
Civil penalties imposed on public agency, officer, or management level employee
Sec. 9.5. (a) This section does not apply to any matter regarding:
(1) the work product of the legislative services agency under personnel rules approved by the legislative council; or
(2) the work product of individual members and the partisan staffs of the general assembly.
(b) As used in subsections (c) through (k), "individual" means:
(1) an officer of a public agency; or
(2) an individual employed in a management level position with a public agency.
(c) If an individual:
(1) continues to deny a request that complies with section 3(b) of this chapter for inspection or copying of a public record after the public access counselor has issued an advisory opinion:
(A) regarding the request for inspection or copying of the public record; and
(B) that instructs the public agency to allow access to the public record; and
(2) denies the request with the specific intent to unlawfully withhold a public record that is subject to disclosure under this chapter;
the individual and the public agency employing the individual are subject to a civil penalty under subsection (h).
(d) If an individual intentionally charges a copying fee that the individual knows exceeds the amount set by statute, fee schedule, ordinance, or court order, the individual is subject to a civil penalty

under subsection (h).
(e) A civil penalty may only be imposed as part of an action filed under section 9 of this chapter. A court may not impose a civil penalty under this section unless the public access counselor has issued an advisory opinion:
(1) to the complainant and the public agency;
(2) that instructs the public agency to allow access to the public record; and
(3) before the action under section 9 of this chapter is filed.
Nothing in this section prevents both the person requesting the public record and the public agency from requesting an advisory opinion from the public access counselor.
(f) It is a defense to the imposition of a civil penalty under this section that the individual denied access to a public record in reliance on either of the following:
(1) An opinion of the public agency's legal counsel.
(2) An opinion of the attorney general.
(g) A court may impose a civil penalty for a violation under subsection (c) against one (1) or more of the following:
(1) The individual named as a defendant in the action.
(2) The public agency named as a defendant in the action.
(h) In an action under this section, a court may impose the following civil penalties:
(1) Not more than one hundred dollars ($100) for the first violation.
(2) Not more than five hundred dollars ($500) for each additional violation.
A civil penalty imposed under this section is in addition to any other civil or criminal penalty imposed. However, in any one (1) action brought under this section, a court may impose only one (1) civil penalty against an individual, even if the court finds that the individual committed multiple violations. This subsection does not preclude a court from imposing another civil penalty against an individual in a separate action, but an individual may not be assessed more than one (1) civil penalty in any one (1) action brought under this section.
(i) A court shall distribute monthly to the auditor of state any penalties collected under this section for deposit in the education fund established by IC 5-14-4-14.
(j) An individual is personally liable for a civil penalty imposed on the individual under this section. A civil penalty imposed against a public agency under this section shall be paid from the public agency's budget.
(k) If an officer of a public agency directs an individual who is employed in a management level position to deny a request as described in subsection (c)(1), the management level employee is not subject to civil penalties under subsection (h).
As added by P.L.134-2012, SEC.20.

IC 5-14-3-10 Classified confidential information; unauthorized disclosure or failure to protect; offense; discipline
Sec. 10. (a) A public employee, a public official, or an employee or officer of a contractor or subcontractor of a public agency, except as provided by IC 4-15-10, who knowingly or intentionally discloses information classified as confidential by state statute, including information declared confidential under:
(1) section 4(a) of this chapter; or
(2) section 4(b) of this chapter if the public agency having control of the information declares it to be confidential;
commits a Class A infraction.
(b) A public employee may be disciplined in accordance with the personnel policies of the agency by which the employee is employed if the employee intentionally, knowingly, or recklessly discloses or fails to protect information classified as confidential by state statute.
(c) A public employee, a public official, or an employee or officer of a contractor or subcontractor of a public agency who unintentionally and unknowingly discloses confidential or erroneous information in response to a request under IC 5-14-3-3(d) or who discloses confidential information in reliance on an advisory opinion by the public access counselor is immune from liability for such a disclosure.
(d) This section does not apply to any provision incorporated into state law from a federal statute.
As added by P.L.17-1984, SEC.2. Amended by P.L.54-1985, SEC.8; P.L.68-1987, SEC.3; P.L.77-1995, SEC.6; P.L.70-1999, SEC.3 and P.L.191-1999, SEC.3; P.L.126-2012, SEC.24.



CHAPTER 3.5. ACCESS TO FINANCIAL DATA FOR STATE AGENCIES

IC 5-14-3.5-2
Data on Indiana transparency web site
Sec. 2. (a) The auditor of state, working with the office of technology established by IC 4-13.1-2-1, or another organization that is part of a state educational institution, and the office of management and budget established by IC 4-3-22-3, shall post on the Indiana transparency Internet web site the following data:
(1) A listing of state expenditures and fund balances, including expenditures for contracts, grants, and leases.
(2) A listing of state owned real and personal property that has a value of more than twenty thousand dollars ($20,000).
The web site must be electronically searchable by the public and must be intuitive to users of the web site.
(b) The data base must include for each state agency:
(1) the amount, date, payer, and payee of expenditures;
(2) a listing of state expenditures by:
(A) personal services;
(B) other operating expenses; or
(C) total operating expenses;
to reflect how the funds were appropriated in the state budget act;
(3) a listing of state fund balances; and
(4) a listing of property owned by the state.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-3
Graphic representations of data
Sec. 3. The auditor of state may enhance and organize the presentation of the information through the use of graphic representations.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-4
Public access not allowed to certain data
Sec. 4. (a) The auditor of state may not allow public access under this section to: (1) a payee's address;
(2) personal information that is protected under state or federal law or rule; or
(3) information that is protected as a trade secret under state or federal law or by rule.
(b) The auditor of state may make information protected under subsection (a) available in an aggregate format only.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-5
Immunity from civil liability
Sec. 5. The state and state officers, officials, and employees are immune from any civil liability for posting confidential information under section 4 of this chapter if the information was posted in reliance on a determination made by a state agency about the confidentiality of information relating to the agency's expenditures or fund balances.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-6
State agencies providing required data to auditor of state
Sec. 6. To the extent any information required to be in the data base is collected or maintained by a state agency, the state agency shall provide that information to the auditor of state for inclusion in the data base.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-7
Prohibition against charging fee for access
Sec. 7. The auditor of state may not charge a fee for access to the data base.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-8
Cooperation by state agencies
Sec. 8. Except as provided in section 9 of this chapter, a state agency shall cooperate with and provide information to the auditor of state as necessary to implement and administer this chapter.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-9
State agencies not required to record information or expend resources for computer programming
Sec. 9. This chapter does not require a state agency to record information or expend resources for the purpose of computer programming to make information reportable under this chapter.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-10
Links to other web sites Sec. 10. The office of technology established by IC 4-13.1-2-1 shall work with the auditor of state to include a link on the Internet web site established under this chapter to the Internet web site of each Internet web site operated by:
(1) the state; or
(2) a state agency.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-11
Links on state agency web sites to Indiana transparency web site
Sec. 11. Each state agency shall include a link on the agency's Internet web site to the Internet web site established under this chapter.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-12
Completing design and posting information
Sec. 12. The auditor of state and the office of technology shall initially complete the design of the Internet web site and establish and post the information required under this chapter for all state agencies.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-13
Report by auditor of state
Sec. 13. Not later than November 15, 2011, the auditor of state shall provide a report to the state board of finance and the legislative council that details the progress the auditor has made to comply with this chapter. The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.172-2011, SEC.15.

IC 5-14-3.5-14
Submitting of forms in an electronic format
Sec. 14. In order to comply with this chapter, the auditor may require that forms required to be submitted under this chapter be submitted in an electronic format.
As added by P.L.172-2011, SEC.15.



CHAPTER 3.6. ACCESS TO FINANCIAL DATA FOR STATE EDUCATIONAL INSTITUTIONS

IC 5-14-3.6-2
"State educational institution"
Sec. 2. As used in this chapter, "state educational institution" has the meaning set forth in IC 21-7-13-32.
As added by P.L.172-2011, SEC.16.

IC 5-14-3.6-3
Web site established by commission
Sec. 3. The commission shall establish a web site where members of the public may view the following:
(1) The audited financial statement of each state educational institution.
(2) A comparison between the amount appropriated to each state educational institution and the amount allotted for expenditure by the state educational institution.
(3) Information concerning the outstanding debt of each state educational institution, the purposes for which the outstanding debt was used, and the sources of repayment for the outstanding debt.
(4) For each state educational institution, all financial and other reports to a state agency that are public records.
As added by P.L.172-2011, SEC.16.

IC 5-14-3.6-4
Links on state educational institutions' web sites
Sec. 4. Each state educational institution shall include a link on the state educational institution's Internet web site to the web site established under this chapter.
As added by P.L.172-2011, SEC.16.

IC 5-14-3.6-5
Report by commission
Sec. 5. Not later than November 15, 2011, the commission shall provide a report to the state board of finance and the legislative council on the progress the commission has made to comply with this chapter. The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.172-2011, SEC.16.



CHAPTER 3.7. ACCESS TO FINANCIAL DATA FOR LOCAL SCHOOLS

IC 5-14-3.7-2
"Political subdivision"
Sec. 2. As used in this chapter, "public school" has the meaning set forth in IC 20-18-2-15.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-3
Department posting information on Indiana transparency web site
Sec. 3. (a) The department, working with the office of technology established by IC 4-13.1-2-1 or another organization that is part of a state educational institution, the state board of accounts established by IC 5-11-1-1, the department of local government finance established under IC 6-1.1-30-1.1, and the office of management and budget established by IC 4-3-22-3, shall post on the Indiana transparency Internet web site a data base that lists expenditures and fund balances, including expenditures for contracts, grants, and leases, for public schools. The web site must be electronically searchable by the public.
(b) The data base must include for public schools:
(1) the amount, date, payer, and payee of expenditures;
(2) a listing of expenditures by:
(A) personal services;
(B) other operating expenses; or
(C) total operating expenses;
(3) a listing of fund balances;
(4) a listing of real and personal property owned by the public school; and
(5) the report required under IC 6-1.1-33.5-7.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-4
Presentation of information
Sec. 4. To the extent possible, the department shall present information in the data base established under this chapter in a manner that is searchable and intuitive to users.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-5
Public access not allowed for certain information
Sec. 5. (a) The department may not allow public access under this section to: (1) a payee's address;
(2) personal information that is protected under state or federal law or rule; or
(3) information that is protected as a trade secret under state or federal law or by rule.
(b) The department may make information protected under subsection (a) available in an aggregate format only.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-6
Immunity from civil liability
Sec. 6. Employees of the state are immune from any civil liability for posting confidential information under section 5 of this chapter if an employee of the state posted the information in reliance on a determination made by a public school about the confidentiality of information relating to the educational institution's expenditures or fund balances.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-7
Information to be provided to the department by public schools
Sec. 7. To the extent any information required to be in the data base is collected or maintained by a public school, the public school shall provide that information to the department for inclusion in the data base.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-8
Fee for access prohibited
Sec. 8. The department may not charge a fee for access to the data base.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-9
Public schools required to cooperate and provide information to the department
Sec. 9. Except as provided in section 10 of this chapter, a public school shall cooperate with and provide information to the department as necessary to implement and administer this chapter.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-10
Recording information or expending resources for computer programming not required
Sec. 10. This chapter does not require a public school or state agency to record information or expend resources for the purpose of computer programming to make information reportable under this chapter. This section does not waive requirements under any law that a prescribed form must be submitted electronically.
As added by P.L.172-2011, SEC.17.
IC 5-14-3.7-11
Links on state web site and public school web sites
Sec. 11. The office of technology established by IC 4-13.1-2-1 shall work with the department to include a link on the Internet web site established under this chapter to the Internet web site of each Internet web site operated by:
(1) the state; or
(2) a public school.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-12
Links on public school web sites
Sec. 12. Each public school shall include a link on the public school's Internet web site to the Internet web site established under this chapter.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-13
Design of web site and establishing and posting information
Sec. 13. The department and the office of technology shall initially complete the design of the Internet web site and establish and post the information required under this chapter for all public schools.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-14
Report by the department
Sec. 14. Not later than November 15, 2011, the department shall provide a report to the state board of finance and the legislative council on the progress the office has made to comply with this chapter. The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.172-2011, SEC.17.

IC 5-14-3.7-15
Forms submitted in an electronic format
Sec. 15. In order to comply with this chapter, the department may require that forms required to be submitted under this chapter be submitted in an electronic format.
As added by P.L.172-2011, SEC.17.



CHAPTER 3.8. ACCESS TO FINANCIAL DATA FOR LOCAL UNITS

IC 5-14-3.8-2
"Political subdivision"
Sec. 2. As used in this chapter, "political subdivision" has the meaning set forth in IC 5-11-10.5-1.
As added by P.L.172-2011, SEC.18.

IC 5-14-3.8-3
Information posted on the Indiana transparency web site
Sec. 3. (a) The department, working with the office of technology established by IC 4-13.1-2-1, or another organization that is part of a state educational institution, the office of management and budget established by IC 4-3-22-3, and the state board of accounts established by IC 5-11-1-1, shall post on the Indiana transparency Internet web site the following:
(1) The financial reports required by IC 5-11-1-4.
(2) The report on expenditures per capita prepared under IC 6-1.1-33.5-7.
(3) A listing of the property tax rates certified by the department.
(4) An index of audit reports prepared by the state board of accounts.
(5) Any other financial information deemed appropriate by the department.
As added by P.L.172-2011, SEC.18.

IC 5-14-3.8-4
Immunity from civil liability
Sec. 4. Employees of the department are immune from any civil liability for posting confidential information under section 3 of this chapter if an employee of the department posted the information in reliance on a determination made by a political subdivision.
As added by P.L.172-2011, SEC.18.

IC 5-14-3.8-5
Recording of information or expending resources for computer programming not required
Sec. 5. This chapter does not require a political subdivision to record information or expend resources for the purpose of computer programming to make information reportable under this chapter. This section does not waive requirements under any law that a prescribed

form must be submitted electronically.
As added by P.L.172-2011, SEC.18.

IC 5-14-3.8-6
Report by the department
Sec. 6. Not later than November 15, 2011, the department shall provide a report to the state board of finance and the legislative council that details the progress the department has made to comply with this chapter. The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.172-2011, SEC.18.

IC 5-14-3.8-7
Submission of forms in an electronic format
Sec. 7. The department may require that prescribed forms be submitted in an electronic format. The department, working with the office of technology established by IC 4-13.1-2-1 or another organization that is part of a state educational institution, shall develop and maintain a secure, web-based system that facilitates electronic submission of the forms under this section. Political subdivisions shall submit forms under this section through the web-based system as prescribed by the department.
As added by P.L.172-2011, SEC.18. Amended by P.L.137-2012, SEC.10.



CHAPTER 4. PUBLIC ACCESS COUNSELOR

IC 5-14-4-2
"Office" defined
Sec. 2. As used in this chapter, "office" refers to the office of the public access counselor established under section 5 of this chapter.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-3
"Public access laws" defined
Sec. 3. As used in this chapter, "public access laws" refers to:
(1) IC 5-14-1.5;
(2) IC 5-14-3; or
(3) any other state statute or rule governing access to public meetings or public records.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-4
"Public agency" defined
Sec. 4. As used in this chapter, "public agency" has the meaning set forth in:
(1) IC 5-14-1.5-2 for purposes of matters concerning public meetings; and
(2) IC 5-14-3-2 for purposes of matters concerning public records.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-5
Establishment of office
Sec. 5. The office of the public access counselor is established. The office shall be administered by the public access counselor appointed under section 6 of this chapter.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-6
Appointment; term
Sec. 6. The governor shall appoint a public access counselor for a term of four (4) years at a salary to be fixed by the governor.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-7
Removal for cause
Sec. 7. The governor may remove the counselor for cause. As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-8
Vacancies in office
Sec. 8. If a vacancy occurs in the office, the governor shall appoint an individual to serve for the remainder of the counselor's unexpired term.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-9
Requirements for position
Sec. 9. (a) The counselor must be a practicing attorney.
(b) The counselor shall apply the counselor's full efforts to the duties of the office and may not be actively engaged in any other occupation, practice, profession, or business.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-10
Powers and duties
Sec. 10. The counselor has the following powers and duties:
(1) To establish and administer a program to train public officials and educate the public on the rights of the public and the responsibilities of public agencies under the public access laws. The counselor may contract with a person or a public or private entity to fulfill the counselor's responsibility under this subdivision.
(2) To conduct research.
(3) To prepare interpretive and educational materials and programs in cooperation with the office of the attorney general.
(4) To distribute to newly elected or appointed public officials the public access laws and educational materials concerning the public access laws.
(5) To respond to informal inquiries made by the public and public agencies by telephone, in writing, in person, by facsimile, or by electronic mail concerning the public access laws.
(6) To issue advisory opinions to interpret the public access laws upon the request of a person or a public agency. However, the counselor may not issue an advisory opinion concerning a specific matter with respect to which a lawsuit has been filed under IC 5-14-1.5 or IC 5-14-3.
(7) To make recommendations to the general assembly concerning ways to improve public access.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-11
Additional personnel
Sec. 11. The counselor may employ additional personnel necessary to carry out the functions of the office subject to the approval of the budget agency. As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-12
Annual report by counselor
Sec. 12. The counselor shall submit a report in an electronic format under IC 5-14-6 not later than June 30 of each year to the legislative services agency concerning the activities of the counselor for the previous year. The report must include the following information:
(1) The total number of inquiries and complaints received.
(2) The number of inquiries and complaints received each from the public, the media, and government agencies.
(3) The number of inquiries and complaints that were resolved.
(4) The number of complaints received about each of the following:
(A) State agencies.
(B) County agencies.
(C) City agencies.
(D) Town agencies.
(E) Township agencies.
(F) School corporations.
(G) Other local agencies.
(5) The number of complaints received concerning each of the following:
(A) Public records.
(B) Public meetings.
(6) The total number of written advisory opinions issued and pending.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4. Amended by P.L.28-2004, SEC.58.

IC 5-14-4-13
Statute of limitations
Sec. 13. An informal inquiry or other request for assistance under this chapter does not delay the running of a statute of limitation that applies to a lawsuit under IC 5-14-1.5 or IC 5-14-3 concerning the subject matter of the inquiry or other request.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-14
Education fund
Sec. 14. (a) An education fund is established to provide funds for the program established under section 10(1) of this chapter.
(b) The fund consists of the following:
(1) Civil penalties collected under IC 5-14-1.5-7.5 and IC 5-14-3-9.5.
(2) Money appropriated by the general assembly.
(3) Grants, gifts, contributions, and money received from any other source.
(c) The treasurer of state shall administer the fund. The following

may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this section.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.134-2012, SEC.21.



CHAPTER 5. FORMAL COMPLAINT PROCEDURE

IC 5-14-5-2
"Person" defined
Sec. 2. As used in this chapter, "person" means an individual, a business, a corporation, an association, or an organization. The term does not include a public agency.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-3
"Public agency" defined
Sec. 3. As used in this chapter, "public agency" has the meaning set forth in:
(1) IC 5-14-1.5-2, for purposes of matters concerning public meetings; and
(2) IC 5-14-3-2, for purposes of matters concerning public records.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-4
Complaint not required to file action
Sec. 4. A person or a public agency is not required to file a complaint under this chapter before filing an action under IC 5-14-1.5 or IC 5-14-3.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-5
Cooperation from public agencies
Sec. 5. A public agency shall cooperate with the counselor in any investigation or proceeding under this chapter.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-6
Grounds for complaint
Sec. 6. A person or a public agency denied:
(1) the right to inspect or copy records under IC 5-14-3;
(2) the right to attend any public meeting of a public agency in violation of IC 5-14-1.5; or
(3) any other right conferred by IC 5-14-3 or IC 5-14-1.5 or any other state statute or rule governing access to public meetings or public records;
may file a formal complaint with the counselor under the procedure prescribed by this chapter or may make an informal inquiry under

IC 5-14-4-10(5).
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-7
Time for filing complaint
Sec. 7. (a) A person or a public agency that chooses to file a formal complaint with the counselor must file the complaint not later than thirty (30) days after:
(1) the denial; or
(2) the person filing the complaint receives notice in fact that a meeting was held by a public agency, if the meeting was conducted secretly or without notice.
(b) A complaint is considered filed on the date it is:
(1) received by the counselor; or
(2) postmarked, if received more than thirty (30) days after the date of the denial that is the subject of the complaint.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-8
Complaint forwarded to public agency
Sec. 8. When the counselor receives a complaint under section 7 of this chapter, the counselor shall immediately forward a copy of the complaint to the public agency that is the subject of the complaint.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-9
Advisory opinion
Sec. 9. Except as provided in section 10 of this chapter, the counselor shall issue an advisory opinion on the complaint not later than thirty (30) days after the complaint is filed.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-10
Priority of complaints
Sec. 10. (a) If the counselor determines that a complaint has priority, the counselor shall issue an advisory opinion on the complaint not later than seven (7) days after the complaint is filed.
(b) The counselor shall adopt rules under IC 4-22-2 establishing criteria for complaints that have priority.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-11
Form of complaint
Sec. 11. The public access counselor shall determine the form of a formal complaint filed under this chapter.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-12
Statute of limitations
Sec. 12. The filing of a formal complaint under this chapter does

not delay the running of a statute of limitation that applies to a lawsuit under IC 5-14-1.5 or IC 5-14-3 concerning the subject matter of the complaint.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.



CHAPTER 6. ELECTRONIC TRANSMISSION OF REPORTS TO THE GENERAL ASSEMBLY

IC 5-14-6-2
"Report"
Sec. 2. As used in this chapter, "report" includes any annual or other report that a public agency:
(1) voluntarily; or
(2) under a statutory directive;
submits to the entire membership of the general assembly, the legislative services agency, or the legislative council. The term does not include any document prepared for or at the request of an individual member or committee of the general assembly.
As added by P.L.51-2003, SEC.1.

IC 5-14-6-3
Prohibition on paper reports to the general assembly; restriction on use of public funds for paper reports
Sec. 3. (a) A public agency may not submit a report to the general assembly, the legislative services agency, or the legislative council on paper.
(b) Notwithstanding any law, no funds appropriated to a public agency from the state treasury may be used to duplicate, print, distribute, or mail a report to the general assembly, the legislative services agency, or the legislative council in violation of this chapter.
As added by P.L.51-2003, SEC.1.

IC 5-14-6-4
Electronic format required; distribution of electronic information
Sec. 4. (a) A public agency shall submit all reports in an electronic format specified by the executive director of the legislative services agency. Unless otherwise specified in statute, the electronic copy shall be delivered to the executive director of the legislative services agency.
(b) An agency that submits a report under subsection (a) shall do the following:
(1) Post, or cause to be posted, a copy of the report on the Internet.
(2) Send a copy of the report to each member of the general

assembly, using the member's senate or house of representatives electronic mail address.
(c) The legislative services agency shall periodically compile reports received under this chapter on a CD-ROM or other suitable storage medium and shall distribute copies of the CD-ROM or other medium to any member of the general assembly who requests a copy.
As added by P.L.51-2003, SEC.1.



CHAPTER 7. LEGISLATIVE LIAISONS

IC 5-14-7-2
"Employer"
Sec. 2. As used in this chapter, "employer" refers to either of the following:
(1) An agency (as defined in IC 4-2-6-1).
(2) A state educational institution (as defined in IC 21-7-13-32).
As added by P.L.58-2010, SEC.34.

IC 5-14-7-3
"Legislative liaison"
Sec. 3. As used in this chapter, "legislative liaison" refers to an individual:
(1) designated by an employer; and
(2) who receives at least ten percent (10%) of the individual's annual compensation to engage in lobbying.
As added by P.L.58-2010, SEC.34.

IC 5-14-7-4
Employer must file annual report of expenditures of legislative liaisons for lobbying; reporting thresholds; report contents
Sec. 4. (a) An employer shall annually file a single, aggregate report of expenditures for lobbying activities by each of the employer's legislative liaisons stating expenditures for entertainment (including meals and drink) or gifts that:
(1) total per legislative person:
(A) fifty dollars ($50) or more in one (1) day; or
(B) together more than two hundred fifty dollars ($250) during the calendar year; and
(2) would be reportable to the lobby registration commission by a registered lobbyist under IC 2-7.
(b) A report under this section may not include the following:
(1) Items provided under a statute or from an agency for redistribution to constituents.
(2) Items provided during the performance of official duties by a legislative person, including the legislative person's service as a member of, or participant in, any of the following:
(A) The legislative council.
(B) The budget committee.
(C) A standing or other committee established by the rules of the house of representatives or the senate.
(D) A study committee established by statute or by the legislative council. (E) A statutory board or commission.
(3) A scholarship, student employment, or other financial aid granted to a legislative person for attendance at a state educational institution.
(4) Expenditures relating to an economic development effort, function, or event by an agency, including those hosted by the Indiana economic development corporation.
As added by P.L.58-2010, SEC.34.

IC 5-14-7-5
Report filed with Indiana lobby registration commission; report filing deadline; period covered by report
Sec. 5. (a) A report required by this chapter must:
(1) be filed with the commission not later than November 30 of each year; and
(2) cover the period from November 1 of the previous year through October 31 of the year in which the report is filed.
(b) The first report required by this chapter must:
(1) be filed with the commission not later than November 30, 2011; and
(2) cover the period from November 1, 2010, through October 31, 2011.
As added by P.L.58-2010, SEC.34.

IC 5-14-7-6
Report of no expenditures
Sec. 6. If an employer has no expenditures for entertainment (including meals and drink) or gifts to report, a statement of that fact is required and is sufficient to comply with the reporting requirements of this chapter.
As added by P.L.58-2010, SEC.34.

IC 5-14-7-7
Indiana lobbyist registration commission to file reports on web site; notification of employer if no report received
Sec. 7. (a) The commission shall post reports received under this chapter on the commission's web site.
(b) If the commission does not receive a report from an employer under this chapter, the commission shall notify the employer and post a copy of the notice on the commission's web site.
As added by P.L.58-2010, SEC.34.






ARTICLE 15. PRESERVATION OF PUBLIC RECORDS

CHAPTER 1. REPRODUCTION OF RECORDS

comply with the quality standards developed under IC 5-15-5.1-8.
(e) This section does not apply to the state court administration division of the supreme court.
(Formerly: Acts 1947, c.195, s.1.) As amended by Acts 1979, P.L.40, SEC.16; P.L.50-1991, SEC.2; P.L.79-1995, SEC.1.



CHAPTER 2. REINSTATEMENT OF DESTROYED RECORDS

IC 5-15-2-2
Judicial records; loss or destruction of originals; certified copy unobtainable
Sec. 2. Whenever the loss or destruction of any such record, bond, execution, order of sale, or other writ, or the returns thereon, or any other paper or part thereof, shall before or after March 9, 1881, happen and such defect cannot be supplied as provided in section 1 of this chapter, any party or person interested therein may file his complaint in the court to which the same belonged or which has jurisdiction over or custody or control of the same, showing the loss or destruction thereof, and that a certified copy thereof cannot be obtained by the party or person making such application, and the substance of the same so lost or destroyed, and that such loss or destruction occurred without the fault or neglect of the party making such application, and that such loss or destruction, unless supplied, will or may result in damage to the person making such application; and thereupon the defendants named in such complaint shall be served with summons or notified by publication, as provided in section 3 of this chapter, and said cause shall stand for hearing by said court the same as other civil cases in said court.
(Formerly: Acts 1881, c.30, s.2.) As amended by P.L.25-1986, SEC.83.

IC 5-15-2-3
Notice of hearings
Sec. 3. The defendants, their legal representatives, or the necessary parties in all cases mentioned in the preceding sections, shall have ten (10) days' notice of the time set for the hearing thereof,

by summons issued by the clerk of such court; or if such defendants are nonresidents of the state of Indiana, or their residence be unknown, or the names of any necessary party defendants be unknown, such notice may be given by three (3) successive weeks' publication in some weekly newspaper of general circulation published in said county to be named by the person making the application, his agent or attorney; or if none be published in such county, then such notice shall be given by publication in the weekly newspaper published in this state nearest the county seat of such county, such published notice to be given by the clerk of such court on affidavit filed by plaintiff, his agent, attorney or some competent person; the last of which notices shall be published ten (10) days before the first day of the term of court in which said claim may be pending, or ten (10) days before a day in said term for which said cause may be set for hearing, which day shall be named in the summons or notice.
(Formerly: Acts 1881, c.30, s.3.)

IC 5-15-2-4
Resisting complaint; answer of nul-tiel record; admission of oral testimony; reinstatement
Sec. 4. Such defendants may resist such complaint by answer of nul-tiel record, and no other, as to the existence of the record, bond, execution, order of sale or other writ, or the returns thereon, or other paper sought to be reinstated; and upon the trial thereof, oral testimony shall be admitted, and strict proof of dates, sums and amounts, and actual entries and forms of record shall not be required on the trial of such issue; but the court shall, on such hearing, if the question is presented, determine, and in its record of reinstatement set forth, what satisfaction, in whole or in part, by payment or otherwise, has been made of any judgment or decree sought to be reinstated since the rendition thereof, and if, upon such hearing, such court shall be satisfied that the statements in such complaint are true, the court shall make an order reciting what was the substance and effect of such lost or destroyed record, bond, execution, order of sale or other writ, or the returns thereon, or other paper or part thereof, and what satisfaction, by payment or otherwise, in whole or in part, has been made of any judgment or decree so sought to be reinstated when that question is presented; which order shall be entered of record in said court and shall have the same force and effect that the original record would have had if the same had not been lost or destroyed, subject to any satisfaction found by the court.
(Formerly: Acts 1881, c.30, s.4.)

IC 5-15-2-5
Motion to set aside reinstatement
Sec. 5. In all cases where any record, bond, execution, order of sale or other writ, or the returns thereon, or any other paper, or part thereof mentioned in this chapter has been or may be lost or destroyed, in whole or in part, and has been reinstated without

appearance of or actual notice to the defendants in such proceeding of reinstatement, any such defendants may, at any time within two (2) years thereafter, unless he may be under disabilities, then within two (2) years after the removal of such disabilities, on affidavit of merits have the same set aside on motion in writing, of which motion the plaintiff or complainant shall have the same notice required to be given the defendants in section 3 of this chapter, and when such reinstatement shall be set aside the same proceedings shall be had thereon as if the defendant had appeared to the original complaint for reinstatement.
(Formerly: Acts 1881, c.30, s.5.) As amended by P.L.25-1986, SEC.84.

IC 5-15-2-6
Affidavit for reinstatement; stay of proceedings
Sec. 6. In all actions pending on March 9, 1881, or that may be commenced after March 9, 1881, in any court of record in this state, any party thereto may, on application to such court verified by affidavit, show that any record, bond, execution, order of sale, or other writ or the returns thereon, or any other paper of the record or files of any court in this state necessary to be used in evidence in such cause has been lost or destroyed, in whole or in part, without his fault or neglect, which affidavit shall show the competency and necessity of the same as evidence in the cause, and that the same has not been reinstated, and such court shall, unless the adverse party will admit on the trial the facts stated in such affidavit, stay all proceedings for a reasonable time, that said destroyed record, in whole or in part, may be reinstated, the court shall, upon cause shown, grant further and additional time for the reinstatement of such record; but the trial of such action shall not be delayed more than one (1) year for such reinstatement, and to expedite the reinstatement of the same the court may, on motion of either party, refer the question of such destruction and reinstatement, as shown in such affidavit, to a master commissioner to be appointed by the court to hear, examine, and take all the evidence and report fully all the facts in writing to the court, as provided for in this chapter.
(Formerly: Acts 1881, c.30, s.6.) As amended by P.L.25-1986, SEC.85.

IC 5-15-2-7
Reference of complaint to master commissioner; proceedings
Sec. 7. Whenever any complaint is filed in any court for the reinstatement of any record, bond, execution, order of sale or other writ, or the returns thereon, or any other paper or part thereof, as above provided, the court may, on its own motion, or upon application of either party, refer to a master commissioner for examination and hearing all the evidence, written and oral, in such case; and such master commissioner shall hear such evidence as in other cases, and shall make a full and complete report thereof to the court, and shall also report to the court, in form, such record, bond,

execution, order of sale or other writ, or the returns thereon, or any other paper or part thereof sought to be reinstated, and the court, if it finds the forms so reported to be substantially correct, as shown by the evidence reported, shall order the same reinstated accordingly; and when so entered of record by the court, it shall have the same force and effect as the original would have had if the same had not been lost or destroyed; or such court may, from the report of such master commissioner, find, determine and say what such original or part thereof was before its loss or destruction, and shall order the same reinstated; and when so reinstated, it shall have the same force and effect as the original would have had if the same had not been lost or destroyed. Which report of master commissioner, and the finding and judgment of the court thereon, shall be governed by the same practice as in other civil cases. Before such master commissioner shall proceed to hear and examine the evidence in any case referred to him, he shall give the parties thereto reasonable notice of the time and place of hearing the same. Said master commissioner shall have power to issue writs of subpoena, which writs and other notices shall be served by the sheriff, administer oaths, require the production of all writings, records, or parts of records, papers, memoranda or exhibits in any case referred to him; and he shall report to the court, for punishment for contempt, any person for failure to appear before him, on due and sufficient notice, to give testimony or to furnish any writing, record or part of record, paper, memorandum or exhibit that may be required in evidence in any case so referred. Such master commissioner shall be allowed by the court for his services, reasonable compensation, to be taxed and paid as the court may direct.
(Formerly: Acts 1881, c.30, s.7.)

IC 5-15-2-8
Title to real estate; quieting title by complaint
Sec. 8. Whenever any record of any court of this state, or any pleading or paper of the files of such court, any probated will or will filed for probate, or any execution or decretal order or other writ issued out of such court, or by the clerk thereof, has been lost or destroyed, in whole or in part, and such lost or destroyed record, paper, will, order or writ in any way forms a part of the evidence of any title to or interest in any real estate, either legal or equitable, any person holding such title to or interest in such real estate may, by complaint in the proper court of the county in which such real estate is situated, have his title to or interest in such real estate declared quieted and set at rest. All persons having or claiming any interest in such real estate shall be made defendants to such complaint and shall be served with notice as provided in section 3 of this chapter. The complaint shall specify the plaintiff's title to or interest in the real estate and shall state with reasonable certainty the record, paper, order, will or writ lost or destroyed and how the same constitutes a part of the evidence of his title to or interest in such real estate. Upon the trial of such cause, oral testimony shall be admitted of the loss or

destruction, and the contents of such records, papers, wills, orders, or writs so lost or destroyed; and such rule of evidence shall be applicable to every part of such records, papers, orders, wills, or writs, the issuing of such writs, and other process of such courts, and the returns thereon, notices by publication and the proof thereof.
(Formerly: Acts 1881, c.30, s.8.) As amended by P.L.25-1986, SEC.86.

IC 5-15-2-9
Probate records; reinstatement
Sec. 9. The judge of any court having probate jurisdiction, the records of which may before March 9, 1881, have been or may after March 9, 1881, be destroyed, in whole or in part, may proceed, upon his own motion or on complaint in writing by any interested party, to reinstate the records and proceedings of such court relating to decedents' estates, guardianships, records of wills, wills probated, and wills filed for probate in said court; and for the purpose of reinstating said records, wills, papers, or proceedings, or any part thereof, may, on his own motion or on written complaint filed by any interested party, issue citations and compel the attendance of all parties for that purpose; and may, in his discretion, refer such matter to a master commissioner, as provided for in section 7 of this chapter. All persons interested shall be notified as provided for in section 3 of this chapter, or in such manner and for such time as the court may direct, and oral testimony shall be admissible of the existence, contents, and destruction of such records, papers, and wills.
(Formerly: Acts 1881, c.30, s.9.) As amended by P.L.25-1986, SEC.87.

IC 5-15-2-10
Judicial records; special term to reinstate lost or destroyed records
Sec. 10. The judge of any court, the records or papers whereof have been or may be destroyed, in whole or in part, is hereby authorized to hold any special term or terms of said court, for such length of time and at such time or times as may to him, in his discretion seem proper for the purpose of reinstating records and papers of such court. And process may be made returnable at such special terms, and all proceedings had thereat in such cases, the same as at a regular term of said court.
(Formerly: Acts 1881, c.30, s.10.)



CHAPTER 3. TRANSCRIBING AND PRESERVING DAMAGED RECORDS

IC 5-15-3-2
Transcription by clerk
Sec. 2. The clerk of such court shall thereupon promptly, under the direction of the court, transcribe the contents of such damaged book into a new book of like size and form, in plain, legible handwriting, and at the close thereof certify that the same is a full, true, correct and complete transcript of the contents of such damaged book, and after such record shall have been so transcribed and certified by such clerk, the judge of such court shall examine such transcribed record, and if he finds the same to be a correct transcript of the original, shall so certify at the end of such transcript immediately after the certificate of the clerk thereto.
(Formerly: Acts 1893, c.19, s.2.)

IC 5-15-3-3
Preservation of damaged books
Sec. 3. Such damaged books shall be preserved and kept in the office of the clerk of such court.
(Formerly: Acts 1893, c.19, s.3.)

IC 5-15-3-4
Transcribed books; treatment as original
Sec. 4. Such transcribed book, when so made and certified, shall bear the name and number of the original damaged book of which it is a transcript, and such authenticated transcript therein contained, shall be deemed, held to be and treated as the original, and shall have the full force and effect of the original for all purposes, and shall be admitted in evidence in all cases the same as the original.
(Formerly: Acts 1893, c.19, s.4.)

IC 5-15-3-5 Repealed
(Repealed by P.L.4-1988, SEC.5.)



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.1. STATE COMMISSION ON PUBLIC RECORDS

assembly, or by the governor;
(2) all officers of the executive and administrative branch of state government; and
(3) all other officers, heads, presidents, or chairmen of agencies of state government.
"Indiana state archives" means the program maintained by the commission for the preservation of those records and other government papers that have been determined by the commission to have sufficient permanent values to warrant their continued preservation by the state.
"Forms management" means the program maintained by the commission to provide continuity of forms design procedures from the form's origin up to its completion as a record by determining the:
(1) form's size, style, and size of type;
(2) format;
(3) type of construction;
(4) number of plies;
(5) quality, weight and type of paper and carbon; and
(6) use of the form for data entry as well as the distribution.
"Information management" means the program maintained by the commission for the application of management techniques to the purchase, creation, utilization, maintenance, retention, preservation, and disposal of forms and records undertaken to improve efficiency and reduce costs of recordkeeping, including management of filing and microfilming equipment and supplies, filing and information retrieval systems, files, correspondence, reports and forms management, historical documentation, micrographic retention programming, and critical records protection.
"Records center" means a program maintained by the commission primarily for the storage, processing, retrieving, servicing, and security of government records that must be retained for varying periods of time but should not be maintained in an agency's office equipment or space.
"Critical records" means records necessary to:
(1) resume or continue governmental operations;
(2) the reestablishing of the legal and financial responsibilities of government in the state; or
(3) protect and fulfill governmental obligations to the citizens of the state.
"Retention schedule" means a set of instructions prescribing how long, where, and in what form a record series shall be kept.
"Records series" means documents or records that are filed in a unified arrangement and having similar physical characteristics or relating to a similar function or activity.
"Records coordinator" means a person designated by an agency to serve as an information liaison person between the agency and the commission.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.1-1999, SEC.7; P.L.84-2012, SEC.16; P.L.134-2012, SEC.22.
IC 5-15-5.1-2
Application of chapter
Sec. 2. (a) This chapter applies to records:
(1) open to the public and carrying no classification or restriction;
(2) required to be kept confidential by federal law, rule, or regulation;
(3) declared confidential by the general assembly; or
(4) declared confidential by a rule adopted under specific authority for confidential records granted to an agency by the general assembly.
(b) The provisions of this chapter do not apply to state-supported colleges and universities, but the commission may offer its services to them.
(c) The provisions of this chapter shall in no way restrict the powers and duties of the state board of accounts as prescribed by IC 5-11.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.19-1983, SEC.8; P.L.36-1984, SEC.1.

IC 5-15-5.1-3
Creation of commission; administration of chapter; seal; offer of services
Sec. 3. There is created the commission on public records to administer this chapter for the administrative and executive branches of state government. The commission shall adopt a seal which shall be the seal of the state of Indiana. The commission shall offer its services to the legislative and judicial branches of state government.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-4
Director; qualifications; staff; salaries
Sec. 4. (a) The governor shall appoint a director as the executive head of the commission. The director must be versed in the principles of information and forms management, archives, and the affairs and organization of state government. It is the intent of the general assembly that the director be a person who is qualified by training and experience to administer the affairs of the commission.
(b) The director, subject to the approval of the governor and the budget agency, shall appoint such staff as necessary to implement this chapter.
(c) The salary of the director is subject to the approval of the governor and the budget agency. Salaries of the staff are subject to the approval of the state personnel department and the budget agency. The provisions of IC 4-15-2.2 apply to the staff of the commission.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.3-1989, SEC.28; P.L.100-2012, SEC.18.

IC 5-15-5.1-5 Powers and duties of commission
Sec. 5. (a) Subject to approval by the oversight committee on public records created by section 18 of this chapter, the commission shall do the following:
(1) Establish a forms management program for state government and approve the design, typography, format, logo, data sequence, form analysis, form number, and agency file specifications of each form.
(2) Establish a central state form numbering system and a central cross index filing system of all state forms, and standardize, consolidate, and eliminate, wherever possible, forms used by state government.
(3) Approve, provide, and in the manner prescribed by IC 5-22, purchase photo-ready copy for all forms.
(4) Establish a statewide records management program, prescribing the standards and procedures for record making and record keeping. However, the investigative and criminal history records of the state police department are exempted from this requirement.
(5) Coordinate utilization of all micrographics and scanning equipment in state government.
(6) Assist the Indiana department of administration in coordinating utilization of all duplicating and printing equipment in the executive and administrative branches.
(7) Advise the Indiana department of administration with respect to the purchase of all records storage equipment.
(8) Establish and operate a distribution center for the receipt, storage, and distribution of all material printed for an agency.
(9) Establish and operate a statewide archival program to be called the Indiana state archives for the permanent government records of the state, provide consultant services for archival programs, conduct surveys, and provide training for records coordinators.
(10) Establish and operate a statewide record preservation laboratory.
(11) Prepare, develop, and implement record retention schedules.
(12) Establish and operate a central records center to be called the Indiana state records center, which shall accept all records transferred to it, provide secure storage and reference service for the same, and submit written notice to the applicable agency of intended destruction of records in accordance with approved retention schedules.
(13) Demand, from any person, organization, or body who has illegal possession of original state or local government records, those records, which shall be delivered to the commission.
(14) Have the authority to examine all forms and records housed or possessed by state agencies for the purpose of fulfilling the provisions of this chapter.
(15) In coordination with the office of technology established

by IC 4-13.1-2-1, establish standards to ensure the preservation of adequate and permanent computerized and auxiliary automated information records of the agencies of state government.
(16) Notwithstanding IC 5-14-3-8, establish a schedule of fees for services provided to patrons of the Indiana state archives. A copying fee established under this subdivision may exceed the copying fee set forth in IC 5-14-3-8(c).
(b) In implementing a forms management program, the commission shall follow procedures and forms prescribed by the federal government.
(c) Fees collected under subsection (a)(16) shall be deposited in the state archives preservation and reproduction account established by section 5.3 of this chapter.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.28-1983, SEC.52; P.L.58-1993, SEC.11; P.L.49-1997, SEC.29; P.L.177-2005, SEC.17; P.L.84-2012, SEC.17.

IC 5-15-5.1-5.3
State archives preservation and reproduction account; establishment
Sec. 5.3. (a) The state archives preservation and reproduction account (referred to in this section as "the account") is established as an account within the state general fund. The account shall be administered by the commission. The money in the account does not revert to any other account within the state general fund at the end of a state fiscal year.
(b) The account consists of fees collected under section 5(a)(16) of this chapter.
(c) Money in the account is annually appropriated to the commission for use in the preservation and reproduction of public records in the Indiana state archives.
As added by P.L.58-1993, SEC.12.

IC 5-15-5.1-6
Designing, numbering, standardizing, consolidating, and eliminating forms; considerations by commission
Sec. 6. The commission shall design, redesign, number, standardize, consolidate, or eliminate when obsolete, all forms used by state government, apply the definition of record to any governmental materials so questioned, and determine the nature of nonrecord materials housed or maintained by an agency. In performing these functions, the commission shall consult with each affected agency and shall consider each agency's statutory responsibilities, its relationships with federal or other governmental agencies and the requirements of state law.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-6.5
Racial or ethnic identification information; multiracial

classification
Sec. 6.5. (a) This section does not apply to a printed document that was printed and in stock before July 1, 1995.
(b) As used in this section, "multiracial" means having a biological parent who is of a different race from the other biological parent.
(c) All forms, questionnaires, and other printed or electronic documents:
(1) that are used by a public agency (as defined in IC 5-14-3-2) to request information on the racial or ethnic identification of a respondent; and
(2) that contain an enumeration of racial and ethnic classifications from which the respondent must select a classification;
must include among the choices the classification multiracial.
As added by P.L.80-1995, SEC.1.

IC 5-15-5.1-7
Archives; supervision; use of materials
Sec. 7. The commission shall make the archives of the state available for public use under supervised control at reasonable hours. However, the commission shall weigh the need for preservation from deterioration or mutilation of original records in establishing access use to such items. The commission shall furnish copies of archival materials upon request, unless confidential by law or restricted by promulgated rule, and payment of such fees as may be required.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-8
Central micrographics laboratory; microfilming standards
Sec. 8. The commission shall operate a central micrographics laboratory. The oversight committee in coordination with the supreme court shall promulgate regulations concerning quality standards for microfilming documents that shall allow documents meeting those standards to be admissible in court. Such microfilming standards shall be followed by all agencies of the administrative and executive branches of state government.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-9
Copies of records certified by commission; force and effect
Sec. 9. Copies of records transferred from the office of their origin to the custody of the commission, when certified by the director or his designee, under seal of the commission, shall have the same force and effect as if certified by the original custodian.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-10
Duties of agencies
Sec. 10. Each agency shall: (1) Make and preserve records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures, and essential transactions of the agency to protect the legal and financial rights of the government and of persons directly affected by the agency's activities.
(2) Cooperate fully with the commission in implementing the provisions of this chapter.
(3) Establish and maintain an active and continuing program for the economical and efficient management of information and assist the commission in the conduct of information management surveys.
(4) Implement information management procedures and regulations issued by the commission.
(5) Submit to the oversight committee, a recommended retention schedule for each form and record series in its custody. However, retention schedules for forms and record series common to more than one (1) agency may be established by the oversight committee. Records may not be scheduled for retention any longer than is necessary to perform required functions. Records requiring retention for several years must be transferred to the records center.
(6) Establish necessary safeguards against the removal, alteration, or loss of records; safeguards shall include notification to all officials and employees of the agency that records in the custody of the agency may not be alienated or destroyed except in accordance with the provisions of this chapter.
(7) Designate an agency information coordinator, who shall assist the commission in the content requirements of the form design process and in the development of the agency's records retention schedules.
(8) Report to the commission before December 31 of each year those records which have been created or discontinued in the past year.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-11
Title to records
Sec. 11. Title to any record transferred to the Indiana state archives as authorized by this chapter shall be vested in the commission. However, title to any record deposited in the Indiana state records center shall remain with the agency transferring that record.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-12
Critical records program
Sec. 12. The commission shall establish and maintain a critical records program for the state of Indiana. It shall determine what records are essential to the continuity of state government operations

and shall survey agency records to identify those records. The commission shall plan and implement a program for protection of critical records through dispersal, duplication, or secure vault storage of those records.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-13
Confidential records; destruction
Sec. 13. Records designated as confidential by law shall be so treated by the commission in the maintenance, storage, transfer, or other disposition of those records. Confidential records scheduled for destruction shall be destroyed in such a manner that they cannot be read, interpreted, or reconstructed.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.19-1983, SEC.9.

IC 5-15-5.1-14
Mutilation, sale, loan, or other disposition of records by public official or agency
Sec. 14. A public official or agency may not mutilate, destroy, sell, loan, or otherwise dispose of any government record, except under a record retention schedule or with the written consent of the commission.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-15
Delivery of records by public official to successor
Sec. 15. (a) A public official who has the custody of any records, excluding personal records, shall at the expiration of his term of office or appointment, deliver to his successor, or to the commission if there is no successor, all materials defined as records by this chapter.
(b) Upon the termination of a state agency whose functions have not been transferred to another agency, the records of the state agency shall be deposited with the commission. The commission shall determine which records are of sufficient legal, historical, administrative, research or fiscal value to warrant their continued preservation. Records that are determined to be of insufficient value to warrant continued preservation shall be disposed of or destroyed.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-16
Transfer of records to state archives; agreements with legislature and supreme court
Sec. 16. (a) The commission may enter into agreements with the legislative branch of government for transfer of the permanent records of that body not having current administrative value to the Indiana state archives.
(b) The commission may enter into agreements with the Indiana supreme court and court of appeals and their clerk for transfer of the

permanent records of those bodies not having current administrative value to the state archives.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-17
Delivery of books, records, and documents to commission by state, county, or other officials; copies of documents, papers, and rules
Sec. 17. (a) A state, county, or other official may turn over to the commission, in accordance with the rules of the commission for permanent preservation, any official books, records, documents, original papers, newspaper files, or printed books or materials not in current use in his office.
(b) Subject to subsection (c), the commission may make a copy, by photography or in any other way, of any official book, record, document, original paper, newspaper, or printed book or material in any county, city, or other public office for preservation in the state archives. County, city, and other officials shall permit such copies to be made of the books, records, documents, and papers in their respective offices.
(c) The commission shall copy the official copy of the rules (including incorporated matters filed under IC 4-22-2-21) retained by the secretary of state under IC 4-5-1-2. Any duplicate original copy possessed by another agency is not a critical record and may not be copied. If the secretary of state prepares micrographic copies of these documents under IC 4-5-1-2 and the copies are in a form that meets the specifications of the commission, the commission shall arrange with the secretary of state to obtain the number of copies needed by the commission, rather than copying the documents as part of a separate program.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.31-1985, SEC.42; P.L.11-1996, SEC.3.

IC 5-15-5.1-18
Oversight committee; composition; secretary; compensation and expenses
Sec. 18. (a) The oversight committee on public records consists ex officio of:
(1) the governor or the governor's designee;
(2) the secretary of state or the secretary's designee;
(3) the state examiner of the state board of accounts or the state examiner's designee;
(4) the director of the state library;
(5) the director of the historical bureau;
(6) the director of the commission on public records;
(7) the commissioner of the department of administration or the commissioner's designee;
(8) the public access counselor; and
(9) the chief information officer of the office of technology appointed under IC 4-13.1-2-3 or the chief information officer's designee. (b) The oversight committee also consists of two (2) lay members appointed by the governor for a term of four (4) years. One (1) lay member shall be a professional journalist or be a member of an association related to journalism.
(c) The oversight committee shall elect one (1) of its members to be chairman. The director of the commission on public records shall be the secretary of the committee. The ex officio members of the oversight committee shall serve without compensation and shall receive no reimbursement for any expense which they may incur. Each lay member is entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures, established by the department of administration and approved by the budget agency and each lay member is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b).
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.114-2001, SEC.1; P.L.177-2005, SEC.18.

IC 5-15-5.1-19
Duties of oversight committee
Sec. 19. (a) It is the duty of the oversight committee to:
(1) function as the policy making body for the commission; and
(2) determine what records have no apparent official value but should be preserved for research or other purposes.
(b) The oversight committee shall maintain a master list of all record series that are classified as confidential by statute or rule.
(c) The oversight committee has final approval of all record retention schedules.
(d) The oversight committee has final approval of a fee schedule established by the commission under section 5(a)(16) of this chapter.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.19-1983, SEC.10; P.L.58-1993, SEC.13.

IC 5-15-5.1-20
Establishment of standards by oversight committee; forms; records using archival quality paper; rules
Sec. 20. (a) the oversight committee shall:
(1) establish standards for safeguarding personal information systems that shall be followed by agencies maintaining such systems;
(2) approve the content of all forms that involve confidential records; and
(3) require use of archival quality paper for records that the commission determines should be preserved indefinitely.
(b) The oversight committee may adopt rules under IC 4-22-2 necessary for the performance of its duties, consistent with this chapter and other applicable Indiana laws.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.19-1983, SEC.11; P.L.30-1989, SEC.3.



CHAPTER 6. LOCAL PUBLIC RECORDS COMMISSIONS

IC 5-15-6-1.2
"County commission" or "commission" defined
Sec. 1.2. As used in this chapter, "county commission" or "commission" refers to the county commission of public records created by section 1 of this chapter.
As added by P.L.50-1991, SEC.4.

IC 5-15-6-1.3
"Indiana state archives" defined
Sec. 1.3. As used in this chapter, "Indiana state archives" has the meaning set forth in IC 5-15-5.1-1.
As added by P.L.50-1991, SEC.5.

IC 5-15-6-1.4
"Local government" defined
Sec. 1.4. As used in this chapter, "local government" means a political subdivision (as defined in IC 36-1-2-13).
As added by P.L.50-1991, SEC.6.

IC 5-15-6-1.5
"Public record" or "record" defined
Sec. 1.5. As used in this chapter, "public record" or "record" means a record (as defined in IC 5-15-5.1-1), except that "public

record" or "record" means local government rather than state government documentation.
As added by P.L.50-1991, SEC.7.

IC 5-15-6-1.6
"Records management" defined
Sec. 1.6. As used in this chapter, "records management" means a program to apply management techniques to the purchase, creation, utilization, maintenance, retention, preservation, and disposal of records undertaken to improve efficiency and reduce costs of record keeping, including management of the following:
(1) Filing and microfilming equipment and supplies.
(2) Filing and information retrieval systems.
(3) Records.
(4) Historical documentation.
(5) Micrographic retention programming.
(6) Critical records protection.
As added by P.L.50-1991, SEC.8.

IC 5-15-6-1.7
"Retention schedule" defined
Sec. 1.7. As used in this chapter, "retention schedule" has the meaning set forth in IC 5-15-5.1-1.
As added by P.L.50-1991, SEC.9.

IC 5-15-6-2
Duties of county commission
Sec. 2. (a) It shall be the duty of the county commission to determine the following:
(1) Which public records, if any, are no longer of official or historical value.
(2) Which public records are of current official value and should be retained in the office where they are required to be filed.
(3) Which public records are of official value but are consulted and used so infrequently that they are no longer of appreciable value to the officer with whom they are required to be filed.
(4) Which public records are of no apparent official value but which do have historical value.
(b) The county commission may request the assistance of the commission on public records established under IC 5-15-5.1 in developing records management programs.
(Formerly: Acts 1939, c.91, s.2.) As amended by Acts 1979, P.L.40, SEC.17; P.L.50-1991, SEC.10.

IC 5-15-6-2.5
Retention schedules; records not covered under schedules; exceptions to schedules; documentation of disposition; jurisdiction over records
Sec. 2.5. (a) The county commission shall implement retention

schedules for use by local government officials as part of a records management program for local government public records not more than thirty (30) days after adoption by the oversight committee on public records as established by IC 5-15-5.1-18.
(b) All requests to destroy, transfer, or otherwise dispose of records that are not covered by an approved retention schedule are to be submitted to the county commission according to the procedure established under this chapter.
(c) Requests for exceptions to an approved retention schedule shall be submitted to the county commission. The commission may not consider requests for retention of records that are shorter in duration than the approved retention schedule.
(d) Local government officers shall submit documentation of destruction, transfer, or other disposal of records according to an approved retention schedule to the county commission with a copy submitted to the state archives.
(e) Whenever a local government includes parts of more than one (1) county, the commission of the county that contains the greatest percentage of population of the local government has jurisdiction over the records of the local government for the purposes of this chapter.
As added by P.L.50-1991, SEC.11. Amended by P.L.84-2012, SEC.18.

IC 5-15-6-3
Destruction of records having no official or historical value
Sec. 3. (a) As used in this section, "original records" includes the optical image of a check or deposit document when:
(1) the check or deposit document is recorded, copied, or reproduced by an optical imaging process described in subsection (e); and
(2) the drawer of the check receives an optical image of the check after the check is processed for payment or the depositor receives an optical image of the deposit document after the document has been processed for the deposit.
(b) All public records which, in the judgment of the commission, have no official or historical value, and which occupy space to no purpose in the offices and storerooms of the local government of a county, shall be destroyed or otherwise disposed of. Except as provided in this section, such records shall not be destroyed until a period of at least three (3) years shall have elapsed from the time when the records were originally filed, and no public records shall be destroyed within a period of three (3) years if the law provides that they shall be kept for a longer period of time, or if the law prohibits their destruction.
(c) Subject to this section, records may be destroyed before three (3) years elapse after the date when the records were originally filed if the destruction is according to an approved retention schedule.
(d) No financial records or records relating thereto shall be destroyed until the earlier of the following actions: (1) The audit of the records by the state board of accounts has been completed, report filed, and any exceptions set out in the report satisfied.
(2) The financial record or records have been copied or reproduced as described in subsection (e).
(e) As used in this section, "public records" or "records" includes records that have been recorded, copied, or reproduced by a photographic, photostatic, miniature photographic, or optical imaging process that correctly, accurately, and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material. Original records may be disposed of in accordance with subsection (f), if the record has been copied or reproduced as described in this subsection. The copy must be treated as an original. Copies, recreations, or reproductions made from an optical image of a public record described in this subsection shall be received as evidence in any court in which the original record could have been introduced, if the recreations, copies, or reproductions are properly certified as to authenticity and accuracy by an official custodian of the records.
(f) Original records may be disposed of only with the approval of the commission according to guidelines established by the commission. However, the guidelines established by the commission concerning the disposal of financial records must be approved by the state board of accounts before the guidelines become effective.
(Formerly: Acts 1939, c.91, s.3; Acts 1955, c.319, s.2.) As amended by P.L.50-1991, SEC.12; P.L.74-1995, SEC.5; P.L.47-1997, SEC.1; P.L.10-1997, SEC.10; P.L.79-1998, SEC.9.

IC 5-15-6-4
Removal of records; time restriction
Sec. 4. (a) Except as provided in subsection (b), no records shall be removed or transferred from any office until a period of at least three (3) years shall have elapsed from the date on which the records were filed, nor even after that time if the records are in frequent use by the officer having charge of the office.
(b) Records may be removed or transferred from any office before three (3) years elapse after the date on which the records were filed if the removal or transfer is according to an approved retention schedule.
(Formerly: Acts 1939, c.91, s.4.) As amended by P.L.50-1991, SEC.13.

IC 5-15-6-5
Records having official value; state archives
Sec. 5. Public records having an official value but which are used infrequently by the officer with whom they are filed or maintained shall, on order of the commission, be removed and transferred to the Indiana state archives.
(Formerly: Acts 1939, c.91, s.5.) As amended by P.L.50-1991, SEC.14.
IC 5-15-6-6
Records having historical value; state archives
Sec. 6. Public records having no apparent official value, but having a historical value shall be transferred to and shall constitute a part of the Indiana state archives.
(Formerly: Acts 1939, c.91, s.6.) As amended by P.L.50-1991, SEC.15.

IC 5-15-6-7
Orders of commission; historical or genealogical societies
Sec. 7. (a) When any public records are ordered to be destroyed, removed, or transferred, the commission shall enter an order to that effect on its minutes, stating the date on which the order is entered and a general description of the public records which the commission orders to be destroyed, removed, or transferred.
(b) A copy of any order to destroy public records shall be delivered to:
(1) the state archivist at the Indiana state archives;
(2) any active genealogical society of the county; and
(3) any active historical society of the county;
not later than sixty (60) days before the destruction date, accompanied by a written statement that the state archivist at the Indiana state archives or society may procure at its expense such records for its own purposes.
(c) The order delivered under subsection (b) must state that the records will be made available to the state archivist at the Indiana state archives, the genealogical society, or the historical society subject to the following provisions:
(1) Genealogical or historical societies of the county which have an active organization shall have priority in the procuring of the public records.
(2) If there is more than one (1) genealogical or historical society of the county with an active organization, the earliest established genealogical or historical society shall have priority in the procuring of the public records.
(3) In order to procure all or part of the public records included in the order, a genealogical or historical society must offer to the Indiana state archives sufficient proof of ability to properly preserve the records in question, or the state archives may deny the records to the genealogical historical society and give priority to another historical society in the county or the state archivist at the Indiana state archives.
(4) If within thirty (30) days of the delivery of the destruction order to the genealogical or historical society, the society has not notified the commission of an intent to procure all or part of the records included in the order, the state archivist at the Indiana state archives may upon request procure at the archive's expense the records for the archive's own purposes within the remaining time in the sixty (60) day period.
(5) If a county historical society that has obtained records

through the county commission subsequently wishes to destroy, transfer, or otherwise dispose of these records, the historical society shall submit a request to the county commission for authorization to destroy the records according to the procedure set forth in this chapter.
(6) Records obtained by a historical society under this chapter remain public records and are subject to all applicable public records laws.
(Formerly: Acts 1939, c.91, s.7; Acts 1963, c.341, s.1.) As amended by P.L.51-1991, SEC.1; P.L.50-1991, SEC.16.

IC 5-15-6-8
Reckless, knowing, or intentional destruction or damage to public records; offense; exceptions
Sec. 8. A public official or other person who recklessly, knowingly, or intentionally destroys or damages any public record commits a Class D felony unless:
(1) the commission shall have given its approval in writing that the public records may be destroyed;
(2) the commission shall have entered its approval for destruction of the public records on its own minutes; or
(3) authority for destruction of the records is granted by an approved retention schedule established under this chapter.
(Formerly: Acts 1939, c.91, s.8.) As amended by P.L.50-1991, SEC.17.

IC 5-15-6-9
Repealed
(Repealed by P.L.50-1991, SEC.19.)

IC 5-15-6-10
Repealed
(Repealed by Acts 1978, P.L.2, SEC.521.)

IC 5-15-6-11
Application of chapter
Sec. 11. This chapter does not apply to public records of a hospital established and operated under IC 16-22 and IC 16-23.
As added by P.L.40-1992, SEC.1. Amended by P.L.2-1993, SEC.51; P.L.184-2005, SEC.1.

IC 5-15-6-12
Retention of compilation or creation of list or report; considerations
Sec. 12. Notwithstanding any other provision of this chapter, a local government official is not required to retain a compilation or creation of a list or report if:
(1) the list or report:
(A) consists solely of information contained in public records; and (B) is generated by a computer program; and
(2) the compilation or creation does not result in the permanent electronic storage of the information.
As added by P.L.58-1993, SEC.14.



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED






ARTICLE 16. PUBLIC WORKS

CHAPTER 1. PUBLIC WORKS BY STATE AGENCIES

IC 5-16-1-1
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 5-16-1-1.1
Application of chapter
Sec. 1.1. (a) For purposes of this section, the term "person" includes a sole proprietorship, partnership, association, corporation, limited liability company, fiduciary, or individual.
(b) This chapter applies to the construction, alteration, or repair of a public building or other public work or improvement owned by the state. In addition, the provisions of this chapter concerning the adoption of plans and specifications and the awarding of contracts also apply to work or improvements to be performed on real property that is being or that will be leased by the state from another person if:
(1) the estimated cost of the work or improvement is twenty-five thousand dollars ($25,000) or more; and
(2) the lease gives the state an option to buy the real property.
As added by Acts 1979, P.L.42, SEC.1. Amended by Acts 1981, P.L.57, SEC.1; P.L.33-1983, SEC.14; P.L.52-1986, SEC.1; P.L.8-1993, SEC.58.

IC 5-16-1-1.2
Adoption of plans and specifications; awarding of contract
Sec. 1.2. (a) When a public building or other public work or improvement of any character is to be constructed, erected, altered, or repaired at the expense of the state or a commission created by law (excepting the Indiana department of transportation), and when the estimated costs of the work or improvement is greater than twenty-five thousand dollars ($25,000) the board, commission, trustee, officer, or agent acting on behalf of the state or commission created by law (excepting the Indiana department of transportation), shall adopt plans and specifications and shall award a contract for the public work or improvement to the lowest and best bidder who submits a bid for the performance of the work.
(b) Notwithstanding subsection (a), whenever the cost of any

public work is estimated to be less than twenty-five thousand dollars ($25,000), the officer or agent acting on behalf of the state or commission having authority to employ workmen and own, rent, or lease equipment may purchase materials in the manner provided by law and perform the work by means of its own workmen and owned or leased equipment without awarding a construction contract for the work.
As added by Acts 1981, P.L.57, SEC.2. Amended by P.L.28-1983, SEC.53; P.L.52-1986, SEC.2; P.L.18-1990, SEC.11.

IC 5-16-1-1.3
Construction or alteration of certain public buildings
Sec. 1.3. Construction or alteration of any public building, the estimated cost of which is more than twenty-five thousand dollars ($25,000), may not be undertaken by any officer or agent hereinbefore mentioned or referred to except pursuant to and in compliance with plans and specifications therefor approved by a duly licensed architect or engineer.
As added by Acts 1981, P.L.57, SEC.3.

IC 5-16-1-1.4
Securing bids or causing work to be done; placement of plans on file
Sec. 1.4. For the purpose of securing bids or for the purpose of causing the work to be done in the desired manner, the state or commission created by law (excepting the Indiana department of transportation) shall prepare, and place on file in its office, plans and specifications of the building or improvements sought to be constructed, erected, altered, or repaired whenever the estimated cost of the work is greater than twenty-five thousand dollars ($25,000).
As added by Acts 1981, P.L.57, SEC.4. Amended by P.L.52-1986, SEC.3; P.L.18-1990, SEC.12.

IC 5-16-1-1.5
State educational institutions; performance of certain work by its own employees; conditions
Sec. 1.5. (a) The governing board of any state educational institution, acting on behalf of said institution, may purchase materials in the manner provided by law and perform any work by means of its own employees and owned or leased equipment in the construction, rehabilitation, extension, maintenance or repair of any building, structure, improvement, or facility, of said institutions, without awarding a contract therefor, whenever the cost of such work shall be estimated to be less than one hundred fifty thousand dollars ($150,000).
(b) The workforce of a state educational institution may perform a public work described in subsection (a) only if:
(1) the workforce, through demonstrated skills, training, or expertise, is capable of performing the public work; and
(2) for a public work project under subsection (a) whose cost is

estimated to be more than one hundred thousand dollars ($100,000), the state educational institution:
(A) publishes a notice under IC 5-3-1 that:
(i) describes the public work that the state educational institution intends to perform with its own workforce; and
(ii) sets forth the projected cost of each component of the public work as described in subsection (a); and
(B) determines at a public meeting that it is in the public interest to perform the public work with the state educational institution's own workforce.
A public work project performed by a state educational institution's own workforce must be inspected and accepted as complete in the same manner as a public work project performed under a contract awarded after receiving bids.
(c) If a public work project involves a structure, an improvement, or a facility under the control of a state educational institution, the state educational institution may not artificially divide the project to bring any part of the project under this section.
As added by Acts 1981, P.L.57, SEC.5. Amended by P.L.229-2011, SEC.77; P.L.172-2011, SEC.19; P.L.6-2012, SEC.35.

IC 5-16-1-1.6
Declaration of emergency reconstruction or repair of building or structure; bids by invitation
Sec. 1.6. In the case of fire, flood, windstorm, casualty or other extraordinary emergency, including mechanical failure of any part of a building or structure, and where the health, safety or welfare of the public or the necessary governmental operations are endangered by such loss or damage, the responsible board or commission may, upon a declaration of emergency recorded in its minutes, proceed to reconstruct or repair the building or structure without advertising for bids. However, in such an emergency, bids shall be invited from at least three (3) or more persons, firms, limited liability companies, or corporations known to deal in the work required to be done, and the minutes of the board or commission shall show the names of those persons, firms, limited liability companies, or corporations invited to bid.
As added by Acts 1981, P.L.57, SEC.6. Amended by P.L.8-1993, SEC.59.

IC 5-16-1-1.7
Purdue University; agricultural or forestry land; declaration of emergency; bids by invitation
Sec. 1.7. On agricultural or forestry land owned or occupied by Purdue University and used by it for educational or research purposes, the trustees of the university may, upon a declaration of necessity recorded in its minutes, award contracts without advertising for bids or otherwise satisfying the requirements of this chapter, if the cost of work is estimated to be less than two hundred thousand dollars ($200,000). However, bids shall be invited from at

least three (3) or more persons, firms, limited liability companies, or corporations known to deal in the work required to be done. The minutes of the board shall show the names of those invited to bid.
As added by Acts 1981, P.L.57, SEC.7. Amended by P.L.8-1993, SEC.60; P.L.229-2011, SEC.78; P.L.172-2011, SEC.20.

IC 5-16-1-1.8
Repealed
(Repealed by P.L.24-1985, SEC.25(b).)

IC 5-16-1-1.9
Educational institutions; building construction or repair contracts
Sec. 1.9. Notwithstanding this article, a state educational institution may award a contract for any construction or repair work to any building, structure, or improvement of the institution without advertising for bids and meeting other contract awarding requirements of this article whenever the estimated cost of the project is less than one hundred fifty thousand dollars ($150,000). However, in awarding any contract under this section the state educational institution must do the following:
(1) Invite bids from at least three (3) persons, firms, limited liability companies, or corporations known to deal in the work required to be done.
(2) Give notice of the project if the estimated cost of the project is more than twenty-five thousand dollars ($25,000). If required, notice must include a description of the work to be done and be given in at least one (1) newspaper of general circulation printed and published in the county in which the work is to be done.
(3) Award the contract to the lowest and best bidder.
As added by Acts 1981, P.L.58, SEC.1. Amended by P.L.52-1986, SEC.4; P.L.70-1989, SEC.1; P.L.8-1993, SEC.61; P.L.2-2007, SEC.103; P.L.229-2011, SEC.79; P.L.172-2011, SEC.21.

IC 5-16-1-2
Bidders; submission of statement of experience, proposed plan, financial status, and trust relationship; forms
Sec. 2. (a) Each bidder shall be required to submit under oath with and as a part of the bidder's bid a statement of:
(1) the bidder's experience;
(2) the bidder's proposed plan for performing such work;
(3) the equipment available for the performance of such work;
(4) the bidder's financial status; and
(5) if a trust (as defined in IC 30-4-1-1(a)), the name of each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(b) The statements required by this section shall be submitted on forms which shall be prescribed by the state board of accounts. The forms prescribed shall:
(1) be designated, respectively, as the experience questionnaire,

the plan and equipment questionnaire, and the contractor's financial statement; and
(2) be based, so far as applicable, on the standard questionnaires and financial statements for bidders as approved and recommended by the joint conference on construction practices, for use in investigating the qualifications of bidders on public construction work.
The forms shall be used by all such boards, commissions, trustees, officers, and agents in obtaining the information required in the administration of this chapter.
(c) If the information submitted by any bidder on the forms prescribed in this section is found, on examination, to be unsatisfactory, the bid submitted by such bidder shall not be considered.
(Formerly: Acts 1947, c.306, s.2; Acts 1965, c.251, s.1; Acts 1967, c.152, s.1.) As amended by P.L.33-1983, SEC.15; P.L.336-1989(ss), SEC.15.

IC 5-16-1-3
Filing of plans and specifications; notice; publication; minimum bid invitations
Sec. 3. (a) Upon the filing of the plans, specifications, and drawings, as provided in section 1.4 of this chapter, the officer or agent shall twice publish a notice indicating that drawings, plans, and specifications are on file at the office and calling for sealed proposals for the work by a day fixed in the publication. The time lapse between the date of publication and the date of receiving bids is governed by the size of the contemplated project and is in the discretion of the board, commission, trustee, officer, or agent publishing the notice. In no event shall the lapsed time be more than six (6) weeks.
(b) Notwithstanding subsection (a), if a public building or other public work or improvement under this chapter is estimated to cost less than twenty-five thousand dollars ($25,000) and a contract is to be awarded for the work, the awarding officer, commission, or agent may:
(1) publish notice in the manner provided in subsection (a); or
(2) invite bids from not less than three (3) persons, firms, limited liability companies, or corporations, known to deal in the work proposed to be done, by mailing a notice for the work not less than three (3) days before the time fixed for receiving bids indicating that plans and specifications are on file in a certain office.
(Formerly: Acts 1947, c.306, s.3; Acts 1949, c.136, s.2.) As amended by P.L.52-1986, SEC.5; P.L.8-1993, SEC.62.

IC 5-16-1-4
Repealed
(Repealed by P.L.33-1983, SEC.17.)
IC 5-16-1-5
Repealed
(Repealed by P.L.1-1990, SEC.62.)

IC 5-16-1-6
Trench safety systems; cost recovery
Sec. 6. (a) This section applies to a public building or other public work or improvement that may require creation of a trench of at least five (5) feet in depth.
(b) IOSHA regulations 29 C.F.R. 1926, Subpart P, for trench safety systems shall be incorporated into the contract documents for a public works project.
(c) The contract documents for a public works project shall provide that the cost for trench safety systems shall be paid for:
(1) as a separate pay item; or
(2) in the pay item of the principal work with which the safety systems are associated.
As added by P.L.1-1990, SEC.63.

IC 5-16-1-7
Minority business enterprises; award of contracts
Sec. 7. A board, a commission, a trustee, an officer, or agent must establish as a goal that five percent (5%) of the contracts awarded be let to minority business enterprises (as defined in IC 4-13-16.5-1).
As added by P.L.1-1990, SEC.64.

IC 5-16-1-8
Plumbing installations; proof of licensure
Sec. 8. (a) A person who submits a bid for a public works contract under this chapter that involves the installation of plumbing must submit evidence that the person is a licensed plumbing contractor under IC 25-28.5-1.
(b) If a public works contract under this chapter is awarded to a person who does not meet the requirements of subsection (a), the contract is void.
As added by P.L.20-1991, SEC.2.

IC 5-16-1-9
Application of IC 5-22-16.5 to award of contracts under chapter
Sec. 9. (a) IC 5-22-16.5 (Disqualification of Contractors Dealing with the Government of Iran) applies to the awarding of contracts, including contracts for professional services, under this article.
(b) For purposes of applying IC 5-22-16.5 to contracts awarded under this article, the following apply:
(1) A reference to an "offer" in IC 5-22-16.5 refers to:
(A) a bid for a public works contract; or
(B) a proposal to provide professional services;
under this article.
(2) A person may not be awarded a contract under this article if the person would be disqualified from being awarded a contract

under IC 5-22-16.5.
(3) The procedures, rights, and application of penalties described in IC 5-22-16.5 shall be applied in the context of this article so that the public policy of IC 5-22-16.5 and this article are both implemented.
As added by P.L.21-2012, SEC.3.



CHAPTER 2. PUBLIC WORKS BIDS TO BE SUBMITTED AND OPENED AT PUBLIC MEETING

IC 5-16-2-1.4
Rejection of bids submitted
Sec. 1.4. The political body or officer authorized to let contracts for public works or improvement may, in the reasonable exercise of discretion, reject all bids submitted.
As added by Acts 1977, P.L.59, SEC.1.

IC 5-16-2-1.5
Awarding contract; notice to proceed; time limits and failure to meet; elections of successful bidder
Sec. 1.5. (a) Within sixty (60) days from the date on which bids are opened as specified in section 1 of this chapter, the political body or officer authorized to let contracts for public work or improvement shall award that contract and shall provide the successful bidder with written notice to proceed. However, if general obligation bonds are to be sold to finance the construction which is the subject of the bid, ninety (90) days shall be allowed; if revenue bonds are to be issued and approval by the utility regulatory commission obtained, or if special taxing district general obligation or revenue bonds are to be issued and sold to finance the construction, one hundred fifty (150) days shall be allowed. A failure to award and execute the contract and to issue notice to proceed within the time required by this section entitles the successful bidder to either:
(1) reject the contract and withdraw his bid without prejudice; or
(2) grant an extension of time to effect award and execution of the contract and notice to proceed at an agreed later date.
(b) If the successful bidder elects to reject the contract and withdraw his bid, notice of that election must be given to the political body or the officer authorized to let the contract in writing within fifteen (15) days of the sixty (60) day expiration date or any extension thereof.
As added by Acts 1977, P.L.59, SEC.2. Amended by Acts 1979,

P.L.43, SEC.1; P.L.23-1988, SEC.7.

IC 5-16-2-2
Void contracts
Sec. 2. All contracts for public work by any of the political bodies or officers mentioned in this chapter which are not let in conformity with the provisions of this chapter shall be void.
(Formerly: Acts 1913, c.228, s.2.) As amended by Acts 1977, P.L.59, SEC.3.

IC 5-16-2-3
Supplemental effect of chapter
Sec. 3. This chapter shall be construed as supplemental to the laws in force on April 30, 1913, relating to the letting of contracts for public work and shall not repeal or amend any of such laws except such as are contrary to the provisions of this chapter.
(Formerly: Acts 1913, c.228, s.3.) As amended by P.L.25-1986, SEC.89.



CHAPTER 3. FILING BLUEPRINTS AND SPECIFICATIONS

IC 5-16-3-2
Depository for blueprints and specifications; state librarian
Sec. 2. The division of fire and building safety of the department of homeland security shall provide a safe depository for all blueprints and specifications filed as provided in section 1 of this chapter and retain them for inspection and loan under the conditions and restrictions as the fire prevention and building safety commission shall determine by rule. The fire prevention and building safety commission may designate the librarian of the state of Indiana as the custodian of any blueprints and specifications filed with it, at any time, and it shall be the duty of the state librarian to safely preserve the same in the state archives as public documents.
(Formerly: Acts 1951, c.185, s.2.) As amended by P.L.8-1984, SEC.8; P.L.1-2006, SEC.104.

IC 5-16-3-3
Repealed
(Repealed by Acts 1978, P.L.2, SEC.521.)



CHAPTER 4. REPEALED



CHAPTER 5. WITHHOLDING AND BOND TO SECURE PAYMENT OF SUBCONTRACTORS, LABOR, AND MATERIALMEN

IC 5-16-5-0.5
"Public body"
Sec. 0.5. As used in this chapter, "public body" refers to a board, commission, trustee, officer, or agent acting on behalf of the state or a commission created by law.
As added by P.L.75-2012, SEC.5.

IC 5-16-5-0.6
"Public work"
Sec. 0.6. As used in this chapter, "public work" refers to the construction, erection, alteration, or repair of a public building, public improvement, or other public work, the cost of which is paid for by funds derived from taxation. The term includes all roads, highways, streets, alleys, bridges, sewers, drains, or other public improvements.
As added by P.L.75-2012, SEC.6.

IC 5-16-5-1
Withholding final payments; filing claims for payment; release of surety
Sec. 1. (a) Except as otherwise provided in this chapter, when a public work is performed under contract at the expense of the state or a commission created by law, the public body shall withhold final payment to the contractor until the contractor has paid to:
(1) all subcontractors;
(2) all suppliers of materials for material furnished;
(3) all labor employed in the public work; and
(4) all those furnishing any service in relation to or in connection with the public work;
all bills due and owing to the persons described in subdivisions (1) through (4) who have filed a claim under subsection (c).
(b) If there is not a sufficient sum owing to the contractor on the contract to pay all the bills, then the sum owing on the contract shall be prorated in payment of all the bills among the persons entitled to payment.
(c) A person claiming payment under this section must file with the public body a claim not later than sixty (60) days after the last labor is performed, the last material is furnished, or the last service is rendered by that person, as provided in section 2 of this chapter.
(d) If there is no dispute among the claimants, the public body

shall pay all claims out of the funds due the contractor and take a receipt for each payment. The total of amounts paid under this subsection shall be deducted from the contract price.
(e) If there is a dispute among the claimants, the public body shall retain sufficient funds until the dispute is settled, the correct amounts are determined, and payment of those amounts shall be made as provided in subsection (d).
(f) Except for amounts required to be withheld under subsection (e) or as otherwise provided in this chapter, this chapter does not preclude a full, final, and complete settlement upon a contract with a contractor after thirty (30) days from the date of the completion and acceptance of the work as completed.
(g) The surety of a contractor may not be released until the expiration of one (1) year after the final settlement with the contractor.
(Formerly: Acts 1911, c.173, s.1; Acts 1925, c.44, s.1; Acts 1931, c.168, s.1; Acts 1933, c.258, s.1.) As amended by Acts 1981, P.L.57, SEC.10; P.L.75-2012, SEC.7.

IC 5-16-5-2
Payment provisions in contracts; payment bonds; statements of amount due; suits on bond; application of statute to bonds and claims on state highway projects
Sec. 2. (a) A contract awarded for a public work must provide for the payment of subcontractors, labor, suppliers of materials, and those performing service in connection with the public work. The contract must provide for the payment of subcontractors by withholding by the public body funds sufficient from the contract price to pay the subcontractors, labor, suppliers of materials, and those furnishing service in relation to or in connection with the public work. The contractor shall execute a bond to the state, approved by the public body in an amount equal to the total contract price. The bond shall be conditioned for payment by the contractor, the contractor's successors and assigns, and by the subcontractors, their successors and assigns, of all indebtedness, which may accrue to any person for any labor or service performed, materials furnished, or service rendered in the public work. The bond by its terms shall be conditioned to directly inure to the benefit of subcontractors, laborers, suppliers of materials, and those performing service who have furnished or supplied labor, material, or service for the public work.
(b) The bond required under subsection (a) shall be deposited with the public body for the benefit of a person interested in and entitled to the bond. The bond shall be conditioned that:
(1) a change, modification, omission, or addition in and to the terms or conditions of the contract, plans, specifications, drawings, or profile; or
(2) any irregularity or defect in the contract or in the proceedings preliminary to the letting and awarding of the contract; does not affect or operate to release or discharge the surety.
(c) The provisions of this chapter become a part of the terms of a contract awarded under this chapter. A bond for a public work is subject to this chapter.
(d) A person to whom money is due for having performed labor or having furnished material or service for a public work under this chapter must, not later than sixty (60) days after that person completed the labor or service or after that person furnished the last item of material:
(1) file with the public body duplicate verified statements of the amount due to the person; and
(2) deliver a copy of the statement to the contractor.
The public body shall deliver to the surety on the bond one (1) of the duplicate statements. The failure to deliver a duplicate statement by the public body does not affect or invalidate the rights of the person to whom money is due, nor does the failure to deliver a duplicate statement operate as a defense for the surety.
(e) A suit may not be brought against a surety on a bond under this section before thirty (30) days after both of the following have occurred:
(1) The filing of the verified duplicate statement.
(2) A copy of the notice has been delivered to the contractor.
If the indebtedness is not paid in full after thirty (30) days, the person, may bring an action in a court of competent jurisdiction upon the bond. The action must be brought not later than sixty (60) days after the date of the final completion and acceptance of the public work. An action on the bond against a surety is barred if not brought within this time.
(f) IC 8-23-9, and not this chapter, applies to bonds and claims on state highway road and bridge contracts.
(Formerly: Acts 1911, c.173, s.2; Acts 1925, c.44, s.2; Acts 1931, c.168, s.2; Acts 1933, c.258, s.2.) As amended by Acts 1980, P.L.74, SEC.11; Acts 1981, P.L.57, SEC.11; P.L.18-1990, SEC.13; P.L.8-1993, SEC.63; P.L.75-2012, SEC.8.

IC 5-16-5-3
Conflicting laws
Sec. 3. This chapter shall not be construed as conflicting with any other laws for the protection of labor, subcontractors, or materialmen, but is supplemental to those laws.
(Formerly: Acts 1911, c.173, s.3.) As amended by P.L.25-1986, SEC.90.



CHAPTER 5.5. RETAINAGE, BONDS, AND PAYMENT OF CONTRACTORS AND SUBCONTRACTORS

IC 5-16-5.5-1
Definitions
Sec. 1. As used in this chapter:
"State agency" means the state of Indiana or any commission or agency created by law.
"Agent" shall include any board, commission, trustee, officer or agent which acts on behalf of a state agency.
"Public building", "public work" and "public improvement" or combinations thereof shall be construed to include all buildings, work or improvements the cost of which is paid for from public funds but shall not include highways, roads, streets, alleys, bridges and appurtenant structures situated on streets, alleys, railroad projects (as defined in IC 8-5-15-1) and dedicated highway rights-of-way.
"Substantial completion" shall be construed to mean the date when the construction of a structure or building is sufficiently completed, in accordance with the plans and specifications, as modified by any completed change orders agreed to by the parties, so that the state agency can occupy the structure or building for the use for which it was intended. Furthermore, the warranty period shall commence no later than the date of substantial completion.
"Contractor" shall mean any person, firm, limited liability company, or corporation who is party to a contract with a state agency to construct, erect, alter or repair any public building or is any way involved in public work or public improvement.
"Subcontractor" shall mean and include any person, firm, limited liability company, or corporation who is a party to a contract with the contractor and who furnishes and performs on-site labor on any public building, work or improvement. It also shall include materialmen who supply contractors or subcontractors as contained herein.
"Retainage" means any amount to be withheld from any payment to a contractor or subcontractor pursuant to the terms of a contract until the occurrence of a specified event.
"Escrowed principal" shall mean the value of all cash and securities or other property at the time placed in an escrow account.
"Escrowed income" shall mean the value of all property held in an escrow account over the escrowed principal in such account.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by Acts 1977,

P.L.60, SEC.1; Acts 1981, P.L.57, SEC.12; P.L.8-1993, SEC.64; P.L.160-2006, SEC.5.

IC 5-16-5.5-2
Contracts governed by this chapter
Sec. 2. To the extent that this chapter is applicable, all contracts between a contractor and a state agency concerning any public building, work, or improvement entered into after May 1, 1972, and which contracts are in excess of two hundred thousand dollars ($200,000) are to be governed by the provisions of this chapter, as are the rights and duties among the parties to the contract and any subcontractors who do any work under the contract. A state agency may elect to have a contract that is for not more than two hundred thousand dollars ($200,000) be governed by this chapter. All contracts governed by the provisions of this chapter shall include provisions for the retainage of portions of payments by a state agency to contractors, by contractors to subcontractors, and for the payment of subcontractors.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by P.L.25-1986, SEC.91; P.L.133-2007, SEC.6.

IC 5-16-5.5-3
Retainage; escrow agreement
Sec. 3. Any state agency which enters into a contract for any public building, work or improvement, and any contractor subcontracting portions of such contract, which contracts contain provision for retainage shall include in their respective contracts a provision that at the time any retainage is withheld, the state agency and/or contractor shall place such retainage in an escrow account, with a bank, savings and loan institution, or the State of Indiana or an instrumentality thereof, as escrow agent selected by mutual agreement between the affected contract parties, pursuant to a written agreement among the bank or savings and loan institution, the state agency, and the contractor as appropriate. The escrow agreement shall provide as follows:
(a) The escrow agent shall promptly invest all escrowed principal in such obligations as shall be selected by the escrow agent in its discretion.
(b) The escrow agent shall hold the escrowed principal and income until receipt of notice from the state agency and the contractor, or the contractor and the subcontractor, specifying the portion or portions of the escrowed principal to be released from the escrow and the person or persons to whom such portion or portions are to be released. Upon receipt of such notice the escrow agent shall promptly remit the designated portion of escrowed principal and the same proportion of then escrowed income to such person or persons.
(c) The escrow agent shall be compensated for its services as the parties may agree on a commercially reasonable fee commensurate with fees then being charged for the handling of escrow accounts of like size and duration. The fee must be paid from the escrowed

income of the escrow account.
(d) The agreement may include such other terms and conditions not inconsistent with the foregoing paragraphs (a), (b) and (c) including but not limited to provisions authorizing the escrow agent to commingle the escrowed funds with funds held pursuant to other escrow agreements and limiting the liability of the escrow agent.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by Acts 1977, P.L.60, SEC.2.

IC 5-16-5.5-3.1
Escrow accounts; establishment and maintenance; fee; schedule
Sec. 3.1. The treasurer of state may charge a reasonable fee for services that the treasurer renders in connection with the establishment and administration of escrow accounts. If the treasurer charges such fee, the treasurer shall prepare a fee schedule and make it available to the contractor. Any fee must be paid by the contractor at the time the escrow account is established.
As added by P.L.69-1987, SEC.1.

IC 5-16-5.5-3.5
Retainage; options to determine amount
Sec. 3.5. (a) To determine the amount of retainage to be withheld, a state agency shall elect one (1) of the following options:
(1) Withhold no more than ten percent (10%) nor less than six percent (6%) of the dollar value of all work satisfactorily completed until the public work is fifty percent (50%) complete, and nothing further after that.
(2) Withhold no more than five percent (5%) nor less than three percent (3%) of the dollar value of all work satisfactorily completed until the public work is substantially complete.
(b) If upon substantial completion of the work there are any remaining uncompleted minor items, an amount computed under section 6 of this chapter shall be withheld until those items are completed.
As added by Acts 1980, P.L.33, SEC.1. Amended by P.L.133-2007, SEC.7.

IC 5-16-5.5-4
Performance bond; incremented bonding; release or discharge of surety
Sec. 4. At the time of entering into any contract covered by the provisions of this chapter, the contractor shall furnish a valid performance bond which is acceptable to the state agency involved in an amount equal to his total contract price. If it is acceptable to the state agency involved, this performance bond may provide for incremental bonding in the form of multiple or chronological bonds which, when taken as a whole, equal the total contract price. The surety on the bond shall not be released for a period of one (1) year after final settlement with the contractor. No change, modification, omission or addition in and to the terms or conditions of said

contract, plans, specifications, drawings or profile or any irregularity or defect in said contract or in the proceedings preliminary to the letting and awarding thereof shall in any way affect or operate to release or discharge the surety.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by Acts 1978, P.L.15, SEC.3.

IC 5-16-5.5-5
Payment of subcontractor; certification of receipt
Sec. 5. Within ten (10) days of the receipt of any payment by the state agency or escrow agent, the contractor or escrow agent shall pay all subcontractors with whom he has contracted their share of the payment the contractor received based upon the service performed by the subcontractor. The contractor shall furnish upon request a sworn statement or certification at the time of payment to him that the subcontractor has received his share of the previous payment to the contractor. The making of an incorrect certification may be considered a breach of contract by the state agency, and it may exercise all of its prerogatives set out in the contract in addition to the remedies for falsifying an affidavit. Such an action may also result in a suspension of prequalification with the certification board established under IC 4-13.6-3-3.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by P.L.33-1983, SEC.16; P.L.24-1985, SEC.15.

IC 5-16-5.5-6
Payment of contractor; uncompleted minor items
Sec. 6. The contractor shall be paid in full including all escrowed principal and escrowed income by the state agency and escrow agent within sixty-one (61) days following the date of substantial completion, subject to IC 1971, 5-16-5. If at that time there are any remaining uncompleted minor items, an amount equal to two hundred percent (200%) of the value of each item as determined by the architect-engineer shall be withheld until said item or items are completed.
(Formerly: Acts 1972, P.L.44, SEC.1.)

IC 5-16-5.5-7
Suit against surety; time limitation
Sec. 7. All suits must be brought against a surety on a bond required by this chapter within one (1) year after the completion of the work or service in question.
(Formerly: Acts 1972, P.L.44, SEC.1.)

IC 5-16-5.5-8
Conflicting laws
Sec. 8. This chapter shall not be construed as conflicting with any other laws for the protection of labor, subcontractors or materialmen, but is supplemental thereto.
(Formerly: Acts 1972, P.L.44, SEC.1.)



CHAPTER 6. DISCRIMINATION BY CONTRACTORS AND SUBCONTRACTORS PROHIBITED



CHAPTER 6.5. MINORITY BUSINESS CERTIFICATION

IC 5-16-6.5-2
"Public agency" defined
Sec. 2. As used in this chapter, "public agency" includes the following:
(1) A political subdivision as defined in IC 36-1-2-13.
(2) A municipally owned utility.
(3) A lessor corporation leasing a school building to a school corporation under IC 20-47-2 or IC 20-47-3.
(4) A lessor corporation constructing a public facility to be leased to a political subdivision.
(5) A state agency.
(6) Any entity established by the general assembly as a body corporate and politic.
As added by P.L.70-1987, SEC.1. Amended by P.L.2-2006, SEC.30.

IC 5-16-6.5-3
"Women-owned business enterprise" defined
Sec. 3. As used in this chapter, "women-owned business enterprise" means a business that is at least fifty-one percent (51%) owned and controlled (as defined in IC 4-13-16.5-1) by a woman or women.
As added by P.L.70-1987, SEC.1.

IC 5-16-6.5-4
False representations by contractor to public agency; breach of contract
Sec. 4. A contractor who, knowingly or intentionally, falsely represents to a public agency that the contractor:
(1) is a disadvantaged business enterprise or a women-owned business enterprise; or
(2) will use the services or commodities of a disadvantaged business enterprise or a women-owned business enterprise;
is in breach of contract.
As added by P.L.70-1987, SEC.1.

IC 5-16-6.5-5
Penalties for breach of contract
Sec. 5. (a) If a breach of contract occurs under section 4 of this chapter, the public agency shall suspend all payments to the contractor under that contract unless it determines that the contractor

made a good faith effort to avoid the breach but was unable to do so.
(b) If the public agency determines that the contractor did not act to avoid the breach, it may:
(1) rescind the contract and recover all amounts paid under it if the breach occurs under section 4(1) of this chapter;
(2) recover all amounts paid to the contractor under the contract that were intended for expenditure with a disadvantaged business enterprise or a women owned business enterprise if the breach occurred under section 4(2) of this chapter; or
(3) employ any legal or administrative remedies that the agency prescribes by rule or in the contract.
As added by P.L.70-1987, SEC.1. Amended by P.L.71-1989, SEC.1.

IC 5-16-6.5-6
Bidding restrictions on contractors breaching contracts
Sec. 6. If a contractor commits a breach of contract under section 4 of this chapter, the contractor is prohibited from bidding on contracts awarded by any public agency for up to thirty-six (36) months. The public agency shall determine the period of time during which the contractor is prohibited from bidding on contracts under this section.
As added by P.L.70-1987, SEC.1. Amended by P.L.71-1989, SEC.2.



CHAPTER 7. WAGE SCALE OF CONTRACTORS' AND SUBCONTRACTORS' EMPLOYEES

on projects subject to contracts let by the awarding agency for three (3) months after the date the committee determines the rate of wages. If an awarding agency advertises for a contract that includes classifications that are not listed on the existing wage scale, the awarding agency shall form a new committee under subsection (b) to determine the classifications and wages on the contract.
(e) If the awarding government agency lets for a contract later than three (3) months after the committee determines the rate of wages, the awarding government agency shall form a new committee under subsection (b) to determine a rate of wages for the contract. The rate of wages determined under this subsection applies to any contract for which the awarding government agency lets not later than three (3) months after the rate of wages is determined under this subsection.
(f) The rate of wages determined under subsection (c) shall not be less than the common construction wage for each of the three (3) classes of wages described in subsection (c) that are currently being paid in the county where the project is located.
(g) This chapter does not apply to contracts let by the Indiana department of transportation for the construction of highways, streets, and bridges. IC 8-23-9 applies to state highway projects.
(h) A determination under subsection (c) shall be made and filed with the awarding agency at least two (2) weeks prior to the date fixed for the letting, and a copy of the determination shall be furnished upon request to any person desiring to bid on the contract. The schedule is open to the inspection of the public.
(i) If the committee appointed under subsection (b) fails to act and to file a determination under subsection (c) at or before the time required under subsection (h), the awarding agency shall make the determination, and its finding shall be final.
(j) It shall be a condition of a contract awarded under this chapter that the successful bidder and all subcontractors shall comply strictly with the determination made under this section.
(k) This chapter does not apply to public projects in Indiana that would otherwise be subject to this chapter that are to be paid for in whole or in part with funds granted by the federal government, unless the department of the federal government making the grant consents in writing that this chapter is applicable to the project.
(l) Notwithstanding any other law, this chapter applies to projects that will be:
(1) owned entirely; or
(2) leased with an option to purchase;
by the state or a political subdivision (as defined in IC 36-1-2-13).
(m) Notwithstanding any other law, this chapter does not apply to projects in which the actual construction costs are less than the following:
(1) For contracts awarded after December 31, 2011, and before January 1, 2013, two hundred fifty thousand dollars ($250,000).
(2) For contracts awarded after December 31, 2012, three hundred fifty thousand dollars ($350,000). (Formerly: Acts 1935, c.319, s.1.) As amended by Acts 1980, P.L.74, SEC.12; Acts 1981, P.L.41, SEC.3; P.L.18-1990, SEC.14; P.L.8-1993, SEC.65; P.L.25-1995, SEC.8; P.L.81-1995, SEC.1; P.L.18-2011, SEC.1; P.L.195-2011, SEC.1.

IC 5-16-7-2
Filing schedule of wages
Sec. 2. The state or any municipal corporation thereof letting any such contracts shall require any contractor or subcontractor performing such public work to file a schedule of the wages to be paid to such laborers, workmen, or mechanics thereon with the state or with such municipal corporation. Such schedule shall be filed before any work is performed on such contract or subcontract; provided, such scale shall not be less than the scale determined as provided in section 1 of this chapter; provided further, that nothing in this chapter provided shall prevent such contractor or subcontractor from paying a higher rate of wages than set out in the schedule of wages filed by him.
(Formerly: Acts 1935, c.319, s.2.) As amended by P.L.25-1986, SEC.92.

IC 5-16-7-3
Violations; penalties
Sec. 3. A contractor or subcontractor who knowingly fails to pay the rate of wages determined under this chapter commits a Class B misdemeanor. If the contractor or subcontractor has committed a prior offense under this section, the contract on which the instant offense occurred shall be forfeited and the contractor or subcontractor may not receive any further payment on the contract nor may the state or the municipal corporation making the contract make any further payments on the contract from any of the funds under its charge or control.
(Formerly: Acts 1935, c.319, s.3.) As amended by Acts 1978, P.L.2, SEC.519.

IC 5-16-7-4
Definitions
Sec. 4. The following definitions apply throughout this chapter:
(1) "Common construction wage" means a scale of wages for each class of work described in section 1(c)(1) of this chapter that is not less than the common construction wage of all construction wages being paid in the county where a project is located, as determined by the committee described in section 1(b) of this chapter after having considered the following:
(A) Any reports with respect to wage scales submitted by the Indiana State Building and Construction Trades Council.
(B) Any reports with respect to wage scales submitted by the Associated Builders and Contractors of Indiana.
(C) Any other information submitted by any person to the committee established under section 1(b) of this chapter. (2) "State" includes any officer, board, commission, or other agency authorized by law to award contracts for the performance of public work on behalf of the state, except as otherwise provided in this chapter.
(3) "Municipal corporation" includes any county, city, town, school corporation, or any officer, board, commission, or other agency authorized by law to award contracts for the performance of public work on behalf of a municipal corporation. The term also includes a redevelopment commission established under IC 36-7-14-3.
(4) "Public work" includes any public building, highway, street, alley, bridge, sewer, drain, improvement, or any other work of any nature or character that is paid for out of public funds, except as otherwise provided in this chapter.
(Formerly: Acts 1935, c.319, s.4.) As amended by P.L.25-1986, SEC.93; P.L.35-1990, SEC.6; P.L.25-1995, SEC.9; P.L.81-1995, SEC.2; P.L.18-2011, SEC.2; P.L.195-2011, SEC.2.

IC 5-16-7-5
Nonapplicability of chapter
Sec. 5. (a) This chapter does not apply to contractors or subcontractors performing public work for Purdue University on agricultural or forestry land owned or occupied by the university and used by it for educational or research purposes if the cost of the work is estimated to be less than fifty thousand dollars ($50,000).
(b) Except as provided in IC 5-23, this chapter does not apply to a person that has entered into an operating agreement with the state, a municipal corporation, or another political subdivision for the management or operation of a public facility under IC 5-23.
As added by Acts 1977, P.L.250, SEC.6. Amended by P.L.82-1995, SEC.1; P.L.49-1997, SEC.30.

IC 5-16-7-6
Artificial division of project to avoid statute; prohibition; Class A infraction; 2 year contract debarment
Sec. 6. (a) A public work project may not be artificially divided into two (2) or more projects to avoid the application of this chapter.
(b) A bidder, quoter, or other person who is a party to a public work contract who knowingly violates this section commits a Class A infraction and may not be a party to, or benefit from, a public work contract for two (2) years after the date of the adjudication.
(c) An officer or employee of the state or a municipal corporation who knowingly violates this section commits a Class A infraction.
As added by P.L.195-2011, SEC.3.



CHAPTER 8. STEEL PROCUREMENT FOR PUBLIC WORKS

IC 5-16-8-2
Public agency contract provisions; rules for determining reasonable pricing
Sec. 2. (a) Each public agency shall require that every contract for the construction, reconstruction, alteration, repair, improvement or maintenance of public works contain a provision that, if any steel or foundry products are to be used or supplied in the performance of the contract or subcontract, only steel or foundry products made in the United States shall be used or supplied in the performance of the contract or any of the subcontracts unless the head of the public agency determines, in writing, that the cost of steel or foundry products is considered to be unreasonable.
(b) The head of each public agency shall issue rules which provide that, for purposes of subsection (a), the bid or offered price of any steel or foundry products of domestic origin is not considered unreasonable if the price does not exceed the sum of:
(1) the bid or offered price of like steel or foundry products of foreign origin (including any applicable duty); plus
(2) a differential of fifteen percent (15%) of the bid or offered

price of the steel or foundry products of foreign origin.
However, the fifteen percent (15%) differential provided by subdivision (2) may be increased to twenty-five percent (25%), if the head of the public agency determines that use of steel or foundry products of domestic origin would benefit the local or state economy through improved job security and employment opportunity. Whenever the head of a public agency determines that the differential should be increased above fifteen percent (15%) for a particular project, the head of the agency shall file a report with the governor and the legislative services agency detailing the reasons for such determination and the probable impact on the economy of the use of domestic steel or foundry castings in the project. A report filed under this subsection with the legislative services agency must be in an electronic format under IC 5-14-6.
As added by Acts 1978, P.L.27, SEC.1. Amended by Acts 1981, P.L.59, SEC.1; P.L.28-2004, SEC.59; P.L.6-2007, SEC.2.

IC 5-16-8-3
Payment contingent upon compliance; recovery of payments made upon noncomplying contracts
Sec. 3. A public agency may not authorize or make any payments to a person under a contract containing the provision required by section 2 of this chapter unless the public agency is satisfied that such person has fully complied with that provision. Payments made to a person by a public agency which should not have been made as a result of this section shall be recoverable directly from the contractor or subcontractor who did not comply with section 2 of this chapter by the attorney general upon suit filed in the circuit court of the county in which the contract was executed or performed.
As added by Acts 1978, P.L.27, SEC.1.

IC 5-16-8-4
Nonapplicability to steel products in insufficient supply
Sec. 4. This chapter does not apply if the head of the public agency determines, in writing, that steel or foundry products are not produced in the United States in sufficient quantities to meet the requirements of the contract.
As added by Acts 1978, P.L.27, SEC.1. Amended by P.L.6-2007, SEC.3.

IC 5-16-8-5
Purpose and construction of chapter
Sec. 5. This chapter is designed to promote the general welfare of the people of this state and is supplemental to all laws concerning public works and shall be liberally construed to fully effectuate its purposes.
As added by Acts 1978, P.L.27, SEC.1.



CHAPTER 9. PARKING FACILITIES FOR PERSONS WITH PHYSICAL DISABILITIES

IC 5-16-9-1.5
Application of chapter
Sec. 1.5. This chapter applies to a reserved accessible parking space in a parking facility that is located on property that is privately or publicly owned.
As added by P.L.59-1993, SEC.1. Amended by P.L.42-1996, SEC.2.

IC 5-16-9-1.6
Compliance with federal provisions
Sec. 1.6. Notwithstanding any requirement of this chapter, a person who complies with:
(1) Title III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181); and
(2) the Americans with Disabilities Act Guidelines adopted by the United States Department of Justice;
complies with this chapter.
As added by P.L.42-1996, SEC.3.

IC 5-16-9-2
Spaces reserved in parking facilities; requirements Sec. 2. (a) Except as provided in subsection (d), each parking facility that provides parking spaces for self-parking by employees or visitors must have accessible parking spaces reserved according to the following schedule:
TOTAL NUMBER OF MINIMUM NUMBER
PARKING SPACES OF RESERVED
IN FACILITY SPACES
1 to 25 1
26 to 50 2
51 to 75 3
76 to 100 4
101 to 150 5
151 to 200 6
201 to 300 7
301 to 400 8
401 to 500 9
501 to 1,000 2% of total
over 1,000 20 plus 1 for each
100 spaces over 1,000
(b) A parking facility may provide accessible parking spaces in a different location from other parking spaces if the location of the accessible spaces results in equivalent or greater access by the shortest accessible route of travel to an accessible entrance of:
(1) a building, if the parking facility serves a specific building; or
(2) the parking facility, if the parking facility does not serve a specific building.
(c) This subsection applies to a building with more than one (1) accessible entrance that has parking adjacent to the entrances. Accessible parking spaces for a building described in this subsection must be dispersed and located closest to the accessible entrances.
(d) This subsection applies to a facility that provides medical care or other services for persons with mobility impairments. A facility described in this subsection must provide accessible parking spaces according to the following schedule:
(1) An outpatient facility or unit: Ten percent (10%) of the total number of parking spaces serving the facility or unit must be accessible parking spaces.
(2) A facility or unit that specializes in treatment or services for persons with mobility impairments: Twenty percent (20%) of the total number of parking spaces serving the facility or unit must be accessible parking spaces.
(e) The reserved space or spaces under this chapter must be reserved by posting immediately adjacent to and visible from the space or spaces a vertical sign measuring at least forty-eight (48) inches from the base of the sign, located in a manner that will not be obscured by a vehicle parked in the space, and bearing the following:
(1) The international symbol of accessibility.
(2) Letters and numbers that have a width to height ratio between 3:5 and 1:1 and a stroke width to height ratio between

1:5 and 1:10.
(3) Characters and numbers that are sized according to the distance from which the characters and numbers are read, with the minimum height measured by an uppercase "X". Lowercase characters may be used.
(f) The characters and background of a sign required under subsection (e) must be eggshell, matte, or another nonglare finish. Characters and symbols used on a sign must contrast with the background color of the sign.
As added by Acts 1979, P.L.44, SEC.1. Amended by P.L.58-1983, SEC.2; P.L.37-1984, SEC.2; P.L.55-1985, SEC.1; P.L.72-1989, SEC.1; P.L.23-1993, SEC.12; P.L.42-1996, SEC.4.

IC 5-16-9-3
Street parking spaces reserved adjacent to public agency or retail shopping mall constructed with economic development income tax derived revenue
Sec. 3. (a) If a public agency has no parking facility under its jurisdiction or control available to private persons who desire to conduct business with the public agency, the public agency shall direct the local authority having jurisdiction over the portion of the streets which are adjacent to the facilities of the public agency to reserve parking spaces for the use of persons with physical disabilities.
(b) If a retail shopping mall is constructed in whole or in part with revenue derived from a county economic development income tax imposed under IC 6-3.5-7, the local authority having jurisdiction over the portion of the streets adjacent to the retail shopping mall shall reserve parking spaces for the use of persons with physical disabilities.
As added by Acts 1979, P.L.44, SEC.1. Amended by P.L.380-1987(ss), SEC.4; P.L.23-1993, SEC.13.

IC 5-16-9-4
Specifications of parking spaces and access facilities
Sec. 4. (a) Except as provided in subsection (b), the size and location of parking spaces required under this chapter must conform to the following standards:
(1) An accessible parking space must be at least ninety-six (96) inches wide.
(2) An access aisle adjacent to an accessible parking space must be at least sixty (60) inches wide and may not be restricted by a built-up curb ramp, planters, curbs, wheel stops, or any other obstructions.
(3) Two (2) adjacent accessible parking spaces may share a common access aisle.
(4) An access aisle:
(A) must be part of an accessible route to the building or facility; and
(B) must either merge with the accessible route or have a

curb ramp to the accessible route that complies with the rules governing curb ramps.
(5) An accessible parking space and an access aisle must have a surface slope of not more than 1:50 (two percent (2%)) in all directions.
(6) An accessible parking space and an access aisle must be designated with blue lines.
(7) An accessible parking space and at least one (1) vehicle access route to the accessible parking space must have a minimum vertical clearance of at least ninety-eight (98) inches.
(b) A parking facility must designate at least one (1) accessible parking space of every eight (8) accessible parking spaces as a van accessible parking space. A van accessible parking space must have an access aisle at least ninety-six (96) inches wide. Notwithstanding section 2(c) of this chapter, a parking facility may group all van accessible parking spaces in a single location.
(c) Notwithstanding subsection (b), a parking facility that:
(1) is in existence on June 30, 1996; and
(2) conforms to the specifications for the size and location of parking spaces under this section as the specifications were in effect on June 30, 1996;
is not required to conform with subsection (b) until the first time the parking facility is resurfaced or restriped after June 30, 1996.
As added by Acts 1979, P.L.44, SEC.1. Amended by P.L.245-1987, SEC.6; P.L.59-1993, SEC.2; P.L.42-1996, SEC.5.

IC 5-16-9-5
Violations; Class C infraction and Class C misdemeanor
Sec. 5. (a) Any person who parks a motor vehicle which does not have displayed a placard of a person with a physical disability or a disabled veteran, issued under IC 9-14-5 or under the laws of another state, or a registration plate of a person with a physical disability or a disabled veteran, issued under IC 9-18-18, IC 9-18-22, or under the laws of another state, in a parking space reserved under this chapter for a vehicle of a person with a physical disability commits a Class C infraction.
(b) Any person who knowingly parks in a parking space reserved for a person with a physical disability while displaying a placard to which neither the person nor the person's passenger is entitled commits a Class C infraction.
(c) Any person who displays for use in parking in a parking space reserved for a person with a physical disability a placard or a special license plate that was not issued under IC 9-14-5, IC 9-18-18, IC 9-18-22, or under the laws of another state commits a Class C misdemeanor.
(d) A person who, in a parking space reserved for a person with a physical disability, parks a vehicle that displays a placard or special registration plate entitling a person to park in a parking space reserved for a person with a physical disability commits a Class C infraction if that person is not, at that time, in the process of

transporting a person with a physical disability or disabled veteran.
(e) Notwithstanding IC 34-28-5-4(c), a civil judgment of not less than fifty dollars ($50) must be imposed for an infraction committed in violation of this section.
As added by Acts 1979, P.L.44, SEC.1. Amended by P.L.58-1983, SEC.3; P.L.37-1984, SEC.3; P.L.55-1985, SEC.2; P.L.71-1987, SEC.2; P.L.72-1989, SEC.2; P.L.2-1991, SEC.31; P.L.23-1993, SEC.14; P.L.2-1995, SEC.17; P.L.43-1996, SEC.1; P.L.1-1998, SEC.72.

IC 5-16-9-7
Repealed
(Repealed by P.L.41-1987, SEC.22.)

IC 5-16-9-8
Owners or lessees of motor vehicles; violations; Class C infraction; defenses
Sec. 8. (a) As used in this section, "owner" means a person in whose name a motor vehicle is registered under:
(1) IC 9-18;
(2) the laws of another state; or
(3) the laws of a foreign country.
(b) As used in this section, "lessee" means a person who has care, custody, or control of a motor vehicle under a written agreement for the rental or lease of the motor vehicle for less than sixty-one (61) days. The term does not include an employee of the owner of the motor vehicle.
(c) An owner or lessee of a motor vehicle commits a Class C infraction if the motor vehicle:
(1) is located in a parking space in a parking facility that is marked under section 2 of this chapter as a parking space reserved for a person with a physical disability; and
(2) does not display:
(A) an unexpired parking permit for a person with a physical disability issued under IC 9-14-5;
(B) an unexpired disabled veteran's registration plate issued under IC 9-18-18;
(C) an unexpired registration plate or decal for a person with a physical disability issued under IC 9-18-22; or
(D) an unexpired parking permit for a person with a physical disability, an unexpired disabled veteran's registration plate, or an unexpired registration plate or decal for a person with a physical disability issued under the laws of another state.
(d) It is a defense that IC 9-30-11-8 applies to the violation.
(e) It is a defense that the motor vehicle was the subject of an offense described in IC 35-43-4 at the time of the violation of this section.
(f) Notwithstanding IC 34-28-5-4(c), a civil judgment of not less than fifty dollars ($50) must be imposed for an infraction committed in violation of this section. As added by P.L.71-1987, SEC.4. Amended by P.L.2-1991, SEC.32; P.L.23-1993, SEC.15; P.L.2-1995, SEC.18; P.L.43-1996, SEC.2; P.L.1-1998, SEC.73.

IC 5-16-9-9
Ordinances of counties, cities, or towns
Sec. 9. (a) This chapter does not prohibit a county, city, or town from adopting and enforcing an ordinance that regulates standing or parking of motor vehicles in a space reserved for a person with a physical disability under section 2 of this chapter, IC 9-21-1-3, or IC 9-21-18-4.
(b) An ordinance described in subsection (a) may not conflict with this chapter.
(c) An ordinance described in subsection (a) may not require a person to obtain or display any permit, registration plate, or registration decal to stand or park in a space reserved for a person with a physical disability under section 2 of this chapter, except the following:
(1) A parking permit for a person with a physical disability issued under IC 9-14-5.
(2) A disabled veteran's registration plate issued under IC 9-18-18.
(3) A registration plate or decal for a person with a physical disability issued under IC 9-18-22.
(d) An ordinance described in subsection (a) must permit a motor vehicle displaying an unexpired parking permit for a person with a physical disability, an unexpired disabled veteran's registration plate, or an unexpired registration plate or decal for a person with a physical disability issued under the laws of another state to stand or park in a space reserved for a person with a physical disability but only when the vehicle is being used to transport a person with a physical disability.
As added by P.L.71-1987, SEC.5. Amended by P.L.5-1988, SEC.40; P.L.72-1989, SEC.3; P.L.2-1991, SEC.33; P.L.22-1991, SEC.3; P.L.23-1993, SEC.16.

IC 5-16-9-10
Complaints; summons; forms
Sec. 10. (a) A person enforcing this chapter may issue a complaint and summons for a violation of section 5 or 8 of this chapter or an ordinance described in section 9 of this chapter on a form other than the forms described in IC 9-30-3-6. However, the complaint must comply with the Indiana Rules of Trial Procedure.
(b) A complaint and summons issued under subsection (a) must explain the conditions described in IC 34-28-5-14 under which a court may enter a judgment against the person named in the summons and complaint without requiring the defendant to make a personal appearance before the court.
As added by P.L.71-1987, SEC.6. Amended by P.L.1-1993, SEC.25; P.L.43-1996, SEC.3; P.L.1-1998, SEC.74.
IC 5-16-9-11
Complaints; summons; volunteers
Sec. 11. (a) A law enforcement agency authorized to enforce:
(1) section 5 or 8 of this chapter; or
(2) an ordinance described in section 9 of this chapter;
may appoint volunteers to issue complaints and summonses for violations of section 5 or 8 of this chapter or an ordinance described in section 9 of this chapter.
(b) A volunteer appointed under this section must:
(1) be at least twenty-one (21) years of age;
(2) complete a course of instruction concerning the enforcement of this chapter that is conducted by the appointing law enforcement agency;
(3) after successfully completing the course of instruction, obtain a certificate from the executive authority of the appointing law enforcement agency; and
(4) satisfy any other qualifications established by the law enforcement agency.
(c) The executive authority of a law enforcement agency that appoints volunteers under this section shall file a copy of each certificate issued under subsection (b)(3) with the prosecuting attorney having jurisdiction over the area served by the law enforcement agency.
(d) A complaint and summons issued by a volunteer appointed under this section has the same force and effect as a complaint and summons issued by a law enforcement officer for the same violation.
(e) A volunteer appointed under this section does not have powers of a law enforcement officer except those powers granted under this section.
(f) The executive authority of a law enforcement authority that appoints a volunteer under this section may, at any time, revoke the certificate issued to the volunteer under subsection (b)(3). If a certificate is revoked under this subsection:
(1) the executive authority shall notify the prosecuting attorney where the certificate was filed under subsection (c) of the revocation; and
(2) the volunteer's powers under this section terminate immediately upon the revocation.
(g) A volunteer may not issue a complaint and summons upon private property unless the law enforcement agency first receives permission from the property owner or the property manager.
(h) A property owner is not liable for any property damage or personal injury resulting from the actions of a volunteer in issuing a complaint and summons.
As added by P.L.48-1997, SEC.1.



CHAPTER 10. EMPLOYMENT OF CONSTRUCTION MANAGERS IN PUBLIC CONSTRUCTION PROJECTS

IC 5-16-10-2
Limitations on employment of construction managers; contracts with construction managers prohibited
Sec. 2. (a) A unit of local government may not employ the architect or engineer who provided design services on a public construction project or his affiliate, to be the construction manager on the project he designed. (b) A unit of local government may not let a general contract, or any separate trade contract, to perform work on a public construction project to the construction manager of the project.
As added by Acts 1981, P.L.60, SEC.1.

IC 5-16-10-3
Performance of services constituting practice of architecture and engineering
Sec. 3. The limitations expressed in section 2 of this chapter should not be interpreted to permit any person who is not a registered architect under IC 25-4-1 or a registered engineer under IC 25-31-1 to do any act which constitutes the practice of architecture or engineering nor to prevent any unit of local government from employing any person who is a registered architect under IC 25-4-1 or a registered engineer under IC 25-31-1 to perform services which constitute the practice of architecture or engineering.
As added by Acts 1981, P.L.60, SEC.1.



CHAPTER 11. DISCLOSURE OF ECONOMIC INTERESTS BY CONSULTANTS IN PUBLIC PROJECTS

IC 5-16-11-2
"Consultant" defined
Sec. 2. (a) As used in this chapter, "consultant" means an individual who, under a contract with the state or a political subdivision, does either of the following for the state or the political subdivision:
(1) Evaluates bids for contracts.
(2) Awards contracts.
The term does not include a public employee (as defined in IC 34-6-2-38).
(b) An individual is not required to be a party to the contract with the state or the political subdivision to be a consultant under this section.
As added by P.L.73-1989, SEC.1. Amended by P.L.52-1991, SEC.1; P.L.1-1998, SEC.75.

IC 5-16-11-3
Repealed
(Repealed by P.L.52-1991, SEC.9.)

IC 5-16-11-3.5
"Entity" defined
Sec. 3.5. As used in this chapter, "entity" refers to a person that:
(1) has submitted a bid to be evaluated by a consultant; or
(2) was awarded a contract by a consultant.
As added by P.L.52-1991, SEC.2.

IC 5-16-11-4
"Fiscal body" defined
Sec. 4. As used in this chapter, "fiscal body" has the meaning set forth in IC 36-1-2-6.
As added by P.L.73-1989, SEC.1.

IC 5-16-11-5
"Political subdivision" defined
Sec. 5. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.73-1989, SEC.1.

IC 5-16-11-5.5 Conflicts of interest; consultants
Sec. 5.5. (a) A consultant has a conflict of interest if any of the following apply:
(1) The entity has given a gift or gifts:
(A) to the consultant, the consultant's spouse, or the consultant's unemancipated children;
(B) that have a total fair market value of more than one hundred dollars ($100); and
(C) within the preceding year.
(2) The consultant, the consultant's spouse, or the consultant's unemancipated children have an equitable or a legal interest in real property the value of which:
(A) either:
(i) is at least five thousand dollars ($5,000); or
(ii) comprises at least ten percent (10%) of the net worth of the consultant, the consultant's spouse, or the consultant's unemancipated children; and
(B) has been or would be increased or decreased if a contract were awarded to the entity.
(3) The consultant or the consultant's spouse is employed by the entity.
(4) The entity is the sole proprietorship or professional practice of the consultant or the consultant's spouse.
(5) The consultant or the consultant's spouse is a partner in the entity.
(6) The consultant or the consultant's spouse is an officer or a director of the entity.
(7) The consultant, the consultant's spouse, or the consultant's unemancipated children own stock or options to purchase stock in the entity and the stock or the options to purchase stock have a fair market value of more than ten thousand dollars ($10,000). This subdivision does not apply to the following:
(A) Time deposits or demand deposits in a financial institution.
(B) An insurance policy.
As added by P.L.52-1991, SEC.3.

IC 5-16-11-6
Conflict of interest disclosure; filing
Sec. 6. (a) A consultant shall file a conflict of interest disclosure if the consultant has a conflict of interest under section 5.5 of this chapter.
(b) The disclosure required under subsection (a) must describe the conflict of interest.
(c) The consultant shall file the disclosure required under subsection (a) within ten (10) days of the earlier of the following events:
(1) The closing day for receipt of bids.
(2) The award of the contract.
As added by P.L.73-1989, SEC.1. Amended by P.L.9-1990, SEC.12;

P.L.52-1991, SEC.4.

IC 5-16-11-7
Recipient of disclosure
Sec. 7. The consultant shall file the disclosure required by section 6 of this chapter with:
(1) the state ethics commission, if the consultant contracts with the state; or
(2) the clerk of a political subdivision, or the fiscal body of a political subdivision that has no clerk, if the consultant contracts with a political subdivision.
As added by P.L.73-1989, SEC.1. Amended by P.L.52-1991, SEC.5.

IC 5-16-11-8
Disclosure under oath
Sec. 8. The consultant shall make the disclosure required by section 6 of this chapter under affirmation.
As added by P.L.73-1989, SEC.1. Amended by P.L.52-1991, SEC.6.

IC 5-16-11-9
Repealed
(Repealed by P.L.52-1991, SEC.9.)

IC 5-16-11-10
Repealed
(Repealed by P.L.52-1991, SEC.9.)

IC 5-16-11-11
Offense
Sec. 11. A consultant who fails to file a disclosure required by this chapter commits a Class A infraction.
As added by P.L.73-1989, SEC.1. Amended by P.L.52-1991, SEC.7.

IC 5-16-11-12
Perjury
Sec. 12. A consultant who files a false disclosure under this chapter is subject to the penalties for perjury under IC 35-44.1-2-1.
As added by P.L.73-1989, SEC.1. Amended by P.L.52-1991, SEC.8; P.L.126-2012, SEC.25.



CHAPTER 11.1. PROCUREMENT OF SERVICES OF ARCHITECTS, ENGINEERS, AND LAND SURVEYORS

IC 5-16-11.1-2
"Professional services" defined
Sec. 2. As used in this chapter, "professional services" means those services that are:
(1) within the scope of practice specified by IC 25-4 for architecture, IC 25-31 for professional engineering, or IC 25-21.5 for land surveying; or
(2) performed by any licensed architect, professional engineer, or land surveyor in connection with his professional employment or practice.
As added by P.L.24-1985, SEC.16. Amended by P.L.23-1991, SEC.2.

IC 5-16-11.1-3
"Public agency" defined
Sec. 3. As used in this chapter, "public agency" includes a:
(1) political subdivision as defined in IC 36-1-2-13;
(2) municipally owned utility;
(3) lessor corporation leasing a school building to a school corporation under IC 20-47-2 or IC 20-47-3; or
(4) lessor corporation constructing a public facility to be leased to a political subdivision.
As added by P.L.24-1985, SEC.16. Amended by P.L.2-2006, SEC.32.

IC 5-16-11.1-4
Notice of requirement of professional services
Sec. 4. (a) When professional services are required for a project, a public agency may:
(1) publish notice in accordance with IC 5-3-1;
(2) provide for notice (other than notice in accordance with IC 5-3-1) as it determines is reasonably calculated to inform those performing professional services of a proposed project;
(3) provide for notice in accordance with both subdivisions (1) and (2); or
(4) determine not to provide any notice.
(b) If the public agency provides for notice under subsection (a)(1), (a)(2), or (a)(3), each notice must include:
(1) the location of the project;
(2) a general description of the project;
(3) the general criteria to be used in selecting professional

services firms for the project;
(4) the place where any additional project description or specifications are on file;
(5) the hours of business of the public agency; and
(6) the last date for accepting statements of qualifications from interested parties.
As added by P.L.24-1985, SEC.16. Amended by P.L.51-1988, SEC.1.

IC 5-16-11.1-5
Basis for contracts; compensation
Sec. 5. A public agency may make all contracts for professional services on the basis of competence and qualifications for the type of services to be performed and negotiate compensation that the public agency determines to be reasonable.
As added by P.L.24-1985, SEC.16.



CHAPTER 12.2. USE OF ENERGY EFFICIENT TECHNOLOGY

IC 5-16-12.2-2
"Energy efficient technology"
Sec. 2. As used in this chapter, "energy efficient technology" refers to any of the following:
(1) Geothermal heating and cooling.
(2) Geothermal hot water generation.
(3) Solar hot water generation.
(4) Photovoltaic power generation.
(5) Wind power generation.
(6) Combined heat and power.
(7) Heat recovery chillers.
(8) Condensing boilers and low temperature heat.
(9) Air to air energy recovery devices.
(10) Autoclaved aerated concrete.
(11) Automated meter readers.
(12) Any other energy technology that has long term environmental value, energy efficiency, and cost effectiveness.
As added by P.L.159-2003, SEC.2.

IC 5-16-12.2-3
Contracting agency to consider energy efficient technologies
Sec. 3. The contracting agency shall examine and consider energy efficient technologies for a public works project using a life cycle analysis.
As added by P.L.159-2003, SEC.2.

IC 5-16-12.2-4
Use of energy efficient technologies
Sec. 4. To the extent technically and economically feasible, the contracting agency shall consider the use of energy efficient technology in the plans and specifications for the public works project.
As added by P.L.159-2003, SEC.2.

IC 5-16-12.2-5
Records of contacts and analysis of energy efficient technologies in contract file
Sec. 5. The contracting agency shall keep a record of the following in the public works contract file:
(1) The contacts the contracting agency makes with persons that

provide energy efficient technology to implement this chapter.
(2) An analysis of the feasibility of using energy efficient technology in the public works project.
As added by P.L.159-2003, SEC.2.






ARTICLE 17. PUBLIC PURCHASES

CHAPTER 1. PURCHASES AND LEASES OF PERSONAL PROPERTY BY STATE AGENCIES

IC 5-17-1-1
Compliance with requirements of chapter; limits; exemptions
Sec. 1. (a) This chapter applies to leases of equipment whether or not title passes from the lessor to the lessee. The term "purchaser" as used in this chapter includes persons who make leases for equipment.
(b) Any person, officer, board, commissioner, department, commission, or purchasing agent (designated as purchaser in this chapter) duly authorized and empowered by law or delegated and entrusted with authority to make purchases of material or materials, equipment, goods, and supplies, except current utility bills, or leases of equipment, for any unit of the state shall comply with the requirements of this chapter whenever the total amount of any purchase exceeds ten thousand dollars ($10,000) or total annual rental payment under any lease exceeds five thousand dollars ($5,000).
(c) In all cases of purchase of materials and supplies where the total amount of any such purchase does not exceed the sum of ten thousand dollars ($10,000), and in all cases of the lease of equipment where the annual rental payment does not exceed five thousand dollars ($5,000), the purchaser or lessee may buy or lease in the open market without the giving of notice or the receiving of bids.
(d) All purchases of similar materials, equipment, goods, and supplies by any government unit from a person during a six (6) month period under subsection (c) may not exceed ten thousand dollars ($10,000), and the total annual rental payments to a person under all leases for equipment under subsection (c) may not exceed five thousand dollars ($5,000).
(e) Materials, equipment, goods, and supplies may be purchased, or such equipment may be leased, from the United States government or any agency, division, or instrumentality thereof, without the giving of notice or the receiving of bids.
(Formerly: Acts 1945, c.99, s.1; Acts 1953, c.32, s.1; Acts 1963, c.328, s.1; Acts 1969, c.483, s.1.) As amended by Acts 1977, P.L.61, SEC.1; Acts 1979, P.L.45, SEC.1; Acts 1981, P.L.57, SEC.13; P.L.53-1986, SEC.1.
IC 5-17-1-2
Advertising for purchase of materials, etc., and lease of equipment; specifications; notice of time and place for receiving bids; procedures; open market; submission of certified check or bond by bidder; rejection
Sec. 2. (a) In all cases of advertising for the purchase of materials, equipment, goods and supplies, and the lease of equipment, the purchaser shall prepare specifications describing with reasonable particularity the kind, quantity and quality of all materials, equipment, goods, and supplies which may be needed for any designated period. It may be provided in such specifications that bids will be received and contracts let, separately, for each line or class of materials, equipment, or supplies, or the specifications may provide that bids will be received and contracts let for the purchase or lease of an unspecified number of items at a fixed price per unit.
(b) Notice of the time and place for receiving of bids for the purchase or lease shall be given in accordance with IC 5-3-1.
(c) If the cost of the materials, equipment, goods, and supplies to be purchased does not exceed ten thousand dollars ($10,000) or the equipment to be leased does not exceed five thousand dollars ($5,000), the purchaser may invite bids from not less than three (3) persons, firms, limited liability companies, or corporations, known to deal in the particular class or classes of materials, equipment, goods, or supplies described in the specifications, by mailing to each person, firm, limited liability company, or corporation a copy of such specifications not less than three (3) days before the time fixed for receiving bids. Said purchaser or purchasers shall, after a satisfactory bid is received, award a contract to the lowest and best bidder for each class of supplies, equipment, goods, or materials required, except that if less than three (3) bids are received, to the best bid so received.
(d) If any purchaser invites or advertises for bids for any material, materials, equipment, goods or supplies, pursuant to the provisions of this chapter, and does not receive a valid bid therefor or for any item thereof, in that event any such item or items of material, materials, equipment, goods or supplies so sought or advertised for may be purchased or equipment may be leased on the open market without further advertisement for bids.
(e) Any bidder may submit with his bid a certified check or the bond of a surety company admitted to do business in this state in the amount determined and specified by the purchasing agent in the notice of the letting.
(f) The purchaser may reject any and all bids and ask for new bids.
(Formerly: Acts 1945, c.99, s.2; Acts 1969, c.483, s.2.) As amended by Acts 1977, P.L.61, SEC.2; Acts 1979, P.L.45, SEC.2; Acts 1981, P.L.57, SEC.14; P.L.38-1984, SEC.1; P.L.8-1993, SEC.69.

IC 5-17-1-2.5
Road or street work contracts; open price; material price

adjustments; limitation
Sec. 2.5. (a) Notwithstanding sections 2 and 3 of this chapter and IC 8-23-9, the Indiana department of transportation may award a public works contract for road or street work subject to the open price provisions of IC 26-1-2-305.
(b) Such a contract may provide that prices for construction materials, including but not limited to liquid asphalts, are subject to price of materials adjustment. When price adjustments are part of the contract, the method of price adjustment shall be specified in the contract.
(c) Nothing in this section authorizes the expenditure of money over and above the total amount of money appropriated by the state for road and street contracts.
As added by Acts 1980, P.L.34, SEC.1. Amended by Acts 1981, P.L.57, SEC.15; P.L.18-1990, SEC.15.

IC 5-17-1-3
Prescribed forms for trust bids, offers, proposals, estimates, or contracts
Sec. 3. (a) A purchaser may not make any purchase or contract for the purchase of any material, equipment, goods, or supplies or the lease of equipment unless the bid, offer, proposal, estimate, or contract of any person, firm, limited liability company, or corporation offering any and all such articles for sale or equipment for lease is executed upon the forms prescribed by the state board of accounts setting forth the quantity, quality, and purchase or lease price of every article and thing proposed for sale or lease.
(b) A bid, offer, proposal, estimate, or contract submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
(Formerly: Acts 1945, c.99, s.3.) As amended by Acts 1977, P.L.61, SEC.3; P.L.336-1989(ss), SEC.16; P.L.8-1993, SEC.70.

IC 5-17-1-4
Delivery of original purchase order or lease; filing copies
Sec. 4. Within thirty (30) days after the acceptance of any bid, offer, proposal, estimate, or contract for purchase of materials, equipment, goods, and supplies, or lease of equipment, the purchaser or purchasers shall:
(1) deliver in person or mail to the seller or lessor the original of each purchase order or lease;
(2) retain a copy for his own records; and
(3) when any purchase or lease is made for the state or any agency or instrumentality thereof, file a copy of the purchase order or lease with the disbursing officer for the unit.
(Formerly: Acts 1945, c.99, s.4.) As amended by Acts 1977, P.L.61, SEC.4; Acts 1980, P.L.74, SEC.13; Acts 1981, P.L.57, SEC.16; P.L.53-1986, SEC.2.
IC 5-17-1-5
Repealed
(Repealed by P.L.126-2012, SEC.26.)

IC 5-17-1-6
Repealed
(Repealed by P.L.126-2012, SEC.27.)

IC 5-17-1-7
Liability of purchasers for wrongful performance
Sec. 7. Where in this chapter a duty is imposed upon the purchasers, such duty shall be performed by the person, officer, clerk, or employee whose duty or employment require that they act for any board, commission, department, or unit of government making any such purchase, and any such person, officer, clerk, or employee shall be liable on his bond for any loss or damage resulting from a wrongful performance of such duty or from any violation of any of the provisions of this chapter.
(Formerly: Acts 1945, c.99, s.7.) As amended by P.L.25-1986, SEC.94.

IC 5-17-1-8
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 5-17-1-8.1
Chapter to be supplemental to all laws; limitations
Sec. 8.1. (a) This chapter is supplemental to all laws concerning the purchase of material, equipment, goods, and supplies and the lease of equipment by the state. However, this chapter does not preclude the extension beyond the contractual time period of contracts let pursuant to the provision of this chapter as an alternative to advertising for new bids.
(b) This chapter does not apply to:
(1) purchases or leases made by the Indiana department of transportation;
(2) purchases made under IC 5-22;
(3) state educational institutions;
(4) the legislative department of state government; or
(5) the judicial department of state government;
except that copies of purchase orders or leases shall be kept on file and be open to public inspection.
As added by Acts 1981, P.L.57, SEC.17. Amended by P.L.53-1986, SEC.3; P.L.18-1990, SEC.16; P.L.49-1997, SEC.31; P.L.2-2007, SEC.105.

IC 5-17-1-9
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)
IC 5-17-1-10
Procurement preferences
Sec. 10. A purchase under this chapter is subject to procurement preferences provided under IC 5-22-15.
As added by P.L.19-1990, SEC.4. Amended by P.L.49-1997, SEC.32.

IC 5-17-1-11
Payment of gross retail tax condition of doing business
Sec. 11. IC 5-22-16-4(b) applies to a lease or purchase of personal property made after June 30, 2003, by an agency (as defined in IC 4-13-2-1) or a state educational institution to the same extent as if the lease or purchase were subject to IC 5-22.
As added by P.L.254-2003, SEC.2. Amended by P.L.2-2007, SEC.106.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. PROMPT PAYMENT

IC 5-17-5-2
Exemption; "good faith dispute" defined
Sec. 2. (a) Section 1 of this chapter does not apply to the following:
(1) Interagency or intergovernmental transactions.
(2) Amounts payable to employees or prospective employees of state agencies or political subdivisions as reimbursement for expenses.
(3) Claims subject to a good faith dispute, if before the date of timely payment notice of the dispute is:
(A) sent by certified mail;
(B) personally delivered; or (C) sent in accordance with the procedure in the contract.
(4) Contracts entered into before September 1, 1983.
(5) Contracts related to highway or road construction, reconstruction, or maintenance, if:
(A) the Indiana department of transportation authorizes partial progress payments under IC 8-23-9-14; and
(B) each progress payment does not exceed five hundred dollars ($500).
(6) Claims, contracts, or projects that are to be paid for exclusively with federal funds.
(b) As used in subsection (a)(3), "good faith dispute" means:
(1) a contention by the state or political subdivision that goods delivered or services rendered were:
(A) of less quantity or quality than ordered or specified by contract;
(B) faulty; or
(C) installed improperly; or
(2) any other reason giving cause for the withholding of payment by the state or political subdivision until such dispute is settled.
As added by P.L.59-1983, SEC.1. Amended by P.L.52-1988, SEC.2; P.L.18-1990, SEC.17.

IC 5-17-5-3
Funds for late payment penalties; accrual of late payment penalty; defective claims
Sec. 3. (a) The auditor of state shall pay a late payment penalty on behalf of any state agency required to pay late payment penalties under this chapter. The auditor of state shall pay the penalties from funds designated for administrative costs of the agency receiving the public works, personal services, goods and services, equipment, or travel. The penalties may not be paid from other funds of the state.
(b) Any late payment penalty that remains unpaid at the end of any thirty (30) day period shall be added to the principal amount of the debt and, thereafter, penalties shall accrue on that amount.
(c) In instances where a claim is filled out incorrectly, or where there is any defect or impropriety in a claim submitted, the auditor of state, any division of the Indiana department of administration that accepts claims for payment, or a political subdivision, as appropriate, shall contact the vendor within ten (10) days. An error on the vendor's claim, if corrected within five (5) business days of being so contacted, may not result in the vendor being paid late.
As added by P.L.59-1983, SEC.1. Amended by P.L.44-1996, SEC.2.

IC 5-17-5-4
Late payment penalties to subcontractors; accrual of interest
Sec. 4. (a) This section applies to contractors receiving late payment penalties under section 1 of this chapter.
(b) A contractor who is unable to make timely payments to a subcontractor because of a state agency or political subdivision's

failure to make timely payments to the contractor shall pay interest to the subcontractor at the rate of one percent (1%) per month on the amount due the subcontractor after the contractor receives payment and any penalty paid under this chapter.
(c) Any interest that remains unpaid to the subcontractor at the end of any thirty (30) day period shall be added to the principal amount of the debt. After that time, interest accrues on the aggregate of the principal and unpaid interest.
As added by P.L.52-1988, SEC.3. Amended by P.L.44-1996, SEC.3.

IC 5-17-5-5
List of agencies paying late payment penalties
Sec. 5. (a) The auditor of state shall prepare a list that:
(1) identifies each state agency that has paid, or on whose behalf the auditor of state has paid, a late payment penalty under this chapter; and
(2) states the sum paid by the agency or by the auditor of state on behalf of the agency during the preceding year.
(b) The auditor of state shall submit the list prepared under subsection (a) to:
(1) the governor; and
(2) the budget agency;
before August 1 of each year.
As added by P.L.52-1988, SEC.4. Amended by P.L.44-1996, SEC.4.



CHAPTER 6. REPEALED






ARTICLE 18. REPEALED

CHAPTER 1. REPEALED






ARTICLE 19. FEDERAL AID

CHAPTER 1. COOPERATION WITH FEDERAL GOVERNMENT TO RECEIVE BENEFITS

IC 5-19-1-2
Acceptance by state
Sec. 2. The acceptance by the state shall be made by the officer, board, bureau, commission, department, or division having authority by law to do the acts to effectuate the purposes of any such federal law, by, and with the consent of the governor.
If there is no officer, board, bureau, commission, department or division having authority by law to do the acts to cooperate with the federal government or to effectuate the purposes of such federal law, and it is a matter which the state has power or authority to do, then the governor may designate or appoint an officer or agency to administer, cooperate with, and effectuate the purposes of such federal law, and such officers or agency so designated or appointed with the approval of the governor shall administer the same.
(Formerly: Acts 1947, c.178, s.2.)

IC 5-19-1-3
Acceptance by political subdivisions
Sec. 3. The acceptance by any political subdivision shall be made by the governing authority of such political subdivision by and with the consent of the appropriating authority of such political subdivision, if expenditures of any public funds of such political subdivision be required. No fund of any said political subdivision shall be expended without due appropriation as provided by law, but said political subdivision may make regular appropriations for the purposes authorized by this chapter or may make them as emergency

appropriations are made.
(Formerly: Acts 1947, c.178, s.3.) As amended by P.L.25-1986, SEC.101.

IC 5-19-1-3.5
Federal funds; appropriation
Sec. 3.5. If any federal funds be received by the state pursuant to the provisions of any such federal law, the same are hereby appropriated for the uses and purposes provided by said federal law, if such appropriation be required.
(Formerly: Acts 1972, P.L.8, SEC.1.)

IC 5-19-1-4
Definitions
Sec. 4. The following words and phrases, as used in this chapter, shall, for the purposes of this chapter, unless a different meaning appears from the context, have the following meanings:
(a) The singular shall include the plural and the plural shall include the singular as requisite.
(b) The term "state" shall mean and include the state of Indiana, the governor of the state of Indiana, any agency of the state of Indiana designated by the governor to receive federal aid, and any officer, board, bureau, commission, division, or department. The term "governor" shall mean the governor of the state of Indiana.
(c) The term "political subdivision" shall mean and include any county of Indiana, any civil township of Indiana, any civil incorporated city or town of Indiana, any school corporation of any township, city, or town of Indiana, or any other territorial subdivision of the state recognized or designated in any law, any public utility entity not privately owned, any public sewage disposal entity, any public flood control or levee district or entity, any public drainage district or entity, any public sanitary district or entity, and any public improvement district authority or entity authorized to levy taxes or assessments.
(Formerly: Acts 1947, c.178, s.5.) As amended by P.L.25-1986, SEC.102.



CHAPTER 1.5. GRANT ANTICIPATION NOTES

IC 5-19-1.5-2
Authorization; terms
Sec. 2. Any borrower to which a grant has been allocated, pending the receipt thereof, but within the limitation set forth in this chapter, may borrow from any person and evidence the debt so incurred by a note, or a series of notes of equal or unequal amounts, executed by at least two (2) officers or one (1) officer and one (1) employee as authorized by the governing body of the borrower and containing such terms and provisions as may be prescribed by the governing body of the borrower. Any note shall mature not more than three (3) years from the date of issuance and may pledge for the payment of the principal and interest therefor, the proceeds of the grant and any revenue which may be derived from the facility being constructed or improved by the proceeds of the note or notes. However, no amounts may be borrowed in anticipation of a grant until a written contract is received from the grantor indicating that the grant is forthcoming.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-3
Maximum amounts; prepayment upon receipt of grants
Sec. 3. The maximum amount of any loan made pursuant to this chapter shall not exceed eighty percent (80%) of the estimated amount of the grant in anticipation of which the loan is made.

Further, the borrower shall make prepayments on the outstanding balance of its note, or retire one (1) or more of its series of outstanding notes, promptly upon partial receipt of grant funds so that the outstanding amount of any loan made pursuant to the provisions of this chapter shall not exceed the balance of the grant funds yet to be received.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-4
Sale
Sec. 4. The governing body may arrange the issuance and sale of grant anticipation notes either at a public or a private negotiated sale.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-5
Application of proceeds
Sec. 5. It shall be the duty of the governing body to apply the proceeds of any obligations issued pursuant to this chapter to those items of cost for which the grant has been allocated by the granting agencies, or as to revenue sharing funds, by the governing body. The purchaser of any obligations shall not be liable for the proper application of the proceeds, or to insure that the maximum amount of the loan stays within the maximum limits as grant funds are from time to time received by the borrower.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-6
Tax exemption
Sec. 6. All obligations issued pursuant to this chapter and all interest to accrue thereon shall have the tax exempt status prescribed by IC 6-8-5.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-7
Indiana economic development corporation; authorization to make grant anticipation loans
Sec. 7. Notwithstanding anything to the contrary in IC 5-28-8, the Indiana economic development corporation may make grant anticipation loans as authorized by this chapter from the fund established by IC 5-28-8-5.
As added by Acts 1981, P.L.61, SEC.1. Amended by P.L.4-2005, SEC.30.

IC 5-19-1.5-8
Advertisements for bids; inclusion of notice of financing under chapter
Sec. 8. A borrower may not finance a project with loans authorized by this chapter unless that fact is included in all advertisements for bids for construction work on that project.
As added by Acts 1981, P.L.61, SEC.1.






ARTICLE 20. HOUSING

CHAPTER 1. INDIANA HOUSING AND COMMUNITY DEVELOPMENT AUTHORITY

IC 5-20-1-2
Definitions
Sec. 2. As used in this chapter:
"Assisted" means, with respect to a loan: (1) the payment by the United States or any duly authorized agency of the United States of assistance payments, interest payments, or mortgage reduction payments with respect to such loan; or
(2) the provision of insurance, guaranty, security, collateral, subsidies, or other forms of assistance or aid acceptable to the authority for the making, holding, or selling of a loan from the United States, any duly authorized agency of the United States, or any entity or corporation acceptable to the authority, other than the sponsor.
"Authority" means the Indiana housing and community development authority created by section 3 of this chapter.
"Bonds" or "notes" means the bonds or notes authorized to be issued by the authority under this chapter.
"Community based residential programs" refers to programs developed by the division of mental health and addiction under IC 12-22-2-3.5.
"Development costs" means the costs approved by the authority as appropriate expenditures and credits which may be incurred by sponsors, builders, and developers of residential housing prior to commitment and initial advance of the proceeds of a construction loan or of a mortgage, including but not limited to:
(1) payments for options to purchase properties on the proposed residential housing site, deposits on contracts of purchase, or, with prior approval of the authority, payments for the purchase of such properties;
(2) legal, organizational, and marketing expenses, including payments of attorney's fees, project manager, clerical, and other incidental expenses;
(3) payment of fees for preliminary feasibility studies and advances for planning, engineering, and architectural work;
(4) expenses for surveys as to need and market analyses;
(5) necessary application and other fees;
(6) credits allowed by the authority to recognize the value of service provided at no cost by the sponsors, builders, or developers; and
(7) such other expenses as the authority deems appropriate for the purposes of this chapter.
"Governmental agency" means any department, division, public agency, political subdivision, or other public instrumentality of the state of Indiana, the federal government, any other state or public agency, or any two (2) or more thereof.
"Construction loan" means a loan to provide interim financing for the acquisition or construction of single family residential housing, including land development.
"Mortgage" or "mortgage loan" means a loan to provide permanent financing for:
(1) the rehabilitation, acquisition, or construction of single family residential housing, including land development; or
(2) the weatherization of single family residences. "Mortgage lender" means a bank, trust company, savings bank, savings association, credit union, national banking association, federal savings association or federal credit union maintaining an office in this state, a public utility (as defined in IC 8-1-2-1), a gas utility system organized under IC 8-1-11.1, an insurance company authorized to do business in this state, or any mortgage banking firm or mortgagee authorized to do business in this state and approved by either the authority or the Department of Housing and Urban Development.
"Land development" means the process of acquiring land primarily for residential housing construction for persons and families of low and moderate income and making, installing, or constructing nonresidential housing improvements, including water, sewer, and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or works, whether on or off the site, which the authority deems necessary or desirable to prepare such land primarily for residential housing construction.
"Obligations" means any bonds or notes authorized to be issued by the authority under this chapter.
"Persons and families of low and moderate income" means persons and families of insufficient personal or family income to afford adequate housing as determined by the standards established by the authority, and in determining such standards the authority shall take into account the following:
(1) The amount of total income of such persons and families available for housing needs.
(2) The size of the family.
(3) The cost and condition of housing facilities available in the different geographic areas of the state.
(4) The ability of such persons and families to compete successfully in the private housing market and to pay the amounts at which private enterprise is providing sanitary, decent, and safe housing.
The standards shall, however, comply with the applicable limitations of section 4(b) of this chapter.
"Residential facility for children" means a facility:
(1) that provides residential services to individuals who are:
(A) under twenty-one (21) years of age; and
(B) adjudicated to be children in need of services under IC 31-34 (or IC 31-6-4 before its repeal) or delinquent children under IC 31-37 (or IC 31-6-4 before its repeal); and
(2) that is:
(A) a child caring institution that is or will be licensed under IC 31-27;
(B) a residential facility that is or will be licensed under IC 12-28-5; or
(C) a facility that is or will be certified by the division of mental health and addiction under IC 12-23.
"Residential facility for persons with a developmental disability" means a facility that is approved for use in a community residential

program for the developmentally disabled under IC 12-11-1.1.
"Residential housing" means a specific work or improvement undertaken primarily to provide single or multiple family housing for rental or sale to persons and families of low and moderate income, including the acquisition, construction, or rehabilitation of lands, buildings, and improvements to the housing, and such other nonhousing facilities as may be incidental or appurtenant to the housing.
"Sponsors", "builders", or "developers" means corporations, associations, partnerships, limited liability companies, or other entities and consumer housing cooperatives organized pursuant to law for the primary purpose of providing housing to low and moderate income persons and families.
"State" means the state of Indiana.
"Tenant programs and services" means services and activities for persons and families living in residential housing, including the following:
(1) Counseling on household management, housekeeping, budgeting, and money management.
(2) Child care and similar matters.
(3) Access to available community services related to job training and placement, education, health, welfare, and other community services.
(4) Guard and other matters related to the physical security of the housing residents.
(5) Effective management-tenant relations, including tenant participation in all aspects of housing administration, management, and maintenance.
(6) Physical improvements of the housing, including buildings, recreational and community facilities, safety measures, and removal of code violations.
(7) Advisory services for tenants in the creation of tenant organizations which will assume a meaningful and responsible role in the planning and carrying out of housing affairs.
(8) Procedures whereby tenants, either individually or in a group, may be given a hearing on questions relating to management policies and practices either in general or in relation to an individual or family.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.60-1983, SEC.1; P.L.39-1984, SEC.1; P.L.40-1984, SEC.1; P.L.28-1985, SEC.3; P.L.2-1992, SEC.54; P.L.81-1992, SEC.3; P.L.1-1993, SEC.26; P.L.8-1993, SEC.72; P.L.61-1993, SEC.1; P.L.62-1993, SEC.1; P.L.1-1994, SEC.22; P.L.1-1997, SEC.36; P.L.79-1998, SEC.10; P.L.272-1999, SEC.4; P.L.215-2001, SEC.8; P.L.1-2006, SEC.105; P.L.145-2006, SEC.11; P.L.181-2006, SEC.17; P.L.99-2007, SEC.19; P.L.143-2011, SEC.1.

IC 5-20-1-3
Authority creation; membership; terms; expenses; references to Indiana housing finance authority Sec. 3. (a) There is created a public body corporate and politic of the state of Indiana to be known as the "Indiana housing and community development authority". The authority shall consist of the following seven (7) members:
(1) The lieutenant governor or the lieutenant governor's designee.
(2) The treasurer of state, or the treasurer of state's designee.
(3) The public finance director of the Indiana finance authority, or the public finance director's designee.
(4) Four (4) members appointed by the governor.
Not more than three (3) of the members of the authority appointed under subdivision (4) shall be members of the same political party. Members of the authority appointed by the governor shall serve for a term of four (4) years, except that all vacancies shall be filled for the unexpired term. However, any appointed member of the authority shall be removable at the pleasure of the governor, with or without cause. A member of the authority shall receive no compensation for the member's services but shall be entitled to reimbursement for the necessary expenses, including traveling expenses, incurred in the discharge of the member's duties. Each member shall hold office until the member's successor has been appointed and has qualified. A certificate of appointment or reappointment of any members shall be filed with the authority and this certificate shall be conclusive evidence of the due and proper appointments of the member.
(b) The powers of the authority shall be vested in the members thereof in office from time to time. A majority of the members of the authority shall constitute a quorum for the purposes of conducting its business and exercising its powers and for all other purposes, notwithstanding the existence of any vacancies. Action may be taken by the authority upon a vote of a majority of the members present, unless the bylaws of the authority require a larger number. Meetings of the members of the authority may be held anywhere within or outside the state.
(c) The governor shall appoint a chairman and vice-chairman from the members of the authority. The governor shall appoint an executive director for the authority, who shall serve at the pleasure of the governor and receive compensation as fixed by the authority. The authority shall employ legal and technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. The authority may also engage independent legal counsel to assist it. The authority may delegate to one (1) or more of its agents or employees such powers or duties as it may deem proper.
(d) The authority may also contract with any entity, including the Indiana finance authority, to provide staff or services, including the functions of the executive director and employees of the authority, under such terms as the authority determines.
(e) After May 14, 2005, a reference to the Indiana housing finance authority in a statute, rule, or other document is considered a reference to the authority as the successor agency. As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.235-2005, SEC.86; P.L.20-2010, SEC.5.

IC 5-20-1-3.5
Surety bonds
Sec. 3.5. Before the issuance of any bonds under this chapter:
(1) the executive director of the authority;
(2) each member of the authority; and
(3) any other employee or agent of the authority authorized by resolution of the authority to handle funds or sign checks;
shall execute a surety bond in the penal sum of fifty thousand dollars ($50,000). If an individual described in subdivisions (1) through (3) is already covered by a bond required by state law, the individual need not obtain another bond if the bond required by state law is in at least the penal sum specified in this section and covers the individual's activities for the authority. In lieu of this bond, the chairman of the authority may execute a blanket surety bond covering each member, the executive director, and the employees or other officers of the authority. Each surety bond must be conditioned upon the faithful performance of the individual's duties, and shall be issued by a surety company authorized to transact business in Indiana as surety. At all times after the issuance of any surety bonds, these surety bonds shall be maintained in full force and effect. All costs of the surety bonds shall be borne by the authority.
As added by P.L.235-2005, SEC.87.

IC 5-20-1-4
Powers of the authority
Sec. 4. (a) The authority has all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the power:
(1) to make or participate in the making of construction loans for multiple family residential housing under terms that are approved by the authority;
(2) to make or participate in the making of mortgage loans for multiple family residential housing under terms that are approved by the authority;
(3) to purchase or participate in the purchase from mortgage lenders of mortgage loans made to persons of low and moderate income for residential housing;
(4) to make loans to mortgage lenders for the purpose of furnishing funds to such mortgage lenders to be used for making mortgage loans for persons and families of low and moderate income. However, the obligation to repay loans to mortgage lenders shall be general obligations of the respective mortgage lenders and shall bear such date or dates, shall mature at such time or times, shall be evidenced by such note, bond, or other certificate of indebtedness, shall be subject to prepayment, and shall contain such other provisions consistent with the purposes of this chapter as the authority shall by rule or

resolution determine;
(5) to collect and pay reasonable fees and charges in connection with making, purchasing, and servicing of its loans, notes, bonds, commitments, and other evidences of indebtedness;
(6) to acquire real property, or any interest in real property, by conveyance, including purchase in lieu of foreclosure, or foreclosure, to own, manage, operate, hold, clear, improve, and rehabilitate such real property and sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber such real property where such use of real property is necessary or appropriate to the purposes of the authority;
(7) to sell, at public or private sale, all or any part of any mortgage or other instrument or document securing a construction loan, a land development loan, a mortgage loan, or a loan of any type permitted by this chapter;
(8) to procure insurance against any loss in connection with its operations in such amounts and from such insurers as it may deem necessary or desirable;
(9) to consent, subject to the provisions of any contract with noteholders or bondholders which may then exist, whenever it deems it necessary or desirable in the fulfillment of its purposes to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms of any mortgage loan, mortgage loan commitment, construction loan, loan to lender, or contract or agreement of any kind to which the authority is a party;
(10) to enter into agreements or other transactions with any federal, state, or local governmental agency for the purpose of providing adequate living quarters for such persons and families in cities and counties where a need has been found for such housing;
(11) to include in any borrowing such amounts as may be deemed necessary by the authority to pay financing charges, interest on the obligations (for a period not exceeding the period of construction and a reasonable time thereafter or if the housing is completed, two (2) years from the date of issue of the obligations), consultant, advisory, and legal fees and such other expenses as are necessary or incident to such borrowing;
(12) to make and publish rules respecting its lending programs and such other rules as are necessary to effectuate the purposes of this chapter;
(13) to provide technical and advisory services to sponsors, builders, and developers of residential housing and to residents and potential residents, including housing selection and purchase procedures, family budgeting, property use and maintenance, household management, and utilization of community resources;
(14) to promote research and development in scientific methods of constructing low cost residential housing of high durability;
(15) to encourage community organizations to participate in

residential housing development;
(16) to make, execute, and effectuate any and all agreements or other documents with any governmental agency or any person, corporation, association, partnership, limited liability company, or other organization or entity necessary or convenient to accomplish the purposes of this chapter;
(17) to accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance and any other aid from any source whatsoever and to agree to, and to comply with, conditions attached thereto;
(18) to sue and be sued in its own name, plead and be impleaded;
(19) to maintain an office in the city of Indianapolis and at such other place or places as it may determine;
(20) to adopt an official seal and alter the same at pleasure;
(21) to adopt and from time to time amend and repeal bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules and policies in connection with the performance of its functions and duties;
(22) to employ fiscal consultants, engineers, attorneys, real estate counselors, appraisers, and such other consultants and employees as may be required in the judgment of the authority and to fix and pay their compensation from funds available to the authority therefor;
(23) notwithstanding IC 5-13, but subject to the requirements of any trust agreement entered into by the authority, to invest:
(A) the authority's money, funds, and accounts;
(B) any money, funds, and accounts in the authority's custody; and
(C) proceeds of bonds or notes;
in the manner provided by an investment policy established by resolution of the authority;
(24) to make or participate in the making of construction loans, mortgage loans, or both, to individuals, partnerships, limited liability companies, corporations, and organizations for the construction of residential facilities for individuals with a developmental disability or for individuals with a mental illness or for the acquisition or renovation, or both, of a facility to make it suitable for use as a new residential facility for individuals with a developmental disability or for individuals with a mental illness;
(25) to make or participate in the making of construction and mortgage loans to individuals, partnerships, corporations, limited liability companies, and organizations for the construction, rehabilitation, or acquisition of residential facilities for children;
(26) to purchase or participate in the purchase of mortgage loans from:
(A) public utilities (as defined in IC 8-1-2-1); or
(B) municipally owned gas utility systems organized under

IC 8-1.5;
if those mortgage loans were made for the purpose of insulating and otherwise weatherizing single family residences in order to conserve energy used to heat and cool those residences;
(27) to provide financial assistance to mutual housing associations (IC 5-20-3) in the form of grants, loans, or a combination of grants and loans for the development of housing for low and moderate income families;
(28) to service mortgage loans made or acquired by the authority and to impose and collect reasonable fees and charges in connection with such servicing;
(29) subject to the authority's investment policy, to enter into swap agreements (as defined in IC 8-9.5-9-4) in accordance with IC 8-9.5-9-5 and IC 8-9.5-9-7;
(30) to promote and foster community revitalization through community services and real estate development;
(31) to coordinate and establish linkages between governmental and other social services programs to ensure the effective delivery of services to low income individuals and families, including individuals or families facing or experiencing homelessness;
(32) to cooperate with local housing officials and plan commissions in the development of projects that the officials or commissions have under consideration;
(33) to prescribe, in accordance with IC 32-30-10.5-10(i), a list of documents that must be included under IC 32-30-10.5 as part of a debtor's loss mitigation package in a foreclosure action filed after June 30, 2011;
(34) to take actions necessary to implement its powers that the authority determines to be appropriate and necessary to ensure the availability of state or federal financial assistance; and
(35) to administer any program or money designated by the state or available from the federal government or other sources that is consistent with the authority's powers and duties.
The omission of a power from the list in this subsection does not imply that the authority lacks that power. The authority may exercise any power that is not listed in this subsection but is consistent with the powers listed in this subsection to the extent that the power is not expressly denied by the Constitution of the State of Indiana or by another statute.
(b) The authority shall ensure that a mortgage loan acquired by the authority under subsection (a)(3) or made by a mortgage lender with funds provided by the authority under subsection (a)(4) is not knowingly made to a person whose adjusted family income, as determined by the authority, exceeds one hundred twenty-five percent (125%) of the median income for the geographic area involved. However, if the authority determines that additional encouragement is needed for the development of the geographic area involved, a mortgage loan acquired or made under subsection (a)(3) or (a)(4) may be made to a person whose adjusted family income, as

determined by the authority, does not exceed one hundred forty percent (140%) of the median income for the geographic area involved. The authority shall establish procedures that the authority determines are appropriate to structure and administer any program conducted under subsection (a)(3) or (a)(4) for the purpose of acquiring or making mortgage loans to persons of low or moderate income. In determining what constitutes low income, moderate income, or median income for purposes of any program conducted under subsection (a)(3) or (a)(4), the authority shall consider:
(1) the appropriate geographic area in which to measure income levels; and
(2) the appropriate method of calculating low income, moderate income, or median income levels including:
(A) sources of;
(B) exclusions from; and
(C) adjustments to;
income.
(c) The authority, when directed by the governor, shall administer programs and funds under 42 U.S.C. 1437 et seq.
(d) The authority shall identify, promote, assist, and fund:
(1) home ownership education programs; and
(2) mortgage foreclosure counseling and education programs under IC 5-20-6;
conducted throughout Indiana by nonprofit counseling agencies that the authority has certified, or by any other public, private, or nonprofit entity in partnership with a nonprofit agency that the authority has certified, using funds appropriated under section 27 of this chapter. The attorney general and the entities listed in IC 4-6-12-4(a)(1) through IC 4-6-12-4(a)(10) shall cooperate with the authority in implementing this subsection.
(e) The authority shall:
(1) oversee and encourage a regional homeless delivery system that:
(A) considers the need for housing and support services;
(B) implements strategies to respond to gaps in the delivery system; and
(C) ensures individuals and families are matched with optimal housing solutions;
(2) facilitate the dissemination of information to assist individuals and families accessing local resources, programs, and services related to homelessness, housing, and community development; and
(3) each year, estimate and reasonably determine the number of the following:
(A) Individuals in Indiana who are homeless.
(B) Individuals in Indiana who are homeless and less than eighteen (18) years of age.
(C) Individuals in Indiana who are homeless and not residents of Indiana.
As added by Acts 1978, P.L.28, SEC.1. Amended by Acts 1982,

P.L.35, SEC.3; P.L.60-1983, SEC.2; P.L.39-1984, SEC.2; P.L.3-1989, SEC.30; P.L.69-1989, SEC.2; P.L.14-1991, SEC.3; P.L.2-1992, SEC.55; P.L.8-1993, SEC.73; P.L.27-1993, SEC.16; P.L.1-1994, SEC.23; P.L.235-2005, SEC.88; P.L.145-2006, SEC.12; P.L.181-2006, SEC.18; P.L.99-2007, SEC.20; P.L.133-2008, SEC.1; P.L.145-2008, SEC.3; P.L.1-2009, SEC.23; P.L.105-2009, SEC.1; P.L.170-2011, SEC.2; P.L.6-2012, SEC.36.

IC 5-20-1-4.1
Repealed
(Repealed by P.L.177-2011, SEC.5.)

IC 5-20-1-4.5
Housing for special needs populations; allocation of federal low income housing credits
Sec. 4.5. (a) As used in this section, "special needs populations" includes the following:
(1) Persons with physical or developmental disabilities.
(2) Persons with mental impairments.
(3) Single parent households.
(4) Victims of domestic violence.
(5) Abused children.
(6) Persons with chemical addictions.
(7) Homeless persons.
(8) The elderly.
(b) As used in this section, "qualified building" means a building:
(1) that is used or will be used to provide residential housing for special needs populations; and
(2) for which a taxpayer is eligible to claim a low income housing credit under 26 U.S.C. 42.
(c) Subject to subsection (d), the authority shall allocate to qualified buildings at least ten percent (10%) of the total dollar amount of federal low income housing credits allocated to the authority under 26 U.S.C. 42. The authority shall allocate credits under this section based on the proportionate amount of a qualified building that is used to provide residential housing for special needs populations, as determined by the authority.
(d) The authority shall hold available the allocation made under subsection (c) for qualified buildings through October 31 of each calendar year. Beginning November 1 of each calendar year, any part of the allocation that remains unassigned shall be available for any appropriate use under 26 U.S.C. 42.
As added by P.L.74-1989, SEC.1. Amended by P.L.2-1993, SEC.52; P.L.23-1993, SEC.17; P.L.272-1999, SEC.5; P.L.145-2008, SEC.4.

IC 5-20-1-5
Repealed
(Repealed by P.L.145-2008, SEC.34.)

IC 5-20-1-6 Repealed
(Repealed by P.L.145-2008, SEC.34.)

IC 5-20-1-7
State not liable for obligations of the Indiana housing and community development authority
Sec. 7. (a) Obligations issued under the provisions of this chapter do not constitute a debt, liability, or obligation of the state of Indiana or a pledge of the faith and credit of the state of Indiana, but shall be payable solely from the revenues or assets of the authority. Under any circumstances, general fund revenues of the state of Indiana may not be used to pay all or part of the obligations of the authority, and there is no moral obligation of the state of Indiana to pay all or part of the obligations of the authority. Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of the state of Indiana is pledged to the payment of the principal of or the interest on such obligation.
(b) Expenses incurred by the authority in carrying out the provisions of this chapter may be made payable from funds provided pursuant to this chapter, and no liability shall be incurred by the authority under this chapter beyond the extent to which moneys shall have been so provided.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.1-2006, SEC.106 and P.L.181-2006, SEC.19.

IC 5-20-1-8
Authorization to use revenue bond financing; approval of public finance director required
Sec. 8. (a) Subject to the approval of the public finance director appointed under IC 4-4-11-9, the authority is hereby authorized to issue bonds or notes, or a combination thereof, to carry out and effectuate its purposes and powers. The principal of, and the interest on, such bonds or notes shall be payable solely from the funds provided for such payment in this chapter. The authority may secure the repayment of such bonds and notes by the pledge of mortgages and notes of others, revenues derived from operations and loan repayments, the proceeds of its bonds, and any available revenues or assets of the authority. The bonds or notes of each issue shall be dated and may be made redeemable before maturity at the option of the authority, at such price or prices and under such terms and conditions as may be determined by the authority. Any such bonds or notes shall bear interest at such rate or rates as may be determined by the authority. Notes shall mature at such time or times not exceeding ten (10) years from their date or dates, and bonds shall mature at such time or times not exceeding forty-five (45) years from their date or dates, as may be determined by the authority. The authority shall determine the form and manner of execution of the

bonds or notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations and the place or places of payment of principal and interest, which may be any bank or trust company within or outside the state. In case any officer whose signature, or a facsimile of whose signature, shall appear on any bonds or notes or coupons attached thereto shall cease to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if the person had remained in office until such delivery. The authority may also provide for the authentication of the bonds or notes by a trustee or fiscal agent. The bonds or notes may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bonds or notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds or notes of any bonds or notes registered as to both principal and interest, and for the interchange of registered and coupon bonds or notes. Upon the approval of a resolution of the authority authorizing the sale of its bonds or notes, such bonds or notes may be sold in such manner, either at public or private sale, and for such price as the authority shall determine to be for the best interest of the authority and to best effectuate the purposes of this chapter.
(b) The proceeds of any bonds or notes shall be used solely for the purposes for which they are issued. The proceeds shall be disbursed in such manner and under such restrictions, if any, as the authority may provide in the resolution authorizing the issuance of such bonds or notes or in the trust agreement securing the same.
(c) Prior to the preparation of definitive bonds, the authority may, under like restrictions and subject to the approval of the public finance director appointed under IC 4-4-11-9, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds or notes which shall become mutilated or shall be destroyed or lost.
(d) The authority shall cooperate with and use the assistance of the Indiana finance authority established under IC 4-4-11 in the issuance of the bonds or notes.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.235-2005, SEC.89; P.L.145-2008, SEC.5.

IC 5-20-1-9
Trust agreements to secure authority obligations
Sec. 9. Trust Agreement to Secure Authority Obligations. In the discretion of the authority, any obligations issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state of Indiana. Such trust agreement or the resolution providing for the issuance of such obligations, whether or not

secured, may pledge or assign all or any part of the revenues or assets of the authority, including, without limitation, mortgage loans, mortgage loan commitments, construction loans, loans to lenders, contracts, agreements and other security or investment obligations, the fees or charges made or received by the authority, the moneys received in payment of loans and interest thereon, and any other moneys received or to be received by the authority. Such trust agreement or resolution may contain such provisions for protecting and enforcing the rights and remedies of the holders of any such obligations as may be reasonable and proper and not in violation of law, including convenants setting forth the duties of the authority in relation to the purposes to which obligation proceeds may be applied, the disposition or pledging of the revenues or assets of the authority, the terms and conditions for the issuance of additional obligations, and the custody, safeguarding and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of obligations, revenues, or other money to furnish such indemnifying bonds or to pledge such securities as may be required by the authority. Any such trust agreement or resolution may set forth the rights and remedies of the holders of any obligations and of the trustee, and may restrict the individual right of action by any such holders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the holders of any obligations. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be paid from the revenues or assets pledged or assigned to the payment of the principal of and the interest on obligations, or from any other funds available to the authority.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-10
Pledge of authority assets to obligations of the authority
Sec. 10. Pledge of Authority Assets to Obligations of the Authority. The pledge of any assets or revenues of the authority to the payment of the principal of, premium, if any, and interest on any obligations of the authority shall be valid and binding from the time when the pledge is made, and any such assets or revenues shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-11
Receipts as trust funds; investment
Sec. 11. All Moneys Received Are Trust Funds and May Be Temporarily Invested. Notwithstanding any other provisions of law

to the contrary, all moneys received pursuant to the authority of this chapter are trust funds to be held and applied solely as provided in this chapter. The resolution authorizing any obligations, or the trust agreement securing the same, may provide that any of such moneys may be temporarily invested pending the disbursement thereof, and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this chapter, subject to such regulations as this chapter and such resolution or trust agreement may provide.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-12
Enforcement of authority duties; rights of holders of authority obligations
Sec. 12. Holders of Authority Obligations Granted Legal Rights to Enforce Duties of the Authority. Any holder of obligations issued under the provisions of this chapter or any coupons appertaining thereto, and the trustee under any trust agreement or resolution authorizing the issuance of such obligations, except to the extent the rights given in this chapter may be restricted by such trust agreement or resolution, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state, or granted in this chapter, or under such trust agreement or resolution, or under any other contract executed by the authority pursuant to this chapter, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be performed by the authority or by any officer thereof.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-13
Declaration of negotiability of authority obligations
Sec. 13. Declaration of Negotiability of Obligations of the Authority. Notwithstanding any of the provisions of this chapter or any recitals in any obligations issued by the authority under the provisions of this chapter, all such obligations and interest coupons appertaining thereto are negotiable instruments under the laws of this state, subject only to any applicable provisions for registration.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-14
Authority obligations as authorized investments
Sec. 14. Obligations of Authority Are Authorized Investments. Obligations issued under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the state of Indiana and its political subdivisions, all insurance companies, trust companies, banking associations, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds,

including capital in their control or belonging to them. Such obligations are securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds, notes or obligations of the state is authorized by law.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-15
Authorization for issuance of refunding obligations
Sec. 15. Authorization for Issuance of Refunding Obligations. (a) The authority is authorized to provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which shall have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations, and for any corporate purpose of the authority. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the authority in respect of the same shall be governed by the provisions of this chapter which relate to the issuance of obligations, insofar as such provisions may be appropriate therefor.
(b) Refunding obligations may be sold or exchanged for outstanding obligations issued under this chapter and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations (together with any other available funds) to the payment of the principal, accrued interest and any redemption premium on the obligations being refunded, or if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds shall be invested in: (1) direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America and agencies of the United States of America; or (2) general obligations of the state, which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-16
Capital reserve fund
Sec. 16. Capital Reserve Fund. (a) The authority may create and establish one (1) or more special funds, herein referred to as capital reserve funds, to secure the notes and bonds. The authority shall pay into each such capital reserve fund: (1) any moneys appropriated and

made available by the state for the purposes of such fund; (2) any proceeds of sale of notes or bonds, to the extent provided in the resolution of the authority authorizing the issuance thereof; and (3) any other moneys which may be made available to the authority for the purpose of such fund from any other source or sources.
(b) All moneys held in any capital reserve fund, except as otherwise specifically provided, shall be used, as required, solely: (1) for the payment of the principal of bonds of the authority secured in whole or in part by such fund; (2) for payment of the sinking fund payments mentioned in this section with respect to such bonds; (3) for the purchase or redemption of such bonds; (4) for the payment of interest on such bonds; or (5) for the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity. However, if moneys in such fund at any time are less than the capital reserve fund requirement established for such fund as provided in this section, the authority shall not use such moneys for any optional purchase or optional redemption of such bonds. Any income or interest earned by, or increment to, any capital reserve fund due to the investment thereof may be transferred by the authority to other funds or accounts of the authority to the extent such transfer does not reduce the amount of such capital reserve fund below the capital reserve fund requirement for such fund.
(c) The authority shall not at any time issue bonds secured in whole or in part by a capital reserve fund, if, upon the issuance of such bonds, the amount in such capital reserve fund will be less than the capital reserve fund requirement of such fund, unless the authority, at the time of issuance of such bonds, deposits in such fund from the proceeds of the bonds to be issued, or from other sources, an amount which, together with the amount then in such fund, will not be less than the capital reserve fund requirement for such fund. For purposes of this section, "capital reserve fund requirement" means, as of any particular date of computation, an amount of money, as provided in the resolutions of the authority authorizing the bonds with respect to which such fund is established, which amount shall not exceed the average of the annual debt service on the bonds of the authority for that calendar year and succeeding calendar years secured in whole or in part by such fund. The annual debt service for any calendar year is the amount of money equal to the aggregate of (1) all interest payable during such calendar year on all bonds secured in whole or in part by such fund outstanding on the date of computation, plus (2) the principal amount of all such bonds outstanding on said date of computation which mature during such calendar year, plus (3) all amounts specified as payable during such calendar year as a sinking fund payment with respect to any of such bonds which mature after such calendar year. This calculation shall embody the assumption that such bonds will, after such date of computation, cease to be outstanding by reason, but only by reason, of (1) the payment of bonds when due, and (2) the payment when due of all such sinking fund payments payable at or after such date of computation. However, in computing the annual debt service for any

calendar year, bonds deemed to have been paid in accordance with the defeasance provisions of the resolution of the authority authorizing the issuance thereof shall not be included in bonds outstanding on such date of computation.
(d) To assure the continued operation and solvency of the authority for the carrying out of the public purposes of this chapter, the authority shall accumulate in each capital reserve fund an amount equal to the capital reserve fund requirement for such fund.
(e) In computing the amount of any capital reserve fund for the purposes of this section, securities in which all or a portion of such capital reserve fund is invested shall be valued at par, or if purchased at less than par, at their cost to the authority.
(f) Notwithstanding subsections (a) through (e), the authority, subject to such agreements with noteholders or bondholders as may then exist, may elect not to secure any particular issue of its bonds with a capital reserve fund. Such election shall be made in the resolution authorizing such issue. In this event, subsections (b) and (c) shall not apply to the bonds of such issue in that they shall not be entitled to payment out of, or be eligible for purchase by, any such fund, nor shall they be taken into account in computing or applying any capital reserve fund requirement.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.42-2011, SEC.4.

IC 5-20-1-17
State power to alter authority; pledge against impairment of authority contracts
Sec. 17. State Power to Alter Authority; Pledge Against Impairment of Authority Contracts. The state may at any time, or from time to time, alter or change the structure, organization programs, activities or powers of the authority and may, at its sole discretion, terminate the existence of the authority. However, the state pledges and agrees with the holders of any obligations issued pursuant to this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders thereof, or in any way impair the right and remedy of the holders until the notes or bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-18
Annual report; annual audit
Sec. 18. The authority shall, promptly following the close of each fiscal year, submit an annual report of its activities for the preceding year to the public finance director appointed under IC 4-4-11-9, the budget committee, and the general assembly. An annual report

submitted under this section to the general assembly must be in an electronic format under IC 5-14-6. The report shall set forth a complete operating and financial statement of the authority during such year, and a copy of such report shall be available to inspection by the public at the Indianapolis office of the authority. The authority shall cause an audit of its books and accounts to be made at least once in each year by an independent certified public accountant and the cost thereof may be paid from any available money of the authority.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.28-2004, SEC.60; P.L.235-2005, SEC.90; P.L.145-2008, SEC.6.

IC 5-20-1-19
Limitation of liability; authority members or officers
Sec. 19. Limitation of Liability for Authority Members or Officers. No member or other officer of the authority shall be subject to any personal liability or accountability by reason of his execution of any obligations or the issuance thereof.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-20
Authority to accept and expend funds
Sec. 20. Authority to Accept and Expend Funds. The authority is authorized to accept and expend such moneys as may be received from any source, including income from the authority's operations, for effectuating its corporate purposes including, without limitation, the payment of the initial expenses of administration and operation, and the establishment of a reserve or contingency fund to be available for the payment of the principal of and the interest on any bonds or notes of the authority.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-21
Tax exempt status
Sec. 21. Tax Exempt Status. The authority shall not be required to pay any taxes and assessments to the state, or any county, municipality or other governmental subdivision of the state, upon any of its property or upon its obligations or other evidences of indebtedness pursuant to the provisions of this chapter, or upon any moneys, funds, revenues or other income held or received by the authority, and the notes and bonds of the authority and the income therefrom shall at all times be exempt from taxation imposed by the state, except for death and gift taxes and taxes on transfers. Real property owned by the authority shall be exempt from all property taxation and special assessments of the state or political subdivisions thereof, but the authority may agree to pay, in lieu of such taxes, such amounts as the authority finds consistent with the cost to the state or political subdivision of supplying municipal services for such real property and any housing development constructed thereon, which payments such bodies are authorized to accept. As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-22
Disclosure of conflicts of interest
Sec. 22. Disclosure of Conflicts of Interest. If any member, officer or employee of the authority shall be interested either directly or indirectly, or shall be an officer or employee of or have an ownership interest in any firm or corporation interested directly or indirectly in any contract with the authority, including the making of any loan to any sponsor, builder or developer, such interest shall be disclosed to the authority and it shall be set forth in the minutes of the authority. The member, officer or employee having such interest shall not participate on behalf of the authority in the authorization of any such contract with the authority.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-23
Authority assets; disposition upon termination or dissolution
Sec. 23. Authority Assets; Disposition upon Termination or Dissolution. The authority shall fund its operating costs from the net revenues derived from the operation of the programs under section 4 of this chapter. No part of the revenues or assets of the authority shall inure to the benefit of or be distributable to its members or officers or other private persons. Any net earnings of the authority beyond that necessary for retirement of authority indebtedness or to implement the public purposes of this chapter shall inure to the benefit of the state. Upon termination or dissolution, all rights and properties of the authority shall pass to and be vested in the state, subject to the rights of lienholders and other creditors.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-24
Chapter as supplemental to other laws
Sec. 24. Provisions of this Chapter Deemed to Be Supplemental Powers to Other Laws. This chapter shall be deemed to provide an additional and alternative method for the performance of the activities authorized by this chapter, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing. However, the issuance of bonds or notes under this chapter need not comply with the requirements of any other law applicable to the issuance of bonds or notes.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-25
Liberal construction
Sec. 25. Liberal Construction. This chapter, being necessary for the prosperity of the state and its inhabitants, shall be liberally construed to effect its purposes.
As added by Acts 1978, P.L.28, SEC.1.
IC 5-20-1-26
Chapter controlling
Sec. 26. Chapter Controlling. Insofar as the provisions of this chapter are inconsistent with the provisions of any general or special laws, or parts thereof, the provisions of this chapter shall be controlling.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-27
Home ownership education account established
Sec. 27. (a) The home ownership education account within the state general fund is established to support:
(1) home ownership education programs established under section 4(d) of this chapter;
(2) mortgage foreclosure counseling and education programs established under IC 5-20-6-2; and
(3) programs conducted by one (1) or a combination of the following to facilitate settlement conferences in residential foreclosure actions under IC 32-30-10.5:
(A) The judiciary.
(B) Pro bono legal services agencies.
(C) Mortgage foreclosure counselors (as defined in IC 32-30-10.5-6).
(D) Other nonprofit entities certified by the authority under section 4(d) of this chapter.
The account is administered by the authority.
(b) The home ownership education account consists of:
(1) court fees collected under IC 33-37-5-30 (before its expiration on January 1, 2013);
(2) civil penalties imposed and collected under:
(A) IC 6-1.1-12-43(g)(2)(B); or
(B) IC 27-7-3-15.5(e); and
(3) any civil penalties imposed and collected by a court for a violation of a court order in a foreclosure action under IC 32-30-10.5.
(c) The expenses of administering the home ownership education account shall be paid from money in the account.
(d) The treasurer of state shall invest the money in the home ownership education account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
As added by P.L.235-2005, SEC.91. Amended by P.L.181-2006, SEC.20; P.L.145-2008, SEC.7; P.L.105-2009, SEC.2; P.L.170-2011, SEC.3.



CHAPTER 2. FINANCING OF HOUSING

IC 5-20-2-2
Definitions
Sec. 2. As used in this chapter, each of the following shall have the meaning indicated unless a different meaning clearly appears from the context:
(1) "Bonds" means the revenue bonds authorized to be issued under this chapter and includes notes and any and all other limited obligations of a county or municipality payable as provided in this chapter.
(2) "Executive officer" of a county, city, or town has the meaning set forth in IC 36-1-2-5.
(3) "Governing body" of a county, city, or town has the meaning set forth in IC 36-1-2-9.
(4) "Home" means real property and improvements thereon constructed for human habitation, located within the county or municipality, consisting of not more than four (4) units, and owned by one (1) mortgagor who occupies or intends to occupy one (1) of such units.
(5) "Home mortgage" means an interest bearing loan for not to exceed thirty (30) years to a mortgagor for the purpose of

purchasing or improving a home, evidenced by a promissory note and secured by a mortgage on this home, but shall not include a loan primarily for the purpose of refinancing an existing loan.
(6) "Lending institution" means any bank, trust company, savings bank, national banking association, savings association, mortgage banker, or other financing institution or governmental agency which customarily provides service or otherwise aids in the financing of mortgages on single family residential housing or multifamily residential housing, which institution, for a county, is located in that county, and for a municipality is located in the county in which the municipality is located, or any holding company for any of the foregoing.
(7) "Mortgagor" means an individual, or two (2) or more individuals acting together, who have received a home mortgage under this chapter.
(8) "Recording officer" means the clerk or clerk-treasurer of a county or municipality.
(9) "Municipality" means a city or town.
(10) "Authority" refers to the Indiana housing and community development authority created by IC 5-20-1-3.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.1; P.L.8-1989, SEC.23; P.L.79-1998, SEC.11; P.L.181-2006, SEC.21.

IC 5-20-2-3
Application
Sec. 3. Application. This chapter applies to counties, cities, towns, and consolidated cities.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.2.

IC 5-20-2-4
Income limits
Sec. 4. Income Limits. (a) The governing body shall establish by ordinance an aggregate acceptable income amount for the year immediately preceding the calendar year in which a mortgage is requested, for the mortgagor and all individuals, except minor children of the mortgagor, who intend to reside with the mortgagor in one (1) dwelling unit. The purpose of this aggregate acceptable income amount is to limit the assistance provided by this chapter to individuals of low and moderate income.
(b) The governing body may consider the following factors before it adopts the ordinance provided in subsection (a) of this section:
(1) the portion of total income of a person that is available to meet housing needs;
(2) the number of persons that may share a residential dwelling unit;
(3) the cost and condition of available housing; and
(4) the amount of income required to obtain and pay for decent,

safe, and sanitary housing in the regular private housing market.
(c) Mortgage loans under this chapter are limited to persons having adjusted gross income for Indiana individual income tax purposes of law and moderate income. However, at least ninety percent (90%) of the value of home mortgages made from any issue of bonds will be made with respect to mortgagors whose adjusted family income does not exceed one hundred percent (100%) of the median income of all families residing within the metropolitan area of the county or municipality as determined by the governing body. For the purpose of determining the income of a person who was not a resident of the state of Indiana for the prior taxable year, the person's adjusted gross income shall be computed as if he were a resident of the state of Indiana for the prior taxable year.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.3.

IC 5-20-2-5
Other limitations
Sec. 5. (a) Bonds shall not be issued by a county, city, town, or consolidated city for home mortgages under this chapter if at the time of issuance and delivery there remains unexpended or uncommitted more than five percent (5%) of the net proceeds of a prior bond issued by that county, city, town, or consolidated city under this chapter.
(b) Bonds shall not be issued under this chapter for home mortgages in an amount in excess of twenty-five percent (25%) of the average annual amount of mortgage lending in the county or municipality in the most recent three (3) year period for which the governing body shall by ordinance determine from the Home Mortgage Disclosure Act, Public Law 94-200.
(c) No issue shall be approved by the authority if the amount of the issue exceeds the total amount of bond issues permissible under this chapter in the calendar year during which the proposed bonds will be issued. The total amount of bonds permissible under this chapter in any calendar year shall be fifty dollars ($50) multiplied by the population of the state of Indiana as determined by the most recent federal decennial census.
(d) There is a five percent (5%) down payment requirement. An issue meets this requirement only if seventy-five percent (75%) or more of the owner-occupied financing provided by the issue is ninety-five percent (95%) financing. For purposes of this subsection, financing of a residence is ninety-five percent (95%) financing if such financing is ninety-five percent (95%) or more of the acquisition cost of such residence. A larger down payment is permitted in the case of alternative mortgage instruments as provided by law.
(e) No mortgage shall be made under this chapter the amount of which exceeds two and one-half (2 1/2) times the amount of the annual income of the prospective mortgagor. In addition, no financing shall be provided under this chapter to a prospective

mortgagor who is already a mortgagor with respect to an existing mortgage financed under this chapter.
(f) The effective rate of interest on mortgages provided from a particular bond issue under this chapter may not exceed the yield on the issue by more than one (1) percentage point. For purposes of this subsection, the effective rate of mortgage interest and the bond yield shall be determined in accordance with reasonable procedures adopted by the authority. However, the authority may waive the restriction in this subsection if it determines that:
(1) waiver of the restriction with respect to a proposed issue is in the best interests of the citizens of the issuing jurisdiction and the state of Indiana; and
(2) the proposed issue is not marketable without waiver of the restriction.
(g) An issue meets the requirements of this section only if a preliminary official statement of such issue has been submitted to the authority, and:
(1) such authority has, within thirty (30) days after the date of such submission, issued an opinion that such issue meets the requirements of this section and section 4 of this chapter; or
(2) thirty (30) days have elapsed since such submission and during this thirty (30) day period the authority has not issued an opinion that the issue does not meet the requirements of this section and section 4 of this chapter.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.4; P.L.1-2006, SEC.107; P.L.181-2006, SEC.22; P.L.1-2007, SEC.30.

IC 5-20-2-6
Administration
Sec. 6. Administration. In cities, the mayor shall designate a trustee institution to administer the proceeds of bond issues under this chapter; in counties and towns, the designation shall be made by the governing body. All lending institutions may participate under this chapter. The proceeds of each bond issue shall be apportioned as provided in this section by the trustee institution among all lending institutions that choose to participate. Those institutions that choose to participate shall furnish the trustee with copies of their submission under the Home Mortgage Disclosure Act during the preceding three (3) years.
(1) For the most recent calendar year for which this information is available, the trustee institution shall compute the percentage that each participating lending institution's total amount of mortgages for homes located in the county bears to that same total amount for all participating lending institutions; this percentage figure is the participating lending institution's percentage share of the proceeds of bonds to be apportioned to it by the trustees institution.
(2) The participating institutions must certify to the trustee that the proceeds will be used as required by the chapter, and that

the institution will attempt to maintain the same proportion of dollar volume of all mortgage loans within the county or municipality during the calendar year in which the proceeds are distributed as in the preceding year. The trustee institution may, in its discretion, reapportion any unused bond proceeds among the participating lending institutions either:
(A) six (6) months after funds are first apportioned to participating lending institutions for mortgage lending purposes; or
(B) after seventy-five percent (75%) of the bond proceeds designated for mortgage acquisition have been used.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.5.

IC 5-20-2-7
Powers
Sec. 7. Powers. A county or municipality to which this chapter applies has all powers necessary to accomplish the purposes of this chapter including, but not limited to, the power:
(1) to purchase, contract and enter into advance commitments to purchase, home mortgages owned by lending institutions at such prices and upon such other terms and conditions as shall be determined by the county or municipality, to make and execute contracts with one (1) or more lending institutions for the origination and servicing of home mortgages, and to pay the reasonable value of services rendered under those contracts;
(2) to make loans to lending institutions under terms and conditions which, in addition to other provisions as determined by the county or municipality, shall require the lending institutions to use substantially all of the net proceeds thereof, directly or indirectly, for the making of home mortgages in an aggregate principal amount substantially equal to the amount of such net proceeds;
(3) to establish, by rules or regulations, in any ordinance relating to the issuance of bonds or in any financing documents relating to such issuance, such standards and requirements applicable to the purchase of home mortgages from or the making of loans to lending institutions as the county or municipality deems necessary or desirable, including but not limited to:
(A) the time within which lending institutions must make commitments and disbursements for home mortgages;
(B) the location and other characteristics of homes to be financed by home mortgages;
(C) the terms and conditions of home mortgages to be acquired;
(D) the amounts and types of insurance coverage required on homes, home mortgages and bonds;
(E) the representations and warranties of lending institutions confirming compliance with such standards and requirements;
(F) restrictions as to interest rates and other terms of home

mortgages or the return realized therefrom by lending institutions;
(G) the type and amount of collateral security to be provided to assure repayment of any loans from the county or municipality and to assure repayment of bonds; and
(H) any other matters relating to the purchase of home mortgages or the making of loans to lending institutions as shall be deemed relevant by the county or municipality; however, no lending institution shall charge and retain an origination fee in excess of three percent (3%) of the principal amount of any such home mortgage;
(4) to require from each lending institution from which home mortgages are purchased or to which loans are made the submission, at the time of the purchase or loan, of evidence satisfactory to the county or municipality of the ability and intention of the lending institution to make home mortgages, and the submission, within the time specified by the county or municipality for making disbursements for home mortgages, of evidence satisfactory to the county or municipality of the making of home mortgages and of compliance with any standards and requirements established by the county or municipality;
(5) to issue bonds to defray, in whole or in part:
(A) the costs of purchasing, or funding the making of home mortgages;
(B) the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting, and marketing services incurred in connection with the issuance and sale of bonds, including bonds and interest reserve accounts and trustee, custodian and rating agency fees; and
(C) those other costs that are reasonably related to (A) and (B);
(6) to sell or otherwise dispose of any home mortgages, in whole or in part, or to loan sufficient funds to any person to defray, in whole or in part, the costs of purchasing home mortgages, so that the revenues and receipts to be derived with respect to the home mortgages, together with any insurance proceeds, reserve accounts and earnings thereon shall be designed to produce revenues and receipts at least sufficient to provide for the prompt payment at maturity of principal, interest and redemption premiums, if any, upon all bonds issued to finance these costs;
(7) to pledge any revenues and receipts to be received from any home mortgages or other sources provided in this chapter to the punctual payment of bonds authorized under this chapter, and the interest and redemption premiums, if any, thereon;
(8) to mortgage, pledge or grant security interests in any home mortgages, notes or other property in favor of the holder or holders of bonds issued therefor;
(9) to sell and convey any home mortgages for those prices and at those times that the governing body determines; (10) to issue its bonds to refund in whole or in part at any time bonds previously issued under this chapter, including, without limitation, interest to maturity or earlier redemption date, redemption premiums and costs of the type enumerated in clause (5) of this section; and
(11) to make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted in this chapter.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.6.

IC 5-20-2-8
Bonds
Sec. 8. (a) Bonds shall not be issued under this chapter unless these bonds are rated "A" or better by one (1) of the nationally recognized rating agencies or unless these bonds are sold in a transaction not involving any public offering within the meaning of Section 4(2) of the Securities Act of 1933, as amended, and rules and regulations thereunder.
(b) The exercise of any or all powers or the issue of bonds under this chapter shall be authorized by ordinance of the governing body. Notwithstanding any law to the contrary, this ordinance may be adopted at the same meeting at which it is introduced and it shall take effect immediately upon adoption. Any ordinance authorizing bonds shall be adopted only after the governing body has held a public hearing on the proposed financing after giving not less than five (5) days notice by publication in at least one (1) newspaper of general circulation in the county or municipality. This ordinance shall also set forth a legislative finding and declaration of the public purpose of the bond issue and that the ordinance is being enacted pursuant to the powers granted by this chapter. No action to contest the validity of any bonds may commence more than thirty (30) days following the adoption of the ordinance approving the bonds. However, if authorized by ordinance, any officer of the county or municipality may bring an action under IC 34-13-5 or file a petition under IC 36-4-4-5 within this thirty (30) day period to determine the validity of any bonds or any agreements in connection with them. In this proceeding, no bond need be filed by the petitioner or plaintiff unless requested by the county or municipality, and any judgment shall be final unless appealed within thirty (30) days after entry of the judgment.
(c) The bonds shall bear interest at the rate or rates, may be payable at the times, may be in one (1) or more series, may bear the date or dates, may mature at the time or times not exceeding forty (40) years from their respective dates, may be payable in the medium of payment at the place or places, may carry the registration privileges, may be subject to the terms of redemption at the premiums, may be executed in the manner, may contain the terms, covenants, and conditions, may be in the form either coupon or registered, and may bear the name that the ordinance or trust

indenture securing the bonds provides. The bonds may be sold at public or private sale in a manner and upon the terms provided in the ordinance. Pending the preparation of definitive bonds, interim receipts, or certificates in the form and with the provisions as provided in the ordinance may be issued to the purchaser of bonds sold pursuant to this chapter.
(d) The bonds and interim receipts or certificates are negotiable instruments under the laws of this state. Bonds and receipts and the authorization, issuance, sale, and delivery thereof are not subject to any general law concerning bonds of municipalities.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.7; P.L.3-1990, SEC.22; P.L.1-1998, SEC.76.

IC 5-20-2-9
Covenants in bonds
Sec. 9. Covenants in Bonds. (a) Any ordinance authorizing the issuance of bonds or related trust indenture may contain covenants as to:
(1) the use and disposition of the revenues and receipts from any home mortgages for which the bonds are to be issued, including the creation and maintenance of reserves;
(2) the insurance to be carried on any home, home mortgage, or bonds and the use and disposition of insurance moneys;
(3) the appointment of one (1) or more banks or trust companies within or outside the state of Indiana, having the necessary trust powers, as trustee or custodian for the benefit of the bondholders, paying agent or bond registrar;
(4) the investment of any funds held by this trustee or custodian;
(5) the maximum interest rate payable on any home mortgage; and
(6) the terms and conditions upon which the holders of the bonds or any portion thereof, or any trustees therefor, are entitled to the appointment of a receiver by a court of competent jurisdiction, and these terms and conditions may provide that the receiver may enter and take possession of the home mortgages, or any part thereof, and maintain, sell or otherwise dispose of such mortgages, prescribe other payments and collect, receive and apply all income and revenues thereafter arising therefrom.
(b) Any ordinance authorizing the issuance of bonds or related trust indenture may provide that the principal of, premium, if any, and interest on any such bonds shall be secured by a mortgage, pledge, security interest, insurance agreement or indenture of trust covering such home mortgages for which the bonds are issued. Such mortgage, pledge, security interest, insurance agreement or indenture of trust may contain such covenants and agreements to safeguard the bonds as is provided for in the ordinance authorizing the bonds and shall be executed in the manner as may be provided for in the ordinance. (c) The provisions of this chapter and any ordinance and any mortgage, pledge, security interest or indenture of trust shall constitute a contract with the holder of the bonds and continues in effect until the principal of, the interest on, and the redemption premiums, if any, on the bonds so issued have been fully paid or provision made therefor. The duties of this county or municipality and its governing body and officers under this chapter, any ordinance, and any mortgage, pledge, security interest or indenture of trust shall be enforceable as provided in it by any bondholder by mandamus, foreclosure, or other appropriate suit, action or proceeding in any court of competent jurisdiction. However, the ordinance or any mortgage, pledge, security interest or indenture of trust under which the bonds are issued may provide that all remedies and rights to enforcement may be vested in a trustee (with full power of appointment) for the benefit of all the bondholders which trustee shall be subject to the control of a specified number of holders or owners of any outstanding bonds.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.8.

IC 5-20-2-10
Signatures of officers on bonds; validity of bonds
Sec. 10. Signatures of Officers on Bonds.Validity of Bonds. The bonds and any coupons shall bear the manual or facsimile signatures of the executive officer and the recording officer of the county or municipality and any coupons shall bear the facsimile signature of one (1) or more of these officers. These signatures shall be the valid and binding signatures of these officers, notwithstanding that before delivery and payment, any or all of the individuals whose signatures appear have ceased to be officers of the county or municipality issuing the bonds. The validity of the bonds is not dependent on nor affected by the validity or regularity of any proceedings relating to the home mortgages for which the bonds are issued. The ordinance authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.9.

IC 5-20-2-11
Lien of bonds
Sec. 11. Lien of Bonds. Bonds issued under this chapter and the interest on them may be secured by a pledge of or lien upon the revenues and receipts derived from or in connection with the home mortgages or from any notes or other obligations of lending institutions with respect to which the bonds have been issued. The governing body may provide in the ordinance authorizing the bonds for the issuance of additional bonds to be equally and ratably secured by a lien upon these revenues and receipts. As added by Acts 1979, P.L.47, SEC.1.

IC 5-20-2-12
Liability for bonds
Sec. 12. Liability for Bonds. All bonds issued under this chapter and the interest on them are limited obligations of the county or municipality payable solely from the revenues and receipts derived from or in connection with the home mortgages, from any notes or other obligations of lending institutions with respect to which these bonds are issued, or from the proceeds of these bonds or refunding bonds and the investment income from them. No holder of any bonds issued under this chapter has the right to compel any exercise of the taxing power of the county or municipality to pay the bonds or the interest or redemption premium, if any, thereon. The bonds are not an indebtedness of the county or municipality or a loan of its credit within the meaning of any constitutional or statutory limitation. Nor shall the bonds be construed to create any moral obligation on the part of the county or municipality with respect to their payment. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the county or municipality or a loan of its credit within the meaning of any constitutional or statutory limitation.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.10.

IC 5-20-2-13
Exemption from contract and bidding requirements; real property bid submitted by trust
Sec. 13. (a) A requirement of competitive bidding or restriction imposed on the procedure for award of contracts for the sale or other disposition of property of the county or municipality is not applicable to any action taken under this chapter.
(b) This subsection applies if a county or municipality sells or disposes of real property under this chapter by acceptance of bids. A bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.11; P.L.336-1989(ss), SEC.17.

IC 5-20-2-14
Tax exemption for bonds
Sec. 14. All bonds and interim receipts or certificates, proceeds received by a holder from the sale of them to the extent of the holder's cost of acquisition, proceeds received upon redemption prior to maturity, proceeds received at maturity, and interest thereon, are exempt from taxation in the state of Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1. As added by Acts 1979, P.L.47, SEC.1. Amended by P.L.21-1990, SEC.8; P.L.254-1997(ss), SEC.7.

IC 5-20-2-15
Tax exemption
Sec. 15. Tax Exemption. All home mortgages and notes or other obligations of lending institutions executed pursuant to this chapter and the revenues and receipts derived by a county or municipality therefrom are exempt from all taxation in the state of Indiana.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.12.

IC 5-20-2-16
Securities exemption
Sec. 16. All bonds and interim receipts or certificates authorized pursuant to this chapter are exempt from the provisions of IC 23-19 or other securities registration laws.
As added by Acts 1979, P.L.47, SEC.1. Amended by P.L.27-2007, SEC.5.

IC 5-20-2-17
Antitrust exemption
Sec. 17. Antitrust Exemption. Transactions under this chapter are exempt from the provisions of IC 24-1 or any other antitrust law, present or future, of the state.
As added by Acts 1979, P.L.47, SEC.1.

IC 5-20-2-18
Powers conferred as additional and supplemental; limitations imposed; effect
Sec. 18. Powers Conferred as Additional and Supplemental; Limitations Imposed-Effect. The powers conferred by this chapter are in addition and supplemental to, and the limitations imposed by this chapter shall not affect, the powers conferred by any other law of this state. Mortgages may be acquired, purchased and financed, and bonds may be issued under this chapter, notwithstanding that any other law may provide for the acquisition, purchase and financing of like home mortgages, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other law.
As added by Acts 1979, P.L.47, SEC.1.



CHAPTER 3. MUTUAL HOUSING ASSOCIATIONS

IC 5-20-3-2
"Housing project" defined
Sec. 2. (a) As used in this chapter, "housing project" means any work or undertaking to provide decent, safe, and sanitary urban or rural dwellings, apartments, or other living accommodations for families of low and moderate income, including:
(1) buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, recreational, commercial, or welfare purposes; and
(2) the acquisition and rehabilitation of existing dwelling units or structures to be used for moderate or low rental units.
(b) The term includes the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements, and all other connected work. The term includes the reconstruction, rehabilitation, alteration, or major repair of existing buildings or improvements.
As added by P.L.69-1989, SEC.3.

IC 5-20-3-3
"Mutual housing association" defined
Sec. 3. As used in this chapter, "mutual housing association" refers to a corporation established under section 4 of this chapter.
As added by P.L.69-1989, SEC.3.

IC 5-20-3-4
Establishment of mutual housing association; articles of incorporation
Sec. 4. (a) A mutual housing association may be established as a nonprofit corporation incorporated under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 to prevent and eliminate neighborhood deterioration and to preserve neighborhood stability by:
(1) providing high quality, long term housing for families of low and moderate income; and
(2) affording community and residential involvement in the provision of that housing.
(b) The articles of incorporation of a mutual housing association must be approved by the authority. (c) The articles of incorporation of a mutual housing association must include a provision that provides that if the mutual housing association dissolves, is involved in a bankruptcy proceeding, or otherwise disposes of its physical properties, the association may only transfer the assets to another entity that provides high quality long term housing for families of low and moderate income.
As added by P.L.69-1989, SEC.3. Amended by P.L.179-1991, SEC.8; P.L.1-1992, SEC.12; P.L.1-2006, SEC.108 and P.L.181-2006, SEC.23; P.L.145-2008, SEC.8.

IC 5-20-3-5
Articles of incorporation of mutual housing association; purposes
Sec. 5. A mutual housing association must have as one (1) of its purposes in its articles of incorporation the construction, rehabilitation, development, ownership, or operation (including the management and maintenance of housing) of high quality long term housing for families of low and moderate income.
As added by P.L.69-1989, SEC.3.

IC 5-20-3-6
Contracts for state financial assistance; mutual housing associations; grants and loans
Sec. 6. The Indiana housing and community development authority may enter into a contract with a mutual housing association to provide financial assistance for the construction, rehabilitation, ownership, or operation of housing for families of low and moderate income. State financial assistance may be in the form of grants, loans, or a combination of grants and loans and may be used for the acquisition or development of housing sites and for the costs incurred in the development of the housing. Grants may not exceed the development cost of the housing project.
As added by P.L.69-1989, SEC.3. Amended by P.L.1-2006, SEC.109 and P.L.181-2006, SEC.24.

IC 5-20-3-7
Contracts for state financial assistance; mutual housing associations; provisions
Sec. 7. A contract for state financial assistance with a mutual housing association under section 6 of this chapter must include (for each housing site) the following provisions:
(1) Each housing site must be managed in an efficient manner to permit the fixing of the rentals at the lowest possible rates consistent with providing decent, safe, and sanitary dwelling accommodations.
(2) A mutual housing association may not construct or operate a housing site for profit.
(3) Rental rates may not be fixed a level higher than necessary to produce revenue that, together with other revenue, will be sufficient to pay, as it becomes due, the principal and interest on the loans made to the mutual housing authority, the

maintenance and operating expenses of a housing project (including insurance and administrative costs), and an allowance for a reasonable return on equity capital contributed to a housing project through membership fees or nonstate grants. The rentals must be within the financial reach of families of low income. The return on equity capital must be used by the mutual housing association to develop additional dwelling units.
(4) The mutual housing association, subject to the approval of the Indiana housing and community development authority, shall fix the maximum income limits for the admission and continued occupancy of families in the housing. The association shall define the income of a family to provide the basis for determining eligibility for the admission, rent, and continued occupancy of families under the maximum income limits. In defining family income, the authority may provide for the exclusion of any part of the income of family members that the authority believes generally available to meet the cost of basic living needs of the family.
(5) The mutual housing association may not refuse to rent a dwelling accommodation to an otherwise qualified applicant because one (1) or more of the proposed occupants are children born out of wedlock.
(6) The mutual housing association shall provide each applicant for admission to the housing project a receipt stating the time and date of application and shall maintain a list of the applications that must be available for public inspection. The Indiana housing and community development authority shall adopt rules governing the form and procedure for maintaining the list.
(7) The mutual housing association may require the payment of a membership fee as a condition of eligibility of occupancy for a dwelling unit. The fee must be refunded to a resident member, with nominal interest, when the member vacates the dwelling unit.
(8) The Indiana housing and community development authority shall require and must approve an operation management plan for each housing project from the mutual housing association. The plan must provide for an income adequate to pay debt service, administrative costs (including a state service charge), operating costs, and adequate reserves for repairs, maintenance, replacements, and vacancy and collection losses. In addition, the mutual housing association shall adopt a plan for the administration of a housing project that must be approved by the tenants and the Indiana housing and community development authority. The association shall provide copies of the plan to each adult tenant and to the Indiana housing and community development authority.
(9) The Indiana housing and community development authority may inspect any housing during the period of the loan or, in the

case of a grant, during the period when a housing project is used to house families of low and moderate income.
(10) The mutual housing association shall semiannually submit a report to the Indiana housing and community development authority with information on operating costs, tenant information, rentals, and any other information that the Indiana housing and community development authority requires by rule.
(11) The mutual housing association may request permission of the Indiana housing and community development authority to allow the continued occupancy of dwelling units by tenants whose annual income exceeds maximum limits or the rental of vacant units to tenants whose income exceeds maximum limits if the vacancies would result in the inability to pay debt service, administrative costs (including state service charges), operating costs, and reserve for repairs, maintenance, replacements, and collection costs. The continued occupancy or rental must be for a period of one (1) year, subject to subsequent one (1) year renewals. The mutual housing association may, subject to the approval of the Indiana housing and community development authority, fix rent at a higher level for tenants described in this subdivision.
(12) The difference between the increased rent and the normal rent described in subdivision (11) must be used by the mutual housing association to develop additional dwelling units or credited against the rent owed by another low or moderate income resident member of the association.
(13) The cost of options on housing sites, engineering and architectural services, and preliminary construction expenses may, subject to the approval of the Indiana housing and community development authority, be included as part of the cost of a project to be financed by a loan or grant.
(14) The mutual housing association may provide for variable rents based on family income.
As added by P.L.69-1989, SEC.3. Amended by P.L.1-2006, SEC.110 and P.L.181-2006, SEC.25.

IC 5-20-3-8
Service charges; mutual housing associations; loans and grants
Sec. 8. The Indiana housing and community development authority may assess a mutual housing association a service charge for each loan or grant provided to the association.
As added by P.L.69-1989, SEC.3. Amended by P.L.1-2006, SEC.111 and P.L.181-2006, SEC.26.

IC 5-20-3-9
Mutual housing association; resident requirements
Sec. 9. A resident of a mutual housing association:
(1) must participate in the ongoing operation and management of the housing;
(2) must have a right to continue residing in the housing as long

as the resident complies with the terms of the occupancy agreement; and
(3) may not possess an equity or ownership interest in the housing.
As added by P.L.69-1989, SEC.3.

IC 5-20-3-10
Rules
Sec. 10. The Indiana housing and community development authority shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.69-1989, SEC.3. Amended by P.L.1-2006, SEC.112 and P.L.181-2006, SEC.27.



CHAPTER 4. AFFORDABLE HOUSING AND COMMUNITY DEVELOPMENT FUND

IC 5-20-4-3
"Housing and community development authority"
Sec. 3. As used in this chapter, "authority" refers to the Indiana housing and community development authority established under IC 5-20-1.
As added by P.L.69-1989, SEC.4. Amended by P.L.1-2006, SEC.113; P.L.181-2006, SEC.29; P.L.1-2007, SEC.31.

IC 5-20-4-4
"Fund"
Sec. 4. As used in this chapter, unless the context requires otherwise, "fund" refers to the affordable housing and community development fund established by section 7 of this chapter.
As added by P.L.69-1989, SEC.4. Amended by P.L.181-2006, SEC.30.

IC 5-20-4-5
"Lower income families"
Sec. 5. As used in this chapter, "lower income families" means families whose income does not exceed eighty percent (80%) of the median income for the area.
As added by P.L.69-1989, SEC.4.

IC 5-20-4-6
"Very low income families"
Sec. 6. As used in this chapter, "very low income families" means families whose income does not exceed fifty percent (50%) of the median for the area.
As added by P.L.69-1989, SEC.4.

IC 5-20-4-7
Establishment of fund; administration; resources; investments; disposition of remaining money; interest
Sec. 7. (a) There is established the affordable housing and community development fund. The fund shall be administered by the authority under the direction of the authority's board. (b) The fund consists of the following resources:
(1) Appropriations from the general assembly.
(2) Gifts, grants, and donations of any tangible or intangible property from public or private sources.
(3) Investment income earned on the fund's assets.
(4) Repayments of loans from the fund.
(5) Funds borrowed from the board for depositories insurance fund (IC 5-13-12-7).
(6) Money deposited in the fund under IC 6-7-2-17 and IC 36-2-7-10.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) The money remaining in the fund at the end of a fiscal year does not revert to the state general fund.
(e) Interest earned on the fund may be used by the authority to pay expenses incurred in the administration of the fund.
As added by P.L.69-1989, SEC.4. Amended by P.L.27-1993, SEC.17; P.L.1-2006, SEC.114; P.L.181-2006, SEC.31; P.L.1-2007, SEC.32; P.L.211-2007, SEC.1; P.L.234-2007, SEC.200; P.L.3-2008, SEC.31.

IC 5-20-4-8
Financial assistance; form; allocation
Sec. 8. (a) The money in the fund shall be used to provide financial assistance in the form of:
(1) grants;
(2) loans; and
(3) loan guarantees.
In addition, money from the fund may be used to provide technical assistance to nonprofit developers of low income housing.
(b) The financial assistance described in subsection (a) shall be used for:
(1) the acquisition, construction, rehabilitation, development, operation, and insurance of, and education concerning, affordable housing and community economic development; or
(2) other programs considered appropriate to meet the affordable housing and community development needs of lower income families and very low income families, including lower income elderly, persons with disabilities, and homeless individuals.
(c) At least fifty percent (50%) of the dollars allocated must be used to serve very low income households.
As added by P.L.69-1989, SEC.4. Amended by P.L.23-1993, SEC.18; P.L.27-1993, SEC.18; P.L.181-2006, SEC.32; P.L.211-2007, SEC.2.

IC 5-20-4-9
Terms of loans from board for depositories insurance fund
Sec. 9. The board for depositories shall determine the terms of the loan from the board for depositories insurance fund under section 8 of this chapter that must include the following: (1) That the duration of the loan may not exceed twenty (20) years from the date of the execution of the agreement between the authority and the public deposit insurance fund operated by the board for depositories.
(2) The repayment schedule of the loan that:
(A) shall not require repayment of any principal; and
(B) must allow any principal to be repaid by the fund at any time;
before the end of the term for the loan.
(3) That no interest may be charged.
(4) The amount of the loan, which may not exceed five million dollars ($5,000,000).
As added by P.L.69-1989, SEC.4. Amended by P.L.27-1993, SEC.19; P.L.1-2006, SEC.115; P.L.181-2006, SEC.33; P.L.1-2007, SEC.33.

IC 5-20-4-10
Repealed
(Repealed by P.L.27-1993, SEC.26.)

IC 5-20-4-10.1
Repayment of loans; procedures
Sec. 10.1. The authority and the board for depositories shall establish procedures to insure repayment of the loan principal at the end of the loan term. The procedures may include purchase of a zero coupon bond to insure the loan principal, a requirement that a percentage of the loans issued by the authority be made through a linked deposit program in certificates of deposit, or other procedures that the authority and the board for depositories may determine appropriate.
As added by P.L.27-1993, SEC.20. Amended by P.L.1-2006, SEC.116; P.L.181-2006, SEC.34; P.L.1-2007, SEC.34.

IC 5-20-4-11
Allocation of fund resources
Sec. 11. (a) At least fifty percent (50%) of the resources of the fund shall be allocated to recognized nonprofit corporations under Section 501(c) of the Internal Revenue Code.
(b) The resources of the fund that are not allocated under subsection (a) may be allocated to private developers of housing and private development entities as determined by the authority.
As added by P.L.69-1989, SEC.4. Amended by P.L.179-1991, SEC.9; P.L.1-1992, SEC.13; P.L.27-1993, SEC.21; P.L.1-2006, SEC.117; P.L.181-2006, SEC.35; P.L.1-2007, SEC.35.

IC 5-20-4-12
Occupancy of housing developed with fund resources
Sec. 12. Rental housing that is developed with money from the fund shall be made available for occupancy to low income families or very low income families for at least fifteen (15) years. In the event of foreclosure or equivalent action, the remaining affordability

period may be waived by the authority.
As added by P.L.69-1989, SEC.4. Amended by P.L.27-1993, SEC.22; P.L.1-2006, SEC.118; P.L.181-2006, SEC.36; P.L.1-2007, SEC.36.

IC 5-20-4-13
Developer certification of compliance with federal requirements
Sec. 13. A developer that uses funds from the fund shall certify to the authority that the developer will comply with the following:
(1) The federal Civil Rights Act of 1968 (P.L. 90-284).
(2) The federal Fair Housing Amendments of 1988 (P.L. 100-430).
(3) The Indiana Civil Rights Law (IC 22-9-1).
As added by P.L.69-1989, SEC.4. Amended by P.L.1-2006, SEC.119; P.L.181-2006, SEC.37; P.L.1-2007, SEC.37.

IC 5-20-4-14
Policies and procedures for implementation of chapter
Sec. 14. The authority shall establish written policies and procedures to implement this chapter. These policies and procedures shall include the following:
(1) The development of an application process for requesting financial assistance under this chapter.
(2) The establishment of a procedure for disbursing financial assistance under this chapter.
(3) The establishment of a rate of interest for a loan under this chapter.
(4) The establishment of loan underwriting criteria to protect the assets of the fund. The authority shall require a lien or other security when appropriate and in the amounts the authority determines appropriate.
(5) A requirement that a financial institution holding an obligation that is guaranteed under this chapter must adequately secure the obligation.
(6) Standards requiring a local match for any assistance under this chapter and establishing the level of local match required.
(7) The establishment of a cap on the amount of financial assistance that any recipient may receive.
(8) The establishment of procedures to do the following:
(A) Ensure that an equitable part of all funds are distributed to rural areas of Indiana.
(B) Enable the authority to use the fund to provide matching funds to local housing trust funds in Indiana.
(C) Promote community economic development.
As added by P.L.69-1989, SEC.4. Amended by P.L.27-1993, SEC.23; P.L.1-2006, SEC.120; P.L.181-2006, SEC.38; P.L.1-2007, SEC.38.

IC 5-20-4-15
Repealed
(Repealed by P.L.133-2012, SEC.34.)
IC 5-20-4-16
Repealed
(Repealed by P.L.133-2012, SEC.35.)



CHAPTER 5. INDIANA AFFORDABLE HOUSING FUND

IC 5-20-5-2
"Authority" defined
Sec. 2. As used in this chapter, "authority" means the Indiana housing and community development authority created by IC 5-20-1-3.
As added by P.L.115-2000, SEC.1. Amended by P.L.1-2006, SEC.122; P.L.181-2006, SEC.40.

IC 5-20-5-3
"Eligible entity" defined
Sec. 3. As used in this chapter, "eligible entity" refers to a city, town, or county.
As added by P.L.115-2000, SEC.1.

IC 5-20-5-4
"Families" defined
Sec. 4. As used in this chapter, "families" has the meaning set forth in 42 U.S.C. 1437a(b)(3)(B).
As added by P.L.115-2000, SEC.1.

IC 5-20-5-5
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 5-20-5-6
"Lower income families" defined
Sec. 6. As used in this chapter, "lower income families" has the meaning set forth in IC 5-20-4-5.
As added by P.L.115-2000, SEC.1.

IC 5-20-5-7
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 5-20-5-8
Authority may provide grants and loans
Sec. 8. The authority may provide grants and loans to eligible entities for programs that do any of the following:
(1) Provide financial assistance to lower income families for the purchase of affordable housing in the form of grants, loans, and

loan guarantees.
(2) Provide rent and rent supplements to lower income families.
(3) Provide loans or grants for the acquisition, construction, rehabilitation, development, operation, and insurance of affordable housing for lower income families.
As added by P.L.115-2000, SEC.1. Amended by P.L.181-2006, SEC.41.

IC 5-20-5-9
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 5-20-5-10
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 5-20-5-11
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 5-20-5-12
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 5-20-5-13
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 5-20-5-14
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 5-20-5-15
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 5-20-5-15.5
Eligible entities; use; investments
Sec. 15.5. (a) The governing body of an eligible entity that receives a grant under this chapter shall, by resolution, establish an affordable housing fund to be administered, subject to the terms of the resolution, by a department, a division, or an agency designated by the governing body.
(b) The affordable housing fund consists of:
(1) payments in lieu of taxes deposited in the fund under IC 36-1-8-14.2;
(2) gifts and grants to the fund;
(3) investment income earned on the fund's assets;
(4) money deposited in the fund under IC 36-2-7-10; and
(5) other funds from sources approved by the commission. (c) The governing body shall, by resolution, establish uses for the affordable housing fund. However, the uses must be limited to:
(1) providing financial assistance to those individuals and families whose income is at or below eighty percent (80%) of the county's median income for individuals and families, respectively, to enable those individuals and families to purchase or lease residential units within the county;
(2) paying expenses of administering the fund;
(3) making grants, loans, and loan guarantees for the development, rehabilitation, or financing of affordable housing for individuals and families whose income is at or below eighty percent (80%) of the county's median income for individuals and families, respectively, including the elderly, persons with disabilities, and homeless individuals and families; and
(4) providing technical assistance to nonprofit developers of affordable housing.
(d) The county treasurer shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.186-2001, SEC.1. Amended by P.L.211-2007, SEC.3.

IC 5-20-5-16
Allocation for very low income households
Sec. 16. An eligible entity must allocate at least fifty percent (50%) of the money received for the production, rehabilitation, or purchase of housing to the production, rehabilitation, or purchase of housing units to be occupied by very low income households.
As added by P.L.115-2000, SEC.1.

IC 5-20-5-17
Allocation for nonprofit corporation, public housing authority, or unit of government
Sec. 17. An eligible entity must allocate at least fifty percent (50%) of the money received in program grants to a nonprofit corporation (as defined under Section 501(c) of the Internal Revenue Code), to a public housing authority (as defined in IC 36-7-18) or to a unit of government (as defined in IC 36-1-2-23). Money received in program grants that is not allocated to a nonprofit corporation, a public housing authority, or a unit of government may be allocated to private developers of housing and other private development entities as determined by the eligible entity.
As added by P.L.115-2000, SEC.1.

IC 5-20-5-18 Version a
Affordable housing fund advisory committees
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 18. (a) An eligible entity shall establish an affordable housing fund advisory committee consisting of the following eleven

(11) members:
(1) One (1) member appointed by the executive of the eligible entity to represent the interests of low income families.
(2) One (1) member appointed by the executive of the eligible entity to represent the interests of owners of subsidized, multifamily housing communities.
(3) One (1) member appointed by the executive of the eligible entity to represent the interests of banks and other financial institutions.
(4) One (1) member appointed by the executive of the eligible entity to represent the interests of the eligible entity.
(5) One (1) member appointed by the executive of the eligible entity to represent real estate brokers or salespersons. The member appointed under this subdivision must be nominated to the executive by the local realtors' association.
(6) One (1) member appointed by the executive of the eligible entity to represent construction trades. The member appointed under this subdivision must be nominated to the executive by the local building trades council.
(7) Five (5) members appointed by the legislative body of the eligible entity to represent the community at large. Members appointed under this subdivision must be nominated to the legislative body after a general call for nominations from township trustees, community development corporations, neighborhood associations, community based organizations, and other social services agencies.
(b) Members of the affordable housing fund advisory committee serve for a term of four (4) years, and are eligible for reappointment. If a vacancy exists on the committee, the appointing authority that appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy. A committee member may be removed at any time by the appointing authority that appointed the committee member.
(c) The affordable housing fund advisory committee shall make recommendations to the eligible entity regarding:
(1) the development of policies and procedures for the uses of the affordable housing fund; and
(2) long term sources of capital for the affordable housing fund, including:
(A) revenue from:
(i) development ordinances;
(ii) fees; or
(iii) taxes;
(B) financial market based income;
(C) revenue derived from private sources; and
(D) revenue generated from grants, gifts, donations, or income in any other form from a:
(i) government program;
(ii) foundation; or
(iii) corporation. As added by P.L.115-2000, SEC.1.

IC 5-20-5-18 Version b
Affordable housing fund advisory committees
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 18. (a) An eligible entity shall establish an affordable housing fund advisory committee consisting of the following eleven (11) members:
(1) One (1) member appointed by the executive of the eligible entity to represent the interests of low income families.
(2) One (1) member appointed by the executive of the eligible entity to represent the interests of owners of subsidized, multifamily housing communities.
(3) One (1) member appointed by the executive of the eligible entity to represent the interests of banks and other financial institutions.
(4) One (1) member appointed by the executive of the eligible entity to represent the interests of the eligible entity.
(5) One (1) member appointed by the executive of the eligible entity to represent real estate brokers. The member appointed under this subdivision must be nominated to the executive by the local realtors' association.
(6) One (1) member appointed by the executive of the eligible entity to represent construction trades. The member appointed under this subdivision must be nominated to the executive by the local building trades council.
(7) Five (5) members appointed by the legislative body of the eligible entity to represent the community at large. Members appointed under this subdivision must be nominated to the legislative body after a general call for nominations from township trustees, community development corporations, neighborhood associations, community based organizations, and other social services agencies.
(b) Members of the affordable housing fund advisory committee serve for a term of four (4) years, and are eligible for reappointment. If a vacancy exists on the committee, the appointing authority that appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy. A committee member may be removed at any time by the appointing authority that appointed the committee member.
(c) The affordable housing fund advisory committee shall make recommendations to the eligible entity regarding:
(1) the development of policies and procedures for the uses of the affordable housing fund; and
(2) long term sources of capital for the affordable housing fund, including:
(A) revenue from:
(i) development ordinances;
(ii) fees; or (iii) taxes;
(B) financial market based income;
(C) revenue derived from private sources; and
(D) revenue generated from grants, gifts, donations, or income in any other form from a:
(i) government program;
(ii) foundation; or
(iii) corporation.
As added by P.L.115-2000, SEC.1. Amended by P.L.127-2012, SEC.1.

IC 5-20-5-19
Repealed
(Repealed by P.L.181-2006, SEC.62.)



CHAPTER 6. FORECLOSURE PREVENTION COUNSELING AND ASSISTANCE

IC 5-20-6-2
Mortgage counseling and education program
Sec. 2. (a) The authority may establish a program to provide free mortgage foreclosure counseling and education to homeowners who have defaulted on or are in danger of defaulting on the mortgages on their homes.
(b) The authority may enter into an agreement with any public, private, or nonprofit entity to carry out any part of the mortgage foreclosure counseling and education program.
(c) The program may include a central toll free telephone number that homeowners may call to receive mortgage foreclosure counseling and education.
(d) The authority may award grants for the training of counselors who will provide mortgage foreclosure counseling and education.
(e) The authority may establish standards for the certification of counselors who will provide mortgage foreclosure counseling and education.
(f) The authority may expend money for the purpose of advertising the mortgage foreclosure counseling and education program and the central toll free telephone number included in the program under subsection (c).
As added by P.L.176-2007, SEC.1.

IC 5-20-6-3
Program funding; court fees; civil penalties; solicitation of contributions and grants
Sec. 3. In addition to using money provided for the program from:
(1) court fees under IC 33-37-5-30 (before its expiration on January 1, 2013);
(2) civil penalties imposed and collected under:
(A) IC 6-1.1-12-43(g)(2)(B); or
(B) IC 27-7-3-15.5(e); and
(3) any civil penalties imposed and collected by a court for a violation of a court order in a foreclosure action under IC 32-30-10.5;
the authority may solicit contributions and grants from the private sector, nonprofit entities, and the federal government to assist in carrying out the purposes of this chapter.
As added by P.L.176-2007, SEC.1. Amended by P.L.105-2009, SEC.3; P.L.170-2011, SEC.4.
IC 5-20-6-4
Program report to the legislative council
Sec. 4. (a) The authority shall annually submit a report to the legislative council concerning the following:
(1) The operation of the mortgage foreclosure counseling and education program, if the program is conducted by the authority during the reporting period.
(2) A summary of mortgage foreclosure rates and trends in Indiana and the United States.
(b) The report submitted under this section must be in an electronic format under IC 5-14-6.
As added by P.L.176-2007, SEC.1.



CHAPTER 7. MICROENTERPRISE PARTNERSHIP PROGRAM FUND

IC 5-20-7-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the microenterprise partnership program fund established by section 3 of this chapter.
As added by P.L.87-2011, SEC.1.

IC 5-20-7-3
Fund established; purpose
Sec. 3. The microenterprise partnership program fund is established within the state treasury. The purpose of the fund is to carry out the microenterprise partnership program under IC 5-20-8.
As added by P.L.87-2011, SEC.1.

IC 5-20-7-4
Sources of money
Sec. 4. The fund consists of:
(1) appropriations from the general assembly;
(2) federal grants; and
(3) gifts.
As added by P.L.87-2011, SEC.1.

IC 5-20-7-5
Administration
Sec. 5. The authority shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter and IC 5-20-8.
As added by P.L.87-2011, SEC.1.

IC 5-20-7-6
Investment of fund assets
Sec. 6. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.87-2011, SEC.1.

IC 5-20-7-7 Nonreverting
Sec. 7. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.87-2011, SEC.1.

IC 5-20-7-8
Audit
Sec. 8. The fund is subject to an annual audit by the state board of accounts. The full costs of the audit shall be paid from money in the fund.
As added by P.L.87-2011, SEC.1.



CHAPTER 8. MICROENTERPRISE PARTNERSHIP PROGRAM

IC 5-20-8-2
"Microenterprise"
Sec. 2. As used in this chapter, "microenterprise" means a business having not more than five (5) employees. The term includes startup, home based, and self-employed businesses.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-3
"Microloan"
Sec. 3. As used in this chapter, "microloan" means a business loan of not more than twenty-five thousand dollars ($25,000).
As added by P.L.87-2011, SEC.2.

IC 5-20-8-4
"Microloan delivery organization"
Sec. 4. As used in this chapter, "microloan delivery organization" means a community based or nonprofit program that:
(1) has developed a viable plan for providing training, access to financing, and technical assistance to microenterprises; and
(2) meets the criteria and qualifications set forth in this chapter.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-5
"Operating costs"
Sec. 5. As used in this chapter, "operating costs" refers to the costs associated with administering a loan or a loan guaranty, administering a revolving loan program, or providing business training and technical assistance to a microloan recipient.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-6
"Program"
Sec. 6. As used in this chapter, "program" refers to the microenterprise partnership program established under section 7 of this chapter.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-7
Establishment of program; grant limit
Sec. 7. (a) The authority shall establish the microenterprise

partnership program to provide grants to microloan delivery organizations.
(b) A grant provided under subsection (a) may not exceed twenty-five thousand dollars ($25,000).
(c) A microloan delivery organization receiving a grant under this section must use the grant for the purposes set forth in this chapter.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-8
Criteria for grants
Sec. 8. To establish the criteria for making a grant to a microloan delivery organization, the authority shall consider the following:
(1) The microloan delivery organization's plan for providing business development services and microloans to microenterprises.
(2) The scope of services provided by the microloan delivery organization.
(3) The microloan delivery organization's plan for coordinating the services and loans provided under this chapter with those provided by commercial lending institutions.
(4) The geographic representation of all regions of Indiana, including both urban and rural communities and neighborhoods.
(5) The microloan delivery organization's emphasis on supporting female and minority entrepreneurs.
(6) The ability of the microloan delivery organization to provide business training and technical assistance to microenterprises.
(7) The ability of the microloan delivery organization to monitor and provide financial oversight of recipients of microloans.
(8) The sources and sufficiency of the microloan delivery organization's operating funds.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-9
Permitted uses of grants
Sec. 9. A grant received by a microloan delivery organization may be used for the following purposes:
(1) To satisfy matching fund requirements for federal or private grants.
(2) To establish a revolving loan fund from which the microloan delivery organization may make loans to microenterprises.
(3) To establish a guaranty fund from which the microloan delivery organization may guarantee loans made by commercial lending institutions to microenterprises.
(4) To pay the operating costs of the microloan delivery organization. However, not more than ten percent (10%) of a grant may be used for this purpose.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-10 Matching of appropriations
Sec. 10. Money appropriated to the program must be matched by at least an equal amount of money derived from any of the following nonstate sources:
(1) Private foundations.
(2) Federal sources.
(3) Local government sources.
(4) Quasi-governmental entities.
(5) Commercial lending institutions.
(6) Any other source whose funds do not include money appropriated by the general assembly.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-11
Disbursal of microloan money
Sec. 11. At least fifty percent (50%) of the microloan money disbursed by a microloan delivery organization must be disbursed in microloans that do not exceed ten thousand dollars ($10,000).
As added by P.L.87-2011, SEC.2.

IC 5-20-8-12
Standards, procedures, and guidelines
Sec. 12. The authority may prescribe standards, procedures, and other guidelines to implement this chapter.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-13
Use of microenterprise partnership program fund and other funds
Sec. 13. The authority may use money in the microenterprise partnership program fund established by IC 5-20-7-3 or any other money available to the authority to carry out this chapter.
As added by P.L.87-2011, SEC.2.

IC 5-20-8-14
Reporting requirements
Sec. 14. Before August 1 of each year, the authority shall submit to the budget committee a supplemental report on a longitudinal study:
(1) describing the economic development outcomes resulting from microloans made under this chapter; and
(2) evaluating the effectiveness of the microloan delivery organizations and the microloans made under this chapter in:
(A) expanding employment and self-employment opportunities in Indiana; and
(B) increasing the incomes of persons employed by microenterprises.
As added by P.L.87-2011, SEC.2.






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 22. PUBLIC PURCHASING

CHAPTER 1. APPLICATION

IC 5-22-1
Chapter 1. Application

IC 5-22-1-0.1
Application of certain amendments to chapter
Sec. 0.1. The amendments made to section 3 of this chapter by P.L.222-2005 apply only to a contract entered into or renewed after May 11, 2005.
As added by P.L.220-2011, SEC.100.

IC 5-22-1-1
Applicability of article
Sec. 1. Except as provided in this chapter, this article applies to every expenditure of public funds by a governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-1-2
Nonapplicability of article
Sec. 2. Except as provided in this article, this article does not apply to the following:
(1) The commission for higher education.
(2) A state educational institution. However, IC 5-22-5-9 and IC 5-22-15 apply to a state educational institution.
(3) Military officers and military and armory boards of the state.
(4) An entity established by the general assembly as a body corporate and politic. However, IC 5-22-15 applies to a body corporate and politic.
(5) A local hospital authority under IC 5-1-4.
(6) A municipally owned utility under IC 8-1-11.1 or IC 8-1.5.
(7) Hospitals established and operated under IC 16-22-1 through IC 16-22-5, IC 16-22-8, IC 16-23-1, or IC 16-24-1.
(8) A library board under IC 36-12-3-16(b).
(9) A local housing authority under IC 36-7-18.
(10) Tax exempt Indiana nonprofit corporations leasing and operating a city market owned by a political subdivision.
(11) A person paying for a purchase or lease with funds other than public funds.
(12) A person that has entered into an agreement with a governmental body under IC 5-23.
(13) A municipality for the operation of municipal facilities used for the collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste. (14) The department of financial institutions established by IC 28-11-1-1.
(15) The insurance commissioner in retaining an examiner for purposes of IC 27-1-3.1-9.
As added by P.L.49-1997, SEC.1. Amended by P.L.1-2005, SEC.82; P.L.184-2005, SEC.2; P.L.19-2007, SEC.1; P.L.213-2007, SEC.3; P.L.217-2007, SEC.3; P.L.11-2011, SEC.2.

IC 5-22-1-3
Excluded items; exceptions
Sec. 3. (a) Except as provided in subsection (b), this article does not apply to the following types of activities:
(1) A contract between governmental bodies except for a contract authorized under this article.
(2) A public works project.
(3) A collective bargaining agreement between a governmental body and its employees.
(4) The employment relationship between a governmental body and an employee of the governmental body.
(5) An investment of public funds.
(6) A contract between a governmental body and a body corporate and politic.
(7) A contract for social services.
(8) A contract with a body corporate and politic.
(b) IC 5-22-3-7 applies to any:
(1) contract;
(2) project;
(3) agreement;
(4) employment relationship; or
(5) investment;
described in subsection (a).
As added by P.L.49-1997, SEC.1. Amended by P.L.165-2005, SEC.1 and P.L.222-2005, SEC.24.



CHAPTER 2. DEFINITIONS

IC 5-22-2-1
Applicability of definitions
Sec. 1. Except as otherwise provided, the definitions in this chapter apply throughout this article.
As added by P.L.49-1997, SEC.1. Amended by P.L.165-2005, SEC.2 and P.L.222-2005, SEC.25.

IC 5-22-2-1.3
"Affiliate"
Sec. 1.3. "Affiliate" means a business entity that effectively controls or is controlled by a contractor or is associated with a contractor under common ownership or control, whether by shareholdings or other means, including a subsidiary, parent, or sibling of a contractor.
As added by P.L.165-2005, SEC.3 and P.L.222-2005, SEC.26. Amended by P.L.1-2006, SEC.123.

IC 5-22-2-2
"Change order"
Sec. 2. "Change order" means a written order that:
(1) is signed by the purchasing agent; and
(2) directs the contractor to make changes that the contract authorizes the purchasing agent to order without the consent of the contractor.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-2.5
"Consolidated purchase"
Sec. 2.5. "Consolidated purchase" means the purchase of multiple supplies or services from one (1) vendor.
As added by P.L.46-2007, SEC.1.

IC 5-22-2-2.7
"Committee"
Sec. 2.7. "Committee" refers to the committee for the purchase of products and services established under IC 16-32-2-2.
As added by P.L.46-2007, SEC.2.

IC 5-22-2-3
"Contract modification" Sec. 3. "Contract modification" means a written alteration:
(1) in a specification, delivery point, rate of delivery, period of performance, price, quantity, or another provision of a contract; and
(2) accomplished by mutual action of the parties to the contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-4
"Contractor"
Sec. 4. "Contractor" refers to a person who has a contract with a governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-5
"Cost reimbursement contract"
Sec. 5. "Cost reimbursement contract" means a contract that entitles a contractor to receive:
(1) reimbursement for costs that are allowable and allocable in accordance with the contract terms and the provisions of this article; and
(2) a fee, if any.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-6
"Data"
Sec. 6. "Data" means recorded information, regardless of its form or characteristics.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-7
Repealed
(Repealed by P.L.177-2005, SEC.47.)

IC 5-22-2-8
"Designee"
Sec. 8. "Designee" means an authorized representative.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-9
"Established catalog price"
Sec. 9. "Established catalog price" refers to the price included in a catalog, price list, schedule, or other form that:
(1) is regularly maintained by the manufacturer or contractor;
(2) is either published or otherwise available for inspection by customers; and
(3) states prices at which sales are currently or were last made to a significant number of any category of buyers, or buyers constituting the general buying public, for the supplies or services involved.
As added by P.L.49-1997, SEC.1.
IC 5-22-2-10
"Executive branch"
Sec. 10. "Executive branch" refers to the department of state government provided in Articles 5 and 6 of the Constitution of the State of Indiana.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-11
"Fiscal body"
Sec. 11. "Fiscal body" means the following:
(1) For a state agency, the term refers to the budget agency.
(2) For a political subdivision, the term has the meaning set forth in IC 36-1-2-6.
(3) For a governmental body not described in subdivision (1) or (2), the term means the person that has primary responsibility for the fiscal affairs of the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-12
"Gift"
Sec. 12. "Gift" includes a bequest, cooperative agreement, and grant.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-13
"Governmental body"
Sec. 13. "Governmental body" means an agency, a board, a branch, a bureau, a commission, a council, a department, an institution, an office, or another establishment of any of the following:
(1) The executive branch.
(2) The judicial branch.
(3) The legislative branch.
(4) A political subdivision.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-13.2
"Office of technology"
Sec. 13.2. "Office of technology" refers to the office of technology established by IC 4-13.1-2-1.
As added by P.L.177-2005, SEC.21.

IC 5-22-2-13.5
"Internet"
Sec. 13.5. "Internet" means the international computer network of both federal and nonfederal interoperable packet switched data networks, including the graphical subnetwork called the world wide web.
As added by P.L.93-2004, SEC.4.
IC 5-22-2-13.7
"Internet purchasing site"
Sec. 13.7. "Internet purchasing site" means an open and interactive electronic environment that is designed to facilitate the purchase of supplies by means of the Internet. The term includes an Internet purchasing site developed under IC 4-13-17.
As added by P.L.93-2004, SEC.5.

IC 5-22-2-13.9
Repealed
(Repealed by P.L.177-2005, SEC.47.)

IC 5-22-2-14
"Invitation for bids"
Sec. 14. "Invitation for bids" means all documents, whether attached or incorporated by reference, used for soliciting bids.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-15
"Judicial branch"
Sec. 15. "Judicial branch" refers to the department of state government provided in Article 7 of the Constitution of the State of Indiana.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-16
"Legislative branch"
Sec. 16. "Legislative branch" refers to the department of state government provided in Article 4 of the Constitution of the State of Indiana.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-17
"Offer"
Sec. 17. (a) "Offer" means a response to a solicitation.
(b) The term includes a bid, proposal, and quote.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-18
"Offeror"
Sec. 18. "Offeror" means a person that submits an offer to a governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-19
"Operating agreement"
Sec. 19. "Operating agreement" has the meaning set forth in IC 5-23-2-7.
As added by P.L.49-1997, SEC.1.
IC 5-22-2-20
"Person"
Sec. 20. "Person" includes an association, a business, a committee, a corporation, a fiduciary, an individual, a joint stock company, a joint venture, a limited liability company, a partnership, a sole proprietorship, a trust, or another legal entity, organization, or group of individuals.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-21
"Policy"
Sec. 21. "Policy" refers to a governmental body's or purchasing agency's written statement of:
(1) purchasing procedure; or
(2) substantive purchasing purposes;
that does not have the force and effect of law.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-22
"Political subdivision"
Sec. 22. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-23
"Public funds"
Sec. 23. (a) "Public funds" means money:
(1) derived from the revenue sources of the governmental body; and
(2) deposited into the general or a special fund of the governmental body.
(b) The term does not include either of the following:
(1) Money received by any person managing or operating a public facility under an authorized operating agreement under IC 5-23.
(2) Proceeds of bonds payable exclusively by a private entity.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-24
"Purchase"
Sec. 24. (a) "Purchase" includes buy, procure, rent, lease, or otherwise acquire.
(b) The term includes the following activities:
(1) Description of requirements.
(2) Solicitation or selection of sources.
(3) Preparation and award of contract.
(4) All phases of contract administration.
(5) All functions that pertain to purchasing.
As added by P.L.49-1997, SEC.1.
IC 5-22-2-25
"Purchasing agency"
Sec. 25. "Purchasing agency" means a governmental body that is authorized to enter into contracts by this article, rules adopted under this article, or by another law.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-26
"Purchasing agent"
Sec. 26. "Purchasing agent" means an individual authorized by a purchasing agency to act as an agent for the purchasing agency in the administration of the duties of the purchasing agency.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-27
"Purchase description"
Sec. 27. (a) "Purchase description" means the words used in a solicitation to describe the supplies or services to be purchased.
(b) The term includes specifications attached to, or made a part of, the solicitation.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-28
"Request for proposals" or "RFP"
Sec. 28. "Request for proposals" or "RFP" means all documents, whether attached or incorporated by reference, used for soliciting proposals.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-28.5
"Reverse auction"
Sec. 28.5. "Reverse auction" means a method of purchasing in which offerors submit offers in an open and interactive environment through the Internet.
As added by P.L.93-2004, SEC.6.

IC 5-22-2-29
"Rule"
Sec. 29. "Rule" refers to the following:
(1) With respect to an agency of the executive branch, a rule adopted under IC 4-22-2.
(2) With respect to a governmental body not described in subdivision (1), an order, an ordinance, a resolution, or another procedure by which the governmental body is authorized by law to adopt a policy that has the force and effect of law.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-30
"Services"
Sec. 30. "Services" means the furnishing of labor, time, or effort

by a person, not involving the delivery of specific supplies other than printed documents or other items that are merely incidental to the required performance.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-31
"Social services"
Sec. 31. "Social services" means services obtained from funds covered by IC 31-25-2-8.
As added by P.L.49-1997, SEC.1. Amended by P.L.128-2012, SEC.3.

IC 5-22-2-32
"Solicitation"
Sec. 32. (a) "Solicitation" means the procedure by which a governmental body invites persons to submit an offer to enter into a contract with the governmental body for the purchase or sale of supplies by the governmental body.
(b) The term includes an invitation for bids, a request for proposals, and a request for quotes.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-33
"Special fund"
Sec. 33. "Special fund", as used with respect to the state, means a dedicated fund.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-34
"Special purchase"
Sec. 34. "Special purchase" refers to a purchase authorized under IC 5-22-10.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-35
"Specification"
Sec. 35. (a) "Specification" means a description of the physical or functional characteristics of a supply or service or the nature of a supply or service.
(b) The term includes a description of any requirements for inspecting, testing, or preparing a supply or service for delivery.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-36
"State agency"
Sec. 36. "State agency" has the meaning set forth in IC 4-13-1-1.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-37
Repealed
(Repealed by P.L.2-2007, SEC.390.)
IC 5-22-2-38
"Supplies"
Sec. 38. (a) "Supplies" means any property.
(b) The term includes equipment, goods, and materials. The term does not include an interest in real property.
As added by P.L.49-1997, SEC.1.

IC 5-22-2-39
"Using agency"
Sec. 39. "Using agency" means a governmental body that uses supplies or services purchased under this article.
As added by P.L.49-1997, SEC.1.



CHAPTER 3. GENERAL PROVISIONS

IC 5-22-3-1
Good faith requirement
Sec. 1. All parties involved in the negotiation, performance, or administration of contracts under this article shall act in good faith.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-2
Compliance with terms and conditions of gift
Sec. 2. Notwithstanding this article, a governmental body may comply with the terms and conditions of a gift if noncompliance with those terms and conditions would invalidate the gift.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-3
Rules; written policies
Sec. 3. (a) A governmental body may adopt rules to regulate purchases of the governmental body. A rule adopted under this subsection may:
(1) supplement this article; and
(2) not be inconsistent with this article.
(b) The purchasing agency of a governmental body may establish written policies for purchases made by the purchasing agency. The written policies may apply to all purchases generally or to a specific purchase as stated in the solicitation for the purchase. A written policy established under this subsection may:
(1) supplement this article or a rule adopted by the purchasing agency's governmental body; and
(2) not be inconsistent with this article or a rule adopted by the purchasing agency's governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-4
Electronic transmission of notice or other materials
Sec. 4. (a) Whenever this article requires that notice or other material be sent by mail, the material may be sent by electronic means as stated in any of the following:
(1) Rules adopted by the governmental body.
(2) Written policies of the purchasing agency.
(3) A solicitation.
(b) Rules, written policies, and solicitation statements described

in subsection (a):
(1) are subject to this article; and
(2) must provide that the transmission of information is at least as efficient and secure as sending the material by mail.
(c) A governmental body may receive electronic offers if both of the following apply:
(1) The solicitation indicates the procedure for transmitting the electronic offer to the governmental body.
(2) The governmental body receives the offer on a fax machine, by electronic mail, or by means of another electronic system that has a security feature that protects the content of an electronic offer with the same degree of protection as the content of an offer that is not transmitted by electronic means.
(d) A governmental body conducting a reverse auction must receive electronic offers for supplies through an Internet purchasing site.
As added by P.L.49-1997, SEC.1. Amended by P.L.31-2002, SEC.2; P.L.1-2003, SEC.19; P.L.93-2004, SEC.7.

IC 5-22-3-5
Offers submitted by trusts
Sec. 5. (a) This section applies whenever a trust submits an offer to a governmental body to do either of the following:
(1) Enter into a contract with the governmental body.
(2) Purchase surplus property from the governmental body under this article.
(b) As used in this section, "trust" has the meaning set forth in IC 30-4-1-1(a).
(c) An offer submitted by a trust must identify all of the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-6
Property interest in award of contract
Sec. 6. An offeror does not gain a property interest in the award of a contract by a governmental body unless:
(1) the offeror is awarded the contract; and
(2) the contract is completely executed.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-7
Prospective contractors required to make certifications concerning deceptive acts and telephone privacy; sanctions
Sec. 7. (a) This section applies to every use of funds by a governmental body. However, this section does not apply to a contract in which one (1) party is a political subdivision, including a body corporate and politic created by or authorized by a political subdivision. (b) A prospective contractor may not contract with a governmental body unless the prospective contractor includes the following certifications as terms of the contract with the governmental body:
(1) The contractor and any principals of the contractor certify that:
(A) the contractor, except for de minimis and nonsystematic violations, has not violated the terms of:
(i) IC 24-4.7;
(ii) IC 24-5-12; or
(iii) IC 24-5-14;
in the previous three hundred sixty-five (365) days, even if IC 24-4.7 is preempted by federal law; and
(B) the contractor will not violate the terms of IC 24-4.7 for the duration of the contract, even if IC 24-4.7 is preempted by federal law.
(2) The contractor and any principals of the contractor certify that an affiliate or principal of the contractor and any agent acting on behalf of the contractor or on behalf of an affiliate or principal of the contractor:
(A) except for de minimis and nonsystematic violations, has not violated the terms of IC 24-4.7 in the previous three hundred sixty-five (365) days, even if IC 24-4.7 is preempted by federal law; and
(B) will not violate the terms of IC 24-4.7 for the duration of the contract, even if IC 24-4.7 is preempted by federal law.
(c) If a certification in subsection (b) concerning compliance with IC 24-4.7, IC 24-5-12, or IC 24-5-14 is materially false or if the contractor, an affiliate or a principal of the contractor, or an agent acting on behalf of the contractor or an affiliate or a principal of the contractor violates the terms of IC 24-4.7, IC 24-5-12, or IC 24-5-14, even if IC 24-4.7 is preempted by federal law, the attorney general may bring a civil action in the circuit or superior court of Marion County to:
(1) void a contract under this section, subject to subsection (d); and
(2) obtain other proper relief.
However, a contractor is not liable under this section if the contractor or an affiliate of the contractor acquires another business entity that violated the terms of IC 24-4.7, IC 24-5-12, or IC 24-5-14 within the preceding three hundred sixty-five (365) days before the date of the acquisition if the acquired business entity ceases violating IC 24-4.7, IC 24-5-12, or IC 24-5-14, even if IC 24-4.7 is preempted by federal law, as of the date of the acquisition.
(d) If:
(1) the attorney general notifies the contractor, department of administration, and budget agency in writing of the intention of the attorney general to void a contract; and
(2) the attorney general does not receive a written objection from the department of administration or budget agency, sent to

both the attorney general and the contractor, within thirty (30) days of the notice;
a contract between a contractor and a governmental body is voidable at the election of the attorney general in a civil action brought under subsection (c). If an objection of the department of administration or the budget agency is submitted under subdivision (2), the contract that is the subject of the objection is not voidable at the election of the attorney general unless the objection is rescinded or withdrawn by the department of administration or the budget agency.
(e) If the attorney general establishes in a civil action that a contractor is knowingly, intentionally, or recklessly liable under subsection (c), the contractor is prohibited from entering into a contract with a governmental body for three hundred sixty-five (365) days after the date on which the contractor exhausts appellate remedies.
(f) In addition to any remedy obtained in a civil action brought under this section, the attorney general may obtain the following:
(1) All money the contractor obtained through each telephone call made in violation of the terms of IC 24-4.7, IC 24-5-12, or IC 24-5-14, even if IC 24-4.7 is preempted by federal law.
(2) The attorney general's reasonable expenses incurred in:
(A) investigation; and
(B) maintaining the civil action.
As added by P.L.165-2005, SEC.4 and P.L.222-2005, SEC.27.



CHAPTER 4. PURCHASING ORGANIZATIONS

IC 5-22-4-2
Purchasing agencies for Indiana department of transportation
Sec. 2. (a) Except as provided in subsection (c), the Indiana department of transportation is the purchasing agency for the Indiana department of transportation.
(b) Except as provided in subsection (c), the individuals designated by the commissioner of the Indiana department of transportation are the purchasing agents for the Indiana department of transportation.
(c) Notwithstanding subsections (a) and (b), the Indiana department of transportation may request the Indiana department of administration to make purchases for the Indiana department of transportation. If the Indiana department of transportation makes a request under this subsection, section 1 of this chapter applies to those purchases.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-3
Purchasing agencies for courts
Sec. 3. (a) Except as provided in subsections (c) and (d), a court in the judicial branch is the purchasing agency for that court.
(b) The individuals designated by a court are the purchasing agents for that court.
(c) Notwithstanding subsections (a) and (b), if a county has established a purchasing agency for the county, both of the following apply:
(1) The purchasing agency established by the county is the purchasing agency for a circuit or superior court of the county.
(2) Section 5 of this chapter applies to the purchases of a circuit or superior court of the county.
(d) Notwithstanding subsections (a) and (b), a court may request either of the following to be the purchasing agency for the court:
(1) A purchasing agency of the executive branch.
(2) A purchasing agency of a political subdivision.
If a court requests a purchasing agency described in this subsection to be the purchasing agency for the court, the section of this chapter applicable to that purchasing agency applies to purchases made for

the court.
As added by P.L.49-1997, SEC.1. Amended by P.L.201-2011, SEC.8.

IC 5-22-4-4
Purchasing agencies for house of representatives, senate, and agencies under jurisdiction of legislative council
Sec. 4. (a) Except as provided in subsection (e), the house of representatives is the purchasing agency for the house of representatives. The individuals designated by the speaker of the house of representatives are the purchasing agents for the house of representatives.
(b) Except as provided in subsection (e), the senate is the purchasing agency for the senate. The individuals designated by the president pro tempore of the senate are the purchasing agents for the senate.
(c) Except as provided in subsection (e), the legislative services agency is the purchasing agency for an agency under the jurisdiction of the legislative council. The individuals designated by the executive director of the legislative council are the purchasing agents for an agency under the jurisdiction of the legislative council.
(d) Except as provided in subsection (e), an agency of the legislative branch not described in subsections (a) through (c) is the purchasing agency for the agency. The individuals designated by the head of the agency are the purchasing agents for the agency.
(e) Notwithstanding subsections (a) through (d), an agency described in subsections (a) through (d) may request either of the following to be the purchasing agency for the agency making the request:
(1) Another agency described in this section.
(2) A purchasing agency of the executive branch.
If an agency makes a request under this subsection, the section of this chapter applicable to the purchasing agency to which the request was made applies to purchases made for the requesting agency.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-5
Purchasing agencies for political subdivision
Sec. 5. (a) The purchasing agency for a political subdivision is the person designated by law or by rule of the governmental body.
(b) The individuals designated by the purchasing agency are the purchasing agents for the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-6
Number of purchasing agents
Sec. 6. A purchasing agency may have more than one (1) purchasing agent.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-7 Cooperative purchasing organizations
Sec. 7. (a) A governmental body may enter into an agreement with other governmental bodies under IC 36-1-7 to form a cooperative purchasing organization.
(b) This article applies to the purchases made by a cooperative purchasing organization.
(c) A cooperative purchasing organization is the purchasing agency for a governmental body with respect to the purchases made for the governmental body by the cooperative purchasing organization. An individual designated by the cooperative purchasing organization is a purchasing agent for the governmental body with respect to the purchases made for the governmental body by the cooperative purchasing organization.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-8
Purchases by school; purchasing agents
Sec. 8. (a) As used in this section, "board" refers to either of the following:
(1) With respect to the Indiana School for the Blind and Visually Impaired, the board established by IC 20-21-3-1.
(2) With respect to the Indiana School for the Deaf, the board established by IC 20-22-3-1.
(b) As used in this section, "school" refers to either of the following:
(1) The Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1.
(2) The Indiana School for the Deaf established by IC 20-22-2-1.
(c) As used in this section, "superintendent" refers to the chief executive officer of the school.
(d) Except as provided in subsection (f), the school is the purchasing agency for the school.
(e) Except as provided in subsection (f), the superintendent is the purchasing agent for the school for purchases with a value of not more than twenty-five thousand dollars ($25,000).
(f) The Indiana department of administration and the board shall develop and implement a written policy for purchases by the school with a value of more than twenty-five thousand dollars ($25,000).
As added by P.L.69-1999, SEC.2. Amended by P.L.1-2005, SEC.83; P.L.218-2005, SEC.3.

IC 5-22-4-9
Repealed
(Repealed by P.L.146-2008, SEC.806.)



CHAPTER 5. SPECIFICATIONS

IC 5-22-5-2
Duties of purchasing agents
Sec. 2. A purchasing agent shall prepare, issue, revise, maintain, and monitor the use of specifications.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-3
Purposes of specifications
Sec. 3. A specification must do the following:
(1) Promote overall economy for the purposes intended.
(2) Encourage competition in satisfying the governmental body's needs.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-4
Indexed file of specifications
Sec. 4. The purchasing agency shall maintain an indexed file of specifications prepared by or under the authority of its purchasing agents.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-5
Request for specifications
Sec. 5. (a) The procedure described in this section may be used by a purchasing agent when both of the following are satisfied:
(1) The purchasing agent makes a written determination that the development of specifications by the governmental body is not feasible.
(2) The executive of the governmental body approves of the use of this section.
(b) The purchasing agent may issue a request for specifications that must include the following:
(1) The factors or criteria that will be used in evaluating the specifications.
(2) A statement concerning the relative importance of evaluation factors.
(3) A statement concerning whether discussions may be conducted with persons proposing specifications to clarify the

specification requirements.
(c) The purchasing agent shall give notice of the request for specifications under IC 5-3-1.
(d) As provided in the request for specifications, the purchasing agent may discuss proposed specifications with persons proposing specifications to clarify specification requirements.
(e) Persons proposing specifications must be accorded fair and equal treatment with respect to any opportunity for discussion and revisions of proposed specifications.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-6
Purchase of degradable and disposable plastic products
Sec. 6. (a) This section does not apply to a political subdivision.
(b) As used in this section, "biodegradation" means the conversion of all constituents of a plastic into miscellaneous component parts by the microbial action of fungi and bacteria upon natural materials such as cornstarch.
(c) As used in this section, "chemical degradation" means the conversion of all constituents of a plastic into miscellaneous component parts through the chemical reactions of additives such as auto-oxidants and the environment with the plastic.
(d) As used in this section, "degradable" means capable of being broken down by one (1) or more of the following degradation processes:
(1) Biodegradation.
(2) Photodegradation.
(3) Chemical degradation.
(e) As used in this section, "photodegradation" means the conversion of all constituents of a plastic product into miscellaneous component parts through the physical breakdown of the plastic product upon sufficient exposure to ultraviolet radiation.
(f) As used in this section, "plastic" includes a hybrid material containing plastic as a major component.
(g) As used in this section, "refuse bag" means a disposable plastic bag that is designed to hold garbage, grass clippings, fallen leaves, or other refuse. The term includes a disposable plastic bag that is designed to be placed inside and to catch the refuse deposited in a rigid refuse receptacle.
(h) When purchasing disposable plastic products, including refuse bags, a governmental body shall purchase disposable plastic products that are degradable if all the following apply:
(1) Degradable products are available at the time of the purchase.
(2) It is economically feasible to purchase degradable products.
(3) The purchase of degradable products is not inappropriate because of:
(A) federal regulations or policy in matters involving the federal government; or
(B) the special requirements of scientific uses. (4) The degradable product to be purchased is economically and functionally the equivalent of disposable plastic products that:
(A) meet applicable specifications; and
(B) are not degradable.
(5) The degradable product to be purchased is, in the determination of the purchasing agent, a type of product for which the use of degradable materials is appropriate based upon:
(A) the functional use of the product; and
(B) whether the product will probably be recycled or disposed of in a final disposal facility.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-7
Purchase of recycled paper products
Sec. 7. (a) This section does not apply to a political subdivision.
(b) A governmental body purchasing paper products shall purchase recycled paper products if all of the following apply:
(1) Recycled paper products are available at the time of a purchase.
(2) It is economically feasible to purchase recycled paper products.
(3) The purchase of recycled paper products is not inappropriate because of:
(A) federal regulations or policy in matters involving the federal government; or
(B) the special requirements of scientific uses.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-8
Purchase of mid-level blend fuel, E85, and blended biodiesel fuel by governmental bodies; exemptions
Sec. 8. (a) This section does not apply to a political subdivision, except a school corporation (as defined in IC 20-18-2-16(a)).
(b) As used in this section, "blended biodiesel" has the meaning set forth in IC 6-3.1-27-2.
(c) As used in this section, "diesel fueled vehicle" refers to a vehicle that is capable of using diesel to fuel its primary motor.
(d) As used in this section, "ethanol" means agriculturally derived ethyl alcohol.
(e) As used in this section, "E85" has the meaning set forth in IC 6-6-1.1-103.
(f) As used in this section, "gasoline fueled vehicle" refers to a vehicle that is capable of using gasoline to fuel its primary motor.
(g) As used in this section "mid-level blend fuel" means a fuel blend consisting of:
(1) at least twenty percent (20%) but not more than seventy-three percent (73%) ethanol; and
(2) gasoline as the balance.
(h) As used in this section, "vehicle" includes the following: (1) An automobile.
(2) A truck.
(3) A tractor.
(i) Except as provided by subsections (k) and (l), a governmental body shall whenever possible purchase mid-level blend fuel or E85 to fuel the gasoline fueled vehicles owned or operated by the governmental body.
(j) Except as provided by subsections (k) and (l), a governmental body shall whenever possible purchase blended biodiesel fuel to fuel the diesel fueled vehicles owned or operated by the governmental body.
(k) The following vehicles are exempt from the requirements of subsections (i) and (j):
(1) A vehicle that is leased by the governmental body for thirty (30) days or less.
(2) A vehicle that:
(A) is primarily powered by an electric motor; or
(B) can use only propane, compressed or liquified natural gas, or methanol as its fuel source.
(l) The following vehicles are exempt from the requirements of subsection (i) or (j), whichever is appropriate:
(1) A gasoline fueled vehicle in which the use of mid-level blend fuel or E85 has not been approved by the manufacturer.
(2) A diesel fueled vehicle in which the use of blended biodiesel fuel has not been approved by the manufacturer.
(3) A gasoline fueled vehicle in which the use of mid-level blend fuel is prohibited by the federal Clean Air Act (42 U.S.C. 7401 et seq.).
As added by P.L.274-2001, SEC.1. Amended by P.L.6-2005, SEC.1; P.L.148-2009, SEC.1.

IC 5-22-5-8.5
State entities required to purchase or lease clean energy vehicles; exceptions; rules; reports
Sec. 8.5. (a) As used in this section, "clean energy vehicle" means any of the following:
(1) A vehicle that operates on one (1) or more of the following energy sources:
(A) A rechargeable energy storage system.
(B) Hydrogen.
(C) Compressed air.
(D) Compressed or liquid natural gas.
(E) Solar energy.
(F) Liquefied petroleum gas.
(G) Any other alternative fuel (as defined in IC 6-3.1-31.9-1).
(2) A vehicle that operates on gasoline and one (1) or more of the energy sources listed in subdivision (1).
(3) A vehicle that operates on diesel fuel and one (1) or more of the energy sources listed in subdivision (1). (b) As used in this section, "state entity" means the following:
(1) A state agency.
(2) Any other authority, board, branch, commission, committee, department, division, or other instrumentality of the executive (including the administrative), legislative, or judicial department of state government.
The term includes a state elected official's office and excludes a state educational institution.
(c) As used in this section, "vehicle" includes the following:
(1) An automobile.
(2) A truck.
(3) A tractor.
(d) Except as provided in subsection (e), if a state entity purchases or leases a vehicle after December 31, 2009, it must purchase or lease a clean energy vehicle unless the Indiana department of administration determines that the purchase or lease of a clean energy vehicle:
(1) is inappropriate because of the purposes for which the vehicle will be used; or
(2) would cost at least ten percent (10%) more than the purchase or lease of a vehicle that:
(A) is not a clean energy vehicle; and
(B) is designed and equipped comparably to the clean energy vehicle.
(e) The requirements of subsection (d) do not apply to the:
(1) purchase or lease of vehicles by or for the state police department; and
(2) short term or temporary lease of vehicles.
(f) The Indiana department of administration shall, before January 1, 2010, adopt rules or guidelines to provide a preference for the purchase or lease by state entities of clean energy vehicles manufactured wholly or partially in Indiana or containing parts manufactured in Indiana.
(g) Before August 1 of 2010 and each year thereafter, each state entity shall submit to the Indiana department of administration information regarding the use of clean energy vehicles by the state entity. The information must specify the following for the preceding state fiscal year:
(1) The amount of alternative fuels purchased by the state entity.
(2) The amount of conventional fuels purchased by the state entity.
(3) The average price per gallon paid by the state entity for each type of fuel purchased by the state entity.
(4) The total number of vehicles purchased or leased by the state agency that were clean energy vehicles and the total number of vehicles purchased or leased by the state agency that were not clean energy vehicles.
(5) Any other information required by the Indiana department of administration. (h) Before September 1 of 2010 and each year thereafter, the Indiana department of administration shall submit to the general assembly in an electronic format under IC 5-14-6 and to the governor a report that lists the information required under subsection (g) for each state entity and for all state agencies in the aggregate.
As added by P.L.151-2009, SEC.3.

IC 5-22-5-9
Purchases of biobased products
Sec. 9. (a) This section applies to a purchase of supplies by any of the following:
(1) A governmental body.
(2) A state educational institution.
(b) As used in this section, "biobased product" refers to an item designated by the United States Department of Agriculture as a biobased product for federal procurement under Section 9002 of the federal Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102).
(c) A governmental body or a state educational institution shall, whenever possible, purchase biobased products if all of the following apply:
(1) Biobased products are available at the time of the purchase.
(2) It is economically feasible to purchase biobased products.
(3) The purchase of biobased products is not inappropriate because of:
(A) federal regulations or policy in matters involving the federal government; or
(B) the special requirements of scientific uses.
As added by P.L.19-2007, SEC.2.



CHAPTER 6. PURCHASE OF SERVICES

IC 5-22-6-2
Rules; policies
Sec. 2. (a) A governmental body may adopt rules governing the purchase of services for the governmental body.
(b) The purchasing agency of a governmental body may establish policies regarding the purchase of services for the governmental body.
As added by P.L.49-1997, SEC.1.



CHAPTER 6.5. CONTRACTS FOR COLLECTION SERVICES

IC 5-22-6.5-2
"Service" defined
Sec. 2. As used in this chapter, "service" means an action or actions to be performed under authority of the state, a state agency, a body corporate and politic, a state university, a unit of local government, or an agency of a unit of local government permitted by law to be done by its chief officer or governing or legislative body for the convenience or necessity of its citizens, but not including any action that constitutes the exercise of its discretionary powers, an exercise of state sovereignty, or the taking of legislative, quasi-legislative, judicial, or quasi-judicial action.
As added by P.L.22-1997, SEC.9.

IC 5-22-6.5-3
Authorization
Sec. 3. (a) The state, a unit of local government, a state agency, an agency of a unit of local government, a body corporate and politic, or a state university may let a contract with a public or private person for the performance of any ministerial service that it must or may have done under its direction that is necessary or desirable in the public interest.
(b) Notwithstanding IC 4-6-2-6, the state, a state agency, a body corporate and politic, a state university, a unit of local government, or an agency of a unit of local government may:
(1) contract with a collection agency to collect any amount owed to the state, state agency, body corporate and politic, state university, or unit of local government; and
(2) authorize a collection agency in a contract for collection services to collect from the debtor a collection fee.
As added by P.L.22-1997, SEC.9.

IC 5-22-6.5-4
Procedure for awarding contract
Sec. 4. (a) The state, a state agency, and a governmental body described in IC 5-22-2-13(1) through IC 5-22-2-13(4) shall award a contract for collection services using any procedure authorized by statute.
(b) A unit of local government or an agency of a unit of local government may award a contract for collection services using any

procedure authorized by statute.
As added by P.L.22-1997, SEC.9. Amended by P.L.1-2009, SEC.24.



CHAPTER 7. COMPETITIVE BIDDING

IC 5-22-7-2
Invitation for bids
Sec. 2. (a) A purchasing agent shall issue an invitation for bids.
(b) An invitation for bids must include the following:
(1) A purchase description.
(2) All contractual terms and conditions that apply to the purchase.
(3) A statement of the evaluation criteria that will be used, including any of the following:
(A) Inspection.
(B) Testing.
(C) Quality.
(D) Workmanship.
(E) Delivery.
(F) Suitability for a particular purpose.
(G) The requirement imposed under IC 5-22-3-5.
(4) The time and place for opening the bids.
(5) A statement concerning whether the bid must be accompanied by a certified check or other evidence of financial responsibility that may be imposed in accordance with rules or policies of the governmental body.
(6) A statement concerning the conditions under which a bid may be canceled or rejected in whole or in part as specified under IC 5-22-18-2.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-3
Objective measurement of evaluation criteria
Sec. 3. Evaluation criteria that will:
(1) affect the bid price; and
(2) be considered in the evaluation for an award;
must be objectively measurable.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-4
Criteria for bid evaluation
Sec. 4. Only criteria specified in the invitation for bids may be used in bid evaluation.
As added by P.L.49-1997, SEC.1.
IC 5-22-7-5
Notice of invitation for bids
Sec. 5. (a) The purchasing agency shall give notice of the invitation for bids in the manner required by IC 5-3-1.
(b) The purchasing agency for a state agency shall also provide electronic access to the notice through the computer gateway administered by the office of technology.
(c) The purchasing agency for a political subdivision may also provide electronic access to the notice through:
(1) the computer gateway administered by the office of technology; or
(2) any other electronic means available to the political subdivision.
As added by P.L.49-1997, SEC.1. Amended by P.L.251-1999, SEC.5; P.L.31-2002, SEC.3; P.L.93-2004, SEC.8; P.L.177-2005, SEC.22.

IC 5-22-7-6
Public opening of bids
Sec. 6. The purchasing agency shall open bids publicly in the presence of one (1) or more witnesses at the time and place designated in the invitation for bids.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-7
Bids; acceptance; evaluation
Sec. 7. Bids must be:
(1) unconditionally accepted without alteration or correction, except as provided in sections 11 through 13 of this chapter; and
(2) evaluated based on the requirements provided in the invitation for bids.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-8
Awarding of contract
Sec. 8. A contract must be awarded with reasonable promptness by written notice to the lowest responsible and responsive bidder.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-9
Maintenance of information by purchasing agency
Sec. 9. (a) The purchasing agency shall maintain the following information:
(1) The name of each bidder.
(2) The amount of each bid.
(3) Other information required by this article and rules adopted under this article.
(b) The information described in subsection (a) is subject to public inspection after each contract award.
As added by P.L.49-1997, SEC.1.
IC 5-22-7-10
Rules; policies
Sec. 10. (a) The governmental body may adopt rules or establish policies to allow any of the following:
(1) Correction or withdrawal of inadvertently erroneous bids before or after award.
(2) Cancellation of awards or contracts based on a mistake described in subdivision (1).
(b) Except as provided in a rule or policy, a purchasing agency must make a written decision to:
(1) permit the correction or withdrawal of a bid; or
(2) cancel awards or contracts based on bid mistakes.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-11
Prohibited changes after bid opening
Sec. 11. A purchasing agency may not permit changes in:
(1) bid prices; or
(2) other provisions of bids prejudicial to the interest of the governmental body or fair competition;
after bid opening.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-12
Proposed additions to contract
Sec. 12. If a bidder inserts contract terms or bids on items not specified in the invitation for bids, the purchasing agent shall treat the additional material as a proposal for addition to the contract and may do any of the following:
(1) Declare the bidder nonresponsive.
(2) Permit the bidder to withdraw the proposed additions to the contract in order to meet the requirements and criteria provided in the invitation for bids.
(3) Accept any of the proposed additions to the contract, subject to section 13 of this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-13
Acceptance of proposed additions to contract; permitted changes to requirements of invitation for bids
Sec. 13. (a) The purchasing agent may not accept proposed additions to the contract that are prejudicial to the interest of the governmental body or fair competition.
(b) A decision of the purchasing agent to permit a change to the requirements of the invitation for bids must be supported by a written determination by the purchasing agency.
As added by P.L.49-1997, SEC.1.



CHAPTER 7.3. NEGOTIATED BIDDING

IC 5-22-7.3-2
Invitations for bids; requirements
Sec. 2. (a) A purchasing agent may issue an invitation for bids.
(b) An invitation for bids must include the following:
(1) A purchase description.
(2) All contractual terms and conditions that apply to the purchase.
(3) A statement of which, if any, of the following will be used to evaluate bids:
(A) Inspection.
(B) Testing.
(C) Quality.
(D) Workmanship.
(E) Delivery.
(F) Suitability for a particular purpose.
(G) The requirement imposed under IC 5-22-3-5.
(H) Any other evaluation criteria stated in the invitation for bids.
(4) The procedure for opening the bids, including the date, time, and place for opening the bids.
(5) A statement concerning whether a bid must be accompanied by a certified check or other evidence of financial responsibility that may be required in accordance with policies of the purchasing agency.
(6) A statement concerning the conditions under which a bid may be canceled or rejected in whole or in part as specified under IC 5-22-18-2.
(7) A statement concerning whether, and the procedures under which, discussions may be conducted with bidders before a contract is awarded. The procedures for conducting discussions with bidders must be consistent with fair competition among all bidders.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-3
Evaluation criteria
Sec. 3. Evaluation criteria that will: (1) affect the bid price; and
(2) be considered in the evaluation for an award;
must be objectively measurable.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-4
Criteria used in bid evaluation
Sec. 4. Only criteria specified in the invitation for bids may be used in bid evaluation.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-5
Invitation for bids; notice
Sec. 5. (a) The purchasing agency shall:
(1) give notice of the invitation for bids in the manner required by IC 5-3-1; and
(2) provide electronic access to the notice through the computer gateway administered by the office of technology.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-6
Bid opening; agency employee witnesses
Sec. 6. (a) An employee of the purchasing agency shall open bids in the presence of one (1) or more other employees of the purchasing agency according to the procedure stated in the invitation for bids as required by section 2(b)(4) of this chapter.
(b) Individuals other than employees of the purchasing agency may not be present at an opening of bids unless the bids are opened publicly.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-7
Bids; confidentiality during negotiation; evaluation
Sec. 7. Bids must be:
(1) opened so as to avoid disclosure of contents to competing bidders during the process of negotiation; and
(2) evaluated based on the requirements provided in the invitation for bids.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-8
Contract award
Sec. 8. A contract must be awarded with reasonable promptness by written notice to the lowest responsible and responsive bidder.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-9
Bid register requirements; public inspection of contract files; confidential proprietary information
Sec. 9. (a) The purchasing agency shall prepare a bid register. (b) The bid register must contain the following:
(1) A copy of all documents that are included as part of the invitation for bids.
(2) A list of all persons to whom copies of the invitation for bids were given.
(3) A list of all bids received. The list of bids received must include the following information:
(A) The name and address of each bidder.
(B) The dollar amount of all bid prices received during the bidding process.
(C) The name of the successful bidder and the dollar amount of that bidder's bid.
(4) The basis on which the award was made.
(5) Documentation of the purchasing agency's negotiating process with bidders. The documentation must include the following:
(A) A log of the date and times of each meeting with a bidder. The log must include the identity of the bidder.
(B) A description of the nature of all communications with each bidder.
(C) Subject to subdivision (6), a copy of all written communications, including electronic communications, with each bidder.
(6) The entire contents of the contract file except for proprietary information included with a bid, such as trade secrets, manufacturing processes, and financial information that was not required to be made available for public inspection by the terms of the invitation for bids.
(c) Except as provided in section 10 of this chapter, the bid register is subject to public inspection only after the contract award.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-10
Purchases over $200,000
Sec. 10. (a) This section applies only if the amount of the purchase is more than two hundred thousand dollars ($200,000).
(b) After the purchasing agency has completed any negotiations, the purchasing agency shall set a date, time, and place for publishing the bid register required by section 9 of this chapter. The date set under this subsection may not be less than seven (7) days before the purchasing agency notifies the successful bidder of the award of the contract.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-11
Erroneous bids
Sec. 11. (a) The purchasing agency may establish policies to allow any of the following:
(1) Correction or withdrawal of inadvertently erroneous bids before or after an award. (2) Cancellation of awards or contracts based on a mistake described in subdivision (1).
(b) Except as provided in a rule or policy, a purchasing agency must make a written decision to:
(1) permit the correction or withdrawal of a bid; or
(2) cancel awards or contracts based on bid mistakes.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-12
Additional material in bid
Sec. 12. If a bidder inserts contract terms or bids on items not specified in the invitation for bids, the purchasing agent shall treat the additional material as a proposal for addition to the contract and may do any of the following:
(1) Declare the bidder nonresponsive.
(2) Permit the bidder to withdraw the proposed additions to the contract in order to meet the requirements and criteria provided in the invitation for bids.
(3) Accept any of the proposed additions to the contract, subject to section 13 of this chapter.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-13
Acceptance of contract additions; written determination by agency required
Sec. 13. (a) The purchasing agent may not accept proposed additions to the contract that are prejudicial to the interest of the governmental body or fair competition.
(b) A decision of the purchasing agent to permit a change to the requirements of the invitation for bids must be supported by a written determination by the purchasing agency.
As added by P.L.160-2006, SEC.6.



CHAPTER 7.5. ONLINE REVERSE AUCTIONS

IC 5-22-7.5-2
Necessity for written policies
Sec. 2. (a) Before conducting a reverse auction, the purchasing agency must adopt written policies that do the following:
(1) Establish procedures for all the following:
(A) Transmitting notices, solicitations, and specifications.
(B) Receiving offers.
(C) Making payments.
(D) Protecting the identity of a bidder or an offeror.
(E) For a reverse auction, providing for the display of the amount of each offer previously submitted for public viewing.
(F) Establishing the deadline by which offers must be received and will be considered to be open and available for public inspection.
(G) Establishing the procedure for the opening of offers.
(2) Require the purchasing agency to maintain adequate documentation regarding reverse auctions so that the transactions may be audited as provided by law.
(b) Written policies that comply with rules for an Internet public purchasing site adopted by the Indiana department of administration under IC 4-13-17-4 satisfy the requirements of this section.
As added by P.L.93-2004, SEC.9. Amended by P.L.160-2006, SEC.7.

IC 5-22-7.5-3
Bids in a reverse auction
Sec. 3. If a purchasing agency issues an invitation for bids using a reverse auction conducted through an Internet purchasing site under this chapter, only bids made:
(1) in accordance with the policies described in section 2 of this chapter; and
(2) through the Internet purchasing site;
may be evaluated by the purchasing entity at the close of bidding.
As added by P.L.93-2004, SEC.9.

IC 5-22-7.5-4 Requirements of Internet purchasing site for reverse auction
Sec. 4. When used for a reverse auction, an Internet purchasing site must do the following:
(1) Provide information that the purchasing entity considers necessary or beneficial to potential bidders.
(2) Display the amount of all bids previously submitted regarding the reverse auction for public viewing.
(3) Conceal information that identifies a bidder.
(4) Comply with this article.
As added by P.L.93-2004, SEC.9.

IC 5-22-7.5-5
Bidder fees
Sec. 5. The purchasing agency may charge a bidder in a reverse auction a fee set in the written policies adopted under section 2 of this chapter.
As added by P.L.93-2004, SEC.9.

IC 5-22-7.5-6
Opening reverse auction bids
Sec. 6. For purposes of IC 5-22-7-6, a bid made through an Internet purchasing site is considered to be opened when a computer generated record of the information contained in all bids for a proposed purchase that were received by the site not later than the posted bid deadline is reviewed publicly by the purchasing agency in the presence of one (1) or more witnesses at the time and place designated in the invitation for bids.
As added by P.L.93-2004, SEC.9.

IC 5-22-7.5-7
Noncollusion affirmation inapplicable
Sec. 7. IC 5-22-16-6(a)(2) does not apply to a reverse auction.
As added by P.L.93-2004, SEC.9.

IC 5-22-7.5-8
Repealed
(Repealed by P.L.160-2006, SEC.11.)



CHAPTER 8. SMALL PURCHASES

IC 5-22-8-2
Purchases below $50,000
Sec. 2. (a) This section applies only if the purchasing agent expects the purchase to be less than fifty thousand dollars ($50,000).
(b) A purchasing agent may make a purchase under small purchase policies established by the purchasing agency or under rules adopted by the governmental body.
As added by P.L.49-1997, SEC.1. Amended by P.L.7-1998, SEC.2; P.L.195-2007, SEC.2.

IC 5-22-8-3
Purchases between $50,000 and $150,000
Sec. 3. (a) This section applies only if the purchasing agent expects the purchase to be:
(1) at least fifty thousand dollars ($50,000); and
(2) not more than one hundred fifty thousand dollars ($150,000).
(b) A purchasing agent may purchase supplies under this section by inviting quotes from at least three (3) persons known to deal in the lines or classes of supplies to be purchased.
(c) The purchasing agent shall mail an invitation to quote to the persons described in subsection (b) at least seven (7) days before the time fixed for receiving quotes.
(d) If the purchasing agent receives a satisfactory quote, the purchasing agent shall award a contract to the lowest responsible and responsive offeror for each line or class of supplies required.
(e) The purchasing agent may reject all quotes.
(f) If the purchasing agent does not receive a quote from a responsible and responsive offeror, the purchasing agent may purchase the supplies under IC 5-22-10-10.
As added by P.L.7-1998, SEC.3. Amended by P.L.195-2007, SEC.3.



CHAPTER 9. REQUEST FOR PROPOSALS

IC 5-22-9-2
Request for proposals; contents
Sec. 2. The purchasing agent shall solicit proposals through a request for proposals, which must include the following:
(1) The factors or criteria that will be used in evaluating the proposals.
(2) A statement concerning the relative importance of price and the other evaluation factors.
(3) A statement concerning whether the proposal must be accompanied by a certified check or other evidence of financial responsibility, which may be imposed in accordance with rules of the governmental body.
(4) A statement concerning whether discussions may be conducted with responsible offerors, who submit proposals determined to be reasonably susceptible of being selected for award.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-3
Public notice of request for proposals
Sec. 3. (a) The purchasing agency shall give public notice of the request for proposals in the manner required by IC 5-3-1.
(b) The purchasing agency for a state agency shall also provide electronic access to the notice through the computer gateway administered by the office of technology.
(c) The purchasing agency for a political subdivision may also provide electronic access to the notice through the electronic gateway administered by the office of technology.
As added by P.L.49-1997, SEC.1. Amended by P.L.251-1999, SEC.6; P.L.31-2002, SEC.4; P.L.177-2005, SEC.23.

IC 5-22-9-4
Opening of proposals
Sec. 4. Proposals must be opened so as to avoid disclosure of contents to competing offerors during the process of negotiation.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-5
Register of proposals; contents Sec. 5. (a) A register of proposals must be:
(1) prepared; and
(2) open for public inspection after contract award.
(b) The register of proposals must contain the following:
(1) A copy of the request for proposals.
(2) A list of all persons to whom copies of the request for proposals were given.
(3) A list of all proposals received, which must include all of the following:
(A) The names and addresses of all offerors.
(B) The dollar amount of each offer.
(C) The name of the successful offeror and the dollar amount of that offeror's offer.
(4) The basis on which the award was made.
(5) The entire contents of the contract file except for proprietary information included with an offer, such as trade secrets, manufacturing processes, and financial information that was not required to be made available for public inspection by the terms of the request for proposals.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-6
Responsible offerors; discussions; final offers
Sec. 6. As provided in the request for proposals or under the rules or policies of the governmental body, discussions may be conducted with, and best and final offers obtained from, responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-7
Award
Sec. 7. (a) Award shall be made to the responsible offeror whose proposal is determined in writing to be the most advantageous to the governmental body, taking into consideration price and the other evaluation factors set forth in the request for proposals.
(b) If provided in the request for proposals, award may be made to more than one (1) offeror whose proposals are determined in writing to be advantageous to the governmental body, taking into consideration price and other evaluation factors set forth in the request for proposals.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-8
Rules; policies
Sec. 8. The governmental body may provide by rule or policy that:
(1) it is either not practicable or not advantageous to the governmental body to purchase specified types of supplies by competitive sealed bidding; and
(2) receiving proposals is the preferred method for purchase of

that type of supply.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-9
Fair and equal treatment of offerors
Sec. 9. (a) Offerors must be accorded fair and equal treatment with respect to any opportunity for discussion and revisions of proposals.
(b) In conducting discussions with an offeror, information derived from proposals submitted by competing offerors may be used in discussion only if the identity of the offeror providing the information is not disclosed to others. The purchasing agency must provide equivalent information to all offerors with which the purchasing agency chooses to have discussions.
As added by P.L.49-1997, SEC.1. Amended by P.L.160-2006, SEC.9; P.L.195-2007, SEC.5.

IC 5-22-9-10
Evaluation; factors and criteria
Sec. 10. The only factors or criteria that may be used in the evaluation of proposals are those specified in the request for proposals.
As added by P.L.49-1997, SEC.1.



CHAPTER 10. SPECIAL PURCHASING METHODS

IC 5-22-10-2
Competition
Sec. 2. A special purchase must be made with competition as is practicable under the circumstances.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-3
Contract files; record listing all contracts
Sec. 3. (a) A purchasing agent shall maintain the contract records for a special purchase in a separate file.
(b) A purchasing agent shall include in the contract file a written determination of the basis for:
(1) the special purchase; and
(2) the selection of a particular contractor.
(c) Notwithstanding any other law, a governmental body shall maintain a record listing all contracts made under this chapter for a minimum of five (5) years. The record must contain the following information:
(1) Each contractor's name.
(2) The amount and type of each contract.
(3) A description of the supplies purchased under each contract.
(d) The contract records for a special purchase are subject to annual audit by the state board of accounts.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-4
Emergency conditions
Sec. 4. (a) A purchasing agent may make a special purchase when there exists, under emergency conditions, a threat to public health, welfare, or safety.
(b) The counterterrorism and security council established by IC 10-19-8-1 may make a purchase under this section to preserve security or act in an emergency as determined by the governor.
As added by P.L.49-1997, SEC.1. Amended by P.L.123-2002, SEC.9; P.L.22-2005, SEC.3.

IC 5-22-10-5
Savings to governmental body
Sec. 5. A purchasing agent may make a special purchase when there exists a unique opportunity to obtain supplies or services at a

substantial savings to the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-6
Auctions
Sec. 6. A purchasing agent may make a special purchase at an auction.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-7
Data processing contract or license agreements
Sec. 7. A purchasing agent may make a special purchase of data processing contracts or license agreements for:
(1) software programs; or
(2) supplies or services, when only one (1) source meets the using agency's reasonable requirements.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-8
Compatibility of equipment, accessories, or replacement parts
Sec. 8. A purchasing agent may make a special purchase when:
(1) the compatibility of equipment, accessories, or replacement parts is a substantial consideration in the purchase; and
(2) only one (1) source meets the using agency's reasonable requirements.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-9
Purchasing method impairs functioning of agency
Sec. 9. A purchasing agent may make a special purchase when purchase of the required supplies or services under another purchasing method under this article would seriously impair the functioning of the using agency.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-10
No offer received under other purchasing method
Sec. 10. A purchasing agent may make a special purchase when the purchasing agency has solicited for a purchase under another purchasing method described in this article and has not received a responsive offer.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-11
Evaluation of supplies or system containing supplies
Sec. 11. A purchasing agent may make a special purchase for the evaluation of supplies or a system containing supplies for any of the following reasons:
(1) To obtain:
(A) functional information; or (B) comparative data.
(2) For a purpose that in the judgment of the purchasing agent may advance the long term competitive position of the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-12
Governmental discount available
Sec. 12. A purchasing agent may make a special purchase when the market structure is based on price but the governmental body is able to receive a dollar or percentage discount of the established price.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-13
Single source for supply; award of contract
Sec. 13. Subject to sections 14 and 15, a purchasing agent may award a contract for a supply when there is only one (1) source for the supply and the purchasing agent determines in writing that there is only one (1) source for the supply.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-14
General Services Administration price
Sec. 14. A purchasing agent may make a purchase from a person when the purchasing agent determines in writing that:
(1) supplies can be purchased from the person or the person's authorized representative at prices equal to or less than the prices stipulated in current federal supply service schedules established by the federal General Services Administration; and
(2) it is advantageous to the governmental body's interest in efficiency and economy.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-15
Purchase from person who has contract with federal agency
Sec. 15. (a) A purchasing agent may purchase supplies if the purchase is made from a person who has a contract with a federal agency and the person's contract with the federal agency requires the person to make the supplies available to the state or political subdivisions.
(b) A purchasing agent for a political subdivision may purchase supplies if the purchase is made from a person who has a contract with a state agency and the person's contract with the state requires the person to make the supplies or services available to political subdivisions, as provided in IC 4-13-1.6 or IC 5-22-17-9.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-16
Acquisition of supplies through transfer from federal government Sec. 16. (a) A purchasing agent may acquire supplies if the purchasing agent determines that the governmental body can obtain the transfer of the supplies from the federal government under IC 4-13-1.7 at a cost less than would be obtained from purchase of the supplies by soliciting for bids or proposals.
(b) A governmental body may not make a purchase under this section if title to the property will be transferred to the governmental body before a sufficient appropriation to pay the costs of the purchase is appropriated. However, if the supplies will be transferred to the governmental body upon conditional sale or under a lease, a lease with option to purchase, or a contract for the use of the supplies, the governmental body may make the purchase under this section if there are sufficient funds appropriated to pay the consideration required for one (1) year of the agreement.
(c) A purchasing agent who purchases or leases surplus federal materials shall, at the time of the purchase or lease, or immediately thereafter, give public notice in accordance with IC 5-3-1.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-17
Acquisition of supplies through acceptance of gift
Sec. 17. A purchasing agent may acquire supplies by accepting a gift for the purchasing agent's governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-18
Special purchase of copyrighted material
Sec. 18. A purchasing agent for a state purchasing agency may make a special purchase of copyrighted materials to be used, provided, or distributed by a state agency.
As added by P.L.22-1997, SEC.10.

IC 5-22-10-19
Purchase from public utility following independent appraisal
Sec. 19. A purchasing agent may make a special purchase from a public utility if the purchase or lease price is a negotiated price that considers the results of an independent appraisal that the purchasing agency obtains and an independent appraisal that the public utility obtains.
As added by P.L.7-1998, SEC.4.

IC 5-22-10-20
Purchase of petroleum products by aviation commissioners or airport authority
Sec. 20. (a) This section applies to the purchase of petroleum products by:
(1) a board of aviation commissioners under IC 8-22-2; or
(2) an airport authority under IC 8-22-3.
(b) A purchasing agent may make a special purchase of petroleum products if the petroleum products are for resale to the general

public.
As added by P.L.7-1998, SEC.5.



CHAPTER 11. PURCHASES FROM THE DEPARTMENT OF CORRECTION

IC 5-22-11-2
Specifications for supplies and services
Sec. 2. Supplies and services purchased under this chapter must:
(1) meet the specifications and needs of the purchasing governmental body; and
(2) be purchased at a fair market price.
As added by P.L.49-1997, SEC.1.

IC 5-22-11-3
Catalog
Sec. 3. The department of correction shall furnish each governmental body a catalog with the following information:
(1) Supplies and services available for sale.
(2) Prices of supplies and services available for sale.
As added by P.L.49-1997, SEC.1.



CHAPTER 12. PURCHASE OF REHABILITATION CENTER PRODUCTS

IC 5-22-12-2
"Bureau" defined
Sec. 2. As used in this chapter, "bureau" refers to the rehabilitation services bureau of the division of disability and rehabilitative services established under IC 12-12-1-1.
As added by P.L.49-1997, SEC.1. Amended by P.L.141-2006, SEC.8.

IC 5-22-12-3
"Rehabilitation center" defined
Sec. 3. As used in this chapter, "rehabilitation center" refers to the rehabilitation center established under IC 12-12-3-1.
As added by P.L.49-1997, SEC.1.

IC 5-22-12-4
Conditions for purchases
Sec. 4. A governmental body shall purchase articles produced by the rehabilitation center under the same conditions as articles produced by the department of correction under IC 5-22-11, unless similar articles are produced by the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-12-5
Catalog
Sec. 5. The bureau shall publish a catalog for the use of governmental bodies, showing the products and services available through the rehabilitation center.
As added by P.L.49-1997, SEC.1.

IC 5-22-12-6
Purchase of articles listed in catalog
Sec. 6. (a) Whenever a governmental body needs an article listed in the catalog published under section 5 of this chapter, the governmental body:
(1) shall give the bureau a reasonable time to produce or supply the article; and
(2) except for an article produced by the department of

correction, may not elsewhere:
(A) contract for;
(B) purchase; or
(C) pay a bill for;
an article described in the catalog unless the article cannot be furnished by the bureau.
(b) A governmental body may contract elsewhere for purchase of an article described in the catalog if the bureau gives a written statement that the bureau cannot furnish the article.
As added by P.L.49-1997, SEC.1.

IC 5-22-12-7
Specifications for supplies
Sec. 7. Supplies purchased under this chapter must:
(1) meet the specifications and needs of the purchasing governmental body; and
(2) be purchased at a fair market price.
As added by P.L.49-1997, SEC.1.



CHAPTER 13. PURCHASES FROM QUALIFIED NONPROFIT AGENCIES FOR PERSONS WITH SEVERE DISABILITIES

IC 5-22-13-2
Conditions for purchases; political subdivisions
Sec. 2. (a) This section applies only to a governmental body that is a political subdivision.
(b) A governmental body may purchase supplies and services without advertising or calling for bids from a qualified agency under the same conditions as supplies produced by the department of correction are purchased under IC 5-22-11.
As added by P.L.49-1997, SEC.1.

IC 5-22-13-3
Conditions for purchase; governmental bodies other than political subdivisions
Sec. 3. (a) This section applies to a governmental body not covered by section 2 of this chapter.
(b) A governmental body shall purchase supplies and services without advertising or calling for bids from a qualified agency under the same conditions as supplies produced by the department of correction are purchased under IC 5-22-11.
(c) Except as provided in subsection (d), before a purchasing agent issues a solicitation for supplies or services, the purchasing agent shall do either of the following:
(1) Obtain a written determination within seven (7) business days from:
(A) the committee; or
(B) a person designated by the committee;
that no qualified agency can provide the supplies or services.
(2) Certify that the supplies or services offered by a qualified agency cannot be obtained as required in section 5 of this chapter.
(d) If a purchasing agent issues a solicitation for a consolidated purchase of supplies or services, or both, the purchasing agent shall

do either of the following:
(1) Require vendors to purchase:
(A) supplies;
(B) services; or
(C) both supplies and services;
from a catalog of a qualified agency kept by the committee.
(2) Establish scoring standards to ensure participation in the solicitation by a qualified agency.
As added by P.L.49-1997, SEC.1. Amended by P.L.46-2007, SEC.3.

IC 5-22-13-4
Apportionment of purchases
Sec. 4. A governmental body may apportion purchases of supplies and services under this chapter on an equitable basis among the interested qualified agencies.
As added by P.L.49-1997, SEC.1.

IC 5-22-13-5
Supplies and services must meet specifications; determination of fair market price
Sec. 5. (a) Supplies and services purchased under this chapter must:
(1) meet the specifications and needs of the purchasing governmental body; and
(2) be purchased at a fair market price as described under subsection (b).
(b) A fair market price under this section must cover for the qualified agency the costs of raw materials, labor, overhead, and delivery cost. In determining the fair market price, the purchasing agent shall use one (1) or more of the following:
(1) Available information from reliable market sources.
(2) A market survey from a person designated by the committee.
(3) Previous contract prices.
(4) The range of bids from the most recent solicitation, including a determination of:
(A) the median price of the bids;
(B) the average price of the bids; and
(C) any market conditions or specifications that have changed since the most recent solicitation.
As added by P.L.49-1997, SEC.1. Amended by P.L.46-2007, SEC.4.



CHAPTER 14. SMALL BUSINESS SET-ASIDE PURCHASES

IC 5-22-14-2
"Small business set-aside" defined
Sec. 2. As used in this chapter, "small business set-aside" means a purchase in which the solicitation states that offers will be accepted only by small businesses.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-3
Rules; businesses that are not small businesses
Sec. 3. (a) A governmental body may adopt rules to implement this chapter. The Indiana department of administration shall adopt rules under IC 4-22-2 to implement this chapter.
(b) The rules adopted by a governmental body must establish criteria for determining qualifications as a small business. In establishing criteria, the rules may use any standards established for determination of small business status that are used by an agency of the federal government. A governmental body may also receive assistance from the Indiana economic development corporation to establish criteria or to implement the rules.
(c) The rules adopted by a governmental body may consider the number of employees employed by an offeror and the dollar volume of the offeror's business. The rules must provide that when computing the size of an offeror, the annual sales and receipts of the offeror and all of its affiliates must be included.
(d) The rules adopted by a governmental body must include the following criteria:
(1) A wholesale business is not a small business if its annual sales for its most recently completed fiscal year exceed four million dollars ($4,000,000).
(2) A construction business is not a small business if its average annual receipts for the preceding three (3) fiscal years exceed four million dollars ($4,000,000).
(3) A retail business or business selling services is not a small business if its annual sales and receipts exceed five hundred thousand dollars ($500,000).
(4) A manufacturing business is not a small business if it employs more than one hundred (100) persons. (5) A business in any of the following sectors is not a small business if it employs more than one hundred (100) persons or if its annual sales exceed five million dollars ($5,000,000):
(A) Information technology.
(B) Life sciences.
(C) Transportation.
(D) Logistics.
As added by P.L.49-1997, SEC.1. Amended by P.L.4-2005, SEC.31; P.L.160-2006, SEC.10.

IC 5-22-14-4
Identification of supplies; designation as small business; notice
Sec. 4. (a) A governmental body that has adopted rules under this chapter may identify as a small business set-aside specific supplies for which purchase has been requested under this article.
(b) A small business designation must be made before the solicitation for the purchase is issued and the public notice of the purchase must state that the purchase is a small business set-aside.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-5
Reasonable expectation of two offers
Sec. 5. A governmental body may not designate a purchase as a small business set-aside unless there is a reasonable expectation that offers will be obtained from at least two (2) small businesses capable of furnishing the desired supplies or service at a fair and reasonable price.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-6
Solicitation confined to small businesses
Sec. 6. If a purchase is designated as a small business set-aside, the solicitation must be confined to small businesses.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-7
Award of contract
Sec. 7. A contract shall be awarded to the lowest responsible and responsive offeror among the small businesses in accordance with the rules of the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-8
Acceptance of offer resulting in unreasonable price
Sec. 8. If the purchasing agent determines that acceptance of the lowest responsible and responsive offer will result in the payment of an unreasonable price, the purchasing agent shall reject all offers and may withdraw designation of the purchase as a small business set-aside.
As added by P.L.49-1997, SEC.1.
IC 5-22-14-9
Assistance from Indiana economic development corporation
Sec. 9. The Indiana economic development corporation may assist a governmental body in doing any of the following:
(1) Compiling and maintaining a comprehensive list of small businesses.
(2) Assisting small businesses in complying with the procedures for bidding on governmental contracts.
(3) Examining requests from governmental bodies for the purchase of supplies to help determine which purchases are to be designated small business set-asides.
(4) Simplifying specifications and contract terms to increase the opportunities for small business participation in governmental contracts.
(5) Investigations by a governmental body to determine the responsibility of offerors on small business set-asides.
As added by P.L.49-1997, SEC.1. Amended by P.L.4-2005, SEC.32.

IC 5-22-14-10
Purchases subject to other provisions and rules; conflict of laws
Sec. 10. A purchase from a small business under this chapter is subject to:
(1) all other provisions of this article; and
(2) the rules of the governmental body.
If there is a conflict between the laws described in subdivisions (1) and (2) and this chapter, this chapter governs.
As added by P.L.49-1997, SEC.1.



CHAPTER 15. PURCHASING PREFERENCES

IC 5-22-15-2
"Absolute preference"
Sec. 2. As used in this chapter, "absolute preference" means a requirement that a governmental body must purchase supplies described under this chapter, regardless of price.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-3
"Adjusted offer"
Sec. 3. As used in this chapter, "adjusted offer" means the offer price of an offeror for preferred supplies as determined under section 10 of this chapter.
As added by P.L.49-1997, SEC.1. Amended by P.L.79-2008, SEC.2; P.L.133-2012, SEC.37.

IC 5-22-15-4
"Preferred supplies"
Sec. 4. As used in this chapter, "preferred supplies" means supplies that are given a preference under this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-5
"Price preference percentage"
Sec. 5. As used in this chapter, "price preference percentage" means the percentage preference provided by this chapter for a specified kind or item of supplies.
As added by P.L.49-1997, SEC.1. Amended by P.L.79-2008, SEC.3; P.L.133-2012, SEC.38.

IC 5-22-15-6
"Total adjusted offer"
Sec. 6. As used in this chapter, "total adjusted offer" means the sum of the offers and adjusted offers of an offeror for each item of

supplies.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-7
Allowable preferences; limitations
Sec. 7. (a) An offeror may claim one (1) of the following types of preference for which the offeror is eligible:
(1) An Indiana business preference under rules adopted under section 20 of this chapter or IC 4-13.6-6-2.5.
(2) A preference for supplies as provided by sections 16, 18, 19, and 24 of this chapter.
(3) An Indiana small business preference as provided by section 23 of this chapter.
(4) An Indiana farm product preference as provided by section 23.5 of this chapter.
(b) An offeror may not claim more than one (1) preference as provided by sections 16, 18, 19, and 24 of this chapter for a given supply item.
(c) This section does not:
(1) apply to; or
(2) limit;
action of the Indiana department of administration under rules adopted under section 21 of this chapter.
As added by P.L.49-1997, SEC.1. Amended by P.L.153-1999, SEC.2; P.L.209-2001, SEC.1; P.L.122-2011, SEC.2.

IC 5-22-15-8
Offer must indicate preferred supply or service
Sec. 8. An offeror who wants to claim a preference provided under this chapter for a given supply item must indicate in the offer what supply item in the offer is a preferred supply.
As added by P.L.49-1997, SEC.1. Amended by P.L.79-2008, SEC.4; P.L.133-2012, SEC.39.

IC 5-22-15-9
Certification that supply meets required qualifications
Sec. 9. A purchasing agent may require an offeror who claims a preference for a given supply item under section 8 of this chapter to certify that the supply offered meets the qualifications set for preferred supplies under this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-10
Computation of adjusted offer; formula
Sec. 10. (a) This section does not apply to an absolute preference.
(b) If an offeror offers a preferred supply for a given supply item, the purchasing agent shall compute an adjusted offer for that item according to the following formula:
STEP ONE: Determine the price preference percentage for the supply item under this chapter. STEP TWO: Multiply the offeror's offer for the supply item by the percentage determined under STEP ONE.
STEP THREE: Subtract the number determined under STEP TWO from the offeror's offer for the supply item.
As added by P.L.49-1997, SEC.1. Amended by P.L.79-2008, SEC.5; P.L.133-2012, SEC.40.

IC 5-22-15-11
Award to offeror with lowest total adjusted offer
Sec. 11. Notwithstanding any statute requiring the award of a contract to the lowest offeror, but subject to section 12 of this chapter, a purchasing agent shall award a contract to the offeror whose total adjusted offer is lower than the total adjusted offer of each other offeror.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-12
Award of contract; requirements
Sec. 12. Award of a contract under section 11 of this chapter is subject to the following:
(1) A requirement of an applicable statute to award a contract to a responsible and responsive bidder.
(2) A requirement of an applicable statute to award a contract:
(A) to the best bidder; or
(B) in the case of a purchase under IC 5-22-9, to the offeror whose offer is most advantageous to the governmental body.
(3) The authority of the purchasing agent under IC 5-22-17-12 to award contracts separately or for a combination of a line or class of supplies.
As added by P.L.49-1997, SEC.1. Amended by P.L.7-1998, SEC.6.

IC 5-22-15-13
Contracts awarded separately; combination of line or class of supplies
Sec. 13. If a purchasing agent awards contracts separately, or for a combination of a line or class of supplies under an applicable law, the purchasing agent shall compute total adjusted offers and award contracts as if each combination of lines or classes of supplies to be awarded a contract had been solicited separately.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-14
Price
Sec. 14. The price paid for preferred supplies purchased under a contract awarded under this chapter shall be the price offered for the supplies and not the adjusted offer price of the supplies.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-15
Rules Sec. 15. A governmental body may adopt rules to implement this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-16
Price preference for supplies that contain recycled or post-consumer materials
Sec. 16. (a) This section does not apply when the purchase description is limited to a supply that meets the description set forth in subsection (b).
(b) There is a price preference for supplies that contain recycled materials or post-consumer materials.
(c) The amount of the price preference and the recycled materials' composition of the supplies must be set by one (1) of the following:
(1) Rules adopted by the governmental body.
(2) Policies established by the purchasing agency.
(3) The solicitation.
The preference shall be set to maximize the use of recycled materials when economically practical.
(d) A price preference set under subsection (c) may not be less than ten percent (10%) or exceed fifteen percent (15%).
As added by P.L.49-1997, SEC.1. Amended by P.L.153-1999, SEC.3.

IC 5-22-15-17
Repealed
(Repealed by P.L.153-1999, SEC.6.)

IC 5-22-15-18
Price preference for soybean oil based ink
Sec. 18. (a) Notwithstanding section 1 of this chapter, this section does not apply to a purchase of supplies by any of the following:
(1) A political subdivision.
(2) A state educational institution.
(b) This section does not apply when the purchase description is limited to soybean oil based ink.
(c) There is a price preference of ten percent (10%) for soybean oil based ink.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-19
Price preference for soy diesel/bio diesel
Sec. 19. (a) This section does not apply when the purchase description is limited to a fuel of which at least twenty percent (20%) by volume is soy diesel/bio diesel.
(b) As used in this section, "soy diesel/bio diesel" includes fuels (other than alcohol) that are primarily esters derived from biological materials, including oilseeds and animal fats, for use in compression and ignition engines.
(c) There is a price preference of ten percent (10%) for soy diesel/bio diesel. (d) The price preference under this section applies to a purchase of fuel of which at least twenty percent (20%) by volume is soy diesel/bio diesel.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-20
Preferences to Indiana businesses; rules
Sec. 20. (a) This section does not apply to the state lottery commission created by IC 4-30-3-1.
(b) As used in this section, "out-of-state business" refers to a business that is not an Indiana business.
(c) A governmental body may adopt rules to give a preference to an Indiana business that submits an offer for a purchase under this article if all of the following apply:
(1) An out-of-state business submits an offer for the purchase.
(2) The out-of-state business is a business from a state that gives purchase preferences unfavorable to Indiana businesses.
(d) Rules adopted under subsection (c) must establish criteria for determining the following:
(1) Whether an offeror qualifies as an Indiana business under the rules.
(2) When another state's preference is unfavorable to Indiana businesses.
(3) The method by which the preference for Indiana businesses is to be computed.
(e) Rules adopted under subsection (c) may not give a preference to an Indiana business that is more favorable to the Indiana business than the other state's preference is to the other state's businesses.
(f) Rules adopted under subsection (c) must provide that a contract shall be awarded to the lowest responsive and responsible offeror, regardless of the preference provided under this section, if:
(1) the offeror is an Indiana business; or
(2) the offeror is a business from a state bordering Indiana and the offeror's home state does not provide a preference to the home state's businesses more favorable than is provided by Indiana law to Indiana businesses.
As added by P.L.49-1997, SEC.1. Amended by P.L.66-2004, SEC.3.

IC 5-22-15-20.5
"Indiana business"; criteria; price preferences; awarding of contracts; exception
Sec. 20.5. (a) This section applies only to a contract awarded by a state agency.
(b) As used in this section, "Indiana business" refers to any of the following:
(1) A business whose principal place of business is located in Indiana.
(2) A business that pays a majority of its payroll (in dollar volume) to residents of Indiana.
(3) A business that employs Indiana residents as a majority of

its employees.
(4) A business that makes significant capital investments in Indiana.
(5) A business that has a substantial positive economic impact on Indiana as defined by criteria developed under subsection (c).
(c) The Indiana department of administration shall consult with the Indiana economic development corporation in developing criteria for determining whether a business is an Indiana business under subsection (b). The Indiana department of administration may consult with the Indiana economic development corporation to determine whether a particular business meets the requirements of this section and the criteria developed under this subsection.
(d) There are the following price preferences for supplies purchased from an Indiana business:
(1) Five percent (5%) for a purchase expected by the state agency to be less than five hundred thousand dollars ($500,000).
(2) Three percent (3%) for a purchase expected by the state agency to be at least five hundred thousand dollars ($500,000) but less than one million dollars ($1,000,000).
(3) One percent (1%) for a purchase expected by the state agency to be at least one million dollars ($1,000,000).
(e) If an Indiana business offers to provide supplies manufactured, assembled, or produced in Indiana, and if two (2) or more bids submitted were the same, the following price preference is available to the Indiana business, in addition to the price preference available under subsection (d):
(1) Three percent (3%) for a purchase expected by the state agency to be less than five hundred thousand dollars ($500,000).
(2) Two percent (2%) for a purchase expected by the state agency to be at least five hundred thousand dollars ($500,000) but less than one million dollars ($1,000,000).
(3) One percent (1%) for a purchase expected by the state agency to be at least one million dollars ($1,000,000).
The Indiana department of administration shall adopt rules under IC 4-22-2 to establish guidelines for determining when supplies are manufactured or assembled in Indiana.
(f) A business that wants to claim a preference provided under this section must do all of the following:
(1) State in the business's bid that the business claims the preference provided by this section.
(2) Provide the following information to the department:
(A) The location of the business's principal place of business. If the business claims the preference as an Indiana business described in subsection (b)(1), a statement explaining the reasons the business considers the location named as the business's principal place of business.
(B) The amount of the business's total payroll and the

amount of the business's payroll paid to Indiana residents.
(C) The number of the business's employees and the number of the business's employees who are Indiana residents.
(D) If the business claims the preference as an Indiana business described in subsection (b)(4), a description of the capital investments made in Indiana and a statement of the amount of those capital investments.
(E) If the business claims the preference as an Indiana business described in subsection (b)(5), a description of the substantial positive economic impact the business has on Indiana.
As added by P.L.66-2004, SEC.4. Amended by P.L.4-2005, SEC.33; P.L.123-2009, SEC.1; P.L.122-2011, SEC.3.

IC 5-22-15-20.7
Repealed
(Repealed by P.L.133-2012, SEC.41.)

IC 5-22-15-20.9
Price preferences for local Indiana businesses
Sec. 20.9. (a) This section applies only to a contract awarded by a political subdivision if the political subdivision provides in the solicitation that this section applies to the purchase.
(b) As used in this section, "affected county" refers to an Indiana county:
(1) in which the political subdivision awarding a contract under this article is located; or
(2) that is adjacent to the county described in subdivision (1).
(c) As used in this section, "local Indiana business" refers to any of the following:
(1) A business whose principal place of business is located in an affected county.
(2) A business that pays a majority of its payroll (in dollar volume) to residents of affected counties.
(3) A business that employs residents of affected counties as a majority of its employees.
(4) A business that makes significant capital investments in the affected counties as defined in rules adopted by the political subdivision.
(5) A business that has a substantial positive economic impact on the affected counties as defined by criteria in rules adopted by the political subdivision.
(d) There are the following price preferences for supplies purchased from a local Indiana business:
(1) Five percent (5%) for a purchase expected by the purchasing agency to be less than fifty thousand dollars ($50,000).
(2) Three percent (3%) for a purchase expected by the purchasing agency to be at least fifty thousand dollars ($50,000) but less than one hundred thousand dollars ($100,000).
(3) One percent (1%) for a purchase expected by the purchasing

agency to be at least one hundred thousand dollars ($100,000).
(e) Notwithstanding subsection (d), a purchasing agency may award a contract to the lowest responsive and responsible offeror, regardless of the preference provided in this section, if the lowest responsive and responsible offeror is a local Indiana business.
(f) A business that wants to claim a preference provided under this section must do all the following:
(1) State in the business's bid that the business claims the preference provided by this section.
(2) Provide the following information to the purchasing agency:
(A) The location of the business's principal place of business. If the business claims the preference as a local Indiana business described in subsection (c)(1), a statement explaining the reasons the business considers the location named as the business's principal place of business.
(B) The amount of the business's total payroll and the amount of the business's payroll paid to residents of affected counties.
(C) The number of the business's employees and the number of the business's employees who are residents of affected counties.
(D) If the business claims the preference as a local Indiana business described in subsection (c)(4), a description of the capital investments made in the affected counties and a statement of the amount of those capital investments.
(E) If the business claims the preference as a local Indiana business described in subsection (c)(5), a description of the substantial positive economic impact the business has on the affected counties.
As added by P.L.172-2011, SEC.22. Amended by P.L.17-2012, SEC.1; P.L.67-2012, SEC.1.

IC 5-22-15-21
Promotion of purchase of supplies manufactured in the United States; rules
Sec. 21. (a) This section does not apply to the state lottery commission created by IC 4-30-3-1.
(b) A governmental body shall adopt rules to promote the purchase of supplies manufactured in the United States.
(c) Rules adopted under subsection (b) shall provide that supplies manufactured in the United States shall be specified and purchased unless the governmental body determines that any of the following apply:
(1) The supplies are not manufactured in the United States in reasonably available quantities.
(2) The price of the supplies manufactured in the United States exceeds by an unreasonable amount the price of available and comparable supplies manufactured outside the United States.
(3) The quality of the supplies is substantially less than the quality of comparably priced available supplies manufactured

outside the United States.
(4) The purchase of supplies manufactured in the United States is not in the public interest.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-22
Absolute preference to coal mined in Indiana
Sec. 22. (a) This section does not apply to the state lottery commission created by IC 4-30-3-1.
(b) This section does not apply if federal law requires the use of low sulphur coal in the circumstances for which the coal is purchased.
(c) Whenever a purchasing agent purchases coal for use as fuel, the purchasing agent shall give an absolute preference to coal mined in Indiana.
As added by P.L.49-1997, SEC.1.

IC 5-22-15-23
Price preference for supplies to Indiana small business
Sec. 23. (a) A governmental body shall give a fifteen percent (15%) preference for supplies to an Indiana small business (as defined in IC 5-22-14-1) that submits an offer for purchase under this article.
(b) The governmental body may adopt rules to establish criteria to carry out this section.
As added by P.L.153-1999, SEC.4.

IC 5-22-15-23.5
Price preference for Indiana agricultural products
Sec. 23.5. (a) A governmental body may give up to a ten percent (10%) price preference for agricultural products grown, produced, or processed in Indiana.
(b) A governmental body may adopt rules to establish criteria to carry out this section.
As added by P.L.122-2011, SEC.4.

IC 5-22-15-24
Purchasing agents for government entities to give high calcium foods preference
Sec. 24. (a) This section applies in addition to any requirements placed upon a governmental entity by the United States Department of Agriculture under the National School Lunch Program or the School Breakfast Program.
(b) This section applies to:
(1) a governmental entity listed in section 1 of this chapter; or
(2) a business that contracts with a governmental entity listed in section 1 of this chapter;
that purchases food or beverages to be processed and served in a building or room owned or operated by the governmental entity.
(c) High calcium foods and beverages are preferred supplies. A

purchasing agent shall give a preference to foods and beverages that:
(1) contain a higher level of calcium than products of the same type and quality; and
(2) are equal in price to or lower in price than products of the same type and quality.
(d) Notwithstanding subsection (c), if the director of a state institution (as defined in IC 12-7-2-184) determines that a high calcium food or beverage that is preferred under subsection (c) would interfere with the proper treatment and care of a patient of the state institution, the purchasing agent for the state institution is not required to purchase the high calcium food or beverage for that patient.
As added by P.L.209-2001, SEC.2.

IC 5-22-15-24.2
Forced labor; supplies prohibition
Sec. 24.2. (a) As used in this section, "forced labor" has the meaning set forth in 19 U.S.C. 1307.
(b) If an offeror offers to furnish supplies made in a country other than the United States, a governmental body may not award a contract to the offeror for those supplies if the supplies were made using forced labor.
(c) A governmental body shall inform offerors in the solicitation of the provisions of this section.
As added by P.L.194-2001, SEC.1.

IC 5-22-15-25
Steel products
Sec. 25. (a) As used in this section, "steel products" means products rolled, formed, shaped, drawn, extruded, forged, cast, fabricated, or otherwise similarly processed, or processed by a combination of two (2) or more such operations, by the open hearth, basic oxygen, electric furnace, Bessemer, or other steel making process.
(b) As used in this section, "United States" includes all territory, continental or insular, subject to the jurisdiction of the United States.
(c) Unless the head of the purchasing agency makes a written determination described in subsection (d), a solicitation must require that if any steel products are used in:
(1) the manufacture of the supplies required under the contract; or
(2) supplies used in the performance of the services under the contract by the contractor or a subcontractor of the contractor;
the steel products must be manufactured in the United States.
(d) Subsection (c) does not apply if the:
(1) head of the purchasing agency determines in writing that:
(A) the cost of the contract with the requirements of subsection (c) would be greater than one hundred fifteen percent (115%) of the cost of the contract without the requirements of subsection (c); and (B) failure to impose the requirements of subsection (c) would not in any way:
(i) harm the business of a facility that manufactures steel products in Indiana; or
(ii) result in the reduction of employment or wages and benefits of employees of a facility described in item (i); or
(2) purchase is:
(A) less than ten thousand dollars ($10,000); and
(B) made under the small purchase policies (as described in IC 5-22-8-2(b)) established by the purchasing agency or under rules adopted by the governmental body.
(e) A purchasing agency shall inform offerors in the solicitation of the provisions of this section.
As added by P.L.194-2001, SEC.2.



CHAPTER 16. QUALIFICATIONS AND DUTIES OF OFFERORS AND PROSPECTIVE CONTRACTORS

IC 5-22-16-2
Responsiveness of offeror; determination
Sec. 2. In determining whether an offeror is responsive, a purchasing agent may consider the following factors:
(1) Whether the offeror has submitted an offer that conforms in all material respects to the specifications.
(2) Whether the offeror has submitted an offer that complies specifically with the solicitation and the instructions to offerors.
(3) Whether the offeror has complied with all applicable statutes, ordinances, resolutions, or rules pertaining to the award of a public contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-16-3
Prequalified contractors
Sec. 3. Prospective contractors may be prequalified for particular types of supplies. Solicitation mailing lists of potential contractors may include any or all of such prequalified persons.
As added by P.L.49-1997, SEC.1.

IC 5-22-16-4
Registration with secretary of state; payment of gross retail tax; condition of doing business
Sec. 4. (a) An offeror that is a foreign corporation must be registered with the secretary of state to do business in Indiana in order to be considered responsible. (b) This subsection applies to a purchase of tangible personal property for a state agency under a contract entered into or purchase order sent to an offeror (in the absence of a contract) after June 30, 2007, including a purchase described in IC 5-22-8-2 or IC 5-22-8-3. A state agency may not purchase tangible personal property from a person that is delinquent in the payment of amounts due from the person under IC 6-2.5 (gross retail and use tax) unless the person provides a statement from the department of state revenue that the person's delinquent tax liability:
(1) has been satisfied; or
(2) has been released under IC 6-8.1-8-2.
(c) The purchasing agent may award a contract to an offeror pending the offeror's registration with the secretary of state. If, in the judgment of the purchasing agent, the offeror has not registered within a reasonable period, the purchasing agent shall cancel the contract. An offeror has no cause of action based on the cancellation of a contract under this subsection.
As added by P.L.49-1997, SEC.1. Amended by P.L.254-2003, SEC.3; P.L.66-2004, SEC.5; P.L.246-2005, SEC.54; P.L.211-2007, SEC.4.

IC 5-22-16-5
Evidence of financial responsibility
Sec. 5. (a) A purchasing agent may specify in a solicitation that an offeror must provide evidence of financial responsibility in order to be considered responsible. The evidence of financial responsibility may be a bond, certified check, or other evidence specified by the purchasing agent in the solicitation.
(b) An offeror must file evidence of financial responsibility in the amount, at the time, and as specified by the purchasing agent in the solicitation.
(c) If a bond or certified check is required as the evidence of financial responsibility, the amount of the bond or certified check may not be set at more than ten percent (10%) of the contract price. The bond, certified check, or other evidence of financial responsibility shall be made payable to the governmental body.
(d) This section does not preclude the use of a performance bond in addition to the bid bond, certified check, or other evidence of financial responsibility if the amount of the performance bond is stated in the solicitation.
(e) The check of an unsuccessful offeror shall be returned to the offeror by the purchasing agent upon selection of successful offerors. The check of a successful offeror shall be held until delivery or until completion of the contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-16-6
Noncollusion affirmation
Sec. 6. (a) An offeror must file with the purchasing agent an affirmation, made under the penalties for perjury, that states in substance the following: (1) The offeror has not entered into a combination or an agreement:
(A) relative to the price to be offered by a person;
(B) to prevent a person from making an offer; or
(C) to induce a person to refrain from making an offer.
(2) The offeror's offer is made without reference to any other offer.
(b) The purchasing agent may require the affirmation to be made in the contract documents.
(c) The purchasing agent shall reject an offer that the purchasing agent finds to be collusive.
(d) If after the purchasing agent has awarded the contract, the purchasing agent discovers that the successful offeror's affirmation was false, the purchasing agent shall declare the contract forfeited and award a new contract.
(e) A person convicted of perjury for filing a false affirmation under this section may not be a party to a contract under this article for three (3) years following the date of conviction.
As added by P.L.49-1997, SEC.1.



CHAPTER 16.5. DISQUALIFICATION OF CONTRACTORS DEALING WITH THE GOVERNMENT OF IRAN

IC 5-22-16.5-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-3
"Energy sector of Iran"
Sec. 3. As used in this chapter, "energy sector of Iran" includes any activity to develop petroleum or natural gas resources or nuclear power in Iran.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-4
"Financial institution"
Sec. 4. As used in this chapter, "financial institution" has the meaning set forth in Section 14 of the Iran Sanctions Act of 1996 (Public Law 104-172, 50 U.S.C. 1701 note), as in effect on January 1, 2012.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-5
"Iran"
Sec. 5. As used in this chapter, "Iran" includes the government of Iran and any agency or instrumentality of the government of Iran.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-6
"List"
Sec. 6. As used in this chapter, "list" refers to the list developed under section 9 of this chapter.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-7
"Person"
Sec. 7. For purposes of this chapter, "person" includes a successor to, or an affiliate of, the person.
As added by P.L.21-2012, SEC.4.
IC 5-22-16.5-8
Activities that qualify as engaging in investment activities in Iran; exception
Sec. 8. (a) For purposes of this chapter, a person engages in investment activities in Iran if either of the following is true:
(1) The person provides goods or services of twenty million dollars ($20,000,000) or more in value in the energy sector of Iran, including providing any of the following for the energy sector of Iran:
(A) Oil or liquified natural gas tankers.
(B) Products used to construct or maintain pipelines used to transport oil or liquified natural gas.
(2) The person is a financial institution that extends twenty million dollars ($20,000,000) or more in credit to another person, for forty-five (45) days or more, if that other person:
(A) will use the credit to provide goods or services in the energy sector in Iran; and
(B) is, at the time the financial institution extends credit, a person identified on the list as a person engaging in investment activities in Iran under subdivision (1).
(b) A person's investment contract with the Indiana public retirement system may not be used as the basis for making a determination under this chapter that the person is engaged in investment activities in Iran.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-9
Development of list of persons who engage in investment activities in Iran
Sec. 9. (a) Not later than July 1, 2012, the department, using credible information available to the public, shall develop a list of persons the department determines to be engaged in investment activities in Iran.
(b) The department may enter into contracts for the development of the list.
(c) The list must be updated not later than every one hundred eighty (180) days.
(d) The department shall publish the list on the department's Internet web site.
(e) The department shall make every effort to avoid erroneous inclusion of a person on the list.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-10
Requirements before publication of list
Sec. 10. (a) Before the department publishes the list under section 9 of this chapter, the department shall do the following:
(1) Provide ninety (90) days advance written notice to any person of the department's intent to include that person on the list. The notice required by this subdivision must include the

following information:
(A) A statement that a person's inclusion on the list would make the person nonresponsible for purposes of:
(i) submitting an offer in response to a solicitation;
(ii) submitting a bid, offer, or proposal relating to a public works project; or
(iii) otherwise entering into or renewing a contract to provide supplies or services;
with the state or a political subdivision.
(B) A statement that the person will be removed from the list if the person ceases engaging in investment activities in Iran.
(C) A statement that the person's status as nonresponsible with respect to this chapter ends when the person's name is removed from the list.
(2) Provide a person that is to be placed on the list an opportunity to demonstrate in writing to the department that the person is not engaged in investment activities in Iran.
(b) If a person demonstrates to the department that the person is not engaged in investment activities in Iran, the department may not include the person on the list.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-11
Person on list; nonresponsible; removal of nonresponsible designation
Sec. 11. (a) Except as provided in section 12 of this chapter, a person that is placed on the list is considered nonresponsible for purposes of:
(1) submitting an offer in response to a solicitation;
(2) submitting a bid, offer, or proposal relating to a public works project; or
(3) otherwise entering into or renewing a contract to provide supplies or services;
with the state or a political subdivision.
(b) Except as provided in section 12 of this chapter, a person's status as nonresponsible under this chapter ends when the person's name is removed from the list.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-12
Award of contracts to persons on list; conditions under which award permitted; written findings
Sec. 12. (a) Section 11 of this chapter does not apply to the award of a particular contract to a person if either subdivision (1) or subdivision (2) applies:
(1) The purchasing agency awarding the contract finds in writing that all of the following are true:
(A) The person's investment activities in Iran were made before July 1, 2012.
(B) The person's investment activities in Iran have not been

expanded or renewed after July 1, 2012.
(C) The purchasing agency determines that it is in the best interest of the purchasing agency's governmental body to enter into the contract with the person.
(D) The person has adopted and publicized and is implementing a formal plan to:
(i) cease investment activities in Iran; and
(ii) refrain from engaging in any new investments in Iran.
(2) Either of the following applies:
(A) If the governmental body awarding the contract is a political subdivision, the executive of the political subdivision makes a written finding that the governmental body would be unable to obtain the supplies or services for which the solicitation is made unless a contract is awarded to the person.
(B) If the governmental body is a state agency, the governor makes a finding that the state would be unable to obtain the supplies or services for which the solicitation is made unless a contract is awarded to the person.
(b) A finding made under subsection (a) must be in writing and shall be placed in the contract file.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-13
Award of contracts; certification requirements
Sec. 13. (a) This section does not apply if a finding made under section 12 of this chapter is placed in the contract file.
(b) At the time a contract is awarded or renewed, the person that is being awarded or has the contract must certify in writing to the governmental body awarding or renewing the contract that the person is not engaged in investment activities in Iran.
(c) The certification required by this section shall be placed in the contract file.
As added by P.L.21-2012, SEC.4.

IC 5-22-16.5-14
Consequences for false certification; procedures; civil actions; persons barred from maintaining civil actions
Sec. 14. (a) If a purchasing agency, using credible information available to the public, determines that a certification given by a person to the purchasing agency's governmental body under section 13(b) of this chapter is false, the purchasing agency shall:
(1) notify the person in writing of the purchasing agency's determination that the certification is false; and
(2) give the person ninety (90) days within which to respond to the written notice.
(b) If the person fails to demonstrate to the purchasing agency that the person has ceased the person's investment activities in Iran within ninety (90) days after the notice is given to the person under subsection (a), the following apply: (1) The purchasing agency shall report to the attorney general the following:
(A) The name of the person that the purchasing agency has determined to have submitted a false certification.
(B) The information upon which the purchasing agency has made its determination.
The attorney general shall determine whether to bring a civil action under this section against the person.
(2) If the purchasing agency is a political subdivision, the purchasing agency may also provide the information described in subdivision (1) to an attorney representing the political subdivision. An attorney representing the political subdivision may bring a civil action under this section against the person if the attorney general declines to bring a civil action against the person under this chapter.
(3) If it is determined in a civil action under this section that the person submitted a false certification, the following apply:
(A) The court may impose on the person a civil penalty of two hundred fifty thousand dollars ($250,000).
(B) The person shall pay all reasonable costs incurred in the action, including the following:
(i) Costs incurred by the governmental body in the investigations that led to the purchasing agency's finding that the person filed a false certification.
(ii) Reasonable attorney's fees and other litigation costs incurred by the governmental body.
(C) The purchasing agency may terminate the contract with the governmental body with respect to which the false certification was made.
(D) The purchasing agency may consider the person nonresponsible for purposes of the awarding of any contracts by the governmental body for not more than three (3) years after the date of the purchasing agency's determination under subsection (a).
(c) A civil action brought under this section must be filed not later than three (3) years after the purchasing agency makes the determination under subsection (a).
(d) A person other than the governmental body, including an unsuccessful offeror, may not:
(1) bring a civil action under this section;
(2) file a bid protest; or
(3) bring any other kind of action;
based on the purchasing agency's determination of a false certification under subsection (a).
(e) This section does not create a private right of action for the imposition of the penalties provided for in this section.
As added by P.L.21-2012, SEC.4.



CHAPTER 17. CONTRACTS

IC 5-22-17-2
Cost reimbursement contract
Sec. 2. A governmental body may enter into a cost reimbursement contract if the purchasing agent determines in writing that the contract is likely to be less costly to the governmental body than any other contract type, or that it is impracticable to obtain the supplies required except under such a contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-3
Contracts for supplies; time periods
Sec. 3. (a) This section does not apply to a discounted contractual arrangement for services or supplies funded through a designated leasing entity.
(b) Subject to subsections (c) through (e) and section 5 of this chapter, a contract for supplies may be entered into for a period not to exceed four (4) years.
(c) County and municipal hospitals may contract for the purchase of supplies for more than one (1) year but not more than five (5) years if the supplies are purchased under IC 5-22-7.
(d) The contract must specify that payment and performance obligations are subject to the appropriation and availability of funds.
(e) A political subdivision must have available a sufficient appropriation balance or an approved additional appropriation before a purchasing agent may award a contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-4
Renewal of contracts
Sec. 4. (a) A contract that contains a provision for escalation of the price of the contract may be renewed under this section if the price escalation is computed using:
(1) a commonly accepted index named in the contract; or
(2) a formula set forth in the contract.
(b) Subject to section 5 of this chapter, with the agreement of the contractor and the purchasing agency, a contract may be renewed any number of times.
(c) The term of a renewed contract may not be longer than the term of the original contract.
As added by P.L.49-1997, SEC.1. Amended by P.L.153-1999, SEC.5.
IC 5-22-17-5
Funds not appropriated or not available; cancellation of contract
Sec. 5. (a) When the fiscal body of the governmental body makes a written determination that funds are not appropriated or otherwise available to support continuation of performance of a contract, the contract is considered canceled.
(b) A determination by the fiscal body that funds are not appropriated or otherwise available to support continuation of performance is final and conclusive.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-5.5
Applicability; prohibition on state contracts and grants with entities that perform abortions; appropriations; termination of contract
Sec. 5.5. (a) This section does not apply to hospitals licensed under IC 16-21-2 or ambulatory surgical centers licensed under IC 16-21-2.
(b) An agency of the state may not:
(1) enter into a contract with; or
(2) make a grant to;
any entity that performs abortions or maintains or operates a facility where abortions are performed that involves the expenditure of state funds or federal funds administered by the state.
(c) Any appropriation by the state:
(1) in a budget bill;
(2) under IC 5-19-1-3.5; or
(3) in any other law of the state;
to pay for a contract with or grant made to any entity that performs abortions or maintains or operates a facility where abortions are performed is canceled, and the money appropriated is not available for payment of any contract with or grant made to the entity that performs abortions or maintains or operates a facility where abortions are performed.
(d) For any contract with or grant made to an entity that performs abortions or maintains or operates a facility where abortions are performed covered under subsection (b), the budget agency shall make a determination that funds are not available, and the contract or grant shall be terminated under section 5 of this chapter.
As added by P.L.193-2011, SEC.1.

IC 5-22-17-6
Early performance; completion after termination date
Sec. 6. (a) The purchasing agent may specify in a contract that early performance of the contract will result in increased compensation at either:
(1) a percentage of the contract amount; or
(2) a specific dollar amount;
determined by the purchasing agent.
(b) The purchasing agent may specify in a contract that

completion of the contract after the termination date of the contract will result in a deduction from the compensation in the contract at either:
(1) a percentage of the contract amount; or
(2) a specific dollar amount;
determined by the purchasing agent.
(c) Notice of inclusion of contract provisions permitted under this section in a contract must be included in the solicitation.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-7
Contract for remediation of hazardous waste site
Sec. 7. (a) As used in this section, "release" means any discharging, disposing, dumping, emitting, emptying, escaping, injecting, leaching, leaking, pouring, pumping, or spilling into the environment. The term includes the abandonment or discarding of barrels, containers, or other closed receptacles containing any petroleum or hazardous substance.
(b) As used in this section, "remediation" means any of the following:
(1) Actions necessary to prevent, minimize, or mitigate damages to the public health or welfare or to the environment that may otherwise result from a release or threat of a release.
(2) Actions consistent with a permanent remedy taken instead of or in addition to removal actions in the event of a release of petroleum or a hazardous substance into the environment to eliminate the release of petroleum or hazardous substances so that the petroleum or hazardous substances do not migrate to cause substantial danger to present or future public health or welfare or the environment.
(3) The cleanup or removal of released petroleum or hazardous substances from the environment.
(c) Notwithstanding section 3 of this chapter, a contract for remediation of a hazardous waste site may be entered into for any period not to exceed ten (10) years. The other provisions of section 3 of this chapter apply to a contract for remediation of hazardous waste.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-8
Contract for supplies and services to implement EBT program
Sec. 8. (a) As used in this section, "division" refers to the division of family resources established by IC 12-13-1-1.
(b) As used in this section, "EBT program" refers to an electronic benefits transfer program.
(c) Notwithstanding section 3 of this chapter, the division may enter into a contract for supplies and services to implement an EBT program for an initial period not to exceed five (5) years. The division may renew the contract for any number of successive periods not to exceed two (2) years each. As added by P.L.49-1997, SEC.1. Amended by P.L.145-2006, SEC.15.

IC 5-22-17-9
Extension of offers to political subdivisions
Sec. 9. A contract entered into by a state agency may require the contractor to offer to political subdivisions the services or supplies that are the subject of the contract under conditions specified in the contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-10
Contract for petroleum products
Sec. 10. (a) As used in this section, "petroleum products" includes the following:
(1) Gasoline.
(2) Fuel oils.
(3) Lubricants.
(4) Liquid asphalt.
(b) A purchasing agent may award a contract for petroleum products to:
(1) the lowest responsible and responsive offeror; or
(2) all responsible and responsive offerors.
(c) A contract entered into under this section may allow for the escalation or de-escalation of price.
(d) This subsection applies to a petroleum products contract that is awarded to all responsible and responsive offerors as provided in subsection (b). The purchasing agent must purchase the petroleum products from the lowest of the responsible and responsive bidders. The contract must provide that the bidder from whom petroleum products are being purchased shall provide five (5) business days written notice of any change in price. Upon receipt of written notice, the purchasing agent shall request current price quotes in writing based upon terms and conditions of the original offer (as awarded) from all successful responsible and responsive offerors. The purchasing agent shall record the quotes in minutes or memoranda. The purchasing agent shall purchase the petroleum products from the lowest responsible and responsive offeror, taking into account the price change of the current supplier and the price quotes of the other responsible and responsive offerors.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-11
Contract for sand, gravel, asphalt, paving materials, or crushed stone
Sec. 11. A county may award a sand, gravel, asphalt paving materials, or crushed stone contract to more than one (1) responsible and responsive offeror if both of the following apply:
(1) The specifications allow for offers to be based upon service to specific geographic areas. (2) The contracts are awarded by geographic area.
The county is not required to describe the geographic areas in the specifications.
As added by P.L.7-1998, SEC.7.

IC 5-22-17-12
Separate contracts; awarding contract to an offeror other than the lowest offeror
Sec. 12. (a) A solicitation may provide that offers will be received and contracts will be awarded separately or for any combination of a line or a class of supplies or services contained in the solicitation.
(b) If the solicitation does not indicate how separate contracts might be awarded, the purchasing agent may award separate contracts to different offerors under this section only if the purchasing agent makes a written determination showing that the award of separate contracts is in the interest of efficiency or economy.
(c) If the purchasing agent awards a contract for a line or class of supplies or services, or any combination of lines or classes, to an offeror other than the lowest offeror, the purchasing agent must make a written determination stating the reasons for awarding a contract to that offeror.
As added by P.L.7-1998, SEC.8.

IC 5-22-17-13
Contracts for supplies or services for an unspecified number of items at a fixed price per unit
Sec. 13. A solicitation may provide that the purchasing agent will award a contract for supplies or services for an unspecified number of items at a fixed price per unit. Such a contract may include a formula or a method for escalation of the unit price.
As added by P.L.7-1998, SEC.9.

IC 5-22-17-14
Contracts involving steel products
Sec. 14. A contract awarded under this article must include the requirements of IC 5-22-15-25(c) unless the head of the purchasing agency makes a determination under IC 5-22-15-25(d).
As added by P.L.194-2001, SEC.3.



CHAPTER 18. OTHER PROCEDURES GOVERNING PURCHASING

IC 5-22-18-2
Cancellation of solicitation; rejection of offer
Sec. 2. (a) When the purchasing agent determines it is in the best interests of the governmental body:
(1) a solicitation may be canceled; or
(2) offers may be rejected;
in whole or in part as specified in the solicitation.
(b) The reasons for a cancellation of a solicitation or rejection of offers must be made a part of the contract file.
As added by P.L.49-1997, SEC.1.

IC 5-22-18-3
Offers opened after time stated in solicitation
Sec. 3. Notwithstanding any other law, offers may be opened after the time stated in the solicitation if both of the following apply:
(1) The governmental body makes a written determination that it is in the best interest of the governmental body to delay the opening.
(2) The day, time, and place of the rescheduled opening is announced at the day, time, and place of the originally scheduled opening.
As added by P.L.49-1997, SEC.1.

IC 5-22-18-4
Contract and purchasing records; protection of documents
Sec. 4. (a) Except as provided in this section or by another law, contract and purchasing records are public records subject to public inspection under IC 5-14-3.
(b) A governmental body may establish policies or adopt rules for the protection of documents submitted to the governmental body in

response to a solicitation.
(c) Policies or rules may provide procedures for the following:
(1) Protection of offers before opening to prevent disclosure of contents.
(2) Afford unobstructed evaluation of offers and award of contracts by the purchasing agent after opening.
(3) Protection of offers from tampering before and after opening.
As added by P.L.49-1997, SEC.1.

IC 5-22-18-5
Purchase order or lease made public record by political subdivisions
Sec. 5. (a) This section applies only to a political subdivision.
(b) Within thirty (30) days after the acceptance of an offer, the purchasing agent shall deliver in person or by first class mail to the successful offeror the original of each purchase order or lease, retain a copy for the purchasing agent's records, and file a copy for public record and inspection as follows:
(1) When a purchase or lease is made for a county or municipality, the copy of the purchase order or lease must be filed with the fiscal officer of the unit.
(2) When a purchase or lease is made for a township, the copy of the purchase order or lease must be filed with the fiscal officer of the county.
(3) When a purchase or lease is made for a school corporation or a quasi-public corporation, the copy of the purchase order or lease must be filed with the records of the corporation.
As added by P.L.7-1998, SEC.10.



CHAPTER 19. DETERMINATIONS

IC 5-22-19-2
Petition for judicial review; filing; relief
Sec. 2. (a) A person aggrieved by a determination under this article may file a petition for judicial review of that determination in a court of appropriate jurisdiction.
(b) The court shall grant relief only if it determines that a person seeking judicial relief has been substantially prejudiced by a determination that is any of the following:
(1) Arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.
(2) Contrary to constitutional right, power, privilege, or immunity.
(3) In excess of statutory jurisdiction, authority, or limitations, or short of statutory right.
(4) Without observance of procedure required by law.
(5) Unsupported by substantial evidence.
As added by P.L.49-1997, SEC.1.

IC 5-22-19-3
Burden of demonstrating invalidity
Sec. 3. The burden of demonstrating the invalidity of the determination is on the person asserting the invalidity.
As added by P.L.49-1997, SEC.1.

IC 5-22-19-4
Setting aside determination; remanding case
Sec. 4. (a) If the court finds that a person has been substantially prejudiced by a determination, the court may set aside the determination. The court may remand the case to the governmental body for further proceedings and compel an action by the governmental body that has been unreasonably delayed or unlawfully withheld.
(b) A court may not award damages in an action under this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-19-5
Standing
Sec. 5. An Indiana taxpayer has standing to:
(1) challenge a determination made under IC 5-22-15-25(d); and (2) enforce a contract provision required by IC 5-22-17-14 if the contract is related to steel products (as defined in IC 5-22-15-25(a)) or supplies manufactured by steel products.
As added by P.L.194-2001, SEC.4.



CHAPTER 20. MODIFICATION AND TERMINATION OF CONTRACTS

IC 5-22-20-2
Adjustments in price; computation
Sec. 2. Adjustments in price under clauses established under section 1 of this chapter must be computed in one (1) or more of the following ways:
(1) By agreement on a fixed price adjustment before the beginning of the pertinent performance or as soon after the beginning of the performance as practicable.
(2) By unit prices specified in the contract or subsequently agreed upon.
(3) By the costs attributable to the events or situations under such clauses with adjustment of profit or fee, all as specified in the contract or subsequently agreed upon.
(4) In such other manner as the contracting parties may mutually agree.
(5) In the absence of agreements by the parties, by a unilateral determination by the governmental body of the costs attributable to the events or situations under such clauses, with adjustment of profit or fee, all as computed by the governmental body in accordance with applicable rules adopted by the governmental body.
As added by P.L.49-1997, SEC.1.



CHAPTER 21. DISPOSITION OF STATE SURPLUS PERSONAL PROPERTY

IC 5-22-21-2
"Commissioner" defined
Sec. 2. As used in this chapter, "commissioner" refers to the commissioner of the department.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-4
"Surplus property" defined
Sec. 4. As used in this chapter, "surplus property" means property that is not usable by a state agency as determined under this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-5
Sales of property; requirements
Sec. 5. Subject to IC 8-23-7 and this chapter, all sales of property belonging to a state agency, other than property on which allowance is made on another purchase with the written approval of the commissioner, shall be:
(1) conducted by the commissioner;
(2) based on competitive bids; and
(3) made to the highest responsible bidder.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-6 Commissioner to adopt procedures
Sec. 6. The commissioner shall adopt a procedure requiring the following:
(1) Each state agency shall notify the department of surplus property.
(2) The department shall inspect the surplus property and determine if the property is usable by other state agencies.
(3) A state agency that requests the purchase of:
(A) new property; or
(B) material to be used for rehabilitation programs;
shall accept by transfer or purchase surplus property that is usable by a state agency instead of purchasing new property or materials.
(4) Property that is not usable by other state agencies may be:
(A) sold under section 7 or 7.5 of this chapter or IC 5-22-22;
(B) demolished, discarded, donated under section 7.6 of this chapter, or junked if the property has no market value; or
(C) disposed of if the property can be recycled in conjunction with a program administered by the department to promote recycling of property, the components of property, or the materials of property.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-7
Sales to political subdivisions
Sec. 7. Except as provided in section 7.5 of this chapter, surplus property available for sale may, under the policies prescribed by the budget agency, be offered for sale to political subdivisions. The policies of the budget agency must require that if the property is in the possession of the Indiana department of transportation and is to be offered to political subdivisions, the commissioner shall notify each supervisor of county highways appointed under IC 8-17-3-1 of the sale.
As added by P.L.49-1997, SEC.1. Amended by P.L.49-2002, SEC.1; P.L.246-2005, SEC.55.

IC 5-22-21-7.5
Surplus computer hardware; offer to educational entities
Sec. 7.5. (a) This section applies to surplus computer hardware that:
(1) is not usable by a state agency as determined under section 6 of this chapter; and
(2) has market value.
(b) As used in this section, "educational entity" refers to a school corporation as defined in IC 36-1-2-17 or nonpublic schools as defined in IC 20-10.1-1-3 before July 1, 2005, or IC 20-18-2-12.
(c) As used in this section, "market value" means the value of the property is more than the estimated costs of sale and transportation of the property.
(d) Surplus computer hardware available for sale may, under the

policies prescribed by the budget agency, be offered to an educational entity.
As added by P.L.49-1997, SEC.1. Amended by P.L.1-2005, SEC.84; P.L.246-2005, SEC.56; P.L.246-2005, SEC.57; P.L.1-2006, SEC.124; P.L.133-2012, SEC.42.

IC 5-22-21-7.6
Donation of surplus computer hardware to educational entities
Sec. 7.6. (a) This section applies to surplus computer hardware that is:
(1) not usable by a state agency as determined under section 6 of this chapter; and
(2) not sold to an educational entity or political subdivision after being offered for sale.
(b) The department may donate the surplus computer hardware to an educational entity or a school corporation (as defined by IC 36-1-2-17) or nonpublic schools (as defined in IC 20-18-2-12).
As added by P.L.49-1997, SEC.1. Amended by P.L.1-2005, SEC.85.

IC 5-22-21-8
Sale when property not purchased by political subdivision
Sec. 8. If a political subdivision does not purchase surplus property under section 7 of this chapter, the surplus property shall be sold under IC 5-22-22.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-9
Sales made for cash only
Sec. 9. A sale of property under this chapter or under IC 5-22-22 must be made for cash.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-10
Proceeds of sales
Sec. 10. (a) The proceeds of a sale under this chapter or under IC 5-22-22 shall be deposited in the state treasury and credited to the fund from which the property was purchased.
(b) The proceeds are subject to allotment by the budget agency with the approval of the governor.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-11
Persons prohibited from bidding
Sec. 11. The commissioner may prohibit any of the following from bidding on property sold under this chapter or IC 5-22-22 when a state employee has participated in the disposal process of the state agency that has possession of the property:
(1) The state employee.
(2) The spouse of the state employee.
(3) An unemancipated child of the state employee. (4) An agent of any of the individuals described in subdivisions (1) through (3).
As added by P.L.49-1997, SEC.1.



CHAPTER 22. DISPOSITION OF SURPLUS PERSONAL PROPERTY BY A GOVERNMENTAL BODY

IC 5-22-22-2
Applicability of laws regarding disposition of state surplus personal property
Sec. 2. If the property is owned by a state agency, IC 5-22-21, to the extent applicable, also applies to the disposition of the property.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-3
Sale by purchasing agent
Sec. 3. A purchasing agency may sell property that:
(1) has been left in the custody of an officer or employee of a governmental body and has remained unclaimed for more than one (1) year; or
(2) belongs to the governmental body but is no longer needed or is unfit for the purpose for which it was intended.
As added by P.L.49-1997, SEC.1.
IC 5-22-22-4
Use of auctioneer
Sec. 4. (a) If the property to be sold is:
(1) one (1) item, with an estimated value of one thousand dollars ($1,000) or more; or
(2) more than one (1) item, with an estimated total value of five thousand dollars ($5,000) or more;
the purchasing agency may engage an auctioneer licensed under IC 25-6.1 to advertise the sale and conduct a public auction.
(b) The advertising by an auctioneer under this section must include a detailed description of the property to be sold.
(c) The purchasing agency shall pay an auctioneer who conducts a sale under this section from the gross proceeds of the sale received before other expenses and liens are paid.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-4.5
Internet sales; costs
Sec. 4.5. (a) The purchasing agency may sell surplus property using an Internet auction site that satisfies both of the following:
(1) The site is approved by the office of technology established by IC 4-13.1-2-1.
(2) The site is linked to the electronic gateway administered under IC 4-13.1-2-2(a)(5) by the office of technology.
(b) The purchasing agency's posting of the sale on the Internet auction site must include a detailed description of the surplus property to be sold.
(c) The purchasing agency may pay the costs of conducting the auction on the Internet site as required by the person maintaining the auction site.
As added by P.L.31-2002, SEC.5. Amended by P.L.198-2007, SEC.3.

IC 5-22-22-5
Public sale or sealed bids; advertisements
Sec. 5. (a) If:
(1) an auctioneer is not engaged under section 4 of this chapter; or
(2) the surplus property is not sold through an Internet auction site under section 4.5 of this chapter;
the purchasing agency shall sell the property at a public sale or by sealed bids delivered to the office of the purchasing agency before the date of sale.
(b) Advertisement of the sale shall be made in accordance with IC 5-3-1.
(c) All sales shall be made to the highest responsible bidder.
As added by P.L.49-1997, SEC.1. Amended by P.L.31-2002, SEC.6.

IC 5-22-22-6
Public or private sale or transfer without advertising
Sec. 6. If the property to be sold is: (1) one (1) item, with an estimated value of less than one thousand dollars ($1,000); or
(2) more than one (1) item, with an estimated total value of less than five thousand dollars ($5,000);
the purchasing agency may sell the property at a public or private sale or transfer the property, without advertising.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-7
Sale or transfer of recyclable property
Sec. 7. If the property to be sold is material that:
(1) may be recycled; and
(2) has been collected in conjunction with a recycling program;
the purchasing agency may, without advertising, sell the property at a public or private sale or transfer the property.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-8
Worthless property
Sec. 8. (a) If the property is worthless, it may be demolished or junked.
(b) For purposes of this section and IC 5-22-21-6(4)(B), property may be considered worthless or of no market value if the value of the property is less than the estimated costs of the sale and transportation of the property.
As added by P.L.49-1997, SEC.1. Amended by P.L.7-1998, SEC.11.

IC 5-22-22-9
Disposal of law enforcement vehicles
Sec. 9. (a) If a purchasing agency disposes of a law enforcement vehicle that is a model year of 1994 or after and is painted in a color scheme of more than one (1) color by transferring the vehicle to:
(1) a person who will operate the vehicle on a public highway in Indiana, the person must repaint the vehicle in:
(A) a monochrome color scheme; or
(B) a color scheme that does not duplicate the color scheme of an Indiana law enforcement vehicle;
before the vehicle is operated on a public highway in Indiana;
(2) a person who will sell or otherwise transfer the vehicle to another person who will operate the vehicle on a public highway in Indiana, the person must repaint the vehicle in:
(A) a monochrome color scheme; or
(B) a color scheme that does not duplicate the color scheme of an Indiana law enforcement vehicle;
before the vehicle is sold or otherwise transferred to the other person to be operated on a public highway in Indiana;
(3) a person who will sell or otherwise transfer the vehicle to another person who will not operate the vehicle on a public highway in Indiana, the person is not required to repaint the vehicle before the vehicle is sold or otherwise transferred to the

other person; or
(4) another governmental body, the governmental body is not required to repaint the vehicle before the vehicle is operated on a public highway in Indiana.
(b) Before a purchasing agency disposes of a law enforcement vehicle that is painted in a color scheme of more than one (1) color, the purchasing agency must provide a copy of this subsection to the prospective purchaser of the vehicle.
(c) A person who violates this section commits a Class C infraction.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-10
Exchange of property between purchasing agency and governmental body
Sec. 10. (a) A purchasing agency may exchange property with another governmental body upon terms and conditions agreed upon by the governmental bodies as evidenced by adoption of a substantially identical resolution by each entity.
(b) A transfer under this section may be made for any amount of property or cash as agreed upon by the governmental bodies.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-11
Notice of sale
Sec. 11. (a) Notice of a sale under this chapter must be given by publication of the time, place, and terms of the sale, as provided in IC 5-3-1 in the county where the property is located. The publication shall be made at least fifteen (15) days before the date of the sale.
(b) Notice under this section is required in addition to notice:
(1) given by an auctioneer under section 4 of this chapter; or
(2) provided by an Internet auction site under section 4.5 of this chapter.
As added by P.L.49-1997, SEC.1. Amended by P.L.31-2002, SEC.7.

IC 5-22-22-12
Transfer to volunteer fire department, fire protection district, or fire protection territory
Sec. 12. (a) This section applies to the following surplus property:
(1) Fire trucks.
(2) Emergency service vehicles.
(3) Firefighting or emergency services equipment.
(b) As used in this section, "fire department" refers to any of the following:
(1) A volunteer fire department (as defined in IC 36-8-12-2).
(2) The board of fire trustees of a fire protection district established under IC 36-8-11.
(3) The provider unit of a fire protection territory established under IC 36-8-19.
(c) Notwithstanding section 4, 4.5, or 5 of this chapter, a

governmental body may transfer title of surplus property to a fire department for the fire department's use in providing fire protection or emergency services.
(d) A fire department located in the same county as the governmental body offering the surplus property for transfer has the right of first refusal for all surplus property offered. Surplus property that is refused by the fire departments located in the same county as the governmental body may be transferred to any fire department in Indiana.
(e) A governmental body may transfer title of surplus property to a fire department under this section by:
(1) sale;
(2) gift; or
(3) another arrangement acceptable to the governmental body and the fire department.
As added by P.L.83-1998, SEC.1. Amended by P.L.1-1999, SEC.8; P.L.31-2002, SEC.8; P.L.128-2008, SEC.5.



CHAPTER 23. TELEPHONE CALLING SYSTEMS FOR CONFINED OFFENDERS

IC 5-22-23-1
"Confined" defined
Sec. 1. For purposes of this chapter, "confined" has the meaning set forth in IC 11-8-1-6.
As added by P.L.65-2002, SEC.1.

IC 5-22-23-2
"Department" defined
Sec. 2. For purposes of this chapter, "department" refers to the Indiana department of administration.
As added by P.L.65-2002, SEC.1.

IC 5-22-23-3
"Offender" defined
Sec. 3. For purposes of this chapter, "offender" has the meaning set forth in IC 11-8-1-9.
As added by P.L.65-2002, SEC.1.

IC 5-22-23-4
"System" defined
Sec. 4. For purposes of this chapter, "system" means a telephone calling system (including local, intralata, interlata, and interstate long distance services) for confined offenders.
As added by P.L.65-2002, SEC.1.

IC 5-22-23-5
Requirements of system solicitation; deposit of commissions into correctional facilities calling system fund
Sec. 5. (a) This section applies to a solicitation for a system by the department.
(b) Notwithstanding any other law, the solicitation must include a statement concerning the following:
(1) Any security and fraud control services considered necessary by the department, including the use of collect calling services as the sole means of confined offender communications with the general population.
(2) The goal of reducing the total cost of a telephone call placed by a confined offender by soliciting competitive proposals that

emphasize lower:
(A) per call service charges;
(B) per minute rates; and
(C) commission rates.
(c) The department shall accept the responsible offeror whose proposal is determined in writing to be the most advantageous to the governmental body, taking into consideration price and the other evaluation factors set forth in the request for proposals. The determination must include the consideration of any requirement imposed under subsection (b).
(d) The department shall deposit commissions received under a contract entered into under a solicitation into the correctional facilities calling system fund established by section 7 of this chapter.
As added by P.L.65-2002, SEC.1.

IC 5-22-23-6
Requirements of a system solicitation by certain purchasing agents
Sec. 6. (a) This section applies to a purchasing agent for the following:
(1) A community corrections advisory board.
(2) A juvenile detention center.
(3) A juvenile detention facility.
(4) A county jail.
This section does not apply to a purchasing agent for a county with a population less than seventy-five thousand (75,000).
(b) Notwithstanding any other law, a solicitation by a purchasing agent:
(1) must include any security and fraud control services considered necessary by the purchasing agency, including the use of collect calling services as the sole means of confined offender communications with the general population; and
(2) may not solicit:
(A) a per call service charge;
(B) a per minute rate; or
(C) a commission rate;
that exceeds the terms of a contract between the state and a telecommunications provider for the same service under the most recent solicitation submitted by the department under this article.
As added by P.L.65-2002, SEC.1.

IC 5-22-23-7
Establishment and management of the correctional facilities calling system fund
Sec. 7. (a) The correctional facilities calling system fund is established for the purposes of improving, repairing, rehabilitating, and equipping department of correction facilities. The fund consists of the following:
(1) Money deposited in the fund under section 5(d) of this chapter. (2) Money appropriated by the general assembly.
(3) Money received from any other source.
(b) The department of correction shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) Money in the fund may not be spent unless the general assembly includes a specific line item appropriation in the budget bill or otherwise specifically appropriates the money in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.65-2002, SEC.1.

IC 5-22 Version b
ARTICLE 22. REPEALED
(Repealed by P.L.253-1997(ss), SEC.39.)
Note: This version of IC 5-22, as added by P.L.19-1997, SEC.7, was repealed by P.L.253-1997(ss), SEC.39, and re-enacted at IC 5-24 by P.L.253-1997(ss), SEC.40. See also the preceding version of IC 5-22, as added by P.L.49-1997, SEC.1.






ARTICLE 23. PUBLIC-PRIVATE AGREEMENTS

CHAPTER 1. APPLICATION AND CONSTRUCTION

IC 5-23-1-2
Liberal construction and supplemental nature of powers; conflict of laws
Sec. 2. The powers conferred by this article shall be liberally construed in order to accomplish their purposes and shall be in addition and supplemental to the powers conferred by any other law. If any other law or rule is inconsistent with this article, this article is controlling as to any public-private agreement entered into under this article.
As added by P.L.49-1997, SEC.34.

IC 5-23-1-3
Public-private agreement
Sec. 3. The state or a political subdivision may enter into a public-private agreement with an operator under the terms of this article.
As added by P.L.49-1997, SEC.34.

IC 5-23-1-4
Application of prior statute to certain contracts, leases, agreements, or extensions
Sec. 4. (a) Except as provided in subsection (b), IC 36-1-14.3 (before its repeal) concerning public-private agreements does not apply to a contract, a lease, an agreement, or an extension of a contract, a lease, or an agreement entered into before May 10, 1995.
(b) This subsection applies to an agreement in the nature of a public-private agreement (as defined in IC 36-1-14.3-4 (before its repeal)) that was entered into or extended before May 10, 1995. The parties to an agreement described in this section may enter into an addendum of the agreement to be governed by IC 36-1-14.3 (before its repeal) and to apply the provisions of IC 36-1-14.3 (before its

repeal) to the agreement. If the parties enter into an addendum under this section, the addendum becomes a part of the agreement to the same extent as if the addendum had been part of the original agreement.
As added by P.L.220-2011, SEC.104.

IC 5-23-1-5
Application of IC 5-22-16.5 to award of contracts under article
Sec. 5. (a) IC 5-22-16.5 (Disqualification of Contractors Dealing with the Government of Iran) applies to the awarding of contracts, including contracts for professional services, under this article.
(b) A person may not be awarded a contract under this article if the person would be disqualified from being awarded a contract under IC 5-22-16.5.
As added by P.L.21-2012, SEC.5.



CHAPTER 2. DEFINITIONS

IC 5-23-2-2
"Board"
Sec. 2. "Board" refers to the agent, board, commission, officer, or trustee of a public agency having the power to award contracts on behalf of the public agency.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-3
"BOT agreement"
Sec. 3. "BOT agreement" means any agreement between a governmental body and an operator to construct, operate, and maintain a public facility and to transfer the public facility back to the governmental body at an established future date.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-4
"Construction"
Sec. 4. (a) "Construction" means the process of building, renovating, reconstructing, expanding, modernizing, or assembling a public work, including any material enhancements or upgrades to an existing public facility.
(b) The term does not include normal repair, operation, general maintenance, or preservation of a public work.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-5
"Cost"
Sec. 5. "Cost" means the cost of entering into any public-private agreement, including, without limitation, the following:
(1) The cost of acquisition and construction of any public facility or any modification, improvement, or extension of that facility.
(2) Any cost incident to the acquisition of any necessary property, easement, or right-of-way.
(3) Engineering or architectural fees, legal fees, and fiscal agents' and financial advisers' fees.
(4) Any cost incurred for preliminary planning to determine the economic or engineering feasibility of a proposed public-private agreement.
(5) Costs of economic investigations and studies, surveys, preparation of designs, plans, working drawings, specifications,

the inspection and supervision of the construction of any public facility, and any other cost incurred by the governmental body.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-6
"Governmental body"
Sec. 6. "Governmental body" has the meaning set forth in IC 5-22-2-13.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-7
"Operating agreement"
Sec. 7. "Operating agreement" means an agreement between an operator and the governmental body for the operation, maintenance, repair, or management of a public facility.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-8
"Operator"
Sec. 8. "Operator" means a person who has entered into either an operating agreement or a BOT agreement with a governmental body to provide services to or on behalf of the governmental body.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-9
"Original term"
Sec. 9. "Original term" means the initial term of a public-private agreement. The term includes all automatic renewals and automatic extensions of a public-private agreement.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-10
"Person"
Sec. 10. "Person" means an association, a corporation, a limited liability company, a fiduciary, an individual, a joint stock company, a joint venture, a partnership, a sole proprietorship, or any other private legal entity.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-11
"Public facility"
Sec. 11. "Public facility" means a facility located on, or to be located on, real property owned or leased by a governmental body and upon which a public service is or may be provided.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-12
"Public funds"
Sec. 12. "Public funds" has the meaning set forth in IC 5-22-2-23.
As added by P.L.49-1997, SEC.34.
IC 5-23-2-13
"Public-private agreement"
Sec. 13. "Public-private agreement" means a BOT agreement or an operating agreement.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-14
"Public service"
Sec. 14. "Public service" means any service customarily provided by a governmental body.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-15
"Public work"
Sec. 15. "Public work" means any public building, highway, street, alley, bridge, sewer, drain, or any other public facility that is paid for out of public funds.
As added by P.L.49-1997, SEC.34.



CHAPTER 3. BOT AGREEMENTS

IC 5-23-3-2
Provisions
Sec. 2. BOT agreements may provide the following:
(1) The design, construction, operation, management, maintenance, or financing of the cost of a public facility shall be partially or entirely the responsibility of the operator.
(2) The governmental body shall lease the public facility and real property owned by the governmental body upon which the public facility is to be located to the operator for a predetermined period. The BOT agreement must provide for ownership of all improvements by the governmental body, unless the governmental body elects to provide for ownership of the public facility by the operator during the term of the BOT agreement. In this case, ownership reverts back to the governmental body upon the termination of the BOT agreement.
(3) The BOT agreement must identify which costs are to be the responsibility of the operator and which costs are to be the responsibility of the governmental body.
(4) The operator may be authorized to retain a mutually agreed upon percentage of the revenues received in the operation and management of the public facility, or the operator may be paid an amount established by the governmental body, which shall be applied as follows:
(A) Capital outlay costs for the public facility and public service plus interest and principal repayment for any debt incurred.
(B) Costs associated with the operation, management, and maintenance of the public facility.
(C) Payment to the governmental body for reimbursement of the costs of maintenance, law enforcement, and other services if the services are performed by the governmental body under the BOT agreement.
(D) An agreed upon return on investment to the operator.
(5) The operator may pay the governmental body either a lease payment or a percentage of gross revenue per month for the operator's operation and use of the public facility.
(6) The BOT agreement may require a performance bond and provide for the payment of contractors and subcontractors under IC 4-13.6-7, IC 5-16-5, or IC 36-1-12, whichever is applicable. As added by P.L.49-1997, SEC.34.

IC 5-23-3-3
Construction of public facility with public funds; common construction wage
Sec. 3. If a governmental body enters into a BOT agreement that involves the construction of a public facility with public funds under this section, the operator or any contractor or subcontractor engaged in the construction of that public facility shall pay the common construction wage as determined under IC 5-16-7.
As added by P.L.49-1997, SEC.34.

IC 5-23-3-4
Construction of public facility with public funds; applicable laws
Sec. 4. If a governmental body enters into a BOT agreement that involves the construction of a public facility with public funds under this section, the construction of that public facility is subject to IC 4-13.6, IC 5-16, or IC 36-1-12, whichever is applicable.
As added by P.L.49-1997, SEC.34.



CHAPTER 4. OPERATING AGREEMENTS

IC 5-23-4-2
Construction of public facility with public funds; common construction wage
Sec. 2. If a governmental body enters into an operating agreement that involves the construction of a public facility with public funds under this section, the operator or any contractor or subcontractor engaged in the construction of that public facility shall pay the common construction wage as determined under IC 5-16-7.
As added by P.L.49-1997, SEC.34.



CHAPTER 5. SELECTION OF CONTRACTOR BY REQUEST FOR PROPOSALS

IC 5-23-5-2
Request for proposals; contents
Sec. 2. Proposals for public-private agreements shall be solicited through a request for proposals, which must include the following:
(1) The factors or criteria that will be used in evaluating the proposals.
(2) A statement concerning the relative importance of price and the other evaluation factors.
(3) A statement concerning whether the proposal must be accompanied by a certified check or other evidence of financial responsibility.
(4) A statement concerning whether discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-3
Request for proposals; notice
Sec. 3. Notice of the request for proposals shall be given by publication in accordance with IC 5-3-1.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-4
Discussions regarding solicitation requirements
Sec. 4. As provided in the request for proposals, discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-5
Fair and equal treatment of offerors
Sec. 5. Eligible offerors must be accorded fair and equal treatment with respect to any opportunity for discussion and revisions of proposals.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-6
Disclosure of contents of proposals Sec. 6. The governmental body may refuse to disclose the contents of proposals during discussions with eligible offerors.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-7
Negotiation for best and final offers
Sec. 7. The governmental body shall negotiate the best and final offers of responsible offerors who submit proposals that are determined to be reasonably susceptible of being selected for a public-private agreement.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-8
Options upon receipt of best and final offer
Sec. 8. After the best and final offers from responsible offerors have been negotiated under section 7 of this chapter, the governmental body shall either make a recommendation to the board to award the public-private agreement to an offeror or offerors or shall terminate the request for proposal process.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-9
Public hearing on recommendation to award public-private agreement; notice
Sec. 9. If a recommendation to award the public-private agreement is made to the board, the board shall schedule a public hearing on the recommendation and publish notice of the hearing one (1) time in accordance with IC 5-3-1 at least seven (7) days before the hearing. The notice shall include the following:
(1) The date, time, and place of the hearing.
(2) The subject matter of the hearing.
(3) A description of the public-private agreement to be awarded.
(4) The recommendation that has been made to award the public-private agreement to an identified offeror or offerors.
(5) The address and telephone number of the board.
(6) A statement indicating that the proposals and an explanation of the basis upon which the recommendation is being made are available for public inspection and copying at the principal office of the board during regular business hours.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-10
Proposals and explanation of recommendation; inspection and copying
Sec. 10. (a) The proposals and a written explanation of the basis upon which the recommendation is being made shall be delivered to the board and made available for inspection and copying in accordance with IC 5-14-3 at least seven (7) days before the hearing scheduled under section 9 of this chapter.
(b) At the hearing, the board shall allow the public to be heard on

the recommendation.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-11
Response to request for proposals
Sec. 11. After the procedures required in this chapter have been completed, the board shall make a determination as to the most appropriate response to the request for proposals and may award the public-private agreement to the successful offeror or offerors.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-12
Termination of request for proposal process
Sec. 12. If the request for proposal process is terminated under section 8 of this chapter, all proposals may, at the option of the governmental body, be returned to the offerors, and the governmental body may refuse to disclose the contents of the offers.
As added by P.L.49-1997, SEC.34.



CHAPTER 6. CONTRACT TERMS AND CONDITIONS

IC 5-23-6-2
Termination by board
Sec. 2. A public-private agreement may be terminated by the board in conformity with the terms of the public-private agreement.
As added by P.L.49-1997, SEC.34.

IC 5-23-6-3
Payments to parties upon termination
Sec. 3. The public-private agreement may provide for the payment of money to either party if the public-private agreement is terminated. The payments may be used in the form of liquidated damages to compensate the operator for demonstrated unamortized costs, to retire or refinance indebtedness created to improve or construct assets owned by the governmental body, or for any other purpose mutually agreeable to the operator and the governmental body.
As added by P.L.49-1997, SEC.34.



CHAPTER 7. RECORDS

IC 5-23-7-2
Inspection and copying
Sec. 2. Records that are provided by an operator to the governmental body that relate to compliance by the operator with the terms of a public-private agreement are subject to inspection and copying in accordance with IC 5-14-3.
As added by P.L.49-1997, SEC.34.






ARTICLE 24. ELECTRONIC DIGITAL SIGNATURE ACT

CHAPTER 1. APPLICABILITY

IC 5-24-1-2
Exempt entities
Sec. 2. Unless the supervising body of the branch, institution, or office elects to have this article apply and records the election with the state board of accounts, this article does not apply to the following:
(1) The judicial branch.
(2) The legislative branch.
(3) A state educational institution.
(4) The offices of the secretary of state, auditor, treasurer, attorney general, superintendent of public instruction, and the clerk of the supreme court.
As added by P.L.253-1997(ss), SEC.40. Amended by P.L.2-2007, SEC.107.

IC 5-24-1-3
Election to be subject to article
Sec. 3. Each entity excluded by section 2 of this chapter may elect to be subject to this article by recording its written consent with the state board of accounts.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-1-4
Applicability of environmental electronic submission statutes
Sec. 4. IC 13-14-13 and IC 13-30-10-1 apply to the use of an electronic submission for any of the following:
(1) Satisfaction of a state or federal requirement for reporting to the department of environmental management.
(2) Satisfaction of the requirements for an application to the department of environmental management.
(3) Submission to the department of environmental management of any other substitute for a paper document.
As added by P.L.114-2008, SEC.2.



CHAPTER 2. DEFINITIONS

IC 5-24-2-2
"Electronic signature"
Sec. 2. "Electronic signature" means an electronic identifier, created by computer, executed or adopted by the party using it with the intent to authenticate a writing.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-2-3
"Person"
Sec. 3. "Person" means an individual, a corporation, a partnership, an association, a limited liability company, or other legal entity.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-2-4
"State"
Sec. 4. "State" means the state of Indiana and includes a state agency.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-2-5
"State agency"
Sec. 5. "State agency" has the meaning set forth in IC 4-13-1-1.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-2-6
"Writing"
Sec. 6. "Writing" means the following:
(1) Handwriting.
(2) Printing.
(3) Typewriting.
(4) Information that is created or stored in any electronic medium and is retrievable in a perceivable form.
(5) All other methods and means of forming letters and characters upon paper or other materials.
As added by P.L.253-1997(ss), SEC.40.



CHAPTER 3. GENERAL PROVISIONS

IC 5-24-3-2
Adoption of procedures to conduct digital signature transactions
Sec. 2. The state board of accounts shall implement and administer a method used by the state to conduct authenticated electronic transactions using digital signatures.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-3-3
Procedural standards
Sec. 3. The state board of accounts shall implement a method of conducting electronic transactions using digital signatures that:
(1) considers existing and potential technological advances and defects;
(2) is practical, reliable, and effective; and
(3) insures the security and integrity of electronic digital signatures.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-3-4
Rules
Sec. 4. The state board of accounts shall adopt rules under IC 4-22-2 to implement this article.
As added by P.L.253-1997(ss), SEC.40.






ARTICLE 25. INTERSTATE JOBS PROTECTION COMPACT

CHAPTER 1. DEFINITIONS

IC 5-25-1-2
"Commission"
Sec. 2. "Commission" means the interstate jobs protection commission.
As added by P.L.50-1997, SEC.1.

IC 5-25-1-3
"Existing jobs"
Sec. 3. "Existing jobs" means employment by an individual, corporation, partnership, limited liability enterprise in any form, association, or business enterprise, for profit or nonprofit, that has a place of business within the state.
As added by P.L.50-1997, SEC.1.

IC 5-25-1-4
"Party state"
Sec. 4. "Party state" means a state that has legally joined this agreement.
As added by P.L.50-1997, SEC.1.

IC 5-25-1-5
"State"
Sec. 5. "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
As added by P.L.50-1997, SEC.1.

IC 5-25-1-6
"Unnecessary relocation"
Sec. 6. "Unnecessary relocation" means the physical movement from one (1) place to another of the permanent place of business, employees, jobs, or buildings of a business, for the primary purpose of obtaining a special incentive given by any level of state or local government, as an enticement or condition for the particular movement.
As added by P.L.50-1997, SEC.1.



CHAPTER 2. COMPACT

IC 5-25-2-2
Legislative findings
Sec. 2. The party states find the following:
(1) The protection of existing jobs from unnecessary interstate relocation is vital to the economy and well being of every state.
(2) The effects of the unnecessary interstate relocation of jobs present special problems that can be properly approached only with due consideration for the rights and interests of the business, those involved with the business, and the public.
(3) Measures for the reduction of the adverse effects of unnecessary interstate job relocation may be costly, and the devising of means to deal with them are of both public and private concern.
(4) The states are in a position and have the responsibility to assure that the protection of jobs shall be conducted in accordance with regard to the principles of fiscal responsibility and with consideration for local conditions.
(5) There is a vital need for the development of greater interjurisdictional cooperation to achieve the necessary uniformity in the laws, rules, regulations, and codes relating to job protection and to accomplish this by means that minimize the time between the development and the enactment of such laws, rules, regulations, and codes.
As added by P.L.50-1997, SEC.1.

IC 5-25-2-3
Purposes
Sec. 3. The following are the purposes of this article:
(1) Study and identify the issues and problems regarding unnecessary interstate relocation of existing jobs and develop recommendations to the issues and problems.
(2) Investigate and encourage, with due recognition of relevant regional, physical, and other differences, effective programs in each of the party states that will result in the protection of jobs from unnecessary interstate relocation.
(3) Assist in achieving and maintaining an efficient and productive business climate that protects existing jobs without preventing incentives for new business or for expansion of existing business.
(4) Provide the means for the encouragement and use of

research that will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in section 2 of this chapter.
As added by P.L.50-1997, SEC.1.



CHAPTER 3. THE COMMISSION

IC 5-25-3-2
Commissioner; advisory body; alternates
Sec. 2. (a) The commission consists of one (1) commissioner from each party state, who shall be the governor of the party state.
(b) The commissioner from each state shall have the assistance of an advisory body, whose members shall be determined by each party state, to:
(1) consider problems relating to the scope of this article; and
(2) assist in discharging the commissioner's responsibilities on the commission.
(c) When a commissioner is unable to attend a meeting of the commission or perform any other function in connection with the business of the commission, the commissioner shall designate an alternate, from among the members of the advisory body required by this section, to represent and act for the commissioner. The designation of an alternate shall be communicated by the commissioner to the commission in such manner as its bylaws may provide.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-3
Voting; validity of actions; quorum
Sec. 3. (a) Each commissioner has one (1) vote.
(b) Actions of the commission requesting, accepting, or disposing of funds, services, or other property under:
(1) section 4 of this chapter;
(2) section 5(g) of this chapter; or (3) section 5(h) of this chapter;
are valid only when taken at a meeting where a majority of the total number of votes on the commission is cast in favor of the action. All other actions are valid by a majority of those present and voting.
(c) A quorum of the commission consists of seventy-five percent (75%) of the entire commission.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-4
Powers and duties
Sec. 4. The commission may:
(1) establish and maintain facilities necessary for the transacting of its business; and
(2) acquire, hold, and convey real and personal property and any interest in real and personal property.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-5
Officers; executive director; bond; staff; retirement system; contracts; donations and grants; bylaws; reports
Sec. 5. (a) The commission shall elect annually, from its members, a chair, a vice chair, and a treasurer.
(b) The commission shall appoint an executive director and fix the executive director's duties and compensation. The executive director serves at the pleasure of the commission.
(c) The executive director, the treasurer, and other personnel as the commission designates shall be bonded. The commission shall determine the amounts of the bonds.
(d) The commission may employ staff as necessary for the purposes of the commission.
(e) Irrespective of the civil service, personnel, or other merit system laws of any of the party states, the executive director, with the approval of the commission, has the following powers over the employees of the commission as necessary for the performance of the commission's functions:
(1) Appoint, remove, or discharge.
(2) Direct the duties and hours of operation.
(3) Fix the compensation and benefits for personnel.
(f) The commission may establish and maintain, independently or in conjunction with a party state, a suitable retirement system for its employees. Employees of the commission are eligible for Social Security coverage in respect to old age and survivor's insurance if the commission takes the steps necessary under the laws of the United States to participate in a program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in additional programs of employee benefits as the commission considers appropriate.
(g) The commission may borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association,

partnership, limited liability company, or corporation.
(h) The commission may accept donations and grants of money, equipment, supplies, materials, and service from:
(1) any state;
(2) the United States or any other governmental agency; or
(3) any person, firm, association, partnership, limited liability company, or corporation;
and may receive, use, and dispose of the same.
(i) Any donation, grant or other source of funds accepted by the commission under subsection (h), or any services borrowed under subsection (g), must be reported in the annual report of the commission. The report must include the nature, amount, disposal, and conditions of the donation, grant, or services borrowed and the identity of the donor or lender.
(j) The commission shall adopt bylaws for its business and has the power to amend and rescind the bylaws. The commission shall publish its bylaws in convenient form and shall file a copy of the bylaws and a copy of any amendment to the bylaws, with the appropriate agency or officer and with the advisory body under section 2(b) of this chapter in each of the party states.
(k) The commission shall make reports as follows:
(1) Report annually to the governor, the advisory body under section 2(b) of this chapter, and the legislature of each party state covering the activities of the commission for the preceding year and listing such recommendations as may have been made by the commission.
(2) At the request of a party state, the commission must make a report in addition to the annual report to the party state.
(3) Upon its own request, the commission may make additional reports to the party states.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-6
Establishment of advisory and regional committees
Sec. 6. The commission may establish such advisory, technical, and regional committees as the commission considers necessary.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-7
Committee membership
Sec. 7. The membership of a committee may include private persons and public officials.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-8
Purpose of committees
Sec. 8. Committees may be formed to consider problems of special interest to party states or other matters of concern to the commission.
As added by P.L.50-1997, SEC.1.
IC 5-25-3-9
Budget; contents; apportionment of appropriations; restrictions on pledge of credit; accounts
Sec. 9. (a) The commission must submit to the governor or designated officer of each party state a budget of its estimated expenditures for the period required by the laws of that party state for presentation to the legislature.
(b) Each of the commission's budgets of estimated expenditures must contain:
(1) specific recommendations of the amount or amounts to be appropriated by each of the party states; and
(2) the source of information for each of the estimated expenditures and the request for appropriations.
(c) The total amount of appropriations requested under any budget must be apportioned among the party states in equal shares.
(d) The commission may not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under section 5(h) of this chapter, if the commission takes specific action setting aside the funds before incurring any obligation to be met. Except where the commission makes use of funds available to it under section 5(h) of this chapter, the commission may not incur any obligation before the allotment of funds by the party states.
(e) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant approved by the commission, and the report of the audit shall be included in and become part of the annual report of the commission.
(f) The accounts of the commission must be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.
(g) Nothing contained in this article may be construed to prevent the commission from complying with laws relating to audit or inspection of accounts by any government contributing to the support of the commission.
As added by P.L.50-1997, SEC.1.



CHAPTER 4. ENTRY INTO FORCE AND WITHDRAWAL



CHAPTER 5. EFFECT ON OTHER LAWS, CONSTRUCTION, AND SEVERABILITY

IC 5-25-5-2
Severability of provisions
Sec. 2. The provisions of this article are severable and if any part of this article is declared to be contrary to the constitution of any party state or of the United States, or the applicability of this article to any government, agency, person, or circumstance is held invalid, the validity and applicability of the remainder of this article to any government, agency, person, or circumstance shall remain in effect.
As added by P.L.50-1997, SEC.1.

IC 5-25-5-3
Effect of article when contrary to constitution
Sec. 3. If this article is contrary to the constitution of any party state, the article shall remain in effect as to the remaining party states and in effect as to the party state affected as to all severable matters.
As added by P.L.50-1997, SEC.1.

IC 5-25-5-4
Effect of article on other laws
Sec. 4. This article does not limit, repeal, or supersede any other law of a party state.
As added by P.L.50-1997, SEC.1.






ARTICLE 26. PUBLIC SAFETY COMMUNICATIONS

CHAPTER 1. DEFINITIONS

IC 5-26-1-1.2
"Committee"
Sec. 1.2. As used in IC 5-26-6, "committee" refers to the state agency public safety committee established by IC 5-26-6-1.
As added by P.L.2-2003, SEC.25.

IC 5-26-1-1.4
"Communications division"
Sec. 1.4. As used in IC 5-26-6, "communications division" refers to the communications division of the state police department.
As added by P.L.2-2003, SEC.26.

IC 5-26-1-1.6
"Department"
Sec. 1.6. As used in IC 5-26-6, "department" refers to the state police department established by IC 10-11-2-4.
As added by P.L.2-2003, SEC.27.

IC 5-26-1-1.8
"FCC"
Sec. 1.8. As used in IC 5-26-6, "FCC" refers to the Federal Communications Commission.
As added by P.L.2-2003, SEC.28.

IC 5-26-1-2
"Fund"
Sec. 2. As used in this article, "fund" refers to the integrated public safety communications fund established under IC 5-26-4-1.
As added by P.L.117-1999, SEC.1.

IC 5-26-1-3
"Member"
Sec. 3. As used in IC 5-26-2, "member" refers to a member of the integrated public safety commission.
As added by P.L.117-1999, SEC.1. Amended by P.L.2-2003, SEC.29.

IC 5-26-1-4
"Public safety agency" Sec. 4. As used in this article, "public safety agency" means a federal, state, or local governmental entity eligible to hold an authorization in a public safety radio service as set forth in 47 CFR 90 et seq.
As added by P.L.117-1999, SEC.1.

IC 5-26-1-4.3
"State public safety agency"
Sec. 4.3. As used in IC 5-26-6, "state public safety agency" means a state entity eligible to hold an authorization in a public safety radio service as set forth in 47 CFR 90 et seq.
As added by P.L.2-2003, SEC.30.

IC 5-26-1-4.6
"Superintendent"
Sec. 4.6. As used in IC 5-26-6, superintendent" refers to the superintendent of the state police department appointed under IC 10-11-2-6.
As added by P.L.2-2003, SEC.31.

IC 5-26-1-5
"System"
Sec. 5. As used in this article, "system" refers to the Indiana statewide wireless public safety voice and data communications system. The term does not include an enhanced emergency telephone system under IC 36-8-16-2 (before its repeal on July 1, 2012) or the statewide 911 system under IC 36-8-16.7.
As added by P.L.117-1999, SEC.1. Amended by P.L.132-2012, SEC.2.

IC 5-26-1-6
"User agency"
Sec. 6. (a) Except as provided in subsection (b), as used in this article, "user agency" means a public safety agency or other entity that enters into an agreement with the commission to use the system.
(b) As used in IC 5-26-6, "user agency" means a state public safety agency that uses the system.
As added by P.L.117-1999, SEC.1. Amended by P.L.2-2003, SEC.32.



CHAPTER 2. INTEGRATED PUBLIC SAFETY COMMISSION

IC 5-26-2-2
Publication of policies in manual
Sec. 2. The commission shall publish its policies within a standardized operations procedures manual.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-3
Members
Sec. 3. (a) The commission is comprised of twelve (12) members as follows:
(1) A sheriff appointed by the governor.
(2) A chief of police appointed by the governor.
(3) A fire chief appointed by the governor.
(4) A head of an emergency medical services provider appointed by the governor.
(5) A mayor appointed by the governor.
(6) A county commissioner appointed by the governor.
(7) A representative of campus law enforcement appointed by the governor.
(8) A representative of the private sector appointed by the governor.
(9) The superintendent of the state police department, who represents the state agency public safety committee.
(10) The special agent in charge of the Indiana office of the Federal Bureau of Investigation or designee.
(11) An individual appointed by the speaker of the house of representatives.
(12) An individual appointed by the president pro tempore of the senate.
(b) Not more than four (4) members appointed under subsection (a)(1) through (a)(8) may be members of the same political party.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-4
Quorum; affirmative vote
Sec. 4. (a) Seven (7) members of the commission constitute a quorum. (b) An affirmative vote of at least seven (7) members of the commission is required for the commission to take action.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-5
Powers of commission
Sec. 5. The commission's powers include the following:
(1) Planning for voluntary coordination of resources by public safety agencies.
(2) Developing coordinated, integrated responses to significant public safety events by those public safety agencies that choose to take part.
(3) Developing means of sharing information operationally and technologically to improve public safety.
(4) Contracting with consultants to assist in the planning and development under this article.
(5) Contracting with others to provide services under this article.
(6) Accepting gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance, and any other aid from any source and agreeing to and complying with conditions attached thereto as necessary or appropriate to the purposes of the commission.
(7) Acquiring real property, or any interest therein, by lease, conveyance (including purchase) instead of foreclosure, or foreclosure as necessary or appropriate to the purposes of the commission.
(8) Owning, managing, operating, holding, clearing, improving, and constructing facilities on real property as necessary or appropriate to the purposes of the commission.
(9) Selling, assigning, exchanging, transferring, conveying, leasing, mortgaging, or otherwise disposing of or encumbering real property, or interests therein or facilities thereon as necessary or appropriate to the purposes of the commission.
(10) Acquiring personal property by lease or conveyance as necessary or appropriate to the purposes of the commission.
(11) Selling, assigning, exchanging, transferring, conveying, leasing, mortgaging, or otherwise disposing of or encumbering personal property, or interests therein as necessary or appropriate to the purposes of the commission.
(12) The powers enumerated in IC 5-26-3-6.
(13) Any other power necessary, proper, or convenient to carry out this article.
As added by P.L.117-1999, SEC.1. Amended by P.L.123-2002, SEC.10.

IC 5-26-2-6
Chair and vice chair; staff
Sec. 6. (a) The governor shall select a chair and vice chair of the commission. (b) The chair may appoint staff needed to carry out this chapter from the existing staff of participating agencies.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-7
Compensation and expenses of nonstate employee members
Sec. 7. Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-8
Expenses of state employee members
Sec. 8. Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-9
Per diem and expenses of legislative members
Sec. 9. The legislative members of the commission are entitled to receive the same per diem, mileage, and travel allowances paid to persons who serve as legislative members of interim study committees established by the legislative council.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-10
Procurement procedures
Sec. 10. The commission is subject to the procurement procedures under IC 5-22.
As added by P.L.117-1999, SEC.1.



CHAPTER 3. INDIANA STATEWIDE WIRELESS PUBLIC SAFETY VOICE AND DATA COMMUNICATIONS SYSTEM

IC 5-26-3-2
User's agreement
Sec. 2. If a public safety agency or other entity decides to use the system, the agency or other entity must enter into a user's agreement with the commission.
As added by P.L.117-1999, SEC.1.

IC 5-26-3-3
Supervision of system; use of facilities
Sec. 3. (a) The commission is responsible for the supervision of the statewide wireless public safety voice and data communications systems as follows:
(1) Maintenance of the main wide area transmitter sites and interconnection links of the system.
(2) Management of the system's Federal Communications Commission licensing.
(3) Frequency planning for the system.
(4) Management of the system.
(b) The Indiana statewide wireless public safety voice and data communications system may use the facilities of commercial mobile radio service providers (as defined in 47 USC 332). If the commission chooses to contract with one or more commercial mobile radio service providers to provide the system, the commission may delegate the responsibilities in subsection (a) to the commercial mobile radio service providers.
As added by P.L.117-1999, SEC.1.

IC 5-26-3-4
Criteria for determining who may use system
Sec. 4. The commission shall develop criteria for determining whether a public safety agency or other entity may use the system. The commission may not prohibit a public safety agency from using

the public safety agency's own public safety voice and data communications system.
As added by P.L.117-1999, SEC.1.

IC 5-26-3-5
Approval for public safety agencies to join system
Sec. 5. (a) Except as provided in subsection (b), a public safety agency or other entity may join the system with the approval of the commission.
(b) A state public safety agency may join the system if the agency is approved by the state agency public safety committee under IC 5-26-6 and the commission.
As added by P.L.117-1999, SEC.1. Amended by P.L.2-2003, SEC.33.

IC 5-26-3-6
Powers of commission
Sec. 6. (a) In addition to the powers enumerated in IC 5-26-2-5, the commission has the following powers related to the system:
(1) Ensuring that federal and state communications requirements are followed.
(2) Providing system planning, including mutual aid planning and compatibility planning with other public safety agency communications systems.
(3) Creating a standard user agreement.
(4) Providing assistance to local public safety agencies in making equipment purchases.
(5) Assessing charges for using the system.
(6) Entering into and performing use and occupancy agreements concerning the system under IC 4-13.5.
(7) Exercising any power necessary to carry out this chapter.
(b) The Indiana statewide wireless public safety voice and data communications system may use the facilities of commercial mobile radio service providers (as defined in 47 USC 332). If the commission chooses to contract with one or more commercial mobile radio service providers to provide the system, the commission may delegate the responsibilities in subsection (a) to the commercial mobile radio service providers.
As added by P.L.117-1999, SEC.1. Amended by P.L.123-2002, SEC.11.

IC 5-26-3-7
Subcommittees
Sec. 7. The following subcommittees are created:
(1) A user's subcommittee.
(2) A technical subcommittee.
(3) A finance subcommittee.
(4) Any other subcommittee as determined by the commission.
As added by P.L.117-1999, SEC.1.



CHAPTER 4. INTEGRATED PUBLIC SAFETY COMMUNICATIONS FUND

IC 5-26-4-2
Appropriation of money in fund
Sec. 2. The money in the fund is annually appropriated as follows:
(1) To the commission, for its use, subject to the approval of the budget agency, in the acquisition, construction, equipping, operation, maintenance, and financing of the system and state user equipment for the system, including the payment of rentals and other obligations under use and occupancy agreements or other contracts or leases relating to the financing of the system under IC 4-13.5.
(2) To the state police department, such amounts as determined by the budget agency that are sufficient to enable the state police crime laboratory to address any backlog of cases to be processed by the laboratory. The appropriations under this subdivision are subject to the payment of rentals and other obligations under use and occupancy agreements or other contracts or leases relating to the financing of the system under IC 4-13.5. As added by P.L.123-2002, SEC.13.



CHAPTER 5. COMMUNICATIONS SYSTEM INFRASTRUCTURE FUND

IC 5-26-5-2
"Construction" defined
Sec. 2. As used in this chapter, "construction" means the erection, renovation, refurbishing, or alteration of all or any part of buildings, improvements, or other structures, including installation of fixtures or equipment, landscaping of grounds, site work, and providing for other ancillary facilities pertinent to the buildings or structures.
As added by P.L.123-2002, SEC.14.

IC 5-26-5-3
"Infrastructure fund" defined
Sec. 3. As used in this chapter, "infrastructure fund" refers to the communications system infrastructure fund.
As added by P.L.123-2002, SEC.14.

IC 5-26-5-4
Establishment of fund
Sec. 4. The communications system infrastructure fund is established for the purpose of providing communications system infrastructure. The infrastructure fund consists of distributions received under IC 5-26-4-1(e).
As added by P.L.123-2002, SEC.14.

IC 5-26-5-5
Administration and investment of fund
Sec. 5. The infrastructure fund shall be administered by the commission. The treasurer of state shall invest the money in the infrastructure fund not currently needed to meet the obligations of the infrastructure fund in the same manner as other public funds may be invested.
As added by P.L.123-2002, SEC.14.
IC 5-26-5-6
Nonreversion of money
Sec. 6. Money in the infrastructure fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.123-2002, SEC.14.

IC 5-26-5-7
Use of money in fund; purposes
Sec. 7. The commission may use the money in the infrastructure fund only to pay the following:
(1) The cost of construction of communications system infrastructure.
(2) The cost of acquisition or leasing of all real or personal property required for the construction of communications system infrastructure.
(3) The cost of operation and maintenance of communications system infrastructure.
(4) The cost of demolishing or removing any buildings, structures, or improvements on property acquired by the commission for the construction of communications system infrastructure.
(5) Engineering and legal expenses, other professional services, and the costs of plans, specifications, surveys, estimates, and any necessary feasibility studies.
(6) Payment of rentals and other obligations and performance of other obligations under use and occupancy agreements or other contracts or leases relating to the financing of communications system infrastructure under IC 4-13.5.
As added by P.L.123-2002, SEC.14.

IC 5-26-5-8
Priority of payment of obligations under use and occupancy agreements
Sec. 8. The commission shall pay its obligations under any use and occupancy agreement or any other contract or lease with the Indiana finance authority from money deposited in the infrastructure fund before making any other disbursement or expenditure of the money.
As added by P.L.123-2002, SEC.14. Amended by P.L.235-2005, SEC.92.

IC 5-26-5-9
Appropriation of money in fund; budget agency approval
Sec. 9. There is annually appropriated to the commission the money in the infrastructure fund for its use, subject to the approval of the budget agency, in carrying out the purposes described in section 7 of this chapter.
As added by P.L.123-2002, SEC.14.



CHAPTER 6. STATE AGENCY PUBLIC SAFETY COMMITTEE

IC 5-26-6-2
State public safety agency required to join system
Sec. 2. A state public safety agency that has or wants to have a voice or data wireless communications network must join the system when technically and economically feasible.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-3
Responsibilities of communications division
Sec. 3. The communications division is responsible for the following with regard to state public safety agencies and state owned assets unless otherwise directed by the superintendent:
(1) Maintenance of the main wide area transmitter sites and interconnecting links.
(2) Management of FCC licensing.
(3) Frequency planning.
(4) Appropriate radio program software.
(5) Code plugs.
(6) System keys.
(7) Assignment and control of individual identification numbers and talkgroup numbers.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-4
Publication of committee policies
Sec. 4. The committee shall publish its policies within a standardized operations procedures manual approved by the superintendent.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-5
Criteria for system use
Sec. 5. The committee shall develop criteria for determining whether a state public safety agency may use the system.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-6
Committee members; vacancies; terms
Sec. 6. (a) The committee consists of ten (10) members appointed by the superintendent. Each of the following user agencies shall be represented by one (1) committee member:
(1) State police department. (2) Indiana department of transportation.
(3) Department of homeland security.
(4) Department of natural resources.
(5) Alcohol and tobacco commission.
(6) Department of state revenue.
(7) Department of environmental management.
(8) Military department of the state of Indiana.
(9) Department of correction.
(10) Indiana department of administration.
(b) A director of an agency described in subsection (a)(2) through (a)(10) shall recommend a person to the superintendent to serve as a committee member.
(c) The superintendent shall fill any vacancies on the committee.
(d) A committee member serves until the earlier of the following:
(1) The member is removed by the superintendent.
(2) The date the member ceases to be employed by the agency the member represents on the committee.
As added by P.L.2-2003, SEC.34. Amended by P.L.1-2006, SEC.125.

IC 5-26-6-7
Quorum; requirements to take action
Sec. 7. (a) Six (6) members of the committee constitute a quorum.
(b) An affirmative vote of at least six (6) members of the committee is required for the committee to take action.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-8
Contracts for the committee
Sec. 8. The department may enter into and administer contracts for the committee.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-9
Powers of committee
Sec. 9. The committee's powers include the following:
(1) Ensuring that federal and state communications requirements are followed.
(2) Providing system planning, including mutual aid planning and compatibility planning in coordination with the integrated public safety commission established under IC 5-26-2-1.
(3) Subject to IC 5-26-3-5, determining whether a state public safety agency may become a system user.
(4) Providing assistance to local public safety agencies in making equipment purchases.
(5) Exercising any power necessary to carry out this chapter.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-10
Chairperson; vice chairperson
Sec. 10. A chairperson and vice chairperson of the committee

shall be selected by the superintendent.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-11
Restrictions on salary per diem and traveling expenses
Sec. 11. A member of the committee who is not a state employee is not entitled to:
(1) the minimum salary per diem provided by IC 4-10-11-2.1(b); and
(2) reimbursement for:
(A) traveling expenses as provided under IC 4-13-1-4; and
(B) other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-12
Reimbursement for traveling and other expenses
Sec. 12. A member of the committee who is a state employee is entitled to:
(1) reimbursement for traveling expenses as provided under IC 4-13-1-4; and
(2) other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2003, SEC.34.






ARTICLE 26.5. ADDRESS CONFIDENTIALITY PROGRAM

CHAPTER 1. DEFINITIONS

IC 5-26.5-1-2
"Address"
Sec. 2. "Address" means:
(1) a residential street address;
(2) a school address; or
(3) a work address;
of an individual as specified on an individual's application to be a program participant.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-1-3
"Domestic violence"
Sec. 3. "Domestic violence" includes conduct that is an element of an offense under IC 35-42 or a threat to commit an act described in IC 35-42 by a person against a person who:
(1) is or was a spouse of;
(2) is or was living as if a spouse of;
(3) has a child in common with;
(4) is a minor subject to the control of; or
(5) is an incapacitated individual under the guardianship or otherwise subject to the control of;
the other person regardless of whether the act or threat has been reported to a law enforcement agency or results in a criminal prosecution.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-1-4
"Incapacitated individual"
Sec. 4. "Incapacitated individual" has the meaning set forth in IC 12-10-7-1.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-1-5
"Minor"
Sec. 5. "Minor" means a person who is less than eighteen (18) years of age.
As added by P.L.273-2001, SEC.3.
IC 5-26.5-1-6
"Program participant"
Sec. 6. "Program participant" refers to an individual certified as a program participant under IC 5-26.5-2-3.
As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.8.

IC 5-26.5-1-7
"Protective order"
Sec. 7. "Protective order" means any order issued by a court that prohibits a person from directly or indirectly contacting, harassing, disturbing, or approaching another person. The term includes an order (as defined in IC 5-2-9-2.1) and a protective order from a foreign jurisdiction.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-1-8
"Sexual assault"
Sec. 8. For purposes of IC 5-26.5-2-2, "sexual assault" means conduct that constitutes:
(1) a misdemeanor or felony under IC 35-42-4 (sex crimes) or IC 35-46-1-3 (incest);
(2) a misdemeanor or felony under the laws of:
(A) the United States;
(B) another state; or
(C) an Indian tribe;
that is substantially similar to an offense described in subdivision (1); or
(3) an attempt to engage in conduct described in subdivision (1) or (2);
regardless of whether the conduct results in criminal prosecution or whether the person who engages in the conduct is an adult.
As added by P.L.133-2002, SEC.9. Amended by P.L.1-2003, SEC.20.

IC 5-26.5-1-9
"Stalking"
Sec. 9. For purposes of IC 5-26.5-2-2, "stalking" means conduct that constitutes:
(1) a crime under IC 35-45-10-5 (stalking);
(2) a misdemeanor or felony under the laws of:
(A) the United States;
(B) another state; or
(C) an Indian tribe;
that is substantially similar to an offense described in subdivision (1); or
(3) an attempt to engage in conduct described in subdivision (1) or (2);
regardless of whether the conduct results in criminal prosecution or whether the person who engages in the conduct is an adult.
As added by P.L.133-2002, SEC.10. Amended by P.L.1-2003,

SEC.21.



CHAPTER 2. ADDRESS CONFIDENTIALITY PROGRAM

IC 5-26.5-2-2
Approval of applications
Sec. 2. The office of the attorney general shall approve an application filed in the manner and on a form prescribed by the office of the attorney general if the application contains the following:
(1) A sworn statement by the applicant that the applicant has good reason to believe that:
(A) the applicant, or the minor or incapacitated individual on whose behalf the application is made, is a victim of:
(i) domestic violence;
(ii) sexual assault; or
(iii) stalking; and
(B) the applicant fears for:
(i) the applicant's safety; or
(ii) the safety of a minor or an incapacitated individual on whose behalf the application is made.
(2) A copy of a valid protective order issued on behalf of the applicant or the minor or incapacitated individual on whose behalf the application is made.
(3) A designation of the office of the attorney general as an agent of the applicant for the purpose of:
(A) service of process; and
(B) receipt of mail.
(4) The:
(A) mailing address; and
(B) telephone number;
where the applicant may be contacted by the office of the attorney general.
(5) The new address that the applicant requests not be disclosed because disclosure may increase the risk of domestic violence.
(6) The signature of the applicant and of any representative of an agency designated under IC 5-26.5-3-4 that assisted in the preparation of the application.
(7) The date the applicant signed the application. As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.12.

IC 5-26.5-2-3
Certification of participants; confidentiality
Sec. 3. (a) Upon approving an application under section 2 of this chapter, the office of the attorney general shall certify the applicant as a program participant.
(b) Subject to IC 5-26.5-3-2, the name, address, telephone number, and any other identifying information relating to a program participant, as contained in a record created under this chapter, is declared confidential for purposes of IC 5-14-3-4(a)(1).
As added by P.L.273-2001, SEC.3.

IC 5-26.5-2-4
Use of work address
Sec. 4. A program participant may use an address designated by the office of the attorney general as the program participant's work address.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-2-5
Manner of application to vote
Sec. 5. A program participant who is otherwise qualified to vote may apply to vote as provided in IC 3-11-4-6.
As added by P.L.273-2001, SEC.3. Amended by P.L.209-2003, SEC.197.

IC 5-26.5-2-6
Expiration of certification; renewal
Sec. 6. Certification as a program participant expires two (2) years after the date on which the office of the attorney general certifies or renews the certification of the applicant as a program participant. A program participant may apply to renew the certification under section 7 of this chapter.
As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.13.

IC 5-26.5-2-7
Notice of expiration; approval of renewal
Sec. 7. (a) This section applies to a program participant whose certification expired under section 6 of this chapter.
(b) The office of the attorney general shall notify the program participant of the expiration date at least thirty (30) days before the expiration date.
(c) The office of the attorney general shall approve an application for renewal of certification filed in the manner and on a form prescribed by the office of the attorney general if the application contains the requirements set forth in section 2 of this chapter. However, a program participant who applies for renewal of

certification under this section does not have to provide a copy of a valid protective order.
As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.14.

IC 5-26.5-2-8
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 5-26.5-2-9
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 5-26.5-2-10
Perjury
Sec. 10. A person who knowingly or intentionally:
(1) falsely attests in an application made under this chapter that disclosure of the applicant's address would endanger:
(A) the applicant's safety; or
(B) the safety of a minor or an incapacitated individual upon whose behalf the application is made; or
(2) provides false or incorrect information upon making an application under this chapter;
commits perjury. This section applies to an application for certification under section 2 of this chapter and to an application for renewal of certification under section 7 of this chapter.
As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.15.

IC 5-26.5-2-11
Name change; copy of decree to attorney general
Sec. 11. A program participant who obtains a change of name under IC 34-28-2 shall provide a copy of the decree of the court changing the program participant's name to the office of the attorney general not more than thirty (30) days after the court enters the decree.
As added by P.L.133-2002, SEC.16.



CHAPTER 3. DUTIES OF THE OFFICE OF THE ATTORNEY GENERAL

IC 5-26.5-3-2
Disclosure of confidential information
Sec. 2. The office of the attorney general may not disclose for public inspection or copying the name, address, telephone number, or any other identifying information relating to a program participant that is declared confidential under IC 5-26.5-2-3(b), as contained in a record created under this chapter, except as follows:
(1) When requested by a law enforcement agency, to the law enforcement agency.
(2) When directed by a court order, to a person identified in the order.
As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.17.

IC 5-26.5-3-3
Forwarding mail
Sec. 3. The office of the attorney general shall forward first class mail belonging to a program participant to the program participant.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-3-4
Designation of agencies providing counseling and shelter services
Sec. 4. The office of the attorney general shall designate:
(1) state and local agencies; and
(2) nonprofit agencies;
that provide counseling and shelter services to victims of domestic violence to assist persons in applying to be program participants.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-3-5
Assistance and counseling not considered legal advice
Sec. 5. Assistance and counseling provided by the office of the attorney general or its designees to applicants under this article may not be construed as legal advice.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-3-6
Address confidentiality fund
Sec. 6. (a) The office of the attorney general may accept grants and donations made to the office for the purposes of this article.
(b) The address confidentiality fund is established as a dedicated

fund to be administered by the office of the attorney general. The fund consists of money accepted by the office of the attorney general under subsection (a) and any appropriations made to the fund by the general assembly.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a fiscal year does not revert to the state general fund. Money in the fund is continuously appropriated for the purposes of this article.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-3-7
Civil immunity for attorney general, agent, or employee
Sec. 7. The office of the attorney general and an agent or employee of the office of the attorney general are immune from civil liability for damages for conduct within the scope and arising out of the performance of the duties imposed under this article.
As added by P.L.133-2002, SEC.18.



CHAPTER 4. REVOCATION OF CERTIFICATION AS A PROGRAM PARTICIPANT

IC 5-26.5-4-3
Mail returned as undeliverable
Sec. 3. The office of the attorney general may revoke the certification of a program participant if mail forwarded by the office of the attorney general to the program participant's address is returned as undeliverable.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-4-4
Applicants using false information
Sec. 4. The office of the attorney general shall revoke the certification of a program participant who has applied to the address confidentiality program using false information.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-4-5
Termination or invalidity of protective order
Sec. 5. Unless the program participant's certification has been renewed under IC 5-26.5-2-7, the office of the attorney general shall revoke the certification of a program participant if the attorney general determines that the protective order on which the certification is based has been terminated or otherwise invalidated.
As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.19.

IC 5-26.5-4-6
Repealed
(Repealed by P.L.133-2002, SEC.69.)



CHAPTER 5. AGENCY USE OF DESIGNATED ADDRESS

IC 5-26.5-5-2
Requesting use of designated address
Sec. 2. A program participant may request that any person, including a state or local agency, use the address designated by the office of the attorney general as the program participant's address.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-5-3
Acceptance of designated address; use of confidential address
Sec. 3. (a) Whenever a state or local agency creates a new public record, the agency shall accept the address designated by the office of the attorney general as a program participant's substitute address unless the office of the attorney general determines that the agency is required by statute or administrative rule to use an address that would otherwise be confidential under this article.
(b) A state or local agency that uses a confidential address under subsection (a) may use the confidential address only for the purpose set out in the statute or administrative rule identified under subsection (a).
As added by P.L.273-2001, SEC.3.

IC 5-26.5-5-4
Use of designated address
Sec. 4. If:
(1) section 3 of this chapter does not apply; and
(2) federal law does not specifically require that the person use an address that otherwise would be confidential under this chapter;
the person that receives a request under section 2 of this chapter shall use the address designated by the office of the attorney general as the program participant's address.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-5-5
Notice of termination
Sec. 5. A person who ceases to be a program participant is responsible for notifying persons who use the address designated by the office of the attorney general as the program participant's address that the designated address is no longer the person's address. As added by P.L.273-2001, SEC.3.






ARTICLE 27. ELECTRONIC PAYMENTS TO GOVERNMENTAL BODIES

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 5-27-2-2
"Contract"
Sec. 2. "Contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.
As added by P.L.114-2002, SEC.1.

IC 5-27-2-3
"Electronic payment"
Sec. 3. "Electronic payment" means a payment by means of:
(1) a credit card;
(2) a debit card;
(3) a charge card;
(4) a stored value card;
(5) a bank card;
(6) an electronic check; or
(7) an electronic funds transfer, including but not limited to:
(A) Fed wire; and
(B) Automated Clearing House.
As added by P.L.114-2002, SEC.1.

IC 5-27-2-4
"Governmental body"
Sec. 4. "Governmental body" means the state or a state agency.
As added by P.L.114-2002, SEC.1.

IC 5-27-2-5
"Provider company"
Sec. 5. "Provider company" means an individual, a corporation, a limited liability company, a partnership, a joint stock company, a business trust, a voting trust, a joint venture, an association, or a similar organization that provides a system allowing electronic payments.
As added by P.L.114-2002, SEC.1.



CHAPTER 3. ELECTRONIC PAYMENT

IC 5-27-3-2
Governmental bodies; contracting with provider companies
Sec. 2. (a) A governmental body may enter into a contract with a provider company to enable the governmental body to accept an electronic payment.
(b) A governmental body must use the provider company provided or specified by the office of technology established by IC 4-13.1-2-1 to accept an electronic payment submitted to the governmental body as payment for a fee based service, license, or permit or for fee based information obtained through electronic access.
As added by P.L.114-2002, SEC.1. Amended by P.L.177-2005, SEC.26.

IC 5-27-3-3
Charges and fees
Sec. 3. (a) A governmental body may:
(1) if the governmental body obtains the consent of each governmental body that is directly affected by the transaction, recognize the net amount remitted by the provider company as payment in full of an amount due the governmental entity for a service, a tax, a license, a permit, a fee, information, or any other amount due the governmental body that was paid by an electronic payment; or
(2) collect a sum for the vendor transaction charge, discount fee, or any other charge from the person who makes an electronic payment.
A fee under subdivision (2) may be collected as an enhanced service fee by a governmental body. The fee is a permitted additional charge under IC 24-4.5-3-202.
(b) A governmental body may pay a service charge or fee in connection with its agreement with the provider company.
As added by P.L.114-2002, SEC.1.






ARTICLE 28. INDIANA ECONOMIC DEVELOPMENT CORPORATION

CHAPTER 1. PURPOSE

IC 5-28-1-2
Corporation continuation of Indiana economic development corporation
Sec. 2. The corporation is a continuation of the Indiana economic development corporation established by IC 4-1.5-3-1 (before its repeal).
As added by P.L.20-2010, SEC.6.



CHAPTER 2. DEFINITIONS

IC 5-28-2-2
"Board"
Sec. 2. "Board" refers to the board of the corporation established under IC 5-28-4.
As added by P.L.4-2005, SEC.34.

IC 5-28-2-3
"Corporation"
Sec. 3. Except as otherwise provided, "corporation" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.4-2005, SEC.34.

IC 5-28-2-4
"Economic development"
Sec. 4. "Economic development" refers to the purposes described in IC 5-28-1-1.
As added by P.L.4-2005, SEC.34.

IC 5-28-2-5
"Secretary of commerce"
Sec. 5. "Secretary of commerce" refers to the secretary of commerce appointed under IC 5-28-3-4(a).
As added by P.L.4-2005, SEC.34.

IC 5-28-2-5.5
"Job creation incentive"
Sec. 5.5. "Job creation incentive" means a tax credit, tax deduction, grant, loan, or loan guarantee that a statute authorizes the state or an instrumentality of the state (excluding any political subdivision or other unit of local government) to award or approve for the purpose of encouraging the creation of new jobs in Indiana.
As added by P.L.110-2010, SEC.6.

IC 5-28-2-6
"Small business"
Sec. 6. For purposes of IC 5-28-17, "small business" means a business entity that satisfies the following requirements:
(1) On at least fifty percent (50%) of the working days of the business entity occurring during the preceding calendar year, the business entity employed not more than one hundred fifty

(150) employees.
(2) The majority of the employees of the business entity work in Indiana.
As added by P.L.56-2009, SEC.1.



CHAPTER 3. INDIANA ECONOMIC DEVELOPMENT CORPORATION

IC 5-28-3-2
Body corporate and politic; examination by state board of accounts
Sec. 2. (a) The corporation is a body politic and corporate, not a state agency but an independent instrumentality exercising essential public functions.
(b) The corporation and the corporation's funds, accounts, and financial affairs shall be examined biennially by the state board of accounts under IC 5-11.
As added by P.L.4-2005, SEC.34.

IC 5-28-3-3
Corporation employees
Sec. 3. Employees of the corporation are not employees of the state.
As added by P.L.4-2005, SEC.34.

IC 5-28-3-4
Secretary of commerce; corporation president
Sec. 4. (a) The governor shall appoint the secretary of commerce, who shall serve at the pleasure of the governor. The secretary of commerce is the chief executive officer of the corporation.
(b) The governor shall appoint the president of the corporation, who shall serve at the pleasure of the governor. The president shall report to the secretary of commerce.
As added by P.L.4-2005, SEC.34.

IC 5-28-3-5
Transfer of certain bodies corporate and politic to the corporation
Sec. 5. The following bodies corporate and politic are transferred to the corporation to be operated as separate corporate entities under the supervision of the corporation on July 1, 2005:
(1) Indiana small business development corporation established under IC 4-3-12-1 (before its repeal).
(2) Indiana economic development council established under IC 4-3-14 (before its repeal).
As added by P.L.220-2011, SEC.105. Amended by P.L.39-2011, SEC.3.

IC 5-28-3-6
Transfer of powers, duties, liabilities, records, and property of Indiana finance authority to corporation Sec. 6. (a) As used in this section, "transferred programs" refers to the following:
(1) Shovel ready site development center under IC 5-28-28.4, as added by P.L.162-2007 (IC 4-4-11-44 before its repeal).
(2) Capital access program under IC 5-28-29, as added by P.L.162-2007 (IC 4-4-26 before its repeal).
(3) Industrial development loan guaranty program under IC 5-28-30, as added by P.L.162-2007 (IC 4-4-11-16 before its repeal).
(4) Agricultural loan and rural development project guarantee fund under IC 5-28-31, as added by P.L.162-2007 (IC 15-7-5-19.5 before its repeal).
(5) Business development loan fund under IC 5-28-32, as added by P.L.162-2007 (IC 4-4-11-16.5 before its repeal).
(b) On July 1, 2007, all powers, duties, and liabilities of the Indiana finance authority with respect to the transferred programs are transferred to the corporation.
(c) On July 1, 2007, all records and property of the Indiana finance authority with respect to the transferred programs, including appropriations and other funds under the authority's control or supervision, are transferred to the corporation.
(d) After June 30, 2007, any amounts owed to the Indiana finance authority under the transferred programs before July 1, 2007, are considered to be owed to the corporation.
(e) After June 30, 2007, a reference to the Indiana finance authority in a statute, rule, or other document concerning a transferred program is considered a reference to the corporation unless the reference applies to the issuance of obligations.
(f) On July 1, 2007, all powers, duties, and liabilities of the Indiana finance authority with respect to agreements entered into or obligations issued in connection with a transferred program are transferred to the corporation. The rights of a party to such an agreement or the holder of such an obligation remain unchanged, although the powers, duties, and liabilities described in this subsection have been transferred to the corporation.
As added by P.L.220-2011, SEC.106.



CHAPTER 4. CORPORATION BOARD

IC 5-28-4-2
Membership
Sec. 2. (a) The board is composed of the following twelve (12) members, none of whom may be members of the general assembly:
(1) The governor.
(2) Eleven (11) individuals appointed by the governor.
The individuals appointed under subdivision (2) must be employed in or retired from the private or nonprofit sector or academia.
(b) When making appointments under subsection (a)(2), the governor shall appoint the following:
(1) At least five (5) members belonging to the same political party as the governor.
(2) At least three (3) members who belong to a major political party (as defined in IC 3-5-2-30) other than the party of which the governor is a member.
As added by P.L.4-2005, SEC.34.

IC 5-28-4-3
Term of office
Sec. 3. (a) The term of office of an appointed member of the board is four (4) years.
(b) Each member holds office for the term of appointment and continues to serve after expiration of the appointment until a successor is appointed and qualified. A member is eligible for reappointment.
(c) Members of the board appointed under section 2(a)(2) of this chapter serve at the pleasure of the governor.
As added by P.L.4-2005, SEC.34.

IC 5-28-4-4
Chairperson
Sec. 4. The governor shall serve as chairperson of the board.
As added by P.L.4-2005, SEC.34.

IC 5-28-4-5
Per diem and expenses
Sec. 5. The members of the board are entitled to a salary per diem for attending meetings equal to the per diem provided by law for members of the general assembly. The members of the board are also entitled to receive reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the members' duties as approved by the budget agency. As added by P.L.4-2005, SEC.34.

IC 5-28-4-6
Quorum; proxy vote prohibited
Sec. 6. Seven (7) members constitute a quorum for the transaction of business. The affirmative vote of at least seven (7) members is necessary for action to be taken by the board. Members may not vote by proxy.
As added by P.L.4-2005, SEC.34.

IC 5-28-4-7
Meetings
Sec. 7. Meetings of the board shall be held at the call of the chairperson or whenever any six (6) voting members request a meeting. The members shall meet at least once every three (3) months to attend to the business of the board.
As added by P.L.4-2005, SEC.34.



CHAPTER 5. GENERAL POWERS

IC 5-28-5-2
Grant of necessary and appropriate powers
Sec. 2. The corporation is granted all powers necessary or appropriate to carry out the corporation's public and corporate purposes under this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-3
Employees and agents; contracts
Sec. 3. (a) Subject to approval by the budget agency, the corporation may, without the approval of the attorney general, employ legal counsel, technical experts, and other officers, agents, and employees, permanent or temporary, the corporation considers necessary to carry out the efficient operation of the corporation.
(b) Subject to approval by the budget agency, the corporation may enter into contracts without the approval of the attorney general.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-4
Terms of employment; retirement fund and employee benefits
Sec. 4. (a) The corporation shall determine qualifications, duties, compensation, and terms of service for persons employed by the corporation as employees or as independent contractors.
(b) The board may adopt a resolution providing that the corporation's employees who are eligible to participate in the public employees' retirement fund under the eligibility requirements set forth in IC 5-10.2 and IC 5-10.3 shall participate in the fund.
(c) The board may adopt a resolution to allow the corporation's employees to participate in group insurance and other benefit plans, including the state employees' deferred compensation plan, that are available to state employees.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-5
Ethics
Sec. 5. The board and the employees of the corporation are:
(1) under the jurisdiction of and rules adopted by the state ethics commission; and
(2) subject to ethics rules and requirements that apply to the executive branch of state government. However, the board may adopt additional ethics rules and requirements that are more stringent than those adopted by the state ethics commission.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-6
Advisory committee
Sec. 6. The board shall establish an advisory committee to advise the board and the corporation on issues determined by the board. The advisory committee must:
(1) have members that represent diverse geographic areas and economic sectors of Indiana; and
(2) include members or representatives of local economic development organizations.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-6.5
Small business division
Sec. 6.5. The board shall maintain a small business division, including the Small Business Development Center Lead Center, to carry out the corporation's duties under IC 5-28-17. The board shall staff the division with employees of the corporation.
As added by P.L.56-2009, SEC.2.

IC 5-28-5-7
Contract, tort, and civil rights claims
Sec. 7. For purposes of IC 34-13-2, IC 34-13-3, and IC 34-13-4, the board and the employees of the corporation are public employees (as defined in IC 34-6-2-38).
As added by P.L.4-2005, SEC.34.

IC 5-28-5-8
Adoption of rules; emergency rules
Sec. 8. The corporation shall adopt rules under IC 4-22-2 to carry out its duties under this article. The board may also adopt emergency rules under IC 4-22-2-37.1 to carry out its duties under this article.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-9
Public meetings and public records laws
Sec. 9. Except as specifically provided by law, the corporation and the board are subject to IC 5-14-1.5 and IC 5-14-3.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-10
Reimbursement of employee expenses
Sec. 10. An employee of the corporation is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the employee's duties as approved by the budget agency. As added by P.L.4-2005, SEC.34.

IC 5-28-5-11
Request for appropriations
Sec. 11. The corporation may request appropriations from the general assembly to:
(1) carry out the corporation's duties under this article; and
(2) fund economic development and job creation programs.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-12
Promotion fund
Sec. 12. (a) The Indiana promotion fund is established within the state treasury.
(b) Except as provided in section 13 of this chapter, the corporation shall deposit the following in the fund:
(1) All funding received from the private sector under IC 5-28-6-1(6).
(2) All other gifts, donations, bequests, devises, and contributions received by the corporation.
(c) The corporation shall administer the fund. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Except as provided in the terms of a gift, a donation, a contribution, a bequest, a devise, or other private sector funding, money in the fund may be used at the discretion of the board to carry out in any manner the corporation's purposes under this article.
(f) Money in the fund may be transferred to any fund administered by the corporation.
(g) Money in the fund is continuously appropriated to the corporation for the purposes of this article.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-13
Nonprofit subsidiary corporation
Sec. 13. (a) Notwithstanding section 12 of this chapter, the board may establish a nonprofit subsidiary corporation to solicit and accept private sector funding, gifts, donations, bequests, devises, and contributions.
(b) A subsidiary corporation established under this section:
(1) must use money received under subsection (a) to carry out in any manner the purposes and programs under this article;
(2) must report to the budget committee each year concerning:
(A) the use of money received under subsection (a); and
(B) the balances in any accounts or funds established by the subsidiary corporation; and (3) may deposit money received under subsection (a) in an account or fund that is:
(A) administered by the subsidiary corporation; and
(B) not part of the state treasury.
(c) The state board of accounts shall annually audit a subsidiary corporation established under this section.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-14
Fees and charges
Sec. 14. The corporation may fix and revise periodically, and charge and collect, fees and charges that the corporation determines to be reasonable in connection with:
(1) the corporation's loans, guarantees, advances, insurance, commitments, and servicing; and
(2) the use of the corporation's services or facilities.
As added by P.L.162-2007, SEC.21.

IC 5-28-5-15
Powers in the event of default
Sec. 15. The corporation may take assignments of accounts receivable, loans, guarantees, insurance, notes, mortgages, security agreements securing notes, and other forms of security, attach, seize, or take title by foreclosure or conveyance to an industrial development project when a guaranteed loan on the industrial development project is clearly in default and when in the opinion of the corporation such an acquisition is necessary to safeguard the industrial development project guaranty fund, and sell, or on a temporary basis, lease or rent such industrial development project for any use.
As added by P.L.162-2007, SEC.22.



CHAPTER 6. DUTIES

IC 5-28-6-3
Certification of facilities; biodiesel; ethanol; legislative intent related to use of women and minority business enterprises as vendors
Sec. 3. (a) The general assembly declares that the opportunity for the participation of underutilized small businesses, especially women and minority business enterprises, in the biodiesel and ethanol production industries is essential if social and economic parity is to be obtained by women and minority business persons and if the economy of Indiana is to be stimulated as contemplated by this section, IC 6-3.1-27, and IC 6-3.1-28. A recipient of a credit under this chapter is encouraged to purchase goods and services from underutilized small businesses, especially women and minority business enterprises.
(b) The definitions in IC 6-3.1-27 and IC 6-3.1-28 apply throughout this section. A term used in this section that is defined in both IC 6-3.1-27 and IC 6-3.1-28 refers to the term as defined in:
(1) IC 6-3.1-27 whenever this section applies to the certification of a person for a credit under IC 6-3.1-27; and
(2) IC 6-3.1-28 whenever this section applies to the certification of a person for a credit under IC 6-3.1-28.
In addition, as used in this section, "person" refers to a taxpayer or a pass through entity.
(c) As used in this section, "minority" means a member of a minority group (as defined in IC 4-13-16.5-1).
(d) As used in this section, "minority business enterprise" has the meaning set forth in IC 4-13-16.5-1.
(e) As used in this section, "women's business enterprise" has the meaning set forth in IC 4-13-16.5-1.3.
(f) A person that:
(1) begins construction of a facility or an expansion of a facility for the production of biodiesel, blended biodiesel, or ethanol in Indiana after February 28, 2005; and
(2) wishes to claim a tax credit with respect to that facility or the expansion of a facility under any combination of IC 6-3.1-27-8, IC 6-3.1-27-9, or IC 6-3.1-28-7;
must apply to the corporation for a determination of the person's eligibility for the tax credit.
(g) Subject to this section, the corporation shall issue to each qualifying applicant a certification that:
(1) certifies the person as eligible for the tax credits for which the person applied; (2) identifies the facilities covered by the certification; and
(3) allocates to the person a credit under IC 6-3.1-27-8, IC 6-3.1-27-9, or IC 6-3.1-28-11.
(h) To qualify for certification under subsection (g), a person must do the following:
(1) Submit an application for the credit on the forms and in the manner prescribed by the corporation for the credit that is the subject of the application.
(2) Demonstrate through a business plan and other information presented to the corporation that the level of production proposed by the person is feasible and economically viable. In making a determination under this subdivision, the corporation shall consider:
(A) whether the person is sufficiently capitalized to complete the project;
(B) the person's credit rating;
(C) whether the person has sufficient technical expertise to build and operate a facility; and
(D) other relevant financial information as determined by the corporation.
(i) The corporation shall record the time of filing of each application submitted under this section. The corporation shall grant certifications under this section to qualifying applicants in the chronological order in which the applications for the same type of credit are filed until the maximum allowable credit for that type of credit is fully allocated.
(j) The corporation may terminate a certification or reduce an allocation of a credit granted under this section only if the corporation determines, after a hearing, that the person granted the certification or allocation has failed to:
(1) substantially comply with the business plan that is the basis for the certification or allocation; or
(2) submit the information needed by the corporation to determine whether the person has substantially complied with the business plan that is the basis of the certification or allocation.
If an allocation of a credit is terminated or reduced, the unused credit becomes available for allocation to other qualifying applicants in the chronological order in which the applications for the same type of credit are filed until the maximum allowable credit for that type of credit is fully allocated. The corporation may approve an amendment to a business plan or a transfer of a certificate of eligibility in conformity with the terms and conditions specified by the corporation in rules adopted by the corporation under IC 4-22-2.
(k) The corporation shall give the department of state revenue written notice of each action taken under this section.
As added by P.L.191-2005, SEC.1. Amended by P.L.122-2006, SEC.1.

IC 5-28-6-4 Job creation incentive package; weight given to areas with dislocated workers
Sec. 4. The board, the corporation, and the officers and employees of the board or corporation, when developing job creation incentive packages to locate companies in Indiana, shall give weight, in the awarding or approving of job creation incentives, to business entities that locate in an area where individuals have become dislocated workers due to a permanent closure of a plant or facility or a significant reduction in the workforce.
As added by P.L.110-2010, SEC.7.

IC 5-28-6-5
Job creation incentive; compliance officer
Sec. 5. The corporation shall designate an employee to serve as a compliance officer whose duties are to determine and report to the corporation whether each person that receives a job creation incentive granted by the corporation or another agency or instrumentality of the state (excluding any political subdivision or other unit of local government) complies with the terms and conditions of the person's incentive agreement.
As added by P.L.110-2010, SEC.8.

IC 5-28-6-6
Job creation incentive agreement; requirements; penalties
Sec. 6. The corporation shall require an applicant for a job creation incentive to be granted by the corporation after March 31, 2010, to enter into an agreement with the corporation as a condition of receiving the incentive. Subject to IC 5-28-28-8, the agreement must include the following requirements:
(1) The number of individuals that are expected to be employed by the applicant.
(2) A requirement that the applicant will file with the compliance officer an annual compliance report detailing the applicant's compliance, or progress toward compliance, with subdivision (1).
(3) A provision that notifies the applicant that the applicant is subject to a determination of the corporation under this subdivision. The corporation, after a finding that the applicant is employing fewer individuals than the applicant agreed to employ under subdivision (1), subject to any confidentiality laws, shall hold a hearing to determine if the applicant shall be required to pay back to the state a part of the incentive granted to the applicant under the agreement. The penalty imposed must be a matter of public record and must reflect in a fair and balanced way the amount of incentive received.
(4) A requirement that the applicant will pay back to the state the incentive that has been received by the applicant if the applicant moves or closes.
As added by P.L.110-2010, SEC.9.
IC 5-28-6-7
Job creation incentive; requirement that dislocated workers be considered for jobs created
Sec. 7. The corporation shall establish a program to ensure that dislocated workers from Indiana are given consideration for jobs created by business entities receiving a job creation incentive from the state or an instrumentality of the state (excluding any political subdivision or other unit of local government). The corporation, including its board, shall condition job creation incentives awarded or approved by the corporation after March 31, 2010, on compliance with the corporation's program under this section. This requirement must be included in an agreement entered into by the recipient and the corporation.
As added by P.L.110-2010, SEC.10.



CHAPTER 7. TRAINING 2000 PROGRAM AND FUND

IC 5-28-7-2
Training program; policies; promotional materials; eligibility; continuing operations
Sec. 2. The corporation shall do the following:
(1) Establish policies to carry out a training assistance program, the purpose of which is to provide assistance to the following:
(A) New or expanding businesses, for the training of potential employees and the retraining and upgrading of the skills of potential employees.
(B) Businesses in Indiana, for the retraining and upgrading of employees' skills required to support new capital investment.
(C) Businesses in Indiana, for the development of basic workforce skills of employees, including the following:
(i) Literacy.
(ii) Communication skills.
(iii) Computational skills.
(iv) Other transferable workforce skills approved by the corporation.
(2) Provide promotional materials regarding the training program.
(3) Determine the eligibility of an industry for the training program.
(4) Require a commitment by a business receiving training assistance under this chapter to continue operations at a site on which the training assistance is used for at least five (5) years after the date the training assistance expires. If a business fails to comply with this commitment, the corporation shall require the business to repay the training assistance provided to the business under this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-7-3
Policies and guidelines; services and materials; training plans; evaluation; other entities
Sec. 3. The corporation may do the following:
(1) Adopt policies and guidelines necessary to carry out this chapter.
(2) Accept money and other things of value from all sources to carry out the purposes of the training program. (3) Provide services and materials in order to carry out the purposes of the training program.
(4) Develop or assist in the development of training plans.
(5) Evaluate the training program with respect to the program's impact on the improvement of workforce skills, job creation, and job retention.
(6) Involve other entities, by contract or otherwise, in carrying out the purposes of the training program.
As added by P.L.4-2005, SEC.34.

IC 5-28-7-4
Participation of businesses
Sec. 4. Participation in the training program is limited to businesses that:
(1) meet the eligibility requirements of the corporation; and
(2) comply with this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-7-5
Training 2000 fund
Sec. 5. (a) The training 2000 fund is established within the state treasury to be used exclusively for the purposes of this chapter.
(b) The fund consists of appropriations from the general assembly.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.4-2005, SEC.34.



CHAPTER 8. ECONOMIC DEVELOPMENT FUND

IC 5-28-8-2
"Federal program"
Sec. 2. As used in this chapter, "federal program" means a federal loan or grant program that promotes economic development.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the economic development fund established by section 5 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-4
"Qualified entity"
Sec. 4. As used in this chapter, "qualified entity" means the state, a political subdivision of the state, an agency of the state or a political subdivision of the state, a nonprofit corporation, or the Indiana finance authority established under IC 4-4-10.9 and IC 4-4-11.
As added by P.L.4-2005, SEC.34. Amended by P.L.235-2005, SEC.93.

IC 5-28-8-5
Fund established; purpose
Sec. 5. (a) The economic development fund is established within the state treasury. The fund is a revolving fund to provide grants and loans for economic development activities in Indiana for the purposes of this chapter.
(b) The fund consists of appropriations from the general assembly and loan repayments.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) Earnings from loans made under this chapter shall be deposited in the fund.
(e) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund.
As added by P.L.4-2005, SEC.34.
IC 5-28-8-6
Investment of fund by treasurer of state
Sec. 6. (a) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(b) The treasurer of state shall also:
(1) receive cash receipts belonging to the fund, deposit these amounts in the fund, and submit a monthly report to the corporation of these transactions; and
(2) make payments on vouchers authorized by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-7
Drawing of warrants
Sec. 7. The auditor of state shall draw warrants on the treasurer of state in payment of properly prepared vouchers signed by the president of the corporation or the president's designee.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-8
Guidelines for receipt of grants and loans
Sec. 8. (a) The corporation shall receive grants allocated by a federal program for the purposes specified in section 9(c) of this chapter. Guidelines shall be prepared by the corporation enumerating the qualification procedures for receipt of grants and loans from the fund. These guidelines must be consistent with Indiana law and federal program requirements.
(b) The board, with the approval of the budget agency and the governor, shall allocate parts of the fund for the purposes specified in section 9(c) of this chapter. The corporation shall make allocations on the basis of the need of the qualified entity.
(c) The corporation shall keep complete sets of records showing all transactions by the fund in a manner that enables the corporation to prepare at the end of each fiscal year a complete report for the general assembly. The information in the report must be sufficient to permit a complete review and understanding of the operation and financial condition of the fund. The report must be submitted in electronic format under IC 5-14-6.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-9
Applications for grants; approved projects
Sec. 9. (a) If federal money will not be used in conjunction with fund money, a qualified entity that wants a grant from the fund must submit an application for the grant to the corporation. The corporation shall review the application and may approve the application if the activities for which the grant money is to be used are activities:
(1) that the qualified entity has statutory authority to perform;

and
(2) for which this chapter permits fund money to be used.
(b) When fund money is to be used to match federal money, a qualified entity that wants a grant must submit to the corporation an application for a grant under the federal program. The corporation shall review the application and shall submit the application to the federal agency if the corporation finds that the activities for which the grant money is to be used are activities:
(1) that the qualified entity has statutory authority to perform; and
(2) for which the federal program permits money to be used.
Before submitting an application to the federal agency, the corporation must also approve the completeness and technical accuracy of the qualified entity's application.
(c) Money from the fund and money from a federal program may be used for the following projects:
(1) Public works.
(2) Technical assistance.
(3) Economic adjustment assistance.
(4) Other economic development programs.
(d) If the qualified entity proposes to use its money for a loan program, the application from the qualified entity must contain the conditions under which loans will be made and the interest rate that will be charged.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-10
Applications for loans; repayment
Sec. 10. (a) A qualified entity may apply to the corporation for a loan from the fund to be used for economic development programs.
(b) An amount loaned to a qualified entity is an obligation of the qualified entity and shall be repaid to the corporation within a time to be fixed by the corporation, not to exceed three (3) years.
(c) The corporation shall determine interest rates for the loans to be made under this section.
(d) Final disbursements of money under this section must be made with the approval of the state board of finance.
(e) If a qualified entity fails to make repayment of money loaned under this section, the amount payable may be:
(1) withheld by the auditor of state from money payable to the qualified entity and transferred to the fund; or
(2) recovered in an action by the state on relation of the corporation, prosecuted by the attorney general, in the circuit or superior court of the county in which the qualified entity is located.
As added by P.L.4-2005, SEC.34.



CHAPTER 9. INDUSTRIAL DEVELOPMENT PROGRAM AND FUND

IC 5-28-9-2
"Governing body"
Sec. 2. As used in this chapter, "governing body" means the legislative body of a city, town, or county, an economic development commission, or a board administering the affairs of a special taxing district.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-3
"Industrial development program"
Sec. 3. As used in this chapter, "industrial development program" means a program designed to aid the growth of industry in Indiana and includes the:
(1) construction of airports, airport facilities, and tourist attractions;
(2) construction, extension, or completion of sewerlines, waterlines, streets, sidewalks, bridges, roads, highways, public ways, and information and high technology infrastructure;
(3) leasing or purchase of property, both real and personal; and
(4) preparation of surveys, plans, and specifications for the construction of publicly owned and operated facilities, utilities, and services.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-4
"Information and high technology infrastructure"
Sec. 4. As used in this chapter, "information and high technology infrastructure" includes, but is not limited to, fiber optic cable and other infrastructure that supports high technology growth and the purchase and installation of fiber optic cable and other infrastructure.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-5
"Minority enterprise small business investment company"
Sec. 5. As used in this chapter, "minority enterprise small business investment company" means an investment company licensed under 15 U.S.C. 681(D).
As added by P.L.4-2005, SEC.34.

IC 5-28-9-6 "Qualified entity"
Sec. 6. As used in this chapter, "qualified entity" means a city, a town, a county, an economic development commission, or a special taxing district.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-7
"Small business investment company"
Sec. 7. As used in this chapter, "small business investment company" means an investment company licensed under 15 U.S.C. 691 et seq. or a successor statute.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-8
Findings
Sec. 8. The general assembly finds that:
(1) areas in Indiana have insufficient employment opportunities and insufficient diversification of industry;
(2) these conditions are harmful to the health, prosperity, economic stability, and general welfare of these areas and, if not remedied, will be detrimental to the development of these areas; and
(3) the use of money under this chapter and the fostering of industrial development programs serves a public purpose.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-8.5
Legalization of certain loans, loan agreements, and similar arrangements of department of commerce and qualified entities
Sec. 8.5. (a) As used in this section, "department" refers to the department of commerce (before its abolition by P.L.4-2005) established by IC 4-4-3-2 (before its repeal).
(b) Notwithstanding any other law, all loans, loan agreements, or similar arrangements between the department and a qualified entity are legalized and declared valid if these loans, loan agreements, or similar arrangements have been delivered and the department has lent money pursuant to them before April 18, 1985. All proceedings had and actions taken under which these loans, loan agreements, or similar arrangements were undertaken are fully legalized and declared valid.
As added by P.L.220-2011, SEC.107.

IC 5-28-9-9
Fund established; purpose; administration
Sec. 9. (a) The industrial development fund is established within the state treasury. Loans may be made to qualified entities, small business investment companies, and minority enterprise small business investment companies in accordance with this chapter and the policies and guidelines adopted under it.
(b) The fund consists of appropriations from the general assembly

and loan repayments.
(c) The corporation and the state board of finance shall jointly administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) Earnings from loans made under this chapter shall be deposited in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(f) The corporation, subject to the approval of the state board of finance, may adopt policies and guidelines for the proper administration of the fund and this chapter. The corporation may employ personnel necessary to efficiently administer this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-10
Loans for approved programs; amount restriction; limitations
Sec. 10. (a) Two million dollars ($2,000,000) in the industrial development fund does not revert to the state general fund but constitutes a revolving fund to be used exclusively for the purpose of this chapter. The corporation, subject to the approval of the state board of finance, may order the auditor of state to make an approved loan from the revolving fund to a qualified entity (including the purchase of bonds of the qualified entity), a small business investment company, or a minority enterprise small business investment company.
(b) A qualified entity may borrow funds from the corporation under this chapter and shall use the loan proceeds to institute and administer an approved industrial development program. The combined amount of outstanding loans to any one (1) program may not exceed one million dollars ($1,000,000). However, the one million dollar ($1,000,000) restriction in this subsection does not apply to an approved industrial development program in an economic development district established by a qualified entity under IC 6-1.1-39. A loan made under this chapter to an economic development commission is not a loan to or an obligation of the qualified entity that formed the commission, if the repayment of the loan is limited to a specified revenue source under section 15 of this chapter.
(c) A small business investment company or a minority enterprise small business investment company may use the loan proceeds for any lawful purpose.
(d) Notwithstanding any other law (including IC 5-1-11), the loan to a qualified entity under this section may be directly negotiated with the corporation without public sale of bonds or other evidences of indebtedness of the qualified entity. As added by P.L.4-2005, SEC.34.

IC 5-28-9-11
Industrial development programs
Sec. 11. A qualified entity may institute and administer an industrial development program that is approved by ordinance or resolution adopted by the governing body of the qualified entity and approved by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-12
Loans to qualified entities; conditions
Sec. 12. (a) The state board of finance and the corporation shall authorize the making of a loan to a qualified entity under this chapter only when all the following conditions exist:
(1) An application for the loan has been submitted by the qualified entity, in a verified petition, to the state board of finance and the corporation in the manner and form as the state board of finance and the corporation direct. The application must set forth all the following:
(A) The need for the program and the need for funds for instituting and administering the program.
(B) An engineering estimate of the cost of the proposed program acceptable to the state board of finance and the corporation.
(C) The amount of money needed.
(D) Other information that is requested by the state board of finance and the corporation.
(2) The proposed program has been approved by the state board of finance and the corporation, which they may do only if they have determined that the program is based on sound engineering principles and is in the interest of industrial development.
(3) The loan does not exceed one hundred percent (100%) of the cost to the qualified entity of an approved program, with the cost of the program to be based on an estimate made by a competent engineering authority and approved by the corporation.
(4) The qualified entity has agreed to furnish assurance, satisfactory to the state board of finance and the corporation, that the qualified entity will operate and maintain the program, after completion, in a satisfactory manner.
(b) The state board of finance and the corporation shall authorize a loan to a small business investment company or minority enterprise small business investment company under this chapter only if:
(1) the small business investment company or minority enterprise small business investment company has loaned to or invested in a business located in an enterprise zone for a purpose directly related to the enterprise zone an amount that is at least twice the amount of the requested loan; and
(2) the small business investment company or minority

enterprise small business investment company has submitted an application, before the beginning of the phase out period of the enterprise zone, to the state board of finance and the corporation that shows the amount of the loan requested and other information that is requested by the state board of finance and the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-13
Participation in program or project by entity; share of cost
Sec. 13. (a) The qualified entity may provide labor, equipment, and materials from any source at its disposal for such a program, and participation in accomplishment of the project or projects may be:
(1) evaluated by the state board of finance and the corporation; and
(2) computed as a part or all of the share of cost that the qualified entity is required to pay toward the total cost of the project or projects for which the loan is obtained.
(b) When participation as described in this section is authorized, the participation must be under direction of the governing body, and when cash amounts are included in the qualified entity's share of total cost, the cost amounts shall be provided in the usual and accepted manner for the financing of the affairs of the qualified entity. Costs of engineering and legal services to the borrower may be regarded as a part of the total cost of the project.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-14
Priority rating of applicant for loan
Sec. 14. (a) The state board of finance and the corporation shall determine and ascribe to an applicant for a loan a priority rating. The rating must be based primarily on the need of the qualified entity for a proposed program or on the need of the small business investment company or minority enterprise small business investment company for the loan as the need is related to the needs of other applicants for loans.
(b) The qualified entities, small business investment companies, or minority enterprise small business investment companies with the highest priority rating shall be given first consideration when loans are made under this chapter. The loans shall be made in descending order as shown by the priority ratings.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-15
Loans; restrictions; ordinance requirement
Sec. 15. (a) A loan made under this chapter is subject to the following restrictions:
(1) The repayment period may not exceed fifteen (15) years.
(2) The interest rate is to be set by the state board of finance at the time the loan is approved. (3) Interest reverts to the industrial development fund established by this chapter.
(4) The loan must be repaid in installments, including interest on the unpaid balance, according to a repayment schedule approved by the state board of finance for that loan. However, on the approval of the state board of finance, the repayment of principal may be deferred for a period not to exceed two (2) years.
(5) Subject to subsection (b), the repayment of the loan may be limited to a specified revenue source of the qualified entity and, if limited, is not a general obligation of the unit and is payable solely from the specified revenue source.
(6) If the qualified entity levies a tax to repay the loan, the first installment of the loan is due from funds received from the first levy.
(7) If prepayment of the loan is made, a penalty may not be charged.
(b) A qualified entity may borrow money under this chapter only under an ordinance adopted under IC 36-1-3-6 as follows:
(1) If the qualified entity is a city, town, or county, by the qualified entity.
(2) If the qualified entity is an economic development commission, by the city, town, or county that established the economic development commission.
(3) If the qualified entity is a special taxing district established by the city, town, or county, by the city, town, or county that established the special taxing district.
(4) If the qualified entity is a special taxing district that was not established by a city, town, or county, by the county in which the special taxing district is located.
If repayment of the loan is to be from a specified revenue source under subsection (a)(5), the ordinance must state the revenue source and must state that the qualified entity is not obligated to pay the principal or interest on the loan except from the specified revenue source. An ordinance may not provide for repayment from a specified revenue source if the repayment would impair the qualified entity's contract with an owner of outstanding obligations payable from the specified revenue source.
(c) Notwithstanding any other law, the qualified entity may enter into loans under this chapter without obtaining the approval of any other body.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-16
Revenue to pay annual loan installment and interest; levy of tax
Sec. 16. A qualified entity receiving a loan under this chapter may levy an annual tax on personal and real property located within the qualified entity's geographical limits for industrial development purposes, in addition to any other tax authorized by statute to be levied for such purposes, at a rate that will produce sufficient

revenue to pay the annual installment and interest on a loan made under this chapter. The tax may be in addition to the maximum annual rates prescribed by IC 6-1.1-18, IC 6-1.1-18.5, and other statutes.
As added by P.L.4-2005, SEC.34. Amended by P.L.2-2006, SEC.34; P.L.146-2008, SEC.40.

IC 5-28-9-17
Failure to repay money lent; action to recover
Sec. 17. (a) If a qualified entity fails to make repayment of money lent under this chapter or is in any way indebted to the industrial development fund for any amounts incurred or accrued, the amount payable may be:
(1) withheld by the auditor of state, as set forth in the loan agreement with the qualified entity, from any money payable to the qualified entity and transferred to the fund; or
(2) recovered in an action by the state on relation of the corporation, prosecuted by the attorney general, in the circuit or superior court of the county in which the qualified entity is located.
(b) If a small business investment company or a minority enterprise small business investment company fails to make repayment of money lent under this chapter or is in any way indebted to the industrial development fund for any amounts incurred or accrued, the amount payable may be recovered in an action by the state on relation of the company, prosecuted by the attorney general, in the circuit or superior court of the county in which the small business investment company or minority enterprise small business investment company is located.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-18
Appropriation
Sec. 18. There is appropriated annually to the corporation from the state general fund, from money not otherwise appropriated, an amount sufficient to administer this chapter, subject to the approval of the budget committee.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-19
Sale of notes or other debt obligations by a county, city, or town; deposit and use of proceeds
Sec. 19. (a) The corporation, with the approval of the state board of finance, may sell to a person (including the board for depositories) the notes or other debt obligations issued by a county, city, or town under this chapter or IC 6-1.1-39 for any borrowing from the industrial development fund under this chapter.
(b) A sale by the corporation of a note or another debt obligation of a county, city, or town as authorized by subsection (a) shall be made: (1) without recourse against the corporation, the state board of finance, or the industrial development fund; and
(2) on the other terms and conditions that the corporation, with the approval of the state board of finance, establishes.
(c) A purchaser of a note or another debt obligation succeeds to all the rights, entitlements, conditions, and limitations under the note or other debt obligation. However, section 17 of this chapter does not apply to a note or another debt obligation that has been sold under subsection (a).
(d) After a sale of a note or another debt obligation, the corporation, the state board of finance, and the industrial development fund have no right, title, or interest in or to the note or debt obligation.
(e) The proceeds from a sale of a note or another debt obligation shall be deposited in the industrial development fund to be used exclusively for the purpose of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-20
Loan with simultaneous or successive sale of note or other obligation; legal investments
Sec. 20. (a) For industrial development projects (as defined in IC 4-4-10.9-11(a)) that have a cost of the project (as defined in IC 4-4-10.9-5) greater than one hundred million dollars ($100,000,000), the corporation may coordinate a loan to a county, city, or town under this chapter that is to be funded under IC 6-1.1-39 with a simultaneous or successive sale of the note or other debt obligation issued or to be issued by the county, city, or town to evidence the borrowing under this chapter. For such a coordinated or simultaneous lending and sale, the sale proceeds may be applied to the funding of the loan to the county, city, or town.
(b) Notes or other debt obligations of a county, city, or town that may be sold by the corporation under this section or section 19 of this chapter are declared to be legal investments for:
(1) all insurance companies and associations and other persons carrying on an insurance business; and
(2) all banks, bankers, banking associations, trust companies, savings associations including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business.
These entities may invest their funds, including capital, in the notes or other debt obligations, notwithstanding any law to the contrary.
As added by P.L.4-2005, SEC.34. Amended by P.L.1-2006, SEC.127.



CHAPTER 10. TECHNOLOGY DEVELOPMENT GRANT FUND

IC 5-28-10-2
"Political subdivision"
Sec. 2. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-3
"Redevelopment commission"
Sec. 3. As used in this chapter, "redevelopment commission" refers to a redevelopment commission established under IC 36-7-14-3 or a commission (as defined in IC 36-7-15.1-3) that establishes a technology park.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-4
"Targeted employment"
Sec. 4. As used in this chapter, "targeted employment" means employment in any of the following business activities:
(1) Advanced manufacturing, including the following:
(A) Automotive and electronics.
(B) Aerospace technology.
(C) Robotics.
(D) Engineering design technology.
(2) Life sciences, including the following:
(A) Orthopedics or medical devices.
(B) Biomedical research or development.
(C) Pharmaceutical manufacturing.
(D) Agribusiness.
(E) Nanotechnology or molecular manufacturing.
(3) Information technology, including the following:
(A) Informatics.
(B) Certified network administration.
(C) Software development.
(D) Fiber optics.
(4) Twenty-first century logistics, including the following:
(A) High technology distribution.
(B) Efficient and effective flow and storage of goods, services, or information.
(C) Intermodal ports.
As added by P.L.4-2005, SEC.34.
IC 5-28-10-5
"Technology park"
Sec. 5. As used in this chapter, "technology park" refers to a certified technology park established under IC 36-7-32.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-6
"Technology product"
Sec. 6. As used in this chapter, "technology product" means a product that involves high technology activity or otherwise involves targeted employment.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-7
Establishment and purpose of fund
Sec. 7. The technology development grant fund is established within the state treasury to provide the necessary money for grants to redevelopment commissions under this chapter and the administration of this program.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-8
Appropriations from general assembly
Sec. 8. The fund consists of appropriations from the general assembly.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-9
Administration of fund
Sec. 9. The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-10
Investment of money in fund
Sec. 10. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds are invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-11
Nonreversion
Sec. 11. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.4-2005, SEC.34.
IC 5-28-10-12
Establishment of grant application procedure
Sec. 12. The corporation shall establish a grant application procedure for redevelopment commissions.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-13
Qualification for grant
Sec. 13. To qualify for a grant under this chapter, a redevelopment commission must:
(1) submit an application in the form prescribed by the corporation;
(2) demonstrate that:
(A) the redevelopment commission has established a technology park; and
(B) the grant being applied for under this chapter will assist the redevelopment commission in accomplishing the goals of the technology park under IC 36-7-32; and
(3) provide other information required by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-14
Provision of grants
Sec. 14. The corporation shall provide grants on a competitive basis from the fund to businesses that apply for a grant under this chapter. The corporation may select and fund part or all of an application request that:
(1) is submitted during an application period; or
(2) was submitted in a prior application period but not fully funded in that application period.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-15
"Operating expenditures"; amount and use of grants
Sec. 15. (a) For purposes of this section, "operating expenditures" includes the following:
(1) Business plans.
(2) Marketing studies.
(3) Mentor identification.
(4) Securitization of capital.
(5) Legal services.
(6) Other necessary services.
(b) The total of all grants provided under this chapter for a technology park may not exceed the following:
(1) Two million dollars ($2,000,000) for the leasing, construction, or purchase of capital assets.
(2) Two million dollars ($2,000,000) for operating expenditures, and, subject to subsection (d), with not more than five hundred thousand dollars ($500,000) being distributed in any one (1) fiscal year. (c) This subsection applies to a grant provided under subsection (b)(1) for the leasing of a capital asset. The grant may be applied only to lease payments made during:
(1) the fiscal year; or
(2) each of the three (3) fiscal years immediately following the fiscal year;
in which the grant is provided.
(d) The annual distribution of a grant under subsection (b)(2) may not exceed the following:
(1) Eighty percent (80%) of total operating expenditures in the fiscal year in which the grant is provided.
(2) Sixty percent (60%) of total operating expenditures in the fiscal year after the fiscal year in which the grant is provided.
(3) Forty percent (40%) of total operating expenditures in the second fiscal year after the fiscal year in which the grant is provided.
(4) Twenty percent (20%) of total operating expenditures in the third fiscal year after the fiscal year in which the grant is provided.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-16
Matching amounts for capital expenditure grants
Sec. 16. A capital expenditure grant under this chapter shall require that the lesser of:
(1) two million dollars ($2,000,000); or
(2) fifty percent (50%) of the total capital costs;
of the project being funded by the grant be matched from other sources.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-17
Grants to political subdivisions
Sec. 17. The corporation may, under rules established by the department of local government finance and the procedures established by the corporation, award grants from the fund to one (1) or more political subdivisions to reimburse the political subdivisions for ad valorem property taxes allocated to an allocation area as a result of a resolution adopted under IC 36-7-32-15.
As added by P.L.4-2005, SEC.34.



CHAPTER 11. LOCAL ECONOMIC DEVELOPMENT ORGANIZATION GRANTS

IC 5-28-11-2
"Local economic development organization"
Sec. 2. As used in this chapter, "local economic development organization" (referred to as "organization") includes the following:
(1) An urban enterprise association established under IC 5-28-15 (or IC 4-4-6.1 before its repeal).
(2) An economic development commission established under IC 36-7-12.
(3) A nonprofit corporation established under state law whose primary purpose is the promotion of industrial or business development in Indiana, the retention or expansion of Indiana businesses, or the development of entrepreneurial activities in Indiana.
(4) A regional planning commission established under IC 36-7-7.
(5) A nonprofit educational organization whose primary purpose is educating and developing local leadership for economic development initiatives.
(6) Other similar organizations whose purposes include economic development and that are approved by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the local economic development organization grant program established by section 4 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-4
Establishment and administration of program
Sec. 4. (a) The local economic development organization grant program is established.
(b) The program is administered by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-5
Appropriation does not expire
Sec. 5. An appropriation to the program does not expire or revert

to the state general fund at the end of a state fiscal year.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-6
Grants; uses
Sec. 6. (a) The corporation may provide a grant under the program to an organization to assist in the operation of the organization, including any operations related to the provision of low income housing or the rehabilitation of low income housing. Not more than twenty-five percent (25%) of the grant amounts awarded under this chapter may be awarded for the provision or rehabilitation of low income housing. The grant may be used by the organization only to pay for the following expenses:
(1) Employee salaries.
(2) Office and other facilities.
(3) Professional services provided under contract to the organization.
(4) A strategic plan of economic development for any of the areas served by the organization.
(5) Other similar administrative expenses of the organization.
(6) Expenses related to the development of specialized training programs that benefit economic development initiatives.
(7) Expenses incurred in research and development projects related to economic development initiatives.
(b) A grant under this chapter may not be used by the organization to provide direct financial assistance to a business or specific development project.
(c) The corporation may award a grant under this chapter for the provision or rehabilitation of low income housing only upon the authorization of the office of the lieutenant governor. The office of the lieutenant governor is responsible for administering a grant under this chapter for the provision or rehabilitation of low income housing.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-7
Matching funds required
Sec. 7. (a) A grant under this chapter must be matched by funds raised by the organization from sources other than state funds. The amount of the grant must equal:
(1) one dollar ($1) for every two dollars ($2) raised by the organization, in the case of an organization that serves only one (1) county; or
(2) one dollar ($1) for every one dollar ($1) raised by the organization, in the case of an organization that serves at least two (2) counties.
(b) A grant under this chapter may not exceed:
(1) fifty thousand dollars ($50,000), in the case of a grant to an organization that serves only one (1) county; or
(2) seventy-five thousand dollars ($75,000), in the case of a

grant to an organization that serves at least two (2) counties.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-8
Policies and guidelines; preferences
Sec. 8. (a) The corporation may adopt policies and guidelines governing application criteria and procedures for organizations applying for grants under this chapter.
(b) The corporation shall give preference in awarding grants to organizations from or serving economically disadvantaged areas.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-9
Appropriations
Sec. 9. Money appropriated for the program may be used for the costs of administering this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-10
Collaboration with local economic development organizations
Sec. 10. The corporation shall collaborate with local economic development organizations throughout Indiana. Before August 1 each year through 2014, the corporation shall submit a written report to the interim study committee on economic development established by IC 2-5-31.8-1, indicating how the corporation has collaborated with local economic development organizations during the previous state fiscal year.
As added by P.L.172-2011, SEC.25.



CHAPTER 11.5. NEW BUSINESS RECRUITMENT GRANTS FOR LOCAL ECONOMIC DEVELOPMENT ORGANIZATIONS

IC 5-28-11.5-2
"Local economic development organization"
Sec. 2. As used in this chapter, "local economic development organization" (referred to as "organization") includes the following:
(1) An urban enterprise association established under IC 5-28-15 (or IC 4-4-6.1 before its repeal).
(2) An economic development commission established under IC 36-7-12.
(3) A nonprofit corporation established under state law whose primary purpose is the promotion of industrial or business development in Indiana, the retention or expansion of Indiana businesses, or the development of entrepreneurial activities in Indiana.
(4) A regional planning commission established under IC 36-7-7.
(5) A nonprofit educational organization whose primary purpose is educating and developing local leadership for economic development initiatives.
(6) Other similar organizations whose purposes include economic development and that are approved by the corporation.
As added by P.L.35-2009, SEC.1.

IC 5-28-11.5-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the new business recruitment grant program established by section 4 of this chapter.
As added by P.L.35-2009, SEC.1.

IC 5-28-11.5-4
New business recruitment grant program established
Sec. 4. (a) The new business recruitment grant program is established.
(b) The program is administered by the corporation.
As added by P.L.35-2009, SEC.1.

IC 5-28-11.5-5
Indiana economic development corporation authorized to make

grants to local economic development organizations
Sec. 5. (a) The purpose of the program is to assist the local economic development organizations that serve economically disadvantaged areas in the recruitment of new businesses.
(b) The corporation must find that an applicant for a grant under this chapter serves an economically disadvantaged area before approving the grant application.
(c) The corporation may provide a grant under the program to an organization to assist the organization in recruiting new business enterprises to the county or counties served by the organization. The grant may not be used by the organization to pay expenses for which the organization has received a grant under IC 5-28-11.
(d) A grant under this chapter may not be used by the organization to provide direct financial assistance to a business or specific development project.
As added by P.L.35-2009, SEC.1.

IC 5-28-11.5-6
Maximum grant amounts
Sec. 6. A grant under this chapter may not exceed:
(1) fifty thousand dollars ($50,000), in the case of a grant to an organization that serves only one (1) county; or
(2) seventy-five thousand dollars ($75,000), in the case of a grant to an organization that serves at least two (2) counties.
As added by P.L.35-2009, SEC.1.

IC 5-28-11.5-7
Policies and procedures
Sec. 7. The corporation may adopt policies and guidelines governing application criteria and procedures for organizations applying for grants under this chapter.
As added by P.L.35-2009, SEC.1.

IC 5-28-11.5-8
Administrative costs
Sec. 8. Money appropriated for the program may be used for the costs of administering this chapter.
As added by P.L.35-2009, SEC.1.

IC 5-28-11.5-9
Local economic development organization recruitment fund established; uses; revenue sources; administration; investments; nonreverting fund
Sec. 9. (a) The local economic development organization recruitment fund is established within the state treasury as a dedicated fund. Money in the fund must be spent by the corporation exclusively for grants and other purposes described in this chapter.
(b) The fund consists of:
(1) appropriations from the general assembly;
(2) interest deposited into the fund under subsection (d); and (3) any money available for the purposes of this chapter from Indiana's apportionment of general state assistance grants provided to the states under the federal American Recovery and Reinvestment Act of 2009 or another federal economic stimulus law enacted in 2009.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Grants made under this chapter.
(2) Expenses of administering the fund.
(3) The corporation's nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.35-2009, SEC.1.



CHAPTER 12. REPEALED



CHAPTER 13. PERMIT ASSISTANCE CENTER

IC 5-28-13-2
"Permit"
Sec. 2. As used in this chapter, "permit" means any state agency permit, license, certificate, approval, registration, or similar form of approval required by a statute or an administrative rule.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-3
"State agency"
Sec. 3. As used in this chapter, "state agency" has the meaning set forth in IC 4-13-1-1.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-4
Establishment of center; duties
Sec. 4. The permit assistance center is established within the corporation. The center has the following duties:
(1) Providing comprehensive information on permits required for business activities in Indiana and making this information available to any person.
(2) Assisting applicants in obtaining timely and efficient permit review and the resolution of issues arising from permit review.
(3) Encouraging the participation of federal and local government agencies in permit coordination.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-5
Information file on permit requirements
Sec. 5. The center shall establish an information file on all state agency permit requirements that affect business activities in Indiana. The center shall:
(1) develop methods for maintaining, updating, and providing ready access to the information file;
(2) use the information file to provide comprehensive information concerning permit requirements affecting business activities; and
(3) use the information file to provide the commission on public records with information that will enable the commission to consolidate, simplify, expedite, or otherwise improve permit procedures.
As added by P.L.4-2005, SEC.34.
IC 5-28-13-6
Publications; preparation and distribution
Sec. 6. The center may prepare and distribute publications and other materials that:
(1) serve the convenience of permit applicants; and
(2) explain permit requirements affecting business activities.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-7
Federal and local government permit agencies; use of center services; advice to applicants
Sec. 7. The center may encourage federal and local government permit agencies to use the services provided by the center to make information available to permit applicants. The center may advise permit applicants of federal and local permit requirements and may maintain an information file on permits for which the state has delegated issuance authority to local governmental agencies.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-8
Fees
Sec. 8. The center may not charge a fee for services provided under this chapter. However, this section does not relieve a permit applicant of any part of the fees or charges established by a state agency for the review and approval of permit applications.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-9
Authority of state agencies
Sec. 9. This chapter does not affect the authority of a state agency to approve or deny a permit in the manner provided by any other law.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-10
Assistance of state agencies
Sec. 10. Upon request of the center, each state agency shall provide the assistance and data necessary to enable the center to perform its duties under this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-11
Policies and guidelines
Sec. 11. The corporation may adopt policies and guidelines to implement this chapter.
As added by P.L.4-2005, SEC.34.



CHAPTER 14. PROMOTION OF TRADE SHOWS

IC 5-28-14-2
"Small business concern"
Sec. 2. As used in this chapter, "small business concern" means a small business concern as defined in 15 U.S.C. 632.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-3
"Trade mission"
Sec. 3. As used in this chapter, "trade mission" means a planned tour of business locations, all of which are:
(1) located in or outside the United States; and
(2) recommended by:
(A) the United States Department of Commerce Foreign Commercial Service;
(B) the United States Department of Agriculture Foreign Agriculture Service; or
(C) the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-4
"Trade show"
Sec. 4. As used in this chapter, "trade show" means an exhibition, an exposition, or a fair:
(1) located in or outside the United States; and
(2) recommended by:
(A) the United States Department of Commerce Foreign Commercial Service; or
(B) the United States Department of Agriculture Foreign Agriculture Service.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-5
Corporation's duties
Sec. 5. (a) The corporation shall promote the participation of small business concerns in trade shows and trade missions.
(b) Before promoting participation in trade shows and trade missions, the corporation must:
(1) conduct market research to determine the presence and extent of overseas markets for Indiana small business concerns; and
(2) determine the market areas offering Indiana small business

concerns the best export opportunities.
(c) In promoting participation in trade shows and trade missions, the corporation shall emphasize trade shows and trade missions considered to offer Indiana small business concerns the best export opportunities for products produced in Indiana.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-6
Trade promotion fund
Sec. 6. (a) The trade promotion fund is established within the state treasury as a dedicated fund. Money in the fund must be spent by the corporation exclusively for the purposes described in this chapter.
(b) The fund consists of appropriations from the general assembly.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-7
Reimbursement for booth rental fees
Sec. 7. The corporation may provide financial assistance to a small business concern by reimbursing the small business concern solely for booth rental fees related to its participation in a trade show or trade mission.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-8
Reimbursement limitations and amount
Sec. 8. (a) Reimbursement for booth rental fees incurred by a small business concern under section 7 of this chapter for participation in one (1) trade show or trade mission may not exceed the lesser of:
(1) five thousand dollars ($5,000); or
(2) the amount determined in subsection (b).
(b) The amount to be used in subsection (a)(2) is the amount determined under the following STEPS:
STEP ONE: Determine the total booth rental fees incurred by the small business concern under section 7 of this chapter.
STEP TWO: Subtract from the amount determined in STEP ONE any amounts received by the small business concern from a trade show promotion program or trade mission program, other than the program established by this chapter.
(c) The maximum financial assistance that may be provided to a

small business concern during a state fiscal year may not exceed ten thousand dollars ($10,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-14-9
Qualification for assistance
Sec. 9. To qualify for financial assistance under this chapter, a small business concern must:
(1) apply to the corporation for approval to participate in a trade show or trade mission in the form and by the time specified by the board;
(2) establish to the satisfaction of the corporation that participation in the trade show or trade mission will enhance the export opportunities of products produced in Indiana by the small business concern;
(3) maintain adequate records of the expenses incurred by the small business concern to participate in a trade show or trade mission;
(4) certify to the corporation the amount of financial assistance, if any, received by the small business concern from a trade show promotion program or trade mission program other than the program established by this chapter; and
(5) provide to the corporation, on request:
(A) the records of the expenses related to the small business concern's participation in a trade show or trade mission; and
(B) information regarding the effectiveness of the program established by this chapter in enhancing the export opportunities of the small business concern.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-10
Policies and guidelines
Sec. 10. The corporation may adopt policies and guidelines to implement this chapter.
As added by P.L.4-2005, SEC.34.



CHAPTER 15. ENTERPRISE ZONES

IC 5-28-15-0.3
Certain actions of zone business considered compliance with prior statute
Sec. 0.3. (a) As used in this section, "zone business" refers to a business that accesses at least one (1) tax credit or exemption incentive under IC 4-4-6.1 (before its repeal).
(b) Notwithstanding IC 4-4-6.1-2.5 (before its repeal), as amended by P.L.8-1994, a zone business that after August 2, 1993, and on or before December 31, 1993, tendered to the enterprise zone board created under IC 4-4-6.1-1 (before its repeal):
(1) a verified summary of the amount of tax credits and exemptions claimed by the business in the preceding year, as required under IC 4-4-6.1-2.5(a)(1) (before its repeal); and
(2) payment of registration fees, as required under IC 4-4-6.1-2.5(a)(2) (before its repeal);
is deemed to have complied with IC 4-4-6.1-2.5(a) (before its repeal) and may not be denied any of the incentives granted to a zone business if the zone business resubmits the verified summary and the zone business' registration fee and pays an additional civil penalty equal to the greater of twenty-five dollars ($25) or fifteen percent (15%) of its registration fees to the enterprise zone board on or before May 1, 1994.
As added by P.L.220-2011, SEC.109.

IC 5-28-15-0.4
Certain actions of zone business considered compliance with prior statute; state and political subdivision authorized to take certain actions; fees and payments
Sec. 0.4. (a) As used in this section, "board" refers to the enterprise zone board established by IC 4-4-6.1-1 (before its repeal).
(b) A zone business that:
(1) submitted to the board, on a form prescribed by the board, a verified summary concerning the amount of tax credits and exemptions claimed by the business in the preceding year; and
(2) tendered payment of the amount specified in IC 4-4-6.1-2(4)(A) (before its repeal) to the board;
in compliance with IC 4-4-6.1-2.5(a) (before its repeal and as effective June 1, 1995) after May 31, 1995, and before June 16, 1995, shall be treated for the purposes of IC 4-4-6.1-2.5 (before its repeal and as effective June 1, 1995), as if the zone business had

complied with IC 4-4-6.1-2.5 (before its repeal and as effective June 1, 1995) before June 1, 1995.
(c) An official of the state or a political subdivision is authorized to take the actions necessary to:
(1) reinstate the credits and exemptions that would have been waived without this section;
(2) reinstate, effective retroactively to May 31, 1995, a business that is described by this section as a zone business without requiring the business to petition for readmission or to pay any civil penalties; and
(3) refund any civil penalties paid under IC 4-4-6.1-2.5 (before its repeal), as effective June 1, 1995.
(d) Notwithstanding any other statute or rule, a payment or fee that is required from a zone business identified in subsection (b) to qualify the zone business for the credits and exemptions that would have been waived without this section may be paid by the zone business before June 1, 1996.
As added by P.L.220-2011, SEC.110.

IC 5-28-15-0.5
Treatment of certain persons as having qualified for incentives
Sec. 0.5. A person that:
(1) did not qualify in any taxable year beginning in 1995, 1996, or 1997 for enterprise zone incentives under IC 4-4-6.1-1.7 (before its amendment by P.L.14-1997 and before its repeal);
(2) would have qualified for the enterprise zone incentives under IC 4-4-6.1-1.7 (as amended by P.L.14-1997 and before its repeal); and
(3) received enterprise zone incentives for taxable years beginning in 1995, 1996, or 1997;
shall be treated for each of the years described in subdivision (1) as having qualified for the incentives to the same extent as if the amendment by P.L.14-1997 to IC 4-4-6.1-1.7 (before its repeal) had been enacted before the enterprise zone incentives accrued to the person.
As added by P.L.220-2011, SEC.111.

IC 5-28-15-1
"High technology business operations"; "advanced computing"; "advanced materials"; "biotechnology"; "electronic device technology"; "environmental technology"; "medical device technology"
Sec. 1. (a) As used in this chapter, "high technology business operations" means the operations in Indiana of a business engaged in the following:
(1) Advanced computing.
(2) Creation of advanced materials.
(3) Biotechnology.
(4) Electronic device technology.
(5) Environmental technology. (6) Medical device technology.
(b) For purposes of this section, "advanced computing" means technology used in the designing and developing of computing hardware and software, including innovations in designing the full range of hardware from hand held calculators to supercomputers and peripheral equipment.
(c) For purposes of this section, "advanced materials" means materials with engineered properties created through the development of specialized processing and synthesis technology, including ceramics, high value added metals, electronic materials, composites, polymers, and biomaterials.
(d) For purposes of this section, "biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and subatomic levels, as well as novel products, services, technologies, and subtechnologies developed as a result of insights gained from research advances that add to that body of fundamental knowledge.
(e) For purposes of this section, "electronic device technology" means technology involving any of the following:
(1) Microelectronics.
(2) Semiconductors.
(3) Electronic equipment.
(4) Instrumentation.
(5) Radio frequency waves.
(6) Microwaves.
(7) Millimeter electronics.
(8) Optical and optic electrical devices.
(9) Data and digital communications.
(10) Imaging devices.
(f) For purposes of this section, "environmental technology" means any of the following:
(1) The assessment and prevention of threats or damage to human health or the environment.
(2) Environmental cleanup.
(3) The development of alternative energy sources.
(g) For purposes of this section, "medical device technology" means technology involving any medical equipment or product (other than a pharmaceutical product) that has therapeutic value or diagnostic value and is regulated by the federal Food and Drug Administration.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-2
"U.E.A."
Sec. 2. As used in this chapter, "U.E.A." refers to an urban enterprise association established under section 13 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-3 "Zone business"
Sec. 3. As used in this chapter, "zone business" means an entity that accesses at least one (1) tax credit, deduction, or exemption incentive available under this chapter, IC 6-1.1-45, IC 6-3-3-10, IC 6-3.1-7, or IC 6-3.1-10.
As added by P.L.4-2005, SEC.34. Amended by P.L.214-2005, SEC.7; P.L.146-2008, SEC.41.

IC 5-28-15-4
Incentives not available to certain licensees; exceptions
Sec. 4. (a) Except as provided in subsection (b):
(1) a package liquor store that holds a liquor dealer's permit under IC 7.1-3-10; or
(2) any other entity that is required to operate under a license issued under IC 7.1;
is not eligible for incentives available to zone businesses.
(b) Subsection (a) does not apply to the recipient of an incentive if:
(1) the recipient entered into a written agreement concerning the incentive under IC 4-4-6.1-8 (transferred to section 17 of this chapter) before July 1, 1995;
(2) the recipient is described in:
(A) IC 7.1-3-3-1;
(B) IC 7.1-3-8-1;
(C) IC 7.1-3-13-1; or
(D) IC 7.1-5-7-11; or
(3) the recipient:
(A) holds a license under IC 7.1; and
(B) receives at least sixty percent (60%) of the recipient's annual revenue from retail food sales.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-5
Powers of board; assistance by zone businesses
Sec. 5. (a) The board has the following powers, in addition to other powers that are contained in this chapter:
(1) To review and approve or reject all applicants for enterprise zone designation, according to the criteria for designation that this chapter provides.
(2) To waive or modify rules as provided in this chapter.
(3) To provide a procedure by which enterprise zones may be monitored and evaluated on an annual basis.
(4) To adopt rules for the disqualification of a zone business from eligibility for any or all incentives available to zone businesses, if that zone business does not do one (1) of the following:
(A) If all its incentives, as contained in the summary required under section 7 of this chapter, exceed one thousand dollars ($1,000) in any year, pay a registration fee to the board in an amount equal to one percent (1%) of all its

incentives.
(B) Use all its incentives, except for the amount of the registration fee, for its property or employees in the zone.
(C) Remain open and operating as a zone business for twelve (12) months of the assessment year for which the incentive is claimed.
(5) To disqualify a zone business from eligibility for any or all incentives available to zone businesses in accordance with the procedures set forth in the board's rules.
(6) After a recommendation from a U.E.A., to modify an enterprise zone boundary if the board determines that the modification:
(A) is in the best interests of the zone; and
(B) meets the threshold criteria and factors set forth in section 9 of this chapter.
(7) To employ staff and contract for services.
(8) To receive funds from any source and expend the funds for the administration and promotion of the enterprise zone program.
(9) To make determinations under IC 6-3.1-11 concerning the designation of locations as industrial recovery sites.
(10) To make determinations under IC 6-3.1-11 concerning the disqualification of persons from claiming credits provided by that chapter in appropriate cases.
(11) To make determinations under IC 6-3.1-11.5 concerning the designation of locations as military base recovery sites and the availability of the credit provided by IC 6-3.1-11.5 to persons making qualified investments in military base recovery sites.
(12) To make determinations under IC 6-3.1-11.5 concerning the disqualification of persons from claiming the credit provided by IC 6-3.1-11.5 in appropriate cases.
(b) In addition to a registration fee paid under subsection (a)(4)(A), each zone business that receives an incentive described in section 3 of this chapter shall assist the zone U.E.A. in an amount determined by the legislative body of the municipality in which the zone is located. If a zone business does not assist a U.E.A., the legislative body of the municipality in which the zone is located may pass an ordinance disqualifying a zone business from eligibility for all credits or incentives available to zone businesses. If a legislative body disqualifies a zone business under this subsection, the legislative body shall notify the board, the department of local government finance, and the department of state revenue in writing not more than thirty (30) days after the passage of the ordinance disqualifying the zone business. Disqualification of a zone business under this section is effective beginning with the taxable year in which the ordinance disqualifying the zone business is adopted.
As added by P.L.4-2005, SEC.34. Amended by P.L.214-2005, SEC.8; P.L.146-2008, SEC.42.
IC 5-28-15-6
Enterprise zone fund
Sec. 6. (a) The enterprise zone fund is established within the state treasury.
(b) The fund consists of:
(1) the revenue from the registration fee required under section 5 of this chapter; and
(2) appropriations from the general assembly.
(c) The corporation shall administer the fund. The fund may be used to:
(1) pay the expenses of administering the fund;
(2) pay nonrecurring administrative expenses of the enterprise zone program;
(3) provide grants to U.E.A.s for brownfield remediation in enterprise zones; and
(4) pay administrative expenses of urban enterprise associations.
However, money in the fund may not be expended unless it has been appropriated by the general assembly and allotted by the budget agency.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. The corporation shall develop appropriate applications and may develop grant allocation guidelines, without complying with IC 4-22-2, for awarding grants under this subsection. The grant allocation guidelines must take into consideration the competitive impact of brownfield redevelopment plans on existing zone businesses.
As added by P.L.4-2005, SEC.34. Amended by P.L.214-2005, SEC.9.

IC 5-28-15-7
Annual summary of tax credits and exemptions claimed and submission of payment; extension of time; waiver of incentives and other sanctions for noncompliance
Sec. 7. (a) Subject to subsections (c) and (d), a zone business that claims any of the incentives available to zone businesses shall, by letter postmarked before June 1 of each year:
(1) submit to the board and to the zone U.E.A., on a form prescribed by the board, a verified summary concerning the amount of tax credits and exemptions claimed by the business in the preceding year; and
(2) pay the amount specified in section 5(a)(4) of this chapter to the board.
(b) In order to determine the accuracy of the summary submitted under subsection (a), the board is entitled to obtain copies of a zone business's tax records directly from the department of state revenue, the department of local government finance, or a county official,

notwithstanding any other law. A summary submitted to a board or zone U.E.A. or a record obtained by the board under this section is confidential. A board member, a U.E.A. member, or an agent of a board member or U.E.A. member who knowingly or intentionally discloses information that is confidential under this section commits a Class A misdemeanor.
(c) The board may grant one (1) extension of the time allowed to comply with subsection (a) under the provisions of this subsection. To qualify for an extension, a zone business must apply to the board by letter postmarked before June 1. The application must be in the form specified by the board. The extension may not exceed forty-five (45) days under rules adopted by the board under IC 4-22-2.
(d) If a zone business that did not comply with subsection (a) before June 1 and did not file for an extension under subsection (c) before June 1 complies with subsection (a) before July 16, the amount of the tax credit and exemption incentives for the preceding year that were otherwise available to the zone business because the business was a zone business are waived, unless the zone business pays to the board a penalty of fifteen percent (15%) of the amount of the tax credit and exemption incentives for the preceding year that were otherwise available to the zone business because the business was a zone business. A zone business that pays a penalty under this subsection for a year must pay the penalty to the board before July 16 of that year. The board shall deposit any penalty payments received under this subsection in the enterprise zone fund.
(e) This subsection is in addition to any other sanction imposed by subsection (d) or any other law. If a zone business fails to comply with subsection (a) before July 16 and does not pay any penalty required under subsection (d) by letter postmarked before July 16 of that year, the zone business is:
(1) denied all the tax credit and exemption incentives available to a zone business because the business was a zone business for that year; and
(2) disqualified from further participation in the enterprise zone program under this chapter until the zone business:
(A) petitions the board for readmission to the enterprise zone program under this chapter; and
(B) pays a civil penalty of one hundred dollars ($100).
As added by P.L.4-2005, SEC.34.

IC 5-28-15-8
Request for records; confidentiality of records
Sec. 8. (a) This section applies to records and other information, including records and information that are otherwise confidential, maintained by the following:
(1) The board.
(2) A U.E.A.
(3) The department of state revenue.
(4) The corporation.
(5) The department of local government finance. (6) A county auditor.
(7) A township assessor (if any).
(8) A county assessor.
(b) A person or an entity listed in subsection (a) may request a second person or entity described in subsection (a) to provide any records or other information maintained by the second person or entity that concern an individual or a business that is receiving a tax deduction, exemption, or credit related to an enterprise zone. Notwithstanding any other law, the person or entity to whom the request is made under this section must comply with the request. A person or entity receiving records or information under this section that are confidential must also keep the records or information confidential.
(c) A person or an entity that receives confidential records or information under this section and knowingly or intentionally discloses the records or information to an unauthorized person commits a Class A misdemeanor.
As added by P.L.4-2005, SEC.34. Amended by P.L.146-2008, SEC.43.

IC 5-28-15-9
Designation of enterprise zones; applications; evaluation criteria and factors
Sec. 9. (a) The board may designate up to ten (10) enterprise zones, in addition to any enterprise zones the federal government may designate in Indiana. The board may by seven (7) affirmative votes increase the number of enterprise zones above ten (10), but it may not add more than two (2) new zones each year (excluding any zone that may be added by the board in a municipality in which a previously designated zone has expired) and may not add any new zones after December 31, 2015. There may not be more than one (1) enterprise zone in any municipality.
(b) After approval by resolution of the legislative body, the executive of any municipality that is not an included town under IC 36-3-1-7 may submit one (1) application to the board to have one (1) part of the municipality designated as an enterprise zone. If an application is denied, the executive may submit a new application. The board shall provide application procedures.
(c) The board shall evaluate an enterprise zone application if it finds that the following threshold criteria exist in a proposed zone:
(1) A poverty level in which twenty-five percent (25%) of the households in the zone are below the poverty level as established by the most recent United States census or an average rate of unemployment for the most recent eighteen (18) month period for which data is available that is at least one and one-half (1 1/2) times the average statewide rate of unemployment for the same eighteen (18) month period.
(2) A population of more than two thousand (2,000) but less than ten thousand five hundred (10,500).
(3) An area of more than three-fourths (3/4) of a square mile but

less than four (4) square miles, with a continuous boundary (using natural, street, or highway barriers when possible) entirely within the applicant municipality. However, if the zone includes a parcel of property that:
(A) is owned by the municipality; and
(B) has an area of at least twenty-five (25) acres;
the area of the zone may be increased above the four (4) square mile limitation by an amount not to exceed the area of the municipally owned parcel.
(4) Property suitable for the development of a mix of commercial, industrial, and residential activities.
(5) The appointment of a U.E.A. that meets the requirements of section 13 of this chapter.
(6) A statement by the applicant indicating its willingness to provide certain specified economic development incentives.
(d) If an applicant has met the threshold criteria of subsection (c), the board shall evaluate the application, arrive at a decision based on the following factors, and either designate a zone or reject the application:
(1) Level of poverty, unemployment, and general distress of the area in comparison with other applicant and nonapplicant municipalities and the expression of need for an enterprise zone over and above the threshold criteria of subsection (c).
(2) Evidence of support for designation by residents, businesses, and private organizations in the proposed zone, and the demonstration of a willingness among those zone constituents to participate in zone area revitalization.
(3) Efforts by the applicant municipality to reduce the impediments to development in the zone area where necessary, including but not limited to the following:
(A) A procedure for streamlining local government regulations and permit procedures.
(B) Crime prevention activities involving zone residents.
(C) A plan for infrastructure improvements capable of supporting increased development activity.
(4) Significant efforts to encourage the reuse of existing zone structures in new development activities to preserve the existing character of the neighborhood, where appropriate.
(5) The proposed managerial structure of the zone and the capacity of the U.E.A. to carry out the goals and purposes of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-10
Expiration of enterprise zone; renewal
Sec. 10. (a) Subject to subsection (b), an enterprise zone expires ten (10) years after the day on which it is designated by the board.
(b) In the period beginning December 1, 2008, and ending December 31, 2014, an enterprise zone does not expire under this section if the fiscal body of the municipality in which the enterprise

zone is located adopts a resolution renewing the enterprise zone for an additional five (5) years. An enterprise zone may be renewed under this subsection regardless of the number of times the enterprise zone has been renewed under subsections (c) and (d). A municipal fiscal body may adopt a renewal resolution and submit a copy of the resolution to the board:
(1) before August 1, 2009, in the case of an enterprise zone that expired after November 30, 2008, or is scheduled to expire before September 1, 2009; or
(2) at least thirty (30) days before the expiration date of the enterprise zone, in the case of an enterprise zone scheduled to expire after August 31, 2009.
If an enterprise zone is renewed under this subsection after having been renewed under subsection (d), the enterprise zone may not be renewed after the expiration of this final five (5) year period.
(c) The two (2) year period immediately before the day on which the enterprise zone expires is the phaseout period. During the phaseout period, the board may review the success of the enterprise zone based on the following criteria and may, with the consent of the budget committee, renew the enterprise zone, including all provisions of this chapter, for five (5) years:
(1) Increases in capital investment in the zone.
(2) Retention of jobs and creation of jobs in the zone.
(3) Increases in employment opportunities for residents of the zone.
(d) If an enterprise zone is renewed under subsection (c), the two (2) year period immediately before the day on which the enterprise zone expires is another phaseout period. During the phaseout period, the board may review the success of the enterprise zone based on the criteria set forth in subsection (c) and, with the consent of the budget committee, may again renew the enterprise zone, including all provisions of this chapter, for a final period of five (5) years. The zone may not be renewed after the expiration of this final five (5) year period.
As added by P.L.4-2005, SEC.34. Amended by P.L.182-2009(ss), SEC.80; P.L.1-2010, SEC.19.

IC 5-28-15-11
Closed or inactive military base
Sec. 11. (a) Notwithstanding any other provision of this chapter, one (1) or more units (as defined in IC 36-1-2-23) may declare all or any part of a military base or another military installation that is inactive, closed, or scheduled for closure as an enterprise zone. The declaration shall be made by a resolution of the legislative body of the unit that contains the geographic area being declared an enterprise zone. The legislative body must include in the resolution that a U.E.A. is created or designate another entity to function as the U.E.A. under this chapter. The resolution must also be approved by the executive of the unit.
(b) If the resolution is approved, the executive shall file the

resolution and the executive's approval with the board. If an entity other than a U.E.A. is designated to function as a U.E.A., the entity's acceptance must be filed with the board along with the resolution. The enterprise zone designation is effective on the first day of the month following the day the resolution is filed with the board.
(c) Establishment of an enterprise zone under this section is not subject to the limit of two (2) new enterprise zones each year under section 9(a) of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-12
Enlargement of enterprise zone
Sec. 12. The board may not approve the enlargement of an enterprise zone's geographic boundaries unless the area to be enlarged meets the criteria of economic distress set forth in section 9(c)(1) of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-13
Urban enterprise associations; establishment
Sec. 13. (a) There is established in each applicant for designation as an enterprise zone and in each enterprise zone an urban enterprise association (U.E.A). The twelve (12) members of the U.E.A. shall be chosen as follows:
(1) The governor shall appoint the following:
(A) One (1) state legislator whose district includes all or part of the enterprise zone.
(B) One (1) representative of the corporation, who is not a voting member of the U.E.A.
(2) The executive of the municipality in which the zone is located shall appoint the following:
(A) One (1) representative of the plan commission having jurisdiction over the zone, if any exists.
(B) One (1) representative of the municipality's department that performs planning or economic development functions.
(C) Two (2) representatives of businesses located in the zone, one (1) of whom shall be from a manufacturing concern, if any exists in the zone.
(D) One (1) resident of the zone.
(E) One (1) representative of organized labor from the building trades that represent construction workers.
(3) The legislative body of the municipality in which the zone is located shall appoint, by majority vote, the following:
(A) One (1) member of the municipality's legislative body whose district includes all or part of the zone.
(B) One (1) representative of a business located in the zone.
(C) Two (2) residents of the zone, who must not be members of the same political party.
(b) Members of the U.E.A. serve four (4) year terms. The appointing authority shall fill any vacancy for the balance of the

vacated term.
(c) Members may be dismissed only by the appointing authority and only for just cause.
(d) The members shall elect a chairperson, a vice chairperson, and a secretary by majority vote. This election shall be held every two (2) years in the same month as the first meeting or whenever a vacancy occurs. The U.E.A. shall meet at least once every three (3) months. The secretary shall notify members of meetings at least two (2) weeks in advance of meetings. The secretary shall provide a list of members to each member and shall notify members of any changes in membership.
(e) If an applicant for designation as an enterprise zone does not receive that designation, the U.E.A. in that municipality is dissolved when the application is rejected.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-14
Powers and duties of association
Sec. 14. (a) A U.E.A. shall do the following:
(1) Coordinate zone development activities.
(2) Serve as a catalyst for zone development.
(3) Promote the zone to outside groups and individuals.
(4) Establish a formal line of communication with residents and businesses in the zone.
(5) Act as a liaison between residents, businesses, the municipality, and the board for any development activity that may affect the zone or zone residents.
(b) A U.E.A. may do the following:
(1) Initiate and coordinate any community development activities that aid in the employment of zone residents, improve the physical environment, or encourage the turnover or retention of capital in the zone. These additional activities include but are not limited to recommending to the municipality the manner and purpose of expenditure of funds generated under IC 36-7-14-39(g) or IC 36-7-15.1-26(g).
(2) Recommend that the board modify a zone boundary or disqualify a zone business from eligibility for one (1) or more benefits or incentives available to zone businesses.
(3) Incorporate as a nonprofit corporation. Such a corporation may continue after the expiration of the zone in accordance with the general principles established by this chapter. A U.E.A. that incorporates as a nonprofit corporation under this subdivision may purchase or receive real property from a redevelopment commission under IC 36-7-14-22.2 or IC 36-7-15.1-15.2.
(c) The U.E.A. may request, by majority vote, that the legislative body of the municipality in which the zone is located modify or waive any municipal ordinance or regulation that is in effect in the zone. The legislative body may, by ordinance, waive or modify the operation of the ordinance or regulation, if the ordinance or

regulation does not affect health (including environmental health), safety, civil rights, or employment rights.
(d) The U.E.A. may request, by majority vote, that the board waive or modify any state rule that is in effect in the zone. The board shall review the request and may approve, modify, or reject the request. Approval or modification by the board shall take place after review by the appropriate state agency. A modification may include but is not limited to establishing different compliance or reporting requirements, timetables, or exemptions in the zone for a business or an individual, to the extent that the modification does not adversely affect health (including environment health), safety, employment rights, or civil rights. An approval or a modification of a state rule by the board takes effect upon the approval of the governor. In no case are the provisions of IC 22-2-2 and IC 22-7-1-2 mitigated by this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-15
Eligibility of businesses relocating non-zone businesses; determination; hearing panel; order; criteria; exceptions; objections; final determination
Sec. 15. (a) Any business that substantially reduces or ceases an operation located in Indiana and outside an enterprise zone (referred to as a nonzone operation) in order to relocate in an Indiana enterprise zone is disqualified from benefits or incentives available to zone businesses. Determinations under this section shall be made by a hearing panel composed of the chairperson of the board or the chairperson's designee, the commissioner of the department of state revenue or the commissioner's designee, and the commissioner of the department of local government finance or the commissioner's designee. The panel, after an evidentiary hearing held subsequent to the relocation of the business, shall submit a recommended order to the board for its adoption. The recommended order shall be based on the following criteria and subsection (b):
(1) A site specific economic activity, including sales, leasing, service, manufacturing, production, storage of inventory, or any activity involving permanent full-time or part-time employees shall be considered a business operation.
(2) With respect to a nonzone operation, any of the following that occurs during the twelve (12) months before the completion of the physical relocation of all or part of the activity described in subdivision (1) from the nonzone operation to the enterprise zone as compared with the twelve (12) months before that twelve (12) months shall be considered a substantial reduction:
(A) A reduction in the average number of full-time or part-time employees of the lesser of:
(i) one hundred (100) employees; or
(ii) twenty-five percent (25%) of all employees.
(B) A twenty-five percent (25%) reduction in the average number of goods manufactured or produced. (C) A twenty-five percent (25%) reduction in the average value of services provided.
(D) A ten percent (10%) reduction in the average value of stored inventory.
(E) A twenty-five percent (25%) reduction in the average amount of gross income.
(b) Notwithstanding subsection (a), a business that would otherwise be disqualified under subsection (a) is eligible for benefits and incentives available to zone businesses if each of the following conditions is met:
(1) The business relocates its nonzone operation for any of the following reasons:
(A) The lease on property necessary for the nonzone operation has been involuntarily lost through no fault of the business.
(B) The space available at the location of the nonzone operation cannot accommodate planned expansion needed by the business.
(C) The building for the nonzone operation has been certified as uninhabitable by a state or local building authority.
(D) The building for the nonzone operation has been totally destroyed through no fault of the business.
(E) The renovation and construction costs at the location of the nonzone operation are more than one and one-half (1 1/2) times the costs of purchase, renovation, and construction of a facility in the zone, as certified by three (3) independent estimates.
A business is eligible for benefits and incentives under clause (C) or (D) only if renovation and construction costs at the location of the nonzone operation are more than one and one-half (1 1/2) times the cost of purchase, renovation, and construction of a facility in the zone. These costs must be certified by three (3) independent estimates.
(2) The business has not terminated or reduced the pension or health insurance obligations payable to employees or former employees of the nonzone operation without the consent of the employees.
(c) The hearing panel shall cause to be delivered to the business and to any person who testified before the panel in favor of disqualification of the business a copy of the panel's recommended order. The business and these persons shall be considered parties for purposes of this section.
(d) A party who wishes to oppose the board's adoption of the recommended order of the hearing panel shall, not later than ten (10) days after the party's receipt of the recommended order, file written objections with the board. If the objections are filed, the board shall set the objections for oral argument and give notice to the parties. A party at its own expense may cause to be filed with the board a transcript of the oral testimony or any other part of the record of the

proceedings. The oral argument shall be on the record filed with the board. The board may hear additional evidence or remand the action to the hearing panel with instructions appropriate to the expeditious and proper disposition of the action. The board may adopt the recommendations of the hearing panel, may amend or modify the recommendations, or may make an order or determination as is proper on the record.
(e) If no objections are filed, the board may adopt the recommended order without oral argument. If the board does not adopt the proposed findings of fact and recommended order, the parties shall be notified and the action shall be set for oral argument as provided in subsection (d).
(f) The final determination made by the board shall be made by a majority of the quorum needed for board meetings.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-16
Job training; residents of enterprise zone
Sec. 16. Whenever federal or state money is available for job training purposes, considerations shall, to the extent possible, be given to training residents of enterprise zones in industry specific skills relevant to a resident's particular zone.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-17
State pledge and agreement
Sec. 17. The state pledges to and agrees with the direct recipient of any enterprise zone incentive under this chapter that the state will not limit or alter the rights vested in the U.E.A. to fulfill the terms of any agreements it makes with those recipients or in any way impair the rights and remedies of those recipients until the terms of the incentive are fulfilled. The board may include this pledge and agreement of the state in any agreement it makes with the recipient.
As added by P.L.4-2005, SEC.34.



CHAPTER 16. INDIANA TWENTY-FIRST CENTURY RESEARCH AND TECHNOLOGY FUND

IC 5-28-16-2
Fund established; purposes; administration; budget agency review and approval of grants and loans
Sec. 2. (a) The Indiana twenty-first century research and technology fund is established within the state treasury to provide grants or loans to support proposals for economic development in one (1) or more of the following areas:
(1) To increase the capacity of Indiana postsecondary educational institutions, Indiana businesses, and Indiana nonprofit corporations and organizations to compete successfully for federal or private research and development funding.
(2) To stimulate the transfer of research and technology into marketable products.
(3) To assist with diversifying Indiana's economy by focusing investment in biomedical research and biotechnology, information technology, development of alternative fuel technologies, development and production of fuel efficient vehicles and other high technology industry clusters requiring high skill, high wage employees.
(4) To encourage an environment of innovation and cooperation among universities and businesses to promote research activity.
(b) The fund consists of:
(1) appropriations from the general assembly;
(2) proceeds of bonds issued by the Indiana finance authority under IC 4-4-11.4 for deposit in the fund; and
(3) loan repayments.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) Earnings from loans made under this chapter shall be deposited in the fund.
(e) The budget agency shall review each recommendation. The budget agency, after review by the budget committee, may approve, deny, or modify grants and loans recommended by the board. Money in the fund may not be used to provide a recurring source of revenue for the normal operating expenditures of any project. (f) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(g) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for the purposes of this chapter.
As added by P.L.4-2005, SEC.34. Amended by P.L.1-2006, SEC.128; P.L.2-2007, SEC.108; P.L.127-2007, SEC.1.

IC 5-28-16-3
Application for grant or loan from fund
Sec. 3. (a) An application requesting a grant or loan from the fund must be targeted to one (1) or more of the areas listed in section 2 of this chapter.
(b) A successful applicant for a grant or loan from the fund must meet the requirements of this section and be approved by the board. An application for a grant or loan from the fund must be made on an application form prescribed by the board. An applicant shall provide all information that the board finds necessary to make the determinations required by this chapter.
(c) All applications for a grant or loan from the fund must include the following:
(1) A fully elaborated technical research or business plan, whichever applies, that is appropriate for review by outside experts as provided in this chapter.
(2) A detailed financial analysis that includes the commitment of resources by other entities that will be involved in the project.
(3) A statement of the economic development potential of the project, such as:
(A) a statement of the way in which support from the fund will lead to significantly increased funding from federal or private sources and from private sector research partners; or
(B) a projection of the jobs to be created.
(4) The identity, qualifications, and obligations of the applicant.
(5) Any other information that the board considers appropriate.
An applicant for a grant or loan from the fund may request that certain information that is submitted by the applicant be kept confidential. However, an applicant's projection of the jobs to be created by a project may not be kept confidential. The board shall make a determination of confidentiality as soon as is practicable. If the board determines that the information should not be kept confidential, the applicant may withdraw the application, and the board must return the information before making it part of any public record.
(d) An application for a grant or loan from the fund submitted by an academic researcher must be made through the office of the president of the researcher's academic institution with the express endorsement of the institution's president. An application for a grant

or loan from the fund submitted by a private researcher must be made through the office of the highest ranking officer of the researcher's institution with the express endorsement of the institution. Any other application must be made through the office of the highest ranking officer of the entity submitting the application. In the case of an application for a grant or loan from the fund that is submitted jointly by one (1) or more researchers or entities, the application must be endorsed by each institution or entity as required by this subsection.
As added by P.L.4-2005, SEC.34. Amended by P.L.137-2012, SEC.11.

IC 5-28-16-4
Powers and duties of board
Sec. 4. (a) The board has the following powers:
(1) To accept, analyze, and approve applications under this chapter.
(2) To contract with experts for advice and counsel.
(3) To employ staff to assist in carrying out this chapter, including providing assistance to applicants who wish to apply for a grant or loan from the fund, analyzing proposals, working with experts engaged by the board, and preparing reports and recommendations for the board.
(4) To approve and recommend applications for grants or loans from the fund to the budget committee and budget agency.
(b) The board shall give priority to applications for grants or loans from the fund that:
(1) have the greatest economic development potential; and
(2) require the lowest ratio of money from the fund compared with the combined financial commitments of the applicant and those cooperating on the project.
(c) The board shall make final funding determinations for applications for grants or loans from the fund that will be submitted to the budget agency for review and approval. In making a determination on a proposal intended to obtain federal or private research funding, the board shall be advised by a peer review panel and shall consider the following factors in evaluating the proposal:
(1) The scientific merit of the proposal.
(2) The predicted future success of federal or private funding for the proposal.
(3) The ability of the researcher to attract merit based scientific funding of research.
(4) The extent to which the proposal evidences interdisciplinary or interinstitutional collaboration among two (2) or more Indiana postsecondary educational institutions or private sector partners, as well as cost sharing and partnership support from the business community.
The purposes for which grants and loans may be made include erecting, constructing, reconstructing, extending, remodeling, improving, completing, equipping, and furnishing research and technology transfer facilities. (d) The peer review panel shall be chosen by and report to the board. In determining the composition and duties of a peer review panel, the board shall consider the National Institutes of Health and the National Science Foundation peer review processes as models. The members of the panel must have extensive experience in federal research funding. A panel member may not have a relationship with any private entity or postsecondary educational institution in Indiana that would constitute a conflict of interest for the panel member.
(e) In making a determination on any other application for a grant or loan from the fund involving a proposal to transfer research results and technologies into marketable products or commercial ventures, the board shall consult with experts as necessary to analyze the likelihood of success of the proposal and the relative merit of the proposal.
(f) A grant or loan from the fund may not be approved or recommended to the budget agency by the board unless the grant or loan has received a positive recommendation from a peer review panel described in this section.
As added by P.L.4-2005, SEC.34. Amended by P.L.1-2006, SEC.129; P.L.2-2007, SEC.109.

IC 5-28-16-5
Administrative expenses
Sec. 5. The board may use money in the fund to cover administrative expenses incurred in carrying out the requirements of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-16-6
Annual report
Sec. 6. The board shall submit an annual report to the legislative council before September 1. The report must be in an electronic format under IC 5-14-6 and must contain the following information concerning fund activity in the preceding state fiscal year:
(1) The name of each entity receiving a grant from the fund.
(2) The location of each entity sorted by:
(A) county, in the case of an entity located in Indiana; or
(B) state, in the case of an entity located outside Indiana.
(3) The amount of each grant awarded to each entity.
As added by P.L.4-2005, SEC.34.



CHAPTER 17. SMALL BUSINESS DEVELOPMENT

powers listed in this subsection.
(8) Establish and administer the small and minority business financial assistance program under IC 5-28-20.
(9) Approve and administer loans from the small business development fund established by IC 5-28-18.
(10) Coordinate state funded programs that assist the organization and development of new enterprises.
As added by P.L.4-2005, SEC.34. Amended by P.L.56-2009, SEC.3; P.L.87-2011, SEC.3; P.L.133-2012, SEC.44.

IC 5-28-17-2
Debts of small business development corporation
Sec. 2. Debts incurred by the small business development corporation under authority of IC 4-3-12 (before its repeal) do not represent or constitute a debt of the state within the meaning of the Constitution of the State of Indiana or Indiana statutes. The corporation may not incur debt under this chapter. However, the corporation shall assume the debt of the small business development corporation that is outstanding on the date the small business development corporation is abolished.
As added by P.L.4-2005, SEC.34.

IC 5-28-17-3
Access to small business division
Sec. 3. The corporation's small business division described in IC 5-28-5-6.5 shall provide free access to the office's services through:
(1) a toll free telephone number; and
(2) an Internet web page maintained on the corporation's web site.
As added by P.L.56-2009, SEC.4.

IC 5-28-17-4
Application of chapter
Sec. 4. This chapter may not be construed to limit the corporation's ability to carry out its responsibilities under this chapter with respect to a business that:
(1) the corporation considers to be a small business; and
(2) does not meet the definition of a small business set forth in IC 5-28-2-6.
As added by P.L.56-2009, SEC.5.

IC 5-28-17-5
Small business ombudsman; designation; duties
Sec. 5. The board shall designate an employee in the small business division to be the small business ombudsman. The small business ombudsman serves at the pleasure of the board. The corporation shall provide staff support to the small business ombudsman. The small business ombudsman shall carry out the following duties: (1) Work with state agencies to permit increased enforcement flexibility and the ability to grant common sense exemptions for first time offenders of state rules and policies, including, notwithstanding any other law, policies for the compromise of interest and penalties related to a listed tax (as defined in IC 6-8.1-1-1) and other taxes and fees collected or administered by a state agency.
(2) Work with state agencies to seek ways to consolidate forms and eliminate the duplication of paperwork, harmonize data, and coordinate due dates.
(3) Coordinate with OMB (as defined in IC 4-3-22-3) to perform cost benefit analyses.
(4) Work with state agencies to monitor any outdated, ineffective, or overly burdensome information requests from state agencies to small businesses.
(5) Carry out the duties specified under IC 4-22-2-28 and IC 4-22-2.1 to review proposed rules and participate in rulemaking actions that affect small businesses.
(6) Coordinate with the ombudsmen designated under IC 13-28-3-2 and the office of voluntary compliance established by IC 13-28-1-1 to coordinate the provision of services required under IC 4-22-2-28.1 and IC 13-28-3.
(7) Prepare written and electronic information for periodic distribution to small businesses describing the small business services provided by coordinators (as defined in IC 4-3-22-16) and work with the office of technology established by IC 4-13.1-2-1 to place information concerning the availability of these services on state Internet web sites that the small business ombudsman or a state agency determines are most likely to be visited by small business owners and managers.
(8) Assist in training agency coordinators that will be assigned to rules under IC 4-22-2-28.1(e).
(9) Investigate and attempt to resolve any matter regarding compliance by a small business with a law, rule, or policy administered by a state agency, either as a party to a proceeding or as a mediator.
State agencies shall cooperate with the small business ombudsman to carry out the purpose of this section. The department of state revenue and the department of workforce development shall establish a program to distribute the information described in subdivision (7) to small businesses that are required to file returns or information with these state agencies.
As added by P.L.110-2010, SEC.11.



CHAPTER 18. SMALL BUSINESS DEVELOPMENT FUND

IC 5-28-18-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the small business development fund established by section 7 of this chapter.
As added by P.L.4-2005, SEC.34. Amended by P.L.87-2011, SEC.4.

IC 5-28-18-3
"Local board"
Sec. 3. As used in this chapter, "local board" means the:
(1) governing body of an eligible entity described in section 12 of this chapter; or
(2) board of directors of a corporation described in section 13 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-4
"Local pool"
Sec. 4. As used in this chapter, "local pool" includes both a local investment pool established under section 12 of this chapter and a local opportunity pool established under section 13 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-5
"Nontraditional entrepreneur"
Sec. 5. As used in this chapter, "nontraditional entrepreneur" means a person who operates or seeks to establish a business in Indiana and who is described in one (1) or more of the following categories:
(1) Persons whose employment has been terminated or who have been laid off and who have limited opportunities for employment or reemployment in the same or a similar occupation in the area in which they reside.
(2) Persons who are employed but whose family income is not greater than one hundred twenty-five percent (125%) of the federal income poverty level for the same size family.
(3) Single parents whose family income is not greater than one hundred twenty-five percent (125%) of the federal income poverty level for the same size family.
(4) Minorities.
(5) Women. (6) Persons who are at least sixty-five (65) years of age.
(7) Persons who are at least eighteen (18) years of age but less than twenty-four (24) years of age.
(8) Welfare recipients.
(9) Owners or operators of existing businesses with less than twenty-five (25) employees.
(10) Persons who by reason of physical or mental disability are unable to achieve full vocational participation.
(11) Members of family farms undergoing economic adjustment and seeking sources of income in addition to the farm.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-6
Findings of fact; state policy
Sec. 6. (a) The general assembly makes the following findings of fact:
(1) There exists in Indiana an inadequate amount of locally managed, pooled investment capital in the private sector available to invest in new and existing business ventures, including business ventures by nontraditional entrepreneurs.
(2) Investing capital and business management advice in new and existing business ventures, including business ventures by nontraditional entrepreneurs, will enhance economic development and create and retain employment in Indiana. This investment will enhance the health and general welfare of the people of Indiana, and it constitutes a public purpose.
(3) Nontraditional entrepreneurs have not engaged in entrepreneurship and self-employment to the extent found in the mainstream of Indiana's population. Realizing the potential of these nontraditional entrepreneurs will enhance Indiana's economic vitality.
(b) It is the policy of the state to promote economic development and entrepreneurial talent of Indiana's inhabitants by the creation of the small business development fund for the public purpose of promoting opportunities for gainful employment and business opportunities.
As added by P.L.4-2005, SEC.34. Amended by P.L.87-2011, SEC.5.

IC 5-28-18-7
Fund established; administration; investment; reversion; audit
Sec. 7. (a) The small business development fund is established within the state treasury. The fund is a revolving fund to:
(1) provide loans approved by the corporation under this chapter and IC 5-28-17; and
(2) provide loans or loan guarantees under the small and minority business financial assistance program established by IC 5-28-20-9.
(b) The fund consists of appropriations from the general assembly and loan repayments.
(c) The corporation shall administer the fund. The following may

be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter and IC 5-28-20.
(d) Earnings from loans made under this chapter shall be deposited in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(g) The fund is subject to an annual audit by the state board of accounts. The fund shall bear the full costs of the audit.
(h) With respect to loans or loan guarantees made from the fund before July 1, 2011, references in law or loan documents made to the microenterprise partnership program fund before July 1, 2011, shall be construed after June 30, 2011, as references to the small business development fund.
As added by P.L.4-2005, SEC.34. Amended by P.L.87-2011, SEC.6.

IC 5-28-18-8
Powers and duties of corporation
Sec. 8. (a) The corporation shall perform the following duties:
(1) Establish and implement the policies and procedures to be used by the corporation in the administration of the fund.
(2) Subject to section 10 of this chapter, establish criteria for awarding loans from the fund.
(3) Review and approve or disapprove applications for loans from the fund.
(4) Establish the terms of loans from the fund, which must include the conditions set forth in section 11 of this chapter.
(5) Award the loans approved under this chapter.
(6) Provide the staff and other resources necessary to implement this chapter.
(7) Prepare and distribute to appropriate entities throughout Indiana requests for proposals for the organization and operation of local pools.
(8) Conduct conferences and seminars concerning the fund.
(b) The corporation may enter into contracts necessary for the administration of this chapter, including contracts for servicing loans from the fund.
As added by P.L.4-2005, SEC.34. Amended by P.L.133-2012, SEC.45.

IC 5-28-18-9
Loan application; requirements
Sec. 9. A local board may apply for a loan from the fund. A local board's application for a loan must include the following information: (1) The total amount of the loan requested from the fund.
(2) The total amount of matching funds to be provided from the local pool operated by the local board and the sources of those matching funds.
(3) A detailed description of the local pool, including its investment criteria.
(4) The impact of the proposed loan on job production in the area served by the local pool.
(5) Any other information requested by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-10
Loan award criteria
Sec. 10. The corporation's criteria for awarding loans from the fund to a local board must include the following factors:
(1) The extent to which local financial institutions invest and participate in the local pool.
(2) The extent to which the local pool is used as a secondary source of financing that complements conventional financing provided by existing financial institutions.
(3) The local board's knowledge of successful business practices.
(4) The extent to which the local board will target the proceeds of the loan toward nontraditional entrepreneurs.
(5) The extent to which the local board intends to use the loan proceeds for investment in debt, equity, debt with equity attributes, or other forms of creative financing.
(6) The extent to which the local board's proposed program will encourage clustering of small business programs through proximity to small business incubators and other sources of small business assistance and technology transfer.
(7) Other criteria established by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-11
Loan conditions
Sec. 11. A loan from the fund to a local board is subject to the following conditions:
(1) The local board may use the loan from the fund only to make and service grants, equity investments, loans, and loan guarantees to persons who are establishing or operating businesses in Indiana. However, the local board may not spend any part of the loan from the fund to defray the expenses of servicing grants, loans, and loan guarantees unless that expenditure is specifically authorized in the loan agreement with the corporation.
(2) The term of the loan may not exceed twenty (20) years.
(3) The loan must require the local board to provide matching funds in an amount determined by the corporation. However, the total of the loan plus the matching funds must be at least: (A) one million dollars ($1,000,000) for a local investment pool established under section 12 of this chapter; or
(B) five hundred thousand dollars ($500,000) for a local opportunity pool established under section 13 of this chapter.
(4) The corporation may forgive or defer payment of all or part of the interest and principal on the loan.
(5) The loan agreement must require the local board, through its staff or consultants, to perform the following duties with respect to recipients of financial assistance from the local pool:
(A) Provide training in business and financial management techniques.
(B) Oversee the fiscal operations of the recipients of financial assistance for at least one (1) year following the receipt of that assistance.
(C) Provide fiscal management assistance to recipients of financial assistance when necessary for at least one (1) year following the receipt of the assistance, including assistance in the preparation and filing of federal and state tax returns.
(6) The local board must make a report concerning the local pool to the corporation before September 1 of each year. The report must include detailed information concerning the structure, operation, and financial condition of the local pool.
(7) Any other conditions that the corporation considers appropriate.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-12
"Eligible entity"; establishment of local investment pool; requirements of articles of incorporation or bylaws
Sec. 12. (a) As used in this section, "eligible entity" means any partnership, unincorporated association, corporation, or limited liability company, whether or not operated for profit, that is established for the purpose of establishing a local investment pool.
(b) A local investment pool may be established only by an eligible entity. A political subdivision may participate in the establishment of an eligible entity but may not be the sole member of the eligible entity.
(c) The articles of incorporation or bylaws of the eligible entity, as appropriate, must provide the following:
(1) The exclusive purpose of the eligible entity is to establish a local investment pool to:
(A) attract private equity investment to provide grants, equity investments, loans, and loan guarantees for the establishment or operation of businesses in Indiana; and
(B) provide a low to moderate rate of return to investors in the short term, with higher rates of return in the long term.
(2) The governing body of the eligible entity must include:
(A) persons who are qualified by professional background and business experience to make sound financial and

investment decisions in the private sector; and
(B) representatives of nontraditional entrepreneurs.
(3) The eligible entity may receive funds from:
(A) equity investors;
(B) grants and loans from local units of government;
(C) grants and loans from the federal government;
(D) donations; and
(E) loans from the fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-13
Establishment of local opportunity pool; requirements of articles of incorporation or bylaws
Sec. 13. (a) A local opportunity pool may be established only by a nonprofit corporation or a for-profit corporation established for that purpose. A political subdivision may participate in the establishment of such a corporation but may not be the sole member of the corporation.
(b) The articles of incorporation or bylaws of a corporation described in subsection (a), as appropriate, must provide the following:
(1) The exclusive purpose of the corporation described in subsection (a) is to establish a local opportunity pool to:
(A) attract sources of funding other than private equity investment to provide grants, loans, and loan guarantees for the establishment or operation of nontraditional entrepreneurial endeavors in Indiana; and
(B) enter into financing agreements that seek the return of the principal amounts advanced by the pool, with the potential for a greater return.
(2) The board of directors of the corporation described in subsection (a) must include:
(A) persons who are actively engaged in Indiana in private enterprise, organized labor, or state or local governmental agencies and who are qualified by professional background and business experience to make sound financial and investment decisions in the private sector; and
(B) representatives of nontraditional entrepreneurs.
(3) The corporation described in subsection (a) may receive funds from:
(A) philanthropic foundations;
(B) grants and loans from local units of government;
(C) grants and loans from the federal government;
(D) donations;
(E) bequests; and
(F) loans from the fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-14
Loans not lending of state credit Sec. 14. The making of loans from the fund does not constitute the lending of credit by the state for purposes of any other statute or the Constitution of the State of Indiana.
As added by P.L.4-2005, SEC.34.



CHAPTER 19. REPEALED



CHAPTER 20. SMALL AND MINORITY BUSINESS FINANCIAL ASSISTANCE PROGRAM

IC 5-28-20-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the small business development fund established by IC 5-28-18-7.
As added by P.L.4-2005, SEC.34. Amended by P.L.87-2011, SEC.7.

IC 5-28-20-3
"Loan"
Sec. 3. As used in this chapter, "loan" means a direct loan from the fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-4
"Minority business"
Sec. 4. As used in this chapter, "minority business" means an individual, a partnership, a corporation, a limited liability company, or a joint venture of any kind that is owned and controlled by one (1) or more persons who are:
(1) United States citizens; and
(2) members of a minority group.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-5
"Minority group"
Sec. 5. As used in this chapter, "minority group" means:
(1) blacks;
(2) American Indians;
(3) Hispanics;
(4) Asian Americans; and
(5) other similar racial minority groups.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-6
"Owned and controlled"
Sec. 6. As used in this chapter, "owned and controlled" means having:
(1) ownership of at least fifty-one percent (51%) of the

enterprise, including corporate stock of a corporation;
(2) control over the management and being active in the day to day operations of the business; and
(3) an interest in the capital, assets, and profits and losses of the business proportionate to the percentage of ownership.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-7
"Program"
Sec. 7. As used in this chapter, "program" refers to the small and minority business financial assistance program established by section 9 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-8
"Small business"
Sec. 8. As used in this chapter, "small business" has the meaning set forth in IC 5-22-14-1. The term includes an independently owned and operated business that is operating under a franchise from another business.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-9
Program established; purpose
Sec. 9. The small and minority business financial assistance program is established to provide loans and loan guarantees under this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-10
Duties of corporation
Sec. 10. The corporation shall do the following:
(1) Establish and implement the policies and procedures to be used in the administration of this chapter.
(2) Enter into contracts and guarantee agreements, as necessary, with approved lenders, state governmental agencies, corporations, and United States governmental agencies, including agreements for federal insurance of losses resulting from death, default, bankruptcy, or total and permanent disability of borrowers.
(3) Establish criteria for awarding loans and loan guarantees from the fund, and require that any loan or loan guarantee under this chapter be disbursed and repaid in the manner that the corporation prescribes.
(4) Accept, use, and disburse federal funds made available to the corporation by the federal government for the purposes described in this section.
(5) Take, hold, and administer, on behalf of any loan program and for purposes of this chapter, property and money and the interest and income derived from the property and money either

absolutely or in trust.
(6) Accept gifts, grants, bequests, devises, and loans for purposes of this chapter.
(7) Adopt bylaws to implement this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-11
Obligation of program not a debt of state; loans from fund not lending of state credit
Sec. 11. (a) An obligation of the program for losses on loans resulting from death, default, bankruptcy, or total or permanent disability of borrowers is not a debt of the state but is payable solely from the fund.
(b) The making of loans from the fund does not constitute the lending of credit by the state for purposes of any other statute or the Constitution of the State of Indiana.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-12
Loans and loan guarantees; conditions
Sec. 12. From the fund, the corporation shall:
(1) guarantee loans made by approved lenders upon conditions prescribed under this chapter to small or minority businesses to assist them in the operation or expansion of their businesses; and
(2) make loans upon conditions prescribed under this chapter to small or minority businesses for the purpose of assisting them in the operation and expansion of their businesses.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-13
Loans; training requirements
Sec. 13. In making loans from the fund, the corporation shall require that the recipients of the loans receive training in business and financial management skills, including the preparation and filing of state and federal tax returns.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-14
Training consultants; standards; duties
Sec. 14. (a) The training required by section 13 of this chapter may be provided by consultants or staff members of the corporation. The corporation shall establish standards for the training.
(b) The duties of the consultants or staff members are as follows:
(1) To provide training in business and financial management techniques to the recipients of loans under this chapter when directed by the corporation.
(2) To oversee the fiscal operations of recipients of loans under this chapter for at least one (1) year following the receipt of the loan. (3) To provide fiscal management assistance when necessary for at least one (1) year following the receipt of the loan, including assisting recipients in filing state and federal tax returns.
As added by P.L.4-2005, SEC.34.



CHAPTER 21. SMALL BUSINESS INCUBATOR PROGRAM

IC 5-28-21-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the small business incubator fund established by section 6 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-3
"Incubator"
Sec. 3. As used in this chapter, "incubator" means a facility in which space may be leased by a tenant and in which management provides access to business development services for use by tenants.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-4
"Sponsor"
Sec. 4. As used in this chapter, "sponsor" means an organization that enters into a written agreement with the corporation to:
(1) establish, operate, and administer a small business incubator; or
(2) provide funding to an organization that operates a small business incubator.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-5
"Tenant"
Sec. 5. As used in this chapter, "tenant" means a sole proprietorship, partnership, limited liability company, or corporation operating a business and occupying space in an incubator.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-6
Establishment of fund; purpose; repayments of loans; nonreversion
Sec. 6. (a) The small business incubator fund is established within the state treasury. The fund is a revolving fund. The fund shall be used to provide grants, loans, and loan guarantees under this chapter.
(b) The fund consists of appropriations from the general assembly and loan repayments.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund. (2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(e) Repayments of loans from the fund, including interest, shall be deposited in the fund.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-7
Application for grant, loan, or loan guarantee; requirements
Sec. 7. A political subdivision (as defined in IC 36-1-2-13), a nonprofit organization, or a for-profit organization may submit an application to the corporation to obtain a grant, loan, or loan guarantee to establish a small business incubator. The application must:
(1) describe the facility that is to be converted to an incubator;
(2) specify the cost of the conversion;
(3) demonstrate the ability of the applicant to directly provide or arrange for the provision of business development services (including financial consulting assistance, management and marketing assistance, and physical services) for tenants of the incubator;
(4) demonstrate a potential for sustained use of the incubator by eligible tenants through a market study or other means;
(5) demonstrate the ability of the applicant to operate the incubator in accordance with section 19 of this chapter;
(6) state that the applicant will not discriminate against an employee or applicant for employment on the basis of race, religion, color, national origin, sex, or age; and
(7) include any other information required by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-8
Award of grants, loans, and loan guarantees; criteria
Sec. 8. The corporation shall award grants, loans, and loan guarantees based on the following criteria:
(1) The ability of the applicant to comply with section 19 of this chapter.
(2) The economic impact of the incubator on the community.
(3) Conformance with any areawide and local economic development plans.
(4) The location of the incubator, in order to encourage geographic distribution of incubators throughout Indiana.
(5) Other criteria established by the corporation.
As added by P.L.4-2005, SEC.34.
IC 5-28-21-9
Use of grants and loans
Sec. 9. Grants and loans awarded or guaranteed under this chapter may be used only for the following purposes, when necessary for the creation and operation of an incubator:
(1) The acquisition and leasing of land and existing buildings.
(2) The construction or rehabilitation of buildings or other facilities.
(3) The purchase of equipment and furnishings.
(4) The payment of operating expenses of the incubator during the first twenty-four (24) months of its operation.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-10
Grant amount limits
Sec. 10. A grant under this chapter may not exceed the lesser of:
(1) fifty percent (50%) of the total eligible project costs; or
(2) two hundred fifty thousand dollars ($250,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-21-11
Grant use limit
Sec. 11. An applicant for a grant may only use the grant in an economically disadvantaged area.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-12
Loan or loan guarantee amount limits
Sec. 12. A loan or loan guarantee under this chapter may not exceed the lesser of:
(1) fifty percent (50%) of the total eligible project costs; or
(2) five hundred thousand dollars ($500,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-21-13
Combined grant and loan or loan guarantee amount limits
Sec. 13. An applicant may apply for both a grant and a loan or loan guarantee, but the combined grant and loan or loan guarantee may not exceed five hundred thousand dollars ($500,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-21-14
Loan security
Sec. 14. (a) A loan under this chapter must be secured by liens on collateral at the highest level of priority that can accommodate the borrower's ability to raise sufficient debt and equity capital.
(b) A financial institution holding an obligation that is guaranteed under this chapter must adequately secure the obligation.
As added by P.L.4-2005, SEC.34.
IC 5-28-21-15
Leased facilities; conditions
Sec. 15. A grant, loan, or loan guarantee for an incubator in a facility that is leased may be made only if the applicant intends to buy the facility. A loan or loan guarantee must be secured by a leasehold mortgage.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-16
Deferral of principal and interest
Sec. 16. The corporation may defer payment of interest and principal on a loan under this chapter for not more than two (2) years.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-17
Loan interest rate; determination
Sec. 17. In order to establish a rate of interest for a loan under this chapter, the corporation shall select a nationally recognized index of municipal bond averages and a date not less than one (1) month nor more than two (2) months before the granting of the loan. The rate of interest on the loan must be one percent (1%) less than the average published on the date closest to the selected date by the selected nationally recognized index, rounded to the next lowest whole percent. The corporation may determine that the rounding down should be to a fraction of a percent that is a multiple of either one-tenth of one percent (0.1%) or one-fourth of one percent (0.25%).
As added by P.L.4-2005, SEC.34.

IC 5-28-21-18
Loan or loan guarantee time limits
Sec. 18. A loan or loan guarantee under this chapter may not exceed the lesser of:
(1) ten (10) years; or
(2) the useful life of the property for which the loan is granted or guaranteed, as determined by the United States Department of the Treasury.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-19
Duties of sponsors or assistance recipients
Sec. 19. A sponsor or an organization receiving assistance through a sponsor has the following duties in establishing and operating a small business incubator with assistance under this chapter:
(1) Securing title to the facility or leasing the facility with the intent to secure title.
(2) Managing the physical development of the incubator facility, including the provision of common conference or meeting space. (3) Furnishing and equipping the facility to provide business services to the tenants.
(4) Marketing the facility and securing eligible tenants.
(5) Providing or arranging for the provision of financial consulting, assistance in accessing private financial markets, and marketing and management assistance services for the tenants.
(6) Establishing rental and service fees.
(7) Encouraging the sharing of ideas among tenants and aiding the tenants in an innovative manner while they are within the incubator.
(8) Establishing policies for the:
(A) acceptance of tenants into the incubator; and
(B) termination of occupancy by tenants.
(9) Encouraging the establishment of small business incubators in economically disadvantaged areas. However, if the small business incubator secures only a loan or loan guarantee under this chapter, this subdivision does not limit the establishment of the small business incubator to economically disadvantaged areas.
(10) Establishing a local advisory committee to assist in the performance of the duties listed in this section. Advisory committee members must represent fields that can contribute to the sound operation of the incubator, such as accounting, finance, law, education, and small business. Advisory committee members may not vote on projects of sponsors or tenants with whom the member is financially affiliated.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-20
Duties of corporation
Sec. 20. The corporation has the following duties under this chapter:
(1) Making grants, loans, and loan guarantees to sponsors for small business incubators.
(2) Ensuring that sponsors receiving grants, loans, or loan guarantees meet the conditions of this chapter.
(3) Receiving and evaluating annual reports from sponsors. These reports must include a financial statement for the incubator, evidence that all the tenants in the incubator are eligible under the terms of this chapter, a list of tenants in the incubator, and any other information required by the corporation.
(4) Establishing policies to implement this chapter. These policies must include provisions permitting greater flexibility with respect to the establishment and operation of incubators in the areas described in section 19(9) of this chapter, including more flexible tenant policies.
As added by P.L.4-2005, SEC.34.
IC 5-28-21-21
Repealed
(Repealed by P.L.133-2012, SEC.46.)

IC 5-28-21-22
Advisory committees
Sec. 22. The corporation may establish one (1) or more advisory committees to assist the corporation in implementing this chapter. Advisory committee members may not be affiliated financially with a sponsor or tenant and must represent fields that can contribute to the sound operation of the incubator program (such as accounting, finance, law, education, and small business).
As added by P.L.4-2005, SEC.34.



CHAPTER 22. FILM INDUSTRY DEVELOPMENT

IC 5-28-22-2
Corporation duties
Sec. 2. (a) The corporation shall:
(1) establish a close working relationship with film industry representatives in the United States and abroad, if appropriate;
(2) coordinate locational activities in Indiana;
(3) provide liaison activities during actual film production;
(4) perform all appropriate research and background work related to the determination of film industry plans and requirements; and
(5) establish an aggressive promotional and informational effort designed to attract film producers to Indiana.
(b) The corporation and its staff members may work closely with other agencies of state government or with any other individual, institution, or group to accomplish the responsibilities enumerated in subsection (a).
As added by P.L.4-2005, SEC.34.



CHAPTER 23. BUSINESS MODERNIZATION AND TECHNOLOGY

IC 5-28-23-2
Debts of business modernization and technology corporation
Sec. 2. Debts incurred by the business modernization and technology corporation under authority of IC 4-3-1 (before its repeal) do not represent or constitute a debt of the state within the meaning of the Constitution of the State of Indiana or Indiana statutes. The corporation may not incur debt under this chapter. However, the corporation shall assume the debt of the business modernization and technology corporation that is outstanding on the date the business modernization and technology corporation is abolished.
As added by P.L.4-2005, SEC.34.

IC 5-28-23-3
Consideration of projects
Sec. 3. The corporation shall consider projects involving the creation of the following:
(1) Markets for products made from recycled materials.
(2) New products made from recycled materials.
As added by P.L.4-2005, SEC.34.



CHAPTER 24. INVESTMENT INCENTIVE PROGRAM

IC 5-28-24-2
Establishment by corporation; purpose
Sec. 2. The corporation shall establish policies to carry out an investment incentive program. The purpose of the program is to provide grants and loans to counties and municipalities that will, in turn, be loaned to certain new or expanding businesses for construction or for the purchase of real or personal property.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-3
Award of grants and loans to counties and municipalities; criteria
Sec. 3. (a) The corporation shall adopt policies and guidelines to establish the criteria for awarding grants and loans to counties and municipalities.
(b) The criteria for awarding the grants and loans must include the:
(1) economic need of the county or municipality;
(2) impact of the new or expanding business on employment and output in the county or municipality;
(3) importance of state participation to the investment decision;
(4) impact of state assistance to job production in the county or municipality; and
(5) extent of other public and private participation.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-4
Loans to businesses by counties and municipalities; criteria; approval of loans by corporation
Sec. 4. (a) The corporation shall establish criteria to guide counties and municipalities in making loans to businesses.
(b) The terms of the loans must include provisions stating that:
(1) loans shall be restricted to enterprises that create new and permanent jobs;
(2) loans may not exceed the greater of:
(A) ten percent (10%) of the total investment; or
(B) two hundred fifty thousand dollars ($250,000); and
(3) the principal and interest on the loan must be repaid to the county or municipality.
(c) All loans by a county or municipality under this chapter are subject to approval by the corporation.
As added by P.L.4-2005, SEC.34.
IC 5-28-24-5
Powers of corporation
Sec. 5. The corporation may:
(1) adopt policies and guidelines to carry out this chapter;
(2) accept money and other things of value from all sources;
(3) provide services and materials to carry out the purposes of the program;
(4) evaluate the program; and
(5) involve other entities, by contract or otherwise, in carrying out the purposes of the program.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-6
Use of repayment proceeds; corporation approval
Sec. 6. (a) The repayment proceeds of a loan made from a grant under this chapter shall be used by the county or municipality for any economic or community development activity, including:
(1) making loans to businesses; and
(2) the construction or reconstruction of any street, sewer, or other capital improvement that will promote economic development in the community or the repayment of bonds used to finance the construction or reconstruction.
(b) All uses of repaid loan proceeds by a county or municipality under this chapter are subject to approval by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-7
Grants from state appropriated funds
Sec. 7. The corporation may not make a grant from state appropriated funds to a county or municipality under this chapter unless the county or municipality agrees to lend to the new or expanding business an amount greater than or equal to the state grant.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-8
Loan not general obligation of county or municipality; determination of reasonable assurance of repayment
Sec. 8. (a) A loan to a county or municipality made under this chapter is not a general obligation of the county or municipality and is payable solely from revenues derived from the new or expanding business.
(b) Before making a loan to a county or municipality, the corporation shall determine that there is reasonable assurance that the loan will be repaid. In making this determination, the corporation shall consider:
(1) the financial condition of the business;
(2) the financial feasibility of the expansion being undertaken by the business;
(3) the adequacy of collateral for the loan; and (4) any other information that the corporation considers relevant to its determination.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-9
Establishment and purpose of investment incentive fund; administration
Sec. 9. (a) The investment incentive fund is established within the state treasury to provide grants and loans to counties and municipalities.
(b) The fund consists of appropriations from the general assembly and loan repayments.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) Earnings from loans made under this chapter shall be deposited the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.4-2005, SEC.34.



CHAPTER 25. INDUSTRIAL DEVELOPMENT GRANT FUND

IC 5-28-25-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the industrial development grant fund established by section 4 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-25-3
"Industrial development program"
Sec. 3. As used in this chapter, "industrial development program" means a program designed to aid economic development in Indiana and includes:
(1) the construction of airports, airport facilities, and tourist attractions;
(2) the construction, extension, or completion of:
(A) sanitary sewerlines, storm sewers, and other related drainage facilities;
(B) waterlines;
(C) roads and streets;
(D) sidewalks;
(E) rail spurs and sidings; and
(F) information and high technology infrastructure (as defined in IC 5-28-9-4);
(3) the leasing, purchase, construction, repair, and rehabilitation of property, both real and personal; and
(4) the preparation of surveys, plans, and specifications for the construction of publicly owned and operated facilities, utilities,

and services.
As added by P.L.4-2005, SEC.34.

IC 5-28-25-4
Fund established; powers of corporation; administration
Sec. 4. (a) The industrial development grant fund is established within the state treasury. Grants may be made from the fund to eligible entities in accordance with this chapter and the rules adopted under this chapter.
(b) The corporation may receive and accept, for purposes of the fund, grants, gifts, and contributions from public and private sources, including, on behalf of the state, grants from agencies and instrumentalities of the United States.
(c) The fund consists of appropriations from the general assembly.
(d) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund.
(f) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-25-5
Grants; use of grants
Sec. 5. (a) The secretary of commerce, subject to the approval of the governor and budget director, may direct the auditor of state to make an approved grant from the fund to an eligible entity.
(b) The money granted must be used by the recipient to institute and administer an approved industrial development program.
As added by P.L.4-2005, SEC.34.



CHAPTER 26. GLOBAL COMMERCE CENTER PILOT PROGRAM

IC 5-28-26-1
"Base assessed value"
Sec. 1. As used in this chapter, "base assessed value" means:
(1) the net assessed value of all the taxable property located in a global commerce center as finally determined for the assessment date immediately preceding the effective date of the allocation provision of a resolution adopted under section 18 of this chapter; plus
(2) to the extent it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-2
"District"
Sec. 2. As used in this chapter, "district" means the Eastern Indiana Economic Development District.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-3
"High technology activity"
Sec. 3. As used in this chapter, "high technology activity" has the meaning set forth in IC 36-7-32-7.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-4
"Hub" Sec. 4. As used in this chapter, "hub" means a regional economic development project that is:
(1) selected by a district for development as a global commerce center; and
(2) designated as a global commerce center under this chapter.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-5
"Income tax base period amount"
Sec. 5. As used in this chapter, "income tax base period amount" means the total amount of the following taxes paid by employees employed in the territory comprising a global commerce center with respect to wages and salary earned for work in the global commerce center for the state fiscal year that precedes the date on which the global commerce center was designated under section 12 of this chapter:
(1) The county adjusted gross income tax.
(2) The county option income tax.
(3) The county economic development income tax.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-6
"Income tax incremental amount"
Sec. 6. As used in this chapter, "income tax incremental amount" means the remainder of:
(1) the total amount of county adjusted gross income tax, county option income taxes, and county economic development income taxes paid by employees employed in the territory comprising the global commerce center with respect to wages and salary earned for work in the territory comprising the global commerce center for a particular state fiscal year; minus
(2) the income tax base period amount;
as determined by the department of state revenue.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-7
"Public facilities"
Sec. 7. As used in this chapter, "public facilities" includes a street, a road, a bridge, a storm water or sanitary sewer, a sewage treatment facility, a facility designed to reduce, eliminate, or prevent the spread of identified soil or groundwater contamination, a drainage system, a retention basin, a pretreatment facility, a waterway, a waterline, a water storage facility, a rail line, an electric, gas, telephone or other communications line or any other type of utility line or pipeline, or another similar or related structure or improvement, together with necessary easements for the structure or improvement. Except for rail lines, utility lines, or pipelines, the structures or improvements described in this section must be either owned or used by a public agency, functionally connected to similar or supporting facilities owned or used by a public agency, or designed and dedicated for use

by, for the benefit of, or for the protection of the health, welfare, or safety of the public generally, whether or not used by a single business entity. Any road, street, or bridge must be continuously open to public access. A public facility must be located on public property or in a public, utility, or transportation easement or right-of-way.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-8
"Spoke"
Sec. 8. As used in this chapter, "spoke" means an economic development project that is:
(1) located within the area served by a district;
(2) undertaken to support the activities of a hub; and
(3) treated as a global commerce center under this chapter upon the approval of the district board and fiscal body of the county in which the project is located.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-9
"Tax increment revenues"
Sec. 9. As used in this chapter, "tax increment revenues" means the property taxes attributable to the assessed value of property located in a global commerce center in excess of the base assessed value.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-10
"Unit"
Sec. 10. As used in this chapter, "unit" means a county, city, or town.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-11
Powers of corporation
Sec. 11. The corporation may do the following:
(1) Designate a global commerce center pilot program under section 12 of this chapter.
(2) Establish a procedure by which the global commerce center pilot program may be monitored and evaluated on an annual basis.
(3) Promote the global commerce center pilot program.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-12
Designation of global commerce center
Sec. 12. (a) If a district applies to the corporation to have part of the area served by the district designated as a global commerce center, the corporation may approve the district's application if the corporation determines that the district's proposed global commerce

center meets the following criteria:
(1) The proposed global commerce center is well suited for the development of a hub and its supporting spokes.
(2) The proposed global commerce center has the support of the surrounding community.
(3) The proposed global commerce center is well suited for the development of at least one (1) of the following:
(A) A high technology activity.
(B) Advanced manufacturing.
(C) Transportation, distribution, and logistics.
(D) Agribusiness.
(b) The corporation may adopt rules under IC 4-22-2 specifying application procedures.
(c) A global commerce center designated under this section must include a hub. The boundaries of the global commerce center are not required to be contiguous. Only one (1) global commerce center pilot program may be designated under this section.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-13
Addition of spokes to global commerce center
Sec. 13. If a global commerce center is designated under section 12 of this chapter, an unlimited number of spokes may be added to the global commerce center at the discretion of the fiscal bodies of the counties served by the district and the district board.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-14
List of employers in global commerce center
Sec. 14. (a) After a global commerce center is designated under section 12 of this chapter, the district shall send to the department of state revenue:
(1) a certified copy of the designation of the global commerce center under section 12 of this chapter; and
(2) a complete list of the employers in the global commerce center and the street names and the range of street numbers of each street in the global commerce center.
The district shall update the list provided under subdivision (2) before July 1 of each year.
(b) Not later than sixty (60) days after receiving a copy of the designation of the global commerce center, the department of state revenue shall determine the gross retail base period amount and the income tax base period amount.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-15
Deadline for calculation of income tax incremental amount
Sec. 15. Before the first business day in October of each year, the department of state revenue shall calculate the income tax incremental amount and the gross retail incremental amount for the

preceding state fiscal year for each global commerce center designated under this chapter.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-16
Establishment of incremental tax financing fund; deposits; distributions
Sec. 16. (a) The treasurer of state shall establish an incremental tax financing fund for each global commerce center designated under this chapter. The fund shall be administered by the treasurer of state. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
(b) The total amount of the following taxes paid by employees employed in the global commerce center with respect to wages earned for work in the global commerce center shall be deposited in the incremental tax financing fund established for a global commerce center until the amount deposited equals the income tax incremental amount:
(1) The county adjusted gross income tax.
(2) The county option income tax.
(3) The county economic development income tax.
(c) On or before the twentieth day of each month, all amounts held in the incremental tax financing fund established for a global commerce center shall be distributed to the district that administers the global commerce center for deposit in the regional economic development fund established under section 19 of this chapter.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-17
Allocation of tax increment revenues to district
Sec. 17. (a) A county fiscal body in which a hub or spoke is located may allocate three percent (3%) of the tax increment revenues attributable to the hub or spoke to the district if the county fiscal body adopts a resolution under subsection (b).
(b) The county fiscal body may adopt a resolution designating a hub or spoke as an allocation area for purposes of the allocation and distribution of the amount of property taxes described in subsection (a).
(c) After adoption of the resolution under subsection (b), the county fiscal body shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit that has authority to levy property taxes in the geographic area where the global commerce center is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the global commerce center, including the following:
(i) The estimated economic benefits and costs incurred by the global commerce center, as measured by increased

employment and anticipated growth of real property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the global commerce center and must state that written remonstrances may be filed with the county fiscal body until the time designated for the hearing. The notice must also name the place, date, and time when the county fiscal body will receive and hear remonstrances and objections from persons interested in or affected by the proceedings pertaining to the proposed allocation area and will determine the public utility and benefit of the proposed allocation area. The county fiscal body shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing. All persons affected in any manner by the hearing, including all taxpayers within the county, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the county fiscal body affecting the allocation area if the county fiscal body gives the notice required by this section.
(d) At the hearing, which may be recessed and reconvened periodically, the county fiscal body shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the county fiscal body shall take final action in determining the public utility and benefit of the proposed allocation area confirming, modifying and confirming, or rescinding the resolution. The final action taken by the county fiscal body shall be recorded and is final and conclusive.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-18
Bonding to provide public facilities in global commerce center
Sec. 18. (a) A unit may issue bonds for the purpose of providing public facilities under this chapter.
(b) The bonds are payable from any funds available to the unit.
(c) The bonds shall be authorized by a resolution of the unit.
(d) The terms and form of the bonds shall be set out either in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds must mature within:
(1) fifty (50) years, for bonds issued before July 1, 2008; or
(2) twenty-five (25) years, for bonds issued after June 30, 2008.
(f) The unit shall sell the bonds at public or private sale upon terms determined by the district.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of providing public facilities within a global commerce center, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include the cost of: (1) planning and development of the public facilities and all related buildings, facilities, structures, and improvements;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the public facilities suitable for use and operation;
(4) architectural, engineering, consultant, and attorney's fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction and for a period thereafter determined by the district, but not to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, for, and interest on, the bonds being refunded or refinanced.
(h) A unit that issues bonds under this section may enter an interlocal agreement with any other unit located in the area served by the district in which the global commerce center is designated. A party to an agreement under this section may pledge any of its revenues, including taxes or allocated taxes under IC 36-7-14, to the bonds or lease rental obligations of another party to the agreement.
As added by P.L.203-2005, SEC.2. Amended by P.L.146-2008, SEC.44.

IC 5-28-26-19
Establishment of regional economic development fund; permitted uses
Sec. 19. (a) The district shall establish a regional economic development fund.
(b) The fund consists of:
(1) revenues received under section 16 of this chapter;
(2) property taxes allocated to the district under section 17 of this chapter; and
(3) any other funds made available to the district for the purposes of economic development within a global commerce center.
(c) Money in the fund may be used to:
(1) provide rent subsidies to businesses locating in the global commerce center; and
(2) maintain, improve, and expand economic development projects located in a global commerce center and the surrounding communities.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-20 Expiration of global commerce center designation
Sec. 20. A global commerce center expires fifteen (15) years after it is designated by the corporation.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-21
Corporation discretion to revoke global commerce center designation
Sec. 21. (a) The corporation may revoke the corporation's designation of a global commerce center pilot program at the discretion of the corporation.
(b) Notwithstanding a revocation made under subsection (a), a debt or an obligation incurred during the period in which the global commerce center pilot program was in effect remains valid and payable.
As added by P.L.203-2005, SEC.2.



CHAPTER 27. REPEALED



CHAPTER 28. STATE ECONOMIC INCENTIVES AND COMPLIANCE REPORT

IC 5-28-28-2
"Grant"
Sec. 2. As used in this chapter, "grant" refers to a grant given by the corporation.
As added by P.L.222-2007, SEC.1.

IC 5-28-28-3
"Loan"
Sec. 3. As used in this chapter, "loan":
(1) refers to a loan made by the corporation, regardless of whether the loan is forgivable; and
(2) includes a loan guarantee made by the corporation.
As added by P.L.222-2007, SEC.1.

IC 5-28-28-4
"Tax credit"
Sec. 4. As used in this chapter, "tax credit" means a state tax liability credit under any of the following:
(1) IC 6-3.1-7.
(2) IC 6-3.1-13.
(3) IC 6-3.1-13.5 (until January 1, 2020).
(4) IC 6-3.1-26.
(5) IC 6-3.1-27.
(6) IC 6-3.1-28.
(7) IC 6-3.1-30.
As added by P.L.222-2007, SEC.1. Amended by P.L.133-2012, SEC.48.

IC 5-28-28-5
Corporation to publish an economic incentives and compliance report
Sec. 5. (a) Beginning February 1, 2008, the corporation shall:
(1) submit an economic incentives and compliance report to:
(A) the governor; and
(B) the legislative council in an electronic format under IC 5-14-6; and
(2) publish the report on the corporation's Internet web site;
on the schedule specified in subsection (b). (b) Before August 2, 2009, the corporation shall submit and publish before February 1 and August 1 of each year an incentives and compliance report that covers the six (6) month period that ends one (1) month before the report is due. After August 1, 2009, the corporation shall submit and publish before August 1 of each year an incentives and compliance report that covers the twelve (12) month period that ends one (1) month before the report is due.
As added by P.L.222-2007, SEC.1.

IC 5-28-28-6
Economic incentives and compliance report; required elements
Sec. 6. The economic incentives and compliance report required under section 5 of this chapter must include at least the following:
(1) The total amount of each of the following:
(A) Tax credits approved or awarded by the corporation.
(B) Loans made by the corporation.
(C) Grants made by the corporation.
(2) With respect to each recipient of a tax credit, loan, or grant referred to in subdivision (1):
(A) The name and address of the recipient.
(B) The amount of the tax credit, loan, or grant.
(C) The purpose of the tax credit, loan, or grant.
(D) Representations of the following made by the recipient at the time of application for the tax credit, loan, or grant:
(i) Numbers of employees to be hired, retained, or trained.
(ii) Certification by the corporation that each recipient is meeting the program requirements and representations made in the recipient's application concerning the wages and compensation provided to employees who have been or are to be hired, trained, or retrained.
(iii) Other benefits to be provided to employees to be hired, retained, or trained.
(E) The extent to which the recipient has complied with the representations referred to in clause (D).
As added by P.L.222-2007, SEC.1.

IC 5-28-28-7
Investigating failure to comply with representations or terms and conditions of incentive; reclaiming grants, loans, or incentives
Sec. 7. (a) If, in the course of compiling information to complete a report required by section 5 of this chapter or upon the receipt of any other information concerning noncompliance with the terms and conditions of an incentive granted by the corporation, the corporation determines that a recipient of an incentive awarded by the corporation has not complied with the representations that the recipient made in obtaining the incentive, the corporation shall take the actions required under subsections (b) and (d).
(b) If the incentive is a grant or loan awarded before April 1, 2010, the corporation shall determine:
(1) whether there was good cause for the noncompliance; and (2) whether the recipient is in default.
If in the judgment of the corporation there is not good cause for any noncompliance discovered under subsection (a), the corporation may seek a refund or arrange other methods of reclaiming the grant or loan from the recipient. If the corporation does seek a refund or otherwise reclaims a grant or loan from the recipient under this section, the amount of the refund or reclaimed part must be in proportion to the degree of default by the recipient as determined by the corporation.
(c) Subsection (b) does not apply to a recipient of a grant or loan if:
(1) the grant or loan has been disbursed on a pro rata basis; and
(2) in the judgment of the corporation, the recipient's performance in relation to the recipient's performance goals equals or exceeds the ratio of the amount of the recipient's actual benefit from the grant or loan to the total amount of the grant or loan originally contemplated in the grant or loan award.
(d) If the incentive granted by the corporation was awarded after March 31, 2010, the corporation shall seek a refund or arrange other methods of reclaiming the value of the incentive granted by the corporation from the recipient. The amount of the refund or reclaimed part must be in proportion to the degree of default by the recipient as determined by the corporation.
As added by P.L.222-2007, SEC.1. Amended by P.L.110-2010, SEC.12.

IC 5-28-28-8
Incentive recapture; waiver or modification
Sec. 8. (a) As used in this section, "recapture provision" means language that requires the recipient of an incentive to repay some part of the incentive.
(b) The corporation may waive or modify a recapture provision of this article or an agreement made with a person to whom the corporation has awarded an incentive if the corporation determines that the recipient of an incentive awarded by the corporation has failed to meet a condition for receiving the incentive because of circumstances beyond the recipient's control, including:
(1) natural disaster;
(2) unforeseen industry trends;
(3) lack of available labor force;
(4) loss of a major supplier or market; or
(5) another circumstance beyond the recipient's control, as determined by the corporation.
As added by P.L.110-2010, SEC.13.

IC 5-28-28-9
Economic incentives and compliance report; statistical summary required
Sec. 9. (a) Beginning in 2010, the economic incentives and compliance report required under section 5 of this chapter must

include an annual report containing summary statistics on the effectiveness of and compliance with all incentives granted by the corporation. The report required by this section must describe:
(1) the overall compliance with the terms and conditions of incentives provided; and
(2) penalties imposed for failure to comply with the terms and conditions of incentives provided.
The report must also be submitted to the general assembly in an electronic format under IC 5-14-6.
(b) Upon request, the corporation shall make available:
(1) information specifying each person's compliance with its incentive agreement and any incentive that had to be reduced or paid back as a result of noncompliance with an incentive agreement;
(2) information stating, for each incentive recipient, the total incentive provided for each job created, computed from the date the incentive is granted through June 30 of the year of the report;
(3) information concerning all waivers or modifications under section 8 of this chapter; and
(4) information describing all hearings and determinations under IC 5-28-6-6.
As added by P.L.110-2010, SEC.14.

IC 5-28-28-10
Economic incentives and compliance report
Sec. 10. In addition to the other requirements of this chapter, the economic incentives and compliance report must also include a detailed report on the following programs, resources, or activities for which the corporation is responsible:
(1) Small business development under IC 5-28-17.
(2) The small business development fund established under IC 5-28-18-7.
(3) The small business incubator program under IC 5-28-21.
(4) Efforts to promote business modernization of and the adoption of technology by Indiana businesses under IC 5-28-23.
As added by P.L.133-2012, SEC.49.



CHAPTER 28.4. SHOVEL READY SITE DEVELOPMENT CENTER

IC 5-28-28.4-2
Programs to assist political subdivisions
Sec. 2. (a) As used in this section, "permit" means any local, state, or federal agency permit, license, certificate, approval, registration, or similar form of approval required by statute, administrative rule, regulation, ordinance, or resolution.
(b) In addition to the duties set forth in section 1 of this chapter, the shovel ready site development center shall, in cooperation with political subdivisions, create programs to enable political subdivisions to obtain all or part of any permits to create sites that are ready for economic development.
As added by P.L.162-2007, SEC.23.



CHAPTER 29. CAPITAL ACCESS PROGRAM

IC 5-28-29-2
"Amount"; "proceeds"
Sec. 2. As used in this chapter in connection with a loan, "amount" and "proceeds" refer only to the amount covered under an agreement, unless the context clearly requires otherwise.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-3
"Borrower"
Sec. 3. As used in this chapter, "borrower" means the recipient of a loan that is, has been, or will be filed by the lender for enrollment under the program and meets the following requirements:
(1) The borrower is a corporation, limited liability company, partnership, joint venture, sole proprietorship, cooperative, or other entity, whether profit or nonprofit, that is authorized to conduct business in Indiana.
(2) The borrower is not an executive officer, a director, or a principal shareholder of the lender, a member of the immediate family of an executive officer, a director, or a principal shareholder of the lender, or an entity controlled by an executive officer, a director, a principal shareholder, or a member of the immediate family.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-4
"Capital access account"
Sec. 4. As used in this chapter, "capital access account" means an account created by the corporation for the purposes of the capital access program.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-5
"Claim"
Sec. 5. As used in this chapter, "claim" means a claim filed by the lender under section 29 of this chapter.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-6
"Early loan"
Sec. 6. As used in this chapter, "early loan" means an enrolled

loan when at the time of its enrollment the total amount of previously enrolled loans made by the lender under the program was less than five million dollars ($5,000,000).
As added by P.L.162-2007, SEC.24.

IC 5-28-29-7
"Eligible loan"
Sec. 7. As used in this chapter, "eligible loan" means a loan made by the lender to a borrower that meets the requirements of sections 17 and 18 of this chapter.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-8
"Enrolled loan"
Sec. 8. As used in this chapter, "enrolled loan" means a loan enrolled by the corporation under the terms of section 19 of this chapter.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-9
"Lender"
Sec. 9. As used in this chapter, "lender" means a financial institution (as defined in IC 5-13-4-10) that has entered into an agreement with the corporation to participate in the program.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-10
"Passive real estate ownership"
Sec. 10. As used in this chapter, "passive real estate ownership" means ownership of real estate for the purpose of deriving income from speculation, trade, or rentals, except that the term does not include the following:
(1) Ownership of that part of real estate being used or intended to be used for the operation of the business of the owner of the real estate.
(2) Ownership of real estate for the purpose of construction or renovation until the completion of the construction or renovation phase.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-11
"Program"
Sec. 11. As used in this chapter, "program" refers to the capital access program created by this chapter.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-12
"Reserve fund"
Sec. 12. As used in this chapter, "reserve fund" means an account established by the corporation with funds accumulated under this

chapter and to cover claims made by the lender under this chapter.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-13
Establishment; purpose
Sec. 13. The capital access program is established. The purpose of the program is to provide capital to businesses, particularly small and medium-sized businesses, to foster economic development in Indiana. Loans made under the program must be slightly riskier than conventional loans, but still offer a high degree of soundness in connection with the program.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-14
Duties
Sec. 14. The corporation shall do the following:
(1) Administer the program.
(2) Market the program to businesses and other persons in Indiana in cooperation with financial institutions and statewide associations representing financial institutions.
(3) If the reserve funds are not maintained in an account with the lender, upon execution of an agreement between the lender and the corporation, the corporation shall establish a reserve fund account at the corporation for the lender for the purpose of receiving all required premium charges to be paid by the lender and the borrower and transfers made by the corporation under this chapter. If the reserve funds are maintained in an account with the lender, upon execution of an agreement between the lender and the corporation, the corporation shall establish a reserve fund account with the lender in the name of the corporation for the purpose of receiving all required premium charges to be paid by the lender and the borrower and transfers made by the corporation under this chapter.
(4) Develop the program, in cooperation with financial institutions and statewide associations representing financial institutions, so that the degree of flexibility for the corporation and the participating lenders is maximized, the state oversight of individual loans is minimized, and the fiscal integrity of the program is maintained.
(5) Enter into any contracts necessary to carry out the program.
(6) Take any action reasonably necessary to ensure compliance with the program.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-15
Lender eligibility
Sec. 15. A lender is eligible to participate in the program upon entering into an agreement with the corporation governing the duties of the corporation and the lender under the program. The lender shall provide the corporation with information regarding the lender's

participation in the program that the corporation reasonably requires. Upon notice to the lender, the corporation may inspect the files of the lender relating to any loans enrolled under the program during normal business hours of the lender.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-16
Corporation has no legal or equitable interest; consent of corporation unnecessary to amend documents
Sec. 16. Except upon the exercise of the corporation's right of subrogation under section 32 of this chapter, the corporation has no legal or equitable interest in any collateral, security, or other right of recovery in connection with any loan enrolled in the program, and the corporation's consent is not necessary for any amendment to the lender's loan documents.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-17
Eligible loans
Sec. 17. (a) The following types of loans are eligible loans under the program:
(1) Loans for industrial or commercial purposes.
(2) Loans to refinance loans made for the purposes in subdivision (1).
(3) Loans for line of credit agreements established between the lender and borrower that are used for the purposes in subdivision (1).
(b) Eligible loans must meet the following criteria:
(1) The lender has not made the loan to enroll in the program prior debt that is not covered under the program and that is or was owed by the borrower to the lender.
(2) The proceeds of the loan will not be used for that part of a project or development devoted to housing.
(3) The proceeds of the loan will not be used to finance passive real estate ownership.
(4) The proceeds of the loan will be used to finance a project or enterprise that is located in Indiana and that will foster economic development in Indiana.
(c) An eligible loan may provide for an interest rate, fees, and other terms and conditions agreed to by the lender and borrower. If the loan amount to be borrowed is determined by a commitment agreement that establishes a line of credit, the amount of the loan is the maximum amount available to the borrower under the agreement.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-18
Loan enrollment; lender actions
Sec. 18. (a) To enroll a loan under the program, the lender must file a completed loan enrollment form with the corporation. The lender must also certify the following to the corporation as part of the

filing:
(1) The lender has no substantial reason to believe that the loan is being made to a borrower who does not meet the requirements of section 3 of this chapter.
(2) The lender has received from the borrower a written representation, warranty, pledge, and waiver stating that the borrower has no legal, beneficial, or equitable interest in the nonrefundable premium charges or any other funds credited to the reserve fund established to cover losses sustained by the lender on enrolled loans.
(3) The loan being filed for enrollment is an eligible loan under section 17 of this chapter.
(4) Premium charges required of the borrower and lender under this chapter have been deposited in the reserve fund.
(b) The lender shall file the loan enrollment form within ten (10) business days after the lender makes the loan. The date on which the lender makes a loan is the earlier of the date on which the lender first disburses proceeds of the loan to the borrower or the date on which the loan documents have been executed and the lender has obligated itself to disburse proceeds of the loan. The filing date of a loan enrollment form is the date on which the lender does any of the following:
(1) Delivers the required documentation to the corporation.
(2) Delivers the document to a professional courier service for delivery to the corporation.
(3) Mails the document to the corporation by certified mail.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-19
Loan enrollment; corporation actions
Sec. 19. When the corporation receives a loan enrollment form, the corporation shall enroll the loan if the information provided under section 18 of this chapter indicates that the loan is an eligible loan. Within five (5) business days after receipt of a loan enrollment form for an eligible loan, the corporation shall deliver to the lender an acknowledgment of enrollment signed by the corporation or the corporation's designee, including documentation of the amount being transferred by the corporation into the reserve fund under this chapter.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-20
Loan enrollment; partial coverage under the program
Sec. 20. When filing a loan enrollment form, the lender may specify an amount to be covered under the program. The amount may be less than the total amount of the loan.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-21
Refinancing Sec. 21. (a) In the case of a loan to refinance a loan previously made to the borrower by the lender that was not enrolled under the program, the lender may obtain coverage under the program for an amount not exceeding the amount of additional financing.
(b) If an enrolled loan is refinanced and the total amount to be covered under the program does not exceed the covered amount of the loan as previously enrolled, the refinanced loan may continue as an enrolled loan without payment of additional premium charges or transfers by the corporation to the reserve fund.
(c) If an enrolled loan is refinanced in an amount exceeding the amount of the loan as previously enrolled, the lender may obtain coverage of the amount of the refinanced loan that exceeds the amount covered when the loan was previously enrolled by refiling the loan for enrollment under section 18 of this chapter.
(d) Fluctuations in the outstanding balance of a line of credit, without increasing the enrolled amount under the program, are not a refinancing of the loan.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-22
Effect of zero balances; effect of recovery under the bankruptcy laws
Sec. 22. (a) If the outstanding balance of an enrolled loan that is not a line of credit is reduced to zero (0), the loan is no longer an enrolled loan. If an enrolled loan that is a line of credit has an outstanding balance of zero (0) for a twelve (12) month period, the line of credit is no longer an enrolled loan, unless, before the expiration of the twelve (12) month period, the lender reaffirms in writing to the borrower that the line of credit will remain open and the borrower acknowledges the reaffirmation in writing.
(b) Notwithstanding subsection (a), any amount recovered from a lender by a trustee in bankruptcy (or a similar representative of creditors) as a preference under 11 U.S.C. 547 remains an enrolled loan for the purpose of filing a claim against the reserve fund.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-23
Creation of reserve fund accounts
Sec. 23. Upon execution of an agreement between the lender and the corporation, the corporation shall establish a reserve fund account with the lender in the name of the corporation for the purpose of receiving all required premium charges to be paid by the lender and the borrower and transfers made by the corporation under this chapter.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-24
Sufficient funds required
Sec. 24. The corporation may not accept loans for enrollment in the program if the corporation does not have sufficient funds to make

the necessary transfer from the corporation to the reserve fund under section 25 of this chapter.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-25
Premium charges
Sec. 25. The lender shall determine the premium charges payable to the reserve fund by the lender and the borrower in connection with a loan filed for enrollment. The premium paid by the borrower may not be less than one and one-half percent (1.5%) or greater than three and one-half percent (3.5%) of the amount of the loan. The premium paid by the lender must be equal to the amount of the premium paid by the borrower. The lender may recover the cost of the lender's premium payment from the borrower in any manner on which the lender and borrower agree. When enrolling a loan, the corporation must transfer into the reserve fund from the account premium amounts determined as follows:
(1) If the amount of a loan, plus the amount of loans previously enrolled by the lender, is less than two million dollars ($2,000,000), the premium amount transferred must be equal to one hundred fifty percent (150%) of the combined premiums paid into the reserve fund by the borrower and the lender for each enrolled loan.
(2) If, before the enrollment of the loan, the amount of loans previously enrolled by the lender is equal to or greater than two million dollars ($2,000,000), the premium amount transferred must be equal to the combined premiums paid into the reserve fund by the borrower and the lender for each enrolled loan.
(3) If the total amount of all loans previously enrolled by the lender is less than two million dollars ($2,000,000), but the enrollment of a loan will cause the total amount of all enrolled loans made by the lender to exceed two million dollars ($2,000,000), the corporation shall transfer into the reserve fund an amount equal to a percentage of the combined premiums paid into the reserve fund by the lender and the borrower. The percentage is determined as follows:
STEP ONE: Multiply by one hundred fifty (150) that part of the loan that when added to the total amount of all loans previously enrolled by the lender totals two million dollars ($2,000,000).
STEP TWO: Multiply the remaining balance of the loan by one hundred (100).
STEP THREE: Add the STEP ONE product to the STEP TWO product.
STEP FOUR: Divide the STEP THREE sum by the total amount of the loan.
The corporation may transfer two (2) times the amount determined under this section to the reserve fund if the borrower is a disadvantaged business enterprise (as defined in IC 5-16-6.5-1). The corporation may transfer three (3) times the amount determined

under this section to the reserve fund if the borrower is a high growth company with high skilled jobs (as defined in IC 5-28-30-4). The corporation may transfer to the reserve fund three (3) times the amount determined under this section if the borrower is a child care facility. Unless money is paid out of the reserve fund according to the specific terms of this chapter, all money paid into the reserve account by the lender must remain in that account.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-26
Reserve fund; corporation control
Sec. 26. (a) All money credited to the reserve fund is under the exclusive control of the corporation. The corporation may not withdraw money from the reserve fund, except as specifically provided in this chapter.
(b) If money in the reserve fund is not deposited by the corporation in an account with the lender, the money must be invested or reinvested by the corporation in one (1) of the following:
(1) Direct obligations of the United States, the principal and interest of which are unconditionally guaranteed by the United States.
(2) A deposit account at a depository institution whose deposits are insured by the Federal Deposit Insurance Corporation or National Credit Union Administration.
(c) All interest earned in a reserve fund account shall be credited to that account. Fifty percent (50%) of the interest earned may be withdrawn by the corporation from that account and used for any purpose.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-27
Reserve fund; corporation pledges
Sec. 27. The corporation shall pledge the following to the lender:
(1) The money in the reserve fund will be available to pay claims under section 29 of this chapter.
(2) The lender will have a first security interest in the money in the reserve fund to pay the claims.
(3) The corporation will not encumber or pledge the money to any other party.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-28
Reserve fund; transaction reports; records
Sec. 28. (a) If the reserve fund is not maintained with the lender, the corporation shall provide to the lender quarterly transaction reports indicating the following:
(1) The balance in the reserve fund.
(2) Payments and transfers into the reserve fund.
(3) Withdrawals from the reserve fund.
(4) Interest or income earned on money credited to the reserve

fund.
(b) The records of the corporation with respect to all:
(1) payments and transfers into the reserve fund;
(2) withdrawals from the reserve fund; and
(3) interest or income earned on the money credited to the reserve fund;
are available to the lender at the offices of the corporation during normal business hours.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-29
Claims; filing
Sec. 29. (a) If the lender charges off all or part of an enrolled loan, the lender may file a claim with the corporation. The claim must be filed contemporaneously with the charge-off.
(b) The lender's claim may include, in addition to the amount of principal charged off plus accrued interest, one-half (1/2) of the reasonable documented out-of-pocket expenses incurred in pursuing collection efforts, including preservation of collateral. The amount of principal included in the claim may not exceed the principal amount covered under the program. The amount of accrued interest included in the claim may not exceed the accrued interest attributable to the covered principal amount.
(c) The lender shall determine when and how much to charge off on an enrolled loan in a manner consistent with the lender's normal method for making these determinations on similar loans that are not enrolled loans.
(d) If the lender files two (2) or more claims contemporaneously and there are insufficient funds in the reserve fund at that time to cover the entire amount of the claims, the lender may designate the order of priority in which the corporation shall pay the claims.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-30
Claims; processing
Sec. 30. (a) Upon receipt by the corporation of a claim filed by the lender, the corporation shall, within ten (10) business days, pay or authorize the lender to withdraw from the reserve fund the amount of the claim as submitted, unless the corporation reasonably determines that:
(1) the information provided by the lender to the corporation under this chapter was known by the lender to be false; or
(2) the lender is not otherwise in substantial compliance with this chapter or the agreement with the corporation.
(b) If there is insufficient money in the reserve fund to cover the entire amount of the lender's claim, the corporation shall pay to the lender or authorize the lender to withdraw an amount equal to the current balance in the reserve fund, and the following apply:
(1) If the enrolled loan for which the claim has been filed is not an early loan, the payment fully satisfies the claim, and the

lender has no right to receive any further amount from the reserve fund with respect to that claim.
(2) If the enrolled loan for which the claim has been filed is an early loan, the corporation, upon request of the lender, shall, out of any future funds that are transferred into the reserve fund on subsequently enrolled loans, pay the remaining balance of the claim upon finding that:
(A) the partial payment has not satisfied the lender's claim; and
(B) the remaining balance of the claim is not greater than seventy-five percent (75%) of the balance in the reserve fund at the time the request for payment by the lender is received by the corporation.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-31
Claims; subsequent lender recovery
Sec. 31. If, after payment of a claim by the corporation, the lender recovers from a borrower any amount for which payment of the claim was made, the following apply:
(1) If the recovered amount, when added to the claim previously paid by the corporation in connection with an enrolled loan, exceeds the lender's loss on that enrolled loan, the lender shall promptly pay to the corporation for deposit in the reserve fund the amount of the excess.
(2) For purposes of this section and section 32 of this chapter, the lender's loss on an enrolled loan shall be the amount of principal charged off by the lender plus accrued interest plus one-half (1/2) of the reasonable and documented out-of-pocket expenses incurred by the lender in pursuing collection efforts.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-32
Claims; subrogation
Sec. 32. (a) If the payment of a claim has fully covered the lender's loss on an enrolled loan or if the payment of a claim when combined with any recovery from the borrower has fully covered the lender's loss, the corporation, upon request, is subrogated to the rights of the lender with respect to any collateral, security, or other right of recovery in connection with the loan that has not been realized by the lender. The lender thereafter shall assign to the corporation any right, title, or interest to any collateral, security, or other right of recovery in connection with the loan.
(b) If an assignment has been made under subsection (a), the corporation is not required to undertake the obligations of the lender under the lender's loan documents, except for obligations directly related to the corporation's assigned rights of recovery in connection with the loan. The lender shall fulfill any other obligations the lender has under the loan documents in the same manner and to the same degree as would be required if the assignment had not been made.

The lender shall provide the corporation with all reasonable assistance the corporation requests in proceeding with respect to any collateral, security, or other right of recovery, except that the lender does not need to incur any out-of-pocket expenses.
(c) If the corporation desires to exercise the right of subrogation in connection with an enrolled loan, and would be entitled to exercise that right except that the lender's loss has not been fully covered, the corporation, at the corporation's option, may pay from funds in the reserve fund an amount sufficient to result in the lender's loss being fully covered. A payment under this subsection may cover a principal amount not covered under the program or not included in the lender's claim. Upon making a payment under this subsection, the corporation is subrogated to the rights of the lender in accordance with subsection (a).
(d) Notwithstanding any other provision of this section, the corporation may not exercise the right of subrogation unless the corporation determines, in the corporation's discretion, that the lender has not exercised reasonable care and diligence in collection activities with respect to the loan, or that there is a reasonable basis for believing that the lender will not exercise reasonable care and diligence in the future with respect to those collection activities.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-33
Reporting
Sec. 33. (a) Before July 16, October 16, January 16, and April 16 of each year, the lender shall file a quarterly report with the corporation indicating the number and total outstanding balances of all enrolled loans for the period of the three (3) preceding calendar months. A quarterly report is not required for a quarter that ends with a balance in the reserve fund of zero (0), except that a year-end report must be filed before July 16 for the preceding twelve (12) calendar months ending June 30. In computing the total outstanding balance of all enrolled loans, the balance of a loan may not be greater than the covered amount of the loan as enrolled.
(b) If a year-end report filed under this section indicates that, for the immediately preceding twelve (12) calendar month period ending June 30, the balance in the reserve fund continuously exceeded fifty percent (50%) of the total outstanding balance of all enrolled loans, including unfunded parts of enrolled loans that are lines of credit, the corporation may make a withdrawal from the reserve fund. The amount of the withdrawal may not be greater than the minimum amount of any excess as continuously maintained over the immediately preceding twelve (12) calendar month period ending June 30. Withdrawals of excess reserve funds by the corporation under this section may be used for any purpose.
(c) If a year-end report is not filed within thirty (30) days after the original due date of the report, the corporation may make a withdrawal from the reserve fund based on the corporation's determination from an inspection of the lender's files that, for the

immediately preceding twelve (12) calendar month period ending June 30, the balance in the reserve fund continuously exceeded fifty percent (50%) of the aggregate outstanding balance of all enrolled loans, including unfunded parts of enrolled loans that are lines of credit. The amount of the withdrawal may not be greater than the minimum amount of any excess as continuously maintained over the immediately preceding twelve (12) calendar month period ending June 30. Withdrawals of excess reserve funds by the corporation under this section may be used for any purpose.
(d) The right of the corporation to make a withdrawal from the reserve fund under subsection (b) or (c) is subject to the following provisions:
(1) If a year-end report is filed by July 16 or not more than thirty (30) days after July 16, the corporation has the right of withdrawal for a period of ninety (90) days from the date of the filing of the report with the corporation.
(2) If a year-end report is not filed by July 16 or not more than thirty (30) days after July 16, the corporation has the right of withdrawal for a period of ninety (90) days from the date the corporation determines from an inspection of the lender's files that the corporation is entitled to make a withdrawal from the reserve fund under this section.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-34
Terminating the obligation to enroll loans
Sec. 34. The corporation may terminate the obligation to a lender to enroll loans under the program if the corporation determines that the lender is not in substantial compliance with the requirements of the program or the requirements of section 23 of this chapter. The termination takes effect on the date specified in the notice of termination, except that the termination does not apply to a loan made on or before the date on which the notice of termination is received by the lender. If the corporation is terminating the enrollment of loans for all participating lenders under the program, the corporation shall provide at least ninety (90) days notice to the lender. A termination under this section is prospective only and does not apply to a loan previously refinanced. After termination, the amount covered under the program may not be increased beyond the covered amount as previously enrolled.
As added by P.L.162-2007, SEC.24.

IC 5-28-29-35
Capital access account
Sec. 35. (a) The corporation shall establish a capital access account. The corporation shall use the capital access account to carry out the provisions of the capital access program. The capital access account consists of all money that is:
(1) appropriated by the general assembly;
(2) transferred by the corporation from the industrial

development guaranty fund; or
(3) transferred by the corporation from the general funds of the corporation.
(b) The expenses of the corporation attributable and allocated by the corporation to the capital access program shall be paid from the capital access account.
As added by P.L.162-2007, SEC.24.



CHAPTER 30. INDUSTRIAL DEVELOPMENT LOAN GUARANTY PROGRAM

IC 5-28-30-1.5
"Developer"
Sec. 1.5. As used in this chapter, "developer" means a person who proposes to enter, or has entered, into a financing agreement with the corporation for an industrial development project and who has entered into a separate agreement with some other persons for the substantial use of the facilities financed.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-2
"Guaranty fund"
Sec. 2. As used in this chapter, "guaranty fund" refers to the industrial development project guaranty fund created by section 9 of this chapter.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-3
"Guaranty program"
Sec. 3. As used in this chapter, "guaranty program" means the program described in section 10 of this chapter under which the corporation guarantees parts of particular mortgages, security agreements, leases, or loans for working capital with funds available from the guaranty fund.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-4
"High growth company with high skilled jobs"
Sec. 4. As used in this chapter, "high growth company with high skilled jobs" means a company that satisfies all the following conditions:
(1) The company:
(A) had at least a fifteen percent (15%) average annual growth in company earnings during the past three (3) years;
(B) is entering a new product or process area; or
(C) is classified in an industry that had at least a fifteen percent (15%) average annual growth in earnings during the past three (3) years.
(2) The company has a substantial number of employees in jobs:
(A) requiring postsecondary education or its equivalent; or (B) that are in occupational codes classified as high skill by the Bureau of Labor Statistics, United States Department of Labor.
(3) The company has a substantial number of employees that earn at least one hundred fifty percent (150%) of Indiana per capita personal income.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-5
"Industrial development project"
Sec. 5. As used in this chapter, "industrial development project" includes the acquisition of land, interests in land, site improvements, infrastructure improvements (including information and high technology infrastructure (as defined in IC 5-28-9-4)), buildings, or structures, rehabilitation, renovation, and enlargement of buildings and structures, machinery, equipment, furnishings, or facilities (or any combination of these), comprising or being functionally related and subordinate to any of the following:
(1) A pollution control facility (as defined in IC 4-4-10.9-24).
(2) A manufacturing enterprise.
(3) A business service enterprise involved in:
(A) computer and data processing services; or
(B) commercial testing services.
(4) A business enterprise the primary purpose of which is the operation of an education and permanent marketing center for manufacturers and distributors of robotic and flexible automation equipment.
(5) Any other business enterprise, if the use of the guaranty program creates a reasonable probability that the effect on Indiana employment will be creation or retention of at least fifty (50) jobs.
(6) An agricultural enterprise in which:
(A) the enterprise operates under a producer or growout agreement; and
(B) the output of the enterprise is processed predominantly in Indiana.
(7) A business enterprise that is required by a state, federal, or local regulatory agency to make capital expenditures to remedy a violation of a state or federal law or a local ordinance.
(8) A recycling market development project.
(9) A high growth company with high skilled jobs.
(10) A broadband development project.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-6
"Maturity date"
Sec. 6. As used in this chapter, "maturity date" means the date on which the mortgage or security agreement indebtedness, or lease obligations, would be extinguished if paid in accordance with periodic payments provided for in the mortgage, security agreement,

or lease.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-7
"Mortgage"
Sec. 7. As used in this chapter, "mortgage" means a mortgage on an industrial development project, mining operation, or agricultural operation that involves the processing of agricultural products, or the unpaid purchase price of real estate under the laws of this state, together with the credit instruments, if any, secured thereby, including but not limited to a financing agreement as defined in IC 4-4-10.9-8 or a financing agreement within the meaning of IC 36-7-12 in connection with real property.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-8
"Security agreement"
Sec. 8. As used in this chapter, "security agreement" means an agreement which creates or provides for a security interest in equipment, including, but not limited to, an equipment lease under the guaranty program or within the meaning of IC 36-7-12, and any successor provisions related to equipment.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-8.5
"User"
Sec. 8.5. As used in this chapter, "user" means a person who has entered into a financing agreement with the corporation or lender or a contract for use with the developer or lender in contemplation of its use of an industrial development project.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-9
Industrial development project guaranty fund
Sec. 9. There is created an industrial development project guaranty fund which shall be used by the corporation as a nonlapsing, revolving fund for carrying out the provisions of the guaranty program. The corporation may expend money from the guaranty fund as the authority considers appropriate to carry out the purposes of this chapter and IC 4-4-11. The guaranty fund consists of the money, if any, appropriated by the general assembly. To this sum shall be charged those expenses of the corporation attributable and allocated by the corporation to the guaranty program, including interest, principal, and lease payments required by loan or lease defaults under the guaranty program, and to the sum shall be credited that income of the corporation attributable and allocated by the corporation to the guaranty program, including guarantee premiums.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-10 Power to guarantee loans and leases
Sec. 10. Subject to the conditions set forth in section 11 of this chapter and the other provisions of this chapter, if the corporation makes a written finding that:
(1) the guarantee of a particular loan secured by, or lease of, real property or tangible or intangible personal property to or for the benefit of any industrial development project, mining operation, or agricultural operation that involves the processing of agricultural products would tend to accomplish the purposes of this chapter, including the creation or retention of employment in Indiana through the guarantee of the loan or lease; and
(2) the proposed borrower or lessee cannot obtain the loan or lease upon reasonable terms;
the corporation may, under the guaranty program, guarantee the loan or lease upon the terms and conditions prescribed by the corporation.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-11
Conditions
Sec. 11. The conditions referred to in section 10 of this chapter are as follows:
(1) A new or additional guarantee of a loan or lease under section 10, 12, or 17 of this chapter may not be entered into if the guarantee would cause the outstanding total guarantee obligations with respect to all loans and leases guaranteed under sections 10, 12, and17 of this chapter to exceed eight (8) times the amount of money in the guaranty fund.
(2) The amount of all guarantees by the corporation of loans or leases to or for the benefit of any single industrial development project, mining operation, or agricultural operation that involves the processing of agricultural products may not exceed two million dollars ($2,000,000), less the outstanding total principal balance under any loans made and owed to the corporation under section 17 of this chapter to or for the benefit of the project or operation.
(3) A guarantee of either a loan secured by real estate or a real estate lease may not exceed ninety percent (90%) of the unpaid principal balance of the loan from time to time outstanding or ninety percent (90%) of the amount of any lease payment, as applicable, or ninety percent (90%) of the appraised fair market value of the real estate, whichever is less.
(4) A guarantee of a loan secured by personal property or of a personal property lease may not exceed seventy-five percent (75%) of the unpaid principal balance of the loan from time to time outstanding or seventy-five percent (75%) of the amount of any lease payment, as applicable, or seventy-five percent (75%) of the fair market value of the personal property, whichever is less.
(5) A guarantee involving both real estate and personal property

may not exceed the percentage proportionate to each type of property.
(6) To be eligible for a guarantee under section 10 of this chapter, a loan or lease must:
(A) be one that is to be made to and held by a lender or lessor approved by the corporation as responsible and able to service the loan or lease properly;
(B) involve a principal obligation or lease payments, as applicable, which may include initial service charges and appraisal, inspection, and other fees approved by the corporation;
(C) have a maturity or term satisfactory to the corporation but in no case later than twenty (20) years from the date of the guarantee;
(D) contain payment terms satisfactory to the corporation requiring periodic payments by the developer or user, including principal and interest payments, cost of local property taxes and assessments, land lease rentals, if any, insurance on the property, as applicable, and any guarantee premiums required by the corporation; and
(E) contain any terms and provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, default reserves, delinquency charges, default remedies, anticipation of maturity, additional and secondary liens, and other matters that the corporation may prescribe.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-12
Power to guarantee an unsecured loan
Sec. 12. The corporation may guarantee an unsecured loan for:
(1) working capital purposes, if the corporation determines, under criteria that it establishes, that the loan for working capital:
(A) is for an industrial development project, a mining operation, or an agricultural operation that involves the processing of agricultural products; and
(B) will lead directly to increased production or job creation or retention through sales of products or provision of services to federal, state, or local government, private businesses, or individuals, or through exports to foreign markets; or
(2) capital expenditures, if the corporation determines, under criteria that the corporation establishes, that the loan is for an industrial development project described in IC 5-28-30-5(7).
The loan guarantee may not exceed five hundred thousand dollars ($500,000) for any single project or operation, and may be in addition to any other guarantees of the corporation under this chapter. The guarantee terms must include a time limit for working capital loan guarantees that may not exceed eighteen (18) months. However, the guarantees are renewable. A loan guarantee may not

exceed eighty percent (80%) of the unpaid principal balance from time to time outstanding of the loan being guaranteed. The corporation may impose any additional terms it considers appropriate for any particular project or operation.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-13
Premiums; fees; charges
Sec. 13. The corporation may establish:
(1) guarantee premiums for a guarantee under section 10 of this chapter of any loan or lease outstanding at the beginning of each year or at the time the guarantee is entered into; and
(2) loan application, placement, origination, commitment, administrative, processing, or other fees or charges in connection with the corporation's powers under section 17 of this chapter.
These premiums, fees, or charges are payable in amounts or based upon formulas established by the corporation and may be payable, at the election of the corporation, in whole or in part, in the form of cash, shares of stock, warrants for the purchase of shares of stock, or other securities, property, or rights acceptable to the corporation. These premiums, fees, or charges shall be payable by the developer or user to the corporation in a manner prescribed by the corporation.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-14
Letters of credit
Sec. 14. Any guarantee made by the corporation under this chapter may be effected or enhanced, in whole or in part, through the provision by the corporation of a letter of credit or an equivalent form of credit enhancement instrument. However, the maximum principal payment obligations of the corporation under the credit instrument, as the same may be effective from time to time, is the amount of the guarantee or portion of the guarantee made under this chapter, and for purposes of the limitations on the amount of guarantees under this chapter, and the term of any letter of credit may not exceed the respective terms established for guarantees or loans under this chapter.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-15
Legal investments
Sec. 15. Notwithstanding any other law, loans or leases guaranteed or made by the corporation are legal investments for all insurance companies, trust companies, banks, investment companies, savings banks, executors, trustees and other fiduciaries, and pension or retirement funds, as well as the board for depositories.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-16 Power to allow subordination
Sec. 16. To further the purposes of this chapter, and subject to this chapter, the corporation may also use any part of the guaranty fund to guarantee any bonds issued by the Indiana finance authority under IC 4-4-11 or by any authorized issuer under IC 36-7-12. With regard to direct obligations of the authority that are guaranteed by the corporation, the corporation may permit a subordination of any:
(1) security agreement;
(2) mortgage;
(3) combination of security agreements and mortgages; or
(4) other appropriate documents securing the direct obligations;
if the corporation in its discretion determines that the subordination is reasonably necessary to accomplish the objectives of the industrial development project undertaken by the authority.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-17
Power to make direct loans
Sec. 17. To further the purposes of this chapter, and in addition to the corporation's other powers under this chapter, the corporation may, upon a written finding as described in section 10 of this chapter, make direct loans from money in the guaranty fund to or for the benefit of any industrial development project, mining operation, or agricultural operation that involves the processing of agricultural products, upon the terms and conditions that the corporation prescribes. Loans made under this section are subject to the following conditions:
(1) A new or additional loan may not be made if the loan would cause the then outstanding total guarantee obligations with respect to all loans and leases guaranteed under this section and the other provisions of this chapter to exceed eight (8) times the amount of money then in the guaranty fund, or would cause the then outstanding total principal balance of all loans made under this section and then owing to the corporation to exceed twenty percent (20%) of the amount of money then in the guaranty fund.
(2) The principal amount of such a loan to or for the benefit of a project or operation may not exceed one million dollars ($1,000,000), less the then outstanding total guarantee obligations with respect to any loans or leases guaranteed under this chapter to or for the benefit of that project or operation.
(3) With respect to any loan made under this section, a loan agreement with the corporation must contain the following terms:
(A) A requirement that the loan proceeds be used for specified purposes consistent with and in furtherance of the purposes of the corporation under this chapter.
(B) The term of the loan, which may not be later than twenty (20) years from the date of the loan.
(C) The repayment schedule. (D) The interest rate or rates of the loan, which may include variations in the rate, but which may not be less than the amount necessary to cover all expenses of the corporation in making the loan.
(E) Any other terms and provisions that the corporation requires.
(4) A loan agreement under this section may also contain a requirement that the loan be insured directly or indirectly by a loan insurer or be guaranteed by a loan guarantor, and a requirement of any other type or types of security or collateral that the corporation considers reasonable or necessary.
(5) A loan made under this section may be sold by the corporation, and the corporation may permit other lenders to participate in a loan made under this section, at the time or times and upon the terms and conditions that the corporation considers reasonable or necessary. A loan sold or in which other lenders participate may be guaranteed by the corporation, upon terms and conditions established by the corporation.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-18
Proceeds of sales
Sec. 18. All proceeds received by the corporation or the Indiana finance authority from the disposal by sale or in some other manner of property acquired in connection with the guaranty program or otherwise under this chapter shall be credited to the guaranty fund.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-19
Expense; reimbursement by borrower
Sec. 19. Upon the issuance of a loan or a guarantee of a loan or lease, any expenses incurred by the corporation in connection with the loan or guarantee or the projects or operations for which the loan or guarantee is being made shall be reimbursed to the corporation by the borrower, in the case of a loan (to the extent not provided for under section 13 of this chapter), or by the borrower, lender, lessee, or lessor, in the case of a guarantee of a loan or lease, from the proceeds of the loan or the payments under the lease or otherwise.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-20
Transfer of funds to the capital access account
Sec. 20. To further the purposes of this chapter and IC 4-4-11, and in addition to the corporation's other powers under this chapter, the corporation may transfer funds from the guaranty fund to the capital access account established under IC 5-28-29-35.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-21
Exemption from securities registration laws Sec. 21. Any guarantees by the corporation under the guaranty program are exempt from the registration and other requirements of IC 23-19 and any other securities registration laws.
As added by P.L.162-2007, SEC.25. Amended by P.L.1-2009, SEC.25.

IC 5-28-30-22
Power to procure insurance
Sec. 22. The corporation may procure insurance or guarantees from any public or private entities, including any department, agency, or instrumentality of the United States, for insurance or reinsurance on amounts paid from the guaranty fund.
As added by P.L.162-2007, SEC.25.

IC 5-28-30-23
Powers in the event of default
Sec. 23. The corporation may take assignments of accounts receivable, loans, guarantees, insurance, notes, mortgages, security agreements securing notes, and other forms of security, attach, seize, or take title by foreclosure or conveyance to any industrial development project when a guaranteed loan on the project is clearly in default and when in the opinion of the authority such an acquisition is necessary to safeguard the guaranty fund, and sell, or on a temporary basis, lease or rent the project for any use.
As added by P.L.162-2007, SEC.25.



CHAPTER 31. AGRICULTURAL LOAN AND RURAL DEVELOPMENT PROJECT GUARANTEE FUND

IC 5-28-31-2
"Authority"
Sec. 2. As used in this chapter, "authority" refers to the Indiana finance authority created by IC 4-4-11.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-3
"Bonds"
Sec. 3. As used in this chapter, "bonds" has the meaning set forth in IC 4-4-10.9-2.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-4
"Borrower"
Sec. 4. As used in this chapter, "borrower" means a person who receives a loan under this chapter.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-5
"Contracting party"
Sec. 5. As used in this chapter, "contracting party" means a party to a lease, sales contract, or loan agreement except the authority.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-6
"Equipment"
Sec. 6. As used in this chapter, "equipment" means a capital item.
As added by P.L.162-2007, SEC.26.
IC 5-28-31-7
"Guarantee fund"
Sec. 7. As used in this chapter, "guarantee fund" refers to the agricultural loan and rural development project guarantee fund established by section 32 of this chapter.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-8
"Guarantee program"
Sec. 8. As used in this chapter, "guarantee program" means the program of the corporation described in this chapter under which the corporation guarantees certain portions of particular mortgages, security agreements, or leases with funds available from its agricultural loan and rural development project guarantee fund.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-9
"Lease"
Sec. 9. As used in this chapter, "lease" means a lease containing:
(1) an option to purchase the agricultural enterprise for a nominal sum upon payment in full or provision for payment in full of all bonds issued in connection with the agricultural enterprise or rural development project, all interest on the bonds, and all other expenses in connection with the agricultural enterprise or rural development project; and
(2) a lease containing an option to purchase the agricultural enterprise or rural development project at any time, as provided in the lease, upon payment of the purchase price sufficient to pay all bonds issued in connection with the agricultural enterprise or rural development project, all interest on the bonds, and all other expenses incurred in connection with the agricultural enterprise or rural development project but under which payment may be made in the form of one (1) or more notes, debentures, or other secured or unsecured debt obligations of the lessee providing for timely payments, including interest on the notes, debentures, or debt obligations sufficient for these purposes and delivered to the authority or to the trustee under the indenture under which the bonds were issued.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-10
"Lender"
Sec. 10. As used in this chapter, "lender" means:
(1) a federal or state chartered bank;
(2) the Federal Land Bank;
(3) a production credit association;
(4) bank for cooperatives;
(5) a savings association;
(6) a small business investment company; or (7) an institution qualified within Indiana to originate and service loans, including an insurance company, credit union, or mortgage loan company.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-11
"Loan"
Sec. 11. As used in this chapter, "loan" means a lease, loan agreement, or sale contract.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-12
"Loan agreement"
Sec. 12. As used in this chapter, "loan agreement" means an agreement providing for:
(1) the corporation, or a lender with which the corporation has contracted, to loan the proceeds derived from the issuance of bonds by the authority to one (1) or more contracting parties to be used for agriculture or agricultural enterprises or rural development projects; and
(2) the repayment of the loan by the contracting party or parties.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-13
"Loan insurer"
Sec. 13. As used in this chapter, "loan insurer" means:
(1) an agency, a department, an administration, or an instrumentality, corporate or otherwise, of or in the United States Department of Housing and Urban Development;
(2) the Farmers Home Administration of the United States Department of Agriculture;
(3) the United States Department of Veterans Affairs;
(4) a private mortgage insurance company; or
(5) a public or private agency that insures or guarantees loans.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-14
"Maturity date"
Sec. 14. As used in this chapter, "maturity date" means the date on which the mortgage or security agreement indebtedness, or lease obligations, would be extinguished if paid in accordance with periodic payments provided for in the mortgage, security agreement, or lease.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-15
"Mortgage"
Sec. 15. As used in this chapter, "mortgage" refers to a mortgage on an agricultural enterprise or rural development project, or the unpaid purchase price of real estate under the laws of this state,

together with the credit instruments, if any, that have been secured, including a financing agreement or a financing agreement within the meaning of IC 36-7-12 in connection with real property.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-16
"Mortgagee"
Sec. 16. As used in this chapter, "mortgagee" means the original lender under a mortgage and the original lender's successors and assigns approved by the corporation, including insurance companies, trust companies, banks, investment companies, savings banks, executors, trustees, and other fiduciaries, such as pensions and retirement funds.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-17
"Mortgage payments"
Sec. 17. As used in this chapter, "mortgage payments" means periodic payments called for by the mortgage that cover interest, installments of principal, taxes and assessments, mortgage insurance premiums, and hazard insurance premiums.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-18
"Mortgagor"
Sec. 18. As used in this chapter, "mortgagor" means the original borrower under a mortgage and the original borrower's successors and assigns.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-19
"Person"
Sec. 19. As used in this chapter, "person" means an individual, a partnership, a firm, an association, a joint venture, a limited liability company, or a corporation.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-20
"Rural development project"
Sec. 20. As used in this chapter, "rural development project" includes:
(1) the acquisition of land;
(2) interests in land;
(3) site improvements;
(4) infrastructure improvements;
(5) buildings;
(6) structures;
(7) rehabilitation, renovation, and enlargement of buildings and structures;
(8) machinery; (9) equipment;
(10) furnishings; or
(11) facilities;
or any combination of these, comprising or being functionally related and subordinate to any project (whether manufacturing, commercial, agricultural, agribusiness, or otherwise) for which the development is determined by the corporation to promote, further, enhance, or assist in the growth or maintenance of rural areas in Indiana and to serve the public purposes of the corporation and the authority set forth in this chapter and IC 4-4-11.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-21
"Sale contract"
Sec. 21. As used in this chapter, "sale contract" means a contract providing for the sale of one (1) or more agricultural enterprises consisting of real or personal property to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-22
"Security agreement"
Sec. 22. As used in this chapter, "security agreement" means an agreement which creates or provides for security interest in equipment, including an equipment lease under that program or within the meaning of IC 36-7-12, and a successor provision related to equipment.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-23
"Taxable bonds"
Sec. 23. As used in this chapter, "taxable bonds" means bonds the interest on which will not be excluded from the gross income of the owners of the bonds under Section 103 of the Internal Revenue Code.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-24
"Tax exempt bonds"
Sec. 24. As used in this chapter, "tax exempt bonds" means bonds the interest on which will be excluded from the gross income of the owners of the bonds under Section 103 of the Internal Revenue Code.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-25
Findings
Sec. 25. It is found and declared that:
(1) There exists in Indiana an inadequate supply of affordable farm credit and agricultural loan financing at interest rates which are consistent with the needs of borrowers for farming

and agricultural enterprises, which if not supplemented will make it difficult for farmers and other agricultural enterprises to maintain or increase present employment levels and to maintain or increase crops, livestock, and business productivity, all of which will have an adverse effect upon the welfare of the citizens of Indiana and the economy of Indiana.
(2) There exists in particular in Indiana a need for affordable farm credit and agricultural loan financing for new and young farmers, for small farmers, for family farm operations, and for farmers for whom loans in the conventional farm credit markets are either not available or not affordable at interest rates found in conventional farm credit markets. Alleviation of the problems described in this subdivision and subdivision (1) as they apply to the agricultural enterprises described in this paragraph is the primary purpose of this chapter.
(3) Such problems cannot be remedied through the operation of private enterprise alone, but can be alleviated through the creation of a governmental body to encourage the investment of private capital in the agricultural sector through the use of public financing as provided by this chapter for the purpose of making loans available at interest rates lower than those available in the conventional farm credit markets, and by coordinating and cooperating with farmers, other agricultural enterprises, and local communities, which is essential to alleviating these conditions and is in the public interest.
(4) Alleviating the conditions and problems by the encouragement of private investment through a governmental body is a public purpose and a use for which revenue bonds may be issued.
(5) The necessity for this chapter to protect the health, safety, morals, and general welfare of all the people of Indiana is declared as a matter of legislative determination.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-26
Power to make loans to lenders
Sec. 26. The corporation may make and undertake commitments to make loans to lenders under terms and conditions requiring the proceeds thereof to be used by such lenders to make loans for agricultural enterprises. Loan commitments or actual loans shall originate through and be serviced by any eligible lender.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-27
Loans may be secured
Sec. 27. A loan agreement under this chapter may provide for the loans to be secured by or evidenced by one (1) or more notes, debentures, or other secured or unsecured debt obligations of the contracting party or parties delivered to the corporation, the authority, or the trustee under the indenture under which the bonds

were issued.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-28
Sale contract; title
Sec. 28. If a sale contract permits title to the project to pass to the contracting party or parties before payment in full of the entire purchase price, it must also provide for the contracting party or parties to deliver to the corporation, the authority, or the trustee under the indenture under which the bonds were issued one (1) or more notes, debentures, or other secured or unsecured debt obligations of the contracting party or parties providing for timely payments, including interest on the notes, debentures, or debt obligations for the balance of the purchase price at or before the passage of title.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-29
Power to engage in financing activities
Sec. 29. (a) The corporation may invest in, purchase or make commitments to invest in or purchase, and take assignments or make commitments to take assignments of loans made for agriculture or agricultural enterprises or for refinancing loans made for agriculture or agricultural enterprises. Before investment, purchase, assignment, or commitment, the lender shall certify that the proceeds therefrom or its equivalent will be reinvested in loans or used to make loans to provide agricultural enterprises or, pending reinvestment in such loans or the making of such loans, invested in short term obligations complying with the requirements of this chapter. The corporation shall purchase loans at a purchase price equal to the outstanding principal balance, but the corporation may require a discount from the principal balance or make a payment of a premium to effect a fair rate of return for the lender, as determined by the rate of return on comparable investments under market conditions existing at the time of purchase. In addition to the payment of outstanding principal balance, the corporation shall pay the accrued interest due thereon on the date the loan is delivered against payment therefor or on another date as may be established by agreement between the corporation and the selling lender.
(b) The corporation may not invest in, purchase, or make commitments to invest in or purchase, and take assignments or make commitments to take assignments of loans made for the construction, rehabilitation, or purchase of real property unless the borrower, in a written contract separate from the mortgage, promises that for a period of ten (10) years from the date of the loan the borrower will not convey the real property without a written release from the corporation. The corporation shall record the contract in the same manner as a mortgage on real property, and when recorded the contract constitutes an absolute bar on the alienation of the property until ten (10) years after the date of the mortgage or until released in

writing by the corporation. The corporation may not release a contract under this subsection unless the release is compatible with section 25 of this chapter.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-30
Lender certifications
Sec. 30. Before exercising any of the powers authorized in sections 26 and 29 of this chapter, the corporation shall require the lender to certify and agree that:
(1) the loan is or, if the loan has not been made, will at the time of making be in all respects a prudent investment; and
(2) the lender will use the proceeds of the loan, investment sale, or assignment within a reasonable period of time to make loans or purchase loans to provide agricultural enterprises or, if the lender has made a commitment to make loans to provide agricultural enterprises on the basis of a commitment from the corporation to purchase the loans, the lender will make the loans and sell the loans to the corporation within a reasonable time.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-31
Additional security provisions
Sec. 31. Before exercising any of the powers conferred by sections 26 and 29 of this chapter, the corporation may:
(1) require that the loan involved be:
(A) insured by a loan insurer; or
(B) guaranteed by a loan guarantor or the corporation under sections 32 through 43 of this chapter;
(2) require any type of security that the corporation considers reasonable and necessary; or
(3) authorize the reservation of funds by lenders in the amount and subject to conditions that the corporation considers reasonable and necessary under this chapter.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-32
Agricultural loan and rural development project guarantee fund
Sec. 32. The agricultural loan and rural development project guarantee fund is established. The corporation shall use the guarantee fund as a nonlapsing, revolving fund for carrying out the provisions of the guarantee program. The corporation may expend money from the guarantee fund as the authority considers appropriate to carry out the purposes of this chapter and IC 4-4-11. The guarantee fund consists of the money appropriated to the guarantee fund by the general assembly, and money, property, and other things of value contributed to the guarantee fund by any other source. To this sum shall be charged those expenses of the corporation attributable and allocated by the corporation to the corporation's

guarantee program, including interest, principal, and lease payments required by loan or lease defaults. To this sum shall be credited that income of the corporation attributable and allocated by the corporation to the corporation's guarantee program, including guarantee premiums.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-33
Guarantees; secured loans
Sec. 33. Subject to the conditions set forth in section 34 of this chapter and the other provisions of this chapter, if the corporation makes a written finding that:
(1) the guarantee of a particular loan secured by, or lease of, real property or tangible or intangible personal property to or for the benefit of any agricultural enterprise or rural development project would tend to accomplish the purposes of this chapter, including the creation or retention of employment in Indiana through the guarantee of the lease;
(2) the proposed borrower or lessee cannot obtain the loan or lease upon reasonable terms; and
(3) the proposed borrower, lessee, lender, or lessor has filed an application on a form prescribed by the corporation;
the corporation may, under its guarantee program, guarantee the loan or lease upon the terms and conditions that the corporation prescribes.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-34
Guarantees; conditions
Sec. 34. The conditions referred to in section 33 of this chapter are as follows:
(1) No new or additional guarantee of a loan or lease under section 33, 35, or 40 of this chapter may be entered into if the guarantee would cause the outstanding aggregate guarantee obligations with respect to all loans and leases guaranteed under sections 33, 35, and 40 of this chapter to exceed eight (8) times the amount of money in the guarantee fund.
(2) The amount of all guarantees by the corporation of loans or leases to or for the benefit of any single agricultural enterprise or rural development project may not exceed three hundred thousand dollars ($300,000), less the outstanding aggregate principal balance under any loans made and owed to the corporation under section 40 of this chapter to or for the benefit of the enterprise or rural development project.
(3) A guarantee of a loan secured by either real estate or a real estate lease may not exceed ninety percent (90%) of the unpaid principal balance of the loan from time to time outstanding or ninety percent (90%) of the amount of any lease payment, as applicable, and the original principal amount of the loan or the total amount of the lease payments, as applicable, may not

exceed ninety percent (90%) of the appraised fair market value of the real estate.
(4) A guarantee of a loan secured by personal property or of a personal property lease may not exceed seventy-five percent (75%) of the unpaid principal balance of the loan from time to time outstanding or seventy-five percent (75%) of the amount of any lease payment, as applicable, and the original principal amount of the loan or the total amount of the lease payments, as applicable, may not exceed seventy-five percent (75%) of the appraised fair market value of the personal property.
(5) A guarantee involving both real estate and personal property may not exceed the percentage proportionate to each type of property.
(6) To be eligible for a guarantee under this section, a loan or lease must:
(A) be one that is to be made to and held by a lender or lessor approved by the corporation as responsible and able to service the loan or lease properly;
(B) involve a principal obligation or lease payments, as applicable, which may include initial service charges and appraisal, inspection, and other fees approved by the corporation;
(C) have a maturity or term satisfactory to the corporation but in no case later than twenty (20) years after the date of the guarantee;
(D) contain payment terms satisfactory to the corporation requiring periodic payments by the developer or user, including principal and interest payments, cost of local property taxes and assessments, land lease rentals, if any, insurance on the property, as applicable, and the guarantee premiums that are fixed by the corporation; and
(E) contain terms and provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, default reserves, delinquency charges, default remedies, anticipation of maturity, additional and secondary liens, and other matters that the corporation prescribes.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-35
Guarantees; unsecured loans
Sec. 35. The corporation may guarantee an unsecured loan for working capital purposes if the corporation determines, under criteria that the corporation establishes, that:
(1) the loan for working capital is for an agricultural enterprise or a rural development project; and
(2) the loan for working capital will lead directly to increased production or job creation or retention through sales of products or provision of services to federal, state, or local government or private business or individuals or through exports to foreign markets. The working capital loan guarantee may not exceed two hundred thousand dollars ($200,000) for any single agricultural enterprise or rural development project and may be in addition to any other guarantees of the corporation under this section. The guaranteed terms must include a time limit for working capital loan guarantees that may not exceed eighteen (18) months. However, the guarantees are renewable. A working capital loan guarantee may not exceed eighty percent (80%) of the unpaid principal balance from time to time outstanding of the loan being guaranteed. The corporation may impose additional terms that the corporation considers appropriate for any particular agricultural enterprise or rural development project.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-36
Guarantee premiums
Sec. 36. The corporation may fix guarantee premiums for the guarantee under this chapter of any loan or lease outstanding at the beginning of each year or at the time the guarantee is entered into, and the corporation may fix loan application, placement, origination, commitment, administrative, processing, or other fees or charges in connection with the powers of the corporation under section 40 of this chapter. These premiums, fees, or charges may be payable in amounts or based upon formulas established by the corporation and may be payable, at the election of the corporation, in whole or in part, in the form of cash, shares of stock, warrants for the purchase of shares of stock, or other securities, property, or rights acceptable to the corporation. These premiums, fees, or charges are payable by the borrower or user to the corporation in a manner prescribed by the corporation.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-37
Letters of credit
Sec. 37. Any guarantee made by the corporation under section 33, 35, or 40 of this chapter may be effected or enhanced, in whole or in part, through the provision by the corporation of a letter of credit or an equivalent form of credit enhancement instrument. However, the maximum principal payment obligation of the corporation under the credit instrument, as the credit instrument may be effective from time to time, is the amount of the guarantee or part of the guarantee made under section 33, 35, or 40 of this chapter and for purposes of the limitations on the amount of guarantees under section 33, 35, or 40 of this chapter. The term of any letter of credit may not exceed the respective terms established for guarantees or loans under sections 34, 35, and 40 of this chapter.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-38
Legal investments Sec. 38. Notwithstanding any other law, loans or leases guaranteed or made by the corporation or the authority under this chapter are legal investments for all insurance companies, trust companies, banks, investment companies, savings banks, executors, trustees and other fiduciaries, and pension or retirement funds, as well as the board for depositories.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-39
Guarantees of bonds issued by the authority; subordination
Sec. 39. To further the purposes of this chapter and subject to this chapter, the corporation may also use any part of the guarantee fund to guarantee any bonds issued by the authority under section 46 of this chapter or by any authorized issuer under IC 36-7-12. With regard to direct obligations of the authority that are guaranteed by the corporation, the corporation may permit a subordination of any valid security agreement, mortgage, combinations thereof, or other appropriate documents securing the direct obligations if the corporation in its discretion determines that the subordination is reasonably necessary to accomplish the objectives of the authority.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-40
Power to make direct loans
Sec. 40. To further the purposes of this chapter, and in addition to the corporation's other powers under this chapter, the corporation may, upon a written finding as described in section 33 of this chapter, also make direct loans from money in the guarantee fund to or for the benefit of any agricultural enterprise or rural development project upon the terms and conditions that the corporation prescribes. Loans made under this section are subject to the following conditions:
(1) No new or additional loan may be made if the loan would cause the then outstanding aggregate guarantee obligations with respect to all loans and leases guaranteed under this section and sections 33 and 35 of this chapter to exceed eight (8) times the amount of money then in the guarantee fund or would cause the then outstanding aggregate principal balance of all loans made under this section and then owing to the corporation to exceed twenty percent (20%) of the amount of money then in the guarantee fund.
(2) The principal amount of a loan under this section to or for the benefit of an enterprise or rural development project may not exceed two hundred thousand dollars ($200,000), less the then outstanding total guarantee obligations with respect to any loans or leases guaranteed under this section and sections 33 and 35 of this chapter to or for the benefit of that enterprise or rural development project.
(3) With respect to any loan made under this section, a loan agreement with the corporation must contain the following

terms:
(A) A requirement that the loan proceeds be used for specified purposes consistent with and in furtherance of the purposes of the corporation under this chapter.
(B) The term of the loan, which must be not later than twenty (20) years after the date of the loan.
(C) The repayment schedule.
(D) The interest rate or rates of the loan, which may include variations in the rate, but which may not be less than the amount necessary to cover all expenses of the corporation in making the loan.
(E) Any other terms and provisions that the corporation requires.
(4) Any loan agreement under this section may also contain a requirement that the loan be insured directly or indirectly by a loan insurer or be guaranteed by a loan guarantor and a requirement of any other type or types of security or collateral that the corporation considers to be reasonable or necessary.
(5) A loan made under this section may be sold by the corporation, and the corporation may permit other lenders to participate in any loan made under this section, at the time or times and upon the terms and conditions that the corporation considers reasonable or necessary. A loan sold or in which other lenders participate may be guaranteed by the corporation upon terms and conditions established by the corporation.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-41
Proceeds of sales
Sec. 41. All proceeds received by the corporation or the Indiana finance authority from the disposal by sale or in some other manner of property acquired under this chapter and in connection with the guarantee program or otherwise under this chapter shall be credited to the guarantee fund.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-42
Guarantee fund nonreverting; exception
Sec. 42. The money in the guarantee fund does not revert to the state general fund at the end of a fiscal year. However, if the guarantee fund ceases to exist, the money in the guarantee fund attributable to transfers from the state general fund reverts to the state general fund.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-43
Expenses; reimbursement by borrower
Sec. 43. Upon the issuance of a loan or a guarantee of a loan or lease under this chapter, any expenses incurred by the corporation in connection with the loan or guarantee or the enterprise or rural

development project for which the loan or guarantee is being made shall be reimbursed to the corporation by the borrower, in the case of a loan (to the extent not provided for under section 36 of this chapter), or by the borrower, lender, lessee, or lessor in the case of a guarantee of a loan or lease, from the proceeds of the loan or the payments under the lease or otherwise.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-44
Powers in the event of default
Sec. 44. The corporation may take assignments of notes and mortgages and security agreements securing notes and other forms of security, and attach, seize, or take title by foreclosure or conveyance to any agricultural enterprise or rural development project when a guaranteed loan to the enterprise or rural development project is clearly in default and when in the opinion of the corporation the acquisition is necessary to safeguard the guarantee fund, and sell, or on a temporary basis, lease or rent the agricultural enterprise or rural development project for any use.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-45
Authorization to adopt rules
Sec. 45. (a) Before carrying out any of the powers granted under section 26, section 29, or sections 32 through 43 of this chapter, the corporation may adopt rules under IC 4-22-2 governing its activities authorized under this chapter, including rules relating to the following:
(1) Procedures for the submission of requests or invitations and proposals for making loans to lenders and the investment in and purchase, assignment, and sale of loans.
(2) The reinvestment by lenders of the proceeds or an equivalent amount, from any loan to lenders or the investment in or purchase by the corporation or the authority or the assignment or sale of loans to the corporation or the authority, in loans to provide agricultural enterprises or rural development projects.
(3) The number of agricultural projects and rural development projects, location of the projects, and other characteristics of agricultural enterprises and rural development projects, including to the extent reasonably possible assurance that the agricultural enterprises or rural development projects to be financed by an issue of bonds or series of issues will improve employment conditions and enhance the welfare of persons in the agricultural sector, as determined by the corporation, to be financed directly or indirectly by the corporation and the authority under section 26, section 29, or sections 32 through 43 of this chapter.
(4) Rates, fees, charges, and other terms and conditions of originating or servicing loans in order to protect against

realization of an excessive financial return or benefit by the originator or servicer.
(5) The type and amount of collateral or security to be provided to assure repayment of loans made or guaranteed by the corporation and the fees to be charged under sections 32 through 43 of this chapter.
(6) The type of collateral, payment bonds, performance bonds, or other security to be provided for any loans made by a lender for construction loans.
(7) The nature and amount of fees to be charged by the corporation or the authority to provide for expenses and reserves of the corporation or the authority.
(8) Standards and requirements for the allocation of available money among lenders and the determination of the maturities, terms, conditions, and interest rates for loans made, purchased, sold, assigned, or committed under section 26, section 29, or sections 32 through 43 of this chapter.
(9) Commitment requirements for agricultural financing by lenders involving money provided directly or indirectly by the corporation or the authority.
(10) Any other matters related to the duties or exercise of the corporation's or the authority's powers or duties under this chapter.
(b) In adopting rules governing its activities, the corporation shall consider the following factors relative to eligibility of borrowers for loans made or guaranteed under this chapter:
(1) The length of time any borrower has been engaged in the business of agriculture or development.
(2) The net income of any borrower in the preceding year or years.
(3) The net worth of any borrower.
(4) The availability or feasibility of alternative financing methods for any borrower.
(c) The following entities may not be borrowers:
(1) A corporation that has more than ten (10) shareholders.
(2) A corporation that has any shareholder that is a corporation, a subsidiary of a corporation, or a subsidiary of a subsidiary of a corporation with more than ten (10) shareholders.
(3) A partnership, joint venture, firm, limited liability company, or association that has any member who is a corporation, a subsidiary of a corporation, or a subsidiary of a subsidiary of a corporation with more than ten (10) shareholders.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-46
Power to issue bonds
Sec. 46. For purposes of this chapter, the authority may issue and secure bonds in accordance with IC 4-4-11. Whether the bonds are in the form and character of negotiable instruments, the bonds are hereby made negotiable instruments, subject only to provisions of the

bonds relating to registration.
As added by P.L.162-2007, SEC.26.

IC 5-28-31-47
Powers are cumulative
Sec. 47. This chapter shall not be construed as a restriction or limitation upon any powers which the corporation or the authority might otherwise have under any other law of this state, and this chapter is cumulative to those powers. This chapter shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws.
As added by P.L.162-2007, SEC.26.



CHAPTER 32. BUSINESS DEVELOPMENT LOAN FUND

IC 5-28-32-2
Establishment; purpose
Sec. 2. The business development loan fund is established. The fund shall be used by the corporation as a nonlapsing, revolving fund.
As added by P.L.162-2007, SEC.27.

IC 5-28-32-3
Sources of money
Sec. 3. The fund consists of the following:
(1) Money appropriated by the general assembly.
(2) The repayment proceeds of loans made to businesses from the fund.
(3) Money received from any other source.
As added by P.L.162-2007, SEC.27.

IC 5-28-32-4
Power to make loans
Sec. 4. Subject to section 5 of this chapter, the corporation may make a loan from the fund to a business located in Indiana if the corporation makes a written finding that the loan would accomplish the purposes of this chapter by enabling the business to carry out a project or projects that will do any of the following:
(1) Improve the technological capacity or productivity of the business.
(2) Enhance the protection of Indiana's environment.
(3) Permit the business to expand facilities, establish new facilities, or make site improvements or infrastructure improvements.
As added by P.L.162-2007, SEC.27.

IC 5-28-32-5
Required loan agreement terms
Sec. 5. With respect to any loan made under section 4 of this chapter, a loan agreement with the corporation must contain the following terms:
(1) A requirement that the loan proceeds be used for specified purposes consistent with and in furtherance of the purposes of the corporation under this article.
(2) The term of the loan, which must not be later than fifteen (15) years after the date of the loan. (3) The repayment schedule.
(4) The interest rate or rates of the loan, which may include variations in the rate, but that may not be less than the amount necessary to cover all expenses of the corporation in making the loan.
(5) Any other terms and provisions that the corporation requires.
As added by P.L.162-2007, SEC.27.



CHAPTER 33. HIGH SPEED INTERNET SERVICE DEPLOYMENT AND ADOPTION INITIATIVE

IC 5-28-33-2
"High speed Internet service"
Sec. 2. As used in this chapter, "high speed Internet service" means a connection to the Internet that provides capacity for transmission at an average speed of at least three hundred eighty-four (384) kilobits per second downstream, regardless of the technology or medium used to provide the connection.
As added by P.L.152-2009, SEC.1.

IC 5-28-33-3
Development of high speed Internet service deployment and adoption initiative; map of broadband availability
Sec. 3. (a) The corporation shall develop a high speed Internet service deployment and adoption initiative that includes the creation of a statewide geographic information system (GIS) of available telecommunications and information technology services, including high speed Internet service.
(b) The corporation shall map the availability of broadband service by census blocks established by the Bureau of the Census and depicted in the GIS. A map created under this subsection may:
(1) include the percentage of households that have access to broadband service; and
(2) use the Federal Communications Commission benchmark rates for broadband service to identify different speed tiers.
(c) After creating the map under subsection (b), the corporation shall update the GIS at least every six (6) months. This subsection expires December 31, 2010.
(d) The corporation shall share the map created under subsection (b) and the GIS, including updates, with the Indiana Geographic Information Council (as referred to in IC 4-23-7.3-6) as a data layer to the statewide base map (as defined in IC 4-23-7.3-11).
As added by P.L.152-2009, SEC.1.

IC 5-28-33-4
Confidential information
Sec. 4. (a) A person or entity that provides data or other information to the corporation for inclusion in the GIS may designate the data or information as confidential for any purpose, including for purposes of IC 5-14-3-4. (b) The corporation shall, upon request, enter into a nondisclosure agreement with a person or entity described in subsection (a) concerning proprietary information submitted to the corporation by the person or entity.
As added by P.L.152-2009, SEC.1.

IC 5-28-33-5
Ability to enter into contract
Sec. 5. The corporation may enter into a contract to develop all or part of the initiative described in section 3 of this chapter.
As added by P.L.152-2009, SEC.1.

IC 5-28-33-6
Application for federal grants
Sec. 6. The corporation may apply for state broadband data and development grants under the federal Broadband Data Improvement Act and the American Recovery and Reinvestment Act of 2009.
As added by P.L.152-2009, SEC.1.

IC 5-28-33-7
Corporation not authorized to regulate communications service providers
Sec. 7. This chapter may not be construed as authorizing the corporation to regulate communications service providers (as defined in IC 8-1-32.5-4).
As added by P.L.152-2009, SEC.1.

IC 5-28-33-8
Consultation with Indiana finance authority
Sec. 8. In implementing this chapter, the corporation shall consult with the Indiana finance authority to avoid unnecessary duplication of efforts under this chapter and IC 8-1-33.
As added by P.L.152-2009, SEC.1.

IC 5-28-33-9
Priorities of high speed Internet service deployment and adoption initiative
Sec. 9. The corporation shall establish the following priorities in developing and implementing the high speed Internet service deployment and adoption initiative:
(1) First, extending the deployment of high speed Internet service to areas where:
(A) Internet connections are unavailable; or
(B) the only available Internet connections provide capacity for transmission at an average speed of less than two hundred (200) kilobits per second downstream.
(2) Second, extending the deployment of high speed Internet service to areas where the only available Internet connections provide capacity for transmission at an average speed of:
(A) not less than two hundred (200) kilobits; and (B) not more than one and five-tenths (1.5) megabits;
per second downstream.
(3) Third, supporting programs to promote broadband adoption throughout Indiana.
As added by P.L.152-2009, SEC.1.

IC 5-28-33-10
Single eligible entity for grants
Sec. 10. The corporation is designated as the single eligible entity to receive a grant under 47 U.S.C. 1304.
As added by P.L.152-2009, SEC.1.



CHAPTER 34. GREEN INDUSTRIES FUND

IC 5-28-34-2
"Green industry"
Sec. 2. For the purposes of this chapter, "green industry" means an Indiana business that manufactures products that reduce energy consumption or lower emissions in the market of their intended use, including the following:
(1) Biofuels.
(2) Advanced technology vehicles.
(3) Alternative fuel vehicles and power systems.
(4) Clean diesel technology.
(5) Domestic appliances.
(6) Distributed power generation.
(7) Emission control systems.
(8) Energy monitoring, management, and efficiency.
(9) Fuel cells.
(10) Renewable energy.
(11) Smart grid technology.
(12) Highly insulative building construction products.
(13) Construction products manufactured from at least fifty percent (50%) postconsumer products.
(14) Other sectors determined by the corporation.
As added by P.L.182-2009(ss), SEC.81.

IC 5-28-34-3
Establishment of fund
Sec. 3. (a) The green industries fund is established. The fund shall be administered by the corporation.
(b) The fund may be used to provide grants and loans to Indiana manufacturing companies for the following purposes:
(1) To strengthen Indiana's economy by focusing investment in advanced manufacturing clusters focused on more energy efficient and environmentally sustainable technologies, processes, and products.
(2) To accelerate job creation through training and education initiatives to enhance the skills and employment prospects of Indiana's workforce in green industries.
(3) To facilitate the redevelopment of Indiana manufacturing sites, facilities, and processes to operate in a more energy efficient and environmentally sustainable manner.
(4) To stimulate the development of technologies, processes and products that reduce energy consumption or lower emissions in

the market of their intended use.
(5) To encourage public-private partnerships focused on development of green industries among Indiana manufacturing companies, public or private educational institutions, nonprofit organizations and charitable foundations, research and development organizations, and state agencies.
As added by P.L.182-2009(ss), SEC.81.

IC 5-28-34-4
Application for grants or loans
Sec. 4. (a) An Indiana manufacturing company may apply for one (1) or more grants or loans from the fund.
(b) The corporation shall give priority to applications that meet three (3) or more of the purposes listed in section 3 of this chapter. The corporation shall base the award of a grant or loan on the number and quality of jobs being created, the community's economic need, and the capital investment being made by the applicant.
(c) A grant may not exceed fifty percent (50%) of the applicant's project costs.
As added by P.L.182-2009(ss), SEC.81.



CHAPTER 35. YOUNG ENTREPRENEURS PROGRAM

IC 5-28-35
Chapter 35. Young Entrepreneurs Program

IC 5-28-35-1
"Young entrepreneur"
Sec. 1. As used in this chapter, "young entrepreneur" means an individual who:
(1) is enrolled in a state educational institution and pursuing a major or minor in an entrepreneurial program; or
(2) graduated from a state educational institution with a major or minor in an entrepreneurial program not more than three (3) years before submitting an application to participate in a program established under section 2 of this chapter.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-2
Young entrepreneurs program; powers and duties of the corporation
Sec. 2. (a) The corporation shall establish a program to promote young entrepreneurs who wish to start a business in Indiana.
(b) The corporation shall cooperate with the office of community and rural affairs established by IC 4-4-9.7-4 to inform rural communities of the opportunity to seek economic development opportunities under the program.
(c) Notwithstanding any other law, the corporation may use any money available to the corporation under this article to implement this chapter.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-3
Young entrepreneurs program auction
Sec. 3. A program established under section 2 of this chapter must include at least one (1) auction per year in which interested communities and economic development organizations bid on the opportunity to locate a young entrepreneur's business in the community or territory served by the economic development organization.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-4
Application to participate in the young entrepreneurs program
Sec. 4. A young entrepreneur who wishes to participate in the program must apply on a form prescribed by the corporation. The application must describe the young entrepreneur's proposals for starting a business in Indiana, including start up needs for the proposed business and the applicant's preferred locations.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-5
Selection of participating young entrepreneurs Sec. 5. The corporation shall review the applications submitted under section 4 of this chapter and select the young entrepreneurs permitted to participate in an auction conducted under section 6 of this chapter.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-6
Notice and guidelines for auctions
Sec. 6. The corporation shall publicly announce the corporation's intent to conduct an auction and the auction guidelines. The corporation may conduct an auction held under this section in person or in an online format at a state educational institution or a state government location in Indianapolis.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-7
Bidders; submission of bids; review and selection of winning bids
Sec. 7. (a) Communities and economic development organizations may submit bids to the corporation for the auction consistent with the guidelines announced by the corporation. The corporation shall review each bid submitted at the auction to identify the communities and economic development organizations that submitted bids that meet or exceed the needs of the selected young entrepreneurs.
(b) The corporation shall review the bids identified under subsection (a) and assist the young entrepreneur in selecting a winning community or economic development organization from among the identified bids. A bid selected by a young entrepreneur under this subsection is legally binding upon the parties in accordance with the terms of the selected bid.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-8
Young entrepreneur business proposals; corporation assistance
Sec. 8. The corporation may assist each young entrepreneur selected to participate in the program with the development of the young entrepreneur's business proposal to ensure that each proposal is professionally presented to interested bidders.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-9
Auction preview event
Sec. 9. The corporation shall conduct a preview event before an auction held under section 6 of this chapter. The preview event must be designed to introduce the young entrepreneurs selected for the auction to interested communities and economic development organizations. The preview event may be held at a state educational institution or a state government location in Indianapolis.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-10 Office of community and rural affairs assistance for bidders
Sec. 10. The office of community and rural affairs shall assist rural communities and economic development organizations serving rural communities in reviewing business proposals and preparing bids for an auction held under section 6 of this chapter.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-11
Fees
Sec. 11. The corporation may impose a reasonable fee on a community or economic development organization that participates in an auction conducted under this chapter.
As added by P.L.4-2011, SEC.1.

IC 5-28-35-12
Expiration of the young entrepreneurs program
Sec. 12. This chapter expires December 31, 2014.
As added by P.L.4-2011, SEC.1.






ARTICLE 29. OFFICE OF TOURISM DEVELOPMENT

CHAPTER 1. DEFINITIONS

IC 5-29-1-2
"Agritourism"
Sec. 2. "Agritourism" means the act of visiting a working farm or any agricultural, horticultural, or agribusiness operation for purposes of enjoyment, education, or active involvement in the activities of the farm or operation.
As added by P.L.229-2005, SEC.4.

IC 5-29-1-3
"Council"
Sec. 3. "Council" refers to the Indiana tourism council established by IC 5-29-4-1.
As added by P.L.229-2005, SEC.4.

IC 5-29-1-4
"Director"
Sec. 4. "Director" refers to the director of the office of tourism development appointed under IC 5-29-2-2.
As added by P.L.229-2005, SEC.4.

IC 5-29-1-5
"Office"
Sec. 5. "Office" refers to the office of tourism development established by IC 5-29-2-1.
As added by P.L.229-2005, SEC.4.



CHAPTER 2. OFFICE OF TOURISM DEVELOPMENT

IC 5-29-2-2
Lieutenant governor appoints director
Sec. 2. The lieutenant governor shall appoint the director of the office.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-3
Director
Sec. 3. (a) The director of the office serves at the pleasure of the lieutenant governor.
(b) The director is the executive and chief administrative officer of the office.
(c) The director is entitled to compensation in an amount to be fixed by the lieutenant governor with the approval of the budget agency.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-4
Director; employees
Sec. 4. The director may hire employees as necessary in the performance of the office's functions. Salaries of personnel shall be fixed by the director, with the approval of the lieutenant governor and the budget agency.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-5
Office; duties
Sec. 5. (a) The office may do the following:
(1) Cooperate with federal, state, and local governments and agencies in the coordination of programs to promote tourism.
(2) Receive and expend funds, grants, gifts, and contributions of money, property, labor, and other things of value from public and private sources, including grants from agencies and instrumentalities of the state and the federal government. The office:
(A) may accept federal grants for providing planning assistance, making grants, or providing other services or functions necessary to political subdivisions, planning commissions, or other public or private organizations;
(B) shall administer these grants in accordance with the terms of the grants; and
(C) may contract with political subdivisions, planning

commissions, or other public or private organizations to carry out the purposes for which the grants were made.
(3) Request assistance, information, and advice regarding the duties and functions of the office from an officer, agent, or employee of the state. The head of any other state department or agency may assign any of the department's or agency's employees to the office on a temporary basis, or may direct a division or agency under the department's or agency's supervision and control to make a special study or survey requested by the director.
(4) Disseminate information concerning and advertise or contract to advertise the cultural, recreational, quality of life, and tourism advantages of Indiana.
(5) Plan, direct, and conduct research activities.
(b) The office shall assist in the development and promotion of Indiana's tourist resources, facilities, attractions, and activities.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-6
Advisory committee
Sec. 6. The director may establish advisory committees to advise the office on issues determined by the director. If the director establishes an advisory committee under this section, the advisory committee must:
(1) have members that represent diverse geographic areas and economic sectors of Indiana; and
(2) include members or representatives of tourism organizations.
An advisory committee member is not entitled to salary or per diem.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-7
Rules
Sec. 7. The director may adopt rules under IC 4-22-2 to carry out this article.
As added by P.L.229-2005, SEC.4.



CHAPTER 3. TOURISM INFORMATION AND PROMOTION FUND

IC 5-29-3-2
"Promotion"
Sec. 2. As used in this chapter, "promotion" includes the planning and conducting of information and advertising campaigns.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-3
"Tourism group"
Sec. 3. As used in this chapter, "tourism group" means a private nonprofit corporation established under Indiana law whose purposes include the promotion of tourist resources and facilities in Indiana.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-4
Fund established
Sec. 4. (a) The tourism information and promotion fund is established within the state treasury. The fund shall be used for the purposes of this chapter.
(b) The fund consists of appropriations from the general assembly and gifts, donations, bequests, devises, and contributions received by the office.
(c) The office shall administer the fund. The following may be paid from money in the fund:
(1) Grants.
(2) Expenses of administering the fund.
(3) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-4.3
References to tourism information and promotion fund
Sec. 4.3. A reference in any law or other document to the tourism information and promotion fund established by IC 4-4-3.5-2 (before its repeal by P.L.229-2005) shall be treated after June 30, 2005, as a

reference to the tourism information and promotion fund established by section 4 of this chapter.
As added by P.L.220-2011, SEC.113.

IC 5-29-3-5
Grants
Sec. 5. The office may make grants from the fund to tourism groups for the promotion of tourist resources and facilities in Indiana. However, each grant must be matched by funds provided by the applicant, and the office may not provide more than one-half (1/2) of the funds for a project. The matching funds required from the applicant may be provided by any source except other state funds.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-6
Grant guidelines
Sec. 6. (a) The office shall establish guidelines for the application and approval of grants.
(b) The office may seek the recommendations from the council when making a determination to approve or reject a grant application.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-7
Promotional material
Sec. 7. Promotional materials produced with the assistance of funds provided under this chapter must include the following statement: "Produced in cooperation with the Indiana Office of Tourism Development." Promotional materials must also include a statement provided by the office.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-8
Rules
Sec. 8. The office may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.229-2005, SEC.4.



CHAPTER 4. INDIANA TOURISM COUNCIL

IC 5-29-4-1.3
References to Indiana tourism council
Sec. 1.3. A reference in any law or other document to the Indiana tourism council established by IC 4-4-29-3 (before its repeal by P.L.229-2005) shall be treated after June 30, 2005, as a reference to the Indiana tourism council.
As added by P.L.220-2011, SEC.114.

IC 5-29-4-2
Members
Sec. 2. The council consists of the following members:
(1) The lieutenant governor.
(2) Two (2) members of the senate, who may not be members of the same political party, appointed by the president pro tempore of the senate, for a term of one (1) year.
(3) Two (2) members of the house of representatives, who may not be members of the same political party, appointed by the speaker of the house of representatives, for a term of one (1) year.
(4) Six (6) regional tourism industry representatives, appointed by the respective tourism regions, for a term of one (1) year.
(5) Twelve (12) representatives of the private sector, appointed by the governor, for a term of two (2) years. One (1) representative must own or operate an agritourism business.
(6) The director.
(7) The commissioner of the Indiana department of transportation.
(8) The director of the department of natural resources.
(9) A member appointed by the Indiana Hotel and Lodging Association, for a term of one (1) year.
(10) A member appointed by the Restaurant and Hospitality Association of Indiana, for a term of one (1) year.
(11) A member appointed by the Association of Indiana Convention and Visitor Bureaus, for a term of one (1) year.
(12) A member appointed by the Council of Indiana Attractions, for a term of one (1) year.
(13) A member appointed by the Indiana Gaming Association, for a term of one (1) year.
(14) A member appointed by the Recreation Vehicle Indiana Council, for a term of one (1) year.
(15) A member appointed by the Indiana Bed and Breakfast Association, for a term of one (1) year. (16) A member appointed by the Indiana State Festival Association, for a term of one (1) year.
As added by P.L.229-2005, SEC.4. Amended by P.L.144-2006, SEC.12.

IC 5-29-4-3
Procedures
Sec. 3. (a) Seventeen (17) members of the council constitute a quorum.
(b) The affirmative votes of a majority of the members appointed to the council are required for the council to take action.
(c) The lieutenant governor shall serve as chairperson of the council.
(d) The council shall adopt written procedures to govern the transaction of business by the council.
(e) A member of the council who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also not entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
As added by P.L.229-2005, SEC.4. Amended by P.L.144-2006, SEC.13.

IC 5-29-4-4
Duties
Sec. 4. (a) The council shall do the following:
(1) Assist in developing goals and objectives for the office.
(2) Analyze the results and effectiveness of grants made by the office.
(3) Build commitment and unity among tourism industry groups.
(4) Create a forum for sharing talent, resources, and ideas regarding tourism.
(5) Encourage public and private participation necessary for the promotion of tourism.
(6) Make recommendations to the office regarding matters involving tourism.
(7) Make recommendations concerning grants from the tourism information and promotion fund.
(8) Make budget recommendations to the lieutenant governor.
(b) The council may establish advisory groups to make recommendations to the office on tourism research, development, and marketing.
As added by P.L.229-2005, SEC.4.

IC 5-29-4-5
Funds
Sec. 5. The council may receive funds from any source and may expend funds for activities necessary, convenient, or expedient to carry out the council's purposes. As added by P.L.229-2005, SEC.4.

IC 5-29-4-6
Office; administrative services to council
Sec. 6. The office shall provide administrative services to the council, as directed by the lieutenant governor.
As added by P.L.229-2005, SEC.4.

IC 5-29-4-7
Annual report
Sec. 7. The council shall submit an annual report to the governor and to the general assembly in an electronic format under IC 5-14-6 not later than November 1 each year.
As added by P.L.229-2005, SEC.4.






ARTICLE 30. DESIGN-BUILD PUBLIC WORKS PROJECTS

CHAPTER 1. DEFINITIONS

IC 5-30-1-2
"Construction services"
Sec. 2. "Construction services" means services provided under a design-build contract that are not design services.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-3
"Design-build contract"
Sec. 3. "Design-build contract" means a contract between a public agency and a design-builder to furnish:
(1) architectural, engineering, and related design services as required for a public project; and
(2) labor, materials, and other construction services for the same public project.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-4
"Design-builder"
Sec. 4. "Design-builder" means a person that furnishes the necessary design and construction services under a design-build contract, whether by itself or through contractual arrangements.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-5
"Design criteria developer"
Sec. 5. "Design criteria developer" means a person registered under IC 25-4 as an architect or IC 25-31 as a professional engineer who is responsible for preparing the design criteria package for the public agency for a design-build project.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-6
"Design criteria package"
Sec. 6. "Design criteria package" means a set of documents that provides sufficient information to permit an offeror to prepare a proposal in response to a public agency's request for proposals.
As added by P.L.74-2005, SEC.1.
IC 5-30-1-7
"Design services"
Sec. 7. "Design services" means services that are:
(1) within the scope of practice specified by IC 25-4 for architecture or IC 25-31 for professional engineering; or
(2) performed by a registered architect or professional engineer in connection with the architect's or engineer's professional employment or practice.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-8
"Offeror"
Sec. 8. "Offeror" means a person who submits a proposal in response to a request for proposals.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-9
"Person"
Sec. 9. "Person" means an individual, a firm, a partnership, a limited liability company, a joint venture, an association, a corporation, or another legal entity.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-10
"Proposal"
Sec. 10. "Proposal" means an offer by a potential design-builder to enter into a design-build contract for a public project in response to a request for proposals.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-11
"Public agency"
Sec. 11. (a) "Public agency" means:
(1) a state agency (as defined in IC 4-13-1-1);
(2) a state educational institution;
(3) a unit (as defined in IC 36-1-2-23);
(4) a body corporate and politic created by state statute;
(5) a school corporation (as defined in IC 20-26-2-4);
(6) a conservancy district established for a purpose described in IC 14-33-1-1(a)(4) or IC 14-33-1-1(a)(5); or
(7) a fire protection district established under IC 36-8-11.
(b) The term does not include the Indiana department of transportation.
As added by P.L.74-2005, SEC.1. Amended by P.L.246-2005, SEC.58; P.L.2-2007, SEC.112; P.L.166-2011, SEC.1; P.L.7-2012, SEC.1.

IC 5-30-1-12
"Public project"
Sec. 12. (a) "Public project" means the process of designing,

constructing, reconstructing, altering, or renovating a public building, an airport facility, a sewer, a drain, or another structure or improvement that is paid for out of:
(1) a public fund; or
(2) a special assessment.
(b) The term includes either of the following:
(1) A process described in subsection (a) relating to a building or structure leased by a public agency under a lease containing an option to purchase.
(2) A public improvement to real property owned by a public agency.
(c) The term does not include the process of designing, constructing, altering, or repairing a public highway (as defined in IC 9-25-2-4).
As added by P.L.74-2005, SEC.1. Amended by P.L.166-2011, SEC.2.

IC 5-30-1-13
"Team"
Sec. 13. "Team" means a single entity that is responsible for a public project using the design-build contracting method. The entity may include:
(1) the design-builder; and
(2) a person who:
(A) subcontracts with the design-builder;
(B) is a partner of the design-builder;
(C) enters into a joint venture with the design-builder; and
(D) performs work under a design-build contract.
As added by P.L.74-2005, SEC.1.



CHAPTER 2. GENERAL PROVISIONS

IC 5-30-2-2
Repealed
(Repealed by P.L.166-2011, SEC.12.)



CHAPTER 3. DESIGN-BUILDER QUALIFICATIONS

IC 5-30-3-2
Subcontractor qualifications
Sec. 2. A design-builder may contract with the public agency to provide design services and construction services that the design-builder is not itself licensed, registered, or qualified to perform if the design-builder provides the services through subcontracts with persons who are licensed, registered, or qualified in accordance with this article.
As added by P.L.74-2005, SEC.1.

IC 5-30-3-3
No effect on liability
Sec. 3. This article does not limit or eliminate the responsibility or liability imposed by Indiana law on a person providing design services to the public agency or other third parties.
As added by P.L.74-2005, SEC.1.



CHAPTER 4. TECHNICAL REVIEW COMMITTEE

IC 5-30-4-2
Conflict of interest
Sec. 2. (a) A member of the technical review committee may not:
(1) submit a proposal for; or
(2) furnish design services or construction services under;
the design-build contract.
(b) The design-builder may not delegate or subcontract professional services or construction services under the design-build contract to a member of the technical review committee.
(c) Each member of the technical review committee must certify for each request for proposals that there is not a conflict of interest between the member and the design-builder responding to the request for proposals. If a conflict of interest exists, the member must be replaced before the review of any proposal.
As added by P.L.74-2005, SEC.1.

IC 5-30-4-3
Duties and responsibilities
Sec. 3. (a) The technical review committee shall do the following:
(1) Qualify potential design-builders as provided in IC 5-30-5.
(2) Rate and score qualitative proposals as provided in

IC 5-30-6 and IC 5-30-7.
(b) The technical review committee may interview persons submitting proposals and conduct other business necessary to fulfill the purposes of this article. However, a public agency may not require an offeror to attend more than three (3) interviews in person with the technical review committee for a design-build contract.
As added by P.L.74-2005, SEC.1. Amended by P.L.166-2011, SEC.5.

IC 5-30-4-4
Open meetings
Sec. 4. (a) Except as otherwise provided in this section, meetings of a technical review committee must be open to the public and subject to IC 5-14-1.5.
(b) A meeting of a technical review committee convened for the purpose of interviewing persons submitting qualifications or proposals is not open to the public.
(c) If each member of a technical review committee for a public project is an employee of the public agency that is undertaking the public project, the technical review committee's meetings are not open to the public.
As added by P.L.74-2005, SEC.1. Amended by P.L.166-2011, SEC.6.



CHAPTER 5. REQUEST FOR QUALIFICATIONS

IC 5-30-5-2
Notice contents
Sec. 2. A notice provided under section 1 of this chapter must provide the following information:
(1) An overview of the project and selection process including the following:
(A) A description of the project, including the:
(i) size and function of the facility that is the subject of the project;
(ii) approximate budget; and
(iii) anticipated schedule.
(B) A description of the selection process, including:
(i) the process for communications between the public agency and potential design-builders;
(ii) the schedule for the selection process;
(iii) the technical review committee procedure; and
(iv) a description of submission requirements.
(2) The general qualifications for prospective offerors, including:
(A) appropriate experience with similar projects;
(B) team experience with design-build;
(C) organizational resources and depth;
(D) licensing requirements; (E) financial strength and bonding capacity;
(F) an offeror's history of contracting with or hiring minority business enterprises and women's business enterprises;
(G) litigation and disputes history; and
(H) experience in dealing with bonding authorities.
(3) The project specification qualifications for prospective offerors, including:
(A) team experience with the facility or building type that is the subject of the project;
(B) team performance record, including quality, schedule, and cost of each project;
(C) proposed team composition, including the team's past experience in working together;
(D) current capacity to manage the project;
(E) proposed key project personnel; and
(F) client references.
(4) A description of the qualifications statement evaluation process, which must include:
(A) an established rating system that complies with sections 4 and 5 of this chapter; and
(B) a briefing session or a formal question and answer process conducted with a potential offeror before submission of a proposal in response to a request for proposals.
As added by P.L.74-2005, SEC.1.

IC 5-30-5-3
Verified statement of qualifications
Sec. 3. (a) A potential design-builder responding to the request for qualifications under section 2 of this chapter must submit a verified statement of qualifications setting forth the qualifications of the potential design-builder and team members, if applicable, and provide the other information required by the request for qualifications.
(b) The verified statement of qualifications required under this section must include the following:
(1) A listing of all prime contractors and architectural and engineering firms that participate financially as part of the team.
(2) A statement that:
(A) the design-builder or the team members have completed or demonstrated the experience, competency, capability, and capacity to complete projects of similar size, scope, or complexity; and
(B) proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project.
(3) A statement that the design-builder or team members have the licenses, registrations, and credentials required to design and construct the project, including information on the revocation or suspension of a license, credential, or registration.
(4) A statement that the design-builder has the capacity to

obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance.
(5) The experience modifier rate, the United States Occupational Safety and Health Administration total recordable case incident rate (TCIR) and days away, restricted or transferred case incident rate (DART) for the design-builder and each design build team, and the average United States Occupational Safety and Health Administration TCIR and DART rates for the industrial classification of the design-builder and each design-build team.
(6) A statement that the design-builder or the employees of the team performing construction services, including the employees of all subcontractors, have completed or are enrolled in an apprenticeship program certified by the United States Department of Labor Bureau of Apprenticeship and Training.
(7) Information regarding any prior serious, repeat, willful, or criminal violation of the federal Occupational Safety and Health Act of 1970 and any equivalent violation under a state plan authorized under Section 18 of the federal act that has become a final order.
(8) Information concerning the debarment, disqualification, or removal of the design-builder or a team member from a federal, state, or local government public works project.
(9) Information concerning the bankruptcy or receivership of the design-builder or a team member.
As added by P.L.74-2005, SEC.1.

IC 5-30-5-4
Rating system
Sec. 4. The technical review committee shall rate the potential design-builders responding to the request for qualifications based on the rating system described under section 2(4) of this chapter. The rating system shall include consideration of any of the following:
(1) The design-builder's experience.
(2) The design-builder's financial and bonding capacity.
(3) The design-builder's managerial resources and management plan.
(4) The design-builder's safety record.
(5) The design-builder's past performance and capacity to perform.
(6) The design-builder's ability to complete the work in a timely and satisfactory manner.
(7) Other selection criteria set forth or verified in the request for qualifications.
As added by P.L.74-2005, SEC.1.

IC 5-30-5-5
Cost related or price related evaluation factors prohibited
Sec. 5. The technical review committee may not consider cost related or price related evaluation factors when rating the potential

design-builders.
As added by P.L.74-2005, SEC.1.

IC 5-30-5-6
Selection of potential design-builders
Sec. 6. (a) The technical review committee shall select at least three (3) potential design-builders considered to be the most highly qualified to perform the required services based on the rankings of the potential design-builders. The technical review committee shall report the selection of qualified design-builders to the public agency.
(b) Notwithstanding subsection (a), if only two (2) potential design-builders respond to the request for qualifications, the technical review committee may report the two (2) potential design-builders to the public agency if the technical review committee finds that both potential design-builders are qualified to perform the required services.
(c) If:
(1) only one (1) potential design-builder responds to the request for qualifications; or
(2) only one (1) of the potential design-builders responding to the request for qualifications is qualified to perform the required services;
the public agency may not use the design-build contracting method authorized under this chapter, unless the governing body of the public agency adopts a resolution expressly authorizing the public agency to send the one (1) potential designer-builder referred to in subdivision (1) or (2) a request for proposal under IC 5-30-6. The governing body must adopt the resolution at a public meeting for which public notice has been provided.
As added by P.L.74-2005, SEC.1.



CHAPTER 6. REQUEST FOR PROPOSALS

IC 5-30-6-2
Design criteria developer; conflict of interest
Sec. 2. (a) The design criteria developer shall prepare the design criteria package.
(b) The design criteria developer may not submit a proposal or furnish design or construction services under the contract.
(c) The design-builder may not delegate or subcontract design services or construction services under the design-build contract to the design criteria developer.
As added by P.L.74-2005, SEC.1.

IC 5-30-6-3
Design criteria package requirements
Sec. 3. (a) The public agency shall determine the scope and level of detail required for the design criteria package.
(b) The design criteria package must specify the design criteria necessary to describe the public project, which may include, as appropriate, the following:
(1) A legal description and survey of the site.
(2) Interior space requirements.
(3) Special material requirements.
(4) Material quality standards.
(5) Preliminary design criteria for the project.
(6) Special equipment requirements.
(7) Cost or budget estimates.
(8) Quality assurance and quality control requirements.
(9) Site development requirements.
(10) Compliance with applicable codes and ordinances.
(11) Permits and connections to utilities.
(12) Requirements for storm water and roads.
(13) Parking requirements.
(14) Soil borings and geotechnical information or performance

specifications.
(15) Life cycle costing and energy consumption requirements.
(16) Performance specifications, including warranties.
(17) Project schedule.
(18) Any other applicable requirements.
As added by P.L.74-2005, SEC.1.

IC 5-30-6-4
Request for proposals; additional requirements
Sec. 4. In addition to the design criteria package, a request for proposals must include the following:
(1) Instructions.
(2) Proposal forms and schedules.
(3) General and special conditions.
(4) The basis for evaluation of proposals, including a description of the selection criteria with the weight assigned to each criteria.
(5) A determination of the common construction wage made under IC 5-16-7.
(6) Any other instructions, documents, or information relevant to the public project that the public agency considers relevant.
As added by P.L.74-2005, SEC.1.

IC 5-30-6-5
Qualitative proposal and price proposal required
Sec. 5. The request for proposals must include the requirement that a proposal be submitted in the following two (2) packages:
(1) A qualitative proposal.
(2) A price proposal.
As added by P.L.74-2005, SEC.1.

IC 5-30-6-5.5
Deliverables for a qualitative proposal
Sec. 5.5. The deliverables required for a qualitative proposal in a request for proposals may not exceed the following, as considered appropriate for the type of project by the technical review committee for the public project:
(1) All information requested in the design criteria package.
(2) A conceptual site plan.
(3) Conceptual building, systems, and equipment plans.
(4) Conceptual elevations.
(5) A project description narrative.
(6) A project schedule.
As added by P.L.166-2011, SEC.9.

IC 5-30-6-6
Stipend to unsuccessful bidder
Sec. 6. The public agency may provide a stipend to a non-successful bidder to encourage competition under this article.
As added by P.L.74-2005, SEC.1.



CHAPTER 7. SELECTION AND AWARD

IC 5-30-7-2
Submission of proposals to technical review committee
Sec. 2. (a) The public agency shall submit the qualitative proposals to the technical review committee.
(b) The public agency may require clarifications from an offeror to ensure conformance of proposals with the design criteria and administrative requirements.
(c) The technical review committee may not consider a proposal until the design criteria developer provides its professional opinion that the proposal conforms with the design criteria.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-3
Scoring of proposals
Sec. 3. (a) The technical review committee shall review the qualitative proposals and establish a score for each qualitative proposal based on the factors, weighting, and process identified in the request for proposals.
(b) The technical review committee shall give a written comprehensive score for each qualitative proposal.
(c) A written comprehensive score for a qualitative proposal must

include the following:
(1) An explanation of the scoring methodology adopted by the technical review committee that is sufficiently detailed to enable an independent observer to calculate the composite score for the qualitative proposal from the scores described in subdivision (2).
(2) For each factor used in calculating the composite score of the qualitative proposal, the following:
(A) The unweighted score awarded by each member of the technical review committee for the factor.
(B) The unweighted score of the technical review committee as a whole for the factor, calculated from the individual scores described in clause (A).
(C) The weight for the factor, if all factors are not given equal weight in calculating the composite score for the qualitative proposal.
(D) The weighted score for the factor, if a weight specified under clause (C) is used to adjust the unweighted score determined under clause (B) for the factor.
(3) The composite score for the qualitative proposal, calculated from the scores described in subdivision (2) in accordance with the scoring methodology adopted by the technical review committee.
As added by P.L.74-2005, SEC.1. Amended by P.L.166-2011, SEC.11.

IC 5-30-7-4
Opening of price proposals; notice
Sec. 4. The public agency shall notify all offerors of the date, time, and location of the public opening of the sealed price proposals at least seven (7) days before the opening date.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-5
Adjusted price
Sec. 5. The public agency shall publicly open the sealed price proposals and divide each offeror's price by the written composite score that the technical review committee has given to each qualitative proposal to obtain an adjusted price.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-6
Basis for accepting proposal
Sec. 6. The public agency shall accept the proposal that provides the public agency with the lowest adjusted price providing the best value to the taxpayer. The public agency is not required to accept the lowest price proposal.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-7 Rejection of proposals
Sec. 7. The public agency may reject any and all proposals, except for the purpose of evading the provisions and policies of this article. A public agency must make a rejection of proposals under this section in a written document that states the reasons for rejecting proposals.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-8
Negotiation of contract terms
Sec. 8. (a) The public agency may negotiate any contract term with the offeror selected under section 6 of this chapter, except for those terms identified in the request for proposals as nonnegotiable.
(b) If the public agency is unable to negotiate a contract with its first selection, the public agency may:
(1) terminate negotiations with that offeror; and
(2) negotiate with the next lowest adjusted price offeror.
A public agency shall continue in accordance with this procedure until a contract agreement is reached or the selection process is terminated.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-9
Ownership of drawings, specifications, and information
Sec. 9. (a) Unless and until a proposal is accepted, the drawings, specifications, and other information in the proposal are the property of the offeror.
(b) After a proposal is accepted, ownership of the drawings, specifications, and information in the drawings and specifications shall be determined under Indiana law and the terms of the design-build contract.
As added by P.L.74-2005, SEC.1.



CHAPTER 8. MISCELLANEOUS PROVISIONS

IC 5-30-8-1
Changes in public project; validity of design-build contract
Sec. 1. A design-build contract may be conditional upon subsequent refinements in scope and price and may permit the public agency to make changes in the scope of the project without invalidating the design-build contract.
As added by P.L.74-2005, SEC.1.

IC 5-30-8-2
Replacement of subcontractor for primary design services and construction services
Sec. 2. (a) A person identified under IC 5-30-7-1(2) as a person with whom the design-builder proposes to enter into subcontracts for primary design services and primary construction services under the design-build contract may not be replaced without the approval of the public agency and a written determination by the public agency that a legitimate reason exists for the replacement.
(b) If a design-builder violates subsection (a), the public agency may cancel the award of or may terminate a design-build contract.
As added by P.L.74-2005, SEC.1.

IC 5-30-8-3
Adjustment of maximum cost by agreement
Sec. 3. After award under this article, the maximum cost established in the successful proposal may be adjusted by negotiated agreement between the public agency and the design-builder to reflect modifications in the proposed design-build project.
As added by P.L.74-2005, SEC.1.

IC 5-30-8-4
Performance and payment bonds required
Sec. 4. (a) The public agency:
(1) shall require the design-builder to furnish performance and payment bonds for the project if the estimated cost of the project is more than two hundred thousand dollars ($200,000); and
(2) may require the design-builder to furnish performance and payment bonds for the project if the estimated cost of the project is not more than two hundred thousand dollars ($200,000). (b) A performance or payment bond is not required for, and does not provide coverage for, the part of a design-build contract that includes design services only.
(c) Subsection (b) does not impair the ability of the public agency to seek recovery under the contract from the design-builder for errors, omissions, or defects in the design services.
As added by P.L.74-2005, SEC.1. Amended by P.L.133-2007, SEC.8.

IC 5-30-8-5
Certain acts by public agency prohibited
Sec. 5. A public agency may not, with respect to a public project covered by this article, require an offeror to:
(1) make application to;
(2) furnish financial data to; or
(3) obtain any of the surety bonds, or surety bond components of wrap-up insurance, that are specified in connection with a design-build contract or specified by any law from;
any particular insurance or surety company, agent, or broker.
As added by P.L.74-2005, SEC.1.

IC 5-30-8-6
Determination of common construction wage
Sec. 6. (a) A determination under IC 5-16-7-1(c) for a public project to be constructed under a design-build contract shall be made and filed with the public agency at least two (2) weeks before the date fixed for submission of the qualitative proposal and the price proposal under IC 5-30-6-5.
(b) If the committee appointed under IC 5-16-7-1(b) fails to act and to file a determination under IC 5-16-7-1(c) within the time required by this section, the public agency shall make the determination, and its finding shall be final.
(c) The time periods set forth in this section apply to any construction services provided for a public project to be constructed under a design-build contract, instead of the time periods set forth in IC 5-16-7-1(h) and IC 5-16-7-1(i).
As added by P.L.74-2005, SEC.1. Amended by P.L.18-2011, SEC.3; P.L.6-2012, SEC.39.






ARTICLE 31. REPEALED

CHAPTER 1. REPEALED









TITLE 6. TAXATION

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 1.1. PROPERTY TAXES

CHAPTER 1. GENERAL DEFINITIONS AND RULES OF CONSTRUCTION

IC 6-1.1-1-1.5
"Assessing official"
Sec. 1.5. (a) "Assessing official" means:
(1) a township assessor (if any);
(2) a county assessor; or
(3) a member of a county property tax assessment board of appeals.
(b) The term "assessing official" does not grant a member of the county property tax assessment board of appeals primary assessing functions except as may be granted to the member by law.
As added by P.L.41-1993, SEC.3. Amended by P.L.1-1994, SEC.24; P.L.6-1997, SEC.7; P.L.88-2005, SEC.3; P.L.146-2008, SEC.45.

IC 6-1.1-1-2
"Assessment date"
Sec. 2. "Assessment date" means:
(1) March 1 for all tangible property, except mobile homes as defined in IC 6-1.1-7-1.
(2) January 15 for mobile homes as defined in IC 6-1.1-7-1.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.62, SEC.1.

IC 6-1.1-1-3
"Assessed value" or "assessed valuation"
Sec. 3. (a) Except as provided in subsection (b), "assessed value" or "assessed valuation" means an amount equal to:
(1) for assessment dates before March 1, 2001, thirty-three and one-third percent (33 1/3%) of the true tax value of property; and
(2) for assessment dates after February 28, 2001, the true tax value of property.
(b) For purposes of calculating a budget, rate, or levy under IC 6-1.1-17, IC 6-1.1-18, IC 6-1.1-18.5, IC 6-1.1-20, IC 20-46-4, IC 20-46-5, and IC 20-46-6, "assessed value" or "assessed valuation" does not include the net assessed value of tangible property excluded and kept separately on a tax duplicate by a county auditor under IC 6-1.1-17-0.5. (Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.24-1986, SEC.2; P.L.6-1997, SEC.6; P.L.291-2001, SEC.204; P.L.2-2006, SEC.35; P.L.146-2008, SEC.46; P.L.137-2012, SEC.12.

IC 6-1.1-1-3.5
"Base rate"
Sec. 3.5. "Base rate" means the statewide agricultural land base rate value per acre used to determine the true tax value of agricultural land under:
(1) the real property assessment guidelines of the department of local government finance; or
(2) rules or guidelines of the department of local government finance that succeed the guidelines referred to in subdivision (1).
As added by P.L.228-2005, SEC.1.

IC 6-1.1-1-3.8
"Civil taxing unit"
Sec. 3.8. "Civil taxing unit" has the meaning set forth in IC 6-1.1-18.5-1.
As added by P.L.182-2009(ss), SEC.82.

IC 6-1.1-1-4
"Common council of city" or "county council"
Sec. 4. "Common council of a city" or "county council" includes a city-county council.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-5
"Deduction"
Sec. 5. "Deduction" means a situation where a taxpayer is permitted to subtract a fixed dollar amount from the assessed value of his property.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-5.4
"Department"
Sec. 5.4. "Department" refers to the department of local government finance.
As added by P.L.182-2009(ss), SEC.83.

IC 6-1.1-1-5.5
Repealed
(Repealed by P.L.146-2008, SEC.818.)

IC 6-1.1-1-6
"Exemption"
Sec. 6. "Exemption" means a situation where a certain type of property, or the property of a certain kind of taxpayer, is not taxable under this article. (Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-7
"Filing date"
Sec. 7. "Filing date" means May 15th.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-8
"General assessment provisions of this article"
Sec. 8. "General assessment provisions of this article" means the law contained in:
(1) chapters 3, 4, 5, 9, 11, 13, 14, 15, 16, 28, 31, and 35 of this article;
(2) sections 4, 6, 7, 8, 11, 12, and 13 of chapter 30 of this article;
(3) sections 1 through 7, inclusive, of chapter 36 of this article; and
(4) sections 2, 3, 7, 8, 9, 10.7, 11, 12, and 13 of chapter 37 of this article.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.67-2006, SEC.1.

IC 6-1.1-1-8.3
"Indiana board"
Sec. 8.3. "Indiana board" refers to the Indiana board of tax review established by IC 6-1.5-2-1.
As added by P.L.198-2001, SEC.4.

IC 6-1.1-1-8.4
"Inventory"
Sec. 8.4. (a) "Inventory" means:
(1) materials held for processing or for use in production;
(2) finished or partially finished goods of a manufacturer or processor; and
(3) property held for sale in the ordinary course of trade or business.
(b) The term includes:
(1) items that qualify as inventory under 50 IAC 4.2-5-1 (as effective December 31, 2008); and
(2) subject to subsection (c), a mobile home or manufactured home that:
(A) does not qualify as real property;
(B) is located in a mobile home community;
(C) is unoccupied; and
(D) is owned and held for sale by the owner of the mobile home community.
(c) Subsection (b)(2) applies regardless of whether the mobile home that is held for sale is new or was previously owned.
As added by P.L.146-2008, SEC.47. Amended by P.L.182-2009(ss), SEC.84.
IC 6-1.1-1-8.5
"Key number"
Sec. 8.5. "Key number" means a number assigned to a tract of land in a county by a county auditor that:
(1) identifies the taxing district in which the tract is located;
(2) is a number that is not assigned to any other tract in the county; and
(3) is listed in the transfer book or records maintained under IC 6-1.1-5.
As added by P.L.73-1987, SEC.1.

IC 6-1.1-1-8.7
"Mobile home"
Sec. 8.7. "Mobile home" has the meaning set forth in IC 6-1.1-7-1.
As added by P.L.1-2004, SEC.3 and P.L.23-2004, SEC.3.

IC 6-1.1-1-8.8
"Mobile home community"
Sec. 8.8. "Mobile home community" has the meaning set forth in IC 16-41-27-5.
As added by P.L.113-2010, SEC.12.

IC 6-1.1-1-9
"Owner"
Sec. 9. (a) For purposes of this article, the "owner" of tangible property shall be determined by using the rules contained in this section.
(b) Except as otherwise provided in this section, the holder of the legal title to personal property, or the legal title in fee to real property, is the owner of that property.
(c) When title to tangible property passes on the assessment date of any year, only the person obtaining title is the owner of that property on the assessment date.
(d) When the mortgagee of real property is in possession of the mortgaged premises, the mortgagee is the owner of that property.
(e) When personal property is security for a debt and the debtor is in possession of the property, the debtor is the owner of that property.
(f) When a life tenant of real property is in possession of the real property, the life tenant is the owner of that property.
(g) When the grantor of a qualified personal residence trust created under United States Treasury Regulation 25.2702-5(c)(2) is:
(1) in possession of the real property transferred to the trust; and
(2) entitled to occupy the real property rent free under the terms of the trust;
the grantor is the owner of that real property.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.101-2008, SEC.1.
IC 6-1.1-1-10
"Person"
Sec. 10. "Person" includes a sole proprietorship, partnership, association, corporation, limited liability company, fiduciary, or individual.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.8-1993, SEC.74.

IC 6-1.1-1-11
"Personal property"
Sec. 11. (a) Subject to the limitation contained in subsection (b), "personal property" means:
(1) billboards and other advertising devices which are located on real property that is not owned by the owner of the devices;
(2) foundations (other than foundations which support a building or structure) on which machinery or equipment:
(A) held for sale in the ordinary course of a trade or business;
(B) held, used, or consumed in connection with the production of income; or
(C) held as an investment;
is installed;
(3) all other tangible property (other than real property) which:
(A) is being held as an investment; or
(B) is depreciable personal property; and
(4) mobile homes that do not qualify as real property and are not described in subdivision (3).
(b) Personal property does not include the following:
(1) Commercially planted and growing crops while in the ground.
(2) Computer application software.
(3) Inventory.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.41-1984, SEC.1; P.L.98-1989, SEC.3; P.L.214-2005, SEC.10; P.L.146-2008, SEC.48; P.L.131-2008, SEC.2; P.L.1-2009, SEC.26.

IC 6-1.1-1-12
"Political subdivision"
Sec. 12. "Political subdivision" means a county, township, city, town, separate municipal corporation, special taxing district, or school corporation.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-13
Repealed
(Repealed by P.L.1-1988, SEC.10.)

IC 6-1.1-1-14
"Property taxation"
Sec. 14. "Property taxation" means the taxation of property under

this article.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-15
"Real property"
Sec. 15. "Real property" means:
(1) land located within this state;
(2) a building or fixture situated on land located within this state;
(3) an appurtenance to land located within this state;
(4) an estate in land located within this state, or an estate, right, or privilege in mines located on or minerals, including but not limited to oil or gas, located in the land, if the estate, right, or privilege is distinct from the ownership of the surface of the land; and
(5) notwithstanding IC 6-6-6-7, a riverboat:
(A) licensed under IC 4-33; or
(B) operated under an operating agent contract under IC 4-33-6.5;
for which the department of local government finance shall prescribe standards to be used by assessing officials.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.48, SEC.1.) As amended by P.L.25-1995, SEC.11; P.L.90-2002, SEC.20; P.L.92-2003, SEC.60; P.L.146-2008, SEC.49.

IC 6-1.1-1-16
"School corporation"
Sec. 16. "School corporation" means any public school corporation established under the laws of the state of Indiana. The term includes, but is not limited to, any school city, school town, school township, consolidated school corporation, metropolitan school district, township school corporation, county school corporation, united school corporation, and a community school corporation.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-17
"Special assessment"
Sec. 17. "Special assessment" means a ditch or drainage assessment, barrett law assessment, improvement assessment, sewer assessment, sewage assessment, or any other assessment which by law is placed on the records of the county treasurer for collection.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-18
"State agency"
Sec. 18. "State agency" means a board, commission, department, division, bureau, committee, authority, military body, college, university or other instrumentality of this state, but does not include a political subdivision or an instrumentality of a political

subdivision.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-19
"Tangible property"
Sec. 19. "Tangible property" means real property and personal property as those terms are defined in this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-20
"Taxing district"
Sec. 20. "Taxing district" means a geographic area within which property is taxed by the same taxing units and at the same total rate.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-21
"Taxing unit"
Sec. 21. "Taxing unit" means an entity which has the power to impose ad valorem property taxes.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-22
Repealed
(Repealed by P.L.146-2008, SEC.818.)

IC 6-1.1-1-22.5
"Tract"
Sec. 22.5. "Tract" means any area of land that is under common ownership and is contained within a continuous border.
As added by P.L.74-1987, SEC.1.

IC 6-1.1-1-22.7
Repealed
(Repealed by P.L.146-2008, SEC.818.)

IC 6-1.1-1-23
Gender pronoun; singular nouns
Sec. 23. (a) Whenever a masculine gender pronoun is used in this article, it refers to the masculine, feminine, or neuter, whichever is appropriate.
(b) The singular form of any noun used in this article includes the plural, and the plural includes the singular, where appropriate.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-1-24
Duties of township assessor assumed by county assessor
Sec. 24. If a transfer from a township assessor to the county assessor of the assessment duties prescribed by this article results from the failure of a person elected to the office of township assessor to attain the certification of a level two assessor-appraiser as

provided in IC 3-8-1-23.6, as described in IC 36-2-15-5(c), a reference to the township assessor in this article is considered to be a reference to the county assessor.
As added by P.L.219-2007, SEC.9. Amended by P.L.3-2008, SEC.32; P.L.1-2010, SEC.20.



CHAPTER 2. IMPOSITION OF TAX

IC 6-1.1-2-1
Property subject to tax
Sec. 1. Except as otherwise provided by law, all tangible property which is within the jurisdiction of this state on the assessment date of a year is subject to assessment and taxation for that year.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-2-2
Assessment methods
Sec. 2. All tangible property which is subject to assessment shall be assessed on a just valuation basis and in a uniform and equal manner. Personal property which is subject to assessment and taxation shall be assessed annually in the manner prescribed in this article. Real property which is subject to assessment and taxation shall be assessed in the manner and at the times prescribed in this article.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-2-3
Rate of tax; use of revenues
Sec. 3. The total tax rate to be imposed on each one hundred dollars ($100) of the assessed value of property shall be determined in the manner provided by law. Property tax revenues shall be used for state expenditures and for the support of the political subdivisions of this state.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-2-4
Liability for tax; assessment of improvement or appurtenance separately from land Sec. 4. (a) The owner of any real property on the assessment date of a year is liable for the taxes imposed for that year on the property, unless a person holding, possessing, controlling, or occupying any real property on the assessment date of a year is liable for the taxes imposed for that year on the property under a memorandum of lease or other contract with the owner that is recorded with the county recorder before January 1, 1998. A person holding, possessing, controlling, or occupying any personal property on the assessment date of a year is liable for the taxes imposed for that year on the property unless:
(1) the person establishes that the property is being assessed and taxed in the name of the owner; or
(2) the owner is liable for the taxes under a contract with that person.
When a person other than the owner pays any property taxes, as required by this section, that person may recover the amount paid from the owner, unless the parties have agreed to other terms in a contract.
(b) An owner on the assessment date of a year of real property that has an improvement or appurtenance that is:
(1) assessed as real property; and
(2) owned, held, possessed, controlled, or occupied on the assessment date of a year by a person other than the owner of the land;
is jointly liable for the taxes imposed for the year on the improvement or appurtenance with the person holding, possessing, controlling, or occupying the improvement or appurtenance on the assessment date.
(c) An improvement or appurtenance to land that, on the assessment date of a year, is held, possessed, controlled, or occupied by a different person than the owner of the land may be listed and assessed separately from the land only if the improvement or appurtenance is held, possessed, controlled, or occupied under a memorandum of lease or other contract that is recorded with the county recorder before January 1, 1998.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.63, SEC.1; P.L.51-1997, SEC.1.

IC 6-1.1-2-5
Partnership property
Sec. 5. The tangible property of a partnership shall be listed and assessed in the firm name. Each partner is jointly and severally liable for the property taxes so assessed.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-2-6
Repealed
(Repealed by P.L.1-1990, SEC.65.)

IC 6-1.1-2-7 Exempt property
Sec. 7. (a) As used in this section, "nonbusiness personal property" means personal property that is not:
(1) held for sale in the ordinary course of a trade or business;
(2) held, used, or consumed in connection with the production of income; or
(3) held as an investment.
(b) The following property is not subject to assessment and taxation under this article:
(1) A commercial vessel that is subject to the net tonnage tax imposed under IC 6-6-6.
(2) A motor vehicle that is subject to the annual license excise tax imposed under IC 6-6-5.
(3) A motorized boat or sailboat that is subject to the boat excise tax imposed under IC 6-6-11.
(4) Property used by a cemetery (as defined in IC 23-14-33-7) if the cemetery:
(A) does not have a board of directors, board of trustees, or other governing authority other than the state or a political subdivision; and
(B) has had no business transaction during the preceding calendar year.
(5) A commercial vehicle that is subject to the annual excise tax imposed under IC 6-6-5.5.
(6) Inventory.
(7) A recreational vehicle or truck camper that is subject to the annual excise tax imposed under IC 6-6-5.1.
(8) The following types of nonbusiness personal property:
(A) All-terrain vehicles.
(B) Snowmobiles.
(C) Rowboats, canoes, kayaks, and other human powered boats.
(D) Invalid chairs.
(E) Yard and garden tractors.
(F) Trailers that are not subject to an excise tax under:
(i) IC 6-6-5-5.5;
(ii) IC 6-6-5.1; or
(iii) IC 6-6-5.5.
As added by P.L.1-1990, SEC.66. Amended by P.L.52-1997, SEC.1; P.L.181-1999, SEC.1; P.L.146-2008, SEC.50; P.L.131-2008, SEC.3; P.L.1-2009, SEC.27.

IC 6-1.1-2-8
Application of P.L.6-1997; changing method of assessed valuation; tax rates, deductions, limits on indebtedness; computation of assessed value growth quotient, tax rates, other values; state board of tax commissioner duties; intent of general assembly
Sec. 8. (a) IC 6-1.1-1-3, as amended by P.L.6-1997, and all changes in tax rates, deductions, and limits on indebtedness made by P.L.6-1997 apply only to budget years and property taxes first due

and payable after December 31, 2001.
(b) For the purpose of computing:
(1) the assessed value growth quotient under IC 6-1.1-18.5-2; and
(2) any other value that requires the use of an assessed value from a date before March 1, 2001;
for a budgetary appropriation, state distribution, or property tax levy first due and payable after December 31, 2001, the assessed value from a date before March 1, 2001, must first be increased from thirty-three and thirty-three hundredths percent (33.33%) of true tax value to one hundred percent (100%) of true tax value before the computation is made.
(c) For the purpose of computing:
(1) a tax rate under IC 6-1.1-19-1.5 (before its repeal); and
(2) any other value that requires the use of a tax rate from a date before March 1, 2001;
for a budgetary appropriation, state distribution, or property tax levy first due and payable after December 31, 2001, a tax rate from a date before January 1, 2002, must first be reduced by dividing the tax rate by three (3) before the computation is made.
(d) The state board of tax commissioners shall adjust the tax rates of all taxing units to eliminate the effects of changing assessed values from thirty-three and thirty-three hundredths percent (33.33%) of true tax value to one hundred percent (100%) of true tax value.
(e) If a maximum property tax rate that was enacted before 1997 is not amended by P.L.6-1997, the state board of tax commissioners shall adjust the maximum tax rate to eliminate the effects of changing assessed values from thirty-three and thirty-three hundredths percent (33.33%) of true tax value to one hundred percent (100%) of true tax value.
(f) The state board of tax commissioners shall prepare the initial schedule of adjusted assessed values for all political subdivisions under IC 36-1-15, as added by P.L.6-1997, not later than July 1, 2001.
(g) It is the intent of the general assembly that all adjustments necessary to implement IC 6-1.1-1-3, as amended by P.L.6-1997, be made without raising the revenues available to governmental units more than would have occurred if P.L.6-1997 were not enacted. The state board of tax commissioners shall provide fiscal officers in the taxing units, assessing officials, and members of the board of tax adjustment with instructions on how to implement this section.
(h) If a statute that imposes an assessed value limitation on the aggregate amount of bonds that a political subdivision may issue that was enacted before 1997 is not amended by P.L.6-1997, the state board of tax commissioners shall adjust the assessed value limitation to eliminate the effects of changing assessed values from thirty-three and thirty-three hundredths percent (33.33%) of true tax value to one hundred percent (100%) of true tax value.
(i) The state board of tax commissioners shall, if necessary to protect owners of bonds payable in whole or in part from tax

increment, adjust the base assessed value to neutralize the effect of changing assessed values under P.L.6-1997 from thirty-three and thirty-three hundredths percent (33.33%) of true tax value to one hundred percent (100%) of true tax value under the following statutes:
(1) IC 6-1.1-39.
(2) IC 8-22-3.5.
(3) IC 36-7-14.
(4) IC 36-7-14.5.
(5) IC 36-7-15.1.
(6) IC 36-7-30.
As added by P.L.220-2011, SEC.117.

IC 6-1.1-2-10
Legalization of certain actions of department before November 21, 2007; validation of certain local government actions
Sec. 10. (a) Any action taken by the department of local government finance before November 21, 2007, to do any of the following with respect to property taxes first due and payable in 2007 in any county is legalized and validated:
(1) Halt billing and collection.
(2) Invalidate the certification under IC 6-1.1-17-16(f) of the department's actions concerning budgets, rates, and levies.
(3) Revise and reissue certifications referred to in subdivision (2).
(4) Require the preparation and delivery under IC 6-1.1-22-5 of an abstract that is based on the assessed values determined in a reassessment:
(A) performed by; or
(B) ordered by;
the department of local government finance under IC 6-1.1-4 or IC 6-1.1-14.
(5) Allow payments of installments on dates and in amounts different from the dates and amounts that applied in an earlier issuance of tax statements by the county.
(6) Allow the issuance of reconciling property tax statements to reconcile the payment of different amounts referred to in subdivision (5) as compared to the amounts finally determined to be due and payable.
(7) Waive all or part of a penalty under IC 6-1.1-37-10.
(b) The department of local government finance may take any action listed in subsection (a) on or after November 21, 2007, with respect to property taxes first due and payable in 2007 in any county.
(c) Any action taken before November 21, 2007, by a unit of local government or a public official on behalf of a unit of local government that:
(1) is in response to; and
(2) is consistent with;
an action of the department of local government finance referred to in subsection (a) is legalized and validated. (d) A unit of local government or a public official on behalf of a unit of local government may take any action on or after November 21, 2007, that:
(1) is in response to; and
(2) is consistent with;
an action of the department of local government finance referred to in subsection (a) or (b).
As added by P.L.220-2011, SEC.118.



CHAPTER 3. PROCEDURES FOR PERSONAL PROPERTY ASSESSMENT

IC 6-1.1-3-2
Property held by trustee, party, or receiver
Sec. 2. If residence determines the place of assessment of personal

property and the property is held by a trustee, guardian, or receiver, the residence of the trustee, guardian, or receiver is the place of assessment.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-3-3
Estate of deceased individuals
Sec. 3. If residence determines the place of assessment of personal property which is part of the estate of a deceased individual, the residence of the decedent immediately before his death is the place of assessment until the property is distributed to the heirs or other persons entitled to it.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-3-4
Conflicts involving assessment location; settlement
Sec. 4. (a) If a question arises as to the proper place to assess personal property, the county assessor shall determine the place if:
(1) two (2) or more townships in the county are served by township assessors and the conflict involves two (2) or more of those townships; or
(2) the conflict does not involve any other county and none of the townships in the county is served by a township assessor.
If the conflict involves different counties, the department of local government finance shall determine the proper place of assessment.
(b) A determination made under this section by the department of local government finance is final.
(c) If taxes are paid to a county which is not entitled to collect them, the department of local government finance may direct the authorities of the county which wrongfully collected the taxes to refund the taxes collected and any penalties charged on the taxes.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.5-1988, SEC.41; P.L.90-2002, SEC.22; P.L.146-2008, SEC.52.

IC 6-1.1-3-5
Assessment books and blanks; delivery
Sec. 5. Before the assessment date of each year, the county auditor shall deliver to each township assessor (if any) and the county assessor the proper assessment books and necessary blanks for the listing and assessment of personal property.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.146-2008, SEC.53.

IC 6-1.1-3-6
Return; furnishing to taxpayer
Sec. 6. Between the assessment date and the filing date of each year, the appropriate township assessor, or the county assessor if there is no township assessor for the township, shall furnish each person whose personal property is subject to assessment for that year with a personal property return. (Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.2-1995, SEC.19; P.L.146-2008, SEC.54.

IC 6-1.1-3-7
Filing returns; extension of time; consolidated returns
Sec. 7. (a) Except as provided in subsections (b) and (d), a taxpayer shall, on or before the filing date of each year, file a personal property return with:
(1) the assessor of each township in which the taxpayer's personal property is subject to assessment; or
(2) the county assessor if there is no township assessor for a township in which the taxpayer's personal property is subject to assessment.
(b) The township assessor or county assessor may grant a taxpayer an extension of not more than thirty (30) days to file the taxpayer's return if:
(1) the taxpayer submits a written application for an extension prior to the filing date; and
(2) the taxpayer is prevented from filing a timely return because of sickness, absence from the county, or any other good and sufficient reason.
(c) If the sum of the assessed values reported by a taxpayer on the business personal property returns which the taxpayer files with the township assessor or county assessor for a year exceeds one hundred fifty thousand dollars ($150,000), the taxpayer shall file each of the returns in duplicate.
(d) If:
(1) a taxpayer has personal property subject to assessment in more than one (1) township in a county; and
(2) the total assessed value of the personal property in the county is less than one million five hundred thousand dollars ($1,500,000);
the taxpayer filing a return shall file a single return with the county assessor and attach a schedule listing, by township, all the taxpayer's personal property and the property's assessed value. The taxpayer shall provide the county assessor with the information necessary for the county assessor to allocate the assessed value of the taxpayer's personal property among the townships listed on the return, including the street address, the township, and the location of the property.
(e) The county assessor shall provide to each affected township assessor (if any) in the county all information filed by a taxpayer under subsection (d) that affects the township.
(f) The county assessor may refuse to accept a personal property tax return that does not comply with subsection (d). For purposes of IC 6-1.1-37-7, a return to which subsection (d) applies is filed on the date it is filed with the county assessor with the schedule required by subsection (d) attached.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.61-1983, SEC.1; P.L.56-1985, SEC.1; P.L.54-1991, SEC.1; P.L.41-1993, SEC.4; P.L.25-1995, SEC.12; P.L.6-1997, SEC.9; P.L.198-2001,

SEC.5; P.L.146-2008, SEC.55.

IC 6-1.1-3-7.5
Amended returns; tax adjustments; credits
Sec. 7.5. (a) A taxpayer may file an amended personal property tax return, in conformity with the rules adopted by the department of local government finance, not more than six (6) months, if the filing date for the original personal property tax return is before May 15, 2011, or twelve (12) months, if the filing date for the original personal property tax return is after May 14, 2011, after the later of the following:
(1) The filing date for the original personal property tax return, if the taxpayer is not granted an extension in which to file under section 7 of this chapter.
(2) The extension date for the original personal property tax return, if the taxpayer is granted an extension under section 7 of this chapter.
(b) A tax adjustment related to an amended personal property tax return shall be made in conformity with rules adopted under IC 4-22-2 by the department of local government finance.
(c) If a taxpayer wishes to correct an error made by the taxpayer on the taxpayer's original personal property tax return, the taxpayer must file an amended personal property tax return under this section within the time required by subsection (a). A taxpayer may claim on an amended personal property tax return any adjustment or exemption that would have been allowable under any statute or rule adopted by the department of local government finance if the adjustment or exemption had been claimed on the original personal property tax return.
(d) Notwithstanding any other provision, if:
(1) a taxpayer files an amended personal property tax return under this section in order to correct an error made by the taxpayer on the taxpayer's original personal property tax return; and
(2) the taxpayer is entitled to a refund of personal property taxes paid by the taxpayer under the original personal property tax return;
the taxpayer is not entitled to interest on the refund.
(e) If a taxpayer files an amended personal property tax return for a year before July 16 of that year, the taxpayer shall pay taxes payable in the immediately succeeding year based on the assessed value reported on the amended return.
(f) If a taxpayer files an amended personal property tax return for a year after July 15 of that year, the taxpayer shall pay taxes payable in the immediately succeeding year based on the assessed value reported on the taxpayer's original personal property tax return. Subject to subsection (l), a taxpayer that paid taxes under this subsection is entitled to a credit in the amount of taxes paid by the taxpayer on the remainder of:
(1) the assessed value reported on the taxpayer's original

personal property tax return; minus
(2) the finally determined assessed value that results from the filing of the taxpayer's amended personal property tax return.
Except as provided in subsection (k), the county auditor may apply the credit against the taxpayer's property taxes on personal property payable in the year or years that immediately succeed the year in which the taxes were paid, as applicable. The county is not required to pay interest on any amounts that a taxpayer is entitled to receive as a credit under this section.
(g) A county auditor may carry a credit to which the taxpayer is entitled under subsection (f) forward to the immediately succeeding year or years, as applicable, and use the credit against the taxpayer's property taxes on personal property as follows:
(1) If the amount of the credit to which the taxpayer is initially entitled under subsection (f) does not exceed twenty-five thousand dollars ($25,000), the county auditor may carry the credit forward to the year immediately succeeding the year in which the taxes were paid.
(2) If the amount of the credit to which the taxpayer is initially entitled under subsection (f) exceeds twenty-five thousand dollars ($25,000), the county auditor may carry the credit forward for not more than three (3) consecutive years immediately succeeding the year in which the taxes were paid.
The credit is reduced each time the credit is applied to the taxpayer's property taxes on personal property in succeeding years by the amount applied.
(h) If an excess credit remains after the credit is applied in the final year to which the credit may be carried forward under subsection (g), the county auditor shall refund to the taxpayer the amount of any excess credit that remains after application of the credit under subsection (g) not later than December 31 of the final year to which the excess credit may be carried.
(i) The taxpayer is not required to file an application for:
(1) a credit under subsection (f) or (g); or
(2) a refund under subsection (h).
(j) Before August 1 of each year, the county auditor shall provide to each taxing unit in the county an estimate of the total amount of the credits under subsection (f) or (g) that will be applied against taxes imposed by the taxing unit that are payable in the immediately succeeding year.
(k) A county auditor may refund a credit amount to a taxpayer before the time the credit would otherwise be applied against property tax payments under this section.
(l) If a person:
(1) files an amended personal property tax return more than six (6) months, but less than twelve (12) months, after the filing date or (if the taxpayer is granted an extension under section 7 of this chapter) the extension date for the original personal property tax return being amended; and
(2) is entitled to a credit or refund as a result of the amended

return;
the county auditor shall reduce the credit or refund payable to the person. The amount of the reduction is ten percent (10%) of the credit or refund amount.
As added by P.L.6-1997, SEC.8. Amended by P.L.198-2001, SEC.6; P.L.90-2002, SEC.23; P.L.172-2011, SEC.26.

IC 6-1.1-3-8
Vending machine owners
Sec. 8. (a) The owner of a vending machine shall place on the face of the machine an identificatiion device which accurately reveals the owner's name and address, and he shall include the machine in his annual personal property return.
(b) For purposes of this section, the term "vending machine" means a machine which dispenses goods, wares, or merchandise when a coin is deposited in it and which by automatic action can physically deliver goods, wares, or merchandise to the depositor of the coin.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-3-9
Return; necessary information
Sec. 9. (a) In completing a personal property return for a year, a taxpayer shall make a complete disclosure of all information required by the department of local government finance that is related to the value, nature, or location of personal property:
(1) that the taxpayer owned on the assessment date of that year; or
(2) that the taxpayer held, possessed, or controlled on the assessment date of that year.
(b) The taxpayer shall certify to the truth of:
(1) all information appearing in a personal property return; and
(2) all data accompanying the return.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.24.

IC 6-1.1-3-10
Property located in two or more townships or taxing districts; additional or separate returns
Sec. 10. (a) If a taxpayer owns, holds, possesses, or controls personal property which is located in two (2) or more townships, the taxpayer shall file any additional returns with the county assessor which the department of local government finance may require by regulation.
(b) If a taxpayer owns, holds, possesses, or controls personal property which is located in two (2) or more taxing districts within the same township, the taxpayer shall file a separate personal property return covering the property in each taxing district.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.25; P.L.219-2007, SEC.10.
IC 6-1.1-3-11
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-3-12
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-3-13
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-3-14
Verification of returns
Sec. 14. The township assessor, or the county assessor if there is no township assessor for the township, shall:
(1) examine and verify; or
(2) allow a contractor under IC 6-1.1-36-12 to examine and verify;
the accuracy of each personal property return filed with the township or county assessor by a taxpayer. If appropriate, the assessor or contractor under IC 6-1.1-36-12 shall compare a return with the books of the taxpayer and with personal property owned, held, possessed, controlled, or occupied by the taxpayer.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.178-2002, SEC.4; P.L.146-2008, SEC.56.

IC 6-1.1-3-15
Failure to file return; alternative assessment procedures; election to file
Sec. 15. (a) In connection with the activities required by section 14 of this chapter, or if a person owning, holding, possessing, or controlling any personal property fails to file a personal property return with the township or county assessor as required by this chapter, the township or county assessor may examine:
(1) the personal property of the person;
(2) the books and records of the person; and
(3) under oath, the person or any other person whom the assessor believes has knowledge of the amount, identity, or value of the personal property reported or not reported by the person on a return.
(b) After such an examination, the assessor shall assess the personal property to the person owning, holding, possessing, or controlling that property.
(c) As an alternative to such an examination, the township or county assessor may estimate the value of the personal property of the taxpayer and shall assess the person owning, holding, possessing, or controlling the property in an amount based upon the estimate. Upon receiving a notification of estimated value from the township or county assessor, the taxpayer may elect to file a personal property

return, subject to the penalties imposed by IC 6-1.1-37-7.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.63, SEC.1; P.L.57-1985, SEC.1; P.L.146-2008, SEC.57.

IC 6-1.1-3-16
Property converted for tax avoidance; assessment
Sec. 16. If, from the evidence before a township or county assessor, the assessor determines that a person has temporarily converted any part of the person's personal property into property which is not taxable under this article to avoid the payment of taxes on the converted property, the township or county assessor shall assess the converted property to the taxpayer.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.146-2008, SEC.58.

IC 6-1.1-3-17
Assessment list; certification to county auditor
Sec. 17. (a) On or before June 1 of each year, each township assessor (if any) of a county shall deliver to the county assessor a list which states by taxing district the total of the personal property assessments as shown on the personal property returns filed with the township assessor on or before the filing date of that year and in a county with a township assessor under IC 36-6-5-1 in every township the township assessor shall deliver the lists to the county auditor as prescribed in subsection (b).
(b) On or before July 1 of each year, each county assessor shall certify to the county auditor the assessment value of the personal property in every taxing district.
(c) The department of local government finance shall prescribe the forms required by this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.10; P.L.90-2002, SEC.28; P.L.146-2008, SEC.59.

IC 6-1.1-3-18
Reports to county assessors and auditors; copies of returns
Sec. 18. (a) Each township assessor of a county (if any) shall periodically report to the county assessor and the county auditor with respect to the returns and properties of taxpayers which the township assessor has examined. The township assessor shall submit these reports in the form and on the dates prescribed by the department of local government finance.
(b) Each year, the county assessor:
(1) shall review and may audit the business personal property returns that the taxpayer is required to file in duplicate under section 7(c) of this chapter; and
(2) shall determine the returns in which the assessment appears to be improper.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.2-1998, SEC.15; P.L.90-2002, SEC.29; P.L.219-2007, SEC.11; P.L.146-2008, SEC.60.
IC 6-1.1-3-19
Information available to county assessor and county property tax assessment board of appeals
Sec. 19. (a) While a county property tax assessment board of appeals is in session, each township assessor of the county (if any) shall make the following information available to the county assessor and the board:
(1) Personal property returns.
(2) Documents related to the returns.
(3) Any information in the possession of the township assessor that is related to the identity of the owners or possessors of property or the values of property.
(b) Upon written request of the board, the township assessor shall furnish information referred to in subsection (a) to any member of the board either directly or through employees of the board.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.11; P.L.146-2008, SEC.61.

IC 6-1.1-3-20
Change in valuation; notice
Sec. 20. If an assessing official changes a valuation made by a person on the person's personal property return or adds personal property and its value to a return, the assessing official shall, by mail, immediately give the person notice of the action taken. However, if a taxpayer lists property on the taxpayer's return but does not place a value on the property, a notice of the action of an assessing official in placing a value on the property is not required.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.146-2008, SEC.62.

IC 6-1.1-3-21
Preservation of records; inspection
Sec. 21. Subject to the limitations in IC 6-1.1-35-9, assessment returns, lists, and any other documents and information related to the determination of personal property assessments shall be preserved as public records and open to public inspection. The township assessor, or the county assessor if there is no township assessor for the township, shall preserve and maintain these records.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.12; P.L.146-2008, SEC.63.

IC 6-1.1-3-22
Reinstatement of personal property rules; prohibition against amendment of certain rules for department of local government finance
Sec. 22. (a) Except to the extent that it conflicts with a statute and subject to subsection (f), 50 IAC 4.2 (as in effect January 1, 2001), which was formerly incorporated by reference into this section, is reinstated as a rule.
(b) Tangible personal property within the scope of 50 IAC 4.2 (as

in effect January 1, 2001) shall be assessed on the assessment dates in calendar years 2003 and thereafter in conformity with 50 IAC 4.2 (as in effect January 1, 2001).
(c) The publisher of the Indiana Administrative Code shall publish 50 IAC 4.2 (as in effect January 1, 2001) in the Indiana Administrative Code.
(d) 50 IAC 4.3 and any other rule to the extent that it conflicts with this section is void.
(e) A reference in 50 IAC 4.2 to a governmental entity that has been terminated or a statute that has been repealed or amended shall be treated as a reference to its successor.
(f) The department of local government finance may not amend or repeal the following (all as in effect January 1, 2001):
(1) 50 IAC 4.2-4-3(f).
(2) 50 IAC 4.2-4-7.
(3) 50 IAC 4.2-4-9.
(4) 50 IAC 4.2-5-7.
(5) 50 IAC 4.2-5-13.
(6) 50 IAC 4.2-6-1.
(7) 50 IAC 4.2-6-2.
(8) 50 IAC 4.2-8-9.
As added by P.L.192-2002(ss), SEC.28. Amended by P.L.245-2003, SEC.2.

IC 6-1.1-3-23
General assembly findings; election of valuation method for special integrated steel mill or oil refinery; petrochemical equipment
Sec. 23. (a) In enacting this section, the general assembly finds the following:
(1) The economy of northern Indiana has historically been heavily dependent upon:
(A) the domestic steel industry, particularly the integrated steel mill business, which produces steel from basic raw materials through blast furnace and related operations; and
(B) the oil refining and petrochemical industry.
(2) Northern Indiana is the only area of Indiana with integrated steelmaking facilities.
(3) During the last thirty (30) years, the domestic steel industry has experienced significant financial difficulties. More than one-half (1/2) of the integrated steel mills in the United States were shut down or deintegrated, with the remainder requiring significant investment and the addition of new processes to make the facilities economically competitive with newer foreign and domestic steelmaking facilities and processes.
(4) The United States needs to protect the capacity of the oil refining and petrochemical industry. No oil refineries have been built in the United States since 1976.
(5) Given the economic conditions affecting older integrated steelmaking facilities, integrated steel mills claimed abnormal obsolescence in reporting the assessed value of equipment

located at the integrated steelmaking facilities that began operations before 1970, thereby reporting the equipment's assessed value at far below thirty percent (30%) of the equipment's total cost (far below the "thirty percent (30%) floor" value generally applicable to equipment exhibiting only normal obsolescence under the current department of local government finance rules).
(6) Current law existing before January 1, 2003, obligates the taxpayers making abnormal obsolescence claims to pay personal property taxes based only on, and permits communities to determine property tax budgets and rates based only on, the reported personal property assessed values until the personal property appeals are resolved. Consequently, as a result of abnormal obsolescence claims, the property tax base of communities in northern Indiana is severely reduced for an indeterminate period (if not permanently). The prospect of future appeals and their attendant problems on an ongoing basis must be addressed.
(7) A new, optional method for valuing the equipment of integrated steel mills and entities that are at least fifty percent (50%) owned by an affiliate of an integrated steel mill ("related entities") and the oil refining and petrochemical industry in northern Indiana is needed. That optional method:
(A) recognizes the loss of value and difficulty in valuing equipment at integrated steelmaking facilities and facilities of the oil refining and petrochemical industry that commenced operations decades ago and at the facilities of related entities;
(B) recognizes that depreciable personal property used in integrated steelmaking and in oil refinery or petrochemical operations and by related entities is affected by different economic and market forces than depreciable personal property used in other industries and certain other segments of the steel industry and therefore experiences different amounts of obsolescence and depreciation; and
(C) can be used to simply and efficiently arrive at a value commensurate with that property's age, use, obsolescence, and market circumstances instead of the current method and its potentially contentious and lengthy appeals. Such an optional method would benefit the communities where these older facilities are located.
(8) Such an optional method would be to authorize a fifth pool in the depreciation schedule for valuing the equipment of integrated steel mills, related entities, and the oil refining and petrochemical industry that reflects all adjustments to the value of that equipment for depreciation and obsolescence, including abnormal obsolescence, which precludes any taxpayer electing such a method from taking any other obsolescence adjustment for the equipment, and which applies only at the election of the taxpayer. (9) The purpose for authorizing the Pool 5 method is to provide a more simplified and efficient method for valuing the equipment of integrated steel mills and the oil refining and petrochemical industry that recognizes the loss of value and unusual problems associated with the valuation of the equipment or facilities that began operations before 1970 in those industries in northern Indiana, as well as for valuing the equipment of related entities, to stabilize local property tax revenue by eliminating the need for abnormal obsolescence claims, and to encourage those industries to continue to invest in northern Indiana, thereby contributing to the economic life and well-being of communities in northern Indiana, the residents of northern Indiana, and Indiana generally.
(10) The specific circumstances described in this section do not exist throughout the rest of Indiana.
(b) For purposes of this section:
(1) "adjusted cost" refers to the adjusted cost established in 50 IAC 4.2-4-4 (as in effect on January 1, 2003);
(2) "depreciable personal property" has the meaning set forth in 50 IAC 4.2-4-1 (as in effect on January 1, 2003);
(3) "integrated steel mill" means a person, including a subsidiary of a corporation, that produces steel by processing iron ore and other raw materials in a blast furnace in Indiana;
(4) "oil refinery/petrochemical company" means a person that produces a variety of petroleum products by processing an annual average of at least one hundred thousand (100,000) barrels of crude oil per day;
(5) "permanently retired depreciable personal property" has the meaning set forth in 50 IAC 4.2-4-3 (as in effect on January 1, 2003);
(6) "pool" refers to a pool established in 50 IAC 4.2-4-5(a) (as in effect on January 1, 2003);
(7) "special integrated steel mill or oil refinery/petrochemical equipment" means depreciable personal property, other than special tools and permanently retired depreciable personal property:
(A) that:
(i) is owned, leased, or used by an integrated steel mill or an entity that is at least fifty percent (50%) owned by an affiliate of an integrated steel mill; and
(ii) falls within Asset Class 33.4 as set forth in IRS Rev. Proc. 87-56, 1987-2, C.B. 647; or
(B) that:
(i) is owned, leased, or used as an integrated part of an oil refinery/petrochemical company or its affiliate; and
(ii) falls within Asset Class 13.3 or 28.0 as set forth in IRS Rev. Proc. 87-56, 1987-2, C.B. 647;
(8) "special tools" has the meaning set forth in 50 IAC 4.2-6-2 (as in effect on January 1, 2003); and
(9) "year of acquisition" refers to the year of acquisition

determined under 50 IAC 4.2-4-6 (as in effect on January 1, 2003).
(c) Notwithstanding 50 IAC 4.2-4-4, 50 IAC 4.2-4-6, and 50 IAC 4.2-4-7, a taxpayer may elect to calculate the true tax value of the taxpayer's special integrated steel mill or oil refinery/petrochemical equipment by multiplying the adjusted cost of that equipment by the percentage set forth in the following table:
Year of Acquisition Percentage
1 40%
2 56%
3 42%
4 32%
5 24%
6 18%
7 15%
8 and older 10%
(d) The department of local government finance shall designate the table under subsection (c) as "Pool No. 5" on the business personal property tax return.
(e) The percentage factors in the table under subsection (c) automatically reflect all adjustments for depreciation and obsolescence, including abnormal obsolescence, for special integrated steel mill or oil refinery/petrochemical equipment. The equipment is entitled to all exemptions, credits, and deductions for which it qualifies.
(f) The minimum valuation limitations under 50 IAC 4.2-4-9 do not apply to special integrated steel mill or oil refinery/petrochemical equipment valued under this section. The value of the equipment is not included in the calculation of that minimum valuation limitation for the taxpayer's other assessable depreciable personal property in the taxing district.
(g) An election to value special integrated steel mill or oil refinery/petrochemical equipment under this section:
(1) must be made by reporting the equipment under this section on a business personal property tax return;
(2) applies to all of the taxpayer's special integrated steel mill or oil refinery/petrochemical equipment located in the state (whether owned or leased, or used as an integrated part of the equipment); and
(3) is binding on the taxpayer for the assessment date for which the election is made.
The department of local government finance shall prescribe the forms to make the election beginning with the March 1, 2003, assessment date. Any special integrated steel mill or oil refinery/petrochemical equipment acquired by a taxpayer that has made an election under this section is valued under this section.
(h) If fifty percent (50%) or more of the adjusted cost of a taxpayer's property that would, notwithstanding this section, be reported in a pool other than Pool No. 5 is attributable to special integrated steel mill or oil refinery/petrochemical equipment, the

taxpayer may elect to calculate the true tax value of all of that property as special integrated steel mill or oil refinery/petrochemical equipment. The true tax value of property for which an election is made under this subsection is calculated under subsections (c) through (g).
As added by P.L.120-2003, SEC.1. Amended by P.L.228-2005, SEC.2; P.L.246-2005, SEC.59; P.L.220-2011, SEC.119.

IC 6-1.1-3-24
Valuation; outdoor advertising signs
Sec. 24. (a) In determining the assessed value of various sizes of outdoor advertising signs for the 2011 through 2014 assessment dates, a taxpayer and assessing official shall use the following table without any adjustments:
Single Pole Structure
Type of Sign Value Per Structure
At least 48 feet, illuminated $5,000
At least 48 feet, non-illuminated $4,000
At least 26 feet and under 48 feet, illuminated $4,000
At least 26 feet and under 48 feet,
non-illuminated $3,300
Under 26 feet, illuminated $3,200
Under 26 feet, non-illuminated $2,600
Other Types of Outdoor Signs
At least 50 feet, illuminated $2,500
At least 50 feet, non-illuminated $1,500
At least 40 feet and under 50 feet, illuminated $2,000
At least 40 feet and under 50 feet,
non-illuminated $1,300
At least 30 feet and under 40 feet, illuminated $2,000
At least 30 feet and under 40 feet,
non-illuminated $1,300
At least 20 feet and under 30 feet, illuminated $1,600
At least 20 feet and under 30 feet,
non-illuminated $1,000
Under 20 feet, illuminated $1,600
Under 20 feet, non-illuminated $1,000
(b) During the 2012 legislative interim, the commission on state tax and financing policy shall study the assessment of outdoor signs. Before January 1, 2013, the commission shall report to the general assembly on any suggested changes in the law with regard to assessing outdoor signs.
(c) This section expires July 1, 2015.
As added by P.L.137-2012, SEC.13.



CHAPTER 4. PROCEDURES FOR REAL PROPERTY ASSESSMENT

IC 6-1.1-4-2
Assessment of property held by fiduciary
Sec. 2. Real property which is controlled by an executor, administrator, guardian, trustee, or receiver shall be assessed to the executor, administrator, guardian, trustee, or receiver.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-4-3
Heirs or devisees; assessment
Sec. 3. (a) The undivided real property of a deceased person which is not under the control of an executor or administrator may be assessed to the decedent's heirs or devisees without designating the heirs or devisees by name. The real property may be assessed in this manner until notice of:
(1) the division of the property;
(2) the names of the heirs or devisees; and
(3) the portion of the property belonging to each heir or devisee;
is given to the auditor of the county or counties in which the real property is situated.
(b) Each heir or devisee is liable for the total taxes imposed on the undivided real property of a decedent. If an heir or devisee pays the total taxes, he may recover from each other heir or devisee:
(1) the other heir's or devisee's share of the total taxes; and
(2) interest on the amount referred to in clause (1) of this subsection.
In addition, the heir or devisee who pays the taxes acquires the lien for the taxes paid on the property interest of the other heirs or devisees.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.5.

IC 6-1.1-4-4
Schedule of general reassessment of real property; notice to assessing officials; assessed value based on estimated true tax value
Sec. 4. (a) A general reassessment, involving a physical inspection of all real property in Indiana, shall begin July 1, 2010. The reassessment under this subsection:
(1) shall be completed on or before March 1 of the year that succeeds by two (2) years the year in which the general reassessment begins; and (2) shall be the basis for taxes payable in the year following the year in which the general assessment is to be completed.
(b) In order to ensure that assessing officials are prepared for a general reassessment of real property, the department of local government finance shall give adequate advance notice of the general reassessment to the assessing officials of each county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.32, SEC.4; Acts 1980, P.L.36, SEC.1; P.L.62-1983, SEC.1; P.L.332-1989(ss), SEC.3; P.L.6-1997, SEC.13; P.L.198-2001, SEC.7; P.L.90-2002, SEC.30; P.L.245-2003, SEC.3; P.L.228-2005, SEC.3; P.L.146-2008, SEC.64; P.L.136-2009, SEC.1; P.L.182-2009(ss), SEC.85; P.L.112-2012, SEC.1.

IC 6-1.1-4-4.2
County reassessment plan; approval by department of local government finance
Sec. 4.2. (a) The county assessor of each county shall, before July 1, 2013, and before July 1 of every fourth year thereafter, prepare and submit to the department of local government finance a reassessment plan for the county. The following apply to a reassessment plan prepared and submitted under this section:
(1) The reassessment plan is subject to approval by the department of local government finance. The department of local government finance shall complete its review and approval of the reassessment plan before March 1 of the year following the year in which the reassessment plan is submitted by the county.
(2) The department of local government finance shall determine the classes of real property to be used for purposes of this section.
(3) Except as provided in subsection (b), the reassessment plan must divide all parcels of real property in the county into four (4) different groups of parcels. Each group of parcels must contain approximately twenty-five percent (25%) of the parcels within each class of real property in the county.
(4) Except as provided in subsection (b), all real property in each group of parcels shall be reassessed under the county's reassessment plan once during each four (4) year cycle.
(5) The reassessment of a group of parcels in a particular class of real property shall begin on July 1 of a year.
(6) The reassessment of parcels:
(A) must include a physical inspection of each parcel of real property in the group of parcels that is being reassessed; and
(B) shall be completed on or before March 1 of the year after the year in which the reassessment of the group of parcels begins.
(7) For real property included in a group of parcels that is reassessed, the reassessment is the basis for taxes payable in the year following the year in which the reassessment is to be completed. (8) The reassessment plan must specify the dates by which the assessor must submit land values under section 13.6 of this chapter to the county property tax assessment board of appeals.
(9) Subject to review and approval by the department of local government finance, the county assessor may modify the reassessment plan.
(b) A county may submit a reassessment plan that provides for reassessing more than twenty-five percent (25%) of all parcels of real property in the county in a particular year. A plan may provide that all parcels are to be reassessed in one (1) year. However, a plan must cover a four (4) year period. All real property in each group of parcels shall be reassessed under the county's reassessment plan once during each reassessment cycle.
(c) The reassessment of the first group of parcels under a county's reassessment plan shall begin on July 1, 2014, and shall be completed on or before March 1, 2015.
(d) The department of local government finance may adopt rules to govern the reassessment of property under county reassessment plans.
As added by P.L.112-2012, SEC.2.

IC 6-1.1-4-4.4
Documentation of change in assessment method; burden of proof of validity of change
Sec. 4.4. (a) This section applies to an assessment under section 4 or 4.5 of this chapter or another law.
(b) If the assessor changes the underlying parcel characteristics, including age, grade, or condition, of a property, from the previous year's assessment date, the assessor shall document:
(1) each change; and
(2) the reason that each change was made.
In any appeal of the assessment, the assessor has the burden of proving that each change was valid.
As added by P.L.113-2010, SEC.13.

IC 6-1.1-4-4.5 Version a
Annual adjustment of assessed value of real property; state review and certification; base rate methodology; adjustment in assessed value based on estimated true tax value
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4.5. (a) The department of local government finance shall adopt rules establishing a system for annually adjusting the assessed value of real property to account for changes in value in those years since a general reassessment of property last took effect.
(b) Subject to subsection (e), the system must be applied to adjust assessed values beginning with the 2006 assessment date and each year thereafter that is not a year in which a reassessment becomes effective.
(c) The rules adopted under subsection (a) must include the

following characteristics in the system:
(1) Promote uniform and equal assessment of real property within and across classifications.
(2) Require that assessing officials:
(A) reevaluate the factors that affect value;
(B) express the interactions of those factors mathematically;
(C) use mass appraisal techniques to estimate updated property values within statistical measures of accuracy; and
(D) provide notice to taxpayers of an assessment increase that results from the application of annual adjustments.
(3) Prescribe procedures that permit the application of the adjustment percentages in an efficient manner by assessing officials.
(d) The department of local government finance must review and certify each annual adjustment determined under this section.
(e) In making the annual determination of the base rate to satisfy the requirement for an annual adjustment under subsection (c) for current property taxes first due and payable in 2011 and thereafter, the department of local government finance shall determine the base rate using the methodology reflected in Table 2-18 of Book 1, Chapter 2 of the department of local government finance's Real Property Assessment Guidelines (as in effect on January 1, 2005), except that the department shall adjust the methodology to:
(1) use a six (6) year rolling average adjusted under subdivision (2) instead of a four (4) year rolling average; and
(2) eliminate in the calculation of the rolling average the year among the six (6) years for which the highest market value in use of agricultural land is determined.
(f) For assessment dates after December 31, 2009, an adjustment in the assessed value of real property under this section shall be based on the estimated true tax value of the property on the assessment date that is the basis for taxes payable on that real property.
As added by P.L.198-2001, SEC.8. Amended by P.L.245-2003, SEC.4; P.L.228-2005, SEC.4; P.L.136-2009, SEC.2; P.L.112-2010, SEC.1.

IC 6-1.1-4-4.5 Version b
Annual adjustment of assessed value of real property; state review and certification; base rate methodology; adjustment in assessed value based on estimated true tax value
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4.5. (a) The department of local government finance shall adopt rules establishing a system for annually adjusting the assessed value of real property to account for changes in value in those years since a reassessment under section 4 or 4.2 of this chapter for the property last took effect.
(b) Subject to subsection (e), the system must be applied to adjust assessed values beginning with the 2006 assessment date and each

year thereafter that is not a year in which a reassessment under section 4 or 4.2 of this chapter for the property becomes effective.
(c) The rules adopted under subsection (a) must include the following characteristics in the system:
(1) Promote uniform and equal assessment of real property within and across classifications.
(2) Require that assessing officials:
(A) reevaluate the factors that affect value;
(B) express the interactions of those factors mathematically;
(C) use mass appraisal techniques to estimate updated property values within statistical measures of accuracy; and
(D) provide notice to taxpayers of an assessment increase that results from the application of annual adjustments.
(3) Prescribe procedures that permit the application of the adjustment percentages in an efficient manner by assessing officials.
(d) The department of local government finance must review and certify each annual adjustment determined under this section.
(e) In making the annual determination of the base rate to satisfy the requirement for an annual adjustment under subsection (c) for current property taxes first due and payable in 2011 and thereafter, the department of local government finance shall determine the base rate using the methodology reflected in Table 2-18 of Book 1, Chapter 2 of the department of local government finance's Real Property Assessment Guidelines (as in effect on January 1, 2005), except that the department shall adjust the methodology to:
(1) use a six (6) year rolling average adjusted under subdivision (2) instead of a four (4) year rolling average; and
(2) eliminate in the calculation of the rolling average the year among the six (6) years for which the highest market value in use of agricultural land is determined.
(f) For assessment dates after December 31, 2009, an adjustment in the assessed value of real property under this section shall be based on the estimated true tax value of the property on the assessment date that is the basis for taxes payable on that real property.
As added by P.L.198-2001, SEC.8. Amended by P.L.245-2003, SEC.4; P.L.228-2005, SEC.4; P.L.136-2009, SEC.2; P.L.112-2010, SEC.1; P.L.112-2012, SEC.3.

IC 6-1.1-4-4.6
Department of local government finance setting of annual adjustment factors if county assessor fails to set; equalization of factors; notice and hearing; applicability
Sec. 4.6. (a) If a county assessor fails before July 2 of a particular year for which an adjustment to the assessed value of real property applies under section 4.5 of this chapter to prepare and deliver to the county auditor a complete detailed list of all of the real property listed for taxation in the county as required by IC 6-1.1-5-14 and at least one hundred eighty (180) days have elapsed after the July 1

deadline specified in IC 6-1.1-5-14 for delivering the list, the department of local government finance may develop annual adjustment factors under this section for that year. In developing annual adjustment factors under this section, the department of local government finance shall use data in its possession that is obtained from:
(1) the county assessor; or
(2) any of the sources listed in the rule, including county or state sales data, government studies, ratio studies, cost and depreciation tables, and other market analyses.
(b) Using the data described in subsection (a), the department of local government finance shall propose to establish annual adjustment factors for the affected tax districts for one (1) or more of the classes of real property. The proposal may provide for the equalization of annual adjustment factors in the affected township or county and in adjacent areas. The department of local government finance shall issue notice and provide opportunity for hearing in accordance with IC 6-1.1-14-4 and IC 6-1.1-14-9, as applicable, before issuing final annual adjustment factors.
(c) The annual adjustment factors finally determined by the department of local government finance after the hearing required under subsection (b) apply to the annual adjustment of real property under section 4.5 of this chapter for:
(1) the assessment date; and
(2) the real property;
specified in the final determination of the department of local government finance.
As added by P.L.182-2009(ss), SEC.86. Amended by P.L.113-2010, SEC.14.

IC 6-1.1-4-4.7
Training of assessors and county auditors in sales disclosure form verification
Sec. 4.7. The department of local government finance shall provide training to township assessors, county assessors, and county auditors with respect to the verification of sales disclosure forms under 50 IAC 21-3-2.
As added by P.L.228-2005, SEC.5. Amended by P.L.146-2008, SEC.65.

IC 6-1.1-4-5 Version a
Petition for reassessment
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. (a) A petition for the reassessment of a real property situated within a township may be filed with the department of local government finance on or before March 31st of any year which is not a general election year and in which no general reassessment of real property is made. A petition for reassessment of real property applies only to the most recent real property assessment date. (b) The petition for reassessment must be signed by not less than the following percentage of all the owners of taxable real property who reside in the township:
(1) fifteen percent (15%) for a township which does not contain an incorporated city or town;
(2) five percent (5%) for a township containing all or part of an incorporated city or town which has a population of five thousand (5,000) or less;
(3) four percent (4%) for a township containing all or part of an incorporated city which has a population of more than five thousand (5,000) but not exceeding ten thousand (10,000);
(4) three percent (3%) for a township containing all or part of an incorporated city which has a population of more than ten thousand (10,000) but not exceeding fifty thousand (50,000);
(5) two percent (2%) for a township containing all or part of an incorporated city which has a population of more than fifty thousand (50,000) but not exceeding one hundred fifty thousand (150,000); or
(6) one percent (1%) for a township containing all or part of an incorporated city which has a population of more than one hundred fifty thousand (150,000).
The signatures on the petition must be verified by the oath of one (1) or more of the signers. A certificate of the county auditor stating that the signers constitute the required number of resident owners of taxable real property of the township must accompany the petition.
(c) Upon receipt of a petition under subsection (a), the department of local government finance may order a reassessment under section 9 of this chapter or conduct a reassessment under section 31.5 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.2-1995, SEC.20; P.L.90-2002, SEC.31; P.L.113-2010, SEC.15.

IC 6-1.1-4-5 Version b
Petition for reassessment
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. (a) A petition for the reassessment of a real property that is subject to reassessment under section 4 of this chapter and situated within a township may be filed with the department of local government finance on or before March 31st of any year which is not a general election year and in which no general reassessment of real property is made. A petition for reassessment of real property applies only to the most recent real property assessment date.
(b) The petition for reassessment must be signed by not less than the following percentage of all the owners of taxable real property who reside in the township:
(1) fifteen percent (15%) for a township which does not contain an incorporated city or town;
(2) five percent (5%) for a township containing all or part of an incorporated city or town which has a population of five

thousand (5,000) or less;
(3) four percent (4%) for a township containing all or part of an incorporated city which has a population of more than five thousand (5,000) but not exceeding ten thousand (10,000);
(4) three percent (3%) for a township containing all or part of an incorporated city which has a population of more than ten thousand (10,000) but not exceeding fifty thousand (50,000);
(5) two percent (2%) for a township containing all or part of an incorporated city which has a population of more than fifty thousand (50,000) but not exceeding one hundred fifty thousand (150,000); or
(6) one percent (1%) for a township containing all or part of an incorporated city which has a population of more than one hundred fifty thousand (150,000).
The signatures on the petition must be verified by the oath of one (1) or more of the signers. A certificate of the county auditor stating that the signers constitute the required number of resident owners of taxable real property of the township must accompany the petition.
(c) Upon receipt of a petition under subsection (a), the department of local government finance may order a reassessment under section 9 of this chapter or conduct a reassessment under section 31.5 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.2-1995, SEC.20; P.L.90-2002, SEC.31; P.L.113-2010, SEC.15; P.L.112-2012, SEC.4.

IC 6-1.1-4-5.5
Petition for reassessment under county reassessment plan

Effective 1-1-2013.

IC 6-1.1-4-6 Version a
Reassessment order Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. If the department of local government finance determines that a petition filed under section 5 of this chapter has been signed by the required number of petitioners and that the present assessed value of any real property is inequitable, the department of local government finance shall order a reassessment of the real property which has been inequitably assessed. The order shall specify the time within which the reassessment shall be completed and the date on which the reassessment shall become effective.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.32.

IC 6-1.1-4-6 Version b
Reassessment order
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. If the department of local government finance determines that a petition filed under section 5 or 5.5 of this chapter has been signed by the required number of petitioners and that the present assessed value of any real property is inequitable, the department of local government finance shall order a reassessment of the real property for which the petition was filed. The order shall specify the time within which the reassessment shall be completed and the date on which the reassessment shall become effective.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.32; P.L.112-2012, SEC.6.

IC 6-1.1-4-7
Repealed
(Repealed by P.L.41-1993, SEC.54.)

IC 6-1.1-4-8
Repealed
(Repealed by P.L.41-1993, SEC.54.)
Revisor's Note: The repeal of IC 6-1.1-4-8 appearing in the 1993 Edition of the Indiana Code was printed incorrectly. Use this version of repeal of IC 6-1.1-4-8, effective 1-1-94.

IC 6-1.1-4-9 Version a
Reassessment resolution of department of local government finance; hearing; reassessment order
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 9. In order to maintain a just and equitable valuation of real property, the department of local government finance may adopt a resolution declaring its belief that it is necessary to reassess all or a portion of the real property located within this state. If the department of local government finance adopts a reassessment resolution and if either a township or a larger area is involved, the

department shall hold a hearing concerning the necessity for the reassessment at the courthouse of the county in which the property is located. The department of local government finance shall give notice of the time and place of the hearing in the manner provided in section 10 of this chapter. After the hearing, or if the area involved is less than a township, after the adoption of the resolution of the department of local government finance, the department may order any reassessment it deems necessary. The order shall specify the time within which the reassessment must be completed and the date the reassessment will become effective.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.33.

IC 6-1.1-4-9 Version b
Reassessment resolution of department of local government finance; hearing; reassessment order
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 9. In order to maintain a just and equitable valuation of real property, the department of local government finance may adopt a resolution declaring its belief that it is necessary to reassess all or a portion of the real property located within this state. If the department of local government finance adopts a reassessment resolution and if either a township or a larger area is involved (for assessments before March 1, 2015) or one (1) or more groups of parcels under the county's reassessment plan are involved (for assessments after February 28, 2015), the department shall hold a hearing concerning the necessity for the reassessment at the courthouse of the county in which the property is located. The department of local government finance shall give notice of the time and place of the hearing in the manner provided in section 10 of this chapter. After the hearing, or if the area involved is less than a township (for assessments before March 1, 2015) or is less than one (1) group of parcels under the county's reassessment plan (for assessments after February 28, 2015), after the adoption of the resolution of the department of local government finance, the department may order any reassessment it deems necessary. The order shall specify the time within which the reassessment must be completed and the date the reassessment will become effective.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.33; P.L.112-2012, SEC.7.

IC 6-1.1-4-10
Notice of reassessments; publication
Sec. 10. A notice required by section 9 of this chapter shall be given at least ten (10) days before the hearing by publication one (1) time in each of two (2) newspapers of general circulation which:
(1) represent different political parties; and
(2) are published in the county in which the property that may be reassessed is located. However, if two (2) such newspapers are not published in the county, publication of the notice in one (1) newspaper of general circulation published in the county is sufficient.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.2-1995, SEC.21.

IC 6-1.1-4-11
Destroyed property; order of reassessment by county assessor
Sec. 11. (a) If a substantial amount of real and personal property in a township has been partially or totally destroyed as a result of a disaster, the county assessor shall:
(1) cause a survey to be made of the area or areas in which the property has been destroyed; and
(2) order a reassessment of the destroyed property;
if a person petitions the county assessor to take that action. The county assessor shall specify in the assessor's order the time within which the reassessment must be completed and the date on which the reassessment will become effective. However, the reassessed value and the corresponding adjustment of tax due, past due, or already paid is effective as of the date the disaster occurred, without penalty.
(b) The petition for reassessment of destroyed property, the reassessment order, and the tax adjustment order may not be made after December 31st of the year in which the taxes which would first be affected by the reassessment are payable.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.2-1995, SEC.22; P.L.90-2002, SEC.34; P.L.219-2007, SEC.12.

IC 6-1.1-4-11.5
Reassessment of parcels affected by flooding; petition; applicable dates; refund; publication of notice
Sec. 11.5. (a) This section applies to one (1) or more parcels of real property in a county that:
(1) are permanently flooded or to which access over land is permanently prevented by flooding; and
(2) are not being used for agricultural purposes.
(b) The owner of one (1) or more parcels referred to in subsection (a) may petition the county assessor for a reassessment of the parcel or parcels. Upon receipt of the petition, the county assessor shall:
(1) cause a survey to be made of the parcel or parcels; and
(2) if the parcel or parcels meet the description of subsection (a), order a reassessment of the parcel or parcels.
(c) If the flooding referred to in subsection (a) occurs before May 11 of a calendar year (the "current year") and after the immediately preceding November 10 and a petition under subsection (b) is filed not later than December 31 of the current year:
(1) the reassessment ordered under subsection (b):
(A) takes effect for:
(i) the assessment date in the current year; and
(ii) the assessment date in the calendar year that immediately precedes the current year; and (B) treats the parcel or parcels for those assessment dates as:
(i) being permanently flooded; or
(ii) having overland access permanently prevented by flooding;
(2) the property taxes first due and payable in the current year with respect to the parcel or parcels are determined based on the reassessment; and
(3) the property taxes first due and payable in the calendar year that immediately succeeds the current year with respect to the parcel or parcels are determined based on the reassessment.
(d) If the flooding referred to in subsection (a) occurs after May 10 of the current year and before November 11 of the current year and the petition under subsection (b) is filed not later than December 31 of the current year:
(1) subsection (c)(1) and (c)(3) apply; and
(2) only:
(A) the second installment of property taxes under IC 6-1.1-22-9(a) first due and payable in the current year with respect to the parcel or parcels; or
(B) if property taxes are payable by a method other than two (2) annual installments, one-half (1/2) of the property tax liability for property taxes first due and payable in the current year with respect to the parcel or parcels;
is determined based on the reassessment.
(e) This subsection applies only if:
(1) the county assessor orders a reassessment under subsection (b); and
(2) the property owner pays property taxes in the current year with respect to the parcel or parcels based on the assessment that applied before the ordered reassessment.
The property owner is entitled to a refund of property taxes based on the difference in the amount of property taxes paid and the amount of property taxes determined based on the ordered reassessment. A property owner is not required to apply for a refund due under this section. The county auditor shall, without an appropriation being required, issue a warrant to the property owner payable from the county general fund for the amount of the refund, if any, due the property owner.
(f) If:
(1) the county assessor orders a reassessment under subsection (b); and
(2) when the reassessment is completed the property owner has not paid property taxes in the current year with respect to the parcel or parcels based on the assessment that applied before the ordered reassessment;
the county treasurer shall issue to the property owner tax statements that reflect property taxes determined based on the reassessment.
(g) The county assessor shall specify in an order under subsection (b) the time within which the reassessment must be completed and the date on which the reassessment takes effect. (h) A reassessment under this section for an assessment date continues to apply for subsequent assessment dates until the assessor:
(1) determines that circumstances have changed sufficiently to warrant another reassessment of the property; and
(2) reassesses the property based on the determination under subdivision (1).
(i) The county auditor and county treasurer shall publish notice of the availability of a reassessment under this section in accordance with IC 5-3-1.
As added by P.L.90-2009, SEC.1.

IC 6-1.1-4-12
Circumstances under which undeveloped land may be reassessed
Sec. 12. (a) As used in this section, "land developer" means a person that holds land for sale in the ordinary course of the person's trade or business.
(b) As used in this section, "land in inventory" means:
(1) a lot; or
(2) a tract that has not been subdivided into lots;
to which a land developer holds title in the ordinary course of the land developer's trade or business.
(c) As used in this section, "title" refers to legal or equitable title, including the interest of a contract purchaser.
(d) Except as provided in subsections (h) and (i), if:
(1) land assessed on an acreage basis is subdivided into lots; or
(2) land is rezoned for, or put to, a different use;
the land shall be reassessed on the basis of its new classification.
(e) If improvements are added to real property, the improvements shall be assessed.
(f) An assessment or reassessment made under this section is effective on the next assessment date.
(g) No petition to the department of local government finance is necessary with respect to an assessment or reassessment made under this section.
(h) Subject to subsection (i), land in inventory may not be reassessed until the next assessment date following the earliest of:
(1) the date on which title to the land is transferred by:
(A) the land developer; or
(B) a successor land developer that acquires title to the land;
to a person that is not a land developer;
(2) the date on which construction of a structure begins on the land; or
(3) the date on which a building permit is issued for construction of a building or structure on the land.
(i) Subsection (h) applies regardless of whether the land in inventory is rezoned while a land developer holds title to the land.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.49, SEC.1.) As amended by P.L.90-2002, SEC.35; P.L.154-2006, SEC.1.

IC 6-1.1-4-12.4 Version a "Oil or gas interest"; assessment
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 12.4. (a) For purposes of this section, the term "oil or gas interest" includes but is not limited to:
(1) royalties;
(2) overriding royalties;
(3) mineral rights; or
(4) working interest;
in any oil or gas located on or beneath the surface of land which lies within this state.
(b) Oil or gas interest is subject to assessment and taxation as real property. Notwithstanding section 4 of this chapter, each oil or gas interest shall be assessed annually by the assessor of the township in which the oil or gas is located, or the county assessor if there is no township assessor for the township. The township or county assessor shall assess the oil or gas interest to the person who owns or operates the interest.
(c) A piece of equipment is an appurtenance to land if it is incident to and necessary for the production of oil and gas from the land covered by the oil or gas interest. This equipment includes but is not limited to wells, pumping units, lines, treaters, separators, tanks, and secondary recovery facilities. These appurtenances are subject to assessment as real property. Notwithstanding section 4 of this chapter, each of these appurtenances shall be assessed annually by the assessor of the township in which the appurtenance is located, or the county assessor if there is no township assessor for the township. The township or county assessor shall assess the appurtenance to the person who owns or operates the working interest in the oil or gas interest.
(Formerly: Acts 1975, P.L.48, SEC.2.) As amended by P.L.146-2008, SEC.66.

IC 6-1.1-4-12.4 Version b
"Oil or gas interest"; assessment
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 12.4. (a) For purposes of this section, the term "oil or gas interest" includes but is not limited to:
(1) royalties;
(2) overriding royalties;
(3) mineral rights; or
(4) working interest;
in any oil or gas located on or beneath the surface of land which lies within this state.
(b) Oil or gas interest is subject to assessment and taxation as real property. Notwithstanding section 4 or 4.2 of this chapter, each oil or gas interest shall be assessed annually by the assessor of the township in which the oil or gas is located, or the county assessor if there is no township assessor for the township. The township or

county assessor shall assess the oil or gas interest to the person who owns or operates the interest.
(c) A piece of equipment is an appurtenance to land if it is incident to and necessary for the production of oil and gas from the land covered by the oil or gas interest. This equipment includes but is not limited to wells, pumping units, lines, treaters, separators, tanks, and secondary recovery facilities. These appurtenances are subject to assessment as real property. Notwithstanding section 4 or 4.2 of this chapter, each of these appurtenances shall be assessed annually by the assessor of the township in which the appurtenance is located, or the county assessor if there is no township assessor for the township. The township or county assessor shall assess the appurtenance to the person who owns or operates the working interest in the oil or gas interest.
(Formerly: Acts 1975, P.L.48, SEC.2.) As amended by P.L.146-2008, SEC.66; P.L.112-2012, SEC.8.

IC 6-1.1-4-12.5
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-4-12.6
Assessed value of oil or gas interests
Sec. 12.6. (a) For purposes of this section, the term "secondary recovery method" includes but is not limited to the stimulation of oil production by means of the injection of water, steam, hydrocarbons, or chemicals, or by means of in situ combustion.
(b) The total assessed value of all interests in the oil located on or beneath the surface of a particular tract of land equals the product of:
(1) the average daily production of the oil; multiplied by
(2) three hundred sixty-five (365); and multiplied by
(3) the posted price of oil on the assessment date.
However, if the oil is being extracted by use of a secondary recovery method, the total assessed value of all interests in the oil equals one-half (1/2) the assessed value computed under the formula prescribed in this subsection. The appropriate township assessor (if any), or the county assessor if there is no township assessor for the township, shall, in the manner prescribed by the department of local government finance, apportion the total assessed value of all interests in the oil among the owners of those interests.
(c) The appropriate township assessor, or the county assessor if there is no township assessor for the township, shall, in the manner prescribed by the department of local government finance, determine and apportion the total assessed value of all interests in the gas located beneath the surface of a particular tract of land.
(d) The department of local government finance shall prescribe a schedule for township and county assessors to use in assessing the appurtenances described in section 12.4(c) of this chapter.
As added by P.L.198-2001, SEC.10. Amended by P.L.146-2008, SEC.67.
IC 6-1.1-4-13
Agricultural land; assessment; soil productivity factors
Sec. 13. (a) In assessing or reassessing land, the land shall be assessed as agricultural land only when it is devoted to agricultural use.
(b) The department of local government finance shall give written notice to each county assessor of:
(1) the availability of the United States Department of Agriculture's soil survey data; and
(2) the appropriate soil productivity factor for each type or classification of soil shown on the United States Department of Agriculture's soil survey map.
All assessing officials and the property tax assessment board of appeals shall use the data in determining the true tax value of agricultural land. However, notwithstanding the availability of new soil productivity factors and the department of local government finance's notice of the appropriate soil productivity factor for each type or classification of soil shown on the United States Department of Agriculture's soil survey map for the March 1, 2012, assessment date, the soil productivity factors used for the March 1, 2011, assessment date shall be used for the March 1, 2012, assessment date. New soil productivity factors shall be used for assessment dates occurring after March 1, 2012.
(c) The department of local government finance shall by rule provide for the method for determining the true tax value of each parcel of agricultural land.
(d) This section does not apply to land purchased for industrial, commercial, or residential uses.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.63-1983, SEC.1; P.L.24-1986, SEC.6; P.L.75-1987, SEC.1; P.L.6-1997, SEC.14; P.L.90-2002, SEC.36; P.L.178-2002, SEC.5; P.L.112-2012, SEC.9.

IC 6-1.1-4-13.5
Repealed
(Repealed by P.L.84-1995, SEC.6.)

IC 6-1.1-4-13.6 Version a
Review of land values
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 13.6. (a) The county assessor shall determine the values of all classes of commercial, industrial, and residential land (including farm homesites) in the county using guidelines determined by the department of local government finance. Not later than July 1, 2011, and every fourth year thereafter, the assessor determining the values of land shall submit the values to the county property tax assessment board of appeals.
(b) If the county assessor fails to determine land values under subsection (a) before the July 1 deadline, the county property tax

assessment board of appeals shall determine the values. If the county property tax assessment board of appeals fails to determine the values before the land values become effective, the department of local government finance shall determine the values.
(c) The county assessor shall notify all township assessors in the county (if any) of the values. Assessing officials shall use the values determined under this section.
(d) A petition for the review of the land values determined by a county assessor under this section may be filed with the department of local government finance not later than forty-five (45) days after the county assessor makes the determination of the land values. The petition must be signed by at least the lesser of:
(1) one hundred (100) property owners in the county; or
(2) five percent (5%) of the property owners in the county.
(e) Upon receipt of a petition for review under subsection (d), the department of local government finance:
(1) shall review the land values determined by the county assessor; and
(2) after a public hearing, shall:
(A) approve;
(B) modify; or
(C) disapprove;
the land values.
As added by P.L.24-1986, SEC.9. Amended by P.L.74-1987, SEC.2; P.L.41-1993, SEC.5; P.L.6-1997, SEC.15; P.L.90-2002, SEC.37; P.L.146-2008, SEC.68; P.L.136-2009, SEC.3; P.L.113-2010, SEC.16.

IC 6-1.1-4-13.6 Version b
Determination and review of land values
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 13.6. (a) The county assessor shall determine the values of all classes of commercial, industrial, and residential land (including farm homesites) in the county using guidelines determined by the department of local government finance. The assessor determining the values of land shall submit the values to the county property tax assessment board of appeals by the dates specified in the county's reassessment plan under section 4.2 of this chapter.
(b) If the county assessor fails to determine land values under subsection (a) before the deadlines in the county's reassessment plan under section 4.2 of this chapter, the county property tax assessment board of appeals shall determine the values. If the county property tax assessment board of appeals fails to determine the values before the land values become effective, the department of local government finance shall determine the values.
(c) The county assessor shall notify all township assessors in the county (if any) of the values. Assessing officials shall use the values determined under this section.
(d) A petition for the review of the land values determined by a

county assessor under this section may be filed with the department of local government finance not later than forty-five (45) days after the county assessor makes the determination of the land values. The petition must be signed by at least the lesser of:
(1) one hundred (100) property owners in the county; or
(2) five percent (5%) of the property owners in the county.
(e) Upon receipt of a petition for review under subsection (d), the department of local government finance:
(1) shall review the land values determined by the county assessor; and
(2) after a public hearing, shall:
(A) approve;
(B) modify; or
(C) disapprove;
the land values.
As added by P.L.24-1986, SEC.9. Amended by P.L.74-1987, SEC.2; P.L.41-1993, SEC.5; P.L.6-1997, SEC.15; P.L.90-2002, SEC.37; P.L.146-2008, SEC.68; P.L.136-2009, SEC.3; P.L.113-2010, SEC.16; P.L.112-2012, SEC.10.

IC 6-1.1-4-13.8
Repealed
(Repealed by P.L.146-2008, SEC.802.)

IC 6-1.1-4-14
Adjacent property holders; assessment or exemption of various rights-of-way
Sec. 14. (a) Except as provided in subsection (b) of this section, land may not be assessed to an adjacent property holder if it:
(1) is occupied by and is within the right-of-way of a railroad, interurban, or street railway;
(2) is within the line of a levee constructed and maintained either by a levee association or under any law of this state;
(3) is used and occupied as part of a public drainage ditch, including land that:
(A) is adjacent to the ditch; and
(B) cannot be used for farmland or any other purpose because of a need for access to the ditch; or
(4) is within a right-of-way that is used and occupied as a public highway.
(b) Where land described in subsection (a)(1), (a)(2), or (a)(3) has not been transferred by deed to a person who holds the land for railroad, interurban, street railway, levee, drainage, or public highway purposes, the land shall be assessed to the adjacent property owner. However, the assessed value of the land so assessed shall be deducted from the assessed value of the land assessed to the adjacent property owner.
(c) If an assessor and a landowner fail to agree on the amount of land described in subsection (a)(1), (a)(2), (a)(3), or (a)(4), the assessor shall have the county surveyor make a survey to determine

the amount of land so described.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.6; P.L.47-1990, SEC.1.

IC 6-1.1-4-15
Appraisal; examination of buildings
Sec. 15. (a) If real property is subject to assessment or reassessment under this chapter, the assessor of the township in which the property is located, or the county assessor if there is no township assessor for the township, shall either appraise the property or have it appraised.
(b) In order to determine the assessed value of buildings and other improvements, the township or county assessor or the assessor's authorized representative may, after first making known the assessor's or representative's intention to the owner or occupant, enter and fully examine all buildings and structures which are located within the township or county and which are subject to assessment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.24-1986, SEC.7; P.L.146-2008, SEC.69.

IC 6-1.1-4-16 Version a
Assessors' assistants; appropriation
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 16. (a) For purposes of making a general reassessment of real property or annual adjustments under section 4.5 of this chapter, a township assessor (if any) and a county assessor may employ:
(1) deputies;
(2) employees; and
(3) technical advisors who are:
(A) qualified to determine real property values;
(B) professional appraisers certified under 50 IAC 15; and
(C) employed either on a full-time or a part-time basis, subject to sections 18.5 and 19.5 of this chapter.
(b) The county council of each county shall appropriate the funds necessary for the employment of deputies, employees, or technical advisors employed under subsection (a) of this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.228-2005, SEC.7; P.L.146-2008, SEC.70.

IC 6-1.1-4-16 Version b
Assessors' assistants; appropriation
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 16. (a) For purposes of making a reassessment of real property under section 4 or 4.2 of this chapter or annual adjustments under section 4.5 of this chapter, a township assessor (if any) and a county assessor may employ:
(1) deputies;
(2) employees; and (3) technical advisors who are:
(A) qualified to determine real property values;
(B) professional appraisers certified under 50 IAC 15; and
(C) employed either on a full-time or a part-time basis, subject to sections 18.5 and 19.5 of this chapter.
(b) The county council of each county shall appropriate the funds necessary for the employment of deputies, employees, or technical advisors employed under subsection (a) of this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.228-2005, SEC.7; P.L.146-2008, SEC.70; P.L.112-2012, SEC.11.

IC 6-1.1-4-17 Version a
Department of local government finance approval of employment of professional appraisers; department approval only if party to the contract; department approval of county decision to not employ professional appraiser in general reassessment
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 17. (a) Subject to the approval of the department of local government finance and the requirements of section 18.5 of this chapter, a county assessor may employ professional appraisers as technical advisors for assessments in all townships in the county. The department of local government finance may approve employment under this subsection only if the department is a party to the employment contract and any addendum to the employment contract.
(b) A decision by a county assessor to not employ a professional appraiser as a technical advisor in a general reassessment is subject to approval by the department of local government finance.
(c) As used in this chapter, "professional appraiser" means an individual or firm that is certified under IC 6-1.1-31.7.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.62-1983, SEC.2; P.L.6-1997, SEC.16; P.L.90-2002, SEC.38; P.L.228-2005, SEC.8; P.L.146-2008, SEC.71; P.L.182-2009(ss), SEC.87.

IC 6-1.1-4-17 Version b
Department of local government finance approval of employment of professional appraisers; department approval only if party to the contract; department approval of county decision to not employ professional appraiser in general reassessment
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 17. (a) Subject to the approval of the department of local government finance and the requirements of section 18.5 of this chapter, a county assessor may employ professional appraisers as technical advisors for assessments in all townships in the county. The department of local government finance may approve employment under this subsection only if the department is a party to the employment contract and any addendum to the employment contract.
(b) A decision by a county assessor to not employ a professional appraiser as a technical advisor in a reassessment under section 4 or

4.2 of this chapter is subject to approval by the department of local government finance.
(c) As used in this chapter, "professional appraiser" means an individual or firm that is certified under IC 6-1.1-31.7.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.62-1983, SEC.2; P.L.6-1997, SEC.16; P.L.90-2002, SEC.38; P.L.228-2005, SEC.8; P.L.146-2008, SEC.71; P.L.182-2009(ss), SEC.87; P.L.112-2012, SEC.12.

IC 6-1.1-4-18
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-4-18.5
Professional appraisal; contract for services; bids required
Sec. 18.5. (a) A county assessor may not use the services of a professional appraiser for assessment or reassessment purposes without a written contract. The contract used must be either a standard contract developed by the department of local government finance or a contract that has been specifically approved by the department. The department shall ensure that the contract:
(1) includes all of the provisions required under section 19.5(b) of this chapter; and
(2) adequately provides for the creation and transmission of real property assessment data in the form required by the legislative services agency and the division of data analysis of the department.
(b) No contract shall be made with any professional appraiser to act as technical advisor in the assessment of property, before the giving of notice and the receiving of bids from anyone desiring to furnish this service. Notice of the time and place for receiving bids for the contract shall be given by publication by one (1) insertion in two (2) newspapers of general circulation published in the county and representing each of the two (2) leading political parties in the county. If only one (1) newspaper is there published, notice in that one (1) newspaper is sufficient to comply with the requirements of this subsection. The contract shall be awarded to the lowest and best bidder who meets all requirements under law for entering a contract to serve as technical advisor in the assessment of property. However, any and all bids may be rejected, and new bids may be asked.
(c) The county council of each county shall appropriate the funds needed to meet the obligations created by a professional appraisal services contract which is entered into under this chapter.
As added by P.L.198-2001, SEC.13. Amended by P.L.146-2008, SEC.72.

IC 6-1.1-4-19
Repealed
(Repealed by P.L.198-2001, SEC.122.)
IC 6-1.1-4-19.5
Department development of standards for contracts for professional appraisal services; special contract language
Sec. 19.5. (a) The department of local government finance shall develop a standard contract or standard provisions for contracts to be used in securing professional appraising services.
(b) The standard contract or contract provisions must contain:
(1) a fixed date by which the professional appraiser or appraisal firm shall have completed all responsibilities under the contract;
(2) a penalty clause under which the amount to be paid for appraisal services is decreased for failure to complete specified services within the specified time;
(3) a provision requiring the appraiser, or appraisal firm, to make periodic reports to the county assessor;
(4) a provision stipulating the manner in which, and the time intervals at which, the periodic reports referred to in subdivision (3) of this subsection are to be made;
(5) a precise stipulation of what service or services are to be provided and what class or classes of property are to be appraised;
(6) a provision stipulating that the contractor will generate complete parcel characteristics and parcel assessment data in a manner and format acceptable to the legislative services agency and the department of local government finance;
(7) a provision stipulating that the legislative services agency and the department of local government finance have unrestricted access to the contractor's work product under the contract; and
(8) a provision stating that the department of local government finance is a party to the contract and any addendum to the contract.
The department of local government finance may devise other necessary provisions for the contracts in order to give effect to this chapter.
(c) In order to comply with the duties assigned to it by this section, the department of local government finance may develop:
(1) one (1) or more model contracts;
(2) one (1) contract with alternate provisions; or
(3) any combination of subdivisions (1) and (2).
The department may approve special contract language in order to meet any unusual situations.
As added by P.L.198-2001, SEC.15. Amended by P.L.146-2008, SEC.73; P.L.182-2009(ss), SEC.88.

IC 6-1.1-4-20 Version a
Professional appraisal; contract deadline
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 20. The department of local government finance may establish a period with respect to each general reassessment that is

the only time during which a county assessor may enter into a contract with a professional appraiser. The period set by the department of local government finance may not begin before January 1 of the year the general reassessment begins. If no period is established by the department of local government finance, a county assessor may enter into such a contract only on or after January 1 and before April 16 of the year in which the general reassessment is to commence.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.55-1986, SEC.1; P.L.6-1997, SEC.18; P.L.90-2002, SEC.39; P.L.146-2008, SEC.74.

IC 6-1.1-4-20 Version b
Professional appraisal; contract deadline
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 20. The department of local government finance may establish a period, with respect to each reassessment under section 4 or 4.2 of this chapter, that is the only time during which a county assessor may enter into a contract with a professional appraiser.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.55-1986, SEC.1; P.L.6-1997, SEC.18; P.L.90-2002, SEC.39; P.L.146-2008, SEC.74; P.L.112-2012, SEC.13.

IC 6-1.1-4-21
Appraisal completion date; reporting requirement
Sec. 21. (a) If during a period of general reassessment under section 4 of this chapter a county assessor personally makes the real property appraisals, the appraisals of the parcels subject to taxation must be completed as follows:
(1) The appraisal of one-fourth (1/4) of the parcels shall be completed before December 1 of the year in which the general reassessment begins.
(2) The appraisal of one-half (1/2) of the parcels shall be completed before May 1 of the year following the year in which the general reassessment begins.
(3) The appraisal of three-fourths (3/4) of the parcels shall be completed before October 1 of the year following the year in which the general reassessment begins.
(4) The appraisal of all the parcels shall be completed before March 1 of the second year following the year in which the general reassessment begins.
(b) If a county assessor employs a professional appraiser or a professional appraisal firm to make real property appraisals during a period of general reassessment, the professional appraiser or appraisal firm must file appraisal reports with the county assessor as follows:
(1) The appraisals for one-fourth (1/4) of the parcels shall be reported before December 1 of the year in which the general reassessment begins. (2) The appraisals for one-half (1/2) of the parcels shall be reported before May 1 of the year following the year in which the general reassessment begins.
(3) The appraisals for three-fourths (3/4) of the parcels shall be reported before October 1 of the year following the year in which the general reassessment begins.
(4) The appraisals for all the parcels shall be reported before March 1 of the second year following the year in which the general reassessment begins.
However, the reporting requirements prescribed in this subsection do not apply if the contract under which the professional appraiser, or appraisal firm, is employed prescribes different reporting procedures.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.55-1986, SEC.2; P.L.146-2008, SEC.75; P.L.112-2012, SEC.14.

IC 6-1.1-4-21.4
Appraisal completion date and reporting requirements under county reassessment plan
Sec. 21.4. (a) The appraisals of the parcels in a group under a county's reassessment plan prepared under section 4.2 of this chapter that are subject to taxation must be completed as follows:
(1) The appraisal of one-third (1/3) of the parcels shall be completed before October 1 of the year in which the group's reassessment under the county reassessment plan begins.
(2) The appraisal of two-thirds (2/3) of the parcels shall be completed before January 1 of the year following the year in which the group's reassessment under the county reassessment plan begins.
(3) The appraisal of all the parcels shall be completed before March 1 of the year following the year in which the group's reassessment under the county reassessment plan begins.
(b) If a county assessor employs a professional appraiser or a professional appraisal firm to make real property appraisals of a group of parcels under a county's reassessment plan, the professional appraiser or appraisal firm must file appraisal reports with the county assessor by the dates set forth in subsection (a).
As added by P.L.112-2012, SEC.15.

IC 6-1.1-4-21.5
Repealed
(Repealed by P.L.84-1995, SEC.6.)

IC 6-1.1-4-22 Version a
Amounts of assessment or reassessment; notice
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 22. (a) If any assessing official assesses or reassesses any real property under this article, the official shall give notice to the taxpayer and the county assessor, by mail, of the amount of the assessment or reassessment. (b) During a period of general reassessment, each township or county assessor shall mail the notice required by this section within ninety (90) days after the assessor:
(1) completes the appraisal of a parcel; or
(2) receives a report for a parcel from a professional appraiser or professional appraisal firm.
(c) The notice required by this section must include notice to the person of the opportunity to appeal the assessed valuation under IC 6-1.1-15-1.
(d) Notice of the opportunity to appeal the assessed valuation required under subsection (c) must include the following:
(1) The procedure that a taxpayer must follow to appeal the assessment or reassessment.
(2) The forms that must be filed for an appeal of the assessment or reassessment.
(3) Notice that an appeal of the assessment or reassessment requires evidence relevant to the true tax value of the taxpayer's property as of the assessment date.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.64, SEC.2; P.L.6-1997, SEC.19; P.L.146-2008, SEC.76; P.L.136-2009, SEC.4.

IC 6-1.1-4-22 Version b
Amounts of assessment or reassessment; notice
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 22. (a) If any assessing official assesses or reassesses any real property under this article (including an annual adjustment under section 4.5 of this chapter), the official shall give notice to the taxpayer and the county assessor, by mail or by using electronic mail that includes a secure Internet link to the information in the notice, of the amount of the assessment or reassessment.
(b) Each township or county assessor shall provide the notice required by this section by the earlier of:
(1) ninety (90) days after the assessor:
(A) completes the appraisal of a parcel; or
(B) receives a report for a parcel from a professional appraiser or professional appraisal firm; or
(2) April 10 of the year containing the assessment date for which the assessment or reassessment first applies.
(c) The notice required by this section is in addition to any required notice of assessment or reassessment included in a property tax statement under IC 6-1.1-22 or IC 6-1.1-22.5.
(d) The notice required by this section must include notice to the person of the opportunity to appeal the assessed valuation under IC 6-1.1-15-1.
(e) Notice of the opportunity to appeal the assessed valuation required under subsection (d) must include the following:
(1) The procedure that a taxpayer must follow to appeal the assessment or reassessment. (2) The forms that must be filed for an appeal of the assessment or reassessment.
(3) Notice that an appeal of the assessment or reassessment requires evidence relevant to the true tax value of the taxpayer's property as of the assessment date.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.64, SEC.2; P.L.6-1997, SEC.19; P.L.146-2008, SEC.76; P.L.136-2009, SEC.4; P.L.112-2012, SEC.16.

IC 6-1.1-4-23
Repealed
(Repealed by Acts 1977, P.L.64, SEC.4.)

IC 6-1.1-4-24
Notice to county auditor of assessed value
Sec. 24. Immediately following an assessment or reassessment of real property, the county property tax assessment board of appeals shall notify the county auditor of the assessed value of the land and improvements so assessed. The county property tax assessment board of appeals shall give the notice on the form and in the manner prescribed by the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.20; P.L.90-2002, SEC.40.

IC 6-1.1-4-25
Record keeping; electronic data files
Sec. 25. (a) Each township assessor and each county assessor shall keep the assessor's reassessment data and records current by securing the necessary field data and by making changes in the assessed value of real property as changes occur in the use of the real property. The township or county assessor's records shall at all times show the assessed value of real property in accordance with this chapter. The township assessor shall ensure that the county assessor has full access to the assessment records maintained by the township assessor.
(b) The township assessor (if any) in a county having a consolidated city, the county assessor if there are no township assessors in a county having a consolidated city, or the county assessor in every other county, shall:
(1) maintain an electronic data file of:
(A) the parcel characteristics and parcel assessments of all parcels; and
(B) the personal property return characteristics and assessments by return;
for each township in the county as of each assessment date;
(2) maintain the electronic file in a form that formats the information in the file with the standard data, field, and record coding required and approved by:
(A) the legislative services agency; and
(B) the department of local government finance; (3) transmit the data in the file with respect to the assessment date of each year before October 1 of the year to:
(A) the legislative services agency; and
(B) the department of local government finance;
in a manner that meets the data export and transmission requirements in a standard format, as prescribed by the office of technology established by IC 4-13.1-2-1 and approved by the legislative services agency; and
(4) resubmit the data in the form and manner required under this subsection, upon request of the legislative services agency or the department of local government finance, if data previously submitted under this subsection does not comply with the requirements of this subsection, as determined by the legislative services agency or the department of local government finance.
An electronic data file maintained for a particular assessment date may not be overwritten with data for a subsequent assessment date until a copy of an electronic data file that preserves the data for the particular assessment date is archived in the manner prescribed by the office of technology established by IC 4-13.1-2-1 and approved by the legislative services agency.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.21; P.L.198-2001, SEC.16; P.L.178-2002, SEC.6; P.L.177-2005, SEC.27; P.L.146-2008, SEC.77.

IC 6-1.1-4-26
Adoption or promulgation of documents by the department of local government finance
Sec. 26. The department of local government finance may adopt or promulgate regulations, appraisal manuals, rules, bulletins, directives, and forms for the assessment and reassessment of real property.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.41.

IC 6-1.1-4-27
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-4-27.5 Version a
Property reassessment fund; tax levies; petition to increase levy; appeal
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 27.5. (a) The auditor of each county shall establish a property reassessment fund. The county treasurer shall deposit all collections resulting from the property taxes that the county levies for the county's property reassessment fund.
(b) With respect to the general reassessment of real property that is to commence on July 1, 2010, the county council of each county shall, for property taxes due in 2006, 2007, 2008, and 2009, levy in

each year against all the taxable property in the county an amount equal to one-fourth (1/4) of the remainder of:
(1) the estimated costs referred to in section 28.5(a) of this chapter; minus
(2) the amount levied under this section by the county council for property taxes due in 2004 and 2005.
(c) With respect to a general reassessment of real property that is to commence on July 1, 2015, and each fifth year thereafter, the county council of each county shall, for property taxes due in the year that the general reassessment is to commence and the four (4) years preceding that year, levy against all the taxable property in the county an amount equal to one-fifth (1/5) of the estimated costs of the general reassessment under section 28.5 of this chapter.
(d) The department of local government finance shall give to each county council notice, before January 1 in a year, of the tax levies required by this section for that year.
(e) The department of local government finance may raise or lower the property tax levy under this section for a year if the department determines it is appropriate because the estimated cost of:
(1) a general reassessment; or
(2) making annual adjustments under section 4.5 of this chapter;
has changed.
(f) The county assessor may petition the county fiscal body to increase the levy under subsection (b) or (c) to pay for the costs of:
(1) a general reassessment;
(2) verification under 50 IAC 21-3-2 of sales disclosure forms forwarded to the county assessor under IC 6-1.1-5.5-3; or
(3) processing annual adjustments under section 4.5 of this chapter.
The assessor must document the needs and reasons for the increased funding.
(g) If the county fiscal body denies a petition under subsection (f), the county assessor may appeal to the department of local government finance. The department of local government finance shall:
(1) hear the appeal; and
(2) determine whether the additional levy is necessary.
As added by P.L.198-2001, SEC.18. Amended by P.L.90-2002, SEC.42; P.L.151-2002, SEC.1 and P.L.178-2002, SEC.7; P.L.245-2003, SEC.5; P.L.228-2005, SEC.9; P.L.219-2007, SEC.13; P.L.146-2008, SEC.78; P.L.172-2011, SEC.27.

IC 6-1.1-4-27.5 Version b
Property reassessment fund; tax levies; petition to increase levy; appeal
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 27.5. (a) The auditor of each county shall establish a property reassessment fund. The county treasurer shall deposit all collections

resulting from the property taxes that the county levies for the county's property reassessment fund.
(b) With respect to a reassessment of real property under a county's reassessment plan under section 4.2 of this chapter, the county council of each county shall, for property taxes due each year, levy against all the taxable property in the county an amount equal to the estimated costs of the reassessment under section 28.5 of this chapter for the group of parcels to be reassessed in that year.
(c) The department of local government finance shall give to each county council notice, before January 1 in a year, of the tax levies required by this section for that year.
(d) The department of local government finance may raise or lower the property tax levy under this section for a year if the department determines it is appropriate because the estimated cost of:
(1) a reassessment of one (1) or more groups of parcels under a county's reassessment plan prepared under section 4.2 of this chapter; or
(2) making annual adjustments under section 4.5 of this chapter;
has changed.
(e) The county assessor may petition the county fiscal body to increase the levy under subsection (b) to pay for the costs of:
(1) a reassessment of one (1) or more groups of parcels under a county's reassessment plan prepared under section 4.2 of this chapter;
(2) verification under 50 IAC 21-3-2 of sales disclosure forms forwarded to the county assessor under IC 6-1.1-5.5-3; or
(3) processing annual adjustments under section 4.5 of this chapter.
The assessor must document the needs and reasons for the increased funding.
(f) If the county fiscal body denies a petition under subsection (e), the county assessor may appeal to the department of local government finance. The department of local government finance shall:
(1) hear the appeal; and
(2) determine whether the additional levy is necessary.
As added by P.L.198-2001, SEC.18. Amended by P.L.90-2002, SEC.42; P.L.151-2002, SEC.1 and P.L.178-2002, SEC.7; P.L.245-2003, SEC.5; P.L.228-2005, SEC.9; P.L.219-2007, SEC.13; P.L.146-2008, SEC.78; P.L.172-2011, SEC.27; P.L.112-2012, SEC.17.

IC 6-1.1-4-28
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-4-28.5 Version a
Property reassessment funds; use of money; soil maps
Note: This version of section effective until 1-1-2013. See also

following version of this section, effective 1-1-2013.
Sec. 28.5. (a) Money assigned to a property reassessment fund under section 27.5 of this chapter may be used only to pay the costs of:
(1) the general reassessment of real property, including the computerization of assessment records;
(2) payments to assessing officials and hearing officers for county property tax assessment boards of appeals under IC 6-1.1-35.2;
(3) the development or updating of detailed soil survey data by the United States Department of Agriculture or its successor agency;
(4) the updating of plat books;
(5) payments for the salary of permanent staff or for the contractual services of temporary staff who are necessary to assist assessing officials;
(6) making annual adjustments under section 4.5 of this chapter; and
(7) the verification under 50 IAC 21-3-2 of sales disclosure forms forwarded to:
(A) the county assessor; or
(B) township assessors (if any);
under IC 6-1.1-5.5-3.
Money in a property tax reassessment fund may not be transferred or reassigned to any other fund and may not be used for any purposes other than those set forth in this section.
(b) All counties shall use modern, detailed soil maps in the general reassessment of agricultural land.
(c) The county treasurer of each county shall, in accordance with IC 5-13-9, invest any money accumulated in the property reassessment fund. Any interest received from investment of the money shall be paid into the property reassessment fund.
(d) An appropriation under this section must be approved by the fiscal body of the county after the review and recommendation of the county assessor. However, in a county with a township assessor in every township, the county assessor does not review an appropriation under this section, and only the fiscal body must approve an appropriation under this section.
As added by P.L.198-2001, SEC.20. Amended by P.L.228-2005, SEC.10; P.L.88-2005, SEC.7; P.L.1-2006, SEC.131; P.L.154-2006, SEC.2; P.L.1-2007, SEC.39; P.L.219-2007, SEC.14; P.L.146-2008, SEC.79.

IC 6-1.1-4-28.5 Version b
Property reassessment funds; use of money; soil maps
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 28.5. (a) Money assigned to a property reassessment fund under section 27.5 of this chapter may be used only to pay the costs of: (1) the general reassessment of real property under section 4 of this chapter or reassessment of one (1) or more groups of parcels under a county's reassessment plan prepared under section 4.2 of this chapter, including the computerization of assessment records;
(2) payments to assessing officials and hearing officers for county property tax assessment boards of appeals under IC 6-1.1-35.2;
(3) the development or updating of detailed soil survey data by the United States Department of Agriculture or its successor agency;
(4) the updating of plat books;
(5) payments for the salary of permanent staff or for the contractual services of temporary staff who are necessary to assist assessing officials;
(6) making annual adjustments under section 4.5 of this chapter; and
(7) the verification under 50 IAC 21-3-2 of sales disclosure forms forwarded to:
(A) the county assessor; or
(B) township assessors (if any);
under IC 6-1.1-5.5-3.
Money in a property tax reassessment fund may not be transferred or reassigned to any other fund and may not be used for any purposes other than those set forth in this section.
(b) All counties shall use modern, detailed soil maps in the reassessment of agricultural land.
(c) The county treasurer of each county shall, in accordance with IC 5-13-9, invest any money accumulated in the property reassessment fund. Any interest received from investment of the money shall be paid into the property reassessment fund.
(d) An appropriation under this section must be approved by the fiscal body of the county after the review and recommendation of the county assessor. However, in a county with a township assessor in every township, the county assessor does not review an appropriation under this section, and only the fiscal body must approve an appropriation under this section.
As added by P.L.198-2001, SEC.20. Amended by P.L.228-2005, SEC.10; P.L.88-2005, SEC.7; P.L.1-2006, SEC.131; P.L.154-2006, SEC.2; P.L.1-2007, SEC.39; P.L.219-2007, SEC.14; P.L.146-2008, SEC.79; P.L.112-2012, SEC.18.

IC 6-1.1-4-29 Version a
Expenses of reassessment
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 29. (a) The expenses of a reassessment, except those incurred by the department of local government finance in performing its normal functions, shall be paid by the county in which the reassessed property is situated. These expenses, except for the expenses of a

general reassessment, shall be paid from county funds. The county auditor shall issue warrants for the payment of reassessment expenses. No prior appropriations are required in order for the auditor to issue warrants.
(b) An order of the department of local government finance directing the reassessment of property shall contain an estimate of the cost of making the reassessment. The assessing officials in the county, the county property tax assessment board of appeals, and the county auditor may not exceed the amount so estimated by the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.24; P.L.90-2002, SEC.43; P.L.146-2008, SEC.80.

IC 6-1.1-4-29 Version b
Expenses of reassessment
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 29. (a) The expenses of a reassessment, except those incurred by the department of local government finance in performing its normal functions, shall be paid by the county in which the reassessed property is situated. These expenses, except for the expenses of:
(1) a general reassessment of real property under section 4 of this chapter; or
(2) reassessments of a group of parcels under a county's reassessment plan prepared under section 4.2 of this chapter;
shall be paid from county funds. The county auditor shall issue warrants for the payment of reassessment expenses. No prior appropriations are required in order for the auditor to issue warrants.
(b) An order of the department of local government finance directing the reassessment of property shall contain an estimate of the cost of making the reassessment. The assessing officials in the county, the county property tax assessment board of appeals, and the county auditor may not exceed the amount so estimated by the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.24; P.L.90-2002, SEC.43; P.L.146-2008, SEC.80; P.L.112-2012, SEC.19.

IC 6-1.1-4-30 Version a
Interim assessments or reassessments; rules and regulations
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 30. In making any assessment or reassessment of real property in the interim between general reassessments, the rules, regulations, and standards for assessment are the same as those used in the preceding general reassessment.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-4-30 Version b
Interim assessments or reassessments; rules and regulations Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 30. (a) In making any assessment or reassessment of real property in the interim between general reassessments under section 4 of this chapter, the rules, regulations, and standards for assessment are the same as those used in the preceding general reassessment.
(b) In making any assessment or reassessment of real property between reassessments of that real property under a county's reassessment plan prepared under section 4.2 of this chapter, the rules, regulations, and standards for assessment are the same as those used for that real property in the preceding reassessment of that group of parcels under a county's reassessment plan.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.112-2012, SEC.20.

IC 6-1.1-4-31 Version a
Department of local government finance check of local assessment activities; state conducted activities; payment of bills for services; determinations by county commissioners or city-county council
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 31. (a) The department of local government finance shall periodically check the conduct of:
(1) a general reassessment of property;
(2) work required to be performed by local officials under 50 IAC 21; and
(3) other property assessment activities in the county, as determined by the department.
The department of local government finance may inform township assessors (if any), county assessors, and the presidents of county councils in writing if its check reveals that the general reassessment or other property assessment activities are not being properly conducted, work required to be performed by local officials under 50 IAC 21 is not being properly conducted, or property assessments are not being properly made.
(b) The failure of the department of local government finance to inform local officials under subsection (a) shall not be construed as an indication by the department that:
(1) the general reassessment or other property assessment activities are being properly conducted;
(2) work required to be performed by local officials under 50 IAC 21 is being properly conducted; or
(3) property assessments are being properly made.
(c) If the department of local government finance:
(1) determines under subsection (a) that a general reassessment or other assessment activities for a general reassessment year or any other year are not being properly conducted; and
(2) informs:
(A) the township assessor (if any) of each affected township;
(B) the county assessor; and (C) the president of the county council;
in writing under subsection (a);
the department may order a state conducted assessment or reassessment under section 31.5 of this chapter to begin not less than sixty (60) days after the date of the notice under subdivision (2).
(d) If the department of local government finance:
(1) determines under subsection (a) that work required to be performed by local officials under 50 IAC 21 is not being properly conducted; and
(2) informs:
(A) the township assessor of each affected township (if any);
(B) the county assessor; and
(C) the president of the county council;
in writing under subsection (a);
the department may conduct the work or contract to have the work conducted to begin not less than sixty (60) days after the date of the notice under subdivision (2). If the department determines during the period between the date of the notice under subdivision (2) and the proposed date for beginning the work or having the work conducted that work required to be performed by local officials under 50 IAC 21 is being properly conducted, the department may rescind the order.
(e) If the department of local government finance contracts to have work conducted under subsection (d), the department shall forward the bill for the services to the county and the county shall pay the bill under the same procedures that apply to county payments of bills for assessment or reassessment services under section 31.5 of this chapter.
(f) A county council president who is informed by the department of local government finance under subsection (a) shall provide the information to the board of county commissioners. A board of county commissioners that receives information under this subsection may adopt an ordinance to do either or both of the following:
(1) Determine that:
(A) the information indicates that the county assessor has failed to perform adequately the duties of county assessor; and
(B) by that failure the county assessor forfeits the office of county assessor and is subject to removal from office by an information filed under IC 34-17-2-1(b).
(2) Determine that:
(A) the information indicates that one (1) or more township assessors in the county have failed to perform adequately the duties of township assessor; and
(B) by that failure the township assessor or township assessors forfeit the office of township assessor and are subject to removal from office by an information filed under IC 34-17-2-1(b).
(g) A city-county council that is informed by the department of local government finance under subsection (a) may adopt an

ordinance making the determination or determinations referred to in subsection (f).
As added by P.L.14-1983, SEC.2. Amended by P.L.90-2002, SEC.44; P.L.228-2005, SEC.11; P.L.146-2008, SEC.81; P.L.113-2010, SEC.17.

IC 6-1.1-4-31 Version b
Department of local government finance check of local assessment activities; state conducted activities; payment of bills for services; determinations by county commissioners or city-county council
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 31. (a) The department of local government finance shall periodically check the conduct of:
(1) a general reassessment under section 4 of this chapter;
(2) a reassessment of a group of parcels under a county's reassessment plan prepared under section 4.2 of this chapter;
(3) work required to be performed by local officials under 50 IAC 21; and
(4) other property assessment activities in the county, as determined by the department.
The department of local government finance may inform township assessors (if any), county assessors, and the presidents of county councils in writing if its check reveals that the general reassessment, the reassessment of a group of parcels under a county's reassessment plan prepared under section 4.2 of this chapter, or other property assessment activities are not being properly conducted, work required to be performed by local officials under 50 IAC 21 is not being properly conducted, or property assessments are not being properly made.
(b) The failure of the department of local government finance to inform local officials under subsection (a) shall not be construed as an indication by the department that:
(1) the general reassessment under section 4 of this chapter, a reassessment of a group of parcels under a county's reassessment plan prepared under section 4.2 of this chapter, or other property assessment activities are being properly conducted;
(2) work required to be performed by local officials under 50 IAC 21 is being properly conducted; or
(3) property assessments are being properly made.
(c) If the department of local government finance:
(1) determines under subsection (a) that a general reassessment under section 4 of this chapter, a reassessment of a group of parcels under a county's reassessment plan prepared under section 4.2 of this chapter, or other assessment activities are not being properly conducted; and
(2) informs:
(A) the township assessor (if any) of each affected township;
(B) the county assessor; and (C) the president of the county council;
in writing under subsection (a);
the department may order a state conducted assessment or reassessment under section 31.5 of this chapter to begin not less than sixty (60) days after the date of the notice under subdivision (2).
(d) If the department of local government finance:
(1) determines under subsection (a) that work required to be performed by local officials under 50 IAC 21 is not being properly conducted; and
(2) informs:
(A) the township assessor of each affected township (if any);
(B) the county assessor; and
(C) the president of the county council;
in writing under subsection (a);
the department may conduct the work or contract to have the work conducted to begin not less than sixty (60) days after the date of the notice under subdivision (2). If the department determines during the period between the date of the notice under subdivision (2) and the proposed date for beginning the work or having the work conducted that work required to be performed by local officials under 50 IAC 21 is being properly conducted, the department may rescind the order.
(e) If the department of local government finance contracts to have work conducted under subsection (d), the department shall forward the bill for the services to the county and the county shall pay the bill under the same procedures that apply to county payments of bills for assessment or reassessment services under section 31.5 of this chapter.
(f) A county council president who is informed by the department of local government finance under subsection (a) shall provide the information to the board of county commissioners. A board of county commissioners that receives information under this subsection may adopt an ordinance to do either or both of the following:
(1) Determine that:
(A) the information indicates that the county assessor has failed to perform adequately the duties of county assessor; and
(B) by that failure the county assessor forfeits the office of county assessor and is subject to removal from office by an information filed under IC 34-17-2-1(b).
(2) Determine that:
(A) the information indicates that one (1) or more township assessors in the county have failed to perform adequately the duties of township assessor; and
(B) by that failure the township assessor or township assessors forfeit the office of township assessor and are subject to removal from office by an information filed under IC 34-17-2-1(b).
(g) A city-county council that is informed by the department of local government finance under subsection (a) may adopt an

ordinance making the determination or determinations referred to in subsection (f).
As added by P.L.14-1983, SEC.2. Amended by P.L.90-2002, SEC.44; P.L.228-2005, SEC.11; P.L.146-2008, SEC.81; P.L.113-2010, SEC.17; P.L.112-2012, SEC.21.

IC 6-1.1-4-31.5 Version a
State conducted assessment or reassessment; notice; state contract with appraising firm; state review of contract; land values; contract payment; severability
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 31.5. (a) As used in this section, "department" refers to the department of local government finance.
(b) If the department makes a determination and informs local officials under section 31(c) of this chapter, the department may order a state conducted assessment or reassessment in the county subject to the time limitation in that subsection.
(c) If the department orders a state conducted assessment or reassessment in a county, the department shall assume the duties of the county assessor. Notwithstanding sections 15 and 17 of this chapter, a county assessor subject to an order issued under this section may not assess property or have property assessed for the assessment or general reassessment. Until the state conducted assessment or reassessment is completed under this section, the assessment or reassessment duties of the county assessor are limited to providing the department or a contractor of the department the support and information requested by the department or the contractor.
(d) Before assuming the duties of a county assessor, the department shall transmit a copy of the department's order requiring a state conducted assessment or reassessment to the county assessor, the county fiscal body, the county auditor, and the county treasurer. Notice of the department's actions must be published one (1) time in a newspaper of general circulation published in the county. The department is not required to conduct a public hearing before taking action under this section.
(e) A county assessor subject to an order issued under this section shall, at the request of the department or the department's contractor, make available and provide access to all:
(1) data;
(2) records;
(3) maps;
(4) parcel record cards;
(5) forms;
(6) computer software systems;
(7) computer hardware systems; and
(8) other information;
related to the assessment or reassessment of real property in the county. The information described in this subsection must be

provided at no cost to the department or the contractor of the department. A failure to provide information requested under this subsection constitutes a failure to perform a duty related to an assessment or a general reassessment and is subject to IC 6-1.1-37-2.
(f) The department may enter into a contract with a professional appraising firm to conduct an assessment or reassessment under this section. If a county entered into a contract with a professional appraising firm to conduct the county's assessment or reassessment before the department orders a state conducted assessment or reassessment in the county under this section, the contract:
(1) is as valid as if it had been entered into by the department; and
(2) shall be treated as the contract of the department.
(g) After receiving the report of assessed values from the appraisal firm acting under a contract described in subsection (f), the department shall give notice to the taxpayer and the county assessor, by mail, of the amount of the assessment or reassessment. The notice of assessment or reassessment:
(1) is subject to appeal by the taxpayer under section 31.7 of this chapter; and
(2) must include a statement of the taxpayer's rights under section 31.7 of this chapter.
(h) The department shall forward a bill for services provided under a contract described in subsection (f) to the auditor of the county in which the state conducted reassessment occurs. The county shall pay the bill under the procedures prescribed by subsection (i).
(i) A county subject to an order issued under this section shall pay the cost of a contract described in subsection (f), without appropriation, from the county property reassessment fund. A contractor may periodically submit bills for partial payment of work performed under the contract. Notwithstanding any other law, a contractor is entitled to payment under this subsection for work performed under a contract if the contractor:
(1) submits to the department a fully itemized, certified bill in the form required by IC 5-11-10-1 for the costs of the work performed under the contract;
(2) obtains from the department:
(A) approval of the form and amount of the bill; and
(B) a certification that the billed goods and services have been received and comply with the contract; and
(3) files with the county auditor:
(A) a duplicate copy of the bill submitted to the department;
(B) proof of the department's approval of the form and amount of the bill; and
(C) the department's certification that the billed goods and services have been received and comply with the contract.
The department's approval and certification of a bill under subdivision (2) shall be treated as conclusively resolving the merits of a contractor's claim. Upon receipt of the documentation described in subdivision (3), the county auditor shall immediately certify that

the bill is true and correct without further audit and submit the claim to the county executive. The county executive shall allow the claim, in full, as approved by the department, without further examination of the merits of the claim in a regular or special session that is held not less than three (3) days and not more than seven (7) days after the date the claim is certified by the county fiscal officer if the procedures in IC 5-11-10-2 are used to approve the claim or the date the claim is placed on the claim docket under IC 36-2-6-4 if the procedures in IC 36-2-6-4 are used to approve the claim. Upon allowance of the claim by the county executive, the county auditor shall immediately issue a warrant or check for the full amount of the claim approved by the department. Compliance with this subsection constitutes compliance with IC 5-11-6-1, IC 5-11-10, and IC 36-2-6. The determination and payment of a claim in compliance with this subsection is not subject to remonstrance and appeal. IC 36-2-6-4(f) and IC 36-2-6-9 do not apply to a claim submitted under this subsection. IC 5-11-10-1.6(d) applies to a fiscal officer who pays a claim in compliance with this subsection.
(j) Notwithstanding IC 4-13-2, a period of seven (7) days is permitted for each of the following to review and act under IC 4-13-2 on a contract of the department entered into under this section:
(1) The commissioner of the Indiana department of administration.
(2) The director of the budget agency.
(3) The attorney general.
(k) If money in the county's property reassessment fund is insufficient to pay for an assessment or reassessment conducted under this section, the department may increase the tax rate and tax levy of the county's property reassessment fund to pay the cost and expenses related to the assessment or reassessment.
(l) The department or the contractor of the department shall use the land values determined under section 13.6 of this chapter for a county subject to an order issued under this section to the extent that the department or the contractor finds that the land values reflect the true tax value of land, as determined under this article and the rules of the department. If the department or the contractor finds that the land values determined for the county under section 13.6 of this chapter do not reflect the true tax value of land, the department or the contractor shall determine land values for the county that reflect the true tax value of land, as determined under this article and the rules of the department. Land values determined under this subsection shall be used to the same extent as if the land values had been determined under section 13.6 of this chapter. The department or the contractor of the department shall notify the county's assessing officials of the land values determined under this subsection.
(m) A contractor of the department may notify the department if:
(1) a county auditor fails to:
(A) certify the contractor's bill;
(B) publish the contractor's claim;
(C) submit the contractor's claim to the county executive; or (D) issue a warrant or check for payment of the contractor's bill;
as required by subsection (i) at the county auditor's first legal opportunity to do so;
(2) a county executive fails to allow the contractor's claim as legally required by subsection (i) at the county executive's first legal opportunity to do so; or
(3) a person or an entity authorized to act on behalf of the county takes or fails to take an action, including failure to request an appropriation, and that action or failure to act delays or halts progress under this section for payment of the contractor's bill.
(n) The department, upon receiving notice under subsection (m) from a contractor of the department, shall:
(1) verify the accuracy of the contractor's assertion in the notice that:
(A) a failure occurred as described in subsection (m)(1) or (m)(2); or
(B) a person or an entity acted or failed to act as described in subsection (m)(3); and
(2) provide to the treasurer of state the department's approval under subsection (i)(2)(A) of the contractor's bill with respect to which the contractor gave notice under subsection (m).
(o) Upon receipt of the department's approval of a contractor's bill under subsection (n), the treasurer of state shall pay the contractor the amount of the bill approved by the department from money in the possession of the state that would otherwise be available for distribution to the county, including distributions of admissions taxes or wagering taxes.
(p) The treasurer of state shall withhold from the money that would be distributed under IC 4-33-12-6, IC 4-33-13-5, or any other law to a county described in a notice provided under subsection (m) the amount of a payment made by the treasurer of state to the contractor of the department under subsection (o). Money shall be withheld from any source payable to the county.
(q) Compliance with subsections (m) through (p) constitutes compliance with IC 5-11-10.
(r) IC 5-11-10-1.6(d) applies to the treasurer of state with respect to the payment made in compliance with subsections (m) through (p). This subsection and subsections (m) through (p) must be interpreted liberally so that the state shall, to the extent legally valid, ensure that the contractual obligations of a county subject to this section are paid. Nothing in this section shall be construed to create a debt of the state.
(s) The provisions of this section are severable as provided in IC 1-1-1-8(b).
As added by P.L.228-2005, SEC.12. Amended by P.L.146-2008, SEC.82.

IC 6-1.1-4-31.5 Version b State conducted assessment or reassessment; notice; state contract with appraising firm; state review of contract; land values; contract payment; severability
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 31.5. (a) As used in this section, "department" refers to the department of local government finance.
(b) If the department makes a determination and informs local officials under section 31(c) of this chapter, the department may order a state conducted assessment or reassessment in the county subject to the time limitation in that subsection.
(c) If the department orders a state conducted assessment or reassessment in a county, the department shall assume the duties of the county assessor. Notwithstanding sections 15 and 17 of this chapter, a county assessor subject to an order issued under this section may not assess property or have property assessed for the assessment or general reassessment under section 4 of this chapter or under a county's reassessment plan prepared under section 4.2 of this chapter. Until the state conducted assessment or reassessment is completed under this section, the assessment or reassessment duties of the county assessor are limited to providing the department or a contractor of the department the support and information requested by the department or the contractor.
(d) Before assuming the duties of a county assessor, the department shall transmit a copy of the department's order requiring a state conducted assessment or reassessment to the county assessor, the county fiscal body, the county auditor, and the county treasurer. Notice of the department's actions must be published one (1) time in a newspaper of general circulation published in the county. The department is not required to conduct a public hearing before taking action under this section.
(e) A county assessor subject to an order issued under this section shall, at the request of the department or the department's contractor, make available and provide access to all:
(1) data;
(2) records;
(3) maps;
(4) parcel record cards;
(5) forms;
(6) computer software systems;
(7) computer hardware systems; and
(8) other information;
related to the assessment or reassessment of real property in the county. The information described in this subsection must be provided at no cost to the department or the contractor of the department. A failure to provide information requested under this subsection constitutes a failure to perform a duty related to an assessment or a general reassessment under section 4 of this chapter or under a county's reassessment plan prepared under section 4.2 of this chapter and is subject to IC 6-1.1-37-2. (f) The department may enter into a contract with a professional appraising firm to conduct an assessment or reassessment under this section. If a county entered into a contract with a professional appraising firm to conduct the county's assessment or reassessment before the department orders a state conducted assessment or reassessment in the county under this section, the contract:
(1) is as valid as if it had been entered into by the department; and
(2) shall be treated as the contract of the department.
(g) After receiving the report of assessed values from the appraisal firm acting under a contract described in subsection (f), the department shall give notice to the taxpayer and the county assessor, by mail, of the amount of the assessment or reassessment. The notice of assessment or reassessment:
(1) is subject to appeal by the taxpayer under section 31.7 of this chapter; and
(2) must include a statement of the taxpayer's rights under section 31.7 of this chapter.
(h) The department shall forward a bill for services provided under a contract described in subsection (f) to the auditor of the county in which the state conducted reassessment occurs. The county shall pay the bill under the procedures prescribed by subsection (i).
(i) A county subject to an order issued under this section shall pay the cost of a contract described in subsection (f), without appropriation, from the county property reassessment fund. A contractor may periodically submit bills for partial payment of work performed under the contract. Notwithstanding any other law, a contractor is entitled to payment under this subsection for work performed under a contract if the contractor:
(1) submits to the department a fully itemized, certified bill in the form required by IC 5-11-10-1 for the costs of the work performed under the contract;
(2) obtains from the department:
(A) approval of the form and amount of the bill; and
(B) a certification that the billed goods and services have been received and comply with the contract; and
(3) files with the county auditor:
(A) a duplicate copy of the bill submitted to the department;
(B) proof of the department's approval of the form and amount of the bill; and
(C) the department's certification that the billed goods and services have been received and comply with the contract.
The department's approval and certification of a bill under subdivision (2) shall be treated as conclusively resolving the merits of a contractor's claim. Upon receipt of the documentation described in subdivision (3), the county auditor shall immediately certify that the bill is true and correct without further audit and submit the claim to the county executive. The county executive shall allow the claim, in full, as approved by the department, without further examination of the merits of the claim in a regular or special session that is held

not less than three (3) days and not more than seven (7) days after the date the claim is certified by the county fiscal officer if the procedures in IC 5-11-10-2 are used to approve the claim or the date the claim is placed on the claim docket under IC 36-2-6-4 if the procedures in IC 36-2-6-4 are used to approve the claim. Upon allowance of the claim by the county executive, the county auditor shall immediately issue a warrant or check for the full amount of the claim approved by the department. Compliance with this subsection constitutes compliance with IC 5-11-6-1, IC 5-11-10, and IC 36-2-6. The determination and payment of a claim in compliance with this subsection is not subject to remonstrance and appeal. IC 36-2-6-4(f) and IC 36-2-6-9 do not apply to a claim submitted under this subsection. IC 5-11-10-1.6(d) applies to a fiscal officer who pays a claim in compliance with this subsection.
(j) Notwithstanding IC 4-13-2, a period of seven (7) days is permitted for each of the following to review and act under IC 4-13-2 on a contract of the department entered into under this section:
(1) The commissioner of the Indiana department of administration.
(2) The director of the budget agency.
(3) The attorney general.
(k) If money in the county's property reassessment fund is insufficient to pay for an assessment or reassessment conducted under this section, the department may increase the tax rate and tax levy of the county's property reassessment fund to pay the cost and expenses related to the assessment or reassessment.
(l) The department or the contractor of the department shall use the land values determined under section 13.6 of this chapter for a county subject to an order issued under this section to the extent that the department or the contractor finds that the land values reflect the true tax value of land, as determined under this article and the rules of the department. If the department or the contractor finds that the land values determined for the county under section 13.6 of this chapter do not reflect the true tax value of land, the department or the contractor shall determine land values for the county that reflect the true tax value of land, as determined under this article and the rules of the department. Land values determined under this subsection shall be used to the same extent as if the land values had been determined under section 13.6 of this chapter. The department or the contractor of the department shall notify the county's assessing officials of the land values determined under this subsection.
(m) A contractor of the department may notify the department if:
(1) a county auditor fails to:
(A) certify the contractor's bill;
(B) publish the contractor's claim;
(C) submit the contractor's claim to the county executive; or
(D) issue a warrant or check for payment of the contractor's bill;
as required by subsection (i) at the county auditor's first legal opportunity to do so; (2) a county executive fails to allow the contractor's claim as legally required by subsection (i) at the county executive's first legal opportunity to do so; or
(3) a person or an entity authorized to act on behalf of the county takes or fails to take an action, including failure to request an appropriation, and that action or failure to act delays or halts progress under this section for payment of the contractor's bill.
(n) The department, upon receiving notice under subsection (m) from a contractor of the department, shall:
(1) verify the accuracy of the contractor's assertion in the notice that:
(A) a failure occurred as described in subsection (m)(1) or (m)(2); or
(B) a person or an entity acted or failed to act as described in subsection (m)(3); and
(2) provide to the treasurer of state the department's approval under subsection (i)(2)(A) of the contractor's bill with respect to which the contractor gave notice under subsection (m).
(o) Upon receipt of the department's approval of a contractor's bill under subsection (n), the treasurer of state shall pay the contractor the amount of the bill approved by the department from money in the possession of the state that would otherwise be available for distribution to the county, including distributions of admissions taxes or wagering taxes.
(p) The treasurer of state shall withhold from the money that would be distributed under IC 4-33-12-6, IC 4-33-13-5, or any other law to a county described in a notice provided under subsection (m) the amount of a payment made by the treasurer of state to the contractor of the department under subsection (o). Money shall be withheld from any source payable to the county.
(q) Compliance with subsections (m) through (p) constitutes compliance with IC 5-11-10.
(r) IC 5-11-10-1.6(d) applies to the treasurer of state with respect to the payment made in compliance with subsections (m) through (p). This subsection and subsections (m) through (p) must be interpreted liberally so that the state shall, to the extent legally valid, ensure that the contractual obligations of a county subject to this section are paid. Nothing in this section shall be construed to create a debt of the state.
(s) The provisions of this section are severable as provided in IC 1-1-1-8(b).
As added by P.L.228-2005, SEC.12. Amended by P.L.146-2008, SEC.82; P.L.112-2012, SEC.22.

IC 6-1.1-4-31.6
Informal hearings by professional appraiser contractor; informal hearing required to preserve right to appeal assessment; notice; rules; contract payment
Sec. 31.6. (a) Subject to the other requirements of this section, the

department of local government finance may:
(1) negotiate an addendum to a contract referred to in section 31.5(f) of this chapter that is treated as a contract of the department; or
(2) include provisions in a contract entered into by the department under section 31.5(f) of this chapter;
to require the contractor of the department to represent the department in appeals initiated under section 31.7 of this chapter and to afford to taxpayers an opportunity to attend an informal hearing.
(b) The purpose of the informal hearing referred to in subsection (a) is to:
(1) discuss the specifics of the taxpayer's assessment or reassessment;
(2) review the taxpayer's property record card;
(3) explain to the taxpayer how the assessment or reassessment was determined;
(4) provide to the taxpayer information about the statutes, rules, and guidelines that govern the determination of the assessment or reassessment;
(5) note and consider objections of the taxpayer;
(6) consider all errors alleged by the taxpayer; and
(7) otherwise educate the taxpayer about:
(A) the taxpayer's assessment or reassessment;
(B) the assessment or reassessment process; and
(C) the assessment or reassessment appeal process under section 31.7 of this chapter.
(c) Following an informal hearing referred to in subsection (b), the contractor shall:
(1) make a recommendation to the department of local government finance as to whether a change in the reassessment is warranted; and
(2) if recommending a change under subdivision (1), provide to the department a statement of:
(A) how the changed assessment or reassessment was determined; and
(B) the amount of the changed assessment or reassessment.
(d) To preserve the right to appeal under section 31.7 of this chapter, a taxpayer must initiate the informal hearing process by notifying the department of local government finance or its designee of the taxpayer's intent to participate in an informal hearing referred to in subsection (b) not later than forty-five (45) days after the department of local government finance gives notice under section 31.5(g) of this chapter to taxpayers of the amount of the reassessment.
(e) The informal hearings referred to in subsection (b) must be conducted:
(1) in the county where the property is located; and
(2) in a manner determined by the department of local government finance.
(f) The department of local government finance shall: (1) consider the recommendation of the contractor under subsection (c); and
(2) if the department accepts a recommendation that a change in the assessment or reassessment is warranted, accept or modify the recommended amount of the changed assessment or reassessment.
(g) The department of local government finance shall send a notice of the result of each informal hearing to:
(1) the taxpayer;
(2) the county auditor;
(3) the county assessor; and
(4) the township assessor (if any) of the township in which the property is located.
(h) A notice under subsection (g) must:
(1) state whether the assessment or reassessment was changed as a result of the informal hearing; and
(2) if the assessment or reassessment was changed as a result of the informal hearing:
(A) indicate the amount of the changed assessment or reassessment; and
(B) provide information on the taxpayer's right to appeal under section 31.7 of this chapter.
(i) If the department of local government finance does not send a notice under subsection (g) not later than two hundred seventy (270) days after the date the department gives notice of the amount of the assessment or reassessment under section 31.5(g) of this chapter:
(1) the department may not change the amount of the assessment or reassessment under the informal hearing process described in this section; and
(2) the taxpayer may appeal the assessment or reassessment under section 31.7 of this chapter.
(j) The department of local government finance may adopt rules to establish procedures for informal hearings under this section.
(k) Payment for an addendum to a contract under subsection (a)(1) is made in the same manner as payment for the contract under section 31.5(h) of this chapter.
As added by P.L.228-2005, SEC.13. Amended by P.L.146-2008, SEC.83.

IC 6-1.1-4-31.7
Appeal of assessment or reassessment to Indiana board; Indiana board contract with special master; hearings; rules; appeal to tax court
Sec. 31.7. (a) As used in this section, "special master" refers to a person designated by the Indiana board under subsection (e).
(b) The notice of assessment or reassessment under section 31.5(g) of this chapter is subject to appeal by the taxpayer to the Indiana board. The procedures and time limitations that apply to an appeal to the Indiana board of a determination of the department of local government finance do not apply to an appeal under this

subsection. The Indiana board may establish applicable procedures and time limitations under subsection (l).
(c) In order to appeal under subsection (b), the taxpayer must:
(1) participate in the informal hearing process under section 31.6 of this chapter;
(2) except as provided in section 31.6(i) of this chapter, receive a notice under section 31.6(g) of this chapter; and
(3) file a petition for review with the appropriate county assessor not later than thirty (30) days after:
(A) the date of the notice to the taxpayer under section 31.6(g) of this chapter; or
(B) the date after which the department may not change the amount of the assessment or reassessment under the informal hearing process described in section 31.6 of this chapter.
(d) The Indiana board may develop a form for petitions under subsection (c) that outlines:
(1) the appeal process;
(2) the burden of proof; and
(3) evidence necessary to warrant a change to an assessment or reassessment.
(e) The Indiana board may contract with, appoint, or otherwise designate the following to serve as special masters to conduct evidentiary hearings and prepare reports required under subsection (g):
(1) Independent, licensed appraisers.
(2) Attorneys.
(3) Certified level two or level three Indiana assessor-appraisers (including administrative law judges employed by the Indiana board).
(4) Other qualified individuals.
(f) Each contract entered into under subsection (e) must specify the appointee's compensation and entitlement to reimbursement for expenses. The compensation and reimbursement for expenses are paid from the county property reassessment fund.
(g) With respect to each petition for review filed under subsection (c), the special masters shall:
(1) set a hearing date;
(2) give notice of the hearing at least thirty (30) days before the hearing date, by mail, to:
(A) the taxpayer;
(B) the department of local government finance;
(C) the township assessor (if any); and
(D) the county assessor;
(3) conduct a hearing and hear all evidence submitted under this section; and
(4) make evidentiary findings and file a report with the Indiana board.
(h) At the hearing under subsection (g):
(1) the taxpayer shall present:
(A) the taxpayer's evidence that the assessment or

reassessment is incorrect;
(B) the method by which the taxpayer contends the assessment or reassessment should be correctly determined; and
(C) comparable sales, appraisals, or other pertinent information concerning valuation as required by the Indiana board; and
(2) the department of local government finance shall present its evidence that the assessment or reassessment is correct.
(i) The Indiana board may dismiss a petition for review filed under subsection (c) if the evidence and other information required under subsection (h)(1) is not provided at the hearing under subsection (g).
(j) The township assessor (if any) and the county assessor may attend and participate in the hearing under subsection (g).
(k) The Indiana board may:
(1) consider the report of the special masters under subsection (g)(4);
(2) make a final determination based on the findings of the special masters without:
(A) conducting a hearing; or
(B) any further proceedings; and
(3) incorporate the findings of the special masters into the board's findings in resolution of the appeal.
(l) The Indiana board may adopt rules under IC 4-22-2-37.1 to:
(1) establish procedures to expedite:
(A) the conduct of hearings under subsection (g); and
(B) the issuance of determinations of appeals under subsection (k); and
(2) establish deadlines:
(A) for conducting hearings under subsection (g); and
(B) for issuing determinations of appeals under subsection (k).
(m) A determination by the Indiana board of an appeal under subsection (k) is subject to appeal to the tax court under IC 6-1.1-15.
As added by P.L.228-2005, SEC.14. Amended by P.L.219-2007, SEC.15; P.L.146-2008, SEC.84.

IC 6-1.1-4-32
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 6-1.1-4-33
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 6-1.1-4-34
Repealed
(Repealed by P.L.1-2007, SEC.248.)
IC 6-1.1-4-35
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 6-1.1-4-36
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 6-1.1-4-37
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 6-1.1-4-38
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 6-1.1-4-39
Assessment of rental property and mobile homes; low income rental housing exclusion
Sec. 39. (a) For assessment dates after February 28, 2005, except as provided in subsections (c) and (e), the true tax value of real property regularly used to rent or otherwise furnish residential accommodations for periods of thirty (30) days or more and that has more than four (4) rental units is the lowest valuation determined by applying each of the following appraisal approaches:
(1) Cost approach that includes an estimated reproduction or replacement cost of buildings and land improvements as of the date of valuation together with estimates of the losses in value that have taken place due to wear and tear, design and plan, or neighborhood influences.
(2) Sales comparison approach, using data for generally comparable property.
(3) Income capitalization approach, using an applicable capitalization method and appropriate capitalization rates that are developed and used in computations that lead to an indication of value commensurate with the risks for the subject property use.
(b) The gross rent multiplier method is the preferred method of valuing:
(1) real property that has at least one (1) and not more than four (4) rental units; and
(2) mobile homes assessed under IC 6-1.1-7.
(c) A township assessor (if any) or the county assessor is not required to appraise real property referred to in subsection (a) using the three (3) appraisal approaches listed in subsection (a) if the assessor and the taxpayer agree before notice of the assessment is given to the taxpayer under section 22 of this chapter to the determination of the true tax value of the property by the assessor using one (1) of those appraisal approaches.
(d) To carry out this section, the department of local government

finance may adopt rules for assessors to use in gathering and processing information for the application of the income capitalization method and the gross rent multiplier method. If a taxpayer wishes to have the income capitalization method or the gross rent multiplier method used in the initial formulation of the assessment of the taxpayer's property, the taxpayer must submit the necessary information to the assessor not later than the March 1 assessment date. However, the taxpayer is not prejudiced in any way and is not restricted in pursuing an appeal, if the data is not submitted by March 1. A taxpayer must verify under penalties for perjury any information provided to the township or county assessor for use in the application of either method. All information related to earnings, income, profits, losses, or expenditures that is provided to the assessor under this section is confidential under IC 6-1.1-35-9 to the same extent as information related to earnings, income, profits, losses, or expenditures of personal property is confidential under IC 6-1.1-35-9.
(e) The true tax value of low income rental property (as defined in section 41 of this chapter) is not determined under subsection (a). The assessment method prescribed in section 41 of this chapter is the exclusive method for assessment of that property. This subsection does not impede any rights to appeal an assessment.
As added by P.L.1-2004, SEC.8 and P.L.23-2004, SEC.9. Amended by P.L.199-2005, SEC.3; P.L.146-2008, SEC.85; P.L.146-2012, SEC.2.

IC 6-1.1-4-39.5
Assessment of qualified real property
Sec. 39.5. (a) As used in this section, "qualified real property" means a riverboat (as defined in IC 4-33-2-17).
(b) Except as provided in subsection (c), the true tax value of qualified real property is the lowest valuation determined by applying each of the following appraisal approaches:
(1) Cost approach that includes an estimated reproduction or replacement cost of buildings and land improvements as of the date of valuation together with estimates of the losses in value that have taken place due to wear and tear, design and plan, or neighborhood influences using base prices determined under 50 IAC 2.3 and associated guidelines published by the department.
(2) Sales comparison approach, using data for generally comparable property, excluding values attributable to licenses, fees, or personal property as determined under 50 IAC 4.2.
(3) Income capitalization approach, using an applicable capitalization method and appropriate capitalization rates that are developed and used in computations that lead to an indication of value commensurate with the risks for the subject property use.
(c) A township or county assessor is not required to appraise qualified real property using the three (3) appraisal approaches listed in subsection (b) if the township or county assessor and the taxpayer

agree before notice of the assessment is given to the taxpayer under section 22 of this chapter to the determination of the true tax value of the property by the assessor using one (1) of those appraisal approaches.
(d) To carry out this section, the department of local government finance may adopt rules for assessors to use in gathering and processing information for the application of the income capitalization method. A taxpayer must verify under penalties for perjury any information provided to the assessor for use in the application of the income capitalization method.
As added by P.L.233-2007, SEC.22. Amended by P.L.146-2008, SEC.86.

IC 6-1.1-4-40
Exclusion of federal income tax credits in the determination of the assessed value of low income housing tax credit property
Sec. 40. The value of federal income tax credits awarded under Section 42 of the Internal Revenue Code may not be considered in determining the assessed value of low income housing tax credit property.
As added by P.L.81-2004, SEC.58.

IC 6-1.1-4-41
Assessment of low income rental housing
Sec. 41. (a) For purposes of this section:
(1) "low income rental property" means real property used to provide low income housing eligible for federal income tax credits awarded under Section 42 of the Internal Revenue Code; and
(2) "rental period" means the period during which low income rental property is eligible for federal income tax credits awarded under Section 42 of the Internal Revenue Code.
(b) For assessment dates after February 28, 2006, the true tax value of low income rental property is the greater of the true tax value:
(1) determined using the income capitalization approach; or
(2) that results in a gross annual tax liability equal to five percent (5%) of the total gross rent received from the rental of all units in the property for the most recent taxpayer fiscal year that ends before the assessment date.
(c) The department of local government finance may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.199-2005, SEC.4. Amended by P.L.1-2006, SEC.132.

IC 6-1.1-4-42
True tax value of golf course real property determined using income capitalization; information provided by golf course owners; uniform income capitalization tables; department of local government finance administration Sec. 42. (a) This section applies to assessment dates after January 15, 2010.
(b) As used in this section, "golf course" means an area of land and yard improvements that are predominately used to play the game of golf. A golf course consists of a series of holes, each consisting of a teeing area, fairway, rough and other hazards, and the green with the pin and cup.
(c) The true tax value of real property regularly used as a golf course is the valuation determined by applying the income capitalization appraisal approach. The income capitalization approach used to determine the true tax value of a golf course must:
(1) incorporate an applicable income capitalization method and appropriate capitalization rates that are developed and used in computations that lead to an indication of value commensurate with the risks for the subject property use;
(2) provide for the uniform and equal assessment of golf courses of similar grade quality and play length; and
(3) exclude the value of personal property, intangible property, and income derived from personal or intangible property.
(d) For assessment dates after January 15, 2010, and before March 1, 2012, a township assessor (if any) or the county assessor shall gather and process information from the owner of a golf course to carry out this section in accordance with the rules adopted by the department of local government finance under IC 4-22-2.
(e) For assessment dates after February 28, 2012, the department of local government finance shall, by rules adopted under IC 4-22-2, establish uniform income capitalization tables and procedures to be used for the assessment of golf courses. The department of local government finance may rely on analysis conducted by a state educational institution to develop the income capitalization tables and procedures required under this section. Assessing officials shall use the tables and procedures adopted by the department of local government finance to assess, reassess, and annually adjust the assessed value of golf courses.
(f) The department of local government finance may prescribe procedures, forms, and due dates for the collection from the owners or operators of golf courses of the necessary earnings, income, profits, losses, and expenditures data necessary to carry out this section. An owner or operator of a golf course shall comply with the procedures and reporting schedules prescribed by the department of local government finance.
As added by P.L.182-2009(ss), SEC.89.



CHAPTER 5. REAL PROPERTY ASSESSMENT RECORDS

IC 6-1.1-5-2
Index numbering system
Sec. 2. (a) Except as provided in section 9 of this chapter, county auditor may establish a real property index numbering system in order to list real property for purposes of the assessment and collection of taxes. The index numbering system may be used in addition to, or in lieu of, the method of listing real property otherwise provided by law. The index numbering system shall describe real property by county, township, block, and parcel or lot. The numbering system must be approved by the department of local government finance before it is implemented.
(b) If an index numbering system is implemented in a county, the county auditor, except as provided in section 9 of this chapter, shall:
(1) establish and maintain cross indexes of the numbers assigned under the system and the complete legal description of the real property to which the numbers are related;
(2) assign individual index numbers which shall be carried on the assessment rolls, tax rolls, and tax statements;
(3) keep the indexes established under this section open for public inspection; and
(4) furnish all information concerning the index numbering system to the assessing officers of the county.
(c) An index numbering system established under this section shall be implemented on a county-wide basis.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.48, SEC.2; P.L.90-2002, SEC.47.

IC 6-1.1-5-3
Plats; entry on tax list
Sec. 3. Except as provided in section 9 of this chapter, if any land is platted, the plat must be presented to the county auditor before it is recorded. Subject to sections 5.5 and 9 of this chapter, the county auditor shall enter the lots or parcels described in the plat on the tax lists in lieu of the land included in the plat. (Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.113-2010, SEC.18.

IC 6-1.1-5-4
Transfer books
Sec. 4. (a) Except as provided in section 9 of this chapter, the county auditor shall keep a transfer book, arranged by townships, cities, and towns. In the transfer book he shall enter a description, for the purpose of taxation, of land that is conveyed by deed or partition, the date of the conveyance, the names of the parties, and the post office address of the grantee.
(b) In addition, the auditor shall endorse on the deed or instrument of conveyance the words "duly entered for taxation subject to final acceptance for transfer", "not taxable", "has already been listed for taxation", or "duly entered for taxation". The deed or instrument must include on its face the post office address of the grantee.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.48, SEC.3; P.L.54-1988, SEC.1.

IC 6-1.1-5-5
Change of ownership; partition; apportionment of assessed value and delinquent taxes
Sec. 5. If a division, partition, or change of ownership of any real property is made by conveyance, sale, devise, or descent, the county auditor, except as provided in sections 5.5 and 9 of this chapter and IC 6-1.1-2-4, shall transfer the real property on the last assessment list. In addition, the auditor, except as provided in sections 5.5 and 9 of this chapter, shall apportion the assessed value of the real property and all delinquent taxes on the real property among the several owners.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.48, SEC.4; P.L.51-1997, SEC.2.

IC 6-1.1-5-5.5
Real property interest created from previously existing parcel or parcels; auditor's endorsement; tax lien; apportionment of assessed value and delinquent taxes
Sec. 5.5. (a) Before an owner records a transfer of an ownership interest in a parcel of real property that is created after the person became owner of the real property and is created either from a larger previously existing parcel or a combination of previously existing smaller parcels, the owner must submit, except as provided in section 9 of this chapter, the instrument transferring the real property to the county auditor to be entered for taxation.
(b) The county auditor, except as provided in section 9 of this chapter, shall endorse on the instrument "duly entered for taxation subject to final acceptance for transfer" or another endorsement authorized under section 4 of this chapter.
(c) A lien for and the duty to pay property taxes that are due and owing is not released or otherwise extinguished if a county auditor

endorses an instrument of transfer under this section. Property taxes that are due and owing on the affected parcel of property may be collected as if the county auditor had not endorsed the instrument of transfer.
(d) Except as provided in section 9 of this chapter, before the county auditor may enter or transfer real property described in subsection (a) on the last assessment list, enter lots or parcels described in a plat under section 3 of this chapter, consolidate parcels under section 16 of this chapter, or apportion the assessed value of the real property among the owners the owner must pay or otherwise satisfy all property taxes for which the due date has passed as of the date of transfer on each of the parcels of real property from which the platted, consolidated, or transferred property is derived by paying the property tax to the county treasurer of the county in which the real property is located. The county auditor, subject to section 9 of this chapter, may not apportion delinquent taxes described in this subsection among the owners.
As added by P.L.51-1997, SEC.3. Amended by P.L.38-1998, SEC.1; P.L.113-2010, SEC.19.

IC 6-1.1-5-5.7
Auditor's endorsement required for recording of deed creating interest from previously existing parcel or parcels; effect of noncompliance
Sec. 5.7. (a) A county recorder may record or accept for recording a deed or other instrument of conveyance that transfers an ownership interest in real property subject to section 5.5 of this chapter only if the county auditor has endorsed the deed or other instrument of transfer as required by section 5.5 of this chapter.
(b) The failure of any deed or other instrument of conveyance to be endorsed in compliance with section 5.5 of this chapter does not affect the validity of the notice given by the recording of the deed or instrument.
As added by P.L.51-1997, SEC.4.

IC 6-1.1-5-6
Partition or transfer of real property; transcript of judgment; entry in transfer book
Sec. 6. (a) If a court of this state renders a judgment for the partition or transfer of real property, the clerk of the court shall prepare a transcript of the judgment. The transcript shall describe the partition or transfer and shall state the volume and page of the order-book in which the judgment is entered. The transcript shall be signed by the clerk under the seal of the court. Except as provided in section 9 of this chapter, the clerk shall deliver the transcript to the auditor of the county in which the real property is situated. Except as provided in section 9 of this chapter, the auditor shall make the entries on his transfer book, note the transfer upon the back of the transcript, and then deliver the transcript to the recorder of the county. The recorder shall record the transcript in the record of

deeds.
(b) For their respective services, the clerk of the court and the county recorder shall each charge the person entitled to the real property the fees the officials are by law permitted to charge for similar services. These fees shall be included as part of the cost of the court proceedings by the court rendering the judgment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.48, SEC.5.

IC 6-1.1-5-7
Heirs or devisees; transfer on tax duplicate
Sec. 7. (a) A person to whom the title to real property has passed, either under the laws of descent of this state or by virtue of the last will of a decedent, may procure a transfer of the real property on the tax duplicate on which the real property is assessed and taxed. In order to procure the transfer, the person must prepare an affidavit and, except as provided in section 9 of this chapter, file it with the auditor of the county in which the real property is situated. The affidavit shall contain the following information:
(1) the decedent's date of death;
(2) whether the decedent died testate or intestate; and
(3) the affiant's interest in the real property.
In addition, if the decedent died testate, the affiant must attach a certified copy of the decedent's will to the affidavit. However, if the will has been probated or recorded in the county in which the real property is located, the affiant, in lieu of attaching a certified copy of the will, shall state that fact in the affidavit and indicate the volume and page of the record where the will may be found.
(b) Except as provided in section 9 of this chapter, the county auditor shall enter a transfer of the real property in the proper transfer book after the affidavit is filed with his office.
(c) No transfer made under this section has the effect of conferring title upon the person procuring the transfer.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.48, SEC.6.

IC 6-1.1-5-8
List of property; delivery to township or county assessor
Sec. 8. Except as provided in section 9 of this chapter, the county auditor of each county shall annually prepare and deliver to the township assessor (if any) or the county assessor a list of all real property entered in the township or county as of the assessment date. The county auditor shall deliver the list within thirty (30) days after the assessment date. The county auditor shall prepare the list in the form prescribed or approved by the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.48; P.L.146-2008, SEC.87.

IC 6-1.1-5-9 Duties and authority of assessors in county containing a consolidated city
Sec. 9. In a county containing a consolidated city:
(1) the township assessor has the duties and authority described in sections 1 through 8 of this chapter; and
(2) the county assessor has the duties and authority described in sections 1 through 8 of this chapter for a township for which there is no township assessor.
These duties and authority include effecting the transfer of title to real property and preparing, maintaining, approving, correcting, indexing, and publishing the list or record of, or description of title to, real property. If a court renders a judgment for the partition or transfer of real property located in a county containing a consolidated city, the clerk of the court shall deliver the transcript to the county assessor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.29, SEC.1; Acts 1979, P.L.48, SEC.7; P.L.54-1988, SEC.2; P.L.146-2008, SEC.88.

IC 6-1.1-5-9.1
Townships of 35,000 or more population; plats and lists
Sec. 9.1. (a) Except:
(1) as provided in subsection (b); and
(2) for civil townships described in section 9 of this chapter;
and notwithstanding the provisions of sections 1 through 8 of this chapter, for all other civil townships having a population of thirty-five thousand (35,000) or more, for a civil township that falls below a population of thirty-five thousand (35,000) at a federal decennial census that takes effect after December 31, 2001, and for all other civil townships in which a city of the second class is located, the township assessor, or the county assessor if there is no township assessor for the township, shall make the real property lists and the plats described in sections 1 through 8 of this chapter.
(b) In a civil township that attains a population of thirty-five thousand (35,000) or more at a federal decennial census that takes effect after December 31, 2001, the county auditor shall make the real property lists and the plats described in sections 1 through 8 of this chapter unless the township assessor determines to assume the duty from the county auditor.
(c) With respect to townships in which the township assessor makes the real property lists and the plats described in sections 1 through 8 of this chapter, the county auditor shall, upon completing the tax duplicate, return the real property lists to the township assessor for the continuation of the lists by the assessor. If land located in one (1) of these townships is platted, the plat shall be presented to the township assessor instead of the county auditor, before it is recorded. The township assessor shall then enter the lots or parcels described in the plat on the tax lists in lieu of the land included in the plat.
As added by Acts 1979, P.L.48, SEC.8. Amended by P.L.178-2002,

SEC.9; P.L.146-2008, SEC.89.

IC 6-1.1-5-10
Tract descriptions; delivery of title papers
Sec. 10. If a township assessor, or the county assessor if there is no township assessor for the township, believes that it is necessary to obtain an accurate description of a specific lot or tract, the assessor may demand in writing that the owner or occupant of the lot or tract deliver all the title papers in the owner's or occupant's possession to the assessor for the assessor's examination. If the person fails to deliver the title papers to the assessor at the assessor's office within five (5) days after the demand is mailed, the assessor shall prepare the real property list according to the best information the assessor can obtain. For that purpose, the assessor may examine, under oath, any person whom the assessor believes has any knowledge relevant to the issue.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.146-2008, SEC.90.

IC 6-1.1-5-11
Rules for determining land within tract; required survey
Sec. 11. (a) In order to determine the quantity of land contained within a tract, an assessor shall follow the rules contained in this section.
(b) Except as provided in subsection (c), the assessor shall recognize the quantity of land stated in a deed or patent if the owner or person in whose name the property is listed holds the land by virtue of:
(1) a deed from another party or from this state; or
(2) a patent from the United States.
(c) If land described in subsection (b) has been surveyed subsequent to the survey made by the United States and if the county assessor is satisfied that the tract contains a different quantity of land than is stated in the patent or deed, the assessor shall recognize the quantity of land stated in the subsequent survey.
(d) Except as provided in subsection (f), a county assessor shall demand in writing that the owner of a tract, or person in whose name the land is listed, have the tract surveyed and that the owner or person in whose name the land is listed return a sworn certificate from the surveyor stating the quantity of land contained in the tract if:
(1) the land was within the French or Clark's grant; and
(2) the party holds the land under original entry or survey.
(e) If the party fails to return the certificate under subsection (d) within thirty (30) days after the demand is mailed, the assessor shall have a surveyor survey the land. The expenses of a survey made under this subsection shall be paid for from the county treasury. However, the county auditor shall charge the survey expenses against the land, and the expenses shall be collected with the taxes payable in the succeeding year. (f) A county assessor shall not demand a survey of land described in subsection (d) if:
(1) the owner or holder of the land has previously had it surveyed and presents to the assessor a survey certificate which states the quantity of land; or
(2) the assessor is satisfied from other competent evidence, given under oath or affirmation, that the quantity of land stated in the original survey is correct.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.50, SEC.1.) As amended by Acts 1977, P.L.2, SEC.8; P.L.146-2008, SEC.91.

IC 6-1.1-5-12
Repealed
(Repealed by P.L.332-1989(ss), SEC.48.)

IC 6-1.1-5-13
Personal property return; information relating to real property
Sec. 13. Each taxpayer shall provide on a personal property return any information related to real property owned, possessed, or occupied by him if the information is required by the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.49.

IC 6-1.1-5-14
Delivery of real property list
Sec. 14. Not later than May 15, each township assessor in the county (if any) shall prepare and deliver to the county assessor a detailed list of the real property listed for taxation in the township. On or before July 1 of each year, each county assessor shall, under oath, prepare and deliver to the county auditor a detailed list of the real property listed for taxation in the county. The county assessor shall prepare the list in the form prescribed by the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.25; P.L.90-2002, SEC.50; P.L.88-2005, SEC.9; P.L.146-2008, SEC.92.

IC 6-1.1-5-15
Assessment registration notices; building permits
Sec. 15. (a) Except as provided in subsection (b), before an owner of real property demolishes, structurally modifies, or improves it at a cost of more than five hundred dollars ($500) for materials or labor, or both, the owner or the owner's agent shall file with the area plan commission or the county assessor in the county where the property is located an assessment registration notice on a form prescribed by the department of local government finance.
(b) If the owner of the real property, or the person performing the work for the owner, is required to obtain a permit from an agency or official of the state or a political subdivision for the demolition,

structural modification, or improvement, the owner or the person performing the work for the owner is not required to file an assessment registration notice.
(c) Each state or local government official or agency shall, before the tenth day of each month, deliver a copy of each permit described in subsection (b) to the assessor of the county in which the real property to be improved is situated. Each area plan commission shall, before the tenth day of each month, deliver a copy of each assessment registration notice described in subsection (a) to the assessor of the county where the property is located.
(d) Before the last day of each month, the county assessor shall distribute a copy of each assessment registration notice filed under subsection (a) or permit received under subsection (b) to the assessor of the township (if any) in which the real property to be demolished, modified, or improved is situated.
(e) A fee of five dollars ($5) shall be charged by the area plan commission or the county assessor for the filing of the assessment registration notice. All fees collected under this subsection shall be deposited in the county property reassessment fund.
(f) A township or county assessor shall immediately notify the county treasurer if the assessor discovers property that has been improved or structurally modified at a cost of more than five hundred dollars ($500) and the owner of the property has failed to obtain the required building permit or to file an assessment registration notice.
(g) Any person who fails to:
(1) file the registration notice required by subsection (a); or
(2) obtain a building permit described in subsection (b);
before demolishing, structurally modifying, or improving real property is subject to a civil penalty of one hundred dollars ($100). The county treasurer shall include the penalty on the person's property tax statement and collect it in the same manner as delinquent personal property taxes under IC 6-1.1-23. However, if a person files a late registration notice, the person shall pay the fee, if any, and the penalty to the area plan commission or the county assessor at the time the person files the late registration notice.
As added by P.L.74-1987, SEC.3. Amended by P.L.332-1989(ss), SEC.5; P.L.41-1993, SEC.6; P.L.90-2002, SEC.51; P.L.228-2005, SEC.15; P.L.146-2008, SEC.93.

IC 6-1.1-5-16
Consolidation of contiguous parcels into single parcel
Sec. 16. (a) An action under this section is subject to section 5.5 of this chapter.
(b) If an owner of existing contiguous parcels makes a written request that includes a legal description of the existing contiguous parcels sufficient for the assessing official to identify each parcel and the area of all contiguous parcels, the assessing official shall consolidate more than one (1) existing contiguous parcel into a single parcel to the extent that the existing contiguous parcels are in a single taxing district and the same section. For existing contiguous

parcels in more than one (1) taxing district or one (1) section, the assessing official shall, upon written request by the owner, consolidate the existing contiguous parcels in each taxing district and each section into a single parcel. An assessing official shall consolidate more than one (1) existing contiguous parcel into a single parcel if the assessing official has knowledge that an improvement to the real property is located on or otherwise significantly affects the parcels.
As added by P.L.51-1997, SEC.5. Amended by P.L.38-1998, SEC.2; P.L.113-2010, SEC.20.



CHAPTER 5.5. SALES DISCLOSURE FORMS

IC 6-1.1-5.5-2
"Conveyance document" defined
Sec. 2. (a) As used in this chapter, "conveyance document" means any of the following:
(1) Any of the following that purports to transfer a real property interest for valuable consideration:
(A) A document.
(B) A deed.
(C) A contract of sale.
(D) An agreement.
(E) A judgment.
(F) A lease that includes the fee simple estate and is for a period in excess of ninety (90) years.
(G) A quitclaim deed serving as a source of title.
(H) Another document presented for recording.
(2) Documents for compulsory transactions as a result of foreclosure or express threat of foreclosure, divorce, court order, condemnation, or probate.
(3) Documents involving the partition of land between tenants in common, joint tenants, or tenants by the entirety.
(b) The term does not include the following:
(1) Security interest documents such as mortgages and trust deeds.
(2) Leases that are for a term of less than ninety (90) years.
(3) Agreements and other documents for mergers, consolidations, and incorporations involving solely nonlisted stock.
(4) Quitclaim deeds not serving as a source of title.
(5) Public utility or governmental easements or rights-of-way.
As added by P.L.63-1993, SEC.1. Amended by P.L.144-2008, SEC.2; P.L.182-2009(ss), SEC.90.

IC 6-1.1-5.5-3
Sales disclosure form filing and review process; forwarding and use of forms; confidential information; conveyance of multiple parcels
Sec. 3. (a) For purposes of this section, "party" includes:
(1) a seller of property that is exempt under the seller's ownership; or
(2) a purchaser of property that is exempt under the purchaser's ownership; from property taxes under IC 6-1.1-10.
(b) Subject to subsections (g) and (h), before filing a conveyance document with the county auditor under IC 6-1.1-5-4, all the parties to the conveyance must do the following:
(1) Complete and sign a sales disclosure form as prescribed by the department of local government finance under section 5 of this chapter. All the parties may sign one (1) form, or if all the parties do not agree on the information to be included on the completed form, each party may sign and file a separate form. For conveyance transactions involving more than two (2) parties, one (1) transferor and one (1) transferee signing the sales disclosure form is sufficient.
(2) Before filing a sales disclosure form with the county auditor, submit the sales disclosure form to the county assessor. The county assessor must review the accuracy and completeness of each sales disclosure form submitted immediately upon receipt of the form and, if the form is accurate and complete, stamp or otherwise approve the form as eligible for filing with the county auditor and return the form to the appropriate party for filing with the county auditor. If multiple forms are filed in a short period, the county assessor shall process the forms as quickly as possible. For purposes of this subdivision, a sales disclosure form is considered to be accurate and complete if:
(A) the county assessor does not have substantial evidence when the form is reviewed under this subdivision that information in the form is inaccurate; and
(B) both of the following conditions are satisfied:
(i) The form contains the information required by section 5(a)(1) through 5(a)(16) of this chapter as that section applies to the conveyance transaction, subject to the obligation of a party to furnish or correct that information in the manner required by and subject to the penalty provisions of section 12 of this chapter. The form may not be rejected for failure to contain information other than that required by section 5(a)(1) through 5(a)(16) of this chapter.
(ii) The form is submitted to the county assessor in a format usable to the county assessor.
(3) File the sales disclosure form with the county auditor.
(c) The auditor shall review each sales disclosure form and process any deduction for which the form serves as an application under IC 6-1.1-12-44. The auditor shall forward each sales disclosure form to the county assessor. The county assessor shall verify the assessed valuation of the property for the assessment date to which the application applies and transmit that assessed valuation to the auditor. The county assessor shall retain the forms for five (5) years. The county assessor shall forward the sales disclosure form data to the department of local government finance and the legislative services agency in an electronic format specified jointly by the department of local government finance and the legislative services

agency. The county assessor shall forward a copy of the sales disclosure forms to the township assessors in the county. The forms may be used by the county assessing officials, the department of local government finance, and the legislative services agency for the purposes established in IC 6-1.1-4-13.6, sales ratio studies, equalization, adoption of rules under IC 6-1.1-31-3 and IC 6-1.1-31-6, and any other authorized purpose.
(d) In a county containing a consolidated city, the auditor shall review each sales disclosure form and process any deduction for which the form serves as an application under IC 6-1.1-12-44. The auditor shall forward the sales disclosure form to the appropriate township assessor (if any). The township assessor shall verify the assessed valuation of the property for the assessment date to which the application applies and transmit that assessed valuation to the auditor. The township or county assessor shall forward the sales disclosure form to the department of local government finance and the legislative services agency in an electronic format specified jointly by the department of local government finance and the legislative services agency. The forms may be used by the county assessing officials, the county auditor, the department of local government finance, and the legislative services agency for the purposes established in IC 6-1.1-4-13.6, sales ratio studies, equalization, adoption of rules under IC 6-1.1-31-3 and IC 6-1.1-31-6, and any other authorized purpose.
(e) If a sales disclosure form includes the telephone number or Social Security number of a party, the telephone number or Social Security number is confidential.
(f) County assessing officials, county auditors, and other local officials may not establish procedures or requirements concerning sales disclosure forms that substantially differ from the procedures and requirements of this chapter.
(g) Except as provided in subsection (h), a separate sales disclosure form is required for each parcel conveyed, regardless of whether more than one (1) parcel is conveyed under a single conveyance document.
(h) Only one (1) sales disclosure form is required for the conveyance under a single conveyance document of two (2) or more contiguous parcels located entirely within a single taxing district.
As added by P.L.63-1993, SEC.1. Amended by P.L.6-1997, SEC.26; P.L.89-2001, SEC.2; P.L.90-2002, SEC.52; P.L.245-2003, SEC.6; P.L.1-2004, SEC.9 and P.L.23-2004, SEC.10; P.L.64-2004, SEC.1; P.L.228-2005, SEC.16; P.L.219-2007, SEC.16; P.L.144-2008, SEC.3; P.L.146-2008, SEC.94; P.L.1-2009, SEC.28.

IC 6-1.1-5.5-4
Filing fee; exceptions; distribution of revenue
Sec. 4. (a) Except as provided in subsection (b), a person filing a sales disclosure form under this chapter shall pay a fee of ten dollars ($10) to the county auditor.
(b) No fee is due and payable under subsection (a) if the

conveyance to which the sales disclosure form filing applies is either or both of the following:
(1) To a charity.
(2) Under a conveyance document described in section 2(a)(2) or 2(a)(3) of this chapter.
(c) Fifty percent (50%) of the revenue collected under this section and section 12 of this chapter shall be deposited in the county sales disclosure fund established under section 4.5 of this chapter. Fifty percent (50%) of the revenue shall be transferred to the state treasurer for deposit in the state assessment training fund established under section 4.7 of this chapter.
As added by P.L.63-1993, SEC.1. Amended by P.L.198-2001, SEC.21; P.L.178-2002, SEC.10; P.L.144-2008, SEC.4.

IC 6-1.1-5.5-4.5
Sales disclosure funds
Sec. 4.5. (a) The fiscal body of each county shall establish a sales disclosure fund. The county auditor shall deposit into the fund the money received under section 4 of this chapter. Money in the sales disclosure fund may be expended only for:
(1) administration of this chapter;
(2) verification of the information contained on a sales disclosure form;
(3) training of assessing officials; or
(4) purchasing computer software or hardware for a property record system.
(b) The county fiscal body shall appropriate the money in the sales disclosure fund for the purposes stated in subsection (a) based on requests by assessing officials in the county.
As added by P.L.198-2001, SEC.22.

IC 6-1.1-5.5-4.7
Establishment of assessment training and administration fund; permitted uses; investment by treasurer of state; no reversion to state general fund
Sec. 4.7. (a) The assessment training and administration fund is established for the purpose of receiving fees deposited under section 4 of this chapter. Money in the fund may be used by:
(1) the department of local government finance:
(A) to cover expenses incurred in the development and administration of programs for the training of assessment officials and employees of the department, including the examination and certification program required by IC 6-1.1-35.5; and
(B) for data base management expenses; or
(2) the Indiana board to:
(A) conduct appeal activities; or
(B) pay for appeal services.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same

manner as other public money may be invested.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.198-2001, SEC.23. Amended by P.L.90-2002, SEC.53; P.L.1-2004, SEC.10; P.L.23-2004, SEC.11; P.L.2-2005, SEC.17; P.L.228-2005, SEC.17; P.L.182-2009(ss), SEC.91.

IC 6-1.1-5.5-5
Information required in form; exception
Revisor's Note: P.L.75-2009, SEC.5 required the printing of this section as follows.
Sec. 5. (a) The department of local government finance shall prescribe a sales disclosure form for use under this chapter. The form prescribed by the department of local government finance must include at least the following information:
(1) The key number (as defined in IC 6-1.1-1-8.5) of each parcel.
(2) With respect to each parcel, whether the entire parcel is being conveyed.
(3) The address of each improved parcel.
(4) The date of the execution of the form.
(5) The date the property was transferred.
(6) Whether the transfer includes an interest in land or improvements, or both.
(7) Whether the transfer includes personal property.
(8) An estimate of the value of any personal property included in the transfer.
(9) The name, address, and telephone number of:
(A) each transferor and transferee; and
(B) the person that prepared the form.
(10) The mailing address to which the property tax bills or other official correspondence should be sent.
(11) The ownership interest transferred.
(12) The classification of the property (as residential, commercial, industrial, agricultural, vacant land, or other).
(13) Subject to subsection (c), the total price actually paid or required to be paid in exchange for the conveyance, whether in terms of money, property, a service, an agreement, or other consideration, but excluding tax payments and payments for legal and other services that are incidental to the conveyance.
(14) The terms of seller provided financing, such as interest rate, points, type of loan, amount of loan, and amortization period, and whether the borrower is personally liable for repayment of the loan.
(15) Any family or business relationship existing between the transferor and the transferee.
(16) A legal description of each parcel subject to the conveyance.
(17) Whether the transferee is using the form to claim one (1) or more deductions under IC 6-1.1-12-44 for property taxes first

due and payable in a calendar year after 2008.
(18) If the transferee uses the form to claim the standard deduction under IC 6-1.1-12-37, the information required for a standard deduction under IC 6-1.1-12-37.
(19) Sufficient instructions and information to permit a party to terminate a standard deduction under IC 6-1.1-12-37 on any parcel of property on which the party or the spouse of the party will no longer be eligible for the standard deduction under IC 6-1.1-12-37 after the party or the party's spouse begins to reside at the property that is the subject of the sales disclosure form, including an explanation of the tax consequences and applicable penalties if a party unlawfully claims a standard deduction under IC 6-1.1-12-37.
(20) Other information as required by the department of local government finance to carry out this chapter.
If a form under this section includes the telephone number or part or all of the Social Security number of a party, the telephone number or the Social Security number is confidential.
(b) The instructions for completing the form described in subsection (a) must include the information described in IC 6-1.1-12-43(c)(1).
(c) If the conveyance includes more than one (1) parcel as described in section 3(h) of this chapter, the form:
(1) is not required to include the price referred to in subsection (a)(13) for each of the parcels subject to the conveyance; and
(2) may state a single combined price for all of those parcels.
As added by P.L.63-1993, SEC.1. Amended by P.L.90-2002, SEC.54; P.L.64-2004, SEC.2; P.L.228-2005, SEC.18; P.L.154-2006, SEC.3; P.L.144-2008, SEC.5; P.L.75-2009, SEC.1; P.L.87-2009, SEC.1.

IC 6-1.1-5.5-6
Acceptance of form by county auditor; requirements for recording
Sec. 6. (a) The county auditor may not accept a conveyance document if:
(1) the sales disclosure form signed by all the parties and attested as required under section 9 of this chapter is not included with the document; or
(2) the sales disclosure form does not contain the information required by section 5(a)(1) through 5(a)(16) of this chapter as that section applies to the conveyance, subject to the obligation of a party to furnish or correct the information in the manner required by and subject to the penalty provisions of section 12 of this chapter.
(b) The county recorder shall not record a conveyance document without evidence that the parties have filed with the county auditor a sales disclosure form approved by the county assessor as eligible for filing under section 3(b)(2) of this chapter.
As added by P.L.63-1993, SEC.1. Amended by P.L.6-1997, SEC.27; P.L.154-2006, SEC.4; P.L.144-2008, SEC.6.
IC 6-1.1-5.5-7
Repealed
(Repealed by P.L.6-1997, SEC.239.)

IC 6-1.1-5.5-8
Repealed
(Repealed by P.L.89-2001, SEC.8.)

IC 6-1.1-5.5-9
Sales disclosure form; attestation
Sec. 9. A person who signs a sales disclosure form shall attest in writing and under penalties of perjury that to the best of the person's knowledge and belief the information contained in the sales disclosure form is true and correct.
As added by P.L.63-1993, SEC.1.

IC 6-1.1-5.5-10
Criminal penalties and infractions
Sec. 10. (a) A person who knowingly and intentionally:
(1) falsifies the value of transferred real property; or
(2) omits or falsifies any information required to be provided in the sales disclosure form;
commits a Class C felony.
(b) A public official who knowingly and intentionally accepts:
(1) a sales disclosure document for filing that:
(A) falsifies the value of transferred real property; or
(B) omits or falsifies any information required to be provided in the sales disclosure form; or
(2) a conveyance document for recording in violation of section 6 of this chapter;
commits a Class A infraction.
As added by P.L.63-1993, SEC.1. Amended by P.L.6-1997, SEC.28; P.L.178-2002, SEC.11; P.L.144-2008, SEC.7.

IC 6-1.1-5.5-11
Repealed
(Repealed by P.L.6-1997, SEC.239.)

IC 6-1.1-5.5-12
Civil penalties
Sec. 12. (a) A party to a conveyance who:
(1) either:
(A) files a sales disclosure form that does not contain all of the information required by this chapter; or
(B) files a sales disclosure form that contains inaccurate information;
and receives from the township assessor (in a county containing a consolidated city) or the county assessor (in any other county) written notice of the problems described in clause (A) or (B); and (2) fails to file a correct sales disclosure form that fully complies with all requirements of this chapter within thirty (30) days after the date of the notice under subdivision (1);
is subject to a penalty in the amount determined under subsection (b).
(b) The amount of the penalty under subsection (a) is the greater of:
(1) one hundred dollars ($100); or
(2) twenty-five thousandths percent (0.025%) of the sale price of the real property transferred under the conveyance document.
(c) The township assessor in a county containing a consolidated city, or the county assessor in any other county, shall:
(1) determine the penalty imposed under this section;
(2) assess the penalty to the party to a conveyance; and
(3) notify the party to the conveyance that the penalty is payable not later than thirty (30) days after notice of the assessment.
(d) The county auditor shall:
(1) collect the penalty imposed under this section;
(2) deposit penalty collections as required under section 4 of this chapter; and
(3) notify the county prosecuting attorney of delinquent payments.
(e) The county prosecuting attorney shall initiate an action to recover a delinquent penalty under this section. In a successful action against a person for a delinquent penalty, the court shall award the county prosecuting attorney reasonable attorney's fees.
As added by P.L.178-2002, SEC.12. Amended by P.L.144-2008, SEC.8.

IC 6-1.1-5.5-13
Expired
(Expired 1-1-2012 by P.L.16-2009, SEC.13.)



CHAPTER 6. ASSESSMENT OF CERTAIN FOREST LANDS

IC 6-1.1-6-2
Forest plantations
Sec. 2. (a) Land may be classified as a forest plantation if it is cleared land which has growing on it a good stand of timber producing trees as that concept is understood by a district forester or a professional forester.
(b) A new forest plantation must have at least four hundred (400) timber producing trees per acre. The trees may be any size but must be well established.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.1; P.L.66-2006, SEC.2.

IC 6-1.1-6-2.5
Wildlands
Sec. 2.5. Land may be classified as wildlands if it contains one (1) or more of the following:
(1) Grasslands that are dominated by native grasses or intermixed with other native herbaceous vegetation.
(2) Wetlands that support a prevalence of native vegetation adopted for saturated conditions.
(3) Early forest successional stands that are dominated by native herbaceous and woody vegetation that will develop into native forest land.
(4) Other lands the department determines is capable of supporting wildlife and conducive to wildlife management.
(5) A body of water.
As added by P.L.66-2006, SEC.3.

IC 6-1.1-6-3
Native forest land
Sec. 3. Land may be classified as native forest land if it contains at least forty (40) square feet of basal area per acre or at least one thousand (1,000) timber producing trees, of any size, per acre.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.2; P.L.66-2006, SEC.4.

IC 6-1.1-6-3.5
Restrictions on use of classified land Sec. 3.5. (a) Areas eligible within a parcel of land may contain any of the following:
(1) Nonforest areas containing a good stand of vegetation capable of supporting wildlife that is conducive to wildlife management. A good stand of vegetation must include a diverse stand of vegetation other than monotypic stands or nonnative invasive species, including tall fescue (Festuca arundinacea) and other species designated by the state forester. However, the state forester may allow tall fescue to be used for erosion control.
(2) A body of water that:
(A) is less than two (2) acres in size; or
(B) has an average depth less than four (4) feet.
A parcel may contain more than one (1) isolated body of water.
(b) A parcel may not be converted from native forest land or a forest plantation to a non-forest area without a special permit issued under section 17 of this chapter.
(c) Except for crops cultivated solely for wildlife food or cover, a person may not cultivate nontimber agricultural crops on land classified as wildlands.
As added by P.L.186-2003, SEC.3. Amended by P.L.66-2006, SEC.5.

IC 6-1.1-6-4
Nontimber producing trees
Sec. 4. For purposes of this chapter, the following types of trees are not considered timber producing trees: dogwoods (Cornus); water-beech (Carpinus); ironwood (Ostrya); red bud (Cercis); pawpaw; black haw; pomaceous trees; Christmas trees which are grown for commercial purposes; and other trees listed by the state forester.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.4.

IC 6-1.1-6-5
Size restrictions of classified land parcel
Sec. 5. A parcel of land may not be classified as native forest land, a forest plantation, or wildlands unless it contains at least ten (10) contiguous acres. The parcel may be of any shape but must be at least fifty (50) feet in width.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.5; P.L.66-2006, SEC.6.

IC 6-1.1-6-5.5
Revised application with state forester
Sec. 5.5. (a) A landowner may file a revised application with the state forester under section 11 of this chapter to have classified as native forest land, a forest plantation, or wildlands a parcel of land that:
(1) consists of at least one (1) acre;
(2) meets the requirements of section 3 of this chapter; and (3) is contiguous to a parcel of land owned by the landowner that is already classified as native forest land, a forest plantation, or wildlands.
(b) A parcel of land described in subsection (a) must be described and platted under section 9 of this chapter. The description and plat under this subsection must be combined with the plat of the existing classified lands.
(c) The revised plat and application prepared under this section:
(1) replace the prior application and plat; and
(2) assume the effective date of the original application for purposes of section 24 of this chapter.
As added by P.L.186-2003, SEC.6. Amended by P.L.66-2006, SEC.7.

IC 6-1.1-6-6
Classification not permitted if building is on parcel
Sec. 6. A parcel of land may not be classified as native forest land, a forest plantation, or wildlands if a dwelling or other building is situated on the parcel.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.7; P.L.66-2006, SEC.8.

IC 6-1.1-6-7
Classification not permitted if grazing on parcel
Sec. 7. A parcel of land may not be classified as native forest land, a forest plantation, or wildlands if it is grazed by domestic animals or confined nondomesticated animals.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.9; P.L.186-2003, SEC.8; P.L.66-2006, SEC.9.

IC 6-1.1-6-8
Repealed
(Repealed by P.L.186-2003, SEC.81.)

IC 6-1.1-6-9
Parcel description
Sec. 9. (a) Except as provided in subsections (b) and (c), a person who:
(1) wishes to have a parcel of land classified as native forest land, a forest plantation, or wildlands; or
(2) submits a revised application due to:
(A) the partial withdrawal of existing classified land;
(B) division of the parcel related to a conveyance; or
(C) the combination of contiguous lands;
must have the parcel described by a registered land surveyor. The parcel must be described by metes and bounds or other professionally accepted practices and must locate the parcel with reference to an established corner. In addition, the description must identify the parcel by section, township, range, and county references. The surveyor shall prepare plats of the parcel in ink, and the surveyor shall prepare the plats on the scale, and in the number,

prescribed by the department of natural resources.
(b) The registered land surveyor may use an aerial photograph in order to prepare a description of the parcel. However, the surveyor's description must be accurate, and it must meet the requirements specified in subsection (a) of this section. If an aerial photograph is used, that fact shall be noted on the application referred to in section 11 of this chapter.
(c) The natural resources commission may adopt rules to allow other means to describe and plat a parcel under this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.9; P.L.66-2006, SEC.10.

IC 6-1.1-6-10
Repealed
(Repealed by P.L.66-2006, SEC.30.)

IC 6-1.1-6-11
Applications for classification; signatures
Sec. 11. A person who wishes to have a parcel of land classified as native forest land, a forest plantation, or wildlands must file an application in duplicate with the state forester on the forms prescribed by the state forester. The application must include the signature of the owner, the registered land surveyor or other person described in rules adopted under section 9(c) of this chapter, the state forester, and the county assessor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.53-1997, SEC.1; P.L.186-2003, SEC.11; P.L.66-2006, SEC.12.

IC 6-1.1-6-12
Approval of applications
Sec. 12. If in the state forester's opinion an application filed under section 11 of this chapter and the land to be classified comply with the provisions of this chapter, the state forester shall approve the application. In addition, the state forester shall notify the auditor of the county in which the land is located that the application has been approved and return one (1) approved application form to the applicant.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.12.

IC 6-1.1-6-13
Recording approved application
Sec. 13. If an application filed under section 11 of this chapter is approved, the applicant shall record the approved application in the applicant's name. However, if the applicant is a partnership, corporation, limited liability company, or association, the applicant shall record the approved application in the name of the partnership, corporation, limited liability company, or association. When an approved application is properly recorded, the county auditor shall enter the land for taxation at an assessed value determined under

section 14 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.8-1993, SEC.75; P.L.66-2006, SEC.13.

IC 6-1.1-6-14
Rate of assessment
Sec. 14. Land which is classified under this chapter as native forest land, a forest plantation, or wildlands shall be assessed at one dollar ($1) per acre for general property taxation purposes.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.13; P.L.66-2006, SEC.14.

IC 6-1.1-6-15
Minerals on land; assessment
Sec. 15. If any oil, gas, stone, coal, or other mineral is obtained from land which is classified as native forest land, a forest plantation, or wildlands, the parcel shall immediately be assessed for the oil, gas, stone, coal, or other mineral wealth. The assessed value of the mineral wealth shall then be placed on the tax duplicate.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.66-2006, SEC.15.

IC 6-1.1-6-16
Timber and wildlife management standards
Sec. 16. (a) The natural resources commission shall, by rule, establish minimum standards of good timber and wildlife management.
(b) The department of natural resources shall prescribe a management plan for each classified parcel.
(c) The management plan must be followed for the owner to be in compliance with this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.28-1990, SEC.3; P.L.186-2003, SEC.14; P.L.66-2006, SEC.16.

IC 6-1.1-6-17
Special permits
Sec. 17. The state forester may issue special permits for other purposes if the land use authorized by the permit is not inconsistent with this chapter. The maximum amount of land to be utilized in the manner authorized by a special permit may not exceed the lesser of the following:
(1) Ten percent (10%) of the total acreage.
(2) Five (5) acres.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.15.

IC 6-1.1-6-18
Signs; posting on land
Sec. 18. The owner of a parcel of land which is classified as native forest land, a forest plantation, or wildlands shall post four (4)

signs on the parcel. The owner shall place the signs on the boundaries of, and on different sides of, the parcel at the points which are the most conspicuous to the public or at the property corners. The department of natural resources shall furnish the signs and shall designate the size and the wording of the signs.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.16; P.L.66-2006, SEC.17.

IC 6-1.1-6-19
Inspection of land; records
Sec. 19. At least once every seven (7) years the state forester, or the state forester's deputy, shall inspect each parcel of land which is classified as native forest land, a forest plantation, or wildlands. On each inspection trip the state forester, or the state forester's deputy, shall, if possible, have the owner go over the parcel with the state forester and shall point out to the owner any needed improvement. In addition, the state forester shall give the owner a written report of the inspection and the state forester's recommendations. A permanent record of each inspection shall be maintained in the office of the state forester.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.17; P.L.66-2006, SEC.18; P.L.151-2012, SEC.5.

IC 6-1.1-6-20
Withdrawal of land from classification; revised application for remaining eligible land
Sec. 20. (a) If the owner of land which is classified as native forest land, a forest plantation, or wildlands wishes to have the land withdrawn from the classification, the owner shall have the county assessor of the county in which the land is situated assess the land. The county auditor shall determine the taxes that are required under section 24 of this chapter. The owner shall then file a withdrawal request in duplicate with the state forester on forms prescribed by the state forester. The state forester shall withdraw the land from the classification on receipt of the withdrawal forms.
(b) If the owner of land that is classified as native forest land, a forest plantation, or wildlands wishes to have a part of the classified land removed, in addition to the requirements under subsection (a), the owner shall submit a revised application for the remaining eligible land. The revised application assumes the effective date of the original application.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.18; P.L.66-2006, SEC.19.

IC 6-1.1-6-21
Withdrawal from classification by state; assessment of land
Sec. 21. (a) The state forester shall withdraw land which is classified as native forest land, a forest plantation, or wildlands from the classification if the state forester finds that the provisions of this chapter are not being complied with and that the owner of the land

refuses to make the changes necessary for compliance.
(b) If the state forester withdraws land under this section, the state forester shall have the county assessor of the county in which the land is situated assess the land. The county auditor shall determine the taxes that are required under section 24 of this chapter. In addition, the state forester shall immediately notify the owner that the land has been withdrawn.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.19; P.L.66-2006, SEC.20.

IC 6-1.1-6-22
Repealed
(Repealed by P.L.66-2006, SEC.30.)

IC 6-1.1-6-23
Withdrawal of classification; notice to county official
Sec. 23. If land classified as native forest land, a forest plantation, or wildlands is withdrawn from the classification, the state forester shall immediately notify the auditor of the county in which the land is situated that the land has been withdrawn. In addition, when land is withdrawn, the owner of the land shall make a notation of the withdrawal in the records of the county recorder on forms provided by the state forester.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.21; P.L.66-2006, SEC.21.

IC 6-1.1-6-24
Tax payments and penalties upon withdrawal; lien on land; distribution of revenue
Sec. 24. (a) If land that is classified as native forest land, a forest plantation, or wildlands is withdrawn from the classification, the owner shall pay an amount equal to the sum of the following:
(1) The total property taxes that, if it were not for the classification, would have been assessed on the land during the period of classification or the ten (10) year period immediately preceding the date on which the land is withdrawn from the classification, whichever is lesser.
(2) Interest on the property taxes at the rate of ten percent (10%) simple interest per year.
(3) For land that was originally classified after June, 30, 2006, a penalty amount of one hundred dollars ($100) per withdrawal plus fifty dollars ($50) per acre, unless an amount is established by rule by the natural resources commission. However, the natural resources commission may not increase the penalty amount more than once every five (5) years.
(b) The liability imposed by this section is a lien upon the land withdrawn from the classification. When the county collects the amount, the funds shall be distributed as follows:
(1) Seventy-five percent (75%) of the penalty under subsection (a)(3) shall be transferred by the county auditor to the treasurer

of state who shall deposit the amount in the forest restoration fund (IC 14-12-1-11.1).
(2) Twenty-five percent (25%) of the penalty under subsection (a)(3) plus the taxes and interest collected under subsection (a)(1) and (a)(2) shall be deposited by the county auditor into the county general fund.
If the amount is not paid, it shall be treated in the same manner the delinquent taxes on real property are treated.
(c) The county auditor shall determine the tax owed under subsection (a).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.28-1990, SEC.4; P.L.1-1993, SEC.28; P.L.186-2003, SEC.22; P.L.66-2006, SEC.22.

IC 6-1.1-6-25
Effect of conveyance on classification; new application for divided land; disclosure to purchaser
Sec. 25. (a) A conveyance of land which is classified as native forest land, a forest plantation, or wildlands does not release any person acquiring an interest in the land from any obligation or liability imposed under this chapter.
(b) If land that is classified as native forest land, a forest plantation, or wildlands is conveyed in a manner that divides the classified land into two (2) or more parcels, the owner shall file a new application for each parcel. The new application does not affect the original date of the classification.
(c) If the owner of land that is classified as native forest land, a forest plantation, or wildlands decides to sell or convey the classified land, the owner must disclose in writing the following information to the potential purchaser:
(1) That the land is enrolled in the classified land program.
(2) Any potential violations, tax liabilities, and penalties under this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.66-2006, SEC.23.

IC 6-1.1-6-26
Plat and recording expenses
Sec. 26. The expense of the surveyor's plat required by section 9 of this chapter shall be paid by the applicant. The expense of a recording shall be paid by the applicant.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.186-2003, SEC.23.

IC 6-1.1-6-27
Landowner's report
Sec. 27. The owner of a parcel of land which is classified as native forest land, a forest plantation, or wildlands shall file a report once each year with the state forester on forms furnished by the state forester. (Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.66-2006, SEC.24.



CHAPTER 6.2. ASSESSMENT OF CERTAIN WINDBREAKS

IC 6-1.1-6.2-2
Application of chapter
Sec. 2. This chapter applies to a parcel of land classified as a windbreak and assessed as provided in this chapter before July 1, 2003.
As added by P.L.58-1985, SEC.1. Amended by P.L.186-2003, SEC.24.

IC 6-1.1-6.2-3
Criteria for classification
Sec. 3. A parcel of land may be classified as a windbreak if:
(1) it abuts a fence line or a property line;
(2) it abuts arable land;
(3) the landowner enters into an agreement with the department of natural resources establishing standards of windbreak management for the parcel of land as that concept is understood by competent professional foresters;
(4) it is at least fifty (50) feet wide;
(5) it does not contain a dwelling or other usable building; and
(6) no part of it lies within a licensed shooting preserve.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-4
Repealed
(Repealed by P.L.186-2003, SEC.81.)

IC 6-1.1-6.2-5
Assessment in county of location; appeal
Sec. 5. (a) A person who wishes to have a parcel of land that is classified as a windbreak withdrawn from classification under section 15 of this chapter must have the land assessed by the county assessor of the county in which the land is located.
(b) If the assessment made by the county assessor is not satisfactory to the owner, the owner may appeal the assessment to a board consisting of the assessor, auditor, and treasurer of the county in which the land is located. The decision of the board is final.
As added by P.L.58-1985, SEC.1. Amended by P.L.186-2003, SEC.25.

IC 6-1.1-6.2-6
Repealed (Repealed by P.L.186-2003, SEC.81.)

IC 6-1.1-6.2-7
Repealed
(Repealed by P.L.186-2003, SEC.81.)

IC 6-1.1-6.2-8
Repealed
(Repealed by P.L.186-2003, SEC.81.)

IC 6-1.1-6.2-9
General property taxation assessment; ditch assessments
Sec. 9. Land that is classified under this chapter as a windbreak shall be assessed at one dollar ($1) per acre for general property taxation purposes. However, ditch assessments on the classified land shall be paid.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-10
Assessment of parcel for mineral wealth; placement on tax duplicate
Sec. 10. If any oil, gas, stone, coal, or other mineral is obtained from land that is classified as a windbreak, the parcel shall immediately be assessed for the oil, gas, stone, coal, or other mineral wealth. The assessed value of the mineral wealth shall then be placed on the tax duplicate.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-11
Minimum standards of management
Sec. 11. A person who owns or controls land that is classified as a windbreak must follow the minimum standards of windbreak management as prescribed by the department of natural resources.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-12
Issuance of special permits by department
Sec. 12. The department of natural resources may issue special permits under this chapter.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-13
Marking parcel signs
Sec. 13. The owner of a parcel of land that is classified as a windbreak shall mark the parcel with four (4) signs. The owner shall place the signs on the boundaries of and on different sides of the parcel at the points that are the most conspicuous to the public. The department of natural resources shall furnish the signs and shall designate the size and the wording of the signs.
As added by P.L.58-1985, SEC.1.
IC 6-1.1-6.2-14
Inspection of parcels by department; report to owner; record
Sec. 14. At least once every two (2) years a representative of the department of natural resources shall inspect each parcel of land that is classified as a windbreak. On each inspection trip, the representative shall, if possible, inspect the parcel with the owner and shall point out to the owner any needed improvement. In addition, the inspector shall give the owner a written report of the inspection and the inspector's recommendations. A permanent record of each inspection shall be maintained in the office of the department of natural resources.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-15
Assessment upon withdrawal from classification; transfer to new classification
Sec. 15. (a) If the owner of land that is classified as a windbreak wishes to have the land withdrawn from the classification, the owner shall have the county assessor of the county in which the land is situated assess the land. The county assessor shall make the assessment in the manner prescribed in section 5 of this chapter. The owner shall then file a withdrawal request in duplicate with the department of natural resources on forms prescribed by the department of natural resources. The department of natural resources shall withdraw the land from the classification on receipt of the withdrawal forms.
(b) Land classified as windbreak under this chapter, as forest plantation, native forest land, or wildlands under IC 6-1.1-6 may be transferred from one (1) classification to another, as appropriate, whenever the land transferred qualifies under the new classification. A change in classification does not constitute a withdrawal. Upon subsequent withdrawal from classification, the date of initial classification and the initial classification assessment shall be used in determining any withdrawal payments. The department of natural resources shall furnish the forms necessary to transfer within classifications.
As added by P.L.58-1985, SEC.1. Amended by P.L.66-2006, SEC.25.

IC 6-1.1-6.2-16
Grounds for withdrawal of land by department
Sec. 16. The department of natural resources shall withdraw land that is classified as a windbreak from the classification if it finds that this chapter is not being complied with and that the owner of the land refuses to make the changes necessary for compliance. If the department of natural resources withdraws land under this section, it shall have the county assessor of the county in which the land is situated assess the land. The county assessor shall make the assessment in the manner prescribed in section 5 of this chapter. In addition, the department of natural resources shall immediately notify the owner that the land has been withdrawn. As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-17
Appeal of assessment of land being withdrawn
Sec. 17. If an assessment made by a county assessor under section 15 or 16 of this chapter is not satisfactory to the owner, the owner may appeal the assessment in the manner prescribed in section 5 of this chapter.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-18
Notice of withdrawal of land to recorder and auditor
Sec. 18. If land classified as a windbreak is withdrawn from the classification, the department of natural resources shall immediately notify the recorder and the auditor of the county in which the land is situated that the land has been withdrawn. In addition, when land is withdrawn, the owner of the land shall make a notation of the withdrawal in the records of the county recorder.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-19
Liability upon withdrawal
Sec. 19. (a) If land that is classified as a windbreak is withdrawn from the classification, the owner shall pay an amount equal to the lesser of:
(1) the sum of:
(A) the total property taxes that, if it were not for the classification, would have been assessed on the land during the period of classification or the ten (10) year period immediately preceding the date on which the land is withdrawn from the classification, whichever is lesser; plus
(B) interest on the property taxes at the rate of ten percent (10%) per year; or
(2) the remainder of:
(A) the withdrawal assessment of the land; minus
(B) the sum of the initial classification assessment of the land and any increase in the initial classification of the land resulting from the subsequent construction of a ditch or levee.
(b) The liability imposed by this section is a lien upon the land withdrawn from the classification. When the amount is collected, it shall be paid into the county general fund. If the amount is not paid, it shall be treated in the same manner that delinquent taxes on real property are treated.
(c) For purposes of this section, "initial classification assessment" means the assessment required under section 5 of this chapter, and "withdrawal assessment" means the assessment required under section 15 or 16 of this chapter.
As added by P.L.58-1985, SEC.1.
IC 6-1.1-6.2-20
Obligations and liabilities of persons acquiring interest in windbreak
Sec. 20. A conveyance of land that is classified as a windbreak does not release any person acquiring an interest in the land from any obligation or liability imposed under this chapter.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-21
Payment of expenses
Sec. 21. The expense of the survey required by section 4 of this chapter shall be paid by the applicant. The expense of an assessment that is required under this chapter shall be paid from the county general fund of the county in which the parcel is located. The county assessor is entitled to necessary expenses for services in making an assessment that is required under this chapter.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-22
Annual report of owner
Sec. 22. The owner of a parcel of land that is classified as a windbreak shall file a report once each year with the department of natural resources on forms furnished by the department of natural resources.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-23
Dwellings or other buildings prohibited
Sec. 23. A person may not erect a dwelling or other building on land classified as a windbreak.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-24
Grazing prohibited
Sec. 24. A person may not graze or permit grazing by a domestic animal on land classified as a windbreak.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-25
Alteration of land or vegetation; prohibition; permit
Sec. 25. A person may not burn, mow, or otherwise engage in a practice that would alter land or vegetation on land classified as a windbreak, unless the person has been granted a temporary permit to do so by the department of natural resources.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-26
Cultivation or harvest of crops; permit
Sec. 26. A person may not cultivate or harvest crops on land classified as a windbreak, except crops cultivated or harvested solely

for wildlife food or cover pursuant to a permit issued by the department of natural resources.
As added by P.L.58-1985, SEC.1.

IC 6-1.1-6.2-27
Furnishing trees and vegetation; advice and assistance
Sec. 27. The department of natural resources shall furnish trees or other appropriate vegetation without charge to the owner of land classified as windbreak and, with the advice and cooperation of the county extension service, shall give advice and technical assistance to the landowner for the establishment and maintenance of the windbreak.
As added by P.L.58-1985, SEC.1.



CHAPTER 6.5. REPEALED



CHAPTER 6.7. ASSESSMENT OF FILTER STRIPS

IC 6-1.1-6.7-2
Classification of parcels for assessment as filter strips
Sec. 2. For the purpose of property taxation, certain parcels of land may be classified as filter strips and assessed as provided in this chapter.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-3
Requirements for classification as filter strip
Sec. 3. (a) A parcel of land may be classified as a filter strip if the parcel of land meets all of the following requirements:
(1) The parcel of land is adjacent to an:
(A) open water course such as a ditch, creek, or river; or
(B) open body of water such as a wetland or lake.
(2) The parcel of land is at least twenty (20) feet wide but not more than seventy-five (75) feet wide.
(3) The parcel of land does not contain a dwelling or other usable building.
(4) The parcel of land is not used for livestock grazing.
(5) No part of the parcel of land lies within a licensed shooting preserve.
(6) The landowner enters into an agreement with the:
(A) drainage board of jurisdiction along regulated drains; and
(B) county surveyor along nonregulated drains;
with concurrence of the local soil and water conservation district offices.
(b) A filter strip that exists on July 1, 1991, may qualify for classification if:
(1) the parcel meets the requirements of subsection (a); and
(2) the parcel is vegetated with a herbaceous vegetation that meets the seeding specifications of filter strips created after July 1, 1991, as determined by the county surveyor in concurrence with the local soil and water conservation district in which the parcel is located.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-4
Surveyor description of parcel; plats; photographs
Sec. 4. (a) A person who wishes to have a parcel of land classified

as a filter strip must have the parcel properly described by the county surveyor or a registered land surveyor. The parcel shall be identified by section, township, range, and county references. Plats of the parcel shall be prepared in ink and on the scale and in the number prescribed by the county surveyor.
(b) An aerial photograph may be used in order to obtain a description of the parcel. However, the description must be accurate and meet the requirements specified in subsection (a). If an aerial photograph is used, that fact shall be noted on the application referred to in section 6 of this chapter.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-5
Assessment of parcel; appeal
Sec. 5. (a) A person who wishes to have a parcel of land classified as a filter strip must have the land assessed by the county assessor of the county in which the land is located.
(b) If the assessment made by the county assessor is not satisfactory to the owner, the owner may appeal the assessment to the county property tax assessment board of appeals of the county in which the land proposed for classification is located. The decision of the board is final.
As added by P.L.55-1991, SEC.1. Amended by P.L.276-2001, SEC.1.

IC 6-1.1-6.7-6
Application; form and contents
Sec. 6. (a) A person who wishes to have a parcel of land classified as a filter strip must file an application with the county surveyor on the forms prescribed by the county surveyor. The application must include the following items:
(1) The plats referred to in section 4 of this chapter.
(2) The assessment required under section 5 of this chapter entered in ink by the county assessor.
(3) The signatures of the owner, the registered land surveyor (if a registered land surveyor is used), the county surveyor, and the county assessor.
(4) A letter of concurrence in the classification from the soil and water conservation district in which the land is located.
(b) If an error or omission affecting the eligibility of the application is discovered by the county surveyor or county assessor, the county surveyor or county assessor shall promptly notify the applicant of the deficiency and allow the applicant to amend the application.
As added by P.L.55-1991, SEC.1. Amended by P.L.53-1997, SEC.4.

IC 6-1.1-6.7-7
Approval of application; notice
Sec. 7. If in the opinion of the county surveyor an application filed under section 6 of this chapter and the land for which classification is requested comply with this chapter, the county surveyor shall

approve the application. In addition, the county surveyor shall notify the auditor and the recorder of the county in which the land is located that the application has been approved. The county surveyor shall return one (1) approved application form to the applicant.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-8
Recordation of approved application
Sec. 8. If an application filed under section 6 of this chapter is approved, the applicant shall record the approved application in the applicant's name. If the applicant is a partnership, a corporation, a limited liability company, or an association, the applicant shall record the approved application in the name of the partnership, corporation, limited liability company, or association. When an approved application is properly recorded, the county auditor shall enter the land for taxation at an assessed value determined under section 9 of this chapter.
As added by P.L.55-1991, SEC.1. Amended by P.L.8-1993, SEC.78.

IC 6-1.1-6.7-9
Assessment rate of filter strips; ditch assessments
Sec. 9. Land that is classified under this chapter as a filter strip shall be assessed at one dollar ($1) per acre for general property taxation purposes. However, ditch assessments on the classified land shall be paid.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-10
Mineral production on land classified as filter strip; assessment
Sec. 10. If any oil, gas, stone, coal, or other mineral is obtained from land that is classified as a filter strip, the parcel shall immediately be assessed for the oil, gas, stone, coal, or other mineral wealth. The assessed value of the mineral wealth shall then be placed on the tax duplicate.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-11
Management of filter strip land
Sec. 11. A person who owns or controls land that is classified as a filter strip must follow the minimum standards of filter strip management prescribed by the county surveyor with the concurrence of the soil and water conservation district in which the land is located.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-12
Signs
Sec. 12. The owner of a parcel of land that is classified as a filter strip is encouraged to mark the parcel with a minimum of four (4) signs. The owner shall place the signs on the boundaries of the parcel

at the points that are the most conspicuous to the public.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-13
Inspection of parcels
Sec. 13. At least once every two (2) years the county surveyor or a representative of the soil and water conservation district in which the land is located shall inspect each parcel of land that is classified as a filter strip. On each inspection trip, if possible, the inspector shall inspect the parcel with the owner and shall point out to the owner any needed improvement. In addition, the inspector shall give the owner a written report of the inspection and the inspector's recommendations. A permanent record of each inspection shall be maintained in the office of the county surveyor.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-14
Withdrawal of land from filter strip classification; owner request
Sec. 14. If the owner of land that is classified as a filter strip wishes to have the land withdrawn from the classification, the owner shall have the county assessor of the county in which the land is situated assess the land. The county assessor shall make the assessment in the manner prescribed in section 5 of this chapter. The owner shall then file a withdrawal request in duplicate with the county surveyor on forms prescribed by the county surveyor. The county surveyor shall withdraw the land from the classification on receipt of the withdrawal forms.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-15
Withdrawal of land from filter strip classification; county surveyor findings
Sec. 15. The county surveyor shall withdraw land that is classified as a filter strip from the classification if the surveyor finds that this chapter is not being complied with and that the owner of the land refuses to make the changes necessary for compliance. If the county surveyor withdraws land under this section, the county surveyor shall have the county assessor of the county in which the land is situated assess the land. The county assessor shall make the assessment in the manner prescribed in section 5 of this chapter. In addition, the county surveyor shall immediately notify the owner that the land has been withdrawn from the classification.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-16
Assessment of land following withdrawal; appeal
Sec. 16. If an assessment made by a county assessor under section 14 or 15 of this chapter is not satisfactory to the owner, the owner may appeal the assessment in the manner prescribed in section 5 of this chapter. As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-17
Withdrawal of land by county surveyor; notice
Sec. 17. If land classified as a filter strip is withdrawn from the classification, the county surveyor shall immediately notify the recorder and the auditor of the county in which the land is situated that the land has been withdrawn. In addition, when land is withdrawn, the owner of the land shall make a notation of the withdrawal in the records of the county recorder.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-18
Payment upon withdrawal of land; lien
Sec. 18. (a) For purposes of this section, "initial classification assessment" means the assessment required under section 5 of this chapter, and "withdrawal assessment" means the assessment required under section 14 or 15 of this chapter.
(b) If land that is classified as a filter strip is withdrawn from the classification, the owner shall pay an amount equal to the lesser of:
(1) the sum of:
(A) the total property taxes that, if it were not for the classification, would have been assessed on the land during the lesser of the period of classification or the ten (10) year period immediately preceding the date on which the land is withdrawn from the classification; plus
(B) interest on the property taxes at the rate of ten percent (10%) per year; or
(2) the remainder of:
(A) the withdrawal assessment of the land; minus
(B) the sum of the initial classification assessment of the land and any increase in the initial classification of the land resulting from the subsequent construction of a ditch or levee.
(c) The liability imposed by this section is a lien upon the land withdrawn from the classification. When the amount is collected, the amount shall be paid into the county general fund. If the amount is not paid, the lien shall be treated in the same manner that delinquent taxes on real property are treated.
As added by P.L.55-1991, SEC.1. Amended by P.L.1-1992, SEC.14.

IC 6-1.1-6.7-19
Conveyance of filter strip land
Sec. 19. A conveyance of land that is classified as a filter strip does not release any person acquiring an interest in the land from any obligation or liability imposed under this chapter.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-20
Expenses Sec. 20. (a) The applicant shall pay the expense of the description required by section 4 of this chapter.
(b) The expense of an assessment that is required under this chapter shall be paid from the county general fund of the county in which the parcel is located. The county assessor is entitled to necessary expenses for services in making an assessment that is required under this chapter.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-21
Annual report
Sec. 21. The owner of a parcel of land that is classified as a filter strip shall file a report once each year with the county surveyor on forms prescribed by the county surveyor.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-22
Prohibited acts upon filter strip lands
Sec. 22. (a) A person may not do any of the following on land classified as a filter strip:
(1) Except as provided in subsection (b), cultivate or harvest crops.
(2) Erect a dwelling or other building.
(3) Graze a domestic animal or permit grazing by a domestic animal.
(4) Burn.
(5) Mow before July of any year after the first year in which the filter strip is established.
(6) Engage in any practice that permanently alters land or vegetation on the land.
(b) A person may up to three (3) times a year cut grass-legumes for hay on land classified as a filter strip. However, reseeding is required upon recommendation of the county surveyor with the concurrence of the local soil and water conservation district in which the filter strip is located.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-23
Reconstruction of drains; withdrawal assessment
Sec. 23. (a) A reconstruction of an existing drain requires reestablishment of the filter strip in the same dimensions as existed prior to reconstructing the drain.
(b) Filter strips impacted by construction or reconstruction of regulated drains are not subject to withdrawal assessment under section 14 or 15 of this chapter if the landowner reestablishes the existing filter strip boundaries along the new boundaries of the ditch.
(c) Failure to reestablish the filter strip will result in withdrawal from the program.
As added by P.L.55-1991, SEC.1.
IC 6-1.1-6.7-24
County drainage boards; establishment and vegetation of filter strips
Sec. 24. The county drainage board may allow the use of construction, reconstruction, or maintenance funds to provide for the establishment and vegetation of filter strips along regulated drains.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-25
County surveyor advice and assistance for establishment and maintenance of filter strips
Sec. 25. The county surveyor, in cooperation with the county extension service and the soil and water conservation district in which the land is located, shall give advice and technical assistance to the landowner for the establishment and maintenance of filter strips.
As added by P.L.55-1991, SEC.1.



CHAPTER 6.8. ASSESSMENT OF CEMETERY LAND

IC 6-1.1-6.8-2
Classification as cemetery land
Sec. 2. For the purpose of property taxation, land on which a cemetery or burial ground (as defined by IC 14-21-1-3) is located may be classified and assessed under this chapter if the land satisfies the conditions prescribed in this chapter for classification as cemetery land.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-3
Registry of Indiana cemeteries and burial grounds
Sec. 3. Land may be classified as cemetery land if it is included in the registry of Indiana cemeteries and burial grounds established under IC 14-21-1-13.5.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-4
Buildings on property
Sec. 4. A parcel of land may not be classified as cemetery land if a dwelling or other building is situated on the parcel.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-5
Grazing land
Sec. 5. A parcel of land may not be classified as cemetery land if it is grazed by a domestic animal.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-6
Surveys
Sec. 6. (a) A person who wishes to have a parcel of land classified as cemetery land must have it surveyed by a registered land surveyor. The surveyor shall make the survey by metes and bounds and locate the parcel with reference to some established corner. In addition, the surveyor shall identify the parcel by section, township, range, and county references. The surveyor shall prepare plats of the parcel in ink, and shall prepare the plats on the scale, and in the number, prescribed by the director.
(b) The registered land surveyor may use an aerial photograph in order to obtain a description of the parcel. However, the surveyor's

description must be accurate and it must meet the requirements specified in subsection (a). If an aerial photograph is used, that fact shall be noted on the application referred to in section 8 of this chapter.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-7
Assessment by county assessor
Sec. 7. (a) A person who wishes to have a parcel of land classified as cemetery land must have the land assessed by the county assessor of the county in which the land is located.
(b) The county assessor shall assess the land at its fair market value, including any mineral, stone, oil, or gas value it has.
(c) If the assessment made by the county assessor is not satisfactory to the owner, the owner may appeal the assessment to a board consisting of the assessor, auditor, and treasurer of the county in which the land proposed for classification is located. The decision of the board is final.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-8
Application for assessment as cemetery land
Sec. 8. (a) A person who wishes to have a parcel of land classified as cemetery land must file an application in duplicate with the director on the forms prescribed by the director. The application must include the following items:
(1) The plats referred to in section 6 of this chapter.
(2) The assessment required under section 7 of this chapter entered in ink by the county assessor.
(3) The signature of the owner, the registered land surveyor, and the county assessor.
(b) If an error or omission affecting the eligibility of the application is discovered by the director or county assessor, the director or county assessor shall promptly notify the applicant of the deficiency and allow the applicant to amend the application.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-9
Approval of application
Sec. 9. If in the opinion of the director an application filed under section 8 of this chapter and the land to be classified comply with this chapter, the director shall approve the application. In addition, the director shall notify the auditor and the recorder of the county in which the land is located that the application has been approved, and shall return one (1) approved application form to the applicant.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-10
Recordation of approved application
Sec. 10. If an application filed under section 8 of this chapter is

approved, the applicant shall record the approved application in the applicant's name. If the applicant is a partnership, corporation, limited liability company, or association, the applicant shall record the approved application in the name of the partnership, corporation, limited liability company, or association. When an approved application is properly recorded, the county auditor shall enter the land for taxation at an assessed value determined under section 11 of this chapter.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-11
Assessment rate
Sec. 11. (a) Except as provided in subsection (b), land that is classified under this chapter as cemetery land shall be assessed at one dollar ($1) per acre for general property taxation purposes.
(b) A cemetery that is less than one (1) acre shall be assessed in the amount of one dollar ($1).
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-12
Mineral wealth
Sec. 12. If any oil, gas, stone, coal, or other mineral is obtained from land that is classified as cemetery land, the parcel shall immediately be assessed for the oil, gas, stone, coal, or other mineral wealth. The assessed value of the mineral wealth shall then be placed on the tax duplicate.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-13
Conveyance
Sec. 13. A conveyance of land that is classified as cemetery land does not release any person acquiring an interest in the land from any obligation or liability imposed under this chapter.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-14
Payment of expenses
Sec. 14. The expense of the survey required by section 6 of this chapter shall be paid by the applicant. The expense of an assessment that is required under this chapter shall be paid from the county general fund of the county in which the parcel is located.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-15
Repealed
(Repealed by P.L.68-2012, SEC.1.)



CHAPTER 7. TAXATION OF MOBILE HOMES

IC 6-1.1-7-2
Assessing mobile homes
Sec. 2. The department of local government finance may adopt rules in order to provide a method for assessing mobile homes. These rules must be consistent with this article, including the factors required under IC 6-1.1-31-7.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.24-1986, SEC.10; P.L.6-1997, SEC.29; P.L.90-2002, SEC.55; P.L.1-2004, SEC.11 and P.L.23-2004, SEC.12.

IC 6-1.1-7-3
Placement of mobile home; reports
Sec. 3. A person who permits a mobile home to be placed on any land which the person owns, possesses, or controls shall report that fact to the assessor of the township in which the land is located, or the county assessor if there is no township assessor for the township, within ten (10) days after the mobile home is placed on the land. The ten (10) day period commences the day after the day that the mobile home is placed upon the land.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.146-2008, SEC.95.

IC 6-1.1-7-4
Place of assessment
Sec. 4. (a) Except as provided in subsection (b) of this section, a mobile home which is located within this state on the assessment date of a year shall be assessed at the place where it is located.
(b) A mobile home which is located within this state on the assessment date of a year and which is owned by a person who is a

resident of this state shall be assessed at the place where the owner resides on that assessment date unless:
(1) the place where the mobile home is located on the assessment date is different from the place where the owner resides on that date; and
(2) the mobile home is either regularly used or permanently situated at the place where it is located.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-5
Township assessor and county assessor duties
Sec. 5. A mobile home which is subject to taxation under this chapter shall be assessed by the assessor of the township within which the place of assessment is located, or the county assessor if there is no township assessor for the township. Each township assessor and the county assessor shall certify the assessments of mobile homes to the county auditor in the same manner provided for the certification of personal property assessments. The township or county assessor shall make this certification on the forms prescribed by the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.56; P.L.146-2008, SEC.96.

IC 6-1.1-7-6
Rate of tax; taxing district
Sec. 6. A tax is imposed upon each mobile home which is located within this state on the assessment date of a year. The rate of this tax for the year is the total rate used by the appropriate taxing district for tangible property taxes which are due that same year. The appropriate taxing district is the one in which the place of asssessment of the mobile home is located.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-7
Liability for tax; installment payments
Sec. 7. (a) The owner of a mobile home on the assessment date of a year is liable for the taxes imposed upon the mobile home for that year. Except as provided in subsection (b), the owner shall pay the taxes in two (2) equal, semi-annual installments. These semi-annual installments are due on May 10 and November 10 of the year of assessment.
(b) A county council may adopt an ordinance to require an owner to pay his property tax liability for his mobile home in one (1) installment, if the tax liability for a particular year is less than twenty-five dollars ($25). If the county council has adopted such an ordinance, then whenever a tax statement mailed under IC 6-1.1-22-8.1 shows that an owner's property tax liability for a particular year for a mobile home is less than twenty-five dollars ($25), the owner shall pay the entire tax liability for the mobile home for that year on May 10 of that year. (Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.57-1986, SEC.1; P.L.3-2008, SEC.33.

IC 6-1.1-7-8
Receipt for payment
Sec. 8. When a person pays the taxes imposed upon a mobile home, the county treasurer shall give the person a receipt for the payment. The county treasurer shall prepare the receipt on the form prescribed by the state board of accounts.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-9
Late payment or nonpayment; penalties
Sec. 9. If a semi-annual installment of taxes imposed for a year upon a mobile home is not paid on or before the due date prescribed under section 7 of this chapter, the same penalties apply that are imposed under IC 1971, 6-1.1-37-10 for the late payment of property taxes. In addition, the mobile home and the personal property of a delinquent taxpayer shall be levied upon and sold in the same manner that a taxpayer's personal property is levied upon and sold under IC 1971, 6-1.1-23 for the non-payment of personal property taxes.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-10
Movement of mobile home; transfer of title; permits
Sec. 10. (a) A mobile home may not be moved from one location to another unless the owner or the occupier obtains a permit to move the mobile home from the county treasurer.
(b) The bureau of motor vehicles may not transfer the title to a mobile home unless the owner obtains a permit to transfer the title from the county treasurer.
(c) A county treasurer shall issue a permit which is required to either move, or transfer the title to, a mobile home if the taxes due on the mobile home have been paid. The permit shall state the date it is issued.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-10.4
Sale of mobile home
Sec. 10.4. The owner of a mobile home who sells the mobile home to another person shall provide the purchaser with the permit required by section 10(b) of this chapter before the sale is consummated.
As added by Acts 1977, P.L.65, SEC.1.

IC 6-1.1-7-11
Movers of mobile homes; possession of permit
Sec. 11. (a) A person who is engaged to move a mobile home may not provide that service unless the owner or occupier presents him with a permit to move the mobile home and the permit is dated not

more than one (1) month before the date of the proposed move. The mover shall retain possession of the permit while the mobile home is in transit.
(b) The mover shall return the permit to the owner or occupier of the mobile home when the move is completed.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-12
Violation of IC 6-1.1-7-11(a); offense
Sec. 12. A person who violates section 11(a) of this chapter commits a Class C infraction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.601.

IC 6-1.1-7-13
Violation of IC 6-1.1-7-3; offense
Sec. 13. A person who violates section 3 of this chapter commits a Class C infraction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.602.

IC 6-1.1-7-14
Violation of IC 6-1.1-7-10.4; offense
Sec. 14. A person who violates section 10.4 of this chapter commits a Class C infraction.
As added by Acts 1977, P.L.65, SEC.2. Amended by Acts 1978, P.L.2, SEC.603.

IC 6-1.1-7-15
Waiver of personal property tax liability on certain mobile homes and manufactured homes; destruction of mobile home or manufactured home by owner required
Sec. 15. (a) This section applies to a mobile home or manufactured home:
(1) that has deteriorated to a degree that it can no longer provide suitable protection from the elements as to be used as a primary place of residence;
(2) that has little or no value as a structure to be rehabilitated for use as a primary place of residence;
(3) on which personal property tax liability has been imposed in an amount that exceeds the estimated resale value of the mobile home or manufactured home; and
(4) that has been abandoned in a mobile home community licensed under IC 16-41-27.
(b) The holder of the title of a mobile home or manufactured home described in subsection (a) may submit a written request to the county assessor for the county where the mobile home or manufactured home is located requesting that personal property tax liability imposed on the mobile home or manufactured home be waived. If the county assessor determines that the property that is the

subject of the request meets the requirements in subsection (a), the county assessor shall send to the applicant a letter that waives the property taxes, special assessments, interest, penalties, and costs assessed against the property under this article, subject to compliance with subsection (c). The county assessor shall deliver a copy of the letter to the county auditor and the county treasurer.
(c) Upon receipt of a letter waiving property taxes imposed on a mobile home or manufactured home, the holder of the title of the property that is the subject of a letter issued under subsection (b) shall:
(1) deliver a signed statement to the county assessor stating that the mobile home or manufactured home:
(A) will be dismantled or destroyed either at its present site or at a remote site; and
(B) will not be used again as a dwelling or other shelter; and
(2) dismantle or destroy the mobile home or manufactured home and not use the mobile home or manufactured home as a structure after the issuance date of the letter waiving property taxes.
(d) The county auditor shall remove from the tax duplicate the property taxes, special assessments, interest, penalties, and costs for which a waiver is granted under this section.
As added by P.L.182-2009(ss), SEC.92.



CHAPTER 8. TAXATION OF PUBLIC UTILITY COMPANIES

IC 6-1.1-8-2
Definitions
Sec. 2. As used in this chapter:
(1) The term "bridge company" means a company which owns or operates a toll bridge or an approach or facility operated in connection with such a bridge.
(2) The term "bus company" means a company (other than a street railway company) which is principally engaged in the business of transporting persons for hire by bus in or through two (2) or more townships of this state.
(3) The term "definite situs" means a permanent location in one (1) taxing district or a customary location for use in one (1) taxing district.
(4) The term "express company" means a company which is engaged in the business of transporting property by land, air, or water, and which does not itself operate the vehicles (except for terminal pickup and delivery vehicles) of transportation.
(5) The term "light, heat, or power company" means a company which is engaged in the business of furnishing light, heat, or power by electricity, gas, or steam.
(6) The term "pipe line company" means a company which is engaged in the business of transporting or transmitting any gas or fluid (except water) through pipes.
(7) The term "property" includes both tangible and intangible property.
(8) The term "public utility company" means a company which is subject to taxation under this chapter regardless of whether the company is operated by an individual, a partnership, an association, a corporation, a limited liability company, a fiduciary, or any other entity.
(9) The term "railroad company" means a company which owns or operates:
(i) a steam or electric railroad;
(ii) a suburban or interurban railroad;
(iii) a switching or terminal railroad; (iv) a railroad station, track, or bridge; or
(v) a facility which is part of a railroad system.
(10) The term "railroad car company" means a company (other than a railroad company) which owns or operates cars for the transportation of property on railroads.
(11) The term "sleeping car company" means a company (other than a railroad company) which owns or operates cars for the transportation of passengers on railroads.
(12) The term "street railway company" means a company which operates a passenger transportation business principally within one (1) or more municipalities regardless of whether the transportation vehicles operate on tracks, by means of electric power transmitted through wires, or by means of automotive equipment.
(13) The term "system" means all property owned or used by a public utility company or companies and operated as one (1) unit in furnishing a public utility service.
(14) The term "telephone, telegraph, or cable company" means a company which is principally engaged in the business of communicating by electrical transmission.
(15) The term "tunnel company" means a company which owns or operates a toll tunnel.
(16) The term "unit value" means the total value of all the property owned or used by a public utility company.
(17) The term "water distribution company" means a company which is engaged in the business of selling or distributing water by pipe, main, canal, or ditch.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.10; Acts 1981, P.L.66, SEC.1; Acts 1982, P.L.43, SEC.1; P.L.64-1983, SEC.1; P.L.59-1985, SEC.1; P.L.8-1993, SEC.79.

IC 6-1.1-8-3
Companies subject to taxation
Sec. 3. (a) Except as provided in subsection (c), the following companies are subject to taxation under this chapter:
(1) Each company which is engaged in the business of transporting persons or property.
(2) Each company which is engaged in the business of selling or distributing electricity, gas, steam, or water.
(3) Each company which is engaged in the business of transmitting messages for the general public by wire or airwaves.
(4) Each company which is engaged in the business of operating a sewage system or a sewage treatment plant.
(b) The companies which are subject to taxation under this chapter include, but are not limited to:
(1) bridge companies;
(2) bus companies;
(3) express companies;
(4) light, heat, or power companies;
(5) pipeline companies; (6) railroad companies;
(7) railroad car companies;
(8) sleeping car companies;
(9) street railway companies;
(10) telephone, telegraph, or cable companies;
(11) tunnel companies; and
(12) water distribution companies.
(c) The following companies are not subject to taxation under this chapter:
(1) Aviation companies.
(2) Broadcasting companies.
(3) Television companies.
(4) Water transportation companies.
(5) Companies which are operated by a municipality or a municipal corporation, except those utility companies owned or held in trust by a first class city.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.8, SEC.51; Acts 1981, P.L.66, SEC.2; P.L.64-1983, SEC.2; P.L.59-1985, SEC.2.

IC 6-1.1-8-4
Companies within and partially outside state; tax determinations
Sec. 4. (a) If a public utility company operates a system partially within and partially without this state, the company's property which is subject to taxation under this chapter is:
(1) that property which has a definite situs in this state; and
(2) that property which does not have a definite situs either in this state or in any other state and which the department of local government finance determines is taxable in this state.
(b) To determine the value of an interstate public utility company's property which does not have a definite situs either in this state or in any other state and which is taxable in this state, the department of local government finance shall consider the value of all the company's property which does not have a definite situs and shall allocate a reasonable portion of that property to this state. The department of local government finance shall make the allocation in a manner which is fair to both the state and the company.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.11; P.L.90-2002, SEC.57.

IC 6-1.1-8-5
Fixed property; definite-situs distributable property; indefinite-situs distributable property
Sec. 5. The property owned or used by the various public utility companies is classified under sections 6 through 18 of this chapter as fixed property, definite-situs distributable property, or indefinite-situs distributable property. When a reference is made in this chapter to fixed property, definite-situs distributable property, or indefinite-situs distributable property, the classifications contained in sections 6 through 18 of this chapter apply. (Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-8-6
Bridge companies
Sec. 6. (a) The fixed property of a bridge company consists of real property which is not part of a bridge head or right-of-way of the company. The remainder of the bridge company's property is distributable property.
(b) A bridge company's definite-situs distributable property consists of:
(1) bridges;
(2) land on which bridge heads are located; and
(3) the company's rights-of-way.
(c) A bridge company's property which is not described in subsection (a) or (b) is indefinite-situs distributable property. The department of local government finance shall apportion and distribute the assessed valuation of this property among the taxing districts in which the company has property that is described in either subsection (a) or (b). The amount which the department of local government finance shall distribute to a taxing district equals the product of (1) the total assessed valuation of the bridge company's indefinite-situs distributable property, multiplied by (2) a fraction, the numerator of which is the value of the company's property which is located in the taxing district and which is described in either subsection (a) or (b), and the denominator of which is the value of the company's property which is located in this state and which is described in either subsection (a) or (b).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.12; P.L.90-2002, SEC.58.

IC 6-1.1-8-7
Bus companies
Sec. 7. (a) The fixed property of a bus company consists of real property.
(b) A bus company's property which is not described in subsection (a) is indefinite-situs distributable property. This property includes, but is not limited to, buses and other mobile equipment. The department of local government finance shall apportion and distribute the assessed valuation of this property among the taxing districts in or through which the company operates its system. The amount which the department of local government finance shall distribute to a taxing district equals the product of (1) the total assessed valuation of the bus company's indefinite-situs distributable property, multiplied by (2) a fraction, the numerator of which is the company's average daily regularly scheduled passenger vehicle route miles in the taxing district, and the denominator of which is the company's average daily regularly scheduled passenger vehicle route miles in this state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.59; P.L.182-2009(ss), SEC.93.
IC 6-1.1-8-8
Express companies
Sec. 8. (a) The fixed property of an express company consists of real property. The remainder of the express company's property is indefinite-situs distributable property.
(b) The department of local government finance shall apportion and distribute the assessed valuation of an express company's indefinite-situs distributable property among the taxing districts in which the fixed property of the company is located. The amount which the department of local government finance shall distribute to a taxing district equals the product of (1) the total assessed valuation of the express company's indefinite-situs distributable property, multiplied by (2) a fraction, the numerator of which is the value of the company's fixed property which is located in the taxing district, and the denominator of which is the value of the company's fixed property which is located in this state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.60; P.L.182-2009(ss), SEC.94.

IC 6-1.1-8-9
Light, heat, or power companies
Sec. 9. (a) The fixed property of a light, heat, or power company consists of real property which is not part of the company's right-of-ways, transmission system, or distribution system.
(b) A light, heat, or power company's property which is not described as fixed property in subsection (a) of this section is definite-situs distributable property. This property includes, but is not limited to, turbo-generators, boilers, transformers, transmission lines, distribution lines, and pipe lines.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.182-2009(ss), SEC.95.

IC 6-1.1-8-10
Pipe line companies
Sec. 10. (a) The fixed property of a pipe line company consists of real property which is not part of a pipe line or right-of-way of the company.
(b) A pipe line company's property which is not described in subsection (a) is indefinite-situs distributable property. The department of local government finance shall apportion and distribute the assessed valuation of this property among the taxing districts in which the company's pipe lines are located. The amount which the department of local government finance shall distribute to a taxing district equals the product of (1) the total assessed valuation of the pipe line company's indefinite-situs distributable property, multiplied by (2) a fraction, the numerator of which is the length of the company's pipe lines in the taxing district, and the denominator of which is the length of the company's pipe lines in this state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.61; P.L.182-2009(ss), SEC.96.
IC 6-1.1-8-11
Railroad companies
Sec. 11. (a) The fixed property of the railroad company consists of real property which is not required for the operation of the railroad. The remaining property of the railroad company is distributable property.
(b) A railroad company's definite-situs distributable property consists of the company's:
(1) rights-of-way and road beds;
(2) station and depot grounds;
(3) yards, yard sites, superstructures, turntable, and turnouts;
(4) tracks;
(5) telegraph poles, wires, instruments, and other appliances, which are located on the right-of-ways; and
(6) any other buildings or fixed situs personal property used in the operation of the railroad.
(c) A railroad company's property which is not described in subsection (a) or (b) is indefinite-situs distributable property. This property includes, but is not limited to, rolling stock. The department of local government finance shall apportion and distribute the assessed valuation of this property among the taxing districts in which the railroad company operates its system. The amount which the department of local government finance shall distribute to a taxing district equals the product of (1) the total assessed valuation of the railroad company's indefinite-situs distributable property, multiplied by (2) a fraction, the numerator of which is the relative value of the company's main lines, branch lines, main tracks, second main tracks, and sidetracks, including all leased lines and tracks, which are located in the taxing district, and the denominator of which is the relative value of the company's main lines, branch lines, main tracks, second main tracks, and sidetracks, including all leased lines and tracks, which are located in this state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.62; P.L.182-2009(ss), SEC.97.

IC 6-1.1-8-12
Railroad car companies
Sec. 12. (a) The fixed property of a railroad car company consists of real property. The remainder of the railroad car company's property is indefinite-situs distributable property.
(b) The department of local government finance shall assess a railroad car company's indefinite-situs distributable property on the basis of the average number of cars owned or used by the company within this state during the twelve (12) months of the calendar year preceding the year of assessment. The average number of cars within this state equals the product of:
(1) the sum of "M" plus "E"; multiplied by
(2) a fraction, the numerator of which is "N", and the denominator of which is the number two (2).
"M" equals the mileage traveled by the railroad car company's cars

in this state divided by the mileage traveled by the company's cars both within and outside this state. "E" equals the earnings generated by the company's cars in this state divided by the earnings generated by the company's cars both within and outside this state. "N" equals the total number of cars owned or used by the company both within and outside this state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.13; P.L.78-1987, SEC.1; P.L.90-2002, SEC.63; P.L.182-2009(ss), SEC.98.

IC 6-1.1-8-12.5
Repealed
(Repealed by P.L.59-1985, SEC.37.)

IC 6-1.1-8-13
Sleeping car companies
Sec. 13. (a) The fixed property of a sleeping car company consists of real property.
(b) A sleeping car company's property which is not described in subsection (a) is indefinite-situs distributable property. The department of local government finance shall apportion and distribute the assessed valuation of this property among the taxing districts in or through which the company operates cars. The department of local government finance shall make the apportionment in a manner which it considers fair.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.64; P.L.182-2009(ss), SEC.99.

IC 6-1.1-8-14
Street railway companies
Sec. 14. (a) The fixed property of a street railway company consists of real property which is not part of the company's tracks or rights-of-way.
(b) A street railway company's property which is not described in subsection (a) is distributable property. This property includes, but is not limited to:
(1) rights-of-way of the company;
(2) tangible personal property which is located on a right-of-way of the company; and
(3) rolling stock.
(c) The department of local government finance shall apportion and distribute the assessed valuation of a street railway company's indefinite-situs distributable property among the taxing districts in or through which the company operates its system. The amount which the department of local government finance shall distribute to a taxing district equals the product of (1) the total assessed valuation of the street railway company's indefinite-situs distributable property, multiplied by (2) a fraction, the numerator of which is the company's average daily regularly scheduled passenger vehicle route miles in the taxing district, and the denominator of which is the company's

average daily regularly scheduled passenger vehicle route miles in this state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.14; P.L.90-2002, SEC.65; P.L.182-2009(ss), SEC.100.

IC 6-1.1-8-15
Telephone, telegraph, or cable companies
Sec. 15. (a) The fixed property of a telephone, telegraph, or cable company consists of real property which is not part of the company's rights-of-way or distribution system.
(b) A telephone, telegraph, or cable company's property which is not described under subsection (a) is indefinite-situs distributable property. The department of local government finance shall apportion and distribute the assessed valuation of this property among the taxing districts in which the company's lines or cables, including laterals, are located. The amount which the department of local government finance shall distribute to a taxing district equals the product of (1) the total assessed valuation of the telephone, telegraph, or cable company's indefinite-situs distributable property, multiplied by (2) a fraction, the numerator of which is the length of the company's lines and cables, including laterals, which are located in the taxing district, and the denominator of which is the length of the company's lines and cables, including laterals, which are located in this state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.66; P.L.182-2009(ss), SEC.101.

IC 6-1.1-8-16
Tunnel companies
Sec. 16. (a) The fixed property of a tunnel company consists of real property which is not part of a right-of-way of the company. The remainder of the tunnel company's property is distributable property.
(b) A tunnel company's definite-situs distributable property consists of the company's tunnels and rights-of-way.
(c) A tunnel company's property which is not described in subsection (a) or (b) is indefinite-situs distributable property. The department of local government finance shall apportion and distribute the assessed valuation of this property among the taxing districts in which the company has property that is described in either subsection (a) or (b). The amount which the department of local government finance shall distribute to a taxing district equals the product of (1) the total assessed valuation of the tunnel company's indefinite-situs distributable property, multiplied by (2) a fraction, the numerator of which is the value of the company's property which is located in the taxing district and which is described in either subsection (a) or (b), and the denominator of which is the value of the company's property which is located in this state and which is described in either subsection (a) or (b).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.67.
IC 6-1.1-8-17
Water distribution companies
Sec. 17. (a) The fixed property of a water distribution company consists of real property which is not part of the company's rights-of-way or distribution system. A well, settling basin, or reservoir (except an impounding reservoir) is not fixed property of a water distribution company if it is used to store treated water or water in the process of treatment.
(b) A water distribution company's property which is not described as fixed property under subsection (a) is indefinite-situs distributable property. The department of local government finance shall apportion and distribute the assessed valuation of this property among the taxing districts in which the company's water mains, including feeder and distribution mains, are located. The amount which the department of local government finance shall distribute to a taxing district equals the product of (1) the total assessed valuation of the water distribution company's indefinite-situs distributable property, multiplied by (2) a fraction, the numerator of which is the length of the company's water mains, including feeder and distribution mains, which are located in the taxing district, and the denominator of which is the length of the company's water mains, including feeder and distribution mains, which are located in this state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.68; P.L.182-2009(ss), SEC.102.

IC 6-1.1-8-18
Other companies
Sec. 18. For a public utility company which is not within one (1) of the classes of companies whose property is described in sections 6 through 17 of this chapter, the fixed property of the company consists of real property. The remainder of the company's property is indefinite-situs distributable property. The department of local government finance shall, in a manner which it considers fair, apportion and distribute the assessed valuation of the company's indefinite-situs distributable property among the taxing districts in which the company operates its system.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.69; P.L.182-2009(ss), SEC.103.

IC 6-1.1-8-19
Statement of value and description of property; filing deadline
Sec. 19. Each year a public utility company shall file a statement concerning the value and description of the property which is either owned or used by the company on the assessment date of that year. The company shall file this statement with the department of local government finance on the form prescribed by the department. The department of local government finance may extend the due date for a statement. Unless the department of local government finance grants an extension, a public utility company shall file its statement

for a year:
(1) on or before March 1st of that year unless the company is a railroad car company; or
(2) on or before May 1st of that year if the company is a railroad car company.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.66, SEC.4; P.L.59-1985, SEC.3; P.L.90-2002, SEC.70.

IC 6-1.1-8-20
Failure to file statement; penalty; action by attorney general
Sec. 20. (a) If a public utility company does not file a statement with the department of local government finance on or before the date prescribed under section 19 of this chapter, the company shall pay a penalty of one hundred dollars ($100) per day for each day that the statement is late.
(b) The department of local government finance shall notify the attorney general if a public utility company fails to file a statement on or before the due date. The attorney general shall then bring an action in the name of this state to collect the penalty due under this section.
(c) The state auditor shall deposit amounts collected under this section in the state treasury for credit to the state general fund.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.64-1983, SEC.4; P.L.59-1985, SEC.4; P.L.90-2002, SEC.71.

IC 6-1.1-8-21
Copies of various reports; requests from department of local government finance
Sec. 21. The department of local government finance may ask a public utility company to provide the department with copies of any reports which the company has filed with a state or federal agency if:
(1) the reports are related to the valuation, assessment, or taxation of the company's property; and
(2) the agency has either regulatory or taxing authority.
If the department of local government finance makes such a request, the company shall provide the department with copies of the reports. The department of local government finance may also inspect the original reports filed by the company regardless of whether or not the department has obtained copies of the reports from the company. In addition, the department of local government finance may inspect a public utility company's property, books, and records.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.72.

IC 6-1.1-8-22
Assessment by department of local government finance
Sec. 22. The department of local government finance shall assess the property of a public utility company based upon the information available to the department if the company:
(1) does not file a statement which is required under section 19

of this chapter;
(2) does not permit the department to examine the company's property, books, or records; or
(3) does not comply with a summons issued by the department.
An assessment which is made by the department of local government finance under this section is final unless the company establishes that the department committed actual fraud in making the assessment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.73.

IC 6-1.1-8-23
Repealed
(Repealed by P.L.182-2009(ss), SEC.460.)

IC 6-1.1-8-24
Township assessor or county assessor determination of assessed values
Sec. 24. (a) Each year, a township assessor, or the county assessor if there is no township assessor for the township, shall assess the fixed property that as of the assessment date of that year is:
(1) owned or used by a public utility company; and
(2) located in the township or county.
(b) The township or county assessor shall determine the assessed value of fixed property. A township assessor shall certify the assessed values to the county assessor on or before April 1 of the year of assessment. However, in a county with a township assessor in every township, the township assessor shall certify the list to the department of local government finance. The county assessor shall review the assessed values and shall certify the assessed values to the department of local government finance on or before April 10 of that year.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.24-1986, SEC.11; P.L.6-1997, SEC.31; P.L.90-2002, SEC.75; P.L.88-2005, SEC.10; P.L.146-2008, SEC.98.

IC 6-1.1-8-25
Assessment of distributable property
Sec. 25. (a) Each year the department of local government finance shall assess the distributable property which as of the assessment date of that year is owned or used by a public utility company. The department of local government finance shall determine the assessed value of distributable property. The department of local government finance shall equalize its assessments of distributable property in the same manner that it equalizes assessments of tangible property under IC 6-1.1-14.
(b) The department of local government finance shall distribute the assessed valuation of definite-situs distributable property to the taxing district in which the property is located. Except as provided in section 35 of this chapter, the department of local government finance shall apportion and distribute the assessed valuation of

indefinite-situs distributable property in the manner prescribed in sections 6 through 18 of this chapter. However, this subsection does not apply to that distributable property which is taxed under section 35 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.66, SEC.5; Acts 1981, P.L.67, SEC.1; P.L.24-1986, SEC.12; P.L.6-1997, SEC.32; P.L.90-2002, SEC.76.

IC 6-1.1-8-26
Valuation of company property
Sec. 26. (a) On or before June 1st of each year, the department of local government finance shall determine the just value of the property of each public utility company. Except for railroad car companies, the department of local government finance shall determine that just value by first determining the approximate unit value of each public utility company. The value of the distributable property of a public utility company, other than a railroad car company, equals the remainder of:
(1) the unit value of the company; minus
(2) the value of the company's fixed property.
The value of the distributable property of a railroad car company equals the value of all of the company's distributable property multiplied by the adjustment factor provided under section 12 of this chapter.
(b) In order to determine the unit value of a public utility company, the department of local government finance may consider:
(1) book value;
(2) cost of replacement or reproduction, less depreciation;
(3) cost of establishing and developing the business;
(4) amount and market value or sales price of outstanding securities;
(5) valuations determined by another governmental agency or indicated by a judicial decision, including but not limited to determinations made for rate making purposes;
(6) statistics and reports prepared or filed by the company;
(7) statistics and reports prepared by another governmental agency or by a private organization if the organization is considered reliable by investors and investment dealers;
(8) earnings capitalized at a reasonable rate; and
(9) any other information which the department considers relevant.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.66, SEC.6; Acts 1982, P.L.43, SEC.3; P.L.59-1985, SEC.5; P.L.90-2002, SEC.77.

IC 6-1.1-8-27
Certification of assessed value; notification of appeal; review by county assessor
Sec. 27. (a) As soon as the department of local government finance determines its final assessments of distributable property, the

department shall certify to the county assessor and the county auditor of each county the distributable property assessed values which the department determines are distributable to the taxing districts of the county. In addition, if a public utility company has appealed the department of local government finance's final assessment of the company's distributable property, the department shall notify the county auditor of the appeal.
(b) The county assessor shall review the department of local government finance's certification to determine if any of a public utility company's property which has a definite situs in the county has been omitted. The county auditor shall enter for taxation the assessed valuation of a public utility company's distributable property which the department distributes to a taxing district of the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.78; P.L.256-2003, SEC.2.

IC 6-1.1-8-28
Tentative assessment by the department; appeal opportunity
Sec. 28. (a) Each year the department of local government finance shall notify each public utility company of:
(1) the department's tentative assessment of the company's distributable property; and
(2) the value of the company's distributable property used by the department to determine the tentative assessment.
(b) The department of local government finance shall give the notice required by subsection (a) not later than:
(1) September 1 in the case of railroad car companies; and
(2) June 1 in the case of all other public utility companies.
(c) Not later than ten (10) days after a public utility company receives the notice required by subsection (a), the company may:
(1) file with the department its objections to the tentative assessment; and
(2) request that the department hold a preliminary conference on the tentative assessment.
(d) If the public utility company does not file its objections under subsection (c)(1) within the time allowed:
(1) the tentative assessment is considered final; and
(2) the company may appeal the assessment under section 30 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.66, SEC.7; P.L.59-1985, SEC.6; P.L.90-2002, SEC.79; P.L.154-2006, SEC.5.

IC 6-1.1-8-29
Preliminary conference; notice of final assessment
Sec. 29. (a) If a public utility company files its objections to a tentative assessment within the time allowed under section 28(c) of this chapter, the department of local government finance may hold a preliminary conference on the tentative assessment at a time and

place fixed by the department. After the preliminary conference, if any, the department of local government finance shall:
(1) make a final assessment of the company's distributable property; and
(2) notify the company of the final assessment.
(b) The department of local government finance must give notice of the final assessment under this section not later than:
(1) September 30 in the case of railroad car companies; and
(2) June 30 in the case of all other public utility companies.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.66, SEC.8; P.L.59-1985, SEC.7; P.L.90-2002, SEC.80; P.L.154-2006, SEC.6.

IC 6-1.1-8-30
Appeal to Indiana board; appeal to tax court
Sec. 30. (a) A public utility company may initiate an appeal of the final assessment of the company's distributable property by filing a petition with the Indiana board not later than forty-five (45) days after:
(1) the public utility company receives notice of the tentative assessment under section 28(a) of this chapter if the final assessment becomes final under section 28(d) of this chapter; or
(2) the department of local government finance gives the public utility company notice of the final determination under section 29(a) of this chapter.
(b) A public utility company may petition for judicial review of the Indiana board's final determination to the tax court under IC 6-1.1-15-5. However, the company must:
(1) file a petition for judicial review; and
(2) mail to the county auditor of each county in which the public utility company's distributable property is located:
(A) a notice that the petition was filed; and
(B) instructions for obtaining a copy of the petition;
not later than forty-five (45) days after the date of the notice of the Indiana board's final determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.291-1985, SEC.2; P.L.198-2001, SEC.24; P.L.178-2002, SEC.13; P.L.154-2006, SEC.7; P.L.219-2007, SEC.17.

IC 6-1.1-8-31
Appeal of final judgment; court procedure
Sec. 31. When a public utility company petitions for judicial review under section 30 of this chapter, the tax court shall:
(1) try the case without a jury;
(2) give preference to the case to ensure a prompt trial;
(3) review the Indiana board's final determination;
(4) presume the findings of the Indiana board are correct; and
(5) order the department of local government finance to file certified copies of the department's records related to the

assessment if the company asks the court to issue such an order.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.78-1987, SEC.3; P.L.198-2001, SEC.25.

IC 6-1.1-8-32
Setting aside final determination; grounds
Sec. 32. When a public utility company initiates an appeal under section 30 of this chapter, the tax court may set aside the Indiana board's final determination and direct the Indiana board to refer the matter to the department of local government finance with instructions to make another assessment if:
(1) the company shows that the department's final assessment, the department's apportionment and distribution of the final assessment, or the Indiana board's final determination is clearly incorrect because the department or the Indiana board violated the law or committed fraud; or
(2) the company shows that the department's final assessment is not supported by substantial evidence.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.291-1985, SEC.3; P.L.198-2001, SEC.26.

IC 6-1.1-8-33
Appeal of township or county assessor's assessment of fixed property
Sec. 33. A public utility company may appeal a township or county assessor's assessment of fixed property in the same manner that it may appeal a township or county assessor's assessment of tangible property under IC 6-1.1-15.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.146-2008, SEC.99.

IC 6-1.1-8-34
Rate of tax; time of payment
Sec. 34. Except for:
(1) a railroad car company's indefinite-situs distributable property; and
(2) the distributable property of a railroad company that provides service within a commuter transportation district established under IC 8-5-15 and utilizes electricity to power substantially all of its railroad passenger cars;
the various taxing units shall tax public utility company property assessed for a particular year at the same tax rates at which tangible property assessed for that same year is taxed. The public utility companies shall pay the taxes in the year following the year of assessment at the same time that taxes on tangible property are due under IC 6-1.1-22-9.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.67, SEC.2.

IC 6-1.1-8-35 Indefinite-situs distributable property of railroad car companies; distributable property of certain railroads; computation of tax; disposition of tax proceeds
Sec. 35. (a) Each year the department of local government finance shall tax:
(1) the indefinite-situs distributable property of railroad car companies; and
(2) the distributable property of a railroad company that provides service within a commuter transportation district established under IC 8-5-15 and utilizes electricity to power substantially all of its railroad passenger cars.
The department of local government finance shall compute the tax on a railroad car company's indefinite-situs distributable property based upon the average property tax rate in this state. The average property tax rate in this state for a year equals (A) the total of the property taxes in this state that will come due during that year divided by (B) the total net assessed valuation of property in this state for the preceding year's assessment. The department of local government finance shall base its computation of the average property tax rate for a year upon information which is available to the department as of December 31 of the preceding year. The department of local government finance shall compute the tax on a railroad company's distributable property based upon the average property tax rate that is imposed by taxing districts that are located in any county in which a railroad company, that is taxed under this section, provides railroad services. The average property tax rate of taxing districts that are located in any county in which a railroad company that is taxed under this section equals (i) the total of the property taxes in those taxing districts that will come due during that year divided by (ii) the total net assessed valuation of property in those districts for the preceding year's assessment. The department of local government finance shall base its computation on the average property tax rate for a year upon information which is available to the board as of December 31 of the preceding year.
(b) The department of local government finance shall certify the tax it imposes on indefinite-situs distributable property of railroad car companies and a railroad company's distributable property taxed under this section to the department of state revenue. Each of those companies shall pay the tax to the department of state revenue on or before December 31of the year the assessment is made. If one (1) of those companies does not pay the tax when it is due, the company shall pay a penalty, in addition to the tax, equal to twenty-five percent (25%) of the delinquent tax. When the tax imposed on indefinite-situs distributable property of railroad car companies by this chapter becomes delinquent, the department of state revenue shall proceed with the collection of the delinquent tax and penalty in accordance with the provisions of IC 6-8.1-8.
(c) The department of state revenue shall promptly deposit all amounts collected under this section that are derived from indefinite-situs distributable property of railroad car companies in

the state treasury for credit to the commuter rail service fund established by IC 8-3-1.5-20.5 to be used as provided in IC 8-3-1.5-20.5(c).
(d) The department of state revenue shall promptly deposit all amounts collected under this section from a railroad company in the state treasury for credit to the electric rail service fund established by IC 8-3-1.5-20.6.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.50, SEC.1; Acts 1981, P.L.66, SEC.9; Acts 1981, P.L.67, SEC.3; Acts 1982, P.L.43, SEC.4; P.L.73-1983, SEC.6; P.L.59-1985, SEC.8; P.L.253-1999, SEC.1; P.L.291-2001, SEC.232; P.L.90-2002, SEC.81; P.L.85-2011, SEC.1.

IC 6-1.1-8-35.1
Repealed
(Repealed by P.L.59-1985, SEC.37.)

IC 6-1.1-8-35.2
Retention and use of certain funds under section 35 of this chapter by commuter transportation district
Sec. 35.2. Notwithstanding section 35(c) of this chapter, as amended by P.L.253-1999, amounts that were:
(1) collected under section 35 of this chapter after June 30, 1999, and before January 1, 2001, and were derived from indefinite-situs distributable property of railroad car companies;
(2) credited to the commuter rail service fund established by IC 8-3-1.5-20.5; and
(3) distributed to a commuter transportation district;
may be retained by the commuter transportation district and used by the commuter transportation district for any legal purpose.
As added by P.L.220-2011, SEC.120.

IC 6-1.1-8-36
Payment of taxes regardless of pending appeal; injunction; reassessment of distributable property
Sec. 36. (a) A public utility company shall pay any taxes which are based upon the department of local government finance's assessment of distributable property regardless of whether or not an appeal of the assessment is pending. However, the collection of the taxes may be enjoined pending an original tax appeal under IC 33-26.
(b) The department of local government finance shall reassess distributable property and shall certify the reassessment to the county auditor of each county in which the property is taxable if:
(1) the Indiana board:
(A) sets aside the department's original assessment and orders the department to reassess the distributable property; or
(B) refers the matter to the department under section 32 of this chapter with instructions to make another assessment; and (2) the decision of:
(A) the Indiana board is not appealed to the tax court; or
(B) the tax court in which the matter was referred to the department under section 32 of this chapter is not appealed to the supreme court.
(c) If the tax court sets aside the Indiana board's final determination and the Indiana board reassesses distributable property, the Indiana board shall certify the reassessment to the county auditor of each county in which the property is taxable if the decision of the tax court is not appealed to the supreme court.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.291-1985, SEC.4; P.L.90-2002, SEC.82; P.L.98-2004, SEC.70.

IC 6-1.1-8-37
Reassessment of distributable property; refunds or taxes due
Sec. 37. (a) If:
(1) the department of local government finance's reassessment of distributable property is less than the department's original assessment; or
(2) the Indiana board's reassessment of distributable property is less than the department's original assessment;
the auditor of each affected county shall compute the tax refund, if any, which is due the public utility company. The county auditor shall then issue a warrant to the company for the amount of the refund due, and the county treasurer shall pay the warrant, without an appropriation for the disbursement.
(b) If:
(1) the department of local government finance's reassessment of distributable property is greater than the department's original assessment; or
(2) the Indiana board's reassessment of distributable property is greater than the department's original assessment;
the auditor of each affected county shall enter the difference as an assessment of omitted property. The county auditor shall compute and the county treasurer shall collect the additional tax due in he same manner that taxes on omitted property are computed and collect. However, the county officials may not charge penalty or interest on the additional tax due unless the public utility company does not pay the tax within thirty (30) days after the date notice of the additional tax due is given to the company.
(c) The accounts of the various taxing units shall be credited or charged with each unit's proportionate share of additional taxes collected and refunds made under this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.83.

IC 6-1.1-8-38
Lien; collection of delinquent taxes; penalties
Sec. 38. (a) Taxes which are based upon an assessment which is made under this chapter are a lien upon the property assessed. This

lien accrues on the assessment date of the year of assessment. In addition, the taxes are a personal debt of the public utility company in whose name the property is assessed.
(b) If a public utility company does not pay the taxes when they are due, the county treasurer shall notify the prosecuting attorney of that fact. The prosecuting attorney shall then bring an action against the company to recover the delinquent taxes or to enforce the lien upon the property, or both. In such an action, the judgment shall include a penalty equal to fifty percent (50%) of the delinquent taxes. This subsection does not apply to taxes on a railroad car company's indefinite-situs distributable property.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-8-39
Omitted property; assessment
Sec. 39. The annual assessments of a public utility company's property are presumed to include all the company's property which is subject to taxation under this chapter. However, this presumption does not preclude the subsequent assessment of a specific item of tangible property which is clearly shown to have been omitted from the assessments for that year. The appropriate township assessor, or the county assessor if there is no township assessor for the township, shall make assessments of omitted fixed property. The department of local government finance shall make assessments of omitted distributable property. However, the department of local government finance may not assess omitted distributable property after the expiration of ten (10) years from the last day of the year in which the assessment should have been made.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.84; P.L.146-2008, SEC.100.

IC 6-1.1-8-40
Omitted property; rate of assessment; interest
Sec. 40. When the department of local government finance assesses distributable property which was omitted from the assessment for a particular year, the department shall, as nearly as possible, assess the omitted distributable property in the same manner that the department assesses other distributable property. The taxes due on the omitted distributable property shall be calculated by using the same tax rates which were applicable for the tax year that the distributable property was omitted from the assessment. The public utility company shall pay interest on the taxes due on the omitted distributable property at the rate of two percent (2%) per month, or fraction of a month. The interest due shall be calculated on the period of time beginning with January 1 of the year following the year in which the property was omitted from the assessment and ending with the day the taxes are paid. However, the department of local government finance may waive any portion of the interest due under this section at the time the department makes its final assessment of the omitted distributable property. (Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.64-1983, SEC.3; P.L.90-2002, SEC.85.

IC 6-1.1-8-41
Valuation methods used in other states
Sec. 41. The department of local government finance shall keep itself informed about the methods which other states use to value public utility companies.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.86.

IC 6-1.1-8-42
Rules and regulations; promulgation
Sec. 42. (a) The department of local government finance shall promulgate rules and regulations to provide equal treatment for the public utility companies within each classification. These rules and regulations may not:
(1) prohibit the assessment and taxation of a company's property which is subject to taxation under this chapter; or
(2) prohibit the department of local government finance from making adjustments in those cases where the rules and regulations would result in an assessment that would be unfair to the state or to the public utility company.
(b) The department of local government finance may adopt rules and regulations to carry out the intent and provisions of this chapter. The rules and regulations must be consistent with this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.87.

IC 6-1.1-8-43
Purpose of chapter; conflicting provisions
Sec. 43. This chapter is designed to provide special rules for the assessment and taxation of public utility company property. If a provision of this chapter conflicts with any provision of another chapter of this article, the provision of this chapter controls with respect to the assessment and taxation of public utility company property.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-8-44
Reinstatement of utility property rules; prohibition against amendment of certain rules by department of local government finance
Sec. 44. (a) Except to the extent that it conflicts with a statute and subject to subsection (f), 50 IAC 5.1 (as in effect January 1, 2001), which was formerly incorporated by reference into this section, is reinstated as a rule.
(b) Tangible personal property within the scope of 50 IAC 5.1 (as in effect January 1, 2001) shall be assessed on the assessment dates in calendar years 2003 and thereafter in conformity with 50 IAC 5.1

(as in effect January 1, 2001).
(c) The publisher of the Indiana Administrative Code shall publish 50 IAC 5.1 (as in effect January 1, 2001) in the Indiana Administrative Code.
(d) 50 IAC 5.2 and any other rule to the extent that it conflicts with this section is void.
(e) A reference in 50 IAC 5.1 to a governmental entity that has been terminated or a statute that has been repealed or amended shall be treated as a reference to its successor.
(f) The department of local government finance may not amend or repeal the following (all as in effect January 1, 2001):
(1) 50 IAC 5.1-6-6.
(2) 50 IAC 5.1-6-7.
(3) 50 IAC 5.1-6-8.
(4) 50 IAC 5.1-6-9.
(5) 50 IAC 5.1-8-1.
(6) 50 IAC 5.1-9-1.
(7) 50 IAC 5.1-9-2.
As added by P.L.192-2002(ss), SEC.29. Amended by P.L.245-2003, SEC.7.



CHAPTER 8.2. CREDIT FOR RAILROAD CAR MAINTENANCE AND IMPROVEMENTS

IC 6-1.1-8.2-2
"Taxpayer" defined
Sec. 2. As used in this chapter, "taxpayer" means a railroad car company (as defined by IC 6-1.1-8-2).
As added by P.L.253-1999, SEC.2.

IC 6-1.1-8.2-3
"Tax liability" defined
Sec. 3. As used in this chapter, "tax liability" means a railroad car company's tax liability under IC 6-1.1-8-35. The term does not include interest or penalties.
As added by P.L.253-1999, SEC.2.

IC 6-1.1-8.2-4
Entitlement to credit
Sec. 4. A taxpayer is entitled to a credit against the taxpayer's tax liability in an amount set forth in section 5 of this chapter.
As added by P.L.253-1999, SEC.2.

IC 6-1.1-8.2-5
Determination of amount of credit
Sec. 5. (a) Subject to subsection (b), the amount of the credit that a taxpayer is entitled to under section 4 of this chapter for a particular calendar year is equal to the lesser of:
(1) twenty-five percent (25%) of the qualified expenditures made by the taxpayer in the calendar year immediately preceding the calendar year in which the tax liability is imposed; or
(2) the taxpayer's total tax liability for the calendar year. (b) The total amount of credits provided under this chapter in a calendar year may not exceed two million eight hundred thousand dollars ($2,800,000). If the total amount of credits applied for in a calendar year exceeds the maximum provided under this subsection, each taxpayer's credit shall be reduced by an amount determined under the following STEPS:
STEP ONE: Divide the maximum amount of credits provided by this chapter for the year by the total amount of credits applied for under this chapter for the year.
STEP TWO: Multiply the STEP ONE result by the total amount of credits applied for by the taxpayer for the year.
As added by P.L.253-1999, SEC.2.

IC 6-1.1-8.2-6
Filing expenditure statement
Sec. 6. To obtain the credit provided by section 4 of this chapter for a particular calendar year, a taxpayer must file with the department of local government finance an accurate statement of the qualified expenditures that entitle the taxpayer to a credit. The statement must be filed:
(1) in the form prescribed by the department of local government finance; and
(2) with the statement required for the calendar year to which the credit applies under IC 6-1.1-8-19.
As added by P.L.253-1999, SEC.2. Amended by P.L.90-2002, SEC.88.



CHAPTER 8.5. ASSESSMENT OF INDUSTRIAL FACILITIES

IC 6-1.1-8.5-2
"Industrial facility" defined
Sec. 2. As used in this chapter, "industrial facility" means a company's real property that:
(1) has been classified as industrial property under the rules of the department of local government finance; and
(2) has a true tax value, as estimated by the department, of at least twenty-five million dollars ($25,000,000) in a qualifying county.
The term includes real property that is used under an agreement under which the user exercises the beneficial rights of ownership for the majority of a year. The term does not include real property assessed under IC 6-1.1-8.
As added by P.L.151-2001, SEC.3. Amended by P.L.90-2002, SEC.89.

IC 6-1.1-8.5-3
"Qualifying county" defined
Sec. 3. As used in this chapter, "qualifying county" means a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by P.L.151-2001, SEC.3.

IC 6-1.1-8.5-4
Repealed
(Repealed by P.L.90-2002, SEC.528.)

IC 6-1.1-8.5-5
Facility to be assessed in prescribed manner
Sec. 5. An industrial facility located in a qualifying county shall be assessed in the manner prescribed in this chapter.
As added by P.L.151-2001, SEC.3.

IC 6-1.1-8.5-6
County assessor to provide list of industrial facilities annually to the department of local government finance
Sec. 6. Before January 1 of each year the county assessor of each qualifying county shall provide the department of local government finance a list of each industrial facility located in the qualifying county.
As added by P.L.151-2001, SEC.3. Amended by P.L.90-2002,

SEC.90; P.L.182-2009(ss), SEC.104.

IC 6-1.1-8.5-7
Notice of newly constructed facilities
Sec. 7. (a) The township assessor (if any) of each township in a qualifying county shall notify the department of local government finance of a newly constructed industrial facility that is located in the township served by the township assessor. The county assessor shall perform this duty for a township in a qualifying county if there is no township assessor for the township.
(b) Each building commissioner in a qualifying county shall notify the department of local government finance of a newly constructed industrial facility that is located in the jurisdiction served by the building commissioner.
(c) The department of local government finance shall schedule an assessment under this chapter of a newly constructed industrial facility within six (6) months after receiving notice of the construction under this section.
As added by P.L.151-2001, SEC.3. Amended by P.L.90-2002, SEC.91; P.L.146-2008, SEC.101.

IC 6-1.1-8.5-8 Version a
Reassessment by the department; local officials may not reassess
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 8. (a) For purposes of the general reassessment under IC 6-1.1-4-4 or a new assessment, the department of local government finance shall assess each industrial facility in a qualifying county.
(b) The following may not assess an industrial facility in a qualifying county:
(1) A county assessor.
(2) An assessing official.
(3) A county property tax assessment board of appeals.
As added by P.L.151-2001, SEC.3. Amended by P.L.90-2002, SEC.92; P.L.154-2006, SEC.8.

IC 6-1.1-8.5-8 Version b
Reassessment by the department; local officials may not reassess
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 8. (a) For purposes of:
(1) a general reassessment under IC 6-1.1-4-4;
(2) a reassessment of a group of parcels under a county's reassessment plan prepared under IC 6-1.1-4-4.2; or
(3) a new assessment;
the department of local government finance shall assess each industrial facility in a qualifying county.
(b) The following may not assess an industrial facility in a qualifying county: (1) A county assessor.
(2) An assessing official.
(3) A county property tax assessment board of appeals.
As added by P.L.151-2001, SEC.3. Amended by P.L.90-2002, SEC.92; P.L.154-2006, SEC.8; P.L.112-2012, SEC.23.

IC 6-1.1-8.5-9
Support of department's assessor
Sec. 9. The county assessor of the qualifying county in which an industrial facility is located shall provide support to the assessor of the department of local government finance during the course of the assessment of the industrial facility.
As added by P.L.151-2001, SEC.3. Amended by P.L.90-2002, SEC.93.

IC 6-1.1-8.5-10
Certification of true tax values
Sec. 10. (a) When the department of local government finance determines its final assessments of an industrial facility under this chapter, the department shall certify the true tax values to the county assessor and the county auditor of the qualifying county in which the property is located. In addition, if an industrial company has appealed the department of local government finance's final assessment of the industrial facility, the department of local government finance shall notify the county auditor of the appeal.
(b) The county assessor of a qualifying county shall review the certification of the department of local government finance to determine if any of an industrial company's property has been omitted and notify the department of additions the county assessor finds are necessary. The department of local government finance shall consider the county assessor's findings and make any additions to the certification the department of local government finance finds are necessary. The county auditor shall enter for taxation the assessed valuation of an industrial facility that is certified by the department of local government finance.
As added by P.L.151-2001, SEC.3. Amended by P.L.90-2002, SEC.94.

IC 6-1.1-8.5-11
Appeal of industrial facility assessment to the Indiana board; appeal procedure; deadline for determination
Sec. 11. (a) The industrial company that owns or uses the industrial facility assessed by the department of local government finance under this chapter may appeal that assessment to the Indiana board. Subject to subsections (b), (c), (d), and (e), the county assessor of the county in which the industrial facility assessed by the department of local government finance is located may appeal that assessment to the Indiana board.
(b) The county assessor of a qualifying county may not expend public money appealing an assessment under this section unless the

following requirements are met before a petition for review is submitted to the Indiana board:
(1) The county assessor submits to the county fiscal body a written estimate of the cost of the appeal.
(2) The county fiscal body adopts a resolution approving the county assessor's proposed expenditure to carry out the appeal.
(3) The total amount of the proposed expenditure is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
(c) Except as otherwise provided in subsections (d) and (e), an appeal under this section shall be conducted in the same manner as an appeal under IC 6-1.1-15-4 through IC 6-1.1-15-8. An assessment made under this chapter that is not appealed under this section is a final unappealable order of the department of local government finance.
(d) With respect to an appeal filed by a county assessor under this section the following apply:
(1) In the petition for review to the Indiana board, the county assessor shall state what the county assessor contends the assessed value of the industrial facility should be and provide substantial evidence in support of that contention. Failure to comply with this requirement results in dismissal of the county assessor's petition for review and no further appeal of the assessment by the county assessor may be taken.
(2) Not later than thirty (30) days after the county assessor files a petition for review in compliance with subdivision (1), the Indiana board shall hold a hearing at which the county assessor must establish a reasonable likelihood of success on any contentions made in the petition for review including, without limitation, the contention required under subdivision (1) regarding the assessed value of the real estate. The industrial company whose industrial facility is the subject of the county assessor's petition for review and the department of local government finance has the right to appear at this hearing and to present testimony, to cross-examine witnesses, and to present evidence regarding the county assessor's contentions.
(3) Not later than thirty (30) days after the hearing held under subdivision (2), the Indiana board shall issue a determination whether the county assessor has established a reasonable likelihood of success on the contentions in the petition for review. If the Indiana board determines that the county assessor has not established a reasonable likelihood of success on the contentions in the petition for review, the county assessor's petition for review shall be dismissed and no further appeal of the assessment by the county assessor may be taken. If the Indiana board determines that the county assessor has established a reasonable likelihood of success on the contentions in the petition for review, the Indiana board's determination does not create the presumption that the county assessor's contentions are valid. A determination by the Indiana

board that the county assessor has established a reasonable likelihood of success on the contentions in the petition for review may be appealed to the Indiana tax court as an interlocutory appeal. A party may petition for review by the Indiana supreme court of the Indiana tax court's ruling regarding an interlocutory appeal brought under this subdivision.
(4) The Indiana board shall not hold a hearing on the appeal under IC 6-1.1-15-4 and the county assessor shall not be permitted to conduct discovery under the Indiana board's administrative rules until a determination has been issued under subdivision (3) and:
(A) any interlocutory appeal under subdivision (3) has been ruled on by the Indiana tax court; or
(B) the Indiana supreme court has either rejected a petition for review concerning the Indiana tax court's ruling on the interlocutory appeal or issued a decision regarding the Indiana tax court's ruling on the interlocutory appeal.
(e) On any appeal that has not been dismissed, the Indiana board shall issue an order within one (1) year after:
(1) the taxpayer filed its petition for review;
(2) the issuance of the Indiana board's determination under subsection (d)(3) in the case of an appeal by the county assessor; or
(3) the Indiana tax court or Indiana supreme court rules on a taxpayer's interlocutory appeal under subsection (d)(3) in the case of an appeal by the county assessor;
whichever is latest.
As added by P.L.151-2001, SEC.3. Amended by P.L.90-2002, SEC.95; P.L.182-2009(ss), SEC.105.

IC 6-1.1-8.5-12
Rules
Sec. 12. The department of local government finance shall adopt rules to provide just valuations of industrial facilities under this chapter.
As added by P.L.151-2001, SEC.3. Amended by P.L.90-2002, SEC.96.

IC 6-1.1-8.5-13
Conflicts with provisions in other chapters
Sec. 13. This chapter is designed to provide special rules for the assessment and taxation of industrial facilities in a qualifying county. If a provision of this chapter conflicts with a provision of another chapter of this article, the provision of this chapter controls with respect to the assessment and taxation of an industrial facility.
As added by P.L.151-2001, SEC.3.



CHAPTER 8.7. ASSESSMENT OF INDUSTRIAL FACILITIES

IC 6-1.1-8.7-2
"Industrial facility"
Sec. 2. As used in this chapter, "industrial facility" means a company's real property that:
(1) has been classified as industrial property under the rules of the department; and
(2) has a true tax value, as estimated by the department, of at least twenty-five million dollars ($25,000,000) in a county.
The term includes real property that is used under an agreement under which the user exercises the beneficial rights of ownership for the majority of a year. The term does not include real property assessed under IC 6-1.1-8.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-3 Version a
Petitions for reassessment of industrial facilities
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. (a) Before January 1 of each year that a general reassessment commences under IC 6-1.1-4-4, two hundred fifty (250) or more owners of real property in a township may petition the department to assess the real property of an industrial facility in the township for that general reassessment.
(b) An industrial company may at any time petition the department to assess the real property of an industrial facility owned or used by the company.
(c) Before January 1 of any year, the county assessor of the county in which an industrial facility is located may petition the department to assess the real property of the industrial facility for the assessment date in the following year.
As added by P.L.198-2001, SEC.27. Amended by P.L.219-2007, SEC.18; P.L.113-2010, SEC.21.

IC 6-1.1-8.7-3 Version b
Petitions for reassessment of industrial facilities
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. (a) Two hundred fifty (250) or more owners of real

property in a township may petition the department to assess the real property of an industrial facility in the township.
(b) An industrial company may at any time petition the department to assess the real property of an industrial facility owned or used by the company.
(c) Before January 1 of any year, the county assessor of the county in which an industrial facility is located may petition the department to assess the real property of the industrial facility for the assessment date in the following year.
As added by P.L.198-2001, SEC.27. Amended by P.L.219-2007, SEC.18; P.L.113-2010, SEC.21; P.L.112-2012, SEC.24.

IC 6-1.1-8.7-4
Assessments by department of local government finance
Sec. 4. The department may assess the real property of an industrial facility pursuant to a petition filed under section 3 of this chapter.
As added by P.L.198-2001, SEC.27. Amended by P.L.219-2007, SEC.19.

IC 6-1.1-8.7-5
Scheduling of assessments
Sec. 5. (a) If the department determines to assess an industrial facility pursuant to a petition filed under section 3(b) or 3(c) of this chapter, the department shall schedule the assessment not later than six (6) months after receiving the petition.
(b) If the department determines to assess an industrial facility pursuant to a petition filed under section 3(a) of this chapter, the department shall schedule the assessment not later than three (3) months after the assessment date for which the petition was filed.
As added by P.L.198-2001, SEC.27. Amended by P.L.219-2007, SEC.20; P.L.113-2010, SEC.22.

IC 6-1.1-8.7-6
Support from county assessors
Sec. 6. The county assessor of the county in which the industrial facility is located shall provide support to the department's assessor during the course of the assessment of an industrial facility.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-7
Certification of values; appeal and review
Sec. 7. (a) When the department determines its final assessments of an industrial facility, the department shall certify the true tax values to the county assessor and the county auditor of the county in which the property is located. In addition, if an industrial company has appealed the department's final assessment of the industrial facility, the department shall notify the county auditor of the appeal.
(b) The county assessor shall review the certification of the department to determine if any of an industrial company's property

has been omitted and notify the department of additions the county assessor finds are necessary. The department shall consider the county assessor's findings and make any additions to the certification the department finds are necessary. The county auditor shall enter for taxation the assessed valuation of an industrial facility that is certified by the department.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-8
Appeal of industrial facility assessment to the Indiana board; appeal procedure; deadline for determination
Sec. 8. (a) The industrial company that owns or uses the industrial facility assessed by the department under this chapter may appeal that assessment to the Indiana board. Subject to subsections (b), (c), (d), and (e), the county assessor of the county in which the industrial facility is located may appeal an assessment by the department made under this chapter to the Indiana board.
(b) The county assessor of a qualifying county may not expend public money appealing an assessment under this section unless the following requirements are met before a petition for review is submitted to the Indiana board:
(1) The county assessor submits to the county fiscal body a written estimate of the cost of the appeal.
(2) The county fiscal body adopts a resolution approving the county assessor's proposed expenditure to carry out the appeal.
(3) The total amount of the proposed expenditure is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
(c) Except as otherwise provided in subsections (d) and (e), an appeal under this section shall be conducted in the same manner as an appeal under IC 6-1.1-15-4 through IC 6-1.1-15-8. An assessment made under this chapter that is not appealed under this section is a final unappealable order of the department.
(d) With respect to an appeal filed by a county assessor under this section the following apply:
(1) In the petition for review to the Indiana board, the county assessor shall state what the county assessor contends the assessed value of the industrial facility should be and provide substantial evidence in support of that contention. Failure to comply with this requirement results in dismissal of the county assessor's petition for review, and no further appeal of the assessment by the county assessor may be taken.
(2) Not later than thirty (30) days after the county assessor files a petition for review in compliance with subdivision (1), the Indiana board shall hold a hearing at which the county assessor must establish a reasonable likelihood of success on any contentions made in the petition for review including, without limitation, the contention required under subdivision (1) regarding the assessed value of the real estate. The industrial company whose industrial facility is the subject of the county

assessor's petition for review and the department have the right to appear at this hearing and to present testimony, to cross-examine witnesses, and to present evidence regarding the county assessor's contentions.
(3) Not later than thirty (30) days after the hearing held under subdivision (2), the Indiana board shall issue a determination whether the county assessor has established a reasonable likelihood of success on the contentions in the petition for review. If the Indiana board determines that the county assessor has not established a reasonable likelihood of success on the contentions in the petition for review, the county assessor's petition for review shall be dismissed, and no further appeal of the assessment by the county assessor may be taken. If the Indiana board determines that the county assessor has established a reasonable likelihood of success on the contentions in the petition for review, the Indiana board's determination does not create the presumption that the county assessor's contentions are valid. A determination by the Indiana board that the county assessor has established a reasonable likelihood of success on the contentions in the petition for review may be appealed to the Indiana tax court as an interlocutory appeal. A party may petition for review by the Indiana supreme court of the Indiana tax court's ruling regarding an interlocutory appeal brought under this subdivision.
(4) The Indiana board shall not hold a hearing on the appeal under IC 6-1.1-15-4 and the county assessor shall not be permitted to conduct discovery under the Indiana board's administrative rules until a determination has been issued under subdivision (3) and:
(A) any interlocutory appeal under subdivision (3) has been ruled on by the Indiana tax court; or
(B) the Indiana supreme court has either rejected a petition for review concerning the Indiana tax court's ruling on the interlocutory appeal or issued a decision regarding the Indiana tax court's ruling on the interlocutory appeal.
(e) On any appeal that has not been dismissed, the Indiana board shall issue an order within one (1) year after:
(1) the taxpayer filed its petition for review;
(2) the issuance of the Indiana board's determination under subsection (d)(3) in the case of an appeal by the county assessor; or
(3) the Indiana tax court or the Indiana supreme court rules on a taxpayer's interlocutory appeal under subsection (d)(3) in the case of an appeal by the county assessor;
whichever is latest.
As added by P.L.198-2001, SEC.27. Amended by P.L.219-2007, SEC.21; P.L.182-2009(ss), SEC.106.

IC 6-1.1-8.7-9
Adoption of rules Sec. 9. The department may adopt rules to provide just valuations of industrial facilities under this chapter.
As added by P.L.198-2001, SEC.27. Amended by P.L.219-2007, SEC.22.

IC 6-1.1-8.7-10
Conflict of laws
Sec. 10. This chapter is designed to provide special rules for the assessment and taxation of certain industrial facilities. If a provision of this chapter conflicts with a provision of another chapter of this article, the provision of this chapter controls with respect to the assessment and taxation of an industrial facility.
As added by P.L.198-2001, SEC.27.



CHAPTER 9. ASSESSMENT OF OMITTED OR UNDERVALUED TANGIBLE PROPERTY

IC 6-1.1-9-2
Adjustment statement; filing
Sec. 2. If under this chapter any omitted or undervalued tangible property is assessed or its assessed valuation is increased, the board or official who makes the adjustment shall file with the county auditor a written statement which contains:
(1) the reasons why the action was taken; and
(2) the facts or evidence on which the reasons are based.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-9-3
Increasing assessment; limitation; failure to file or fraudulent filing
Sec. 3. (a) If a taxpayer files a personal property return for a particular year, personal property which is omitted from or undervalued on the return may be assessed, or its assessed value may be increased, only if the notice required under section 1 of this chapter is given within three (3) years after the date the return is filed. However, if the taxpayer's personal property return for a particular year substantially complies with the provisions of this article and the regulations of the department of local government finance, an assessing official or a county property tax assessment board of appeals may change the assessed value claimed by the taxpayer on the return only within the time period prescribed in IC 6-1.1-16-1.
(b) If a taxpayer fails to file a personal property return for a particular year, the taxpayer's personal property may be assessed for that year only if the notice required by section 1 of this chapter is given within ten (10) years after the date on which the return for that year should have been filed.
(c) If a taxpayer files a fraudulent personal property return, or

fails to file a return with the intent to evade the payment of property taxes, the assessment limitations prescribed in subsections (a) and (b) do not apply.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.34; P.L.90-2002, SEC.97.

IC 6-1.1-9-4
Prior year assessments; notice; bona fide purchasers; lien exemptions
Sec. 4. (a) Real property may be assessed, or its assessed value increased, for a prior year under this chapter only if the notice required by section 1 of this chapter is given within three (3) years after the assessment date for that prior year.
(b) With respect to real property which is owned by a bona fide purchaser without knowledge, no lien attaches for any property taxes which result from an assessment, or an increase in assessed value, made under this chapter for any period before his purchase of the property.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-9-5
Petition for review; changing tax duplicate
Sec. 5. If a timely petition for review is not filed, the county auditor shall immediately make changes in the tax duplicate to reflect the assessment adjustments made under this chapter. If a timely petition for review is filed, the county auditor may not make the changes until the adjustments are finally determined on review and appeal.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-9-6
Discovering undervalued or omitted property; examination of record
Sec. 6. The county assessor shall obtain from the county auditor or the township assessors (if any) all returns for tangible property made by the township assessors of the county and all assessment lists, schedules, statements, maps, and other books and papers filed with the county auditor by the township assessors. For purposes of discovering undervalued or omitted property, the county assessor shall carefully examine the county tax duplicates and all other pertinent records and papers of the county auditor, treasurer, recorder, clerk, sheriff, and surveyor. The county assessor shall, in the manner prescribed in this article, assess all omitted or undervalued tangible property which is subject to assessment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.146-2008, SEC.103.

IC 6-1.1-9-7
Examination of records; expenses
Sec. 7. If a county assessor believes that a taxpayer of his county

has not properly reported any personal property and that it is thus necessary to examine any records, property, or persons situated outside the county, he shall inform the county board of commissioners of his belief. If the board is satisfied that the examination is necessary, the board may direct the county assessor to conduct it. If the board so directs, the county assessor shall make the examination. The board of commissioners shall pay the expenses incurred by the county assessor in making the examination if he submits an itemized statement of his expenses and a voucher for each item of expense.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-9-8
Repealed
(Repealed by P.L.41-1993, SEC.52.)

IC 6-1.1-9-9
Petition to department of local government finance not required
Sec. 9. A petition to the department of local government finance is not necessary with respect to any assessment, or increase in assessed valuation, which is made under this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.98.

IC 6-1.1-9-10
Correction of overreporting
Sec. 10. (a) If in the course of a review of a taxpayer's personal property assessment under this chapter an assessing official or the assessing official's representative or contractor discovers an error indicating that the taxpayer has overreported a personal property assessment, the assessing official shall:
(1) adjust the personal property assessment to correct the error; and
(2) process a refund or credit for any resulting overpayment.
(b) Application of subsection (a) is subject to the restrictions of IC 6-1.1-11-1.
As added by P.L.154-2006, SEC.9.



CHAPTER 10. EXEMPTIONS

IC 6-1.1-10-2
State property
Sec. 2. Except as otherwise provided by law, the property owned by this state, a state agency, or the bureau of motor vehicles commission is exempt from property taxation.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.2-1991, SEC.34.

IC 6-1.1-10-3
Bridges and tangible appurtenant property
Sec. 3. (a) A bridge, including the tangible property appurtenant to it, is exempt from property taxation if:
(1) the bridge is constructed:
(A) entirely within this state and across a navigable stream; or
(B) across a stream forming a boundary of this state;
(2) the bridge is owned by a state or a political subdivision of a state; and
(3) the bridge:
(A) is (except as provided in subsection (b) of this section)

operated free of tolls; or
(B) was authorized or consented to by an act of Congress.
(b) The exemption provided in this section may not be denied because tolls are charged if the tolls are levied:
(1) to establish a sinking fund for the cost, including interest and other financing charges, of the bridge and its approaches; or
(2) to provide for the proper maintenance, repair, and operation of the bridge and its approaches.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.42-2011, SEC.5.

IC 6-1.1-10-4
Political subdivision property
Sec. 4. Except as otherwise provided by law, the property owned by a political subdivision of this state is exempt from property taxation.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-5
Municipal property
Sec. 5. (a) Property is exempt from property taxation if it is owned by a city or town and is used to provide a municipal service.
(b) For purposes of this section, property used to provide a municipal service includes:
(1) a public school or library;
(2) a municipally owned park, golf course, playground, swimming pool, hospital, waterworks, electric utility, gas or heating plant, sewage treatment or disposal plant, cemetery, auditorium, or gymnasium; and
(3) any other municipally owned property, utility, or institution.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.15.

IC 6-1.1-10-5.5
Urban homesteading property
Sec. 5.5. Real property held under IC 36-7-17, which is conveyed by contract with retention of the deed by the city is deemed to be the property of the city held for municipal purposes and is exempt from property taxation.
(Formerly: Acts 1975, P.L.195, SEC.4.) As amended by Acts 1981, P.L.11, SEC.22.

IC 6-1.1-10-6
Municipally owned water company property
Sec. 6. (a) Property which is owned by a domestic corporation of this state is exempt from property taxation if:
(1) the corporation owns a water system or waterworks;
(2) the corporation is, pursuant to a contract, supplying its entire output of water at wholesale rates to a city or town of this state;

and
(3) the city or town which receives the water owns at least ninety-five percent (95%) of the corporation's capital stock.
(b) For purposes of this section, stock is preferred stock and not capital stock if:
(1) fixed dividends are payable to the stock owner at a rate not to exceed six percent (6%) per year; and
(2) the stock owner has no further right to participate in the profits of the corporation.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-7
Nonprofit water companies
Sec. 7. Property is exempt from property taxation if it is owned by a non-profit corporation which is engaged in the sale and distribution of water. However, this exemption only applies if the corporation is operated on a not-for-profit basis.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.65-1983, SEC.1.

IC 6-1.1-10-8
Nonprofit sewage disposal company
Sec. 8. Property is exempt from property taxation if it is owned by a non-profit corporation which is engaged in a sewage disposal service within a rural area of this state. However, this exemption only applies if the corporation is operated on a not-for-profit basis.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-9
Industrial waste control facilities
Sec. 9. (a) For purposes of this section, "industrial waste control facility" means personal property which is:
(1) included either as a part of or an adjunct to a privately owned manufacturing or industrial plant or coal mining operation; and
(2) used predominantly to:
(A) prevent, control, reduce, or eliminate pollution of a stream or a public body of water located within or adjoining this state by treating, pretreating, stabilizing, isolating, collecting, holding, controlling, or disposing of waste or contaminants generated by the plant; or
(B) meet state or federal reclamation standards for a coal mining operation.
The term includes personal property that is under construction or in the process of installation and that will be used for the purposes described in this subsection when placed in service. The term also includes spare parts held exclusively for installation in or as part of personal property that qualifies for the exemption under this section.
(b) An industrial waste control facility is exempt from property taxation if it is not used in the production of property for sale. (Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.16; P.L.79-1987, SEC.1; P.L.41-1993, SEC.8.

IC 6-1.1-10-10
Industrial waste control facilities; claiming exemptions; investigations; determinations of department
Sec. 10. (a) The owner of an industrial waste control facility who wishes to obtain the exemption provided in section 9 of this chapter shall file an exemption claim along with the owner's annual personal property return. The claim shall describe and state the assessed value of the property for which an exemption is claimed.
(b) The owner shall, by registered or certified mail, forward a copy of the exemption claim to the department of environmental management. The department shall acknowledge its receipt of the claim.
(c) The department of environmental management may investigate any claim. The department may also determine if the property for which the exemption is claimed is being utilized as an industrial waste control facility. Within one hundred twenty (120) days after a claim is mailed to the department, the department may certify its written determination to the township or county assessor with whom the claim was filed.
(d) The determination of the department remains in effect:
(1) as long as the owner owns the property and uses the property as an industrial waste control facility; or
(2) for five (5) years;
whichever is less. In addition, during the five (5) years after the department's determination the owner of the property must notify the county assessor and the department in writing if any of the property on which the department's determination was based is disposed of or removed from service as an industrial waste control facility.
(e) The department may revoke a determination if the department finds that the property is not predominantly used as an industrial waste control facility.
(f) The township or county assessor, in accord with the determination of the department, shall allow or deny in whole or in part each exemption claim. However, if the owner provides the assessor with proof that a copy of the claim has been mailed to the department, and if the department has not certified a determination to the assessor within one hundred twenty (120) days after the claim has been mailed to the department, the assessor shall allow the total exemption claimed by the owner.
(g) The assessor shall reduce the assessed value of the owner's personal property for the year for which an exemption is claimed by the amount of exemption allowed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.143-1985, SEC.183; P.L.80-1987, SEC.1; P.L.41-1993, SEC.9; P.L.146-2008, SEC.104.

IC 6-1.1-10-11 Industrial waste control facilities; appeal of exemption claims
Sec. 11. A determination by the department of environmental management under section 10 of this chapter may be appealed by the property owner to the circuit court of the county in which the property is located. The court shall try the appeal without a jury. Either party may appeal the circuit court's decision in the same manner that other civil cases may be appealed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.143-1985, SEC.184.

IC 6-1.1-10-12
Stationary or unlicensed mobile air pollution control system
Sec. 12. (a) Personal property is exempt from property taxation if:
(1) it is part of a stationary or unlicensed mobile air pollution control system of a private manufacturing, fabricating, assembling, extracting, mining, processing, generating, refining, or other industrial facility;
(2) it is not primarily used in the production of property for sale;
(3) it is employed predominantly in the operation of the air pollution control system;
(4) the air pollution control system is designed and used for the improvement of public health and welfare by the prevention or elimination of air contamination caused by industrial waste or contaminants;
(5) a sanitary treatment or elimination service for the waste or contaminants is not provided by public authorities; and
(6) it is acquired for the purpose of complying with any state, local, or federal environmental quality statutes, regulations, or standards.
(b) The property that is exempt under this section includes the following personal property:
(1) Personal property that is under construction or in the process of installation and that will be used for the purposes described in subsection (a) when placed in service.
(2) Spare parts held exclusively for installation in or as part of personal property that qualifies for the exemption under this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.37, SEC.1; P.L.41-1993, SEC.10.

IC 6-1.1-10-13
Stationary or unlicensed mobile air pollution control system; claim for exemption
Sec. 13. (a) The owner of personal property which is part of a stationary or unlicensed mobile air pollution control system who wishes to obtain the exemption provided in section 12 of this chapter shall claim the exemption on the owner's annual personal property return. On the return, the owner shall describe and state the assessed value of the property for which the exemption is claimed. (b) The township or county assessor shall:
(1) review the exemption claim; and
(2) allow or deny it in whole or in part.
In making the decision, the township or county assessor shall consider the requirements stated in section 12 of this chapter.
(c) The township or county assessor shall reduce the assessed value of the owner's personal property for the year for which the exemption is claimed by the amount of exemption allowed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.37, SEC.2; P.L.146-2008, SEC.105.

IC 6-1.1-10-14
Industrial waste control facility; stationary air purification system; action on exemption claim treated as assessment
Sec. 14. The action taken by a township or county assessor on an exemption claim filed under section 10 or 13 of this chapter shall be treated as an assessment of personal property. Thus, the assessor's action is subject to all the provisions of this article pertaining to notice, review, or appeal of personal property assessments.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.146-2008, SEC.106.

IC 6-1.1-10-15
Public airports
Sec. 15. (a) The acquisition and improvement of land for use by the public as an airport and the maintenance of commercial passenger aircraft is a municipal purpose regardless of whether the airport or maintenance facility is owned or operated by a municipality. The owner of any airport located in this state, who holds a valid and current public airport certificate issued by the Indiana department of transportation, may claim an exemption for only so much of the land as is reasonably necessary to and used for public airport purposes. A person maintaining commercial passenger aircraft in a county having a population of:
(1) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000); or
(2) more than three hundred thousand (300,000) but less than four hundred thousand (400,000);
may claim an exemption for commercial passenger aircraft not subject to the aircraft excise tax under IC 6-6-6.5 that is being assessed under this article, if it is located in the county only for the purposes of maintenance.
(b) The exemption provided by this section is noncumulative and applies only to property that would not otherwise be exempt. Nothing contained in this section applies to or affects any other tax exemption provided by law.
(c) As used in this section, "land used for public airport purposes" includes the following:
(1) That part of airport land used for the taking off or landing of aircraft, taxiways, runway and taxiway lighting, access roads,

auto and aircraft parking areas, and all buildings providing basic facilities for the traveling public.
(2) Real property owned by the airport owner and used directly for airport operation and maintenance purposes.
(3) Real property used in providing for the shelter, storage, or care of aircraft, including hangars.
(4) Housing for weather and signaling equipment, navigational aids, radios, or other electronic equipment.
The term does not include land areas used solely for purposes unrelated to aviation.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.74, SEC.15; P.L.77-1989, SEC.1; P.L.18-1990, SEC.18; P.L.126-2000, SEC.3; P.L.119-2012, SEC.16.

IC 6-1.1-10-15.5
Commercial passenger aircraft; resolution required; tenancy and use requirement; term of exemption
Sec. 15.5. (a) As used in this section, "airport development zone" means an airport development zone designated under IC 8-22-3.5-5.
(b) As used in this section, "allocated tax proceeds" refers to property taxes allocated under IC 8-22-3.5-9.
(c) As used in this section, "commission" has the meaning set forth in IC 8-22-3.5-2.
(d) As used in this section, "qualified airport development project" has the meaning set forth in IC 8-22-3.5-3.
(e) Before a person maintaining commercial passenger aircraft that is not subject to the aircraft excise tax under IC 6-6-6.5 may claim an exemption from property taxation for the commercial passenger aircraft, the commission must adopt a resolution authorizing the exemption for the commercial passenger aircraft.
(f) After the commission adopts a resolution described in subsection (e), a person maintaining a commercial passenger aircraft that is not subject to the aircraft excise tax under IC 6-6-6.5 may claim an exemption from property taxation for the commercial passenger aircraft if the following conditions exist when the commission adopts the resolution:
(1) The person is:
(A) a tenant or subtenant of any portion of the qualified airport development project; and
(B) a current user of all or any portion of the qualified airport development project.
(2) For purposes of maintenance, the aircraft will be located in the airport development zone.
(3) If bonds have been issued, either:
(A) the pledge of allocated tax proceeds to the payment of any bonds issued under IC 8-22-3-18.1 to finance any portion of the costs of the qualified airport development project has been discharged; or
(B) any bonds to which allocated tax proceeds were pledged have been paid in full in accordance with the documents

under which the bonds were issued.
If this subdivision applies, the person may not claim the exemption for a period longer than the original term of the bonds.
As added by P.L.224-2003, SEC.266.

IC 6-1.1-10-16
Exemption of building, land, and personal property used for various purposes; termination of eligibility for exemption
Sec. 16. (a) All or part of a building is exempt from property taxation if it is owned, occupied, and used by a person for educational, literary, scientific, religious, or charitable purposes.
(b) A building is exempt from property taxation if it is owned, occupied, and used by a town, city, township, or county for educational, literary, scientific, fraternal, or charitable purposes.
(c) A tract of land, including the campus and athletic grounds of an educational institution, is exempt from property taxation if:
(1) a building that is exempt under subsection (a) or (b) is situated on it;
(2) a parking lot or structure that serves a building referred to in subdivision (1) is situated on it; or
(3) the tract:
(A) is owned by a nonprofit entity established for the purpose of retaining and preserving land and water for their natural characteristics;
(B) does not exceed five hundred (500) acres; and
(C) is not used by the nonprofit entity to make a profit.
(d) A tract of land is exempt from property taxation if:
(1) it is purchased for the purpose of erecting a building that is to be owned, occupied, and used in such a manner that the building will be exempt under subsection (a) or (b); and
(2) not more than four (4) years after the property is purchased, and for each year after the four (4) year period, the owner demonstrates substantial progress and active pursuit towards the erection of the intended building and use of the tract for the exempt purpose. To establish substantial progress and active pursuit under this subdivision, the owner must prove the existence of factors such as the following:
(A) Organization of and activity by a building committee or other oversight group.
(B) Completion and filing of building plans with the appropriate local government authority.
(C) Cash reserves dedicated to the project of a sufficient amount to lead a reasonable individual to believe the actual construction can and will begin within four (4) years.
(D) The breaking of ground and the beginning of actual construction.
(E) Any other factor that would lead a reasonable individual to believe that construction of the building is an active plan and that the building is capable of being completed within

eight (8) years considering the circumstances of the owner.
If the owner of the property sells, leases, or otherwise transfers a tract of land that is exempt under this subsection, the owner is liable for the property taxes that were not imposed upon the tract of land during the period beginning January 1 of the fourth year following the purchase of the property and ending on December 31 of the year of the sale, lease, or transfer. The county auditor of the county in which the tract of land is located may establish an installment plan for the repayment of taxes due under this subsection. The plan established by the county auditor may allow the repayment of the taxes over a period of years equal to the number of years for which property taxes must be repaid under this subsection.
(e) Personal property is exempt from property taxation if it is owned and used in such a manner that it would be exempt under subsection (a) or (b) if it were a building.
(f) A hospital's property that is exempt from property taxation under subsection (a), (b), or (e) shall remain exempt from property taxation even if the property is used in part to furnish goods or services to another hospital whose property qualifies for exemption under this section.
(g) Property owned by a shared hospital services organization that is exempt from federal income taxation under Section 501(c)(3) or 501(e) of the Internal Revenue Code is exempt from property taxation if it is owned, occupied, and used exclusively to furnish goods or services to a hospital whose property is exempt from property taxation under subsection (a), (b), or (e).
(h) This section does not exempt from property tax an office or a practice of a physician or group of physicians that is owned by a hospital licensed under IC 16-21-2 or other property that is not substantially related to or supportive of the inpatient facility of the hospital unless the office, practice, or other property:
(1) provides or supports the provision of charity care (as defined in IC 16-18-2-52.5), including providing funds or other financial support for health care services for individuals who are indigent (as defined in IC 16-18-2-52.5(b) and IC 16-18-2-52.5(c)); or
(2) provides or supports the provision of community benefits (as defined in IC 16-21-9-1), including research, education, or government sponsored indigent health care (as defined in IC 16-21-9-2).
However, participation in the Medicaid or Medicare program alone does not entitle an office, practice, or other property described in this subsection to an exemption under this section.
(i) A tract of land or a tract of land plus all or part of a structure on the land is exempt from property taxation if:
(1) the tract is acquired for the purpose of erecting, renovating, or improving a single family residential structure that is to be given away or sold:
(A) in a charitable manner;
(B) by a nonprofit organization; and (C) to low income individuals who will:
(i) use the land as a family residence; and
(ii) not have an exemption for the land under this section;
(2) the tract does not exceed three (3) acres;
(3) the tract of land or the tract of land plus all or part of a structure on the land is not used for profit while exempt under this section; and
(4) not more than four (4) years after the property is acquired for the purpose described in subdivision (1), and for each year after the four (4) year period, the owner demonstrates substantial progress and active pursuit towards the erection, renovation, or improvement of the intended structure. To establish substantial progress and active pursuit under this subdivision, the owner must prove the existence of factors such as the following:
(A) Organization of and activity by a building committee or other oversight group.
(B) Completion and filing of building plans with the appropriate local government authority.
(C) Cash reserves dedicated to the project of a sufficient amount to lead a reasonable individual to believe the actual construction can and will begin within five (5) years of the initial exemption received under this subsection.
(D) The breaking of ground and the beginning of actual construction.
(E) Any other factor that would lead a reasonable individual to believe that construction of the structure is an active plan and that the structure is capable of being:
(i) completed; and
(ii) transferred to a low income individual who does not receive an exemption under this section;
within eight (8) years considering the circumstances of the owner.
(j) An exemption under subsection (i) terminates when the property is conveyed by the nonprofit organization to another owner. When the property is conveyed to another owner, the nonprofit organization receiving the exemption must file a certified statement with the auditor of the county, notifying the auditor of the change not later than sixty (60) days after the date of the conveyance. The county auditor shall immediately forward a copy of the certified statement to the county assessor. A nonprofit organization that fails to file the statement required by this subsection is liable for the amount of property taxes due on the property conveyed if it were not for the exemption allowed under this chapter.
(k) If property is granted an exemption in any year under subsection (i) and the owner:
(1) ceases to be eligible for the exemption under subsection (i)(4);
(2) fails to transfer the tangible property within eight (8) years after the assessment date for which the exemption is initially

granted; or
(3) transfers the tangible property to a person who:
(A) is not a low income individual; or
(B) does not use the transferred property as a residence for at least one (1) year after the property is transferred;
the person receiving the exemption shall notify the county recorder and the county auditor of the county in which the property is located not later than sixty (60) days after the event described in subdivision (1), (2), or (3) occurs. The county auditor shall immediately inform the county assessor of a notification received under this subsection.
(l) If subsection (k)(1), (k)(2), or (k)(3) applies, the owner shall pay, not later than the date that the next installment of property taxes is due, an amount equal to the sum of the following:
(1) The total property taxes that, if it were not for the exemption under subsection (i), would have been levied on the property in each year in which an exemption was allowed.
(2) Interest on the property taxes at the rate of ten percent (10%) per year.
(m) The liability imposed by subsection (l) is a lien upon the property receiving the exemption under subsection (i). An amount collected under subsection (l) shall be collected as an excess levy. If the amount is not paid, it shall be collected in the same manner that delinquent taxes on real property are collected.
(n) Property referred to in this section shall be assessed to the extent required under IC 6-1.1-11-9.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.51, SEC.1; P.L.74-1987, SEC.4; P.L.57-1993, SEC.7; P.L.25-1995, SEC.13; P.L.6-1997, SEC.35; P.L.2-1998, SEC.17; P.L.126-2000, SEC.4; P.L.198-2001, SEC.28; P.L.264-2003, SEC.1; P.L.196-2007, SEC.1; P.L.156-2011, SEC.2; P.L.197-2011, SEC.32.

IC 6-1.1-10-16.5
Nonprofit corporation property located under or adjacent to lake or reservoir
Sec. 16.5. (a) This section applies to real property located in either of the following:
(1) A county having a population of more than twenty thousand (20,000) but less than twenty thousand five hundred (20,500).
(2) A county having a population of more than twenty-four thousand five hundred (24,500) but less than twenty-five thousand (25,000).
(b) A tract of real property owned by a nonprofit public benefit corporation (as defined in IC 23-17-2-23) is exempt from property taxation if all of the following apply:
(1) The tract is located:
(A) under a lake or reservoir; or
(B) adjacent to a lake or reservoir.
(2) The lake or reservoir under which or adjacent to which the tract is located was formed by a dam or control structure owned and operated by a public utility for the generation of

hydroelectric power.
(3) The public benefit corporation that owns the tract is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code and has maintained its tax exempt status for the previous three (3) years.
(4) The public benefit corporation that owns the tract is primarily engaged in active efforts to protect and enhance the environment and water quality of the lake or reservoir under which or adjacent to which the tract is located in order to facilitate the public recreational use of the lake or reservoir.
(c) A tract of real property owned by a nonprofit public benefit corporation described in subsection (b) is exempt from property taxation if the tract is used by the public benefit corporation in the public benefit corporation's efforts to enhance the environment and water quality of a lake or reservoir described in subsection (b).
As added by P.L.2-1999, SEC.1. Amended by P.L.170-2002, SEC.16; P.L.119-2012, SEC.17.

IC 6-1.1-10-16.7
Real property
Sec. 16.7. All or part of real property is exempt from property taxation if:
(1) the improvements on the real property were constructed, rehabilitated, or acquired for the purpose of providing housing to income eligible persons under the federal low income housing tax credit program under 26 U.S.C. 42;
(2) the real property is subject to an extended use agreement under 26 U.S.C. 42 as administered by the Indiana housing and community development authority; and
(3) the owner of the property has entered into an agreement to make payments in lieu of taxes under IC 36-1-8-14.2, IC 36-2-6-22, or IC 36-3-2-11.
As added by P.L.19-2000, SEC.1. Amended by P.L.185-2001, SEC.1 and P.L.291-2001, SEC.195; P.L.186-2001, SEC.2; P.L.1-2002, SEC.18; P.L.179-2002, SEC.3; P.L.1-2006, SEC.133 and P.L.181-2006, SEC.42.

IC 6-1.1-10-17
Memorial corporation property
Sec. 17. Tangible property is exempt from property taxation if it is owned by a corporation which is organized and operated under IC 10-18-7 for the purpose of perpetuating the memory of soldiers and sailors.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.17; P.L.2-2003, SEC.35.

IC 6-1.1-10-18
Nonprofit corporations supporting fine arts
Sec. 18. (a) Tangible property is exempt from property taxation if it is owned by an Indiana not-for-profit corporation which is

organized and operated for the primary purpose of coordinating, promoting, encouraging, housing, or providing financial support to activities in the field of fine arts.
(b) For purposes of this section, the field of fine arts includes, but is not limited to, the following art forms:
(1) classical, semi-classical, or modern instrumental and vocal music;
(2) classical dance, including ballet, modern adaptations of formal dance, and ethnic dance;
(3) painting, drawing, and the graphic arts;
(4) sculpture;
(5) architecture;
(6) drama and musical theater.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-18.5
Nonprofit corporation property used in operation of health facility or home for the aged
Sec. 18.5. (a) This section does not exempt from property tax an office or a practice of a physician or group of physicians that is owned by a hospital licensed under IC 16-21-2 or other property that is not substantially related to or supportive of the inpatient facility of the hospital unless the office, practice, or other property:
(1) provides or supports the provision of charity care (as defined in IC 16-18-2-52.5), including funds or other financial support for health care services for individuals who are indigent (as defined in IC 16-18-2-52.5(b) and IC 16-18-2-52.5(c)); or
(2) provides or supports the provision of community benefits (as defined in IC 16-21-9-1), including research, education, or government sponsored indigent health care (as defined in IC 16-21-9-2).
However, participation in the Medicaid or Medicare program, alone, does not entitle an office, a practice, or other property described in this subsection to an exemption under this section.
(b) Tangible property is exempt from property taxation if it is:
(1) owned by an Indiana nonprofit corporation; and
(2) used by that corporation in the operation of a hospital licensed under IC 16-21, a health facility licensed under IC 16-28, or in the operation of a residential facility for the aged and licensed under IC 16-28, or in the operation of a Christian Science home or sanatorium.
(c) Property referred to in this section shall be assessed to the extent required under IC 6-1.1-11-9.
As added by Acts 1978, P.L.30, SEC.1. Amended by Acts 1982, P.L.29, SEC.2; P.L.66-1983, SEC.1; P.L.2-1993, SEC.53; P.L.25-1995, SEC.14; P.L.198-2001, SEC.29; P.L.156-2011, SEC.3 ; P.L.197-2011, SEC.33.

IC 6-1.1-10-19
Public libraries Sec. 19. Tangible property is exempt from property taxation if it is:
(1) owned by a corporation which has established a public library under Indiana law; and
(2) used exclusively for public library purposes.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-20
Manual labor, technical, or trade schools; colleges
Sec. 20. Tangible property is exempt from property taxation if it is:
(1) owned by a manual labor school, a technical high school, a trade school, or a college which is incorporated within this state; and
(2) used, and in the case of real property actually occupied, for the purpose for which the institution is incorporated.
However, the institution's real property which is exempt from taxation under this section may not exceed eight hundred (800) acres in any one (1) county of this state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.18.

IC 6-1.1-10-21
Churches or religious societies
Sec. 21. (a) The following tangible property is exempt from property taxation if it is owned by, or held in trust for the use of, a church or religious society:
(1) A building that is used for religious worship.
(2) The pews and furniture contained within a building that is used for religious worship.
(3) The tract of land upon which a building that is used for religious worship is situated.
(b) The following tangible property is exempt from property taxation if it is owned by, or held in trust for the use of, a church or religious society:
(1) A building that is used as a parsonage.
(2) The tract of land, not exceeding fifteen (15) acres, upon which a building that is used as a parsonage is situated.
(c) To obtain an exemption for parsonages, a church or religious society must provide the county assessor with an affidavit at the time the church or religious society applies for the exemptions. The affidavit must state that:
(1) all parsonages are being used to house one (1) of the church's or religious society's rabbis, priests, preachers, ministers, or pastors; and
(2) none of the parsonages are being used to make a profit.
The affidavit shall be signed under oath by the church's or religious society's head rabbi, priest, preacher, minister, or pastor.
(d) Property referred to in this section shall be assessed to the extent required under IC 6-1.1-11-9. (Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.68, SEC.1; P.L.74-1987, SEC.5; P.L.198-2001, SEC.30; P.L.264-2003, SEC.2.

IC 6-1.1-10-22
Dormitories of church colleges and universities
Sec. 22. A tract of land, not exceeding one (1) acre, and the improvements situated on the land are exempt from property taxation if they are:
(1) owned by a church; and
(2) exclusively used by the church as a dormitory for the students of a college or university which is located within this state.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-23
Fraternal benefit associations
Sec. 23. (a) Subject to the limitations contained in subsection (b) of this section, tangible property is exempt from property taxation if it is owned by a fraternal beneficiary association which is incorporated, organized, or licensed under the laws of this state.
(b) This exemption does not apply to real property unless it is actually occupied and exclusively used by the association in carrying out the purpose for which it was incorporated, organized, or licensed.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-24
Fraternity or sorority property
Sec. 24. (a) Subject to the limitations contained in subsection (b) of this section, the following tangible property is exempt from property taxation if it is owned by a fraternity or sorority that is exempt from federal income taxation under Section 501(c)(2), Section 501(c)(3), or Section 501(c)(7) of the Internal Revenue Code:
(1) a tract of land;
(2) the improvements situated on the tract of land; and
(3) all personal property.
(b) This exemption does not apply unless:
(1) the fraternity or sorority is connected with or related to, and under the supervision of, a college, university, or other educational institution; or
(2) the property is used by the fraternity or sorority to carry out its purpose, including as an international, national, state, or local headquarters or to support the administrative, executive, or other functions associated with the operation of a fraternity or sorority.
(c) For purposes of this section, "fraternity or sorority" includes:
(1) a fraternity or sorority that is connected with or related to, and under the supervision of, a college, university, or other educational institution;
(2) an international, national, state, or local fraternity or sorority

that administers, coordinates, operates, or governs fraternity or sorority chapters, units, divisions, or other groups or group members that are connected with or related to, and under the supervision of, a college, university, or other educational institution;
(3) a foundation related to a fraternity or sorority; or
(4) a housing corporation or similar entity related to a fraternity or sorority.
(d) To qualify for the exemption allowed by this section, the property may be owned, occupied, or used by more than one (1) fraternity or sorority, as long as the property is used to carry out the purposes of fraternities or sororities.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.173-2011, SEC.2.

IC 6-1.1-10-25
Miscellaneous organizations
Sec. 25. (a) Subject to the limitations contained in subsection (b) of this section, tangible property is exempt from property taxation if it is owned by any of the following organizations:
(1) The Young Men's Christian Association.
(2) The Salvation Army, Inc.
(3) The Knights of Columbus.
(4) The Young Men's Hebrew Association.
(5) The Young Women's Christian Association.
(6) A chapter or post of Disabled American Veterans of World War I or II.
(7) A chapter or post of the Veterans of Foreign Wars.
(8) A post of the American Legion.
(9) A post of the American War Veterans.
(10) A camp of United States Spanish War Veterans.
(11) The Boy Scouts of America, one (1) or more of its incorporated local councils, or a bank or trust company in trust for the benefit of one (1) or more of its local councils.
(12) The Girl Scouts of the U.S.A., one or more of its incorporated local councils, or a bank or trust company in trust for the benefit of one (1) or more of its local councils.
(b) This exemption does not apply unless the property is exclusively used, and in the case of real property actually occupied, for the purposes and objectives of the organization.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.66, SEC.1; Acts 1980, P.L.38, SEC.1; P.L.67-1983, SEC.1.

IC 6-1.1-10-26
County or district agricultural associations
Sec. 26. (a) Subject to the limitations contained in subsection (b) of this section, the following tangible property is exempt from property taxation if it is owned by a county or district agricultural association of this state:
(1) a tract of land not exceeding eighty (80) acres; and (2) the improvements situated on the tract of land.
(b) This exemption does not apply unless:
(1) the association is organized under IC 1971, 15-1-3; and
(2) the property is exclusively used and occupied for the purposes specified in IC 1971, 15-1-3.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-27
Cemetery corporations
Sec. 27. (a) Subject to the limitations contained in subsections (b) and (c) the following tangible property is exempt from property taxation if it is owned by a cemetery corporation, firm, or association which is organized under the laws of this state:
(1) The real property, including mausoleums and other structures in which human remains are buried or interred but not including crematories, funeral homes, offices, or maintenance structures. However, offices and maintenance structures are exempt if they are owned by, or held in trust for the use of, a church or religious society, or if they are owned by a not-for-profit corporation or association.
(2) The personal property which is used exclusively in the establishment, operation, administration, preservation, repair, or maintenance of the cemetery.
(b) The exemption under subsection (a) does not apply to real property unless:
(1) it has been dedicated or platted for cemetery use;
(2) a plat of it has been recorded in the county in which the property is located; and
(3) it is exclusively used for cemetery or burial purposes.
(c) The exemption under subsection (a) does not apply to personal property unless it is used exclusively for cemetery purposes and:
(1) it is owned by, or held in trust for the use of, a church or religious society; or
(2) it is owned by a not-for-profit corporation or association.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.74-1987, SEC.6; P.L.5-1988, SEC.42.

IC 6-1.1-10-28
Free medical clinics
Sec. 28. A building and the land on which the building is located are exempt from property taxation if:
(1) the building is used for the purpose of gratuitously dispensing medicines and medical advice and aid to people; and
(2) the real property is owned by a corporation, institution, or association which exists exclusively for that charitable purpose.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-29
Repealed
(Repealed by P.L.146-2008, SEC.800.)
IC 6-1.1-10-29.3
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-29.5
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-30
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-30.5
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-31
Repealed
(Repealed by P.L.11-1987, SEC.11.)

IC 6-1.1-10-31.1
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-31.4
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-31.5
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-31.6
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-31.7
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-32
Certain exempt property under control of executor
Sec. 32. Tangible property is exempt from property taxation if it:
(1) is under the control of an executor;
(2) is to pass, under the terms of a will, to a municipal corporation or to a literary, scientific, benevolent, religious, or charitable institution; and
(3) would be exempt from property taxation if it had already been distributed to the devisee or legatee. (Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-33
Certain exempt property under control of executor or trustee
Sec. 33. (a) Tangible property which is under the control of an executor or a trustee is exempt from property taxation if it is to be used and applied:
(1) within this state for a municipal, educational, literary, scientific, religious, or charitable purpose; or
(2) for the benefit of this state or a state institution.
(b) Subsection (a) does not apply unless the executor or trustee diligently and in good faith carries out the provisions of the will or trust agreement by using and applying the property for the intended purpose.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-34
Contracts relating to certain exempt property; unenforceability
Sec. 34. (a) A contract is not valid or enforceable in any court of this state if:
(1) the contract is related to tangible property which is given, devised, or bequeathed to an educational, literary, scientific, religious, or charitable institution;
(2) the contract provides that the institution shall pay any income or proceeds received for the tangible property to the donor, or other person designated by the donor, for life or for a determinate period of time; and
(3) the contract does not provide that all property taxes that the donor would have paid if the donor had retained title to the property shall be paid by:
(A) the donor;
(B) the person, if any, designated by the donor to receive the income or proceeds; or
(C) the institution.
(b) Tangible property transferred in the manner described in subsection (a) is subject to property taxation to the same extent as tangible property which is owned by an individual.
(c) This section does not apply to real property transferred under contracts which were entered into before March 9, 1937.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.42-2011, SEC.6.

IC 6-1.1-10-35
School lands; when considered sold
Sec. 35. (a) For purposes of this chapter, school lands have been sold if:
(1) a certificate of sale has been issued to the purchaser or recorded in the proper office;
(2) the purchaser has paid all or part of the purchase money; and
(3) the purchaser has or could have entered into possession of the

land.
(b) If subsection (a) of this section is applicable, the land is subject to assessment and taxation in the same manner as if a deed had been delivered to the purchaser.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-10-36
Repealed
(Repealed by P.L.66-1983, SEC.3.)

IC 6-1.1-10-36.3
Property used or occupied for one or more stated purposes; applicability of exemption; limitations
Sec. 36.3. (a) For purposes of this section, property is predominantly used or occupied for one (1) or more stated purposes if it is used or occupied for one (1) or more of those purposes during more than fifty percent (50%) of the time that it is used or occupied in the year that ends on the assessment date of the property.
(b) The determination under subsection (c) of:
(1) the use or occupation of the property; and
(2) the application of an exemption;
applies separately to each part of the property identified under IC 6-1.1-11-3(c)(5).
(c) If a section of this chapter states one (1) or more purposes for which property must be used or occupied in order to qualify for an exemption, then the exemption applies as follows:
(1) Property that is exclusively used or occupied for one (1) or more of the stated purposes is totally exempt under that section.
(2) Property that is predominantly used or occupied for one (1) or more of the stated purposes by a church, religious society, or not-for-profit school is totally exempt under that section.
(3) Property that is predominantly used or occupied for one (1) or more of the stated purposes by a person other than a church, religious society, or not-for-profit school is exempt under that section from property tax on the part of the assessment of the property that bears the same proportion to the total assessment of the property as the amount of time that the property was used or occupied for one (1) or more of the stated purposes during the year that ends on the assessment date of the property bears to the amount of time that the property was used or occupied for any purpose during that year.
(4) Property that is predominantly used or occupied for a purpose other than one (1) of the stated purposes is not exempt from any part of the property tax.
(d) Property is not used or occupied for one (1) or more of the stated purposes during the time that a predominant part of the property is used or occupied in connection with a trade or business that is not substantially related to the exercise or performance of one (1) or more of the stated purposes.
As added by P.L.66-1983, SEC.2. Amended by P.L.264-2003, SEC.3.
IC 6-1.1-10-36.5
Property of exempt organization used in nonexempt trade or business
Sec. 36.5. (a) Tangible property is not exempt from property taxation under sections 16 through 28 of this chapter or under section 33 of this chapter if it is used by the exempt organization in a trade or business, not substantially related to the exercise or performance of the organization's exempt purpose.
(b) Property referred to in sections 16 through 28 of this chapter or under section 33 of this chapter shall be assessed to the extent required under IC 6-1.1-11-9.
(c) The department of local government finance shall adopt rules under IC 4-22-2 to carry out this section.
As added by Acts 1978, P.L.32, SEC.1. Amended by P.L.198-2001, SEC.31.

IC 6-1.1-10-37
Leases of exempt property; effect
Sec. 37. (a) This section does not apply to the lease of a dwelling unit within a public housing project by the tenant of that dwelling unit.
(b) If real property that is exempt from taxation is leased to another whose property is not exempt and the leasing of the real property does not make it taxable, the leasehold estate and the appurtenances to the leasehold estate shall be assessed and taxed as if they were real property owned by the lessee or his assignee.
(c) If personal property that is exempt from taxation is leased to another whose property is not exempt and the leasing of the personal property does not make it taxable, the leased personal property shall be assessed and taxed as if it were personal property owned by the lessee or his assignee.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.42-1984, SEC.1; P.L.59-1986, SEC.1.

IC 6-1.1-10-38
Property tax exemption provisions; enumeration
Sec. 38. This chapter does not contain all of the property tax exemption provisions. The property taxation exemption provisions include, but are not limited to, the following sections:
IC 4-20.5-14-3 IC 21-35-2-19
IC 4-20.5-19 IC 21-35-3-20
IC 5-1-4-26 IC 20-47-2-21
IC 6-1.1-10-5 IC 20-47-3-15
IC 6-1.1-24-6.8(k) IC 23-7-7-3
IC 8-10-1-27 IC 36-1-10-18
IC 8-23-7-31 IC 36-7-14-37
IC 8-15-2-12 IC 36-7-15.1-25
IC 8-21-9-31 IC 36-7-18-25
IC 10-18-2-22 IC 36-9-4-52
IC 10-18-1-36 IC 36-9-11-10 IC 10-18-3-12 IC 36-9-11.1-11
IC 10-18-4-21 IC 36-9-13-36
IC 10-18-7-9 IC 36-9-13-37
IC 14-33-20-27 IC 36-9-30-31
IC 15-13-4-4 IC 36-10-8-18
IC 16-22-6-34 IC 36-10-9-18
IC 21-34-8-3
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.3-1990, SEC.23; P.L.20-1990, SEC.6; P.L.2-1993, SEC.54; P.L.7-1993, SEC.9; P.L.1-1994, SEC.25; P.L.1-1995, SEC.43; P.L.52-1997, SEC.3; P.L.2-2003, SEC.36; P.L.2-2006, SEC.36; P.L.2-2007, SEC.113; P.L.2-2008, SEC.21; P.L.98-2010, SEC.1.

IC 6-1.1-10-39
Intangible personal property exemptions
Sec. 39. Intangible personal property, including the following, is exempt from taxation under this article:
(1) A promissory note.
(2) A share of stock in a foreign corporation.
(3) A bond.
(4) A debenture.
(5) A postal savings certificate.
(6) Equity in a brokerage or trading account.
(7) A deposit of money.
(8) A loan account.
(9) A debt instrument with interest coupons.
(10) A registered corporate security evidencing a debt.
(11) A written instrument or certificate evidencing a debt, including a mortgage, a chattel mortgage, a bill of sale, and a conditional sales contract.
(12) A written instrument securing an unwritten debt.
(13) A written instrument evidencing an exchange of property when the ultimate transfer of title is intended.
(14) A written contract for payment of money.
(15) An instrument bearing interest for the benefit of the holder of that instrument or the holder of another instrument.
As added by P.L.80-1989, SEC.1.

IC 6-1.1-10-40
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-41
Exempt property purchased under contract of sale by person not qualifying for exemption
Sec. 41. (a) This section does not apply to a contract described in section 5.5 of this chapter.
(b) If real or personal property that is exempt from taxation under section 2 or 4 of this chapter:
(1) is being purchased under a contract of sale by another

person:
(A) whose real or personal property is not exempt from taxation; and
(B) who is not engaged in an exempt purpose with the real or personal property; and
(2) the contract of sale does not make the real or personal property taxable;
the real or personal property shall be assessed and taxed as if the real or personal property were owned by the purchaser or the purchaser's assignee.
As added by P.L.31-1994, SEC.1.

IC 6-1.1-10-42
Small business incubator program
Sec. 42. (a) A corporation that is:
(1) nonprofit; and
(2) participates in the small business incubator program under IC 5-28-21;
is exempt from property taxation to the extent of tangible property used for small business incubation.
(b) A corporation that wishes to obtain an exemption from property taxation under this section must file an exemption application under IC 6-1.1-11.
As added by P.L.178-2002, SEC.14. Amended by P.L.4-2005, SEC.35.

IC 6-1.1-10-43
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-10-44
Enterprise information technology equipment
Sec. 44. (a) As used in this section, "designating body" means the fiscal body of:
(1) a county that does not contain a consolidated city; or
(2) a municipality.
(b) As used in this section, "eligible business" means an entity that meets the following requirements:
(1) The entity is engaged in a business that:
(A) operates; or
(B) leases qualified property for use in;
one (1) or more facilities or data centers dedicated to computing, networking, or data storage activities.
(2) The entity's qualified property is located at a facility or data center in Indiana that is located in an area designated as a high technology district area.
(3) The entity, the lessor of qualified property (if the entity is a lessee), and all lessees of qualified property invest in the aggregate at least ten million dollars ($10,000,000) in real and personal property at the facility or data center after June 30,

2012.
(4) The average wage of employees who are located in the county or municipality and engaged in the operation of the facility or data center is at least one hundred twenty-five percent (125%) of the county average wage for the county in which the facility or data center operates.
(c) As used in this section, "enterprise information technology equipment" means the following:
(1) Hardware supporting computing, networking, or data storage functions, including servers and routers.
(2) Networking systems having an industry designation as equipment within the "enterprise" or "data center" class of networking systems that support the computing, networking, or data storage functions.
(3) Generators and other equipment used to ensure an uninterrupted power supply to equipment described in subdivision (1) or (2).
The term does not include computer hardware designed for single user, workstation, or departmental level use.
(d) As used in this section, "fiscal body" has the meaning set forth in IC 36-1-2-6.
(e) As used in this section, "high technology district area" means all or any part of the area that:
(1) is within the corporate limits of a county or municipality; and
(2) has been designated as a high technology district area by the appropriate designating body under subsection (h).
(f) As used in this section, "municipality" has the meaning set forth in IC 36-1-2-11.
(g) As used in this section, "qualified property" means enterprise information technology equipment purchased after June 30, 2012, and any additions to or replacements to such property.
(h) Before adopting a final resolution to designate a high technology district area, a designating body must first adopt a declaratory resolution provisionally finding that all or a part of the area within the designating body's jurisdiction is a high technology district area. The declaratory resolution must include a description of the affected area and must be filed with the county assessor. The designating body shall then publish notice of the adoption and the substance of the declaratory resolution in accordance with IC 5-3-1 and file a copy of the notice and the declaratory resolution with each taxing unit in the county. The notice must specify a date when the designating body will receive and hear all remonstrances and objections from interested persons. The designating body shall file the notice and the declaratory resolution with the officers of the taxing units who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date for the public hearing. After the designating body considers the testimony presented at the public hearing, the designating body may adopt a second and final resolution before January 1, 2017,

determining whether to designate a high technology district area and modifying, confirming, or rescinding the declaratory resolution. This determination of the designating body is final.
(i) A designating body may, after adopting a final resolution under subsection (h) designating an area as a high technology district area, enter into an agreement with an eligible business to grant the eligible business a property tax exemption. In the case of a county, the exemption applies only to qualified property that is located in unincorporated territory of the county. In the case of a municipality, the exemption applies only to qualified property that is located in the municipality. The property tax exemption applies to the qualified property only if the designating body and the eligible business enter into an agreement concerning the property tax exemption. The agreement must specify the duration of the property tax exemption. The agreement may specify that if the ownership of qualified property is transferred by an eligible business, the transferee is entitled to the property tax exemption on the same terms as the transferor. If a designating body adopts a final resolution under subsection (h) and enters into an agreement with an eligible business, the qualified property owned by the eligible business is exempt from property taxation as provided in the resolution and the agreement.
(j) If a designating body adopts a final resolution under subsection (h) and enters into an agreement under subsection (i) to provide a property tax exemption, the property tax exemption continues for the period specified in the agreement, notwithstanding the January 1, 2017, deadline to adopt a final resolution under subsection (h).
As added by P.L.163-2009, SEC.1. Amended by P.L.173-2011, SEC.1; P.L.158-2012, SEC.1.



CHAPTER 10.1. REPEALED



CHAPTER 11. EXEMPTION PROCEDURES

IC 6-1.1-11-2
Applicability of chapter
Sec. 2. The procedures contained in this chapter are general. They apply unless other procedures for obtaining a specific exemption are provided by law.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-11-3
Exemption application; deadline; information included; assessment of property; claim on personal property return
Sec. 3. (a) Subject to subsections (e), (f), and (g), an owner of tangible property who wishes to obtain an exemption from property taxation shall file a certified application in duplicate with the county assessor of the county in which the property that is the subject of the exemption is located. The application must be filed annually on or before May 15 on forms prescribed by the department of local government finance. Except as provided in sections 1, 3.5, and 4 of this chapter, the application applies only for the taxes imposed for the year for which the application is filed.
(b) The authority for signing an exemption application may not be delegated by the owner of the property to any other person except by an executed power of attorney.
(c) An exemption application which is required under this chapter shall contain the following information:
(1) A description of the property claimed to be exempt in sufficient detail to afford identification.
(2) A statement showing the ownership, possession, and use of the property.
(3) The grounds for claiming the exemption.
(4) The full name and address of the applicant.
(5) For the year that ends on the assessment date of the property, identification of:
(A) each part of the property used or occupied; and
(B) each part of the property not used or occupied;
for one (1) or more exempt purposes under IC 6-1.1-10 during the time the property is used or occupied.
(6) Any additional information which the department of local government finance may require. (d) A person who signs an exemption application shall attest in writing and under penalties of perjury that, to the best of the person's knowledge and belief, a predominant part of the property claimed to be exempt is not being used or occupied in connection with a trade or business that is not substantially related to the exercise or performance of the organization's exempt purpose.
(e) An owner must file with an application for exemption of real property under subsection (a) or section 5 of this chapter a copy of the assessor's record kept under IC 6-1.1-4-25(a) that shows the calculation of the assessed value of the real property for the assessment date for which the exemption is claimed. Upon receipt of the exemption application, the county assessor shall examine that record and determine if the real property for which the exemption is claimed is properly assessed. If the county assessor determines that the real property is not properly assessed, the county assessor shall:
(1) properly assess the real property or direct the township assessor to properly assess the real property; and
(2) notify the county auditor of the proper assessment or direct the township assessor to notify the county auditor of the proper assessment.
(f) If the county assessor determines that the applicant has not filed with an application for exemption a copy of the record referred to in subsection (e), the county assessor shall notify the applicant in writing of that requirement. The applicant then has thirty (30) days after the date of the notice to comply with that requirement. The county property tax assessment board of appeals shall deny an application described in this subsection if the applicant does not comply with that requirement within the time permitted under this subsection.
(g) This subsection applies whenever a law requires an exemption to be claimed on or in an application accompanying a personal property tax return. The claim or application may be filed on or with a personal property tax return not more than thirty (30) days after the filing date for the personal property tax return, regardless of whether an extension of the filing date has been granted under IC 6-1.1-3-7.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.19; P.L.65-1983, SEC.2; P.L.6-1997, SEC.37; P.L.198-2001, SEC.32; P.L.178-2002, SEC.15; P.L.264-2003, SEC.4; P.L.154-2006, SEC.10; P.L.219-2007, SEC.24; P.L.146-2008, SEC.107.

IC 6-1.1-11-3.5
Not-for-profit corporation property; eligibility; application; review
Sec. 3.5. (a) A not-for-profit corporation that seeks an exemption provided by IC 6-1.1-10 for 2000 or for a year that follows 2000 by a multiple of two (2) years must file an application for the exemption in that year. However, if a not-for-profit corporation seeks an exemption provided by IC 6-1.1-10 for a year not specified in this subsection and the corporation did not receive the exemption for the preceding year, the corporation must file an application for the

exemption in the year for which the exemption is sought. The not-for-profit corporation must file each exemption application in the manner (other than the requirement for filing annually) prescribed in section 3 of this chapter.
(b) A not-for-profit corporation that receives an exemption provided under IC 6-1.1-10 for a particular year that remains eligible for the exemption for the following year is only required to file a statement to apply for the exemption in the years specified in subsection (a), if the use of the not-for-profit corporation's property remains unchanged.
(c) A not-for-profit corporation that receives an exemption provided under IC 6-1.1-10 for a particular year which becomes ineligible for the exemption for the following year shall notify the assessor of the county in which the tangible property for which it claims the exemption is located of its ineligibility on or before May 15 of the year for which it becomes ineligible. If a not-for-profit corporation that is receiving an exemption provided under IC 6-1.1-10 changes the use of its tangible property so that part or all of that property no longer qualifies for the exemption, the not-for-profit corporation shall notify the assessor of the county in which the tangible property for which it claims the exemption is located of its ineligibility on or before May 15 of the year for which it first becomes ineligible. The county assessor shall immediately notify the county auditor of the not-for-profit corporation's ineligibility or disqualification for the exemption. A not-for-profit corporation that fails to provide the notification required by this subsection is subject to the penalties set forth in IC 6-1.1-37-9.
(d) For each year that is not a year specified in subsection (a), the auditor of each county shall apply an exemption provided under IC 6-1.1-10 to the tangible property owned by a not-for-profit corporation that received the exemption in the preceding year unless the county property tax assessment board of appeals determines that the not-for-profit corporation is no longer eligible for the exemption.
(e) The department of local government finance may at any time review an exemption provided under this section and determine whether or not the not-for-profit corporation is eligible for the exemption.
As added by P.L.65-1983, SEC.3. Amended by P.L.81-1987, SEC.1; P.L.198-2001, SEC.33; P.L.264-2003, SEC.5.

IC 6-1.1-11-3.8
Notice to county assessor of lease of certain property; county assessor notice to department of local government finance; department rules
Sec. 3.8. (a) This section applies to real property that after December 31, 2003, is:
(1) exempt from property taxes:
(A) under an application filed under this chapter; or
(B) under:
(i) IC 6-1.1-10-2; or (ii) IC 6-1.1-10-4; and
(2) leased to an entity other than:
(A) a nonprofit entity;
(B) a governmental entity; or
(C) an individual who leases a dwelling unit in:
(i) a public housing project;
(ii) a nursing facility referred to in IC 12-15-14;
(iii) an assisted living facility; or
(iv) an affordable housing development.
(b) After December 31, 2003, each lessor of real property shall notify the county assessor of the county in which the real property is located in writing of:
(1) the existence of the lease referred to in subsection (a)(2);
(2) the term of that lease; and
(3) the name and address of the lessee.
(c) Each county assessor shall annually notify the department of local government finance in writing of the information received by the county assessor under subsection (b).
(d) The department of local government finance shall adopt rules to:
(1) establish when the notices under subsections (b) and (c) must be given; and
(2) otherwise implement this section.
As added by P.L.264-2003, SEC.6.

IC 6-1.1-11-4
Exemption application not required in some cases; effect on exemption of change of ownership
Sec. 4. (a) The exemption application referred to in section 3 of this chapter is not required if the exempt property is owned by the United States, the state, an agency of this state, or a political subdivision (as defined in IC 36-1-2-13). However, this subsection applies only when the property is used, and in the case of real property occupied, by the owner.
(b) The exemption application referred to in section 3 of this chapter is not required if the exempt property is a cemetery:
(1) described by IC 6-1.1-2-7; or
(2) maintained by a township executive under IC 23-14-68.
(c) The exemption application referred to in section 3 of this chapter is not required if the exempt property is owned by the bureau of motor vehicles commission established under IC 9-15-1.
(d) The exemption application referred to in section 3 or 3.5 of this chapter is not required if:
(1) the exempt property is:
(A) tangible property used for religious purposes described in IC 6-1.1-10-21;
(B) tangible property owned by a church or religious society used for educational purposes described in IC 6-1.1-10-16;
(C) other tangible property owned, occupied, and used by a person for educational, literary, scientific, religious, or

charitable purposes described in IC 6-1.1-10-16; or
(D) other tangible property owned by a fraternity or sorority (as defined in IC 6-1.1-10-24).
(2) the exemption application referred to in section 3 or 3.5 of this chapter was filed properly at least once for a religious use under IC 6-1.1-10-21, an educational, literary, scientific, religious, or charitable use under IC 6-1.1-10-16, or use by a fraternity or sorority under IC 6-1.1-10-24; and
(3) the property continues to meet the requirements for an exemption under IC 6-1.1-10-16, IC 6-1.1-10-21, or IC 6-1.1-10-24.
A change in ownership of property does not terminate an exemption of the property if after the change in ownership the property continues to meet the requirements for an exemption under IC 6-1.1-10-16, IC 6-1.1-10-21, or IC 6-1.1-10-24. However, if title to any of the real property subject to the exemption changes or any of the tangible property subject to the exemption is used for a nonexempt purpose after the date of the last properly filed exemption application, the person that obtained the exemption or the current owner of the property shall notify the county assessor for the county where the tangible property is located of the change in the year that the change occurs. The notice must be in the form prescribed by the department of local government finance. If the county assessor discovers that title to property granted an exemption described in IC 6-1.1-10-16, IC 6-1.1-10-21, or IC 6-1.1-10-24 has changed, the county assessor shall notify the persons entitled to a tax statement under IC 6-1.1-22-8.1 for the property of the change in title and indicate that the county auditor will suspend the exemption for the property until the persons provide the county assessor with an affidavit, signed under penalties of perjury, that identifies the new owners of the property and indicates that the property continues to meet the requirements for an exemption under IC 6-1.1-10-21, IC 6-1.1-10-16, or IC 6-1.1-10-24. Upon receipt of the affidavit, the county assessor shall reinstate the exemption for the years for which the exemption was suspended and each year thereafter that the property continues to meet the requirements for an exemption under IC 6-1.1-10-21, IC 6-1.1-10-16, or IC 6-1.1-10-24.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.53-1988, SEC.2; P.L.1-1990, SEC.67; P.L.2-1991, SEC.36; P.L.6-1997, SEC.38; P.L.14-2000, SEC.15; P.L.182-2009(ss), SEC.107; P.L.173-2011, SEC.3.

IC 6-1.1-11-4.5
Property tax exemption for property leased to the bureau of motor vehicles or the bureau of motor vehicles commission
Sec. 4.5. (a) This section applies to a taxpayer notwithstanding this chapter or any other law or administrative rule or provision.
(b) This section applies to an assessment date, as defined in IC 6-1.1-1-2, occurring in 2010 through 2016, and is referred to in this section as the "applicable assessment date". (c) As used in this section, "taxpayer" refers to a person, as defined in IC 6-1.1-1-10, that:
(1) leases real property to the bureau of motor vehicles or the bureau of motor vehicles commission as of an applicable assessment date; and
(2) filed or refiled after January 15, 2010, and before January 25, 2010, in a manner consistent with IC 6-1.1-36-1.5, a Form 136 property tax exemption application, along with any supporting documents, schedules, or attachments, claiming an exemption from real property taxes under IC 36-1-10-18 for property leased to the bureau of motor vehicles or bureau of motor vehicles commission for an assessment date that is before 2010.
(d) If the real property identified in the Form 136 property tax exemption application referred to in subsection (c)(2) at any time received a full or partial exemption from real property taxes for an assessment date that is before an applicable assessment date, the taxpayer is entitled to an exemption from real property taxes for each applicable assessment date for all property leased to the bureau of motor vehicles or bureau of motor vehicles commission for that applicable assessment date. The taxpayer is not required to pay property taxes, penalties, or interest with respect to the exempt property.
(e) The exemption allowed by this section shall be applied by the auditor of the county in which the real property exempt under this section is located without the taxpayer having to annually file or refile an exemption application under section 3 of this chapter.
(f) The part of the real property that is exempt under this section shall be based on the square footage of the real property leased to the bureau of motor vehicles or bureau of motor vehicles commission. The county auditor may request from the taxpayer information that is reasonably necessary to demonstrate:
(1) that the real property is leased to the bureau of motor vehicles or bureau of motor vehicles commission as of a particular applicable assessment date; and
(2) the appropriate exemption percentage.
The auditor of the county in which the real property exempt under this section is located shall apply the same exemption percentage to both the land and improvements owned by the taxpayer.
(g) The county assessor or the property tax assessment board of appeals of the county in which the real property exempt under this section is located may not exercise any authority over the exemption and may not disapprove the exemption. The exemption allowed by this section applies regardless of whether the property tax assessment board of appeals of the county in which the property exempt under this section is located has previously denied the exemption for an applicable assessment date.
(h) This section expires January 1, 2018.
As added by P.L.173-2011, SEC.4.
IC 6-1.1-11-5
County auditor notice to county assessor of previously exempt property; notice to property owner of requirement to file exemption application
Sec. 5. (a) Before May 16 of each even-numbered year, the county auditor shall provide to the county assessor a list by taxing district of property for which a tax exemption was in effect for the immediately preceding year. Before July 1 of each even-numbered year, the county assessor shall return the list to the county auditor with a notation of any action of the county property tax assessment board of appeals on that year's exemption of each listed property.
(b) The assessor of the county in which property is located shall, in each even-numbered year, mail a notice to the owner of the property if:
(1) the owner has not applied for a tax exemption for that year;
(2) a tax exemption for the property was in effect for the immediately preceding year; and
(3) the owner is required to file an application for the exemption for that year under section 3.5 of this chapter.
(c) The notice required by subsection (b) must:
(1) identify the property by key number, if any, and a street address, if any, or other common description of the property other than a legal description; and
(2) state that the property will be placed on the county tax duplicate unless the owner applies for an exemption within fifteen (15) days after the date the notice is mailed.
The county assessor shall mail any notice required by subsection (b) before June 16 of the year in which the exemption application should have been filed.
(d) A county assessor's failure to give the notice required by subsection (b) does not continue an exemption unless an exemption application is filed by the owner and approved by the county property tax assessment board of appeals on or before the first Monday in November of the year following the year in which the application should have been filed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.65-1983, SEC.4; P.L.73-1987, SEC.2; P.L.81-1987, SEC.2; P.L.6-1997, SEC.39; P.L.264-2003, SEC.7.

IC 6-1.1-11-6
Submission of tax exemption applications for examination
Sec. 6. Before the convening of the county property tax assessment board of appeals, the county assessor shall submit the exemption applications to the county property tax assessment board of appeals for examination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.40; P.L.264-2003, SEC.8.

IC 6-1.1-11-7
Notice of action by the county property tax assessment board of

appeals; action by county assessor and county auditor; appeal
Sec. 7. (a) The county property tax assessment board of appeals, after careful examination, shall approve or disapprove each exemption application and shall note its action on the application.
(b) If the county property tax assessment board of appeals approves the exemption, in whole or part:
(1) the county assessor shall notify the county auditor of the approval; and
(2) the county auditor shall note the board's action on the tax duplicate.
The county auditor's notation is notice to the county treasurer that the exempt property shall not be taxed for the current year unless otherwise ordered by the department of local government finance.
(c) If the exemption application is disapproved by the county property tax assessment board of appeals, the county assessor shall notify the applicant by mail. Within thirty (30) days after the notice is mailed, the owner may, in the manner prescribed in IC 6-1.1-15-3, petition the Indiana board to review the county property tax assessment board of appeals' determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.41; P.L.90-2002, SEC.104; P.L.264-2003, SEC.9.

IC 6-1.1-11-8
Review of approved application by department of local government finance; department action and rules
Sec. 8. (a) On or before August 1 of each year, the county auditor of each county shall forward to the department of local government finance the duplicate copies of all approved exemption applications.
(b) The department of local government finance may review the approved applications forwarded under subsection (a). The department of local government finance may deny an exemption if the department determines that the property is not tax exempt under the laws of this state. However, before denying an exemption, the department of local government finance must give notice to the applicant, and the department must hold a hearing on the exemption application.
(c) The department shall adopt rules under IC 4-22-2 with respect to exempt real property to:
(1) provide just valuations; and
(2) ensure that assessments are:
(A) made; and
(B) recorded;
in accordance with law.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.105; P.L.264-2003, SEC.10; P.L.28-2004, SEC.62; P.L.137-2012, SEC.14.

IC 6-1.1-11-9
Assessment method; exemption for public properties
Sec. 9. (a) Except as provided in subsection (b) of this section, all

property otherwise subject to assessment under this article shall be assessed in the usual manner, whether or not it is exempt from taxation.
(b) No assessment shall be made of property which is owned by the government of the United States, this state, an agency of this state, or a political subdivision of this state if the property is used, and in the case of real property occupied, by the owner.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.20.

IC 6-1.1-11-10
No application fee permitted
Sec. 10. No fee may be charged by a county auditor or county assessor, or the county auditor's or county assessor's employees, for filing or preparing an exemption application.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.65-1983, SEC.5; P.L.178-2002, SEC.16; P.L.264-2003, SEC.11.



CHAPTER 12. ASSESSED VALUE DEDUCTIONS AND DEDUCTION PROCEDURES

IC 6-1.1-12-0.7
Mortgage deduction; filing; appointees to act for elderly, blind, or disabled persons
Sec. 0.7. Any individual who is sixty-five (65) years of age, is blind, or has a disability (within the meaning of section 11 of this chapter) may appoint an individual eighteen (18) years of age or older to act on the individual's behalf for purposes of filing property tax deduction statements for any deductions provided by this chapter. If a statement is filed by an appointee, the appointee's name, address, and telephone number must be included in the statement.
As added by Acts 1981, P.L.25, SEC.2. Amended by P.L.99-2007, SEC.21.

IC 6-1.1-12-1
Deduction for property financed by mortgage or installment loan; home equity line of credit
Sec. 1. (a) Each year a person who is a resident of this state may receive a deduction from the assessed value of:
(1) mortgaged real property, an installment loan financed mobile home that is not assessed as real property, or an installment loan financed manufactured home that is not assessed as real property, with the mortgage or installment loan instrument recorded with the county recorder's office, that the person owns;
(2) real property, a mobile home that is not assessed as real property, or a manufactured home that is not assessed as real property that the person is buying under a contract, with the contract or a memorandum of the contract recorded in the county recorder's office, which provides that the person is to pay the property taxes on the real property, mobile home, or manufactured home; or
(3) real property, a mobile home that is not assessed as real property, or a manufactured home that the person owns or is buying on a contract described in subdivision (2) on which the person has a home equity line of credit that is recorded in the county recorder's office.
(b) Except as provided in section 40.5 of this chapter, the total amount of the deduction which the person may receive under this section for a particular year is: (1) the balance of the mortgage or contract indebtedness (including a home equity line of credit) on the assessment date of that year;
(2) one-half (1/2) of the assessed value of the real property, mobile home, or manufactured home; or
(3) three thousand dollars ($3,000);
whichever is least.
(c) A person who has sold real property, a mobile home not assessed as real property, or a manufactured home not assessed as real property to another person under a contract which provides that the contract buyer is to pay the property taxes on the real property, mobile home, or manufactured home may not claim the deduction provided under this section with respect to that real property, mobile home, or manufactured home.
(d) The person must:
(1) own the real property, mobile home, or manufactured home; or
(2) be buying the real property, mobile home, or manufactured home under contract;
on the date the statement is filed under section 2 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.39, SEC.1; Acts 1981, P.L.69, SEC.1; P.L.6-1997, SEC.41; P.L.291-2001, SEC.129; P.L.144-2008, SEC.9; P.L.81-2010, SEC.1.

IC 6-1.1-12-2
Statement to apply for mortgage deduction; requirements; delegation of signing authority only by power of attorney; limitation on closing agent liability; county recorder
Sec. 2. (a) Except as provided in section 17.8 of this chapter and subject to section 45 of this chapter, for a person to qualify for the deduction provided by section 1 of this chapter a statement must be filed under subsection (b) or (c). Regardless of the manner in which a statement is filed, the mortgage, contract, or memorandum (including a home equity line of credit) must be recorded with the county recorder's office to qualify for a deduction under section 1 of this chapter.
(b) Subject to subsection (c), to apply for the deduction under section 1 of this chapter with respect to real property, the person recording the mortgage, home equity line of credit, contract, or memorandum of the contract with the county recorder may file a written statement with the county recorder containing the information described in subsection (e)(1), (e)(2), (e)(3), (e)(4), (e)(6), (e)(7), and (e)(8). The statement must be prepared on the form prescribed by the department of local government finance and be signed by the property owner or contract purchaser under the penalties of perjury. The form must have a place for the county recorder to insert the record number and page where the mortgage, home equity line of credit, contract, or memorandum of the contract is recorded. Upon receipt of the form and the recording of the mortgage, home equity line of credit, contract, or memorandum of

the contract, the county recorder shall insert on the form the record number and page where the mortgage, home equity line of credit, contract, or memorandum of the contract is recorded and forward the completed form to the county auditor. The county recorder may not impose a charge for the county recorder's duties under this subsection. The statement must be completed and dated in the calendar year for which the person wishes to obtain the deduction and filed with the county recorder on or before January 5 of the immediately succeeding calendar year.
(c) With respect to:
(1) real property as an alternative to a filing under subsection (b); or
(2) a mobile home that is not assessed as real property or a manufactured home that is not assessed as real property;
to apply for a deduction under section 1 of this chapter, a person who desires to claim the deduction may file a statement in duplicate, on forms prescribed by the department of local government finance, with the auditor of the county in which the real property, mobile home not assessed as real property, or manufactured home not assessed as real property is located. With respect to real property the statement must be completed and dated in the calendar year for which the person wishes to obtain the deduction and filed with the county auditor on or before January 5 of the immediately succeeding calendar year. With respect to a mobile home that is not assessed as real property or a manufactured home that is not assessed as real property, the statement must be filed during the twelve (12) months before March 31 of each year for which the individual wishes to obtain the deduction. The statement may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. In addition to the statement required by this subsection, a contract buyer who desires to claim the deduction must submit a copy of the recorded contract or recorded memorandum of the contract, which must contain a legal description sufficient to meet the requirements of IC 6-1.1-5, with the first statement that the buyer files under this section with respect to a particular parcel of real property.
(d) Upon receipt of:
(1) the statement under subsection (b); or
(2) the statement under subsection (c) and the recorded contract or recorded memorandum of the contract;
the county auditor shall assign a separate description and identification number to the parcel of real property being sold under the contract.
(e) The statement referred to in subsections (b) and (c) must be verified under penalties for perjury. The statement must contain the following information:
(1) The balance of the person's mortgage, home equity line of credit, or contract indebtedness that is recorded in the county recorder's office on the assessment date of the year for which the deduction is claimed. (2) The assessed value of the real property, mobile home, or manufactured home.
(3) The full name and complete residence address of the person and of the mortgagee or contract seller.
(4) The name and residence of any assignee or bona fide owner or holder of the mortgage, home equity line of credit, or contract, if known, and if not known, the person shall state that fact.
(5) The record number and page where the mortgage, contract, or memorandum of the contract is recorded.
(6) A brief description of the real property, mobile home, or manufactured home which is encumbered by the mortgage or home equity line of credit or sold under the contract.
(7) If the person is not the sole legal or equitable owner of the real property, mobile home, or manufactured home, the exact share of the person's interest in it.
(8) The name of any other county in which the person has applied for a deduction under this section and the amount of deduction claimed in that application.
(f) The authority for signing a deduction application filed under this section may not be delegated by the real property, mobile home, or manufactured home owner or contract buyer to any person except upon an executed power of attorney. The power of attorney may be contained in the recorded mortgage, contract, or memorandum of the contract, or in a separate instrument.
(g) A closing agent (as defined in section 43(a)(2) of this chapter) is not liable for any damages claimed by the property owner or contract purchaser because of:
(1) the closing agent's failure to provide the written statement described in subsection (b);
(2) the closing agent's failure to file the written statement described in subsection (b);
(3) any omission or inaccuracy in the written statement described in subsection (b) that is filed with the county recorder by the closing agent; or
(4) any determination made with respect to a property owner's or contract purchaser's eligibility for the deduction under section 1 of this chapter.
(h) The county recorder may not refuse to record a mortgage, contract, or memorandum because the written statement described in subsection (b):
(1) is not included with the mortgage, home equity line of credit, contract, or memorandum of the contract;
(2) does not contain the signatures required by subsection (b);
(3) does not contain the information described in subsection (e); or
(4) is otherwise incomplete or inaccurate.
(i) The form prescribed by the department of local government finance under subsection (b) and the instructions for the form must both include a statement: (1) that explains that a person is not entitled to a deduction under section 1 of this chapter unless the person has a balance on the person's mortgage or contract indebtedness that is recorded in the county recorder's office (including any home equity line of credit that is recorded in the county recorder's office) that is the basis for the deduction; and
(2) that specifies the penalties for perjury.
(j) The department of local government finance shall develop a notice:
(1) that must be displayed in a place accessible to the public in the office of each county auditor;
(2) that includes the information described in subsection (i); and
(3) that explains that the form prescribed by the department of local government finance to claim the deduction under section 1 of this chapter must be signed by the property owner or contract purchaser under the penalties of perjury.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.56, SEC.10; Acts 1980, P.L.39, SEC.2; Acts 1981, P.L.69, SEC.2; Acts 1982, P.L.44, SEC.1; P.L.55-1988, SEC.1; P.L.3-1989, SEC.32; P.L.291-2001, SEC.130; P.L.90-2002, SEC.106; P.L.177-2002, SEC.1; P.L.154-2006, SEC.11; P.L.183-2007, SEC.1; P.L.144-2008, SEC.10; P.L.75-2009, SEC.2; P.L.182-2009(ss), SEC.108; P.L.1-2010, SEC.21; P.L.81-2010, SEC.2.

IC 6-1.1-12-3
Claim of deduction for property financed by mortgage or installment loan by member of armed forces
Sec. 3. An individual may claim the deduction provided by section 1 of this chapter for the assessment date in a year in the manner prescribed in section 4 of this chapter if during the filing period prescribed in section 2 of this chapter that applies to the assessment date the individual was:
(1) a member of the United States armed forces; and
(2) away from the county of his residence as a result of military service.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.39, SEC.3; P.L.144-2008, SEC.11.

IC 6-1.1-12-4
Procedure for claim by member of armed forces
Sec. 4. (a) An individual who satisfies the requirements of section 3 of this chapter may file a claim for a deduction, or deductions, provided by section 1 of this chapter during the year following the year in which the individual is discharged from military service. The individual shall file the claim, on the forms prescribed for claiming a deduction under section 2 of this chapter, with the auditor of the county in which the real property is located. The claim shall specify the particular year, or years, for which the deduction is claimed. The individual shall attach to the claim an affidavit which states the facts concerning the individual's absence as a member of the United States

armed forces.
(b) The county property tax assessment board of appeals shall examine the individual's claim and shall determine the amount of deduction, or deductions, the individual is entitled to and the year, or years, for which deductions are due. Based on the board's determination, the county auditor shall calculate the excess taxes paid by the individual and shall refund the excess to the individual from funds not otherwise appropriated. The county auditor shall issue, and the county treasurer shall pay, a warrant for the amount, if any, to which the individual is entitled.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.39, SEC.4; P.L.55-1988, SEC.2; P.L.6-1997, SEC.43; P.L.154-2006, SEC.12; P.L.144-2008, SEC.12.

IC 6-1.1-12-5
Mortgage or contract deductions; members of armed forces; amount of deduction without claim
Sec. 5. A county auditor shall determine the amount of the deduction provided by section 1 of this chapter that an individual is entitled to and shall make an allowance for the deduction without a claim being filed if:
(1) the county auditor determines that the individual satisfies the requirements of section 3 of this chapter; and
(2) the individual is a resident of, and the real property is located in, the county that the auditor serves.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.39, SEC.5.

IC 6-1.1-12-6
Mortgage or contract deductions; transmission of application to second county
Sec. 6. (a) The auditor of a county (referred to in this section as the "first county") with whom a deduction application is filed under section 2 of this chapter shall immediately prepare and transmit a copy of the application to the auditor of any other county (referred to in this section as the "second county") if:
(1) the residence of the applicant is located in the second county; or
(2) the applicant has applied for a deduction under section 2 of this chapter in the second county.
(b) The county property tax assessment board of appeals of the second county shall note on the copy of the application either:
(1) the amount of the deduction provided under section 1 of this chapter that has been granted in the second county; or
(2) that no deduction application has been filed under section 2 of this chapter in the second county.
The board shall then return the copy to the auditor of the first county.
(c) The county property tax assessment board of appeals of the first county shall then take appropriate action on the application. The board may not grant a deduction provided under section 1 of this

chapter in an amount which will exceed the difference between the amount granted in any other county and the maximum amount permitted the applicant under section 1 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.39, SEC.6; P.L.6-1997, SEC.44.

IC 6-1.1-12-7
Mortgage or contract deductions; granting
Sec. 7. Each year, the county auditor shall ascertain if more than one (1) application has been filed by the same person. The county auditor shall take appropriate action to grant the deductions provided under section 1 of this chapter in amounts that do not exceed the maximum allowed each person under section 1 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.39, SEC.7; P.L.6-1997, SEC.45.

IC 6-1.1-12-8
Repealed
(Repealed by P.L.98-2000, SEC.30.)

IC 6-1.1-12-9
Deduction for person 65 or older; limitations; surviving spouse; contract purchaser; common ownership
Sec. 9. (a) An individual may obtain a deduction from the assessed value of the individual's real property, or mobile home or manufactured home which is not assessed as real property, if:
(1) the individual is at least sixty-five (65) years of age on or before December 31 of the calendar year preceding the year in which the deduction is claimed;
(2) the combined adjusted gross income (as defined in Section 62 of the Internal Revenue Code) of:
(A) the individual and the individual's spouse; or
(B) the individual and all other individuals with whom:
(i) the individual shares ownership; or
(ii) the individual is purchasing the property under a contract;
as joint tenants or tenants in common;
for the calendar year preceding the year in which the deduction is claimed did not exceed twenty-five thousand dollars ($25,000);
(3) the individual has owned the real property, mobile home, or manufactured home for at least one (1) year before claiming the deduction; or the individual has been buying the real property, mobile home, or manufactured home under a contract that provides that the individual is to pay the property taxes on the real property, mobile home, or manufactured home for at least one (1) year before claiming the deduction, and the contract or a memorandum of the contract is recorded in the county recorder's office;
(4) the individual and any individuals covered by subdivision

(2)(B) reside on the real property, mobile home, or manufactured home;
(5) the assessed value of the real property, mobile home, or manufactured home does not exceed one hundred eighty-two thousand four hundred thirty dollars ($182,430);
(6) the individual receives no other property tax deduction for the year in which the deduction is claimed, except the deductions provided by sections 1, 37, (for assessment dates after February 28, 2008) 37.5, and 38 of this chapter; and
(7) the person:
(A) owns the real property, mobile home, or manufactured home; or
(B) is buying the real property, mobile home, or manufactured home under contract;
on the date the statement required by section 10.1 of this chapter is filed.
(b) Except as provided in subsection (h), in the case of real property, an individual's deduction under this section equals the lesser of:
(1) one-half (1/2) of the assessed value of the real property; or
(2) twelve thousand four hundred eighty dollars ($12,480).
(c) Except as provided in subsection (h) and section 40.5 of this chapter, in the case of a mobile home that is not assessed as real property or a manufactured home which is not assessed as real property, an individual's deduction under this section equals the lesser of:
(1) one-half (1/2) of the assessed value of the mobile home or manufactured home; or
(2) twelve thousand four hundred eighty dollars ($12,480).
(d) An individual may not be denied the deduction provided under this section because the individual is absent from the real property, mobile home, or manufactured home while in a nursing home or hospital.
(e) For purposes of this section, if real property, a mobile home, or a manufactured home is owned by:
(1) tenants by the entirety;
(2) joint tenants; or
(3) tenants in common;
only one (1) deduction may be allowed. However, the age requirement is satisfied if any one (1) of the tenants is at least sixty-five (65) years of age.
(f) A surviving spouse is entitled to the deduction provided by this section if:
(1) the surviving spouse is at least sixty (60) years of age on or before December 31 of the calendar year preceding the year in which the deduction is claimed;
(2) the surviving spouse's deceased husband or wife was at least sixty-five (65) years of age at the time of a death;
(3) the surviving spouse has not remarried; and
(4) the surviving spouse satisfies the requirements prescribed in

subsection (a)(2) through (a)(7).
(g) An individual who has sold real property to another person under a contract that provides that the contract buyer is to pay the property taxes on the real property may not claim the deduction provided under this section against that real property.
(h) In the case of tenants covered by subsection (a)(2)(B), if all of the tenants are not at least sixty-five (65) years of age, the deduction allowed under this section shall be reduced by an amount equal to the deduction multiplied by a fraction. The numerator of the fraction is the number of tenants who are not at least sixty-five (65) years of age, and the denominator is the total number of tenants.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.33, SEC.1; Acts 1979, P.L.54, SEC.1; Acts 1980, P.L.39, SEC.9; Acts 1981, P.L.25, SEC.3; Acts 1982, P.L.45, SEC.1; P.L.24-1986, SEC.14; P.L.60-1986, SEC.1; P.L.332-1989(ss), SEC.6; P.L.41-1992, SEC.1; P.L.48-1996, SEC.1; P.L.6-1997, SEC.46; P.L.155-1999, SEC.1; P.L.291-2001, SEC.131; P.L.272-2003, SEC.1; P.L.20-2004, SEC.1; P.L.219-2007, SEC.25; P.L.144-2008, SEC.13; P.L.1-2010, SEC.22; P.L.113-2010, SEC.23.

IC 6-1.1-12-9.1
Repealed
(Repealed by Acts 1980, P.L.39, SEC.11.)

IC 6-1.1-12-10
Repealed
(Repealed by Acts 1980, P.L.40, SEC.2.)

IC 6-1.1-12-10.1
Persons over 65 or surviving spouse; filing claim
Sec. 10.1. (a) Except as provided in section 17.8 of this chapter and subject to section 45 of this chapter, an individual who desires to claim the deduction provided by section 9 of this chapter must file a sworn statement, on forms prescribed by the department of local government finance, with the auditor of the county in which the real property, mobile home, or manufactured home is located. With respect to real property, the statement must be filed during the year for which the individual wishes to obtain the deduction. With respect to a mobile home that is not assessed as real property or a manufactured home that is not assessed as real property, the statement must be filed during the twelve (12) months before March 31 of each year for which the individual wishes to obtain the deduction. The statement may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing.
(b) The statement referred to in subsection (a) shall be in affidavit form or require verification under penalties of perjury. The statement must be filed in duplicate if the applicant owns, or is buying under a contract, real property, a mobile home, or a manufactured home subject to assessment in more than one (1) county or in more than

one (1) taxing district in the same county. The statement shall contain:
(1) the source and exact amount of gross income received by the individual and the individual's spouse during the preceding calendar year;
(2) the description and assessed value of the real property, mobile home, or manufactured home;
(3) the individual's full name and complete residence address;
(4) the record number and page where the contract or memorandum of the contract is recorded if the individual is buying the real property, mobile home, or manufactured home on contract; and
(5) any additional information which the department of local government finance may require.
(c) In order to substantiate the deduction statement, the applicant shall submit for inspection by the county auditor a copy of the applicant's and a copy of the applicant's spouse's income tax returns for the preceding calendar year. If either was not required to file an income tax return, the applicant shall subscribe to that fact in the deduction statement.
As added by Acts 1980, P.L.40, SEC.1. Amended by Acts 1982, P.L.44, SEC.2; Acts 1982, P.L.45, SEC.2; P.L.55-1988, SEC.3; P.L.291-2001, SEC.132; P.L.90-2002, SEC.107; P.L.154-2006, SEC.13; P.L.183-2007, SEC.2; P.L.144-2008, SEC.14.

IC 6-1.1-12-11
Deduction for blind or disabled person; limitations; contract purchaser
Sec. 11. (a) Except as provided in section 40.5 of this chapter, an individual may have the sum of twelve thousand four hundred eighty dollars ($12,480) deducted from the assessed value of real property, mobile home not assessed as real property, or manufactured home not assessed as real property that the individual owns, or that the individual is buying under a contract that provides that the individual is to pay property taxes on the real property, mobile home, or manufactured home, if the contract or a memorandum of the contract is recorded in the county recorder's office, and if:
(1) the individual is blind or the individual has a disability;
(2) the real property, mobile home, or manufactured home is principally used and occupied by the individual as the individual's residence;
(3) the individual's taxable gross income for the calendar year preceding the year in which the deduction is claimed did not exceed seventeen thousand dollars ($17,000); and
(4) the individual:
(A) owns the real property, mobile home, or manufactured home; or
(B) is buying the real property, mobile home, or manufactured home under contract;
on the date the statement required by section 12 of this chapter

is filed.
(b) For purposes of this section, taxable gross income does not include income which is not taxed under the federal income tax laws.
(c) For purposes of this section, "blind" has the same meaning as the definition contained in IC 12-7-2-21(1).
(d) For purposes of this section, "individual with a disability" means a person unable to engage in any substantial gainful activity by reason of a medically determinable physical or mental impairment which:
(1) can be expected to result in death; or
(2) has lasted or can be expected to last for a continuous period of not less than twelve (12) months.
(e) An individual with a disability filing a claim under this section shall submit proof of disability in such form and manner as the department shall by rule prescribe. Proof that a claimant is eligible to receive disability benefits under the federal Social Security Act (42 U.S.C. 301 et seq.) shall constitute proof of disability for purposes of this section.
(f) An individual with a disability not covered under the federal Social Security Act shall be examined by a physician and the individual's status as an individual with a disability determined by using the same standards as used by the Social Security Administration. The costs of this examination shall be borne by the claimant.
(g) An individual who has sold real property, a mobile home not assessed as real property, or a manufactured home not assessed as real property to another person under a contract that provides that the contract buyer is to pay the property taxes on the real property, mobile home, or manufactured home may not claim the deduction provided under this section against that real property, mobile home, or manufactured home.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.55, SEC.2; Acts 1981, P.L.25, SEC.4; Acts 1982, P.L.45, SEC.3; P.L.332-1989(ss), SEC.7; P.L.49-1990, SEC.1; P.L.2-1992, SEC.57; P.L.48-1996, SEC.2; P.L.6-1997, SEC.47; P.L.291-2001, SEC.133; P.L.20-2004, SEC.2; P.L.99-2007, SEC.22; P.L.144-2008, SEC.15; P.L.1-2010, SEC.23.

IC 6-1.1-12-12
Blind persons; filing claim; proof of blindness; contents of application
Sec. 12. (a) Except as provided in section 17.8 of this chapter and subject to section 45 of this chapter, a person who desires to claim the deduction provided in section 11 of this chapter must file an application, on forms prescribed by the department of local government finance, with the auditor of the county in which the real property, mobile home not assessed as real property, or manufactured home not assessed as real property is located. With respect to real property, the application must be filed during the year for which the individual wishes to obtain the deduction. With respect to a mobile

home that is not assessed as real property or a manufactured home that is not assessed as real property, the application must be filed during the twelve (12) months before March 31 of each year for which the individual wishes to obtain the deduction. The application may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing.
(b) Proof of blindness may be supported by:
(1) the records of the division of family resources or the division of disability and rehabilitative services; or
(2) the written statement of a physician who is licensed by this state and skilled in the diseases of the eye or of a licensed optometrist.
(c) The application required by this section must contain the record number and page where the contract or memorandum of the contract is recorded if the individual is buying the real property, mobile home, or manufactured home on a contract that provides that the individual is to pay property taxes on the real property, mobile home, or manufactured home.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.56, SEC.12; Acts 1982, P.L.44, SEC.3; Acts 1982, P.L.45, SEC.4; P.L.41-1987, SEC.4; P.L.55-1988, SEC.4; P.L.2-1992, SEC.58; P.L.4-1993, SEC.9; P.L.5-1993, SEC.21; P.L.291-2001, SEC.134; P.L.90-2002, SEC.108; P.L.177-2002, SEC.2; P.L.141-2006, SEC.9; P.L.145-2006, SEC.16; P.L.154-2006, SEC.14; P.L.1-2007, SEC.40; P.L.183-2007, SEC.3; P.L.144-2008, SEC.16; P.L.146-2008, SEC.108; P.L.1-2009, SEC.29.

IC 6-1.1-12-13
Deduction for veteran with partial disability; limitations; surviving spouse; contract purchaser
Sec. 13. (a) Except as provided in section 40.5 of this chapter, an individual may have twenty-four thousand nine hundred sixty dollars ($24,960) deducted from the assessed value of the taxable tangible property that the individual owns, or real property, a mobile home not assessed as real property, or a manufactured home not assessed as real property that the individual is buying under a contract that provides that the individual is to pay property taxes on the real property, mobile home, or manufactured home, if the contract or a memorandum of the contract is recorded in the county recorder's office and if:
(1) the individual served in the military or naval forces of the United States during any of its wars;
(2) the individual received an honorable discharge;
(3) the individual has a disability with a service connected disability of ten percent (10%) or more;
(4) the individual's disability is evidenced by:
(A) a pension certificate, an award of compensation, or a disability compensation check issued by the United States Department of Veterans Affairs; or
(B) a certificate of eligibility issued to the individual by the

Indiana department of veterans' affairs after the Indiana department of veterans' affairs has determined that the individual's disability qualifies the individual to receive a deduction under this section; and
(5) the individual:
(A) owns the real property, mobile home, or manufactured home; or
(B) is buying the real property, mobile home, or manufactured home under contract;
on the date the statement required by section 15 of this chapter is filed.
(b) The surviving spouse of an individual may receive the deduction provided by this section if the individual would qualify for the deduction if the individual were alive.
(c) One who receives the deduction provided by this section may not receive the deduction provided by section 16 of this chapter. However, the individual may receive any other property tax deduction which the individual is entitled to by law.
(d) An individual who has sold real property, a mobile home not assessed as real property, or a manufactured home not assessed as real property to another person under a contract that provides that the contract buyer is to pay the property taxes on the real property, mobile home, or manufactured home may not claim the deduction provided under this section against that real property, mobile home, or manufactured home.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.21, SEC.5.) As amended by Acts 1982, P.L.45, SEC.5; P.L.68-1983, SEC.1; P.L.60-1985, SEC.1; P.L.1-1990, SEC.68; P.L.6-1997, SEC.48; P.L.123-1999, SEC.1; P.L.291-2001, SEC.135; P.L.20-2004, SEC.3; P.L.99-2007, SEC.23; P.L.144-2008, SEC.17; P.L.1-2010, SEC.24.

IC 6-1.1-12-14
Deduction for totally disabled veteran or veteran age 62 and partially disabled; surviving spouse; contract purchaser
Sec. 14. (a) Except as provided in subsection (c) and except as provided in section 40.5 of this chapter, an individual may have the sum of twelve thousand four hundred eighty dollars ($12,480) deducted from the assessed value of the tangible property that the individual owns (or the real property, mobile home not assessed as real property, or manufactured home not assessed as real property that the individual is buying under a contract that provides that the individual is to pay property taxes on the real property, mobile home, or manufactured home if the contract or a memorandum of the contract is recorded in the county recorder's office) if:
(1) the individual served in the military or naval forces of the United States for at least ninety (90) days;
(2) the individual received an honorable discharge;
(3) the individual either:
(A) has a total disability; or
(B) is at least sixty-two (62) years old and has a disability of

at least ten percent (10%);
(4) the individual's disability is evidenced by:
(A) a pension certificate or an award of compensation issued by the United States Department of Veterans Affairs; or
(B) a certificate of eligibility issued to the individual by the Indiana department of veterans' affairs after the Indiana department of veterans' affairs has determined that the individual's disability qualifies the individual to receive a deduction under this section; and
(5) the individual:
(A) owns the real property, mobile home, or manufactured home; or
(B) is buying the real property, mobile home, or manufactured home under contract;
on the date the statement required by section 15 of this chapter is filed.
(b) Except as provided in subsection (c), the surviving spouse of an individual may receive the deduction provided by this section if the individual would qualify for the deduction if the individual were alive.
(c) No one is entitled to the deduction provided by this section if the assessed value of the individual's tangible property, as shown by the tax duplicate, exceeds one hundred forty-three thousand one hundred sixty dollars ($143,160).
(d) An individual who has sold real property, a mobile home not assessed as real property, or a manufactured home not assessed as real property to another person under a contract that provides that the contract buyer is to pay the property taxes on the real property, mobile home, or manufactured home may not claim the deduction provided under this section against that real property, mobile home, or manufactured home.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.21, SEC.6.) As amended by Acts 1982, P.L.45, SEC.6; P.L.68-1983, SEC.2; P.L.60-1985, SEC.2; P.L.332-1989(ss), SEC.8; P.L.1-1990, SEC.69; P.L.48-1996, SEC.3; P.L.6-1997, SEC.49; P.L.123-1999, SEC.3; P.L.291-2001, SEC.136; P.L.272-2003, SEC.2; P.L.20-2004, SEC.4; P.L.219-2007, SEC.26; P.L.99-2007, SEC.24; P.L.144-2008, SEC.18; P.L.3-2008, SEC.35; P.L.1-2009, SEC.30.

IC 6-1.1-12-15
Claim by veteran; guardianship; contract purchaser
Sec. 15. (a) Except as provided in section 17.8 of this chapter and subject to section 45 of this chapter, an individual who desires to claim the deduction provided by section 13 or section 14 of this chapter must file a statement with the auditor of the county in which the individual resides. With respect to real property, the statement must be filed during the year for which the individual wishes to obtain the deduction. With respect to a mobile home that is not assessed as real property or a manufactured home that is not assessed as real property, the statement must be filed during the twelve (12)

months before March 31 of each year for which the individual wishes to obtain the deduction. The statement may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. The statement shall contain a sworn declaration that the individual is entitled to the deduction.
(b) In addition to the statement, the individual shall submit to the county auditor for the auditor's inspection:
(1) a pension certificate, an award of compensation, or a disability compensation check issued by the United States Department of Veterans Affairs if the individual claims the deduction provided by section 13 of this chapter;
(2) a pension certificate or an award of compensation issued by the United States Department of Veterans Affairs if the individual claims the deduction provided by section 14 of this chapter; or
(3) the appropriate certificate of eligibility issued to the individual by the Indiana department of veterans' affairs if the individual claims the deduction provided by section 13 or 14 of this chapter.
(c) If the individual claiming the deduction is under guardianship, the guardian shall file the statement required by this section.
(d) If the individual claiming a deduction under section 13 or 14 of this chapter is buying real property, a mobile home not assessed as real property, or a manufactured home not assessed as real property under a contract that provides that the individual is to pay property taxes for the real estate, mobile home, or manufactured home, the statement required by this section must contain the record number and page where the contract or memorandum of the contract is recorded.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.56, SEC.13; Acts 1982, P.L.44, SEC.4; Acts 1982, P.L.45, SEC.7; P.L.55-1988, SEC.5; P.L.1-1990, SEC.70; P.L.123-1999, SEC.5; P.L.291-2001, SEC.137; P.L.177-2002, SEC.3; P.L.154-2006, SEC.15; P.L.183-2007, SEC.4; P.L.144-2008, SEC.19.

IC 6-1.1-12-16
Deduction for surviving spouse of veteran; limitations; contract purchaser
Sec. 16. (a) Except as provided in section 40.5 of this chapter, a surviving spouse may have the sum of eighteen thousand seven hundred twenty dollars ($18,720) deducted from the assessed value of his or her tangible property, or real property, mobile home not assessed as real property, or manufactured home not assessed as real property that the surviving spouse is buying under a contract that provides that the surviving spouse is to pay property taxes on the real property, mobile home, or manufactured home, if the contract or a memorandum of the contract is recorded in the county recorder's office, and if:
(1) the deceased spouse served in the military or naval forces of

the United States before November 12, 1918;
(2) the deceased spouse received an honorable discharge; and
(3) the surviving spouse:
(A) owns the real property, mobile home, or manufactured home; or
(B) is buying the real property, mobile home, or manufactured home under contract;
on the date the statement required by section 17 of this chapter is filed.
(b) A surviving spouse who receives the deduction provided by this section may not receive the deduction provided by section 13 of this chapter. However, he or she may receive any other deduction which he or she is entitled to by law.
(c) An individual who has sold real property, a mobile home not assessed as real property, or a manufactured home not assessed as real property to another person under a contract that provides that the contract buyer is to pay the property taxes on the real property, mobile home, or manufactured home may not claim the deduction provided under this section against that real property, mobile home, or manufactured home.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.21, SEC.7.) As amended by Acts 1978, P.L.33, SEC.2; Acts 1982, P.L.45, SEC.8; P.L.6-1997, SEC.50; P.L.291-2001, SEC.138; P.L.20-2004, SEC.5; P.L.144-2008, SEC.20; P.L.1-2009, SEC.31.

IC 6-1.1-12-17
Claim by surviving spouse of veteran
Sec. 17. Except as provided in section 17.8 of this chapter and subject to section 45 of this chapter, a surviving spouse who desires to claim the deduction provided by section 16 of this chapter must file a statement with the auditor of the county in which the surviving spouse resides. With respect to real property, the statement must be filed during the year for which the surviving spouse wishes to obtain the deduction. With respect to a mobile home that is not assessed as real property or a manufactured home that is not assessed as real property, the statement must be filed during the twelve (12) months before March 31 of each year for which the individual wishes to obtain the deduction. The statement may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. The statement shall contain:
(1) a sworn statement that the surviving spouse is entitled to the deduction; and
(2) the record number and page where the contract or memorandum of the contract is recorded, if the individual is buying the real property on a contract that provides that the individual is to pay property taxes on the real property.
In addition to the statement, the surviving spouse shall submit to the county auditor for the auditor's inspection a letter or certificate from the United States Department of Veterans Affairs establishing the service of the deceased spouse in the military or naval forces of the

United States before November 12, 1918.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.21, SEC.8.) As amended by Acts 1979, P.L.56, SEC.14; Acts 1982, P.L.44, SEC.5; Acts 1982, P.L.45, SEC.9; P.L.55-1988, SEC.6; P.L.1-1990, SEC.71; P.L.177-2002, SEC.4; P.L.154-2006, SEC.16; P.L.183-2007, SEC.5; P.L.144-2008, SEC.21.

IC 6-1.1-12-17.4
Deduction for World War I veteran; limitations; tenants by the entirety; contract purchaser
Sec. 17.4. (a) Except as provided in section 40.5 of this chapter, a World War I veteran who is a resident of Indiana is entitled to have the sum of eighteen thousand seven hundred twenty dollars ($18,720) deducted from the assessed valuation of the real property (including a mobile home that is assessed as real property), mobile home that is not assessed as real property, or manufactured home that is not assessed as real property the veteran owns or is buying under a contract that requires the veteran to pay property taxes on the real property, if the contract or a memorandum of the contract is recorded in the county recorder's office, if:
(1) the real property, mobile home, or manufactured home is the veteran's principal residence;
(2) the assessed valuation of the real property, mobile home, or manufactured home does not exceed two hundred six thousand five hundred dollars ($206,500);
(3) the veteran owns the real property, mobile home, or manufactured home for at least one (1) year before claiming the deduction; and
(4) the veteran:
(A) owns the real property, mobile home, or manufactured home; or
(B) is buying the real property, mobile home, or manufactured home under contract;
on the date the statement required by section 17.5 of this chapter is filed.
(b) An individual may not be denied the deduction provided by this section because the individual is absent from the individual's principal residence while in a nursing home or hospital.
(c) For purposes of this section, if real property, a mobile home, or a manufactured home is owned by a husband and wife as tenants by the entirety, only one (1) deduction may be allowed under this section. However, the deduction provided in this section applies if either spouse satisfies the requirements prescribed in subsection (a).
(d) An individual who has sold real property, a mobile home not assessed as real property, or a manufactured home not assessed as real property to another person under a contract that provides that the contract buyer is to pay the property taxes on the real property, mobile home, or manufactured home may not claim the deduction provided under this section with respect to that real property, mobile home, or manufactured home. (Formerly: Acts 1975, P.L.52, SEC.1.) As amended by Acts 1978, P.L.33, SEC.3; Acts 1981, P.L.25, SEC.5; Acts 1982, P.L.45, SEC.10; P.L.332-1989(ss), SEC.9; P.L.48-1996, SEC.4; P.L.6-1997, SEC.51; P.L.291-2001, SEC.139; P.L.272-2003, SEC.3; P.L.20-2004, SEC.6; P.L.219-2007, SEC.27; P.L.144-2008, SEC.22; P.L.1-2009, SEC.32.

IC 6-1.1-12-17.5
Claim by World War I veteran
Sec. 17.5. (a) Except as provided in section 17.8 of this chapter and subject to section 45 of this chapter, a veteran who desires to claim the deduction provided in section 17.4 of this chapter must file a sworn statement, on forms prescribed by the department of local government finance, with the auditor of the county in which the real property, mobile home, or manufactured home is assessed. With respect to real property, the veteran must file the statement during the year for which the veteran wishes to obtain the deduction. With respect to a mobile home that is not assessed as real property or a manufactured home that is not assessed as real property, the statement must be filed during the twelve (12) months before March 31 of each year for which the individual wishes to obtain the deduction. The statement may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing.
(b) The statement required under this section shall be in affidavit form or require verification under penalties of perjury. The statement shall be filed in duplicate if the veteran has, or is buying under a contract, real property in more than one (1) county or in more than one (1) taxing district in the same county. The statement shall contain:
(1) a description and the assessed value of the real property, mobile home, or manufactured home;
(2) the veteran's full name and complete residence address;
(3) the record number and page where the contract or memorandum of the contract is recorded, if the individual is buying the real property, mobile home, or manufactured home on a contract that provides that the individual is to pay property taxes on the real property, mobile home, or manufactured home; and
(4) any additional information which the department of local government finance may require.
(Formerly: Acts 1975, P.L.52, SEC.2.) As amended by Acts 1978, P.L.33, SEC.4; Acts 1979, P.L.56, SEC.15; Acts 1982, P.L.44, SEC.6; Acts 1982, P.L.45, SEC.11; P.L.69-1983, SEC.1; P.L.55-1988, SEC.7; P.L.291-2001, SEC.140; P.L.90-2002, SEC.109; P.L.177-2002, SEC.5; P.L.154-2006, SEC.17; P.L.183-2007, SEC.6; P.L.144-2008, SEC.23.

IC 6-1.1-12-17.8
Automatic carryover of deductions; termination of standard

deduction by county auditor; jointly held property, trusts, and cooperative housing corporations
Sec. 17.8. (a) An individual who receives a deduction provided under section 1, 9, 11, 13, 14, 16, 17.4, or 37 of this chapter in a particular year and who remains eligible for the deduction in the following year is not required to file a statement to apply for the deduction in the following year. However, for purposes of a deduction under section 37 of this chapter, the county auditor may, in the county auditor's discretion, terminate the deduction for assessment dates after January 15, 2012, if the individual does not comply with the requirement in IC 6-1.1-22-8.1(b)(9), as determined by the county auditor, before January 1, 2013. Before the county auditor terminates the deduction because the taxpayer claiming the deduction did not comply with the requirement in IC 6-1.1-22-8.1(b)(9) before January 1, 2013, the county auditor shall mail notice of the proposed termination of the deduction to:
(1) the last known address of each person liable for any property taxes or special assessment, as shown on the tax duplicate or special assessment records; or
(2) the last known address of the most recent owner shown in the transfer book.
(b) An individual who receives a deduction provided under section 1, 9, 11, 13, 14, 16, or 17.4 of this chapter in a particular year and who becomes ineligible for the deduction in the following year shall notify the auditor of the county in which the real property, mobile home, or manufactured home for which the individual claims the deduction is located of the individual's ineligibility in the year in which the individual becomes ineligible. An individual who becomes ineligible for a deduction under section 37 of this chapter shall notify the county auditor of the county in which the property is located in conformity with section 37 of this chapter.
(c) The auditor of each county shall, in a particular year, apply a deduction provided under section 1, 9, 11, 13, 14, 16, 17.4, or 37 of this chapter to each individual who received the deduction in the preceding year unless the auditor determines that the individual is no longer eligible for the deduction.
(d) An individual who receives a deduction provided under section 1, 9, 11, 13, 14, 16, 17.4, or 37 of this chapter for property that is jointly held with another owner in a particular year and remains eligible for the deduction in the following year is not required to file a statement to reapply for the deduction following the removal of the joint owner if:
(1) the individual is the sole owner of the property following the death of the individual's spouse;
(2) the individual is the sole owner of the property following the death of a joint owner who was not the individual's spouse; or
(3) the individual is awarded sole ownership of the property in a divorce decree.
However, for purposes of a deduction under section 37 of this chapter, if the removal of the joint owner occurs before the date that

a notice described in IC 6-1.1-22-8.1(b)(9) is sent, the county auditor may, in the county auditor's discretion, terminate the deduction for assessment dates after January 15, 2012, if the individual does not comply with the requirement in IC 6-1.1-22-8.1(b)(9), as determined by the county auditor, before January 1, 2013. Before the county auditor terminates the deduction because the taxpayer claiming the deduction did not comply with the requirement in IC 6-1.1-22-8.1(b)(9) before January 1, 2013, the county auditor shall mail notice of the proposed termination of the deduction to the last known address of each person liable for any property taxes or special assessment, as shown on the tax duplicate or special assessment records or the last known address of the most recent owner shown in the transfer book.
(e) A trust entitled to a deduction under section 9, 11, 13, 14, 16, 17.4, or 37 of this chapter for real property owned by the trust and occupied by an individual in accordance with section 17.9 of this chapter is not required to file a statement to apply for the deduction, if:
(1) the individual who occupies the real property receives a deduction provided under section 9, 11, 13, 14, 16, 17.4, or 37 of this chapter in a particular year; and
(2) the trust remains eligible for the deduction in the following year.
However, for purposes of a deduction under section 37 of this chapter, the individuals that qualify the trust for a deduction must comply with the requirement in IC 6-1.1-22-8.1(b)(9) before January 1, 2013.
(f) A cooperative housing corporation (as defined in 26 U.S.C. 216) that is entitled to a deduction under section 37 of this chapter in the immediately preceding calendar year for a homestead (as defined in section 37 of this chapter) is not required to file a statement to apply for the deduction for the current calendar year if the cooperative housing corporation remains eligible for the deduction for the current calendar year. However, the county auditor may, in the county auditor's discretion, terminate the deduction for assessment dates after January 15, 2012, if the individual does not comply with the requirement in IC 6-1.1-22-8.1(b)(9), as determined by the county auditor, before January 1, 2013. Before the county auditor terminates a deduction because the taxpayer claiming the deduction did not comply with the requirement in IC 6-1.1-22-8.1(b)(9) before January 1, 2013, the county auditor shall mail notice of the proposed termination of the deduction to:
(1) the last known address of each person liable for any property taxes or special assessment, as shown on the tax duplicate or special assessment records; or
(2) the last known address of the most recent owner shown in the transfer book.
(g) An individual who:
(1) was eligible for a homestead credit under IC 6-1.1-20.9 (repealed) for property taxes imposed for the March 1, 2007, or

January 15, 2008, assessment date; or
(2) would have been eligible for a homestead credit under IC 6-1.1-20.9 (repealed) for property taxes imposed for the March 1, 2008, or January 15, 2009, assessment date if IC 6-1.1-20.9 had not been repealed;
is not required to file a statement to apply for a deduction under section 37 of this chapter if the individual remains eligible for the deduction in the current year. An individual who filed for a homestead credit under IC 6-1.1-20.9 (repealed) for an assessment date after March 1, 2007 (if the property is real property), or after January 1, 2008 (if the property is personal property), shall be treated as an individual who has filed for a deduction under section 37 of this chapter. However, the county auditor may, in the county auditor's discretion, terminate the deduction for assessment dates after January 15, 2012, if the individual does not comply with the requirement in IC 6-1.1-22-8.1(b)(9), as determined by the county auditor, before January 1, 2013. Before the county auditor terminates the deduction because the taxpayer claiming the deduction did not comply with the requirement in IC 6-1.1-22-8.1(b)(9) before January 1, 2013, the county auditor shall mail notice of the proposed termination of the deduction to the last known address of each person liable for any property taxes or special assessment, as shown on the tax duplicate or special assessment records, or to the last known address of the most recent owner shown in the transfer book.
(h) If a county auditor terminates a deduction because the taxpayer claiming the deduction did not comply with the requirement in IC 6-1.1-22-8.1(b)(9) before January 1, 2013, the county auditor shall reinstate the deduction if the taxpayer provides proof that the taxpayer is eligible for the deduction and is not claiming the deduction for any other property.
(i) A taxpayer described in section 37(k) of this chapter is not required to file a statement to apply for the deduction provided by section 37 of this chapter for a calendar year beginning after December 31, 2008, if the property owned by the taxpayer remains eligible for the deduction for that calendar year. However, the county auditor may terminate the deduction for assessment dates after January 15, 2012, if the individual residing on the property owned by the taxpayer does not comply with the requirement in IC 6-1.1-22-8.1(b)(9), as determined by the county auditor, before January 1, 2013. Before the county auditor terminates a deduction because the individual residing on the property did not comply with the requirement in IC 6-1.1-22-8.1(b)(9) before January 1, 2013, the county auditor shall mail notice of the proposed termination of the deduction to:
(1) the last known address of each person liable for any property taxes or special assessment, as shown on the tax duplicate or special assessment records; or
(2) the last known address of the most recent owner shown in the transfer book.
As added by Acts 1982, P.L.44, SEC.7. Amended by P.L.125-1999,

SEC.1; P.L.291-2001, SEC.141; P.L.154-2006, SEC.18; P.L.95-2007, SEC.1; P.L.144-2008, SEC.24; P.L.87-2009, SEC.2; P.L.182-2009(ss), SEC.109.

IC 6-1.1-12-17.9
Trust eligibility for certain deductions; requirements
Sec. 17.9. A trust is entitled to a deduction under section 9, 11, 13, 14, 16, or 17.4 of this chapter for real property owned by the trust and occupied by an individual if the county auditor determines that the individual:
(1) upon verification in the body of the deed or otherwise, has either:
(A) a beneficial interest in the trust; or
(B) the right to occupy the real property rent free under the terms of a qualified personal residence trust created by the individual under United States Treasury Regulation 25.2702-5(c)(2);
(2) otherwise qualifies for the deduction; and
(3) would be considered the owner of the real property under IC 6-1.1-1-9(f) or IC 6-1.1-1-9(g).
As added by P.L.95-2007, SEC.2. Amended by P.L.101-2008, SEC.2.

IC 6-1.1-12-18
Deduction for rehabilitated residential real property; limitations
Sec. 18. (a) If the assessed value of residential real property described in subsection (d) is increased because it has been rehabilitated, the owner may have deducted from the assessed value of the property an amount not to exceed the lesser of:
(1) the total increase in assessed value resulting from the rehabilitation; or
(2) eighteen thousand seven hundred twenty dollars ($18,720) per rehabilitated dwelling unit.
The owner is entitled to this deduction annually for a five (5) year period.
(b) For purposes of this section, the term "rehabilitation" means significant repairs, replacements, or improvements to an existing structure which are intended to increase the livability, utility, safety, or value of the property under rules adopted by the department of local government finance.
(c) For the purposes of this section, the term "owner" or "property owner" includes any person who has the legal obligation, or has otherwise assumed the obligation, to pay the real property taxes on the rehabilitated property.
(d) The deduction provided by this section applies only:
(1) for the rehabilitation of residential real property which is located within this state and which is described in one (1) of the following classifications:
(A) A single family dwelling if before rehabilitation the assessed value (excluding any exemptions or deductions) of the improvements does not exceed thirty-seven thousand

four hundred forty dollars ($37,440).
(B) A two (2) family dwelling if before rehabilitation the assessed value (excluding exemptions or deductions) of the improvements does not exceed forty-nine thousand nine hundred twenty dollars ($49,920).
(C) A dwelling with more than two (2) family units if before rehabilitation the assessed value (excluding any exemptions or deductions) of the improvements does not exceed eighteen thousand seven hundred twenty dollars ($18,720) per dwelling unit; and
(2) if the property owner:
(A) owns the residential real property; or
(B) is buying the residential real property under contract;
on the assessment date of the year in which an application must be filed under section 20 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.21; Acts 1977, P.L.67, SEC.1; P.L.6-1997, SEC.52; P.L.129-2001, SEC.2; P.L.90-2002, SEC.110; P.L.20-2004, SEC.7; P.L.144-2008, SEC.25.

IC 6-1.1-12-19 Version a
Rehabilitated residential property; duration of deduction
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 19. The deduction from assessed value provided by section 18 of this chapter is first available in the year in which the increase in assessed value resulting from the rehabilitation occurs and shall continue for the following four (4) years. In the sixth (6th) year, the county auditor shall add the amount of the deduction to the assessed value of the real property. A general reassessment of real property which occurs within the five (5) year period of the deduction does not affect the amount of the deduction.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-12-19 Version b
Rehabilitated residential property; duration of deduction
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 19. The deduction from assessed value provided by section 18 of this chapter is first available in the year in which the increase in assessed value resulting from the rehabilitation occurs and shall continue for the following four (4) years. In the sixth (6th) year, the county auditor shall add the amount of the deduction to the assessed value of the real property. A:
(1) general reassessment of real property under IC 6-1.1-4-4; or
(2) reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2;
which occurs within the five (5) year period of the deduction does not affect the amount of the deduction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.112-2012,

SEC.25.

IC 6-1.1-12-20
Claim for deduction for rehabilitated residential real property
Sec. 20. (a) A property owner who desires to obtain the deduction provided by section 18 of this chapter must file a certified deduction application, on forms prescribed by the department of local government finance, with the auditor of the county in which the rehabilitated property is located. The application may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. Except as provided in subsection (b) and subject to section 45 of this chapter, the application must be filed in the year in which the addition to assessed value is made.
(b) If notice of the addition to assessed value for any year is not given to the property owner before December 1 of that year, the application required by this section may be filed not later than thirty (30) days after the date such a notice is mailed to the property owner at the address shown on the records of the township or county assessor.
(c) The application required by this section shall contain the following information:
(1) A description of the property for which a deduction is claimed in sufficient detail to afford identification.
(2) Statements of the ownership of the property.
(3) The assessed value of the improvements on the property before rehabilitation.
(4) The number of dwelling units on the property.
(5) The number of dwelling units rehabilitated.
(6) The increase in assessed value resulting from the rehabilitation.
(7) The amount of deduction claimed.
(d) A deduction application filed under this section is applicable for the year in which the increase in assessed value occurs and for the immediately following four (4) years without any additional application being filed.
(e) On verification of an application by the assessor of the township in which the property is located, or the county assessor if there is no township assessor for the township, the county auditor shall make the deduction.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.53, SEC.1.) As amended by Acts 1977, P.L.2, SEC.22; Acts 1979, P.L.56, SEC.16; P.L.90-2002, SEC.111; P.L.154-2006, SEC.19; P.L.144-2008, SEC.26; P.L.146-2008, SEC.109; P.L.1-2009, SEC.33.

IC 6-1.1-12-21
Rehabilitated real property; reassessment; notice of deductions required
Sec. 21. When real property is reassessed because it has been rehabilitated, the assessing official who, or the county property tax assessment board of appeals which, makes the reassessment shall

give the owner notice of the property tax deductions provided by sections 18 and 22 of this chapter. The official or county property tax assessment board of appeals shall attach the notice to the reassessment notice required by IC 6-1.1-4-22.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.67, SEC.2; P.L.6-1997, SEC.53.

IC 6-1.1-12-22
Deduction for rehabilitated property; limitations
Sec. 22. (a) If the assessed value of property is increased because it has been rehabilitated and the owner has paid at least ten thousand dollars ($10,000) for the rehabilitation, the owner is entitled to have deducted from the assessed value of the property an amount equal to fifty percent (50%) of the increase in assessed value resulting from the rehabilitation. The owner is entitled to this deduction annually for a five (5) year period. However, the maximum deduction which a property owner may receive under this section for a particular year is:
(1) one hundred twenty-four thousand eight hundred dollars ($124,800) for a single family dwelling unit; or
(2) three hundred thousand dollars ($300,000) for any other type of property.
(b) For purposes of this section, the term "property" means a building or structure which was erected at least fifty (50) years before the date of application for the deduction provided by this section. The term "property" does not include land.
(c) For purposes of this section, the term "rehabilitation" means significant repairs, replacements, or improvements to an existing structure that are intended to increase the livability, utility, safety, or value of the property under rules adopted by the department of local government finance.
(d) The deduction provided by this section applies only if the property owner:
(1) owns the property; or
(2) is buying the property under contract;
on the assessment date of the year in which an application must be filed under section 24 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.54-1997, SEC.1; P.L.6-1997, SEC.54; P.L.2-1998, SEC.18; P.L.129-2001, SEC.3; P.L.90-2002, SEC.112; P.L.20-2004, SEC.8; P.L.144-2008, SEC.27.

IC 6-1.1-12-23 Version a
Rehabilitated property; duration of deduction
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 23. The deduction from assessed value provided by section 22 of this chapter is first available after the first assessment date following the rehabilitation and shall continue for the taxes first due and payable in the following five (5) years. In the sixth (6th) year,

the county auditor shall add the amount of the deduction to the assessed value of the property. Any general reassessment of real property which occurs within the five (5) year period of the deduction does not affect the amount of the deduction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.129-2001, SEC.4.

IC 6-1.1-12-23 Version b
Rehabilitated property; duration of deduction
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 23. The deduction from assessed value provided by section 22 of this chapter is first available after the first assessment date following the rehabilitation and shall continue for the taxes first due and payable in the following five (5) years. In the sixth (6th) year, the county auditor shall add the amount of the deduction to the assessed value of the property. Any:
(1) general reassessment of real property under IC 6-1.1-4-4; or
(2) reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2;
which occurs within the five (5) year period of the deduction does not affect the amount of the deduction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.129-2001, SEC.4; P.L.112-2012, SEC.26.

IC 6-1.1-12-24
Claim for deduction for rehabilitated property
Sec. 24. (a) A property owner who desires to obtain the deduction provided by section 22 of this chapter must file a certified deduction application, on forms prescribed by the department of local government finance, with the auditor of the county in which the property is located. The application may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. Except as provided in subsection (b) and subject to section 45 of this chapter, the application must be filed in the year in which the addition to assessed valuation is made.
(b) If notice of the addition to assessed valuation for any year is not given to the property owner before December 1 of that year, the application required by this section may be filed not later than thirty (30) days after the date such a notice is mailed to the property owner at the address shown on the records of the township or county assessor.
(c) The application required by this section shall contain the following information:
(1) The name of the property owner.
(2) A description of the property for which a deduction is claimed in sufficient detail to afford identification.
(3) The assessed value of the improvements on the property before rehabilitation.
(4) The increase in the assessed value of improvements

resulting from the rehabilitation.
(5) The amount of deduction claimed.
(d) A deduction application filed under this section is applicable for the year in which the addition to assessed value is made and in the immediate following four (4) years without any additional application being filed.
(e) On verification of the correctness of an application by the assessor of the township in which the property is located, or the county assessor if there is no township assessor for the township, the county auditor shall make the deduction.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.53, SEC.2.) As amended by Acts 1979, P.L.56, SEC.17; P.L.90-2002, SEC.113; P.L.154-2006, SEC.20; P.L.144-2008, SEC.28; P.L.146-2008, SEC.110; P.L.1-2009, SEC.34; P.L.113-2010, SEC.24.

IC 6-1.1-12-25
Rehabilitated property; electing either IC 6-1.1-12-18 or IC 6-1.1-12-22 deduction
Sec. 25. For repairs or improvements made to a particular building or structure, a person may receive either the deduction provided by section 18 of this chapter or the deduction provided by section 22 of this chapter. He may not receive deductions under both sections for the repairs or improvements.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-12-25.5
Rehabilitated property; deductions; denial; appeal
Sec. 25.5. If a deduction applied for under section 20 or 24 of this chapter is not granted in full, the county auditor shall notify the applicant by mail. A taxpayer may appeal a ruling that wholly or partially denies a deduction claimed under section 20 or 24 of this chapter in the same manner that appeals may be taken under IC 6-1.1-15.
As added by P.L.70-1983, SEC.1.

IC 6-1.1-12-26
Solar energy heating or cooling system
Sec. 26. (a) The owner of real property, or a mobile home which is not assessed as real property, which is equipped with a solar energy heating or cooling system may have deducted annually from the assessed value of the real property or mobile home an amount which is equal to the out-of-pocket expenditures by the owner (or a previous owner) of the real property or mobile home for:
(1) the components; and
(2) the labor involved in installing the components;
that are unique to the system and that are needed to collect, store, or distribute solar energy.
(b) The tangible property to which subsection (a) applies includes a solar thermal air system and any solar energy heating or cooling system used for: (1) domestic hot water or space heat, or both, including pool heating; or
(2) preheating for an industrial process.
(c) Subsection (a) does not apply to tangible property that would not be subject to assessment and taxation under this article if this section did not apply.
(d) For purposes of subsection (a), proof of out-of-pocket expenditures may be demonstrated by invoices or other evidence of a purchase and installation, as determined under rules or guidelines prescribed by the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.68, SEC.1; Acts 1979, P.L.56, SEC.1; P.L.90-2002, SEC.114; P.L.113-2010, SEC.25.

IC 6-1.1-12-26.1
Solar power devices
Sec. 26.1. (a) This section applies only to a solar power device that is installed after December 31, 2011.
(b) This section does not apply to a solar power device that is owned or operated by a person that provides electricity at wholesale or retail for consideration other than a person that:
(1) participates in a net metering or feed-in-tariff program offered by an electric utility with respect to the solar power device; or
(2) is the owner or host of the solar power device site and a person consumes on the site the equivalent amount of electricity that is generated by the solar power device on an annual basis even if the electricity is sold to a public utility, including a solar power device directly serving a public utility's business operations site.
(c) For purposes of this section, "solar power device" means a device, such as a solar thermal, a photovoltaic, or other solar energy system, that is designed to use the radiant light or heat from the sun to produce electricity.
(d) The owner of real property equipped with a solar power device that is assessed as a real property improvement may have deducted annually from the assessed value of the real property an amount equal to:
(1) the assessed value of the real property with the solar power device included; minus
(2) the assessed value of the real property without the solar power device.
(e) The owner of a solar power device that is assessed as:
(1) distributable property under IC 6-1.1-8; or
(2) personal property;
may have deducted annually the assessed value of the solar power device.
As added by P.L.137-2012, SEC.15.

IC 6-1.1-12-27 Repealed
(Repealed by Acts 1980, P.L.40, SEC.4.)

IC 6-1.1-12-27.1
Claim for deduction for solar energy heating or cooling system; solar power device
Sec. 27.1. Except as provided in sections 36 and 44 of this chapter and subject to section 45 of this chapter, a person who desires to claim the deduction provided by section 26 or 26.1 of this chapter must file a certified statement in duplicate, on forms prescribed by the department of local government finance, with the auditor of the county in which the real property, mobile home, manufactured home, or solar power device is subject to assessment. With respect to real property or a solar power device that is assessed as distributable property under IC 6-1.1-8 or as personal property, the person must file the statement during the year for which the person desires to obtain the deduction. Except as provided in sections 36 and 44 of this chapter and subject to section 45 of this chapter, with respect to a mobile home which is not assessed as real property, the person must file the statement during the twelve (12) months before March 31 of each year for which the person desires to obtain the deduction. The person must:
(1) own the real property, mobile home, or manufactured home or own the solar power device;
(2) be buying the real property, mobile home, manufactured home, or solar power device under contract; or
(3) be leasing the real property from the real property owner and be subject to assessment and property taxation with respect to the solar power device;
on the date the statement is filed under this section. The statement may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. On verification of the statement by the assessor of the township in which the real property, mobile home, manufactured home, or solar power device is subject to assessment, or the county assessor if there is no township assessor for the township, the county auditor shall allow the deduction.
As added by Acts 1980, P.L.40, SEC.3. Amended by P.L.43-1984, SEC.1; P.L.55-1988, SEC.8; P.L.90-2002, SEC.115; P.L.183-2007, SEC.7; P.L.144-2008, SEC.29; P.L.146-2008, SEC.111; P.L.1-2009, SEC.35; P.L.113-2010, SEC.26; P.L.137-2012, SEC.16.

IC 6-1.1-12-28
Repealed
(Repealed by Acts 1979, P.L.52, SEC.5.)

IC 6-1.1-12-28.5
Resource recovery system; prerequisites for deduction; definitions
Sec. 28.5. (a) For purposes of this section:
(1) "Hazardous waste" has the meaning set forth in IC 13-11-2-99(a) and includes a waste determined to be a

hazardous waste under IC 13-22-2-3(b).
(2) "Resource recovery system" means tangible property directly used to dispose of solid waste or hazardous waste by converting it into energy or other useful products.
(3) "Solid waste" has the meaning set forth in IC 13-11-2-205(a) but does not include dead animals or any animal solid or semisolid wastes.
(b) Except as provided in this section, the owner of a resource recovery system is entitled to an annual deduction in an amount equal to ninety-five percent (95%) of the assessed value of the system if:
(1) the system was certified by the department of environmental management for the 1993 assessment year or a prior assessment year; and
(2) the owner filed a timely application for the deduction for the 1993 assessment year.
For purposes of this section, a system includes tangible property that replaced tangible property in the system after the certification by the department of environmental management.
(c) The owner of a resource recovery system that is directly used to dispose of hazardous waste is not entitled to the deduction provided by this section for a particular assessment year if during that assessment year the owner:
(1) is convicted of any violation under IC 13-7-13-3 (repealed), IC 13-7-13-4 (repealed), or a criminal statute under IC 13; or
(2) is subject to an order or a consent decree with respect to property located in Indiana based upon a violation of a federal or state rule, regulation, or statute governing the treatment, storage, or disposal of hazardous wastes that had a major or moderate potential for harm.
(d) The certification of a resource recovery system by the department of environmental management for the 1993 assessment year or a prior assessment year is valid through the 1997 assessment year so long as the property is used as a resource recovery system. If the property is no longer used for the purpose for which the property was used when the property was certified, the owner of the property shall notify the county auditor. However, the deduction from the assessed value of the system is:
(1) ninety-five percent (95%) for the 1994 assessment year;
(2) ninety percent (90%) for the 1995 assessment year;
(3) seventy-five percent (75%) for the 1996 assessment year; and
(4) sixty percent (60%) for the 1997 assessment year.
Notwithstanding this section as it existed before 1995, for the 1994 assessment year, the portion of any tangible property comprising a resource recovery system that was assessed and first deducted for the 1994 assessment year may not be deducted for property taxes first due and payable in 1995 or later.
(e) In order to qualify for a deduction under this section, the person who desires to claim the deduction must file an application

with the county auditor after February 28 and before May 16 of the current assessment year. An application must be filed in each year for which the person desires to obtain the deduction. The application may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. If the application is not filed before the applicable deadline under this subsection, the deduction is waived. The application must be filed on a form prescribed by the department of local government finance. The application for a resource recovery system deduction must include:
(1) a certification by the department of environmental management for the 1993 assessment year or a prior assessment year as described in subsection (d); or
(2) the certification by the department of environmental management for the 1993 assessment year as described in subsection (g).
Beginning with the 1995 assessment year a person must also file an itemized list of all property on which a deduction is claimed. The list must include the date of purchase of the property and the cost to acquire the property.
(f) Before July 1, 1995, the department of environmental management shall transfer all the applications, records, or other material the department has with respect to resource recovery system deductions under this section for the 1993 and 1994 assessment years. The township assessor, or the county assessor if there is no township assessor for the township, shall verify each deduction application filed under this section and the county auditor shall determine the deduction. The county auditor shall send to the department of local government finance a copy of each deduction application. The county auditor shall notify the county property tax assessment board of appeals of all deductions allowed under this section. A denial of a deduction claimed under this subsection may be appealed as provided in IC 6-1.1-15. The appeal is limited to a review of a determination made by the township assessor, the county assessor, or the county auditor.
(g) Notwithstanding subsection (d), the certification for the 1993 assessment year of a resource recovery system in regard to which a political subdivision is liable for the payment of the property taxes remains valid at the ninety-five percent (95%) deduction level allowed before 1994 as long as the political subdivision remains liable for the payment of the property taxes on the system.
As added by Acts 1979, P.L.52, SEC.2. Amended by P.L.61-1985, SEC.1; P.L.19-1986, SEC.6; P.L.25-1995, SEC.15; P.L.1-1996, SEC.38; P.L.6-1997, SEC.55; P.L.198-2001, SEC.34; P.L.137-2007, SEC.2; P.L.146-2008, SEC.112.

IC 6-1.1-12-28.6
Repealed
(Repealed by P.L.69-1983, SEC.12.)

IC 6-1.1-12-29 Wind power device; definition
Sec. 29. (a) This section does not apply to a wind power device that is owned or operated by:
(1) a public utility (as defined in IC 8-1-2-1(a)); or
(2) another entity that provides electricity at wholesale or retail for consideration, other than a person who participates in a net metering program offered by an electric utility.
This subsection shall be interpreted to clarify and not to change the general assembly's intent with respect to this section.
(b) For purposes of this section, "wind power device" means a device, such as a windmill or a wind turbine, that is designed to utilize the kinetic energy of moving air to provide mechanical energy or to produce electricity.
(c) The owner of real property, or a mobile home that is not assessed as real property, that is equipped with a wind power device is entitled to an annual property tax deduction. The amount of the deduction equals the remainder of (1) the assessed value of the real property or mobile home with the wind power device included, minus (2) the assessed value of the real property or mobile home without the wind power device.
As added by Acts 1979, P.L.56, SEC.3. Amended by P.L.46-2011, SEC.1.

IC 6-1.1-12-30
Claim for deduction for wind power device
Sec. 30. Except as provided in sections 36 and 44 of this chapter and subject to section 45 of this chapter, a person who desires to claim the deduction provided by section 29 of this chapter must file a certified statement in duplicate, on forms prescribed by the department of local government finance, with the auditor of the county in which the real property or mobile home is subject to assessment. With respect to real property, the person must file the statement during the year for which the person desires to obtain the deduction. With respect to a mobile home which is not assessed as real property, the person must file the statement during the twelve (12) months before March 31 of each year for which the person desires to obtain the deduction. The person must:
(1) own the real property, mobile home, or manufactured home; or
(2) be buying the real property, mobile home, or manufactured home under contract;
on the date the statement is filed under this section. On verification of the statement by the assessor of the township in which the real property or mobile home is subject to assessment, or the county assessor if there is no township assessor for the township, the county auditor shall allow the deduction.
As added by Acts 1979, P.L.56, SEC.4. Amended by P.L.43-1984, SEC.2; P.L.90-2002, SEC.116; P.L.154-2006, SEC.21; P.L.183-2007, SEC.8; P.L.144-2008, SEC.30; P.L.146-2008, SEC.113; P.L.1-2009, SEC.36.
IC 6-1.1-12-31
Deduction for coal conversion system; limitations
Sec. 31. (a) For purposes of this section, "coal conversion system" means tangible property directly used to convert coal into a gaseous or liquid fuel or char. This definition includes coal liquification, gasification, pyrolysis, and a fluid bed combustion system designed for pollution control.
(b) For each calendar year which begins after December 31, 1979, and before January 1, 1988, the owner of a coal conversion system which is used to process coal is entitled to a deduction from the assessed value of the system. The amount of the deduction for a particular calendar year equals the product of (1) ninety-five percent (95%) of the assessed value of the system, multiplied by (2) a fraction. The numerator of the fraction is the amount of Indiana coal converted by the system during the immediately preceding calendar year and the denominator of the fraction is the total amount of coal converted by the system during the immediately preceding calendar year.
(c) The deduction provided by this section applies only if the property owner:
(1) owns the property; or
(2) is buying the property under contract;
on the assessment date for which the deduction applies.
As added by Acts 1980, P.L.41, SEC.1. Amended by Acts 1981, P.L.70, SEC.1; P.L.24-1984, SEC.4; P.L.144-2008, SEC.31.

IC 6-1.1-12-32
Repealed
(Repealed by P.L.69-1983, SEC.12.)

IC 6-1.1-12-33
Deduction for hydroelectric power device; limitations
Sec. 33. (a) For purposes of this section "hydroelectric power device" means a device which is installed after December 31, 1981, and is designed to utilize the kinetic power of moving water to provide mechanical energy or to produce electricity.
(b) The owner of real property, or a mobile home that is not assessed as real property, that is equipped with a hydroelectric power device is annually entitled to a property tax deduction. The amount of the deduction equals the remainder of:
(1) the assessed value of the real property or mobile home with the hydroelectric power device; minus
(2) the assessed value of the real property or mobile home without the hydroelectric power device.
(c) The deduction provided by this section applies only if the property owner:
(1) owns the real property or mobile home; or
(2) is buying the real property or mobile home under contract;
on the date the statement is filed under section 35.5 of this chapter.
As added by Acts 1981, P.L.71, SEC.1. Amended by P.L.144-2008,

SEC.32.

IC 6-1.1-12-34
Deduction for geothermal energy heating or cooling device; limitations
Sec. 34. (a) For purposes of this section, "geothermal energy heating or cooling device" means a device that is installed after December 31, 1981, and is designed to utilize the natural heat from the earth to provide hot water, produce electricity, or generate heating or cooling.
(b) The owner of real property, or a mobile home that is not assessed as real property, that is equipped with a geothermal energy heating or cooling device is annually entitled to a property tax deduction. The amount of the deduction equals the remainder of: (1) the assessed value of the real property or mobile home with the geothermal heating or cooling device; minus (2) the assessed value of the real property or mobile home without the geothermal heating or cooling device.
(c) The deduction provided by this section applies only if the property owner:
(1) owns the real property or mobile home; or
(2) is buying the real property or mobile home under contract;
on the date the statement is filed under section 35.5 of this chapter.
As added by Acts 1981, P.L.71, SEC.2. Amended by P.L.144-2008, SEC.33.

IC 6-1.1-12-34.5
Deduction for use of coal combustion products; limitations
Sec. 34.5. (a) As used in this section, "coal combustion product" has the meaning set forth in IC 6-1.1-44-1.
(b) As used in this section, "qualified building" means a building designed and constructed to systematically use qualified materials throughout the building.
(c) For purposes of this section, building materials are "qualified materials" if at least sixty percent (60%) of the materials' dry weight consists of coal combustion products.
(d) The owner of a qualified building, as determined by the center for coal technology research, is entitled to a property tax deduction for not more than three (3) years. The amount of the deduction equals the product of:
(1) the assessed value of the qualified building; multiplied by
(2) five percent (5%).
(e) The deduction provided by this section applies only if the building owner:
(1) owns the building; or
(2) is buying the building under contract;
on the assessment date for which the deduction applies.
As added by P.L.214-2005, SEC.11. Amended by P.L.144-2008, SEC.34.
IC 6-1.1-12-35
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-12-35.5
Claims for deductions related to coal, hydroelectric, and geothermal; involvement of department of environmental management and center for coal technology research; appeals
Sec. 35.5. (a) Except as provided in section 36 or 44 of this chapter and subject to section 45 of this chapter, a person who desires to claim the deduction provided by section 31, 33, 34, or 34.5 of this chapter must file a certified statement in duplicate, on forms prescribed by the department of local government finance, and proof of certification under subsection (b) or (f) with the auditor of the county in which the property for which the deduction is claimed is subject to assessment. Except as provided in subsection (e), with respect to property that is not assessed under IC 6-1.1-7, the person must file the statement during the year for which the person wishes to obtain the deduction. The person must file the statement in each year for which the person desires to obtain the deduction. With respect to a property which is assessed under IC 6-1.1-7, the person must file the statement during the twelve (12) months before March 31 of each year for which the person desires to obtain the deduction. The statement may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. On verification of the statement by the assessor of the township in which the property for which the deduction is claimed is subject to assessment, or the county assessor if there is no township assessor for the township, the county auditor shall allow the deduction.
(b) This subsection does not apply to an application for a deduction under section 34.5 of this chapter. The department of environmental management, upon application by a property owner, shall determine whether a system or device qualifies for a deduction provided by section 31, 33, or 34 of this chapter. If the department determines that a system or device qualifies for a deduction, it shall certify the system or device and provide proof of the certification to the property owner. The department shall prescribe the form and manner of the certification process required by this subsection.
(c) This subsection does not apply to an application for a deduction under section 34.5 of this chapter. If the department of environmental management receives an application for certification, the department shall determine whether the system or device qualifies for a deduction. If the department fails to make a determination under this subsection before December 31 of the year in which the application is received, the system or device is considered certified.
(d) A denial of a deduction claimed under section 31, 33, 34, or 34.5 of this chapter may be appealed as provided in IC 6-1.1-15. The appeal is limited to a review of a determination made by the township assessor county property tax assessment board of appeals,

or department of local government finance.
(e) A person who timely files a personal property return under IC 6-1.1-3-7(a) for an assessment year and who desires to claim the deduction provided in section 31 of this chapter for property that is not assessed under IC 6-1.1-7 must file the statement described in subsection (a) during the year in which the personal property return is filed.
(f) This subsection applies only to an application for a deduction under section 34.5 of this chapter. The center for coal technology research established by IC 21-47-4-1, upon receiving an application from the owner of a building, shall determine whether the building qualifies for a deduction under section 34.5 of this chapter. If the center determines that a building qualifies for a deduction, the center shall certify the building and provide proof of the certification to the owner of the building. The center shall prescribe the form and procedure for certification of buildings under this subsection. If the center receives an application for certification of a building under section 34.5 of this chapter:
(1) the center shall determine whether the building qualifies for a deduction; and
(2) if the center fails to make a determination before December 31 of the year in which the application is received, the building is considered certified.
As added by P.L.198-2001, SEC.36. Amended by P.L.214-2005, SEC.12; P.L.154-2006, SEC.22; P.L.2-2007, SEC.114; P.L.183-2007, SEC.9; P.L.144-2008, SEC.35; P.L.146-2008, SEC.114; P.L.1-2009, SEC.37.

IC 6-1.1-12-36
Deductions; eligibility for following year
Sec. 36. (a) A person who receives a deduction provided under section 26, 29, 33, 34, 34.5, or 38 of this chapter for a particular year and who remains eligible for the deduction for the following year is not required to file a statement to apply for the deduction for the following year.
(b) A person who receives a deduction provided under section 26, 29, 33, 34, 34.5, or 38 of this chapter for a particular year and who becomes ineligible for the deduction for the following year shall notify the auditor of the county in which the real property or mobile home for which the person received the deduction is located of the person's ineligibility before March 31 of the year for which the person becomes ineligible.
(c) The auditor of each county shall, in a particular year, apply a deduction provided under section 26, 29, 33, 34, 34.5, or 38 of this chapter to each person who received the deduction in the preceding year unless the auditor determines that the person is no longer eligible for the deduction.
As added by P.L.43-1984, SEC.4. Amended by P.L.41-1992, SEC.2; P.L.10-1997, SEC.12; P.L.214-2005, SEC.13.
IC 6-1.1-12-37
Standard deduction for homesteads; amount; statement to apply for deduction; notice to county auditor of ineligibility for deduction; limitations on deduction; homestead property data base
Sec. 37. (a) The following definitions apply throughout this section:
(1) "Dwelling" means any of the following:
(A) Residential real property improvements that an individual uses as the individual's residence, including a house or garage.
(B) A mobile home that is not assessed as real property that an individual uses as the individual's residence.
(C) A manufactured home that is not assessed as real property that an individual uses as the individual's residence.
(2) "Homestead" means an individual's principal place of residence:
(A) that is located in Indiana;
(B) that:
(i) the individual owns;
(ii) the individual is buying under a contract; recorded in the county recorder's office, that provides that the individual is to pay the property taxes on the residence;
(iii) the individual is entitled to occupy as a tenant-stockholder (as defined in 26 U.S.C. 216) of a cooperative housing corporation (as defined in 26 U.S.C. 216); or
(iv) is a residence described in section 17.9 of this chapter that is owned by a trust if the individual is an individual described in section 17.9 of this chapter; and
(C) that consists of a dwelling and the real estate, not exceeding one (1) acre, that immediately surrounds that dwelling.
Except as provided in subsection (k), the term does not include property owned by a corporation, partnership, limited liability company, or other entity not described in this subdivision.
(b) Each year a homestead is eligible for a standard deduction from the assessed value of the homestead for an assessment date. The deduction provided by this section applies to property taxes first due and payable for an assessment date only if an individual has an interest in the homestead described in subsection (a)(2)(B) on:
(1) the assessment date; or
(2) any date in the same year after an assessment date that a statement is filed under subsection (e) or section 44 of this chapter, if the property consists of real property.
Subject to subsection (c), the auditor of the county shall record and make the deduction for the individual or entity qualifying for the deduction.
(c) Except as provided in section 40.5 of this chapter, the total amount of the deduction that a person may receive under this section for a particular year is the lesser of: (1) sixty percent (60%) of the assessed value of the real property, mobile home not assessed as real property, or manufactured home not assessed as real property; or
(2) forty-five thousand dollars ($45,000).
(d) A person who has sold real property, a mobile home not assessed as real property, or a manufactured home not assessed as real property to another person under a contract that provides that the contract buyer is to pay the property taxes on the real property, mobile home, or manufactured home may not claim the deduction provided under this section with respect to that real property, mobile home, or manufactured home.
(e) Except as provided in sections 17.8 and 44 of this chapter and subject to section 45 of this chapter, an individual who desires to claim the deduction provided by this section must file a certified statement in duplicate, on forms prescribed by the department of local government finance, with the auditor of the county in which the homestead is located. The statement must include:
(1) the parcel number or key number of the property and the name of the city, town, or township in which the property is located;
(2) the name of any other location in which the applicant or the applicant's spouse owns, is buying, or has a beneficial interest in residential real property;
(3) the names of:
(A) the applicant and the applicant's spouse (if any):
(i) as the names appear in the records of the United States Social Security Administration for the purposes of the issuance of a Social Security card and Social Security number; or
(ii) that they use as their legal names when they sign their names on legal documents;
if the applicant is an individual; or
(B) each individual who qualifies property as a homestead under subsection (a)(2)(B) and the individual's spouse (if any):
(i) as the names appear in the records of the United States Social Security Administration for the purposes of the issuance of a Social Security card and Social Security number; or
(ii) that they use as their legal names when they sign their names on legal documents;
if the applicant is not an individual; and
(4) either:
(A) the last five (5) digits of the applicant's Social Security number and the last five (5) digits of the Social Security number of the applicant's spouse (if any); or
(B) if the applicant or the applicant's spouse (if any) do not have a Social Security number, any of the following for that individual:
(i) The last five (5) digits of the individual's driver's

license number.
(ii) The last five (5) digits of the individual's state identification card number.
(iii) If the individual does not have a driver's license or a state identification card, the last five (5) digits of a control number that is on a document issued to the individual by the federal government and determined by the department of local government finance to be acceptable.
If a form or statement provided to the county auditor under this section, IC 6-1.1-22-8.1, or IC 6-1.1-22.5-12 includes the telephone number or part or all of the Social Security number of a party or other number described in subdivision (4)(B) of a party, the telephone number and the Social Security number or other number described in subdivision (4)(B) included are confidential. The statement may be filed in person or by mail. If the statement is mailed, the mailing must be postmarked on or before the last day for filing. The statement applies for that first year and any succeeding year for which the deduction is allowed. With respect to real property, the statement must be completed and dated in the calendar year for which the person desires to obtain the deduction and filed with the county auditor on or before January 5 of the immediately succeeding calendar year. With respect to a mobile home that is not assessed as real property, the person must file the statement during the twelve (12) months before March 31 of the year for which the person desires to obtain the deduction.
(f) If an individual who is receiving the deduction provided by this section or who otherwise qualifies property for a deduction under this section:
(1) changes the use of the individual's property so that part or all of the property no longer qualifies for the deduction under this section; or
(2) is no longer eligible for a deduction under this section on another parcel of property because:
(A) the individual would otherwise receive the benefit of more than one (1) deduction under this chapter; or
(B) the individual maintains the individual's principal place of residence with another individual who receives a deduction under this section;
the individual must file a certified statement with the auditor of the county, notifying the auditor of the change of use, not more than sixty (60) days after the date of that change. An individual who fails to file the statement required by this subsection is liable for any additional taxes that would have been due on the property if the individual had filed the statement as required by this subsection plus a civil penalty equal to ten percent (10%) of the additional taxes due. The civil penalty imposed under this subsection is in addition to any interest and penalties for a delinquent payment that might otherwise be due. One percent (1%) of the total civil penalty collected under this subsection shall be transferred by the county to the department of local government finance for use by the department in establishing

and maintaining the homestead property data base under subsection (i) and, to the extent there is money remaining, for any other purposes of the department. This amount becomes part of the property tax liability for purposes of this article.
(g) The department of local government finance shall adopt rules or guidelines concerning the application for a deduction under this section.
(h) This subsection does not apply to property in the first year for which a deduction is claimed under this section if the sole reason that a deduction is claimed on other property is that the individual or married couple maintained a principal residence at the other property on March 1 in the same year in which an application for a deduction is filed under this section or, if the application is for a homestead that is assessed as personal property, on March 1 in the immediately preceding year and the individual or married couple is moving the individual's or married couple's principal residence to the property that is the subject of the application. Except as provided in subsection (n), the county auditor may not grant an individual or a married couple a deduction under this section if:
(1) the individual or married couple, for the same year, claims the deduction on two (2) or more different applications for the deduction; and
(2) the applications claim the deduction for different property.
(i) The department of local government finance shall provide secure access to county auditors to a homestead property data base that includes access to the homestead owner's name and the numbers required from the homestead owner under subsection (e)(4) for the sole purpose of verifying whether an owner is wrongly claiming a deduction under this chapter or a credit under IC 6-1.1-20.4, IC 6-1.1-20.6, or IC 6-3.5.
(j) A county auditor may require an individual to provide evidence proving that the individual's residence is the individual's principal place of residence as claimed in the certified statement filed under subsection (e). The county auditor may limit the evidence that an individual is required to submit to a state income tax return, a valid driver's license, or a valid voter registration card showing that the residence for which the deduction is claimed is the individual's principal place of residence. The department of local government finance shall work with county auditors to develop procedures to determine whether a property owner that is claiming a standard deduction or homestead credit is not eligible for the standard deduction or homestead credit because the property owner's principal place of residence is outside Indiana.
(k) As used in this section, "homestead" includes property that satisfies each of the following requirements:
(1) The property is located in Indiana and consists of a dwelling and the real estate, not exceeding one (1) acre, that immediately surrounds that dwelling.
(2) The property is the principal place of residence of an individual. (3) The property is owned by an entity that is not described in subsection (a)(2)(B).
(4) The individual residing on the property is a shareholder, partner, or member of the entity that owns the property.
(5) The property was eligible for the standard deduction under this section on March 1, 2009.
(l) If a county auditor terminates a deduction for property described in subsection (k) with respect to property taxes that are:
(1) imposed for an assessment date in 2009; and
(2) first due and payable in 2010;
on the grounds that the property is not owned by an entity described in subsection (a)(2)(B), the county auditor shall reinstate the deduction if the taxpayer provides proof that the property is eligible for the deduction in accordance with subsection (k) and that the individual residing on the property is not claiming the deduction for any other property.
(m) For assessments dates after 2009, the term "homestead" includes:
(1) a deck or patio;
(2) a gazebo; or
(3) another residential yard structure, as defined in rules adopted by the department of local government finance (other than a swimming pool);
that is assessed as real property and attached to the dwelling.
(n) A county auditor shall grant an individual a deduction under this section regardless of whether the individual and the individual's spouse claim a deduction on two (2) different applications and each application claims a deduction for different property if the property owned by the individual's spouse is located outside Indiana and the individual files an affidavit with the county auditor containing the following information:
(1) The names of the county and state in which the individual's spouse claims a deduction substantially similar to the deduction allowed by this section.
(2) A statement made under penalty of perjury that the following are true:
(A) That the individual and the individual's spouse maintain separate principal places of residence.
(B) That neither the individual nor the individual's spouse has an ownership interest in the other's principal place of residence.
(C) That neither the individual nor the individual's spouse has, for that same year, claimed a standard or substantially similar deduction for any property other than the property maintained as a principal place of residence by the respective individuals.
A county auditor may require an individual or an individual's spouse to provide evidence of the accuracy of the information contained in an affidavit submitted under this subsection. The evidence required of the individual or the individual's spouse may include state income

tax returns, excise tax payment information, property tax payment information, driver license information, and voter registration information.
(o) If:
(1) a property owner files a statement under subsection (e) to claim the deduction provided by this section for a particular property; and
(2) the county auditor receiving the filed statement determines that the property owner's property is not eligible for the deduction;
the county auditor shall inform the property owner of the county auditor's determination in writing. If a property owner's property is not eligible for the deduction because the county auditor has determined that the property is not the property owner's principal place of residence, the property owner may appeal the county auditor's determination to the county property tax assessment board of appeals as provided in IC 6-1.1-15. The county auditor shall inform the property owner of the owner's right to appeal to the county property tax assessment board of appeals when the county auditor informs the property owner of the county auditor's determination under this subsection.
As added by P.L.332-1989(ss), SEC.10. Amended by P.L.240-1991(ss2), SEC.47; P.L.6-1997, SEC.57; P.L.291-2001, SEC.142; P.L.192-2002(ss), SEC.32; P.L.162-2006, SEC.1; P.L.224-2007, SEC.3; P.L.146-2008, SEC.115; P.L.1-2009, SEC.38; P.L.87-2009, SEC.3; P.L.182-2009(ss), SEC.110; P.L.113-2010, SEC.27; P.L.172-2011, SEC.28; P.L.137-2012, SEC.17.

IC 6-1.1-12-37.5
Supplemental deduction for homesteads
Sec. 37.5. (a) A person who is entitled to a standard deduction from the assessed value of property under section 37 of this chapter is also entitled to receive a supplemental deduction from the assessed value of the homestead to which the standard deduction applies after the application of the standard deduction but before the application of any other deduction, exemption, or credit for which the person is eligible.
(b) The amount of the deduction under this section is equal to the sum of the following:
(1) Thirty-five percent (35%) of the assessed value determined under subsection (a) that is not more than six hundred thousand dollars ($600,000).
(2) Twenty-five percent (25%) of the assessed value determined under subsection (a) that is more than six hundred thousand dollars ($600,000).
(c) The auditor of the county shall record and make the deduction for the person qualifying for the deduction.
(d) The deduction granted under this section shall not be considered in applying section 40.5 of this chapter to the deductions applicable to property. Section 40.5 of this chapter does not apply to

the deduction granted under this section.
As added by P.L.146-2008, SEC.116.

IC 6-1.1-12-38
Deduction for improvements to comply with fertilizer storage rules; prerequisites for filing limitations
Sec. 38. (a) A person is entitled to a deduction from the assessed value of the person's property in an amount equal to the difference between:
(1) the assessed value of the person's property, including the assessed value of the improvements made to comply with the fertilizer storage rules adopted by the state chemist under IC 15-16-2-44 and the pesticide storage rules adopted by the state chemist under IC 15-16-4-52; minus
(2) the assessed value of the person's property, excluding the assessed value of the improvements made to comply with the fertilizer storage rules adopted by the state chemist under IC 15-16-2-44 and the pesticide storage rules adopted by the state chemist under IC 15-16-4-52.
(b) To obtain the deduction under this section, a person must file a certified statement in duplicate, on forms prescribed by the department of local government finance, with the auditor of the county in which the property is subject to assessment. In addition to the certified statement, the person must file a certification by the state chemist listing the improvements that were made to comply with the fertilizer storage rules adopted under IC 15-16-2-44 and the pesticide storage rules adopted by the state chemist under IC 15-16-4-52. Subject to section 45 of this chapter, the statement and certification must be filed during the year preceding the year the deduction will first be applied. Upon the verification of the statement and certification by the assessor of the township in which the property is subject to assessment, or the county assessor if there is no township assessor for the township, the county auditor shall allow the deduction.
(c) The deduction provided by this section applies only if the person:
(1) owns the property; or
(2) is buying the property under contract;
on the assessment date for which the deduction applies.
As added by P.L.41-1992, SEC.3. Amended by P.L.90-2002, SEC.117; P.L.154-2006, SEC.23; P.L.144-2008, SEC.36; P.L.2-2008, SEC.22; P.L.146-2008, SEC.117; P.L.1-2009, SEC.39.

IC 6-1.1-12-39
Person not qualified for exemption purchasing exempt property under contract for sale; entitlement to deduction
Sec. 39. (a) A person who is:
(1) purchasing property under a contract that does not require the buyer to pay property taxes on the property; and
(2) required to pay property taxes under IC 6-1.1-10-41; is eligible for a deduction granted by this chapter to the same extent as a person who is buying property under a contract that provides the contract buyer is to pay property taxes on the property.
(b) To obtain the deduction, with the application the applicant must provide:
(1) the same information concerning the contract that is required for contracts that require the buyer to pay property taxes; and
(2) information that indicates that IC 6-1.1-10-41 applies to the property.
As added by P.L.31-1994, SEC.2.

IC 6-1.1-12-40
Deductions for real property located in enterprise zones
Sec. 40. (a) This section applies only to real property that is located in an enterprise zone established in a county containing a consolidated city.
(b) The owner of real property described in subsection (a) is entitled to a deduction under this section if:
(1) an obsolescence depreciation adjustment for either functional obsolescence or economic obsolescence was allowed for the property for property taxes assessed in the year preceding the year in which the owner purchased the property;
(2) the property owner submits an application requesting the deduction to the fiscal body of the county in which the property is located; and
(3) the fiscal body of the county approves the deduction.
(c) If a county fiscal body approves a deduction under this section, it must notify the county auditor of the approval of the deduction.
(d) A deduction may be claimed under this section for not more than four (4) years. The amount of the deduction under this section equals:
(1) the amount of the obsolescence depreciation adjustment for either functional obsolescence or economic obsolescence that was allowed for the property for property taxes assessed in the year preceding the year in which the owner purchased the property; multiplied by
(2) the following percentages:
(A) One hundred percent (100%), for property taxes assessed in the year in which the owner purchased the property.
(B) Seventy-five percent (75%), for property taxes assessed in the year after the year in which the owner purchased the property.
(C) Fifty percent (50%), for property taxes assessed in the second year after the year in which the owner purchased the property.
(D) Twenty-five percent (25%), for property taxes assessed in the third year after the year in which the owner purchased the property. As added by P.L.198-2001, SEC.37.

IC 6-1.1-12-40.5
Limits on deductions for mobile or manufactured homes
Sec. 40.5. Notwithstanding any other provision, the sum of the deductions provided under this chapter to a mobile home that is not assessed as real property or to a manufactured home that is not assessed as real property may not exceed one-half (1/2) of the assessed value of the mobile home or manufactured home.
As added by P.L.291-2001, SEC.143.

IC 6-1.1-12-41
Optional countywide property tax exemption for inventory; adoption of ordinance
Sec. 41. (a) This section does not apply to assessment years beginning after December 31, 2005.
(b) As used in this section, "assessed value of inventory" means the assessed value determined after the application of any deductions or adjustments that apply by statute or rule to the assessment of inventory, other than the deduction allowed under subsection (f).
(c) As used in this section, "county income tax council" means a council established by IC 6-3.5-6-2.
(d) As used in this section, "fiscal body" has the meaning set forth in IC 36-1-2-6.
(e) As used in this section, "inventory" has the meaning set forth in IC 6-1.1-3-11 (repealed).
(f) An ordinance may be adopted in a county to provide that a deduction applies to the assessed value of inventory located in the county. The deduction is equal to one hundred percent (100%) of the assessed value of inventory located in the county for the appropriate year of assessment. An ordinance adopted under this section in a particular year applies:
(1) if adopted before March 31, 2004, to each subsequent assessment year ending before January 1, 2006; and
(2) if adopted after March 30, 2004, and before June 1, 2005, to the March 1, 2005, assessment date.
An ordinance adopted under this section may be consolidated with an ordinance adopted under IC 6-3.5-7-26. The consolidation of an ordinance adopted under this section with an ordinance adopted under IC 6-3.5-7-26 does not cause the ordinance adopted under IC 6-3.5-7-26 to expire after December 31, 2005.
(g) An ordinance may not be adopted under subsection (f) after May 30, 2005. However, an ordinance adopted under this section:
(1) before March 31, 2004, may be amended after March 30, 2004; and
(2) before June 1, 2005, may be amended after May 30, 2005;
to consolidate an ordinance adopted under IC 6-3.5-7-26.
(h) The entity that may adopt the ordinance permitted under subsection (f) is:
(1) the county income tax council if the county option income

tax is in effect on January 1 of the year in which an ordinance under this section is adopted;
(2) the county fiscal body if the county adjusted gross income tax is in effect on January 1 of the year in which an ordinance under this section is adopted; or
(3) the county income tax council or the county fiscal body, whichever acts first, for a county not covered by subdivision (1) or (2).
To adopt an ordinance under subsection (f), a county income tax council shall use the procedures set forth in IC 6-3.5-6 concerning the imposition of the county option income tax. The entity that adopts the ordinance shall provide a certified copy of the ordinance to the department of local government finance before February 1.
(i) A taxpayer is not required to file an application to qualify for the deduction permitted under subsection (f).
(j) The department of local government finance shall incorporate the deduction established in this section in the personal property return form to be used each year for filing under IC 6-1.1-3-7 or IC 6-1.1-3-7.5 to permit the taxpayer to enter the deduction on the form. If a taxpayer fails to enter the deduction on the form, the township assessor, or the county assessor if there is no township assessor for the township, shall:
(1) determine the amount of the deduction; and
(2) within the period established in IC 6-1.1-16-1, issue a notice of assessment to the taxpayer that reflects the application of the deduction to the inventory assessment.
(k) The deduction established in this section must be applied to any inventory assessment made by:
(1) an assessing official;
(2) a county property tax board of appeals; or
(3) the department of local government finance.
As added by P.L.192-2002(ss), SEC.33. Amended by P.L.199-2005, SEC.5; P.L.146-2008, SEC.118; P.L.137-2012, SEC.18.

IC 6-1.1-12-42
Statewide property tax deduction for inventory
Sec. 42. (a) As used in this section, "assessed value of inventory" means the assessed value determined after the application of any deductions or adjustments that apply by statute or rule to the assessment of inventory, other than the deduction established in subsection (c).
(b) As used in this section, "inventory" has the meaning set forth in IC 6-1.1-3-11 (repealed).
(c) A taxpayer is entitled to a deduction from assessed value equal to one hundred percent (100%) of the taxpayer's assessed value of inventory for assessments made in 2006 for property taxes first due and payable in 2007.
(d) A taxpayer is not required to file an application to qualify for the deduction established by this section.
(e) The department of local government finance shall incorporate

the deduction established by this section in the personal property return form to be used each year for filing under IC 6-1.1-3-7 or IC 6-1.1-3-7.5 to permit the taxpayer to enter the deduction on the form. If a taxpayer fails to enter the deduction on the form, the township assessor, or the county assessor if there is no township assessor for the township, shall:
(1) determine the amount of the deduction; and
(2) within the period established in IC 6-1.1-16-1, issue a notice of assessment to the taxpayer that reflects the application of the deduction to the inventory assessment.
(f) The deduction established by this section must be applied to any inventory assessment made by:
(1) an assessing official;
(2) a county property tax assessment board of appeals; or
(3) the department of local government finance.
As added by P.L.192-2002(ss), SEC.34. Amended by P.L.146-2008, SEC.119.

IC 6-1.1-12-43
Residential mortgage transactions; closing agent's duty to provide forms and input information; compliance; civil penalty; immunity
Sec. 43. (a) For purposes of this section:
(1) "benefit" refers to a deduction under section 1, 9, 11, 13, 14, 16, 17.4, 26, 29, 31, 33, 34, 37, or 37.5 of this chapter;
(2) "closing agent" means a person that closes a transaction;
(3) "customer" means an individual who obtains a loan in a transaction; and
(4) "transaction" means a single family residential:
(A) first lien purchase money mortgage transaction; or
(B) refinancing transaction.
(b) Before closing a transaction after December 31, 2004, a closing agent must provide to the customer the form referred to in subsection (c).
(c) Before June 1, 2004, the department of local government finance shall prescribe the form to be provided by closing agents to customers under subsection (b). The department shall make the form available to closing agents, county assessors, county auditors, and county treasurers in hard copy and electronic form. County assessors, county auditors, and county treasurers shall make the form available to the general public. The form must:
(1) on one (1) side:
(A) list each benefit;
(B) list the eligibility criteria for each benefit; and
(C) indicate that a new application for a deduction under section 1 of this chapter is required when residential real property is refinanced;
(2) on the other side indicate:
(A) each action by and each type of documentation from the customer required to file for each benefit; and
(B) sufficient instructions and information to permit a party

to terminate a standard deduction under section 37 of this chapter on any property on which the party or the spouse of the party will no longer be eligible for the standard deduction under section 37 of this chapter after the party or the party's spouse begins to reside at the property that is the subject of the closing, including an explanation of the tax consequences and applicable penalties, if a party unlawfully claims a standard deduction under section 37 of this chapter; and
(3) be printed in one (1) of two (2) or more colors prescribed by the department of local government finance that distinguish the form from other documents typically used in a closing referred to in subsection (b).
(d) A closing agent:
(1) may reproduce the form referred to in subsection (c);
(2) in reproducing the form, must use a print color prescribed by the department of local government finance; and
(3) is not responsible for the content of the form referred to in subsection (c) and shall be held harmless by the department of local government finance from any liability for the content of the form.
(e) This subsection applies to a transaction that is closed after December 31, 2009. In addition to providing the customer the form described in subsection (c) before closing the transaction, a closing agent shall do the following as soon as possible after the closing, and within the time prescribed by the department of insurance under IC 27-7-3-15.5:
(1) To the extent determinable, input the information described in IC 27-7-3-15.5(c)(2) into the system maintained by the department of insurance under IC 27-7-3-15.5.
(2) Submit the form described in IC 27-7-3-15.5(c) to the data base described in IC 27-7-3-15.5(c)(2)(D).
(f) A closing agent to which this section applies shall document the closing agent's compliance with this section with respect to each transaction in the form of verification of compliance signed by the customer.
(g) Subject to IC 27-7-3-15.5(d), a closing agent is subject to a civil penalty of twenty-five dollars ($25) for each instance in which the closing agent fails to comply with this section with respect to a customer. The penalty:
(1) may be enforced by the state agency that has administrative jurisdiction over the closing agent in the same manner that the agency enforces the payment of fees or other penalties payable to the agency; and
(2) shall be paid into:
(A) the state general fund, if the closing agent fails to comply with subsection (b); or
(B) the home ownership education account established by IC 5-20-1-27, if the closing agent fails to comply with subsection (e) in a transaction that is closed after December

31, 2009.
(h) A closing agent is not liable for any other damages claimed by a customer because of:
(1) the closing agent's mere failure to provide the appropriate document to the customer under subsection (b); or
(2) with respect to a transaction that is closed after December 31, 2009, the closing agent's failure to input the information or submit the form described in subsection (e).
(i) The state agency that has administrative jurisdiction over a closing agent shall:
(1) examine the closing agent to determine compliance with this section; and
(2) impose and collect penalties under subsection (g).
As added by P.L.64-2004, SEC.3. Amended by P.L.145-2008, SEC.9; P.L.146-2008, SEC.120; P.L.87-2009, SEC.4.

IC 6-1.1-12-44
Sales disclosure form serves as application for certain deductions; limitations
Sec. 44. (a) A sales disclosure form under IC 6-1.1-5.5:
(1) that is submitted:
(A) as a paper form; or
(B) electronically;
on or before December 31 of a calendar year to the county assessor by or on behalf of the purchaser of a homestead (as defined in section 37 of this chapter) assessed as real property;
(2) that is accurate and complete;
(3) that is approved by the county assessor as eligible for filing with the county auditor; and
(4) that is filed:
(A) as a paper form; or
(B) electronically;
with the county auditor by or on behalf of the purchaser;
constitutes an application for the deductions provided by sections 26, 29, 33, 34, and 37 of this chapter with respect to property taxes first due and payable in the calendar year that immediately succeeds the calendar year referred to in subdivision (1).
(b) Except as provided in subsection (c), if:
(1) the county auditor receives in a calendar year a sales disclosure form that meets the requirements of subsection (a); and
(2) the homestead for which the sales disclosure form is submitted is otherwise eligible for a deduction referred to in subsection (a);
the county auditor shall apply the deduction to the homestead for property taxes first due and payable in the calendar year for which the homestead qualifies under subsection (a) and in any later year in which the homestead remains eligible for the deduction.
(c) Subsection (b) does not apply if the county auditor, after receiving a sales disclosure form from or on behalf of a purchaser

under subsection (a)(4), determines that the homestead is ineligible for the deduction.
As added by P.L.144-2008, SEC.37. Amended by P.L.1-2009, SEC.40; P.L.75-2009, SEC.3; P.L.87-2009, SEC.5.

IC 6-1.1-12-45
Automatic one year carryover of deductions; limitations; specification of year for which deduction claim applies
Sec. 45. (a) Subject to subsections (b) and (c), a deduction under this chapter applies for an assessment date and for the property taxes due and payable based on the assessment for that assessment date, regardless of whether with respect to the real property or mobile home or manufactured home not assessed as real property:
(1) the title is conveyed one (1) or more times; or
(2) one (1) or more contracts to purchase are entered into;
after that assessment date and on or before the next succeeding assessment date.
(b) Subsection (a) applies:
(1) only if the title holder or the contract buyer on that next succeeding assessment date is eligible for the deduction for that next succeeding assessment date; and
(2) regardless of whether:
(A) one (1) or more grantees of title under subsection (a)(1); or
(B) one (1) or more contract purchasers under subsection (a)(2);
files a statement under this chapter to claim the deduction.
(c) A deduction applies under subsection (a) for only one (1) year. The requirements of this chapter for filing a statement to apply for a deduction under this chapter apply to subsequent years.
(d) If:
(1) a statement is filed under this chapter in a calendar year to claim a deduction under this chapter with respect to real property; and
(2) the eligibility criteria for the deduction are met;
the deduction applies for the assessment date in that calendar year and for the property taxes due and payable based on the assessment for that assessment date.
(e) If:
(1) a statement is filed under this chapter in a twelve (12) month filing period designated under this chapter to claim a deduction under this chapter with respect to a mobile home or a manufactured home not assessed as real property; and
(2) the eligibility criteria for the deduction are met;
the deduction applies for the assessment date in that twelve (12) month period and for the property taxes due and payable based on the assessment for that assessment date.
As added by P.L.144-2008, SEC.38.

IC 6-1.1-12-46 Eligibility of transferred property for certain deductions
Sec. 46. (a) This section applies to real property for an assessment date in 2011 or a later year if:
(1) the real property is not exempt from property taxation for the assessment date;
(2) title to the real property is transferred after the assessment date and on or before the December 31 that next succeeds the assessment date;
(3) the transferee of the real property applies for an exemption under IC 6-1.1-11 for the next succeeding assessment date; and
(4) the county property tax assessment board of appeals determines that the real property is exempt from property taxation for that next succeeding assessment date.
(b) For the assessment date referred to in subsection (a)(1), real property is eligible for any deductions for which the transferor under subsection (a)(2) was eligible for that assessment date under the following:
(1) IC 6-1.1-12-1.
(2) IC 6-1.1-12-9.
(3) IC 6-1.1-12-11.
(4) IC 6-1.1-12-13.
(5) IC 6-1.1-12-14.
(6) IC 6-1.1-12-16.
(7) IC 6-1.1-12-17.4.
(8) IC 6-1.1-12-18.
(9) IC 6-1.1-12-22.
(10) IC 6-1.1-12-37.
(11) IC 6-1.1-12-37.5.
(c) For the payment date applicable to the assessment date referred to in subsection (a)(1), real property is eligible for the credit for excessive residential property taxes under IC 6-1.1-20.6 for which the transferor under subsection (a)(2) would be eligible for that payment date if the transfer had not occurred.
As added by P.L.172-2011, SEC.29.



CHAPTER 12.1. DEDUCTION FOR REHABILITATION OR REDEVELOPMENT OF REAL PROPERTY IN ECONOMIC REVITALIZATION AREAS

IC 6-1.1-12.1-1
Definitions
Sec. 1. For purposes of this chapter:
(1) "Economic revitalization area" means an area which is within the corporate limits of a city, town, or county which has become undesirable for, or impossible of, normal development and occupancy because of a lack of development, cessation of growth, deterioration of improvements or character of occupancy, age, obsolescence, substandard buildings, or other factors which have impaired values or prevent a normal development of property or use of property. The term "economic revitalization area" also includes:
(A) any area where a facility or a group of facilities that are technologically, economically, or energy obsolete are located and where the obsolescence may lead to a decline in employment and tax revenues; and
(B) a residentially distressed area, except as otherwise provided in this chapter.
(2) "City" means any city in this state, and "town" means any town incorporated under IC 36-5-1.
(3) "New manufacturing equipment" means tangible personal property that a deduction applicant:
(A) installs after February 28, 1983, and on or before the approval deadline determined under section 9 of this chapter, in an area that is declared an economic revitalization area after February 28, 1983, in which a deduction for tangible personal property is allowed;
(B) uses in the direct production, manufacture, fabrication, assembly, extraction, mining, processing, refining, or finishing of other tangible personal property, including but not limited to use to dispose of solid waste or hazardous waste by converting the solid waste or hazardous waste into energy or other useful products;
(C) acquires for use as described in clause (B):
(i) in an arms length transaction from an entity that is not an affiliate of the deduction applicant, if the tangible personal property has been previously used in Indiana before the installation described in clause (A); or (ii) in any manner, if the tangible personal property has never been previously used in Indiana before the installation described in clause (A); and
(D) has never used for any purpose in Indiana before the installation described in clause (A).
However, notwithstanding any other law, the term includes tangible personal property that is used to dispose of solid waste or hazardous waste by converting the solid waste or hazardous waste into energy or other useful products and was installed after March 1, 1993, and before March 2, 1996, even if the property was installed before the area where the property is located was designated as an economic revitalization area or the statement of benefits for the property was approved by the designating body.
(4) "Property" means a building or structure, but does not include land.
(5) "Redevelopment" means the construction of new structures, in economic revitalization areas, either:
(A) on unimproved real estate; or
(B) on real estate upon which a prior existing structure is demolished to allow for a new construction.
(6) "Rehabilitation" means the remodeling, repair, or betterment of property in any manner or any enlargement or extension of property.
(7) "Designating body" means the following:
(A) For a county that does not contain a consolidated city, the fiscal body of the county, city, or town.
(B) For a county containing a consolidated city, the metropolitan development commission.
(8) "Deduction application" means:
(A) the application filed in accordance with section 5 of this chapter by a property owner who desires to obtain the deduction provided by section 3 of this chapter;
(B) the application filed in accordance with section 5.4 of this chapter by a person who desires to obtain the deduction provided by section 4.5 of this chapter; or
(C) the application filed in accordance with section 5.3 of this chapter by a property owner that desires to obtain the deduction provided by section 4.8 of this chapter.
(9) "Designation application" means an application that is filed with a designating body to assist that body in making a determination about whether a particular area should be designated as an economic revitalization area.
(10) "Hazardous waste" has the meaning set forth in IC 13-11-2-99(a). The term includes waste determined to be a hazardous waste under IC 13-22-2-3(b).
(11) "Solid waste" has the meaning set forth in IC 13-11-2-205(a). However, the term does not include dead animals or any animal solid or semisolid wastes.
(12) "New research and development equipment" means

tangible personal property that:
(A) a deduction applicant installs after June 30, 2000, and on or before the approval deadline determined under section 9 of this chapter, in an economic revitalization area in which a deduction for tangible personal property is allowed;
(B) consists of:
(i) laboratory equipment;
(ii) research and development equipment;
(iii) computers and computer software;
(iv) telecommunications equipment; or
(v) testing equipment;
(C) the deduction applicant uses in research and development activities devoted directly and exclusively to experimental or laboratory research and development for new products, new uses of existing products, or improving or testing existing products;
(D) the deduction applicant acquires for purposes described in this subdivision:
(i) in an arms length transaction from an entity that is not an affiliate of the deduction applicant, if the tangible personal property has been previously used in Indiana before the installation described in clause (A); or
(ii) in any manner, if the tangible personal property has never been previously used in Indiana before the installation described in clause (A); and
(E) the deduction applicant has never used for any purpose in Indiana before the installation described in clause (A).
The term does not include equipment installed in facilities used for or in connection with efficiency surveys, management studies, consumer surveys, economic surveys, advertising or promotion, or research in connection with literacy, history, or similar projects.
(13) "New logistical distribution equipment" means tangible personal property that:
(A) a deduction applicant installs after June 30, 2004, and on or before the approval deadline determined under section 9 of this chapter, in an economic revitalization area in which a deduction for tangible personal property is allowed;
(B) consists of:
(i) racking equipment;
(ii) scanning or coding equipment;
(iii) separators;
(iv) conveyors;
(v) fork lifts or lifting equipment (including "walk behinds");
(vi) transitional moving equipment;
(vii) packaging equipment;
(viii) sorting and picking equipment; or
(ix) software for technology used in logistical distribution;
(C) the deduction applicant acquires for the storage or

distribution of goods, services, or information:
(i) in an arms length transaction from an entity that is not an affiliate of the deduction applicant, if the tangible personal property has been previously used in Indiana before the installation described in clause (A); and
(ii) in any manner, if the tangible personal property has never been previously used in Indiana before the installation described in clause (A); and
(D) the deduction applicant has never used for any purpose in Indiana before the installation described in clause (A).
(14) "New information technology equipment" means tangible personal property that:
(A) a deduction applicant installs after June 30, 2004, and on or before the approval deadline determined under section 9 of this chapter, in an economic revitalization area in which a deduction for tangible personal property is allowed;
(B) consists of equipment, including software, used in the fields of:
(i) information processing;
(ii) office automation;
(iii) telecommunication facilities and networks;
(iv) informatics;
(v) network administration;
(vi) software development; and
(vii) fiber optics;
(C) the deduction applicant acquires in an arms length transaction from an entity that is not an affiliate of the deduction applicant; and
(D) the deduction applicant never used for any purpose in Indiana before the installation described in clause (A).
(15) "Deduction applicant" means an owner of tangible personal property who makes a deduction application.
(16) "Affiliate" means an entity that effectively controls or is controlled by a deduction applicant or is associated with a deduction applicant under common ownership or control, whether by shareholdings or other means.
(17) "Eligible vacant building" means a building that:
(A) is zoned for commercial or industrial purposes; and
(B) is unoccupied for at least one (1) year before the owner of the building or a tenant of the owner occupies the building, as evidenced by a valid certificate of occupancy, paid utility receipts, executed lease agreements, or any other evidence of occupation that the department of local government finance requires.
As added by Acts 1977, P.L.69, SEC.1. Amended by Acts 1979, P.L.56, SEC.5; Acts 1980, P.L.42, SEC.1; Acts 1981, P.L.72, SEC.1; P.L.71-1983, SEC.1; P.L.56-1988, SEC.1; P.L.47-1990, SEC.2; P.L.42-1992, SEC.1; P.L.18-1992, SEC.21; P.L.25-1995, SEC.17; P.L.1-1996, SEC.39; P.L.4-2000, SEC.1; P.L.64-2004, SEC.4 and P.L.81-2004, SEC.48; P.L.216-2005, SEC.1; P.L.154-2006, SEC.24;

P.L.219-2007, SEC.28; P.L.224-2007, SEC.4.

IC 6-1.1-12.1-2
Findings by designating body; economic revitalization area; residentially distressed area; conditions; property tax deductions; fees
Sec. 2. (a) A designating body may find that a particular area within its jurisdiction is an economic revitalization area. However, the deduction provided by this chapter for economic revitalization areas not within a city or town shall not be available to retail businesses.
(b) In a county containing a consolidated city or within a city or town, a designating body may find that a particular area within its jurisdiction is a residentially distressed area. Designation of an area as a residentially distressed area has the same effect as designating an area as an economic revitalization area, except that the amount of the deduction shall be calculated as specified in section 4.1 of this chapter and the deduction is allowed for not more than five (5) years. In order to declare a particular area a residentially distressed area, the designating body must follow the same procedure that is required to designate an area as an economic revitalization area and must make all the following additional findings or all the additional findings described in subsection (c):
(1) The area is comprised of parcels that are either unimproved or contain only one (1) or two (2) family dwellings or multifamily dwellings designed for up to four (4) families, including accessory buildings for those dwellings.
(2) Any dwellings in the area are not permanently occupied and are:
(A) the subject of an order issued under IC 36-7-9; or
(B) evidencing significant building deficiencies.
(3) Parcels of property in the area:
(A) have been sold and not redeemed under IC 6-1.1-24 and IC 6-1.1-25; or
(B) are owned by a unit of local government.
However, in a city in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000), the designating body is only required to make one (1) of the additional findings described in this subsection or one (1) of the additional findings described in subsection (c).
(c) In a county containing a consolidated city or within a city or town, a designating body that wishes to designate a particular area a residentially distressed area may make the following additional findings as an alternative to the additional findings described in subsection (b):
(1) A significant number of dwelling units within the area are not permanently occupied or a significant number of parcels in the area are vacant land.
(2) A significant number of dwelling units within the area are:
(A) the subject of an order issued under IC 36-7-9; or (B) evidencing significant building deficiencies.
(3) The area has experienced a net loss in the number of dwelling units, as documented by census information, local building and demolition permits, or certificates of occupancy, or the area is owned by Indiana or the United States.
(4) The area (plus any areas previously designated under this subsection) will not exceed ten percent (10%) of the total area within the designating body's jurisdiction.
However, in a city in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000), the designating body is only required to make one (1) of the additional findings described in this subsection as an alternative to one (1) of the additional findings described in subsection (b).
(d) A designating body is required to attach the following conditions to the grant of a residentially distressed area designation:
(1) The deduction will not be allowed unless the dwelling is rehabilitated to meet local code standards for habitability.
(2) If a designation application is filed, the designating body may require that the redevelopment or rehabilitation be completed within a reasonable period of time.
(e) To make a designation described in subsection (a) or (b), the designating body shall use procedures prescribed in section 2.5 of this chapter.
(f) The property tax deductions provided by section 3, 4.5, or 4.8 of this chapter are only available within an area which the designating body finds to be an economic revitalization area.
(g) The designating body may adopt a resolution establishing general standards to be used, along with the requirements set forth in the definition of economic revitalization area, by the designating body in finding an area to be an economic revitalization area. The standards must have a reasonable relationship to the development objectives of the area in which the designating body has jurisdiction. The following four (4) sets of standards may be established:
(1) One (1) relative to the deduction under section 3 of this chapter for economic revitalization areas that are not residentially distressed areas.
(2) One (1) relative to the deduction under section 3 of this chapter for residentially distressed areas.
(3) One (1) relative to the deduction allowed under section 4.5 of this chapter.
(4) One (1) relative to the deduction allowed under section 4.8 of this chapter.
(h) A designating body may impose a fee for filing a designation application for a person requesting the designation of a particular area as an economic revitalization area. The fee may be sufficient to defray actual processing and administrative costs. However, the fee charged for filing a designation application for a parcel that contains one (1) or more owner-occupied, single-family dwellings may not exceed the cost of publishing the required notice. (i) In declaring an area an economic revitalization area, the designating body may:
(1) limit the time period to a certain number of calendar years during which the economic revitalization area shall be so designated;
(2) limit the type of deductions that will be allowed within the economic revitalization area to the deduction allowed under section 3 of this chapter, the deduction allowed under section 4.5 of this chapter, the deduction allowed under section 4.8 of this chapter, or any combination of these deductions;
(3) limit the dollar amount of the deduction that will be allowed with respect to new manufacturing equipment, new research and development equipment, new logistical distribution equipment, and new information technology equipment if a deduction under this chapter had not been filed before July 1, 1987, for that equipment;
(4) limit the dollar amount of the deduction that will be allowed with respect to redevelopment and rehabilitation occurring in areas that are designated as economic revitalization areas on or after September 1, 1988;
(5) limit the dollar amount of the deduction that will be allowed under section 4.8 of this chapter with respect to the occupation of an eligible vacant building; or
(6) impose reasonable conditions related to the purpose of this chapter or to the general standards adopted under subsection (g) for allowing the deduction for the redevelopment or rehabilitation of the property or the installation of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment.
To exercise one (1) or more of these powers, a designating body must include this fact in the resolution passed under section 2.5 of this chapter.
(j) Notwithstanding any other provision of this chapter, if a designating body limits the time period during which an area is an economic revitalization area, that limitation does not:
(1) prevent a taxpayer from obtaining a deduction for new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment installed on or before the approval deadline determined under section 9 of this chapter, but after the expiration of the economic revitalization area if:
(A) the economic revitalization area designation expires after December 30, 1995; and
(B) the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment was described in a statement of benefits submitted to and approved by the designating body in accordance with section 4.5 of this chapter before the expiration of the economic

revitalization area designation; or
(2) limit the length of time a taxpayer is entitled to receive a deduction to a number of years that is less than the number of years designated under section 4, 4.5, or 4.8 of this chapter.
(k) Notwithstanding any other provision of this chapter, deductions:
(1) that are authorized under section 3 of this chapter for property in an area designated as an urban development area before March 1, 1983, and that are based on an increase in assessed valuation resulting from redevelopment or rehabilitation that occurs before March 1, 1983; or
(2) that are authorized under section 4.5 of this chapter for new manufacturing equipment installed in an area designated as an urban development area before March 1, 1983;
apply according to the provisions of this chapter as they existed at the time that an application for the deduction was first made. No deduction that is based on the location of property or new manufacturing equipment in an urban development area is authorized under this chapter after February 28, 1983, unless the initial increase in assessed value resulting from the redevelopment or rehabilitation of the property or the installation of the new manufacturing equipment occurred before March 1, 1983.
(l) In addition to the other requirements of this chapter, if property located in an economic revitalization area is also located in an allocation area (as defined in IC 36-7-14-39 or IC 36-7-15.1-26), a taxpayer's statement of benefits concerning that property may not be approved under this chapter unless a resolution approving the statement of benefits is adopted by the legislative body of the unit that approved the designation of the allocation area.
As added by Acts 1977, P.L.69, SEC.1. Amended by Acts 1979, P.L.56, SEC.6; Acts 1980, P.L.42, SEC.2; Acts 1981, P.L.310, SEC.91; P.L.72-1983, SEC.1; P.L.71-1983, SEC.2; P.L.82-1987, SEC.1; P.L.56-1988, SEC.2; P.L.3-1989, SEC.33; P.L.42-1992, SEC.2; P.L.65-1993, SEC.1; P.L.31-1994, SEC.3; P.L.85-1995, SEC.1; P.L.255-1997(ss), SEC.5; P.L.4-2000, SEC.2; P.L.64-2004, SEC.5 and P.L.81-2004, SEC.49; P.L.216-2005, SEC.2; P.L.154-2006, SEC.25; P.L.146-2008, SEC.121; P.L.119-2012, SEC.18.

IC 6-1.1-12.1-2.3
Repealed
(Repealed by P.L.216-2005, SEC.9.)

IC 6-1.1-12.1-2.5
Economic revitalization area; maps; boundaries; resolution; notice; determination; appeal
Sec. 2.5. (a) If a designating body finds that an area in its jurisdiction is an economic revitalization area, it shall either:
(1) prepare maps and plats that identify the area; or
(2) prepare a simplified description of the boundaries of the

area by describing its location in relation to public ways, streams, or otherwise.
(b) After the compilation of the materials described in subsection (a), the designating body shall pass a resolution declaring the area an economic revitalization area. The resolution must contain a description of the affected area and be filed with the county assessor. A resolution adopted after June 30, 2000, may include a determination of the number of years a deduction under section 3, 4.5, or 4.8 of this chapter is allowed.
(c) After approval of a resolution under subsection (b), the designating body shall do the following:
(1) Publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1.
(2) File the following information with each taxing unit that has authority to levy property taxes in the geographic area where the economic revitalization area is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement containing substantially the same information as a statement of benefits filed with the designating body before the hearing required by this section under section 3, 4.5, or 4.8 of this chapter.
The notice must state that a description of the affected area is available and can be inspected in the county assessor's office. The notice must also name a date when the designating body will receive and hear all remonstrances and objections from interested persons. The designating body shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing. After considering the evidence, the designating body shall take final action determining whether the qualifications for an economic revitalization area have been met and confirming, modifying and confirming, or rescinding the resolution. This determination is final except that an appeal may be taken and heard as provided under subsections (d) and (e).
(d) A person who filed a written remonstrance with the designating body under this section and who is aggrieved by the final action taken may, within ten (10) days after that final action, initiate an appeal of that action by filing in the office of the clerk of the circuit or superior court a copy of the order of the designating body and the person's remonstrance against that order, together with the person's bond conditioned to pay the costs of the person's appeal if the appeal is determined against the person. The only ground of appeal that the court may hear is whether the proposed project will meet the qualifications of the economic revitalization area law. The burden of proof is on the appellant.
(e) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court

shall hear evidence on the appeal, and may confirm the final action of the designating body or sustain the appeal. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.71-1983, SEC.3. Amended by P.L.62-1986, SEC.1; P.L.56-1988, SEC.3; P.L.3-1989, SEC.34; P.L.56-1991, SEC.1; P.L.25-1995, SEC.18; P.L.4-2000, SEC.3; P.L.154-2006, SEC.26.

IC 6-1.1-12.1-3
Statement of benefits; form; findings; period of deduction; resolution; excluded facilities
Sec. 3. (a) An applicant must provide a statement of benefits to the designating body. If the designating body requires information from the applicant for economic revitalization area status for use in making its decision about whether to designate an economic revitalization area, the applicant shall provide the completed statement of benefits form to the designating body before the hearing required by section 2.5(c) of this chapter. Otherwise, the statement of benefits form must be submitted to the designating body before the initiation of the redevelopment or rehabilitation for which the person desires to claim a deduction under this chapter. The department of local government finance shall prescribe a form for the statement of benefits. The statement of benefits must include the following information:
(1) A description of the proposed redevelopment or rehabilitation.
(2) An estimate of the number of individuals who will be employed or whose employment will be retained by the person as a result of the redevelopment or rehabilitation and an estimate of the annual salaries of these individuals.
(3) An estimate of the value of the redevelopment or rehabilitation.
With the approval of the designating body, the statement of benefits may be incorporated in a designation application. Notwithstanding any other law, a statement of benefits is a public record that may be inspected and copied under IC 5-14-3-3.
(b) The designating body must review the statement of benefits required under subsection (a). The designating body shall determine whether an area should be designated an economic revitalization area or whether a deduction should be allowed, based on (and after it has made) the following findings:
(1) Whether the estimate of the value of the redevelopment or rehabilitation is reasonable for projects of that nature.
(2) Whether the estimate of the number of individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed described redevelopment or rehabilitation.
(3) Whether the estimate of the annual salaries of those individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed

described redevelopment or rehabilitation.
(4) Whether any other benefits about which information was requested are benefits that can be reasonably expected to result from the proposed described redevelopment or rehabilitation.
(5) Whether the totality of benefits is sufficient to justify the deduction.
A designating body may not designate an area an economic revitalization area or approve a deduction unless the findings required by this subsection are made in the affirmative.
(c) Except as provided in subsections (a) through (b), the owner of property which is located in an economic revitalization area is entitled to a deduction from the assessed value of the property. If the area is a residentially distressed area, the period is not more than five (5) years. For all other economic revitalization areas designated before July 1, 2000, the period is three (3), six (6), or ten (10) years. For all economic revitalization areas designated after June 30, 2000, the period is the number of years determined under subsection (d). The owner is entitled to a deduction if:
(1) the property has been rehabilitated; or
(2) the property is located on real estate which has been redeveloped.
The owner is entitled to the deduction for the first year, and any successive year or years, in which an increase in assessed value resulting from the rehabilitation or redevelopment occurs and for the following years determined under subsection (d). However, property owners who had an area designated an urban development area pursuant to an application filed prior to January 1, 1979, are only entitled to a deduction for a five (5) year period. In addition, property owners who are entitled to a deduction under this chapter pursuant to an application filed after December 31, 1978, and before January 1, 1986, are entitled to a deduction for a ten (10) year period.
(d) For an area designated as an economic revitalization area after June 30, 2000, that is not a residentially distressed area, the designating body shall determine the number of years for which the property owner is entitled to a deduction. However, the deduction may not be allowed for more than ten (10) years. This determination shall be made:
(1) as part of the resolution adopted under section 2.5 of this chapter; or
(2) by resolution adopted within sixty (60) days after receiving a copy of a property owner's certified deduction application from the county auditor. A certified copy of the resolution shall be sent to the county auditor who shall make the deduction as provided in section 5 of this chapter.
A determination about the number of years the deduction is allowed that is made under subdivision (1) is final and may not be changed by following the procedure under subdivision (2).
(e) Except for deductions related to redevelopment or rehabilitation of real property in a county containing a consolidated city or a deduction related to redevelopment or rehabilitation of real

property initiated before December 31, 1987, in areas designated as economic revitalization areas before that date, a deduction for the redevelopment or rehabilitation of real property may not be approved for the following facilities:
(1) Private or commercial golf course.
(2) Country club.
(3) Massage parlor.
(4) Tennis club.
(5) Skating facility (including roller skating, skateboarding, or ice skating).
(6) Racquet sport facility (including any handball or racquetball court).
(7) Hot tub facility.
(8) Suntan facility.
(9) Racetrack.
(10) Any facility the primary purpose of which is:
(A) retail food and beverage service;
(B) automobile sales or service; or
(C) other retail;
unless the facility is located in an economic development target area established under section 7 of this chapter.
(11) Residential, unless:
(A) the facility is a multifamily facility that contains at least twenty percent (20%) of the units available for use by low and moderate income individuals;
(B) the facility is located in an economic development target area established under section 7 of this chapter; or
(C) the area is designated as a residentially distressed area.
(12) A package liquor store that holds a liquor dealer's permit under IC 7.1-3-10 or any other entity that is required to operate under a license issued under IC 7.1. This subdivision does not apply to an applicant that:
(A) was eligible for tax abatement under this chapter before July 1, 1995;
(B) is described in IC 7.1-5-7-11; or
(C) operates a facility under:
(i) a beer wholesaler's permit under IC 7.1-3-3;
(ii) a liquor wholesaler's permit under IC 7.1-3-8; or
(iii) a wine wholesaler's permit under IC 7.1-3-13;
for which the applicant claims a deduction under this chapter.
As added by Acts 1977, P.L.69, SEC.1. Amended by Acts 1979, P.L.56, SEC.7; P.L.71-1983, SEC.4; P.L.62-1985, SEC.1; P.L.62-1986, SEC.2; P.L.82-1987, SEC.2; P.L.56-1988, SEC.4; P.L.65-1993, SEC.2; P.L.25-1995, SEC.19; P.L.4-2000, SEC.4; P.L.126-2000, SEC.5; P.L.198-2001, SEC.38; P.L.90-2002, SEC.118; P.L.72-2004, SEC.2; P.L.99-2007, SEC.25; P.L.119-2012, SEC.19.

IC 6-1.1-12.1-4 Version a Annual deduction; amount; percentage; period of deduction; effect of reassessment
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. (a) Except as provided in section 2(i)(4) of this chapter, and subject to section 15 of this chapter, the amount of the deduction which the property owner is entitled to receive under section 3 of this chapter for a particular year equals the product of:
(1) the increase in the assessed value resulting from the rehabilitation or redevelopment; multiplied by
(2) either of the following:
(A) The percentage prescribed in the table set forth in subsection (d).
(B) A percentage determined under section 17 of this chapter if the designating body elects to use an alternative abatement schedule provided under section 17 of this chapter.
(b) The amount of the deduction determined under subsection (a) shall be adjusted in accordance with this subsection in the following circumstances:
(1) If a general reassessment of real property occurs within the particular period of the deduction, the amount determined under subsection (a)(1) shall be adjusted to reflect the percentage increase or decrease in assessed valuation that resulted from the general reassessment.
(2) If an appeal of an assessment is approved that results in a reduction of the assessed value of the redeveloped or rehabilitated property, the amount of any deduction shall be adjusted to reflect the percentage decrease that resulted from the appeal.
The department of local government finance shall adopt rules under IC 4-22-2 to implement this subsection.
(c) Property owners who had an area designated an urban development area pursuant to an application filed prior to January 1, 1979, are only entitled to the deduction for the first through the fifth years as provided in subsection (d)(10). In addition, property owners who are entitled to a deduction under this chapter pursuant to an application filed after December 31, 1978, and before January 1, 1986, are entitled to a deduction for the first through the tenth years, as provided in subsection (d)(10).
(d) The percentage that may be used in calculating the deduction under subsection (a)(2)(A) is as follows:
(1) For deductions allowed over a one (1) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
(2) For deductions allowed over a two (2) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 50%
(3) For deductions allowed over a three (3) year period:
YEAR OF DEDUCTION PERCENTAGE 1st 100%
2nd 66%
3rd 33%
(4) For deductions allowed over a four (4) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 75%
3rd 50%
4th 25%
(5) For deductions allowed over a five (5) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 80%
3rd 60%
4th 40%
5th 20%
(6) For deductions allowed over a six (6) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 85%
3rd 66%
4th 50%
5th 34%
6th 17%
(7) For deductions allowed over a seven (7) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 85%
3rd 71%
4th 57%
5th 43%
6th 29%
7th 14%
(8) For deductions allowed over an eight (8) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 88%
3rd 75%
4th 63%
5th 50%
6th 38%
7th 25%
8th 13%
(9) For deductions allowed over a nine (9) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 88%
3rd 77%
4th 66%
5th 55% 6th 44%
7th 33%
8th 22%
9th 11%
(10) For deductions allowed over a ten (10) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 95%
3rd 80%
4th 65%
5th 50%
6th 40%
7th 30%
8th 20%
9th 10%
10th 5%
As added by Acts 1977, P.L.69, SEC.1. Amended by Acts 1979, P.L.56, SEC.8; Acts 1981, P.L.72, SEC.2; P.L.62-1985, SEC.2; P.L.57-1988, SEC.1; P.L.3-1989, SEC.35; P.L.332-1989(ss), SEC.11; P.L.65-1993, SEC.3; P.L.4-2000, SEC.5; P.L.90-2002, SEC.119; P.L.219-2007, SEC.29; P.L.173-2011, SEC.5; P.L.6-2012, SEC.40.

IC 6-1.1-12.1-4 Version b
Annual deduction; amount; percentage; period of deduction; effect of reassessment
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. (a) Except as provided in section 2(i)(4) of this chapter, and subject to section 15 of this chapter, the amount of the deduction which the property owner is entitled to receive under section 3 of this chapter for a particular year equals the product of:
(1) the increase in the assessed value resulting from the rehabilitation or redevelopment; multiplied by
(2) either of the following:
(A) The percentage prescribed in the table set forth in subsection (d).
(B) A percentage determined under section 17 of this chapter if the designating body elects to use an alternative abatement schedule provided under section 17 of this chapter.
(b) The amount of the deduction determined under subsection (a) shall be adjusted in accordance with this subsection in the following circumstances:
(1) If:
(A) a general reassessment of real property under IC 6-1.1-4-4; or
(B) a reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2;
occurs within the particular period of the deduction, the amount determined under subsection (a)(1) shall be adjusted to reflect

the percentage increase or decrease in assessed valuation that resulted from the reassessment.
(2) If an appeal of an assessment is approved that results in a reduction of the assessed value of the redeveloped or rehabilitated property, the amount of any deduction shall be adjusted to reflect the percentage decrease that resulted from the appeal.
The department of local government finance shall adopt rules under IC 4-22-2 to implement this subsection.
(c) Property owners who had an area designated an urban development area pursuant to an application filed prior to January 1, 1979, are only entitled to the deduction for the first through the fifth years as provided in subsection (d)(10). In addition, property owners who are entitled to a deduction under this chapter pursuant to an application filed after December 31, 1978, and before January 1, 1986, are entitled to a deduction for the first through the tenth years, as provided in subsection (d)(10).
(d) The percentage that may be used in calculating the deduction under subsection (a)(2)(A) is as follows:
(1) For deductions allowed over a one (1) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
(2) For deductions allowed over a two (2) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 50%
(3) For deductions allowed over a three (3) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 66%
3rd 33%
(4) For deductions allowed over a four (4) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 75%
3rd 50%
4th 25%
(5) For deductions allowed over a five (5) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 80%
3rd 60%
4th 40%
5th 20%
(6) For deductions allowed over a six (6) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 85%
3rd 66%
4th 50% 5th 34%
6th 17%
(7) For deductions allowed over a seven (7) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 85%
3rd 71%
4th 57%
5th 43%
6th 29%
7th 14%
(8) For deductions allowed over an eight (8) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 88%
3rd 75%
4th 63%
5th 50%
6th 38%
7th 25%
8th 13%
(9) For deductions allowed over a nine (9) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 88%
3rd 77%
4th 66%
5th 55%
6th 44%
7th 33%
8th 22%
9th 11%
(10) For deductions allowed over a ten (10) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 95%
3rd 80%
4th 65%
5th 50%
6th 40%
7th 30%
8th 20%
9th 10%
10th 5%
As added by Acts 1977, P.L.69, SEC.1. Amended by Acts 1979, P.L.56, SEC.8; Acts 1981, P.L.72, SEC.2; P.L.62-1985, SEC.2; P.L.57-1988, SEC.1; P.L.3-1989, SEC.35; P.L.332-1989(ss), SEC.11; P.L.65-1993, SEC.3; P.L.4-2000, SEC.5; P.L.90-2002, SEC.119; P.L.219-2007, SEC.29; P.L.173-2011, SEC.5; P.L.6-2012, SEC.40; P.L.112-2012, SEC.27.
IC 6-1.1-12.1-4.1
Application of sections; residentially distressed areas; deduction allowed
Sec. 4.1. (a) Section 4 of this chapter applies to economic revitalization areas that are not residentially distressed areas.
(b) This subsection applies to economic revitalization areas that are residentially distressed areas. Subject to section 15 of this chapter, the amount of the deduction that a property owner is entitled to receive under section 3 of this chapter for a particular year equals the lesser of:
(1) the assessed value of the improvement to the property after the rehabilitation or redevelopment has occurred; or
(2) the following amount:
TYPE OF DWELLING AMOUNT
One (1) family dwelling $74,880
Two (2) family dwelling $106,080
Three (3) unit multifamily dwelling $156,000
Four (4) unit multifamily dwelling $199,680
As added by P.L.56-1988, SEC.5. Amended by P.L.3-1989, SEC.36; P.L.65-1993, SEC.4; P.L.6-1997, SEC.58; P.L.20-2004, SEC.9; P.L.219-2007, SEC.30.

IC 6-1.1-12.1-4.5
Statement of benefits; findings by designating body; deduction periods, amounts, and limitations
Sec. 4.5. (a) An applicant must provide a statement of benefits to the designating body. The applicant must provide the completed statement of benefits form to the designating body before the hearing specified in section 2.5(c) of this chapter or before the installation of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment for which the person desires to claim a deduction under this chapter. The department of local government finance shall prescribe a form for the statement of benefits. The statement of benefits must include the following information:
(1) A description of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment that the person proposes to acquire.
(2) With respect to:
(A) new manufacturing equipment not used to dispose of solid waste or hazardous waste by converting the solid waste or hazardous waste into energy or other useful products; and
(B) new research and development equipment, new logistical distribution equipment, or new information technology equipment;
an estimate of the number of individuals who will be employed or whose employment will be retained by the person as a result of the installation of the new manufacturing equipment, new research and development equipment, new logistical

distribution equipment, or new information technology equipment and an estimate of the annual salaries of these individuals.
(3) An estimate of the cost of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment.
(4) With respect to new manufacturing equipment used to dispose of solid waste or hazardous waste by converting the solid waste or hazardous waste into energy or other useful products, an estimate of the amount of solid waste or hazardous waste that will be converted into energy or other useful products by the new manufacturing equipment.
The statement of benefits may be incorporated in a designation application. Notwithstanding any other law, a statement of benefits is a public record that may be inspected and copied under IC 5-14-3-3.
(b) The designating body must review the statement of benefits required under subsection (a). The designating body shall determine whether an area should be designated an economic revitalization area or whether the deduction shall be allowed, based on (and after it has made) the following findings:
(1) Whether the estimate of the cost of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment is reasonable for equipment of that type.
(2) With respect to:
(A) new manufacturing equipment not used to dispose of solid waste or hazardous waste by converting the solid waste or hazardous waste into energy or other useful products; and
(B) new research and development equipment, new logistical distribution equipment, or new information technology equipment;
whether the estimate of the number of individuals who will be employed or whose employment will be retained can be reasonably expected to result from the installation of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment.
(3) Whether the estimate of the annual salaries of those individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed installation of new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment.
(4) With respect to new manufacturing equipment used to dispose of solid waste or hazardous waste by converting the solid waste or hazardous waste into energy or other useful products, whether the estimate of the amount of solid waste or hazardous waste that will be converted into energy or other

useful products can be reasonably expected to result from the installation of the new manufacturing equipment.
(5) Whether any other benefits about which information was requested are benefits that can be reasonably expected to result from the proposed installation of new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment.
(6) Whether the totality of benefits is sufficient to justify the deduction.
The designating body may not designate an area an economic revitalization area or approve the deduction unless it makes the findings required by this subsection in the affirmative.
(c) Except as provided in subsection (g), and subject to subsection (h) and section 15 of this chapter, an owner of new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment whose statement of benefits is approved after June 30, 2000, is entitled to a deduction from the assessed value of that equipment for the number of years determined by the designating body under subsection (f). Except as provided in subsection (e) and in section 2(i)(3) of this chapter, and subject to subsection (h) and section 15 of this chapter, the amount of the deduction that an owner is entitled to for a particular year equals the product of:
(1) the assessed value of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment in the year of deduction under the appropriate table set forth in subsection (d); multiplied by
(2) the percentage prescribed in the appropriate table set forth in subsection (d).
(d) Unless the designating body elects to use an alternative abatement schedule provided under section 17 of this chapter to calculate a deduction, the percentage to be used in calculating the deduction under subsection (c) is as follows:
(1) For deductions allowed over a one (1) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd and thereafter 0%
(2) For deductions allowed over a two (2) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 50%
3rd and thereafter 0%
(3) For deductions allowed over a three (3) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 66%
3rd 33%
4th and thereafter 0% (4) For deductions allowed over a four (4) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 75%
3rd 50%
4th 25%
5th and thereafter 0%
(5) For deductions allowed over a five (5) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 80%
3rd 60%
4th 40%
5th 20%
6th and thereafter 0%
(6) For deductions allowed over a six (6) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 85%
3rd 66%
4th 50%
5th 34%
6th 25%
7th and thereafter 0%
(7) For deductions allowed over a seven (7) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 85%
3rd 71%
4th 57%
5th 43%
6th 29%
7th 14%
8th and thereafter 0%
(8) For deductions allowed over an eight (8) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 88%
3rd 75%
4th 63%
5th 50%
6th 38%
7th 25%
8th 13%
9th and thereafter 0%
(9) For deductions allowed over a nine (9) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 88%
3rd 77% 4th 66%
5th 55%
6th 44%
7th 33%
8th 22%
9th 11%
10th and thereafter 0%
(10) For deductions allowed over a ten (10) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 90%
3rd 80%
4th 70%
5th 60%
6th 50%
7th 40%
8th 30%
9th 20%
10th 10%
11th and thereafter 0%
(e) With respect to new manufacturing equipment and new research and development equipment installed before March 2, 2001, the deduction under this section is the amount that causes the net assessed value of the property after the application of the deduction under this section to equal the net assessed value after the application of the deduction under this section that results from computing:
(1) the deduction under this section as in effect on March 1, 2001; and
(2) the assessed value of the property under 50 IAC 4.2, as in effect on March 1, 2001, or, in the case of property subject to IC 6-1.1-8, 50 IAC 5.1, as in effect on March 1, 2001.
(f) For an economic revitalization area designated before July 1, 2000, the designating body shall determine whether a property owner whose statement of benefits is approved after April 30, 1991, is entitled to a deduction for five (5) or ten (10) years. For an economic revitalization area designated after June 30, 2000, the designating body shall determine the number of years the deduction is allowed. However, the deduction may not be allowed for more than ten (10) years. This determination shall be made:
(1) as part of the resolution adopted under section 2.5 of this chapter; or
(2) by resolution adopted within sixty (60) days after receiving a copy of a property owner's certified deduction application from the county auditor. A certified copy of the resolution shall be sent to the county auditor.
A determination about the number of years the deduction is allowed that is made under subdivision (1) is final and may not be changed by following the procedure under subdivision (2).
(g) The owner of new manufacturing equipment that is directly used to dispose of hazardous waste is not entitled to the deduction

provided by this section for a particular assessment year if during that assessment year the owner:
(1) is convicted of a criminal violation under IC 13, including IC 13-7-13-3 (repealed) or IC 13-7-13-4 (repealed); or
(2) is subject to an order or a consent decree with respect to property located in Indiana based on a violation of a federal or state rule, regulation, or statute governing the treatment, storage, or disposal of hazardous wastes that had a major or moderate potential for harm.
(h) For purposes of subsection (c), the assessed value of new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment that is part of an owner's assessable depreciable personal property in a single taxing district subject to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9 is the product of:
(1) the assessed value of the equipment determined without regard to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9; multiplied by
(2) the quotient of:
(A) the amount of the valuation limitation determined under 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9 for all of the owner's depreciable personal property in the taxing district; divided by
(B) the total true tax value of all of the owner's depreciable personal property in the taxing district that is subject to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9 determined:
(i) under the depreciation schedules in the rules of the department of local government finance before any adjustment for abnormal obsolescence; and
(ii) without regard to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9.
As added by Acts 1981, P.L.72, SEC.3. Amended by P.L.71-1983, SEC.5; P.L.82-1987, SEC.3; P.L.56-1988, SEC.6; P.L.3-1989, SEC.37; P.L.56-1991, SEC.2; P.L.42-1992, SEC.3; P.L.65-1993, SEC.5; P.L.25-1995, SEC.20; P.L.1-1996, SEC.40; P.L.4-2000, SEC.6; P.L.178-2002, SEC.17; P.L.90-2002, SEC.120; P.L.1-2003, SEC.22; P.L.245-2003, SEC.8; P.L.256-2003, SEC.3; P.L.97-2004, SEC.20; P.L.64-2004, SEC.7 and P.L.81-2004, SEC.51; P.L.154-2006, SEC.27; P.L.137-2007, SEC.3; P.L.219-2007, SEC.31; P.L.3-2008, SEC.36; P.L.146-2008, SEC.122; P.L.173-2011, SEC.6; P.L.6-2012, SEC.41.

IC 6-1.1-12.1-4.6
Relocation of new manufacturing equipment
Sec. 4.6. (a) A designating body may adopt a resolution to authorize a property owner to relocate new manufacturing equipment for which a deduction is being granted under this chapter. The resolution may provide that the new manufacturing equipment may only be relocated to: (1) a new location within the same economic revitalization area; or
(2) a new location within a different economic revitalization area if the area is within the jurisdiction of the designating body.
(b) Before adopting a resolution under this section, the designating body shall conduct a public hearing on the proposed resolution. Notice of the public hearing shall be published in accordance with IC 5-3-1. In addition, the designating body shall notify each taxing unit within the original and the new economic revitalization area of the proposed resolution, including the date and time of the public hearing. If a resolution is adopted under this section, the designating body shall deliver a copy of the adopted resolution to the county auditor within thirty (30) days after its adoption.
(c) New manufacturing equipment relocated under this section remains eligible for the assessed value deduction under this chapter. The same deduction percentage is to be applied as if the new manufacturing equipment had not been relocated.
As added by P.L.126-2000, SEC.6. Amended by P.L.90-2002, SEC.121; P.L.256-2003, SEC.4.

IC 6-1.1-12.1-4.7
Deduction for new manufacturing equipment; exemptions
Sec. 4.7. (a) Section 4.5(e) of this chapter does not apply to new manufacturing equipment located in a township having a population of more than four thousand (4,000) but less than seven thousand (7,000) located in a county having a population of more than forty-two thousand (42,000) but less than forty-two thousand three hundred (42,300) if the total original cost of all new manufacturing equipment placed into service by the owner during the preceding sixty (60) months exceeds fifty million dollars ($50,000,000), and if the economic revitalization area in which the new manufacturing equipment was installed was approved by the designating body before September 1, 1994.
(b) Section 4.5(e) of this chapter does not apply to new manufacturing equipment located in a county having a population of more than thirty-three thousand five hundred (33,500) but less than thirty-four thousand (34,000) if:
(1) the total original cost of all new manufacturing equipment placed into service in the county by the owner exceeds five hundred million dollars ($500,000,000); and
(2) the economic revitalization area in which the new manufacturing equipment was installed was approved by the designating body before January 1, 2001.
(c) A deduction under section 4.5(c) of this chapter is not allowed with respect to new manufacturing equipment described in subsection (b) in the first year the deduction is claimed or in subsequent years as permitted by section 4.5(c) of this chapter to the extent the deduction would cause the assessed value of all real

property and personal property of the owner in the taxing district to be less than the incremental net assessed value for that year.
(d) The following apply for purposes of subsection (c):
(1) A deduction under section 4.5(c) of this chapter shall be disallowed only with respect to new manufacturing equipment installed after March 1, 2000.
(2) "Incremental net assessed value" means the sum of:
(A) the net assessed value of real property and depreciable personal property from which property tax revenues are required to be held in trust and pledged for the benefit of the owners of bonds issued by the redevelopment commission of a county described in subsection (b) under resolutions adopted November 16, 1998, and July 13, 2000 (as amended November 27, 2000); plus
(B) fifty-four million four hundred eighty-one thousand seven hundred seventy dollars ($54,481,770).
(3) The assessed value of real property and personal property of the owner shall be determined after the deductions provided by sections 3 and 4.5 of this chapter.
(4) The personal property of the owner shall include inventory.
(5) The amount of deductions provided by section 4.5 of this chapter with respect to new manufacturing equipment that was installed on or before March 1, 2000, shall be increased from thirty-three and one-third percent (33 1/3%) of true tax value to one hundred percent (100%) of true tax value for assessment dates after February 28, 2001.
(e) A deduction not fully allowed under subsection (c) in the first year the deduction is claimed or in a subsequent year permitted by section 4.5 of this chapter shall be carried over and allowed as a deduction in succeeding years. A deduction that is carried over to a year but is not allowed in that year under this subsection shall be carried over and allowed as a deduction in succeeding years. The following apply for purposes of this subsection:
(1) A deduction that is carried over to a succeeding year is not allowed in that year to the extent that the deduction, together with:
(A) deductions otherwise allowed under section 3 of this chapter;
(B) deductions otherwise allowed under section 4.5 of this chapter; and
(C) other deductions carried over to the year under this subsection;
would cause the assessed value of all real property and personal property of the owner in the taxing district to be less than the incremental net assessed value for that year.
(2) Each time a deduction is carried over to a succeeding year, the deduction shall be reduced by the amount of the deduction that was allowed in the immediately preceding year.
(3) A deduction may not be carried over to a succeeding year under this subsection if such year is after the period specified in

section 4.5(c) of this chapter or the period specified in a resolution adopted by the designating body under section 4.5(g) of this chapter.
As added by P.L.126-2000, SEC.7. Amended by P.L.205-2001, SEC.1; P.L.170-2002, SEC.17; P.L.146-2008, SEC.123; P.L.119-2012, SEC.20.

IC 6-1.1-12.1-4.8 Version a
Property owner statement of benefits; findings by designating body; deduction periods, amounts, and limitations
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4.8. (a) A property owner that is an applicant for a deduction under this section must provide a statement of benefits to the designating body.
(b) If the designating body requires information from the property owner for the designating body's use in deciding whether to designate an economic revitalization area, the property owner must provide the completed statement of benefits form to the designating body before the hearing required by section 2.5(c) of this chapter. Otherwise, the property owner must submit the completed statement of benefits form to the designating body before the occupation of the eligible vacant building for which the property owner desires to claim a deduction.
(c) The department of local government finance shall prescribe a form for the statement of benefits. The statement of benefits must include the following information:
(1) A description of the eligible vacant building that the property owner or a tenant of the property owner will occupy.
(2) An estimate of the number of individuals who will be employed or whose employment will be retained by the property owner or the tenant as a result of the occupation of the eligible vacant building, and an estimate of the annual salaries of those individuals.
(3) Information regarding efforts by the owner or a previous owner to sell, lease, or rent the eligible vacant building during the period the eligible vacant building was unoccupied.
(4) Information regarding the amount for which the eligible vacant building was offered for sale, lease, or rent by the owner or a previous owner during the period the eligible vacant building was unoccupied.
(d) With the approval of the designating body, the statement of benefits may be incorporated in a designation application. A statement of benefits is a public record that may be inspected and copied under IC 5-14-3.
(e) The designating body must review the statement of benefits required by subsection (a). The designating body shall determine whether an area should be designated an economic revitalization area or whether a deduction should be allowed, after the designating body has made the following findings: (1) Whether the estimate of the number of individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed occupation of the eligible vacant building.
(2) Whether the estimate of the annual salaries of those individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed occupation of the eligible vacant building.
(3) Whether any other benefits about which information was requested are benefits that can be reasonably expected to result from the proposed occupation of the eligible vacant building.
(4) Whether the occupation of the eligible vacant building will increase the tax base and assist in the rehabilitation of the economic revitalization area.
(5) Whether the totality of benefits is sufficient to justify the deduction.
A designating body may not designate an area an economic revitalization area or approve a deduction under this section unless the findings required by this subsection are made in the affirmative.
(f) Except as otherwise provided in this section, the owner of an eligible vacant building located in an economic revitalization area is entitled to a deduction from the assessed value of the building if the property owner or a tenant of the property owner occupies the eligible vacant building and uses it for commercial or industrial purposes. The property owner is entitled to the deduction:
(1) for the first year in which the property owner or a tenant of the property owner occupies the eligible vacant building and uses it for commercial or industrial purposes; and
(2) for subsequent years determined under subsection (g).
(g) The designating body shall determine the number of years for which a property owner is entitled to a deduction under this section. However, subject to section 15 of this chapter, the deduction may not be allowed for more than two (2) years. This determination shall be made:
(1) as part of the resolution adopted under section 2.5 of this chapter; or
(2) by a resolution adopted not more than sixty (60) days after the designating body receives a copy of the property owner's deduction application from the county auditor.
A certified copy of a resolution under subdivision (2) shall be sent to the county auditor, who shall make the deduction as provided in section 5.3 of this chapter. A determination concerning the number of years the deduction is allowed that is made under subdivision (1) is final and may not be changed by using the procedure under subdivision (2).
(h) Except as provided in section 2(i)(5) of this chapter and subsection (k), and subject to section 15 of this chapter, the amount of the deduction the property owner is entitled to receive under this section for a particular year equals the product of:
(1) the assessed value of the building or part of the building that

is occupied by the property owner or a tenant of the property owner; multiplied by
(2) the percentage set forth in the table in subsection (i).
(i) The percentage to be used in calculating the deduction under subsection (h) is as follows:
(1) For deductions allowed over a one (1) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
(2) For deductions allowed over a two (2) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 50%
(j) The amount of the deduction determined under subsection (h) shall be adjusted in accordance with this subsection in the following circumstances:
(1) If a general reassessment of real property occurs within the period of the deduction, the amount of the assessed value determined under subsection (h)(1) shall be adjusted to reflect the percentage increase or decrease in assessed valuation that resulted from the general reassessment.
(2) If an appeal of an assessment is approved and results in a reduction of the assessed value of the property, the amount of a deduction under this section shall be adjusted to reflect the percentage decrease that resulted from the appeal.
(k) The maximum amount of a deduction under this section may not exceed the lesser of:
(1) the annual amount for which the eligible vacant building was offered for lease or rent by the owner or a previous owner during the period the eligible vacant building was unoccupied; or
(2) an amount, as determined by the designating body in its discretion, that is equal to the annual amount for which similar buildings in the county or contiguous counties were leased or rented or offered for lease or rent during the period the eligible vacant building was unoccupied.
(l) The department of local government finance may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.154-2006, SEC.28. Amended by P.L.219-2007, SEC.32.

IC 6-1.1-12.1-4.8 Version b
Property owner statement of benefits; findings by designating body; deduction periods, amounts, and limitations
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4.8. (a) A property owner that is an applicant for a deduction under this section must provide a statement of benefits to the designating body.
(b) If the designating body requires information from the property owner for the designating body's use in deciding whether to designate

an economic revitalization area, the property owner must provide the completed statement of benefits form to the designating body before the hearing required by section 2.5(c) of this chapter. Otherwise, the property owner must submit the completed statement of benefits form to the designating body before the occupation of the eligible vacant building for which the property owner desires to claim a deduction.
(c) The department of local government finance shall prescribe a form for the statement of benefits. The statement of benefits must include the following information:
(1) A description of the eligible vacant building that the property owner or a tenant of the property owner will occupy.
(2) An estimate of the number of individuals who will be employed or whose employment will be retained by the property owner or the tenant as a result of the occupation of the eligible vacant building, and an estimate of the annual salaries of those individuals.
(3) Information regarding efforts by the owner or a previous owner to sell, lease, or rent the eligible vacant building during the period the eligible vacant building was unoccupied.
(4) Information regarding the amount for which the eligible vacant building was offered for sale, lease, or rent by the owner or a previous owner during the period the eligible vacant building was unoccupied.
(d) With the approval of the designating body, the statement of benefits may be incorporated in a designation application. A statement of benefits is a public record that may be inspected and copied under IC 5-14-3.
(e) The designating body must review the statement of benefits required by subsection (a). The designating body shall determine whether an area should be designated an economic revitalization area or whether a deduction should be allowed, after the designating body has made the following findings:
(1) Whether the estimate of the number of individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed occupation of the eligible vacant building.
(2) Whether the estimate of the annual salaries of those individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed occupation of the eligible vacant building.
(3) Whether any other benefits about which information was requested are benefits that can be reasonably expected to result from the proposed occupation of the eligible vacant building.
(4) Whether the occupation of the eligible vacant building will increase the tax base and assist in the rehabilitation of the economic revitalization area.
(5) Whether the totality of benefits is sufficient to justify the deduction.
A designating body may not designate an area an economic

revitalization area or approve a deduction under this section unless the findings required by this subsection are made in the affirmative.
(f) Except as otherwise provided in this section, the owner of an eligible vacant building located in an economic revitalization area is entitled to a deduction from the assessed value of the building if the property owner or a tenant of the property owner occupies the eligible vacant building and uses it for commercial or industrial purposes. The property owner is entitled to the deduction:
(1) for the first year in which the property owner or a tenant of the property owner occupies the eligible vacant building and uses it for commercial or industrial purposes; and
(2) for subsequent years determined under subsection (g).
(g) The designating body shall determine the number of years for which a property owner is entitled to a deduction under this section. However, subject to section 15 of this chapter, the deduction may not be allowed for more than two (2) years. This determination shall be made:
(1) as part of the resolution adopted under section 2.5 of this chapter; or
(2) by a resolution adopted not more than sixty (60) days after the designating body receives a copy of the property owner's deduction application from the county auditor.
A certified copy of a resolution under subdivision (2) shall be sent to the county auditor, who shall make the deduction as provided in section 5.3 of this chapter. A determination concerning the number of years the deduction is allowed that is made under subdivision (1) is final and may not be changed by using the procedure under subdivision (2).
(h) Except as provided in section 2(i)(5) of this chapter and subsection (k), and subject to section 15 of this chapter, the amount of the deduction the property owner is entitled to receive under this section for a particular year equals the product of:
(1) the assessed value of the building or part of the building that is occupied by the property owner or a tenant of the property owner; multiplied by
(2) the percentage set forth in the table in subsection (i).
(i) The percentage to be used in calculating the deduction under subsection (h) is as follows:
(1) For deductions allowed over a one (1) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
(2) For deductions allowed over a two (2) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 50%
(j) The amount of the deduction determined under subsection (h) shall be adjusted in accordance with this subsection in the following circumstances:
(1) If:
(A) a general reassessment of real property under

IC 6-1.1-4-4; or
(B) a reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2;
occurs within the period of the deduction, the amount of the assessed value determined under subsection (h)(1) shall be adjusted to reflect the percentage increase or decrease in assessed valuation that resulted from the reassessment.
(2) If an appeal of an assessment is approved and results in a reduction of the assessed value of the property, the amount of a deduction under this section shall be adjusted to reflect the percentage decrease that resulted from the appeal.
(k) The maximum amount of a deduction under this section may not exceed the lesser of:
(1) the annual amount for which the eligible vacant building was offered for lease or rent by the owner or a previous owner during the period the eligible vacant building was unoccupied; or
(2) an amount, as determined by the designating body in its discretion, that is equal to the annual amount for which similar buildings in the county or contiguous counties were leased or rented or offered for lease or rent during the period the eligible vacant building was unoccupied.
(l) The department of local government finance may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.154-2006, SEC.28. Amended by P.L.219-2007, SEC.32; P.L.112-2012, SEC.28.

IC 6-1.1-12.1-5
Real property application; filing requirements; change in property ownership; assessor review; county auditor; determination; appeal
Sec. 5. (a) A property owner who desires to obtain the deduction provided by section 3 of this chapter must file a certified deduction application, on forms prescribed by the department of local government finance, with the auditor of the county in which the property is located. Except as otherwise provided in subsection (b) or (e), the deduction application must be filed before May 10 of the year in which the addition to assessed valuation is made.
(b) If notice of the addition to assessed valuation or new assessment for any year is not given to the property owner before April 10 of that year, the deduction application required by this section may be filed not later than thirty (30) days after the date such a notice is mailed to the property owner at the address shown on the records of the township or county assessor.
(c) The deduction application required by this section must contain the following information:
(1) The name of the property owner.
(2) A description of the property for which a deduction is claimed in sufficient detail to afford identification.
(3) The assessed value of the improvements before rehabilitation. (4) The increase in the assessed value of improvements resulting from the rehabilitation.
(5) The assessed value of the new structure in the case of redevelopment.
(6) The amount of the deduction claimed for the first year of the deduction.
(7) If the deduction application is for a deduction in a residentially distressed area, the assessed value of the improvement or new structure for which the deduction is claimed.
(d) A deduction application filed under subsection (a) or (b) is applicable for the year in which the addition to assessed value or assessment of a new structure is made and in the following years the deduction is allowed without any additional deduction application being filed. However, property owners who had an area designated an urban development area pursuant to a deduction application filed prior to January 1, 1979, are only entitled to a deduction for a five (5) year period. In addition, property owners who are entitled to a deduction under this chapter pursuant to a deduction application filed after December 31, 1978, and before January 1, 1986, are entitled to a deduction for a ten (10) year period.
(e) A property owner who desires to obtain the deduction provided by section 3 of this chapter but who has failed to file a deduction application within the dates prescribed in subsection (a) or (b) may file a deduction application between March 1 and May 10 of a subsequent year which shall be applicable for the year filed and the subsequent years without any additional deduction application being filed for the amounts of the deduction which would be applicable to such years pursuant to section 4 of this chapter if such a deduction application had been filed in accordance with subsection (a) or (b).
(f) Subject to subsection (i), the county auditor shall act as follows:
(1) If a determination about the number of years the deduction is allowed has been made in the resolution adopted under section 2.5 of this chapter, the county auditor shall make the appropriate deduction.
(2) If a determination about the number of years the deduction is allowed has not been made in the resolution adopted under section 2.5 of this chapter, the county auditor shall send a copy of the deduction application to the designating body. Upon receipt of the resolution stating the number of years the deduction will be allowed, the county auditor shall make the appropriate deduction.
(3) If the deduction application is for rehabilitation or redevelopment in a residentially distressed area, the county auditor shall make the appropriate deduction.
(g) The amount and period of the deduction provided for property by section 3 of this chapter are not affected by a change in the ownership of the property if the new owner of the property:
(1) continues to use the property in compliance with any

standards established under section 2(g) of this chapter; and
(2) files an application in the manner provided by subsection (e).
(h) The township or county assessor shall include a notice of the deadlines for filing a deduction application under subsections (a) and (b) with each notice to a property owner of an addition to assessed value or of a new assessment.
(i) Before the county auditor acts under subsection (f), the county auditor may request that the township assessor of the township in which the property is located, or the county assessor if there is no township assessor for the township, review the deduction application.
(j) A property owner may appeal a determination of the county auditor under subsection (f) to deny or alter the amount of the deduction by requesting in writing a preliminary conference with the county auditor not more than forty-five (45) days after the county auditor gives the person notice of the determination. An appeal initiated under this subsection is processed and determined in the same manner that an appeal is processed and determined under IC 6-1.1-15.
As added by Acts 1977, P.L.69, SEC.1. Amended by Acts 1979, P.L.56, SEC.9; Acts 1981, P.L.72, SEC.4; Acts 1982, P.L.45, SEC.12; P.L.71-1983, SEC.6; P.L.62-1985, SEC.3; P.L.62-1986, SEC.3; P.L.74-1987, SEC.7; P.L.56-1988, SEC.7; P.L.42-1992, SEC.4; P.L.65-1993, SEC.6; P.L.4-2000, SEC.7; P.L.90-2002, SEC.122; P.L.245-2003, SEC.9; P.L.193-2005, SEC.1; P.L.146-2008, SEC.124.

IC 6-1.1-12.1-5.1
Application; compliance with statement of benefits
Sec. 5.1. (a) This subsection applies to:
(1) all deductions under section 3 of this chapter for property located in a residentially distressed area; and
(2) any other deductions for which a statement of benefits was approved under section 3 of this chapter before July 1, 1991.
In addition to the requirements of section 5(c) of this chapter, a deduction application filed under section 5 of this chapter must contain information showing the extent to which there has been compliance with the statement of benefits approved under section 3 of this chapter. Failure to comply with a statement of benefits approved before July 1, 1991, may not be a basis for rejecting a deduction application.
(b) This subsection applies to each deduction (other than a deduction for property located in a residentially distressed area) for which a statement of benefits was approved under section 3 of this chapter after June 30, 1991. In addition to the requirements of section 5(c) of this chapter, a property owner who files a deduction application under section 5 of this chapter must provide the county auditor and the designating body with information showing the extent to which there has been compliance with the statement of benefits approved under section 3 of this chapter. This information

must be included in the deduction application and must also be updated each year in which the deduction is applicable at the same time that the property owner is required to file a personal property tax return in the taxing district in which the property for which the deduction was granted is located. If the taxpayer does not file a personal property tax return in the taxing district in which the property is located, the information must be provided before May 15.
(c) Notwithstanding IC 5-14-3 and IC 6-1.1-35-9, the following information is a public record if filed under this section:
(1) The name and address of the taxpayer.
(2) The location and description of the property for which the deduction was granted.
(3) Any information concerning the number of employees at the property for which the deduction was granted, including estimated totals that were provided as part of the statement of benefits.
(4) Any information concerning the total of the salaries paid to those employees, including estimated totals that were provided as part of the statement of benefits.
(5) Any information concerning the assessed value of the property, including estimates that were provided as part of the statement of benefits.
(d) The following information is confidential if filed under this section:
(1) Any information concerning the specific salaries paid to individual employees by the property owner.
(2) Any information concerning the cost of the property.
As added by P.L.82-1987, SEC.4. Amended by P.L.56-1988, SEC.8; P.L.14-1991, SEC.4; P.L.65-1993, SEC.7; P.L.193-2005, SEC.2.

IC 6-1.1-12.1-5.3
Deduction application; deadline; required information; deduction amounts and periods; county auditor duties; appeals; public and confidential records
Sec. 5.3. (a) A property owner that desires to obtain the deduction provided by section 4.8 of this chapter must file a deduction application, on forms prescribed by the department of local government finance, with the auditor of the county in which the eligible vacant building is located. Except as otherwise provided in this section, the deduction application must be filed before May 10 of the year in which the property owner or a tenant of the property owner initially occupies the eligible vacant building.
(b) If notice of the assessed valuation or new assessment for a year is not given to the property owner before April 10 of that year, the deduction application required by this section may be filed not later than thirty (30) days after the date the notice is mailed to the property owner at the address shown on the records of the township or county assessor.
(c) The deduction application required by this section must contain the following information: (1) The name of the property owner and, if applicable, the property owner's tenant.
(2) A description of the property for which a deduction is claimed.
(3) The amount of the deduction claimed for the first year of the deduction.
(4) Any other information required by the department of local government finance or the designating body.
(d) A deduction application filed under this section applies to the year in which the property owner or a tenant of the property owner occupies the eligible vacant building and in the following year if the deduction is allowed for a two (2) year period, without an additional deduction application being filed.
(e) A property owner that desires to obtain the deduction provided by section 4.8 of this chapter but that did not file a deduction application within the dates prescribed in subsection (a) or (b) may file a deduction application between March 1 and May 10 of a subsequent year. A deduction application filed under this subsection applies to the year in which the deduction application is filed and the following year if the deduction is allowed for a two (2) year period, without an additional deduction application being filed. The amount of the deduction under this subsection is the amount that would have been applicable to the year under section 4.8 of this chapter if the deduction application had been filed in accordance with subsection (a) or (b).
(f) Subject to subsection (i), the county auditor shall do the following:
(1) If a determination concerning the number of years the deduction is allowed has been made in the resolution adopted under section 2.5 of this chapter, the county auditor shall make the appropriate deduction.
(2) If a determination concerning the number of years the deduction is allowed has not been made in the resolution adopted under section 2.5 of this chapter, the county auditor shall send a copy of the deduction application to the designating body. Upon receipt of the resolution stating the number of years the deduction will be allowed, the county auditor shall make the appropriate deduction.
(g) The amount and period of the deduction provided by section 4.8 of this chapter are not affected by a change in the ownership of the eligible vacant building or a change in the property owner's tenant, if the new property owner or the new tenant:
(1) continues to occupy the eligible vacant building in compliance with any standards established under section 2(g) of this chapter; and
(2) files an application in the manner provided by subsection (e).
(h) Before the county auditor acts under subsection (f), the county auditor may request that the township assessor of the township in which the eligible vacant building is located, or the county assessor

if there is no township assessor for the township, review the deduction application.
(i) A property owner may appeal a determination of the county auditor under subsection (f) by requesting in writing a preliminary conference with the county auditor not more than forty-five (45) days after the county auditor gives the property owner notice of the determination. An appeal under this subsection shall be processed and determined in the same manner that an appeal is processed and determined under IC 6-1.1-15.
(j) In addition to the requirements of subsection (c), a property owner that files a deduction application under this section must provide the county auditor and the designating body with information showing the extent to which there has been compliance with the statement of benefits approved under section 4.8 of this chapter. This information must be included in the deduction application and must also be updated each year in which the deduction is applicable:
(1) at the same time that the property owner or the property owner's tenant files a personal property tax return for property located at the eligible vacant building for which the deduction was granted; or
(2) if subdivision (1) does not apply, before May 15 of each year.
(k) The following information is a public record if filed under this section:
(1) The name and address of the property owner.
(2) The location and description of the eligible vacant building for which the deduction was granted.
(3) Any information concerning the number of employees at the eligible vacant building for which the deduction was granted, including estimated totals that were provided as part of the statement of benefits.
(4) Any information concerning the total of the salaries paid to the employees described in subdivision (3), including estimated totals that are provided as part of the statement of benefits.
(5) Any information concerning the assessed value of the eligible vacant building, including estimates that are provided as part of the statement of benefits.
(l) Information concerning the specific salaries paid to individual employees by the property owner or tenant is confidential.
As added by P.L.154-2006, SEC.29. Amended by P.L.146-2008, SEC.125.

IC 6-1.1-12.1-5.4
Personal property schedule; filing requirements; township assessor or county assessor review; change in property ownership; appeal
Sec. 5.4. (a) A person that desires to obtain the deduction provided by section 4.5 of this chapter must file a certified deduction schedule with the person's personal property return on a form prescribed by the department of local government finance with the township assessor of the township in which the new manufacturing

equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment is located, or with the county assessor if there is no township assessor for the township. Except as provided in subsection (e), the deduction is applied in the amount claimed in a certified schedule that a person files with:
(1) a timely personal property return under IC 6-1.1-3-7(a) or IC 6-1.1-3-7(b); or
(2) a timely amended personal property return under IC 6-1.1-3-7.5.
The township or county assessor shall forward to the county auditor a copy of each certified deduction schedule filed under this subsection. The township assessor shall forward to the county assessor a copy of each certified deduction schedule filed with the township assessor under this subsection.
(b) The deduction schedule required by this section must contain the following information:
(1) The name of the owner of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment.
(2) A description of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment.
(3) The amount of the deduction claimed for the first year of the deduction.
(c) This subsection applies to a deduction schedule with respect to new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment for which a statement of benefits was initially approved after April 30, 1991. If a determination about the number of years the deduction is allowed has not been made in the resolution adopted under section 2.5 of this chapter, the county auditor shall send a copy of the deduction schedule to the designating body, and the designating body shall adopt a resolution under section 4.5(f)(2) of this chapter.
(d) A deduction schedule must be filed under this section in the year in which the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment is installed and in each of the immediately succeeding years the deduction is allowed.
(e) The township assessor, or the county assessor if there is no township assessor for the township, may:
(1) review the deduction schedule; and
(2) before the March 1 that next succeeds the assessment date for which the deduction is claimed, deny or alter the amount of the deduction.
If the township or county assessor does not deny the deduction, the county auditor shall apply the deduction in the amount claimed in the

deduction schedule or in the amount as altered by the township or county assessor. A township or county assessor who denies a deduction under this subsection or alters the amount of the deduction shall notify the person that claimed the deduction and the county auditor of the assessor's action. The county auditor shall notify the designating body and the county property tax assessment board of appeals of all deductions applied under this section.
(f) If the ownership of new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment changes, the deduction provided under section 4.5 of this chapter continues to apply to that equipment if the new owner:
(1) continues to use the equipment in compliance with any standards established under section 2(g) of this chapter; and
(2) files the deduction schedules required by this section.
(g) The amount of the deduction is the percentage under section 4.5 of this chapter that would have applied if the ownership of the property had not changed multiplied by the assessed value of the equipment for the year the deduction is claimed by the new owner.
(h) A person may appeal a determination of the township or county assessor under subsection (e) to deny or alter the amount of the deduction by requesting in writing a preliminary conference with the township or county assessor not more than forty-five (45) days after the township or county assessor gives the person notice of the determination. Except as provided in subsection (i), an appeal initiated under this subsection is processed and determined in the same manner that an appeal is processed and determined under IC 6-1.1-15.
(i) The county assessor is recused from any action the county property tax assessment board of appeals takes with respect to an appeal under subsection (h) of a determination by the county assessor.
As added by P.L.1-2002, SEC.19. Amended by P.L.256-2003, SEC.5; P.L.245-2003, SEC.10; P.L.64-2004, SEC.8 and P.L.81-2004, SEC.52; P.L.193-2005, SEC.3; P.L.146-2008, SEC.126.

IC 6-1.1-12.1-5.5
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-12.1-5.6
Compliance with statement of benefits; confidentiality of information
Sec. 5.6. (a) This subsection applies to a property owner whose statement of benefits was approved under section 4.5 of this chapter before July 1, 1991. In addition to the requirements of section 5.4(b) of this chapter, a deduction schedule filed under section 5.4 of this chapter must contain information showing the extent to which there has been compliance with the statement of benefits approved under section 4.5 of this chapter. Failure to comply with a statement of

benefits approved before July 1, 1991, may not be a basis for rejecting a deduction schedule.
(b) This subsection applies to a property owner whose statement of benefits was approved under section 4.5 of this chapter after June 30, 1991. In addition to the requirements of section 5.4(b) of this chapter, a property owner who files a deduction schedule under section 5.4 of this chapter must provide the county auditor and the designating body with information showing the extent to which there has been compliance with the statement of benefits approved under section 4.5 of this chapter.
(c) Notwithstanding IC 5-14-3 and IC 6-1.1-35-9, the following information is a public record if filed under this section:
(1) The name and address of the taxpayer.
(2) The location and description of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment for which the deduction was granted.
(3) Any information concerning the number of employees at the facility where the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment is located, including estimated totals that were provided as part of the statement of benefits.
(4) Any information concerning the total of the salaries paid to those employees, including estimated totals that were provided as part of the statement of benefits.
(5) Any information concerning the amount of solid waste or hazardous waste converted into energy or other useful products by the new manufacturing equipment.
(6) Any information concerning the assessed value of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment including estimates that were provided as part of the statement of benefits.
(d) The following information is confidential if filed under this section:
(1) Any information concerning the specific salaries paid to individual employees by the owner of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment.
(2) Any information concerning the cost of the new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment.
As added by P.L.82-1987, SEC.5. Amended by P.L.56-1988, SEC.10; P.L.14-1991, SEC.5; P.L.65-1993, SEC.9; P.L.25-1995, SEC.22; P.L.4-2000, SEC.9; P.L.64-2004, SEC.9 and P.L.81-2004, SEC.53; P.L.216-2005, SEC.3; P.L.193-2005, SEC.4; P.L.1-2006, SEC.134.
IC 6-1.1-12.1-5.7
Repealed
(Repealed by P.L.56-1988, SEC.16 and P.L.1-2002, SEC.171.)

IC 6-1.1-12.1-5.8
Waiver of statement of benefits
Sec. 5.8. In lieu of providing the statement of benefits required by section 3 or 4.5 of this chapter and the additional information required by section 5.1 or 5.6 of this chapter, the designating body may, by resolution, waive the statement of benefits if the designating body finds that the purposes of this chapter are served by allowing the deduction and the property owner has, during the thirty-six (36) months preceding the first assessment date to which the waiver would apply, installed new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment or developed or rehabilitated property at a cost of at least ten million dollars ($10,000,000) as determined by the assessor of the township in which the property is located, or by the county assessor if there is no township assessor for the township.
As added by P.L.47-1990, SEC.3. Amended by P.L.14-1991, SEC.7; P.L.4-2000, SEC.10; P.L.90-2002, SEC.123; P.L.256-2003, SEC.6; P.L.64-2004, SEC.10 and P.L.81-2004, SEC.54; P.L.146-2008, SEC.127.

IC 6-1.1-12.1-5.9
Determination of substantial compliance with statement of benefits; notice of noncompliance; hearing; resolution; appeal
Sec. 5.9. (a) This section does not apply to:
(1) a deduction under section 3 of this chapter for property located in a residentially distressed area; or
(2) any other deduction under section 3 or 4.5 of this chapter for which a statement of benefits was approved before July 1, 1991.
(b) Not later than forty-five (45) days after receipt of the information described in section 5.1, 5.3(j), or 5.6 of this chapter, the designating body may determine whether the property owner has substantially complied with the statement of benefits approved under section 3, 4.5, or 4.8 of this chapter. If the designating body determines that the property owner has not substantially complied with the statement of benefits and that the failure to substantially comply was not caused by factors beyond the control of the property owner (such as declines in demand for the property owner's products or services), the designating body shall mail a written notice to the property owner. The written notice must include the following provisions:
(1) An explanation of the reasons for the designating body's determination.
(2) The date, time, and place of a hearing to be conducted by the designating body for the purpose of further considering the property owner's compliance with the statement of benefits. The

date of the hearing may not be more than thirty (30) days after the date on which the notice is mailed.
(c) On the date specified in the notice described in subsection (b)(2), the designating body shall conduct a hearing for the purpose of further considering the property owner's compliance with the statement of benefits. Based on the information presented at the hearing by the property owner and other interested parties, the designating body shall again determine whether the property owner has made reasonable efforts to substantially comply with the statement of benefits and whether any failure to substantially comply was caused by factors beyond the control of the property owner. If the designating body determines that the property owner has not made reasonable efforts to comply with the statement of benefits, the designating body shall adopt a resolution terminating the property owner's deduction under section 3, 4.5, or 4.8 of this chapter. If the designating body adopts such a resolution, the deduction does not apply to the next installment of property taxes owed by the property owner or to any subsequent installment of property taxes.
(d) If the designating body adopts a resolution terminating a deduction under subsection (c), the designating body shall immediately mail a certified copy of the resolution to:
(1) the property owner;
(2) the county auditor; and
(3) the county assessor.
The county auditor shall remove the deduction from the tax duplicate and shall notify the county treasurer of the termination of the deduction. If the designating body's resolution is adopted after the county treasurer has mailed the statement required by IC 6-1.1-22-8.1, the county treasurer shall immediately mail the property owner a revised statement that reflects the termination of the deduction.
(e) A property owner whose deduction is terminated by the designating body under this section may appeal the designating body's decision by filing a complaint in the office of the clerk of the circuit or superior court together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the property owner. An appeal under this subsection shall be promptly heard by the court without a jury and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal and may confirm the action of the designating body or sustain the appeal. The judgment of the court is final and conclusive unless an appeal is taken as in other civil actions.
(f) If an appeal under subsection (e) is pending, the taxes resulting from the termination of the deduction are not due until after the appeal is finally adjudicated and the termination of the deduction is finally determined.
As added by P.L.14-1991, SEC.6. Amended by P.L.90-2002, SEC.124; P.L.256-2003, SEC.7; P.L.193-2005, SEC.5; P.L.154-2006, SEC.30; P.L.3-2008, SEC.37; P.L.146-2008, SEC.128.
IC 6-1.1-12.1-6
Multiple deductions barred
Sec. 6. (a) A property owner may not receive a deduction under this chapter for repairs or improvements to real property if he receives a deduction under either IC 6-1.1-12-18 or IC 6-1.1-12-22 for those same repairs or improvements.
(b) A property owner may not receive a deduction under this chapter if the property owner receives a deduction under IC 6-1.1-12-28.5 for the same property.
As added by Acts 1977, P.L.69, SEC.1. Amended by P.L.25-1995, SEC.23.

IC 6-1.1-12.1-7
Economic development target area; designation
Sec. 7. (a) After favorable recommendation by an economic development commission, the fiscal body of a city or town may by ordinance designate as an economic development target area a specific geographic territory that:
(1) has become undesirable or impossible for normal development and occupancy because of a lack of development, cessation of growth, deterioration of improvements or character of occupancy, age, obsolescence, substandard buildings, or other factors that have impaired values or prevent a normal development of property or use of property;
(2) has been designated as a registered historic district under:
(A) the National Historic Preservation Act of 1966; or
(B) the jurisdiction of a preservation commission organized under:
(i) IC 36-7-11;
(ii) IC 36-7-11.1;
(iii) IC 36-7-11.2;
(iv) IC 36-7-11.3; or
(v) IC 14-3-3.2 (before its repeal); or
(3) encompasses buildings, structures, sites, or other facilities that are:
(A) listed on the national register of historic places established pursuant to 16 U.S.C. 470 et seq.;
(B) listed on the register of Indiana historic sites and historic structures established under IC 14-21-1; or
(C) determined to be eligible for listing on the Indiana register by the Indiana state historic preservation officer.
(b) The fiscal body of a city or town may designate a maximum of fifteen percent (15%) of the total geographic territory of the city or town to be in economic development target areas.
(c) Notwithstanding the repeal of IC 36-7-11.9-4 and IC 36-7-12-38, an economic development target area established by a city or town before July 1, 1987, continues in effect until it is modified or abolished by ordinance of the city or town fiscal body.
As added by P.L.82-1987, SEC.7. Amended by P.L.1-1995, SEC.44.
IC 6-1.1-12.1-8
Publishing and filing deduction information
Sec. 8. (a) Not later than December 31 of each year, the county auditor shall publish the following in a newspaper of general interest and readership and not one of limited subject matter:
(1) A list of the deduction applications that were filed under this chapter during that year that resulted in deductions being applied under this chapter for that year. The list must contain the following:
(A) The name and address of each person approved for or receiving a deduction that was filed for during the year.
(B) The amount of each deduction that was filed for during the year.
(C) The number of years for which each deduction that was filed for during the year will be available.
(D) The total amount for all deductions that were filed for and applied during the year.
(2) The total amount of all deductions for real property that were in effect under section 3 of this chapter during the year.
(3) The total amount of all deductions for new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment that were in effect under section 4.5 of this chapter during the year.
(4) The total amount of all deductions for eligible vacant buildings that were in effect under section 4.8 of this chapter during the year.
(b) The county auditor shall file the information described in subsection (a)(2), (a)(3), and (a)(4) with the department of local government finance not later than December 31 of each year.
As added by P.L.77-1989, SEC.3. Amended by P.L.42-1992, SEC.5; P.L.4-2000, SEC.11; P.L.90-2002, SEC.125; P.L.64-2004, SEC.11 and P.L.81-2004, SEC.55; P.L.193-2005, SEC.6; P.L.154-2006, SEC.31.

IC 6-1.1-12.1-9
Deadline for approval of statement of benefits; extension
Sec. 9. Notwithstanding any other provision of this chapter, a designating body may not approve a statement of benefits for a deduction under section 3, 4.5, or 4.8 of this chapter after the approval deadline, which is determined in the following manner:
(1) The initial approval deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial approval deadline and subsequent approval deadlines are automatically extended in increments of five (5) years, so that approval deadlines subsequent to the initial approval deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an approval deadline determined under subdivision (2), the general assembly may enact a law that: (A) terminates the automatic extension of approval deadlines under subdivision (2); and
(B) specifically designates a particular date as the final approval deadline.
As added by P.L.18-1992, SEC.22. Amended by P.L.25-1995, SEC.24; P.L.216-2005, SEC.4; P.L.154-2006, SEC.32.

IC 6-1.1-12.1-9.5
Waiver of noncompliance
Sec. 9.5. (a) As used in this section, "clerical error" includes mathematical errors and omitted signatures.
(b) Except as provided in section 9 of this chapter, the designating body may by resolution waive noncompliance with the following requirements in this chapter with respect to a particular deduction under this chapter:
(1) a filing deadline applicable to an application, a statement of benefits, or another document that is required to be filed under this chapter; or
(2) a clerical error in an application, a statement of benefits, or another document that is required to be filed under this chapter;
if the taxpayer otherwise qualifies for the deduction and the document is filed or the clerical error is corrected before the resolution is adopted. The resolution must specifically identify the property, deductions, and taxpayer that are effected by the resolution, specifically identify the noncompliance that is the subject of the resolution, and include a finding that the noncompliance has been corrected before the adoption of the resolution.
(c) The designating body shall certify a copy of a resolution adopted under this section to the taxpayer and the department of local government finance.
(d) If a noncompliance with this chapter has been corrected and a resolution is adopted under this section, the taxpayer shall be treated as if the taxpayer had complied with the procedural requirements of this chapter. However, if the designating body determines that granting the relief permitted by this section would result in a delay in the issuance of tax bills, require the recalculation of tax rates or tax levies for a particular year, or otherwise cause an undue burden on a taxing unit, the designating body may require that the deduction that the taxpayer would be entitled to receive for a particular year be applied to a subsequent year in the manner prescribed by the department of local government finance.
As added by P.L.154-2006, SEC.33.

IC 6-1.1-12.1-10
Retroactive approval of statement of benefits; applicability
Sec. 10. (a) This section applies to a town having a population of more than two thousand five hundred (2,500) located in a county having a population of more than twenty-seven thousand (27,000) but less than twenty-eight thousand (28,000).
(b) Notwithstanding sections 3 and 4.5 of this chapter, the

submission of a statement of benefits to a designating body subsequent to the installation of new manufacturing equipment and the initiation of the rehabilitation or redevelopment of real estate and the designating body's retroactive approval of that statement of benefits are legalized and validated for 1993 and subsequent assessment years, subject to the limitations set forth in section 5(e) of this chapter.
As added by P.L.32-1994, SEC.1. Amended by P.L.170-2002, SEC.18; P.L.119-2012, SEC.21.

IC 6-1.1-12.1-11
Fiscal analysis; report
Sec. 11. On a quadrennial basis, the general assembly shall provide for an evaluation of the provisions of this chapter, giving first priority to using the Indiana economic development corporation established under IC 5-28-3. The evaluation must be a fiscal analysis, including an assessment of the effectiveness of the provisions of this chapter to:
(1) create new jobs;
(2) increase income; and
(3) increase the tax base;
in the jurisdiction of the designating body. The fiscal analysis may also consider impacts on tax burdens borne by various classes of property owners. The fiscal analysis may also include a review of the practices and experiences of other states or political subdivisions with laws similar to the provisions of this chapter. The board of the Indiana economic development corporation established under IC 5-28-4 or another person or entity designated by the general assembly shall submit a report on the evaluation to the governor, the president pro tempore of the senate, and the speaker of the house of representatives before December 1, 1999, and every fourth year thereafter.
As added by P.L.25-1995, SEC.25. Amended by P.L.4-2005, SEC.36.

IC 6-1.1-12.1-11.3
Waiver of noncompliance
Sec. 11.3. (a) This section applies only to the following requirements:
(1) Failure to provide the completed statement of benefits form to the designating body before the hearing required by section 2.5(c) of this chapter.
(2) Failure to submit the completed statement of benefits form to the designating body before the:
(A) initiation of the redevelopment or rehabilitation;
(B) installation of new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment; or
(C) occupation of an eligible vacant building;
for which the person desires to claim a deduction under this

chapter.
(3) Failure to designate an area as an economic revitalization area before the initiation of the:
(A) redevelopment;
(B) installation of new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment;
(C) rehabilitation; or
(D) occupation of an eligible vacant building;
for which the person desires to claim a deduction under this chapter.
(4) Failure to make the required findings of fact before designating an area as an economic revitalization area or authorizing a deduction for new manufacturing equipment, new research and development equipment, new logistical distribution equipment, or new information technology equipment under section 2, 3, 4.5, or 4.8 of this chapter.
(5) Failure to file a:
(A) timely; or
(B) complete;
deduction application under section 5, 5.3, or 5.4 of this chapter.
(6) Failure to designate an area as a designated downtown area under section 16 of this chapter before enhancing a deduction under section 16 of this chapter.
(b) This section does not grant a designating body the authority to exempt a person from filing a statement of benefits or exempt a designating body from making findings of fact.
(c) A designating body may by resolution waive noncompliance described under subsection (a) under the terms and conditions specified in the resolution. Before adopting a waiver under this subsection, the designating body shall conduct a public hearing on the waiver.
As added by P.L.84-1995, SEC.3. Amended by P.L.4-2000, SEC.12; P.L.245-2003, SEC.11; P.L.64-2004, SEC.12 and P.L.81-2004, SEC.56; P.L.154-2006, SEC.34; P.L.173-2011, SEC.7.

IC 6-1.1-12.1-12
Repayment of deduction falsely obtained; appeal; calculation; distribution of repayment
Sec. 12. (a) A property owner that has received a deduction under section 3, or 4.5 of this chapter is subject to the provisions of this section if the designating body adopts a resolution incorporating the provisions of this section for the economic revitalization area in which the property owner is located.
(b) If:
(1) the property owner (or, in the case of a deduction under section 4.8 of this chapter, the property owner or a tenant of the property owner) ceases operations at the facility for which the

deduction was granted; and
(2) the designating body finds that the property owner obtained the deduction by intentionally providing false information concerning the property owner's plans to continue operations at the facility;
the property owner shall pay the amount determined under subsection (e) to the county treasurer.
(c) A property owner may appeal the designating body's decision under subsection (b) by filing a complaint in the office of the clerk of the circuit or superior court together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the property owner. An appeal under this subsection shall be promptly heard by the court without a jury and determined not more than thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal and may confirm the action of the designating body or sustain the appeal. The judgment of the court is a final determination that may be appealed in the same manner as other civil actions.
(d) If an appeal under subsection (c) is pending, the payment required by this section is not due until after the appeal is finally adjudicated and the property owner's liability for the payment is finally determined.
(e) The county auditor shall determine the amount to be paid by the property owner according to the following formula:
STEP ONE: For each year that the deduction was in effect, determine the additional amount of property taxes that would have been paid by the property owner if the deduction had not been in effect.
STEP TWO: Determine the sum of the STEP ONE amounts.
STEP THREE: Multiply the sum determined under STEP TWO by one and one-tenth (1.1).
(f) The county treasurer shall distribute money paid under this section on a pro rata basis to the general fund of each taxing unit that contains the property that was subject to the deduction. The amount to be distributed to the general fund of each taxing unit shall be determined by the county auditor according to the following formula:
STEP ONE: For each year that the deduction was in effect, determine the additional amount of property taxes that would have been paid by the property owner to the taxing unit if the deduction had not been in effect.
STEP TWO: Determine the sum of the STEP ONE amounts.
STEP THREE: Divide the STEP TWO sum by the sum determined under STEP TWO of subsection (e).
STEP FOUR: Multiply the amount paid by the property owner under subsection (e) by the STEP THREE quotient.
As added by P.L.85-1995, SEC.2. Amended by P.L.154-2006, SEC.35.

IC 6-1.1-12.1-13
Department of local government finance rules Sec. 13. The department of local government finance shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.245-2003, SEC.12.

IC 6-1.1-12.1-14
Local government authority to impose fee with consent of property owner; fee amount; distribution
Sec. 14. (a) This section does not apply to:
(1) a deduction under section 3 of this chapter for property located in a residentially distressed area; or
(2) any other deduction under section 3 or 4.5 of this chapter for which a statement of benefits was approved before July 1, 2004.
(b) A property owner that receives a deduction under section 3, 4.5, or 4.8 of this chapter is subject to this section only if the designating body, with the consent of the property owner, incorporates this section, including the percentage to be applied by the county auditor for purposes of STEP TWO of subsection (c), into its initial approval of the property owner's statement of benefits and deduction at the time of that approval.
(c) During each year in which a property owner's property tax liability is reduced by a deduction applied under this chapter, the property owner shall pay to the county treasurer a fee in an amount determined by the county auditor. The county auditor shall determine the amount of the fee to be paid by the property owner according to the following formula:
STEP ONE: Determine the additional amount of property taxes that would have been paid by the property owner during the year if the deduction had not been in effect.
STEP TWO: Multiply the amount determined under STEP ONE by the percentage determined by the designating body under subsection (b), which may not exceed fifteen percent (15%). The percentage determined by the designating body remains in effect throughout the term of the deduction and may not be changed.
STEP THREE: Determine the lesser of the STEP TWO product or one hundred thousand dollars ($100,000).
(d) Fees collected under this section must be distributed to one (1) or more public or nonprofit entities established to promote economic development within the corporate limits of the city, town, or county served by the designating body. The designating body shall notify the county auditor of the entities that are to receive distributions under this section and the relative proportions of those distributions. The county auditor shall distribute fees collected under this section in accordance with the designating body's instructions.
(e) If the designating body determines that a property owner has not paid a fee imposed under this section, the designating body may adopt a resolution terminating the property owner's deduction under section 3, 4.5, or 4.8 of this chapter. If the designating body adopts such a resolution, the deduction does not apply to the next installment of property taxes owed by the property owner or to any

subsequent installment of property taxes.
As added by P.L.81-2004, SEC.57. Amended by P.L.193-2005, SEC.7; P.L.154-2006, SEC.36.

IC 6-1.1-12.1-15
Correction of deduction errors
Sec. 15. (a) If:
(1) as the result of an error by a taxpayer the county auditor applies a deduction under this chapter for a particular assessment date in an amount that is less than the amount to which the taxpayer is entitled under this chapter; and
(2) the taxpayer is entitled to a correction of the error under this article;
the county auditor shall apply the correction of the error as provided in this section.
(b) With respect to a deduction based on an increase in the assessed value of real property, the county auditor shall apply a deduction from the assessed value of the real property:
(1) except as provided in subsection (d), for the assessment date that next succeeds the last assessment date for which a deduction under this chapter would apply without regard to this section based on that increase; and
(2) except as provided in subsection (c), in the amount of the lesser of:
(A) the remainder of:
(i) the amount of the deduction to which the taxpayer is entitled under this chapter for the particular assessment date under subsection (a); minus
(ii) the amount of the deduction that was applied for that assessment date; or
(B) the assessed value of the real property for the assessment date for which the correction applies.
(c) If the county auditor applies an incorrect deduction as described in subsection (a) for more than one (1) assessment date, the county auditor shall:
(1) combine the amounts of deduction corrections determined under subsection (b)(2)(A) for all of the assessment dates for which incorrect deductions were applied; and
(2) except as provided in subsection (d), apply that combined amount as a deduction for the assessment date referred to in subsection (b)(1) in the manner described in subsection (b)(2).
(d) If:
(1) the remainder determined under subsection (b)(2)(A); or
(2) the combined amount of deduction corrections under subsection (c)(1);
exceeds the assessed value referred to in subsection (b)(2)(B), the county auditor shall carry the excess over as assessed value deductions for the immediately succeeding assessment date or dates.
(e) With respect to a deduction based on an increase in the assessed value of personal property, the county auditor shall apply

deduction corrections in the manner provided in subsections (a) through (d), except that the assessed value and deduction determinations apply to the taxpayer's personal property return.
(f) A taxpayer is not required to file an application for a deduction under this section.
As added by P.L.219-2007, SEC.33.

IC 6-1.1-12.1-16
Enhancement of deduction schedules; criteria; procedures
Sec. 16. (a) This section applies to property that is the subject of a deduction application filed after June 30, 2011, if:
(1) property that is the subject of a deduction application is an eligible vacant building with at least fifty thousand (50,000) square feet and, as a condition of obtaining the deduction, the deduction applicant agrees to use the eligible vacant building for industrial or commercial purposes;
(2) as a condition of obtaining a deduction under this chapter, the deduction applicant agrees to invest at least ten million dollars ($10,000,000) in property that is eligible for a deduction under this chapter;
(3) property that is the subject of a deduction application consists of a proposed rehabilitation of property in a designated downtown area; or
(4) the property that is the subject of a deduction application is or will be located in a county in which:
(A) the average annualized unemployment rate in each of the two (2) calendar years immediately preceding the current calendar year exceeded the statewide average annualized unemployment rate for each of the same calendar years by at least two percent (2%); or
(B) the average annualized unemployment rate in the immediately preceding calendar year was at least double the statewide average annualized unemployment rate for the same period;
as determined by the department of workforce development.
(b) A designating body may enhance under this section the deduction schedule that would otherwise apply to tangible property described in subsection (a) to provide a deduction equal to one hundred percent (100%) of the gross assessed value of property for up to three (3) consecutive years, beginning with the first year that the property is eligible for a deduction under this chapter. If the deduction application is for a deduction under section 4.8 of this chapter, the designating body may extend under this section the maximum term of the deduction from two (2) to three (3) years.
(c) A designating body may enhance the deduction as provided in subsection (b) in the resolution designating the number of years to which a deduction allowed under section 3, 4.5, or 4.8 of this chapter applies. The designating body may grant an enhancement under the terms and conditions specified in the resolution. Before adopting a resolution under this subsection, the designating body shall conduct

a public hearing on the resolution. Notice of the public hearing shall be published in accordance with IC 5-3-1. In addition, the designating body shall notify each taxing unit within the taxing district where the property is or will be located of the proposed resolution, including the date and time of the public hearing. If a resolution is adopted under this section, the designating body shall deliver a copy of the adopted resolution to the:
(1) county auditor; and
(2) township assessor for the township where the property is located or, if there is no township assessor, the county assessor;
within thirty (30) days after its adoption.
(d) A public hearing or resolution under this section may be combined with any other public hearing or resolution required under this chapter.
(e) For purposes of applying this section to property described in subsection (a)(3), the fiscal body of a city or town may by ordinance designate any part of:
(1) the central business district of a city or town; or
(2) any commercial or mixed use area within a neighborhood of a city or town that has traditionally served, since the founding of the community, as the retail service and communal focal point within the community;
as a designated downtown area. The ordinance must include a simplified description of the boundaries of the area by describing its location in relation to public ways, streams, or otherwise. The fiscal body may designate a maximum of fifteen percent (15%) of the total geographic territory of the city or town as a designated downtown area. A resolution adopted under subsection (c) concerning property described in subsection (a)(3) must include a certified copy of the ordinance adopted under this subsection.
As added by P.L.173-2011, SEC.8.

IC 6-1.1-12.1-17
Alternative deduction schedules
Sec. 17. (a) A designating body may provide to a business that is established in or relocated to a revitalization area and that receives a deduction under section 4 or 4.5 of this chapter an alternative abatement schedule based on the following factors:
(1) The total amount of the taxpayer's investment in real and personal property.
(2) The number of new full-time equivalent jobs created.
(3) The average wage of the new employees compared to the state minimum wage.
(4) The infrastructure requirements for the taxpayer's investment.
(b) An alternative abatement schedule must specify the percentage amount of the deduction for each year of the deduction. An alternative abatement schedule may not exceed ten (10) years.
As added by P.L.173-2011, SEC.9.



CHAPTER 12.2. DEDUCTION FOR AIRCRAFT

IC 6-1.1-12.2-2
"Abatement property"
Sec. 2. As used in this chapter "abatement property" refers to aircraft described in section 1 of this chapter.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-3
"Aircraft"
Sec. 3. As used in this chapter, "aircraft" has the meaning set forth in 49 U.S.C. 40102.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-4
"Air transportation"
Sec. 4. As used in this chapter, "air transportation" means transportation of passengers or property by aircraft as a common carrier for compensation.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-5
"Business entity"
Sec. 5. As used in this chapter, "business entity" refers to a corporation (as defined in IC 6-3-1-10) or partnership (as defined in

IC 6-3-1-19).
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-6
"Indiana corporate headquarters"
Sec. 6. As used in this chapter, "Indiana corporate headquarters" means a physical presence in Indiana of a domestic business entity that results in Indiana being the regular or principal place of business of its chief executive, operating, and financial officers.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-7
"Subsidiary"
Sec. 7. As used in this chapter, "subsidiary" means a business entity in which another business entity with an Indiana corporate headquarters has at least an eighty percent (80%) ownership interest.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-8
"Taxpayer"
Sec. 8. As used in this chapter, "taxpayer" means a business entity that:
(1) has an Indiana corporate headquarters; or
(2) is a subsidiary of a business entity with an Indiana corporate headquarters;
and that is liable under IC 6-1.1-2-4, as applied under IC 6-1.1-3 or IC 6-1.1-8, for ad valorem property taxes on abatement property.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-9
Deduction
Sec. 9. A taxpayer is entitled to a deduction from the assessed value of abatement property in each year in which the abatement property is subject to taxation for ad valorem property taxes.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-10
Deduction amount
Sec. 10. The amount of the deduction is equal to one hundred percent (100%) of the assessed value of the abatement property.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-11
Deduction includes property taxes
Sec. 11. The deduction includes ad valorem property taxes calculated using aircraft ground times.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-12
Qualification for deduction Sec. 12. To qualify for the deduction, the taxpayer must claim the deduction, in the manner prescribed by the department of local government finance, on the taxpayer's personal property tax return filed under IC 6-1.1-3 or IC 6-1.1-8 (or an amended return filed within the time allowed under this article) for the abated property to which the deduction applies.
As added by P.L.224-2003, SEC.180.



CHAPTER 12.3. INTRASTATE AIRCRAFT DEDUCTION

IC 6-1.1-12.3-2
"Abatement property"
Sec. 2. As used in this chapter "abatement property" refers to aircraft described in section 1 of this chapter.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-3
"Aircraft"
Sec. 3. As used in this chapter, "aircraft" has the meaning set forth in 49 U.S.C. 40102.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-4
"Air transportation"
Sec. 4. As used in this chapter, "air transportation" means transportation of passengers or property by aircraft as a common carrier for compensation.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-5
"Business entity"
Sec. 5. As used in this chapter, "business entity" refers to a corporation (as defined in IC 6-3-1-10) or partnership (as defined in

IC 6-3-1-19).
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-6
"Intrastate airline service"
Sec. 6. As used in this chapter, "intrastate airline service" means service provided in Indiana by an aircraft that is used during a service period in which ground time is determined for purposes of calculating ad valorem property taxes to fly:
(1) either directly:
(A) between:
(i) a qualifying medium hub airport; and
(ii) at least two (2) qualifying underserved airports; or
(B) between:
(i) two (2) qualifying commercial service airports, one (1) of which is not a qualifying underserved airport; or
(ii) a qualifying medium hub airport and a qualifying commercial service airport other than a qualifying underserved airport; and
(2) a route described in subdivision (1)(A) or (1)(B) at least five (5) times per week in each week during the service period immediately preceding an assessment date.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-7
"Qualifying commercial service airport"
Sec. 7. As used in this chapter, "qualifying commercial service airport" means a commercial service airport (as defined in 14 CFR 158.3, as effective January 1, 2003) that is located in Indiana.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-8
"Qualifying medium hub airport"
Sec. 8. As used in this chapter, "qualifying medium hub airport" means a medium hub airport (as defined in 14 CFR 398.2, as effective January 1, 2003) that is located in Indiana.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-9
"Qualifying underserved airport"
Sec. 9. As used in this chapter, "qualifying underserved airport" means a qualifying commercial service airport that serves a municipality that is not directly connected by an interstate highway with a municipality served by a qualifying medium hub airport.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-10
"Service period"
Sec. 10. As used in this chapter, "service period" means a period beginning March 1 in a year immediately preceding an assessment

date and ending on February 28 in the year containing an assessment date.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-11
"Taxpayer"
Sec. 11. As used in this chapter, "taxpayer" means a business entity that is liable under IC 6-1.1-2-4, as applied under IC 6-1.1-3 or IC 6-1.1-8, for ad valorem property taxes on abatement property.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-12
Deduction; service to underserved airports
Sec. 12. A taxpayer is entitled to a deduction from the assessed value of abatement property that is used to provide intrastate airline service between locations described in section 6(1)(A) of this chapter.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-13
Deduction; service not involving underserved airports; limitations
Sec. 13. A taxpayer is entitled to a deduction from the assessed value of abatement property used to provide intrastate airline service between at least two (2) locations described in section 6(1)(B) of this chapter only if the same or another taxpayer provides intrastate airline service between locations described in section 6(1)(A) of this chapter during the same service period.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-14
Amount of deduction; ground time
Sec. 14. The deduction applies to ad valorem property taxes calculated using aircraft ground times. The amount of a deduction available under section 12 or 13 of this chapter is equal to the product of:
(1) one hundred percent (100%) of the assessed value of the abatement property; multiplied by
(2) with respect to the ground time determined for purposes of calculating ad valorem property taxes for the aircraft, the quotient of:
(A) the ground time that immediately precedes a flight to an Indiana destination; divided by
(B) the total ground time.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-15
Limitations; weekly service requirements; service to underserved airports
Sec. 15. (a) Any part of an ad valorem property tax assessment attributable to ground times during a week: (1) in which the requirements of section 6(2) of this chapter are not met; and
(2) for which noncompliance is not waived under section 16 of this chapter;
may not be deducted under section 12 or 13 of this chapter.
(b) Any part of an ad valorem property tax assessment attributable to ground times during a week in which intrastate air service described in section 6(1)(A) of this chapter is not also available may not be deducted under section 13 of this chapter.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-16
Weekly service requirements; waiver
Sec. 16. Based on:
(1) extraordinary circumstances that prevent a taxpayer from using abatement property to meet the requirements under section 6(2) of this chapter; or
(2) the start-up of service after the beginning of a service period;
the airport operator of the airports (other than a qualifying medium hub airport) that were directly affected by reduced service may waive compliance with section 6(2) of this chapter during all or part of the period in which the circumstances preventing regular service occurred. A taxpayer shall be treated as in compliance with section 6(2) of this chapter to the extent that compliance with the provision is waived under this section.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-17
Claiming deduction
Sec. 17. To qualify for the deduction, the taxpayer must claim the deduction, in the manner prescribed by the department of local government finance, on the taxpayer's personal property tax return filed under IC 6-1.1-3 or IC 6-1.1-8 (or an amended return filed within the time allowed under this article) for the abatement property to which the deduction applies.
As added by P.L.224-2003, SEC.279.



CHAPTER 12.4. INVESTMENT DEDUCTION

IC 6-1.1-12.4-2 Version a
Applicability of deduction entitlement; calculation of deduction amount; filing requirements; adjustments
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2. (a) For purposes of this section, an increase in the assessed value of real property is determined in the same manner that an increase in the assessed value of real property is determined for purposes of IC 6-1.1-12.1.
(b) This subsection applies only to a development, redevelopment, or rehabilitation that is first assessed after March 1, 2005, and before March 2, 2007. Except as provided in subsection (h) and sections 4, 5, and 8 of this chapter, an owner of real property that:
(1) develops, redevelops, or rehabilitates the real property; and
(2) creates or retains employment from the development, redevelopment, or rehabilitation;
is entitled to a deduction from the assessed value of the real property.
(c) Subject to section 14 of this chapter, the deduction under this section is first available in the year in which the increase in assessed value resulting from the development, redevelopment, or rehabilitation occurs and continues for the following two (2) years. The amount of the deduction that a property owner may receive with respect to real property located in a county for a particular year equals the lesser of:
(1) two million dollars ($2,000,000); or
(2) the product of:
(A) the increase in assessed value resulting from the development, rehabilitation, or redevelopment; multiplied by
(B) the percentage from the following table:
YEAR OF DEDUCTION PERCENTAGE
1st 75%
2nd 50%
3rd 25%
(d) A property owner that qualifies for the deduction under this section must file a notice to claim the deduction in the manner prescribed by the department of local government finance under rules adopted by the department of local government finance under IC 4-22-2 to implement this chapter. The township assessor, or the

county assessor if there is no township assessor for the township, shall:
(1) inform the county auditor of the real property eligible for the deduction as contained in the notice filed by the taxpayer under this subsection; and
(2) inform the county auditor of the deduction amount.
(e) The county auditor shall:
(1) make the deductions; and
(2) notify the county property tax assessment board of appeals of all deductions approved;
under this section.
(f) The amount of the deduction determined under subsection (c)(2) is adjusted to reflect the percentage increase or decrease in assessed valuation that results from:
(1) a general reassessment of real property under IC 6-1.1-4-4; or
(2) an annual adjustment under IC 6-1.1-4-4.5.
(g) If an appeal of an assessment is approved that results in a reduction of the assessed value of the real property, the amount of the deduction under this section is adjusted to reflect the percentage decrease that results from the appeal.
(h) The deduction under this section does not apply to a facility listed in IC 6-1.1-12.1-3(e).
As added by P.L.193-2005, SEC.8. Amended by P.L.219-2007, SEC.34; P.L.234-2007, SEC.38; P.L.3-2008, SEC.38; P.L.146-2008, SEC.130.

IC 6-1.1-12.4-2 Version b
Applicability of deduction entitlement; calculation of deduction amount; filing requirements; adjustments
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2. (a) For purposes of this section, an increase in the assessed value of real property is determined in the same manner that an increase in the assessed value of real property is determined for purposes of IC 6-1.1-12.1.
(b) This subsection applies only to a development, redevelopment, or rehabilitation that is first assessed after March 1, 2005, and before March 2, 2007. Except as provided in subsection (h) and sections 4, 5, and 8 of this chapter, an owner of real property that:
(1) develops, redevelops, or rehabilitates the real property; and
(2) creates or retains employment from the development, redevelopment, or rehabilitation;
is entitled to a deduction from the assessed value of the real property.
(c) Subject to section 14 of this chapter, the deduction under this section is first available in the year in which the increase in assessed value resulting from the development, redevelopment, or rehabilitation occurs and continues for the following two (2) years. The amount of the deduction that a property owner may receive with respect to real property located in a county for a particular year

equals the lesser of:
(1) two million dollars ($2,000,000); or
(2) the product of:
(A) the increase in assessed value resulting from the development, rehabilitation, or redevelopment; multiplied by
(B) the percentage from the following table:
YEAR OF DEDUCTION PERCENTAGE
1st 75%
2nd 50%
3rd 25%
(d) A property owner that qualifies for the deduction under this section must file a notice to claim the deduction in the manner prescribed by the department of local government finance under rules adopted by the department of local government finance under IC 4-22-2 to implement this chapter. The township assessor, or the county assessor if there is no township assessor for the township, shall:
(1) inform the county auditor of the real property eligible for the deduction as contained in the notice filed by the taxpayer under this subsection; and
(2) inform the county auditor of the deduction amount.
(e) The county auditor shall:
(1) make the deductions; and
(2) notify the county property tax assessment board of appeals of all deductions approved;
under this section.
(f) The amount of the deduction determined under subsection (c)(2) is adjusted to reflect the percentage increase or decrease in assessed valuation that results from:
(1) a general reassessment of real property under IC 6-1.1-4-4;
(2) a reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2; or
(3) an annual adjustment under IC 6-1.1-4-4.5.
(g) If an appeal of an assessment is approved that results in a reduction of the assessed value of the real property, the amount of the deduction under this section is adjusted to reflect the percentage decrease that results from the appeal.
(h) The deduction under this section does not apply to a facility listed in IC 6-1.1-12.1-3(e).
As added by P.L.193-2005, SEC.8. Amended by P.L.219-2007, SEC.34; P.L.234-2007, SEC.38; P.L.3-2008, SEC.38; P.L.146-2008, SEC.130; P.L.112-2012, SEC.29.

IC 6-1.1-12.4-3
Eligibility; deduction amount; period of deduction; deduction claim; limitations
Sec. 3. (a) For purposes of this section, an increase in the assessed value of personal property is determined in the same manner that an increase in the assessed value of new manufacturing equipment is determined for purposes of IC 6-1.1-12.1. (b) This subsection applies only to personal property that the owner purchases after March 1, 2005, and before March 2, 2007. Except as provided in sections 4, 5, and 8 of this chapter, an owner that purchases personal property that:
(1) was never before used by its owner for any purpose in Indiana; and
(2) creates or retains employment;
is entitled to a deduction from the assessed value of the personal property.
(c) Subject to section 14 of this chapter, the deduction under this section is first available in the year in which the increase in assessed value resulting from the purchase of the personal property occurs and continues for the following two (2) years. The amount of the deduction that a property owner may receive with respect to personal property located in a county for a particular year equals the lesser of:
(1) two million dollars ($2,000,000); or
(2) the product of:
(A) the increase in assessed value resulting from the purchase of the personal property; multiplied by
(B) the percentage from the following table:
YEAR OF DEDUCTION PERCENTAGE
1st 75%
2nd 50%
3rd 25%
(d) If an appeal of an assessment is approved that results in a reduction of the assessed value of the personal property, the amount of the deduction is adjusted to reflect the percentage decrease that results from the appeal.
(e) A property owner must claim the deduction under this section on the owner's annual personal property tax return. The township assessor, or the county assessor if there is no township assessor for the township, shall:
(1) identify the personal property eligible for the deduction to the county auditor; and
(2) inform the county auditor of the deduction amount.
(f) The county auditor shall:
(1) make the deductions; and
(2) notify the county property tax assessment board of appeals of all deductions approved;
under this section.
(g) The deduction under this section does not apply to personal property at a facility listed in IC 6-1.1-12.1-3(e).
As added by P.L.193-2005, SEC.8. Amended by P.L.154-2006, SEC.37; P.L.169-2006, SEC.7; P.L.1-2007, SEC.41; P.L.219-2007, SEC.35; P.L.234-2007, SEC.39; P.L.3-2008, SEC.39; P.L.146-2008, SEC.131.

IC 6-1.1-12.4-4
Ineligibility of real and personal property located in allocation area
Sec. 4. A property owner may not receive a deduction under this

chapter with respect to real property or personal property located in an allocation area (as defined in IC 6-1.1-21.2-3).
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-5
Additional deductions for property prohibited
Sec. 5. A property owner that qualifies for a deduction for a year under this chapter and another statute with respect to the same:
(1) real property development, redevelopment, or rehabilitation; or
(2) personal property purchase;
may not receive a deduction under both statutes for the development, redevelopment, rehabilitation, or purchase for that year.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-6
Official review of job creation and job retention criteria; notice of hearing
Sec. 6. An official may:
(1) review the creation or retention of employment from:
(A) the development, redevelopment, or rehabilitation of real property; or
(B) the purchase of personal property;
that qualifies a property owner for a deduction under this chapter;
(2) determine whether the creation or retention of employment described in subdivision (1) has occurred; and
(3) if the official determines under subdivision (2) that:
(A) the creation or retention of employment described in subdivision (1) has not occurred; and
(B) the failure to create or retain employment was not caused by factors beyond the control of the property owner (such as declines in demand for the property owner's products or services);
mail a written notice to the property owner of a hearing on the termination of the deduction under this chapter.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-7
Notice of hearing requirements
Sec. 7. The written notice under section 6(3) of this chapter must include the following:
(1) An explanation of the reasons for the determination that the creation or retention of employment described in section 6(1) of this chapter has not occurred.
(2) The date, time, and place of a hearing to be conducted:
(A) by the official; and
(B) not more than thirty (30) days after the date of the notice under section 6(3) of this chapter;
to further consider the property owner's creation or retention of

employment as described in section 6(1) of this chapter.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-8
Hearing requirements; termination of deduction
Sec. 8. On the date specified in the notice described in section 6(3) of this chapter, the official shall conduct a hearing for the purpose of further considering the property owner's creation or retention of employment as described in section 6(1) of this chapter. Based on the information presented at the hearing by the property owner and other interested parties, the official shall determine whether the property owner has made reasonable efforts to create or retain employment as described in section 6(1) of this chapter and whether any failure to create or retain employment was caused by factors beyond the control of the property owner. If the official determines that the property owner has not made reasonable efforts to create or retain employment, the official shall determine that the property owner's deduction under this chapter is terminated. If the official terminates the deduction, the deduction does not apply to:
(1) the next installment of property taxes owed by the property owner; or
(2) any subsequent installment of property taxes.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-9
Notice of termination
Sec. 9. If an official terminates a deduction under section 8 of this chapter:
(1) the official shall immediately mail a certified copy of the determination to:
(A) the property owner; and
(B) if the determination is made by the county assessor or the township assessor (if any), the county auditor;
(2) the county auditor shall:
(A) remove the deduction from the tax duplicate; and
(B) notify the county treasurer of the termination of the deduction; and
(3) if the official's determination to terminate the deduction occurs after the county treasurer has mailed the statement required by IC 6-1.1-22-8.1, the county treasurer shall immediately mail the property owner a revised statement that reflects the termination of the deduction.
As added by P.L.193-2005, SEC.8. Amended by P.L.3-2008, SEC.40; P.L.146-2008, SEC.132.

IC 6-1.1-12.4-10
Appeal of termination
Sec. 10. A property owner whose deduction is terminated under section 8 of this chapter may appeal the official's decision by filing a complaint in the office of the clerk of the circuit or superior court

together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the property owner. The court shall:
(1) hear an appeal under this section promptly without a jury; and
(2) determine the appeal not later than thirty (30) days after the date of the filing of the appeal.
The judgment of the court is final and conclusive unless an appeal is taken as in other civil actions.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-11
Taxes not due while appeal pending
Sec. 11. If an appeal under section 10 of this chapter is pending, the taxes resulting from the termination of the deduction are not due until after the appeal is finally adjudicated and the termination of the deduction is finally determined.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-12
Change of ownership
Sec. 12. If ownership of the real property or new personal property changes, the deduction under this chapter continues to apply to the real property or personal property, and the amount of deduction is the product of:
(1) the percentage under section 2(c)(2)(B) or 3(c)(2)(B) of this chapter that would have applied if the ownership of the property had not changed; multiplied by
(2) the assessed value of the real property or personal property for the year the new owner qualifies for the deduction.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-13
Department of local government finance rulemaking
Sec. 13. The department of local government finance shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-14
Correction of error in deduction amount
Sec. 14. If:
(1) as the result of an error the county auditor applies a deduction under this chapter for a particular assessment date in an amount that is less than the amount to which the taxpayer is entitled under this chapter; and
(2) the taxpayer is entitled to a correction of the error under this article;
the county auditor shall apply the correction of the error in the manner that corrections are applied under IC 6-1.1-12.1-15.
As added by P.L.219-2007, SEC.36.



CHAPTER 12.6. DEDUCTION FOR MODEL RESIDENCE

IC 6-1.1-12.6-1
"Model residence"
Sec. 1. (a) As used in this chapter, "model residence" means real property that consists of a single family residence, single family townhouse, or single family condominium unit that:
(1) has never been occupied as a principal residence; and
(2) is used for display or demonstration to prospective buyers or lessees for purposes of potential acquisition or lease of a similar type of residence, townhouse, or condominium unit on:
(A) the same property; or
(B) other property.
(b) The term does not include any of the land on which the residence, townhouse, or condominium unit is located.
(c) Real property described in subsection (a) that is used by the owner as the owner's regular office space may not be considered a model residence for purposes of this chapter. However, this subsection does not prohibit the use of a garage or other space in the real property:
(1) to store or display material used to promote the real property or other similar properties; or
(2) as a space for meetings with prospective buyers or lessees.
As added by P.L.70-2008, SEC.1.

IC 6-1.1-12.6-2
Applicability; amount of deduction; termination of deduction on sale of residence
Sec. 2. (a) This section applies only to a model residence that is first assessed as:
(1) a partially completed structure; or (2) a fully completed structure;
for the assessment date in 2009 or a later year.
(b) Except as provided in subsection (c) and sections 4, 5, and 6 of this chapter, and subject to sections 7 and 8 of this chapter, an owner of a model residence is entitled to a deduction from the assessed value of the model residence in the amount of fifty percent (50%) of the assessed value of the model residence for the following:
(1) Not more than one (1) assessment date for which the model residence is assessed as a partially completed structure.
(2) The assessment date for which the model residence is first assessed as a fully completed structure.
(3) The two (2) assessment dates that immediately succeed the assessment date referred to in subdivision (2).
(c) A deduction allowed for a model residence under this chapter for a particular assessment date is terminated if the model residence is sold:
(1) after the assessment date of that year but before January 1 of the following year; and
(2) to a person who does not continue to use the real property as a model residence.
The county auditor shall immediately mail notice of the termination to the former owner, the property owner, and the township assessor. The county auditor shall remove the deduction from the tax duplicate and shall notify the county treasurer of the termination of the deduction.
As added by P.L.70-2008, SEC.1.

IC 6-1.1-12.6-2.1
Expired
(Expired 1-1-2011 by P.L.167-2009, SEC.1.)

IC 6-1.1-12.6-3
Statement to claim deduction and information required; filing requirement; county auditor duties
Sec. 3. (a) A property owner that qualifies for the deduction under this chapter must file a statement containing the information required by subsection (b) with the county auditor to claim the deduction for each assessment date for which the property owner wishes to receive the deduction in the manner prescribed in rules adopted under section 9 of this chapter. The township assessor shall verify each statement filed under this section, and the county auditor shall:
(1) make the deductions; and
(2) notify the county property tax assessment board of appeals of all deductions approved;
under this section.
(b) The statement referred to in subsection (a) must be verified under penalties for perjury and must contain the following information:
(1) The assessed value of the real property for which the person is claiming the deduction. (2) The full name and complete business address of the person claiming the deduction.
(3) The complete address and a brief description of the real property for which the person is claiming the deduction.
(4) The name of any other county in which the person has applied for a deduction under this chapter for that assessment date.
(5) The complete address and a brief description of any other real property for which the person has applied for a deduction under this chapter for that assessment date.
As added by P.L.70-2008, SEC.1.

IC 6-1.1-12.6-4
Limitation of deduction to three residences; procedure for enforcement
Sec. 4. (a) Subject to section 8 of this chapter, a property owner is entitled to a deduction under this chapter for an assessment date for not more than three (3) model residences in Indiana.
(b) The auditor of a county (referred to in this section as the "first county") with whom a statement is filed under section 3 of this chapter shall immediately prepare and transmit a copy of the statement to the auditor of any other county (referred to in this section as the "second county") if the property owner that claims the deduction owns or is buying a model residence located in the second county.
(c) The county auditor of the second county shall note on the copy of the statement whether the property owner has claimed a deduction for the current year under section 3 of this chapter for a model residence located in the second county. The county auditor shall then return the copy of the statement to the auditor of the first county.
As added by P.L.70-2008, SEC.1.

IC 6-1.1-12.6-5
Deduction inapplicable in allocation area
Sec. 5. A property owner may not receive a deduction under this chapter with respect to a model residence located in an allocation area (as defined in IC 6-1.1-21.2-3).
As added by P.L.70-2008, SEC.1.

IC 6-1.1-12.6-6
Prohibition against application of the deduction and a deduction under another statute
Sec. 6. A property owner that qualifies for a deduction for a year under this chapter and another statute with respect to the same model residence may not receive a deduction under both statutes for the model residence for that year.
As added by P.L.70-2008, SEC.1.

IC 6-1.1-12.6-7
Application of the deduction on change of ownership Sec. 7. (a) If ownership of the model residence changes:
(1) a new owner that continues to use the property as a model residence may claim the deduction under this chapter; and
(2) the deduction may not be applied for an assessment date other than the assessment dates to which the deduction could have applied under section 2 of this chapter if ownership had not changed.
(b) A person who owns a model residence and claims a deduction under this chapter shall provide to the county auditor a notice that:
(1) informs the auditor of a transfer of the ownership of the model residence; and
(2) indicates whether the new owner is eligible to receive a deduction under this chapter.
The notice required by this subsection must be submitted to the county auditor at the same time that a sales disclosure form is filed under IC 6-1.1-5.5.
As added by P.L.70-2008, SEC.1.

IC 6-1.1-12.6-8
Affiliated group limited to three deductions
Sec. 8. The aggregate number of deductions claimed under this chapter for a particular assessment date by the owners of model residences who are a part of an affiliated group may not exceed three (3).
As added by P.L.70-2008, SEC.1.

IC 6-1.1-12.6-9
Adoption of rules by the department of local government finance
Sec. 9. The department of local government finance shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.70-2008, SEC.1.



CHAPTER 12.7. DEDUCTION FOR PERSONAL PROPERTY WITHIN A CERTIFIED TECHNOLOGY PARK

IC 6-1.1-12.7-2
"High technology activity"
Sec. 2. As used in this chapter, "high technology activity" has the meaning set forth in IC 36-7-32-7.
As added by P.L.113-2010, SEC.28.

IC 6-1.1-12.7-3
"Qualified personal property"
Sec. 3. As used in this chapter, "qualified personal property" means personal property that is:
(1) assessed for the first time after December 31, 2010;
(2) located within a certified technology park;
(3) primarily used to conduct high technology activity; and
(4) not part of the assessed value for which a personal property tax allocation has been made for the payment of the principal of and interest on bonds or lease rentals under IC 5-28-26, IC 6-1.1-39, IC 8-22-3.5, IC 36-7-14, IC 36-7-14.5, IC 36-7-15.1, IC 36-7-30, IC 36-7-30.5, or IC 36-7-32.
The term does not include personal property that is used primarily for routine administrative purposes such as office communications, accounting, record keeping, and human resources.
As added by P.L.113-2010, SEC.28.

IC 6-1.1-12.7-4
Ordinance authorizing deduction
Sec. 4. (a) A county fiscal body may adopt an ordinance providing that a deduction applies to the assessed value of qualified personal property located in the county. The deduction is equal to one hundred percent (100%) of the assessed value of qualified personal property located in the county for each calendar year specified in the ordinance. An ordinance adopted under this section must be adopted before January 1 of the first assessment year for which a taxpayer may claim a deduction under the ordinance.
(b) An ordinance adopted under subsection (a) must specify the number of assessment years that a deduction is allowed under this chapter. However, a deduction may not be allowed for:
(1) less than two (2) assessment years; or (2) more than ten (10) assessment years.
(c) The fiscal body shall send a certified copy of the ordinance adopted under subsection (a) to the county assessor, the county auditor, and the Indiana economic development corporation. Subject to this chapter, the fiscal body's determination of the number of years the deduction is allowed is final and may not be changed.
(d) An ordinance adopted under subsection (a) may not allow a deduction for qualified personal property installed after March 1, 2015.
As added by P.L.113-2010, SEC.28.

IC 6-1.1-12.7-5
Review; Indiana economic development corporation
Sec. 5. The Indiana economic development corporation shall review an ordinance adopted under this chapter and determine whether it is in the best interest of the development of the certified technology park to permit the deduction. The Indiana economic development corporation, after conducting a hearing, may approve the ordinance, approve the ordinance with modifications, or disapprove the ordinance. An owner of qualified personal property is eligible for a deduction under this chapter only to the extent permitted under an ordinance (as modified by the Indiana economic development corporation) that is approved under this section.
As added by P.L.113-2010, SEC.28.

IC 6-1.1-12.7-6
Certified deduction schedule; review by county assessor; appeal
Sec. 6. (a) To obtain the deduction under this chapter, an owner of qualified personal property must file a certified deduction schedule with the county assessor in which the qualified personal property is located. The department of local government finance shall prescribe the form of the schedule. A schedule must be filed for each year the deduction is being claimed.
(b) The schedule must be filed with:
(1) a timely personal property return under IC 6-1.1-3-7(a) or IC 6-1.1-3-7(b); or
(2) a timely amended personal property return under IC 6-1.1-3-7.5.
The county assessor shall forward to the county auditor a copy of each schedule filed.
(c) The schedule must contain at least the following information:
(1) The name of the owner of the qualified personal property.
(2) A description of the qualified personal property and the address of the real estate on which it is located.
(3) Documentation that the qualified personal property is located within a certified technology park.
(4) Documentation that the qualified personal property is primarily used to conduct high technology activity.
(d) The deduction applies to the qualified personal property claimed in a schedule. However, the county assessor may: (1) review the schedule; and
(2) before the March 1 that next succeeds the assessment date for which the deduction is claimed, deny or alter the amount of the deduction.
If the county assessor does not deny the deduction, the county auditor shall apply the deduction in the amount claimed in the schedule or in the amount as altered by the county assessor. A county assessor who denies a deduction under this subsection or alters the amount of the deduction shall notify the person that claimed the deduction and the county auditor of the assessor's determination.
(e) A person may appeal a determination by the county assessor to deny or alter the amount of the deduction by requesting in writing, not more than forty-five (45) days after the county assessor gives the person notice of the determination, a meeting with the county assessor. An appeal initiated under this subsection must be processed and determined in the same manner that an appeal is processed and determined under IC 6-1.1-15. However, the county assessor may not participate in any action the county property tax assessment board of appeals takes with respect to an appeal of a determination by the county assessor.
As added by P.L.113-2010, SEC.28.



CHAPTER 12.8. DEDUCTION FOR RESIDENCE IN INVENTORY

IC 6-1.1-12.8-1
"Residence in inventory"
Sec. 1. (a) As used in this chapter, "residence in inventory" means real property that:
(1) is not a model residence (as defined in IC 6-1.1-12.6-1); and
(2) consists of any of the following that has never been occupied:
(A) A single family residence.
(B) A single family townhouse.
(C) A single family condominium unit.
(b) The term does not include any of the land on which the residence, townhouse, or condominium unit is located.
(c) Real property described in subsection (a) that is used by the owner as the owner's regular office space may not be considered a residence in inventory for purposes of this chapter. However, this subsection does not prohibit the use of a garage or other space in the real property:
(1) to store or display material used to promote the real property or other similar properties; or
(2) as a space for meetings with prospective buyers or lessees.
As added by P.L.175-2011, SEC.2.

IC 6-1.1-12.8-2
"Residential builder"
Sec. 2. As used in this chapter, "residential builder" means a person that builds any of the following for sale in the ordinary course of the person's trade or business:
(1) Single family residences.
(2) Single family townhouses.
(3) Single family condominium units.
As added by P.L.175-2011, SEC.2.

IC 6-1.1-12.8-3
Deduction
Sec. 3. (a) This chapter applies only to a residence in inventory that is first assessed as:
(1) a partially completed structure; or
(2) a fully completed structure;
for the assessment date in 2012 or a later year.
(b) Except as provided in subsections (c) and (d) and sections 5 and 6 of this chapter, and subject to section 7 of this chapter, a

residential builder that is the owner of a residence in inventory is entitled to a deduction from the assessed value of the residence in inventory in the amount of fifty percent (50%) of the assessed value of the residence in inventory for the following:
(1) Not more than one (1) assessment date for which the residence in inventory is assessed as a partially completed structure.
(2) The assessment date for which the residence in inventory is first assessed as a fully completed structure.
(3) The two (2) assessment dates that immediately succeed the assessment date referred to in subdivision (2).
(c) A deduction allowed for a residence in inventory under this chapter for a particular assessment date is terminated if title to the residence in inventory is transferred:
(1) after the assessment date of that year but before January 1 of the following year; and
(2) to a person for whom the real property does not qualify as a residence in inventory.
The county auditor shall immediately mail notice of the termination to the former owner, the property owner, and the township assessor (or the county assessor if there is no township assessor for the township). The county auditor shall remove the deduction from the tax duplicate and shall notify the county treasurer of the termination of the deduction.
(d) A deduction for a residence in inventory under this chapter does not apply for a particular assessment date if the residence in inventory is leased for any purpose for any part of the calendar year in which the assessment date occurs.
As added by P.L.175-2011, SEC.2.

IC 6-1.1-12.8-4
Required statement
Sec. 4. (a) A property owner that qualifies for the deduction under this chapter must file a statement containing the information required by subsection (b) with the county auditor to claim the deduction for each assessment date for which the property owner wishes to receive the deduction in the manner prescribed in rules adopted under section 8 of this chapter. The township assessor, or the county assessor if there is no township assessor for the township, shall verify each statement filed under this section, and the county auditor shall:
(1) make the deductions; and
(2) notify the county property tax assessment board of appeals of all deductions approved;
under this section.
(b) The statement referred to in subsection (a) must be verified under penalties for perjury and must contain the following information:
(1) The assessed value of the real property for which the person is claiming the deduction.
(2) The full name and complete business address of the person

claiming the deduction.
(3) The complete address and a brief description of the real property for which the person is claiming the deduction.
(4) The name of any other county in which the person has applied for a deduction under this chapter for that assessment date.
(5) The complete address and a brief description of any other real property for which the person has applied for a deduction under this chapter for that assessment date.
(6) An affirmation by the owner that the owner is receiving not more than three (3) deductions under this chapter, including the deduction being applied for by the owner, either:
(A) as the owner of the residence in inventory; or
(B) as an owner that is part of an affiliated group.
(7) An affirmation that the real property has not been leased and will not be leased for any purpose during the term of the deduction.
As added by P.L.175-2011, SEC.2.

IC 6-1.1-12.8-5
Allocation area; deduction disallowed
Sec. 5. A property owner may not receive a deduction under this chapter with respect to a residence in inventory located in an allocation area (as defined in IC 6-1.1-21.2-3).
As added by P.L.175-2011, SEC.2.

IC 6-1.1-12.8-6
Restriction on deductions under multiple statutes
Sec. 6. A property owner that qualifies for a deduction for a year under this chapter and another statute with respect to the same residence in inventory may not receive a deduction under both statutes for the residence in inventory for that year.
As added by P.L.175-2011, SEC.2.

IC 6-1.1-12.8-7
Change in ownership
Sec. 7. (a) If ownership of the residence in inventory changes:
(1) a new owner that is a residential builder for which the property is a residence in inventory may claim the deduction under this chapter; and
(2) the deduction may not be applied for an assessment date other than the assessment dates to which the deduction could have applied under section 3 of this chapter if ownership had not changed.
(b) A person who owns a residence in inventory and claims a deduction under this chapter shall provide to the county auditor a notice that:
(1) informs the auditor of a transfer of the ownership of the residence in inventory; and
(2) indicates whether the new owner is eligible to receive a

deduction under this chapter.
The notice required by this subsection must be submitted to the county auditor at the same time that a sales disclosure form is filed under IC 6-1.1-5.5.
As added by P.L.175-2011, SEC.2.

IC 6-1.1-12.8-8
Authorization to adopt rules
Sec. 8. The department of local government finance shall adopt rules and may adopt emergency rules under IC 4-22-2 to implement this chapter.
As added by P.L.175-2011, SEC.2.

IC 6-1.1-12.8-9
Limit on number of residences in inventory
Sec. 9. (a) Subject to section 10 of this chapter, a property owner is entitled to a deduction under this chapter for an assessment date for not more than three (3) residences in inventory in Indiana.
(b) The auditor of a county (referred to in this section as the "first county") with whom a statement is filed under section 4 of this chapter shall immediately prepare and transmit a copy of the statement to the auditor of any other county (referred to in this section as the "second county") if the property owner that claims the deduction owns or is buying a residence in inventory located in the second county.
(c) The county auditor of the second county shall note on the copy of the statement whether the property owner has claimed a deduction for the current year under section 4 of this chapter for a residence in inventory located in the second county. The county auditor shall then return the copy of the statement to the auditor of the first county.
As added by P.L.175-2011, SEC.2.

IC 6-1.1-12.8-10
Affiliated group limit
Sec. 10. The aggregate number of deductions claimed under this chapter for a particular assessment date by the owners of residences in inventory who are a part of an affiliated group may not exceed three (3).
As added by P.L.175-2011, SEC.2.



CHAPTER 12.9. LEGALIZATION OF CERTAIN ACTIONS TAKEN UNDER IC6-1.1-12.1

IC 6-1.1-12.9-2
Legalization of certain actions of designating body after February 1, 1991, and before December 31, 1993
Sec. 2. (a) As used in this section, "designating body" and "economic revitalization area" have the meanings set forth in IC 6-1.1-12.1-1 (as in effect before July 1, 1995).
(b) Notwithstanding any other law, a designating body's actions taken after February 1, 1991, and before July 1, 1995, in:
(1) designating an economic revitalization area; or
(2) approving a statement of benefits or making required findings of fact after the initiation of the:
(A) redevelopment;
(B) installation of new manufacturing equipment; or
(C) rehabilitation;
for which the person desires to claim a deduction under IC 6-1.1-12.1;
are legalized and validated.
As added by P.L.220-2011, SEC.122.

IC 6-1.1-12.9-3
Application of section; legalization of certain actions of designating body relating to certain deductions
Sec. 3. (a) This section applies to rehabilitation or redevelopment that:
(1) was initiated after January 1, 1993, and before January 1, 1994; and
(2) is in the city of Rensselaer.
(b) The definitions in IC 6-1.1-12.1-1 (as in effect before May 10, 1995) apply throughout this section.
(c) Notwithstanding section IC 6-1.1-12.1-3 (as in effect before May 10, 1995), the:
(1) designation or enlargement of an economic revitalization

area;
(2) submission of a statement of benefits; and
(3) designating body's approval of the statement of benefits;
after the initiation of the rehabilitation or redevelopment for which a deduction is claimed under IC 6-1.1-12.1 (as in effect before May 10, 1995) are legalized and validated for deductions claimed for 1994 and subsequent assessment years.
As added by P.L.220-2011, SEC.122. Amended by P.L.119-2012, SEC.23.

IC 6-1.1-12.9-4
Legalization of certain designating body's actions in a consolidated city after February 1, 1991, and before January 1, 1993
Sec. 4. (a) This section applies to a consolidated city.
(b) The definitions in IC 6-1.1-12.1-1 (as in effect before December 31, 1992) apply throughout this section.
(c) Notwithstanding any other law, a designating body's actions taken after February 1, 1991, and before January 1, 1993, in designating an economic revitalization area are legalized and validated.
(d) The installation of new manufacturing equipment after February 1, 1991, is eligible for the deduction provided under IC 6-1.1-12.1 (as in effect before December 31, 1992) for property taxes first due and payable after December 31, 1992, as granted by resolution adopted by the designating body for the economic revitalization area.
As added by P.L.220-2011, SEC.122.

IC 6-1.1-12.9-5
City of Winchester; legalization of designating body's actions taken before May 31, 1992, in designating an economic revitalization area
Sec. 5. (a) This section applies to the city of Winchester.
(b) The definitions in IC 6-1.1-12.1-1 (as in effect before December 31, 1992) apply throughout this section.
(c) Notwithstanding any other law, a designating body's actions taken before May 31, 1992, in designating an economic revitalization area are legalized and validated.
(d) The installation of new manufacturing equipment after March 1, 1991, is eligible for the deduction provided under IC 6-1.1-12.1 (as in effect before December 31, 1992) for property taxes first due and payable after December 31, 1992, as granted by resolution adopted by the designating body for the economic revitalization area.
As added by P.L.220-2011, SEC.122. Amended by P.L.119-2012, SEC.24.

IC 6-1.1-12.9-6
Statement of benefits not required of certain taxpayers to qualify for the economic revitalization area deduction
Sec. 6. (a) This section applies to a taxpayer that: (1) is located in an economic revitalization area declared under IC 6-1.1-12.1 (as in effect before December 31, 1992) in the city of East Chicago; and
(2) with respect to new manufacturing equipment installed by the taxpayer in the economic revitalization area after March 2, 1991, and before March 1, 1992, filed a statement of benefits under IC 6-1.1-12.1-4.5 (as in effect before December 31, 1992) after March 1, 1992, with the designating body for the economic revitalization area.
(b) The definitions in IC 6-1.1-12.1-1 (as in effect before December 31, 1992) apply throughout this section.
(c) Notwithstanding IC 6-1.1-12.1-4.5 (as in effect before December 31, 1992), a statement of benefits is not required of a taxpayer to qualify for the economic revitalization area deduction under IC 6-1.1-12.1 (as in effect before December 31, 1992) with respect to the new manufacturing equipment described in subsection (a).
(d) This section applies to property taxes due and payable after December 31, 1992.
As added by P.L.220-2011, SEC.122. Amended by P.L.119-2012, SEC.25.

IC 6-1.1-12.9-7
Bartholomew County, Floyd County, Kosciusko County, Morgan County; legalization of designating body actions taken after February 28, 1993, and before July 1, 1995
Sec. 7. (a) This section applies to Morgan County, Bartholomew County, Floyd County, and Kosciusko County.
(b) Notwithstanding any other law, a designating body's actions taken after July 1, 1991, and before December 31, 1992, in:
(1) designating an economic revitalization area; or
(2) approving a statement of benefits;
after the initiation of the installation of new manufacturing equipment for which a person desires to claim a deduction under IC 6-1.1-12.1 (as in effect before May 10, 1995) are legalized and validated.
(c) Notwithstanding any other law, a designating body's actions taken after February 28, 1993, and before July 1, 1995:
(1) designating an economic revitalization area;
(2) approving a statement of benefits; or
(3) retroactively approving a statement of benefits;
after initiation of the installation of new manufacturing equipment or rehabilitation or redevelopment of real property for which a person desires to claim a deduction under IC 6-1.1-12.1 (as in effect before May 10, 1995) are legalized and validated.
(d) Notwithstanding any other law, a designating body's action taken after February 28, 1993, and before July 1, 1995, incorporating the information required in the statement of benefits in the designating body's findings of fact made in support of designating an area as an economic revitalization area or approving a deduction

under IC 6-1.1-12.1 (as in effect before May 10, 1995) is legalized and validated and shall be treated as if the applicant provided the statement of benefits before the final action taken by the designating body.
(e) Notwithstanding any other law, a review shall be made of timely filed deduction applications for actions legalized and validated under this section for the purpose of granting deductions under IC 6-1.1-12.1 (as in effect before May 10, 1995) for assessment years after 1991.
As added by P.L.220-2011, SEC.122. Amended by P.L.119-2012, SEC.26.

IC 6-1.1-12.9-8
Eligibility for certain tax deductions notwithstanding failure to take certain actions
Sec. 8. (a) This section applies only to property that is located in the town of Remington.
(b) The definitions in IC 6-1.1-12.1 (as in effect before January 1, 1994) apply throughout this section.
(c) A taxpayer that is otherwise eligible for a tax deduction under IC 6-1.1-12.1 (as in effect before January 1, 1994) but failed to:
(1) designate or expand the boundaries of an economic revitalization area;
(2) file a statement of benefits or other information with the designating body;
(3) have a statement of benefits approved by a designating body;
(4) have a deduction under IC 6-1.1-12.1 (as in effect before January 1, 1994) granted by a designating body; or
(5) have the designating body make the findings of fact required under IC 6-1.1-12.1 (as in effect before January 1, 1994);
before installing new manufacturing equipment or initiating redevelopment or rehabilitation in an economic revitalization area is entitled to a tax deduction under IC 6-1.1-12.1 (as in effect before January 1, 1994) on property for assessment years after 1993 to the same extent as if the taxpayer had installed new manufacturing equipment or initiated redevelopment or rehabilitation after the actions described in subdivisions (1) through (5).
(d) The state board of tax commissioners and the county auditor in the county where the property is located shall approve the taxpayer's application for a deduction under IC 6-1.1-12.1 (as in effect before January 1, 1994) on the property as soon as feasible after May 10, 1995.
(e) This section applies only to property taxes first due and payable after 1994.
As added by P.L.220-2011, SEC.122. Amended by P.L.119-2012, SEC.27.

IC 6-1.1-12.9-9
City of Shelbyville; legalization of designating body actions taken

after July 1, 1991, and before December 31, 1992
Sec. 9. (a) This section applies to the city of Shelbyville.
(b) The definitions in IC 6-1.1-12.1 (as in effect before May 10, 1995) apply throughout this section.
(c) Notwithstanding any other law, a designating body's actions taken after July 1, 1991, and before December 31, 1992, in:
(1) designating an economic revitalization area; or
(2) approving a statement of benefits;
after the initiation of the installation of new manufacturing equipment for which a person desires to claim a deduction under IC 6-1.1-12.1 (as in effect before May 10, 1995) are legalized and validated.
(d) Notwithstanding any other law, a review shall be made of timely filed deduction applications for actions legalized and validated under this section for the purpose of granting deductions under IC 6-1.1-12.1 (as in effect before May 10, 1995) for assessment years after 1991.
As added by P.L.220-2011, SEC.122. Amended by P.L.119-2012, SEC.28.

IC 6-1.1-12.9-10
Benton County; legalization of designating body actions taken before December 31, 1994
Sec. 10. (a) This section applies to Benton County.
(b) The definitions in IC 6-1.1-12.1-1 (as in effect before May 10, 1995) apply throughout this section.
(c) Notwithstanding any other law, a designating body's actions taken before December 31, 1994, in:
(1) designating an economic revitalization area; or
(2) approving a statement of benefits;
after the initiation of the installation of new manufacturing equipment or after the initiation of the rehabilitation or redevelopment of real estate for which a person desires to claim a deduction under IC 6-1.1-12.1 (as in effect before May 10, 1995) are legalized and validated.
As added by P.L.220-2011, SEC.122. Amended by P.L.119-2012, SEC.29.



CHAPTER 13. REVIEW OF CURRENT ASSESSMENTS BY COUNTY PROPERTY TAX ASSESSMENT BOARD OF APPEALS

IC 6-1.1-13-2
County assessment lists; recommendations for alterations
Sec. 2. When the county property tax assessment board of appeals convenes, the county auditor shall submit to the board the assessment list of the county for the current year as returned by the township assessors (if any) and as amended and returned by the county assessor. The county assessor shall make recommendations to the board for corrections and changes in the returns and assessments. The board shall consider and act upon all the recommendations.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.64, SEC.3; P.L.12-1992, SEC.18; P.L.84-1995, SEC.4; P.L.6-1997, SEC.61; P.L.146-2008, SEC.133.

IC 6-1.1-13-3
Additions of undervalued or omitted property to list
Sec. 3. A county property tax assessment board of appeals shall, on its own motion or on sufficient cause shown by any person, add to the assessment lists the names of persons, the correct assessed value of undervalued or omitted personal property, and the description and correct assessed value of real property undervalued on or omitted from the lists.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.62.

IC 6-1.1-13-4
Correction of errors in assessment list
Sec. 4. A county property tax assessment board of appeals shall correct any errors in the names of persons, in the description of tangible property, and in the assessed valuation of tangible property appearing on the assessment lists. In addition, the board shall do whatever else may be necessary to make the assessment lists and

returns comply with the provisions of this article and the rules and regulations of the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.63; P.L.90-2002, SEC.126.

IC 6-1.1-13-5
Reduction or increase of assessed value
Sec. 5. A county assessor shall reduce or increase the assessed value of any tangible property in order to attain a just and equal basis of assessment between the taxpayers of the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.64.

IC 6-1.1-13-6 Version a
Equalization among townships
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. A county assessor shall inquire into the assessment of the classes of tangible property in the various townships of the county after March 1 in the year in which the general reassessment becomes effective. The county assessor shall make any changes, whether increases or decreases, in the assessed values which are necessary in order to equalize these values in and between the various townships of the county. In addition, the county assessor shall determine the percent to be added to or deducted from the assessed values in order to make a just, equitable, and uniform equalization of assessments in and between the townships of the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.65; P.L.256-2003, SEC.8.

IC 6-1.1-13-6 Version b
Equalization among townships; equalization under a county reassessment plan
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. (a) A county assessor shall inquire into the assessment of the classes of tangible property in the various townships of the county after March 1 in the year in which a general reassessment under IC 6-1.1-4-4 becomes effective. The county assessor shall make any changes, whether increases or decreases, in the assessed values which are necessary in order to equalize these values in and between the various townships of the county. In addition, the county assessor shall determine the percent to be added to or deducted from the assessed values in order to make a just, equitable, and uniform equalization of assessments in and between the townships of the county.
(b) A county assessor shall inquire into the assessment of the classes of tangible property in the group of parcels under a county's reassessment plan prepared under IC 6-1.1-4-4.2 after March 1 in the year in which the reassessment of tangible property in that group of

parcels becomes effective. The county assessor shall make any changes, whether increases or decreases, in the assessed values that are necessary in order to equalize these values in that group. In addition, the county assessor shall determine the percent to be added to or deducted from the assessed values in order to make a just, equitable, and uniform equalization of assessments in that group.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.65; P.L.256-2003, SEC.8; P.L.112-2012, SEC.30.

IC 6-1.1-13-7 Version a
Uniform equalization of assessment between townships; hearings
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. If a county assessor proposes to change assessments under section 6 of this chapter, the property tax assessment board of appeals shall hold a hearing on the proposed changes before July 15 in the year in which a general assessment is to commence. It is sufficient notice of the hearing and of any changes in assessments ordered by the board subsequent to the hearing if the board gives notice by publication once either in:
(1) two (2) newspapers which represent different political parties and which are published in the county; or
(2) one (1) newspaper only, if two (2) newspapers which represent different political parties are not published in the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.66.

IC 6-1.1-13-7 Version b
Equalization hearings
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 7. If a county assessor proposes to change assessments under section 6 of this chapter, the property tax assessment board of appeals shall hold a hearing on the proposed changes before July 15 in the year in which the reassessment is to commence. It is sufficient notice of the hearing and of any changes in assessments ordered by the board subsequent to the hearing if the board gives notice by publication once either in:
(1) two (2) newspapers which represent different political parties and which are published in the county; or
(2) one (1) newspaper only, if two (2) newspapers which represent different political parties are not published in the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.66; P.L.112-2012, SEC.31.

IC 6-1.1-13-8
Aggregate township adjustments; limitations on adjustments; setting aside Sec. 8. A county assessor may not reduce the aggregate assessment of all the townships of the county below a just, equitable, and uniform assessment. A county assessor may not increase the aggregate assessment beyond the amount actually necessary for a proper and just equalization of assessments. If the county assessor finds that the aggregate assessment of a township is too high or too low or that it is generally so unequal as to render it impracticable to equalize the aggregate assessment, the county assessor may set aside the assessment of the township and order or conduct a new assessment. To order or conduct a new assessment, the county assessor must give notice and hold a hearing in the same manner as required under section 7 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.67.

IC 6-1.1-13-9
Repealed
(Repealed by P.L.69-1983, SEC.12.)

IC 6-1.1-13-10
Repealed
(Repealed by P.L.69-1983, SEC.12.)

IC 6-1.1-13-11
Repealed
(Repealed by P.L.69-1983, SEC.12.)

IC 6-1.1-13-12
Limitation on altering assessed valuation of personal property
Sec. 12. If a taxpayer's personal property return for a year substantially complies with the provisions of this article and the regulations of the department of local government finance, the county property tax assessment board of appeals may change the assessed value claimed by the taxpayer on the return only within the time period prescribed in IC 6-1.1-16-1.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.68; P.L.90-2002, SEC.127.



CHAPTER 14. REVIEW OF ASSESSMENTS BY THE DEPARTMENT OF LOCAL GOVERNMENT FINANCE

IC 6-1.1-14-5
Equalizing assessed value; order
Sec. 5. (a) After holding the hearings referred to in section 4 of this chapter, the department of local government finance shall, in order to equalize assessed values in any county or in the state as a whole, issue an order increasing or decreasing assessed values of any tangible property if the department finds:
(1) that the assessed values in any county are not uniform and equal as to townships, portions of the same township, or classes of property; or
(2) that the assessed values in this state are not uniform and equal either as between counties or as to classes of property.
(b) The department of local government finance may not issue an equalization order to increase or decrease assessed values under this section more than twelve (12) months after the county estimates of assessed valuation required under IC 6-1.1-17-1(a) are filed with the

department.
(c) If the department of local government finance issues an equalization order under this section, the department shall state in the order the percentage to be added to or deducted from the assessed value of the tangible property affected by the order.
(d) In issuing an equalization order under this section, the department of local government finance may not reduce or increase the aggregate assessed values of any township beyond the amounts actually necessary for a just and proper equalization of assessments within the entire state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.69-1983, SEC.3; P.L.24-1986, SEC.15; P.L.37-1992, SEC.3; P.L.6-1997, SEC.69; P.L.90-2002, SEC.131; P.L.154-2006, SEC.38.

IC 6-1.1-14-6
Equalization orders; copies
Sec. 6. If the department of local government finance issues an equalization order under section 5 of this chapter, the department shall mail certified copies of the order to the auditor and the sheriff of each county affected by the order. The department of local government finance shall mail the copies within five (5) days after the equalization order is adopted. Each county sheriff shall immediately post a copy of the equalization order in the county courthouse at the place customarily used for posting public notices. If the department of local government finance issues an equalization order under section 5 of this chapter, the department shall also give the notice required under section 9(b) of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.132.

IC 6-1.1-14-7
Petitions for review of equalization order
Sec. 7. The county assessor, a township assessor (if any), or ten (10) or more taxpayers who are affected by an equalization order issued under section 5 of this chapter may file a petition for review of the order with the county auditor of the county to which the equalization order is issued. The petition must be filed within ten (10) days after notice of the order is given under section 9 of this chapter. The petition shall set forth, in the form and detail prescribed by the department of local government finance, the objections to the equalization order.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.74-1987, SEC.9; P.L.6-1997, SEC.70; P.L.90-2002, SEC.133; P.L.146-2008, SEC.134.

IC 6-1.1-14-8
Review equalization order by department of local government finance; hearing; determination; appeal
Sec. 8. (a) If a petition for review of an equalization order is filed with a county auditor under section 7 of this chapter, the county

auditor shall immediately mail a certified copy of the petition and any information relevant to the petition to the department of local government finance. Within a reasonable period of time, the department of local government finance shall fix a date for a hearing on the petition. The hearing shall be held in the county to which the equalization order has been directed. At least three (3) days before the date fixed for the hearing, the department of local government finance shall give notice of the hearing by mail to the township assessor (if any) and the county assessor whose assessment is affected by the order and to the first ten (10) taxpayers whose names appear on the petition for review at the addresses listed by those taxpayers on the petition. In addition, the department of local government finance shall give the notice, if any, required under section 9(a) of this chapter.
(b) After the hearing required by subsection (a), the department of local government finance may affirm, modify, or set aside its equalization order. The department shall certify its action with respect to the order to the county auditor. The county auditor shall immediately make any changes in the assessed values required by the action of the department of local government finance.
(c) A person whose name appears on the petition for review may petition for judicial review of the final determination of the department of local government finance under subsection (b). The petition must be filed in the tax court not more than forty-five (45) days after the department certifies its action under subsection (b).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.23; P.L.90-2002, SEC.134; P.L.256-2003, SEC.9; P.L.146-2008, SEC.135.

IC 6-1.1-14-9
Notice of hearing to taxpayers
Sec. 9. (a) If a hearing is required under section 4 or section 8 of this chapter, the department of local government finance shall give notice to the taxpayers of each county for which the department is to consider an increase in the assessments. The notice shall state the time, place, and object of the public hearing on the assessments. The department of local government finance shall give the notice in the manner prescribed in subsection (c).
(b) If an equalization order is issued under section 5 of this chapter, the department of local government finance shall give notice of the order to the taxpayers of each county to which the order is directed. The department of local government finance shall give the notice in the manner provided in subsection (c). The notice required by this subsection is in lieu of the notices required by IC 6-1.1-3-20 or IC 6-1.1-4-22.
(c) A notice required by this section shall be published once in:
(1) two (2) newspapers of general circulation published in the county; or
(2) one (1) newspaper of general circulation published in the county if two (2) newspapers of general circulation are not

published in the county.
If there are no newspapers of general circulation published in the county, the notice shall be given by posting a statement of the time, place, and object of the hearing in the county courthouse at the usual place for posting public notices. The published or posted notice of a hearing shall be given at least ten (10) days before the time fixed for the hearing.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.135; P.L.146-2008, SEC.136.

IC 6-1.1-14-10
Review or reassessment by department of local government finance at any time
Sec. 10. The department of local government finance may at any time review the assessment or reassessment of any tangible property and may reassess the property. Any change in an assessment is subject to the requirements and limitations prescribed in section 11 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.136.

IC 6-1.1-14-11
Notice of hearing to taxpayers; notice of fund determination; appeal
Sec. 11. The department of local government finance shall give notice by mail to a taxpayer whose assessment is to be reviewed under section 10 of this chapter. The notice shall state the time, place, and object of a hearing on the assessment. The time fixed for the hearing must be at least ten (10) days after the day the notice is mailed. After the hearing, the department of local government finance shall assess the property in question and mail a certified notice of its final determination to the appropriate county auditor. In addition, the department of local government finance shall notify the taxpayer by mail of its final determination. An assessment or reassessment may not be made under this section unless notice of the final determination of the department of local government finance is given to the taxpayer within the same time period prescribed, in IC 6-1.1-9-3 or IC 6-1.1-9-4, for giving an assessment adjustment notice. A taxpayer may initiate an appeal of the department's final determination by filing a petition with the Indiana board not more than forty-five (45) days after the department gives the taxpayer notice of the final determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.137; P.L.256-2003, SEC.10.



CHAPTER 15. PROCEDURES FOR REVIEW AND APPEAL OF ASSESSMENT AND CORRECTION OF ERRORS

IC 6-1.1-15-0.5
"County board"
Sec. 0.5. As used in this chapter, "county board" means the county property tax assessment board of appeals.
As added by P.L.219-2007, SEC.37.

IC 6-1.1-15-0.6
Property tax assessment repeals for assessment dates in 2002, 2003, or 2004; filing petition; requirements
Sec. 0.6. (a) This section applies only to the appeal of an assessment of real property.
(b) Notwithstanding section 1(b)(2), 1(c), and 1(d) of this chapter, in order to appeal an assessment of real property and have a change in the assessment effective for the assessment date in 2002, 2003, or 2004, the taxpayer must, in the manner provided by section 1 of this chapter, as amended by P.L.1-2004, file a written request for a preliminary conference with the township assessor not later than forty-five (45) days after:
(1) a notice of a change of assessment for the assessment date is given to the taxpayer; or
(2) the taxpayer receives a tax statement for the property taxes that are based on the assessment for the assessment date;
whichever occurs first.
(c) An appeal of a taxpayer under subsection (b) must comply with all other requirements applicable to an appeal under this chapter, except that the provisions of section 1(b)(2), 1(c), and 1(d) of this chapter that prohibit appeals of:
(1) an assessment for an assessment date in 2002 that is filed after May 10, 2002, apply to property taxes imposed for that assessment date; (2) an assessment for an assessment date in 2003 that is filed after May 10, 2003, apply to property taxes imposed for that assessment date; or
(3) an assessment for an assessment date in 2004 that is filed after May 10, 2004, apply to property taxes imposed for that assessment date.
As added by P.L.220-2011, SEC.124.

IC 6-1.1-15-1
Review of certain actions by the county property tax assessment board of appeals; procedures
Sec. 1. (a) A taxpayer may obtain a review by the county board of a county or township official's action with respect to either or both of the following:
(1) The assessment of the taxpayer's tangible property.
(2) A deduction for which a review under this section is authorized by any of the following:
(A) IC 6-1.1-12-25.5.
(B) IC 6-1.1-12-28.5.
(C) IC 6-1.1-12-35.5.
(D) IC 6-1.1-12.1-5.
(E) IC 6-1.1-12.1-5.3.
(F) IC 6-1.1-12.1-5.4.
(b) At the time that notice of an action referred to in subsection (a) is given to the taxpayer, the taxpayer shall also be informed in writing of:
(1) the opportunity for a review under this section, including a preliminary informal meeting under subsection (h)(2) with the county or township official referred to in this subsection; and
(2) the procedures the taxpayer must follow in order to obtain a review under this section.
(c) In order to obtain a review of an assessment or deduction effective for the assessment date to which the notice referred to in subsection (b) applies, the taxpayer must file a notice in writing with the county or township official referred to in subsection (a) not later than forty-five (45) days after the date of the notice referred to in subsection (b).
(d) A taxpayer may obtain a review by the county board of the assessment of the taxpayer's tangible property effective for an assessment date for which a notice of assessment is not given as described in subsection (b). To obtain the review, the taxpayer must file a notice in writing with the township assessor, or the county assessor if the township is not served by a township assessor. The right of a taxpayer to obtain a review under this subsection for an assessment date for which a notice of assessment is not given does not relieve an assessing official of the duty to provide the taxpayer with the notice of assessment as otherwise required by this article. The notice to obtain a review must be filed not later than the later of:
(1) May 10 of the year; or
(2) forty-five (45) days after the date of the tax statement

mailed by the county treasurer, regardless of whether the assessing official changes the taxpayer's assessment.
(e) A change in an assessment made as a result of a notice for review filed by a taxpayer under subsection (d) after the time prescribed in subsection (d) becomes effective for the next assessment date. A change in an assessment made as a result of a notice for review filed by a taxpayer under subsection (c) or (d) remains in effect from the assessment date for which the change is made until the next assessment date for which the assessment is changed under this article.
(f) The written notice filed by a taxpayer under subsection (c) or (d) must include the following information:
(1) The name of the taxpayer.
(2) The address and parcel or key number of the property.
(3) The address and telephone number of the taxpayer.
(g) The filing of a notice under subsection (c) or (d):
(1) initiates a review under this section; and
(2) constitutes a request by the taxpayer for a preliminary informal meeting with the official referred to in subsection (a).
(h) A county or township official who receives a notice for review filed by a taxpayer under subsection (c) or (d) shall:
(1) immediately forward the notice to the county board; and
(2) attempt to hold a preliminary informal meeting with the taxpayer to resolve as many issues as possible by:
(A) discussing the specifics of the taxpayer's assessment or deduction;
(B) reviewing the taxpayer's property record card;
(C) explaining to the taxpayer how the assessment or deduction was determined;
(D) providing to the taxpayer information about the statutes, rules, and guidelines that govern the determination of the assessment or deduction;
(E) noting and considering objections of the taxpayer;
(F) considering all errors alleged by the taxpayer; and
(G) otherwise educating the taxpayer about:
(i) the taxpayer's assessment or deduction;
(ii) the assessment or deduction process; and
(iii) the assessment or deduction appeal process.
(i) Not later than ten (10) days after the informal preliminary meeting, the official referred to in subsection (a) shall forward to the county auditor and the county board the results of the conference on a form prescribed by the department of local government finance that must be completed and signed by the taxpayer and the official. The form must indicate the following:
(1) If the taxpayer and the official agree on the resolution of all assessment or deduction issues in the review, a statement of:
(A) those issues; and
(B) the assessed value of the tangible property or the amount of the deduction that results from the resolution of those issues in the manner agreed to by the taxpayer and the

official.
(2) If the taxpayer and the official do not agree on the resolution of all assessment or deduction issues in the review:
(A) a statement of those issues; and
(B) the identification of:
(i) the issues on which the taxpayer and the official agree; and
(ii) the issues on which the taxpayer and the official disagree.
(j) If the county board receives a form referred to in subsection (i)(1) before the hearing scheduled under subsection (k):
(1) the county board shall cancel the hearing;
(2) the county official referred to in subsection (a) shall give notice to the taxpayer, the county board, the county assessor, and the county auditor of the assessment or deduction in the amount referred to in subsection (i)(1)(B); and
(3) if the matter in issue is the assessment of tangible property, the county board may reserve the right to change the assessment under IC 6-1.1-13.
(k) If:
(1) subsection (i)(2) applies; or
(2) the county board does not receive a form referred to in subsection (i) not later than one hundred twenty (120) days after the date of the notice for review filed by the taxpayer under subsection (c) or (d);
the county board shall hold a hearing on a review under this subsection not later than one hundred eighty (180) days after the date of that notice. The county board shall, by mail, give at least thirty (30) days notice of the date, time, and place fixed for the hearing to the taxpayer and the county or township official with whom the taxpayer filed the notice for review. The taxpayer and the county or township official with whom the taxpayer filed the notice for review are parties to the proceeding before the county board. A taxpayer may request a continuance of the hearing by filing, at least twenty (20) days before the hearing date, a request for continuance with the board and the county or township official with evidence supporting a just cause for the continuance. The board shall, not later than ten (10) days after the date the request for a continuance is filed, either find that the taxpayer has demonstrated a just cause for a continuance and grant the taxpayer the continuance, or deny the continuance. A taxpayer may request that the board take action without the taxpayer being present and that the board make a decision based on the evidence already submitted to the board by filing, at least eight (8) days before the hearing date, a request with the board and the county or township official. A taxpayer may withdraw a petition by filing, at least eight (8) days before the hearing date, a notice of withdrawal with the board and the county or township official.
(l) At the hearing required under subsection (k):
(1) the taxpayer may present the taxpayer's reasons for disagreement with the assessment or deduction; and (2) the county or township official with whom the taxpayer filed the notice for review must present:
(A) the basis for the assessment or deduction decision; and
(B) the reasons the taxpayer's contentions should be denied.
A penalty of fifty dollars ($50) shall be assessed against the taxpayer if the taxpayer or representative fails to appear at the hearing and, under subsection (k), the taxpayer's request for continuance is denied, or the taxpayer's request for continuance, request for the board to take action without the taxpayer being present, or withdrawal is not timely filed. A taxpayer may appeal the assessment of the penalty to the Indiana board or directly to the tax court.
(m) The official referred to in subsection (a) may not require the taxpayer to provide documentary evidence at the preliminary informal meeting under subsection (h). The county board may not require a taxpayer to file documentary evidence or summaries of statements of testimonial evidence before the hearing required under subsection (k). If the action for which a taxpayer seeks review under this section is the assessment of tangible property, the taxpayer is not required to have an appraisal of the property in order to do the following:
(1) Initiate the review.
(2) Prosecute the review.
(n) The county board shall prepare a written decision resolving all of the issues under review. The county board shall, by mail, give notice of its determination not later than one hundred twenty (120) days after the hearing under subsection (k) to the taxpayer, the official referred to in subsection (a), the county assessor, and the county auditor.
(o) If the maximum time elapses:
(1) under subsection (k) for the county board to hold a hearing; or
(2) under subsection (n) for the county board to give notice of its determination;
the taxpayer may initiate a proceeding for review before the Indiana board by taking the action required by section 3 of this chapter at any time after the maximum time elapses.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.70, SEC.1; P.L.74-1987, SEC.10; P.L.41-1993, SEC.11; P.L.6-1997, SEC.71; P.L.198-2001, SEC.41; P.L.178-2002, SEC.18; P.L.1-2004, SEC.13 and P.L.23-2004, SEC.14; P.L.199-2005, SEC.6; P.L.162-2006, SEC.2; P.L.219-2007, SEC.38; P.L.1-2008, SEC.1; P.L.146-2008, SEC.137; P.L.136-2009, SEC.5; P.L.182-2009(ss), SEC.111; P.L.172-2011, SEC.30; P.L.146-2012, SEC.4.

IC 6-1.1-15-2
Repealed
(Repealed by Acts 1978, P.L.8, SEC.6.)

IC 6-1.1-15-2.1 Repealed
(Repealed by P.L.219-2007, SEC.149.)

IC 6-1.1-15-3
Review by Indiana board; initiation by petition of taxpayer or county assessor; petition deadline and form; appraisal not required; decision
Sec. 3. (a) A taxpayer may obtain a review by the Indiana board of a county board's action with respect to the following:
(1) The assessment of that taxpayer's tangible property if the county board's action requires the giving of notice to the taxpayer.
(2) The exemption of that taxpayer's tangible property if the taxpayer receives a notice of an exemption determination by the county board under IC 6-1.1-11-7.
(b) The county assessor is the party to the review under this section to defend the determination of the county board. At the time the notice of that determination is given to the taxpayer, the taxpayer shall also be informed in writing of:
(1) the taxpayer's opportunity for review under this section; and
(2) the procedures the taxpayer must follow in order to obtain review under this section.
(c) A county assessor who dissents from the determination of an assessment or an exemption by the county board may obtain a review of the assessment or the exemption by the Indiana board.
(d) In order to obtain a review by the Indiana board under this section, the party must, not later than forty-five (45) days after the date of the notice given to the party or parties of the determination of the county board:
(1) file a petition for review with the Indiana board; and
(2) mail a copy of the petition to the other party.
(e) The Indiana board shall prescribe the form of the petition for review of an assessment determination or an exemption by the county board. The Indiana board shall issue instructions for completion of the form. The form and the instructions must be clear, simple, and understandable to the average individual. A petition for review of such a determination must be made on the form prescribed by the Indiana board. The form must require the petitioner to specify the reasons why the petitioner believes that the assessment determination or the exemption determination by the county board is erroneous.
(f) If the action for which a taxpayer seeks review under this section is the assessment of tangible property, the taxpayer is not required to have an appraisal of the property in order to do the following:
(1) Initiate the review.
(2) Prosecute the review.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.70, SEC.3; P.L.74-1987, SEC.12; P.L.41-1993, SEC.13; P.L.6-1997, SEC.73; P.L.198-2001, SEC.43; P.L.90-2002, SEC.138;

P.L.256-2003, SEC.11; P.L.1-2004, SEC.15 and P.L.23-2004, SEC.16; P.L.199-2005, SEC.8; P.L.219-2007, SEC.39; P.L.1-2008, SEC.2.

IC 6-1.1-15-4 Version a
Indiana board appeal procedures; determination
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. (a) After receiving a petition for review which is filed under section 3 of this chapter, the Indiana board shall conduct a hearing at its earliest opportunity. The Indiana board may correct any errors that may have been made and adjust the assessment or exemption in accordance with the correction.
(b) If the Indiana board conducts a site inspection of the property as part of its review of the petition, the Indiana board shall give notice to all parties of the date and time of the site inspection. The Indiana board is not required to assess the property in question. The Indiana board shall give notice of the date fixed for the hearing, by mail, to the taxpayer and to the county assessor. The Indiana board shall give these notices at least thirty (30) days before the day fixed for the hearing unless the parties agree to a shorter period. With respect to a petition for review filed by a county assessor, the county board that made the determination under review under this section may file an amicus curiae brief in the review proceeding under this section. The expenses incurred by the county board in filing the amicus curiae brief shall be paid from the property reassessment fund under IC 6-1.1-4-27.5. The executive of a taxing unit may file an amicus curiae brief in the review proceeding under this section if the property whose assessment or exemption is under appeal is subject to assessment by that taxing unit.
(c) If a petition for review does not comply with the Indiana board's instructions for completing the form prescribed under section 3 of this chapter, the Indiana board shall return the petition to the petitioner and include a notice describing the defect in the petition. The petitioner then has thirty (30) days from the date on the notice to cure the defect and file a corrected petition. The Indiana board shall deny a corrected petition for review if it does not substantially comply with the Indiana board's instructions for completing the form prescribed under section 3 of this chapter.
(d) After the hearing, the Indiana board shall give the taxpayer, the county assessor, and any entity that filed an amicus curiae brief:
(1) notice, by mail, of its final determination; and
(2) for parties entitled to appeal the final determination, notice of the procedures they must follow in order to obtain court review under section 5 of this chapter.
(e) Except as provided in subsection (f), the Indiana board shall conduct a hearing not later than nine (9) months after a petition in proper form is filed with the Indiana board, excluding any time due to a delay reasonably caused by the petitioner.
(f) With respect to an appeal of a real property assessment that

takes effect on the assessment date on which a general reassessment of real property takes effect under IC 6-1.1-4-4, the Indiana board shall conduct a hearing not later than one (1) year after a petition in proper form is filed with the Indiana board, excluding any time due to a delay reasonably caused by the petitioner.
(g) Except as provided in subsection (h), the Indiana board shall make a determination not later than the later of:
(1) ninety (90) days after the hearing; or
(2) the date set in an extension order issued by the Indiana board.
(h) With respect to an appeal of a real property assessment that takes effect on the assessment date on which a general reassessment of real property takes effect under IC 6-1.1-4-4, the Indiana board shall make a determination not later than the later of:
(1) one hundred eighty (180) days after the hearing; or
(2) the date set in an extension order issued by the Indiana board.
(i) The Indiana board may not extend the final determination date under subsection (g) or (h) by more than one hundred eighty (180) days. If the Indiana board fails to make a final determination within the time allowed by this section, the entity that initiated the petition may:
(1) take no action and wait for the Indiana board to make a final determination; or
(2) petition for judicial review under section 5 of this chapter.
(j) A final determination must include separately stated findings of fact for all aspects of the determination. Findings of ultimate fact must be accompanied by a concise statement of the underlying basic facts of record to support the findings. Findings must be based exclusively upon the evidence on the record in the proceeding and on matters officially noticed in the proceeding. Findings must be based upon a preponderance of the evidence.
(k) The Indiana board may limit the scope of the appeal to the issues raised in the petition and the evaluation of the evidence presented to the county board in support of those issues only if all parties participating in the hearing required under subsection (a) agree to the limitation. A party participating in the hearing required under subsection (a) is entitled to introduce evidence that is otherwise proper and admissible without regard to whether that evidence has previously been introduced at a hearing before the county board.
(l) The Indiana board may require the parties to the appeal:
(1) to file not more than five (5) business days before the date of the hearing required under subsection (a) documentary evidence or summaries of statements of testimonial evidence; and
(2) to file not more than fifteen (15) business days before the date of the hearing required under subsection (a) lists of witnesses and exhibits to be introduced at the hearing.
(m) A party to a proceeding before the Indiana board shall provide

to all other parties to the proceeding the information described in subsection (l) if the other party requests the information in writing at least ten (10) days before the deadline for filing of the information under subsection (l).
(n) The Indiana board may base its final determination on a stipulation between the respondent and the petitioner. If the final determination is based on a stipulated assessed valuation of tangible property, the Indiana board may order the placement of a notation on the permanent assessment record of the tangible property that the assessed valuation was determined by stipulation. The Indiana board may:
(1) order that a final determination under this subsection has no precedential value; or
(2) specify a limited precedential value of a final determination under this subsection.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.70, SEC.4; P.L.74-1987, SEC.13; P.L.41-1993, SEC.14; P.L.86-1995, SEC.1; P.L.6-1997, SEC.74; P.L.198-2001, SEC.44; P.L.245-2003, SEC.13; P.L.1-2004, SEC.16 and P.L.23-2004, SEC.17; P.L.199-2005, SEC.9; P.L.154-2006, SEC.39; P.L.219-2007, SEC.40.

IC 6-1.1-15-4 Version b
Indiana board appeal procedures; determination
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. (a) After receiving a petition for review which is filed under section 3 of this chapter, the Indiana board shall conduct a hearing at its earliest opportunity. The Indiana board may correct any errors that may have been made and adjust the assessment or exemption in accordance with the correction.
(b) If the Indiana board conducts a site inspection of the property as part of its review of the petition, the Indiana board shall give notice to all parties of the date and time of the site inspection. The Indiana board is not required to assess the property in question. The Indiana board shall give notice of the date fixed for the hearing, by mail, to the taxpayer and to the county assessor. The Indiana board shall give these notices at least thirty (30) days before the day fixed for the hearing unless the parties agree to a shorter period. With respect to a petition for review filed by a county assessor, the county board that made the determination under review under this section may file an amicus curiae brief in the review proceeding under this section. The expenses incurred by the county board in filing the amicus curiae brief shall be paid from the property reassessment fund under IC 6-1.1-4-27.5. The executive of a taxing unit may file an amicus curiae brief in the review proceeding under this section if the property whose assessment or exemption is under appeal is subject to assessment by that taxing unit.
(c) If a petition for review does not comply with the Indiana board's instructions for completing the form prescribed under section

3 of this chapter, the Indiana board shall return the petition to the petitioner and include a notice describing the defect in the petition. The petitioner then has thirty (30) days from the date on the notice to cure the defect and file a corrected petition. The Indiana board shall deny a corrected petition for review if it does not substantially comply with the Indiana board's instructions for completing the form prescribed under section 3 of this chapter.
(d) After the hearing, the Indiana board shall give the taxpayer, the county assessor, and any entity that filed an amicus curiae brief:
(1) notice, by mail, of its final determination; and
(2) for parties entitled to appeal the final determination, notice of the procedures they must follow in order to obtain court review under section 5 of this chapter.
(e) Except as provided in subsection (f), the Indiana board shall conduct a hearing not later than nine (9) months after a petition in proper form is filed with the Indiana board, excluding any time due to a delay reasonably caused by the petitioner.
(f) With respect to an appeal of a real property assessment that takes effect on the assessment date on which a reassessment of real property takes effect under IC 6-1.1-4-4 or IC 6-1.1-4-4.2, the Indiana board shall conduct a hearing not later than one (1) year after a petition in proper form is filed with the Indiana board, excluding any time due to a delay reasonably caused by the petitioner.
(g) Except as provided in subsection (h), the Indiana board shall make a determination not later than the later of:
(1) ninety (90) days after the hearing; or
(2) the date set in an extension order issued by the Indiana board.
(h) With respect to an appeal of a real property assessment that takes effect on the assessment date on which a reassessment of real property takes effect under IC 6-1.1-4-4 or IC 6-1.1-4-4.2, the Indiana board shall make a determination not later than the later of:
(1) one hundred eighty (180) days after the hearing; or
(2) the date set in an extension order issued by the Indiana board.
(i) The Indiana board may not extend the final determination date under subsection (g) or (h) by more than one hundred eighty (180) days. If the Indiana board fails to make a final determination within the time allowed by this section, the entity that initiated the petition may:
(1) take no action and wait for the Indiana board to make a final determination; or
(2) petition for judicial review under section 5 of this chapter.
(j) A final determination must include separately stated findings of fact for all aspects of the determination. Findings of ultimate fact must be accompanied by a concise statement of the underlying basic facts of record to support the findings. Findings must be based exclusively upon the evidence on the record in the proceeding and on matters officially noticed in the proceeding. Findings must be based upon a preponderance of the evidence. (k) The Indiana board may limit the scope of the appeal to the issues raised in the petition and the evaluation of the evidence presented to the county board in support of those issues only if all parties participating in the hearing required under subsection (a) agree to the limitation. A party participating in the hearing required under subsection (a) is entitled to introduce evidence that is otherwise proper and admissible without regard to whether that evidence has previously been introduced at a hearing before the county board.
(l) The Indiana board may require the parties to the appeal:
(1) to file not more than five (5) business days before the date of the hearing required under subsection (a) documentary evidence or summaries of statements of testimonial evidence; and
(2) to file not more than fifteen (15) business days before the date of the hearing required under subsection (a) lists of witnesses and exhibits to be introduced at the hearing.
(m) A party to a proceeding before the Indiana board shall provide to all other parties to the proceeding the information described in subsection (l) if the other party requests the information in writing at least ten (10) days before the deadline for filing of the information under subsection (l).
(n) The Indiana board may base its final determination on a stipulation between the respondent and the petitioner. If the final determination is based on a stipulated assessed valuation of tangible property, the Indiana board may order the placement of a notation on the permanent assessment record of the tangible property that the assessed valuation was determined by stipulation. The Indiana board may:
(1) order that a final determination under this subsection has no precedential value; or
(2) specify a limited precedential value of a final determination under this subsection.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.70, SEC.4; P.L.74-1987, SEC.13; P.L.41-1993, SEC.14; P.L.86-1995, SEC.1; P.L.6-1997, SEC.74; P.L.198-2001, SEC.44; P.L.245-2003, SEC.13; P.L.1-2004, SEC.16 and P.L.23-2004, SEC.17; P.L.199-2005, SEC.9; P.L.154-2006, SEC.39; P.L.219-2007, SEC.40; P.L.112-2012, SEC.32.

IC 6-1.1-15-5
Rehearing; judicial review; procedure
Sec. 5. (a) Not later than fifteen (15) days after the Indiana board gives notice of its final determination under section 4 of this chapter to the party or the maximum allowable time for the issuance of a final determination by the Indiana board under section 4 of this chapter expires, a party to the proceeding may request a rehearing before the Indiana board. The Indiana board may conduct a rehearing and affirm or modify its final determination, giving the same notices after the rehearing as are required by section 4 of this chapter. The

Indiana board has fifteen (15) days after receiving a petition for a rehearing to determine whether to grant a rehearing. Failure to grant a rehearing not later than fifteen (15) days after receiving the petition shall be treated as a final determination to deny the petition. A petition for a rehearing does not toll the time in which to file a petition for judicial review unless the petition for rehearing is granted. If the Indiana board determines to rehear a final determination, the Indiana board:
(1) may conduct the additional hearings that the Indiana board determines necessary or review the written record without additional hearings; and
(2) shall issue a final determination not later than ninety (90) days after notifying the parties that the Indiana board will rehear the final determination.
If the Indiana board fails to make a final determination within the time allowed under subdivision (2), the entity that initiated the petition for rehearing may take no action and wait for the Indiana board to make a final determination or petition for judicial review under subsection (g).
(b) A party may petition for judicial review of the final determination of the Indiana board regarding the assessment or exemption of tangible property. In order to obtain judicial review under this section, a party must:
(1) file a petition with the Indiana tax court;
(2) serve a copy of the petition on:
(A) the county assessor;
(B) the attorney general; and
(C) any entity that filed an amicus curiae brief with the Indiana board; and
(3) file a written notice of appeal with the Indiana board informing the Indiana board of the party's intent to obtain judicial review.
Petitions for judicial review may be consolidated at the request of the appellants if it can be done in the interest of justice. The department of local government finance may intervene in an action taken under this subsection if the interpretation of a rule of the department is at issue in the action. The county assessor is a party to the review under this section.
(c) Except as provided in subsection (g), to initiate a proceeding for judicial review under this section, a party must take the action required by subsection (b) not later than:
(1) forty-five (45) days after the Indiana board gives the person notice of its final determination, unless a rehearing is conducted under subsection (a); or
(2) forty-five (45) days after the Indiana board gives the person notice under subsection (a) of its final determination, if a rehearing is conducted under subsection (a) or the maximum time elapses for the Indiana board to make a determination under this section.
(d) The failure of the Indiana board to conduct a hearing within

the period prescribed in section 4(e) or 4(f) of this chapter does not constitute notice to the party of an Indiana board final determination.
(e) The county assessor may petition for judicial review to the tax court in the manner prescribed in this section.
(f) The county assessor may not be represented by the attorney general in a judicial review initiated under subsection (b) by the county assessor.
(g) If the maximum time elapses for the Indiana board to give notice of its final determination under subsection (a) or section 4 of this chapter, a party may initiate a proceeding for judicial review by taking the action required by subsection (b) at any time after the maximum time elapses. If:
(1) a judicial proceeding is initiated under this subsection; and
(2) the Indiana board has not issued a determination;
the tax court shall determine the matter de novo.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.291-1985, SEC.5; P.L.74-1987, SEC.14; P.L.50-1990, SEC.1; P.L.6-1997, SEC.75; P.L.198-2001, SEC.45; P.L.178-2002, SEC.19; P.L.256-2003, SEC.12; P.L.245-2003, SEC.14; P.L.199-2005, SEC.10; P.L.219-2007, SEC.41.

IC 6-1.1-15-6
Record for judicial review
Sec. 6. (a) Except with respect to a petition filed under section 5(g) of this chapter, if a petition for judicial review is initiated by a person under section 5 of this chapter, the Indiana board shall prepare a certified record of the proceedings related to the petition.
(b) The record for judicial review required under subsection (a) must include the following documents and items:
(1) Copies of all papers submitted to the Indiana board during the course of the action and copies of all papers provided to the parties by the Indiana board. For purposes of this subdivision, the term "papers" includes, without limitation, all notices, petitions, motions, pleadings, orders, orders on rehearing, briefs, requests, intermediate rulings, photographs, and other written documents.
(2) Evidence received or considered by the Indiana board.
(3) A statement of whether a site inspection was conducted, and, if a site inspection was conducted, either:
(A) a summary report of the site inspection; or
(B) a videotape transcript of the site inspection.
(4) A statement of matters officially noticed.
(5) Proffers of proof and objections and rulings on them.
(6) Copies of proposed findings, requested orders, and exceptions.
(7) Either:
(A) a transcription of the audio tape of the hearing; or
(B) a transcript of the hearing prepared by a court reporter.
Copies of exhibits that, because of their nature, cannot be incorporated into the certified record must be kept by the Indiana

board until the appeal is finally terminated. However, this evidence must be briefly named and identified in the transcript of the evidence and proceedings.
(c) Except with respect to a petition filed under section 5(g) of this chapter, if the tax court judge finds that:
(1) a report of all or a part of the evidence or proceedings at a hearing conducted by the Indiana board was not made; or
(2) a transcript is unavailable;
a party to the appeal initiated under section 5 of this chapter may, at the discretion of the tax court judge, prepare a statement of the evidence or proceedings. The statement must be submitted to the tax court and also must be served on all other parties. A party to the proceeding may serve objections or prepare amendments to the statement not later than ten (10) days after service.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.198-2001, SEC.46; P.L.245-2003, SEC.15.

IC 6-1.1-15-7
Repealed
(Repealed by P.L.291-1985, SEC.18.)

IC 6-1.1-15-8
Remand by tax court; referral; petition for order to show cause
Sec. 8. (a) If a final determination by the Indiana board regarding the assessment or exemption of any tangible property is vacated, set aside, or adjudged null and void under the decision of the tax court, the matter of the assessment or exemption of the property shall be remanded to the Indiana board with instructions to the Indiana board to refer the matter to the:
(1) department of local government finance with respect to an appeal of a determination made by the department; or
(2) county board with respect to an appeal of a determination made by the county board;
to make another assessment or exemption determination. Upon remand, the Indiana board may take action only on those issues specified in the decision of the tax court.
(b) The department of local government finance or the county board shall take action on a case referred to it by the Indiana board under subsection (a) not later than ninety (90) days after the date the referral is made. The department of local government finance or the county board may petition the Indiana board at any time for an extension of the ninety (90) day period. An extension shall be granted upon a showing of reasonable cause.
(c) The taxpayer in a case remanded under subsection (a) may petition the tax court for an order requiring the department of local government finance or the county board to show cause why action has not been taken pursuant to the Indiana board's referral under subsection (a) if:
(1) at least ninety (90) days have elapsed since the referral was made; (2) the department of local government finance or the county board has not taken action on the issues specified in the tax court's decision; and
(3) an appeal of the tax court's decision has not been filed.
(d) If a case remanded under subsection (a) is appealed under section 5 of this chapter, the ninety (90) day period provided in subsection (b) is tolled until the appeal is concluded.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.86-1995, SEC.2; P.L.198-2001, SEC.47; P.L.178-2002, SEC.20; P.L.219-2007, SEC.42.

IC 6-1.1-15-9
Appeal of determination after remand
Sec. 9. (a) If the assessment or exemption of tangible property is corrected by the department of local government finance or the county board under section 8 of this chapter, the owner of the property has a right to appeal the final determination of the corrected assessment or exemption to the Indiana board. The county assessor also has a right to appeal the final determination of the reassessment or exemption by the department of local government finance or the county board, but only upon request by the county assessor, the township assessor (if any), or an affected taxing unit. If the appeal is taken at the request of an affected taxing unit, the taxing unit shall pay the costs of the appeal.
(b) An appeal under this section must be initiated in the manner prescribed in section 3 of this chapter or IC 6-1.5-5.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.291-1985, SEC.6; P.L.198-2001, SEC.48; P.L.90-2002, SEC.139; P.L.178-2002, SEC.21; P.L.199-2005, SEC.11; P.L.219-2007, SEC.43; P.L.146-2008, SEC.138.

IC 6-1.1-15-10
Pending review; effect on tax payment; posting of bond; separate assessed value record
Sec. 10. (a) If a petition for review to any board or a proceeding for judicial review in the tax court regarding an assessment or increase in assessment is pending, the taxes resulting from the assessment or increase in assessment are, notwithstanding the provisions of IC 6-1.1-22-9, not due until after the petition for review, or the proceeding for judicial review, is finally adjudicated and the assessment or increase in assessment is finally determined. However, even though a petition for review or a proceeding for judicial review is pending, the taxpayer shall pay taxes on the tangible property when the property tax installments come due, unless the collection of the taxes is enjoined under IC 33-26-6-2 pending a final determination in the proceeding for judicial review. The amount of taxes which the taxpayer is required to pay, pending the final determination of the assessment or increase in assessment, shall be based on:
(1) the assessed value reported by the taxpayer on the taxpayer's

personal property return if a personal property assessment, or an increase in such an assessment, is involved; or
(2) an amount based on the immediately preceding year's assessment of real property if an assessment, or increase in assessment, of real property is involved.
(b) If the petition for review or the proceeding for judicial review is not finally determined by the last installment date for the taxes, the taxpayer, upon showing of cause by a taxing official or at the tax court's discretion, may be required to post a bond or provide other security in an amount not to exceed the taxes resulting from the contested assessment or increase in assessment.
(c) Each county auditor shall keep separate on the tax duplicate a record of that portion of the assessed value of property that is described in IC 6-1.1-17-0.5(b). When establishing rates and calculating state school support, the department of local government finance shall exclude from assessed value in the county the net assessed value of property kept separate on the tax duplicate by the county auditor under IC 6-1.1-17-0.5.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.43, SEC.1; P.L.291-1985, SEC.7; P.L.63-1986, SEC.1; P.L.86-1995, SEC.3; P.L.291-2001, SEC.205; P.L.198-2001, SEC.49; P.L.1-2002, SEC.20; P.L.1-2004, SEC.17 and P.L.23-2004, SEC.18; P.L.219-2007, SEC.44; P.L.146-2008, SEC.139; P.L.137-2012, SEC.19.

IC 6-1.1-15-11
Refunds or tax credit
Sec. 11. (a) If a review or appeal authorized under this chapter results in a reduction of the amount of an assessment or if the department of local government finance on its own motion reduces an assessment, the taxpayer is entitled to a credit in the amount of any overpayment of tax on the next successive tax installment, if any, due in that year. After the credit is given, the county auditor shall:
(1) determine if a further amount is due the taxpayer; and
(2) if a further amount is due the taxpayer, notwithstanding IC 5-11-10-1 and IC 36-2-6-2, without a claim or an appropriation being required, pay the amount due the taxpayer.
The county auditor shall charge the amount refunded to the taxpayer against the accounts of the various taxing units to which the overpayment has been paid. The county auditor shall notify the county executive of the payment of the amount due.
(b) The notice provided under subsection (a) shall be treated as a claim by the taxpayer for the amount due referred to in subsection (a)(2).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.140; P.L.1-2004, SEC.18 and P.L.23-2004, SEC.19; P.L.1-2009, SEC.42; P.L.141-2009, SEC.6.

IC 6-1.1-15-12
Correction by county auditor of errors in tax duplicate; approvals

required; appeal; petition for correction of error not applicable to personal property return or utility property statement
Sec. 12. (a) Subject to the limitations contained in subsections (c) and (d), a county auditor shall correct errors which are discovered in the tax duplicate for any one (1) or more of the following reasons:
(1) The description of the real property was in error.
(2) The assessment was against the wrong person.
(3) Taxes on the same property were charged more than one (1) time in the same year.
(4) There was a mathematical error in computing the taxes or penalties on the taxes.
(5) There was an error in carrying delinquent taxes forward from one (1) tax duplicate to another.
(6) The taxes, as a matter of law, were illegal.
(7) There was a mathematical error in computing an assessment.
(8) Through an error of omission by any state or county officer, the taxpayer was not given:
(A) the proper credit under IC 6-1.1-20.6-7.5 for property taxes imposed for an assessment date after January 15, 2011;
(B) any other credit permitted by law;
(C) an exemption permitted by law; or
(D) a deduction permitted by law.
(b) The county auditor shall correct an error described under subsection (a)(1), (a)(2), (a)(3), (a)(4), or (a)(5) when the county auditor finds that the error exists.
(c) If the tax is based on an assessment made or determined by the department of local government finance, the county auditor shall not correct an error described under subsection (a)(6), (a)(7), or (a)(8) until after the correction is either approved by the department of local government finance or ordered by the tax court.
(d) If the tax is not based on an assessment made or determined by the department of local government finance, the county auditor shall correct an error described under subsection (a)(6), (a)(7), or (a)(8) only if the correction is first approved by at least two (2) of the following officials:
(1) The township assessor (if any).
(2) The county auditor.
(3) The county assessor.
If two (2) of these officials do not approve such a correction, the county auditor shall refer the matter to the county board for determination. The county board shall provide a copy of the determination to the taxpayer and to the county auditor.
(e) A taxpayer may appeal a determination of the county board to the Indiana board for a final administrative determination. An appeal under this section shall be conducted in the same manner as appeals under sections 4 through 8 of this chapter. The Indiana board shall send the final administrative determination to the taxpayer, the county auditor, the county assessor, and the township assessor (if any).
(f) If a correction or change is made in the tax duplicate after it is

delivered to the county treasurer, the county auditor shall transmit a certificate of correction to the county treasurer. The county treasurer shall keep the certificate as the voucher for settlement with the county auditor.
(g) A taxpayer that files a personal property tax return under IC 6-1.1-3 may not petition under this section for the correction of an error made by the taxpayer on the taxpayer's personal property tax return. If the taxpayer wishes to correct an error made by the taxpayer on the taxpayer's personal property tax return, the taxpayer must instead file an amended personal property tax return under IC 6-1.1-3-7.5.
(h) A taxpayer that files a statement under IC 6-1.1-8-19 may not petition under this section for the correction of an error made by the taxpayer on the taxpayer's statement. If the taxpayer wishes to correct an error made by the taxpayer on the taxpayer's statement, the taxpayer must instead initiate an objection under IC 6-1.1-8-28 or an appeal under IC 6-1.1-8-30.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.24-1986, SEC.16; P.L.41-1993, SEC.15; P.L.86-1995, SEC.4; P.L.6-1997, SEC.76; P.L.198-2001, SEC.50; P.L.90-2002, SEC.141; P.L.256-2003, SEC.13; P.L.219-2007, SEC.45; P.L.146-2008, SEC.140; P.L.182-2009(ss), SEC.112; P.L.172-2011, SEC.31.

IC 6-1.1-15-12.5
Correction of error on township assessor's initiative; credit for overpayment
Sec. 12.5. (a) If a township assessor determines that the township assessor has made an error concerning:
(1) the assessed valuation of property;
(2) the name of a taxpayer; or
(3) the description of property;
in an assessment, the township assessor shall on the township assessor's own initiative correct the error. However, the township assessor may not increase an assessment under this section. The township assessor shall correct the error in the assessment without requiring the taxpayer to file a notice with the county board requesting a review of the township assessor's original assessment.
(b) If a township assessor corrects an error under this section, the township assessor shall give notice of the correction to the taxpayer, the county auditor, and the county board.
(c) Subject to subsection (d), if a correction under this section results in a reduction of the amount of an assessment of a taxpayer's property, the taxpayer is entitled to a credit on the taxpayer's next tax installment equal to the amount of any overpayment of tax that resulted from the incorrect assessment.
(d) If the amount of the overpayment of tax exceeds the taxpayer's next tax installment, the taxpayer is entitled to:
(1) a credit in the full amount of the next tax installment; and
(2) credits on succeeding tax installments until the taxpayer has received total credits equal to the amount of the overpayment. As added by P.L.146-2008, SEC.141.

IC 6-1.1-15-13
Tax bill as notice
Sec. 13. If notice of the action of a board or official is not otherwise given in accordance with the general assessment provisions of this article, the receipt by the taxpayer of the tax bill resulting from that action is the taxpayer's notice for the purpose of determining the taxpayer's right to obtain a review or initiate an appeal under this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-15-14
Review; use of rules and consideration of circumstances at time of assessment
Sec. 14. In any assessment review, the assessing official shall:
(1) use the department of local government finance's rules in effect; and
(2) consider the conditions and circumstances of the property as they existed;
on the original assessment date of the property under review.
As added by P.L.74-1987, SEC.15. Amended by P.L.6-1997, SEC.77; P.L.90-2002, SEC.142; P.L.219-2007, SEC.46; P.L.146-2008, SEC.142.

IC 6-1.1-15-15
Class action suits
Sec. 15. A class action suit against the Indiana board or the department of local government finance may not be maintained in any court, including the Indiana tax court, on behalf of a person who has not complied with the requirements of this chapter or IC 6-1.1-26 before the certification of the class.
As added by P.L.41-1993, SEC.16. Amended by P.L.90-2002, SEC.143; P.L.154-2006, SEC.40.

IC 6-1.1-15-16
Evidence to be considered by county board and Indiana board of tax review
Sec. 16. Notwithstanding any provision in the 2002 Real Property Assessment Manual and Real Property Assessment Guidelines for 2002-Version A, incorporated by reference in 50 IAC 2.3-1-2, a county board or the Indiana board shall consider all evidence relevant to the assessment of real property regardless of whether the evidence was submitted to the township assessor (if any) or county assessor before the assessment of the property.
As added by P.L.178-2002, SEC.22. Amended by P.L.219-2007, SEC.47; P.L.146-2008, SEC.143.

IC 6-1.1-15-17
Repealed (Repealed by P.L.6-2012, SEC.42; P.L.6-2012, SEC.43.)

IC 6-1.1-15-17.2
Burden of proof for certain increased assessments
Sec. 17.2. This section applies to any review or appeal of an assessment under this chapter if the assessment that is the subject of the review or appeal increased the assessed value of the assessed property by more than five percent (5%) over the assessed value determined by the county assessor or township assessor (if any) for the immediately preceding assessment date for the same property. The county assessor or township assessor making the assessment has the burden of proving that the assessment is correct in any review or appeal under this chapter and in any appeals taken to the Indiana board of tax review or to the Indiana tax court.
As added by P.L.6-2012, SEC.44.

IC 6-1.1-15-17.3
Restrictions on serving as a tax representative
Sec. 17.3. (a) As used in this section, "tax official" means:
(1) a township assessor;
(2) a county assessor;
(3) a county auditor;
(4) a county treasurer;
(5) a member of a county board; or
(6) any employee, contract employee, or independent contractor of an individual described in subdivisions (1) through (5).
(b) Except as provided in subsection (c), a tax official in a county may not serve as a tax representative of any taxpayer with respect to property subject to property taxes in the county before the county board of that county or the Indiana board. The prohibition under this subsection applies regardless of whether or not the individual receives any compensation for the representation or assistance.
(c) Subsection (b) does not:
(1) prohibit a contract employee or independent contractor of a tax official from serving as a tax representative before the county board or Indiana board for a taxpayer with respect to property subject to property taxes in the county unless the contract employee or independent contractor personally and substantially participated in the assessment of the property; or
(2) prohibit an individual from appearing before the county board or Indiana board regarding property owned by the individual.
(d) An individual who is a former county assessor, former township assessor, former employee or contract employee of a county assessor or township assessor, or an independent contractor formerly employed by a county assessor or township assessor may not serve as a tax representative for or otherwise assist another person in an assessment appeal before a county board or the Indiana board if:
(1) the appeal involves the assessment of property located in: (A) the county in which the individual was the county assessor or was an employee, contract employee, or independent contractor of the county assessor; or
(B) the township in which the individual was the township assessor or was an employee, contract employee, or independent contractor of the township assessor; and
(2) while the individual was the county assessor or township assessor, was employed by or a contract employee of the county assessor or the township assessor, or was an independent contractor for the county assessor or the township assessor, the individual personally and substantially participated in the assessment of the property.
The prohibition under this subsection applies regardless of whether the individual receives any compensation for the representation or assistance. However, this subsection does not prohibit an individual from appearing before the Indiana board or county board regarding property owned by the individual.
As added by P.L.157-2011, SEC.1.

IC 6-1.1-15-17.4
Certain rule void to extent it establishes shelter allowance for residence
Sec. 17.4. 50 IAC 2.3 (including the 2002 Real Property Assessment Manual and the Real Property Assessment Guidelines for 2002-Version A) and any other rule adopted by the state board of tax commissioners or the department of local government finance is void to the extent that it establishes a shelter allowance for real property used as a residence. It is the intent of the general assembly that the standard deduction under IC 6-1.1-12-37 is the method through which any relief that would have been granted through a shelter allowance shall be given to taxpayers.
As added by P.L.6-2012, SEC.45.

IC 6-1.1-15-18
Value in use; evidence of comparable properties
Sec. 18. (a) This section applies to an appeal to which this chapter applies, including any review by the board of tax review or the tax court.
(b) This section applies to any proceeding pending or commenced after June 30, 2012.
(c) To accurately determine market-value-in-use, a taxpayer or an assessing official may:
(1) in a proceeding concerning residential property, introduce evidence of the assessments of comparable properties located in the same taxing district or within two (2) miles of a boundary of the taxing district; and
(2) in a proceeding concerning property that is not residential property, introduce evidence of the assessments of any relevant, comparable property.
However, in a proceeding described in subdivision (2), preference

shall be given to comparable properties that are located in the same taxing district or within two (2) miles of a boundary of the taxing district. The determination of whether properties are comparable shall be made using generally accepted appraisal and assessment practices.
As added by P.L.146-2012, SEC.5.



CHAPTER 16. LIMITATIONS ON THE POWERS OF OFFICIALS AND BOARDS TO CHANGE PERSONAL PROPERTY ASSESSMENTS

evade the payment of property taxes.
(e) A taxpayer may appeal a preliminary determination of the department of local government finance under subsection (a)(3) to the Indiana board. An appeal under this subdivision shall be conducted in the same manner as an appeal under IC 6-1.1-15-4 through IC 6-1.1-15-8. A preliminary determination that is not appealed under this subsection is a final unappealable order of the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.69-1983, SEC.4; P.L.6-1997, SEC.78; P.L.90-2002, SEC.144; P.L.146-2008, SEC.144.

IC 6-1.1-16-2
Failure to meet notice and time requirements; petition for review
Sec. 2. (a) If a county property tax assessment board of appeals fails to change an assessed value claimed by a taxpayer on a personal property return and give notice of the change within the time prescribed in section 1(a)(2) of this chapter, the township assessor, or the county assessor if there is no township assessor for the township, may file a petition for review of the assessment by the Indiana board. The township or county assessor must file the petition for review in the manner provided in IC 6-1.1-15-3(d). The period for filing the petition begins to run on the last day that the county board is permitted to act on the assessment under section 1(a)(2) of this chapter as though the board acted and gave notice of its action on that day.
(b) Notwithstanding section 1(a)(3) of this chapter, the department of local government finance shall reassess tangible property when an appealed assessment of the property is remanded to the board under IC 6-1.1-15-8.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.79; P.L.90-2002, SEC.145; P.L.219-2007, SEC.48; P.L.146-2008, SEC.145.

IC 6-1.1-16-3
Special session of board of appeals; expenses
Sec. 3. (a) If a county property tax assessment board of appeals is unable to take action on an assessment within the time period prescribed in section 1(a)(2) of this chapter because the board is no longer in session, the board shall file with the department of local government finance a written petition requesting permission to conduct a special session for the purpose of reviewing the assessment within the required time period. If the department of local government finance approves the petition, it shall specify:
(1) the number of session days granted to the county property tax assessment board of appeals; and
(2) the termination date of the special session.
(b) The county auditor shall pay the expenses and per diem allowances resulting from the special session. The county auditor shall draw warrants for these items on county funds not otherwise

appropriated, without further appropriations being required for the disbursements.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.74-1987, SEC.16; P.L.6-1997, SEC.80; P.L.90-2002, SEC.146.

IC 6-1.1-16-4
Application of chapter; conflicting provisions
Sec. 4. The provisions of this chapter do not extend the period within which an assessment or change in an assessment may be made. If a shorter period for action and notice is provided elsewhere in this article, that provision controls. However, if any other conflict exists between the provisions of this chapter and the other provisions of this article, the provisions of this chapter control with respect to assessment adjustments.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 17. PROCEDURES FOR FIXING AND REVIEWING BUDGETS, TAX RATES, AND TAX LEVIES

commissioners, to the fiscal officer of each political subdivision of the county and to the department of local government finance. The certified statement must list any adjustments to the amount of the reduction under this subsection and the information submitted under section 1 of this chapter that are necessary. The county auditor shall keep separately on the tax duplicate the amount of any reductions made under this subsection. The maximum amount of the reduction authorized under this subsection is determined under subsection (e).
(e) The amount of the reduction in a taxing district's net assessed value for a calendar year under subsection (d) may not exceed two percent (2%) of the net assessed value of tangible property subject to assessment in the taxing district in that calendar year.
(f) The amount of a reduction under subsection (d) may not be offered in a proceeding before the:
(1) county property tax assessment board of appeals;
(2) Indiana board; or
(3) Indiana tax court;
as evidence that a particular parcel has been improperly assessed.
As added by P.L.291-2001, SEC.206. Amended by P.L.154-2006, SEC.41; P.L.144-2008, SEC.39; P.L.90-2009, SEC.2; P.L.182-2009(ss), SEC.113; P.L.137-2012, SEC.20.

IC 6-1.1-17-1 Version a
County auditor certified statement; amendment of statement
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 1. (a) On or before August 1 of each year, the county auditor shall send a certified statement, under the seal of the board of county commissioners, to the fiscal officer of each political subdivision of the county and the department of local government finance. The statement shall contain:
(1) information concerning the assessed valuation in the political subdivision for the next calendar year;
(2) an estimate of the taxes to be distributed to the political subdivision during the last six (6) months of the current calendar year;
(3) the current assessed valuation as shown on the abstract of charges;
(4) the average growth in assessed valuation in the political subdivision over the preceding three (3) budget years, excluding years in which a general reassessment occurs, determined according to procedures established by the department of local government finance;
(5) the amount of the political subdivision's net assessed valuation reduction determined under section 0.5(d) of this chapter;
(6) for counties with taxing units that cross into or intersect with other counties, the assessed valuation as shown on the most current abstract of property; and
(7) any other information at the disposal of the county auditor

that might affect the assessed value used in the budget adoption process.
(b) The estimate of taxes to be distributed shall be based on:
(1) the abstract of taxes levied and collectible for the current calendar year, less any taxes previously distributed for the calendar year; and
(2) any other information at the disposal of the county auditor which might affect the estimate.
(c) The fiscal officer of each political subdivision shall present the county auditor's statement to the proper officers of the political subdivision.
(d) Subject to subsection (e), after the county auditor sends a certified statement under subsection (a) or an amended certified statement under this subsection with respect to a political subdivision and before the department of local government finance certifies its action with respect to the political subdivision under section 16(f) of this chapter, the county auditor may amend the information concerning assessed valuation included in the earlier certified statement. The county auditor shall send a certified statement amended under this subsection, under the seal of the board of county commissioners, to:
(1) the fiscal officer of each political subdivision affected by the amendment; and
(2) the department of local government finance.
(e) Except as provided in subsection (f), before the county auditor makes an amendment under subsection (d), the county auditor must provide an opportunity for public comment on the proposed amendment at a public hearing. The county auditor must give notice of the hearing under IC 5-3-1. If the county auditor makes the amendment as a result of information provided to the county auditor by an assessor, the county auditor shall give notice of the public hearing to the assessor.
(f) The county auditor is not required to hold a public hearing under subsection (e) if:
(1) the amendment under subsection (d) is proposed to correct a mathematical error made in the determination of the amount of assessed valuation included in the earlier certified statement;
(2) the amendment under subsection (d) is proposed to add to the amount of assessed valuation included in the earlier certified statement assessed valuation of omitted property discovered after the county auditor sent the earlier certified statement; or
(3) the county auditor determines that the amendment under subsection (d) will not result in an increase in the tax rate or tax rates of the political subdivision.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.37-1992, SEC.4; P.L.49-1996, SEC.1; P.L.50-1996, SEC.1; P.L.90-2002, SEC.147; P.L.154-2006, SEC.42; P.L.146-2008, SEC.146; P.L.1-2010, SEC.25; P.L.137-2012, SEC.21.
IC 6-1.1-17-1 Version b
County auditor certified statement; amendment of statement
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. (a) On or before August 1 of each year, the county auditor shall send a certified statement, under the seal of the board of county commissioners, to the fiscal officer of each political subdivision of the county and the department of local government finance. The statement must contain:
(1) information concerning the assessed valuation in the political subdivision for the next calendar year;
(2) an estimate of the taxes to be distributed to the political subdivision during the last six (6) months of the current calendar year;
(3) the current assessed valuation as shown on the abstract of charges;
(4) the average growth in assessed valuation in the political subdivision over the preceding three (3) budget years, adjusted according to procedures established by the department of local government finance to account for reassessment under IC 6-1.1-4-4 or IC 6-1.1-4-4.2;
(5) the amount of the political subdivision's net assessed valuation reduction determined under section 0.5(d) of this chapter;
(6) for counties with taxing units that cross into or intersect with other counties, the assessed valuation as shown on the most current abstract of property; and
(7) any other information at the disposal of the county auditor that might affect the assessed value used in the budget adoption process.
(b) The estimate of taxes to be distributed shall be based on:
(1) the abstract of taxes levied and collectible for the current calendar year, less any taxes previously distributed for the calendar year; and
(2) any other information at the disposal of the county auditor which might affect the estimate.
(c) The fiscal officer of each political subdivision shall present the county auditor's statement to the proper officers of the political subdivision.
(d) Subject to subsection (e), after the county auditor sends a certified statement under subsection (a) or an amended certified statement under this subsection with respect to a political subdivision and before the department of local government finance certifies its action with respect to the political subdivision under section 16(f) of this chapter, the county auditor may amend the information concerning assessed valuation included in the earlier certified statement. The county auditor shall send a certified statement amended under this subsection, under the seal of the board of county commissioners, to:
(1) the fiscal officer of each political subdivision affected by

the amendment; and
(2) the department of local government finance.
(e) Except as provided in subsection (f), before the county auditor makes an amendment under subsection (d), the county auditor must provide an opportunity for public comment on the proposed amendment at a public hearing. The county auditor must give notice of the hearing under IC 5-3-1. If the county auditor makes the amendment as a result of information provided to the county auditor by an assessor, the county auditor shall give notice of the public hearing to the assessor.
(f) The county auditor is not required to hold a public hearing under subsection (e) if:
(1) the amendment under subsection (d) is proposed to correct a mathematical error made in the determination of the amount of assessed valuation included in the earlier certified statement;
(2) the amendment under subsection (d) is proposed to add to the amount of assessed valuation included in the earlier certified statement assessed valuation of omitted property discovered after the county auditor sent the earlier certified statement; or
(3) the county auditor determines that the amendment under subsection (d) will not result in an increase in the tax rate or tax rates of the political subdivision.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.37-1992, SEC.4; P.L.49-1996, SEC.1; P.L.50-1996, SEC.1; P.L.90-2002, SEC.147; P.L.154-2006, SEC.42; P.L.146-2008, SEC.146; P.L.1-2010, SEC.25; P.L.137-2012, SEC.21; P.L.112-2012, SEC.33; P.L.137-2012, SEC.22.

IC 6-1.1-17-2
Budget estimates
Sec. 2. (a) When formulating an annual budget estimate, the proper officers of a political subdivision shall prepare an estimate of the amount of revenue which the political subdivision will receive from the state for and during the budget year for which the budget is being formulated. These estimated revenues shall be shown in the budget estimate and shall be taken into consideration in calculating the tax levy which is to be made for the ensuing calendar year. However, this section does not apply to funds to be received from the state or the federal government for:
(1) township assistance;
(2) unemployment relief;
(3) old age pensions; or
(4) other funds which may at any time be made available under "The Economic Security Act" or under any other federal act which provides for civil and public works projects.
(b) When formulating an annual budget estimate, the proper officers of a political subdivision shall prepare an estimate of the amount of revenue that the political subdivision will receive under a development agreement (as defined in IC 36-1-8-9.5) for and

during the budget year for which the budget is being formulated. Revenue received under a development agreement may not be used to reduce the political subdivision's maximum levy under IC 6-1.1-18.5 but may be used at the discretion of the political subdivision to reduce the property tax levy of the political subdivision for a particular year.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.50-1996, SEC.2; P.L.73-2005, SEC.1; P.L.199-2005, SEC.12; P.L.1-2006, SEC.135.

IC 6-1.1-17-3
Formulation of local budgets, rates, and levies; public notice; solid waste management district public hearing; township trustee estimate of cost of township assistance
Sec. 3. (a) The proper officers of a political subdivision shall formulate its estimated budget and its proposed tax rate and tax levy on the form prescribed by the department of local government finance and approved by the state board of accounts. The political subdivision or appropriate fiscal body, if the political subdivision is subject to section 20 of this chapter, shall give notice by publication to taxpayers of:
(1) the estimated budget;
(2) the estimated maximum permissible levy;
(3) the current and proposed tax levies of each fund; and
(4) the amounts of excessive levy appeals to be requested.
The political subdivision or appropriate fiscal body shall also state the time and place at which the political subdivision or appropriate fiscal body will hold a public hearing on these items. The political subdivision or appropriate fiscal body shall publish the notice twice in accordance with IC 5-3-1 with the first publication at least ten (10) days before the date fixed for the public hearing. The first publication must be before September 14, and the second publication must be before September 21 of the year. The political subdivision shall pay for the publishing of the notice.
(b) The board of directors of a solid waste management district established under IC 13-21 or IC 13-9.5-2 (before its repeal) may conduct the public hearing required under subsection (a):
(1) in any county of the solid waste management district; and
(2) in accordance with the annual notice of meetings published under IC 13-21-5-2.
(c) The trustee of each township in the county shall estimate the amount necessary to meet the cost of township assistance in the township for the ensuing calendar year. The township board shall adopt with the township budget a tax rate sufficient to meet the estimated cost of township assistance. The taxes collected as a result of the tax rate adopted under this subsection are credited to the township assistance fund.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.45, SEC.5; P.L.34-1994, SEC.1; P.L.33-1994, SEC.1; P.L.1-1996, SEC.41; P.L.51-1996, SEC.1; P.L.49-1996, SEC.2;

P.L.2-1997, SEC.17; P.L.50-1996, SEC.3; P.L.90-2002, SEC.148; P.L.178-2002, SEC.23; P.L.256-2003, SEC.14; P.L.73-2005, SEC.2; P.L.234-2005, SEC.3; P.L.162-2006, SEC.3; P.L.219-2007, SEC.49; P.L.224-2007, SEC.5; P.L.3-2008, SEC.41; P.L.146-2008, SEC.147; P.L.87-2009, SEC.6; P.L.136-2009, SEC.6; P.L.182-2009(ss), SEC.114; P.L.137-2012, SEC.23.

IC 6-1.1-17-3.5
County fiscal body review of rates, levies, and budgets of taxing units; deadline for filing; consequence of failure to act by taxing unit or fiscal body
Sec. 3.5. (a) This section does not apply to taxing units located in a county in which a county board of tax adjustment reviews budgets, tax rates, and tax levies. This section does not apply to a taxing unit that has its proposed budget and proposed property tax levy approved under section 20 or 20.3 of this chapter or IC 36-3-6-9.
(b) This section applies to a taxing unit other than a county. If a taxing unit will impose property taxes due and payable in the ensuing calendar year, the taxing unit shall file the following information in the manner prescribed by the department of local government finance with the fiscal body of the county in which the taxing unit is located:
(1) A statement of the proposed or estimated tax rate and tax levy for the taxing unit for the ensuing budget year.
(2) In the case of a taxing unit other than a school corporation, a copy of the taxing unit's proposed budget for the ensuing budget year.
(c) In the case of a taxing unit located in more than one (1) county, the taxing unit shall file the information under subsection (b) with the fiscal body of the county in which the greatest part of the taxing unit's net assessed valuation is located.
(d) A taxing unit must file the information under subsection (b) before September 2 of a year.
(e) A county fiscal body shall complete the following in a manner prescribed by the department of local government finance before October 2 of a year:
(1) Review any proposed or estimated tax rate or tax levy filed by a taxing unit with the county fiscal body under this section.
(2) In the case of a taxing unit other than a school corporation, review any proposed or estimated budget filed by a taxing unit with the county fiscal body under this section.
(3) In the case of a taxing unit other than a school corporation, issue a nonbinding recommendation to a taxing unit regarding the taxing unit's proposed or estimated tax rate or tax levy or proposed budget.
(f) The recommendation under subsection (e) must include a comparison of any increase in the taxing unit's budget or tax levy to:
(1) the average increase in Indiana nonfarm personal income for the preceding six (6) calendar years and the average increase in nonfarm personal income for the county for the preceding six (6) calendar years; and (2) increases in the budgets and tax levies of other taxing units in the county.
(g) The department of local government finance must provide each county fiscal body with the most recent available information concerning increases in Indiana nonfarm personal income and increases in county nonfarm personal income.
(h) If a taxing unit fails to file the information required by subsection (b) with the fiscal body of the county in which the taxing unit is located by the time prescribed in subsection (d), the most recent annual appropriations and annual tax levy of that taxing unit are continued for the ensuing budget year.
(i) If a county fiscal body fails to complete the requirements of subsection (e) before the deadline in subsection (e) for any taxing unit subject to this section, the most recent annual appropriations and annual tax levy of the county are continued for the ensuing budget year.
As added by P.L.146-2008, SEC.148. Amended by P.L.182-2009(ss), SEC.115; P.L.137-2012, SEC.24.

IC 6-1.1-17-4
Repealed
(Repealed by Acts 1981, P.L.45, SEC.105.)

IC 6-1.1-17-5
Time for meetings to set local budget, rate, and levy; taxpayer objections; information to be filed with the county auditor by civil taxing units; presentation of information to county board of tax adjustment; carryover of appropriations if budget, rate, and levy not set
Sec. 5. (a) The officers of political subdivisions shall meet each year to fix the budget, tax rate, and tax levy of their respective subdivisions for the ensuing budget year as follows:
(1) The board of school trustees of a school corporation that is located in a city having a population of more than one hundred thousand (100,000) but less than one hundred ten thousand (110,000), not later than:
(A) the time required in section 5.6(b) of this chapter; or
(B) November 1 if a resolution adopted under section 5.6(d) of this chapter is in effect.
(2) The proper officers of all other political subdivisions that are not school corporations, not later than November 1.
(3) The governing body of a school corporation (other than a school corporation described in subdivision (1)) that elects to adopt a budget under section 5.6 of this chapter for budget years beginning after June 30, 2011, not later than the time required under section 5.6(b) of this chapter for budget years beginning after June 30, 2011.
(4) The governing body of a school corporation that is not described in subdivision (1) or (3), not later than November 1.
Except in a consolidated city and county and in a second class city,

the public hearing required by section 3 of this chapter must be completed at least ten (10) days before the proper officers of the political subdivision meet to fix the budget, tax rate, and tax levy. In a consolidated city and county and in a second class city, that public hearing, by any committee or by the entire fiscal body, may be held at any time after introduction of the budget.
(b) Ten (10) or more taxpayers may object to a budget, tax rate, or tax levy of a political subdivision fixed under subsection (a) by filing an objection petition with the proper officers of the political subdivision not more than seven (7) days after the hearing. The objection petition must specifically identify the provisions of the budget, tax rate, and tax levy to which the taxpayers object.
(c) If a petition is filed under subsection (b), the fiscal body of the political subdivision shall adopt with its budget a finding concerning the objections in the petition and any testimony presented at the adoption hearing.
(d) This subsection does not apply to a school corporation. Each year at least two (2) days before the first meeting of the county board of tax adjustment held under IC 6-1.1-29-4, a political subdivision shall file with the county auditor:
(1) a statement of the tax rate and levy fixed by the political subdivision for the ensuing budget year;
(2) two (2) copies of the budget adopted by the political subdivision for the ensuing budget year; and
(3) two (2) copies of any findings adopted under subsection (c).
Each year the county auditor shall present these items to the county board of tax adjustment at the board's first meeting under IC 6-1.1-29-4.
(e) In a consolidated city and county and in a second class city, the clerk of the fiscal body shall, notwithstanding subsection (d), file the adopted budget and tax ordinances with the county board of tax adjustment within two (2) days after the ordinances are signed by the executive, or within two (2) days after action is taken by the fiscal body to override a veto of the ordinances, whichever is later.
(f) If a fiscal body does not fix the budget, tax rate, and tax levy of the political subdivisions for the ensuing budget year as required under this section, the most recent annual appropriations and annual tax levy are continued for the ensuing budget year.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.57, SEC.1; Acts 1980, P.L.8, SEC.53; Acts 1981, P.L.52, SEC.2; P.L.8-1987, SEC.11; P.L.8-1989, SEC.24; P.L.81-1989, SEC.1; P.L.44-1991, SEC.2; P.L.1-1992, SEC.15; P.L.35-1994, SEC.1; P.L.34-1994, SEC.2; P.L.1-1996, SEC.42; P.L.49-1996, SEC.3; P.L.50-1996, SEC.4; P.L.96-2000, SEC.1; P.L.178-2001, SEC.1; P.L.177-2002, SEC.6; P.L.170-2002, SEC.19; P.L.178-2002, SEC.24; P.L.1-2003, SEC.23; P.L.169-2006, SEC.8; P.L.219-2007, SEC.50; P.L.224-2007, SEC.6; P.L.3-2008, SEC.42; P.L.146-2008, SEC.149; P.L.182-2009(ss), SEC.116; P.L.111-2010, SEC.1; P.L.119-2012, SEC.30.
IC 6-1.1-17-5.1
Repealed
(Repealed by P.L.96-2000, SEC.8.)

IC 6-1.1-17-5.6
School corporations; adoption of resolution
Sec. 5.6. (a) For budget years beginning before July 1, 2011, this section applies only to a school corporation that is located in a city having a population of more than one hundred thousand (100,000) but less than one hundred ten thousand (110,000). For budget years beginning after June 30, 2011, this section applies to all school corporations. Beginning in 2011, each school corporation may elect to adopt a budget under this section that applies from July 1 of the year through June 30 of the following year. In the initial budget adopted by a school corporation under this section, the first six (6) months of that initial budget must be consistent with the last six (6) months of the budget adopted by the school corporation for the calendar year in which the school corporation elects by resolution to begin adopting budgets that correspond to the state fiscal year. A corporation shall submit a copy of the resolution to the department of local government finance and the department of education not more than thirty (30) days after the date the governing body adopts the resolution.
(b) Before February 1 of each year, the officers of the school corporation shall meet to fix the budget for the school corporation for the ensuing budget year, with notice given by the same officers. However, if a resolution adopted under subsection (d) is in effect, the officers shall meet to fix the budget for the ensuing budget year before November 1.
(c) Each year, at least two (2) days before the first meeting of the county board of tax adjustment held under IC 6-1.1-29-4, the school corporation shall file with the county auditor:
(1) a statement of the tax rate and tax levy fixed by the school corporation for the ensuing budget year;
(2) two (2) copies of the budget adopted by the school corporation for the ensuing budget year; and
(3) any written notification from the department of local government finance under section 16(i) of this chapter that specifies a proposed revision, reduction, or increase in the budget adopted by the school corporation for the ensuing budget year.
Each year the county auditor shall present these items to the county board of tax adjustment at the board's first meeting under IC 6-1.1-29-4.
(d) The governing body of the school corporation may adopt a resolution to cease using a school year budget year and return to using a calendar year budget year. A resolution adopted under this subsection must be adopted after January 1 and before July 1. The school corporation's initial calendar year budget year following the adoption of a resolution under this subsection begins on January 1 of

the year following the year the resolution is adopted. The first six (6) months of the initial calendar year budget for the school corporation must be consistent with the last six (6) months of the final school year budget fixed by the department of local government finance before the adoption of a resolution under this subsection.
(e) A resolution adopted under subsection (d) may be rescinded by a subsequent resolution adopted by the governing body. If the governing body of the school corporation rescinds a resolution adopted under subsection (d) and returns to a school year budget year, the school corporation's initial school year budget year begins on July 1 following the adoption of the rescinding resolution and ends on June 30 of the following year. The first six (6) months of the initial school year budget for the school corporation must be consistent with the last six (6) months of the last calendar year budget fixed by the department of local government finance before the adoption of a rescinding resolution under this subsection.
As added by P.L.178-2001, SEC.2. Amended by P.L.90-2002, SEC.149; P.L.177-2002, SEC.7; P.L.219-2007, SEC.51; P.L.224-2007, SEC.7; P.L.3-2008, SEC.43; P.L.146-2008, SEC.150; P.L.182-2009(ss), SEC.117; P.L.111-2010, SEC.2; P.L.119-2012, SEC.31.

IC 6-1.1-17-6
Review by county board; revision
Sec. 6. (a) The county board of tax adjustment shall review the budget, tax rate, and tax levy of each political subdivision filed with the county auditor under section 5 or 5.6 of this chapter. The board shall revise or reduce, but not increase, any budget, tax rate, or tax levy in order:
(1) to limit the tax rate to the maximum amount permitted under IC 6-1.1-18; and
(2) to limit the budget to the amount of revenue to be available in the ensuing budget year for the political subdivision.
(b) The county board of tax adjustment shall make a revision or reduction in a political subdivision's budget only with respect to the total amounts budgeted for each office or department within each of the major budget classifications prescribed by the state board of accounts.
(c) When the county board of tax adjustment makes a revision or reduction in a budget, tax rate, or tax levy, it shall file with the county auditor a written order which indicates the action taken. If the board reduces the budget, it shall also indicate the reason for the reduction in the order. The chairman of the county board shall sign the order.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.50-1996, SEC.6; P.L.178-2001, SEC.3; P.L.224-2007, SEC.8; P.L.146-2008, SEC.151.

IC 6-1.1-17-7
Multiple county political subdivision; filing budget, tax levy, and

tax rate; jurisdiction
Sec. 7. If the boundaries of a political subdivision cross one (1) or more county lines, the budget, tax levy, and tax rate fixed by the political subdivision shall be filed with the county auditor of each affected county in the manner prescribed in section 5 or 5.6 of this chapter. The board of tax adjustment of the county which contains the largest portion of the value of property taxable by the political subdivision, as determined from the abstracts of taxable values last filed with the auditor of state, has jurisdiction over the budget, tax rate, and tax levy to the same extent as if the property taxable by the political subdivision were wholly within the county. The secretary of the county board of tax adjustment shall notify the county auditor of each affected county of the action of the board. Appeals from actions of the county board of tax adjustment may be initiated in any affected county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.50-1996, SEC.7; P.L.178-2001, SEC.4; P.L.224-2007, SEC.9; P.L.146-2008, SEC.152.

IC 6-1.1-17-8
Maximum aggregate tax rate; inadequacy; recommendations
Sec. 8. (a) If the county board of tax adjustment determines that the maximum aggregate tax rate permitted within a political subdivision under IC 6-1.1-18 is inadequate, the county board shall, subject to the limitations prescribed in IC 20-45-4 (before January 1, 2009), file its written recommendations in duplicate with the county auditor. The board shall include with its recommendations:
(1) an analysis of the aggregate tax rate within the political subdivision;
(2) a recommended breakdown of the aggregate tax rate among the political subdivisions whose tax rates compose the aggregate tax rate within the political subdivision; and
(3) any other information that the county board considers relevant to the matter.
(b) The county auditor shall forward one (1) copy of the county board's recommendations to the department of local government finance and shall retain the other copy in the county auditor's office. The department of local government finance shall, in the manner prescribed in section 16 of this chapter, review the budgets by fund, tax rates, and tax levies of the political subdivisions described in subsection (a)(2).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.150; P.L.228-2005, SEC.19; P.L.2-2006, SEC.37; P.L.224-2007, SEC.10; P.L.146-2008, SEC.153.

IC 6-1.1-17-8.5
Review by department if assessed value reduced; appeal
Sec. 8.5. (a) If a county auditor reduces a taxing unit's net assessed valuation under section 0.5(d) of this chapter, the department of local government finance shall, in the manner

prescribed in section 16 of this chapter, review the budget, tax rate, and tax levy of the taxing unit.
(b) The county auditor may appeal to the department of local government finance to reduce a taxing unit's net assessed valuation by an amount that exceeds the limits set forth in section 0.5(e) of this chapter. The department of local government finance:
(1) may require the county auditor to submit supporting information with the county auditor's appeal;
(2) shall consider the appeal at the time of the review required by subsection (a); and
(3) may approve, modify and approve, or reject the amount of the reduction sought in the appeal.
As added by P.L.154-2006, SEC.43. Amended by P.L.137-2012, SEC.25.

IC 6-1.1-17-9
Deadline for completion of duties by county board of tax adjustment; county auditor action if county board fails to act
Sec. 9. (a) The county board of tax adjustment shall complete the duties assigned to it under this chapter on or before November 2 of each year, except that in a consolidated city and county and in a county containing a second class city, the duties of this board need not be completed until December 1 of each year.
(b) If the county board of tax adjustment fails to complete the duties assigned to it within the time prescribed in this section or to reduce aggregate tax rates so that they do not exceed the maximum rates permitted under IC 6-1.1-18, the county auditor shall calculate and fix the tax rate within each political subdivision of the county so that the maximum rate permitted under IC 6-1.1-18 is not exceeded.
(c) When the county auditor calculates and fixes tax rates, the county auditor shall send a certificate notice of those rates to each political subdivision of the county. The county auditor shall send these notices within five (5) days after:
(1) publication of the notice required by section 12 of this chapter; or
(2) the tax rates are calculated and fixed by the county auditor;
whichever applies.
(d) When the county auditor calculates and fixes tax rates, that action shall be treated as if it were the action of the county board of tax adjustment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.52, SEC.3; P.L.44-1991, SEC.3; P.L.224-2007, SEC.11; P.L.146-2008, SEC.154; P.L.182-2009(ss), SEC.118.

IC 6-1.1-17-10
Maximum aggregate tax rate; exceeding; procedure
Sec. 10. When the aggregate tax rate within a political subdivision, as approved or modified by the county board of tax adjustment (before January 1, 2009), exceeds the maximum aggregate tax rate prescribed in IC 6-1.1-18-3(a), the county auditor

shall certify the budgets, tax rates, and tax levies of the political subdivisions whose tax rates compose the aggregate tax rate within the political subdivision, as approved or modified by the county board, to the department of local government finance for final review. For purposes of this section, the maximum aggregate tax rate limit exceptions provided in IC 6-1.1-18-3(b) do not apply.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.151; P.L.224-2007, SEC.12; P.L.146-2008, SEC.155.

IC 6-1.1-17-11
Final budget, tax rate, and tax levy; appeal and review
Sec. 11. A budget, tax rate, or tax levy of a political subdivision, as approved or modified by the county board of tax adjustment, is final unless:
(1) action is taken by the county auditor in the manner provided under section 9 of this chapter;
(2) the action of the county board is subject to review by the department of local government finance under section 8 or 10 of this chapter; or
(3) an appeal to the department of local government finance is initiated with respect to the budget, tax rate, or tax levy.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.50-1996, SEC.8; P.L.90-2002, SEC.152; P.L.224-2007, SEC.13; P.L.146-2008, SEC.156.

IC 6-1.1-17-12
County auditor notice to taxpayers of modification of budgets, rates, and levies by county board of tax adjustment; notice of appeal opportunity
Sec. 12. If the budgets, tax rates, or tax levies are modified by the county board of tax adjustment or county auditor, the county auditor shall within fifteen (15) days of the modification prepare a notice of the tax rates to be charged on each one hundred dollars ($100) of assessed valuation for the various funds in each taxing district. The notice shall also inform the taxpayers of the manner in which they may initiate an appeal of the modification by the county board or county auditor. The county auditor shall post the notice at the county courthouse and publish it in two (2) newspapers which represent different political parties and which have a general circulation in the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.52, SEC.4; P.L.224-2007, SEC.14; P.L.146-2008, SEC.157; P.L.182-2009(ss), SEC.119.

IC 6-1.1-17-13
Appeal by taxpayers of modification of budgets, rates, and levies by county board of tax adjustment; action on the appeal required by the department of local government finance
Sec. 13. (a) Ten (10) or more taxpayers or one (1) taxpayer that owns property that represents at least ten percent (10%) of the

taxable assessed valuation in the political subdivision may initiate an appeal from the county board of tax adjustment's or county auditor's modification of a political subdivision's budget, tax rate, or tax levy by filing a statement of their objections with the county auditor. The statement must be filed not later than ten (10) days after the publication of the notice required by section 12 of this chapter. The statement shall specifically identify the provisions of the budget, tax rate, or tax levy to which the taxpayers object. The county auditor shall forward the statement, with the budget, to the department of local government finance.
(b) The department of local government finance shall:
(1) subject to subsection (c), give notice to the first ten (10) taxpayers whose names appear on the petition, or to the taxpayer that owns property that represents at least ten percent (10%) of the taxable assessed valuation in the political subdivision in the case of an appeal initiated by that taxpayer, of the date, time, and location of the hearing on the objection statement filed under subsection (a);
(2) conduct a hearing on the objection; and
(3) after the hearing:
(A) consider the testimony and evidence submitted at the hearing; and
(B) mail the department's:
(i) written determination; and
(ii) written statement of findings;
to the first ten (10) taxpayers whose names appear on the petition, or to the taxpayer that owns property that represents at least ten percent (10%) of the taxable assessed valuation in the political subdivision in the case of an appeal initiated by that taxpayer.
The department of local government finance may hold the hearing in conjunction with the hearing required under IC 6-1.1-17-16.
(c) The department of local government finance shall provide written notice to:
(1) the first ten (10) taxpayers whose names appear on the petition; or
(2) the taxpayer that owns property that represents at least ten percent (10%) of the taxable assessed valuation in the political subdivision, in the case of an appeal initiated by that taxpayer;
at least five (5) days before the date of the hearing.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.153; P.L.178-2002, SEC.25; P.L.1-2003, SEC.24; P.L.228-2005, SEC.20; P.L.182-2009(ss), SEC.120.

IC 6-1.1-17-14
County auditor must appeal to the department of local government finance if the township assistance rate is reduced below the necessary rate
Sec. 14. The county auditor shall initiate an appeal to the department of local government finance if the county fiscal body or

the county board of tax adjustment reduces a township assistance tax rate below the rate necessary to meet the estimated cost of township assistance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.154; P.L.73-2005, SEC.3; P.L.234-2005, SEC.4; P.L.224-2007, SEC.15; P.L.146-2008, SEC.158; P.L.182-2009(ss), SEC.121.

IC 6-1.1-17-15
Appeal by political subdivision to department of local government finance for increase in modified rate or levy; approval of appeal required by local legislative body
Sec. 15. A political subdivision may appeal to the department of local government finance for an increase in its tax rate or tax levy as modified by the county board of tax adjustment or the county auditor. To initiate the appeal, the political subdivision must file a statement with the department of local government finance not later than ten (10) days after publication of the notice required by section 12 of this chapter. The legislative body of the political subdivision must authorize the filing of the statement by adopting a resolution. The resolution must be attached to the statement of objections, and the statement must be signed by the following officers:
(1) In the case of counties, by the board of county commissioners and by the president of the county council.
(2) In the case of all other political subdivisions, by the highest executive officer and by the presiding officer of the legislative body.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.41-1993, SEC.18; P.L.90-2002, SEC.155; P.L.224-2007, SEC.16; P.L.146-2008, SEC.159; P.L.182-2009(ss), SEC.122.

IC 6-1.1-17-16
Limitations and requirements for department of local government finance revision, reduction, or increase of a political subdivision's budget by fund, rate, or levy; limitations on levy for lease payments; judicial review of department action
Sec. 16. (a) Subject to the limitations and requirements prescribed in this section, the department of local government finance may revise, reduce, or increase a political subdivision's budget by fund, tax rate, or tax levy which the department reviews under section 8 or 10 of this chapter.
(b) Subject to the limitations and requirements prescribed in this section, the department of local government finance may review, revise, reduce, or increase the budget by fund, tax rate, or tax levy of any of the political subdivisions whose tax rates compose the aggregate tax rate within a political subdivision whose budget, tax rate, or tax levy is the subject of an appeal initiated under this chapter.
(c) Except as provided in subsections (j) and (k), before the department of local government finance reviews, revises, reduces, or increases a political subdivision's budget by fund, tax rate, or tax levy

under this section, the department must hold a public hearing on the budget, tax rate, and tax levy. The department of local government finance shall hold the hearing in the county in which the political subdivision is located. The department of local government finance may consider the budgets by fund, tax rates, and tax levies of several political subdivisions at the same public hearing. At least five (5) days before the date fixed for a public hearing, the department of local government finance shall give notice of the time and place of the hearing and of the budgets by fund, levies, and tax rates to be considered at the hearing. The department of local government finance shall publish the notice in two (2) newspapers of general circulation published in the county. However, if only one (1) newspaper of general circulation is published in the county, the department of local government finance shall publish the notice in that newspaper.
(d) Except as provided in subsection (i), IC 20-46, or IC 6-1.1-18.5, the department of local government finance may not increase a political subdivision's budget by fund, tax rate, or tax levy to an amount which exceeds the amount originally fixed by the political subdivision. However, if the department of local government finance determines that IC 5-3-1-2.3(b) applies to the tax rate, tax levy, or budget of the political subdivision, the maximum amount by which the department may increase the tax rate, tax levy, or budget is the amount originally fixed by the political subdivision, and not the amount that was incorrectly published or omitted in the notice described in IC 5-3-1-2.3(b). The department of local government finance shall give the political subdivision notification electronically in the manner prescribed by the department of local government finance specifying any revision, reduction, or increase the department proposes in a political subdivision's tax levy or tax rate. The political subdivision has ten (10) calendar days from the date the political subdivision receives the notice to provide a response electronically in the manner prescribed by the department of local government finance. The response may include budget reductions, reallocation of levies, a revision in the amount of miscellaneous revenues, and further review of any other item about which, in the view of the political subdivision, the department is in error. The department of local government finance shall consider the adjustments as specified in the political subdivision's response if the response is provided as required by this subsection and shall deliver a final decision to the political subdivision.
(e) The department of local government finance may not approve a levy for lease payments by a city, town, county, library, or school corporation if the lease payments are payable to a building corporation for use by the building corporation for debt service on bonds and if:
(1) no bonds of the building corporation are outstanding; or
(2) the building corporation has enough legally available funds on hand to redeem all outstanding bonds payable from the particular lease rental levy requested. (f) The department of local government finance shall certify its action to:
(1) the county auditor;
(2) the political subdivision if the department acts pursuant to an appeal initiated by the political subdivision;
(3) the taxpayer that initiated an appeal under section 13 of this chapter, or, if the appeal was initiated by multiple taxpayers, the first ten (10) taxpayers whose names appear on the statement filed to initiate the appeal; and
(4) a taxpayer that owns property that represents at least ten percent (10%) of the taxable assessed valuation in the political subdivision.
(g) The following may petition for judicial review of the final determination of the department of local government finance under subsection (f):
(1) If the department acts under an appeal initiated by a political subdivision, the political subdivision.
(2) If the department:
(A) acts under an appeal initiated by one (1) or more taxpayers under section 13 of this chapter; or
(B) fails to act on the appeal before the department certifies its action under subsection (f);
a taxpayer who signed the statement filed to initiate the appeal.
(3) If the department acts under an appeal initiated by the county auditor under section 14 of this chapter, the county auditor.
(4) A taxpayer that owns property that represents at least ten percent (10%) of the taxable assessed valuation in the political subdivision.
The petition must be filed in the tax court not more than forty-five (45) days after the department certifies its action under subsection (f).
(h) The department of local government finance is expressly directed to complete the duties assigned to it under this section not later than February 15th of each year for taxes to be collected during that year.
(i) Subject to the provisions of all applicable statutes, the department of local government finance may increase a political subdivision's tax levy to an amount that exceeds the amount originally fixed by the political subdivision if the increase is:
(1) requested in writing by the officers of the political subdivision;
(2) either:
(A) based on information first obtained by the political subdivision after the public hearing under section 3 of this chapter; or
(B) results from an inadvertent mathematical error made in determining the levy; and
(3) published by the political subdivision according to a notice provided by the department. (j) The department of local government finance shall annually review the budget by fund of each school corporation not later than April 1. The department of local government finance shall give the school corporation written notification specifying any revision, reduction, or increase the department proposes in the school corporation's budget by fund. A public hearing is not required in connection with this review of the budget.
(k) The department of local government finance may hold a hearing under subsection (c) only if the notice required in section 12 of this chapter is published at least ten (10) days before the date of the hearing.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.73-1983, SEC.7; P.L.35-1990, SEC.7; P.L.35-1994, SEC.2; P.L.85-1995, SEC.3; P.L.86-1995, SEC.5; P.L.49-1996, SEC.4; P.L.50-1996, SEC.9; P.L.90-2002, SEC.156; P.L.256-2003, SEC.15; P.L.228-2005, SEC.21; P.L.2-2006, SEC.38; P.L.154-2006, SEC.44; P.L.169-2006, SEC.9; P.L.1-2007, SEC.42; P.L.146-2008, SEC.160; P.L.182-2009(ss), SEC.123; P.L.137-2012, SEC.26.

IC 6-1.1-17-16.2
Certain reports required before approval of budgets and supplemental appropriations
Sec. 16.2. The department of local government finance may not approve the budget of a taxing unit or a supplemental appropriation for a taxing unit until the taxing unit files an annual report under IC 5-11-1-4 or IC 5-11-13 for the preceding calendar year, unless the taxing unit did not exist as of March 1 of the calendar year preceding the ensuing calendar year by two (2) years. This section applies to a taxing unit that is the successor to another taxing unit or the result of a consolidation or merger of more than one (1) taxing unit, if an annual report under IC 5-11-1-4 or IC 5-11-13 has not been filed for each predecessor taxing unit.
As added by P.L.172-2011, SEC.33.

IC 6-1.1-17-16.5
Cumulative building or sinking fund proposal; action by department of local government finance
Sec. 16.5. This section applies in each case in which the department of local government finance has the power to approve or disapprove the tax levy for a cumulative building or sinking fund proposed to be established by a political subdivision. The department may:
(1) approve the tax levy;
(2) disapprove the tax levy; or
(3) modify the tax levy by approving it at any amount less than the tax levy proposed to be established.
As added by Acts 1981, P.L.11, SEC.23. Amended by P.L.90-2002, SEC.157.

IC 6-1.1-17-16.7 Proposals to establish cumulative funds or sinking funds; submission to department of local government finance
Sec. 16.7. (a) A political subdivision that in any year adopts a proposal to establish a cumulative fund or sinking fund under any of the following provisions must submit the proposal to the department of local government finance before August 2 of that year:
IC 3-11-6
IC 8-10-5
IC 8-16-3
IC 8-16-3.1
IC 8-22-3
IC 14-27-6
IC 14-33-21
IC 16-22-5
IC 16-22-8
IC 36-8-14
IC 36-9-4
IC 36-9-14
IC 36-9-14.5
IC 36-9-15
IC 36-9-15.5
IC 36-9-16
IC 36-9-17
IC 36-9-26
IC 36-9-27
IC 36-10-3
IC 36-10-4
IC 36-10-7.5
(b) If a proposal described in subsection (a) is not submitted to the department of local government finance before August 2 of a year, the political subdivision may not levy a tax for the cumulative fund or sinking fund in the ensuing year.
As added by P.L.41-1993, SEC.17. Amended by P.L.2-1995, SEC.23; P.L.1-1995, SEC.45; P.L.90-2002, SEC.158.

IC 6-1.1-17-17
Increase in tax rate and levy by department of local government finance
Sec. 17. Subject to the limitations contained in IC 6-1.1-18.5 and IC 20-46, the department of local government finance may at any time increase the tax rate and tax levy of a political subdivision for the following reasons:
(1) To pay the principal or interest upon a funding, refunding, or judgment funding obligation of a political subdivision.
(2) To pay the interest or principal upon an outstanding obligation of the political subdivision.
(3) To pay a judgment rendered against the political subdivision.
(4) To pay lease rentals that have become an obligation of the political subdivision under IC 20-47-2 or IC 20-47-3. (Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.73-1983, SEC.8; P.L.90-2002, SEC.159; P.L.2-2006, SEC.39; P.L.146-2008, SEC.161.

IC 6-1.1-17-18
Repealed
(Repealed by P.L.273-1999, SEC.66.)

IC 6-1.1-17-19
Conflicting provisions
Sec. 19. If there is a conflict between the provisions of this chapter and the provisions of IC 6-1.1-18.5 or IC 20-46, the provisions of IC 6-1.1-18.5 and IC 20-46 control with respect to the adoption of, review of, and limitations on budgets, tax rates, and tax levies.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.73-1983, SEC.9; P.L.2-2006, SEC.40; P.L.146-2008, SEC.162.

IC 6-1.1-17-20
Review of proposed budget and levy of taxing unit (other than public libraries) without an elected governing body by city, town, or county fiscal body
Sec. 20. (a) This section applies to each governing body of a taxing unit that is not comprised of a majority of officials who are elected to serve on the governing body. For purposes of this section, an individual who qualifies to be appointed to a governing body or serves on a governing body because of the individual's status as an elected official of another taxing unit shall be treated as an official who was not elected to serve on the governing body.
(b) As used in this section, "taxing unit" has the meaning set forth in IC 6-1.1-1-21, except that the term does not include a public library or an entity whose tax levies are subject to review and modification by a city-county legislative body under IC 36-3-6-9.
(c) If:
(1) the assessed valuation of a taxing unit is entirely contained within a city or town; or
(2) the assessed valuation of a taxing unit is not entirely contained within a city or town but the taxing unit was originally established by the city or town;
the governing body shall submit its proposed budget and property tax levy to the city or town fiscal body. The proposed budget and levy shall be submitted to the city or town fiscal body in the manner prescribed by the department of local government finance before September 2 of a year. However, in the case of a public library that is subject to this section and is described in subdivision (2), the public library shall submit its proposed budget and property tax levy to the county fiscal body in the manner provided in subsection (d), rather than to the city or town fiscal body, if more than fifty percent (50%) of the parcels of real property within the jurisdiction of the public library are located outside the city or town. (d) If subsection (c) does not apply, the governing body of the taxing unit shall submit its proposed budget and property tax levy to the county fiscal body in the county where the taxing unit has the most assessed valuation. The proposed budget and levy shall be submitted to the county fiscal body in the manner prescribed by the department of local government finance before September 2 of a year.
(e) The fiscal body of the city, town, or county (whichever applies) shall review each budget and proposed tax levy and adopt a final budget and tax levy for the taxing unit. The fiscal body may reduce or modify but not increase the proposed budget or tax levy.
(f) If a taxing unit fails to file the information required in subsection (c) or (d), whichever applies, with the appropriate fiscal body by the time prescribed by this section, the most recent annual appropriations and annual tax levy of that taxing unit are continued for the ensuing budget year.
(g) If the appropriate fiscal body fails to complete the requirements of subsection (e) before the adoption deadline in section 5 of this chapter for any taxing unit subject to this section, the most recent annual appropriations and annual tax levy of the city, town, or county, whichever applies, are continued for the ensuing budget year.
As added by P.L.25-1995, SEC.26. Amended by P.L.1-2004, SEC.19 and P.L.23-2004, SEC.20; P.L.199-2005, SEC.13; P.L.227-2005, SEC.5; P.L.1-2006, SEC.136; P.L.146-2008, SEC.163; P.L.182-2009(ss), SEC.124; P.L.113-2010, SEC.29; P.L.137-2012, SEC.27.

IC 6-1.1-17-20.3
Review of proposed budget and levy of public libraries without an elected governing body by city, town, or county fiscal body
Sec. 20.3. (a) This section applies only to the governing body of a public library that:
(1) is not comprised of a majority of officials who are elected to serve on the governing body; and
(2) has a percentage increase in the proposed budget for the taxing unit for the ensuing calendar year that is more than the result of:
(A) the assessed value growth quotient determined under IC 6-1.1-18.5-2 for the ensuing calendar year; minus
(B) one (1).
For purposes of this section, an individual who qualifies to be appointed to a governing body or serves on a governing body because of the individual's status as an elected official of another taxing unit shall be treated as an official who was not elected to serve on the governing body.
(b) This section does not apply to an entity whose tax levies are subject to review and modification by a city-county legislative body under IC 36-3-6-9.
(c) If: (1) the assessed valuation of a public library is entirely contained within a city or town; or
(2) the assessed valuation of a public library is not entirely contained within a city or town but the public library was originally established by the city or town;
the governing body shall submit its proposed budget and property tax levy to the city or town fiscal body in the manner prescribed by the department of local government finance before September 2 of a year. However, the governing body shall submit its proposed budget and property tax levy to the county fiscal body in the manner provided in subsection (d), rather than to the city or town fiscal body, if more than fifty percent (50%) of the parcels of real property within the jurisdiction of the public library are located outside the city or town.
(d) If subsection (c) does not apply, the governing body of the public library shall submit its proposed budget and property tax levy to the county fiscal body in the county where the public library has the most assessed valuation. The proposed budget and levy shall be submitted to the county fiscal body in the manner prescribed by the department of local government finance before September 2 of a year.
(e) The fiscal body of the city, town, or county (whichever applies) shall review each budget and proposed tax levy and adopt a final budget and tax levy for the public library. The fiscal body may reduce or modify but not increase the proposed budget or tax levy.
(f) If a public library fails to file the information required in subsection (c) or (d), whichever applies, with the appropriate fiscal body by the time prescribed by this section, the most recent annual appropriations and annual tax levy of that public library are continued for the ensuing budget year.
(g) If the appropriate fiscal body fails to complete the requirements of subsection (e) before the adoption deadline in section 5 of this chapter for any public library subject to this section, the most recent annual appropriations and annual tax levy of the city, town, or county, whichever applies, are continued for the ensuing budget year.
As added by P.L.137-2012, SEC.28.

IC 6-1.1-17-20.5
Circumstances under which a taxing unit's proposed bonds or lease must be reviewed by the city, town, or county fiscal body
Sec. 20.5. (a) This section applies to the governing body of a taxing unit unless a majority of the governing body is comprised of officials who are elected to serve on the governing body. For purposes of this section, an individual who qualifies to be appointed to a governing body or serves on a governing body because of the individual's status as an elected official of another taxing unit shall be treated as an official who was not elected to serve on the governing body.
(b) As used in this section, "taxing unit" has the meaning set forth

in IC 6-1.1-1-21, except that the term does not include:
(1) a school corporation; or
(2) an entity whose tax levies are subject to review and modification by a city-county legislative body under IC 36-3-6-9.
(c) If:
(1) the assessed valuation of a taxing unit is entirely contained within a city or town; or
(2) the assessed valuation of a taxing unit is not entirely contained within a city or town but the taxing unit was originally established by the city or town;
the governing body of the taxing unit may not issue bonds or enter into a lease payable in whole or in part from property taxes unless it obtains the approval of the city or town fiscal body.
(d) However, in the case of a public library that is subject to this section and is described in subsection (c), the public library may not issue bonds or enter into a lease payable in whole or in part from property taxes unless it obtains the approval of the county fiscal body, rather than the city or town fiscal body, if more than fifty percent (50%) of the parcels of real property within the jurisdiction of the public library are located outside the city or town. The requirement that the public library must obtain the approval of the county fiscal body (rather than the city or town fiscal body) if more than fifty percent (50%) of the parcels of real property within the jurisdiction of the public library are located outside the city or town does not apply to the issuance of bonds or the execution of a lease:
(1) for which a decision or preliminary determination was made under IC 6-1.1-20 before December 31, 2010; or
(2) that is approved by the city or town fiscal body or the county fiscal body before December 31, 2010.
(e) This subsection applies to a taxing unit not described in subsection (c) or (d). The governing body of the taxing unit may not issue bonds or enter into a lease payable in whole or in part from property taxes unless it obtains the approval of the county fiscal body in the county where the taxing unit has the most net assessed valuation.
As added by P.L.146-2008, SEC.164. Amended by P.L.182-2009(ss), SEC.125; P.L.113-2010, SEC.30.

IC 6-1.1-17-21
Powers and duties of city controller in consolidated city
Sec. 21. Notwithstanding any other law, in a county having a consolidated city, the city controller of the consolidated city has all the powers and shall perform all the duties assigned to county auditors under this chapter related to the fixing and reviewing of budgets, tax rates, and tax levies.
As added by P.L.227-2005, SEC.6.



CHAPTER 18. LIMITATIONS ON PROPERTY TAX RATES AND APPROPRIATIONS

IC 6-1.1-18-2
Maximum state tax rate
Sec. 2. (a) Before January 1, 2009, the state may not impose a combined ad valorem property tax rate on tangible property that exceeds the sum of the ad valorem property tax rates permitted under IC 4-9.1-1-8, IC 15-1.5-7-3 (before July 1, 2008), and IC 15-13-8-3 (after June 30, 2008, and before January 1, 2009). The state tax rate is not subject to review by county boards of tax adjustment or county auditors.
(b) Except as permitted under IC 4-9.1-1-8 to repay notes issued to meet casual deficits in state revenue, the state may not impose an ad valorem property tax rate on tangible property after December 31, 2008.
(c) This section does not apply to political subdivisions of the state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.81; P.L.224-2007, SEC.17; P.L.146-2008, SEC.165; P.L.1-2010, SEC.26.

IC 6-1.1-18-3
Maximum political subdivision tax rate
Sec. 3. (a) Except as provided in subsection (b), the sum of all tax rates for all political subdivisions imposed on tangible property within a political subdivision may not exceed:
(1) forty-one and sixty-seven hundredths cents ($0.4167) on each one hundred dollars ($100) of assessed valuation in territory outside the corporate limits of a city or town; or
(2) sixty-six and sixty-seven hundredths cents ($0.6667) on each one hundred dollars ($100) of assessed valuation in territory inside the corporate limits of a city or town.
(b) The proper officers of a political subdivision shall fix tax rates which are sufficient to provide funds for the purposes itemized in this subsection. The portion of a tax rate fixed by a political subdivision shall not be considered in computing the tax rate limits prescribed in subsection (a) if that portion is to be used for one (1) of the following purposes: (1) To pay the principal or interest on a funding, refunding, or judgment funding obligation of the political subdivision.
(2) To pay the principal or interest on an outstanding obligation issued by the political subdivision if notice of the sale of the obligation was published before March 9, 1937.
(3) To pay the principal or interest upon:
(A) an obligation issued by the political subdivision to meet an emergency which results from a flood, fire, pestilence, war, or any other major disaster; or
(B) a note issued under IC 36-2-6-18, IC 36-3-4-22, IC 36-4-6-20, or IC 36-5-2-11 to enable a city, town, or county to acquire necessary equipment or facilities for municipal or county government.
(4) To pay the principal or interest upon an obligation issued in the manner provided in:
(A) IC 6-1.1-20-3 (before its repeal);
(B) IC 6-1.1-20-3.1 through IC 6-1.1-20-3.2; or
(C) IC 6-1.1-20-3.5 through IC 6-1.1-20-3.6.
(5) To pay a judgment rendered against the political subdivision.
(c) Except as otherwise provided in IC 6-1.1-19 (before January 1, 2009), IC 6-1.1-18.5, IC 20-45 (before January 1, 2009), or IC 20-46, a county board of tax adjustment, a county auditor, or the department of local government finance may review the portion of a tax rate described in subsection (b) only to determine if it exceeds the portion actually needed to provide for one (1) of the purposes itemized in that subsection.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.73-1983, SEC.10; P.L.16-1986, SEC.3; P.L.37-1988, SEC.7; P.L.36-1994, SEC.2; P.L.25-1995, SEC.27; P.L.273-1999, SEC.53; P.L.273-1999, SEC.54; P.L.90-2002, SEC.160; P.L.224-2003, SEC.84; P.L.2-2006, SEC.41; P.L.224-2007, SEC.18; P.L.146-2008, SEC.166; P.L.1-2010, SEC.27.

IC 6-1.1-18-4
Appropriations not to exceed budget
Sec. 4. Except as otherwise provided in this chapter, the proper officers of a political subdivision shall appropriate funds in such a manner that the expenditures for a year do not exceed its budget for that year as finally determined under this article.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-18-5
Proposed additional appropriations; public hearing
Sec. 5. (a) If the proper officers of a political subdivision desire to appropriate more money for a particular year than the amount prescribed in the budget for that year as finally determined under this article, they shall give notice of their proposed additional appropriation. The notice shall state the time and place at which a public hearing will be held on the proposal. The notice shall be given

once in accordance with IC 5-3-1-2(b).
(b) If the additional appropriation by the political subdivision is made from a fund that receives:
(1) distributions from the motor vehicle highway account established under IC 8-14-1-1 or the local road and street account established under IC 8-14-2-4; or
(2) revenue from property taxes levied under IC 6-1.1;
the political subdivision must report the additional appropriation to the department of local government finance. If the additional appropriation is made from a fund described under this subsection, subsections (f), (g), (h), and (i) apply to the political subdivision.
(c) However, if the additional appropriation is not made from a fund described under subsection (b), subsections (f), (g), (h), and (i) do not apply to the political subdivision. Subsections (f), (g), (h), and (i) do not apply to an additional appropriation made from the cumulative bridge fund if the appropriation meets the requirements under IC 8-16-3-3(c).
(d) A political subdivision may make an additional appropriation without approval of the department of local government finance if the additional appropriation is made from a fund that is not described under subsection (b). However, the fiscal officer of the political subdivision shall report the additional appropriation to the department of local government finance.
(e) After the public hearing, the proper officers of the political subdivision shall file a certified copy of their final proposal and any other relevant information to the department of local government finance.
(f) When the department of local government finance receives a certified copy of a proposal for an additional appropriation under subsection (e), the department shall determine whether sufficient funds are available or will be available for the proposal. The determination shall be made in writing and sent to the political subdivision not more than fifteen (15) days after the department of local government finance receives the proposal.
(g) In making the determination under subsection (f), the department of local government finance shall limit the amount of the additional appropriation to revenues available, or to be made available, which have not been previously appropriated.
(h) If the department of local government finance disapproves an additional appropriation under subsection (f), the department shall specify the reason for its disapproval on the determination sent to the political subdivision.
(i) A political subdivision may request a reconsideration of a determination of the department of local government finance under this section by filing a written request for reconsideration. A request for reconsideration must:
(1) be filed with the department of local government finance within fifteen (15) days of the receipt of the determination by the political subdivision; and
(2) state with reasonable specificity the reason for the request. The department of local government finance must act on a request for reconsideration within fifteen (15) days of receiving the request.
(j) This subsection applies to an additional appropriation by a political subdivision that must have the political subdivision's annual appropriations and annual tax levy adopted by a city, town, or county fiscal body under IC 6-1.1-17-20 or by a legislative or fiscal body under IC 36-3-6-9. The fiscal or legislative body of the city, town, or county that adopted the political subdivision's annual appropriation and annual tax levy must adopt the additional appropriation by ordinance before the department of local government finance may approve the additional appropriation.
(k) This subsection applies to a public library that:
(1) is required to submit the public library's budgets, tax rates, and tax levies for nonbinding review under IC 6-1.1-17-3.5; and
(2) is not required to submit the public library's budgets, tax rates, and tax levies for binding review and approval under IC 6-1.1-17-20.
If a public library subject to this subsection proposes to make an additional appropriation for a year, and the additional appropriation would result in the budget for the library for that year increasing (as compared to the previous year) by a percentage that is greater than the result of the assessed value growth quotient determined under IC 6-1.1-18.5-2 for the calendar year minus one (1), the additional appropriation must first be approved by the city, town, or county fiscal body described in IC 6-1.1-17-20.3(c) or IC 6-1.1-17-20(d), as appropriate.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.46, SEC.2; P.L.69-1983, SEC.5; P.L.57-1991, SEC.1; P.L.17-1995, SEC.4; P.L.90-2002, SEC.161; P.L.137-2012, SEC.29.

IC 6-1.1-18-6
Transfer of money from one budget classification to another
Sec. 6. (a) The proper officers of a political subdivision may transfer money from one major budget classification to another within a department or office if:
(1) they determine that the transfer is necessary;
(2) the transfer does not require the expenditure of more money than the total amount set out in the budget as finally determined under this article; and
(3) the transfer is made at a regular public meeting and by proper ordinance or resolution.
(b) A transfer may be made under this section without notice and without the approval of the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.57-1991, SEC.2; P.L.90-2002, SEC.162; P.L.173-2003, SEC.7 and P.L.256-2003, SEC.16.

IC 6-1.1-18-6.5
Volunteer firefighting purposes; expenditures
Sec. 6.5. Monies raised by taxes levied by a political subdivision

and budgeted for volunteer firefighting contracts and purposes, if appropriated and spent by that political subdivision, shall be appropriated and spent for those purposes only.
As added by Acts 1979, P.L.58, SEC.1.

IC 6-1.1-18-7
Insurance funds; appropriations
Sec. 7. Notwithstanding the other provisions of this chapter, the fiscal officer of a political subdivision may appropriate funds received from an insurance company if:
(1) the funds are received as a result of damage to property of the political subdivision; and
(2) the funds are appropriated for the purpose of repairing or replacing the damaged property.
However, this section applies only if the funds are in fact expended to repair or replace the property within the twelve (12) month period after they are received.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.173-2003, SEC.8.

IC 6-1.1-18-7.5
Appropriation of state and federal grant funds
Sec. 7.5. Notwithstanding any other law, the appropriating body of a political subdivision may appropriate any funds received as a grant from the state or the federal government without using the additional appropriation procedures under section 5 of this chapter, if the funds are provided or designated by the state or the federal government as a reimbursement of an expenditure made by the political subdivision.
As added by P.L.15-2005, SEC.1.

IC 6-1.1-18-8
Expenditure of state funds by political subdivisions; conditions
Sec. 8. (a) Except as provided in subsections (b) and (c) of this section, a political subdivision may not expend any funds which it has received from the state and which it is required to include in its budget estimate under IC 1971, 6-1.1-17-2 unless:
(1) the funds have been included in a budget estimate by the political subdivision; and
(2) the funds have been appropriated by the proper officers of the political subdivision in the amounts and for the specific purposes for which they may be used.
(b) The county council shall appropriate funds for the operation of the county highway department for the entire ensuing budget year for which annual appropriations are being made. The appropriation shall be for an amount which is not less than the greater of:
(1) seventy-five percent (75%) of the total estimated to be in the highway fund in the ensuing budget year; or
(2) ninety-nine percent (99%) of the total estimated to be in the highway fund in the ensuing budget year if the county commissioners

file with the county council a four (4) year plan for the construction and improvement of county highways and a one (1) year plan for the maintenance and repair of the county highways.
(c) In the event of a casualty, accident, or extraordinary emergency, the proper officers of a political subdivision may use state funds to make an additional appropriation under section 5 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-18-9
Reappropriations from erroneous or excessive disbursements; refunds without appropriation
Sec. 9. Notwithstanding the other provisions of this chapter, the proper officer or officers of a political subdivision may:
(1) reappropriate money recovered from erroneous or excessive disbursements if the error and recovery are made within the current budget year; or
(2) refund, without appropriation, money erroneously received.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.178-2002, SEC.26.

IC 6-1.1-18-10
Excessive appropriations; liability of officers; action for recovery
Sec. 10. (a) If the proper officers of a political subdivision make an appropriation for an item which exceeds the amount which they are permitted to appropriate under this chapter, they are guilty of malfeasance in office and are liable to the political subdivision in an amount equal to the sum of one hundred and twenty-five percent (125%) of the excess so appropriated and court cost.
(b) Upon the relation of a taxpayer who owns property which is subject to taxation by the political subdivision, the appropriate prosecuting attorney shall initiate an action in the name of this state to recover the amount for which the proper officers of the political subdivision are liable under this section.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-18-11
Conflicting provisions
Sec. 11. If there is a conflict between the provisions of this chapter and the provisions of IC 6-1.1-18.5 or IC 20-46, the provisions of IC 6-1.1-18.5 and IC 20-46 control with respect to the adoption of, review of, and limitations on budgets, tax rates, and tax levies.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.73-1983, SEC.11; P.L.2-2006, SEC.42; P.L.146-2008, SEC.167.

IC 6-1.1-18-12 Version a
Adjustment of maximum tax rates after reassessment or annual adjustment
Note: This version of section amended by P.L.172-2011, SEC.34,

effective until 1-1-2013. See also following version of this section amended by P.L.112-2012, SEC.34, effective 1-1-2013, and following version of this section amended by P.L.137-2012, SEC.30, effective 1-1-2013.
Sec. 12. (a) For purposes of this section, "maximum rate" refers to the maximum:
(1) property tax rate or rates; or
(2) special benefits tax rate or rates;
referred to in the statutes listed in subsection (d).
(b) The maximum rate for taxes first due and payable after 2003 is the maximum rate that would have been determined under subsection (e) for taxes first due and payable in 2003 if subsection (e) had applied for taxes first due and payable in 2003.
(c) The maximum rate must be adjusted each year to account for the change in assessed value of real property that results from:
(1) an annual adjustment of the assessed value of real property under IC 6-1.1-4-4.5; or
(2) a general reassessment of real property under IC 6-1.1-4-4.
(d) The statutes to which subsection (a) refers are:
(1) IC 8-10-5-17;
(2) IC 8-22-3-11;
(3) IC 8-22-3-25;
(4) IC 12-29-1-1;
(5) IC 12-29-1-2;
(6) IC 12-29-1-3;
(7) IC 12-29-3-6;
(8) IC 13-21-3-12;
(9) IC 13-21-3-15;
(10) IC 14-27-6-30;
(11) IC 14-33-7-3;
(12) IC 14-33-21-5;
(13) IC 15-14-7-4;
(14) IC 15-14-9-1;
(15) IC 15-14-9-2;
(16) IC 16-20-2-18;
(17) IC 16-20-4-27;
(18) IC 16-20-7-2;
(19) IC 16-22-14;
(20) IC 16-23-1-29;
(21) IC 16-23-3-6;
(22) IC 16-23-4-2;
(23) IC 16-23-5-6;
(24) IC 16-23-7-2;
(25) IC 16-23-8-2;
(26) IC 16-23-9-2;
(27) IC 16-41-15-5;
(28) IC 16-41-33-4;
(29) IC 20-46-2-3 (before its repeal on January 1, 2009);
(30) IC 20-46-6-5;
(31) IC 20-49-2-10; (32) IC 36-1-19-1;
(33) IC 23-14-66-2;
(34) IC 23-14-67-3;
(35) IC 36-7-13-4;
(36) IC 36-7-14-28;
(37) IC 36-7-15.1-16;
(38) IC 36-8-19-8.5;
(39) IC 36-9-6.1-2;
(40) IC 36-9-17.5-4;
(41) IC 36-9-27-73;
(42) IC 36-9-29-31;
(43) IC 36-9-29.1-15;
(44) IC 36-10-6-2;
(45) IC 36-10-7-7;
(46) IC 36-10-7-8;
(47) IC 36-10-7.5-19;
(48) IC 36-10-13-5;
(49) IC 36-10-13-7;
(50) IC 36-10-14-4;
(51) IC 36-12-7-7;
(52) IC 36-12-7-8;
(53) IC 36-12-12-10; and
(54) any statute enacted after December 31, 2003, that:
(A) establishes a maximum rate for any part of the:
(i) property taxes; or
(ii) special benefits taxes;
imposed by a political subdivision; and
(B) does not exempt the maximum rate from the adjustment under this section.
(e) The new maximum rate under a statute listed in subsection (d) is the tax rate determined under STEP SEVEN of the following STEPS:
STEP ONE: Determine the maximum rate for the political subdivision levying a property tax or special benefits tax under the statute for the year preceding the year in which the annual adjustment or general reassessment takes effect.
STEP TWO: Except as provided in subsection (g), determine the actual percentage change (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the year preceding the year the annual adjustment or general reassessment takes effect to the year that the annual adjustment or general reassessment takes effect.
STEP THREE: Determine the three (3) calendar years that immediately precede the ensuing calendar year and in which a statewide general reassessment of real property does not first take effect.
STEP FOUR: Except as provided in subsection (g), compute separately, for each of the calendar years determined in STEP THREE, the actual percentage change (rounded to the nearest

one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the preceding year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Determine the greater of the following:
(A) Zero (0).
(B) The result of the STEP TWO percentage minus the STEP FIVE percentage.
STEP SEVEN: Determine the quotient of the STEP ONE tax rate divided by the sum of one (1) plus the STEP SIX percentage increase.
(f) The department of local government finance shall compute the maximum rate allowed under subsection (e) and provide the rate to each political subdivision with authority to levy a tax under a statute listed in subsection (d).
(g) This subsection applies to STEP TWO and STEP FOUR of subsection (e) for taxes first due and payable after 2011. If the assessed value change used in the STEPS was not an increase, the STEPS are applied using instead:
(1) the actual percentage decrease (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property; or
(2) zero (0) if the assessed value did not increase or decrease.
As added by P.L.1-2004, SEC.20 and P.L.23-2004, SEC.21. Amended by P.L.78-2004, SEC.1; P.L.1-2005, SEC.87; P.L.2-2006, SEC.43; P.L.154-2006, SEC.45; P.L.2-2007, SEC.115; P.L.219-2007, SEC.52; P.L.2-2008, SEC.23; P.L.146-2008, SEC.168; P.L.172-2011, SEC.34.

IC 6-1.1-18-12 Version b
Adjustment of maximum tax rates after reassessment or annual adjustment
Note: This version of section amended by P.L.112-2012, SEC.34, effective 1-1-2013. See also preceding version of this section amended by P.L.172-2011, SEC.34, effective until 1-1-2013, and following version of this section amended by P.L.137-2012, SEC.30, effective 1-1-2013.
Sec. 12. (a) For purposes of this section, "maximum rate" refers to the maximum:
(1) property tax rate or rates; or
(2) special benefits tax rate or rates;
referred to in the statutes listed in subsection (d).
(b) The maximum rate for taxes first due and payable after 2003 is the maximum rate that would have been determined under subsection (e) for taxes first due and payable in 2003 if subsection (e) had applied for taxes first due and payable in 2003.
(c) The maximum rate must be adjusted each year to account for the change in assessed value of real property that results from: (1) an annual adjustment of the assessed value of real property under IC 6-1.1-4-4.5;
(2) a general reassessment of real property under IC 6-1.1-4-4; or
(3) a reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2.
(d) The statutes to which subsection (a) refers are:
(1) IC 8-10-5-17;
(2) IC 8-22-3-11;
(3) IC 8-22-3-25;
(4) IC 12-29-1-1;
(5) IC 12-29-1-2;
(6) IC 12-29-1-3;
(7) IC 12-29-3-6;
(8) IC 13-21-3-12;
(9) IC 13-21-3-15;
(10) IC 14-27-6-30;
(11) IC 14-33-7-3;
(12) IC 14-33-21-5;
(13) IC 15-14-7-4;
(14) IC 15-14-9-1;
(15) IC 15-14-9-2;
(16) IC 16-20-2-18;
(17) IC 16-20-4-27;
(18) IC 16-20-7-2;
(19) IC 16-22-14;
(20) IC 16-23-1-29;
(21) IC 16-23-3-6;
(22) IC 16-23-4-2;
(23) IC 16-23-5-6;
(24) IC 16-23-7-2;
(25) IC 16-23-8-2;
(26) IC 16-23-9-2;
(27) IC 16-41-15-5;
(28) IC 16-41-33-4;
(29) IC 20-46-2-3 (before its repeal on January 1, 2009);
(30) IC 20-46-6-5;
(31) IC 20-49-2-10;
(32) IC 36-1-19-1;
(33) IC 23-14-66-2;
(34) IC 23-14-67-3;
(35) IC 36-7-13-4;
(36) IC 36-7-14-28;
(37) IC 36-7-15.1-16;
(38) IC 36-8-19-8.5;
(39) IC 36-9-6.1-2;
(40) IC 36-9-17.5-4;
(41) IC 36-9-27-73;
(42) IC 36-9-29-31;
(43) IC 36-9-29.1-15; (44) IC 36-10-6-2;
(45) IC 36-10-7-7;
(46) IC 36-10-7-8;
(47) IC 36-10-7.5-19;
(48) IC 36-10-13-5;
(49) IC 36-10-13-7;
(50) IC 36-10-14-4;
(51) IC 36-12-7-7;
(52) IC 36-12-7-8;
(53) IC 36-12-12-10; and
(54) any statute enacted after December 31, 2003, that:
(A) establishes a maximum rate for any part of the:
(i) property taxes; or
(ii) special benefits taxes;
imposed by a political subdivision; and
(B) does not exempt the maximum rate from the adjustment under this section.
(e) The new maximum rate under a statute listed in subsection (d) is the tax rate determined under STEP SEVEN of the following STEPS:
STEP ONE: Determine the maximum rate for the political subdivision levying a property tax or special benefits tax under the statute for the year preceding the year in which the annual adjustment or the reassessment under IC 6-1.1-4-4 or IC 6-1.1-4-4.2 takes effect.
STEP TWO: Except as provided in subsection (g), determine the actual percentage change (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the year preceding the year the annual adjustment or the reassessment under IC 6-1.1-4-4 or IC 6-1.1-4-4.2 takes effect to the year that the annual adjustment or the reassessment under IC 6-1.1-4-4 or IC 6-1.1-4-4.2 takes effect.
STEP THREE: Determine the three (3) calendar years that immediately precede the ensuing calendar year and in which a statewide general reassessment of real property under IC 6-1.1-4-4 does not first take effect.
STEP FOUR: Except as provided in subsection (g), compute separately, for each of the calendar years determined in STEP THREE, the actual percentage change (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the preceding year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Determine the greater of the following:
(A) Zero (0).
(B) The result of the STEP TWO percentage minus the STEP FIVE percentage.
STEP SEVEN: Determine the quotient of the STEP ONE tax

rate divided by the sum of one (1) plus the STEP SIX percentage increase.
(f) The department of local government finance shall compute the maximum rate allowed under subsection (e) and provide the rate to each political subdivision with authority to levy a tax under a statute listed in subsection (d).
(g) This subsection applies to STEP TWO and STEP FOUR of subsection (e) for taxes first due and payable after 2011. If the assessed value change used in the STEPS was not an increase, the STEPS are applied using instead:
(1) the actual percentage decrease (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property; or
(2) zero (0) if the assessed value did not increase or decrease.
As added by P.L.1-2004, SEC.20 and P.L.23-2004, SEC.21. Amended by P.L.78-2004, SEC.1; P.L.1-2005, SEC.87; P.L.2-2006, SEC.43; P.L.154-2006, SEC.45; P.L.2-2007, SEC.115; P.L.219-2007, SEC.52; P.L.2-2008, SEC.23; P.L.146-2008, SEC.168; P.L.172-2011, SEC.34; P.L.112-2012, SEC.34.

IC 6-1.1-18-12 Version c
Adjustment of maximum tax rates after reassessment or annual adjustment
Note: This version of section amended by P.L.137-2012, SEC.30, effective 1-1-2013. See also preceding version of this section amended by P.L.172-2011, SEC.34, effective until 1-1-2013, and preceding version of this section amended by P.L.112-2012, SEC.34, effective 1-1-2013.
Sec. 12. (a) For purposes of this section, "maximum rate" refers to the maximum:
(1) property tax rate or rates; or
(2) special benefits tax rate or rates;
referred to in the statutes listed in subsection (d).
(b) The maximum rate for taxes first due and payable after 2003 is the maximum rate that would have been determined under subsection (e) for taxes first due and payable in 2003 if subsection (e) had applied for taxes first due and payable in 2003.
(c) The maximum rate must be adjusted each year to account for the change in assessed value of real property that results from:
(1) an annual adjustment of the assessed value of real property under IC 6-1.1-4-4.5; or
(2) a general reassessment of real property under IC 6-1.1-4-4.
(d) The statutes to which subsection (a) refers are:
(1) IC 8-10-5-17;
(2) IC 8-22-3-11;
(3) IC 8-22-3-25;
(4) IC 12-29-1-1;
(5) IC 12-29-1-2;
(6) IC 12-29-1-3; (7) IC 12-29-3-6;
(8) IC 13-21-3-12;
(9) IC 13-21-3-15;
(10) IC 14-27-6-30;
(11) IC 14-33-7-3;
(12) IC 14-33-21-5;
(13) IC 15-14-7-4;
(14) IC 15-14-9-1;
(15) IC 15-14-9-2;
(16) IC 16-20-2-18;
(17) IC 16-20-4-27;
(18) IC 16-20-7-2;
(19) IC 16-22-14;
(20) IC 16-23-1-29;
(21) IC 16-23-3-6;
(22) IC 16-23-4-2;
(23) IC 16-23-5-6;
(24) IC 16-23-7-2;
(25) IC 16-23-8-2;
(26) IC 16-23-9-2;
(27) IC 16-41-15-5;
(28) IC 16-41-33-4;
(29) IC 20-46-2-3 (before its repeal on January 1, 2009);
(30) IC 20-46-6-5;
(31) IC 20-49-2-10;
(32) IC 36-1-19-1;
(33) IC 23-14-66-2;
(34) IC 23-14-67-3;
(35) IC 36-7-13-4;
(36) IC 36-7-14-28;
(37) IC 36-7-15.1-16;
(38) IC 36-8-19-8.5;
(39) IC 36-9-6.1-2;
(40) IC 36-9-17.5-4;
(41) IC 36-9-27-73;
(42) IC 36-9-29-31;
(43) IC 36-9-29.1-15;
(44) IC 36-10-6-2;
(45) IC 36-10-7-7;
(46) IC 36-10-7-8;
(47) IC 36-10-7.5-19;
(48) IC 36-10-13-5;
(49) IC 36-10-13-7;
(50) IC 36-10-14-4;
(51) IC 36-12-7-7;
(52) IC 36-12-7-8;
(53) IC 36-12-12-10;
(54) a statute listed in IC 6-1.1-18.5-9.8; and
(55) any statute enacted after December 31, 2003, that:
(A) establishes a maximum rate for any part of the: (i) property taxes; or
(ii) special benefits taxes;
imposed by a political subdivision; and
(B) does not exempt the maximum rate from the adjustment under this section.
(e) For property tax rates imposed for property taxes first due and payable after December 31, 2012, the new maximum rate under a statute listed in subsection (d) is the tax rate determined under STEP EIGHT of the following STEPS:
STEP ONE: Except as provided in subsection (g), determine the maximum rate for the political subdivision levying a property tax or special benefits tax under the statute for the year preceding the year in which the annual adjustment or general reassessment takes effect.
STEP TWO: Determine the actual percentage change (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the year preceding the year the annual adjustment or general reassessment takes effect to the year that the annual adjustment or general reassessment takes effect.
STEP THREE: Determine the three (3) calendar years that immediately precede the ensuing calendar year and in which a statewide general reassessment of real property does not first take effect.
STEP FOUR: Compute separately, for each of the calendar years determined in STEP THREE, the actual percentage change (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the preceding year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Determine the greater of the following:
(A) Zero (0).
(B) The STEP FIVE result.
STEP SEVEN: Determine the greater of the following:
(A) Zero (0).
(B) The result of the STEP TWO percentage minus the STEP SIX percentage.
STEP EIGHT: Determine the quotient of the STEP ONE tax rate divided by the sum of one (1) plus the STEP SEVEN percentage.
(f) The department of local government finance shall compute the maximum rate allowed under subsection (e) and provide the rate to each political subdivision with authority to levy a tax under a statute listed in subsection (d).
(g) This subsection applies only when calculating the maximum rate for taxes due and payable in calendar year 2013. The STEP ONE result is the greater of the following:
(1) The actual maximum rate established for property taxes first due and payable in calendar year 2012. (2) The maximum rate that would have been established for property taxes first due and payable in calendar year 2012 if the maximum rate had been established under the formula under this section, as amended in the 2012 session of the general assembly.
As added by P.L.1-2004, SEC.20 and P.L.23-2004, SEC.21. Amended by P.L.78-2004, SEC.1; P.L.1-2005, SEC.87; P.L.2-2006, SEC.43; P.L.154-2006, SEC.45; P.L.2-2007, SEC.115; P.L.219-2007, SEC.52; P.L.2-2008, SEC.23; P.L.146-2008, SEC.168; P.L.172-2011, SEC.34; P.L.137-2012, SEC.30.

IC 6-1.1-18-12.5
Cumulative fund and capital projects fund loan for 2012
Sec. 12.5. (a) The following definitions apply throughout this section:
(1) "Covered cumulative or capital projects fund" refers to a fund:
(A) that was listed in a prior cumulative or capital projects fund adjustment law; and
(B) for which the ad valorem property tax rate certified by the department of local government finance for property taxes first due and payable in calendar year 2012 is equal to the maximum tax rate permitted by law after the applicable prior cumulative or capital projects fund adjustment law.
(2) "Fiscal body" has the meaning set forth in IC 36-1-2-6.
(3) "Office" refers to the office of management and budget.
(4) "Prior assessed value adjustment law" refers to section 12 of this chapter, section 13 of this chapter (repealed), and IC 6-1.1-18.5-9.8, as effective on January 1, 2012, before the application of the amendments made by HEA 1072-2012.
(5) "Current assessed value adjustment law" refers to section 12 of this chapter, as effective January 1, 2013, after applying the amendments made by HEA 1072-2012.
(b) Before June 1, 2012, the office shall calculate and certify to a taxing unit's fiscal body (for each of a taxing unit's covered cumulative or capital projects funds) the greater of zero (0) or the result of:
(1) the amount of the property tax levy that could have been imposed for the covered cumulative or capital projects fund for property taxes first due and payable in 2012, if the taxing unit had imposed the maximum property tax rate that would have been permitted by law after applying the current assessed value adjustment law as if the current assessed value adjustment law had been in effect and applied to the calculation in calendar year 2012; minus
(2) the amount of the property tax levy that results from the property tax rate that the department of local government certified under IC 6-1.1-17-16 for the covered cumulative or capital projects fund for property taxes first due and payable in calendar year 2012, after applying the prior assessed value

adjustment law.
(c) After receiving the certifications required under subsection (b), the taxing unit's fiscal body may, for one (1) or more of the taxing unit's covered cumulative or capital projects funds, adopt an ordinance or a resolution to request a loan under this section to replace part or all of the amount certified under this section to the taxing unit for the fund or funds. To be eligible for a loan under this section, the resolution must:
(1) identify each covered cumulative or capital projects fund for which the taxing unit is seeking a loan;
(2) specify the amount of the loan that the taxing unit is seeking for each covered cumulative or capital projects fund;
(3) agree to impose a property tax levy in calendar year 2013 for the taxing unit's debt service fund to repay in compliance with this section the total amount loaned; and
(4) be certified and received by the office before July 1, 2012.
(d) If the office receives before July 1, 2012, a certified ordinance or resolution that qualifies the taxing unit for a loan under this section, the office shall, before July 15, 2012, distribute to the taxing unit from the state general fund the lesser of the following for each covered cumulative or capital projects fund for which the taxing unit has requested a loan:
(1) The amount requested.
(2) The amount that the office certified for that fund.
No interest or fee may be charged on the amount loaned under this subsection. An amount sufficient to make the distributions required by this section are appropriated to the office from the state general fund in the state fiscal year beginning July 1, 2012, and ending June 30, 2013.
(e) A taxing unit that receives a loan under this section for one (1) or more covered cumulative or capital projects funds shall deposit the loan in the covered cumulative or capital projects funds for which the taxing unit sought a loan, in proportion to the amount received for each fund. The amount deposited may be used for any of the lawful purposes of that fund.
(f) This subsection applies to a taxing unit that receives a loan under this section. The taxing unit is obligated to repay the amount distributed under this section. The taxing unit shall impose a property tax levy for the taxing unit's debt service fund for property taxes first due and payable in calendar year 2013, equal to the total amount loaned to the taxing unit under this section. The property tax levy under this subsection shall be treated as protected taxes (as defined in IC 6-1.1-20.6-9.8). The taxing unit shall repay the total amount loaned to the taxing unit under this section in two (2) equal installments in calendar year 2013 with the first installment due on the June settlement date specified in 6-1.1-27-3 and the second installment due on the December settlement specified in IC 6-1.1-27-3.
(g) This subsection does not apply to grants from the federal government. Upon the failure of a taxing unit to pay an installment

of a loan under this section when due, the treasurer of state may withhold the amount of the unpaid installment, on the schedule determined by the office, from any funds held by the state that would otherwise be due to the taxing unit and deposit the amount in the fund from which the loan was made. If the amount is withheld from a distribution to the county auditor under IC 6-3.5 or another statute that provides for the allocation of the distribution among more than one (1) taxing unit, the amount withheld reduces the allocation of only the taxing unit for which the amount was withheld.
(h) The amount of a loan does not create a debt of the taxing unit for purposes of the Constitution of the State of Indiana.
(i) This SECTION expires January 1, 2015.
As added by P.L.137-2012, SEC.31.

IC 6-1.1-18-13 Version a
School capital projects fund; adjustment for effects of reassessment or annual adjustment
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 13. (a) The maximum property tax rate levied under IC 20-46-6 by each school corporation for the school corporation's capital projects fund must be adjusted each year to account for the change in assessed value of real property that results from:
(1) an annual adjustment of the assessed value of real property under IC 6-1.1-4-4.5; or
(2) a general reassessment of real property under IC 6-1.1-4-4.
(b) The new maximum rate under this section is the tax rate determined under STEP SEVEN of the following formula:
STEP ONE: Determine the maximum rate for the school corporation for the year preceding the year in which the annual adjustment or general reassessment takes effect.
STEP TWO: Determine the actual percentage increase (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the year preceding the year the annual adjustment or general reassessment takes effect to the year that the annual adjustment or general reassessment is effective.
STEP THREE: Determine the three (3) calendar years that immediately precede the ensuing calendar year and in which a statewide general reassessment of real property does not first become effective.
STEP FOUR: Compute separately, for each of the calendar years determined in STEP THREE, the actual percentage increase (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the preceding year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Determine the greater of the following: (A) Zero (0).
(B) The result of the STEP TWO percentage minus the STEP FIVE percentage.
STEP SEVEN: Determine the quotient of the STEP ONE tax rate divided by the sum of one (1) plus the STEP SIX percentage increase.
(c) The department of local government finance shall compute the maximum rate allowed under subsection (b) and provide the rate to each school corporation.
As added by P.L.2-2006, SEC.44. Amended by P.L.219-2007, SEC.53.

IC 6-1.1-18-13 Version b
Repealed
(Repealed by P.L.137-2012, SEC.32.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.



CHAPTER 18.5. CIVIL GOVERNMENT PROPERTY TAX CONTROLS

IC 6-1.1-18.5-2
Assessed value growth quotient; Lake County determination
Sec. 2. (a) As used in this section, "Indiana nonfarm personal income" means the estimate of total nonfarm personal income for Indiana in a calendar year as computed by the federal Bureau of Economic Analysis using any actual data for the calendar year and any estimated data determined appropriate by the federal Bureau of Economic Analysis.
(b) Subject to subsection (c), for purposes of determining a civil taxing unit's maximum permissible ad valorem property tax levy for an ensuing calendar year, the civil taxing unit shall use the assessed

value growth quotient determined in the last STEP of the following STEPS:
STEP ONE: For each of the six (6) calendar years immediately preceding the year in which a budget is adopted under IC 6-1.1-17-5 for the ensuing calendar year, divide the Indiana nonfarm personal income for the calendar year by the Indiana nonfarm personal income for the calendar year immediately preceding that calendar year, rounding to the nearest one-thousandth (0.001).
STEP TWO: Determine the sum of the STEP ONE results.
STEP THREE: Divide the STEP TWO result by six (6), rounding to the nearest one-thousandth (0.001).
STEP FOUR: Determine the lesser of the following:
(A) The STEP THREE quotient.
(B) One and six-hundredths (1.06).
(c) This subsection applies only to civil taxing units in Lake County. Notwithstanding any other provision, for property taxes first due and payable after December 31, 2007, the assessed value growth quotient used to determine a civil taxing unit's maximum permissible ad valorem property tax levy under this chapter for a particular calendar year is one (1) unless a tax rate of one percent (1%) will be in effect under IC 6-3.5-1.1-26 or IC 6-3.5-6-32 in Lake County for that calendar year.
As added by P.L.73-1983, SEC.1. Amended by P.L.44-1984, SEC.1; P.L.198-2001, SEC.52; P.L.192-2002(ss), SEC.35; P.L.224-2007, SEC.19; P.L.1-2008, SEC.3.

IC 6-1.1-18.5-3
Maximum ad valorem property tax levy; formula
Sec. 3. (a) A civil taxing unit may not impose an ad valorem property tax levy for an ensuing calendar year that exceeds the amount determined in the last STEP of the following STEPS:
STEP ONE: Determine the civil taxing unit's maximum permissible ad valorem property tax levy for the preceding calendar year.
STEP TWO: Multiply the amount determined in STEP ONE by the amount determined in the last STEP of section 2(b) of this chapter.
STEP THREE: Determine the lesser of one and fifteen hundredths (1.15) or the quotient (rounded to the nearest ten-thousandth (0.0001)), of the assessed value of all taxable property subject to the civil taxing unit's ad valorem property tax levy for the ensuing calendar year, divided by the assessed value of all taxable property that is subject to the civil taxing unit's ad valorem property tax levy for the ensuing calendar year and that is contained within the geographic area that was subject to the civil taxing unit's ad valorem property tax levy in the preceding calendar year.
STEP FOUR: Determine the greater of the amount determined in STEP THREE or one (1). STEP FIVE: Multiply the amount determined in STEP TWO by the amount determined in STEP FOUR.
STEP SIX: Add the amount determined under STEP TWO to the amount of an excessive levy appeal granted under section 13 of this chapter for the ensuing calendar year.
STEP SEVEN: Determine the greater of STEP FIVE or STEP SIX.
(b) This subsection applies only to property taxes first due and payable after December 31, 2007. This subsection applies only to a civil taxing unit that is located in a county for which a county adjusted gross income tax rate is first imposed or is increased in a particular year under IC 6-3.5-1.1-24 or a county option income tax rate is first imposed or is increased in a particular year under IC 6-3.5-6-30. Notwithstanding any provision in this section or any other section of this chapter and except as provided in subsection (c), the maximum permissible ad valorem property tax levy calculated under this section for the ensuing calendar year for a civil taxing unit subject to this section is equal to the civil taxing unit's maximum permissible ad valorem property tax levy for the current calendar year.
(c) This subsection applies only to property taxes first due and payable after December 31, 2007. In the case of a civil taxing unit that:
(1) is partially located in a county for which a county adjusted gross income tax rate is first imposed or is increased in a particular year under IC 6-3.5-1.1-24 or a county option income tax rate is first imposed or is increased in a particular year under IC 6-3.5-6-30; and
(2) is partially located in a county that is not described in subdivision (1);
the department of local government finance shall, notwithstanding subsection (b), adjust the portion of the civil taxing unit's maximum permissible ad valorem property tax levy that is attributable (as determined by the department of local government finance) to the county or counties described in subdivision (2). The department of local government finance shall adjust this portion of the civil taxing unit's maximum permissible ad valorem property tax levy so that, notwithstanding subsection (b), this portion is allowed to increase as otherwise provided in this section. If the department of local government finance increases the civil taxing unit's maximum permissible ad valorem property tax levy under this subsection, any additional property taxes imposed by the civil taxing unit under the adjustment shall be paid only by the taxpayers in the county or counties described in subdivision (2).
As added by P.L.73-1983, SEC.1. Amended by P.L.64-1986, SEC.1; P.L.78-1987, SEC.4; P.L.151-2001, SEC.4; P.L.198-2001, SEC.53; P.L.1-2002, SEC.21; P.L.192-2002(ss), SEC.36; P.L.1-2003, SEC.25; P.L.224-2007, SEC.20; P.L.146-2008, SEC.169; P.L.42-2011, SEC.7; P.L.172-2011, SEC.35.
IC 6-1.1-18.5-4
Repealed
(Repealed by P.L.172-2011, SEC.161.)

IC 6-1.1-18.5-4.5
Levy adjustment for transfer of duties between assessors
Sec. 4.5. The department of local government finance shall adjust the maximum permissible ad valorem tax levy of each county and township to reflect any transfer of duties between assessors under IC 36-2-15-5 or IC 36-6-5-2 (repealed).
As added by P.L.219-2007, SEC.54. Amended by P.L.1-2010, SEC.29.

IC 6-1.1-18.5-5
Repealed
(Repealed by P.L.172-2011, SEC.161.)

IC 6-1.1-18.5-6
Taxable property; assessed value
Sec. 6. For purposes of STEP THREE of section 3 of this chapter, the assessed value of taxable property is the assessed value of that property as determined by the department of local government finance in fixing the civil taxing unit's budget, levy, and rate for the applicable calendar year, excluding deductions allowed under IC 6-1.1-12 or IC 6-1.1-12.1.
As added by P.L.73-1983, SEC.1. Amended by P.L.44-1984, SEC.2; P.L.198-2001, SEC.54; P.L.3-2008, SEC.44; P.L.172-2011, SEC.37.

IC 6-1.1-18.5-7
Civil taxing unit not subject to levy limits if it did not have levy for immediately preceding year; department of local government finance review of budget, rate, and levy
Sec. 7. (a) A civil taxing unit is not subject to the levy limits imposed by section 3 of this chapter for an ensuing calendar year if the civil taxing unit did not adopt an ad valorem property tax levy for the immediately preceding calendar year.
(b) If under subsection (a) a civil taxing unit is not subject to the levy limits imposed under section 3 of this chapter for a calendar year, the civil taxing unit shall refer its proposed budget, ad valorem property tax levy, and property tax rate for that calendar year to the department of local government finance. The department of local government finance shall make a final determination of the civil taxing unit's budget, ad valorem property tax levy, and property tax rate for that calendar year. However, a civil taxing unit may not impose a property tax levy for a year if the unit did not exist as of March 1 of the preceding year.
As added by P.L.73-1983, SEC.1. Amended by P.L.25-1995, SEC.28; P.L.90-2002, SEC.163; P.L.224-2007, SEC.21; P.L.146-2008, SEC.170; P.L.182-2009(ss), SEC.126.
IC 6-1.1-18.5-8
Civil taxing unit bond and lease taxes not subject to levy limits; department of local government finance approval; exceptions; judicial review
Sec. 8. (a) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a civil taxing unit if the civil taxing unit is committed to levy the taxes to pay or fund either:
(1) bonded indebtedness; or
(2) lease rentals under a lease with an original term of at least five (5) years.
(b) Except as provided by subsections (g) and (h), a civil taxing unit must file a petition requesting approval from the department of local government finance to incur bonded indebtedness or execute a lease with an original term of at least five (5) years not later than twenty-four (24) months after the first date of publication of notice of a preliminary determination under IC 6-1.1-20-3.1(2) (as in effect before July 1, 2008), unless the civil taxing unit demonstrates that a longer period is reasonable in light of the civil taxing unit's facts and circumstances. A civil taxing unit must obtain approval from the department of local government finance before the civil taxing unit may:
(1) incur the bonded indebtedness; or
(2) enter into the lease.
(c) The department of local government finance shall render a decision within three (3) months after the date it receives a request for approval under subsection (b). However, the department of local government finance may extend this three (3) month period by an additional three (3) months if, at least ten (10) days before the end of the original three (3) month period, the department sends notice of the extension to the executive officer of the civil taxing unit. A civil taxing unit may petition for judicial review of the final determination of the department of local government finance under this section. The petition must be filed in the tax court not more than forty-five (45) days after the department enters its order under this section.
(d) A civil taxing unit does not need approval under subsection (b) to obtain temporary loans made in anticipation of and to be paid from current revenues of the civil taxing unit actually levied and in the course of collection for the fiscal year in which the loans are made.
(e) For purposes of computing the ad valorem property tax levy limits imposed on a civil taxing unit by section 3 of this chapter, the civil taxing unit's ad valorem property tax levy for a calendar year does not include that part of its levy that is committed to fund or pay bond indebtedness or lease rentals with an original term of five (5) years in subsection (a).
(f) A taxpayer may petition for judicial review of the final determination of the department of local government finance under this section. The petition must be filed in the tax court not more than thirty (30) days after the department enters its order under this section. (g) This subsection applies only to bonds, leases, and other obligations for which a civil taxing unit:
(1) after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5; or
(2) in the case of bonds, leases, or other obligations payable from ad valorem property taxes but not described in subdivision (1), adopts a resolution or ordinance authorizing the bonds, lease rental agreement, or other obligations after June 30, 2008.
Notwithstanding any other provision, review by the department of local government finance and approval by the department of local government finance is not required before a civil taxing unit may issue or enter into bonds, a lease, or any other obligation.
(h) This subsection applies after June 30, 2008. Notwithstanding any other provision, review by the department of local government finance and approval by the department of local government finance is not required before a civil taxing unit may construct, alter, or repair a capital project.
As added by P.L.73-1983, SEC.1. Amended by P.L.25-1995, SEC.29; P.L.90-2002, SEC.164; P.L.256-2003, SEC.17; P.L.224-2007, SEC.22; P.L.146-2008, SEC.171; P.L.182-2009(ss), SEC.127.

IC 6-1.1-18.5-9
Exemption from levy limits; major bridge fund
Sec. 9. The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a civil taxing unit under IC 8-16-3.1. For purposes of computing the ad valorem property tax levy limit imposed on a civil taxing unit under section 3 of this chapter, the civil taxing unit's ad valorem property tax levy for a particular calendar year does not include that part of the levy imposed under IC 8-16-3.1.
As added by P.L.73-1983, SEC.1.

IC 6-1.1-18.5-9.5
Application of property tax levy limits to certain port authority expenses
Sec. 9.5. (a) This section applies to civil taxing units located in a county having a population of more than one hundred eleven thousand (111,000) but less than one hundred fifteen thousand (115,000).
(b) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a civil taxing unit under IC 8-10-5-17. For purposes of computing the ad valorem property tax levy limit imposed on a civil taxing unit under section 3 of this chapter, the civil taxing unit's ad valorem property tax levy for a particular calendar year does not include that part of the levy imposed under IC 8-10-5-17.
As added by P.L.24-1984, SEC.5. Amended by P.L.12-1992, SEC.19; P.L.170-2002, SEC.20; P.L.119-2012, SEC.32.
IC 6-1.1-18.5-9.7
Ad valorem property tax; computation
Sec. 9.7. (a) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed under IC 12-20-24.
(b) For purposes of computing the ad valorem property tax levy limits imposed under section 3 of this chapter, a county's or township's ad valorem property tax levy for a particular calendar year does not include that part of the levy imposed under the citations listed in subsection (a).
(c) Notwithstanding subsections (a) and (b), the ad valorem property tax levy limits imposed by section 3 of this chapter apply to property taxes imposed under IC 12-20-24 after December 31, 2008, to pay principal and interest on any short term loans obtained under IC 12-20 after December 31, 2008.
As added by P.L.45-1984, SEC.1. Amended by P.L.16-1986, SEC.4; P.L.2-1992, SEC.60; P.L.36-1994, SEC.3; P.L.52-1996, SEC.1; P.L.273-1999, SEC.55; P.L.224-2003, SEC.85; P.L.146-2008, SEC.172.

IC 6-1.1-18.5-9.8 Version a
Exception from levy limits of certain cumulative fund taxes; tax rate adjustments
Note: This version of section amended by P.L.172-2011, SEC.38, effective until 1-1-2013. See also following version of this section amended by P.L.112-2012, SEC.36, effective 1-1-2013, and following version of this section amended by P.L.137-2012, SEC.33, effective 1-1-2013.
Sec. 9.8. (a) For purposes of determining the property tax levy limit imposed on a city, town, or county under section 3 of this chapter, the city, town, or county's ad valorem property tax levy for a particular calendar year does not include an amount equal to the lesser of:
(1) the amount of ad valorem property taxes that would be first due and payable to the city, town, or county during the ensuing calendar year if the taxing unit imposed the maximum permissible property tax rate per one hundred dollars ($100) of assessed valuation that the civil taxing unit may impose for the particular calendar year under the authority of IC 36-9-14.5 (in the case of a county) or IC 36-9-15.5 (in the case of a city or town); or
(2) the excess, if any, of:
(A) the property taxes imposed by the city, town, or county under the authority of:
IC 3-11-6-9;
IC 8-16-3;
IC 8-16-3.1;
IC 8-22-3-25;
IC 14-27-6-48;
IC 14-33-9-3; IC 16-22-8-41;
IC 16-22-5-2 through IC 16-22-5-15;
IC 16-23-1-40;
IC 36-8-14;
IC 36-9-4-48;
IC 36-9-14;
IC 36-9-14.5;
IC 36-9-15;
IC 36-9-15.5;
IC 36-9-16;
IC 36-9-16.5;
IC 36-9-17;
IC 36-9-26;
IC 36-9-27-100;
IC 36-10-3-21; or
IC 36-10-4-36;
that are first due and payable during the ensuing calendar year; over
(B) the property taxes imposed by the city, town, or county under the authority of the citations listed in clause (A) that were first due and payable during calendar year 1984.
(b) The maximum property tax rate levied under the statutes listed in subsection (a) must be adjusted each year to account for the change in assessed value of real property that results from:
(1) an annual adjustment of the assessed value of real property under IC 6-1.1-4-4.5; or
(2) a general reassessment of real property under IC 6-1.1-4-4.
(c) The new maximum rate under a statute listed in subsection (a) is the tax rate determined under STEP SEVEN of the following formula:
STEP ONE: Determine the maximum rate for the political subdivision levying a property tax under the statute for the year preceding the year in which the annual adjustment or general reassessment takes effect.
STEP TWO: Subject to subsection (e), determine the actual percentage change (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the year preceding the year the annual adjustment or general reassessment takes effect to the year that the annual adjustment or general reassessment is effective.
STEP THREE: Determine the three (3) calendar years that immediately precede the ensuing calendar year and in which a statewide general reassessment of real property does not first become effective.
STEP FOUR: Subject to subsection (e), compute separately, for each of the calendar years determined in STEP THREE, the actual percentage change (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the

preceding year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Determine the greater of the following:
(A) Zero (0).
(B) The result of the STEP TWO percentage minus the STEP FIVE percentage.
STEP SEVEN: Determine the quotient of the STEP ONE tax rate divided by the sum of one (1) plus the STEP SIX percentage increase.
(d) The department of local government finance shall compute the maximum rate allowed under subsection (c) and provide the rate to each political subdivision with authority to levy a tax under a statute listed in subsection (a).
(e) This subsection applies to STEP TWO and STEP FOUR of subsection (c) for taxes first due and payable after 2011. If the assessed value change used in the STEPS was not an increase, the STEPS are applied using instead:
(1) the actual percentage decrease (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property; or
(2) zero (0) if the assessed value did not increase or decrease.
As added by P.L.44-1984, SEC.3. Amended by P.L.5-1986, SEC.13; P.L.2-1993, SEC.55; P.L.1-1995, SEC.46; P.L.17-1995, SEC.5; P.L.25-1995, SEC.30; P.L.90-2002, SEC.165; P.L.219-2007, SEC.55; P.L.172-2011, SEC.38.

IC 6-1.1-18.5-9.8 Version b
Exception from levy limits of certain cumulative fund taxes; tax rate adjustments
Note: This version of section amended by P.L.112-2012, SEC.36, effective 1-1-2013. See also preceding version of this section amended by P.L.172-2011, SEC.38, effective until 1-1-2013, and following version of this section amended by P.L.137-2012, SEC.33, effective 1-1-2013.
Sec. 9.8. (a) For purposes of determining the property tax levy limit imposed on a city, town, or county under section 3 of this chapter, the city, town, or county's ad valorem property tax levy for a particular calendar year does not include an amount equal to the lesser of:
(1) the amount of ad valorem property taxes that would be first due and payable to the city, town, or county during the ensuing calendar year if the taxing unit imposed the maximum permissible property tax rate per one hundred dollars ($100) of assessed valuation that the civil taxing unit may impose for the particular calendar year under the authority of IC 36-9-14.5 (in the case of a county) or IC 36-9-15.5 (in the case of a city or town); or
(2) the excess, if any, of: (A) the property taxes imposed by the city, town, or county under the authority of:
IC 3-11-6-9;
IC 8-16-3;
IC 8-16-3.1;
IC 8-22-3-25;
IC 14-27-6-48;
IC 14-33-9-3;
IC 16-22-8-41;
IC 16-22-5-2 through IC 16-22-5-15;
IC 16-23-1-40;
IC 36-8-14;
IC 36-9-4-48;
IC 36-9-14;
IC 36-9-14.5;
IC 36-9-15;
IC 36-9-15.5;
IC 36-9-16;
IC 36-9-16.5;
IC 36-9-17;
IC 36-9-26;
IC 36-9-27-100;
IC 36-10-3-21; or
IC 36-10-4-36;
that are first due and payable during the ensuing calendar year; over
(B) the property taxes imposed by the city, town, or county under the authority of the citations listed in clause (A) that were first due and payable during calendar year 1984.
(b) The maximum property tax rate levied under the statutes listed in subsection (a) must be adjusted each year to account for the change in assessed value of real property that results from:
(1) an annual adjustment of the assessed value of real property under IC 6-1.1-4-4.5;
(2) a general reassessment of real property under IC 6-1.1-4-4; or
(3) a reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2.
(c) The new maximum rate under a statute listed in subsection (a) is the tax rate determined under STEP SEVEN of the following formula:
STEP ONE: Determine the maximum rate for the political subdivision levying a property tax under the statute for the year preceding the year in which the annual adjustment or the reassessment under IC 6-1.1-4-4 or IC 6-1.1-4-4.2 takes effect.
STEP TWO: Subject to subsection (e), determine the actual percentage change (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the year preceding the year the annual adjustment or the

reassessment under IC 6-1.1-4-4 or IC 6-1.1-4-4.2 takes effect to the year that the annual adjustment or the reassessment is effective.
STEP THREE: Determine the three (3) calendar years that immediately precede the ensuing calendar year and in which a statewide general reassessment of real property under IC 6-1.1-4-4 does not first become effective.
STEP FOUR: Subject to subsection (e), compute separately, for each of the calendar years determined in STEP THREE, the actual percentage change (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the preceding year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Determine the greater of the following:
(A) Zero (0).
(B) The result of the STEP TWO percentage minus the STEP FIVE percentage.
STEP SEVEN: Determine the quotient of the STEP ONE tax rate divided by the sum of one (1) plus the STEP SIX percentage increase.
(d) The department of local government finance shall compute the maximum rate allowed under subsection (c) and provide the rate to each political subdivision with authority to levy a tax under a statute listed in subsection (a).
(e) This subsection applies to STEP TWO and STEP FOUR of subsection (c) for taxes first due and payable after 2011. If the assessed value change used in the STEPS was not an increase, the STEPS are applied using instead:
(1) the actual percentage decrease (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property; or
(2) zero (0) if the assessed value did not increase or decrease.
As added by P.L.44-1984, SEC.3. Amended by P.L.5-1986, SEC.13; P.L.2-1993, SEC.55; P.L.1-1995, SEC.46; P.L.17-1995, SEC.5; P.L.25-1995, SEC.30; P.L.90-2002, SEC.165; P.L.219-2007, SEC.55; P.L.172-2011, SEC.38; P.L.112-2012, SEC.36.

IC 6-1.1-18.5-9.8 Version c
Exception from levy limits of certain cumulative fund taxes
Note: This version of section amended by P.L.137-2012, SEC.33, effective 1-1-2013. See also preceding version of this section amended by P.L.172-2011, SEC.38, effective until 1-1-2013, and preceding version of this section amended by P.L.112-2012, SEC.36, effective 1-1-2013.
Sec. 9.8. For purposes of determining the property tax levy limit imposed on a city, town, or county under section 3 of this chapter, the city, town, or county's ad valorem property tax levy for a

particular calendar year does not include an amount equal to the lesser of:
(1) the amount of ad valorem property taxes that would be first due and payable to the city, town, or county during the ensuing calendar year if the taxing unit imposed the maximum permissible property tax rate per one hundred dollars ($100) of assessed valuation that the civil taxing unit may impose for the particular calendar year under the authority of IC 36-9-14.5 (in the case of a county) or IC 36-9-15.5 (in the case of a city or town); or
(2) the excess, if any, of:
(A) the property taxes imposed by the city, town, or county under the authority of:
IC 3-11-6-9;
IC 8-16-3;
IC 8-16-3.1;
IC 8-22-3-25;
IC 14-27-6-48;
IC 14-33-9-3;
IC 16-22-8-41;
IC 16-22-5-2 through IC 16-22-5-15;
IC 16-23-1-40;
IC 36-8-14;
IC 36-9-4-48;
IC 36-9-14;
IC 36-9-14.5;
IC 36-9-15;
IC 36-9-15.5;
IC 36-9-16;
IC 36-9-16.5;
IC 36-9-17;
IC 36-9-26;
IC 36-9-27-100;
IC 36-10-3-21; or
IC 36-10-4-36;
that are first due and payable during the ensuing calendar year; over
(B) the property taxes imposed by the city, town, or county under the authority of the citations listed in clause (A) that were first due and payable during calendar year 1984.
As added by P.L.44-1984, SEC.3. Amended by P.L.5-1986, SEC.13; P.L.2-1993, SEC.55; P.L.1-1995, SEC.46; P.L.17-1995, SEC.5; P.L.25-1995, SEC.30; P.L.90-2002, SEC.165; P.L.219-2007, SEC.55; P.L.172-2011, SEC.38; P.L.137-2012, SEC.33.

IC 6-1.1-18.5-9.9 Version a
Adjustments of property tax rates for local funds in counties in which certain deductions and exemptions apply
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013. Sec. 9.9. (a) The department of local government finance shall adjust the maximum property tax rate levied under the statutes listed in section 9.8(a) of this chapter, IC 20-46-3-6, or IC 20-46-6-5 in each county for property taxes first due and payable in:
(1) 2004;
(2) the year the county first applies the deduction under IC 6-1.1-12-41, if the county first applies that deduction for property taxes first due and payable in 2005 or 2006; and
(3) 2007, if the county does not apply the deduction under IC 6-1.1-12-41 for any year.
(b) If the county does not apply the deduction under IC 6-1.1-12-41 for property taxes first due and payable in 2004, the department shall compute the adjustment under subsection (a)(1) to allow a levy for the fund for which the property tax rate is levied that equals the levy that would have applied for the fund if exemptions under IC 6-1.1-10-29(b)(2) (repealed) did not apply for the 2003 assessment date.
(c) If the county applies the deduction under IC 6-1.1-12-41 for property taxes first due and payable in 2004, the department shall compute the adjustment under subsection (a)(1) to allow a levy for the fund for which the property tax rate is levied that equals the levy that would have applied for the fund if:
(1) exemptions under IC 6-1.1-10-29(b)(2) (repealed); and
(2) deductions under IC 6-1.1-12-41;
did not apply for the 2003 assessment date.
(d) The department shall compute the adjustment under subsection (a)(2) to allow a levy for the fund for which the property tax rate is levied that equals the levy that would have applied for the fund if deductions under IC 6-1.1-12-41 did not apply for the assessment date of the year that immediately precedes the year for which the adjustment is made.
(e) The department shall compute the adjustment under subsection (a)(3) to allow a levy for the fund for which the property tax rate is levied that equals the levy that would have applied for the fund if deductions under IC 6-1.1-12-42 did not apply for the 2006 assessment date.
As added by P.L.272-2003, SEC.4. Amended by P.L.2-2006, SEC.45; P.L.146-2008, SEC.173.

IC 6-1.1-18.5-9.9 Version b
Repealed
(Repealed by P.L.137-2012, SEC.34.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 6-1.1-18.5-10 Version a
Civil taxing unit levy limit exceptions related to community mental health centers and community mental retardation and other developmental disabilities centers levy growth limitation
Note: This version of section effective until 1-1-2013. See also

following version of this section, effective 1-1-2013.
Sec. 10. (a) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a civil taxing unit to be used to fund:
(1) community mental health centers under:
(A) IC 12-29-2-1.2, for only those civil taxing units that authorized financial assistance under IC 12-29-1 before 2002 for a community mental health center as long as the tax levy under this section does not exceed the levy authorized in 2002;
(B) IC 12-29-2-2 through IC 12-29-2-5; and
(C) IC 12-29-2-13; or
(2) community mental retardation and other developmental disabilities centers under IC 12-29-1-1;
to the extent that those property taxes are attributable to any increase in the assessed value of the civil taxing unit's taxable property caused by a general reassessment of real property that took effect after February 28, 1979.
(b) For purposes of computing the ad valorem property tax levy limits imposed on a civil taxing unit by section 3 of this chapter, the civil taxing unit's ad valorem property tax levy for a particular calendar year does not include that part of the levy described in subsection (a).
(c) This subsection applies to property taxes first due and payable after December 31, 2008. Notwithstanding subsections (a) and (b) or any other law, any property taxes imposed by a civil taxing unit that are exempted by this section from the ad valorem property tax levy limits imposed by section 3 of this chapter may not increase annually by a percentage greater than the result of:
(1) the assessed value growth quotient determined under section 2 of this chapter; minus
(2) one (1).
(d) For a county that:
(1) did not impose an ad valorem property tax levy in 2008 for the county general fund to provide financial assistance under IC 12-29-1 (community mental retardation and other developmental disabilities center) or IC 12-29-2 (community mental health center); and
(2) determines for 2009 or a later calendar year to impose a levy as described in subdivision (1);
the ad valorem property tax levy limits imposed under section 3 of this chapter do not apply to the part of the county's general fund levy that is used in the first calendar year for which a determination is made under subdivision (2) to provide financial assistance under IC 12-29-1 or IC 12-29-2. The department of local government finance shall review a county's proposed budget that is submitted under IC 12-29-1-1 or IC 12-29-2-1.2 and make a final determination of the amount to which the levy limits do not apply under this subsection for the first calendar year for which a determination is made under subdivision (2). (e) The ad valorem property tax levy limits imposed under section 3 of this chapter do not apply to the county's general fund levy in the amount determined by the department of local government finance under subsection (d) in each calendar year following the calendar year for which the determination under subsection (b) is made.
As added by P.L.73-1983, SEC.1. Amended by P.L.2-1992, SEC.61; P.L.24-1997, SEC.4; P.L.78-2004, SEC.2; P.L.146-2008, SEC.174; P.L.182-2009(ss), SEC.128.

IC 6-1.1-18.5-10 Version b
Civil taxing unit levy limit exceptions related to community mental health centers and community mental retardation and other developmental disabilities centers levy growth limitation
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 10. (a) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a civil taxing unit to be used to fund:
(1) community mental health centers under:
(A) IC 12-29-2-1.2, for only those civil taxing units that authorized financial assistance under IC 12-29-1 before 2002 for a community mental health center as long as the tax levy under this section does not exceed the levy authorized in 2002;
(B) IC 12-29-2-2 through IC 12-29-2-5; and
(C) IC 12-29-2-13; or
(2) community mental retardation and other developmental disabilities centers under IC 12-29-1-1;
to the extent that those property taxes are attributable to any increase in the assessed value of the civil taxing unit's taxable property caused by a general reassessment of real property under IC 6-1.1-4-4 or a reassessment of real property under a reassessment plan prepared under IC 6-1.1-4-4.2 that took effect after February 28, 1979.
(b) For purposes of computing the ad valorem property tax levy limits imposed on a civil taxing unit by section 3 of this chapter, the civil taxing unit's ad valorem property tax levy for a particular calendar year does not include that part of the levy described in subsection (a).
(c) This subsection applies to property taxes first due and payable after December 31, 2008. Notwithstanding subsections (a) and (b) or any other law, any property taxes imposed by a civil taxing unit that are exempted by this section from the ad valorem property tax levy limits imposed by section 3 of this chapter may not increase annually by a percentage greater than the result of:
(1) the assessed value growth quotient determined under section 2 of this chapter; minus
(2) one (1).
(d) For a county that:
(1) did not impose an ad valorem property tax levy in 2008 for the county general fund to provide financial assistance under

IC 12-29-1 (community mental retardation and other developmental disabilities center) or IC 12-29-2 (community mental health center); and
(2) determines for 2009 or a later calendar year to impose a levy as described in subdivision (1);
the ad valorem property tax levy limits imposed under section 3 of this chapter do not apply to the part of the county's general fund levy that is used in the first calendar year for which a determination is made under subdivision (2) to provide financial assistance under IC 12-29-1 or IC 12-29-2. The department of local government finance shall review a county's proposed budget that is submitted under IC 12-29-1-1 or IC 12-29-2-1.2 and make a final determination of the amount to which the levy limits do not apply under this subsection for the first calendar year for which a determination is made under subdivision (2).
(e) The ad valorem property tax levy limits imposed under section 3 of this chapter do not apply to the county's general fund levy in the amount determined by the department of local government finance under subsection (d) in each calendar year following the calendar year for which the determination under subsection (b) is made.
As added by P.L.73-1983, SEC.1. Amended by P.L.2-1992, SEC.61; P.L.24-1997, SEC.4; P.L.78-2004, SEC.2; P.L.146-2008, SEC.174; P.L.182-2009(ss), SEC.128; P.L.112-2012, SEC.37.

IC 6-1.1-18.5-10.1
Exemption from levy limits; supplemental juror fees
Sec. 10.1. (a) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a county, city, or town to supplemental juror fees adopted under IC 33-37-10-1, to the extent provided in subsections (b) and (c).
(b) Subject to subsection (c), for purposes of determining the property tax levy limit imposed on a county, city, or town under section 3 of this chapter, the county, city, or town's ad valorem property tax levy for a calendar year does not include an amount equal to:
(1) the average annual expenditures for nonsupplemental juror fees under IC 33-37-10-1, using the five (5) most recent years for which expenditure amounts are available; multiplied by
(2) the percentage increase in juror fees that is attributable to supplemental juror fees under the most recent ordinance adopted under IC 33-37-10-1.
(c) For property taxes first due and payable after December 31, 2008, property taxes may be excluded under subsection (b) from the ad valorem property tax levy limits imposed by section 3 of this chapter only to the extent that:
(1) the county fiscal body adopts a resolution approving some or all of the property taxes that may be excluded by a city or town under subsection (b), in the case of property taxes imposed by a city or town; or (2) the county fiscal body adopts a resolution:
(A) that approves some or all of the property taxes that may be excluded by the county under subsection (b); and
(B) that explains why the exclusion under subsection (b) is necessary and in the best interest of taxpayers;
in the case of property taxes imposed by the county.
In the case of a city or town located in more than one (1) county, the exclusion under subsection (b) must be approved by the fiscal body of the county in which the greatest part of the city's or town's net assessed valuation is located.
As added by P.L.58-1988, SEC.1. Amended by P.L.98-2004, SEC.71; P.L.146-2008, SEC.175.

IC 6-1.1-18.5-10.2
Taxes levied for township firefighting fund; treatment in computation of levy limit
Sec. 10.2. For purposes of determining the property tax levy limit imposed on a township under section 3 of this chapter, the township ad valorem property tax levy for a particular calendar year does not include the amount, if any, of ad valorem property taxes that would be first due and payable to the township during the ensuing calendar year under the authority of IC 36-8-13-4. The amount of ad valorem property taxes levied by the township under the authority of IC 36-8-13-4 shall, for purposes of the property tax levy limits imposed under section 3 of this chapter, be treated as if that levy were made by a separate civil taxing unit.
As added by P.L.343-1989(ss), SEC.1.

IC 6-1.1-18.5-10.3
Levy limit on taxes by library board for capital projects fund; exemption
Sec. 10.3. (a) This subsection does not apply to property taxes first due and payable after December 31, 2008. The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a library board for a capital projects fund under IC 36-12-12. However, the maximum amount that is exempt from the levy limits under this section may not exceed the property taxes that would be raised in the ensuing calendar year with a property tax rate of one and thirty-three hundredths cents ($0.0133) per one hundred dollars ($100) of assessed valuation.
(b) This subsection does not apply to property taxes first due and payable after December 31, 2008. For purposes of computing the ad valorem property tax levy limit imposed on a library board under section 3 of this chapter, the library board's ad valorem property tax levy for a particular calendar year does not include that part of the levy imposed under IC 36-12-12 that is exempt from the ad valorem property tax levy limits under subsection (a).
As added by P.L.35-1990, SEC.8. Amended by P.L.6-1997, SEC.83; P.L.1-2005, SEC.88; P.L.231-2005, SEC.1; P.L.146-2008, SEC.176.
IC 6-1.1-18.5-10.4
Levy limit on taxes imposed by township; exemption
Sec. 10.4. (a) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a township or a fire protection district under IC 36-8-14.
(b) For purposes of computing the ad valorem property tax levy limit imposed on a township or a fire protection district under section 3 of this chapter, the township's or the fire protection district's ad valorem property tax levy for a particular calendar year does not include that part of the levy imposed under IC 36-8-14.
As added by P.L.35-1990, SEC.9. Amended by P.L.36-2000, SEC.1.

IC 6-1.1-18.5-10.5
Civil taxing unit levy limit exceptions related to fire protection territories; levy growth limitation; department of local government finance determination of budget, rate, and levy for civil taxing unit that joins fire protection territory
Sec. 10.5. (a) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a civil taxing unit for fire protection services within a fire protection territory under IC 36-8-19, if the civil taxing unit is a participating unit in a fire protection territory established before August 1, 2001. For purposes of computing the ad valorem property tax levy limits imposed on a civil taxing unit by section 3 of this chapter on a civil taxing unit that is a participating unit in a fire protection territory, established before August 1, 2001, the civil taxing unit's ad valorem property tax levy for a particular calendar year does not include that part of the levy imposed under IC 36-8-19. Any property taxes imposed by a civil taxing unit that are exempted by this subsection from the ad valorem property tax levy limits imposed by section 3 of this chapter and first due and payable after December 31, 2008, may not increase annually by a percentage greater than the result of:
(1) the assessed value growth quotient determined under section 2 of this chapter; minus
(2) one (1).
(b) The department of local government finance may, under this subsection, increase the maximum permissible ad valorem property tax levy that would otherwise apply to a civil taxing unit under section 3 of this chapter to meet the civil taxing unit's obligations to a fire protection territory established under IC 36-8-19. To obtain an increase in the civil taxing unit's maximum permissible ad valorem property tax levy, a civil taxing unit shall submit a petition to the department of local government finance in the year immediately preceding the first year in which the civil taxing unit levies a tax to support the fire protection territory. The petition must be filed before the date specified in section 12(a)(1) of this chapter of that year. The department of local government finance shall make a final determination of the civil taxing unit's budget, ad valorem property tax levy, and property tax rate for the fire protection territory for the

ensuing calendar year. In making its determination under this subsection, the department of local government finance shall consider the amount that the civil taxing unit is obligated to provide to meet the expenses of operation and maintenance of the fire protection services within the territory, including the participating unit's reasonable share of an operating balance for the fire protection territory. The department of local government finance shall determine the entire amount of the allowable adjustment in the final determination. The department shall order the adjustment implemented in the amounts and over the number of years, not exceeding three (3), requested by the petitioning civil taxing unit. However, the department of local government finance may not approve under this subsection a property tax levy greater than zero (0) if the civil taxing unit did not exist as of the March 1 assessment date for which the tax levy will be imposed. For purposes of applying this subsection to the civil taxing unit's maximum permissible ad valorem property tax levy in subsequent calendar years, the department of local government finance may determine not to consider part or all of the part of the property tax levy imposed to establish the operating balance of the fire protection territory.
As added by P.L.37-1994, SEC.1. Amended by P.L.240-2001, SEC.1; P.L.146-2008, SEC.177; P.L.182-2009(ss), SEC.129; P.L.113-2010, SEC.32.

IC 6-1.1-18.5-11
Repealed
(Repealed by P.L.182-2009(ss), SEC.467.)

IC 6-1.1-18.5-12
Civil taxing unit appeal to department of local government finance for relief from levy limits; department procedure and summons for appearance or production of books and records
Sec. 12. (a) Any civil taxing unit that determines that it cannot carry out its governmental functions for an ensuing calendar year under the levy limitations imposed by section 3 of this chapter may:
(1) before October 20 of the calendar year immediately preceding the ensuing calendar year; or
(2) in the case of a request described in section 16 of this chapter, before December 31 of the calendar year immediately preceding the ensuing calendar year;
appeal to the department of local government finance for relief from those levy limitations. In the appeal the civil taxing unit must state that it will be unable to carry out the governmental functions committed to it by law unless it is given the authority that it is petitioning for. The civil taxing unit must support these allegations by reasonably detailed statements of fact.
(b) The department of local government finance shall immediately proceed to the examination and consideration of the merits of the civil taxing unit's appeal.
(c) In considering an appeal, the department of local government

finance has the power to conduct hearings, require any officer or member of the appealing civil taxing unit to appear before it, or require any officer or member of the appealing civil taxing unit to provide the department with any relevant records or books.
(d) If an officer or member:
(1) fails to appear at a hearing after having been given written notice requiring that person's attendance; or
(2) fails to produce the books and records that the department by written notice required the officer or member to produce;
then the department may file an affidavit in the circuit court in the jurisdiction in which the officer or member may be found setting forth the facts of the failure.
(e) Upon the filing of an affidavit under subsection (d), the circuit court shall promptly issue a summons, and the sheriff of the county within which the circuit court is sitting shall serve the summons. The summons must command the officer or member to appear before the department to provide information to the department or to produce books and records for the department's use, as the case may be. Disobedience of the summons constitutes, and is punishable as, a contempt of the circuit court that issued the summons.
(f) All expenses incident to the filing of an affidavit under subsection (d) and the issuance and service of a summons shall be charged to the officer or member against whom the summons is issued, unless the circuit court finds that the officer or member was acting in good faith and with reasonable cause. If the circuit court finds that the officer or member was acting in good faith and with reasonable cause or if an affidavit is filed and no summons is issued, the expenses shall be charged against the county in which the affidavit was filed and shall be allowed by the proper fiscal officers of that county.
(g) The fiscal officer of a civil taxing unit that appeals under section 16 of this chapter for relief from levy limitations shall immediately file a copy of the appeal petition with the county auditor and the county treasurer of the county in which the unit is located.
As added by P.L.73-1983, SEC.1. Amended by P.L.90-2002, SEC.167; P.L.178-2002, SEC.27; P.L.23-2004, SEC.23; P.L.67-2006, SEC.2; P.L.219-2007, SEC.56; P.L.224-2007, SEC.24; P.L.3-2008, SEC.45; P.L.146-2008, SEC.179; P.L.182-2009(ss), SEC.130.

IC 6-1.1-18.5-13 Version a
Types of relief available to civil taxing unit in appeal for relief from levy limits
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 13. (a) With respect to an appeal filed under section 12 of this chapter, the department may find that a civil taxing unit should receive any one (1) or more of the following types of relief:
(1) Permission to the civil taxing unit to increase its levy in excess of the limitations established under section 3 of this

chapter, if in the judgment of the department the increase is reasonably necessary due to increased costs of the civil taxing unit resulting from annexation, consolidation, or other extensions of governmental services by the civil taxing unit to additional geographic areas or persons. With respect to annexation, consolidation, or other extensions of governmental services in a calendar year, if those increased costs are incurred by the civil taxing unit in that calendar year and more than one (1) immediately succeeding calendar year, the unit may appeal under section 12 of this chapter for permission to increase its levy under this subdivision based on those increased costs in any of the following:
(A) The first calendar year in which those costs are incurred.
(B) One (1) or more of the immediately succeeding four (4) calendar years.
(2) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to the civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the civil taxing unit needs the increase to meet the civil taxing unit's share of the costs of operating a court established by statute enacted after December 31, 1973. Before recommending such an increase, the local government tax control board shall consider all other revenues available to the civil taxing unit that could be applied for that purpose. The maximum aggregate levy increases that the local government tax control board may recommend for a particular court equals the civil taxing unit's estimate of the unit's share of the costs of operating a court for the first full calendar year in which it is in existence. For purposes of this subdivision, costs of operating a court include:
(A) the cost of personal services (including fringe benefits);
(B) the cost of supplies; and
(C) any other cost directly related to the operation of the court.
(3) Permission to the civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter, if the department finds that the quotient determined under STEP SIX of the following formula is equal to or greater than one and two-hundredths (1.02):
STEP ONE: Determine the three (3) calendar years that most immediately precede the ensuing calendar year and in which a statewide general reassessment of real property or the initial annual adjustment of the assessed value of real property under IC 6-1.1-4-4.5 does not first become effective.
STEP TWO: Compute separately, for each of the calendar years determined in STEP ONE, the quotient (rounded to the nearest ten-thousandth (0.0001)) of the sum of the civil taxing unit's total assessed value of all taxable property and: (i) for a particular calendar year before 2007, the total assessed value of property tax deductions in the unit under IC 6-1.1-12-41 or IC 6-1.1-12-42 in the particular calendar year; or
(ii) for a particular calendar year after 2006, the total assessed value of property tax deductions that applied in the unit under IC 6-1.1-12-42 in 2006 plus for a particular calendar year after 2009, the total assessed value of property tax deductions that applied in the unit under IC 6-1.1-12-37.5 in 2008;
divided by the sum determined under this STEP for the calendar year immediately preceding the particular calendar year.
STEP THREE: Divide the sum of the three (3) quotients computed in STEP TWO by three (3).
STEP FOUR: Compute separately, for each of the calendar years determined in STEP ONE, the quotient (rounded to the nearest ten-thousandth (0.0001)) of the sum of the total assessed value of all taxable property in all counties and:
(i) for a particular calendar year before 2007, the total assessed value of property tax deductions in all counties under IC 6-1.1-12-41 or IC 6-1.1-12-42 in the particular calendar year; or
(ii) for a particular calendar year after 2006, the total assessed value of property tax deductions that applied in all counties under IC 6-1.1-12-42 in 2006 plus for a particular calendar year after 2009, the total assessed value of property tax deductions that applied in the unit under IC 6-1.1-12-37.5 in 2008;
divided by the sum determined under this STEP for the calendar year immediately preceding the particular calendar year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Divide the STEP THREE amount by the STEP FIVE amount.
The civil taxing unit may increase its levy by a percentage not greater than the percentage by which the STEP THREE amount exceeds the percentage by which the civil taxing unit may increase its levy under section 3 of this chapter based on the assessed value growth quotient determined under section 2 of this chapter.
(4) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to the civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the civil taxing unit needs the increase to pay the costs of furnishing fire protection for the civil taxing unit through a volunteer fire department. For purposes of determining a township's need for

an increased levy, the local government tax control board shall not consider the amount of money borrowed under IC 36-6-6-14 during the immediately preceding calendar year. However, any increase in the amount of the civil taxing unit's levy recommended by the local government tax control board under this subdivision for the ensuing calendar year may not exceed the lesser of:
(A) ten thousand dollars ($10,000); or
(B) twenty percent (20%) of:
(i) the amount authorized for operating expenses of a volunteer fire department in the budget of the civil taxing unit for the immediately preceding calendar year; plus
(ii) the amount of any additional appropriations authorized during that calendar year for the civil taxing unit's use in paying operating expenses of a volunteer fire department under this chapter; minus
(iii) the amount of money borrowed under IC 36-6-6-14 during that calendar year for the civil taxing unit's use in paying operating expenses of a volunteer fire department.
(5) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to a civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter in order to raise revenues for pension payments and contributions the civil taxing unit is required to make under IC 36-8. The maximum increase in a civil taxing unit's levy that may be recommended under this subdivision for an ensuing calendar year equals the amount, if any, by which the pension payments and contributions the civil taxing unit is required to make under IC 36-8 during the ensuing calendar year exceeds the product of one and one-tenth (1.1) multiplied by the pension payments and contributions made by the civil taxing unit under IC 36-8 during the calendar year that immediately precedes the ensuing calendar year. For purposes of this subdivision, "pension payments and contributions made by a civil taxing unit" does not include that part of the payments or contributions that are funded by distributions made to a civil taxing unit by the state.
(6) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to increase its levy in excess of the limitations established under section 3 of this chapter if the local government tax control board finds that:
(A) the township's township assistance ad valorem property tax rate is less than one and sixty-seven hundredths cents ($0.0167) per one hundred dollars ($100) of assessed valuation; and
(B) the township needs the increase to meet the costs of providing township assistance under IC 12-20 and IC 12-30-4. The maximum increase that the board may recommend for a township is the levy that would result from an increase in the township's township assistance ad valorem property tax rate of one and sixty-seven hundredths cents ($0.0167) per one hundred dollars ($100) of assessed valuation minus the township's ad valorem property tax rate per one hundred dollars ($100) of assessed valuation before the increase.
(7) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to a civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter if:
(A) the increase has been approved by the legislative body of the municipality with the largest population where the civil taxing unit provides public transportation services; and
(B) the local government tax control board finds that the civil taxing unit needs the increase to provide adequate public transportation services.
The local government tax control board shall consider tax rates and levies in civil taxing units of comparable population, and the effect (if any) of a loss of federal or other funds to the civil taxing unit that might have been used for public transportation purposes. However, the increase that the board may recommend under this subdivision for a civil taxing unit may not exceed the revenue that would be raised by the civil taxing unit based on a property tax rate of one cent ($0.01) per one hundred dollars ($100) of assessed valuation.
(8) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to a civil taxing unit to increase the unit's levy in excess of the limitations established under section 3 of this chapter if the local government tax control board finds that:
(A) the civil taxing unit is:
(i) a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred seventy-five thousand (175,000);
(ii) a city having a population of more than sixty-five thousand (65,000) but less than seventy thousand (70,000);
(iii) a city having a population of more than twenty-nine thousand five hundred (29,500) but less than twenty-nine thousand six hundred (29,600);
(iv) a city having a population of more than thirteen thousand four hundred fifty (13,450) but less than thirteen thousand five hundred (13,500); or
(v) a city having a population of more than eight thousand seven hundred (8,700) but less than nine thousand (9,000); and
(B) the increase is necessary to provide funding to undertake removal (as defined in IC 13-11-2-187) and remedial action (as defined in IC 13-11-2-185) relating to hazardous

substances (as defined in IC 13-11-2-98) in solid waste disposal facilities or industrial sites in the civil taxing unit that have become a menace to the public health and welfare.
The maximum increase that the local government tax control board may recommend for such a civil taxing unit is the levy that would result from a property tax rate of six and sixty-seven hundredths cents ($0.0667) for each one hundred dollars ($100) of assessed valuation. For purposes of computing the ad valorem property tax levy limit imposed on a civil taxing unit under section 3 of this chapter, the civil taxing unit's ad valorem property tax levy for a particular year does not include that part of the levy imposed under this subdivision. In addition, a property tax increase permitted under this subdivision may be imposed for only two (2) calendar years.
(9) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission for a county:
(A) having a population of more than eighty thousand (80,000) but less than ninety thousand (90,000) to increase the county's levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the county needs the increase to meet the county's share of the costs of operating a jail or juvenile detention center, including expansion of the facility, if the jail or juvenile detention center is opened after December 31, 1991;
(B) that operates a county jail or juvenile detention center that is subject to an order that:
(i) was issued by a federal district court; and
(ii) has not been terminated;
(C) that operates a county jail that fails to meet:
(i) American Correctional Association Jail Construction Standards; and
(ii) Indiana jail operation standards adopted by the department of correction; or
(D) that operates a juvenile detention center that fails to meet standards equivalent to the standards described in clause (C) for the operation of juvenile detention centers.
Before recommending an increase, the local government tax control board shall consider all other revenues available to the county that could be applied for that purpose. An appeal for operating funds for a jail or a juvenile detention center shall be considered individually, if a jail and juvenile detention center are both opened in one (1) county. The maximum aggregate levy increases that the local government tax control board may recommend for a county equals the county's share of the costs of operating the jail or a juvenile detention center for the first full calendar year in which the jail or juvenile detention center is in operation.
(10) A levy increase may not be granted under this subdivision

for property taxes first due and payable after December 31, 2008. Permission for a township to increase its levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the township needs the increase so that the property tax rate to pay the costs of furnishing fire protection for a township, or a portion of a township, enables the township to pay a fair and reasonable amount under a contract with the municipality that is furnishing the fire protection. However, for the first time an appeal is granted the resulting rate increase may not exceed fifty percent (50%) of the difference between the rate imposed for fire protection within the municipality that is providing the fire protection to the township and the township's rate. A township is required to appeal a second time for an increase under this subdivision if the township wants to further increase its rate. However, a township's rate may be increased to equal but may not exceed the rate that is used by the municipality. More than one (1) township served by the same municipality may use this appeal.
(11) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission for a township to increase its levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the township has been required, for the three (3) consecutive years preceding the year for which the appeal under this subdivision is to become effective, to borrow funds under IC 36-6-6-14 to furnish fire protection for the township or a part of the township. However, the maximum increase in a township's levy that may be allowed under this subdivision is the least of the amounts borrowed under IC 36-6-6-14 during the preceding three (3) calendar years. A township may elect to phase in an approved increase in its levy under this subdivision over a period not to exceed three (3) years. A particular township may appeal to increase its levy under this section not more frequently than every fourth calendar year.
(12) Permission to a city having a population of more than thirty-one thousand five hundred (31,500) but less than thirty-one thousand seven hundred twenty-five (31,725) to increase its levy in excess of the limitations established under section 3 of this chapter if:
(A) an appeal was granted to the city under this section to reallocate property tax replacement credits under IC 6-3.5-1.1 in 1998, 1999, and 2000; and
(B) the increase has been approved by the legislative body of the city, and the legislative body of the city has by resolution determined that the increase is necessary to pay normal operating expenses.
The maximum amount of the increase is equal to the amount of property tax replacement credits under IC 6-3.5-1.1 that the city

petitioned under this section to have reallocated in 2001 for a purpose other than property tax relief.
(13) A levy increase may be granted under this subdivision only for property taxes first due and payable after December 31, 2008. Permission to a civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter if the civil taxing unit cannot carry out its governmental functions for an ensuing calendar year under the levy limitations imposed by section 3 of this chapter due to a natural disaster, an accident, or another unanticipated emergency.
(14) Permission to Jefferson County to increase its levy in excess of the limitations established under section 3 of this chapter if the department finds that the county experienced a property tax revenue shortfall that resulted from an erroneous estimate of the effect of the supplemental deduction under IC 6-1.1-12-37.5 on the county's assessed valuation. An appeal for a levy increase under this subdivision may not be denied because of the amount of cash balances in county funds. The maximum increase in the county's levy that may be approved under this subdivision is three hundred thousand dollars ($300,000).
(b) The department of local government finance shall increase the maximum permissible ad valorem property tax levy under section 3 of this chapter for the city of Goshen for 2012 and thereafter by an amount equal to the greater of zero (0) or the result of:
(1) the city's total pension costs in 2009 for the 1925 police pension fund (IC 36-8-6) and the 1937 firefighters' pension fund (IC 36-8-7); minus
(2) the sum of:
(A) the total amount of state funds received in 2009 by the city and used to pay benefits to members of the 1925 police pension fund (IC 36-8-6) or the 1937 firefighters' pension fund (IC 36-8-7); plus
(B) any previous permanent increases to the city's levy that were authorized to account for the transfer to the state of the responsibility to pay benefits to members of the 1925 police pension fund (IC 36-8-6) and the 1937 firefighters' pension fund (IC 36-8-7).
As added by P.L.73-1983, SEC.1. Amended by P.L.74-1983, SEC.1; P.L.44-1984, SEC.4; P.L.24-1986, SEC.17; P.L.83-1987, SEC.1; P.L.84-1987, SEC.1; P.L.54-1988, SEC.3; P.L.35-1990, SEC.10; P.L.2-1992, SEC.62; P.L.12-1992, SEC.20; P.L.1-1993, SEC.29; P.L.67-1993, SEC.1; P.L.66-1993, SEC.1; P.L.25-1995, SEC.31; P.L.87-1995, SEC.1; P.L.6-1997, SEC.85; P.L.181-2001, SEC.1; P.L.198-2001, SEC.55; P.L.1-2002, SEC.22; P.L.89-2002, SEC.1; P.L.192-2002(ss), SEC.37; P.L.256-2003, SEC.18; P.L.245-2003, SEC.16; P.L.224-2003, SEC.246; P.L.1-2004, SEC.22 and P.L.23-2004, SEC.24; P.L.73-2005, SEC.4; P.L.80-2006, SEC.1; P.L.154-2006, SEC.47; P.L.196-2007, SEC.2; P.L.224-2007, SEC.25; P.L.3-2008, SEC.46; P.L.146-2008, SEC.180;

P.L.182-2009(ss), SEC.131; P.L.172-2011, SEC.39; P.L.119-2012, SEC.33.

IC 6-1.1-18.5-13 Version b
Types of relief available to civil taxing unit in appeal for relief from levy limits
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 13. (a) With respect to an appeal filed under section 12 of this chapter, the department may find that a civil taxing unit should receive any one (1) or more of the following types of relief:
(1) Permission to the civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter, if in the judgment of the department the increase is reasonably necessary due to increased costs of the civil taxing unit resulting from annexation, consolidation, or other extensions of governmental services by the civil taxing unit to additional geographic areas or persons. With respect to annexation, consolidation, or other extensions of governmental services in a calendar year, if those increased costs are incurred by the civil taxing unit in that calendar year and more than one (1) immediately succeeding calendar year, the unit may appeal under section 12 of this chapter for permission to increase its levy under this subdivision based on those increased costs in any of the following:
(A) The first calendar year in which those costs are incurred.
(B) One (1) or more of the immediately succeeding four (4) calendar years.
(2) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to the civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the civil taxing unit needs the increase to meet the civil taxing unit's share of the costs of operating a court established by statute enacted after December 31, 1973. Before recommending such an increase, the local government tax control board shall consider all other revenues available to the civil taxing unit that could be applied for that purpose. The maximum aggregate levy increases that the local government tax control board may recommend for a particular court equals the civil taxing unit's estimate of the unit's share of the costs of operating a court for the first full calendar year in which it is in existence. For purposes of this subdivision, costs of operating a court include:
(A) the cost of personal services (including fringe benefits);
(B) the cost of supplies; and
(C) any other cost directly related to the operation of the court.
(3) Permission to the civil taxing unit to increase its levy in excess of the limitations established under section 3 of this

chapter, if the department finds that the quotient determined under STEP SIX of the following formula is equal to or greater than one and two-hundredths (1.02):
STEP ONE: Determine the three (3) calendar years that most immediately precede the ensuing calendar year and in which a statewide general reassessment of real property under IC 6-1.1-4-4 does not first become effective.
STEP TWO: Compute separately, for each of the calendar years determined in STEP ONE, the quotient (rounded to the nearest ten-thousandth (0.0001)) of the sum of the civil taxing unit's total assessed value of all taxable property and:
(i) for a particular calendar year before 2007, the total assessed value of property tax deductions in the unit under IC 6-1.1-12-41 or IC 6-1.1-12-42 in the particular calendar year; or
(ii) for a particular calendar year after 2006, the total assessed value of property tax deductions that applied in the unit under IC 6-1.1-12-42 in 2006 plus for a particular calendar year after 2009, the total assessed value of property tax deductions that applied in the unit under IC 6-1.1-12-37.5 in 2008;
divided by the sum determined under this STEP for the calendar year immediately preceding the particular calendar year.
STEP THREE: Divide the sum of the three (3) quotients computed in STEP TWO by three (3).
STEP FOUR: Compute separately, for each of the calendar years determined in STEP ONE, the quotient (rounded to the nearest ten-thousandth (0.0001)) of the sum of the total assessed value of all taxable property in all counties and:
(i) for a particular calendar year before 2007, the total assessed value of property tax deductions in all counties under IC 6-1.1-12-41 or IC 6-1.1-12-42 in the particular calendar year; or
(ii) for a particular calendar year after 2006, the total assessed value of property tax deductions that applied in all counties under IC 6-1.1-12-42 in 2006 plus for a particular calendar year after 2009, the total assessed value of property tax deductions that applied in the unit under IC 6-1.1-12-37.5 in 2008;
divided by the sum determined under this STEP for the calendar year immediately preceding the particular calendar year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Divide the STEP THREE amount by the STEP FIVE amount.
The civil taxing unit may increase its levy by a percentage not greater than the percentage by which the STEP THREE amount exceeds the percentage by which the civil taxing unit may

increase its levy under section 3 of this chapter based on the assessed value growth quotient determined under section 2 of this chapter.
(4) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to the civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the civil taxing unit needs the increase to pay the costs of furnishing fire protection for the civil taxing unit through a volunteer fire department. For purposes of determining a township's need for an increased levy, the local government tax control board shall not consider the amount of money borrowed under IC 36-6-6-14 during the immediately preceding calendar year. However, any increase in the amount of the civil taxing unit's levy recommended by the local government tax control board under this subdivision for the ensuing calendar year may not exceed the lesser of:
(A) ten thousand dollars ($10,000); or
(B) twenty percent (20%) of:
(i) the amount authorized for operating expenses of a volunteer fire department in the budget of the civil taxing unit for the immediately preceding calendar year; plus
(ii) the amount of any additional appropriations authorized during that calendar year for the civil taxing unit's use in paying operating expenses of a volunteer fire department under this chapter; minus
(iii) the amount of money borrowed under IC 36-6-6-14 during that calendar year for the civil taxing unit's use in paying operating expenses of a volunteer fire department.
(5) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to a civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter in order to raise revenues for pension payments and contributions the civil taxing unit is required to make under IC 36-8. The maximum increase in a civil taxing unit's levy that may be recommended under this subdivision for an ensuing calendar year equals the amount, if any, by which the pension payments and contributions the civil taxing unit is required to make under IC 36-8 during the ensuing calendar year exceeds the product of one and one-tenth (1.1) multiplied by the pension payments and contributions made by the civil taxing unit under IC 36-8 during the calendar year that immediately precedes the ensuing calendar year. For purposes of this subdivision, "pension payments and contributions made by a civil taxing unit" does not include that part of the payments or contributions that are funded by distributions made to a civil taxing unit by the state.
(6) A levy increase may not be granted under this subdivision

for property taxes first due and payable after December 31, 2008. Permission to increase its levy in excess of the limitations established under section 3 of this chapter if the local government tax control board finds that:
(A) the township's township assistance ad valorem property tax rate is less than one and sixty-seven hundredths cents ($0.0167) per one hundred dollars ($100) of assessed valuation; and
(B) the township needs the increase to meet the costs of providing township assistance under IC 12-20 and IC 12-30-4.
The maximum increase that the board may recommend for a township is the levy that would result from an increase in the township's township assistance ad valorem property tax rate of one and sixty-seven hundredths cents ($0.0167) per one hundred dollars ($100) of assessed valuation minus the township's ad valorem property tax rate per one hundred dollars ($100) of assessed valuation before the increase.
(7) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to a civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter if:
(A) the increase has been approved by the legislative body of the municipality with the largest population where the civil taxing unit provides public transportation services; and
(B) the local government tax control board finds that the civil taxing unit needs the increase to provide adequate public transportation services.
The local government tax control board shall consider tax rates and levies in civil taxing units of comparable population, and the effect (if any) of a loss of federal or other funds to the civil taxing unit that might have been used for public transportation purposes. However, the increase that the board may recommend under this subdivision for a civil taxing unit may not exceed the revenue that would be raised by the civil taxing unit based on a property tax rate of one cent ($0.01) per one hundred dollars ($100) of assessed valuation.
(8) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission to a civil taxing unit to increase the unit's levy in excess of the limitations established under section 3 of this chapter if the local government tax control board finds that:
(A) the civil taxing unit is:
(i) a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred seventy-five thousand (175,000);
(ii) a city having a population of more than sixty-five thousand (65,000) but less than seventy thousand (70,000);
(iii) a city having a population of more than twenty-nine

thousand five hundred (29,500) but less than twenty-nine thousand six hundred (29,600);
(iv) a city having a population of more than thirteen thousand four hundred fifty (13,450) but less than thirteen thousand five hundred (13,500); or
(v) a city having a population of more than eight thousand seven hundred (8,700) but less than nine thousand (9,000); and
(B) the increase is necessary to provide funding to undertake removal (as defined in IC 13-11-2-187) and remedial action (as defined in IC 13-11-2-185) relating to hazardous substances (as defined in IC 13-11-2-98) in solid waste disposal facilities or industrial sites in the civil taxing unit that have become a menace to the public health and welfare.
The maximum increase that the local government tax control board may recommend for such a civil taxing unit is the levy that would result from a property tax rate of six and sixty-seven hundredths cents ($0.0667) for each one hundred dollars ($100) of assessed valuation. For purposes of computing the ad valorem property tax levy limit imposed on a civil taxing unit under section 3 of this chapter, the civil taxing unit's ad valorem property tax levy for a particular year does not include that part of the levy imposed under this subdivision. In addition, a property tax increase permitted under this subdivision may be imposed for only two (2) calendar years.
(9) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission for a county:
(A) having a population of more than eighty thousand (80,000) but less than ninety thousand (90,000) to increase the county's levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the county needs the increase to meet the county's share of the costs of operating a jail or juvenile detention center, including expansion of the facility, if the jail or juvenile detention center is opened after December 31, 1991;
(B) that operates a county jail or juvenile detention center that is subject to an order that:
(i) was issued by a federal district court; and
(ii) has not been terminated;
(C) that operates a county jail that fails to meet:
(i) American Correctional Association Jail Construction Standards; and
(ii) Indiana jail operation standards adopted by the department of correction; or
(D) that operates a juvenile detention center that fails to meet standards equivalent to the standards described in clause (C) for the operation of juvenile detention centers.
Before recommending an increase, the local government tax

control board shall consider all other revenues available to the county that could be applied for that purpose. An appeal for operating funds for a jail or a juvenile detention center shall be considered individually, if a jail and juvenile detention center are both opened in one (1) county. The maximum aggregate levy increases that the local government tax control board may recommend for a county equals the county's share of the costs of operating the jail or a juvenile detention center for the first full calendar year in which the jail or juvenile detention center is in operation.
(10) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission for a township to increase its levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the township needs the increase so that the property tax rate to pay the costs of furnishing fire protection for a township, or a portion of a township, enables the township to pay a fair and reasonable amount under a contract with the municipality that is furnishing the fire protection. However, for the first time an appeal is granted the resulting rate increase may not exceed fifty percent (50%) of the difference between the rate imposed for fire protection within the municipality that is providing the fire protection to the township and the township's rate. A township is required to appeal a second time for an increase under this subdivision if the township wants to further increase its rate. However, a township's rate may be increased to equal but may not exceed the rate that is used by the municipality. More than one (1) township served by the same municipality may use this appeal.
(11) A levy increase may not be granted under this subdivision for property taxes first due and payable after December 31, 2008. Permission for a township to increase its levy in excess of the limitations established under section 3 of this chapter, if the local government tax control board finds that the township has been required, for the three (3) consecutive years preceding the year for which the appeal under this subdivision is to become effective, to borrow funds under IC 36-6-6-14 to furnish fire protection for the township or a part of the township. However, the maximum increase in a township's levy that may be allowed under this subdivision is the least of the amounts borrowed under IC 36-6-6-14 during the preceding three (3) calendar years. A township may elect to phase in an approved increase in its levy under this subdivision over a period not to exceed three (3) years. A particular township may appeal to increase its levy under this section not more frequently than every fourth calendar year.
(12) Permission to a city having a population of more than thirty-one thousand five hundred (31,500) but less than thirty-one thousand seven hundred twenty-five (31,725) to

increase its levy in excess of the limitations established under section 3 of this chapter if:
(A) an appeal was granted to the city under this section to reallocate property tax replacement credits under IC 6-3.5-1.1 in 1998, 1999, and 2000; and
(B) the increase has been approved by the legislative body of the city, and the legislative body of the city has by resolution determined that the increase is necessary to pay normal operating expenses.
The maximum amount of the increase is equal to the amount of property tax replacement credits under IC 6-3.5-1.1 that the city petitioned under this section to have reallocated in 2001 for a purpose other than property tax relief.
(13) A levy increase may be granted under this subdivision only for property taxes first due and payable after December 31, 2008. Permission to a civil taxing unit to increase its levy in excess of the limitations established under section 3 of this chapter if the civil taxing unit cannot carry out its governmental functions for an ensuing calendar year under the levy limitations imposed by section 3 of this chapter due to a natural disaster, an accident, or another unanticipated emergency.
(14) Permission to Jefferson County to increase its levy in excess of the limitations established under section 3 of this chapter if the department finds that the county experienced a property tax revenue shortfall that resulted from an erroneous estimate of the effect of the supplemental deduction under IC 6-1.1-12-37.5 on the county's assessed valuation. An appeal for a levy increase under this subdivision may not be denied because of the amount of cash balances in county funds. The maximum increase in the county's levy that may be approved under this subdivision is three hundred thousand dollars ($300,000).
(b) The department of local government finance shall increase the maximum permissible ad valorem property tax levy under section 3 of this chapter for the city of Goshen for 2012 and thereafter by an amount equal to the greater of zero (0) or the result of:
(1) the city's total pension costs in 2009 for the 1925 police pension fund (IC 36-8-6) and the 1937 firefighters' pension fund (IC 36-8-7); minus
(2) the sum of:
(A) the total amount of state funds received in 2009 by the city and used to pay benefits to members of the 1925 police pension fund (IC 36-8-6) or the 1937 firefighters' pension fund (IC 36-8-7); plus
(B) any previous permanent increases to the city's levy that were authorized to account for the transfer to the state of the responsibility to pay benefits to members of the 1925 police pension fund (IC 36-8-6) and the 1937 firefighters' pension fund (IC 36-8-7).
As added by P.L.73-1983, SEC.1. Amended by P.L.74-1983, SEC.1;

P.L.44-1984, SEC.4; P.L.24-1986, SEC.17; P.L.83-1987, SEC.1; P.L.84-1987, SEC.1; P.L.54-1988, SEC.3; P.L.35-1990, SEC.10; P.L.2-1992, SEC.62; P.L.12-1992, SEC.20; P.L.1-1993, SEC.29; P.L.67-1993, SEC.1; P.L.66-1993, SEC.1; P.L.25-1995, SEC.31; P.L.87-1995, SEC.1; P.L.6-1997, SEC.85; P.L.181-2001, SEC.1; P.L.198-2001, SEC.55; P.L.1-2002, SEC.22; P.L.89-2002, SEC.1; P.L.192-2002(ss), SEC.37; P.L.256-2003, SEC.18; P.L.245-2003, SEC.16; P.L.224-2003, SEC.246; P.L.1-2004, SEC.22 and P.L.23-2004, SEC.24; P.L.73-2005, SEC.4; P.L.80-2006, SEC.1; P.L.154-2006, SEC.47; P.L.196-2007, SEC.2; P.L.224-2007, SEC.25; P.L.3-2008, SEC.46; P.L.146-2008, SEC.180; P.L.182-2009(ss), SEC.131; P.L.172-2011, SEC.39; P.L.119-2012, SEC.33; P.L.112-2012, SEC.38.

IC 6-1.1-18.5-13.3
Repealed
(Repealed by P.L.83-1987, SEC.2.)

IC 6-1.1-18.5-13.5
Limit on amount of levy appeal relief for certain towns for the cost of furnishing fire protection
Sec. 13.5. A levy increase may not be granted under this section for property taxes first due and payable after December 31, 2009. With respect to an appeal filed under section 12 of this chapter, the department of local government finance may give permission to a town having a population of more than three hundred (300) but less than four hundred (400) located in a county having a population of more than sixty-eight thousand nine hundred (68,900) but less than seventy thousand (70,000) to increase its levy in excess of the limitations established under section 3 of this chapter, if the department finds that the town needs the increase to pay the costs of furnishing fire protection for the town. However, any increase in the amount of the town's levy under this section for the ensuing calendar year may not exceed the greater of:
(1) twenty-five thousand dollars ($25,000); or
(2) twenty percent (20%) of the sum of:
(A) the amount authorized for the cost of furnishing fire protection in the town's budget for the immediately preceding calendar year; plus
(B) the amount of any additional appropriations authorized under IC 6-1.1-18-5 during that calendar year for the town's use in paying the costs of furnishing fire protection.
As added by P.L.60-1986, SEC.2. Amended by P.L.12-1992, SEC.21; P.L.25-1995, SEC.32; P.L.90-2002, SEC.168; P.L.224-2007, SEC.26; P.L.182-2009(ss), SEC.132; P.L.119-2012, SEC.34.

IC 6-1.1-18.5-13.6
Civil taxing unit appeal to department of local government finance for relief from levy limits related to voting systems
Sec. 13.6. A levy increase may not be granted under this section

for property taxes first due and payable after December 31, 2008. For an appeal filed under section 12 of this chapter, the department of local government finance may give permission to a county to increase its levy in excess of the limitations established under section 3 of this chapter if the department finds that the county needs the increase to pay for:
(1) a new voting system; or
(2) the expansion or upgrade of an existing voting system;
under IC 3-11-6.
As added by P.L.178-2002, SEC.28. Amended by P.L.224-2007, SEC.27; P.L.146-2008, SEC.181; P.L.182-2009(ss), SEC.133.

IC 6-1.1-18.5-13.7
Adjustment of certain maximum levies
Sec. 13.7. (a) Notwithstanding any other provision of this chapter, Fairfield Township in Tippecanoe County may request that the department of local government finance make an adjustment to the township's maximum permissible property tax levy. The request by the township under this SECTION must be filed before September 1, 2011.
(b) The amount of the requested adjustment may not exceed one hundred thirty thousand dollars ($130,000) for each year.
(c) If the township makes a request for an adjustment in an amount not exceeding the limit prescribed by subsection (b), the department of local government finance shall make the adjustment each year (beginning with property taxes first due and payable in 2012) to the township's maximum permissible ad valorem property tax levy for the number of years requested by the township (but not to exceed a total of four (4) years).
(d) This section expires July 1, 2016.
As added by P.L.172-2011, SEC.40.

IC 6-1.1-18.5-14
Department of local government finance correction of certain levy and rate errors
Sec. 14. (a) The department of local government finance may order a correction of any advertising error, mathematical error, or error in data made at the local level for any calendar year if the department finds that the error affects the determination of the limitations established by section 3 of this chapter or the tax rate or levy of a civil taxing unit. The department of local government finance may on its own initiative correct such an advertising error, mathematical error, or error in data for any civil taxing unit.
(b) A correction made under subsection (a) for a prior calendar year shall be applied to the civil taxing unit's levy limitations, rate, and levy for the ensuing calendar year to offset any cumulative effect that the error caused in the determination of the civil taxing unit's levy limitations, rate, or levy for the ensuing calendar year.
As added by P.L.73-1983, SEC.1. Amended by P.L.90-2002, SEC.169; P.L.224-2007, SEC.28; P.L.146-2008, SEC.182;

P.L.182-2009(ss), SEC.134.

IC 6-1.1-18.5-15
Judicial review of department of local government finance correction of certain levy and rate errors
Sec. 15. (a) The department of local government finance, upon making a finding under section 13 or 14 of this chapter, shall enter an order setting forth its final determination.
(b) A civil taxing unit may petition for judicial review of the final determination made by the department of local government finance under subsection (a). The action must be taken to the tax court under IC 6-1.1-15 in the same manner that an action is taken to appeal a final determination of the Indiana board. The petition must be filed in the tax court not more than forty-five (45) days after the department enters its order under subsection (a).
As added by P.L.73-1983, SEC.1. Amended by P.L.90-2002, SEC.170; P.L.256-2003, SEC.19; P.L.224-2007, SEC.29; P.L.146-2008, SEC.183; P.L.182-2009(ss), SEC.135.

IC 6-1.1-18.5-16
Civil taxing unit appeal to department of local government finance for relief from levy limits related to revenue shortfall related to erroneous assessed valuation
Sec. 16. (a) A civil taxing unit may request permission from the department to impose an ad valorem property tax levy that exceeds the limits imposed by section 3 of this chapter if:
(1) the civil taxing unit experienced a property tax revenue shortfall that resulted from erroneous assessed valuation figures being provided to the civil taxing unit;
(2) the erroneous assessed valuation figures were used by the civil taxing unit in determining its total property tax rate; and
(3) the error in the assessed valuation figures was found after the civil taxing unit's property tax levy resulting from that total rate was finally approved by the department of local government finance.
(b) A civil taxing unit may request permission from the department to impose an ad valorem property tax levy that exceeds the limits imposed by section 3 of this chapter if the civil taxing unit experienced a property tax revenue shortfall because of the payment of refunds that resulted from appeals under this article and IC 6-1.5.
(c) If the department determines that a shortfall described in subsection (a) or (b) has occurred, the department of local government finance may find that the civil taxing unit should be allowed to impose a property tax levy exceeding the limit imposed by section 3 of this chapter. However, the maximum amount by which the civil taxing unit's levy may be increased over the limits imposed by section 3 of this chapter equals the remainder of the civil taxing unit's property tax levy for the particular calendar year as finally approved by the department of local government finance minus the actual property tax levy collected by the civil taxing unit

for that particular calendar year.
(d) Any property taxes collected by a civil taxing unit over the limits imposed by section 3 of this chapter under the authority of this section may not be treated as a part of the civil taxing unit's maximum permissible ad valorem property tax levy for purposes of determining its maximum permissible ad valorem property tax levy for future years.
(e) If the department of local government finance authorizes an excess tax levy under this section, it shall take appropriate steps to insure that the proceeds are first used to repay any loan made to the civil taxing unit for the purpose of meeting its current expenses.
As added by P.L.73-1983, SEC.1. Amended by P.L.90-2002, SEC.171; P.L.1-2004, SEC.23 and P.L.23-2004, SEC.25; P.L.224-2007, SEC.30; P.L.146-2008, SEC.184; P.L.182-2009(ss), SEC.136.

IC 6-1.1-18.5-17
Civil taxing unit levy excess fund; use of fund
Sec. 17. (a) As used in this section, "levy excess" means the part of the ad valorem property tax levy actually collected by a civil taxing unit, for taxes first due and payable during a particular calendar year, that exceeds the civil taxing unit's ad valorem property tax levy, as approved by the department of local government finance under IC 6-1.1-17. The term does not include delinquent ad valorem property taxes collected during a particular year that were assessed for an assessment date that precedes the assessment date for the current year in which the ad valorem property taxes are collected.
(b) A civil taxing unit's levy excess is valid and may not be contested on the grounds that it exceeds the civil taxing unit's levy limit for the applicable calendar year. However, the civil taxing unit shall deposit, except as provided in subsections (h) and (i), its levy excess in a special fund to be known as the civil taxing unit's levy excess fund.
(c) The chief fiscal officer of a civil taxing unit may invest money in the civil taxing unit's levy excess fund in the same manner in which money in the civil taxing unit's general fund may be invested. However, any income derived from investment of the money shall be deposited in and becomes a part of the levy excess fund.
(d) The department of local government finance shall require a civil taxing unit to include the amount in its levy excess fund in the civil taxing unit's budget fixed under IC 6-1.1-17.
(e) Except as provided by subsection (f), a civil taxing unit may not spend any money in its levy excess fund until the expenditure of the money has been included in a budget that has been approved by the department of local government finance under IC 6-1.1-17. For purposes of fixing its budget and for purposes of the ad valorem property tax levy limits imposed under this chapter, a civil taxing unit shall treat the money in its levy excess fund that the department of local government finance permits it to spend during a particular calendar year as part of its ad valorem property tax levy for that same

calendar year.
(f) A civil taxing unit may transfer money from its levy excess fund to its other funds to reimburse those funds for amounts withheld from the civil taxing unit as a result of refunds paid under IC 6-1.1-26.
(g) Subject to the limitations imposed by this section, a civil taxing unit may use money in its levy excess fund for any lawful purpose for which money in any of its other funds may be used.
(h) If the amount that would, notwithstanding this subsection, be deposited in the levy excess fund of a civil taxing unit for a particular calendar year is less than one hundred dollars ($100), no money shall be deposited in the levy excess fund of the unit for that year.
(i) This subsection applies only to a civil taxing unit that:
(1) has a levy excess for a particular calendar year;
(2) in the preceding calendar year experienced a shortfall in property tax collections below the civil taxing unit's property tax levy approved by the department of local government finance under IC 6-1.1-17; and
(3) did not receive permission from the department to impose, because of the shortfall in property tax collections in the preceding calendar year, a property tax levy that exceeds the limits imposed by section 3 of this chapter.
The amount that a civil taxing unit subject to this subsection must transfer to the civil taxing unit's levy excess fund in the calendar year in which the excess is collected shall be reduced by the amount of the civil taxing unit's shortfall in property tax collections in the preceding calendar year (but the reduction may not exceed the amount of the civil taxing unit's levy excess).
As added by P.L.73-1983, SEC.1. Amended by P.L.64-1985, SEC.1; P.L.90-2002, SEC.172; P.L.23-2004, SEC.26 and P.L.1-2004, SEC.24; P.L.154-2006, SEC.48; P.L.219-2007, SEC.57; P.L.182-2009(ss), SEC.137.

IC 6-1.1-18.5-18
Citation to prior law; continued effect of rules
Sec. 18. (a) If a provision of the prior property tax control law for civil taxing units (IC 6-3.5-1) has been replaced in the same form or in a restated form by a provision of this chapter, then a citation to the provision of the prior law shall be construed as a citation to the corresponding provision of this chapter.
(b) Any rule adopted under, and applicable to, the prior property tax control law for civil taxing units (IC 6-3.5-1) continues in effect under this article if the provisions under which it was adopted and to which it was applicable were replaced, in the same or restated form, by corresponding provisions of this chapter.
As added by P.L.73-1983, SEC.1.

IC 6-1.1-18.5-19
Levy limit on taxes for township firefighting fund
Sec. 19. (a) If a township levied an ad valorem property tax levy

for a township firefighting fund under IC 36-8-13-4 for calendar year 1989, the maximum permissible ad valorem property tax levy that will apply to the township's firefighting fund under section 3 of this chapter for calendar year 1990 is the amount determined in STEP FIVE of the following STEPS:
STEP ONE: Determine the part of the township's ad valorem property tax levy for calendar year 1989 that was dedicated to the township firefighting fund.
STEP TWO: If the township incurred any loans or bonded indebtedness to pay for fire protection or emergency services during the period from January 1, 1987, through December 31, 1989 (excluding loans or bonded indebtedness used to purchase firefighting apparatus or equipment or housing), determine the number of calendar years during that period in which the township incurred the loans or bonded indebtedness.
STEP THREE: Calculate the quotient of:
(A) the total amounts of loans or bonded indebtedness incurred by the township for fire protection and emergency services during the period from January 1, 1987, through December 31, 1989 (excluding loans or bonded indebtedness used to purchase firefighting apparatus or equipment or housing); divided by
(B) the number determined in STEP TWO.
STEP FOUR: Add the result determined in STEP ONE to the result determined in STEP THREE.
STEP FIVE: Calculate the maximum ad valorem property tax levy that would result from making the calculations contained in section 3 of this chapter as those calculations apply to the township, using the result obtained in STEP FOUR for the civil taxing unit's maximum permissible ad valorem property tax levy for the preceding calendar year under section 3(a) or 3(b) of this chapter, whichever applies to the township.
If the amount determined under this subsection is substantially lower than the township's normal expenditure patterns for fire protection and emergency services (excluding the expenditures for the purchase of firefighting apparatus or equipment or housing), the township may appeal to the local government tax control board for an increase in the 1990 maximum permissible ad valorem property tax levy for its township firefighting fund. In considering the appeal, the local government tax control board shall consider other sources of revenue used by the township during calendar year 1989 to fund fire protection and emergency services that are also available for such funding in 1990 and thereafter and the board shall also consider any other relevant factors.
(b) If a township did not have a township firefighting fund under IC 36-8-13-4 for calendar year 1989, but appropriated funds for fire protection or emergency services for that calendar year, the township's maximum ad valorem property tax levy that will apply to the township's firefighting fund under section 3 of this chapter for calendar year 1990 is the amount determined in STEP FIVE of the

following STEPS:
STEP ONE: Determine the amount that the township appropriated from its general fund for fire protection and emergency services (excluding appropriations for the purchase of firefighting apparatus or equipment or housing).
STEP TWO: If the township incurred any loans or bonded indebtedness to pay for fire protection or emergency services during the period from January 1, 1987, through December 31, 1989 (excluding loans or bonded indebtedness used to purchase firefighting apparatus or equipment or housing), determine the number of calendar years during that period in which the township incurred the loans or bonded indebtedness.
STEP THREE: Calculate the quotient of:
(A) the total amounts of loans or bonded indebtedness incurred by the township for fire protection and emergency services during the period from January 1, 1987, through December 31, 1989 (excluding loans or bonded indebtedness used to purchase firefighting apparatus or equipment or housing); divided by
(B) the number determined in STEP TWO.
STEP FOUR: Add the result of STEP ONE to the result of STEP THREE.
STEP FIVE: Calculate the maximum ad valorem property tax levy that would result from making the calculations contained in section 3 of this chapter, as those calculations apply to the township, using the result obtained in STEP FOUR for the civil taxing unit's maximum permissible ad valorem property tax levy for the preceding calendar year under section 3(a) or 3(b) of this chapter, whichever applies to the township.
If the amount determined under this subsection is substantially lower than the township's normal expenditure patterns for fire protection and emergency services (excluding the expenditures for the purchase of firefighting apparatus or equipment or housing), the township may appeal to the local government tax control board for an increase in its 1990 maximum permissible levy for its township firefighting fund. In considering the appeal, the local government tax control board shall consider other sources of revenue used by the township during calendar year 1989 to fund fire protection and emergency services that are also available for such funding in 1990 and thereafter and the board shall also consider any other relevant factors.
(c) If for calendar year 1989:
(1) a township had a township firefighting fund under IC 36-8-13-4 but did not have an ad valorem property tax levy for that fund; or
(2) a township did not have a township firefighting fund and appropriated no money for fire protection or emergency services;
the township's maximum permissible ad valorem property tax levy for its township firefighting fund shall be determined under section

7 of this chapter in the calendar year in which the township first establishes such a levy.
As added by P.L.343-1989(ss), SEC.2.

IC 6-1.1-18.5-19.1
Tax levy limits imposed by IC 6-1.1-18.5-3; bank personal property
Sec. 19.1. (a) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed on personal property of banks that became subject to assessment in 1989 and thereafter because of IC 6-1.1-2-7.
(b) For purposes of computing the ad valorem property tax levy limits imposed under section 3 of this chapter, a civil taxing unit's ad valorem property tax levy for a particular calendar year does not include that part of the levy imposed on bank personal property as provided in subsection (a).
As added by P.L.347-1989(ss), SEC.3. Amended by P.L.1-1990, SEC.72.

IC 6-1.1-18.5-20
Exemption from levy limits; local airport authorities
Sec. 20. (a) The ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to ad valorem property taxes imposed by a local airport authority under IC 8-22-3-25 for a cumulative building fund.
(b) For purposes of computing the ad valorem property tax levy limits imposed on a civil taxing unit by section 3 of this chapter, a local airport authority's ad valorem property tax levy for a calendar year does not include that part of its levy that is levied under IC 8-22-3-25 for a cumulative building fund.
As added by P.L.19-1994, SEC.2.

IC 6-1.1-18.5-21
Civil taxing unit's determination that levy limits do not apply to taxes to repay certain rainy day fund loans
Sec. 21. A civil taxing unit may determine that the ad valorem property tax levy limits imposed by section 3 of this chapter do not apply to all or part of the ad valorem property taxes imposed to repay a loan under either or both of the following:
(1) IC 6-1.1-21.3.
(2) IC 6-1.1-21.9.
As added by P.L.114-2006, SEC.1. Amended by P.L.182-2009(ss), SEC.138.



CHAPTER 18.6. REPEALED



CHAPTER 19. PUBLIC SCHOOL CORPORATION PROPERTY TAX CONTROLS

IC 6-1.1-19-1.5
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-1.6
Repealed
(Repealed by P.L.65-1985, SEC.19.)

IC 6-1.1-19-1.7
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-1.8
Repealed
(Repealed by P.L.65-1985, SEC.19.)

IC 6-1.1-19-2
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-3
Department of local government finance may use certain powers to revise, change, or increase budget, rate, or levy of school corporation
Sec. 3. When an appeal is taken to the department of local government finance, the department may exercise the powers described in IC 6-1.1-17 to revise, change, or increase the budget, tax levy, or tax rate of the appellant school corporation.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.176; P.L.2-2006, SEC.47; P.L.146-2008, SEC.186; P.L.182-2009(ss), SEC.140.

IC 6-1.1-19-4
Repealed (Repealed by P.L.1-1991, SEC.41.)

IC 6-1.1-19-4.1
Repealed
(Repealed by P.L.182-2009(ss), SEC.467.)

IC 6-1.1-19-4.2
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-4.3
Repealed
(Repealed by P.L.2-1996, SEC.297.)

IC 6-1.1-19-4.4
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-4.5
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-4.6
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-4.7
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-4.9
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-5
Repealed
(Repealed by P.L.85-1987, SEC.6.)

IC 6-1.1-19-5.1
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-5.3
Mathematical errors in data affecting levy; correction
Sec. 5.3. The department of local government finance may correct mathematical errors in data for any school corporation.
As added by P.L.1-1991, SEC.47. Amended by P.L.90-2002, SEC.185; P.L.2-2006, SEC.49.

IC 6-1.1-19-5.4 Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-6
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-7
Tax levy not invalid because of failure of the department of local government finance to meet time limits; judicial review for school corporation of department's action
Sec. 7. (a) A tax levy is not invalid because of the failure of the department of local government finance to complete its duties within the time or time limits provided by this chapter or any other law.
(b) Subject to this chapter, the department of local government finance may make any order that is consistent with IC 6-1.1-17.
(c) A school corporation may petition for judicial review of the final determination of the department of local government finance. The petition must be filed in the tax court not more than forty-five (45) days after the department enters its order.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.2-1995, SEC.24; P.L.90-2002, SEC.188; P.L.256-2003, SEC.20; P.L.2-2006, SEC.50; P.L.182-2009(ss), SEC.141.

IC 6-1.1-19-8
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-9
Repealed
(Repealed by P.L.65-1985, SEC.19.)

IC 6-1.1-19-10
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-10.5
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-11
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-12
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 6-1.1-19-13
Repealed (Repealed by P.L.146-2008, SEC.810.)



CHAPTER 20. PROCEDURES FOR ISSUANCE OF BONDS AND OTHER EVIDENCES OF INDEBTEDNESS BY POLITICAL SUBDIVISIONS

IC 6-1.1-20-1.1
"Controlled project"
Sec. 1.1. As used in this chapter, "controlled project" means any project financed by bonds or a lease, except for the following:
(1) A project for which the political subdivision reasonably expects to pay:
(A) debt service; or
(B) lease rentals;
from funds other than property taxes that are exempt from the levy limitations of IC 6-1.1-18.5 or (before January 1, 2009) IC 20-45-3. A project is not a controlled project even though the political subdivision has pledged to levy property taxes to pay the debt service or lease rentals if those other funds are insufficient.
(2) A project that will not cost the political subdivision more than the lesser of the following:
(A) Two million dollars ($2,000,000).
(B) An amount equal to one percent (1%) of the total gross assessed value of property within the political subdivision on the last assessment date, if that amount is at least one million dollars ($1,000,000).
(3) A project that is being refinanced for the purpose of providing gross or net present value savings to taxpayers.
(4) A project for which bonds were issued or leases were entered into before January 1, 1996, or where the state board of tax commissioners has approved the issuance of bonds or the execution of leases before January 1, 1996.
(5) A project that is required by a court order holding that a federal law mandates the project. (6) A project that:
(A) is in response to:
(i) a natural disaster;
(ii) an accident; or
(iii) an emergency;
in the political subdivision that makes a building or facility unavailable for its intended use; and
(B) is approved by the county council of each county in which the political subdivision is located.
(7) A project that was not a controlled project under this section as in effect on June 30, 2008, and for which:
(A) the bonds or lease for the project were issued or entered into before July 1, 2008; or
(B) the issuance of the bonds or the execution of the lease for the project was approved by the department of local government finance before July 1, 2008.
(8) A project of the Little Calumet River basin development commission for which bonds are payable from special assessments collected under IC 14-13-2-18.6.
As added by P.L.25-1995, SEC.40. Amended by P.L.178-2002, SEC.30; P.L.2-2006, SEC.51; P.L.146-2008, SEC.188; P.L.106-2012, SEC.1.

IC 6-1.1-20-1.2
"Debt service"
Sec. 1.2. As used in this chapter, "debt service" means principal of and interest on bonds. The term includes the repayment of an advance from the common school fund under IC 20-49-4-8.
As added by P.L.25-1995, SEC.41. Amended by P.L.2-2006, SEC.52.

IC 6-1.1-20-1.3
"Lease"
Sec. 1.3. As used in this chapter, "lease" means a lease by a political subdivision of any project with lease rentals payable from property taxes that are exempt from the levy limitations of IC 6-1.1-18.5 or (before January 1, 2009) IC 20-45-3.
As added by P.L.25-1995, SEC.42. Amended by P.L.2-2006, SEC.53; P.L.146-2008, SEC.189.

IC 6-1.1-20-1.4
"Lease rentals"
Sec. 1.4. As used in this chapter, "lease rentals" means the payments required under a lease.
As added by P.L.25-1995, SEC.43.

IC 6-1.1-20-1.5
"Obligations"
Sec. 1.5. As used in this chapter, "obligations" refers to a contract or promise to pay of a political subdivision that would be considered a bond or lease under this chapter but for the fact that it is payable

solely from funds other than property taxes.
As added by P.L.25-1995, SEC.44.

IC 6-1.1-20-1.6
"Property taxes"
Sec. 1.6. As used in this chapter, "property taxes" means a property tax rate or levy to pay debt service or to pay lease rentals, but does not include taxes allocated for an allocation area under IC 6-1.1-39-5, IC 8-22-3.5-9, IC 36-7-14-39, IC 36-7-15.1-26, or IC 36-7-15.1-53.
As added by P.L.25-1995, SEC.45. Amended by P.L.102-1999, SEC.1.

IC 6-1.1-20-1.7
"Project"
Sec. 1.7. As used in this chapter, "project" means any project or purpose for which a political subdivision may issue bonds or enter into leases, including a sale-lease back of an existing building.
As added by P.L.25-1995, SEC.46.

IC 6-1.1-20-1.8
"County voter registration office"
Sec. 1.8. As used in this chapter, "county voter registration office" means the following:
(1) A board of registration established under IC 3-7-12 or by a county executive acting under IC 3-7-12.
(2) A board of elections and registration established under IC 3-6-5.2 or IC 3-6-5.4.
(3) The office of the circuit court clerk of a county in which a board has not been established as described in subdivision (1) or (2).
As added by P.L.219-2007, SEC.58.

IC 6-1.1-20-1.9
"Registered voter", "eligible voter", and "owner of property"
Sec. 1.9. (a) As used in this chapter, "registered voter" means the following:
(1) In the case of a petition under section 3.1 of this chapter to initiate a petition and remonstrance process, an individual who is registered to vote in the political subdivision on the date the county voter registration board makes the determination under section 3.1(b)(8) of this chapter regarding whether persons who signed the petition are registered voters.
(2) In the case of:
(A) a petition under section 3.2 of this chapter in favor of the proposed debt service or lease payments; or
(B) a remonstrance under section 3.2 of this chapter against the proposed debt service or lease payments;
an individual who is registered to vote in the political subdivision on the date the county voter registration board

makes the determination under section 3.2(b)(5) of this chapter regarding whether persons who signed the petition or remonstrance are registered voters.
(3) In the case of a petition under section 3.5 of this chapter requesting the application of the local public question process under section 3.6 of this chapter concerning proposed debt service or lease payments, an individual who is registered to vote in the political subdivision on the date the county voter registration board makes the determination under section 3.5(b)(8) of this chapter regarding whether persons who signed the petition are registered voters.
(b) As used in this chapter, in the case of an election on a public question held under section 3.6 of this chapter, "eligible voter" means an individual who:
(1) is eligible to vote in the election in the political subdivision in which the public question will be held, as determined under IC 3; and
(2) resides within the boundaries of the political subdivision for which the public question is being considered.
(c) As used in this chapter, "owner of property" means a person that owns:
(1) real property;
(2) a mobile home assessed as personal property, used as a principal place of residence, and receiving the standard property tax deduction under IC 6-1.1-12-37; or
(3) a manufactured home assessed as personal property, used as a principal place of residence, and receiving the standard property tax deduction under IC 6-1.1-12-37.
As added by P.L.219-2007, SEC.59. Amended by P.L.146-2008, SEC.190; P.L.182-2009(ss), SEC.142; P.L.41-2010, SEC.1.

IC 6-1.1-20-2
Lease obligations and issuance of instruments authorized
Sec. 2. A political subdivision may, subject to the limitations provided by law, issue any bonds, notes, or warrants, or enter into any leases or obligations that it considers necessary.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.25-1995, SEC.47.

IC 6-1.1-20-3
Repealed
(Repealed by P.L.25-1995, SEC.94.)

IC 6-1.1-20-3.1
Procedures to be completed by political subdivision before imposing property taxes for bonds or lease for certain projects
Sec. 3.1. (a) This section applies only to the following:
(1) A controlled project (as defined in section 1.1 of this chapter as in effect June 30, 2008) for which the proper officers of a political subdivision make a preliminary determination in

the manner described in subsection (b) before July 1, 2008.
(2) An elementary school building, middle school building, or other school building for academic instruction that:
(A) is a controlled project;
(B) will be used for any combination of kindergarten through grade 8;
(C) will not be used for any combination of grade 9 through grade 12; and
(D) will not cost more than ten million dollars ($10,000,000).
(3) A high school building or other school building for academic instruction that:
(A) is a controlled project;
(B) will be used for any combination of grade 9 through grade 12;
(C) will not be used for any combination of kindergarten through grade 8; and
(D) will not cost more than twenty million dollars ($20,000,000).
(4) Any other controlled project that:
(A) is not a controlled project described in subdivision (1), (2), or (3); and
(B) will not cost the political subdivision more than the lesser of the following:
(i) Twelve million dollars ($12,000,000).
(ii) An amount equal to one percent (1%) of the total gross assessed value of property within the political subdivision on the last assessment date, if that amount is at least one million dollars ($1,000,000).
(b) A political subdivision may not impose property taxes to pay debt service on bonds or lease rentals on a lease for a controlled project without completing the following procedures:
(1) The proper officers of a political subdivision shall:
(A) publish notice in accordance with IC 5-3-1; and
(B) send notice by first class mail to the circuit court clerk and to any organization that delivers to the officers, before January 1 of that year, an annual written request for such notices;
of any meeting to consider adoption of a resolution or an ordinance making a preliminary determination to issue bonds or enter into a lease and shall conduct a public hearing on a preliminary determination before adoption of the resolution or ordinance.
(2) When the proper officers of a political subdivision make a preliminary determination to issue bonds or enter into a lease for a controlled project, the officers shall give notice of the preliminary determination by:
(A) publication in accordance with IC 5-3-1; and
(B) first class mail to the circuit court clerk and to the organizations described in subdivision (1)(B). (3) A notice under subdivision (2) of the preliminary determination of the political subdivision to issue bonds or enter into a lease for a controlled project must include the following information:
(A) The maximum term of the bonds or lease.
(B) The maximum principal amount of the bonds or the maximum lease rental for the lease.
(C) The estimated interest rates that will be paid and the total interest costs associated with the bonds or lease.
(D) The purpose of the bonds or lease.
(E) A statement that any owners of property within the political subdivision or registered voters residing within the political subdivision who want to initiate a petition and remonstrance process against the proposed debt service or lease payments must file a petition that complies with subdivisions (4) and (5) not later than thirty (30) days after publication in accordance with IC 5-3-1.
(F) With respect to bonds issued or a lease entered into to open:
(i) a new school facility; or
(ii) an existing facility that has not been used for at least three (3) years and that is being reopened to provide additional classroom space;
the estimated costs the school corporation expects to incur annually to operate the facility.
(G) A statement of whether the school corporation expects to appeal for a new facility adjustment (as defined in IC 20-45-1-16 (repealed) before January 1, 2009) for an increased maximum permissible tuition support levy to pay the estimated costs described in clause (F).
(H) The political subdivision's current debt service levy and rate and the estimated increase to the political subdivision's debt service levy and rate that will result if the political subdivision issues the bonds or enters into the lease.
(4) After notice is given, a petition requesting the application of a petition and remonstrance process may be filed by the lesser of:
(A) one hundred (100) persons who are either owners of property within the political subdivision or registered voters residing within the political subdivision; or
(B) five percent (5%) of the registered voters residing within the political subdivision.
(5) The state board of accounts shall design and, upon request by the county voter registration office, deliver to the county voter registration office or the county voter registration office's designated printer the petition forms to be used solely in the petition process described in this section. The county voter registration office shall issue to an owner or owners of property within the political subdivision or a registered voter residing within the political subdivision the number of petition forms

requested by the owner or owners or the registered voter. Each form must be accompanied by instructions detailing the requirements that:
(A) the carrier and signers must be owners of property or registered voters;
(B) the carrier must be a signatory on at least one (1) petition;
(C) after the signatures have been collected, the carrier must swear or affirm before a notary public that the carrier witnessed each signature; and
(D) govern the closing date for the petition period.
Persons requesting forms may be required to identify themselves as owners of property or registered voters and may be allowed to pick up additional copies to distribute to other owners of property or registered voters. Each person signing a petition must indicate whether the person is signing the petition as a registered voter within the political subdivision or is signing the petition as the owner of property within the political subdivision. A person who signs a petition as a registered voter must indicate the address at which the person is registered to vote. A person who signs a petition as an owner of property must indicate the address of the property owned by the person in the political subdivision.
(6) Each petition must be verified under oath by at least one (1) qualified petitioner in a manner prescribed by the state board of accounts before the petition is filed with the county voter registration office under subdivision (7).
(7) Each petition must be filed with the county voter registration office not more than thirty (30) days after publication under subdivision (2) of the notice of the preliminary determination.
(8) The county voter registration office shall determine whether each person who signed the petition is a registered voter. The county voter registration office shall, not more than fifteen (15) business days after receiving a petition, forward a copy of the petition to the county auditor. Not more than ten (10) business days after receiving the copy of the petition, the county auditor shall provide to the county voter registration office a statement verifying:
(A) whether a person who signed the petition as a registered voter but is not a registered voter, as determined by the county voter registration office, is the owner of property in the political subdivision; and
(B) whether a person who signed the petition as an owner of property within the political subdivision does in fact own property within the political subdivision.
(9) The county voter registration office shall, not more than ten (10) business days after receiving the statement from the county auditor under subdivision (8), make the final determination of the number of petitioners that are registered voters in the

political subdivision and, based on the statement provided by the county auditor, the number of petitioners that own property within the political subdivision. Whenever the name of an individual who signs a petition form as a registered voter contains a minor variation from the name of the registered voter as set forth in the records of the county voter registration office, the signature is presumed to be valid, and there is a presumption that the individual is entitled to sign the petition under this section. Except as otherwise provided in this chapter, in determining whether an individual is a registered voter, the county voter registration office shall apply the requirements and procedures used under IC 3 to determine whether a person is a registered voter for purposes of voting in an election governed by IC 3. However, an individual is not required to comply with the provisions concerning providing proof of identification to be considered a registered voter for purposes of this chapter. A person is entitled to sign a petition only one (1) time in a particular petition and remonstrance process under this chapter, regardless of whether the person owns more than one (1) parcel of real property, mobile home assessed as personal property, or manufactured home assessed as personal property, or a combination of those types of property within the subdivision and regardless of whether the person is both a registered voter in the political subdivision and the owner of property within the political subdivision. Notwithstanding any other provision of this section, if a petition is presented to the county voter registration office within forty-five (45) days before an election, the county voter registration office may defer acting on the petition, and the time requirements under this section for action by the county voter registration office do not begin to run until five (5) days after the date of the election.
(10) The county voter registration office must file a certificate and each petition with:
(A) the township trustee, if the political subdivision is a township, who shall present the petition or petitions to the township board; or
(B) the body that has the authority to authorize the issuance of the bonds or the execution of a lease, if the political subdivision is not a township;
within thirty-five (35) business days of the filing of the petition requesting a petition and remonstrance process. The certificate must state the number of petitioners that are owners of property within the political subdivision and the number of petitioners who are registered voters residing within the political subdivision.
If a sufficient petition requesting a petition and remonstrance process is not filed by owners of property or registered voters as set forth in this section, the political subdivision may issue bonds or enter into a lease by following the provisions of law relating to the bonds to be issued or lease to be entered into. (c) This subsection applies only to a political subdivision that, after April 30, 2011, adopts an ordinance or a resolution making a preliminary determination to issue bonds or enter into a lease subject to this section and section 3.2 of this chapter. A political subdivision may not artificially divide a capital project into multiple capital projects in order to avoid the requirements of this section and section 3.2 of this chapter.
As added by P.L.25-1995, SEC.48. Amended by P.L.53-1996, SEC.2; P.L.56-1997, SEC.1; P.L.178-2002, SEC.31; P.L.1-2004, SEC.30 and P.L.23-2004, SEC.33; P.L.2-2006, SEC.54; P.L.219-2007, SEC.60; P.L.146-2008, SEC.191; P.L.182-2009(ss), SEC.143; P.L.41-2010, SEC.2; P.L.113-2010, SEC.33; P.L.42-2011, SEC.8; P.L.198-2011, SEC.1.

IC 6-1.1-20-3.2
Petition and remonstrance process for bonds or lease for certain projects
Sec. 3.2. (a) This section applies only to controlled projects described in section 3.1(a) of this chapter.
(b) If a sufficient petition requesting the application of a petition and remonstrance process has been filed as set forth in section 3.1 of this chapter, a political subdivision may not impose property taxes to pay debt service on bonds or lease rentals on a lease for a controlled project without completing the following procedures:
(1) The proper officers of the political subdivision shall give notice of the applicability of the petition and remonstrance process by:
(A) publication in accordance with IC 5-3-1; and
(B) first class mail to the circuit court clerk and to the organizations described in section 3.1(b)(1)(B) of this chapter.
A notice under this subdivision must include a statement that any owners of property within the political subdivision or registered voters residing within the political subdivision who want to petition in favor of or remonstrate against the proposed debt service or lease payments must file petitions and remonstrances in compliance with subdivisions (2) through (4) not earlier than thirty (30) days or later than sixty (60) days after publication in accordance with IC 5-3-1.
(2) Not earlier than thirty (30) days or later than sixty (60) days after the notice under subdivision (1) is given:
(A) petitions (described in subdivision (3)) in favor of the bonds or lease; and
(B) remonstrances (described in subdivision (3)) against the bonds or lease;
may be filed by an owner or owners of property within the political subdivision or a registered voter residing within the political subdivision. Each signature on a petition must be dated, and the date of signature may not be before the date on which the petition and remonstrance forms may be issued under

subdivision (3). A petition described in clause (A) or a remonstrance described in clause (B) must be verified in compliance with subdivision (4) before the petition or remonstrance is filed with the county voter registration office under subdivision (4).
(3) The state board of accounts shall design and, upon request by the county voter registration office, deliver to the county voter registration office or the county voter registration office's designated printer the petition and remonstrance forms to be used solely in the petition and remonstrance process described in this section. The county voter registration office shall issue to an owner or owners of property within the political subdivision or a registered voter residing within the political subdivision the number of petition or remonstrance forms requested by the owner or owners or the registered voter. Each form must be accompanied by instructions detailing the requirements that:
(A) the carrier and signers must be owners of property or registered voters;
(B) the carrier must be a signatory on at least one (1) petition;
(C) after the signatures have been collected, the carrier must swear or affirm before a notary public that the carrier witnessed each signature;
(D) govern the closing date for the petition and remonstrance period; and
(E) apply to the carrier under section 10 of this chapter.
Persons requesting forms may be required to identify themselves as owners of property or registered voters and may be allowed to pick up additional copies to distribute to other owners of property or registered voters. Each person signing a petition or remonstrance must indicate whether the person is signing the petition or remonstrance as a registered voter within the political subdivision or is signing the petition or remonstrance as the owner of property within the political subdivision. A person who signs a petition or remonstrance as a registered voter must indicate the address at which the person is registered to vote. A person who signs a petition or remonstrance as an owner of property must indicate the address of the property owned by the person in the political subdivision. The county voter registration office may not issue a petition or remonstrance form earlier than twenty-nine (29) days after the notice is given under subdivision (1). The county voter registration office shall certify the date of issuance on each petition or remonstrance form that is distributed under this subdivision.
(4) The petitions and remonstrances must be verified in the manner prescribed by the state board of accounts and filed with the county voter registration office within the sixty (60) day period described in subdivision (2) in the manner set forth in

section 3.1 of this chapter relating to requests for a petition and remonstrance process.
(5) The county voter registration office shall determine whether each person who signed the petition or remonstrance is a registered voter. The county voter registration office shall not more than fifteen (15) business days after receiving a petition or remonstrance forward a copy of the petition or remonstrance to the county auditor. Not more than ten (10) business days after receiving the copy of the petition or remonstrance, the county auditor shall provide to the county voter registration office a statement verifying:
(A) whether a person who signed the petition or remonstrance as a registered voter but is not a registered voter, as determined by the county voter registration office, is the owner of property in the political subdivision; and
(B) whether a person who signed the petition or remonstrance as an owner of property within the political subdivision does in fact own property within the political subdivision.
(6) The county voter registration office shall not more than ten (10) business days after receiving the statement from the county auditor under subdivision (5) make the final determination of:
(A) the number of registered voters in the political subdivision that signed a petition and, based on the statement provided by the county auditor, the number of owners of property within the political subdivision that signed a petition; and
(B) the number of registered voters in the political subdivision that signed a remonstrance and, based on the statement provided by the county auditor, the number of owners of property within the political subdivision that signed a remonstrance.
Whenever the name of an individual who signs a petition or remonstrance as a registered voter contains a minor variation from the name of the registered voter as set forth in the records of the county voter registration office, the signature is presumed to be valid, and there is a presumption that the individual is entitled to sign the petition or remonstrance under this section. Except as otherwise provided in this chapter, in determining whether an individual is a registered voter, the county voter registration office shall apply the requirements and procedures used under IC 3 to determine whether a person is a registered voter for purposes of voting in an election governed by IC 3. However, an individual is not required to comply with the provisions concerning providing proof of identification to be considered a registered voter for purposes of this chapter. A person is entitled to sign a petition or remonstrance only one (1) time in a particular petition and remonstrance process under this chapter, regardless of whether the person owns more than one (1) parcel of real property, mobile home assessed as personal

property, or manufactured home assessed as personal property or a combination of those types of property within the subdivision and regardless of whether the person is both a registered voter in the political subdivision and the owner of property within the political subdivision. Notwithstanding any other provision of this section, if a petition or remonstrance is presented to the county voter registration office within forty-five (45) days before an election, the county voter registration office may defer acting on the petition or remonstrance, and the time requirements under this section for action by the county voter registration office do not begin to run until five (5) days after the date of the election.
(7) The county voter registration office must file a certificate and the petition or remonstrance with the body of the political subdivision charged with issuing bonds or entering into leases within thirty-five (35) business days of the filing of a petition or remonstrance under subdivision (4), whichever applies, containing ten thousand (10,000) signatures or less. The county voter registration office may take an additional five (5) days to review and certify the petition or remonstrance for each additional five thousand (5,000) signatures up to a maximum of sixty (60) days. The certificate must state the number of petitioners and remonstrators that are owners of property within the political subdivision and the number of petitioners who are registered voters residing within the political subdivision.
(8) If a greater number of persons who are either owners of property within the political subdivision or registered voters residing within the political subdivision sign a remonstrance than the number that signed a petition, the bonds petitioned for may not be issued or the lease petitioned for may not be entered into. The proper officers of the political subdivision may not make a preliminary determination to issue bonds or enter into a lease for the controlled project defeated by the petition and remonstrance process under this section or any other controlled project that is not substantially different within one (1) year after the date of the county voter registration office's certificate under subdivision (7). Withdrawal of a petition carries the same consequences as a defeat of the petition.
(9) After a political subdivision has gone through the petition and remonstrance process set forth in this section, the political subdivision is not required to follow any other remonstrance or objection procedures under any other law (including section 5 of this chapter) relating to bonds or leases designed to protect owners of property within the political subdivision from the imposition of property taxes to pay debt service or lease rentals. However, the political subdivision must still receive the approval of the department of local government finance if required by:
(A) IC 6-1.1-18.5-8; or
(B) IC 20-46-7-8, IC 20-46-7-9, and IC 20-46-7-10. As added by P.L.25-1995, SEC.49. Amended by P.L.53-1996, SEC.3; P.L.54-1996, SEC.1; P.L.2-1997, SEC.20; P.L.56-1997, SEC.2; P.L.2-1998, SEC.20; P.L.90-2002, SEC.192; P.L.178-2002, SEC.32; P.L.1-2004, SEC.31 and P.L.23-2004, SEC.34; P.L.2-2006, SEC.55; P.L.219-2007, SEC.61; P.L.224-2007, SEC.31; P.L.3-2008, SEC.47; P.L.146-2008, SEC.192; P.L.182-2009(ss), SEC.144; P.L.41-2010, SEC.3; P.L.113-2010, SEC.34; P.L.42-2011, SEC.9.

IC 6-1.1-20-3.3
Applicability of other statutes to imposition of property taxes
Sec. 3.3. Notwithstanding any other law, a political subdivision may issue or enter into obligations under any statute that requires or permits the imposition of property taxes to pay debt service or lease rentals without pledging to impose property taxes, if necessary, to pay the debt service or lease rentals. If the proper officers of a political subdivision determine to use revenues other than property taxes to pay obligations without pledging to impose property taxes for that purpose, provisions of any other statute relating to controlling property taxes do not apply to the issuance of or entering into the obligations.
As added by P.L.25-1995, SEC.50.

IC 6-1.1-20-3.4
Repealed
(Repealed by P.L.146-2008, SEC.801.)

IC 6-1.1-20-3.5
Procedures required before imposing property taxes for bonds or lease for certain projects; petition requesting initiation of referendum
Sec. 3.5. (a) This section applies only to a controlled project that meets the following conditions:
(1) The controlled project is described in one (1) of the following categories:
(A) An elementary school building, middle school building, or other school building for academic instruction that:
(i) will be used for any combination of kindergarten through grade 8;
(ii) will not be used for any combination of grade 9 through grade 12; and
(iii) will cost more than ten million dollars ($10,000,000).
(B) A high school building or other school building for academic instruction that:
(i) will be used for any combination of grade 9 through grade 12;
(ii) will not be used for any combination of kindergarten through grade 8; and
(iii) will cost more than twenty million dollars ($20,000,000).
(C) Any other controlled project that: (i) is not a controlled project described in clause (A) or (B); and
(ii) will cost the political subdivision more than the lesser of twelve million dollars ($12,000,000) or an amount equal to one percent (1%) of the total gross assessed value of property within the political subdivision on the last assessment date (if that amount is at least one million dollars ($1,000,000)).
(2) The proper officers of the political subdivision make a preliminary determination after June 30, 2008, in the manner described in subsection (b) to issue bonds or enter into a lease for the controlled project.
(b) A political subdivision may not impose property taxes to pay debt service on bonds or lease rentals on a lease for a controlled project without completing the following procedures:
(1) The proper officers of a political subdivision shall publish notice in accordance with IC 5-3-1 and send notice by first class mail to the circuit court clerk and to any organization that delivers to the officers, before January 1 of that year, an annual written request for notices of any meeting to consider the adoption of an ordinance or a resolution making a preliminary determination to issue bonds or enter into a lease and shall conduct a public hearing on the preliminary determination before adoption of the ordinance or resolution. The political subdivision must make the following information available to the public at the public hearing on the preliminary determination, in addition to any other information required by law:
(A) The result of the political subdivision's current and projected annual debt service payments divided by the net assessed value of taxable property within the political subdivision.
(B) The result of:
(i) the sum of the political subdivision's outstanding long term debt plus the outstanding long term debt of other taxing units that include any of the territory of the political subdivision; divided by
(ii) the net assessed value of taxable property within the political subdivision.
(C) The information specified in subdivision (3)(A) through (3)(G).
(2) If the proper officers of a political subdivision make a preliminary determination to issue bonds or enter into a lease, the officers shall give notice of the preliminary determination by:
(A) publication in accordance with IC 5-3-1; and
(B) first class mail to the circuit court clerk and to the organizations described in subdivision (1).
(3) A notice under subdivision (2) of the preliminary determination of the political subdivision to issue bonds or

enter into a lease must include the following information:
(A) The maximum term of the bonds or lease.
(B) The maximum principal amount of the bonds or the maximum lease rental for the lease.
(C) The estimated interest rates that will be paid and the total interest costs associated with the bonds or lease.
(D) The purpose of the bonds or lease.
(E) A statement that the proposed debt service or lease payments must be approved in an election on a local public question held under section 3.6 of this chapter.
(F) With respect to bonds issued or a lease entered into to open:
(i) a new school facility; or
(ii) an existing facility that has not been used for at least three (3) years and that is being reopened to provide additional classroom space;
the estimated costs the school corporation expects to annually incur to operate the facility.
(G) The political subdivision's current debt service levy and rate and the estimated increase to the political subdivision's debt service levy and rate that will result if the political subdivision issues the bonds or enters into the lease.
(H) The information specified in subdivision (1)(A) through (1)(B).
(4) After notice is given, a petition requesting the application of the local public question process under section 3.6 of this chapter may be filed by the lesser of:
(A) one hundred (100) persons who are either owners of property within the political subdivision or registered voters residing within the political subdivision; or
(B) five percent (5%) of the registered voters residing within the political subdivision.
(5) The state board of accounts shall design and, upon request by the county voter registration office, deliver to the county voter registration office or the county voter registration office's designated printer the petition forms to be used solely in the petition process described in this section. The county voter registration office shall issue to an owner or owners of property within the political subdivision or a registered voter residing within the political subdivision the number of petition forms requested by the owner or owners or the registered voter. Each form must be accompanied by instructions detailing the requirements that:
(A) the carrier and signers must be owners of property or registered voters;
(B) the carrier must be a signatory on at least one (1) petition;
(C) after the signatures have been collected, the carrier must swear or affirm before a notary public that the carrier witnessed each signature; and (D) govern the closing date for the petition period.
Persons requesting forms may be required to identify themselves as owners of property or registered voters and may be allowed to pick up additional copies to distribute to other owners of property or registered voters. Each person signing a petition must indicate whether the person is signing the petition as a registered voter within the political subdivision or is signing the petition as the owner of property within the political subdivision. A person who signs a petition as a registered voter must indicate the address at which the person is registered to vote. A person who signs a petition as an owner of property must indicate the address of the property owned by the person in the political subdivision.
(6) Each petition must be verified under oath by at least one (1) qualified petitioner in a manner prescribed by the state board of accounts before the petition is filed with the county voter registration office under subdivision (7).
(7) Each petition must be filed with the county voter registration office not more than thirty (30) days after publication under subdivision (2) of the notice of the preliminary determination.
(8) The county voter registration office shall determine whether each person who signed the petition is a registered voter. However, after the county voter registration office has determined that at least one hundred twenty-five (125) persons who signed the petition are registered voters within the political subdivision, the county voter registration office is not required to verify whether the remaining persons who signed the petition are registered voters. If the county voter registration office does not determine that at least one hundred twenty-five (125) persons who signed the petition are registered voters, the county voter registration office, not more than fifteen (15) business days after receiving a petition, shall forward a copy of the petition to the county auditor. Not more than ten (10) business days after receiving the copy of the petition, the county auditor shall provide to the county voter registration office a statement verifying:
(A) whether a person who signed the petition as a registered voter but is not a registered voter, as determined by the county voter registration office, is the owner of property in the political subdivision; and
(B) whether a person who signed the petition as an owner of property within the political subdivision does in fact own property within the political subdivision.
(9) The county voter registration office, not more than ten (10) business days after determining that at least one hundred twenty-five (125) persons who signed the petition are registered voters or after receiving the statement from the county auditor under subdivision (8) (as applicable), shall make the final determination of whether a sufficient number of persons have

signed the petition. Whenever the name of an individual who signs a petition form as a registered voter contains a minor variation from the name of the registered voter as set forth in the records of the county voter registration office, the signature is presumed to be valid, and there is a presumption that the individual is entitled to sign the petition under this section. Except as otherwise provided in this chapter, in determining whether an individual is a registered voter, the county voter registration office shall apply the requirements and procedures used under IC 3 to determine whether a person is a registered voter for purposes of voting in an election governed by IC 3. However, an individual is not required to comply with the provisions concerning providing proof of identification to be considered a registered voter for purposes of this chapter. A person is entitled to sign a petition only one (1) time in a particular referendum process under this chapter, regardless of whether the person owns more than one (1) parcel of real property, mobile home assessed as personal property, or manufactured home assessed as personal property or a combination of those types of property within the political subdivision and regardless of whether the person is both a registered voter in the political subdivision and the owner of property within the political subdivision. Notwithstanding any other provision of this section, if a petition is presented to the county voter registration office within forty-five (45) days before an election, the county voter registration office may defer acting on the petition, and the time requirements under this section for action by the county voter registration office do not begin to run until five (5) days after the date of the election.
(10) The county voter registration office must file a certificate and each petition with:
(A) the township trustee, if the political subdivision is a township, who shall present the petition or petitions to the township board; or
(B) the body that has the authority to authorize the issuance of the bonds or the execution of a lease, if the political subdivision is not a township;
within thirty-five (35) business days of the filing of the petition requesting the referendum process. The certificate must state the number of petitioners who are owners of property within the political subdivision and the number of petitioners who are registered voters residing within the political subdivision.
(11) If a sufficient petition requesting the local public question process is not filed by owners of property or registered voters as set forth in this section, the political subdivision may issue bonds or enter into a lease by following the provisions of law relating to the bonds to be issued or lease to be entered into.
(c) If the proper officers of a political subdivision make a preliminary determination to issue bonds or enter into a lease, the officers shall provide to the county auditor: (1) a copy of the notice required by subsection (b)(2); and
(2) any other information the county auditor requires to fulfill the county auditor's duties under section 3.6 of this chapter.
As added by P.L.146-2008, SEC.193. Amended by P.L.182-2009(ss), SEC.145; P.L.41-2010, SEC.4; P.L.113-2010, SEC.35.

IC 6-1.1-20-3.6
Referendum process for bonds or lease for certain projects
Sec. 3.6. (a) Except as provided in sections 3.7 and 3.8 of this chapter, this section applies only to a controlled project described in section 3.5(a) of this chapter.
(b) If a sufficient petition requesting the application of the local public question process has been filed as set forth in section 3.5 of this chapter, a political subdivision may not impose property taxes to pay debt service on bonds or lease rentals on a lease for a controlled project unless the political subdivision's proposed debt service or lease rental is approved in an election on a local public question held under this section.
(c) Except as provided in subsection (l), the following question shall be submitted to the eligible voters at the election conducted under this section:
"Shall ________ (insert the name of the political subdivision) issue bonds or enter into a lease to finance ___________ (insert a brief description of the controlled project), which is estimated to cost not more than _______ (insert the total cost of the project) and is estimated to increase the property tax rate for debt service by ___________ (insert increase in tax rate as determined by the department of local government finance)?".
The public question must appear on the ballot in the form approved by the county election board. If the political subdivision proposing to issue bonds or enter into a lease is located in more than one (1) county, the county election board of each county shall jointly approve the form of the public question that will appear on the ballot in each county. The form approved by the county election board may differ from the language certified to the county election board by the county auditor. If the county election board approves the language of a public question under this subsection, the county election board shall submit the language to the department of local government finance for review.
(d) This subsection applies to ballot language submitted by the county election board under subsection (c) before May 1, 2011. The department of local government finance shall review the language of the public question to evaluate whether the description of the controlled project is accurate and is not biased against either a vote in favor of the controlled project or a vote against the controlled project. The department of local government finance may recommend that the ballot language be used as submitted or recommend modifications to the ballot language as necessary to ensure that the description of the controlled project is accurate and is not biased. The department of local government finance shall send

its recommendations to the county election board not more than ten (10) days after the language of the public question is submitted to the department for review. After reviewing the recommendations of the department of local government finance under this subsection, the county election board shall take final action to approve ballot language. The finally adopted ballot language may differ from the recommendations made by the department of local government finance.
(e) This subsection applies to ballot language submitted by the county election board under subsection (c) after April 30, 2011. The department of local government finance shall review the language of the public question to evaluate whether the description of the controlled project is accurate and is not biased against either a vote in favor of the controlled project or a vote against the controlled project. The department of local government finance may either approve the ballot language as submitted or recommend that the ballot language be modified as necessary to ensure that the description of the controlled project is accurate and is not biased. The department of local government finance shall certify its approval or recommendations to the county auditor and the county election board not more than ten (10) days after the language of the public question is submitted to the department for review. If the department of local government finance recommends a modification to the ballot language, the county election board shall, after reviewing the recommendations of the department of local government finance, submit modified ballot language to the department for the department's approval or recommendation of any additional modifications. The public question may not be certified by the county auditor under subsection (f) unless the department of local government finance has first certified the department's final approval of the ballot language for the public question.
(f) The county auditor shall certify the finally approved public question under IC 3-10-9-3 to the county election board of each county in which the political subdivision is located. The certification must occur not later than noon:
(1) sixty (60) days before a primary election if the public question is to be placed on the primary or municipal primary election ballot; or
(2) August 1 if the public question is to be placed on the general or municipal election ballot.
Subject to the certification requirements and deadlines under this subsection and except as provided in subsection (l), the public question shall be placed on the ballot at the next primary election, general election, or municipal election in which all voters of the political subdivision are entitled to vote. However, if a primary election, general election, or municipal election will not be held during the first year in which the public question is eligible to be placed on the ballot under this section and if the political subdivision requests the public question to be placed on the ballot at a special election, the public question shall be placed on the ballot at a special

election to be held on the first Tuesday after the first Monday in May or November of the year. The certification must occur not later than noon sixty (60) days before a special election to be held in May (if the special election is to be held in May) or noon on August 1 (if the special election is to be held in November). However, in 2009, a political subdivision may hold a special election under this section on any date scheduled for the special election if notice of the special election was given before July 1, 2009, to the election division of the secretary of state's office as provided in IC 3-10-8-4. The fiscal body of the political subdivision that requests the special election shall pay the costs of holding the special election. The county election board shall give notice under IC 5-3-1 of a special election conducted under this subsection. A special election conducted under this subsection is under the direction of the county election board. The county election board shall take all steps necessary to carry out the special election.
(g) The circuit court clerk shall certify the results of the public question to the following:
(1) The county auditor of each county in which the political subdivision is located.
(2) The department of local government finance.
(h) Subject to the requirements of IC 6-1.1-18.5-8, the political subdivision may issue the proposed bonds or enter into the proposed lease rental if a majority of the eligible voters voting on the public question vote in favor of the public question.
(i) If a majority of the eligible voters voting on the public question vote in opposition to the public question, both of the following apply:
(1) The political subdivision may not issue the proposed bonds or enter into the proposed lease rental.
(2) Another public question under this section on the same or a substantially similar project may not be submitted to the voters earlier than one (1) year after the date of the election.
(j) IC 3, to the extent not inconsistent with this section, applies to an election held under this section.
(k) A political subdivision may not artificially divide a capital project into multiple capital projects in order to avoid the requirements of this section and section 3.5 of this chapter.
(l) This subsection applies to a political subdivision for which a petition requesting a public question has been submitted under section 3.5 of this chapter. The legislative body (as defined in IC 36-1-2-9) of the political subdivision may adopt a resolution to withdraw a controlled project from consideration in a public question. If the legislative body provides a certified copy of the resolution to the county auditor and the county election board not later than forty-nine (49) days before the election at which the public question would be on the ballot, the public question on the controlled project shall not be placed on the ballot and the public question on the controlled project shall not be held, regardless of whether the county auditor has certified the public question to the county election board. If the withdrawal of a public question under this subsection

requires the county election board to reprint ballots, the political subdivision withdrawing the public question shall pay the costs of reprinting the ballots. If a political subdivision withdraws a public question under this subsection that would have been held at a special election and the county election board has printed the ballots before the legislative body of the political subdivision provides a certified copy of the withdrawal resolution to the county auditor and the county election board, the political subdivision withdrawing the public question shall pay the costs incurred by the county in printing the ballots. If a public question on a controlled project is withdrawn under this subsection, a public question under this section on the same controlled project or a substantially similar controlled project may not be submitted to the voters earlier than one (1) year after the date the resolution withdrawing the public question is adopted.
(m) If a public question regarding a controlled project is placed on the ballot to be voted on at a public question under this section, the political subdivision shall submit to the department of local government finance, at least thirty (30) days before the election, the following information regarding the proposed controlled project for posting on the department's Internet web site:
(1) The cost per square foot of any buildings being constructed as part of the controlled project.
(2) The effect that approval of the controlled project would have on the political subdivision's property tax rate.
(3) The maximum term of the bonds or lease.
(4) The maximum principal amount of the bonds or the maximum lease rental for the lease.
(5) The estimated interest rates that will be paid and the total interest costs associated with the bonds or lease.
(6) The purpose of the bonds or lease.
(7) In the case of a controlled project proposed by a school corporation:
(A) the current and proposed square footage of school building space per student;
(B) enrollment patterns within the school corporation; and
(C) the age and condition of the current school facilities.
As added by P.L.146-2008, SEC.194. Amended by P.L.182-2009(ss), SEC.146; P.L.113-2010, SEC.36; P.L.198-2011, SEC.2.

IC 6-1.1-20-3.7
Political subdivision resolution to apply local public question process if no petition requested the application or in certain disaster, accident, or emergency circumstances
Sec. 3.7. (a) This section applies to the following:
(1) The issuance of bonds or the entering into a lease for a controlled project:
(A) to which section 3.5 of this chapter applies; and
(B) for which a sufficient petition requesting the application of the local public question process under section 3.6 of this chapter has not been filed as set forth in section 3.5 of this

chapter within the time required under section 3.5(b)(7) of this chapter.
(2) The issuance of bonds or the entering into a lease for a capital project:
(A) that is not a controlled project to which section 3.5 of this chapter applies; and
(B) that would, but for the application of section 1.1(6) of this chapter to the project, be a controlled project to which section 3.5 of this chapter applies.
(b) If the proper officers of a political subdivision make a preliminary determination to issue bonds described in subsection (a) or enter into a lease described in subsection (a), the fiscal body of the political subdivision may adopt a resolution specifying that the local public question process specified in section 3.6 of this chapter applies to the issuance of the bonds or the entering into the lease, notwithstanding that:
(1) a sufficient petition requesting the application of the local public question process under section 3.6 of this chapter has not been filed as set forth in section 3.5 of this chapter (in the case of bonds or a lease described in subsection (a)(1)); or
(2) because of the application of section 1.1(6) of this chapter, the bonds or lease is not considered to be issued or entered into for a controlled project (in the case of bonds or a lease described in subsection (a)(2)).
(c) The following apply to the adoption of a resolution by the fiscal body of a political subdivision under subsection (b):
(1) In the case of bonds or a lease described in subsection (a)(1) and for which no petition requesting the application of the local public question process under section 3.6 of this chapter has been filed within the time required under section 3.5(b)(7) of this chapter, the fiscal body must adopt the resolution not more than sixty (60) days after publication of the notice of the preliminary determination to issue the bonds or enter into the lease.
(2) In the case of bonds or a lease described in subsection (a)(1) for which a petition requesting the application of the local public question process under section 3.6 of this chapter:
(A) has been filed under section 3.5 of this chapter; and
(B) is determined to have an insufficient number of signatures to require application of the local public question process under section 3.6 of this chapter;
the fiscal body must adopt the resolution not more than thirty (30) days after the county voter registration office makes the final determination under section 3.5 of this chapter that a sufficient number of persons have not signed the petition.
(3) In the case of bonds or a lease described in subsection (a)(2), the fiscal body must adopt the resolution not more than thirty (30) days after publication of the notice of the preliminary determination to issue the bonds or enter into the lease.
(4) The fiscal body shall certify the resolution to the county

election board of each county in which the political subdivision is located, and the county election board shall place the public question on the ballot as provided in section 3.6 of this chapter.
(d) Except to the extent it is inconsistent with this section, section 3.6 of this chapter applies to a local public question placed on the ballot under this section.
As added by P.L.182-2009(ss), SEC.147.

IC 6-1.1-20-3.8
Procedure for initiating referendum for certain projects when petition and remonstrance process would otherwise apply
Sec. 3.8. (a) This section applies to the issuance of bonds or the entering into a lease for a controlled project to which section 3.1 of this chapter applies.
(b) If the proper officers of a political subdivision make a preliminary determination to issue bonds or enter into a lease described in subsection (a), the fiscal body of the political subdivision may adopt a resolution specifying that the local public question process specified in section 3.6 of this chapter applies to the issuance of the bonds or the execution of the lease instead of the petition and remonstrance process under section 3.2 of this chapter.
(c) The fiscal body must adopt a resolution under subsection (b) not later than the date on which the political subdivision makes a preliminary determination to issue bonds or enter into a lease as described in subsection (a).
(d) The fiscal body must certify the resolution to the county election board of each county in which the political subdivision is located, and the county election board shall place the public question on the ballot as provided in section 3.6 of this chapter.
(e) Except to the extent it is inconsistent with this section, section 3.6 of this chapter applies to a local public question placed on the ballot under this section.
As added by P.L.113-2010, SEC.37.

IC 6-1.1-20-4
Repealed
(Repealed by P.L.25-1995, SEC.94.)

IC 6-1.1-20-5
Issuance of bonds or leases in excess of $5,000; objections by taxpayers to certain bonds or leases
Sec. 5. (a) When the proper officers of a political subdivision decide to issue bonds or enter into leases in a total amount which exceeds five thousand dollars ($5,000), they shall give notice of the decision by:
(1) posting; and
(2) publication once each week for two (2) weeks.
The notice required by this section shall be posted in three (3) public places in the political subdivision and published in accordance with IC 5-3-1-4. The decision to issue bonds may be a preliminary

decision.
(b) This subsection does not apply to bonds or lease rental agreements for which a political subdivision:
(1) after June 30, 2008, makes:
(A) a preliminary determination as described in section 3.1 or 3.5 of this chapter; or
(B) a decision as described in subsection (a); or
(2) in the case of bonds or lease rental agreements not subject to section 3.1 or 3.5 of this chapter and not subject to subsection (a), adopts a resolution or ordinance authorizing the bonds or lease rental agreement after June 30, 2008.
Ten (10) or more taxpayers who will be affected by the proposed issuance of the bonds and who wish to object to the issuance on the grounds that it is unnecessary or excessive may file a petition in the office of the auditor of the county in which the political subdivision is located. The petition must be filed within fifteen (15) days after the notice required by subsection (a) is given, and it must contain the objections of the taxpayers and facts which show that the proposed issue is unnecessary or excessive. When taxpayers file a petition in the manner prescribed in this subsection, the county auditor shall immediately forward a certified copy of the petition and any other relevant information to the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.27-1986, SEC.4; P.L.25-1995, SEC.51; P.L.90-2002, SEC.193; P.L.224-2007, SEC.33; P.L.146-2008, SEC.195.

IC 6-1.1-20-6
Department of local government finance hearing on taxpayers' objections; department action; appeal
Sec. 6. (a) Upon receipt of a certified petition filed in the manner prescribed in section 5(b) of this chapter, the department of local government finance shall fix a time and place for a hearing on the matter. The department of local government finance shall hold the hearing not less than five (5) or more than thirty (30) days after the department receives the petition, and the department shall hold the hearing in the political subdivision or in the county where the political subdivision is located. At least five (5) days before the date fixed for the hearing, the department of local government finance shall give notice of the hearing, by mail, to the executive officer of the political subdivision and to the first ten (10) taxpayers who signed the petition. The mailings shall be addressed to the officer and the taxpayers at their usual place of residence.
(b) After the hearing required by this section, the department of local government finance may approve, disapprove, or reduce the amount of the proposed issue. The department of local government finance must render a decision not later than three (3) months after the hearing, and if no decision is rendered within that time, the issue is considered approved unless the department takes the extension provided for in this section. A three (3) month extension of the time period during which the decision must be rendered may be taken by

the department of local government finance if the department by mail gives notice of the extension to the executive officer of the political subdivision and to the first ten (10) taxpayers who signed the petition, at least ten (10) days before the end of the original three (3) month period. If no decision is rendered within the extension period, the issue is considered approved.
(c) A:
(1) taxpayer who signed a petition referred to in subsection (a); or
(2) political subdivision against which a petition referred to in subsection (a) is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (b). The petition must be filed in the tax court not more than forty-five (45) days after the department renders its decision under subsection (b).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.74, SEC.1; P.L.23-1984, SEC.7; P.L.90-2002, SEC.194; P.L.256-2003, SEC.22.

IC 6-1.1-20-7
Interest rate in excess of 8%; approval by department of local government finance of certain bonds
Sec. 7. (a) This section does not apply to bonds, notes, or warrants for which a political subdivision:
(1) after June 30, 2008, makes a preliminary determination as described in section 3.1 or 3.5 of this chapter or a decision as described in section 5 of this chapter; or
(2) in the case of bonds, notes, or warrants not subject to section 3.1, 3.5, or 5 of this chapter, adopts a resolution or ordinance authorizing the bonds, notes, or warrants after June 30, 2008.
(b) When the proper officers of a political subdivision decide to issue any bonds, notes, or warrants which will be payable from property taxes and which will bear interest in excess of eight percent (8%) per annum, the political subdivision shall submit the matter to the department of local government finance for review. The department of local government finance may either approve or disapprove the rate of interest.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.23-1984, SEC.8; P.L.90-2002, SEC.195; P.L.224-2007, SEC.34; P.L.146-2008, SEC.196.

IC 6-1.1-20-7.5
Review and approval by department of local government finance not required for certain bonds or leases
Sec. 7.5. This section applies only to bonds, leases, and other debt for which a political subdivision:
(1) after June 30, 2008, makes a preliminary determination as described in section 3.1 or 3.5 of this chapter or a decision as described in section 5 of this chapter; or (2) in the case of bonds, leases, or other obligations not subject to section 3.1, 3.5, or 5 of this chapter, adopts a resolution or ordinance authorizing the bonds, lease rental agreement, or other obligations after June 30, 2008.
Notwithstanding any other provision, review by the department of local government finance and approval by the department of local government finance are not required before a political subdivision may issue or enter into bonds, a lease, or any other obligations payable from ad valorem property taxes.
As added by P.L.146-2008, SEC.197.

IC 6-1.1-20-8
Repealed
(Repealed by Acts 1980, P.L.8, SEC.26.)

IC 6-1.1-20-8.5
Repealed
(Repealed by Acts 1980, P.L.8, SEC.26.)

IC 6-1.1-20-9
Public improvement bonds, ordinance, or resolution; construction bidding
Sec. 9. (a) When the proper officers of a political subdivision decide to issue bonds payable from property taxes to finance a public improvement or enter into a lease rental agreement payable from property taxes to finance a public improvement, they shall adopt an ordinance or resolution which sets forth their determination to issue the bonds or enter into the lease rental agreement. Except as provided in subsection (b), the political subdivision may not advertise for or receive bids for the construction of the improvement until the expiration of:
(1) the time period within which taxpayers may file a petition:
(A) for review of or a remonstrance against the proposed issue or lease, in the case of a proposed issue or lease that is subject to section 3.1 of this chapter; or
(B) to initiate the local public question process, in the case of a proposed issue or lease that is subject to section 3.5 of this chapter; or
(2) the time period during which a petition for review of the proposed issue or lease is pending before the department of local government finance (in the case of bonds or a lease for which a petition for review may be filed with the department of local government finance).
(b) This subsection does not apply to bonds or lease rental agreements for which a political subdivision:
(1) after June 30, 2008, makes:
(A) a preliminary determination as described in section 3.1 or 3.5 of this chapter; or
(B) a decision as described in section 5 of this chapter; or
(2) in the case of bonds or lease rental agreements not subject

to section 3.1 or 3.5 of this chapter and not subject to section 5 of this chapter, adopts a resolution or ordinance authorizing the bonds or lease rental agreement after June 30, 2008.
When a petition for review of a proposed issue is pending before the department of local government finance, the department may order the political subdivision to advertise for and receive bids for the construction of the public improvement. When the department of local government finance issues such an order, the political subdivision shall file a bid report with the department within five (5) days after the bids are received, and the department shall render a final decision on the proposed issue within fifteen (15) days after it receives the bid report. Notwithstanding the provisions of this subsection, a political subdivision may not enter into a contract for the construction of a public improvement while a petition for review of the bond issue which is to finance the improvement is pending before the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.196; P.L.224-2007, SEC.35; P.L.146-2008, SEC.198.

IC 6-1.1-20-10
Restrictions on promoting a position on a petition and remonstrance
Sec. 10. (a) This section applies to a political subdivision that adopts an ordinance or a resolution making a preliminary determination to issue bonds or enter into a lease. Except as otherwise provided in this section, during the period commencing with the adoption of the ordinance or resolution and, if a petition and remonstrance process is commenced under section 3.2 of this chapter, continuing through the sixty (60) day period commencing with the notice under section 3.2(b)(1) of this chapter, the political subdivision seeking to issue bonds or enter into a lease for the proposed controlled project may not promote a position on the petition or remonstrance by doing any of the following:
(1) Using facilities or equipment, including mail and messaging systems, owned by the political subdivision to promote a position on the petition or remonstrance, unless equal access to the facilities or equipment is given to persons with a position opposite to that of the political subdivision.
(2) Making an expenditure of money from a fund controlled by the political subdivision to promote a position on the petition or remonstrance or to pay for the gathering of signatures on a petition or remonstrance. This subdivision does not prohibit a political subdivision from making an expenditure of money to an attorney, an architect, registered professional engineer, a construction manager, or a financial adviser for professional services provided with respect to a controlled project.
(3) Using an employee to promote a position on the petition or remonstrance during the employee's normal working hours or paid overtime, or otherwise compelling an employee to promote a position on the petition or remonstrance at any time. However,

if a person described in subsection (f) is advocating for or against a position on the petition or remonstrance or discussing the petition or remonstrance as authorized under subsection (f), an employee of the political subdivision may assist the person in presenting information on the petition or remonstrance, if requested to do so by the person described in subsection (f).
(4) In the case of a school corporation, promoting a position on a petition or remonstrance by:
(A) using students to transport written materials to their residences or in any way involving students in a school organized promotion of a position;
(B) including a statement within another communication sent to the students' residences; or
(C) initiating discussion of the petition and remonstrance process at a meeting between a teacher and parents of a student regarding the student's performance or behavior at school. However, if the parents initiate a discussion of the petition and remonstrance process at the meeting, the teacher may acknowledge the issue and direct the parents to a source of factual information on the petition and remonstrance process.
However, this section does not prohibit an official or employee of the political subdivision from carrying out duties with respect to a petition or remonstrance that are part of the normal and regular conduct of the official's or employee's office or agency, including the furnishing of factual information regarding the petition and remonstrance in response to inquiries from any person.
(b) A person may not solicit or collect signatures for a petition or remonstrance on property owned or controlled by the political subdivision.
(c) The staff and employees of a school corporation may not personally identify a student as the child of a parent or guardian who supports or opposes a petition or remonstrance.
(d) This subsection does not apply to:
(1) a personal expenditure to promote a position on a petition and remonstrance by an employee of a school corporation whose employment is governed by a collective bargaining contract or an employment contract; or
(2) an expenditure to promote a position on a petition and remonstrance by a person or an organization that has a contract or an arrangement with the school corporation solely for the use of the school corporation's facilities.
A person or an organization that has a contract or an arrangement (whether formal or informal) with a school corporation to provide goods or services to the school corporation may not spend any money to promote a position on the petition or remonstrance. A person or an organization that violates this subsection commits a Class A infraction.
(e) An attorney, an architect, registered professional engineer, a construction manager, or a financial adviser for professional services

provided with respect to a controlled project may not spend any money to promote a position on the petition or remonstrance. A person who violates this subsection:
(1) commits a Class A infraction; and
(2) is barred from performing any services with respect to the controlled project.
(f) Notwithstanding any other law, an elected or appointed public official of the political subdivision (including any school board member and school corporation superintendent), a school corporation assistant superintendent, or a chief school business official of a school corporation may at any time:
(1) personally advocate for or against a position on the petition or remonstrance; or
(2) discuss the petition or remonstrance with any individual, group, or organization or personally advocate for or against a position on the petition or remonstrance before any individual, group, or organization;
so long as it is not done by using public funds. Advocacy or discussion allowed under this subsection is not considered a use of public funds. However, this subsection does not authorize or apply to advocacy or discussion by a school board member, superintendent, assistant superintendent, or school business official to or with students that occurs during the regular school day.
As added by P.L.1-2004, SEC.32 and P.L.23-2004, SEC.35. Amended by P.L.162-2006, SEC.5; P.L.146-2008, SEC.199; P.L.182-2009(ss), SEC.148; P.L.198-2011, SEC.3.

IC 6-1.1-20-10.1
Restrictions on promoting a position on a referendum
Sec. 10.1. (a) This section applies only to a political subdivision that, after June 30, 2008, adopts an ordinance or a resolution making a preliminary determination to issue bonds or enter into a lease subject to sections 3.5 and 3.6 of this chapter.
(b) Except as otherwise provided in this section, during the period beginning with the adoption of the ordinance or resolution and continuing through the day on which a local public question is submitted to the voters of the political subdivision under section 3.6 of this chapter, the political subdivision seeking to issue bonds or enter into a lease for the proposed controlled project may not promote a position on the local public question by doing any of the following:
(1) Using facilities or equipment, including mail and messaging systems, owned by the political subdivision to promote a position on the local public question, unless equal access to the facilities or equipment is given to persons with a position opposite to that of the political subdivision.
(2) Making an expenditure of money from a fund controlled by the political subdivision to promote a position on the local public question. This subdivision does not prohibit a political subdivision from making an expenditure of money to an

attorney, an architect, a registered professional engineer, a construction manager, or a financial adviser for professional services provided with respect to a controlled project.
(3) Using an employee to promote a position on the local public question during the employee's normal working hours or paid overtime, or otherwise compelling an employee to promote a position on the local public question at any time. However, if a person described in subsection (f) is advocating for or against a position on the local public question or discussing the local public question as authorized under subsection (f), an employee of the political subdivision may assist the person in presenting information on the local public question, if requested to do so by the person described in subsection (f).
(4) In the case of a school corporation, promoting a position on a local public question by:
(A) using students to transport written materials to their residences or in any way involving students in a school organized promotion of a position;
(B) including a statement within another communication sent to the students' residences; or
(C) initiating discussion of the local public question at a meeting between a teacher and parents of a student regarding the student's performance or behavior at school. However, if the parents initiate a discussion of the local public question at the meeting, the teacher may acknowledge the issue and direct the parents to a source of factual information on the local public question.
However, this section does not prohibit an official or employee of the political subdivision from carrying out duties with respect to a local public question that are part of the normal and regular conduct of the official's or employee's office or agency, including the furnishing of factual information regarding the local public question in response to inquiries from any person.
(c) The staff and employees of a school corporation may not personally identify a student as the child of a parent or guardian who supports or opposes a controlled project subject to a local public question held under section 3.6 of this chapter.
(d) This subsection does not apply to:
(1) a personal expenditure to promote a position on a local public question by an employee of a school corporation whose employment is governed by a collective bargaining contract or an employment contract; or
(2) an expenditure to promote a position on a local public question by a person or an organization that has a contract or an arrangement (whether formal or informal) with the school corporation solely for the use of the school corporation's facilities.
A person or an organization that has a contract or an arrangement (whether formal or informal) with a school corporation to provide goods or services to the school corporation may not spend any money

to promote a position on a local public question. A person or an organization that violates this subsection commits a Class A infraction.
(e) An attorney, an architect, a registered professional engineer, a construction manager, or a financial adviser for professional services provided with respect to a controlled project may not spend any money to promote a position on a local public question. A person who violates this subsection:
(1) commits a Class A infraction; and
(2) is barred from performing any services with respect to the controlled project.
(f) Notwithstanding any other law, an elected or appointed public official of the political subdivision (including any school board member and school corporation superintendent), a school corporation assistant superintendent, or a chief school business official of a school corporation may at any time:
(1) personally advocate for or against a position on the local public question; or
(2) discuss the public question with any individual, group, or organization or otherwise personally advocate for or against a position on the public question before any individual, group, or organization;
so long as it is not done by using public funds. Advocacy or discussion allowed under this subsection is not considered a use of public funds. However, this subsection does not authorize or apply to advocacy or discussion by a school board member, superintendent, assistant superintendent, or school business official to or with students that occurs during the regular school day.
(g) A student may use school equipment or facilities to report or editorialize about a local public question as part of the news coverage of the referendum by student newspaper or broadcast.
As added by P.L.146-2008, SEC.200. Amended by P.L.182-2009(ss), SEC.149; P.L.198-2011, SEC.4.

IC 6-1.1-20-11
Standards; validity of signatures on petition
Sec. 11. (a) This section applies to the determination of the validity of a signature on a document required for a petition and remonstrance procedure under this chapter.
(b) If:
(1) the validity of a signature is uncertain; and
(2) this section does not establish a standard to be applied in that case;
a reasonable doubt must be resolved in favor of the validity of the signature.
(c) Whenever the name of an individual, as printed or signed, contains a minor variation from the name of the individual as set forth in the relevant county records, the signature is considered valid.
(d) Whenever the residence address or mailing address of an individual contains a minor variation from the residence address or

mailing address as set forth in the relevant county records, the signature is considered valid.
(e) Notwithstanding subsection (c) or (d), if the residence address or mailing address of an individual contains a substantial variation from the residence address or mailing address as set forth in the relevant county records, the signature is considered invalid.
(f) If the signature of an individual does not substantially conform with the signature of the individual in the relevant county records, the signature is considered invalid. In determining whether a signature substantially conforms with an individual's in the relevant county records, consideration shall be given to whether that lack of conformity may reasonably be attributed to the age, disability, or impairment of the individual.
As added by P.L.162-2006, SEC.6.

IC 6-1.1-20-12
Distribution of levy approved in referendum
Sec. 12. (a) This section applies to taxes first due and payable in 2012 or a subsequent year.
(b) The county auditor shall distribute proceeds collected from an allocation area (as defined in IC 6-1.1-21.2-3) that are attributable to property taxes imposed after being approved by the voters in a referendum conducted after April 30, 2010, to the taxing unit for which the referendum was conducted.
(c) The amount to be distributed under subsection (b) shall be treated as part of the referendum levy for purposes of setting tax rates for property taxes imposed after being approved by the voters in a referendum conducted after April 30, 2010.
As added by P.L.203-2011, SEC.1.



CHAPTER 20.1. REPEALED



CHAPTER 20.2. RAINY DAY FUND LOANS TO CERTAIN COUNTIES

IC 6-1.1-20.2-2
"Eligible county"
Sec. 2. As used in this chapter, "eligible county" refers to a county in which voting equipment has been damaged or destroyed in a natural disaster.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-3
Eligible county may apply to board for loan
Sec. 3. An eligible county, with the approval of the fiscal body of the eligible county, may apply to the board for a loan from the counter-cyclical revenue and economic stabilization fund.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-4
Board determines terms of any loan after review by budget committee
Sec. 4. Subject to this chapter, the board, after review by the budget committee, shall determine the terms of any loan made under this chapter.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-5
Interest on loan
Sec. 5. Interest may be imposed on the loan at a rate determined by the board.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-6
Term of loan repayment; penalty
Sec. 6. An eligible county receiving a loan under this chapter must repay the loan within seventy-two (72) months after the date on which the loan is made. No penalty may be imposed for repaying a loan before the term of the loan.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-7
Disbursement of loan proceeds by board
Sec. 7. The board may disburse in installments the proceeds of a loan made under this chapter.
As added by P.L.182-2009(ss), SEC.150.
IC 6-1.1-20.2-8
Repayment of loan by eligible county from any revenue sources
Sec. 8. An eligible county may repay a loan made under this chapter from any sources of revenue.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-9
Obligation to repay loan not basis to obtain excessive tax levy
Sec. 9. The obligation to repay a loan made under this chapter is not a basis for the eligible county to obtain an excessive tax levy.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-10
Deposit by board of loan payments
Sec. 10. Whenever the board receives a payment on a loan made under this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-11
Loan proceeds received not considered part of levy excess
Sec. 11. The proceeds of a loan received by an eligible county under this chapter are not considered to be part of the ad valorem property tax levy actually collected by the eligible county for taxes first due and payable during a particular calendar year for the purpose of calculating levy excess.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-12
Chapter constitutes complete authority for loans
Sec. 12. The notes and the authorization, issuance, sale, and delivery of the notes are not subject to any general statute concerning obligations issued by the local governmental entity borrower. This chapter contains full and complete authority for the making of the loan, the authorization, issuance, sale, and delivery of the notes, and the repayment of the loan by the borrower, and no law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by any officer, department, agency, or instrument of the state or of any political subdivision is required to make the loan, issue the notes, or repay the loan except as prescribed in this chapter.
As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-13
Treasurer of state payment of delinquent loan payments from eligible county funds held by state
Sec. 13. Upon the failure of an eligible county to make any of the eligible county's payments on a loan granted under this chapter when due, the treasurer of state, upon being notified of the failure by the board, may pay the unpaid amount that is due from the funds held by the state that would be otherwise distributable to the eligible county. As added by P.L.182-2009(ss), SEC.150.

IC 6-1.1-20.2-14
Restriction on use of loans
Sec. 14. Notwithstanding any other provision of this chapter, if an eligible county receives a loan under this chapter from the counter-cyclical revenue and economic stabilization fund (rainy day fund), the money must be used to replace voting equipment damaged by a flood and may not be used to equip any voting centers.
As added by P.L.182-2009(ss), SEC.516.



CHAPTER 20.3. DISTRESSED POLITICAL SUBDIVISIONS

IC 6-1.1-20.3-2
"Distressed political subdivision"
Sec. 2. As used in this chapter, "distressed political subdivision" means a political subdivision designated as a distressed political subdivision by the board under section 6.5 of this chapter.
As added by P.L.224-2007, SEC.36. Amended by P.L.146-2008, SEC.202; P.L.145-2012, SEC.3.

IC 6-1.1-20.3-3
"Political subdivision"
Sec. 3. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.224-2007, SEC.36.

IC 6-1.1-20.3-4
Board established; members
Sec. 4. (a) The distressed unit appeal board is established.
(b) The distressed unit appeal board consists of the following members:
(1) The director of the office of management and budget or the director's designee. The director or the director's designee shall serve as chairperson of the distressed unit appeal board.
(2) The commissioner of the department of local government finance or the commissioner's designee.
(3) The state examiner of the state board of accounts or the state examiner's designee.
(4) The state superintendent of public instruction or the superintendent's designee.
(5) An individual appointed by the chairman of the legislative council.
(c) Each member of the commission is entitled to reimbursement for:
(1) traveling expenses as provided under IC 4-13-1-4; and
(2) other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.224-2007, SEC.36. Amended by P.L.146-2008, SEC.203; P.L.145-2012, SEC.4.
IC 6-1.1-20.3-5
Staff; funding; contracts
Sec. 5. (a) The department of local government finance shall provide the board with the staff and assistance that the board reasonably requires.
(b) The department of local government finance shall provide from the department's budget funding to support the board's duties under this chapter.
(c) The board may contract with accountants, financial experts, and other advisors and consultants as necessary to carry out the board's duties under this chapter.
As added by P.L.224-2007, SEC.36. Amended by P.L.146-2008, SEC.204.

IC 6-1.1-20.3-6
Petitions to the board
Sec. 6. (a) The fiscal body and the executive of a political subdivision may jointly file a petition with the board seeking to have the political subdivision designated as a distressed political subdivision under this chapter.
(b) The governing body and the superintendent of a school corporation may jointly file a petition with the board seeking relief under section 8.3 of this chapter.
(c) The board may adopt procedures governing the timing and required content of a petition under subsection (a).
As added by P.L.224-2007, SEC.36. Amended by P.L.146-2008, SEC.205; P.L.145-2012, SEC.5.

IC 6-1.1-20.3-6.5
Designation of distressed political subdivisions
Sec. 6.5. (a) After the board receives a petition concerning a political subdivision under section 6(a) of this chapter, the board may designate the political subdivision as a distressed political subdivision if at least one (1) of the following conditions applies to the political subdivision:
(1) The political subdivision has defaulted in payment of principal or interest on any of its bonds or notes.
(2) The political subdivision has failed to make required payments to payroll employees for thirty (30) days or two (2) consecutive payrolls.
(3) The political subdivision has failed to make required payments to judgment creditors for sixty (60) days beyond the date of the recording of the judgment.
(4) The political subdivision, for at least thirty (30) days beyond the due date, has failed to do any of the following:
(A) Forward taxes withheld on the incomes of employees.
(B) Transfer employer or employee contributions due under the Federal Insurance Contributions Act (FICA).
(C) Deposit the political subdivision's minimum obligation payment to a pension fund. (5) The political subdivision has accumulated a deficit equal to eight percent (8%) or more of the political subdivision's revenues. For purposes of this subdivision, "deficit" means a negative fund balance calculated as a percentage of revenues at the end of a budget year for any governmental or proprietary fund. The calculation must be presented on an accrual basis according to generally accepted accounting principles.
(6) The political subdivision has sought to negotiate a resolution or an adjustment of claims that in the aggregate:
(A) exceed thirty percent (30%) of the political subdivision's anticipated annual revenues; and
(B) are ninety (90) days or more past due.
(7) The political subdivision has carried over interfund loans for the benefit of the same fund at the end of two (2) successive years.
(8) The political subdivision has been severely affected, as determined by the board, as a result of granting the property tax credits under IC 6-1.1-20.6.
(9) In addition to the conditions listed in subdivisions (1) through (8), and in the case of a school corporation, the board may also designate a school corporation as a distressed political subdivision if at least one (1) of the following conditions applies:
(A) The school corporation has:
(i) issued refunding bonds under IC 5-1-5-2.5; or
(ii) adopted a resolution under IC 5-1-5-2.5 making the determinations and including the information specified in IC 5-1-5-2.5(g).
(B) The ratio that the amount of the school corporation's debt (as determined in December 2010) bears to the school corporation's 2011 ADM ranks in the highest ten (10) among all school corporations.
(C) The ratio that the amount of the school corporation's debt (as determined in December 2010) bears to the school corporation's total assessed valuation for calendar year 2011 ranks in the highest ten (10) among all school corporations.
(D) The amount of homestead assessed valuation in the school corporation for calendar year 2011 was at least sixty percent (60%) of the total amount of assessed valuation in the school corporation for calendar year 2011.
The board may consider whether a political subdivision has fully exercised all the local options available to the political subdivision, such as a local option income tax or a local option income tax rate increase or, in the case of a school corporation, an operating referendum.
(b) If the board designates a political subdivision as distressed under subsection (a), the board shall review the designation annually to determine if the distressed political subdivision meets at least one (1) of the conditions listed in subsection (a).
(c) If the board designates a political subdivision as a distressed

political subdivision under subsection (a), the board shall immediately notify:
(1) the treasurer of state; and
(2) the county auditor and county treasurer of each county in which the distressed political subdivision is wholly or partially located;
that the board has designated the political subdivision as a distressed political subdivision.
As added by P.L.145-2012, SEC.6.

IC 6-1.1-20.3-7
Repealed
(Repealed by P.L.145-2012, SEC.7.)

IC 6-1.1-20.3-7.5
Appointment of emergency manager
Sec. 7.5. (a) This section does not apply to a school corporation designated as a distressed political subdivision.
(b) If the board designates a political subdivision as a distressed political subdivision under section 6.5 of this chapter, the board shall appoint an emergency manager for the distressed political subdivision. An emergency manager serves at the pleasure of the board.
(c) The chairperson of the board shall oversee the activities of an emergency manager.
(d) The distressed political subdivision shall pay the emergency manager's compensation and reimburse the emergency manager for actual and necessary expenses.
As added by P.L.145-2012, SEC.8.

IC 6-1.1-20.3-8
Repealed
(Repealed by P.L.145-2012, SEC.9.)

IC 6-1.1-20.3-8.3
Review of school corporation petition for a loan
Sec. 8.3. After the board receives a petition concerning a school corporation under section 6(b) of this chapter, the board shall review the school corporation's request for a loan from the counter-cyclical revenue and economic stabilization fund under IC 6-1.1-21.4-3(b). The board shall make a recommendation to the state board of finance regarding the loan request. The board may consider whether a school corporation has attempted to secure temporary cash flow loans from the Indiana bond bank or a financial institution in making its recommendation.
As added by P.L.145-2012, SEC.10.

IC 6-1.1-20.3-8.5
Powers and duties of emergency manager
Sec. 8.5. (a) This section does not apply to school corporations. (b) Notwithstanding any other law, an emergency manager of a distressed political subdivision appointed under section 7.5 of this chapter shall do the following:
(1) Assume and exercise the authority and responsibilities of both the executive and the fiscal body of the political subdivision concerning the adoption, amendment, and enforcement of ordinances and resolutions relating to or affecting the fiscal stability of the political subdivision. However, the emergency manager does not have the power to impose taxes or fees in addition to the taxes or fees authorized by the political subdivision before the political subdivision was designated a distressed political subdivision.
(2) Review the political subdivision's budget.
(3) Review salaries of the political subdivision's employees.
(4) Conduct a financial and compliance audit of the internal operations of the political subdivision.
(5) Develop a written financial plan in consultation with the officials of the political subdivision not later than six (6) months after appointment.
(6) Develop a plan for paying all the political subdivision's outstanding obligations.
(7) Review existing labor contracts.
(8) Adopt a budget for the political subdivision for each calendar or fiscal year, as applicable, that the political subdivision remains a distressed political subdivision.
(9) Review payrolls and other claims against the political subdivision before payment.
(10) Make, approve, or disapprove the following:
(A) A contract.
(B) An expenditure.
(C) A loan.
(D) The creation of any new position.
(E) The filling of any vacant position.
(11) Submit a written report to the board every three (3) months concerning:
(A) actions taken by the emergency manager;
(B) expenditures made by the distressed political subdivision; and
(C) the work that has been done to remove the distressed political subdivision from distressed status.
(12) Petition the board to terminate a political subdivision's status as a distressed political subdivision when the conditions found in section 6.5 of this chapter are no longer applicable to the political subdivision.
(c) An emergency manager of a distressed political subdivision appointed under section 7.5 of this chapter may do the following:
(1) Renegotiate existing labor contracts and act as an agent of the political subdivision in collective bargaining.
(2) Reduce or suspend salaries of the political subdivision's employees. (3) Enter into agreements with other political subdivisions for the provision of services.
(d) Except as provided in section 13(c) of this chapter, an emergency manager of a distressed political subdivision retains the powers and duties described in subsections (b) and (c) until:
(1) the emergency manager resigns or dies;
(2) the board removes the emergency manager; or
(3) the political subdivision's status as a distressed political subdivision is terminated under section 13(b) of this chapter.
As added by P.L.145-2012, SEC.11.

IC 6-1.1-20.3-8.7
Restrictions on school corporations designated as distressed
Sec. 8.7. A school corporation that is designated a distressed political subdivision may not do any of the following without the approval of the board during the period before the board terminates the school corporation's status as a distressed political subdivision:
(1) Acquire real property for school building purposes.
(2) Construct new school buildings or remodel or renovate existing school buildings.
(3) Incur a contractual obligation (except for a maintenance contract or an employment contract for a new employee whose employment replaces the employment of a former employee) that requires an expenditure of more than thirty thousand dollars ($30,000).
(4) Purchase or enter into an agreement to purchase personal property at a cost of more than thirty thousand dollars ($30,000).
(5) Adopt or advertise a budget, tax levy, or tax rate for an ensuing budget year.
As added by P.L.145-2012, SEC.12.

IC 6-1.1-20.3-9
Record of proceedings
Sec. 9. The board shall keep a record of its proceedings and its orders.
As added by P.L.146-2008, SEC.208.

IC 6-1.1-20.3-10
Petition for judicial review
Sec. 10. A distressed political subdivision may petition the tax court for judicial review of a determination of the board under section 6.5 of this chapter. The action must be taken to the tax court under IC 6-1.1-15 in the same manner that an action is taken to appeal a final determination of the Indiana board of tax review. The petition must be filed in the tax court not more than forty-five (45) days after the board enters its final determination.
As added by P.L.146-2008, SEC.209. Amended by P.L.145-2012, SEC.13.
IC 6-1.1-20.3-11
Court rules; procedure
Sec. 11. The tax court shall adopt rules and procedures under which proceedings are heard and decided.
As added by P.L.146-2008, SEC.210.

IC 6-1.1-20.3-12
Burden of proof; findings of fact; grounds for relief
Sec. 12. (a) The burden of demonstrating the invalidity of an action taken by the board is on the party to the judicial review proceeding asserting the invalidity.
(b) The validity of an action taken by the distressed unit appeal board shall be determined in accordance with the standards of review provided in this section as applied to the agency action at the time it was taken.
(c) The tax court shall make findings of fact on each material issue on which the court's decision is based.
(d) The tax court shall grant relief under IC 33-26-6-7 only if the tax court determines that a person seeking judicial relief has been prejudiced by an action of the board that is:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(2) contrary to constitutional right, power, privilege, or immunity;
(3) in excess of statutory jurisdiction, authority, or limitations, or short of statutory jurisdiction, authority, or limitations;
(4) without observance of procedure required by law; or
(5) unsupported by substantial or reliable evidence.
As added by P.L.146-2008, SEC.211.

IC 6-1.1-20.3-13
Petition for termination of distressed status
Sec. 13. (a) If:
(1) an emergency manager of a distressed political subdivision that is not a school corporation;
(2) the fiscal body and executive of the political subdivision jointly; or
(3) the governing body of a school corporation that:
(A) employs a new superintendent; or
(B) has a new member elected or appointed to its governing body;
during the time the school corporation is a distressed political subdivision;
files a petition with the board for termination of the political subdivision's status as a distressed political subdivision, the board shall conduct a public hearing on the question of whether to terminate the political subdivision's status as a distressed political subdivision.
(b) The board shall terminate the political subdivision's status as a distressed political subdivision if the board finds that the conditions

found in section 6.5 of this chapter are no longer applicable to the political subdivision.
(c) Notwithstanding any other section of this chapter, not later than ninety (90) days after taking office, a new executive of a distressed political subdivision may petition the board for suspension of the political subdivision's distressed status. The executive must include in its petition a written plan to resolve the applicable issues described in section 6.5 of this chapter. If the board approves the executive's written plan, the board may suspend the political subdivision's distressed status for one hundred eighty (180) days. Suspension under this chapter terminates automatically upon expiration of the one hundred eighty (180) day period. The board may consider a petition to terminate the political subdivision's distressed status during a period of suspension.
As added by P.L.145-2012, SEC.14.



CHAPTER 20.4. LOCAL HOMESTEAD CREDITS

IC 6-1.1-20.4-2
"Property tax liability"
Sec. 2. As used in this chapter, "property tax liability" means liability for the tax imposed on property under this article determined after application of all credits and deductions under this article, except the credit under this chapter, but does not include any interest or penalty imposed under this article.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-3
"Revenue"
Sec. 3. As used in this chapter, "revenue" includes revenue received by a political subdivision under any law or from any person.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-4
Requirement for credit; adoption of ordinance or resolution
Sec. 4. (a) A political subdivision may adopt an ordinance or resolution each year to provide for the use of revenue for the purpose of providing a homestead credit the following year to homesteads. An ordinance must be adopted under this section before December 31 for credits to be provided in the following year. The ordinance applies only to the immediately following year.
(b) A homestead credit under this chapter is to be applied to the net property tax liability due on the homestead.
As added by P.L.246-2005, SEC.61. Amended by P.L.146-2008, SEC.212.

IC 6-1.1-20.4-5
Calculation of credit
Sec. 5. An ordinance or resolution adopted under this chapter must provide for a homestead credit that is either a uniform:
(1) percentage of the net property taxes due on the homestead after the application of all other deductions and credits; or
(2) dollar amount applicable to each homestead.
The ordinance or resolution must specify the percentage or the dollar amount.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-6 Credit applicable only to homestead
Sec. 6. If the credit under this chapter is authorized for property taxes first due and payable in a calendar year, a person is entitled to a credit against the person's property tax liability for property taxes first due and payable in that calendar year attributable to the person's homestead located in the county.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-7
Exemption from filing requirement
Sec. 7. A person is not required to file an application for the credit under this chapter. The county auditor shall:
(1) identify qualified homesteads in the political subdivision that are eligible for the credit under this chapter; and
(2) apply the credit under this chapter to property tax liability on the identified homestead.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-8
Adjustment of distributions to reflect credit
Sec. 8. If an ordinance or resolution is adopted under this chapter, the county auditor shall, for the calendar year in which a homestead credit is authorized under this chapter, account for the revenue used to provide the homestead credit in a manner so that no other political subdivision in the county suffers a revenue loss because of the allowance of the homestead credit.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-9
Limitations on recovering lost revenue
Sec. 9. The application of the credit under this chapter results in a reduction of the property tax collections of the political subdivision which provided the credit. A political subdivision may not increase its property tax levy to make up for that reduction.
As added by P.L.246-2005, SEC.61.



CHAPTER 20.5. REPEALED



CHAPTER 20.6. CREDIT FOR EXCESSIVE PROPERTY TAXES

IC 6-1.1-20.6-0.5
"Agricultural land"
Sec. 0.5. As used in this chapter, "agricultural land" refers to land assessed as agricultural land under the real property assessment rules and guidelines of the department of local government finance.
As added by P.L.146-2008, SEC.213.

IC 6-1.1-20.6-1
Repealed
(Repealed by P.L.146-2008, SEC.811.)

IC 6-1.1-20.6-1.6
"Gross assessed value"
Sec. 1.6. As used in this chapter, "gross assessed value" refers to the assessed value of property after the application of all exemptions under IC 6-1.1-10 or any other provision.
As added by P.L.146-2008, SEC.214.

IC 6-1.1-20.6-2
"Homestead"
Sec. 2. (a) As used in this chapter, "homestead" refers to a homestead that is eligible for a standard deduction under IC 6-1.1-12-37.
(b) The term includes a house or apartment that is owned or leased by a cooperative housing corporation (as defined in 26 U.S.C.

216(b)).
As added by P.L.246-2005, SEC.62. Amended by P.L.146-2008, SEC.215; P.L.182-2009(ss), SEC.151.

IC 6-1.1-20.6-2.3
"Long term care property"
Sec. 2.3. As used in this chapter, "long term care property" means property that:
(1) is used for the long term care of an impaired individual; and
(2) is one (1) of the following:
(A) A health facility licensed under IC 16-28.
(B) A housing with services establishment (as defined in IC 12-10-15-3) that is allowed to use the term "assisted living" to describe the housing with services establishment's services and operations to the public.
(C) An independent living home that, under contractual agreement, serves not more than eight (8) individuals who:
(i) have a mental illness or developmental disability;
(ii) require regular but limited supervision; and
(iii) reside independently of their families.
As added by P.L.146-2008, SEC.216.

IC 6-1.1-20.6-2.4
"Manufactured home"; "mobile home"
Sec. 2.4. As used in this chapter:
(1) "manufactured home" has the meaning set forth in IC 22-12-1-16; and
(2) "mobile home" has the meaning set forth in IC 16-41-27-4.
As added by P.L.146-2008, SEC.217.

IC 6-1.1-20.6-2.5
"Nonresidential real property"
Sec. 2.5. (a) As used in this chapter, "nonresidential real property" refers to either of the following:
(1) Real property that:
(A) is not:
(i) a homestead; or
(ii) residential property; and
(B) consists of:
(i) a building or other land improvement; and
(ii) the land, not exceeding the area of the building footprint or improvement footprint, on which the building or improvement is located.
(2) Undeveloped land in the amount of the remainder of:
(A) the area of a parcel; minus
(B) the area of the parcel that is part of:
(i) a homestead; or
(ii) residential property.
(b) The term does not include agricultural land.
As added by P.L.146-2008, SEC.218.
IC 6-1.1-20.6-3
"Property tax liability"
Sec. 3. As used in this chapter, "property tax liability" means, for purposes of:
(1) this chapter, other than section 8.5 of this chapter, liability for the tax imposed on property under this article determined after application of all credits and deductions under this article or IC 6-3.5, except the credit under this chapter, but does not include any interest or penalty imposed under this article; and
(2) section 8.5 of this chapter, liability for the tax imposed on property under this article determined after application of all credits and deductions under this article or IC 6-3.5, including the credit granted by section 7 or 7.5 of this chapter, but not including the credit granted under section 8.5 of this chapter or any interest or penalty imposed under this article.
As added by P.L.246-2005, SEC.62. Amended by P.L.146-2008, SEC.219.

IC 6-1.1-20.6-3.5
Repealed
(Repealed by P.L.182-2009(ss), SEC.465.)

IC 6-1.1-20.6-4
"Residential property"
Sec. 4. As used in this chapter, "residential property" refers to real property that consists of any of the following:
(1) A single family dwelling that is not part of a homestead and the land, not exceeding one (1) acre, on which the dwelling is located.
(2) Real property that consists of:
(A) a building that includes two (2) or more dwelling units;
(B) any common areas shared by the dwelling units; and
(C) the land, not exceeding the area of the building footprint, on which the building is located.
(3) Land rented or leased for the placement of a manufactured home or mobile home, including any common areas shared by the manufactured homes or mobile homes.
As added by P.L.246-2005, SEC.62. Amended by P.L.162-2006, SEC.7; P.L.146-2008, SEC.221; P.L.131-2008, SEC.4.

IC 6-1.1-20.6-5
Repealed
(Repealed by P.L.146-2008, SEC.811.)

IC 6-1.1-20.6-6
Repealed
(Repealed by P.L.146-2008, SEC.811.)

IC 6-1.1-20.6-6.5
Repealed (Repealed by P.L.146-2008, SEC.811.)

IC 6-1.1-20.6-7
Calculation of credit
Sec. 7. (a) This subsection applies to property taxes first due and payable in 2009. A person is entitled to a credit against the person's property tax liability for property taxes first due and payable in 2009. The amount of the credit is the amount by which the person's property tax liability attributable to the person's:
(1) homestead exceeds one and five-tenths percent (1.5%);
(2) residential property exceeds two and five-tenths percent (2.5%);
(3) long term care property exceeds two and five-tenths percent (2.5%);
(4) agricultural land exceeds two and five-tenths percent (2.5%);
(5) nonresidential real property exceeds three and five-tenths percent (3.5%); or
(6) personal property exceeds three and five-tenths percent (3.5%);
of the gross assessed value of the property that is the basis for determination of property taxes for that calendar year.
(b) This subsection applies to property taxes first due and payable in 2009. Property taxes imposed after being approved by the voters in a referendum or local public question shall not be considered for purposes of calculating a person's credit under this section.
(c) This subsection applies to property taxes first due and payable in 2009. As used in this subsection, "eligible county" means only a county for which the general assembly determines in 2008 that limits to property tax liability under this chapter are expected to reduce in 2010 the aggregate property tax revenue that would otherwise be collected by all units of local government and school corporations in the county by at least twenty percent (20%). Property taxes imposed in an eligible county to pay debt service or make lease payments for bonds or leases issued or entered into before July 1, 2008, shall not be considered for purposes of calculating a person's credit under this section.
As added by P.L.246-2005, SEC.62. Amended by P.L.162-2006, SEC.10; P.L.224-2007, SEC.38; P.L.146-2008, SEC.222; P.L.1-2010, SEC.30.

IC 6-1.1-20.6-7.5
Calculation of credit
Sec. 7.5. (a) A person is entitled to a credit against the person's property tax liability for property taxes first due and payable after 2009. The amount of the credit is the amount by which the person's property tax liability attributable to the person's:
(1) homestead exceeds one percent (1%);
(2) residential property exceeds two percent (2%);
(3) long term care property exceeds two percent (2%); (4) agricultural land exceeds two percent (2%);
(5) nonresidential real property exceeds three percent (3%); or
(6) personal property exceeds three percent (3%);
of the gross assessed value of the property that is the basis for determination of property taxes for that calendar year.
(b) This subsection applies to property taxes first due and payable after 2009. Property taxes imposed after being approved by the voters in a referendum or local public question shall not be considered for purposes of calculating a person's credit under this section.
(c) This subsection applies to property taxes first due and payable after 2009. As used in this subsection, "eligible county" means only a county for which the general assembly determines in 2008 that limits to property tax liability under this chapter are expected to reduce in 2010 the aggregate property tax revenue that would otherwise be collected by all units of local government and school corporations in the county by at least twenty percent (20%). Property taxes imposed in an eligible county to pay debt service or make lease payments for bonds or leases issued or entered into before July 1, 2008, shall not be considered for purposes of calculating a person's credit under this section.
As added by P.L.146-2008, SEC.223.

IC 6-1.1-20.6-8
Exemption from filing requirement
Sec. 8. Except as provided in section 8.5 of this chapter, a person is not required to file an application for the credit under this chapter. The county auditor shall:
(1) identify the property in the county eligible for the credit under this chapter; and
(2) apply the credit under this chapter to property tax liability on the identified property.
As added by P.L.246-2005, SEC.62. Amended by P.L.162-2006, SEC.11; P.L.146-2008, SEC.224.

IC 6-1.1-20.6-8.5
Additional credit for certain homesteads; eligibility and filing requirements
Sec. 8.5. (a) This section applies to an individual who:
(1) qualified for a standard deduction granted under IC 6-1.1-12-37 for the individual's homestead property in the immediately preceding calendar year (or was married at the time of death to a deceased spouse who qualified for a standard deduction granted under IC 6-1.1-12-37 for the individual's homestead property in the immediately preceding calendar year);
(2) qualifies for a standard deduction granted under IC 6-1.1-12-37 for the same homestead property in the current calendar year;
(3) is or will be at least sixty-five (65) years of age on or before

December 31 of the calendar year immediately preceding the current calendar year; and
(4) had:
(A) in the case of an individual who filed a single return, adjusted gross income (as defined in Section 62 of the Internal Revenue Code) not exceeding thirty thousand dollars ($30,000); or
(B) in the case of an individual who filed a joint income tax return with the individual's spouse, combined adjusted gross income (as defined in Section 62 of the Internal Revenue Code) not exceeding forty thousand dollars ($40,000);
for the calendar year preceding by two (2) years the calendar year in which property taxes are first due and payable.
(b) This section does not apply if the gross assessed value of the homestead on the assessment date for which property taxes are imposed is at least one hundred sixty thousand dollars ($160,000).
(c) An individual is entitled to an additional credit under this section for property taxes first due and payable for a calendar year on a homestead if:
(1) the individual and the homestead qualify for the credit under subsection (a) for the calendar year;
(2) the homestead is not disqualified for the credit under subsection (b) for the calendar year; and
(3) the filing requirements under subsection (e) are met.
(d) The amount of the credit is equal to the greater of zero (0) or the result of:
(1) the property tax liability first due and payable on the homestead property for the calendar year; minus
(2) the result of:
(A) the property tax liability first due and payable on the qualified homestead property for the immediately preceding year after the application of the credit granted under this section for that year; multiplied by
(B) one and two hundredths (1.02).
However, property tax liability imposed on any improvements to or expansion of the homestead property after the assessment date for which property tax liability described in subdivision (2) was imposed shall not be considered in determining the credit granted under this section in the current calendar year.
(e) Applications for a credit under this section shall be filed in the manner provided for an application for a deduction under IC 6-1.1-12-9. However, an individual who remains eligible for the credit in the following year is not required to file a statement to apply for the credit in the following year. An individual who receives a credit under this section in a particular year and who becomes ineligible for the credit in the following year shall notify the auditor of the county in which the homestead is located of the individual's ineligibility not later than sixty (60) days after the individual becomes ineligible.
(f) The auditor of each county shall, in a particular year, apply a

credit provided under this section to each individual who received the credit in the preceding year unless the auditor determines that the individual is no longer eligible for the credit.
As added by P.L.146-2008, SEC.225. Amended by P.L.182-2009(ss), SEC.152; P.L.113-2010, SEC.38.

IC 6-1.1-20.6-9
Repealed
(Repealed by P.L.146-2008, SEC.810.)

IC 6-1.1-20.6-9.5
Effect of credit on revenues
Sec. 9.5. (a) This section applies only to credits under this chapter against property taxes first due and payable after December 31, 2006.
(b) The application of the credit under this chapter results in a reduction of the property tax collections of each political subdivision in which the credit is applied. Except as provided in IC 20-46-1, a political subdivision may not increase its property tax levy to make up for that reduction.
(c) The county auditor shall in each calendar year notify each political subdivision in which the credit under this chapter is applied of the reduction of property tax collections referred to in subsection (b) for the political subdivision for that year.
(d) A political subdivision may not borrow money to compensate the political subdivision or any other political subdivision for the reduction of property tax collections referred to in subsection (b).
As added by P.L.162-2006, SEC.13. Amended by P.L.172-2011, SEC.41.

IC 6-1.1-20.6-9.8
Allocation of taxes exempted from credit
Sec. 9.8. (a) This section applies to property taxes first due and payable after December 31, 2009.
(b) The following definitions apply throughout this section:
(1) "Debt service obligations of a political subdivision" refers to:
(A) the principal and interest payable during a calendar year on bonds; and
(B) lease rental payments payable during a calendar year on leases;
of a political subdivision payable from ad valorem property taxes.
(2) "Protected taxes" refers to the following:
(A) Property taxes that are exempted from the application of a credit granted under section 7 or 7.5 of this chapter by section 7(b), 7(c), 7.5(b), or 7.5(c) of this chapter or another law.
(B) Property taxes imposed by a political subdivision to pay for debt service obligations of a political subdivision that are not exempted from the application of a credit granted under

section 7 or 7.5 of this chapter by section 7(b), 7(c), 7.5(b), or 7.5(c) of this chapter or any other law. Property taxes described in this subsection are subject to the credit granted under section 7 or 7.5 of this chapter by section 7(b), 7(c), 7.5(b), or 7.5(c) regardless of their designation as protected taxes.
(3) "Unprotected taxes" refers to property taxes that are not protected taxes.
(c) The total amount collected from protected taxes shall be allocated to the fund for which the protected taxes were imposed as if no credit were granted under section 7 or 7.5 of this chapter. The total amount of the loss in revenue resulting from the granting of credits under section 7 or 7.5 of this chapter must reduce only the amount of unprotected property taxes distributed to a fund in proportion to the unprotected rate tax imposed for that fund relative to the total of all unprotected tax rates imposed by the taxing unit.
As added by P.L.172-2011, SEC.42. Amended by P.L.137-2012, SEC.35.

IC 6-1.1-20.6-10
Payment of debt service obligations
Sec. 10. (a) As used in this section, "debt service obligations of a political subdivision" refers to:
(1) the principal and interest payable during a calendar year on bonds; and
(2) lease rental payments payable during a calendar year on leases;
of a political subdivision payable from ad valorem property taxes.
(b) Political subdivisions are required by law to fully fund the payment of their debt obligations in an amount sufficient to pay any debt service or lease rentals on outstanding obligations, regardless of any reduction in property tax collections due to the application of tax credits granted under this chapter.
(c) Upon the failure of a political subdivision to pay any of the political subdivision's debt service obligations during a calendar year when due, the treasurer of state, upon being notified of the failure by a claimant, shall pay the unpaid debt service obligations that are due from money in the possession of the state that would otherwise be available for distribution to the political subdivision under any other law, deducting the payment from the amount distributed. A deduction under this subsection must be made:
(1) first from distributions of county adjusted gross income tax distributions under IC 6-3.5-1.1, county option income tax distributions under IC 6-3.5-6, or county economic development income tax distributions under IC 6-3.5-7 that would otherwise be distributed to the county under the schedule in IC 6-3.5-1.1-10, IC 6-3.5-1.1-21.1, IC 6-3.5-6-16, IC 6-3.5-6-17.3, IC 6-3.5-7-17, and IC 6-3.5-7-17.3; and
(2) second from any other undistributed funds of the political subdivision in the possession of the state. (d) This section shall be interpreted liberally so that the state shall to the extent legally valid ensure that the debt service obligations of each political subdivision are paid when due. However, this section does not create a debt of the state.
As added by P.L.146-2008, SEC.226. Amended by P.L.172-2011, SEC.43; P.L.137-2012, SEC.36.

IC 6-1.1-20.6-11
Report; effect of circuit breaker on taxing unit revenues
Sec. 11. The department of local government finance shall annually publish a report on its Internet web site that lists the amount that each taxing unit's distribution of property taxes will be reduced under section 9.5 of this chapter as a result of the granting of the credits.
As added by P.L.146-2008, SEC.227. Amended by P.L.137-2012, SEC.37.

IC 6-1.1-20.6-12
Application of credit of excise tax distribution calculations
Sec. 12. For purposes of computing and distributing after 2008 any excise taxes or local option income taxes for which the distribution is based on the amount of a taxing unit's property tax levy, the computation and distribution of the excise tax or local option income tax shall be based on the taxing unit's property tax levy as calculated before any reduction due to credits provided to taxpayers under this chapter.
As added by P.L.146-2008, SEC.228.



CHAPTER 20.7. REPEALED



CHAPTER 20.8. REPEALED



CHAPTER 20.9. REPEALED



CHAPTER 21. REPEALED



CHAPTER 21.1. RAINY DAY FUND LOANS TO THE CITY OF LAPORTE

IC 6-1.1-21.1-2
Findings of general assembly
Sec. 2. The general assembly finds that:
(1) distributions of property tax revenue for 2008 and 2009 to the city of LaPorte either:
(A) have not been made; or
(B) have been delayed by more than sixty (60) days after either due date specified in IC 6-1.1-22-9;
as a result of a state ordered reassessment of property in the county; and
(2) the city is having severe difficulty carrying out the governmental functions committed to it by law as a result of the delay in the distribution of tax revenue to the city.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-3
City may apply to board for loan
Sec. 3. The city of LaPorte, with the approval of the fiscal body of the city, may apply to the board for a loan from the counter-cyclical revenue and economic stabilization fund.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-4
Board determines terms of any loan after review by budget committee
Sec. 4. Subject to this chapter, the board, after review by the budget committee, shall determine the terms of any loan made under this chapter.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-5
Interest on loan
Sec. 5. Interest may be imposed on the loan at a rate determined by the board.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-6
Limit on amount of loan
Sec. 6. The total amount of all loans under this chapter for all calendar years may not exceed the amount of revenue that the board determines has not been collected by the city of LaPorte from

property taxes in 2008 and 2009 on the date of the loan.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-7
Term of loan repayment; penalty
Sec. 7. If the city of LaPorte receives a loan under this chapter, the city must repay the loan within seventy-two (72) months after the date on which the loan is made. No penalty may be imposed for repaying a loan before the term of the loan.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-8
Disbursement of loan proceeds by board
Sec. 8. The board may disburse in installments the proceeds of a loan made under this chapter.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-9
Repayment of loan by city from any revenue sources
Sec. 9. The city of LaPorte may repay a loan made under this chapter from any sources of revenue.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-10
Obligation to repay loan not basis to obtain excessive tax levy
Sec. 10. The obligation to repay a loan made under this chapter is not a basis for the city of LaPorte to obtain an excessive tax levy.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-11
Deposit by board of loan payments
Sec. 11. Whenever the board receives a payment on a loan made under this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-12
Loan proceeds received not considered part of levy excess
Sec. 12. The proceeds of a loan received by an eligible taxing unit under this chapter are not considered to be part of the ad valorem property tax levy actually collected by the city of LaPorte for taxes first due and payable during a particular calendar year for the purpose of calculating levy excess.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-13
Chapter constitutes complete authority for loans
Sec. 13. The notes and the authorization, issuance, sale, and delivery of the notes are not subject to any general statute concerning obligations issued by the local governmental entity borrower. This

chapter contains full and complete authority for the making of the loan, the authorization, issuance, sale, and delivery of the notes, and the repayment of the loan by the borrower, and no law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by any officer, department, agency, or instrument of the state or of any political subdivision is required to make the loan, issue the notes, or repay the loan except as prescribed in this chapter.
As added by P.L.182-2009(ss), SEC.153.

IC 6-1.1-21.1-14
Treasurer of state payment of delinquent loan payments from city funds held by state
Sec. 14. Upon the failure of the city of LaPorte to make any of the city's payments on a loan granted under this chapter when due, the treasurer of state, upon being notified of the failure by the board, may pay the unpaid amount that is due from the funds held by the state that would be otherwise distributable to the city.
As added by P.L.182-2009(ss), SEC.153.



CHAPTER 21.2. TAX INCREMENT REPLACEMENT

IC 6-1.1-21.2-3
"Allocation area"
Sec. 3. As used in this chapter, "allocation area" refers to an area that is established under the authority of any of the following statutes and in which tax increment revenues are collected:
(1) IC 6-1.1-39.
(2) IC 8-22-3.5.
(3) IC 36-7-14.
(4) IC 36-7-14.5.
(5) IC 36-7-15.1.
(6) IC 36-7-30.
(7) IC 36-7-30.5.
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.146-2008, SEC.231.

IC 6-1.1-21.2-4
"Base assessed value"
Sec. 4. As used in this chapter, "base assessed value" means the base assessed value as that term is defined or used in:
(1) IC 6-1.1-39-5(h);
(2) IC 8-22-3.5-9(a);
(3) IC 8-22-3.5-9.5;
(4) IC 36-7-14-39(a);
(5) IC 36-7-14-39.2;
(6) IC 36-7-14-39.3(c);
(7) IC 36-7-14-48;
(8) IC 36-7-14.5-12.5;
(9) IC 36-7-15.1-26(a);
(10) IC 36-7-15.1-26.2(c);
(11) IC 36-7-15.1-35(a);
(12) IC 36-7-15.1-35.5;
(13) IC 36-7-15.1-53;
(14) IC 36-7-15.1-55(c);
(15) IC 36-7-30-25(a)(2);
(16) IC 36-7-30-26(c);
(17) IC 36-7-30.5-30; or
(18) IC 36-7-30.5-31. As added by P.L.192-2002(ss), SEC.44. Amended by P.L.1-2003, SEC.27; P.L.146-2008, SEC.232.

IC 6-1.1-21.2-5
"District"
Sec. 5. As used in this chapter, "district" refers to the following:
(1) An economic development district under IC 6-1.1-39.
(2) An eligible entity (as defined in IC 8-22-3.5-2.5).
(3) A redevelopment district, for an allocation area established under:
(A) IC 36-7-14; or
(B) IC 36-7-15.1.
(4) A special taxing district, as described in:
(A) IC 36-7-14.5-12.5(d); or
(B) IC 36-7-30-3(b).
(5) A military base development area under IC 36-7-30.5-16.
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.146-2008, SEC.233.

IC 6-1.1-21.2-6
"Governing body"
Sec. 6. As used in this chapter, "governing body" means the following:
(1) For an allocation area created under IC 6-1.1-39, the fiscal body of the county (as defined in IC 36-1-2-6).
(2) For an allocation area created under IC 8-22-3.5, the commission (as defined in IC 8-22-3.5-2).
(3) For an allocation area created under IC 36-7-14, the redevelopment commission.
(4) For an allocation area created under IC 36-7-14.5, the redevelopment authority.
(5) For an allocation area created under IC 36-7-15.1, the metropolitan development commission.
(6) For an allocation area created under IC 36-7-30, the military base reuse authority.
(7) For an allocation area created under IC 36-7-30.5, the military base development authority.
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.146-2008, SEC.234.

IC 6-1.1-21.2-6.6
"Obligation"
Sec. 6.6. As used in this chapter, "obligation" means an obligation to repay:
(1) the principal and interest on bonds;
(2) lease rentals on leases; or
(3) any other contractual obligation;
payable from tax increment revenues. The term includes a guarantee of repayment from tax increment revenues if other revenues are insufficient to make a payment. As added by P.L.146-2008, SEC.235.

IC 6-1.1-21.2-7
"Property taxes"
Sec. 7. As used in this chapter, "property taxes" means:
(1) property taxes, as defined in:
(A) IC 6-1.1-39-5(g);
(B) IC 36-7-14-39(a);
(C) IC 36-7-14-39.2;
(D) IC 36-7-14-39.3(c);
(E) IC 36-7-14.5-12.5;
(F) IC 36-7-15.1-26(a);
(G) IC 36-7-15.1-26.2(c);
(H) IC 36-7-15.1-53(a);
(I) IC 36-7-15.1-55(c);
(J) IC 36-7-30-25(a)(3);
(K) IC 36-7-30-26(c);
(L) IC 36-7-30.5-30; or
(M) IC 36-7-30.5-31; or
(2) for allocation areas created under IC 8-22-3.5, the taxes assessed on taxable tangible property in the allocation area.
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.146-2008, SEC.236.

IC 6-1.1-21.2-8
"Special fund"
Sec. 8. As used in this chapter, "special fund" means:
(1) the special funds referred to in IC 6-1.1-39-5;
(2) the special funds referred to in IC 8-22-3.5-9(e);
(3) the allocation fund referred to in IC 36-7-14-39(b)(3);
(4) the allocation fund referred to in IC 36-7-14.5-12.5(d);
(5) the special fund referred to in IC 36-7-15.1-26(b)(3);
(6) the special fund referred to in IC 36-7-15.1-53(b)(3);
(7) the allocation fund referred to in IC 36-7-30-25(b)(3); or
(8) the allocation fund referred to in IC 36-7-30.5-30(b)(3).
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.146-2008, SEC.237; P.L.203-2011, SEC.2.

IC 6-1.1-21.2-9
"Tax increment replacement amount"
Sec. 9. As used in this chapter, "tax increment replacement amount" means the tax increment replacement amount determined under section 11 of this chapter.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-10
"Tax increment revenues"
Sec. 10. As used in this chapter, "tax increment revenues" means the property taxes attributable to the assessed value of property in excess of the base assessed value. As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-11
Tax increment replacement amount; calculation
Sec. 11. (a) The governing body shall estimate the tax increment replacement amount for each allocation area under the jurisdiction of the governing body for the next calendar year on the schedule prescribed by the department of local government finance.
(b) The tax increment replacement amount is the greater of zero (0) or the net amount by which:
(1) laws enacted by the general assembly; and
(2) actions taken by the department of local government finance;
after the establishment of the allocation area have decreased the tax increment revenues of the allocation area for the next calendar year (after adjusting for any increases resulting from laws or actions of the department of local government finance) below the sum of the amount needed to make all payments that are due in the next calendar year on obligations payable from tax increment revenues and to maintain any tax increment revenue to obligation payment ratio required by an agreement on which any of the obligations are based.
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.256-2003, SEC.25; P.L.146-2008, SEC.238.

IC 6-1.1-21.2-12
Governing body action to raise tax increment replacement amount; review and action by legislative body; procedure; funding of certain amount by metropolitan development commission from personal property taxes
Sec. 12. (a) This section applies if the tax increment replacement amount for an allocation area in a district is greater than zero (0).
(b) A governing body may, after a public hearing, do the following:
(1) Impose a special assessment on the owners of property that is located in an allocation area to raise an amount not to exceed the tax increment replacement amount.
(2) Impose a tax on all taxable property in the district in which the governing body exercises jurisdiction to raise an amount not to exceed the tax increment replacement amount.
(3) Reduce the base assessed value of property in the allocation area to an amount that is sufficient to increase the tax increment revenues in the allocation area by an amount that does not exceed the tax increment replacement amount.
(c) The governing body shall submit a proposed special assessment or tax levy under this section to the legislative body of the unit that established the district. The legislative body may:
(1) reduce the amount of the special assessment or tax to be levied under this section;
(2) determine that no special assessment or property tax should be levied under this section; or (3) increase the special assessment or tax to the amount necessary to fully fund the tax increment replacement amount.
(d) Before a public hearing under subsection (b) may be held, the governing body must publish notice of the hearing under IC 5-3-1. The notice must also be sent to the fiscal officer of each political subdivision that is located in any part of the district. The notice must state that the governing body will meet to consider whether a special assessment or tax should be imposed under this chapter and whether the special assessment or tax will help the governing body realize the redevelopment or economic development objectives for the allocation area or honor its obligations related to the allocation area. The notice must also specify a date when the governing body will receive and hear remonstrances and objections from persons affected by the special assessment. All persons affected by the hearing, including all taxpayers within the allocation area, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, and orders of the governing body by the notice. At the hearing, which may be adjourned from time to time, the governing body shall hear all persons affected by the proceedings and shall consider all written remonstrances and objections that have been filed. The only grounds for remonstrance or objection are that the special assessment or tax will not help the governing body realize the redevelopment or economic development objectives for the allocation area or honor its obligations related to the allocation area. After considering the evidence presented, the governing body shall take final action concerning the proposed special assessment or tax. The final action taken by the governing body shall be recorded and is final and conclusive, except that an appeal may be taken in the manner prescribed by subsection (e).
(e) A person who filed a written remonstrance with a governing body under subsection (d) and is aggrieved by the final action taken may, within ten (10) days after that final action, file in the office of the clerk of the circuit or superior court a copy of the order of the governing body and the person's remonstrance or objection against that final action, together with a bond conditioned to pay the costs of appeal if the appeal is determined against the person. The only ground of remonstrance or objection that the court may hear is whether the proposed special assessment or tax will help achieve the redevelopment of economic development objectives for the allocation area or honor its obligations related to the allocation area. An appeal under this subsection shall be promptly heard by the court without a jury. All remonstrances or objections upon which an appeal has been taken must be consolidated, heard, and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the remonstrances or objections and may confirm the final action of the governing body or sustain the remonstrances or objections. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
(f) This section applies to a governing body that:
(1) is the metropolitan development commission for a county

having a consolidated city; and
(2) has established an allocation area and pledged tax increment revenues from the area to the payment of bonds, leases, or other obligations before May 8, 1989.
Notwithstanding subsections (a) through (e), the governing body may determine to fund that part of the tax increment replacement amount attributable to the repeal of IC 36-7-15.1-26.5, IC 36-7-15.1-26.7, and IC 36-7-15.1-26.9 from property taxes on personal property (as defined in IC 6-1.1-1-11). If the governing body makes such a determination, the property taxes on personal property in the amount determined under this subsection shall be allocated to the redevelopment district, paid into the special fund for the allocation area, and used for the purposes specified in IC 36-7-15.1-26.
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.146-2008, SEC.239; P.L.182-2009(ss), SEC.154.

IC 6-1.1-21.2-13
Repealed
(Repealed by P.L.146-2008, SEC.803.)

IC 6-1.1-21.2-14
Repealed
(Repealed by P.L.146-2008, SEC.803.)

IC 6-1.1-21.2-15
Special assessment and tax collections deposited in special fund; inapplicability of certain provisions to special assessments and taxes; exception from levy limits
Sec. 15. (a) As the special assessment or tax imposed under this chapter is collected by the county treasurer, it shall be transferred to the governing body and accumulated and kept in the special fund for the allocation area.
(b) A special assessment or tax levied under this chapter is not subject to IC 6-1.1-20.
(c) A special assessment or tax levied under this chapter and the use of revenues from a special assessment or tax levied under this chapter by a governing body do not create a constitutional or statutory debt, pledge, or obligation of the governing body, the district, or any county, city, town, or township.
(d) The ad valorem property tax levy limits imposed by IC 6-1.1-18.5-3 or another provision of IC 6-1.1-18.5 do not apply to a special assessment or tax imposed under this chapter. For purposes of computing the ad valorem property tax levy limit imposed on a civil taxing unit under IC 6-1.1-18.5-3 or another provision of IC 6-1.1-18.5, the civil taxing unit's ad valorem property tax levy for a particular calendar year does not include a special assessment or tax imposed under this chapter.
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.224-2007, SEC.40; P.L.146-2008, SEC.240; P.L.182-2009(ss), SEC.155.
IC 6-1.1-21.2-16
Adjustment for tax benefit
Sec. 16. (a) This section applies if the tax increment replacement amount for an allocation area in a district is less than zero (0).
(b) The governing body of a district shall increase the base assessed value of property in the allocation area to an amount sufficient so that the tax increment replacement amount is equal to zero (0).
As added by P.L.146-2008, SEC.241.



CHAPTER 21.3. RAINY DAY FUND LOANS FOR TAXING UNITS AFFECTED BY TRANSMISSION MANUFACTURER BANKRUPTCY

IC 6-1.1-21.3-2
Qualifying taxing unit may apply to board for loan
Sec. 2. A qualified taxing unit may apply to the board for one (1) or more loans from the counter-cyclical revenue and economic stabilization fund.
As added by P.L.182-2009(ss), SEC.156.

IC 6-1.1-21.3-3
Determination of terms of loan by board; loan conditions; disbursement of installments by board; loan repayment; obligation to repay not basis for excessive tax levy; deposit by board of loan payments received
Sec. 3. (a) The board, after review by the budget committee, shall determine the terms of a loan made under this chapter, subject to the following:
(1) The loan must be repaid not later than ten (10) years after the date on which the loan is made.
(2) The terms of the loan must allow for prepayment of the loan without penalty.
(3) The maximum amount of the loan that a qualified taxing unit may receive with respect to a default described in section 1(c)(3) of this chapter on one (1) or more payments of property

taxes first due and payable in a calendar year is the amount, as determined by the board, of revenue shortfall for the qualified taxing unit that results from the default for that calendar year.
(b) The board may disburse in installments the proceeds of a loan made under this chapter.
(c) A qualified taxing unit may repay a loan made under this chapter from any of the following:
(1) Property tax revenues of the qualified taxing unit that are subject to the levy limitations imposed by IC 6-1.1-18.5.
(2) Property tax revenues of the qualified taxing unit that are not subject to levy limitations as provided in IC 6-1.1-18.5-21.
(3) The qualified taxing unit's debt service fund.
(4) Any other source of revenues (other than property taxes) that is legally available to the qualified taxing unit.
The payment of any installment on a loan made under this chapter constitutes a first charge against the property tax revenues described in subdivision (1) or (2) that are collected by the qualified taxing unit during the calendar year the installment is due and payable.
(d) The obligation to repay a loan made under this chapter is not a basis for the qualified taxing unit to obtain an excessive tax levy under IC 6-1.1-18.5 or IC 20-44-3.
(e) Whenever the board receives a payment on a loan made under this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
As added by P.L.182-2009(ss), SEC.156.

IC 6-1.1-21.3-4
Certain amounts not considered for determination of levy excess; use of delinquent tax and effect on remaining loan balance; use of loan proceeds
Sec. 4. (a) As used in this section, "delinquent tax" means any tax not paid during the calendar year in which the tax was first due and payable.
(b) Except as provided in subsection (c), the following are not considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3:
(1) The proceeds of a loan received by the qualified taxing unit under this chapter.
(2) The receipt by a qualified taxing unit of any payment of delinquent tax owed by a qualifying taxpayer.
(c) Delinquent tax owed by a qualifying taxpayer received by a qualified taxing unit:
(1) must first be used toward the retirement of an outstanding loan made under this chapter; and
(2) is considered, only to the extent that the amount received exceeds the amount of the outstanding loan, to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular

calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3.
(d) If a qualifying taxpayer pays delinquent tax during the term of repayment of an outstanding loan made under this chapter, the remaining loan balance is repayable in equal installments over the remainder of the original term of repayment.
(e) Proceeds of a loan made under this chapter may be expended by a qualified taxing unit only to pay obligations of the qualified taxing unit that have been incurred under appropriations for operating expenses made by the qualified taxing unit and approved by the department of local government finance.
As added by P.L.182-2009(ss), SEC.156.

IC 6-1.1-21.3-5
Loan not bonded indebtedness
Sec. 5. A loan under this chapter is not bonded indebtedness for purposes of IC 6-1.1-18.5.
As added by P.L.182-2009(ss), SEC.156.



CHAPTER 21.4. RAINY DAY FUND LOANS FOR ELIGIBLE SCHOOL CORPORATIONS

IC 6-1.1-21.4-1
"Board"
Sec. 1. As used in this chapter, "board" refers to the state board of finance.
As added by P.L.131-2008, SEC.5.

IC 6-1.1-21.4-2
"Eligible school corporation"
Sec. 2. As used in this chapter, "eligible school corporation" refers to either of the following:
(1) A school corporation located in a county in which distributions of property tax revenue for 2007 or 2008 to the taxing units (as defined in IC 6-1.1-1-21) of the county:
(A) have not been made; or
(B) were delayed by more than sixty (60) days after either due date specified in IC 6-1.1-22-9.
(2) A school corporation that is:
(A) designated by the distressed unit appeal board as a distressed political subdivision under IC 6-1.1-20.3; or
(B) approved for a loan by the distressed unit appeal board under IC 6-1.1-20.3-8.3.
As added by P.L.131-2008, SEC.5. Amended by P.L.145-2012, SEC.16.

IC 6-1.1-21.4-3
Eligible school corporation; maximum loan; loan terms
Sec. 3. (a) An eligible school corporation may apply to the board for a loan from the counter-cyclical revenue and economic stabilization fund.
(b) Subject to subsections (c) and (d) and section 3.5 of this chapter, an eligible school corporation described in section 2(2) of this chapter may apply to the board for a loan. The maximum amount of a loan that the board may approve for the eligible school corporation is the lesser of the following:
(1) Five million dollars ($5,000,000).
(2) The product of:
(A) one thousand dollars ($1,000); multiplied by
(B) the school corporation's 2012 ADM.
(c) At the time the distressed unit appeal board designates a

school corporation as a distressed political subdivision under IC 6-1.1-20.3 or recommends under IC 6-1.1-20.3-8.3 that a loan from the fund be approved for a school corporation, the distressed unit appeal board may also recommend to the state board of finance that a loan from the fund to the school corporation be contingent upon any of the following:
(1) The sale of specified unused property by the school board.
(2) The school corporation modifying one (1) or more specified contracts entered into by the school corporation.
(d) In making a loan from the fund to a school corporation, the state board of finance may make the loan contingent upon any condition recommended by the distressed unit appeal board under subsection (c).
As added by P.L.131-2008, SEC.5. Amended by P.L.145-2012, SEC.17.

IC 6-1.1-21.4-3.5
Termination of authority to make loans
Sec. 3.5. The board may not approve a loan under this chapter after December 31, 2017.
As added by P.L.145-2012, SEC.18.

IC 6-1.1-21.4-4
Board determination of loan amount; disbursement of funds; loan repayment; no excessive levy; deposit of payments received
Sec. 4. (a) The board, after review by the budget committee, shall determine the terms of any loan made under this chapter. The interest rate on the loan is the interest rate established by the commissioner of the department of state revenue under IC 6-8.1-10-1 minus two percent (2%), but in no case shall the interest rate be less than one percent (1%).
(b) The total amount of loans under this chapter may not exceed the following:
(1) Six million dollars ($6,000,000) for all calendar years ending before January 1, 2012.
(2) The sum of the amounts approved under section 3(b) of this chapter for all calendar years beginning after December 31, 2011, plus the outstanding balance of all loans that were made under this chapter before 2012.
(c) An eligible school corporation receiving a loan under this chapter must repay the loan within seventy-two (72) months after the date on which the loan is made.
(d) The board may disburse in installments the proceeds of a loan made under this chapter.
(e) An eligible school corporation may repay a loan made under this chapter from any sources of revenue.
(f) The obligation to repay a loan made under this chapter is not a basis for an eligible school corporation to obtain an excessive tax levy under IC 6-1.1-19.
(g) Whenever the board receives a payment on a loan made under

this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
As added by P.L.131-2008, SEC.5. Amended by P.L.145-2012, SEC.19.

IC 6-1.1-21.4-5
Effects on levy excess funds
Sec. 5. The proceeds of a loan received by an eligible school corporation under this chapter are not considered to be part of the ad valorem property tax levy actually collected by the eligible school corporation for taxes first due and payable during a particular calendar year for the purpose of calculating levy excess.
As added by P.L.131-2008, SEC.5.

IC 6-1.1-21.4-6
Loan is not bonded indebtedness
Sec. 6. A loan under this chapter is not bonded indebtedness for purposes of IC 6-1.1-18.5 or IC 6-1.1-20.
As added by P.L.131-2008, SEC.5. Amended by P.L.145-2012, SEC.20.

IC 6-1.1-21.4-7
Failure to repay loan
Sec. 7. Upon the failure of a school corporation to repay any of the school corporation's obligations under this chapter during a calendar year when due, the treasurer of state, upon being notified of the failure by the board, shall pay the unpaid obligations that are due from money in the possession of the state that would otherwise be available for distribution to the school corporation under any other law, deducting the payment from the amount distributed. However, the treasurer of state may not impair the rights of the school corporation's bondholders.
As added by P.L.145-2012, SEC.21.



CHAPTER 21.5. LOANS TO QUALIFIED TAXING UNITS

IC 6-1.1-21.5-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the state board of finance.
As added by P.L.380-1987(ss), SEC.5.

IC 6-1.1-21.5-3
Loan application; prerequisites to grant of loan
Sec. 3. Before January 1, 2002, a qualified taxing unit may apply to the board for a loan from the counter-cyclical revenue and economic stabilization fund. The board may make a loan from the fund to the taxing unit if:
(1) a taxpayer with tangible property subject to taxation by the qualified taxing unit has filed a petition to reorganize under the federal bankruptcy code;
(2) the taxpayer has defaulted on one (1) of its property tax payments;
(3) the qualified taxing unit has experienced and will continue to experience a significant revenue shortfall as a result of the default; and
(4) the taxpayer is a steel manufacturer that owns at least eighteen percent (18%) of the assessed value within the taxing unit.
As added by P.L.380-1987(ss), SEC.5. Amended by P.L.291-2001, SEC.207.

IC 6-1.1-21.5-4
Maximum amount of loan
Sec. 4. The maximum amount that the board may loan to a qualified taxing unit under this chapter is set forth in the following table:
MAXIMUM
TYPE OF TAXING UNIT LOAN City $ 5,500,000
Sanitary District $ 1,900,000
Library District $ 800,000
School Corporation $ 8,000,000
As added by P.L.380-1987(ss), SEC.5. Amended by P.L.291-2001, SEC.208.

IC 6-1.1-21.5-5
Terms of loan; interest; repayment; depository
Sec. 5. (a) The board shall determine the terms of a loan made under this chapter. However, interest may not be charged on the loan, and the loan must be repaid not later than ten (10) years after the date on which the loan was made.
(b) The loan shall be repaid only from property tax revenues of the qualified taxing unit that are subject to the levy limitations imposed by IC 6-1.1-18.5. The payment of any installment of principal constitutes a first charge against such property tax revenues as collected by the qualified taxing unit during the calendar year the installment is due and payable.
(c) The obligation to repay the loan is not a basis for the qualified taxing unit to obtain an excessive tax levy under IC 6-1.1-18.5.
(d) Whenever the board receives a payment on a loan made under this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
(e) This section may not be construed to prevent the qualified taxing unit from repaying a loan made under this chapter before the date specified in subsection (a) if a taxpayer described in section 3 of this chapter resumes paying property taxes to the qualified taxing unit.
As added by P.L.380-1987(ss), SEC.5. Amended by P.L.291-2001, SEC.209; P.L.2-2006, SEC.59; P.L.146-2008, SEC.242.

IC 6-1.1-21.5-6
Loan proceeds and delinquent tax payments; levy excess
Sec. 6. (a) The receipt by the qualified taxing unit of the loan proceeds is not considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3. The receipt by the qualified taxing unit of any payment of delinquent tax owed by a taxpayer in bankruptcy is considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3.
(b) The loan proceeds and any payment of delinquent tax may be expended by the qualified taxing unit only to pay debts of the qualified taxing unit that have been incurred pursuant to duly adopted appropriations approved by the department of local government finance for operating expenses. (c) In the event the sum of the receipts of the qualified taxing unit that are attributable to:
(1) the loan proceeds; and
(2) the payment of property taxes owed by a taxpayer in a bankruptcy proceeding initially filed in 2000 and payable in 2001;
exceeds sixteen million dollars ($16,000,000), the excess as received during any calendar year or years shall be set aside and treated for the calendar year when received as a levy excess subject to IC 6-1.1-18.5-17 or IC 20-44-3. In calculating the payment of property taxes as provided in subdivision (2), the amount of property tax credit finally allowed under IC 6-1.1-21-5 (before its repeal) in respect to such taxes is considered a payment of such property taxes.
(d) As used in this section, "delinquent tax" means any tax owed by a taxpayer in a bankruptcy proceeding initially filed in 2000 and that is not paid during the calendar year for which it was first due and payable.
As added by P.L.380-1987(ss), SEC.5. Amended by P.L.291-2001, SEC.210; P.L.90-2002, SEC.202; P.L.2-2006, SEC.60; P.L.146-2008, SEC.243.



CHAPTER 21.6. REPEALED



CHAPTER 21.7. REPEALED



CHAPTER 21.8. RAINY DAY FUND LOANS TO QUALIFIED TAXING UNITS

IC 6-1.1-21.8-2
"Qualified taxing unit"
Sec. 2. As used in this chapter, "qualified taxing unit" means a taxing unit located in a county having a population of more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000).
As added by P.L.157-2002, SEC.1. Amended by P.L.119-2012, SEC.36.

IC 6-1.1-21.8-3
Loan application; prerequisites to grant of loan
Sec. 3. A qualified taxing unit may apply to the board for one (1) or more loans from the counter-cyclical revenue and economic stabilization fund. The board may make a loan from the fund to the qualified taxing unit if:
(1) a taxpayer with tangible property subject to taxation by the qualified taxing unit has filed a petition to reorganize under the federal bankruptcy code;
(2) the taxpayer has defaulted on one (1) or more of its property tax payments;
(3) the qualified taxing unit has experienced and will continue to experience a significant revenue shortfall as a result of the default; and
(4) the taxpayer is a steel manufacturer.
As added by P.L.157-2002, SEC.1.

IC 6-1.1-21.8-4
Loan terms; repayment schedule
Sec. 4. (a) The board shall determine the terms of a loan made under this chapter. However, the interest charged on the loan may not exceed the percent of increase in the United States Department of Labor Consumer Price Index for Urban Wage Earners and Clerical Workers during the most recent twelve (12) month period for which data is available as of the date that the unit applies for a loan under this chapter. In the case of a qualified taxing unit that is not a school corporation or a public library (as defined in IC 36-12-1-5), a loan must be repaid not later than ten (10) years after the date on which the loan was made. In the case of a qualified taxing unit that is a school corporation or a public library (as defined in IC 36-12-1-5), a loan must be repaid not later than eleven (11) years after the date

on which the loan was made. A school corporation or a public library (as defined in IC 36-12-1-5) is not required to begin making payments to repay a loan until after June 30, 2004. The total amount of all the loans made under this chapter may not exceed twenty-eight million dollars ($28,000,000). The board may disburse the proceeds of a loan in installments. However, not more than one-third (1/3) of the total amount to be loaned under this chapter may be disbursed at any particular time without the review of the budget committee and the approval of the budget agency.
(b) A loan made under this chapter shall be repaid only from:
(1) property tax revenues of the qualified taxing unit that are subject to the levy limitations imposed by IC 6-1.1-18.5;
(2) in the case of a school corporation, the school corporation's debt service fund; or
(3) any other source of revenues (other than property taxes) that is legally available to the qualified taxing unit.
The payment of any installment of principal constitutes a first charge against the property tax revenues described in subdivision (1) that are collected by the qualified taxing unit during the calendar year the installment is due and payable.
(c) The obligation to repay a loan made under this chapter is not a basis for the qualified taxing unit to obtain an excessive tax levy under IC 6-1.1-18.5.
(d) Whenever the board receives a payment on a loan made under this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
(e) This section does not prohibit a qualified taxing unit from repaying a loan made under this chapter before the date specified in subsection (a) if a taxpayer described in section 3 of this chapter resumes paying property taxes to the qualified taxing unit.
(f) Interest accrues on a loan made under this chapter until the date the board receives notice from the county auditor that the county has adopted at least one (1) of the following:
(1) The county adjusted gross income tax under IC 6-3.5-1.1.
(2) The county option income tax under IC 6-3.5-6.
(3) The county economic development income tax under IC 6-3.5-7.
Notwithstanding subsection (a), interest may not be charged on a loan made under this chapter if a tax described in this subsection is adopted before a qualified taxing unit applies for the loan.
As added by P.L.157-2002, SEC.1. Amended by P.L.267-2003, SEC.2; P.L.1-2005, SEC.93; P.L.228-2005, SEC.23 and P.L.246-2005, SEC.66; P.L.2-2006, SEC.62; P.L.146-2008, SEC.244.

IC 6-1.1-21.8-5
Maximum loan amount for a particular qualified taxing unit
Sec. 5. The maximum amount that the board may loan to a qualified taxing unit is determined under STEP FOUR of the following formula: STEP ONE: Determine the amount of the taxpayer's property taxes due and payable in November 2001 that are attributable to the qualified taxing unit as determined by the department of local government finance.
STEP TWO: Multiply the STEP ONE amount by one and thirty-one thousandths (1.031).
STEP THREE: Multiply the STEP TWO product by two (2).
STEP FOUR: Add the STEP ONE amount to the STEP THREE product.
However, in the case of a qualified taxing unit that is a school corporation, the amount determined under STEP FOUR shall be reduced by the board to the extent that the school corporation receives relief in the form of adjustments to the school corporation's net assessed valuation under IC 6-1.1-17-0.5 or assessed valuation under IC 6-1.1-19-5.3.
As added by P.L.157-2002, SEC.1. Amended by P.L.2-2006, SEC.63; P.L.146-2008, SEC.245; P.L.137-2012, SEC.38.

IC 6-1.1-21.8-6
"Delinquent tax"; loan proceeds and delinquent tax payments; calculation of levy excess; expenditure of loan receipts
Sec. 6. (a) As used in this section, "delinquent tax" means any tax:
(1) owed by a taxpayer in a bankruptcy proceeding initially filed in 2001; and
(2) not paid during the calendar year in which it was first due and payable.
(b) Except as provided in subsection (d), the proceeds of a loan received by the qualified taxing unit under this chapter are not considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3. The receipt by a qualified taxing unit of any payment of delinquent tax owed by a taxpayer in bankruptcy is considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3.
(c) The proceeds of a loan made under this chapter must first be used to retire any outstanding loans made by the department of commerce (including any loans made by the department of commerce that are transferred to the Indiana economic development corporation) to cover a qualified taxing unit's revenue shortfall resulting from the taxpayer's default on property tax payments. Any remaining proceeds of a loan made under this chapter and any payment of delinquent taxes by the taxpayer may be expended by the qualified taxing unit only to pay obligations of the qualified taxing unit that have been incurred under appropriations for operating expenses made by the qualified taxing unit and approved by the department of local government finance. (d) If the sum of the receipts of a qualified taxing unit that are attributable to:
(1) the loan proceeds; and
(2) the payment of property taxes owed by a taxpayer in a bankruptcy proceeding and payable in November 2001, May 2002, or November 2002;
exceeds the sum of the taxpayer's property tax liability attributable to the qualified taxing unit for property taxes payable in November 2001, May 2002, and November 2002, the excess as received during any calendar year or years shall be set aside and treated for the calendar year when received as a levy excess subject to IC 6-1.1-18.5-17 or IC 20-44-3. In calculating the payment of property taxes as referred to in subdivision (2), the amount of property tax credit finally allowed under IC 6-1.1-21-5 (before its repeal) in respect to those taxes is considered to be a payment of those property taxes.
As added by P.L.157-2002, SEC.1. Amended by P.L.4-2005, SEC.42; P.L.2-2006, SEC.64; P.L.146-2008, SEC.246.



CHAPTER 21.9. RAINY DAY FUND LOANS FOR QUALIFIED TAXING UNITS

IC 6-1.1-21.9-2
Qualified taxing unit
Sec. 2. A qualified taxing unit may apply to the board for one (1) or more loans from the counter-cyclical revenue and economic stabilization fund.
As added by P.L.114-2006, SEC.3.

IC 6-1.1-21.9-3
Board determines terms of loan and disburses installments; loan repayment; no excessive levy; deposit of payments received
Sec. 3. (a) The board, not later than December 31, 2009, and after review by the budget committee, shall determine the terms of a loan made under this chapter, subject to the following:
(1) The board may not charge interest on the loan.
(2) The loan must be repaid not later than ten (10) years after the date on which the loan was made.
(3) The terms of the loan must allow for prepayment of the loan without penalty.
(4) The maximum amount of the loan that a qualifying taxing unit may receive with respect to a default described in section 1(c)(3) of this chapter on one (1) or more payments of property taxes first due and payable in a calendar year is the amount, as determined by the board, of revenue shortfall for the qualifying taxing unit that results from the default for that calendar year. (5) The total amount of all loans under this chapter for all calendar years may not exceed thirteen million dollars ($13,000,000).
(b) The board may disburse in installments the proceeds of a loan made under this chapter.
(c) A qualified taxing unit may repay a loan made under this chapter from any of the following:
(1) Property tax revenues of the qualified taxing unit that are subject to the levy limitations imposed by IC 6-1.1-18.5 or (before January 1, 2009) IC 6-1.1-19.
(2) Property tax revenues of the qualified taxing unit that are not subject to levy limitations as provided in IC 6-1.1-18.5-21 or (before January 1, 2009) IC 6-1.1-19-13.
(3) The qualified taxing unit's debt service fund.
(4) Any other source of revenues (other than property taxes) that is legally available to the qualified taxing unit.
The payment of any installment on a loan made under this chapter constitutes a first charge against the property tax revenues described in subdivision (1) or (2) that are collected by the qualified taxing unit during the calendar year the installment is due and payable.
(d) The obligation to repay a loan made under this chapter is not a basis for the qualified taxing unit to obtain an excessive tax levy under IC 6-1.1-18.5 or (before January 1, 2009) IC 6-1.1-19.
(e) Whenever the board receives a payment on a loan made under this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
As added by P.L.114-2006, SEC.3. Amended by P.L.131-2008, SEC.6; P.L.146-2008, SEC.247; P.L.1-2009, SEC.45.

IC 6-1.1-21.9-4
Effects on levy excess funds; effects of receipt of delinquent taxes
Sec. 4. (a) As used in this section, "delinquent tax" means any tax not paid during the calendar year in which the tax was first due and payable.
(b) Except as provided in subsection (c), the following are not considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-2.
(1) The proceeds of a loan received by the qualified taxing unit under this chapter.
(2) The receipt by a qualified taxing unit of any payment of delinquent tax owed by a qualified taxpayer.
(c) Delinquent tax owed by a qualified taxpayer received by a qualified taxing unit:
(1) must first be used toward the retirement of an outstanding loan made under this chapter; and
(2) is considered, only to the extent that the amount received exceeds the amount of the outstanding loan, to be part of the ad valorem property tax levy actually collected by the qualified

taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-2.
(d) If a qualified taxpayer pays delinquent tax during the term of repayment of an outstanding loan made under this chapter, the remaining loan balance is repayable in equal installments over the remainder of the original term of repayment.
(e) Proceeds of a loan made under this chapter may be expended by a qualified taxing unit only to pay obligations of the qualified taxing unit that have been incurred under appropriations for operating expenses made by the qualified taxing unit and approved by the department of local government finance.
As added by P.L.114-2006, SEC.3. Amended by P.L.146-2008, SEC.248.

IC 6-1.1-21.9-5
Loan is not bonded indebtedness
Sec. 5. A loan under this chapter is not bonded indebtedness for purposes of IC 6-1.1-18.5.
As added by P.L.114-2006, SEC.3.



CHAPTER 22. GENERAL PROCEDURES FOR PROPERTY TAX COLLECTION

IC 6-1.1-22-2
Description of real property; sufficiency
Sec. 2. (a) Real property is sufficiently described for the purpose of listing, assessing, and collecting the taxes on it when it is described by:
(1) reference to the name of the subdivision and lot number, if the tract of land has been platted into lots or subdivided and a plat of the tract has been recorded in the office of the county recorder; or
(2) use of an abbreviated description which indicates its key number, if any, and the quarter section in which the land lies and the number of acres it contains if the land is unplatted.
(b) Real property is sufficiently described for the purpose of conveying title to it when it is sold for the nonpayment of taxes if it is described by:
(1) reference to the name of the subdivision and lot number if the tract of land has been platted into lots or subdivided and a plat of the tract has been recorded in the office of the county recorder;
(2) reference to its key number, if any, and the description, including the number of acres, contained in a deed, mortgage, will, or other public record of the county; or
(3) reference to a description prepared by the county surveyor under subsection (c) of this section.
(c) Whenever a sufficient description is not available for real property which is to be sold for nonpayment of taxes, the county surveyor, at the request of the county auditor, shall survey and plat the land and prepare a correct description of it. The county surveyor shall file a certified copy of the plat and the description with the county recorder, who shall record the instrument in the deed record. The county recorder shall not charge a fee for this service.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.60-1988, SEC.1.

IC 6-1.1-22-3
Tax duplicate; contents; maintenance; delivery
Sec. 3. (a) Except as provided in subsection (b), the auditor of each county shall, before March 15 of each year, prepare a roll of

property taxes payable in that year for the county. This roll shall be known as the "tax duplicate" and shall show:
(1) the value of all the assessed property of the county;
(2) the person liable for the taxes on the assessed property; and
(3) any other information that the state board of accounts, with the advice and approval of the department of local government finance, may prescribe.
(b) If the county auditor receives a copy of an appeal petition under IC 6-1.1-18.5-12(g) before the county auditor completes preparation of the tax duplicate under subsection (a), the county auditor shall complete preparation of the tax duplicate when the appeal is resolved by the department of local government finance.
(c) If the county auditor receives a copy of an appeal petition under IC 6-1.1-18.5-12(g) after the county auditor completes preparation of the tax duplicate under subsection (a), the county auditor shall prepare a revised tax duplicate when the appeal is resolved by the department of local government finance that reflects the action of the department.
(d) The county auditor shall comply with the instructions issued by the state board of accounts for the preparation, preservation, alteration, and maintenance of the tax duplicate. The county auditor shall deliver a copy of the tax duplicate prepared under subsection (a) to the county treasurer when preparation of the tax duplicate is completed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.45-1990, SEC.2; P.L.49-1996, SEC.6; P.L.90-2002, SEC.210; P.L.67-2006, SEC.5; P.L.146-2008, SEC.249; P.L.42-2011, SEC.10.

IC 6-1.1-22-4
Notice of tax rate
Sec. 4. (a) Immediately upon the receipt of the tax duplicate, the county treasurer shall give notice of the rate of tax per one hundred dollars ($100) of assessed valuation to be collected in the county for each purpose and the total of the rates in each taxing district. This notice shall be published in the form prescribed by the department of local government finance three (3) times with each publication one (1) week apart.
(b) The notice required by this section shall be printed in two (2) newspapers which represent different political parties and which are published in the county. However, if two (2) newspapers which represent different political parties are not published in the county, the notice shall be printed in one (1) newspaper.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.211; P.L.42-2011, SEC.11.

IC 6-1.1-22-5
Preparation and delivery to auditor of state of abstract by county auditor; information to be included in abstract; form of abstract; abstract as public record; effect of shortfall appeal on preparation and delivery Sec. 5. (a) Except as provided in subsections (b) and (c), on or before March 15 of each year, the county auditor shall prepare and deliver to the auditor of state and the county treasurer a certified copy of an abstract of the property, assessments, taxes, deductions, and exemptions for taxes payable in that year in each taxing district of the county. The county auditor shall prepare the abstract in such a manner that the information concerning property tax deductions reflects the total amount of each type of deduction. The abstract shall also contain a statement of the taxes and penalties unpaid in each taxing unit at the time of the last settlement between the county auditor and county treasurer and the status of these delinquencies. The county auditor shall prepare the abstract on the form prescribed by the state board of accounts. The auditor of state, county auditor, and county treasurer shall each keep a copy of the abstract as a public record.
(b) If the county auditor receives a copy of an appeal petition under IC 6-1.1-18.5-12(g) before the county auditor prepares and delivers the certified copy of the abstract under subsection (a), the county auditor shall prepare and deliver the certified copy of the abstract when the appeal is resolved by the department of local government finance.
(c) If the county auditor receives a copy of an appeal petition under IC 6-1.1-18.5-12(g) after the county auditor prepares and delivers the certified copy of the abstract under subsection (a), the county auditor shall prepare and deliver a certified copy of a revised abstract when the appeal is resolved by the department of local government finance that reflects the action of the department.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.67, SEC.3; P.L.45-1990, SEC.3; P.L.49-1996, SEC.7; P.L.67-2006, SEC.6; P.L.146-2008, SEC.250; P.L.182-2009(ss), SEC.157.

IC 6-1.1-22-6
Register of taxes and special assessments
Sec. 6. The county treasurer shall keep a register of taxes and special assessments in the manner and on the form prescribed by the state board of accounts. He shall enter each payment of the taxes and special assessments in the register on the day the payment is received.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-22-6.5
Refusal of third party to pay upon proper presentment
Sec. 6.5. Notwithstanding IC 26-1-3.1-310, if a payment subject to this article is made by:
(1) check;
(2) bank draft;
(3) money order;
(4) bank card or credit card; or
(5) any other draft or financial instrument that is payable by a

third party;
and the third party refuses to pay the amount of the payment to the county treasurer after proper presentment, the county treasurer shall adjust the county treasurer's records to remove any credit made for the payment. If the financial instrument is subsequently honored, the county treasurer shall record the payment as being made on the date the financial instrument is honored. However, the county treasurer may deduct any costs described in section 12.1 of this chapter before crediting the payment.
As added by P.L.56-1996, SEC.1.

IC 6-1.1-22-7
Daily cash book
Sec. 7. The county treasurer shall keep a daily cash book on the form prescribed by the state board of accounts. He shall enter all funds received by him in the cash book on the day the funds are received. The county treasurer shall also record in the cash book all the deposits, withdrawals, and other entries required to be made in order to correctly reflect the financial condition of the funds for which the county treasurer is responsible.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-22-8
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 6-1.1-22-8.1
Property taxes, assessments, and payments; time of issuance; electronic options
Sec. 8.1. (a) The county treasurer shall:
(1) except as provided in subsection (h), mail to the last known address of each person liable for any property taxes or special assessment, as shown on the tax duplicate or special assessment records, or to the last known address of the most recent owner shown in the transfer book; and
(2) transmit by written, electronic, or other means to a mortgagee maintaining an escrow account for a person who is liable for any property taxes or special assessments, as shown on the tax duplicate or special assessment records;
a statement in the form required under subsection (b). However, for property taxes first due and payable in 2008, the county treasurer may choose to use a tax statement that is different from the tax statement prescribed by the department under subsection (b). If a county chooses to use a different tax statement, the county must still transmit (with the tax bill) the statement in either color type or black-and-white type.
(b) The department of local government finance shall prescribe a form, subject to the approval of the state board of accounts, for the statement under subsection (a) that includes at least the following:
(1) A statement of the taxpayer's current and delinquent taxes

and special assessments.
(2) A breakdown showing the total property tax and special assessment liability and the amount of the taxpayer's liability that will be distributed to each taxing unit in the county.
(3) An itemized listing for each property tax levy, including:
(A) the amount of the tax rate;
(B) the entity levying the tax owed; and
(C) the dollar amount of the tax owed.
(4) Information designed to show the manner in which the taxes and special assessments billed in the tax statement are to be used.
(5) A comparison showing any change in the assessed valuation for the property as compared to the previous year.
(6) A comparison showing any change in the property tax and special assessment liability for the property as compared to the previous year. The information required under this subdivision must identify:
(A) the amount of the taxpayer's liability distributable to each taxing unit in which the property is located in the current year and in the previous year; and
(B) the percentage change, if any, in the amount of the taxpayer's liability distributable to each taxing unit in which the property is located from the previous year to the current year.
(7) An explanation of the following:
(A) Homestead credits under IC 6-1.1-20.4, IC 6-3.5-6-13, or another law that are available in the taxing district where the property is located.
(B) All property tax deductions that are available in the taxing district where the property is located.
(C) The procedure and deadline for filing for any available homestead credits under IC 6-1.1-20.4, IC 6-3.5-6-13, or another law and each deduction.
(D) The procedure that a taxpayer must follow to:
(i) appeal a current assessment; or
(ii) petition for the correction of an error related to the taxpayer's property tax and special assessment liability.
(E) The forms that must be filed for an appeal or a petition described in clause (D).
(F) The procedure and deadline that a taxpayer must follow and the forms that must be used if a credit or deduction has been granted for the property and the taxpayer is no longer eligible for the credit or deduction.
(G) Notice that an appeal described in clause (D) requires evidence relevant to the true tax value of the taxpayer's property as of the assessment date that is the basis for the taxes payable on that property.
The department of local government finance shall provide the explanation required by this subdivision to each county treasurer. (8) A checklist that shows:
(A) homestead credits under IC 6-1.1-20.4, IC 6-3.5-6-13, or another law and all property tax deductions; and
(B) whether each homestead credit and property tax deduction applies in the current statement for the property transmitted under subsection (a).
(9) This subdivision applies to any property for which a deduction or credit is listed under subdivision (8) if the notice required under this subdivision was not provided to a taxpayer on a reconciling statement under IC 6-1.1-22.5-12. The statement must include in 2010, 2011, and 2012 a notice that must be returned by the taxpayer to the county auditor with the taxpayer's verification of the items required by this subdivision. The notice must explain the tax consequences and applicable penalties if a taxpayer unlawfully claims a standard deduction under IC 6-1.1-12-37 on:
(A) more than one (1) parcel of property; or
(B) property that is not the taxpayer's principal place of residence or is otherwise not eligible for the standard deduction.
The notice must include a place for the taxpayer to indicate, under penalties of perjury, for each deduction and credit listed under subdivision (8), whether the property is eligible for the deduction or credit listed under subdivision (8). The notice must also include a place for each individual who qualifies the property for a deduction or credit listed in subdivision (8) to indicate the name of the individual and the name of the individual's spouse (if any), as the names appear in the records of the United States Social Security Administration for the purposes of the issuance of a Social Security card and Social Security number (or that they use as their legal names when they sign their names on legal documents), and either the last five (5) digits of each individual's Social Security number or, if an individual does not have a Social Security number, the numbers required from the individual under IC 6-1.1-12-37(e)(4)(B). The notice must explain that the taxpayer must complete and return the notice with the required information and that failure to complete and return the notice may result in disqualification of property for deductions and credits listed in subdivision (8), must explain how to return the notice, and must be on a separate form printed on paper that is a different color than the tax statement. The notice must be prepared in the form prescribed by the department of local government finance and include any additional information required by the department of local government finance. This subdivision expires January 1, 2015.
(c) The county treasurer may mail or transmit the statement one (1) time each year at least fifteen (15) days before the date on which the first or only installment is due. Whenever a person's tax liability for a year is due in one (1) installment under IC 6-1.1-7-7 or section

9 of this chapter, a statement that is mailed must include the date on which the installment is due and denote the amount of money to be paid for the installment. Whenever a person's tax liability is due in two (2) installments, a statement that is mailed must contain the dates on which the first and second installments are due and denote the amount of money to be paid for each installment. If a statement is returned to the county treasurer as undeliverable and the forwarding order is expired, the county treasurer shall notify the county auditor of this fact. Upon receipt of the county treasurer's notice, the county auditor may, at the county auditor's discretion, treat the property as not being eligible for any deductions under IC 6-1.1-12 or any homestead credits under IC 6-1.1-20.4 and IC 6-3.5-6-13.
(d) All payments of property taxes and special assessments shall be made to the county treasurer. The county treasurer, when authorized by the board of county commissioners, may open temporary offices for the collection of taxes in cities and towns in the county other than the county seat.
(e) The county treasurer, county auditor, and county assessor shall cooperate to generate the information to be included in the statement under subsection (b).
(f) The information to be included in the statement under subsection (b) must be simply and clearly presented and understandable to the average individual.
(g) After December 31, 2007, a reference in a law or rule to IC 6-1.1-22-8 (expired January 1, 2008, and repealed) shall be treated as a reference to this section.
(h) Transmission of statements and other information under this subsection applies in a county only if the county legislative body adopts an authorizing ordinance. Subject to subsection (i), in a county in which an ordinance is adopted under this subsection for property taxes and special assessments first due and payable after 2009, a person may, in any manner permitted by subsection (n), direct the county treasurer and county auditor to transmit the following to the person by electronic mail:
(1) A statement that would otherwise be sent by the county treasurer to the person by regular mail under subsection (a)(1), including a statement that reflects installment payment due dates under section 9.5 or 9.7 of this chapter.
(2) A provisional tax statement that would otherwise be sent by the county treasurer to the person by regular mail under IC 6-1.1-22.5-6.
(3) A reconciling tax statement that would otherwise be sent by the county treasurer to the person by regular mail under any of the following:
(A) Section 9 of this chapter.
(B) Section 9.7 of this chapter.
(C) IC 6-1.1-22.5-12, including a statement that reflects installment payment due dates under IC 6-1.1-22.5-18.5.
(4) Any other information that:
(A) concerns the property taxes or special assessments; and (B) would otherwise be sent:
(i) by the county treasurer or the county auditor to the person by regular mail; and
(ii) before the last date the property taxes or special assessments may be paid without becoming delinquent.
The information listed in this subsection may be transmitted to a person by using electronic mail that provides a secure Internet link to the information.
(i) For property with respect to which more than one (1) person is liable for property taxes and special assessments, subsection (h) applies only if all the persons liable for property taxes and special assessments designate the electronic mail address for only one (1) individual authorized to receive the statements and other information referred to in subsection (h).
(j) Before 2010, the department of local government finance shall create a form to be used to implement subsection (h). The county treasurer and county auditor shall:
(1) make the form created under this subsection available to the public;
(2) transmit a statement or other information by electronic mail under subsection (h) to a person who, at least thirty (30) days before the anticipated general mailing date of the statement or other information, files the form created under this subsection:
(A) with the county treasurer; or
(B) with the county auditor; and
(3) publicize the availability of the electronic mail option under this subsection through appropriate media in a manner reasonably designed to reach members of the public.
(k) The form referred to in subsection (j) must:
(1) explain that a form filed as described in subsection (j)(2) remains in effect until the person files a replacement form to:
(A) change the person's electronic mail address; or
(B) terminate the electronic mail option under subsection (h); and
(2) allow a person to do at least the following with respect to the electronic mail option under subsection (h):
(A) Exercise the option.
(B) Change the person's electronic mail address.
(C) Terminate the option.
(D) For a person other than an individual, designate the electronic mail address for only one (1) individual authorized to receive the statements and other information referred to in subsection (h).
(E) For property with respect to which more than one (1) person is liable for property taxes and special assessments, designate the electronic mail address for only one (1) individual authorized to receive the statements and other information referred to in subsection (h).
(l) The form created under subsection (j) is considered filed with the county treasurer or the county auditor on the postmark date or on

the date it is electronically submitted. If the postmark is missing or illegible, the postmark is considered to be one (1) day before the date of receipt of the form by the county treasurer or the county auditor.
(m) The county treasurer shall maintain a record that shows at least the following:
(1) Each person to whom a statement or other information is transmitted by electronic mail under this section.
(2) The information included in the statement.
(3) Whether the county treasurer received a notice that the person's electronic mail was undeliverable.
(n) A person may direct the county treasurer and county auditor to transmit information by electronic mail under subsection (h) on a form prescribed by the department submitted:
(1) in person;
(2) by mail; or
(3) in an online format developed by the county and approved by the department.
As added by P.L.162-2006, SEC.16. Amended by P.L.3-2008, SEC.53; P.L.146-2008, SEC.251; P.L.1-2009, SEC.46; P.L.136-2009, SEC.7; P.L.87-2009, SEC.7; P.L.1-2010, SEC.31; P.L.120-2012, SEC.1.

IC 6-1.1-22-8.2
Donations of taxpayers in county with consolidated city; ordinance
Sec. 8.2. (a) This section applies to a county containing a consolidated city.
(b) The legislative body of a county may adopt an ordinance:
(1) allowing a taxpayer to include a donation of money to the county with a payment under section 9 of this chapter;
(2) establishing a separate fund to receive donations under this section; and
(3) establishing a board of at least five (5) members to determine permissible expenditures by the county from the fund established under subdivision (2).
(c) If an ordinance is adopted under subsection (b), the treasurer of the adopting county shall transfer donations received under this section to the fund established under subsection (b)(2). Money in the fund at the end of a fiscal year does not revert to the county's general fund.
As added by P.L.54-1990, SEC.1.

IC 6-1.1-22-8.3
Donation procedure notice
Sec. 8.3. If an ordinance is adopted under section 8.2 of this chapter, the treasurer of the adopting county shall include with each statement mailed under section 8.1 of this chapter a notice describing:
(1) the manner in which a taxpayer may donate money to the county under section 8.2 of this chapter; and
(2) the permissible expenditures of money donated under

section 8.2 of this chapter.
As added by P.L.54-1990, SEC.2. Amended by P.L.3-2008, SEC.54.

IC 6-1.1-22-8.5
Deductions; contents of tax statements; notice of ineligibility
Sec. 8.5. The county treasurer shall include on every statement mailed under section 8.1 of this chapter the following language: "If any circumstances have changed that would make you ineligible for a deduction that you have been allowed in the exemption block on this tax bill, you must notify the county auditor. If such a change in circumstances has occurred and you have not notified the county auditor, the deduction will be disallowed and you will be liable for taxes and penalties on the amount deducted.".
As added by Acts 1982, P.L.44, SEC.8. Amended by P.L.3-2008, SEC.55.

IC 6-1.1-22-9
Tax installment due dates; exceptions; delinquent penalty
Sec. 9. (a) Except as provided in subsection (b), the property taxes assessed for a year under this article are due in two (2) equal installments on May 10 and November 10 of the following year.
(b) Subsection (a) does not apply if any of the following apply to the property taxes assessed for the year under this article:
(1) Subsection (c).
(2) Subsection (d).
(3) IC 6-1.1-7-7.
(4) Section 9.5 of this chapter.
(5) Section 9.7 of this chapter.
(c) A county council may adopt an ordinance to require a person to pay the person's property tax liability in one (1) installment, if the tax liability for a particular year is less than twenty-five dollars ($25). If the county council has adopted such an ordinance, then whenever a tax statement mailed under section 8.1 of this chapter shows that the person's property tax liability for a year is less than twenty-five dollars ($25) for the property covered by that statement, the tax liability for that year is due in one (1) installment on May 10 of that year.
(d) If the county treasurer receives a copy of an appeal petition under IC 6-1.1-18.5-12(d) before the county treasurer mails or transmits statements under section 8.1 of this chapter, the county treasurer may:
(1) mail or transmit the statements without regard to the pendency of the appeal and, if the resolution of the appeal by the department of local government finance results in changes in levies, mail or transmit reconciling statements under subsection (e); or
(2) delay the mailing or transmission of statements under section 8.1 of this chapter so that:
(A) the due date of the first installment that would otherwise be due under subsection (a) is delayed by not more than

sixty (60) days; and
(B) all statements reflect any changes in levies that result from the resolution of the appeal by the department of local government finance.
(e) A reconciling statement under subsection (d)(1) must indicate:
(1) the total amount due for the year;
(2) the total amount of the installments paid that did not reflect the resolution of the appeal under IC 6-1.1-18.5-12(d) by the department of local government finance;
(3) if the amount under subdivision (1) exceeds the amount under subdivision (2), the adjusted amount that is payable by the taxpayer:
(A) as a final reconciliation of all amounts due for the year; and
(B) not later than:
(i) November 10; or
(ii) the date or dates established under section 9.5 of this chapter; and
(4) if the amount under subdivision (2) exceeds the amount under subdivision (1), that the taxpayer may claim a refund of the excess under IC 6-1.1-26.
(f) If property taxes are not paid on or before the due date, the penalties prescribed in IC 6-1.1-37-10 shall be added to the delinquent taxes.
(g) Notwithstanding any other law, a property tax liability of less than five dollars ($5) is increased to five dollars ($5). The difference between the actual liability and the five dollar ($5) amount that appears on the statement is a statement processing charge. The statement processing charge is considered a part of the tax liability.
(h) This subsection applies only if a statement for payment of property taxes and special assessments by electronic mail is transmitted to a person under section 8.1(h) of this chapter. If a response to the transmission of electronic mail to a person indicates that the electronic mail was not received, the county treasurer shall mail to the person a hard copy of the statement in the manner required by section 8.1(a) of this chapter for persons who do not opt to receive statements by electronic mail. The due date for the property taxes and special assessments under a statement mailed to a person under this subsection is the due date indicated in the statement transmitted to the person by electronic mail.
(i) In a county in which an authorizing ordinance is adopted under section 8.1(h) of this chapter, a person may direct the county treasurer to transmit a reconciling statement under subsection (d)(1) by electronic mail under section 8.1(h) of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.57-1986, SEC.3; P.L.61-1991, SEC.1; P.L.1-2004, SEC.35 and P.L.23-2004, SEC.38; P.L.67-2006, SEC.7; P.L.1-2007, SEC.47; P.L.219-2007, SEC.64; P.L.3-2008, SEC.56; P.L.146-2008, SEC.252; P.L.87-2009, SEC.8.
IC 6-1.1-22-9.5
Alternative schedule of installment payments
Sec. 9.5. (a) This section applies only to property taxes first due and payable in a year that begins after December 31, 2003:
(1) with respect to a homestead (as defined in IC 6-1.1-12-37); and
(2) that are not payable in one (1) installment under section 9(c) of this chapter.
(b) At any time before the mailing or transmission of tax statements for a year under section 8.1 of this chapter, a county may petition the department of local government finance to establish a schedule of installments for the payment of property taxes with respect to:
(1) real property that are based on the assessment of the property in the immediately preceding year; or
(2) a mobile home or manufactured home that is not assessed as real property that are based on the assessment of the property in the current year.
The county fiscal body (as defined in IC 36-1-2-6) must approve a petition under this subsection.
(c) The department of local government finance:
(1) may not establish a date for:
(A) an installment payment that is earlier than May 10 of the year in which the tax statement is mailed or transmitted;
(B) the first installment payment that is later than November 10 of the year in which the tax statement is mailed or transmitted; or
(C) the last installment payment that is later than May 10 of the year immediately following the year in which the tax statement is mailed or transmitted; and
(2) shall:
(A) prescribe the form of the petition under subsection (b);
(B) determine the information required on the form; and
(C) notify the county fiscal body, the county auditor, and the county treasurer of the department's determination on the petition not later than twenty (20) days after receiving the petition.
(d) Revenue from property taxes paid under this section in the year immediately following the year in which the tax statement is mailed or transmitted under section 8.1 of this chapter:
(1) is not considered in the determination of a levy excess under IC 6-1.1-18.5-17 or IC 20-44-3 for the year in which the property taxes are paid; and
(2) may be:
(A) used to repay temporary loans entered into by a political subdivision for; and
(B) expended for any other reason by a political subdivision in the year the revenue is received under an appropriation from;
the year in which the tax statement is mailed or transmitted

under section 8.1 of this chapter.
As added by P.L.1-2004, SEC.36 and P.L.23-2004, SEC.39. Amended by P.L.67-2006, SEC.8; P.L.2-2006, SEC.65; P.L.1-2007, SEC.48; P.L.3-2008, SEC.57; P.L.146-2008, SEC.253.

IC 6-1.1-22-9.7
Property taxes; monthly payments
Sec. 9.7. (a) As used in this section, "current year" refers to the calendar year in which property taxes are first due and payable and are subject to payment during the payment period under this section.
(b) As used in this section, "monthly payment plan" means a plan that:
(1) is adopted under this section; and
(2) provides for the monthly payment of tax liability either by:
(A) an automatic monthly deduction during the payment period from an account of the taxpayer that is held by a financial institution; or
(B) the taxpayer making payments on a monthly basis during the payment period either by written instrument or electronically;
or both.
(c) As used in this section, "payment period" means the months designated under this section during which monthly payments may be made. The period may not exceed twelve (12) months and may not begin before December 1 of the preceding year or end after November 30 of the current year.
(d) As used in this section, "preceding year" refers to the calendar year that immediately precedes the current year.
(e) As used in this section, "tax liability" includes liability for special assessments and refers to liability for property taxes after the application of all allowed deductions and credits.
(f) The county fiscal body (as defined in IC 36-1-2-6) may at any time adopt an ordinance to allow all county taxpayers to pay one (1) or more installments of property taxes by making payments under a monthly payment plan during a designated payment period.
(g) An ordinance adopted under subsection (f):
(1) may apply to more than one (1) calendar year; and
(2) must include at least the following:
(A) Identification of the property tax installment or installments and designation of the months of the payment period for which payment under a monthly payment plan is authorized.
(B) Provisions for notice to county taxpayers of the option to pay one (1) or more property tax installments under a monthly payment plan.
(C) Authority for the county treasurer to make available to county taxpayers a form to be completed by a taxpayer and submitted to the county treasurer to:
(i) direct the county treasurer to accept payment of the taxpayer's property taxes by automatic monthly deduction

during the payment period from an account of the taxpayer that is held by a financial institution; and
(ii) authorize the financial institution that holds the taxpayer's account to deduct monthly during the designated payment period the appropriate amount from the account and to pay that amount to the county treasurer.
However, this clause applies only if the county fiscal body has adopted an ordinance under this section to allow taxpayers to pay property taxes by automatic monthly deductions during the designated payment period from an account of the taxpayer that is held by a financial institution.
(D) Authority for the county treasurer to accept payment of the taxpayer's property taxes on a monthly basis during the designated payment period either by written instrument or electronically. However, this clause applies only if the county fiscal body has adopted an ordinance under this section to allow taxpayers to pay property taxes on a monthly basis during the designated payment period either by written instrument or electronically.
An ordinance adopted under subsection (f) may include a provision authorizing taxpayers to make monthly payments in an amount determined by the taxpayer that is different from the amount otherwise determined by the county treasurer under subsection (i), (j), (k), or (l).
(h) If an ordinance is adopted under subsection (f) to allow taxpayers to pay property taxes by automatic monthly deductions during the designated payment period from an account of the taxpayer that is held by a financial institution, the county treasurer shall provide to each county taxpayer that submits to the county treasurer the form referred to in subsection (g)(2)(C) a statement that includes at least the following:
(1) The amount to be deducted monthly from the taxpayer's account.
(2) The designated payment period and identification of the day each month, as chosen by the taxpayer, when the deduction will be made.
(3) A calculation of the amount to be deducted.
(4) An explanation of the manner in which property taxes for the current year will be reconciled under subsection (o) and notice that any property tax payments for the current year made by the taxpayer by means other than automatic deduction from the taxpayer's account will be taken into account in the reconciliation.
(5) An explanation of the penalties that apply if there are insufficient funds in the taxpayer's account to cover one (1) or more automatic deductions.
(i) This subsection applies only if the county treasurer determines that at the time the calculation under subsection (h)(3) is made the amount of tax liability for the current year has not been determined. Subject to subsections (j) and (k), the county treasurer shall do the

following:
(1) Determine the following:
(A) For a parcel of real property, the most recently determined amount of tax liability that applied to the parcel for the preceding year.
(B) For a personal property return, the most recently determined amount of tax liability that applied for the personal property return for the same location for the preceding year.
(C) For distributable property, the most recently determined amount of tax liability that applied with respect to the statement filed by the taxpayer under IC 6-1.1-8-19 for the preceding year.
(D) For a mobile home subject to IC 6-1.1-7, the most recently determined amount of tax liability that applied to the mobile home for the preceding year.
(2) Determine the amount of the monthly payment due under a monthly payment plan by using the following STEPS:
STEP ONE: Determine under subdivision (1) the amount of tax liability that applied for the preceding year.
STEP TWO: Determine the quotient of:
(i) the number of property tax installments for the current year identified in the ordinance under subsection (g)(2)(A); divided by
(ii) the total number of property tax installments for the current year.
STEP THREE: Multiply the STEP ONE result by the STEP TWO result.
STEP FOUR: Determine the quotient of:
(i) the STEP THREE result; divided by
(ii) the number of months in the designated payment period.
(j) The county treasurer may determine the monthly payment due under a monthly payment plan in an amount different from the amount determined under subsection (i) if the county treasurer determines that changes in circumstances have caused the amount determined under subsection (i) to differ substantially from the tax liability likely to be determined for the current year.
(k) This subsection applies only if before an ordinance is adopted under subsection (f) the county treasurer determines to use provisional property tax statements under IC 6-1.1-22.5 for the current year. For purposes of determining the amount of the taxpayer's monthly payment under a monthly payment plan, the county treasurer shall substitute for the tax liability that applied to the parcel for the preceding year under subsection (i) the tax liability to be indicated on the provisional statement.
(l) This subsection applies only if the county treasurer determines that at the time the calculation under subsection (h)(3) is made the amount of tax liability for the current year has been determined. The amount of the taxpayer's monthly payment under a monthly payment

plan is the amount of the tax liability for the current year payable in the installment or installments identified in the ordinance under subsection (g)(2)(A) divided by the number of months in the designated payment period.
(m) Tax liability paid under this section by automatic deduction from an account of the taxpayer that is held by a financial institution is not finally discharged and the person has not paid the tax until the taxpayer's account is charged for the payment.
(n) Penalties apply under IC 6-1.1-37-10 as specified in this section to taxes payable under a monthly payment plan under this section.
(o) After the last monthly payment under a monthly payment plan under this section for the current year has been made and after the amount of tax liability for the current year has been determined, the county treasurer shall issue a reconciling statement to the taxpayer. Each reconciling statement must indicate at least the following:
(1) The sum of:
(A) the taxpayer's actual tax liability for the current year; plus
(B) any penalty that applies for the current year.
(2) The total amount paid for the current year under a monthly payment plan, and by means other than under a monthly payment plan.
(3) If the amount under subdivision (1) exceeds the amount under subdivision (2), the deficiency is payable by the taxpayer:
(A) as a final reconciliation of the tax liability; and
(B) not later than thirty (30) days after the date of the reconciling statement.
(4) If the amount under subdivision (2) exceeds the amount under subdivision (1), that the county treasurer will apply the excess as a credit against the taxpayer's tax liability for the immediately succeeding calendar year unless the taxpayer makes a claim for refund of the excess under IC 6-1.1-26.
(p) The county treasurer shall deposit the tax collections under this section under IC 5-13-6-3(a). The collections must remain in the funds in which they are deposited until the county auditor makes the distributions to the appropriate taxing units at the semiannual settlements under IC 6-1.1-27. However, this subsection does not prohibit a county treasurer from making an advance to a political subdivision under IC 5-13-6-3 of a portion of the taxes collected.
(q) IC 6-1.1-15:
(1) does not apply to a statement provided under subsection (h); and
(2) applies to a reconciling statement issued under subsection (o).
(r) The following apply to a taxpayer that makes monthly payments under this section:
(1) If a taxpayer has approval to use a monthly payment plan and makes timely monthly payments of property taxes in the amount determined by the county treasurer under subsection (i),

(j), (k), or (l), the taxpayer's property tax payments shall not be considered delinquent for purposes of IC 6-1.1-37-10 and the taxpayer is not subject to penalties under that section.
(2) If:
(A) a taxpayer makes monthly payments of property taxes in an amount that is less than the amount determined by the county treasurer under subsection (i), (j), (k), or (l); and
(B) the total amount of property taxes paid by the taxpayer under the monthly payment plan or any other method by the November approved monthly due date is less than the amount determined by the county treasurer under subsection (i), (j), (k), or (l) that should have been paid by the taxpayer by the November approved monthly due date;
the penalty provisions of IC 6-1.1-37-10 apply to the delinquent property taxes.
(s) IC 6-1.1-37-10 applies to any amounts due under a reconciling statement issued under subsection (o) that are not paid within thirty (30) days after the date of the reconciling statement, as required under subsection (o)(3).
(t) For purposes of IC 6-1.1-24-1(a)(1):
(1) property taxes to be paid under a monthly payment plan under this section before June of the current year are considered to be the taxpayer's spring installment of property taxes; and
(2) payment on a reconciling statement issued under subsection (o) is considered to be due before the due date of the first installment of property taxes payable in the year immediately following the current year.
As added by P.L.118-2008, SEC.1. Amended by P.L.87-2009, SEC.9; P.L.120-2012, SEC.2.

IC 6-1.1-22-10
Liability for taxes; actions to collect
Sec. 10. (a) A person who is liable for property taxes under IC 6-1.1-2-4 is personally liable for the taxes and all penalties, cost, and collection expenses, including reasonable attorney's fees and court costs, resulting from late payment of the taxes.
(b) A person's liability under this section may be enforced by any legal remedy, including a civil lawsuit instituted by a county treasurer or a county executive to collect delinquent taxes. One (1) action may be initiated to collect all taxes, penalties, cost, and collection expenses levied against a person in the same county for one (1) or more years. However, an action may not be initiated to enforce the collection of taxes after ten (10) years from the first Monday in May of the year in which the taxes first became due. An action initiated within the ten (10) year period may be prosecuted to termination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.68-1993, SEC.1.

IC 6-1.1-22-11 Lienholders; payment of delinquent taxes; penalties and costs
Sec. 11. A holder of a lien of record on any real property on which taxes are delinquent may pay the delinquent taxes, penalties, and cost. The amount so paid is an additional lien on the real property in favor of the lienholder and is collectible, with interest at ten percent (10%) per annum from the time of payment, in the same manner as the original lien.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.169-2006, SEC.11.

IC 6-1.1-22-12
Receipt for payment of tax or special assessment
Sec. 12. (a) When a property owner pays the taxes or special assessments levied against any property, and a receipt is provided by the county treasurer, the receipt shall be on a form prescribed or approved by the state board of accounts. The receipt shall contain:
(1) the name of the person liable for the amount paid;
(2) the amount paid;
(3) the year for which the payment is made; and
(4) a description of the property which corresponds to the description used on the tax duplicate.
(b) If the county treasurer does not provide a receipt, the treasurer shall maintain records containing the date and amount paid per parcel or property description as used on the tax duplicate.
(c) Notwithstanding subsection (b), a taxpayer is entitled to a validated receipt upon request.
(d) When a person other than the property owner pays any property taxes or special assessment levied against the property, the county treasurer shall, if the payor requests, provide a receipt in a form prescribed or approved by the state board of accounts.
(e) If a receipt for the payment of property taxes or a special assessment is lost or destroyed, the entry in the register of taxes and special assessments or the entry on the tax duplicate may be presented as evidence of payment in lieu of the receipt.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.60-1991, SEC.2; P.L.30-1994, SEC.2.

IC 6-1.1-22-12.1
Liability for costs of dishonored payment drafts
Sec. 12.1. If:
(1) a property owner or a person acting on behalf of a property owner tenders a draft to the county treasurer for the payment of the taxes or special assessments levied against any property; and
(2) the draft is dishonored upon presentation for payment;
any costs incurred by the county treasurer because of the dishonoring of the draft are a liability of the taxpayer, which may be entered on the tax duplicate for the property. If entered on the tax duplicate, the amount of the liability is subject to interest, penalty, and collection in the same manner as all other special assessments. As added by P.L.57-1993, SEC.10.

IC 6-1.1-22-13
State liens; civil suits
Sec. 13. (a) The state acquires a lien on each tract of real property for all property taxes levied against the tract, including the land under an improvement or appurtenance described in IC 6-1.1-2-4(b), and all subsequent penalties and cost resulting from the taxes. This lien attaches on the assessment date of the year for which the taxes are assessed. The lien is not affected by any sale or transfer of the tract, including the land under an improvement or appurtenance described in IC 6-1.1-2-4(b), including the sale, exchange, or lease of the tract under IC 36-1-11.
(b) The lien of the state for taxes, penalties, and cost continues for ten (10) years from May 10 of the year in which the taxes first become due. However, if any proceeding is instituted to enforce the lien within the ten (10) year period, the limitation is extended, if necessary, to permit the termination of the proceeding.
(c) The lien of the state inures to taxing units which impose the property taxes on which the lien is based, and the lien is superior to all other liens.
(d) A taxing unit described in subsection (c) may institute a civil suit against a person or an entity liable for delinquent property taxes. The taxing unit may, after obtaining a judgment, collect:
(1) delinquent real property taxes;
(2) penalties due to the delinquency; and
(3) costs and expenses incurred in collecting the delinquent property tax, including reasonable attorney's fees and court costs approved by a court with jurisdiction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.61, SEC.1; P.L.60-1988, SEC.2; P.L.68-1993, SEC.2; P.L.51-1997, SEC.6.

IC 6-1.1-22-13.5
Political subdivision liens; civil suits
Sec. 13.5. (a) A political subdivision acquires a lien on each tract of real property for:
(1) all special assessments levied against the tract, including the land under an improvement or appurtenance described in IC 6-1.1-2-4(b); and
(2) all subsequent penalties and costs resulting from the special assessments.
The lien attaches on the installment due date of the year for which the special assessments are certified for collection. The lien is not affected by any sale or transfer of the tract, including the land under an improvement or appurtenance described in IC 6-1.1-2-4(b), and including the sale, exchange, or lease of the tract under IC 36-1-11.
(b) The lien of the political subdivision for special assessments, penalties, and costs continues for ten (10) years from May 10 of the year in which special assessments first become due. However, if any

proceeding is instituted to enforce the lien within the ten (10) year period, the limitation is extended, if necessary, to permit the termination of the proceeding.
(c) The lien of the state inures to political subdivisions that impose the special assessments on which the lien is based, and the lien is superior to all other liens except the lien of the state for property taxes.
(d) A political subdivision described in subsection (c) may institute a civil suit against a person or an entity liable for delinquent special assessments. The political subdivision may, after obtaining a judgment, collect:
(1) delinquent special assessments;
(2) penalties due to the delinquency; and
(3) costs and expenses incurred in collecting the delinquent special assessments, including reasonable attorney's fees and court costs approved by a court with jurisdiction.
As added by P.L.169-2006, SEC.12.

IC 6-1.1-22-14
Persons to whom political subdivision owes money; certification of governmental employees; search of delinquent tax levies
Sec. 14. (a) On or before June 1 and December 1 of each year (or more frequently if the county legislative body adopts an ordinance requiring additional certifications), the disbursing officer of each political subdivision and the township executive shall certify the name and address of each person who has money due the person from the political subdivision to the treasurer of each county in which the political subdivision is located.
(b) On or before June 1 and December 1 of each year (or more frequently if the county legislative body adopts an ordinance requiring additional certifications), the disbursing officer for the state, each state educational institution, and every other governmental entity in Indiana that does not provide the information under subsection (a), shall certify the name and address of each person who is employed by the governmental entity to the county treasurer for the county where the employee works. A governmental entity that has an employee who works in more than one (1) county shall certify the information for the employee to the county where the employee has the employee's principal office.
(c) Upon the receipt of the information under subsection (a) or (b), the county treasurer shall search the treasurer's records to ascertain if any person so certified to the treasurer is delinquent in the payment of property taxes.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.60-1988, SEC.3; P.L.30-1994, SEC.3; P.L.2-2007, SEC.116.

IC 6-1.1-22-15
Certification of delinquent taxpayer; setoff against money due
Sec. 15. If the county treasurer finds that a person whose name is certified to him under section 14 of this chapter is delinquent in the

payment of his taxes, he shall certify the name of that person and the amount of the delinquency to the official of the political subdivision or other governmental entity who is to make payment to the person. The disbursing officer shall periodically make deductions from money due the person and shall pay the amount of these deductions to the county treasurer.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.30-1994, SEC.4.

IC 6-1.1-22-16
Deduction from state payments to delinquent taxpayers
Sec. 16. (a) On or before June 1 and December 1 of each year, each county treasurer shall provide the auditor of state, the Indiana department of transportation, and the board of trustees of each state institution or school with a list of each person who is delinquent in the payment of property taxes and who the county treasurer believes has money due the person from that state official or body.
(b) The auditor of state, the Indiana department of transportation, and the board of trustees of each state institution or school shall periodically make deductions from money due any person whose name is found on the delinquent tax list and shall pay the amount of these deductions to the appropriate county treasurer.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.74, SEC.16; P.L.18-1990, SEC.19; P.L.47-1990, SEC.4.

IC 6-1.1-22-17
Application of funds toward payment of delinquent taxes
Sec. 17. A county treasurer who receives funds that have been deducted under section 15 or section 16 of this chapter from money due a person shall apply the funds to the delinquent taxes, penalties, and interest owed by that person until those items are paid in full.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-22-18
Use of parcel carrier to send documents
Sec. 18. Notwithstanding any other provision of this chapter, the county treasurer may send via a nationally recognized express parcel carrier any document that the county treasurer may send under this chapter via the United States mail.
As added by P.L.61-2011, SEC.1.



CHAPTER 22.5. PROVISIONAL PROPERTY TAX STATEMENTS

IC 6-1.1-22.5-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" refers to the commissioner of the department of local government finance.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-2
"Provisional statement" defined
Sec. 2. As used in this chapter, "provisional statement" refers to a provisional property tax statement required by section 6 or 6.5 of this chapter as the context indicates.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended by P.L.182-2009(ss), SEC.158.

IC 6-1.1-22.5-3
"Property taxes" defined
Sec. 3. As used in this chapter, "property taxes" include special assessments.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-4
"Reconciling statement" defined
Sec. 4. As used in this chapter, "reconciling statement" refers to a reconciling property tax statement required by section 11 of this chapter.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-5
"Tax liability" defined
Sec. 5. As used in this chapter, "tax liability" includes liability for special assessments and refers to liability for property taxes after the application of all allowed deductions and credits.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-6
Use of provisional statement authorized; notice to taxpayers and county fiscal body; transmitting of statement by electronic mail
Sec. 6. (a) This section applies to property taxes payable under this article on assessments determined for the 2003 assessment date or the assessment date in any later year, regardless of whether a

proceeding to determine the necessity of a reassessment is being conducted under IC 6-1.1-4-5, IC 6-1.1-4-9, or another law. The county treasurer shall use a provisional statement under this chapter if the county auditor fails to deliver the abstract for that assessment date to the county treasurer under IC 6-1.1-22-5 before March 16 of the year following the assessment date (for property taxes first due and payable before 2011) or April 1 of the year following the assessment date (for property taxes first due and payable after 2010). The amount to be billed for each installment of the provisional statement is the amount determined under section 9 of this chapter. The billing must be based on the latest assessed values for property certified by the department of local government finance, as adjusted under the procedures specified by the department of local government finance.
(b) The county treasurer shall give notice of the provisional statement, including disclosure of the method that is to be used in determining the tax liability to be indicated on the provisional statement, by publication one (1) time:
(1) in the form prescribed by the department of local government finance; and
(2) in the manner described in IC 6-1.1-22-4(b).
The notice may be combined with the notice required under section 10 of this chapter.
(c) Subsection (a) applies regardless of whether the county auditor fails to deliver the abstract as provided in IC 6-1.1-22-5(b). Section 7 of this chapter does not apply to this section.
(d) This subsection applies after June 30, 2009. Immediately upon determining to use provisional statements under subsection (a), the county treasurer shall give notice of the determination to the county fiscal body (as defined in IC 36-1-2-6).
(e) In a county in which an authorizing ordinance is adopted under IC 6-1.1-22-8.1(h), a person may direct the county treasurer to transmit a provisional statement by electronic mail under IC 6-1.1-22-8.1(h).
(f) The department of local government finance may waive the requirement under subsection (a) that a provisional statement must be used for property taxes first due and payable in a calendar year, if:
(1) the county fiscal body or the county treasurer requests the waiver; and
(2) the department of local government finance determines that:
(A) the county will be able to send a property tax statement under IC 6-1.1-22 with a due date that is not later than June 10 of that calendar year; or
(B) the failure to send a property tax statement under IC 6-1.1-22 in a timely manner is due to a change by the county in computer software, and the county will be able to send a property tax statement under IC 6-1.1-22 with a due date that is not later than June 10 of that calendar year.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended

by P.L.67-2006, SEC.9; P.L.118-2008, SEC.2; P.L.87-2009, SEC.10; P.L.89-2010, SEC.2; P.L.112-2012, SEC.39.

IC 6-1.1-22.5-6.5
Use of provisional statement for cross-county area
Sec. 6.5. (a) As used in this section, "cross-county area" refers to a cross-county entity's territory that is located in one (1) county.
(b) As used in this section, "cross-county entity" refers to a taxing unit that is located in more than one (1) county.
(c) As used in this section, "statement preparation date" refers to the date determined by the county treasurer before which the county treasurer must receive all necessary information in order to timely prepare and deliver property tax statements under IC 6-1.1-22.
(d) With respect to property taxes first due and payable under this article after 2009, the county treasurer may, except as provided in section 7 of this chapter, use a provisional statement under this section if:
(1) the county treasurer is not required to use provisional statements under section 6 of this chapter; and
(2) the county treasurer determines that:
(A) the property tax rate of a cross-county entity with cross-county area in the county has not been finally determined before the statement preparation date; and
(B) the rate referred to in clause (A) has not been finally determined because the assessed valuation:
(i) in the cross-county area of a neighboring county; and
(ii) on which the property taxes are based;
has not been finally determined.
(e) A provisional statement under this section applies only for the cross-county area in the county. If a provisional statement is used under this section, the county treasurer shall prepare and deliver property tax statements under IC 6-1.1-22 for the territory of the county that is not a cross-county area.
(f) The county treasurer shall give notice of the provisional statement in the manner required by section 6(b) of this chapter.
(g) Immediately upon determining to use provisional statements under this section, the county treasurer shall give notice of the determination to the county fiscal body (as defined in IC 36-1-2-6).
As added by P.L.182-2009(ss), SEC.159.

IC 6-1.1-22.5-7
Waiver by department of local government finance of use of provisional statement; procedure
Sec. 7. (a) The county auditor of a county or fifty (50) property owners in the county may, not more than five (5) days after the publication of the notice required under section 6.5(f) of this chapter, request in writing that the department of local government finance waive the use of a provisional statement under this chapter as to that county for a particular year.
(b) With respect to the use of a provisional statement required

under section 6 of this chapter, upon receipt of a request under subsection (a), the department of local government finance shall give notice of a hearing concerning the request in the manner provided by IC 5-3-1. The notice must state:
(1) the date and time of the hearing;
(2) the location of the hearing, which must be in the county; and
(3) that the purpose of the hearing is to hear:
(A) the request of the county treasurer and county auditor to waive the requirements of section 6 of this chapter; and
(B) taxpayers' comments regarding that request.
(c) After the hearing referred to in subsection (b), the department of local government finance may waive the use of a provisional statement under section 6 of this chapter for a particular year as to the county making the request if the department finds that the petitioners have presented sufficient evidence to establish that although the abstract required by IC 6-1.1-22-5 was not delivered in a timely manner:
(1) the abstract;
(A) was delivered as of the date of the hearing; or
(B) will be delivered not later than a date specified by the county auditor and county treasurer; and
(2) sufficient time remains or will remain after the date or anticipated date of delivery of the abstract to:
(A) permit the timely preparation and delivery of property tax statements in the manner provided by IC 6-1.1-22; and
(B) render the use of a provisional statement under section 6 of this chapter unnecessary.
(d) With respect to a determination to use a provisional statement under section 6.5 of this chapter, upon receipt of a request under subsection (a), the department of local government finance shall give notice of a hearing concerning the request in the manner provided by IC 5-3-1. The notice must state:
(1) the date and time of the hearing;
(2) the location of the hearing, which must be in the county; and
(3) that the purpose of the hearing is to hear:
(A) the request of the county treasurer and county auditor to waive the requirements of section 6.5 of this chapter; and
(B) taxpayers' comments regarding that request.
(e) After the hearing referred to in subsection (d), the department of local government finance may waive the use of a provisional statement under section 6.5 of this chapter for a particular year as to the county making the request if the department finds that the petitioners have presented sufficient evidence to establish that although the property tax rate of one (1) or more cross-county entities with cross-county area in the county was not finally determined before the statement preparation date:
(1) that property tax rate:
(A) was determined as of the date of the hearing; or
(B) will be determined not later than a date specified by the county auditor and county treasurer; and (2) sufficient time remains or will remain after the date or anticipated date of determination of the rate to:
(A) permit the timely preparation and delivery of property tax statements in the manner provided by IC 6-1.1-22; and
(B) render the use of a provisional statement under section 6.5 of this chapter unnecessary.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended by P.L.182-2009(ss), SEC.160; P.L.89-2010, SEC.3.

IC 6-1.1-22.5-8
Form of provisional statement; information to be shown on statement; adjustments to tax liability
Sec. 8. (a) Subject to subsection (c), a provisional statement must:
(1) be on a form prescribed by the department of local government finance;
(2) except as provided in emergency rules adopted under section 20 of this chapter and subsection (b):
(A) for property taxes first due and payable after 2010 and billed using a provisional statement under section 6 of this chapter, indicate:
(i) that the first installment of the taxpayer's tax liability is an amount equal to fifty percent (50%) of the tax liability that was payable in the same year as the assessment date for the property for which the provisional statement is issued, subject to any adjustments to the tax liability authorized by the department of local government finance under subsection (e) and approved by the county treasurer; and
(ii) that the second installment is either the amount specified in a reconciling statement or, if a reconciling statement is not sent until after the second installment is due, an amount equal to fifty percent (50%) of the tax liability that was payable in the same year as the assessment date for the property for which the provisional statement is issued, subject to any adjustments to the tax liability authorized by the department of local government finance under subsection (e) and approved by the county treasurer; and
(B) for property taxes billed using a provisional statement under section 6.5 of this chapter, except as provided in subsection (d), indicate tax liability in an amount determined by the department of local government finance based on:
(i) subject to subsection (c), for the cross-county entity, the property tax rate of the cross-county entity for taxes first due and payable in the immediately preceding calendar year; and
(ii) for all other taxing units that make up the taxing district or taxing districts that comprise the cross-county area, the property tax rates of the taxing units for taxes first due and payable in the current calendar year; (3) indicate:
(A) that the tax liability under the provisional statement is determined as described in subdivision (2); and
(B) that property taxes billed on the provisional statement:
(i) are due and payable in the same manner as property taxes billed on a tax statement under IC 6-1.1-22-8.1; and
(ii) will be credited against a reconciling statement;
(4) for property taxes billed using a provisional statement under section 6 of this chapter, include a statement in the following or a substantially similar form, as determined by the department of local government finance:
"Under Indiana law, ________ County (insert county) has sent provisional statements. The statement is due to be paid in installments on __________ (insert date) and ________ (insert date). The first installment is equal to fifty percent (50%) of your tax liability for taxes payable in ______ (insert year), subject to adjustment to the tax liability authorized by the department of local government finance and approved by the county treasurer. The second installment is either the amount specified in a reconciling statement that will be sent to you, or (if a reconciling statement is not sent until after the second installment is due) an amount equal to fifty percent (50%) of your tax liability for taxes payable in ______ (insert year), subject to adjustment to the tax liability authorized by the department of local government finance and approved by the county treasurer. After the abstract of property is complete, you will receive a reconciling statement in the amount of your actual tax liability for taxes payable in ______ (insert year) minus the amount you pay under this provisional statement.";
(5) for property taxes billed using a provisional statement under section 6.5 of this chapter, include a statement in the following or a substantially similar form, as determined by the department of local government finance:
"Under Indiana law, ________ County (insert county) has elected to send provisional statements for the territory of __________________ (insert cross-county entity) located in ________ County (insert county) because the property tax rate for ________________ (insert cross-county entity) was not available in time to prepare final tax statements. The statement is due to be paid in installments on __________ (insert date) and _________ (insert date). The statement is based on the property tax rate of _________________ (insert cross-county entity) for taxes first due and payable in _____ (insert immediately preceding calendar year). After the property tax rate of ________________ (insert cross-county entity) is determined, you will receive a reconciling statement in the amount of your actual tax liability for taxes payable in _____ (insert year) minus the amount you pay under this provisional statement.";
(6) indicate any adjustment to tax liability under subdivision (2)

authorized by the department of local government finance under subsection (e) and approved by the county treasurer for:
(A) delinquent:
(i) taxes; and
(ii) special assessments;
(B) penalties; and
(C) interest;
(7) in the case of a reconciling statement only, include:
(A) a checklist that shows:
(i) homestead credits under IC 6-1.1-20.4, IC 6-3.5-6-13, or another law and all property tax deductions; and
(ii) whether each homestead credit and property tax deduction were applied in the current provisional statement;
(B) an explanation of the procedure and deadline that a taxpayer must follow and the forms that must be used if a credit or deduction has been granted for the property and the taxpayer is no longer eligible for the credit or deduction; and
(C) an explanation of the tax consequences and applicable penalties if a taxpayer unlawfully claims a standard deduction under IC 6-1.1-12-37 on:
(i) more than one (1) parcel of property; or
(ii) property that is not the taxpayer's principal place of residence or is otherwise not eligible for a standard deduction; and
(8) include any other information the county treasurer requires.
(b) The county may apply a standard deduction, supplemental standard deduction, or homestead credit calculated by the county's property system on a provisional bill for a qualified property. If a provisional bill has been used for property tax billings for two (2) consecutive years and a property qualifies for a standard deduction, supplemental standard deduction, or homestead credit for the second year a provisional bill is used, the county shall apply the standard deduction, supplemental standard deduction, or homestead credit calculated by the county's property system on the provisional bill.
(c) For purposes of this section, property taxes that are:
(1) first due and payable in the current calendar year on a provisional statement under section 6 or 6.5 of this chapter; and
(2) based on property taxes first due and payable in the immediately preceding calendar year or on a percentage of those property taxes;
are determined after excluding from the property taxes first due and payable in the immediately preceding calendar year property taxes imposed by one (1) or more taxing units in which the tangible property is located that are attributable to a levy that no longer applies for property taxes first due and payable in the current calendar year.
(d) If there was no property tax rate of the cross-county entity for taxes first due and payable in the immediately preceding calendar year for use under subsection (a)(2)(B), the department of local

government finance shall provide an estimated tax rate calculated to approximate the actual tax rate that will apply when the tax rate is finally determined.
(e) The department of local government finance shall:
(1) authorize the types of adjustments to tax liability that a county treasurer may approve under subsection (a)(2)(A) including:
(A) adjustments for any new construction on the property or any damage to the property;
(B) any necessary adjustments for credits, deductions, or local option income taxes;
(C) adjustments to include current year special assessments or exclude special assessments payable in the year of the assessment date but not payable in the current year;
(D) adjustments to include delinquent:
(i) taxes; and
(ii) special assessments;
(E) adjustments to include penalties that are due and owing; and
(F) adjustments to include interest that is due and owing; and
(2) notify county treasurers in writing of the types of adjustments authorized under subdivision (1).
As added by P.L.1-2004, SEC.37; P.L.23-2004, SEC.40. Amended by P.L.219-2007, SEC.65; P.L.87-2009, SEC.11; P.L.182-2009(ss), SEC.161; P.L.89-2010, SEC.4; P.L.172-2011, SEC.44.

IC 6-1.1-22.5-9
Tax due dates; deadline to send statements; amounts due; mailing of statement sent by electronic mail but not received; petition to extend deadline
Sec. 9. (a) Except as provided in subsection (e) and section 12(b) of this chapter, tax liability billed on a provisional statement is due in two (2) equal installments on May 10 and November 10 of the year following the assessment date covered by the provisional statement.
(b) The county treasurer may mail or transmit the provisional statement one (1) time each year at least fifteen (15) days before the date on which the first installment is due under subsection (a) in the manner provided in IC 6-1.1-22-8.1, regardless of whether the notice required under section 6(b) of this chapter has been published.
(c) This subsection applies to a provisional statement issued under section 6 of this chapter. Except when the second installment of a provisional statement is replaced by a final reconciling statement providing for taxes to be due on November 10, the amount of tax liability due for each installment of a provisional statement issued for a year after 2010 is fifty percent (50%) of the tax that was due for the immediately preceding year under IC 6-1.1-22 subject to any adjustments to the tax liability as prescribed by the department of local government finance. If no bill was issued in the prior year, the provisional bill shall be based on the amount that would have been

due if a provisional tax statement had been issued for the immediately preceding year. The department of local government finance may prescribe standards to implement this subsection, including a method of calculating the taxes due when an abstract or other information is not complete.
(d) This subsection applies only if a provisional statement for payment of property taxes, special assessments, and any adjustment included in the provisional statement under section 8(e) of this chapter by electronic mail is transmitted to a person under IC 6-1.1-22-8.1(h). If a response to the transmission of electronic mail to a person indicates that the electronic mail was not received, the county treasurer shall mail to the person a hard copy of the provisional statement in the manner required by this chapter for persons who do not opt to receive statements by electronic mail. The due date for the property taxes, special assessments, and any adjustment included in the provisional statement under section 8(e) of this chapter under a provisional statement mailed to a person under this subsection is the due date indicated in the statement transmitted to the person by electronic mail.
(e) This subsection applies only to property taxes first due and payable in 2011. If a county is more than two (2) years behind in issuing property tax bills, the county treasurer of the county may petition the department in writing to extend the deadline for making the first installment payment on a provisional statement issued under this chapter. Upon receiving a petition under this subsection, the department may extend the payment deadline to a date that is not later than July 1, 2011.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended by P.L.219-2007, SEC.66; P.L.87-2009, SEC.12; P.L.89-2010, SEC.5; P.L.172-2011, SEC.45.

IC 6-1.1-22.5-10
Notice of tax rates for reconciling statement
Sec. 10. If a provisional statement is used, the county treasurer shall give notice of tax rates required under IC 6-1.1-22-4 for the reconciling statement.
As added by P.L.1-2004, SEC.37; P.L.23-2004, SEC.40. Amended by P.L.2-2005, SEC.18.

IC 6-1.1-22.5-11
Notice and transmission of reconciling statements by county treasurer
Sec. 11. (a) With respect to provisional statements under section 6 of this chapter, as soon as possible after the receipt of the abstract required by IC 6-1.1-22-5, the county treasurer shall:
(1) give the notice required by IC 6-1.1-22-4; and
(2) mail or transmit reconciling statements under section 12 of this chapter.
(b) With respect to provisional statements under section 6.5 of this chapter, as soon as possible after determination of the tax rate of

the cross-county entity referred to in section 6.5 of this chapter, the county treasurer shall:
(1) give the notice required by IC 6-1.1-22-4; and
(2) mail or transmit reconciling statements under section 12 of this chapter.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended by P.L.182-2009(ss), SEC.162.

IC 6-1.1-22.5-12
Form of reconciling statement; information to be included on statement; request by county treasurer to issue reconciling statement adjusting second installment; use of electronic mail
Sec. 12. (a) Except as provided by subsection (c), each reconciling statement must be on a form prescribed by the department of local government finance and must indicate:
(1) the actual property tax liability under this article for the calendar year for which the reconciling statement is issued;
(2) the total amount paid under the provisional statement for the property for which the reconciling statement is issued;
(3) if the amount under subdivision (1) exceeds the amount under subdivision (2), that the excess is payable by the taxpayer:
(A) as a final reconciliation of the tax liability; and
(B) not later than:
(i) thirty (30) days after the date of the reconciling statement;
(ii) if the county treasurer requests in writing that the commissioner designate a later date, the date designated by the commissioner; or
(iii) the date specified in an ordinance adopted under section 18.5 of this chapter; and
(4) if the amount under subdivision (2) exceeds the amount under subdivision (1), that the taxpayer may claim a refund of the excess under IC 6-1.1-26.
(b) If, upon receipt of the abstract required by IC 6-1.1-22-5 or upon determination of the tax rate of the cross-county entity referred to in section 6.5 of this chapter, the county treasurer determines that it is possible to complete the:
(1) preparation; and
(2) mailing or transmittal;
of the reconciling statement at least thirty (30) days before the due date of the second installment specified in the provisional statement, the county treasurer may request in writing that the department of local government finance permit the county treasurer to issue a reconciling statement that adjusts the amount of the second installment that was specified in the provisional statement. If the department approves the county treasurer's request, the county treasurer shall prepare and mail or transmit the reconciling statement at least thirty (30) days before the due date of the second installment specified in the provisional statement. (c) A reconciling statement prepared under subsection (b) must indicate:
(1) the actual property tax liability under this article for the calendar year for the property for which the reconciling statement is issued;
(2) the total amount of the first installment paid under the provisional statement for the property for which the reconciling statement is issued;
(3) if the amount under subdivision (1) exceeds the amount under subdivision (2), the adjusted amount of the second installment that is payable by the taxpayer:
(A) as a final reconciliation of the tax liability; and
(B) not later than:
(i) November 10; or
(ii) if the county treasurer requests in writing that the commissioner designate a later date, the date designated by the commissioner; and
(4) if the amount under subdivision (2) exceeds the amount under subdivision (1), that the taxpayer may claim a refund of the excess under IC 6-1.1-26.
(d) At the election of a county auditor, a checklist required by IC 6-1.1-22-8.1(b)(8) and a notice required by IC 6-1.1-22-8.1(b)(9) may be sent to a taxpayer with a reconciling statement under this section. This subsection expires January 1, 2013.
(e) In a county in which an authorizing ordinance is adopted under IC 6-1.1-22-8.1(h), a person may direct the county treasurer to transmit a reconciling statement by electronic mail under IC 6-1.1-22-8.1(h).
(f) A reconciling statement may include any adjustment authorized by the department of local government finance under section 8(e) of this chapter and approved by the county treasurer.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended by P.L.219-2007, SEC.67; P.L.146-2008, SEC.254; P.L.87-2009, SEC.13; P.L.182-2009(ss), SEC.163; P.L.172-2011, SEC.46.

IC 6-1.1-22.5-13
Payments to be made to county treasurer
Sec. 13. Taxpayers shall make all payments under this chapter to the county treasurer. The board of county commissioners may authorize the county treasurer to open temporary offices to receive payments under this chapter in municipalities in the county other than the county seat.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-14
Settlement and distribution of tax collections; separate general fund account for penalties; use of fund
Sec. 14. (a) Subject to subsection (b), not later than fifty-one (51) days after the due date of a provisional or reconciling statement under this chapter, the county auditor shall: (1) file with the auditor of state a report of settlement; and
(2) distribute tax collections to the appropriate taxing units.
(b) The county treasurer shall:
(1) place in a separate account in the county general fund penalties collected as a result of late payments on statements issued under this chapter for the payment of property taxes;
(2) use the account only to defray the costs of mailing or transmission of statements under this chapter; and
(3) deposit additional funds, if any, remaining in the account after the payment of costs of mailing or transmission of statements under this chapter in the county's property reassessment fund established under IC 6-1.1-4-27.5.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended by P.L.89-2010, SEC.6.

IC 6-1.1-22.5-15
Interest on undistributed tax collections
Sec. 15. If a county auditor fails to make a distribution of tax collections under section 14 of this chapter, a taxing unit that was to receive a distribution may recover interest on the undistributed tax collections at the same rate and in the same manner that interest may be recovered under IC 6-1.1-27-1(b).
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-16
Applicability of review and appeal procedures to provisional and reconciling statements
Sec. 16. IC 6-1.1-15:
(1) does not apply to a provisional statement; and
(2) applies to a reconciling statement.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-17
Applicability of penalties to provisional and reconciling statements
Sec. 17. IC 6-1.1-37-10 applies to:
(1) a provisional statement; and
(2) a reconciling statement;
in the same manner that IC 6-1.1-37-10 applies to an installment of property taxes.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-18
Treatment of payments to determine delinquencies
Sec. 18. For purposes of IC 6-1.1-24-1(a)(1):
(1) the first installment on a provisional statement is considered to be the taxpayer's spring installment of property taxes;
(2) except as provided in subdivision (3) or section 18.5 of this chapter, payment on a reconciling statement is considered to be due before the due date of the first installment of property taxes payable in the following year; and (3) payment on a reconciling statement described in section 12(b) of this chapter is considered to be the taxpayer's fall installment of property taxes.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended by P.L.219-2007, SEC.68; P.L.146-2008, SEC.255.

IC 6-1.1-22.5-18.5
Installment payments; tax due on reconciliation statement
Sec. 18.5. (a) A county council may adopt an ordinance to allow a taxpayer to make installment payments under this section of a tax payment due under a reconciling statement issued under this chapter or any other provision.
(b) An ordinance adopted under this section must specify:
(1) the reconciling statement to which the ordinance applies; and
(2) the installment due dates for taxpayers that choose to make installment payments.
(c) An ordinance adopted under this section must give taxpayers in the county the option of:
(1) making a single payment of the tax payment due under the reconciling statement on the date specified in the reconciling statement; or
(2) paying installments of the tax payment due under the reconciling statement over the installment period specified in the ordinance.
(d) If the total amount due on an installment date under this section is not completely paid on or before that installment date, the amount unpaid is considered delinquent and a penalty is added to the unpaid amount. The penalty is equal to an amount determined as follows:
(1) If:
(A) the delinquent amount of real property taxes is completely paid on or before the date thirty (30) days after the installment date; and
(B) the taxpayer is not liable for delinquent property taxes first due and payable in a previous year for the same parcel;
the amount of the penalty is equal to five percent (5%) of the delinquent amount.
(2) If:
(A) the delinquent amount of personal property taxes is completely paid on or before the date thirty (30) days after the installment date; and
(B) the taxpayer is not liable for delinquent property taxes first due and payable in a previous year for a personal property tax return for property in the same taxing district;
the amount of the penalty is equal to five percent (5%) of the delinquent amount.
(3) If neither subdivision (1) nor (2) applies, the amount of the penalty is equal to ten percent (10%) of the delinquent amount.
(e) An additional penalty equal to ten percent (10%) of any taxes

due on an installment date that remain unpaid shall be added on the day immediately following the date of the final installment payment.
(f) The penalties under this section are imposed on only the principal amount of the delinquent taxes.
(g) Notwithstanding any other provision, an ordinance adopted under this section may apply to the payment of amounts due under any reconciling statements issued by a county.
(h) Approval by the department of local government finance is not required for the adoption of an ordinance under this section.
As added by P.L.146-2008, SEC.256.

IC 6-1.1-22.5-19
Supplementary effect of other provisions
Sec. 19. The other provisions of this article supplement the provisions of this chapter concerning the collection of property taxes.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-20
Department of local government finance emergency rules to take into account certain real property assessment changes
Sec. 20. For purposes of a provisional statement under section 6 of this chapter, the department of local government finance may adopt emergency rules under IC 4-22-2-37.1 to do any of the following:
(1) Provide a methodology for a county treasurer to issue provisional statements with respect to real property, taking into account new construction of improvements placed on the real property, damage, and other losses related to the real property:
(A) after March 1 of the year preceding the assessment date to which the provisional statement applies; and
(B) before the assessment date to which the provisional statement applies.
(2) Carry out IC 6-1.1-22.6.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended by P.L.182-2009(ss), SEC.164; P.L.112-2012, SEC.40.

IC 6-1.1-22.5-21
Use of parcel carrier to send documents
Sec. 21. Notwithstanding any other provision of this chapter, the county treasurer may send via a nationally recognized express parcel carrier any document that the county treasurer may send under this chapter via the United States mail.
As added by P.L.61-2011, SEC.2.



CHAPTER 22.6. RESOLUTION OF MULTI-YEAR DELAY IN ISSUANCE OF TAX BILLS

IC 6-1.1-22.6-2
"Delayed property taxes"
Sec. 2. As used in this chapter, "delayed property taxes" refers to the following:
(1) Property taxes imposed for a year preceding the year in which the county qualifies as a covered county, if the covered county issued a reconciliation statement for the year in which the county qualifies as a covered county.
(2) Property taxes for which a covered county is behind in issuing property tax bills on February 1 in the year that the county qualifies as a covered county.
(3) Property taxes imposed for an assessment date that occurs before the county ceases to be a covered county under section 15 of this chapter.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-3
"Eligible taxing unit"
Sec. 3. As used in this chapter, "eligible taxing unit" refers to the following:
(1) A city.
(2) A town.
(3) A school corporation.
(4) A library district.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-4
"Executive"
Sec. 4. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-5
"Department"
Sec. 5. As used in this chapter, "department" refers to the department of local government finance.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-6
"Property tax bill" Sec. 6. As used in this chapter, "property tax bill" refers to:
(1) a property tax statement required by IC 6-1.1-22-8.1; or
(2) a reconciling statement;
that conforms to law.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-7
"Property taxes"
Sec. 7. As used in this chapter, "property taxes" has the meaning set forth in IC 6-1.1-22.5-3.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-8
"Provisional statement"
Sec. 8. As used in this chapter, "provisional statement" has the meaning set forth in IC 6-1.1-22.5-2.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-9
"Reconciling statement"
Sec. 9. As used in this chapter, "reconciling statement" has the meaning set forth in IC 6-1.1-22.5-4.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-10
"Settlement date"
Sec. 10. As used in this chapter, "settlement date" refers to a settlement date specified in IC 6-1.1-27-1.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-11
"Special master"
Sec. 11. As used in this chapter, "special master" refers to an individual or entity employed under this chapter to carry out substantially all of the duties of the county auditor, county treasurer, or county assessor, or any combination of these offices, necessary to issue property tax bills in each year that the county is a covered county, including the year in which the county ceases to be a covered county.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-12
"Tax anticipation warrant or obligation"
Sec. 12. As used in this chapter, "tax anticipation warrant or obligation" refers to a loan or other evidence of indebtedness issued by a taxing unit in anticipation of the collection of delayed property taxes due to the taxing unit, including evidences of indebtedness with a term of more than one (1) year and debt refunding loans or other evidences of indebtedness issued by a taxing unit in anticipation of the collection of delayed property taxes due to the taxing unit. As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-13
Counties subject to chapter
Sec. 13. A county becomes subject to this chapter if, in a year after December 31, 2011, the county is at least three (3) years behind in issuing property tax bills on February 1 of that year.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-14
General assembly findings; LaPorte County
Sec. 14. The general assembly finds that LaPorte County qualified as a county subject to this chapter on February 1, 2012.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-15
Counties ceasing to be subject to chapter
Sec. 15. Subject to section 16 of this chapter, a county ceases to be subject to this chapter in the year after the county:
(1) ceases to be behind in issuing property tax bills for all previous years; and
(2) issues a property tax bill for property taxes due that would ordinarily be due in the current year before April 26 of the current year.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-16
Termination of covered county status
Sec. 16. The termination of a county's status as a covered county does not relieve the county from making the payments required under section 18 of this chapter.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-17
Payments of property taxes and special assessments by debit card, bank card, credit card, or electronic transfer; transaction charges
Sec. 17. (a) The county treasurer of a covered county shall accept payment of property taxes and special assessments made by debit card, bank card, credit card, or electronic transfer.
(b) The county treasurer of a covered county, or another appropriate official of the covered county, shall contract with a debit card, bank card, credit card, or electronic transfer vendor for acceptance of debit cards, bank cards, credit cards, or electronic transfers for the receipt of tax collections for delayed property taxes. However, if there is a vendor transaction charge, discount fee, or other charge, whether billed to the covered county or charged directly to an account of the covered county, the covered county or the card or electronic payment service vendor may collect a fee from any person using the bank or credit card. The fee is a permitted additional charge under IC 24-4.5-3-202. (c) This section shall not be construed as limiting the authority of a county to accept payment by debit card, bank card, credit card, or electronic transfer.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-18
Set aside of funds by a covered county; distribution of funds; Indiana bond bank
Sec. 18. (a) Subject to subsection (b), a covered county shall set aside in a separate fund on the schedule specified by the department from the funds specified by the department, one million dollars ($1,000,000) for each consecutive year that the county experienced delayed property taxes described in section 2(1) or 2(2) of this chapter before the year in which the county qualifies as a covered county. The Indiana bond bank shall establish the schedule on which the covered county must set aside money under this section.
(b) The amount that must be set aside under subsection (a) for a particular year that the county experienced delayed property taxes is reduced:
(1) to zero (0), if all reconciliation statements for the delayed property taxes covered by subsection (a) and not previously billed are mailed or otherwise transmitted to taxpayers before January 31 of the year immediately following the year that the county becomes a covered county; and
(2) by seventy-five percent (75%), if all reconciliation statements for delayed property taxes covered by subsection (a) and not previously billed are mailed or otherwise transmitted to taxpayers before March 1 of the year immediately following the year that the county becomes a covered county.
(c) The amount set aside under this section for a particular year in which eligible taxing units experienced delayed property taxes shall be used to compensate eligible taxing units for:
(1) interest and other costs incurred by an eligible taxing unit for issuing anticipation warrants or other obligations to fund the eligible taxing unit's operating and capital requirements during a period in which the eligible taxing unit experienced delayed property tax collections; and
(2) interest, at the adjusted rate for the period determined under IC 6-8.1-10-1, on the amount of the delayed property taxes not received by the eligible taxing unit, if the eligible taxing unit self-funded its operating and capital requirements during a period in which the eligible taxing unit experienced delayed property tax collections rather than issue anticipation warrants or other obligations.
(d) The Indiana bond bank or a person or entity designated by the Indiana bond bank shall establish a procedure for determining the amount that is to be distributed to each eligible taxing unit under this section. The procedure must include at least one (1) public hearing in the covered county.
(e) The county auditor of a covered county shall distribute the

amount set aside under this section for a particular year among eligible taxing units according to a formula or amount prescribed by the Indiana bond bank or the person or entity designated by the Indiana bond bank.
(f) The amount due to an eligible taxing unit under this section to compensate the eligible taxing unit for delayed property tax collections in a particular year shall be distributed in eight (8) equal installments. Each installment shall be paid on a consecutive settlement date following the date the Indiana bond bank or the person or entity designated by the Indiana bond bank determines the amount to be distributed to the eligible taxing unit.
(g) Any amount set aside under this section that exceeds the amount that the Indiana bond bank or a person or entity designated by the Indiana bond bank requires the covered county to distribute to eligible taxing units shall be transferred back to the funds from which the money was set aside in accordance with the directions of the Indiana bond bank or a person or entity designated by the Indiana bond bank.
(h) An eligible taxing unit, the county auditor and county treasurer of a covered county, and any special master appointed under this chapter shall provide the Indiana bond bank or a person or entity designated by the Indiana bond bank with the information required by the Indiana bond bank or a person or entity designated by the Indiana bond bank to carry out this section.
(i) An amount set aside under this section for distribution to eligible taxing units reduces the amount available to the county governmental unit for other expenditures. The county governmental unit may not impose an additional property tax levy to replace the lost revenue.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-19
Application of interest received by an eligible taxing unit
Sec. 19. An eligible taxing unit shall apply interest received under section 18 of this chapter:
(1) first, to pay or reimburse a fund for the payment of costs and interest incurred on tax anticipation warrants or obligations issued in anticipation of delayed property taxes; and
(2) thereafter, to obligations that would otherwise require the eligible taxing unit to impose a property tax to pay, as required by the Indiana bond bank or a person or entity designated by the Indiana bond bank.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-20
Employment of special masters; approval of department
Sec. 20. (a) Subject to the approval of the department, a county executive of a covered county may employ one (1) or more special masters and the number of deputy special masters needed by the special masters to carry out substantially all of the duties of: (1) the county auditor;
(2) the county treasurer; or
(3) the county assessor;
or any combination of these offices, as is necessary to issue property tax bills in each year that the county is a covered county, including the year that the county ceases to be a covered county.
(b) The department may:
(1) as a condition of approving the contract, require that the department must be a party to the employment contract and any addendum to the employment contract;
(2) specify the scope of a special master's duties; and
(3) set standards for the selection and conduct of the special master.
However, to expedite the selection of a special master, the county executive may purchase the services of a special master and deputy special masters using any procedure permitted under IC 5-22-6-1.
(c) If the duties of the county auditor, the county treasurer, and the county assessor are assigned to one (1) or more special masters under this section, the assignment of duties shall be delegated among different individuals in such a manner as to maintain adequate accounting internal controls.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-21
Contracts with special masters
Sec. 21. No contract shall be made with any special master before the giving of notice and the receiving of bids from anyone desiring to furnish this service. Notice of the time and place for receiving bids for the contract shall be given by publication by one (1) insertion in two (2) newspapers of general circulation published in the county and representing each of the two (2) leading political parties in the county. If only one (1) newspaper is published in the county, notice in that one (1) newspaper is sufficient to comply with the requirements of this section. The contract shall be awarded to the lowest and best bidder who meets all requirements under law and all standards specified by the department for entering a contract to serve as special master. However, any and all bids may be rejected, and new bids may be asked.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-22
Appropriation by fiscal body of covered county
Sec. 22. (a) The county fiscal body of a covered county shall appropriate the funds needed to meet the obligations created by a special master's contract.
(b) The county executive of a covered county shall provide the space and all necessary supplies needed to meet the obligations created by a special master's contract.
As added by P.L.112-2012, SEC.41.
IC 6-1.1-22.6-23
Powers of special master
Sec. 23. A special master has the powers of a county auditor within the scope of the special master's duties, including the power to employ deputy special masters and terminate employment.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-24
Assistance provided to special master upon request
Sec. 24. The county auditor, the county treasurer, the county assessor, and all other officials and employees of a covered county shall provide assistance to a special master, as requested by the special master or the special master's deputies.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-25
Tax credit
Sec. 25. The county council of a covered county may grant a tax credit not exceeding two percent (2%) of delayed property taxes due on a reconciliation statement on any amount of delayed property taxes paid within thirty (30) regular business days after the county treasurer mails or otherwise transmits the property tax bill for the delayed property taxes to the taxpayer or other person authorized to receive the property tax bill. The amount of the credit reduces the amount to be distributed to each taxing unit that imposed the delayed property taxes in proportion to the amount due to each taxing unit. A taxing unit shall allocate the amount of the lost revenue to every fund in proportion to the delayed property taxes due from the property tax bill, other than a debt service fund.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-26
Powers and duties of department; assessments; deductions and credits; petitions for review; installment plan; reconciliation statements
Sec. 26. (a) The department may prescribe forms, adopt emergency rules under IC 6-1.1-22.5-20, issue administrative orders, set deadlines and other timetables for required activities, and issue interpretive bulletins to carry out this chapter, including rules, orders, and bulletins related to the scope of the duties to be performed by a special master under this chapter.
(b) Notwithstanding any other law, the department shall require that:
(1) trending and other adjustments to the assessed value of real property under IC 6-1.1-4-4.5 be applied separately to each assessment date subject to this chapter with the resulting assessments rolled over to be used as the valuation that is adjusted for the following assessment date;
(2) the information required to be submitted to the department or the legislative services agency, or both, under

IC 6-1.1-4-18.5, IC 6-1.1-4-19.5, IC 6-1.1-4-25, IC 6-1.1-5.5-3, IC 6-1.1-11-8, IC 6-1.1-31.5-3.5, IC 6-1.1-33.5-3, or IC 36-2-9-20 be submitted separately for each assessment date subject to this chapter not later than sixty (60) days after the information becomes available to the local official possessing the information;
(3) a homestead eligible for a standard deduction under IC 6-1.1-12-37 on which payments on a reconciliation statement subject to this section are delinquent, including an installment payment under IC 6-1.1-22.5-18.5, may not be placed on a list for tax sale for at least twelve (12) months after the payment, including an installment payment under IC 6-1.1-22.5-18.5, is otherwise due;
(4) the period in which property eligible for a deduction or credit provided by law for an assessment date for which delayed property taxes are imposed is extended to the later of July 1 in the year in which the county becomes a covered county or a date that is forty-five (45) days after the reconciliation statement for those taxes is mailed or otherwise transmitted under IC 6-1.1-22.5-12, and that the current owner of the property may file the application for the deduction or credit;
(5) the current owner of property may file a petition under IC 6-1.1-15 for an assessment date for which delayed property taxes are due and payable under a reconciliation statement issued by a covered county as provided in this chapter; and
(6) the fiscal body of a covered county shall establish an installment payment plan in accordance with IC 6-1.1-22.5-18.5 under which taxpayers are required to pay delayed property taxes either:
(A) by paying the delayed property taxes over an installment period (of at least six (6) months) determined by the county fiscal body; or
(B) by making a single payment of the delayed property taxes after the end of a period (of at least six (6) months) determined by the county fiscal body;
as specified by ordinance of the county fiscal body. The fiscal body of a covered county may adopt an ordinance under IC 6-1.1-22.5-18.5 extending the installment period or the due date of the single payment.
Reconciliation statements issued by a covered county after March 15, 2012, must include a statement in at least 10-point bold type that explains a taxpayer's rights under subdivision (4) to file a deduction or credit application. Any overpayment of delayed property taxes that result after the application of a deduction or credit granted after the payment of the delayed property taxes shall be first applied without the filing of a claim under IC 6-1.1-26. The county treasurer shall apply the excess payment first to any delinquent property taxes owed by the taxpayer who owned the property in the year to which the credit or deduction applies, and, second, as a credit against property taxes for the affected property that become first due and payable

after the excess payment is determined.
(c) Subject to the requirements of this chapter, the department may set schedules and take other actions necessary or appropriate to provide for the earliest possible issuance of property tax bills for the collection of delayed property taxes and a return to a normal collection cycle for property taxes in covered counties.
As added by P.L.112-2012, SEC.41.

IC 6-1.1-22.6-27
Expiration
Sec. 27. This chapter expires December 31, 2016.
As added by P.L.112-2012, SEC.41.



CHAPTER 23. PROVISIONS FOR COLLECTION OF DELINQUENT PERSONAL PROPERTY TAXES

creditor's lien on the personal property:
STEP ONE: Determine the amount realized from any transfer of the personal property made by the creditor or the creditor's agent after the payment of the direct costs of the transfer.
STEP TWO: Determine the amount of the delinquent taxes, including penalties and interest accrued on the delinquent taxes as identified on the form described in subsection (f) by the county treasurer.
STEP THREE: Determine the amount of the total of the unpaid debt that is a lien on the transferred property that was perfected before the assessment date on which the delinquent taxes became a lien on the transferred property.
STEP FOUR: Determine the sum of the STEP TWO amount and the STEP THREE amount.
STEP FIVE: Determine the result of dividing the STEP TWO amount by the STEP FOUR amount.
STEP SIX: Multiply the STEP ONE amount by the STEP FIVE amount.
STEP SEVEN: Determine the lesser of the following:
(A) The STEP TWO amount.
(B) The STEP SIX amount.
(e) This subsection applies to transfers made by a creditor after May 10, 2006. As soon as practicable after a creditor comes into possession of the personal property described in subsection (c), the creditor shall request the form described in subsection (f) from the county treasurer. Before a creditor transfers personal property described in subsection (d) on which delinquent personal property taxes are owed, the creditor must obtain from the county treasurer a delinquent personal property tax form and file the delinquent personal property tax form with the county treasurer. The creditor shall provide the county treasurer with:
(1) the name and address of the debtor; and
(2) a specific description of the personal property described in subsection (d);
when requesting a delinquent personal property tax form.
(f) The delinquent personal property tax form must be in a form prescribed by the state board of accounts under IC 5-11 and must require the following information:
(1) The name and address of the debtor as identified by the creditor.
(2) A description of the personal property identified by the creditor and now in the creditor's possession.
(3) The assessed value of the personal property identified by the creditor and now in the creditor's possession, as determined under subsection (g).
(4) The amount of delinquent personal property taxes owed on the personal property identified by the creditor and now in the creditor's possession, as determined under subsection (g).
(5) A statement notifying the creditor that this section requires that a creditor, upon the liquidation of personal property for the

satisfaction of the creditor's lien, must pay in full the amount of delinquent personal property taxes owed as determined under subsection (d) on the personal property in the amount identified on this form from the proceeds of the liquidation before the proceeds of the liquidation may be applied to the creditor's lien on the personal property.
(g) The county treasurer shall provide the delinquent personal property tax form described in subsection (f) to the creditor not later than fourteen (14) days after the date the creditor requests the delinquent personal property tax form. The county assessor and the township assessors (if any) shall assist the county treasurer in determining the appropriate assessed value of the personal property and the amount of delinquent personal property taxes owed on the personal property. Assistance provided by the county assessor and the township assessors (if any) must include providing the county treasurer with relevant personal property forms filed with the assessor or assessors and providing the county treasurer with any other assistance necessary to accomplish the purposes of this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.71, SEC.1; P.L.38-1998, SEC.3; P.L.173-2003, SEC.9; P.L.214-2005, SEC.14; P.L.146-2008, SEC.257.

IC 6-1.1-23-1.2
Documents to be signed; official documents
Sec. 1.2. (a) The following documents must be signed by the county treasurer or a designee of the county treasurer:
(1) A notice or demand issued under this chapter.
(2) Any other document issued under this chapter that requires an authorizing signature.
(b) A document signed under this section is an official document of the county treasurer.
As added by P.L.46-1991, SEC.3.

IC 6-1.1-23-1.5
Contracts; collection fees
Sec. 1.5. (a) A county treasurer may enter into a contract, subject to the approval of the county executive, for services that the county treasurer considers necessary for:
(1) the administration of this chapter; or
(2) the collection of delinquent personal property taxes.
(b) If delinquent personal property taxes are collected under a contract entered into under this section, the county treasurer may collect from the person owing the delinquent taxes a reasonable collection fee.
As added by P.L.46-1991, SEC.4. Amended by P.L.56-1996, SEC.2.

IC 6-1.1-23-2
Levy and sale of property for delinquent taxes
Sec. 2. (a) If a taxpayer does not pay the total amount due within thirty (30) days after the date a written demand is made under section

1 of this chapter, the county treasurer shall levy upon and sell personal property of the taxpayer which is of sufficient value to pay the delinquent taxes, penalties, and anticipated collection expenses.
(b) The county treasurer shall levy upon personal property by calling upon the delinquent taxpayer at his residence or place of business and making a list in duplicate of all of his personal property. The county treasurer shall retain one (1) copy of the list and deliver the other copy to the delinquent taxpayer. The county treasurer may require the delinquent taxpayer to give a list under oath of all the personal property owned by him, and the names of the owners of other personal property which is in the delinquent taxpayer's possession. If the delinquent taxpayer fails to provide the list, the county treasurer shall file a petition which states that fact in the circuit court of the county, and the circuit court shall order the delinquent taxpayer to provide the list.
(c) The county treasurer shall appraise the personal property included in a levy. The personal property included in a levy is subject to sale for the payment of the delinquent taxes, penalties, and collection expenses without further notice to the delinquent taxpayer.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-3
Levy procedure; taxpayer's bond
Sec. 3. (a) When a county treasurer levies upon personal property, he may:
(1) take immediate possession of the property and store it in a secure place; or
(2) leave the property in the custody of the delinquent taxpayer until the day of the sale.
(b) If the personal property is left in the custody of the delinquent taxpayer, he shall give the county treasurer a joint and several delivery bond, with a surety acceptable to the county treasurer. The bond must be payable to this state in an amount at least equal to the sum of the delinquent taxes, penalties, and anticipated collection expenses. The state may not initiate an action on the bond if:
(1) the personal property is delivered for sale at the time and place designated by the county treasurer; or
(2) the obligor, before the time of the sale, pays to the county treasurer the amount of the delinquent taxes, penalties, and collection expenses.
(c) The bond required by subsection (b) of this section shall be prepared in the following form:
We, A, as principal, and B, as surety, are jointly and severally bound unto the state of Indiana in the penal sum of ___________ (____) on the following condition:
Whereas, C, as treasurer of __________ County, has this day levied upon the following personal property, (here list such property), of the value of ____________ (____) to satisfy the delinquent taxes, penalties, and anticipated collection expenses for the year(s) ______ due from said A. Now if A shall deliver the said

personal property to C at _______ o'clock (A.M. or P.M.) of the ____ day of _________ 19 __, at the place designated by C to be sold to pay the delinquent taxes, penalties, and anticipated collection expenses, then this bond shall be void, else in full force.
Witness our hands and
seals ____________________

(date)______

IC 6-1.1-23-4
Notice of sale
Sec. 4. After a county treasurer levies upon a delinquent taxpayer's personal property, he shall give notice of the time and place of sale. The notice shall contain a list of the property to be sold. The county treasurer shall give this notice at least ten (10) days before the date of sale. The notice shall be given by publication one (1) time in the manner prescribed in IC 1971, 6-1.1-22-4(b) and by posting one (1) notice at a public place of posting in the county courthouse.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-5
Auction of property; record; proceeds of sale
Sec. 5. (a) If the delinquent taxes, penalties, and collection expenses are not paid before the time set for the sale, the county treasurer shall sell sufficient personal property of the taxpayer to pay the delinquent taxes, penalties, and collection expenses. The county treasurer shall, at the time and place designated in the notice, sell the personal property at public auction to the highest bidder. The county treasurer shall keep a record of all sales in the form prescribed by the state board of accounts. The proceeds of the sale shall be paid into the county treasury and applied as follows:
(1) first, to the collection expenses;
(2) second, to the payment of the delinquent taxes and penalties;
(3) third, to the payment of other tax delinquencies of the taxpayer in the order provided in subsection (b) of this section; and
(4) fourth, any balance remaining shall be paid to the delinquent taxpayer.
(b) Any surplus funds to be applied to the other delinquent taxes of a taxpayer under subsection (a)(3) of this section or under IC 1971, 6-1.1-24-7(a)(2) shall be applied as follows:
(1) first, to the payment of delinquent personal property taxes owed in the county by the taxpayer;
(2) second, to the payment of delinquent real property taxes owed in the county by the taxpayer; and
(3) third, to the payment of delinquent personal property taxes

owed by the taxpayer and certified from another county.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-6
Scope of levy and sale provisions; exemption of household goods
Sec. 6. (a) The scope of the levy and sale provisions of this chapter is not limited to a taxpayer's personal property which is subject to assessment and taxation under this article. Thus, except as provided in subsection (b) of this section, all of a taxpayer's personal property is subject to levy and sale under this chapter.
(b) The household goods of any person, not to exceed the value of six hundred dollars ($600), are exempt from levy and sale. The county treasurer shall determine the value of a person's household goods. If the taxpayer disputes the value, the county assessor shall view the property and fix the true cash value of it. The value so fixed is binding upon the county treasurer and the owner of the property.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-7
Collection expenses; payment; fees; disposition
Sec. 7. (a) With respect to the collection of delinquent personal property taxes, the county treasurer shall charge the following collection expenses to each delinquent taxpayer:
(1) For making a demand by:
(A) registered or certified mail, eight dollars ($8); or
(B) any other manner permitted by section 1 of this chapter, five dollars ($5).
(2) For making a levy, ten dollars ($10).
(3) For selling personal property, ten percent (10%) of the sale price.
(4) For advertising a sale, the legal rates for advertising.
(5) For transfer and storage of personal property, the actual expense incurred.
(6) Other reasonable expenses of collection, including:
(A) title search expenses;
(B) uniform commercial code search expenses; and
(C) reasonable attorney's fees or court costs incurred:
(i) in the collection process;
(ii) due to a court order; or
(iii) due to an order of the treasurer;
under IC 6-1.1-23-10.
(b) The fees collected under this section are the property of the county and shall be deposited in the county general fund. The collection expenses incurred in connection with the levy upon and sale of personal property shall be paid from the county general fund without prior appropriation.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.72, SEC.1; Acts 1979, P.L.62, SEC.1; P.L.46-1991, SEC.5; P.L.68-1993, SEC.3; P.L.38-1998, SEC.4.
IC 6-1.1-23-8
Delinquent taxpayer about to remove property from county; levy and sale procedure
Sec. 8. When a county treasurer believes that a person who is liable for delinquent personal property taxes is about to take his property from the county without paying the taxes, the treasurer may, in the manner prescribed in this chapter, levy upon and sell sufficient personal property of that person to pay the delinquent taxes, penalties, and collection expenses. The county treasurer is not required to make the demand required by section 1 of this chapter before a levy and sale made under this section.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-9
Record of delinquencies
Sec. 9. (a) In the year immediately following the year in which personal property taxes become delinquent, each county treasurer shall prepare a record of the delinquencies for which written demand has been made under section 1 of this chapter and which remain unpaid for at least sixty (60) days after the demand is made.
(b) The county treasurer shall prepare the record required by this section in a form prescribed or approved by the state board of accounts. For each delinquent taxpayer, the record shall contain:
(1) the name of the taxpayer who is personally liable for the taxes as shown by the tax duplicate;
(2) the last known address of the taxpayer;
(3) the date when the last installment of taxes included in the record became delinquent; and
(4) the amount of all delinquent taxes, penalties, and collection expenses for which such a demand has been made and which remain unpaid.
(c) The county treasurer shall swear to the accuracy of the record before the clerk of the circuit court and shall file the record with the clerk. When the record is so filed, the amount of delinquent taxes, penalties, and collection expenses stated in the record constitute a debt of the named taxpayer. This debt in all respects has the same force and effect as a judgment. The judgment so entered shall be in favor of the county for the benefit of all taxing units having an interest in it. Beginning the day the record is filed, the delinquent taxpayer shall, instead of the penalties prescribed in IC 1971, 6-1.1-37-10, pay interest on the amount of the judgment at the same rate imposed on other judgments.
(d) On the date the county treasurer files the record in the office of the clerk of the circuit court, the county treasurer shall make an entry on the tax duplicate in a column headed "Certified to Clerk of Circuit Court."
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-10
Notice of judgment and execution; restraining orders; remedies;

attorney's fees
Sec. 10. (a) If a judgment entered under section 9 of this chapter is not paid, the county treasurer may notify the delinquent taxpayer by certified mail that a judgment has been entered against him and that the treasurer is going to file a praecipe for execution. If the judgment is not paid within ten (10) days after the date the notice is given, the county treasurer shall file the praecipe for execution. If this notice is not given, an execution upon the judgment is invalid.
(b) If a judgment has been entered against a taxpayer under section 9 of this chapter, the county treasurer may obtain a court order restraining the taxpayer from transacting business in the county. However, the restraining order may be dissolved if the court believes that dissolution of the restraining order will make collection of the judgment more likely.
(c) If a judgment against a taxpayer under section 9 of this chapter has not been satisfied within sixty (60) days after the judgment is entered, the county treasurer may do the following without judicial proceedings:
(1) Levy upon property of the taxpayer that is held by a financial institution. The county treasurer shall make a levy in the same manner as the department of state revenue under IC 6-8.1-8-8. A financial institution that receives a claim under this subdivision shall transfer to the county treasurer property of the taxpayer that is held by the financial institution. However, if the value of the taxpayer's property held by the financial institution is greater than the amount of the judgment, the financial institution shall transfer property of the taxpayer in an amount equal to the amount of the judgment.
(2) Garnish the accrued earnings and wages of the taxpayer by giving notice to the taxpayer's employer. An employer who receives a notice under this subdivision shall garnish the accrued earnings and wages of the taxpayer in an amount equal to the full amount subject to garnishment under IC 24-4.5-5-105. The employer:
(A) shall remit the amount garnished under this subdivision to the county treasurer; and
(B) is entitled to a fee equal to the amount of the fee that may be collected under IC 24-4.5-5-105(5) in a garnishment action. However, the taxpayer shall pay the entire fee collected under this clause.
(3) Withhold the amount of the judgment in full or in part from any payment that:
(A) is due to the taxpayer from the county; and
(B) requires the signature of the county treasurer.
(d) The treasurer of a county may use any combination of remedies provided under this section to collect the following:
(1) Delinquent taxes.
(2) Expenses incurred under IC 6-1.1-23-7(a)(1) through IC 6-1.1-23-7(a)(6).
(e) A county treasurer that incurs attorney's fee expenses for legal

services not related to formal judicial proceedings shall petition a circuit or superior court in the county for approval to pay the expenses. The court may conduct a hearing on the petition and may authorize the auditor of the county to issue a warrant for the amount of the reasonable expenses. The county treasurer shall pay the warrant without an appropriation for the disbursement.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.46-1991, SEC.6; P.L.44-1992, SEC.1; P.L.68-1993, SEC.4.

IC 6-1.1-23-11
Certificate of judgment to treasurers of other counties; indexing; execution; audits
Sec. 11. (a) The treasurer of a county in which a judgment is entered under section 9 of this chapter shall send a certificate of the judgment to the treasurer of another county and to the department of local government finance if the county treasurer determines that:
(1) the delinquent taxpayer does not have, in the county in which the judgment is entered, property of sufficient value to satisfy the judgment; and
(2) the delinquent taxpayer does have property in the other county.
(b) A county treasurer who receives a certificate of judgment shall have the judgment indexed in the judgment docket by the clerk of the circuit court of the county the treasurer serves. The county treasurer shall proceed to have execution issued upon the judgment in the same manner as if the judgment had been originally entered in the county he serves.
(c) The department of local government finance shall make periodic audits of the records of the county treasurers to insure compliance with the provisions of this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.212.

IC 6-1.1-23-12
Setting aside judgment; grounds
Sec. 12. (a) A judgment entered under section 9 or section 11 of this chapter may be set aside only for one (1) of the following reasons:
(1) The person against whom the judgment was entered was not liable for the delinquent taxes, penalties, and collection expenses for which the judgment was entered.
(2) The delinquent taxes, penalties, and collection expenses have been paid either in whole or in part.
(3) The required written demand was not given in the manner prescribed in section 1 of this chapter.
(4) The person against whom the judgment was entered is deceased, as evidenced by a certificate of death.
(5) The corporation against whom the judgment was entered has been formally dissolved or is no longer in business.
(6) The judgment is uncollectible as a result of bankruptcy. (7) The county treasurer has exhausted all reasonable efforts to collect the delinquent taxes, penalties, and collection expenses for the period specified in IC 6-8.1-8-2(f) without success.
For purposes of subdivision (2), if only part of the items have been paid, the judgment may be set aside only in the amount of the payment.
(b) A judgment may be set aside under this section only under a finding entered of record by a court which has jurisdiction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.56-1996, SEC.3.

IC 6-1.1-23-13
Satisfaction of judgments
Sec. 13. Payment of delinquent tax judgments and interest shall be made to the county treasurer. On a daily basis the county treasurer shall enter a satisfaction of all judgments paid in the delinquent tax judgment record maintained in the office of the clerk of the circuit court. The county treasurer shall apply the amount so paid to the delinquent taxes, penalties, and collection expenses for which the judgment was entered.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 24. SALE OF REAL PROPERTY WHEN TAXES OR SPECIAL ASSESSMENTS BECOME DELINQUENT

P.L.63, SEC.1; P.L.60-1988, SEC.4; P.L.83-1989, SEC.1; P.L.50-1990, SEC.2; P.L.39-1994, SEC.1; P.L.88-1995, SEC.1; P.L.139-2001, SEC.1; P.L.169-2006, SEC.13; P.L.73-2010, SEC.1; P.L.113-2010, SEC.39; P.L.120-2012, SEC.3.

IC 6-1.1-24-1.2
Removal of property from delinquency list
Sec. 1.2. (a) Except as provided in subsection (c), a tract or an item of real property may not be removed from the list certified under section 1 of this chapter before the tax sale unless all:
(1) delinquent taxes and special assessments due before the date the list on which the property appears was certified under section 1 of this chapter; and
(2) penalties due on the delinquency, interest, and costs directly attributable to the tax sale;
have been paid in full.
(b) A county treasurer may accept partial payments of delinquent property taxes, assessments, penalties, interest, or costs under subsection (a) after the list of real property is certified under section 1 of this chapter. However, a partial payment does not remove a tract or an item from the list certified under section 1 of this chapter unless the taxpayer complies with subsection (a) or (c) before the date of the tax sale.
(c) A county auditor may remove a tract or an item of real property from the list certified under section 1 of this chapter before the tax sale if the county treasurer and the taxpayer agree to a mutually satisfactory arrangement for the payment of the delinquent taxes.
(d) The county auditor may remove the tract or item from the list certified under section 1 of this chapter if the arrangement described in subsection (c):
(1) is in writing;
(2) is signed by the taxpayer; and
(3) requires the taxpayer to pay the delinquent taxes in full not later than the last business day before July 1 of the year after the date the agreement is signed.
(e) If the taxpayer fails to make a payment under the arrangement described in subsection (c):
(1) the arrangement is void; and
(2) the county auditor shall immediately place the tract or item of real property on the list of real property eligible for sale at a tax sale.
(f) If the county auditor acts under subsection (e) with respect to a tract or item subject to an arrangement described in subsection (c), the taxpayer may not enter into another arrangement under subsection (c) with respect to that tract or item after the due date of the payment referred to in subsection (d) and before the date that succeeds by five (5) years the date on which the original arrangement would have expired if the arrangement had not become void under subsection (e). As added by P.L.50-1990, SEC.3. Amended by P.L.39-1994, SEC.2; P.L.30-1994, SEC.5; P.L.124-1998, SEC.1; P.L.1-1999, SEC.9; P.L.170-2002, SEC.22; P.L.113-2010, SEC.40; P.L.56-2012, SEC.1.

IC 6-1.1-24-1.5
"County executive"; list of real property with delinquent taxes
Sec. 1.5. (a) As used in this chapter and IC 6-1.1-25, "county executive" means the following:
(1) In a county not containing a consolidated city, the county executive or the county executive's designee.
(2) In a county containing a consolidated city, the executive of the consolidated city.
(b) The county executive may designate the real property on the list prepared under section 4.5(b) of this chapter that is eligible for listing on the list prepared under subsection (c).
(c) The county executive shall prepare a list of properties designated under subsection (b) and certify the list to the county auditor no later than sixty-one (61) days prior to the earliest date on which application for judgment and order for sale may be made.
(d) Upon receiving the list described in subsection (c), the county auditor shall:
(1) prepare a list of the properties certified by the commission; and
(2) delete any property described in that list from the delinquent tax list prepared under section 1 of this chapter.
As added by P.L.87-1987, SEC.1. Amended by P.L.55-1988, SEC.10; P.L.60-1988, SEC.5; P.L.83-1989, SEC.2; P.L.31-1994, SEC.4; P.L.39-1994, SEC.3; P.L.2-1995, SEC.25; P.L.169-2006, SEC.14.

IC 6-1.1-24-1.9
"Substantial property interest of public record" defined
Sec. 1.9. As used in this chapter and IC 6-1.1-25, "substantial property interest of public record" means title to or interest in a tract possessed by a person and recorded in the office of a county recorder or available for public inspection in the office of a circuit court clerk no later than the hour and date the sale is scheduled to commence under this chapter. The term does not include a lien held by the state or a political subdivision.
As added by P.L.88-1987, SEC.1. Amended by P.L.60-1988, SEC.6; P.L.2-1997, SEC.21.

IC 6-1.1-24-2
Notice of tax sale; information required in notice; county recovery of unpaid costs; combined sale or redemption
Sec. 2. (a) In addition to the delinquency list required under section 1 of this chapter, each county auditor shall prepare a notice. The notice shall contain the following:
(1) A list of tracts or real property eligible for sale under this chapter.
(2) A statement that the tracts or real property included in the

list will be sold at public auction to the highest bidder, subject to the right of redemption.
(3) A statement that the tracts or real property will not be sold for an amount which is less than the sum of:
(A) the delinquent taxes and special assessments on each tract or item of real property;
(B) the taxes and special assessments on each tract or item of real property that are due and payable in the year of the sale, whether or not they are delinquent;
(C) all penalties due on the delinquencies;
(D) an amount prescribed by the county auditor that equals the sum of:
(i) the greater of twenty-five dollars ($25) or postage and publication costs; and
(ii) any other actual costs incurred by the county that are directly attributable to the tax sale; and
(E) any unpaid costs due under subsection (b) from a prior tax sale.
(4) A statement that a person redeeming each tract or item of real property after the sale must pay:
(A) one hundred ten percent (110%) of the amount of the minimum bid for which the tract or item of real property was offered at the time of sale if the tract or item of real property is redeemed not more than six (6) months after the date of sale;
(B) one hundred fifteen percent (115%) of the amount of the minimum bid for which the tract or item of real property was offered at the time of sale if the tract or item of real property is redeemed more than six (6) months after the date of sale;
(C) the amount by which the purchase price exceeds the minimum bid on the tract or item of real property plus ten percent (10%) per annum on the amount by which the purchase price exceeds the minimum bid; and
(D) all taxes and special assessments on the tract or item of real property paid by the purchaser after the tax sale plus interest at the rate of ten percent (10%) per annum on the amount of taxes and special assessments paid by the purchaser on the redeemed property.
(5) A statement for informational purposes only, of the location of each tract or item of real property by key number, if any, and street address, if any, or a common description of the property other than a legal description. The township assessor, or the county assessor if there is no township assessor for the township, upon written request from the county auditor, shall provide the information to be in the notice required by this subsection. A misstatement in the key number or street address does not invalidate an otherwise valid sale.
(6) A statement that the county does not warrant the accuracy of the street address or common description of the property.
(7) A statement indicating: (A) the name of the owner of each tract or item of real property with a single owner; or
(B) the name of at least one (1) of the owners of each tract or item of real property with multiple owners.
(8) A statement of the procedure to be followed for obtaining or objecting to a judgment and order of sale, that must include the following:
(A) A statement:
(i) that the county auditor and county treasurer will apply on or after a date designated in the notice for a court judgment against the tracts or real property for an amount that is not less than the amount set under subdivision (3), and for an order to sell the tracts or real property at public auction to the highest bidder, subject to the right of redemption; and
(ii) indicating the date when the period of redemption specified in IC 6-1.1-25-4 will expire.
(B) A statement that any defense to the application for judgment must be:
(i) filed with the court; and
(ii) served on the county auditor and the county treasurer;
before the date designated as the earliest date on which the application for judgment may be filed.
(C) A statement that the county auditor and the county treasurer are entitled to receive all pleadings, motions, petitions, and other filings related to the defense to the application for judgment.
(D) A statement that the court will set a date for a hearing at least seven (7) days before the advertised date and that the court will determine any defenses to the application for judgment at the hearing.
(9) A statement that the sale will be conducted at a place designated in the notice and that the sale will continue until all tracts and real property have been offered for sale.
(10) A statement that the sale will take place at the times and dates designated in the notice. Whenever the public auction is to be conducted as an electronic sale, the notice must include a statement indicating that the public auction will be conducted as an electronic sale and a description of the procedures that must be followed to participate in the electronic sale.
(11) A statement that a person redeeming each tract or item after the sale must pay the costs described in IC 6-1.1-25-2(e).
(12) If a county auditor and county treasurer have entered into an agreement under IC 6-1.1-25-4.7, a statement that the county auditor will perform the duties of the notification and title search under IC 6-1.1-25-4.5 and the notification and petition to the court for the tax deed under IC 6-1.1-25-4.6.
(13) A statement that, if the tract or item of real property is sold for an amount more than the minimum bid and the property is not redeemed, the owner of record of the tract or item of real

property who is divested of ownership at the time the tax deed is issued may have a right to the tax sale surplus.
(14) If a determination has been made under subsection (d), a statement that tracts or items will be sold together.
(15) With respect to a tract or an item of real property that is subject to sale under this chapter after June 30, 2012, and before July 1, 2013, a statement declaring whether an ordinance adopted under IC 6-1.1-37-10.1 is in effect in the county and, if applicable, an explanation of the circumstances in which penalties on the delinquent taxes and special assessments will be waived.
(b) If within sixty (60) days before the date of the tax sale the county incurs costs set under subsection (a)(3)(D) and those costs are not paid, the county auditor shall enter the amount of costs that remain unpaid upon the tax duplicate of the property for which the costs were set. The county treasurer shall mail notice of unpaid costs entered upon a tax duplicate under this subsection to the owner of the property identified in the tax duplicate.
(c) The amount of unpaid costs entered upon a tax duplicate under subsection (b) must be paid no later than the date upon which the next installment of real estate taxes for the property is due. Unpaid costs entered upon a tax duplicate under subsection (b) are a lien against the property described in the tax duplicate, and amounts remaining unpaid on the date the next installment of real estate taxes is due may be collected in the same manner that delinquent property taxes are collected.
(d) The county auditor and county treasurer may establish the condition that a tract or item will be sold and may be redeemed under this chapter only if the tract or item is sold or redeemed together with one (1) or more other tracts or items. Property may be sold together only if the tract or item is owned by the same person.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.73, SEC.1; P.L.60-1986, SEC.3; P.L.88-1987, SEC.2; P.L.89-1987, SEC.1; P.L.61-1988, SEC.1; P.L.60-1988, SEC.7; P.L.83-1989, SEC.3; P.L.50-1990, SEC.4; P.L.1-1991, SEC.48; P.L.62-1991, SEC.1; P.L.1-1992, SEC.16; P.L.69-1993, SEC.1; P.L.39-1994, SEC.4; P.L.56-1996, SEC.4; P.L.29-1998, SEC.1; P.L.139-2001, SEC.2; P.L.170-2003, SEC.1; P.L.169-2006, SEC.15; P.L.89-2007, SEC.1; P.L.146-2008, SEC.258; P.L.56-2012, SEC.2.

IC 6-1.1-24-2.1
Repealed
(Repealed by P.L.83-1989, SEC.18.)

IC 6-1.1-24-2.2
Notice of property on alternate list
Sec. 2.2. Whenever a notice required under section 2 of this chapter includes real property on the list prepared under section 1(a)(2) or 1.5(d) of this chapter, the notice must also contain a statement that: (1) the property is on the alternate list prepared under section 1(a)(2) or 1.5(d) of this chapter;
(2) if the property is not redeemed within one hundred twenty (120) days after the date of sale, the county auditor shall execute and deliver a deed for the property to the purchaser or purchaser's assignee; and
(3) if the property is offered for sale and a bid is not received for at least the amount required under section 5 of this chapter, the county auditor may execute and deliver a deed for the property to the county executive, subject to IC 6-1.1-25.
As added by P.L.87-1987, SEC.2. Amended by P.L.83-1989, SEC.4; P.L.169-2006, SEC.16.

IC 6-1.1-24-3
Notice of auction sale
Sec. 3. (a) When real property is eligible for sale under this chapter, the county auditor shall post a copy of the notice required by sections 2 and 2.2 of this chapter at a public place of posting in the county courthouse or in another public county building at least twenty-one (21) days before the earliest date of application for judgment. In addition, the county auditor shall, in accordance with IC 5-3-1-4, publish the notice required in sections 2 and 2.2 of this chapter once each week for three (3) consecutive weeks before the earliest date on which the application for judgment may be made. The expenses of this publication shall be paid out of the county general fund without prior appropriation.
(b) At least twenty-one (21) days before the application for judgment is made, the county auditor shall mail a copy of the notice required by sections 2 and 2.2 of this chapter by certified mail, return receipt requested, to any mortgagee who annually requests, by certified mail, a copy of the notice. However, the failure of the county auditor to mail this notice or its nondelivery does not affect the validity of the judgment and order.
(c) The notices mailed under this section and the advertisement published under section 4(b) of this chapter are considered sufficient notice of the intended application for judgment and of the sale of real property under the order of the court.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.74, SEC.2; P.L.87-1987, SEC.3; P.L.83-1989, SEC.5; P.L.50-1990, SEC.5; P.L.39-1994, SEC.5; P.L.29-1998, SEC.2; P.L.139-2001, SEC.3; P.L.169-2006, SEC.17.

IC 6-1.1-24-3.5
Repealed
(Repealed by P.L.50-1990, SEC.15.)

IC 6-1.1-24-4
Notice of sale to owner; other notices; listing of properties on tax sale record
Sec. 4. (a) Not less than twenty-one (21) days before the earliest

date on which the application for judgment and order for sale of real property eligible for sale may be made, the county auditor shall send a notice of the sale by certified mail, return receipt requested, to:
(1) the owner of record of real property with a single owner; or
(2) at least one (1) of the owners, as of the date of certification, of real property with multiple owners;
at the last address of the owner for the property as indicated in the records of the county auditor on the date that the tax sale list is certified. In addition, the county auditor shall mail a duplicate notice to the owner of record, as described in subdivisions (1) and (2), by first class mail to the owners from whom the certified mail return receipt was not signed and returned. Additionally, the county auditor may determine that mailing a first class notice to or serving a notice on the property is a reasonable step to notify the owner, if the address of the owner is not the same address as the physical location of the property. If both notices are returned due to incorrect or insufficient addresses, the county auditor shall research the county auditor records to determine a more complete or accurate address. If a more complete or accurate address is found, the county auditor shall resend the notices to the address that is found in accordance with this section. Failure to obtain a more complete or accurate address does not invalidate an otherwise valid sale. The county auditor shall prepare the notice in the form prescribed by the state board of accounts. The notice must set forth the key number, if any, of the real property and a street address, if any, or other common description of the property other than a legal description. The notice must include the statement set forth in section 2(a)(4) of this chapter. With respect to a tract or an item of real property that is subject to sale under this chapter after June 30, 2012, and before July 1, 2013, the notice must include a statement declaring whether an ordinance adopted under IC 6-1.1-37-10.1 is in effect in the county and, if applicable, an explanation of the circumstances in which penalties on the delinquent taxes and special assessments will be waived. The county auditor must present proof of this mailing to the court along with the application for judgment and order for sale. Failure by an owner to receive or accept the notice required by this section does not affect the validity of the judgment and order. The owner of real property shall notify the county auditor of the owner's correct address. The notice required under this section is considered sufficient if the notice is mailed to the address or addresses required by this section.
(b) In addition to the notice required under subsection (a) for real property on the list prepared under section 1(a)(2) or 1.5(d) of this chapter, the county auditor shall prepare and mail the notice required under section 2.2 of this chapter no later than forty-five (45) days after the county auditor receives the certified list from the county treasurer under section 1(a) of this chapter.
(c) On or before the day of sale, the county auditor shall list, on the tax sale record required by IC 6-1.1-25-8, all properties that will be offered for sale.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.73-1987,

SEC.5; P.L.89-1987, SEC.2; P.L.87-1987, SEC.4; P.L.55-1988, SEC.11; P.L.60-1988, SEC.8; P.L.83-1989, SEC.7; P.L.39-1994, SEC.6; P.L.139-2001, SEC.4; P.L.169-2006, SEC.18; P.L.89-2007, SEC.2; P.L.56-2012, SEC.3.

IC 6-1.1-24-4.1
Repealed
(Repealed by P.L.169-2006, SEC.83.)

IC 6-1.1-24-4.2
Repealed
(Repealed by P.L.83-1989, SEC.18.)

IC 6-1.1-24-4.5
Urban homesteading agency; list of real property with delinquent taxes
Sec. 4.5. (a) The county auditor shall also provide those agencies under IC 36-7-17, in that county, with a list of tracts or items of real property on which one (1) or more installments of taxes is delinquent by June 15 of the year following the date the delinquency occurred.
(b) This subsection applies to a county having a consolidated city. The county auditor shall prepare a list of tracts or items of real properties for which at least one (1) installment of taxes is delinquent at least ten (10) months. The auditor shall submit a copy of this list to the metropolitan development commission no later than one hundred six (106) days prior to the date on which application for judgment and order for sale is made.
(Formerly: Acts 1975, P.L.195, SEC.5.) As amended by Acts 1981, P.L.11, SEC.25; P.L.87-1987, SEC.6; P.L.55-1988, SEC.12; P.L.60-1988, SEC.10; P.L.83-1989, SEC.8; P.L.50-1990, SEC.6.

IC 6-1.1-24-4.6
Corrected delinquency list; county auditor affidavit; application for judgment and application for sale as cause of action; defenses
Sec. 4.6. (a) On the day on which the application for judgment and order for sale is made, the county treasurer shall report to the county auditor all of the tracts and real property listed in the notice required by section 2 of this chapter upon which all delinquent taxes and special assessments, all penalties due on the delinquencies, any unpaid costs due from a prior tax sale, and the amount due under section 2(a)(3)(D) of this chapter have been paid up to that time. The county auditor, assisted by the county treasurer, shall compare and correct the list, removing tracts and real property for which all delinquencies have been paid, and shall make and subscribe an affidavit in substantially the following form:
State of Indiana )
) ss
County of ____________ )
I, ______________, treasurer of the county of __________, and I, _______________, auditor of the county of ___________, do

solemnly affirm that the foregoing is a true and correct list of the real property within the county of ___________ upon which have remained delinquent uncollected taxes, special assessments, penalties and costs, as required by law for the time periods set forth, to the best of my knowledge and belief.
______________________
County Treasurer
______________________
County Auditor
Dated ____________
I, _____________, auditor of the county of ____________, do solemnly affirm that notice of the application for judgment and order for sale was mailed via certified mail to the owners on the foregoing list, and publication made, as required by law.
_____________________
County Auditor
Dated ____________
(b) Application for judgment and order for sale shall be made as one (1) cause of action to any court of competent jurisdiction jointly by the county treasurer and county auditor. The application shall include the names of at least one (1) of the owners of each tract or item of real property, the dates of mailing of the notice required by sections 2 and 2.2 of this chapter, the dates of publication required by section 3 of this chapter, and the affidavit and corrected list as provided in subsection (a).
(c) Any defense to the application for judgment and order of sale shall be filed with the court on or before the earliest date on which the application may be made as set forth in the notice required under section 2 of this chapter. The county auditor and the county treasurer for the county where the real property is located are entitled to receive all pleadings, motions, petitions, and other filings related to a defense to the application for judgment and order of sale.
As added by P.L.83-1989, SEC.9. Amended by P.L.50-1990, SEC.7; P.L.39-1994, SEC.7; P.L.169-2006, SEC.19; P.L.89-2007, SEC.3.

IC 6-1.1-24-4.7
Judgment and order of sale; defense; form of judgment and order; jurisdiction; official irregularities
Sec. 4.7. (a) No later than fifteen (15) days before the advertised date of the tax sale, the court shall examine the list of tracts and real property as provided under section 4.6 of this chapter. No later than three (3) days before the advertised date of the tax sale, the court shall enter judgment for those taxes, special assessments, penalties, and costs that appear to be due. This judgment is considered as a judgment against each tract or item of real property for each kind of tax, special assessment, penalty, or cost included in it. The affidavit provided under section 4.6 of this chapter is prima facie evidence of delinquency for purposes of proceedings under this section. The court shall also direct the clerk to prepare and enter an order for the sale of those tracts and real property against which judgment is

entered.
(b) Not later than seven (7) days before the advertised date of the tax sale, the court shall conduct a hearing. At the hearing, the court shall hear any defense offered by any person interested in any of the tracts or items of real property to the entry of judgment against them, hear and determine the matter in a summary manner, without pleadings, and enter its judgment. The court shall enter a judgment under this subsection not later than three (3) days before the advertised date of the tax sale. The objection must be in writing, and no person may offer any defense unless the writing specifying the objection is accompanied by an original or a duplicate tax receipt or other supporting documentation. At least seven (7) days before the date set for the hearing, notice of the date, time, and place of the hearing shall be provided by the court to any person filing a defense to the application for judgment and order of sale.
(c) If judgment is entered in favor of the respondent under these proceedings or if judgment is not entered for any particular tract, part of a tract, or items of real property because of an unresolved objection made under subsection (b), the court shall remove those tracts, parts of tracts, or items of real property from the list of tracts and real property provided under section 4.6 of this chapter.
(d) A judgment and order for sale shall contain the final listing of affected properties and the name of at least one (1) of the owners of each tract or item of real property, and shall substantially follow this form:
"Whereas, notice has been given of the intended application for a judgment against these tracts and real property, and no sufficient defense has been made or cause has been shown why judgment should not be entered against these tracts for taxes, and real property special assessments, penalties, and costs due and unpaid on them, therefore it is considered by the court that judgment is hereby entered against the below listed tracts and real property in favor of the state of Indiana for the amount of taxes, special assessments, penalties, and costs due severally on them; and it is ordered by the court that the several tracts or items of real property be sold as the law directs. Payments for taxes, special assessments, penalties, and costs made after this judgment but before the sale shall reduce the judgment accordingly.".
(e) The order of the court constitutes the list of tracts and real property that shall be offered for sale under section 5 of this chapter.
(f) The court that enters judgment under this section shall retain exclusive continuing supervisory jurisdiction over all matters and claims relating to the tax sale.
(g) No error or informality in the proceedings of any of the officers connected with the assessment, levying, or collection of the taxes that does not affect the substantial justice of the tax itself shall invalidate or in any manner affect the tax or the assessment, levying, or collection of the tax.
(h) Any irregularity, informality, omission, or defective act of one

(1) or more officers connected with the assessment or levying of the taxes may be, in the discretion of the court, corrected, supplied, and made to conform to law by the court, or by the officer (in the presence of the court).
As added by P.L.83-1989, SEC.10. Amended by P.L.50-1990, SEC.8; P.L.39-1994, SEC.8; P.L.169-2006, SEC.20.

IC 6-1.1-24-5
Conduct of sale; parcels subject to sale; minimum sale price; sale of vacant or abandoned property; sale by electronic means
Sec. 5. (a) When a tract or an item of real property is subject to sale under this chapter, it must be sold in compliance with this section.
(b) The sale must:
(1) be held at the times and place stated in the notice of sale; and
(2) not extend beyond one hundred seventy-one (171) days after the list containing the tract or item of real property is certified to the county auditor.
(c) A tract or an item of real property may not be sold under this chapter to collect:
(1) delinquent personal property taxes; or
(2) taxes or special assessments which are chargeable to other real property.
(d) A tract or an item of real property may not be sold under this chapter if all the delinquent taxes, penalties, and special assessments on the tract or an item of real property and the amount prescribed by section 2(a)(3)(D) of this chapter, reflecting the costs incurred by the county due to the sale, are paid before the time of sale.
(e) The county treasurer shall sell the tract or item of real property, subject to the right of redemption, to the highest bidder at public auction whose bid is at least the minimum bid specified in subsection (f) or (g), as applicable.
(f) Except as provided in subsection (g), a tract or an item of real property may not be sold for an amount which is less than the sum of:
(1) the delinquent taxes and special assessments on each tract or item of real property;
(2) the taxes and special assessments on each tract or item of real property that are due and payable in the year of the sale, regardless of whether the taxes and special assessments are delinquent;
(3) all penalties which are due on the delinquencies;
(4) the amount prescribed by section 2(a)(3)(D) of this chapter reflecting the costs incurred by the county due to the sale;
(5) any unpaid costs which are due under section 2(b) of this chapter from a prior tax sale; and
(6) other reasonable expenses of collection, including title search expenses, uniform commercial code expenses, and reasonable attorney's fees incurred by the date of the sale. The amount of penalties due on the delinquencies under subdivision (3) must be adjusted in accordance with IC 6-1.1-37-10.1, if applicable.
(g) If an ordinance adopted under section 15(a) of this chapter is in effect in the county in which a tract or an item of real property is located, the tract or item of real property may not be sold for an amount that is less than the lesser of:
(1) the amount determined under subsection (f); or
(2) seventy-five percent (75%) of the gross assessed value of the tract or item of real property, as determined on the most recent assessment date.
(h) For purposes of the sale, it is not necessary for the county treasurer to first attempt to collect the real property taxes or special assessments out of the personal property of the owner of the tract or real property.
(i) The county auditor shall serve as the clerk of the sale.
(j) Real property certified to the county auditor under section 1(a)(2) of this chapter must be offered for sale in a different phase of the tax sale or on a different day of the tax sale than the phase or day during which other real property is offered for sale.
(k) The public auction required under subsection (e) may be conducted by electronic means, at the option of the county treasurer. The electronic sale must comply with the other statutory requirements of this section. If an electronic sale is conducted under this subsection, the county treasurer shall provide access to the electronic sale by providing computer terminals open to the public at a designated location. A county treasurer who elects to conduct an electronic sale may receive electronic payments and establish rules necessary to secure the payments in a timely fashion. The county treasurer may not add an additional cost of sale charge to a parcel for the purpose of conducting the electronic sale.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.73, SEC.2; P.L.60-1986, SEC.5; P.L.88-1987, SEC.4; P.L.60-1988, SEC.11; P.L.83-1989, SEC.11; P.L.50-1990, SEC.9; P.L.68-1993, SEC.5; P.L.39-1994, SEC.9; P.L.139-2001, SEC.5; P.L.169-2006, SEC.21; P.L.89-2007, SEC.4; P.L.56-2012, SEC.4.

IC 6-1.1-24-5.2
Repealed
(Repealed by P.L.1-2002, SEC.172.)

IC 6-1.1-24-5.3
Persons barred from purchasing tracts offered for sale; signed statement required; forfeiture
Sec. 5.3. (a) This section applies to the following:
(1) A person who:
(A) owns a fee interest, a life estate interest, or the equitable interest of a contract purchaser in an unsafe building or unsafe premises in the county in which a sale is held under this chapter; and (B) is subject to an order issued under IC 36-7-9-5(a)(2), IC 36-7-9-5(a)(3), IC 36-7-9-5(a)(4), or IC 36-7-9-5(a)(5) regarding which the conditions set forth in IC 36-7-9-10(a)(1) through IC 36-7-9-10(a)(4) exist.
(2) A person who:
(A) owns a fee interest, a life estate interest, or the equitable interest of a contract purchaser in an unsafe building or unsafe premises in the county in which a sale is held under this chapter; and
(B) is subject to an order issued under IC 36-7-9-5(a), other than an order issued under IC 36-7-9-5(a)(2), IC 36-7-9-5(a)(3), IC 36-7-9-5(a)(4), or IC 36-7-9-5(a)(5), regarding which the conditions set forth in IC 36-7-9-10(b)(1) through IC 36-7-9-10(b)(4) exist.
(3) A person who is the defendant in a court action brought under IC 36-7-9-18, IC 36-7-9-19, IC 36-7-9-20, IC 36-7-9-21, or IC 36-7-9-22 in the county in which a sale is held under this chapter that has resulted in a judgment in favor of the plaintiff and the unsafe condition that caused the action to be brought has not been corrected.
(4) A person who has any of the following relationships to a person, partnership, corporation, or legal entity described in subdivisions (1), (2), or (3);
(A) A partner of a partnership.
(B) An officer or majority stockholder of a corporation.
(C) The person who directs the activities or has a majority ownership in a legal entity other than a partnership or corporation.
(5) A person who, in the county in which a sale is held under this chapter, owes:
(A) delinquent taxes;
(B) special assessments;
(C) penalties;
(D) interest; or
(E) costs directly attributable to a prior tax sale;
on a tract or an item of real property listed under section 1 of this chapter.
(6) A person who owns a fee interest, a life estate interest, or the equitable interest of a contract purchaser in a vacant or abandoned structure subject to an enforcement order under IC 32-30-6, IC 32-30-7, IC 32-30-8, or IC 36-7-9.
(7) A person who is an agent of the person described in this subsection.
(b) A person subject to this section may not purchase a tract offered for sale under section 5 or 6.1 of this chapter. However, this section does not prohibit a person from bidding on a tract that is owned by the person and offered for sale under section 5 of this chapter.
(c) The county treasurer shall require each person who will be bidding at the tax sale to sign a statement in a form substantially

similar to the following:
"Indiana law prohibits a person who owes delinquent taxes, special assessments, penalties, interest, or costs directly attributable to a prior tax sale, from purchasing tracts or items of real property at a tax sale. I hereby affirm under the penalties for perjury that I do not owe delinquent taxes, special assessments, penalties, interest, costs directly attributable to a prior tax sale, amounts from a final adjudication in favor of a political subdivision in this county, any civil penalties imposed for the violation of a building code or ordinance of this county, or any civil penalties imposed by a health department in this county. Further, I hereby acknowledge that any successful bid I make in violation of this statement is subject to forfeiture. In the event of forfeiture, the amount of my bid shall be applied to the delinquent taxes, special assessments, penalties, interest, costs, judgments, or civil penalties I owe, and a certificate will be issued to the county executive.".
(d) If a person purchases a tract that the person was not eligible to purchase under this section, the sale of the property is subject to forfeiture. If the county treasurer determines or is notified not more than six (6) months after the date of the sale that the sale of the property should be forfeited, the county treasurer shall:
(1) notify the person in writing that the sale is subject to forfeiture if the person does not pay the amounts that the person owes within thirty (30) days of the notice;
(2) if the person does not pay the amounts that the person owes within thirty (30) days after the notice, apply the surplus amount of the person's bid to the person's delinquent taxes, special assessments, penalties, and interest;
(3) remit the amounts owed from a final adjudication or civil penalties in favor of a political subdivision to the appropriate political subdivision; and
(4) notify the county auditor that the sale has been forfeited.
Upon being notified that a sale has been forfeited, the county auditor shall issue a certificate to the county executive under section 6 of this chapter.
(e) A county treasurer may decline to forfeit a sale under this section because of inadvertence or mistake, lack of actual knowledge by the bidder, substantial harm to other parties with interests in the tract or item of real property, or other substantial reasons. If the treasurer declines to forfeit a sale, the treasurer shall:
(1) prepare a written statement explaining the reasons for declining to forfeit the sale; and
(2) retain the written statement as an official record.
(f) If a sale is forfeited under this section and the tract or item of real property is redeemed from the sale, the county auditor shall deposit the amount of the redemption into the county general fund and notify the county executive of the redemption. Upon being notified of the redemption, the county executive shall surrender the certificate to the county auditor. As added by P.L.98-2000, SEC.4. Amended by P.L.1-2002, SEC.24; P.L.169-2006, SEC.22; P.L.88-2009, SEC.1.

IC 6-1.1-24-5.5
Repealed
(Repealed by P.L.169-2006, SEC.83.)

IC 6-1.1-24-5.6
Repealed
(Repealed by P.L.1-2002, SEC.172.)

IC 6-1.1-24-6
Lien by county; tax sale certificate
Sec. 6. (a) When a tract or an item of real property is offered for sale under this chapter and an amount is not received equal to or in excess of the minimum sale price prescribed in section 5 of this chapter, the county executive acquires a lien in the amount of the minimum sale price. This lien attaches on the day after the last date on which the tract or item was offered for sale.
(b) When a county executive acquires a lien under this section, the county auditor shall issue a tax sale certificate to the county executive in the manner provided in section 9 of this chapter. The county auditor shall date the certificate the day that the county executive acquires the lien. When a county executive acquires a certificate under this section, the county executive has the same rights as a purchaser.
(c) When a lien is acquired by a county executive under this section, no money shall be paid by the county executive. However, each of the taxing units having an interest in the taxes on the tract shall be charged with the full amount of all delinquent taxes due them.
(d) This section shall apply to any tract or an item of real property offered for sale under this chapter in 2006, and an amount was not received equal to or in excess of the minimum sale price prescribed in section 5 of this chapter, if the county executive finds that the tract or item of real property meets the definition of a brownfield as set forth in IC 13-11-2-19.3.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.60-1988, SEC.12; P.L.50-1990, SEC.10; P.L.39-1994, SEC.11; P.L.170-2003, SEC.2; P.L.169-2006, SEC.23; P.L.89-2007, SEC.5; P.L.56-2012, SEC.5.

IC 6-1.1-24-6.1
Public sale by county executive of certificates of sale; notice
Sec. 6.1. (a) The county executive may do the following:
(1) By resolution, identify properties:
(A) that are described in section 6.7(a) of this chapter; and
(B) concerning which the county executive desires to offer to the public the certificates of sale acquired by the county executive under section 6 of this chapter. (2) In conformity with IC 5-3-1-4, publish:
(A) notice of the date, time, and place for a public sale; and
(B) a listing of parcels on which certificates will be offered by parcel number and minimum bid amount;
once each week for three (3) consecutive weeks, with the final advertisement being not less than thirty (30) days before the sale date. The expenses of the publication shall be paid out of the county general fund.
(3) Sell each certificate of sale covered by the resolution for a price that:
(A) is less than the minimum sale price prescribed by section 5 of this chapter; and
(B) includes any costs to the county executive directly attributable to the sale of the certificate of sale.
(b) Notice of the list of properties prepared under subsection (a) and the date, time, and place for the public sale of the certificates of sale shall be published in accordance with IC 5-3-1. The notice must:
(1) include a description of the property by parcel number and common address;
(2) specify that the county executive will accept bids for the certificates of sale for the price referred to in subsection (a)(3);
(3) specify the minimum bid for each parcel;
(4) include a statement that a person redeeming each tract or item of real property after the sale of the certificate must pay:
(A) the amount of the minimum bid under section 5 of this chapter for which the tract or item of real property was last offered for sale;
(B) ten percent (10%) of the amount for which the certificate is sold;
(C) the attorney's fees and costs of giving notice under IC 6-1.1-25-4.5;
(D) the costs of a title search or of examining and updating the abstract of title for the tract or item of real property;
(E) all taxes and special assessments on the tract or item of real property paid by the purchaser after the sale of the certificate plus interest at the rate of ten percent (10%) per annum on the amount of taxes and special assessments paid by the purchaser on the redeemed property; and
(F) all costs of sale, advertising costs, and other expenses of the county directly attributable to the sale of certificates of sale; and
(5) include a statement that, if the certificate is sold for an amount more than the minimum bid under section 5 of this chapter for which the tract or item of real property was last offered for sale and the property is not redeemed, the owner of record of the tract or item of real property who is divested of ownership at the time the tax deed is issued may have a right to the tax sale surplus.
As added by P.L.170-2003, SEC.3. Amended by P.L.169-2006, SEC.24; P.L.89-2007, SEC.6; P.L.73-2010, SEC.2; P.L.56-2012,

SEC.6.

IC 6-1.1-24-6.3
Conditions of sale of certificates of sale
Sec. 6.3. (a) The sale of certificates of sale under this chapter must be held at the time and place stated in the notice of sale.
(b) A certificate of sale may not be sold under this chapter if the following are paid before the time of sale:
(1) All the delinquent taxes, penalties, and special assessments on the tract or an item of real property.
(2) The amount prescribed by section 2(a)(3)(D) of this chapter, reflecting the costs incurred by the county due to the sale.
(c) The county executive shall sell the certificate of sale, subject to the right of redemption, to the highest bidder at public auction. The public auction may be conducted as an electronic sale in conformity with section 5(k) of this chapter.
(d) The county auditor shall serve as the clerk of the sale.
As added by P.L.170-2003, SEC.4. Amended by P.L.169-2006, SEC.25; P.L.89-2007, SEC.7; P.L.56-2012, SEC.7.

IC 6-1.1-24-6.4
Distribution of proceeds of sale of certificates of sale; tax sale surplus fund; county auditor duty on assignment of certificate
Sec. 6.4. (a) When a certificate of sale is sold under this chapter, the purchaser at the sale shall immediately pay the amount of the bid to the county treasurer. The county treasurer shall apply the payment in the following manner:
(1) First, to the taxes, special assessments, penalties, and costs described in section 5(f) of this chapter.
(2) Second, to other delinquent property taxes in the manner provided in IC 6-1.1-23-5(b).
(3) Third, to a separate "tax sale surplus fund".
(b) The:
(1) owner of record of the real property at the time the tax deed is issued who is divested of ownership by the issuance of a tax deed; or
(2) purchaser of the certificate or the purchaser's assignee, upon redemption of the tract or item of real property;
may file a verified claim for money that is deposited in the tax sale surplus fund. If the claim is approved by the county auditor and the county treasurer, the county auditor shall issue a warrant to the claimant for the amount due.
(c) An amount deposited in the tax sale surplus fund shall be transferred by the county auditor to the county general fund and may not be disbursed under subsection (b) if it is claimed more than three (3) years after the date of its receipt.
(d) Upon the assignment of the certificate of sale to the purchaser, the county auditor shall indicate on the certificate the amount for which the certificate of sale was sold.
As added by P.L.170-2003, SEC.5. Amended by P.L.56-2012, SEC.8.
IC 6-1.1-24-6.5
Repealed
(Repealed by P.L.169-2006, SEC.83.)

IC 6-1.1-24-6.6
Repealed
(Repealed by P.L.1-2002, SEC.172.)

IC 6-1.1-24-6.7
List of properties; proposed transfer of properties; hearing; resolution by county commissioners; receipt of property by nonprofit corporation; deeds
Sec. 6.7. (a) The county executive may:
(1) by resolution, identify the property described under section 6 of this chapter that the county executive desires to transfer to a nonprofit corporation for use for the public good; and
(2) set a date, time, and place for a public hearing to consider the transfer of the property to a nonprofit corporation.
(b) Notice of the property identified under subsection (a) and the date, time, and place for the hearing on the proposed transfer of the property on the list shall be published in accordance with IC 5-3-1. The notice must include a description of the property by:
(1) legal description; and
(2) parcel number or street address, or both.
The notice must specify that the county executive will accept applications submitted by nonprofit corporations as provided in subsection (d) and hear any opposition to a proposed transfer.
(c) After the hearing set under subsection (a), the county executive shall by resolution make a final determination concerning:
(1) the properties that are to be transferred to a nonprofit corporation;
(2) the nonprofit corporation to which each property is to be transferred; and
(3) the terms and conditions of the transfer.
(d) To be eligible to receive property under this section, a nonprofit corporation must file an application with the county executive. The application must state the property that the corporation desires to acquire, the use to be made of the property, and the time period anticipated for implementation of the use. The application must be accompanied by documentation verifying the nonprofit status of the corporation and be signed by an officer of the corporation. If more than one (1) application for a single property is filed, the county executive shall determine which application is to be accepted based on the benefit to be provided to the public and the neighborhood and the suitability of the stated use for the property and the surrounding area.
(e) After the hearing set under subsection (a) and the final determination of properties to be transferred under subsection (c), the county executive, on behalf of the county, shall cause all delinquent taxes, special assessments, penalties, interest, and costs of sale to be

removed from the tax duplicate and the county auditor to prepare a deed transferring the property to the nonprofit corporation. The deed shall provide for:
(1) the use to be made of the property;
(2) the time within which the use must be implemented and maintained;
(3) any other terms and conditions that are established by the county executive; and
(4) the reversion of the property to the county executive if the grantee nonprofit corporation fails to comply with the terms and conditions.
If the grantee nonprofit corporation fails to comply with the terms and conditions of the transfer and title to the property reverts to the county executive, the property may be retained by the county executive or disposed of under any of the provisions of this chapter or IC 6-1.1-24, or both.
As added by P.L.39-1994, SEC.13. Amended by P.L.169-2006, SEC.26; P.L.1-2007, SEC.49.

IC 6-1.1-24-6.8
Procedures for incorporating parcel not sold in tax sale into adjacent parcel; exemption
Sec. 6.8. (a) For purposes of this section, in a county containing a consolidated city "county executive" refers to the board of commissioners of the county as provided in IC 36-3-3-10.
(b) As used in this section, "vacant parcel" refers to a parcel that satisfies all the following:
(1) A lien has been acquired on the parcel under section 6(a) of this chapter.
(2) The parcel is unimproved on the date the parcel is offered for sale under this chapter.
(3) The construction of a structure intended for residential use on the parcel is permitted by law.
(4) On the date the parcel is offered for sale under this chapter, the parcel is contiguous to one (1) or more parcels that satisfy the following:
(A) One (1) or more of the following are located on the contiguous parcel:
(i) A structure occupied for residential use.
(ii) A structure used in conjunction with a structure occupied for residential use.
(B) The contiguous parcel is eligible for the standard deduction under IC 6-1.1-12-37.
(c) The county legislative body may, by ordinance, establish criteria for the identification of vacant parcels to be offered for sale under this section. The criteria may include the following:
(1) Limitations on the use of the parcel under local zoning and land use requirements.
(2) Minimum parcel area sufficient for construction of improvements. (3) Any other factor considered appropriate by the county legislative body.
In a county containing a consolidated city, the county legislative body may adopt an ordinance under this subsection only upon recommendation by the board of commissioners provided in IC 36-3-3-10.
(d) If the county legislative body adopts an ordinance under subsection (c), the county executive shall for each tax sale:
(1) by resolution, identify each vacant parcel that the county executive desires to sell under this section; and
(2) subject to subsection (e), give written notice to the owner of record of each parcel referred to in subsection (b)(4) that is contiguous to the vacant parcel.
(e) The notice under subsection (d)(2) with respect to each vacant parcel must include at least the following:
(1) A description of the vacant parcel by:
(A) legal description; and
(B) parcel number or street address, or both.
(2) Notice that the county executive will accept written applications from owners of parcels described in subsection (b)(4) as provided in subsection (f).
(3) Notice of the deadline for applications referred to in subdivision (2) and of the information to be included in the applications.
(4) Notice that the vacant parcel will be sold to the successful applicant for one dollar ($1).
(5) Notice of the exemption provisions of subsection (l).
(f) To be eligible to purchase a vacant parcel under this section, the owner of a contiguous parcel referred to in subsection (b)(4) must file a written application with the county executive. The application must:
(1) identify the vacant parcel that the applicant desires to purchase; and
(2) include any other information required by the county executive.
(g) If more than one (1) application to purchase a single vacant parcel is filed with the county executive, the county executive shall conduct a drawing between or among the applicants in which each applicant has an equal chance to be selected as the transferee of the vacant parcel.
(h) The county executive shall by resolution make a final determination concerning the vacant parcels that are to be sold under this section.
(i) After the final determination of vacant parcels to be sold under subsection (h), the county executive shall:
(1) on behalf of the county, cause all delinquent taxes, special assessments, penalties, interest, and costs of sale with respect to the vacant parcels to be removed from the tax duplicate;
(2) give notice of the final determination to:
(A) the successful applicant; (B) the county auditor; and
(C) the township assessor, or the county assessor if there is no township assessor for the township.
(j) Upon receipt of notice under subsection (i)(2):
(1) the county auditor shall:
(A) collect the purchase price from each successful applicant; and
(B) subject to subsection (k), prepare a deed transferring each vacant parcel to the successful applicant; and
(2) the township assessor or county assessor shall consolidate each vacant parcel sold and the contiguous parcel owned by the successful applicant into a single parcel.
(k) The county auditor shall include in the deed prepared under subsection (j)(1)(B) reference to the exemption under subsection (l).
(l) Except as provided in subsection (m), each consolidated parcel referred to in subsection (j)(2) is entitled to an exemption from property taxation beginning on the assessment date that next succeeds the consolidation in the amount of the assessed value at the time of consolidation of the vacant parcel that was subject to the consolidation.
(m) The exemption under subsection (l) is terminated as of the assessment date that next succeeds the earlier of the following:
(1) Five (5) years after the transfer of title to the successful applicant.
(2) The first transfer of title to the consolidated parcel that occurs after the consolidation.
As added by P.L.98-2010, SEC.2.

IC 6-1.1-24-7
Payment of sale price; application of payment; tax sale surplus fund; claims procedure; fund transfers; invalidity of sale
Sec. 7. (a) When real property is sold under this chapter, the purchaser at the sale shall immediately pay the amount of the bid to the county treasurer. The county treasurer shall apply the payment in the following manner:
(1) first, to the taxes, special assessments, penalties, and costs described in section 5(f) of this chapter;
(2) second, to other delinquent property taxes in the manner provided in IC 6-1.1-23-5(b); and
(3) third, to a separate "tax sale surplus fund".
(b) If:
(1) a tract or an item of real property sold under section 5 of this chapter is located in a county in which an ordinance adopted under section 15 of this chapter is in effect in the county; and
(2) the sales price of the tract or item of real property is less than the amount specified in section 5(f) of this chapter;
in addition to the application of any payment received under subsection (a)(1), each taxing unit having an interest in the taxes on the tract shall be charged with the part of the tax due to the taxing unit equal to an amount that bears the same relationship to the tax

due to the taxing unit as the amount determined under section 5(f) of this chapter minus the selling price bears to the amount determined under section 5(f) of this chapter.
(c) The:
(1) owner of record of the real property at the time the tax deed is issued who is divested of ownership by the issuance of a tax deed; or
(2) tax sale purchaser or purchaser's assignee, upon redemption of the tract or item of real property;
may file a verified claim for money which is deposited in the tax sale surplus fund. If the claim is approved by the county auditor and the county treasurer, the county auditor shall issue a warrant to the claimant for the amount due.
(d) If the person who claims money deposited in the tax sale surplus fund under subsection (c) is:
(1) a person described in subsection (c)(1) who acquired the property from a delinquent taxpayer after the property was sold at a tax sale under this chapter; or
(2) a person not described in subsection (c)(1), including a person who acts under a power of attorney executed by the person described in subsection (c)(1);
the county auditor may issue a warrant to the person only as directed by the court having jurisdiction over the tax sale of the parcel for which the surplus claim is made.
(e) A court may direct the issuance of a warrant only:
(1) on petition by the claimant; and
(2) within three (3) years after the date of sale of the parcel in the tax sale.
(f) An amount deposited in the tax sale surplus fund shall be transferred by the county auditor to the county general fund and may not be disbursed under subsection (c) if it is not claimed within the three (3) year period after the date of its receipt.
(g) If an amount applied to taxes under this section is later paid out of the county general fund to the purchaser or the purchaser's successor due to the invalidity of the sale, all the taxes shall be reinstated and recharged to the tax duplicate and collected in the same manner as if the property had not been offered for sale.
(h) When a refund is made to any purchaser or purchaser's successor by reason of the invalidity of a sale, the county auditor shall, at the December settlement immediately following the refund, deduct the amount of the refund from the gross collections in the taxing district in which the land lies and shall pay that amount into the county general fund.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.50-1990, SEC.11; P.L.88-1995, SEC.2; P.L.56-1996, SEC.5; P.L.139-2001, SEC.6; P.L.1-2003, SEC.28; P.L.97-2004, SEC.22; P.L.73-2010, SEC.3; P.L.56-2012, SEC.9.

IC 6-1.1-24-7.5
Limitations on agreements for recovery of money deposited in the

tax sale surplus fund
Sec. 7.5. (a) For purposes of this section, "property owner" refers to the owner of record of real property at the time the tax deed is issued and who is divested of ownership by the issuance of the tax deed.
(b) If a property owner enters into an agreement on or after May 1, 2010, that has the primary purpose of paying compensation to locate, deliver, recover, or assist in the recovery of money deposited in the tax sale surplus fund under section 7(a)(3) of this chapter with respect to real property as a result of a tax sale, the agreement is valid only if the agreement:
(1) requires payment of compensation of not more than ten percent (10%) of the amount collected from the tax sale surplus fund with respect to the real property, unless the amount collected is fifty dollars ($50) or less;
(2) is in writing;
(3) is signed by the property owner; and
(4) clearly sets forth:
(A) the amount deposited in the tax sale surplus fund under section 7(a)(3) of this chapter with respect to the real property; and
(B) the value of the property owner's share of the amount collected from the tax sale surplus fund with respect to the real property after the compensation is deducted.
As added by P.L.73-2010, SEC.4.

IC 6-1.1-24-8
Failure to pay bid; effect
Sec. 8. When one who purchases real property at a tax sale fails to pay the bid, the real property shall again be offered for sale. A purchaser who fails to pay the bid shall pay a civil penalty of twenty-five percent (25%) of the amount of the bid. The county prosecuting attorney shall initiate an action in the name of the state treasurer to recover the civil penalty. Amounts collected under this section shall be deposited in the county general fund.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.139-2001, SEC.7; P.L.89-2007, SEC.8.

IC 6-1.1-24-9
Certificate of sale; contents; purchaser's lien; assignments
Sec. 9. (a) Immediately after a tax sale purchaser pays the bid, as evidenced by the receipt of the county treasurer, or immediately after the county acquires a lien under section 6 of this chapter, the county auditor shall deliver a certificate of sale to the purchaser or to the county or to the city. The certificate shall be signed by the auditor and registered in the auditor's office. The certificate shall contain:
(1) a description of real property that corresponds to the description used on the notice of sale;
(2) the name of:
(A) the owner of record at the time of the sale of real

property with a single owner; or
(B) at least one (1) of the owners of real property with multiple owners;
(3) the mailing address of the owner of the real property sold as indicated in the records of the county auditor;
(4) the name of the purchaser;
(5) the date of sale;
(6) the amount for which the real property was sold;
(7) the amount of the minimum bid for which the tract or real property was offered at the time of sale as required by section 5 of this chapter;
(8) the date when the period of redemption specified in IC 6-1.1-25-4 will expire;
(9) the court cause number under which judgment was obtained; and
(10) the street address, if any, or common description of the real property.
(b) When a certificate of sale is issued under this section, the purchaser acquires a lien against the real property for the entire amount paid. The lien of the purchaser is superior to all liens against the real property which exist at the time the certificate is issued.
(c) A certificate of sale is assignable. However, an assignment is not valid unless it is endorsed on the certificate of sale, acknowledged before an officer authorized to take acknowledgments of deeds, and registered in the office of the county auditor. When a certificate of sale is assigned, the assignee acquires the same rights and obligations that the original purchaser acquired.
(d) Subject to IC 36-1-11-8, the county executive may assign a certificate of sale held in the name of the county executive to any political subdivision during the life of the certificate. If an assignment is made under this subsection, the period of redemption of the real property under IC 6-1.1-25 is one hundred twenty (120) days after the date of the assignment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.88-1995, SEC.3; P.L.56-1996, SEC.6; P.L.124-1998, SEC.5; P.L.139-2001, SEC.8; P.L.1-2002, SEC.25; P.L.73-2010, SEC.5.

IC 6-1.1-24-10
Guarantee by treasurer
Sec. 10. (a) When a certificate of sale is issued under section 9 of this chapter, the county treasurer shall indorse upon, or attach to, the certificate of sale a written guarantee which is signed by the treasurer and which warrants:
(1) that the taxes and special assessments upon the real property described in the certificate of sale are delinquent and were unpaid at the time of sale; and
(2) that the real property is eligible for sale under this chapter.
(b) If the county treasurer, before the time of making the guarantee required by this section, received payment of the delinquent taxes or special assessments for which the real property

was sold, the holder of the certificate is entitled to the amount due for an invalid sale under IC 6-1.1-25-10.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.139-2001, SEC.9.

IC 6-1.1-24-11
Certificate of sale as presumptive evidence
Sec. 11. (a) A certificate of sale issued under section 9 of this chapter is presumptive evidence of:
(1) the truth of the statements contained in the certificate;
(2) the interest of the purchaser in the real property described in the certificate;
(3) the regularity and validity of all proceedings related to the taxes or special assessments for which the real property was sold; and
(4) the regularity and validity of all proceedings related to the sale of the real property.
(b) After two (2) years from the issuance of a certificate of sale, evidence may not be admitted in any court to rebut a presumption prescribed in subsection (a) of this section unless the certificate of sale was fraudulently procured. After four (4) years from the issuance of the certificate of sale, evidence may not under any circumstances be admitted in any court to rebut such a presumption.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-24-12
Priority of purchaser's lien at subsequent sale
Sec. 12. Whenever real property is sold more than once under this chapter, the purchaser at the later sale acquires a first and prior lien on the real property as against the purchaser at the prior sale. The issuance of a certificate of sale, the execution and delivery of a deed for the real property to the purchaser at the prior sale, or the recording of such a deed does not affect the priority established in this section.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-24-13
Statement of actual costs incurred; placement on tax duplicate of tract not sold
Sec. 13. (a) Whenever:
(1) a tract is offered for sale under this chapter; and
(2) no bid is received for the minimum sale price set under section 5 of this chapter;
the county auditor shall prepare a certified statement of the actual costs incurred by the county described in section 2(a)(3)(D) of this chapter.
(b) The county auditor shall place the amount specified in the certified statement prepared under subsection (a) on the tax duplicate of the tract offered but not sold at the sale. The amount shall be collected as real property taxes are collected and paid into the county

general fund.
As added by P.L.60-1988, SEC.13. Amended by P.L.56-2012, SEC.10.

IC 6-1.1-24-14
Duties regarding conduct of tax sale
Sec. 14. Duties of a county treasurer or county auditor under this chapter that are the responsibility of the respective officer regarding the conduct of a tax sale may not be performed under contract or by a person or entity (except staff persons), unless consented to in writing by the respective officers.
As added by P.L.88-1995, SEC.4.

IC 6-1.1-24-15
County option to lower the minimum sale price
Sec. 15. (a) The fiscal body of a county may adopt an ordinance authorizing the county treasurer to accept a bid on a tract or an item of real property offered for sale under this chapter that is greater than or equal to the lesser of:
(1) the amount determined under section 5(f) of this chapter for the tract or item of real property; or
(2) seventy-five percent (75%) of the gross assessed value of the tract or item of real property, as determined on the most recent assessment date.
(b) If the fiscal body of a county adopts an ordinance under subsection (a) or repeals an ordinance adopted under subsection (a), the fiscal body shall promptly deliver a copy of the ordinance to the county treasurer and the county auditor.
As added by P.L.56-2012, SEC.11.



CHAPTER 25. REDEMPTION OF AND TAX DEEDS FOR REAL PROPERTY SOLD FOR DELINQUENT TAXES AND SPECIAL ASSESSMENTS

IC 6-1.1-25-2
Amount required for redemption
Sec. 2. (a) The total amount of money required for the redemption of real property equals:
(1) the sum of the amounts prescribed in subsections (b) through (f); or
(2) the amount prescribed in subsection (g);
reduced by any amounts held in the name of the taxpayer or the purchaser in the tax sale surplus fund.
(b) Except as provided in subsection (g), the total amount required for redemption includes:
(1) one hundred ten percent (110%) of the minimum bid for which the tract or real property was offered at the time of sale, as required by IC 6-1.1-24-5, if the tract or item of real property is redeemed not more than six (6) months after the date of sale; or
(2) one hundred fifteen percent (115%) of the minimum bid for which the tract or real property was offered at the time of sale, as required by IC 6-1.1-24-5, if the tract or item of real property is redeemed more than six (6) months but not more than one (1) year after the date of sale.
(c) Except as provided in subsection (g), in addition to the amount required under subsection (b), the total amount required for redemption includes the amount by which the purchase price exceeds the minimum bid on the real property plus ten percent (10%) per annum on the amount by which the purchase price exceeds the minimum bid on the property.
(d) Except as provided in subsection (g), in addition to the amount required under subsections (b) and (c), the total amount required for redemption includes all taxes and special assessments upon the property paid by the purchaser after the sale plus ten percent (10%) interest per annum on those taxes and special assessments.
(e) Except as provided in subsection (g), in addition to the amounts required under subsections (b), (c), and (d), the total amount

required for redemption includes the following costs, if certified before redemption and not earlier than thirty (30) days after the date of sale of the property being redeemed by the payor to the county auditor on a form prescribed by the state board of accounts, that were incurred and paid by the purchaser, the purchaser's assignee, or the county, before redemption:
(1) The attorney's fees and costs of giving notice under section 4.5 of this chapter.
(2) The costs of a title search or of examining and updating the abstract of title for the tract or item of real property.
(f) The total amount required for redemption includes, in addition to the amounts required under subsections (b) and (e), all taxes, special assessments, interest, penalties, and fees on the property that accrued after the sale.
(g) With respect to a tract or item of real property redeemed under section 4(c) of this chapter, instead of the amounts stated in subsections (b) through (f), the total amount required for redemption is the amount determined under IC 6-1.1-24-6.1(b)(4).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.89-1987, SEC.4; P.L.60-1988, SEC.15; P.L.50-1990, SEC.12; P.L.62-1991, SEC.2; P.L.39-1994, SEC.14; P.L.88-1995, SEC.5; P.L.56-1996, SEC.7; P.L.139-2001, SEC.11; P.L.170-2003, SEC.7; P.L.89-2007, SEC.9; P.L.56-2012, SEC.12.

IC 6-1.1-25-2.5
Petition to establish schedule of fees and costs; reimbursement
Sec. 2.5. (a) A county auditor may petition a court issuing judgments and orders for sale in the county under IC 6-1.1-24 to establish a schedule of reasonable and customary attorney's fees and costs that apply to a:
(1) purchaser;
(2) purchaser's assignee; or
(3) purchaser of the certificate of sale under IC 6-1.1-24;
who submits a claim for reimbursement upon redemption.
(b) When a court provides a schedule as described in subsection (a), the county auditor may not reimburse attorney's fees and costs in an amount higher than the attorney's fees and costs provided in the schedule, except as provided in subsection (c).
(c) A:
(1) purchaser;
(2) purchaser's assignee; or
(3) purchaser of the certificate of sale under IC 6-1.1-24;
may petition the court for a higher rate of reimbursement than the rate found on a schedule provided under subsection (a). The court shall grant the petition if the court finds that the claim is based on reasonable and customary attorney's fees and costs.
As added by P.L.88-1995, SEC.6. Amended by P.L.139-2001, SEC.12; P.L.170-2003, SEC.8.

IC 6-1.1-25-3 Redemption warrant
Sec. 3. (a) Except as provided in subsection (b), when real property is redeemed and the certificate of sale is surrendered to the county auditor, the auditor shall issue a warrant to the purchaser or purchaser's assignee in an amount equal to the amount received by the county treasurer for redemption.
(b) When real property sold under IC 6-1.1-24-6.1 is redeemed and the certificate of sale is surrendered to the county auditor, the auditor shall issue a warrant to the purchaser of the certificate of sale or the purchaser's assignee in an amount equal to:
(1) the amount received by the county treasurer for redemption; minus
(2) if the certificate of sale was sold for less than the minimum bid under IC 6-1.1-24-5, an amount equal to the difference between the minimum bid under IC 6-1.1-24-5 and the amount for which the certificate was sold.
(c) The county auditor shall indorse the certificate and preserve it as a public record. If a certificate of sale is lost and the auditor is satisfied that the certificate did exist, the county auditor may make payment in the manner provided in this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.139-2001, SEC.13; P.L.170-2003, SEC.9; P.L.169-2006, SEC.27; P.L.56-2012, SEC.13.

IC 6-1.1-25-4
Period for redemption; actions required on issuance of tax deed; estate granted by tax deed; limitations and exceptions
Sec. 4. (a) The period for redemption of real property sold under IC 6-1.1-24 is:
(1) one (1) year after the date of sale;
(2) one hundred twenty (120) days after the date of sale to a purchasing agency qualified under IC 36-7-17; or
(3) one hundred twenty (120) days after the date of sale of real property on the list prepared under IC 6-1.1-24-1(a)(2) or IC 6-1.1-24-1.5.
(b) Subject to subsection (l) and IC 6-1.1-24-9(d), the period for redemption of real property:
(1) on which the county executive acquires a lien under IC 6-1.1-24-6; and
(2) for which the certificate of sale is not sold under IC 6-1.1-24-6.1;
is one hundred twenty (120) days after the date the county executive acquires the lien under IC 6-1.1-24-6.
(c) The period for redemption of real property:
(1) on which the county executive acquires a lien under IC 6-1.1-24-6; and
(2) for which the certificate of sale is sold under IC 6-1.1-24;
is one hundred twenty (120) days after the date of sale of the certificate of sale under IC 6-1.1-24.
(d) When a deed for real property is executed under this chapter,

the county auditor shall cancel the certificate of sale and file the canceled certificate in the office of the county auditor. If real property that appears on the list prepared under IC 6-1.1-24-1.5 is offered for sale and an amount that is at least equal to the minimum sale price required under IC 6-1.1-24-5 is not received, the county auditor shall issue a deed to the real property, subject to this chapter.
(e) When a deed is issued to a county executive under this chapter, the taxes and special assessments for which the real property was offered for sale, and all subsequent taxes, special assessments, interest, penalties, and cost of sale shall be removed from the tax duplicate in the same manner that taxes are removed by certificate of error.
(f) A tax deed executed under this chapter vests in the grantee an estate in fee simple absolute, free and clear of all liens and encumbrances created or suffered before or after the tax sale except those liens granted priority under federal law and the lien of the state or a political subdivision for taxes and special assessments which accrue subsequent to the sale and which are not removed under subsection (e). However, subject to subsection (g), the estate is subject to:
(1) all easements, covenants, declarations, and other deed restrictions shown by public records;
(2) laws, ordinances, and regulations concerning governmental police powers, including zoning, building, land use, improvements on the land, land division, and environmental protection; and
(3) liens and encumbrances created or suffered by the grantee.
(g) A tax deed executed under this chapter for real property sold in a tax sale:
(1) does not operate to extinguish an easement recorded before the date of the tax sale in the office of the recorder of the county in which the real property is located, regardless of whether the easement was taxed under this article separately from the real property; and
(2) conveys title subject to all easements recorded before the date of the tax sale in the office of the recorder of the county in which the real property is located.
(h) A tax deed executed under this chapter is prima facie evidence of:
(1) the regularity of the sale of the real property described in the deed;
(2) the regularity of all proper proceedings; and
(3) valid title in fee simple in the grantee of the deed.
(i) A county auditor is not required to execute a deed to the county executive under this chapter if the county executive determines that the property involved contains hazardous waste or another environmental hazard for which the cost of abatement or alleviation will exceed the fair market value of the property. The county executive may enter the property to conduct environmental investigations. (j) If the county executive makes the determination under subsection (i) as to any interest in an oil or gas lease or separate mineral rights, the county treasurer shall certify all delinquent taxes, interest, penalties, and costs assessed under IC 6-1.1-24 to the clerk, following the procedures in IC 6-1.1-23-9. After the date of the county treasurer's certification, the certified amount is subject to collection as delinquent personal property taxes under IC 6-1.1-23. Notwithstanding IC 6-1.1-4-12.4 and IC 6-1.1-4-12.6, the assessed value of such an interest shall be zero (0) until production commences.
(k) When a deed is issued to a purchaser of a certificate of sale sold under IC 6-1.1-24-6.1, the county auditor shall, in the same manner that taxes are removed by certificate of error, remove from the tax duplicate the taxes, special assessments, interest, penalties, and costs remaining due as the difference between the amount of the last minimum bid under IC 6-1.1-24-5 and the amount paid for the certificate of sale.
(l) If a tract or item of real property did not sell at a tax sale and the county treasurer and the owner of real property agree before the expiration of the period for redemption under subsection (b) to a mutually satisfactory arrangement for the payment of the entire amount required for redemption under section 2 of this chapter before the expiration of a period for redemption extended under this subsection:
(1) the county treasurer may extend the period for redemption; and
(2) except as provided in subsection (m), the extended period for redemption expires one (1) year after the date of the agreement.
(m) If the owner of real property fails to meet the terms of an agreement entered into with the county treasurer under subsection (l), the county treasurer may terminate the agreement after providing thirty (30) days written notice to the owner. If the county treasurer gives notice under this subsection, the extended period for redemption established under subsection (l) expires thirty (30) days after the date of the notice.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.195, SEC.6.) As amended by Acts 1981, P.L.11, SEC.26; P.L.89-1987, SEC.5; P.L.87-1987, SEC.8; P.L.83-1989, SEC.13; P.L.61-1991, SEC.2; P.L.69-1993, SEC.2; P.L.31-1994, SEC.6; P.L.39-1994, SEC.15; P.L.2-1995, SEC.27; P.L.88-1995, SEC.7; P.L.89-1995, SEC.1; P.L.124-1998, SEC.6; P.L.139-2001, SEC.14; P.L.198-2001, SEC.60; P.L.1-2002, SEC.26; P.L.170-2003, SEC.10; P.L.169-2006, SEC.28; P.L.73-2010, SEC.6; P.L.98-2010, SEC.3; P.L.42-2011, SEC.12; P.L.56-2012, SEC.14.

IC 6-1.1-25-4.1
Property containing hazardous waste or other environmental hazards; procedures to obtain title and eliminate hazardous conditions Sec. 4.1. (a) If, as provided in section 4(h) of this chapter, the county auditor does not issue a deed to the county for property for which a certificate of sale has been issued to the county under IC 6-1.1-24-9 because the county executive determines that the property contains hazardous waste or another environmental hazard for which the cost of abatement or alleviation will exceed the fair market value of the property, the property may be transferred consistent with this section.
(b) A person who desires to obtain title to and eliminate the hazardous conditions of property containing hazardous waste or another environmental hazard for which a county holds a certificate of sale but to which a deed may not be issued to the county under section 4(h) of this chapter may file a petition with the county auditor seeking a waiver of the delinquent taxes, special assessments, interest, penalties, and costs assessed against the property and transfer of the title to the property to the petitioner. The petition must:
(1) be on a form prescribed by the state board of accounts and approved by the department of local government finance;
(2) state the amount of taxes, special assessments, penalties, and costs assessed against the property for which a waiver is sought;
(3) describe the conditions existing on the property that have prevented the sale or the transfer of title to the county;
(4) describe the plan of the petitioner for elimination of the hazardous condition on the property under IC 13-25-5 and the intended use of the property; and
(5) be accompanied by a fee established by the county auditor for completion of a title search and processing.
(c) Upon receipt of a petition described in subsection (b), the county auditor shall review the petition to determine whether the petition is complete. If the petition is not complete, the county auditor shall return the petition to the petitioner and describe the defects in the petition. The petitioner may correct the defects and file the completed petition with the county auditor. Upon receipt of a completed petition, the county auditor shall forward a copy of the petition to:
(1) the assessor of the township in which the property is located, or the county assessor if there is no township assessor for the township;
(2) the owner;
(3) all persons who have, as of the date of the filing of the petition, a substantial interest of public record in the property;
(4) the county property tax assessment board of appeals; and
(5) the department of local government finance.
(d) Upon receipt of a petition described in subsection (b), the county property tax assessment board of appeals shall, at the county property tax assessment board of appeals' earliest opportunity, conduct a public hearing on the petition. The county property tax assessment board of appeals shall, by mail, give notice of the date, time, and place fixed for the hearing to: (1) the petitioner;
(2) the owner;
(3) all persons who have, as of the date the petition was filed, a substantial interest of public record in the property; and
(4) the assessor of the township in which the property is located, or the county assessor if there is no township assessor for the township.
In addition, notice of the public hearing on the petition shall be published one (1) time at least ten (10) days before the hearing in a newspaper of countywide circulation and posted at the principal office of the county property tax assessment board of appeals, or at the building where the meeting is to be held.
(e) After the hearing and completion of any additional investigation of the property or of the petitioner that is considered necessary by the county property tax assessment board of appeals, the county board shall give notice, by mail, to the parties listed in subsection (d) of the county property tax assessment board of appeals' recommendation as to whether the petition should be granted. The county property tax assessment board of appeals shall forward to the department of local government finance a copy of the county property tax assessment board of appeals' recommendation and a copy of the documents submitted to or collected by the county property tax assessment board of appeals at the public hearing or during the course of the county board of appeals' investigation of the petition.
(f) Upon receipt by the department of local government finance of a recommendation by the county property tax assessment board of appeals, the department of local government finance shall review the petition and all other materials submitted by the county property tax assessment board of appeals and determine whether to grant the petition. Notice of the determination by the department of local government finance and the right to seek an appeal of the determination shall be given by mail to:
(1) the petitioner;
(2) the owner;
(3) all persons who have, as of the date the petition was filed, a substantial interest of public record in the property;
(4) the assessor of the township in which the property is located, or the county assessor if there is no township assessor for the township; and
(5) the county property tax assessment board of appeals.
(g) Any person aggrieved by a determination of the department of local government finance under subsection (f) may file an appeal seeking additional review by the department of local government finance and a public hearing. In order to obtain a review under this subsection, the aggrieved person must file a petition for appeal with the county auditor in the county where the tract or item of real property is located not more than thirty (30) days after issuance of notice of the determination of the department of local government finance. The county auditor shall transmit the petition for appeal to

the department of local government finance not more than ten (10) days after the petition is filed.
(h) Upon receipt by the department of local government finance of an appeal, the department of local government finance shall set a date, time, and place for a hearing. The department of local government finance shall give notice, by mail, of the date, time, and place fixed for the hearing to:
(1) the person filing the appeal;
(2) the petitioner;
(3) the owner;
(4) all persons who have, as of the date the petition was filed, a substantial interest of public record in the property;
(5) the assessor of the township in which the property is located, or the county assessor if there is no township assessor for the township; and
(6) the county property tax assessment board of appeals.
The department of local government finance shall give the notices at least ten (10) days before the day fixed for the hearing.
(i) After the hearing, the department of local government finance shall give the parties listed in subsection (h) notice by mail of the final determination of the department of local government finance.
(j) If the department of local government finance decides to:
(1) grant the petition submitted under subsection (b) after initial review of the petition under subsection (f) or after an appeal under subsection (h); and
(2) waive the taxes, special assessments, interest, penalties, and costs assessed against the property;
the department of local government finance shall issue to the county auditor an order directing the removal from the tax duplicate of the taxes, special assessments, interest, penalties, and costs for which the waiver is granted.
(k) After:
(1) at least thirty (30) days have passed since the issuance of a notice by the department of local government finance to the county property tax assessment board of appeals granting a petition filed under subsection (b), if no appeal has been filed; or
(2) not more than thirty (30) days after receipt by the county property tax assessment board of appeals of a notice of a final determination of the department of local government finance granting a petition filed under subsection (b) after an appeal has been filed and heard under subsection (h);
the county auditor shall file a verified petition and an application for an order on the petition in the court in which the judgment of sale was entered asking the court to direct the county auditor to issue a tax deed to the real property. The petition shall contain the certificate of sale issued to the county, a copy of the petition filed under subsection (b), and a copy of the notice of the final determination of the department of local government finance directing the county auditor to remove the taxes, interest, penalties, and costs from the tax

duplicate. Notice of the filing of the petition and application for an order on the petition shall be given, by mail, to the owner and any person with a substantial interest of public record in the property. A person owning or having an interest in the property may appear to object to the petition.
(l) The court shall enter an order directing the county auditor to issue a tax deed to the petitioner under subsection (b) if the court finds that the following conditions exist:
(1) The time for redemption has expired.
(2) The property has not been redeemed before the expiration of the period of redemption specified in section 4 of this chapter.
(3) All taxes, special assessments, interest, penalties, and costs have been waived by the department of local government finance or, to the extent not waived, paid by the petitioner under subsection (b).
(4) All notices required by this section and sections 4.5 and 4.6 of this chapter have been given.
(5) The petitioner under subsection (b) has complied with all the provisions of law entitling the petitioner to a tax deed.
(m) A tax deed issued under this section is uncontestable except by appeal from the order of the court directing the county auditor to issue the tax deed. The appeal must be filed not later than sixty (60) days after the date of the court's order.
As added by P.L.39-1994, SEC.16. Amended by P.L.1-1996, SEC.43; P.L.6-1997, SEC.90; P.L.139-2001, SEC.15; P.L.90-2002, SEC.213; P.L.146-2008, SEC.259.

IC 6-1.1-25-4.2
Repealed
(Repealed by P.L.1-2002, SEC.172.)

IC 6-1.1-25-4.5
Entitlement to tax deed under various circumstances; notice or requirements; reversion of certificate of sale to county
Sec. 4.5. (a) Except as provided in subsection (d), a purchaser or the purchaser's assignee is entitled to a tax deed to the property that was sold only if:
(1) the redemption period specified in section 4(a)(1) of this chapter has expired;
(2) the property has not been redeemed within the period of redemption specified in section 4(a) of this chapter; and
(3) not later than nine (9) months after the date of the sale:
(A) the purchaser or the purchaser's assignee; or
(B) in a county where the county auditor and county treasurer have an agreement under section 4.7 of this chapter, the county auditor;
gives notice of the sale to the owner of record at the time of the sale and any person with a substantial property interest of public record in the tract or real property. (b) A county executive is entitled to a tax deed to property on which the county executive acquires a lien under IC 6-1.1-24-6 and for which the certificate of sale is not sold under IC 6-1.1-24-6.1 only if:
(1) the redemption period specified in section 4(b) of this chapter has expired;
(2) the property has not been redeemed within the period of redemption specified in section 4(b) of this chapter; and
(3) not later than ninety (90) days after the date the county executive acquires the lien under IC 6-1.1-24-6, the county auditor gives notice of the sale to:
(A) the owner of record at the time the lien was acquired; and
(B) any person with a substantial property interest of public record in the tract or real property.
(c) A purchaser of a certificate of sale under IC 6-1.1-24-6.1 is entitled to a tax deed to the property for which the certificate was sold only if:
(1) the redemption period specified in section 4(c) of this chapter has expired;
(2) the property has not been redeemed within the period of redemption specified in section 4(c) of this chapter; and
(3) not later than ninety (90) days after the date of sale of the certificate of sale under IC 6-1.1-24, the purchaser gives notice of the sale to:
(A) the owner of record at the time of the sale; and
(B) any person with a substantial property interest of public record in the tract or real property.
(d) The person required to give the notice under subsection (a), (b), or (c) shall give the notice by sending a copy of the notice by certified mail to:
(1) the owner of record at the time of the:
(A) sale of the property;
(B) acquisition of the lien on the property under IC 6-1.1-24-6; or
(C) sale of the certificate of sale on the property under IC 6-1.1-24;
at the last address of the owner for the property, as indicated in the records of the county auditor; and
(2) any person with a substantial property interest of public record at the address for the person included in the public record that indicates the interest.
However, if the address of the person with a substantial property interest of public record is not indicated in the public record that created the interest and cannot be located by ordinary means by the person required to give the notice under subsection (a), (b), or (c), the person may give notice by publication in accordance with IC 5-3-1-4 once each week for three (3) consecutive weeks.
(e) The notice that this section requires shall contain at least the following: (1) A statement that a petition for a tax deed will be filed on or after a specified date.
(2) The date on or after which the petitioner intends to petition for a tax deed to be issued.
(3) A description of the tract or real property shown on the certificate of sale.
(4) The date the tract or real property was sold at a tax sale.
(5) The name of the:
(A) purchaser or purchaser's assignee;
(B) county executive that acquired the lien on the property under IC 6-1.1-24-6; or
(C) person that purchased the certificate of sale on the property under IC 6-1.1-24.
(6) A statement that any person may redeem the tract or real property.
(7) The components of the amount required to redeem the tract or real property.
(8) A statement that an entity identified in subdivision (5) is entitled to reimbursement for additional taxes or special assessments on the tract or real property that were paid by the entity subsequent to the tax sale, lien acquisition, or purchase of the certificate of sale, and before redemption, plus interest.
(9) A statement that the tract or real property has not been redeemed.
(10) A statement that an entity identified in subdivision (5) is entitled to receive a deed for the tract or real property if it is not redeemed before the expiration of the period of redemption specified in section 4 of this chapter.
(11) A statement that an entity identified in subdivision (5) is entitled to reimbursement for costs described in section 2(e) of this chapter.
(12) The date of expiration of the period of redemption specified in section 4 of this chapter.
(13) A statement that if the property is not redeemed, the owner of record at the time the tax deed is issued may have a right to the tax sale surplus, if any.
(14) The street address, if any, or a common description of the tract or real property.
(15) The key number or parcel number of the tract or real property.
(f) The notice under this section must include not more than one (1) tract or item of real property listed and sold in one (1) description. However, when more than one (1) tract or item of real property is owned by one (1) person, all of the tracts or real property that are owned by that person may be included in one (1) notice.
(g) A single notice under this section may be used to notify joint owners of record at the last address of the joint owners for the property sold, as indicated in the records of the county auditor.
(h) The notice required by this section is considered sufficient if the notice is mailed to the address required under subsection (d). (i) The notice under this section and the notice under section 4.6 of this chapter are not required for persons in possession not shown in the public records.
(j) If the purchaser fails to:
(1) comply with subsection (c)(3); or
(2) petition for the issuance of a tax deed within the time permitted under section 4.6(a) of this chapter;
the certificate of sale reverts to the county executive and may be retained by the county executive or sold under IC 6-1.1-24-6.1.
As added by P.L.83-1989, SEC.14. Amended by P.L.62-1991, SEC.3; P.L.12-1992, SEC.24; P.L.69-1993, SEC.3; P.L.39-1994, SEC.17; P.L.56-1996, SEC.8; P.L.139-2001, SEC.16; P.L.170-2003, SEC.11; P.L.169-2006, SEC.29.

IC 6-1.1-25-4.6
Petition to court for issuance of tax deed; court orders; refunds; effects of tax deed; appeal
Sec. 4.6. (a) After the expiration of the redemption period specified in section 4 of this chapter but not later than six (6) months after the expiration of the period of redemption:
(1) the purchaser, the purchaser's assignee, the county executive, or the purchaser of the certificate of sale under IC 6-1.1-24 may; or
(2) in a county where the county auditor and county treasurer have an agreement under section 4.7 of this chapter, the county auditor shall, upon the request of the purchaser or the purchaser's assignee;
file a verified petition in the same court and under the same cause number in which the judgment of sale was entered asking the court to direct the county auditor to issue a tax deed if the real property is not redeemed from the sale. Notice of the filing of this petition shall be given to the same parties and in the same manner as provided in section 4.5 of this chapter, except that, if notice is given by publication, only one (1) publication is required. The notice required by this section is considered sufficient if the notice is sent to the address required by section 4.5(d) of this chapter. Any person owning or having an interest in the tract or real property may file a written objection to the petition with the court not later than thirty (30) days after the date the petition was filed. If a written objection is timely filed, the court shall conduct a hearing on the objection.
(b) Not later than sixty-one (61) days after the petition is filed under subsection (a), the court shall enter an order directing the county auditor (on the production of the certificate of sale and a copy of the order) to issue to the petitioner a tax deed if the court finds that the following conditions exist:
(1) The time of redemption has expired.
(2) The tract or real property has not been redeemed from the sale before the expiration of the period of redemption specified in section 4 of this chapter.
(3) Except with respect to a petition for the issuance of a tax

deed under a sale of the certificate of sale on the property under IC 6-1.1-24-6.1, all taxes and special assessments, penalties, and costs have been paid.
(4) The notices required by this section and section 4.5 of this chapter have been given.
(5) The petitioner has complied with all the provisions of law entitling the petitioner to a deed.
The county auditor shall execute deeds issued under this subsection in the name of the state under the county auditor's name. If a certificate of sale is lost before the execution of a deed, the county auditor shall issue a replacement certificate if the county auditor is satisfied that the original certificate existed.
(c) Upon application by the grantee of a valid tax deed in the same court and under the same cause number in which the judgment of sale was entered, the court shall enter an order to place the grantee of a valid tax deed in possession of the real estate. The court may enter any orders and grant any relief that is necessary or desirable to place or maintain the grantee of a valid tax deed in possession of the real estate.
(d) Except as provided in subsections (e) and (f), if:
(1) the verified petition referred to in subsection (a) is timely filed; and
(2) the court refuses to enter an order directing the county auditor to execute and deliver the tax deed because of the failure of the petitioner under subsection (a) to fulfill the notice requirement of subsection (a);
the court shall order the return of the amount, if any, by which the purchase price exceeds the minimum bid on the property under IC 6-1.1-24-5 minus a penalty of twenty-five percent (25%) of that excess. The petitioner is prohibited from participating in any manner in the next succeeding tax sale in the county under IC 6-1.1-24. The county auditor shall deposit penalties paid under this subsection in the county general fund.
(e) Notwithstanding subsection (d), in all cases in which:
(1) the verified petition referred to in subsection (a) is timely filed;
(2) the petitioner under subsection (a) has made a bona fide attempt to comply with the statutory requirements under subsection (b) for the issuance of the tax deed but has failed to comply with these requirements;
(3) the court refuses to enter an order directing the county auditor to execute and deliver the tax deed because of the failure to comply with these requirements; and
(4) the purchaser, the purchaser's successors or assignees, or the purchaser of the certificate of sale under IC 6-1.1-24 files a claim with the county auditor for refund not later than thirty (30) days after the entry of the order of the court refusing to direct the county auditor to execute and deliver the tax deed;
the county auditor shall not execute the deed but shall refund the purchase money minus a penalty of twenty-five percent (25%) of the

purchase money from the county treasury to the purchaser, the purchaser's successors or assignees, or the purchaser of the certificate of sale under IC 6-1.1-24. The county auditor shall deposit penalties paid under this subsection in the county general fund. All the delinquent taxes and special assessments shall then be reinstated and recharged to the tax duplicate and collected in the same manner as if the property had not been offered for sale. The tract or item of real property, if it is then eligible for sale under IC 6-1.1-24, shall be placed on the delinquent list as an initial offering under IC 6-1.1-24.
(f) Notwithstanding subsections (d) and (e), the court shall not order the return of the purchase price or any part of the purchase price if:
(1) the purchaser or the purchaser of the certificate of sale under IC 6-1.1-24 has failed to provide notice or has provided insufficient notice as required by section 4.5 of this chapter; and
(2) the sale is otherwise valid.
(g) A tax deed executed under this section vests in the grantee an estate in fee simple absolute, free and clear of all liens and encumbrances created or suffered before or after the tax sale except those liens granted priority under federal law, and the lien of the state or a political subdivision for taxes and special assessments that accrue subsequent to the sale. However, the estate is subject to all easements, covenants, declarations, and other deed restrictions and laws governing land use, including all zoning restrictions and liens and encumbrances created or suffered by the purchaser at the tax sale. The deed is prima facie evidence of:
(1) the regularity of the sale of the real property described in the deed;
(2) the regularity of all proper proceedings; and
(3) valid title in fee simple in the grantee of the deed.
(h) A tax deed issued under this section is incontestable except by appeal from the order of the court directing the county auditor to issue the tax deed filed not later than sixty (60) days after the date of the court's order.
As added by P.L.83-1989, SEC.15. Amended by P.L.62-1991, SEC.4; P.L.61-1991, SEC.3; P.L.1-1992, SEC.17; P.L.12-1992, SEC.25; P.L.69-1993, SEC.4; P.L.39-1994, SEC.18; P.L.88-1995, SEC.8; P.L.90-1995, SEC.1; P.L.2-1996, SEC.218; P.L.139-2001, SEC.17; P.L.170-2003, SEC.12; P.L.97-2004, SEC.23; P.L.169-2006, SEC.30; P.L.89-2007, SEC.10; P.L.56-2012, SEC.15.

IC 6-1.1-25-4.7
Title search and petition for tax deed by county auditor; agreement with county treasurer
Sec. 4.7. (a) A county auditor and county treasurer may enter into a mutual agreement for the county auditor to perform the following duties instead of the purchaser:
(1) Notification and title search under section 4.5 of this chapter.
(2) Notification and petition to the court for the tax deed under

section 4.6 of this chapter.
(b) If a county auditor and county treasurer enter into an agreement under this section, notice shall be given under IC 6-1.1-24-2(a)(11).
As added by P.L.69-1993, SEC.5. Amended by P.L.1-1999, SEC.13.

IC 6-1.1-25-5
Tax deed; form
Sec. 5. (a) A tax deed issued under this chapter shall be issued substantially in the following form:
Whereas AB did, on the ____ day of __________, 20___, produce to the undersigned, CD, auditor of the county of __________, in the state of Indiana, a certificate of sale dated the ____ day of __________, 20___, signed by EF who, at the date of the sale, was auditor of the county, from which it appears that AB on the ____ day of _________, 20___, purchased at public auction, held pursuant to law, the real property described in this indenture for the sum of ______ dollars and _____ cents, being the amount due on the real property for taxes, special assessments, penalties and costs for the years _______, namely: (here set out the real property offered for sale). Such real property has been recorded in the office of the _____________ county auditor as delinquent for the nonpayment of taxes, and proper notice of the sale has been given. It appearing that AB is the owner of the certificate of sale, that the time for redeeming such real property has expired, that the property has not been redeemed, that the undersigned has received a court order for the issuance of a deed for the real property described in the certificate of sale, that the records of the __________ county auditor's office state that the real property was legally liable for taxation, and that the real property has been duly assessed and properly charged on the duplicate with the taxes and special assessments for the years _______;
Therefore, this indenture, made this ___ day of ____________, 20___, between the State of Indiana, by CD, auditor of ___________ county, of the first part, and AB, of the second part, witnesseth: That the party of the first part, for and in consideration of the premises, has granted and bargained and sold to the party of the second part, the real property described in the certificate of sale, situated in the county of ___________, and State of Indiana, namely and more particularly described as follows: (here set out the real property sold), to have and to hold such real property, with the appurtenances belonging thereto, in as full and ample a manner as the auditor of said county is empowered by law to convey the same.
In testimony whereof, CD, auditor of ____________ county, has hereunto set his or her hand, and affixed the seal of the board of county commissioners, the day and year last above mentioned.
WITNESS: ________________________ (L.S.)
Auditor of ______________ County
STATE OF
INDIANA ) ) S.S.
COUNTY OF _____________ )
Before me, the undersigned, ____________________, in and for said county, this day, personally came the above named CD, auditor of said county, and acknowledged the execution of the foregoing deed for the uses and purposes therein mentioned.
In witness whereof, I have hereunto set my hand and seal this ___ day of __________, 20___.

____________________ (L.S.)

IC 6-1.1-25-5.5
Form of deed to county or city
Sec. 5.5. (a) The deed given by the county auditor to a county that acquired property under IC 6-1.1-24-6, or to a city agency that acquired property under IC 36-7-17, shall be in a form prescribed by the state board of accounts and approved by the attorney general.
(b) The deed given by the county auditor to a city that acquired property under IC 6-1.1-24-6.6 before its expiration and repeal must be in a form prescribed by the state board of accounts and approved by the attorney general.
(Formerly: Acts 1975, P.L.195, SEC.7.) As amended by Acts 1981, P.L.11, SEC.27; P.L.124-1998, SEC.8; P.L.1-2002, SEC.27; P.L.1-2003, SEC.29.

IC 6-1.1-25-6
Repealed
(Repealed by P.L.83-1989, SEC.18.)

IC 6-1.1-25-7
Termination of purchaser's lien
Sec. 7. (a) If the:
(1) purchaser;
(2) purchaser's successors or assigns; or
(3) purchaser of the certificate of sale under IC 6-1.1-24;
fails to file the petition within the period provided in section 4.6 of this chapter, that person's lien against the real property terminates at the end of that period. However, this section does not apply if the county or city is the holder of the certificate of sale.
(b) If the notice under section 4.5 of this chapter is not given within the period specified in section 4.5(a)(3) or 4.5(c)(3) of this chapter, the lien of the:
(1) purchaser of the property; or
(2) purchaser of the certificate of sale under IC 6-1.1-24;
against the real property terminates at the end of that period.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.87-1987, SEC.9; P.L.61-1991, SEC.4; P.L.37-1992, SEC.5; P.L.39-1994,

SEC.19; P.L.31-1994, SEC.7; P.L.2-1995, SEC.28; P.L.124-1998, SEC.9; P.L.139-2001, SEC.19; P.L.170-2003, SEC.13.

IC 6-1.1-25-7.5
County having a consolidated city; list of tax delinquent properties for metropolitan development commission; acquisition; payment
Sec. 7.5. (a) This section applies to a county having a consolidated city.
(b) The county auditor shall provide the metropolitan development commission with a list of real property:
(1) included on the list prepared under IC 6-1.1-24-1.5;
(2) for which a certificate of sale has been issued; and
(3) for which the holder of the certificate has not requested the county auditor to execute and deliver a deed.
(c) The metropolitan development commission shall, within a reasonable time after receiving a list under subsection (b), identify any property described under subsection (b) that the metropolitan development commission desires to acquire for urban homesteading under IC 36-7-17 or redevelopment purposes under IC 36-7-15.1. The metropolitan development commission shall then provide the county auditor with a list of the properties identified under this subsection.
(d) The county auditor shall execute and deliver a deed for any property identified under subsection (c) to the metropolitan development commission.
(e) The county auditor shall execute and deliver a deed to the county for any property:
(1) included in the notice prepared under subsection (b); and
(2) not identified under subsection (c).
(f) The metropolitan development commission and the county may not pay for any property acquired under subsection (d) or (e). However, a taxing unit having an interest in the taxes on the real property shall be credited with the full amount of the delinquent tax due to that unit.
As added by P.L.87-1987, SEC.10. Amended by P.L.39-1994, SEC.20; P.L.31-1994, SEC.8; P.L.2-1995, SEC.29.

IC 6-1.1-25-8
Tax sale record
Sec. 8. Each county auditor shall maintain a tax sale record on the form prescribed by the state board of accounts. The record shall contain:
(1) a description of each parcel of real property:
(A) that is sold under IC 6-1.1-24;
(B) on which a county acquires a lien under IC 6-1.1-24-6; or
(C) for which a certificate of sale is purchased under IC 6-1.1-24;
(2) the name of the owner of the real property at the time of the:
(A) sale; (B) lien acquisition; or
(C) certificate of sale purchase;
(3) the date of the:
(A) sale;
(B) lien acquisition; or
(C) certificate of sale purchase;
(4) the name and mailing address of the:
(A) purchaser of the property and the purchaser's assignee; or
(B) purchaser of the certificate of sale;
(5) the amount of the minimum bid;
(6) the amount for which the:
(A) real property; or
(B) certificate of sale;
is sold;
(7) the amount of any taxes paid by the:
(A) purchaser of the real property or the purchaser's assignee; or
(B) purchaser of the certificate of sale;
and the date of the payment;
(8) the amount of any costs certified to the county auditor under section 2(e) of this chapter and the date of the certification;
(9) the name of the person, if any, who redeems the property;
(10) the date of redemption;
(11) the amount for which the property is redeemed;
(12) the date a deed, if any, to the real property is executed; and
(13) the name of the grantee in the deed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.139-2001, SEC.20; P.L.1-2002, SEC.28; P.L.1-2003, SEC.30; P.L.170-2003, SEC.14.

IC 6-1.1-25-9
Sale of property acquired by county; application of proceeds; report; actions by county executive
Sec. 9. (a) When a county acquires title to real property under IC 6-1.1-24 and this chapter, the county executive may dispose of the real property under IC 36-1-11 or subsection (e). The proceeds of any sale under IC 36-1-11 shall be applied as follows:
(1) First, to the cost of the sale or offering for sale of the real property, including the cost of:
(A) maintenance;
(B) preservation;
(C) administration of the property before the sale or offering for sale of the property;
(D) unpaid costs of the sale or offering for sale of the property;
(E) preparation of the property for sale;
(F) advertising; and
(G) appraisal.
(2) Second, to any unrecovered cost of the sale or offering for

sale of other real property in the same taxing district acquired by the county under IC 6-1.1-24 and this chapter, including the cost of:
(A) maintenance;
(B) preservation;
(C) administration of the property before the sale or offering for sale of the property;
(D) unpaid costs of the sale or offering for sale of the property;
(E) preparation of the property for sale;
(F) advertising; and
(G) appraisal.
(3) Third, to the payment of the taxes on the real property that were removed from the tax duplicate under section 4(c) of this chapter.
(4) Fourth, any surplus remaining into the county general fund.
(b) The county auditor shall file a report with the board of commissioners before January 31 of each year. The report must:
(1) list the real property acquired under IC 6-1.1-24 and this chapter; and
(2) indicate if any person resides or conducts a business on the property.
(c) The county auditor shall mail a notice by certified mail before March 31 of each year to each person listed in subsection (b)(2). The notice must state that the county has acquired title to the tract the person occupies.
(d) If the county executive determines that any real property acquired under this section should be retained by the county, then the county executive shall not dispose of the real property. The county executive may repair, maintain, equip, alter, and construct buildings upon the real property so retained in the same manner prescribed for other county buildings.
(e) The county executive may transfer title to real property described in subsection (a) to the redevelopment commission at no cost to the commission for sale, grant, or other disposition under IC 36-7-14-22.2, IC 36-7-14-22.5, IC 36-7-15.1-15.1, IC 36-7-15.1-15.2, or IC 36-7-15.1-15.5.
(f) If the real property is located in a geographic area that is not served by a redevelopment commission and the county executive determines that any real property acquired under this section should be held for later sale or transfer by the county executive, the county executive shall wait until an appropriate time to dispose of the real property. The county executive may do the following:
(1) Examine, classify, manage, protect, insure, and maintain the property being held.
(2) Eliminate deficiencies (including environmental deficiencies), carry out repairs, remove structures, make improvements, and control the use of the property.
(3) Lease the property while it is being held.
The county executive may enter into contracts to carry out part or all

of the functions described in subdivisions (1) through (3).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.60-1988, SEC.17; P.L.14-1991, SEC.8; P.L.39-1994, SEC.21; P.L.31-1994, SEC.9; P.L.2-1995, SEC.30; P.L.73-2001, SEC.1; P.L.113-2002, SEC.3; P.L.169-2006, SEC.31.

IC 6-1.1-25-9.5
Repealed
(Repealed by P.L.1-2002, SEC.172.)

IC 6-1.1-25-10
Invalid sale; effect
Sec. 10. (a) If, before the court issues an order directing the county auditor to issue a tax deed to a tract or item of real property sold under IC 6-1.1-24, it is found by the county auditor and the county treasurer that the sale was invalid, the county auditor shall refund:
(1) the purchase money and all taxes and special assessments on the property paid by the purchaser, the purchaser's assigns, or the purchaser of the certificate of sale under IC 6-1.1-24 after the tax sale plus six percent (6%) interest per annum; and
(2) subject to any limitation under section 2.5 of this chapter, any costs paid by the purchaser, the purchaser's assigns, or the purchaser of the certificate of sale under IC 6-1.1-24 under section 2 of this chapter;
from the county treasury to the purchaser, the purchaser's successors or assigns, or the purchaser of the certificate of sale under IC 6-1.1-24. The tract or item of real property, if it is then eligible for sale under IC 6-1.1-24, shall be placed on the delinquent list as an initial offering under IC 6-1.1-24-6.
(b) A political subdivision shall reimburse the county for interest paid by the county under subsection (a) if:
(1) the invalidity of the sale under IC 6-1.1-24 resulted from the failure of the political subdivision to give adequate notice of a lien to property owners; and
(2) the existence of the lien resulted in the sale of the property under IC 6-1.1-24.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.50-1990, SEC.13; P.L.39-1994, SEC.22; P.L.139-2001, SEC.21; P.L.170-2003, SEC.15.

IC 6-1.1-25-11
Circumstances requiring refund to purchaser on finding of invalid tax deed; requirement for deed from invalid tax deed grantee to property owner; limitations on refund
Sec. 11. (a) Subsequent to the issuance of the order directing the county auditor to issue a tax deed to real property sold under IC 6-1.1-24, a county auditor shall refund the purchase money plus six percent (6%) interest per annum from the county treasury to the purchaser, the purchaser's successors or assigns, or the purchaser of

the certificate of sale under IC 6-1.1-24 if it is found by the court that entered the order for the tax deed that:
(1) the real property described in the deed was not subject to the taxes for which it was sold;
(2) the delinquent taxes or special assessments for which the real property was sold were properly paid before the sale; or
(3) the legal description of the real property in the tax deed is void for uncertainty.
(b) The grantee of an invalid tax deed, including the county, to whom a refund is made under this section shall execute, acknowledge, and deliver to the owner a deed conveying whatever interest the purchaser may have acquired by the tax sale deed. If a county is required to execute a deed under this section, the deed shall be signed by the county board of commissioners and acknowledged by the clerk of the circuit court.
(c) A refund may not be made under this section while an action initiated under either section 14 or 16 of this chapter is pending.
(d) If a sale is declared invalid after a claim is submitted under IC 6-1.1-24-7 for money deposited in the tax sale surplus fund and the claim is paid, the county auditor shall:
(1) refund the purchase money plus six percent (6%) interest per annum from the county treasury to the purchaser, the purchaser's successors or assigns, or the purchaser of the certificate of sale under IC 6-1.1-24; and
(2) certify the amount paid to the property owner from the tax sale surplus fund as a lien against the property and as a civil judgment against the property owner.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.1-1993, SEC.33; P.L.39-1994, SEC.23; P.L.139-2001, SEC.22; P.L.170-2003, SEC.16; P.L.73-2010, SEC.7.

IC 6-1.1-25-12
Amount of liens acquired by grantee of deed executed under IC 6-1.1-25-4
Sec. 12. (a) If the conditions prescribed in subsection (b) of this section exist, the grantee of a deed executed under this chapter, or the grantee's successors or assigns, acquires a lien on the real property in an amount equal to the sum of:
(1) the price paid at the tax sale for the real property;
(2) the taxes and special assessments paid by the grantee, or the grantee's successors or assigns, subsequent to the sale; and
(3) any amount due the grantee, or the grantee's successors or assigns, as an occupying claimant.
(b) The grantee, or the grantee's successors or assigns, shall acquire a lien under this section only if:
(1) the tax deed is ineffectual to convey title;
(2) the taxes or special assessments for which the real property was sold were properly charged to that property and were unpaid at the time of sale; and
(3) the real property has not been redeemed. (c) The grantee, or the grantee's successors or assigns, may recover from the owner of the real property, the owner of a life estate in the real property, or any other person primarily liable for the payment of the taxes and special assessments upon the real property an amount equal to the sum of:
(1) the amount of the lien prescribed in this section;
(2) interest at the rate of ten percent (10%) per annum on the amount of the lien; and
(3) all other lawful charges.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.139-2001, SEC.23.

IC 6-1.1-25-13
Payment of lienholder; execution of release deed; action to quiet title
Sec. 13. (a) When the grantee of an ineffectual tax deed, or the grantee's successors or assigns, receives payment for the amount which the grantee is entitled to receive under section 12(c) of this chapter, the grantee shall execute, acknowledge, and deliver a deed releasing the lien on the real property which the grantee has acquired under section 12(a) of this chapter. The grantee shall execute and deliver the deed to the person who makes the payment.
(b) If the grantee, or the grantee's successors or assigns, fails to execute, acknowledge, or deliver a deed as required by this section, the person who makes the payment may initiate an action to quiet title to the real property. When the payor initiates such an action, the grantee, or the grantee's successors or assigns, is liable for the court cost and the payor's reasonable attorney fees which result from the action.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.139-2001, SEC.24.

IC 6-1.1-25-14
Quieting title; parties to action
Sec. 14. A person who holds a deed executed under this chapter may initiate an action in the court that entered the judgment and order for sale to quiet the title to the property. The plaintiff shall make the following persons defendants to the action:
(1) persons who have or claim to have an interest in or a lien against the property; and
(2) persons who, based on the real property records, appear to have an interest in or a lien against the property.
An unrecorded instrument does not affect the plaintiff's title as established by the court's decree.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.139-2001, SEC.25.

IC 6-1.1-25-15
Quieting title; judicial disposition
Sec. 15. With respect to an action initiated under section 14 of

this chapter, if the court finds that the plaintiff's title is invalid and that the plaintiff is not entitled to a refund under section 11 of this chapter, the court shall ascertain the amount due the plaintiff under section 12(c) of this chapter and from whom the amount is due. The court shall order that the sum so ascertained be paid within a reasonable time. If the payment is not made, the court shall order that the real property be sold to pay the judgment and that the right of redemption of the defendants to the suit, and all persons claiming under them, is foreclosed. When real property is sold under this section, the sheriff shall, upon payment of the purchase money, execute and deliver to the purchaser a deed in fee simple for the real property. The purchaser may then take immediate possession of the real property, and there is no right of redemption from the sale.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.139-2001, SEC.26.

IC 6-1.1-25-16
Defeating title conveyed by tax deed; proof required
Sec. 16. A person may, upon appeal, defeat the title conveyed by a tax deed executed under this chapter only if:
(1) the tract or real property described in the deed was not subject to the taxes for which it was sold;
(2) the delinquent taxes or special assessments for which the tract or real property was sold were paid before the sale;
(3) the tract or real property was not assessed for the taxes and special assessments for which it was sold;
(4) the tract or real property was redeemed before the expiration of the period of redemption (as specified in section 4 of this chapter);
(5) the proper county officers issued a certificate, within the time limited by law for paying taxes or for redeeming the tract or real property, which states either that no taxes were due at the time the sale was made or that the tract or real property was not subject to taxation;
(6) the description of the tract or real property was so imperfect as to fail to describe it with reasonable certainty; or
(7) the notices required by IC 6-1.1-24-2, IC 6-1.1-24-4, and sections 4.5 and 4.6 of this chapter were not in substantial compliance with the manner prescribed in those sections.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.60-1988, SEC.18; P.L.83-1989, SEC.16; P.L.139-2001, SEC.27.

IC 6-1.1-25-17
Repealed
(Repealed by P.L.83-1989, SEC.18.)

IC 6-1.1-25-18
Repealed
(Repealed by P.L.139-2001, SEC.29.)
IC 6-1.1-25-19
Acquisition of tax delinquent land by state for conservation
Sec. 19. This chapter does not repeal IC 14-17-2.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.7-1993, SEC.10; P.L.1-1995, SEC.47.



CHAPTER 26. REFUNDS FOR ERRONEOUS OR EXCESSIVE TAX PAYMENTS

IC 6-1.1-26-2
Review of claim by department of local government finance; department action; appeal
Sec. 2. (a) The county auditor shall forward a claim for refund filed under section 1 of this chapter to the department of local government finance for review by the department if:
(1) the claim is for the refund of taxes paid on an assessment made or determined by the state board of tax commissioners (before the board was abolished) or the department of local government finance; and
(2) the claim is based upon the grounds specified in section 1(4)(B) or 1(4)(C) of this chapter.
(b) The department of local government finance shall review each refund claim forwarded to it under this section. The department shall certify its approval or disapproval on the claim and shall return the claim to the county auditor.
(c) Before the department of local government finance disapproves a refund claim that is forwarded to it under this section, the department shall notify the claimant of its intention to disapprove the claim and of the time and place fixed for a hearing on the claim. The department shall hold the hearing within thirty (30) days after the date of the notice. The claimant has a right to be heard at the hearing. After the hearing, the department shall give the claimant notice of the department's final determination on the claim.
(d) If a person desires to initiate an appeal of the final

determination of the department of local government finance to disapprove a claim under subsection (c), the person shall file a petition for review with the appropriate county assessor not more than forty-five (45) days after the department gives the person notice of the final determination.
(e) If a person desires to initiate a proceeding for judicial review of the Indiana board's final determination under subsection (d), the person must petition for judicial review under IC 6-1.1-15-5 not more than forty-five (45) days after the Indiana board gives the person notice of the final determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.43-1992, SEC.4; P.L.198-2001, SEC.61; P.L.178-2002, SEC.33; P.L.256-2003, SEC.27; P.L.219-2007, SEC.69.

IC 6-1.1-26-3
Review of claim by county officers; appeal to Indiana board
Sec. 3. (a) A refund claim which is filed under section 1 of this chapter and which is not subject to review by the department of local government finance under section 2 of this chapter shall be either approved or disapproved by the county auditor, the county treasurer, and the county assessor.
(b) If the claim for refund is disapproved by either the county auditor, the county treasurer, or the county assessor, the claimant may appeal that decision to the Indiana board. The claimant must initiate the appeal and the Indiana board shall hear the appeal in the same manner that assessment appeals are heard by the Indiana board.
(c) If a person desires to initiate a proceeding for judicial review of the Indiana board's final determination under this section, the person must petition for judicial review under IC 6-1.1-15-5 not more than forty-five (45) days after the Indiana board gives the person notice of the final determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.43-1992, SEC.5; P.L.198-2001, SEC.62; P.L.219-2007, SEC.70.

IC 6-1.1-26-4
Final review by county commissioners; judicial review
Sec. 4. (a) A county auditor shall submit a refund claim filed under section 1 of this chapter to the county board of commissioners for final review after the appropriate county officials either approve or disapprove the claim and, if the claim is disapproved, an appeal to the Indiana board is not initiated under section 3 of this chapter.
(b) The county board of commissioners shall disallow a refund claim if it was disapproved by one (1) of the appropriate county officials and an appeal to the Indiana board was not initiated under section 3 of this chapter.
(c) Except as provided in subsection (b) of this section, the county board of commissioners may either allow or disallow a refund claim which is submitted to it for final review. If the county board disallows a claim, the claimant may appeal that decision to the Indiana board. (d) The Indiana board shall hear an appeal under subsection (c) in the same manner that assessment appeals are heard.
(e) If a person desires to initiate a proceeding for judicial review of the Indiana board's final determination under this section, the person must petition for judicial review under IC 6-1.1-15-5 not more than forty-five (45) days after the Indiana board gives the person notice of the final determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.43-1992, SEC.6; P.L.198-2001, SEC.63; P.L.219-2007, SEC.71.

IC 6-1.1-26-5
Property taxes; refunds; interest rate
Sec. 5. (a) When a claim for refund filed under section 1 of this chapter is allowed either by the county board of commissioners, the department of local government finance, the Indiana board, or the Indiana tax court on appeal, the claimant is entitled to a refund. The amount of the refund shall equal the amount of the claim so allowed plus, with respect to claims for refund filed after December 31, 2001, interest at the rate established for excess tax payments by the commissioner of the department of state revenue under IC 6-8.1-10-1 from the date on which the taxes were paid or payable, whichever is later, to the date of the refund. The county auditor shall, without an appropriation being required, issue a warrant to the claimant payable from the county general fund for the amount due the claimant under this section.
(b) In the June or December settlement and apportionment of taxes, or both the June and December settlement and apportionment of taxes, immediately following a refund made under this section the county auditor shall deduct the amount refunded from the gross tax collections of the taxing units for which the refunded taxes were originally paid and shall pay the amount so deducted into the general fund of the county. However, the county auditor shall make the deductions and payments required by this subsection not later than the December settlement and apportionment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.43-1992, SEC.7; P.L.38-1998, SEC.5; P.L.198-2001, SEC.64; P.L.178-2002, SEC.34; P.L.120-2012, SEC.4.

IC 6-1.1-26-6
Surplus tax fund; application of fund; schedule of excess payments; unclaimed excess payments
Sec. 6. (a) Notwithstanding the other provisions of this chapter, each county treasurer shall place the portion of a tax or special assessment payment which exceeds the amount actually due, as shown by the tax duplicate or special assessment records, in a special fund to be known as the "surplus tax fund". Amounts placed in the fund shall first be applied to the taxpayer's delinquent taxes in the manner provided in IC 6-1.1-23-5(b). The taxpayer may then file a verified claim for money remaining in the surplus tax fund. The county treasurer or county auditor shall require reasonable proof of

payment by the person making the claim. If the claim is approved by the county auditor and the county treasurer, the county auditor shall issue a warrant to the taxpayer for the amount due the taxpayer.
(b) Not less frequently than at the time of each semiannual settlement, the county treasurer shall prepare duplicate schedules of all excess payments received. The schedules shall contain the name on the tax duplicate, the amount of excess paid, and the taxing district. The county treasurer shall deliver one (1) copy of the schedule to the county auditor. Within fifteen (15) days after receiving the schedule, the county auditor shall review the schedule, and if the county auditor concurs with the schedule, the county auditor shall notify the county treasurer that the notice required under subsection (d) may be sent. The county auditor shall preserve the schedule, and if a refund is subsequently made, he shall note on the schedule and notify the county treasurer of the date and amount of the refund. In addition, when money is transferred from the surplus tax fund to the county general fund under subsection (c), the county auditor shall note the date and amount of the transfer on the schedule.
(c) If an excess payment is not claimed within the three (3) year period after November 10 of the year in which the payment was made and the county treasurer has given the written notice required under subsection (d), the county auditor shall transfer the excess from the surplus tax fund into the general fund of the county. If the county treasurer has given written notice concerning the excess under subsection (d), the excess may not be refunded under subsection (a) after the expiration of that three (3) year time period.
(d) This subsection applies only if the amount of an excess payment is more than five dollars ($5) and exceeds the amount applied under subsection (a) to property taxes that are delinquent at the time that the excess payment is transferred to the surplus tax fund. Not later than forty-five (45) days after receiving the notification from the county auditor under subsection (b), the county treasurer shall give the taxpayer who made the excess payment written notice that the taxpayer may be entitled to a refund. The notice shall be mailed to the last known address of the taxpayer as listed on the tax duplicate or the most current record of the county treasurer. The notice must contain at least the following information:
(1) A statement that the taxpayer may be entitled to a refund because the taxpayer made an excess payment.
(2) The amount of the refund.
(3) Instructions on how to claim the refund.
(4) The date before which the refund must be claimed under subsection (c).
(5) An explanation that the amount of the refund will be reduced by any amount applied to property taxes that are delinquent.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.50-1990, SEC.14; P.L.44-1992, SEC.2; P.L.38-1998, SEC.6.



CHAPTER 27. SETTLEMENT FOR AMOUNTS COLLECTED BY COUNTY TREASURER

IC 6-1.1-27-2
Settlement of county treasurer with county auditor
Sec. 2. At each semi-annual meeting required under section 1 of this chapter, the county treasurer shall make a settlement with the county auditor for the amount of taxes and special assessments which the county treasurer has collected. At each semi-annual meeting, the county treasurer shall also certify to the county auditor, under oath

and on the form prescribed by the state board of accounts, the correctness of:
(1) the credits for cash collected for each taxing unit appearing on the tax deplicate; and
(2) any other amounts collected by the county treasurer as required by law.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-3
Copies of certificate of settlement and statement of distribution; payments to state treasurer
Sec. 3. Immediately after each semi-annual settlement, the county auditor shall send a copy of the certificate of settlement and a statement of the distribution of the taxes collected to the state auditor. On or before June 30th and December 31st of each year, the county treasurer shall pay to the state treasurer the money due the state as shown by the certificate of settlement.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-4
Liability of treasurer for failure to settle
Sec. 4. If a county treasurer fails to make a semi-annual settlement with the auditor of his county or to pay over the money due the county, the county auditor shall notify the county prosecuting attorney who shall bring a suit upon the bond of the county treasurer. The county treasurer and his sureties are liable in an amount equal to one hundred ten percent (110%) of the taxes and other charges for which the treasurer fails to make a settlement or pay over.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-5
Prosecuting attorney; duties
Sec. 5. (a) The state auditor shall notify the appropriate county prosecuting attorney if:
(1) the money due the state as shown by a certificate of settlement is not paid to the state treasurer by the time required under section 3 of this chapter; and
(2) the non-payment is caused by the failure of:
(i) the county auditor to prepare and deliver a certificate of settlement to the county treasurer;
(ii) the county treasurer to make payment; or
(iii) the county auditor to issue a warrant for the amount due the state.
(b) When a county prosecuting attorney receives the notice required by this section, he shall initiate a suit in the name of the state against the defaulting county auditor or treasurer. The defaulting party is liable in an amount equal to one hundred fifteen percent (115%) of the amount due the state.
(Formerly: Acts 1975, P.L.47, SEC.1.)
IC 6-1.1-27-6
Overpayments or erroneous payments by county treasurer
Sec. 6. (a) If the board of county commissioners of a county determines that the county treasurer has paid, and accounted to the board for, more money than was due from him, the board shall direct the county auditor to credit the county treasurer with the sum improperly paid and shall order that the sum be repaid out of the county treasury. It is not necessary to appropriate the money to be refunded before it is paid.
(b) If improper or erroneous payments are made by a county treasurer to the state treasurer, the board of county commissioners shall order the county auditor to certify to the state auditor a statement concerning the improper or erroneous payments. The state auditor shall audit the statement and shall allow the amount due as a claim against the treasurer of state. The state treasurer shall refund the amount due out of money not otherwise appropriated.
(c) A refund may not be made to a county treasurer under this section after the expiration of ten (10) years from the date when the amount was improperly or erroneously paid by him.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-7
Evidence in suit against county treasurer
Sec. 7. With respect to a suit brought against a county treasurer and his sureties under this chapter, the books and papers in the offices of the county treasurer and county auditor are admissible as evidence if they are proved by the oral testimony of the county auditor. In such a suit, a certified copy of the account current of a county treasurer on the books of the auditor of state is prima facie evidence.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-8
Failure of lessee or assignee to pay taxes on real or personal property
Sec. 8. If a lessee or an assignee of the lessee does not pay the taxes due on real or personal property as required by IC 6-1.1-10-37, and the lessor of the property is a taxing unit, then the county auditor shall deduct from the taxing unit's distribution of property tax revenue an amount equal to the unpaid taxes.
As added by P.L.59-1986, SEC.2.

IC 6-1.1-27-9
Distribution by county auditor to school corporation under certain circumstances; deposit in school general fund
Sec. 9. (a) This section applies if:
(1) a school corporation did not receive a property tax distribution that was at least the amount of the school corporation's actual general fund property tax levy for a particular year because of property taxes not being paid when

due, as determined by the department of local government finance; and
(2) delinquent property taxes are paid that are attributable to a year referred to in subdivision (1).
(b) The county auditor shall distribute to a school corporation the school corporation's proportionate share of any delinquent property taxes paid that are attributable to a year referred to in subsection (a) in the amount that would have been distributed to the school corporation with respect to the school corporation's general fund. The school corporation shall deposit the distribution in the school corporation's general fund.
(c) This section expires January 1, 2015.
As added by P.L.182-2009(ss), SEC.165.



CHAPTER 28. COUNTY PROPERTY TAX ASSESSMENT BOARD OF APPEALS

members appointed by the board of county commissioners must be a certified level two or level three assessor-appraiser.
(d) A person appointed to a property tax assessment board of appeals may serve on the property tax assessment board of appeals of another county at the same time. The members of the board shall elect a president. The employees of the county assessor shall provide administrative support to the property tax assessment board of appeals. The county assessor is a nonvoting member of the property tax assessment board of appeals. The county assessor shall serve as secretary of the board. The secretary shall keep full and accurate minutes of the proceedings of the board. A majority of the board that includes at least one (1) certified level two or level three assessor-appraiser constitutes a quorum for the transaction of business. Any question properly before the board may be decided by the agreement of a majority of the whole board.
(e) The county assessor, county fiscal body, and board of county commissioners may agree to waive the requirement in subsection (b) or (c) that not more than three (3) of the five (5) or two (2) of the three (3) members of the county property tax assessment board of appeals may be of the same political party if it is necessary to waive the requirement due to the absence of certified level two or level three Indiana assessor-appraisers:
(1) who are willing to serve on the board; and
(2) whose political party membership status would satisfy the requirement in subsection (b) or (c).
(f) If the board of county commissioners is not able to identify at least two (2) prospective freehold members of the county property tax assessment board of appeals who are:
(1) residents of the county;
(2) certified level two or level three Indiana assessor-appraisers; and
(3) willing to serve on the county property tax assessment board of appeals;
it is not necessary that at least three (3) of the five (5) or two (2) of the three (3) members of the county property tax assessment board of appeals be residents of the county.
(g) Except as provided in subsection (f), the term of a member of the county property tax assessment board of appeals appointed under this section:
(1) is one (1) year; and
(2) begins January 1.
(h) If:
(1) the term of a member of the county property tax assessment board of appeals appointed under this section expires;
(2) the member is not reappointed; and
(3) a successor is not appointed;
the term of the member continues until a successor is appointed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.7-1983, SEC.8; P.L.24-1986, SEC.21; P.L.6-1997, SEC.91; P.L.198-2001, SEC.65; P.L.178-2002, SEC.35; P.L.228-2005, SEC.24;

P.L.219-2007, SEC.72; P.L.182-2009(ss), SEC.166.

IC 6-1.1-28-2
Oath of members
Sec. 2. Before performing any of the member's duties, each member of the county property tax assessment board of appeals shall take and subscribe to the following oath:
STATE OF INDIANA )
) SS:
COUNTY OF ______________ )
I, _________________, do solemnly swear that I will support the Constitution of the United States, and the Constitution of the State of Indiana, and that I will faithfully and impartially discharge my duty under the law as a member of the Property Tax Assessment Board of Appeals for said County; that I will, according to my best knowledge and judgment, assess, and review the assessment of all the property of said county, and I will in no case assess any property at more or less than is provided by law, so help me God.

_________________________

Member of The Board

_________________________

County Auditor

IC 6-1.1-28-3
Compensation of members
Sec. 3. The members of the county property tax assessment board of appeals shall receive compensation on a per diem basis for each day of actual service. The county council shall fix the rate of this compensation. The county assessor shall keep an attendance record for each meeting of the county property tax assessment board of appeals. At the close of each annual session, the county assessor shall certify to the county board of commissioners the number of days actually served by each member. The county board of commissioners may not allow claims for service on the county property tax assessment board of appeals for more days than the number of days certified by the county assessor. The compensation provided by this section shall be paid from the county treasury.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.93.

IC 6-1.1-28-4
Meetings; location
Sec. 4. The county property tax assessment board of appeals shall meet either in the room of the board of commissioners in the county

courthouse or in some other room provided by the county board of commissioners.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.94.

IC 6-1.1-28-5
Repealed
(Repealed by P.L.33-1994, SEC.4.)

IC 6-1.1-28-6
Notice of annual session
Sec. 6. The county assessor shall give notice of the time, place, and purpose of each annual session of the county property tax assessment board. The county assessor shall give the notice two (2) weeks before the first meeting of the board by:
(1) publication in two (2) newspapers of general circulation which are published in the county and which represent different political parties; or
(2) publication in one (1) newspaper of general circulation published in the county if the requirements of clause (1) of this section cannot be satisfied; or
(3) posting in three (3) public places in each township of the county if a newspaper of general circulation is not published in the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.1-2001, SEC.4; P.L.245-2003, SEC.20.

IC 6-1.1-28-7
Repealed
(Repealed by P.L.41-1993, SEC.54.)

IC 6-1.1-28-8 Version a
Duration of session; expenses and per diem; sessions called by department of local government finance
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 8. (a) The county property tax assessment board shall remain in session until the board's duties are complete.
(b) All expenses and per diem compensation resulting from a session of a county property tax assessment board that is called by the department of local government finance under subsection (c) shall be paid by the county auditor, who shall, without an appropriation being required, draw warrants on county funds not otherwise appropriated.
(c) The department of local government finance may also call a session of the county property tax assessment board after completion of a general reassessment of real property. The department of local government finance shall fix the time for and duration of the session.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.69-1983, SEC.8; P.L.41-1993, SEC.22; P.L.1-2001, SEC.5; P.L.90-2002,

SEC.215.

IC 6-1.1-28-8 Version b
Duration of session; expenses and per diem; sessions called by department of local government finance
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 8. (a) The county property tax assessment board shall remain in session until the board's duties are complete.
(b) All expenses and per diem compensation resulting from a session of a county property tax assessment board that is called by the department of local government finance under subsection (c) shall be paid by the county auditor, who shall, without an appropriation being required, draw warrants on county funds not otherwise appropriated.
(c) The department of local government finance may also call a session of the county property tax assessment board after completion of a general reassessment of real property under IC 6-1.1-4-4 or a reassessment under a reassessment plan prepared under IC 6-1.1-4-4.2. The department of local government finance shall fix the time for and duration of the session.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.69-1983, SEC.8; P.L.41-1993, SEC.22; P.L.1-2001, SEC.5; P.L.90-2002, SEC.215; P.L.112-2012, SEC.42.

IC 6-1.1-28-9
Powers
Sec. 9. (a) A county property tax assessment board of appeals may:
(1) subpoena witnesses;
(2) examine witnesses, under oath, on the assessment or valuation of property;
(3) compel witnesses to answer its questions relevant to the assessment or valuation of property; and
(4) order the production of any papers related to the assessment or valuation of property.
(b) The county sheriff shall serve all process issued under this section which are not served by the county assessor and shall obey all orders of the board.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.95.

IC 6-1.1-28-10
Field representatives and hearing examiners; compensation
Sec. 10. (a) Subject to the limitations contained in subsection (b), a county on behalf of the property tax assessment board of appeals may employ and fix the compensation of as many field representatives and hearing examiners as are necessary to promptly and efficiently perform the duties and functions of the board. A person employed under this subsection must be a person who is certified in Indiana as a level two or level three assessor-appraiser by

the department of local government finance.
(b) The number and compensation of all persons employed under this section are subject to the appropriations made for that purpose by the county council.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.12-1992, SEC.27; P.L.6-1997, SEC.96; P.L.90-2002, SEC.216; P.L.219-2007, SEC.73.

IC 6-1.1-28-11
Field representatives and hearing examiners; powers and duties
Sec. 11. Field representatives and hearing examiners employed under section 10 of this chapter, when authorized by the county property tax assessment board of appeals, have the powers granted to the county property tax assessment board of appeals for the review of, and hearings on, assessments. The field representatives and hearing examiners shall report their findings to the board in writing at the conclusion of each review or hearing. After receipt of the written report, the board may take further evidence or hold further hearings. The final decision on each matter shall be made by the board based upon the field representative's or hearing officer's report, any additional evidence taken by the board, and any records that the board considers pertinent.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.97.



CHAPTER 29. COUNTY BOARD OF TAX ADJUSTMENT

IC 6-1.1-29-1.5
Repealed
(Repealed by P.L.146-2008, SEC.801.)

IC 6-1.1-29-2
Appointment of members; terms; political affiliation
Sec. 2. The seven (7) members of the county board of tax adjustment shall be appointed before April 15th of each year, and their appointments shall continue in effect until April 15th of the following year. The four (4) freehold members of the county board of tax adjustment may not be, or have been during the year preceding their appointment, an official or employee of a political subdivision. The four (4) freehold members shall be appointed in such a manner that no more than four (4) of the board members are members of the same political party.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.224-2007, SEC.43; P.L.146-2008, SEC.260.

IC 6-1.1-29-2.5
Repealed (Repealed by P.L.146-2008, SEC.801.)

IC 6-1.1-29-3
Vacancies
Sec. 3. If a vacancy occurs in the membership of the county board of tax adjustment with respect to an appointment made by a fiscal body, the vacancy shall be filled in the same manner provided for the original appointment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.1-1993, SEC.34; P.L.224-2007, SEC.45; P.L.146-2008, SEC.261.

IC 6-1.1-29-4
Meetings
Sec. 4. Each county board of tax adjustment, except the board for a consolidated city and county and for a county containing a second class city, shall hold its first meeting of each year for the purpose of reviewing budgets, tax rates, and levies on September 22 or on the first business day after September 22, if September 22 is not a business day. The board for a consolidated city and county and for a county containing a second class city shall hold its first meeting of each year for the purpose of reviewing budgets, tax rates, and levies on the first Wednesday following the adoption of city and county budget, tax rate, and tax levy ordinances. The board shall hold the meeting at the office of the county auditor. At the first meeting of each year, the board shall elect a chairman and a vice-chairman. After this meeting, the board shall continue to meet from day to day at any convenient place until its business is completed. However, the board must complete its duties on or before the date prescribed in IC 6-1.1-17-9(a).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.8, SEC.54; Acts 1980, P.L.47, SEC.1; P.L.44-1991, SEC.4; P.L.35-1994, SEC.3; P.L.50-2000, SEC.3; P.L.224-2007, SEC.46; P.L.146-2008, SEC.262.

IC 6-1.1-29-5
Clerk
Sec. 5. The county auditor shall serve as clerk of the county board of tax adjustment. The clerk shall keep a complete record of all the board's proceedings. The clerk may not vote on matters before the board.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.224-2007, SEC.47; P.L.146-2008, SEC.263.

IC 6-1.1-29-6
Compensation of certain members
Sec. 6. The four (4) freehold members of the county board of tax adjustment shall receive compensation on a per diem basis for each day of actual service. The rate of this compensation is the same as the rate that the freehold members of the county property tax assessment board of appeals of that county receive. The county

auditor shall keep an attendance record of each meeting of the county board of tax adjustment. At the close of each annual session, the county auditor shall certify to the county board of commissioners the number of days actually served by each freehold member. The county board of commissioners may not allow claims for service on the county board of tax adjustment for more days than the number of days certified by the county auditor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.98; P.L.224-2007, SEC.48; P.L.146-2008, SEC.264.

IC 6-1.1-29-7
Officials of political subdivisions required to appear and provide information
Sec. 7. A county board of tax adjustment may require an official of a political subdivision of the county to appear before the board. In addition, the board may require such an official to provide the board with information which is related to the budget, tax rate, or tax levy of the political subdivision.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.224-2007, SEC.49; P.L.146-2008, SEC.265.

IC 6-1.1-29-8
Examiners; employment; expenses
Sec. 8. A county board of tax adjustment may employ an examiner of the state board of accounts to assist the county board with its duties. If the board desires to employ an examiner, it shall adopt a resolution which states the number of days that the examiner is to serve. When the county board files a copy of the resolution with the chief examiner of the state board of accounts, the state board of accounts shall assign an examiner to the county board of tax adjustment for the number of days stated in the resolution. When an examiner of the state board of accounts is employed by a county board of tax adjustment under this section, the county shall pay the expenses related to the examiner's services in the same manner that expenses are to be paid under IC 5-11-4-3.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.224-2007, SEC.50; P.L.146-2008, SEC.266.

IC 6-1.1-29-9
County board of tax adjustment; procedures for abolishing; effect
Sec. 9. (a) A county council may adopt an ordinance to abolish the county board of tax adjustment. This ordinance must be adopted by July 1 and may not be rescinded in the year it is adopted. Notwithstanding IC 6-1.1-17, IC 6-1.1-18, IC 20-45 (before January 1, 2009), IC 20-46, IC 12-19-7 (before January 1, 2009), IC 12-19-7.5 (before January 1, 2009), IC 36-8-6, IC 36-8-7, IC 36-8-7.5, IC 36-8-11, IC 36-9-3, IC 36-9-4, and IC 36-9-13, if such an ordinance is adopted, this section governs the treatment of tax rates, tax levies, and budgets that would otherwise be reviewed by a county board of tax adjustment under IC 6-1.1-17. (b) The time requirements set forth in IC 6-1.1-17 govern all filings and notices.
(c) If an ordinance described in subsection (a) is adopted and has not been rescinded, a tax rate, tax levy, or budget that otherwise would be reviewed by the county board of tax adjustment is considered and must be treated for all purposes as if the county board of tax adjustment approved the tax rate, tax levy, or budget. This includes the notice of tax rates that is required under IC 6-1.1-17-12.
As added by P.L.69-1985, SEC.2. Amended by P.L.2-1992, SEC.65; P.L.36-1994, SEC.11; P.L.273-1999, SEC.57; P.L.224-2003, SEC.89; P.L.2-2006, SEC.66; P.L.224-2007, SEC.51; P.L.146-2008, SEC.267.



CHAPTER 29.5. REPEALED



CHAPTER 30. GENERAL PROVISIONS CONCERNING THE DEPARTMENT OF LOCAL GOVERNMENT FINANCE

IC 6-1.1-30-1.3
Treatment of references to the state board of tax commissioners
Sec. 1.3. A reference to the state board of tax commissioners is considered to be a reference to the department of local government finance if the reference is contained in a statute that:
(1) was enacted before January 1, 2002;
(2) has not been codified as part of the Indiana Code; and
(3) requires the state board of tax commissioners to take an action after December 31, 2001.
As added by P.L.220-2011, SEC.129.

IC 6-1.1-30-1.5
Legalization of appointment of commissioner before March 28, 2002
Sec. 1.5. The appointment by the governor of the commissioner of the department of local government finance before March 28, 2002, is legalized and validated as if the appointment had been made on or after March 28, 2002.
As added by P.L.220-2011, SEC.130.

IC 6-1.1-30-2
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-30-3
Repealed (Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-30-4
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-30-5
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-30-6
Records; use of records in court and other proceedings
Sec. 6. The department of local government finance shall keep a record of its proceedings and orders. The department of local government finance's record is a public record. A copy of the appropriate portion of the record is sufficient evidence in all courts or proceedings to prove an action, rule, or order of the department of local government finance if the copy is:
(1) certified by the commissioner of the department; and
(2) attested to by a designee of the commissioner of the department.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.198-2001, SEC.67; P.L.154-2006, SEC.51.

IC 6-1.1-30-6.5
Appointment of commissioner of department of local government finance
Sec. 6.5. The governor shall appoint an individual with appropriate training and experience as commissioner of the department of local government finance. The commissioner is the executive and chief administrative officer of the department. The commissioner:
(1) may delegate authority to appropriate department staff;
(2) serves at the governor's pleasure; and
(3) is entitled to receive compensation in an amount set by the governor, subject to approval by the budget agency.
As added by P.L.90-2002, SEC.217.

IC 6-1.1-30-7
Deputy commissioner
Sec. 7. The commissioner may appoint an individual to serve as deputy commissioner of the department of local government finance. However, the appointment must be approved by the governor. A deputy commissioner shall subscribe to an oath to faithfully discharge the duties assigned to the deputy commissioner either by law or by the commissioner.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.198-2001, SEC.68; P.L.246-2005, SEC.67.

IC 6-1.1-30-8 Employees; compensation
Sec. 8. (a) To properly and efficiently perform its duties, the department of local government finance may employ assistants, clerks, stenographers, field representatives, and supervisors.
(b) Each employee of the department of local government finance shall receive an annual salary to be fixed in the manner prescribed in IC 4-12-1-13. In addition, each employee shall receive the same mileage and travel allowances that other state employees receive.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.198-2001, SEC.69.

IC 6-1.1-30-9
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-30-10
Delegation of powers and duties
Sec. 10. The commissioner may delegate to a field representative or supervisor the powers of the department of local government finance with respect to any duty of the department.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.198-2001, SEC.70.

IC 6-1.1-30-11
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-30-12
Review by field representative or supervisor
Sec. 12. (a) With respect to a review conducted by a field representative or supervisor under section 10 of this chapter, the field representative or supervisor shall submit a written report of findings of fact and conclusions of law to the department of local government finance.
(b) Except as provided in IC 6-1.1-15, after reviewing the report, the department of local government finance may take additional evidence or hold additional hearings.
(c) The department of local government finance shall base its final decision on the report, any additional evidence taken by the department, and any records that the department considers relevant.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.100; P.L.198-2001, SEC.71.

IC 6-1.1-30-13
Subpoenas; oaths
Sec. 13. In order to obtain information that is necessary to the conduct by the department of local government finance of a necessary or proper inquiry, the department of local government finance or a department special representative, may:
(1) subpoena and examine witnesses; (2) administer oaths; and
(3) subpoena and examine books or papers which are in the hands of any person.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.101; P.L.198-2001, SEC.72.

IC 6-1.1-30-14
Powers and duties of department
Sec. 14. The department of local government finance:
(1) shall see that the property taxes due this state are collected;
(2) shall see that the penalties prescribed under this article are enforced;
(3) shall investigate the property tax laws and systems of other states and countries;
(4) for assessment dates after December 31, 2008, shall conduct all ratio studies required for:
(A) equalization under 50 IAC 14; and
(B) annual adjustments under 50 IAC 21; and
(5) may recommend changes in this state's property tax laws to the general assembly.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.6, SEC.11; P.L.198-2001, SEC.73; P.L.219-2007, SEC.74.

IC 6-1.1-30-14.5
Payment for services provided by professionals
Sec. 14.5. The department of local government finance shall adopt rules under IC 4-22-2 to limit the basis of payment for services provided by all professionals, including but not limited to attorneys, architects, and construction managers, who work on capital projects, to a fee for service agreement and may not adopt a rule authorizing the basis of payment for the services to be a percentage of the cost of the capital project.
As added by P.L.25-1995, SEC.53. Amended by P.L.198-2001, SEC.74.

IC 6-1.1-30-15
Repealed
(Repealed by P.L.3-1997, SEC.477.)

IC 6-1.1-30-16
Public access; property tax data
Sec. 16. The department of local government finance is the agency through which public access to information provided for a county to both the department of local government finance and the legislative services agency shall be provided. This information to which this section applies includes information provided under the following:
(1) IC 5-14-1.5-2.
(2) IC 6-1.1-4-18.5.
(3) IC 6-1.1-4-19.5. (4) IC 6-1.1-4-25.
(5) IC 6-1.1-5.5-3.
(6) IC 6-1.1-11-8.
(7) IC 6-1.1-31.5-3.5.
(8) IC 6-1.1-33.5-3.
(9) IC 36-2-9-20.
As added by P.L.234-2007, SEC.204.

IC 6-1.1-30-17 Version a
Compliance with reporting requirements
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 17. (a) Except as provided in subsection (c) and subject to subsection (d), the department of state revenue and the auditor of state shall, when requested by the department of local government finance, withhold a percentage of the distributions of county adjusted gross income tax distributions under IC 6-3.5-1.1, county option income tax distributions under IC 6-3.5-6, or county economic development income tax distributions under IC 6-3.5-7 that would otherwise be distributed to the county under the schedules in IC 6-3.5-1.1-10, IC 6-3.5-1.1-21.1, IC 6-3.5-6-17, IC 6-3.5-6-17.3, IC 6-3.5-7-16, and IC 6-3.5-7-17.3, if:
(1) local assessing officials have not provided information to the department of local government finance in a timely manner under IC 4-10-13-5(b);
(2) the county assessor has not transmitted to the department of local government finance by October 1 of the year in which the distribution is scheduled to be made the data for all townships in the county required to be transmitted under IC 6-1.1-4-25;
(3) the county auditor has not paid a bill for services under IC 6-1.1-4-31.5 to the department of local government finance in a timely manner;
(4) the county assessor has not forwarded to the department of local government finance in a timely manner sales disclosure form data under IC 6-1.1-5.5-3;
(5) the county auditor has not forwarded to the department of local government finance the duplicate copies of all approved exemption applications required to be forwarded by that date under IC 6-1.1-11-8(a);
(6) by the date the distribution is scheduled to be made, the county auditor has not sent a certified statement required to be sent by that date under IC 6-1.1-17-1 to the department of local government finance;
(7) the county does not maintain a certified computer system that meets the requirements of IC 6-1.1-31.5-3.5;
(8) the county auditor has not transmitted the data described in IC 36-2-9-20 to the department of local government finance in the form and on the schedule specified by IC 36-2-9-20;
(9) the county has not established a parcel index numbering system under 50 IAC 23-8-1 in a timely manner; (10) a county official has not provided other information to the department of local government finance in a timely manner as required by the department of local government finance; or
(11) the department of local government finance incurs additional costs to assist a covered county (as defined in IC 6-1.1-22.6-1) to issue tax statements within the time frame specified in IC 6-1.1-22.6-18(b) for each year that the county experienced delayed property taxes (as defined in IC 6-1.1-22.6-2) before the year in which the county qualifies as a covered county.
The percentage to be withheld is the percentage determined by the department of local government finance. However, the percentage withheld for a reason stated in subdivision (11) may not exceed the percentage needed to reimburse the department of local government finance for the costs incurred by the department of local government finance to take the actions necessary to permit a covered county (as defined in IC 6-1.1-22.6-1) to issue reconciling tax statements for prior year delayed property taxes (as defined in IC 6-1.1-22.6-2) within the time frame specified in IC 6-1.1-22.6-18(b). The county governmental taxing unit of a covered county (as defined in IC 6-1.1-22.6-1) shall reimburse the department of local government finance for these expenses. The amount withheld under subdivision (11) reduces only the amount that would otherwise be distributed to the county governmental taxing unit of a covered county (as defined in IC 6-1.1-22.6-1) and not money distributable to any other political subdivision. The withholding of an amount under subdivision (11) does not relieve the county government of a covered county (as defined in IC 6-1.1-22.6-1) from making bond or lease payments that would otherwise be paid from withheld amounts or providing property tax credits that would otherwise be provided under IC 6-3.5 from withheld amounts. Subdivision (11) does not apply to any county other than a covered county (as defined in IC 6-1.1-22.6-1).
(b) Except as provided in subsection (e), money not distributed for the reasons stated in subsection (a) shall be distributed to the county when the department of local government finance determines that the failure to:
(1) provide information; or
(2) pay a bill for services;
has been corrected.
(c) The restrictions on distributions under subsection (a) do not apply if the department of local government finance determines that the failure to:
(1) provide information; or
(2) pay a bill for services;
in a timely manner is justified by unusual circumstances.
(d) The department of local government finance shall give the county auditor at least thirty (30) days notice in writing before the department of state revenue or the auditor of state withholds a distribution under subsection (a).
(e) Money not distributed for the reason stated in subsection

(a)(3) may be deposited in the fund established by IC 6-1.1-5.5-4.7(a). Money deposited under this subsection is not subject to distribution under subsection (b).
(f) This subsection applies to a county that will not receive a distribution under IC 6-3.5-1.1, IC 6-3.5-6, or IC 6-3.5-7. At the request of the department of local government finance, an amount permitted to be withheld under subsection (a) may be withheld from any state revenues that would otherwise be distributed to the county or one (1) or more taxing units in the county.
As added by P.L.146-2008, SEC.268. Amended by P.L.112-2012, SEC.43.

IC 6-1.1-30-17 Version b
Compliance with reporting requirements; recovery of additional costs related to assisting certain counties to issue timely tax bills
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 17. (a) Except as provided in subsection (c) and subject to subsection (d), the department of state revenue and the auditor of state shall, when requested by the department of local government finance, withhold a percentage of the distributions of county adjusted gross income tax distributions under IC 6-3.5-1.1, county option income tax distributions under IC 6-3.5-6, or county economic development income tax distributions under IC 6-3.5-7 that would otherwise be distributed to the county under the schedules in IC 6-3.5-1.1-10, IC 6-3.5-1.1-21.1, IC 6-3.5-6-17, IC 6-3.5-6-17.3, IC 6-3.5-7-16, and IC 6-3.5-7-17.3, if:
(1) the county assessor has not transmitted to the department of local government finance by October 1 of the year in which the distribution is scheduled to be made the data for all townships in the county required to be transmitted under IC 6-1.1-4-25;
(2) the county auditor has not paid a bill for services under IC 6-1.1-4-31.5 to the department of local government finance in a timely manner;
(3) the county assessor has not forwarded to the department of local government finance in a timely manner sales disclosure form data under IC 6-1.1-5.5-3;
(4) the county auditor has not forwarded to the department of local government finance the duplicate copies of all approved exemption applications required to be forwarded by that date under IC 6-1.1-11-8(a);
(5) by the date the distribution is scheduled to be made, the county auditor has not sent a certified statement required to be sent by that date under IC 6-1.1-17-1 to the department of local government finance;
(6) the county does not maintain a certified computer system that meets the requirements of IC 6-1.1-31.5-3.5;
(7) the county auditor has not transmitted the data described in IC 36-2-9-20 to the department of local government finance in the form and on the schedule specified by IC 36-2-9-20; (8) the county has not established a parcel index numbering system under 50 IAC 23-8-1 in a timely manner;
(9) a county official has not provided other information to the department of local government finance in a timely manner as required by the department of local government finance; or
(10) the department of local government finance incurs additional costs to assist a covered county (as defined in IC 6-1.1-22.6-1) to issue tax statements within the time frame specified in IC 6-1.1-22.6-18(b) for each year that the county experienced delayed property taxes (as defined in IC 6-1.1-22.6-2) before the year in which the county qualifies as a covered county.
The percentage to be withheld is the percentage determined by the department of local government finance. However, the percentage withheld for a reason stated in subdivision (10) may not exceed the percentage needed to reimburse the department of local government finance for the costs incurred by the department of local government finance to take the actions necessary to permit a covered county (as defined in IC 6-1.1-22.6-1) to issue reconciling tax statements for prior year delayed property taxes (as defined in IC 6-1.1-22.6-2) within the time frame specified in IC 6-1.1-22.6-18(b). The county governmental taxing unit of a covered county (as defined in IC 6-1.1-22.6-1) shall reimburse the department of local government finance for these expenses. The amount withheld under subdivision (10) reduces only the amount that would otherwise be distributed to the county governmental taxing unit of a covered county (as defined in IC 6-1.1-22.6-1) and not money distributable to any other political subdivision. The withholding of an amount under subdivision (10) does not relieve the county government of a covered county (as defined in IC 6-1.1-22.6-1) from making bond or lease payments that would otherwise be paid from withheld amounts or providing property tax credits that would otherwise be provided under IC 6-3.5 from withheld amounts. Subdivision (10) does not apply to any county other than a covered county (as defined in IC 6-1.1-22.6-1).
(b) Except as provided in subsection (e), money not distributed for the reasons stated in subsection (a) shall be distributed to the county when the department of local government finance determines that the failure to:
(1) provide information; or
(2) pay a bill for services;
has been corrected.
(c) The restrictions on distributions under subsection (a) do not apply if the department of local government finance determines that the failure to:
(1) provide information; or
(2) pay a bill for services;
in a timely manner is justified by unusual circumstances.
(d) The department of local government finance shall give the county auditor at least thirty (30) days notice in writing before the department of state revenue or the auditor of state withholds a

distribution under subsection (a).
(e) Money not distributed for the reason stated in subsection (a)(2) may be deposited in the fund established by IC 6-1.1-5.5-4.7(a). Money deposited under this subsection is not subject to distribution under subsection (b).
(f) This subsection applies to a county that will not receive a distribution under IC 6-3.5-1.1, IC 6-3.5-6, or IC 6-3.5-7. At the request of the department of local government finance, an amount permitted to be withheld under subsection (a) may be withheld from any state revenues that would otherwise be distributed to the county or one (1) or more taxing units in the county.
As added by P.L.146-2008, SEC.268. Amended by P.L.112-2012, SEC.43; P.L.137-2012, SEC.39.



CHAPTER 31. DEPARTMENT OF LOCAL GOVERNMENT FINANCE.ADOPTION OF RULES, FORMS, AND RETURNS

IC 6-1.1-31-3
Information considered in preparation of rules, regulations, property tax forms, and property tax returns
Sec. 3. In the preparation of rules, regulations, property tax forms, and property tax returns, the department of local government finance may consider:
(1) data compiled by the federal government;
(2) data compiled by this state and its taxing authorities;
(3) data compiled and studies made by a state college or university;
(4) generally accepted practices of appraisers, including generally accepted property assessment valuation and mass appraisal principles and practices;
(5) generally accepted indices of construction costs;
(6) for assessment dates after February 28, 2001, generally accepted indices of income accruing from real property;
(7) sales data compiled for generally comparable properties; and
(8) any other information which is available to the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.102; P.L.90-2002, SEC.219; P.L.1-2004, SEC.38 and P.L.23-2004, SEC.41.

IC 6-1.1-31-4
Copies of promulgations
Sec. 4. When the department of local government finance prescribes or promulgates a rule, regulation, property tax form, property tax return, notice form, bulletin, directive, or any other paper, the department shall:
(1) send copies of it to the local taxing officials;
(2) send a copy of it to the executive director of the legislative services agency in an electronic format under IC 5-14-6, if it is not published in the Indiana Register under IC 4-22; and
(3) maintain copies of it for general distribution.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.220; P.L.146-2008, SEC.270.
IC 6-1.1-31-5
True tax value; factors considered by assessing officials
Sec. 5. (a) Subject to this article, the rules adopted by the department of local government finance are the basis for determining the true tax value of tangible property.
(b) Assessing officials shall:
(1) comply with the rules, appraisal manuals, bulletins, and directives adopted by the department of local government finance;
(2) use the property tax forms, property tax returns, and notice forms prescribed by the department; and
(3) collect and record the data required by the department.
(c) In assessing tangible property, the assessing officials may consider factors in addition to those prescribed by the department of local government finance if the use of the additional factors is first approved by the department. Each assessing official shall indicate on the official's records for each individual assessment whether:
(1) only the factors contained in the department's rules, forms, and returns have been considered; or
(2) factors in addition to those contained in the department's rules, forms, and returns have been considered.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.24-1986, SEC.22; P.L.6-1997, SEC.103; P.L.90-2002, SEC.221; P.L.1-2004, SEC.39 and P.L.23-2004, SEC.42; P.L.146-2008, SEC.271.

IC 6-1.1-31-6
Real property assessment; classification of land and improvements
Sec. 6. (a) With respect to the assessment of real property, the rules of the department of local government finance shall provide for:
(1) the classification of land on the basis of:
(i) acreage;
(ii) lots;
(iii) size;
(iv) location;
(v) use;
(vi) productivity or earning capacity;
(vii) applicable zoning provisions;
(viii) accessibility to highways, sewers, and other public services or facilities; and
(ix) any other factor that the department determines by rule is just and proper; and
(2) the classification of improvements on the basis of:
(i) size;
(ii) location;
(iii) use;
(iv) type and character of construction;
(v) age;
(vi) condition;
(vii) cost of reproduction; and (viii) any other factor that the department determines by rule is just and proper.
(b) With respect to the assessment of real property, the rules of the department of local government finance shall include instructions for determining:
(1) the proper classification of real property;
(2) the size of real property;
(3) the effects that location and use have on the value of real property;
(4) the productivity or earning capacity of:
(A) agricultural land; and
(B) real property regularly used to rent or otherwise furnish residential accommodations for periods of thirty (30) days or more;
(5) sales data for generally comparable properties; and
(6) the true tax value of real property based on the factors listed in this subsection and any other factor that the department determines by rule is just and proper.
(c) With respect to the assessment of real property, true tax value does not mean fair market value. Subject to this article, true tax value is the value determined under the rules of the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.27; P.L.42-1984, SEC.2; P.L.24-1986, SEC.23; P.L.90-2002, SEC.222; P.L.1-2004, SEC.40 and P.L.23-2004, SEC.43; P.L.154-2006, SEC.52.

IC 6-1.1-31-7
Assessment of personal property; classification
Sec. 7. (a) With respect to the assessment of personal property, the rules of the department of local government finance shall provide for the classification of personal property on the basis of:
(1) date of purchase;
(2) location;
(3) use;
(4) depreciation, obsolescence, and condition; and
(5) any other factor that the department determines by rule is just and proper.
(b) With respect to the assessment of personal property, the rules of the department of local government finance shall include instructions for determining:
(1) the proper classification of personal property;
(2) the effect that location has on the value of personal property;
(3) the cost of reproducing personal property;
(4) the depreciation, including physical deterioration and obsolescence, of personal property;
(5) the productivity or earning capacity of mobile homes regularly used to rent or otherwise furnish residential accommodations for periods of thirty (30) days or more; (6) the true tax value of mobile homes assessed under IC 6-1.1-7 (other than mobile homes subject to the preferred valuation method under IC 6-1.1-4-39(b)) as the least of the values determined using the following:
(A) The National Automobile Dealers Association Guide.
(B) The purchase price of a mobile home if:
(i) the sale is of a commercial enterprise nature; and
(ii) the buyer and seller are not related by blood or marriage.
(C) Sales data for generally comparable mobile homes;
(7) the true tax value at the time of acquisition of computer application software, for the purpose of deducting the value of computer application software from the acquisition cost of tangible personal property whenever the value of the tangible personal property that is recorded on the taxpayer's books and records reflects the value of the computer application software; and
(8) the true tax value of personal property based on the factors listed in this subsection and any other factor that the department determines by rule is just and proper.
(c) In providing for the classification of personal property and the instructions for determining the items listed in subsection (b), the department of local government finance shall not include the value of land as a cost of producing tangible personal property subject to assessment.
(d) With respect to the assessment of personal property, true tax value does not mean fair market value. Subject to this article, true tax value is the value determined under rules of the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.63, SEC.5; P.L.42-1984, SEC.3; P.L.24-1986, SEC.24; P.L.90-2002, SEC.223; P.L.1-2004, SEC.41 and P.L.23-2004, SEC.44; P.L.214-2005, SEC.15.

IC 6-1.1-31-8
Exchange of information with other states or United States
Sec. 8. The department of local government finance may adopt rules and regulations to govern the interchange of information with an officer or agency of another state or the United States. The department of local government finance may, pursuant to those rules and regulations, furnish any information in its possession to such an officer or agency if the information is furnished under a reciprocal arrangement which provides that the department shall receive like information from the officer or agency.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.224.

IC 6-1.1-31-9 Version a
General reassessment; adoption of rules; time limit; readoption and approval of rules Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 9. (a) Except as provided in subsection (b), the department of local government finance may not adopt rules for the appraisal of real property in a general reassessment after July 1 of the year before the year in which the general reassessment is scheduled to begin.
(b) If rules for the appraisal of real property in a general reassessment are timely adopted under subsection (a) and are then disapproved by the attorney general for any reason under IC 4-22-2-32, the department of local government finance may modify the rules to cure the defect that resulted in disapproval by the attorney general, and may then take all actions necessary under IC 4-22-2 to readopt and to obtain approval of the rules. This process may be repeated as necessary until the rules are approved.
As added by P.L.14-1983, SEC.3. Amended by P.L.55-1986, SEC.3; P.L.90-2002, SEC.225.

IC 6-1.1-31-9 Version b
Reassessment; adoption of rules; time limit; readoption and approval of rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 9. (a) Except as provided in subsection (b), the department of local government finance may not adopt rules for the appraisal of real property:
(1) in a general reassessment under IC 6-1.1-4-4; or
(2) in a reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2;
after July 1 of the year before the year in which the reassessment is scheduled to begin.
(b) If rules described in subsection (a) are timely adopted under subsection (a) and are then disapproved by the attorney general for any reason under IC 4-22-2-32, the department of local government finance may modify the rules to cure the defect that resulted in disapproval by the attorney general, and may then take all actions necessary under IC 4-22-2 to readopt and to obtain approval of the rules. This process may be repeated as necessary until the rules are approved.
As added by P.L.14-1983, SEC.3. Amended by P.L.55-1986, SEC.3; P.L.90-2002, SEC.225; P.L.112-2012, SEC.44.

IC 6-1.1-31-10
Rules governing filing, refunds, and tax payments relating to amended personal property returns
Sec. 10. (a) The department of local government finance shall adopt rules under IC 4-22-2 to govern the:
(1) filing of amended personal property tax returns under IC 6-1.1-3-7.5; and
(2) refunds, additional assessments, and tax payments related to an amended personal property tax return. (b) The rules adopted under subsection (a) may provide that the tax adjustments related to an amended return shall be delayed to a year after the year in which personal property taxes related to the original personal property tax return are first due and payable.
As added by P.L.6-1997, SEC.104. Amended by P.L.90-2002, SEC.226.

IC 6-1.1-31-11
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-31-11.5
Rules governing practice of representatives in proceedings
Sec. 11.5. (a) Subject to subsection (b), the department of local government finance shall adopt rules under IC 4-22-2 to govern the practice of representatives in proceedings before the property tax assessment board of appeals and the department of local government finance.
(b) Except as provided in subsection (c), a rule adopted under subsection (a) may not:
(1) restrict the ability of a representative to practice before the property tax assessment board of appeals or the department of local government finance based on the fact that the representative is not an attorney admitted to the Indiana bar; or
(2) restrict the admissibility of written or oral testimony of a representative or other witness based upon the manner in which the representative or other witness is compensated.
(c) A rule adopted under subsection (a) may require a representative in a proceeding before the property tax assessment board of appeals or the department of local government finance to be an attorney admitted to the Indiana bar if the matter under consideration in the proceeding is:
(1) an exemption for which an application is required under IC 6-1.1-11;
(2) a claim that taxes are illegal as a matter of law;
(3) a claim regarding the constitutionality of an assessment; or
(4) any other matter that requires representation that involves the practice of law.
(d) This subsection applies to a petition that is filed with the property tax assessment board of appeals or a matter under consideration by the department of local government finance before the adoption of a rule under subsection (a) that establishes new standards for:
(1) the presentation of evidence or testimony; or
(2) the practice of representatives.
The property tax assessment board of appeals or the department of local government finance may not dismiss a petition or reject consideration of a matter solely for failure to comply with the rule adopted under subsection (a) without providing the petitioner with an opportunity to present evidence, testimony, or representation in

compliance with the rule.
As added by P.L.198-2001, SEC.77.

IC 6-1.1-31-12
Rules governing reduction and increase of assessed valuations
Sec. 12. The state board of tax commissioners shall adopt rules under IC 4-22-2 to govern the reduction and increase of assessed valuations by the county assessor under IC 6-1.1-13 to attain a just and equal basis of assessment among the taxpayers in the county. The rules must specify the procedures and standards to be used by the county assessor.
As added by P.L.6-1997, SEC.106.

IC 6-1.1-31-13
Repealed
(Repealed by P.L.133-2012, SEC.51.)



CHAPTER 31.5. COMPUTER SPECIFICATIONS

IC 6-1.1-31.5-2
Department of local government finance rules for computer specifications; county contracts permitted only with providers certified by the department; department as party to contract
Sec. 2. (a) Subject to section 3.5 of this chapter, the department shall adopt rules under IC 4-22-2 to prescribe computer specification standards and for the certification of:
(1) computer software;
(2) software providers;
(3) computer service providers; and
(4) computer equipment providers.
(b) The rules of the department shall provide for:
(1) the effective and efficient administration of assessment laws;
(2) the prompt updating of assessment data;
(3) the administration of information contained in the sales disclosure form, as required under IC 6-1.1-5.5; and
(4) other information necessary to carry out the administration of the property tax assessment laws.
(c) After June 30, 2008, subject to section 3.5 of this chapter, a county:
(1) may contract only for computer software and with software providers, computer service providers, and equipment providers that are certified by the department under the rules described in subsection (a); and
(2) may enter into a contract referred to in subdivision (1) and any addendum to the contract only if the department is a party to the contract and the addendum.
As added by P.L.6-1997, SEC.107. Amended by P.L.90-2002, SEC.228; P.L.228-2005, SEC.25; P.L.146-2008, SEC.272; P.L.182-2009(ss), SEC.168.

IC 6-1.1-31.5-3
Repealed
(Repealed by P.L.198-2001, SEC.122.)

IC 6-1.1-31.5-3.5
State certified computer system; uniform and common property tax management system; advisory committee
Sec. 3.5. (a) Until the system described in subsection (e) is

implemented, each county shall maintain a state certified computer system that has the capacity to:
(1) process and maintain assessment records;
(2) process and maintain standardized property tax forms;
(3) process and maintain standardized property assessment notices;
(4) maintain complete and accurate assessment records for the county; and
(5) process and compute complete and accurate assessments in accordance with Indiana law.
The county assessor shall select the computer system.
(b) All information on a computer system referred to in subsection (a) shall be readily accessible to:
(1) the department of local government finance; and
(2) assessing officials.
(c) The certified system referred to in subsection (a) used by the counties must be:
(1) compatible with the data export and transmission requirements in a standard format prescribed by the office of technology established by IC 4-13.1-2-1 and approved by the legislative services agency; and
(2) maintained in a manner that ensures prompt and accurate transfer of data to the department of local government finance and the legislative services agency.
(d) All standardized property forms and notices on the certified computer system referred to in subsection (a) shall be maintained by the county assessor in an accessible location and in a format that is easily understandable for use by persons of the county.
(e) The department shall adopt rules before July 1, 2006, for the establishment of:
(1) a uniform and common property tax management system for all counties that:
(A) includes a combined mass appraisal and county auditor system integrated with a county treasurer system; and
(B) replaces the computer system referred to in subsection (a); and
(2) a schedule for implementation of the system referred to in subdivision (1) structured to result in the implementation of the system in all counties with respect to an assessment date:
(A) determined by the department; and
(B) specified in the rule.
(f) The department shall appoint an advisory committee to assist the department in the formulation of the rules referred to in subsection (e). The department shall determine the number of members of the committee. The committee:
(1) must include at least:
(A) one (1) township assessor;
(B) one (1) county assessor;
(C) one (1) county auditor; and
(D) one (1) county treasurer; and (2) shall meet at times and locations determined by the department.
(g) Each member of the committee appointed under subsection (f) who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(h) Each member of the committee appointed under subsection (f) who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(i) The department shall report to the budget committee in writing the department's estimate of the cost of implementation of the system referred to in subsection (e).
As added by P.L.198-2001, SEC.80. Amended by P.L.88-2005, SEC.11; P.L.177-2005, SEC.28; P.L.228-2005, SEC.26; P.L.146-2008, SEC.273.

IC 6-1.1-31.5-4
Rules for statewide guidelines for standardized forms and notices
Sec. 4. The department shall adopt rules and procedures to provide statewide guidelines for standardized forms and notices.
As added by P.L.6-1997, SEC.107. Amended by P.L.90-2002, SEC.229.

IC 6-1.1-31.5-5
Revocation of certification; qualifications of providers
Sec. 5. (a) The department may revoke a certification issued under section 2 of this chapter for at least three (3) years if it determines:
(1) that information given by an applicant was false; or
(2) the product, provider, or service certified does not meet the minimum requirements of the department.
(b) If a certification is revoked, any Indiana contract that the provider has is void and the contractor may not receive any additional funds under the contract.
(c) An individual at least eighteen (18) years of age who resides in Indiana and any corporation that satisfies the requirements of this chapter and the rules of the department may be certified as:
(1) a software provider;
(2) a service provider; or
(3) a computer equipment provider.
(d) A person may not sell, buy, trade, exchange, option, lease, or rent software, computer equipment, or service to a county under this chapter without a certification from the department.
(e) A contract for computer software, computer equipment, a

computer operating program or computer system service providers under this chapter must contain a provision specifying that the contract is void if the provider's certification is revoked.
(f) The department may not limit the number of systems or providers certified by this chapter so long as the system or provider meets the specifications or standards of the department.
As added by P.L.6-1997, SEC.107. Amended by P.L.90-2002, SEC.230; P.L.228-2005, SEC.27.



CHAPTER 31.7. PROFESSIONAL APPRAISERS AND PROFESSIONAL APPRAISAL FIRMS

IC 6-1.1-31.7-2
"Department" defined
Sec. 2. As used in this chapter, "department" means the department of local government finance.
As added by P.L.6-1997, SEC.108. Amended by P.L.90-2002, SEC.231.

IC 6-1.1-31.7-3
Rules
Sec. 3. (a) The department shall adopt rules under IC 4-22-2 for the certification and regulation of appraisers.
(b) Subject to subsection (d), the rules of the department shall provide for the following:
(1) Minimum appraiser qualifications.
(2) Minimum appraiser certification, training, and recertification requirements.
(3) Sanctions for noncompliance with assessing laws and the rules of the department, including laws and rules that set time requirements for the completion of assessments.
(4) Appraiser contract requirements.
(5) Other provisions necessary to carry out the administration of the property tax assessment laws.
(c) After December 31, 1998, a county or township may contract only with appraisers that are certified by the department under the rules described in subsection (a).
(d) The rules referred to in subsection (b) that apply to contracts with appraisers entered into after December 31, 2008, must include level two assessor-appraiser certification under IC 6-1.1-35.5 as part of the minimum appraiser qualifications for each appraiser that performs assessments on behalf of the contractor.
As added by P.L.6-1997, SEC.108. Amended by P.L.90-2002, SEC.232; P.L.146-2008, SEC.275.

IC 6-1.1-31.7-3.5
Limitation on appraiser or technical advisor serving as tax representative
Sec. 3.5. (a) Subject to subsection (b), an individual or a firm that is: (1) an appraiser; or
(2) a technical advisor under IC 6-1.1-4;
in a county may not serve as a tax representative of any taxpayer with respect to property subject to property taxes in the county before the county property tax assessment board of appeals of that county or the Indiana board of tax review.
(b) Subsection (a) does not apply to tax representation in a county with respect to an issue of a taxpayer if:
(1) the individual or firm representing the taxpayer is no longer under contract as an appraiser or a technical advisor in the county as described in subsection (a); and
(2) the individual or firm was not directly involved with the issue of the taxpayer while under contract.
As added by P.L.228-2005, SEC.28.

IC 6-1.1-31.7-4
Revocation of certification
Sec. 4. (a) The department may revoke a certification issued under the rules adopted under section 3 of this chapter for at least three (3) years if it determines:
(1) that information given by an appraiser applicant was false; or
(2) the appraiser fails to meet the minimum requirements of the department.
(b) If a certification is revoked, any Indiana contract that the appraiser has is void and the contractor may not receive any additional funds under the contract.
(c) An individual at least eighteen (18) years of age who resides in Indiana and any corporation that satisfies the requirements of this chapter and the rules of the department may be certified as an appraiser.
(d) A contract for an appraiser under this chapter must contain a provision specifying that the contract is void if the appraiser's certification is revoked.
(e) The department may not limit the number of appraisers certified by this chapter so long as the appraiser meets the specifications or standards of the department.
As added by P.L.6-1997, SEC.108. Amended by P.L.90-2002, SEC.233.



CHAPTER 32. REPEALED



CHAPTER 33. REPEALED



CHAPTER 33.5. DEPARTMENT OF LOCAL GOVERNMENT FINANCE DIVISION OF DATA ANALYSIS

IC 6-1.1-33.5-2
Electronic data base; software; data analysis; studies; reports
Sec. 2. The division of data analysis shall do the following:
(1) Compile an electronic data base that includes the following:
(A) The local government data base.
(B) Information on sales of real and personal property, including nonconfidential information from sales disclosure forms filed under IC 6-1.1-5.5.
(C) Personal property assessed values and data entries on personal property return forms.
(D) Real property assessed values and data entries on real property assessment records.
(E) Information on property tax exemptions, deductions, and credits.
(F) Any other data relevant to the accurate determination of real property and personal property tax assessments.
(2) Make available to each county and township software that permits the transfer of the data described in subdivision (1) to the division in a uniform format through a secure connection over the Internet.
(3) Analyze the data compiled under this section for the purpose of performing the functions under section 3 of this chapter.
(4) Conduct continuing studies of personal and real property tax deductions, abatements, and exemptions used throughout Indiana. The division of data analysis shall, before May 1 of each even-numbered year, report on the studies at a meeting of the budget committee and submit a report on the studies to the legislative services agency for distribution to the members of the legislative council. The report must be in an electronic format under IC 5-14-6.
As added by P.L.198-2001, SEC.82. Amended by P.L.28-2004, SEC.63; P.L.64-2004, SEC.14.

IC 6-1.1-33.5-3
Duties of the division of data analysis
Sec. 3. The division of data analysis shall:
(1) conduct continuing studies in the areas in which the department of local government finance operates;
(2) make periodic field surveys and audits of:
(A) tax rolls; (B) plat books;
(C) building permits;
(D) real estate transfers; and
(E) other data that may be useful in checking property valuations or taxpayer returns;
(3) make test checks of property valuations to serve as the bases for special reassessments under this article;
(4) conduct biennially a coefficient of dispersion study for each township and county in Indiana;
(5) conduct quadrennially a sales assessment ratio study for each township and county in Indiana; and
(6) report annually to the executive director of the legislative services agency, in an electronic format under IC 5-14-6, the information obtained or determined under this section for use by the executive director and the general assembly, including:
(A) all information obtained by the division of data analysis from units of local government; and
(B) all information included in:
(i) the local government data base; and
(ii) any other data compiled by the division of data analysis.
As added by P.L.198-2001, SEC.82. Amended by P.L.192-2002(ss), SEC.45; P.L.256-2003, SEC.28; P.L.28-2004, SEC.64; P.L.182-2009(ss), SEC.169.

IC 6-1.1-33.5-4
Powers of division
Sec. 4. To perform its duties, the division of data analysis may do the following:
(1) Request access to any local or state official records.
(2) Secure information from the federal government or from public or private agencies.
(3) Inspect a person's books, records, or property.
(4) Conduct a review of either all or a random sampling of personal or real property assessments.
(5) Employ professional appraisal firms to assist in making test checks of property valuations.
(6) Recommend changes in property tax administration.
(7) Use any other device or technique to equalize tax burdens or to implement this chapter.
As added by P.L.198-2001, SEC.82.

IC 6-1.1-33.5-5
Confidentiality of information
Sec. 5. Information that has been provided to the legislative services agency or the division of data analysis by the federal government or by a public agency is subject to the provider's rules, if any, that concern the confidential nature of the information.
As added by P.L.198-2001, SEC.82.
IC 6-1.1-33.5-6 Version a
Review; special reassessments
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. (a) With respect to any township or county for any year, the department of local government finance may initiate a review to determine whether to order a special reassessment under this chapter. The review may apply to real property or personal property, or both.
(b) If the department of local government finance determines under subsection (a) of this chapter to initiate a review with respect to the real property within a township or county, or a portion of the real property within a township or county, the division of data analysis of the department shall determine for the real property under consideration and for the township or county the variance between:
(1) the total assessed valuation of the real property within the township or county; and
(2) the total assessed valuation that would result if the real property within the township or county were valued in the manner provided by law.
(c) If the department of local government finance determines under subsection (a) of this chapter to initiate a review with respect to personal property within a township or county, or a part of the personal property within a township or county, the division of data analysis of the department shall determine for the personal property under consideration and for the township or county the variance between:
(1) the total assessed valuation of the personal property within the township or county; and
(2) the total assessed valuation that would result if the personal property within the township or county were valued in the manner provided by law.
(d) The determination of the department of local government finance under section 2 or 3 of this chapter must be based on a statistically valid assessment ratio study.
(e) If a determination of the department of local government finance to order a special reassessment under this chapter is based on a coefficient of dispersion study, the department shall publish the coefficient of dispersion study for the township or county in accordance with IC 5-3-1-2(j).
(f) If:
(1) the variance determined under subsection (b) or (c) exceeds twenty percent (20%); and
(2) the department of local government finance determines after holding hearings on the matter that a special reassessment should be conducted;
the department shall contract for a special reassessment to be conducted to correct the valuation of the property.
(g) If the variance determined under subsection (b) or (c) is twenty percent (20%) or less, the department of local government finance shall determine whether to correct the valuation of the

property under:
(1) IC 6-1.1-4-9 and IC 6-1.1-4-10; or
(2) IC 6-1.1-14.
(h) The department of local government finance shall give notice to a taxpayer, by individual notice or by publication at the discretion of the department, of a hearing concerning the department's intent to cause the assessment of the taxpayer's property to be adjusted under this section. The time fixed for the hearing must be at least ten (10) days after the day the notice is mailed or published. The department may conduct a single hearing under this section with respect to multiple properties. The notice must state:
(1) the time of the hearing;
(2) the location of the hearing; and
(3) that the purpose of the hearing is to hear taxpayers' comments and objections with respect to the department's intent to adjust the assessment of property under this chapter.
(i) If the department of local government finance determines after the hearing that the assessment of property should be adjusted under this chapter, the department shall:
(1) cause the assessment of the property to be adjusted;
(2) mail a certified notice of its final determination to the county auditor of the county in which the property is located; and
(3) notify the taxpayer as required under IC 6-1.1-14.
(j) A reassessment or adjustment may be made under this section only if the notice of the final determination is given to the taxpayer within the same period prescribed in IC 6-1.1-9-3 or IC 6-1.1-9-4.
(k) If the department of local government finance contracts for a special reassessment of property under this chapter, the department shall forward the bill for services of the reassessment contractor to the county auditor, and the county shall pay the bill from the county reassessment fund.
As added by P.L.198-2001, SEC.82.

IC 6-1.1-33.5-6 Version b
Review; special reassessments
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. (a) With respect to any township or county for any year, the department of local government finance may initiate a review to determine whether to order a special reassessment under this chapter. The review may apply to real property or personal property, or both.
(b) If the department of local government finance determines under subsection (a) to initiate a review with respect to the real property subject to reassessment under IC 6-1.1-4-4 within a township or county, or a portion of the real property within a township or county, the division of data analysis of the department shall determine for the real property under consideration and for the township or county the variance between:
(1) the total assessed valuation of the real property within the

township or county; and
(2) the total assessed valuation that would result if the real property within the township or county were valued in the manner provided by law.
(c) If the department of local government finance determines under subsection (a) to initiate a review with respect to the real property within a particular cycle under a county's reassessment plan prepared under IC 6-1.1-4-4.2 or a part of the real property within a cycle, the division of data analysis of the department shall determine for the real property under consideration and for all groups of parcels within a particular cycle the variance between:
(1) the total assessed valuation of the real property within all groups of parcels within a particular cycle; and
(2) the total assessed valuation that would result if the real property within all groups of parcels within a particular cycle were valued in the manner provided by law.
(d) If the department of local government finance determines under subsection (a) to initiate a review with respect to personal property within a township or county, or a part of the personal property within a township or county, the division of data analysis of the department shall determine for the personal property under consideration and for the township or county the variance between:
(1) the total assessed valuation of the personal property within the township or county; and
(2) the total assessed valuation that would result if the personal property within the township or county were valued in the manner provided by law.
(e) The determination of the department of local government finance under section 2 or 3 of this chapter must be based on a statistically valid assessment ratio study.
(f) If a determination of the department of local government finance to order a special reassessment under this chapter is based on a coefficient of dispersion study, the department shall publish the coefficient of dispersion study for the township or county in accordance with IC 5-3-1-2(j).
(g) If:
(1) the variance determined under subsection (b), (c), or (d) exceeds twenty percent (20%); and
(2) the department of local government finance determines after holding hearings on the matter that a special reassessment should be conducted;
the department shall contract for a special reassessment to be conducted to correct the valuation of the property.
(h) If the variance determined under subsection (b), (c), or (d) is twenty percent (20%) or less, the department of local government finance shall determine whether to correct the valuation of the property under:
(1) IC 6-1.1-4-9 and IC 6-1.1-4-10; or
(2) IC 6-1.1-14.
(i) The department of local government finance shall give notice

to a taxpayer, by individual notice or by publication at the discretion of the department, of a hearing concerning the department's intent to cause the assessment of the taxpayer's property to be adjusted under this section. The time fixed for the hearing must be at least ten (10) days after the day the notice is mailed or published. The department may conduct a single hearing under this section with respect to multiple properties. The notice must state:
(1) the time of the hearing;
(2) the location of the hearing; and
(3) that the purpose of the hearing is to hear taxpayers' comments and objections with respect to the department's intent to adjust the assessment of property under this chapter.
(j) If the department of local government finance determines after the hearing that the assessment of property should be adjusted under this chapter, the department shall:
(1) cause the assessment of the property to be adjusted;
(2) mail a certified notice of its final determination to the county auditor of the county in which the property is located; and
(3) notify the taxpayer as required under IC 6-1.1-14.
(k) A reassessment or adjustment may be made under this section only if the notice of the final determination is given to the taxpayer within the same period prescribed in IC 6-1.1-9-3 or IC 6-1.1-9-4.
(l) If the department of local government finance contracts for a special reassessment of property under this chapter, the department shall forward the bill for services of the reassessment contractor to the county auditor, and the county shall pay the bill from the county reassessment fund.
As added by P.L.198-2001, SEC.82. Amended by P.L.112-2012, SEC.45.

IC 6-1.1-33.5-7
Expenditure reports by political subdivision; per capita information; Internet publication
Sec. 7. (a) Not later than May 1 of each calendar year, the division of data analysis shall:
(1) prepare a report that includes:
(A) each political subdivision's total amount of expenditures per person during the immediately preceding calendar year, based on the political subdivision's population determined by the most recent federal decennial census; and
(B) based on the information prepared for all political subdivisions under clause (A), the highest, lowest, median, and average amount of expenditures per person for each type of political subdivision throughout Indiana.
(2) post the report on the web site maintained by the department of local government finance; and
(3) file the report:
(A) with the governor; and
(B) in an electronic format under IC 5-14-6 with the general

assembly.
The report must be presented in a format that is understandable to the average individual and that permits easy comparison of the information prepared for each political subdivision under subdivision (1)(A) to the statewide information prepared for that type of political subdivision under subdivision (1)(B).
(b) The department of local government finance shall organize the report under subsection (a) to present together the information derived from each type of political subdivision.
As added by P.L.199-2005, SEC.14.

IC 6-1.1-33.5-8
Administration of data base by contractor; standards
Sec. 8. (a) This section applies to a system designed to permit the department of local government finance or a provider in a partnership or another arrangement with the department of local government finance to do any of the following:
(1) Receive data subject to IC 6-1.1-4-25, IC 6-1.1-5.5-3, or IC 36-2-9-20 in a uniform format through a secure connection over the Internet.
(2) Maintain data subject to IC 6-1.1-4-25, IC 6-1.1-5.5-3, or IC 36-2-9-20 in an electronic data base.
(3) Provide public access to data subject to IC 6-1.1-4-25, IC 6-1.1-5.5-3, or IC 36-2-9-20.
(b) A system described in subsection (a) must do the following:
(1) Maintain the confidentiality of data that is declared to be confidential by IC 6-1.1-5.5-3, IC 6-1.1-5.5-5, IC 6-1.1-35-9, or other provisions of law.
(2) Provide prompt notice to the department of local government finance and legislative services agency of the receipt of data from counties and townships and other critical events, as jointly determined by the department of local government finance and the legislative services agency.
(3) Maintain data in a form that formats the information in the file with the standard data, field, and record coding jointly required and approved by the department of local government finance and the legislative services agency.
(4) Provide data export and transmission capabilities that are compatible with the data export and transmission requirements prescribed by the office of technology established by IC 4-13.1-2-1 and jointly approved by the department of local government finance and the legislative services agency.
(5) Provide to the legislative services agency and the department of local government finance unrestricted on line access and access through data export and transmission protocols to:
(A) the data transmitted to the system; and
(B) hardware, software, and other work product associated with the system;
including access to conduct the tests and inspections of the

system and data determined necessary by the legislative services agency and access to data received from counties and townships in the form submitted by the counties and townships.
(6) Maintain data in a manner that provides for prompt and accurate transfer of data to the department of local government finance and the legislative services agency, as jointly approved by the department of local government finance and the legislative services agency.
(c) The department of local government finance and any third party system provider shall provide for regular consultation with the legislative services agency concerning the development and operation of the system and shall provide the legislative services agency with copies of system documentation of the procedures, standards, and internal controls and any written agreements related to the receipt of data and the management, operation, and use of the system.
As added by P.L.146-2008, SEC.276.

IC 6-1.1-33.5-9
Report to legislative council
Sec. 9. The department of local government finance shall report before July 1 of each year to the legislative council concerning compliance with section 8 of this chapter.
As added by P.L.146-2008, SEC.277.



CHAPTER 34. DETERMINATION OF SCHOOL ASSESSMENT RATIOS AND ADJUSTMENT FACTORS

IC 6-1.1-34-1 Version b
Department of local government finance computation of new assessment ratios for certain school corporations; publication of new ratios
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. In the year after:
(1) a general assessment of real property under IC 6-1.1-4-4 becomes effective; or
(2) a reassessment cycle of real property under a county's reassessment plan prepared under IC 6-1.1-4-4.2 is completed;
the department of local government finance shall compute a new assessment ratio for each school corporation located in a county in which a supplemental county levy is imposed under IC 20-45-7 or IC 20-45-8. In all other years, the department shall compute a new assessment ratio for such a school corporation if the department finds that there has been sufficient reassessment or adjustment of one (1) or more classes of property in the school district. When the department of local government finance computes a new assessment ratio for a school corporation, the department shall publish the new ratio.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.237; P.L.246-2005, SEC.68; P.L.182-2009(ss), SEC.170; P.L.112-2012, SEC.46.

IC 6-1.1-34-2 Computation of school corporation assessment ratio
Sec. 2. A school corporation's assessment ratio for a particular year equals:
(1) the total assessed valuation of the property within the school district; divided by
(2) the total true tax value which the department of local government finance determines would result if the property within the school district were valued in the manner provided by law.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.24-1986, SEC.27; P.L.90-2002, SEC.238.

IC 6-1.1-34-3
Repealed
(Repealed by P.L.182-2009(ss), SEC.463.)

IC 6-1.1-34-4
Random samplings of assessed values and true tax values
Sec. 4. In order to compute the assessment ratio for a school corporation, the department of local government finance shall first make a random sampling of the assessed values and true tax values of the following classes of real and personal property:
(1) Residential.
(2) Farm.
(3) Commercial.
(4) Industrial.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.24-1986, SEC.29; P.L.90-2002, SEC.240.

IC 6-1.1-34-5
Weighing classes of property within school district
Sec. 5. When computing the assessment ratio for a school corporation, the department of local government finance shall weight the ratio to reflect the relative importance of each class of property within the school district. Before calculating a school corporation's assessment ratio, the department of local government finance shall discuss the weight to be given to each class of property with:
(1) residents of the school district; and
(2) elected officials or other individuals who are familiar with the economic base of the school district.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.241.

IC 6-1.1-34-6
Notice of new assessment ratio
Sec. 6. (a) After the department of local government finance calculates a new assessment ratio for a school corporation and before publishing the new ratio, the department shall send a notice of the new assessment ratio to the county auditor, the county assessor, and the governing body of the school corporation. The department of

local government finance shall send these notices before March 2 of each year in which the department calculates a new assessment ratio for the school corporation.
(b) Within thirty (30) days after notification of a new assessment ratio, the county auditor, the county assessor, or the governing body of the school corporation may:
(1) examine and verify the data of the department of local government finance; and
(2) make suggestions concerning the values established by the department.
(c) Before April 15 of each year in which the department of local government finance calculates a new assessment ratio for the school corporation, the department shall publish the new assessment ratio.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.273-1999, SEC.130; P.L.90-2002, SEC.242.

IC 6-1.1-34-7 Version a
Department of local government finance computation of new adjustment factors for school corporations; notice of new ratio; designated adjustment factor applies under certain circumstances
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. (a) Each year in which the department of local government finance computes a new assessment ratio for a school corporation, the department shall also compute a new adjustment factor for the school corporation. If the school corporation's assessment ratio for a year is more than ninety-nine percent (99%) but less than one hundred one percent (101%) of the state average assessment ratio for that year, the school corporation's adjustment factor is the number one (1). In all other cases, the school corporation's adjustment factor equals (1) the state average assessment ratio for a year, divided by (2) the school corporation's assessment ratio for that year. The department of local government finance shall notify the school corporation of its new adjustment factor before March 2 of the year in which the department calculates the new adjustment factor.
(b) This subsection applies in a calendar year after which a general reassessment takes effect. If the department of local government finance has not computed a new assessment ratio for a school corporation, the school corporation's adjustment factor is the number one (1) until the department of local government finance notifies the school corporation of the school corporation's new adjustment factor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.273-1999, SEC.131; P.L.90-2002, SEC.243; P.L.224-2003, SEC.138; P.L.182-2009(ss), SEC.171.

IC 6-1.1-34-7 Version b
Department of local government finance computation of new adjustment factors for school corporations; notice of new ratio; designated adjustment factor applies under certain circumstances Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 7. (a) Each year in which the department of local government finance computes a new assessment ratio for a school corporation, the department shall also compute a new adjustment factor for the school corporation. If the school corporation's assessment ratio for a year is more than ninety-nine percent (99%) but less than one hundred one percent (101%) of the state average assessment ratio for that year, the school corporation's adjustment factor is the number one (1). In all other cases, the school corporation's adjustment factor equals:
(1) the state average assessment ratio for a year; divided by
(2) the school corporation's assessment ratio for that year.
The department of local government finance shall notify the school corporation of its new adjustment factor before March 2 of the year in which the department calculates the new adjustment factor.
(b) This subsection applies in a calendar year after which:
(1) a general reassessment under IC 6-1.1-4-4 takes effect; or
(2) a cycle under a county's reassessment plan prepared under IC 6-1.1-4-4.2 is completed.
If the department of local government finance has not computed a new assessment ratio for a school corporation, the school corporation's adjustment factor is the number one (1) until the department of local government finance notifies the school corporation of the school corporation's new adjustment factor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.273-1999, SEC.131; P.L.90-2002, SEC.243; P.L.224-2003, SEC.138; P.L.182-2009(ss), SEC.171; P.L.112-2012, SEC.47.

IC 6-1.1-34-8
State funds; distribution formula
Sec. 8. For purposes of computing the amount of state funds to be distributed to a school corporation under a formula in which adjusted assessed valuation is a factor, the school corporation's adjusted assessed valuation, except as otherwise specifically provided by law, equals the product of (1) the assessed valuation of the property within the school district, multiplied by (2) the school corporation's current adjustment factor.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-34-9
Department of local government finance; powers and duties
Sec. 9. In order to perform the duties assigned to it under this chapter, the department of local government finance:
(1) shall conduct continuing studies of all property which is subject to assessment in this state;
(2) may request access to all local and state official records;
(3) may secure information from the federal government or from public or private agencies;
(4) may inspect a person's books, records, or property if the

item is relevant to information which the department needs in order to implement this chapter; and
(5) may adopt appropriate forms and procedures.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.244.

IC 6-1.1-34-10
Withholding access to official records
Sec. 10. If a state or local official or employee does not give the department of local government finance access to official records which the department has asked to examine under section 9(2) of this chapter, the official's or employee's action is evidence of misconduct in the office or position which the official or employee holds.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.245.

IC 6-1.1-34-11
Confidential information
Sec. 11. Information which the department of local government finance has obtained from the federal government or a public agency under section 9(3) of this chapter is subject to the provider's rules and regulations, if any, which concern the confidential nature of the information. In addition, the information compiled by the department under this chapter is confidential until publication of the assessment ratio and then loses its confidential character only to the extent that it is used in determining the ratio.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.246.

IC 6-1.1-34-12
Repealed
(Repealed by P.L.198-2001, SEC.122.)



CHAPTER 35. SUPERVISION OF ASSESSING OFFICIALS

IC 6-1.1-35-1.1
Repealed
(Repealed by P.L.219-2007, SEC.150.)

IC 6-1.1-35-2
Visits by department of local government finance to county
Sec. 2. At least one (1) representative of the department of local government finance shall visit each county in this state at least once each year. During the visit, the representative of the department shall:
(1) gather information concerning complaints with and the operation of the property tax laws;
(2) see that property tax officials are complying with this article; and
(3) see that persons who violate this article are being punished.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.248.

IC 6-1.1-35-3
Instructional sessions; lodging, subsistence, and mileage allowances
Sec. 3. (a) The department of local government finance may require township assessors, county assessors, or members of the

county property tax assessment board of appeals, county auditors, and their employees to attend instructional sessions held by the department or held by others but approved by the department. An assessing official, or an employee who is required to attend an instructional session or who, at the department's request, meets with the department on official business shall receive:
(1) a lodging allowance for each night preceding session attendance not less than the lodging allowance equal to the lesser of:
(A) the cost of a standard room rate at the hotel where the session is held; or
(B) the actual cost of lodging paid;
(2) a subsistence allowance for meals for each day in attendance not less than the subsistence allowance for meals paid to state employees in travel status, but not more than the maximum subsistence allowance permitted under the regulations of the General Services Administration for federal employees in travel status, as reported in the Federal Register;
(3) a mileage allowance equal to that sum per mile paid to state officers and employees. The rate per mile shall change each time the state government changes its rate per mile; and
(4) an allowance equal to the cost of parking at the convention site.
The amount a county assessor, a township assessor, a member of a county property tax assessment board of appeals, or an employee shall receive under subdivision (2) shall be established by the county fiscal body.
(b) If a county assessor, a township assessor, a member of a county property tax assessment board of appeals, or an employee is entitled to receive an allowance under this section, the department of local government finance shall furnish the appropriate county auditor with a certified statement which indicates the dates of attendance. The official or employee may file a claim for payment with the county auditor. The county treasurer shall pay the warrant from the county general fund from funds not otherwise appropriated.
(c) In the case of one (1) day instructional sessions, a lodging allowance may be paid only to persons who reside more than fifty (50) miles from the session location. Regardless of the duration of the session, and even though more than one (1) person may have been transported, only one (1) mileage allowance may be paid to an official or employee furnishing the conveyance.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.15, SEC.6.) As amended by Acts 1980, P.L.48, SEC.1; P.L.14-1983, SEC.4; P.L.84-1995, SEC.5; P.L.6-1997, SEC.112; P.L.90-2002, SEC.249.

IC 6-1.1-35-4
Township assessors; instructional meetings
Sec. 4. Each county assessor shall annually call at least one (1) meeting of the township assessors of the county. At the meeting, the county assessor shall advise and instruct the township assessors with

respect to their duties under the law. In addition, another purpose of the meeting is to promote intra-county uniformity in assessment procedures. The county assessor may call additional meetings of the township assessors for the purposes stated in this section. A township assessor shall receive a per diem expense allowance for each day that he attends a meeting called by the county assessor under this section. The county council shall determine the amount of that per diem expense allowance.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-35-5
Township assessors; incompetency reported to department of local government finance
Sec. 5. If a township assessor does not perform his duties in a competent manner, the county assessor shall, in a written report, inform the department of local government finance of that fact.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.250.

IC 6-1.1-35-6
Repealed
(Repealed by P.L.14-1983, SEC.8.)

IC 6-1.1-35-7
Repealed
(Repealed by P.L.14-1983, SEC.8.)

IC 6-1.1-35-8
Repealed
(Repealed by P.L.14-1983, SEC.8.)

IC 6-1.1-35-9
Information considered confidential; use of confidential information; prohibition against disclosure; return to taxpayer of certain confidential information; exception for certain oil or gas interests
Sec. 9. (a) All information that is related to earnings, income, profits, losses, or expenditures and that is:
(1) given by a person to:
(A) an assessing official;
(B) an employee of an assessing official; or
(C) an officer or employee of an entity that contracts with a board of county commissioners or a county assessor under IC 6-1.1-36-12; or
(2) acquired by:
(A) an assessing official;
(B) an employee of an assessing official; or
(C) an officer or employee of an entity that contracts with a board of county commissioners or a county assessor under IC 6-1.1-36-12; in the performance of the person's duties;
is confidential. The assessed valuation of tangible property is a matter of public record and is thus not confidential. Confidential information may be disclosed only in a manner that is authorized under subsection (b), (c), (d), or (g).
(b) Confidential information may be disclosed to:
(1) an official or employee of:
(A) this state or another state;
(B) the United States; or
(C) an agency or subdivision of this state, another state, or the United States;
if the information is required in the performance of the official duties of the official or employee;
(2) an officer or employee of an entity that contracts with a board of county commissioners or a county assessor under IC 6-1.1-36-12 if the information is required in the performance of the official duties of the officer or employee; or
(3) a state educational institution in order to develop data required under IC 6-1.1-4-42.
(c) The following state agencies, or their authorized representatives, shall have access to the confidential farm property records and schedules that are on file in the office of a county assessor:
(1) The Indiana state board of animal health, in order to perform its duties concerning the discovery and eradication of farm animal diseases.
(2) The department of agricultural statistics of Purdue University, in order to perform its duties concerning the compilation and dissemination of agricultural statistics.
(3) Any other state agency that needs the information in order to perform its duties.
(d) Confidential information may be disclosed during the course of a judicial proceeding in which the regularity of an assessment is questioned.
(e) Confidential information that is disclosed to a person under subsection (b) or (c) retains its confidential status. Thus, that person may disclose the information only in a manner that is authorized under subsection (b), (c), or (d).
(f) Notwithstanding any other provision of law:
(1) a person who:
(A) is an officer or employee of an entity that contracts with a board of county commissioners or a county assessor under IC 6-1.1-36-12; and
(B) obtains confidential information under this section;
may not disclose that confidential information to any other person; and
(2) a person referred to in subdivision (1) must return all confidential information to the taxpayer not later than fourteen (14) days after the earlier of:
(A) the completion of the examination of the taxpayer's

personal property return under IC 6-1.1-36-12; or
(B) the termination of the contract.
(g) Confidential information concerning an oil or gas interest, as described in IC 6-1.1-4-12.4, may be disclosed by an assessing official if the interest has been listed on the delinquent property tax list pursuant to IC 6-1.1-24-1 and is not otherwise removed from the property tax sale under IC 6-1.1-24. A person who establishes that the person may bid on an oil or gas interest in the context of a property tax sale may request from an assessing official all information necessary to properly identify and determine the value of the gas or oil interest that is the subject of the property tax sale. The information that may be disclosed includes the following:
(1) Lease information.
(2) The type of property interest being sold.
(3) The applicable percentage interest and the allocation of the applicable percentage interest among the owners of the oil or gas interest (including the names and addresses of all owners).
The official shall make information covered by this subsection available for inspection and copying in accordance with IC 5-14-3. Confidential information that is disclosed to a person under this subsection loses its confidential status. A person that is denied the right to inspect or copy information covered by this subsection may file a formal complaint with the public access counselor under the procedure prescribed by IC 5-14-5. However, a person is not required to file a complaint under IC 5-14-5 before filing an action under IC 5-14-3.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.28; P.L.6-1997, SEC.113; P.L.178-2002, SEC.37; P.L.146-2008, SEC.279; P.L.182-2009(ss), SEC.172; P.L.172-2011, SEC.47.

IC 6-1.1-35-10
Repealed
(Repealed by P.L.14-1983, SEC.8.)

IC 6-1.1-35-11
Dismissal of person who discloses confidential information in unauthorized manner; effect of unauthorized disclosure by contractor
Sec. 11. (a) An assessing official or an employee of an assessing official shall immediately be dismissed from that position if the person discloses in an unauthorized manner any information that is classified as confidential under section 9 of this chapter.
(b) If an officer or employee of an entity that contracts with a board of county commissioners or a county assessor under IC 6-1.1-36-12 discloses in an unauthorized manner any information that is classified as confidential under section 9 of this chapter:
(1) the contract between the entity and the board is void as of the date of the disclosure;
(2) the entity forfeits all right to payments owed under the

contract after the date of disclosure;
(3) the entity and its affiliates are barred for three (3) years after the date of disclosure from entering into a contract with a board or a county assessor under IC 6-1.1-36-12; and
(4) the taxpayer whose information was disclosed has a right of action for triple damages against the entity.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.114; P.L.178-2002, SEC.38; P.L.146-2008, SEC.280.

IC 6-1.1-35-12
Unauthorized disclosure of confidential information; recovery of damages
Sec. 12. If a county or township official, a member of a county or state board, or an employee of such an official or board discloses in an unauthorized manner information which is classified as confidential under section 9 of this chapter, a person who owns property which the information pertains to may recover from the official, board member, or employee either:
(1) liquidated damages in the amount of five hundred dollars ($500); or
(2) the person's actual damages resulting from the unauthorized disclosure.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-35-13
Preparation of reports, plats, or other property tax records by department of local government finance; expenses
Sec. 13. (a) The department of local government finance may prepare a report, plat, or other property tax record if an official:
(1) fails to make a report which is required under the general assessment provisions of this article; or
(2) fails to deliver a plat or other property tax record to the appropriate officer or board.
(b) If the department of local government finance prepares a report, plat, or property tax record, the department shall certify the expenses incurred by the department to the township or county which is served by the official who failed to perform the duty. The township or county shall pay the amount of the expenses to the treasurer of state within thirty (30) days after the department's certification. The township or county may collect amounts which it pays under this section from the official who failed to perform the duty.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.251.



CHAPTER 35.2. TRAINING OF ASSESSING OFFICIALS

IC 6-1.1-35.2-3
Continuing education sessions; per diem Sec. 3. (a) Each year the department of local government finance shall conduct the continuing education sessions required in the rules adopted by the department for all assessing officials and all hearing officers for the county property tax assessment board of appeals. These sessions must be conducted at the locations described in subsection (b).
(b) To ensure that all assessing officials and hearing officers have an opportunity to attend the continuing education sessions required by this section, the department of local government finance shall conduct the continuing education sessions at a minimum of four (4) separate regional locations. The department shall determine the locations of the continuing education sessions, but:
(1) at least one (1) continuing education session must be held in the northeastern part of Indiana;
(2) at least one (1) continuing education session must be held in the northwestern part of Indiana;
(3) at least one (1) continuing education session must be held in the southeastern part of Indiana; and
(4) at least one (1) continuing education session must be held in the southwestern part of Indiana.
The four (4) regional continuing education sessions may not be held in Indianapolis. However, the department of local government finance may, after the conclusion of the four (4) continuing education sessions, provide additional continuing education sessions at locations determined by the department.
(c) Any assessing official or hearing officer for the county property tax assessment board of appeals who attends required sessions is entitled to receive a mileage allowance and the per diem per session set by the department of local government finance by rule adopted under IC 4-22-2 from the county in which the official resides. A person is entitled to a mileage allowance under this section only for travel between the person's place of work and the training session nearest to the person's place of work.
As added by P.L.24-1986, SEC.30. Amended by P.L.48-1990, SEC.3; P.L.41-1993, SEC.26; P.L.6-1997, SEC.117; P.L.198-2001, SEC.84; P.L.146-2008, SEC.282.

IC 6-1.1-35.2-4
Subordinate training
Sec. 4. The training programs prescribed by this chapter must be designed so that the attendees at a program are prepared to train their subordinates. In addition, the training programs must include:
(1) a course on basic assessment administration with an examination; and
(2) the information necessary to obtain a level one certification under rules adopted by the department of local government finance.
As added by P.L.24-1986, SEC.30. Amended by P.L.198-2001, SEC.85.
IC 6-1.1-35.2-5
County payments for attendance
Sec. 5. A county that is required to make a payment to an assessing official or a hearing officer for the county property tax assessment board of appeals under this chapter must make the payment regardless of an appropriation. The payment may be made from the county's reassessment fund.
As added by P.L.24-1986, SEC.30. Amended by P.L.41-1993, SEC.27; P.L.6-1997, SEC.118; P.L.146-2008, SEC.283.



CHAPTER 35.5. ASSESSOR-APPRAISER EXAMINATION AND CERTIFICATION

IC 6-1.1-35.5-2
Repealed
(Repealed by P.L.6-1997, SEC.239.)

IC 6-1.1-35.5-3
Design of level one and level two examinations; eligibility to take examination; subject matter of examination
Sec. 3. The department of local government finance shall design two (2) assessor-appraiser examinations, to be called "level one" and "level two". All citizens of Indiana are eligible to apply for and to be examined under "level one" and "level two" examinations, subject only to the resources and limitations of the department of local government finance in conducting the examinations. Both examinations should cover the subjects of real estate appraising, accounting, and property tax law. Successful performance on the level one examination requires the minimum knowledge needed for effective performance as a county or township assessor under this article. Success on the level two examination requires substantial knowledge of the subjects covered in the examination.
As added by Acts 1980, P.L.8, SEC.56. Amended by P.L.6-1997, SEC.119; P.L.90-2002, SEC.254.

IC 6-1.1-35.5-4
Time and location of examinations; open book format
Sec. 4. (a) The level one examination shall be given in July, and the level two examination shall be given in August. Both level examinations also shall be offered annually immediately following the conference of the department of local government finance and at any other times that coordinate with training sessions conducted under IC 6-1.1-35.2-2. The department of local government finance may also give either or both examinations at other times throughout the year. (b) Examinations shall be held each year, at the times prescribed in subsection (a), in Indianapolis and at not less than four (4) other convenient locations chosen by the department of local government finance.
(c) The department of local government finance may not limit the number of individuals who take the examination and shall provide an opportunity for all enrollees at each session to take the examination at that session.
(d) The department of local government finance shall:
(1) give both the level one examination and the level two examination in an open book format; and
(2) design both examinations to approximate the work an assessing official is required to perform, including the use of appropriate computer applications.
As added by Acts 1980, P.L.8, SEC.56. Amended by P.L.198-2001, SEC.86; P.L.1-2002, SEC.29 and P.L.90-2002, SEC.255; P.L.1-2004, SEC.44 and P.L.23-2004, SEC.47.

IC 6-1.1-35.5-4.5
Level three program; rules; course sponsor regulation
Sec. 4.5. (a) The department shall:
(1) administer a program for level three assessor-appraiser certifications;
(2) design a curriculum for level three assessor-appraiser certification candidates that:
(A) specifies educational criteria for acceptable tested courses offered by:
(i) nationally recognized assessing organizations;
(ii) postsecondary educational institutions; or
(iii) other education delivery organizations;
in each subject matter area of the curriculum; and
(B) requires superior knowledge of assessment administration and property valuation concepts; and
(3) carry out a program to approve courses that meet the requirements of the curriculum described in subdivision (2) and approve course sponsors that provide these courses.
Only an approved sponsor may offer a course that meets the curriculum requirements for level three assessor-appraiser certification candidates. The department shall establish procedures and requirements for courses and course sponsors that permit the department to verify that sponsors and courses meet the standards established by the department and that candidates comply with these standards. The department shall maintain a list of approved sponsors and approved courses that meet the criteria for the level three assessor-appraiser certification curriculum designed under subsection (a)(2).
(b) The department of local government finance may adopt rules under IC 4-22-2 to implement this section. The department of local government may adopt temporary rules in the manner provided for the adoption of emergency rules in IC 4-22-2-37.1 to carry out a

program to approve courses that meet the requirements of the curriculum described in subdivision (2) and approve course sponsors that provide these courses. A temporary rule adopted under this subsection expires on the earliest of the following:
(1) The date specified in the temporary rule.
(2) The date that another temporary rule or rule adopted under IC 4-22-2 supersedes or repeals the temporary rule.
(3) January 1, 2014.
As added by P.L.219-2007, SEC.76. Amended by P.L.146-2012, SEC.6.

IC 6-1.1-35.5-5
Eligibility for programs
Sec. 5. A county or township assessor, a member or hearing officer of the county property tax assessment board of appeals, or a member of the public may apply for and take the level one examination. A person who is successful on the level one examination may apply for and take the level two examination. A person who is successful on the level two examination may apply for level three certification.
As added by Acts 1980, P.L.8, SEC.56. Amended by P.L.6-1997, SEC.120; P.L.219-2007, SEC.77.

IC 6-1.1-35.5-6
Certification of successful examinees; revocation
Sec. 6. (a) The department of local government finance shall certify all persons who successfully complete a certification under this chapter and shall furnish each successful certification applicant with a certificate that prominently displays the person's name and the fact that the person is a level one, level two, or level three certified Indiana assessor-appraiser.
(b) The department of local government finance shall revoke the certification of an individual if the department reasonably determines that the individual committed fraud or misrepresentation with respect to:
(1) the preparation, administration, or taking of the examination for level one or level two certification; or
(2) completion of the curriculum for level three certification.
The department of local government finance shall give notice and hold a hearing to consider all of the evidence about the fraud or misrepresentation before deciding whether to revoke the individual's certification.
As added by Acts 1980, P.L.8, SEC.56. Amended by P.L.198-2001, SEC.87; P.L.219-2007, SEC.78.

IC 6-1.1-35.5-7
Fees for level one and level two certifications; assessing official training account
Sec. 7. (a) With respect to level one and level two certifications, the department of local government finance shall establish a fair and

reasonable fee for examination and certification under this chapter. However, the fee does not apply to an assessing official, a hearing officer for a county property tax assessment board of appeals, or an employee of an assessing official or county property tax assessment board of appeals who is taking the level one examination or the level two examination for the first time.
(b) The assessing official training account is established as an account within the state general fund. All fees collected by the department of local government finance shall be deposited in the account. The account shall be administered by the department of local government finance and does not revert to the state general fund at the end of a fiscal year. The department of local government finance may use money in the account for:
(1) testing and training of assessing officials, county assessors, members of a county property tax assessment board of appeals, and employees of assessing officials, county assessors, or the county property tax assessment board of appeals; and
(2) administration of the level three certification program under section 4.5 of this chapter.
As added by Acts 1980, P.L.8, SEC.56. Amended by P.L.41-1993, SEC.28; P.L.6-1997, SEC.121; P.L.90-2002, SEC.256; P.L.219-2007, SEC.79; P.L.146-2008, SEC.284.

IC 6-1.1-35.5-8
Repealed
(Repealed by P.L.219-2007, SEC.149.)

IC 6-1.1-35.5-8.5
Rules for level one and level two programs
Sec. 8.5. (a) This section applies only to level one and level two assessor-appraiser certifications.
(b) The department of local government finance may adopt rules under IC 4-22-2 to implement this chapter. The department of local government finance shall adopt rules to set:
(1) minimum requirements for initial certification after December 31, 2001, under this chapter;
(2) continuing education requirements for the renewal of a certification after December 31, 2001, under this chapter; and
(3) procedures for renewing a certification issued under this chapter, including a certification issued before January 1, 1999, for a person who meets the certification requirements set under subdivision (2).
The rules must also establish procedures for disciplinary action against a certificate holder that fails to comply with the statutes or rules applicable to the certificate holder. The rules adopted under subdivisions (2) and (3) may not require testing to renew or maintain a certification under this chapter.
As added by P.L.198-2001, SEC.89. Amended by P.L.219-2007, SEC.80.
IC 6-1.1-35.5-9
Repealed
(Repealed by P.L.146-2008, SEC.802.)



CHAPTER 36. MISCELLANEOUS ASSESSMENT AND COLLECTION PROVISIONS

IC 6-1.1-36-1.5
When documents other than payments are considered filed
Sec. 1.5. (a) Subject to subsections (b) and (c), and except as provided in subsection (d), a document, including a form, a return, or a writing of any type, which must be filed by a due date under this article or IC 6-1.5, is considered to be filed by the due date if the document is:
(1) received on or before the due date by the appropriate recipient;
(2) deposited in United States first class mail:
(A) properly addressed to the appropriate recipient;
(B) with sufficient postage; and
(C) postmarked by the United States Postal Service as mailed on or before the due date;
(3) deposited with a nationally recognized express parcel carrier and is:
(A) properly addressed to the appropriate recipient; and
(B) verified by the express parcel carrier as:
(i) paid in full for final delivery; and
(ii) received by the express parcel carrier on or before the due date; or
(4) deposited to be mailed through United States registered mail, United States certified mail, or United States certificate of mailing:
(A) properly addressed to the appropriate recipient;
(B) with sufficient postage; and
(C) with a date of registration, certification, or certificate, as evidenced by any record authenticated by the United States Postal Service, on or before the due date.
For purposes of this subsection, "postmarked" does not mean the date printed by a postage meter that affixes postage to the envelope or package containing a payment.
(b) If a document is mailed through the United States mail and is physically received after the due date without a legible correct postmark, the person who mailed the document is considered to have filed the document on or before the due date if the person can show by reasonable evidence that the document was deposited in the

United States mail on or before the due date.
(c) If a document is sent via the United States mail or a nationally recognized express parcel carrier but is not received by the designated recipient, the person who sent the document is considered to have filed the document on or before the due date if the person:
(1) can show by reasonable evidence that the document was deposited in the United States mail, or with the express parcel carrier, on or before the due date; and
(2) files a duplicate document within thirty (30) days after the date the person is notified that the document was not received.
(d) This section does not apply to a payment addressed in IC 6-1.1-37-10(f).
As added by P.L.154-2006, SEC.53.

IC 6-1.1-36-2
Legal services for township assessor
Sec. 2. If a township assessor needs legal services, he may use the attorney appointed by the trustee of the township, or the legal services may be provided by the county.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-36-3
Certain irregularities not to affect validity of assessment
Sec. 3. (a) A township assessor's assessment or a county assessor's assessment of property is valid even if:
(1) the assessor does not complete, or notify the county auditor of, the assessment by the time prescribed under IC 6-1.1-3 or IC 6-1.1-4;
(2) there is an irregularity or informality in the manner in which the assessor makes the assessment; or
(3) there is an irregularity or informality in the tax list.
An irregularity or informality in the assessment or the tax list may be corrected at any time.
(b) This section does not release a township assessor or county assessor from any duty to give notice or from any penalty imposed on the assessor by law for the assessor's failure to make the assessor's return within the time prescribed in IC 6-1.1-3 or IC 6-1.1-4.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.29; P.L.6-1997, SEC.124; P.L.146-2008, SEC.285.

IC 6-1.1-36-4
Affidavits to compel production of books or records
Sec. 4. (a) An assessing official or a representative of the department of local government finance may file an affidavit with a circuit court of this state if:
(1) the official or representative has requested that a person give information or produce books or records; and
(2) the person has not complied with the request.
The affidavit must state that the person has not complied with the request. (b) When an affidavit is filed under subsection (a), the circuit court shall issue a writ which directs the person to appear at the office of the official or representative and to give the requested information or produce the requested books or records. The appropriate county sheriff shall serve the writ. A person who disobeys the writ is guilty of contempt of court.
(c) If a writ is issued under this section, the cost incurred in filing the affidavit, in the issuance of the writ, and in the service of the writ shall be charged to the person against whom the writ is issued. If a writ is not issued, all costs shall be charged to the county in which the circuit court proceedings are held, and the board of commissioners of that county shall allow a claim for the costs.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.41-1993, SEC.29; P.L.6-1997, SEC.125; P.L.90-2002, SEC.259; P.L.146-2008, SEC.286.

IC 6-1.1-36-5
Officials authorized to administer oath
Sec. 5. In order to discharge their official duties, the following officials may administer oaths and affirmations:
(1) County assessors.
(2) Township assessors.
(3) County auditors.
(4) Members of a county property tax assessment board of appeals.
(5) Members of the Indiana board.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.126; P.L.198-2001, SEC.90; P.L.146-2008, SEC.287.

IC 6-1.1-36-6
Fiduciaries; filing personal property tax return
Sec. 6. If, subsequent to the assessment date in any year, a person receives possession or control of personal property in a fiduciary capacity, he shall ascertain whether a personal property return for that year has been filed. If a return is required but has not been filed, the fiduciary shall file the required return within sixty (60) days after the date on which he receives possession or control of the property.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-36-7
Real property taxes assessed against political subdivisions, state, or certain bodies corporate and politic; cancellation; compromise; distribution of receipts
Sec. 7. (a) The department of local government finance may cancel any property taxes assessed against real property owned by a county, a township, a city, a town, or a body corporate and politic established under IC 8-10-5-2(a) if a petition requesting that the department cancel the taxes is submitted by the auditor, assessor, and treasurer of the county in which the real property is located.
(b) The department of local government finance may cancel any

property taxes assessed against real property owned by this state if a petition requesting that the department cancel the taxes is submitted by:
(1) the governor; or
(2) the chief administrative officer of the state agency which supervises the real property.
However, if the petition is submitted by the chief administrative officer of a state agency, the governor must approve the petition.
(c) The department of local government finance may compromise the amount of property taxes, together with any interest or penalties on those taxes, assessed against the fixed or distributable property owned by a bankrupt railroad, which is under the jurisdiction of:
(1) a federal court under 11 U.S.C. 1163;
(2) Chapter X of the Acts of Congress Relating to Bankruptcy (11 U.S.C. 701-799); or
(3) a comparable bankruptcy law.
(d) After making a compromise under subsection (c) and after receiving payment of the compromised amount, the department of local government finance shall distribute to each county treasurer an amount equal to the product of:
(1) the compromised amount; multiplied by
(2) a fraction, the numerator of which is the total of the particular county's property tax levies against the railroad for the compromised years, and the denominator of which is the total of all property tax levies against the railroad for the compromised years.
(e) After making the distribution under subsection (d), the department of local government finance shall direct the auditors of each county to remove from the tax rolls the amount of all property taxes assessed against the bankrupt railroad for the compromised years.
(f) The county auditor of each county receiving money under subsection (d) shall allocate that money among the county's taxing districts. The auditor shall allocate to each taxing district an amount equal to the product of:
(1) the amount of money received by the county under subsection (d); multiplied by
(2) a fraction, the numerator of which is the total of the taxing district's property tax levies against the railroad for the compromised years, and the denominator of which is the total of all property tax levies against the railroad in that county for the compromised years.
(g) The money allocated to each taxing district shall be apportioned and distributed among the taxing units of that taxing district in the same manner and at the same time that property taxes are apportioned and distributed.
(h) The department of local government finance may, with the approval of the attorney general, compromise the amount of property taxes, together with any interest or penalties on those taxes, assessed against property owned by a person that has a case pending under

state or federal bankruptcy law. Property taxes that are compromised under this section shall be distributed and allocated at the same time and in the same manner as regularly collected property taxes. The department of local government finance may compromise property taxes under this subsection only if:
(1) a petition is filed with the department of local government finance that requests the compromise and is signed and approved by the assessor, auditor, and treasurer of each county and the assessor of each township (if any) that is entitled to receive any part of the compromised taxes;
(2) the compromise significantly advances the time of payment of the taxes; and
(3) the compromise is in the best interest of the state and the taxing units that are entitled to receive any part of the compromised taxes.
(i) A taxing unit that receives funds under this section is not required to include the funds in its budget estimate for any budget year which begins after the budget year in which it receives the funds.
(j) A county treasurer, with the consent of the county auditor and the county assessor, may compromise the amount of property taxes, interest, or penalties owed in a county by an entity that has a case pending under Title 11 of the United States Code (Bankruptcy Code) by accepting a single payment that must be at least seventy-five percent (75%) of the total amount owed in the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.75, SEC.1; P.L.69-1983, SEC.9; P.L.5-1988, SEC.45; P.L.30-1994, SEC.6; P.L.90-2002, SEC.260; P.L.146-2008, SEC.288; P.L.172-2011, SEC.48.

IC 6-1.1-36-8
Free official service
Sec. 8. When an officer is required to perform a service under chapter 22, 23, 24, 25, 26, or 27 of this article and a fee is not provided for that service, the officer shall perform the service without charge.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-36-9
Failure to make official certificate or perform clerical duty within time required; effect
Sec. 9. An officer's failure to make an official certificate or to perform a clerical duty within the time required under chapter 22, 23, 24, 25, 26, or 27 of this article does not, except where otherwise expressly provided by law, affect the validity of an assessment, tax levy, or tax collection.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-36-10
Taxes uncollectible because of erroneous proceeding Sec. 10. If the taxes for a year on any property which is subject to taxation under this article cannot be collected because of an erroneous proceeding, the amount of the taxes, together with any penalties, interest, or costs carried forward on account of those taxes, shall be added to the amount to be collected the following year.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.33, SEC.5.

IC 6-1.1-36-11
Quitclaim deed from state
Sec. 11. The governor shall, in the name of this state and as governor, execute and deliver a quitclaim deed to the record owner of real property if:
(1) the record owner requests the deed;
(2) the auditor and the recorder of the county in which the real property is located each file with the governor a verified statement which contains:
(A) a complete legal description of the real property; and
(B) a declaration that the records in the auditor's and recorder's office indicate that the state does not claim an interest in the real property;
(3) the land office division of the department of administration files with the governor a verified statement which contains a declaration that the records in the office do not indicate that the state claims an interest in the real property; and
(4) the record owner pays:
(A) the department of administration consideration for the deed in the amount of one dollar ($1); and
(B) the necessary expenses incurred in preparing and executing the deed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.3-1989, SEC.38.

IC 6-1.1-36-12
Contracts for discovery of omitted property; fund for additional receipts; use of fund
Sec. 12. (a) A board of county commissioners, a county assessor, or a township assessor (if any) may enter into a contract for the discovery of property that has been undervalued or omitted from assessment. The contract must prohibit payment to the contractor for discovery of undervaluation or omission with respect to a parcel or personal property return before all appeals of the assessment of the parcel or the assessment under the return have been finalized. The contract may require the contractor to:
(1) examine and verify the accuracy of personal property returns filed by taxpayers with the county assessor or a township assessor of a township in the county; and
(2) compare a return with the books of the taxpayer and with personal property owned, held, possessed, controlled, or occupied by the taxpayer. (b) This subsection applies if funds are not appropriated for payment of services performed under a contract described in subsection (a). The county auditor may create a special nonreverting fund in which the county treasurer shall deposit the amount of taxes, including penalties and interest, that result from additional assessments on undervalued or omitted property collected from all taxing jurisdictions in the county after deducting the amount of any property tax credits that reduce the owner's property tax liability for the undervalued or omitted property. The fund remains in existence during the term of the contract. Distributions shall be made from the fund without appropriation only for the following purposes:
(1) All contract fees and other costs related to the contract.
(2) After the payments required by subdivision (1) have been made and the contract has expired, the county auditor shall distribute all money remaining in the fund to the appropriate taxing units in the county using the property tax rates of each taxing unit in effect at the time of the distribution.
(c) A board of county commissioners, a county assessor, or a township assessor may not contract for services under subsection (a) on a percentage basis.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.178-2002, SEC.39; P.L.154-2006, SEC.54; P.L.146-2008, SEC.289.

IC 6-1.1-36-13
List of lands and lots within limits of newly formed political subdivision
Sec. 13. When a political subdivision is formed, the auditor of the county in which the political subdivision is situated shall, at the written request of the legislative body of the political subdivision, prepare a list of all the lands and lots within the limits of the political subdivision, and the county auditor shall deliver the list to the appropriate township assessor, or the county assessor if there is no township assessor for the township, on or before the assessment date which immediately follows the date of incorporation. The county auditor shall use the records in the auditor's office in order to compile the list.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.8-1989, SEC.26; P.L.25-1995, SEC.54; P.L.146-2008, SEC.290.

IC 6-1.1-36-16
Approval upon finding all property taxes paid; certificate of clearance; other evidence of payment
Sec. 16. (a) A court may allow or approve a final report or account of:
(1) a receiver;
(2) a trustee in dissolution;
(3) a trustee in bankruptcy;
(4) a commissioner appointed for the sale of real estate; or
(5) any other officer acting under the authority and supervision of a court; only if the account or final report shows and the court finds that all property taxes on real property have been paid or otherwise satisfied.
(b) A fiduciary described in subsection (a) shall provide proof to a court that all property taxes on real property for which the due date has passed as of the date that the account or report is approved have been paid or satisfied. The fiduciary shall request the county treasurer of the county where real property is located to issue a certificate of clearance certifying that all property taxes that are due and payable have been paid or satisfied. The certificate shall be issued by the county treasurer within three (3) business days after request on a form provided by the state board of accounts. When issued, the certificate is conclusive proof that property taxes are not due.
(c) If the county treasurer of the county where real property is located fails to issue a certificate of clearance under subsection (b) within thirty (30) days after request, a fiduciary may provide evidence to a court that demonstrates that property taxes on real property are not due. Upon approval by the court, the evidence is conclusive proof of payment or satisfaction of the tax imposed by this article.
(d) The state board of accounts shall provide forms to county treasurers, as needed, to carry out subsection (b).
As added by P.L.56-1996, SEC.9.

IC 6-1.1-36-17
Notice of ineligibility for standard deduction or homestead credit; collection of adjustments in tax due; nonreverting fund
Sec. 17. (a) As used in this section, "nonreverting fund" refers to a nonreverting fund established under subsection (c).
(b) Each county auditor that makes a determination that property was not eligible for a standard deduction under IC 6-1.1-12-37 or a homestead credit under IC 6-1.1-20.9 (repealed) in a particular year shall notify the county treasurer of the determination. The county auditor shall issue a notice of taxes, interest, and penalties due to the owner and include a statement that the payment is to be made payable to the county auditor. The notice must require full payment of the amount owed within thirty (30) days.
(c) Each county auditor shall establish a nonreverting fund. Upon collection of the adjustment in tax due (and any interest and penalties on that amount) after the termination of a deduction or credit as specified in subsection (b), the county treasurer shall deposit that amount in the nonreverting fund. Any part of the amount that is not collected by the due date shall be placed on the tax duplicate for the affected property and collected in the same manner as other property taxes. The adjustment in tax due (and any interest and penalties on that amount) after the termination of a deduction or credit as specified in subsection (b) shall be deposited in the nonreverting fund only in the first year in which that amount is collected.
(d) The amount to be deposited in the nonreverting fund includes adjustments in the tax due as a result of the termination of deductions

or credits available only for property that satisfies the eligibility for a standard deduction under IC 6-1.1-12-37 or a homestead credit under IC 6-1.1-20.9 (repealed), including the following:
(1) Supplemental deductions under IC 6-1.1-12-37.5.
(2) Homestead credits under IC 6-1.1-20.4, IC 6-3.5-1.1-26, IC 6-3.5-6-13, IC 6-3.5-6-32, IC 6-3.5-7-13.1, or IC 6-3.5-7-26, or any other law.
(3) Credit for excessive property taxes under IC 6-1.1-20.6-7.5 or IC 6-1.1-20.6-8.5.
Any amount paid that exceeds the amount required to be deposited in the nonreverting fund shall be distributed as property taxes.
(e) Money in the nonreverting fund shall be treated as miscellaneous revenue. Distributions shall be made from the nonreverting fund established under this section upon appropriation by the county fiscal body and shall be made only for the following purposes:
(1) Fees and other costs incurred by the county auditor to discover property that is eligible for a standard deduction under IC 6-1.1-12-37 or a homestead credit under IC 6-1.1-20.9 (repealed).
(2) Other expenses of the office of the county auditor.
(3) The cost of preparing, sending, and processing notices described in IC 6-1.1-22-8.1(b)(9) and checklists or notices described in IC 6-1.1-22.5-12(d).
The amount of deposits in a reverting fund, the balance of a nonreverting fund, and expenditures from a reverting fund may not be considered in establishing the budget of the office of the county auditor or in setting property tax levies that will be used in any part to fund the office of the county auditor.
As added by P.L.87-2009, SEC.14.



CHAPTER 37. MISCELLANEOUS PENALTY AND INTEREST PROVISIONS

IC 6-1.1-37-2
Assessment violations by public officials or employees
Sec. 2. An assessing official or a representative of the department of local government finance who:
(1) knowingly assesses any property at more or less than what the official or representative believes is the proper assessed value of the property;
(2) knowingly fails to perform any of the duties imposed on the official or representative under the general assessment provisions of this article; or
(3) recklessly violates any of the other general assessment provisions of this article;
commits a Class A misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.606; P.L.17-1984, SEC.3; P.L.146-2008, SEC.291.

IC 6-1.1-37-3
False information in return or document; offense
Sec. 3. A person commits a Class D felony if:
(1) he makes and subscribes a property tax return, statement, or document (except a statement described in section 4 or 5 of this chapter) that he does not believe is correct in every material

respect; and
(2) the return, statement, or document is certified to as to the truth of the information appearing in it.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.607.

IC 6-1.1-37-4
False claim for veteran's property tax deduction
Sec. 4. A person who makes a false statement, with intent to obtain the property tax deduction provided in either IC 6-1.1-12-13 or IC 6-1.1-12-14, when he is not entitled to the deduction, commits a Class B misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.608.

IC 6-1.1-37-5
False statement concerning assessment of forest land
Sec. 5. A person who recklessly makes a false statement on a report or application described in IC 6-1.1-6 commits a Class B misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.609.

IC 6-1.1-37-6
Class A misdemeanors related to property tax matters
Sec. 6. A person who recklessly, knowingly, or intentionally:
(1) disobeys a subpoena, or a subpoena duces tecum, issued under the general assessment provisions of this article;
(2) refuses to give evidence when directed to do so by an individual or board authorized under the general assessment provisions of this article to require the evidence;
(3) fails to file a personal property return required under IC 6-1.1-3;
(4) fails to subscribe to an oath or certificate required under the general assessment provisions of this article;
(5) temporarily converts property which is taxable under this article into property not taxable to evade the payment of taxes on the converted property; or
(6) fails to file an information return required by the department of local government finance under IC 6-1.1-4-42;
commits a Class A misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.610; P.L.182-2009(ss), SEC.173.

IC 6-1.1-37-7
Personal property return; various violations and penalties
Sec. 7. (a) If a person fails to file a required personal property return on or before the due date, the county auditor shall add a penalty of twenty-five dollars ($25) to the person's next property tax installment. The county auditor shall also add an additional penalty

to the taxes payable by the person if the person fails to file the personal property return within thirty (30) days after the due date. The amount of the additional penalty is twenty percent (20%) of the taxes finally determined to be due with respect to the personal property which should have been reported on the return.
(b) For purposes of this section, a personal property return is not due until the expiration of any extension period granted by the township or county assessor under IC 6-1.1-3-7(b).
(c) The penalties prescribed under this section do not apply to an individual or the individual's dependents if the individual:
(1) is in the military or naval forces of the United States on the assessment date; and
(2) is covered by the federal Soldiers' and Sailors' Civil Relief Act.
(d) If a person subject to IC 6-1.1-3-7(d) fails to include on a personal property return the information, if any, that the department of local government finance requires under IC 6-1.1-3-9 or IC 6-1.1-5-13, the county auditor shall add a penalty to the property tax installment next due for the return. The amount of the penalty is twenty-five dollars ($25).
(e) If the total assessed value that a person reports on a personal property return is less than the total assessed value that the person is required by law to report and if the amount of the undervaluation exceeds five percent (5%) of the value that should have been reported on the return, then the county auditor shall add a penalty of twenty percent (20%) of the additional taxes finally determined to be due as a result of the undervaluation. The penalty shall be added to the property tax installment next due for the return on which the property was undervalued. If a person has complied with all of the requirements for claiming a deduction, an exemption, or an adjustment for abnormal obsolescence, then the increase in assessed value that results from a denial of the deduction, exemption, or adjustment for abnormal obsolescence is not considered to result from an undervaluation for purposes of this subsection.
(f) A penalty is due with an installment under subsection (a), (d), or (e) whether or not an appeal is filed under IC 6-1.1-15-5 with respect to the tax due on that installment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.69-1983, SEC.10; P.L.71-1985, SEC.1; P.L.2-1998, SEC.22; P.L.90-2002, SEC.261; P.L.146-2008, SEC.292.

IC 6-1.1-37-7.5
Failure to file personal property return
Sec. 7.5. A person who fails to provide, within forty-five (45) days after the filing deadline, evidence of the filing of a personal property return to the township assessor or the county assessor, as required under IC 6-1.1-3-1(d), shall pay to the county a penalty equal to ten percent (10%) of the tax liability.
As added by Acts 1979, P.L.48, SEC.9. Amended by Acts 1980, P.L.35, SEC.2; P.L.146-2008, SEC.293.
IC 6-1.1-37-8
Vending machines without identification device
Sec. 8. A township assessor, or the county assessor if there is no township assessor for the township, shall inform the county auditor of any vending machine which does not, as required under IC 6-1.1-3-8, have an identification device on its face. The county auditor shall then add a one dollar ($1) penalty to the next property tax installment of the person on whose premises the machine is located.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.146-2008, SEC.294.

IC 6-1.1-37-9 Version a
Interest; tax payment deadlines in certain circumstances; penalty for failure to meet deadline
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 9. (a) This section applies when:
(1) an assessment is made or increased after the date or dates on which the taxes for the year for which the assessment is made were originally due;
(2) the assessment upon which a taxpayer has been paying taxes under IC 6-1.1-15-10(a)(1) or IC 6-1.1-15-10(a)(2) while a petition for review or a judicial proceeding has been pending is less than the assessment that results from the final determination of the petition for review or judicial proceeding; or
(3) the collection of certain ad valorem property taxes has been enjoined under IC 33-26-6-2, and under the final determination of the petition for judicial review the taxpayer is liable for at least part of those taxes.
(b) Except as provided in subsections (c) and (g), a taxpayer shall pay interest on the taxes the taxpayer is required to pay as a result of an action or a determination described in subsection (a) at the rate of ten percent (10%) per year from the original due date or dates for those taxes to:
(1) the date of payment; or
(2) the date on which penalties for the late payment of a tax installment may be charged under subsection (e) or (f);
whichever occurs first.
(c) Except as provided in subsection (g), a taxpayer shall pay interest on the taxes the taxpayer is ultimately required to pay in excess of the amount that the taxpayer is required to pay under IC 6-1.1-15-10(a)(1) while a petition for review or a judicial proceeding has been pending at the overpayment rate established under Section 6621(c)(1) of the Internal Revenue Code in effect on the original due date or dates for those taxes from the original due date or dates for those taxes to:
(1) the date of payment; or
(2) the date on which penalties for the late payment of a tax

installment may be charged under subsection (e) or (f);
whichever occurs first.
(d) With respect to an action or determination described in subsection (a), the taxpayer shall pay the taxes resulting from that action or determination and the interest prescribed under subsection (b) or (c) on or before:
(1) the next May 10; or
(2) the next November 10;
whichever occurs first.
(e) A taxpayer shall, to the extent that the penalty is not waived under section 10.1 or 10.7 of this chapter, begin paying the penalty prescribed in section 10 of this chapter on the day after the date for payment prescribed in subsection (d) if:
(1) the taxpayer has not paid the amount of taxes resulting from the action or determination; and
(2) the taxpayer either:
(A) received notice of the taxes the taxpayer is required to pay as a result of the action or determination at least thirty (30) days before the date for payment; or
(B) voluntarily signed and filed an assessment return for the taxes.
(f) If subsection (e) does not apply, a taxpayer who has not paid the amount of taxes resulting from the action or determination shall, to the extent that the penalty is not waived under section 10.1 or 10.7 of this chapter, begin paying the penalty prescribed in section 10 of this chapter on:
(1) the next May 10 which follows the date for payment prescribed in subsection (d); or
(2) the next November 10 which follows the date for payment prescribed in subsection (d);
whichever occurs first.
(g) A taxpayer is not subject to the payment of interest on real property assessments under subsection (b) or (c) if:
(1) an assessment is made or increased after the date or dates on which the taxes for the year for which the assessment is made were due;
(2) the assessment or the assessment increase is made as the result of error or neglect by the assessor or by any other official involved with the assessment of property or the collection of property taxes; and
(3) the assessment:
(A) would have been made on the normal assessment date if the error or neglect had not occurred; or
(B) increase would have been included in the assessment on the normal annual assessment date if the error or neglect had not occurred.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.76, SEC.1; P.L.63-1986, SEC.2; P.L.90-1987, SEC.1; P.L.198-2001, SEC.92; P.L.1-2004, SEC.45 and P.L.23-2004, SEC.48; P.L.67-2006, SEC.10; P.L.219-2007, SEC.81; P.L.1-2010,

SEC.33; P.L.56-2012, SEC.16.

IC 6-1.1-37-9 Version b
Property taxes; deadlines; interest rate; penalties
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 9. (a) This section applies when:
(1) an assessment is made or increased after the date or dates on which the taxes for the year for which the assessment is made were originally due;
(2) the assessment upon which a taxpayer has been paying taxes under IC 6-1.1-15-10(a)(1) or IC 6-1.1-15-10(a)(2) while a petition for review or a judicial proceeding has been pending is less than the assessment that results from the final determination of the petition for review or judicial proceeding; or
(3) the collection of certain ad valorem property taxes has been enjoined under IC 33-26-6-2, and under the final determination of the petition for judicial review the taxpayer is liable for at least part of those taxes.
(b) Except as provided in subsections (c) and (g), a taxpayer shall pay interest on the taxes the taxpayer is required to pay as a result of an action or a determination described in subsection (a) at the rate established by the commissioner of the department of state revenue under IC 6-8.1-10-1 from the original due date or dates for those taxes to:
(1) the date of payment; or
(2) the date on which penalties for the late payment of a tax installment may be charged under subsection (e) or (f);
whichever occurs first.
(c) Except as provided in subsection (g), a taxpayer shall pay interest on the taxes the taxpayer is ultimately required to pay in excess of the amount that the taxpayer is required to pay under IC 6-1.1-15-10(a)(1) while a petition for review or a judicial proceeding has been pending at the overpayment rate established under Section 6621(c)(1) of the Internal Revenue Code in effect on the original due date or dates for those taxes from the original due date or dates for those taxes to:
(1) the date of payment; or
(2) the date on which penalties for the late payment of a tax installment may be charged under subsection (e) or (f);
whichever occurs first.
(d) With respect to an action or determination described in subsection (a), the taxpayer shall pay the taxes resulting from that action or determination and the interest prescribed under subsection (b) or (c) on or before:
(1) the next May 10; or
(2) the next November 10;
whichever occurs first.
(e) A taxpayer shall, to the extent that the penalty is not waived

under section 10.1 or 10.7 of this chapter, begin paying the penalty prescribed in section 10 of this chapter on the day after the date for payment prescribed in subsection (d) if:
(1) the taxpayer has not paid the amount of taxes resulting from the action or determination; and
(2) the taxpayer either:
(A) received notice of the taxes the taxpayer is required to pay as a result of the action or determination at least thirty (30) days before the date for payment; or
(B) voluntarily signed and filed an assessment return for the taxes.
(f) If subsection (e) does not apply, a taxpayer who has not paid the amount of taxes resulting from the action or determination shall, to the extent that the penalty is not waived under section 10.1 or 10.7 of this chapter, begin paying the penalty prescribed in section 10 of this chapter on:
(1) the next May 10 which follows the date for payment prescribed in subsection (d); or
(2) the next November 10 which follows the date for payment prescribed in subsection (d);
whichever occurs first.
(g) A taxpayer is not subject to the payment of interest on real property assessments under subsection (b) or (c) if:
(1) an assessment is made or increased after the date or dates on which the taxes for the year for which the assessment is made were due;
(2) the assessment or the assessment increase is made as the result of error or neglect by the assessor or by any other official involved with the assessment of property or the collection of property taxes; and
(3) the assessment:
(A) would have been made on the normal assessment date if the error or neglect had not occurred; or
(B) increase would have been included in the assessment on the normal annual assessment date if the error or neglect had not occurred.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.76, SEC.1; P.L.63-1986, SEC.2; P.L.90-1987, SEC.1; P.L.198-2001, SEC.92; P.L.1-2004, SEC.45 and P.L.23-2004, SEC.48; P.L.67-2006, SEC.10; P.L.219-2007, SEC.81; P.L.1-2010, SEC.33; P.L.56-2012, SEC.16; P.L.120-2012, SEC.5.

IC 6-1.1-37-10
Delinquent tax penalties; reduced penalty if payment within 30 days; when payments considered to be made
Sec. 10. (a) Except as provided in sections 10.1 and 10.7 of this chapter, if an installment of property taxes is not completely paid on or before the due date, a penalty shall be added to the unpaid portion in the year of the initial delinquency. The penalty is equal to an amount determined as follows: (1) If:
(A) an installment of real property taxes is completely paid on or before the date thirty (30) days after the due date; and
(B) the taxpayer is not liable for delinquent property taxes first due and payable in a previous installment for the same parcel;
the amount of the penalty is equal to five percent (5%) of the amount of delinquent taxes.
(2) If:
(A) an installment of personal property taxes is completely paid on or before the date thirty (30) days after the due date; and
(B) the taxpayer is not liable for delinquent property taxes first due and payable in a previous installment for a personal property tax return for property in the same taxing district;
the amount of the penalty is equal to five percent (5%) of the amount of delinquent taxes.
(3) If subdivision (1) or (2) does not apply, the amount of the penalty is equal to ten percent (10%) of the amount of delinquent taxes.
(b) With respect to property taxes due in two (2) equal installments under IC 6-1.1-22-9(a), on the day immediately following the due dates of the first and second installments in each year following the year of the initial delinquency, an additional penalty equal to ten percent (10%) of any taxes remaining unpaid shall be added. With respect to property taxes due in installments under IC 6-1.1-22-9.5, an additional penalty equal to ten percent (10%) of any taxes remaining unpaid shall be added on the day immediately following each date that succeeds the last installment due date by:
(1) six (6) months; or
(2) a multiple of six (6) months.
(c) The penalties under subsection (b) are imposed only on the principal amount of the delinquent taxes.
(d) If the department of local government finance determines that an emergency has occurred which precludes the mailing of the tax statement in any county at the time set forth in IC 6-1.1-22-8.1, the department shall establish by order a new date on which the installment of taxes in that county is due and no installment is delinquent if paid by the date so established.
(e) If any due date falls on a Saturday, a Sunday, a national legal holiday recognized by the federal government, or a statewide holiday, the act that must be performed by that date is timely if performed by the next succeeding day that is not a Saturday, a Sunday, or one (1) of those holidays.
(f) Subject to subsections (g) and (h), a payment to the county treasurer is considered to have been paid by the due date if the payment is:
(1) received on or before the due date by the county treasurer or a collecting agent appointed by the county treasurer; (2) deposited in United States first class mail:
(A) properly addressed to the principal office of the county treasurer;
(B) with sufficient postage; and
(C) postmarked by the United States Postal Service as mailed on or before the due date;
(3) deposited with a nationally recognized express parcel carrier and is:
(A) properly addressed to the principal office of the county treasurer; and
(B) verified by the express parcel carrier as:
(i) paid in full for final delivery; and
(ii) received by the express parcel carrier on or before the due date;
(4) deposited to be mailed through United States registered mail, United States certified mail, or United States certificate of mailing:
(A) properly addressed to the principal office of the county treasurer;
(B) with sufficient postage; and
(C) with a date of registration, certification, or certificate, as evidenced by any record authenticated by the United States Postal Service, on or before the due date; or
(5) made by an electronic funds transfer and the taxpayer's bank account is charged on or before the due date.
For purposes of this subsection, "postmarked" does not mean the date printed by a postage meter that affixes postage to the envelope or package containing a payment.
(g) If a payment is mailed through the United States mail and is physically received after the due date without a legible correct postmark, the person who mailed the payment is considered to have made the payment on or before the due date if the person can show by reasonable evidence that the payment was deposited in the United States mail on or before the due date.
(h) If a payment is sent via the United States mail or a nationally recognized express parcel carrier but is not received by the designated recipient, the person who sent the payment is considered to have made the payment on or before the due date if the person:
(1) can show by reasonable evidence that the payment was deposited in the United States mail, or with the express parcel carrier, on or before the due date; and
(2) makes a duplicate payment within thirty (30) days after the date the person is notified that the payment was not received.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.55, SEC.1.) As amended by Acts 1978, P.L.35, SEC.1; Acts 1981, P.L.71, SEC.4; P.L.23-1984, SEC.9; P.L.88-1995, SEC.9; P.L.154-1999, SEC.1; P.L.90-2002, SEC.262; P.L.1-2004, SEC.46 and P.L.23-2004, SEC.49; P.L.154-2006, SEC.55; P.L.67-2006, SEC.11; P.L.1-2007, SEC.50; P.L.219-2007, SEC.82; P.L.3-2008, SEC.58; P.L.56-2012, SEC.17.
IC 6-1.1-37-10.1
County option to waive interest and penalties
Sec. 10.1. (a) The fiscal body of a county may, before July 1, 2012, adopt an ordinance to have this section apply throughout the county. If the fiscal body of a county adopts an ordinance under this subsection, the ordinance applies after June 30, 2012, and until July 1, 2013, and the fiscal body shall deliver a copy of the ordinance to the county treasurer and the county auditor.
(b) The county treasurer of a county to which this section applies shall waive all interest and penalties added before January 1, 2012, to a delinquent property tax installment or special assessment on a tract or an item of real property if:
(1) all of the delinquent taxes and special assessments on the tract or item of real property were first due and payable before January 1, 2012; and
(2) before July 1, 2013, the taxpayer has paid:
(A) all of the delinquent taxes and special assessments described in subdivision (1); and
(B) all of the taxes and special assessments that are first due and payable on the tract or item of real property after December 31, 2011, and before July 1, 2013 (and any interest and penalties on these taxes and special assessments).
(c) The county treasurer of a county to which this section applies shall waive interest and penalties as provided in subsection (b) if the conditions of subsection (b) are satisfied, notwithstanding any payment arrangement entered into by the county treasurer and the taxpayer under IC 6-1.1-24-1.2 or under any other law.
As added by P.L.56-2012, SEC.18.

IC 6-1.1-37-10.5
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 6-1.1-37-10.7
Delinquent tax penalty waiver based on death in family; procedure; appeal
Sec. 10.7. (a) For purposes of this section, "immediate family member of the taxpayer" means an individual who:
(1) is the spouse, child, stepchild, parent, or stepparent of the taxpayer, including adoptive relationships; and
(2) resides in the taxpayer's home.
(b) The county treasurer shall do the following:
(1) Waive the penalty imposed under section 10(a) of this chapter if the taxpayer or the taxpayer's representative:
(A) petitions the county treasurer to waive the penalty not later than thirty (30) days after the due date of the installment subject to the penalty; and
(B) files with the petition written proof that during the seven (7) day period ending on the installment due date the

taxpayer or an immediate family member of the taxpayer died.
(2) Give written notice to the taxpayer or the taxpayer's representative by mail of the treasurer's determination on the petition not later than thirty (30) days after the petition is filed with the treasurer.
(c) The department of local government finance shall prescribe:
(1) the form of the petition; and
(2) the type of written proof;
required under subsection (b).
(d) A taxpayer or a taxpayer's representative may appeal a determination of the county treasurer under subsection (b) to deny a penalty waiver by filing a notice in writing with the treasurer not more than forty-five (45) days after the treasurer gives the taxpayer or the taxpayer's representative notice of the determination. An appeal initiated under this subsection is processed and determined in the same manner that an appeal is processed and determined under IC 6-1.1-15.
As added by P.L.67-2006, SEC.12. Amended by P.L.146-2008, SEC.295.

IC 6-1.1-37-11 Version a
Interest on refunds or credits
Note: This version of section amended by P.L.137-2012, SEC.40. See also following version of this section amended by P.L.146-2012, SEC.7.
Sec. 11. (a) If a taxpayer is entitled to a property tax refund or credit because an assessment is decreased, the taxpayer shall also be paid, or credited with, interest on the excess taxes that the taxpayer paid at the rate of four percent (4%) per annum.
(b) For purposes of this section and except as provided in subsection (c), the interest shall be computed from the date on which the taxes were paid or due, whichever is later, to the date of the refund or credit. If a taxpayer is sent a provisional tax statement and is later sent a final or reconciling tax statement, interest shall be computed after the date on which the taxes were paid or first due under the provisional tax statement, whichever is later, through the date of the refund or credit.
(c) This subsection applies if a taxpayer who is entitled to a refund or credit does not make a written request for the refund or credit to the county auditor within forty-five (45) days after the final determination of the county property tax assessment board of appeals, the state board of tax commissioners, the department of local government finance, the Indiana board, or the tax court that entitles the taxpayer to the refund or credit. In the case of a taxpayer described in this subsection, the interest shall be computed from the date on which the taxes were paid or due to the date that is forty-five (45) days after the final determination of the county property tax assessment board of appeals, the state board of tax commissioners, the department of local government finance, the Indiana board of tax

review, or the Indiana tax court. In any event, a property tax refund or credit must be issued not later than ninety (90) days after the request is received.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.198-2001, SEC.93; P.L.137-2012, SEC.40.

IC 6-1.1-37-11 Version b
Interest on refunds or credits
Note: This version of section amended by P.L.146-2012, SEC.7. See also preceding version of this section amended by P.L.137-2012, SEC.40.
Sec. 11. (a) If a taxpayer is entitled to a property tax refund or credit because an assessment is decreased, the taxpayer shall also be paid, or credited with, interest on the excess taxes that the taxpayer paid at the rate of four percent (4%) per annum. However, in the case of an assessment that is decreased by the Indiana board or the Indiana tax court, the taxpayer is not entitled to the greater of five hundred dollars ($500) or twenty percent (20%) of the interest to which the taxpayer would otherwise be entitled on the excess taxes unless the taxpayer affirms, under penalty of perjury, that substantive evidence supporting the taxpayer's position had been:
(1) presented by the taxpayer to the assessor before; or
(2) introduced by the taxpayer at;
the hearing held by the county property tax assessment board of appeals. An appraisal may not be required by the county property tax assessment board of appeals or the assessor in a proceeding before the county property tax assessment board of appeals or in a preliminary informal meeting under IC 6-1.1-15-1(h)(2).
(b) For purposes of this section and except as provided in subsection (c), the interest shall be computed from the date on which the taxes were paid or due, whichever is later, to the date of the refund or credit.
(c) This subsection applies if a taxpayer who is entitled to a refund or credit does not make a written request for the refund or credit to the county auditor within forty-five (45) days after the final determination of the county property tax assessment board of appeals, the state board of tax commissioners, the department of local government finance, the Indiana board, or the tax court that entitles the taxpayer to the refund or credit. In the case of a taxpayer described in this subsection, the interest shall be computed from the date on which the taxes were paid or due to the date that is forty-five (45) days after the final determination of the county property tax assessment board of appeals, the state board of tax commissioners, the department of local government finance, the Indiana board of tax review, or the Indiana tax court. In any event, a property tax refund or credit must be issued not later than ninety (90) days after the request is received.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.198-2001, SEC.93; P.L.146-2012, SEC.7.
IC 6-1.1-37-12
Interest or penalties credited or charged to appropriate taxing units
Sec. 12. The amount of interest or penalty collected from, or credited or refunded to, a taxpayer under this chapter shall be credited or charged to the appropriate taxing units.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-37-13
Prosecuting attorneys; enforcement
Sec. 13. Except as otherwise specifically provided by law, the prosecuting attorneys of this state shall enforce all the penalties and forfeitures prescribed under this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 38. REPEALED



CHAPTER 39. ECONOMIC DEVELOPMENT DISTRICTS

IC 6-1.1-39-1
Application of chapter
Sec. 1. (a) This chapter applies to all counties, cities, and towns (referred to in this chapter as units).
(b) Notwithstanding any other law, for economic development districts established after January 1, 1992, this chapter does not apply to fire protection districts established under IC 36-8-11.
As added by P.L.19-1985, SEC.5. Amended by P.L.1-1993, SEC.35.

IC 6-1.1-39-1.1
"Additional area" defined
Sec. 1.1. As used in this chapter, "additional area" means an area added to an economic development district under section 6 of this chapter.
As added by P.L.63-1991, SEC.1 and P.L.42-1992, SEC.6. Amended by P.L.1-1993, SEC.36.

IC 6-1.1-39-1.2
"Local public improvement" defined
Sec. 1.2. As used in this chapter, "local public improvement" means sewerlines, waterlines, streets, sidewalks, bridges, roads, highways, public ways, and any related public improvements.
As added by P.L.19-1988, SEC.5.
IC 6-1.1-39-1.5
"Industrial development program" defined
Sec. 1.5. As used in this chapter, "industrial development program" has the meaning set forth in IC 5-28-9-3.
As added by P.L.24-1987, SEC.11. Amended by P.L.4-2005, SEC.43.

IC 6-1.1-39-1.6
"Qualified industrial development project" defined
Sec. 1.6. As used in this chapter, "qualified industrial development project" means an industrial development project (as defined in IC 4-4-10.9-11(a)) that has a cost of the project (as defined in IC 4-4-10.9-5) greater than one hundred million dollars ($100,000,000).
As added by P.L.24-1987, SEC.12.

IC 6-1.1-39-2
Designation of unit area as district; adoption of declaratory ordinance
Sec. 2. (a) If the fiscal body of a unit finds that:
(1) in order to promote opportunities for the gainful employment of its citizens, the attraction of a new business enterprise to the unit, the retention or expansion of a business enterprise existing within the boundaries of the unit, or the preservation or enhancement of the tax base of the unit, an area under the fiscal body's jurisdiction should be declared an economic development district;
(2) the public health and welfare of the unit will be benefited by designating the area as an economic development district; and
(3) there has been proposed a qualified industrial development project to be located in the economic development district, with the proposal supported by:
(A) financial and economic data; and
(B) preliminary commitments by business enterprises, associations, state or federal governmental units, or similar entities that evidence a reasonable likelihood that the proposed qualified industrial development project will be initiated and accomplished;
the fiscal body may on or before the adoption deadline determined under subsection (c), adopt an ordinance declaring the area to be an economic development district and declaring that the public health and welfare of the unit will be benefited by the designation.
(b) For the purpose of adopting an ordinance under subsection (a), it is sufficient to describe the boundaries of the area by its location in relation to public ways or streams or otherwise as determined by the fiscal body.
(c) The adoption deadline referred to in subsection (a) is determined in the following manner:
(1) The initial adoption deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial adoption deadline and subsequent adoption deadlines are automatically extended in

increments of five (5) years, so that adoption deadlines subsequent to the initial adoption deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an adoption deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of adoption deadlines under subdivision (2); and
(B) specifically designates a particular date as the final adoption deadline.
As added by P.L.19-1985, SEC.5. Amended by P.L.24-1987, SEC.13; P.L.18-1992, SEC.23; P.L.25-1995, SEC.55; P.L.216-2005, SEC.5.

IC 6-1.1-39-2.5
Review of proposed project; preliminary certification
Sec. 2.5. (a) Within thirty (30) days after the adoption of the ordinance under section 2 of this chapter, the fiscal body shall file with the Indiana economic development corporation:
(1) a copy of the ordinance;
(2) a description of the proposed industrial development program and qualified industrial development project; and
(3) other additional data and information that will enable the corporation to determine preliminarily whether the unit may qualify for a loan from the industrial development fund established under IC 5-28-9.
(b) The Indiana economic development corporation shall review the data and related information submitted under subsection (a) to determine preliminarily whether:
(1) the proposed project will qualify as a qualified industrial development project;
(2) there is a reasonable likelihood that the proposed qualified industrial development project will be initiated and accomplished; and
(3) there is a reasonable likelihood that an application by the unit under IC 5-28-9-12 for a loan from the industrial development fund to institute and administer the proposed industrial development program will be approved by the corporation and the state board of finance.
(c) If the Indiana economic development corporation preliminarily determines under subsection (b) that the proposed project does not or will not qualify as a qualified industrial development project or that there is not a reasonable likelihood that a loan from the industrial development fund will be approved under IC 5-28-9-12, the corporation shall certify this determination in writing to the fiscal body adopting the ordinance. Upon this certification, the ordinance proposing to establish the economic development district is void.
(d) If the Indiana economic development corporation preliminarily determines under subsection (b) that the proposed project qualifies or will qualify as a qualified industrial development project and that there is a reasonable likelihood that a loan from the industrial

development fund will be approved under IC 5-28-9-12, the corporation shall certify this determination to the fiscal body adopting the ordinance proposing to establish the economic development district. Upon receipt of this certification, the fiscal body shall proceed to take final action with respect to the ordinance in accordance with section 3 of this chapter.
(e) A favorable preliminary certification under subsection (d) does not, however, represent or constitute a final determination by the Indiana economic development corporation and state board of finance as to whether the unit will obtain a loan from the industrial development fund in accordance with IC 5-28-9.
As added by P.L.24-1987, SEC.14. Amended by P.L.4-2005, SEC.44.

IC 6-1.1-39-3
Notice of adoption of ordinance; hearing; requisites; final action; appeal
Sec. 3. (a) The fiscal body shall publish notice of the adoption and substance of the ordinance in accordance with IC 5-3-1 after:
(1) the adoption of the ordinance under section 2 of this chapter; and
(2) the fiscal body receives preliminary certification from the Indiana economic development corporation under section 2.5 of this chapter that the proposed industrial development project qualifies as a qualified industrial development project and that there is a reasonable likelihood that a loan from the industrial development fund will be approved under IC 5-28-9-12.
The notice must state the general boundaries of the area designated as an economic development district and must state that written remonstrances may be filed with the fiscal body until the time designated for the hearing. The notice must also name the place, date, and time when the fiscal body will receive and hear remonstrances and objections from persons interested in or affected by the proceedings pertaining to the proposed economic development district designation and will determine the public utility and benefit of the proposed economic development district designation. All persons affected in any manner by the hearing, including all taxpayers of the economic development district, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the fiscal body affecting the economic development district if the fiscal body gives the notice required by this section.
(b) A copy of the notice of the hearing shall be filed with the office of the unit's plan commission, board of zoning appeals, works board, park board, building commissioner, and any other departments, bodies, or officers of the unit having to do with unit planning, variances from zoning ordinances, land use, or the issuance of building permits.
(c) At the hearing, which may be recessed and reconvened from time to time, the fiscal body shall hear all persons interested in the proceedings and shall consider all written remonstrances and

objections that have been filed. After considering the evidence presented, the fiscal body shall take final action determining the public utility and benefit of the proposed economic development district designation and confirming, modifying and confirming, or rescinding the ordinance. The final action taken by the fiscal body shall be recorded and is final and conclusive, except that an appeal may be taken in the manner prescribed by section 4 of this chapter.
As added by P.L.19-1985, SEC.5. Amended by P.L.24-1987, SEC.15; P.L.4-2005, SEC.45.

IC 6-1.1-39-4
Appellate procedure; grounds; burden of proof
Sec. 4. (a) A person who filed a written remonstrance with the fiscal body under section 3 of this chapter and is aggrieved by the final action taken, may, within ten (10) days after that final action, file in the office of the clerk of the circuit or superior court of the county in which the action is taken a copy of the ordinance of the fiscal body and the person's remonstrance against that ordinance, together with the person's bond as provided by IC 34-13-5-7, if the appeal is determined against the person. The only ground of remonstrance that the court may hear is whether the proposed economic development district designation will be of public utility and benefit. The burden of proof is on the remonstrator.
(b) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall decide the appeal based on the record and evidence before the fiscal body, not by trial de novo, and may confirm the final action of the fiscal body or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.19-1985, SEC.5. Amended by P.L.1-1998, SEC.77.

IC 6-1.1-39-5 Version a
Allocation and distribution of property taxes; assessed value of taxable property; rules; forms
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. (a) A declaratory ordinance adopted under section 2 of this chapter and confirmed under section 3 of this chapter must include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. The allocation provision must apply to the entire economic development district. The allocation provisions must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the economic development district be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds

of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units. However, if the effective date of the allocation provision of a declaratory ordinance is after March 1, 1985, and before January 1, 1986, and if an improvement to property was partially completed on March 1, 1985, the unit may provide in the declaratory ordinance that the taxes attributable to the assessed value of the property as finally determined for March 1, 1984, shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) Except as otherwise provided in this section, part or all of the property tax proceeds in excess of those described in subdivision (1), as specified in the declaratory ordinance, shall be allocated to the unit for the economic development district and, when collected, paid into a special fund established by the unit for that economic development district that may be used only to pay the principal of and interest on obligations owed by the unit under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development programs in, or serving, that economic development district. The amount not paid into the special fund shall be paid to the respective units in the manner prescribed by subdivision (1).
(3) When the money in the fund is sufficient to pay all outstanding principal of and interest (to the earliest date on which the obligations can be redeemed) on obligations owed by the unit under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development programs in, or serving, that economic development district, money in the special fund in excess of that amount shall be paid to the respective taxing units in the manner prescribed by subdivision (1).
(b) Property tax proceeds allocable to the economic development district under subsection (a)(2) must, subject to subsection (a)(3), be irrevocably pledged by the unit for payment as set forth in subsection (a)(2).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the economic development district that is annexed by any taxing unit after the effective date of the allocation provision of the declaratory ordinance is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Notwithstanding any other law, each assessor shall, upon petition of the fiscal body, reassess the taxable property situated upon or in, or added to, the economic development district effective on the next assessment date after the petition. (e) Notwithstanding any other law, the assessed value of all taxable property in the economic development district, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located, is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(f) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1.
(g) As used in this section, "property taxes" means:
(1) taxes imposed under this article on real property; and
(2) any part of the taxes imposed under this article on depreciable personal property that the unit has by ordinance allocated to the economic development district. However, the ordinance may not limit the allocation to taxes on depreciable personal property with any particular useful life or lives.
If a unit had, by ordinance adopted before May 8, 1987, allocated to an economic development district property taxes imposed under IC 6-1.1 on depreciable personal property that has a useful life in excess of eight (8) years, the ordinance continues in effect until an ordinance is adopted by the unit under subdivision (2).
(h) As used in this section, "base assessed value" means:
(1) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (f); plus
(2) to the extent that it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
Subdivision (2) applies only to economic development districts established after June 30, 1997, and to additional areas established after June 30, 1997.
As added by P.L.19-1985, SEC.5. Amended by P.L.24-1987, SEC.16; P.L.86-1987, SEC.5; P.L.255-1997(ss), SEC.6; P.L.90-2002, SEC.272; P.L.4-2005, SEC.46; P.L.154-2006, SEC.56;

P.L.146-2008, SEC.296.

IC 6-1.1-39-5 Version b
Allocation and distribution of property taxes; assessed value of taxable property; rules; forms
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. (a) A declaratory ordinance adopted under section 2 of this chapter and confirmed under section 3 of this chapter must include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. The allocation provision must apply to the entire economic development district. The allocation provisions must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the economic development district be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units. However, if the effective date of the allocation provision of a declaratory ordinance is after March 1, 1985, and before January 1, 1986, and if an improvement to property was partially completed on March 1, 1985, the unit may provide in the declaratory ordinance that the taxes attributable to the assessed value of the property as finally determined for March 1, 1984, shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) Except as otherwise provided in this section, part or all of the property tax proceeds in excess of those described in subdivision (1), as specified in the declaratory ordinance, shall be allocated to the unit for the economic development district and, when collected, paid into a special fund established by the unit for that economic development district that may be used only to pay the principal of and interest on obligations owed by the unit under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development programs in, or serving, that economic development district. The amount not paid into the special fund shall be paid to the respective units in the manner prescribed by subdivision (1).
(3) When the money in the fund is sufficient to pay all outstanding principal of and interest (to the earliest date on which the obligations can be redeemed) on obligations owed by the unit under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development programs in, or serving, that economic development district, money in the special fund

in excess of that amount shall be paid to the respective taxing units in the manner prescribed by subdivision (1).
(b) Property tax proceeds allocable to the economic development district under subsection (a)(2) must, subject to subsection (a)(3), be irrevocably pledged by the unit for payment as set forth in subsection (a)(2).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the economic development district that is annexed by any taxing unit after the effective date of the allocation provision of the declaratory ordinance is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Notwithstanding any other law, each assessor shall, upon petition of the fiscal body, reassess the taxable property situated upon or in, or added to, the economic development district effective on the next assessment date after the petition.
(e) Notwithstanding any other law, the assessed value of all taxable property in the economic development district, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located, is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(f) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each:
(1) general reassessment under IC 6-1.1-4-4; or
(2) reassessment of a group of parcels under a reassessment plan prepared under IC 6-1.1-4-4.2;
the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the reassessment on the property tax proceeds allocated to the district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1.
(g) As used in this section, "property taxes" means:
(1) taxes imposed under this article on real property; and
(2) any part of the taxes imposed under this article on depreciable personal property that the unit has by ordinance allocated to the economic development district. However, the ordinance may not limit the allocation to taxes on depreciable personal property with any particular useful life or lives. If a unit had, by ordinance adopted before May 8, 1987, allocated to an economic development district property taxes imposed under IC 6-1.1 on depreciable personal property that has a useful life in excess of eight (8) years, the ordinance continues in effect until an ordinance is adopted by the unit under subdivision (2).
(h) As used in this section, "base assessed value" means:
(1) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (f); plus
(2) to the extent that it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
Subdivision (2) applies only to economic development districts established after June 30, 1997, and to additional areas established after June 30, 1997.
As added by P.L.19-1985, SEC.5. Amended by P.L.24-1987, SEC.16; P.L.86-1987, SEC.5; P.L.255-1997(ss), SEC.6; P.L.90-2002, SEC.272; P.L.4-2005, SEC.46; P.L.154-2006, SEC.56; P.L.146-2008, SEC.296; P.L.112-2012, SEC.48.

IC 6-1.1-39-6
Enlargement of districts
Sec. 6. An economic development district may be enlarged by the fiscal body by following the same procedure for the creation of an economic development district specified in this chapter.
As added by P.L.19-1985, SEC.5. Amended by P.L.42-1992, SEC.7; P.L.192-2002(ss), SEC.46; P.L.1-2004, SEC.48 and P.L.23-2004, SEC.51; P.L.219-2007, SEC.83; P.L.146-2008, SEC.297.

IC 6-1.1-39-7
Allocation areas; declaration as part of district prohibited
Sec. 7. No area shall be declared part of an economic development district if it has already been declared an allocation area under IC 36-7-14 or IC 36-7-15.1.
As added by P.L.19-1985, SEC.5.

IC 6-1.1-39-8
Expiration of district designation
Sec. 8. If no loans have been made to a unit under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development programs in an economic development district within two (2) years from the date of the ordinance confirming the establishment of that district, or if money in the special fund established by the unit for that district is sufficient to pay all principal of and interest on and the performance of all other obligations by a unit on all loans made under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development

programs in, or serving, an economic development district, then the economic development district designation expires.
As added by P.L.19-1985, SEC.5. Amended by P.L.24-1987, SEC.17; P.L.19-1988, SEC.6; P.L.4-2005, SEC.47.

IC 6-1.1-39-9
Industrial development program obligations; ordinance; proceeds of obligation
Sec. 9. (a) The fiscal body of a unit may by ordinance authorize the issuance of obligations to the department of commerce under IC 4-4-8 (before its repeal) or to the Indiana economic development corporation under IC 5-28-9 payable solely from taxes allocated under section 5 of this chapter. Any obligations issued and payable from taxes allocated under section 5 of this chapter are not general obligations of the unit that established the economic development district under this chapter.
(b) The economic development district created by a unit under this chapter is a special taxing district authorized by the general assembly to enable the unit to provide special benefits to taxpayers in the economic development district by providing local public improvements that are of public use and benefit.
(c) The ordinance of a unit authorizing the issuance of obligations must contain a finding of the fiscal body that the proposed industrial development program:
(1) constitutes a local public improvement;
(2) provides special benefits to property owners in the district; and
(3) will be of public use and benefit.
(d) Proceeds of obligations issued under this section, IC 4-4-8 (before its repeal), and IC 5-28-9 may be used to pay for the following:
(1) The cost of local public improvements.
(2) Interest on the obligations for the period of construction of the local public improvements plus one (1) year after completion of construction.
(3) Reasonable debt service reserves.
(4) Costs of issuance of the obligations.
(5) Any other reasonable and necessary expenses related to issuance of the obligations.
As added by P.L.19-1988, SEC.7. Amended by P.L.4-2005, SEC.48; P.L.146-2008, SEC.298.



CHAPTER 40. MARITIME OPPORTUNITY DISTRICTS

IC 6-1.1-40-1.5
"Affiliate" defined
Sec. 1.5. As used in this chapter, "affiliate" means an entity that effectively controls or is controlled by an applicant for a deduction under this chapter or is associated with an applicant for a deduction under this chapter under common ownership or control, whether by shareholdings or other means.
As added by P.L.154-2006, SEC.57.

IC 6-1.1-40-2
"District" defined
Sec. 2. As used in this chapter, "district" means a geographic territory designated as a maritime opportunity district by the ports of Indiana under section 7 of this chapter.
As added by P.L.62-1988, SEC.1. Amended by P.L.98-2008, SEC.7.

IC 6-1.1-40-3
Repealed
(Repealed by P.L.146-2008, SEC.800.)

IC 6-1.1-40-4
"New manufacturing equipment" defined
Sec. 4. As used in this chapter, "new manufacturing equipment" means any tangible personal property that an applicant for the deduction under section 11 of this chapter:
(1) installs in a district;
(2) uses in the direct production, manufacture, fabrication, assembly, extraction, mining, processing, refining, or finishing of other tangible personal property;
(3) acquires in an arms length transaction from an entity that is not an affiliate of the applicant for use as described in subdivision (2); and
(4) never used for any purpose in Indiana before the installation described in subdivision (1).
As added by P.L.62-1988, SEC.1. Amended by P.L.154-2006, SEC.58.

IC 6-1.1-40-5
"Redevelopment" defined
Sec. 5. As used in this chapter, "redevelopment" means the construction of new structures, in a district, either: (1) on unimproved real estate; or
(2) on real estate upon which a prior existing structure is demolished to allow for a new construction.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-6
"Rehabilitation" defined
Sec. 6. As used in this chapter, "rehabilitation" means the remodeling, repair, or improvement of property in any manner or any enlargement or extension of property.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-7
Designation as district
Sec. 7. (a) The commission may find that a geographic territory is a maritime opportunity district if the commission determines that:
(1) the territory is located adjacent to a state owned port on state owned land;
(2) there will be redevelopment or rehabilitation of property within the territory;
(3) the redevelopment or rehabilitation will require a substantial investment relative to the size of the business making the investment;
(4) the business making an investment will be manufacturing goods;
(5) more than fifty percent (50%) of the goods manufactured are to be shipped through a port operated by the state and are destined for international markets;
(6) the business is making a long term commitment to the territory; and
(7) there will be an increase in the revenue of the port.
(b) To make such a finding, the commission shall use the procedures prescribed in section 8 of this chapter.
(c) The commission may adopt a resolution establishing general standards to be used, along with the requirements set forth in subsection (a). The standards must have a reasonable relationship to the development objectives of the district.
(d) If a person requests the designation of a territory as a district, the commission may charge an application fee sufficient to defray actual processing and administrative costs. In declaring a territory to be a district, the commission may limit the time period to a certain number of calendar years during which the district shall be so designated. To exercise one (1) or more of these powers, the commission must include this fact in the resolution passed under section 8 of this chapter.
(e) If the commission limits the time period during which a territory will be a district, it does not limit the length of time a taxpayer is entitled to receive a deduction under section 10 of this chapter.
As added by P.L.62-1988, SEC.1.
IC 6-1.1-40-8
Description of district; resolution; remonstrance; appeal
Sec. 8. (a) If the commission finds that a territory is a district, it shall either:
(1) prepare maps and plats that identify the district; or
(2) prepare a simplified description of the boundaries of the district by describing its location in relation to public ways, streams, or otherwise.
(b) After the compilation of the materials described in subsection (a), the commission shall pass a resolution declaring the territory a district. The resolution must contain a description of the affected district and be filed with the county assessor.
(c) After approval of a resolution under subsection (b), the commission shall publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1. The notice must state that a description of the affected territory is available and can be inspected in the county assessor's office. The notice must also name a date when the commission will receive and hear all remonstrances and objections from interested persons. After considering the evidence, the commission shall take final action determining whether the qualifications for a district have been met and confirming, modifying and confirming, or rescinding the resolution. This determination is final except that an appeal may be taken and heard as provided under subsections (d) and (e).
(d) A person who filed a written remonstrance with the commission under this section and who is aggrieved by the final action taken may, within ten (10) days after that final action, initiate an appeal of that action by filing in the office of the clerk of the circuit or superior court a copy of the order of the commission and a remonstrance against that order, together with a bond conditioned to pay the costs of appeal if the appeal is determined against the person. The only ground of appeal that the court may hear is whether the proposed project will meet the qualifications of this chapter. The burden of proof is on the appellant.
(e) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal, and may confirm the final action of the commission or sustain the appeal. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-9
Manufacturing equipment; statement of benefits; review; findings
Sec. 9. (a) Before a person acquires new manufacturing equipment for which the person wishes to claim a deduction under this chapter, the person must submit to the commission a statement of benefits, in a form prescribed by the department of local

government finance. The statement of benefits must include the following information:
(1) A description of the new manufacturing equipment that the person proposes to acquire.
(2) An estimate of the number of individuals who will be employed or whose employment will be retained by the person as a result of the installation of the new manufacturing equipment and an estimate of the annual salaries of these individuals.
(3) An estimate of the cost of the new manufacturing equipment.
(b) The statement of benefits may contain any other information required by the commission. If the person is requesting or will be requesting the designation of a district, the statement of benefits must be submitted at the same time as the request for designation is submitted.
(c) The commission shall review the statement of benefits if required under subsection (b). The commission shall make findings determining whether the estimate of:
(1) the number of individuals who will be employed or whose employment will be retained;
(2) the annual salaries of those individuals;
(3) the value of the new manufacturing equipment; and
(4) any other benefits about which the commission requires information;
are benefits that can be reasonably expected to result from the installation of the new manufacturing equipment.
As added by P.L.62-1988, SEC.1. Amended by P.L.90-2002, SEC.273; P.L.146-2008, SEC.299.

IC 6-1.1-40-10
Deduction for manufacturing equipment
Sec. 10. (a) Subject to subsection (d), an owner of new manufacturing equipment whose statement of benefits is approved is entitled to a deduction from the assessed value of that equipment for a period of ten (10) years. Except as provided in subsections (b) and (c), and subject to subsection (d) and section 14 of this chapter, for the first five (5) years, the amount of the deduction for new manufacturing equipment that an owner is entitled to for a particular year equals the assessed value of the new manufacturing equipment. Subject to subsection (d) and section 14 of this chapter, for the sixth through the tenth year, the amount of the deduction equals the product of:
(1) the assessed value of the new manufacturing equipment; multiplied by
(2) the percentage prescribed in the following table:
YEAR OF DEDUCTION PERCENTAGE
6th 100%
7th 95%
8th 80% 9th 65%
10th 50%
11th and thereafter 0%
(b) A deduction under this section is not allowed in the first year the deduction is claimed for new manufacturing equipment to the extent that it would cause the assessed value of all of the personal property of the owner in the taxing district in which the equipment is located to be less than the assessed value of all of the personal property of the owner in that taxing district in the immediately preceding year.
(c) If a deduction is not fully allowed under subsection (b) in the first year the deduction is claimed, then the percentages specified in subsection (a) apply in the subsequent years to the amount of deduction that was allowed in the first year.
(d) For purposes of subsection (a), the assessed value of new manufacturing equipment that is part of an owner's assessable depreciable personal property in a single taxing district subject to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9 is the product of:
(1) the assessed value of the equipment determined without regard to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9; multiplied by
(2) the quotient of:
(A) the amount of the valuation limitation determined under 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9 for all of the owner's depreciable personal property in the taxing district; divided by
(B) the total true tax value of all of the owner's depreciable personal property in the taxing district that is subject to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9 determined:
(i) under the depreciation schedules in the rules of the department of local government finance before any adjustment for abnormal obsolescence; and
(ii) without regard to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9.
As added by P.L.62-1988, SEC.1. Amended by P.L.154-2006, SEC.59; P.L.219-2007, SEC.84; P.L.146-2008, SEC.300.

IC 6-1.1-40-11
Application for deduction; review; change of ownership
Sec. 11. (a) A person that desires to obtain the deduction provided by section 10 of this chapter must file a certified deduction application, on forms prescribed by the department of local government finance, with:
(1) the auditor of the county in which the new manufacturing equipment is located; and
(2) the department of local government finance.
A person that timely files a personal property return under IC 6-1.1-3-7(a) for the year in which the new manufacturing

equipment is installed must file the application between March 1 and May 15 of that year.
(b) The application required by this section must contain the following information:
(1) The name of the owner of the new manufacturing equipment.
(2) A description of the new manufacturing equipment.
(3) Proof of the date the new manufacturing equipment was installed.
(4) The amount of the deduction claimed for the first year of the deduction.
(c) A deduction application must be filed under this section in the year in which the new manufacturing equipment is installed and in each of the immediately succeeding nine (9) years.
(d) The department of local government finance shall review and verify the correctness of each application and shall notify the county auditor of the county in which the property is located that the application is approved or denied or that the amount of the deduction is altered. Upon notification of approval of the application or of alteration of the amount of the deduction, the county auditor shall make the deduction.
(e) If the ownership of new manufacturing equipment changes, the deduction provided under section 10 of this chapter continues to apply to that equipment if the new owner:
(1) continues to use the equipment in compliance with any standards established under section 7(c) of this chapter; and
(2) files the applications required by this section.
(f) The amount of the deduction is:
(1) the percentage under section 10 of this chapter that would have applied if the ownership of the property had not changed; multiplied by
(2) the assessed value of the equipment for the year the deduction is claimed by the new owner.
As added by P.L.62-1988, SEC.1. Amended by P.L.1-1993, SEC.37; P.L.198-2001, SEC.94; P.L.146-2008, SEC.301.

IC 6-1.1-40-12
Additional application information; compliance with statement of benefits
Sec. 12. In addition to the requirements of section 11(b) of this chapter, an application for a deduction filed under section 11 of this chapter must contain any additional information required to show compliance with the statement of benefits approved under section 9 of this chapter.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-13
Benefit performance waiver certificate
Sec. 13. Instead of the additional information required by section 12 of this chapter to show compliance with a statement of benefits

approved under section 9 of this chapter, the property owner may substitute a benefit performance waiver certificate issued by the commission. The commission may issue a certificate if it finds that causes beyond the reasonable control of the property owner are preventing realization of the benefits identified in the statement of benefits and if it finds that the purposes of the chapter are served by allowing the deduction.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-14
Correction of deduction errors
Sec. 14. If:
(1) as the result of an error the county auditor applies a deduction under this chapter for a particular assessment date in an amount that is less than the amount to which the taxpayer is entitled under this chapter; and
(2) the taxpayer is entitled to a correction of the error under this article;
the county auditor shall apply the correction of the error in the manner that corrections are applied under IC 6-1.1-12.1-15.
As added by P.L.219-2007, SEC.85.



CHAPTER 41. CUMULATIVE FUND TAX LEVY PROCEDURES

IC 6-1.1-41-2
Authorization of fund and tax levies
Sec. 2. (a) In addition to complying with the budget, tax rate, and tax levy requirements applicable to other tax levies, a political subdivision may:
(1) establish a cumulative fund and impose a property tax for the cumulative fund; or
(2) increase the tax rate for a cumulative fund;
only after the proposal is adopted and approved in compliance with this chapter.
(b) If an action described in this section is not adopted or approved in conformity with this chapter, the political subdivision may not levy a tax for the fund in the ensuing year.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-3 Notice of proposal; hearing
Sec. 3. (a) A political subdivision that decides to establish a fund under this chapter must:
(1) give notice of the proposal to the affected taxpayers; and
(2) hold a public hearing on the proposal;
before presenting the proposal to the department of local government finance for approval.
(b) Notice of the proposal and of the public hearing shall be given by publication in accordance with IC 5-3-1.
(c) For a cumulative fund authorized under IC 3-11-6 or IC 8-10-5-17, the political subdivision imposing a property tax levy shall post a notice of the proposal and the public hearing in three (3) public places in the political subdivision.
(d) A notice required by this section must describe the tax levy that will be imposed for the fund.
(e) If a political subdivision adopts a proposal to establish a fund or modify a tax rate under this chapter at a public hearing held in accordance with this section, the political subdivision shall publish notice of adoption in accordance with IC 5-3-1-2(i) in a manner prescribed by the department of local government finance.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.274; P.L.137-2012, SEC.41.

IC 6-1.1-41-4
Submission of proposal to department of local government finance
Sec. 4. A political subdivision that in any year adopts a proposal under this chapter must submit the proposal to the department of local government finance before August 2 of that year.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.275.

IC 6-1.1-41-5
Repealed
(Repealed by P.L.137-2012, SEC.42.)

IC 6-1.1-41-6
Objections to establishment of fund or increase in tax rate related to fund
Sec. 6. Not later than noon thirty (30) days after the publication of the notice of adoption required by section 3 of this chapter:
(1) at least ten (10) taxpayers in the taxing district, if the fund is authorized under IC 8-10-5-17, IC 8-16-3-1, IC 8-16-3.1-4, IC 14-27-6-48, IC 14-33-21-2, IC 36-8-14-2, IC 36-9-4-48, or IC 36-10-4-36;
(2) at least twenty (20) taxpayers in a county served by a hospital, if the fund is authorized under IC 16-22-4-1;
(3) at least thirty (30) taxpayers in a tax district, if the fund is authorized under IC 36-10-3-21 or IC 36-10-7.5-19;
(4) at least fifty (50) taxpayers in a municipality, township, or county, if subdivision (1), (2), (3), or (5) does not apply; or (5) at least one hundred (100) taxpayers in the county, if the fund is authorized by IC 3-11-6;
may file a petition with the county auditor stating their objections to an action described in section 2 of this chapter. Upon the filing of the petition, the county auditor shall immediately certify the petition to the department of local government finance.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.277; P.L.137-2012, SEC.43.

IC 6-1.1-41-7
Hearing on objections
Sec. 7. (a) The department of local government finance shall within a reasonable time fix a date for a hearing on a petition filed under section 6 of this chapter.
(b) For a cumulative fund authorized under IC 3-11-6 or IC 36-9-4-48, the hearing must be held in the county affected by the proposed action.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.278.

IC 6-1.1-41-8
Notice of hearing
Sec. 8. The department of local government finance shall give notice of the hearing required by section 7 of this chapter to:
(1) the county auditor; and
(2) the first ten (10) taxpayers whose names appear on the petition.
The notice must be given by letter signed by the commissioner or deputy commissioner of the department of local government finance and sent by mail with prepaid postage to the auditor and the taxpayers at their usual place of residence at least five (5) days before the date fixed for the hearing.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.279.

IC 6-1.1-41-9
Department of local government finance action on proposal; appeal
Sec. 9. (a) After a hearing upon a proposal under section 7 of this chapter, the department of local government finance shall certify approval, disapproval, or modification of the proposal to the county auditor.
(b) A:
(1) taxpayer who signed a petition filed under section 6 of this chapter; or
(2) political subdivision against which a petition under section 6 of this chapter is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45)

days after the department certifies its action under subsection (a).
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.280; P.L.256-2003, SEC.30; P.L.137-2012, SEC.44.

IC 6-1.1-41-10
Imposition of tax levy to provide for fund
Sec. 10. To provide for a fund, a political subdivision may levy a tax on all taxable property within the jurisdiction authorized to establish the fund. The tax may not exceed the tax rate specified in the statute authorizing the fund.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-11
Reduction or rescission of annual levy
Sec. 11. If a political subdivision considers it advisable after the levy has been approved, the governing body imposing the levy for the political subdivision may reduce or rescind the annual levy.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-12
Petition for reduction or revision of fund levy
Sec. 12. At least:
(1) ten (10) taxpayers in the tax district, if the fund is authorized under IC 8-10-5-17, IC 8-16-3-1, IC 8-16-3.1-4, IC 14-27-6-48, IC 14-33-21-2, IC 36-8-14-2, IC 36-9-4-48, or IC 36-10-4-36; or
(2) fifty (50) taxpayers in the area where a property tax for a fund is imposed, if subdivision (1) does not apply;
may file with the county auditor, by noon August 1 of a year, a petition for reduction or revision of the levy approved under this chapter. The petition must state the taxpayers' objections to the levy. The county auditor shall certify the petition to the department of local government finance, and the same procedure for notice and hearing must be followed that was required for the original levy. After a hearing on the petition, the department of local government finance may confirm, reduce, or rescind the levy. The department of local government finance's action is final and conclusive.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.281; P.L.1-2010, SEC.34.

IC 6-1.1-41-13
Property tax levy
Sec. 13. After a political subdivision complies with this chapter, a property tax may be levied annually at the tax rate approved under this chapter without further action under this chapter. The tax levy must be advertised annually as other tax levies are advertised.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-14
Earmarking of levied tax funds; expenditures
Sec. 14. The tax collected for a fund must be held in the fund for

which the tax was levied. The fund may not be expended for any purpose other than the purposes specified by statute authorizing the fund. Except to the extent that IC 8-16-3-3(c), IC 14-27-6-48(c), IC 36-9-14.5-8(c), IC 36-9-15.5-8(c), or another statute specifically provides a different procedure, expenditures may be made from the fund only after an appropriation has been made in the manner provided by law for making other appropriations.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-15
Transfer of fund balance; revision
Sec. 15. If the political subdivision establishing a fund:
(1) decides that the purposes for which the fund was established have been accomplished or no longer exist; or
(2) rescinds the tax levy for the fund;
the governing body establishing the fund for the political subdivision may transfer the balance in the fund to the general fund of the political subdivision. The money in a fund does not otherwise revert to the general fund of a political subdivision at the end of the political subdivision's fiscal year.
As added by P.L.17-1995, SEC.6.



CHAPTER 42. BROWNFIELD REVITALIZATION ZONE TAX ABATEMENT

IC 6-1.1-42-1
"Brownfield" defined
Sec. 1. As used in this chapter, "brownfield" has the meaning set forth in IC 13-11-2-19.3.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-2
"Designating body" defined
Sec. 2. As used in this chapter, "designating body" means the following:
(1) For an area located in an unincorporated area in a county that does not contain a consolidated city, the county fiscal body.
(2) For an area located in a city or town in a county that does not contain a consolidated city, the city or town fiscal body.
(3) For an area located in a county containing a consolidated city, the metropolitan development commission.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-3
"Remediation" defined
Sec. 3. As used in this chapter, "remediation" has the meaning set forth in IC 13-11-2-186.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-4
"Zone" defined Sec. 4. As used in this chapter, "zone" means a brownfield revitalization zone established under this chapter.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-5
Application for designation as brownfield revitalization zone
Sec. 5. (a) A person may apply to a designating body to designate an area as a brownfield revitalization zone.
(b) An application under this section must:
(1) be submitted to the designating body before the initiation of a voluntary remediation under IC 13-25-5;
(2) include sufficient information for the designating body to declare the area a zone; and
(3) be in the form prescribed by the department of local government finance.
As added by P.L.59-1997, SEC.1. Amended by P.L.90-2002, SEC.282.

IC 6-1.1-42-6
Statement of public benefits
Sec. 6. Not later than the date that the designating body adopts a resolution under section 9 of this chapter, the applicant shall submit a statement of public benefits to the designating body. The statement of benefits must include the following information:
(1) A description of the proposed remediation and redevelopment.
(2) An estimate of the number of individuals who will be employed or whose employment will be retained by the person as a result of the remediation and redevelopment and an estimate of the annual salaries of these individuals.
(3) An estimate of the value of the remediation and redevelopment.
The statement of benefits may be incorporated in a designation application. A statement of benefits is a public record that may be inspected and copied under IC 5-14-3-3.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-7
Powers of designating body
Sec. 7. A designating body may, by resolution, do the following:
(1) Impose a fee for filing an application to designate an area as a zone or to approve a deduction. The fee may be sufficient to defray actual processing and administrative costs associated with the application.
(2) Establish general written standards for declaring an area as a zone. The written standards must be reasonably related to accomplishing the purposes of this chapter.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.2.

IC 6-1.1-42-8 Duties of designating body
Sec. 8. If a designating body proposes to designate a zone, the designating body shall either:
(1) prepare maps and plats that identify the proposed brownfield revitalization zone; or
(2) prepare a simplified description of the boundaries of the brownfield revitalization zone by describing its location in relation to public ways, streams, or otherwise.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-9
Adoption of resolution
Sec. 9. After the submission of a statement of benefits under section 6 of this chapter and the compilation of the materials described in section 8 of this chapter, the designating body may adopt a resolution to declare the area a brownfield revitalization zone.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-10
Publication of notice
Sec. 10. A designating body that adopts a resolution under section 9 of this chapter, shall do the following:
(1) Publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1.
(2) File the following information with each taxing unit that has authority to levy property taxes in the geographic area where the zone is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement containing substantially the same information as a statement of benefits filed with the designating body under section 6 of this chapter.
The notice must state that a description of the affected area is available and can be inspected in the county assessor's office. The notice must also name a date when the designating body will receive and hear all remonstrances and objections from interested persons. The designating body shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.23; P.L.96-2000, SEC.2.

IC 6-1.1-42-11
Review of statement of benefits
Sec. 11. The designating body must review the statement of benefits required under section 6 of this chapter and conduct a public hearing on the creation of the zone.
As added by P.L.59-1997, SEC.1.
IC 6-1.1-42-12
Designation of brownfield revitalization zone
Sec. 12. (a) The designating body shall determine whether an area should be designated a brownfield revitalization zone.
(b) A designating body may designate an area as a brownfield revitalization zone only if the following findings are made in the affirmative:
(1) The applicant:
(A) has never had an ownership interest in an entity that contributed; and
(B) has not contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management.
(2) The area described in section 8 of this chapter qualifies as a brownfield, as determined under the written standards adopted by the department of environmental management.
(3) The area described in section 8 of this chapter is substantially under-utilized or nonproductive without remediation.
(4) The applicant can successfully obtain a certificate of completion of a voluntary remediation for the area described in section 8 of this chapter under IC 13-25-5-16.
(5) The estimate of the value of the remediation and redevelopment is reasonable for projects of that nature.
(6) The estimate of the number of individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed described remediation and redevelopment.
(7) The estimate of the annual salaries of those individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed described remediation and redevelopment.
(8) Any other benefits about which information was requested are benefits that can be reasonably expected to result from the proposed described remediation and redevelopment.
(9) The totality of benefits is sufficient to justify the establishment of a zone.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.3.

IC 6-1.1-42-13
Final action; expiration of designation of brownfield revitalization zone
Sec. 13. (a) After considering the evidence, the designating body shall take final action determining whether the qualifications for a brownfield revitalization zone have been met and confirming, modifying and confirming, or rescinding the resolution. This determination is final except that an appeal may be taken and heard as provided under sections 14 and 15 of this chapter. (b) The designation of an area as a brownfield revitalization zone expires on the earliest of the following:
(1) The date that the designating body determines that the applicant has failed to comply with the statement of benefits under section 30 of this chapter.
(2) The date that the designating body determines that the applicant has failed to make reasonable progress towards the completion of the remediation. A designating body may not make a determination under this subdivision before a date that is at least two (2) years after the date an area is designated as a brownfield revitalization zone.
(3) December 31 of the last year that the applicant is eligible for a deduction granted under section 24 of this chapter.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-14
Appeals
Sec. 14. A person who filed a written remonstrance with the designating body before the adjournment of the public hearing required under section 11 of this chapter and who is aggrieved by the final action taken may, within ten (10) days after that final action is taken under section 13 of this chapter, initiate an appeal of that action by filing in the office of the clerk of the circuit or superior court a copy of the resolution adopted under section 9 of this chapter, any modifications made under section 13 of this chapter, and the person's remonstrance against the resolution, together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the person. The only ground of appeal that the court may hear is whether the proposed project will meet the qualifications for granting an assessed valuation deduction for the property under this chapter. The burden of proof is on the appellant.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.4.

IC 6-1.1-42-15
Hearing of appeal
Sec. 15. An appeal under section 14 of this chapter shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal, and may confirm the final action of the designating body or sustain the appeal. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-16
Procedures
Sec. 16. The procedures described in sections 17 through 26 of this chapter may be combined with the procedures required under sections 5 through 15 of this chapter to designate an area as a zone. As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.24.

IC 6-1.1-42-17
Application for assessed valuation deduction
Sec. 17. (a) A person may apply for an assessed valuation deduction for:
(1) real property; and
(2) personal property;
located in an area designated as a brownfield revitalization zone.
(b) An application for a deduction for an improvement to a brownfield revitalization zone or personal property located in a brownfield revitalization area must:
(1) be submitted to the designating body before the date that the improvement is initiated or, if the deduction is for personal property, the property is brought into the area;
(2) contain sufficient information for the designating body to approve the deduction; and
(3) be submitted in the form prescribed by the department of local government finance.
As added by P.L.59-1997, SEC.1. Amended by P.L.90-2002, SEC.283; P.L.146-2008, SEC.302.

IC 6-1.1-42-18
Statement of benefits for assessed valuation deduction
Sec. 18. (a) A person that applies for an assessed valuation deduction shall submit a statement of benefits for the deduction to the designating body before the date specified in section 17 of this chapter.
(b) The statement of benefits must:
(1) describe the property that is the subject of the application;
(2) estimate the value of the property that is the subject of the application; and
(3) contain the information required for a statement of benefits described in section 6 of this chapter.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-19
Resolution adopting deduction
Sec. 19. After the submission of a statement of benefits under section 18 of this chapter, the designating body may adopt a resolution to approve a deduction.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.25.

IC 6-1.1-42-20
Notice of resolution adoption; filing information with taxing unit
Sec. 20. A designating body that adopts a resolution under section 19 of this chapter shall do the following:
(1) Publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1.
(2) File the following information with each taxing unit that has

authority to levy property taxes in the geographic area where the zone is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement containing substantially the same information as a statement of benefits filed with the designating body under section 18 of this chapter.
The notice must state that a description of the affected area is available and can be inspected in the county assessor's office. The notice must also name a date when the designating body will receive and hear all remonstrances and objections from interested persons. The designating body shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing.
As added by P.L.59-1997, SEC.1. Amended by P.L.253-1997(ss), SEC.5; P.L.2-1998, SEC.26; P.L.96-2000, SEC.3.

IC 6-1.1-42-21
Review of statement of benefits for assessed valuation deduction
Sec. 21. The designating body must review the statement of benefits required under section 18 of this chapter and conduct a public hearing on the proposed deduction.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-22
Approval of deduction
Sec. 22. (a) The designating body shall determine whether to approve a deduction.
(b) A designating body may not grant a deduction for a facility described in IC 6-1.1-12.1-3(e).
(c) A property owner may not receive a deduction under this chapter for repairs or improvements to real property if the owner receives a deduction under either IC 6-1.1-12.1, IC 6-1.1-12-18, IC 6-1.1-12-22, or IC 6-1.1-12-28.5 for the same property.
(d) A designating body may approve a deduction only if the following findings are made in the affirmative:
(1) The applicant:
(A) has never had an ownership interest in an entity that contributed; and
(B) has not contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management.
(2) The proposed improvement or property will be located in a zone.
(3) The estimate of the value of the remediation and redevelopment is reasonable for projects of that nature.
(4) The estimate of the number of individuals who will be

employed or whose employment will be retained can be reasonably expected to result from the proposed described remediation and redevelopment.
(5) The estimate of the annual salaries of those individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed described remediation and redevelopment.
(6) Any other benefits about which information was requested are benefits that can be reasonably expected to result from the proposed described remediation and redevelopment.
(7) The totality of benefits is sufficient to justify the deduction.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.5.

IC 6-1.1-42-23
Limitation of property eligible for deductions
Sec. 23. With respect to property in a particular brownfield revitalization zone, the designating body may do the following:
(1) Limit the type of property that is eligible for a deduction within a brownfield revitalization zone to personal property or real property.
(2) Limit the dollar amount of the individual or aggregate deductions that will be allowed with respect to personal property.
(3) Limit the dollar amount of the deduction that will be allowed with respect to real property.
(4) Impose reasonable conditions for allowing a deduction for tangible property under this chapter. The conditions must have a reasonable relationship to the development objectives of the area in which the designating body has jurisdiction.
To exercise one (1) or more of these powers a designating body must include this fact in the resolution creating the brownfield revitalization zone that is finally passed under section 13 of this chapter.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.6.

IC 6-1.1-42-24
Final action; granting of deductions; expiration
Sec. 24. (a) After considering the evidence, the designating body shall take final action determining whether the qualifications for deduction have been met and confirming, modifying and confirming, or rescinding the resolution. For each deduction granted by the designating body, the designating body shall state in the resolution granting the deduction whether the deduction is for three (3) six (6), or ten (10) years. This determination is final except that an appeal may be taken and heard as provided under sections 25 and 26 of this chapter.
(b) A determination to grant a deduction under this chapter may be made:
(1) as part of the resolution adopted under section 13 of this chapter; or (2) by resolution adopted within sixty (60) days after receiving a copy of a property owner's certified deduction application from the county auditor. A certified copy of the resolution shall be sent to the county auditor.
(c) The grant allowing a brownfield revitalization zone deduction expires on the earliest of the following:
(1) The date that the designating body determines that the applicant has failed to make reasonable progress towards the completion of the remediation. A designating body may not make a determination under this subdivision before a date that is at least two (2) years after the date an area is designated as a brownfield revitalization zone.
(2) December 31 of the last year of the deduction.
(3) The date the zone expires.
(4) The date that the designating body determines that the applicant has failed to comply with the statement of benefits under section 30 of this chapter.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.27.

IC 6-1.1-42-25
Appeal of grant of deduction
Sec. 25. A person who filed a written remonstrance with the designating body before the adjournment of the public hearing required in section 21 of this chapter and who is aggrieved by the final action taken may, within ten (10) days after that final action under section 24 of this chapter, initiate an appeal of that action by filing in the office of the clerk of the circuit or superior court a copy of the resolution adopted under section 9 of this chapter, any modifications made under section 24 of this chapter, and the person's remonstrance against the resolution, together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the person. The only ground of appeal that the court may hear is whether the proposed project will meet the qualifications for granting an assessed valuation deduction for the property under this chapter. The burden of proof is on the appellant.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.7.

IC 6-1.1-42-26
Hearing of appeal of grant of deduction
Sec. 26. An appeal under section 25 of this chapter shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal, and may confirm the final action of the designating body or sustain the appeal. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-27 Certified deduction application
Sec. 27. (a) A property owner who desires to obtain the deduction provided by section 24 of this chapter must file a certified deduction application, on forms prescribed by the department of local government finance, with the auditor of the county in which the property is located. Except as otherwise provided in subsection (b) or (e), the deduction application must be filed before May 10 of the year in which the addition to assessed valuation is made.
(b) If notice of the addition to assessed valuation or new assessment for any year is not given to the property owner before April 10 of that year, the deduction application required by this section may be filed not later than thirty (30) days after the date such a notice is mailed to the property owner at the address shown on the records of the township or county assessor.
(c) The certified deduction application required by this section must contain the following information:
(1) The name of each owner of the property.
(2) A certificate of completion of a voluntary remediation under IC 13-25-5-16.
(3) Proof that each owner who is applying for the deduction:
(A) has never had an ownership interest in an entity that contributed; and
(B) has not contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management.
(4) Proof that the deduction was approved by the appropriate designating body.
(5) A description of the property for which a deduction is claimed in sufficient detail to afford identification.
(6) The assessed value of the improvements before remediation and redevelopment.
(7) The increase in the assessed value of improvements resulting from remediation and redevelopment.
(8) The amount of the deduction claimed for the first year of the deduction.
(d) A certified deduction application filed under subsection (a) or (b) is applicable for the year in which the addition to assessed value or assessment of property is made and each subsequent year to which the deduction applies under the resolution adopted under section 24 of this chapter.
(e) A property owner who desires to obtain the deduction provided by section 24 of this chapter but who has failed to file a deduction application within the dates prescribed in subsection (a) or (b) may file a deduction application between March 1 and May 10 of a subsequent year which is applicable for the year filed and the subsequent years without any additional certified deduction application being filed for the amounts of the deduction which would be applicable to such years under this chapter if such a deduction

application had been filed in accordance with subsection (a) or (b).
(f) On verification of the correctness of a certified deduction application by the assessor of the township in which the property is located, or the county assessor if there is no township assessor for the township, the county auditor shall, if the property is covered by a resolution adopted under section 24 of this chapter, make the appropriate deduction.
(g) The amount and period of the deduction provided for property by section 24 of this chapter are not affected by a change in the ownership of the property if the new owner of the property:
(1) is a person that:
(A) has never had an ownership interest in an entity that contributed; and
(B) has not contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management;
(2) continues to use the property in compliance with any standards established under sections 7 and 23 of this chapter; and
(3) files an application in the manner provided by subsection (e).
(h) The township assessor, or the county assessor if there is no township assessor for the township, shall include a notice of the deadlines for filing a deduction application under subsections (a) and (b) with each notice to a property owner of an addition to assessed value or of a new assessment.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.8; P.L.90-2002, SEC.284; P.L.146-2008, SEC.303.

IC 6-1.1-42-28 Version a
Amount of deduction
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 28. (a) Subject to this section and section 34 of this chapter, the amount of the deduction which the property owner is entitled to receive under this chapter for a particular year equals the product of:
(1) the increase in the assessed value resulting from the remediation and redevelopment in the zone or the location of personal property in the zone, or both; multiplied by
(2) the percentage determined under subsection (b).
(b) The percentage to be used in calculating the deduction under subsection (a) is as follows:
(1) For deductions allowed over a three (3) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 66%
3rd 33%
(2) For deductions allowed over a six (6) year period: YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 85%
3rd 66%
4th 50%
5th 34%
6th 17%
(3) For deductions allowed over a ten (10) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 95%
3rd 80%
4th 65%
5th 50%
6th 40%
7th 30%
8th 20%
9th 10%
10th 5%
(c) The amount of the deduction determined under subsection (a) shall be adjusted in accordance with this subsection in the following circumstances:
(1) If a general reassessment of real property occurs within the particular period of the deduction, the amount determined under subsection (a)(1) shall be adjusted to reflect the percentage increase or decrease in assessed valuation that resulted from the general reassessment.
(2) If an appeal of an assessment is approved that results in a reduction of the assessed value of the redeveloped or rehabilitated property, the amount of any deduction shall be adjusted to reflect the percentage decrease that resulted from the appeal.
(3) The amount of the deduction may not exceed the limitations imposed by the designating body under section 23 of this chapter.
(4) The amount of the deduction must be proportionally reduced by the proportionate ownership of the property by a person that:
(A) has an ownership interest in an entity that contributed; or
(B) has contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management.
The department of local government finance shall adopt rules under IC 4-22-2 to implement this subsection.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.9; P.L.90-2002, SEC.285; P.L.219-2007, SEC.86.

IC 6-1.1-42-28 Version b Amount of deduction
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 28. (a) Subject to this section and section 34 of this chapter, the amount of the deduction which the property owner is entitled to receive under this chapter for a particular year equals the product of:
(1) the increase in the assessed value resulting from the remediation and redevelopment in the zone or the location of personal property in the zone, or both; multiplied by
(2) the percentage determined under subsection (b).
(b) The percentage to be used in calculating the deduction under subsection (a) is as follows:
(1) For deductions allowed over a three (3) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 66%
3rd 33%
(2) For deductions allowed over a six (6) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 85%
3rd 66%
4th 50%
5th 34%
6th 17%
(3) For deductions allowed over a ten (10) year period:
YEAR OF DEDUCTION PERCENTAGE
1st 100%
2nd 95%
3rd 80%
4th 65%
5th 50%
6th 40%
7th 30%
8th 20%
9th 10%
10th 5%
(c) The amount of the deduction determined under subsection (a) shall be adjusted in accordance with this subsection in the following circumstances:
(1) If a:
(A) general reassessment of real property under IC 6-1.1-4-4; or
(B) reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2;
occurs within the particular period of the deduction, the amount determined under subsection (a)(1) shall be adjusted to reflect the percentage increase or decrease in assessed valuation that resulted from the reassessment.
(2) If an appeal of an assessment is approved that results in a

reduction of the assessed value of the redeveloped or rehabilitated property, the amount of any deduction shall be adjusted to reflect the percentage decrease that resulted from the appeal.
(3) The amount of the deduction may not exceed the limitations imposed by the designating body under section 23 of this chapter.
(4) The amount of the deduction must be proportionally reduced by the proportionate ownership of the property by a person that:
(A) has an ownership interest in an entity that contributed; or
(B) has contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management.
The department of local government finance shall adopt rules under IC 4-22-2 to implement this subsection.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.9; P.L.90-2002, SEC.285; P.L.219-2007, SEC.86; P.L.112-2012, SEC.49.

IC 6-1.1-42-29
Requirements for property owners filing deduction application
Sec. 29. A property owner who files a deduction application under section 27 of this chapter must provide the county auditor and the designating body with information showing the extent to which there has been compliance with the statement of benefits filed under sections 6 and 18 of this chapter.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-30
Substantial compliance with statement of benefits; notice; hearing; termination of deduction
Sec. 30. (a) Within forty-five (45) days after receipt of the information described in section 29 of this chapter, the designating body may determine whether the property owner has substantially complied with the statement of benefits filed under sections 6 and 18 of this chapter.
(b) If the designating body determines that the property owner has not substantially complied with the statement of benefits and that the failure to substantially comply was not caused by factors beyond the control of the property owner (such as declines in demand for the property owner's products or services), the designating body shall mail a written notice to the property owner. The written notice must include the following provisions:
(1) An explanation of the reasons for the designating body's determination.
(2) The date, time, and place of a hearing to be conducted by the designating body for the purpose of further considering the

property owner's compliance with the statement of benefits. The date of the hearing may not be more than thirty (30) days after the date on which the notice is mailed.
If a notice mailed to a property owner concerns a statement of benefits approved for personal property under section 24 of this chapter, the designating body shall also mail a copy of the notice to the department of local government finance.
(c) On the date specified in the notice described in subsection (b)(2), the designating body shall conduct a hearing for the purpose of further considering the property owner's compliance with the statement of benefits. Based on the information presented at the hearing by the property owner and other interested parties, the designating body shall again determine whether the property owner has made reasonable efforts to substantially comply with the statement of benefits and whether any failure to substantially comply was caused by factors beyond the control of the property owner. If the designating body determines that the property owner has not made reasonable efforts to comply with the statement of benefits, the designating body shall adopt a resolution terminating the property owner's deduction under section 24 of this chapter. If the designating body adopts such a resolution, the deduction does not apply to the next installment of property taxes owed by the property owner or to any subsequent installment of property taxes.
(d) If the designating body adopts a resolution terminating a deduction under subsection (c), the designating body shall immediately mail a certified copy of the resolution to:
(1) the property owner;
(2) the county auditor; and
(3) the department of local government finance if the deduction was granted for personal property under section 24 of this chapter.
The county auditor shall remove the deduction from the tax duplicate and shall notify the county treasurer of the termination of the deduction. If the designating body's resolution is adopted after the county treasurer has mailed the statement required by IC 6-1.1-22-8.1, the county treasurer shall immediately mail the property owner a revised statement that reflects the termination of the deduction.
(e) A property owner whose deduction is terminated by the designating body under this section may appeal the designating body's decision by filing a complaint in the office of the clerk of the circuit or superior court together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the property owner. An appeal under this subsection shall be promptly heard by the court without a jury and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal and may confirm the action of the designating body or sustain the appeal. The judgment of the court is final and conclusive unless an appeal is taken as in other civil actions.
(f) If an appeal under subsection (e) is pending, the taxes resulting

from the termination of the deduction are not due until after the appeal is finally adjudicated and the termination of the deduction is finally determined.
As added by P.L.59-1997, SEC.1. Amended by P.L.253-1997(ss), SEC.6; P.L.2-1998, SEC.28; P.L.119-1999, SEC.10; P.L.90-2002, SEC.286; P.L.3-2008, SEC.59.

IC 6-1.1-42-31
Public documents and records; confidential information
Sec. 31. (a) A statement of benefits submitted to a designating body under this chapter is a public document.
(b) The following information is a public record if filed under section 29 of this chapter:
(1) The name and address of the taxpayer.
(2) The location and description of the new manufacturing equipment for which the deduction was granted.
(3) Any information concerning the number of employees at the facility where the new manufacturing equipment is located, including estimated totals that were provided as part of the statement of benefits.
(4) Any information concerning the total of the salaries paid to those employees, including estimated totals that were provided as part of the statement of benefits.
(5) Any information concerning the amount of solid waste or hazardous waste converted into energy or other useful products by the new manufacturing equipment.
(6) Any information concerning the assessed value of the new manufacturing equipment, including estimates that were provided as part of the statement of benefits.
(c) The following information is confidential if filed under section 29 of this chapter.
(1) Any information concerning the specific salaries paid to individual employees by the owner of the new manufacturing equipment.
(2) Any information concerning the cost of the new manufacturing equipment.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-32
Publication and filing of deduction information by auditor
Sec. 32. (a) Each calendar year, the county auditor shall publish the following in a newspaper of general interest and readership and not one of limited subject matter:
(1) A list of the approved deduction applications that were filed under this chapter during that year. The list must contain the following:
(A) The name and address of each person approved for or receiving a deduction that was filed for during the year.
(B) The amount of each deduction that was filed for during the year. (C) The years for which each deduction that was filed for during the year will be available.
(D) The total amount for all deductions that were filed for and granted during the year.
(2) The total amount of all deductions for real property that were in effect under section 24 of this chapter during the year.
(3) The total amount of all deductions for personal property that were in effect under section 24 of this chapter during the year.
(b) The county auditor shall file the information described in subsection (a)(2) and (a)(3) with the department of local government finance each calendar year.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.29; P.L.90-2002, SEC.287.

IC 6-1.1-42-33
Designating body not granted authority to exempt person from certain requirements; waiver of noncompliance
Sec. 33. (a) This section applies only to the following requirements under this chapter:
(1) Failure to provide the completed statement of benefits form to the designating body before the hearing required under this chapter.
(2) Failure to submit the completed statement of benefits form to the designating body before the initiation of the remediation and redevelopment or the location in the zone of the property for which the person desires to claim a deduction under this chapter.
(3) Failure to designate an area as a brownfield revitalization zone before the initiation of the rehabilitation and redevelopment for which the person desires to claim a deduction under this chapter.
(4) Failure to make the required findings of fact before designating an area as a brownfield revitalization zone or authorizing a deduction.
(b) This section does not grant a designating body the authority to exempt a person from filing a statement of benefits or exempt a designating body from making findings of fact.
(c) A designating body may by resolution waive noncompliance described under subsection (a) under the terms and conditions specified in the resolution.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.30.

IC 6-1.1-42-34
Correction of deduction errors
Sec. 34. If:
(1) as the result of an error the county auditor applies a deduction under this chapter for a particular assessment date in an amount that is less than the amount to which the taxpayer is entitled under this chapter; and
(2) the taxpayer is entitled to a correction of the error under this

article;
the county auditor shall apply the correction of the error in the manner that corrections are applied under IC 6-1.1-12.1-15.
As added by P.L.219-2007, SEC.87.



CHAPTER 43. ECONOMIC DEVELOPMENT INCENTIVE ACCOUNTABILITY

IC 6-1.1-43-2
"Economic development incentive" defined
Sec. 2. As used in this chapter, an "economic development incentive" refers to a tax credit, deduction, exemption, grant, or loan awarded under a program described in section 1 of this chapter.
As added by P.L.60-1997, SEC.1.

IC 6-1.1-43-3
Forfeiture of incentive
Sec. 3. If a recipient of an economic development incentive fails to comply with the wage and benefit levels that the recipient proposed or promised to obtain an economic development incentive, as determined by the entity awarding the economic development incentive, the recipient forfeits the economic development incentive as of the date of the determination.
As added by P.L.60-1997, SEC.1.

IC 6-1.1-43-4
Restoration of incentive
Sec. 4. If an economic development incentive is forfeited under section 3 of this chapter, the economic development incentive may not be restored to the recipient until the entity awarding the economic development incentive determines that the recipient is in compliance with the proposed or promised wage and benefit levels.
As added by P.L.60-1997, SEC.1.



CHAPTER 44. DEDUCTION FOR PURCHASES OF INVESTMENT PROPERTY BY MANUFACTURERS OF RECYCLED COMPONENTS

IC 6-1.1-44-2
"Investment property"
Sec. 2. As used in this chapter, "investment property" means depreciable personal property that a manufacturer purchases and uses to manufacture recycled components.
As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-3
"Manufacturer"
Sec. 3. (a) As used in this chapter, "manufacturer" means a taxpayer that:
(1) obtains and uses coal combustion products for the manufacturing of recycled components; and
(2) is at least one (1) of the following:
(A) A new business.
(B) An existing business that, during the taxable year in which the taxpayer claims a deduction under this chapter, expands the business's manufacturing process to manufacture recycled components.
(C) An existing business that:
(i) manufactures recycled components; and
(ii) during the taxable year in which the taxpayer claims a deduction under this chapter, increases purchases of coal combustion products by the amount determined in subsection (b).
(b) To be within the definition set forth in subsection (a), a taxpayer described in subsection (a)(2)(C) must increase the taxpayer's purchases of coal combustion products by the amount determined in STEP THREE of the following STEPS:
STEP ONE: Determine the amount of the taxpayer's purchases of coal combustion products for each of the three (3) taxable years immediately preceding the taxable year in which the taxpayer claims a deduction under this chapter.
STEP TWO: Determine the largest amount determined under STEP ONE.
STEP THREE: Determine the product of:
(A) the STEP TWO amount; multiplied by
(B) one-tenth (0.1). As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-4
"Recycled component"
Sec. 4. As used in this chapter, a unit of materials, goods, or other tangible personal property is a "recycled component" if coal combustion products constitute at least fifteen percent (15%) by weight of the substances of which the unit is composed. Recycled components include:
(1) aggregates;
(2) fillers;
(3) cementitious materials; or
(4) any combination of aggregates, filler, or cementitious materials;
that are used in the manufacture of masonry construction products (including portland cement based mortar), normal and lightweight concrete, blocks, bricks, pavers, pipes, prestressed concrete products, filter media, and other products approved by the center for coal technology research established under IC 21-47-4.
As added by P.L.215-2003, SEC.1. Amended by P.L.2-2007, SEC.117.

IC 6-1.1-44-5
Deduction for investment property; amount
Sec. 5. (a) A manufacturer is entitled to a deduction from the assessed valuation of the investment property in the first year that the investment property is subject to assessment under this article.
(b) The amount of a deduction described in subsection (a) equals the product of:
(1) the assessed value of the investment property; multiplied by
(2) fifteen hundredths (0.15).
As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-6
Application for deduction
Sec. 6. (a) To obtain a deduction under this chapter, a manufacturer must file an application on forms prescribed by the department of local government finance with the auditor of the county in which the investment property is located. A person that timely files a personal property return under IC 6-1.1-3-7(a) for the year in which the investment property is installed must file the application between March 1 and May 15 of that year. A person that obtains a filing extension under IC 6-1.1-3-7(b) for the year in which the investment property is installed must file the application between March 1 and the extended due date for that year.
(b) The deduction application required by this section must contain the following information:
(1) The name of the owner of the investment property.
(2) A description of the investment property.
(3) Proof of purchase of the investment property and proof of

the date the investment property was installed.
(4) The amount of the deduction claimed.
As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-7
Conditions on obtaining deduction
Sec. 7. A taxpayer that obtains a credit under IC 6-3.1-25.2 may not obtain a deduction under this chapter in a taxable year.
As added by P.L.215-2003, SEC.1.



CHAPTER 45. ENTERPRISE ZONE INVESTMENT DEDUCTION

IC 6-1.1-45-2
"Base year assessed value"
Sec. 2. "Base year assessed value" equals the total assessed value of the real and personal property assessed at an enterprise zone location on the assessment date in the calendar year immediately preceding the calendar year in which a taxpayer makes a qualified investment with respect to the enterprise zone location.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-3
"Corporation"
Sec. 3. "Corporation" refers to the Indiana economic development corporation established under IC 5-28-3-1.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-4
"Enterprise zone"
Sec. 4. "Enterprise zone" refers to an enterprise zone created under IC 5-28-15.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-5
"Enterprise zone location"
Sec. 5. "Enterprise zone location" means a lot, parcel, or tract of land located in an enterprise zone.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-6
"Enterprise zone property"
Sec. 6. "Enterprise zone property" refers to real and tangible personal property that is located within an enterprise zone on an assessment date.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-7
"Qualified investment"
Sec. 7. As used in this chapter, "qualified investment" means any of the following expenditures relating to an enterprise zone location on which a taxpayer's zone business is located:
(1) The purchase of a building.
(2) The purchase of new manufacturing or production

equipment.
(3) Costs associated with the repair, rehabilitation, or modernization of an existing building and related improvements.
(4) Onsite infrastructure improvements.
(5) The construction of a new building.
(6) Costs associated with retooling existing machinery.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-8
"Zone business"
Sec. 8. "Zone business" has the meaning set forth in IC 5-28-15-3.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-9
Eligibility for deduction; amount; conditions; approval by fiscal body or legislative body
Sec. 9. (a) Subject to subsection (c), a taxpayer that makes a qualified investment is entitled to a deduction from the assessed value of the taxpayer's enterprise zone property located at the enterprise zone location for which the taxpayer made the qualified investment. The amount of the deduction is equal to the remainder of:
(1) the total amount of the assessed value of the taxpayer's enterprise zone property assessed at the enterprise zone location on a particular assessment date; minus
(2) the total amount of the base year assessed value for the enterprise zone location.
(b) To receive the deduction allowed under subsection (a) for a particular year, a taxpayer must comply with the conditions set forth in this chapter.
(c) A taxpayer that makes a qualified investment in an enterprise zone established under IC 5-28-15-11 that is under the jurisdiction of a military base reuse authority board created under IC 36-7-14.5 or IC 36-7-30-3 is entitled to a deduction under this section only if the deduction is approved by the legislative body of the unit that established the military base reuse authority board.
(d) Except as provided in subsection (c), a taxpayer that makes a qualified investment at an enterprise zone location that is located within an allocation area, as defined by IC 6-1.1-21.2-3, is entitled to a deduction under this section only if the deduction is approved by the:
(1) fiscal body of the unit, in the case of an allocation area established under IC 6-1.1-39;
(2) legislative body of the unit described in IC 8-22-3.5-1, in the case of an allocation area located in an airport development zone;
(3) legislative body of the unit that established the department of redevelopment, in the case of an allocation area established under IC 36-7-14; (4) legislative body of the unit that established the redevelopment authority, in the case of an allocation area established under IC 36-7-14.5;
(5) legislative body of the consolidated city or excluded city that approved the establishment of the allocation area, in the case of an allocation area established under IC 36-7-15.1; or
(6) legislative body of the unit that established the reuse authority, in the case of an allocation area established under IC 36-7-30.
As added by P.L.214-2005, SEC.16. Amended by P.L.154-2006, SEC.60; P.L.211-2007, SEC.5; P.L.146-2008, SEC.304.

IC 6-1.1-45-10
Deduction application; extension
Sec. 10. (a) A taxpayer that desires to claim the deduction provided by section 9 of this chapter for a particular year shall file a certified application, on forms prescribed by the department of local government finance, with the auditor of the county where the property for which the deduction is claimed was located on the assessment date. The application may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. Except as provided in subsections (c) and (d), the application must be filed before May 15 of the assessment year to obtain the deduction.
(b) A taxpayer shall include on an application filed under this section all information that the department of local government finance and the corporation require to determine eligibility for the deduction provided under this chapter.
(c) The county auditor may grant a taxpayer an extension of not more than thirty (30) days to file the taxpayer's application if:
(1) the taxpayer submits a written application for an extension before May 15 of the assessment year; and
(2) the taxpayer is prevented from filing a timely application because of sickness, absence from the county, or any other good and sufficient reason.
(d) An urban enterprise association created under IC 5-28-15-13 may by resolution waive failure to file a:
(1) timely; or
(2) complete;
deduction application under this section. Before adopting a waiver under this section, the urban enterprise association shall conduct a public hearing on the waiver.
As added by P.L.214-2005, SEC.16. Amended by P.L.211-2007, SEC.6.

IC 6-1.1-45-11
Eligibility; appeals
Sec. 11. (a) The county auditor shall determine the eligibility of each applicant under this chapter and shall notify the applicant of the determination before August 15 of the year in which the application

is made.
(b) A person may appeal the determination of the county auditor under subsection (a) by filing a complaint in the office of the clerk of the circuit or superior court not later than forty-five (45) days after the county auditor gives the person notice of the determination.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-12
Deduction limitation; claiming deduction after expiration of zone
Sec. 12. (a) Subject to subsection (b), a taxpayer may claim a deduction under this chapter for property other than property located in a consolidated city for an assessment date that occurs after the expiration of the enterprise zone in which the enterprise zone property for which the taxpayer made the qualified investment is located.
(b) A taxpayer may not claim a deduction under this chapter for more than ten (10) years.
As added by P.L.214-2005, SEC.16. Amended by P.L.211-2007, SEC.7.



CHAPTER 45.5. BROWNFIELD TAX REDUCTION OR WAIVER

IC 6-1.1-45.5-2
Form and content of petition
Sec. 2. A person that owns or desires to own a brownfield may file a petition with the county auditor seeking a reduction or waiver of the delinquent tax liability. The petition must:
(1) be on a form:
(A) prescribed by the state board of accounts; and
(B) approved by the department;
(2) state:
(A) the amount of the delinquent tax liability; and
(B) when the delinquent tax liability arose;
(3) describe:
(A) the manner in which; and
(B) when;
the petitioner acquired or proposes to acquire the brownfield;
(4) describe the conditions existing on the brownfield that have prevented the sale or the transfer of title to the county;
(5) describe the plan of the petitioner for:
(A) addressing any contaminants on the brownfield; and
(B) the intended use of the brownfield;
(6) include the date by which the plan referred to in subdivision

(5) will be completed;
(7) include a statement from the department of environmental management that the property is a brownfield;
(8) state whether the petitioner:
(A) has had an ownership interest in an entity that contributed; or
(B) has contributed;
to the contaminant or contaminants on the brownfield;
(9) state whether any part of the delinquent tax liability can reasonably be collected from a person other than the petitioner;
(10) state that the petitioner seeks:
(A) a waiver of the delinquent tax liability; or
(B) a reduction of the delinquent tax liability in a specified amount; and
(11) be accompanied by a fee in an amount established by the county auditor for:
(A) completing a title search; and
(B) processing the petition.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-3
County auditor action on petition; correction of defects; forwarding
Sec. 3. On receipt of a petition under section 2 of this chapter, the county auditor shall determine whether the petition is complete. If the petition is not complete, the county auditor shall return the petition to the petitioner and describe the defects in the petition. The petitioner may correct the defects and file the completed petition with the county auditor. On receipt of a complete petition, the county auditor shall forward a copy of the complete petition to:
(1) the assessor of the township in which the brownfield is located, or the county assessor if there is no township assessor for the township;
(2) the owner, if different from the petitioner;
(3) all persons that have, as of the date of the filing of the petition, a substantial property interest of public record in the brownfield;
(4) the board;
(5) the fiscal body;
(6) the department of environmental management; and
(7) the department.
As added by P.L.208-2005, SEC.1. Amended by P.L.146-2008, SEC.305.

IC 6-1.1-45.5-4
County property tax assessment board of appeals hearing; notice
Sec. 4. On receipt of a complete petition as provided under sections 2 and 3 of this chapter, the board shall at its earliest opportunity conduct a public hearing on the petition. The board shall give notice of the date, time, and place fixed for the hearing: (1) by mail to:
(A) the petitioner;
(B) the owner, if different from the petitioner;
(C) all persons that have, as of the date the petition was filed, a substantial interest of public record in the brownfield; and
(D) the assessor of the township in which the brownfield is located, or the county assessor if there is no township assessor for the township; and
(2) under IC 5-3-1.
As added by P.L.208-2005, SEC.1. Amended by P.L.146-2008, SEC.306.

IC 6-1.1-45.5-5
County property tax assessment board of appeals recommendation; notice; forwarding
Sec. 5. (a) Subject to section 8(g) of this chapter, the board may recommend that the department grant the petition or that the department approve a reduction of the delinquent tax liability in an amount less than the amount sought by the petitioner if the board determines that:
(1) the brownfield was acquired or is proposed to be acquired as a result of:
(A) sale or abandonment in a bankruptcy proceeding;
(B) foreclosure or a sheriff's sale;
(C) receivership; or
(D) purchase from a political subdivision;
(2) the plan referred to in section 2(5) of this chapter is in the best interest of the community;
(3) the waiver or reduction of the delinquent tax liability:
(A) is in the public interest; and
(B) will facilitate development or use of the brownfield;
(4) the petitioner:
(A) has not had an ownership interest in an entity that contributed; and
(B) has not contributed;
to the contaminant or contaminants on the brownfield;
(5) the department of environmental management has determined that the property is a brownfield;
(6) if the petitioner is the owner of the brownfield, the delinquent tax liability sought to be waived or reduced arose before the petitioner's acquisition of the brownfield; and
(7) no part of the delinquent tax liability can reasonably be collected from a person other than the owner of the brownfield.
(b) After the hearing and completion of any additional investigation of the brownfield or of the petitioner that the board considers necessary, the board shall:
(1) give notice, by mail, to the parties listed in section 4(1) of this chapter of the board's recommendation that:
(A) the fiscal body deny the petition; or (B) the department:
(i) deny the petition;
(ii) waive the delinquent tax liability, subject to section 8(g) of this chapter; or
(iii) reduce the delinquent tax liability by a specified amount, subject to section 8(g) of this chapter; and
(2) forward to the department and the fiscal body a copy of:
(A) the board's recommendation; and
(B) the documents submitted to or collected by the board at the public hearing or during the course of the board's investigation of the brownfield or of the petitioner.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-6
Review and recommendation by fiscal body; notice; forwarding
Sec. 6. (a) The fiscal body shall at a regularly scheduled meeting:
(1) review the petition and all other materials submitted by the board under section 5 of this chapter; and
(2) determine whether to:
(A) deny the petition;
(B) recommend that the department waive the delinquent tax liability, subject to section 8(g) of this chapter; or
(C) recommend that the department reduce the delinquent tax liability by a specified amount, subject to section 8(g) of this chapter.
The fiscal body may recommend a reduction of the delinquent tax liability in an amount that differs from the amount of reduction recommended by the board.
(b) The fiscal body shall:
(1) publish notice under IC 5-3-1 of its consideration of the petition under this section; and
(2) forward to the department written notice of its action under this section.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-7
Review and action by department of local government finance
Sec. 7. (a) On receipt by the department of a recommendation by the fiscal body to waive or reduce the delinquent tax liability, the department shall:
(1) review:
(A) the petition and all other materials submitted by the board; and
(B) the notice received from the fiscal body; and
(2) subject to subsection (b), determine whether to:
(A) deny the petition;
(B) waive the delinquent tax liability, subject to section 8(g) of this chapter; or
(C) reduce the delinquent tax liability by a specified amount, subject to section 8(g) of this chapter. The department may reduce the delinquent tax liability in an amount that differs from the amount of reduction recommended by the board or the fiscal body.
(b) The department's determination to waive or reduce the delinquent tax liability under subsection (a) is subject to the limitation in section 8(f)(2) of this chapter.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-8
Notice of action of department of local government finance; additional review by department; proof of ownership; county auditor review of plan completion
Sec. 8. (a) The department shall give notice of its determination under section 7 of this chapter and the right to seek an appeal of the determination by mail to:
(1) the petitioner;
(2) the owner, if different from the petitioner;
(3) all persons that have, as of the date the petition was filed under section 2 of this chapter, a substantial property interest of public record in the brownfield;
(4) the assessor of the township in which the brownfield is located, or the county assessor if there is no township assessor for the township;
(5) the board;
(6) the fiscal body; and
(7) the county auditor.
(b) A person aggrieved by a determination of the department under section 7 of this chapter may obtain an additional review by the department and a public hearing by filing a petition for review with the county auditor of the county in which the brownfield is located not more than thirty (30) days after the department gives notice of the determination under subsection (a). The county auditor shall transmit the petition to the department not more than ten (10) days after the petition is filed.
(c) On receipt by the department of a petition for review, the department shall set a date, time, and place for a hearing. At least ten (10) days before the date fixed for the hearing, the department shall give notice by mail of the date, time, and place fixed for the hearing to:
(1) the person that filed the appeal;
(2) the petitioner;
(3) the owner, if different from the petitioner;
(4) all persons that have, as of the date the petition is filed, a substantial interest of public record in the brownfield;
(5) the assessor of the township in which the brownfield is located, or the county assessor if there is no township assessor for the township;
(6) the board;
(7) the fiscal body; and
(8) the county auditor. (d) After the hearing, the department shall give the parties listed in subsection (c) notice by mail of the final determination of the department. The department's final determination under this subsection is subject to the limitations in subsections (f)(2) and (g).
(e) The petitioner under section 2 of this chapter shall provide to the county auditor reasonable proof of ownership of the brownfield:
(1) if a petition is not filed under subsection (b), at least thirty (30) days but not more than one hundred twenty (120) days after notice is given under subsection (a); or
(2) after notice is given under subsection (d) but not more than ninety (90) days after notice is given under subsection (d).
(f) The county auditor:
(1) shall, subject to subsection (g), reduce or remove the delinquent tax liability on the tax duplicate in the amount stated in:
(A) if a petition is not filed under subsection (b), the determination of the department under section 7 of this chapter; or
(B) the final determination of the department under this section;
not more than thirty (30) days after receipt of the proof of ownership required in subsection (e); and
(2) may not reduce or remove any delinquent tax liability on the tax duplicate if the petitioner under section 2 of this chapter fails to provide proof of ownership as required in subsection (e).
(g) A reduction or removal of delinquent tax liability under subsection (f) applies until the county auditor makes a determination under this subsection. After the date referred to in section 2(6) of this chapter, the county auditor shall determine if the petitioner successfully completed the plan described in section 2(5) of this chapter by that date. If the county auditor determines that the petitioner completed the plan by that date, the reduction or removal of delinquent tax liability under subsection (f) becomes permanent. If the county auditor determines that the petitioner did not complete the plan by that date, the county auditor shall restore to the tax duplicate the delinquent taxes reduced or removed under subsection (f), along with interest in the amount that would have applied if the delinquent taxes had not been reduced or removed.
As added by P.L.208-2005, SEC.1. Amended by P.L.146-2008, SEC.307.

IC 6-1.1-45.5-9
Appeal of action of department of local government finance
Sec. 9. As provided in IC 6-1.5-5-1, a petitioner under section 2 of this chapter may initiate an appeal of the department's final determination under section 8 of this chapter by filing a petition with the county assessor not more than forty-five (45) days after the department gives the petitioner notice of the final determination.
As added by P.L.208-2005, SEC.1.






ARTICLE 1.5. INDIANA BOARD OF TAX REVIEW

CHAPTER 1. DEFINITIONS

IC 6-1.5-1-2
"Major political party"
Sec. 2. "Major political party" has the meaning set forth in IC 3-5-2-30.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-1-3
"Indiana board"
Sec. 3. "Indiana board" refers to the Indiana board of tax review established under this article.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-1-4
"Small claim"
Sec. 4. "Small claim" means an appeal:
(1) under IC 6-1.5-4-1 of a determination of assessed valuation of tangible property by:
(A) an assessing official; or
(B) the county property tax assessment board of appeals;
that does not exceed one million dollars ($1,000,000); or
(2) under IC 6-1.5-5-1 of a final determination of assessed valuation of tangible property under:
(A) IC 6-1.1-8; or
(B) IC 6-1.1-16;
by the department of local government finance that does not exceed one million dollars ($1,000,000).
As added by P.L.245-2003, SEC.21.



CHAPTER 2. ESTABLISHMENT OF BOARD

IC 6-1.5-2-2
Surety bonds
Sec. 2. (a) Before performing any official duties, each lay member of the Indiana board shall execute:
(1) a surety bond in the amount of ten thousand dollars ($10,000), with a surety approved by the governor; and
(2) an oath of office.
(b) The surety bond shall be payable to the state and shall be conditioned on the faithful discharge of the Indiana board member's duties. The executed surety bond and oath of office shall be filed in the office of the secretary of state.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-2-3
Removal of members
Sec. 3. After a hearing on the matter, the governor may remove a member of the Indiana board for incompetency, neglect, or inefficiency.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-2-4
Meetings; supplies
Sec. 4. The Indiana board shall meet in continuous session throughout each calendar year in quarters provided by the state in the

city of Indianapolis. The state shall provide the Indiana board with the supplies and printing that the board needs to transact business.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-2-5
Record keeping
Sec. 5. The Indiana board shall keep a record of its proceedings and orders. The Indiana board's record is a public record. A copy of the appropriate portion of the record is sufficient evidence in all courts or proceedings to prove an action, a rule, or an order of the Indiana board if the copy is certified by a lay member of the board.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-2-6
Charge by Indiana board to person who files Indiana tax court petition
Sec. 6. Notwithstanding IC 5-14-3-8, the Indiana board shall charge a person that files a petition with the Indiana tax court for review of a determination by the Indiana board the reasonable cost of preparing any necessary copies and transcripts for transmittal to the court.
As added by P.L.219-2007, SEC.88.



CHAPTER 3. EMPLOYEES

IC 6-1.5-3-2
Delegation of powers
Sec. 2. The Indiana board may delegate to an employee the board's powers with respect to any duty of the board.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-3-3
Administrative law judges
Sec. 3. (a) The Indiana board may, by written order, appoint administrative law judges.
(b) An administrative law judge may conduct any hearing that the Indiana board is required by law to hold. In the written order by which the Indiana board appoints an administrative law judge, the board shall prescribe the duties of the position. The Indiana board may have different administrative law judges simultaneously conduct numerous hearings.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-3-4
Voluntary dispute resolution
Sec. 4. (a) As used in this section, "county board" means a county property tax assessment board of appeals.
(b) Upon request by a county assessor, an employee of the Indiana board may assist taxpayers and local officials in their attempts to voluntarily resolve disputes in which:
(1) a taxpayer has filed written notice to obtain a county board's review of an action by a township or county official; and
(2) the county board has not given written notice of its decision on the issues under review.
(c) If an Indiana board employee assists in attempts to voluntarily resolve a dispute as authorized in subsection (b), the employee may not:
(1) act as an administrative law judge on; or
(2) participate in a decision relating to; a petition for review of the county board's action on that same dispute.
(d) Notwithstanding any other law, including IC 5-14-1.5, a conference attended by an Indiana board employee acting in the capacity described in subsection (b) is not required to be open to the public. Such a conference may be open to the public only if both the taxpayer and the township or county official from whose action the taxpayer sought review agree to open the conference to the public.
(e) Notwithstanding any other law, a conference attended by an Indiana board employee acting in the capacity described in subsection (b) is not a proceeding of the Indiana board, and the Indiana board is not required to keep a record of the conference.
As added by P.L.113-2010, SEC.41.



CHAPTER 4. APPEALS OF DETERMINATIONS BY ASSESSING OFFICIALS

IC 6-1.5-4-2
Subpoenas; examination of witnesses; oaths
Sec. 2. In order to obtain information that is necessary to the Indiana board's conduct of a necessary or proper inquiry, the Indiana board or a board administrative law judge may:
(1) subpoena and examine witnesses;
(2) administer oaths; and
(3) subpoena and examine books or papers that are in the hands of any person.
As added by P.L.154-2006, SEC.61.



CHAPTER 5. APPEALS OF FINAL DETERMINATIONS BY THE DEPARTMENT OF LOCAL GOVERNMENT FINANCE

IC 6-1.5-5-2
Hearings; resolution by Indiana board; notice; auditor duties
Sec. 2. (a) After receiving a petition for review that is filed under a statute listed in section 1(a) of this chapter, the Indiana board shall, at its earliest opportunity:
(1) conduct a hearing; or
(2) cause a hearing to be conducted by an administrative law judge.
The Indiana board may determine to conduct the hearing under subdivision (1) on its own motion or on request of a party to the appeal.
(b) In its resolution of a petition, the Indiana board may correct any errors that may have been made and adjust the assessment in

accordance with the correction.
(c) The Indiana board shall give notice of the date fixed for the hearing by mail to:
(1) the taxpayer;
(2) the department of local government finance; and
(3) the appropriate:
(A) township assessor (if any);
(B) county assessor; and
(C) county auditor.
(d) With respect to an appeal of the assessment of real property or personal property filed after June 30, 2005, the notices required under subsection (c) must include the following:
(1) The action of the department of local government finance with respect to the appealed items.
(2) A statement that a taxing unit receiving the notice from the county auditor under subsection (e) may:
(A) attend the hearing;
(B) offer testimony; and
(C) file an amicus curiae brief in the proceeding.
(e) If, after receiving notice of a hearing under subsection (c), the county auditor determines that the assessed value of the appealed items constitutes at least one percent (1%) of the total gross certified assessed value of a particular taxing unit for the assessment date immediately preceding the assessment date for which the appeal was filed, the county auditor shall send a copy of the notice to the affected taxing unit. A taxing unit that receives a notice from the county auditor under this subsection is not a party to the appeal. Failure of the county auditor to send a copy of the notice to the affected taxing unit does not affect the validity of the appeal or delay the appeal.
(f) The Indiana board shall give the notices required under subsection (c) at least thirty (30) days before the day fixed for the hearing.
As added by P.L.198-2001, SEC.95. Amended by P.L.245-2003, SEC.23; P.L.199-2005, SEC.15; P.L.154-2006, SEC.62; P.L.219-2007, SEC.89; P.L.146-2008, SEC.308.

IC 6-1.5-5-3
Forms
Sec. 3. The Indiana board shall prescribe a form for use in processing petitions for review of actions by the department of local government finance. The Indiana board shall issue instructions for completion of the form.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-5-4
Additional evidence; additional hearings; determination based on stipulation; findings
Sec. 4. (a) After conducting a hearing, the Indiana board may take additional evidence or hold additional hearings. (b) The Indiana board may base its final determination on a stipulation between the respondent and the petitioner. If the final determination is based on a stipulated assessed valuation of tangible property, the Indiana board may order the placement of a notation on the permanent assessment record of the tangible property that the assessed valuation was determined by stipulation. The Indiana board may:
(1) order that a final determination under this subsection has no precedential value; or
(2) specify a limited precedential value of a final determination under this subsection.
(c) If the Indiana board does not issue its final determination under subsection (b), the Indiana board's final determination must include separately stated findings of fact for all aspects of the determination. Findings of ultimate fact must be accompanied by a concise statement of the underlying basic facts of record to support the findings. Findings must:
(1) be based exclusively on:
(A) the evidence on the record in the proceeding; and
(B) matters officially noticed in the proceeding; and
(2) be based on a preponderance of the evidence.
As added by P.L.198-2001, SEC.95. Amended by P.L.245-2003, SEC.24; P.L.219-2007, SEC.90.

IC 6-1.5-5-5
Notice by Indiana board; county auditor to give notice to taxing units
Sec. 5. After the hearing, the Indiana board shall give the petitioner, the township assessor (if any), the county assessor, the county auditor, and the department of local government finance:
(1) notice, by mail, of its final determination, findings of fact, and conclusions of law; and
(2) notice of the procedures the petitioner or the department of local government finance must follow in order to obtain court review of the final determination of the Indiana board.
The county auditor shall provide copies of the documents described in subdivisions (1) and (2) to the taxing units entitled to notice under section 2(e) of this chapter.
As added by P.L.198-2001, SEC.95. Amended by P.L.199-2005, SEC.16; P.L.154-2006, SEC.63; P.L.146-2008, SEC.309.

IC 6-1.5-5-6
Time limits for hearings and final determination; appeal options; when de novo review required
Sec. 6. (a) The Indiana board shall conduct a hearing or cause a hearing to be conducted within six (6) months after a petition in proper form is filed with the Indiana board, excluding any time due to a delay reasonably caused by the petitioner.
(b) The Indiana board shall make a final determination within the later of forty-five (45) days after the hearing or the date set in an

extension order issued by the Indiana board. However, the Indiana board may not extend the final determination date by more than one hundred eighty (180) days.
(c) The failure of the Indiana board to conduct a hearing within the period prescribed in this section does not constitute notice to the person of an Indiana board final determination.
(d) If the Indiana board fails to make a final determination within the time allowed by this section after a hearing, the entity that initiated the petition may:
(1) take no action and wait for the Indiana board to make a final determination; or
(2) initiate a proceeding for judicial review by taking the action required by IC 6-1.1-15-5(b) at any time after the maximum time elapses.
(e) If:
(1) a judicial proceeding is initiated under subsection (d); and
(2) the Indiana board has not issued a determination;
the tax court shall determine the matter de novo.
As added by P.L.198-2001, SEC.95. Amended by P.L.154-2006, SEC.64.

IC 6-1.5-5-7
Judicial review of final determinations
Sec. 7. A final determination of the Indiana board is subject to judicial review under IC 6-1.1-15. The:
(1) local government official who made the original determination under judicial review; and
(2) department of local government finance;
are parties to a judicial review initiated under this section.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-5-8
Applicability of IC 6-1.1-15; substitution of department of local government finance
Sec. 8. (a) IC 6-1.1-15, as in effect before January 1, 2002, applies to an appeal of a final determination of the state board of tax commissioners issued before January 1, 2002.
(b) The department of local government finance is substituted for the state board of tax commissioners in an appeal described in subsection (a).
As added by P.L.198-2001, SEC.95.

IC 6-1.5-5-9
Subpoenas; oaths
Sec. 9. In order to obtain information that is necessary to the Indiana board's conduct of a necessary or proper inquiry, the Indiana board or a board administrative law judge may:
(1) subpoena and examine witnesses;
(2) administer oaths; and
(3) subpoena and examine books or papers that are in the hands

of any person.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-5-10
Affidavits; writs directing appearance or production
Sec. 10. (a) The Indiana board may file an affidavit with a circuit court of this state if:
(1) the Indiana board has requested that a person give information or produce books or records; and
(2) the person has not complied with the request.
(b) An affidavit filed under subsection (a) must state that the person has not complied with the request of the Indiana board to give information or produce books or records.
(c) When an affidavit is filed under subsection (a), the circuit court shall issue a writ that directs the person to appear at the office of the Indiana board and to give the requested information or produce the requested books or records. The appropriate county sheriff shall serve the writ. Disobedience of the writ is punishable as a contempt of the court that issued the writ.
(d) If a writ is issued under this section, the cost incurred in filing the affidavit, in the issuance of the writ, and in the service of the writ shall be charged to the person against whom the writ is issued. If a writ is not issued, all costs shall be charged to the county in which the circuit court proceedings are held, and the board of commissioners of that county shall allow a claim for the costs.
As added by P.L.198-2001, SEC.95.



CHAPTER 6. ADOPTION OF RULES

IC 6-1.5-6-2
Indiana board rules
Sec. 2. (a) The Indiana board may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to establish procedures for the conduct of proceedings before the Indiana board under this article, including procedures for:
(1) prehearing conferences;
(2) hearings;
(3) allowing the Indiana board, upon agreement of all parties to the proceeding, to determine that a petition does not require a hearing because it presents substantially the same issue that was decided in a prior Indiana board determination; (4) voluntary arbitration;
(5) voluntary mediation;
(6) submission of an agreed record;
(7) upon agreement of all parties to the proceedings, joinder of petitions concerning the same or similar issues; and
(8) small claims.
(b) Rules under subsection (a)(8):
(1) may include rules that:
(A) prohibit discovery;
(B) restrict the length of a hearing; and
(C) establish when a hearing is not required; and
(2) must include rules that:
(A) permit a party to a proceeding subject to the Indiana board's procedures for small claims to elect that those procedures do not apply to the proceeding; and
(B) permit an agreement among all parties to a proceeding not subject to the Indiana board's procedures for small claims that those procedures apply to the proceeding.
As added by P.L.245-2003, SEC.25.

IC 6-1.5-6-3
Rules related to voluntary dispute resolution
Sec. 3. (a) As used in this section, "county board" means a county property tax assessment board of appeals.
(b) The Indiana board may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to establish procedures for its employees to assist taxpayers and local officials in their attempts to informally resolve disputes in which:
(1) a taxpayer has filed written notice to obtain a county board's review of an action by a township or county official; and
(2) the county board has not given written notice of its decision on the issues under review.
As added by P.L.113-2010, SEC.42.






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.3. UTILITY RECEIPTS TAX

CHAPTER 0.1. APPLICATION

IC 6-2.3-0.1-2
Adoption of initial rules and forms; procedure; initial taxable years; basic deduction; resource recovery system depreciation
Sec. 2. (a) The department shall adopt the initial rules and prescribe the initial forms to implement this article, as added by P.L.192-2002(ss), before December 1, 2002. The department of state revenue may adopt the initial rules required under this section in the same manner that emergency rules are adopted under IC 4-22-2-37.1. A rule adopted under this section expires on the earlier of the following:
(1) The date that the rule is superseded, amended, or repealed by a permanent rule adopted under IC 4-22-2 or another rule adopted under this section.
(2) July 1, 2004.
(b) The addition of this article by P.L.192-2002(ss) applies to taxable years beginning after December 31, 2002, and to short taxable years described in subsection (c).
(c) This subsection applies to a taxpayer that was doing business in Indiana during a taxable year determined under the Internal Revenue Code for federal income tax purposes that:
(1) begins before January 1, 2003; and
(2) ends after December 31, 2002.
The initial taxable year for a taxpayer under this article, as added by P.L.192-2002(ss), is a short taxable year. Notwithstanding IC 6-2.3-1-11, as added by P.L.192-2002(ss), the initial taxable year of a taxpayer under this article, as added by P.L.192-2002(ss), begins January 1, 2003. The initial taxable year of the taxpayer ends on the day immediately preceding the day that the taxpayer's next taxable year under the Internal Revenue Code begins.
(d) The one thousand dollar ($1,000) basic deduction (IC 6-2.3-5-1) and the resource recovery system depreciation deduction (IC 6-2.3-5-3) for the tax imposed under this article, as added by P.L.192-2002(ss), for the initial taxable year of the taxpayer is equal to the deduction computed under this article for the taxpayer's full taxable year under the Internal Revenue Code multiplied by a fraction. The numerator of the fraction is the number of days remaining in the taxpayer's taxable year after December 31, 2002, and the denominator is the total number of days in the taxable year

under the Internal Revenue Code for the purposes of federal income taxation.
As added by P.L.220-2011, SEC.133.



CHAPTER 1. DEFINITIONS AND RULES OF CONSTRUCTION

IC 6-2.3-1-2
"Affiliated group" defined
Sec. 2. "Affiliated group":
(1) for purposes of IC 6-2.3-4-6, has the meaning set forth in Section 1504 of the Internal Revenue Code; and
(2) for purposes of IC 6-2.3-5-1 and IC 6-2.3-6-5, means an affiliated group of corporations described in IC 6-2.3-6-5.
As added by P.L.192-2002(ss), SEC.47. Amended by P.L.16-2007, SEC.1.

IC 6-2.3-1-2.5
"Controlled group" defined
Sec. 2.5. "Controlled group of corporations" has the meaning set forth in Section 1563 of the Internal Revenue Code.
As added by P.L.16-2007, SEC.2.

IC 6-2.3-1-3
"Department" defined
Sec. 3. "Department" means the department of state revenue.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-3.5
"Gross consideration" defined
Sec. 3.5. "Gross consideration" refers to anything of value, including cash or other tangible or intangible property, that a taxpayer pays in consideration for the retail purchase of utility services for consumption before deduction of any costs incurred in providing the utility services.
As added by P.L.162-2006, SEC.17.

IC 6-2.3-1-4
"Gross receipts" defined
Sec. 4. "Gross receipts" refers to anything of value, including cash or other tangible or intangible property, that a taxpayer receives in consideration for the retail sale of utility services for consumption before deducting any costs incurred in providing the utility services.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-5
"Hazardous waste" defined
Sec. 5. "Hazardous waste" has the meaning set forth in

IC 13-11-2-99(a) and includes a waste determined to be a hazardous waste under IC 13-22-2-3(b).
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-6
"Receives" defined
Sec. 6. "Receives", as applied to a taxpayer, means:
(1) the actual coming into possession of, or the crediting to, the taxpayer, of gross receipts; or
(2) the payment of a taxpayer's expenses, debts, or other obligations by a third party for the taxpayer's direct benefit.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-7
"Resource recovery system" defined
Sec. 7. "Resource recovery system" means tangible property directly used to dispose of solid waste or hazardous waste by converting it into energy or other useful products.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-8
"Solid waste" defined
Sec. 8. "Solid waste" has the meaning set forth in IC 13-11-2-205(a). The term does not include dead animals or any animal solid or semisolid wastes.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-9
"Taxable gross receipts" defined
Sec. 9. "Taxable gross receipts" means the remainder of:
(1) all gross receipts that are not exempt from tax under IC 6-2.3-4; less
(2) all deductions that are allowed under IC 6-2.3-5.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-10
"Taxable period" defined
Sec. 10. "Taxable period" means a calendar year, a fiscal year, any of the quarterly periods of either a calendar or fiscal year, or any other period specified by the department under this article.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-11
"Taxable year" defined
Sec. 11. "Taxable year" means the year that a taxpayer uses for purposes of filing the taxpayer's federal income tax return. If a taxpayer does not file a federal income tax return, the term means a calendar year.
As added by P.L.192-2002(ss), SEC.47.
IC 6-2.3-1-12
"Taxpayer" defined
Sec. 12. "Taxpayer" means any:
(1) assignee;
(2) receiver;
(3) commissioner;
(4) fiduciary;
(5) trustee;
(6) institution;
(7) consignee;
(8) firm;
(9) partnership;
(10) limited liability partnership;
(11) joint venture;
(12) pool;
(13) syndicate;
(14) bureau;
(15) association;
(16) cooperative association;
(17) corporation;
(18) political subdivision (as defined in IC 36-1-2-13) or the state of Indiana, to the extent engaged in private or proprietary activities or business;
(19) trust;
(20) limited liability company; or
(21) other group or combination acting as a unit;
regardless of whether the entity is exempt for state adjusted gross income tax purposes under IC 6-3 or for federal income tax purposes under the Internal Revenue Code.
As added by P.L.192-2002(ss), SEC.47. Amended by P.L.269-2003, SEC.1.

IC 6-2.3-1-13
"Telecommunication services" defined
Sec. 13. "Telecommunication services" means the transmission of messages or information by or using wire, cable, fiber optics, laser, microwave, radio, satellite, or similar facilities. The term does not include any of the following:
(1) Value added services in which computer processing applications are used to act on the form, content, code, or protocol of the information for purposes other than transmission.
(2) Value added services providing text, graphic, video, or audio program content for a purpose other than transmission.
(3) The transmission of video programming or other programming:
(A) provided by; or
(B) generally considered comparable to programming provided by;
a television broadcast station or a radio broadcast station,

including cable TV, direct broadcast satellite (DBS/DISH), and digital television (DTV).
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-14
"Utility service" defined
Sec. 14. "Utility service" means furnishing any of the following:
(1) Electrical energy.
(2) Natural gas, either mixed with another substance or pure, used for heat, light, cooling, or power.
(3) Water.
(4) Steam.
(5) Sewage (as defined in IC 13-11-2-200).
(6) Telecommunication services.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 2. IMPOSITION

IC 6-2.3-2-2
Tax rate
Sec. 2. The receipt of taxable gross receipts from transactions is subject to a tax rate of one and four-tenths percent (1.4%).
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-2-3
Owner liability for unpaid taxes
Sec. 3. A stockholder who receives a distribution of the assets of a corporation, a joint stock association, or other organization in which the stockholder holds stock is liable, to the extent of the assets the stockholder receives from the organization, for a certain percentage of the unpaid gross receipts taxes that the organization owes after dissolution. That percentage equals the percentage of the total outstanding stock of the organization held by the stockholder before dissolution.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-2-4
Entity liability of entities exempt for federal income taxation
Sec. 4. Every S corporation or other entity exempt from federal income taxation under Section 1361 of the Internal Revenue Code, partnership, limited liability company, and limited liability partnership, is liable for the utility receipts tax. No utility receipts tax liability is imposed under this article on a partner's, member's, beneficiary's, or shareholder's distributive share of the entity's gross income.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 3. CLASSIFICATION OF RECEIPTS AS GROSS RECEIPTS

IC 6-2.3-3-2
Effect; failure to separate nontaxable items on billings
Sec. 2. Notwithstanding any other provisions of this article, receipts that would otherwise not be taxable under this article are taxable gross receipts under this article to the extent that the amount of the nontaxable receipts are not separated from the taxable receipts on the records or returns of the taxpayer.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-3
Legal settlements; lost retail sales
Sec. 3. Gross receipts include the amount of any legal settlement or judgment received to compensate the taxpayer for lost retail sales of utility services.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-4
Collection of taxes
Sec. 4. (a) Gross receipts do not include collections by a taxpayer of a tax, fee, or surcharge imposed by a state, a political subdivision, or the United States if:
(1) the tax, fee, or surcharge is imposed solely on the sale at retail of utility services;
(2) the tax, fee, or surcharge is remitted to the appropriate taxing authority; and
(3) the taxpayer collects the tax, fee, or surcharge separately as an addition to the price of the utility service sold.
(b) Gross receipts do not include collections by a taxpayer of a tax, fee, or surcharge that is:
(1) approved by the Federal Communications Commission or the utility regulatory commission; and
(2) stated separately as an addition to the price of telecommunication services sold at retail.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-5
Wholesale sales to another generator or reseller; sale to hotels, marinas, campgrounds, or mobile home parks
Sec. 5. (a) Gross receipts do not include a wholesale sale to another generator or reseller of utility services. (b) A sale is a retail sale if the taxpayer sells utility services to a buyer that subsequently makes a sale described in IC 6-2.3-4-5.
(c) A sale of utility services is a wholesale sale if the utility services are natural gas and the buyer consumes the natural gas in the direct production of electricity to be sold by the buyer.
As added by P.L.192-2002(ss), SEC.47. Amended by P.L.131-2008, SEC.7.

IC 6-2.3-3-6
Sale to bottler of water
Sec. 6. A sale shall be treated as a retail sale if the taxpayer sells water or gas to another individual or entity that bottles and resells the water or gas.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-7
Sale to member electric cooperatives
Sec. 7. Gross receipts do not include amounts received by a corporation or a division of a corporation owned, operated, or controlled by its member electric cooperatives as payment from the electric cooperatives for electrical energy to be resold to their member-owner consumers.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-8
Sale by joint agency to municipal utility
Sec. 8. Gross receipts do not include amounts received by a joint agency established under IC 8-1-2.2 that constitutes a payment by a municipality that is a member of the joint agency for electrical energy that will be sold by the municipality to retail customers.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-9
Refundable deposits of cash
Sec. 9. Gross receipts do not include a deposit of cash made with a taxpayer to the extent that the deposit is refundable.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-10
Installation, repair, maintenance, equipment, or leasing services
Sec. 10. Gross receipts include receipts received for installation, maintenance, repair, equipment, or leasing services provided to a commercial or domestic consumer that are directly related to the delivery of utility services to the commercial or domestic consumer or the removal of equipment from a commercial or domestic consumer upon the termination of service.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-11
Delivery of utility services through third party; delivery from out

of state
Sec. 11. Subject to IC 6-2.3-2 and this chapter, gross receipts derived from activities or businesses or any other sources within Indiana include furnishing utility services to an end user in Indiana for consumption in Indiana, regardless of whether the:
(1) utility services are delivered through the pipelines, transmission lines, or other property of another person;
(2) taxpayer providing the utility service is or is not a resident or a domiciliary of Indiana; or
(3) transaction is subject to a deduction under IC 6-2.3-5-5.
As added by P.L.162-2006, SEC.18.



CHAPTER 4. EXEMPTIONS

IC 6-2.3-4-2
Commerce between Indiana and another state or foreign government
Sec. 2. Gross receipts derived from business conducted in commerce between Indiana and either another state or territory or a foreign country are exempt from utility receipts tax to the extent the state is prohibited from taxing the gross receipts by the Constitution of the United States.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-4-3
Conservancy districts; regional water, sewage, or solid waste districts; nonprofit corporations; county solid waste management districts; county onsite waste management districts; political subdivisions
Sec. 3. Gross receipts received by:
(1) a conservancy district established under IC 14-33-20 or IC 13-3-4 (before its repeal);
(2) a regional water, sewage, or solid waste district established under IC 13-26 or IC 13-3-2 (before its repeal);
(3) a nonprofit corporation formed solely for the purpose of supplying water to the public;
(4) a county solid waste management district or a joint solid waste management district established under IC 13-21 or IC 13-9.5-2 (before its repeal);
(5) a nonprofit corporation formed for the purpose of providing a combination of:
(A) water; and
(B) sewer and sewage service;
to the public;
(6) a county onsite waste management district established under IC 36-11; or
(7) a political subdivision for sewer and sewage service;
are exempt from the utility receipts tax.
As added by P.L.192-2002(ss), SEC.47. Amended by P.L.275-2003, SEC.1.

IC 6-2.3-4-4
Occasional sales Sec. 4. An occasional sale of utility services by a taxpayer that is not regularly engaged in the trade or business of selling utility services is exempt from the utility receipts tax.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-4-5
Hotels; motels; campgrounds; marinas; mobile home parks; inns; recreational vehicle parks
Sec. 5. (a) This section applies to the sale of utility services by the owner or operator of any of the following facilities:
(1) A commercial hotel, motel, inn, or campground.
(2) A park for mobile homes, manufactured homes, trailers, or recreational vehicles.
(3) Marinas.
(b) Gross receipts derived from the sale of utility services by an owner or operator described in subsection (a) to a user of a facility described in subsection (a) are exempt from the utility receipts tax.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-4-6
Sales between members of affiliated or controlled group
Sec. 6. Gross receipts derived from the sale of utility services between members of a controlled group of corporations or an affiliated group are exempt from the utility receipts tax if:
(1) the seller is the producer of the utility service and the purchaser is the end user; and
(2) the seller and the purchaser exist at the same location or adjacent locations.
As added by P.L.16-2007, SEC.3.

IC 6-2.3-4-7
Receipts related to severance damages or reassignment of areas

Effective 1-1-2013.



CHAPTER 5. DEDUCTIONS

IC 6-2.3-5-2
Bad debts
Sec. 2. Each taxable year, a taxpayer that reports the taxpayer's gross receipts on an accrual basis is entitled to deduct bad debts from the taxpayer's gross receipts in the same manner provided in IC 6-2.5-6-9.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-5-3
Resource recovery system
Sec. 3. (a) Except as provided in subsection (b), if:
(1) for federal income tax purposes a taxpayer is allowed a depreciation deduction for a particular taxable year with respect to a resource recovery system; and
(2) the resource recovery system processes solid waste or hazardous waste;
the taxpayer is entitled to a deduction from the taxpayer's gross receipts for that same taxable year. The amount of the deduction equals the total depreciation deductions that the taxpayer is allowed, with respect to the system, for that taxable year under Sections 167 and 179 of the Internal Revenue Code.
(b) A taxpayer is not entitled to the deduction provided by this section for a particular taxable year with respect to a resource recovery system that is directly used to dispose of hazardous waste if during that taxable year the taxpayer:
(1) is convicted of any criminal violation under IC 13, including

IC 13-7-13-3 (before its repeal) or IC 13-7-13-4 (before its repeal); or
(2) is subject to an order or consent decree based upon a violation of a federal or state rule, regulation, or statute governing the treatment, storage, or disposal of hazardous wastes that had a major or moderate potential for harm.
As added by P.L.192-2002(ss), SEC.47. Amended by P.L.137-2007, SEC.4.

IC 6-2.3-5-4
Amount received for return of empty containers
Sec. 4. (a) Each taxable year a taxpayer is entitled to deduct from the taxpayer's gross receipts the amount paid by the taxpayer during that taxable year for the return of an empty container of the type customarily returned by the buyer of the contents for reuse as a container.
(b) If a taxpayer is required to file quarterly gross receipts tax returns, the taxpayer may claim the deduction provided by this section on those returns.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-5-5
Interstate mobile telecommunications
Sec. 5. A taxpayer is entitled to a deduction for gross receipts exempt from taxation under IC 6-8.1-15 and the Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.).
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-5-6
Bottled water or gas
Sec. 6. A taxpayer is entitled to a deduction for retail sales of bottled water or gas to the extent that the purchase of the water or gas was treated as a retail transaction under IC 6-2.3-3-6.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 5.5. UTILITY SERVICES USE TAX

IC 6-2.3-5.5-2
Calculation of tax on gross consideration
Sec. 2. The utility services use tax is measured by the gross consideration received by the seller from the sale of the commodities or services listed in IC 6-2.3-1-14(1) through IC 6-2.3-1-14(6).
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-3
Tax rate
Sec. 3. The utility services use tax is imposed at the same rate as the utility receipts tax under IC 6-2.3-2-2.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-4
Exemptions
Sec. 4. The retail consumption of utility services in Indiana is exempt from the utility services use tax if the:
(1) transaction is subject to utility receipts tax (including a public utility (as defined in IC 8-1-2-1) and the utility receipts tax is paid on the gross receipts from the utility services;
(2) gross receipts from the transaction are not taxable under IC 6-2.3-3 and the utility services are consumed for the purposes for which the gross receipts were excluded from taxation;
(3) utility services were acquired in a transaction that is wholly or partially exempt from the utility receipts tax under IC 6-2.3-4 and the utility services are consumed for the purpose for which the utility services were exempted; or
(4) utility services were acquired in a transaction that is wholly or partially subject to a deduction from the utility receipts tax under IC 6-2.3-5-6 and the utility services are consumed for the purpose for which the utility services deduction was given.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-5
Credits
Sec. 5. A person is entitled to a credit against the utility services use tax imposed on the retail consumption of utility services equal to the amount, if any, of utility services use tax paid to another state. Payment of a general sales tax, purchase tax, or use tax to another

state does not qualify for a credit under this section.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-6
Liability of user
Sec. 6. The person who consumes utility services is personally liable for the utility services use tax.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-7
Collection procedures
Sec. 7. The department shall establish procedures for the collection of the utility services use tax from users, including deposit and reporting requirements, deposit dates, and reporting dates. Failure to comply with the procedures is subject to the penalties in IC 6-8.1.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-8
Utility services sellers; voluntary registration and collection of tax
Sec. 8. Any seller of utility services may elect to register with the department to collect utility services use tax on behalf of persons liable for the utility services use tax imposed under this chapter. A seller must comply with the collection and reporting procedures specified by the department only if the seller enters into an agreement with the department under this section.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-9
Payment of tax
Sec. 9. (a) This subsection applies only to a person who receives utility services from a seller that enters into an agreement under section 8 of this chapter. The person liable for the utility services use tax shall pay the tax to the seller from whom the person purchased the utility services, and the seller shall collect the tax as an agent for the state, if the seller has departmental permission from the department to collect the tax.
(b) In all other cases, the person liable for the utility services use tax shall pay the utility services use tax directly to the department.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-10
Payment to utility services seller; required issuance of receipt
Sec. 10. When a seller collects the utility services use tax from a person, the seller shall, upon request, issue a receipt to that person for the utility services use tax collected.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-11
Receipt as evidence of payment Sec. 11. If:
(1) the department assesses the utility services use tax against a person for the person's retail consumption of utility services; and
(2) the person has already paid the utility services use tax in relation to the utility services to a seller permitted to collect the utility services use tax under section 8 of this chapter;
the person may avoid paying the utility services use tax to the department if the person can produce a receipt or other written evidence showing that the person paid the utility services use tax to the seller.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-12
Utility services seller; responsible office liability for payment of collected taxes to department
Sec. 12. (a) An individual who:
(1) is an employee, officer, or member of a corporation, partnership, or limited liability company that is a seller of utility services; and
(2) has a duty to remit utility services use tax to the department under an agreement entered into by the seller of utility services under section 8 of this chapter by virtue of the individual's responsibilities within the corporation, partnership, or limited liability company;
holds those taxes in trust for the state and is personally liable for the payment of those taxes, plus any penalties and interest attributable to those taxes, to the state.
(b) An individual described in subsection (a) who knowingly fails to collect or remit the specified taxes to the state commits a Class D felony.
As added by P.L.162-2006, SEC.19.



CHAPTER 6. RETURNS

twenty-five percent (25%) of the taxpayers's final utility receipts tax liability for the taxable year.
As added by P.L.192-2002(ss), SEC.47. Amended by P.L.269-2003, SEC.2; P.L.211-2007, SEC.8.

IC 6-2.3-6-2
Final return; due date; statements of no tax due
Sec. 2. (a) Every taxpayer who receives more than one thousand dollars ($1,000) in gross receipts during a particular taxable year shall file with the department an annual utility receipts tax return. At the time of filing an annual return, a taxpayer shall pay to the department an amount equal to the remainder of:
(1) the total utility receipts tax liability incurred by the taxpayer for that particular taxable year; minus
(2) the total amount of utility receipts taxes that was previously paid to the department for any quarter of that same taxable year.
(b) Except as provided in subsection (d), a taxpayer who uses a taxable year that ends on December 31 shall file the taxpayer's annual utility receipts tax return and pay the tax, if any, for that taxable year on or before April 15 of the immediately succeeding tax year.
(c) If a taxpayer uses a taxable year that does not end on December 31, the department shall prescribe the due dates for filing annual utility receipts tax returns and paying the tax.
(d) Any taxpayer who does not file an annual utility receipts tax return for a taxable year may be required to execute and file with the department a sworn statement that the taxpayer did not receive more than one thousand dollars ($1,000) of taxable gross receipts during that taxable year.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-6-3
Returns; limitation on required information; names on stock or securities that are a source of gross receipts
Sec. 3. Any forms prescribed by the department under IC 6-8.1-3-4 that concern the collection of the utility receipts tax may not require a taxpayer to show the corporate name or title of any stock or the name of the obligor of any other security from which the taxpayer derives gross receipts.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-6-4
Returns; required information; allocation of gross receipts among multiple locations
Sec. 4. The department may require a taxpayer who receives gross receipts at two (2) or more business locations within the state to file with each quarterly and annual utility receipts tax return an information return that shows the allocation of gross receipts to each business location at which the gross receipts were received.
As added by P.L.192-2002(ss), SEC.47.
IC 6-2.3-6-5
Affiliated groups; consolidated utility receipts tax returns; election
Sec. 5. (a) Corporations are affiliated if at least eighty percent (80%) of the voting stock of one (1) corporation (exclusive of directors' qualifying shares) is owned by the other corporation. Every corporation affiliated with another corporation is affiliated with every corporation that is affiliated with such other corporation. All corporations so affiliated constitute an affiliated group.
(b) Corporate members of an affiliated group that are incorporated in Indiana or are authorized to do business in Indiana may file a consolidated utility receipts tax return.
(c) Each corporate member of an affiliated group that files a consolidated utility receipts tax return is jointly and severally liable for the utility receipts tax imposed on the affiliated group and on each member of that group.
(d) An affiliated group must elect at the time it files its first annual return whether or not it will file a consolidated utility receipts tax return or whether each corporate member of the group will file a separate utility receipts tax return. After the taxpayer's election is made, the group must file utility receipts tax returns in the same manner as the group's first annual return is filed, unless the department allows the group to change the manner in which it files utility receipts tax returns.
(e) The first consolidated utility receipts tax return filed by an affiliated group may be filed by any member of the group incorporated in Indiana or authorized to do business in Indiana. Subsequent consolidated returns shall be filed by the member who filed the first consolidated return for the group, unless the department allows another member to file the group's consolidated returns.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-6-6
Returns; fiduciaries; receiver; trustee in dissoluton; trustee in bankruptcy; assignee; liability of distributee for unpaid taxes; nonresident returns
Sec. 6. (a) A receiver, a trustee in dissolution, a trustee in bankruptcy, or an assignee operating the property or business of a taxpayer shall file a utility receipts tax return for that taxpayer and pay any tax due on gross receipts reported in the return in the same manner that the taxpayer would be required to file a return and pay the tax under this chapter if the taxpayer had control of the business or property.
(b) Any fiduciary filing a return under subsection (a) shall report all previously unreported income derived from property or business controlled by the fiduciary.
(c) The utility receipts tax liability imposed upon any property held by a fiduciary described in subsection (a) is a lien upon the property from which the gross receipts were derived.
(d) If any utility receipts tax is due and unpaid after a fiduciary described in subsection (a) is discharged, each distributee is liable

for the utility receipts tax due in an amount equal to the quotient of:
(1) the distributee's share of the business or property sold; divided by
(2) the total distribution made by the fiduciary.
(e) Any resident of Indiana who is a fiduciary described in subsection (a), and who receives gross receipts for a distributee who is not an Indiana resident, must file a utility receipts tax return and pay the utility receipts tax due with that return before making a distribution to the distributee.
(f) Any taxpayer who is a resident of Indiana, and who receives gross receipts from a fiduciary described in subsection (a) who is not a resident of Indiana, shall file a return reporting the receipt of such gross receipts and shall pay any utility receipts tax due on such gross receipts, as though the gross receipts had been received directly by the taxpayer, unless the nonresident fiduciary has already paid the tax due on the gross receipts.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-6-7
Allowable methods of accounting
Sec. 7. A taxpayer shall use either the cash or accrual method of accounting for purposes of determining the taxpayer's utility receipts tax liability. If a taxpayer uses either the cash or accrual method of accounting for federal tax purposes, the taxpayer must also use that same method in determining the taxpayer's utility receipts tax liability. If a taxpayer does not use either the cash or accrual method of accounting for federal tax purposes, the taxpayer shall use the cash method in determining the taxpayer's utility receipts tax liability.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 7. PENALTIES

IC 6-2.3-7-2
Fraud; tax evasion; false entry; duplicate records
Sec. 2. (a) A taxpayer or any officer, employee, or partner of a taxpayer who makes a false entry in the taxpayer's records with the intent to defraud the state or evade payment of the utility receipts tax commits a Class D felony.
(b) A taxpayer or any officer, employee, or partner of a taxpayer who keeps more than one (1) set of records for the taxpayer with the intent to defraud the state or evade the payment of the utility receipts tax commits a Class D felony.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-7-3
Fraud; failure to file return; false return
Sec. 3. A person who fails to file a return required by this article or who enters false information in such a return with the intent to defraud the state commits a Class B misdemeanor.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-7-4
Failure to permit inspection or appraisal of property; failure to offer testimony; failure to produce record
Sec. 4. A taxpayer who knowingly fails to permit the department to inspect or appraise any property, or who knowingly fails to offer testimony or to produce any record as required in this article, commits a Class B misdemeanor.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 8. MISCELLANEOUS

IC 6-2.3-8-2
Tax supplemental to other taxes
Sec. 2. Except as otherwise specifically provided in this article, the tax imposed by this article is in addition to all other licenses and taxes imposed by law as a condition precedent to engaging in any business, privilege, occupation, or activity that is taxable under such other license or tax.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-8-3
Limitation on courts; approval of final report of receiver, trustee, or commissioner; failure to pay tax; preferred claim
Sec. 3. (a) No court may allow or approve any final report or account of a receiver, trustee in dissolution, trustee in bankruptcy, commissioner appointed for the sale of real estate, or any other officer acting under the authority and supervision of a court, unless the account or final report shows, and the court finds, that all utility receipts tax due has been paid, and that all utility receipts tax that may become due is secured by bond, deposit, or otherwise.
(b) A fiduciary described in subsection (a) shall provide proof to a court that all utility receipts tax has been paid, and that any required security has been provided. The fiduciary shall request the department to issue a certificate of clearance certifying that all utility receipts tax which is due and payable has been paid and that any required security has been provided. The certificate shall be issued by the department within thirty (30) days after request. When issued, the certificate is conclusive proof that no utility receipts tax is due and that any required security has been provided.
(c) If the department fails to issue a certificate of clearance under subsection (b) within thirty (30) days after request, a fiduciary may provide evidence to a court that demonstrates that no utility receipts tax is due and that any required security has been provided. Upon approval by the court, such evidence is conclusive proof of payment of the tax imposed by this article.
(d) Any utility receipts tax liability owed by a fiduciary is a preferred claim and has priority over all other claims except claims for judicial costs and costs of administration.
As added by P.L.192-2002(ss), SEC.47.






ARTICLE 2.5. STATE GROSS RETAIL AND USE TAXES

CHAPTER 1. DEFINITIONS

IC 6-2.5-1-2
"Retail transaction" and "retail unitary transaction"
Sec. 2. (a) "Retail transaction" means a transaction of a retail merchant that constitutes selling at retail as described in IC 6-2.5-4-1, that constitutes making a wholesale sale as described in IC 6-2.5-4-2, or that is described in any other section of IC 6-2.5-4.
(b) "Retail unitary transaction" means a unitary transaction that is also a retail transaction.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-1-3
"Person"
Sec. 3. "Person" includes an individual, assignee, receiver, commissioner, fiduciary, trustee, executor, administrator, institution, national bank, bank, consignee, firm, partnership, joint venture, pool, syndicate, bureau, association, cooperative association, society, club, fraternity, sorority, lodge, corporation, limited liability company, Indiana political subdivision engaged in private or proprietary activities, estate, trust, or any group or combination acting as a unit.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.8-1993, SEC.82.

IC 6-2.5-1-4
"Department"
Sec. 4. "Department" means the Indiana department of state revenue.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-1-5
"Gross retail income"
Sec. 5. (a) Except as provided in subsection (b), "gross retail

income" means the total amount of consideration, including cash, credit, property, and services, for which tangible personal property is sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for:
(1) the seller's cost of the property sold;
(2) the cost of materials used, labor or service cost, interest, losses, all costs of transportation to the seller, all taxes imposed on the seller, and any other expense of the seller;
(3) charges by the seller for any services necessary to complete the sale, other than delivery and installation charges;
(4) delivery charges; or
(5) consideration received by the seller from a third party if:
(A) the seller actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;
(B) the seller has an obligation to pass the price reduction or discount through to the purchaser;
(C) the amount of the consideration attributable to the sale is fixed and determinable by the seller at the time of the sale of the item to the purchaser; and
(D) the price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.
For purposes of subdivision (4), delivery charges are charges by the seller for preparation and delivery of the property to a location designated by the purchaser of property, including but not limited to transportation, shipping, postage, handling, crating, and packing.
(b) "Gross retail income" does not include that part of the gross receipts attributable to:
(1) the value of any tangible personal property received in a like kind exchange in the retail transaction, if the value of the property given in exchange is separately stated on the invoice, bill of sale, or similar document given to the purchaser;
(2) the receipts received in a retail transaction which constitute interest, finance charges, or insurance premiums on either a promissory note or an installment sales contract;
(3) discounts, including cash, terms, or coupons that are not reimbursed by a third party that are allowed by a seller and taken by a purchaser on a sale;
(4) interest, financing, and carrying charges from credit extended on the sale of personal property if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser;
(5) any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser;
(6) installation charges that are separately stated on the invoice, bill of sale, or similar document given to the purchaser; or
(7) telecommunications nonrecurring charges. (c) A public utility's or a power subsidiary's gross retail income includes all gross retail income received by the public utility or power subsidiary, including any minimum charge, flat charge, membership fee, or any other form of charge or billing.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.257-2003, SEC.1; P.L.81-2004, SEC.2; P.L.182-2009(ss), SEC.174; P.L.113-2010, SEC.43.

IC 6-2.5-1-6
"Like kind exchange"
Sec. 6. (a) "Like kind exchange" means the reciprocal exchange of personal property between two (2) persons, when:
(1) the property exchanged is of the same kind or character, regardless of grade or quality; and
(2) the persons exchanging the property both own the property prior to the exchange.
(b) A "like kind exchange" may be a part of a transaction involving additional consideration other than the exchanged property.
(c) Notwithstanding subsection (a), a "like kind exchange" does not occur when:
(1) the transaction involves more than two (2) persons; or
(2) one (1) party to the transaction, through agreement or negotiation with the second party, acquires personal property for the primary purpose of exchanging that property for like kind property held by the second party.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-1-7
Repealed
(Repealed by P.L.2-1987, SEC.53.)

IC 6-2.5-1-8
"Retail merchant"
Sec. 8. "Retail merchant" means a person who is described as a retail merchant in IC 6-2.5-4 or who is required to hold a retail merchant's certificate under IC 6-2.5-8.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-1-9
"Tax year" or "taxable year"
Sec. 9. "Tax year" or "taxable year" means either the calendar year or the taxpayer's fiscal year if and when permission is obtained from the department to use the taxpayer's fiscal year in lieu of the calendar year.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-1-10
"Commercial printing"
Sec. 10. "Commercial printing" means a process or an activity, or

both, that is related to the production of printed materials for others, including the following:
(1) Receiving, processing, moving, storing, and transmitting, either physically or electronically, copy elements and images to be reproduced.
(2) Plate making or cylinder making.
(3) Applying ink by one (1) or more processes, such as printing by letter press, lithography, gravure, screen, or digital means.
(4) Casemaking and binding.
(5) Assembling, packaging, and distributing printed materials.
The term does not include the business of photocopying.
As added by P.L.192-2002(ss), SEC.48.

IC 6-2.5-1-11
"Alcoholic beverages"
Sec. 11. "Alcoholic beverages" means beverages that are suitable for human consumption and contain one-half of one percent (0.5%) or more of alcohol by volume.
As added by P.L.257-2003, SEC.2.

IC 6-2.5-1-11.3
"Ancillary services"
Sec. 11.3. "Ancillary services" means services that are associated with or incidental to the provision of telecommunication services, including the following:
(1) Detailed telecommunications billing.
(2) Directory assistance.
(3) Vertical services.
(4) Voice mail services.
As added by P.L.145-2007, SEC.1.

IC 6-2.5-1-11.5
"Bundled transaction"
Sec. 11.5. (a) This section applies to retail transactions occurring after December 31, 2007.
(b) "Bundled transaction" means a retail sale of two (2) or more products, except real property and services to real property, that are:
(1) distinct;
(2) identifiable; and
(3) sold for one (1) nonitemized price.
(c) The term does not include a retail sale in which the sales price of a product varies, or is negotiable, based on other products that the purchaser selects for inclusion in the transaction.
(d) The term does not include a retail sale that:
(1) is comprised of:
(A) a service that is the true object of the transaction; and
(B) tangible personal property that:
(i) is essential to the use of the service; and
(ii) is provided exclusively in connection with the service;
(2) includes both taxable and nontaxable products in which: (A) the seller's purchase price; or
(B) the sales price;
of the taxable products does not exceed ten percent (10%) of the total purchase price or the total sales price of the bundled products; or
(3) includes both exempt tangible personal property and taxable tangible personal property:
(A) any of which is classified as:
(i) food and food ingredients;
(ii) drugs;
(iii) durable medical equipment;
(iv) mobility enhancing equipment;
(v) over-the-counter drugs;
(vi) prosthetic devices; or
(vii) medical supplies; and
(B) for which:
(i) the seller's purchase price; or
(ii) the sales price;
of the taxable tangible personal property is fifty percent (50%) or less of the total purchase price or the total sales price of the bundled tangible personal property.
The determination under clause (B) must be made on the basis of either individual item purchase prices or individual item sale prices.
As added by P.L.153-2006, SEC.1.

IC 6-2.5-1-12
"Candy"
Sec. 12. "Candy" means a preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts, or other ingredients or flavorings in the form of bars, drops, or pieces. The term does not include any preparation:
(1) containing flour; or
(2) requiring refrigeration.
As added by P.L.257-2003, SEC.3.

IC 6-2.5-1-13
"Computer"
Sec. 13. "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.
As added by P.L.257-2003, SEC.4.

IC 6-2.5-1-14
"Computer software"
Sec. 14. "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.
As added by P.L.257-2003, SEC.5.
IC 6-2.5-1-14.5
"Computer software"
Sec. 14.5. "Computer software maintenance contract" means a contract that obligates a person to provide a customer with future updates or upgrades of computer software.
As added by P.L.113-2010, SEC.44.

IC 6-2.5-1-15
"Delivered electronically"
Sec. 15. "Delivered electronically" means delivered to the purchaser by means other than tangible storage media.
As added by P.L.257-2003, SEC.6.

IC 6-2.5-1-16
"Dietary supplement"
Sec. 16. "Dietary supplement" means any product, other than tobacco, that:
(1) is intended to supplement the diet;
(2) contains one (1) or more of the following dietary ingredients:
(A) a vitamin;
(B) a mineral;
(C) an herb or other botanical;
(D) an amino acid;
(E) a dietary substance for use by humans to supplement the diet by increasing the total dietary intake; or
(F) a concentrate, a metabolite, a constituent, an extract, or a combination of any ingredient described in this subdivision;
(3) is intended for ingestion in tablet, capsule, powder, softgel, gelcap, or liquid form, or, if not intended for ingestion in such a form, is not represented as conventional food and is not represented for use as a sole item of a meal or of the diet; and
(4) is required to be labeled as a dietary supplement, identifiable by the "Supplemental Facts" box found on the label and as required under 21 CFR 101.36.
As added by P.L.257-2003, SEC.7.

IC 6-2.5-1-16.2
"Digital audio works"
Sec. 16.2. (a) "Digital audio works" means works that result from the fixation of a series of musical, spoken, or other sounds, including ringtones.
(b) As used in this section, "ringtones" means digitized sound files that:
(1) are downloaded onto a device; and
(2) may be used to alert the customer with respect to a communication.
As added by P.L.19-2008, SEC.1.
IC 6-2.5-1-16.3
"Digital audiovisual works"
Sec. 16.3. "Digital audiovisual works" means a series of related images that, when shown in succession, impart an impression of motion, together with accompanying sounds, if any.
As added by P.L.19-2008, SEC.2.

IC 6-2.5-1-16.4
"Digital books"
Sec. 16.4. "Digital books" means works that are generally recognized in the ordinary and usual sense as books.
As added by P.L.19-2008, SEC.3.

IC 6-2.5-1-16.5
"Direct mail"
Sec. 16.5. (a) "Direct mail" means printed material delivered by United States mail or another delivery service to:
(1) a mass audience; or
(2) addresses on a mailing list:
(A) provided by a purchaser; or
(B) specified at the direction of a purchaser;
if the cost of the item is not billed directly to the recipient.
(b) The term includes tangible personal property that the purchaser supplies directly or indirectly to the direct mail seller for inclusion in the package containing the printed material.
(c) The term does not include multiple items of printed material delivered to a single address.
As added by P.L.153-2006, SEC.2.

IC 6-2.5-1-17
"Drug"
Sec. 17. "Drug" means a compound, substance, or preparation and any component of a compound, substance, or preparation that is:
(1) recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, and supplement to any of them;
(2) intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease; or
(3) intended to affect the structure or any function of the body.
The term does not include food and food ingredients, dietary supplements, or alcoholic beverages.
As added by P.L.257-2003, SEC.8.

IC 6-2.5-1-18
"Durable medical equipment"
Sec. 18. (a) "Durable medical equipment" means equipment, including repair and replacement parts for the equipment, that:
(1) can withstand repeated use;
(2) is primarily and customarily used to serve a medical purpose; (3) generally is not useful to a person in the absence of illness or injury; and
(4) is not worn in or on the body.
The term does not include mobility enhancing equipment.
(b) As used in this section, "repair and replacement parts" includes all components or attachments used in conjunction with durable medical equipment.
As added by P.L.257-2003, SEC.9. Amended by P.L.19-2008, SEC.4.

IC 6-2.5-1-19
"Electronic"
Sec. 19. "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.
As added by P.L.257-2003, SEC.10.

IC 6-2.5-1-20
"Food and food ingredients"
Sec. 20. "Food and food ingredients" means substances, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that are sold for ingestion or chewing by humans and that are consumed for their taste or nutritional value. The term does not include alcoholic beverages, candy, dietary supplements, tobacco products, or soft drinks.
As added by P.L.257-2003, SEC.11. Amended by P.L.153-2006, SEC.3.

IC 6-2.5-1-20.3
"Intrastate telecommunications service"
Sec. 20.3. "Intrastate telecommunications service" means a telecommunications service that originates in a particular state, territory, or possession of the United States and terminates in that same state, territory, or possession.
As added by P.L.145-2007, SEC.2.

IC 6-2.5-1-21
"Lease" or "rental"
Sec. 21. (a) "Lease" or "rental" means any transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration and may include future options to purchase or extend. "Lease" or "rental" does not include:
(1) a transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;
(2) a transfer of possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price that does not exceed the greater of one hundred dollars ($100) or one percent (1%) of the total required payments; or
(3) providing tangible personal property along with an operator

for a fixed or indeterminate period, if:
(A) the operator is necessary for the equipment to perform as designed; and
(B) the operator does more than maintain, inspect, or set up the tangible personal property.
(b) "Lease" or "rental" includes agreements covering motor vehicles and trailers in which the amount of consideration may be increased or decreased by reference to the amount realized upon sale or disposition of the property as defined in 26 U.S.C. 7701(h)(1).
(c) The definition of "lease" or "rental" set forth in this section applies throughout this article, regardless of whether a transaction is characterized as a lease or rental under generally accepted accounting principles, the Internal Revenue Code, the uniform commercial code (IC 26-1), or other provisions of federal, state, or local law.
(d) This section applies only to leases or rentals entered into after June 30, 2003, and has no retroactive effect on leases or rentals entered into before July 1, 2003.
As added by P.L.257-2003, SEC.12. Amended by P.L.97-2004, SEC.25.

IC 6-2.5-1-22
"Mobility enhancing equipment"
Sec. 22. "Mobility enhancing equipment" means equipment, including repair and replacement parts for the equipment, that:
(1) is primarily and customarily used to provide or increase the ability to move from one (1) place to another and is appropriate for use either in a home or a motor vehicle;
(2) is not generally used by persons with normal mobility; and
(3) does not include any motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer.
The term does not include durable medical equipment.
As added by P.L.257-2003, SEC.13.

IC 6-2.5-1-22.3
"Prepaid calling service"
Sec. 22.3. "Prepaid calling service" has the meaning set forth in IC 6-2.5-12-11.
As added by P.L.145-2007, SEC.3.

IC 6-2.5-1-22.4
"Prepaid wireless calling service"
Sec. 22.4. "Prepaid wireless calling service" means a telecommunications service that:
(1) provides the right to use mobile wireless service as well as other nontelecommunications services, including:
(A) the download of digital products delivered electronically; and
(B) content and ancillary services;
(2) must be paid for in advance; and (3) is sold in predetermined units or dollars of which the number declines with use in a known amount.
As added by P.L.145-2007, SEC.4.

IC 6-2.5-1-23
"Prescription"
Sec. 23. "Prescription" means an order, a formula, or a recipe issued in any form of oral, written, electronic, or other means of transmission by a licensed practitioner authorized by Indiana law.
As added by P.L.257-2003, SEC.14.

IC 6-2.5-1-24
"Prewritten computer software"
Sec. 24. Subject to the following provisions, "prewritten computer software" means computer software, including prewritten upgrades, that is not designed and developed by the author or other creator to the specifications of a specific purchaser:
(1) The combining of two (2) or more prewritten computer software programs or prewritten parts of the programs does not cause the combination to be other than prewritten computer software.
(2) Prewritten computer software includes software designed and developed by the author or other creator to the specifications of a specific purchaser when it is sold to a person other than the purchaser.
(3) If a person modifies or enhances computer software of which the person is not the author or creator, the person is considered to be the author or creator only of the person's modifications or enhancements.
(4) Prewritten computer software or a prewritten part of the software that is modified or enhanced to any degree, where the modification or enhancement is designed and developed to the specifications of a specific purchaser, remains prewritten computer software. However, where there is a reasonable, separately stated charge or an invoice or other statement of the price given to the purchaser for such a modification or enhancement, the modification or enhancement is not prewritten computer software.
As added by P.L.257-2003, SEC.15.

IC 6-2.5-1-25
"Prosthetic device"
Sec. 25. "Prosthetic device" means a replacement, corrective, or supportive device, including repair and replacement parts for the device, worn on or in the body to:
(1) artificially replace a missing part of the body;
(2) prevent or correct physical deformity or malfunction; or
(3) support a weak or deformed part of the body.
As added by P.L.257-2003, SEC.16.
IC 6-2.5-1-26
"Soft drinks"
Sec. 26. "Soft drinks" means nonalcoholic beverages that contain natural or artificial sweeteners. The term does not include beverages that contain milk or milk products, soy, rice, or similar milk substitutes, or greater than fifty percent (50%) of vegetable or fruit juice by volume.
As added by P.L.257-2003, SEC.17.

IC 6-2.5-1-26.5
"Specified digital products"
Sec. 26.5. "Specified digital products" means electronically transferred:
(1) digital audio works;
(2) digital audiovisual works; or
(3) digital books.
As added by P.L.19-2008, SEC.5.

IC 6-2.5-1-27
"Tangible personal property"
Sec. 27. "Tangible personal property" means personal property that:
(1) can be seen, weighed, measured, felt, or touched; or
(2) is in any other manner perceptible to the senses.
The term includes electricity, water, gas, steam, and prewritten computer software.
As added by P.L.257-2003, SEC.18.

IC 6-2.5-1-27.2
"Telecommunications nonrecurring charges"
Sec. 27.2. "Telecommunications nonrecurring charges" means an amount billed for installation, connection, change, or initiation of a telecommunications service received by a customer.
As added by P.L.113-2010, SEC.45.

IC 6-2.5-1-27.5
"Telecommunication services"
Sec. 27.5. (a) "Telecommunication services" means electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points.
(b) The term includes a transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing regardless of whether the service:
(1) is referred to as voice over Internet protocol services; or
(2) is classified by the Federal Communications Commission as enhanced or value added.
(c) The term does not include the following:
(1) Data processing and information services that allow data to

be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser whose primary purpose for the underlying transaction is the processed data or information.
(2) Installation or maintenance of wiring or equipment on a customer's premises.
(3) Tangible personal property.
(4) Advertising, including but not limited to directory advertising.
(5) Billing and collection services provided to third parties.
(6) Internet access service.
(7) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance, and routing of the services by the programming service provider. Radio and television audio and video programming services include cable service as defined in 47 U.S.C. 522(6) and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3.
(8) Ancillary services.
(9) Digital products delivered electronically, including the following:
(A) Software.
(B) Music.
(C) Video.
(D) Reading materials.
(E) Ring tones.
As added by P.L.145-2007, SEC.5.

IC 6-2.5-1-28
"Tobacco"
Sec. 28. "Tobacco" means cigarettes, cigars, chewing or pipe tobacco, or any other item that contains tobacco.
As added by P.L.195-2005, SEC.1.

IC 6-2.5-1-28.5
"Transferred electronically"
Sec. 28.5. "Transferred electronically" means obtained by a purchaser by means other than tangible storage media.
As added by P.L.113-2010, SEC.46.

IC 6-2.5-1-29
"Value added nonvoice data service"
Sec. 29. "Value added nonvoice data service" means a service that otherwise meets the definition of telecommunications services in which computer processing applications are used to act on the form, content, code, or protocol of the information or data primarily for a purpose other than transmission, conveyance, or routing.
As added by P.L.145-2007, SEC.6.



CHAPTER 2. STATE GROSS RETAIL TAX

IC 6-2.5-2-2
Tax rate
Sec. 2. (a) The state gross retail tax is measured by the gross retail income received by a retail merchant in a retail unitary transaction and is imposed at seven percent (7%) of that gross retail income.
(b) If the tax computed under subsection (a) carried to the third decimal place results in the numeral in the third decimal place being greater than four (4), the amount of the tax shall be rounded to the next additional cent.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.2-1982(ss), SEC.2; P.L.192-2002(ss), SEC.49; P.L.146-2008, SEC.310; P.L.113-2010, SEC.47.



CHAPTER 3. USE TAX

IC 6-2.5-3-1
Definitions
Sec. 1. For purposes of this chapter:
(a) "Use" means the exercise of any right or power of ownership over tangible personal property.
(b) "Storage" means the keeping or retention of tangible personal property in Indiana for any purpose except the subsequent use of that property solely outside Indiana.
(c) "A retail merchant engaged in business in Indiana" includes any retail merchant who makes retail transactions in which a person acquires personal property or services for use, storage, or consumption in Indiana and who:
(1) maintains an office, place of distribution, sales location, sample location, warehouse, storage place, or other place of business which is located in Indiana and which the retail merchant maintains, occupies, or uses, either permanently or temporarily, either directly or indirectly, and either by the retail merchant or through a representative, agent, or subsidiary;
(2) maintains a representative, agent, salesman, canvasser, or solicitor who, while operating in Indiana under the authority of and on behalf of the retail merchant or a subsidiary of the retail merchant, sells, delivers, installs, repairs, assembles, sets up, accepts returns of, bills, invoices, or takes orders for sales of tangible personal property or services to be used, stored, or consumed in Indiana;
(3) is otherwise required to register as a retail merchant under IC 6-2.5-8-1; or
(4) may be required by the state to collect tax under this article to the extent allowed under the Constitution of the United States and federal law.
(d) Notwithstanding any other provision of this section, tangible or intangible property that is:
(1) owned or leased by a person that has contracted with a commercial printer for printing; and
(2) located at the premises of the commercial printer;
shall not be considered to be, or to create, an office, a place of distribution, a sales location, a sample location, a warehouse, a storage place, or other place of business maintained, occupied, or

used in any way by the person. A commercial printer with which a person has contracted for printing shall not be considered to be in any way a representative, an agent, a salesman, a canvasser, or a solicitor for the person.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.70-1993, SEC.2; P.L.81-2004, SEC.3.

IC 6-2.5-3-2
Imposition of use tax
Sec. 2. (a) An excise tax, known as the use tax, is imposed on the storage, use, or consumption of tangible personal property in Indiana if the property was acquired in a retail transaction, regardless of the location of that transaction or of the retail merchant making that transaction.
(b) The use tax is also imposed on the storage, use, or consumption of a vehicle, an aircraft, or a watercraft, if the vehicle, aircraft, or watercraft:
(1) is acquired in a transaction that is an isolated or occasional sale; and
(2) is required to be titled, licensed, or registered by this state for use in Indiana.
(c) The use tax is imposed on the addition of tangible personal property to a structure or facility, if, after its addition, the property becomes part of the real estate on which the structure or facility is located. However, the use tax does not apply to additions of tangible personal property described in this subsection, if:
(1) the state gross retail or use tax has been previously imposed on the sale or use of that property; or
(2) the ultimate purchaser or recipient of that property would have been exempt from the state gross retail and use taxes if that purchaser or recipient had directly purchased the property from the supplier for addition to the structure or facility.
(d) The use tax is imposed on a person who:
(1) manufactures, fabricates, or assembles tangible personal property from materials either within or outside Indiana; and
(2) uses, stores, distributes, or consumes tangible personal property in Indiana.
(e) Notwithstanding any other provision of this section, the use tax is not imposed on the keeping, retaining, or exercising of any right or power over tangible personal property, if:
(1) the property is delivered into Indiana by or for the purchaser of the property;
(2) the property is delivered in Indiana for the sole purpose of being processed, printed, fabricated, or manufactured into, attached to, or incorporated into other tangible personal property; and
(3) the property is subsequently transported out of state for use solely outside Indiana.
(f) As used in subsection (g) and IC 6-2.5-5-42:
(1) "completion work" means the addition of tangible personal

property to or reconfiguration of the interior of an aircraft, if the work requires the issuance of an airworthiness certificate from the:
(A) Federal Aviation Administration; or
(B) equivalent foreign regulatory authority;
due to the change in the type certification basis of the aircraft resulting from the addition to or reconfiguration of the interior of the aircraft;
(2) "delivery" means the physical delivery of the aircraft regardless of who holds title; and
(3) "prepurchase evaluation" means an examination of an aircraft by a potential purchaser for the purpose of obtaining information relevant to the potential purchase of the aircraft.
(g) Notwithstanding any other provision of this section, the use tax is not imposed on the keeping, retaining, or exercising of any right or power over an aircraft, if:
(1) the aircraft is or will be titled, registered, or based (as defined in IC 6-6-6.5-1(m)) in another state or country;
(2) the aircraft is delivered to Indiana by or for a nonresident owner or purchaser of the aircraft;
(3) the aircraft is delivered to Indiana for the sole purpose of being repaired, refurbished, remanufactured, or subjected to completion work or a prepurchase evaluation; and
(4) after completion of the repair, refurbishment, remanufacture, completion work, or prepurchase evaluation, the aircraft is transported to a destination outside Indiana.
(h) The amendments made to this section by the act enacted in 2012 shall be interpreted to specify and not to change the general assembly's intent with respect to this section.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.26-1985, SEC.3; P.L.335-1989(ss), SEC.2; P.L.162-2006, SEC.20; P.L.211-2007, SEC.9; P.L.153-2012, SEC.1.

IC 6-2.5-3-3
Rates; certain transactions defined
Sec. 3. The use tax is measured by the gross retail income received in a retail unitary transaction and is imposed at the same rates as the state gross retail tax under IC 6-2.5-2-2. For purposes of this chapter, transactions described in IC 6-2.5-3-2(b) and (c) shall be treated as retail transactions within the meaning of IC 6-2.5-1-2.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1981, P.L.78, SEC.1.

IC 6-2.5-3-4
Exemptions
Sec. 4. (a) The storage, use, and consumption of tangible personal property in Indiana is exempt from the use tax if:
(1) the property was acquired in a retail transaction in Indiana and the state gross retail tax has been paid on the acquisition of that property; or (2) the property was acquired in a transaction that is wholly or partially exempt from the state gross retail tax under any part of IC 6-2.5-5, except IC 6-2.5-5-24(b), and the property is being used, stored, or consumed for the purpose for which it was exempted.
(b) If a person issues a state gross retail or use tax exemption certificate for the acquisition of tangible personal property and subsequently uses, stores, or consumes that property for a nonexempt purpose, then the person shall pay the use tax.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-3-5
Credit for payment of other taxes
Sec. 5. A person is entitled to a credit against the use tax imposed on the use, storage, or consumption of a particular item of tangible personal property equal to the amount, if any, of sales tax, purchase tax, or use tax paid to another state, territory, or possession of the United States for the acquisition of that property.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.26-1985, SEC.4; P.L.335-1989(ss), SEC.3; P.L.81-2004, SEC.4.

IC 6-2.5-3-6
Liability; payment; collection; computation
Sec. 6. (a) For purposes of this section, "person" includes an individual who is personally liable for use tax under IC 6-2.5-9-3.
(b) The person who uses, stores, or consumes the tangible personal property acquired in a retail transaction is personally liable for the use tax.
(c) The person liable for the use tax shall pay the tax to the retail merchant from whom the person acquired the property, and the retail merchant shall collect the tax as an agent for the state, if the retail merchant is engaged in business in Indiana or if the retail merchant has departmental permission to collect the tax. In all other cases, the person shall pay the use tax to the department.
(d) Notwithstanding subsection (c), a person liable for the use tax imposed in respect to a vehicle, watercraft, or aircraft under section 2(b) of this chapter shall pay the tax:
(1) to the titling agency when the person applies for a title for the vehicle or the watercraft;
(2) to the registering agency when the person registers the aircraft; or
(3) to the registering agency when the person registers the watercraft because it is a United States Coast Guard documented vessel;
unless the person presents proof to the agency that the use tax or state gross retail tax has already been paid with respect to the purchase of the vehicle, watercraft, or aircraft or proof that the taxes are inapplicable because of an exemption under this article.
(e) At the time a person pays the use tax for the purchase of a vehicle to a titling agency pursuant to subsection (d), the titling

agency shall compute the tax due based on the presumption that the sale price was the average selling price for that vehicle, as determined under a used vehicle buying guide to be chosen by the titling agency. However, the titling agency shall compute the tax due based on the actual sale price of the vehicle if the buyer, at the time the buyer pays the tax to the titling agency, presents documentation to the titling agency sufficient to rebut the presumption set forth in this subsection and to establish the actual selling price of the vehicle.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1981, P.L.79, SEC.1; P.L.26-1985, SEC.5; P.L.335-1989(ss), SEC.4; P.L.18-1994, SEC.6; P.L.28-1997, SEC.8; P.L.182-2009(ss), SEC.175.

IC 6-2.5-3-7
Presumption of taxability; exemption certificate; verification for property used or consumed in providing public transportation
Sec. 7. (a) A person who acquires tangible personal property from a retail merchant for delivery in Indiana is presumed to have acquired the property for storage, use, or consumption in Indiana. However, the person or the retail merchant can produce evidence to rebut that presumption.
(b) A retail merchant is not required to produce evidence of nontaxability under subsection (a) if the retail merchant receives from the person who acquired the property an exemption certificate which certifies, in the form prescribed by the department, that the acquisition is exempt from the use tax.
(c) A retail merchant that sells tangible personal property to a person that purchases the tangible personal property for use or consumption in providing public transportation under IC 6-2.5-5-27 may verify the exemption by obtaining the person's:
(1) name;
(2) address; and
(3) motor carrier number, United States Department of Transportation number, or any other identifying number authorized by the department.
The person engaged in public transportation shall provide a signature to affirm under penalties of perjury that the information provided to the retail merchant is correct and that the tangible personal property is being purchased for an exempt purpose.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.211-2007, SEC.10.

IC 6-2.5-3-8
Receipt for payment; issuance; evidence of payment
Sec. 8. (a) When a retail merchant collects the use tax from a person, he shall, upon request, issue a receipt to that person for the use tax collected.
(b) If the department assesses the use tax against a person for the person's storage, use, or consumption of tangible personal property in Indiana, and if the person has already paid the use tax in relation

to that property to a retail merchant who is registered under IC 6-2.5-6, to the department, or, in the case of a vehicle or aircraft, to the proper state agency, then the person may avoid paying the use tax to the department if he can produce a receipt or other written evidence showing that he has so made the use tax payment.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-3-9
Use of additional payments made by remote sellers; pension stabilization fund
Sec. 9. (a) As used in this section, "excess" means the amount determined under subsection (b)(2).
(b) The budget agency shall, before September 1 of each year, determine the following:
(1) The amount of use taxes the state has collected in the previous state fiscal year from remote sellers with respect to remote sales sourced to Indiana.
(2) The amount by which the amount determined under subdivision (1) exceeds one hundred fifty million dollars ($150,000,000), if any.
(c) The budget agency shall before September 1 of each year certify to the state budget committee:
(1) whether an excess exists; and
(2) the amount of the excess, if any.
(d) If the budget agency certifies to the budget committee that there is an excess in use tax collections on remote sales, the excess amount is appropriated from the state general fund for the state fiscal year in which the certification is made. The budget agency shall allot the excess amount for deposit in the pension stabilization fund established by IC 5-10.4-2-5.
(e) This section expires June 30, 2013.
As added by P.L.229-2011, SEC.80.

IC 6-2.5-3-10
Required publication; duty to pay use tax
Sec. 10. The department shall publish on the department's web site the information needed to communicate a person's obligation to remit use tax on the exercise of any right or power of ownership over tangible personal property in Indiana for which gross retail tax has not been paid, including purchases using the Internet or a catalog.
As added by P.L.229-2011, SEC.81.



CHAPTER 4. RETAIL TRANSACTIONS OF RETAIL MERCHANT

under this subsection only applies if the charges for the serving or delivery are stated separately from the price of the food and food ingredients when the purchaser pays the charges.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.2-1987, SEC.14; P.L.6-1987, SEC.5; P.L.277-1993(ss), SEC.40; P.L.257-2003, SEC.19; P.L.81-2004, SEC.5.

IC 6-2.5-4-2
Wholesale sales; nonretail transactions
Sec. 2. (a) A person is a retail merchant making a retail transaction when he is making wholesale sales.
(b) For purposes of this section, a person is making wholesale sales when he:
(1) sells tangible personal property, other than capital assets or depreciable property, to a person who purchases the property for the purpose of reselling it without changing its form;
(2) sells tangible personal property to a person who purchases the property for direct consumption as a material in the direct production of other tangible personal property produced by the person in his business of manufacturing, processing, refining, repairing, mining, agriculture, or horticulture;
(3) sells tangible personal property to a person who purchases the property for incorporation as a material or integral part of tangible personal property produced by the person in his business of manufacturing, assembling, constructing, refining, or processing;
(4) sells drugs, medical or dental preparations, or other similar materials to a person who purchases the materials for direct consumption in professional use by a physician, hospital, embalmer, funeral director, or tonsorial parlor;
(5) sells tangible personal property to a person who purchases the property for direct consumption in his business of industrial cleaning; or
(6) sells tangible personal property to a person who purchases the property for direct consumption in the person's business in the direct rendering of public utility service.
(c) Notwithstanding any provision of this article, a person is not making a retail transaction when he:
(1) acquires tangible personal property owned by another person;
(2) provides industrial processing or servicing, including enameling or plating, on the property; and
(3) transfers the property back to the owner to be sold by that owner either in the same form or as a part of other tangible personal property produced by that owner in his business of manufacturing, assembling, constructing, refining, or processing.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.246-1985, SEC.9.
IC 6-2.5-4-3
Water softening and conditioning business
Sec. 3. (a) A person is a retail merchant making a retail transaction when he regularly and occupationally engages in the business of softening and conditioning water.
(b) For purposes of this section, the business of softening and conditioning water includes the exchange of water softening and conditioning tanks in the ordinary course of the business, but does not include the preparatory plumbing and work necessary for the first installation of tanks.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-4-4
Renting or furnishing rooms, lodgings, or other accommodations
Sec. 4. (a) A person is a retail merchant making a retail transaction when the person rents or furnishes rooms, lodgings, or other accommodations, such as booths, display spaces, banquet facilities, and cubicles or spaces used for adult relaxation, massage, modeling, dancing, or other entertainment to another person:
(1) if those rooms, lodgings, or accommodations are rented or furnished for periods of less than thirty (30) days; and
(2) if the rooms, lodgings, and accommodations are located in a hotel, motel, inn, tourist camp, tourist cabin, gymnasium, hall, coliseum, or other place, where rooms, lodgings, or accommodations are regularly furnished for consideration.
(b) Each rental or furnishing by a retail merchant under subsection (a) is a separate unitary transaction regardless of whether consideration is paid to an independent contractor or directly to the retail merchant.
(c) For purposes of this section, "consideration" includes a membership fee charged to a customer.
(d) Notwithstanding subsection (a), a person is not a retail merchant making a retail transaction if:
(1) the person is a promoter that rents a booth or display space to an exhibitor; and
(2) the booth or display space is located in a facility that:
(A) is described in subsection (a)(2); and
(B) is operated by a political subdivision (including a capital improvement board established under IC 36-10-8 or IC 36-10-9) or the state fair commission.
This subsection does not exempt from the state gross retail tax the renting of accommodations by a political subdivision or the state fair commission to a promoter or an exhibitor.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.93-1987, SEC.1; P.L.85-1989, SEC.1; P.L.20-1990, SEC.7.

IC 6-2.5-4-4.5
Repealed
(Repealed by P.L.81-2004, SEC.59.)
IC 6-2.5-4-5
Power subsidiaries of public utilities
Sec. 5. (a) As used in this section, a "power subsidiary" means a corporation which is owned or controlled by one (1) or more public utilities that furnish or sell electrical energy, natural or artificial gas, water, steam, or steam heat and which produces power exclusively for the use of those public utilities.
(b) A power subsidiary or a person engaged as a public utility is a retail merchant making a retail transaction when the subsidiary or person furnishes or sells electrical energy, natural or artificial gas, water, steam, or steam heating service to a person for commercial or domestic consumption.
(c) Notwithstanding subsection (b), a power subsidiary or a person engaged as a public utility is not a retail merchant making a retail transaction in any of the following transactions:
(1) The power subsidiary or person provides, installs, constructs, services, or removes tangible personal property which is used in connection with the furnishing of the services or commodities listed in subsection (b).
(2) The power subsidiary or person sells the services or commodities listed in subsection (b) to another public utility or power subsidiary described in this section or a person described in section 6 of this chapter.
(3) The power subsidiary or person sells the services or commodities listed in subsection (b) to a person for use in manufacturing, mining, production, processing (after December 31, 2012), repairing (after December 31, 2012), refining, recycling (as defined in IC 6-2.5-5-45.8), oil extraction, mineral extraction, irrigation, agriculture, floriculture (after December 31, 2012), arboriculture (after December 31, 2012), or horticulture. However, this exclusion for sales of the services and commodities only applies if the services are consumed as an essential and integral part of an integrated process that produces tangible personal property and those sales are separately metered for the excepted uses listed in this subdivision, or if those sales are not separately metered but are predominately used by the purchaser for the excepted uses listed in this subdivision.
(4) The power subsidiary or person sells the services or commodities listed in subsection (b) and all the following conditions are satisfied:
(A) The services or commodities are sold to a business that after June 30, 2004:
(i) relocates all or part of its operations to a facility; or
(ii) expands all or part of its operations in a facility;
located in a military base (as defined in IC 36-7-30-1(c)), a military base reuse area established under IC 36-7-30, the part of an economic development area established under IC 36-7-14.5-12.5 that is or formerly was a military base (as defined in IC 36-7-30-1(c)), a military base recovery site

designated under IC 6-3.1-11.5, or a qualified military base enhancement area established under IC 36-7-34.
(B) The business uses the services or commodities in the facility described in clause (A) not later than five (5) years after the operations that are relocated to the facility or expanded in the facility commence.
(C) The sales of the services or commodities are separately metered for use by the relocated or expanded operations.
(D) In the case of a business that uses the services or commodities in a qualified military base enhancement area established under IC 36-7-34-4(1), the business must satisfy at least one (1) of the following criteria:
(i) The business is a participant in the technology transfer program conducted by the qualified military base (as defined in IC 36-7-34-3).
(ii) The business is a United States Department of Defense contractor.
(iii) The business and the qualified military base have a mutually beneficial relationship evidenced by a memorandum of understanding between the business and the United States Department of Defense.
(E) In the case of a business that uses the services or commodities in a qualified military base enhancement area established under IC 36-7-34-4(2), the business must satisfy at least one (1) of the following criteria:
(i) The business is a participant in the technology transfer program conducted by the qualified military base (as defined in IC 36-7-34-3).
(ii) The business and the qualified military base have a mutually beneficial relationship evidenced by a memorandum of understanding between the business and the qualified military base (as defined in IC 36-7-34-3).
However, this subdivision does not apply to a business that substantially reduces or ceases its operations at another location in Indiana in order to relocate its operations in an area described in this subdivision, unless the department determines that the business had existing operations in the area described in this subdivision and that the operations relocated to the area are an expansion of the business's operations in the area.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.48-1984, SEC.1; P.L.71-1993, SEC.4; P.L.81-2004, SEC.19; P.L.190-2005, SEC.1; P.L.203-2005, SEC.3; P.L.162-2006, SEC.21; P.L.180-2006, SEC.3; P.L.1-2007, SEC.51; P.L.32-2007, SEC.1; P.L.58-2012, SEC.2; P.L.137-2012, SEC.46.

IC 6-2.5-4-6
Taxation of telecommunication services; aggregation of taxable and nontaxable services on customer bills
Sec. 6. (a) A person is a retail merchant making a retail transaction when the person: (1) furnishes or sells an intrastate telecommunication service; and
(2) receives gross retail income from billings or statements rendered to customers.
(b) Notwithstanding subsection (a), a person is not a retail merchant making a retail transaction when:
(1) the person furnishes or sells telecommunication services to another person described in this section or in section 5 of this chapter;
(2) the person furnishes telecommunications services to another person who is providing prepaid calling services or prepaid wireless calling services in a retail transaction to customers who access the services described in section 13 of this chapter;
(3) the person furnishes intrastate mobile telecommunications service (as defined in IC 6-8.1-15-7) to a customer with a place of primary use that is not located in Indiana (as determined under IC 6-8.1-15); or
(4) the person furnishes or sells value added nonvoice data services in a retail transaction to a customer.
(c) Subject to IC 6-2.5-12 and IC 6-8.1-15, and notwithstanding subsections (a) and (b), if charges for telecommunication services, ancillary services, Internet access, audio services, or video services that are not taxable under this article are aggregated with and not separately stated from charges subject to taxation under this article, the charges for nontaxable telecommunication services, ancillary services, Internet access, audio services, or video services are subject to taxation unless the service provider can reasonably identify the charges not subject to the tax from the service provider's books and records kept in the regular course of business.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.71-1993, SEC.5; P.L.8-1996, SEC.3; P.L.8-1998, SEC.1; P.L.104-2002, SEC.1; P.L.5-2004, SEC.1; P.L.145-2007, SEC.7; P.L.84-2011, SEC.1.

IC 6-2.5-4-7
Repealed
(Repealed by P.L.71-1993, SEC.28.)

IC 6-2.5-4-8
Governmental entities; private or proprietary activities
Sec. 8. An Indiana governmental entity, agency, instrumentality, or political subdivision (including a state college or university) is a retail merchant making a retail transaction when it performs private or proprietary activities that would constitute retail transactions under this article if those activities were performed by a retail merchant. However, this section does not apply to a political subdivision that performs an activity that is related to an annual festival, carnival, fair, or similar event.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.93-1987, SEC.2.
IC 6-2.5-4-9
Sale of property to be added to structures or facilities; exemption
Sec. 9. (a) A person is a retail merchant making a retail transaction when the person sells tangible personal property which:
(1) is to be added to a structure or facility by the purchaser; and
(2) after its addition to the structure or facility, would become a part of the real estate on which the structure or facility is located.
(b) Notwithstanding subsection (a), a transaction described in subsection (a) is not a retail transaction, if the ultimate purchaser or recipient of the property to be added to the structure or facility would be exempt from the state gross retail and use taxes if that purchaser or recipient had directly purchased the property from the supplier for addition to the structure or facility.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-4-10
Rental or leasing of personal property; sale of property rented or leased in course of business; exclusion
Sec. 10. (a) A person, other than a public utility, is a retail merchant making a retail transaction when he rents or leases tangible personal property to another person other than for subrent or sublease.
(b) A person is a retail merchant making a retail transaction when the person sells any tangible personal property which has been rented or leased in the regular course of the person's rental or leasing business.
(c) Notwithstanding subsection (a), a person is not a retail merchant making a retail transaction when the person rents or leases motion picture film, audio tape, or video tape to another person. However, this exclusion only applies if:
(1) the person who pays to rent or lease the film charges admission to those who view the film; or
(2) the person who pays to rent or lease the film or tape broadcasts the film or tape for home viewing or listening.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.257-2003, SEC.20.

IC 6-2.5-4-11
Cable television service; satellite television or radio service
Sec. 11. (a) A person is a retail merchant making a retail transaction when the person furnishes cable television or radio service or satellite television or radio service that terminates in Indiana.
(b) Notwithstanding subsection (a), a person is not a retail merchant making a retail transaction when the person provides, installs, constructs, services, or removes tangible personal property which is used in connection with the furnishing of cable television or radio service or satellite television or radio service.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.81-2004,

SEC.6; P.L.2-2005, SEC.20.

IC 6-2.5-4-12
Auction sales; exceptions
Sec. 12. (a) A person is a retail merchant making a retail transaction when he sells tangible personal property at auction.
(b) Notwithstanding subsection (a), a person is not a retail merchant making a retail transaction when:
(1) he makes isolated or occasional sales of tangible personal property at auction;
(2) the sales occur on the premises of the owner of the tangible personal property; and
(3) the owner of the tangible personal property did not originally acquire that property for resale.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-4-13
Definition of retail merchant making retail transaction
Sec. 13. A person is a retail merchant making a retail transaction when a person sells:
(1) a prepaid calling service or prepaid wireless calling service at retail;
(2) a prepaid calling service authorization number or prepaid wireless calling service authorization number at retail;
(3) the reauthorization of a prepaid calling service or prepaid wireless calling service; or
(4) the reauthorization of a prepaid calling service authorization number or prepaid wireless calling service authorization number.
As added by P.L.8-1998, SEC.2. Amended by P.L.84-2011, SEC.2.

IC 6-2.5-4-14
Notice; proposed public vendors; identification of delinquent taxpayers
Sec. 14. The department of administration and each purchasing agent for a state educational institution shall provide the department with a list of every person who desires to enter into a contract to sell tangible personal property to an agency (as defined in IC 4-13-2-1) or a state educational institution. The department shall notify the department of administration or the purchasing agent of the state educational institution if a person on the list does not have a registered retail merchant certificate or is delinquent in remitting or paying amounts due to the department under this article.
As added by P.L.254-2003, SEC.4. Amended by P.L.2-2007, SEC.118; P.L.211-2007, SEC.11.

IC 6-2.5-4-15
Bundled transactions
Sec. 15. (a) This section applies to retail transactions occurring after December 31, 2007. (b) A person is a retail merchant making a retail transaction when the person sells tangible personal property as part of a bundled transaction.
As added by P.L.153-2006, SEC.4.

IC 6-2.5-4-16
Repealed
(Repealed by P.L.1-2009, SEC.174.)

IC 6-2.5-4-16.2
Aircraft leasing or renting and flight instruction services
Sec. 16.2. (a) This section applies to transactions occurring after June 30, 2008.
(b) A person is a retail merchant making a retail transaction when the person:
(1) leases or rents an aircraft to another person; and
(2) provides flight instruction services to the lessee or renter during the term of the lease or rental.
(c) The amount of the gross retail income attributable to a retail transaction described in subsection (b) is the amount charged by the retail merchant for the lease or rental of the aircraft used in conjunction with the flight instruction services provided to the lessee or renter.
As added by P.L.1-2009, SEC.47.

IC 6-2.5-4-16.4
Specified digital products
Sec. 16.4. (a) As used in this section, "end user" does not include a person who receives by contract a product transferred electronically for further commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing, distribution, redistribution, or exhibition of the product, in whole or in part, to another person or persons.
(b) A person is a retail merchant making a retail transaction when the person:
(1) electronically transfers specified digital products to an end user; and
(2) grants to the end user the right of permanent use of the specified digital products that is not conditioned upon continued payment by the purchaser.
(c) The sale of a digital code that may be used to obtain a product transferred electronically shall be taxed in the same manner as the product transferred electronically. As used in this subsection, a digital code means a method that permits a purchaser to obtain at a later date a product transferred electronically.
As added by P.L.1-2009, SEC.48. Amended by P.L.113-2010, SEC.48.

IC 6-2.5-4-17
Computer software maintenance contracts Sec. 17. A person is a retail merchant making a retail transaction when the person enters into a computer software maintenance contract to provide future updates or upgrades to computer software.
As added by P.L.113-2010, SEC.49.



CHAPTER 5. EXEMPT TRANSACTIONS OF RETAIL MERCHANT

IC 6-2.5-5-1
Animals, feed, seed, and chemicals
Sec. 1. Transactions involving animals, feed, seed, plants, fertilizer, insecticides, fungicides, and other tangible personal property are exempt from the state gross retail tax if:
(1) the person acquiring the property acquires it for his direct use in the direct production of food and food ingredients or commodities for sale or for further use in the production of food and food ingredients or commodities for sale; and
(2) the person acquiring the property is occupationally engaged in the production of food and food ingredients or commodities which he sells for human or animal consumption or uses for further food and food ingredient or commodity production.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.257-2003, SEC.21.

IC 6-2.5-5-2
Agricultural machinery, tools, and equipment
Sec. 2. (a) Transactions involving agricultural machinery, tools, and equipment are exempt from the state gross retail tax if the person acquiring that property acquires it for his direct use in the direct production, extraction, harvesting, or processing of agricultural commodities.
(b) Transactions involving agricultural machinery or equipment are exempt from the state gross retail tax if:
(1) the person acquiring the property acquires it for use in conjunction with the production of food and food ingredients or commodities for sale;
(2) the person acquiring the property is occupationally engaged in the production of food or commodities which he sells for human or animal consumption or uses for further food and food ingredients or commodity production; and
(3) the machinery or equipment is designed for use in gathering, moving, or spreading animal waste.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1981, P.L.80, SEC.1; P.L.257-2003, SEC.22.

IC 6-2.5-5-3
Exemption; acquisition for direct use in direct production Sec. 3. (a) For purposes of this section:
(1) the retreading of tires shall be treated as the processing of tangible personal property; and
(2) commercial printing shall be treated as the production and manufacture of tangible personal property.
(b) Except as provided in subsection (c), transactions involving manufacturing machinery, tools, and equipment are exempt from the state gross retail tax if the person acquiring that property acquires it for direct use in the direct production, manufacture, fabrication, assembly, extraction, mining, processing, refining, or finishing of other tangible personal property.
(c) The exemption provided in subsection (b) does not apply to transactions involving distribution equipment or transmission equipment acquired by a public utility engaged in generating electricity.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.76-1985, SEC.9; P.L.78-1989, SEC.4; P.L.192-2002(ss), SEC.50; P.L.211-2007, SEC.12.

IC 6-2.5-5-4
Property for use in producing machinery, tools, or equipment
Sec. 4. Transactions involving tangible personal property are exempt from the state gross retail tax if the person acquiring the property acquires it for his direct use in the direct production of the machinery, tools, or equipment described in section 2 or 3 of this chapter.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-5-5
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-2.5-5-5.1
Exemption; acquisition for direct consumption in direct production; limit on refund claims
Sec. 5.1. (a) As used in this section, "tangible personal property" includes electrical energy, natural or artificial gas, water, steam, and steam heat.
(b) Transactions involving tangible personal property are exempt from the state gross retail tax if the person acquiring the property acquires it for direct consumption as a material to be consumed in the direct production of other tangible personal property in the person's business of manufacturing, processing, refining, repairing, mining, agriculture, horticulture, floriculture, or arboriculture. This exemption includes transactions involving acquisitions of tangible personal property used in commercial printing.
(c) A refund claim based on the exemption provided by this section for electrical energy, natural or artificial gas, water, steam, and steam heat may not cover transactions that occur more than thirty-six (36) months before the date of the refund claim. As added by Acts 1981, P.L.63, SEC.6. Amended by P.L.23-1986, SEC.2; P.L.78-1989, SEC.5; P.L.192-2002(ss), SEC.51; P.L.172-2011, SEC.50; P.L.137-2012, SEC.47.

IC 6-2.5-5-6
Exemption; acquisition for incorporation into product for sale
Sec. 6. Transactions involving tangible personal property are exempt from the state gross retail tax if the person acquiring the property acquires it for incorporation as a material part of other tangible personal property which the purchaser manufactures, assembles, refines, or processes for sale in his business. This exemption includes transactions involving acquisitions of tangible personal property used in commercial printing.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.78-1989, SEC.6; P.L.192-2002(ss), SEC.52.

IC 6-2.5-5-7
Materials used in construction business, public street, or utility service
Sec. 7. Transactions involving tangible personal property are exempt from the state gross retail tax if:
(1) the person acquiring the property is in the construction business;
(2) the person acquiring the property acquires it for incorporation as a material or integral part of a public street or of a public water, sewage, or other utility service;
(3) the public street or public utility service into which the property is to be incorporated is required under a subdivision plat, approved and accepted by the appropriate Indiana political subdivision; and
(4) the public street or public utility is to be publicly maintained after its completion.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-5-8
"New motor vehicle"; property acquired for resale, rental, or leasing in course of business; aircraft
Sec. 8. (a) As used in this section, "new motor vehicle" has the meaning set forth in IC 9-13-2-111.
(b) Transactions involving tangible personal property other than a new motor vehicle are exempt from the state gross retail tax if the person acquiring the property acquires it for resale, rental, or leasing in the ordinary course of the person's business without changing the form of the property.
(c) The following transactions involving a new motor vehicle are exempt from the state gross retail tax:
(1) A transaction in which a person that has a franchise in effect at the time of the transaction for the vehicle trade name, trade or service mark, or related characteristics acquires a new motor vehicle for resale, rental, or leasing in the ordinary course of the

person's business.
(2) A transaction in which a person that is a franchisee appointed by a manufacturer or converter manufacturer licensed under IC 9-23 acquires a new motor vehicle that has at least one (1) trade name, service mark, or related characteristic as a result of modification or further manufacture by the manufacturer or converter manufacturer for resale, rental, or leasing in the ordinary course of the person's business.
(3) A transaction in which a person acquires a new motor vehicle for rental or leasing in the ordinary course of the person's business.
(d) The rental or leasing of accommodations to a promoter by a political subdivision (including a capital improvement board) or the state fair commission is not exempt from the state gross retail tax, if the rental or leasing of the property by the promoter is exempt under IC 6-2.5-4-4.
(e) This subsection applies only to aircraft acquired after June 30, 2008. Except as provided in subsection (h), a transaction in which a person acquires an aircraft for rental or leasing in the ordinary course of the person's business is not exempt from the state gross retail tax unless the person establishes, under guidelines adopted by the department in the manner provided in IC 4-22-2-37.1 for the adoption of emergency rules, that the annual amount of the gross lease revenue derived from leasing or rental of the aircraft, which may include revenue from related party transactions, is equal to or greater than seven and five-tenths percent (7.5%) of the:
(1) book value of the aircraft, as published in the Vref Aircraft Value Reference guide for the aircraft; or
(2) net acquisition price for the aircraft.
If a person acquires an aircraft below the Vref Aircraft Value Reference guide book value, the person may appeal to the department for a lower lease or rental threshold equal to the actual acquisition price paid if the person demonstrates that the transaction was completed in a commercially reasonable manner based on the aircraft's age, condition, and equipment. The department may request the person to submit to the department supporting documents showing the aircraft is available for general public lease or rental, copies of business and aircraft insurance policies, and other documents that assist the department in determining if an aircraft is exempt from the state gross retail tax.
(f) A person is required to meet the requirements of subsection (e) until the earlier of the date the aircraft has generated sales tax on leases or rental income that is equal to the amount of the original sales tax exemption or the elapse of thirteen (13) years. If the aircraft is sold by the person before meeting the requirements of this section and before the sale the aircraft was exempt from gross retail tax under subsection (e), the sale of the aircraft shall not result in the assessment or collection of gross retail tax for the period from the date of acquisition to the date of sale by the person.
(g) The person is required to remit the gross retail tax on taxable

lease and rental transactions no matter how long the aircraft is used for lease and rental.
(h) This subsection applies only to aircraft acquired after December 31, 2007. A transaction in which a person acquires an aircraft to rent or lease the aircraft to another person for predominant use in public transportation by the other person or by an affiliate of the other person is exempt from the state gross retail tax. The department may not require a person to meet the revenue threshold in subsection (e) with respect to the person's leasing or rental of the aircraft to receive or maintain the exemption. To maintain the exemption provided under this subsection, the department may require the person to submit only annual reports showing that the aircraft is predominantly used to provide public transportation.
(i) The exemptions allowed under subsections (e) and (h) apply regardless of the relationship, if any, between the person or lessor and the lessee or renter of the aircraft.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.93-1987, SEC.3; P.L.20-1990, SEC.8; P.L.27-2003, SEC.1; P.L.211-2007, SEC.13; P.L.224-2007, SEC.53; P.L.182-2009(ss), SEC.176.

IC 6-2.5-5-9
Returnable containers; nonreturnable packaging
Sec. 9. (a) As used in this section, "returnable containers" means containers customarily returned by the buyer of the contents for reuse as containers.
(b) Sales of returnable containers are exempt from the state gross retail tax if the transaction constitutes selling at retail as defined in IC 6-2.5-4-1 and if the returnable containers contain contents.
(c) Sales of returnable containers are exempt from the state gross retail tax if the containers are transferred empty for the purpose of refilling.
(d) Sales of wrapping material and empty containers are exempt from the state gross retail tax if the person acquiring the material or containers acquires them for use as nonreturnable packages for:
(1) selling the contents that the person adds; or
(2) shipping or delivering tangible personal property that:
(A) is owned by another person;
(B) is processed or serviced for the owner; and
(C) will be sold by that owner either in the same form or as a part of other tangible personal property produced by that owner in the owner's business of manufacturing, assembling, constructing, refining, or processing.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.137-2012, SEC.48.

IC 6-2.5-5-10
Electric or steam utilities; production plant or power production expenses
Sec. 10. Transactions involving tangible personal property are exempt from the state gross retail tax, if: (1) the property is classified as production plant or power production expenses, according to the uniform system of accounts which was adopted and prescribed for the utility by the Indiana utility regulatory commission; and
(2) the person acquiring the property is:
(A) a public utility that furnishes or sells electrical energy, steam, or steam heat in a retail transaction described in IC 6-2.5-4-5; or
(B) a power subsidiary (as defined in IC 6-2.5-4-5(a)) that furnishes or sells electrical energy, steam, or steam heat to a public utility described in clause (A).
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.23-1988, SEC.8; P.L.71-1993, SEC.6.

IC 6-2.5-5-11
Gas utilities; production or storage plants and expenses
Sec. 11. Transactions involving tangible personal property are exempt from the state gross retail tax, if:
(1) the property is classified as production plant, storage plant, production expenses, or underground storage expenses according to the uniform system of accounts, which was adopted and prescribed for the utility by the Indiana utility regulatory commission; and
(2) the person acquiring the property is a public utility that furnishes or sells natural or artificial gas in a retail transaction described in IC 6-2.5-4-5.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.23-1988, SEC.9; P.L.71-1993, SEC.7.

IC 6-2.5-5-12
Water utilities; plants and expenses
Sec. 12. Transactions involving tangible personal property are exempt from the state gross retail tax if:
(1) the property is classified as source of supply plant and expenses, the pumping plant and expenses, or water treatment plant and expenses according to the uniform system of accounts which was adopted and prescribed for the utility by the Indiana utility regulatory commission; and
(2) the person acquiring the property is a public utility that furnishes or sells water in a retail transaction described in IC 6-2.5-4-5.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.23-1988, SEC.10; P.L.71-1993, SEC.8; P.L.91-1995, SEC.1; P.L.88-2007, SEC.1.

IC 6-2.5-5-12.5
Wastewater utilities; plants and expenses
Sec. 12.5. (a) As used in this section, "collection plant and expenses" includes the following:
(1) Expenditures for collection plant, which include the

following:
(A) Land and land rights.
(B) Structures and improvements.
(C) Power generation equipment.
(D) Collection sewers and special collecting structures.
(E) Receiving wells.
(F) Pumping equipment.
(G) Transportation equipment.
(H) Other collection plant expenditures.
(2) Expenditures for collection expenses, which include the following:
(A) Operation supervision and engineering.
(B) Purchased power or fuel for power production.
(C) Chemicals.
(D) Materials and supplies.
(E) Maintenance supervision and engineering.
(F) Rental of real property or equipment.
(G) Maintenance of power generation equipment.
(H) Maintenance of structures and improvements.
(I) Maintenance of transportation equipment.
(J) Maintenance of collection plant equipment.
(b) As used in this section, "public utility" means a public utility (as defined in IC 8-1-2-1(a)) or any person that contracts with a municipality to operate, manage, or control any plant or equipment owned by the municipality for the collection, treatment, or processing of wastewater.
(c) As used in this section, "system pumping plant and expenses" includes the following:
(1) Expenditures for pumping plant, which include the following:
(A) Land and land rights.
(B) Structures and improvements.
(C) Boiler plant equipment.
(D) Other power production equipment.
(E) Steam pumping equipment.
(F) Electric pumping equipment.
(G) Diesel pumping equipment.
(H) Hydraulic pumping equipment.
(I) Other pumping equipment.
(2) Expenditures for pumping expenses, which include the following:
(A) Operation supervision and engineering.
(B) Fuel for power production.
(C) Power production labor and expenses.
(D) Fuel or power purchased for pumping.
(E) Pumping labor and expenses.
(F) Miscellaneous expenses.
(G) Rents.
(H) Maintenance supervision and engineering.
(I) Maintenance of power production equipment. (J) Maintenance of pumping equipment.
(d) As used in this section, "treatment and disposal plant and expenses" includes the following:
(1) Expenditures for treatment and disposal plant, which include the following:
(A) Land and land rights.
(B) Structures and improvements.
(C) Power generation equipment.
(D) Pumping equipment.
(E) Flow measuring devices and installations.
(F) Reuse meters and meter installations.
(G) Reuse transmission and distribution systems.
(H) Treatment and disposal equipment.
(I) Sewers and sewer lines.
(J) Transportation equipment.
(2) Expenditures for treatment and disposal expenses, which include the following:
(A) Operation supervision and engineering.
(B) Purchased wastewater treatment.
(C) Sludge removal expenses.
(D) Purchased power or fuel for power production.
(E) Chemicals.
(F) Materials and supplies.
(G) Maintenance supervision and engineering.
(H) Rental of real property or equipment.
(I) Maintenance of power generation equipment.
(J) Maintenance of structures and improvements.
(K) Maintenance of transportation equipment.
(L) Maintenance of treatment and disposal plant equipment.
(e) Transactions involving tangible personal property are exempt from the state gross retail tax if:
(1) the property is classified as collection plant and expenses, treatment and disposal plant and expenses, or system pumping plant and expenses; and
(2) the person acquiring the property is a public utility that collects, treats, or processes wastewater.
As added by P.L.88-2007, SEC.2.

IC 6-2.5-5-13
Intrastate telecommunication services; video, Internet access, or VOIP services; equipment
Sec. 13. Transactions involving tangible personal property are exempt from the state gross retail tax, if:
(1) the property is:
(A) classified as central office equipment, station equipment or apparatus, station connection, wiring, or large private branch exchanges according to the uniform system of accounts which was adopted and prescribed for the utility by the Indiana utility regulatory commission;
(B) mobile telecommunications switching office equipment,

radio or microwave transmitting or receiving equipment, including, without limitation, towers, antennae, and property that perform a function similar to the function performed by any of the property described in clause (A); or
(C) a part of a national, regional, or local headend or similar facility operated by a person furnishing video services, cable radio services, satellite television or radio services, or Internet access services; and
(2) the person acquiring the property:
(A) furnishes or sells intrastate telecommunication service in a retail transaction described in IC 6-2.5-4-6; or
(B) uses the property to furnish:
(i) video services or Internet access services; or
(ii) VOIP services.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.23-1988, SEC.11; P.L.71-1993, SEC.9; P.L.182-2009(ss), SEC.177.

IC 6-2.5-5-14
Public utilities; acquisitions of personal property
Sec. 14. (a) Transactions involving tangible personal property are exempt from the state gross retail tax if the person acquiring the property is:
(1) a municipally owned utility;
(2) a utility owned or operated by a special district; or
(3) a public utility owned or operated by a not-for-profit corporation incorporated under:
(A) the Indiana General Not for Profit Corporation Act (Acts 1935, Chapter 157, as amended), notwithstanding its repeal;
(B) the Indiana Not-for-Profit Corporation Act of 1971 (IC 23-7-1.1), notwithstanding its repeal; or
(C) IC 23-17.
(b) The term "public utility owned or operated by a not-for-profit corporation" does not include those public utilities incorporated under Acts 1935, chapter 157, as amended, and which are owned or operated by local district rural electric membership corporations.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1980, P.L.53, SEC.1; P.L.179-1991, SEC.10.

IC 6-2.5-5-15
Repealed
(Repealed by P.L.81-2004, SEC.60.)

IC 6-2.5-5-15.5
Motor vehicles; intrafamilial title transfers
Sec. 15.5. A transaction involving a motor vehicle is exempt from the state gross retail tax, if:
(1) the transaction consists of changing the motor vehicle title to add or delete an individual; and
(2) the individual being added or deleted is the spouse, child, grandparent, parent, or sibling of an owner. As added by P.L.73-1993, SEC.1.

IC 6-2.5-5-16
State or local government acquisitions
Sec. 16. Transactions involving tangible personal property, public utility commodities, and public utility service are exempt from the state gross retail tax, if the person acquiring the property, commodities, or service:
(1) is the state of Indiana, an agency or instrumentality of the state, a political subdivision of the state, or an agency or instrumentality of a political subdivision of the state, including a county solid waste management district or a joint solid waste management district established under IC 13-21 or IC 13-9.5-2 (before its repeal); and
(2) predominantly uses the property, commodities, or service to perform its governmental functions.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.25-1991, SEC.3; P.L.1-1996, SEC.45.

IC 6-2.5-5-16.5
Repealed
(Repealed by P.L.58-2012, SEC.3.)

IC 6-2.5-5-17
Newspapers
Sec. 17. Sales of newspapers are exempt from the state gross retail tax.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-5-18
Medical equipment, supplies, and devices
Sec. 18. (a) Sales or rentals of durable medical equipment, mobility enhancing equipment, prosthetic devices, artificial limbs, orthopedic devices, dental prosthetic devices, eyeglasses, contact lenses, and other medical supplies and devices are exempt from the state gross retail tax, if the sales or rentals are prescribed by a person licensed to issue the prescription.
(b) Sales of hearing aids are exempt from the state gross retail tax if the hearing aids are fitted or dispensed by a person licensed or registered for that purpose. In addition, sales of hearing aid parts, attachments, or accessories are exempt from the state gross retail tax. For purposes of this subsection, a hearing aid is a device which is worn on the body and which is designed to aid, improve, or correct defective human hearing.
(c) Sales of colostomy bags, ileostomy bags, and the medical equipment, supplies, and devices used in conjunction with those bags are exempt from the state gross retail tax.
(d) Sales of equipment and devices used to administer insulin are exempt from the state gross retail tax.
(e) Sales of equipment and devices used to monitor blood glucose

level, including blood glucose meters and measuring strips, lancets, and other similar diabetic supplies, are exempt from the state gross retail tax, regardless of whether the equipment and devices are prescribed.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.257-2003, SEC.23; P.L.182-2009(ss), SEC.178; P.L.113-2010, SEC.50; P.L.84-2011, SEC.3.

IC 6-2.5-5-19
Drugs; insulin; oxygen; blood or blood plasma
Sec. 19. (a) As used in this section, "legend drug" means a drug as defined in IC 6-2.5-1-17 that is also a legend drug for purposes of IC 16-18-2-199.
(b) As used in this section, "nonlegend drug" means a drug (as defined in IC 6-2.5-1-17) that is not a legend drug.
(c) Sales of legend drugs and sales of nonlegend drugs are exempt from the state gross retail tax if:
(1) a registered pharmacist makes the sale upon the prescription of a practitioner who is licensed to prescribe, dispense, and administer those drugs to human beings or animals in the course of his professional practice; or
(2) the licensed practitioner makes the sales.
(d) Sales of a nonlegend drug are exempt from the state gross retail tax, if:
(1) the nonlegend drug is dispensed upon an original prescription or a drug order (as defined in IC 16-42-19-3); and
(2) the ultimate user of the drug is a person confined to a hospital or health care facility.
(e) Sales of insulin, oxygen, blood, or blood plasma are exempt from the state gross retail tax, if the purchaser purchases the insulin, oxygen, blood, or plasma for medical purposes.
(f) Sales of drugs, insulin, oxygen, blood, and blood plasma are exempt from the state gross retail tax if:
(1) the purchaser is a practitioner licensed to prescribe, dispense, and administer drugs to human beings or animals; and
(2) the purchaser buys the items for:
(A) direct consumption in his practice; or
(B) resale to a patient that the practitioner is treating, in the case of sales of legend or nonlegend drugs.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1981, P.L.81, SEC.1; P.L.19-1994, SEC.4; P.L.257-2003, SEC.24.

IC 6-2.5-5-19.5
Drug samples; blood glucose monitoring devices; packaging and literature
Sec. 19.5. (a) For purposes of this section, "drug sample" means a legend drug (as defined by IC 16-18-2-199) or a drug composed wholly or partly of insulin or an insulin analog that is furnished without charge. For purposes of this section, "blood glucose monitoring device" means blood glucose meters and measuring

strips, lancets, and other similar diabetic supplies furnished without charge.
(b) Transactions involving the following are exempt from the state gross retail tax:
(1) A drug sample, the packaging and literature for a drug sample, a blood glucose monitoring device, and the packaging and literature for a blood glucose monitoring device.
(2) Tangible personal property that will be used as a drug sample or a blood glucose monitoring device or that will be processed, manufactured, or incorporated into:
(A) a drug sample or a blood glucose monitoring device; or
(B) the packaging or literature for a drug sample or a blood glucose monitoring device.
As added by P.L.61-1997, SEC.1. Amended by P.L.182-2009(ss), SEC.179.

IC 6-2.5-5-20
"Food and food ingredients for human consumption"
Sec. 20. (a) Sales of food and food ingredients for human consumption are exempt from the state gross retail tax.
(b) For purposes of this section, the term "food and food ingredients for human consumption" includes the following items if sold without eating utensils provided by the seller:
(1) Food sold by a seller whose proper primary NAICS classification is manufacturing in sector 311, except subsector 3118 (bakeries).
(2) Food sold in an unheated state by weight or volume as a single item.
(3) Bakery items, including bread, rolls, buns, biscuits, bagels, croissants, pastries, donuts, danish, cakes, tortes, pies, tarts, muffins, bars, cookies, and tortillas.
(c) Except as otherwise provided by subsection (b), for purposes of this section, the term "food and food ingredients for human consumption" does not include:
(1) candy;
(2) alcoholic beverages;
(3) soft drinks;
(4) food sold through a vending machine;
(5) food sold in a heated state or heated by the seller;
(6) two (2) or more food ingredients mixed or combined by the seller for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses);
(7) food sold with eating utensils provided by the seller, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food); (8) tobacco; or
(9) dietary supplements.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.86-1989, SEC.1; P.L.257-2003, SEC.25; P.L.195-2005, SEC.2; P.L.113-2010, SEC.51.

IC 6-2.5-5-21
Exemption; sales of food and food ingredients by nonprofit entities to confined or hospitalized persons
Sec. 21. (a) For purposes of this section, "private benefit or gain" does not include reasonable compensation paid to an employee for work or services actually performed.
(b) Sales of food and food ingredients are exempt from the state gross retail tax if:
(1) the seller meets the filing requirements under subsection (d) and is any of the following:
(A) A fraternity, a sorority, or a student cooperative housing organization that is connected with and under the supervision of a postsecondary educational institution if no part of its income is used for the private benefit or gain of any member, trustee, shareholder, employee, or associate.
(B) Any:
(i) institution;
(ii) trust;
(iii) group;
(iv) united fund;
(v) affiliated agency of a united fund;
(vi) nonprofit corporation;
(vii) cemetery association; or
(viii) organization;
that is organized and operated exclusively for religious, charitable, scientific, literary, educational, or civic purposes if no part of its income is used for the private benefit or gain of any member, trustee, shareholder, employee, or associate.
(C) A group, an organization, or a nonprofit corporation that is organized and operated for fraternal or social purposes, or as a business league or association, and not for the private benefit or gain of any member, trustee, shareholder, employee, or associate.
(D) A:
(i) hospital licensed by the state department of health;
(ii) shared hospital services organization exempt from federal income taxation by Section 501(c)(3) or 501(e) of the Internal Revenue Code;
(iii) labor union;
(iv) church;
(v) monastery;
(vi) convent;
(vii) school that is a part of the Indiana public school system; (viii) parochial school regularly maintained by a recognized religious denomination; or
(ix) trust created for the purpose of paying pensions to members of a particular profession or business who created the trust for the purpose of paying pensions to each other;
if the taxpayer is not organized or operated for private profit or gain;
(2) the purchaser is a person confined to his home because of age, sickness, or infirmity;
(3) the seller delivers the food and food ingredients to the purchaser; and
(4) the delivery is prescribed as medically necessary by a physician licensed to practice medicine in Indiana.
(c) Sales of food and food ingredients are exempt from the state gross retail tax if the seller is an organization described in subsection (b)(1), and the purchaser is a patient in a hospital operated by the seller.
(d) To obtain the exemption provided by this section, a taxpayer must file an application for exemption with the department:
(1) before January 1, 2003, under IC 6-2.1-3-19 (repealed); or
(2) not later than one hundred twenty (120) days after the taxpayer's formation.
In addition, the taxpayer must file an annual report with the department on or before the fifteenth day of the fifth month following the close of each taxable year. If a taxpayer fails to file the report, the department shall notify the taxpayer of the failure. If within sixty (60) days after receiving such notice the taxpayer does not provide the report, the taxpayer's exemption shall be canceled. However, the department may reinstate the taxpayer's exemption if the taxpayer shows by petition that the failure was due to excusable neglect.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1981, P.L.77, SEC.2; P.L.192-2002(ss), SEC.53; P.L.257-2003, SEC.26; P.L.2-2007, SEC.119.

IC 6-2.5-5-21.5
Medically necessary food
Sec. 21.5. Sales of food and food ingredients prescribed as medically necessary by a physician licensed to practice medicine in Indiana are exempt from the state gross retail tax if:
(1) a registered pharmacist makes the sale upon the prescription of a practitioner who is licensed to practice medicine in Indiana; or
(2) the licensed practitioner makes the sale of the food and food ingredients described in this section.
As added by P.L.19-1994, SEC.5. Amended by P.L.257-2003, SEC.27.

IC 6-2.5-5-22 Exemption; sales of meals; schools; fraternities; sororities; student cooperatives
Sec. 22. (a) Sales of school meals are exempt from the state gross retail tax if:
(1) the seller is a school containing students in any grade, one (1) through twelve (12);
(2) the purchaser is one (1) of those students or a school employee; and
(3) the school furnishes the food and food ingredients on its premises.
(b) Sales of food and food ingredients by not-for-profit colleges or universities are exempt from the state gross retail tax, if the purchaser is a student at the college or university.
(c) Sales of meals after December 31, 1976, by a fraternity, sorority, or student cooperative housing organization described in section 21(b)(1)(A) of this chapter are exempt from the state gross retail tax, if the purchaser:
(1) is a member of the fraternity, sorority, or student cooperative housing organization; and
(2) is enrolled in the college, university, or educational institution with which the fraternity, sorority, or student cooperative housing organization is connected and by which it is supervised.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1980, P.L.49, SEC.2; Acts 1981, P.L.77, SEC.3; P.L.192-2002(ss), SEC.54; P.L.257-2003, SEC.28.

IC 6-2.5-5-23
School building materials
Sec. 23. Transactions involving tangible personal property are exempt from the state gross retail tax, if the person acquiring the property acquires it for incorporation into a school building which is being constructed by a lessor corporation in accordance with a lease executed under IC 20-47-2 or IC 20-47-3.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.2-2006, SEC.67.

IC 6-2.5-5-24
Exemption; sales to United States government; commercial printing; receipt or collection of taxes; earnings on United States bonds; transactions with another state or foreign country
Sec. 24. (a) Transactions are exempt from the state gross retail tax to the extent that the gross retail income from those transactions is derived from gross receipts that are:
(1) derived from sales to the United States government, to the extent the state is prohibited by the Constitution of the United States from taxing that gross income;
(2) derived from commercial printing that results in printed materials, excluding the business of photocopying, that are shipped, mailed, or delivered outside Indiana; (3) United States or Indiana taxes received or collected as a collecting agent explicitly designated as a collecting agent for a tax by statute for the state or the United States;
(4) collections by a retail merchant of a retailer's excise tax imposed by the United States if:
(A) the tax is imposed solely on the sale at retail of tangible personal property;
(B) the tax is remitted to the appropriate taxing authority; and
(C) the retail merchant collects the tax separately as an addition to the price of the property sold;
(5) collections of a manufacturer's excise tax imposed by the United States on motor vehicles, motor vehicle bodies and chassis, parts and accessories for motor vehicles, tires, tubes for tires, or tread rubber and laminated tires, if the excise tax is separately stated by the collecting taxpayer as either an addition to or an inclusion in the price of the property sold; or
(6) amounts represented by an encumbrance of any kind on tangible personal property received by a retail merchant in reciprocal exchange for tangible personal property of like kind.
(b) Transactions are exempt from the state gross retail tax to the extent that the gross retail income from those transactions is derived from gross receipts that are:
(1) interest or other earnings paid on bonds or other securities issued by the United States, to the extent the Constitution of the United States prohibits the taxation of that gross income; or
(2) derived from business conducted in commerce between the state and either another state or a foreign country, to the extent the state is prohibited from taxing that gross income by the Constitution of the United States.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1981, P.L.77, SEC.4; P.L.78-1989, SEC.7; P.L.192-2002(ss), SEC.55.

IC 6-2.5-5-25
Exemption; acquisition for fund raising by nonprofit entity
Sec. 25. (a) Transactions involving tangible personal property or service are exempt from the state gross retail tax, if the person acquiring the property or service:
(1) is an organization described in section 21(b)(1) of this chapter;
(2) primarily uses the property or service to carry on or to raise money to carry on its not-for-profit purpose; and
(3) is not an organization operated predominantly for social purposes.
(b) Transactions occurring after December 31, 1976, and involving tangible personal property or service are exempt from the state gross retail tax, if the person acquiring the property or service:
(1) is a fraternity, sorority, or student cooperative housing organization described in section 21(b)(1)(A) of this chapter; and (2) uses the property or service to carry on its ordinary and usual activities and operations as a fraternity, sorority, or student cooperative housing organization.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1980, P.L.49, SEC.3; Acts 1981, P.L.77, SEC.5; P.L.192-2002(ss), SEC.56.

IC 6-2.5-5-26
Exemption; nonprofit entities; sales for less than 30 days each year; sale for educational, cultural, or religious purpose; sale for professional or workforce education improvement purposes
Sec. 26. (a) Sales of tangible personal property are exempt from the state gross retail tax, if:
(1) the seller is an organization that is described in section 21(b)(1) of this chapter;
(2) the organization makes the sale to make money to carry on a not-for-profit purpose; and
(3) the organization does not make those sales during more than thirty (30) days in a calendar year.
(b) Sales of tangible personal property are exempt from the state gross retail tax, if:
(1) the seller is an organization described in section 21(b)(1) of this chapter;
(2) the seller is not operated predominantly for social purposes;
(3) the property sold is designed and intended primarily either for the organization's educational, cultural, or religious purposes, or for improvement of the work skills or professional qualifications of the organization's members; and
(4) the property sold is not designed or intended primarily for use in carrying on a private or proprietary business.
(c) The exemption provided by this section does not apply to an accredited college or university's sales of books, stationery, haberdashery, supplies, or other property.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1981, P.L.77, SEC.6; P.L.192-2002(ss), SEC.57.

IC 6-2.5-5-27
Public transportation; acquisitions
Sec. 27. Transactions involving tangible personal property and services are exempt from the state gross retail tax, if the person acquiring the property or service directly uses or consumes it in providing public transportation for persons or property.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-5-27.5
Rolling stock
Sec. 27.5. (a) For purposes of this section, "rolling stock" means rail transportation equipment, including locomotives, box cars, flatbed cars, hopper cars, tank cars, and freight cars of any type or class.
(b) Transactions involving the following tangible personal

property are exempt from the gross retail tax:
(1) Rolling stock that is purchased or leased by a person.
(2) All spare, replacement, and rebuilding parts or accessories, components, materials, or supplies, including lubricants and fuels, for rolling stock described in subdivision (1).
As added by P.L.61-1997, SEC.2.

IC 6-2.5-5-28
Repealed
(Repealed by P.L.11-1984, SEC.4.)

IC 6-2.5-5-29
Manufactured homes; industrialized residential structures
Sec. 29. (a) As used in this section:
"Manufactured home" means a manufactured home as that term is defined in 42 U.S.C. 5402(6) as that statute was adopted and in effect on January 1, 1988.
"Industrialized residential structure" means a structure that is both an industrialized building system (as defined in IC 22-12-1-14) and a one (1) or two (2) family private residence.
(b) Sales of manufactured homes or industrialized residential structures are exempt from the state gross retail tax to the extent that the gross retail income from the sales is not attributable to the cost of materials used in manufacturing the manufactured home or industrialized residential structure.
(c) For purposes of this section, the part of the gross retail income not attributable to the cost of materials used in manufacturing a manufactured home or an industrialized residential structure is thirty-five percent (35%) of the gross retail income derived from the sale of the manufactured home or industrialized residential structure.
(d) The gross retail income derived from the sale of a preowned manufactured home is exempt from the state gross retail tax.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.245-1987, SEC.7; P.L.86-1989, SEC.2.

IC 6-2.5-5-30
Environmental quality compliance; manufacturing, mining, agriculture, or recycling
Sec. 30. (a) Sales of tangible personal property are exempt from the state gross retail tax if:
(1) the property constitutes, is incorporated into, or is consumed in the operation of, a device, facility, or structure predominantly used and acquired for the purpose of complying with any state, local, or federal environmental quality statutes, regulations, or standards; and
(2) the person acquiring the property is engaged in the business of manufacturing, processing, refining, mining, recycling (as defined in section 45.8 of this chapter), or agriculture.
(b) The portion of the sales price of tangible personal property which is exempt from state gross retail and use taxes under this

section equals the product of:
(1) the total sales price; multiplied by
(2) one hundred percent (100%).
As added by Acts 1980, P.L.53, SEC.2. Amended by P.L.28-1997, SEC.9; P.L.42-2011, SEC.13; P.L.137-2012, SEC.49.

IC 6-2.5-5-31
Free distribution newspaper; related transactions
Sec. 31. (a) As used in this section, "free distribution newspaper" means any community newspaper, shopping paper, shoppers' consumer paper, pennysaver, shopping guide, town crier, dollar stretcher, or other similar publication which:
(1) is distributed to the public on a community-wide basis, free of charge;
(2) is published at stated intervals of at least once a month;
(3) has continuity as to title and general nature of content from issue to issue;
(4) does not constitute a book, either singly or when successive issues are put together;
(5) contains advertisements from numerous unrelated advertisers in each issue;
(6) contains news of general or community interest, community notices, or editorial commentary by different authors, in each issue; and
(7) is not owned by, or under the control of, the owners or lessees of a shopping center, a merchant's association, or a business that sells property or services (other than advertising) whose advertisements for their sales of property or services constitute the predominant advertising in the publication.
(b) The term "free distribution newspaper" does not include mail order catalogs or other catalogs, advertising fliers, travel brochures, house organs, theater programs, telephone directories, restaurant guides, shopping center advertising sheets, and similar publications.
(c) Transactions involving manufacturing machinery, tools and equipment, and other tangible personal property are exempt from the state gross retail tax if the person acquiring that property acquires it for his direct use, or for his direct consumption as a material to be consumed, in the direct production or publication of a free distribution newspaper, or for incorporation as a material part of a free distribution newspaper published by that person.
(d) Transactions involving a sale of a free distribution newspaper, or of printing services performed in publishing a free distribution newspaper, are exempt from the state gross retail tax if the purchaser is the publisher of the free distribution newspaper.
As added by Acts 1981, P.L.80, SEC.2.

IC 6-2.5-5-33
Tangible personal property purchased with food stamps
Sec. 33. Sales of tangible personal property purchased with food stamps are exempt from the state gross retail tax. As added by P.L.69-1986, SEC.1.

IC 6-2.5-5-34
Sale of lottery tickets; gross retail tax
Sec. 34. Sales of lottery tickets authorized by IC 4-30 are exempt from the state gross retail tax.
As added by P.L.341-1989(ss), SEC.8.

IC 6-2.5-5-35
Tangible personal property transactions
Sec. 35. (a) Except as provided in subsection (b), transactions involving tangible personal property are exempt from the state gross retail tax if:
(1) the:
(A) person acquires the property to facilitate the service or consumption of food and food ingredients that is not exempted from the state gross retail tax under section 20 of this chapter; and
(B) property is:
(i) used, consumed, or removed in the service or consumption of the food and food ingredients; and
(ii) made unusable for further service or consumption of food and food ingredients after the property's first use for service or consumption of food and food ingredients; or
(2) the:
(A) person acquiring the property is engaged in the business of renting or furnishing rooms, lodgings, or accommodations in a commercial hotel, motel, inn, tourist camp, or tourist cabin; and
(B) property acquired is:
(i) used up, removed, or otherwise consumed during the occupation of the rooms, lodgings, or accommodations by a guest; or
(ii) rendered nonreusable by the property's first use by a guest during the occupation of the rooms, lodgings, or accommodations.
(b) The exemption provided by subsection (a) does not apply to transactions involving electricity, water, gas, or steam.
As added by P.L.43-1992, SEC.8. Amended by P.L.257-2003, SEC.29; P.L.211-2007, SEC.14.

IC 6-2.5-5-36
Commercial printing contracts
Sec. 36. Transactions involving tangible personal property acquired by a person that has contracted with a commercial printer for printing are exempt from the state gross retail tax, if the property is acquired for use at the commercial printer's premises and the commercial printer could have acquired the property exempt from the state gross retail tax and use tax.
As added by P.L.70-1993, SEC.3.
IC 6-2.5-5-37
Professional motor racing vehicle parts exemption; two-seater Indy car exemption; tires and accessories excluded
Sec. 37. (a) Transactions involving tangible personal property are exempt from the state gross retail tax, if the tangible personal property:
(1) is leased, owned, or operated by a professional racing team; and
(2) comprises any part of a professional motor racing vehicle, excluding tires and accessories.
(b) Transactions involving tangible personal property are exempt from the state gross retail tax, if the tangible personal property:
(1) is leased, owned, or operated by a company that is engaged in offering a competitive racing experience during a competitive racing event; and
(2) comprises any part of a two-seater Indianapolis 500 style race car, excluding tires and accessories.
As added by P.L.19-1994, SEC.6. Amended by P.L.193-2005, SEC.9; P.L.153-2012, SEC.2.

IC 6-2.5-5-38
Repealed
(Repealed by P.L.253-1997(ss), SEC.36.)

IC 6-2.5-5-38.1
Qualified computer equipment sales
Sec. 38.1. (a) As used in this section, "service center" has the meaning set forth in IC 6-3.1-15-3.
(b) As used in this section, "school" means a public or private elementary or secondary school containing students in any grade from grade 1 through grade 12.
(c) As used in this chapter, "qualified computer equipment" has the meaning set forth in IC 6-3.1-15-2.
(d) Sales of qualified computer equipment are exempt from the state gross retail tax, if:
(1) the seller is a service center or school;
(2) the purchaser is a parent or guardian of a student who is enrolled in a school; and
(3) the qualified computer equipment is sold to the parent or guardian under IC 6-3.1-15-12.
As added by P.L.253-1997(ss), SEC.37.

IC 6-2.5-5-38.2
Vehicle lease transactions
Sec. 38.2. The value of an owned vehicle is exempt from the Indiana gross retail tax in a vehicle lease transaction if the owned vehicle is exchanged for a like kind vehicle.
As added by P.L.253-1997(ss), SEC.38.

IC 6-2.5-5-39 Cargo trailers and recreational vehicles registered for use outside Indiana
Sec. 39. (a) As used in this section, "cargo trailer" means a vehicle:
(1) without motive power;
(2) designed for carrying property;
(3) designed for being drawn by a motor vehicle; and
(4) having a gross vehicle weight rating of at least two thousand two hundred (2,200) pounds.
(b) As used in this section, "recreational vehicle" means a vehicle with or without motive power equipped exclusively for living quarters for persons traveling upon the highways. The term includes a travel trailer, a motor home, a truck camper with a floor and facilities enabling it to be used as a dwelling, and a fifth wheel trailer.
(c) A transaction involving a cargo trailer or a recreational vehicle is exempt from the state gross retail tax if:
(1) the purchaser is a nonresident;
(2) upon receiving delivery of the cargo trailer or recreational vehicle, the person transports it within thirty (30) days to a destination outside Indiana;
(3) the cargo trailer or recreational vehicle will be titled or registered for use in another state or country;
(4) the cargo trailer or recreational vehicle will not be titled or registered for use in Indiana; and
(5) the cargo trailer or recreational vehicle will be titled or registered in a state or country that provides an exemption from sales, use, or similar taxes imposed on a cargo trailer or recreational vehicle that is purchased in that state or country by an Indiana resident and will be titled or registered in Indiana.
A transaction involving a cargo trailer or recreational vehicle that does not meet the requirements of subdivision (5) is not exempt from the state gross retail tax.
(d) A purchaser must claim an exemption under this section by submitting to the retail merchant an affidavit stating the purchaser's intent to:
(1) transport the cargo trailer or recreational vehicle to a destination outside Indiana within thirty (30) days after delivery; and
(2) title or register the cargo trailer or recreational vehicle for use in another state or country.
The department shall prescribe the form of the affidavit, which must include an affirmation by the purchaser under the penalties for perjury that the information contained in the affidavit is true. The affidavit must identify the state or country in which the cargo trailer or recreational vehicle will be titled or registered.
(e) The department shall provide the information necessary to determine a purchaser's eligibility for an exemption claimed under this section to retail merchants in the business of selling cargo trailers or recreational vehicles. As added by P.L.195-2005, SEC.3. Amended by P.L.92-2006, SEC.1; P.L.211-2007, SEC.15.

IC 6-2.5-5-40
Research and development equipment
Sec. 40. (a) As used in this chapter, "research and development activities" does not include any of the following:
(1) Efficiency surveys.
(2) Management studies.
(3) Consumer surveys.
(4) Economic surveys.
(5) Advertising or promotions.
(6) Research in connection with literary, historical, or similar projects.
(7) Testing for purposes of quality control.
(b) As used in this section, "research and development equipment" means tangible personal property that:
(1) consists of or is a combination of:
(A) laboratory equipment;
(B) computers;
(C) computer software;
(D) telecommunications equipment; or
(E) testing equipment;
(2) has not previously been used in Indiana for any purpose; and
(3) is acquired by the purchaser for the purpose of research and development activities devoted directly to experimental or laboratory research and development for:
(A) new products;
(B) new uses of existing products; or
(C) improving or testing existing products.
(c) A retail transaction:
(1) involving research and development equipment; and
(2) occurring after June 30, 2007;
is exempt from the state gross retail tax.
As added by P.L.193-2005, SEC.10.

IC 6-2.5-5-41
Repealed
(Repealed by P.L.182-2009(ss), SEC.462.)

IC 6-2.5-5-42
Aircraft titled, registered, or based outside Indiana
Sec. 42. (a) A transaction involving an aircraft, including completion work (as defined in IC 6-2.5-3-2(f)), is exempt from the state gross retail tax if:
(1) the purchaser is a nonresident;
(2) the purchaser transports the aircraft to a destination outside Indiana within thirty (30) days after:
(A) accepting delivery of the aircraft;
(B) a repair, refurbishment, or remanufacture of the aircraft

is completed, if the aircraft remains in Indiana after the purchaser accepts delivery for the purpose of accomplishing the repair, refurbishment, or remanufacture of the aircraft; or
(C) accepting delivery (as defined in IC 6-2.5-3-2(f)) of the aircraft following completion work or a prepurchase evaluation (as defined in IC 6-2.5-3-2(f));
(3) the aircraft is or will be:
(A) titled or registered in another state or country; or
(B) based (as defined in IC 6-6-6.5-1(m)) in that state or country, if a state or country does not require a title or registration for aircraft; and
(4) the aircraft will not be titled or registered in Indiana.
(b) A purchaser must claim an exemption under subsection (a) by submitting to the seller an affidavit affirming the elements required by subsection (a). In addition, the affidavit must identify the state or country in which the aircraft is or will be titled, registered, or based.
(c) Within sixty (60) days after:
(1) a purchaser who claims an exemption under this section accepts delivery of the aircraft; or
(2) a repair, refurbishment, or remanufacture of the aircraft subject to an exemption under this section is completed, if the aircraft remains in Indiana after the purchaser accepts delivery for the purpose of accomplishing the repair, refurbishment, or remanufacture of the aircraft;
the purchaser shall provide the seller with a copy of the purchaser's title or registration of the aircraft outside Indiana. If the state or country in which the aircraft is based does not require the aircraft to be titled or registered, the purchaser shall provide the seller with a copy of the aircraft registration application for the aircraft as filed with the Federal Aviation Administration.
(d) The department shall prescribe the form of the affidavit required by subsection (b).
(e) The amendments made to this section by the act enacted in 2012 shall be interpreted to specify and not to change the general assembly's intent with respect to this section.
As added by P.L.211-2007, SEC.16. Amended by P.L.153-2012, SEC.3.

IC 6-2.5-5-43
Type II gambling games
Sec. 43. Sales of type II gambling games authorized by IC 4-36 are exempt from the state gross retail tax.
As added by P.L.95-2008, SEC.14.

IC 6-2.5-5-44
Sales to city or town for municipal golf course
Sec. 44. Transactions involving tangible personal property are exempt from the state gross retail tax if the property is acquired by a city or town for use in the operation of a municipal golf course.
As added by P.L.113-2010, SEC.52.
IC 6-2.5-5-45
Gross retail and use tax exemption; cigarette and tobacco tax meter machines
Sec. 45. Transactions involving tangible personal property (including excise tax meter machines and related accessories, such as re-packers, cutters, and supplies) are exempt from the state gross retail tax if the property is acquired:
(1) by a person that is required to affix excise tax stamps under IC 6-7; and
(2) for the exclusive purpose of complying with IC 6-7.
As added by P.L.153-2012, SEC.4; P.L.155-2012, SEC.1.

IC 6-2.5-5-45.8
Recycling and recycling materials
Sec. 45.8. (a) For purposes of this section, IC 6-2.5-4-5, and section 30 of this chapter, the following definitions apply:
(1) "Recycling" means the processing of recycling materials and other tangible personal property into a product for sale if the product is predominantly composed of recycling materials. The term does not include the following:
(A) The demolition of improvements to real estate.
(B) The processing of tangible personal property primarily for disposal in a licensed solid waste disposal facility rather than for sale.
(C) The collection of recycling materials by licensed motor vehicles.
(2) "Recycling materials" means tangible personal property, including metal, paper, glass, plastic, textile, or rubber, that:
(A) is considered "scrap" by industry standards or has no more than scrap value;
(B) is a byproduct of another person's manufacturing or production process;
(C) was previously manufactured or incorporated into a product;
(D) would otherwise reasonably be expected to be destined for disposal in a licensed solid waste disposal facility; or
(E) has been removed or diverted from the solid waste stream for sale, use, or reuse as raw materials, regardless of whether or not the materials require subsequent processing or separation from each other.
(3) "Processing of recycling materials" means:
(A) the activities involved in collecting or otherwise receiving recycling materials and other tangible personal property; and
(B) creating a product for sale by changing the original form, use, or composition of the property (whether manually, mechanically, chemically, or otherwise) through weighing, sorting, grading, separating, shredding, crushing, compacting, breaking, cutting, baling, shearing, torching, wire-stripping, or other means. (b) Transactions involving machinery, tools, and equipment are exempt from the state gross retail tax if:
(1) the person acquiring that property acquires it for direct use in the direct processing of recycling materials; and
(2) the person acquiring that property is occupationally engaged in recycling.
(c) Transactions involving recycling materials and other tangible personal property to be consumed in the processing of recycling materials or to become a part of the product produced by the processing of recycling materials are exempt from the state gross retail tax if:
(1) the person acquiring that property acquires it for direct use in the direct processing of recycling materials; and
(2) the person acquiring that property is occupationally engaged in recycling.
As added by P.L.137-2012, SEC.50.

IC 6-2.5-5-46
Gross retail and use tax exemption; foreign aircraft materials, parts, equipment, and engines
Sec. 46. (a) For purposes of this section, "aircraft" refers to an aircraft with a country of registration that is outside the United States and is:
(1) certified by the Federal Aviation Administration as having a minimum landing weight of at least five thousand (5,000) pounds; or
(2) equipped with a turboprop or turbojet power plant.
(b) Transactions involving tangible personal property (including materials, parts, equipment, and engines) are exempt from the state gross retail tax, if the property is:
(1) used;
(2) consumed; or
(3) installed;
in furtherance of, or in, the repair, maintenance, refurbishment, remodeling, or remanufacturing of an aircraft or an avionics systems of an aircraft.
(c) The exemption provided by this section applies to a transaction only if the retail merchant, at the time of the transaction, possesses a valid repair station certificate issued by the Federal Aviation Administration under 14 CFR 145 et seq. or other applicable law or regulation.
As added by P.L.153-2012, SEC.5.



CHAPTER 6. RETURNS, REMITTANCES, AND REFUNDS

IC 6-2.5-6-1 Version a
Returns; reporting period; electronic funds transfer
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 1. (a) Except as otherwise provided in this section, each person liable for collecting the state gross retail or use tax shall file a return for each calendar month and pay the state gross retail and use taxes that the person collects during that month. A person shall file the person's return for a particular month with the department and make the person's tax payment for that month to the department not more than thirty (30) days after the end of that month, if that person's average monthly liability for collections of state gross retail and use taxes under this section as determined by the department for the preceding calendar year did not exceed one thousand dollars ($1,000). If a person's average monthly liability for collections of state gross retail and use taxes under this section as determined by the department for the preceding calendar year exceeded one thousand dollars ($1,000), that person shall file the person's return for a particular month and make the person's tax payment for that month to the department not more than twenty (20) days after the end of that month.
(b) If a person files a combined sales and withholding tax report and either this section or IC 6-3-4-8.1 requires sales or withholding tax reports to be filed and remittances to be made within twenty (20) days after the end of each month, then the person shall file the combined report and remit the sales and withholding taxes due within twenty (20) days after the end of each month.
(c) Instead of the twelve (12) monthly reporting periods required by subsection (a), the department may permit a person to divide a year into a different number of reporting periods. The return and payment for each reporting period is due not more than twenty (20) days after the end of the period.
(d) Instead of the reporting periods required under subsection (a), the department may permit a retail merchant to report and pay the merchant's state gross retail and use taxes for a period covering a calendar year, if the retail merchant's state gross retail and use tax liability in the previous calendar year does not exceed one thousand dollars ($1,000). A retail merchant using a reporting period allowed under this subsection must file the merchant's return and pay the merchant's tax for a reporting period not later than the last day of the

month immediately following the close of that reporting period.
(e) If a retail merchant reports the merchant's adjusted gross income tax, or the tax the merchant pays in place of the adjusted gross income tax, over a fiscal year not corresponding to the calendar year, the merchant may, without prior departmental approval, report and pay the merchant's state gross retail and use taxes over the merchant's fiscal year that corresponds to the calendar year the merchant is permitted to use under subsection (d). However, the department may, at any time, require the retail merchant to stop using the fiscal reporting period.
(f) If a retail merchant files a combined sales and withholding tax report, the reporting period for the combined report is the shortest period required under:
(1) this section;
(2) IC 6-3-4-8; or
(3) IC 6-3-4-8.1.
(g) If the department determines that a person's:
(1) estimated monthly gross retail and use tax liability for the current year; or
(2) average monthly gross retail and use tax liability for the preceding year;
exceeds five thousand dollars ($5,000), the person shall pay the monthly gross retail and use taxes due by electronic funds transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the tax is due.
(h) A person that registers as a retail merchant after December 31, 2009, shall report and remit state gross retail and use taxes through the department's online tax filing program. This subsection does not apply to a retail merchant that was a registered retail merchant before January 1, 2010, but adds an additional place of business in accordance with IC 6-2.5-8-1(e) after December 31, 2009.
(i) A person:
(1) who has voluntarily registered as a seller under the Streamlined Sales and Use Tax Agreement;
(2) who is not a Model 1, Model 2, or Model 3 seller (as defined in the Streamlined Sales and Use Tax Agreement); and
(3) whose liability for collections of state gross retail and use taxes under this section for the preceding calendar year as determined by the department does not exceed one thousand dollars ($1,000);
is not required to file a monthly gross retail and use tax return.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1982, P.L.49, SEC.1; P.L.70-1986, SEC.1; P.L.92-1987, SEC.2; P.L.63-1988, SEC.3; P.L.28-1997, SEC.11; P.L.185-2001, SEC.2; P.L.177-2002, SEC.10; P.L.192-2002(ss), SEC.58; P.L.153-2006, SEC.5; P.L.211-2007, SEC.17; P.L.131-2008, SEC.10; P.L.182-2009(ss), SEC.180.
IC 6-2.5-6-1 Version b
Returns; reporting period; electronic funds transfer
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. (a) Except as otherwise provided in this section, each person liable for collecting the state gross retail or use tax shall file a return for each calendar month and pay the state gross retail and use taxes that the person collects during that month. A person shall file the person's return for a particular month with the department and make the person's tax payment for that month to the department not more than thirty (30) days after the end of that month, if that person's average monthly liability for collections of state gross retail and use taxes under this section as determined by the department for the preceding calendar year did not exceed one thousand dollars ($1,000). If a person's average monthly liability for collections of state gross retail and use taxes under this section as determined by the department for the preceding calendar year exceeded one thousand dollars ($1,000), that person shall file the person's return for a particular month and make the person's tax payment for that month to the department not more than twenty (20) days after the end of that month.
(b) Instead of the twelve (12) monthly reporting periods required by subsection (a), the department may permit a person to divide a year into a different number of reporting periods. The return and payment for each reporting period is due not more than twenty (20) days after the end of the period.
(c) Instead of the reporting periods required under subsection (a), the department may permit a retail merchant to report and pay the merchant's state gross retail and use taxes for a period covering a calendar year, if the retail merchant's state gross retail and use tax liability in the previous calendar year does not exceed one thousand dollars ($1,000). A retail merchant using a reporting period allowed under this subsection must file the merchant's return and pay the merchant's tax for a reporting period not later than the last day of the month immediately following the close of that reporting period.
(d) If a retail merchant reports the merchant's adjusted gross income tax, or the tax the merchant pays in place of the adjusted gross income tax, over a fiscal year not corresponding to the calendar year, the merchant may, without prior departmental approval, report and pay the merchant's state gross retail and use taxes over the merchant's fiscal year that corresponds to the calendar year the merchant is permitted to use under subsection (c). However, the department may, at any time, require the retail merchant to stop using the fiscal reporting period.
(e) If the department determines that a person's:
(1) estimated monthly gross retail and use tax liability for the current year; or
(2) average monthly gross retail and use tax liability for the preceding year;
exceeds five thousand dollars ($5,000), the person shall pay the

monthly gross retail and use taxes due by electronic funds transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the tax is due.
(f) A retail merchant shall report and remit state gross retail and use taxes through the department's online tax filing program.
(g) A person:
(1) who has voluntarily registered as a seller under the Streamlined Sales and Use Tax Agreement;
(2) who is not a Model 1, Model 2, or Model 3 seller (as defined in the Streamlined Sales and Use Tax Agreement); and
(3) whose liability for collections of state gross retail and use taxes under this section for the preceding calendar year as determined by the department does not exceed one thousand dollars ($1,000);
is not required to file a monthly gross retail and use tax return.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1982, P.L.49, SEC.1; P.L.70-1986, SEC.1; P.L.92-1987, SEC.2; P.L.63-1988, SEC.3; P.L.28-1997, SEC.11; P.L.185-2001, SEC.2; P.L.177-2002, SEC.10; P.L.192-2002(ss), SEC.58; P.L.153-2006, SEC.5; P.L.211-2007, SEC.17; P.L.131-2008, SEC.10; P.L.182-2009(ss), SEC.180; P.L.137-2012, SEC.51.

IC 6-2.5-6-2
Accounting for tax receipts; option to use accrual basis
Sec. 2. A retail merchant may, without prior departmental approval, report and pay his state gross retail and use taxes on an accrual basis, if he uses the accrual basis to pay and report the adjusted gross income tax or the tax imposed on him in place of the adjusted gross income tax. The department may, at any time, require the retail merchant to stop using the accrual basis.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.192-2002(ss), SEC.59.

IC 6-2.5-6-3
Consolidated filing
Sec. 3. If a retail merchant, wholesaler, or manufacturer holds multiple certificates under IC 6-2.5-8 in order to make retail transactions at more than one (1) store or location, the retail merchant may apply for departmental permission to file a consolidated state gross retail and use tax return for all those stores and locations. If the department allows the consolidated filing, the retail merchant, wholesaler, or manufacturer must keep sufficient records to allow the department to determine the separate state gross retail and use tax liability for each store or location and to show any information that the department requires on the consolidated return.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-6-4 Periodic deposits of collections during reporting period
Sec. 4. If the department feels that a retail merchant is not properly collecting, reporting, or paying the state gross retail and use taxes, the department may require him to make periodic deposits of his collections during his reporting period and to file an informational return with those deposits.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-6-5
Final return and payment
Sec. 5. When a retail merchant stops doing a kind of business for which he must file returns under this chapter, he shall file a final state gross retail and use tax return with the department for that part of his business and pay the state gross retail and use taxes collected. The final return and payment are due no later than one (1) month after the date the business stops.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-6-6
Coordination with gross income tax
Sec. 6. When possible, the department shall coordinate the reporting and payment of the state gross retail and use taxes with the reporting and payment of the gross income tax.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-6-7
Retail merchant; calculation of tax liability
Sec. 7. Except as otherwise provided in IC 6-2.5-7 or in this chapter, a retail merchant shall pay to the department, for a particular reporting period, an amount equal to the product of:
(1) seven percent (7%); multiplied by
(2) the retail merchant's total gross retail income from taxable transactions made during the reporting period.
The amount determined under this section is the retail merchant's state gross retail and use tax liability regardless of the amount of tax the retail merchant actually collects.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.2-1982(ss), SEC.3; P.L.192-2002(ss), SEC.60; P.L.146-2008, SEC.311.

IC 6-2.5-6-8
Tax liability; income exclusion ratio
Sec. 8. (a) For purposes of determining the amount of state gross retail and use taxes which a retail merchant must remit under section 7 of this chapter, the retail merchant may exclude from the retail merchant's gross retail income from retail transactions made during a particular reporting period, an amount equal to the product of:
(1) the amount of that gross retail income; multiplied by
(2) the retail merchant's "income exclusion ratio" for the tax year which contains the reporting period.
(b) A retail merchant's "income exclusion ratio" for a particular

tax year equals a fraction, the numerator of which is the retail merchant's estimated total gross retail income for the tax year from unitary retail transactions which produce gross retail income of less than eight cents ($0.08) each, and the denominator of which is the retail merchant's estimated total gross retail income for the tax year from all retail transactions.
(c) In order to minimize a retail merchant's recordkeeping requirements, the department shall prescribe a procedure for determining the retail merchant's income exclusion ratio for a tax year, based on a period of time, not to exceed fifteen (15) consecutive days, during the first quarter of the retail merchant's tax year. However, the period of time may be changed if the change is requested by the retail merchant because of the retail merchant's peculiar accounting procedures or marketing factors. In addition, if a retail merchant has multiple sales locations or diverse types of sales, the department shall permit the retail merchant to determine the ratio on the basis of a representative sampling of the locations and types of sales.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.2-1982(ss), SEC.4; P.L.192-2002(ss), SEC.61; P.L.146-2008, SEC.312.

IC 6-2.5-6-9 Version a
Uncollectible receivables; deduction
Note: This version of section amended by P.L.162-2006, SEC.23. See also following version of this section amended by P.L.184-2006, SEC.2.
Sec. 9. (a) In determining the amount of state gross retail and use taxes which a retail merchant must remit under section 7 of this chapter, the retail merchant shall, subject to subsections (c) and (d), deduct from the retail merchant's gross retail income from retail transactions made during a particular reporting period, an amount equal to the retail merchant's receivables which:
(1) resulted from retail transactions in which the retail merchant did not collect the state gross retail or use tax from the purchaser;
(2) resulted from retail transactions on which the retail merchant has previously paid the state gross retail or use tax liability to the department; and
(3) were written off as an uncollectible debt for federal tax purposes under Section 166 of the Internal Revenue Code during the particular reporting period.
(b) If a retail merchant deducts a receivable under subsection (a) and subsequently collects all or part of that receivable, then the retail merchant shall, subject to subsection (d)(6), include the amount collected as part of the retail merchant's gross retail income from retail transactions for the particular reporting period in which the retail merchant makes the collection.
(c) This subsection applies only to retail transactions occurring after December 31, 2006. As used in this subsection, "affiliated group" means any combination of the following: (1) An affiliated group within the meaning provided in Section 1504 of the Internal Revenue Code, except that the ownership percentage in Section 1504(a)(2) of the Internal Revenue Code shall be determined using fifty percent (50%) instead of eighty percent (80%).
(2) Two (2) or more partnerships (as defined in IC 6-3-1-19), including limited liability companies and limited liability partnerships, that have the same degree of mutual ownership as an affiliated group described in subdivision (1), as determined under the rules adopted by the department.
The right to a deduction under this section is not assignable to an individual or entity that is not part of the same affiliated group as the assignor.
(d) The following provisions apply to a deduction for a receivable treated as uncollectible debt under subsection (a):
(1) The deduction does not include interest.
(2) The amount of the deduction shall be determined in the manner provided by Section 166 of the Internal Revenue Code for bad debts but shall be adjusted to exclude:
(A) financing charges or interest;
(B) sales or use taxes charged on the purchase price;
(C) uncollectible amounts on property that remain in the possession of the seller until the full purchase price is paid;
(D) expenses incurred in attempting to collect any debt; and
(E) repossessed property.
(3) The deduction shall be claimed on the return for the period during which the receivable is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this subdivision, a claimant who is not required to file federal income tax returns may deduct an uncollectible receivable on a return filed for the period in which the receivable is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant were required to file a federal income tax return.
(4) If the amount of uncollectible receivables claimed as a deduction by a retail merchant for a particular reporting period exceeds the amount of the retail merchant's taxable sales for that reporting period, the retail merchant may file a refund claim under IC 6-8.1-9. However, the deadline for the refund claim shall be measured from the due date of the return for the reporting period on which the deduction for the uncollectible receivables could first be claimed.
(5) If a retail merchant's filing responsibilities have been assumed by a certified service provider (as defined in IC 6-2.5-11-2), the certified service provider may claim, on behalf of the retail merchant, any deduction or refund for uncollectible receivables provided by this section. The certified service provider must credit or refund the full amount of any deduction or refund received to the retail merchant. (6) For purposes of reporting a payment received on a previously claimed uncollectible receivable, any payments made on a debt or account shall be applied first proportionally to the taxable price of the property and the state gross retail tax or use tax thereon, and secondly to interest, service charges, and any other charges.
(7) A retail merchant claiming a deduction for an uncollectible receivable may allocate that receivable among the states that are members of the streamlined sales and use tax agreement if the books and records of the retail merchant support that allocation.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.257-2003, SEC.30; P.L.81-2004, SEC.7; P.L.162-2006, SEC.23.

IC 6-2.5-6-9 Version b
Uncollectible receivables; deduction
Note: This version of section amended by P.L.184-2006, SEC.2. See also preceding version of this section amended by P.L.162-2006, SEC.23.
Sec. 9. (a) In determining the amount of state gross retail and use taxes which a retail merchant must remit under section 7 of this chapter, the retail merchant shall, subject to subsections (c) and (d), deduct from the retail merchant's gross retail income from retail transactions made during a particular reporting period, an amount equal to the retail merchant's receivables which:
(1) resulted from retail transactions in which the retail merchant did not collect the state gross retail or use tax from the purchaser;
(2) resulted from retail transactions on which the retail merchant has previously paid the state gross retail or use tax liability to the department; and
(3) were written off as an uncollectible debt for federal tax purposes under Section 166 of the Internal Revenue Code during the particular reporting period.
(b) If a retail merchant deducts a receivable under subsection (a) and subsequently collects all or part of that receivable, then the retail merchant shall, subject to subsection (d)(6), include the amount collected as part of the retail merchant's gross retail income from retail transactions for the particular reporting period in which the retail merchant makes the collection.
(c) This subsection applies only to retail transactions occurring after June 30, 2007. As used in this subsection, "affiliated group" means any combination of the following:
(1) An affiliated group within the meaning provided in Section 1504 of the Internal Revenue Code (except that the ownership percentage in Section 1504(a)(2) of the Internal Revenue Code shall be determined using fifty percent (50%) instead of eighty percent (80%)) or a relationship described in Section 267(b)(11) of the Internal Revenue Code.
(2) Two (2) or more partnerships (as defined in IC 6-3-1-19), including limited liability companies and limited liability

partnerships, that have the same degree of mutual ownership as an affiliated group described in subdivision (1), as determined under the rules adopted by the department.
The right to a deduction under this section is not assignable to an individual or entity that is not part of the same affiliated group as the assignor.
(d) The following provisions apply to a deduction for a receivable treated as uncollectible debt under subsection (a):
(1) The deduction does not include interest.
(2) The amount of the deduction shall be determined in the manner provided by Section 166 of the Internal Revenue Code for bad debts but shall be adjusted to exclude:
(A) financing charges or interest;
(B) sales or use taxes charged on the purchase price;
(C) uncollectible amounts on property that remain in the possession of the seller until the full purchase price is paid;
(D) expenses incurred in attempting to collect any debt; and
(E) repossessed property.
(3) The deduction shall be claimed on the return for the period during which the receivable is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this subdivision, a claimant who is not required to file federal income tax returns may deduct an uncollectible receivable on a return filed for the period in which the receivable is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant were required to file a federal income tax return.
(4) If the amount of uncollectible receivables claimed as a deduction by a retail merchant for a particular reporting period exceeds the amount of the retail merchant's taxable sales for that reporting period, the retail merchant may file a refund claim under IC 6-8.1-9. However, the deadline for the refund claim shall be measured from the due date of the return for the reporting period on which the deduction for the uncollectible receivables could first be claimed.
(5) If a retail merchant's filing responsibilities have been assumed by a certified service provider (as defined in IC 6-2.5-11-2), the certified service provider may claim, on behalf of the retail merchant, any deduction or refund for uncollectible receivables provided by this section. The certified service provider must credit or refund the full amount of any deduction or refund received to the retail merchant.
(6) For purposes of reporting a payment received on a previously claimed uncollectible receivable, any payments made on a debt or account shall be applied first proportionally to the taxable price of the property and the state gross retail tax or use tax thereon, and secondly to interest, service charges, and any other charges.
(7) A retail merchant claiming a deduction for an uncollectible

receivable may allocate that receivable among the states that are members of the streamlined sales and use tax agreement if the books and records of the retail merchant support that allocation.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.257-2003, SEC.30; P.L.81-2004, SEC.7; P.L.184-2006, SEC.2.

IC 6-2.5-6-10
Tax liability; merchant's collection allowance
Sec. 10. (a) In order to compensate retail merchants for collecting and timely remitting the state gross retail tax and the state use tax, every retail merchant, except a retail merchant referred to in subsection (c), is entitled to deduct and retain from the amount of those taxes otherwise required to be remitted under IC 6-2.5-7-5 or under this chapter, if timely remitted, a retail merchant's collection allowance.
(b) The allowance equals a percentage of the retail merchant's state gross retail and use tax liability accrued during a calendar year, specified as follows:
(1) Seventy-three hundredths percent (0.73%), if the retail merchant's state gross retail and use tax liability accrued during the state fiscal year ending on June 30 of the immediately preceding calendar year did not exceed sixty thousand dollars ($60,000).
(2) Fifty-three hundredths percent (0.53%), if the retail merchant's state gross retail and use tax liability accrued during the state fiscal year ending on June 30 of the immediately preceding calendar year:
(A) was greater than sixty thousand dollars ($60,000); and
(B) did not exceed six hundred thousand dollars ($600,000).
(3) Twenty-six hundredths percent (0.26%), if the retail merchant's state gross retail and use tax liability accrued during the state fiscal year ending on June 30 of the immediately preceding calendar year was greater than six hundred thousand dollars ($600,000).
(c) A retail merchant described in IC 6-2.5-4-5 or IC 6-2.5-4-6 is not entitled to the allowance provided by this section.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.71-1993, SEC.10; P.L.28-1997, SEC.12; P.L.192-2002(ss), SEC.62; P.L.211-2007, SEC.18; P.L.146-2008, SEC.313.

IC 6-2.5-6-11
Heating assistance program; deduction
Sec. 11. A retail merchant who extends assistance to a heating assistance program administered under IC 4-4-33 may deduct from the retail merchant's state gross retail and use tax payment an amount equal to all or part of the aggregate assistance extended by the retail merchant to a heating assistance program administered under IC 4-4-33 during the reporting period for which the state gross retail and use tax payment is made.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.43-1983,

SEC.2; P.L.41-1987, SEC.5; P.L.2-1992, SEC.67; P.L.181-2006, SEC.43.

IC 6-2.5-6-12
Security for payment of tax collected
Sec. 12. (a) Whenever the department feels it necessary to insure the payment of the state gross retail or use taxes, the department may require a retail merchant to post security for that payment in any amount not to exceed twice the department's estimate of the retail merchant's quarterly state gross retail and use tax liability.
(b) If necessary to recover any tax, interest, or penalty which the retail merchant owes under this article, the department may sell the security. If the security is in the form of a bearer bond which is issued by a governmental unit and which has a prevailing market price, the department may sell the security at a private sale for not less than that market price. If the security is in any other form, the department shall sell it at a public auction.
(c) Before the department may sell a retail merchant's security, the department shall give the retail merchant notice of the time, place, and date of the sale. The department shall send the notice by certified mail to the retail merchant's most recent address according to the department's records.
(d) If the proceeds of the security sale exceed the tax, interest, and penalties owing, the department shall refund the remainder to the retail merchant.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-6-13
Refund; grounds
Sec. 13. A person is entitled to a refund from the department if:
(1) a retail merchant erroneously or illegally collects state gross retail or use taxes under this article from the person;
(2) the retail merchant remits the taxes to the department;
(3) the retail merchant does not refund the taxes to the person; and
(4) the person properly applies for the refund under the refund provisions contained in IC 6-8.1-9.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.19-1986, SEC.11; P.L.269-2003, SEC.3; P.L.1-2003, SEC.32; P.L.97-2004, SEC.26.

IC 6-2.5-6-14
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 6-2.5-6-14.1
Retail merchant's refund of gross retail or use taxes
Sec. 14.1. Notwithstanding the refund provisions of this article as incorporated from the gross income tax law (IC 6-2.1, repealed), a retail merchant is not entitled to a refund of state gross retail or use

taxes unless the retail merchant refunds those taxes to the person from whom they were collected.
As added by P.L.97-2004, SEC.27.

IC 6-2.5-6-14.2
List of retail merchants selling tobacco products
Sec. 14.2. (a) The department shall annually compile a list of retail merchants that sell tobacco products. The list must include the following information:
(1) On a county by county basis:
(A) the name of each retail merchant that sells tobacco products in the county; and
(B) the business address of each location in the county at which a retail merchant sells tobacco products.
(2) The name and business address of each retail merchant that has begun to sell tobacco products since the previous report was compiled.
(3) The name and business address of each retail merchant that has ceased to sell tobacco products since the previous report was compiled.
(b) The department shall deliver each list prepared under this section to:
(1) the division of mental health and addiction; and
(2) the alcohol and tobacco commission.
(c) A retail merchant that sells tobacco products shall provide the department with the information required for the preparation of the list under this section.
(d) The department shall prescribe a form to be used in collecting information under this section from retail merchants that sell tobacco products. A form prescribed under this subsection may be a modified version of an existing form.
As added by P.L.97-2004, SEC.28.

IC 6-2.5-6-15
Repealed
(Repealed by P.L.81-2004, SEC.59.)

IC 6-2.5-6-16
Refund for research and development equipment
Sec. 16. (a) As used in this section, "research and development equipment" has the meaning set forth in IC 6-2.5-5-40.
(b) A person is entitled to a refund equal to fifty percent (50%) of the gross retail tax paid by the person under this article in a retail transaction occurring after June 30, 2005, and before July 1, 2007, to acquire research and development equipment.
(c) To receive the refund provided by this section, a person must claim the refund under IC 6-8.1-9 in the manner prescribed by the department.
As added by P.L.193-2005, SEC.11.
IC 6-2.5-6-17
Payment of gross retail tax for consignment sales
Sec. 17. (a) A retail merchant that is a consignee in a retail transaction shall collect and remit the state gross retail tax on the gross retail income received in a consignment sale.
(b) The retail merchant shall provide the consignor purchaser an invoice that shows that the state gross retail tax was paid to the retail merchant with a clear notation on the invoice that the item was a consignment sale by the retail merchant on behalf of (insert the name of the seller) to (insert the name of the purchaser).
As added by P.L.85-2009, SEC.1.



CHAPTER 7. COLLECTION AND REMITTANCE OF STATE GROSS RETAIL TAX ON MOTOR FUEL

IC 6-2.5-7-2
Display of price
Sec. 2. Except as provided in section 2.5 of this chapter, a retail merchant who uses a metered pump to dispense gasoline or special fuel shall display on the pump the total price per unit of the gasoline or special fuel. Subject to the provisions of section 2.5 of this chapter, a retail merchant may not advertise the gasoline or special fuel at a price that is different than the price that he is required to display on the metered pump.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.81-1983, SEC.2.

IC 6-2.5-7-2.5
Pumps designated for trucks only; requirements
Sec. 2.5. (a) A retail merchant may designate any metered pumps at a business location that dispense special fuel as being "for trucks only". To do this, a retail merchant must place on the pump a sign that states that fuel dispensed from the metered pump may only be placed in the fuel supply tanks of a truck. A sign that reads "TRUCKS ONLY" is sufficient to meet the requirements of this subsection.
(b) A retail merchant may not dispense special fuel from a metered pump that is designated for trucks only into the supply tank of a vehicle that is not a truck.
(c) A retail merchant is not required to display the total price per unit of the special fuel on a metered pump if that particular metered pump is designated for trucks only. (d) A retail merchant may advertise special fuel at a price that does not include gross retail taxes that may be due on the sale of the special fuel only if he maintains a metered pump that is designated for trucks only. If a retail merchant advertises special fuel at a price that does not include any gross retail taxes that may be due on the sale of the special fuel, the retail merchant must display in easily read lettering above or below the advertised price the words "EXEMPT TRUCKS ONLY".
As added by P.L.81-1983, SEC.3.

IC 6-2.5-7-3
Retail merchant; calculation of tax liability; metered pump sales; gasoline; kerosene; special fuels
Sec. 3. (a) With respect to the sale of gasoline which is dispensed from a metered pump, a retail merchant shall collect, for each unit of gasoline sold, state gross retail tax in an amount equal to the product, rounded to the nearest one-tenth of one cent ($0.001), of:
(1) the price per unit before the addition of state and federal taxes; multiplied by
(2) seven percent (7%).
The retail merchant shall collect the state gross retail tax prescribed in this section even if the transaction is exempt from taxation under IC 6-2.5-5.
(b) With respect to the sale of special fuel or kerosene which is dispensed from a metered pump, unless the purchaser provides an exemption certificate in accordance with IC 6-2.5-8-8, a retail merchant shall collect, for each unit of special fuel or kerosene sold, state gross retail tax in an amount equal to the product, rounded to the nearest one-tenth of one cent ($0.001), of:
(1) the price per unit before the addition of state and federal taxes; multiplied by
(2) seven percent (7%).
Unless the exemption certificate is provided, the retail merchant shall collect the state gross retail tax prescribed in this section even if the transaction is exempt from taxation under IC 6-2.5-5.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.2-1982(ss), SEC.5; P.L.81-1983, SEC.4; P.L.80-1983, SEC.2; P.L.11-1984, SEC.2; P.L.222-1999, SEC.2; P.L.192-2002(ss), SEC.63; P.L.146-2008, SEC.314.

IC 6-2.5-7-4
Exempt transactions; refunds; procedures
Sec. 4. (a) If a sale of gasoline or special fuel is exempt from the state gross retail tax, the person who pays the tax to the retail merchant may file a claim for refund with the department. The person must file the claim on the form, in the manner, and with the supporting documentation, prescribed by the department. If a person properly files a claim for refund, the department shall refund to him the state gross retail tax collected with respect to the exempt transaction. (b) Notwithstanding the other provisions of this section, the department may prescribe simplified procedures to make adjustments for exempt transactions.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.81-1983, SEC.5.

IC 6-2.5-7-5
Reports by gasoline or special fuel retail merchants; remitted tax amount; deduction of prepayment amounts
Sec. 5. (a) Each retail merchant who dispenses gasoline or special fuel from a metered pump shall, in the manner prescribed in IC 6-2.5-6, report to the department the following information:
(1) The total number of gallons of gasoline sold from a metered pump during the period covered by the report.
(2) The total amount of money received from the sale of gasoline described in subdivision (1) during the period covered by the report.
(3) That portion of the amount described in subdivision (2) which represents state and federal taxes imposed under this article, IC 6-6-1.1, or Section 4081 of the Internal Revenue Code.
(4) The total number of gallons of special fuel sold from a metered pump during the period covered by the report.
(5) The total amount of money received from the sale of special fuel during the period covered by the report.
(6) That portion of the amount described in subdivision (5) that represents state and federal taxes imposed under this article, IC 6-6-2.5, or Section 4041 of the Internal Revenue Code.
(7) The total number of gallons of E85 sold from a metered pump during the period covered by the report.
(b) Concurrently with filing the report, the retail merchant shall remit the state gross retail tax in an amount which equals six and fifty-four hundredths percent (6.54%) of the gross receipts, including state gross retail taxes but excluding Indiana and federal gasoline and special fuel taxes, received by the retail merchant from the sale of the gasoline and special fuel that is covered by the report and on which the retail merchant was required to collect state gross retail tax. The retail merchant shall remit that amount regardless of the amount of state gross retail tax which the merchant has actually collected under this chapter. However, the retail merchant is entitled to deduct and retain the amounts prescribed in IC 6-2.5-6-10 and IC 6-2.5-6-11.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1980, P.L.10, SEC.2; P.L.2-1982(ss), SEC.6; P.L.81-1983, SEC.6; P.L.80-1983, SEC.3; P.L.11-1984, SEC.3; P.L.94-1987, SEC.2; P.L.277-1993(ss), SEC.42; P.L.192-2002(ss), SEC.64; P.L.122-2006, SEC.3; P.L.182-2007, SEC.1; P.L.146-2008, SEC.315; P.L.148-2009, SEC.2; P.L.98-2012, SEC.1.

IC 6-2.5-7-5.5
Repealed (Repealed by P.L.148-2009, SEC.11.)

IC 6-2.5-7-6
Repealed
(Repealed by P.L.98-2012, SEC.2.)

IC 6-2.5-7-7
Distributor permit to collect prepayment from retail merchants
Sec. 7. (a) A distributor desiring to receive gasoline within Indiana without prepaying gross retail tax must hold an uncancelled permit issued by the department to collect prepayments of gross retail tax from retail merchants.
(b) To obtain a permit, a distributor must file with the department a sworn application containing information that the department reasonably requires.
(c) The department may refuse to issue a permit to a distributor if:
(1) the application is filed by a distributor whose permit has previously been cancelled for cause;
(2) the application is not filed in good faith, as determined by the department; or
(3) the application is filed by some person as a subterfuge for the real person in interest whose permit has previously been cancelled for cause.
(d) A permit may not be issued unless the application is accompanied by an audited and current financial statement and a license fee of one hundred dollars ($100).
(e) A permit issued under this section is not assignable and is valid only for the distributor in whose name it is issued. If there is a change in name or ownership, the distributor must apply for a new permit.
(f) The department may revoke a distributor's permit for good cause.
(g) Before being denied a permit under subsection (c) or before having a permit revoked under subsection (f), a distributor is entitled to a hearing after five (5) days written notice. At the hearing the distributor may appear in person or by counsel and present testimony.
(h) The department shall keep a record of all qualified distributors.
As added by P.L.94-1987, SEC.4.

IC 6-2.5-7-8
Distributor permittees; bond; financial statements
Sec. 8. (a) The department may require a distributor to file, concurrently with the filing of an application for a permit, a bond:
(1) in an amount of not less than two thousand dollars ($2,000) nor more than a three (3) month prepayment tax liability for the distributor, as estimated by the department;
(2) in cash or with a surety company approved by the department; (3) upon which the distributor is the principal obligor and the state is the obligee; and
(4) conditioned upon the prompt filing of true reports and payment of all prepayment of gross retail taxes collected by the distributor, together with any penalties and interest, and upon faithful compliance with this chapter.
The department shall determine the amount of the distributor's bond, if any.
(b) If after a hearing (after at least five (5) days written notice) the department determines that the amount of a distributor's bond is insufficient, the distributor shall upon written demand of the department file a new bond.
(c) The department may require a distributor to file a new bond with a satisfactory surety in the same form and amount if:
(1) liability upon the old bond is discharged or reduced by judgment rendered, payment made, or otherwise; or
(2) in the opinion of the department any surety on the old bond becomes unsatisfactory.
(d) If a new bond obtained under subsection (b) or (c) is unsatisfactory, the department shall cancel the permit of the distributor. If the new bond is satisfactorily furnished, the department shall release in writing the surety on the old bond from any liability accruing after the effective date of the new bond.
(e) Sixty (60) days after making a written request for release to the department, the surety of a bond furnished by a distributor is released from any liability to the state accruing on the bond. The release does not affect any liability accruing before expiration of the sixty (60) day period. The department shall promptly notify the distributor furnishing the bond that the surety has requested release. Unless the distributor obtains a new bond that meets the requirements of this section and files the new bond with the department within the sixty (60) day period, the department shall cancel the distributor's permit.
(f) The department may require a distributor to furnish audited annual financial statements to determine if any change is required in the amount of the distributor's bond.
As added by P.L.94-1987, SEC.5. Amended by P.L.71-1993, SEC.11.

IC 6-2.5-7-9
Amount of prepayment
Sec. 9. (a) Except as provided in section 13 of this chapter, at the time of purchase or shipment of gasoline from a refiner or terminal operator, a distributor who is not a qualified distributor shall prepay to the refiner or terminal operator the state gross retail tax in an amount determined under subsection (d).
(b) At the time of purchase or shipment of gasoline from a qualified distributor, a retail merchant shall prepay to the qualified distributor the state gross retail tax in an amount determined under subsection (d).
(c) If gasoline is delivered to a retail outlet for resale and the gross

retail tax in the amount determined under subsection (d) has not been prepaid on the gasoline, the refiner, terminal operator, or qualified distributor making the delivery shall prepay to the department the gross retail tax in an amount determined under subsection (d). A bulk plant is not considered to be a retail outlet.
(d) The amount of tax that must be prepaid under this section equals:
(1) the prepayment rate per gallon of gasoline; multiplied by
(2) the number of invoiced gallons purchased or shipped.
(e) A purchaser or receiver of gasoline that makes a prepayment under this chapter is not subject to any liability to the state for the amount of the prepayment.
As added by P.L.94-1987, SEC.6.

IC 6-2.5-7-10
Remitting tax receipts; reports
Sec. 10. (a) Each refiner or terminal operator and each qualified distributor that has received a prepayment of the state gross retail tax under this chapter shall remit the tax received to the department semimonthly, through the department's online tax filing system, according to the following schedule:
(1) On or before the tenth day of each month for prepayments received after the fifteenth day and before the end of the preceding month.
(2) On or before the twenty-fifth day of each month for prepayments received after the end of the preceding month and before the sixteenth day of the month in which the prepayments are made.
(b) Before the end of each month, each refiner or terminal operator and each qualified distributor shall file a report covering the prepaid taxes received and the gallons of gasoline sold or shipped during the preceding month. The report must include the following:
(1) The number of gallons of gasoline sold or shipped during the preceding month, identifying each purchaser or receiver as required by the department.
(2) The amount of tax prepaid by each purchaser or receiver.
(3) Any other information reasonably required by the department.
As added by P.L.94-1987, SEC.7. Amended by P.L.182-2009(ss), SEC.181.

IC 6-2.5-7-11
Reports of distributors
Sec. 11. Each distributor that prepays the state gross retail tax under this chapter shall file a monthly report with the department. The report shall be filed no later than the last day of the month following the month that the report covers. The report must include the following:
(1) The number of gallons of gasoline purchased or received by the distributor from each refiner, terminal operator, or another

distributor.
(2) The amount of state gross retail tax prepaid to each refiner, terminal operator, or distributor.
(3) The number of gallons of gasoline sold to each distributor, retail merchant, exempt purchaser, or other person and the amount of state gross retail tax collected from each distributor, retail merchant, or other person identifying the location of each distributor, retail merchant, exempt purchaser, or other person, as required by the department.
(4) Any other information reasonably required by the department.
As added by P.L.94-1987, SEC.8.

IC 6-2.5-7-12
Exempt purchases from distributor; report; refund
Sec. 12. (a) Except as provided in subsection (b), a distributor that prepays the state gross retail tax under this chapter shall separately state the amount of tax prepaid on the invoice the distributor issues to its purchaser or recipient. The purchaser or recipient shall pay to the distributor an amount equal to the prepaid tax.
(b) A distributor that:
(1) prepays the state gross retail tax under this chapter;
(2) is a retail merchant; and
(3) sells gasoline that is exempt from the gross retail tax, as evidenced by a purchaser's exemption certificate issued by the department;
may not require the exempt purchaser to pay the gross retail taxes prepaid in the gasoline sold to the exempt purchaser. A distributor that has prepaid gross retail taxes and has not been reimbursed because the gasoline is sold to an exempt purchaser may file a claim for a refund, if the amount of unreimbursed prepaid gross retail taxes exceeds five hundred dollars ($500). A claim for a refund must be on the form approved by the department and include all supporting documentation reasonably required by the department. If a distributor files a completed refund claim form that includes all supporting documentation, the department shall authorize the auditor of state to issue a warrant for the refund.
As added by P.L.94-1987, SEC.9. Amended by P.L.98-2012, SEC.3.

IC 6-2.5-7-13
Foreign distributor or distribution; reports and payments
Sec. 13. (a) If a purchase or shipment of gasoline is made to a distributor (other than a qualified distributor) outside Indiana for shipment into and subsequent sale or use by the distributor within Indiana, the distributor shall make the prepayment required by section 9 of this chapter directly to the department. The distributor shall pay the tax and submit the report according to the schedule set forth in section 10 of this chapter.
(b) If a purchase or shipment is made within Indiana for shipment and subsequent sale outside Indiana, the purchase or shipment is

exempt from the prepayment requirements of section 9 of this chapter.
As added by P.L.94-1987, SEC.10.

IC 6-2.5-7-14
Prepayment rate schedule
Sec. 14. (a) Before June 10 and December 10 of each year, the department shall determine and provide to:
(1) each refiner and terminal operator and each qualified distributor known to the department to be required to collect prepayments of the state gross retail tax under this chapter; and
(2) any other person that makes a request;
a notice of the prepayment rate to be used during the following six (6) month period. The department, after approval by the office of management and budget, may determine a new prepayment rate if the department finds that the statewide average retail price per gallon of gasoline, excluding the Indiana and federal gasoline taxes and the Indiana gross retail tax, has changed by at least twenty-five percent (25%) since the most recent determination.
(b) In determining the prepayment rate under this section, the department shall use the most recent retail price of gasoline available to the department.
(c) The prepayment rate per gallon of gasoline determined by the department under this section is the amount per gallon of gasoline determined under STEP FOUR of the following formula:
STEP ONE: Determine the statewide average retail price per gallon of gasoline, excluding the Indiana and federal gasoline taxes and the Indiana gross retail tax.
STEP TWO: Determine the product of the following:
(A) The STEP ONE amount.
(B) The Indiana gross retail tax rate.
(C) Eighty percent (80%).
STEP THREE: Determine the lesser of:
(A) the STEP TWO result; or
(B) the product of:
(i) the prepayment rate in effect on the day immediately preceding the day on which the prepayment rate is redetermined under this section; multiplied by
(ii) one hundred twenty-five percent (125%).
STEP FOUR: Round the STEP THREE result to the nearest one-tenth of one cent ($0.001).
As added by P.L.94-1987, SEC.11. Amended by P.L.176-2006, SEC.2; P.L.182-2009(ss), SEC.182.

IC 6-2.5-7-15
Penalties
Sec. 15. (a) A refiner, terminal operator, or distributor (including a qualified distributor) that fails to remit the tax or file the returns or reports required by this chapter is subject to the penalties set forth in IC 6-8.1-10. (b) A distributor that fails to file the reports required by section 11 of this chapter is subject to the penalties set forth in IC 6-8.1-10.
As added by P.L.94-1987, SEC.12.



CHAPTER 8. REGISTRATION

IC 6-2.5-8-1
Registered retail merchant's certificate
Sec. 1. (a) A retail merchant may not make a retail transaction in Indiana, unless the retail merchant has applied for a registered retail merchant's certificate.
(b) A retail merchant may obtain a registered retail merchant's certificate by filing an application with the department and paying a registration fee of twenty-five dollars ($25) for each place of business listed on the application. The retail merchant shall also provide such security for payment of the tax as the department may require under IC 6-2.5-6-12.
(c) The retail merchant shall list on the application the location (including the township) of each place of business where the retail merchant makes retail transactions. However, if the retail merchant does not have a fixed place of business, the retail merchant shall list the retail merchant's residence as the retail merchant's place of business. In addition, a public utility may list only its principal Indiana office as its place of business for sales of public utility commodities or service, but the utility must also list on the application the places of business where it makes retail transactions other than sales of public utility commodities or service.
(d) Upon receiving a proper application, the correct fee, and the security for payment, if required, the department shall issue to the retail merchant a separate registered retail merchant's certificate for each place of business listed on the application. Each certificate shall bear a serial number and the location of the place of business for which it is issued.
(e) If a retail merchant intends to make retail transactions during a calendar year at a new Indiana place of business, the retail merchant must file a supplemental application and pay the fee for that place of business.
(f) A registered retail merchant's certificate is valid for two (2) years after the date the registered retail merchant's certificate is originally issued or renewed. If the retail merchant has filed all returns and remitted all taxes the retail merchant is currently obligated to file or remit, the department shall renew the registered retail merchant's certificate within thirty (30) days after the expiration date, at no cost to the retail merchant. (g) The department may not renew a registered retail merchant certificate of a retail merchant who is delinquent in remitting withholding taxes required to be remitted under IC 6-3-4 or sales or use tax. The department, at least sixty (60) days before the date on which a retail merchant's registered retail merchant's certificate expires, shall notify a retail merchant who is delinquent in remitting withholding taxes required to be remitted under IC 6-3-4 or sales or use tax that the department will not renew the retail merchant's registered retail merchant's certificate.
(h) A retail merchant engaged in business in Indiana as defined in IC 6-2.5-3-1(c) who makes retail transactions that are only subject to the use tax must obtain a registered retail merchant's certificate before making those transactions. The retail merchant may obtain the certificate by following the same procedure as a retail merchant under subsections (b) and (c), except that the retail merchant must also include on the application:
(1) the names and addresses of the retail merchant's principal employees, agents, or representatives who engage in Indiana in the solicitation or negotiation of the retail transactions;
(2) the location of all of the retail merchant's places of business in Indiana, including offices and distribution houses; and
(3) any other information that the department requests.
(i) The department may permit an out-of-state retail merchant to collect the use tax. However, before the out-of-state retail merchant may collect the tax, the out-of-state retail merchant must obtain a registered retail merchant's certificate in the manner provided by this section. Upon receiving the certificate, the out-of-state retail merchant becomes subject to the same conditions and duties as an Indiana retail merchant and must then collect the use tax due on all sales of tangible personal property that the out-of-state retail merchant knows is intended for use in Indiana.
(j) Except as provided in subsection (k), the department shall submit to the township assessor, or the county assessor if there is no township assessor for the township, before July 15 of each year:
(1) the name of each retail merchant that has newly obtained a registered retail merchant's certificate between March 2 of the preceding year and March 1 of the current year for a place of business located in the township or county; and
(2) the address of each place of business of the taxpayer in the township or county.
(k) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, the department shall submit the information listed in subsection (j) to the county assessor.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1982, P.L.50, SEC.1; P.L.42-1984, SEC.4; P.L.57-1985, SEC.2; P.L.2-1997, SEC.23; P.L.111-2006, SEC.1; P.L.219-2007, SEC.91; P.L.146-2008, SEC.316; P.L.172-2011, SEC.51.

IC 6-2.5-8-2 Repealed
(Repealed by P.L.158-1986, SEC.8.)

IC 6-2.5-8-3
Manufacturer's or wholesaler's certificate
Sec. 3. (a) A manufacturer or wholesaler may register with the department as a purchaser of property in exempt transactions. A manufacturer or wholesaler wishing to register must apply in the same manner and pay the same fee as a retail merchant under section 1 of this chapter.
(b) Upon receiving the application and fee, the department may issue a manufacturer's or wholesaler's certificate for each place of business listed on the application. Each certificate shall contain a serial number and the location of the place of business for which it is issued.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-8-4
Exempt organizations; certificate
Sec. 4. (a) An organization, exempt from the state gross retail tax under IC 6-2.5-5-21, IC 6-2.5-5-25, or IC 6-2.5-5-26, may register with the department as a purchaser of property in exempt transactions. An exempt organization wishing to register must file an application listing its principal location, but the organization is not required to pay the fee.
(b) Upon receiving the application, the department may issue an exempt organization certificate containing a serial number and the principal location of the exempt organization.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-8-5
Duration of certificate
Sec. 5. A certificate issued under section 3 or 4 of this chapter is valid so long as the business or exempt organization is in existence.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1982, P.L.50, SEC.2; P.L.111-2006, SEC.2.

IC 6-2.5-8-6
Outstanding tax warrants; prohibition
Sec. 6. The department may not issue a certificate under this chapter, if that issuance is prohibited under IC 6-8.1-3-16.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.332-1989(ss), SEC.15.

IC 6-2.5-8-7
Revocation of certificate; payment by check, credit card, debit card, or electronic fund transfer; notice; reinstatement
Sec. (a) The department may, for good cause, revoke a certificate issued under section 1, 3, or 4 of this chapter. However, the department must give the certificate holder at least five (5) days

notice before it revokes the certificate under this subsection.
(b) The department shall revoke a certificate issued under section 1, 3, or 4 of this chapter if, for a period of three (3) years, the certificate holder fails to:
(1) file the returns required by IC 6-2.5-6-1; or
(2) report the collection of any state gross retail or use tax on the returns filed under IC 6-2.5-6-1.
However, the department must give the certificate holder at least five (5) days notice before it revokes the certificate.
(c) The department may, for good cause, revoke a certificate issued under section 1 of this chapter after at least five (5) days notice to the certificate holder if:
(1) the certificate holder is subject to an innkeeper's tax under IC 6-9; and
(2) a board, bureau, or commission established under IC 6-9 files a written statement with the department.
(d) The statement filed under subsection (c) must state that:
(1) information obtained by the board, bureau, or commission under IC 6-8.1-7-1 indicates that the certificate holder has not complied with IC 6-9; and
(2) the board, bureau, or commission has determined that significant harm will result to the county from the certificate holder's failure to comply with IC 6-9.
(e) The department shall revoke or suspend a certificate issued under section 1 of this chapter after at least five (5) days notice to the certificate holder if:
(1) the certificate holder owes taxes, penalties, fines, interest, or costs due under IC 6-1.1 that remain unpaid at least sixty (60) days after the due date under IC 6-1.1; and
(2) the treasurer of the county to which the taxes are due requests the department to revoke or suspend the certificate.
(f) The department shall reinstate a certificate suspended under subsection (e) if the taxes and any penalties due under IC 6-1.1 are paid or the county treasurer requests the department to reinstate the certificate because an agreement for the payment of taxes and any penalties due under IC 6-1.1 has been reached to the satisfaction of the county treasurer.
(g) The department shall revoke a certificate issued under section 1 of this chapter after at least five (5) days notice to the certificate holder if the department finds in a public hearing by a preponderance of the evidence that the certificate holder has violated IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4.
(h) If a person makes a payment for the certificate under section 1 or 3 of this chapter with a check, credit card, debit card, or electronic funds transfer, and the department is unable to obtain payment of the check, credit card, debit card, or electronic funds transfer for its full face amount when the check, credit card, debit card, or electronic funds transfer is presented for payment through normal banking channels, the department shall notify the person by mail that the check, credit card, debit card, or electronic funds

transfer was not honored and that the person has five (5) days after the notice is mailed to pay the fee in cash, by certified check, or other guaranteed payment. If the person fails to make the payment within the five (5) day period, the department shall revoke the certificate.
(i) If the department finds in a public hearing by a preponderance of the evidence that a person has been convicted of violating IC 35-48-4-10 and the conviction involved the sale or the offer to sell, in the normal course of business, a synthetic drug by a retail merchant in a place of business for which the retail merchant has been issued a registered retail merchant certificate under section 1 of this chapter, the department:
(1) shall suspend the registered retail merchant certificate for the place of business for one (1) year; and
(2) may not issue another retail merchant certificate under section 1 of this chapter for one (1) year to any person:
(A) that:
(i) applied for; or
(ii) made a retail transaction under;
the retail merchant certificate suspended under subdivision (1); or
(B) that:
(i) owned or co-owned, directly or indirectly; or
(ii) was an officer, a director, a manager, or a partner of;
the retail merchant that was issued the retail merchant certificate suspended under subdivision (1).
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1982, P.L.50, SEC.3; P.L.65-1988, SEC.1; P.L.46-1991, SEC.7; P.L.88-1995, SEC.10; P.L.227-2007, SEC.58; P.L.172-2011, SEC.52; P.L.78-2012, SEC.2.

IC 6-2.5-8-8
Exemption certificates
Sec. 8. (a) A person, authorized under subsection (b), who makes a purchase in a transaction which is exempt from the state gross retail and use taxes, may issue an exemption certificate to the seller instead of paying the tax. The person shall issue the certificate on forms and in the manner prescribed by the department. A seller accepting a proper exemption certificate under this section has no duty to collect or remit the state gross retail or use tax on that purchase.
(b) The following are the only persons authorized to issue exemption certificates:
(1) retail merchants, wholesalers, and manufacturers, who are registered with the department under this chapter;
(2) organizations which are exempt from the state gross retail tax under IC 6-2.5-5-21, IC 6-2.5-5-25, or IC 6-2.5-5-26 and which are registered with the department under this chapter; and
(3) other persons who are exempt from the state gross retail tax with respect to any part of their purchases.
(c) The department may also allow a person to issue a blanket exemption certificate to cover exempt purchases over a stated period

of time. The department may impose conditions on the use of the blanket exemption certificate and restrictions on the kind or category of purchases that are exempt.
(d) A seller that accepts an incomplete exemption certificate under subsection (a) is not relieved of the duty to collect gross retail or use tax on the sale unless the seller obtains:
(1) a fully completed exemption certificate; or
(2) the relevant data to complete the exemption certificate;
within ninety (90) days after the sale.
(e) If a seller has accepted an incomplete exemption certificate under subsection (a) and the department requests that the seller substantiate the exemption, within one hundred twenty (120) days after the department makes the request the seller shall:
(1) obtain a fully completed exemption certificate; or
(2) prove by other means that the transaction was not subject to state gross retail or use tax.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.145-2007, SEC.8.

IC 6-2.5-8-8.5
Commercial printing sales
Sec. 8.5. A commercial printer is not required to collect or remit the state gross retail or use tax from a customer that has no duty to register as a retail merchant under this article, if the customer furnishes the commercial printer with a statement declaring that the tangible personal property sold by the commercial printer to the customer will be resold in the ordinary course of the customer's business without changing the form of the property.
As added by P.L.70-1993, SEC.4.

IC 6-2.5-8-9
Direct payment permit
Sec. 9. (a) A retail merchant, manufacturer, or wholesaler who is registered under this chapter may apply for a direct payment permit. The department may issue the permit subject to such conditions as it deems reasonable. A permit issued under this subsection does not expire and is valid unless revoked under subsection (c).
(b) A person who possesses a direct payment permit may, at the time of a retail transaction, issue a direct payment certificate to a retail merchant instead of paying the state gross retail or use tax to that merchant. If the person issues a direct payment certificate, the person must then pay the tax on that purchase directly to the department. A retail merchant who receives a direct payment certificate has no duty to collect or remit the state gross retail or use tax on that transaction.
(c) The department may revoke a direct payment certificate, without cause, at any time.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.87-1989, SEC.1.
IC 6-2.5-8-10
Repealed
(Repealed by P.L.211-2007, SEC.49.)

IC 6-2.5-8-11
Commercial printing contracts
Sec. 11. Notwithstanding any other provision of this article, the following shall not cause a person that has contracted with a commercial printer for printing to have a duty to register as a retail merchant or to collect or remit the state gross retail or use tax imposed by this article:
(1) The ownership or leasing by that person of tangible or intangible property located at the Indiana premises of the commercial printer.
(2) The sale by that person of property of any kind produced at and shipped or distributed from the Indiana premises of the commercial printer.
(3) The activities of any kind performed by or on behalf of that person at the Indiana premises of the commercial printer.
(4) The activities of any kind performed by the commercial printer in Indiana for or on behalf of that person.
As added by P.L.70-1993, SEC.5.

IC 6-2.5-8-12
Contract with call center operator; effect on duty to collect tax
Sec. 12. (a) Notwithstanding any other provision of this article, the following do not cause a person that has contracted with a call center operator for a telephone service to have a duty to register as a retail merchant or to collect or remit the state gross retail or use tax imposed by this article:
(1) The ownership or leasing by the person of tangible or intangible property that is:
(A) located at the Indiana premises of the call center operator;
(B) used to provide or assist directly with the provision of a telephone service as described in subsection (c); and
(C) not held for sale, shipment, or distribution in response to orders received as a result of a telephone service provided by the call center operator.
(2) The activities of any kind performed by or on behalf of the person at the Indiana premises of the call center operator.
(3) The activities of any kind performed by the call center operator in Indiana for or on behalf of the person.
(b) Tangible or intangible property that is:
(1) owned or leased by a person that has contracted with a call center operator for a telephone service;
(2) located at the premises of the call center operator;
(3) used to provide or assist directly with the provision of a telephone service as described in subsection (c); and
(4) not held for sale, shipment, or distribution in response to

orders received as a result of a telephone service provided by the call center operator;
shall not be considered to be, or to create, an office, a place of distribution, a sales location, a sample location, a warehouse, a storage place, or other place of business maintained, occupied, or used in any way by the person. For purposes of this section, a call center operator with which a person has contracted for a telephone service shall not be considered to be in any way a representative, an agent, a salesman, a canvasser, or a solicitor for the person.
(c) For purposes of this section, a telephone service includes soliciting orders by telephone, accepting orders by telephone, and making and receiving any other telephone calls.
As added by P.L.65-2003, SEC.1.



CHAPTER 9. ENFORCEMENT AND PENALTIES

IC 6-2.5-9-2
Failure to register or renew registration; transaction after revocation or suspension of certificate; offense
Sec. 2. A retail merchant who makes a retail transaction without having applied for or obtained a registered retail merchant's certificate or a renewal of a registered retail merchant's certificate or after the retail merchant's certificate has been revoked or suspended by the department commits a Class B misdemeanor.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.26-1985, SEC.6.

IC 6-2.5-9-3
Personal liability of holder of taxes in trust; failure to collect or remit; offense
Sec. 3. An individual who:
(1) is an individual retail merchant or is an employee, officer, or member of a corporate or partnership retail merchant; and
(2) has a duty to remit state gross retail or use taxes (as described in IC 6-2.5-3-2) to the department;
holds those taxes in trust for the state and is personally liable for the payment of those taxes, plus any penalties and interest attributable to those taxes, to the state. If the individual knowingly fails to collect or remit those taxes to the state, he commits a Class D felony.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.26-1985, SEC.7; P.L.6-1987, SEC.6; P.L.18-1994, SEC.7.

IC 6-2.5-9-4
Inclusion of tax in displayed prices; offer to assume or absorb tax; unlawful price advertising; offenses
Sec. 4. (a) Except as provided in IC 6-2.5-7, a person who:
(1) displays an advertised price, marked price, or publicly stated price that includes the state gross retail or use taxes;
(2) offers to assume or absorb part of a customer's state gross retail or use tax on a sale; or
(3) offers to refund part of a customer's state gross retail or use tax as a part of a sale;
commits a Class B infraction. (b) A retail merchant who:
(1) uses a metered pump to dispense gasoline or special fuel;
(2) is required to display on the pump the total price per unit of the gasoline or special fuel under IC 6-2.5-7-2; and
(3) advertises the gasoline or special fuel at a price other than that required by IC 6-2.5-7-2;
commits a Class B infraction.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.81-1983, SEC.7.

IC 6-2.5-9-5
Repealed
(Repealed by Acts 1981, P.L.63, SEC.7.)

IC 6-2.5-9-6
Vehicle and watercraft title or aircraft registration; payment of taxes requisite; offenses
Sec. 6. (a) The state may not title a vehicle or a watercraft or register an aircraft unless the person obtaining the title or registration:
(1) presents proper evidence, prescribed by the department, showing that the state gross retail and use taxes imposed in respect to the vehicle, watercraft, or aircraft have been paid or that the state gross retail and use taxes are inapplicable because of an exemption; or
(2) files the proper form and pays the state gross retail and use taxes imposed in respect to the vehicle, watercraft, or aircraft.
(b) A person who:
(1) is a purchaser of a vehicle, aircraft, or watercraft;
(2) is required to pay the state gross retail or use tax to the department, through the bureau of motor vehicles, Indiana department of transportation, department of natural resources, or a county treasurer; and
(3) knowingly fails to remit all or part of the state gross retail or use tax that is due;
commits a Class A misdemeanor.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.26-1985, SEC.8; P.L.6-1987, SEC.7; P.L.335-1989(ss), SEC.6; P.L.18-1990, SEC.20.

IC 6-2.5-9-7
Removing or altering sign posted by department; failure to notify department; offense
Sec. 7. (a) Any person who:
(1) removes;
(2) alters;
(3) defaces; or
(4) covers;
a sign posted by the department that states that no retail transactions or sales can be made at a retail merchant's location commits a Class

B misdemeanor.
(b) A retail merchant shall notify the department of any violation of subsection (a) that occurs on the retail merchant's premises.
(c) A retail merchant who fails to give the notice required by subsection (b) within two (2) business days after the violation of subsection (a) occurs commits a Class B misdemeanor.
As added by P.L.26-1985, SEC.9.

IC 6-2.5-9-8
Records; inspection; falsification; offenses
Sec. 8. (a) All records of a person that have collected or that should have collected gross retail taxes shall be kept open for examination at any reasonable time by the department or the department's authorized agents. A person that violates this subsection commits a Class D felony.
(b) A person that:
(1) makes false entries in a tax record; or
(2) keeps more than one (1) set of tax records;
with the intent to defraud the state or evade remittance of the tax imposed by this article commits a Class D felony.
As added by P.L.71-1993, SEC.12.



CHAPTER 10. MISCELLANEOUS

IC 6-2.5-10-2
Application of adjusted gross income tax procedures
Sec. 2. The provisions of the adjusted gross income tax law (IC 6-3), which do not conflict with the provisions of this article and which deal with any of the following subjects, apply for the purposes of imposing, collecting, and administering the state gross retail and use taxes under this article:
(1) Filing of returns.
(2) Auditing of returns.
(3) Investigation of tax liability.
(4) Determination of tax liability.
(5) Notification of tax liability.
(6) Assessment of tax liability.
(7) Collection of tax liability.
(8) Examination of taxpayer's books and records.
(9) Legal proceedings.
(10) Court actions.
(11) Remedies.
(12) Privileges.
(13) Taxpayer and departmental relief.
(14) Statutes of limitations.
(15) Hearings.
(16) Refunds.
(17) Remittances.
(18) Imposition of penalties and interest.
(19) Maintenance of departmental records. (20) Confidentiality of taxpayer's returns.
(21) Duties of the secretary of state and the treasurer of state.
(22) Administration.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.19-1986, SEC.13; P.L.192-2002(ss), SEC.66.

IC 6-2.5-10-3
Repealed
(Repealed by P.L.28-1997, SEC.31.)

IC 6-2.5-10-4
Repealed
(Repealed by P.L.28-1997, SEC.31.)

IC 6-2.5-10-5
Collection of NAICS codes
Sec. 5. (a) As used in this section, "NAICS code" refers to the code used to classify a particular industry in the current edition of the North American Industry Classification System Manual - United States, published by the National Technical Information Service of the United States Department of Commerce.
(b) The department shall collect and maintain for all retail merchants information concerning the NAICS codes of the merchants.
As added by P.L.19-2004, SEC.1.



CHAPTER 11. SIMPLIFIED SALES AND USE TAX ADMINISTRATION ACT

IC 6-2.5-11
Chapter 11. Simplified Sales and Use Tax Administration Act

IC 6-2.5-11-1
Short title
Sec. 1. This chapter shall be known as and referred to as the "simplified sales and use tax administration act".
As added by P.L.107-2001, SEC.1.

IC 6-2.5-11-2
Definitions
Sec. 2. As used in this chapter:
(1) "Agreement" means the Streamlined Sales and Use Tax Agreement.
(2) "Certified automated system" means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, to determine the amount of tax to remit to the appropriate state, and to maintain a record of the transaction.
(3) "Certified service provider" means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions.
(4) "Person" means an individual, a trust, an estate, a fiduciary, a partnership, a limited liability company, a limited liability partnership, a corporation, or any other legal entity.
(5) "Sales tax" means the state gross retail tax levied under IC 6-2.5.
(6) "Seller" means any person making sales, leases, or rentals of personal property or services.
(7) "State" means any state of the United States and the District of Columbia.
(8) "Use tax" means the use tax levied under IC 6-2.5.
As added by P.L.107-2001, SEC.1.

IC 6-2.5-11-3
Findings of general assembly
Sec. 3. The general assembly finds that a simplified sales and use tax system will reduce and over time eliminate the burden and cost for all vendors to collect this state's sales and use tax. The general assembly further finds that this state should participate in multistate discussions to review, amend, or review and amend the terms of the agreement to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and all types of commerce.
As added by P.L.107-2001, SEC.1.

IC 6-2.5-11-4
Delegates to review or amend agreement
Sec. 4. (a) For the purposes of reviewing, amending, or reviewing and amending the agreement embodying the simplification

requirements set forth in section 7 of this chapter, the state shall enter into multistate discussions. For purposes of those discussions, the state shall be represented by four (4) delegates, appointed as follows:
(1) One (1) member of the house of representatives, appointed by the speaker of the house of representatives.
(2) One (1) member of the senate, appointed by the president pro tempore of the senate.
(3) One (1) individual appointed by the governor.
(4) The commissioner of the department of state revenue, who is an ex officio member.
A delegate appointed under subdivisions (1) through (3) serves at the pleasure of the officer who appointed that delegate.
(b) Each delegate who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The delegate is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the delegate's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency. Expenses incurred under this subsection shall be paid out of the funds appropriated to the department of state revenue.
(c) Each delegate who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the delegate's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) Each delegate who is a member of the general assembly is entitled to receive the per diem, mileage, and travel allowances paid to members of the general assembly under travel policies established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.107-2001, SEC.1.

IC 6-2.5-11-5
Powers of department
Sec. 5. The department may enter into the agreement with one (1) or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the department may act jointly with other states that are members of the agreement to establish standards for certification of certified service providers and certified automated systems and to establish performance standards for multistate sellers. The department may take other actions reasonably required to implement this chapter. Other actions authorized by this section include, but are not limited to, the adoption of rules and the joint procurement, with other member states, of goods and services in

furtherance of the cooperative agreement. The department or the department's designee shall represent the state of Indiana before the other states that are signatories to the agreement.
As added by P.L.107-2001, SEC.1.

IC 6-2.5-11-6
Effect on Indiana law
Sec. 6. No provision of the agreement authorized by this chapter in whole or in part invalidates or amends any provision of the law of Indiana. Adoption of the agreement by the state of Indiana does not amend or modify any Indiana law. Implementation of any condition of the agreement in Indiana, whether adopted before, at, or after membership of this state in the agreement, must be by the action of this state.
As added by P.L.107-2001, SEC.1.

IC 6-2.5-11-7
Requirements in agreement
Sec. 7. The department shall not enter into the agreement unless the agreement requires each state to abide by the following requirements:
(1) Simplified State Rate. The agreement must set restrictions to limit over time the number of state rates.
(2) Uniform Standards. The agreement must establish uniform standards for the following:
(A) The sourcing of transactions to taxing jurisdictions.
(B) The administration of exempt sales.
(C) Sales and use tax returns and remittances.
(3) Central Registration. The agreement must provide a central electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.
(4) No Nexus Attribution. The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.
(5) Local Sales and Use Taxes. The agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:
(A) Restricting variances between the state and local tax bases.
(B) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.
(C) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes. (D) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.
(6) Monetary Allowances. The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers. The agreement must allow for a joint public and private sector study of the compliance cost on sellers and certified service providers to collect sales and use taxes for state and local governments under various levels of complexity to be completed on or before July 1, 2002.
(7) State Compliance. The agreement must require each state to certify compliance with the terms of the agreement before joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while the state is a member.
(8) Consumer Privacy. The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.
(9) Advisory Councils. The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult in the administration of the agreement.
As added by P.L.107-2001, SEC.1.

IC 6-2.5-11-8
Provisions in agreement
Sec. 8. The agreement authorized by this chapter is an accord among individual cooperating sovereign states in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.
As added by P.L.107-2001, SEC.1.

IC 6-2.5-11-9
State is only intended beneficiary of agreement; no individual causes of action
Sec. 9. (a) The agreement authorized by this chapter binds and inures only to the benefit of the state of Indiana and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the law of the state of Indiana and the other member states and not by the terms of the agreement.
(b) Consistent with subsection (a), no person shall have any cause of action or defense under the agreement or by virtue of the state of Indiana's approval of the agreement. No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of the state of

Indiana, or any political subdivision of the state of Indiana on the grounds that the action or inaction is inconsistent with the agreement.
(c) No law of Indiana, or the application thereof, may be declared invalid as to any person or circumstance on the grounds that the provision or application is inconsistent with the agreement.
As added by P.L.107-2001, SEC.1.

IC 6-2.5-11-10
Certified services providers; allowances for sellers and certified service providers under the agreement; relief for failure to collect tax
Sec. 10. (a) A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this section. A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.
(b) A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.
(c) A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.
(d) A certified service provider or a seller that obtains a certification or taxability matrix from the department is not liable for sales or use tax collection errors that result from reliance on the department's certification or taxability matrix. If the department determines that an item or transaction is incorrectly classified as to the taxability of the item or transaction, the department shall notify the certified service provider or the seller of the incorrect classification. The certified service provider or the seller must revise the incorrect classification within ten (10) days after receiving notice of the determination from the department. If the classification error is not corrected within ten (10) days after receiving the department's

notice, the certified service provider or the seller is liable for failure to collect the correct amount of sales or use tax due and owing.
(e) If at least thirty (30) days are not provided between the enactment of a statute changing the rate set forth in IC 6-2.5-2-2 and the effective date of the rate change, the department shall relieve the seller of liability for failing to collect tax at the new rate if:
(1) the seller collected the tax at the immediately preceding effective rate; and
(2) the seller's failure to collect at the current rate does not extend beyond thirty (30) days after the effective date of the rate change.
A seller is not eligible for the relief provided for in this subsection if the seller fraudulently fails to collect at the current rate or solicits purchases based on the immediately preceding effective rate.
(f) The department shall allow any monetary allowances that are provided by the member states to sellers or certified service providers in exchange for collecting the sales and use taxes as provided in article VI of the agreement.
As added by P.L.107-2001, SEC.1. Amended by P.L.195-2005, SEC.4; P.L.145-2007, SEC.9; P.L.182-2009(ss), SEC.183; P.L.113-2010, SEC.53; P.L.84-2011, SEC.4.

IC 6-2.5-11-11
Relief from penalties, tax, and interest in certain transactions involving reliance on data provided by the department
Sec. 11. (a) This section applies only to transactions occurring after December 31, 2008.
(b) A purchaser is relieved from liability for penalties imposed under IC 6-8.1-10-2.1 for failure to pay the amount of tax due if any of the following occurs:
(1) A purchaser's seller or certified service provider relied on erroneous data provided by the department regarding any of the following:
(A) Tax rates.
(B) Boundaries.
(C) Taxing jurisdiction assignments.
(D) The taxability matrix.
(2) A purchaser with a direct pay permit relied on erroneous data provided by the department regarding any of the following:
(A) Tax rates.
(B) Boundaries.
(C) Taxing jurisdiction assignments.
(D) The taxability matrix.
(3) A purchaser relied on erroneous data in the taxability matrix provided by the department.
(c) The department shall relieve a purchaser from liability for tax and interest for having failed to pay the correct amount of sales or use tax in the circumstances described in subsection (b); however, the relief is limited to tax and interest attributable to the department's erroneous classification in the taxability matrix of terms: (1) included as taxable or exempt;
(2) included in the sales price;
(3) excluded from the sales price;
(4) included in a definition; or
(5) excluded from a definition.
As added by P.L.145-2007, SEC.10.

IC 6-2.5-11-12
Review of software; limited relief from liability
Sec. 12. (a) The department shall review software submitted to the governing board for certification as a certified automated system. The review is to determine that the program adequately classifies product based exemptions granted under IC 6-2.5-5. Upon satisfactory completion of the review, the department shall certify to the governing board the department's acceptance of the classifications made by the system.
(b) The governing board and the member states are not responsible for classification of an item or a transaction within the product based exemptions certified by the department. The relief from liability provided in this section is not available to a certified service provider or Model 2 seller that has incorrectly classified an item or a transaction into a product based exemption certified by the department. This subsection does not apply to the individual listing of items or transactions within a product definition approved by the governing board or the member states.
(c) If the department determines that an item or a transaction is incorrectly classified as to the taxability of the item or transaction, the department shall notify the certified service provider or Model 2 seller of the incorrect classification. The certified service provider or Model 2 seller must revise the classification within ten (10) days after receiving notice of the determination from the department. If the classification error is not corrected within ten (10) days after receiving the department's notice, the certified service provider or Model 2 seller is liable for failure to collect the correct amount of sales or use tax due and owing.
As added by P.L.145-2007, SEC.11.



CHAPTER 12. TAXING SITUS OF NONMOBILE TELECOMMUNICATIONS SERVICE

IC 6-2.5-12-2
"Call by call basis"
Sec. 2. As used in this chapter, "call by call basis" means any method of charging for telecommunications services by which the price is measured by individual calls.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-3
"Communications channel"
Sec. 3. As used in this chapter, "communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-4
"Customer"
Sec. 4. As used in this chapter, "customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunication service, but this sentence only applies for the purpose of sourcing sales of telecommunications services under this chapter. The term does not include a reseller of telecommunications service or for mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-5
"Customer channel termination point"
Sec. 5. As used in this chapter, "customer channel termination point" means the location where the customer either inputs or receives the communications.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-6
"End user"
Sec. 6. As used in this chapter, "end user" means the person who

uses the telecommunications service. In the case of an entity, "end user" means the individual who uses the service on behalf of the entity.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-7
"Home service provider"
Sec. 7. As used in this chapter, "home service provider" means the facilities based carrier or reseller with which the customer contracts for the provision of mobile telecommunications service.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-8
"Mobile telecommunications service"
Sec. 8. As used in this chapter, "mobile telecommunications service" means commercial mobile radio service, as defined in 47 CFR 20.3 as in effect on June 1, 1999.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-9
"Place of primary use"
Sec. 9. As used in this chapter, "place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" must be within the licensed service area of the home service provider.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-10
"Post paid calling service"
Sec. 10. As used in this chapter, "post paid calling service" means the telecommunications service obtained by making a payment on a call by call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to a telephone number that is not associated with the origination or termination of the telecommunications service. A post paid calling service includes a telecommunications service, except a prepaid wireless calling service, that would be a prepaid calling service except it is not exclusively a telecommunications service.
As added by P.L.257-2003, SEC.31. Amended by P.L.145-2007, SEC.12.

IC 6-2.5-12-11
"Prepaid calling service"
Sec. 11. As used in this chapter, "prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of

calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-11.5
"Prepaid wireless calling service"
Sec. 11.5. As used in this chapter, "prepaid wireless calling service" means a telecommunications service that provides the right to use mobile wireless service as well as other nontelecommunications services, including the download of content, digital products delivered electronically, and ancillary services, which:
(1) must be paid for in advance; and
(2) are sold in predetermined units or dollars, the balance of which declines with use in a known amount.
As added by P.L.145-2007, SEC.13.

IC 6-2.5-12-12
"Private communications service"
Sec. 12. As used in this chapter, "private communication service" means a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-13
"Service address"
Sec. 13. As used in this chapter, "service address" means the following:
(1) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid.
(2) If the location described in subdivision (1) is not known, the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.
(3) If neither of the locations described in subdivision (1) or (2) is known, the location of the customer's place of primary use.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-14
Sourcing of telecommunications service sold call by call Sec. 14. Except for the telecommunications services listed in section 16 of this chapter, the sale of telecommunications service sold on a call by call basis shall be sourced to:
(1) each level of taxing jurisdiction where the call originates and terminates in that jurisdiction; or
(2) each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-15
Sourcing of telecommunications service sold on other basis; sourcing of Internet access service or ancillary services
Sec. 15. Except for the telecommunications services listed in section 16 of this chapter, a sale of:
(1) telecommunications services sold on a basis other than a call by call basis;
(2) Internet access service; or
(3) an ancillary service;
is sourced to the customer's place of primary use.
As added by P.L.257-2003, SEC.31. Amended by P.L.182-2009(ss), SEC.184.

IC 6-2.5-12-16
Sourcing of particular types of telecommunications services
Sec. 16. The sale of the following telecommunications services shall be sourced to each level of taxing jurisdiction as follows:
(1) A sale of mobile telecommunications services, other than air to ground radiotelephone service and prepaid calling service, is sourced to the customer's place of primary use as required by the Mobile Telecommunications Sourcing Act and IC 6-8.1-15.
(2) A sale of post paid calling service is sourced to the origination point of the telecommunications signal as first identified by either:
(A) the seller's telecommunications system; or
(B) information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.
(3) A sale of prepaid calling service or a sale of prepaid wireless calling service is sourced in the following manner:
(A) When the service is received by the purchaser at a business location of the seller, the sale is sourced to that business location.
(B) When the service is not received by the purchaser at a business location of the seller, the sale is sourced to the location where receipt by the purchaser (or the purchaser's donee, designated as such by the purchaser) occurs, including the location indicated by instructions for delivery to the purchaser (or donee), known to the seller.
(C) When clauses (A) and (B) do not apply, the sale is

sourced to the location indicated by an address for the purchaser that is available from the business records of the seller that are maintained in the ordinary course of the seller's business when use of this address does not constitute bad faith.
(D) When clauses (A) through (C) do not apply, the sale is sourced to the location indicated by an address for the purchaser obtained during the consummation of the sale, including the address of a purchaser's payment instrument, if no other address is available, when use of this address does not constitute bad faith.
(E) When clauses (A) through (D) do not apply, including the circumstance in which the seller is without sufficient information to apply the previous clauses, the location will be determined by either:
(i) the address from which tangible personal property was shipped, from which any digital good or computer software delivered electronically was first available for transmission by the seller, or from which the service was provided (disregarding for these purposes any location that merely provided the digital transfer of the product sold); or
(ii) in the case of a sale of mobile telecommunications service that is a prepaid telecommunications service, the location associated with the mobile telephone number.
(4) A sale of a private communications service is sourced as follows:
(A) Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which such customer channel termination point is located.
(B) Service where all customer termination points are located entirely within one (1) jurisdiction or level of jurisdiction is sourced in such jurisdiction in which the customer channel termination points are located.
(C) Service for segments of a channel between two (2) customer channel termination points located in different jurisdictions and which segments of channel are separately charged is sourced fifty percent (50%) in each level of jurisdiction in which the customer channel termination points are located.
(D) Service for segments of a channel located in more than one (1) jurisdiction or level of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in such jurisdiction by the total number of customer channel termination points.
As added by P.L.257-2003, SEC.31. Amended by P.L.145-2007, SEC.14.



CHAPTER 13. GENERAL SOURCING RULES

maintained in the ordinary course of the seller's business when use of this address does not constitute bad faith.
(4) When subdivisions (1), (2), and (3) do not apply, the sale is sourced to the location indicated by an address for the purchaser obtained during the consummation of the sale, including the address of a purchaser's payment instrument, if no other address is available, when use of this address does not constitute bad faith.
(5) When none of the previous rules of subdivision (1), (2), (3), or (4) apply, including the circumstance in which the seller is without sufficient information to apply the previous rules, then the location will be determined by the address from which tangible personal property was shipped, from which the digital good or the computer software delivered electronically was first available for transmission by the seller, or from which the service was provided (disregarding for these purposes any location that merely provided the digital transfer of the product sold).
(e) The lease or rental of tangible personal property, other than property identified in subsection (f) or (g), shall be sourced as follows:
(1) For a lease or rental that requires recurring periodic payments, the first periodic payment is sourced the same as a retail sale in accordance with the provisions of subsection (d). Periodic payments made subsequent to the first payment are sourced to the primary property location for each period covered by the payment. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location shall not be altered by intermittent use at different locations, such as use of business property that accompanies employees on business trips and service calls.
(2) For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection (d).
This subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or an accelerated basis, or on the acquisition of property for lease.
(f) The lease or rental of motor vehicles, trailers, semitrailers, or aircraft that do not qualify as transportation equipment, as defined in subsection (g), shall be sourced as follows:
(1) For a lease or rental that requires recurring periodic payments, each periodic payment is sourced to the primary property location. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. This location shall not be altered by

intermittent use at different locations.
(2) For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection (d).
This subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis, or on the acquisition of property for lease.
(g) The retail sale, including lease or rental, of transportation equipment shall be sourced the same as a retail sale in accordance with the provisions of subsection (d), notwithstanding the exclusion of lease or rental in subsection (d). As used in this subsection, "transportation equipment" means any of the following:
(1) Locomotives and railcars that are used for the carriage of persons or property in interstate commerce.
(2) Trucks and truck-tractors with a gross vehicle weight rating (GVWR) of ten thousand one (10,001) pounds or greater, trailers, semitrailers, or passenger buses that are:
(A) registered through the International Registration Plan; and
(B) operated under authority of a carrier authorized and certificated by the U.S. Department of Transportation or another federal authority to engage in the carriage of persons or property in interstate commerce.
(3) Aircraft that are operated by air carriers authorized and certificated by the U.S. Department of Transportation or another federal or a foreign authority to engage in the carriage of persons or property in interstate or foreign commerce.
(4) Containers designed for use on and component parts attached or secured on the items set forth in subdivisions (1) through (3).
(h) Notwithstanding subsection (d), a retail sale of floral products in which a florist or floral business:
(1) takes a floral order from a purchaser; and
(2) transmits the floral order by telegraph, telephone, or other means of communication to another florist or floral business for delivery;
is sourced to the location of the florist or floral business that originally takes the floral order from the purchaser.
As added by P.L.257-2003, SEC.32. Amended by P.L.153-2006, SEC.6; P.L.145-2007, SEC.15; P.L.19-2008, SEC.7; P.L.182-2009(ss), SEC.185.

IC 6-2.5-13-2
Repealed
(Repealed by P.L.145-2007, SEC.16.)

IC 6-2.5-13-3
Sourcing of purchases of direct mail
Sec. 3. (a) Notwithstanding section 1 of this chapter, a purchaser of direct mail that is not a holder of a direct pay permit shall provide

to the seller in conjunction with the purchase either a direct mail form or information to show the jurisdictions to which the direct mail is delivered to recipients.
(b) Upon receipt of the direct mail form, the seller is relieved of all obligations to collect, pay, or remit the applicable tax and the purchaser is obligated to pay or remit the applicable tax on a direct pay basis. A direct mail form remains in effect for all future sales of direct mail by the seller to the purchaser until it is revoked in writing.
(c) Upon receipt of information from the purchaser showing the jurisdictions to which the direct mail is delivered to recipients, the seller shall collect the tax according to the delivery information provided by the purchaser. In the absence of bad faith, the seller is relieved of any further obligation to collect tax on any transaction where the seller has collected tax under the delivery information provided by the purchaser.
(d) If the purchaser of direct mail does not have a direct pay permit and does not provide the seller with either a direct mail form or delivery information, as required by subsection (a), the seller shall collect the tax according to section 1(d)(5) of this chapter. Nothing in this subsection limits a purchaser's obligation for sales or use tax to any state to which the direct mail is delivered.
(e) If a purchaser of direct mail provides the seller with documentation of direct pay authority, the purchaser shall not be required to provide a direct mail form or delivery information to the seller.
As added by P.L.257-2003, SEC.32.






ARTICLE 3. OTHER STATE INCOME TAXES

CHAPTER 1. DEFINITIONS

IC 6-3-1-2
Construction of definitions
Sec. 2. Except where the context otherwise requires, the definitions given in this article govern the construction of this article.
(Formerly: Acts 1963(ss), c.32, s.102.) As amended by P.L.2-1988, SEC.4.

IC 6-3-1-2.5
"Armed forces of the United States"
Sec. 2.5. "Armed forces of the United States" has the meaning set forth in IC 5-9-4-3.
As added by P.L.144-2007, SEC.1.

IC 6-3-1-2.7
"National Guard"
Sec. 2.7. "National Guard" has the meaning set forth in IC 5-9-4-4.
As added by P.L.144-2007, SEC.2.

IC 6-3-1-3
Repealed
(Repealed by Acts 1980, P.L.54, SEC.9.)

IC 6-3-1-3.1
Repealed
(Repealed by Acts 1979, P.L.70, SEC.2.)

IC 6-3-1-3.5 Version a
"Adjusted gross income"
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 3.5. When used in this article, the term "adjusted gross income" shall mean the following:
(a) In the case of all individuals, "adjusted gross income" (as defined in Section 62 of the Internal Revenue Code), modified as follows:
(1) Subtract income that is exempt from taxation under this

article by the Constitution and statutes of the United States.
(2) Add an amount equal to any deduction or deductions allowed or allowable pursuant to Section 62 of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by any state of the United States.
(3) Subtract one thousand dollars ($1,000), or in the case of a joint return filed by a husband and wife, subtract for each spouse one thousand dollars ($1,000).
(4) Subtract one thousand dollars ($1,000) for:
(A) each of the exemptions provided by Section 151(c) of the Internal Revenue Code;
(B) each additional amount allowable under Section 63(f) of the Internal Revenue Code; and
(C) the spouse of the taxpayer if a separate return is made by the taxpayer and if the spouse, for the calendar year in which the taxable year of the taxpayer begins, has no gross income and is not the dependent of another taxpayer.
(5) Subtract:
(A) one thousand five hundred dollars ($1,500) for each of the exemptions allowed under Section 151(c)(1)(B) of the Internal Revenue Code (as effective January 1, 2004); and
(B) five hundred dollars ($500) for each additional amount allowable under Section 63(f)(1) of the Internal Revenue Code if the adjusted gross income of the taxpayer, or the taxpayer and the taxpayer's spouse in the case of a joint return, is less than forty thousand dollars ($40,000).
This amount is in addition to the amount subtracted under subdivision (4).
(6) Subtract an amount equal to the lesser of:
(A) that part of the individual's adjusted gross income (as defined in Section 62 of the Internal Revenue Code) for that taxable year that is subject to a tax that is imposed by a political subdivision of another state and that is imposed on or measured by income; or
(B) two thousand dollars ($2,000).
(7) Add an amount equal to the total capital gain portion of a lump sum distribution (as defined in Section 402(e)(4)(D) of the Internal Revenue Code) if the lump sum distribution is received by the individual during the taxable year and if the capital gain portion of the distribution is taxed in the manner provided in Section 402 of the Internal Revenue Code.
(8) Subtract any amounts included in federal adjusted gross income under Section 111 of the Internal Revenue Code as a recovery of items previously deducted as an itemized deduction from adjusted gross income.
(9) Subtract any amounts included in federal adjusted gross income under the Internal Revenue Code which amounts were received by the individual as supplemental railroad retirement annuities under 45 U.S.C. 231 and which are not deductible under subdivision (1). (10) Subtract an amount equal to the amount of federal Social Security and Railroad Retirement benefits included in a taxpayer's federal gross income by Section 86 of the Internal Revenue Code.
(11) In the case of a nonresident taxpayer or a resident taxpayer residing in Indiana for a period of less than the taxpayer's entire taxable year, the total amount of the deductions allowed pursuant to subdivisions (3), (4), (5), and (6) shall be reduced to an amount which bears the same ratio to the total as the taxpayer's income taxable in Indiana bears to the taxpayer's total income.
(12) In the case of an individual who is a recipient of assistance under IC 12-10-6-1, IC 12-10-6-2.1, IC 12-15-2-2, or IC 12-15-7, subtract an amount equal to that portion of the individual's adjusted gross income with respect to which the individual is not allowed under federal law to retain an amount to pay state and local income taxes.
(13) In the case of an eligible individual, subtract the amount of a Holocaust victim's settlement payment included in the individual's federal adjusted gross income.
(14) Subtract an amount equal to the portion of any premiums paid during the taxable year by the taxpayer for a qualified long term care policy (as defined in IC 12-15-39.6-5) for the taxpayer or the taxpayer's spouse, or both.
(15) Subtract an amount equal to the lesser of:
(A) two thousand five hundred dollars ($2,500); or
(B) the amount of property taxes that are paid during the taxable year in Indiana by the individual on the individual's principal place of residence.
(16) Subtract an amount equal to the amount of a September 11 terrorist attack settlement payment included in the individual's federal adjusted gross income.
(17) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation to the property in the year that it was placed in service.
(18) Add an amount equal to any deduction allowed under Section 172 of the Internal Revenue Code.
(19) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal

Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(20) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(21) Subtract an amount equal to the amount of the taxpayer's qualified military income that was not excluded from the taxpayer's gross income for federal income tax purposes under Section 112 of the Internal Revenue Code.
(22) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the individual's federal adjusted gross income under the Internal Revenue Code.
(23) Subtract any amount of a credit (including an advance refund of the credit) that is provided to an individual under 26 U.S.C. 6428 (federal Economic Stimulus Act of 2008) and included in the individual's federal adjusted gross income.
(24) Add any amount of unemployment compensation excluded from federal gross income, as defined in Section 61 of the Internal Revenue Code, under Section 85(c) of the Internal Revenue Code.
(25) Add the amount excluded from gross income under Section 108(a)(1)(e) of the Internal Revenue Code for the discharge of debt on a qualified principal residence.
(26) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract the amount necessary from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(27) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(28) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of

the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(29) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(30) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(31) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(32) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(33) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(34) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(35) Add the amount excluded from gross income under Section 408(d)(8) of the Internal Revenue Code for a charitable distribution from an individual retirement plan.
(36) Add the amount deducted from gross income under Section 222 of the Internal Revenue Code for qualified tuition and

related expenses.
(37) Add the amount deducted from gross income under Section 62(2)(D) of the Internal Revenue Code for certain expenses of elementary and secondary school teachers.
(38) Add the amount excluded from gross income under Section 127 of the Internal Revenue Code as annual employer provided education expenses.
(39) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(40) Add the monthly amount excluded from gross income under Section 132(f)(1)(A) and 132(f)(1)(B) of the Internal Revenue Code that exceeds one hundred dollars ($100) a month for a qualified transportation fringe.
(41) Add the amount deducted from gross income under Section 221 of the Internal Revenue Code that exceeds the amount the taxpayer could deduct under Section 221 of the Internal Revenue Code before it was amended by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (P.L. 111-312).
(42) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(43) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(44) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(45) Add the amount necessary to make the adjusted gross income of any taxpayer for which tax was not imposed on the net recognized built-in gain of an S corporation under Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240) equal to the amount of adjusted gross income that would have been computed before Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240). (46) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(b) In the case of corporations, the same as "taxable income" (as defined in Section 63 of the Internal Revenue Code) adjusted as follows:
(1) Subtract income that is exempt from taxation under this article by the Constitution and statutes of the United States.
(2) Add an amount equal to any deduction or deductions allowed or allowable pursuant to Section 170 of the Internal Revenue Code.
(3) Add an amount equal to any deduction or deductions allowed or allowable pursuant to Section 63 of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by any state of the United States.
(4) Subtract an amount equal to the amount included in the corporation's taxable income under Section 78 of the Internal Revenue Code.
(5) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation to the property in the year that it was placed in service.
(6) Add an amount equal to any deduction allowed under Section 172 of the Internal Revenue Code.
(7) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(8) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes. (9) Add to the extent required by IC 6-3-2-20 the amount of intangible expenses (as defined in IC 6-3-2-20) and any directly related intangible interest expenses (as defined in IC 6-3-2-20) for the taxable year that reduced the corporation's taxable income (as defined in Section 63 of the Internal Revenue Code) for federal income tax purposes.
(10) Add an amount equal to any deduction for dividends paid (as defined in Section 561 of the Internal Revenue Code) to shareholders of a captive real estate investment trust (as defined in section 34.5 of this chapter).
(11) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the corporation's taxable income under the Internal Revenue Code.
(12) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year the amount necessary to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(13) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(14) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(15) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(16) Add or subtract the amount necessary to make the adjusted

gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(17) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(18) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(19) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(20) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(21) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(22) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(23) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the

amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(24) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(25) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(c) In the case of life insurance companies (as defined in Section 816(a) of the Internal Revenue Code) that are organized under Indiana law, the same as "life insurance company taxable income" (as defined in Section 801 of the Internal Revenue Code), adjusted as follows:
(1) Subtract income that is exempt from taxation under this article by the Constitution and statutes of the United States.
(2) Add an amount equal to any deduction allowed or allowable under Section 170 of the Internal Revenue Code.
(3) Add an amount equal to a deduction allowed or allowable under Section 805 or Section 831(c) of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by any state.
(4) Subtract an amount equal to the amount included in the company's taxable income under Section 78 of the Internal Revenue Code.
(5) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation to the property in the year that it was placed in service.
(6) Add an amount equal to any deduction allowed under Section 172 or Section 810 of the Internal Revenue Code.
(7) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have

been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(8) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(9) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the insurance company's taxable income under the Internal Revenue Code.
(10) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year the amount necessary to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(11) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(12) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(13) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(14) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under

Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(15) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(16) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(17) Add an amount equal to any exempt insurance income under Section 953(e) of the Internal Revenue Code that is active financing income under Subpart F of Subtitle A, Chapter 1, Subchapter N of the Internal Revenue Code.
(18) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(19) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(20) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240). (21) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(22) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(23) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(24) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(d) In the case of insurance companies subject to tax under Section 831 of the Internal Revenue Code and organized under Indiana law, the same as "taxable income" (as defined in Section 832 of the Internal Revenue Code), adjusted as follows:
(1) Subtract income that is exempt from taxation under this article by the Constitution and statutes of the United States.
(2) Add an amount equal to any deduction allowed or allowable under Section 170 of the Internal Revenue Code.
(3) Add an amount equal to a deduction allowed or allowable under Section 805 or Section 831(c) of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by any state.
(4) Subtract an amount equal to the amount included in the company's taxable income under Section 78 of the Internal Revenue Code.
(5) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation to the property in the year that it was placed in service.
(6) Add an amount equal to any deduction allowed under Section 172 of the Internal Revenue Code.
(7) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in

service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(8) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(9) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the insurance company's taxable income under the Internal Revenue Code.
(10) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year the amount necessary to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(11) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(12) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(13) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property. (14) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(15) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(16) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(17) Add an amount equal to any exempt insurance income under Section 953(e) of the Internal Revenue Code that is active financing income under Subpart F of Subtitle A, Chapter 1, Subchapter N of the Internal Revenue Code.
(18) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(19) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(20) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the

Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(21) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(22) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(23) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(24) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(e) In the case of trusts and estates, "taxable income" (as defined for trusts and estates in Section 641(b) of the Internal Revenue Code) adjusted as follows:
(1) Subtract income that is exempt from taxation under this article by the Constitution and statutes of the United States.
(2) Subtract an amount equal to the amount of a September 11 terrorist attack settlement payment included in the federal adjusted gross income of the estate of a victim of the September 11 terrorist attack or a trust to the extent the trust benefits a victim of the September 11 terrorist attack.
(3) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation to the property in the year that it was placed in service.
(4) Add an amount equal to any deduction allowed under Section 172 of the Internal Revenue Code.
(5) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes

not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(6) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(7) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the taxpayer's taxable income under the Internal Revenue Code.
(8) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year the amount necessary to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(9) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(10) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(11) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(12) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for

qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(13) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(14) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(15) Add the amount excluded from gross income under Section 108(a)(1)(e) of the Internal Revenue Code for the discharge of debt on a qualified principal residence.
(16) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(17) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(18) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(19) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of

environmental remediation costs.
(20) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(21) Add the amount necessary to make the adjusted gross income of any taxpayer for which tax was not imposed on the net recognized built-in gain of an S corporation under Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240) equal to the amount of adjusted gross income that would have been computed before Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(22) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(23) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(Formerly: Acts 1971, P.L.64, SEC.1; Acts 1973, P.L.49, SEC.1.) As amended by Acts 1977, P.L.77, SEC.1; Acts 1977(ss), P.L.4, SEC.8; Acts 1978, P.L.42, SEC.1; Acts 1978, P.L.43, SEC.1; Acts 1980, P.L.54, SEC.1; Acts 1981, P.L.82, SEC.1; Acts 1982, P.L.52, SEC.1; P.L.82-1983, SEC.1; P.L.49-1984, SEC.1; P.L.73-1985, SEC.1; P.L.2-1987, SEC.15; P.L.91-1987, SEC.2; P.L.383-1987(ss), SEC.3; P.L.88-1989, SEC.1; P.L.1-1990, SEC.75; P.L.2-1992, SEC.68; P.L.57-1997, SEC.2; P.L.119-1998, SEC.3; P.L.128-1999, SEC.1; P.L.238-1999, SEC.1; P.L.249-1999, SEC.1; P.L.257-1999, SEC.1; P.L.273-1999, SEC.51; P.L.14-2000, SEC.16; P.L.8-2002, SEC.3; P.L.192-2002(ss), SEC.67; P.L.105-2003, SEC.1; P.L.1-2004, SEC.49; P.L.81-2004, SEC.9; P.L.246-2005, SEC.69; P.L.184-2006, SEC.3; P.L.162-2006, SEC.24; P.L.1-2007, SEC.53; P.L.144-2007, SEC.3; P.L.211-2007, SEC.19; P.L.223-2007, SEC.1; P.L.131-2008, SEC.11; P.L.3-2008, SEC.60; P.L.1-2009, SEC.49; P.L.182-2009(ss), SEC.186; P.L.229-2011, SEC.83; P.L.171-2011, SEC.4; P.L.172-2011, SEC.53; P.L.6-2012, SEC.47.

IC 6-3-1-3.5 Version b
"Adjusted gross income"
Note: This version of section effective 7-1-2012. See also

preceding version of this section, effective until 7-1-2012.
Sec. 3.5. When used in this article, the term "adjusted gross income" shall mean the following:
(a) In the case of all individuals, "adjusted gross income" (as defined in Section 62 of the Internal Revenue Code), modified as follows:
(1) Subtract income that is exempt from taxation under this article by the Constitution and statutes of the United States.
(2) Add an amount equal to any deduction or deductions allowed or allowable pursuant to Section 62 of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by any state of the United States.
(3) Subtract one thousand dollars ($1,000), or in the case of a joint return filed by a husband and wife, subtract for each spouse one thousand dollars ($1,000).
(4) Subtract one thousand dollars ($1,000) for:
(A) each of the exemptions provided by Section 151(c) of the Internal Revenue Code;
(B) each additional amount allowable under Section 63(f) of the Internal Revenue Code; and
(C) the spouse of the taxpayer if a separate return is made by the taxpayer and if the spouse, for the calendar year in which the taxable year of the taxpayer begins, has no gross income and is not the dependent of another taxpayer.
(5) Subtract:
(A) one thousand five hundred dollars ($1,500) for each of the exemptions allowed under Section 151(c)(1)(B) of the Internal Revenue Code (as effective January 1, 2004); and
(B) five hundred dollars ($500) for each additional amount allowable under Section 63(f)(1) of the Internal Revenue Code if the adjusted gross income of the taxpayer, or the taxpayer and the taxpayer's spouse in the case of a joint return, is less than forty thousand dollars ($40,000).
This amount is in addition to the amount subtracted under subdivision (4).
(6) Subtract an amount equal to the lesser of:
(A) that part of the individual's adjusted gross income (as defined in Section 62 of the Internal Revenue Code) for that taxable year that is subject to a tax that is imposed by a political subdivision of another state and that is imposed on or measured by income; or
(B) two thousand dollars ($2,000).
(7) Add an amount equal to the total capital gain portion of a lump sum distribution (as defined in Section 402(e)(4)(D) of the Internal Revenue Code) if the lump sum distribution is received by the individual during the taxable year and if the capital gain portion of the distribution is taxed in the manner provided in Section 402 of the Internal Revenue Code.
(8) Subtract any amounts included in federal adjusted gross income under Section 111 of the Internal Revenue Code as a

recovery of items previously deducted as an itemized deduction from adjusted gross income.
(9) Subtract any amounts included in federal adjusted gross income under the Internal Revenue Code which amounts were received by the individual as supplemental railroad retirement annuities under 45 U.S.C. 231 and which are not deductible under subdivision (1).
(10) Subtract an amount equal to the amount of federal Social Security and Railroad Retirement benefits included in a taxpayer's federal gross income by Section 86 of the Internal Revenue Code.
(11) In the case of a nonresident taxpayer or a resident taxpayer residing in Indiana for a period of less than the taxpayer's entire taxable year, the total amount of the deductions allowed pursuant to subdivisions (3), (4), (5), and (6) shall be reduced to an amount which bears the same ratio to the total as the taxpayer's income taxable in Indiana bears to the taxpayer's total income.
(12) In the case of an individual who is a recipient of assistance under IC 12-10-6-1, IC 12-10-6-2.1, IC 12-15-2-2, or IC 12-15-7, subtract an amount equal to that portion of the individual's adjusted gross income with respect to which the individual is not allowed under federal law to retain an amount to pay state and local income taxes.
(13) In the case of an eligible individual, subtract the amount of a Holocaust victim's settlement payment included in the individual's federal adjusted gross income.
(14) Subtract an amount equal to the portion of any premiums paid during the taxable year by the taxpayer for a qualified long term care policy (as defined in IC 12-15-39.6-5) for the taxpayer or the taxpayer's spouse, or both.
(15) Subtract an amount equal to the lesser of:
(A) two thousand five hundred dollars ($2,500); or
(B) the amount of property taxes that are paid during the taxable year in Indiana by the individual on the individual's principal place of residence.
(16) Subtract an amount equal to the amount of a September 11 terrorist attack settlement payment included in the individual's federal adjusted gross income.
(17) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation to the property in the year that it was placed in service.
(18) Add an amount equal to any deduction allowed under Section 172 of the Internal Revenue Code.
(19) Add or subtract the amount necessary to make the adjusted

gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(20) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(21) Subtract an amount equal to the amount of the taxpayer's qualified military income that was not excluded from the taxpayer's gross income for federal income tax purposes under Section 112 of the Internal Revenue Code.
(22) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the individual's federal adjusted gross income under the Internal Revenue Code.
(23) Subtract any amount of a credit (including an advance refund of the credit) that is provided to an individual under 26 U.S.C. 6428 (federal Economic Stimulus Act of 2008) and included in the individual's federal adjusted gross income.
(24) Add any amount of unemployment compensation excluded from federal gross income, as defined in Section 61 of the Internal Revenue Code, under Section 85(c) of the Internal Revenue Code.
(25) Add the amount excluded from gross income under Section 108(a)(1)(e) of the Internal Revenue Code for the discharge of debt on a qualified principal residence.
(26) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract the amount necessary from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(27) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal

Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(28) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(29) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(30) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(31) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(32) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(33) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(34) Add the amount deducted from gross income under Section

198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(35) Add the amount excluded from gross income under Section 408(d)(8) of the Internal Revenue Code for a charitable distribution from an individual retirement plan.
(36) Add the amount deducted from gross income under Section 222 of the Internal Revenue Code for qualified tuition and related expenses.
(37) Add the amount deducted from gross income under Section 62(a)(2)(D) of the Internal Revenue Code for certain expenses of elementary and secondary school teachers.
(38) Add the amount excluded from gross income under Section 127 of the Internal Revenue Code as annual employer provided education expenses.
(39) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(40) Add the monthly amount excluded from gross income under Section 132(f)(1)(A) and 132(f)(1)(B) of the Internal Revenue Code that exceeds one hundred dollars ($100) a month for a qualified transportation fringe.
(41) Add the amount deducted from gross income under Section 221 of the Internal Revenue Code that exceeds the amount the taxpayer could deduct under Section 221 of the Internal Revenue Code before it was amended by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (P.L. 111-312).
(42) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(43) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(44) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(45) Add the amount necessary to make the adjusted gross income of any taxpayer for which tax was not imposed on the

net recognized built-in gain of an S corporation under Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240) equal to the amount of adjusted gross income that would have been computed before Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(46) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(b) In the case of corporations, the same as "taxable income" (as defined in Section 63 of the Internal Revenue Code) adjusted as follows:
(1) Subtract income that is exempt from taxation under this article by the Constitution and statutes of the United States.
(2) Add an amount equal to any deduction or deductions allowed or allowable pursuant to Section 170 of the Internal Revenue Code.
(3) Add an amount equal to any deduction or deductions allowed or allowable pursuant to Section 63 of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by any state of the United States.
(4) Subtract an amount equal to the amount included in the corporation's taxable income under Section 78 of the Internal Revenue Code.
(5) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation to the property in the year that it was placed in service.
(6) Add an amount equal to any deduction allowed under Section 172 of the Internal Revenue Code.
(7) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in

service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(8) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(9) Add to the extent required by IC 6-3-2-20 the amount of intangible expenses (as defined in IC 6-3-2-20) and any directly related intangible interest expenses (as defined in IC 6-3-2-20) for the taxable year that reduced the corporation's taxable income (as defined in Section 63 of the Internal Revenue Code) for federal income tax purposes.
(10) Add an amount equal to any deduction for dividends paid (as defined in Section 561 of the Internal Revenue Code) to shareholders of a captive real estate investment trust (as defined in section 34.5 of this chapter).
(11) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the corporation's taxable income under the Internal Revenue Code.
(12) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year the amount necessary to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(13) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(14) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service. (15) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(16) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(17) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(18) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(19) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(20) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(21) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(22) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was

classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(23) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(24) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(25) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(c) In the case of life insurance companies (as defined in Section 816(a) of the Internal Revenue Code) that are organized under Indiana law, the same as "life insurance company taxable income" (as defined in Section 801 of the Internal Revenue Code), adjusted as follows:
(1) Subtract income that is exempt from taxation under this article by the Constitution and statutes of the United States.
(2) Add an amount equal to any deduction allowed or allowable under Section 170 of the Internal Revenue Code.
(3) Add an amount equal to a deduction allowed or allowable under Section 805 or Section 831(c) of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by any state.
(4) Subtract an amount equal to the amount included in the company's taxable income under Section 78 of the Internal Revenue Code.
(5) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation to the property in the year that it was placed in service. (6) Add an amount equal to any deduction allowed under Section 172 or Section 810 of the Internal Revenue Code.
(7) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(8) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(9) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the insurance company's taxable income under the Internal Revenue Code.
(10) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year the amount necessary to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(11) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(12) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(13) Add or subtract the amount necessary to make the adjusted

gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(14) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(15) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(16) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(17) Add an amount equal to any exempt insurance income under Section 953(e) of the Internal Revenue Code that is active financing income under Subpart F of Subtitle A, Chapter 1, Subchapter N of the Internal Revenue Code.
(18) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(19) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the

classification not applied to the property in the year that it was placed into service.
(20) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(21) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(22) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(23) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(24) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(d) In the case of insurance companies subject to tax under Section 831 of the Internal Revenue Code and organized under Indiana law, the same as "taxable income" (as defined in Section 832 of the Internal Revenue Code), adjusted as follows:
(1) Subtract income that is exempt from taxation under this article by the Constitution and statutes of the United States.
(2) Add an amount equal to any deduction allowed or allowable under Section 170 of the Internal Revenue Code.
(3) Add an amount equal to a deduction allowed or allowable under Section 805 or Section 831(c) of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by any state.
(4) Subtract an amount equal to the amount included in the company's taxable income under Section 78 of the Internal Revenue Code.
(5) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code

to apply bonus depreciation to the property in the year that it was placed in service.
(6) Add an amount equal to any deduction allowed under Section 172 of the Internal Revenue Code.
(7) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(8) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(9) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the insurance company's taxable income under the Internal Revenue Code.
(10) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year the amount necessary to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(11) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(12) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was

placed in service.
(13) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(14) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(15) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(16) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(17) Add an amount equal to any exempt insurance income under Section 953(e) of the Internal Revenue Code that is active financing income under Subpart F of Subtitle A, Chapter 1, Subchapter N of the Internal Revenue Code.
(18) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(19) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of

the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(20) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(21) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(22) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(23) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(24) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(e) In the case of trusts and estates, "taxable income" (as defined for trusts and estates in Section 641(b) of the Internal Revenue Code) adjusted as follows:
(1) Subtract income that is exempt from taxation under this article by the Constitution and statutes of the United States.
(2) Subtract an amount equal to the amount of a September 11 terrorist attack settlement payment included in the federal adjusted gross income of the estate of a victim of the September 11 terrorist attack or a trust to the extent the trust benefits a victim of the September 11 terrorist attack.
(3) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation to the property in the year that it was placed in service.
(4) Add an amount equal to any deduction allowed under

Section 172 of the Internal Revenue Code.
(5) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(6) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(7) Subtract income that is:
(A) exempt from taxation under IC 6-3-2-21.7; and
(B) included in the taxpayer's taxable income under the Internal Revenue Code.
(8) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year the amount necessary to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(9) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(10) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(11) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance

for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(12) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(13) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(14) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(A) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(B) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(15) Add the amount excluded from gross income under Section 108(a)(1)(e) of the Internal Revenue Code for the discharge of debt on a qualified principal residence.
(16) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(17) Add the amount necessary to make the adjusted gross income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service. (18) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(19) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(20) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(21) Add the amount necessary to make the adjusted gross income of any taxpayer for which tax was not imposed on the net recognized built-in gain of an S corporation under Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240) equal to the amount of adjusted gross income that would have been computed before Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(22) This subdivision does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(23) Add the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011.
(Formerly: Acts 1971, P.L.64, SEC.1; Acts 1973, P.L.49, SEC.1.) As amended by Acts 1977, P.L.77, SEC.1; Acts 1977(ss), P.L.4, SEC.8; Acts 1978, P.L.42, SEC.1; Acts 1978, P.L.43, SEC.1; Acts 1980, P.L.54, SEC.1; Acts 1981, P.L.82, SEC.1; Acts 1982, P.L.52, SEC.1; P.L.82-1983, SEC.1; P.L.49-1984, SEC.1; P.L.73-1985, SEC.1; P.L.2-1987, SEC.15; P.L.91-1987, SEC.2; P.L.383-1987(ss), SEC.3; P.L.88-1989, SEC.1; P.L.1-1990, SEC.75; P.L.2-1992, SEC.68; P.L.57-1997, SEC.2; P.L.119-1998, SEC.3; P.L.128-1999, SEC.1; P.L.238-1999, SEC.1; P.L.249-1999, SEC.1; P.L.257-1999, SEC.1; P.L.273-1999, SEC.51; P.L.14-2000, SEC.16; P.L.8-2002, SEC.3; P.L.192-2002(ss), SEC.67; P.L.105-2003, SEC.1; P.L.1-2004, SEC.49; P.L.81-2004, SEC.9; P.L.246-2005, SEC.69; P.L.184-2006, SEC.3; P.L.162-2006, SEC.24; P.L.1-2007, SEC.53; P.L.144-2007, SEC.3; P.L.211-2007, SEC.19; P.L.223-2007, SEC.1; P.L.131-2008,

SEC.11; P.L.3-2008, SEC.60; P.L.1-2009, SEC.49; P.L.182-2009(ss), SEC.186; P.L.229-2011, SEC.83; P.L.171-2011, SEC.4; P.L.172-2011, SEC.53; P.L.6-2012, SEC.47; P.L.137-2012, SEC.52.

IC 6-3-1-3.7
Deduction for certain property taxes paid in 2009
Sec. 3.7. (a) This section applies only to an individual who in 2009 paid property taxes that:
(1) were imposed on the individual's principal place of residence for the March 1, 2007, assessment date or the January 15, 2008, assessment date;
(2) are due after December 31, 2008; and
(3) are paid on or before the due date for the property taxes.
(b) An individual described in subsection (a) is entitled to a deduction from adjusted gross income for a taxable year beginning after December 31, 2008, and before January 1, 2010, in an amount equal to the amount determined in the following STEPS:
STEP ONE: Determine the lesser of:
(A) two thousand five hundred dollars ($2,500); or
(B) the total amount of property taxes imposed on the individual's principal place of residence for the March 1, 2007, assessment date or the January 15, 2008, assessment date and paid in 2008 or 2009.
STEP TWO: Determine the greater of zero (0) or the result of:
(A) the STEP ONE result; minus
(B) the total amount of property taxes that:
(i) were imposed on the individual's principal place of residence for the March 1, 2007, assessment date or the January 15, 2008, assessment date;
(ii) were paid in 2008; and
(iii) were deducted from adjusted gross income under section 3.5(a)(15) of this chapter by the individual on the individual's state income tax return for a taxable year beginning before January 1, 2009.
(c) The deduction under this section is in addition to any deduction that an individual is otherwise entitled to claim under section 3.5(a)(15) of this chapter. However, an individual may not deduct under section 3.5(a)(15) of this chapter any property taxes deducted under this section.
(d) This section expires January 1, 2014.
As added by P.L.182-2009(ss), SEC.187. Amended by P.L.6-2012, SEC.48.

IC 6-3-1-4
"Department"
Sec. 4. The term "department" means the Indiana department of state revenue.
(Formerly: Acts 1963(ss), c.32, s.104.)
IC 6-3-1-5
"Employer"
Sec. 5. The term "employer" means "employer" as defined in section 3401(d) of the Internal Revenue Code.
(Formerly: Acts 1963(ss), c.32, s.105.)

IC 6-3-1-6
"Employee"
Sec. 6. The term "employee" means "employee" as defined in section 3401(c) of the Internal Revenue Code.
(Formerly: Acts 1963(ss), c.32, s.106.)

IC 6-3-1-7
"Fiduciary"
Sec. 7. "Fiduciary" means any guardian, trustee, executor, administrator, receiver, conservator, or any person, whether individual or corporate, acting in any fiduciary capacity for any individual, trust, guardian, or estate.
(Formerly: Acts 1963(ss), c.32, s.107.) As amended by P.L.33-1989, SEC.4.

IC 6-3-1-8
"Gross income"
Sec. 8. The term "gross income" shall mean gross income as defined by section 61(a) of the Internal Revenue Code.
(Formerly: Acts 1963(ss), c.32, s.108.)

IC 6-3-1-9
"Individual"
Sec. 9. The term "individual" means a natural person, whether married or unmarried, adult or minor.
(Formerly: Acts 1963(ss), c.32, s.109.)

IC 6-3-1-10
"Corporation"
Sec. 10. As used in this article, "corporation" includes all corporations, associations, real estate investment trusts (as defined in the Internal Revenue Code), joint stock companies, whether organized for profit or not-for-profit, any receiver, trustee or conservator thereof, business trusts, Massachusetts trusts, any proprietorship or partnership taxable under Section 1361 of the Internal Revenue Code, and any publicly traded partnership that is treated as a corporation for federal income tax purposes under Section 7704 of the Internal Revenue Code. The term includes life insurance companies (as defined in Section 816(a) of the Internal Revenue Code) and insurance companies subject to tax under Section 831 of the Internal Revenue Code.
(Formerly: Acts 1963(ss), c.32, s.110; Acts 1965, c.233, s.2; Acts 1973, P.L.49, SEC.2.) As amended by P.L.2-1987, SEC.16; P.L.63-1988, SEC.4; P.L.192-2002(ss), SEC.68.
IC 6-3-1-11
"Internal Revenue Code"
Sec. 11. (a) Except as provided in subsection (d), the term "Internal Revenue Code" means the Internal Revenue Code of 1986 of the United States as amended and in effect on January 1, 2011.
(b) Whenever the Internal Revenue Code is mentioned in this article, the particular provisions that are referred to, together with all the other provisions of the Internal Revenue Code in effect on January 1, 2011, that pertain to the provisions specifically mentioned, shall be regarded as incorporated in this article by reference and have the same force and effect as though fully set forth in this article. To the extent the provisions apply to this article, regulations adopted under Section 7805(a) of the Internal Revenue Code and in effect on January 1, 2011, shall be regarded as rules adopted by the department under this article, unless the department adopts specific rules that supersede the regulation.
(c) An amendment to the Internal Revenue Code made by an act passed by Congress before January 1, 2011, that is effective for any taxable year that began before January 1, 2011, and that affects:
(1) individual adjusted gross income (as defined in Section 62 of the Internal Revenue Code);
(2) corporate taxable income (as defined in Section 63 of the Internal Revenue Code);
(3) trust and estate taxable income (as defined in Section 641(b) of the Internal Revenue Code);
(4) life insurance company taxable income (as defined in Section 801(b) of the Internal Revenue Code);
(5) mutual insurance company taxable income (as defined in Section 821(b) of the Internal Revenue Code); or
(6) taxable income (as defined in Section 832 of the Internal Revenue Code);
is also effective for that same taxable year for purposes of determining adjusted gross income under section 3.5 of this chapter.
(d) The following provisions of the Internal Revenue Code that were amended by the Tax Relief Act, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (P.L. 111-312) are treated as though they were not amended by the Tax Relief Act, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (P.L. 111-312):
(1) Section 1367(a)(2) of the Internal Revenue Code pertaining to an adjustment of basis of the stock of shareholders.
(2) Section 871(k)(1)(C) and 871(k)(2)(C) of the Internal Revenue Code pertaining the treatment of certain dividends of regulated investment companies.
(3) Section 897(h)(4)(A)(ii) of the Internal Revenue Code pertaining to regulated investment companies qualified entity treatment.
(4) Section 512(b)(13)(E)(iv) of the Internal Revenue Code pertaining to the modification of tax treatment of certain payments to controlling exempt organizations. (5) Section 613A(c)(6)(H)(ii) of the Internal Revenue Code pertaining to the limitations on percentage depletion in the case of oil and gas wells.
(6) Section 451(i)(3) of the Internal Revenue Code pertaining to special rule for sales or dispositions to implement Federal Energy Regulatory Commission or state electric restructuring policy for qualified electric utilities.
(7) Section 954(c)(6) of the Internal Revenue Code pertaining to the look-through treatment of payments between related controlled foreign corporation under foreign personal holding company rules.
The department shall develop forms and adopt any necessary rules under IC 4-22-2 to implement this subsection.
(Formerly: Acts 1963(ss), c.32, s.111; Acts 1965, c.233, s.3; Acts 1967, c.345, s.2; Acts 1969, c.326, s.2; Acts 1971, P.L.64, SEC.2; Acts 1973, P.L.49, SEC.3; Acts 1975, P.L.60, SEC.1.) As amended by Acts 1977, P.L.78, SEC.1; Acts 1978, P.L.44, SEC.1; Acts 1979, P.L.67, SEC.1; Acts 1980, P.L.55, SEC.1; Acts 1981, P.L.82, SEC.2; Acts 1982, P.L.52, SEC.2; P.L.82-1983, SEC.2; P.L.49-1984, SEC.2; P.L.74-1985, SEC.1; P.L.71-1986, SEC.1; P.L.2-1987, SEC.17; P.L.63-1988, SEC.5; P.L.89-1989, SEC.1; P.L.35-1990, SEC.11; P.L.64-1991, SEC.1; P.L.43-1992, SEC.9; P.L.74-1993, SEC.1; P.L.19-1994, SEC.7; P.L.85-1995, SEC.9; P.L.60-1997, SEC.2; P.L.119-1998, SEC.4; P.L.2-2000, SEC.1; P.L.9-2001, SEC.1; P.L.177-2002, SEC.11; P.L.192-2002(ss), SEC.69; P.L.105-2003, SEC.2; P.L.246-2005, SEC.70; P.L.184-2006, SEC.4; P.L.234-2007, SEC.41; P.L.131-2008, SEC.12; P.L.182-2009(ss), SEC.188; P.L.113-2010, SEC.54; P.L.229-2011, SEC.84; P.L.137-2012, SEC.53.

IC 6-3-1-12
"Resident"
Sec. 12. The term "resident" includes (a) any individual who was domiciled in this state during the taxable year, or (b) any individual who maintains a permanent place of residence in this state and spends more than one hundred eighty-three (183) days of the taxable year within this state, or (c) any estate of a deceased person defined in (a) or (b), or (d) any trust which has a situs within this state.
(Formerly: Acts 1963(ss), c.32, s.112.)

IC 6-3-1-13
"Nonresident"
Sec. 13. The term "nonresident" means any person who is not a resident of Indiana.
(Formerly: Acts 1963(ss), c.32, s.113.)

IC 6-3-1-14
"Person"
Sec. 14. The term "person" means an individual, trust or estate: Provided, That no corporation shall be considered to be a person. (Formerly: Acts 1963(ss), c.32, s.114.)

IC 6-3-1-15
"Taxpayer"
Sec. 15. The term "taxpayer" means any person or any corporation subject to taxation under this article.
(Formerly: Acts 1963(ss), c.32, s.115.) As amended by P.L.2-1988, SEC.5.

IC 6-3-1-16
"Taxable year"
Sec. 16. The term "taxable year" with respect to any taxpayer means the taxable year of such taxpayer as shown on his return required to be filed or filed pursuant to the Internal Revenue Code. Where a taxpayer does not file a return pursuant to the Internal Revenue Code, his taxable year shall be the calendar year.
(Formerly: Acts 1963(ss), c.32, s.116.)

IC 6-3-1-17
Repealed
(Repealed by P.L.35-1990, SEC.80.)

IC 6-3-1-18
Repealed
(Repealed by P.L.1-1991, SEC.51.)

IC 6-3-1-19
"Partnership" and "partner"
Sec. 19. (a) The term "partnership" includes a syndicate, group, pool, joint venture, or other unincorporated organization through or by means of which any business, financial operation, or venture is carried on, and which is not, within the meaning of this chapter, a corporation or a trust or an estate. The term also includes a limited liability company that is treated as a partnership for federal income tax purposes.
(b) The term "partner" means a member of a partnership.
(Formerly: Acts 1963(ss), c.32, s.119; Acts 1965, c.233, s.6.) As amended by P.L.2-1988, SEC.6; P.L.8-1993, SEC.83; P.L.1-1994, SEC.27.

IC 6-3-1-19.5
Repealed
(Repealed by P.L.47-1984, SEC.7(a).)

IC 6-3-1-20
"Business income"
Sec. 20. The term "business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the

property constitutes integral parts of the taxpayer's regular trade or business operations.
(Formerly: Acts 1963(ss), c.32, s.120; Acts 1965, c.233, s.7.)

IC 6-3-1-21
"Nonbusiness income"
Sec. 21. The term "nonbusiness income" means all income other than business income.
(Formerly: Acts 1963(ss), c.32, s.121; Acts 1965, c.233, s.8.)

IC 6-3-1-22
"Commercial domicile"
Sec. 22. The term "commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.
(Formerly: Acts 1963(ss), c.32, s.122; Acts 1965, c.233, s.9.)

IC 6-3-1-23
"Compensation"
Sec. 23. The term "compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.
(Formerly: Acts 1963(ss), c.32, s.123; Acts 1965, c.233, s.10.)

IC 6-3-1-24
"Sales"
Sec. 24. The term "sales" means all gross receipts of the taxpayer not allocated under IC 6-3-2-2(g) through IC 6-3-2-2(k), other than compensation (as defined in section 23 of this chapter).
(Formerly: Acts 1963(ss), c.32, s.124; Acts 1965, c.233, s.11.) As amended by P.L.2-1988, SEC.7.

IC 6-3-1-25
"State"
Sec. 25. The term "state" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.
(Formerly: Acts 1963(ss), c.32, s.125; Acts 1965, c.233, s.12.)

IC 6-3-1-26
"Foreign corporation"
Sec. 26. "Foreign corporation" means a foreign corporation as defined in Section 7701 of the Internal Revenue Code.
As added by P.L.75-1985, SEC.1.

IC 6-3-1-27
"United States"
Sec. 27. "United States", when used in a geographical sense, means the United States as defined in Section 7701 of the Internal

Revenue Code.
As added by P.L.75-1985, SEC.2.

IC 6-3-1-28
"Combined income tax return"
Sec. 28. "Combined income tax return" means any income tax return on which one (1) or more taxpayers report income, deductions, and credits on a combined basis with one (1) or more other entities.
As added by P.L.75-1985, SEC.3.

IC 6-3-1-29
"Eligible individual"
Sec. 29. As used in this chapter, "eligible individual" means:
(1) a person who was systematically persecuted for racial or religious reasons by Nazi Germany or any other Axis regime; or
(2) an heir of a person described in subdivision (1).
As added by P.L.128-1999, SEC.2.

IC 6-3-1-30
"Holocaust victim's settlement payment"
Sec. 30. As used in this chapter, "Holocaust victim's settlement payment" means a payment received:
(1) as a result of the settlement of the action entitled "In re Holocaust Victims' Asset Litigation", (E.D. NY) C.A. No. 96-4849;
(2) under the German Act Regulating Unresolved Property Claims;
(3) under any other foreign law providing payments for Holocaust claims; or
(4) as a result of the settlement of any other Holocaust claim, including:
(A) insurance claims;
(B) claims relating to looted art;
(C) claims relating to looted financial assets; or
(D) claims relating to slave labor wages.
As added by P.L.128-1999, SEC.3.

IC 6-3-1-31
"Victim of the September 11 terrorist attack"
Sec. 31. As used in this article, "victim of the September 11 terrorist attack" means an individual who:
(1) died from the crash (including those on the airplane and those on the ground) of any of the four (4) commercial jet airplanes that were hijacked in the United States on September 11, 2001; or
(2) is a child or spouse of an individual described in subdivision (1).
As added by P.L.8-2002, SEC.1.
IC 6-3-1-32
"September 11 terrorist attack settlement payment"
Sec. 32. As used in this article, "September 11 terrorist attack settlement payment" means any compensation paid to a victim of the September 11 terrorist attack:
(1) in recognition of; or
(2) to compensate for;
losses incurred by the victim as a result of the crash of any of the four (4) commercial jet airplanes that were hijacked in the United States on September 11, 2001.
As added by P.L.8-2002, SEC.2.

IC 6-3-1-33
"Bonus depreciation"
Sec. 33. As used in this article, "bonus depreciation" means an amount equal to that part of any depreciation allowance allowed in computing the taxpayer's federal adjusted gross income or federal taxable income that is attributable to the additional first-year special depreciation allowance (bonus depreciation) for qualified property allowed under Section 168(k) of the Internal Revenue Code, including the special depreciation allowance for 50-percent bonus depreciation property.
As added by P.L.105-2003, SEC.3. Amended by P.L.246-2005, SEC.71.

IC 6-3-1-34
"Qualified military income"
Sec. 34. "Qualified military income" means wages that are paid:
(1) to a member of:
(A) a reserve component of the armed forces of the United States; or
(B) the National Guard; and
(2) for any of the following applicable periods, or any combination of the following applicable periods, in a calendar year:
(A) The member's full-time service on involuntary orders in:
(i) a reserve component of the armed forces of the United States; or
(ii) the National Guard.
(B) The period during which the member is mobilized and deployed for full-time service in:
(i) a reserve component of the armed forces of the United States; or
(ii) the National Guard.
(C) The period during which the member's National Guard unit is federalized.
As added by P.L.144-2007, SEC.4.

IC 6-3-1-34.5
"Captive real estate investment trust" Sec. 34.5. (a) Except as provided in subsection (b), "captive real estate investment trust" means a corporation, a trust, or an association:
(1) that is considered a real estate investment trust for the taxable year under Section 856 of the Internal Revenue Code;
(2) that is not regularly traded on an established securities market; and
(3) in which more than fifty percent (50%) of the:
(A) voting power;
(B) beneficial interests; or
(C) shares;
are owned or controlled, directly or constructively, by a single entity that is subject to Subchapter C of Chapter 1 of the Internal Revenue Code.
(b) The term does not include a corporation, a trust, or an association in which more than fifty percent (50%) of the entity's voting power, beneficial interests, or shares are owned by a single entity described in subsection (a)(3) that is owned or controlled, directly or constructively, by:
(1) a corporation, a trust, or an association that is considered a real estate investment trust under Section 856 of the Internal Revenue Code;
(2) a person exempt from taxation under Section 501 of the Internal Revenue Code;
(3) a listed property trust or other foreign real estate investment trust that is organized in a country that has a tax treaty with the United States Treasury Department governing the tax treatment of these trusts; or
(4) a real estate investment trust that:
(A) is intended to become regularly traded on an established securities market; and
(B) satisfies the requirements of Section 856(a)(5) and Section 856(a)(6) of the Internal Revenue Code under Section 856(h) of the Internal Revenue Code.
(c) For purposes of this section, the constructive ownership rules of Section 318 of the Internal Revenue Code, as modified by Section 856(d)(5) of the Internal Revenue Code, apply to the determination of the ownership of stock, assets, or net profits of any person.
As added by P.L.211-2007, SEC.20. Amended by P.L.182-2009(ss), SEC.189.

IC 6-3-1-35
"Pass through entity"
Sec. 35. As used in this article, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a trust;
(4) a limited liability company; or
(5) a limited liability partnership. As added by P.L.182-2009(ss), SEC.190.



CHAPTER 2. IMPOSITION OF TAX AND DEDUCTIONS

IC 6-3-2-1
Tax rate
Sec. 1. (a) Each taxable year, a tax at the rate of three and four-tenths percent (3.4%) of adjusted gross income is imposed upon the adjusted gross income of every resident person, and on that part of the adjusted gross income derived from sources within Indiana of every nonresident person.
(b) Except as provided in section 1.5 of this chapter, each taxable year, a tax at the following rate of adjusted gross income is imposed on that part of the adjusted gross income derived from sources within Indiana of every corporation:
(1) Before July 1, 2012, eight and five-tenths percent (8.5%).
(2) After June 30, 2012, and before July 1, 2013, eight percent (8.0%).
(3) After June 30, 2013, and before July 1, 2014, seven and five-tenths percent (7.5%).
(4) After June 30, 2014, and before July 1, 2015, seven percent (7.0%).
(5) After June 30, 2015, six and five-tenths percent (6.5%).
(c) If for any taxable year a taxpayer is subject to different tax rates under subsection (b), the taxpayer's tax rate for that taxable year is the rate determined in the last STEP of the following STEPS:
STEP ONE: Multiply the number of months in the taxpayer's taxable year that precede the month the rate changed by the rate in effect before the rate change.
STEP TWO: Multiply the number of months in the taxpayer's taxable year that follow the month before the rate changed by the rate in effect after the rate change.
STEP THREE: Divide the sum of the amounts determined under STEPS ONE and TWO by twelve (12).
However, the rate determined under this subsection shall be rounded to the nearest one-hundredth of one percent (0.01%).
(Formerly: Acts 1963(ss), c.32, s.201; Acts 1973, P.L.50, SEC.1.) As amended by Acts 1979, P.L.68, SEC.1; Acts 1981, P.L.77, SEC.8; P.L.2-1982(ss), SEC.8; P.L.47-1984, SEC.4; P.L.390-1987(ss), SEC.37; P.L.192-2002(ss), SEC.70; P.L.81-2004, SEC.20; P.L.172-2011, SEC.54.

IC 6-3-2-1.5 "Qualified area"; tax rate in qualified area
Sec. 1.5. (a) As used in this section, "qualified area" means:
(1) a military base (as defined in IC 36-7-30-1(c));
(2) a military base reuse area established under IC 36-7-30;
(3) the part of an economic development area established under IC 36-7-14.5-12.5 that is or formerly was a military base (as defined in IC 36-7-30-1(c));
(4) a military base recovery site designated under IC 6-3.1-11.5; or
(5) a qualified military base enhancement area established under IC 36-7-34.
(b) Except as provided in subsection (e), a tax at the rate of five percent (5%) of adjusted gross income is imposed on that part of the adjusted gross income of a corporation that is derived from sources within a qualified area if the corporation locates all or part of its operations in a qualified area during the taxable year, as determined under subsection (g). The tax rate under this section applies to the taxable year in which the corporation locates its operations in the qualified area and to the next succeeding four (4) taxable years.
(c) In the case of a corporation that locates all or part of its operations in a qualified military base enhancement area established under IC 36-7-34-4(1), the tax rate imposed under this section applies to the corporation only if the corporation meets at least one (1) of the following criteria:
(1) The corporation is a participant in the technology transfer program conducted by the qualified military base (as defined in IC 36-7-34-3).
(2) The corporation is a United States Department of Defense contractor.
(3) The corporation and the qualified military base have a mutually beneficial relationship evidenced by a memorandum of understanding between the corporation and the United States Department of Defense.
(d) In the case of a business that uses the services or commodities in a qualified military base enhancement area established under IC 36-7-34-4(2), the business must satisfy at least one (1) of the following criteria:
(1) The business is a participant in the technology transfer program conducted by the qualified military base (as defined in IC 36-7-34-3).
(2) The business and the qualified military base have a mutually beneficial relationship evidenced by a memorandum of understanding between the business and the qualified military base (as defined in IC 36-7-34-3).
(e) A taxpayer is not entitled to the tax rate described in subsection (b) to the extent that the taxpayer substantially reduces or ceases its operations at another location in Indiana in order to relocate its operations within the qualified area, unless:
(1) the taxpayer had existing operations in the qualified area; and (2) the operations relocated to the qualified area are an expansion of the taxpayer's operations in the qualified area.
(f) A determination under subsection (e) that a taxpayer is not entitled to the tax rate provided by this section as a result of a substantial reduction or cessation of operations applies to the taxable year in which the substantial reduction or cessation occurs and in all subsequent years. Determinations under this section shall be made by the department of state revenue.
(g) The department of state revenue:
(1) shall adopt rules under IC 4-22-2 to establish a procedure for determining the part of a corporation's adjusted gross income that was derived from sources within a qualified area; and
(2) may adopt other rules that the department considers necessary for the implementation of this chapter.
As added by P.L.81-2004, SEC.21. Amended by P.L.190-2005, SEC.2; P.L.203-2005, SEC.4; P.L.180-2006, SEC.4.

IC 6-3-2-2
"Adjusted gross income derived from sources within Indiana"; apportionment; payroll factor; sales factor; property factor; pass through entities
Sec. 2. (a) With regard to corporations and nonresident persons, "adjusted gross income derived from sources within Indiana", for the purposes of this article, shall mean and include:
(1) income from real or tangible personal property located in this state;
(2) income from doing business in this state;
(3) income from a trade or profession conducted in this state;
(4) compensation for labor or services rendered within this state; and
(5) income from stocks, bonds, notes, bank deposits, patents, copyrights, secret processes and formulas, good will, trademarks, trade brands, franchises, and other intangible personal property to the extent that the income is apportioned to Indiana under this section or if the income is allocated to Indiana or considered to be derived from sources within Indiana under this section.
Income from a pass through entity shall be characterized in a manner consistent with the income's characterization for federal income tax purposes and shall be considered Indiana source income as if the person, corporation, or pass through entity that received the income had directly engaged in the income producing activity. Income that is derived from one (1) pass through entity and is considered to pass through to another pass through entity does not change these characteristics or attribution provisions. In the case of nonbusiness income described in subsection (g), only so much of such income as is allocated to this state under the provisions of subsections (h) through (k) shall be deemed to be derived from sources within Indiana. In the case of business income, only so much of such income

as is apportioned to this state under the provision of subsection (b) shall be deemed to be derived from sources within the state of Indiana. In the case of compensation of a team member (as defined in section 2.7 of this chapter), only the portion of income determined to be Indiana income under section 2.7 of this chapter is considered derived from sources within Indiana. In the case of a corporation that is a life insurance company (as defined in Section 816(a) of the Internal Revenue Code) or an insurance company that is subject to tax under Section 831 of the Internal Revenue Code, only so much of the income as is apportioned to Indiana under subsection (r) is considered derived from sources within Indiana.
(b) Except as provided in subsection (l), if business income of a corporation or a nonresident person is derived from sources within the state of Indiana and from sources without the state of Indiana, the business income derived from sources within this state shall be determined by multiplying the business income derived from sources both within and without the state of Indiana by the following:
(1) For all taxable years that begin after December 31, 2006, and before January 1, 2008, a fraction. The:
(A) numerator of the fraction is the sum of the property factor plus the payroll factor plus the product of the sales factor multiplied by three (3); and
(B) denominator of the fraction is five (5).
(2) For all taxable years that begin after December 31, 2007, and before January 1, 2009, a fraction. The:
(A) numerator of the fraction is the property factor plus the payroll factor plus the product of the sales factor multiplied by four and sixty-seven hundredths (4.67); and
(B) denominator of the fraction is six and sixty-seven hundredths (6.67).
(3) For all taxable years beginning after December 31, 2008, and before January 1, 2010, a fraction. The:
(A) numerator of the fraction is the property factor plus the payroll factor plus the product of the sales factor multiplied by eight (8); and
(B) denominator of the fraction is ten (10).
(4) For all taxable years beginning after December 31, 2009, and before January 1, 2011, a fraction. The:
(A) numerator of the fraction is the property factor plus the payroll factor plus the product of the sales factor multiplied by eighteen (18); and
(B) denominator of the fraction is twenty (20).
(5) For all taxable years beginning after December 31, 2010, the sales factor.
(c) The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the taxable year and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the taxable year. However, with respect to a foreign corporation, the

denominator does not include the average value of real or tangible personal property owned or rented and used in a place that is outside the United States. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight (8) times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. The average of property shall be determined by averaging the values at the beginning and ending of the taxable year, but the department may require the averaging of monthly values during the taxable year if reasonably required to reflect properly the average value of the taxpayer's property.
(d) The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the taxable year by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the taxable year. However, with respect to a foreign corporation, the denominator does not include compensation paid in a place that is outside the United States. Compensation is paid in this state if:
(1) the individual's service is performed entirely within the state;
(2) the individual's service is performed both within and without this state, but the service performed without this state is incidental to the individual's service within this state; or
(3) some of the service is performed in this state and:
(A) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in this state; or
(B) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual is a resident of this state.
(e) The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the taxable year, and the denominator of which is the total sales of the taxpayer everywhere during the taxable year. Sales include receipts from intangible property and receipts from the sale or exchange of intangible property. However, with respect to a foreign corporation, the denominator does not include sales made in a place that is outside the United States. Receipts from intangible personal property are derived from sources within Indiana if the receipts from the intangible personal property are attributable to Indiana under section 2.2 of this chapter. Regardless of the f.o.b. point or other conditions of the sale, sales of tangible personal property are in this state if:
(1) the property is delivered or shipped to a purchaser that is within Indiana, other than the United States government; or
(2) the property is shipped from an office, a store, a warehouse, a factory, or other place of storage in this state and:
(A) the purchaser is the United States government; or
(B) the taxpayer is not taxable in the state of the purchaser.
Gross receipts derived from commercial printing as described in

IC 6-2.5-1-10 shall be treated as sales of tangible personal property for purposes of this chapter.
(f) Sales, other than receipts from intangible property covered by subsection (e) and sales of tangible personal property, are in this state if:
(1) the income-producing activity is performed in this state; or
(2) the income-producing activity is performed both within and without this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.
(g) Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in subsections (h) through (k).
(h)(1) Net rents and royalties from real property located in this state are allocable to this state.
(2) Net rents and royalties from tangible personal property are allocated to this state:
(i) if and to the extent that the property is utilized in this state; or
(ii) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.
(3) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year, and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.
(i)(1) Capital gains and losses from sales of real property located in this state are allocable to this state.
(2) Capital gains and losses from sales of tangible personal property are allocable to this state if:
(i) the property had a situs in this state at the time of the sale; or
(ii) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.
(3) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.
(j) Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.
(k)(1) Patent and copyright royalties are allocable to this state:
(i) if and to the extent that the patent or copyright is utilized by the taxpayer in this state; or (ii) if and to the extent that the patent or copyright is utilized by the taxpayer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.
(2) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.
(3) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.
(l) If the allocation and apportionment provisions of this article do not fairly represent the taxpayer's income derived from sources within the state of Indiana, the taxpayer may petition for or the department may require, in respect to all or any part of the taxpayer's business activity, if reasonable:
(1) separate accounting;
(2) for a taxable year beginning before January 1, 2011, the exclusion of any one (1) or more of the factors, except the sales factor;
(3) the inclusion of one (1) or more additional factors which will fairly represent the taxpayer's income derived from sources within the state of Indiana; or
(4) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.
(m) In the case of two (2) or more organizations, trades, or businesses owned or controlled directly or indirectly by the same interests, the department shall distribute, apportion, or allocate the income derived from sources within the state of Indiana between and among those organizations, trades, or businesses in order to fairly reflect and report the income derived from sources within the state of Indiana by various taxpayers.
(n) For purposes of allocation and apportionment of income under this article, a taxpayer is taxable in another state if:
(1) in that state the taxpayer is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax; or
(2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.
(o) Notwithstanding subsections (l) and (m), the department may not, under any circumstances, require that income, deductions, and credits attributable to a taxpayer and another entity be reported in a combined income tax return for any taxable year, if the other entity

is:
(1) a foreign corporation; or
(2) a corporation that is classified as a foreign operating corporation for the taxable year by section 2.4 of this chapter.
(p) Notwithstanding subsections (l) and (m), the department may not require that income, deductions, and credits attributable to a taxpayer and another entity not described in subsection (o)(1) or (o)(2) be reported in a combined income tax return for any taxable year, unless the department is unable to fairly reflect the taxpayer's adjusted gross income for the taxable year through use of other powers granted to the department by subsections (l) and (m).
(q) Notwithstanding subsections (o) and (p), one (1) or more taxpayers may petition the department under subsection (l) for permission to file a combined income tax return for a taxable year. The petition to file a combined income tax return must be completed and filed with the department not more than thirty (30) days after the end of the taxpayer's taxable year. A taxpayer filing a combined income tax return must petition the department within thirty (30) days after the end of the taxpayer's taxable year to discontinue filing a combined income tax return.
(r) This subsection applies to a corporation that is a life insurance company (as defined in Section 816(a) of the Internal Revenue Code) or an insurance company that is subject to tax under Section 831 of the Internal Revenue Code. The corporation's adjusted gross income that is derived from sources within Indiana is determined by multiplying the corporation's adjusted gross income by a fraction:
(1) the numerator of which is the direct premiums and annuity considerations received during the taxable year for insurance upon property or risks in the state; and
(2) the denominator of which is the direct premiums and annuity considerations received during the taxable year for insurance upon property or risks everywhere.
The term "direct premiums and annuity considerations" means the gross premiums received from direct business as reported in the corporation's annual statement filed with the department of insurance.
(Formerly: Acts 1963(ss), c.32, s.204; Acts 1965, c.233, s.13; Acts 1971, P.L.64, SEC.4.) As amended by P.L.82-1983, SEC.4; P.L.16-1984, SEC.4; P.L.75-1985, SEC.4; P.L.78-1989, SEC.8; P.L.347-1989(ss), SEC.6; P.L.65-1991, SEC.1; P.L.71-1993, SEC.13; P.L.63-1997, SEC.1; P.L.192-2002(ss), SEC.71; P.L.162-2006, SEC.25; P.L.182-2009(ss), SEC.191; P.L.172-2011, SEC.55.

IC 6-3-2-2.2
Interest income, discounts, and receipts attributable to state
Sec. 2.2. (a) Interest income and other receipts from assets in the nature of loans or installment sales contracts that are primarily secured by or deal with real or tangible personal property are attributable to this state if the security or sale property is located in

Indiana.
(b) Interest income and other receipts from consumer loans not secured by real or tangible personal property are attributable to this state if the loan is made to a resident of Indiana, whether at a place of business, by a traveling loan officer, by mail, by telephone, or by other electronic means.
(c) Interest income and other receipts from commercial loans and installment obligations not secured by real or tangible personal property are attributable to this state if the proceeds of the loan are to be applied in Indiana. If it cannot be determined where the funds are to be applied, the income and receipts are attributable to the state in which the business applied for the loan. As used in this section, "applied for" means initial inquiry (including customer assistance in preparing the loan application) or submission of a completed loan application, whichever occurs first.
(d) Interest income, merchant discount, and other receipts including service charges from financial institution credit card and travel and entertainment credit card receivables and credit card holders' fees are attributable to the state to which the card charges and fees are regularly billed.
(e) Receipts from the performance of fiduciary and other services are attributable to the state in which the benefits of the services are consumed. If the benefits are consumed in more than one (1) state, the receipts from those benefits are attributable to this state on a pro rata basis according to the portion of the benefits consumed in Indiana.
(f) Receipts from the issuance of traveler's checks, money orders, or United States savings bonds are attributable to the state in which the traveler's checks, money orders, or bonds are purchased.
(g) Receipts in the form of dividends from investments are attributable to this state if the taxpayer's commercial domicile is in Indiana.
As added by P.L.347-1989(ss), SEC.7.

IC 6-3-2-2.3
In-state commercial printing for out-of-state customer
Sec. 2.3. Notwithstanding any other provision of this article, with respect to a person, corporation, or partnership that has contracted with a commercial printer for printing:
(1) the ownership or leasing by that entity of tangible or intangible property located at the Indiana premises of the commercial printer;
(2) the sale by that entity of property of any kind produced at and shipped or distributed from the Indiana premises of the commercial printer;
(3) the activities of any kind performed by or on behalf of that entity at the Indiana premises of the commercial printer; and
(4) the activities performed by the commercial printer in Indiana for or on behalf of that entity;
shall not cause that entity to have adjusted gross income derived

from sources within Indiana for purposes of the taxes imposed by this chapter, unless that entity engages in other activities in Indiana away from the premises of the commercial printer that exceed the protection of 15 U.S.C. 381.
As added by P.L.70-1993, SEC.6. Amended by P.L.192-2002(ss), SEC.72.

IC 6-3-2-2.4
Foreign operating corporations; determination of percentage of business activity outside United States
Sec. 2.4. (a) For purposes of section 2(o) of this chapter, a corporation is a foreign operating corporation for a particular taxable year if it has eighty percent (80%) or more of its total business activity occurring outside the United States during the taxable year.
(b) For purposes of determining the amount of a corporation's business activity that occurs within the United States, the department shall determine the sum of that corporation's United States property factor and its United States payroll factor and divide that sum by two (2). If the quotient exceeds two-tenths (0.2), then less than eighty percent (80%) of the corporation's business shall be considered to have occurred outside the United States. If the quotient equals or is less than two-tenths (0.2), then eighty percent (80%) or more of the corporation's business shall be considered to have occurred outside the United States. If a corporation's United States property factor or its United States payroll factor has a denominator of zero (0), then the sum of the two (2) factors shall be divided by one (1) and not by two (2).
(c) The United States property factor of a corporation is a fraction. The numerator of the fraction is the average value of the corporation's real and tangible personal property owned or rented and used in the United States during the taxable year, and the denominator of the fraction is the average value of all the corporation's real and tangible personal property owned or rented and used anywhere in the world during the taxable year. Property owned by the corporation shall be valued at its original cost. Property rented by the corporation shall be valued at eight (8) times the net annual rental rate. The corporation's net annual rental rate is the annual rental rate paid by the corporation less any annual rental rate received by the corporation from subrentals. The average value of property shall be determined by averaging the values at the beginning and ending of the taxable year, but the department may require the averaging of monthly values during the taxable year if reasonably required to reflect properly the average value of the corporation's property.
(d) The United States payroll factor of a corporation is a fraction. The numerator of the fraction is the total compensation to individuals paid in the United States during the taxable year by the corporation, and the denominator of the fraction is the total compensation to individuals paid anywhere in the world during the taxable year by the corporation. Compensation to an individual is paid in the United

States if:
(1) the individual's service is performed entirely within the United States;
(2) the individual's service is performed both within and outside the United States, but the service performed outside the United States is incidental to the individual's service within the United States; or
(3) the individual is a resident of the United States, some of the service is performed in the United States, and:
(A) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the United States; or
(B) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is not in a jurisdiction that is outside the United States and that is where some part of the service is performed.
As added by P.L.75-1985, SEC.5.

IC 6-3-2-2.5
Resident persons; net operating loss; adjusted gross income
Sec. 2.5. (a) This section applies to a resident person.
(b) Resident persons are entitled to a net operating loss deduction. The amount of the deduction taken in a taxable year may not exceed the taxpayer's unused Indiana net operating losses carried over to that year. A taxpayer is not entitled to carryback any net operating losses after December 31, 2011.
(c) An Indiana net operating loss equals the taxpayer's federal net operating loss for a taxable year as calculated under Section 172 of the Internal Revenue Code, adjusted for the modifications required by IC 6-3-1-3.5.
(d) The following provisions apply for purposes of subsection (c):
(1) The modifications that are to be applied are those modifications required under IC 6-3-1-3.5 for the same taxable year in which each net operating loss was incurred.
(2) An Indiana net operating loss includes a net operating loss that arises when the modifications required by IC 6-3-1-3.5 exceed the taxpayer's federal adjusted gross income (as defined in Section 62 of the Internal Revenue Code) for the taxable year in which the Indiana net operating loss is determined.
(e) Subject to the limitations contained in subsection (g), an Indiana net operating loss carryover shall be available as a deduction from the taxpayer's adjusted gross income (as defined in IC 6-3-1-3.5) in the carryover year provided in subsection (f).
(f) Carryovers shall be determined under this subsection as follows:
(1) An Indiana net operating loss shall be an Indiana net operating loss carryover to each of the carryover years following the taxable year of the loss.
(2) Carryover years shall be determined by reference to the

number of years allowed for carrying over net operating losses under Section 172(b) of the Internal Revenue Code.
(g) The entire amount of the Indiana net operating loss for any taxable year shall be carried to the earliest of the taxable years to which (as determined under subsection (f)) the loss may be carried. The amount of the Indiana net operating loss remaining after the deduction is taken under this section in a taxable year may be carried over as provided in subsection (f). The amount of the Indiana net operating loss carried over from year to year shall be reduced to the extent that the Indiana net operating loss carryover is used by the taxpayer to obtain a deduction in a taxable year until the occurrence of the earlier of the following:
(1) The entire amount of the Indiana net operating loss has been used as a deduction.
(2) The Indiana net operating loss has been carried over to each of the carryover years provided by subsection (f).
As added by P.L.91-1987, SEC.3. Amended by P.L.81-2004, SEC.10; P.L.182-2009(ss), SEC.192; P.L.113-2010, SEC.55; P.L.172-2011, SEC.56.

IC 6-3-2-2.6
Corporations and nonresident persons; net operating losses
Sec. 2.6. (a) This section applies to a corporation or a nonresident person.
(b) Corporations and nonresident persons are entitled to a net operating loss deduction. The amount of the deduction taken in a taxable year may not exceed the taxpayer's unused Indiana net operating losses carried over to that year. A taxpayer is not entitled to carryback any net operating losses after December 31, 2011.
(c) An Indiana net operating loss equals the taxpayer's federal net operating loss for a taxable year as calculated under Section 172 of the Internal Revenue Code, derived from sources within Indiana and adjusted for the modifications required by IC 6-3-1-3.5.
(d) The following provisions apply for purposes of subsection (c):
(1) The modifications that are to be applied are those modifications required under IC 6-3-1-3.5 for the same taxable year in which each net operating loss was incurred.
(2) The amount of the taxpayer's net operating loss that is derived from sources within Indiana shall be determined in the same manner that the amount of the taxpayer's adjusted income derived from sources within Indiana is determined under section 2 of this chapter for the same taxable year during which each loss was incurred.
(3) An Indiana net operating loss includes a net operating loss that arises when the modifications required by IC 6-3-1-3.5 exceed the taxpayer's federal taxable income (as defined in Section 63 of the Internal Revenue Code), if the taxpayer is a corporation, or when the modifications required by IC 6-3-1-3.5 exceed the taxpayer's federal adjusted gross income (as defined by Section 62 of the Internal Revenue Code), if the taxpayer is

a nonresident person, for the taxable year in which the Indiana net operating loss is determined.
(e) Subject to the limitations contained in subsection (g), an Indiana net operating loss carryover shall be available as a deduction from the taxpayer's adjusted gross income derived from sources within Indiana (as defined in section 2 of this chapter) in the carryover year provided in subsection (f).
(f) Carryovers shall be determined under this subsection as follows:
(1) An Indiana net operating loss shall be an Indiana net operating loss carryover to each of the carryover years following the taxable year of the loss.
(2) Carryover years shall be determined by reference to the number of years allowed for carrying over net operating losses under Section 172(b) of the Internal Revenue Code.
(g) The entire amount of the Indiana net operating loss for any taxable year shall be carried to the earliest of the taxable years to which (as determined under subsection (f)) the loss may be carried. The amount of the Indiana net operating loss remaining after the deduction is taken under this section in a taxable year may be carried over as provided in subsection (f). The amount of the Indiana net operating loss carried over from year to year shall be reduced to the extent that the Indiana net operating loss carryover is used by the taxpayer to obtain a deduction in a taxable year until the occurrence of the earlier of the following:
(1) The entire amount of the Indiana net operating loss has been used as a deduction.
(2) The Indiana net operating loss has been carried over to each of the carryover years provided by subsection (f).
(h) An Indiana net operating loss deduction determined under this section shall be allowed notwithstanding the fact that in the year the taxpayer incurred the net operating loss the taxpayer was not subject to the tax imposed under section 1 of this chapter because the taxpayer was:
(1) a life insurance company (as defined in Section 816(a) of the Internal Revenue Code); or
(2) an insurance company subject to tax under Section 831 of the Internal Revenue Code.
(i) In the case of a life insurance company that claims an operations loss deduction under Section 810 of the Internal Revenue Code, this section shall be applied by:
(1) substituting the corresponding provisions of Section 810 of the Internal Revenue Code in place of references to Section 172 of the Internal Revenue Code; and
(2) substituting life insurance company taxable income (as defined in Section 801 the Internal Revenue Code) in place of references to taxable income (as defined in Section 63 of the Internal Revenue Code).
As added by P.L.91-1987, SEC.4. Amended by P.L.192-2002(ss), SEC.73; P.L.81-2004, SEC.11; P.L.2-2005, SEC.21;

P.L.182-2009(ss), SEC.193; P.L.113-2010, SEC.56; P.L.172-2011, SEC.57.

IC 6-3-2-2.7
Team members; Indiana income; rules
Sec. 2.7. (a) As used in this section:
(1) "Bonus for services rendered as a team member" includes:
(A) a bonus earned as a result of play during the season, such as a performance bonus, including a bonus paid for a championship, playoff, or bowl game played by a team, or for selection to an all-star league or other honorary position; and
(B) a bonus paid for signing a contract, unless all of the following conditions are met:
(i) The payment of the signing bonus is not conditional upon the signee playing any games for the team, performing any subsequent services for the team, or making the team.
(ii) The signing bonus is payable separately from the salary and any other compensation.
(iii) The signing bonus is nonrefundable.
(2) "Indiana duty days" means the number of total duty days spent by a team member within Indiana rendering a service for the team in any manner during the taxable year, except:
(A) travel days spent in Indiana that do not involve either a game, practice, team meeting, promotional caravan, or other similar team event; and
(B) those days spent in Indiana for which a team member is on the disabled list.
(3) "Team" includes a professional baseball, basketball, football, hockey, or soccer team that played games in Indiana or that had services rendered in Indiana by a team member.
(4) "Team member" includes employees who are active players, players on the disabled list, and any other individuals required to travel and who do travel with and perform services on behalf of a team on a regular basis. The term includes coaches, managers, and trainers.
(5) "Total duty days" means all days during the taxable year that a team member renders a service for the team, beginning with the team's official preseason training period through the last game in which the team competes or is scheduled to compete. The term includes days on which a team member renders a service for the team on a date that does not fall within this period. The term includes:
(A) game days, practice days, days spent at team meetings, days spent with a promotional caravan and at preseason training camps, and days served with the team through all postseason games in which the team competes or is scheduled to compete;
(B) days spent conducting training and rehabilitation

activities, but only if the service is conducted at the facilities of the team;
(C) travel days that do not involve either a game, practice, team meeting, promotional caravan, or other similar team event;
(D) days spent participating in instructional leagues and all-star or pro bowl games; and
(E) days for which a team member is on the disabled list.
Total duty days for an individual who joins a team during the season begin on the day the individual joins the team, and, for an individual who leaves a team, end on the day the individual leaves the team. When an individual changes teams during a taxable year, a separate duty day calculation must be made for the period the individual was with each team. Total duty days do not include those days for which a team member is not compensated and is not rendering a service for the team in any manner, including days when the team member has been suspended without pay and prohibited from performing any services for the team.
(6) "Total income" means the total compensation received during the taxable year for services rendered:
(A) from the beginning of the official preseason training period through the last game in which the team competes or is scheduled to compete during that taxable year; and
(B) on a date during the taxable year that does not fall within the period described in clause (A), such as participation in instructional leagues, an all-star or pro bowl game, or with a promotional caravan.
The term includes salaries, wages, bonuses, and any other type of compensation paid during the taxable year to a team member for services rendered in that year. The term does not include strike benefits, severance pay, termination pay, contract or option year buy-out payments, expansion or relocation payments, or any other payments not related to services rendered to the team.
(b) For purposes of IC 6-3, Indiana income is the individual's total income during the taxable year multiplied by the following fraction:
(1) The numerator of the fraction is the individual's Indiana duty days for the taxable year.
(2) The denominator of the fraction is the individual's total duty days for the taxable year.
(c) It is presumed that this section results in a fair and equitable apportionment of the team member's compensation. However, if the department demonstrates that the method provided under this section does not fairly and equitably apportion a team member's compensation, the department may require the team member to apportion the team member's compensation under another method that the department prescribes. The prescribed method must result in a fair and equitable apportionment. A team member may submit a proposal for an alternative method to apportion the team member's

compensation if the team member demonstrates that the method provided under this section does not fairly and equitably apportion the team member's compensation. If approved by the department, the proposed method must be fully explained in the team member's nonresident personal income tax return.
(d) The department may adopt rules under IC 4-22-2 to establish either of the following methods of simplifying return filing for team members of a team, if the team is not based in Indiana:
(1) A withholding system requiring a team to withhold adjusted gross income tax for each team member and to remit the withheld taxes to Indiana on an annual basis. The department may require each team to submit information for each team member regarding total income, Indiana income subject to tax under this section, and the amount of tax withheld. Remittance of the withholding and submission of the required information satisfies the team member's tax liability and return filing responsibilities under this article. A team that is required to withhold and remit shall provide all participating team members with a Form W-2 evidencing the amount of tax withheld and remitted to Indiana. Even though a team is required to withhold and remit, a team member may file an individual income tax return to claim a refund if the amount remitted exceeds the amount otherwise owed using the methodology under this section. However, if the team member files an individual income tax return to claim such a refund, the team member is required to notify the team member's state of residence of the filing.
(2) A composite return method that permits the filing of a composite tax return by the team on behalf of each team member. Other department rules concerning composite returns apply to the extent these rules are not inconsistent with this subsection. The team must obtain approval from the department before filing a composite return. The team must obtain written authorization each taxable year from each team member who elects to participate in the composite return. The participating team members must acknowledge through their elections that the composite return constitutes an irrevocable filing and that they may not file an individual income tax return in Indiana. The team must maintain a power of attorney from each participating team member that authorizes the team to represent them in a protest or other appeal. The team and participating team members must agree that the team is responsible for any deficiencies, including penalties. The team shall withhold tax from each participating team member's compensation and remit it to the state of Indiana. The return must contain information for each participating team member regarding total income, Indiana income subject to tax using the methodology under this section, and the amount of tax due. Filing of the return and remittance of the tax satisfy the participating team member's tax liability and return filing responsibilities under IC 6-3-4-1. If the method under subdivision (1) or the method under subdivision (2) is required, a team member's Indiana adjusted gross income may not be reduced by using a deduction, an exemption, or an exclusion. For a team member to participate in either method, a team member's compensation from the team must be the only source of income attributable to Indiana. If a team member leaves the team during a taxable year, the team remains responsible for remitting the appropriate tax and may either collect the tax paid from the team member or absorb the cost itself.
As added by P.L.63-1997, SEC.2.

IC 6-3-2-2.8
Exemption; nonprofit entities; Subchapter S corporations; financial institutions; insurance companies; international banking facilities
Sec. 2.8. Notwithstanding any provision of IC 6-3-1 through IC 6-3-7, there shall be no tax on the adjusted gross income of the following:
(1) Any organization described in Section 501(a) of the Internal Revenue Code, except that any income of such organization which is subject to income tax under the Internal Revenue Code shall be subject to the tax under IC 6-3-1 through IC 6-3-7.
(2) Any corporation which is exempt from income tax under Section 1363 of the Internal Revenue Code and which complies with the requirements of IC 6-3-4-13. However, income of a corporation described under this subdivision that is subject to income tax under the Internal Revenue Code is subject to the tax under IC 6-3-1 through IC 6-3-7. A corporation will not lose its exemption under this section because it fails to comply with IC 6-3-4-13 but it will be subject to the penalties provided by IC 6-8.1-10.
(3) Banks and trust companies, national banking associations, savings banks, building and loan associations, and savings and loan associations.
(4) Insurance companies subject to tax under IC 27-1-18-2, including a domestic insurance company that elects to be taxed under IC 27-1-18-2.
(5) International banking facilities (as defined in Regulation D of the Board of Governors of the Federal Reserve System (12 CFR 204)).
As added by P.L.47-1984, SEC.5. Amended by P.L.42-1993, SEC.3; P.L.18-1994, SEC.8; P.L.192-2002(ss), SEC.74.

IC 6-3-2-2.9
Repealed
(Repealed by P.L.47-1984, SEC.7(c).)

IC 6-3-2-3
Repealed
(Repealed, as amended by P.L.79-1983, SEC.2, and as amended

by P.L.82-1983, SEC.5, by P.L.47-1984, SEC.7(b).)

IC 6-3-2-3.1
Taxation; nonprofit entities; unrelated business income
Sec. 3.1. (a) Except as otherwise provided in subsection (b), income is not exempt from the adjusted gross income tax under section 2.8(1) of this chapter if the income is derived by the exempt organization from an unrelated trade or business, as defined in Section 513 of the Internal Revenue Code.
(b) This section does not apply to:
(1) the United States government;
(2) an agency or instrumentality of the United States government;
(3) this state;
(4) a state agency, as defined in IC 34-6-2-141;
(5) a political subdivision, as defined in IC 34-6-2-110; or
(6) a county solid waste management district or a joint solid waste management district established under IC 13-21 or IC 13-9.5-2 (before its repeal).
As added by Acts 1978, P.L.32, SEC.3. Amended by P.L.25-1991, SEC.4; P.L.1-1994, SEC.28; P.L.1-1996, SEC.46; P.L.1-1998, SEC.78; P.L.192-2002(ss), SEC.75.

IC 6-3-2-3.5
Exemption; fares for public transportation services
Sec. 3.5. (a) For purposes of this section, "public transportation services" means the transportation of individuals for hire.
(b) All fares collected for public transportation services are exempt from the income taxes imposed by this article if the fares are received by a:
(1) public transportation corporation established under IC 36-9-4;
(2) public transit department established by ordinance under IC 36; or
(3) lessee common carrier that provides public transportation services under IC 36.
(c) Fares collected for public transportation services by a private corporation are exempt from income taxes imposed by this article if during the tax year at least eighty percent (80%) of the corporation's total regularly scheduled bus passenger vehicle route miles are within the corporation's designated regional service area. A private corporation's designated regional service area may not be greater than:
(1) the county that the private corporation designates as its principal place of business; and
(2) all counties contiguous to the county designated by the private corporation as its principal place of business.
A private corporation may choose a smaller area as its regional service area.
(Formerly: Acts 1975, P.L.58, SEC.3.) As amended by P.L.19-1986,

SEC.14; P.L.192-2002(ss), SEC.76.

IC 6-3-2-3.7
Remainder of federal civil service annuity minus certain retirement benefits; deduction
Sec. 3.7. Each taxable year, an individual is entitled to an adjusted gross income tax deduction equal to the remainder of:
(1) the first two thousand dollars ($2,000) which is received by the individual during the taxable year from a federal civil service annuity, and which is included in adjusted gross income under Section 62 of the Internal Revenue Code; minus
(2) the total amount of social security benefits and railroad retirement benefits received by the individual during the taxable year.
However, the individual is only entitled to the deduction provided by this section if the individual is at least sixty-two (62) years of age before the end of the taxable year.
As added by Acts 1977, P.L.79, SEC.1. Amended by Acts 1980, P.L.54, SEC.2; P.L.76-1985, SEC.1.

IC 6-3-2-4
Military service deduction; retirement income or survivor's benefits; age limit of 60
Sec. 4. (a) Each taxable year, an individual, or the individual's surviving spouse, is entitled to an adjusted gross income tax deduction for the first five thousand dollars ($5,000) of income, including retirement or survivor's benefits, received during the taxable year by the individual, or the individual's surviving spouse, for the individual's service in an active or reserve component of the armed forces of the United States, including the army, navy, air force, coast guard, marine corps, merchant marine, Indiana army national guard, or Indiana air national guard. However, a person who is less than sixty (60) years of age on the last day of the person's taxable year, is not, for that taxable year, entitled to a deduction under this section for retirement or survivor's benefits.
(b) An individual whose qualified military income is subtracted from the individual's federal adjusted gross income under IC 6-3-1-3.5(a)(21) for Indiana individual income tax purposes is not, for that taxable year, entitled to a deduction under this section for the individual's qualified military income.
As added by Acts 1977, P.L.78, SEC.3. Amended by P.L.76-1985, SEC.2; P.L.144-2007, SEC.5; P.L.6-2012, SEC.49.

IC 6-3-2-5
Insulation; installation; deduction; amount; filing of proof
Sec. 5. (a) For purposes of this section, "insulation" means any material, commonly used in the building industry, which is installed for the sole purpose of retarding the passage of heat energy into or out of a building.
(b) A resident individual taxpayer is entitled to a deduction from

his adjusted gross income for a particular taxable year if, during that taxable year, he installs in his residence new, but not replacement, insulation, weather stripping, double pane windows, storm doors, or storm windows. However, a taxpayer does not qualify for this deduction unless the part of his residence in which he makes the installation was constructed at least three (3) years before the taxable year for which the deduction is claimed.
(c) The amount of the deduction to which a taxpayer is entitled in a particular taxable year is the lesser of:
(1) the amount the taxpayer pays for labor and materials for the installation that is made during the taxable year; or
(2) one thousand dollars ($1,000).
(d) To obtain the deduction provided by this section, the taxpayer must file with the department proof of his costs for the installation and a list of the persons or corporations who supplied labor or materials for the installation.
As added by Acts 1978, P.L.37, SEC.2.

IC 6-3-2-5.3
Deduction for solar powered roof vents or fans
Sec. 5.3. (a) This section applies to taxable years beginning after December 31, 2008.
(b) As used in this section, "solar powered roof vent or fan" means a roof vent or fan that is powered by solar energy and used to release heat from a building.
(c) A resident individual taxpayer is entitled to a deduction from the taxpayer's adjusted gross income for a particular taxable year if, during that taxable year, the taxpayer installs a solar powered roof vent or fan on a building owned or leased by the taxpayer.
(d) The amount of the deduction to which a taxpayer is entitled in a particular taxable year is the lesser of:
(1) one-half (1/2) of the amount the taxpayer pays for labor and materials for the installation of a solar powered roof vent or fan that is installed during the taxable year; or
(2) one thousand dollars ($1,000).
(e) To obtain the deduction provided by this section, a taxpayer must file with the department proof of the taxpayer's costs for the installation of a solar powered roof vent or fan and a list of the persons or corporation that supplied labor or materials for the installation of the solar powered roof vent or fan.
As added by P.L.182-2009(ss), SEC.195.

IC 6-3-2-5.5
Repealed
(Repealed by Acts 1980, P.L.54, SEC.9.)

IC 6-3-2-6
Deduction; rent payments
Sec. 6. (a) Each taxable year, an individual who rents a dwelling for use as the individual's principal place of residence may deduct

from the individual's adjusted gross income (as defined in IC 6-3-1-3.5(a)), the lesser of:
(1) the amount of rent paid by the individual with respect to the dwelling during the taxable year; or
(2) three thousand dollars ($3,000).
(b) Notwithstanding subsection (a), a husband and wife filing a joint adjusted gross income tax return for a particular taxable year may not claim a deduction under this section of more than three thousand dollars ($3,000).
(c) The deduction provided by this section does not apply to an individual who rents a dwelling that is exempt from Indiana property tax.
(d) For purposes of this section, a "dwelling" includes a single family dwelling and unit of a multi-family dwelling.
As added by Acts 1979, P.L.70, SEC.1. Amended by P.L.14-1999, SEC.1; P.L.192-2002(ss), SEC.77; P.L.146-2008, SEC.318.

IC 6-3-2-7
Repealed
(Repealed by P.L.9-1986, SEC.10.)

IC 6-3-2-8
Enterprise zone employers; exemption from deduction
Sec. 8. (a) For purposes of this section, "qualified employee" means an individual who is employed by a taxpayer, a pass through entity, an employer exempt from adjusted gross income tax (IC 6-3-1 through IC 6-3-7) under IC 6-3-2-2.8(3), IC 6-3-2-2.8(4), or IC 6-3-2-2.8(5), a nonprofit entity, the state, a political subdivision of the state, or the United States government and who:
(1) has the employee's principal place of residence in the enterprise zone in which the employee is employed;
(2) performs services for the taxpayer, the employer, the nonprofit entity, the state, the political subdivision, or the United States government, ninety percent (90%) of which are directly related to:
(A) the conduct of the taxpayer's or employer's trade or business; or
(B) the activities of the nonprofit entity, the state, the political subdivision, or the United States government;
that is located in an enterprise zone; and
(3) performs at least fifty percent (50%) of the employee's service for the taxpayer or employer during the taxable year in the enterprise zone.
(b) Except as provided in subsection (c), a qualified employee is entitled to a deduction from the employee's adjusted gross income in each taxable year in the amount of the lesser of:
(1) one-half (1/2) of the employee's adjusted gross income for the taxable year that the employee earns as a qualified employee; or
(2) seven thousand five hundred dollars ($7,500). (c) No qualified employee is entitled to a deduction under this section for a taxable year that begins after the termination of the enterprise zone in which the employee resides.
As added by P.L.23-1983, SEC.11. Amended by P.L.9-1986, SEC.5; P.L.289-2001, SEC.12; P.L.269-2003, SEC.4; P.L.182-2009(ss), SEC.194.

IC 6-3-2-9
Disability retirement; deduction; amount
Sec. 9. (a) An individual who:
(1) retired on disability before the end of the taxable year; and
(2) had a permanent and total disability, as determined under subsection (c), at the time of retirement;
is entitled to a deduction from the individual's adjusted gross income for that taxable year in the amount determined under subsection (b).
(b) The deduction provided by subsection (a) is the amount determined using the following STEPS:
STEP ONE: Determine the amount received by the individual during the taxable year through an accident and health plan for personal injuries or sickness to the extent that:
(A) these amounts are attributable to contributions by the individual's employer that were not includable in the individual's gross income or are paid by the employer; and
(B) these amounts constitute wages or payments in lieu of wages for a period during which the employee is absent from work because of permanent and total disability.
STEP TWO: Determine for each week of the taxable year the amount by which each weekly payment referred to in STEP ONE exceeds one hundred dollars ($100), then add these amounts.
STEP THREE: Determine the amount by which the individual's federal adjusted gross income for the taxable year, as defined by Section 62 of the Internal Revenue Code, exceeds fifteen thousand dollars ($15,000).
STEP FOUR: Subtract from the amount determined in STEP ONE the amount determined in STEP TWO and the amount determined in STEP THREE.
(c) For purposes of this section, an individual has a permanent and total disability if the individual is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted or can be expected to last for a continuous period of not less than twelve (12) months. An individual may not be considered to have a permanent and total disability unless the individual furnishes proof of the existence of the disability as the department of revenue may require.
As added by P.L.76-1985, SEC.3. Amended by P.L.47-2001, SEC.1; P.L.99-2007, SEC.26.

IC 6-3-2-10 Unemployment compensation; deduction
Sec. 10. (a) An individual who received unemployment compensation, as defined in subsection (c), during the taxable year is entitled to a deduction from the individual's adjusted gross income for that taxable year in the amount determined using the following formula:
STEP ONE: Determine the greater of zero (0) or the difference between:
(A) the sum of:
(i) the federal adjusted gross income of the individual (or the individual and the individual's spouse, in the case of a joint return), as defined in Section 62 of the Internal Revenue Code; plus
(ii) the amount of unemployment compensation excluded from federal gross income, as defined in Section 61 of the Internal Revenue Code, under Section 85(c) of the Internal Revenue Code; minus
(B) the base amount as defined in subsection (b).
STEP TWO: Determine the greater of zero (0) or the difference between:
(A) the individual's unemployment compensation for the taxable year; minus
(B) one-half (1/2) of the amount determined under STEP ONE.
(b) As used in this section, "base amount" means:
(1) twelve thousand dollars ($12,000) in all cases not covered by subdivision (2) or (3);
(2) eighteen thousand dollars ($18,000) in the case of an individual who files a joint return for the taxable year; or
(3) zero (0), in the case of an individual who:
(A) is married at the close of the taxable year, as determined under Section 143 of the Internal Revenue Code;
(B) does not file a joint return for the taxable year; and
(C) does not live apart from the individual's spouse at all times during the taxable year.
(c) As used in this section, "unemployment compensation" means the amount of unemployment compensation that is included in the individual's federal gross income under Section 85 of the Internal Revenue Code.
As added by P.L.2-1987, SEC.19. Amended by P.L.5-1988, SEC.46; P.L.182-2009(ss), SEC.196.

IC 6-3-2-11
Deductions from adjusted gross income; federal employee paid leave
Sec. 11. (a) An individual is entitled to a deduction from the individual's adjusted gross income for the taxable year if the individual:
(1) is an employee of the federal government during the taxable year and the year preceding the taxable year; (2) has used paid leave from employment as an employee of the federal government during the year preceding the taxable year; and
(3) is entitled to an itemized deduction under the Internal Revenue Code for the taxable year because the individual bought back the leave used by the individual during the year preceding the taxable year.
(b) The amount of the deduction for a taxable year may not exceed the lesser of:
(1) the individual's itemized deduction that is allowed under the Internal Revenue Code for the taxable year; or
(2) the individual's adjusted gross income for the taxable year.
As added by P.L.91-1987, SEC.5.

IC 6-3-2-12
Foreign source dividends; deduction; computation
Sec. 12. (a) As used in this section, the term "foreign source dividend" means a dividend from a foreign corporation. The term includes any amount that a taxpayer is required to include in its gross income for a taxable year under Section 951 of the Internal Revenue Code, but the term does not include any amount that is treated as a dividend under Section 78 of the Internal Revenue Code.
(b) A corporation that includes any foreign source dividend in its adjusted gross income for a taxable year is entitled to a deduction from that adjusted gross income. The amount of the deduction equals the product of:
(1) the amount of the foreign source dividend included in the corporation's adjusted gross income for the taxable year; multiplied by
(2) the percentage prescribed in subsection (c), (d), or (e), as the case may be.
(c) The percentage referred to in subsection (b)(2) is one hundred percent (100%) if the corporation that includes the foreign source dividend in its adjusted gross income owns stock possessing at least eighty percent (80%) of the total combined voting power of all classes of stock of the foreign corporation from which the dividend is derived.
(d) The percentage referred to in subsection (b)(2) is eighty-five percent (85%) if the corporation that includes the foreign source dividend in its adjusted gross income owns stock possessing at least fifty percent (50%) but less than eighty percent (80%) of the total combined voting power of all classes of stock of the foreign corporation from which the dividend is derived.
(e) The percentage referred to in subsection (b)(2) is fifty percent (50%) if the corporation that includes the foreign source dividend in its adjusted gross income owns stock possessing less than fifty percent (50%) of the total combined voting power of all classes of stock of the foreign corporation from which the dividend is derived.
As added by P.L.383-1987(ss), SEC.4.
IC 6-3-2-13
Export income; maritime opportunity districts
Sec. 13. (a) As used in this section, "export income" means the gross receipts from the sale, transfer, or exchange of tangible personal property destined for international markets that is:
(1) manufactured at a plant located within a maritime opportunity district established under IC 6-1.1-40; and
(2) shipped through a port operated by the state.
(b) As used in this section, "export sales ratio" means the quotient of:
(1) the taxpayer's export income; divided by
(2) the taxpayer's gross receipts from the sale, transfer, or exchange of tangible personal property, regardless of its destination.
(c) As used in this section, "taxpayer" means a person or corporation that has export income.
(d) The ports of Indiana established by IC 8-10-1-3 shall notify the department when a maritime opportunity district is established under IC 6-1.1-40. The notice must include:
(1) the resolution passed by the commission to establish the district; and
(2) a list of all taxpayers located in the district.
(e) The ports of Indiana shall also notify the department of any subsequent changes in the list of taxpayers located in the district.
(f) A taxpayer is entitled to a deduction from the taxpayer's adjusted gross income in an amount equal to the lesser of:
(1) the taxpayer's adjusted gross income; or
(2) the product of the export sales ratio multiplied by the percentage set forth in subsection (g).
(g) The percentage to be used in determining the amount a taxpayer is entitled to deduct under this section depends upon the number of years that the taxpayer could have taken a deduction under this section. The percentage to be used in subsection (f) is as follows:
YEAR OF DEDUCTION PERCENTAGE
1st through 4th 100%
5th 80%
6th 60%
7th 40%
8th 20%
9th and thereafter 0%
(h) The department shall determine, for each taxpayer claiming a deduction under this section, the taxpayer's export sales ratio for purposes of IC 6-1.1-40. The department shall certify the amount of the ratio to the department of local government finance.
As added by P.L.62-1988, SEC.2. Amended by P.L.90-2002, SEC.288; P.L.98-2008, SEC.8.

IC 6-3-2-14
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)
IC 6-3-2-14.1
Prize money accruing before July 1, 2002; exemption
Sec. 14.1. Notwithstanding section 14.5 of this chapter and IC 6-3-4-8.2, a payment made after June 30, 2002, on prize money received from a winning lottery ticket purchased under IC 4-30 for a lottery held before July 1, 2002, is exempt from the adjusted gross income tax and supplemental net income tax (repealed) imposed by this article.
As added by P.L.269-2003, SEC.5.

IC 6-3-2-14.5
Partial exemption; lottery winnings
Sec. 14.5. The first one thousand two hundred dollars ($1,200) of prize money received from a winning lottery ticket purchased under IC 4-30 is exempt from the adjusted gross income tax imposed by this article. If the amount of prize money received from a winning lottery ticket exceeds one thousand two hundred dollars ($1,200), the amount of the excess is subject to the adjusted gross income tax imposed by this article.
As added by P.L.192-2002(ss), SEC.79.

IC 6-3-2-15
Repealed
(Repealed by P.L.1-1990, SEC.76.)

IC 6-3-2-16
Transactions between taxable entity and unitary taxpayer subject to IC 6-5.5
Sec. 16. If an entity is subject to taxation under this article and is a member of a unitary group of which a taxpayer subject to taxation under IC 6-5.5 is a member, all income and deductions attributable to transactions between the entity and the unitary taxpayer shall be eliminated in determining the amount of tax imposed under this article. This section does not prohibit the elimination of income and deductions between two (2) or more entities that are not members of a unitary group.
As added by P.L.1-1990, SEC.77.

IC 6-3-2-17
Rewards for information to assist law enforcement officials; exemption
Sec. 17. A reward received by an individual is exempt from taxation under IC 6-3-1 through IC 6-3-7, in an amount not to exceed one thousand dollars ($1,000), if:
(1) the reward is for information provided to a law enforcement official or agency, or to a not-for-profit corporation whose exclusive purpose is to assist law enforcement officials or agencies;
(2) the information that is provided assists in the arrest,

indictment, or the filing of charges against a person; and
(3) the individual is not:
(A) compensated for investigating crimes or accidents (including an employee of, or an individual under contract with, a law enforcement agency);
(B) the person convicted of the crime; or
(C) the victim of the crime.
As added by P.L.1-1990, SEC.78.

IC 6-3-2-18
Employee medical care savings accounts
Sec. 18. (a) As used in this section, "eligible medical expense" has the meaning set forth in IC 6-8-11-3.
(b) As used in this section, "medical care savings account" has the meaning set forth in IC 6-8-11-6.
(c) Except as provided in subsection (g), the amount of money deposited by an employer in a medical care savings account established for an employee under IC 6-8-11 is exempt from taxation under IC 6-3-1 through IC 6-3-7 as income of the employee in the taxable year in which the money is deposited in the account.
(d) Except as provided in subsection (g), the amount of money that is:
(1) withdrawn from a medical care savings account established for an employee under IC 6-8-11; and
(2) either:
(A) used by the administrator of the account for a purpose set forth in IC 6-8-11-13; or
(B) used under IC 6-8-11-13 to reimburse an employee for eligible medical expenses that the employee has incurred and paid for medical care for the employee or a dependent of the employee;
is exempt from taxation under IC 6-3-1 through IC 6-3-7 as income of the employee.
(e) Except as provided in IC 6-8-11-11, in each taxable year, the amount of money that is:
(1) withdrawn by an employee from a medical care savings account established under IC 6-8-11; and
(2) used for a purpose other than the purposes set forth in IC 6-8-11-13;
is income to the employee that is subject to taxation under IC 6-3-1 through IC 6-3-7.
(f) If an employee withdraws money from the employee's medical care savings account under the circumstances set forth in IC 6-8-11-17(c), the interest earned on the balance in the account during the full tax year in which the withdrawal is made is subject to taxation under IC 6-3-1 through IC 6-3-7 as income of the employee.
(g) A taxpayer that excluded or deducted an amount deposited into a medical care savings account from adjusted gross income under:
(1) section 106 of the Internal Revenue Code; (2) section 220 of the Internal Revenue Code; or
(3) any other section of the Internal Revenue Code;
is not eligible for an additional exemption from adjusted gross income under this section.
As added by P.L.92-1995, SEC.1 and P.L.93-1995, SEC.1. Amended by P.L.60-1997, SEC.3.

IC 6-3-2-19
Distributions for higher education; exemptions
Sec. 19. (a) As used in this section, "account beneficiary" has the meaning set forth in IC 21-9-2-3.
(b) As used in this section, "account owner" has the meaning set forth in IC 21-9-2-4.
(c) As used in this section, "individual account" has the meaning set forth in IC 21-9-2-2.
(d) As used in this section, "qualified higher education expenses" has the meaning set forth in IC 21-9-2-19.5.
(e) Distributions from an individual account used to pay qualified higher education expenses are exempt from the adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7 as income of an account beneficiary or an account owner.
As added by P.L.15-2001, SEC.1.

IC 6-3-2-20
Corporations; intangible expenses; directly related intangible interest expenses
Sec. 20. (a) The following definitions apply throughout this section:
(1) "Affiliated group" has the meaning provided in Section 1504 of the Internal Revenue Code, except that the ownership percentage in Section 1504(a)(2) of the Internal Revenue Code shall be determined using fifty percent (50%) instead of eighty percent (80%).
(2) "Directly related intangible interest expenses" means interest expenses that are paid to, or accrued or incurred as a liability to, a recipient if:
(A) the amounts represent, in the hands of the recipient, income from making one (1) or more loans; and
(B) the funds loaned were originally received by the recipient from the payment of intangible expenses by any of the following:
(i) The taxpayer.
(ii) A member of the same affiliated group as the taxpayer.
(iii) A foreign corporation.
(3) "Foreign corporation" means a corporation that is organized under the laws of a country other than the United States and would be a member of the same affiliated group as the taxpayer if the corporation were organized under the laws of the United States.
(4) "Intangible expenses" means the following amounts to the

extent these amounts are allowed as deductions in determining taxable income under Section 63 of the Internal Revenue Code before the application of any net operating loss deduction and special deductions for the taxable year:
(A) Expenses, losses, and costs directly for, related to, or in connection with the acquisition, use, maintenance, management, ownership, sale, exchange, or any other disposition of intangible property.
(B) Royalty, patent, technical, and copyright fees.
(C) Licensing fees.
(D) Other substantially similar expenses and costs.
(5) "Intangible property" means patents, patent applications, trade names, trademarks, service marks, copyrights, trade secrets, and substantially similar types of intangible assets.
(6) "Interest expenses" means amounts that are allowed as deductions under Section 163 of the Internal Revenue Code in determining taxable income under Section 63 of the Internal Revenue Code before the application of any net operating loss deductions and special deductions for the taxable year.
(7) "Makes a disclosure" means a taxpayer provides the following information regarding a transaction with a member of the same affiliated group or a foreign corporation involving an intangible expense and any directly related intangible interest expense with the taxpayer's tax return on the forms prescribed by the department:
(A) The name of the recipient.
(B) The state or country of domicile of the recipient.
(C) The amount paid to the recipient.
(D) A copy of federal Form 851, Affiliation Schedule, as filed with the taxpayer's federal consolidated tax return.
(E) The information needed to determine the taxpayer's status under the exceptions listed in subsection (c).
(8) "Recipient" means:
(A) a member of the same affiliated group as the taxpayer; or
(B) a foreign corporation;
to which is paid an item of income that corresponds to an intangible expense or any directly related intangible interest expense.
(9) "Unrelated party" means a person that, with respect to the taxpayer, is not a member of the same affiliated group or a foreign corporation.
(b) Except as provided in subsection (c), in determining its adjusted gross income under IC 6-3-1-3.5(b), a corporation subject to the tax imposed by IC 6-3-2-1 shall add to its taxable income under Section 63 of the Internal Revenue Code:
(1) intangible expenses; and
(2) any directly related intangible interest expenses;
paid, accrued, or incurred with one (1) or more members of the same affiliated group or with one (1) or more foreign corporations. (c) The addition of intangible expenses or any directly related intangible interest expenses otherwise required in a taxable year under subsection (b) is not required if one (1) or more of the following apply to the taxable year:
(1) The taxpayer and the recipient are both included in the same consolidated tax return filed under IC 6-3-4-14 or in the same combined return filed under IC 6-3-2-2(q) for the taxable year.
(2) The taxpayer makes a disclosure and, at the request of the department, can establish by a preponderance of the evidence that:
(A) the item of income corresponding to the intangible expenses and any directly related intangible interest expenses was included within the recipient's income that is subject to tax in:
(i) a state or possession of the United States; or
(ii) a country other than the United States;
that is the recipient's commercial domicile and that imposes a net income tax, a franchise tax measured, in whole or in part, by net income, or a value added tax;
(B) the transaction giving rise to the intangible expenses and any directly related intangible interest expenses between the taxpayer and the recipient was made at a commercially reasonable rate and at terms comparable to an arm's length transaction; and
(C) the transactions giving rise to the intangible expenses and any directly related intangible interest expenses between the taxpayer and the recipient did not have Indiana tax avoidance as a principal purpose.
(3) The taxpayer makes a disclosure and, at the request of the department, can establish by a preponderance of the evidence that:
(A) the recipient regularly engages in transactions involving intangible property with one (1) or more unrelated parties on terms substantially similar to those of the subject transaction; and
(B) the transaction giving rise to the intangible expenses and any directly related intangible interest expenses between the taxpayer and the recipient did not have Indiana tax avoidance as a principal purpose.
(4) The taxpayer makes a disclosure and, at the request of the department, can establish by a preponderance of the evidence that:
(A) the payment was received from a person or entity that is an unrelated party, and on behalf of that unrelated party, paid that amount to the recipient in an arm's length transaction; and
(B) the transaction giving rise to the intangible expenses and any directly related intangible interest expenses between the taxpayer and the recipient did not have Indiana tax avoidance as a principal purpose. (5) The taxpayer makes a disclosure and, at the request of the department, can establish by a preponderance of the evidence that:
(A) the recipient paid, accrued, or incurred a liability to an unrelated party during the taxable year for an equal or greater amount that was directly for, related to, or in connection with the same intangible property giving rise to the intangible expenses; and
(B) the transactions giving rise to the intangible expenses and any directly related intangible interest expenses between the taxpayer and the recipient did not have Indiana tax avoidance as a principal purpose.
(6) The taxpayer makes a disclosure and, at the request of the department, can establish by a preponderance of the evidence that:
(A) the recipient is engaged in:
(i) substantial business activities from the acquisition, use, licensing, maintenance, management, ownership, sale, exchange, or any other disposition of intangible property; or
(ii) other substantial business activities separate and apart from the business activities described in item (i);
as evidenced by the maintenance of a permanent office space and an adequate number of full-time, experienced employees;
(B) the transactions giving rise to the intangible expenses and any directly related intangible interest expenses between the taxpayer and the recipient did not have Indiana tax avoidance as a principal purpose; and
(C) the transactions were made at a commercially reasonable rate and at terms comparable to an arm's length transaction.
(7) The taxpayer and the department agree, in writing, to the application or use of an alternative method of allocation or apportionment under section 2(l) or 2(m) of this chapter.
(8) Upon request by the taxpayer, the department determines that the adjustment otherwise required by this section is unreasonable.
(d) For purposes of this section, intangible expenses or directly related intangible interest expenses shall be considered to be at a commercially reasonable rate or at terms comparable to an arm's length transaction if the intangible expenses or directly related intangible interest expenses meet the arm's length standards of United States Treasury Regulation 1.482-1(b).
(e) If intangible expenses or directly related intangible expenses are determined not to be at a commercially reasonable rate or at terms comparable to an arm's length transaction for purposes of this section, the adjustment required by subsection (b) shall be made only to the extent necessary to cause the intangible expenses or directly related intangible interest expenses to be at a commercially reasonable rate and at terms comparable to an arm's length

transaction.
(f) For purposes of this section, transactions giving rise to intangible expenses and any directly related intangible interest expenses between the taxpayer and the recipient shall be considered as having Indiana tax avoidance as the principal purpose if:
(1) there is not one (1) or more valid business purposes that independently sustain the transaction notwithstanding any tax benefits associated with the transaction; and
(2) the principal purpose of tax avoidance exceeds any other valid business purpose.
As added by P.L.162-2006, SEC.26. Amended by P.L.211-2007, SEC.21.

IC 6-3-2-21.7
Exemption for certain income derived from patents
Sec. 21.7. (a) This section applies to a qualified patent issued to a taxpayer after December 31, 2007.
(b) As used in this section, "invention" has the meaning set forth in 35 U.S.C. 100(a).
(c) As used in this section, "qualified patent" means:
(1) a utility patent issued under 35 U.S.C. 101; or
(2) a plant patent issued under 35 U.S.C. 161;
after December 31, 2007, for an invention resulting from a development process conducted in Indiana. The term does not include a design patent issued under 35 U.S.C. 171.
(d) As used in this section, "qualified taxpayer" means a taxpayer that on the effective filing date of the claimed invention:
(1) is either:
(A) an individual or corporation, if the number of employees of the individual or corporation, including affiliates as specified in 13 CFR 121.103, does not exceed five hundred (500) persons; or
(B) a nonprofit organization or nonprofit corporation as specified in:
(i) 37 CFR 1.27(a)(3)(ii)(A) or 37 CFR 1.27(a)(3)(ii)(B); or
(ii) IC 23-17; and
(2) is domiciled in Indiana.
(e) Subject to subsections (g) and (h), in determining adjusted gross income or taxable income under IC 6-3-1-3.5 or IC 6-5.5-1-2, a qualified taxpayer is entitled to an exemption from taxation under IC 6-3-1 through IC 6-3-7 for the following:
(1) Licensing fees or other income received for the use of a qualified patent.
(2) Royalties received for the infringement of a qualified patent.
(3) Receipts from the sale of a qualified patent.
(4) Subject to subsection (f), income from the taxpayer's own use of the taxpayer's qualified patent to produce the claimed invention.
(f) The exemption provided by subsection (e)(4) may not exceed

the fair market value of the licensing fees or other income that would be received by allowing use of the qualified taxpayer's qualified patent by someone other than the taxpayer. The fair market value referred to in this subsection must be determined in each taxable year in which the qualified taxpayer claims an exemption under subsection (e)(4).
(g) The total amount of exemptions claimed under this section by a qualified taxpayer in a taxable year may not exceed five million dollars ($5,000,000).
(h) A taxpayer may not claim an exemption under this section with respect to a particular qualified patent for more than ten (10) taxable years. Subject to the provisions of this section, the following amount of the income, royalties, or receipts described in subsection (e) from a particular qualified patent is exempt:
(1) Fifty percent (50%) for each of the first five (5) taxable years in which the exemption is claimed for the qualified patent.
(2) Forty percent (40%) for the sixth taxable year in which the exemption is claimed for the qualified patent.
(3) Thirty percent (30%) for the seventh taxable year in which the exemption is claimed for the qualified patent.
(4) Twenty percent (20%) for the eighth taxable year in which the exemption is claimed for the qualified patent.
(5) Ten percent (10%) each year for the ninth and tenth taxable year in which the exemption is claimed for the qualified patent.
(6) No exemption under this section for the particular qualified patent after the eleventh taxable year in which the exemption is claimed for the qualified patent.
(i) To receive the exemption provided by this section, a qualified taxpayer must claim the exemption on the qualified taxpayer's annual state tax return or returns in the manner prescribed by the department. The qualified taxpayer shall submit to the department all information that the department determines is necessary for the determination of the exemption provided by this section.
(j) On or before December 1 of each year, the department shall provide an evaluation report to the legislative council, the budget committee, and the Indiana economic development corporation. The evaluation report must contain the following:
(1) The number of taxpayers claiming an exemption under this section.
(2) The sum of all the exemptions claimed under this section.
(3) The North American Industry Classification System code for each taxpayer claiming an exemption under this section.
(4) Any other information the department considers appropriate, including the number of qualified patents for which an exemption was claimed under this section.
The report required under this subsection must be in an electronic format under IC 5-14-6.
As added by P.L.223-2007, SEC.2.

IC 6-3-2-22 Deduction; unreimbursed education expenditures
Sec. 22. (a) The following definitions apply throughout this section:
(1) "Dependent child" means an individual who:
(A) is eligible to receive a free elementary or high school education in an Indiana school corporation;
(B) qualifies as a dependent (as defined in Section 152 of the Internal Revenue Code) of the taxpayer; and
(C) is the natural or adopted child of the taxpayer or, if custody of the child has been awarded in a court proceeding to someone other than the mother or father, the court appointed guardian or custodian of the child.
If the parents of a child are divorced, the term refers to the parent who is eligible to take the exemption for the child under Section 151 of the Internal Revenue Code.
(2) "Education expenditure" refers to any expenditures made in connection with enrollment, attendance, or participation of the taxpayer's dependent child in a private elementary or high school education program. The term includes tuition, fees, computer software, textbooks, workbooks, curricula, school supplies (other than personal computers), and other written materials used primarily for academic instruction or for academic tutoring, or both.
(3) "Private elementary or high school education program" means attendance at:
(A) a nonpublic school (as defined in IC 20-18-2-12); or
(B) an accredited nonpublic school;
in Indiana that satisfies a child's obligation under IC 20-33-2 for compulsory attendance at a school. The term does not include the delivery of instructional service in a home setting to a dependent child who is enrolled in a school corporation or a charter school.
(b) This section applies to taxable years beginning after December 31, 2010.
(c) A taxpayer who makes an unreimbursed education expenditure during the taxpayer's taxable year is entitled to a deduction against the taxpayer's adjusted gross income in the taxable year.
(d) The amount of the deduction is:
(1) one thousand dollars ($1,000); multiplied by
(2) the number of the taxpayer's dependent children for whom the taxpayer made education expenditures in the taxable year.
A husband and wife are entitled to only one (1) deduction under this section.
(e) To receive the deduction provided by this section, a taxpayer must claim the deduction on the taxpayer's annual state tax return or returns in the manner prescribed by the department.
As added by P.L.92-2011, SEC.1. Amended by P.L.229-2011, SEC.85.

IC 6-3-2-25 Adjusted gross income tax deduction for property taxes imposed for March 1, 2006, or January 15, 2007, assessment
Sec. 25. (a) This section applies only to an individual who in 2008 paid property taxes that:
(1) were imposed on the individual's principal place of residence for the March 1, 2006, assessment date or the January 15, 2007, assessment date;
(2) are due after December 31, 2007; and
(3) are paid on or before the due date for the property taxes.
(b) As used in this section, "adjusted gross income" has the meaning set forth in IC 6-3-1-3.5.
(c) An individual described in subsection (a) is entitled to a deduction from the individual's adjusted gross income for a taxable year beginning after December 31, 2007, and before January 1, 2009, in an amount equal to the amount determined in the following STEPS:
STEP ONE: Determine the lesser of:
(A) two thousand five hundred dollars ($2,500); or
(B) the total amount of property taxes imposed on the individual's principal place of residence for the March 1, 2006, assessment date or the January 15, 2007, assessment date and paid in 2007 or 2008.
STEP TWO: Determine the greater of zero (0) or the result of:
(A) the STEP ONE result; minus
(B) the total amount of property taxes that:
(i) were imposed on the individual's principal place of residence for the March 1, 2006, assessment date or the January 15, 2007, assessment date;
(ii) were paid in 2007; and
(iii) were deducted from the individual's adjusted gross income under IC 6-3-1-3.5(a)(15) by the individual on the individual's state income tax return for a taxable year beginning before January 1, 2008.
(d) The deduction under this section is in addition to any deduction that an individual is otherwise entitled to claim under IC 6-3-1-3.5(a)(15). However, an individual may not deduct under IC 6-3-1-3.5(a)(15) any property taxes deducted under this section.
As added by P.L.220-2011, SEC.139. Amended by P.L.6-2012, SEC.50.



CHAPTER 2.5. REPEALED



CHAPTER 3. CREDITS

IC 6-3-3-2
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)

IC 6-3-3-3
Taxes paid to other states
Sec. 3. (a) Whenever a resident person has become liable for tax to another state upon all or any part of his income for a taxable year derived from sources without this state and subject to taxation under IC 6-3-2, the amount of tax paid by him to the other state shall be credited against the amount of the tax payable by him. Such credit shall be allowed upon the production to the department of satisfactory evidence of the fact of such payment, except that such application for credit shall not operate to reduce the tax payable under IC 6-3-2 to an amount less than would have been payable were the income from the other state ignored. The credit provided for by this subsection shall not be granted to a taxpayer when the laws of the other state, under which the adjusted gross income in question is subject to taxation, provides for a credit to the taxpayer substantially similar to that granted by subsection (b).
(b) Whenever a nonresident person has become liable for tax to the state where he resides upon his income for the taxable year derived from sources within this state and subject to taxation under IC 6-3-2, the proportion of tax paid by him to the state where he resides that his income subject to taxation under IC 6-3-2 bears to his income upon which the tax so payable to the other state was imposed shall be credited against the tax payable by him under IC 6-3-2, but only if the laws of the other state grant a substantially similar credit to residents of this state subject to income tax under the laws of such other state, or impose a tax upon the income of its residents derived from sources in this state and exempt from taxation the income of residents of this state. No credit shall be allowed against the amount of the tax on any adjusted gross income taxable under IC 6-3-2 that is exempt from taxation under the laws of the other state.
(Formerly: Acts 1963(ss), c.32, s.303.) As amended by P.L.2-1988, SEC.10.

IC 6-3-3-4 Repealed
(Repealed by Acts 1977, P.L.78, SEC.6.)

IC 6-3-3-4.1
Repealed
(Repealed by Acts 1981, P.L.25, SEC.9.)

IC 6-3-3-5
Credit; charitable contribution; postsecondary educational institutions; educational foundations
Sec. 5. (a) At the election of the taxpayer, there shall be allowed, as a credit against the adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7 for the taxable year, an amount (subject to the applicable limitations provided by this section) equal to fifty percent (50%) of the aggregate amount of charitable contributions made by such taxpayer during such year to postsecondary educational institutions located within Indiana (including any of its associated colleges in Indiana) or to any corporation or foundation organized and operated solely for the benefit of any postsecondary educational institution.
(b) In the case of a taxpayer other than a corporation, the amount allowable as a credit under this section for any taxable year shall not exceed one hundred dollars ($100) in the case of a single return or two hundred dollars ($200) in the case of a joint return.
(c) In the case of a corporation, the amount allowable as a credit under this section for any taxable year shall not exceed:
(1) ten percent (10%) of such corporation's total adjusted gross income tax under IC 6-3-1 through IC 6-3-7 for such year (as determined without regard to any credits against that tax); or
(2) one thousand dollars ($1,000);
whichever is less.
(d) A charitable contribution in Indiana qualifies for a credit under this section only if the charitable contribution is made to a postsecondary educational institution or a corporation or foundation organized for the benefit of a postsecondary educational institution that:
(1) normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on;
(2) regularly offers education at a level above the twelfth grade;
(3) regularly awards either associate, bachelors, masters, or doctoral degrees, or any combination thereof; and
(4) is duly accredited by the North Central Association of Colleges and Schools, the Indiana state board of education, or the American Association of Theological Schools.
(e) The credit allowed by this section shall not exceed the amount of the adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7 for the taxable year, reduced by the sum of all credits (as determined without regard to this section) allowed by IC 6-3-1

through IC 6-3-7.
(Formerly: Acts 1963(ss), c.32, s.305; Acts 1967, c.201, s.1; Acts 1969, c.326, s.4; Acts 1971, P.L.64, SEC.8.) As amended by Acts 1978, P.L.45, SEC.1; Acts 1981, P.L.77, SEC.10; P.L.20-1984, SEC.4; P.L.66-1988, SEC.1; P.L.5-1995, SEC.6; P.L.1-2003, SEC.33; P.L.269-2003, SEC.6; P.L.2-2007, SEC.121.

IC 6-3-3-5.1
Credit; charitable contribution; twenty-first century scholars program support fund
Sec. 5.1. (a) At the election of the taxpayer, a credit against the adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7 for the taxable year, is permitted in an amount (subject to the applicable limitations provided by this section) equal to fifty percent (50%) of the aggregate amount of contributions made by the taxpayer during the taxable year to the twenty-first century scholars program support fund established under IC 21-12-7-1.
(b) In the case of a taxpayer other than a corporation, the amount allowable as a credit under this section for any taxable year may not exceed:
(1) one hundred dollars ($100) in the case of a single return; or
(2) two hundred dollars ($200) in the case of a joint return.
(c) In the case of a taxpayer that is a corporation, the amount allowable as a credit under this section for any taxable year may not exceed the lesser of the following amounts:
(1) Ten percent (10%) of the corporation's total adjusted gross income tax under IC 6-3-1 through IC 6-3-7 for the taxable year (as determined without regard to any credits against that tax).
(2) One thousand dollars ($1,000).
(d) The credit permitted under this section may not exceed the amount of the adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7 for the taxable year, reduced by the sum of all credits (as determined without regard to this section) allowed by IC 6-3-1 through IC 6-3-7.
As added by P.L.56-1990, SEC.1. Amended by P.L.1-2003, SEC.34; P.L.269-2003, SEC.7; P.L.2-2007, SEC.122.

IC 6-3-3-6
Repealed
(Repealed by Acts 1981, P.L.25, SEC.9.)

IC 6-3-3-7
Repealed
(Repealed by P.L.96-1989, SEC.25.)

IC 6-3-3-8
Repealed
(Repealed by Acts 1981, P.L.25, SEC.9.)

IC 6-3-3-9 Unified tax credit for the elderly
Sec. 9. (a) The credit provided by this section shall be known as the unified tax credit for the elderly.
(b) As used in this section, unless the context clearly indicates otherwise:
(1) "Household federal adjusted gross income" means the total adjusted gross income, as defined in Section 62 of the Internal Revenue Code, of an individual, or of an individual and his spouse if they reside together for the taxable year for which the credit provided by this section is claimed.
(2) "Household" means a claimant or, if applicable, a claimant and his or her spouse if the spouse resides with the claimant and "household income" means the income of the claimant or, if applicable, the combined income of the claimant and his or her spouse if the spouse resides with the claimant.
(3) "Claimant" means an individual, other than an individual described in subsection (c) of this section, who:
(A) has filed a claim under this section;
(B) was a resident of this state for at least six (6) months during the taxable year for which he or she has filed a claim under this section; and
(C) was sixty-five (65) years of age during some portion of the taxable year for which he has filed a claim under this section or whose spouse was either sixty-five (65) years of age or over during the taxable year.
(c) The credit provided under this section shall not apply to an individual who, for a period of at least one hundred eighty (180) days during the taxable year for which he has filed a claim under this section, was incarcerated in a local, state, or federal correctional institution.
(d) The right to file a claim under this section shall be personal to the claimant and shall not survive his death, except that a surviving spouse of a claimant is entitled to claim the credit provided by this section. For purposes of determining the amount of the credit a surviving spouse is entitled to claim under this section, the deceased spouse shall be treated as having been alive on the last day of the taxable year in which the deceased spouse died. When a claimant dies after having filed a timely claim, the amount thereof shall be disbursed to another member of the household as determined by the commissioner. If the claimant was the only member of his household, the claim may be paid to his executor or administrator, but if neither is appointed and qualified within two (2) years of the filing of the claim, the amount of the claim shall escheat to the state.
(e) For each taxable year, subject to the limitations provided in this section, one (1) claimant per household may claim, as a credit against Indiana adjusted gross income taxes otherwise due, the credit provided by this section. If the allowable amount of the claim exceeds the income taxes otherwise due on the claimant's household income or if there are no Indiana income taxes due on such income, the amount of the claim not used as an offset against income taxes

after audit by the department, at the taxpayer's option, shall be refunded to the claimant or taken as a credit against such taxpayer's income tax liability subsequently due.
(f) No claim filed pursuant to this section shall be allowed unless filed within six (6) months following the close of claimant's taxable year or within the extension period if an extension of time for filing the return has been granted under IC 6-8.1-6-1, whichever is later.
(g) The amount of any claim otherwise payable under this section may be applied by the department against any liability outstanding on the books of the department against the claimant, or against any other individual who was a member of his household in the taxable year to which the claim relates.
(h) The amount of a claim filed pursuant to this section by a claimant that either (i) does not reside with his spouse during the taxable year, or (ii) resides with his spouse during the taxable year and only one (1) of them is sixty-five (65) years of age or older at the end of the taxable year, shall be determined in accordance with the following schedule:
HOUSEHOLD FEDERAL
ADJUSTED GROSS INCOME
FOR TAXABLE YEAR CREDIT
less than $1,000 $100
at least $1,000, but less than $3,000 $ 50
at least $3,000, but less than $10,000 $ 40
(i) The amount of a claim filed pursuant to this section by a claimant that resides with his spouse during his taxable year shall be determined in accordance with the following schedule if both the claimant and spouse are sixty-five (65) years of age or older at the end of the taxable year:
HOUSEHOLD FEDERAL
ADJUSTED GROSS INCOME
FOR TAXABLE YEAR CREDIT
less than $1,000 $140
at least $1,000, but less than $3,000 $ 90
at least $3,000, but less than $10,000 $ 80
(j) The department may promulgate reasonable rules under IC 4-22-2 for the administration of this section.
(k) Every claimant under this section shall supply to the department on forms provided under IC 6-8.1-3-4, in support of his claim, reasonable proof of household income and age.
(l) Whenever on the audit of any claim filed under this section the department finds that the amount of the claim has been incorrectly determined, the department shall redetermine the claim and notify the claimant of the redetermination and the reasons therefor. The redetermination shall be final.
(m) In any case in which it is determined that a claim is or was excessive and was filed with fraudulent intent, the claim shall be disallowed in full, and, if the claim has been paid or a credit has been allowed against income taxes otherwise payable, the credit shall be canceled and the amount paid shall be recovered by assessment as

income taxes are assessed and such assessment shall bear interest from the date of payment or credit of the claim, until refunded or paid at the rate determined under IC 6-8.1-10-1. The claimant in such a case commits a Class A misdemeanor. In any case in which it is determined that a claim is or was excessive and was negligently prepared, ten percent (10%) of the corrected claim shall be disallowed and, if the claim has been paid or credited against income taxes otherwise payable, the credit shall be reduced or canceled, and the proper portion of any amount paid shall be similarly recovered by assessment as income taxes are assessed, and such assessment shall bear interest at the rate determined under IC 6-8.1-10-1 from the date of payment until refunded or paid.
As added by Acts 1982, P.L.6, SEC.5. Amended by P.L.83-1983, SEC.1; P.L.73-1985, SEC.2.

IC 6-3-3-10
Enterprise zone employers; credit; employment expenditures
Sec. 10. (a) As used in this section:
"Base period wages" means the following:
(1) In the case of a taxpayer other than a pass through entity, wages paid or payable by a taxpayer to its employees during the year that ends on the last day of the month that immediately precedes the month in which an enterprise zone is established, to the extent that the wages would have been qualified wages if the enterprise zone had been in effect for that year. If the taxpayer did not engage in an active trade or business during that year in the area that is later designated as an enterprise zone, then the base period wages equal zero (0). If the taxpayer engaged in an active trade or business during only part of that year in an area that is later designated as an enterprise zone, then the department shall determine the amount of base period wages.
(2) In the case of a taxpayer that is a pass through entity, base period wages equal zero (0).
"Enterprise zone" means an enterprise zone created under IC 5-28-15.
"Enterprise zone adjusted gross income" means adjusted gross income of a taxpayer that is derived from sources within an enterprise zone. Sources of adjusted gross income shall be determined with respect to an enterprise zone, to the extent possible, in the same manner that sources of adjusted gross income are determined with respect to the state of Indiana under IC 6-3-2-2.
"Enterprise zone gross income" means gross income of a taxpayer that is derived from sources within an enterprise zone.
"Enterprise zone insurance premiums" means insurance premiums derived from sources within an enterprise zone.
"Monthly base period wages" means base period wages divided by twelve (12).
"Qualified employee" means an individual who is employed by a taxpayer and who: (1) has the individual's principal place of residence in the enterprise zone in which the individual is employed;
(2) performs services for the taxpayer, ninety percent (90%) of which are directly related to the conduct of the taxpayer's trade or business that is located in an enterprise zone;
(3) performs at least fifty percent (50%) of the individual's services for the taxpayer during the taxable year in the enterprise zone; and
(4) in the case of an individual who is employed by a taxpayer that is a pass through entity, was first employed by the taxpayer after December 31, 1998.
"Qualified increased employment expenditures" means the following:
(1) For a taxpayer's taxable year other than the taxpayer's taxable year in which the enterprise zone is established, the amount by which qualified wages paid or payable by the taxpayer during the taxable year to qualified employees exceeds the taxpayer's base period wages.
(2) For the taxpayer's taxable year in which the enterprise zone is established, the amount by which qualified wages paid or payable by the taxpayer during all of the full calendar months in the taxpayer's taxable year that succeed the date on which the enterprise zone was established exceed the taxpayer's monthly base period wages multiplied by that same number of full calendar months.
"Qualified state tax liability" means a taxpayer's total income tax liability incurred under:
(1) IC 6-3-1 through IC 6-3-7 (adjusted gross income tax) with respect to enterprise zone adjusted gross income;
(2) IC 27-1-18-2 (insurance premiums tax) with respect to enterprise zone insurance premiums; and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this section.
"Qualified wages" means the wages paid or payable to qualified employees during a taxable year.
"Taxpayer" includes a pass through entity.
(b) A taxpayer is entitled to a credit against the taxpayer's qualified state tax liability for a taxable year in the amount of the lesser of:
(1) the product of ten percent (10%) multiplied by the qualified increased employment expenditures of the taxpayer for the taxable year; or
(2) one thousand five hundred dollars ($1,500) multiplied by the number of qualified employees employed by the taxpayer during the taxable year.
(c) The amount of the credit provided by this section that a taxpayer uses during a particular taxable year may not exceed the taxpayer's qualified state tax liability for the taxable year. If the

credit provided by this section exceeds the amount of that tax liability for the taxable year it is first claimed, then the excess may be carried back to preceding taxable years or carried over to succeeding taxable years and used as a credit against the taxpayer's qualified state tax liability for those taxable years. Each time that the credit is carried back to a preceding taxable year or carried over to a succeeding taxable year, the amount of the carryover is reduced by the amount used as a credit for that taxable year. Except as provided in subsection (e), the credit provided by this section may be carried forward and applied in the ten (10) taxable years that succeed the taxable year in which the credit accrues. The credit provided by this section may be carried back and applied in the three (3) taxable years that precede the taxable year in which the credit accrues.
(d) A credit earned by a taxpayer in a particular taxable year shall be applied against the taxpayer's qualified state tax liability for that taxable year before any credit carryover or carryback is applied against that liability under subsection (c).
(e) Notwithstanding subsection (c), if a credit under this section results from wages paid in a particular enterprise zone, and if that enterprise zone terminates in a taxable year that succeeds the last taxable year in which a taxpayer is entitled to use the credit carryover that results from those wages under subsection (c), then the taxpayer may use the credit carryover for any taxable year up to and including the taxable year in which the enterprise zone terminates.
(f) A taxpayer is not entitled to a refund of any unused credit.
(g) A taxpayer that:
(1) does not own, rent, or lease real property outside of an enterprise zone that is an integral part of its trade or business; and
(2) is not owned or controlled directly or indirectly by a taxpayer that owns, rents, or leases real property outside of an enterprise zone;
is exempt from the allocation and apportionment provisions of this section.
(h) If a pass through entity is entitled to a credit under subsection (b) but does not have state tax liability against which the tax credit may be applied, an individual who is a shareholder, partner, beneficiary, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, beneficiary, or member is entitled.
The credit provided under this subsection is in addition to a tax credit to which a shareholder, partner, beneficiary, or member of a pass through entity is entitled. However, a pass through entity and an individual who is a shareholder, partner, beneficiary, or member of a pass through entity may not claim more than one (1) credit for the qualified expenditure. As added by P.L.23-1983, SEC.12. Amended by P.L.9-1986, SEC.6; P.L.347-1989(ss), SEC.9; P.L.120-1999, SEC.3; P.L.14-2000, SEC.17; P.L.1-2003, SEC.35; P.L.269-2003, SEC.8; P.L.4-2005, SEC.50; P.L.182-2009(ss), SEC.197.

IC 6-3-3-12
Credit for contributions to college choice education savings plan; repayment of credit after nonqualified withdrawals
Sec. 12. (a) As used in this section, "account" has the meaning set forth in IC 21-9-2-2.
(b) As used in this section, "account beneficiary" has the meaning set forth in IC 21-9-2-3.
(c) As used in this section, "account owner" has the meaning set forth in IC 21-9-2-4.
(d) As used in this section, "college choice 529 education savings plan" refers to a college choice 529 investment plan established under IC 21-9.
(e) As used in this section, "contribution" means the amount of money directly provided to a college choice 529 education savings plan account by a taxpayer. A contribution does not include any of the following:
(1) Money credited to an account as a result of bonus points or other forms of consideration earned by the taxpayer that result in a transfer of money to the account.
(2) Money transferred from any other qualified tuition program under Section 529 of the Internal Revenue Code or from any other similar plan.
(f) As used in this section, "nonqualified withdrawal" means a withdrawal or distribution from a college choice 529 education savings plan that is not a qualified withdrawal.
(g) As used in this section, "qualified higher education expenses" has the meaning set forth in IC 21-9-2-19.5.
(h) As used in this section, "qualified withdrawal" means a withdrawal or distribution from a college choice 529 education savings plan that is made:
(1) to pay for qualified higher education expenses, excluding any withdrawals or distributions used to pay for qualified higher education expenses if the withdrawals or distributions are made from an account of a college choice 529 education savings plan that is terminated within twelve (12) months after the account is opened;
(2) as a result of the death or disability of an account beneficiary;
(3) because an account beneficiary received a scholarship that paid for all or part of the qualified higher education expenses of the account beneficiary, to the extent that the withdrawal or distribution does not exceed the amount of the scholarship; or
(4) by a college choice 529 education savings plan as the result of a transfer of funds by a college choice 529 education savings plan from one (1) third party custodian to another. A qualified withdrawal does not include a rollover distribution or transfer of assets from a college choice 529 education savings plan to any other qualified tuition program under Section 529 of the Internal Revenue Code or to any other similar plan.
(i) As used in this section, "taxpayer" means:
(1) an individual filing a single return; or
(2) a married couple filing a joint return.
(j) A taxpayer is entitled to a credit against the taxpayer's adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7 for a taxable year equal to the least of the following:
(1) Twenty percent (20%) of the amount of the total contributions made by the taxpayer to an account or accounts of a college choice 529 education savings plan during the taxable year.
(2) One thousand dollars ($1,000).
(3) The amount of the taxpayer's adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7 for the taxable year, reduced by the sum of all credits (as determined without regard to this section) allowed by IC 6-3-1 through IC 6-3-7.
(k) A taxpayer is not entitled to a carryback, carryover, or refund of an unused credit.
(l) A taxpayer may not sell, assign, convey, or otherwise transfer the tax credit provided by this section.
(m) To receive the credit provided by this section, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department all information that the department determines is necessary for the calculation of the credit provided by this section.
(n) An account owner of an account of a college choice 529 education savings plan must repay all or a part of the credit in a taxable year in which any nonqualified withdrawal is made from the account. The amount the taxpayer must repay is equal to the lesser of:
(1) twenty percent (20%) of the total amount of nonqualified withdrawals made during the taxable year from the account; or
(2) the excess of:
(A) the cumulative amount of all credits provided by this section that are claimed by any taxpayer with respect to the taxpayer's contributions to the account for all prior taxable years beginning on or after January 1, 2007; over
(B) the cumulative amount of repayments paid by the account owner under this subsection for all prior taxable years beginning on or after January 1, 2008.
(o) Any required repayment under subsection (o) shall be reported by the account owner on the account owner's annual state income tax return for any taxable year in which a nonqualified withdrawal is made.
(p) A nonresident account owner who is not required to file an annual income tax return for a taxable year in which a nonqualified withdrawal is made shall make any required repayment on the form

required under IC 6-3-4-1(2). If the nonresident account owner does not make the required repayment, the department shall issue a demand notice in accordance with IC 6-8.1-5-1.
(q) The executive director of the Indiana education savings authority shall submit or cause to be submitted to the department a copy of all information returns or statements issued to account owners, account beneficiaries, and other taxpayers for each taxable year with respect to:
(1) nonqualified withdrawals made from accounts of a college choice 529 education savings plan for the taxable year; or
(2) account closings for the taxable year.
As added by P.L.192-2006, SEC.4. Amended by P.L.211-2007, SEC.22; P.L.131-2008, SEC.13; P.L.182-2009(ss), SEC.198.



CHAPTER 3.1. REPEALED



CHAPTER 3.2. REPEALED



CHAPTER 3.3. REPEALED



CHAPTER 3.4. REPEALED



CHAPTER 3.5. REPEALED



CHAPTER 3.6. REPEALED



CHAPTER 3.7. REPEALED



CHAPTER 3.8. REPEALED



CHAPTER 3.9. REPEALED



CHAPTER 4. RETURNS AND REMITTANCES

IC 6-3-4-1 Version b
Who must make returns
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. Returns with respect to taxes imposed by this act shall be made by the following:
(1) Every resident individual having for the taxable year gross income in an amount greater than the modifications provided under IC 6-3-1-3.5(a)(3) and IC 6-3-1-3.5(a)(4).
(2) Every nonresident individual having for the taxable year any gross income from sources within the state of Indiana, except for a team member (as defined in IC 6-3-2-2.7) who is covered by a composite return filed under IC 6-3-2-2.7.
(3) Every corporation having for the taxable year any gross income from sources within the state of Indiana.
(4) For taxable years beginning after December 31, 2012, every resident estate having for the taxable year any gross income from sources within the state of Indiana exceeding the amount provided in Section 6012(a)(3) of the Internal Revenue Code.
(5) For taxable years beginning after December 31, 2012, every resident trust having for the taxable year any gross income from

sources within the state of Indiana exceeding the amount provided in Section 6012(a)(4) of the Internal Revenue Code.
(6) For taxable years beginning after December 31, 2012, every nonresident estate having for the taxable year any gross income from sources within the state of Indiana exceeding the amount provided in Section 6012(a)(3) of the Internal Revenue Code.
(7) For taxable years beginning after December 31, 2012, every nonresident trust having for the taxable year any gross income from sources within the state of Indiana exceeding the amount provided in Section 6012(a)(4) of the Internal Revenue Code.
(Formerly: Acts 1963(ss), c.32, s.401; Acts 1965, c.233, s.16.) As amended by Acts 1981, P.L.25, SEC.7; P.L.63-1997, SEC.3; P.L.137-2012, SEC.54.

IC 6-3-4-1.5
Returns filed by professional preparers
Sec. 1.5. (a) If a professional preparer files more than:
(1) one hundred (100) returns in a calendar year before 2012;
(2) fifty (50) returns in calendar year 2012; and
(3) ten (10) returns in a calendar year after 2012;
for persons described in section 1(1) or 1(2) of this chapter, in the immediately following calendar year the professional preparer shall file returns for persons described in section 1(1) or 1(2) of this chapter in an electronic format specified by the department.
(b) A professional preparer described in subsection (a) is not required to file a return in an electronic format if the taxpayer requests in writing that the return not be filed in an electronic format. Returns filed by a professional preparer under this subsection shall not be used in determining the professional preparer's requirement to file returns in an electronic format.
(c) A professional preparer who does not comply with subsection (a) is subject to a penalty of fifty dollars ($50) for each return not filed in an electronic format, with a maximumpenalty of twenty-five thousand dollars ($25,000) per calendar year.
As added by P.L.211-2007, SEC.23. Amended by P.L.131-2008, SEC.14; P.L.229-2011, SEC.86.

IC 6-3-4-2
Returns; fiduciaries; husband and wife
Sec. 2. (a) If an individual is deceased, the return of such individual shall be made by the individual's executor, administrator, or other person charged with the property of such decedent.
(b) If an individual is unable to make a return, the return of such individual shall be made by a duly authorized agent, the individual's committee, guardian, fiduciary, or other person charged with the care of the person or property of such individual.
(c) Returns of an estate or a trust shall be made by the fiduciary thereof.
(d) Where a joint return is made by husband and wife pursuant to the Internal Revenue Code, a joint return shall be made pursuant to

this article. Where a joint return is filed by a husband and wife hereunder, one spouse shall have no liability for the tax imposed by this article upon the income of the other spouse.
(e) Where separate returns are made by husband and wife pursuant to the Internal Revenue Code, separate returns shall be made pursuant to this article.
(Formerly: Acts 1963(ss), c.32, s.402; Acts 1965, c.233, s.17.) As amended by Acts 1977(ss), P.L.4, SEC.9; P.L.3-1989, SEC.39.

IC 6-3-4-3
Filing date
Sec. 3. Returns required to be made pursuant to section 1 of this chapter shall be filed with the department on or before the later of the following:
(1) The 15th day of the fourth month following the close of the taxable year.
(2) For a corporation whose federal tax return is due on or after the date set forth in subdivision (1), as determined without regard to any extensions, weekends, or holidays, the 15th day of the month following the due date of the federal tax return.
(Formerly: Acts 1963(ss), c.32, s.403.) As amended by Acts 1980, P.L.61, SEC.4; P.L.172-2011, SEC.58.

IC 6-3-4-4
Repealed
(Repealed by P.L.260-1997(ss), SEC.95.)

IC 6-3-4-4.1
Estimated payments; declaration of estimated tax; electronic funds transfer
Sec. 4.1. (a) Any individual required by the Internal Revenue Code to file estimated tax returns and to make payments on account of such estimated tax shall file estimated tax returns and make payments of the tax imposed by this article to the department at the time or times and in the installments as provided by Section 6654 of the Internal Revenue Code. However, the following apply to estimated tax returns filed and payments made under this subsection:
(1) In applying Section 6654 of the Internal Revenue Code for the purposes of this article, "estimated tax" means the amount which the individual estimates as the amount of the adjusted gross income tax imposed by this article for the taxable year, minus the amount which the individual estimates as the sum of any credits against the tax provided by IC 6-3-3.
(2) Estimated tax for a nonresident alien (as defined in Section 7701 of the Internal Revenue Code) must be computed by applying not more than one (1) exclusion under IC 6-3-1-3.5(a)(3) and IC 6-3-1-3.5(a)(4), regardless of the total number of exclusions that IC 6-3-1-3.5(a)(3) and IC 6-3-1-3.5(a)(4) permit the taxpayer to apply on the taxpayer's final return for the taxable year. (b) Every individual who has adjusted gross income subject to the tax imposed by this article and from which tax is not withheld under the requirements of section 8 of this chapter shall make a declaration of estimated tax for the taxable year. However, no such declaration shall be required if the estimated tax can reasonably be expected to be less than one thousand dollars ($1,000). In the case of an underpayment of the estimated tax as provided in Section 6654 of the Internal Revenue Code, there shall be added to the tax a penalty in an amount prescribed by IC 6-8.1-10-2.1(b).
(c) Every corporation subject to the adjusted gross income tax liability imposed by this article shall be required to report and pay an estimated tax equal to the lesser of:
(1) twenty-five percent (25%) of such corporation's estimated adjusted gross income tax liability for the taxable year; or
(2) the annualized income installment calculated in the manner provided by Section 6655(e) of the Internal Revenue Code as applied to the corporation's liability for adjusted gross income tax.
A taxpayer who uses a taxable year that ends on December 31 shall file the taxpayer's estimated adjusted gross income tax returns and pay the tax to the department on or before April 20, June 20, September 20, and December 20 of the taxable year. If a taxpayer uses a taxable year that does not end on December 31, the due dates for filing estimated adjusted gross income tax returns and paying the tax are on or before the twentieth day of the fourth, sixth, ninth, and twelfth months of the taxpayer's taxable year. The department shall prescribe the manner and forms for such reporting and payment.
(d) The penalty prescribed by IC 6-8.1-10-2.1(b) shall be assessed by the department on corporations failing to make payments as required in subsection (c) or (f). However, no penalty shall be assessed as to any estimated payments of adjusted gross income tax which equal or exceed:
(1) the annualized income installment calculated under subsection (c); or
(2) twenty-five percent (25%) of the final tax liability for the taxpayer's previous taxable year.
In addition, the penalty as to any underpayment of tax on an estimated return shall only be assessed on the difference between the actual amount paid by the corporation on such estimated return and twenty-five percent (25%) of the corporation's final adjusted gross income tax liability for such taxable year.
(e) The provisions of subsection (c) requiring the reporting and estimated payment of adjusted gross income tax shall be applicable only to corporations having an adjusted gross income tax liability which, after application of the credit allowed by IC 6-3-3-2 (repealed), shall exceed two thousand five hundred dollars ($2,500) for its taxable year.
(f) If the department determines that a corporation's:
(1) estimated quarterly adjusted gross income tax liability for the current year; or (2) average estimated quarterly adjusted gross income tax liability for the preceding year;
exceeds five thousand dollars ($5,000), after the credit allowed by IC 6-3-3-2 (repealed), the corporation shall pay the estimated adjusted gross income taxes due by electronic funds transfer (as defined in IC 4-8.1-2-7) or by delivering in person or overnight by courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the tax is due.
(g) If a corporation's adjusted gross income tax payment is made by electronic funds transfer, the corporation is not required to file an estimated adjusted gross income tax return.
(h) An individual filing an estimated tax return and making an estimated tax payment under this section must designate:
(1) the portion of the estimated tax payment that represents estimated state adjusted gross income tax liability; and
(2) the portion of the estimated tax payment that represents estimated local income tax liability under IC 6-3.5.
The department shall adopt guidelines and issue instructions as necessary to assist individuals in making the designations required by this subsection.
As added by P.L.278-1993(ss), SEC.23. Amended by P.L.18-1994, SEC.9; P.L.19-1994, SEC.8; P.L.85-1995, SEC.10; P.L.8-1996, SEC.5; P.L.260-1997(ss), SEC.51; P.L.28-1997, SEC.14; P.L.2-1998, SEC.32; P.L.192-2002(ss), SEC.80; P.L.1-2003, SEC.36; P.L.269-2003, SEC.9; P.L.211-2007, SEC.24; P.L.131-2008, SEC.15; P.L.146-2008, SEC.319; P.L.1-2009, SEC.50.

IC 6-3-4-5
Payment of tax
Sec. 5. When a return of tax is required pursuant to sections 1 and 3 of this chapter, the taxpayer required to make such return shall, without assessment or notice and demand from the department, pay such tax to the department at the time fixed for filing the return without regard to any extension of time for filing the return. In making a return and paying tax for any taxable year, a taxpayer shall take credit for any tax previously paid by him for such taxable year.
(Formerly: Acts 1963(ss), c.32, s.405.) As amended by P.L.2-1988, SEC.11.

IC 6-3-4-6
Furnishing federal return to department; notice of modification; amended returns
Sec. 6. (a) Any taxpayer, upon request by the department, shall furnish to the department a true and correct copy of any tax return which the taxpayer has filed with the United States Internal Revenue Service which copy shall be certified to by the taxpayer under penalties of perjury.
(b) Each taxpayer shall notify the department of any modification

of:
(1) a federal income tax return filed by the taxpayer after January 1, 1978; or
(2) the taxpayer's federal income tax liability for a taxable year which begins after December 31, 1977.
The taxpayer shall file the notice on the form prescribed by the department within one hundred twenty (120) days after the modification is made if the modification was made before January 1, 2011, and one hundred eighty (180) days after the modification is made if the modification is made after December 31, 2010.
(c) If the federal modification results in a change in the taxpayer's federal or Indiana adjusted gross income, the taxpayer shall file an Indiana amended return within one hundred twenty (120) days after the modification is made if the modification was made before January 1, 2011, and one hundred eighty (180) days after the modification is made if the modification is made after December 31, 2010.
(Formerly: Acts 1963(ss), c.32, s.406; Acts 1965, c.233, s.19.) As amended by Acts 1977(ss), P.L.4, SEC.11; P.L.119-1998, SEC.5; P.L.254-2003, SEC.6; P.L.172-2011, SEC.59.

IC 6-3-4-7
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-3-4-8 Version a
Income withholding; wages; reports; penalties
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 8. (a) Except as provided in subsection (d), every employer making payments of wages subject to tax under this article, regardless of the place where such payment is made, who is required under the provisions of the Internal Revenue Code to withhold, collect, and pay over income tax on wages paid by such employer to such employee, shall, at the time of payment of such wages, deduct and retain therefrom the amount prescribed in withholding instructions issued by the department. The department shall base its withholding instructions on the adjusted gross income tax rate for persons, on the total rates of any income taxes that the taxpayer is subject to under IC 6-3.5, and on the total amount of exclusions the taxpayer is entitled to under IC 6-3-1-3.5(a)(3) and IC 6-3-1-3.5(a)(4). However, the withholding instructions on the adjusted gross income of a nonresident alien (as defined in Section 7701 of the Internal Revenue Code) are to be based on applying not more than one (1) withholding exclusion, regardless of the total number of exclusions that IC 6-3-1-3.5(a)(3) and IC 6-3-1-3.5(a)(4) permit the taxpayer to apply on the taxpayer's final return for the taxable year. Such employer making payments of any wages:
(1) shall be liable to the state of Indiana for the payment of the tax required to be deducted and withheld under this section and

shall not be liable to any individual for the amount deducted from the individual's wages and paid over in compliance or intended compliance with this section; and
(2) shall make return of and payment to the department monthly of the amount of tax which under this article and IC 6-3.5 the employer is required to withhold.
(b) An employer shall pay taxes withheld under subsection (a) during a particular month to the department no later than thirty (30) days after the end of that month. However, in place of monthly reporting periods, the department may permit an employer to report and pay the tax for:
(1) a calendar year reporting period, if the average monthly amount of all tax required to be withheld by the employer in the previous calendar year does not exceed ten dollars ($10);
(2) a six (6) month reporting period, if the average monthly amount of all tax required to be withheld by the employer in the previous calendar year does not exceed twenty-five dollars ($25); or
(3) a three (3) month reporting period, if the average monthly amount of all tax required to be withheld by the employer in the previous calendar year does not exceed seventy-five dollars ($75).
An employer using a reporting period (other than a monthly reporting period) must file the employer's return and pay the tax for a reporting period no later than the last day of the month immediately following the close of the reporting period. If an employer files a combined sales and withholding tax report, the reporting period for the combined report is the shortest period required under this section, section 8.1 of this chapter, or IC 6-2.5-6-1.
(c) For purposes of determining whether an employee is subject to taxation under IC 6-3.5, an employer is entitled to rely on the statement of an employee as to the employee's county of residence as represented by the statement of address in forms claiming exemptions for purposes of withholding, regardless of when the employee supplied the forms. Every employee shall notify the employee's employer within five (5) days after any change in the employee's county of residence.
(d) A county that makes payments of wages subject to tax under this article:
(1) to a precinct election officer (as defined in IC 3-5-2-40.1); and
(2) for the performance of the duties of the precinct election officer imposed by IC 3 that are performed on election day;
is not required, at the time of payment of the wages, to deduct and retain from the wages the amount prescribed in withholding instructions issued by the department.
(e) Every employer shall, at the time of each payment made by the employer to the department, deliver to the department a return upon the form prescribed by the department showing:
(1) the total amount of wages paid to the employer's employees; (2) the amount deducted therefrom in accordance with the provisions of the Internal Revenue Code;
(3) the amount of adjusted gross income tax deducted therefrom in accordance with the provisions of this section;
(4) the amount of income tax, if any, imposed under IC 6-3.5 and deducted therefrom in accordance with this section; and
(5) any other information the department may require.
Every employer making a declaration of withholding as provided in this section shall furnish the employer's employees annually, but not later than thirty (30) days after the end of the calendar year, a record of the total amount of adjusted gross income tax and the amount of each income tax, if any, imposed under IC 6-3.5, withheld from the employees, on the forms prescribed by the department.
(f) All money deducted and withheld by an employer shall immediately upon such deduction be the money of the state, and every employer who deducts and retains any amount of money under the provisions of this article shall hold the same in trust for the state of Indiana and for payment thereof to the department in the manner and at the times provided in this article. Any employer may be required to post a surety bond in the sum the department determines to be appropriate to protect the state with respect to money withheld pursuant to this section.
(g) The provisions of IC 6-8.1 relating to additions to tax in case of delinquency and penalties shall apply to employers subject to the provisions of this section, and for these purposes any amount deducted or required to be deducted and remitted to the department under this section shall be considered to be the tax of the employer, and with respect to such amount the employer shall be considered the taxpayer. In the case of a corporate or partnership employer, every officer, employee, or member of such employer, who, as such officer, employee, or member is under a duty to deduct and remit such taxes shall be personally liable for such taxes, penalties, and interest.
(h) Amounts deducted from wages of an employee during any calendar year in accordance with the provisions of this section shall be considered to be in part payment of the tax imposed on such employee for the employee's taxable year which begins in such calendar year, and a return made by the employer under subsection (b) shall be accepted by the department as evidence in favor of the employee of the amount so deducted from the employee's wages. Where the total amount so deducted exceeds the amount of tax on the employee as computed under this article and IC 6-3.5, the department shall, after examining the return or returns filed by the employee in accordance with this article and IC 6-3.5, refund the amount of the excess deduction. However, under rules promulgated by the department, the excess or any part thereof may be applied to any taxes or other claim due from the taxpayer to the state of Indiana or any subdivision thereof. No refund shall be made to an employee who fails to file the employee's return or returns as required under this article and IC 6-3.5 within two (2) years from the due date of the return or returns. In the event that the excess tax deducted is less than

one dollar ($1), no refund shall be made.
(i) This section shall in no way relieve any taxpayer from the taxpayer's obligation of filing a return or returns at the time required under this article and IC 6-3.5, and, should the amount withheld under the provisions of this section be insufficient to pay the total tax of such taxpayer, such unpaid tax shall be paid at the time prescribed by section 5 of this chapter.
(j) Notwithstanding subsection (b), an employer of a domestic service employee that enters into an agreement with the domestic service employee to withhold federal income tax under Section 3402 of the Internal Revenue Code may withhold Indiana income tax on the domestic service employee's wages on the employer's Indiana individual income tax return in the same manner as allowed by Section 3510 of the Internal Revenue Code.
(k) To the extent allowed by Section 1137 of the Social Security Act, an employer of a domestic service employee may report and remit state unemployment insurance contributions on the employee's wages on the employer's Indiana individual income tax return in the same manner as allowed by Section 3510 of the Internal Revenue Code.
(l) A person who knowingly fails to remit trust fund money as set forth in this section commits a Class D felony.
(Formerly: Acts 1963(ss), c.32, s.408; Acts 1965, c.233, s.20; Acts 1969, c.326, s.6; Acts 1971, P.L.65, SEC.1; Acts 1973, P.L.50, SEC.3.) As amended by Acts 1979, P.L.68, SEC.3; Acts 1980, P.L.61, SEC.6; Acts 1982, P.L.49, SEC.2; P.L.2-1982(ss), SEC.9; P.L.26-1985, SEC.10; P.L.70-1986, SEC.2; P.L.94-1995, SEC.1; P.L.8-1996, SEC.6; P.L.192-2002(ss), SEC.81; P.L.131-2008, SEC.16; P.L.172-2011, SEC.60.

IC 6-3-4-8 Version b
Income withholding; wages; reports; penalties
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 8. (a) Except as provided in subsection (d), every employer making payments of wages subject to tax under this article, regardless of the place where such payment is made, who is required under the provisions of the Internal Revenue Code to withhold, collect, and pay over income tax on wages paid by such employer to such employee, shall, at the time of payment of such wages, deduct and retain therefrom the amount prescribed in withholding instructions issued by the department. The department shall base its withholding instructions on the adjusted gross income tax rate for persons, on the total rates of any income taxes that the taxpayer is subject to under IC 6-3.5, and on the total amount of exclusions the taxpayer is entitled to under IC 6-3-1-3.5(a)(3) and IC 6-3-1-3.5(a)(4). However, the withholding instructions on the adjusted gross income of a nonresident alien (as defined in Section 7701 of the Internal Revenue Code) are to be based on applying not more than one (1) withholding exclusion, regardless of the total

number of exclusions that IC 6-3-1-3.5(a)(3) and IC 6-3-1-3.5(a)(4) permit the taxpayer to apply on the taxpayer's final return for the taxable year. Such employer making payments of any wages:
(1) shall be liable to the state of Indiana for the payment of the tax required to be deducted and withheld under this section and shall not be liable to any individual for the amount deducted from the individual's wages and paid over in compliance or intended compliance with this section; and
(2) shall make return of and payment to the department monthly of the amount of tax which under this article and IC 6-3.5 the employer is required to withhold.
(b) An employer shall pay taxes withheld under subsection (a) during a particular month to the department no later than thirty (30) days after the end of that month. However, in place of monthly reporting periods, the department may permit an employer to report and pay the tax for a calendar year reporting period, if the average monthly amount of all tax required to be withheld by the employer in the previous calendar year does not exceed one thousand dollars ($1,000). An employer using a reporting period (other than a monthly reporting period) must file the employer's return and pay the tax for a reporting period no later than the last day of the month immediately following the close of the reporting period.
(c) For purposes of determining whether an employee is subject to taxation under IC 6-3.5, an employer is entitled to rely on the statement of an employee as to the employee's county of residence as represented by the statement of address in forms claiming exemptions for purposes of withholding, regardless of when the employee supplied the forms. Every employee shall notify the employee's employer within five (5) days after any change in the employee's county of residence.
(d) A county that makes payments of wages subject to tax under this article:
(1) to a precinct election officer (as defined in IC 3-5-2-40.1); and
(2) for the performance of the duties of the precinct election officer imposed by IC 3 that are performed on election day;
is not required, at the time of payment of the wages, to deduct and retain from the wages the amount prescribed in withholding instructions issued by the department.
(e) Every employer shall, at the time of each payment made by the employer to the department, deliver to the department a return upon the form prescribed by the department showing:
(1) the total amount of wages paid to the employer's employees;
(2) the amount deducted therefrom in accordance with the provisions of the Internal Revenue Code;
(3) the amount of adjusted gross income tax deducted therefrom in accordance with the provisions of this section;
(4) the amount of income tax, if any, imposed under IC 6-3.5 and deducted therefrom in accordance with this section; and
(5) any other information the department may require. Every employer making a declaration of withholding as provided in this section shall furnish the employer's employees annually, but not later than thirty (30) days after the end of the calendar year, a record of the total amount of adjusted gross income tax and the amount of each income tax, if any, imposed under IC 6-3.5, withheld from the employees, on the forms prescribed by the department.
(f) All money deducted and withheld by an employer shall immediately upon such deduction be the money of the state, and every employer who deducts and retains any amount of money under the provisions of this article shall hold the same in trust for the state of Indiana and for payment thereof to the department in the manner and at the times provided in this article. Any employer may be required to post a surety bond in the sum the department determines to be appropriate to protect the state with respect to money withheld pursuant to this section.
(g) The provisions of IC 6-8.1 relating to additions to tax in case of delinquency and penalties shall apply to employers subject to the provisions of this section, and for these purposes any amount deducted or required to be deducted and remitted to the department under this section shall be considered to be the tax of the employer, and with respect to such amount the employer shall be considered the taxpayer. In the case of a corporate or partnership employer, every officer, employee, or member of such employer, who, as such officer, employee, or member is under a duty to deduct and remit such taxes shall be personally liable for such taxes, penalties, and interest.
(h) Amounts deducted from wages of an employee during any calendar year in accordance with the provisions of this section shall be considered to be in part payment of the tax imposed on such employee for the employee's taxable year which begins in such calendar year, and a return made by the employer under subsection (b) shall be accepted by the department as evidence in favor of the employee of the amount so deducted from the employee's wages. Where the total amount so deducted exceeds the amount of tax on the employee as computed under this article and IC 6-3.5, the department shall, after examining the return or returns filed by the employee in accordance with this article and IC 6-3.5, refund the amount of the excess deduction. However, under rules promulgated by the department, the excess or any part thereof may be applied to any taxes or other claim due from the taxpayer to the state of Indiana or any subdivision thereof. No refund shall be made to an employee who fails to file the employee's return or returns as required under this article and IC 6-3.5 within two (2) years from the due date of the return or returns. In the event that the excess tax deducted is less than one dollar ($1), no refund shall be made.
(i) This section shall in no way relieve any taxpayer from the taxpayer's obligation of filing a return or returns at the time required under this article and IC 6-3.5, and, should the amount withheld under the provisions of this section be insufficient to pay the total tax of such taxpayer, such unpaid tax shall be paid at the time prescribed by section 5 of this chapter. (j) Notwithstanding subsection (b), an employer of a domestic service employee that enters into an agreement with the domestic service employee to withhold federal income tax under Section 3402 of the Internal Revenue Code may withhold Indiana income tax on the domestic service employee's wages on the employer's Indiana individual income tax return in the same manner as allowed by Section 3510 of the Internal Revenue Code.
(k) To the extent allowed by Section 1137 of the Social Security Act, an employer of a domestic service employee may report and remit state unemployment insurance contributions on the employee's wages on the employer's Indiana individual income tax return in the same manner as allowed by Section 3510 of the Internal Revenue Code.
(l) A person who knowingly fails to remit trust fund money as set forth in this section commits a Class D felony.
(Formerly: Acts 1963(ss), c.32, s.408; Acts 1965, c.233, s.20; Acts 1969, c.326, s.6; Acts 1971, P.L.65, SEC.1; Acts 1973, P.L.50, SEC.3.) As amended by Acts 1979, P.L.68, SEC.3; Acts 1980, P.L.61, SEC.6; Acts 1982, P.L.49, SEC.2; P.L.2-1982(ss), SEC.9; P.L.26-1985, SEC.10; P.L.70-1986, SEC.2; P.L.94-1995, SEC.1; P.L.8-1996, SEC.6; P.L.192-2002(ss), SEC.81; P.L.131-2008, SEC.16; P.L.172-2011, SEC.60; P.L.137-2012, SEC.55.

IC 6-3-4-8.1 Version a
Income withholding; wages; reports; earned income tax advance payments; online tax filing; penalties
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 8.1. (a) Any entity that is required to file a monthly return and make a monthly remittance of taxes under sections 8, 12, 13, and 15 of this chapter shall file those returns and make those remittances twenty (20) days (rather than thirty (30) days) after the end of each month for which those returns and remittances are filed, if that entity's average monthly remittance for the immediately preceding calendar year exceeds one thousand dollars ($1,000).
(b) The department may require any entity to make the entity's monthly remittance and file the entity's monthly return twenty (20) days (rather than thirty (30) days) after the end of each month for which a return and payment are made if the department estimates that the entity's average monthly payment for the current calendar year will exceed one thousand dollars ($1,000).
(c) If the department determines that a withholding agent is not withholding, reporting, or remitting an amount of tax in accordance with this chapter, the department may require the withholding agent:
(1) to make periodic deposits during the reporting period; and
(2) to file an informational return with each periodic deposit.
(d) If a person files a combined sales and withholding tax report and either this section or IC 6-2.5-6-1 requires the sales or withholding tax report to be filed and remittances to be made within twenty (20) days after the end of each month, then the person shall

file the combined report and remit the sales and withholding taxes due within twenty (20) days after the end of each month.
(e) If the department determines that an entity's:
(1) estimated monthly withholding tax remittance for the current year; or
(2) average monthly withholding tax remittance for the preceding year;
exceeds five thousand dollars ($5,000), the entity shall remit the monthly withholding taxes due by electronic fund transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the remittance is due.
(f) An entity that registers to withhold taxes after December 31, 2009, shall file the withholding tax report and remit withholding taxes electronically through the department's online tax filing program.
As added by Acts 1982, P.L.49, SEC.3. Amended by P.L.70-1986, SEC.3; P.L.92-1987, SEC.4; P.L.63-1988, SEC.8; P.L.28-1997, SEC.15; P.L.254-2003, SEC.7; P.L.111-2006, SEC.3; P.L.211-2007, SEC.25; P.L.182-2009(ss), SEC.199.

IC 6-3-4-8.1 Version b
Income withholding; wages; reports; earned income tax advance payments; online tax filing; penalties
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 8.1. (a) Any entity that is required to file a monthly return and make a monthly remittance of taxes under sections 8, 12, 13, and 15 of this chapter shall file those returns and make those remittances twenty (20) days (rather than thirty (30) days) after the end of each month for which those returns and remittances are filed, if that entity's average monthly remittance for the immediately preceding calendar year exceeds one thousand dollars ($1,000).
(b) The department may require any entity to make the entity's monthly remittance and file the entity's monthly return twenty (20) days (rather than thirty (30) days) after the end of each month for which a return and payment are made if the department estimates that the entity's average monthly payment for the current calendar year will exceed one thousand dollars ($1,000).
(c) If the department determines that a withholding agent is not withholding, reporting, or remitting an amount of tax in accordance with this chapter, the department may require the withholding agent:
(1) to make periodic deposits during the reporting period; and
(2) to file an informational return with each periodic deposit.
(d) If the department determines that an entity's:
(1) estimated monthly withholding tax remittance for the current year; or
(2) average monthly withholding tax remittance for the preceding year; exceeds five thousand dollars ($5,000), the entity shall remit the monthly withholding taxes due by electronic fund transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the remittance is due.
(e) An entity that withholds taxes shall file the withholding tax report and remit withholding taxes electronically through the department's online tax filing program.
As added by Acts 1982, P.L.49, SEC.3. Amended by P.L.70-1986, SEC.3; P.L.92-1987, SEC.4; P.L.63-1988, SEC.8; P.L.28-1997, SEC.15; P.L.254-2003, SEC.7; P.L.111-2006, SEC.3; P.L.211-2007, SEC.25; P.L.182-2009(ss), SEC.199; P.L.137-2012, SEC.56.

IC 6-3-4-8.2
Income withholding; gambling winnings
Sec. 8.2. (a) Each person in Indiana who is required under the Internal Revenue Code to withhold federal tax from winnings shall deduct and retain adjusted gross income tax at the time and in the amount described in withholding instructions issued by the department.
(b) In addition to amounts withheld under subsection (a), every person engaged in a gambling operation (as defined in IC 4-33-2-10) or a gambling game (as defined in IC 4-35-2-5) and making a payment in the course of the gambling operation (as defined in IC 4-33-2-10) or a gambling game (as defined in IC 4-35-2-5) of:
(1) winnings (not reduced by the wager) valued at one thousand two hundred dollars ($1,200) or more from slot machine play; or
(2) winnings (reduced by the wager) valued at one thousand five hundred dollars ($1,500) or more from a keno game;
shall deduct and retain adjusted gross income tax at the time and in the amount described in withholding instructions issued by the department. The department's instructions must provide that amounts withheld shall be paid to the department before the close of the business day following the day the winnings are paid, actually or constructively. Slot machine and keno winnings from a gambling operation (as defined in IC 4-33-2-10) or a gambling game (as defined in IC 4-35-2-5) that are reportable for federal income tax purposes shall be treated as subject to withholding under this section, even if federal tax withholding is not required.
(c) The adjusted gross income tax due on prize money or prizes:
(1) received from a winning lottery ticket purchased under IC 4-30; and
(2) exceeding one thousand two hundred dollars ($1,200) in value;
shall be deducted and retained at the time and in the amount described in withholding instructions issued by the department, even if federal withholding is not required.
(d) In addition to the amounts withheld under subsection (a), a

qualified organization (as defined in IC 4-32.2-2-24(a)) that awards a prize under IC 4-32.2 exceeding one thousand two hundred dollars ($1,200) in value shall deduct and retain adjusted gross income tax at the time and in the amount described in withholding instructions issued by the department. The department's instructions must provide that amounts withheld shall be paid to the department before the close of the business day following the day the winnings are paid, actually or constructively.
As added by P.L.28-1997, SEC.16. Amended by P.L.192-2002(ss), SEC.82; P.L.91-2006, SEC.8; P.L.182-2009(ss), SEC.200.

IC 6-3-4-8.5
Liability of transferee of property
Sec. 8.5. In the case of a transferee of the property of a transferor, liability for any accrued tax liability of the transferor is transferred to the transferee as provided in section 6901 of the Internal Revenue Code.
As added by Acts 1977(ss), P.L.4, SEC.12.

IC 6-3-4-9
Reports of payment to recipients
Sec. 9. All individuals, corporations, limited liability companies, partnerships, fiduciaries, or associations, in whatever capacity acting, including but without being limited to, lessees or mortgagors of real or personal property, fiduciaries, and employers making payment to other persons of interest, rent, wages, salaries, premiums, annuities, compensation, remunerations, emoluments, other fixed or determinable means, profits and income, or corporate liquidation distributions shall make returns to the department setting forth the amount of such payments and the name and address of the recipient of such payment at such time or times in such manner, and on such forms as prescribed by the department.
(Formerly: Acts 1963(ss), c.32, s.409.) As amended by P.L.8-1993, SEC.84.

IC 6-3-4-10
Partnership returns
Sec. 10. (a) Except as provided in subsection (b), every partnership doing business in this state, every partnership any partner of which is a resident, and every partnership which has gross income derived from sources within this state, shall make a return for each taxable year on a form to be prescribed by the department, which return shall correspond with the returns required by Section 6031 of the Internal Revenue Code, insofar as consistent with the provisions of this article. However, this section shall not be construed to render any partnership a taxpayer under this article.
(b) A partnership or a corporation that is exempt from income tax under Section 1363 of the Internal Revenue Code is not required to file:
(1) federal income tax Schedule K-1 (Form 1065) Partner's

Share of Income, Credits, Deductions, Etc.; or
(2) federal income tax Schedule K-1 (Form 1120S) Shareholder's Share of Income, Credits, Deductions, Etc.;
with an annual return filed with the department. However, a federal income tax schedule described in this subsection must be available for inspection upon request by the department.
(Formerly: Acts 1963(ss), c.32, s.410.) As amended by P.L.2-1987, SEC.20; P.L.18-1994, SEC.10.

IC 6-3-4-11
Partnerships not subject to tax
Sec. 11. (a) A partnership as such shall not be subject to the adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7. Persons or corporations carrying on business as partners shall be liable for the adjusted gross income tax only in their separate or individual capacities. In determining each partner's adjusted gross income, such partner shall take into account his or its distributive share of the adjustments provided for in IC 6-3-1-3.5.
(b) The adjustments provided for in IC 6-3-1-3.5 shall be allowed for the taxable year of the partner within or with which the partnership's taxable year ends.
(Formerly: Acts 1963(ss), c.32, s.411; Acts 1965, c.233, s.21.) As amended by Acts 1980, P.L.54, SEC.5.

IC 6-3-4-12
Nonresident partners; withholding rate; returns; credits for tax withheld
Sec. 12. (a) Every partnership shall, at the time that the partnership pays or credits amounts to any of its nonresident partners on account of their distributive shares of partnership income, for a taxable year of the partnership, deduct and retain therefrom the amount prescribed in the withholding instructions referred to in section 8 of this chapter. Such partnership so paying or crediting any nonresident partner:
(1) shall be liable to the state of Indiana for the payment of the tax required to be deducted and retained under this section and shall not be liable to such partner for the amount deducted from such payment or credit and paid over in compliance or intended compliance with this section; and
(2) shall make return of and payment to the department monthly whenever the amount of tax due under IC 6-3 and IC 6-3.5 exceeds an aggregate amount of fifty dollars ($50) per month with such payment due on the thirtieth day of the following month, unless an earlier date is specified by section 8.1 of this chapter.
Where the aggregate amount due under IC 6-3 and IC 6-3.5 does not exceed fifty dollars ($50) per month, then such partnership shall make return and payment to the department quarterly, on such dates and in such manner as the department shall prescribe, of the amount of tax which, under IC 6-3 and IC 6-3.5, it is required to withhold. (b) Every partnership shall, at the time of each payment made by it to the department pursuant to this section, deliver to the department a return upon such form as shall be prescribed by the department showing the total amounts paid or credited to its nonresident partners, the amount deducted therefrom in accordance with the provisions of this section, and such other information as the department may require. Every partnership making the deduction and retention provided in this section shall furnish to its nonresident partners annually, but not later than the fifteenth day of the third month after the end of its taxable year, a record of the amount of tax deducted and retained from such partners on forms to be prescribed by the department.
(c) All money deducted and retained by the partnership, as provided in this section, shall immediately upon such deduction be the money of the state of Indiana and every partnership which deducts and retains any amount of money under the provisions of IC 6-3 shall hold the same in trust for the state of Indiana and for payment thereof to the department in the manner and at the times provided in IC 6-3. Any partnership may be required to post a surety bond in such sum as the department shall determine to be appropriate to protect the state of Indiana with respect to money deducted and retained pursuant to this section.
(d) The provisions of IC 6-8.1 relating to additions to tax in case of delinquency and penalties shall apply to partnerships subject to the provisions of this section, and for these purposes any amount deducted, or required to be deducted and remitted to the department under this section, shall be considered to be the tax of the partnership, and with respect to such amount it shall be considered the taxpayer.
(e) Amounts deducted from payments or credits to a nonresident partner during any taxable year of the partnership in accordance with the provisions of this section shall be considered to be in part payment of the tax imposed on such nonresident partner for the nonresident partner's taxable year within or with which the partnership's taxable year ends. A return made by the partnership under subsection (b) shall be accepted by the department as evidence in favor of the nonresident partner of the amount so deducted for the nonresident partner's distributive share.
(f) This section shall in no way relieve any nonresident partner from the nonresident partner's obligations of filing a return or returns at the time required under IC 6-3 or IC 6-3.5, and any unpaid tax shall be paid at the time prescribed by section 5 of this chapter.
(g) Instead of the reporting periods required under subsection (a), the department may permit a partnership to file one (1) return and payment each year if the partnership pays or credits amounts to its nonresident partners only one (1) time each year. The return and payment are due on or before the fifteenth day of the fourth month after the end of the year.
(h) A partnership shall file a composite adjusted gross income tax return on behalf of all nonresident individual partners. The

composite return must include each nonresident individual partner regardless of whether or not the nonresident individual partner has other Indiana source income.
(i) If a partnership does not include all nonresident partners in the composite return, the partnership is subject to the penalty imposed under IC 6-8.1-10-2.1(j).
(Formerly: Acts 1963(ss), c.32, s.412; Acts 1965, c.233, s.22; Acts 1969, c.326, s.7; Acts 1971, P.L.65, SEC.2; Acts 1973, P.L.50, SEC.4.) As amended by Acts 1979, P.L.68, SEC.4; Acts 1982, P.L.49, SEC.4; P.L.2-1982(ss), SEC.10; P.L.23-1986, SEC.3; P.L.211-2007, SEC.26; P.L.137-2012, SEC.57.

IC 6-3-4-13
Corporations; withholding from dividends to nonresident shareholders
Sec. 13. (a) Every corporation which is exempt from tax under IC 6-3 pursuant to IC 6-3-2-2.8(2) shall, at the time that it pays or credits amounts to any of its nonresident shareholders as dividends or as their share of the corporation's undistributed taxable income, withhold the amount prescribed by the department. Such corporation so paying or crediting any nonresident shareholder:
(1) shall be liable to the state of Indiana for the payment of the tax required to be withheld under this section and shall not be liable to such shareholder for the amount withheld and paid over in compliance or intended compliance with this section; and
(2) when the aggregate amount due under IC 6-3 and IC 6-3.5 exceeds one hundred fifty dollars ($150) per quarter, then such corporation shall make return and payment to the department quarterly, on such dates and in such manner as the department shall prescribe, of the amount of tax which, under IC 6-3 and IC 6-3.5, it is required to withhold.
(b) Every corporation shall, at the time of each payment made by it to the department pursuant to this section, deliver to the department a return upon such form as shall be prescribed by the department showing the total amounts paid or credited to its nonresident shareholders, the amount withheld in accordance with the provisions of this section, and such other information as the department may require. Every corporation withholding as provided in this section shall furnish to its nonresident shareholders annually, but not later than the fifteenth day of the third month after the end of its taxable year, a record of the amount of tax withheld on behalf of such shareholders on forms to be prescribed by the department.
(c) All money withheld by a corporation, pursuant to this section, shall immediately upon being withheld be the money of the state of Indiana and every corporation which withholds any amount of money under the provisions of this section shall hold the same in trust for the state of Indiana and for payment thereof to the department in the manner and at the times provided in IC 6-3. Any corporation may be required to post a surety bond in such sum as the department shall

determine to be appropriate to protect the state of Indiana with respect to money withheld pursuant to this section.
(d) The provisions of IC 6-8.1 relating to additions to tax in case of delinquency and penalties shall apply to corporations subject to the provisions of this section, and for these purposes any amount withheld, or required to be withheld and remitted to the department under this section, shall be considered to be the tax of the corporation, and with respect to such amount it shall be considered the taxpayer.
(e) Amounts withheld from payments or credits to a nonresident shareholder during any taxable year of the corporation in accordance with the provisions of this section shall be considered to be a part payment of the tax imposed on such nonresident shareholder for his taxable year within or with which the corporation's taxable year ends. A return made by the corporation under subsection (b) shall be accepted by the department as evidence in favor of the nonresident shareholder of the amount so withheld from the shareholder's distributive share.
(f) This section shall in no way relieve any nonresident shareholder from the shareholder's obligation of filing a return or returns at the time required under IC 6-3 or IC 6-3.5, and any unpaid tax shall be paid at the time prescribed by section 5 of this chapter.
(g) Instead of the reporting periods required under subsection (a), the department may permit a corporation to file one (1) return and payment each year if the corporation pays or credits amounts to its nonresident shareholders only one (1) time each year. The withholding return and payment are due on or before the fifteenth day of the fourth month after the end of the taxable year of the corporation.
(h) If a distribution will be made with property other than money or a gain is realized without the payment of money, the corporation shall not release the property or credit the gain until it has funds sufficient to enable it to pay the tax required to be withheld under this section. If necessary, the corporation shall obtain such funds from the shareholders.
(i) If a corporation fails to withhold and pay any amount of tax required to be withheld under this section and thereafter the tax is paid by the shareholders, such amount of tax as paid by the shareholders shall not be collected from the corporation but it shall not be relieved from liability for interest or penalty otherwise due in respect to such failure to withhold under IC 6-8.1-10.
(j) A corporation described in subsection (a) shall file a composite adjusted gross income tax return on behalf of all nonresident shareholders. The composite return must include each nonresident individual shareholder regardless of whether or not the nonresident individual shareholder has other Indiana source income.
(k) If a corporation described in subsection (a) does not include all nonresident shareholders in the composite return, the corporation is subject to the penalty imposed under IC 6-8.1-10-2.1(j).
(Formerly: Acts 1963(ss), c.32, s.413; Acts 1965, c.233, s.23; Acts

1969, c.326, s.8; Acts 1971, P.L.65, SEC.3; Acts 1973, P.L.50, SEC.5.) As amended by Acts 1979, P.L.68, SEC.5; Acts 1982, P.L.49, SEC.5; P.L.2-1982(ss), SEC.11; P.L.23-1986, SEC.4; P.L.18-1994, SEC.11; P.L.2-1995, SEC.32; P.L.211-2007, SEC.27; P.L.137-2012, SEC.58.

IC 6-3-4-14
Affiliated group of corporations; consolidated returns
Sec. 14. (a) An affiliated group of corporations shall have the privilege of making a consolidated return with respect to the taxes imposed by IC 6-3. The making of a consolidated return shall be upon the condition that all corporations which at any time during the taxable year have been members of the affiliated group consent to all of the provisions of this section including all provisions of the consolidated return regulations prescribed pursuant to Section 1502 of the Internal Revenue Code and incorporated herein by reference and all regulations promulgated by the department implementing this section prior to the last day prescribed by law for the filing of such return. The making of a consolidated return shall be considered as such consent. In the case of a corporation which is a member of the affiliated group for a fractional part of the year, the consolidated return shall include the income of such corporation for such part of the year as it is a member of the affiliated group.
(b) For the purposes of this section the term "affiliated group" shall mean an "affiliated group" as defined in Section 1504 of the Internal Revenue Code with the exception that the affiliated group shall not include any corporation which does not have adjusted gross income derived from sources within the state of Indiana.
(c) For purposes of IC 6-3-1-3.5(b), the determination of "taxable income," as defined in Section 63 of the Internal Revenue Code, of any affiliated group of corporations making a consolidated return and of each corporation in the group, both during and after the period of affiliation, shall be determined pursuant to the regulations prescribed under Section 1502 of the Internal Revenue Code.
(d) Any credit against the taxes imposed by IC 6-3 which is available to any corporation which is a member of an affiliated group of corporations making a consolidated return shall be applied against the tax liability of the affiliated group.
(Formerly: Acts 1963(ss), c.32, s.414; Acts 1965, c.233, s.24.) As amended by Acts 1980, P.L.54, SEC.6.

IC 6-3-4-15
Trusts or estates; distribution of income to nonresident beneficiaries; deduction, retention, and pay over of tax due; returns required
Sec. 15. (a) A trust or estate shall, at the time that it distributes income (except income attributable to interest or dividends) to a nonresident beneficiary, deduct and retain therefrom the amount prescribed in the withholding instructions referred to in section 8 of this chapter. The trust or estate so distributing income to a

nonresident beneficiary:
(1) is liable to this state for the tax which it is required to deduct and retain under this section and is not liable to the beneficiary for the amount deducted from the distribution and paid to the department in compliance, or intended compliance, with this section; and
(2) shall pay the amount deducted to the department before the thirtieth day of the month following the distribution, unless an earlier date is specified by section 8.1 of this chapter.
(b) A trust or estate shall, at the time that it makes a payment to the department under this section, deliver to the department a return which shows the total amounts distributed to the trust's or estate's nonresident beneficiaries, the amount deducted from the distributions under this section, and any other information required by the department. The trust or estate shall file the return on the form prescribed by the department. A trust or estate which makes the deduction and retention required by this section shall furnish to its nonresident beneficiaries annually, but not later than thirty (30) days after the end of the trust's or estate's taxable year, a record of the amount of tax deducted and retained from the beneficiaries. The trust or estate shall furnish the information on the form prescribed by the department.
(c) The money deducted and retained by a trust or estate under this section is money of this state. Every trust or estate which deducts and retains any money under this section shall hold the money in trust for this state until it pays the money to the department in the manner and at the time provided in this section. The department may require a trust or estate to post a surety bond to protect this state with respect to money deducted and retained by the trust or estate under this section. The department shall determine the amount of the surety bond.
(d) The provisions of IC 6-8.1 relating to penalties or to additions to tax in case of a delinquency apply to trusts and estates which are subject to this section. For purposes of this subsection, any amount deducted, or required to be deducted and remitted to the department, under this section is considered the tax of the trust or estate, and with respect to that amount, it is considered the taxpayer.
(e) Amounts deducted from distributions to nonresident beneficiaries under this section during a taxable year of the trust or estate are considered a partial payment of the tax imposed on the nonresident beneficiary for his taxable year within or with which the trust's or estate's taxable year ends. The department shall accept a return made by the trust or estate under subsection (b) as evidence of the amount of tax deducted from the income distributed to a nonresident beneficiary.
(f) This section does not relieve a nonresident beneficiary of his duty to file a return at the time required under IC 6-3. The nonresident beneficiary shall pay any unpaid tax at the time prescribed by section 5 of this chapter.
As added by Acts 1977(ss), P.L.4, SEC.13. Amended by Acts 1979,

P.L.68, SEC.6; Acts 1982, P.L.49, SEC.6; P.L.2-1982(ss), SEC.12.

IC 6-3-4-15.7
Annuity, pension, retirement, or other deferred compensation plans; withholding requests; payor responsibility; guidelines; designation of local income tax liability
Sec. 15.7. (a) The payor of a periodic or nonperiodic distribution under an annuity, a pension, a retirement, or other deferred compensation plan, as described in Section 3405 of the Internal Revenue Code, that is paid to a resident of this state shall, upon receipt from the payee of a written request for state income tax withholding, withhold the requested amount from each payment. The request must:
(1) be dated and signed by the payee;
(2) specify the flat whole dollar amount to be withheld from each payment;
(3) designate the portion of the withheld amount that represents estimated state adjusted gross income tax liability and the portion of the withheld amount that represents estimated local income tax liability under IC 6-3.5; and
(4) specify the payee's name, current address, taxpayer identification number, and the contract, policy, or account number to which the request applies.
The request shall remain in effect until the payor receives in writing from the payee a change in or revocation of the request. The department shall adopt guidelines and issue instructions as necessary to assist individuals in making the designations required by subdivision (3).
(b) The payor is not required to withhold state income tax from a payment if the amount to be withheld is less than ten dollars ($10) or if the amount to be withheld would reduce the affected payment to less than ten dollars ($10).
(c) The payor is responsible for custody of withheld funds, for reporting withheld funds to the state and to the payee, and for remitting withheld funds to the state in the same manner as is done for wage withholding, including utilization of federal forms and participation by Indiana in the combined Federal/State Filing Program on magnetic media.
As added by P.L.91-1989, SEC.1. Amended by P.L.146-2008, SEC.320.

IC 6-3-4-16
Procedures to implement crosschecks between certain forms
Sec. 16. For individual income tax returns filed after December 31, 2010, the department shall develop procedures to implement a system of crosschecks between:
(1) employer WH-3 forms (annual withholding tax reports) with accompanying W-2 forms; and
(2) individual taxpayer W-2 forms.
As added by P.L.146-2008, SEC.321.
IC 6-3-4-16.5
Electronic filing; withholding
Sec. 16.5. (a) This section applies to:
(1) Form W-2 federal income tax withholding statements;
(2) Form W-2G certain gambling winnings;
(3) Form 1099-R distributions from pensions, annuities, retirement or profit sharing plans, IRAs, insurance contracts, or like distributions;
(4) Form WH-3 annual withholding tax reports; and
(5) Form WH-18 miscellaneous withholding tax statements for nonresidents;
filed with the department after December 31, 2012.
(b) If an employer or any person or entity acting on behalf of an employer files more than twenty-five (25):
(1) Form W-2 federal income tax withholding statements;
(2) Form W-2G certain gambling winnings;
(3) Form 1099-R distributions from pensions, annuities, retirement or profit sharing plans, IRAs, insurance contracts, or like distributions; or
(4) Form WH-18 miscellaneous withholding tax statements for nonresidents;
with the department in a calendar year, all forms and Form WH-3 annual withholding tax reports filed with the department in that calendar year by the employer or the person or entity acting on behalf of the employer must be filed in an electronic format specified by the department.
As added by P.L.113-2010, SEC.57. Amended by P.L.137-2012, SEC.59.

IC 6-3-4-17
Quarterly reports concerning local income taxes
Sec. 17. Beginning after December 31, 2010, the department and the office of management and budget shall:
(1) develop a quarterly report that summarizes the amount reported to and processed by the department under section 4.1(h) of this chapter, section 15.7(a)(3) of this chapter, IC 6-3.5-1.1-18(c), IC 6-3.5-6-22(c), and IC 6-3.5-7-18(c) for each county; and
(2) make the quarterly report available to county auditors within forty-five (45) days after the end of the calendar quarter.
As added by P.L.146-2008, SEC.322. Amended by P.L.42-2011, SEC.14.



CHAPTER 5. RECIPROCITY

IC 6-3-5-2
Repealed
(Repealed by P.L.28-1997, SEC.31.)

IC 6-3-5-3
Indiana residents working in Illinois
Sec. 3. The department of state revenue, with the approval of the governor and the budget agency after the review of the state budget committee, may enter into an agreement with the state of Illinois that establishes a methodology for determining individual income taxes paid by residents of each state to the other state and an obligation, in exchange for a like obligation on the part of Illinois, to make a payment to Illinois. The payment obligation by Indiana may not be greater than the difference between the amount of Indiana individual adjusted gross income taxes for the previous taxable year that would be collected from:
(1) Indiana residents working in Illinois if there were a reciprocity agreement between Indiana and Illinois; and
(2) Indiana residents working in Illinois and from Illinois residents working in Indiana without a reciprocity agreement between Indiana and Illinois. The amount needed to make the payment is appropriated from the state general fund.
As added by P.L.7-1999, SEC.1.



CHAPTER 6. PENALTIES AND ADMINISTRATION

defraud the state or evade the payment of the tax, or any part thereof, imposed by this article.
(Formerly: Acts 1963(ss), c.32, s.610.) As amended by Acts 1978, P.L.2, SEC.621; P.L.6-1987, SEC.8.

IC 6-3-6-11
Evasion of tax; offenses; prosecution
Sec. 11. (a) It is a Class D felony for a taxpayer to fail to make any return required to be made under this article, or to make any false return or false statement in any return, with intent to defraud the state or to evade the payment of the tax, or any part thereof, imposed by this article. It is a Class D felony for a person to knowingly fail to permit the examination of any book, paper, account, record, or other data by the department or its authorized agents, as required by this article, to knowingly fail to permit the inspection or appraisal of any property by the department or its authorized agents, or to knowingly refuse to offer testimony or produce any record as required in this article.
(b) The attorney-general has concurrent jurisdiction with the prosecuting attorney in instituting and prosecuting actions under this section.
(Formerly: Acts 1963(ss), c.32, s.611.) As amended by Acts 1978, P.L.2, SEC.622.

IC 6-3-6-12
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-3-6-13
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-3-6-14
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)



CHAPTER 7. MISCELLANEOUS

IC 6-3-7-4
Repealed
(Repealed by Acts 1980, P.L.54, SEC.9.)

IC 6-3-7-5
Independent contractor; worker's compensation election for exemption; notification of tax treatment
Sec. 5. (a) As used in this section, "independent contractor" refers to a person described in IC 22-3-6-1(b)(7) or IC 22-3-7-9(b)(5).
(b) As used in this section, "person" means an individual, a proprietorship, a partnership, a joint venture, a firm, an association, a corporation, or other legal entity.
(c) An independent contractor who does not make an election under:
(1) IC 22-3-6-1(b)(4) or IC 22-3-6-1(b)(5) is not subject to the compensation provisions of IC 22-3-2 through IC 22-3-6; or
(2) IC 22-3-7-9(b)(2) or IC 22-3-7-9(b)(3) is not subject to the compensation provisions of IC 22-3-7;
and must file a statement with the department with supporting documentation of independent contractor status and obtain a certificate of exemption under this section.
(d) An independent contractor shall file with the department, in

the form prescribed by the department, a statement providing the following information:
(1) The independent contractor's name, trade name, address, and telephone number.
(2) The independent contractor's federal identification number or Social Security number.
(3) The name and:
(A) Social Security number;
(B) federal employer identification number (FEIN); or
(C) taxpayer identification number (TIN);
of each person or entity with whom the independent contractor has contracted.
(e) Along with the statement required in subsection (d), an independent contractor shall file annually with the department documentation in support of independent contractor status before being granted a certificate of exemption. The independent contractor must obtain clearance from the department of state revenue before issuance of the certificate.
(f) An independent contractor shall pay a filing fee of five dollars ($5) with the statement required in subsection (d). The fees collected under this subsection shall be deposited into a special account in the state general fund known as the independent contractor information account. Money in the independent contractor information account is annually appropriated to the department for its use in carrying out the purposes of this section.
(g) The department shall keep each statement and supporting documentation received under this section on file and on request may verify that a certificate of exemption is on file.
(h) The certificate of exemption required by this section must be on a form prescribed and provided by the department. A certificate issued under this section is valid for one (1) year. The department shall maintain the original certificate on file.
(i) A certificate of exemption must certify the following information:
(1) That the independent contractor has worker's compensation coverage for the independent contractor's employees in accordance with IC 22-3-2 through IC 22-3-7.
(2) That the independent contractor desires to be exempt from being able to recover under the worker's compensation policy or self-insurance of a person for whom the independent contractor will perform work only as an independent contractor.
(j) The department shall provide the certificate of exemption to the person requesting it not less than seven (7) business days after verifying the accuracy of the supporting documentation. To be given effect, a certificate of exemption must be filed with the worker's compensation board of Indiana in accordance with IC 22-3-2-14.5(f) and IC 22-3-7-34.5(g).
(k) Not more than thirty (30) days after the department receives an independent contractor's statement and supporting documentation and issues a certificate of exemption, the department shall provide

the independent contractor with an explanation of the department's tax treatment of independent contractors and the duty of the independent contractor to remit any taxes owed.
(l) The information received from an independent contractor's statement and supporting documentation is to be treated as confidential by the department and is to be used solely for the purposes of this section.
(m) A contractor who knowingly or intentionally causes or assists employees, including temporary employees, to file a false statement and supporting documentation of independent contractor status commits a Class D felony.
As added by P.L.75-1993, SEC.1. Amended by P.L.202-2001, SEC.1.



CHAPTER 8. REPEALED



CHAPTER 8.1. SUPPLEMENTAL NET INCOME TAX FILINGS

IC 6-3-8.1-2
Provisions applying to imposition and collection of supplemental net income tax; filing of estimated tax return and final tax return
Sec. 2. Notwithstanding the repeal of IC 6-3-8-5 by P.L.192-2002(ss), the provisions of IC 6-3-8-5 (repealed) apply to the imposition, collection, payment, and administration of the supplemental net income tax imposed under this chapter, including the requirement related to filing the taxpayer's estimated supplemental net income tax return and paying the taxpayer's estimated supplemental net income tax liability to the department of state revenue. The taxpayer shall file a final supplemental net income tax return, in the manner prescribed by the department of state revenue, before the fifteenth day of the fourth month following the close of the taxpayer's regular taxable year, determined as if IC 6-3-8 had not been repealed by P.L.192-2002(ss).
As added by P.L.220-2011, SEC.140. Amended by P.L.6-2012, SEC.51.

IC 6-3-8.1-3
Determination of supplemental net income tax; forms and procedures
Sec. 3. (a) The supplemental net income tax imposed under IC 6-3-8 (repealed) for that taxable year is equal to the result determined under STEP TWO of the following formula:
STEP ONE: Determine the product of the taxpayer's net income for the taxpayer's regular taxable year multiplied by a tax rate equal to four and five-tenths percent (4.5%).
STEP TWO: Multiply the STEP ONE result by a fraction, the numerator of which is the number of days in the taxpayer's taxable year that occurred before January 1, 2003, and the denominator of which is the total number of days in the taxable year.
(b) The department of state revenue may prescribe forms and procedures for reconciling:
(1) the returns and tax due under P.L.192-2002(ss), SECTION 197, before the enactment of P.L.269-2003, SECTION 13; and
(2) the returns and tax due under P.L.192-2002(ss), SECTION 197, as amended by P.L.269-2003, SECTION 13. The procedures may include procedures for granting an automatic extension for the filing of some or all returns that were due before April 16, 2003, under P.L.192-2002(ss), SECTION 197, before the enactment of P.L.269-2003, SECTION 13.
As added by P.L.220-2011, SEC.140. Amended by P.L.6-2012, SEC.52.






ARTICLE 3.1. STATE TAX LIABILITY CREDITS

CHAPTER 1. DEFINITIONS; PRIORITY OF CREDITS

IC 6-3.1-1-2
Order of application
Sec. 2. (a) The tax credits a taxpayer is entitled to shall be applied against the taxpayer's tax liabilities in the following order:
(1) First, credits which may not be refunded to a taxpayer nor carried over and applied against any tax liability for any succeeding taxable year.
(2) Second, credits which may not be refunded to a taxpayer, but which may be carried over and applied against any tax liability for any succeeding taxable year.
(3) Third, credits which will be refunded to a taxpayer to the extent the credit exceeds the tax liability it is to be applied against.
(b) Credits described in subsection (a)(2) shall be applied against a taxpayer's tax liabilities so that the credits which may be applied to the fewest succeeding taxable years are utilized first.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-1-3
Limitation on number of credits granted; election by taxpayer
Sec. 3. A taxpayer (as defined in the following laws), pass through entity (as defined in the following laws), or shareholder, partner, or member of a pass through entity may not be granted more than one (1) tax credit under the following laws for the same project:
(1) IC 6-3.1-10 (enterprise zone investment cost credit).
(2) IC 6-3.1-11 (industrial recovery tax credit).
(3) IC 6-3.1-11.5 (military base recovery tax credit).
(4) IC 6-3.1-11.6 (military base investment cost credit).
(5) IC 6-3.1-13.5 (capital investment tax credit) (before its expiration on January 1, 2020).
(6) IC 6-3.1-19 (community revitalization enhancement district tax credit).
(7) IC 6-3.1-24 (venture capital investment tax credit).
(8) IC 6-3.1-26 (Hoosier business investment tax credit).
(9) IC 6-3.1-31.9 (Hoosier alternative fuel vehicle manufacturer tax credit).
If a taxpayer, pass through entity, or shareholder, partner, or member of a pass through entity has been granted more than one (1) tax credit

for the same project, the taxpayer, pass through entity, or shareholder, partner, or member of a pass through entity must elect to apply only one (1) of the tax credits in the manner and form prescribed by the department.
As added by P.L.199-2005, SEC.17. Amended by P.L.223-2007, SEC.3; P.L.133-2012, SEC.52.



CHAPTER 2. TEACHER SUMMER EMPLOYMENT CREDITS

IC 6-3.1-2-2
Credit for employment of eligible teacher
Sec. 2. Subject to the limitation established in sections 4 and 5 of this chapter, a taxpayer that employs an eligible teacher in a qualified position during a school summer recess is entitled to a tax credit against his state income tax liability as provided for under section 3 of this chapter.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-2-3
Amount of credit
Sec. 3. A taxpayer is entitled to a credit for a taxable year for each eligible teacher employed under section 2 of this chapter in an amount equal to the lesser of:
(1) two thousand five hundred dollars ($2,500); or (2) fifty percent (50%) of the amount of compensation paid to the eligible teacher by the taxpayer during the taxable year.
However, the aggregate credits that a taxpayer may receive for a particular taxable year under this chapter may not exceed the taxpayer's state income tax liability for that taxable year.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-2-4
Disallowance of credit; employer's duty
Sec. 4. (a) The department shall disallow a credit provided under this chapter with respect to employment of an eligible teacher during a school summer recess if the teacher discontinues his teaching duties for the purpose of becoming employed by the taxpayer during the regular school term that immediately follows the recess. The taxpayer shall, within thirty (30) days after the eligible teacher had discontinued his teaching duties, notify the department of that fact and pay to the department the amount of the credit previously allowed.
(b) A taxpayer that fails to notify and pay the department as prescribed in subsection (a) is liable for interest and a penalty on the amount of the credit in the amounts established in IC 6-8.1-10-1 and IC 6-8.1-10-2.1.
As added by P.L.51-1984, SEC.1. Amended by P.L.1-1991, SEC.53.

IC 6-3.1-2-5
Application of credit against taxes owed; order
Sec. 5. (a) A credit to which a taxpayer is entitled under this chapter shall be applied against the taxpayer's adjusted gross income tax liability for the taxable year.
(b) A taxpayer that is subject to the financial institutions tax may apply the credit provided by this chapter against the taxpayer's financial institutions tax liability for the taxable year.
As added by P.L.51-1984, SEC.1. Amended by P.L.347-1989(ss), SEC.10; P.L.192-2002(ss), SEC.85.

IC 6-3.1-2-6
Qualified position certificate; applications; determination of qualified position; issuance; maximum amount of credit; aggregate amount of credits
Sec. 6. (a) A taxpayer who seeks to obtain the credit provided by this chapter must file an application for a qualified position certificate for that year with the state board of education. The board shall prescribe the form and contents of the application.
(b) Upon receipt of an application filed under subsection (a), the state board of education shall determine whether the position in question is a qualified position. The board shall also determine the amount of compensation that the taxpayer intends to pay to the eligible teacher in the qualified position during the school summer recess, or the parts of the school summer recesses that fall within the taxable year with respect to which the taxpayer is applying for a

certificate. If the board approves the application, it shall issue a qualified position certificate to the taxpayer for the taxable year. The certificate shall indicate the maximum amount of credit to which the taxpayer is entitled for the taxable year under this chapter with respect to the eligible teacher. That amount is the lesser of:
(1) two thousand five hundred dollars ($2,500); or
(2) fifty percent (50%) of the amount of compensation that the taxpayer intends to pay to the eligible teacher in the qualified position during the school summer recess, or the parts of the school summer recesses that fall within the taxable year.
The taxpayer shall attach the certificate to the income tax return that is filed for the taxable year for which the credit is claimed.
(c) The state board of education shall record the time of filing of each application for a qualified position certificate, and shall approve the applications, if they otherwise qualify, in the chronological order in which they are filed. However, the board may not approve any application in a state fiscal year if the aggregate amount of allowable credits indicated on qualified position certificates issued in the fiscal year exceeds five hundred thousand dollars ($500,000).
As added by P.L.51-1984, SEC.1. Amended by P.L.20-1984, SEC.6.

IC 6-3.1-2-7
Rules; qualified positions
Sec. 7. Notwithstanding IC 6-8.1-3-3, the state board of education shall adopt rules under IC 4-22-2 for determining which positions are qualified positions.
As added by P.L.51-1984, SEC.1. Amended by P.L.20-1984, SEC.7.

IC 6-3.1-2-8
No tax credits awarded after 2011; expiration of chapter
Sec. 8. (a) A tax credit may not be awarded under this chapter after December 31, 2011.
(b) This chapter expires January 1, 2020.
As added by P.L.172-2011, SEC.61.



CHAPTER 3. REPEALED



CHAPTER 4. RESEARCH EXPENSE CREDITS

IC 6-3.1-4-2
Amount of credit; computation
Sec. 2. (a) A taxpayer who incurs Indiana qualified research expense in a particular taxable year is entitled to a research expense tax credit for the taxable year.
(b) For Indiana qualified research expense incurred before January 1, 2008, the amount of the research expense tax credit is equal to the product of ten percent (10%) multiplied by the remainder of:
(1) the taxpayer's Indiana qualified research expenses for the taxable year; minus
(2) the taxpayer's base amount.
(c) Except as provided in subsection (d), for Indiana qualified research expense incurred after December 31, 2007, the amount of the research expense tax credit is determined under STEP FOUR of the following formula:
STEP ONE: Subtract the taxpayer's base amount from the

taxpayer's Indiana qualified research expense for the taxable year.
STEP TWO: Multiply the lesser of:
(A) one million dollars ($1,000,000); or
(B) the STEP ONE remainder;
by fifteen percent (15%).
STEP THREE: If the STEP ONE remainder exceeds one million dollars ($1,000,000), multiply the amount of that excess by ten percent (10%).
STEP FOUR: Add the STEP TWO and STEP THREE products.
(d) For Indiana qualified research expense incurred after December 31, 2009, a taxpayer may choose to have the amount of the research expense tax credit determined under this subsection rather than under subsection (c). At the election of the taxpayer, the amount of the taxpayer's research expense tax credit is equal to ten percent (10%) of the part of the taxpayer's Indiana qualified research expense for the taxable year that exceeds fifty percent (50%) of the taxpayer's average Indiana qualified research expense for the three (3) taxable years preceding the taxable year for which the credit is being determined. However, if the taxpayer did not have Indiana qualified research expense in any one (1) of the three (3) taxable years preceding the taxable year for which the credit is being determined, the amount of the research expense tax credit is equal to five percent (5%) of the taxpayer's Indiana qualified research expense for the taxable year.
As added by P.L.51-1984, SEC.1. Amended by P.L.53-1984, SEC.1; P.L.57-1990, SEC.2; P.L.192-2002(ss), SEC.87; P.L.193-2005, SEC.13; P.L.182-2009(ss), SEC.201.

IC 6-3.1-4-2.5
Amount of credit; alternative computation
Sec 2.5. (a) The general assembly makes the following findings pertaining to this section:
(1) The aerospace industry is adversely affected by the calculation of qualified research expense credits under this chapter, based on the Internal Revenue Code's treatment of federal defense spending trends in the 1980s.
(2) This adverse impact creates a disincentive for making qualified research expenditures in Indiana.
(3) Manufacturers of aerospace and jet propulsion equipment have been a major in-state employer of science and engineering graduates from Indiana universities.
(4) The presence of a strong aerospace manufacturing base furthers the state's interest in maintaining the viability of a United States government military installation that is used for the design, construction, maintenance, and testing of electronic devices and ordnance.
(5) The creation of an alternative qualified research expense credit promotes vital state interests.
(b) This section applies only to a taxpayer that: (1) is primarily engaged in the production of civil and military jet propulsion systems;
(2) is certified by the Indiana economic development corporation as an aerospace advanced manufacturer;
(3) is a United States Department of Defense contractor; and
(4) maintains one (1) or more manufacturing facilities in Indiana employing at least three thousand (3,000) employees in full-time employment positions that pay on average more than four hundred percent (400%) of the hourly minimum wage under IC 22-2-2-4 or its equivalent.
(c) A taxpayer that incurs Indiana qualified research expense in a particular taxable year may elect to calculate the research expense tax credit under this section instead of under section 2 of this chapter.
(d) An election under this section applies to the taxable year for which the election is made and all succeeding taxable years unless the election is revoked with the consent of the department. An election must be made in the manner and on the form prescribed by the department.
(e) A credit may be authorized by the Indiana economic development corporation and, if authorized, shall be equal to a percentage determined by the Indiana economic development corporation, not to exceed ten percent (10%), multiplied by:
(1) the taxpayer's Indiana qualified research expenses for the taxable year; minus
(2) fifty percent (50%) of the taxpayer's average Indiana qualified research expenses for the three (3) taxable years preceding the taxable year for which the credit is being determined.
(f) The credit amount determined in subsection (e) applies to the taxable year for which the determination is made and all succeeding taxable years unless the determination is changed by the Indiana economic development corporation. The duration of a determination made by the Indiana economic development corporation under subsection (e) shall be specified by the Indiana economic development corporation at the time of the determination.
As added by P.L.197-2005, SEC.1.

IC 6-3.1-4-3
Unused credits carried forward
Sec. 3. (a) The amount of the credit provided by this chapter that a taxpayer uses during a particular taxable year may not exceed the sum of the taxes imposed by IC 6-3 for the taxable year after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter. If the credit provided by this chapter exceeds that sum for the taxable year for which the credit is first claimed, then the excess may be carried over to succeeding taxable years and used as a credit against the tax otherwise due and payable by the taxpayer under IC 6-3 during those taxable years. Each time that the credit is carried over to a succeeding taxable year,

it is to be reduced by the amount which was used as a credit during the immediately preceding taxable year. The credit provided by this chapter may be carried forward and applied to succeeding taxable years for ten (10) taxable years following the unused credit year.
(b) A credit earned by a taxpayer in a particular taxable year shall be applied against the taxpayer's tax liability for that taxable year before any credit carryover is applied against that liability under subsection (a).
(c) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.51-1984, SEC.1. Amended by P.L.57-1990, SEC.3; P.L.192-2002(ss), SEC.88; P.L.193-2005, SEC.14.

IC 6-3.1-4-4
Application of Internal Revenue Code provisions
Sec. 4. The provisions of Section 41 of the Internal Revenue Code as in effect on January 1, 2001, and the regulations promulgated in respect to those provisions and in effect on January 1, 2001, are applicable to the interpretation and administration by the department of the credit provided by this chapter, including the allocation and pass through of the credit to various taxpayers and the transitional rules for determination of the base period.
As added by P.L.51-1984, SEC.1. Amended by P.L.57-1990, SEC.4; P.L.192-2002(ss), SEC.89.

IC 6-3.1-4-5
Qualified research expenses; determination
Sec. 5. In prescribing standards for determining which qualified research expenses are considered Indiana qualified research expenses for purposes of computing the credit provided by this chapter, the department may consider:
(1) the place where the services are performed;
(2) the residence or business location of the person or persons performing the services;
(3) the place where qualified research supplies are consumed; and
(4) other factors that the department determines are relevant for the determination.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-4-6
Federal credit expiration date inapplicable
Sec. 6. Notwithstanding Section 41 of the Internal Revenue Code, the termination date in Section 41(h) of the Internal Revenue Code does not apply to a taxpayer who is eligible for the credit under this chapter for the taxable year in which the Indiana qualified research expense is incurred.
As added by P.L.51-1984, SEC.1. Amended by P.L.53-1984, SEC.2; P.L.57-1990, SEC.5; P.L.43-1992, SEC.10; P.L.76-1993, SEC.1; P.L.19-1994, SEC.9; P.L.8-1996, SEC.8; P.L.4-2000, SEC.13;

P.L.192-2002(ss), SEC.90; P.L.224-2003, SEC.191; P.L.81-2004, SEC.12.

IC 6-3.1-4-7
Pass through entity; shareholder, partner, or member
Sec. 7. (a) If a pass through entity does not have state income tax liability against which the research expense tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a research expense tax credit equal to:
(1) the research expense tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) The credit provided under subsection (a) is in addition to a research expense tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and a shareholder, partner, or member of the pass through entity may not claim a credit under this chapter for the same qualified research expenses.
As added by P.L.57-1990, SEC.6. Amended by P.L.193-2005, SEC.15.



CHAPTER 5. REPEALED



CHAPTER 6. PRISON INVESTMENT CREDITS

IC 6-3.1-6-2
Income tax credit; amount; creditable year
Sec. 2. (a) A taxpayer who enters into an agreement is entitled to receive an income tax credit for a taxable year equal to:
(1) the taxpayer's state income tax liability for the taxable year;
(2) an amount equal to the sum of:
(A) fifty percent (50%) of any investment in qualified property made by the taxpayer during the taxable year as part of the agreement; plus
(B) twenty-five percent (25%) of the wages paid to inmates during the taxable year as part of the agreement; or
(3) one hundred thousand dollars ($100,000);
whichever is least.
(b) A tax credit shall be allowed under this chapter only for the taxable year of the taxpayer during which:
(1) the investment in qualified property is made in accordance with Section 38 of the Internal Revenue Code; or (2) the wages are paid to inmates;
as part of an agreement.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-6-3
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)

IC 6-3.1-6-4
Recapture tax; amount; reports; tax liability; change in use of property
Sec. 4. (a) A taxpayer is liable for a recapture tax if qualified property is converted to any use, other than the use contemplated in the agreement, within three (3) years after the end of the taxable year in which a tax credit was allowed for investment in that qualified property. The recapture tax equals:
(1) seventy-five percent (75%) of the tax credit if the use is converted not later than one (1) year after the end of the taxable year in which the tax credit was allowed;
(2) fifty percent (50%) of the tax credit if the use is converted after one (1) year and not later than two (2) years after the end of the taxable year in which the tax credit was allowed; or
(3) twenty-five percent (25%) of the tax credit if the use is converted after two (2) years and not later than three (3) years after the end of the taxable year in which the tax credit was allowed.
(b) Any recapture tax liability must be reported by the taxpayer on his annual state income tax return for the taxable year during which the use was converted.
(c) The commissioner of the department of correction shall report any change in the use of qualified property to the department.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-6-5
Effect of agreements; considerations; verification of information related to credit
Sec. 5. (a) Before entering into an agreement, the commissioner of the department of correction shall thoroughly consider the effect of the agreement upon the workforce in the community where the correctional institution is located and shall not enter into any agreement if it will cause increased unemployment in the community. The taxpayer shall have the burden of proving by a preponderance of the evidence that the agreement shall not increase unemployment in the community where the correctional institution is located.
(b) The commissioner shall verify any information related to the credit provided by this chapter when requested to do so by the department of state revenue.
As added by P.L.51-1984, SEC.1. Amended by P.L.21-1995, SEC.11.
IC 6-3.1-6-6
Pass through entity credit
Sec. 6. If a pass through entity is entitled to a credit under this chapter but does not have state tax liability against which the tax credit may be applied, an individual who is a shareholder, partner, beneficiary, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, beneficiary, or member is entitled.
The credit provided under this section is in addition to a tax credit to which a shareholder, partner, beneficiary, or member of a pass through entity is entitled. However, a pass through entity and an individual who is a shareholder, partner, beneficiary, or member of a pass through entity may not claim more than one (1) credit for the qualified expenditure.
As added by P.L.129-2001, SEC.6.



CHAPTER 7. ENTERPRISE ZONE LOAN INTEREST CREDIT

IC 6-3.1-7-2
Eligible taxpayers; amount of credit; pass through entities
Sec. 2. (a) A taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer:
(1) receives interest on a qualified loan in that taxable year;
(2) pays the registration fee charged to zone businesses under IC 5-28-15-5;
(3) provides the assistance to urban enterprise associations required from zone businesses under IC 5-28-15-5(b); and
(4) complies with any requirements adopted by the board of the Indiana economic development corporation under IC 5-28-15 for taxpayers claiming the credit under this chapter. However, if a taxpayer is located outside of an enterprise zone, subdivision (4) does not require the taxpayer to reinvest its incentives under this section within the enterprise zone, except as provided in subdivisions (2) and (3).
(b) The amount of the credit to which a taxpayer is entitled under this section is five percent (5%) multiplied by the amount of interest received by the taxpayer during the taxable year from qualified loans.
(c) If a pass through entity is entitled to a credit under subsection (a) but does not have state tax liability against which the tax credit may be applied, an individual who is a shareholder, partner, beneficiary, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, beneficiary, or member is entitled.
The credit provided under this subsection is in addition to a tax credit to which a shareholder, partner, beneficiary, or member of a pass through entity is entitled. However, a pass through entity and an individual who is a shareholder, partner, beneficiary, or member of a pass through entity may not claim more than one (1) credit for the qualified expenditure.
As added by P.L.51-1984, SEC.1. Amended by P.L.120-1999, SEC.5; P.L.73-2000, SEC.2; P.L.4-2005, SEC.52.

IC 6-3.1-7-3
Credit carryover
Sec. 3. (a) If the amount determined under section 2(b) of this chapter for a particular taxpayer and a particular taxable year exceeds the taxpayer's state tax liability for that taxable year, then the taxpayer may carry the excess over to the immediately succeeding taxable years. Except as provided in subsection (b), the credit carryover may not be used for any taxable year that begins more than ten (10) years after the date on which the qualified loan from which the credit results is made. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) Notwithstanding subsection (a), if a loan is a qualified loan as the result of the use of the loan proceeds in a particular enterprise zone, and if the phase-out period of that enterprise zone terminates in a taxable year that succeeds the last taxable year in which a taxpayer is entitled to use credit carryover that results from that loan under subsection (a), then the taxpayer may use the credit carryover for any taxable year up to and including the taxable year in which the phase-out period of the enterprise zone terminates.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-7-4 Credit; allocation to state tax liability
Sec. 4. (a) A credit to which a taxpayer is entitled under this chapter shall be applied against taxes owed by the taxpayer in the following order:
(1) First, against the taxpayer's adjusted gross income tax liability (IC 6-3-1 through IC 6-3-7) for the taxable year.
(2) Second, against the taxpayer's insurance premiums tax liability (IC 27-1-18-2) for the taxable year.
(3) Third, against the taxpayer's financial institutions tax liability (IC 6-5.5) for the taxable year.
(b) If the tax paid by the taxpayer under a tax provision listed in subsection (a) is a credit against the liability or a deduction in determining the tax base under another Indiana tax provision, the credit or deduction shall be computed without regard to the credit to which a taxpayer is entitled under this chapter.
As added by P.L.51-1984, SEC.1. Amended by P.L.80-1989, SEC.9; P.L.192-2002(ss), SEC.98.

IC 6-3.1-7-5
Claiming of credit on annual state tax return
Sec. 5. To receive the credit provided by this chapter, a taxpayer must claim the credit on his annual state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department all information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether a loan is a qualified loan.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-7-6
Disallowance of credit
Sec. 6. (a) If the department determines that the proceeds from a loan are used for a purpose other than the purpose stated at the time a credit was claimed under this chapter for interest on that loan, and if that stated purpose caused the department to designate the loan as a qualified loan, then the department shall disallow the credit allowed under this chapter for interest on that loan.
(b) A taxpayer shall pay to the department the amount of any credit disallowed under this section.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-7-7
Tax credit report
Sec. 7. The department shall annually compile and report to the Indiana economic development corporation the following information:
(1) The number of tax credits claimed under this chapter for returns processed during the preceding state fiscal year.
(2) The total amount of the claims for tax credits described in subdivision (1).
(3) For each enterprise zone, the number and amount of the

claims for tax credits described in subdivision (1) that are attributable to loans made to businesses located in the enterprise zone.
As added by P.L.214-2005, SEC.17.



CHAPTER 8. REPEALED



CHAPTER 9. NEIGHBORHOOD ASSISTANCE CREDITS

IC 6-3.1-9-2
Eligible persons; proposals; approval
Sec. 2. (a) A business firm or a person who contributes to a neighborhood organization that engages in the activities of providing neighborhood assistance, job training, or education for individuals not employed by the business firm or person, or for community services or crime prevention in an economically disadvantaged area shall receive a tax credit as provided in section 3 of this chapter if the authority approves the proposal of the business firm or person, setting forth the program to be conducted, the area selected, the

estimated amount to be invested in the program, and the plans for implementing the program.
(b) The authority, after consultation with the community services agency and the commissioner of revenue, may adopt rules for the approval or disapproval of these proposals.
As added by P.L.51-1984, SEC.1. Amended by P.L.4-2005, SEC.54; P.L.235-2005, SEC.96; P.L.1-2006, SEC.141; P.L.181-2006, SEC.45; P.L.1-2007, SEC.55.

IC 6-3.1-9-3
Amount of credit; application; pass through entities; shareholders or partners of firms without tax liability
Sec. 3. (a) Subject to the limitations provided in subsection (b) and sections 4, 5, and 6 of this chapter, the department shall grant a tax credit against any state tax liability due equal to fifty percent (50%) of the amount invested by a business firm or person in a program the proposal for which was approved under section 2 of this chapter.
(b) The credit provided by this chapter shall only be applied against any state tax liability owed by the taxpayer after the application of any credits, which under IC 6-3.1-1-2 must be applied before the credit provided by this chapter. In addition, the tax credit which a taxpayer receives under this chapter may not exceed twenty-five thousand dollars ($25,000) for any taxable year of the taxpayer.
(c) If a business firm that is:
(1) exempt from adjusted gross income tax (IC 6-3-1 through IC 6-3-7) under IC 6-3-2-2.8(2); or
(2) a partnership;
does not have any tax liability against which the credit provided by this section may be applied, a shareholder or a partner of the business firm is entitled to a credit against the shareholder's or the partner's liability under the adjusted gross income tax.
(d) The amount of the credit provided by this section is equal to:
(1) the tax credit determined for the business firm for the taxable year under subsection (a); multiplied by
(2) the percentage of the business firm's distributive income to which the shareholder or the partner is entitled.
The credit provided by this section is in addition to any credit to which a shareholder or partner is otherwise entitled under this chapter. However, a business firm and a shareholder or partner of that business firm may not claim a credit under this chapter for the same investment.
As added by P.L.51-1984, SEC.1. Amended by P.L.25-1993, SEC.11; P.L.1-1994, SEC.29; P.L.192-2002(ss), SEC.100.

IC 6-3.1-9-4
Application for credit; form; contents; priority; notification of credit allowable; filing of statement; disallowance
Sec. 4. (a) Any business firm or person which desires to claim a

tax credit as provided in this chapter shall file with the department, in the form that the department may prescribe, an application stating the amount of the contribution or investment which it proposes to make which would qualify for a tax credit, and the amount sought to be claimed as a credit. The application shall include a certificate evidencing approval of the contribution or program by the authority.
(b) The authority shall give priority in issuing certificates to applicants whose contributions or programs directly benefit enterprise zones.
(c) The department shall promptly notify an applicant whether, or the extent to which, the tax credit is allowable in the state fiscal year in which the application is filed, as provided in section 5 of this chapter. If the credit is allowable in that state fiscal year, the applicant shall within thirty (30) days after receipt of the notice file with the department of state revenue a statement, in the form and accompanied by the proof of payment as the department may prescribe, setting forth that the amount to be claimed as a credit under this chapter has been paid to an organization for an approved program or purpose, or permanently set aside in a special account to be used solely for an approved program or purpose.
(d) The department may disallow any credit claimed under this chapter for which the statement or proof of payment is not filed within the thirty (30) day period.
As added by P.L.51-1984, SEC.1. Amended by P.L.4-2005, SEC.55; P.L.235-2005, SEC.97; P.L.1-2006, SEC.142; P.L.181-2006, SEC.46; P.L.1-2007, SEC.56.

IC 6-3.1-9-5
Limitation on tax credits; approval of applications; failure to file statement of proof of payment
Sec. 5. (a) The amount of tax credits allowed under this chapter may not exceed two million five hundred thousand dollars ($2,500,000) in the state fiscal year beginning July 1, 1997, and ending June 30, 1998, and each state fiscal year thereafter.
(b) The department shall record the time of filing of each application for allowance of a credit required under section 4 of this chapter and shall approve the applications, if they otherwise qualify for a tax credit under this chapter, in the chronological order in which the applications are filed in the state fiscal year.
(c) When the total credits approved under this section equal the maximum amount allowable in any state fiscal year, no application thereafter filed for that same fiscal year shall be approved. However, if any applicant for whom a credit has been approved fails to file the statement of proof of payment required under section 4 of this chapter, an amount equal to the credit previously allowed or set aside for the applicant may be allowed to any subsequent applicant in the year. In addition, the department may, if the applicant so requests, approve a credit application, in whole or in part, with respect to the next succeeding state fiscal year.
As added by P.L.51-1984, SEC.1. Amended by P.L.95-1995, SEC.1;

P.L.64-1997, SEC.1.

IC 6-3.1-9-6
Allowable years of credit
Sec. 6. A tax credit shall be allowable under this chapter only for the taxable year of the taxpayer in which the contribution qualifying for the credit is paid or permanently set aside in a special account for the approved program or purpose.
As added by P.L.51-1984, SEC.1.



CHAPTER 10. ENTERPRISE ZONE INVESTMENT COST CREDIT

IC 6-3.1-10-1.7
"Pass through entity" defined
Sec. 1.7. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.57-1996, SEC.1.

IC 6-3.1-10-2
"Qualified investment" defined
Sec. 2. As used in this chapter, "qualified investment" means the purchase of an ownership interest in a business located in an enterprise zone if the purchase is approved by the Indiana economic development corporation under section 8 of this chapter.
As added by P.L.9-1986, SEC.8. Amended by P.L.379-1987(ss), SEC.8; P.L.4-2005, SEC.57.

IC 6-3.1-10-2.5
"SIC Manual" defined
Sec. 2.5. As used in this chapter, "SIC Manual" refers to the current edition of the Standard Industrial Classification Manual of the United States Office of Management and Budget.
As added by P.L.379-1987(ss), SEC.9. Amended by P.L.24-1995, SEC.23.

IC 6-3.1-10-3
"State tax liability" defined
Sec. 3. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax), as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
As added by P.L.9-1986, SEC.8.

IC 6-3.1-10-4
"Taxpayer" defined
Sec. 4. (a) As used in this chapter, "taxpayer" means any individual that has any state tax liability.
(b) Notwithstanding subsection (a), for a credit for a qualified

investment in a business located in an enterprise zone in a county having a population of more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000), "taxpayer" includes a pass through entity.
As added by P.L.9-1986, SEC.8. Amended by P.L.24-1995, SEC.24; P.L.57-1996, SEC.2; P.L.170-2002, SEC.23.

IC 6-3.1-10-5
"Transfer ownership" defined
Sec. 5. As used in this chapter, "transfer ownership" means to purchase existing investment in a business, including real property, improvements to real property, or equipment.
As added by P.L.9-1986, SEC.8.

IC 6-3.1-10-6
Credit for qualified investment; amount
Sec. 6. (a) A taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that taxable year.
(b) The amount of the credit to which a taxpayer is entitled is the percentage determined under section 8 of this chapter multiplied by the price of the qualified investment made by the taxpayer during the taxable year.
As added by P.L.9-1986, SEC.8.

IC 6-3.1-10-6.5
Pass through entity; credit
Sec. 6.5. (a) If a pass through entity is entitled to a credit under section 6 of this chapter but does not have state tax liability against which the tax credit may be applied, an individual who is a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and an individual who is a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same investment.
As added by P.L.57-1996, SEC.3.

IC 6-3.1-10-7
Carryover of excess credit
Sec. 7. (a) If the amount determined under section 6(b) of this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the following taxable years. The amount of the credit

carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.9-1986, SEC.8.

IC 6-3.1-10-8
Qualifying for credit; request for determination; findings; certification of credit percentage; application of credit on transfer of ownership
Sec. 8. (a) To be entitled to a credit, a taxpayer must request the Indiana economic development corporation to determine:
(1) whether a purchase of an ownership interest in a business located in an enterprise zone is a qualified investment; and
(2) the percentage credit to be allowed.
The request must be made before a purchase is made.
(b) The Indiana economic development corporation shall find that a purchase is a qualified investment if:
(1) the business is viable;
(2) the business has not been disqualified from enterprise zone incentives or benefits under IC 5-28-15;
(3) the taxpayer has a legitimate purpose for purchase of the ownership interest;
(4) the purchase would not be made unless a credit is allowed under this chapter; and
(5) the purchase is critical to the commencement, enhancement, or expansion of business operations in the zone and will not merely transfer ownership, and the purchase proceeds will be used only in business operations in the enterprise zone.
The Indiana economic development corporation may delay making a finding under this subsection if, at the time the request is filed under subsection (a), an urban enterprise zone association has made a recommendation that the business be disqualified from enterprise zone incentives or benefits under IC 5-28-15 and the board of the Indiana economic development corporation has not acted on that request. The delay by the Indiana economic development corporation may not last for more than sixty (60) days.
(c) If the Indiana economic development corporation finds that a purchase is a qualified investment, the department shall certify the percentage credit to be allowed under this chapter based upon the following:
(1) A percentage credit of ten percent (10%) may be allowed based upon the need of the business for equity financing, as demonstrated by the inability of the business to obtain debt financing.
(2) A percentage credit of two percent (2%) may be allowed for business operations in the retail, professional, or warehouse/distribution codes of the SIC Manual.
(3) A percentage credit of five percent (5%) may be allowed for

business operations in the manufacturing codes of the SIC Manual.
(4) A percentage credit of five percent (5%) may be allowed for high technology business operations (as defined in IC 5-28-15-1).
(5) A percentage credit may be allowed for jobs created during the twelve (12) month period following the purchase of an ownership interest in the zone business, as determined under the following table:
JOBS CREATED PERCENTAGE
Less than 11 jobs 1%
11 to 25 jobs 2%
26 to 40 jobs 3%
41 to 75 jobs 4%
More than 75 jobs 5%
(6) A percentage credit of five percent (5%) may be allowed if fifty percent (50%) or more of the jobs created in the twelve (12) month period following the purchase of an ownership interest in the zone business will be reserved for zone residents.
(7) A percentage credit may be allowed for investments made in real or depreciable personal property, as determined under the following table:
AMOUNT OF INVESTMENT PERCENTAGE
Less than $25,001 1%
$25,001 to $50,000 2%
$50,001 to $100,000 3%
$100,001 to $200,000 4%
More than $200,000 5%
The total percentage credit may not exceed thirty percent (30%).
(d) If all or a part of a purchaser's intent is to transfer ownership, the tax credit shall be applied only to that part of the investment that relates directly to the enhancement or expansion of business operations at the zone location.
As added by P.L.9-1986, SEC.8. Amended by P.L.379-1987(ss), SEC.10; P.L.289-2001, SEC.13; P.L.4-2005, SEC.58.

IC 6-3.1-10-9
Claiming credit
Sec. 9. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certification of the percentage credit by the Indiana economic development corporation and all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an investment cost is a qualified investment cost.
As added by P.L.9-1986, SEC.8. Amended by P.L.4-2005, SEC.59.



CHAPTER 11. INDUSTRIAL RECOVERY TAX CREDIT

IC 6-3.1-11-2
"Board"
Sec. 2. As used in this chapter, "board" means the board of the Indiana economic development corporation created under IC 5-28-4.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.4-2005, SEC.60.

IC 6-3.1-11-3
"Executive"
Sec. 3. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-4
"Floor space"
Sec. 4. As used in this chapter, "floor space" means the usable interior floor space of a building.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-5
"Industrial recovery site"
Sec. 5. As used in this chapter, "industrial recovery site" means an industrial recovery site designated under this chapter.
As added by P.L.379-1987(ss), SEC.11.
IC 6-3.1-11-6
"Legislative body"
Sec. 6. As used in this chapter, "legislative body" has the meaning set forth in IC 36-1-2-9.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-7
"Municipality"
Sec. 7. As used in this chapter, "municipality" has the meaning set forth in IC 36-1-2-11.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-8
"Placed in service"
Sec. 8. As used in this chapter, "placed in service" means that property is placed in a condition or state of readiness and availability for a specifically assigned function. In the case of a plant comprised of a complex of buildings, the entire plant shall be considered to have been placed in service as of the date that a building was placed in service if the building has floor space that, when aggregated with the floor space of all buildings in the complex placed in service on earlier dates, exceeds fifty percent (50%) of the total floor space of all buildings in the complex.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-9
"Plant"
Sec. 9. As used in this chapter, "plant" means a building or complex of buildings used, or designed and constructed for use, in production, manufacturing, fabrication, assembly, processing, refining, finishing, or warehousing of tangible personal property, whether the tangible personal property is or was for sale to third parties or for use by the owner in the owner's business.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-10
"Qualified investment"
Sec. 10. As used in this chapter, "qualified investment" means the amount of the taxpayer's expenditures for rehabilitation of property located within an industrial recovery site under a plan contained in an application approved by the board under section 18 of this chapter. An expenditure for purposes or by persons not covered by such a plan may not be a qualified investment.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-11
"Rehabilitation"
Sec. 11. As used in this chapter, "rehabilitation" means the remodeling, repair, or betterment of real property in any manner or any enlargement or extension of real property. As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-12
"State tax liability"
Sec. 12. As used in this chapter, "state tax liability" means the taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.80-1989, SEC.10; P.L.347-1989(ss), SEC.16; P.L.192-2002(ss), SEC.101.

IC 6-3.1-11-13
"Taxpayer"
Sec. 13. As used in this chapter, "taxpayer" means any person, corporation, limited liability company, partnership, or other entity that has any state tax liability and that is the owner or developer of an industrial recovery site. The term includes a lessee that is assigned some part of a credit under section 16(c) of this chapter.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.8-1993, SEC.89; P.L.8-1996, SEC.9.

IC 6-3.1-11-14
"Vacant"
Sec. 14. As used in this chapter, "vacant" means with respect to a plant that at least seventy-five percent (75%) of the plant placed in service is not used to carry on production, manufacturing, assembly, processing, refining, finishing, or warehousing of tangible personal property.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-15
"Vacant industrial facility"
Sec. 15. As used in this chapter, "vacant industrial facility" means a tract of land on which there is located a plant that:
(1) has:
(A) for taxable years beginning after December 31, 2010, and beginning before January 1, 2015, at least fifty thousand (50,000) square feet of floor space; or
(B) for taxable years beginning after December 31, 2014, at least one hundred thousand (100,000) square feet of floor space;
(2) was placed in service at least fifteen (15) years ago; and
(3) has been vacant for at least one (1) year, unless the tract and the plant are owned by a municipality or a county, in which case the one (1) year requirement does not apply.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.26-2004,

SEC.1; P.L.113-2011, SEC.2.

IC 6-3.1-11-16
Credit for qualified investment; computation of amount; assignment of credit
Sec. 16. (a) Subject to section 21 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that year.
(b) The amount of the credit to which a taxpayer is entitled is the qualified investment made by the taxpayer during the taxable year multiplied by the applicable percentage.
(c) A taxpayer may assign any part of the credit to which the taxpayer is entitled under this chapter to a lessee of the industrial recovery site. A credit that is assigned under this subsection remains subject to this chapter.
(d) An assignment under subsection (c) must be in writing and both the taxpayer and the lessee must report the assignment on their state tax return for the year in which the assignment is made, in the manner prescribed by the department of revenue. The taxpayer shall not receive value in connection with the assignment under subsection (c) that exceeds the value of the part of the credit assigned.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.8-1996, SEC.10.

IC 6-3.1-11-17
Carryover of excess credit; carryback or refund of unused credit barred
Sec. 17. (a) If the amount determined under section 16(b) of this chapter for a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the immediately following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-18
Designation of vacant industrial facility as an industrial recovery site; application; requisites; procedures
Sec. 18. (a) After approval by ordinance or resolution of the legislative body, the executive of any municipality may submit an application to the board requesting that a vacant industrial facility within the municipality be designated as an industrial recovery site. After approval by resolution of the legislative body, the executive of any county may submit an application to the board requesting that a vacant industrial facility within the county, but not within any municipality, be designated as an industrial recovery site. In addition to any other information required by the board, the application shall

include a description of the plan proposed by the municipality or county for development and use of the vacant industrial facility.
(b) If the property described in the application submitted to the board meets the definition of a vacant industrial facility as of the date of filing of the application, the board shall:
(1) evaluate the application;
(2) arrive at a decision based on the factors set forth in section 19 of this chapter; and
(3) either designate the property as an industrial recovery site or reject the application.
(c) If the board determines that:
(1) a substantial reduction or cessation of operations at a facility in Indiana after January 1, 1987, has created a vacant industrial facility; and
(2) the operations formerly located at that facility have been relocated to a specific site or sites outside the United States;
the facility may be designated as an industrial recovery site only if it has been donated or sold to the municipality. Such a facility may be designated as an industrial recovery site whether it is owned by the municipality or by a taxpayer who acquired it from the municipality after the donation or sale.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-19
Evaluation of applications; factors considered
Sec. 19. The board shall consider the following factors in evaluating applications filed under this chapter:
(1) The level of distress in the surrounding community caused by the loss of jobs at the vacant industrial facility.
(2) The desirability of the intended use of the vacant industrial facility under the plan proposed by the municipality or county and the likelihood that the implementation of the plan will improve the economic and employment conditions in the surrounding community.
(3) Evidence of support for the designation by residents, businesses, and private organizations in the surrounding community.
(4) Evidence of a commitment by private or governmental entities to provide financial assistance in implementing the plan proposed by the municipality or county, including the application of IC 36-7-12, IC 36-7-13, IC 36-7-14, or IC 36-7-15.1 to assist in the financing of improvements or redevelopment activities benefiting the vacant industrial facility.
(5) Evidence of efforts by the municipality or county to implement the proposed plan without additional financial assistance from the state.
(6) Whether the industrial recovery site is within an economic revitalization area designated under IC 6-1.1-12.1.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.146-2008,

SEC.324.

IC 6-3.1-11-20
Contingent conditions upon designation; revocation of approval for failure to comply
Sec. 20. The board may provide that the industrial recovery site designation is contingent on the development and use of the vacant industrial facility in substantial compliance with the plan described in the application submitted under section 18 of this chapter. The board may revoke its approval of an industrial recovery site designation for failure to comply with these conditions.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-21
Disqualification to claim credit due to substantial reduction or cessation of operations in Indiana; determination
Sec. 21. A taxpayer is not entitled to claim the credit provided by this chapter to the extent that it substantially reduces or ceases its operations in Indiana in order to relocate them within the industrial recovery site. A determination that a taxpayer is not entitled to the credit provided by this chapter as a result of a substantial reduction or cessation of operations shall apply to credits that would otherwise arise in the taxable year in which the substantial reduction or cessation occurs and in all subsequent years. Determinations under this section shall be made by the board.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-22
Application of credit against taxes owed; order; computation
Sec. 22. (a) A credit to which a taxpayer is entitled under this chapter shall be applied against taxes owed by the taxpayer in the following order:
(1) Against the taxpayer's adjusted gross income tax liability (IC 6-3-1 through IC 6-3-7) for the taxable year.
(2) Against the taxpayer's insurance premiums tax liability (IC 27-1-18-2) for the taxable year.
(3) Against the taxpayer's financial institutions tax (IC 6-5.5) for the taxable year.
(b) Whenever the tax paid by the taxpayer under any of the tax provisions listed in subsection (a) is a credit against the liability or a deduction in determining the tax base under another Indiana tax provision, the credit or deduction shall be computed without regard to the credit to which a taxpayer is entitled under this chapter.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.80-1989, SEC.11; P.L.347-1989(ss), SEC.17; P.L.1-1990, SEC.79; P.L.192-2002(ss), SEC.102; P.L.1-2003, SEC.37.

IC 6-3.1-11-23
Claiming of credit on annual tax return; certification; required information Sec. 23. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certification of the board stating the percentage of credit allowable under this chapter and all other information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an expenditure was for a qualified investment.
As added by P.L.379-1987(ss), SEC.11.



CHAPTER 11.5. MILITARY BASE RECOVERY TAX CREDIT

IC 6-3.1-11.5-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of the Indiana economic development corporation created under IC 5-28-4.
As added by P.L.125-1998, SEC.2. Amended by P.L.4-2005, SEC.61.

IC 6-3.1-11.5-3
"Executive" defined
Sec. 3. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-4
"Facility" defined
Sec. 4. As used in this chapter, "facility" means a building that:
(1) is used, or designed and constructed for use, for training, housing, supplying, military readiness or other military activities, or for the support of military activities, military personnel and their dependents, including retired or reserve military personnel; and
(2) has a minimum floor space of:
(A) twenty thousand (20,000) square feet, if the facility is located in an economic development area established under IC 36-7-14.5-12.5; or
(B) one hundred thousand (100,000) square feet, if the facility is located in a military base reuse area established

under IC 36-7-30.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-5
"Floor space" defined
Sec. 5. As used in this chapter, "floor space" means the usable interior floor space of a building.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-6
"Legislative body" defined
Sec. 6. As used in this chapter, "legislative body" has the meaning set forth in IC 36-1-2-9.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-7
"Military base recovery site" defined
Sec. 7. As used in this chapter, "military base recovery site" means a military base recovery site designated under this chapter.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-8
"Municipality" defined
Sec. 8. As used in this chapter, "municipality" has the meaning set forth in IC 36-1-2-11.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-8.5
"Pass through entity" defined
Sec. 8.5. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-9
"Placed in service" defined
Sec. 9. As used in this chapter, "placed in service" means that property is placed in a condition or state of readiness and availability for a specifically assigned function.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-10
"Qualified investment" defined
Sec. 10. As used in this chapter, "qualified investment" means the amount of the taxpayer's expenditures after December 31, 1997, for rehabilitation of property located within a military base recovery site under a plan contained in an application approved by the board under

section 20 of this chapter. An expenditure for purposes or by persons not covered by such a plan is not a qualified investment.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-11
"Redevelopment authority" defined
Sec. 11. As used in this chapter, "redevelopment authority" means a redevelopment authority established under IC 36-7-14.5-12.5.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-12
"Rehabilitation" defined
Sec. 12. As used in this chapter, "rehabilitation" means the remodeling, repair, or betterment of real property in any manner or any enlargement or extension of real property.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-13
"Reuse authority" defined
Sec. 13. As used in this chapter, "reuse authority" refers to a military base reuse authority established under IC 36-7-30.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-14
"State tax liability" defined
Sec. 14. As used in this chapter, "state tax liability" means the taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
As added by P.L.125-1998, SEC.2. Amended by P.L.192-2002(ss), SEC.103.

IC 6-3.1-11.5-15
"Taxpayer" defined
Sec. 15. As used in this chapter, "taxpayer" means an individual, corporation, limited liability company, partnership, or other entity that has any state tax liability and that is the owner or developer of a military base recovery site. The term includes a lessee that is assigned some part of a credit under section 18(c) of this chapter.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-16
"Vacant" defined
Sec. 16. As used in this chapter, "vacant" means, with respect to a building, that at least seventy-five percent (75%) of the building placed in service is not used for training, housing, supplying, military

readiness, or other military activities, or for the support of military activities, military personnel, and their dependents, including retired or reserve military personnel.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-17
"Vacant military base facility" defined
Sec. 17. As used in this chapter, "vacant military base facility" means a facility that:
(1) is located in:
(A) the part of an economic development area established under IC 36-7-14.5-12.5 that is or formerly was a military base (as defined in IC 36-7-30-1(c)); or
(B) a military base reuse area established under IC 36-7-30;
(2) was placed in service at least twenty (20) years ago; and
(3) has been vacant for two (2) or more years.
However, subdivision (3) does not apply to a facility that is owned by a municipality, a county, a military base reuse authority, or a redevelopment authority.
As added by P.L.125-1998, SEC.2. Amended by P.L.190-2005, SEC.3.

IC 6-3.1-11.5-18
Entitlement to credit; amount; assignment
Sec. 18. (a) Subject to section 23 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that year.
(b) The amount of the credit to which a taxpayer is entitled is the qualified investment made by the taxpayer during the taxable year multiplied by the applicable percentage.
(c) A taxpayer may assign any part of the credit to which the taxpayer is entitled under this chapter to a lessee of the military base recovery site. A credit that is assigned under this subsection remains subject to this chapter.
(d) An assignment under subsection (c) must be in writing and both the taxpayer and the lessee must report the assignment on their state tax return for the year in which the assignment is made, in the manner prescribed by the department of state revenue. The taxpayer shall not receive value in connection with the assignment under subsection (c) that exceeds the value of the part of the credit assigned.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-19
Credit carryover; carryback or refund unavailable
Sec. 19. (a) If the amount determined under section 18(b) of this chapter for a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the immediately following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the

carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-20
Application requesting designation as military base recovery site
Sec. 20. (a) After approval by ordinance or resolution of the legislative body, the executive of a municipality may submit an application to the board requesting that a vacant military base facility within the municipality be designated as a military base recovery site.
(b) After approval by resolution of the legislative body, the executive of a county may submit an application to the board requesting that a vacant military base facility within the county, but not within any municipality, be designated as a military base recovery site.
(c) In addition to any other information required by the board, an application submitted under this section must include:
(1) a description of the plan proposed for development and use of the vacant military base facility; and
(2) the maximum amount of qualified investment for which a credit will be available under this chapter.
(d) If the property described in the application submitted to the board meets the definition of a vacant military base facility as of the date of filing of the application, the board shall:
(1) evaluate the application;
(2) arrive at a decision based on the factors set forth in section 21 of this chapter; and
(3) either designate the property as a military base recovery site or reject the application.
(e) If the board determines that a substantial reduction or cessation of operations at a military base in Indiana after January 1, 1987, has created a vacant military base facility, the facility may be designated as a military base recovery site only if it has been donated or sold to a municipality, a county, a reuse authority, or a redevelopment authority. Such a facility may be designated as a military base recovery site, whether it is owned by the municipality, a county, a reuse authority, or a redevelopment authority or by a taxpayer who acquired it from the municipality, a county, a reuse authority, or a redevelopment authority after the donation or sale.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-21
Factors in evaluating applications
Sec. 21. The board shall consider the following factors in evaluating applications filed under this chapter:
(1) The level of distress in the surrounding community caused by the loss of jobs at the vacant military base facility. (2) The desirability of the intended use of the vacant military base facility under the plan proposed for the development and use of the vacant military base facility and the likelihood that the implementation of the plan will improve the economic and employment conditions in the surrounding community.
(3) Evidence of support for the designation by residents, businesses, and private organizations in the surrounding community.
(4) Evidence of a commitment by private or governmental entities to provide financial assistance in implementing the plan for the development and use of the vacant military base facility, including the application of IC 36-7-12, IC 36-7-13, IC 36-7-14, IC 36-7-14.5, IC 36-7-15.1, or IC 36-7-30 to assist in the financing of improvements or redevelopment activities benefiting the vacant military base facility.
(5) Evidence of efforts to implement the proposed plan without additional financial assistance from the state.
(6) Whether the proposed military base recovery site is within an economic revitalization area designated under IC 6-1.1-12.1.
(7) Whether action has been taken by the legislative body of the municipality or county having jurisdiction over the proposed military base recovery site to establish an enterprise zone under IC 5-28-15-11.
As added by P.L.125-1998, SEC.2. Amended by P.L.4-2005, SEC.62.

IC 6-3.1-11.5-22
Designation may be made contingent on development and use in compliance with plan
Sec. 22. The board may provide that the military base recovery site designation is contingent on the development and use of the vacant military base facility in substantial compliance with the plan described in the application submitted under section 20 of this chapter. The board may revoke its approval of a military base recovery site designation for failure to comply with these conditions.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-23
Ineligibility for credit to extent of reduction or cessation of operations in Indiana
Sec. 23. A taxpayer is not entitled to claim the credit provided by this chapter to the extent that the taxpayer substantially reduces or ceases its operations in Indiana in order to relocate its operations within the military base recovery site. A determination that a taxpayer is not entitled to the credit provided by this chapter as a result of a substantial reduction or cessation of operations applies to credits that would otherwise arise in the taxable year in which the substantial reduction or cessation occurs and in all subsequent years. Determinations under this section shall be made by the board.
As added by P.L.125-1998, SEC.2.
IC 6-3.1-11.5-24
Priority of application of credit against other taxes owed
Sec. 24. (a) A credit to which a taxpayer is entitled under this chapter shall be applied against taxes owed by the taxpayer in the following order:
(1) Against the taxpayer's adjusted gross income tax liability (IC 6-3-1 through IC 6-3-7) for the taxable year.
(2) Against the taxpayer's insurance premiums tax liability (IC 27-1-18-2) for the taxable year.
(3) Against the taxpayer's financial institutions tax (IC 6-5.5) for the taxable year.
(b) Whenever the tax paid by the taxpayer under any of the tax provisions listed in subsection (a) is a credit against the liability or a deduction in determining the tax base under another Indiana tax provision, the credit or deduction shall be computed without regard to the credit to which a taxpayer is entitled under this chapter.
As added by P.L.125-1998, SEC.2. Amended by P.L.192-2002(ss), SEC.104.

IC 6-3.1-11.5-25
Method of claiming credit; submission of information
Sec. 25. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certification of the board stating the percentage of credit allowable under this chapter and all other information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an expenditure was for a qualified investment.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-26
Pass through entities entitled to credit; use by shareholder,
partner, or member
Sec. 26. (a) If a pass through entity is entitled to a credit under this chapter but does not have state tax liability against which the credit may be applied, an individual who is a shareholder, partner, or member of the pass through entity is entitled to a credit equal to:
(1) the credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributable income to which the individual is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and an individual who is a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same investment. As added by P.L.125-1998, SEC.2.



CHAPTER 11.6. MILITARY BASE INVESTMENT COST CREDIT

IC 6-3.1-11.6-2
"Qualified area"
Sec. 2. As used in this chapter, "qualified area" means:
(1) a military base (as defined in IC 36-7-30-1(c));
(2) a military base reuse area established under IC 36-7-30;
(3) the part of an economic development area established under IC 36-7-14.5-12.5 that is or formerly was a military base (as defined in IC 36-7-30-1(c));
(4) a military base recovery site designated under IC 6-3.1-11.5; or
(5) a qualified military base enhancement area established under IC 36-7-34.
As added by P.L.81-2004, SEC.22. Amended by P.L.190-2005, SEC.4; P.L.203-2005, SEC.5.

IC 6-3.1-11.6-3
"Pass through entity"
Sec. 3. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-4
"Qualified investment"
Sec. 4. As used in this chapter, "qualified investment" means any of the following:
(1) The purchase of an ownership interest in a business that locates all or part of its operations in a qualified area during the taxable year, if the purchase is approved by the Indiana economic development corporation under section 12 of this chapter.
(2) Subject to section 13 of this chapter, an investment:
(A) that is made in a business that locates all or part of its operations in a qualified area during the taxable year;
(B) through which the taxpayer does not acquire an ownership interest in the business; and (C) that is approved by the Indiana economic development corporation under section 12 of this chapter.
As added by P.L.81-2004, SEC.22. Amended by P.L.4-2005, SEC.63.

IC 6-3.1-11.6-5
"SIC Manual"
Sec. 5. As used in this chapter, "SIC Manual" refers to the current edition of the Standard Industrial Classification Manual of the United States Office of Management and Budget.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-6
"State tax liability"
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax), as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-7
"Taxpayer"
Sec. 7. As used in this chapter, "taxpayer" means an individual or pass through entity that has any state tax liability.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-8
"Transfer ownership"
Sec. 8. As used in this chapter, "transfer ownership" means to purchase existing investment in a business, including real property, improvements to real property, or equipment.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-9
Entitlement of credit
Sec. 9. (a) Subject to subsections (c) and (d), a taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that taxable year.
(b) The amount of the credit to which a taxpayer is entitled is the percentage determined under section 12 of this chapter multiplied by the amount of the qualified investment made by the taxpayer during the taxable year.
(c) This subsection applies to a taxpayer making a qualified investment in a business located in a qualified military base enhancement area established under IC 36-7-34-4(1). To qualify for a credit under this chapter, the taxpayer's qualified investment must be in a business that satisfies at least one (1) of the following criteria:
(1) The business is a participant in the technology transfer program conducted by the qualified military base (as defined in IC 36-7-34-3). (2) The business is a United States Department of Defense contractor.
(3) The business and the qualified military base have a mutually beneficial relationship evidenced by a memorandum of understanding between the business and the United States Department of Defense.
(d) This subsection applies to a taxpayer making a qualified investment in a business located in a qualified military base enhancement area established under IC 36-7-34-4(2). To qualify for a credit under this chapter, the taxpayer's qualified investment must be in a business that satisfies at least one (1) of the following criteria:
(1) The business is a participant in the technology transfer program conducted by the qualified military base (as defined in IC 36-7-34-3).
(2) The business and the qualified military base have a mutually beneficial relationship evidenced by a memorandum of understanding between the business and the qualified military base (as defined in IC 36-7-34-3).
As added by P.L.81-2004, SEC.22. Amended by P.L.203-2005, SEC.6; P.L.180-2006, SEC.5; P.L.1-2007, SEC.57.

IC 6-3.1-11.6-10
Credit for shareholder, partner, or member of pass through entity
Sec. 10. (a) If a pass through entity is entitled to a credit under section 9 of this chapter but does not have state tax liability against which the tax credit may be applied, an individual who is a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and an individual who is a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same investment.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-11
Carryover of unused credit; carryback or refund disallowed
Sec. 11. (a) If the amount determined under section 9(b) of this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for a subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of unused

credit.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-12
Amount of credit
Sec. 12. (a) To be entitled to a credit for a purchase described in section 4(1) of this chapter, a taxpayer must request the Indiana economic development corporation to determine:
(1) whether a purchase of an ownership interest in a business located in a qualified area is a qualified investment; and
(2) the percentage credit to be allowed.
The request must be made before a purchase is made.
(b) To be entitled to a credit for an investment described in section 4(2) of this chapter, a taxpayer must request the Indiana economic development corporation to determine:
(1) whether an investment in a business that locates in a qualified area during the taxable year is a qualified investment; and
(2) the percentage credit to be allowed.
The request must be made before an investment is made.
(c) The Indiana economic development corporation shall find that a purchase or other investment is a qualified investment if:
(1) the business is viable;
(2) the taxpayer has a legitimate purpose for purchase of the ownership interest or the investment;
(3) the purchase or investment would not be made unless a credit is allowed under this chapter; and
(4) the purchase or investment is critical to the commencement, enhancement, or expansion of business operations in the qualified area and:
(A) in the case of a purchase described in section 4(1) of this chapter, the purchase will not merely transfer ownership, and the purchase proceeds will be used only in business operations in the qualified area; and
(B) in the case of an investment described in section 4(2) of this chapter, the investment will not be made in a business that substantially reduces or ceases its operations at another location in Indiana in order to relocate its operations within the qualified area, as described in section 13 of this chapter.
(d) If the Indiana economic development corporation finds that a purchase or other investment is a qualified investment, the corporation shall certify the percentage credit to be allowed under this chapter based upon the following:
(1) For a purchase described in section 4(1) of this chapter, a percentage credit of ten percent (10%) may be allowed based on the need of the business for equity financing, as demonstrated by the inability of the business to obtain debt financing.
(2) A percentage credit of two percent (2%) may be allowed for purchases of or investments in business operations in the retail, professional, or warehouse/distribution codes of the SIC

Manual (or corresponding sectors in the NAICS Manual).
(3) A percentage credit of five percent (5%) may be allowed for purchases of or investments in business operations in the manufacturing codes of the SIC Manual (or corresponding sectors in the NAICS Manual).
(4) A percentage credit of five percent (5%) may be allowed for purchases of or investments in high technology business operations (as defined in IC 5-28-15-1).
(5) A percentage credit may be allowed for jobs created during the twelve (12) month period following the purchase of an ownership interest in the business or other investment in the business, as determined under the following table:
JOBS CREATED PERCENTAGE
Less than 11 jobs 1%
11 to 25 jobs 2%
26 to 40 jobs 3%
41 to 75 jobs 4%
More than 75 jobs 5%
(6) A percentage credit of five percent (5%) may be allowed if fifty percent (50%) or more of the jobs created in the twelve (12) month period following the purchase of an ownership interest in the business or other investment in the business will be reserved for residents in the qualified area.
(7) A percentage credit may be allowed for investments made in real or depreciable personal property, as determined under the following table:
AMOUNT OF INVESTMENT PERCENTAGE
Less than $25,001 1%
$25,001 to $50,000 2%
$50,001 to $100,000 3%
$100,001 to $200,000 4%
More than $200,000 5%
The total percentage credit may not exceed thirty percent (30%).
(e) In the case of a purchase described in section 4(1) of this chapter, if all or a part of a purchaser's intent is to transfer ownership, the tax credit shall be applied only to that part of the purchase that relates directly to the enhancement or expansion of business operations in the qualified area.
As added by P.L.81-2004, SEC.22. Amended by P.L.4-2005, SEC.64.

IC 6-3.1-11.6-13
Credit disallowed for a business that reduces or ceases operations in Indiana to relcoate within a qualified area
Sec. 13. (a) This subsection applies to an investment described in section 4(2) of this chapter.
(b) A taxpayer is not entitled to claim the credit provided by this chapter to the extent that the taxpayer invests in a business that substantially reduces or ceases its operations at another location in Indiana in order to relocate its operations within the qualified area, unless: (1) the business had existing operations in the qualified area; and
(2) the operations relocated to the qualified area are an expansion of the business's operations in the qualified area.
(c) A determination under subsection (b) that a taxpayer is not entitled to the credit provided by this chapter as a result of a business's substantial reduction or cessation of operations applies to credits that would otherwise arise in the taxable year:
(1) in which the substantial reduction or cessation occurs; or
(2) in which the taxpayer proposes to make the investment in the business, if different than the taxable year described in subdivision (1).
Determinations under this section shall be made by the department of state revenue.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-14
Procedures for claiming credit
Sec. 14. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certification of the percentage credit by the Indiana economic development corporation and all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an investment is a qualified investment.
As added by P.L.81-2004, SEC.22. Amended by P.L.4-2005, SEC.65.



CHAPTER 12. REPEALED



CHAPTER 13. ECONOMIC DEVELOPMENT FOR A GROWING ECONOMY TAX CREDIT

IC 6-3.1-13-1
Repealed
(Repealed by P.L.4-2005, SEC.148.)

IC 6-3.1-13-1.5
"Corporation"
Sec. 1.5. As used in this chapter, "corporation" means the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.4-2005, SEC.66.

IC 6-3.1-13-2
"Credit amount"
Sec. 2. As used in this chapter, "credit amount" means the amount agreed to between the corporation and applicant under this chapter, but not to exceed, in the case of a credit awarded for a project to create new jobs in Indiana, the incremental income tax withholdings attributable to the applicant's project.
As added by P.L.41-1994, SEC.1. Amended by P.L.178-2002, SEC.41; P.L.4-2005, SEC.67.

IC 6-3.1-13-3
"Director"
Sec. 3. As used in this chapter, "director" means the president of the corporation.
As added by P.L.41-1994, SEC.1. Amended by P.L.4-2005, SEC.68.

IC 6-3.1-13-4
"Full-time employee"
Sec. 4. As used in this chapter, "full-time employee" means an individual who is employed for consideration for at least thirty-five (35) hours each week or who renders any other standard of service generally accepted by custom or specified by contract as full-time employment.
As added by P.L.41-1994, SEC.1.

IC 6-3.1-13-5 "Incremental income tax withholdings"
Sec. 5. (a) As used in this chapter, "incremental income tax withholdings" means the total amount withheld under IC 6-3-4-8 by the taxpayer during the taxable year from the compensation of new employees.
(b) The term does not include, for withholding periods beginning after June 30, 2011, any amount withheld from an individual for services provided in Indiana as an employee, if the:
(1) individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a; and
(2) taxpayer was not enrolled and participating in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year.
As added by P.L.41-1994, SEC.1. Amended by P.L.171-2011, SEC.5.

IC 6-3.1-13-5.3
"NAICS"
Sec. 5.3. As used in this chapter, "NAICS" refers to the North American Industry Classification System.
As added by P.L.197-2005, SEC.2.

IC 6-3.1-13-5.5
"NAICS industry sector"
Sec. 5.5. As used in this chapter, "NAICS industry sector" refers to industries that share the same first two (2) digits of the six (6) digit NAICS code assigned to industries in the NAICS Manual of the United States Office of Management and Budget.
As added by P.L.197-2005, SEC.3.

IC 6-3.1-13-6
"New employee"
Sec. 6. (a) As used in this chapter, "new employee" means a full-time employee first employed by a taxpayer in the project that is the subject of a tax credit agreement and who is employed after the taxpayer enters into the tax credit agreement.
(b) The term "new employee" does not include:
(1) an employee of the taxpayer who performs a job that was previously performed by another employee, if that job existed for at least six (6) months before hiring the new employee;
(2) an employee of the taxpayer who was previously employed in Indiana by a related member of the taxpayer and whose employment was shifted to the taxpayer after the taxpayer entered into the tax credit agreement; or
(3) a child, grandchild, parent, or spouse, other than a spouse who is legally separated from the individual, of any individual who is an employee of the taxpayer and who has a direct or an indirect ownership interest of at least five percent (5%) in the profits, capital, or value of the taxpayer (an ownership interest shall be determined in accordance with Section 1563 of the Internal Revenue Code and regulations prescribed under that

Section).
(c) Notwithstanding subsection (b)(1), if a new employee performs a job that was previously performed by an employee who was:
(1) treated under the agreement as a new employee; and
(2) promoted by the taxpayer to another job;
the employee may be considered a new employee under the agreement.
(d) Notwithstanding subsection (a), the board may credit awards to an applicant that met the conditions of this chapter at the time of the applicant's location or expansion decision, if:
(1) the applicant is in receipt of a letter from the department of commerce stating an intent to enter into a credit agreement; and
(2) the letter described in subdivision (1) is issued by the department of commerce not later than March 15, 1994.
As added by P.L.41-1994, SEC.1.

IC 6-3.1-13-7
"Pass through entity"
Sec. 7. As used in this chapter, "pass through entity" means a:
(1) corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) partnership;
(3) trust;
(4) limited liability company; or
(5) limited liability partnership.
As added by P.L.41-1994, SEC.1. Amended by P.L.81-2004, SEC.13.

IC 6-3.1-13-8
"Related member"
Sec. 8. As used in this chapter, "related member" means a person that, with respect to the taxpayer during all or any portion of the taxable year, is any one (1) of the following:
(1) An individual stockholder, or a member of the stockholder's family enumerated in Section 318 of the Internal Revenue Code, if the stockholder and the member of the stockholder's family own directly, indirectly, beneficially, or constructively, in the aggregate, at least fifty percent (50%) of the value of the taxpayer's outstanding stock.
(2) A stockholder, or a stockholder's partnership, estate, trust, or corporation, if the stockholder and the stockholder's partnership, estate, trust, or corporation owns directly, indirectly, beneficially, or constructively, in the aggregate, at least fifty percent (50%) of the value of the taxpayer's outstanding stock.
(3) A corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the taxpayer owns directly, indirectly,

beneficially, or constructively at least fifty percent (50%) of the value of the corporation's outstanding stock.
(4) A component member (as defined in Section 1563(b) of the Internal Revenue Code).
(5) A person to or from whom there is attribution of stock ownership in accordance with Section 1563(e) of the Internal Revenue Code except, for purposes of determining whether a person is a related member under this subdivision, twenty percent (20%) shall be substituted for five percent (5%) wherever five percent (5%) appears in Section 1563(e) of the Internal Revenue Code.
As added by P.L.41-1994, SEC.1.

IC 6-3.1-13-9
"State tax liability"
Sec. 9. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.41-1994, SEC.1. Amended by P.L.192-2002(ss), SEC.105.

IC 6-3.1-13-10
"Taxpayer"
Sec. 10. As used in this chapter, "taxpayer" means a person, corporation, partnership, or other entity that has any state tax liability or that submits incremental income tax withholdings under IC 6-3-4-8.
As added by P.L.41-1994, SEC.1. Amended by P.L.113-2010, SEC.58.

IC 6-3.1-13-11
Credit against state tax liability
Sec. 11. Subject to the conditions set forth in this chapter, a taxpayer is entitled to a credit against any state tax liability that may be imposed on the taxpayer for a taxable year after December 31, 1993, if the taxpayer is awarded a credit by the board under this chapter for that taxable year.
As added by P.L.41-1994, SEC.1.

IC 6-3.1-13-12
Repealed
(Repealed by P.L.4-2005, SEC.148.)

IC 6-3.1-13-13
Foster job creation and retention; years for which credit claimed Sec. 13. (a) The corporation may make credit awards under this chapter to foster job creation in Indiana or, as provided in section 15.5 of this chapter, job retention in Indiana.
(b) The credit shall be claimed for the taxable years specified in the taxpayer's tax credit agreement.
As added by P.L.41-1994, SEC.1. Amended by P.L.178-2002, SEC.42; P.L.4-2005, SEC.69.

IC 6-3.1-13-14
Application to enter into agreement for tax credit
Sec. 14. A person that proposes a project to create new jobs in Indiana may apply, as provided in section 15 of this chapter, to the corporation to enter into an agreement for a tax credit under this chapter. A person that proposes to retain existing jobs in Indiana may apply, as provided in section 15.5 of this chapter, to the corporation to enter into an agreement for a tax credit under this chapter. The director shall prescribe the form of the application.
As added by P.L.41-1994, SEC.1. Amended by P.L.178-2002, SEC.43; P.L.4-2005, SEC.70.

IC 6-3.1-13-15
Agreement for tax credit with respect to new job creation; conditions
Sec. 15. This section applies to an application proposing a project to create new jobs in Indiana. After receipt of an application, the corporation may enter into an agreement with the applicant for a credit under this chapter if the corporation determines that all of the following conditions exist:
(1) The applicant's project will create new jobs that were not jobs previously performed by employees of the applicant in Indiana.
(2) The applicant's project is economically sound and will benefit the people of Indiana by increasing opportunities for employment in Indiana and strengthening the economy of Indiana.
(3) Receiving the tax credit is a major factor in the applicant's decision to go forward with the project and not receiving the tax credit will result in the applicant not creating new jobs in Indiana.
(4) Awarding the tax credit will result in an overall positive fiscal impact to the state, as certified by the budget agency using the best available data.
(5) The credit is not prohibited by section 16 of this chapter.
(6) If the business is located in a community revitalization enhancement district established under IC 36-7-13 or a certified technology park established under IC 36-7-32, the legislative body of the political subdivision establishing the district or park has adopted an ordinance recommending the granting of a credit amount that is at least equal to the credit amount provided in the agreement. As added by P.L.41-1994, SEC.1. Amended by P.L.178-2002, SEC.44; P.L.4-2005, SEC.71; P.L.197-2005, SEC.4.

IC 6-3.1-13-15.5
Agreement for tax credit with respect to job retention; conditions
Sec. 15.5. This section applies to an application proposing to retain existing jobs in Indiana. After receipt of an application, the corporation may enter into an agreement with the applicant for a credit under this chapter if the corporation determines that all the following conditions exist:
(1) The applicant's project will retain existing jobs performed by the employees of the applicant in Indiana.
(2) The applicant is engaged in research and development, manufacturing, or business services, according to the NAICS Manual of the United States Office of Management and Budget.
(3) The average compensation (including benefits) provided to the applicant's employees during the applicant's previous fiscal year exceeds the greater of the following:
(A) If there is more than one (1) business in the same NAICS industry sector as the applicant's business in the county in which the applicant's business is located, the average compensation paid during that same period to all employees working in that NAICS industry sector in that county multiplied by one hundred five percent (105%).
(B) If there is more than one (1) business in the same NAICS industry sector as the applicant's business in Indiana, the average compensation paid during that same period to all employees working in that NAICS industry sector throughout Indiana multiplied by one hundred five percent (105%).
(C) The compensation for that same period corresponding to the federal minimum wage multiplied by two hundred percent (200%).
(4) For taxable years beginning before January 1, 2010, the applicant employs at least thirty-five (35) employees in Indiana.
(5) The applicant has prepared a plan for the use of the credits under this chapter for:
(A) investment in facility improvements or equipment and machinery upgrades, repairs, or retrofits; or
(B) other direct business related investments, including but not limited to training.
(6) Receiving the tax credit is a major factor in the applicant's decision to go forward with the project, and not receiving the tax credit will increase the likelihood of the applicant reducing jobs in Indiana.
(7) Awarding the tax credit will result in an overall positive fiscal impact to the state, as certified by the budget agency using the best available data.
(8) The applicant's business and project are economically sound and will benefit the people of Indiana by increasing or

maintaining opportunities for employment and strengthening the economy of Indiana.
(9) The communities affected by the potential reduction in jobs or relocation of jobs to another site outside Indiana have committed local incentives with respect to the retention of jobs in an amount determined by the corporation. For purposes of this subdivision, local incentives include, but are not limited to, cash grants, tax abatements, infrastructure improvements, investment in facility rehabilitation, construction, and training investments.
(10) The credit is not prohibited by section 16 of this chapter.
(11) If the business is located in a community revitalization enhancement district established under IC 36-7-13 or a certified technology park established under IC 36-7-32, the legislative body of the political subdivision establishing the district or park has adopted an ordinance recommending the granting of a credit amount that is at least equal to the credit amount provided in the agreement.
As added by P.L.178-2002, SEC.45. Amended by P.L.4-2005, SEC.72; P.L.197-2005, SEC.5; P.L.137-2006, SEC.4; P.L.110-2010, SEC.15.

IC 6-3.1-13-16
Relocation of jobs from one site to another within state; credit prohibited
Sec. 16. A person is not entitled to claim the credit provided by this chapter for any jobs that the person relocates from one (1) site in Indiana to another site in Indiana. Determinations under this section shall be made by the corporation.
As added by P.L.41-1994, SEC.1. Amended by P.L.4-2005, SEC.73.

IC 6-3.1-13-17
Amount of credit awarded; factors
Sec. 17. In determining the credit amount that should be awarded to an applicant under section 15 of this chapter that proposes a project to create jobs in Indiana, the corporation may take into consideration the following factors:
(1) The economy of the county where the projected investment is to occur.
(2) The potential impact on the economy of Indiana.
(3) The incremental payroll attributable to the project.
(4) The capital investment attributable to the project.
(5) The amount the average wage paid by the applicant exceeds the average wage paid:
(A) within the county in which the project will be located, in the case of an application submitted before January 1, 2006; or
(B) in the case of an application submitted after December 31, 2005:
(i) to all employees working in the same NAICS industry

sector to which the applicant's business belongs in the county in which the applicant's business is located, if there is more than one (1) business in that NAICS industry sector in the county in which the applicant's business is located;
(ii) to all employees working in the same NAICS industry sector to which the applicant's business belongs in Indiana, if the applicant's business is the only business in that NAICS industry sector in the county in which the applicant's business is located but there is more than one (1) business in that NAICS industry sector in Indiana; or
(iii) to all employees working in the same county as the county in which the applicant's business is located, if there is no other business in Indiana in the same NAICS industry sector to which the applicant's business belongs.
(6) The costs to Indiana and the affected political subdivisions with respect to the project.
(7) The financial assistance and incentives that are otherwise provided by Indiana and the affected political subdivisions.
(8) The extent to which the incremental income tax withholdings attributable to the applicant's project are needed for the purposes of an incremental tax financing fund or industrial development fund under IC 36-7-13 or a certified technology park fund under IC 36-7-32.
As appropriate, the corporation shall consider the factors in this section to determine the credit amount awarded to an applicant for a project to retain existing jobs in Indiana under section 15.5 of this chapter.
As added by P.L.41-1994, SEC.1. Amended by P.L.178-2002, SEC.46; P.L.4-2005, SEC.74; P.L.197-2005, SEC.6.

IC 6-3.1-13-18
Duration of credit; maximum credit with respect to job creation; total maximum with respect to job retention; prohibit computation of credit
Sec. 18. (a) The corporation shall determine the amount and duration of a tax credit awarded under this chapter. The duration of the credit may not exceed ten (10) taxable years. The credit may be stated as a percentage of the incremental income tax withholdings attributable to the applicant's project and may include a fixed dollar limitation. In the case of a credit awarded for a project to create new jobs in Indiana, the credit amount may not exceed the incremental income tax withholdings. However, the credit amount claimed for a taxable year may exceed the taxpayer's state tax liability for the taxable year, in which case the excess may, at the discretion of the corporation, be refunded to the taxpayer.
(b) For state fiscal year 2006 and each state fiscal year thereafter, the aggregate amount of credits awarded under this chapter for projects to retain existing jobs in Indiana may not exceed ten million dollars ($10,000,000) per year. (c) This subsection does not apply to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. A credit under this chapter may not be computed on any amount withheld from an individual or paid to an individual for services provided in Indiana as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
As added by P.L.41-1994, SEC.1. Amended by P.L.178-2002, SEC.47; P.L.4-2005, SEC.75; P.L.197-2005, SEC.7; P.L.137-2006, SEC.5; P.L.171-2011, SEC.6.

IC 6-3.1-13-19
Agreement for tax credit with respect to job creation; requirements
Sec. 19. In the case of a credit awarded for a project to create new jobs in Indiana, the corporation shall enter into an agreement with an applicant that is awarded a credit under this chapter. The agreement must include all of the following:
(1) A detailed description of the project that is the subject of the agreement.
(2) The duration of the tax credit and the first taxable year for which the credit may be claimed.
(3) The credit amount that will be allowed for each taxable year.
(4) A requirement that the taxpayer shall maintain operations at the project location for at least two (2) years following the last taxable year in which the applicant claims the tax credit or carries over an unused part of the tax credit under section 18 of this chapter. A taxpayer is subject to an assessment under section 22 of this chapter for noncompliance with the requirement described in this subdivision.
(5) A specific method for determining the number of new employees employed during a taxable year who are performing jobs not previously performed by an employee.
(6) A requirement that the taxpayer shall annually report to the corporation the number of new employees who are performing jobs not previously performed by an employee, the new income tax revenue withheld in connection with the new employees, and any other information the director needs to perform the director's duties under this chapter.
(7) A requirement that the director is authorized to verify with the appropriate state agencies the amounts reported under subdivision (6), and after doing so shall issue a certificate to the taxpayer stating that the amounts have been verified.
(8) A requirement that the taxpayer shall provide written notification to the director and the corporation not more than thirty (30) days after the taxpayer makes or receives a proposal that would transfer the taxpayer's state tax liability obligations to a successor taxpayer. (9) Any other performance conditions that the corporation determines are appropriate.
As added by P.L.41-1994, SEC.1. Amended by P.L.178-2002, SEC.48; P.L.4-2005, SEC.76; P.L.197-2005, SEC.8.

IC 6-3.1-13-19.5
Agreement for tax credit with respect to job retention; requirements
Sec. 19.5. (a) In the case of a credit awarded for a project to retain existing jobs in Indiana, the corporation shall enter into an agreement with an applicant that is awarded a credit under this chapter. The agreement must include all of the following:
(1) A detailed description of the business that is the subject of the agreement.
(2) The duration of the tax credit and the first taxable year for which the credit may be claimed.
(3) The credit amount that will be allowed for each taxable year.
(4) A requirement that the applicant shall maintain operations at the project location for at least two (2) years following the last taxable year in which the applicant claims the tax credit or carries over an unused part of the tax credit under section 18 of this chapter. An applicant is subject to an assessment under section 22 of this chapter for noncompliance with the requirement described in this subdivision.
(5) A requirement that the applicant shall annually report the following to the corporation:
(A) The number of employees who are employed in Indiana by the applicant.
(B) The compensation (including benefits) paid to the applicant's employees in Indiana.
(C) The amount of the:
(i) facility improvements;
(ii) equipment and machinery upgrades, repairs, or retrofits; or
(iii) other direct business related investments, including training.
(6) A requirement that the applicant shall provide written notification to the director and the corporation not more than thirty (30) days after the applicant makes or receives a proposal that would transfer the applicant's state tax liability obligations to a successor taxpayer.
(7) Any other performance conditions that the corporation determines are appropriate.
(b) An agreement between an applicant and the corporation must be submitted to the budget committee for review and must be approved by the budget agency before an applicant is awarded a credit under this chapter for a project to retain existing jobs in Indiana.
As added by P.L.178-2002, SEC.49. Amended by P.L.4-2005,

SEC.77; P.L.197-2005, SEC.9.

IC 6-3.1-13-20
Claiming credit; submission of required information to department of state revenue
Sec. 20. A taxpayer claiming a credit under this chapter must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue all information that the department determines necessary for the calculation of the credit provided by this chapter and the determination of whether the credit was properly claimed.
As added by P.L.41-1994, SEC.1. Amended by P.L.4-2005, SEC.78.

IC 6-3.1-13-21
Pass through entity; calculation of tax credit; shareholder or partner claiming credit; refundable credits
Sec. 21. (a) If a pass through entity does not have state income tax liability against which the tax credit may be applied, a shareholder or partner of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder or partner is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder or partner of a pass through entity is otherwise entitled under a separate agreement under this chapter. A pass through entity and a shareholder or partner of the pass through entity may not claim more than one (1) credit under the same agreement.
(c) Subsection (d) applies:
(1) only to a pass through entity that is a limited liability company or a limited liability partnership owned wholly or in part by an electric cooperative incorporated under IC 8-1-13; and
(2) if, at the request of the pass through entity, the corporation finds that the amount of the average wage to be paid by the pass through entity will be at least double the average wage paid:
(A) in the county in which the project will be located, in the case of an application submitted before January 1, 2006; or
(B) in the case of an application submitted after December 31, 2005:
(i) to all employees working in the same NAICS industry sector to which the applicant's business belongs in the county in which the applicant's business is located, if there is more than one (1) business in that NAICS industry sector in the county in which the applicant's business is located;
(ii) to all employees working in the same NAICS industry

sector to which the applicant's business belongs in Indiana, if the applicant's business is the only business in that NAICS industry sector in the county in which the applicant's business is located but there is more than one (1) business in that NAICS industry sector in Indiana; or
(iii) to all employees working in the same county as the county in which the applicant's business is located, if there is no other business in Indiana in the same NAICS industry sector to which the applicant's business belongs.
(d) The corporation may determine that:
(1) a credit shall be claimed by the pass through entity described in subsection (c); and
(2) if the credit exceeds the pass through entity's state income tax liability for the taxable year, the excess shall be refunded to the pass through entity.
If the corporation grants a refund directly to a pass through entity under this subsection, the pass through entity shall claim the refund on forms prescribed by the department of state revenue.
As added by P.L.41-1994, SEC.1. Amended by P.L.81-2004, SEC.14; P.L.4-2005, SEC.79; P.L.197-2005, SEC.10.

IC 6-3.1-13-22
Noncompliance with agreement; assessments
Sec. 22. If the department of state revenue or the corporation determines that a taxpayer who has claimed a credit under this chapter is not entitled to the credit because of the taxpayer's noncompliance with the requirements of the tax credit agreement or all of the provisions of this chapter, the department or the corporation shall, after giving the taxpayer an opportunity to explain the noncompliance, impose an assessment on the taxpayer in an amount that may not exceed the sum of any previously allowed credits under this chapter together with interest and penalties required or permitted by law.
As added by P.L.41-1994, SEC.1. Amended by P.L.4-2005, SEC.80.

IC 6-3.1-13-23
Repealed
(Repealed by P.L.222-2007, SEC.2.)

IC 6-3.1-13-24
Biennial evaluation by Indiana economic development corporation
Sec. 24. On a biennial basis, the corporation shall provide for an evaluation of the tax credit program. The evaluation shall include an assessment of the effectiveness of the program in creating new jobs and retaining existing jobs in Indiana and of the revenue impact of the program, and may include a review of the practices and experiences of other states with similar programs. The director shall submit a report on the evaluation to the governor, the president pro tempore of the senate, and the speaker of the house of representatives after June 30 and before November 1 in each odd-numbered year. As added by P.L.41-1994, SEC.1. Amended by P.L.178-2002, SEC.50; P.L.4-2005, SEC.82.

IC 6-3.1-13-25
Rules adoption; fees
Sec. 25. The corporation may adopt rules under IC 4-22-2 necessary to implement this chapter. The rules may provide for recipients of tax credits under this chapter to be charged fees to cover administrative costs of the tax credit program. Fees collected shall be deposited in the economic development for a growing economy fund.
As added by P.L.41-1994, SEC.1. Amended by P.L.4-2005, SEC.83.

IC 6-3.1-13-26
Economic development for a growing economy fund; use; investments; appropriations
Sec. 26. (a) The economic development for a growing economy fund is established to be used exclusively for the purposes of this chapter and IC 6-3.1-26, including paying for the costs of administering this chapter and IC 6-3.1-26. The fund shall be administered by the corporation.
(b) The fund consists of collected fees, appropriations from the general assembly, and gifts and grants to the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for the purposes of this chapter. Expenditures from the fund are subject to appropriation by the general assembly and approval by the budget agency.
As added by P.L.41-1994, SEC.1. Amended by P.L.224-2003, SEC.193; P.L.4-2005, SEC.84.

IC 6-3.1-13-27
Repealed
(Repealed by P.L.113-2010, SEC.168.)



CHAPTER 13.5. CAPITAL INVESTMENT TAX CREDIT

IC 6-3.1-13.5-2
"Pass through entity" defined
Sec. 2. As used in this chapter, "pass through entity" means a:
(1) corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) partnership;
(3) trust;
(4) limited liability company; or
(5) limited liability partnership.
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-3
"Qualified investment" defined
Sec. 3. As used in this chapter, "qualified investment" means the amount of the taxpayer's expenditures for:
(1) the purchase of new manufacturing or production equipment;
(2) the purchase of new computers and related equipment;
(3) costs associated with the modernization of existing manufacturing facilities;
(4) onsite infrastructure improvements;
(5) the construction of new manufacturing facilities;
(6) costs associated with retooling existing machinery and equipment; and
(7) costs associated with the construction of special purpose buildings and foundations for use in the computer, software, biological sciences, or telecommunications industry;
that are certified by the corporation under section 10 of this chapter as being eligible for the credit under this chapter, if the equipment, machinery, facilities improvements, facilities, buildings, or foundations are installed or used for a project having an estimated total cost of at least seventy-five million dollars ($75,000,000) and in a county having a population of more than forty-three thousand (43,000) but less than forty-five thousand (45,000).
As added by P.L.291-2001, SEC.177. Amended by P.L.170-2002, SEC.25; P.L.4-2005, SEC.87.

IC 6-3.1-13.5-4
"State tax liability" defined
Sec. 4. As used in this chapter, "state tax liability" means a

taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.291-2001, SEC.177. Amended by P.L.192-2002(ss), SEC.106.

IC 6-3.1-13.5-5
"Taxpayer" defined
Sec. 5. As used in this chapter, "taxpayer" means a person, corporation, partnership, or other entity that has any state tax liability.
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-6
Entitlement to credit; amount
Sec. 6. (a) Subject to the provisions of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that year.
(b) The amount of the credit to which a taxpayer is entitled is the qualified investment made by the taxpayer during the taxable year multiplied by fourteen percent (14%).
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-7
Qualifications for credit
Sec. 7. A taxpayer may claim the credit under this chapter only if:
(1) the average wage paid by the taxpayer to its Indiana employees within the county in which the qualifying investment is made exceeds the average wage paid in that county; or
(2) the taxpayer certifies to the corporation and provides proof as determined by the corporation that, as a result of the qualifying investment, the average wage paid by the taxpayer to its Indiana employees within the county in which the qualifying investment is made will exceed the average wage paid in that county.
As added by P.L.291-2001, SEC.177. Amended by P.L.4-2005, SEC.88.

IC 6-3.1-13.5-8
Credit for shareholder or partner of pass through entity
Sec. 8. (a) If a pass through entity does not have state income tax liability against which the tax credit provided by this chapter may be applied, a shareholder or partner of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by (2) the percentage of the pass through entity's distributive income to which the shareholder or partner is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder or partner of a pass through entity is otherwise entitled under this chapter.
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-9
Division of credit; carryover of excess credit
Sec. 9. (a) The total value of a tax credit under this chapter shall be divided equally over seven (7) years, beginning with the year in which the credit is granted. If the amount of credit provided under this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to not more than three (3) subsequent taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-10
Requests for determinations; notice of intent to claim credit
Sec. 10. (a) To be entitled to a credit under this chapter, a taxpayer must request the corporation to determine whether an expenditure is a qualified investment.
(b) To make a request under subsection (a), a taxpayer must file with the corporation a notice of intent to claim the credit under this chapter. A taxpayer must file the notice with the corporation not later than February 15 of the calendar year following the calendar year in which the expenditure is made.
(c) After receiving a notice of intent to claim the credit, the corporation shall review the notice and determine whether the expenditure is a qualified investment and whether the taxpayer is entitled to claim the credit. The corporation shall, before April 1 of the calendar year in which the notice is received, send to the taxpayer and to the department of state revenue a letter:
(1) certifying that the taxpayer is entitled to claim the credit under this chapter for the expenditure; or
(2) stating the reason why the taxpayer is not entitled to claim the credit.
As added by P.L.291-2001, SEC.177. Amended by P.L.4-2005, SEC.89.

IC 6-3.1-13.5-11
Claim for credit on tax return
Sec. 11. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue.

A taxpayer claiming a credit under this chapter shall submit to the department of state revenue a copy of the certification letter provided under section 10 of this chapter. The taxpayer shall submit to the department of state revenue all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an expenditure was for a qualified investment.
As added by P.L.291-2001, SEC.177. Amended by P.L.1-2002, SEC.30.

IC 6-3.1-13.5-12
Installation or completion of capital improvement required; repayment of tax liability and interest
Sec. 12. (a) If a taxpayer receives a credit under this chapter, the equipment, machinery, facilities improvements, facilities, buildings, or foundations for which the credit was granted must be fully installed or completed not more than five (5) years after the corporation issues a letter under section 10 of this chapter certifying that the taxpayer is entitled to claim the credit.
(b) If a taxpayer receives a credit under this chapter and does not make the qualified investment (or a part of the qualified investment) for which the credit was granted within the time required by subsection (a), the corporation may require the taxpayer to repay the following:
(1) The additional amount of state tax liability that would have been paid by the taxpayer if the credit had not been granted for the qualified investment (or part of the qualified investment) that was not made by the taxpayer within the time required by subsection (a).
(2) Interest at a rate established under IC 6-8.1-10-1(c) on the additional amount of state tax liability referred to in subdivision (1).
As added by P.L.291-2001, SEC.177. Amended by P.L.4-2005, SEC.90.

IC 6-3.1-13.5-13
Adoption of rules
Sec. 13. The department and the department of state revenue shall adopt rules to carry out this chapter.
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-14
Capital investment tax credit
Sec. 14. (a) A tax credit may not be awarded under this chapter for a capital investment made after December 31, 2016. However, this subsection may not be construed to prevent a taxpayer from carrying over to a taxable year beginning after December 31, 2016, an unused tax credit attributable to a taxable year beginning before January 1, 2017.
(b) This chapter expires January 1, 2020. As added by P.L.133-2012, SEC.53.



CHAPTER 14. MATERNITY HOME TAX CREDIT

IC 6-3.1-14-2
Entitlement to credit; amount
Sec. 2. Each taxable year a person that owns and operates a registered maternity home located in Indiana under IC 16-26-1 and provides a temporary residence to at least one (1) pregnant woman for at least sixty (60) consecutive days during the pregnancy is entitled to a maternity home tax credit. The amount of the credit for a taxable year equals the lesser of the following:
(1) An amount equal to the sum of two hundred dollars ($200) for each pregnant woman who resided in the maternity home during the taxable year multiplied by a fraction equal to:
(A) the number of days that each pregnant woman resided in the maternity home during the taxable year; divided by
(B) thirty (30);
minus the amounts collected or owed from each pregnant woman.
(2) Three thousand dollars ($3,000).
As added by P.L.117-1990, SEC.2. Amended by P.L.2-1993, SEC.57.

IC 6-3.1-14-3
Utilization of tax credit
Sec. 3. With the exception of a husband and wife, if there is more than one (1) taxpayer that owns and operates a registered maternity home, then each taxpayer may utilize the credit in proportion to the taxpayer's ownership interest in the registered maternity home. In the case of a husband and wife who own and operate a registered maternity home jointly and who file separate tax returns, they may take the credit in equal shares or one (1) of them may utilize the whole credit.
As added by P.L.117-1990, SEC.2.

IC 6-3.1-14-4
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)

IC 6-3.1-14-5
Carryover of tax credit; no carryback or refund of unused credit
Sec. 5. (a) If the amount determined under section 2 of this chapter for a taxpayer in a taxable year exceeds the taxpayer's state

tax liability (IC 6-3-1 through IC 6-3-7) for that taxable year, the taxpayer may carry the excess over to the following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of an unused credit.
As added by P.L.117-1990, SEC.2.

IC 6-3.1-14-6
Adoption of rules for determining eligibility and compliance
Sec. 6. Notwithstanding IC 6-8.1-3-3, the board shall adopt rules for determining eligibility and compliance of maternity home operators that apply for maternity home tax credits.
As added by P.L.117-1990, SEC.2.

IC 6-3.1-14-7
Procedures to obtain tax credit
Sec. 7. To obtain a maternity home tax credit provided by this chapter, a taxpayer must:
(1) file an application with the board on a form prescribed by the board;
(2) claim the credit in the manner prescribed by the department of state revenue; and
(3) file with the department a copy of the application completed and approved by the board stating the credit allowed.
As added by P.L.117-1990, SEC.2.

IC 6-3.1-14-8
Maximum annual tax credit
Sec. 8. The amount of tax credits allowed under this chapter may not exceed five hundred thousand dollars ($500,000) in a state fiscal year.
As added by P.L.117-1990, SEC.2.

IC 6-3.1-14-9
No tax credits awarded after 2011; carryforward of unused credits
Sec. 9. (a) A tax credit may not be awarded under this chapter for the providing, after December 31, 2011, of a temporary residence.
(b) Any tax credit previously awarded but not claimed may not be carried over to a taxable year beginning during the period January 1, 2012, through December 31, 2013, and must be carried forward to a taxable year that begins after December 31, 2013, and before January 1, 2016.
As added by P.L.172-2011, SEC.62.

IC 6-3.1-14-10
Expiration of chapter
Sec. 10. This chapter expires January 1, 2020.
As added by P.L.172-2011, SEC.63.



CHAPTER 15. TAX CREDIT FOR COMPUTER EQUIPMENT DONATIONS

IC 6-3.1-15-2
"Qualified computer equipment"
Sec. 2. As used in this chapter, "qualified computer equipment" means computer equipment, including hardware and software, specified by the state board under section 11 of this chapter.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-3
"Service center"
Sec. 3. As used in this chapter, "service center" means an educational service center established under IC 20-20-1.
As added by P.L.43-1992, SEC.11. Amended by P.L.1-2005, SEC.96.

IC 6-3.1-15-4
"State board"
Sec. 4. As used in this chapter, "state board" refers to the Indiana state board of education.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-5
"State tax liability"
Sec. 5. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-5.5 (the financial institutions tax); and
(3) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.43-1992, SEC.11. Amended by P.L.70-1993, SEC.7; P.L.192-2002(ss), SEC.107.

IC 6-3.1-15-6
"Taxpayer"
Sec. 6. As used in this chapter, "taxpayer" means any person, corporation, limited liability company, partnership, or entity that has

any state tax liability.
As added by P.L.43-1992, SEC.11. Amended by P.L.8-1993, SEC.90.

IC 6-3.1-15-7
Taxpayers entitled to credit
Sec. 7. A taxpayer that has donated during the taxable year qualified computer equipment to a service center is entitled to a tax credit as provided in section 8 of this chapter.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-8
Amount of credit
Sec. 8. The department shall grant a tax credit of one hundred dollars ($100) against the state tax liability of a taxpayer who qualifies for the tax credit under this chapter for each unit of qualified computer equipment that is donated under section 7 of this chapter.
As added by P.L.43-1992, SEC.11. Amended by P.L.62-1997, SEC.2.

IC 6-3.1-15-9
Applications for credit
Sec. 9. A taxpayer that desires to claim a tax credit under this chapter shall file with the department, in the form that the department prescribes, a tax credit application that includes a certification from:
(1) the applicant stating that the applicant is a taxpayer; and
(2) a service center, that is issued under section 11 of this chapter, stating that the applicant donated qualified computer equipment in accordance with this chapter.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-10
Minimum standards for equipment; certification
Sec. 10. The state board shall establish minimum standards for qualified computer equipment. Upon receipt of computer equipment, a service center shall promptly inspect the equipment. If the computer equipment meets the minimum standards established by the state board, the service center shall accept the computer equipment as qualified computer equipment and shall, subject to section 11(b) of this chapter, promptly send a certification to the computer equipment owner for the tax credit available under this chapter.
As added by P.L.43-1992, SEC.11. Amended by P.L.1-2005, SEC.97; P.L.133-2012, SEC.55.

IC 6-3.1-15-11
Remittance of tax credits; defective equipment
Sec. 11. (a) Before September 1 of each year, the department shall send to the state board a statement of the aggregate tax credits approved by the department for the preceding state fiscal year, listing the amount of credits approved from each service center. Within thirty (30) days following receipt of the department's notice, the state

board shall direct each service center to remit to the department the entire amount of credits specified in the department's notice and attributable to the service center. Each service center shall remit the payment required under this section to the department within thirty (30) days after receipt of the state board notice.
(b) If a service center determines within thirty (30) days of receipt of a unit of computer equipment that the equipment is defective or otherwise fails to meet the minimum standards for qualified computer equipment, the service center may refuse to issue a tax credit certification under section 10 of this chapter. If the service center elects not to issue a tax credit certification for a particular unit of computer equipment, the service center shall promptly notify the donor of the equipment and allow the donor thirty (30) days to retrieve the equipment. Upon the expiration of the thirty (30) day period, the service center may retain the equipment for any purpose.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-12
Sale of equipment
Sec. 12. (a) A service center may sell qualified computer equipment received by taxpayers under this chapter only to the following:
(1) Public or private elementary or secondary schools.
(2) The parent or guardian of a student enrolled in grade 1 through 12 that is a participant in a buddy system project or enrolled in a school's computer education program.
(b) A service center may sell qualified computer equipment under this chapter to schools, parents, or guardians located outside the service center's normal service area, but not outside Indiana.
(c) Before a public or private elementary school may purchase qualified computer equipment from a service center, the school must submit a statement to the service center detailing the following:
(1) The school's computer education program or planned computer education program.
(2) The school's planned use of the qualified computer equipment, including the goals of the plan, the implementation of the plan, and the number of students that will be served with the qualified computer equipment.
(d) A school that purchases qualified computer equipment from a service center may sell the qualified computer equipment to a parent or guardian of a child who is enrolled in the school's computer education program, including a buddy system project.
(e) Before a parent or guardian of a student may purchase qualified computer equipment from a service center, the parent or guardian must present proof, in the form approved by the service center, that:
(1) the child of the parent or guardian is a participant in a buddy system project or enrolled in a school's computer education program; and
(2) the qualified computer equipment will be used by the child

for an educational purpose.
As added by P.L.43-1992, SEC.11. Amended by P.L.62-1997, SEC.3.

IC 6-3.1-15-13
Price for resale of equipment
Sec. 13. A service center shall establish a price for the resale of qualified computer equipment that equals:
(1) the amount of the service center's payment to the department under section 11 of this chapter in the preceding year and as anticipated for the current year; and
(2) the service center's actual operating expenses in purchasing, inspecting, testing, refurbishing, and reselling qualified computer equipment under this chapter, including a reasonable allowance for operating overhead.
As added by P.L.43-1992, SEC.11. Amended by P.L.1-1993, SEC.40; P.L.62-1997, SEC.4.

IC 6-3.1-15-14
Projections of anticipated demand for equipment; refusal to issue credit
Sec. 14. (a) Each service center shall develop a two (2) year projection of the anticipated demand for the purchase of qualified computer equipment. Each service center shall submit the service center's projection to the state board by January 10 of each calendar year.
(b) A service center may refuse to issue tax credit certification under section 10 of this chapter when the demand for qualified computer equipment, determined under subsection (a), is equal to or less than the anticipated supply of qualified computer equipment.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-15
Notification of schools
Sec. 15. Before July 1 of each year, the state department of education shall notify each school that complies with the minimum instructional days required by IC 20-30-2-3 for the preceding school year that the program created by this chapter exists, including how the school may participate in the program.
As added by P.L.43-1992, SEC.11. Amended by P.L.1-2005, SEC.98.

IC 6-3.1-15-16
Rules
Sec. 16. The state board shall adopt rules under IC 4-22-2 to implement this chapter, including rules that:
(1) assure equitable allocation and nondiscrimination in the distribution of qualified computer equipment to authorized purchasers under section 12(a) of this chapter;
(2) require inter-regional cooperation among the service centers in complying with this chapter; and
(3) provide for annual audits of the service centers by the state

board to determine compliance with this chapter.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-17
Annual reports
Sec. 17. The state board shall perform an annual review of the program implemented by this chapter and before September 1 of each year file an annual report with the budget committee for review by the budget committee and approval of the budget agency. The report must include the following:
(1) A listing of the schools that participated in the program including the school's location, whether the school is a private or public school, whether the school participates in a buddy system project, and a description of the demographics of the students of each school.
(2) The board's opinion regarding the success of the program.
(3) The amount of tax credits granted to donors.
As added by P.L.43-1992, SEC.11. Amended by P.L.62-1997, SEC.5.



CHAPTER 16. HISTORIC REHABILITATION CREDIT

IC 6-3.1-16-2
"Division"
Sec. 2. As used in this chapter, "division" means the division of historic preservation and archaeology of the department of natural resources.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-2.7
"Pass through entity"
Sec. 2.7. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.57-1996, SEC.4.

IC 6-3.1-16-3
"Preservation"
Sec. 3. (a) As used in this chapter, "preservation" means the application of measures to sustain the form, integrity, and material of:
(1) a building or structure; or
(2) the form and vegetative cover of property.
(b) The term includes stabilization work and the maintenance of historic building materials.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-4
"Qualified expenditures"
Sec. 4. (a) As used in this chapter, "qualified expenditures" means expenditures for preservation or rehabilitation that are chargeable to a capital account.
(b) The term does not include costs that are incurred to do the following:
(1) Acquire a property or an interest in a property.
(2) Pay taxes due on a property.
(3) Enlarge an existing structure.
(4) Pay realtor's fees associated with a structure or property. (5) Pay paving and landscaping costs.
(6) Pay sales and marketing costs.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-5
"Rehabilitation"
Sec. 5. As used in this chapter, "rehabilitation" means the process of returning a property to a state of utility through repair or alteration that makes possible an efficient contemporary use while preserving the parts or features of the property that are significant to the historical, architectural, or archeological values of the property.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-6
"State tax liability"
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax), as computed after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.77-1993, SEC.1. Amended by P.L.192-2002(ss), SEC.108.

IC 6-3.1-16-6.1
"Taxpayer"
Sec. 6.1. As used in this chapter, "taxpayer" means an individual, a corporation, an S corporation, a partnership, a limited liability company, a limited liability partnership, a nonprofit organization, or a joint venture.
As added by P.L.54-1997, SEC.2.

IC 6-3.1-16-7
Credit; amount; married couple filing separate returns
Sec. 7. (a) Subject to section 14 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability in the taxable year in which the taxpayer completes the preservation or rehabilitation of historic property and obtains the certifications required under section 8 of this chapter.
(b) The amount of the credit is equal to twenty percent (20%) of the qualified expenditures that:
(1) the taxpayer makes for the preservation or rehabilitation of historic property; and
(2) are approved by the division.
(c) In the case of a husband and wife who:
(1) own and rehabilitate a historic property jointly; and
(2) file separate tax returns;
the husband and wife may take the credit in equal shares or one (1) spouse may take the whole credit.
As added by P.L.77-1993, SEC.1.
IC 6-3.1-16-7.5
Credit; pass through entity
Sec. 7.5. (a) If a pass through entity is entitled to a credit under section 7 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same qualified expenditure.
As added by P.L.57-1996, SEC.5. Amended by P.L.54-1997, SEC.3.

IC 6-3.1-16-8
Qualifying conditions
Sec. 8. A taxpayer qualifies for a credit under section 7 of this chapter if all of the following conditions are met:
(1) The historic property is:
(A) located in Indiana;
(B) at least fifty (50) years old; and
(C) except as provided in section 7(c) of this chapter, owned by the taxpayer.
(2) The division certifies that the historic property is listed in the register of Indiana historic sites and historic structures.
(3) The division certifies that the taxpayer submitted a proposed preservation or rehabilitation plan to the division that complies with the standards of the division.
(4) The division certifies that the preservation or rehabilitation work that is the subject of the credit substantially complies with the proposed plan referred to in subdivision (3).
(5) The preservation or rehabilitation work is completed in not more than:
(A) two (2) years; or
(B) five (5) years if the preservation or rehabilitation plan indicates that the preservation or rehabilitation is initially planned for completion in phases.
The time in which work must be completed begins when the physical work of construction or destruction in preparation for construction begins.
(6) The historic property is:
(A) actively used in a trade or business;
(B) held for the production of income; or
(C) held for the rental or other use in the ordinary course of the taxpayer's trade or business.
(7) The qualified expenditures for preservation or rehabilitation

of the historic property exceed ten thousand dollars ($10,000).
As added by P.L.77-1993, SEC.1. Amended by P.L.54-1997, SEC.4.

IC 6-3.1-16-9
Certifications; conditions; appeal
Sec. 9. (a) The division shall provide the certifications referred to in section 8(3) and 8(4) of this chapter if a taxpayer's proposed preservation or rehabilitation plan complies with the standards of the division and the taxpayer's preservation or rehabilitation work complies with the plan.
(b) The taxpayer may appeal a decision by the division under this chapter to the review board.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-10
Claim procedure
Sec. 10. To obtain a credit under this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certifications by the division required under section 8 of this chapter and all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-11
Adjusted basis reduction
Sec. 11. For purposes of IC 6-3, the adjusted basis of:
(1) the structure, if the historic property is a structure; or
(2) the entire property, if the historic property is not a structure;
shall be reduced by the amount of a credit granted under this chapter.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-12
Recapture
Sec. 12. (a) A credit claimed under this chapter shall be recaptured from the taxpayer if:
(1) the property is transferred less than five (5) years after completion of the certified preservation or rehabilitation work; or
(2) less than five (5) years after completion of the certified preservation or rehabilitation, additional modifications to the property are undertaken that do not meet the standards of the division.
(b) If the recapture of a credit is required under this section, an amount equal to the credit recaptured shall be added to the tax liability of the taxpayer for the taxable year during which the credit is recaptured.
As added by P.L.77-1993, SEC.1.
IC 6-3.1-16-13
Carryover; unused credit
Sec. 13. (a) If the credit provided by this chapter exceeds a taxpayer's state tax liability for the taxable year for which the credit is first claimed, the excess may be carried over to succeeding taxable years and used as a credit against the tax otherwise due and payable by the taxpayer under IC 6-3 during those taxable years. Each time that the credit is carried over to a succeeding taxable year, the credit is to be reduced by the amount that was used as a credit during the immediately preceding taxable year. The credit provided by this chapter may be carried forward and applied to succeeding taxable years for fifteen (15) taxable years following the unused credit year.
(b) A credit earned by a taxpayer in a particular taxable year shall be applied against the taxpayer's tax liability for that taxable year before any credit carryover is applied against that liability under subsection (a).
(c) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.77-1993, SEC.1. Amended by P.L.192-2002(ss), SEC.109.

IC 6-3.1-16-14
Annual limit
Sec. 14. The amount of tax credits allowed under this chapter may not exceed:
(1) seven hundred fifty thousand dollars ($750,000) in the state fiscal year beginning July 1, 1997, and the state fiscal year beginning July 1, 1998; and
(2) four hundred fifty thousand dollars ($450,000) in a state fiscal year that begins July 1, 1999, or thereafter.
As added by P.L.77-1993, SEC.1. Amended by P.L.54-1997, SEC.5.

IC 6-3.1-16-15
Rules
Sec. 15. The following may adopt rules under IC 4-22-2 to carry out this chapter:
(1) The department of state revenue.
(2) The division.
As added by P.L.77-1993, SEC.1.



CHAPTER 17. INDIANA RIVERBOAT BUILDING CREDIT

IC 6-3.1-17-2
"Riverboat" defined
Sec. 2. As used in this chapter, "riverboat" has the meaning set forth in IC 4-33-2-17.
As added by P.L.19-1994, SEC.10.

IC 6-3.1-17-3
"State tax liability" defined
Sec. 3. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax);
(3) IC 6-5.5 (the financial institutions tax); and
(4) IC 6-2.5 (the state gross retail and use tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.19-1994, SEC.10. Amended by P.L.192-2002(ss), SEC.110.

IC 6-3.1-17-4
"Taxpayer" defined
Sec. 4. As used in this chapter, "taxpayer" means an individual or entity that has any state tax liability.
As added by P.L.19-1994, SEC.10.

IC 6-3.1-17-5
Entitlement to and amount of credit
Sec. 5. (a) A taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that taxable year.
(b) The amount of the credit to which a taxpayer is entitled is equal to fifteen percent (15%) multiplied by the qualified investment made by the taxpayer during the taxable year.
As added by P.L.19-1994, SEC.10.

IC 6-3.1-17-6
Carryover of credit
Sec. 6. (a) If the amount determined under section 5(b) of this

chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.19-1994, SEC.10.

IC 6-3.1-17-7
Determination of qualified investment
Sec. 7. (a) To be entitled to a credit under this chapter, a taxpayer must request the Indiana economic development corporation to determine whether costs incurred to build or refurbish a riverboat are qualified investments.
(b) The request under subsection (a) must be made before the costs are incurred.
(c) The Indiana economic development corporation shall find that costs are a qualified investment to the extent that the costs result:
(1) from work performed in Indiana to build or refurbish a riverboat; and
(2) in taxable income to any other Indiana taxpayer;
as determined under the standards adopted by the Indiana economic development corporation.
As added by P.L.19-1994, SEC.10. Amended by P.L.4-2005, SEC.92.

IC 6-3.1-17-8
Claim for credit
Sec. 8. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department the certification of credit by the Indiana economic development corporation, proof of payment of the certified qualified investment, and all information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an investment cost is a qualified investment cost.
As added by P.L.19-1994, SEC.10. Amended by P.L.4-2005, SEC.93.

IC 6-3.1-17-9
Aggregate monetary limitation on credits
Sec. 9. (a) The amount of tax credits allowed under this chapter may not exceed one million dollars ($1,000,000) in a state fiscal year.
(b) The department shall record the time of filing of each application for allowance of a credit under section 8 of this chapter and shall approve the applications, if they otherwise qualify for a tax credit under this chapter, in the chronological order in which the applications are filed in the state fiscal year. (c) When the total credits approved under this section equal the maximum amount allowable in a state fiscal year, no application thereafter filed for that same fiscal year shall be approved. However, if an applicant for whom a credit has been approved fails to file the statement of proof of payment required under section 8 of this chapter, an amount equal to the credit previously allowed or set aside for the applicant may be allowed to any subsequent applicant in the year. In addition, the department may, if the applicant so requests, approve a credit application, in whole or in part, with respect to the next succeeding state fiscal year.
As added by P.L.19-1994, SEC.10.



CHAPTER 18. INDIVIDUAL DEVELOPMENT ACCOUNT TAX CREDIT

IC 6-3.1-18-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to an individual development account fund established by a community development corporation under IC 4-4-28-13.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-3
"Individual development account" defined
Sec. 3. As used in this chapter, "individual development account" has the meaning set forth in IC 4-4-28-5.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-4
"Pass through entity" defined
Sec. 4. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-5
"State tax liability" defined
Sec. 5. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax); and
(2) IC 6-5.5 (the financial institutions tax);
as computed after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.15-1997, SEC.2. Amended by P.L.192-2002(ss), SEC.111.

IC 6-3.1-18-6
Credit; amount; calculation; application
Sec. 6. (a) Subject to the limitations provided in subsection (b) and sections 7, 8, 9, 10, and 11 of this chapter, the department shall grant a tax credit against any state tax liability due equal to fifty

percent (50%) of the amount contributed by a person or an individual to a fund if the contribution is not less than one hundred dollars ($100) and not more than fifty thousand dollars ($50,000).
(b) The credit provided by this chapter shall only be applied against any state tax liability owed by the taxpayer after the application of any credits that under IC 6-3.1-1-2 must be applied before the credit provided by this chapter.
As added by P.L.15-1997, SEC.2. Amended by P.L.4-1999, SEC.4; P.L.192-2002(ss), SEC.112.

IC 6-3.1-18-7
Application of tax credit to pass through entities; calculation
Sec. 7. If a pass through entity is entitled to a credit under section 6 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-8
Credit supplement; other credits
Sec. 8. The credit provided under section 7 of this chapter is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under IC 6-3, this article, or IC 6-5.5. However, a pass through entity and a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same qualified expenditure.
As added by P.L.15-1997, SEC.2. Amended by P.L.1-2003, SEC.38; P.L.269-2003, SEC.10.

IC 6-3.1-18-9
Application for tax credit; proof of payment
Sec. 9. (a) A person that or an individual who desires to claim a tax credit as provided in this chapter shall file with the department, in the form approved by the department, an application stating the amount of the contribution that the person or individual proposes to make that would qualify for a tax credit and the amount sought to be claimed as a credit.
(b) The department shall promptly notify an applicant whether, or the extent to which, the tax credit is allowable in the state fiscal year in which the application is filed, as provided in section 6 of this chapter. If the credit is allowable in that state fiscal year, the applicant shall within thirty (30) days after receipt of the notice file with the department a statement, in the form and accompanied by the proof of payment as the department may prescribe, setting forth that the amount to be claimed as a credit under this chapter has been paid to a fund as provided in section 6 of this chapter. (c) The department may disallow any credit claimed under this chapter for which the statement or proof of payment is not filed within the thirty (30) day period.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-10
Amount of tax credits allowed
Sec. 10. (a) The amount of tax credits allowed under this chapter may not exceed two hundred thousand dollars ($200,000) in any state fiscal year.
(b) The department shall:
(1) record the time of filing of each application for allowance of a credit required under section 9 of this chapter; and
(2) approve the applications, if they otherwise qualify for a tax credit under this chapter, in the chronological order in which the applications are filed in the state fiscal year.
(c) When the total credits approved under this section equal the maximum amount allowable in any state fiscal year, an application filed after that time for the same fiscal year may not be approved. However, if an applicant for whom a credit has been approved fails to file the statement of proof of payment required under section 9 of this chapter, an amount equal to the credit previously allowed or set aside for the applicant may be allowed to any subsequent applicant in the year. In addition, the department may, if the applicant so requests, approve a credit application, in whole or in part, with respect to the next succeeding state fiscal year.
As added by P.L.15-1997, SEC.2. Amended by P.L.289-2001, SEC.14.

IC 6-3.1-18-11
Tax credit available only in year paid
Sec. 11. A tax credit shall be allowable under this chapter only for the taxable year of the taxpayer in which the contribution qualifying for the credit is paid.
As added by P.L.15-1997, SEC.2.



CHAPTER 19. COMMUNITY REVITALIZATION ENHANCEMENT DISTRICT TAX CREDIT

IC 6-3.1-19-1.5
"Pass through entity"
Sec. 1.5. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.224-2003, SEC.194.

IC 6-3.1-19-2
"Qualified investment"
Sec. 2. As used in this chapter, "qualified investment" means the amount of a taxpayer's expenditures that is:
(1) for redevelopment or rehabilitation of property located within a community revitalization enhancement district designated under IC 36-7-13;
(2) made under a plan adopted by an advisory commission on industrial development under IC 36-7-13; and
(3) approved by the Indiana economic development corporation before the expenditure is made.
As added by P.L.125-1998, SEC.3. Amended by P.L.4-2005, SEC.94.

IC 6-3.1-19-2.5
"Taxpayer"
Sec. 2.5. As used in this chapter, "taxpayer" means an individual or entity that has any state and local tax liability.
As added by P.L.224-2003, SEC.195.

IC 6-3.1-19-3 Entitlement to credit; amount; assignment
Sec. 3. (a) Except as provided in section 5 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state and local tax liability for a taxable year if the taxpayer makes a qualified investment in that year.
(b) The amount of the credit to which a taxpayer is entitled is the qualified investment made by the taxpayer during the taxable year multiplied by twenty-five percent (25%).
(c) A taxpayer may assign any part of the credit to which the taxpayer is entitled under this chapter to a lessee of property redeveloped or rehabilitated under section 2 of this chapter. A credit that is assigned under this subsection remains subject to this chapter.
(d) An assignment under subsection (c) must be in writing and both the taxpayer and the lessee must report the assignment on their state tax return for the year in which the assignment is made, in the manner prescribed by the department. The taxpayer may not receive value in connection with the assignment under subsection (c) that exceeds the value of the part of the credit assigned.
(e) If a pass through entity is entitled to a credit under this chapter but does not have state and local tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
The credit provided under this subsection is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and an individual who is a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same investment.
(f) A taxpayer that is otherwise entitled to a credit under this chapter for a taxable year may claim the credit regardless of whether any income tax incremental amount or gross retail incremental amount has been:
(1) deposited in the incremental tax financing fund established for the community revitalization enhancement district; or
(2) allocated to the district.
As added by P.L.125-1998, SEC.3. Amended by P.L.224-2003, SEC.196; P.L.81-2004, SEC.29 and P.L.90-2004, SEC.1; P.L.113-2010, SEC.59; P.L.172-2011, SEC.64.

IC 6-3.1-19-4
Credit carryover; carryback or refund unavailable
Sec. 4. If the amount of the credit determined under section 3 of this chapter for a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the immediately following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the

carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year. A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.125-1998, SEC.3.

IC 6-3.1-19-5
Ineligibility for credit to extent of reduction or cessation of operations in Indiana; eligibility determinations; criteria; appeals
Sec. 5. (a) A taxpayer is not entitled to claim the credit provided by this chapter to the extent that the taxpayer substantially reduces or ceases its operations in Indiana in order to relocate them within the district. Determinations under this section shall be made by the department. The department shall adopt a proposed order concerning a taxpayer's eligibility for the credit based on subsection (b) and the following criteria:
(1) A site-specific economic activity, including sales, leasing, service, manufacturing, production, storage of inventory, or any activity involving permanent full-time or part-time employees, shall be considered a business operation.
(2) With respect to an operation located outside the district (referred to in this section as a "nondistrict operation"), any of the following that occurs during the twelve (12) months before the completion of the physical relocation of all or part of the activity described in subdivision (1) from the nondistrict operation to the district as compared with the twelve (12) months before that twelve (12) months shall be considered a substantial reduction:
(A) A reduction in the average number of full-time or part-time employees of the lesser of one hundred (100) employees or twenty-five percent (25%) of all employees.
(B) A twenty-five percent (25%) reduction in the average number of goods manufactured or produced.
(C) A twenty-five percent (25%) reduction in the average value of services provided.
(D) A ten percent (10%) reduction in the average value of stored inventory.
(E) A twenty-five percent (25%) reduction in the average amount of gross income.
(b) Notwithstanding subsection (a), a taxpayer that would otherwise be disqualified under subsection (a) is eligible for the credit provided by this chapter if the taxpayer meets at least one (1) of the following conditions:
(1) The taxpayer relocates all or part of its nondistrict operation for any of the following reasons:
(A) The lease on property necessary for the nondistrict operation has been involuntarily lost through no fault of the taxpayer.
(B) The space available at the location of the nondistrict operation cannot accommodate planned expansion needed by the taxpayer. (C) The building for the nondistrict operation has been certified as uninhabitable by a state or local building authority.
(D) The building for the nondistrict operation has been totally destroyed through no fault of the taxpayer.
(E) The renovation and construction costs at the location of the nondistrict operation are more than one and one-half (1 1/2) times the costs of purchase, renovation, and construction of a facility in the district, as certified by three (3) independent estimates.
(F) The taxpayer had existing operations in the district and the nondistrict operations relocated to the district are an expansion of the taxpayer's operations in the district.
A taxpayer is eligible for benefits and incentives under clause (C) or (D) only if renovation and construction costs at the location of the nondistrict operation are more than one and one-half (1 1/2) times the cost of purchase, renovation, and construction of a facility in the district. These costs must be certified by three (3) independent estimates.
(2) The taxpayer has not terminated or reduced the pension or health insurance obligations payable to employees or former employees of the nondistrict operation without the consent of the employees.
(c) The department shall cause to be delivered to the taxpayer and to any person who testified before the department in favor of disqualification of the taxpayer a copy of the department's proposed order. The taxpayer and these persons shall be considered parties for purposes of this section.
(d) A party who wishes to appeal the proposed order of the department shall, within ten (10) days after the party's receipt of the proposed order, file written objections with the department. The department shall immediately forward copies of the objections to the director of the budget agency and the board of the Indiana economic development corporation. A hearing panel composed of the commissioner of the department or the commissioner's designee, the director of the budget agency or the director's designee, and the president of the Indiana economic development corporation or the president's designee shall set the objections for oral argument and give notice to the parties. A party at its own expense may cause to be filed with the hearing panel a transcript of the oral testimony or any other part of the record of the proceedings. The oral argument shall be on the record filed with the hearing panel. The hearing panel may hear additional evidence or remand the action to the department with instructions appropriate to the expeditious and proper disposition of the action. The hearing panel may adopt the proposed order of the department, may amend or modify the proposed order, or may make such order or determination as is proper on the record. The affirmative votes of at least two (2) members of the hearing panel are required for the hearing panel to take action on any measure. The taxpayer may appeal the decision of the hearing panel to the tax court

in the same manner that a final determination of the department may be appealed under IC 33-26.
(e) If no objections are filed, the department may adopt the proposed order without oral argument.
(f) A determination that a taxpayer is not entitled to the credit provided by this chapter as a result of a substantial reduction or cessation of operations applies to credits that would otherwise arise in the taxable year in which the substantial reduction or cessation occurs and in all subsequent years.
As added by P.L.125-1998, SEC.3. Amended by P.L.81-2004, SEC.30 and P.L.90-2004, SEC.2; P.L.4-2005, SEC.95.

IC 6-3.1-19-5.5
Repealed
(Repealed by P.L.172-2011, SEC.162.)

IC 6-3.1-19-6
Method of claiming credit; submission of information
Sec. 6. To receive the credit provided by this section, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue all information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an expenditure was for a qualified investment.
As added by P.L.125-1998, SEC.3.



CHAPTER 20. INCOME TAX CREDIT FOR PROPERTY TAXES PAID ON HOMESTEADS

IC 6-3.1-20-2
"Homestead" defined
Sec. 2. As used in this chapter, "homestead" has the meaning set forth in IC 6-1.1-12-37.
As added by P.L.151-2001, SEC.5. Amended by P.L.1-2009, SEC.51.

IC 6-3.1-20-3
"State income tax liability" defined
Sec. 3. As used in this chapter, "state income tax liability" means an individual's adjusted gross income tax liability under IC 6-3.
As added by P.L.151-2001, SEC.5.

IC 6-3.1-20-4
Entitlement to credit
Sec. 4. (a) Except as provided in subsection (b), an individual is entitled to a credit under this chapter if:
(1) the individual's earned income for the taxable year is less than eighteen thousand six hundred ($18,600); and
(2) the individual pays property taxes in the taxable year on a homestead that:
(A) the individual:
(i) owns; or
(ii) is buying under a contract that requires the individual to pay property taxes on the homestead, if the contract or a memorandum of the contract is recorded in the county recorder's office; and
(B) is located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) An individual is not entitled to a credit under this chapter for a taxable year for property taxes paid on the individual's homestead if the individual claims the deduction under IC 6-3-1-3.5(a)(15) for the homestead for that same taxable year.
As added by P.L.151-2001, SEC.5. Amended by P.L.6-2012, SEC.53.
IC 6-3.1-20-5
Amount of credit
Sec. 5. (a) Each year, an individual described in section 4 of this chapter is entitled to a refundable credit against the individual's state income tax liability in the amount determined under this section.
(b) In the case of an individual with earned income of less than eighteen thousand dollars ($18,000) for the taxable year, the amount of the credit is equal to the lesser of:
(1) three hundred dollars ($300); or
(2) the amount of property taxes described in section 4(a)(2) of this chapter paid by the individual in the taxable year.
(c) In the case of an individual with earned income that is at least eighteen thousand dollars ($18,000) but less than eighteen thousand six hundred dollars ($18,600) for the taxable year, the amount of the credit is equal to the lesser of the following:
(1) An amount determined under the following STEPS:
STEP ONE: Determine the result of:
(i) eighteen thousand six hundred dollars ($18,600); minus
(ii) the individual's earned income for the taxable year.
STEP TWO: Determine the result of:
(i) the STEP ONE amount; multiplied by
(ii) five-tenths (0.5).
(2) The amount of property taxes described in section 4(a)(2) of this chapter paid by the individual in the taxable year.
(d) If the amount of the credit under this chapter exceeds the individual's state tax liability for the taxable year, the excess shall be refunded to the taxpayer.
As added by P.L.151-2001, SEC.5. Amended by P.L.1-2002, SEC.31.

IC 6-3.1-20-6
Filing with department required
Sec. 6. To obtain the credit provided by this chapter, an individual must file with the department information concerning the property taxes paid on the individual's homestead and any other information required by the department.
As added by P.L.151-2001, SEC.5.

IC 6-3.1-20-7
Amount of credits determined by department and deposited in state general fund
Sec. 7. (a) The department shall before July 1 of each year determine the amount of credits allowed under this chapter for taxable years ending before January 1 of the year.
(b) One-half (1/2) of the amount determined by the department under subsection (a) shall be:
(1) deducted during the year from the riverboat admissions tax revenue otherwise payable to the county under IC 4-33-12-6(d)(2); and
(2) paid instead to the state general fund.
(c) One-sixth (1/6) of the amount determined by the department

under subsection (a) shall be:
(1) deducted during the year from the riverboat admissions tax revenue otherwise payable under IC 4-33-12-6(d)(1) to each of the following:
(A) The largest city by population located in the county.
(B) The second largest city by population located in the county.
(C) The third largest city by population located in the county; and
(2) paid instead to the state general fund.
As added by P.L.151-2001, SEC.5. Amended by P.L.178-2002, SEC.51.



CHAPTER 21. EARNED INCOME TAX CREDIT

IC 6-3.1-21-2
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)

IC 6-3.1-21-3
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)

IC 6-3.1-21-4
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)

IC 6-3.1-21-5
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)

IC 6-3.1-21-6
Credit; amount; calculation; eligible persons
Sec. 6. (a) Except as provided by subsection (b), an individual who is eligible for an earned income tax credit under Section 32 of the Internal Revenue Code, as it existed before being amended by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (P.L. 111-312), is eligible for a credit under this chapter equal to nine percent (9%) of the amount of the federal earned income tax credit that the individual:
(1) is eligible to receive in the taxable year; and
(2) claimed for the taxable year;
under Section 32 of the Internal Revenue Code as it existed before being amended by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (P.L. 111-312).
(b) In the case of a nonresident taxpayer or a resident taxpayer residing in Indiana for a period of less than the taxpayer's entire taxable year, the amount of the credit is equal to the product of:
(1) the amount determined under subsection (a); multiplied by
(2) the quotient of the taxpayer's income taxable in Indiana divided by the taxpayer's total income.
(c) If the credit amount exceeds the taxpayer's adjusted gross income tax liability for the taxable year, the excess, less any advance payments of the credit made by the taxpayer's employer under IC 6-3-4-8 that reduce the excess, shall be refunded to the taxpayer.
As added by P.L.273-1999, SEC.227. Amended by P.L.192-2002(ss), SEC.114; P.L.131-2008, SEC.17; P.L.146-2008, SEC.325;

P.L.1-2009, SEC.52; P.L.229-2011, SEC.87.

IC 6-3.1-21-7
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)

IC 6-3.1-21-8
Claim for credit on return; submission of information
Sec. 8. To obtain a credit under this chapter, a taxpayer must claim the advance payment or credit in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.273-1999, SEC.227. Amended by P.L.192-2002(ss), SEC.115; P.L.172-2011, SEC.65.

IC 6-3.1-21-9
Application of credit to TANF
Sec. 9. (a) The division of family resources shall apply the refundable portion of the credits provided under this chapter as expenditures toward Indiana's maintenance of effort under the federal Temporary Assistance for Needy Families (TANF) program (45 CFR 265).
(b) The department of state revenue shall collect and provide the data requested by the division of family resources that is necessary to comply with this section.
As added by P.L.273-1999, SEC.227. Amended by P.L.145-2006, SEC.17; P.L.1-2009, SEC.53.

IC 6-3.1-21-10
Repealed
(Repealed by P.L.146-2008, SEC.817.)



CHAPTER 22. RESIDENTIAL HISTORIC REHABILITATION CREDIT

IC 6-3.1-22-2
"Division" defined
Sec. 2. As used in this chapter, "division" means the division of historic preservation and archeology of the department of natural resources.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-3
"Preservation" defined
Sec. 3. (a) As used in this chapter, "preservation" means the application of measures to sustain the form, integrity, and material of:
(1) a building or structure; or
(2) the form and vegetative cover of property.
(b) The term includes stabilization work and the maintenance of historic building materials.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-4
"Qualified expenditures" defined
Sec. 4. (a) As used in this chapter, "qualified expenditures" means expenditures for preservation or rehabilitation of a structure that enables the structure to be principally used and occupied by the taxpayer as the taxpayer's residence.
(b) The term does not include costs that are incurred to do the following:
(1) Acquire a property or an interest in a property.
(2) Pay taxes due on a property.
(3) Enlarge an existing structure.
(4) Pay realtors' fees associated with a structure or property.
(5) Pay paving and landscaping costs.
(6) Pay sales and marketing costs.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-5
"Rehabilitation" defined
Sec. 5. As used in this chapter, "rehabilitation" means the process of returning a property to a state of utility through repair or alteration that makes possible an efficient contemporary residential use while

preserving the parts or features of the property that are significant to the historical, architectural, or archeological values of the property.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-6
"State tax liability" defined
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax) as computed after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-7
"Taxpayer" defined
Sec. 7. As used in this chapter, "taxpayer" means:
(1) an individual filing a single return; or
(2) a married couple filing a joint return.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-8
Entitlement to credit
Sec. 8. (a) Subject to section 14 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability in the taxable year in which the taxpayer completes the preservation or rehabilitation of historic property and obtains the certifications required under section 9 of this chapter.
(b) The amount of the credit is equal to twenty percent (20%) of the qualified expenditures that:
(1) the taxpayer makes for the preservation or rehabilitation of historic property; and
(2) are approved by the division.
(c) In the case of a husband and wife who:
(1) own and rehabilitate a historic property jointly; and
(2) file separate tax returns;
the husband and wife may take the credit in equal shares or one (1) spouse may take the whole credit.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-9
Conditions for credit qualification
Sec. 9. A taxpayer qualifies for a credit under section 8 of this chapter if all of the following conditions are met:
(1) The historic property is:
(A) located in Indiana;
(B) at least fifty (50) years old; and
(C) except as provided in section 8(c) of this chapter, owned by the taxpayer.
(2) The division certifies that the historic property is listed in the register of Indiana historic sites and historic structures. (3) The division certifies that the taxpayer submitted a proposed preservation or rehabilitation plan to the division that complies with the standards of the division.
(4) The division certifies that the preservation or rehabilitation work that is the subject of the credit substantially complies with the proposed plan referred to in subdivision (3).
(5) The preservation or rehabilitation work is completed in not more than:
(A) two (2) years; or
(B) five (5) years if the preservation or rehabilitation plan indicates that the preservation or rehabilitation is initially planned for completion in phases.
The time in which work must be completed begins when the physical work of construction or destruction in preparation for construction begins.
(6) The historic property is principally used and occupied by the taxpayer as the taxpayer's residence.
(7) The qualified expenditures for preservation or rehabilitation of the historic property exceed ten thousand dollars ($10,000).
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-10
Certifications for rehabilitation work
Sec. 10. (a) The division shall provide the certifications referred to in section 9(3) and 9(4) of this chapter if a taxpayer's proposed preservation or rehabilitation plan complies with the standards of the division and the taxpayer's preservation or rehabilitation work complies with the plan.
(b) The taxpayer may appeal a decision by the division under this chapter to the review board.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-11
Credit claimed on tax return
Sec. 11. To obtain a credit under this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certifications by the division required under section 9 of this chapter and all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-12
Reduction of adjusted basis
Sec. 12. For purposes of IC 6-3, the adjusted basis of the structure shall be reduced by the amount of a credit granted under this chapter.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-13 Recaptured credit
Sec. 13. (a) A credit claimed under this chapter shall be recaptured from the taxpayer if:
(1) the property is transferred less than five (5) years after completion of the certified preservation or rehabilitation work; or
(2) less than five (5) years after completion of the certified preservation or rehabilitation, additional modifications to the property are undertaken that do not meet the standards of the division.
(b) If the recapture of a credit is required under this section, an amount equal to the credit recaptured shall be added to the tax liability of the taxpayer for the taxable year during which the credit is recaptured.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-14
Credit exceeding tax liability
Sec. 14. (a) If the credit provided by this chapter exceeds a taxpayer's state tax liability for the taxable year for which the credit is first claimed, the excess may be carried over to succeeding taxable years and used as a credit against the tax otherwise due and payable by the taxpayer under IC 6-3 during those taxable years. Each time that the credit is carried over to a succeeding taxable year, the credit is to be reduced by the amount that was used as a credit during the immediately preceding taxable year. The credit provided by this chapter may be carried forward and applied to succeeding taxable years for fifteen (15) taxable years following the unused credit year.
(b) A credit earned by a taxpayer in a particular taxable year shall be applied against the taxpayer's tax liability for that taxable year before any credit carryover is applied against that liability under subsection (a).
(c) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-15
Maximum credit
Sec. 15. The amount of tax credits allowed under this chapter may not exceed two hundred fifty thousand dollars ($250,000) in a state fiscal year beginning July 1, 2001, or thereafter.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-16
Adoption of rules
Sec. 16. The following may adopt rules under IC 4-22-2 to carry out this chapter:
(1) The department of state revenue.
(2) The division.
As added by P.L.129-2001, SEC.7.



CHAPTER 22.2. REPEALED



CHAPTER 23. VOLUNTARY REMEDIATION TAX CREDIT

IC 6-3.1-23-1.5
"Legislative body"
Sec. 1.5. As used in this chapter, "legislative body" refers to:
(1) the legislative body of a municipality (as defined in IC 36-1-2-11) in which is located property on which remediation referred to in section 3(1) of this chapter occurs; or
(2) if the property referred to in subdivision (1) is not located in a municipality, the legislative body of the county in which the property is located.
As added by P.L.245-2003, SEC.26.

IC 6-3.1-23-2
"Pass through entity" defined
Sec. 2. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.109-2001, SEC.1.

IC 6-3.1-23-3
"Qualified investment" defined
Sec. 3. As used in this chapter, "qualified investment" means costs that:
(1) result from work performed in Indiana to conduct a voluntary remediation, whether or not under IC 13-25-5, that involves the remediation of a brownfield;
(2) are not recovered by a taxpayer from another person after the taxpayer has made a good faith effort to recover the costs;
(3) are not paid from state financial assistance;
(4) result in taxable income to any other Indiana taxpayer; and
(5) are approved by the department of environmental management and the Indiana finance authority under section 12 of this chapter.
As added by P.L.109-2001, SEC.1. Amended by P.L.245-2003, SEC.27; P.L.235-2005, SEC.98.

IC 6-3.1-23-3.5
"State financial assistance" defined
Sec. 3.5. As used in this chapter, "state financial assistance"

means money received by a taxpayer:
(1) as a direct loan:
(A) under a state program; or
(B) of:
(i) loan proceeds; or
(ii) grant proceeds;
received by a political subdivision under a state program; or
(2) as a grant:
(A) under a state program; or
(B) of:
(i) loan proceeds; or
(ii) grant proceeds;
received by a political subdivision under a state program.
As added by P.L.245-2003, SEC.28.

IC 6-3.1-23-4
"State tax liability" defined
Sec. 4. As used in this chapter, "state tax liability" means a taxpayer's total tax liability for a listed tax (as defined in IC 6-8.1-1-1), as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.109-2001, SEC.1. Amended by P.L.192-2002(ss), SEC.118; P.L.208-2005, SEC.3.

IC 6-3.1-23-5
Taxpayer credit; eligibility; department determination; Indiana finance authority
Sec. 5. (a) A taxpayer is entitled to a credit equal to the amount determined under section 6 of this chapter against the taxpayer's state tax liability for a taxable year if the following requirements are satisfied:
(1) The taxpayer does the following:
(A) Makes a qualified investment in that taxable year.
(B) Submits the following to the Indiana finance authority:
(i) A description of the taxpayer's proposed redevelopment of the property.
(ii) The sources and amounts of money to be used for the remediation and proposed redevelopment of the property.
(iii) An estimate of the value of the remediation and proposed redevelopment.
(iv) A description documenting any good faith attempts to recover the costs of the environmental damages from liable parties.
(v) Proof of appropriate zoning for the intended reuse.
(vi) A letter supporting the proposed project and redevelopment from the legislative body.
(vii) The documentation described in subsection (b).
(2) The department determines under section 15 of this chapter that the taxpayer's return claiming the credit is filed with the

department before the maximum amount of credits allowed under this chapter is met.
(b) The documentation referred to in subsection (a)(1)(B)(vii) consists of information reflecting that the taxpayer:
(1) has never had an ownership interest in an entity that caused or contributed to; and
(2) has not caused or contributed to;
the release or threatened release of a hazardous substance, a contaminant, petroleum, or a petroleum product that is the subject of the remediation.
(c) The Indiana finance authority shall:
(1) determine whether the taxpayer meets the requirements of subsection (a)(1); and
(2) if the taxpayer meets the requirements of subsection (a)(1), certify to the taxpayer that the taxpayer is eligible for the credit allowed under this chapter.
As added by P.L.109-2001, SEC.1. Amended by P.L.245-2003, SEC.29; P.L.208-2005, SEC.4; P.L.235-2005, SEC.99.

IC 6-3.1-23-6
Amount of credit
Sec. 6. The amount of the credit allowed under this chapter with respect to each brownfield site is equal to the lesser of:
(1) two hundred thousand dollars ($200,000); or
(2) the sum of:
(A) one hundred percent (100%) multiplied by the first one hundred thousand dollars ($100,000) of qualified investment made by the taxpayer during the taxable year; plus
(B) fifty percent (50%) multiplied by the amount of the qualified investment made by the taxpayer during the taxable year that exceeds one hundred thousand dollars ($100,000).
As added by P.L.109-2001, SEC.1. Amended by P.L.208-2005, SEC.5.

IC 6-3.1-23-7
Repealed
(Repealed by P.L.245-2003, SEC.35.)

IC 6-3.1-23-8
Repealed
(Repealed by P.L.245-2003, SEC.35.)

IC 6-3.1-23-9
Repealed
(Repealed by P.L.245-2003, SEC.35.)

IC 6-3.1-23-10
Repealed
(Repealed by P.L.245-2003, SEC.35.)
IC 6-3.1-23-11
Credit carryover and carryback
Sec. 11. (a) If the amount determined under section 6 of this chapter in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess:
(1) over for not more than the immediately following five (5) taxable years; or
(2) back to the immediately preceding taxable year.
(b) The amount of excess available to be used for carryover under subsection (a)(1) is reduced to the extent it is used for:
(1) a carryover under subsection (a)(1); or
(2) a carryback under subsection (a)(2).
As added by P.L.109-2001, SEC.1. Amended by P.L.245-2003, SEC.30.

IC 6-3.1-23-12
Certification of qualified investment action; action required by taxpayer
Sec. 12. (a) To be entitled to a credit under this chapter, a taxpayer must request the department of environmental management and the Indiana finance authority to determine if costs incurred in a voluntary remediation involving a brownfield are qualified investments.
(b) The request under subsection (a) must be made before the costs are incurred.
(c) Upon receipt of a request under subsection (a), the department of environmental management and the Indiana finance authority shall:
(1) examine the costs; and
(2) certify any costs that the department and the authority determine to be a qualified investment.
(d) Upon completion of a voluntary remediation for which costs have been certified as a qualified investment under subsection (c), the taxpayer:
(1) shall notify the department of environmental management; and
(2) shall request from the department of environmental management:
(A) with respect to voluntary remediation conducted under IC 13-25-5, the certificate of completion issued by the commissioner under IC 13-25-5-16 for the voluntary remediation work plan under which the costs certified under subsection (c)(2) were incurred; or
(B) with respect to voluntary remediation not conducted under IC 13-25-5, a certification of the costs incurred for the voluntary remediation that are consistent with the costs certified under subsection (c)(2).
As added by P.L.109-2001, SEC.1. Amended by P.L.245-2003, SEC.31; P.L.208-2005, SEC.6; P.L.235-2005, SEC.100.
IC 6-3.1-23-13
Credit to be claimed on tax return; submissions to department of state revenue
Sec. 13. (a) To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department of state revenue.
(b) The taxpayer shall submit the following to the department of state revenue:
(1) The certification of the qualified investment by the department of environmental management and the Indiana finance authority under section 12(c) of this chapter.
(2) Either:
(A) an official copy of the certification referred to in section 12(d)(2)(A) of this chapter; or
(B) the certification issued by the department of environmental management in response to a request under section 12(d)(2)(B) of this chapter.
(3) Proof of payment of the certified qualified investment.
(4) The certification received by the taxpayer under section 5(c) of this chapter.
(5) Information that the department determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.109-2001, SEC.1. Amended by P.L.245-2003, SEC.32; P.L.208-2005, SEC.7; P.L.235-2005, SEC.101.

IC 6-3.1-23-14
Pass through entities entitled to credit
Sec. 14. (a) If a pass through entity is entitled to a credit under this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, a partner, or a member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same qualified expenditure.
As added by P.L.109-2001, SEC.1.

IC 6-3.1-23-15
Maximum amount of credit; source of funding for credit
Sec. 15. (a) The amount of tax credits allowed under this chapter may not exceed two million dollars ($2,000,000) in a state fiscal year unless the Indiana finance authority determines under subsection (e) that money is available for additional tax credits in a particular state fiscal year. However, if the maximum amount of tax credits allowed

under this subsection exceeds the amount available in the subaccount of the environmental remediation revolving loan fund (IC 13-19-5), the maximum amount of tax credits allowed under this subsection is reduced to the amount available.
(b) The department shall record the time of filing of each return claiming a credit under section 13 of this chapter and shall, except as provided in subsection (c), grant the credit to the taxpayer, if the taxpayer otherwise qualifies for a tax credit under this chapter, in the chronological order in which the return is filed in the state fiscal year.
(c) If the total credits approved under this section equal the maximum amount allowable in a state fiscal year, a return claiming the credit filed later in that same fiscal year may not be approved. However, if an applicant for whom a credit has been approved fails to file the information required by section 13 of this chapter, an amount equal to the credit previously allowed or set aside for the applicant may be allowed to the next eligible applicant or applicants until the total amount has been allowed. In addition, the department may, if the applicant so requests, approve a credit application, in whole or in part, with respect to the next succeeding state fiscal year.
(d) The department of state revenue shall report the total credits granted under this chapter for each state fiscal year to the Indiana finance authority. The Indiana finance authority shall transfer to the state general fund an amount equal to the total credits granted from the subaccount of the environmental remediation revolving loan fund (IC 13-19-5).
(e) At the end of each state fiscal year, the Indiana finance authority may determine whether money is available in the environmental remediation revolving loan fund (IC 13-19-5) to provide tax credits in excess of the amount set forth in subsection (a) in the subsequent state fiscal year.
(f) Before June 30 of each year, the Indiana finance authority may assess the demand for tax credits under this chapter and determine whether the need for other brownfield activities is greater than the need for tax credits. If the Indiana finance authority determines that the need for other brownfield activities is greater than the need for tax credits, the authority may set aside up to three-fourths (3/4) of the amount of allowable tax credits for the subsequent state fiscal year and use it for other brownfield projects.
(g) Except as provided in subsection (h), the Indiana finance authority may use money set aside under subsection (f) for any permissible purpose.
(h) Money specifically appropriated for tax credits may not be set aside for another use.
As added by P.L.109-2001, SEC.1. Amended by P.L.208-2005, SEC.8; P.L.235-2005, SEC.102.

IC 6-3.1-23-16
Expiration of credit; carryover after expiration date
Sec. 16. A tax credit may not be allowed under this chapter for a

taxable year that begins after December 31, 2007. However, this section does not affect the ability of a taxpayer to carry forward the excess of a tax credit claimed for a taxable year that begins before January 1, 2008, under section 11 of this chapter.
As added by P.L.109-2001, SEC.1. Amended by P.L.245-2003, SEC.33; P.L.208-2005, SEC.9.

IC 6-3.1-23-17
Guidelines
Sec. 17. The Indiana finance authority, after consulting with the department of environmental management and the budget agency and without complying with IC 4-22-2, may adopt guidelines to govern the administration of this chapter.
As added by P.L.109-2001, SEC.1. Amended by P.L.235-2005, SEC.103.



CHAPTER 23.8. REPEALED



CHAPTER 24. VENTURE CAPITAL INVESTMENT TAX CREDIT

IC 6-3.1-24-2
"Qualified Indiana business" defined
Sec. 2. As used in this chapter, "qualified Indiana business" means an independently owned and operated business that is certified as a qualified Indiana business by the Indiana economic development corporation under section 7 of this chapter.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.4-2005, SEC.96.

IC 6-3.1-24-3
"Qualified investment capital" defined
Sec. 3. As used in this chapter, "qualified investment capital" means debt or equity capital that is provided to a qualified Indiana business after December 31, 2003. However, the term does not include debt that:
(1) is provided by a financial institution (as defined in IC 5-13-4-10) after May 15, 2005; and
(2) is secured by a valid mortgage, security agreement, or other agreement or document that establishes a collateral or security position for the financial institution that is senior to all collateral or security interests of other taxpayers that provide debt or equity capital to the qualified Indiana business.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.193-2005, SEC.16.

IC 6-3.1-24-4
"State tax liability" defined
Sec. 4. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-2.5 (state gross retail and use tax);
(2) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(3) IC 6-5.5 (the financial institutions tax); and
(4) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.192-2002(ss), SEC.119.
IC 6-3.1-24-5
"Taxpayer" defined
Sec. 5. As used in this chapter, "taxpayer" means an individual or entity, including a pass through entity, that has any state tax liability.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.1.

IC 6-3.1-24-6
Credit; eligibility
Sec. 6. A taxpayer that:
(1) provides qualified investment capital to a qualified Indiana business; and
(2) fulfills the requirements of the Indiana economic development corporation under section 12.5 of this chapter;
is entitled to a credit against the person's state tax liability in a taxable year equal to the amount specified in section 10 of this chapter.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.2; P.L.4-2005, SEC.97.

IC 6-3.1-24-7
Certification of qualified Indiana business; forms; fee
Sec. 7. (a) The Indiana economic development corporation shall certify that a business is a qualified Indiana business if the corporation determines that the business:
(1) has its headquarters in Indiana;
(2) is primarily focused on professional motor vehicle racing, commercialization of research and development, technology transfers, or the application of new technology, or is determined by the Indiana economic development corporation to have significant potential to:
(A) bring substantial capital into Indiana;
(B) create jobs;
(C) diversify the business base of Indiana; or
(D) significantly promote the purposes of this chapter in any other way;
(3) has had average annual revenues of less than ten million dollars ($10,000,000) in the two (2) years preceding the year in which the business received qualified investment capital from a taxpayer claiming a credit under this chapter;
(4) has:
(A) at least fifty percent (50%) of its employees residing in Indiana; or
(B) at least seventy-five percent (75%) of its assets located in Indiana; and
(5) is not engaged in a business involving:
(A) real estate;
(B) real estate development;
(C) insurance;
(D) professional services provided by an accountant, a

lawyer, or a physician;
(E) retail sales, except when the primary purpose of the business is the development or support of electronic commerce using the Internet; or
(F) oil and gas exploration.
(b) A business shall apply to be certified as a qualified Indiana business on a form prescribed by the Indiana economic development corporation.
(c) If a business is certified as a qualified Indiana business under this section, the Indiana economic development corporation shall provide a copy of the certification to the investors in the qualified Indiana business for inclusion in tax filings.
(d) Except as provided in subsection (e), the Indiana economic development corporation may impose an application fee of not more than two hundred dollars ($200).
(e) The Indiana economic development corporation may not impose the application fee authorized by subsection (d) for applications submitted during the period beginning July 1, 2011, and ending June 30, 2013.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.3; P.L.4-2005, SEC.98; P.L.193-2005, SEC.17; P.L.172-2011, SEC.66.

IC 6-3.1-24-8
Maximum allowable credit; notice to investors
Sec. 8. (a) A certification provided under section 7 of this chapter must include notice to the investors of the maximum amount of tax credits available under this chapter for the provision of qualified investment capital to the qualified Indiana business.
(b) For a calendar year ending before January 1, 2011, the maximum amount of tax credits available under this chapter for the provision of qualified investment capital to a particular qualified Indiana business equals the lesser of:
(1) the total amount of qualified investment capital provided to the qualified Indiana business in the calendar year, multiplied by twenty percent (20%); or
(2) five hundred thousand dollars ($500,000).
(c) For a calendar year beginning after December 31, 2010, the maximum amount of tax credits available under this chapter for the provision of qualified investment capital to a particular qualified Indiana business equals the lesser of the following:
(1) The total amount of qualified investment capital provided to the qualified Indiana business in the calendar year, multiplied by twenty percent (20%).
(2) One million dollars ($1,000,000).
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.172-2011, SEC.67.

IC 6-3.1-24-9
Maximum annual statewide allowance for credits; treatment of

credit carryovers; program expiration
Sec. 9. (a) The total amount of tax credits that may be allowed under this chapter in a particular calendar year for qualified investment capital provided during that calendar year may not exceed twelve million five hundred thousand dollars ($12,500,000). The Indiana economic development corporation may not certify a proposed investment plan under section 12.5 of this chapter if the proposed investment would result in the total amount of the tax credits certified for the calendar year exceeding twelve million five hundred thousand dollars ($12,500,000). An amount of an unused credit carried over by a taxpayer from a previous calendar year may not be considered in determining the amount of proposed investments that the Indiana economic development corporation may certify under this chapter.
(b) Notwithstanding the other provisions of this chapter, a taxpayer is not entitled to a credit for providing qualified investment capital to a qualified Indiana business after December 31, 2016. However, this subsection may not be construed to prevent a taxpayer from carrying over to a taxable year beginning after December 31, 2016, an unused tax credit attributable to an investment occurring before January 1, 2017.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.4; P.L.4-2005, SEC.99; P.L.193-2005, SEC.18; P.L.211-2007, SEC.28; P.L.172-2011, SEC.68; P.L.137-2012, SEC.60.

IC 6-3.1-24-10
Credit; calculation
Sec. 10. Subject to sections 8 and 13 of this chapter, the amount of the credit to which a taxpayer is entitled under section 6 this chapter equals the product of:
(1) twenty percent (20%); multiplied by
(2) the amount of the qualified investment capital provided to a qualified Indiana business by the taxpayer in the taxable year.
As added by P.L.192-2002(ss), SEC.119.

IC 6-3.1-24-11
Pass through entity; eligibility of owners, shareholders, or members for credit
Sec. 11. If a pass through entity is entitled to a credit under section 6 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.192-2002(ss), SEC.119.

IC 6-3.1-24-12
Carryover; unused tax credit Sec. 12. If the amount of the credit determined under section 10 of this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess credit over for a period not to exceed the taxpayer's following five (5) taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year. A taxpayer is not entitled to a carryback or a refund of any unused credit amount.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.5; P.L.193-2005, SEC.19.

IC 6-3.1-24-12.5
Certification of investment plan; application; proof of investment within two years
Sec. 12.5. (a) A taxpayer wishing to obtain a credit under this chapter must apply to the Indiana economic development corporation for a certification that the taxpayer's proposed investment plan would qualify for a credit under this chapter.
(b) The application required under subsection (a) must include:
(1) the name and address of the taxpayer;
(2) the name and address of each proposed recipient of the taxpayer's proposed investment;
(3) the amount of the proposed investment;
(4) a copy of the certification issued under section 7 of this chapter that the proposed recipient is a qualified Indiana business; and
(5) any other information required by the Indiana economic development corporation.
(c) If the Indiana economic development corporation determines that:
(1) the proposed investment would qualify the taxpayer for a credit under this chapter; and
(2) the amount of the proposed investment would not result in the total amount of tax credits certified for the calendar year exceeding twelve million five hundred thousand dollars ($12,500,000);
the corporation shall certify the taxpayer's proposed investment plan.
(d) To receive a credit under this chapter, the taxpayer must provide qualified investment capital to a qualified Indiana business according to the taxpayer's certified investment plan within two (2) years after the date on which the Indiana economic development corporation certifies the investment plan.
(e) Upon making the investment required under subsection (d), the taxpayer shall provide proof of the investment to the Indiana economic development corporation.
(f) Upon receiving proof of a taxpayer's investment under subsection (e), the Indiana economic development corporation shall issue the taxpayer a certificate indicating that the taxpayer has fulfilled the requirements of the corporation and that the taxpayer is

entitled to a credit under this chapter.
(g) A taxpayer forfeits the right to a tax credit attributable to an investment certified under subsection (c) if the taxpayer fails to make the proposed investment within the period required under subsection (d).
As added by P.L.214-2003, SEC.6. Amended by P.L.4-2005, SEC.100; P.L.193-2005, SEC.20.

IC 6-3.1-24-13
Returns; submission of certificates from Indiana economic development corporation
Sec. 13. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department, along with the taxpayer's state tax return or returns, a copy of the certificate issued by the Indiana economic development corporation to the taxpayer under section 12.5(f) of this chapter and all information that the department determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.7; P.L.4-2005, SEC.101.



CHAPTER 25.2. COAL COMBUSTION PRODUCT TAX CREDIT

IC 6-3.1-25.2-2
"Manufacturer"
Sec. 2. (a) As used in this chapter, "manufacturer" means a taxpayer that:
(1) obtains and uses coal combustion products for the manufacturing of recycled components; and
(2) is one (1) of the following:
(A) A new business.
(B) An existing business that, during a taxable year in which the taxpayer claims a credit under this chapter, begins manufacturing recycled components.
(C) An existing business that:
(i) manufactures recycled components; and
(ii) during a taxable year in which the taxpayer claims a credit under this chapter, increases acquisitions of coal combustion products by the amount determined in subsection (b).
(b) A manufacturer described in subsection (a)(2)(C) must increase the manufacturer's acquisitions of coal combustion products by the amount determined in STEP THREE of the following STEPS:
STEP ONE: Determine the total amount of coal combustion products obtained by the manufacturer for each of the three (3) taxable years immediately preceding the taxable year in which the manufacturer claims a credit under this chapter.
STEP TWO: Determine the largest amount determined under STEP ONE.
STEP THREE: Determine the product of:
(A) the STEP TWO amount; multiplied by
(B) one-tenth (0.1).
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-3
"Recycled component"
Sec. 3. As used in this chapter, a unit of materials, goods, or other tangible personal property is a "recycled component" if coal combustion products constitute at least fifteen percent (15%) by weight of the substances of which the unit is composed. Recycled components include:
(1) aggregates; (2) fillers;
(3) cementitious materials; or
(4) any combination of aggregates, filler, or cementitious materials;
that are used in the manufacture of masonry construction products (including portland cement based mortar), normal and lightweight concrete, blocks, bricks, pavers, pipes, prestressed concrete products, filter media, and other products approved by the Center for Coal Technology Research established under IC 21-47-4.
As added by P.L.215-2003, SEC.2. Amended by P.L.2-2007, SEC.123.

IC 6-3.1-25.2-4
"State tax liability"
Sec. 4. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax), as computed after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-5
Entitlement to credit; amount
Sec. 5. (a) A manufacturer is entitled to a credit against the manufacturer's state tax liability as follows:
(1) In the case of a manufacturer described under section 2(a)(2)(A) or 2(a)(2)(B) of this chapter, the amount of the credit is equal to:
(A) the number of tons of coal combustion products obtained and used by the manufacturer in the taxable year; multiplied by
(B) two dollars ($2).
(2) In the case of a manufacturer described under section 2(a)(2)(C) of this chapter, the amount of the credit is equal to:
(A) the difference between:
(i) the number of tons of coal combustion products obtained and used by the manufacturer in the taxable year; and
(ii) the amount determined in STEP TWO of section 2(b) of this chapter; multiplied by
(B) two dollars ($2).
(b) The total amount of credits allowed under this chapter may not exceed in the aggregate two million dollars ($2,000,000) for all taxpayers per state fiscal year.
(c) To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department.
(d) The department shall record the time of filing of each return claiming a credit under this section and shall, except as provided in subsection (e), grant the credit to the taxpayer, if the taxpayer

otherwise qualifies for a tax credit under this chapter, in the chronological order in which the return is filed in the state fiscal year.
(e) If the total credits approved under this section equal the maximum amount allowable in the state fiscal year, a return claiming the credit filed later in that same state fiscal year may not be approved. However, if an applicant for which a credit has been approved fails to file the information required by section 9 of this chapter, an amount equal to the credit previously allowed or set aside for the applicant may be allowed to the next eligible applicant or applicants until the total amount has been allowed. In addition, the department may, if the applicant so requests, approve a credit application, in whole or in part, with respect to the next succeeding state fiscal year.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-6
Credit for shareholder, partner, or member of pass through entity
Sec. 6. (a) If a manufacturer that claims a credit under this chapter is a pass through entity (as defined in IC 6-3.1-11.5-8.5) that does not have state tax liability for a taxable year against which the credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a credit equal to:
(1) the credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) If the amount determined under subsection (a) exceeds the state tax liability of the shareholder, partner, or member, the shareholder, partner, or member may not carry over the excess to following taxable years.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-7
Duration of credit
Sec. 7. A manufacturer with a facility located in Indiana may claim a credit under this chapter in each of ten (10) consecutive taxable years, beginning with the taxable year in which the manufacturer first claims the credit under this chapter.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-8
Carryover, carryback, or refund of unused credit disallowed
Sec. 8. (a) If the amount determined under section 5 of this chapter for a taxable year exceeds the manufacturer's state tax liability for the taxable year, the manufacturer may not carry over the excess to following taxable years.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.215-2003, SEC.2.
IC 6-3.1-25.2-9
Application for credit
Sec. 9. To obtain a credit under this chapter, the manufacturer must file with the department information that the department determines is necessary for the calculation of the credit provided under this chapter. The department shall keep a list that includes:
(1) the name of each manufacturer that receives a credit under this chapter and IC 6-1.1-44; and
(2) the amount of each credit for the manufacturer in the taxable year;
and provide the list annually to the center for coal technology research established under IC 21-47-4.
As added by P.L.215-2003, SEC.2. Amended by P.L.2-2007, SEC.124.

IC 6-3.1-25.2-10
Conditions on obtaining credit
Sec. 10. A taxpayer that obtains a deduction under IC 6-1.1-44 may not obtain a credit under this chapter for the same taxable year.
As added by P.L.215-2003, SEC.2.



CHAPTER 26. HOOSIER BUSINESS INVESTMENT TAX CREDIT

IC 6-3.1-26-1
"Base state tax liability"
Sec. 1. As used in this chapter, "base state tax liability" means a taxpayer's state tax liability in the taxable year immediately preceding the taxable year in which a taxpayer makes a qualified investment.
As added by P.L.224-2003, SEC.197.

IC 6-3.1-26-2
Repealed
(Repealed by P.L.4-2005, SEC.148.)

IC 6-3.1-26-2.5
"Corporation"
Sec. 2.5. As used in this chapter, "corporation" means the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.4-2005, SEC.102.

IC 6-3.1-26-3
"Director"
Sec. 3. As used in this chapter, "director" has the meaning set forth in IC 6-3.1-13-3.
As added by P.L.224-2003, SEC.197.

IC 6-3.1-26-4
"Full-time employee"
Sec. 4. As used in this chapter, "full-time employee" has the meaning set forth in IC 6-3.1-13-4.
As added by P.L.224-2003, SEC.197.

IC 6-3.1-26-5
"Highly compensated employee"
Sec. 5. As used in this chapter, "highly compensated employee" has the meaning set forth in Section 414(q) of the Internal Revenue Code.
As added by P.L.224-2003, SEC.197.
IC 6-3.1-26-5.5
"Motion picture or audio production"
Sec. 5.5. As used in this chapter, "motion picture or audio production" means a:
(1) feature length film;
(2) video;
(3) television series;
(4) commercial;
(5) music video or an audio recording; or
(6) corporate production;
for any combination of theatrical, television, or other media viewing or as a television pilot. The term does not include a motion picture that is obscene (as described in IC 35-49-2-1) or television coverage of news or athletic events.
As added by P.L.199-2005, SEC.18.

IC 6-3.1-26-6
"New employee"
Sec. 6. As used in this chapter, "new employee" has the meaning set forth in IC 6-3.1-13-6.
As added by P.L.224-2003, SEC.197.

IC 6-3.1-26-7
"Pass through entity"
Sec. 7. As used in this chapter, "pass through entity" means a:
(1) corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) partnership;
(3) trust;
(4) limited liability company; or
(5) limited liability partnership.
As added by P.L.224-2003, SEC.197.

IC 6-3.1-26-8
"Qualified investment"
Sec. 8. (a) As used in this chapter, "qualified investment" means the amount of the taxpayer's expenditures in Indiana for:
(1) the purchase of new telecommunications, production, manufacturing, fabrication, assembly, extraction, mining, processing, refining, finishing, distribution, transportation, or logistical distribution equipment;
(2) the purchase of new computers and related equipment;
(3) costs associated with the modernization of existing telecommunications, production, manufacturing, fabrication, assembly, extraction, mining, processing, refining, finishing, distribution, transportation, or logistical distribution facilities;
(4) onsite infrastructure improvements;
(5) the construction of new telecommunications, production, manufacturing, fabrication, assembly, extraction, mining, processing, refining, finishing, distribution, transportation, or

logistical distribution facilities;
(6) costs associated with retooling existing machinery and equipment;
(7) costs associated with the construction of special purpose buildings and foundations for use in the computer, software, biological sciences, or telecommunications industry; and
(8) costs associated with the purchase of machinery, equipment, or special purpose buildings used to make motion pictures or audio productions;
that are certified by the corporation under this chapter as being eligible for the credit under this chapter.
(b) The term does not include property that can be readily moved outside Indiana.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.103; P.L.199-2005, SEC.19; P.L.137-2006, SEC.6.

IC 6-3.1-26-9
"State tax liability"
Sec. 9. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.224-2003, SEC.197.

IC 6-3.1-26-10
Repealed
(Repealed by P.L.199-2005, SEC.40.)

IC 6-3.1-26-11
"Taxpayer"
Sec. 11. As used in this chapter, "taxpayer" means an individual, a corporation, a partnership, or other entity that has state tax liability.
As added by P.L.224-2003, SEC.197.

IC 6-3.1-26-12
Purpose of credit
Sec. 12. The corporation may make credit awards under this chapter to foster job creation and higher wages in Indiana.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.104.

IC 6-3.1-26-13
Entitlement to credit
Sec. 13. A taxpayer that:
(1) is awarded a tax credit under this chapter by the corporation; and (2) complies with the conditions set forth in this chapter and the agreement entered into by the corporation and the taxpayer under this chapter;
is entitled to a credit against the taxpayer's state tax liability in a taxable year.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.105.

IC 6-3.1-26-14
Amount of credit
Sec. 14. The total amount of a tax credit claimed for a taxable year under this chapter is a percentage determined by the corporation, not to exceed ten percent (10%), of the amount of a qualified investment made by the taxpayer in Indiana during that taxable year. The taxpayer may carry forward any unused credit.
As added by P.L.224-2003, SEC.197. Amended by P.L.199-2005, SEC.20.

IC 6-3.1-26-15
Carry forward of credit
Sec. 15. (a) A taxpayer may carry forward an unused credit for the number of years determined by the corporation, not to exceed nine (9) consecutive taxable years, beginning with the taxable year after the taxable year in which the taxpayer makes the qualified investment.
(b) The amount that a taxpayer may carry forward to a particular taxable year under this section equals the unused part of a credit allowed under this chapter.
(c) A taxpayer may:
(1) claim a tax credit under this chapter for a qualified investment; and
(2) carry forward a remainder for one (1) or more different qualified investments;
in the same taxable year.
(d) The total amount of each tax credit claimed under this chapter may not exceed ten percent (10%) of the qualified investment for which the tax credit is claimed.
As added by P.L.224-2003, SEC.197. Amended by P.L.199-2005, SEC.21.

IC 6-3.1-26-16
Shareholder or partner entitled to credit
Sec. 16. If a pass through entity does not have state tax liability against which the tax credit may be applied, a shareholder or partner of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder or partner is entitled.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005,

SEC.107; P.L.199-2005, SEC.22.

IC 6-3.1-26-17
Application
Sec. 17. A person that proposes a project to create new jobs or increase wage levels in Indiana may apply to the corporation before the taxpayer makes the qualified investment to enter into an agreement for a tax credit under this chapter. The director shall prescribe the form of the application.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.106.

IC 6-3.1-26-18
Agreement for credit; conditions
Sec. 18. After receipt of an application, the corporation may enter into an agreement with the applicant for a credit under this chapter if the corporation determines that all the following conditions exist:
(1) The applicant's project will raise the total earnings of employees of the applicant in Indiana.
(2) The applicant's project is economically sound and will benefit the people of Indiana by increasing opportunities for employment and strengthening the economy of Indiana.
(3) Receiving the tax credit is a major factor in the applicant's decision to go forward with the project and not receiving the tax credit will result in the applicant not raising the total earnings of employees in Indiana.
(4) Awarding the tax credit will result in an overall positive fiscal impact to the state, as certified by the budget agency using the best available data.
(5) The credit is not prohibited by section 19 of this chapter.
(6) The average wage that will be paid by the taxpayer to its employees (excluding highly compensated employees) at the location after the credit is given will be at least equal to one hundred fifty percent (150%) of the hourly minimum wage under IC 22-2-2-4 or its equivalent.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.107; P.L.199-2005, SEC.23; P.L.1-2006, SEC.143.

IC 6-3.1-26-19
Credit disallowed for relocated jobs
Sec. 19. A person is not entitled to claim the credit provided by this chapter for any jobs that the person relocates from one (1) site in Indiana to another site in Indiana. Determinations under this section shall be made by the corporation.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.108.

IC 6-3.1-26-20
Amount
Sec. 20. The corporation shall certify the amount of the qualified

investment that is eligible for a credit under this chapter. In determining the credit amount that should be awarded, the corporation shall grant a credit only for the amount of the qualified investment that is directly related to expanding the workforce in Indiana.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.109.

IC 6-3.1-26-21
Agreement for credit; contents
Sec. 21. The corporation shall enter into an agreement with an applicant that is awarded a credit under this chapter. The agreement must include all the following:
(1) A detailed description of the project that is the subject of the agreement.
(2) The first taxable year for which the credit may be claimed.
(3) The amount of the taxpayer's state tax liability for each tax in the taxable year of the taxpayer that immediately preceded the first taxable year in which the credit may be claimed.
(4) The maximum tax credit amount that will be allowed for each taxable year.
(5) A requirement that the taxpayer shall maintain operations at the project location for at least ten (10) years during the term that the tax credit is available.
(6) A specific method for determining the number of new employees employed during a taxable year who are performing jobs not previously performed by an employee.
(7) A requirement that the taxpayer shall annually report to the corporation the number of new employees who are performing jobs not previously performed by an employee, the average wage of the new employees, the average wage of all employees at the location where the qualified investment is made, and any other information the director needs to perform the director's duties under this chapter.
(8) A requirement that the director is authorized to verify with the appropriate state agencies the amounts reported under subdivision (7), and that after doing so shall issue a certificate to the taxpayer stating that the amounts have been verified.
(9) A requirement that the taxpayer shall pay an average wage to all its employees other than highly compensated employees in each taxable year that a tax credit is available that equals at least one hundred fifty percent (150%) of the hourly minimum wage under IC 22-2-2-4 or its equivalent.
(10) A requirement that the taxpayer will keep the qualified investment property that is the basis for the tax credit in Indiana for at least the lesser of its useful life for federal income tax purposes or ten (10) years.
(11) A requirement that the taxpayer will maintain at the location where the qualified investment is made during the term of the tax credit a total payroll that is at least equal to the

payroll level that existed before the qualified investment was made.
(12) A requirement that the taxpayer shall provide written notification to the director and the corporation not more than thirty (30) days after the taxpayer makes or receives a proposal that would transfer the taxpayer's state tax liability obligations to a successor taxpayer.
(13) Any other performance conditions that the corporation determines are appropriate.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.110.

IC 6-3.1-26-22
Certificate of verification
Sec. 22. A taxpayer claiming a credit under this chapter shall submit to the department of state revenue a copy of the director's certificate of verification under this chapter for the taxable year. However, failure to submit a copy of the certificate does not invalidate a claim for a credit.
As added by P.L.224-2003, SEC.197.

IC 6-3.1-26-23
Noncompliance; assessment
Sec. 23. If the director determines that a taxpayer who has received a credit under this chapter is not complying with the requirements of the tax credit agreement or all the provisions of this chapter, the director shall, after giving the taxpayer an opportunity to explain the noncompliance, notify the Indiana economic development corporation and the department of state revenue of the noncompliance and request an assessment. The department of state revenue, with the assistance of the director, shall state the amount of the assessment, which may not exceed the sum of any previously allowed credits under this chapter. After receiving the notice, the department of state revenue shall make an assessment against the taxpayer under IC 6-8.1.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.111.

IC 6-3.1-26-24
Repealed
(Repealed by P.L.222-2007, SEC.2.)

IC 6-3.1-26-25
Biennial evaluation; report
Sec. 25. On a biennial basis, the corporation shall provide for an evaluation of the tax credit program. The evaluation must include an assessment of the effectiveness of the program in creating new jobs and increasing wages in Indiana and of the revenue impact of the program and may include a review of the practices and experiences of other states with similar programs. The director shall submit a

report on the evaluation to the governor, the president pro tempore of the senate, and the speaker of the house of representatives after June 30 and before November 1 in each odd-numbered year. The report provided to the president pro tempore of the senate and the speaker of the house of representatives must be in an electronic format under IC 5-14-6.
As added by P.L.224-2003, SEC.197. Amended by P.L.4-2005, SEC.113.

IC 6-3.1-26-26
Expiration
Sec. 26. (a) This chapter applies to taxable years beginning after December 31, 2003.
(b) Notwithstanding the other provisions of this chapter, the corporation may not approve a credit for a qualified investment made after December 31, 2016. However, this section may not be construed to prevent a taxpayer from carrying an unused tax credit attributable to a qualified investment made before January 1, 2017, forward to a taxable year beginning after December 31, 2016, in the manner provided by section 15 of this chapter.
As added by P.L.224-2003, SEC.197. Amended by P.L.81-2004, SEC.16; P.L.137-2006, SEC.7; P.L.182-2009(ss), SEC.202; P.L.137-2012, SEC.61.



CHAPTER 27. BLENDED BIODIESEL TAX CREDITS

IC 6-3.1-27-2
"Blended biodiesel"
Sec. 2. As used in this chapter, "blended biodiesel" refers to a blend of biodiesel with petroleum diesel so that the percentage of biodiesel in the blend is at least two percent (2%) (B2 or greater). The term does not include biodiesel (B100).
As added by P.L.224-2003, SEC.199.

IC 6-3.1-27-2.5
"Corporation"
Sec. 2.5. As used in this chapter, "corporation" refers to the Indiana economic development corporation.
As added by P.L.191-2005, SEC.2.

IC 6-3.1-27-3
"Dealer"
Sec. 3. As used in this chapter, "dealer" has the meaning set forth in IC 6-6-1.1-103.
As added by P.L.224-2003, SEC.199.

IC 6-3.1-27-3.2
"Distribute at retail"
Sec. 3.2. As used in this chapter, "distribute at retail" means to sell or otherwise distribute for consideration to an end user in Indiana.
As added by P.L.191-2005, SEC.3.

IC 6-3.1-27-3.5
"Facility"
Sec. 3.5. As used in this chapter, "facility" refers to a facility that is located in Indiana and is for the production of:
(1) biodiesel;
(2) blended biodiesel that is blended with biodiesel produced at a facility located in Indiana; or
(3) both biodiesel and blended biodiesel, as described in subdivision (2). As added by P.L.191-2005, SEC.4.

IC 6-3.1-27-4
"Pass through entity"
Sec. 4. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.224-2003, SEC.199.

IC 6-3.1-27-5
Repealed
(Repealed by P.L.191-2005, SEC.16.)

IC 6-3.1-27-6
"State tax liability"
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-2.5 (the state gross retail and use tax);
(2) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(3) IC 6-5.5 (the financial institutions tax); and
(4) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.224-2003, SEC.199.

IC 6-3.1-27-7
"Taxpayer"
Sec. 7. As used in this chapter, "taxpayer" means an individual or entity that has any state tax liability.
As added by P.L.224-2003, SEC.199.

IC 6-3.1-27-8
Biodiesel production tax credit
Sec. 8. (a) Subject to section 9.5 of this chapter, a taxpayer that has been certified by the corporation as eligible for a credit under this section and produces biodiesel at a facility located in Indiana is entitled to a credit against the taxpayer's state tax liability equal to the product of:
(1) one dollar ($1); multiplied by
(2) the number of gallons of biodiesel:
(A) produced at the Indiana facility during the taxable year; and
(B) used to produce blended biodiesel.
(b) The corporation shall determine the maximum amount of credits that a taxpayer (or, if the person producing the biodiesel is a pass through entity, the shareholders, partners, or members of the

pass through entity) is eligible to receive under this section. The total amount of credits that the corporation may grant to a taxpayer (or, if the person producing the biodiesel is a pass through entity, the shareholders, partners, or members of the pass through entity) under this section may not exceed three million dollars ($3,000,000) for all taxable years.
(c) Notwithstanding subsection (b), the total amount of credits allowed a taxpayer (or if the person producing biodiesel is a pass through entity, the shareholders, partners, or members of the pass through entity) may be increased to an amount not to exceed a total of five million dollars ($5,000,000) for all taxable years with the prior approval of the Indiana economic development corporation.
As added by P.L.224-2003, SEC.199. Amended by P.L.191-2005, SEC.5; P.L.122-2006, SEC.5.

IC 6-3.1-27-9
Blended biodiesel production credit
Sec. 9. (a) Subject to section 9.5 of this chapter, a taxpayer that has been certified by the corporation as eligible for a credit under this section and produces blended biodiesel at a facility located in Indiana is entitled to a credit against the taxpayer's state tax liability equal to the product of:
(1) two cents ($0.02); multiplied by
(2) the number of gallons of blended biodiesel:
(A) produced at the Indiana facility; and
(B) blended with biodiesel produced at a facility located in Indiana.
(b) The corporation shall determine the maximum amount of credits that a taxpayer (or, if the person producing the blended biodiesel is a pass through entity, the shareholders, partners, or members of the pass through entity) is eligible to receive under this section. The total amount of credits that the corporation may grant to a taxpayer (or, if the person producing the blended biodiesel is a pass through entity, the shareholders, partners, or members of the pass through entity) under this section may not exceed three million dollars ($3,000,000) for all taxable years.
As added by P.L.224-2003, SEC.199. Amended by P.L.191-2005, SEC.6; P.L.122-2006, SEC.6.

IC 6-3.1-27-9.5
Maximum amount of tax credits allowed
Sec. 9.5. Except as provided in IC 6-3.1-28-11(c), the total amount of credits allowed under:
(1) section 8 of this chapter;
(2) section 9 of this chapter; and
(3) IC 6-3.1-28;
may not exceed fifty million dollars ($50,000,000) for all taxpayers and all taxable years beginning after December 31, 2004. The corporation shall determine the maximum allowable amount for each type of credit, which must be at least four million dollars

($4,000,000) for each type of credit.
As added by P.L.191-2005, SEC.7. Amended by P.L.122-2006, SEC.7; P.L.175-2007, SEC.1.

IC 6-3.1-27-10
Credit for sale of blended biodiesel
Sec. 10. (a) A taxpayer that:
(1) is a dealer; and
(2) distributes at retail blended biodiesel in a taxable year;
is entitled to a credit against the taxpayer's state tax liability.
(b) The amount of the credit allowed under this section is the product of:
(1) one cent ($0.01); multiplied by
(2) the total number of gallons of blended biodiesel distributed at retail by the taxpayer in a taxable year.
(c) The total amount of credits allowed under this section may not exceed one million dollars ($1,000,000) for all taxpayers and all taxable years.
(d) A credit under this section may not be taken for blended biodiesel distributed at retail after December 31, 2010.
As added by P.L.224-2003, SEC.199. Amended by P.L.191-2005, SEC.8; P.L.122-2006, SEC.8.

IC 6-3.1-27-11
Pass through entities
Sec. 11. If a pass through entity is entitled to a credit under this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.224-2003, SEC.199.

IC 6-3.1-27-12
Carryover of tax credits; assignment
Sec. 12. (a) If the amount of the credit determined under this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry over the excess to the following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year. A credit may not be carried forward for more than six (6) taxable years following the taxable year in which the taxpayer was first entitled to claim the credit.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit. A taxpayer may not sell, assign, convey, or otherwise transfer the tax credit provided by this chapter.
As added by P.L.224-2003, SEC.199. Amended by P.L.191-2005,

SEC.9.

IC 6-3.1-27-13
Claiming credit
Sec. 13. To receive the credit provided by this chapter, a taxpayer must do the following:
(1) Claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department.
(2) Provide a copy of the certificate of the corporation finding:
(A) that the taxpayer; or
(B) if the taxpayer is a shareholder, partner, or member of a pass through entity, that the pass through entity;
is eligible for the credit under IC 5-28-6-3.
(3) Submit to the department proof of all information that the department determines is necessary for the calculation of the credit provided by this chapter.
The department may require a pass through entity to provide informational reports that the department determines necessary for the department to calculate the percentage of a credit provided by this chapter to which a shareholder, partner, or member of the pass through entity is entitled.
As added by P.L.224-2003, SEC.199. Amended by P.L.191-2005, SEC.10.



CHAPTER 28. ETHANOL PRODUCTION TAX CREDIT

IC 6-3.1-28-2
"Ethanol"
Sec. 2. As used in this chapter, "ethanol" means agriculturally derived ethyl alcohol.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-3
"Facility"
Sec. 3. As used in this chapter, "facility" refers to a facility for the production of ethanol that satisfies all the following:
(1) The facility is located in Indiana.
(2) The facility has a capacity to produce at least forty million (40,000,000) gallons of ethanol a year.
(3) The facility, after December 31, 2003, increased its ethanol production capacity by at least forty million (40,000,000) gallons a year.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-4
"Pass through entity"
Sec. 4. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-5
"State tax liability"
Sec. 5. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-2.5 (the state gross retail and use tax);
(2) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(3) IC 6-5.5 (the financial institutions tax); and
(4) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.224-2003, SEC.200.
IC 6-3.1-28-6
"Taxpayer"
Sec. 6. As used in this chapter, "taxpayer" means an individual or entity that has any state tax liability.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-7
Ethanol production tax credit
Sec. 7. Subject to IC 6-3.1-27-9.5 and section 11 of this chapter, a taxpayer that has been certified by the corporation as eligible for a credit under this section and produces ethanol at a facility is entitled to a credit against the taxpayer's state tax liability equal to the product of:
(1) twelve and one-half cents ($.125); multiplied by
(2) the number of gallons of ethanol produced at the Indiana facility.
As added by P.L.224-2003, SEC.200. Amended by P.L.191-2005, SEC.12.

IC 6-3.1-28-8
Pass through entities
Sec. 8. If a pass through entity is entitled to a credit under this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-9
Carryover of excess tax credits
Sec. 9. (a) If the amount of the credit determined under this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry over the excess to the following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit. A taxpayer may not sell, assign, convey, or otherwise transfer the tax credit provided by this chapter.
As added by P.L.224-2003, SEC.200. Amended by P.L.175-2007, SEC.2.

IC 6-3.1-28-10
Claiming tax credits
Sec. 10. To receive the credit provided by this chapter, a taxpayer must do the following: (1) Claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department.
(2) Provide a copy of the corporation's certificate finding:
(A) that the taxpayer; or
(B) if the taxpayer is a shareholder, partner, or member of a pass through entity, that the pass through entity;
is eligible for the credit under IC 5-28-6-3.
(3) Submit to the department proof of all information that the department determines is necessary for the calculation of the credit provided by this chapter.
The department may require a pass through entity to provide informational reports that the department determines necessary for the department to calculate the percentage of the credit provided by this chapter to which a shareholder, partner, or member of the pass through entity is entitled.
As added by P.L.224-2003, SEC.200. Amended by P.L.191-2005, SEC.13.

IC 6-3.1-28-11
Maximum amount of tax credits awarded
Sec. 11. (a) As used in this section, "cellulosic ethanol" means ethanol derived solely from lignocellulosic or hemicellulosic matter.
(b) The corporation shall determine the maximum amount of credits that a taxpayer (or if the person producing the ethanol is a pass through entity, the shareholders, partners, or members of the pass through entity) is eligible to receive under this section. The total amount of credits allowed a taxpayer (or, if the person producing the ethanol is a pass through entity, the shareholders, partners, or members of the pass through entity) under this chapter may not exceed a total of the following amounts for all taxable years:
(1) Two million dollars ($2,000,000) in the case of a taxpayer who produces at least forty million (40,000,000) but less than sixty million (60,000,000) gallons of grain ethanol in a taxable year.
(2) Three million dollars ($3,000,000) in the case of a taxpayer who produces at least sixty million (60,000,000) gallons of grain ethanol in a taxable year.
(3) Twenty million dollars ($20,000,000) for all taxpayers for all taxable years, in the case of tax credits for a taxpayer who produces at least twenty million (20,000,000) gallons of cellulosic ethanol in a taxable year.
(c) The total amount of tax credits allowed under this chapter for a taxpayer who produces at least twenty million (20,000,000) gallons of cellulosic ethanol is not subject to the maximum amount of tax credits imposed by IC 6-3.1-27-9.5.
(d) A taxpayer who is eligible for a credit under this chapter as a result of producing at least twenty million (20,000,000) gallons of cellulosic ethanol in a taxable year may apply the credit only against the state tax liability attributable to business activity taking place at the Indiana facility at which the cellulosic ethanol was produced. As added by P.L.224-2003, SEC.200. Amended by P.L.191-2005, SEC.14; P.L.122-2006, SEC.9; P.L.175-2007, SEC.3.



CHAPTER 29. COAL GASIFICATION TECHNOLOGY INVESTMENT TAX CREDIT

IC 6-3.1-29-1
Legislative intent; use of women and minority businesses as vendors
Sec. 1. The general assembly declares that the opportunity for the participation of underutilized small businesses, especially women and minority business enterprises, in the coal gasification industry is essential if social and economic parity is to be obtained by women and minority business persons and if the economy of Indiana is to be stimulated as contemplated by this chapter. A recipient of a credit under this chapter is encouraged to purchase goods and services from underutilized small businesses, especially women and minority business enterprises.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the Indiana utility regulatory commission.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-3
"Corporation"
Sec. 3. As used in this chapter, "corporation" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-4
"Department"
Sec. 4. As used in this chapter, "department" refers to the

department of state revenue.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-4.5
"Fluidized bed combustion technology"
Sec. 4.5. As used in this chapter, "fluidized bed combustion technology" means a technology that involves the combustion of fuel in connection with a bed of inert material, such as limestone or dolomite, which is held in a fluid like state by the means of air or other gasses being passed through the materials.
As added by P.L.122-2006, SEC.10.

IC 6-3.1-29-5
"Indiana coal"
Sec. 5. As used in this chapter, "Indiana coal" has the meaning set forth in IC 21-47-1-4.
As added by P.L.191-2005, SEC.15. Amended by P.L.2-2007, SEC.125.

IC 6-3.1-29-6
"Integrated coal gasification powerplant"
Sec. 6. As used in this chapter, "integrated coal gasification powerplant" means a facility that satisfies all the following requirements:
(1) The facility is located in Indiana and is a newly constructed energy generating plant.
(2) The facility converts coal into synthesis gas that can be used as a fuel to generate energy or as a substitute for natural gas.
(3) The facility uses the synthesis gas as a fuel to generate electric energy or produces synthesis gas that can be used as a substitute for natural gas.
(4) The facility is dedicated primarily to production of electricity or gas for use by energy utilities serving Indiana retail electric or gas utility consumers.
As added by P.L.191-2005, SEC.15. Amended by P.L.175-2007, SEC.4.

IC 6-3.1-29-7
"Minority"
Sec. 7. As used in this chapter, "minority" means a member of a minority group (as defined in IC 4-13-16.5-1.)
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-8
"Minority business enterprise"
Sec. 8. As used in this chapter, "minority business enterprise" has the meaning set forth in IC 4-13-16.5-1.
As added by P.L.191-2005, SEC.15. Amended by P.L.1-2006, SEC.144.
IC 6-3.1-29-9
"Pass through entity"
Sec. 9. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company;
(4) a limited liability partnership;
(5) a corporation organized under IC 8-1-13; or
(6) a corporation organized under IC 23-17-1 that is an electric cooperative and that has at least one (1) member that is a corporation organized under IC 8-1-13.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-10
"Qualified investment"
Sec. 10. As used in this chapter, "qualified investment" means a taxpayer's expenditures for:
(1) all real and tangible personal property incorporated in and used as part of an integrated coal gasification powerplant or a fluidized bed combustion technology; and
(2) transmission equipment and other real and personal property located at the site of an integrated coal gasification powerplant or a fluidized bed combustion technology that is employed specifically to serve the integrated coal gasification powerplant or fluidized bed combustion technology.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.11.

IC 6-3.1-29-11
"State tax liability"
Sec. 11. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-5.5 (the financial institutions tax);
(3) IC 27-1-18-2 (the insurance premiums tax); and
(4) IC 6-2.3 (the utility receipts tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-12
"Taxpayer"
Sec. 12. As used in this chapter, "taxpayer" means a person, a corporation, a partnership, or other entity that makes a qualified investment.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-13 "Women's business enterprise"
Sec. 13. As used in this section, "women's business enterprise" has the meaning set forth in IC 4-13-16.5-1.3.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-14
Credit
Sec. 14. (a) A taxpayer that:
(1) is awarded a tax credit under this chapter by the corporation; and
(2) complies with the conditions set forth in this chapter and the agreement entered into by the corporation and the taxpayer under this chapter;
is entitled to a credit against the taxpayer's state tax liability for a taxable year in which the taxpayer places into service an integrated coal gasification powerplant or a fluidized bed combustion technology and for the taxable years provided in section 16 of this chapter.
(b) A tax credit awarded under this chapter must be applied against the taxpayer's state tax liability in the following order:
(1) Against the taxpayer's liability incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax).
(2) Against the taxpayer's liability incurred under IC 6-5.5 (the financial institutions tax).
(3) Against the taxpayer's liability incurred under IC 27-1-18-2 (the insurance premiums tax).
(4) Against the taxpayer's liability incurred under IC 6-2.3 (the utility receipts tax).
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.12.

IC 6-3.1-29-15
Computation of credit amount
Sec. 15. (a) Subject to section 16 of this chapter, the amount of the credit to which a taxpayer is entitled for a qualified investment in an integrated coal gasification powerplant is equal to the sum of the following:
(1) Ten percent (10%) of the taxpayer's qualified investment for the first five hundred million dollars ($500,000,000) invested.
(2) Five percent (5%) of the amount of the taxpayer's qualified investment that exceeds five hundred million dollars ($500,000,000) only if the facility is dedicated primarily to serving Indiana retail electric or gas utility consumers.
(b) Subject to section 16 of this chapter, the amount of the credit to which a taxpayer is entitled for a qualified investment in a fluidized bed combustion technology is equal to the sum of the following:
(1) Seven percent (7%) of the taxpayer's qualified investment for the first five hundred million dollars ($500,000,000) invested. (2) Three percent (3%) of the amount of the taxpayer's qualified investment that exceeds five hundred million dollars ($500,000,000).
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.13; P.L.175-2007, SEC.5.

IC 6-3.1-29-16
Limitations on use of credit
Sec. 16. (a) A credit awarded under section 15 of this chapter must be taken in ten (10) annual installments, beginning with the year in which the taxpayer places into service an integrated coal gasification powerplant or a fluidized bed combustion technology.
(b) Subject to section 20 of this chapter, the amount of an annual installment of the credit awarded under section 15 of this chapter is equal to the amount determined in the last of the following STEPS:
STEP ONE: Determine the lesser of:
(A) the credit amount determined under section 15 of this chapter, divided by ten (10); or
(B) the greater of:
(i) the taxpayer's total state tax liability for the taxable year, multiplied by twenty-five percent (25%); or
(ii) the taxpayer's liability for the utility receipts tax imposed under IC 6-2.3 for the taxable year.
STEP TWO: Multiply the STEP ONE amount by the percentage of Indiana coal used in the taxpayer's integrated coal gasification powerplant or fluidized bed combustion technology in the taxable year for which the annual installment of the credit is allowed.
(c) If the credit allowed by this chapter is available to a member of an affiliated group of corporations filing a consolidated return under IC 6-2.3-6-5 or IC 6-3-4-14, the credit shall be applied against the state tax liability of the affiliated group.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.14.

IC 6-3.1-29-17
Preconstruction application for credit
Sec. 17. A person that proposes to place a new integrated coal gasification powerplant or fluidized bed combustion technology into service may apply to the corporation before the taxpayer makes the qualified investment to enter into an agreement for a tax credit under this chapter. The corporation shall prescribe the form of the application.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.15.

IC 6-3.1-29-18
Conditions for granting credit application
Sec. 18. After receipt of an application, the corporation may enter into an agreement with the applicant for a credit under this chapter

if the corporation determines that the taxpayer's proposed investment satisfies the requirements of this chapter.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-19
Terms of required agreement; certificate of compliance
Sec. 19. (a) The corporation shall enter into an agreement with an applicant that is awarded a credit under this chapter. The agreement must include all the following:
(1) A detailed description of the project that is the subject of the agreement.
(2) The first taxable year for which the credit may be claimed.
(3) The maximum tax credit amount that will be allowed for each taxable year.
(4) A requirement that the taxpayer shall maintain operations at the project location for at least ten (10) years during the term that the tax credit is available.
(5) If the facility is an integrated coal gasification powerplant, a requirement that the taxpayer shall pay an average wage to its employees at the integrated coal gasification powerplant, other than highly compensated employees, in each taxable year that a tax credit is available, that equals at least one hundred twenty-five percent (125%) of the average county wage in the county in which the integrated coal gasification powerplant is located.
(6) For a project involving a qualified investment in an integrated coal gasification powerplant, a requirement that the taxpayer will maintain at the location where the qualified investment is made, during the term of the tax credit, a total payroll that is at least equal to the payroll that existed on the date that the taxpayer placed the integrated coal gasification powerplant into service.
(7) A requirement that:
(A) one hundred percent (100%) of the coal used:
(i) at the integrated coal gasification powerplant, for a project involving a qualified investment in an integrated coal gasification powerplant; or
(ii) as fuel in a fluidized bed combustion unit, in a project involving a qualified investment in a fluidized bed combustion technology, if the unit is dedicated primarily to serving Indiana retail electric utility consumers;
must be Indiana coal, unless the applicant wishes to assign the tax credit as allowed under section 20.5(c) of this chapter or elects to receive a refundable tax credit under section 20.7 of this chapter and the applicant certifies to the corporation that partial use of other coal is necessary to result in lower rates for Indiana retail utility customers; or
(B) seventy-five percent (75%) of the coal used as fuel in a fluidized bed combustion unit must be Indiana coal, in a project involving a qualified investment in a fluidized bed

combustion technology, if the unit is not dedicated primarily to serving Indiana retail electric utility consumers.
(8) A requirement that the taxpayer obtain from the commission a determination under IC 8-1-8.5-2 that public convenience and necessity require, or will require:
(A) the construction of the taxpayer's integrated coal gasification powerplant, in the case of a project involving a qualified investment in an integrated coal gasification powerplant; or
(B) the installation of the taxpayer's fluidized bed combustion unit, in the case of a project involving a qualified investment in a fluidized bed combustion technology.
(b) A taxpayer must comply with the terms of the agreement described in subsection (a) to receive an annual installment of the tax credit awarded under this chapter. The corporation shall annually determine whether the taxpayer is in compliance with the agreement. If the corporation determines that the taxpayer is in compliance, the corporation shall issue a certificate of compliance to the taxpayer.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.16; P.L.175-2007, SEC.6; P.L.52-2008, SEC.1; P.L.182-2009(ss), SEC.203.

IC 6-3.1-29-20
Allocation of credit among shareholders, partners, and members
Sec. 20. (a) This section applies if a qualified investment is made by a pass through entity or by taxpayers who are co-owners of an integrated coal gasification powerplant or a fluidized bed combustion technology.
(b) If the credit allowed by this chapter for a taxable year is greater than the state tax liability of the pass through entity against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year in excess of the pass through entity's state tax liability for the taxable year; multiplied by
(2) in the case of a pass through entity described in:
(i) section 9(1), 9(2), 9(3), or 9(4) of this chapter, the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled; and
(ii) section 9(5) or 9(6) of this chapter, the relative percentage of the corporation's patronage dividends allocable to the member for the taxable year.
(c) If an integrated coal gasification powerplant or a fluidized bed combustion technology is co-owned by two (2) or more taxpayers, the amount of the credit that may be allowed to a co-owner in a taxable year is equal to:
(1) the tax credit determined under sections 15 and 16 of this chapter with respect to the total qualified investment in the integrated coal gasification powerplant or fluidized bed

combustion technology; multiplied by
(2) the co-owner's percentage of ownership in the integrated coal gasification powerplant or fluidized bed combustion technology.
(d) The amount of an annual installment of the credit allowed to a shareholder, partner, or member of a pass through entity or a co-owner shall be determined under section 16 of this chapter modified as follows:
(1) Section 16(b) STEP ONE (A) of this chapter shall be based on the percentage of the credit allowed to the shareholder, partner, member, or co-owner under this section.
(2) Section 16(b) STEP ONE (B) of this chapter shall be based on the:
(A) state tax liability; or
(B) utilities receipts tax liability;
of the shareholder, partner, member, or co-owner.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.17.

IC 6-3.1-29-20.5
Assignability of credit by contract
Sec. 20.5. (a) Subject to subsection (c), part or all of the credit to which a taxpayer is entitled under section 15 of this chapter may be assigned by the taxpayer to one (1) or more utilities that have entered into a contract that:
(1) is approved by the Indiana utility regulatory commission;
(2) provides for the purchase of electricity or substitute natural gas (as defined in IC 8-1-2-42.1) by the utility from the taxpayer; and
(3) expressly allows the assignment of tax credits under this section.
A tax credit assigned to a utility under this section must be applied against the utility's state tax liability in the order set forth in section 14(b) of this chapter.
(b) Notwithstanding section 16 of this chapter, any part of a taxpayer's credit under section 15 of this chapter that is assigned by the taxpayer under this section must be taken in twenty (20) annual installments, beginning with the year in which the taxpayer places into service an integrated coal gasification powerplant or a fluidized bed combustion technology.
(c) The part of a taxpayer's credit under section 15 of this chapter that may be assigned by the taxpayer with respect to any one (1) taxable year is subject to the following:
(1) The total amount of the taxpayer's credit under section 15 of this chapter that may be assigned by the taxpayer with respect to the taxable year may not exceed the product of:
(A) the total credit amount to which the taxpayer is entitled under section 15 of this chapter, divided by twenty (20); multiplied by
(B) the percentage of Indiana coal used in the taxpayer's

integrated coal gasification powerplant or fluidized bed combustion technology in the taxable year for which the annual installment of the credit is allowed.
(2) The part of the amount determined under subdivision (1) that may be assigned to any one (1) utility with respect to the taxable year may not exceed the greater of:
(A) the utility's total state tax liability for the taxable year, multiplied by twenty-five percent (25%); or
(B) the utility's total utility receipts tax liability for the taxable year.
(d) Any part of the taxpayer's credit under section 15 of this chapter that is assigned to one (1) or more utilities by a taxpayer under this section with respect to a taxable year may not be claimed by the taxpayer or the taxpayer's shareholders, partners, or members. However, any part of the credit to which the taxpayer is entitled under section 15 of this chapter and that is not assigned by the taxpayer with respect to the taxable year may be taken and applied by the taxpayer, or the taxpayer's shareholders, partners, or members, in accordance with sections 16 and 20 of this chapter.
As added by P.L.175-2007, SEC.7.

IC 6-3.1-29-20.7
Findings; election to receive refundable credit
Sec. 20.7. (a) The findings in IC 4-4-11.6-12 are incorporated by reference into this section. The general assembly further finds that the refundable credit provided by this section is also necessary to achieve the purposes set forth in IC 4-4-11.6-12.
(b) This section applies to a taxpayer that:
(1) makes a qualified investment in an integrated coal gasification powerplant; and
(2) enters into a contract to sell substitute natural gas (as defined in IC 4-4-11.6-11) to the Indiana finance authority under IC 4-4-11.6.
(c) Notwithstanding anything in this chapter to the contrary, a taxpayer may elect in the manner prescribed by the department to take and receive all credits to which the taxpayer is entitled under section 15 of this chapter (without regard to section 16 of this chapter) as a refundable credit against the taxpayer's state tax liability, if any, over a period of twenty (20) taxable years, beginning not later than the taxable year in which the taxpayer places into service its integrated coal gasification powerplant. If, in a taxable year, a taxpayer that makes an election under this subsection has no state tax liability, the department shall pay to the taxpayer the full amount of the refundable credit for that taxable year.
(d) The amount of a credit to which a taxpayer that makes an election under subsection (c) is entitled for a particular taxable year equals the result determined under STEP FOUR:
STEP ONE: Determine the total credit amount to which the taxpayer is entitled under section 15 of this chapter (without regard to section 16 of this chapter). STEP TWO: Divide the STEP ONE amount by twenty (20).
STEP THREE: Determine the ratio of Indiana coal to total coal used in the taxpayer's integrated coal gasification powerplant in the taxable year.
STEP FOUR: Multiply the STEP TWO and STEP THREE amounts.
(e) A taxpayer shall claim a refund under this section in the manner provided by the department. The department shall pay the refunded amount to the taxpayer not more than ninety (90) days after the date on which the refund is claimed.
(f) The shareholders, members, or partners of a pass through entity that makes an election under subsection (c) are not entitled to a credit allowed under section 20(b) of this chapter.
(g) A credit allowed under this section is not assignable under section 20.5 of this chapter.
As added by P.L.182-2009(ss), SEC.204.

IC 6-3.1-29-21
Claiming tax credit
Sec. 21. To receive the credit awarded by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department a copy of the commission's determination required under section 19 of this chapter, a copy of the taxpayer's certificate of compliance issued under section 19 of this chapter, and all information that the department determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.191-2005, SEC.15.



CHAPTER 30. HEADQUARTERS RELOCATION TAX CREDIT

IC 6-3.1-30-1
"Corporate headquarters"
Sec. 1. As used in this chapter, "corporate headquarters" means the building or buildings where the principal offices of the principal executive officers of an eligible business are located.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-2
"Eligible business"
Sec. 2. As used in this chapter, "eligible business" means a business that:
(1) is engaged in either interstate or intrastate commerce;
(2) maintains a corporate headquarters at a location outside Indiana;
(3) has not previously maintained a corporate headquarters at a location in Indiana;
(4) had annual worldwide revenues of at least one hundred million dollars ($100,000,000) for the taxable year immediately preceding the business's application for a tax credit under section 12 of this chapter; and
(5) commits contractually to relocating its corporate headquarters to Indiana.
As added by P.L.193-2005, SEC.21. Amended by P.L.137-2006, SEC.8.

IC 6-3.1-30-3
"Pass through entity"
Sec. 3. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-4
"Qualifying project"
Sec. 4. As used in this chapter, "qualifying project" means the relocation of the corporate headquarters of an eligible business from a location outside Indiana to a location in Indiana.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-5
"Relocation costs"
Sec. 5. As used in this chapter, "relocation costs" means the

reasonable and necessary expenses incurred by an eligible business for a qualifying project. The term includes:
(1) moving costs and related expenses;
(2) the purchase of new or replacement equipment;
(3) capital investment costs; and
(4) property assembly and development costs, including:
(A) the purchase, lease, or construction of buildings and land;
(B) infrastructure improvements; and
(C) site development costs.
The term does not include any costs that do not directly result from the relocation of the business to a location in Indiana.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-6
"State tax liability"
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-5.5 (the financial institutions tax); and
(3) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-7
"Taxpayer"
Sec. 7. As used in this chapter, "taxpayer" means an individual or entity that has any state tax liability.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-8
Tax credit
Sec. 8. (a) A taxpayer that:
(1) is an eligible business;
(2) completes a qualifying project;
(3) incurs relocation costs; and
(4) employs at least seventy-five (75) employees in Indiana;
is entitled to a credit against the taxpayer's state tax liability for the taxable year in which the relocation costs are incurred. The credit allowed under this section is equal to the amount determined under section 9 of this chapter.
(b) For purposes of establishing the employment level required by subsection (a)(4), a taxpayer may include:
(1) individuals who:
(A) were employed in Indiana by the taxpayer before the taxpayer commenced a qualifying project; and
(B) remain employed in Indiana after the completion of the taxpayer's qualifying project; and (2) individuals who:
(A) were not employed in Indiana by the taxpayer before the taxpayer commenced a qualifying project; and
(B) are employed in Indiana by the taxpayer as a result of the completion of the taxpayer's qualifying project.
As added by P.L.193-2005, SEC.21. Amended by P.L.137-2006, SEC.9; P.L.1-2007, SEC.58.

IC 6-3.1-30-9
Determination of tax credit amount
Sec. 9. (a) Subject to subsection (b), the amount of the credit to which a taxpayer is entitled under section 8 of this chapter equals the product of:
(1) fifty percent (50%); multiplied by
(2) the amount of the taxpayer's relocation costs in the taxable year.
(b) The credit to which a taxpayer is entitled under section 8 of this chapter may not reduce the taxpayer's state tax liability below the amount of the taxpayer's state tax liability in the taxable year immediately preceding the taxable year in which the taxpayer first incurred relocation costs.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-10
Pass through entity; shareholder, partner, or member
Sec. 10. If a pass through entity is entitled to a credit under section 8 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-11
Carryover; unused tax credit
Sec. 11. (a) If the credit provided by this chapter exceeds the taxpayer's state tax liability for the taxable year for which the credit is first claimed, the excess may be carried forward to succeeding taxable years and used as a credit against the taxpayer's state tax liability during those taxable years. Each time that the credit is carried forward to a succeeding taxable year, the credit is to be reduced by the amount that was used as a credit during the immediately preceding taxable year. The credit provided by this chapter may be carried forward and applied to succeeding taxable years for nine (9) taxable years following the unused credit year.
(b) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.193-2005, SEC.21.
IC 6-3.1-30-12
Claiming tax credit; returns; information required by department of state revenue
Sec. 12. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department:
(1) proof of the taxpayer's relocation costs;
(2) proof that the taxpayer is employing in Indiana the number of employees required by section 8 of this chapter; and
(3) all other information that the department determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.193-2005, SEC.21. Amended by P.L.137-2006, SEC.10.

IC 6-3.1-30-13
Determination of expenses resulting from relocation
Sec. 13. In determining whether an expense of the eligible business directly resulted from the relocation of the business, the department shall consider whether the expense would likely have been incurred by the eligible business if the business had not relocated from its original location.
As added by P.L.193-2005, SEC.21.



CHAPTER 30.5. SCHOOL SCHOLARSHIP TAX CREDIT

IC 6-3.1-30.5-1
"Credit"
Sec. 1. As used in this chapter, "credit" refers to a credit granted under this chapter.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-2
"Pass through entity"
Sec. 2. As used in this chapter, "pass through entity" has the meaning set forth in IC 6-3-1-35.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-3
"Scholarship granting organization"
Sec. 3. As used in this chapter, "scholarship granting organization" refers to an organization that:
(1) is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(2) conducts a school scholarship program without limiting the availability of scholarships to students of only one (1) participating school (as defined in IC 20-51-1-6).
As added by P.L.182-2009(ss), SEC.205. Amended by P.L.92-2011, SEC.2.

IC 6-3.1-30.5-4
"School scholarship program"
Sec. 4. As used in this chapter, "school scholarship program" refers to a scholarship program certified by the department of education under IC 20-51.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-5
"State tax liability" Sec. 5. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-5.5 (the financial institutions tax); and
(3) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-6
"Taxpayer"
Sec. 6. As used in this chapter, "taxpayer" means an individual or entity that has any state tax liability.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-7
Credit
Sec. 7. A taxpayer that makes a contribution to a scholarship granting organization for use by the scholarship granting organization in a school scholarship program is entitled to a credit against the taxpayer's state tax liability in the taxable year in which the taxpayer makes the contribution.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-8
Amount of credit
Sec. 8. The amount of a taxpayer's credit is equal to fifty percent (50%) of the amount of the contribution made to the scholarship granting organization for a school scholarship program.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-9
Carryover, carryback, or refund not allowed
Sec. 9. A taxpayer is not entitled to a carryover, carryback, or refund of an unused credit.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-10
Pass through entities
Sec. 10. If a pass through entity is entitled to a credit under section 7 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.182-2009(ss), SEC.205.
IC 6-3.1-30.5-11
Claim of credit; submission of information
Sec. 11. To apply a credit against the taxpayer's state tax liability, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department the information that the department determines is necessary for the department to determine whether the taxpayer is eligible for the credit.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-12
Use of contribution
Sec. 12. A contribution to a scholarship granting organization shall be treated as having been made for use in a school scholarship program if:
(1) the contribution is made directly to a scholarship granting organization; and
(2) either:
(A) not later than the date of the contribution, the taxpayer designates in writing to the scholarship granting organization that the contribution is to be used only for a school scholarship program; or
(B) the scholarship granting organization provides the taxpayer with written confirmation that the contribution will be dedicated solely for use in a school scholarship program.
As added by P.L.182-2009(ss), SEC.205. Amended by P.L.92-2011, SEC.3.

IC 6-3.1-30.5-13
Maximum amount of credit
Sec. 13. The total amount of tax credits awarded under this chapter may not exceed five million dollars ($5,000,000) in a state fiscal year.
As added by P.L.182-2009(ss), SEC.205. Amended by P.L.92-2011, SEC.4.

IC 6-3.1-30.5-14
Information posted by the department
Sec. 14. The department, on an Internet web site used by the department to provide information to the public, shall provide the following information:
(1) The application for the credit provided in this chapter.
(2) A timeline for receiving the credit provided in this chapter.
(3) The total amount of credits awarded under this chapter during the current state fiscal year.
As added by P.L.182-2009(ss), SEC.205.

IC 6-3.1-30.5-15
Adoption of rules
Sec. 15. The department shall adopt rules under IC 4-22-2 to

implement this chapter.
As added by P.L.182-2009(ss), SEC.205.



CHAPTER 31. CREDIT FOR OFFERING HEALTH BENEFIT PLANS

IC 6-3.1-31-2
"Eligible taxpayer"
Sec. 2. As used in this chapter, "eligible taxpayer" means a taxpayer that did not provide health insurance to the taxpayer's employees in the taxable year immediately preceding the first taxable year for which the taxpayer claims a credit under this chapter.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-3
"Full-time employee"
Sec. 3. As used in this chapter, "full-time employee" means an employee who is normally scheduled to work at least thirty (30) hours each week.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-4
"Health benefit plan"
Sec. 4. (a) As used in this chapter, "health benefit plan" means coverage for health care services provided under:
(1) an insurance policy that provides one (1) or more of the types of insurance described in Class 1(b) or Class 2(a) of IC 27-1-5-1; or
(2) a contract with a health maintenance organization for coverage of basic health care services under IC 27-13;
that satisfies the requirements of Section 125 of the Internal Revenue Code.
(b) The term does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Automobile medical payment insurance.
(4) A specified disease policy issued as an individual policy.
(5) A limited benefit health insurance policy issued as an individual policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides a stipulated daily, weekly, or monthly payment to an insured during hospital confinement, without

regard to the actual expense of the confinement.
(8) Worker's compensation or similar insurance.
(9) A student health insurance policy.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-5
"Pass through entity"
Sec. 5. As used in this chapter, "pass through entity" means a:
(1) corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) partnership;
(3) limited liability company; or
(4) limited liability partnership.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-6
"State tax liability"
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (adjusted gross income tax);
(2) IC 6-5.5 (financial institutions tax); and
(3) IC 27-1-18-2 (insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-7
"Taxpayer"
Sec. 7. As used in this chapter, "taxpayer" means an individual or entity that has state tax liability.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-8
Tax credit
Sec. 8. (a) An eligible taxpayer that, after December 31, 2006, makes health insurance available to the eligible taxpayer's employees and their dependents through at least one (1) health benefit plan is entitled to a credit against the taxpayer's state tax liability for the first two (2) taxable years in which the taxpayer makes the health benefit plan available if the following requirements are met:
(1) An employee's participation in the health benefit plan is at the employee's election.
(2) If an employee chooses to participate in the health benefit plan, the employee may pay the employee's share of the cost of the plan using a wage assignment authorized under IC 22-2-6-2.
(b) The credit allowed in each of the first two (2) taxable years described in subsection (a) equals the lesser of:
(1) two thousand five hundred dollars ($2,500); or
(2) fifty dollars ($50) multiplied by the number of employees

enrolled in the health benefit plan during the taxable year.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-9
Employer payment or reimbursement on equal basis
Sec. 9. (a) An employer may pay or provide reimbursement for all or part of the cost of a health benefit plan made available under section 8 of this chapter.
(b) An employer that pays or provides reimbursement under subsection (a) shall pay or provide reimbursement on an equal basis for all full-time employees who elect to participate in the health benefit plan.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-10
Carryover; no refund of unused credit
Sec. 10. (a) If the amount determined under section 8 of this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year. A taxpayer is not entitled to a carryback.
(b) A taxpayer is not entitled to a refund of any unused credit.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-11
Use of pass through entity credit
Sec. 11. If a pass through entity does not have state income tax liability against which the tax credit may be applied, a shareholder or partner of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder or partner is entitled.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-12
Claiming credit
Sec. 12. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department. The taxpayer must submit to the department all information that the department determines is necessary to calculate the credit provided by this chapter and to determine the taxpayer's eligibility for the credit.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-13 Continuation of health benefit plan
Sec. 13. (a) A taxpayer claiming a credit under this chapter shall continue to make health insurance available to the taxpayer's employees through a health benefit plan for at least twenty-four (24) consecutive months beginning on the day after the last day of the taxable year in which the taxpayer first offers the health benefit plan.
(b) If the taxpayer terminates the health benefit plan before the expiration of the period required under subsection (a), the taxpayer shall repay the department the amount of the credit received under section 8 of this chapter.
As added by P.L.218-2007, SEC.5.

IC 6-3.1-31-14
No tax credits allowed after 2011; carryforward of unused tax credits
Sec. 14. (a) A tax credit may not be awarded under this chapter for making available after December 31, 2011, a health benefit plan.
(b) Any tax credit previously awarded but not claimed may not be carried over to a taxable year beginning during the period January 1, 2012, through December 31, 2013, and must be carried forward to a taxable year that begins after December 31, 2013, and before January 1, 2016.
As added by P.L.172-2011, SEC.69.

IC 6-3.1-31-15
Expiration of chapter
Sec. 15. This chapter expires January 1, 2020.
As added by P.L.172-2011, SEC.70.



CHAPTER 31.2. SMALL EMPLOYER QUALIFIED WELLNESS PROGRAM TAX CREDIT

IC 6-3.1-31.2-2
"Qualified wellness program"
Sec. 2. As used in this chapter, "qualified wellness program" means a wellness program that is certified by the state department of health under IC 16-46-13.
As added by P.L.218-2007, SEC.6.

IC 6-3.1-31.2-3
"Small employer"
Sec. 3. (a) As used in this chapter, "small employer" means an employer that:
(1) is actively engaged in business; and
(2) on at least fifty percent (50%) of the working days of the employer during the preceding calendar year, employed at least two (2) but not more than one hundred (100) eligible employees, the majority of whom work in Indiana.
(b) In determining the number of eligible employees for purposes of subsection (a), employers that are affiliated employers or that are eligible to file a combined tax return for purposes of state taxation are considered one (1) employer.
As added by P.L.218-2007, SEC.6. Amended by P.L.42-2011, SEC.15.

IC 6-3.1-31.2-4
"State tax liability"
Sec. 4. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-5.5 (the financial institutions tax); and
(3) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.218-2007, SEC.6.

IC 6-3.1-31.2-5 "Taxpayer"
Sec. 5. As used in this chapter, "taxpayer" means a small employer that has any state tax liability.
As added by P.L.218-2007, SEC.6.

IC 6-3.1-31.2-6
Tax credit
Sec. 6. A taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year in an amount equal to fifty percent (50%) of the costs incurred by the taxpayer during the taxable year for providing a qualified wellness program for the taxpayer's employees during the taxable year.
As added by P.L.218-2007, SEC.6.

IC 6-3.1-31.2-7
Use of pass through entity credit
Sec. 7. If a pass through entity is entitled to a credit under section 6 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.218-2007, SEC.6.

IC 6-3.1-31.2-8
Carryover; no carryback or refund of unused credit
Sec. 8. (a) If the credit provided by this chapter exceeds the taxpayer's state tax liability for the taxable year for which the credit is first claimed, the excess may be carried forward to succeeding taxable years and used as a credit against the taxpayer's state tax liability during those taxable years. Each time that the credit is carried forward to a succeeding taxable year, the credit is to be reduced by the amount that was used as a credit during the immediately preceding taxable year.
(b) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.218-2007, SEC.6.

IC 6-3.1-31.2-9
Claiming credit
Sec. 9. To receive the credit provided by this chapter, a taxpayer must:
(1) submit to the department with the taxpayer's state tax return or returns a copy of the certificate received from the state department of health under IC 16-46-13; and
(2) claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department.
The taxpayer shall submit to the department all information that the

department determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.218-2007, SEC.6.

IC 6-3.1-31.2-10
Biennial reporting to legislative council
Sec. 10. Beginning in 2009, the department shall, not later than December 31 of each odd-numbered year, report to the legislative council in an electronic format under IC 5-14-6 concerning use of the credit provided by this chapter. A report required by this section must include:
(1) the number of taxpayers claiming and receiving the credit;
(2) any reports of abuse of the credit; and
(3) other information the department considers necessary concerning the use and effectiveness of the credit;
during the preceding reporting period.
As added by P.L.218-2007, SEC.6.

IC 6-3.1-31.2-11
No tax credits awarded after 2001; carryforward of unused tax credits
Sec. 11. (a) A tax credit may not be awarded under this chapter for costs incurred after December 31, 2011.
(b) Any tax credit previously awarded but not claimed may not be carried over to a taxable year beginning during the period January 1, 2012, through December 31, 2013, and must be carried forward to a taxable year that begins after December 31, 2013, and before January 1, 2016.
As added by P.L.172-2011, SEC.71.

IC 6-3.1-31.2-12
Expiration of chapter
Sec. 12. This chapter expires January 1, 2020.
As added by P.L.172-2011, SEC.72.



CHAPTER 31.5. ENERGY SAVINGS TAX CREDIT

IC 6-3.1-31.5-2
"Energy star heating and cooling equipment"
Sec. 2. As used in this chapter, "energy star heating and cooling equipment" means heating and cooling equipment that is rated for energy efficiency under the federal energy star program and manufactured in the United States.
As added by P.L.175-2007, SEC.8.

IC 6-3.1-31.5-3
"Energy star program"
Sec. 3. As used in this chapter, "energy star program" refers to the program established by Section 324A of the federal Energy Policy and Conservation Act.
As added by P.L.175-2007, SEC.8.

IC 6-3.1-31.5-4
"Heating and cooling equipment"
Sec. 4. As used in this chapter, "heating and cooling equipment" means:
(1) a furnace;
(2) a water heater;
(3) central air conditioning;
(4) a room air conditioner; and
(5) a programmable thermostat.
As added by P.L.175-2007, SEC.8.

IC 6-3.1-31.5-5
"Pass through entity"
Sec. 5. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.175-2007, SEC.8.

IC 6-3.1-31.5-6
"Small business"
Sec. 6. As used in this chapter, "small business" has the meaning set forth in IC 4-4-5.2-3.
As added by P.L.175-2007, SEC.8.
IC 6-3.1-31.5-7
"State tax liability"
Sec. 7. As used in this chapter, "state tax liability" means the taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
As added by P.L.175-2007, SEC.8.

IC 6-3.1-31.5-8
"Taxpayer"
Sec. 8. As used in this chapter, "taxpayer" means:
(1) an individual filing a single return;
(2) a married couple filing a joint return; or
(3) a small business;
that has any state tax liability.
As added by P.L.175-2007, SEC.8.

IC 6-3.1-31.5-9
Credit entitlement and amount
Sec. 9. Subject to section 12 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year equal to the lesser of the following:
(1) Twenty percent (20%) of the amount of expenditures for energy star heating and cooling equipment incurred by the taxpayer during the taxable year.
(2) One hundred dollars ($100).
As added by P.L.175-2007, SEC.8.

IC 6-3.1-31.5-10
Allocation of credit among shareholders, partners, and members
Sec. 10. (a) If a pass through entity is entitled to a credit under this chapter but does not have state tax liability against which the credit may be applied, an individual who is a shareholder, partner, or member of the pass through entity is entitled to a credit equal to:
(1) the credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributable income to which the individual is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and an individual who is a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same expenditures for energy star heating and cooling equipment.
As added by P.L.175-2007, SEC.8.
IC 6-3.1-31.5-11
Credit carryover, carryback, or refund unavailable
Sec. 11. The amount of a credit claimed under this chapter may not exceed a qualified taxpayer's state tax liability. A taxpayer is not entitled to a carryback, carryover, or refund of an unused credit.
As added by P.L.175-2007, SEC.8.

IC 6-3.1-31.5-12
Credit not assignable
Sec. 12. A taxpayer may not sell, assign, convey, or otherwise transfer the tax credit provided by this chapter.
As added by P.L.175-2007, SEC.8.

IC 6-3.1-31.5-13
Maximum amount of credits; expiration
Sec. 13. (a) The total amount of tax credits allowed under this chapter may not exceed one million dollars ($1,000,000) in a state fiscal year.
(b) A taxpayer may not be awarded a credit under this chapter for taxable years beginning after December 31, 2010.
As added by P.L.175-2007, SEC.8. Amended by P.L.211-2007, SEC.29.

IC 6-3.1-31.5-14
Claim procedure
Sec. 14. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department all information that the department determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.175-2007, SEC.8.



CHAPTER 31.9. HOOSIER ALTERNATIVE FUEL VEHICLE MANUFACTURER TAX CREDIT

IC 6-3.1-31.9-2
"Alternative fuel vehicle"
Sec. 2. As used in this chapter, "alternative fuel vehicle" means any passenger car or light truck with a gross weight of eight thousand five hundred (8,500) pounds or less that is designed to operate on at least one (1) alternative fuel.
As added by P.L.223-2007, SEC.4. Amended by P.L.182-2009(ss), SEC.207.

IC 6-3.1-31.9-3
"The corporation"
Sec. 3. As used in this chapter, "the corporation" means the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-4
"Director"
Sec. 4. As used in this chapter, "director" has the meaning set forth in IC 6-3.1-13-3.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-5
"Highly compensated employee"
Sec. 5. As used in this chapter, "highly compensated employee" has the meaning set forth in Section 414(q) of the Internal Revenue Code.
As added by P.L.223-2007, SEC.4.
IC 6-3.1-31.9-6
"New employee"
Sec. 6. As used in this chapter, "new employee" has the meaning set forth in IC 6-3.1-13-6.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-7
"Qualified investment"
Sec. 7. As used in this chapter, "qualified investment" means the amount of a taxpayer's expenditures in Indiana that are reasonable and necessary for the manufacture or assembly of alternative fuel vehicles, including:
(1) the purchase of new telecommunications, production, manufacturing, fabrication, assembly, finishing, distribution, transportation, or logistical distribution equipment, jigs, dies, or fixtures;
(2) the purchase of new computers and related equipment;
(3) costs associated with the modernization of existing telecommunications, production, manufacturing, fabrication, assembly, finishing, distribution, transportation, or logistical distribution facilities;
(4) onsite infrastructure improvements;
(5) the construction of new telecommunications, production, manufacturing, fabrication, assembly, finishing, distribution, transportation, or logistical distribution facilities;
(6) costs associated with retooling existing machinery and equipment;
(7) costs associated with the construction of special purpose buildings, pits, and foundations; and
(8) costs associated with the purchase of machinery, equipment, or special purpose buildings used to manufacture or assemble alternative fuel vehicles;
that are certified by the corporation under this chapter as being eligible for the credit under this chapter.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-8
"State tax liability"
Sec. 8. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-5.5 (the financial institutions tax); and
(3) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-9
"Taxpayer" Sec. 9. As used in this chapter, "taxpayer" means an individual, a corporation, a partnership, or other entity that has state tax liability.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-10
Purposes of credit awards
Sec. 10. The corporation may make credit awards under this chapter to:
(1) foster job creation and higher wages;
(2) reduce dependency upon energy sources imported into the United States; and
(3) reduce air pollution as the result of the manufacture or assembly of alternative fuel vehicles in Indiana.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-11
Taxpayers entitled to the credit
Sec. 11. A taxpayer that:
(1) is awarded a tax credit under this chapter by the corporation; and
(2) complies with the conditions set forth in this chapter and the agreement entered into by the corporation and the taxpayer under this chapter;
is entitled to a credit against the taxpayer's state tax liability in a taxable year.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-12
Amount of the credit
Sec. 12. The total amount of a tax credit claimed for a taxable year under this chapter is a percentage determined by the corporation, not to exceed fifteen percent (15%) of the amount of a qualified investment made by the taxpayer in Indiana during that taxable year. The taxpayer may carry forward any unused credit.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-13
Carry forward of an unused credit
Sec. 13. (a) A taxpayer may carry forward an unused credit for the number of years determined by the corporation, not to exceed nine (9) consecutive taxable years, beginning with the taxable year after the taxable year in which the taxpayer makes the qualified investment.
(b) The amount that a taxpayer may carry forward to a particular taxable year under this section equals the unused part of a credit allowed under this chapter.
(c) A taxpayer may:
(1) claim a tax credit under this chapter for a qualified investment; and
(2) carry forward a remainder for one (1) or more different

qualified investments;
in the same taxable year.
(d) The total amount of each tax credit claimed under this chapter may not exceed fifteen percent (15%) of the qualified investment for which the tax credit is claimed.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-14
Applying for a credit award
Sec. 14. A person that proposes a project to manufacture or assemble alternative fuel vehicles that would create new jobs, increase wage levels, or involve substantial capital investment in Indiana may apply to the corporation before the taxpayer makes the qualified investment to enter into an agreement for a tax credit under this chapter. The corporation shall prescribe the form of the application.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-15
Agreements between the corporation and an applicant
Sec. 15. After receipt of an application, the corporation may enter into an agreement with the applicant for a credit under this chapter if the corporation determines that all the following conditions exist:
(1) The applicant's project will raise the total earnings of employees of the applicant in Indiana.
(2) The applicant's project is economically sound and will benefit the people of Indiana by increasing opportunities for employment and strengthening the economy of Indiana.
(3) The manufacture or assembly of alternative fuel vehicles by the applicant will reduce air pollution.
(4) The manufacture or assembly of alternative fuel vehicles by the applicant will reduce dependence by the United States on foreign energy sources.
(5) Receiving the tax credit is a major factor in the applicant's decision to go forward with the project.
(6) Awarding the tax credit will result in an overall positive fiscal impact to the state, as certified by the budget agency using the best available data.
(7) The credit is not prohibited by section 16 of this chapter.
(8) The average wage that will be paid by the taxpayer to its employees (excluding highly compensated employees) at the location after the credit is given will be at least equal to one hundred fifty percent (150%) of the hourly minimum wage under IC 22-2-2-4 or its equivalent.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-16
Intrastate relocations ineligible
Sec. 16. A person is not entitled to claim the credit provided by this chapter for any jobs that the person relocates from one (1) site

in Indiana to another site in Indiana. Determinations under this section shall be made by the corporation.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-17
Certifying a credit award
Sec. 17. The corporation shall certify the amount of the qualified investment that is eligible for a credit under this chapter. In determining the credit amount that should be awarded, the corporation shall grant a credit only for the amount of the qualified investment that is directly related to expanding:
(1) the workforce in Indiana; or
(2) the capital investment in Indiana.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-18
Agreements between the corporation and an applicant to whom a credit is awarded
Sec. 18. The corporation shall enter into an agreement with an applicant that is awarded a credit under this chapter. The agreement must include all the following:
(1) A detailed description of the project that is the subject of the agreement.
(2) The first taxable year for which the credit may be claimed.
(3) The amount of the taxpayer's state tax liability for each tax in the taxable year of the taxpayer that immediately preceded the first taxable year in which the credit may be claimed.
(4) The maximum tax credit amount that will be allowed for each taxable year.
(5) A requirement that the taxpayer shall maintain operations at the project location for at least ten (10) years during the term that the tax credit is available.
(6) A specific method for determining the number of new employees employed during a taxable year who are performing jobs not previously performed by an employee.
(7) A requirement that the taxpayer shall annually report to the corporation the number of new employees who are performing jobs not previously performed by an employee, the average wage of the new employees, the average wage of all employees at the location where the qualified investment is made, and any other information the director needs to perform the director's duties under this chapter.
(8) A requirement that the director is authorized to verify with the appropriate state agencies the amounts reported under subdivision (7), and that after doing so shall issue a certificate to the taxpayer stating that the amounts have been verified.
(9) A requirement that the taxpayer shall pay an average wage to all its employees other than highly compensated employees in each taxable year that a tax credit is available that equals at least one hundred fifty percent (150%) of the hourly minimum

wage under IC 22-2-2-4 or its equivalent.
(10) A requirement that the taxpayer will keep the qualified investment property that is the basis for the tax credit in Indiana for at least the lesser of its useful life for federal income tax purposes or ten (10) years.
(11) A requirement that the taxpayer will maintain at the location where the qualified investment is made during the term of the tax credit a total payroll that is at least equal to the payroll level that existed before the qualified investment was made.
(12) A requirement that the taxpayer shall provide written notification to the director and the corporation not more than thirty (30) days after the taxpayer makes or receives a proposal that would transfer the taxpayer's state tax liability obligations to a successor taxpayer.
(13) Any other performance conditions that the corporation determines are appropriate.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-19
Taxpayer documentation
Sec. 19. A taxpayer claiming a credit under this chapter shall submit to the department of state revenue a copy of the director's certificate of verification under this chapter for the taxable year. However, failure to submit a copy of the certificate does not invalidate a claim for a credit.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-20
Breach of taxpayer agreement
Sec. 20. If the director determines that a taxpayer who has received a credit under this chapter is not complying with the requirements of the tax credit agreement or all the provisions of this chapter, the director shall, after giving the taxpayer an opportunity to explain the noncompliance, notify the Indiana economic development corporation and the department of state revenue of the noncompliance and request an assessment. The department of state revenue, with the assistance of the director, shall state the amount of the assessment, which may not exceed the sum of any previously allowed credits under this chapter. After receiving the notice, the department of state revenue shall make an assessment against the taxpayer under IC 6-8.1.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-21
Annual report on the tax credit program
Sec. 21. On or before March 31 each year, the director shall submit a report to the corporation on the tax credit program under this chapter. The report must include information on the number of agreements that were entered into under this chapter during the

preceding calendar year, a description of the project that is the subject of each agreement, an update on the status of projects under agreements entered into before the preceding calendar year, and the sum of the credits awarded under this chapter. A copy of the report shall be transmitted in an electronic format under IC 5-14-6 to the executive director of the legislative services agency for distribution to the members of the general assembly.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-22
Biennial evaluation of the tax credit program
Sec. 22. On a biennial basis, the corporation shall provide for an evaluation of the tax credit program. The evaluation must include an assessment of the effectiveness of the program in creating new jobs and increasing wages in Indiana and of the revenue impact of the program and may include a review of the practices and experiences of other states with similar programs. The director shall submit a report on the evaluation to the governor, the president pro tempore of the senate, and the speaker of the house of representatives after June 30 and before November 1 in each odd-numbered year. The report provided to the president pro tempore of the senate and the speaker of the house of representatives must be in an electronic format under IC 5-14-6.
As added by P.L.223-2007, SEC.4.

IC 6-3.1-31.9-23
Expiration of the tax credit program
Sec. 23. (a) This chapter applies to taxable years beginning after December 31, 2006.
(b) Notwithstanding the other provisions of this chapter, the corporation may not approve an alternative fuel vehicle manufacturing credit for a qualified investment made after December 31, 2016. However, this section may not be construed to prevent a taxpayer from carrying an unused tax credit attributable to a qualified investment made before January 1, 2017, forward to a taxable year beginning after December 31, 2016, in the manner provided by section 13 of this chapter.
As added by P.L.223-2007, SEC.4. Amended by P.L.137-2012, SEC.62.



CHAPTER 32. REPEALED



CHAPTER 33. NEW EMPLOYER TAX CREDIT

IC 6-3.1-33-2
"Department"
Sec. 2. As used in this chapter, "department" refers to:
(1) the department of state revenue; or
(2) the department of insurance;
whichever agency is obligated to administer the tax against which a credit is applied.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-3
"IEDC"
Sec. 3. As used in the chapter, "IEDC" refers to the Indiana economic development corporation.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-4
"New Indiana business"
Sec. 4. As used in this chapter, "new Indiana business" means a corporation or pass through entity that after December 31, 2009:
(1) either:
(A) locates or relocates the operations of a business enterprise in Indiana;
(B) incorporates or otherwise first organizes in Indiana; or
(C) expands the entity's operation of a business enterprise in Indiana;
(2) employs at least ten (10) qualified employees;
(3) makes an application to the IEDC under this chapter; and
(4) is issued a certificate of approval by the IEDC under this chapter.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-5
"Qualified employee"
Sec. 5. As used in this chapter, "qualified employee" means an individual who is:
(1) a full-time employee (as defined in IC 6-3.1-13-4) first hired by a new Indiana business during the period specified in section 10(b) of this chapter;
(2) a resident of Indiana; and
(3) not more than a five percent (5%) shareholder, partner, member, or owner of the applicant; as determined by the IEDC. The term does not include rehired individuals, individuals employed to fill positions vacated as the result of a layoff that occurred during the previous two (2) years, or individuals employed in the same business operation before and after a change of business ownership.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-6
"State tax liability"
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed before the application of any other credit against state tax liability to which the taxpayer is entitled, including any credit described in IC 6-3.1-1-2.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-7
"Tax credit"
Sec. 7. As used in this chapter, "tax credit" refers to a tax credit granted by this chapter before the application of any other tax credits to which a new Indiana business might be eligible.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-8
"Taxpayer"
Sec. 8. As used in this chapter, "taxpayer" means a person, corporation, partnership, or other entity that has any state tax liability.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-9
Application for credit; qualifications; certificate of approval
Sec. 9. (a) Before January 1, 2017, a corporation or pass through entity that desires to qualify for the new employer credit provided by this chapter may submit an application to the IEDC in the form and manner specified by the IEDC.
(b) The IEDC shall promptly review all applications submitted to the IEDC under this chapter.
(c) If the IEDC determines that an applicant for the tax credit provided by this chapter has furnished reliable evidence, as determined by the IEDC, that the applicant is reasonably capable of:
(1) employing at least ten (10) qualified employees in each month of the period specified in section 10(b) of this chapter during the taxable year; and
(2) meeting the requirements for the tax credit provided by this chapter;
the IEDC may issue the applicant a certificate of approval. If a

certificate of approval is issued, the IEDC shall provide a copy of the certificate to the department.
(d) In making a determination of whether an applicant is qualified for a credit under this chapter, the IEDC may consider the following:
(1) The applicant's employment levels in previous years to determine if the applicant is hiring new individuals or rehiring individuals.
(2) Whether the applicant is the successor to part or all of the assets or business operations of another corporation or pass through entity that conducted business operations in Indiana in the same line of business to determine if the applicant is a new Indiana business under this chapter.
(e) If the IEDC determines that the applicant will not employ at least ten (10) qualified employees in each month of the period specified in section 10(b) of this chapter during the taxable year, is not a new Indiana business, or does not meet, or is unlikely to meet, any other requirements for the tax credit provided by this chapter, the IEDC shall notify the applicant of the IEDC's determination.
(f) The IEDC may not issue a certificate of approval under this chapter after December 31, 2016.
As added by P.L.110-2010, SEC.16. Amended by P.L.137-2012, SEC.63.

IC 6-3.1-33-10
Credit entitlement; credit period
Sec. 10. (a) Each taxable year, a new Indiana business is entitled to a tax credit against the new Indiana business's state tax liability for the taxable year in the amount specified by section 11 of this chapter.
(b) The tax credit provided by subsection (a) is based on a period not exceeding twenty-four (24) consecutive calendar months during which the new Indiana business meets the conditions of this chapter. The period begins on the first day of the month following the month in which the new Indiana business is approved by the IEDC under this chapter. The period ends on the final day of:
(1) the twenty-fourth consecutive calendar month that the new Indiana business complies with the conditions of this chapter; or
(2) the month in which the new Indiana business ceases to comply with the conditions of this chapter;
whichever month occurs first.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-11
Credit amount
Sec. 11. For each taxable year, the amount of the tax credit under this chapter is equal to ten percent (10%) of the wages paid by the new Indiana business to qualified employees during the calendar months of the period specified in section 10(b) of this chapter that are included in the taxable year.
As added by P.L.110-2010, SEC.16.
IC 6-3.1-33-12
Use of pass through entity credit
Sec. 12. If a pass through entity does not have state tax liability against which a tax credit may be applied, a shareholder, partner, fiduciary, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit to which the pass through entity would be entitled under this chapter for the taxable year if the pass through entity were a taxpayer; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, fiduciary, or member is entitled.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-13
Carryover; no carryback or refund of unused credit
Sec. 13. (a) If the credit provided by this chapter exceeds the taxpayer's state tax liability for the taxable year for which the credit is first claimed, the excess may be carried forward to succeeding taxable years and used as a credit against the taxpayer's state tax liability during those taxable years. Each time that the credit is carried forward to a succeeding taxable year, the credit is to be reduced by the amount that was used as a credit during the immediately preceding taxable year. The credit provided by this chapter may be carried forward and applied to succeeding taxable years for not more than nine (9) taxable years following the first year the credit is claimed.
(b) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.110-2010, SEC.16.

IC 6-3.1-33-14
Claiming credit
Sec. 14. To qualify for a tax credit under this chapter, a taxpayer must claim the tax credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department. The taxpayer shall maintain the records required by the department for the period specified by the department to substantiate the taxpayer's eligibility for the credit.
As added by P.L.110-2010, SEC.16.






ARTICLE 3.5. LOCAL TAXATION

CHAPTER 0.7. STATUS OF CERTAIN PROPERTY TAX CREDITS

IC 6-3.5-0.7-2
Treatment of certain property tax replacement credits provided under repealed statutes; calculation of credits
Sec. 2. Notwithstanding the repeal of IC 6-1.1-21 by P.L.146-2008, a provision in this article that refers to a credit as an additional property tax replacement credit or an increased property tax replacement credit shall be treated after December 31, 2008, as continuing to permit the grant of a property tax replacement credit against property tax liability. The credit shall be calculated in the same manner as the credits were calculated before January 1, 2009.
As added by P.L.220-2011, SEC.144.



CHAPTER 0.8. ADOPTION OF CERTAIN ORDINANCES RELATING TO A COUNTY ADJUSTED GROSS INCOME TAX OR A COUNTY OPTION INCOME TAX

IC 6-3.5-0.8-2
Adoption of additional county option income tax rates during 2009
Sec. 2. Notwithstanding any provision in IC 6-3.5-6 (including the August 1 deadlines applicable under IC 6-3.5-6-30(a), IC 6-3.5-6-30(b), IC 6-3.5-6-31(i), and IC 6-3.5-6-32(e)), a county income tax council or county council, as applicable, may in 2009 adopt an additional county option income tax rate under IC 6-3.5-6-30, IC 6-3.5-6-31, or IC 6-3.5-6-32 at any time before November 1, 2009.
As added by P.L.220-2011, SEC.145.

IC 6-3.5-0.8-3
Adoption of additional county income taxes; taking effect of rates
Sec. 3. Notwithstanding any provision of IC 6-3.5-1.1 or IC 6-3.5-6, any additional county adjusted gross income tax rate adopted in 2009 under IC 6-3.5-1.1-24, IC 6-3.5-1.1-25, or IC 6-3.5-1.1-26 and any additional county option income tax rate adopted in 2009 under IC 6-3.5-6-30, IC 6-3.5-6-31, or IC 6-3.5-6-32 take effect as follows:
(1) In the case of an ordinance adopted before October 1, 2009, the tax rate takes effect October 1, 2009.
(2) In the case of an ordinance adopted after September 30, 2009, and before October 16, 2009, the tax rate takes effect November 1, 2009.
(3) In the case of an ordinance adopted after October 15, 2009, and before November 1, 2009, the tax rate takes effect December 1, 2009.
As added by P.L.220-2011, SEC.145.



CHAPTER 1. REPEALED



CHAPTER 1.1. COUNTY ADJUSTED GROSS INCOME TAX

days.
"School corporation" means any public school corporation established under Indiana law.
As added by P.L.73-1983, SEC.2. Amended by P.L.44-1984, SEC.12; P.L.22-1988, SEC.3; P.L.96-1995, SEC.1; P.L.146-2008, SEC.326.

IC 6-3.5-1.1-1.1
Determination of allocation amount
Sec. 1.1. (a) For purposes of allocating the certified distribution made to a county under this chapter among the civil taxing units and school corporations in the county, the allocation amount for a civil taxing unit or school corporation is the amount determined using the following formula:
STEP ONE: Determine the sum of the total property taxes being collected by the civil taxing unit or school corporation during the calendar year of the distribution.
STEP TWO: Determine the sum of the following:
(A) Amounts appropriated from property taxes to pay the principal of or interest on any debenture or other debt obligation issued after June 30, 2005, other than an obligation described in subsection (b).
(B) Amounts appropriated from property taxes to make payments on any lease entered into after June 30, 2005, other than a lease described in subsection (c).
(C) The proceeds of any property that are:
(i) received as the result of the issuance of a debt obligation described in clause (A) or a lease described in clause (B); and
(ii) appropriated from property taxes for any purpose other than to refund or otherwise refinance a debt obligation or lease described in subsection (b) or (c).
STEP THREE: Subtract the STEP TWO amount from the STEP ONE amount.
STEP FOUR: Determine the sum of:
(A) the STEP THREE amount; plus
(B) the civil taxing unit's or school corporation's certified distribution for the previous calendar year.
The allocation amount is subject to adjustment as provided in IC 36-8-19-7.5.
(b) Except as provided in this subsection, an appropriation from property taxes to repay interest and principal of a debt obligation is not deducted from the allocation amount for a civil taxing unit or school corporation if:
(1) the debt obligation was issued; and
(2) the proceeds appropriated from property taxes;
to refund or otherwise refinance a debt obligation or a lease issued before July 1, 2005. However, an appropriation from property taxes related to a debt obligation issued after June 30, 2005, is deducted if the debt extends payments on a debt or lease beyond the time in which the debt or lease would have been payable if the debt or lease

had not been refinanced or increases the total amount that must be paid on a debt or lease in excess of the amount that would have been paid if the debt or lease had not been refinanced. The amount of the deduction is the annual amount for each year of the extension period or the annual amount of the increase over the amount that would have been paid.
(c) Except as provided in this subsection, an appropriation from property taxes to make payments on a lease is not deducted from the allocation amount for a civil taxing unit or school corporation if:
(1) the lease was issued; and
(2) the proceeds were appropriated from property taxes;
to refinance a debt obligation or lease issued before July 1, 2005. However, an appropriation from property taxes related to a lease entered into after June 30, 2005, is deducted if the lease extends payments on a debt or lease beyond the time in which the debt or lease would have been payable if the debt or lease had not been refinanced or increases the total amount that must be paid on a debt or lease in excess of the amount that would have been paid if the debt or lease had not been refinanced. The amount of the deduction is the annual amount for each year of the extension period or the annual amount of the increase over the amount that would have been paid.
As added by P.L.207-2005, SEC.1. Amended by P.L.182-2009(ss), SEC.209.

IC 6-3.5-1.1-1.3
Districts not entitled to distribution
Sec. 1.3. (a) This section applies to a county solid waste management district (as defined in IC 13-11-2-47) or a joint solid waste management district (as defined in IC 13-11-2-113).
(b) A district may not receive a distribution under this chapter unless a majority of the members of each of the county fiscal bodies of the counties within the district passes a resolution approving the distribution.
(c) A resolution passed by a county fiscal body under subsection (b) may:
(1) expire on a date specified in the resolution; or
(2) remain in effect until the county fiscal body revokes or rescinds the resolution.
As added by P.L.96-1995, SEC.2. Amended by P.L.1-1996, SEC.47; P.L.70-2001, SEC.1.

IC 6-3.5-1.1-1.5
Time within which to adopt ordinance; effective date of ordinances
Sec. 1.5. (a) Notwithstanding any other provision of this chapter, a power granted by this chapter to adopt an ordinance to:
(1) impose, increase, decrease, or rescind a tax or tax rate; or
(2) grant, increase, decrease, rescind, or change a homestead credit or property tax replacement credit authorized under this chapter;
may be exercised at any time in a year before November 1 of that

year.
(b) Notwithstanding any other provision of this chapter, an ordinance authorized by this chapter that imposes or increases a tax or a tax rate takes effect as follows:
(1) An ordinance adopted after December 31 of the immediately preceding year and before October 1 of the current year takes effect October 1 of the current year.
(2) An ordinance adopted after September 30 and before October 16 of the current year takes effect November 1 of the current year.
(3) An ordinance adopted after October 15 and before November 1 of the current year takes effect December 1 of the current year.
(c) Notwithstanding any other provision of this chapter, an ordinance authorized by this chapter that decreases or rescinds a tax or a tax rate takes effect as follows:
(1) An ordinance adopted after December 31 of the immediately preceding year and before October 1 of the current year takes effect on the later of October 1 of the current year or the first day of the month in the current year as the month in which the last increase in the tax or tax rate occurred.
(2) An ordinance adopted after September 30 and before October 16 of the current year takes effect on the later of November 1 of the current year or the first day of the month in the current year as the month in which the last increase in the tax or tax rate occurred.
(3) An ordinance adopted after October 15 and before November 1 of the current year takes effect December 1 of the current year.
(d) Notwithstanding any other provision of this chapter, an ordinance authorized by this chapter that grants, increases, decreases, rescinds, or changes a homestead credit or property tax replacement credit authorized under this chapter takes effect for and applies to property taxes first due and payable in the year immediately following the year in which the ordinance is adopted.
As added by P.L.113-2010, SEC.61.

IC 6-3.5-1.1-2
Authorization; rate of tax; form and adoption of ordinance
Sec. 2. (a) The county council of any county in which the county option income tax will not be in effect on December 1 of a year under an ordinance adopted during a previous calendar year may impose the county adjusted gross income tax on the adjusted gross income of county taxpayers of its county.
(b) Except as provided in section 2.3, 2.5, 2.7, 2.8, 2.9, 3.3, 3.5, 3.6, 24, 25, or 26 of this chapter, the county adjusted gross income tax may be imposed at a rate of one-half of one percent (0.5%), three-fourths of one percent (0.75%), or one percent (1%) on the adjusted gross income of resident county taxpayers of the county. Any county imposing the county adjusted gross income tax must

impose the tax on the nonresident county taxpayers at a rate of one-fourth of one percent (0.25%) on their adjusted gross income. If the county council elects to decrease the county adjusted gross income tax, the county council may decrease the county adjusted gross income tax rate in increments of one-tenth of one percent (0.1%).
(c) To impose the county adjusted gross income tax, the county council must adopt an ordinance. The ordinance must substantially state the following:
"The ________ County Council imposes the county adjusted gross income tax on the county taxpayers of ________ County. The county adjusted gross income tax is imposed at a rate of _____ percent (_____%) on the resident county taxpayers of the county and one-fourth of one percent (0.25%) on the nonresident county taxpayers of the county.".
(d) The auditor of a county shall record all votes taken on ordinances presented for a vote under the authority of this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(e) If the county adjusted gross income tax had previously been adopted by a county under IC 6-3.5-1 (before its repeal on March 15, 1983) and that tax was in effect at the time of the enactment of this chapter, then the county adjusted gross income tax continues in that county at the rates in effect at the time of enactment until the rates are modified or the tax is rescinded in the manner prescribed by this chapter. If a county's adjusted gross income tax is continued under this subsection, then the tax shall be treated as if it had been imposed under this chapter and is subject to rescission or reduction as authorized in this chapter.
As added by P.L.73-1983, SEC.2. Amended by P.L.44-1984, SEC.13; P.L.3-1990, SEC.24; P.L.35-1990, SEC.12; P.L.42-1994, SEC.1; P.L.119-1998, SEC.6; P.L.135-2001, SEC.1; P.L.178-2002, SEC.52; P.L.42-2003, SEC.1; P.L.162-2006, SEC.27; P.L.224-2007, SEC.54; P.L.77-2011, SEC.1; P.L.137-2012, SEC.64.

IC 6-3.5-1.1-2.3
Jasper County; additional tax rate for criminal justice facilities
Sec. 2.3. (a) This section applies to Jasper County.
(b) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the county to:
(1) finance, construct, acquire, improve, renovate, or equip:
(A) jail facilities;
(B) juvenile court, detention, and probation facilities;
(C) other criminal justice facilities; and
(D) related buildings and parking facilities;
located in the county, including costs related to the demolition

of existing buildings and the acquisition of land; and
(2) repay bonds issued or leases entered into for the purposes described in subdivision (1).
(c) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the county to operate or maintain any of the facilities described in subsection (b)(1)(A) through (b)(1)(D) that are located in the county. The county council may make a determination under both this subsection and subsection (b).
(d) In addition to the rates permitted by section 2 of this chapter, the county council may impose the county adjusted gross income tax at a rate of:
(1) fifteen-hundredths percent (0.15%);
(2) two-tenths percent (0.2%); or
(3) twenty-five hundredths percent (0.25%);
on the adjusted gross income of county taxpayers if the county council makes a finding and determination set forth in subsection (b) or (c).
(e) If the county council imposes the tax under this section to pay for the purposes described in both subsections (b) and (c), when:
(1) the financing, construction, acquisition, improvement, renovation, and equipping described in subsection (b) are completed; and
(2) all bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described in subsection (b) are fully paid;
the county council shall, subject to subsection (d), establish a tax rate under this section by ordinance such that the revenue from the tax does not exceed the costs of operating and maintaining the jail facilities described in subsection (b)(1)(A). The tax rate may not be imposed at a rate greater than is necessary to carry out the purposes described in subsections (b) and (c), as applicable.
(f) The tax imposed under this section may be imposed only until the latest of the following:
(1) The date on which the financing, construction, acquisition, improvement, renovation, and equipping described in subsection (b) are completed.
(2) The date on which the last of any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described in subsection (b) are fully paid.
(3) The date on which an ordinance adopted under subsection (c) is rescinded.
(g) The term of the bonds issued (including any refunding bonds) or a lease entered into under subsection (b)(2) may not exceed twenty (20) years.
(h) The county treasurer shall establish a criminal justice facilities revenue fund to be used only for purposes described in this section. County adjusted gross income tax revenues derived from the tax rate imposed under this section shall be deposited in the criminal justice

facilities revenue fund before making a certified distribution under section 11 of this chapter.
(i) County adjusted gross income tax revenues derived from the tax rate imposed under this section:
(1) may be used only for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued or leases entered into for any or all the purposes described in subsection (b).
(j) Notwithstanding any other law, money remaining in the criminal justice facilities revenue fund established under subsection (h) after the tax imposed by this section is terminated under subsection (f) shall be transferred to the county highway fund to be used for construction, resurfacing, restoration, and rehabilitation of county highways, roads, and bridges.
As added by P.L.162-2006, SEC.28. Amended by P.L.1-2007, SEC.59; P.L.224-2007, SEC.55; P.L.77-2011, SEC.2.

IC 6-3.5-1.1-2.5
Jackson County; additional tax for jail and juvenile detention center
Sec. 2.5. (a) This section applies only to Jackson County.
(b) As used in this section, "fiscal year" means a twelve (12) month period beginning July 1 and ending June 30.
(c) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the county to fund the operation and maintenance of a jail and juvenile detention center opened after July 1, 1998.
(d) Notwithstanding section 2 of this chapter, if the county council adopts an ordinance under subsection (c), the county council may impose the county adjusted gross income tax at a rate of one and one-tenth percent (1.1%) on adjusted gross income for fiscal years beginning before July 1, 2011. For fiscal years beginning after June 30, 2011, the rate is reduced to one percent (1%). If the county council imposes the county adjusted gross income tax at a rate of one and one-tenth percent (1.1%), the county council may decrease the rate or rescind the tax in the manner provided under this chapter.
(e) If the county imposes the county adjusted gross income tax at a rate of one and one-tenth percent (1.1%) under this section, the revenue derived from a tax rate of one-tenth percent (0.1%) on adjusted gross income:
(1) shall be paid to the county treasurer;
(2) may be used only to pay the costs of operating a jail and juvenile detention center opened after July 1, 1998; and
(3) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5.
As added by P.L.119-1998, SEC.7. Amended by P.L.89-2001, SEC.3;

P.L.90-2002, SEC.289; P.L.184-2006, SEC.5; P.L.119-2012, SEC.37.

IC 6-3.5-1.1-2.6
Repealed
(Repealed by P.L.137-2012, SEC.65.)

IC 6-3.5-1.1-2.7
Wayne County; additional county adjusted gross income tax
Sec. 2.7. (a) This section applies to Wayne County.
(b) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the county to:
(1) finance, construct, acquire, improve, renovate, or equip the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings and the acquisition of land; and
(2) repay bonds issued, or leases entered into, for constructing, acquiring, improving, renovating, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings and the acquisition of land.
(c) In addition to the rates permitted by section 2 of this chapter, the county council may impose the county adjusted gross income tax at a rate of:
(1) fifteen-hundredths percent (0.15%);
(2) two-tenths percent (0.2%); or
(3) twenty-five hundredths percent (0.25%);
on the adjusted gross income of county taxpayers if the county council makes the finding and determination set forth in subsection (b). The tax imposed under this section may be imposed only until the later of the date on which the financing on, acquisition, improvement, renovation, and equipping described in subsection (b) is completed or the date on which the last of any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described in subsection (b) are fully paid. The term of the bonds issued (including any refunding bonds) or a lease entered into under subsection (b)(2) may not exceed twenty (20) years.
(d) If the county council makes a determination under subsection (b), the county council may adopt a tax rate under subsection (c). The tax rate may not be imposed at a rate greater than is necessary to pay the costs of financing, acquiring, improving, renovating, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings and the acquisition of land.
(e) The county treasurer shall establish a county jail revenue fund to be used only for purposes described in this section. County adjusted gross income tax revenues derived from the tax rate imposed under this section shall be deposited in the county jail

revenue fund before making a certified distribution under section 11 of this chapter.
(f) County adjusted gross income tax revenues derived from the tax rate imposed under this section:
(1) may only be used for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued, or leases entered into, for purposes described in subsection (b).
(g) Wayne County possesses unique economic development challenges due to underemployment in relation to similarly situated counties. Maintaining low property tax rates is essential to economic development and the use of county adjusted gross income tax revenues as provided in this chapter to pay any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described under subsection (b), rather than use of property taxes, promotes that purpose.
(h) Notwithstanding any other law, funds accumulated from the county adjusted gross income tax imposed under this section after:
(1) the redemption of bonds issued; or
(2) the final payment of lease rentals due under a lease entered into under this section;
shall be transferred to the county highway fund to be used for construction, resurfacing, restoration, and rehabilitation of county highways, roads, and bridges.
As added by P.L.135-2001, SEC.2. Amended by P.L.1-2002, SEC.33 and P.L.90-2002, SEC.290; P.L.119-2012, SEC.38.

IC 6-3.5-1.1-2.8
Elkhart County, Marshall County; additional rate for criminal justice facilities; fund; use of additional revenue; balance transfer to county highway fund
Sec. 2.8. (a) This section applies to the following counties:
(1) Elkhart County.
(2) Marshall County.
(b) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the county to:
(1) finance, construct, acquire, improve, renovate, or equip:
(A) jail facilities;
(B) juvenile court, detention, and probation facilities;
(C) other criminal justice facilities; and
(D) related buildings and parking facilities;
located in the county, including costs related to the demolition of existing buildings and the acquisition of land; and
(2) repay bonds issued or leases entered into for the purposes described in subdivision (1).
(c) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the

county to operate or maintain:
(1) jail facilities;
(2) juvenile court, detention, and probation facilities;
(3) other criminal justice facilities; and
(4) related buildings and parking facilities;
located in the county. A county council of a county named in subsection (a)(1) or (a)(2) may make a determination under both this subsection and subsection (b).
(d) In addition to the rates permitted by section 2 of this chapter, the county council may impose the county adjusted gross income tax at a rate of:
(1) fifteen-hundredths percent (0.15%);
(2) two-tenths percent (0.2%); or
(3) twenty-five hundredths percent (0.25%);
on the adjusted gross income of county taxpayers if the county council makes a finding and determination set forth in subsection (b) or (c). The tax rate may not be imposed at a rate greater than is necessary to carry out the purposes described in subsections (b) and (c), as applicable.
(e) This subsection applies only to Elkhart County. If the county council imposes the tax under this section to pay for the purposes described in both subsections (b) and (c), when:
(1) the financing, construction, acquisition, improvement, renovation, and equipping described in subsection (b) are completed; and
(2) all bonds issued (including any refunding bonds) or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described in subsection (b) are fully paid;
the county council shall, subject to subsection (d), establish a tax rate under this section by ordinance such that the revenue from the tax does not exceed the costs of operating and maintaining the jail facilities referred to in subsection (b)(1)(A).
(f) The tax imposed under this section may be imposed only until the last of the following dates:
(1) The date on which the financing, construction, acquisition, improvement, renovation, and equipping described in subsection (b) are completed.
(2) The date on which the last of any bonds issued (including any refunding bonds) or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described in subsection (b) are fully paid.
(3) If the county imposing the tax under this section is Elkhart County, the date on which an ordinance adopted under subsection (c) is rescinded.
(g) The term of the bonds issued (including any refunding bonds) or a lease entered into under subsection (b)(2) may not exceed twenty (20) years.
(h) The county treasurer shall establish a criminal justice facilities revenue fund to be used only for purposes described in this section.

County adjusted gross income tax revenues derived from the tax rate imposed under this section shall be deposited in the criminal justice facilities revenue fund before making a certified distribution under section 11 of this chapter.
(i) County adjusted gross income tax revenues derived from the tax rate imposed under this section:
(1) may be used only for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued or leases entered into for any or all the purposes described in subsection (b).
(j) Notwithstanding any other law, money remaining in the criminal justice facilities revenue fund established under subsection (h) after the tax imposed by this section is terminated under subsection (f) shall be transferred to the county highway fund to be used for construction, resurfacing, restoration, and rehabilitation of county highways, roads, and bridges.
As added by P.L.178-2002, SEC.53. Amended by P.L.147-2006, SEC.1; P.L.119-2012, SEC.39.

IC 6-3.5-1.1-2.9
Daviess County; additional rate for county jail facilities; fund; use of additional revenue; balance transfer to county highway fund
Sec. 2.9. (a) This section applies to Daviess County.
(b) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the county to:
(1) finance, construct, acquire, improve, renovate, remodel, or equip the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings, the acquisition of land, and any other reasonably related costs; and
(2) repay bonds issued or leases entered into for constructing, acquiring, improving, renovating, remodeling, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings, the acquisition of land, and any other reasonably related costs.
(c) In addition to the rates permitted by section 2 of this chapter, the county council may impose the county adjusted gross income tax at a rate of:
(1) fifteen-hundredths percent (0.15%);
(2) two-tenths percent (0.2%); or
(3) twenty-five hundredths percent (0.25%);
on the adjusted gross income of county taxpayers if the county council makes the finding and determination set forth in subsection (b). The tax imposed under this section may be imposed only until the later of the date on which the financing on, acquisition, improvement, renovation, remodeling, and equipping described in

subsection (b) are completed or the date on which the last of any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, remodeling, and equipping described in subsection (b) are fully paid. The term of the bonds issued (including any refunding bonds) or a lease entered into under subsection (b)(2) may not exceed twenty-five (25) years.
(d) If the county council makes a determination under subsection (b), the county council may adopt a tax rate under subsection (c). The tax rate may not be imposed at a rate greater than is necessary to pay the costs of financing, acquiring, improving, renovating, remodeling, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings, the acquisition of land, and any other reasonably related costs.
(e) The county treasurer shall establish a county jail revenue fund to be used only for purposes described in this section. County adjusted gross income tax revenues derived from the tax rate imposed under this section shall be deposited in the county jail revenue fund before making a certified distribution under section 11 of this chapter.
(f) County adjusted gross income tax revenues derived from the tax rate imposed under this section:
(1) may be used only for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued or leases entered into for purposes described in subsection (b).
(g) Daviess County possesses unique governmental and economic development challenges due to:
(1) underemployment in relation to similarly situated counties and the loss of a major manufacturing business;
(2) an increase in property taxes for taxable years after December 31, 2000, for the construction of a new elementary school; and
(3) overcrowding of the county jail, the costs associated with housing the county's inmates outside the county, and the potential unavailability of additional housing for inmates outside the county.
The use of county adjusted gross income tax revenues as provided in this chapter is necessary for the county to provide adequate jail capacity in the county and to maintain low property tax rates essential to economic development. The use of county adjusted gross income tax revenues as provided in this chapter to pay any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, remodeling, and equipping described in subsection (b), rather than the use of property taxes, promotes those purposes.
(h) Notwithstanding any other law, funds accumulated from the county adjusted gross income tax imposed under this section after: (1) the redemption of bonds issued; or
(2) the final payment of lease rentals due under a lease entered into under this section;
shall be transferred to the county highway fund to be used for construction, resurfacing, restoration, and rehabilitation of county highways, roads, and bridges.
As added by P.L.178-2002, SEC.54. Amended by P.L.1-2003, SEC.39; P.L.119-2012, SEC.40.

IC 6-3.5-1.1-3
Increase of tax rate; ordinance; requisites
Sec. 3. (a) The county council may increase the county adjusted gross income tax rate imposed upon the resident county taxpayers of the county. To increase the rate, the county council must adopt an ordinance. The ordinance must substantially state the following:
"The ________ County Council increases the county adjusted gross income tax rate imposed upon the resident county taxpayers of the county from ________ percent (___%) to _______ percent (___%).".
(b) The auditor of a county shall record all votes taken on ordinances presented for a vote under the authority of this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
As added by P.L.73-1983, SEC.2. Amended by P.L.35-1990, SEC.13; P.L.224-2007, SEC.57; P.L.77-2011, SEC.3; P.L.137-2012, SEC.66.

IC 6-3.5-1.1-3.1 Version a
Decrease in county adjusted gross income tax rate; adoption of ordinance; procedures
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 3.1. (a) The county council may decrease the county adjusted gross income tax rate imposed upon the resident county taxpayers of the county. To decrease the rate, the county council must adopt an ordinance. The ordinance must substantially state the following:
"The ________ County Council decreases the county adjusted gross income tax rate imposed upon the resident county taxpayers of the county from _____ percent (___%) to _____ percent (___%).".
(b) A county council may not decrease the county adjusted gross income tax rate if the county or any commission, board, department, or authority that is authorized by statute to pledge the county adjusted gross income tax has pledged the county adjusted gross income tax for any purpose permitted by IC 5-1-14 or any other statute.
(c) The auditor of a county shall record all votes taken on ordinances presented for a vote under the authority of this section

and immediately send a certified copy of the results to the department by certified mail.
(d) Notwithstanding IC 6-3.5-7, and except as provided in subsection (e), a county council that decreases the county adjusted gross income tax rate in a year may not in the same year adopt or increase the county economic development income tax under IC 6-3.5-7.
(e) This subsection applies only to LaPorte County. The county council may adopt or increase the county economic development income tax rate under IC 6-3.5-7 in the same year that the county council decreases the county adjusted gross income tax rate if the county economic development income tax rate plus the county adjusted gross income tax rate in effect after the county council decreases the county adjusted gross income tax rate is less than the county adjusted gross income tax rate in effect before the adoption of an ordinance under this section decreasing the rate of the county adjusted gross income tax.
As added by P.L.42-1994, SEC.2. Amended by P.L.10-1997, SEC.13; P.L.170-2002, SEC.26; P.L.224-2007, SEC.58; P.L.77-2011, SEC.4; P.L.119-2012, SEC.41.

IC 6-3.5-1.1-3.1 Version b
Decrease in county adjusted gross income tax rate; adoption of ordinance; procedures
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 3.1. (a) The county council may decrease the county adjusted gross income tax rate imposed upon the resident county taxpayers of the county. To decrease the rate, the county council must adopt an ordinance. The ordinance must substantially state the following:
"The ________ County Council decreases the county adjusted gross income tax rate imposed upon the resident county taxpayers of the county from _____ percent (___%) to _____ percent (___%).".
(b) A county council may not decrease the county adjusted gross income tax rate if the county or any commission, board, department, or authority that is authorized by statute to pledge the county adjusted gross income tax has pledged the county adjusted gross income tax for any purpose permitted by IC 5-1-14 or any other statute.
(c) The auditor of a county shall record all votes taken on ordinances presented for a vote under the authority of this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(d) Notwithstanding IC 6-3.5-7, and except as provided in subsection (e), a county council that decreases the county adjusted gross income tax rate in a year may not in the same year adopt or

increase the county economic development income tax under IC 6-3.5-7.
(e) This subsection applies only to LaPorte County. The county council may adopt or increase the county economic development income tax rate under IC 6-3.5-7 in the same year that the county council decreases the county adjusted gross income tax rate if the county economic development income tax rate plus the county adjusted gross income tax rate in effect after the county council decreases the county adjusted gross income tax rate is less than the county adjusted gross income tax rate in effect before the adoption of an ordinance under this section decreasing the rate of the county adjusted gross income tax.
As added by P.L.42-1994, SEC.2. Amended by P.L.10-1997, SEC.13; P.L.170-2002, SEC.26; P.L.224-2007, SEC.58; P.L.77-2011, SEC.4; P.L.119-2012, SEC.41; P.L.137-2012, SEC.67.

IC 6-3.5-1.1-3.3
Additional rate for jail facilities in county subject to federal court order; use of additional revenues
Sec. 3.3. (a) This section applies only to a county that:
(1) operates a county jail that is subject to an order that:
(A) was issued by a federal district court before January 1, 2003; and
(B) has not been terminated;
(2) operates a county jail that fails to meet:
(A) American Correctional Association Jail Construction Standards; and
(B) Indiana jail operation standards adopted by the department of correction; and
(3) has insufficient revenue to finance the construction, acquisition, improvement, renovation, and equipping of a county jail and related buildings and parking facilities.
(b) For purposes of this section, "county jail" includes any other penal facility that is:
(1) located in; and
(2) operated by;
the county.
(c) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the county to:
(1) finance, construct, acquire, improve, renovate, or equip a county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings and the acquisition of land; and
(2) repay bonds issued or leases entered into for constructing, acquiring, improving, renovating, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings and the acquisition of land.
(d) In addition to the rates permitted by section 2 of this chapter,

the county council may impose the county adjusted gross income tax at a rate of twenty-five hundredths percent (0.25%) on the adjusted gross income of county taxpayers if the county council makes the finding and determination set forth in subsection (c). The tax imposed under this section may be imposed only until the later of the date on which the financing on acquisition, improvement, renovation, and equipping described in subsection (c) is completed or the date on which the last of any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described in subsection (c) are fully paid. The term of the bonds issued (including any refunding bonds) or a lease entered into under subsection (c)(2) may not exceed thirty (30) years.
(e) If the county council makes a determination under subsection (c), the county council may adopt a tax rate under subsection (d). The tax rate may not be imposed at a rate greater than is necessary to pay the costs of financing, acquiring, improving, renovating, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings and the acquisition of land.
(f) The county treasurer shall establish a county jail revenue fund to be used only for purposes described in this section. County adjusted gross income tax revenues derived from the tax rate imposed under this section shall be deposited in the county jail revenue fund before making a certified distribution under section 11 of this chapter.
(g) County adjusted gross income tax revenues derived from the tax rate imposed under this section:
(1) may only be used for purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued or leases entered into for purposes described in subsection (c).
(h) A county described in subsection (a) possesses unique economic development challenges due to underemployment in relation to similarly situated counties. Maintaining low property tax rates is essential to economic development. The use of county adjusted gross income tax revenues as provided in this chapter, rather than use of property taxes, to pay any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described in subsection (c) promotes that purpose.
(i) Notwithstanding any other law, funds accumulated from the county adjusted gross income tax imposed under this section after:
(1) the redemption of bonds issued; or
(2) the final payment of lease rentals due under a lease entered into under this section;
shall be transferred to the county general fund.
As added by P.L.42-2003, SEC.2.
IC 6-3.5-1.1-3.5
Pulaski County; additional tax for jail and justice center
Sec. 3.5. (a) This section applies only to Pulaski County.
(b) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the county to fund the operation and maintenance of a jail and justice center.
(c) Notwithstanding section 2 of this chapter, if the county council adopts an ordinance under subsection (b), the county council may impose the county adjusted gross income tax at a rate of one and three-tenths percent (1.3%) on adjusted gross income. However, a county may impose the county adjusted gross income tax at a rate of one and three-tenths percent (1.3%) for only eight (8) years. After the county has imposed the county adjusted gross income tax at a rate of one and three-tenths percent (1.3%) for eight (8) years, the rate is reduced to one percent (1%). If the county council imposes the county adjusted gross income tax at a rate of one and three-tenths percent (1.3%), the county council may decrease the rate or rescind the tax in the manner provided under this chapter.
(d) If the county imposes the county adjusted gross income tax at a rate of one and three-tenths percent (1.3%) under this section, the revenue derived from a tax rate of three-tenths percent (0.3%) on adjusted gross income:
(1) shall be paid to the county treasurer;
(2) may be used only to pay the costs of operating and maintaining a jail and justice center; and
(3) may not be considered by the department of local government finance under any provision of IC 6-1.1-18.5, including the determination of the county's maximum permissible property tax levy.
As added by P.L.119-1998, SEC.8. Amended by P.L.89-2001, SEC.4; P.L.90-2002, SEC.291; P.L.224-2007, SEC.59; P.L.119-2012, SEC.42.

IC 6-3.5-1.1-3.6
Union County; additional rate for county courthouse; fund; use of additional revenue; balance transfer to county highway fund
Sec. 3.6. (a) This section applies only to Union County.
(b) The county council may, by ordinance, determine that additional county adjusted gross income tax revenue is needed in the county to:
(1) finance, construct, acquire, improve, renovate, or equip the county courthouse; and
(2) repay bonds issued, or leases entered into, for constructing, acquiring, improving, renovating, and equipping the county courthouse.
(c) In addition to the rates permitted under section 2 of this chapter, the county council may impose the county adjusted gross income tax at a rate of twenty-five hundredths percent (0.25%) on the adjusted gross income of county taxpayers if the county council

makes the finding and determination set forth in subsection (b). The tax imposed under this section may be imposed only until the later of the date on which the financing on, acquisition, improvement, renovation, and equipping described in subsection (b) is completed or the date on which the last of any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described in subsection (b) are fully paid. The term of the bonds issued (including any refunding bonds) or a lease entered into under subsection (b)(2) may not exceed twenty-two (22) years.
(d) If the county council makes a determination under subsection (b), the county council may adopt a tax rate under subsection (c). The tax rate may not be imposed for a time greater than is necessary to pay the costs of financing, constructing, acquiring, renovating, and equipping the county courthouse.
(e) The county treasurer shall establish a county courthouse revenue fund to be used only for purposes described in this section. County adjusted gross income tax revenues derived from the tax rate imposed under this section shall be deposited in the county courthouse revenue fund before a certified distribution is made under section 11 of this chapter.
(f) County adjusted gross income tax revenues derived from the tax rate imposed under this section:
(1) may only be used for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued or leases entered into for purposes described in subsection (b).
(g) Union County possesses unique economic development challenges due to:
(1) the county's heavy agricultural base;
(2) the presence of a large amount of state owned property in the county that is exempt from property taxation; and
(3) recent obligations of the school corporation in the county that have already increased property taxes in the county and imposed additional property tax burdens on the county's agricultural base.
Maintaining low property tax rates is essential to economic development. The use of county adjusted gross income tax revenues as provided in this chapter to pay any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described in subsection (b), rather than the use of property taxes, promotes that purpose.
(h) Notwithstanding any other law, funds accumulated from the county adjusted gross income tax imposed under this section after:
(1) the redemption of the bonds issued; or
(2) the final payment of lease rentals due under a lease entered into under this section;
shall be transferred to the county highway fund to be used for

construction, resurfacing, restoration, and rehabilitation of county highways, roads, and bridges.
As added by P.L.178-2002, SEC.55. Amended by P.L.1-2003, SEC.40; P.L.97-2004, SEC.29; P.L.119-2012, SEC.43.

IC 6-3.5-1.1-4
Duration of tax; rescission of tax; ordinance
Sec. 4. (a) The county adjusted gross income tax imposed by a county council under this chapter remains in effect until rescinded.
(b) Except as provided in subsection (d), the county council may rescind the county adjusted gross income tax by adopting an ordinance to rescind the tax.
(c) The auditor of a county shall record all votes taken on ordinances presented for a vote under the authority of this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(d) A county council may not rescind the county adjusted gross income tax or take any action that would result in a civil taxing unit in the county having a smaller certified share than the certified share to which the civil taxing unit was entitled when the civil taxing unit pledged county adjusted gross income tax if the civil taxing unit or any commission, board, department, or authority that is authorized by statute to pledge county adjusted gross income tax has pledged county adjusted gross income tax for any purpose permitted by IC 5-1-14 or any other statute. The prohibition in this section does not apply if the civil taxing unit pledges legally available revenues to fully replace the civil taxing unit's certified share that has been pledged.
As added by P.L.73-1983, SEC.2. Amended by P.L.35-1990, SEC.14; P.L.224-2007, SEC.60; P.L.77-2011, SEC.5; P.L.137-2012, SEC.68.

IC 6-3.5-1.1-5
Tax in effect part of year; computation
Sec. 5. (a) Except as provided in subsections (b) through (c), if the county adjusted gross income tax is not in effect during a county taxpayer's entire taxable year, then the amount of county adjusted gross income tax that the county taxpayer owes for that taxable year equals the product of:
(1) the amount of county adjusted gross income tax the county taxpayer would owe if the tax had been imposed during the county taxpayer's entire taxable year; multiplied by
(2) a fraction:
(A) The numerator of the fraction equals the number of days during the county taxpayer's taxable year during which the county adjusted gross income tax was in effect.
(B) The denominator of the fraction equals the total number of days in the county taxpayer's taxable year. (b) If a county taxpayer:
(1) is unemployed for a part of the taxpayer's taxable year;
(2) was not discharged for just cause (as defined in IC 22-4-15-1(e)); and
(3) has no earned income for the part of the taxpayer's taxable year that the tax was in effect;
the county taxpayer's adjusted gross income for the taxable year is reduced by the amount of the taxpayer's earned income for the taxable year.
(c) A taxpayer who qualifies under subsection (b) must file a claim for a refund for the difference between the county adjusted gross income tax owed, as determined under subsection (a), and the tax owed, as determined under subsection (b). A claim for a refund must be on a form approved by the department and include all supporting documentation reasonably required by the department.
As added by P.L.73-1983, SEC.2. Amended by P.L.96-1987, SEC.1.

IC 6-3.5-1.1-6
Credit for taxes imposed by governmental entities outside Indiana
Sec. 6. (a) Except as provided in subsection (b), if for a particular taxable year a county taxpayer is liable for an income tax imposed by a county, city, town, or other local governmental entity located outside of Indiana, that county taxpayer is entitled to a credit against his county adjusted gross income tax liability for that same taxable year. The amount of the credit equals the amount of tax imposed by the other governmental entity on income derived from sources outside Indiana and subject to the county adjusted gross income tax. However, the credit provided by this section may not reduce a county taxpayer's county adjusted gross income tax liability to an amount less than would have been owed if the income subject to taxation by the other governmental entity had been ignored.
(b) The credit provided by this section does not apply to a county taxpayer to the extent that the other governmental entity provides for a credit to the taxpayer for the amount of county adjusted gross income taxes owed under this chapter.
(c) To claim the credit provided by this section, a county taxpayer must provide the department with satisfactory evidence that he is entitled to the credit.
As added by P.L.73-1983, SEC.2.

IC 6-3.5-1.1-7
Credit for the elderly and persons with a total disability; computation
Sec. 7. (a) If for a particular taxable year a county taxpayer is, or a county taxpayer and the taxpayer's spouse who file a joint return are, allowed a credit for the elderly or individuals with a total disability under Section 22 of the Internal Revenue Code, the county taxpayer is, or the county taxpayer and the taxpayer's spouse are, entitled to a credit against the taxpayer's or the taxpayer's and the taxpayer's spouse's county adjusted gross income tax liability for that

same taxable year. The amount of the credit equals the lesser of:
(1) the product of:
(A) the taxpayer's or the taxpayer's and the taxpayer's spouse's credit for the elderly or individuals with a total disability for that same taxable year; multiplied by
(B) a fraction, the numerator of which is the county adjusted gross income tax rate imposed against the county taxpayer, or the county taxpayer and the taxpayer's spouse, and the denominator of which is fifteen hundredths (0.15); or
(2) the amount of county adjusted gross income tax imposed on the county taxpayer, or the county taxpayer and the taxpayer's spouse.
(b) If a county taxpayer and the taxpayer's spouse file a joint return and are subject to different county adjusted gross income tax rates for the same taxable year, they shall compute the credit under this section by using the formula provided by subsection (a), except that they shall use the average of the two (2) county adjusted gross income tax rates imposed against them as the numerator referred to in subsection (a)(1)(B).
As added by P.L.73-1983, SEC.2. Amended by P.L.23-1986, SEC.5; P.L.63-1988, SEC.9; P.L.99-2007, SEC.27.

IC 6-3.5-1.1-8
Accounts in state general fund; deposits
Sec. 8. (a) A special account within the state general fund shall be established for each county adopting the county adjusted gross income tax. Any revenue derived from the imposition of the county adjusted gross income tax by a county shall be deposited in that county's account in the state general fund.
(b) Any income earned on money held in an account under subsection (a) becomes a part of that account.
(c) Any revenue remaining in an account established under subsection (a) at the end of a fiscal year does not revert to the state general fund.
As added by P.L.73-1983, SEC.2.

IC 6-3.5-1.1-9
Calculation of certified distribution; summary of calculation; notice to county auditor
Sec. 9. (a) Revenue derived from the imposition of the county adjusted gross income tax shall, in the manner prescribed by this section, be distributed to the county that imposed it. The amount to be distributed to a county during an ensuing calendar year equals the amount of county adjusted gross income tax revenue that the budget agency determines has been:
(1) received from that county for a taxable year ending before the calendar year in which the determination is made; and
(2) reported on an annual return or amended return processed by the department in the state fiscal year ending before July 1 of the calendar year in which the determination is made; as adjusted for refunds of county adjusted gross income tax made in the state fiscal year.
(b) Before August 2 of each calendar year, the budget agency shall certify to the county auditor of each adopting county the amount determined under subsection (a) plus the amount of interest in the county's account that has accrued and has not been included in a certification made in a preceding year. The amount certified is the county's "certified distribution" for the immediately succeeding calendar year. The amount certified shall be adjusted under subsections (c), (d), (e), (f), and (g). The budget agency shall provide the county council with an informative summary of the calculations used to determine the certified distribution. The summary of calculations must include:
(1) the amount reported on individual income tax returns processed by the department during the previous fiscal year;
(2) adjustments for over distributions in prior years;
(3) adjustments for clerical or mathematical errors in prior years;
(4) adjustments for tax rate changes; and
(5) the amount of excess account balances to be distributed under IC 6-3.5-1.1-21.1.
The budget agency shall also certify information concerning the part of the certified distribution that is attributable to a tax rate under section 24, 25, or 26 of this chapter. This information must be certified to the county auditor, the department, and the department of local government finance not later than September 1 of each calendar year. The part of the certified distribution that is attributable to a tax rate under section 24, 25, or 26 of this chapter may be used only as specified in those provisions.
(c) The budget agency shall certify an amount less than the amount determined under subsection (b) if the budget agency determines that the reduced distribution is necessary to offset overpayments made in a calendar year before the calendar year of the distribution. The budget agency may reduce the amount of the certified distribution over several calendar years so that any overpayments are offset over several years rather than in one (1) lump sum.
(d) The budget agency shall adjust the certified distribution of a county to correct for any clerical or mathematical errors made in any previous certification under this section. The budget agency may reduce the amount of the certified distribution over several calendar years so that any adjustment under this subsection is offset over several years rather than in one (1) lump sum.
(e) This subsection applies to a county that initially imposes, increases, decreases, or rescinds a tax or tax rate under this chapter before November 1 in the same calendar year in which the budget agency makes a certification under this section. The budget agency shall adjust the certified distribution of a county to provide for a distribution in the immediately following calendar year and in each calendar year thereafter. The budget agency shall provide for a full

transition to certification of distributions as provided in subsection (a)(1) through (a)(2) in the manner provided in subsection (c). If the county imposes, increases, decreases, or rescinds a tax or tax rate under this chapter after the date for which a certification under subsection (b) is based, the budget agency shall adjust the certified distribution of the county after August 1 of the calendar year. The adjustment shall reflect any other adjustment required under subsections (c), (d), (f), and (g). The adjusted certification shall be treated as the county's "certified distribution" for the immediately succeeding calendar year. The budget agency shall certify the adjusted certified distribution to the county auditor for the county and provide the county council with an informative summary of the calculations that revises the informative summary provided in subsection (b) and reflects the changes made in the adjustment.
(f) The budget agency shall adjust the certified distribution of a county to provide the county with the distribution required under section 3.3 of this chapter beginning not later than the tenth month after the month in which additional revenue from the tax authorized under section 3.3 of this chapter is initially collected.
(g) This subsection applies in the year in which a county initially imposes a tax rate under section 24 of this chapter. Notwithstanding any other provision, the budget agency shall adjust the part of the county's certified distribution that is attributable to the tax rate under section 24 of this chapter to provide for a distribution in the immediately following calendar year equal to the result of:
(1) the sum of the amounts determined under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) in the year in which the county initially imposes a tax rate under section 24 of this chapter; multiplied by
(2) two (2).
(h) The budget agency shall before May 1 of every odd-numbered year publish an estimate of the statewide total amount of certified distributions to be made under this chapter during the following two (2) calendar years.
(i) The budget agency shall before May 1 of every even-numbered year publish an estimate of the statewide total amount of certified distributions to be made under this chapter during the following calendar year.
(j) The estimates under subsections (h) and (i) must specify the amount of the estimated certified distributions that are attributable to the additional rate authorized under section 24 of this chapter, the additional rate authorized under section 25 of this chapter, the additional rate authorized under section 26 of this chapter, and any other additional rates authorized under this chapter.
As added by P.L.73-1983, SEC.2. Amended by P.L.23-1986, SEC.6; P.L.267-2003, SEC.3; P.L.207-2005, SEC.2; P.L.224-2007, SEC.61; P.L.146-2008, SEC.327; P.L.182-2009(ss), SEC.210; P.L.113-2010, SEC.62; P.L.229-2011, SEC.88; P.L.137-2012, SEC.69.

IC 6-3.5-1.1-9.5 Repealed
(Repealed by P.L.267-2003, SEC.16.)

IC 6-3.5-1.1-10
Distribution of revenue; time; use
Sec. 10. (a) One-twelfth (1/12) of each adopting county's certified distribution for a calendar year shall be distributed from its account established under section 8 of this chapter to the appropriate county treasurer on the first regular business day of each month of that calendar year.
(b) Except for:
(1) revenue that must be used to pay the costs of:
(A) financing, constructing, acquiring, improving, renovating, equipping, operating, or maintaining facilities and buildings;
(B) debt service on bonds; or
(C) lease rentals;
under section 2.3 of this chapter;
(2) revenue that must be used to pay the costs of operating a jail and juvenile detention center under section 2.5 of this chapter;
(3) revenue that must be used to pay the costs of:
(A) financing, constructing, acquiring, improving, renovating, equipping, operating, or maintaining facilities and buildings;
(B) debt service on bonds; or
(C) lease rentals;
under section 2.8 of this chapter;
(4) revenue that must be used to pay the costs of construction, improvement, renovation, or remodeling of a jail and related buildings and parking structures under section 2.7, 2.9, or 3.3 of this chapter;
(5) revenue that must be used to pay the costs of operating and maintaining a jail and justice center under section 3.5(d) of this chapter;
(6) revenue that must be used to pay the costs of constructing, acquiring, improving, renovating, or equipping a county courthouse under section 3.6 of this chapter; or
(7) revenue attributable to a tax rate under section 24, 25, or 26 of this chapter;
distributions made to a county treasurer under subsection (a) shall be treated as though they were property taxes that were due and payable during that same calendar year. Except as provided by sections 24, 25, and 26 of this chapter, the certified distribution shall be distributed and used by the taxing units and school corporations as provided in sections 11 through 15 of this chapter.
(c) All distributions from an account established under section 8 of this chapter shall be made by warrants issued by the auditor of the state to the treasurer of the state ordering the appropriate payments.
As added by P.L.73-1983, SEC.2. Amended by P.L.119-1998, SEC.9; P.L.135-2001, SEC.3; P.L.157-2002, SEC.2; P.L.178-2002, SEC.57;

P.L.1-2003, SEC.41; P.L.42-2003, SEC.3; P.L.147-2006, SEC.2; P.L.162-2006, SEC.29; P.L.2-2006, SEC.68; P.L.1-2007, SEC.60; P.L.224-2007, SEC.62; P.L.77-2011, SEC.6; P.L.119-2012, SEC.44; P.L.137-2012, SEC.70.

IC 6-3.5-1.1-11
Property tax replacement; calculation of certified shares
Sec. 11. (a) Except for:
(1) revenue that must be used to pay the costs of:
(A) financing, constructing, acquiring, improving, renovating, equipping, operating, or maintaining facilities and buildings;
(B) debt service on bonds; or
(C) lease rentals;
under section 2.3 of this chapter;
(2) revenue that must be used to pay the costs of operating a jail and juvenile detention center under section 2.5 of this chapter;
(3) revenue that must be used to pay the costs of:
(A) financing, constructing, acquiring, improving, renovating, equipping, operating, or maintaining facilities and buildings;
(B) debt service on bonds; or
(C) lease rentals;
under section 2.8 of this chapter;
(4) revenue that must be used to pay the costs of construction, improvement, renovation, or remodeling of a jail and related buildings and parking structures under section 2.7, 2.9, or 3.3 of this chapter;
(5) revenue that must be used to pay the costs of operating and maintaining a jail and justice center under section 3.5(d) of this chapter;
(6) revenue that must be used to pay the costs of constructing, acquiring, improving, renovating, or equipping a county courthouse under section 3.6 of this chapter; or
(7) revenue attributable to a tax rate under section 24, 25, or 26 of this chapter;
the certified distribution received by a county treasurer shall, in the manner prescribed in this section, be allocated, distributed, and used by the civil taxing units and school corporations of the county as certified shares and property tax replacement credits.
(b) Before August 10 of each calendar year, each county auditor shall determine the part of the certified distribution for the next succeeding calendar year that will be allocated as property tax replacement credits and the part that will be allocated as certified shares. The percentage of a certified distribution that will be allocated as property tax replacement credits or as certified shares depends upon the county adjusted gross income tax rate for resident county taxpayers in effect on December 1 of the calendar year that precedes the year in which the certified distribution will be received by two (2) years. The percentages are set forth in the following table: PROPERTY
COUNTY TAX
ADJUSTED GROSS REPLACEMENT CERTIFIED
INCOME TAX RATE CREDITS SHARES
0.5% 50% 50%
0.75% 33 1/3% 66 2/3%
1% 25% 75%
(c) The part of a certified distribution that constitutes property tax replacement credits shall be distributed as provided under sections 12, 13, and 14 of this chapter.
(d) The part of a certified distribution that constitutes certified shares shall be distributed as provided by section 15 of this chapter.
As added by P.L.73-1983, SEC.2. Amended by P.L.119-1998, SEC.10; P.L.135-2001, SEC.4; P.L.178-2002, SEC.58; P.L.42-2003, SEC.4; P.L.267-2003, SEC.4; P.L.147-2006, SEC.3; P.L.162-2006, SEC.30; P.L.1-2007, SEC.61; P.L.224-2007, SEC.63; P.L.77-2011, SEC.7.

IC 6-3.5-1.1-11.5
Timing of income tax distributions within the county
Sec. 11.5. (a) The county auditor shall timely distribute the part of the certified distribution received under section 10 of this chapter that constitutes property tax replacement credits to each civil taxing unit and school corporation that is a recipient of property tax replacement credits as provided by sections 12, 13, and 14 of this chapter.
(b) The county auditor shall timely distribute the part of a certified distribution received under section 10 of this chapter that constitutes certified shares to each civil taxing unit that is a recipient of certified shares as provided by section 15 of this chapter.
(c) A distribution is considered to be timely made if the distribution is made not later than ten (10) working days after the date the county treasurer receives the county's certified distribution under section 10 of this chapter.
As added by P.L.26-2009, SEC.1.

IC 6-3.5-1.1-12
Allocation of property tax replacement credits; amount; formula; certification
Sec. 12. (a) The part of a county's certified distribution for a calendar year that is to be used as property tax replacement credits shall be allocated by the county auditor among the civil taxing units and school corporations of the county.
(b) Except as provided in section 13 of this chapter, the amount of property tax replacement credits that each civil taxing unit and school corporation in a county is entitled to receive during a calendar year equals the product of:
(1) that part of the county's certified distribution that is dedicated to providing property tax replacement credits for that same calendar year; multiplied by (2) a fraction:
(A) The numerator of the fraction equals the allocation amount for the civil taxing unit or school corporation during that calendar year.
(B) The denominator of the fraction equals the sum of the allocation amounts for all the civil taxing units and school corporations of the county for that calendar year.
(c) The department of local government finance shall provide each county auditor with the amount of property tax replacement credits that each civil taxing unit and school corporation in the auditor's county is entitled to receive under this section. The county auditor shall then certify to each civil taxing unit and school corporation the amount of property tax replacement credits it is entitled to receive (after adjustment made under section 13 of this chapter) under this section during that calendar year. The county auditor shall also certify these distributions to the county treasurer.
As added by P.L.73-1983, SEC.2. Amended by P.L.90-2002, SEC.293; P.L.207-2005, SEC.3.

IC 6-3.5-1.1-13
Allocation of replacement credits; tax levy not due in same year as credit distribution; amount; formula; adjustments
Sec. 13. (a) If a civil taxing unit or school corporation of an adopting county does not impose a property tax levy that is first due and payable in a calendar year in which property tax replacement credits are being distributed, that civil taxing unit or school corporation is entitled to receive a proportion of the property tax replacement credits to be distributed within the county. The amount such a civil taxing unit or school corporation is entitled to receive during that calendar year equals the product of:
(1) the part of the county's certified distribution that is to be used to provide property tax replacement credits during that calendar year; multiplied by
(2) a fraction:
(A) The numerator of the fraction equals the budget of that civil taxing unit or school corporation for that calendar year.
(B) The denominator of the fraction equals the aggregate budgets of all civil taxing units and school corporations of that county for that calendar year.
(b) If for a calendar year a civil taxing unit or school corporation is allocated a proportion of a county's property tax replacement credits by this section then the formula used in section 12 of this chapter to determine all other civil taxing units' and school corporations' property tax replacement credits shall be changed for that same year by reducing the amount dedicated to providing property tax replacement credits by the amount of property tax replacement credits allocated under this section for that same calendar year. The department of local government finance shall make any adjustments required by this section and provide them to the appropriate county auditors. As added by P.L.73-1983, SEC.2. Amended by P.L.90-2002, SEC.294.

IC 6-3.5-1.1-14
Replacement credits; determination limited; multiple county taxing units; effect upon budget, property tax rates, and school funds
Sec. 14. (a) In determining the amount of property tax replacement credits civil taxing units and school corporations of a county are entitled to receive during a calendar year, the department of local government finance shall consider only property taxes imposed on tangible property that was assessed in that county.
(b) If a civil taxing unit or a school corporation is located in more than one (1) county and receives property tax replacement credits from one (1) or more of the counties, then the property tax replacement credits received from each county shall be used only to reduce the property tax rates that are imposed within the county that distributed the property tax replacement credits.
(c) A civil taxing unit shall treat any property tax replacement credits that it receives or is to receive during a particular calendar year as a part of its property tax levy for that same calendar year for purposes of fixing its budget and for purposes of the property tax levy limits imposed by IC 6-1.1-18.5.
(d) Subject to subsection (e), if a civil taxing unit or school corporation of an adopting county does not impose a property tax levy that is first due and payable in a calendar year in which property tax replacement credits are being distributed, the civil taxing unit or school corporation is entitled to use the property tax replacement credits distributed to the civil taxing unit or school corporation for any purpose for which a property tax levy could be used.
(e) A school corporation shall treat any property tax replacement credits that the school corporation receives or is to receive during a particular calendar year as a part of its property tax levy for its debt service fund, capital projects fund, transportation fund, and school bus replacement fund in proportion to the levy for each of these funds for that same calendar year for purposes of fixing its budget. A school corporation shall allocate the property tax replacement credits described in this subsection to all four (4) funds in proportion to the levy for each fund.
As added by P.L.73-1983, SEC.2. Amended by P.L.25-1995, SEC.56; P.L.90-2002, SEC.295; P.L.207-2005, SEC.4; P.L.2-2006, SEC.69; P.L.146-2008, SEC.328; P.L.182-2009(ss), SEC.211.

IC 6-3.5-1.1-15
Attributed allocation amount; allocation of certified shares
Sec. 15. (a) As used in this section, "attributed allocation amount" of a civil taxing unit for a calendar year means the sum of:
(1) the allocation amount of the civil taxing unit for that calendar year; plus
(2) the current ad valorem property tax levy of any special

taxing district, authority, board, or other entity formed to discharge governmental services or functions on behalf of or ordinarily attributable to the civil taxing unit; plus
(3) in the case of a county, an amount equal to the welfare allocation amount.
The welfare allocation amount is an amount equal to the sum of the property taxes imposed by the county in 1999 for the county's welfare fund and welfare administration fund and, if the county received a certified distribution under this chapter or IC 6-3.5-6 in 2008, the property taxes imposed by the county in 2008 for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund and children with special health care needs county fund.
(b) The part of a county's certified distribution that is to be used as certified shares shall be allocated only among the county's civil taxing units. Each civil taxing unit of a county is entitled to receive a certified share during a calendar year in an amount determined in STEP TWO of the following formula:
STEP ONE: Divide:
(A) the attributed allocation amount of the civil taxing unit during that calendar year; by
(B) the sum of the attributed allocation amounts of all the civil taxing units of the county during that calendar year.
STEP TWO: Multiply the part of the county's certified distribution that is to be used as certified shares by the STEP ONE amount.
(c) The department of local government finance shall determine the attributed levies of civil taxing units that are entitled to receive certified shares during a calendar year. If the ad valorem property tax levy of any special taxing district, authority, board, or other entity is attributed to another civil taxing unit under subsection (a)(2), then the special taxing district, authority, board, or other entity shall not be treated as having an attributed allocation amount of its own. The department of local government finance shall certify the attributed allocation amounts to the appropriate county auditor. The county auditor shall then allocate the certified shares among the civil taxing units of the auditor's county.
(d) Certified shares received by a civil taxing unit shall be treated as additional revenue for the purpose of fixing its budget for the calendar year during which the certified shares will be received. The certified shares may be allocated to or appropriated for any purpose, including property tax relief or a transfer of funds to another civil taxing unit whose levy was attributed to the civil taxing unit in the determination of its attributed allocation amount.
As added by P.L.73-1983, SEC.2. Amended by P.L.273-1999, SEC.69; P.L.283-2001, SEC.2; P.L.120-2002, SEC.2; P.L.255-2003, SEC.2; P.L.207-2005, SEC.5; P.L.224-2007, SEC.64; P.L.146-2008, SEC.329; P.L.182-2009(ss), SEC.212.
IC 6-3.5-1.1-16
County residency and place of business or employment; determination
Sec. 16. (a) For purposes of this chapter, an individual shall be treated as a resident of the county in which he:
(1) maintains a home if the individual maintains only one (1) in Indiana;
(2) if subdivision (1) does not apply, is registered to vote;
(3) if neither subdivision (1) or (2) applies, registers his personal automobile; or
(4) if neither subdivision (1), (2), or (3) applies, spends the majority of his time spent in Indiana during the taxable year in question.
(b) The residence or principal place of business or employment of an individual is to be determined on January 1 of the calendar year in which the individual's taxable year commences. If an individual changes the location of his residence or principal place of employment or business to another county in Indiana during a calendar year, his liability for county adjusted gross income tax is not affected.
(c) Notwithstanding subsection (b), if an individual becomes a county taxpayer for purposes of IC 36-7-27 during a calendar year because the individual:
(1) changes the location of the individual's residence to a county in which the individual begins employment or business at a qualified economic development tax project (as defined in IC 36-7-27-9); or
(2) changes the location of the individual's principal place of employment or business to a qualified economic development tax project and does not reside in another county in which the county adjusted gross income tax is in effect;
the individual's adjusted gross income attributable to employment or business at the qualified economic development tax project is taxable only by the county containing the qualified economic development tax project.
As added by P.L.73-1983, SEC.2. Amended by P.L.42-1994, SEC.3.

IC 6-3.5-1.1-17
Reciprocity agreements between local governmental entities
Sec. 17. (a) The county council of any adopting county may adopt an ordinance to enter into reciprocity agreements with the taxing authority of any city, town, municipality, county, or other similar local government entity of any other state. Such a reciprocity agreement must provide that the income of resident county taxpayers is exempt from income taxation by the other local governmental entity to the extent that income of the residents of the other local governmental entity is exempt from the county adjusted gross income tax in the adopting county.
(b) A reciprocity agreement entered into under subsection (a) may not become effective until it is also made effective in the other local

governmental entity that is a party to the agreement.
(c) The form and effective date of any reciprocity agreement described in this section must be approved by the department.
As added by P.L.73-1983, SEC.2.

IC 6-3.5-1.1-18
Adjusted gross income tax provisions; applicability; employer's withholding report
Sec. 18. (a) Except as otherwise provided in this chapter, all provisions of the adjusted gross income tax law (IC 6-3) concerning:
(1) definitions;
(2) declarations of estimated tax;
(3) filing of returns;
(4) remittances;
(5) incorporation of the provisions of the Internal Revenue Code;
(6) penalties and interest;
(7) exclusion of military pay credits for withholding; and
(8) exemptions and deductions;
apply to the imposition, collection, and administration of the tax imposed by this chapter.
(b) The provisions of IC 6-3-1-3.5(a)(6), IC 6-3-3-3, IC 6-3-3-5, and IC 6-3-5-1 do not apply to the tax imposed by this chapter.
(c) Notwithstanding subsections (a) and (b), each employer shall report to the department the amount of withholdings attributable to each county. This report shall be submitted to the department:
(1) each time the employer remits to the department the tax that is withheld; and
(2) annually along with the employer's annual withholding report.
As added by P.L.73-1983, SEC.2. Amended by P.L.82-1983, SEC.9; P.L.23-1986, SEC.7; P.L.57-1997, SEC.4; P.L.146-2008, SEC.330.

IC 6-3.5-1.1-19
Citation to prior law; continued effect of rules
Sec. 19. (a) If a provision of the prior county adjusted gross income tax law (IC 6-3.5-1) has been replaced in the same form or in a restated form, by a provision of this chapter, then a citation to the provision of the prior law shall be construed as a citation to the corresponding provision of this chapter.
(b) Any rule adopted under, and applicable to, the prior county adjusted gross income tax law (IC 6-3.5-1) continues in effect under this chapter if the provisions under which it was adopted and to which it was applicable were replaced, in the same or restated form, by corresponding provisions of this chapter.
As added by P.L.73-1983, SEC.2.

IC 6-3.5-1.1-21
Annual report to county auditor
Sec. 21. Before November 2 of each year, the budget agency shall

submit a report to each county auditor indicating the balance in the county's adjusted gross income tax account as of the cutoff date specified by the budget agency.
As added by P.L.23-1986, SEC.8. Amended by P.L.178-2002, SEC.59; P.L.267-2003, SEC.5; P.L.182-2009(ss), SEC.213; P.L.77-2011, SEC.8.

IC 6-3.5-1.1-21.1
Distribution of excess balance; use
Sec. 21.1. (a) If the budget agency determines that the balance in a county account exceeds one hundred fifty percent (150%) of the certified distributions to be made to the county in the ensuing year, the budget agency shall make a supplemental distribution to the county from the county's adjusted gross income tax account.
(b) A supplemental distribution described in subsection (a) must be:
(1) made in January of the ensuing calendar year; and
(2) allocated and, subject to subsection (d), used in the same manner as certified distributions. However, the part of a supplemental distribution that is attributable to an additional rate authorized under this chapter:
(A) shall be used for the purpose specified in the statute authorizing the additional rate; and
(B) is not required to be deposited in the unit's rainy day fund.
The amount of the supplemental distribution is equal to the amount by which the balance in the county account exceeds one hundred fifty percent (150%) of the certified distributions to be made to the county in the ensuing year.
(c) A determination under this section must be made before November 2.
(d) This subsection applies to that part of a distribution made under this section that is allocated and available for use in the same manner as certified shares. The civil taxing unit receiving the money shall deposit the money in the civil taxing unit's rainy day fund established under IC 36-1-8-5.1.
As added by P.L.178-2002, SEC.60. Amended by P.L.267-2003, SEC.6; P.L.182-2009(ss), SEC.214; P.L.77-2011, SEC.9; P.L.229-2011, SEC.89.

IC 6-3.5-1.1-22
Obligations or leases entered into by civil taxing unit; public sale
Sec. 22. Notwithstanding any other law, if a civil taxing unit desires to issue obligations or enter into leases payable wholly or in part by the county adjusted gross income tax, the obligations of the civil taxing unit or any lessor may be sold at public sale in accordance with IC 5-1-11 or at negotiated sale.
As added by P.L.35-1990, SEC.15.

IC 6-3.5-1.1-23 Pledges
Sec. 23. (a) A pledge of county adjusted gross income tax revenues under this chapter (other than tax revenue attributable to a tax rate under section 24, 25, or 26 of this chapter) is enforceable in accordance with IC 5-1-14.
(b) With respect to obligations for which a pledge has been made under this chapter, the general assembly covenants with the county and the purchasers or owners of those obligations that this chapter will not be repealed or amended in any manner that will adversely affect the collection of the tax imposed under this chapter as long as the principal of or interest on those obligations is unpaid.
As added by P.L.135-2001, SEC.5. Amended by P.L.224-2007, SEC.65.

IC 6-3.5-1.1-24 Version a
Rate for property tax levy freeze
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 24. (a) In a county in which the county adjusted gross income tax is in effect, the county council may adopt an ordinance to impose or increase (as applicable) a tax rate under this section.
(b) In a county in which neither the county adjusted gross income tax nor the county option income tax is in effect, the county council may adopt an ordinance to impose a tax rate under this section.
(c) If a county council adopts an ordinance to impose or increase a tax rate under this section, the county auditor shall send a certified copy of the ordinance to the department and the department of local government finance by certified mail.
(d) A tax rate under this section is in addition to any other tax rates imposed under this chapter and does not affect the purposes for which other tax revenue under this chapter may be used.
(e) The following apply only in the year in which a county council first imposes a tax rate under this section:
(1) The county council shall, in the ordinance imposing the tax rate, specify the tax rate for each of the following two (2) years.
(2) The tax rate that must be imposed in the county in the first year is equal to the result of:
(A) the tax rate determined for the county under IC 6-3.5-1.5-1(a) in the year in which the tax rate is increased; multiplied by
(B) two (2).
(3) The tax rate that must be imposed in the county in the second year is the tax rate determined for the county under IC 6-3.5-1.5-1(b). The tax rate under this subdivision continues in effect in later years unless the tax rate is increased under this section.
(4) The levy limitations in, IC 6-1.1-18.5-3(b), IC 6-1.1-18.5-3(c), IC 12-19-7-4(b) (before its repeal), IC 12-19-7.5-6(b) (before its repeal), and IC 12-29-2-2(c) apply to property taxes first due and payable in the ensuing calendar

year and to property taxes first due and payable in the calendar year after the ensuing calendar year.
(f) The following apply only in a year in which a county council increases a tax rate under this section:
(1) The county council shall, in the ordinance increasing the tax rate, specify the tax rate for the following year.
(2) The tax rate that must be imposed in the county is equal to the result of:
(A) the tax rate determined for the county under IC 6-3.5-1.5-1(a) in that year; plus
(B) the tax rate currently in effect in the county under this section.
The tax rate under this subdivision continues in effect in later years unless the tax rate is increased under this section.
(3) The levy limitations in IC 6-1.1-18.5-3(b), IC 6-1.1-18.5-3(c), IC 12-19-7-4(b) (before its repeal), IC 12-19-7.5-6(b) (before its repeal), and IC 12-29-2-2(c) apply to property taxes first due and payable in the ensuing calendar year.
(g) The department of local government finance shall determine the following property tax replacement distribution amounts:
STEP ONE: Determine the sum of the amounts determined under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) for the county in the preceding year.
STEP TWO: For distribution to each civil taxing unit that in the year had a maximum permissible property tax levy limited under IC 6-1.1-18.5-3(b), determine the result of:
(1) the quotient of:
(A) the part of the amount determined under STEP ONE of IC 6-3.5-1.5-1(a) in the preceding year that was attributable to the civil taxing unit; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
STEP THREE: For distributions in 2009 and thereafter, the result of this STEP is zero (0). For distribution to the county for deposit in the county family and children's fund before 2009, determine the result of:
(1) the quotient of:
(A) the amount determined under STEP TWO of IC 6-3.5-1.5-1(a) in the preceding year; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
STEP FOUR: For distributions in 2009 and thereafter, the result of this STEP is zero (0). For distribution to the county for deposit in the county children's psychiatric residential treatment services fund before 2009, determine the result of:
(1) the quotient of:
(A) the amount determined under STEP THREE of

IC 6-3.5-1.5-1(a) in the preceding year; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
STEP FIVE: For distribution to the county for community mental health center purposes, determine the result of:
(1) the quotient of:
(A) the amount determined under STEP FOUR of IC 6-3.5-1.5-1(a) in the preceding year; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
Except as provided in subsection (m), the county treasurer shall distribute the portion of the certified distribution that is attributable to a tax rate under this section as specified in this section. The county treasurer shall make the distributions under this subsection at the same time that distributions are made to civil taxing units under section 15 of this chapter.
(h) Notwithstanding sections 3.1 and 4 of this chapter, a county council may not decrease or rescind a tax rate imposed under this chapter.
(i) The tax rate under this section shall not be considered for purposes of computing:
(1) the maximum income tax rate that may be imposed in a county under section 2 of this chapter or any other provision of this chapter; or
(2) the maximum permissible property tax levy under IC 6-1.1-18.5-3.
(j) The tax levy under this section shall not be considered for purposes of the credit under IC 6-1.1-20.6.
(k) A distribution under this section shall be treated as a part of the receiving civil taxing unit's property tax levy for that year for purposes of fixing the budget of the civil taxing unit and for determining the distribution of taxes that are distributed on the basis of property tax levies.
(l) If a county council imposes a tax rate under this section, the portion of county adjusted gross income tax revenue dedicated to property tax replacement credits under section 11 of this chapter may not be decreased.
(m) In the year following the year in a which a county first imposes a tax rate under this section, one-half (1/2) of the tax revenue that is attributable to the tax rate under this section must be deposited in the county stabilization fund established under subsection (o).
(n) A pledge of county adjusted gross income taxes does not apply to revenue attributable to a tax rate under this section.
(o) A county stabilization fund is established in each county that imposes a tax rate under this section. The county stabilization fund shall be administered by the county auditor. If for a year the certified distributions attributable to a tax rate under this section exceed the

amount calculated under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) that is used by the department of local government finance and the department of state revenue to determine the tax rate under this section, the excess shall be deposited in the county stabilization fund. Money shall be distributed from the county stabilization fund in a year by the county auditor to political subdivisions entitled to a distribution of tax revenue attributable to the tax rate under this section if:
(1) the certified distributions attributable to a tax rate under this section are less than the amount calculated under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) that is used by the department of local government finance and the department of state revenue to determine the tax rate under this section for a year; or
(2) the certified distributions attributable to a tax rate under this section in a year are less than the certified distributions attributable to a tax rate under this section in the preceding year.
However, subdivision (2) does not apply to the year following the first year in which certified distributions of revenue attributable to the tax rate under this section are distributed to the county.
(p) Notwithstanding any other provision, a tax rate imposed under this section may not exceed one percent (1%).
(q) A county council must each year hold at least one (1) public meeting at which the county council discusses whether the tax rate under this section should be imposed or increased.
(r) The department of local government finance and the department of state revenue may take any actions necessary to carry out the purposes of this section.
As added by P.L.224-2007, SEC.66. Amended by P.L.146-2008, SEC.331; P.L.77-2011, SEC.10; P.L.172-2011, SEC.73; P.L.6-2012, SEC.54.

IC 6-3.5-1.1-24 Version b
Rate for property tax levy freeze
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 24. (a) In a county in which the county adjusted gross income tax is in effect, the county council may adopt an ordinance to impose or increase (as applicable) a tax rate under this section.
(b) In a county in which neither the county adjusted gross income tax nor the county option income tax is in effect, the county council may adopt an ordinance to impose a tax rate under this section.
(c) If a county council adopts an ordinance to impose or increase a tax rate under this section, not more than ten (10) days after the vote, the county auditor shall send a certified copy of the ordinance to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(d) A tax rate under this section is in addition to any other tax

rates imposed under this chapter and does not affect the purposes for which other tax revenue under this chapter may be used.
(e) The following apply only in the year in which a county council first imposes a tax rate under this section.
(1) The county council shall, in the ordinance imposing the tax rate, specify the tax rate for each of the following two (2) years.
(2) The tax rate that must be imposed in the county in the first year is equal to the result of:
(A) the tax rate determined for the county under IC 6-3.5-1.5-1(a) in the year in which the tax rate is increased; multiplied by
(B) two (2).
(3) The tax rate that must be imposed in the county in the second year is the tax rate determined for the county under IC 6-3.5-1.5-1(b). The tax rate under this subdivision continues in effect in later years unless the tax rate is increased under this section.
(4) The levy limitations in , IC 6-1.1-18.5-3(b), IC 6-1.1-18.5-3(c), IC 12-19-7-4(b) (before its repeal), IC 12-19-7.5-6(b) (before its repeal), and IC 12-29-2-2(c) apply to property taxes first due and payable in the ensuing calendar year and to property taxes first due and payable in the calendar year after the ensuing calendar year.
(f) The following apply only in a year in which a county council increases a tax rate under this section:
(1) The county council shall, in the ordinance increasing the tax rate, specify the tax rate for the following year.
(2) The tax rate that must be imposed in the county is equal to the result of:
(A) the tax rate determined for the county under IC 6-3.5-1.5-1(a) in that year; plus
(B) the tax rate currently in effect in the county under this section.
The tax rate under this subdivision continues in effect in later years unless the tax rate is increased under this section.
(3) The levy limitations in IC 6-1.1-18.5-3(b), IC 6-1.1-18.5-3(c), IC 12-19-7-4(b) (before its repeal), IC 12-19-7.5-6(b) (before its repeal), and IC 12-29-2-2(c) apply to property taxes first due and payable in the ensuing calendar year.
(g) The department of local government finance shall determine the following property tax replacement distribution amounts:
STEP ONE: Determine the sum of the amounts determined under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) for the county in the preceding year.
STEP TWO: For distribution to each civil taxing unit that in the year had a maximum permissible property tax levy limited under IC 6-1.1-18.5-3(b), determine the result of:
(1) the quotient of:
(A) the part of the amount determined under STEP ONE

of IC 6-3.5-1.5-1(a) in the preceding year that was attributable to the civil taxing unit; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
STEP THREE: For distributions in 2009 and thereafter, the result of this STEP is zero (0). For distribution to the county for deposit in the county family and children's fund before 2009, determine the result of:
(1) the quotient of:
(A) the amount determined under STEP TWO of IC 6-3.5-1.5-1(a) in the preceding year; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
STEP FOUR: For distributions in 2009 and thereafter, the result of this STEP is zero (0). For distribution to the county for deposit in the county children's psychiatric residential treatment services fund before 2009, determine the result of:
(1) the quotient of:
(A) the amount determined under STEP THREE of IC 6-3.5-1.5-1(a) in the preceding year; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
STEP FIVE: For distribution to the county for community mental health center purposes, determine the result of:
(1) the quotient of:
(A) the amount determined under STEP FOUR of IC 6-3.5-1.5-1(a) in the preceding year; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
Except as provided in subsection (m), the county treasurer shall distribute the portion of the certified distribution that is attributable to a tax rate under this section as specified in this section. The county treasurer shall make the distributions under this subsection at the same time that distributions are made to civil taxing units under section 15 of this chapter.
(h) Notwithstanding sections 3.1 and 4 of this chapter, a county council may not decrease or rescind a tax rate imposed under this chapter.
(i) The tax rate under this section shall not be considered for purposes of computing:
(1) the maximum income tax rate that may be imposed in a county under section 2 of this chapter or any other provision of this chapter; or
(2) the maximum permissible property tax levy under IC 6-1.1-18.5-3.
(j) The tax levy under this section shall not be considered for

purposes of the credit under IC 6-1.1-20.6.
(k) A distribution under this section shall be treated as a part of the receiving civil taxing unit's property tax levy for that year for purposes of fixing the budget of the civil taxing unit and for determining the distribution of taxes that are distributed on the basis of property tax levies.
(l) If a county council imposes a tax rate under this section, the portion of county adjusted gross income tax revenue dedicated to property tax replacement credits under section 11 of this chapter may not be decreased.
(m) In the year following the year in a which a county first imposes a tax rate under this section, one-half (1/2) of the tax revenue that is attributable to the tax rate under this section must be deposited in the county stabilization fund established under subsection (o).
(n) A pledge of county adjusted gross income taxes does not apply to revenue attributable to a tax rate under this section.
(o) A county stabilization fund is established in each county that imposes a tax rate under this section. The county stabilization fund shall be administered by the county auditor. If for a year the certified distributions attributable to a tax rate under this section exceed the amount calculated under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) that is used by the department of local government finance and the department of state revenue to determine the tax rate under this section, the excess shall be deposited in the county stabilization fund. Money shall be distributed from the county stabilization fund in a year by the county auditor to political subdivisions entitled to a distribution of tax revenue attributable to the tax rate under this section if:
(1) the certified distributions attributable to a tax rate under this section are less than the amount calculated under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) that is used by the department of local government finance and the department of state revenue to determine the tax rate under this section for a year; or
(2) the certified distributions attributable to a tax rate under this section in a year are less than the certified distributions attributable to a tax rate under this section in the preceding year.
However, subdivision (2) does not apply to the year following the first year in which certified distributions of revenue attributable to the tax rate under this section are distributed to the county.
(p) Notwithstanding any other provision, a tax rate imposed under this section may not exceed one percent (1%).
(q) A county council must each year hold at least one (1) public meeting at which the county council discusses whether the tax rate under this section should be imposed or increased.
(r) The department of local government finance and the department of state revenue may take any actions necessary to carry out the purposes of this section.
As added by P.L.224-2007, SEC.66. Amended by P.L.146-2008,

SEC.331; P.L.77-2011, SEC.10; P.L.172-2011, SEC.73; P.L.6-2012, SEC.54; P.L.137-2012, SEC.71.

IC 6-3.5-1.1-25 Version a
Rate for public safety
Note: This version of section amended by P.L.132-2012, SEC.3. See also following version of this section amended by P.L.137-2012, SEC.72.
Sec. 25. (a) As used in this section, "public safety" refers to the following:
(1) A police and law enforcement system to preserve public peace and order.
(2) A firefighting and fire prevention system.
(3) Emergency ambulance services (as defined in IC 16-18-2-107).
(4) Emergency medical services (as defined in IC 16-18-2-110).
(5) Emergency action (as defined in IC 13-11-2-65).
(6) A probation department of a court.
(7) Confinement, supervision, services under a community corrections program (as defined in IC 35-38-2.6-2), or other correctional services for a person who has been:
(A) diverted before a final hearing or trial under an agreement that is between the county prosecuting attorney and the person or the person's custodian, guardian, or parent and that provides for confinement, supervision, community corrections services, or other correctional services instead of a final action described in clause (B) or (C);
(B) convicted of a crime; or
(C) adjudicated as a delinquent child or a child in need of services.
(8) A juvenile detention facility under IC 31-31-8.
(9) A juvenile detention center under IC 31-31-9.
(10) A county jail.
(11) A communications system (as defined in IC 36-8-15-3), an enhanced emergency telephone system (as defined in IC 36-8-16-2 (before its repeal on July 1, 2012)), or the statewide 911 system (as defined in IC 36-8-16.7-22).
(12) Medical and health expenses for jail inmates and other confined persons.
(13) Pension payments for any of the following:
(A) A member of the fire department (as defined in IC 36-8-1-8) or any other employee of a fire department.
(B) A member of the police department (as defined in IC 36-8-1-9), a police chief hired under a waiver under IC 36-8-4-6.5, or any other employee hired by a police department.
(C) A county sheriff or any other member of the office of the county sheriff.
(D) Other personnel employed to provide a service described in this section. (b) If a county council has imposed a tax rate of at least twenty-five hundredths of one percent (0.25%) under section 24 of this chapter, a tax rate of at least twenty-five hundredths of one percent (0.25%) under section 26 of this chapter, or a total combined tax rate of at least twenty-five hundredths of one percent (0.25%) under sections 24 and 26 of this chapter, the county council may also adopt an ordinance to impose an additional tax rate under this section to provide funding for public safety.
(c) A tax rate under this section may not exceed twenty-five hundredths of one percent (0.25%).
(d) If a county council adopts an ordinance to impose a tax rate under this section, the county auditor shall send a certified copy of the ordinance to the department and the department of local government finance by certified mail.
(e) A tax rate under this section is in addition to any other tax rates imposed under this chapter and does not affect the purposes for which other tax revenue under this chapter may be used.
(f) Except as provided in subsection (k) or (l), the county auditor shall distribute the portion of the certified distribution that is attributable to a tax rate under this section to the county and to each municipality in the county that is carrying out or providing at least one (1) of the public safety purposes described in subsection (a). The amount that shall be distributed to the county or municipality is equal to the result of:
(1) the portion of the certified distribution that is attributable to a tax rate under this section; multiplied by
(2) a fraction equal to:
(A) the attributed allocation amount (as defined in IC 6-3.5-1.1-15) of the county or municipality for the calendar year; divided by
(B) the sum of the attributed allocation amounts of the county and each municipality in the county that is entitled to a distribution under this section for the calendar year.
The county auditor shall make the distributions required by this subsection not more than thirty (30) days after receiving the portion of the certified distribution that is attributable to a tax rate under this section. Tax revenue distributed to a county or municipality under this subsection must be deposited into a separate account or fund and may be appropriated by the county or municipality only for public safety purposes.
(g) The department of local government finance may not require a county or municipality receiving tax revenue under this section to reduce the county's or municipality's property tax levy for a particular year on account of the county's or municipality's receipt of the tax revenue.
(h) The tax rate under this section and the tax revenue attributable to the tax rate under this section shall not be considered for purposes of computing:
(1) the maximum income tax rate that may be imposed in a county under section 2 of this chapter or any other provision of

this chapter;
(2) the maximum permissible property tax levy under IC 6-1.1-18.5-3; or
(3) the credit under IC 6-1.1-20.6.
(i) The tax rate under this section may be imposed or rescinded at the same time and in the same manner that the county may impose or increase a tax rate under section 24 of this chapter.
(j) The department of local government finance and the department of state revenue may take any actions necessary to carry out the purposes of this section.
(k) Two (2) or more political subdivisions that are entitled to receive a distribution under this section may adopt resolutions providing that some part or all of those distributions shall instead be paid to one (1) political subdivision in the county to carry out specific public safety purposes specified in the resolutions.
(l) A fire department, volunteer fire department, or emergency medical services provider that:
(1) provides fire protection or emergency medical services within the county; and
(2) is operated by or serves a political subdivision that is not otherwise entitled to receive a distribution of tax revenue under this section;
may before July 1 of a year apply to the county council for a distribution of tax revenue under this section during the following calendar year. The county council shall review an application submitted under this subsection and may before September 1 of a year adopt a resolution requiring that one (1) or more of the applicants shall receive a specified amount of the tax revenue to be distributed under this section during the following calendar year. A resolution approved under this subsection providing for a distribution to one (1) or more fire departments, volunteer fire departments, or emergency medical services providers applies only to distributions in the following calendar year. Any amount of tax revenue distributed under this subsection to a fire department, volunteer fire department, or emergency medical services provider shall be distributed before the remainder of the tax revenue is distributed under subsection (f).
As added by P.L.224-2007, SEC.67. Amended by P.L.146-2008, SEC.332; P.L.172-2011, SEC.74; P.L.132-2012, SEC.3.

IC 6-3.5-1.1-25 Version b
Rate for public safety
Note: This version of section amended by P.L.137-2012, SEC.72. See also preceding version of this section amended by P.L.132-2012, SEC.3.
Sec. 25. (a) As used in this section, "public safety" refers to the following:
(1) A police and law enforcement system to preserve public peace and order.
(2) A firefighting and fire prevention system. (3) Emergency ambulance services (as defined in IC 16-18-2-107).
(4) Emergency medical services (as defined in IC 16-18-2-110).
(5) Emergency action (as defined in IC 13-11-2-65).
(6) A probation department of a court.
(7) Confinement, supervision, services under a community corrections program (as defined in IC 35-38-2.6-2), or other correctional services for a person who has been:
(A) diverted before a final hearing or trial under an agreement that is between the county prosecuting attorney and the person or the person's custodian, guardian, or parent and that provides for confinement, supervision, community corrections services, or other correctional services instead of a final action described in clause (B) or (C);
(B) convicted of a crime; or
(C) adjudicated as a delinquent child or a child in need of services.
(8) A juvenile detention facility under IC 31-31-8.
(9) A juvenile detention center under IC 31-31-9.
(10) A county jail.
(11) A communications system (as defined in IC 36-8-15-3) or an enhanced emergency telephone system (as defined in IC 36-8-16-2).
(12) Medical and health expenses for jail inmates and other confined persons.
(13) Pension payments for any of the following:
(A) A member of the fire department (as defined in IC 36-8-1-8) or any other employee of a fire department.
(B) A member of the police department (as defined in IC 36-8-1-9), a police chief hired under a waiver under IC 36-8-4-6.5, or any other employee hired by a police department.
(C) A county sheriff or any other member of the office of the county sheriff.
(D) Other personnel employed to provide a service described in this section.
(b) If a county council has imposed a tax rate of at least twenty-five hundredths of one percent (0.25%) under section 24 of this chapter, a tax rate of at least twenty-five hundredths of one percent (0.25%) under section 26 of this chapter, or a total combined tax rate of at least twenty-five hundredths of one percent (0.25%) under sections 24 and 26 of this chapter, the county council may also adopt an ordinance to impose an additional tax rate under this section to provide funding for public safety.
(c) A tax rate under this section may not exceed twenty-five hundredths of one percent (0.25%).
(d) If a county council adopts an ordinance to impose a tax rate under this section, not more than ten (10) days after the vote, the county auditor shall send a certified copy of the ordinance to the commissioner of the department, the director of the budget agency,

and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(e) A tax rate under this section is in addition to any other tax rates imposed under this chapter and does not affect the purposes for which other tax revenue under this chapter may be used.
(f) Except as provided in subsection (k) or (l), the county auditor shall distribute the portion of the certified distribution that is attributable to a tax rate under this section to the county and to each municipality in the county that is carrying out or providing at least one (1) of the public safety purposes described in subsection (a). The amount that shall be distributed to the county or municipality is equal to the result of:
(1) the portion of the certified distribution that is attributable to a tax rate under this section; multiplied by
(2) a fraction equal to:
(A) the attributed allocation amount (as defined in IC 6-3.5-1.1-15) of the county or municipality for the calendar year; divided by
(B) the sum of the attributed allocation amounts of the county and each municipality in the county that is entitled to a distribution under this section for the calendar year.
The county auditor shall make the distributions required by this subsection not more than thirty (30) days after receiving the portion of the certified distribution that is attributable to a tax rate under this section. Tax revenue distributed to a county or municipality under this subsection must be deposited into a separate account or fund and may be appropriated by the county or municipality only for public safety purposes.
(g) The department of local government finance may not require a county or municipality receiving tax revenue under this section to reduce the county's or municipality's property tax levy for a particular year on account of the county's or municipality's receipt of the tax revenue.
(h) The tax rate under this section and the tax revenue attributable to the tax rate under this section shall not be considered for purposes of computing:
(1) the maximum income tax rate that may be imposed in a county under section 2 of this chapter or any other provision of this chapter;
(2) the maximum permissible property tax levy under IC 6-1.1-18.5-3; or
(3) the credit under IC 6-1.1-20.6.
(i) The tax rate under this section may be imposed or rescinded at the same time and in the same manner that the county may impose or increase a tax rate under section 24 of this chapter.
(j) The department of local government finance and the department of state revenue may take any actions necessary to carry out the purposes of this section.
(k) Two (2) or more political subdivisions that are entitled to

receive a distribution under this section may adopt resolutions providing that some part or all of those distributions shall instead be paid to one (1) political subdivision in the county to carry out specific public safety purposes specified in the resolutions.
(l) A fire department, volunteer fire department, or emergency medical services provider that:
(1) provides fire protection or emergency medical services within the county; and
(2) is operated by or serves a political subdivision that is not otherwise entitled to receive a distribution of tax revenue under this section;
may before July 1 of a year apply to the county council for a distribution of tax revenue under this section during the following calendar year. The county council shall review an application submitted under this subsection and may before September 1 of a year adopt a resolution requiring that one (1) or more of the applicants shall receive a specified amount of the tax revenue to be distributed under this section during the following calendar year. A resolution approved under this subsection providing for a distribution to one (1) or more fire departments, volunteer fire departments, or emergency medical services providers applies only to distributions in the following calendar year. Any amount of tax revenue distributed under this subsection to a fire department, volunteer fire department, or emergency medical services provider shall be distributed before the remainder of the tax revenue is distributed under subsection (f).
As added by P.L.224-2007, SEC.67. Amended by P.L.146-2008, SEC.332; P.L.172-2011, SEC.74; P.L.137-2012, SEC.72.

IC 6-3.5-1.1-26
Rate for property tax relief
Sec. 26. (a) A county council may impose a tax rate under this section to provide property tax relief to taxpayers in the county. A county council is not required to impose any other tax before imposing a tax rate under this section.
(b) A tax rate under this section may be imposed in increments of five hundredths of one percent (0.05%) determined by the county council. A tax rate under this section may not exceed one percent (1%).
(c) A tax rate under this section is in addition to any other tax rates imposed under this chapter and does not affect the purposes for which other tax revenue under this chapter may be used.
(d) If a county council adopts an ordinance to impose or increase a tax rate under this section, not more than ten (10) days after the vote, the county auditor shall send a certified copy of the ordinance to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(e) A tax rate under this section may be imposed, increased,

decreased, or rescinded by a county council at the same time and in the same manner that the county council may impose or increase a tax rate under section 24 of this chapter.
(f) Tax revenue attributable to a tax rate under this section may be used for any combination of the following purposes, as specified by ordinance of the county council:
(1) Except as provided in subsection (j), the tax revenue may be used to provide local property tax replacement credits at a uniform rate to all taxpayers in the county. The local property tax replacement credits shall be treated for all purposes as property tax levies. The county auditor shall determine the local property tax replacement credit percentage for a particular year based on the amount of tax revenue that will be used under this subdivision to provide local property tax replacement credits in that year. A county council may not adopt an ordinance determining that tax revenue shall be used under this subdivision to provide local property tax replacement credits at a uniform rate to all taxpayers in the county unless the county council has done the following:
(A) Made available to the public the county council's best estimate of the amount of property tax replacement credits to be provided under this subdivision to homesteads, other residential property, commercial property, industrial property, and agricultural property.
(B) Adopted a resolution or other statement acknowledging that some taxpayers in the county that do not pay the tax rate under this section will receive a property tax replacement credit that is funded with tax revenue from the tax rate under this section.
(2) The tax revenue may be used to uniformly provide the homestead credit percentage in the county. The homestead credits shall be treated for all purposes as property tax levies. The homestead credits do not reduce the basis for determining any state homestead credit. The homestead credits shall be applied to the net property taxes due on the homestead after the application of all other assessed value deductions or property tax deductions and credits that apply to the amount owed under IC 6-1.1. The county auditor shall determine the homestead credit percentage for a particular year based on the amount of tax revenue that will be used under this subdivision to provide homestead credits in that year.
(3) The tax revenue may be used to provide local property tax replacement credits at a uniform rate for all qualified residential property (as defined in IC 6-1.1-20.6-4 before January 1, 2009, and as defined in section 1 of this chapter after December 31, 2008) in the county. The local property tax replacement credits shall be treated for all purposes as property tax levies. The county auditor shall determine the local property tax replacement credit percentage for a particular year based on the amount of tax revenue that will be used under this subdivision

to provide local property tax replacement credits in that year.
(4) This subdivision applies only to Lake County. The Lake County council may adopt an ordinance providing that the tax revenue from the tax rate under this section is used for any of the following:
(A) To reduce all property tax levies imposed by the county by the granting of property tax replacement credits against those property tax levies.
(B) To provide local property tax replacement credits in Lake County in the following manner:
(i) The tax revenue under this section that is collected from taxpayers within a particular municipality in Lake County (as determined by the department based on the department's best estimate) shall be used only to provide a local property tax credit against property taxes imposed by that municipality.
(ii) The tax revenue under this section that is collected from taxpayers within the unincorporated area of Lake County (as determined by the department) shall be used only to provide a local property tax credit against property taxes imposed by the county. The local property tax credit for the unincorporated area of Lake County shall be available only to those taxpayers within the unincorporated area of the county.
(C) To provide property tax credits in the following manner:
(i) Sixty percent (60%) of the tax revenue under this section shall be used as provided in clause (B).
(ii) Forty percent (40%) of the tax revenue under this section shall be used to provide property tax replacement credits against property tax levies of the county and each township and municipality in the county. The percentage of the tax revenue distributed under this item that shall be used as credits against the county's levies or against a particular township's or municipality's levies is equal to the percentage determined by dividing the population of the county, township, or municipality by the sum of the total population of the county, each township in the county, and each municipality in the county.
The Lake County council shall determine whether the credits under clause (A), (B), or (C) shall be provided to homesteads, to all qualified residential property, or to all taxpayers. The department of local government finance, with the assistance of the budget agency, shall certify to the county auditor and the fiscal body of the county and each township and municipality in the county the amount of property tax credits under this subdivision. Except as provided in subsection (g), the tax revenue under this section that is used to provide credits under this subdivision shall be treated for all purposes as property tax levies.
The county council may adopt an ordinance changing the purposes

for which tax revenue attributable to a tax rate under this section shall be used in the following year.
(g) The tax rate under this section and the tax revenue attributable to the tax rate under this section shall not be considered for purposes of computing:
(1) the maximum income tax rate that may be imposed in a county under section 2 of this chapter or any other provision of this chapter;
(2) the maximum permissible property tax levy under IC 6-1.1-18.5-3; or
(3) the credit under IC 6-1.1-20.6.
(h) Tax revenue under this section shall be treated as a part of the receiving civil taxing unit's or school corporation's property tax levy for that year for purposes of fixing the budget of the civil taxing unit or school corporation and for determining the distribution of taxes that are distributed on the basis of property tax levies. To the extent the county auditor determines that there is income tax revenue remaining from the tax under this section after providing the property tax replacement credits, the excess shall be credited to a dedicated county account and may be used only for property tax replacement credits under this section in subsequent years.
(i) The department of local government finance and the department of state revenue may take any actions necessary to carry out the purposes of this section.
(j) A taxpayer that owns an industrial plant located in Jasper County is ineligible for a local property tax replacement credit under this section against the property taxes due on the industrial plant if the assessed value of the industrial plant as of March 1, 2006, exceeds twenty percent (20%) of the total assessed value of all taxable property in the county on that date. The general assembly finds that the provisions of this subsection are necessary because the industrial plant represents such a large percentage of Jasper County's assessed valuation.
As added by P.L.224-2007, SEC.68. Amended by P.L.146-2008, SEC.333; P.L.172-2011, SEC.75; P.L.137-2012, SEC.73.



CHAPTER 1.5. CALCULATION OF LEVY FREEZE AMOUNTS

property tax imposed by the county under IC 12-19-7.5-6 (before its repeal) for the current calendar year.
STEP FOUR: Determine the greater of zero (0) or the result of:
(1) the department of local government finance's estimate of the county's maximum community mental health centers property tax levy under IC 12-29-2-2 for the ensuing calendar year (before any adjustment under IC 12-29-2-2(c) for the ensuing calendar year); minus
(2) the county's maximum community mental health centers property tax levy under IC 12-29-2-2 for the current calendar year.
(b) In the case of a county that wishes to impose a tax rate under IC 6-3.5-1.1-24 or IC 6-3.5-6-30 (as applicable) for the first time, the department of local government finance and the budget agency shall jointly estimate the amount that will be calculated under subsection (a) in the second year after the tax rate is first imposed. The department of local government finance and the budget agency shall calculate the tax rate under IC 6-3.5-1.1-24 or IC 6-3.5-6-30 (as applicable) that must be imposed in the county in the second year after the tax rate is first imposed to raise income tax revenue equal to the estimate under this subsection.
(c) The budget agency and the department of local government finance shall make the calculations under subsections (a) and (b) based on the best information available at the time the calculation is made.
(d) Notwithstanding IC 6-3.5-1.1-24(h) and IC 6-3.5-6-30(h), if a county has adopted an income tax rate under IC 6-3.5-1.1-24 or IC 6-3.5-6-30 to replace property tax levy growth, the part of the tax rate under IC 6-3.5-1.1-24 or IC 6-3.5-6-30 that was used before January 1, 2009, to reduce levy growth in the county family and children's fund property tax levy and the children's psychiatric residential treatment services property tax levy shall instead be used for property tax relief in the same manner that a tax rate under IC 6-3.5-1.1-26 or IC 6-3.5-6-32 is used for property tax relief.
As added by P.L.224-2007, SEC.69. Amended by P.L.1-2008, SEC.4; P.L.146-2008, SEC.334; P.L.182-2009(ss), SEC.215; P.L.137-2012, SEC.74.

IC 6-3.5-1.5-2
Certification of amount
Sec. 2. The department of local government finance shall, before September 1 of each year, certify the amount calculated for a county under section 1 of this chapter to the county auditor.
As added by P.L.224-2007, SEC.69. Amended by P.L.137-2012, SEC.75.

IC 6-3.5-1.5-3
Authority to carry out chapter
Sec. 3. The department of local government finance and the budget agency may take any actions necessary to carry out the

purposes of this chapter.
As added by P.L.224-2007, SEC.69. Amended by P.L.182-2009(ss), SEC.216.



CHAPTER 2. EMPLOYMENT TAX

IC 6-3.5-2-2
Counties over 400,000 but less than 700,000; ordinance imposing tax; maximum rate
Sec. 2. Before July 1 of any year, the county council of Lake County may adopt an ordinance to impose an employment tax on each employer and employee described in section 3 of this chapter. The county council may impose the employment tax at a rate not to exceed fifty cents ($0.50) per employee per month. Any tax so imposed shall be paid by the employer for each full-time employee and by each such employee at the same rate. A self-employed person shall be subject to tax only as an employee. No other county may adopt an ordinance to impose an employment tax under this chapter.
(Formerly: Acts 1975, P.L.62, SEC.1.) As amended by Acts 1979, P.L.74, SEC.1; P.L.12-1992, SEC.28; P.L.119-2012, SEC.45.

IC 6-3.5-2-3
Employers and employees subject to tax
Sec. 3. If the county council adopts an ordinance to impose the employment tax, employers and employees are subject to the tax if:
(1) in the case of an employer, he employs at least one (1) full time employee who is principally employed in the county during any portion of a month after the date such ordinance is adopted; and
(2) in the case of an employee, he is principally employed in the county by an employer described in clause (1) of this section during any portion of a month after the date the ordinance is adopted.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-4
Persons exempt from tax
Sec. 4. The following persons are exempt from the employment tax:
(1) the United States;
(2) an agency of the United States;
(3) this state;
(4) an agency of this state;
(5) a political subdivision of this state; and
(6) a taxpayer described in IC 6-2.5-5-21(b)(1).
However, employees of such persons are not exempt from the employment tax.
(Formerly: Acts 1975, P.L.62, SEC.1.) As amended by Acts 1981, P.L.77, SEC.16; P.L.192-2002(ss), SEC.120.
IC 6-3.5-2-5
Rescission of tax
Sec. 5. Before July 1 of any year, the county council may adopt an ordinance to rescind the employment tax. If the county council adopts such an ordinance, the tax does not apply after December 31 of the year the ordinance is adopted.
However, if the adoption of the employment tax is conditioned upon any other county adopting the tax, the county council may rescind the tax before it becomes effective if the other county does not adopt the tax.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-6
Increasing or decreasing tax
Sec. 6. Before July 1 of any year, the county council may adopt an ordinance to increase or decrease the employment tax rate. The new tax rate shall become effective on January 1 of the year immediately following the year in which the ordinance is adopted.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-7
Copies of ordinances
Sec. 7. If a county council adopts an ordinance to impose, rescind, or change the rate of the employment tax, the county council shall send a copy of the ordinance to the county auditor and to the county treasurer.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-8
Quarterly payments
Sec. 8. An employer described in section 3 of this chapter shall pay employment tax for each calendar quarter equal to the sum of the following:
(1) for each month during which the employer employed at least one (1) full time employee who was principally employed in the county during that month, the tax for such month equals the total number of full time employees principally employed within the county during that month multiplied by the current tax rate; and
(2) for each employee described in clause (1) of this section the employer is required to withhold the tax imposed on the employee for that month under this chapter. The employer shall withhold the tax from the employee, as an agent for the county. Notwithstanding the amount of employment tax collected from its employees, each employer is liable to the county for the tax imposed on its employees under this chapter. Every employer and every officer, employee or member of the employer who is responsible for withholding the taxes from employees is personally liable for the taxes. The taxes to be withheld by the employer constitute a trust fund in the hands of the employer and are owned by the county.
(Formerly: Acts 1975, P.L.62, SEC.1.)
IC 6-3.5-2-9
Filing returns; record keeping requirement
Sec. 9. Each employer described in section 3 of this chapter shall pay the total employment tax due for each calendar quarter to the county treasurer within thirty (30) days after the end of the quarter. Concurrently with the payment of the tax, the employer shall file an employment tax return with the county treasurer on a form prescribed by the state board of accounts. Each employer within the county shall maintain for a period of five (5) years adequate records to determine its tax liability for a calendar quarter. Upon request of the county treasurer, the Indiana department of revenue shall conduct an audit of an employer's employment tax records.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-10
County mass transportation fund; deposit of revenue
Sec. 10. The county treasurer shall deposit all employment tax revenues in a fund to be known as the "_________ county mass transportation fund". Money which is credited to a county's mass transportation fund may be used only to purchase, establish, operate, repair, or maintain a public mass transportation system. The county council may, in the manner provided by law, appropriate money from the fund to a public corporation which is authorized to purchase, establish, operate, repair, or maintain such a system if the system is located, either entirely or partially, within the county.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-11
Tokens for public passenger transportation
Sec. 11. The county council may establish a method of provide to each taxpayer at the time the employment tax is paid, tokens, coupons or indicia, equal to the tax paid, which are acceptable for passenger transportation on any transportation facility operated by or under contract with the county or public transportation authority.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-12
Estimated tax revenues
Sec. 12. On or before August 1st of each year, the auditor of a county which has adopted the employment tax shall provide the county council with an estimate of the employment tax revenues to be credited to the county mass transportation fund during the next calendar year. The county shall show the estimated employment tax revenues in its budget estimate for that calendar year.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-13
Interest penalties
Sec. 13. If an employer fails to pay all or any part of the employment tax due for a calendar quarter within the time prescribed

by section 9 of this chapter, he shall pay interest on the unpaid amount at the rate of twelve percent (12%) per year.
(Formerly: Acts 1975, P.L.62, SEC.1.)



CHAPTER 3. REPEALED



CHAPTER 4. COUNTY MOTOR VEHICLE EXCISE SURTAX

IC 6-3.5-4-1
Definitions
Sec. 1. As used in this chapter:
"Branch office" means a branch office of the bureau of motor vehicles.
"County council" includes the city-county council of a county that contains a consolidated city of the first class.
"Motor vehicle" means a vehicle which is subject to the annual license excise tax imposed under IC 6-6-5.
"Net annual license excise tax" means the tax due under IC 6-6-5 after the application of the adjustments and credits provided by that chapter.
"Surtax" means the annual license excise surtax imposed by a county council under this chapter.
As added by Acts 1980, P.L.10, SEC.4.

IC 6-3.5-4-2
Imposition and rate of surtax; application of tax; wheel tax; duration
Sec. 2. (a) The county council of any county may, subject to the limitation imposed by subsection (c), adopt an ordinance to impose an annual license excise surtax at the same rate or amount on each motor vehicle listed in subsection (b) that is registered in the county. The county council may impose the surtax either:
(1) at a rate of not less than two percent (2%) nor more than ten percent (10%); or
(2) at a specific amount of at least seven dollars and fifty cents ($7.50) and not more than twenty-five dollars ($25).
However, the surtax on a vehicle may not be less than seven dollars and fifty cents ($7.50). The county council shall state the surtax rate or amount in the ordinance which imposes the tax.
(b) The license excise surtax applies to the following vehicles:
(1) Passenger vehicles.
(2) Motorcycles.
(3) Trucks with a declared gross weight that does not exceed eleven thousand (11,000) pounds. (c) The county council may not adopt an ordinance to impose the surtax unless it concurrently adopts an ordinance under IC 6-3.5-5 to impose the wheel tax.
(d) Notwithstanding any other provision of this chapter or IC 6-3.5-5, ordinances adopted by a county council before June 1, 1983, to impose or change the annual license excise surtax and the annual wheel tax in the county remain in effect until the ordinances are amended or repealed under this chapter or IC 6-3.5-5.
As added by Acts 1980, P.L.10, SEC.4. Amended by P.L.85-1983, SEC.1; P.L.255-1996, SEC.1.

IC 6-3.5-4-3
Motor vehicles subject to tax
Sec. 3. If a county council adopts an ordinance imposing the surtax after December 31 but before July 1 of the following year, a motor vehicle is subject to the tax if it is registered in the county after December 31 of the year in which the ordinance is adopted. If a county council adopts an ordinance imposing the surtax after June 30 but before the following January 1, a motor vehicle is subject to the tax if it is registered in the county after December 31 of the year following the year in which the ordinance is adopted. However, in the first year the surtax is effective, the surtax does not apply to the registration of a motor vehicle for the registration year that commenced in the calendar year preceding the year the surtax is first effective.
As added by Acts 1980, P.L.10, SEC.4. Amended by P.L.85-1983, SEC.2; P.L.43-1994, SEC.1.

IC 6-3.5-4-4
Rescission of surtax and wheel tax
Sec. 4. (a) After January 1 but before July 1 of any year, the county council may, subject to the limitations imposed by subsection (b), adopt an ordinance to rescind the surtax. If the county council adopts such an ordinance, the surtax does not apply to a motor vehicle registered after December 31 of the year the ordinance is adopted.
(b) The county council may not adopt an ordinance to rescind the surtax unless it concurrently adopts an ordinance under IC 6-3.5-5 to rescind the wheel tax. In addition, the county council may not adopt an ordinance to rescind the surtax if any portion of a loan obtained by the county under IC 8-14-8 is unpaid, or if any bonds issued by the county under IC 8-14-9 are outstanding.
As added by Acts 1980, P.L.10, SEC.4. Amended by Acts 1981, P.L.88, SEC.1.

IC 6-3.5-4-5
Increase or decrease of surtax; rate
Sec. 5. (a) The county council may, subject to the limitations imposed by subsection (b), adopt an ordinance to increase or decrease the surtax rate or amount. The new surtax rate or amount

must be within the range of rates or amounts prescribed by section 2 of this chapter. A new rate or amount that is established by an ordinance that is adopted after December 31 but before July 1 of the following year applies to motor vehicles registered after December 31 of the year in which the ordinance to change the rate or amount is adopted. A new rate or amount that is established by an ordinance that is adopted after June 30 but before January 1 of the following year applies to motor vehicles registered after December 31 of the year following the year in which the ordinance is adopted.
(b) The county council may not adopt an ordinance to decrease the surtax rate or amount under this section if any portion of a loan obtained by the county under IC 8-14-8 is unpaid, or if any bonds issued by the county under IC 8-14-9 are outstanding.
As added by Acts 1980, P.L.10, SEC.4. Amended by Acts 1981, P.L.88, SEC.2; P.L.85-1983, SEC.3; P.L.255-1996, SEC.2.

IC 6-3.5-4-6
Adopted ordinance; transmittal of copy to commissioner of bureau of motor vehicles
Sec. 6. If a county council adopts an ordinance to impose, rescind, or change the rate or amount of the surtax, the county council shall send a copy of the ordinance to the commissioner of the bureau of motor vehicles.
As added by Acts 1980, P.L.10, SEC.4. Amended by P.L.255-1996, SEC.3.

IC 6-3.5-4-7
Registration of motor vehicle; surtax; amount; collection
Sec. 7. A person may not register a motor vehicle in a county that has adopted the surtax unless the person pays the surtax due, if any, to the bureau of motor vehicles. The amount of the surtax due equals the greater of seven dollars and fifty cents ($7.50), the amount established under section 2 of this chapter, or the product of:
(1) the amount determined under section 7.3 of this chapter for the vehicle, as adjusted under section 7.4 of this chapter; multiplied by
(2) the surtax rate in effect at the time of registration.
The bureau of motor vehicles shall collect the surtax due, if any, at the time a motor vehicle is registered. However, the bureau may utilize its branch offices to collect the surtax.
As added by Acts 1980, P.L.10, SEC.4. Amended by P.L.85-1983, SEC.4; P.L.33-1990, SEC.11; P.L.255-1996, SEC.4; P.L.11-1999, SEC.1.

IC 6-3.5-4-7.3
Surtax; amount; schedule
Sec. 7.3. (a) The amount of surtax imposed by rate under this chapter shall be based upon the classification and age of a vehicle as determined by the bureau of motor vehicles under IC 6-6-5, in accordance with the schedule set out in subsection (b). (b) The schedule to be used in determining the amount to be used in section 7 of this chapter is as follows:
Year of
Manufacture I II III IV V
1st $12 $36 $60 $96 $132
2nd 12 30 51 84 114
3rd 12 27 42 72 96
4th 12 24 33 60 78
5th 12 18 24 48 66
6th 12 12 18 36 54
7th 12 12 12 24 42
8th 12 12 12 18 24
9th 12 12 12 12 12
10th 12 12 12 12 12
and thereafter
Year of
Manufacture VI VII VIII IX X
1st $168 $206 $246 $300 $344
2nd 147 184 220 268 298
3rd 126 154 186 230 260
4th 104 127 156 196 224
5th 82 101 128 164 191
6th 63 74 98 130 157
7th 49 60 75 104 129
8th 30 40 54 80 106
9th 18 21 34 40 50
10th 12 12 12 12 12
and thereafter
Year of
Manufacture XI XII XIII XIV XV
1st $413 $500 $600 $700 $812
2nd 358 434 520 607 705
3rd 312 378 450 529 614
4th 269 326 367 456 513
5th 229 278 300 389 420
6th 188 228 242 319 338
7th 155 188 192 263 268
8th 127 129 129 181 181
9th 62 62 62 87 87
10th 21 26 30 36 42
and thereafter
Year of
Manufacture XVI XVII
1st $938 $1,063
2nd 814 922
3rd 709 795
4th 611 693
5th 521 591
6th 428 483
7th 353 383 8th 258 258
9th 125 125
10th 49 55
and thereafter
As added by P.L.33-1990, SEC.12. Amended by P.L.255-1996, SEC.5.

IC 6-3.5-4-7.4
Surtax adjustment
Sec. 7.4. (a) If a vehicle has been acquired or brought into Indiana, or for any other reason becomes subject to registration after the regular annual registration date in the year on or before which the owner of the vehicle is required under the motor vehicle registration laws of Indiana to register vehicles, the amount of surtax computed under section 7.3 of this chapter shall be reduced in the same manner as the excise tax is reduced under IC 6-6-5-7.2.
(b) The owner of a vehicle who sells the vehicle in a year in which the owner has paid the surtax imposed by this chapter is entitled to receive a credit that is calculated in the same manner and subject to the same requirements as the credit for the excise tax under IC 6-6-5-7.2.
(c) If the name of the owner of a vehicle is legally changed and the change has caused a change in the owner's annual registration date, the surtax liability of the owner shall be adjusted in the same manner as excise taxes are adjusted under IC 6-6-5-7.2.
As added by P.L.11-1999, SEC.2. Amended by P.L.3-2008, SEC.61.

IC 6-3.5-4-8
Collections by branch office; disposition
Sec. 8. The surtax collected by a branch office shall be deposited daily by the branch manager in a separate account in a depository designated by the state board of finance.
As added by Acts 1980, P.L.10, SEC.4.

IC 6-3.5-4-9
Collections by branch office; remittance to county treasurer; report
Sec. 9. On or before the tenth day of the month following the month in which surtax is collected at a branch office, the branch office manager shall remit the surtax to the county treasurer of the county that imposed the surtax. Concurrently with the remittance, the branch office manager shall file a surtax collections report with the county treasurer and the county auditor. The branch manager shall prepare the report on forms prescribed by the state board of accounts.
As added by Acts 1980, P.L.10, SEC.4.

IC 6-3.5-4-10
Collections by branch office; report to bureau of motor vehicles
Sec. 10. Each branch office manager shall report surtax collections, if any, to the bureau of motor vehicles at the same time

that registration fees are reported.
As added by Acts 1980, P.L.10, SEC.4.

IC 6-3.5-4-11
Collections by bureau of motor vehicles; remittance to county treasurer; report to county auditor
Sec. 11. If surtax is collected directly by the bureau of motor vehicles, instead of at a branch office, the commissioner of the bureau shall:
(1) remit the surtax to, and file a surtax collections report with, the appropriate county treasurer; and
(2) file a surtax collections report with the county auditor;
in the same manner and at the same time that a branch office manager is required to remit and report under section 9 of this chapter.
As added by Acts 1980, P.L.10, SEC.4.

IC 6-3.5-4-12
Appropriation of money derived from surtax
Sec. 12. In the case of a county that contains a consolidated city, the city-county council may appropriate money derived from the surtax to the department of transportation established by IC 36-3-5-4 for use by the department under law. The city-county council may not appropriate money derived from the surtax for any other purpose.
As added by Acts 1980, P.L.10, SEC.4. Amended by Acts 1982, P.L.33, SEC.7.

IC 6-3.5-4-13
Surtax fund; allocation; distribution; use
Sec. 13. (a) In the case of a county that does not contain a consolidated city of the first class, the county treasurer shall deposit the surtax revenues in a fund to be known as the "_________ County Surtax Fund".
(b) Before the twentieth day of each month, the county auditor shall allocate the money deposited in the county surtax fund during that month among the county and the cities and the towns in the county. The county auditor shall allocate the money to counties, cities, and towns under IC 8-14-2-4(c)(1) through IC 8-14-2-4(c)(3).
(c) Before the twenty-fifth day of each month, the county treasurer shall distribute to the county and the cities and towns in the county the money deposited in the county surtax fund during that month. The county treasurer shall base the distribution on allocations made by the county auditor for that month under subsection (b).
(d) A county, city, or town may only use the surtax revenues it receives under this section to construct, reconstruct, repair, or maintain streets and roads under its jurisdiction.
As added by Acts 1980, P.L.10, SEC.4. Amended by P.L.85-1983, SEC.5.

IC 6-3.5-4-14 Estimate of revenues; distribution
Sec. 14. (a) On or before August 1 of each year, the auditor of a county that contains a consolidated city of the first class and that has adopted the surtax shall provide the county council with an estimate of the surtax revenues to be received by the county during the next calendar year. The county shall show the estimated surtax revenues in its budget estimate for the calendar year.
(b) On or before August 1 of each year, the auditor of a county that does not contain a consolidated city of the first class and that has adopted the surtax shall provide the county and each city and town in the county with an estimate of the surtax revenues to be distributed to that unit during the next calendar year. The county, city, or town shall show the estimated surtax revenues in its budget estimate for the calendar year.
As added by Acts 1980, P.L.10, SEC.4.

IC 6-3.5-4-15
Service charge for surtax
Sec. 15. Each license branch shall collect the service charge prescribed under IC 9-29 for the surtax collected with respect to each vehicle registered by that branch.
As added by Acts 1980, P.L.10, SEC.4. Amended by P.L.42-1986, SEC.3; P.L.2-1991, SEC.37.

IC 6-3.5-4-16
Violations; offense
Sec. 16. (a) The owner of a motor vehicle who knowingly registers the vehicle without paying surtax imposed under this chapter with respect to that registration commits a Class B misdemeanor.
(b) An employee of the bureau of motor vehicles, an employee of a branch office, or the manager of a branch office who recklessly issues a registration on any motor vehicle without collecting surtax imposed under this chapter with respect to that registration commits a Class B misdemeanor.
As added by Acts 1980, P.L.10, SEC.4.



CHAPTER 5. COUNTY WHEEL TAX

IC 6-3.5-5-2
Imposition of tax; annual license excise tax; rate
Sec. 2. (a) The county council of any county may, subject to the limitation imposed by subsection (b), adopt an ordinance to impose an annual wheel tax on each vehicle which:
(1) is included in one (1) of the classes of vehicles listed in section 3 of this chapter;
(2) is not exempt from the wheel tax under section 4 of this chapter; and
(3) is registered in the county.
(b) The county council of a county may not adopt an ordinance to impose the wheel tax unless it concurrently adopts an ordinance under IC 6-3.5-4 to impose the annual license excise surtax.
(c) The county council may impose the wheel tax at a different rate for each of the classes of vehicles listed in section 3 of this chapter. In addition, the county council may establish different rates within the classes of buses, semitrailers, trailers, tractors, and trucks based on weight classifications of those vehicles that are established by the bureau of motor vehicles for use throughout Indiana. However, the wheel tax rate for a particular class or weight classification of vehicles may not be less than five dollars ($5) and may not exceed forty dollars ($40). The county council shall state the initial wheel tax rates in the ordinance that imposes the tax.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.85-1983,

SEC.6.

IC 6-3.5-5-3
Vehicles subject to tax
Sec. 3. The wheel tax applies to the following classes of vehicles:
(1) buses;
(2) recreational vehicles;
(3) semitrailers;
(4) tractors;
(5) trailers; and
(6) trucks.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-4
Exempt vehicles
Sec. 4. A vehicle is exempt from the wheel tax imposed under this chapter if the vehicle is:
(1) owned by this state;
(2) owned by a state agency of this state;
(3) owned by a political subdivision of this state;
(4) subject to the annual license excise surtax imposed under IC 6-3.5-4; or
(5) a bus owned and operated by a religious or nonprofit youth organization and used to haul persons to religious services or for the benefit of their members.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-5
Registration of vehicles
Sec. 5. If a county council adopts an ordinance imposing the wheel tax after December 31 but before July 1 of the following year, a vehicle described in section 2(a) of this chapter is subject to the tax if it is registered in the county after December 31 of the year in which the ordinance is adopted. If a county council adopts an ordinance imposing the wheel tax after June 30 but before the following January 1, a vehicle described in section 2(a) of this chapter is subject to the tax if it is registered in the county after December 31 of the year following the year in which the ordinance is adopted. However, in the first year the tax is effective, the tax does not apply to the registration of a motor vehicle for the registration year that commenced in the calendar year preceding the year the tax is first effective.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.85-1983, SEC.7; P.L.43-1994, SEC.2.

IC 6-3.5-5-6
Rescission of wheel tax and annual license excise surtax
Sec. 6. (a) After January 1 but before July 1 of any year, the county council may, subject to the limitations imposed by subsection (b), adopt an ordinance to rescind the wheel tax. If the county council

adopts such an ordinance, the wheel tax does not apply to a vehicle registered after December 31 of the year the ordinance is adopted.
(b) The county council may not adopt an ordinance to rescind the wheel tax unless it concurrently adopts an ordinance under IC 6-3.5-4 to rescind the annual license excise surtax. In addition, the county council may not adopt an ordinance to rescind the wheel tax if any portion of a loan obtained by the county under IC 8-14-8 is unpaid, or if any bonds issued by the county under IC 8-14-9 are outstanding.
As added by Acts 1980, P.L.10, SEC.5. Amended by Acts 1981, P.L.88, SEC.3.

IC 6-3.5-5-7
Increase or decrease of tax; rates
Sec. 7. (a) The county council may, subject to the limitations imposed by subsection (b), adopt an ordinance to increase or decrease the wheel tax rates. The new wheel tax rates must be within the range of rates prescribed by section 2 of this chapter. New rates that are established by an ordinance that is adopted after December 31 but before July 1 of the following year apply to vehicles registered after December 31 of the year in which the ordinance to change the rates is adopted. New rates that are established by an ordinance that is adopted after June 30 but before July 1 of the following year apply to motor vehicles registered after December 31 of the year following the year in which the ordinance is adopted.
(b) The county council may not adopt an ordinance to decrease the wheel tax rate under this section if any portion of a loan obtained by the county under IC 8-14-8 is unpaid, or if any bonds issued by the county under IC 8-14-9 are outstanding.
As added by Acts 1980, P.L.10, SEC.5. Amended by Acts 1981, P.L.88, SEC.4; P.L.85-1983, SEC.8.

IC 6-3.5-5-8
Adopted ordinance; transmittal of copy to commissioner of bureau of motor vehicles
Sec. 8. If a county council adopts an ordinance to impose, rescind, or change the rates of the wheel tax, the county council shall send a copy of the ordinance to the commissioner of the bureau of motor vehicles.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-8.5
Credit upon sale of vehicle
Sec. 8.5. (a) Every owner of a vehicle for which the wheel tax has been paid for the owner's registration year is entitled to a credit if during that registration year the owner sells the vehicle. The amount of the credit equals the wheel tax paid by the owner for the vehicle that was sold. The credit may only be applied by the owner against the wheel tax owed for a vehicle that is purchased during the same registration year. (b) An owner of a vehicle is not entitled to a refund of any part of a credit that is not used under this section.
As added by P.L.86-1983, SEC.1.

IC 6-3.5-5-9
Registration of motor vehicle; wheel tax; amount; collection
Sec. 9. A person may not register a vehicle in a county which has adopted the wheel tax unless he pays the wheel tax due, if any, to the bureau of motor vehicles. The amount of the wheel tax due is based on the wheel tax rate, for that class of vehicle, in effect at the time of registration. The bureau of motor vehicles shall collect the wheel tax due, if any, at the time a motor vehicle is registered. However, the bureau may utilize its branch offices to collect the wheel tax.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-9.5
Apportioned wheel tax for certain vehicles
Sec. 9.5. (a) This section applies to a wheel tax adopted after June 30, 2007.
(b) An owner of one (1) or more commercial vehicles paying an apportioned registration to the state under the International Registration Plan that is required to pay a wheel tax shall pay an apportioned wheel tax calculated by dividing in-state actual miles by total fleet miles generated during the preceding year. If in-state miles are estimated for purposes of proportional registration, these miles are divided by total actual and estimated fleet miles. The apportioned wheel tax under this section shall be paid at the same time and in the same manner as the commercial motor vehicle excise tax under IC 6-6-5.5.
(c) A voucher from the department of state revenue showing payment of the wheel tax may be accepted by the bureau of motor vehicles in lieu of the payment required under section 9 of this chapter.
As added by P.L.211-2007, SEC.31.

IC 6-3.5-5-10
Collections by branch office; disposition
Sec. 10. The wheel tax collected by a branch office shall be deposited daily by the branch manager in a separate account in a depository designated by the state board of finance.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-11
Collections by branch office; remittance to county treasurer; report
Sec. 11. On or before the tenth day of the month following the month in which wheel tax is collected at a branch office, the branch office manager shall remit the wheel tax to the county treasurer of the county that imposed the wheel tax. Concurrently with the remittance, the branch office manager shall file a wheel tax

collections report with the county treasurer and the county auditor. The branch manager shall prepare the report on forms prescribed by the state board of accounts.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-12
Collections by branch office; report to bureau of motor vehicles
Sec. 12. Each branch office manager shall report wheel tax collections, if any, to the bureau of motor vehicles at the same time that registration fees are reported.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-13
Collection by bureau of motor vehicles or department of state revenue; remittance to county treasurer; report to county auditor
Sec. 13. (a) If the wheel tax is collected directly by the bureau of motor vehicles, instead of at a branch office, the commissioner of the bureau shall:
(1) remit the wheel tax to, and file a wheel tax collections report with, the appropriate county treasurer; and
(2) file a wheel tax collections report with the county auditor;
in the same manner and at the same time that a branch office manager is required to remit and report under section 11 of this chapter.
(b) If the wheel tax for a commercial vehicle is collected directly by the department of state revenue, the commissioner of the department of state revenue shall:
(1) remit the wheel tax to, and file a wheel tax collections report with, the appropriate county treasurer; and
(2) file a wheel tax collections report with the county auditor;
in the same manner and at the same time that a branch office manager is required to remit and report under section 11 of this chapter.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.211-2007, SEC.32.

IC 6-3.5-5-14
Appropriation of money derived from wheel tax
Sec. 14. (a) In the case of a county that contains a consolidated city, the city-county council may appropriate money derived from the wheel tax to:
(1) the department of transportation established by IC 36-3-5-4 for use by the department under law; or
(2) an authority established under IC 36-7-23.
(b) The city-county council may not appropriate money derived from the wheel tax for any other purpose.
As added by Acts 1980, P.L.10, SEC.5. Amended by Acts 1982, P.L.33, SEC.8; P.L.346-1989(ss), SEC.1.

IC 6-3.5-5-15 Wheel tax fund; allocation; distribution; use
Sec. 15. (a) In the case of a county that does not contain a consolidated city, the county treasurer shall deposit the wheel tax revenues in a fund to be known as the "County Wheel Tax Fund".
(b) Before the twentieth day of each month, the county auditor shall allocate the money deposited in the county wheel tax fund during that month among the county and the cities and the towns in the county. The county auditor shall allocate the money to counties, cities, and towns under IC 8-14-2-4(c)(1) through IC 8-14-2-4(c)(3).
(c) Before the twenty-fifth day of each month, the county treasurer shall distribute to the county and the cities and towns in the county the money deposited in the county wheel tax fund during that month. The county treasurer shall base the distribution on allocations made by the county auditor for that month under subsection (b).
(d) A county, city, or town may only use the wheel tax revenues it receives under this section:
(1) to construct, reconstruct, repair, or maintain streets and roads under its jurisdiction; or
(2) as a contribution to an authority established under IC 36-7-23.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.85-1983, SEC.9; P.L.346-1989(ss), SEC.2.

IC 6-3.5-5-16
Estimate of revenues; distribution
Sec. 16. (a) On or before August 1 of each year, the auditor of a county that contains a consolidated city of the first class and that has adopted the wheel tax shall provide the county council with an estimate of the wheel tax revenues to be received by the county during the next calendar year. The county shall show the estimated wheel tax revenues in its budget estimate for the calendar year.
(b) On or before August 1 of each year, the auditor of a county that does not contain a consolidated city of the first class and that has adopted the wheel tax shall provide the county and each city and town in the county with an estimate of the wheel tax revenues to be distributed to that unit during the next calendar year. The county, city, or town shall show the estimated wheel tax revenues in its budget estimate for the calendar year.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-17
Service charge
Sec. 17. Each license branch shall collect the service charge prescribed under IC 9-29 for the wheel tax collected with respect to each vehicle registered by that branch.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.42-1986, SEC.4; P.L.2-1991, SEC.39.

IC 6-3.5-5-18
Violations; offense Sec. 18. (a) The owner of a vehicle who knowingly registers the vehicle without paying wheel tax imposed under this chapter with respect to that registration commits a Class B misdemeanor.
(b) An employee of the bureau of motor vehicles, an employee of a branch office, or the manager of a branch office who recklessly issues a registration on any vehicle without collecting wheel tax imposed under this chapter with respect to that registration commits a Class B misdemeanor.
As added by Acts 1980, P.L.10, SEC.5.



CHAPTER 6. COUNTY OPTION INCOME TAX

IC 6-3.5-6-1
Definitions
Sec. 1. As used in this chapter:
"Adjusted gross income" has the same definition that the term is given in IC 6-3-1-3.5. However, in the case of a county taxpayer who is not treated as a resident county taxpayer of a county, the term includes only adjusted gross income derived from the taxpayer's principal place of business or employment.
"Apartment complex" means real property consisting of at least five (5) units that are regularly used to rent or otherwise furnish residential accommodations for periods of at least thirty (30) days.
"Civil taxing unit" means any entity, except a school corporation, that has the power to impose ad valorem property taxes. The term does not include a solid waste management district that is not entitled to a distribution under section 1.3 of this chapter. However, in the case of a county in which a consolidated city is located, the consolidated city, the county, all special taxing districts, special service districts, included towns (as defined in IC 36-3-1-7), and all other political subdivisions except townships, excluded cities (as defined in IC 36-3-1-7), and school corporations shall be deemed to comprise one (1) civil taxing unit whose fiscal body is the fiscal body of the consolidated city.
"County income tax council" means a council established by section 2 of this chapter.
"County taxpayer", as it relates to a particular county, means any individual:
(1) who resides in that county on the date specified in section 20 of this chapter; or
(2) who maintains the taxpayer's principal place of business or employment in that county on the date specified in section 20 of this chapter and who does not reside on that same date in another county in which the county option income tax, the county adjusted income tax, or the county economic development income tax is in effect.
"Department" refers to the Indiana department of state revenue. "Fiscal body" has the same definition that the term is given in IC 36-1-2-6.
"Homestead" has the meaning set forth in IC 6-1.1-12-37.
"Qualified residential property" refers to any of the following:
(1) An apartment complex.
(2) A homestead.
(3) Residential rental property.
"Resident county taxpayer", as it relates to a particular county, means any county taxpayer who resides in that county on the date specified in section 20 of this chapter.
"Residential rental property" means real property consisting of not more than four (4) units that are regularly used to rent or otherwise furnish residential accommodations for periods of at least thirty (30) days.
"School corporation" has the same definition that the term is given in IC 6-1.1-1-16.
As added by P.L.44-1984, SEC.14. Amended by P.L.23-1986, SEC.9; P.L.22-1988, SEC.4; P.L.96-1995, SEC.3; P.L.146-2008, SEC.335.

IC 6-3.5-6-1.1
Determination of allocation amount
Sec. 1.1. (a) For purposes of allocating the certified distribution made to a county under this chapter among the civil taxing units in the county, the allocation amount for a civil taxing unit is the amount determined using the following formula:
STEP ONE: Determine the total property taxes that are first due and payable to the civil taxing unit during the calendar year of the distribution plus, for a county, an amount equal to the welfare allocation amount.
STEP TWO: Determine the sum of the following:
(A) Amounts appropriated from property taxes to pay the principal of or interest on any debenture or other debt obligation issued after June 30, 2005, other than an obligation described in subsection (b).
(B) Amounts appropriated from property taxes to make payments on any lease entered into after June 30, 2005, other than a lease described in subsection (c).
(C) The proceeds of any property that are:
(i) received as the result of the issuance of a debt obligation described in clause (A) or a lease described in clause (B); and
(ii) appropriated from property taxes for any purpose other than to refund or otherwise refinance a debt obligation or lease described in subsection (b) or (c).
STEP THREE: Subtract the STEP TWO amount from the STEP ONE amount.
STEP FOUR: Determine the sum of:
(A) the STEP THREE amount; plus
(B) the civil taxing unit or school corporation's certified distribution for the previous calendar year. The allocation amount is subject to adjustment as provided in IC 36-8-19-7.5. The welfare allocation amount is an amount equal to the sum of the property taxes imposed by the county in 1999 for the county's welfare fund and welfare administration fund and, if the county received a certified distribution under IC 6-3.5-1.1 or this chapter in 2008, the property taxes imposed by the county in 2008 for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund, and children with special health care needs county fund.
(b) Except as provided in this subsection, an appropriation from property taxes to repay interest and principal of a debt obligation is not deducted from the allocation amount for a civil taxing unit if:
(1) the debt obligation was issued; and
(2) the proceeds appropriated from property taxes;
to refund or otherwise refinance a debt obligation or a lease issued before July 1, 2005. However, an appropriation from property taxes related to a debt obligation issued after June 30, 2005, is deducted if the debt extends payments on a debt or lease beyond the time in which the debt or lease would have been payable if the debt or lease had not been refinanced or increases the total amount that must be paid on a debt or lease in excess of the amount that would have been paid if the debt or lease had not been refinanced. The amount of the deduction is the annual amount for each year of the extension period or the annual amount of the increase over the amount that would have been paid.
(c) Except as provided in this subsection, an appropriation from property taxes to make payments on a lease is not deducted from the allocation amount for a civil taxing unit if:
(1) the lease was issued; and
(2) the proceeds were appropriated from property taxes;
to refinance a debt obligation or lease issued before July 1, 2005. However, an appropriation from property taxes related to a lease entered into after June 30, 2005, is deducted if the lease extends payments on a debt or lease beyond the time in which the debt or lease would have been payable if it had not been refinanced or increases the total amount that must be paid on a debt or lease in excess of the amount that would have been paid if the debt or lease had not been refinanced. The amount of the deduction is the annual amount for each year of the extension period or the annual amount of the increase over the amount that would have been paid.
As added by P.L.207-2005, SEC.6. Amended by P.L.146-2008, SEC.336; P.L.182-2009(ss), SEC.217.

IC 6-3.5-6-1.3
Districts not entitled to distribution
Sec. 1.3. (a) This section applies to a county solid waste management district (as defined in IC 13-11-2-47) or a joint solid waste management district (as defined in IC 13-11-2-113).
(b) A district may not receive a distribution under this chapter

unless a majority of the members of each of the county fiscal bodies of the counties within the district passes a resolution approving the distribution.
(c) A resolution passed by a county fiscal body under subsection (b) may:
(1) expire on a date specified in the resolution; or
(2) remain in effect until the county fiscal body revokes or rescinds the resolution.
As added by P.L.96-1995, SEC.4. Amended by P.L.1-1996, SEC.48; P.L.70-2001, SEC.2.

IC 6-3.5-6-1.5
Time within which to adopt ordinance; effective date of ordinances
Sec. 1.5. (a) Notwithstanding any other provision of this chapter, a power granted by this chapter to adopt an ordinance to:
(1) impose, increase, decrease, or rescind a tax or tax rate; or
(2) grant, increase, decrease, rescind, or change a homestead credit or property tax replacement credit authorized under this chapter;
may be exercised at any time in a year before November 1 of that year.
(b) Notwithstanding any other provision of this chapter, an ordinance authorized by this chapter that imposes or increases a tax or a tax rate takes effect as follows:
(1) An ordinance adopted after December 31 of the immediately preceding year and before October 1 of the current year takes effect October 1 of the current year.
(2) An ordinance adopted after September 30 and before October 16 of the current year takes effect November 1 of the current year.
(3) An ordinance adopted after October 15 and before November 1 of the current year takes effect December 1 of the current year.
(c) Notwithstanding any other provision of this chapter, an ordinance authorized by this chapter that decreases or rescinds a tax or a tax rate takes effect as follows:
(1) An ordinance adopted after December 31 of the immediately preceding year and before October 1 of the current year takes effect on the later of October 1 of the current year or the first day of the month in the current year as the month in which the last increase in the tax or tax rate occurred.
(2) An ordinance adopted after September 30 and before October 16 of the current year takes effect on the later of November 1 of the current year or the first day of the month in the current year as the month in which the last increase in the tax or tax rate occurred.
(3) An ordinance adopted after October 15 and before November 1 of the current year takes effect December 1 of the current year.
(d) Except as provided in subsection (e), an ordinance authorized

by this chapter that grants, increases, decreases, rescinds, or changes a homestead credit or property tax replacement credit authorized under this chapter takes effect for and initially applies to property taxes first due and payable in the year immediately following the year in which the ordinance is adopted.
(e) This subsection applies only to Miami County. A county income tax council may adopt an ordinance in 2012 to select a different combination of uses specified in section 32(f) of this chapter for tax revenue distributed to the county from a tax rate imposed under section 32 of this chapter (county option income tax rate to provide property tax relief to taxpayers). The county income tax council may provide in the ordinance that the ordinance initially takes effect for and applies to property taxes first due and payable in 2012. This subsection expires January 1, 2013.
As added by P.L.113-2010, SEC.63. Amended by P.L.137-2012, SEC.76.

IC 6-3.5-6-2
County income tax council; established; powers
Sec. 2. (a) A county income tax council is established for each county in Indiana. The membership of each county's county income tax council consists of the fiscal body of the county and the fiscal body of each city or town that lies either partially or entirely within that county.
(b) Using procedures described in this chapter, a county income tax council may adopt ordinances to:
(1) impose the county option income tax in its county;
(2) subject to section 12 of this chapter, rescind the county option income tax in its county;
(3) increase the county option income tax rate for the county;
(4) freeze the county option income tax rate for its county;
(5) increase the homestead credit in its county; or
(6) subject to section 12.5 of this chapter, decrease the county option income tax rate for the county.
As added by P.L.44-1984, SEC.14. Amended by P.L.2-1989, SEC.14; P.L.42-1994, SEC.4; P.L.267-2003, SEC.7; P.L.77-2011, SEC.11.

IC 6-3.5-6-3
County income tax council; allocation of votes
Sec. 3. (a) In the case of a city or town that lies within more than one (1) county, the county auditor of each county shall base the allocations required by subsection (b) on the population of that part of the city or town that lies within the county for which the allocations are being made.
(b) Every county income tax council has a total of one hundred (100) votes. Every member of the county income tax council is allocated a percentage of the total one hundred (100) votes that may be cast. The percentage that a city or town is allocated for a year equals the same percentage that the population of the city or town bears to the population of the county. The percentage that the county

is allocated for a year equals the same percentage that the population of all areas in the county not located in a city or town bears to the population of the county. On or before January 1 of each year, the county auditor shall certify to each member of the county income tax council the number of votes, rounded to the nearest one hundredth (0.01), it has for that year.
As added by P.L.44-1984, SEC.14.

IC 6-3.5-6-4
Resolutions; transmittal to county auditor
Sec. 4. (a) A member of the county income tax council may exercise its votes by passing a resolution and transmitting the resolution to the auditor of the county. However, in the case of an ordinance to impose, rescind, increase, decrease, or freeze the county rate of the county option income tax, the member must transmit the resolution to the county auditor by the appropriate time described in section 8, 9, 10, or 11 of this chapter. The form of a resolution is as follows:
"The ______________ (name of civil taxing unit's fiscal body) casts its _____ votes _____ (for or against) the proposed ordinance of the ______________ County Income Tax Council, which reads as follows:".
(b) A resolution passed by a member of the county income tax council exercises all votes of the member on the proposed ordinance, and those votes may not be changed during the year.
As added by P.L.44-1984, SEC.14. Amended by P.L.42-1994, SEC.5.

IC 6-3.5-6-5
Ordinances; procedure for proposal; voting
Sec. 5. Any member of a county income tax council may present an ordinance for passage. To do so, the member must pass a resolution to propose the ordinance to the county income tax council and distribute a copy of the proposed ordinance to the auditor of the county. The auditor of the county shall treat any proposed ordinance presented to the auditor under this section as a casting of all that member's votes in favor of that proposed ordinance. Subject to the limitations of section 6 of this chapter, the auditor of the county shall deliver copies of a proposed ordinance the auditor receives to all members of the county income tax council within ten (10) days after receipt. Once a member receives a proposed ordinance from the auditor of the county, the member shall vote on it within thirty (30) days after receipt.
As added by P.L.44-1984, SEC.14. Amended by P.L.28-1997, SEC.17.

IC 6-3.5-6-6
Ordinances; limitation of number; effect of passage on proposed ordinances; proposed ordinances with same effect
Sec. 6. (a) A county income tax council may pass only one (1) ordinance described in section 2(b)(1), 2(b)(2), 2(b)(3), 2(b)(4), or

2(b)(6) of this chapter in one (1) year. Once an ordinance described in section 2(b)(1), 2(b)(2), 2(b)(3), 2(b)(4), or 2(b)(6) of this chapter has been passed, the auditor of the county shall:
(1) cease distributing proposed ordinances of those types for the rest of the year; and
(2) withdraw from the membership any other of those types of proposed ordinances.
Any votes subsequently received by the auditor of the county on proposed ordinances of those types during that same year are void.
(b) The county income tax council may not vote on, nor may the auditor of the county distribute to the members of the county income tax council, any proposed ordinance during a year, if previously during that same year the auditor of the county received and distributed to the members of the county income tax council a proposed ordinance whose passage would have substantially the same effect.
As added by P.L.44-1984, SEC.14. Amended by P.L.42-1994, SEC.6.

IC 6-3.5-6-7
Ordinances; hearing; notice
Sec. 7. (a) Before a member of the county income tax council may propose an ordinance or vote on a proposed ordinance, the member must hold a public hearing on the proposed ordinance and provide the public with notice of the time and place where the public hearing will be held.
(b) The notice required by subsection (a) must be given in accordance with IC 5-3-1.
(c) The form of the notice required by this section must be in substantially the following form:

"NOTICE OF COUNTY OPTION

INCOME TAX ORDINANCE VOTE.

IC 6-3.5-6-8
Imposition of tax; rate of tax; necessity and form of ordinance; recording of votes
Sec. 8. (a) The county income tax council of any county in which the county adjusted gross income tax will not be in effect on December 1 of a year under an ordinance adopted during a previous calendar year may impose the county option income tax on the

adjusted gross income of county taxpayers of its county.
(b) Except as provided in sections 30, 31, and 32 of this chapter, the county option income tax may initially be imposed at a rate of two-tenths of one percent (0.2%) on the resident county taxpayers of the county and at a rate of five-hundredths of one percent (0.05%) for all other county taxpayers.
(c) To impose the county option income tax, a county income tax council must pass an ordinance. The ordinance must substantially state the following:
"The _____________ County Income Tax Council imposes the county option income tax on the county taxpayers of _____________ County. The county option income tax is imposed at a rate of two-tenths of one percent (0.2%) on the resident county taxpayers of the county and at a rate of five-hundredths of one percent (0.05%) on all other county taxpayers.".
(d) Except as provided in sections 30, 31, and 32 of this chapter, if the county option income tax is imposed on the county taxpayers of a county, then the county option income tax rate that is in effect for resident county taxpayers of that county increases by one-tenth of one percent (0.1%) on each succeeding October 1 until the rate equals six-tenths of one percent (0.6%).
(e) The county option income tax rate in effect for the county taxpayers of a county who are not resident county taxpayers of that county is at all times one-fourth (1/4) of the tax rate imposed upon resident county taxpayers.
(f) The auditor of a county shall record all votes taken on ordinances presented for a vote under this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
As added by P.L.44-1984, SEC.14. Amended by P.L.35-1990, SEC.16; P.L.224-2007, SEC.70; P.L.77-2011, SEC.12; P.L.137-2012, SEC.77.

IC 6-3.5-6-9
Increase of tax rate
Sec. 9. (a) If on January 1 of a calendar year the county option income tax rate in effect for resident county taxpayers equals six tenths of one percent (0.6%), excluding a tax rate imposed under section 30, 31, or 32 of this chapter, the county income tax council of that county may pass an ordinance to increase its tax rate for resident county taxpayers. If a county income tax council passes an ordinance under this section, its county option income tax rate for resident county taxpayers increases by one-tenth of one percent (0.1%) in the year in which the ordinance is adopted, as provided in section 1.5 of this chapter, and on each succeeding October 1 until its rate reaches a maximum of one percent (1%), excluding a tax rate

imposed under section 30, 31, or 32 of this chapter.
(b) The auditor of the county shall record any vote taken on an ordinance proposed under the authority of this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
As added by P.L.44-1984, SEC.14. Amended by P.L.35-1990, SEC.17; P.L.224-2007, SEC.71; P.L.77-2011, SEC.13; P.L.137-2012, SEC.78.

IC 6-3.5-6-9.5
Repealed
(Repealed by P.L.2-1989, SEC.56.)

IC 6-3.5-6-10
Effect of adoption of county option income tax and county adjusted gross income tax in same county
Sec. 10. If during a particular calendar year the county council of a county adopts an ordinance to impose the county adjusted gross income tax on the same day that the county option income tax council of the county adopts an ordinance to impose the county option income tax, the county option income tax takes effect in that county and the county adjusted gross income tax shall not take effect in that county.
As added by P.L.44-1984, SEC.14. Amended by P.L.224-2007, SEC.72; P.L.77-2011, SEC.14.

IC 6-3.5-6-11
Freeze of tax rate; adoption, duration, and rescission of ordinance
Sec. 11. (a) This section does not apply to a tax rate imposed under section 30 of this chapter.
(b) The county income tax council of any county may adopt an ordinance to permanently freeze the county option income tax rates at the rate in effect for its county on December 1 of a year.
(c) To freeze the county option income tax rates, a county income tax council must adopt an ordinance. The ordinance must substantially state the following:
"The __________ County Income Tax Council permanently freezes the county option income tax rates at the rate in effect on December 1 of the current year.".
(d) An ordinance adopted under the authority of this section remains in effect until rescinded.
(e) If a county income tax council rescinds an ordinance as adopted under this section, the county option income tax rate shall automatically increase by one-tenth of one percent (0.1%) until:
(1) the tax rate is again frozen under another ordinance adopted under this section; or
(2) the tax rate equals six-tenths of one percent (0.6%) (if the

frozen tax rate equaled an amount less than six-tenths of one percent (0.6%)) or one percent (1%) (if the frozen tax rate equaled an amount in excess of six-tenths of one percent (0.6%)).
(f) The county auditor shall record any vote taken on an ordinance proposed under the authority of this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
As added by P.L.44-1984, SEC.14. Amended by P.L.35-1990, SEC.18; P.L.224-2007, SEC.73; P.L.77-2011, SEC.15; P.L.137-2012, SEC.79.

IC 6-3.5-6-12
Duration of tax; rescission of tax; record of votes
Sec. 12. (a) The county option income tax imposed by a county income tax council under this chapter remains in effect until rescinded.
(b) Subject to subsection (c), the county income tax council of a county may rescind the county option income tax by passing an ordinance.
(c) A county income tax council may not rescind the county option income tax or take any action that would result in a civil taxing unit in the county having a smaller distributive share than the distributive share to which it was entitled when it pledged county option income tax, if the civil taxing unit or any commission, board, department, or authority that is authorized by statute to pledge county option income tax, has pledged county option income tax for any purpose permitted by IC 5-1-14 or any other statute.
(d) The auditor of a county shall record all votes taken on a proposed ordinance presented for a vote under the authority of this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
As added by P.L.44-1984, SEC.14. Amended by P.L.2-1989, SEC.15; P.L.35-1990, SEC.19; P.L.28-1997, SEC.18; P.L.224-2007, SEC.74; P.L.77-2011, SEC.16; P.L.137-2012, SEC.80.

IC 6-3.5-6-12.5
Decrease in county option income tax rate; adoption of ordinance; procedures
Sec. 12.5. (a) The county income tax council may adopt an ordinance to decrease the county option income tax rate in effect.
(b) To decrease the county option income tax rate, the county income tax council must adopt an ordinance. The ordinance must substantially state the following: "The ______________ County Income Tax Council decreases the county option income tax rate from __________ percent (___ %) to __________ percent (___ %).".
(c) A county income tax council may not decrease the county option income tax if the county or any commission, board, department, or authority that is authorized by statute to pledge the county option income tax has pledged the county option income tax for any purpose permitted by IC 5-1-14 or any other statute.
(d) The county auditor shall record the votes taken on an ordinance under this subsection and, not more than ten (10) days after the vote, shall send a certified copy of the ordinance to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(e) Notwithstanding IC 6-3.5-7, a county income tax council that decreases the county option income tax in a year may not in the same year adopt or increase the county economic development income tax under IC 6-3.5-7.
As added by P.L.42-1994, SEC.7. Amended by P.L.224-2007, SEC.75; P.L.77-2011, SEC.17; P.L.137-2012, SEC.81.

IC 6-3.5-6-13
Homestead credit percentage; determination
Sec. 13. (a) A county income tax council of a county in which the county option income tax is in effect may adopt an ordinance to provide a homestead credit for homesteads in its county.
(b) A county income tax council may not provide a homestead credit percentage that exceeds the amount determined in the last STEP of the following formula:
STEP ONE: Determine the amount of the sum of all property tax levies for all taxing units in a county which are to be paid in the county in 2003 as reflected by the auditor's abstract for the 2002 assessment year, adjusted, however, for any postabstract adjustments which change the amount of the levies.
STEP TWO: Determine the amount of the county's estimated property tax replacement under IC 6-1.1-21-3(a) (before its repeal) for property taxes first due and payable in 2003.
STEP THREE: Subtract the STEP TWO amount from the STEP ONE amount.
STEP FOUR: Determine the amount of the county's total county levy (as defined in IC 6-1.1-21-2(g) before its repeal) for property taxes first due and payable in 2003.
STEP FIVE: Subtract the STEP FOUR amount from the STEP ONE amount.
STEP SIX: Subtract the STEP FIVE result from the STEP THREE result.
STEP SEVEN: Divide the STEP THREE result by the STEP SIX result.
STEP EIGHT: Multiply the STEP SEVEN result by

eight-hundredths (0.08).
STEP NINE: Round the STEP EIGHT product to the nearest one-thousandth (0.001) and express the result as a percentage.
(c) The homestead credit percentage must be uniform for all homesteads in a county.
(d) In the ordinance that establishes the homestead credit percentage, a county income tax council may provide for a series of increases or decreases to take place for each of a group of succeeding calendar years.
(e) Any ordinance adopted under this section for a county is repealed for a year if on January 1 of that year the county option income tax is not in effect.
As added by P.L.44-1984, SEC.14. Amended by P.L.3-1989, SEC.41; P.L.224-2003, SEC.247; P.L.97-2004, SEC.30; P.L.224-2007, SEC.76; P.L.146-2008, SEC.337; P.L.77-2011, SEC.18.

IC 6-3.5-6-13.5
County income tax council meetings to consider rate adjustment
Sec. 13.5. A county income tax council must before August 1 of each odd-numbered year hold at least one (1) public meeting at which the county income tax council discusses whether the county option income tax rate under this chapter should be adjusted.
As added by P.L.182-2009(ss), SEC.218.

IC 6-3.5-6-14
Taxpayer subject to different tax rates; rate of tax
Sec. 14. If for any taxable year a county taxpayer is subject to different tax rates for the county option income tax imposed by a particular county, the taxpayer's county option income tax rate for that county and that taxable year is the rate determined in the last STEP of the following STEPS:
STEP ONE: For each tax rate in effect in a year, multiply the number of months in the taxpayer's taxable year in which the rate is in effect.
STEP TWO: Divide the sum of the amounts determined under STEP ONE by twelve (12).
As added by P.L.44-1984, SEC.14. Amended by P.L.224-2007, SEC.77; P.L.77-2011, SEC.19.

IC 6-3.5-6-15
Tax not in effect entire taxable year
Sec. 15. If the county option income tax is not in effect during a county taxpayer's entire taxable year, the amount of county option income tax that the county taxpayer owes for that taxable year equals the product of:
(1) the amount of county option income tax the county taxpayer would owe if the tax had been imposed during the county taxpayer's entire taxable year; multiplied by
(2) a fraction. The numerator of the fraction equals the number of days in the county taxpayer's taxable year during which the

county option income tax was in effect. The denominator of the fraction equals the total number of days in the county taxpayer's taxable year.
However, if the taxpayer files state income tax returns on a calendar year basis, the fraction to be applied under this section is one-half (1/2).
As added by P.L.44-1984, SEC.14.

IC 6-3.5-6-16
Deposit of revenue in special account
Sec. 16. (a) A special account within the state general fund shall be established for each county that adopts the county option income tax. Any revenue derived from the imposition of the county option income tax by a county shall be deposited in that county's account in the state general fund.
(b) Any income earned on money held in an account under subsection (a) becomes a part of that account.
(c) Any revenue remaining in an account established under subsection (a) at the end of a fiscal year does not revert to the state general fund.
As added by P.L.44-1984, SEC.14.

IC 6-3.5-6-17
Calculation of certified distribution; summary of calculation; notice to county auditor
Sec. 17. (a) Revenue derived from the imposition of the county option income tax shall, in the manner prescribed by this section, be distributed to the county that imposed it. The amount that is to be distributed to a county during an ensuing calendar year equals the amount of county option income tax revenue that the budget agency determines has been:
(1) received from that county for a taxable year ending in a calendar year preceding the calendar year in which the determination is made; and
(2) reported on an annual return or amended return processed by the department in the state fiscal year ending before July 1 of the calendar year in which the determination is made;
as adjusted (as determined after review of the recommendation of the budget agency) for refunds of county option income tax made in the state fiscal year.
(b) Before August 2 of each calendar year, the budget agency shall certify to the county auditor of each adopting county the amount determined under subsection (a) plus the amount of interest in the county's account that has accrued and has not been included in a certification made in a preceding year. The amount certified is the county's "certified distribution" for the immediately succeeding calendar year. The amount certified shall be adjusted, as necessary, under subsections (c), (d), (e), and (f). The budget agency shall provide the county council with an informative summary of the calculations used to determine the certified distribution. The

summary of calculations must include:
(1) the amount reported on individual income tax returns processed by the department during the previous fiscal year;
(2) adjustments for over distributions in prior years;
(3) adjustments for clerical or mathematical errors in prior years;
(4) adjustments for tax rate changes; and
(5) the amount of excess account balances to be distributed under IC 6-3.5-6-17.3.
The budget agency shall also certify information concerning the part of the certified distribution that is attributable to a tax rate under section 30, 31, or 32 of this chapter. This information must be certified to the county auditor and to the department of local government finance not later than September 1 of each calendar year. The part of the certified distribution that is attributable to a tax rate under section 30, 31, or 32 of this chapter may be used only as specified in those provisions.
(c) The budget agency shall certify an amount less than the amount determined under subsection (b) if the budget agency determines that the reduced distribution is necessary to offset overpayments made in a calendar year before the calendar year of the distribution. The budget agency may reduce the amount of the certified distribution over several calendar years so that any overpayments are offset over several years rather than in one (1) lump sum.
(d) The budget agency shall adjust the certified distribution of a county to correct for any clerical or mathematical errors made in any previous certification under this section. The budget agency may reduce the amount of the certified distribution over several calendar years so that any adjustment under this subsection is offset over several years rather than in one (1) lump sum.
(e) This subsection applies to a county that imposes, increases, decreases, or rescinds a tax or tax rate under this chapter before November 1 in the same calendar year in which the budget agency makes a certification under this section. The budget agency shall adjust the certified distribution of a county to provide for a distribution in the immediately following calendar year and in each calendar year thereafter. The budget agency shall provide for a full transition to certification of distributions as provided in subsection (a)(1) through (a)(2) in the manner provided in subsection (c). If the county imposes, increases, decreases, or rescinds a tax or tax rate under this chapter after the date for which a certification under subsection (b) is based, the budget agency shall adjust the certified distribution of the county after August 1 of the calendar year. The adjustment shall reflect any other adjustment required under subsections (c), (d), and (f). The adjusted certification shall be treated as the county's "certified distribution" for the immediately succeeding calendar year. The budget agency shall certify the adjusted certified distribution to the county auditor for the county and provide the county council with an informative summary of the

calculations that revises the informative summary provided in subsection (b) and reflects the changes made in the adjustment.
(f) This subsection applies in the year a county initially imposes a tax rate under section 30 of this chapter. Notwithstanding any other provision, the budget agency shall adjust the part of the county's certified distribution that is attributable to the tax rate under section 30 of this chapter to provide for a distribution in the immediately following calendar year equal to the result of:
(1) the sum of the amounts determined under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) in the year in which the county initially imposes a tax rate under section 30 of this chapter; multiplied by
(2) the following:
(A) In a county containing a consolidated city, one and five-tenths (1.5).
(B) In a county other than a county containing a consolidated city, two (2).
(g) One-twelfth (1/12) of each adopting county's certified distribution for a calendar year shall be distributed from its account established under section 16 of this chapter to the appropriate county treasurer on the first regular business day of each month of that calendar year.
(h) Upon receipt, each monthly payment of a county's certified distribution shall be allocated among, distributed to, and used by the civil taxing units of the county as provided in sections 18 and 19 of this chapter.
(i) All distributions from an account established under section 16 of this chapter shall be made by warrants issued by the auditor of state to the treasurer of state ordering the appropriate payments.
(j) The budget agency shall before May 1 of every odd-numbered year publish an estimate of the statewide total amount of certified distributions to be made under this chapter during the following two (2) calendar years.
(k) The budget agency shall before May 1 of every even-numbered year publish an estimate of the statewide total amount of certified distributions to be made under this chapter during the following calendar year.
(l) The estimates under subsections (j) and (k) must specify the amount of the estimated certified distributions that are attributable to the additional rate authorized under section 30 of this chapter, the additional rate authorized under section 31 of this chapter, the additional rate authorized under section 32 of this chapter, and any other additional rates authorized under this chapter.
As added by P.L.44-1984, SEC.14. Amended by P.L.23-1986, SEC.10; P.L.178-2002, SEC.61; P.L.1-2003, SEC.42; P.L.267-2003, SEC.8; P.L.207-2005, SEC.7; P.L.224-2007, SEC.78; P.L.146-2008, SEC.338; P.L.182-2009(ss), SEC.219; P.L.113-2010, SEC.64; P.L.229-2011, SEC.90; P.L.137-2012, SEC.82.

IC 6-3.5-6-17.2 Annual report to county auditor
Sec. 17.2. Before October 2 of each year, the budget agency shall submit a report to each county auditor indicating the balance in the county's special account as of the cutoff date set by the budget agency.
As added by P.L.178-2002, SEC.62. Amended by P.L.267-2003, SEC.9; P.L.182-2009(ss), SEC.220.

IC 6-3.5-6-17.3
Distribution of excess balance; use
Sec. 17.3. (a) If the budget agency determines that the balance in a county account exceeds one hundred fifty percent (150%) of the certified distributions to be made to the county in the ensuing year, the budget agency shall make a supplemental distribution to the county from the county's special account.
(b) A supplemental distribution described in subsection (a) must be:
(1) made in January of the ensuing calendar year; and
(2) allocated in the same manner as certified distributions for deposit in a civil unit's rainy day fund established under IC 36-1-8-5.1. However, the part of a supplemental distribution that is attributable to an additional rate authorized under this chapter:
(A) shall be used for the purpose specified in the statute authorizing the additional rate; and
(B) is not required to be deposited in the unit's rainy day fund.
The amount of the supplemental distribution is equal to the amount by which the balance in the county account exceeds one hundred fifty percent (150%) of the certified distributions to be made to the county in the ensuing year.
(c) A determination under this section must be made before October 2.
As added by P.L.178-2002, SEC.63. Amended by P.L.267-2003, SEC.10; P.L.182-2009(ss), SEC.221; P.L.229-2011, SEC.91.

IC 6-3.5-6-17.4
Repealed
(Repealed by P.L.267-2003, SEC.16.)

IC 6-3.5-6-17.5
Repealed
(Repealed by P.L.267-2003, SEC.16.)

IC 6-3.5-6-17.6
Repealed
(Repealed by P.L.267-2003, SEC.16.)

IC 6-3.5-6-18
Use of revenue by county auditors; distribution of revenue to civil

taxing units and school corporations; qualified economic development tax projects
Sec. 18. (a) The revenue a county auditor receives under this chapter shall be used to:
(1) replace the amount, if any, of property tax revenue lost due to the allowance of an increased homestead credit within the county;
(2) fund the operation of a public communications system and computer facilities district as provided in an election, if any, made by the county fiscal body under IC 36-8-15-19(b);
(3) fund the operation of a public transportation corporation as provided in an election, if any, made by the county fiscal body under IC 36-9-4-42;
(4) fund the operation of a public library in a county containing a consolidated city as provided in an election, if any, made by the county fiscal body under IC 36-3-7-6;
(5) make payments permitted under IC 36-7-14-25.5 or IC 36-7-15.1-17.5;
(6) make payments permitted under subsection (i);
(7) make distributions of distributive shares to the civil taxing units of a county; and
(8) make the distributions permitted under sections 27, 28, 29, 30, 31, 32, and 33 of this chapter.
(b) The county auditor shall retain from the payments of the county's certified distribution, an amount equal to the revenue lost, if any, due to the increase of the homestead credit within the county. This money shall be distributed to the civil taxing units and school corporations of the county as though they were property tax collections and in such a manner that no civil taxing unit or school corporation shall suffer a net revenue loss due to the allowance of an increased homestead credit.
(c) The county auditor shall retain:
(1) the amount, if any, specified by the county fiscal body for a particular calendar year under subsection (i), IC 36-3-7-6, IC 36-7-14-25.5, IC 36-7-15.1-17.5, IC 36-8-15-19(b), and IC 36-9-4-42 from the county's certified distribution for that same calendar year; and
(2) the amount of an additional tax rate imposed under section 27, 28, 29, 30, 31, 32, or 33 of this chapter.
The county auditor shall distribute amounts retained under this subsection to the county.
(d) All certified distribution revenues that are not retained and distributed under subsections (b) and (c) shall be distributed to the civil taxing units of the county as distributive shares.
(e) The amount of distributive shares that each civil taxing unit in a county is entitled to receive during a month equals the product of the following:
(1) The amount of revenue that is to be distributed as distributive shares during that month; multiplied by
(2) A fraction. The numerator of the fraction equals the

allocation amount for the civil taxing unit for the calendar year in which the month falls. The denominator of the fraction equals the sum of the allocation amounts of all the civil taxing units of the county for the calendar year in which the month falls.
(f) The department of local government finance shall provide each county auditor with the fractional amount of distributive shares that each civil taxing unit in the auditor's county is entitled to receive monthly under this section.
(g) Notwithstanding subsection (e), if a civil taxing unit of an adopting county does not impose a property tax levy that is first due and payable in a calendar year in which distributive shares are being distributed under this section, that civil taxing unit is entitled to receive a part of the revenue to be distributed as distributive shares under this section within the county. The fractional amount such a civil taxing unit is entitled to receive each month during that calendar year equals the product of the following:
(1) The amount to be distributed as distributive shares during that month; multiplied by
(2) A fraction. The numerator of the fraction equals the budget of that civil taxing unit for that calendar year. The denominator of the fraction equals the aggregate budgets of all civil taxing units of that county for that calendar year.
(h) If for a calendar year a civil taxing unit is allocated a part of a county's distributive shares by subsection (g), then the formula used in subsection (e) to determine all other civil taxing units' distributive shares shall be changed each month for that same year by reducing the amount to be distributed as distributive shares under subsection (e) by the amount of distributive shares allocated under subsection (g) for that same month. The department of local government finance shall make any adjustments required by this subsection and provide them to the appropriate county auditors.
(i) Notwithstanding any other law, a county fiscal body may pledge revenues received under this chapter (other than revenues attributable to a tax rate imposed under section 30, 31, or 32 of this chapter) to the payment of bonds or lease rentals to finance a qualified economic development tax project under IC 36-7-27 in that county or in any other county if the county fiscal body determines that the project will promote significant opportunities for the gainful employment or retention of employment of the county's residents.
As added by P.L.44-1984, SEC.14. Amended by P.L.225-1986, SEC.10; P.L.32-1986, SEC.2; P.L.84-1987, SEC.3; P.L.2-1989, SEC.16; P.L.28-1993, SEC.7; P.L.273-1999, SEC.71; P.L.283-2001, SEC.4; P.L.90-2002, SEC.296; P.L.120-2002, SEC.4; P.L.1-2003, SEC.44; P.L.255-2003, SEC.4; P.L.207-2005, SEC.8; P.L.162-2006, SEC.31; P.L.184-2006, SEC.6; P.L.1-2007, SEC.63; P.L.224-2007, SEC.79; P.L.182-2009(ss), SEC.222; P.L.135-2011, SEC.1.

IC 6-3.5-6-18.5
Distributive shares to civil taxing units in counties containing a

consolidated city
Sec. 18.5. (a) This section applies to a county containing a consolidated city.
(b) Notwithstanding section 18(e) of this chapter, the distributive shares that each civil taxing unit in a county containing a consolidated city is entitled to receive during a month equals the following:
(1) For the calendar year beginning January 1, 1995, calculate the total amount of revenues that are to be distributed as distributive shares during that month multiplied by the following factor:
Center Township .0251
Decatur Township .00217
Franklin Township .0023
Lawrence Township .01177
Perry Township .01130
Pike Township .01865
Warren Township .01359
Washington Township .01346
Wayne Township .01307
Lawrence-City .00858
Beech Grove .00845
Southport .00025
Speedway .00722
Indianapolis/Marion County .86409
(2) Notwithstanding subdivision (1), for the calendar year beginning January 1, 1995, the distributive shares for each civil taxing unit in a county containing a consolidated city shall be not less than the following:
Center Township $1,898,145
Decatur Township $164,103
Franklin Township $173,934
Lawrence Township $890,086
Perry Township $854,544
Pike Township $1,410,375
Warren Township $1,027,721
Washington Township $1,017,890
Wayne Township $988,397
Lawrence-City $648,848
Beech Grove $639,017
Southport $18,906
Speedway $546,000
(3) For each year after 1995, calculate the total amount of revenues that are to be distributed as distributive shares during that month as follows:
STEP ONE: Determine the total amount of revenues that were distributed as distributive shares during that month in calendar year 1995.
STEP TWO: Determine the total amount of revenue that the department has certified as distributive shares for that month

under section 17 of this chapter for the calendar year.
STEP THREE: Subtract the STEP ONE result from the STEP TWO result.
STEP FOUR: If the STEP THREE result is less than or equal to zero (0), multiply the STEP TWO result by the ratio established under subdivision (1).
STEP FIVE: Determine the ratio of:
(A) the maximum permissible property tax levy under IC 6-1.1-18.5 for each civil taxing unit for the calendar year in which the month falls, plus, for a county, the welfare allocation amount; divided by
(B) the sum of the maximum permissible property tax levies under IC 6-1.1-18.5 for all civil taxing units of the county during the calendar year in which the month falls, and an amount equal to the welfare allocation amount.
STEP SIX: If the STEP THREE result is greater than zero (0), the STEP ONE amount shall be distributed by multiplying the STEP ONE amount by the ratio established under subdivision (1).
STEP SEVEN: For each taxing unit determine the STEP FIVE ratio multiplied by the STEP TWO amount.
STEP EIGHT: For each civil taxing unit determine the difference between the STEP SEVEN amount minus the product of the STEP ONE amount multiplied by the ratio established under subdivision (1). The STEP THREE excess shall be distributed as provided in STEP NINE only to the civil taxing units that have a STEP EIGHT difference greater than or equal to zero (0).
STEP NINE: For the civil taxing units qualifying for a distribution under STEP EIGHT, each civil taxing unit's share equals the STEP THREE excess multiplied by the ratio of:
(A) the maximum permissible property tax levy under IC 6-1.1-18.5 for the qualifying civil taxing unit during the calendar year in which the month falls, plus, for a county, an amount equal to the welfare allocation amount; divided by
(B) the sum of the maximum permissible property tax levies under IC 6-1.1-18.5 for all qualifying civil taxing units of the county during the calendar year in which the month falls, and an amount equal to the welfare allocation amount.
(c) The welfare allocation amount is an amount equal to the sum of the property taxes imposed by the county in 1999 for the county's welfare fund and welfare administration fund and the property taxes imposed by the county in 2008 for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund, children with special health care needs county fund, plus, in the case of Marion County, thirty-five million dollars

($35,000,000).
As added by P.L.42-1994, SEC.10. Amended by P.L.98-1995, SEC.1; P.L.273-1999, SEC.72; P.L.283-2001, SEC.5; P.L.120-2002, SEC.5; P.L.255-2003, SEC.5; P.L.234-2005, SEC.5; P.L.146-2008, SEC.339.

IC 6-3.5-6-18.6
Timing of income tax distributions within the county
Sec. 18.6. (a) The county auditor shall timely distribute the certified distribution received under section 17 of this chapter to each civil taxing unit that is a recipient of distributive shares as provided by sections 18 and 18.5 of this chapter.
(b) A distribution is considered to be timely made if the distribution is made not later than ten (10) working days after the date the county treasurer receives the county's certified distribution under section 17 of this chapter.
As added by P.L.26-2009, SEC.2.

IC 6-3.5-6-19
Calculation of distributive shares; allowable uses of revenue
Sec. 19. (a) Except as provided in sections 18(e) and 18.5(b)(3) of this chapter, in determining the fractional share of distributive shares the civil taxing units of a county are entitled to receive under section 18 of this chapter during a calendar year, the department of local government finance shall consider only property taxes imposed on tangible property subject to assessment in that county.
(b) In determining the amount of distributive shares a civil taxing unit is entitled to receive under section 18(g) of this chapter, the department of local government finance shall consider only the percentage of the civil taxing unit's budget that equals the ratio that the total assessed valuation that lies within the civil taxing unit and the county that has adopted the county option tax bears to the total assessed valuation that lies within the civil taxing unit.
(c) The distributive shares to be allocated and distributed under this chapter:
(1) shall be treated by each civil taxing unit as additional revenue for the purpose of fixing the civil taxing unit's budget for the budget year during which the distributive shares are to be distributed to the civil taxing unit; and
(2) may be used for any lawful purpose of the civil taxing unit.
(d) In the case of a civil taxing unit that includes a consolidated city, its fiscal body may distribute any revenue it receives under this chapter to any governmental entity located in its county except an excluded city, a township, or a school corporation.
As added by P.L.44-1984, SEC.14. Amended by P.L.225-1986, SEC.11; P.L.273-1999, SEC.73; P.L.90-2002, SEC.297; P.L.267-2003, SEC.11; P.L.118-2005, SEC.1.

IC 6-3.5-6-20
County residents; determination Sec. 20. (a) For purposes of this chapter, an individual shall be treated as a resident of the county in which he:
(1) maintains a home, if the individual maintains only one (1) in Indiana;
(2) if subdivision (1) does not apply, is registered to vote;
(3) if subdivision (1) or (2) does not apply, registers his personal automobile; or
(4) if subdivision (1), (2), or (3) does not apply, spends the majority of his time spent in Indiana during the taxable year in question.
(b) The residence or principal place of business or employment of an individual is to be determined on January 1 of the calendar year in which the individual's taxable year commences. If an individual changes the location of his residence or principal place of employment or business to another county in Indiana during a calendar year, his liability for county option income tax is not affected.
(c) Notwithstanding subsection (b), if an individual becomes a county taxpayer for purposes of IC 36-7-27 during a calendar year because the individual:
(1) changes the location of the individual's residence to a county in which the individual begins employment or business at a qualified economic development tax project (as defined in IC 36-7-27-9); or
(2) changes the location of the individual's principal place of employment or business to a qualified economic development tax project and does not reside in another county in which the county option income tax is in effect;
the individual's adjusted gross income attributable to employment or business at the qualified economic development tax project is taxable only by the county containing the qualified economic development tax project.
As added by P.L.44-1984, SEC.14. Amended by P.L.42-1994, SEC.11.

IC 6-3.5-6-21
Reciprocity agreements
Sec. 21. (a) Using procedures provided under this chapter, the county income tax council of any adopting county may pass an ordinance to enter into reciprocity agreements with the taxing authority of any city, town, municipality, county, or other similar local governmental entity of any other state. The reciprocity agreements must provide that the income of resident county taxpayers is exempt from income taxation by the other local governmental entity to the extent income of the residents of the other local governmental entity is exempt from the county option income tax in the adopting county.
(b) A reciprocity agreement adopted under this section may not become effective until it is also made effective in the other local governmental entity that is a party to the agreement. (c) The form and effective date of any reciprocity agreement described in this section must be approved by the department.
As added by P.L.44-1984, SEC.14.

IC 6-3.5-6-22
Adjusted gross income tax provisions; applicability; employer's withholding report
Sec. 22. (a) Except as otherwise provided in subsection (b) and the other provisions of this chapter, all provisions of the adjusted gross income tax law (IC 6-3) concerning:
(1) definitions;
(2) declarations of estimated tax;
(3) filing of returns;
(4) deductions or exemptions from adjusted gross income;
(5) remittances;
(6) incorporation of the provisions of the Internal Revenue Code;
(7) penalties and interest; and
(8) exclusion of military pay credits for withholding;
apply to the imposition, collection, and administration of the tax imposed by this chapter.
(b) The provisions of IC 6-3-1-3.5(a)(6), IC 6-3-3-3, IC 6-3-3-5, and IC 6-3-5-1 do not apply to the tax imposed by this chapter.
(c) Notwithstanding subsections (a) and (b), each employer shall report to the department the amount of withholdings attributable to each county. This report shall be submitted to the department:
(1) each time the employer remits to the department the tax that is withheld; and
(2) annually along with the employer's annual withholding report.
As added by P.L.44-1984, SEC.14. Amended by P.L.23-1986, SEC.11; P.L.57-1997, SEC.5; P.L.146-2008, SEC.340.

IC 6-3.5-6-23
Credit for income tax imposed by local governmental entity outside Indiana
Sec. 23. (a) Except as provided in subsection (b), if for a particular taxable year a county taxpayer is liable for an income tax imposed by a county, city, town, or other local governmental entity located outside of Indiana, that county taxpayer is entitled to a credit against the county option income tax liability for that same taxable year. The amount of the credit equals the amount of tax imposed by the other governmental entity on income derived from sources outside Indiana and subject to the county option income tax. However, the credit provided by this section may not reduce a county taxpayer's county option income tax liability to an amount less than would have been owed if the income subject to taxation by the other governmental entity had been ignored.
(b) The credit provided by this section does not apply to a county taxpayer to the extent that the other governmental entity provides for

a credit to the taxpayer for the amount of county option income taxes owed under this chapter.
(c) To claim the credit provided by this section, a county taxpayer must provide the department with satisfactory evidence that the taxpayer is entitled to the credit.
As added by P.L.23-1986, SEC.12.

IC 6-3.5-6-24
Credit for the elderly or persons with a total disability
Sec. 24. (a) If for a particular taxable year a county taxpayer is, or a county taxpayer and the taxpayer's spouse who file a joint return are, allowed a credit for the elderly or individuals with a total disability under Section 22 of the Internal Revenue Code, the county taxpayer is, or the county taxpayer and the taxpayer's spouse are, entitled to a credit against the county option income tax liability for that same taxable year. The amount of the credit equals the lesser of:
(1) the product of:
(A) the credit for the elderly or individuals with a total disability for that same taxable year; multiplied by
(B) a fraction, the numerator of which is the county option income tax rate imposed against the county taxpayer, or the county taxpayer and the taxpayer's spouse, and the denominator of which is fifteen-hundredths (0.15); or
(2) the amount of county option income tax imposed on the county taxpayer, or the county taxpayer and the taxpayer's spouse.
(b) If a county taxpayer and the taxpayer's spouse file a joint return and are subject to different county option income tax rates for the same taxable year, they shall compute the credit under this section by using the formula provided by subsection (a), except that they shall use the average of the two (2) county option income tax rates imposed against them as the numerator referred to in subsection (a)(1)(B).
As added by P.L.23-1986, SEC.13. Amended by P.L.63-1988, SEC.10; P.L.99-2007, SEC.28.

IC 6-3.5-6-25
Public sale of obligations
Sec. 25. Notwithstanding any other law, if a civil taxing unit desires to issue obligations, or enter into leases, payable wholly or in part by the county option income tax, the obligations of the civil taxing unit or any lessor may be sold at public sale in accordance with IC 5-1-11 or at negotiated sale.
As added by P.L.2-1989, SEC.17.

IC 6-3.5-6-26
Enforcement of pledge of county option income tax revenue; covenant by general assembly
Sec. 26. (a) A pledge of county option income tax revenues under this chapter (other than revenues attributable to a tax rate imposed

under section 30, 31, or 32 of this chapter) is enforceable in accordance with IC 5-1-14.
(b) With respect to obligations for which a pledge has been made under this chapter, the general assembly covenants with the county and the purchasers or owners of those obligations that this chapter will not be repealed or amended in any manner that will adversely affect the tax collected under this chapter as long as the principal of or interest on those obligations is unpaid.
As added by P.L.178-2002, SEC.67. Amended by P.L.224-2007, SEC.82.

IC 6-3.5-6-27
Miami County additional rate; findings; uses
Sec. 27. (a) This section applies only to Miami County. Miami County possesses unique economic development challenges due to:
(1) underemployment in relation to similarly situated counties; and
(2) the presence of a United States government military base or other military installation that is completely or partially inactive or closed.
Maintaining low property tax rates is essential to economic development, and the use of county option income tax revenues as provided in this chapter to pay any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, and equipping described under subsection (c), rather than use of property taxes, promotes that purpose.
(b) In addition to the rates permitted by sections 8 and 9 of this chapter, the county council may impose the county option income tax at a rate of twenty-five hundredths percent (0.25%) on the adjusted gross income of resident county taxpayers if the county council makes the finding and determination set forth in subsection (c). Section 8(e) of this chapter applies to the application of the additional rate to nonresident taxpayers.
(c) In order to impose the county option income tax as provided in this section, the county council must adopt an ordinance finding and determining that revenues from the county option income tax are needed to pay the costs of financing, constructing, acquiring, renovating, and equipping a county jail, including the repayment of bonds issued, or leases entered into, for financing, constructing, acquiring, renovating, and equipping a county jail.
(d) If the county council makes a determination under subsection (c), the county council may adopt a tax rate under subsection (b). The tax rate may not be imposed at a rate or for a time greater than is necessary to pay the costs of financing, constructing, acquiring, renovating, and equipping a county jail.
(e) The county treasurer shall establish a county jail revenue fund to be used only for the purposes described in this section. County option income tax revenues derived from the tax rate imposed under this section shall be deposited in the county jail revenue fund before making a certified distribution under section 18 of this chapter. (f) County option income tax revenues derived from the tax rate imposed under this section:
(1) may only be used for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued, or leases entered into, for the purposes described in subsection (c).
(g) The budget agency shall adjust the certified distribution of a county to provide for an increased distribution of taxes in the immediately following calendar year after the county adopts an increased tax rate under this section and in each calendar year thereafter. The budget agency shall provide for a full transition to certification of distributions as provided in section 17(a)(1) through 17(a)(2) of this chapter in the manner provided in section 17(c) of this chapter.
As added by P.L.214-2005, SEC.18. Amended by P.L.182-2009(ss), SEC.223.

IC 6-3.5-6-28
Howard County additional rate; findings; uses
Sec. 28. (a) This section applies only to Howard County.
(b) Maintaining low property tax rates is essential to economic development, and the use of county option income tax revenues as provided in this section and as needed in the county to fund the operation and maintenance of a jail and juvenile detention center, rather than the use of property taxes, promotes that purpose.
(c) In addition to the rates permitted by sections 8 and 9 of this chapter, the county fiscal body may impose a county option income tax at a rate that does not exceed twenty-five hundredths percent (0.25%) on the adjusted gross income of resident county taxpayers. The tax rate may be adopted in any increment of one hundredth percent (0.01%). Before the county fiscal body may adopt a tax rate under this section, the county fiscal body must make the finding and determination set forth in subsection (d). Section 8(e) of this chapter applies to the application of the additional tax rate to nonresident taxpayers.
(d) In order to impose the county option income tax as provided in this section, the county fiscal body must adopt an ordinance:
(1) finding and determining that revenues from the county option income tax are needed in the county to fund the operation and maintenance of a jail, a juvenile detention center, or both; and
(2) agreeing to freeze the part of any property tax levy imposed in the county for the operation of the jail or juvenile detention center, or both, covered by the ordinance at the rate imposed in the year preceding the year in which a full year of additional county option income tax is certified for distribution to the county under this section for the term in which an ordinance is in effect under this section. (e) If the county fiscal body makes a determination under subsection (d), the county fiscal body may adopt a tax rate under subsection (c). Subject to the limitations in subsection (c), the county fiscal body may amend an ordinance adopted under this section to increase, decrease, or rescind the additional tax rate imposed under this section. Not more than ten (10) days after the vote, the county fiscal body shall send a certified copy of the ordinance to the county auditor, the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(f) The county treasurer shall establish a county jail revenue fund to be used only for the purposes described in this section. County option income tax revenues derived from the tax rate imposed under this section shall be deposited in the county jail revenue fund before making a certified distribution under section 18 of this chapter.
(g) County option income tax revenues derived from the tax rate imposed under this section:
(1) may only be used for the purposes described in this section; and
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5.
(h) The department of local government finance shall enforce an agreement under subsection (d)(2).
(i) The budget agency shall adjust the certified distribution of a county to provide for an increased distribution of taxes in the immediately following calendar year after the county adopts an increased tax rate under this section and in each calendar year thereafter. The budget agency shall provide for a full transition to certification of distributions as provided in section 17(a)(1) through 17(a)(2) of this chapter in the manner provided in section 17(c) of this chapter.
(j) The department shall separately designate a tax rate imposed under this section in any tax form as the Howard County jail operating and maintenance income tax.
As added by P.L.214-2005, SEC.19. Amended by P.L.224-2007, SEC.80; P.L.182-2009(ss), SEC.224; P.L.77-2011, SEC.20; P.L.137-2012, SEC.83.

IC 6-3.5-6-29
Scott County additional rate; findings; uses
Sec. 29. (a) This section applies only to Scott County. Scott County is a county in which:
(1) maintaining low property tax rates is essential to economic development; and
(2) the use of additional county option income tax revenues as provided in this section, rather than the use of property taxes, to fund:
(A) the financing, construction, acquisition, improvement,

renovation, equipping, operation, or maintenance of jail facilities; and
(B) the repayment of bonds issued or leases entered into for the purposes described in clause (A), except operation or maintenance;
promotes the purpose of maintaining low property tax rates.
(b) The county fiscal body may impose the county option income tax on the adjusted gross income of resident county taxpayers at a rate, in addition to the rates permitted by sections 8 and 9 of this chapter, not to exceed twenty-five hundredths percent (0.25%). Section 8(e) of this chapter applies to the application of the additional rate to nonresident taxpayers.
(c) To impose the county option income tax as provided in this section, the county fiscal body must adopt an ordinance finding and determining that additional revenues from the county option income tax are needed in the county to fund:
(1) the financing, construction, acquisition, improvement, renovation, equipping, operation, or maintenance of jail facilities; and
(2) the repayment of bonds issued or leases entered into for the purposes described in subdivision (1), except operation or maintenance.
(d) If the county fiscal body makes a determination under subsection (c), the county fiscal body may adopt an additional tax rate under subsection (b). Subject to the limitations in subsection (b), the county fiscal body may amend an ordinance adopted under this section to increase, decrease, or rescind the additional tax rate imposed under this section. Not more than ten (10) days after the vote, the county fiscal body shall send a certified copy of the ordinance to the county auditor, the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(e) If the county imposes an additional tax rate under this section, the county treasurer shall establish a county jail revenue fund to be used only for the purposes described in this section. County option income tax revenues derived from the tax rate imposed under this section shall be deposited in the county jail revenue fund before making a certified distribution under section 18 of this chapter.
(f) County option income tax revenues derived from an additional tax rate imposed under this section:
(1) may be used only for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged for the repayment of bonds issued or leases entered into to fund the purposes described in subsection (c)(1), except operation or maintenance.
(g) If the county imposes an additional tax rate under this section, the budget agency shall adjust the certified distribution of the county

to provide for an increased distribution of taxes in the immediately following calendar year after the county adopts the increased tax rate and in each calendar year thereafter. The budget agency shall provide for a full transition to certification of distributions as provided in section 17(a)(1) through 17(a)(2) of this chapter in the manner provided in section 17(c) of this chapter.
As added by P.L.162-2006, SEC.32 and P.L.184-2006, SEC.7. Amended by P.L.1-2007, SEC.64; P.L.224-2007, SEC.81; P.L.182-2009(ss), SEC.225; P.L.77-2011, SEC.21; P.L.137-2012, SEC.84.

IC 6-3.5-6-30
Rate for property tax levy freeze
Sec. 30. (a) In a county in which the county option income tax is in effect, the county income tax council may adopt an ordinance to impose or increase (as applicable) a tax rate under this section.
(b) In a county in which neither the county option adjusted gross income tax nor the county option income tax is in effect, the county income tax council may adopt an ordinance to impose a tax rate under this section.
(c) If a county income tax council adopts an ordinance to impose or increase a tax rate under this section, not more than ten (10) days after the vote, the county auditor shall send a certified copy of the ordinance to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(d) A tax rate under this section is in addition to any other tax rates imposed under this chapter and does not affect the purposes for which other tax revenue under this chapter may be used.
(e) The following apply only in the year in which a county income tax council first imposes a tax rate under this section:
(1) The county income tax council shall, in the ordinance imposing the tax rate, specify the tax rate for each of the following two (2) years.
(2) The tax rate that must be imposed in the county in the first year is equal to the result of:
(A) the tax rate determined for the county under IC 6-3.5-1.5-1(a) in that year; multiplied by
(B) the following:
(i) In a county containing a consolidated city, one and five-tenths (1.5).
(ii) In a county other than a county containing a consolidated city, two (2).
(3) The tax rate that must be imposed in the county in the second year is the tax rate determined for the county under IC 6-3.5-1.5-1(b). The tax rate under this subdivision continues in effect in later years unless the tax rate is increased under this section.
(4) The levy limitations in IC 6-1.1-18.5-3(b),

IC 6-1.1-18.5-3(c), IC 12-19-7-4(b) (before its repeal), IC 12-19-7.5-6(b) (before its repeal), and IC 12-29-2-2(c) apply to property taxes first due and payable in the ensuing calendar year and to property taxes first due and payable in the calendar year after the ensuing calendar year.
(f) The following apply only in a year in which a county income tax council increases a tax rate under this section:
(1) The county income tax council shall, in the ordinance increasing the tax rate, specify the tax rate for the following year.
(2) The tax rate that must be imposed in the county is equal to the result of:
(A) the tax rate determined for the county under IC 6-3.5-1.5-1(a) in the year the tax rate is increased; plus
(B) the tax rate currently in effect in the county under this section.
The tax rate under this subdivision continues in effect in later years unless the tax rate is increased under this section.
(3) The levy limitations in IC 6-1.1-18.5-3(b), IC 6-1.1-18.5-3(c), IC 12-19-7-4(b) (before its repeal), IC 12-19-7.5-6(b) (before its repeal), and IC 12-29-2-2(c) apply to property taxes first due and payable in the ensuing calendar year.
(g) The department of local government finance shall determine the following property tax replacement distribution amounts:
STEP ONE: Determine the sum of the amounts determined under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) for the county in the preceding year.
STEP TWO: For distribution to each civil taxing unit that in the year had a maximum permissible property tax levy limited under IC 6-1.1-18.5-3(b), determine the result of:
(1) the quotient of:
(A) the part of the amount determined under STEP ONE of IC 6-3.5-1.5-1(a) in the preceding year that was attributable to the civil taxing unit; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
STEP THREE: For distributions in 2009 and thereafter, the result of this STEP is zero (0). For distribution to the county for deposit in the county family and children's fund before 2009, determine the result of:
(1) the quotient of:
(A) the amount determined under STEP TWO of IC 6-3.5-1.5-1(a) in the preceding year; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
STEP FOUR: For distributions in 2009 and thereafter, the result of this STEP is zero (0). For distribution to the county for

deposit in the county children's psychiatric residential treatment services fund before 2009, determine the result of:
(1) the quotient of:
(A) the amount determined under STEP THREE of IC 6-3.5-1.5-1(a) in the preceding year; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
STEP FIVE: For distribution to the county for community mental health center purposes, determine the result of:
(1) the quotient of:
(A) the amount determined under STEP FOUR of IC 6-3.5-1.5-1(a) in the preceding year; divided by
(B) the STEP ONE amount; multiplied by
(2) the tax revenue received by the county treasurer under this section.
Except as provided in subsection (m), the county treasurer shall distribute the portion of the certified distribution that is attributable to a tax rate under this section as specified in this section. The county treasurer shall make the distributions under this subsection at the same time that distributions are made to civil taxing units under section 18 of this chapter.
(h) Notwithstanding sections 12 and 12.5 of this chapter, a county income tax council may not decrease or rescind a tax rate imposed under this section.
(i) The tax rate under this section shall not be considered for purposes of computing:
(1) the maximum income tax rate that may be imposed in a county under section 8 or 9 of this chapter or any other provision of this chapter; or
(2) the maximum permissible property tax levy under IC 6-1.1-18.5-3.
(j) The tax levy under this section shall not be considered for purposes of the credit under IC 6-1.1-20.6.
(k) A distribution under this section shall be treated as a part of the receiving civil taxing unit's property tax levy for that year for purposes of fixing its budget and for determining the distribution of taxes that are distributed on the basis of property tax levies.
(l) If a county income tax council imposes a tax rate under this section, the county option income tax rate dedicated to locally funded homestead credits in the county may not be decreased.
(m) In the year following the year in which a county first imposes a tax rate under this section:
(1) one-third (1/3) of the tax revenue that is attributable to the tax rate under this section must be deposited in the county stabilization fund established under subsection (o), in the case of a county containing a consolidated city; and
(2) one-half (1/2) of the tax revenue that is attributable to the tax rate under this section must be deposited in the county stabilization fund established under subsection (o), in the case

of a county not containing a consolidated city.
(n) A pledge of county option income taxes does not apply to revenue attributable to a tax rate under this section.
(o) A county stabilization fund is established in each county that imposes a tax rate under this section. The county stabilization fund shall be administered by the county auditor. If for a year the certified distributions attributable to a tax rate under this section exceed the amount calculated under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) that is used by the department of local government finance and the department of state revenue to determine the tax rate under this section, the excess shall be deposited in the county stabilization fund. Money shall be distributed from the county stabilization fund in a year by the county auditor to political subdivisions entitled to a distribution of tax revenue attributable to the tax rate under this section if:
(1) the certified distributions attributable to a tax rate under this section are less than the amount calculated under STEP ONE through STEP FOUR of IC 6-3.5-1.5-1(a) that is used by the department of local government finance and the department of state revenue to determine the tax rate under this section for a year; or
(2) the certified distributions attributable to a tax rate under this section in a year are less than the certified distributions attributable to a tax rate under this section in the preceding year.
However, subdivision (2) does not apply to the year following the first year in which certified distributions of revenue attributable to the tax rate under this section are distributed to the county.
(p) Notwithstanding any other provision, a tax rate imposed under this section may not exceed one percent (1%).
(q) A county income tax council must each year hold at least one (1) public meeting at which the county council discusses whether the tax rate under this section should be imposed or increased.
(r) The department of local government finance and the department of state revenue may take any actions necessary to carry out the purposes of this section.
(s) Notwithstanding any other provision, in Lake County the county council (and not the county income tax council) is the entity authorized to take actions concerning the additional tax rate under this section.
As added by P.L.224-2007, SEC.83. Amended by P.L.146-2008, SEC.341; P.L.77-2011, SEC.22; P.L.172-2011, SEC.76; P.L.137-2012, SEC.85.

IC 6-3.5-6-31 Version a
Rate for public safety
Note: This version of section amended by P.L.132-2012, SEC.4. See also following version of this section amended by P.L.137-2012, SEC.86.
Sec. 31. (a) As used in this section, "public safety" refers to the following: (1) A police and law enforcement system to preserve public peace and order.
(2) A firefighting and fire prevention system.
(3) Emergency ambulance services (as defined in IC 16-18-2-107).
(4) Emergency medical services (as defined in IC 16-18-2-110).
(5) Emergency action (as defined in IC 13-11-2-65).
(6) A probation department of a court.
(7) Confinement, supervision, services under a community corrections program (as defined in IC 35-38-2.6-2), or other correctional services for a person who has been:
(A) diverted before a final hearing or trial under an agreement that is between the county prosecuting attorney and the person or the person's custodian, guardian, or parent and that provides for confinement, supervision, community corrections services, or other correctional services instead of a final action described in clause (B) or (C);
(B) convicted of a crime; or
(C) adjudicated as a delinquent child or a child in need of services.
(8) A juvenile detention facility under IC 31-31-8.
(9) A juvenile detention center under IC 31-31-9.
(10) A county jail.
(11) A communications system (as defined in IC 36-8-15-3), an enhanced emergency telephone system (as defined in IC 36-8-16-2 (before its repeal on July 1, 2012)), or the statewide 911 system (as defined in IC 36-8-16.7-22).
(12) Medical and health expenses for jail inmates and other confined persons.
(13) Pension payments for any of the following:
(A) A member of the fire department (as defined in IC 36-8-1-8) or any other employee of a fire department.
(B) A member of the police department (as defined in IC 36-8-1-9), a police chief hired under a waiver under IC 36-8-4-6.5, or any other employee hired by a police department.
(C) A county sheriff or any other member of the office of the county sheriff.
(D) Other personnel employed to provide a service described in this section.
(b) The county income tax council may adopt an ordinance to impose an additional tax rate under this section to provide funding for public safety if:
(1) the county income tax council has imposed a tax rate under section 30 of this chapter, in the case of a county containing a consolidated city; or
(2) the county income tax council has imposed a tax rate of at least twenty-five hundredths of one percent (0.25%) under section 30 of this chapter, a tax rate of at least twenty-five hundredths of one percent (0.25%) under section 32 of this

chapter, or a total combined tax rate of at least twenty-five hundredths of one percent (0.25%) under sections 30 and 32 of this chapter, in the case of a county other than a county containing a consolidated city.
(c) A tax rate under this section may not exceed the following:
(1) Five-tenths of one percent (0.5%), in the case of a county containing a consolidated city.
(2) Twenty-five hundredths of one percent (0.25%), in the case of a county other than a county containing a consolidated city.
(d) If a county income tax council adopts an ordinance to impose a tax rate under this section, the county auditor shall send a certified copy of the ordinance to the department and the department of local government finance by certified mail.
(e) A tax rate under this section is in addition to any other tax rates imposed under this chapter and does not affect the purposes for which other tax revenue under this chapter may be used.
(f) Except as provided in subsections (l) and (m), the county auditor shall distribute the portion of the certified distribution that is attributable to a tax rate under this section to the county and to each municipality in the county that is carrying out or providing at least one (1) of the public safety purposes described in subsection (a). The amount that shall be distributed to the county or municipality is equal to the result of:
(1) the portion of the certified distribution that is attributable to a tax rate under this section; multiplied by
(2) a fraction equal to:
(A) the total property taxes being collected in the county by the county or municipality for the calendar year; divided by
(B) the sum of the total property taxes being collected in the county by the county and each municipality in the county that is entitled to a distribution under this section for the calendar year.
The county auditor shall make the distributions required by this subsection not more than thirty (30) days after receiving the portion of the certified distribution that is attributable to a tax rate under this section. Tax revenue distributed to a county or municipality under this subsection must be deposited into a separate account or fund and may be appropriated by the county or municipality only for public safety purposes.
(g) The department of local government finance may not require a county or municipality receiving tax revenue under this section to reduce the county's or municipality's property tax levy for a particular year on account of the county's or municipality's receipt of the tax revenue.
(h) The tax rate under this section and the tax revenue attributable to the tax rate under this section shall not be considered for purposes of computing:
(1) the maximum income tax rate that may be imposed in a county under section 8 or 9 of this chapter or any other provision of this chapter; (2) the maximum permissible property tax levy under IC 6-1.1-18.5-3; or
(3) the credit under IC 6-1.1-20.6.
(i) The tax rate under this section may be imposed or rescinded at the same time and in the same manner that the county may impose or increase a tax rate under section 30 of this chapter.
(j) The department of local government finance and the department of state revenue may take any actions necessary to carry out the purposes of this section.
(k) Notwithstanding any other provision, in Lake County the county council (and not the county income tax council) is the entity authorized to take actions concerning the additional tax rate under this section.
(l) Two (2) or more political subdivisions that are entitled to receive a distribution under this section may adopt resolutions providing that some part or all of those distributions shall instead be paid to one (1) political subdivision in the county to carry out specific public safety purposes specified in the resolutions.
(m) A fire department, volunteer fire department, or emergency medical services provider that:
(1) provides fire protection or emergency medical services within the county; and
(2) is operated by or serves a political subdivision that is not otherwise entitled to receive a distribution of tax revenue under this section;
may before July 1 of a year apply to the county income tax council for a distribution of tax revenue under this section during the following calendar year. The county income tax council shall review an application submitted under this subsection and may before September 1 of a year adopt a resolution requiring that one (1) or more of the applicants shall receive a specified amount of the tax revenue to be distributed under this section during the following calendar year. A resolution approved under this subsection providing for a distribution to one (1) or more fire departments, volunteer fire departments, or emergency services providers applies only to distributions in the following calendar year. Any amount of tax revenue distributed under this subsection to a fire department, volunteer fire department, or emergency medical services provider shall be distributed before the remainder of the tax revenue is distributed under subsection (f).
As added by P.L.224-2007, SEC.84. Amended by P.L.146-2008, SEC.342; P.L.172-2011, SEC.77; P.L.132-2012, SEC.4.

IC 6-3.5-6-31 Version b
Rate for public safety
Note: This version of section amended by P.L.137-2012, SEC.86. See also preceding version of this section amended by P.L.132-2012, SEC.4.
Sec. 31. (a) As used in this section, "public safety" refers to the following: (1) A police and law enforcement system to preserve public peace and order.
(2) A firefighting and fire prevention system.
(3) Emergency ambulance services (as defined in IC 16-18-2-107).
(4) Emergency medical services (as defined in IC 16-18-2-110).
(5) Emergency action (as defined in IC 13-11-2-65).
(6) A probation department of a court.
(7) Confinement, supervision, services under a community corrections program (as defined in IC 35-38-2.6-2), or other correctional services for a person who has been:
(A) diverted before a final hearing or trial under an agreement that is between the county prosecuting attorney and the person or the person's custodian, guardian, or parent and that provides for confinement, supervision, community corrections services, or other correctional services instead of a final action described in clause (B) or (C);
(B) convicted of a crime; or
(C) adjudicated as a delinquent child or a child in need of services.
(8) A juvenile detention facility under IC 31-31-8.
(9) A juvenile detention center under IC 31-31-9.
(10) A county jail.
(11) A communications system (as defined in IC 36-8-15-3) or an enhanced emergency telephone system (as defined in IC 36-8-16-2).
(12) Medical and health expenses for jail inmates and other confined persons.
(13) Pension payments for any of the following:
(A) A member of the fire department (as defined in IC 36-8-1-8) or any other employee of a fire department.
(B) A member of the police department (as defined in IC 36-8-1-9), a police chief hired under a waiver under IC 36-8-4-6.5, or any other employee hired by a police department.
(C) A county sheriff or any other member of the office of the county sheriff.
(D) Other personnel employed to provide a service described in this section.
(b) The county income tax council may adopt an ordinance to impose an additional tax rate under this section to provide funding for public safety if:
(1) the county income tax council has imposed a tax rate under section 30 of this chapter, in the case of a county containing a consolidated city; or
(2) the county income tax council has imposed a tax rate of at least twenty-five hundredths of one percent (0.25%) under section 30 of this chapter, a tax rate of at least twenty-five hundredths of one percent (0.25%) under section 32 of this chapter, or a total combined tax rate of at least twenty-five

hundredths of one percent (0.25%) under sections 30 and 32 of this chapter, in the case of a county other than a county containing a consolidated city.
(c) A tax rate under this section may not exceed the following:
(1) Five-tenths of one percent (0.5%), in the case of a county containing a consolidated city.
(2) Twenty-five hundredths of one percent (0.25%), in the case of a county other than a county containing a consolidated city.
(d) If a county income tax council adopts an ordinance to impose a tax rate under this section, not more than ten (10) days after the vote, the county auditor shall send a certified copy of the ordinance to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(e) A tax rate under this section is in addition to any other tax rates imposed under this chapter and does not affect the purposes for which other tax revenue under this chapter may be used.
(f) Except as provided in subsections (l) and (m), the county auditor shall distribute the portion of the certified distribution that is attributable to a tax rate under this section to the county and to each municipality in the county that is carrying out or providing at least one (1) of the public safety purposes described in subsection (a). The amount that shall be distributed to the county or municipality is equal to the result of:
(1) the portion of the certified distribution that is attributable to a tax rate under this section; multiplied by
(2) a fraction equal to:
(A) the total property taxes being collected in the county by the county or municipality for the calendar year; divided by
(B) the sum of the total property taxes being collected in the county by the county and each municipality in the county that is entitled to a distribution under this section for the calendar year.
The county auditor shall make the distributions required by this subsection not more than thirty (30) days after receiving the portion of the certified distribution that is attributable to a tax rate under this section. Tax revenue distributed to a county or municipality under this subsection must be deposited into a separate account or fund and may be appropriated by the county or municipality only for public safety purposes.
(g) The department of local government finance may not require a county or municipality receiving tax revenue under this section to reduce the county's or municipality's property tax levy for a particular year on account of the county's or municipality's receipt of the tax revenue.
(h) The tax rate under this section and the tax revenue attributable to the tax rate under this section shall not be considered for purposes of computing:
(1) the maximum income tax rate that may be imposed in a

county under section 8 or 9 of this chapter or any other provision of this chapter;
(2) the maximum permissible property tax levy under IC 6-1.1-18.5-3; or
(3) the credit under IC 6-1.1-20.6.
(i) The tax rate under this section may be imposed or rescinded at the same time and in the same manner that the county may impose or increase a tax rate under section 30 of this chapter.
(j) The department of local government finance and the department of state revenue may take any actions necessary to carry out the purposes of this section.
(k) Notwithstanding any other provision, in Lake County the county council (and not the county income tax council) is the entity authorized to take actions concerning the additional tax rate under this section.
(l) Two (2) or more political subdivisions that are entitled to receive a distribution under this section may adopt resolutions providing that some part or all of those distributions shall instead be paid to one (1) political subdivision in the county to carry out specific public safety purposes specified in the resolutions.
(m) A fire department, volunteer fire department, or emergency medical services provider that:
(1) provides fire protection or emergency medical services within the county; and
(2) is operated by or serves a political subdivision that is not otherwise entitled to receive a distribution of tax revenue under this section;
may before July 1 of a year apply to the county income tax council for a distribution of tax revenue under this section during the following calendar year. The county income tax council shall review an application submitted under this subsection and may before September 1 of a year adopt a resolution requiring that one (1) or more of the applicants shall receive a specified amount of the tax revenue to be distributed under this section during the following calendar year. A resolution approved under this subsection providing for a distribution to one (1) or more fire departments, volunteer fire departments, or emergency services providers applies only to distributions in the following calendar year. Any amount of tax revenue distributed under this subsection to a fire department, volunteer fire department, or emergency medical services provider shall be distributed before the remainder of the tax revenue is distributed under subsection (f).
As added by P.L.224-2007, SEC.84. Amended by P.L.146-2008, SEC.342; P.L.172-2011, SEC.77; P.L.137-2012, SEC.86.

IC 6-3.5-6-32
Rate for property tax relief
Sec. 32. (a) A county income tax council may impose a tax rate under this section to provide property tax relief to taxpayers in the county. A county income tax council is not required to impose any

other tax before imposing a tax rate under this section.
(b) A tax rate under this section may be imposed in increments of five-hundredths of one percent (0.05%) determined by the county income tax council. A tax rate under this section may not exceed one percent (1%).
(c) A tax rate under this section is in addition to any other tax rates imposed under this chapter and does not affect the purposes for which other tax revenue under this chapter may be used.
(d) If a county income tax council adopts an ordinance to impose or increase a tax rate under this section, not more than ten (10) days after the vote, the county auditor shall send a certified copy of the ordinance to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(e) A tax rate under this section may be imposed, increased, decreased, or rescinded at the same time and in the same manner that the county income tax council may impose or increase a tax rate under section 30 of this chapter.
(f) Tax revenue attributable to a tax rate under this section may be used for any combination of the following purposes, as specified by ordinance of the county income tax council:
(1) The tax revenue may be used to provide local property tax replacement credits at a uniform rate to all taxpayers in the county. The local property tax replacement credits shall be treated for all purposes as property tax levies. The county auditor shall determine the local property tax replacement credit percentage for a particular year based on the amount of tax revenue that will be used under this subdivision to provide local property tax replacement credits in that year. A county income tax council may not adopt an ordinance determining that tax revenue shall be used under this subdivision to provide local property tax replacement credits at a uniform rate to all taxpayers in the county unless the county council has done the following:
(A) Made available to the public the county council's best estimate of the amount of property tax replacement credits to be provided under this subdivision to homesteads, other residential property, commercial property, industrial property, and agricultural property.
(B) Adopted a resolution or other statement acknowledging that some taxpayers in the county that do not pay the tax rate under this section will receive a property tax replacement credit that is funded with tax revenue from the tax rate under this section.
(2) The tax revenue may be used to uniformly increase (before January 1, 2011) or uniformly provide (after December 31, 2010) the homestead credit percentage in the county. The homestead credits shall be treated for all purposes as property tax levies. The homestead credits do not reduce the basis for

determining any state homestead credit. The homestead credits shall be applied to the net property taxes due on the homestead after the application of all other assessed value deductions or property tax deductions and credits that apply to the amount owed under IC 6-1.1. The county auditor shall determine the homestead credit percentage for a particular year based on the amount of tax revenue that will be used under this subdivision to provide homestead credits in that year.
(3) The tax revenue may be used to provide local property tax replacement credits at a uniform rate for all qualified residential property (as defined in IC 6-1.1-20.6-4 before January 1, 2009, and as defined in section 1 of this chapter after December 31, 2008) in the county. The local property tax replacement credits shall be treated for all purposes as property tax levies. The county auditor shall determine the local property tax replacement credit percentage for a particular year based on the amount of tax revenue that will be used under this subdivision to provide local property tax replacement credits in that year.
(4) This subdivision applies only to Lake County. The Lake County council may adopt an ordinance providing that the tax revenue from the tax rate under this section is used for any of the following:
(A) To reduce all property tax levies imposed by the county by the granting of property tax replacement credits against those property tax levies.
(B) To provide local property tax replacement credits in Lake County in the following manner:
(i) The tax revenue under this section that is collected from taxpayers within a particular municipality in Lake County (as determined by the department based on the department's best estimate) shall be used only to provide a local property tax credit against property taxes imposed by that municipality.
(ii) The tax revenue under this section that is collected from taxpayers within the unincorporated area of Lake County (as determined by the department) shall be used only to provide a local property tax credit against property taxes imposed by the county. The local property tax credit for the unincorporated area of Lake County shall be available only to those taxpayers within the unincorporated area of the county.
(C) To provide property tax credits in the following manner:
(i) Sixty percent (60%) of the tax revenue under this section shall be used as provided in clause (B).
(ii) Forty percent (40%) of the tax revenue under this section shall be used to provide property tax replacement credits against property tax levies of the county and each township and municipality in the county. The percentage of the tax revenue distributed under this item that shall be used as credits against the county's levies or against a

particular township's or municipality's levies is equal to the percentage determined by dividing the population of the county, township, or municipality by the sum of the total population of the county, each township in the county, and each municipality in the county.
The Lake County council shall determine whether the credits under clause (A), (B), or (C) shall be provided to homesteads, to all qualified residential property, or to all taxpayers. The department of local government finance, with the assistance of the budget agency, shall certify to the county auditor and the fiscal body of the county and each township and municipality in the county the amount of property tax credits under this subdivision. Except as provided in subsection (g), the tax revenue under this section that is used to provide credits under this subdivision shall be treated for all purposes as property tax levies.
The county income tax council may adopt an ordinance changing the purposes for which tax revenue attributable to a tax rate under this section shall be used in the following year.
(g) The tax rate under this section shall not be considered for purposes of computing:
(1) the maximum income tax rate that may be imposed in a county under section 8 or 9 of this chapter or any other provision of this chapter;
(2) the maximum permissible property tax levy under IC 6-1.1-18.5-3; or
(3) the credit under IC 6-1.1-20.6.
(h) Tax revenue under this section shall be treated as a part of the receiving civil taxing unit's or school corporation's property tax levy for that year for purposes of fixing the budget of the civil taxing unit or school corporation and for determining the distribution of taxes that are distributed on the basis of property tax levies. To the extent the county auditor determines that there is income tax revenue remaining from the tax under this section after providing the property tax replacement, the excess shall be credited to a dedicated county account and may be used only for property tax replacement under this section in subsequent years.
(i) The department of local government finance, and the department of state revenue may take any actions necessary to carry out the purposes of this section.
(j) Notwithstanding any other provision, in Lake County the county council (and not the county income tax council) is the entity authorized to take actions concerning the tax rate under this section.
As added by P.L.224-2007, SEC.85. Amended by P.L.146-2008, SEC.343; P.L.113-2010, SEC.65; P.L.172-2011, SEC.78; P.L.137-2012, SEC.87.

IC 6-3.5-6-33
Monroe County; additional rate for operation and maintenance of juvenile detention center and other juvenile services facilities Sec. 33. (a) This section applies only to Monroe County.
(b) Maintaining low property tax rates is essential to economic development, and the use of county option income tax revenues as provided in this chapter and as needed in the county to fund the operation and maintenance of a juvenile detention center and other facilities to provide juvenile services, rather than the use of property taxes, promotes that purpose.
(c) In addition to the rates permitted by sections 8 and 9 of this chapter, the county fiscal body may impose an additional county option income tax at a rate of not more than twenty-five hundredths percent (0.25%) on the adjusted gross income of resident county taxpayers if the county fiscal body makes the finding and determination set forth in subsection (d). Section 8(e) of this chapter applies to the application of the additional rate to nonresident taxpayers.
(d) In order to impose the county option income tax as provided in this section, the county fiscal body must adopt an ordinance:
(1) finding and determining that revenues from the county option income tax are needed in the county to fund the operation and maintenance of a juvenile detention center and other facilities necessary to provide juvenile services; and
(2) agreeing to freeze for the term in which an ordinance is in effect under this section the part of any property tax levy imposed in the county for the operation of the juvenile detention center and other facilities covered by the ordinance at the rate imposed in the year preceding the year in which a full year of additional county option income tax is certified for distribution to the county under this section.
(e) If the county fiscal body makes a determination under subsection (d), the county fiscal body may adopt a tax rate under subsection (c). Subject to the limitations in subsection (c), the county fiscal body may amend an ordinance adopted under this section to increase, decrease, or rescind the additional tax rate imposed under this section. Not more than ten (10) days after the vote, the county fiscal body shall send a certified copy of the ordinance to the county auditor, the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(f) The county treasurer shall establish a county juvenile detention center revenue fund to be used only for the purposes described in this section. County option income tax revenues derived from the tax rate imposed under this section shall be deposited in the county juvenile detention center revenue fund before a certified distribution is made under section 18 of this chapter.
(g) County option income tax revenues derived from the tax rate imposed under this section:
(1) may be used only for the purposes described in this section; and
(2) may not be considered by the department of local

government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5.
(h) The department of local government finance shall enforce an agreement made under subsection (d)(2).
(i) The budget agency shall adjust the certified distribution of a county to provide for an increased distribution of taxes in the immediately following calendar year after the county adopts an increased tax rate under this section and in each calendar year thereafter. The budget agency shall provide for a full transition to certification of distributions as provided in section 17(a)(1) through 17(a)(2) of this chapter in the manner provided in section 17(c) of this chapter.
As added by P.L.224-2007, SEC.86. Amended by P.L.182-2009(ss), SEC.226; P.L.77-2011, SEC.23; P.L.137-2012, SEC.88.



CHAPTER 7. COUNTY ECONOMIC DEVELOPMENT INCOME TAX

IC 6-3.5-7-1
"Adjusted gross income"
Sec. 1. (a) Except as otherwise provided in this section, as used in this chapter, "adjusted gross income" has the meaning set forth in IC 6-3-1-3.5(a).
(b) In the case of a county taxpayer who is not a resident of a county that has imposed the county economic development income tax, the term "adjusted gross income" includes only adjusted gross income derived from the taxpayer's principal place of business or employment.
(c) In the case of a county taxpayer who is a resident of Perry County, the term "adjusted gross income" does not include adjusted gross income that is:
(1) earned in a county that is:
(A) located in another state; and
(B) adjacent to the county in which the taxpayer resides; and
(2) subject to an income tax imposed by a county, city, town, or other local governmental entity in the other state.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.66-1991, SEC.1; P.L.12-1992, SEC.29; P.L.170-2002, SEC.28; P.L.119-2012, SEC.46.

IC 6-3.5-7-1.5
Repealed
(Repealed by P.L.137-2012, SEC.89.)

IC 6-3.5-7-2
"County council"
Sec. 2. As used in this chapter, "county council" includes the city-county council of a consolidated city.
As added by P.L.380-1987(ss), SEC.6.

IC 6-3.5-7-3
"County taxpayer" Sec. 3. As used in this chapter, "county taxpayer" as it relates to a county for a year means any individual who:
(1) resides in that county on the date specified in section 17 of this chapter; or
(2) maintains a principal place of business or employment in that county on the date specified in section 17 of this chapter and who does not on that same date reside in another county in which the county adjusted gross income tax, the county option income tax, or the county economic development income tax is in effect.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.22-1988, SEC.6.

IC 6-3.5-7-4
"Department"
Sec. 4. As used in the chapter, "department" refers to the department of state revenue.
As added by P.L.380-1987(ss), SEC.6.

IC 6-3.5-7-4.3 Version a
"Designated unit"
Note: This version of section effective until 7-1-2012. See also following repeal of this section, effective 7-1-2012.
Sec. 4.3. As used in this chapter, "designated unit" refers to Tippecanoe County.
As added by P.L.44-1994, SEC.2. Amended by P.L.170-2002, SEC.29; P.L.119-2012, SEC.47.

IC 6-3.5-7-4.3 Version b
Repealed
(Repealed by P.L.137-2012, SEC.90.)
Note: This repeal of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.

IC 6-3.5-7-4.6
Repealed
(Repealed by P.L.137-2012, SEC.91.)

IC 6-3.5-7-4.7
Repealed
(Repealed by P.L.137-2012, SEC.92.)

IC 6-3.5-7-4.8
Repealed
(Repealed by P.L.137-2012, SEC.93.)

IC 6-3.5-7-4.9
Time within which to adopt ordinance; effective date of ordinances
Sec. 4.9. (a) Notwithstanding any other provision of this chapter, a power granted by this chapter to adopt an ordinance to: (1) impose, increase, decrease, or rescind a tax or tax rate; or
(2) grant, increase, decrease, rescind, or change a homestead credit or property tax replacement credit authorized under this chapter;
may be exercised at any time in a year before November 1 of that year.
(b) Notwithstanding any other provision of this chapter, an ordinance authorized by this chapter that imposes or increases a tax or a tax rate takes effect as follows:
(1) An ordinance adopted after December 31 of the immediately preceding year and before October 1 of the current year takes effect October 1 of the current year.
(2) An ordinance adopted after September 30 and before October 16 of the current year takes effect November 1 of the current year.
(3) An ordinance adopted after October 15 and before November 1 of the current year takes effect December 1 of the current year.
(c) Notwithstanding any other provision of this chapter, an ordinance authorized by this chapter that decreases or rescinds a tax or a tax rate takes effect as follows:
(1) An ordinance adopted after December 31 of the immediately preceding year and before October 1 of the current year takes effect on the later of October 1 of the current year or the first day of the month in the current year as the month in which the last increase in the tax or tax rate occurred.
(2) An ordinance adopted after September 30 and before October 16 of the current year takes effect on the later of November 1 of the current year or the first day of the month in the current year as the month in which the last increase in the tax or tax rate occurred.
(3) An ordinance adopted after October 15 and before November 1 of the current year takes effect December 1 of the current year.
(d) Notwithstanding any other provision of this chapter, an ordinance authorized by this chapter that grants, increases, decreases, rescinds, or changes a homestead credit or property tax replacement credit authorized under this chapter takes effect for and applies to property taxes first due and payable in the year immediately following the year in which the ordinance is adopted.
As added by P.L.113-2010, SEC.66.

IC 6-3.5-7-5 Version a
Imposition of tax; procedures; rate of tax; ordinance; effective date; vote
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 5. (a) Except as provided in subsection (c), the county economic development income tax may be imposed on the adjusted gross income of county taxpayers. The entity that may impose the tax

is:
(1) the county income tax council (as defined in IC 6-3.5-6-1) if the county option income tax is in effect on March 31 of the year the county economic development income tax is imposed;
(2) the county council if the county adjusted gross income tax is in effect on March 31 of the year the county economic development tax is imposed; or
(3) the county income tax council or the county council, whichever acts first, for a county not covered by subdivision (1) or (2).
To impose the county economic development income tax, a county income tax council shall use the procedures set forth in IC 6-3.5-6 concerning the imposition of the county option income tax.
(b) Except as provided in subsections (c), (g), (k), (p), and (r) and section 28 of this chapter, the county economic development income tax may be imposed at a rate of:
(1) one-tenth percent (0.1%);
(2) two-tenths percent (0.2%);
(3) twenty-five hundredths percent (0.25%);
(4) three-tenths percent (0.3%);
(5) thirty-five hundredths percent (0.35%);
(6) four-tenths percent (0.4%);
(7) forty-five hundredths percent (0.45%); or
(8) five-tenths percent (0.5%);
on the adjusted gross income of county taxpayers.
(c) Except as provided in subsection (h), (i), (j), (k), (l), (m), (n), (o), (p), (s), (v), (w), (x), or (y), the county economic development income tax rate plus the county adjusted gross income tax rate, if any, that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%). Except as provided in subsection (g), (p), (r), (t), (u), (w), (x), or (y), the county economic development tax rate plus the county option income tax rate, if any, that are in effect on January 1 of a year may not exceed one percent (1%).
(d) To impose, increase, decrease, or rescind the county economic development income tax, the appropriate body must adopt an ordinance.
(e) The ordinance to impose the tax must substantially state the following:
"The ________ County _________ imposes the county economic development income tax on the county taxpayers of _________ County. The county economic development income tax is imposed at a rate of _________ percent (____%) on the county taxpayers of the county.".
(f) The auditor of a county shall record all votes taken on ordinances presented for a vote under the authority of this chapter and shall, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department by certified mail.
(g) This subsection applies to Tippecanoe County. Except as

provided in subsection (p), in addition to the rates permitted by subsection (b), the:
(1) county economic development income tax may be imposed at a rate of:
(A) fifteen-hundredths percent (0.15%);
(B) two-tenths percent (0.2%); or
(C) twenty-five hundredths percent (0.25%); and
(2) county economic development income tax rate plus the county option income tax rate that are in effect on January 1 of a year may equal up to one and twenty-five hundredths percent (1.25%);
if the county income tax council makes a determination to impose rates under this subsection and section 22 of this chapter.
(h) For Jackson County, except as provided in subsection (p), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and thirty-five hundredths percent (1.35%) if the county has imposed the county adjusted gross income tax at a rate of one and one-tenth percent (1.1%) under IC 6-3.5-1.1-2.5.
(i) For Pulaski County, except as provided in subsection (p), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and fifty-five hundredths percent (1.55%).
(j) For Wayne County, except as provided in subsection (p), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%).
(k) This subsection applies to Randolph County. Except as provided in subsection (p), in addition to the rates permitted under subsection (b):
(1) the county economic development income tax may be imposed at a rate of twenty-five hundredths percent (0.25%); and
(2) the sum of the county economic development income tax rate and the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%);
if the county council makes a determination to impose rates under this subsection and section 22.5 of this chapter.
(l) For Daviess County, except as provided in subsection (p), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%).
(m) For:
(1) Elkhart County; or
(2) Marshall County;
except as provided in subsection (p), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%). (n) For Union County, except as provided in subsection (p), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%).
(o) This subsection applies to Knox County. Except as provided in subsection (p), in addition to the rates permitted under subsection (b):
(1) the county economic development income tax may be imposed at a rate of twenty-five hundredths percent (0.25%); and
(2) the sum of the county economic development income tax rate and:
(A) the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%); or
(B) the county option income tax rate that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%);
if the county council makes a determination to impose rates under this subsection and section 24 of this chapter.
(p) In addition:
(1) the county economic development income tax may be imposed at a rate that exceeds by not more than twenty-five hundredths percent (0.25%) the maximum rate that would otherwise apply under this section; and
(2) the:
(A) county economic development income tax; and
(B) county option income tax or county adjusted gross income tax;
may be imposed at combined rates that exceed by not more than twenty-five hundredths percent (0.25%) the maximum combined rates that would otherwise apply under this section.
However, the additional rate imposed under this subsection may not exceed the amount necessary to mitigate the increased ad valorem property taxes on homesteads (as defined in IC 6-1.1-20.9-1 (repealed) before January 1, 2009, or IC 6-1.1-12-37 after December 31, 2008) or residential property (as defined in section 26 of this chapter), as appropriate under the ordinance adopted by the adopting body in the county, resulting from the deduction of the assessed value of inventory in the county under IC 6-1.1-12-41 or IC 6-1.1-12-42 or from the exclusion in 2008 of inventory from the definition of personal property in IC 6-1.1-1-11.
(q) If the county economic development income tax is imposed as authorized under subsection (p) at a rate that exceeds the maximum rate that would otherwise apply under this section, the certified distribution must be used for the purpose provided in section 25(e) or 26 of this chapter to the extent that the certified distribution results from the difference between:
(1) the actual county economic development tax rate; and
(2) the maximum rate that would otherwise apply under this

section.
(r) This subsection applies only to a county described in section 27 of this chapter. Except as provided in subsection (p), in addition to the rates permitted by subsection (b), the:
(1) county economic development income tax may be imposed at a rate of twenty-five hundredths percent (0.25%); and
(2) county economic development income tax rate plus the county option income tax rate that are in effect on January 1 of a year may equal up to one and twenty-five hundredths percent (1.25%);
if the county council makes a determination to impose rates under this subsection and section 27 of this chapter.
(s) Except as provided in subsection (p), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%) if the county has imposed the county adjusted gross income tax under IC 6-3.5-1.1-3.3.
(t) This subsection applies to Howard County. Except as provided in subsection (p), the sum of the county economic development income tax rate and the county option income tax rate that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%).
(u) This subsection applies to Scott County. Except as provided in subsection (p), the sum of the county economic development income tax rate and the county option income tax rate that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%).
(v) This subsection applies to Jasper County. Except as provided in subsection (p), the sum of the county economic development income tax rate and the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%).
(w) An additional county economic development income tax rate imposed under section 28 of this chapter may not be considered in calculating any limit under this section on the sum of:
(1) the county economic development income tax rate plus the county adjusted gross income tax rate; or
(2) the county economic development tax rate plus the county option income tax rate.
(x) The income tax rate limits imposed by subsection (c) or (y) or any other provision of this chapter do not apply to:
(1) a county adjusted gross income tax rate imposed under IC 6-3.5-1.1-24, IC 6-3.5-1.1-25, or IC 6-3.5-1.1-26; or
(2) a county option income tax rate imposed under IC 6-3.5-6-30, IC 6-3.5-6-31, or IC 6-3.5-6-32.
For purposes of computing the maximum combined income tax rate under subsection (c) or (y) or any other provision of this chapter that may be imposed in a county under IC 6-3.5-1.1, IC 6-3.5-6, and this chapter, a county's county adjusted gross income tax rate or county option income tax rate for a particular year does not include the

county adjusted gross income tax rate imposed under IC 6-3.5-1.1-24, IC 6-3.5-1.1-25, or IC 6-3.5-1.1-26 or the county option income tax rate imposed under IC 6-3.5-6-30, IC 6-3.5-6-31, or IC 6-3.5-6-32.
(y) This subsection applies to Monroe County. Except as provided in subsection (p), if an ordinance is adopted under IC 6-3.5-6-33, the sum of the county economic development income tax rate and the county option income tax rate that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%).
(z) This subsection applies to Perry County. Except as provided in subsection (p), if an ordinance is adopted under section 27.5 of this chapter, the county economic development income tax rate plus the county option income tax rate that is in effect on January 1 of a year may not exceed one and seventy-five hundredths percent (1.75%).
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.35-1990, SEC.20; P.L.28-1993, SEC.8; P.L.44-1994, SEC.6; P.L.99-1995, SEC.1; P.L.119-1998, SEC.11; P.L.135-2001, SEC.6; P.L.291-2001, SEC.179; P.L.185-2001, SEC.3; P.L.1-2002, SEC.34; P.L.178-2002, SEC.68; P.L.192-2002(ss), SEC.121; P.L.42-2003, SEC.5; P.L.224-2003, SEC.254; P.L.97-2004, SEC.31; P.L.214-2005, SEC.20; P.L.162-2006, SEC.33; P.L.184-2006, SEC.8; P.L.1-2007, SEC.65; P.L.224-2007, SEC.87; P.L.232-2007, SEC.3; P.L.3-2008, SEC.62; P.L.146-2008, SEC.344; P.L.77-2011, SEC.24; P.L.199-2011, SEC.1; P.L.119-2012, SEC.48.

IC 6-3.5-7-5 Version b
Imposition of tax; procedures; rate of tax; ordinance; effective date; vote
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 5. (a) Except as provided in subsection (c), the county economic development income tax may be imposed on the adjusted gross income of county taxpayers. The entity that may impose the tax is:
(1) the county income tax council (as defined in IC 6-3.5-6-1) if the county option income tax is in effect on October 1 of the year the county economic development income tax is imposed;
(2) the county council if the county adjusted gross income tax is in effect on October 1 of the year the county economic development tax is imposed; or
(3) the county income tax council or the county council, whichever acts first, for a county not covered by subdivision (1) or (2).
To impose the county economic development income tax, a county income tax council shall use the procedures set forth in IC 6-3.5-6 concerning the imposition of the county option income tax.
(b) Except as provided in this section and section 28 of this chapter, the county economic development income tax may be imposed at a rate of: (1) one-tenth percent (0.1%);
(2) two-tenths percent (0.2%);
(3) twenty-five hundredths percent (0.25%);
(4) three-tenths percent (0.3%);
(5) thirty-five hundredths percent (0.35%);
(6) four-tenths percent (0.4%);
(7) forty-five hundredths percent (0.45%); or
(8) five-tenths percent (0.5%);
on the adjusted gross income of county taxpayers.
(c) Except as provided in this section, the county economic development income tax rate plus the county adjusted gross income tax rate, if any, that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%). Except as provided in this section, the county economic development tax rate plus the county option income tax rate, if any, that are in effect on January 1 of a year may not exceed one percent (1%).
(d) To impose, increase, decrease, or rescind the county economic development income tax, the appropriate body must adopt an ordinance.
(e) The ordinance to impose the tax must substantially state the following:
"The ________ County _________ imposes the county economic development income tax on the county taxpayers of _________ County. The county economic development income tax is imposed at a rate of _________ percent (____%) on the county taxpayers of the county.".
(f) The auditor of a county shall record all votes taken on ordinances presented for a vote under the authority of this chapter and shall, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
(g) For Jackson County, except as provided in subsection (o), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and thirty-five hundredths percent (1.35%) if the county has imposed the county adjusted gross income tax at a rate of one and one-tenth percent (1.1%) under IC 6-3.5-1.1-2.5.
(h) For Pulaski County, except as provided in subsection (o), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and fifty-five hundredths percent (1.55%).
(i) For Wayne County, except as provided in subsection (o), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%).
(j) This subsection applies to Randolph County. Except as provided in subsection (o), in addition to the rates permitted under subsection (b): (1) the county economic development income tax may be imposed at a rate of twenty-five hundredths percent (0.25%); and
(2) the sum of the county economic development income tax rate and the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%);
if the county council makes a determination to impose rates under this subsection and section 22.5 of this chapter.
(k) For Daviess County, except as provided in subsection (o), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%).
(l) For:
(1) Elkhart County; or
(2) Marshall County;
except as provided in subsection (o), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%).
(m) For Union County, except as provided in subsection (o), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%).
(n) This subsection applies to Knox County. Except as provided in subsection (o), in addition to the rates permitted under subsection (b):
(1) the county economic development income tax may be imposed at a rate of twenty-five hundredths percent (0.25%); and
(2) the sum of the county economic development income tax rate and:
(A) the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%); or
(B) the county option income tax rate that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%);
if the county council makes a determination to impose rates under this subsection and section 24 of this chapter.
(o) In addition:
(1) the county economic development income tax may be imposed at a rate that exceeds by not more than twenty-five hundredths percent (0.25%) the maximum rate that would otherwise apply under this section; and
(2) the:
(A) county economic development income tax; and
(B) county option income tax or county adjusted gross income tax;
may be imposed at combined rates that exceed by not more than

twenty-five hundredths percent (0.25%) the maximum combined rates that would otherwise apply under this section.
However, the additional rate imposed under this subsection may not exceed the amount necessary to mitigate the increased ad valorem property taxes on homesteads (as defined in IC 6-1.1-20.9-1 (repealed) before January 1, 2009, or IC 6-1.1-12-37 after December 31, 2008) or residential property (as defined in section 26 of this chapter), as appropriate under the ordinance adopted by the adopting body in the county, resulting from the deduction of the assessed value of inventory in the county under IC 6-1.1-12-41 or IC 6-1.1-12-42 or from the exclusion in 2008 of inventory from the definition of personal property in IC 6-1.1-1-11.
(p) If the county economic development income tax is imposed as authorized under subsection (o) at a rate that exceeds the maximum rate that would otherwise apply under this section, the certified distribution must be used for the purpose provided in section 26 of this chapter to the extent that the certified distribution results from the difference between:
(1) the actual county economic development tax rate; and
(2) the maximum rate that would otherwise apply under this section.
(q) This subsection applies only to a county described in section 27 of this chapter. Except as provided in subsection (o), in addition to the rates permitted by subsection (b), the:
(1) county economic development income tax may be imposed at a rate of twenty-five hundredths percent (0.25%); and
(2) county economic development income tax rate plus the county option income tax rate that are in effect on January 1 of a year may equal up to one and twenty-five hundredths percent (1.25%);
if the county council makes a determination to impose rates under this subsection and section 27 of this chapter.
(r) Except as provided in subsection (o), the county economic development income tax rate plus the county adjusted gross income tax rate that are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%) if the county has imposed the county adjusted gross income tax under IC 6-3.5-1.1-3.3.
(s) This subsection applies to Howard County. Except as provided in subsection (o), the sum of the county economic development income tax rate and the county option income tax rate that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%).
(t) This subsection applies to Scott County. Except as provided in subsection (o), the sum of the county economic development income tax rate and the county option income tax rate that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%).
(u) This subsection applies to Jasper County. Except as provided in subsection (o), the sum of the county economic development income tax rate and the county adjusted gross income tax rate that

are in effect on January 1 of a year may not exceed one and five-tenths percent (1.5%).
(v) An additional county economic development income tax rate imposed under section 28 of this chapter may not be considered in calculating any limit under this section on the sum of:
(1) the county economic development income tax rate plus the county adjusted gross income tax rate; or
(2) the county economic development tax rate plus the county option income tax rate.
(w) The income tax rate limits imposed by subsection (c) or (x) or any other provision of this chapter do not apply to:
(1) a county adjusted gross income tax rate imposed under IC 6-3.5-1.1-24, IC 6-3.5-1.1-25, or IC 6-3.5-1.1-26; or
(2) a county option income tax rate imposed under IC 6-3.5-6-30, IC 6-3.5-6-31, or IC 6-3.5-6-32.
For purposes of computing the maximum combined income tax rate under subsection (c) or (x) or any other provision of this chapter that may be imposed in a county under IC 6-3.5-1.1, IC 6-3.5-6, and this chapter, a county's county adjusted gross income tax rate or county option income tax rate for a particular year does not include the county adjusted gross income tax rate imposed under IC 6-3.5-1.1-24, IC 6-3.5-1.1-25, or IC 6-3.5-1.1-26 or the county option income tax rate imposed under IC 6-3.5-6-30, IC 6-3.5-6-31, or IC 6-3.5-6-32.
(x) This subsection applies to Monroe County. Except as provided in subsection (o), if an ordinance is adopted under IC 6-3.5-6-33, the sum of the county economic development income tax rate and the county option income tax rate that are in effect on January 1 of a year may not exceed one and twenty-five hundredths percent (1.25%).
(y) This subsection applies to Perry County. Except as provided in subsection (o), if an ordinance is adopted under section 27.5 of this chapter, the county economic development income tax rate plus the county option income tax rate that is in effect on January 1 of a year may not exceed one and seventy-five hundredths percent (1.75%).
(z) This subsection applies to Starke County. Except as provided in subsection (o), if an ordinance is adopted under section 27.6 of this chapter, the county economic development income tax rate plus the county adjusted gross income tax rate that is in effect on January 1 of a year may not exceed two percent (2%).
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.35-1990, SEC.20; P.L.28-1993, SEC.8; P.L.44-1994, SEC.6; P.L.99-1995, SEC.1; P.L.119-1998, SEC.11; P.L.135-2001, SEC.6; P.L.291-2001, SEC.179; P.L.185-2001, SEC.3; P.L.1-2002, SEC.34; P.L.178-2002, SEC.68; P.L.192-2002(ss), SEC.121; P.L.42-2003, SEC.5; P.L.224-2003, SEC.254; P.L.97-2004, SEC.31; P.L.214-2005, SEC.20; P.L.162-2006, SEC.33; P.L.184-2006, SEC.8; P.L.1-2007, SEC.65; P.L.224-2007, SEC.87; P.L.232-2007, SEC.3; P.L.3-2008, SEC.62; P.L.146-2008, SEC.344; P.L.77-2011, SEC.24; P.L.199-2011, SEC.1; P.L.119-2012, SEC.48; P.L.137-2012,

SEC.94.

IC 6-3.5-7-6
Rate decrease or increase; limitations; ordinance; vote
Sec. 6. (a) The body imposing the tax may decrease or increase the county economic development income tax rate imposed upon the county taxpayers as long as the resulting rate does not exceed the rates specified in section 5(b) and 5(c) of this chapter. The rate imposed under this section must be adopted at one (1) of the rates specified in section 5(b) of this chapter. To decrease or increase the rate, the appropriate body must adopt an ordinance. The ordinance must substantially state the following:
"The ________ County __________ increases (decreases) the county economic development income tax rate imposed upon the county taxpayers of the county from _____ percent (___%) to _____ percent (___%).".
(b) The auditor of a county shall record all votes taken on ordinances presented for a vote under the authority of this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.35-1990, SEC.21; P.L.44-1994, SEC.7; P.L.99-1995, SEC.2; P.L.119-1998, SEC.12; P.L.224-2007, SEC.88; P.L.77-2011, SEC.25; P.L.137-2012, SEC.95.

IC 6-3.5-7-7
Tax effective until rescission; rescinding ordinance; vote
Sec. 7. (a) The county economic development income tax imposed under this chapter remains in effect until rescinded.
(b) Subject to section 14 of this chapter, the body imposing the county economic development income tax may rescind the tax by adopting an ordinance.
(c) The auditor of a county shall record all votes taken on ordinances presented for a vote under the authority of this section and, not more than ten (10) days after the vote, send a certified copy of the results to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.35-1990, SEC.22; P.L.28-1997, SEC.19; P.L.224-2007, SEC.89; P.L.77-2011, SEC.26; P.L.137-2012, SEC.96.

IC 6-3.5-7-8
Tax effective for less than taxable year; calculation
Sec. 8. If the county economic development income tax is not in effect during a county taxpayer's entire taxable year, then the amount

of county economic development income tax that the county taxpayer owes for that taxable year equals the product of:
(1) the amount of county economic development income tax the county taxpayer would owe if the tax had been imposed during the county taxpayer's entire taxable year; multiplied by
(2) a fraction. The numerator of the fraction equals the number of days during the county taxpayer's taxable year during which the county economic development income tax was in effect. The denominator of the fraction equals three hundred sixty-five (365).
As added by P.L.380-1987(ss), SEC.6.

IC 6-3.5-7-9
Credit for the elderly or persons with a total disability; computation
Sec. 9. (a) If for a taxable year a county taxpayer is (or a county taxpayer and a county taxpayer's spouse who file a joint return are) allowed a credit for the elderly or individuals with a total disability under Section 22 of the Internal Revenue Code, the county taxpayer is (or the county taxpayer and the county taxpayer's spouse are) entitled to a credit against the county taxpayer's (or the county taxpayer's and the county taxpayer's spouse's) county economic development income tax liability for that same taxable year. The amount of the credit equals the lesser of:
(1) the product of:
(A) the county taxpayer's (or the county taxpayer's and the county taxpayer's spouse's) credit for the elderly or individuals with a total disability for that same taxable year; multiplied by
(B) a fraction. The numerator of the fraction is the county economic development income tax rate imposed against the county taxpayer (or against the county taxpayer and the county taxpayer's spouse). The denominator of the fraction is fifteen-hundredths (0.15); or
(2) the amount of county economic development income tax imposed on the county taxpayer (or the county taxpayer and the county taxpayer's spouse).
(b) If a county taxpayer and the county taxpayer's spouse file a joint return and are subject to different county economic development income tax rates for the same taxable year, they shall compute the credit under this section by using the formula provided by subsection (a), except that they shall use the average of the two (2) county economic development income tax rates imposed against them as the numerator referred to in subsection (a)(1)(B).
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.63-1988, SEC.11; P.L.99-2007, SEC.29.

IC 6-3.5-7-10
County economic development income tax special account
Sec. 10. (a) A special account within the state general fund shall

be established for each county adopting the county economic development income tax. Any revenue derived from the imposition of the county economic development income tax by a county shall be credited to that county's account in the state general fund.
(b) Any income earned on money credited to an account under subsection (a) becomes a part of that account.
(c) Any revenue credited to an account established under subsection (a) at the end of a fiscal year may not be credited to any other account in the state general fund.
As added by P.L.380-1987(ss), SEC.6.

IC 6-3.5-7-10.5
Annual report to county auditor
Sec. 10.5. Before October 2 of each year, the department shall submit a report to each county auditor indicating the balance in the county's special account as of the cutoff date set by the budget agency.
As added by P.L.178-2002, SEC.69. Amended by P.L.267-2003, SEC.12.

IC 6-3.5-7-11
Calculation of certified distribution; summary of calculation; notice to county auditor
Sec. 11. (a) Revenue derived from the imposition of the county economic development income tax shall, in the manner prescribed by this section, be distributed to the county that imposed it.
(b) Before August 2 of each calendar year, the budget agency, shall certify to the county auditor of each adopting county the sum of the amount of county economic development income tax revenue that the budget agency determines has been:
(1) received from that county for a taxable year ending before the calendar year in which the determination is made; and
(2) reported on an annual return or amended return processed by the department in the state fiscal year ending before July 1 of the calendar year in which the determination is made;
as adjusted for refunds of county economic development income tax made in the state fiscal year plus the amount of interest in the county's account that has been accrued and has not been included in a certification made in a preceding year. The amount certified is the county's certified distribution, which shall be distributed on the dates specified in section 16 of this chapter for the following calendar year.
(c) The amount certified under subsection (b) shall be adjusted under subsections (d), (e), (f), and (g). The budget agency shall provide the county council with an informative summary of the calculations used to determine the certified distribution. The summary of calculations must include:
(1) the amount reported on individual income tax returns processed by the department during the previous fiscal year;
(2) adjustments for over distributions in prior years; (3) adjustments for clerical or mathematical errors in prior years;
(4) adjustments for tax rate changes; and
(5) the amount of excess account balances to be distributed under IC 6-3.5-7-17.3.
(d) The budget agency shall certify an amount less than the amount determined under subsection (b) if the budget agency determines that the reduced distribution is necessary to offset overpayments made in a calendar year before the calendar year of the distribution. The budget agency may reduce the amount of the certified distribution over several calendar years so that any overpayments are offset over several years rather than in one (1) lump sum.
(e) The budget agency shall adjust the certified distribution of a county to correct for any clerical or mathematical errors made in any previous certification under this section. The budget agency may reduce the amount of the certified distribution over several calendar years so that any adjustment under this subsection is offset over several years rather than in one (1) lump sum.
(f) The budget agency shall adjust the certified distribution of a county to provide the county with the amount of any tax increase imposed under section 26 of this chapter to provide additional homestead credits as provided in those provisions.
(g) This subsection applies to a county that imposes, increases, decreases, or rescinds a tax or tax rate under this chapter before November 1 in the same calendar year in which the budget agency makes a certification under this section. The budget agency shall adjust the certified distribution of a county to provide for a distribution in the immediately following calendar year and in each calendar year thereafter. The budget agency shall provide for a full transition to certification of distributions as provided in subsection (b)(1) through (b)(2) in the manner provided in subsection (d). If the county imposes, increases, decreases, or rescinds a tax or tax rate under this chapter after the date for which a certification under subsection (b) is based, the budget agency shall adjust the certified distribution of the county after August 1 of the calendar year. The adjustment shall reflect any other adjustment authorized under subsections (c), (d), (e), and (f). The adjusted certification shall be treated as the county's certified distribution for the immediately succeeding calendar year. The budget agency shall certify the adjusted certified distribution to the county auditor for the county and provide the county council with an informative summary of the calculations that revises the informative summary provided in subsection (c) and reflects the changes made in the adjustment.
(h) The budget agency shall before May 1 of every odd-numbered year publish an estimate of the statewide total amount of certified distributions to be made under this chapter during the following two (2) calendar years.
(i) The budget agency shall before May 1 of every even-numbered year publish an estimate of the statewide total amount of certified

distributions to be made under this chapter during the following calendar year.
(j) The estimates under subsections (h) and (i) must specify the amount of the estimated certified distributions that are attributable to any additional rates authorized under this chapter.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.267-2003, SEC.13; P.L.207-2005, SEC.9; P.L.146-2008, SEC.345; P.L.1-2009, SEC.54; P.L.182-2009(ss), SEC.228; P.L.113-2010, SEC.67; P.L.229-2011, SEC.92; P.L.137-2012, SEC.97.

IC 6-3.5-7-12
Certified distribution; amount; adoption of ordinance; exception; fractional amounts
Sec. 12. (a) Except as provided in sections 23, 26, 27, 27.5, 27.6, and 28 of this chapter, the county auditor shall distribute in the manner specified in this section the certified distribution to the county.
(b) Except as provided in subsections (c) and (h) and section 15 of this chapter, and subject to adjustment as provided in IC 36-8-19-7.5, the amount of the certified distribution that the county and each city or town in a county is entitled to receive each month of each year equals the product of the following:
(1) The amount of the certified distribution for that month; multiplied by
(2) A fraction. The numerator of the fraction equals the sum of:
(A) total property taxes that are first due and payable to the county, city, or town during the calendar year in which the month falls; plus
(B) for a county, the welfare allocation amount.
The denominator of the fraction equals the sum of the total property taxes that are first due and payable to the county and all cities and towns of the county during the calendar year in which the month falls, plus the welfare allocation amount. The welfare allocation amount is an amount equal to the sum of the property taxes imposed by the county in 1999 for the county's welfare fund and welfare administration fund and, if the county received a certified distribution under this chapter in 2008, the property taxes imposed by the county in 2008 for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund, and children with special health care needs county fund.
(c) This subsection applies to a county council or county income tax council that imposes a tax under this chapter after June 1, 1992. The body imposing the tax may adopt an ordinance before August 2 of a year to provide for the distribution of certified distributions under this subsection instead of a distribution under subsection (b). The following apply if an ordinance is adopted under this subsection:
(1) The ordinance is effective January 1 of the following year.
(2) Except as provided in section 26 of this chapter, the amount

of the certified distribution that the county and each city and town in the county is entitled to receive during each month of each year equals the product of:
(A) the amount of the certified distribution for the month; multiplied by
(B) a fraction. For a city or town, the numerator of the fraction equals the population of the city or the town. For a county, the numerator of the fraction equals the population of the part of the county that is not located in a city or town. The denominator of the fraction equals the sum of the population of all cities and towns located in the county and the population of the part of the county that is not located in a city or town.
(3) The ordinance may be made irrevocable for the duration of specified lease rental or debt service payments.
(d) The body imposing the tax may not adopt an ordinance under subsection (c) if, before the adoption of the proposed ordinance, any of the following have pledged the county economic development income tax for any purpose permitted by IC 5-1-14 or any other statute:
(1) The county.
(2) A city or town in the county.
(3) A commission, a board, a department, or an authority that is authorized by statute to pledge the county economic development income tax.
(e) The department of local government finance shall provide each county auditor with the fractional amount of the certified distribution that the county and each city or town in the county is entitled to receive under this section.
(f) Money received by a county, city, or town under this section shall be deposited in the unit's economic development income tax fund.
(g) Except as provided in subsection (b)(2)(B), in determining the fractional amount of the certified distribution the county and its cities and towns are entitled to receive under subsection (b) during a calendar year, the department of local government finance shall consider only property taxes imposed on tangible property subject to assessment in that county.
(h) In a county having a consolidated city, only the consolidated city is entitled to the certified distribution, subject to the requirements of sections 15 and 26 of this chapter.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.47-1992, SEC.1; P.L.28-1993, SEC.9; P.L.99-1995, SEC.3; P.L.124-1999, SEC.1; P.L.273-1999, SEC.74; P.L.14-2000, SEC.18; P.L.283-2001, SEC.6; P.L.90-2002, SEC.298; P.L.120-2002, SEC.6; P.L.192-2002(ss), SEC.122; P.L.224-2003, SEC.255; P.L.255-2003, SEC.6; P.L.97-2004, SEC.32; P.L.232-2007, SEC.4; P.L.146-2008, SEC.346; P.L.182-2009(ss), SEC.229; P.L.77-2011, SEC.27; P.L.199-2011, SEC.2; P.L.137-2012, SEC.98.
IC 6-3.5-7-12.7
Transfers from economic development income tax funds
Sec. 12.7. A county, city, or town may at any time, by ordinance or resolution, transfer to:
(1) its general fund; or
(2) any other appropriated funds of the county, city, or town;
money that has been deposited in the economic development income tax fund established by the county, city, or town under section 13.1 of this chapter.
As added by P.L.53-2011, SEC.1.

IC 6-3.5-7-13
Repealed
(Repealed by P.L.1-1990, SEC.80.)

IC 6-3.5-7-13.1 Version a
Economic development income tax funds; deposits; uses
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 13.1. (a) The fiscal officer of each county, city, or town for a county in which the county economic development tax is imposed shall establish an economic development income tax fund. Except as provided in sections 23, 25, 26, 27, and 27.5 of this chapter, the revenue received by a county, city, or town under this chapter shall be deposited in the unit's economic development income tax fund.
(b) As used in this subsection, "homestead" means a homestead that is eligible for a standard deduction under IC 6-1.1-12-37. Except as provided in sections 15, 23, 25, 26, 27, and 27.5 of this chapter, revenues from the county economic development income tax may be used as follows:
(1) By a county, city, or town for economic development projects, for paying, notwithstanding any other law, under a written agreement all or a part of the interest owed by a private developer or user on a loan extended by a financial institution or other lender to the developer or user if the proceeds of the loan are or are to be used to finance an economic development project, for the retirement of bonds under section 14 of this chapter for economic development projects, for leases under section 21 of this chapter, or for leases or bonds entered into or issued prior to the date the economic development income tax was imposed if the purpose of the lease or bonds would have qualified as a purpose under this chapter at the time the lease was entered into or the bonds were issued.
(2) By a county, city, or town for:
(A) the construction or acquisition of, or remedial action with respect to, a capital project for which the unit is empowered to issue general obligation bonds or establish a fund under any statute listed in IC 6-1.1-18.5-9.8;
(B) the retirement of bonds issued under any provision of Indiana law for a capital project; (C) the payment of lease rentals under any statute for a capital project;
(D) contract payments to a nonprofit corporation whose primary corporate purpose is to assist government in planning and implementing economic development projects;
(E) operating expenses of a governmental entity that plans or implements economic development projects;
(F) to the extent not otherwise allowed under this chapter, funding substance removal or remedial action in a designated unit; or
(G) funding of a revolving fund established under IC 5-1-14-14.
(3) By a county, city, or town for any lawful purpose for which money in any of its other funds may be used.
(4) By a city or county described in IC 36-7.5-2-3(b) for making transfers required by IC 36-7.5-4-2. If the county economic development income tax rate is increased after April 30, 2005, in Porter County, the first three million five hundred thousand dollars ($3,500,000) of the tax revenue that results each year from the tax rate increase shall be used by the county or by eligible municipalities (as defined in IC 36-7.5-1-11.3) in the county only to make the county's transfer required by IC 36-7.5-4-2. The first three million five hundred thousand dollars ($3,500,000) of the tax revenue that results each year from the tax rate increase shall be paid by the county treasurer to the treasurer of the northwest Indiana regional development authority under IC 36-7.5-4-2 before certified distributions are made to the county or any cities or towns in the county under this chapter from the tax revenue that results each year from the tax rate increase. If Porter County ceases to be a member of the northwest Indiana regional development authority under IC 36-7.5 but two (2) or more municipalities in the county have become members of the northwest Indiana regional development authority as authorized by IC 36-7.5-2-3(i), the county treasurer shall continue to transfer the three million five hundred thousand dollars ($3,500,000) to the treasurer of the northwest Indiana regional development authority under IC 36-7.5-4-2 before certified distributions are made to the county or any cities or towns in the county. In Porter County, all of the tax revenue that results each year from the tax rate increase that is in excess of the first three million five hundred thousand dollars ($3,500,000) that results each year from the tax rate increase must be used by the county and cities and towns in the county for homestead credits under subdivision (5).
(5) This subdivision applies only in Porter County. All of the tax revenue that results each year from a tax rate increase described in subdivision (4) that is in excess of the first three million five hundred thousand dollars ($3,500,000) that results each year from the tax rate increase must be used by the county

and cities and towns in the county for homestead credits under this subdivision. The following apply to homestead credits provided under this subdivision:
(A) The homestead credits must be applied uniformly to provide a homestead credit for homesteads in the county, city, or town.
(B) The homestead credits shall be treated for all purposes as property tax levies.
(C) The homestead credits shall be applied to the net property taxes due on the homestead after the application of all other assessed value deductions or property tax deductions and credits that apply to the amount owed under IC 6-1.1.
(D) The department of local government finance shall determine the homestead credit percentage for a particular year based on the amount of county economic development income tax revenue that will be used under this subdivision to provide homestead credits in that year.
(6) This subdivision applies only in Lake County. The county or a city or town in the county may use county economic development income tax revenue to provide homestead credits in the county, city, or town. The following apply to homestead credits provided under this subdivision:
(A) The county, city, or town fiscal body must adopt an ordinance authorizing the homestead credits. The ordinance must specify the amount of county economic development income tax revenue that will be used to provide homestead credits in the following year.
(B) The county, city, or town fiscal body that adopts an ordinance under this subdivision must forward a copy of the ordinance to the county auditor and the department of local government finance not more than thirty (30) days after the ordinance is adopted.
(C) The homestead credits must be applied uniformly to increase the homestead credit under IC 6-1.1-20.9 (repealed) for homesteads in the county, city, or town (for property taxes first due and payable before January 1, 2009) or to provide a homestead credit for homesteads in the county, city, or town (for property taxes first due and payable after December 31, 2008).
(D) The homestead credits shall be treated for all purposes as property tax levies.
(E) The homestead credits shall be applied to the net property taxes due on the homestead after the application of all other assessed value deductions or property tax deductions and credits that apply to the amount owed under IC 6-1.1.
(F) The department of local government finance shall determine the homestead credit percentage for a particular year based on the amount of county economic development

income tax revenue that will be used under this subdivision to provide homestead credits in that year.
(7) For a regional venture capital fund established under section 13.5 of this chapter or a local venture capital fund established under section 13.6 of this chapter.
(8) This subdivision applies only to LaPorte County, if:
(A) the county fiscal body has adopted an ordinance under IC 36-7.5-2-3(e) providing that the county is joining the northwest Indiana regional development authority; and
(B) the fiscal body of the city described in IC 36-7.5-2-3(e) has adopted an ordinance under IC 36-7.5-2-3(e) providing that the city is joining the development authority.
Revenue from the county economic development income tax may be used by the county or a city described in this subdivision for making transfers required by IC 36-7.5-4-2. In addition, if the county economic development income tax rate is increased after June 30, 2006, in the county, the first three million five hundred thousand dollars ($3,500,000) of the tax revenue that results each year from the tax rate increase shall be used by the county only to make the county's transfer required by IC 36-7.5-4-2. The first three million five hundred thousand dollars ($3,500,000) of the tax revenue that results each year from the tax rate increase shall be paid by the county treasurer to the treasurer of the northwest Indiana regional development authority under IC 36-7.5-4-2 before certified distributions are made to the county or any cities or towns in the county under this chapter from the tax revenue that results each year from the tax rate increase. All of the tax revenue that results each year from the tax rate increase that is in excess of the first three million five hundred thousand dollars ($3,500,000) that results each year from the tax rate increase must be used by the county and cities and towns in the county for homestead credits under subdivision (9).
(9) This subdivision applies only to LaPorte County. All of the tax revenue that results each year from a tax rate increase described in subdivision (8) that is in excess of the first three million five hundred thousand dollars ($3,500,000) that results each year from the tax rate increase must be used by the county and cities and towns in the county for homestead credits under this subdivision. The following apply to homestead credits provided under this subdivision:
(A) The homestead credits must be applied uniformly to provide a homestead credit for homesteads in the county, city, or town.
(B) The homestead credits shall be treated for all purposes as property tax levies.
(C) The homestead credits shall be applied to the net property taxes due on the homestead after the application of all other assessed value deductions or property tax deductions and credits that apply to the amount owed under

IC 6-1.1.
(D) The department of local government finance shall determine the homestead credit percentage for a particular year based on the amount of county economic development income tax revenue that will be used under this subdivision to provide homestead credits in that year.
(c) As used in this section, an economic development project is any project that:
(1) the county, city, or town determines will:
(A) promote significant opportunities for the gainful employment of its citizens;
(B) attract a major new business enterprise to the unit; or
(C) retain or expand a significant business enterprise within the unit; and
(2) involves an expenditure for:
(A) the acquisition of land;
(B) interests in land;
(C) site improvements;
(D) infrastructure improvements;
(E) buildings;
(F) structures;
(G) rehabilitation, renovation, and enlargement of buildings and structures;
(H) machinery;
(I) equipment;
(J) furnishings;
(K) facilities;
(L) administrative expenses associated with such a project, including contract payments authorized under subsection (b)(2)(D);
(M) operating expenses authorized under subsection (b)(2)(E); or
(N) to the extent not otherwise allowed under this chapter, substance removal or remedial action in a designated unit;
or any combination of these.
(d) If there are bonds outstanding that have been issued under section 14 of this chapter or leases in effect under section 21 of this chapter, the county or a city or town may not expend money from its economic development income tax fund for a purpose authorized under subsection (b)(3) in a manner that would adversely affect owners of the outstanding bonds or payment of any lease rentals due.
As added by P.L.1-1990, SEC.81. Amended by P.L.17-1991, SEC.9; P.L.44-1994, SEC.8; P.L.27-1995, SEC.6; P.L.124-1999, SEC.2; P.L.192-2002(ss), SEC.123; P.L.224-2003, SEC.256; P.L.118-2005, SEC.2; P.L.214-2005, SEC.21; P.L.47-2006, SEC.4; P.L.1-2006, SEC.145; P.L.137-2006, SEC.11; P.L.1-2007, SEC.66; P.L.146-2008, SEC.347; P.L.182-2009(ss), SEC.227; P.L.77-2011, SEC.28; P.L.199-2011, SEC.3; P.L.119-2012, SEC.49.

IC 6-3.5-7-13.1 Version b Economic development income tax funds; deposits; uses
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 13.1. (a) The fiscal officer of each county, city, or town for a county in which the county economic development tax is imposed shall establish an economic development income tax fund. Except as provided in sections 23, 26, 27, 27.5, and 27.6 of this chapter, the revenue received by a county, city, or town under this chapter shall be deposited in the unit's economic development income tax fund.
(b) As used in this subsection, "homestead" means a homestead that is eligible for a standard deduction under IC 6-1.1-12-37. Except as provided in sections 15, 23, 26, 27, 27.5, and 27.6 of this chapter, revenues from the county economic development income tax may be used as follows:
(1) By a county, city, or town for economic development projects, for paying, notwithstanding any other law, under a written agreement all or a part of the interest owed by a private developer or user on a loan extended by a financial institution or other lender to the developer or user if the proceeds of the loan are or are to be used to finance an economic development project, for the retirement of bonds under section 14 of this chapter for economic development projects, for leases under section 21 of this chapter, or for leases or bonds entered into or issued prior to the date the economic development income tax was imposed if the purpose of the lease or bonds would have qualified as a purpose under this chapter at the time the lease was entered into or the bonds were issued.
(2) By a county, city, or town for:
(A) the construction or acquisition of, or remedial action with respect to, a capital project for which the unit is empowered to issue general obligation bonds or establish a fund under any statute listed in IC 6-1.1-18.5-9.8;
(B) the retirement of bonds issued under any provision of Indiana law for a capital project;
(C) the payment of lease rentals under any statute for a capital project;
(D) contract payments to a nonprofit corporation whose primary corporate purpose is to assist government in planning and implementing economic development projects;
(E) operating expenses of a governmental entity that plans or implements economic development projects;
(F) to the extent not otherwise allowed under this chapter, funding substance removal or remedial action in a designated unit; or
(G) funding of a revolving fund established under IC 5-1-14-14.
(3) By a county, city, or town for any lawful purpose for which money in any of its other funds may be used.
(4) By a city or county described in IC 36-7.5-2-3(b) for making transfers required by IC 36-7.5-4-2. If the county economic

development income tax rate is increased after April 30, 2005, in Porter County, the first three million five hundred thousand dollars ($3,500,000) of the tax revenue that results each year from the tax rate increase shall be used by the county or by eligible municipalities (as defined in IC 36-7.5-1-11.3) in the county only to make the county's transfer required by IC 36-7.5-4-2. The first three million five hundred thousand dollars ($3,500,000) of the tax revenue that results each year from the tax rate increase shall be paid by the county treasurer to the treasurer of the northwest Indiana regional development authority under IC 36-7.5-4-2 before certified distributions are made to the county or any cities or towns in the county under this chapter from the tax revenue that results each year from the tax rate increase. If Porter County ceases to be a member of the northwest Indiana regional development authority under IC 36-7.5 but two (2) or more municipalities in the county have become members of the northwest Indiana regional development authority as authorized by IC 36-7.5-2-3(i), the county treasurer shall continue to transfer the three million five hundred thousand dollars ($3,500,000) to the treasurer of the northwest Indiana regional development authority under IC 36-7.5-4-2 before certified distributions are made to the county or any cities or towns in the county. In Porter County, all of the tax revenue that results each year from the tax rate increase that is in excess of the first three million five hundred thousand dollars ($3,500,000) that results each year from the tax rate increase must be used by the county and cities and towns in the county for homestead credits under subdivision (5).
(5) This subdivision applies only in Porter County. All of the tax revenue that results each year from a tax rate increase described in subdivision (4) that is in excess of the first three million five hundred thousand dollars ($3,500,000) that results each year from the tax rate increase must be used by the county and cities and towns in the county for homestead credits under this subdivision. The following apply to homestead credits provided under this subdivision:
(A) The homestead credits must be applied uniformly to provide a homestead credit for homesteads in the county, city, or town.
(B) The homestead credits shall be treated for all purposes as property tax levies.
(C) The homestead credits shall be applied to the net property taxes due on the homestead after the application of all other assessed value deductions or property tax deductions and credits that apply to the amount owed under IC 6-1.1.
(D) The department of local government finance shall determine the homestead credit percentage for a particular year based on the amount of county economic development

income tax revenue that will be used under this subdivision to provide homestead credits in that year.
(6) This subdivision applies only in Lake County. The county or a city or town in the county may use county economic development income tax revenue to provide homestead credits in the county, city, or town. The following apply to homestead credits provided under this subdivision:
(A) The county, city, or town fiscal body must adopt an ordinance authorizing the homestead credits. The ordinance must specify the amount of county economic development income tax revenue that will be used to provide homestead credits in the following year.
(B) The county, city, or town fiscal body that adopts an ordinance under this subdivision must forward a copy of the ordinance to the county auditor and the department of local government finance not more than thirty (30) days after the ordinance is adopted.
(C) The homestead credits must be applied uniformly to increase the homestead credit under IC 6-1.1-20.9 (repealed) for homesteads in the county, city, or town (for property taxes first due and payable before January 1, 2009) or to provide a homestead credit for homesteads in the county, city, or town (for property taxes first due and payable after December 31, 2008).
(D) The homestead credits shall be treated for all purposes as property tax levies.
(E) The homestead credits shall be applied to the net property taxes due on the homestead after the application of all other assessed value deductions or property tax deductions and credits that apply to the amount owed under IC 6-1.1.
(F) The department of local government finance shall determine the homestead credit percentage for a particular year based on the amount of county economic development income tax revenue that will be used under this subdivision to provide homestead credits in that year.
(7) For a regional venture capital fund established under section 13.5 of this chapter or a local venture capital fund established under section 13.6 of this chapter.
(8) This subdivision applies only to LaPorte County, if:
(A) the county fiscal body has adopted an ordinance under IC 36-7.5-2-3(e) providing that the county is joining the northwest Indiana regional development authority; and
(B) the fiscal body of the city described in IC 36-7.5-2-3(e) has adopted an ordinance under IC 36-7.5-2-3(e) providing that the city is joining the development authority.
Revenue from the county economic development income tax may be used by a county or a city described in this subdivision for making transfers required by IC 36-7.5-4-2. In addition, if the county economic development income tax rate is increased

after June 30, 2006, in the county, the first three million five hundred thousand dollars ($3,500,000) of the tax revenue that results each year from the tax rate increase shall be used by the county only to make the county's transfer required by IC 36-7.5-4-2. The first three million five hundred thousand dollars ($3,500,000) of the tax revenue that results each year from the tax rate increase shall be paid by the county treasurer to the treasurer of the northwest Indiana regional development authority under IC 36-7.5-4-2 before certified distributions are made to the county or any cities or towns in the county under this chapter from the tax revenue that results each year from the tax rate increase. All of the tax revenue that results each year from the tax rate increase that is in excess of the first three million five hundred thousand dollars ($3,500,000) that results each year from the tax rate increase must be used by the county and cities and towns in the county for homestead credits under subdivision (9).
(9) This subdivision applies only to LaPorte County. All of the tax revenue that results each year from a tax rate increase described in subdivision (8) that is in excess of the first three million five hundred thousand dollars ($3,500,000) that results each year from the tax rate increase must be used by the county and cities and towns in the county for homestead credits under this subdivision. The following apply to homestead credits provided under this subdivision:
(A) The homestead credits must be applied uniformly to provide a homestead credit for homesteads in the county, city, or town.
(B) The homestead credits shall be treated for all purposes as property tax levies.
(C) The homestead credits shall be applied to the net property taxes due on the homestead after the application of all other assessed value deductions or property tax deductions and credits that apply to the amount owed under IC 6-1.1.
(D) The department of local government finance shall determine the homestead credit percentage for a particular year based on the amount of county economic development income tax revenue that will be used under this subdivision to provide homestead credits in that year.
(c) As used in this section, an economic development project is any project that:
(1) the county, city, or town determines will:
(A) promote significant opportunities for the gainful employment of its citizens;
(B) attract a major new business enterprise to the unit; or
(C) retain or expand a significant business enterprise within the unit; and
(2) involves an expenditure for:
(A) the acquisition of land; (B) interests in land;
(C) site improvements;
(D) infrastructure improvements;
(E) buildings;
(F) structures;
(G) rehabilitation, renovation, and enlargement of buildings and structures;
(H) machinery;
(I) equipment;
(J) furnishings;
(K) facilities;
(L) administrative expenses associated with such a project, including contract payments authorized under subsection (b)(2)(D);
(M) operating expenses authorized under subsection (b)(2)(E); or
(N) to the extent not otherwise allowed under this chapter, substance removal or remedial action in a designated unit;
or any combination of these.
(d) If there are bonds outstanding that have been issued under section 14 of this chapter or leases in effect under section 21 of this chapter, the county or a city or town may not expend money from its economic development income tax fund for a purpose authorized under subsection (b)(3) in a manner that would adversely affect owners of the outstanding bonds or payment of any lease rentals due.
As added by P.L.1-1990, SEC.81. Amended by P.L.17-1991, SEC.9; P.L.44-1994, SEC.8; P.L.27-1995, SEC.6; P.L.124-1999, SEC.2; P.L.192-2002(ss), SEC.123; P.L.224-2003, SEC.256; P.L.118-2005, SEC.2; P.L.214-2005, SEC.21; P.L.47-2006, SEC.4; P.L.1-2006, SEC.145; P.L.137-2006, SEC.11; P.L.1-2007, SEC.66; P.L.146-2008, SEC.347; P.L.182-2009(ss), SEC.227; P.L.77-2011, SEC.28; P.L.199-2011, SEC.3; P.L.119-2012, SEC.49; P.L.137-2012, SEC.99.

IC 6-3.5-7-13.5
Regional venture capital funds
Sec. 13.5. (a) The general assembly finds that counties and municipalities in Indiana have a need to foster economic development, the development of new technology, and industrial and commercial growth. The general assembly finds that it is necessary and proper to provide an alternative method for counties and municipalities to foster the following:
(1) Economic development.
(2) The development of new technology.
(3) Industrial and commercial growth.
(4) Employment opportunities.
(5) The diversification of industry and commerce.
The fostering of economic development and the development of new technology under this section or section 13.6 of this chapter for the benefit of the general public, including industrial and commercial

enterprises, is a public purpose.
(b) The fiscal bodies of two (2) or more counties or municipalities may, by resolution, do the following:
(1) Determine that part or all the taxes received by the units under this chapter should be combined to foster:
(A) economic development;
(B) the development of new technology; and
(C) industrial and commercial growth.
(2) Establish a regional venture capital fund.
(c) Each unit participating in a regional venture capital fund established under subsection (b) may deposit the following in the fund:
(1) Taxes distributed to the unit under this chapter.
(2) The proceeds of public or private grants.
(d) A regional venture capital fund shall be administered by a governing board. The expenses of administering the fund shall be paid from money in the fund. The governing board shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited into the fund. The fund is subject to an annual audit by the state board of accounts. The fund shall bear the full costs of the audit.
(e) The fiscal body of each participating unit shall approve an interlocal agreement created under IC 36-1-7 establishing the terms for the administration of the regional venture capital fund. The terms must include the following:
(1) The membership of the governing board.
(2) The amount of each unit's contribution to the fund.
(3) The procedures and criteria under which the governing board may loan or grant money from the fund.
(4) The procedures for the dissolution of the fund and for the distribution of money remaining in the fund at the time of the dissolution.
(f) An interlocal agreement made by the participating units under subsection (e) must provide that:
(1) each of the participating units is represented by at least one (1) member of the governing board; and
(2) the membership of the governing board is established on a bipartisan basis so that the number of the members of the governing board who are members of one (1) political party may not exceed the number of members of the governing board required to establish a quorum.
(g) A majority of the governing board constitutes a quorum, and the concurrence of a majority of the governing board is necessary to authorize any action.
(h) An interlocal agreement made by the participating units under subsection (e) must be submitted to the Indiana economic development corporation for approval before the participating units may contribute to the fund.
(i) A majority of members of a governing board of a regional

venture capital fund established under this section must have at least five (5) years of experience in business, finance, or venture capital.
(j) The governing board of the fund may loan or grant money from the fund to a private or public entity if the governing board finds that the loan or grant will be used by the borrower or grantee for at least one (1) of the following economic development purposes:
(1) To promote significant employment opportunities for the residents of the units participating in the regional venture capital fund.
(2) To attract a major new business enterprise to a participating unit.
(3) To develop, retain, or expand a significant business enterprise in a participating unit.
(k) The expenditures of a borrower or grantee of money from a regional venture capital fund that are considered to be for an economic development purpose include expenditures for any of the following:
(1) Research and development of technology.
(2) Job training and education.
(3) Acquisition of property interests.
(4) Infrastructure improvements.
(5) New buildings or structures.
(6) Rehabilitation, renovation, or enlargement of buildings or structures.
(7) Machinery, equipment, and furnishings.
(8) Funding small business development with respect to:
(A) prototype products or processes;
(B) marketing studies to determine the feasibility of new products or processes; or
(C) business plans for the development and production of new products or processes.
As added by P.L.137-2006, SEC.12.

IC 6-3.5-7-13.6
Local venture capital funds
Sec. 13.6. (a) The fiscal body of a county or municipality may, by resolution, establish a local venture capital fund.
(b) A unit establishing a local venture capital fund under subsection (a) may deposit the following in the fund:
(1) Taxes distributed to the unit under this chapter.
(2) The proceeds of public or private grants.
(c) A local venture capital fund shall be administered by a governing board. The expenses of administering the fund shall be paid from money in the fund. The governing board shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited into the fund. The fund is subject to an annual audit by the state board of accounts. The fund shall bear the full costs of the audit.
(d) The fiscal body of a unit establishing a local venture capital

fund under subsection (a) shall establish the terms for the administration of the local venture capital fund. The terms must include the following:
(1) The membership of the governing board.
(2) The amount of the unit's contribution to the fund.
(3) The procedures and criteria under which the governing board may loan or grant money from the fund.
(4) The procedures for the dissolution of the fund and for the distribution of money remaining in the fund at the time of the dissolution.
(e) A unit establishing a local venture capital fund under subsection (a) must be represented by at least one (1) member of the governing board.
(f) The membership of the governing board must be established on a bipartisan basis so that the number of the members of the governing board who are members of one (1) political party may not exceed the number of members of the governing board required to establish a quorum.
(g) A majority of the governing board constitutes a quorum, and the concurrence of a majority of the governing board is necessary to authorize any action.
(h) The terms established under subsection (d) for the administration of the local venture capital fund must be submitted to the Indiana economic development corporation for approval before a unit may contribute to the fund.
(i) A majority of members of a governing board of a local venture capital fund established under this section must have at least five (5) years of experience in business, finance, or venture capital.
(j) The governing board of the fund may loan or grant money from the fund to a private or public entity if the governing board finds that the loan or grant will be used by the borrower or grantee for at least one (1) of the following economic development purposes:
(1) To promote significant employment opportunities for the residents of the unit establishing the local venture capital fund.
(2) To attract a major new business enterprise to the unit.
(3) To develop, retain, or expand a significant business enterprise in the unit.
(k) The expenditures of a borrower or grantee of money from a local venture capital fund that are considered to be for an economic development purpose include expenditures for any of the following:
(1) Research and development of technology.
(2) Job training and education.
(3) Acquisition of property interests.
(4) Infrastructure improvements.
(5) New buildings or structures.
(6) Rehabilitation, renovation, or enlargement of buildings or structures.
(7) Machinery, equipment, and furnishings.
(8) Funding small business development with respect to:
(A) prototype products or processes; (B) marketing studies to determine the feasibility of new products or processes; or
(C) business plans for the development and production of new products or processes.
As added by P.L.137-2006, SEC.13.

IC 6-3.5-7-14
Bonds; debt service requirements; sale; covenant protecting bondholders
Sec. 14. (a) The fiscal body of a county, city, or town may issue bonds payable from the county economic development income tax. The bonds must be for economic development projects (as defined in section 13.1 of this chapter).
(b) The fiscal body of a county, city, or town may issue bonds payable from the county economic development income tax for any capital project for which the fiscal body is authorized to issue general obligation bonds. The bonds issued under this section may be payable from the county economic development income tax if the county option income tax or the county adjusted gross income tax is also in effect in the county at the time the bonds are issued.
(c) If there are bonds outstanding that have been issued under this section, or leases in effect under section 21 of this chapter, the body that imposed the county economic development income tax may not reduce the county economic development income tax rate below a rate that would produce one and twenty-five hundredths (1.25) times the total of the highest annual debt service on the bonds to their final maturity, plus the highest annual lease payments, unless:
(1) the body that imposed the economic development income tax; or
(2) any city, town, or county;
pledges all or a portion of its distributive share for the life of the bonds or the term of the lease, in an amount that is sufficient, when combined with the amount pledged by the city, town, or county that issued the bonds, to produce one and twenty-five hundredths (1.25) times the total of the highest annual debt service plus the highest annual lease payments.
(d) For purposes of subsection (c), the determination of a tax rate sufficient to produce one and twenty-five hundredths (1.25) times the total of the highest annual debt service plus the highest annual lease payments shall be based on an average of the immediately preceding three (3) years tax collections, if the tax has been imposed for the last preceding three (3) years. If the tax has not been imposed for the last preceding three (3) years, the body that imposed the tax may not reduce the rate below a rate that would produce one and twenty-five hundredths (1.25) times the total of the highest annual debt service, plus the highest annual lease payments, based upon a study by a qualified public accountant or financial advisor.
(e) IC 6-1.1-20 does not apply to the issuance of bonds under this section.
(f) Bonds issued under this section may be sold at a public sale in

accordance with IC 5-1-11 or may be sold at a negotiated sale.
(g) After a sale of bonds under this section, the county auditor shall prepare a debt service schedule for the bonds.
(h) The general assembly covenants that it will not repeal or amend this chapter in a manner that would adversely affect owners of outstanding bonds issued, or payment of any lease rentals due, under this section.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.2-1989, SEC.19; P.L.1-1990, SEC.82; P.L.19-1994, SEC.11.

IC 6-3.5-7-15
Capital improvement plan; retention of certified distribution pending adoption of plan; components of plan
Sec. 15. (a) The executive of a county, city, or town may, subject to the use of the certified distribution permitted under section 26 of this chapter:
(1) adopt a capital improvement plan specifying the uses of the revenues to be received under this chapter; or
(2) designate the county or a city or town in the county as the recipient of all or a part of its share of the distribution.
(b) If a designation is made under subsection (a)(2), the county treasurer shall transfer the share or part of the share to the designated unit unless that unit does not have a capital improvement plan.
(c) A county, city, or town that fails to adopt a capital improvement plan may not receive:
(1) its fractional amount of the certified distribution; or
(2) any amount designated under subsection (a)(2);
for the year or years in which the unit does not have a plan. The county treasurer shall retain the certified distribution and any designated distribution for such a unit in a separate account until the unit adopts a plan. Interest on the separate account becomes part of the account. If a unit fails to adopt a plan for a period of three (3) years, then the balance in the separate account shall be distributed to the other units in the county based on property taxes first due and payable to the units during the calendar year in which the three (3) year period expires.
(d) A capital improvement plan must include the following components:
(1) Identification and general description of each project that would be funded by the county economic development income tax.
(2) The estimated total cost of the project.
(3) Identification of all sources of funds expected to be used for each project.
(4) The planning, development, and construction schedule of each project.
(e) A capital improvement plan:
(1) must encompass a period of no less than two (2) years; and
(2) must incorporate projects the cost of which is at least seventy-five percent (75%) of the fractional amount certified

distribution expected to be received by the county, city, or town in that period of time.
(f) In making a designation under subsection (a)(2), the executive must specify the purpose and duration of the designation. If the designation is made to provide for the payment of lease rentals or bond payments, the executive may specify that the designation and its duration are irrevocable.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.22-1988, SEC.8; P.L.17-1991, SEC.10; P.L.192-2002(ss), SEC.124; P.L.1-2003, SEC.45; P.L.137-2012, SEC.100.

IC 6-3.5-7-16
Certified distribution dates; distribution by warrant
Sec. 16. (a) One-twelfth (1/12) of each county's certified distribution for a calendar year shall be distributed from its account established under section 10 of this chapter to the appropriate county treasurer on the first regular business day of each month of that calendar year.
(b) All distributions from an account established under section 10 of this chapter shall be made by warrants issued by the auditor of state to the treasurer of state ordering the appropriate payments.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.157-2002, SEC.3; P.L.192-2002(ss), SEC.125; P.L.77-2011, SEC.29; P.L.119-2012, SEC.50; P.L.137-2012, SEC.101.

IC 6-3.5-7-16.5
Timing of income tax distributions within the county
Sec. 16.5. (a) The county auditor shall timely distribute the certified distribution received under section 12 of this chapter to each city and town that is a recipient of a certified distribution.
(b) A distribution is considered to be timely made if the distribution is made not later than ten (10) working days after the date the county treasurer receives the county's certified distribution under section 12 of this chapter.
As added by P.L.26-2009, SEC.3.

IC 6-3.5-7-17
Residence or principal place of business; determination
Sec. 17. (a) For purposes of this chapter, an individual shall be treated as a resident of the county in which the individual:
(1) maintains a home if the individual maintains only one (1) home in Indiana;
(2) if subdivision (1) does not apply, is registered to vote;
(3) if subdivision (1) or (2) does not apply, registers the individual's personal automobile; or
(4) if subdivision (1), (2), or (3) does not apply, spends the majority of the individual's time in Indiana during the taxable year in question.
(b) The residence or principal place of business or employment of an individual is to be determined on January 1 of the calendar year

in which the individual's taxable year commences. If an individual changes location of residence or principal place of employment or business to another county in Indiana during a calendar year, the individual's liability for county economic development income tax is not affected.
(c) Notwithstanding subsection (b), if an individual becomes a county taxpayer for purposes of IC 36-7-27 during a calendar year because the individual:
(1) changes the location of the individual's residence to a county in which the individual begins employment or business at a qualified economic development tax project (as defined in IC 36-7-27-9); or
(2) changes the location of the individual's principal place of employment or business to a qualified economic development tax project and does not reside in another county in which the county economic development income tax is in effect;
the individual's adjusted gross income attributable to employment or business at the qualified economic development tax project is taxable only by the county containing the qualified economic development tax project.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.44-1994, SEC.9.

IC 6-3.5-7-17.3
Distribution of excess balance; use
Sec. 17.3. (a) If the budget agency determines that the balance in a county account exceeds one hundred fifty percent (150%) of the certified distributions to be made to the county in the ensuing year, the budget agency shall make a supplemental distribution to the county from the county's special account.
(b) A supplemental distribution described in subsection (a) must be:
(1) made in January of the ensuing calendar year; and
(2) allocated in the same manner as certified distributions for deposit in a civil unit's rainy day fund established under IC 36-1-8-5.1. However, the part of a supplemental distribution that is attributable to an additional rate authorized under this chapter:
(A) shall be used for the purpose specified in the statute authorizing the additional rate; and
(B) is not required to be deposited in the unit's rainy day fund.
The amount of the supplemental distribution is equal to the amount by which the balance in the county account exceeds one hundred fifty percent (150%) of the certified distributions to be made to the county in the ensuing year.
(c) A determination under this section must be made before October 2.
As added by P.L.178-2002, SEC.70. Amended by P.L.267-2003, SEC.14; P.L.182-2009(ss), SEC.230; P.L.229-2011, SEC.93.
IC 6-3.5-7-18
Application of adjusted gross income tax law and other statutory provisions; withholdings report
Sec. 18. (a) Except as otherwise provided in this chapter, all provisions of the adjusted gross income tax law (IC 6-3) concerning:
(1) definitions;
(2) declarations of estimated tax;
(3) filing of returns;
(4) remittances;
(5) incorporation of the provisions of the Internal Revenue Code;
(6) penalties and interest;
(7) exclusion of military pay credits for withholding; and
(8) exemptions and deductions;
apply to the imposition, collection, and administration of the tax imposed by this chapter.
(b) The provisions of IC 6-3-1-3.5(a)(6), IC 6-3-3-3, IC 6-3-3-5, and IC 6-3-5-1 do not apply to the tax imposed by this chapter.
(c) Notwithstanding subsections (a) and (b), each employer shall report to the department the amount of withholdings attributable to each county. This report shall be submitted to the department:
(1) each time the employer remits to the department the tax that is withheld; and
(2) annually along with the employer's annual withholding report.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.57-1997, SEC.6; P.L.146-2008, SEC.348.

IC 6-3.5-7-19
Repealed
(Repealed by P.L.267-2003, SEC.16.)

IC 6-3.5-7-20
Listed tax and income tax status for tax administration purposes
Sec. 20. The economic development income tax is a listed tax and an income tax for the purposes of IC 6-8.1.
As added by P.L.380-1987(ss), SEC.6.

IC 6-3.5-7-21
Leases; terms; public hearing; approval; execution; notice; action contesting validity; purchase of leased facility
Sec. 21. (a) A unit may enter into a lease with a leasing body (as defined in IC 5-1-1-1) of any property that could be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed fifty (50) years, and the lease may provide for payments from revenues under this chapter, any other revenue available to the unit, or any combination of these sources.
(b) A lease may provide that payments by the unit to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The

terms of each lease must be based upon the value of the facilities leased and may not create a debt of the unit for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the executive of the unit only after a public hearing at which all interested parties are provided the opportunity to be heard. After the public hearing, the executive may approve the execution of the lease on behalf of the unit if the executive finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of its residents. Any lease approved by the executive must also be approved by an ordinance of the fiscal body of the unit.
(d) Upon execution of a lease providing for payments by the unit in whole or in part from taxes under this chapter and upon approval of the lease by the unit's fiscal body, the executive of the unit shall publish notice of the execution of the lease and its approval in accordance with IC 5-3-1.
(e) Except as provided in this section, no approvals of any governmental body or agency are required before the unit enters into a lease under this section.
(f) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the publication of the notice of the execution and approval of the lease.
(g) If a unit exercises an option to buy a leased facility from a lessor, the unit may subsequently sell the leased facility, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the executive of the unit through auction, appraisal, or arms length negotiation. If the facility is sold at auction, after appraisal, or through negotiation, the unit shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought within fifteen (15) days of the hearing.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.28-1993, SEC.10; P.L.99-1995, SEC.4.

IC 6-3.5-7-22
Repealed
(Repealed by P.L.137-2012, SEC.102.)

IC 6-3.5-7-22.5
Randolph County; additional rate for hospital, county courthouse, and volunteer fire department
Sec. 22.5. (a) This section applies to Randolph County.
(b) In addition to the rates permitted by section 5 of this chapter, the county council may impose the county economic development income tax at a rate of twenty-five hundredths percent (0.25%) on the adjusted gross income of county taxpayers if the county council makes the finding and determination set forth in subsection (c).
(c) In order to impose the county economic development income

tax as provided in this section, the county council must adopt an ordinance finding and determining that revenues from the county economic development income tax are needed to pay the costs of:
(1) financing, constructing, acquiring, renovating, and equipping the county courthouse, and financing and renovating the former county hospital for additional office space, educational facilities, nonsecure juvenile facilities, and other county functions, including the repayment of bonds issued, or leases entered into for constructing, acquiring, renovating, and equipping the county courthouse and for renovating the former county hospital for additional office space, educational facilities, nonsecure juvenile facilities, and other county functions;
(2) financing constructing, acquiring, renovating, and equipping buildings for a volunteer fire department (as defined in IC 36-8-12-2) that provides services in any part of the county; and
(3) financing constructing, acquiring, and renovating firefighting apparatus or other related equipment for a volunteer fire department (as defined in IC 36-8-12-2) that provides services in any part of the county.
(d) If the county council makes a determination under subsection (c), the county council may adopt a tax rate under subsection (b). The tax rate may not be imposed at a rate or for a time greater than is necessary to pay for the purposes described in this section.
(e) The county treasurer shall establish a county option tax revenue fund to be used only for the purposes described in this section. County economic development income tax revenues derived from the tax rate imposed under this section shall be deposited in the county option tax revenue fund before making a certified distribution under section 11 of this chapter.
(f) County economic development income tax revenues derived from the tax rate imposed under this section:
(1) may only be used for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued, or leases entered into, for the purposes described in subsection (c).
(g) Randolph County possesses:
(1) unique fiscal challenges to finance the operations of county government due to the county's ongoing obligation to repay amounts received by the county due to an overpayment of the county's certified distribution under IC 6-3.5-1.1-9 for a prior year; and
(2) unique capital financing needs related to the purposes described in subsection (c).
As added by P.L.185-2001, SEC.4; P.L.291-2001, SEC.180 and P.L.291-2001, SEC.198. Amended by P.L.90-2002, SEC.299; P.L.224-2003, SEC.258; P.L.90-2004, SEC.3; P.L.119-2012,

SEC.51.

IC 6-3.5-7-23
Hancock County; library property taxes; replacement credits
Sec. 23. (a) This section applies only to Hancock County.
(b) The county council may by ordinance determine that, in order to promote the development of libraries in the county and thereby encourage economic development, it is necessary to use economic development income tax revenue to replace library property taxes in the county. However, a county council may adopt an ordinance under this subsection only if all territory in the county is included in a library district.
(c) If the county council makes a determination under subsection (b), the county council may designate the county economic development income tax revenue generated by the tax rate adopted under section 5 of this chapter, or revenue generated by a portion of the tax rate, as revenue that will be used to replace public library property taxes imposed by public libraries in the county. The county council may not designate for library property tax replacement purposes any county economic development income tax revenue that is generated by a tax rate of more than fifteen-hundredths percent (0.15%).
(d) The county treasurer shall establish a library property tax replacement fund to be used only for the purposes described in this section. County economic development income tax revenues derived from the portion of the tax rate designated for property tax replacement credits under subsection (c) shall be deposited in the library property tax replacement fund before certified distributions are made under section 12 of this chapter. Any interest earned on money in the library property tax replacement fund shall be credited to the library property tax replacement fund.
(e) The amount of county economic development income tax revenue dedicated to providing library property tax replacement credits shall, in the manner prescribed in this section, be allocated to public libraries operating in the county and shall be used by those public libraries as property tax replacement credits. The amount of property tax replacement credits that each public library in the county is entitled to receive during a calendar year under this section equals the lesser of:
(1) the product of:
(A) the amount of revenue deposited by the county auditor in the library property tax replacement fund; multiplied by
(B) a fraction described as follows:
(i) The numerator of the fraction equals the sum of the total property taxes that would have been collected by the public library during the previous calendar year from taxpayers located within the library district if the property tax replacement under this section had not been in effect.
(ii) The denominator of the fraction equals the sum of the total property taxes that would have been collected during

the previous year from taxpayers located within the county by all public libraries that are eligible to receive property tax replacement credits under this section if the property tax replacement under this section had not been in effect; or
(2) the total property taxes that would otherwise be collected by the public library for the calendar year if the property tax replacement credit under this section were not in effect.
The department of local government finance shall make any adjustments necessary to account for the expansion of a library district. However, a public library is eligible to receive property tax replacement credits under this section only if it has entered into reciprocal borrowing agreements with all other public libraries in the county. If the total amount of county economic development income tax revenue deposited by the county auditor in the library property tax replacement fund for a calendar year exceeds the total property tax liability that would otherwise be imposed for public libraries in the county for the year, the excess shall remain in the library property tax replacement fund and shall be used for library property tax replacement purposes in the following calendar year.
(f) Notwithstanding subsection (e), if a public library did not impose a property tax levy during the previous calendar year, that public library is entitled to receive a part of the property tax replacement credits to be distributed for the calendar year. The amount of property tax replacement credits the public library is entitled to receive during the calendar year equals the product of:
(1) the amount of revenue deposited in the library property tax replacement fund; multiplied by
(2) a fraction. The numerator of the fraction equals the budget of the public library for that calendar year. The denominator of the fraction equals the aggregate budgets of public libraries in the county for that calendar year.
If for a calendar year a public library is allocated a part of the property tax replacement credits under this subsection, then the amount of property tax credits distributed to other public libraries in the county for the calendar year shall be reduced by the amount to be distributed as property tax replacement credits under this subsection. The department of local government finance shall make any adjustments required by this subsection and provide the adjustments to the county auditor.
(g) The department of local government finance shall inform the county auditor of the amount of property tax replacement credits that each public library in the county is entitled to receive under this section. The county auditor shall certify to each public library the amount of property tax replacement credits that the public library is entitled to receive during that calendar year. The county auditor shall also certify these amounts to the county treasurer.
(h) A public library receiving property tax replacement credits under this section shall allocate the credits among each fund for which a distinct property tax levy is imposed. The amount that must

be allocated to each fund equals:
(1) the amount of property tax replacement credits provided to the public library under this section; multiplied by
(2) the amount determined in STEP THREE of the following formula:
STEP ONE: Determine the property taxes that would have been collected for each fund by the public library during the previous calendar year if the property tax replacement under this section had not been in effect.
STEP TWO: Determine the sum of the total property taxes that would have been collected for all funds by the public library during the previous calendar year if the property tax replacement under this section had not been in effect.
STEP THREE: Divide the STEP ONE amount by the STEP TWO amount.
However, if a public library did not impose a property tax levy during the previous calendar year or did not impose a property tax levy for a particular fund during the previous calendar year, but the public library is imposing a property tax levy in the current calendar year or is imposing a property tax levy for the particular fund in the current calendar year, the department of local government finance shall adjust the amount of property tax replacement credits allocated among the various funds of the public library and shall provide the adjustment to the county auditor. If a public library receiving property tax replacement credits under this section does not impose a property tax levy for a particular fund that is first due and payable in a calendar year in which the property tax replacement credits are being distributed, the public library is not required to allocate to that fund a part of the property tax replacement credits to be distributed to the public library. Notwithstanding IC 6-1.1-20-1.1(1), a public library that receives property tax replacement credits under this section is subject to the procedures for the issuance of bonds set forth in IC 6-1.1-20.
(i) For each public library that receives property tax credits under this section, the department of local government finance shall certify to the county auditor the property tax rate applicable to each fund after the property tax replacement credits are allocated.
(j) A public library shall treat property tax replacement credits received during a particular calendar year under this section as a part of the public library's property tax levy for each fund for that same calendar year for purposes of fixing the public library's budget and for purposes of the property tax levy limits imposed by IC 6-1.1-18.5.
(k) For the purpose of computing and distributing certified distributions under IC 6-3.5-1.1 and tax revenue under IC 6-5.5 or IC 6-6-5, the property tax replacement credits that are received under this section shall be treated as though they were property taxes that were due and payable during that same calendar year.
As added by P.L.124-1999, SEC.3. Amended by P.L.90-2002, SEC.300; P.L.87-2002, SEC.1; P.L.192-2002(ss), SEC.126; P.L.146-2008, SEC.349; P.L.119-2012, SEC.52.
IC 6-3.5-7-24
Knox County; additional rate for county jail facilities; fund; use of additional revenue
Sec. 24. (a) This section applies to Knox County.
(b) In addition to the rates permitted by section 5 of this chapter, the county council may impose the county economic development income tax at a rate of twenty-five hundredths percent (0.25%) on the adjusted gross income of county taxpayers if the county council makes the finding and determination set forth in subsection (c).
(c) In order to impose the county economic development income tax as provided in this section, the county council must adopt an ordinance finding and determining that revenues from the county economic development income tax are needed to pay the costs of financing, constructing, acquiring, renovating, and equipping a county jail including the repayment of bonds issued, or leases entered into, for constructing, acquiring, renovating, and equipping a county jail.
(d) If the county council makes a determination under subsection (c), the county council may adopt a tax rate under subsection (b). The tax rate may not be imposed at a rate or for a time greater than is necessary to pay the costs of financing, constructing, acquiring, renovating, and equipping a county jail.
(e) The county treasurer shall establish a county jail revenue fund to be used only for the purposes described in this section. County economic development income tax revenues derived from the tax rate imposed under this section shall be deposited in the county jail revenue fund before making a certified distribution under section 11 of this chapter.
(f) County economic development income tax revenues derived from the tax rate imposed under this section:
(1) may only be used for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued, or leases entered into, for the purposes described in subsection (c).
As added by P.L.178-2002, SEC.71. Amended by P.L.119-2012, SEC.53.

IC 6-3.5-7-25
Repealed
(Repealed by P.L.137-2012, SEC.103.)

IC 6-3.5-7-25.5
Repealed
(Repealed by P.L.137-2012, SEC.104.)

IC 6-3.5-7-26
Homestead credit or residential property tax replacement credit; mitigation of effect of inventory deduction; additional tax rate to

replace lost revenue resulting from granting credit
Sec. 26. (a) This section applies only to homestead and property tax replacement credits for property taxes first due and payable after calendar year 2006.
(b) The following definitions apply throughout this section:
(1) "Adopt" includes amend.
(2) "Adopting entity" means:
(A) the entity that adopts an ordinance under IC 6-1.1-12-41(f); or
(B) any other entity that may impose a county economic development income tax under section 5 of this chapter.
(3) "Homestead" refers to tangible property that is eligible for a homestead credit under IC 6-1.1-20.9 (repealed) or the standard deduction under IC 6-1.1-12-37.
(4) "Residential" refers to the following:
(A) Real property, a mobile home, and industrialized housing that would qualify as a homestead if the taxpayer had filed for a homestead credit under IC 6-1.1-20.9 (repealed) or the standard deduction under IC 6-1.1-12-37.
(B) Real property not described in clause (A) designed to provide units that are regularly used to rent or otherwise furnish residential accommodations for periods of thirty (30) days or more, regardless of whether the tangible property is subject to assessment under rules of the department of local government finance that apply to:
(i) residential property; or
(ii) commercial property.
(c) An adopting entity may adopt an ordinance to provide for the use of the certified distribution described in section 16 of this chapter for the purpose provided in subsection (e). An adopting entity that adopts an ordinance under this subsection shall use the procedures set forth in IC 6-3.5-6 concerning the adoption of an ordinance for the imposition of the county option income tax. The ordinance may provide for an additional rate under section 5(o) of this chapter. An ordinance adopted under this subsection:
(1) first applies to the certified distribution described in section 16 of this chapter made in the later of the calendar year that immediately succeeds the calendar year in which the ordinance is adopted or calendar year 2007; and
(2) must specify that the certified distribution must be used to provide for one (1) of the following, as determined by the adopting entity:
(A) Uniformly applied homestead credits as provided in subsection (f).
(B) Uniformly applied residential credits as provided in subsection (g).
(C) Allocated homestead credits as provided in subsection (i).
(D) Allocated residential credits as provided in subsection (j). An ordinance adopted under this subsection may be combined with an ordinance adopted under section 25 of this chapter (before its repeal).
(d) If an ordinance is adopted under subsection (c), the percentage of the certified distribution specified in the ordinance for use for the purpose provided in subsection (e) shall be:
(1) retained by the county auditor under subsection (k); and
(2) used for the purpose provided in subsection (e) instead of the purposes specified in the capital improvement plans adopted under section 15 of this chapter.
(e) If an ordinance is adopted under subsection (c), the adopting entity shall use the certified distribution described in section 16 of this chapter to provide:
(1) if the ordinance grants a credit described in subsection (c)(2)(A) or (c)(2)(C), a homestead credit for homesteads; or
(2) if the ordinance grants a credit described in subsection (c)(2)(B) or (c)(2)(D), a property tax replacement credit for residential property;
for property taxes to offset the effect on homesteads or residential property, as applicable, in the county resulting from the statewide deduction for inventory under IC 6-1.1-12-42 or from the exclusion in 2008 of inventory from the definition of personal property in IC 6-1.1-1-11. The amount of a residential property tax replacement credit granted under this section may not be considered in computing the amount of any homestead credit to which the residential property may be entitled under IC 6-1.1-20.9 (before its repeal) or another law other than IC 6-1.1-20.6.
(f) If the imposing entity specifies the application of uniform homestead credits under subsection (c)(2)(A), the county auditor shall, for each calendar year in which a homestead credit percentage is authorized under this section, determine:
(1) the amount of the certified distribution that is available to provide a homestead credit percentage under this section for the year;
(2) the amount of uniformly applied homestead credits for the year in the county that equals the amount determined under subdivision (1); and
(3) the percentage of homestead credit under this section that equates to the amount of homestead credits determined under subdivision (2).
(g) If the imposing entity specifies the application of uniform residential credits under subsection (c)(2)(B), the county auditor shall determine for each calendar year in which a homestead credit percentage is authorized under this section:
(1) the amount of the certified distribution that is available to provide a residential property tax replacement credit percentage for the year;
(2) the amount of uniformly applied residential property tax replacement credits for the year in the county that equals the amount determined under subdivision (1); and (3) the percentage of residential property tax replacement credit under this section that equates to the amount of residential property tax replacement credits determined under subdivision (2).
(h) The percentage of homestead credit determined by the county auditor under subsection (f) or the percentage of residential property tax replacement credit determined by the county auditor under subsection (g) applies uniformly in the county in the calendar year for which the percentage is determined.
(i) If the imposing entity specifies the application of allocated homestead credits under subsection (c)(2)(C), the county auditor shall, for each calendar year in which a homestead credit is authorized under this section, determine:
(1) the amount of the certified distribution that is available to provide a homestead credit under this section for the year; and
(2) except as provided in subsection (l), a percentage of homestead credit for each taxing district in the county that allocates to the taxing district an amount of homestead credits that bears the same proportion to the amount determined under subdivision (1) that the amount of inventory assessed value deducted under IC 6-1.1-12-42 in the taxing district for the assessment date in 2006 bears to the total inventory assessed value deducted under IC 6-1.1-12-42 in the county for the assessment date in 2006.
(j) If the imposing entity specifies the application of allocated residential property tax replacement credits under subsection (c)(2)(D), the county auditor shall determine for each calendar year in which a residential property tax replacement credit is authorized under this section:
(1) the amount of the certified distribution that is available to provide a residential property tax replacement credit under this section for the year; and
(2) except as provided in subsection (l), a percentage of residential property tax replacement credit for each taxing district in the county that allocates to the taxing district an amount of residential property tax replacement credits that bears the same proportion to the amount determined under subdivision (1) that the amount of inventory assessed value deducted under IC 6-1.1-12-42 in the taxing district for the assessment date in 2006 bears to the total inventory assessed value deducted under IC 6-1.1-12-42 in the county for the assessment date in 2006.
(k) The county auditor shall retain from the payments of the county's certified distribution an amount equal to the revenue lost, if any, due to the homestead credit or residential property tax replacement credit provided under this section within the county. The money shall be distributed to the civil taxing units and school corporations of the county:
(1) as if the money were from property tax collections; and
(2) in such a manner that no civil taxing unit or school

corporation will suffer a net revenue loss because of the allowance of a homestead credit or residential property tax replacement credit under this section.
(l) Subject to the approval of the imposing entity, the county auditor may adjust the increased percentage of:
(1) homestead credit determined under subsection (i)(2) if the county auditor determines that the adjustment is necessary to achieve an equitable reduction of property taxes among the homesteads in the county; or
(2) residential property tax replacement credit determined under subsection (j)(2) if the county auditor determines that the adjustment is necessary to achieve an equitable reduction of property taxes among the residential property in the county.
As added by P.L.192-2002(ss), SEC.128. Amended by P.L.1-2003, SEC.46; P.L.272-2003, SEC.6; P.L.97-2004, SEC.33; P.L.199-2005, SEC.26; P.L.162-2006, SEC.34; P.L.224-2007, SEC.91; P.L.146-2008, SEC.350; P.L.77-2011, SEC.30; P.L.137-2012, SEC.105.

IC 6-3.5-7-27
Additional tax rate to finance courthouse; county facilities revenue fund; nonreverting fund for operating costs
Sec. 27. (a) This section applies to a county that:
(1) operates a courthouse that is subject to an order that:
(A) is issued by a federal district court;
(B) applies to an action commenced before January 1, 2003; and
(C) requires the county to comply with the federal Americans with Disabilities Act; and
(2) has insufficient revenues to finance the construction, acquisition, improvement, renovation, equipping, and operation of the courthouse facilities and related facilities.
(b) A county described in this section possesses unique fiscal challenges in financing, renovating, equipping, and operating the county courthouse facilities and related facilities because the county consistently has one (1) of the highest unemployment rates in Indiana. Maintaining low property tax rates is essential to economic development in the county. The use of economic development income tax revenues under this section for the purposes described in subsection (c) promotes that purpose.
(c) In addition to actions authorized by section 5 of this chapter, a county council may, using the procedures set forth in this chapter, adopt an ordinance to impose an additional county economic development income tax on the adjusted gross income of county taxpayers. The ordinance imposing the additional tax must include a finding that revenues from additional tax are needed to pay the costs of:
(1) constructing, acquiring, improving, renovating, equipping, or operating the county courthouse or related facilities;
(2) repaying any bonds issued, or leases entered into, for

constructing, acquiring, improving, renovating, equipping, or operating the county courthouse or related facilities; and
(3) economic development projects described in the county's capital improvement plan.
(d) The tax rate imposed under this section may not exceed twenty-five hundredths percent (0.25%).
(e) If the county council adopts an ordinance to impose an additional tax under this section, the county auditor shall, not more than ten (10) days after the vote, send a certified copy of the ordinance to the commissioner of the department, the director of the budget agency, and the commissioner of the department of local government finance by certified mail or in an electronic format approved by the director of the budget agency. The county treasurer shall establish a county facilities revenue fund to be used only for the purposes described in subsection (c)(1) and (c)(2). The amount of county economic development income tax revenues derived from the tax rate imposed under this section that are necessary to pay the costs described in subsection (c)(1) and (c)(2) shall be deposited into the county facilities revenue fund before a certified distribution is made under section 12 of this chapter. The remainder shall be deposited into the economic development income tax funds of the county's units.
(f) County economic development income tax revenues derived from the tax rate imposed under this section may not be used for purposes other than those described in this section.
(g) County economic development income tax revenues derived from the tax rate imposed under this section that are deposited into the county facilities revenue fund may not be considered by the department of local government finance in determining the county's ad valorem property tax levy for an ensuing calendar year under IC 6-1.1-18.5.
(h) Notwithstanding any other law, funds accumulated from the county economic development income tax imposed under this section and deposited into the county facilities revenue fund or any other revenues of the county may be deposited into a nonreverting fund of the county to be used for operating costs of the courthouse facilities, juvenile detention facilities, or related facilities. Amounts in the county nonreverting fund may not be used by the department of local government finance to reduce the county's ad valorem property tax levy for an ensuing calendar year under IC 6-1.1-18.5.
As added by P.L.224-2003, SEC.257. Amended by P.L.97-2004, SEC.34; P.L.224-2007, SEC.92; P.L.77-2011, SEC.31; P.L.137-2012, SEC.106.

IC 6-3.5-7-27.5
Perry County; additional rate
Sec. 27.5. (a) This section applies to Perry County.
(b) Perry County possesses unique governmental and economic development challenges due to:
(1) underemployment in relation to similarly situated counties

and the loss of a major manufacturing business; and
(2) overcrowding of the county jail, the costs associated with housing the county's inmates outside the county, and the potential unavailability of additional housing for inmates outside the county.
The use of county economic development income tax revenue under this section is necessary for the county to provide adequate jail capacity in the county and to maintain low property tax rates essential to economic development. The use of the economic development income tax revenues under this section for the purposes described in subsection (c) promotes that purpose.
(c) The county council may, by ordinance, determine that additional county economic development income tax revenue is needed in the county to:
(1) finance, construct, acquire, improve, renovate, remodel, or equip the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings, the acquisition of land, and any other reasonably related costs; and
(2) repay bonds issued or leases entered into for constructing, acquiring, improving, renovating, remodeling, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings, the acquisition of land, and any other reasonably related costs.
(d) In addition to the rates permitted under section 5 of this chapter, the county council may impose the county economic development income tax at a rate not to exceed five-tenths percent (0.5%) on the adjusted gross income of county taxpayers. The ordinance imposing the additional tax must include the determination described in subsection (c). The tax imposed under this section may be imposed only until the later of the year in which the financing on, acquisition, improvement, renovation, remodeling, and equipping described in subsection (c) are completed or the year in which the last of any bonds issued or leases entered into to finance the construction, acquisition, improvement, renovation, remodeling, and equipping described in subsection (b)(1) is fully paid. The term of the bonds issued (including any refunding bonds) or a lease entered into under subsection (c)(2) may not exceed twenty-five (25) years.
(e) If the county council makes a determination under subsection (c), the county council may adopt a tax rate under subsection (d). The tax rate may not be imposed at a rate greater than is necessary to pay the costs of financing, acquiring, improving, renovating, remodeling, and equipping the county jail and related buildings and parking, including costs related to the demolition of existing buildings, the acquisition of land, and any other reasonably related costs.
(f) The county treasurer shall establish a county jail revenue fund to be used only for the purposes described in this section. County economic development income tax revenues derived from the tax rate imposed under this section shall be deposited in the county jail revenue fund before making a certified distribution under section 11

of this chapter.
(g) County economic development income tax revenues derived from the tax rate imposed under this section:
(1) may be used only for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued or leases entered into for the purposes described in subsection (c).
(h) Notwithstanding any other law, funds accumulated from the county economic development income tax imposed under this section after:
(1) the redemption of bonds issued; or
(2) the final payment of lease rentals due under a lease entered into under this section;
shall be transferred to the county highway fund to be used for construction, resurfacing, restoration, and rehabilitation of county highways, roads, and bridges.
As added by P.L.199-2011, SEC.4.

IC 6-3.5-7-27.6
Starke County; tax rate; county jail and related buildings
Sec. 27.6. (a) This section applies to Starke County.
(b) Starke County possesses unique governmental and economic development challenges due to:
(1) the county's predominantly rural geography, demography, and economy;
(2) the county's relatively low tax base and relatively high property tax rates;
(3) the current maximum capacity of the county jail, which was constructed in 1976; and
(4) pending federal class action litigation seeking a mandate to address capacity and living conditions in the county jail.
The use of county economic development income tax revenue under this section is necessary for the county to address jail capacity and appropriate inmate living conditions and to maintain low property tax rates essential to economic development. The use of the economic development income tax revenue under this section for the purposes described in subsections (c) and (d) promotes that purpose.
(c) The county council may, by ordinance, determine that additional county economic development income tax revenue is needed in the county to:
(1) finance, construct, acquire, and equip the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings, the acquisition of land, and any other reasonably related costs; and
(2) repay bonds issued or leases entered into for constructing, acquiring, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings, the acquisition of land, and any other

reasonably related costs.
(d) The county council may, by ordinance, determine that additional county economic development income tax revenue is needed in the county to operate or maintain the facilities described in subsection (c)(1) that are located in the county. The county council may make a determination under this subsection and under subsection (c).
(e) In addition to the rates permitted by section 5 of this chapter, the county council may, subject to subsections (f) and (g), impose the county economic development income tax at a rate not to exceed sixty-five hundredths percent (0.65%) on the adjusted gross income of county taxpayers if the county council:
(1) makes the determination described in subsection (c); or
(2) makes both the determination described in subsection (c) and the determination described in subsection (d).
(f) If the county council makes only the determination under subsection (c), the county council may adopt a tax rate under subsection (e). The tax rate may not exceed the lesser of:
(1) sixty-five hundredths percent (0.65%); or
(2) the tax rate that is necessary to pay the costs of financing, acquiring, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings, the acquisition of land, and any other reasonably related costs.
(g) If the county council makes both the determination under subsection (c) and the determination under subsection (d), the county council may adopt a tax rate under subsection (e). The tax rate may not exceed the lesser of:
(1) sixty-five hundredths percent (0.65%); or
(2) the tax rate that is necessary to:
(A) pay the costs of financing, acquiring, and equipping the county jail and related buildings and parking facilities, including costs related to the demolition of existing buildings, the acquisition of land, and any other reasonably related costs; and
(B) provide sufficient annual revenues to operate and maintain the facilities described in subsection (c)(1).
(h) A tax rate imposed under this section may be imposed only until the later of:
(1) the date on which the last of any bonds issued or leases entered into to finance the facilities are fully paid; or
(2) the date on which the ordinance under subsection (c) or (d) is repealed or rescinded.
The term of the bonds issued (including any refunding bonds) or a lease entered into under subsection (c)(2) may not exceed twenty-five (25) years.
(i) The county treasurer shall establish a county jail revenue fund to be used only for the purposes described in this section. County economic development income tax revenues derived from the tax rate imposed under this section shall be deposited in the county jail

revenue fund before making a certified distribution under section 11 of this chapter.
(j) County economic development income tax revenues derived from the tax rate imposed under this section:
(1) may be used only for the purposes described in this section;
(2) may not be considered by the department of local government finance in determining the county's maximum permissible ad valorem property tax levy limit under IC 6-1.1-18.5; and
(3) may be pledged to the repayment of bonds issued or leases entered into for the purposes described in subsection (c).
As added by P.L.137-2012, SEC.107.

IC 6-3.5-7-28
Additional tax rate for regional development authorities
Sec. 28. (a) This section applies only to a county that is a member of a regional development authority under IC 36-7.6.
(b) In addition to the rates permitted by section 5 of this chapter, the entity that imposed the county economic development income tax under section 5 of this chapter (or, in the case of a county that has not imposed the county economic development income tax, the entity that may impose the county economic development income tax under section 5(a)(3) of this chapter) may by ordinance impose an additional county economic development income tax at a rate of:
(1) in the case of a county described in IC 36-7.6-4-2(b)(2), twenty-five thousandths of one percent (0.025%); or
(2) in the case of any other county to which this section applies, five-hundredths of one percent (0.05%);
on the adjusted gross income of county taxpayers.
(c) If an additional county economic development income tax is imposed under this section, the county treasurer shall establish a county regional development authority fund. Notwithstanding any other provision of this chapter, the county economic development income tax revenues derived from the additional county economic development income tax imposed under this section must be deposited in the county regional development authority fund before any certified distributions are made under section 12 of this chapter.
(d) County economic development income tax revenues derived from the additional county economic development income tax imposed under this section and deposited in the county regional development authority fund:
(1) shall, not more than thirty (30) days after being deposited in the county regional development authority fund, be transferred as provided in IC 36-7.6-4-2 to the development fund of the regional development authority for which the county is a member; and
(2) may not be considered by the department of local government finance in determining the county's maximum permissible property tax levy under IC 6-1.1-18.5.
As added by P.L.232-2007, SEC.5. Amended by P.L.77-2011,

SEC.32; P.L.172-2011, SEC.79; P.L.137-2012, SEC.108.



CHAPTER 8. REPEALED



CHAPTER 8.5. REPEALED



CHAPTER 9. LOCAL OPTION HIRING INCENTIVE

IC 6-3.5-9-2
"Fiscal body"
Sec. 2. As used in this chapter, "fiscal body" has the meaning set forth in IC 36-1-2-6.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-3
"IEDC"
Sec. 3. As used in this chapter, "IEDC" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-4
"New employee"
Sec. 4. As used in this chapter, "new employee" has the meaning set forth in IC 6-3.1-13-6, except that as applied to a project that is the subject of a hiring incentive agreement under this chapter, the phrase "tax credit agreement" in the definition of "new employee" under IC 6-3.1-13-6 is construed as a hiring incentive agreement under this chapter.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-5
"Person"
Sec. 5. As used in this chapter, "person" means an individual, a sole proprietorship, a partnership, an association, a fiduciary, a corporation, a limited liability company, or any other business entity.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-6
"Qualified employee"
Sec. 6. As used in this chapter, "qualified employee" means a new employee who resides in the county in which a taxpayer's job creation project is located.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-7
"Qualified unit"
Sec. 7. As used in this chapter, "qualified unit" means a city or county described in section 1 of this chapter. As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-8
"Taxpayer"
Sec. 8. As used in this chapter, "taxpayer" means a person that enters an agreement with a qualified unit to receive a hiring incentive.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-9
Local option hiring incentives authorized
Sec. 9. (a) A qualified unit may offer hiring incentives under this chapter to foster job creation in the qualified unit.
(b) The hiring incentive shall be claimed for the calendar years specified in the taxpayer's hiring incentive agreement.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-10
Authority to apply for a hiring incentive
Sec. 10. A person that proposes a project to create new jobs in a qualified unit may apply, as provided in section 11 of this chapter, to the qualified unit to enter into an agreement for a hiring incentive under this chapter.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-11
Qualified units authorized to enter agreements to provide hiring incentives
Sec. 11. This section applies to an application proposing a project to create new jobs in a qualified unit. After receipt of an application, the qualified unit may enter into an agreement with the applicant for a hiring incentive under this chapter if the fiscal body of the qualified unit approves the agreement after finding that all of the following conditions exist:
(1) The applicant's project will create new jobs that were not jobs previously performed by employees of the applicant in the qualified unit.
(2) The applicant's project is economically sound and will benefit the people of the qualified unit by increasing opportunities for employment in the qualified unit and strengthening the economy of Indiana.
(3) Receiving the hiring incentive is a major factor in the applicant's decision to go forward with the project and not receiving the hiring incentive will result in the applicant not creating new jobs in the qualified unit.
(4) The hiring incentive is not prohibited by section 12 of this chapter.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-12 Relocated Indiana jobs ineligible for the hiring incentive
Sec. 12. A person is not entitled to claim a hiring incentive provided by this chapter for any jobs that the person relocates from one (1) site in Indiana to another site in Indiana. Determinations under this section shall be made by the qualified unit providing the hiring incentive.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-13
Qualified unit's discretion to determine amount and duration of hiring incentives
Sec. 13. (a) Subject to subsection (c), the qualified unit shall determine the amount and duration of a hiring incentive awarded under this chapter. The duration of the hiring incentive may not exceed ten (10) calendar years.
(b) The hiring incentive may be stated as a percentage of the aggregate annual local option income taxes withheld and remitted on behalf of the qualified employees employed by the taxpayer and may include a fixed dollar limitation.
(c) The amount of a hiring incentive paid to a taxpayer in a particular calendar year may not exceed the aggregate amount of local option income taxes withheld and remitted during that calendar year on behalf of the taxpayer's qualified employees.
(d) A hiring incentive may be paid to a taxpayer in installments as set forth in the hiring incentive agreement.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-14
Required terms of hiring incentive agreements
Sec. 14. A qualified unit shall enter into an agreement with an applicant that is awarded a hiring incentive under this chapter. The agreement must include all of the following:
(1) A detailed description of the project that is the subject of the agreement.
(2) The duration of the hiring incentive and the first calendar year for which the hiring incentive may be claimed.
(3) The hiring incentive amount that will be allowed for each calendar year.
(4) A requirement that the taxpayer shall maintain operations at the project location for at least two (2) years following the last calendar year in which the applicant claims the hiring incentive.
(5) A statement that a taxpayer is subject to an assessment under section 16 of this chapter for noncompliance with the agreement.
(6) A specific method for determining the number of new employees employed during a calendar year who are performing jobs not previously performed by an employee.
(7) A requirement that the taxpayer shall annually report to the qualified unit, subject to the protections under IC 5-14-3-4(a)(5) and IC 5-14-3-4(a)(6): (A) the number of new employees who are performing jobs not previously performed by an employee;
(B) the new income tax revenue withheld in connection with the new employees; and
(C) any other information the qualified unit needs to perform the qualified unit's duties under this chapter.
(8) A requirement that the qualified unit is authorized to verify with the appropriate state agencies, including the IEDC, the amounts reported under subdivision (7), and after doing so shall issue a certificate to the taxpayer stating that the amounts have been verified.
(9) Any other performance conditions that the qualified unit determines are appropriate.
As added by P.L.173-2011, SEC.10. Amended by P.L.6-2012, SEC.55.

IC 6-3.5-9-15
Hiring incentives paid from distributions of county income taxes
Sec. 15. A qualified unit shall pay hiring incentives provided under this chapter from revenues received by the qualified unit under:
(1) IC 6-3.5-1.1-15;
(2) IC 6-3.5-6-19;
(3) IC 6-3.5-7-13.1; or
(4) any combination of the sources listed in subdivisions (1) through (3).
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-16
Effect of noncompliance with hiring incentive agreement
Sec. 16. If the qualified unit determines that a taxpayer who has claimed a hiring incentive under this chapter is not entitled to the hiring incentive because of the taxpayer's noncompliance with the requirements of the hiring incentive agreement or all of the provisions of this chapter, the qualified unit shall, after giving the taxpayer an opportunity to explain the noncompliance, pursue existing remedies under law for an amount that may not exceed the sum of any previously allowed hiring incentives under this chapter, together with interest and penalties required or permitted by law.
As added by P.L.173-2011, SEC.10.

IC 6-3.5-9-17
Reports
Sec. 17. (a) The qualified unit shall submit an annual report to the IEDC before July 1. The report must be in an electronic format prescribed by the IEDC and must contain the following information concerning a program established under this chapter:
(1) The number of taxpayers receiving hiring incentives in that particular year.
(2) The location of each business receiving hiring incentives as

of the date of the report.
(3) A summary of the local incentives provided under this chapter to each taxpayer receiving hiring incentives as of the date of the report.
(4) The number of jobs created and the average salary paid by taxpayers receiving hiring incentives as of the date of the report.
(b) The IEDC shall compile an annual report based on the information received under subsection (a). The IEDC shall submit the annual report to the legislative council before November 1. The report must be in an electronic format under IC 5-14-6 and must contain the information specified in subsection (a)(1) through (a)(4), aggregated or otherwise protected as necessary to maintain the confidentiality of any confidential information submitted upon request by each taxpayer under this chapter.
As added by P.L.173-2011, SEC.10.






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4.1. DEATH TAXES

CHAPTER 1. DEFINITIONS AND RULES OF CONSTRUCTION

IC 6-4.1-1-1
Application to article
Sec. 1. The definitions and rules of construction contained in this chapter apply throughout this article unless the context clearly requires otherwise.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-2
"Appropriate probate court" defined
Sec. 2. "Appropriate probate court" means the probate court which has jurisdiction over the determination of the inheritance tax imposed as a result of a resident decedent's death.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-3
Classes of transferees defined; adopted child as natural child
Sec. 3. (a) "Class A transferee" means a transferee who is any of the following:
(1) A lineal ancestor of the transferor.
(2) A lineal descendant of the transferor.
(3) A stepchild of the transferor, whether or not the stepchild is adopted by the transferor. This subdivision applies to the estate of an individual who dies after June 30, 2004.
(4) A lineal descendant of a stepchild of the transferor, whether or not the stepchild is adopted by the transferor.
(5) A spouse, widow, or widower of a child of the transferor. This subdivision applies to the estate of an individual who dies after December 31, 2011.
(6) A spouse, widow, or widower of a stepchild of the transferor, whether or not the stepchild is adopted by the transferor. This subdivision applies to the estate of an individual who dies after December 31, 2011.
(b) "Class B transferee" means a transferee who is a:
(1) brother or sister of the transferor;
(2) descendant of a brother or sister of the transferor; or
(3) spouse, widow, or widower of a child of the transferor. This subdivision applies to the estate of an individual who dies

before January 1, 2012.
(c) "Class C transferee" means a transferee, except a surviving spouse, who is neither a Class A nor a Class B transferee.
(d) For purposes of this section, a legally adopted child is to be treated as if the child were the natural child of the child's adopting parent if the adoption occurred before the individual was totally emancipated. However, an individual adopted after being totally emancipated shall be treated as the natural child of the adopting parent if the adoption was finalized before July 1, 2004.
(e) For purposes of this section, if a relationship of loco parentis has existed for at least ten (10) years and if the relationship began before the child's fifteenth birthday, the child is to be considered the natural child of the loco parentis parent.
(f) As used in this section, "stepchild" means a child of the transferor's surviving, deceased, or former spouse who is not a child of the transferor.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.1; P.L.68-2004, SEC.1; P.L.81-2004, SEC.18; P.L.238-2005, SEC.1; P.L.220-2011, SEC.149; P.L.157-2012, SEC.2.

IC 6-4.1-1-3.5
"Entity"
Sec. 3.5. "Entity" refers to a partnership, limited partnership, limited liability partnership, association, corporation, limited liability company, trust, or similar entity.
As added by P.L.149-2012, SEC.1.

IC 6-4.1-1-4
"Federal death tax credit" defined
Sec. 4. "Federal death tax credit" means the maximum federal estate tax credit provided, with respect to estate, inheritance, legacy, or succession taxes, under Section 2011 or Section 2102 of the Internal Revenue Code.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.1; P.L.87-1983, SEC.1; P.L.2-1987, SEC.23.

IC 6-4.1-1-5
"Intangible personal property" defined
Sec. 5. "Intangible personal property" means incorporeal property, such as money, deposits, credits, shares of stock, bonds, notes, other evidences of indebtedness, and other evidences of property interests.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-6
"Intestate succession" defined
Sec. 6. "Intestate succession" means a property interest transfer which is effected by the statute of descent and distribution or by operation of law, as the result of the death of an individual who fails to make a complete disposition of the property under a valid will. As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-7
"Non-resident decedent" defined
Sec. 7. "Non-resident decedent" means an individual who was not domiciled in Indiana at the time of his death.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-8
"Person" defined
Sec. 8. "Person" includes a sole proprietorship, partnership, association, corporation, limited liability company, fiduciary, individual, and the department of state revenue.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.8-1993, SEC.92.

IC 6-4.1-1-9
"Personal representative" defined
Sec. 9. "Personal representative" means a person who is appointed to administer a decedent's estate by a court which has jurisdiction over the estate.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-10
"Probate court" defined
Sec. 10. "Probate court" means a court of this state which has jurisdiction over probate matters.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-11
"Resident decedent" defined
Sec. 11. "Resident decedent" means an individual who was domiciled in Indiana at the time of his death.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-12
Repealed
(Repealed by P.L.58-1990, SEC.6.)

IC 6-4.1-1-13
"Tangible personal property" defined
Sec. 13. "Tangible personal property" means corporeal personal property, such as goods, wares, and merchandise.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-14
"Taxable transfer" defined
Sec. 14. "Taxable transfer" means a property interest transfer which is described in clauses (1) and (2) of IC 6-4.1-2-1 and which is not exempt from the inheritance tax under sections 1 through 7 of

IC 6-4.1-3.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-1-15
Gender; singular as plural
Sec. 15. (a) Whenever a masculine gender pronoun is used in this article, it refers to the masculine, feminine, or neuter, whichever is appropriate.
(b) The singular form of any noun as used in this article includes the plural, and the plural includes the singular, where appropriate.
As added by Acts 1976, P.L.18, SEC.1.



CHAPTER 2. IMPOSITION OF THE INHERITANCE TAX

IC 6-4.1-2-0.5
Applicability
Sec. 0.5. This chapter does not apply to a property interest transferred by a decedent whose death occurs after December 31, 2021.
As added by P.L.157-2012, SEC.3.

IC 6-4.1-2-1
Time of imposition; transfers subject to tax
Sec. 1. (a) An inheritance tax is imposed at the time of a decedent's death on certain property interest transfers made by the decedent. The transfer of a property interest is subject to the tax if:
(1) the property transferred is described in:
(A) section 2 of this chapter, if the property is transferred by a resident decedent; or
(B) section 3 of this chapter, if the property is transferred by a nonresident decedent;
(2) the transfer is described in section 4 of this chapter; and
(3) neither the transfer nor the property is exempt from the inheritance tax under IC 6-4.1-3.
(b) For purposes of this article, a transfer described in section 4 of this chapter is considered a transfer made by the deceased transferor regardless of when the transferee acquires the property interest.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.157-2012, SEC.4.

IC 6-4.1-2-2
Property transfers of resident decedent
Sec. 2. (a) The inheritance tax applies to a property interest transfer made by a resident decedent if the interest transferred is in:
(1) real property located in this state;
(2) tangible personal property which does not have an actual situs outside this state; or
(3) intangible personal property regardless of where it is

located.
(b) The inheritance tax does not apply to a property interest transfer made by a resident decedent if the interest transferred is in:
(1) real property located outside this state, regardless of whether the property is held in a trust or whether the trustee is required to distribute the property in-kind; or
(2) real property located in this state, if:
(A) the real property was transferred to an irrevocable trust during the decedent's lifetime;
(B) the transfer to the trust was not made in contemplation of the transferor's death, as determined under IC 6-4.1-2-4; and
(C) the decedent does not have a retained interest in the trust.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.78-1993, SEC.1.

IC 6-4.1-2-3
Property transfers of nonresident decedent
Sec. 3. The inheritance tax applies to a property interest transfer made by a nonresident decedent if the interest transferred is in:
(1) real property located in this state, regardless of whether the property is held in a trust or whether the trustee is required to distribute the property in-kind, unless:
(A) the real property was transferred to an irrevocable trust during the decedent's lifetime;
(B) the transfer to the trust was not made in contemplation of the transferor's death, as determined under section 4 of this chapter; and
(C) the decedent does not have a retained interest in the trust; or
(2) tangible personal property which has an actual situs in this state.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.2; P.L.78-1993, SEC.2; P.L.42-2011, SEC.16.

IC 6-4.1-2-4
Transfers of interests in property; transfers in contemplation of death; transfers for consideration
Sec. 4. (a) The inheritance tax applies to transfers of property interests described in subsection (d) and to the following types of property interest transfers:
(1) transfers which are made under a deceased transferor's will or under the laws of intestate succession, as a result of the transferor's death;
(2) transfers which are made in contemplation of the transferor's death;
(3) transfers which are made in such a manner that they are intended to take effect in possession or enjoyment at or after the transferor's death; (4) transfers which are made in payment of a claim against the transferor's estate if:
(A) the claim results from a contract or antenuptial agreement made by the transferor; and
(B) payment of the amount claimed is due at or after the transferor's death under the terms of the transferor's will or the contract;
(5) those jointly held property transfers described in section 5 of this chapter;
(6) those transfers which are made by a trust deed in the manner described in section 6 of this chapter; and
(7) those transfers which are made to an executor or trustee in the manner described in section 7 of this chapter.
(b) A transfer is presumed to have been made in contemplation of the transferor's death if it is made within one (1) year before the transferor's date of death. However, the presumption is rebuttable.
(c) If a transfer described in subsection (a)(1), (a)(2), (a)(3), or (a)(4) is made for valuable consideration, the value of the property so transferred equals the remainder of:
(1) the total value of the property transferred; minus
(2) the equivalent in money value of the consideration received by the transferor.
For purposes of this subsection, the term "consideration" does not include love or affection.
(d) If at the time of death a surviving spouse has been entitled to income from a property interest that was the subject of a previous transfer exempt from inheritance tax under IC 6-4.1-3-7(b) or IC 6-4.1-3-7 (c), then the value of the property interest at the time of death of the surviving spouse is subject to the inheritance tax as if it were a transfer of property owned by the surviving spouse. The value of a property interest subject to inheritance tax under this section includes the value of each gift of any part of the property interest made by the surviving spouse in contemplation of death.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1982, P.L.55, SEC.1; P.L.58-1990, SEC.1.

IC 6-4.1-2-5
Joint ownership with rights of survivorship
Sec. 5. If property is held by two (2) or more individuals jointly with rights of survivorship, the exercise of the rights of the surviving joint owner or owners to the immediate ownership or possession and enjoyment of the property upon the death of one (1) of the joint owners is a transfer to which the inheritance tax applies. The value of the property so transferred equals the remainder of (1) the total value of the jointly held property, minus (2) the value of that portion of the jointly held property which the surviving joint owner or owners prove belonged to him or them.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1982, P.L.56, SEC.1.
IC 6-4.1-2-6
Transfers by deed of trust with powers reserved in transferor
Sec. 6. If a transferor transfers property by a deed of trust in such a manner that he reserves to:
(1) himself any interest; or
(2) himself and others powers of revocation, alteration, or amendment which if exercised would cause the property to revert to the transferor;
then the inheritance tax imposed as a result of the transferor's death applies to the transfer. The value of the property so transferred equals the value of the property subject to the powers, and in respect to which the powers remain unexercised, at the time of the transferor's death.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-2-7
Transfers to executor as trustee in lieu of fee
Sec. 7. If an individual transfers property to an executor or trustee in lieu of his fee, the inheritance tax applies to the transfer if the value of the property transferred exceeds the fee that would have been due if the transfer had not been made. The value of the property so transferred equals the amount of the excess.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-2-8
Transfers to entities
Sec. 8. If a transferor makes a taxable transfer to an entity, each individual with a beneficial (whether discretionary or not) or ownership interest in the entity is considered a transferee. Each transferee is liable for the same percentage of the taxes imposed on the taxable transfer as that individual's percentage of beneficial (whether discretionary or not) or ownership interest in the entity.
As added by P.L.149-2012, SEC.2.



CHAPTER 3. INHERITANCE TAX EXEMPTIONS AND DEDUCTIONS

IC 6-4.1-3-0.5
Applicability
Sec. 0.5. This chapter does not apply to a property interest transferred by a decedent whose death occurs after December 31, 2021.
As added by P.L.157-2012, SEC.5.

IC 6-4.1-3-1
Exempt transfers
Sec. 1. Each transfer described in section 2055(a) of the Internal Revenue Code is exempt from the inheritance tax.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1976, P.L.19, SEC.1.

IC 6-4.1-3-1.5
Transfer to cemetery association
Sec. 1.5. (a) As used in this section, "cemetery" and "cemetery purposes" have the same meaning as the definitions of those terms contained in IC 23-14-33.
(b) The transfer of property to a cemetery association is exempt from the inheritance tax if the property is used for cemetery purposes.
As added by Acts 1980, P.L.57, SEC.1. Amended by P.L.52-1997, SEC.2.

IC 6-4.1-3-2
Repealed
(Repealed by Acts 1976, P.L.19, SEC.3.)

IC 6-4.1-3-3
Repealed
(Repealed by Acts 1976, P.L.19, SEC.3.)

IC 6-4.1-3-4
Repealed
(Repealed by Acts 1976, P.L.19, SEC.3.)

IC 6-4.1-3-5
Repealed
(Repealed by Acts 1980, P.L.57, SEC.29.)
IC 6-4.1-3-6
Life insurance proceeds
Sec. 6. The proceeds from life insurance on the life of a decedent are exempt from the inheritance tax imposed as a result of his death unless the proceeds become subject to distribution as part of his estate and subject to claims against his estate.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-3-6.5
Annuity payments
Sec. 6.5. An annuity, or other payment, described in Section 2039(a) of the Internal Revenue Code is exempt from the inheritance tax imposed as a result of a decedent's death to the same extent that the annuity or other payment is excluded from the decedent's federal gross estate under Section 2039 of the Internal Revenue Code.
As added by Acts 1977(ss), P.L.6, SEC.2. Amended by Acts 1980, P.L.57, SEC.2; P.L.87-1983, SEC.2; P.L.2-1987, SEC.24.

IC 6-4.1-3-7
Transfers of property by decedent to surviving spouse; qualifying income interest for life; election
Sec. 7. (a) Each property interest which a decedent transfers to his surviving spouse is exempt from the inheritance tax imposed as a result of his death.
(b) For the purpose of subsection (a), "property interest which a decedent transfers to his surviving spouse" includes a property interest from which the surviving spouse is entitled for life to income or payments and which otherwise qualifies for deduction from the gross estate of the decedent under Section 2056(b)(5) or 2056(b)(6) of the Internal Revenue Code.
(c) The personal representative of the decedent's estate or the trustee or transferee of property transferred by the decedent may, for the purpose of the exemption established by subsection (a), elect to treat property passing from the decedent in which the surviving spouse has a qualifying income interest for life as a property interest which a decedent transfers to his surviving spouse. For purposes of this section, "qualifying income interest for life" means a qualifying income interest for life (as defined in Section 2056(b)(7) of the Internal Revenue Code).
(d) The election referred to in subsection (c) shall be made in writing and shall be attached to the inheritance tax return, if one is required to be filed. The election, once made, is irrevocable.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.3; Acts 1982, P.L.55, SEC.2; P.L.2-1987, SEC.25.

IC 6-4.1-3-8
Repealed
(Repealed by Acts 1979, P.L.75, SEC.15.)
IC 6-4.1-3-8.5
Repealed
(Repealed by Acts 1982, P.L.56, SEC.6.)

IC 6-4.1-3-9
Repealed
(Repealed by Acts 1982, P.L.56, SEC.7.)

IC 6-4.1-3-9.1
Repealed
(Repealed by P.L.254-1997(ss), SEC.37.)

IC 6-4.1-3-9.2
Repealed
(Repealed by Acts 1982, P.L.56, SEC.6.)

IC 6-4.1-3-9.5
Repealed
(Repealed by P.L.254-1997(ss), SEC.37.)

IC 6-4.1-3-9.7
Repealed
(Repealed by P.L.254-1997(ss), SEC.37.)

IC 6-4.1-3-10
Portion of property interests transferred to Class A transferee under taxable transfer
Sec. 10. (a) With respect to a taxable transfer or transfers resulting from the death of a decedent who dies before January 1, 2012, the first one hundred thousand dollars ($100,000) of property interests transferred to a Class A transferee under the taxable transfer or transfers is exempt from the inheritance tax.
(b) With respect to a taxable transfer or transfers resulting from the death of a decedent who dies after December 31, 2011, the first two hundred fifty thousand dollars ($250,000) of property interests transferred to a Class A transferee under the taxable transfer or transfers is exempt from the inheritance tax.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.6; Acts 1980, P.L.57, SEC.5; Acts 1981, P.L.90, SEC.2; P.L.87-1983, SEC.3; P.L.254-1997(ss), SEC.9; P.L.157-2012, SEC.6.

IC 6-4.1-3-11
Portion of property interest transferred to Class B transferee under taxable transfer
Sec. 11. The first five hundred dollars ($500) of property interests transferred to a Class B transferee under a taxable transfer or transfers is exempt from the inheritance tax.
As added by Acts 1976, P.L.18, SEC.1.
IC 6-4.1-3-12
Portion of property interest transferred to Class C transferee under taxable transfer
Sec. 12. The first one hundred dollars ($100) of property interests transferred to a Class C transferee under a taxable transfer or transfers is exempt from the inheritance tax.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-3-12.5
Repealed
(Repealed by P.L.252-2001, SEC.38.)

IC 6-4.1-3-13
Items deductible from value of property interests transferred by resident decedent by will, intestate succession, or under trust
Sec. 13. (a) For purposes of this section, the term "property subject to the inheritance tax" means property transferred by a decedent under a taxable transfer.
(b) The following items, and no others, may be deducted from the value of property interests transferred by a resident decedent under his will, under the laws of intestate succession, or under a trust:
(1) the decedent's debts which are lawful claims against his resident estate;
(2) taxes on the decedent's real property which is located in this state and subject to the inheritance tax, if the real property taxes were a lien at the time of the decedent's death;
(3) taxes on decedent's personal property which is located in this state and subject to the inheritance tax, if the personal property taxes are a personal obligation of the decedent or a lien against the property and if the taxes were unpaid at the time of the decedent's death;
(4) taxes imposed on the decedent's income to date of death, if the taxes were unpaid at the time of his death;
(5) inheritance, estate, or transfer taxes, other than federal estate taxes, imposed by other jurisdictions with respect to intangible personal property which is subject to the inheritance tax;
(6) mortgages or special assessments which, at the time of decedent's death, were a lien on any of decedent's real property which is located in this state and subject to the inheritance tax;
(7) decedent's funeral expenses;
(8) amounts, not to exceed one thousand dollars ($1,000), paid for a memorial for the decedent;
(9) expenses incurred in administering property subject to the inheritance tax, including but not limited to reasonable attorney fees, personal representative fees, and trustee fees;
(10) the amount of any allowance provided to the resident decedent's children by IC 29-1-4-1; and
(11) The value of any property actually received by a resident decedent's surviving spouse in satisfaction of the allowance provided by IC 29-1-4-1, regardless of whether or not a claim

for that allowance has been filed under IC 29-1-14.
(c) The amounts which are deductible under subsection (b)(6) of this section are deductible only from the value of the real property encumbered by the mortgage or special assessment.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1976, P.L.20, SEC.1; Acts 1979, P.L.75, SEC.7; Acts 1980, P.L.57, SEC.6; Acts 1981, P.L.89, SEC.2.

IC 6-4.1-3-14
Items deductible from value of property interests transferred by resident decedent other than by will, intestate succession, or under trust
Sec. 14. (a) Except as provided in subsection (b), the following items, and no others, may be deducted from the value of property interests which are transferred by a resident decedent but which are not transferred by the decedent's will, under the laws of intestate succession, or under a trust:
(1) Those taxes described in section 13(b)(5) of this chapter.
(2) Liens against the property interests that are transferred.
(3) The decedent's debts, funeral expenses, and estate administration expenses, including reasonable attorney's fees incurred in filing the inheritance tax return.
(b) In addition, any portion of the deduction provided by section 13(b)(10) of this chapter which is not needed to reduce to zero (0) the value of the property referred to in section 13 of this chapter may be deducted from the value of any other propety transferred by the resident decedent to the decedent's children who are entitled to the allowance provided by IC 29-1-4-1. If more than one (1) of the decedent's children are entitled to the allowance, the deduction provided by this subsection shall be divided equally among all the decedent's children who are entitled to the allowance.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1976, P.L.20, SEC.2; Acts 1979, P.L.75, SEC.8; Acts 1980, P.L.57, SEC.7; P.L.94-1989, SEC.1.

IC 6-4.1-3-15
Items deductible from value of property interests transferred by non-resident decedent
Sec. 15. The following items, and no others, may be deducted from the value of property interests transferred by a non-resident decedent:
(1) taxes, other than federal estate taxes;
(2) those administration expenses described in section 13(b)(9) of this chapter;
(3) liens against the property so transferred; and
(4) claims against the decedent's domiciliary estate which are allowed by the court having jurisdiction over that estate and which will not be paid from that estate because it is exhausted.
As added by Acts 1976, P.L.18, SEC.1.



CHAPTER 4. FILING REQUIREMENTS

IC 6-4.1-4-0.2
Applicability
Sec. 0.2. This chapter does not apply to a property interest transferred by a decedent whose death occurs after December 31, 2021.
As added by P.L.157-2012, SEC.7.

IC 6-4.1-4-0.5
Inheritance tax return not required; affidavits; liens
Sec. 0.5. (a) No inheritance tax return is required under this chapter unless the total fair market value of the property interests transferred by the decedent to a transferee under a taxable transfer or transfers exceeds the exemption provided to the transferee under IC 6-4.1-3-10 through IC 6-4.1-3-12. For purposes of this section, the fair market value of a property interest is its fair market value as of the appraisal date prescribed by IC 6-4.1-5-1.5.
(b) An affidavit may be used to state that no inheritance tax is due after applying the exemptions under IC 6-4.1-3. The affidavit must contain the following information:
(1) The decedent's name and date of death.
(2) The name of each known transferee and the transferee's relationship to the decedent.
(3) The total value of property transferred to each known transferee as a result of the decedent's death.
(4) A statement that the total value of property transferred to each known transferee as a result of the decedent's death is less than the amount of the exemption provided to the transferee under IC 6-4.1-3.
(c) An affidavit described in subsection (b) may be:
(1) recorded in the office of the county recorder if the affidavit concerns real property and includes the legal description of the real property in the decedent's estate; or
(2) submitted as required by IC 6-4.1-8-4 if the affidavit concerns personal property.
If consent by the department of state revenue or the appropriate

county assessor is required under IC 6-4.1-8-4 for the transfer of personal property, the affidavit must be submitted with a request for a consent to transfer under IC 6-4.1-8-4.
(d) If consent by the department of state revenue or the appropriate county assessor is required under IC 6-4.1-8-4 before personal property may be transferred and the department of state revenue or the appropriate county assessor consents to a transfer of personal property under IC 6-4.1-8-4 after considering an affidavit described in subsection (b), the full value of the personal property may be transferred.
(e) The department of state revenue or the appropriate county assessor may rely upon an affidavit described in subsection (b) to determine that a transfer will not jeopardize the collection of inheritance tax for purposes of IC 6-4.1-8-4(e).
(f) It is presumed that no inheritance tax is due and that no inheritance tax return is required if an affidavit described in subsection (b) was:
(1) properly executed; and
(2) recorded in the decedent's county of residence or submitted under IC 6-4.1-8-4.
(g) Except as provided in subsection (i), a lien attached under IC 6-4.1-8-1 to the real property owned by a decedent terminates when an affidavit described in subsection (b) is:
(1) properly executed; and
(2) recorded in the county in which the real property is located.
(h) Except as provided in subsection (i), a lien attached under IC 6-4.1-8-1 to personal property that is owned by the decedent terminates when:
(1) an affidavit described in subsection (b) is properly executed;
(2) the affidavit described in subsection (b) is submitted to the department of state revenue or the appropriate county assessor in conformity with IC 6-4.1-8-4; and
(3) the department of state revenue or the appropriate county assessor consents to the transfer.
However, subdivision (3) does not apply if consent of the department of state revenue or the appropriate county assessor is not required under IC 6-4.1-8-4 before the property may be transferred.
(i) A lien terminated under subsection (g) or (h) is reattached to the property under IC 6-4.1-8-1 if the department of state revenue obtains an order that an inheritance tax is owed.
As added by Acts 1977(ss), P.L.6, SEC.4. Amended by Acts 1979, P.L.75, SEC.9; Acts 1980, P.L.57, SEC.8; P.L.87-1983, SEC.4; P.L.252-2001, SEC.1; P.L.6-2010, SEC.1.

IC 6-4.1-4-1
Inheritance tax return; filing time; contents
Sec. 1. (a) Except as otherwise provided in section 0.5 of this chapter or in IC 6-4.1-5-8, the personal representative of a resident decedent's estate or the trustee or transferee of property transferred by the decedent shall file an inheritance tax return with the

appropriate probate court within nine (9) months after the date of the decedent's death. The person filing the return shall file it under oath on the forms prescribed by the department of state revenue. The return shall:
(1) contain a statement of all property interests transferred by the decedent under taxable transfers known to the person filing the return;
(2) indicate the fair market value, as of the appraisal date prescribed by IC 6-4.1-5-1.5, of each property interest included in the statement;
(3) contain an itemized list of all inheritance tax deductions claimed with respect to property interests included in the statement;
(4) contain a list which indicates the name and address of each transferee of the property interests included in the statement and which indicates the total value of the property interests transferred to each transferee; and
(5) contain the name and address of the attorney for the personal representative or for the person filing the return.
(b) If the decedent died testate, the person filing the return shall attach a copy of the decedent's will to the return.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.5; Acts 1980, P.L.57, SEC.9; P.L.67-1988, SEC.1; P.L.252-2001, SEC.2; P.L.6-2010, SEC.2.

IC 6-4.1-4-2
Extension of filing time; subsequent extensions
Sec. 2. (a) If the Internal Revenue Service allows an extension on a federal estate tax return, the corresponding due date for the Indiana inheritance tax return is automatically extended for the same period as the federal extension.
(b) If the appropriate probate court finds that because of an unavoidable delay an inheritance tax return cannot be filed within nine (9) months after the date of decedent's death, the court may extend the period for filing the return. After the expiration of the first extension period, the court may grant a subsequent extension if the person seeking the extension files a written motion which states the reason for the delay in filing the return.
(c) For purposes of sections 3 and 6 of this chapter, an inheritance tax return is not due until the last day of any extension period or periods granted under this section.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.252-2001, SEC.3; P.L.238-2005, SEC.2.

IC 6-4.1-4-3
Failure to file; court ordered appearance upon request of interested parties
Sec. 3. The appropriate probate court shall order a person who fails to file an inheritance tax return on or before the date the return is due to appear before the court to state why the return has not been

filed if an interested party files a motion asking the court to take that action. In addition, the court may on its own motion order the person to enter such an appearance.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-4-4
Court order; appearance upon request of interested parties
Sec. 4. The appropriate probate court may order a personal representative of a resident decedent's estate to file an inheritance tax return on or before a date fixed by the court if the personal representative appears before the court in response to an order issued by the court under section 3 of this chapter.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-4-5
Removal of personal representative; grounds
Sec. 5. The appropriate probate court may order the removal of the personal representative of a resident decedent's estate and appoint a successor to take the removed personal representative's place if:
(1) the personal representative fails to appear before the court in response to an order issued by it under section 3 of this chapter; or
(2) the personal representative fails to file an inheritance tax return on or before the date fixed by the court under section 4 of this chapter.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-4-6
Penalties for failure to file return; waiver
Sec. 6. (a) Except as provided in subsection (b) of this section, the appropriate probate court shall charge a person who fails to file an inheritance tax return on or before the due date a penalty in an amount which equals:
(1) fifty cents ($0.50) per day for each day that the return is delinquent; or
(2) fifty dollars ($50);
whichever is less. The court shall include the penalty in the inheritance tax decree which it issues with respect to the decedent's estate. The person to whom the penalty is charged shall pay it to the treasurer of the county in which the resident decedent was domiciled at the time of the resident decedent's death.
(b) The appropriate probate court may waive the penalty otherwise required under subsection (a) of this section if the court finds that the person had a justifiable excuse for not filing the return on or before the due date.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.86-1995, SEC.6.

IC 6-4.1-4-7
Nonresident decedent; inheritance tax return Sec. 7. (a) Except as otherwise provided in section 0.5 of this chapter, the personal representative of a nonresident decedent's estate or the trustee or transferee of property transferred by the decedent shall file an inheritance tax return with the department of state revenue within nine (9) months after the date of the decedent's death. The person filing the return shall file it under oath on the forms prescribed by the department of state revenue. The return shall:
(1) contain a statement of all property interests transferred by the decedent under taxable transfers known to the person filing the return;
(2) indicate the fair market value, as of the appraisal date prescribed by IC 6-4.1-5-1.5, of each property interest included in the statement;
(3) contain an itemized list of all inheritance tax deductions claimed with respect to property interests included in the statement;
(4) contain a list which indicates the name and address of each transferee of the property interests included in the statement and which indicates the total value of the property interests transferred to each transferee; and
(5) contain the name and address of the attorney for the personal representative or for the person filing the return.
(b) If the decedent died testate, the person filing the return shall attach a copy of the decedent's will to the return.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.6; Acts 1980, P.L.57, SEC.10; P.L.67-1988, SEC.2; P.L.252-2001, SEC.4; P.L.6-2010, SEC.3.

IC 6-4.1-4-8
Federal estate tax return; filing with state
Sec. 8. If a federal estate tax return is filed for a decedent's estate and if a tax is imposed under this article as a result of the decedent's death, the personal representative of the decedent's estate or the trustee or transferee of property transferred by the decedent shall:
(1) concurrently with the filing of the federal estate tax return file a signed copy of that return with the department of state revenue; and
(2) file a copy of the final determination of federal estate tax, whether issued by the internal revenue service or a federal court, with the department of state revenue within thirty (30) days after it is received.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-4-9
Filing fee prohibited
Sec. 9. A person may not be required to pay a fee to file an inheritance tax return.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.11.



CHAPTER 5. DETERMINATION OF INHERITANCE TAX

IC 6-4.1-5-1
Tax rates; transfers to Classes A, B, and C transferees
Sec. 1. (a) For purposes of this section, the net taxable value of property interests transferred by a decedent to a particular transferee equals the remainder of:
(1) the total fair market value of the property interests transferred by the decedent to the transferee under a taxable transfer or transfers; minus
(2) the total amount of exemptions and deductions provided under sections 9.1 through 15 of IC 6-4.1-3 with respect to the property interests so transferred.
(b) The inheritance tax imposed on a decedent's transfer of property interests to a particular Class A transferee is prescribed in the following table:
NET TAXABLE VALUE OF
PROPERTY INTERESTS
TRANSFERRED INHERITANCE TAX
$25,000 or less 1% of net taxable value
over $25,000 but not
over $50,000 $250, plus 2% of net
taxable value over $25,000
over $50,000 but not
over $200,000 $750, plus 3% of net taxable
value over $50,000
over $200,000 but not
over $300,000 $5,250, plus 4% of net
taxable value over $200,000
over $300,000 but not
over $500,000 $9,250, plus 5% of net
taxable value over $300,000
over $500,000 but not
over $700,000 $19,250, plus 6% of net
taxable value over $500,000
over $700,000 but not
over $1,000,000 $31,250, plus 7% of net
taxable value over $700,000
over $1,000,000 but not
over $1,500,000 $52,250, plus 8% of net
taxable value over $1,000,000
over $1,500,000 $92,250, plus 10% of net taxable value over $1,500,000
(c) The inheritance tax imposed on a decedent's transfer of property interests to a particular Class B transferee is prescribed in the following table:
NET TAXABLE VALUE OF
PROPERTY INTERESTS
TRANSFERRED INHERITANCE TAX
$100,000 or less 7% of net taxable value
over $100,000 but not
over $500,000 $7,000, plus 10% of net
taxable value over $100,000
over $500,000 but not
over $1,000,000 $47,000, plus 12% of net
taxable value over $500,000
over $1,000,000 $107,000, plus 15% of net
taxable value over $1,000,000
(d) The inheritance tax imposed on a decedent's transfer of property interests to a particular Class C transferee is prescribed in the following table:
NET TAXABLE VALUE OF
PROPERTY INTERESTS
TRANSFERRED INHERITANCE TAX
$100,000 or less 10% of net taxable value
over $100,000 but not
over $1,000,000 $10,000, plus 15% of net
taxable value over $100,000
over $1,000,000 $145,000, plus 20% of net
taxable value over $1,000,000
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.7; Acts 1979, P.L.75, SEC.10; Acts 1980, P.L.57, SEC.12; P.L.87-1983, SEC.5.

IC 6-4.1-5-1.1
Credit against inheritance tax liability
Sec. 1.1. (a) This section applies to a property interest transferred by a decedent whose death occurs after December 31, 2012.
(b) For purposes of determining the amount of inheritance tax imposed under this article, a credit is allowed against the tax imposed under section 1 of this chapter on a decedent's transfer of property interests. The amount of the credit equals the inheritance tax imposed under section 1 of this chapter multiplied by the percentage prescribed in the following table:
YEAR OF PERCENTAGE
INDIVIDUAL'S DEATH OF CREDIT
2013 10%
2014 20%
2015 30%
2016 40%
2017 50%
2018 60% 2019 70%
2020 80%
2021 90%
(c) A person who is liable for inheritance tax imposed under this article may claim the credit allowed under this section at the time the person pays the tax. When the payment is made, the person collecting the tax shall reduce the inheritance tax due by the amount of the credit specified in subsection (b).
As added by P.L.157-2012, SEC.9.

IC 6-4.1-5-1.5
Fair market value; appraisal date
Sec. 1.5. (a) For purposes of determining the fair market value of each property interest transferred by a decedent, the appraisal date for the property interest is the date used to value the property interest for federal estate tax purposes. However, if no federal estate tax return is filed for the decedent's estate, the appraisal date for each property interest transferred by the decedent is the date of the decedent's death.
(b) The finally determined federal estate tax value of a property interest is presumed to be the fair market value of the property interest for Indiana inheritance tax purposes, unless the federal estate tax value is determined under Section 2032A of the Internal Revenue Code. However, the presumption is rebuttable. A property interest that is valued for federal estate tax purposes under Section 2032A of the Internal Revenue Code shall be valued for Indiana inheritance tax purposes at its fair market value on the appraisal date prescribed by subsection (a).
As added by Acts 1980, P.L.57, SEC.13.

IC 6-4.1-5-2
Referral of return to tax appraiser; duties
Sec. 2. Within ten (10) days after an inheritance tax return for a resident decedent is filed with the probate court, the court shall refer the return to the county inheritance tax appraiser. The county inheritance tax appraiser shall:
(1) investigate the facts concerning taxable transfers made by the decedent before his death;
(2) review the return for mistakes and omissions; and
(3) appraise each property interest, transferred by the decedent under a taxable transfer, at its fair market value as of the appraisal date prescribed by IC 6-4.1-5-1.5.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.14.

IC 6-4.1-5-3
Notice of appraisal
Sec. 3. Before making the appraisal required under section 2(3) of this chapter, the county inheritance tax appraiser shall give notice of the date, time, and place of the appraisal, by mail, to any person

designated by the probate court and each interested person who filed a request for notice and provided a mailing address to the county assessor. The county inheritance tax appraiser shall appraise the property interests at the time and place stated in the notice.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.165-2002, SEC.1.

IC 6-4.1-5-4
Subpoena; witness fees
Sec. 4. In order to make the appraisal required under section 2(3) of this chapter, the county inheritance tax appraiser may:
(1) issue subpoenas;
(2) compel the appearance of witnesses before him; and
(3) examine witnesses under oath.
Each witness examined with respect to the appraisal is entitled to receive a fee in the same amount paid to a witness subpoenaed to appear before a court of record. The county treasurer shall, from county funds not otherwise appropriated, pay the witness fee which is provided for under this section and which is allowed by the probate court under section 10 of this chapter.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-5-5
Refiling return following appraisal; appraiser's review
Sec. 5. After an inheritance tax return filed for a resident decedent is examined by the county inheritance tax appraiser and the probate court, the court shall order the person responsible for filing the return to complete the return and refile it if the court finds that the return is incomplete. When the return is refiled, the court shall refer the refiled return to the county inheritance tax appraiser for review by him.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-5-6
Appraisal report; preparation; filing
Sec. 6. After completing the duties assigned to him under section 2 of this chapter, the county inheritance tax appraiser shall prepare an appraisal report. The appraisal report shall:
(1) contain a list of the property interests described in section 2(3) of this chapter; and
(2) indicate the fair market value of the property interests.
The county inheritance tax appraiser shall file one (1) copy of the report with the probate court, and he shall file another copy of the report with the department of state revenue. The appraiser shall attach the depositions of any witnesses examined with respect to the appraisal and any other information which the court may require to the appraisal report which he files with the court.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.15.
IC 6-4.1-5-7
Petition for order of no inheritance tax due
Sec. 7. If the personal representative of a resident decedent's estate or the trustee or transferee of property transferred by the decedent believes that no inheritance tax is imposed under this article as a result of the decedent's death, he may file a verified petition with the appropriate probate court requesting that the court enter an order stating that no inheritance tax is due. The petitioner must include in the petition a statement of the value of the property interests transferred by the decedent.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-5-8
Hearing upon petition for order of no inheritance tax due; rehearing
Sec. 8. If a petition is filed under section 7 of this chapter, the probate court may hold a hearing on the petition. If the court elects to hold a hearing, it shall give notice of the hearing in the same manner prescribed for giving the notice required under section 9 of this chapter. After the probate court completes its examination of the petition, the court may enter an order stating that no inheritance tax is due as a result of the decedent's death. If the court enters such an order, the petitioner is not required to file an inheritance tax return. However, a person may petition the appropriate probate court under IC 6-4.1-7 for a rehearing on the court's order or for a reappraisal of the property interests transferred by the decedent.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-5-9
Hearing on tax appraiser's report; notice
Sec. 9. When the county inheritance tax appraiser files an appraisal report with the probate court, the court shall give twenty (20) days notice by mail of the date, time, and place of a hearing on the report to each interested person who filed a request for notice and provided a mailing address under section 3 of this chapter.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.165-2002, SEC.2.

IC 6-4.1-5-10
Orders of inheritance tax and witness fees due; form
Sec. 10. (a) After the hearing required by section 9 of this chapter, the probate court shall determine the fair market value of the property interests transferred by the resident decedent and the amount of inheritance tax due as a result of his death. The court shall then enter an order stating the amount of inheritance tax due and the fees due witnesses under section 4 of this chapter. If the court finds that no inheritance tax is due, the court shall include a statement to that effect in the order.
(b) The court shall prepare the order required by this section on the form prescribed by the department of state revenue. The court

shall include in the order a description of all Indiana real property owned by the resident decedent at the time of his death. The probate court shall spread the order of record in the office of the clerk of the circuit court. The clerk shall maintain the orders in a looseleaf ledger.
(c) The order described in this section is confidential.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.16; P.L.176-2003, SEC.1.

IC 6-4.1-5-11
Court determination of inheritance tax due; copies to interested persons
Sec. 11. The court shall immediately mail a copy of its determination of the fair market value of the property interests transferred by a resident decedent and the inheritance tax due as a result of the person's death to each interested person who filed a request for notice and provided a mailing address under section 3 of this chapter, the department of state revenue, and the county treasurer.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.165-2002, SEC.3.

IC 6-4.1-5-12
Repealed
(Repealed by P.L.305-1987, SEC.38.)

IC 6-4.1-5-13
Appointment of temporary guardian
Sec. 13. A probate court shall appoint a temporary guardian to represent an individual if, at any time during the proceedings to determine the inheritance tax imposed as a result of a resident decedent's death, the court finds that the individual:
(1) is under eighteen (18) years of age or incapacitated (as defined in IC 29-3-1-7.5); and
(2) has an interest in the resident decedent's estate which is adverse to an interest which another person has in the estate.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.33-1989, SEC.5.

IC 6-4.1-5-14
Appraisal and determination of tax due on nonresident decedent's estate; determination without court intervention
Sec. 14. The department of state revenue shall determine the inheritance tax imposed as a result of a non-resident decedent's death. The department may appraise the property transferred by the decedent and determine the inheritance tax due without the intervention of a court.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-5-15 Orders with respect to nonresident decedent's estate; filing fees
Sec. 15. (a) The department of state revenue shall, with respect to a nonresident decedent's estate, enter an order which:
(1) states the fair market value of all property interests transferred by the decedent under taxable transfers;
(2) describes all Indiana real property so transferred by the decedent; and
(3) states the inheritance tax imposed as a result of the decedent's death.
(b) The clerk of the circuit court of each county in which real property described in the order is located shall spread a copy of the order of record.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.17; P.L.171-1984, SEC.5; P.L.192-1986, SEC.5; P.L.305-1987, SEC.8.

IC 6-4.1-5-16
Notice of taxes due upon nonresident decedent's estate
Sec. 16. The department of state revenue shall, by mail, give notice of the inheritance tax due as a result of a nonresident decedent's death to the personal representative of the decedent's estate or the trustee of property transferred by the decedent. However, if there is no personal representative or trustee, the department shall give the notice to each person liable for payment of the tax. Unless an appeal is initiated under IC 6-4.1-7-5 within ninety (90) days after the notice is given, the inheritance tax stated by the department in the notice is final.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-5-17
Transfers by will; property not specifically bequeathed or devised
Sec. 17. When property is transferred by will and is not specifically bequeathed or devised, the property is, for purposes of this article, to be treated as if it were transferred proportionately to and divided pro rata among all the general legatees and devisees named in the transferor's will, including all transfers under a residuary clause of the will.
As added by Acts 1976, P.L.18, SEC.1.



CHAPTER 6. SPECIAL PROCEDURES FOR APPRAISING AND TAXING CERTAIN PROPERTY INTERESTS

IC 6-4.1-6-1
Mortality standards and actuarial tables; valuation of future interests
Sec. 1. (a) For purposes of this article, county inheritance tax appraisers and the department of state revenue shall, if possible, appraise each future, contingent, defeasible, or life interest in property and each annuity by using the rules, methods, standards of mortality, and actuarial tables used by the Internal Revenue Service on October 1, 1988, for federal estate tax purposes.
(b) Except as otherwise provided in this chapter, the value of a future interest in specific property equals the remainder of:
(1) the total value of the property; minus
(2) the value of all other interests in the property.
(c) Unless otherwise provided by the transferor, the inheritance tax imposed on the transfer of each of the interests is payable from the property in which the interests exist.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.95-1989, SEC.1.

IC 6-4.1-6-2
Property interests that may be divested
Sec. 2. County inheritance tax appraisers and the department of state revenue shall appraise a property interest which may be divested because of an act or omission of the transferee as if there were no possibility of divestment.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-6-3
Agreements with department for computing taxes
Sec. 3. (a) The department of state revenue and a taxpayer may enter into an agreement under which the department will compute the inheritance tax due with respect to a taxable transfer if:
(1) it is impossible to compute the present value of the property interest transferred; or
(2) the tax imposed on the transfer cannot be computed because a contingency makes it impossible to determine who will take the property.
The personal representative of an estate or the trustee of a trust may, without court authorization, enter into such an agreement with the

department on behalf of the estate or trust.
(b) When the department of state revenue enters into an agreement with a taxpayer under this section, the tax computed by the department is payable from the property interest transferred.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-6-4
Manner of property distribution; circumstances where court determination required; finality
Sec. 4. For purposes of determining the inheritance tax imposed on a decedent's transfer of specific property, the appropriate probate court shall, so far as possible, determine the manner in which the property will probably be distributed if:
(1) a contingency makes it impossible to determine each transferee's exact interest in the property; and
(2) the department of state revenue and the taxpayer fail, within a reasonable time, to enter into an agreement under section 3 of this chapter.
Unless the court's determination is appealed, it is final and binding on all parties.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-6-5
Appraisal of limited, contingent, dependent, or determinable interests
Sec. 5. If a probate court files an application with the department of state revenue asking the department to appraise a property interest which is limited, contingent, dependent, or determinable upon a life in being, including but not limited to a life or remainder interest, the department shall, if possible, appraise the property interest. The department shall base its appraisal on the facts stated by the court in the application, and the department shall certify its appraisal in duplicate to the court. The department's certification is competent evidence that the appraisal is correct.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-6-6
Contingent or defeasible future interests; appraisal
Sec. 6. (a) If proceedings have not been instituted under this chapter to determine the inheritance tax imposed on the decedent's transfer of a contingent or defeasible future interest in property or if the tax imposed on such a transfer is postponed under subsection (b) of this section, the county inheritance tax appraiser or the department of state revenue shall, notwithstanding the provisions of IC 6-4.1-5, appraise the property interest at its fair market value when the transferee of the interest obtains the beneficial enjoyment or possession of the property.
(b) The inheritance tax imposed on the decedent's transfer of a contingent or defeasible interest in property accrues and is due when the transferee of the interest obtains the beneficial enjoyment or

possession of the property if the fair market value of the property interest as of the appraisal date prescribed by IC 6-4.1-5-1.5 cannot otherwise be ascertained under this chapter.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.18.



CHAPTER 7. REVIEW OF INHERITANCE TAX APPRAISALS AND TAX DETERMINATIONS

IC 6-4.1-7-0.5
Applicability
Sec. 0.5. This chapter does not apply to a property interest transferred by a decedent whose death occurs after December 31, 2021.
As added by P.L.157-2012, SEC.11.

IC 6-4.1-7-1
Rehearing
Sec. 1. A person who is dissatisfied with an inheritance tax determination made by a probate court with respect to a resident decedent's estate may obtain a rehearing on the determination. To obtain the rehearing, the person must file a petition for rehearing with the probate court within one hundred twenty (120) days after the determination is made. In the petition, the person must state the grounds for the rehearing. The probate court shall base the rehearing on evidence presented at the original hearing plus any additional evidence which the court elects to hear.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.48-1992, SEC.1.

IC 6-4.1-7-2
Reappraisal; petition; time of filing
Sec. 2. A person who is dissatisfied with an appraisal approved by a probate court with respect to a resident decedent's estate may obtain a reappraisal of the property interest involved. To obtain the reappraisal, the person must file a petition for reappraisal with the probate court within one (1) year after the court enters an order determining the inheritance tax due as a result of the decedent's death. However, if the original appraisal is fraudulently or erroneously made, the person may file the reappraisal petition within two (2) years after the court enters the order.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-7-3
Appointment of reappraiser; powers; compensation
Sec. 3. When a reappraisal petition is filed under section 2 of this chapter, the probate court may appoint a competent person to

reappraise the property interests transferred by the resident decedent under taxable transfers. An appraiser appointed by the court under this section has the same powers and duties, including the duty to give notice of the appraisal and the duty to make an appraisal report to the court, as the county inheritance tax appraiser. The appointed appraiser is entitled to receive an amount fixed by the court and approved by the department of revenue as compensation for his services. After the probate court certifies to the county treasurer the amount of compensation due the appointed appraiser, the county treasurer shall pay the appraiser from county funds not otherwise appropriated.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-7-4
Report or reappraisal; redetermination of taxes; filing of redetermination
Sec. 4. (a) After the appraiser, if any, appointed under section 3 of this chapter files his appraisal report, the probate court shall redetermine the inheritance tax due with respect to the property interests transferred by the resident decedent. In making the redetermination, the court shall follow the same procedures it is required to follow under IC 6-4.1-5-9, IC 6-4.1-5-10, and IC 6-4.1-5-11 when making an original inheritance tax determination.
(b) The probate court's redetermination of the inheritance tax due supersedes the court's original determination. The court shall file a copy of the redetermination with the clerk of the court.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.1-1991, SEC.54.

IC 6-4.1-7-5
Non-resident decedent's property; appeal of department determination; procedures
Sec. 5. (a) A person who is dissatisfied with an inheritance tax determination or an appraisal made by the department of state revenue with respect to property interests transferred by a non-resident decedent may appeal the department's decision to:
(1) the probate court of the county, if any, in which administration of the decedent's estate is pending; or
(2) the probate court of any county in which any of the decedent's property was located at the time of his death, if no administration of the decedent's estate is pending in Indiana.
(b) To initiate the appeal, the person must:
(1) file a complaint within ninety (90) days after the date that the department mails the notice required by IC 6-4.1-5-16; and
(2) pay, or give security to pay, the court cost resulting from the appeal and the inheritance tax to be fixed by the court.
(c) When an appeal is initiated under this section, the court may decide all questions concerning the fair market value of property interests transferred by the decedent or concerning the inheritance tax due as a result of the decedent's death. As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.19.

IC 6-4.1-7-6
Probate court determination of tax due as provisional estimate; redetermination resulting from federal estate tax valuation
Sec. 6. (a) The department of state revenue may accept a probate court's determination of the inheritance tax due as a result of a decedent's death as a provisional estimate of the inheritance tax imposed.
(b) If the final determination of federal estate tax shows a change in the fair market value of the assets of a decedent's estate or a change in deductions, the department of state revenue may petition or cause other persons to petition the probate court which has jurisdiction for a redetermination of the inheritance tax imposed as a result of the decedent's death. The petition must be filed within sixty (60) days after a copy of the final determination of federal estate tax is filed with the department as required by IC 6-4.1-4-8. An inheritance tax redetermination which is made under this section is limited to modifications based on either a change in the fair market value of the assets of the decedent's estate or a change in deductions.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.11; P.L.48-1992, SEC.2.

IC 6-4.1-7-7
Redetermination of inheritance tax; appeal
Sec. 7. A probate court's redetermination of inheritance tax under this chapter may be appealed to the tax court in accordance with the rules of appellate procedure.
As added by P.L.59-1990, SEC.1.



CHAPTER 8. INHERITANCE TAX LIEN AND LIMITATIONS ON THE TRANSFER OF DECEDENT'S PROPERTY

IC 6-4.1-8-0.5
Applicability
Sec. 0.5. This chapter does not apply to a property interest transferred by a decedent whose death occurs after December 31, 2021.
As added by P.L.157-2012, SEC.12.

IC 6-4.1-8-1
Attachment and termination of lien; persons liable for inheritance tax
Sec. 1. The inheritance tax imposed as a result of a decedent's death is a lien on the property transferred by the decedent. Except as otherwise provided in IC 6-4.1-6-6(b), the inheritance tax accrues and the lien attaches at the time of the decedent's death. The lien terminates when the inheritance tax is paid, when IC 6-4.1-4-0.5 provides for the termination of the lien, or ten (10) years after the date of the decedent's death, whichever occurs first. In addition to the lien, the transferee of the property and any personal representative or trustee who has possession of or control over the property are personally liable for the inheritance tax.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.252-2001, SEC.5; P.L.182-2009(ss), SEC.231.

IC 6-4.1-8-2
Transfers prohibited until tax paid; limited transfers
Sec. 2. (a) The personal representative of a decedent's estate or the trustee of property transferred by the decedent may not transfer or deliver property to a transferee unless the inheritance tax imposed with respect to the transfer has been paid.
(b) If money is transferred by the decedent to a transferee for a limited period of time, the personal representative or trustee shall retain the total inheritance tax imposed on all the interests in the money.
(c) If property other than money is transferred by the decedent to

a transferee for a limited period of time, the transferees of the interests in the property shall pay to the personal representative or trustee the inheritance tax imposed on the interests. The personal representative or trustee shall apply to the appropriate probate court for a determination of the amount which each transferee is required to pay under this subsection.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-8-3
Sale of property to pay decedent's debts
Sec. 3. In order to pay the inheritance tax imposed as a result of a decedent's death, the personal representative of the decedent's estate or the trustee of property transferred by the decedent may sell property transferred by the decedent. The personal representative or trustee may sell the property in the same manner that he is authorized to sell property to pay the decedent's debts.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-8-4
Personal property; consent to transfer
Sec. 4. (a) A person who has possession of or control over personal property held jointly by a resident decedent and another person may not transfer the property to the surviving joint tenant, unless:
(1) the surviving joint tenant is the decedent's surviving spouse; or
(2) the property is money held in a joint checking account;
without the written consent of the department of state revenue or the county assessor of the county in which the resident decedent was domiciled at the time of the decedent's death.
(b) Except as provided in subsection (c), a person who has possession of or control over personal property held in a trust that is subject to the Indiana inheritance or estate tax at the time of a resident decedent's death may not transfer the property to a beneficiary or any other person, unless the beneficiary or other person is the decedent's surviving spouse, without the written consent of the department of state revenue or the county assessor of the county in which the resident decedent was domiciled at the time of the decedent's death.
(c) A person who has possession of or control over personal property held in trust may transfer the property without the written consent of the department of state revenue or the county assessor of the county in which the resident decedent was domiciled at the time of the decedent's death under the following conditions:
(1) The transferee is domiciled in Indiana.
(2) The transferee completes a sworn affidavit on a form prescribed by the department of state revenue that states:
(A) the transfer of the personal property is not subject to Indiana inheritance or estate tax; and
(B) the reasons the transfer is not subject to tax. (3) A copy of the affidavit required under subdivision (2) is immediately filed with the department of state revenue.
(d) A person who has possession of or control over a resident decedent's personal property (except proceeds payable under a life insurance policy) may not transfer the property to any other person, unless:
(1) the other person is the decedent's surviving spouse; or
(2) the property is money held in a checking account;
without the written consent of the department of state revenue or the county assessor of the county in which the resident decedent was domiciled at the time of the decedent's death.
(e) The department of state revenue or the appropriate county assessor may consent to a transfer if the department or the county assessor believes that the transfer will not jeopardize the collection of inheritance tax.
(f) The department of state revenue shall send a copy of any consent to transfer that it issues under this section to the county assessor of the county in which the resident decedent was domiciled at the time of the decedent's death.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.8; Acts 1980, P.L.57, SEC.20; Acts 1981, P.L.91, SEC.1; P.L.59-1996, SEC.1.

IC 6-4.1-8-4.5
Repealed
(Repealed by Acts 1982, P.L.57, SEC.1.)

IC 6-4.1-8-4.6
Checking account; notice of transfer of funds to person other than surviving spouse
Sec. 4.6. A person who has possession of or control over money held in a checking account in which a resident decedent had a legal interest shall notify the department or the county assessor of the county in which the resident decedent was domiciled at the time of death, when money is transferred from the account to a person, other than the resident decedent's surviving spouse.
As added by P.L.26-1985, SEC.11.

IC 6-4.1-8-5
Life insurance proceeds; damages payable in a cause of action maintained by a personal representative
Sec. 5. (a) Within ten (10) days after life insurance proceeds are paid to a resident decedent's estate, the life insurance company shall give notice of the payment to the department of state revenue.
(b) Not later than ten (10) days after damages payable under a cause of action maintained by a personal representative under IC 34-9-3-4 are paid to a resident decedent's estate, the person making the payment shall give notice of the payment to the department of state revenue.
(c) The department of state revenue shall send a copy of any

notice which it receives under subsection (a) or (b) to the county assessor of the county in which the resident decedent was domiciled at the time of the resident decedent's death.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.9; P.L.157-1992, SEC.1; P.L.6-1999, SEC.1; P.L.143-2009, SEC.2.

IC 6-4.1-8-6
Repealed
(Repealed by P.L.6-1999, SEC.2.)

IC 6-4.1-8-7
Violations of IC 6-4.1-8-4 or IC 6-4.1-8-5; penalties
Sec. 7. If a person violates a provision of section 4 or 5 of this chapter, he is liable for the taxes imposed under this article as a result of the resident decedent's death and is subject to an additional penalty not to exceed one thousand dollars ($1,000). The department of state revenue shall initiate an action in the name of this state to collect the taxes and the penalty which the person is liable for under this section.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.22; P.L.87-1983, SEC.6.

IC 6-4.1-8-8
Repealed
(Repealed by P.L.6-1999, SEC.2.)



CHAPTER 9. GENERAL INHERITANCE TAX COLLECTION PROVISIONS

IC 6-4.1-9-0.5
Applicability
Sec. 0.5. This chapter does not apply to a property interest transferred by a decedent whose death occurs after December 31, 2021.
As added by P.L.157-2012, SEC.13.

IC 6-4.1-9-1
Due date for taxes; interest on delinquent portion; unavoidable delays
Sec. 1. (a) Except as otherwise provided in IC 6-4.1-6-6(b), the inheritance tax imposed as a result of a decedent's death is due twelve (12) months after the person's date of death. If a person liable for payment of inheritance tax does not pay the tax on or before the due date, the person shall, except as provided in subsection (b) of this section, pay interest on the delinquent portion of the tax at the rate of ten percent (10%) per year from the date of the decedent's death to the date payment is made.
(b) If an unavoidable delay, such as necessary litigation, prevents a determination of the amount of inheritance tax due, the appropriate probate court, in the case of a resident decedent, or the department of state revenue, in the case of a non-resident decedent, may reduce the rate of interest imposed under this section, for the time period beginning on the date of the decedent's death and ending when the cause of delay is removed, to six percent (6%) per year.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.252-2001, SEC.6.

IC 6-4.1-9-1.5
Due date for taxes when petition for redetermination of inheritance taxes filed
Sec. 1.5. If inheritance tax is imposed because a petition is filed under IC 6-4.1-7-6, the inheritance tax so imposed is, notwithstanding section 1 of this chapter, not due until thirty (30) days after notice of the final determination of federal estate tax is received by a person liable for paying the inheritance tax. If any inheritance tax so imposed is not paid on or before the due date, the person liable for paying the tax shall pay interest on the delinquent tax at the rate of six percent (6%) per year from the due date until the tax is paid. As added by Acts 1976, P.L.19, SEC.2.

IC 6-4.1-9-2
Reduction of taxes for payment within nine months after death
Sec. 2. If the inheritance tax imposed as a result of a decedent's death is paid within nine (9) months after the person's date of death, the person making the payment is entitled to a five percent (5%) reduction in the inheritance tax due. When payment is so made, the person collecting the tax shall grant the five percent (5%) reduction to the payor.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.252-2001, SEC.7.

IC 6-4.1-9-3
Inheritance tax due as result of non-resident decedent's death; book showing tax due
Sec. 3. The department of state revenue shall maintain a book which indicates the amount of inheritance tax due as a result of a non-resident decedent's death. When the department gives an inheritance tax notice required by IC 6-4.1-5-16, the department shall concurrently enter in the book the amount of inheritance tax stated in the notice. The book required by this section is a public record.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-9-4
Tax payments resulting from non-resident decedent's death; monthly reports
Sec. 4. A person who is liable for inheritance tax imposed as a result of a non-resident decedent's death shall pay the tax to the department of state revenue. The department shall collect the tax and shall issue a receipt to the person who pays it. On the first Monday of each month, the department shall report and remit to the state treasurer the inheritance tax collected by it during the preceding month under this section. The report must indicate the estates for which the inheritance taxes were paid.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-9-5
Collection and payment of taxes; receipts
Sec. 5. (a) A person who is liable for inheritance tax imposed as a result of a resident decedent's death shall pay the tax to the treasurer of the county in which the resident decedent was domiciled at the time of the resident decedent's death. If such a person believes that more inheritance tax is due as a result of the resident decedent's death than the amount of tax determined by the court under IC 6-4.1-5-10, the person may, without obtaining another court determination, pay the additional tax and any interest due on the additional tax to the county treasurer.
(b) The county treasurer shall collect the tax, shall issue a receipt for the tax payment in duplicate, and shall send one (1) copy of the

receipt to the department of state revenue. The department shall countersign the receipt, shall affix its seal to the receipt, and shall return the signed and sealed receipt to the payor. The department shall also charge the county treasurer with the amount of inheritance tax collected by him.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.12; Acts 1980, P.L.57, SEC.23; P.L.86-1995, SEC.7.

IC 6-4.1-9-6
Apportionment of receipts between county and state; transfer to county and state
Sec. 6. (a) With respect to the inheritance tax imposed as a result of a resident decedent's death, the county in which the tax is collected shall receive eight percent (8%) of the inheritance tax paid as a result of the decedent's death. On the first day of January, April, July, and October of each year, the county treasurer shall, except as provided in subsection (b), transfer to the county general fund the amount due the county under this section. This state shall receive the remaining ninety-two percent (92%) of the inheritance taxes, all the interest charges collected by the county treasurer under section 1 or 1.5 of this chapter, and all the penalties collected by the county treasurer under IC 6-4.1-4-6.
(b) In a county having a consolidated city, the amount due the county under this section shall be transferred to the general fund of the consolidated city.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.24; Acts 1981, P.L.11, SEC.33; P.L.86-1995, SEC.8.

IC 6-4.1-9-7
County treasurer's quarterly report of collections; warrants
Sec. 7. (a) On the first day of January, April, July, and October of each year, each county treasurer shall, under oath, send a written inheritance tax report to the department of state revenue. Each report shall state the amount of inheritance taxes collected by the county treasurer during the preceding three (3) months and shall indicate the estates for which the taxes were paid, who paid the taxes, and when the taxes were paid. The county treasurer shall prepare each report on the form prescribed by the state board of accounts.
(b) On the first day of January, April, July, and October of each year, each county auditor shall issue a warrant to the state treasurer for the amount of inheritance taxes, interest charges, and penalties which the state is to receive under section 6 of this chapter. The county treasurer shall stamp and countersign the warrant. The county treasurer shall send the warrant to the department of state revenue not more than thirty (30) days after the county treasurer is required to send the related inheritance tax report for the preceding three (3) months under subsection (a).
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.30-1994, SEC.7.
IC 6-4.1-9-8
Disposition of warrant from county; quietus
Sec. 8. (a) The department of state revenue shall receipt and account for each warrant which it receives under section 7(b) of this chapter. The department shall then forward the warrant to the state treasurer. The state treasurer shall deposit the warrants in a special account within the state general fund to be known as the Inheritance Tax Account.
(b) At the end of each month, the state auditor shall issue a quietus to the department of state revenue for the money collected by the department under section 7(b) of this chapter. The state auditor shall issue the quietus under the same terms and conditions established for issuing a quietus to similar state agencies.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-9-9
Audit of quarterly reports; report and disposition of shortages and excessive payments
Sec. 9. The department of state revenue shall audit the quarterly inheritance tax reports required by section 7 of this chapter. The department shall report any shortage which it discovers to the appropriate county treasurer and county auditor. If the department notifies them of a shortage, the county treasurer and county auditor shall promptly issue a warrant to the state treasurer for the balance due the state. If the department, through its audit, discovers that an excessive payment has been made, the amount of the excess shall be refunded in the same manner that refunds are made under IC 6-4.1-10.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-9-10
Repealed
(Repealed by P.L.30-1994, SEC.8.)

IC 6-4.1-9-11
Action for failure to pay inheritance tax; payment of tax after prosecution
Sec. 11. (a) If the department of state revenue believes that a person has failed to pay inheritance tax for which the person is liable under a court order, the department may file in the appropriate probate court an action in the name of the state to enforce payment of the tax. This action must be commenced within ten (10) years after the date of the order imposing the tax unless the court has not complied with IC 6-4.1-5-11. Every person who is liable for the inheritance tax is liable to the department of state revenue for payment of the tax. The amounts collected under this section shall be distributed under section 6 of this chapter.
(b) When an action has been successfully prosecuted under this section, the person who is liable for the inheritance tax due from any property which is subject to the inheritance tax shall then pay the

amount due from the person to the department of state revenue.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.26-1985, SEC.12; P.L.60-1996, SEC.1.

IC 6-4.1-9-12
Appointment of resident or special administrator for non-resident decedent's estate
Sec. 12. The Probate Court of Marion County may appoint a resident or special administrator for a non-resident decedent's estate if the department of state revenue shows:
(1) that the department has reason to believe that a property interest transferred by the decedent under a taxable transfer has not been appraised for inheritance tax purposes in the manner required by this article and that the property involved is located in this state; or
(2) that the inheritance tax imposed as a result of the decedent's death, as determined by the department, has not been paid and it has been at least two (2) years since the decedent died.
A resident or special administrator appointed by the court under this section has the same powers and duties as a general administrator.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-9-13
Repealed
(Repealed by Acts 1979, P.L.75, SEC.15.)



CHAPTER 10. REFUND OF INHERITANCE TAX ERRONEOUSLY OR ILLEGALLY COLLECTED

IC 6-4.1-10-2
Time limits for filing for property interests under IC 6-4.1-6
Sec. 2. The time limits prescribed in section 1 of this chapter for filing a refund claim do not apply if the claim is for the refund of inheritance tax which has been determined in the manner provided in IC 6-4.1-6.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-10-3
Orders for refund; funds from which payable; credit
Sec. 3. (a) The department of state revenue shall review each claim for refund and shall enter an order either approving, partially approving, or disapproving the refund. If the department either approves or partially approves a claim for refund, the department shall send a copy of the order to:
(1) the treasurer of the county that collected the tax, if the refund applies to inheritance tax collected as a result of a resident decedent's death; and
(2) the treasurer of state.
The treasurer of state shall pay the refund from money which is under his control and which has not otherwise been appropriated. The treasurer of state shall receive a credit for the county portion of

the amount so refunded, and the county treasurer of the county owing the credit shall account for the credit on the county's inheritance tax report for the quarter in which the refund is paid.
(b) Within five (5) days after entering an order with respect to a claim for refund filed under section 1 of this chapter, the department shall send a copy of the order to the person who filed the claim.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.26; P.L.98-2000, SEC.5.

IC 6-4.1-10-4
Appeal of refund order; complaint; jurisdiction
Sec. 4. (a) A person who files a claim for the refund of inheritance or Indiana estate tax may appeal any refund order which the department of state revenue enters with respect to his claim. To initiate the appeal, the person must, within ninety (90) days after the department enters the order, file a complaint in which the department is named as the defendant.
(b) The court which has jurisdiction over an appeal initiated under this section is:
(1) the probate court of the county in which administration of the estate is pending, if the appeal involves either a resident or a nonresident decedent's estate and administration of the estate is pending;
(2) the probate court of the county in which the decedent was domiciled at the time of his death, if the appeal involves a resident decedent's estate and no administration of the estate is pending in Indiana; or
(3) the probate court of any county in which any of the decedent's property was located at the time of his death, if the appeal involves a nonresident decedent's estate and no administration of the estate is pending in Indiana.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.27.

IC 6-4.1-10-5
Probate court determination; appeal
Sec. 5. When an appeal is initiated under section 4 of this chapter, the probate court shall determine the amount of any tax refund due. Either party may appeal the probate court's decision to the tax court in accordance with the rules of appellate procedure.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.28; P.L.59-1990, SEC.2.

IC 6-4.1-10-6
Annual appropriation to pay refund
Sec. 6. Amounts sufficient to pay the refunds provided for under this chapter are annually appropriated.
As added by Acts 1976, P.L.18, SEC.1.



CHAPTER 11. INDIANA ESTATE TAX

IC 6-4.1-11-1
Imposition of estate tax
Sec. 1. A tax to be known as the "Indiana estate tax" is imposed upon a resident or nonresident decedent's estate.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.58-1990, SEC.2.

IC 6-4.1-11-2
Computation for residents and nonresidents; determination of value of Indiana gross estate
Sec. 2. (a) The Indiana estate tax is the amount determined in STEP FOUR of the following formula:
STEP ONE: Divide:
(A) the value of the decedent's Indiana gross estate; by
(B) the value of the decedent's total gross estate for federal estate tax purposes.
STEP TWO: Multiply:
(A) the quotient determined under STEP ONE; by
(B) the federal state death tax credit allowable against the decedent's federal estate tax.
The product is the Indiana portion of the federal state death tax credit.
STEP THREE: Subtract:
(A) the amount of all Indiana inheritance taxes actually paid as a result of the decedent's death; from
(B) the product determined under STEP TWO.
STEP FOUR: Determine the greater of the following:
(A) The remainder determined under STEP THREE.
(B) Zero (0).
(b) For purposes of this section, the value of a nonresident decedent's Indiana gross estate equals the total fair market value on the appraisal date of tangible personal property and real estate which had an actual situs in Indiana at the time of the decedent's death and which is included in the decedent's gross estate for federal estate tax purposes under Sections 2031 through 2044 of the Internal Revenue

Code.
(c) For purposes of this section, the value of a resident decedent's Indiana gross estate equals the total fair market value on the appraisal date of personal property and real estate that had an actual situs in Indiana at the time of the decedent's death and all intangible personal property wherever located that is included in the decedent's gross estate for federal estate tax purposes.
(d) For purposes of this section, the value of a resident or nonresident decedent's total gross estate for federal estate tax purposes equals the total fair market value on the appraisal date of the property included in the decedent's gross estate for federal estate tax purposes under Sections 2031 through 2044 of the Internal Revenue Code.
(e) For purposes of determining the value of a decedent's Indiana gross estate and the decedent's total gross estate, the appraisal date for each property interest is the date on which the property interest is valued for federal estate tax purposes.
(f) The estate tax does not apply to a property interest transfer made by a resident decedent if the interest transferred is in:
(1) real property located outside Indiana, regardless of whether the property is held in a trust or whether the trustee is required to distribute the property in-kind; or
(2) real property located in Indiana, if:
(A) the real property was transferred to an irrevocable trust during the decedent's lifetime;
(B) the transfer to the trust was not made in contemplation of the transferor's death, as determined under IC 6-4.1-2-4; and
(C) the decedent does not have a retained interest in the trust.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.13; P.L.58-1990, SEC.3; P.L.78-1993, SEC.3.

IC 6-4.1-11-3
Accrual of tax; time for payment
Sec. 3. (a) The Indiana estate tax accrues at the time of the decedent's death. Except as provided in subsection (b) of this section, the Indiana estate tax is due twelve (12) months after the date of the decedent's death.
(b) Any Indiana estate tax that results from a final change in the amount of federal estate tax is due:
(1) eighteen (18) months after the date of the decedent's death; or
(2) one (1) month after final notice of the federal estate tax due is given to the person liable for the tax;
whichever is later.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.252-2001, SEC.8.

IC 6-4.1-11-4 Late payments; interest
Sec. 4. If Indiana estate tax is not paid on or before the due date, the person liable for the tax shall pay interest on the delinquent portion of the tax from the due date until it is paid at the rate of six percent (6%) per year.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-11-5
Indiana estate tax as credit against inheritance tax
Sec. 5. A person is entitled to claim the amount of Indiana estate tax paid under this chapter as a credit against inheritance tax imposed under this article if:
(1) the inheritance tax is imposed after the Indiana estate tax is paid; and
(2) both taxes are imposed as a result of the same decedent's death.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-11-6
Collection of tax; remittance; deposit; distribution to counties
Sec. 6. (a) The department of state revenue shall collect the Indiana estate tax and the interest charges imposed under this chapter. The department shall remit the money which it collects under this chapter to the state treasurer, and the state treasurer shall deposit the money in the state general fund.
(b) Except as provided in subsection (e), the treasurer of state shall annually distribute to each county the amount determined under subsection (c) or (d) for the county. The distribution for a particular state fiscal year must be made before August 15 of the following state fiscal year. There is appropriated from the state general fund the amount necessary to make the distributions under this subsection.
(c) For a state fiscal year ending before July 1, 2012, the department of state revenue shall determine the inheritance tax replacement amount for each county using the following formula:
STEP ONE: Determine the amount of inheritance tax revenue retained by each county in each state fiscal year beginning with the state fiscal year that began July 1, 1990, and ending with the state fiscal year that ends June 30, 1997.
STEP TWO: Determine the average annual amount of inheritance tax revenue retained by each county using five (5) of the seven (7) state fiscal years described in STEP ONE after excluding the two (2) years in which each county retained its highest and lowest totals of inheritance tax revenue.
STEP THREE: Determine the remainder of the STEP TWO amount minus the amount of inheritance taxes retained by the county during the immediately preceding state fiscal year.
(d) For a state fiscal year beginning after June 30, 2012, and ending before July 1, 2022, the department of state revenue shall determine the inheritance tax replacement amount for each county using the following formula: STEP ONE: Determine the inheritance tax replacement amount distributed to the county for the state fiscal year that began on July 1, 2011.
STEP TWO: Multiply the amount determined under STEP ONE by the appropriate percentage as follows:
(A) Ninety-one percent (91%) for the state fiscal year beginning July 1, 2012.
(B) Eighty-two percent (82%) for the state fiscal year beginning July 1, 2013.
(C) Seventy-three percent (73%) for the state fiscal year beginning July 1, 2014.
(D) Sixty-four percent (64%) for the state fiscal year beginning July 1, 2015.
(E) Fifty-five percent (55%) for the state fiscal year beginning July 1, 2016.
(F) Forty-five percent (45%) for the state fiscal year beginning July 1, 2017.
(G) Thirty-six percent (36%) for the state fiscal year beginning July 1, 2018.
(H) Twenty-seven percent (27%) for the state fiscal year beginning July 1, 2019.
(I) Eighteen percent (18%) for the state fiscal year beginning July 1, 2020.
(J) Nine percent (9%) for the state fiscal year beginning July 1, 2021.
(e) A county is not entitled to a distribution under subsection (b) for a state fiscal year beginning after June 30, 2022.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.254-1997(ss), SEC.11; P.L.157-2012, SEC.14.

IC 6-4.1-11-7
Estate tax owing; final determination; appeal
Sec. 7. A probate court's final determination concerning the amount of Indiana estate tax owing under this chapter may be appealed to the tax court in accordance with the rules of appellate procedure.
As added by P.L.59-1990, SEC.3.



CHAPTER 11.5. INDIANA GENERATION-SKIPPING TRANSFER TAX

IC 6-4.1-11.5-1
"Federal generation-skipping transfer tax"
Sec. 1. As used in this chapter, "federal generation-skipping transfer tax" means the tax imposed by Chapter 13 of Subtitle B of the Internal Revenue Code.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-2
"Federal generation-skipping transfer tax credit"
Sec. 2. As used in this chapter, "federal generation-skipping transfer tax credit" means the maximum allowable federal generation-skipping transfer tax credit under Section 2604 of the Internal Revenue Code for state generation-skipping transfer taxes.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-3
"Generation-skipping transfer"
Sec. 3. As used in this chapter, "generation-skipping transfer" includes every transfer subject to the tax imposed under Chapter 13 of Subtitle B of the Internal Revenue Code if:
(1) the original transferor is a resident of Indiana on the date of the original transfer; or
(2) the transferor is not a resident of Indiana and the transferred property is:
(A) real property located in Indiana; or
(B) tangible personal property that is legally located in Indiana.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-4
"Original transferor"
Sec. 4. As used in this chapter, "original transferor" means a donor, grantor, testator, or trustor who by gift, grant, will, or trust makes a transfer of real or personal property that results in the imposition of the federal generation-skipping transfer tax under the Internal Revenue Code.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-5
"Transfer tax" Sec. 5. As used in this chapter, "transfer tax" means the Indiana generation-skipping transfer tax imposed under section 7 of this chapter.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-6
"Transferred property"
Sec. 6. As used in this chapter, "transferred property" means real or personal property, whether located in Indiana or in another jurisdiction, the transfer of which gives rise to federal generation-skipping transfer tax.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-7
Generation-skipping transfer tax
Sec. 7. The Indiana generation-skipping transfer tax is imposed upon every generation-skipping transfer.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-8
Amount of transfer tax
Sec. 8. (a) The transfer tax is the amount determined in the following formula:
STEP ONE: Divide:
(A) the value of the transferred property that is legally located in Indiana; by
(B) the total value of the transferred property.
STEP TWO: Multiply:
(A) the quotient determined under STEP ONE; by
(B) the federal generation-skipping transfer tax credit.
STEP THREE: Determine the remainder of:
(A) the federal generation-skipping transfer tax credit; minus
(B) the generation-skipping transfer taxes paid to states other than Indiana.
STEP FOUR: Determine the greater of:
(A) the STEP TWO amount; or
(B) the STEP THREE amount.
(b) For purposes of this section, the value of the transferred property equals the final value of the property determined for federal generation-skipping transfer tax purposes.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-9
Due date of transfer tax
Sec. 9. The transfer tax is due twelve (12) months after the date of death of the person whose death resulted in the generation-skipping transfer.
As added by P.L.67-1991, SEC.1. Amended by P.L.252-2001, SEC.9.

IC 6-4.1-11.5-10 Payment of transfer tax
Sec. 10. The transfer tax shall be paid to the department of state revenue.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-11
Federal generation-skipping transfer tax credit; contents of filing
Sec. 11. A person who is required to file a return reporting a generation-skipping transfer that reflects a federal generation-skipping transfer tax credit under federal statutes and regulations shall, on or before the date specified in section 9 of this chapter, file the following with the department of state revenue:
(1) A copy of the federal return.
(2) A schedule indicating:
(A) the value of the transferred property legally located in Indiana; and
(B) the results of the formula set forth in section 8 of this chapter.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-12
Delinquent tax payment; interest
Sec. 12. If the transfer tax is not paid on or before the due date set under section 9 of this chapter, the person who is required to pay the tax shall pay, in addition to the tax, interest on the delinquent portion of the tax at the rate of six percent (6%) per year. Interest under this section shall be charged from the due date of the tax until the date the tax is paid.
As added by P.L.67-1991, SEC.1.



CHAPTER 12. GENERAL ADMINISTRATIVE PROVISIONS

IC 6-4.1-12-1
Jurisdiction of probate court to determine inheritance tax
Sec. 1. The probate court of the county:
(1) in which a resident decedent was domiciled at the time of the decedent's death; or
(2) in which the resident decedent's estate is being administered, if different from the county described in subdivision (1);
has jurisdiction to determine the inheritance tax imposed as a result of the resident decedent's death and to hear all matters related to the tax determination. However, if two (2) or more courts in a county have probate jurisdiction, the first court acquiring jurisdiction under this article acquires exclusive jurisdiction over the inheritance tax determination.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.11; P.L.86-1995, SEC.9.

IC 6-4.1-12-2
County assessor as inheritance tax appraiser; appointment of other; fees
Sec. 2. Each county assessor shall serve as the county inheritance tax appraiser for the county he serves. However, the appropriate probate court shall appoint a competent and qualified resident of the county to appraise property transferred by a resident decedent if the county assessor is:
(1) beneficially interested as an heir of the decedent's estate;
(2) the personal representative of the decedent's estate; or
(3) related to the decedent or a beneficiary of the decedent's estate within the third degree of consanguinity or affinity.
A person who is appointed to act as the county inheritance tax appraiser under this section shall receive a fee for his services. The court, subject to the approval of the department of state revenue, shall set the fee.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-12-3 Repealed
(Repealed by Acts 1982, P.L.1, SEC.71.)

IC 6-4.1-12-4
Equipment costs
Sec. 4. The county assessor shall receive funds from the county to pay the actual cost of equipment which he needs to perform the duties assigned to him under this article.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-12-5
Compromise agreements concerning tax or interest on delinquency
Sec. 5. (a) If one (1) of the conditions listed in subsection (b) of this section exists, the department of state revenue may, with the advice and approval of the attorney general, enter into a compromise agreement concerning the amount of any inheritance tax, or interest charges on delinquent inheritance tax, to be collected under this article. The department may enter into such an agreement with the personal representative of a decedent's estate or with the transferee of property transferred by the decedent.
(b) The department may enter into a compromise agreement under this section only if the department and the attorney general believe that a substantial doubt exists as to:
(1) the right to impose the tax under applicable Indiana law;
(2) the constitutionality, under either the Indiana or United States Constitutions, of the imposition of the tax;
(3) the correct value of property transferred under a taxable transfer;
(4) the correct amount of tax due;
(5) the collectability of the tax; or
(6) whether the decedent was a resident or a non-resident of this state.
(c) After payment of the inheritance tax agreed to by the parties to a compromise agreement entered into under this section, the issue of the amount of tax to be collected may be reopened only if the agreement was entered into fraudulently.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-12-6
Powers and duties of department of state revenue
Sec. 6. The department of state revenue:
(1) shall supervise the enforcement of this article;
(2) shall supervise the collection of taxes imposed under this article;
(3) shall investigate the manner in which this article is administered and enforced in the various counties of this state;
(4) shall provide the forms and books required to implement this article;
(5) shall promulgate any rules or regulations which are necessary for the interpretation or the enforcement of this

article;
(6) may investigate any facts or circumstances which are relevant to the taxes imposed under this article;
(7) shall provide the inheritance tax administrator with a secretary; and
(8) may provide the inheritance tax administrator with assistants, clerks, or stenographers.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-12-6.5
Determination of department of state revenue resulting in tax increase; statement in rules
Sec. 6.5. All changes in the department of state revenue's interpretations of IC 6-4.1 that could increase a person's tax liability must be stated in rules promulgated under IC 4-22-2. In no event may a change in a departmental interpretation of IC 6-4.1 that could increase a person's tax liability take effect before the date on which it is promulgated in a rule.
As added by Acts 1979, P.L.75, SEC.14.

IC 6-4.1-12-7
Investigative powers of department of state revenue; witness fees
Sec. 7. For the purpose of conducting an investigation described under clause (3) or clause (6) of section 6 of this chapter, the department of state revenue may:
(1) subpoena evidence;
(2) subpoena witnesses;
(3) administer oaths; or
(4) take testimony concerning any matter.
Each witness examined by the department is entitled to receive a fee equal to the same fee paid witnesses subpoenaed to appear before a court of record. The witness fee shall be paid in the same manner that erroneous tax payments are refunded under IC 6-4.1-10.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-12-8
Inheritance tax administrator; appointment; salary
Sec. 8. The governor shall, with the advice of the department of state revenue, appoint a state inheritance tax administrator. The inheritance tax administrator shall receive a salary to be fixed in the manner prescribed in IC 4-12-1-13. In addition, he shall receive the same mileage and travel allowances which other state employees receive.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-12-9
Powers and duties of inheritance tax administrator
Sec. 9. The inheritance tax administrator:
(1) shall supervise the administration of this article;
(2) shall, on behalf of the department of state revenue, perform

the administrative duties assigned to the department under this article;
(3) shall file reports with the department of state revenue on the first day of January, April, July, and October of each year;
(4) may, with the approval of the governor, employ special auditors or appraisers to appraise any property interest which is transferred by a decedent under a taxable transfer; and
(5) may, with the approval of the governor, employ special counsel to advise the administrator or to represent the administrator or the department of state revenue in any proceeding initiated by or against the administrator or the department.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-12-10
Special auditor, appraiser, or counsel; compensation
Sec. 10. A special auditor, appraiser, or counsel appointed by the inheritance tax administrator under section 9 of this chapter shall receive compensation for his services in an amount fixed by the administrator and the governor. When a claim for the compensation is approved by the administrator and the governor, the state auditor shall issue a warrant to the claimant in the amount so approved. The state auditor shall draw the warrant on taxes collected under this article. The state treasurer shall pay the warrant.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-12-11
Information and investigations concerning non-resident's estates
Sec. 11. The department of state revenue and the inheritance tax administrator shall gather information and make investigations concerning the estates of non-residents whose deaths result in the imposition of a tax under this article.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-12-12
Disclosure of inheritance tax information; offense
Sec. 12. (a) The department, the department's counsel, agents, clerks, stenographers, other employees, or former employees, or any other person who gains access to the inheritance tax files shall not divulge any information disclosed by the documents required to be filed under this article. However, disclosure may be made in the following cases:
(1) To comply with an order of a court.
(2) To the members and employees of the department.
(3) To the members and employees of county offices and courts to the extent they need the information for inheritance tax purposes. IC 5-14-3-6.5 does not apply to this subdivision.
(4) To the governor.
(5) To the attorney general.
(6) To any other legal representative of the state in any action

pertaining to the tax due under this article.
(7) To any authorized officer of the United States, when the recipient agrees that the information is confidential and will be used solely for official purposes.
(8) Upon the receipt of a certified request, to any designated officer of a tax department of any other state, district, territory, or possession of the United States, when the state, district, territory, or possession permits the exchange of like information with the taxing officials of Indiana and when the recipient agrees that the information is confidential and will be used solely for tax collection purposes.
(9) Upon receipt of a written request, to the director of the department of child services or to the director of the division of family resources and to any county director of family and children, when the recipient agrees that the information is confidential and will be used only in connection with their official duties.
(10) To the attorney listed on the inheritance tax return under IC 6-4.1-4-1 or IC 6-4.1-4-7.
(11) To a devisee, an heir, a successor in interest, or a surviving joint tenant of the decedent for whom an inheritance tax return was filed or, upon the receipt of a written request, to an agent or attorney of a devisee, an heir, a successor in interest, or a surviving joint tenant of the decedent.
(b) Any person who knowingly violates this section:
(1) commits a Class C misdemeanor; and
(2) shall be immediately dismissed from the person's office or employment, if the person is an officer or employee of the state.
As added by P.L.26-1985, SEC.13. Amended by P.L.67-1988, SEC.3; P.L.58-1990, SEC.4; P.L.2-1992, SEC.70; P.L.4-1993, SEC.10; P.L.5-1993, SEC.22; P.L.145-2006, SEC.18.






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.5. TAXATION OF FINANCIAL INSTITUTIONS

CHAPTER 1. DEFINITIONS

IC 6-5.5-1-2
"Adjusted gross income"
Sec. 2. (a) Except as provided in subsections (b) through (d), "adjusted gross income" means taxable income as defined in Section 63 of the Internal Revenue Code, adjusted as follows:
(1) Add the following amounts:
(A) An amount equal to a deduction allowed or allowable under Section 166, Section 585, or Section 593 of the Internal Revenue Code.
(B) An amount equal to a deduction allowed or allowable under Section 170 of the Internal Revenue Code.
(C) An amount equal to a deduction or deductions allowed or allowable under Section 63 of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by a state of the United States or levied at the local level by any subdivision of a state of the United States.
(D) The amount of interest excluded under Section 103 of the Internal Revenue Code or under any other federal law, minus the associated expenses disallowed in the computation of taxable income under Section 265 of the Internal Revenue Code.
(E) An amount equal to the deduction allowed under Section 172 or 1212 of the Internal Revenue Code for net operating losses or net capital losses.
(F) For a taxpayer that is not a large bank (as defined in Section 585(c)(2) of the Internal Revenue Code), an amount equal to the recovery of a debt, or part of a debt, that becomes worthless to the extent a deduction was allowed from gross income in a prior taxable year under Section 166(a) of the Internal Revenue Code.
(G) Add the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue

Code to apply bonus depreciation to the property in the year that it was placed in service.
(H) Add the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(I) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(J) Add an amount equal to any income not included in gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code. Subtract from the adjusted gross income of any taxpayer that added an amount to adjusted gross income in a previous year the amount necessary to offset the amount included in federal gross income as a result of the deferral of income arising from business indebtedness discharged in connection with the reacquisition after December 31, 2008, and before January 1, 2011, of an applicable debt instrument, as provided in Section 108(i) of the Internal Revenue Code.
(K) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified restaurant property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(v) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(L) Add the amount necessary to make the adjusted gross income of any taxpayer that placed qualified retail improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(ix) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed in service.
(M) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that claimed the special allowance for qualified disaster assistance property under Section 168(n) of the Internal Revenue Code equal to

the amount of adjusted gross income that would have been computed had the special allowance not been claimed for the property.
(N) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 179C of the Internal Revenue Code to expense costs for qualified refinery property equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(O) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that made an election under Section 181 of the Internal Revenue Code to expense costs for a qualified film or television production equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year.
(P) Add or subtract the amount necessary to make the adjusted gross income of any taxpayer that treated a loss from the sale or exchange of preferred stock in:
(i) the Federal National Mortgage Association, established under the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); or
(ii) the Federal Home Loan Mortgage Corporation, established under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.);
as an ordinary loss under Section 301 of the Emergency Economic Stabilization Act of 2008 in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had the loss not been treated as an ordinary loss.
(Q) Add an amount equal to any exempt insurance income under Section 953(e) of the Internal Revenue Code for active financing income under Subpart F, Subtitle A, Chapter 1, Subchapter N of the Internal Revenue Code.
(R) Add the amount necessary to make the adjusted gross income of any taxpayer that placed any qualified leasehold improvement property in service during the taxable year and that was classified as 15-year property under Section 168(e)(3)(E)(iv) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(S) Add the amount deducted from gross income under Section 198 of the Internal Revenue Code for the expensing of environmental remediation costs.
(T) Add the amount deducted from gross income under Section 179E of the Internal Revenue Code for any qualified advanced mine safety equipment property.
(U) Add the amount necessary to make the adjusted gross

income of any taxpayer that placed a motorsports entertainment complex in service during the taxable year and that was classified as 7-year property under Section 168(e)(3)(C)(ii) of the Internal Revenue Code equal to the amount of adjusted gross income that would have been computed had the classification not applied to the property in the year that it was placed into service.
(V) Add the amount deducted under Section 195 of the Internal Revenue Code for start-up expenditures that exceeds the amount the taxpayer could deduct under Section 195 of the Internal Revenue Code before it was amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(W) Add the amount necessary to make the adjusted gross income of any taxpayer for which tax was not imposed on the net recognized built-in gain of an S corporation under Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240) equal to the amount of adjusted gross income that would have been computed before Section 1374(d)(7) of the Internal Revenue Code as amended by the Small Business Jobs Act of 2010 (P.L. 111-240).
(2) Subtract the following amounts:
(A) Income that the United States Constitution or any statute of the United States prohibits from being used to measure the tax imposed by this chapter.
(B) Income that is derived from sources outside the United States, as defined by the Internal Revenue Code.
(C) An amount equal to a debt or part of a debt that becomes worthless, as permitted under Section 166(a) of the Internal Revenue Code.
(D) An amount equal to any bad debt reserves that are included in federal income because of accounting method changes required by Section 585(c)(3)(A) or Section 593 of the Internal Revenue Code.
(E) The amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation.
(F) The amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding

twenty-five thousand dollars ($25,000).
(G) Income that is:
(i) exempt from taxation under IC 6-3-2-21.7; and
(ii) included in the taxpayer's taxable income under the Internal Revenue Code.
(H) This clause does not apply to payments made for services provided to a business that was enrolled and participated in the E-Verify program (as defined in IC 22-5-1.7-3) during the time the taxpayer conducted business in Indiana in the taxable year. For a taxable year beginning after June 30, 2011, add the amount of any trade or business deduction allowed under the Internal Revenue Code for wages, reimbursements, or other payments made for services provided in Indiana by an individual for services as an employee, if the individual was, during the period of service, prohibited from being hired as an employee under 8 U.S.C. 1324a.
(b) In the case of a credit union, "adjusted gross income" for a taxable year means the total transfers to undivided earnings minus dividends for that taxable year after statutory reserves are set aside under IC 28-7-1-24.
(c) In the case of an investment company, "adjusted gross income" means the company's federal taxable income plus the amount excluded from federal gross income under Section 103 of the Internal Revenue Code for interest received on an obligation of a state other than Indiana, or a political subdivision of such a state, that is acquired by the taxpayer after December 31, 2011, multiplied by the quotient of:
(1) the aggregate of the gross payments collected by the company during the taxable year from old and new business upon investment contracts issued by the company and held by residents of Indiana; divided by
(2) the total amount of gross payments collected during the taxable year by the company from the business upon investment contracts issued by the company and held by persons residing within Indiana and elsewhere.
(d) As used in subsection (c), "investment company" means a person, copartnership, association, limited liability company, or corporation, whether domestic or foreign, that:
(1) is registered under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.); and
(2) solicits or receives a payment to be made to itself and issues in exchange for the payment:
(A) a so-called bond;
(B) a share;
(C) a coupon;
(D) a certificate of membership;
(E) an agreement;
(F) a pretended agreement; or
(G) other evidences of obligation; entitling the holder to anything of value at some future date, if the gross payments received by the company during the taxable year on outstanding investment contracts, plus interest and dividends earned on those contracts (by prorating the interest and dividends earned on investment contracts by the same proportion that certificate reserves (as defined by the Investment Company Act of 1940) is to the company's total assets) is at least fifty percent (50%) of the company's gross payments upon investment contracts plus gross income from all other sources except dividends from subsidiaries for the taxable year. The term "investment contract" means an instrument listed in clauses (A) through (G).
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.15; P.L.68-1991, SEC.1; P.L.8-1993, SEC.94; P.L.28-1997, SEC.20; P.L.119-1998, SEC.13; P.L.273-1999, SEC.52; P.L.105-2003, SEC.4; P.L.246-2005, SEC.75; P.L.223-2007, SEC.5; P.L.182-2009(ss), SEC.233; P.L.229-2011, SEC.94; P.L.171-2011, SEC.7; P.L.172-2011, SEC.80; P.L.6-2012, SEC.56.

IC 6-5.5-1-3
"Business of a financial institution"
Sec. 3. "Business of a financial institution" has the meaning set forth in section 17(d) of this chapter.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-4
"Commercial domicile"
Sec. 4. "Commercial domicile" means:
(1) for a regulated financial corporation:
(A) the taxing jurisdiction under the laws of which it is organized; or
(B) if it is organized under the laws of the United States, the place designated as its principal office with the regulatory authority;
(2) if it is a foreign bank, the state where it has established a federal agency or federal branch under Section 4 of the International Banking Act of 1978 (12 U.S.C. 3102) or if it transacts business in more than one (1) state, its home state as provided in Section 5(c) of the International Banking Act of 1978 (12 U.S.C. 3103(c)); or
(3) for all other entities, the principal place from which the trade or business of the entity is directed or managed.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-5
"Compensation"
Sec. 5. "Compensation" means wages, salaries, commissions, and any other form of remuneration paid to employees for personal services.
As added by P.L.347-1989(ss), SEC.1.
IC 6-5.5-1-6
"Corporation"
Sec. 6. "Corporation" means an entity that is:
(1) a corporation (as defined in Internal Revenue Code Section 7701(a)(3)) for federal income tax purposes, including an entity taxed as a corporation under the Internal Revenue Code; and
(2) organized under the laws of the United States, this state, any other taxing jurisdiction, or a foreign government.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.16.

IC 6-5.5-1-7
"Department"
Sec. 7. "Department" refers to the department of state revenue.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-8
"Employee"
Sec. 8. "Employee" has the same meaning as it has for purposes of federal income tax withholding under Sections 3401 through 3404 of the Internal Revenue Code.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-9
"Foreign bank"
Sec. 9. "Foreign bank" means an entity organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands that engages in the business of a financial institution or a subsidiary or affiliate organized under those laws of such an entity. The term includes foreign commercial banks, foreign merchant banks, and other foreign institutions that engage in banking activities that are usually in connection with the business of a financial institution in the countries where the foreign institutions are organized or operating.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-10
"Gross income"
Sec. 10. "Gross income" means gross income (as defined in Section 61 of the Internal Revenue Code) for federal income tax purposes.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-11
"Internal Revenue Code"
Sec. 11. "Internal Revenue Code" has the meaning set forth in IC 6-3-1-11.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-12 "Nonresident taxpayer"
Sec. 12. "Nonresident taxpayer" means a taxpayer that:
(1) is transacting business within Indiana, as provided in IC 6-5.5-3; and
(2) has its commercial domicile outside Indiana.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.68-1991, SEC.2.

IC 6-5.5-1-13
"Resident taxpayer"
Sec. 13. "Resident taxpayer" means a taxpayer that:
(1) is transacting business within Indiana, as provided in IC 6-5.5-3; and
(2) has its commercial domicile in Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-14
"Subsidiary"
Sec. 14. "Subsidiary" means:
(1) a corporation fifty percent (50%) or more of whose voting stock; or
(2) an entity other than a corporation that is taxed as a corporation under the Internal Revenue Code and fifty percent (50%) of whose net worth;
is owned by another legal entity.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.17.

IC 6-5.5-1-15
"Taxable year"
Sec. 15. "Taxable year", with respect to a taxpayer, means the taxable year of the taxpayer as shown on the taxpayer's return required to be filed under the Internal Revenue Code. If a taxpayer does not file a return under the Internal Revenue Code, the taxpayer's taxable year is the calendar year.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-16
"Taxing jurisdiction"
Sec. 16. "Taxing jurisdiction" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-17
"Taxpayer"
Sec. 17. (a) "Taxpayer" means a corporation that is transacting the business of a financial institution in Indiana, including any of the following:
(1) A holding company. (2) A regulated financial corporation.
(3) A subsidiary of a holding company or regulated financial corporation.
(4) Any other corporation organized under the laws of the United States, this state, another taxing jurisdiction, or a foreign government that is carrying on the business of a financial institution.
(b) As used in this section, "holding company" means a corporation registered under the Bank Holding Company Act of 1956 (12 U.S.C. 1841 through 1849), as in effect on December 31, 1990, or registered as a savings and loan holding company other than a diversified savings and loan holding company (as defined in Section 10(a)(F) of the Home Owners' Loan Act of 1933 (12 U.S.C. 1467a(1)(F)), as in effect on December 31, 1990).
(c) As used in this section, "regulated financial corporation" means:
(1) an institution, the deposits, shares, or accounts of which are insured under the Federal Deposit Insurance Act (12 U.S.C. 1811 through 1833e), as in effect on December 31, 1990;
(2) an institution that is a member of a Federal Home Loan Bank;
(3) any other bank or thrift institution incorporated or organized under the laws of a state that is engaged in the business of receiving deposits;
(4) a credit union incorporated and organized under the laws of this state;
(5) a production credit association organized under 12 U.S.C. 2071, as in effect on December 31, 1990;
(6) a corporation organized under 12 U.S.C. 611 through 631 (an Edge Act corporation), as in effect on December 31, 1990;
(7) a federal or state agency or branch of a foreign bank (as defined in 12 U.S.C. 3101, as in effect on December 31, 1990); or
(8) a trust company formed under IC 28-12.
(d) For purposes of this section and when used in this article, "business of a financial institution" means the following:
(1) For a holding company, a regulated financial corporation, or a subsidiary of either, the activities that each is authorized to perform under federal or state law, including the activities authorized by regulation or order of the Federal Reserve Board for such a subsidiary under Section 4(c)(8) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(c)(8)), as in effect on December 31, 1990.
(2) For any other corporation described in subsection (a)(4), all of the corporation's business activities if eighty percent (80%) or more of the corporation's gross income, excluding extraordinary income, is derived from one (1) or more of the following activities:
(A) Making, acquiring, selling, or servicing loans or extensions of credit. For the purpose of this subdivision,

loans and extensions of credit include:
(i) secured or unsecured consumer loans;
(ii) installment obligations;
(iii) mortgage or other secured loans on real estate or tangible personal property;
(iv) credit card loans;
(v) secured and unsecured commercial loans of any type;
(vi) letters of credit and acceptance of drafts;
(vii) loans arising in factoring; and
(viii) any other transactions with a comparable economic effect.
(B) Leasing or acting as an agent, broker, or advisor in connection with leasing real and personal property that is the economic equivalent of the extension of credit if the transaction is not treated as a lease for federal income tax purposes.
(C) Operating a credit card, debit card, charge card, or similar business.
As used in this subdivision, "gross income" includes income from interest, fees, penalties, a market discount or other type of discount, rental income, the gain on a sale of intangible or other property evidencing a loan or extension of credit, and dividends or other income received as a means of furthering the activities set out in this subdivision.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.18; P.L.8-1991, SEC.4; P.L.68-1991, SEC.3; P.L.1-1992, SEC.18; P.L.119-1998, SEC.14.

IC 6-5.5-1-18
"Unitary business"
Sec. 18. (a) "Unitary business" means business activities or operations that are of mutual benefit, dependent upon, or contributory to one another, individually or as a group, in transacting the business of a financial institution. The term may be applied within a single legal entity or between multiple entities and without regard to whether each entity is a corporation, a partnership, a limited liability company, or a trust, provided that each member is either a holding company, a regulated financial corporation, a subsidiary of either, a corporation that conducts the business of a financial institution under IC 6-5.5-1-17(d)(2), or any other entity, regardless of its form, that conducts activities that would constitute the business of a financial institution under IC 6-5.5-1-17(d)(2) if the activities were conducted by a corporation. The term "unitary group" includes those entities that are engaged in a unitary business transacted wholly or partially within Indiana. However, the term does not include an entity that does not transact business in Indiana.
(b) Unity is presumed whenever there is unity of ownership, operation, and use evidenced by centralized management or executive force, centralized purchasing, advertising, accounting, or other controlled interaction among entities that are members of the

unitary group, as described in subsection (a). However, the absence of these centralized activities does not necessarily evidence a nonunitary business.
(c) Unity of ownership, when a corporation is involved, does not exist unless that corporation is a member of a group of two (2) or more business entities and more than fifty percent (50%) of the voting stock of each member of the group is directly or indirectly owned by:
(1) a common owner or common owners, either corporate or noncorporate; or
(2) one (1) or more of the member corporations of the group.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.19; P.L.8-1993, SEC.95; P.L.129-2001, SEC.8.

IC 6-5.5-1-19
"Partnership"
Sec. 19. "Partnership" means an association of two (2) or more entities formed to conduct a business, including but not limited to;
(1) a limited partnership, a syndicate, a group, a pool, a joint venture, or an incorporated association; or
(2) a similar entity if the income for federal income tax purposes is taxed to the equity participants in that business, however characterized.
As added by P.L.21-1990, SEC.20.

IC 6-5.5-1-20
"Bonus depreciation"
Sec. 20. As used in this article, "bonus depreciation" means an amount equal to that part of any depreciation allowance allowed in computing the taxpayer's federal taxable income that is attributable to the additional first-year special depreciation allowance (bonus depreciation) for qualified property allowed under Section 168(k) of the Internal Revenue Code, including the special depreciation allowance for 50-percent bonus depreciation property.
As added by P.L.105-2003, SEC.5. Amended by P.L.246-2005, SEC.76.



CHAPTER 2. IMPOSITION OF TAX

IC 6-5.5-2-2
Repealed
(Repealed by P.L.6-2000, SEC.5.)

IC 6-5.5-2-3
Apportioned income of taxpayer not filing combined return
Sec. 3. For a taxpayer that is not filing a combined return, the taxpayer's apportioned income consists of the taxpayer's adjusted gross income for that year multiplied by the quotient of:
(1) the taxpayer's total receipts attributable to transacting business in Indiana, as determined under IC 6-5.5-4; divided by
(2) the taxpayer's total receipts from transacting business in all taxing jurisdictions, as determined under IC 6-5.5-4.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.6-2000, SEC.2.

IC 6-5.5-2-4
Apportioned income of taxpayer filing combined return for unitary group
Sec. 4. For a taxpayer filing a combined return for its unitary group, the group's apportioned income for a taxable year consists of:
(1) the aggregate adjusted gross income, from whatever source derived, of the members of the unitary group; multiplied by
(2) the quotient of:
(A) all the receipts of the taxpayer members of the unitary group that are attributable to transacting business in Indiana; divided by
(B) the receipts of all the members of the unitary group from transacting business in all taxing jurisdictions.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.68-1991, SEC.5; P.L.6-2000, SEC.3.

IC 6-5.5-2-5
Repealed
(Repealed by P.L.6-2000, SEC.5.)

IC 6-5.5-2-5.3
Repealed
(Repealed by P.L.6-2000, SEC.5.)
IC 6-5.5-2-6
Credit for nonresident taxpayer
Sec. 6. (a) A nonresident taxpayer is entitled to a credit against the tax due under this article for the amount of net income tax, franchise tax, or other tax measured by net income that is due to the nonresident taxpayer's domiciliary state for a taxable year if:
(1) the receipt of interest or other income from a loan or loan transaction is attributed both to the taxpayer's domiciliary state under that state's laws and also to Indiana under IC 6-5.5-4; and
(2) the principal amount of the loan is at least two million dollars ($2,000,000).
(b) The amount of the credit for each taxable year is the lesser of:
(1) the portion of the net income tax, franchise tax, or other tax measured by net income actually paid by the nonresident taxpayer to its domiciliary state that is attributable to the loan or loan transaction; or
(2) the portion of the franchise tax due to Indiana under this article that is attributable to the loan or loan transaction.
The amount determined under subdivisions (1) and (2) shall be reduced by the amount of any credit for the tax due from the nonresident taxpayer under this article (calculated without the allowance for the credit provided under this section) and that may be used by the nonresident taxpayer in calculating the income tax due under the laws of the nonresident taxpayer's domiciliary state.
(c) As used in this section:
(1) "loan" or "loan transaction" refers to an obligation created in a single transaction to pay or repay a sum of money attributed as provided in subsection (a)(1);
(2) the "principal amount" of a loan is limited to the principal amount specified in the loan documents at the time of making the loan and reasonably expected to be advanced during the term of the loan, even though there is more than one (1) advancement. If the loan is a participation loan (as defined in IC 6-5.5-4-13), the principal amount must be calculated separately for each participant and is equal to that portion of the loan committed by each participant; and
(3) a "taxpayer's domiciliary state" is the taxing jurisdiction in which its commercial domicile is located.
(d) The amount of tax attributable to a loan or loan transaction, under the laws of the taxpayer's domiciliary state or under this article, is the portion of the total tax due to each state in an amount equal to the same proportion as the receipts from the loan or loan transaction bear to the total of the taxpayer's receipts.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.24; P.L.68-1991, SEC.7.

IC 6-5.5-2-7
Exemptions
Sec. 7. Notwithstanding any other provision of this article, there

is no tax imposed on the adjusted gross income or apportioned income of the following:
(1) Insurance companies subject to the tax under IC 27-1-18-2 or IC 6-3.
(2) International banking facilities (as defined in Regulation D of the Board of Governors of the Federal Reserve System).
(3) Any corporation that is exempt from income tax under Section 1363 of the Internal Revenue Code.
(4) Any corporation exempt from federal income taxation under the Internal Revenue Code, except for the corporation's unrelated business income. However, this exemption does not apply to a corporation exempt from federal income taxation under Section 501(c)(14) of the Internal Revenue Code.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.25; P.L.68-1991, SEC.8; P.L.1-2003, SEC.47; P.L.269-2003, SEC.11.

IC 6-5.5-2-8
Partnerships; grantor or beneficiary of a trust; information return; withholding
Sec. 8. (a) If a corporation is:
(1) transacting the business of a financial institution (as defined in IC 6-5.5-1-17(d)); and
(2) is a partner in a partnership or the grantor and beneficiary of a trust transacting business in Indiana and the partnership or trust is conducting in Indiana an activity or activities that would constitute the business of a financial institution if transacted by a corporation;
the corporation is a taxpayer under this article and shall, in calculating the corporation's tax liability under this article, include in the corporation's adjusted or apportioned income the corporation's percentage of the partnership or trust adjusted gross income or apportioned income.
(b) A partnership or trust covered by subsection (a):
(1) shall file an information return on an appropriate schedule, with capital and operating losses, modifications, and credits required by this article and any other items specified in the return form by the department. If the taxpayer is a nonresident, or is a member of a unitary group with nonresident members filing a combined return, the return must show the apportionment percentage and supporting amounts necessary to compute the tax under IC 6-5.5-4. A partner's percentage share of the receipts of a taxpayer, for the purpose of apportionment, shall be calculated by using the partner's share of the partnership adjusted gross income;
(2) is subject to the provisions of IC 6-5.5-7-3 relating to taxpayers and IC 6-5.5-7-4 relating to persons when filing the information return; and
(3) shall withhold from all nonresident corporate partners or beneficiaries an amount prescribed in withholding instructions

issued by the department. The amount required to be withheld shall be based upon the rate of tax prescribed in IC 6-5.5-2, unless the partner or beneficiary provides the partnership or trust with a written declaration that the partner or beneficiary is not subject to the tax. In such a case the amount withheld shall be the amount prescribed in the withholding instructions issued by the department based upon the Indiana adjusted gross income tax rates. The department shall issue procedures and directions for the withholding required by this subsection that are similar to those contained in IC 6-3-4 concerning the withholding of taxes.
As added by P.L.21-1990, SEC.26. Amended by P.L.68-1991, SEC.9.



CHAPTER 3. BUSINESS TRANSACTION RULES

IC 6-5.5-3-2
Maintains office
Sec. 2. For purposes of this chapter, a taxpayer is considered to maintain an office wherever the taxpayer has established a regular, continuous, and fixed place of business.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-3-3
Conducting business
Sec. 3. An employee, representative, or independent contractor is considered to be conducting business in Indiana if:
(1) the employee, representative, or independent contractor is regularly engaged in the business of the taxpayer in Indiana;
(2) the office from which the employee's, representative's, or independent contractor's activities are directed or controlled is located in Indiana and a majority of the employee's, representative's, or independent contractor's service is not performed in any other taxing jurisdiction; or
(3) a contribution to the Indiana employment security fund is required under IC 22-4-2 with respect to compensation paid to the employee.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.27.
IC 6-5.5-3-4
Regularly solicit business; presumption
Sec. 4. A person is presumed, subject to rebuttal, to regularly solicit business within Indiana if:
(1) the person conducts activities described in section 1(3), 1(5), and 1(6) of this chapter with twenty (20) or more customers within Indiana during the taxable year; or
(2) the sum of the person's assets, including the assets arising from loan transactions, and the absolute value of the person's deposits attributable to Indiana equal at least five million dollars ($5,000,000).
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.28; P.L.68-1991, SEC.10.

IC 6-5.5-3-5
Tangible assets, intangible assets, and deposits attributable to state
Sec. 5. For purposes of this chapter, tangible assets are attributable to this state if they are located in Indiana. Intangible assets are attributable to this state if the income earned on those assets is attributable to this state under this article. Deposits are attributed to this state if they are deposits made by this state or residents, political subdivisions, or agencies and instrumentalities of this state regardless of whether the deposits are accepted or maintained by the taxpayer at locations within Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-3-6
Tangible property; located in state
Sec. 6. Except as otherwise provided in section 7 of this chapter, tangible property, including leased property, is considered to be located in Indiana if the property is physically situated in Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-3-7
Moving property; located in state
Sec. 7. For purposes of this article, tangible personal property that is characteristically moving property, such as motor vehicles, rolling stock, aircraft, vessels, and mobile equipment, is considered to be located in Indiana if:
(1) the operation of the property is entirely in Indiana; or
(2) the operation of the property is not entirely in Indiana and:
(A) the operation outside Indiana is occasional and incidental to the operation in Indiana;
(B) the principal base of operations from which the property is sent out is in Indiana; or
(C) Indiana is the commercial domicile of the lessee or other user of the property and there is no principal base of operations.
As added by P.L.347-1989(ss), SEC.1.
IC 6-5.5-3-8
Events not considered transacting business in state
Sec. 8. Notwithstanding any other provision of this chapter, a taxpayer, except for a trust company formed under IC 28-1-4, is not considered to be transacting business in Indiana if the only activities of the taxpayer in Indiana are or are in connection with any of the following:
(1) Maintaining or defending an action or suit.
(2) Filing, modifying, renewing, extending, or transferring a mortgage, deed of trust, or security interest.
(3) Acquiring, foreclosing, or otherwise conveying property in Indiana as a result of a default under the terms of a mortgage, deed of trust, or other security instrument relating to the property.
(4) Selling tangible personal property, if taxation under this article is precluded by 15 U.S.C. 381 through 384.
(5) Owning an interest in the following types of property, including those activities within Indiana that are reasonably required to evaluate and complete the acquisition or disposition of the property, the servicing of the property or the income from the property, the collection of income from the property, or the acquisition or liquidation of collateral relating to the property:
(A) An interest in a real estate mortgage investment conduit, a real estate investment trust, or a regulated investment company (as those terms are defined in the Internal Revenue Code).
(B) An interest in a loan backed security representing ownership or participation in a pool of promissory notes or certificates of interest that provide for payments in relation to payments or reasonable projections of payments on the notes or certificates.
(C) An interest in a loan or other asset from which the interest is attributed in IC 6-5.5-4-4, IC 6-5.5-4-5, and IC 6-5.5-4-6 and in which the payment obligations were solicited and entered into by a person that is independent and not acting on behalf of the owner.
(D) An interest in the right to service or collect income from a loan or other asset from which interest on the loan or other asset is attributed in IC 6-5.5-4-4, IC 6-5.5-4-5, and IC 6-5.5-4-6 and in which the payment obligations were solicited and entered into by a person that is independent and not acting on behalf of the owner.
(E) An amount held in an escrow or a trust account with respect to property described in this subdivision.
(6) Acting:
(A) as an executor of an estate;
(B) as a trustee of a benefit plan;
(C) as a trustee of an employees' pension, profit sharing, or other retirement plan;
(D) as a trustee of a testamentary or inter vivos trust or

corporate indenture; or
(E) in any other fiduciary capacity, including holding title to real property in Indiana.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.68-1991, SEC.11.



CHAPTER 4. RULES FOR ATTRIBUTING RECEIPTS

IC 6-5.5-4-2
Definitions
Sec. 2. For purposes of computing receipts or the receipts factor under this article the following apply:
(1) "Receipts" means gross income (as defined in IC 6-5.5-1-10), plus the gross income excluded under Section 103 of the Internal Revenue Code, less gross income derived from sources outside the United States. However, upon the disposition of assets such as securities and money market transactions, when derived from transactions and activities in the regular course of the taxpayer's trade or business, receipts are limited to the gain (as defined in Section 1001 of the Internal Revenue Code) that is recognized upon the disposition.
(2) "Money market instruments" means federal funds sold and securities purchased under agreements to resell, commercial paper, banker's acceptances, and purchased certificates of deposit and similar instruments.
(3) "Securities" means United States Treasury securities, obligations of United States government agencies and corporations, obligations of state and political subdivisions, corporate stock and other securities, participations in securities backed by mortgages held by United States or state government agencies, loan backed securities and similar investments.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.29; P.L.68-1991, SEC.12.

IC 6-5.5-4-3
Lease or rental of real or tangible personal property
Sec. 3. Receipts from the lease or rental of real or tangible personal property must be attributed to Indiana if the property is located in Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-4
Secured loans or installment sales contracts; interest income and other receipts
Sec. 4. Interest income and other receipts from assets in the nature of loans or installment sales contracts that are primarily secured by or deal with real or tangible personal property must be attributed to Indiana if the security or sale property is located in Indiana.
As added by P.L.347-1989(ss), SEC.1.
IC 6-5.5-4-5
Unsecured consumer loans; interest income and other receipts
Sec. 5. Interest income and other receipts from consumer loans not secured by real or tangible personal property must be attributed to Indiana if the loan is made to a resident of Indiana, whether at a place of business, by a traveling loan officer, by mail, by telephone, or by other electronic means.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-6
Unsecured commercial loans or installment obligations; interest income and other receipts to be applied in state
Sec. 6. Interest income and other receipts from commercial loans and installment obligations not secured by real or tangible personal property must be attributed to Indiana if the proceeds of the loan are to be applied in Indiana. If it cannot be determined where the funds are to be applied, the income and receipts are attributed to the state in which the business applied for the loan. As used in this section, "applied for" means initial inquiry (including customer assistance in preparing the loan application) or submission of a completed loan application, whichever occurs first.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-7
Fee income and other receipts from letters of credit, acceptance of drafts, and other guarantees of credit; apportionment
Sec. 7. Fee income and other receipts from letters of credit, acceptance of drafts, and other devices for assuring or guaranteeing loans or credit must be apportioned in the same manner as interest income and other receipts from commercial loans are apportioned.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-8
Credit cards; apportionment of service charges, interest income, and fees
Sec. 8. Interest income, merchant discount, and other receipts including service charges from financial institution credit card and travel and entertainment credit card receivables and credit card holders' fees must be attributed to the state to which the card charges and fees are regularly billed.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-9
Receipts from sale of assets; apportionment
Sec. 9. Receipts from the sale of an asset, tangible or intangible, must be apportioned in the manner that the income from the asset would be apportioned under this chapter.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-10 Receipts from performance of fiduciary and other services; apportionment
Sec. 10. Receipts from the performance of fiduciary and other services must be attributed to the state in which the benefits of the services are consumed. If the benefits are consumed in more than one (1) state, the receipts from those benefits must be apportioned to Indiana on a pro rata basis according to the portion of the benefits consumed in Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-11
Receipts from traveler's checks, money orders, or savings bonds
Sec. 11. Receipts from the issuance of traveler's checks, money orders, or United States savings bonds must be attributed to the state in which the traveler's checks, money orders, or bonds are purchased.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-12
Receipts from investments of financial institution in state securities
Sec. 12. Receipts from investments of a financial institution in securities of this state and its political subdivisions, agencies, and instrumentalities must be attributed to Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-13
Participation loans; apportionment of interest income and other receipts
Sec. 13. Interest income and other receipts from a participating financial institution's portion of participation loans must be attributed under this chapter. A participation loan is a loan in which more than one (1) lender is a creditor to a common borrower.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-4-14
Repealed
(Repealed by P.L.68-1991, SEC.18.)

IC 6-5.5-4-15
Repealed
(Repealed by P.L.68-1991, SEC.18.)



CHAPTER 5. ALTERNATIVE CALCULATIONS; COMBINED RETURNS

IC 6-5.5-5-2
Members of unitary group; combined returns
Sec. 2. A combined return must include the adjusted gross income of all members of the unitary group, even if some of the members would not otherwise be subject to taxation under this article. The department may require a member of a unitary group to provide any information that is needed by the department to determine the unitary group's apportioned income under this article. However, income of corporations or other entities organized in foreign countries, except a foreign bank (or its subsidiary) that transacts business in the United States, shall not be included in the combined return. In addition, the taxpayer shall eliminate, in calculating adjusted gross income, all income and deductions from transactions between entities that are included in the unitary group.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.31.

IC 6-5.5-5-3
Information or records required
Sec. 3. The department may require and the taxpayer shall furnish information or records that the department determines to be necessary for it to make the determination required under this article.

The department may require this information to be included in the taxpayer's return.
As added by P.L.347-1989(ss), SEC.1.



CHAPTER 6. RETURNS

IC 6-5.5-6-2
Time for filing returns; extensions
Sec. 2. Annual returns required by this chapter shall be filed with the department on or before the fifteenth day of the fourth month following the close of the taxpayer's taxable year. However, if a taxpayer receives an extension of time from the United States Internal Revenue Service for the filing of its federal income tax return for a taxable year, the department shall grant a similar extension of time to the taxpayer for the filing of a return required by this chapter for that taxable year. In addition, the department may grant an additional reasonable extension of time for filing a return required by this chapter.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-3
Quarterly estimated tax; quarterly payment by electronic fund transfer
Sec. 3. (a) Each taxpayer subject to taxation under this article shall report and pay quarterly an estimated tax equal to twenty-five percent (25%) of the taxpayer's total estimated tax liability imposed by this article for the taxable year. A taxpayer that uses a taxable year that ends on December 31 shall file the taxpayer's estimated quarterly financial institutions tax return and pay the tax to the department on or before April 20, June 20, September 20, and December 20 of the taxable year, without assessment or notice and demand from the department. If a taxpayer uses a taxable year that does not end on December 31, the due dates for filing the estimated quarterly financial institutions tax return and paying the tax are on or

before the twentieth day of the fourth, sixth, ninth, and twelfth months of the taxpayer's taxable year. The department shall prescribe the manner and furnish the forms for reporting and payment.
(b) Subsection (a) is applicable only to taxpayers having a tax liability imposed under this article that exceeds two thousand five hundred dollars ($2,500) for the taxable year.
(c) If the department determines that a taxpayer's:
(1) estimated quarterly financial institutions tax liability for the current year; or
(2) average quarterly financial institutions tax payment for the preceding year;
exceeds five thousand dollars ($5,000), the taxpayer shall pay the quarterly financial institutions taxes due by electronic fund transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the tax is due.
(d) If a taxpayer's financial institutions tax payment is made by electronic fund transfer, the taxpayer is not required to file a quarterly financial institutions tax return.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.68-1991, SEC.15; P.L.28-1997, SEC.21; P.L.129-2001, SEC.9; P.L.211-2007, SEC.34.

IC 6-5.5-6-4
Payment of tax
Sec. 4. When a taxpayer is required to file a tax return under this chapter, the taxpayer shall, without assessment or notice and demand from the department, pay the tax to the department at the time fixed for filing the return without regard to an extension of time for filing the return. In making an annual return and paying the tax due for a taxable year, a taxpayer is entitled to take a credit for any tax previously paid by it for the taxable year under this chapter.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-5
Certified copy of return
Sec. 5. A taxpayer shall furnish to the department at the department's request a true and correct copy of any tax return that the taxpayer has filed with the United States Internal Revenue Service. The copy shall be certified by the taxpayer under penalties of perjury.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-6
Alteration or modification of return; notice; form; time; penalty
Sec. 6. (a) Each taxpayer shall notify the department in writing of any alteration or modification of a federal income tax return filed with the United States Internal Revenue Service for a taxable year that begins after December 31, 1988, including any modification or

alteration in the amount of tax, regardless of whether the modification or assessment results from an assessment.
(b) The taxpayer shall file the notice in the form required by the department within one hundred twenty (120) days after the alteration or modification is made by the taxpayer or finally determined, whichever occurs first.
(c) The taxpayer shall pay an additional tax or penalty due under this article upon notice or demand from the department.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-7
Forms; certification of truth of information
Sec. 7. A return required by this chapter and other information that is reasonably requested by the department must be on the forms that are prescribed by the department. The taxpayer or other person, corporation, or entity, when required by the department, shall certify under penalties of perjury to the truth of all information on the return or other document.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-8
Transfer of property; liability for tax
Sec. 8. In the case of a transferee of the property of a transferor, liability for an accrued tax liability of the transferor is transferred to the transferee as provided in Section 6901 of the Internal Revenue Code.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-9
Preservation of records; examination
Sec. 9. A taxpayer subject to taxation under this article shall keep and preserve records of the taxpayer's adjusted gross income and other books or accounts necessary to determine the amount of tax for which the taxpayer is liable under this article. Those records, books, and accounts shall be kept open for examination at any time by the department or its authorized agents.
As added by P.L.347-1989(ss), SEC.1.



CHAPTER 7. PENALTIES

IC 6-5.5-7-2
Violation of article; violation of preparing or filing return
Sec. 2. A taxpayer who:
(1) violates IC 6-5.5; or
(2) fails to comply with the request of the department made under IC 6-5.5-6;
commits a Class C infraction.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-7-3
False entries in books; multiple books; failure to make return; false returns
Sec. 3. A taxpayer who:
(1) makes false entries in the taxpayer's books;
(2) keeps more than one (1) set of books;
(3) fails to make a return required to be made under this chapter; or
(4) makes a false return or false statement in a return;
with intent to defraud the state or to evade the payment of a tax imposed under this article commits a Class D felony.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-7-4
Failure to permit examination of books, records, or property; refusal to testify or produce records
Sec. 4. A person who knowingly:
(1) fails to permit the examination of any book, paper, account,

record, or other data by the department or its authorized agents;
(2) fails to permit the inspection or appraisal of any property by the department or its authorized agents; or
(3) refuses to offer testimony or produce a record;
required under this article commits a Class D felony.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-7-5
Concurrent jurisdiction of attorney general
Sec. 5. The attorney general has concurrent jurisdiction with prosecuting attorneys in instituting and prosecuting actions under sections 2 through 4 of this chapter.
As added by P.L.347-1989(ss), SEC.1.



CHAPTER 8. FINANCIAL INSTITUTIONS TAX FUND

IC 6-5.5-8-2
Quarterly distributions to counties; amount; supplemental distributions
Sec. 2. (a) On or before February 1, May 1, August 1, and December 1 of each year the auditor of state shall transfer to each county auditor for distribution to the taxing units (as defined in IC 6-1.1-1-21) in the county, an amount equal to one-fourth (1/4) of the sum of the guaranteed amounts for all the taxing units of the county. On or before August 1 of each year the auditor of state shall transfer to each county auditor the supplemental distribution for the county for the year.
(b) For purposes of determining distributions under subsection (c), the department of local government finance shall determine a state welfare allocation and tuition support allocation for each county calculated as follows:
(1) The state welfare allocation for each county equals the greater of zero (0) or the amount determined under the following formula:
STEP ONE: For 1997, 1998, and 1999, determine the result of:
(i) the amounts appropriated by the county in the year for the county's county welfare fund and county welfare administration fund; divided by
(ii) the amounts appropriated by all the taxing units in the county in the year.
STEP TWO: Determine the sum of the results determined in STEP ONE.
STEP THREE: Divide the STEP TWO result by three (3).
STEP FOUR: Determine the amount that would otherwise be distributed to the county under subsection (c) without regard to this subdivision.
STEP FIVE: Determine the result of:
(i) the STEP FOUR amount; multiplied by (ii) the STEP THREE result.
STEP SIX: For 2006, 2007, and 2008, determine the result of:
(i) the tax rate imposed by the county in the year for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund, and children with special health care needs county fund, plus, in the case of Marion County, the tax rate imposed by the health and hospital corporation that was necessary to raise thirty-five million dollars ($35,000,000) from all taxing districts in the county; divided by
(ii) the aggregate tax rate imposed by the county unit in the year plus, in the case of Marion County, the aggregate tax rate imposed by the health and hospital corporation in the year.
STEP SEVEN: Determine the sum of the STEP SIX amounts.
STEP EIGHT: Divide the STEP SEVEN result by three (3).
STEP NINE: Determine the amount that would otherwise be distributed to the county under subsection (c) without regard to this subdivision.
STEP TEN: Determine the result of:
(i) the STEP EIGHT amount; multiplied by
(ii) the STEP NINE result.
STEP ELEVEN: Determine the sum of the STEP FIVE amount and the STEP TEN amount.
(2) The tuition support allocation for each school corporation equals the greater of zero (0) or the amount determined under the following formula:
STEP ONE: For 2006, 2007, and 2008, determine the result of:
(i) the tax rate imposed by the school corporation in the year for the tuition support levy under IC 6-1.1-19-1.5 (repealed) or IC 20-45-3-11 (repealed) for the school corporation's general fund plus the tax rate imposed by the school corporation for the school corporation's special education preschool fund; divided by
(ii) the aggregate tax rate imposed by the school corporation in the year.
STEP TWO: Determine the sum of the results determined under STEP ONE.
STEP THREE: Divide the STEP TWO result by three (3).
STEP FOUR: Determine the amount that would otherwise be distributed to the school corporation under subsection (c) without regard to this subdivision.
STEP FIVE: Determine the result of:
(i) the STEP FOUR amount; multiplied by
(ii) the STEP THREE result. (3) The state welfare allocation and tuition support allocation shall be deducted from the distributions otherwise payable under subsection (c) to the county taxing unit and school corporations in the county and shall be deposited in a fund, as directed by the budget agency.
(c) A taxing unit's guaranteed distribution for a year is the greater of zero (0) or an amount equal to:
(1) the amount received by the taxing unit under IC 6-5-10 (repealed) and IC 6-5-11 (repealed) in 1989; minus
(2) the amount to be received by the taxing unit in the year of the distribution, as determined by the department of local government finance, from property taxes attributable to the personal property of banks, exclusive of the property taxes attributable to personal property leased by banks as the lessor where the possession of the personal property is transferred to the lessee; minus
(3) in the case of a taxing unit that is a county, the amount that would have been received by the taxing unit in the year of the distribution, as determined by the department of local government finance from property taxes that:
(A) were calculated for the county's county welfare fund and county welfare administration fund for 2000 but were not imposed because of the repeal of IC 12-19-3 and IC 12-19-4; and
(B) would have been attributable to the personal property of banks, exclusive of the property taxes attributable to personal property leased by banks as the lessor where the possession of the personal property is transferred to the lessee.
(d) The amount of the supplemental distribution for a county for a year shall be determined using the following formula:
STEP ONE: Determine the greater of zero (0) or the difference between:
(A) one-half (1/2) of the taxes that the department estimates will be paid under this article during the year; minus
(B) the sum of all the guaranteed distributions, before the subtraction of all state welfare allocations and tuition support allocations under subsection (b), for all taxing units in all counties plus the bank personal property taxes to be received by all taxing units in all counties, as determined under subsection (c)(2) for the year.
STEP TWO: Determine the quotient of:
(A) the amount received under IC 6-5-10 (repealed) and IC 6-5-11 (repealed) in 1989 by all taxing units in the county; divided by
(B) the sum of the amounts received under IC 6-5-10 (repealed) and IC 6-5-11 (repealed) in 1989 by all taxing units in all counties.
STEP THREE: Determine the product of:
(A) the amount determined in STEP ONE; multiplied by (B) the amount determined in STEP TWO.
STEP FOUR: Determine the greater of zero (0) or the difference between:
(A) the amount of supplemental distribution determined in STEP THREE for the county; minus
(B) the amount of refunds granted under IC 6-5-10-7 (repealed) that have yet to be reimbursed to the state by the county treasurer under IC 6-5-10-13 (repealed).
For the supplemental distribution made on or before August 1 of each year, the department shall adjust the amount of each county's supplemental distribution to reflect the actual taxes paid under this article for the preceding year.
(e) Except as provided in subsections (g) and (h), the amount of the supplemental distribution for each taxing unit shall be determined using the following formula:
STEP ONE: Determine the quotient of:
(A) the amount received by the taxing unit under IC 6-5-10 (repealed) and IC 6-5-11 (repealed) in 1989; divided by
(B) the sum of the amounts used in STEP ONE (A) for all taxing units located in the county.
STEP TWO: Determine the product of:
(A) the amount determined in STEP ONE; multiplied by
(B) the supplemental distribution for the county, as determined in subsection (d), STEP FOUR.
(f) The county auditor shall distribute the guaranteed and supplemental distributions received under subsection (a) to the taxing units in the county at the same time that the county auditor makes the semiannual distribution of real property taxes to the taxing units.
(g) The amount of a supplemental distribution paid to a taxing unit that is a county shall be reduced by an amount equal to:
(1) an amount equal to:
(A) the amount the county would receive under subsection (e) without regard to this subsection; multiplied by
(B) the result of the following:
(i) Determine the amounts appropriated by the county in 1997, 1998, and 1999 for the county's county welfare fund and county welfare administration fund, divided by the otal amounts appropriated by all the taxing units in the county in the year.
(ii) Divide the amount determined in item (i) by three (3); plus
(2) the amount the county would receive under subsection (e) without regard to this subsection multiplied by the result determined under the following formula:
(A) Determine the result of:
(i) the tax rate imposed by the county in 2006, 2007, and 2008 for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund, children with special health care

needs county fund, plus, in the case of Marion County, the tax rate imposed by the health and hospital corporation that was necessary to raise thirty-five million dollars ($35,000,000) from all taxing districts in the county; divided by
(ii) the aggregate tax rate imposed by the county in the year plus, in the case of Marion County, the aggregate tax rate imposed by the health and hospital corporation in the year.
(B) Divide the clause (A) amount by three (3).
(h) The amount of a supplemental distribution paid to a school corporation shall be reduced by an amount equal to:
(1) the amount the school corporation would receive under subsection (e) without regard to this subsection; minus
(2) an amount equal to:
(A) the amount described in subdivision (1); multiplied by
(B) the result of the following formula:
(i) Determine the tax rate imposed by the school corporation in 2006, 2007, and 2008 for the tuition support levy under IC 6-1.1-19-1.5 (repealed) or IC 20-45-3-11 (repealed) for the school corporation's general fund plus the tax rate imposed by the school corporation for the school corporation's special education preschool fund, divided by the aggregate tax rate imposed by the school corporation in the year.
(ii) Divide the item (i) amount by three (3).
(i) The amounts deducted under subsections (g) and (h) shall be deposited in a state fund, as directed by the budget agency.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.32; P.L.61-1991, SEC.5; P.L.68-1991, SEC.16; P.L.273-1999, SEC.58; P.L.90-2002, SEC.303; P.L.192-2002(ss), SEC.129; P.L.146-2008, SEC.351.

IC 6-5.5-8-3
Guaranteed and supplemental distributions; certified amounts
Sec. 3. (a) Before January 15, April 15, July 15, and November 15 of each year the department shall certify to the auditor of state the amount of the next quarterly guaranteed distribution for counties. Before July 15 of each year the department shall certify to the auditor of state the amount of the August 1 supplemental distribution for counties. The certified amounts shall be based on the best information available to the department.
(b) In order to make the distributions required by this chapter, the auditor of state shall draw warrants on the financial institutions tax fund payable to the county, and the treasurer of state shall pay the warrants.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.33.

IC 6-5.5-8-4 Appropriation
Sec. 4. There is appropriated from the financial institutions tax fund an amount necessary to make the distributions required by this chapter.
As added by P.L.347-1989(ss), SEC.1.



CHAPTER 9. MISCELLANEOUS

IC 6-5.5-9-2
Other provisions applicable to IC 6-5.5
Sec. 2. For purposes of administration and enforcement the provisions of IC 6-8.1 that are applicable to a listed tax and an income tax apply to the tax imposed by this article.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-9-3
Effect of tax under IC 6-5.5 held inapplicable or invalid
Sec. 3. If the tax imposed by this article is held inapplicable or invalid with respect to a taxpayer, then notwithstanding the statute of limitations set forth in IC 6-8.1-5-2(a), the taxpayer is liable for the taxes imposed for the taxable periods with respect to which the tax under this article is held inapplicable or invalid.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.34; P.L.192-2002(ss), SEC.130; P.L.1-2003, SEC.48.

IC 6-5.5-9-4
Exemption from income taxes
Sec. 4. (a) A taxpayer who is subject to taxation under this article for a taxable year or part of a taxable year is not, for that taxable year or part of a taxable year, subject to the income taxes imposed by IC 6-3.
(b) The exemption provided for the taxes listed in subsection (a) does not apply to a taxpayer to the extent the taxpayer is acting in a fiduciary capacity.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.35; P.L.1-1991, SEC.56; P.L.192-2002(ss), SEC.131.

IC 6-5.5-9-5
Depositor or owner of capital stock, share accounts, certificates of indebtedness, or investment in taxpayer with principal offices in state; tax liability
Sec. 5. A depositor or owner of capital stock, capital shares, share accounts, certificates of indebtedness or investment, or comparable investment or interest in a taxpayer with its principal offices in Indiana is not liable for taxation under this article with respect to that interest.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.36.






ARTICLE 6. MOTOR FUEL AND VEHICLE EXCISE TAXES

CHAPTER 1. REPEALED



CHAPTER 1.1. GASOLINE TAX

IC 6-6-1.1-102
Application of definitions and rules of construction
Sec. 102. The definitions and rules of construction contained in sections 103 and 104 of this chapter apply throughout this chapter unless the context clearly requires otherwise.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-103
Definitions
Sec. 103. As used in this chapter:
(a) "Administrator" means the administrative head of the department of state revenue or the administrator's designee.
(b) "Dealer" means a person, except a distributor, engaged in the business of selling gasoline in Indiana.
(c) "Department" means the department of state revenue.
(d) "Distributor" means a person who first receives gasoline in Indiana. However, "distributor" does not include the United States or any of its agencies unless their inclusion is permitted under the Constitution and laws of the United States.
(e) "Licensed distributor" means a person holding a valid distributor's license issued by the administrator.
(f) "Marine facility" means a marina or boat livery.
(g) "Gasoline" means:
(1) all products commonly or commercially known or sold as gasoline, including casinghead and absorption or natural gasoline, regardless of their classifications or uses; and
(2) any liquid, which when subjected to distillation of gasoline, naphtha, kerosene, and similar petroleum products with American Society for Testing Materials Designation D-86, shows not less than ten percent (10%) distilled (recovered) below three hundred forty-seven degrees Fahrenheit (347 degrees F) or one hundred seventy-five degrees Centigrade (175 degrees C), and not less than ninety-five percent (95%) distilled (recovered) below four hundred sixty-four degrees Fahrenheit (464 degrees F) or two hundred forty degrees Centigrade (240 degrees C).
However, the term "gasoline" does not include liquefied gases which would not exist as liquids at a temperature of sixty degrees Fahrenheit (60 degrees F) or sixteen degrees Centigrade (16 degrees C), and a pressure of fourteen and seven-tenths

(14.7) pounds per square inch absolute, or denatured, wood, or ethyl alcohol, ether, turpentine, or acetates, unless such product is used as an additive in the manufacture, compounding, or blending of a liquid within subdivision (2) or is otherwise blended with a liquid described in subdivision (2) (including ethanol used in E85), in which event only the quantity so used is considered gasoline. In addition, "gasoline" does not include those liquids which meet the specifications of subdivision (2) but which are especially designated for use other than as a fuel for internal combustion engines.
(h) "Motor vehicle" means a vehicle, except a vehicle operated on rails, which is propelled by an internal combustion engine or motor and is designed to permit its mobile use on public highways.
(i) "Person" means a natural person, partnership, firm, association, corporation, limited liability company, representative appointed by a court, or the state or its political subdivisions.
(j) "Public highway" means the entire width between boundary lines of every publicly maintained way in Indiana including streets and alleys in cities and towns when any part of the way is open to public use for vehicle travel.
(k) "Taxable marine facility" means a marine facility located on an Indiana lake.
(l) "Taxicab" means a motor vehicle which is:
(1) designed to carry not more than seven (7) individuals, including the driver;
(2) held out to the public for hire at a fare regulated by municipal ordinance and based upon length of trips or time consumed;
(3) not operated over a definite route; and
(4) a part of a commercial enterprise in the business of providing taxicab service.
(m) "Terminal" means a marine or pipeline gasoline facility.
(n) "Metered pump" means a stationary pump having a meter that is capable of measuring the amount of gasoline dispensed through it.
(o) "Billed gallons" means the gallons indicated on an invoice for payment to a supplier.
(p) "Export" for gasoline and fuels taxed in the same manner as gasoline under the origin state's statutes means the sale for export and delivery out of a state by or for the seller that is:
(1) an export by the seller in the origin state; and
(2) an import by the seller in the destination state.
(q) "Import" for gasoline and fuels taxed in the same manner as gasoline under the origin state's statutes means the purchase for export and transportation out of a state by or for the purchaser that is:
(1) an export by the purchaser in the origin state; and
(2) an import by the purchaser in the destination state. (r) "Rack" means a dock, platform, or open bay:
(1) located at a refinery or terminal; and
(2) having a system of metered pipes and hoses to load fuel into a tank wagon or tank transport.
(s) "E85" means a fuel blend nominally consisting of eighty-five percent (85%) ethanol and fifteen percent (15%) gasoline (as described in subsection (g)(2)) that meets American Society for Testing and Materials standard specification 5798-99 for fuel ethanol for automotive spark-ignition engines (Ed75Ed85).
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.5; P.L.97-1987, SEC.1; P.L.69-1991, SEC.1; P.L.8-1993, SEC.96; P.L.122-2006, SEC.18.

IC 6-6-1.1-104
Rules of construction
Sec. 104. (a) Whenever a masculine gender pronoun is used in this chapter, it refers to the masculine, feminine, or neuter, whichever is appropriate.
(b) The singular form of any noun as used in this chapter includes the plural, and the plural includes the singular, where appropriate.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-105
Citation to prior law
Sec. 105. If a provision of the prior motor fuel or marine fuel tax laws (IC 6-6-1 and IC 6-6-1.5) has been replaced in the same form or in a restated form, by a provision of this chapter, then a citation to the provision of the prior law shall be construed as a citation to the corresponding provision of this chapter.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-201
Rate and burden of tax
Sec. 201. A license tax of eighteen cents ($0.18) per gallon is imposed on the use of all gasoline used in Indiana, except as otherwise provided by this chapter. The distributor shall initially pay the tax on the billed gallonage of all gasoline the distributor receives in this state, less any deductions authorized by this chapter. The distributor shall then add the per gallon amount of tax to the selling price of each gallon of gasoline sold in this state and collected from the purchaser so that the ultimate consumer bears the burden of the tax.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.6; Acts 1980, P.L.10, SEC.6; P.L.59-1985, SEC.9; P.L.68-1988, SEC.1; P.L.69-1991, SEC.2; P.L.192-2002(ss), SEC.132.

IC 6-6-1.1-201.5
Repealed
(Repealed by P.L.59-1985, SEC.37.)

IC 6-6-1.1-202
Time considered received; in-state gasoline; withdrawal from refinery or terminal
Sec. 202. (a) For purposes of this chapter, gasoline is considered received when it is withdrawn from an in-state refinery or terminal for sale or use in this state or for transfer to a destination in this state, unless the destination is another in-state refinery or terminal.
(b) Gasoline is received by the owner of the gasoline when it is withdrawn from the refinery or terminal. However, if the gasoline is withdrawn for delivery or transportation to or for the account of the holder of a distributor license, then the gasoline is received by the distributor to whom or for whose account it is delivered or transported.
(c) Only when gasoline is withdrawn for delivery or transportation to a person who sells and distributes by tank car, tank truck, or transport is that person a distributor as defined by section 103(d) of this chapter.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.2; Acts 1980, P.L.51, SEC.7.

IC 6-6-1.1-203
Time considered received; imported gasoline; storage
Sec. 203. Gasoline is received by the owner at the time it is unloaded in this state if it is imported into this state and placed in storage at a place other than a refinery or terminal.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.8.

IC 6-6-1.1-204
Time considered received; imported gasoline; use directly from transport
Sec. 204. If the gasoline referred to in section 203 of this chapter is used in this state directly from the transportation equipment by which it is transported, then it is received when it is brought into this state and by the person who uses it in this state.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.9.

IC 6-6-1.1-205
Time considered received; imported gasoline; transport by licensed distributor
Sec. 205. Gasoline shipped or brought into this state by a licensed distributor which is sold and delivered in this state directly to someone other than a licensed distributor is considered received by the distributor shipping or bringing the fuel into this state.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.10.
IC 6-6-1.1-206
Time considered received; in-state gasoline produced or blended
Sec. 206. Gasoline produced, compounded, or blended in this state at a place other than a refinery or terminal is considered received at the time and by the owner of the gasoline when it is produced, compounded, or blended.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.11.

IC 6-6-1.1-207
Time considered received; in-state gasoline not covered by IC 6-6-1.1-202 through IC 6-6-1.1-206
Sec. 207. Gasoline acquired in this state by any person not covered by sections 202 through 206 of this chapter is considered received at the time of acquisition by the person acquiring it, unless the person from whom the gasoline is acquired has paid or incurred liability for, or is exempt under section 301 of this chapter from, the tax imposed on the gasoline.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.12.

IC 6-6-1.1-208
Imported gasoline; motor vehicle fuel supply tanks; exemption
Sec. 208. Any person who brings gasoline into this state in the fuel supply tank directly connected to the motor of the motor vehicle is not liable for the tax imposed under this chapter.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.13.

IC 6-6-1.1-209
Inventory tax; imposition; computation; listed tax
Sec. 209. (a) Persons having title to gasoline in storage and held for sale on the effective date of an increase in the license tax rate imposed under section 201 of this chapter are subject to an inventory tax based upon the gallonage in storage as of the close of the business day preceding the effective date of the increased license tax rate.
(b) Persons subject to the tax imposed under this section shall:
(1) take an inventory to determine the gallonage in storage for purposes of determining the inventory tax;
(2) report that gallonage on forms provided by the administrator; and
(3) pay the tax due within thirty (30) days of the prescribed inventory date.
(c) The amount of the inventory tax is equal to the inventory tax rate times the gallonage in storage as determined under subsection (a). The inventory tax rate is equal to the difference of the increased license tax rate minus the previous license tax rate.
(d) The inventory tax shall be considered a listed tax for the purposes of IC 6-8.1. As added by P.L.59-1985, SEC.10.

IC 6-6-1.1-301
Exemptions
Sec. 301. The following transactions are exempt from the gasoline tax:
(1) Gasoline exported from Indiana to another state, territory, or foreign country.
(2) Gasoline sold to the United States or an agency or instrumentality thereof.
(3) Gasoline sold to a post exchange or other concessionaire on a federal reservation within Indiana; however, the post exchange or concessionaire shall collect, report, and pay to the administrator any tax permitted by federal law on gasoline sold.
(4) Gasoline used by a licensed distributor for any purpose other than the generation of power for the propulsion of motor vehicles upon the public highways.
(5) Gasoline received by a licensed distributor and thereafter lost or destroyed, except by evaporation, shrinkage, or unknown cause, while the distributor is still the owner.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.3; Acts 1980, P.L.51, SEC.14.

IC 6-6-1.1-302
Application for exemption permit; persons eligible
Sec. 302. The following persons may apply to the administrator for an exemption permit:
(1) A person who operates an airport where he sells gasoline for the exclusive purpose of propelling aircraft engines or motors.
(2) A person engaged at an airport in the business of selling gasoline for exclusive use in aircraft engines or motors.
(3) A person who operates a marine facility, except a taxable marine facility, and who sells gasoline at that facility for the exclusive purpose of propelling motorboat engines.
Such a person may apply for an exemption permit whether or not he is a licensed distributor.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.15.

IC 6-6-1.1-303
Application for exemption permit; form; fee
Sec. 303. (a) A person must apply for an exemption permit on the form prescribed by the administrator. A fifteen dollar ($15) permit fee must be paid before an exemption permit may be issued.
(b) An exemption permit is conditioned on the following terms:
(1) The permit holder shall sell all gasoline purchased tax free under the exemption permit for the exclusive purpose of propelling the engines or motors of aircraft or motorboats.
(2) The permit holder shall keep for a period of three (3) years, complete records of all gasoline purchased, acquired, stored,

used, or disposed of by him.
(3) The permit holder shall provide the administrator with such reports of gasoline purchased, acquired, used, or disposed of as the administrator may require.
(4) The permit holder shall permit the administrator or his authorized agent to examine during regular business hours any of the records of the applicant pertaining to the acquisition, use, and distribution of gasoline and any of the equipment of the applicant used for the receipt, storage, or use of gasoline.
(5) The permit holder shall not purchase gasoline tax free for use in motor vehicles.
(6) The permit holder shall not sell any gasoline acquired tax free under the exemption permit unless it is sold tax free and delivered directly into the fuel supply tank of an aircraft or motorboat.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.16; P.L.97-1987, SEC.2.

IC 6-6-1.1-304
Application for exemption permit; investigation
Sec. 304. The administrator may make any investigation he considers necessary when reviewing an application for an exemption permit.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-305
Exemption permit holders; issuance of certificate to distributors
Sec. 305. A person who holds an exemption permit may issue an executed exemption certificate to a licensed distributor. The licensed distributor may then sell gasoline to that person free of the tax imposed by this chapter.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-401
License to distributor; requirement
Sec. 401. A person desiring to receive gasoline within Indiana without paying gasoline tax to his supplier must hold an uncanceled license issued by the administrator to do business as a distributor. For purposes of this section and section 415 of this chapter, "supplier" means a distributor or person who sells gasoline.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.4; Acts 1980, P.L.51, SEC.17.

IC 6-6-1.1-402
License to distributor; application; contents
Sec. 402. To obtain a license, every person desiring to operate as a distributor must, before commencing operations as a distributor, file with the administrator a sworn application containing the following information:
(1) The name under which the distributor will transact business

in Indiana.
(2) The location, including street address, of the applicant's principal place of business.
(3) The name and complete residence address of the owner or the names and addresses of the partners, if the applicant is a partnership, the names and addresses of the managers and members, if the applicant is a limited liability company, or the names and addresses of the principal officers, if the applicant is a corporation or association.
(4) Any other information the administrator reasonably requires.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.97-1987, SEC.3; P.L.8-1993, SEC.97.

IC 6-6-1.1-403
License to distributor; denial; grounds; hearing
Sec. 403. (a) The administrator may refuse to issue a license to do business as a distributor in Indiana if:
(1) the application is filed by a person whose license has previously been cancelled for cause;
(2) the application is not filed in good faith, as determined by the administrator;
(3) the application is filed by some person as a subterfuge for the real person in interest whose license has previously been cancelled for cause;
(4) the applicant has an outstanding listed tax liability; or
(5) the applicant has not complied with a filing requirement of the department.
(b) Before being denied a license as a distributor, the applicant is entitled to a hearing with five (5) days written notice. At the hearing the applicant may appear in person or by counsel and present testimony.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.96-1989, SEC.1.

IC 6-6-1.1-404
License to distributor; foreign corporations
Sec. 404. No license may be issued to a foreign corporation unless it is properly qualified to do business in Indiana.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-405
License to distributor; financial statement; fee
Sec. 405. No license may be issued unless the application is accompanied by a current financial statement and a license fee of one hundred dollars ($100). The applicant shall pay the license fee to the administrator.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-405.5 Investigations to enforce chapter
Sec. 405.5. The administrator may make any investigation the administrator considers reasonably necessary for the enforcement of this chapter.
As added by P.L.69-1991, SEC.3.

IC 6-6-1.1-406
License to distributor; bond, letter of credit, or cash deposit
Sec. 406. (a) Concurrently with the filing of an application for a distributor's license, the department may require an applicant to file with the administrator a surety bond, a letter of credit, or a cash deposit:
(1) in an amount of not less than two thousand dollars ($2,000) nor more than a three (3) month tax liability for the applicant as estimated by the administrator; and
(2) conditioned upon the prompt filing of true reports and payment of all gasoline taxes levied by the state, together with any penalties and interest, and upon faithful compliance with the provisions of this chapter.
(b) The administrator shall determine the amount of the distributor's bond, cash deposit, or letter of credit. If the applicant files a bond or a letter of credit, the bond or letter of credit must:
(1) be with a surety company or financial institution approved by the administrator;
(2) name the applicant as the principal and the state as the obligee; and
(3) be on forms prescribed by the department.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.18; P.L.77-1985, SEC.1; P.L.97-1987, SEC.4; P.L.96-1989, SEC.2; P.L.69-1991, SEC.4.

IC 6-6-1.1-407
Bond or letter of credit of distributor unsatisfactory; reduction of cash deposit
Sec. 407. (a) The administrator may require a distributor to file a new bond or new letter of credit, with a satisfactory surety or financial institution in the same form and amount if:
(1) liability upon the old bond or letter of credit is discharged or reduced by judgment rendered, payment made, or otherwise; or
(2) in the opinion of the administrator any surety on the old bond or financial institution on the old letter of credit becomes unsatisfactory.
If the new bond or new letter of credit is unsatisfactory, the administrator shall cancel the license of the distributor. If the new bond or new letter of credit is satisfactorily furnished, the administrator shall release in writing the surety on the old bond or financial institution on the old letter of credit from any liability accruing after the effective date of the new bond or new letter of credit. (b) If a distributor has a cash deposit with the administrator and the deposit is reduced by a judgment rendered, payment made, or otherwise, the administrator may require the distributor to make a new deposit equal to the amount of the reduction.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.97-1987, SEC.5.

IC 6-6-1.1-408
Amount of bond, letter of credit, or cash deposit insufficient; new requirements; hearing; cancellation of certificate
Sec. 408. (a) If the administrator reasonably determines that the amount of the existing bond, letter of credit, or cash deposit is insufficient to insure payment to the state of the tax and any penalty and interest for which the distributor is or may become liable, then the distributor shall upon written demand of the administrator file a new bond or letter of credit, or increase the cash deposit. The administrator shall give the distributor at least fifteen (15) days to secure the new bond or letter of credit or make the increased cash deposit.
(b) The new bond, letter of credit, or cash deposit must meet the requirements set forth in section 406 of this chapter.
(c) If the new bond, letter of credit, or cash deposit required under this section is unsatisfactory, the administrator shall cancel the distributor's license certificate.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.77-1985, SEC.2; P.L.97-1987, SEC.6; P.L.69-1991, SEC.5.

IC 6-6-1.1-409
Release of surety of distributor's bond or institution issuing letter of credit; retaining cash deposit; notice; cancellation of license
Sec. 409. (a) Sixty (60) days after making a written request for release to the administrator, the surety of a bond furnished by a distributor is released from any liability to the state accruing on the bond after the sixty (60) day period. The release does not affect any liability accruing before the expiration of the sixty (60) day period.
(b) One hundred eighty (180) days after making a written request for release to the administrator, the financial institution issuing the letter of credit for a distributor is released from any liability accruing on the letter of credit.
(c) The administrator shall promptly notify the distributor furnishing the bond or letter of credit that a release has been requested, and unless the distributor obtains a new bond or letter of credit which meets the requirements of section 406 of this chapter and files with the administrator:
(1) the new bond within the sixty (60) day period; or
(2) the new letter of credit within the one hundred eighty (180) day period;
the administrator shall cancel the distributor's license.
(d) Sixty (60) days after making a written request for release to the administrator, the cash deposit provided by a distributor is

cancelled as security for any obligation accruing after the expiration of the sixty (60) day period. However, the administrator may retain all or part of the cash deposit for up to three (3) years and one (1) day as security for any obligations accruing before the effective date of the cancellation. Any part of the deposit that is not retained by the administrator shall be released to the distributor. Before the expiration of the sixty (60) day period, the distributor must provide the administrator with a bond or letter of credit that satisfies section 406 of this chapter, or the administrator shall cancel the distributor's license.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.97-1987, SEC.7.

IC 6-6-1.1-410
Financial statements; increased bond, letter of credit, or cash deposit amounts
Sec. 410. The administrator may in his reasonable discretion require a distributor to furnish current certified, audited financial statements. If the administrator determines that a distributor's financial condition warrants an increase in the distributor's bond, letter of credit, or cash deposit, the administrator may require the distributor to furnish an increased bond, letter of credit, or cash deposit.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.97-1987, SEC.8.

IC 6-6-1.1-411
Temporary license; investigation; conditions and requirements
Sec. 411. The administrator may make any investigation he considers necessary once an application has been properly filed, the license fee paid, and the bonding requirements met. If all conditions and requirements of this chapter have been met, the administrator shall issue to the applicant a temporary license to transact business as a distributor in Indiana. The temporary license is valid for one (1) year.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-412
Permanent license; minimum gallonage
Sec. 412. If an Indiana based distributor distributes at least five hundred thousand (500,000) gallons of gasoline during the year that the temporary license is in effect and complies with all the other provisions of this chapter, the administrator shall issue a permanent license to the distributor without charge. The permanent license is effective unless canceled under this chapter.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.19.

IC 6-6-1.1-413
No permanent license; insufficient gallonage Sec. 413. If an Indiana based distributor does not distribute at least five hundred thousand (500,000) gallons of gasoline during the year that the temporary license is in effect, the administrator may not issue a permanent license to that distributor.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.20.

IC 6-6-1.1-414
License nonassignable; new license required
Sec. 414. A license issued under this chapter is not assignable and is valid only for the distributor in whose name it is issued. If there is a change in name or ownership, the distributor shall apply for a new license.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-415
Cancellation of distributor's license; grounds; notice; hearing
Sec. 415. (a) The administrator may, after fifteen (15) days written notice, cancel a distributor's license if the distributor:
(1) files a false monthly report of the information required by this chapter;
(2) fails or refuses to file the monthly report required by this chapter;
(3) fails or refuses to pay the full amount of the tax imposed by this chapter on the expiration of the fifteen (15) day notice period provided by this subsection;
(4) is an Indiana distributor and fails to distribute five hundred thousand (500,000) gallons or more of gasoline during a twelve (12) month period;
(5) fails to file a surety bond, letter of credit, or cash deposit as required by section 406 of this chapter;
(6) fails to honor a subpoena issued by the department under IC 6-8.1-3-12;
(7) knowingly breaks the seal on a pump sealed under section 1008 or 1110 of this chapter; or
(8) fails or refuses to comply with IC 6-8.1-5-4 or section 1314 of this chapter.
(b) The distributor may appear at the time and place given in the notice to show cause why the distributor's license should not be canceled. Notice of the hearing and of the cancellation must be sent by registered or certified mail to the distributor's last known address appearing in the administrator's files. A distributor whose license is canceled may not sell gasoline in Indiana without paying the tax imposed under this chapter to the supplier (as defined in section 401 of this chapter).
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.5; Acts 1980, P.L.51, SEC.21; P.L.97-1987, SEC.9; P.L.96-1989, SEC.3; P.L.69-1991, SEC.6.

IC 6-6-1.1-416 Cancellation of license on distributor's request; requisites
Sec. 416. A distributor may make a written request to the administrator to cancel his license, and the administrator may cancel the license effective sixty (60) days from receipt of the request if prior to cancellation the distributor has paid all tax, penalty, and interest accruing under this chapter.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-417
Cancellation of distributor's license for inactiveness; notice
Sec. 417. If the administrator determines that a distributor has not received, used, or sold gasoline for a period of six (6) months, and is no longer engaged as a distributor, the administrator may cancel the license by giving sixty (60) days' notice mailed to that person's last known address appearing in the administrator's files.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.22.

IC 6-6-1.1-418
Listing of licensed distributors; index of applications and bonds
Sec. 418. The administrator shall keep a file and alphabetical index of all applications and bonds, and shall keep a record of all licensed distributors. The administrator shall furnish to each licensed distributor, before August 16 of each year, a complete list of all licensed distributors as of the preceding July 1. The administrator shall also furnish to each licensed distributor monthly supplements showing any changes in the list.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-501
Monthly reports to determine tax liability; itemized contents
Sec. 501. To determine his tax liability under this chapter, each distributor shall file a sworn report with the administrator by the twentieth day of each calendar month. The administrator may require the following information to be included in the report:
(1) An itemized statement of the number of invoiced gallons of gasoline received by the distributor within Indiana during the preceding calendar month, as determined under sections 202 through 207 of this chapter. The administrator may require that the statement include the date, place, and quantity of each receipt of gasoline, the point of origin, the method by which and the name of the person from whom the gasoline was received, and any other information which the administrator requires.
(2) An itemized statement showing the deductions provided by sections 701 through 705 of this chapter, together with such details to support each deduction as the administrator may require.
(3) An itemized statement showing the gallons of gasoline sold to a marine facility for which the distributor does not receive an exemption certificate authorized by section 305 of this chapter. As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.6; Acts 1980, P.L.51, SEC.23.

IC 6-6-1.1-502
Monthly payment of tax due; computation
Sec. 502. (a) Except as provided in subsection (b), at the time of filing each monthly report, each distributor shall pay to the administrator the full amount of tax due under this chapter for the preceding calendar month, computed as follows:
(1) Enter the total number of invoiced gallons of gasoline received during the preceding calendar month.
(2) Subtract the number of gallons for which deductions are provided by sections 701 through 705 of this chapter from the number of gallons entered under subdivision (1).
(3) Subtract the number of gallons reported under section 501(3) of this chapter.
(4) Multiply the number of invoiced gallons remaining after making the computation in subdivisions (2) and (3) by the tax rate prescribed by section 201 of this chapter to compute that part of the gasoline tax to be deposited in the highway, road, and street fund under section 802(2) of this chapter or in the motor fuel tax fund under section 802(3) of this chapter.
(5) Multiply the number of gallons subtracted under subdivision (3) by the tax rate prescribed by section 201 of this chapter to compute that part of the gasoline tax to be deposited in the fish and wildlife fund under section 802(1) of this chapter.
(b) If the department determines that a distributor's:
(1) estimated monthly gasoline tax liability for the current year; or
(2) average monthly gasoline tax liability for the preceding year;
exceeds five thousand dollars ($5,000), the distributor shall pay the monthly gasoline taxes due by electronic fund transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the tax is due.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.24; Acts 1980, P.L.10, SEC.8; Acts 1981, P.L.93, SEC.1; P.L.59-1985, SEC.11; P.L.92-1987, SEC.5; P.L.63-1988, SEC.12; P.L.28-1997, SEC.22; P.L.211-2007, SEC.35.

IC 6-6-1.1-503
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-504
Purchaser other than licensed distributor; same reports; payment of tax
Sec. 504. Every person other than a licensed distributor who

purchases or otherwise acquires taxable gasoline and unknowingly fails to pay the gasoline tax to either a licensed Indiana distributor or Indiana dealer shall make the same reports and payment required of distributors under this chapter. However, the person is not entitled to any deductions or credits.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.25.

IC 6-6-1.1-505
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-506
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-507
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-508
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-509
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-510
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-511
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-512
Discontinuance, sale, or transfer of distributor's business; notice to administrator
Sec. 512. If a distributor intends to discontinue, sell, or transfer his business, he must give written notice to the administrator at least ten (10) days prior to his ceasing business. The notice shall give the date of discontinuance or the date of sale or transfer and the name and address of the purchaser or transferee.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-513
Discontinuance, sale, or transfer of distributor's business; accrued tax liabilities due and payable
Sec. 513. Notwithstanding any other provision of this chapter, any

tax, penalty, and interest which have accrued under this chapter are due and payable at the time a distributor discontinues, sells, or transfers his business. The distributor shall file a report and pay any tax, penalty, and interest within ten (10) days after the discontinuance, sale, or transfer.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-514
Sale or transfer of distributor's business; liability of purchaser or transferee for any accrued unpaid tax, penalty, and interest
Sec. 514. If a distributor fails to give notice to the administrator as required by section 512 of this chapter, the purchaser or transferee of his business is liable to the state for all unpaid tax, penalty, and interest accrued under this chapter against the distributor through the date of sale or transfer. However, the purchaser's or transferee's liability is limited to the value of the property and business acquired from the distributor.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-515
Reports; electronic filing
Sec. 515. The administrator may require that all reports required to be filed under section 209, 501, 502, 504, or 606 of this chapter must be filed in an electronic format prescribed by the administrator.
As added by P.L.176-2006, SEC.3.

IC 6-6-1.1-601
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-602
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-603
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-604
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-605
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-606
Monthly reports of all deliveries of gasoline in and from Indiana; forms; contents
Sec. 606. (a) Every person, including persons engaged in for-hire interstate or intrastate commerce, who: (1) transports gasoline by any manner from a point outside Indiana to a point in Indiana; and
(2) is not a licensed distributor;
shall report to the administrator on forms prescribed by the department all deliveries of gasoline from a point outside Indiana to a point in Indiana.
(b) The reports required by subsection (a) must cover monthly periods and must show the following:
(1) The name and address of the person to whom deliveries of gasoline have actually been made.
(2) The name and address of the originally named consignee, if gasoline has been delivered to a person other than the originally named consignee.
(3) The point of origin, point of delivery, date of delivery, number and initials of each tank car, and the number of gallons contained in each car, if the gasoline has been shipped by rail.
(4) The number of gallons contained in the boat, barge, or vessel, if the gasoline has been shipped by water.
(5) The number of gallons contained in each tank truck, if the gasoline has been shipped by motor truck.
(6) The manner in which the gasoline has been delivered if the delivery is not covered by clauses (1) through (5).
(7) Additional information relating to gasoline shipments as the administrator reasonably may require.
(c) Every person, including persons engaged in for-hire interstate or intrastate commerce who:
(1) transports gasoline from a point in Indiana to a point outside Indiana; and
(2) is not a licensed distributor in Indiana;
shall report to the administrator on forms prescribed by the department all gasoline transported from a point inside Indiana to a point outside Indiana.
(d) The report required by subsection (c) must be made under oath on a form prescribed by the administrator, must cover monthly periods, and must show the following:
(1) The name and address of the person to whom deliveries of gasoline have actually been made.
(2) The name and address of the originally named consignee, if gasoline has been delivered to a person other than the originally named consignee.
(3) The point of origin, point of delivery, date of delivery, number and initials of each tank car, and the number of gallons contained in each car if the gasoline has been shipped by rail.
(4) The name and number of gallons contained in the boat, barge, or vessel if the gasoline has been shipped by water.
(5) The registration number and number of gallons contained in each tank truck if the gasoline has been shipped by motor truck.
(6) The manner in which the gasoline has been delivered if the delivery is not covered by clauses (1) through (5).
(7) Additional information relating to gasoline shipments as the

administrator reasonably may require.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.30; P.L.69-1991, SEC.7.

IC 6-6-1.1-606.5
Registration and licensure of persons transporting gasoline in and from Indiana; persons qualified to accept delivery of gasoline; transporter emblems; language of invoices or manifests; legitimate diversion
Sec. 606.5. (a) Every person included within the terms of section 606(a) and 606(c) of this chapter shall register with the administrator before engaging in those activities. The administrator shall issue a transportation license to a person who registers with the administrator under this section.
(b) Every person included within the terms of section 606(a) of this chapter who transports gasoline in a vehicle on the highways in Indiana for purposes other than use and consumption by that person may not make a delivery of that gasoline to any person in Indiana other than a licensed distributor except:
(1) when the tax imposed by this chapter on the receipt of the transported gasoline was charged and collected by the parties; and
(2) under the circumstances described in section 205 of this chapter.
(c) Every person included within the terms of section 606(c) of this chapter who transports gasoline in a vehicle upon the highways of Indiana for purposes other than use and consumption by that person may not, on the journey carrying that gasoline to points outside Indiana, make delivery of that fuel to any person in Indiana.
(d) Every transporter of gasoline included within the terms of section 606(a) and 606(c) of this chapter who transports gasoline upon the highways of Indiana for purposes other than use and consumption by that person shall at the time of registration and on an annual basis list with the administrator a description of all vehicles, including the vehicles' license numbers, to be used on the highways of Indiana in transporting gasoline from:
(1) points outside Indiana to points inside Indiana; and
(2) points inside Indiana to points outside Indiana.
(e) The description that subsection (d) requires shall contain the information that is reasonably required by the administrator including the carrying capacity of the vehicle. When the vehicle is a tractor-trailer type, the trailer is the vehicle to be described. When additional vehicles are placed in service or when a vehicle previously listed is retired from service during the year, the administrator shall be notified within ten (10) days of the change so that the listing of the vehicles may be kept accurate.
(f) A distributor's or an Indiana transportation license is required for a person or the person's agent acting in the person's behalf to operate a vehicle for the purpose of delivering gasoline within the boundaries of Indiana when the vehicle has a total tank capacity of

at least eight hundred fifty (850) gallons.
(g) The operator of a vehicle to which this section applies shall at all times when engaged in the transporting of gasoline on the highways have with the vehicle an invoice or manifest showing the origin, quantity, nature, and destination of the gasoline that is being transported.
(h) The department shall provide for relief if a shipment of gasoline is legitimately diverted from the represented destination state after the shipping paper has been issued by a terminal operator or if a terminal operator failed to cause proper information to be printed on the shipping paper. Provisions for relief under this subsection:
(1) must require that the shipper or its agent provide notification to the department before a diversion or correction if an intended diversion or correction is to occur; and
(2) must be consistent with the refund provisions of this chapter.
As added by P.L.69-1991, SEC.8. Amended by P.L.129-2001, SEC.10; P.L.182-2009(ss), SEC.234.

IC 6-6-1.1-606.6
Penalties; improper delivery of gasoline
Sec. 606.6. (a) Except as provided in subsection (c), every person included within the terms of section 606(a) of this chapter who transports gasoline in a vehicle on the highways of Indiana in a vehicle having a total tank capacity of less than eight hundred fifty (850) gallons is liable to the state for a penalty equal to the rate provided in section 201 of this chapter on all gasoline transported into Indiana and delivered to any person other than a licensed distributor.
(b) Except as provided in subsection (c), every person included within the terms of section 606(c) of this chapter who transports gasoline in a vehicle on the highways of Indiana is liable to the state for a penalty equal to the rate provided in section 201 of this chapter on all gasoline:
(1) received by the person for transportation to a point outside Indiana;
(2) not in fact transported to a point outside Indiana; and
(3) in fact delivered to a person other than a licensed distributor inside Indiana.
(c) The following are excluded when computing any liability under this section:
(1) All deliveries of gasoline when the tax imposed by law was charged or collected by the parties under the circumstances described in this section.
(2) Deliveries of gasoline used in computing the tax under section 301 of this chapter.
As added by P.L.69-1991, SEC.9.

IC 6-6-1.1-607 Monthly accounting of all gasoline delivered to or withdrawn from refinery or terminal; lessor report of leased storage space
Sec. 607. (a) Every person owning or operating a refinery or terminal in Indiana shall, on forms prescribed by the administrator, make a monthly accounting to the administrator of all gasoline withdrawn from a refinery or terminal, and all gasoline delivered to and withdrawn from any terminal, whether or not the fuel is owned by the owner or operator.
(b) Every person owning or operating a refinery or terminal in Indiana who leases storage space in that refinery or terminal for gasoline to another person shall on forms prescribed by the administrator make a monthly accounting to the administrator with respect to the leased storage space. The report shall show the following:
(1) The name of the lessee.
(2) The volume of storage space that is leased.
(3) The volume of gasoline existing in that storage space at the beginning and end of the month.
(4) The monthly throughput which is:
(A) the total volume of gasoline put into the storage space during the month; and
(B) the total volume of gasoline removed from the storage space during the month.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.31; P.L.69-1991, SEC.10.

IC 6-6-1.1-608
Waiver of reports required by IC 6-6-1.1-606 and IC 6-6-1.1-607; time limitations
Sec. 608. The reports required by sections 606 and 607 of this chapter are for information purposes only and the administrator may waive their filing if they are unnecessary for the proper administration of this chapter. Persons required to file reports under this chapter shall file them with the administrator within the time period established by section 501 of this chapter for filing distributors' reports of gasoline received.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.32.

IC 6-6-1.1-701
Deduction for exempted gasoline
Sec. 701. A licensed distributor who receives gasoline that qualifies for an exemption under section 301 of this chapter is entitled to a deduction for that gasoline after furnishing such proof as the administrator may require. The deduction must be claimed on the report covering the month of export, loss, destruction, or sale.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.33.

IC 6-6-1.1-702 Sale or exchange agreement; deduction
Sec. 702. A licensed distributor who receives gasoline in Indiana and then delivers it to or for the account of another licensed distributor in Indiana under a sale or exchange agreement is entitled to a deduction for that gasoline. The deduction must be claimed on the report covering the month of delivery.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.34.

IC 6-6-1.1-703
Sale of tax exempt gasoline; deduction
Sec. 703. A licensed distributor who sells tax exempt gasoline described in section 302 of this chapter is entitled to a deduction for that gasoline. The deduction must be claimed on the report covering the month of sale.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.35.

IC 6-6-1.1-704
Refund or deduction
Sec. 704. A licensed distributor who pays any gasoline tax in error, or who is entitled to a refund or credit under this chapter, may, upon authorization by the administrator, take a deduction in lieu of a refund on subsequent monthly reports for the amount of gasoline on which the tax was paid.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.36.

IC 6-6-1.1-705
Deduction for evaporation, shrinkage, losses, and tax related expenses
Sec. 705. (a) If a monthly report is filed and the amount due is remitted at or before the time required by this chapter, a distributor is entitled to a deduction equal to one and six-tenths percent (1.6%) of the remainder of:
(1) the number of invoiced gallons of gasoline he received in Indiana during the preceding calendar month; minus
(2) the deductions claimed by the distributor under sections 701 through 704 of this chapter.
This deduction is a flat allowance to cover evaporation, shrinkage, losses (except losses covered by section 301(5) of this chapter), and the distributor's expenses in collecting and timely remitting the tax imposed by this chapter.
(b) If a monthly report is filed or the amount due is remitted later than the time required under this chapter, the distributor shall pay to the administrator all of the gasoline tax the distributor received from the sale of gasoline covered by the late report, reduced by payments made under IC 6-8.1-8-1.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.37; P.L.77-1985, SEC.3; P.L.59-1985, SEC.12;

P.L.92-1987, SEC.6.

IC 6-6-1.1-801
Tax collected by distributor as state money in trust; liability; use restricted to authorized purposes
Sec. 801. Until a distributor pays the license tax on gasoline he receives, the tax money he collects on the sale of gasoline is state money. A distributor who collects such license tax money shall hold it in trust for the state and for payment to the department as provided in this chapter. In the case of a corporate or partnership distributor, every officer, employee, or member of the employer who in that capacity is under a duty to collect the tax, is personally liable for the tax, penalty, and interest. Taxes collected on gasoline, except those collected at a taxable marine facility, shall be used only for highway purposes and for payment of any part of the cost of traffic policing and traffic safety incurred by the state or any of its political subdivisions, as may be authorized by law.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.10; Acts 1980, P.L.51, SEC.38.

IC 6-6-1.1-801.5
Tax receipts; transfer to auditor; distribution
Sec. 801.5. (a) The administrator shall transfer one-ninth (1/9) of the taxes that are collected under this chapter to the state highway road construction and improvement fund.
(b) The administrator shall transfer one-eighteenth (1/18) of the taxes that are collected under this chapter to the state highway fund.
(c) The administrator shall transfer one-eighteenth (1/18) of the taxes that are collected under this chapter to the auditor of state for distribution to counties, cities, and towns. The auditor of state shall distribute the amounts transferred under this subsection to each of the counties, cities, and towns eligible to receive a distribution from the motor vehicle highway account under IC 8-14-1 and in the same proportion among the counties, cities, and towns as funds are distributed from the motor vehicle highway account under IC 8-14-1. Money distributed under this subsection may be used only for purposes that money distributed from the motor vehicle highway account may be expended under IC 8-14-1.
(d) After the transfers required by subsections (a) through (c), the administrator shall transfer the next twenty-five million dollars ($25,000,000) of the taxes that are collected under this chapter and received during a period beginning July 1 of a year and ending June 30 of the immediately succeeding year to the auditor of state for distribution in the following manner:
(1) thirty percent (30%) to each of the counties, cities, and towns eligible to receive a distribution from the local road and street account under IC 8-14-2 and in the same proportion among the counties, cities, and towns as funds are distributed under IC 8-14-2-4;
(2) thirty percent (30%) to each of the counties, cities, and

towns eligible to receive a distribution from the motor vehicle highway account under IC 8-14-1 and in the same proportion among the counties, cities, and towns as funds are distributed from the motor vehicle highway account under IC 8-14-1; and
(3) forty percent (40%) to the Indiana department of transportation.
(e) The auditor of state shall hold all amounts of collections received under subsection (d) from the administrator that are made during a particular month and shall distribute all of those amounts pursuant to subsection (d) on the fifth day of the immediately succeeding month.
(f) All amounts distributed under subsection (d) may only be used for purposes that money distributed from the motor vehicle highway account may be expended under IC 8-14-1.
As added by Acts 1981, P.L.88, SEC.6. Amended by P.L.68-1988, SEC.2; P.L.18-1990, SEC.21; P.L.192-2002(ss), SEC.133.

IC 6-6-1.1-802
Deposit of tax receipts
Sec. 802. The administrator shall, after the transfer specified in section 801.5 of this chapter, deposit the remainder of the revenues collected under this chapter in the following manner:
(1) The taxes collected with respect to gasoline delivered to a taxable marine facility shall be deposited in the fish and wildlife fund established by IC 14-22-3-2.
(2) Twenty-five percent (25%) of the taxes collected under this chapter, except the taxes referred to in subdivision (1), shall be deposited in the highway, road and street fund established under IC 8-14-2-2.1.
(3) The remainder of the revenues collected under this chapter shall be deposited in the motor fuel tax fund of the motor vehicle highway account.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.39; Acts 1980, P.L.10, SEC.9; Acts 1981, P.L.93, SEC.2; Acts 1981, P.L.88, SEC.7; P.L.1-1995, SEC.50.

IC 6-6-1.1-803
Refunds and costs; payment
Sec. 803. All receipts of the motor fuel tax fund are available for payment of refunds authorized by this chapter and payment of the costs of administering and enforcing of this chapter.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-804
Repealed
(Repealed by Acts 1979, P.L.71, SEC.19.)

IC 6-6-1.1-805
Motor fuel tax fund; transfer of residue balance to highway account Sec. 805. Any balance remaining in the motor fuel tax fund after making the payments required by section 803 of this chapter shall be transferred to the motor vehicle highway account for distribution as provided by law.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.11.

IC 6-6-1.1-806
Repealed
(Repealed by Acts 1981, P.L.93, SEC.11.)

IC 6-6-1.1-901
Refund to purchaser for gasoline lost or destroyed; limitations; requisites; distributor excepted
Sec. 901. A person, except a distributor, who has purchased gasoline in Indiana and has paid the tax imposed on it by this chapter is entitled to a refund (without interest) of the amount of tax paid on gasoline in excess of one hundred (100) gallons which is lost or destroyed, except by evaporation, shrinkage, or unknown cause, while he owns it. To obtain the refund, the person:
(1) must, within five (5) days after the loss or destruction is discovered, notify the administrator in writing of the amount of gasoline lost or destroyed; and
(2) must, within sixty (60) days after notice is given, file with the administrator an affidavit that is sworn to by the person having custody of the gasoline at the time of loss or destruction and that sets forth in full the circumstances and amount of the loss or destruction and any other information the administrator may require.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.40; Acts 1981, P.L.93, SEC.3.

IC 6-6-1.1-902
Refund to local transit system; requisites; interest
Sec. 902. (a) A local transit system is entitled to a refund of tax paid on gasoline used:
(1) for transporting persons for compensation by means of a motor vehicle or trackless trolley; or
(2) in a maintenance or an administrative vehicle that is used by the local transit system to support the transit service.
(b) The claim for refund must contain the following:
(1) A quarterly operating statement.
(2) A current balance sheet.
(3) A schedule of all salaries in excess of ten thousand dollars ($10,000) per annum paid to any officer or employee.
(c) If a refund is not issued within ninety (90) days of filing of the verified statement and all supplemental information required by IC 6-6-1.1-904.1, the department shall pay interest at the rate established by IC 6-8.1-9 computed from the date of filing of the refund application until a date determined by the administrator that

does not precede by more than thirty (30) days the date on which the refund is made.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.41; Acts 1981, P.L.93, SEC.4; P.L.1-1991, SEC.57; P.L.85-1995, SEC.11.

IC 6-6-1.1-902.5
Refund to rural transit system; claim; interest
Sec. 902.5. (a) A rural transit system is entitled to a refund of tax paid on gasoline used for transporting persons for compensation by means of a motor vehicle or trackless trolley. However, the transporting must be done:
(1) within a service area that is not larger than the rural transit system service area and the counties contiguous to that rural transit system service area; and
(2) under a written contract between the rural transit system and the county providers within the service area that meets the requirements prescribed by the department.
(b) The claim for refund must contain the following:
(1) A quarterly operating statement.
(2) A current balance sheet.
(3) A schedule of all salaries that exceed ten thousand dollars ($10,000) per year paid to any officer or employee.
(c) If a refund is not issued within ninety (90) days of filing of the verified statement and all supplemental information required by section 904.1 of this chapter, the department shall pay interest at the rate established by IC 6-8.1-10-1(c) computed from the date of filing of the refund application until a date determined by the administrator that does not precede by more than thirty (30) days the date on which the refund is made.
As added by P.L.45-1994, SEC.1. Amended by P.L.2-1995, SEC.34.

IC 6-6-1.1-903
Refund for tax paid on gasoline purchased or used for designated purposes; interest
Sec. 903. (a) A person is entitled to a refund of gasoline tax paid on gasoline purchased or used for the following purposes:
(1) Operating stationary gas engines.
(2) Operating equipment mounted on motor vehicles, whether or not operated by the engine propelling the motor vehicle.
(3) Operating a tractor used for agricultural purposes.
(3.1) Operating implements of agriculture (as defined in IC 9-13-2-77).
(4) Operating motorboats or aircraft.
(5) Cleaning or dyeing.
(6) Other commercial use, except propelling motor vehicles operated in whole or in part on an Indiana public highway.
(7) Operating a taxicab (as defined in section 103 of this chapter).
(b) If a refund is not issued within ninety (90) days of filing of the

verified statement and all supplemental information required by IC 6-6-1.1-904.1, the department shall pay interest at the rate established by IC 6-8.1-9 computed from the date of filing of the verified statement and all supplemental information required by the department until a date determined by the administrator that does not precede by more than thirty (30) days the date on which the refund is made.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.12; Acts 1980, P.L.51, SEC.42; Acts 1981, P.L.93, SEC.5; P.L.97-1987, SEC.10; P.L.2-1991, SEC.40; P.L.1-1991, SEC.58; P.L.210-2005, SEC.2.

IC 6-6-1.1-904
Repealed
(Repealed by P.L.1-1991, SEC.59.)

IC 6-6-1.1-904.1
Refund; required procedures
Sec. 904.1. (a) To claim a refund under section 902, 902.5, or 903, of this chapter, a person must present to the administrator a statement that contains a written verification that it is made under penalties of perjury and that sets forth the total amount of gasoline purchased and used for purposes other than propelling a motor vehicle on an Indiana public highway. The statement must be filed by April 15 of the year succeeding three (3) years after the date the gasoline was purchased, and it must be accompanied by the original invoice or a certified copy of the original invoice. Such a copy must be certified by the supplier on forms prescribed by the administrator. In addition, the original invoice or certified copy must show either:
(1) that payment for the purchase has been made and the amount of tax paid on the purchase; or
(2) that the gasoline was charged to a credit card approved by the administrator under procedures designed to assure the state will not be liable for the credit card charges if the claimant does not pay for the purchases.
(b) The administrator may make any investigations the administrator considers necessary before refunding the gasoline taxes to the consumer.
As added by P.L.1-1991, SEC.60. Amended by P.L.45-1994, SEC.2.

IC 6-6-1.1-905
Repealed
(Repealed by P.L.96-1989, SEC.25.)

IC 6-6-1.1-906
Refunds or credits; rules and regulations
Sec. 906. The department shall adopt necessary rules and regulations consistent with this chapter for the filing of refund or credit claims and for the granting of refunds or credits.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.1-2010,

SEC.35.

IC 6-6-1.1-907
Refund or deduction; payment of tax in error; warrant; payment; requisites
Sec. 907. (a) If the administrator determines that a licensed distributor has paid gasoline tax in error or is entitled to a refund or deduction, the administrator may issue a warrant in favor of that person. The treasurer of state shall accept the warrant and make payment out of the revolving fund established in section 909 of this chapter.
(b) No refund shall be made under this section unless the written claim describes the reason the refund should be allowed. The claim must be sworn to by the claimant and filed with the administrator, on forms prescribed by the administrator, within three (3) years after the end of the calendar year containing the taxable period in which the tax was erroneously collected.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.44; P.L.97-1987, SEC.11.

IC 6-6-1.1-908
Deduction in lieu of warrant for payment of refund
Sec. 908. In lieu of issuing the warrant prescribed by section 907(a) of this chapter, the administrator may elect to permit the deduction authorized by section 704 of this chapter.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-909
Gasoline tax refund account
Sec. 909. The administrator shall establish a revolving fund known as the gasoline tax refund account. The amount in the fund may not exceed seventy-five thousand dollars ($75,000), and the administrator shall maintain the fund in a public depository designated by the state board of finance. The administrator shall draw checks against the fund for each approved refund. As the checks are returned paid by the depository, the administrator shall issue a warrant on the motor fuel tax fund in the amount of the checks returned paid, for the purpose of maintaining the depository balance at the authorized amount.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-910
Class action for refund of tax; prerequisites
Sec. 910. A class action for the refund of a tax subject to this chapter may not be maintained in any court, including the Indiana tax court, on behalf of any person who has not complied with the requirements of sections 901 through 908 of this chapter before the certification of a class. A refund of taxes to a member of a class in a class action is subject to the time limits set forth in sections 901 through 908 of this chapter based on the time the class member filed

the required claim for refund with the department.
As added by P.L.60-1990, SEC.1.

IC 6-6-1.1-1001
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1002
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1003
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1004
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1005
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1006
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1007
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1008
Sealing pumps; impoundment of vehicles or tanks; report of meter readings
Sec. 1008. (a) If any of the conditions specified in subsection (b) occur, the administrator may seal a gasoline pump, gasohol pump, aviation gasoline pump, or marina gasoline pump; impound any vehicle or tank that does not have a sealable pump; and post a sign that states that no transactions involving gasoline or gasohol, or both, can be made at the person's location.
(b) The administrator may take the actions specified in subsection (a) if:
(1) a licensed distributor becomes delinquent in the payment of any amount due under this chapter;
(2) there is evidence that the revenue of a licensed distributor is in jeopardy;
(3) a distributor is operating without the license required by this chapter;
(4) a licensed distributor is operating without the bond, letter of credit, or cash deposit required by this chapter; or (5) a person has received gasoline in this state and the gasoline tax has not been remitted to the state as required by section 504 of this chapter.
(c) The pumps may be sealed and the sign posted until:
(1) all reports are filed and the fees, taxes, fines, and penalties imposed by this chapter are paid;
(2) the interest and penalties imposed by IC 6-8.1-10-1 and IC 6-8.1-10-2.1 are paid in full;
(3) the license required by this chapter is obtained; and
(4) the bond, letter of credit, or cash deposit required by this chapter is provided.
(d) The administrator may require any person operating under this chapter to report meter readings that show the amount of fuel dispensed or used from a metered pump.
(e) The administrator may authorize the state police department to impound any vehicle or tank under subsection (a) on behalf of the department of state revenue.
As added by P.L.97-1987, SEC.12. Amended by P.L.1-1991, SEC.61.

IC 6-6-1.1-1009
Cumulative remedies
Sec. 1009. The remedies provided to the department by this chapter are cumulative, and the election to use a remedy may not be construed to exclude the use of any other remedy.
As added by P.L.97-1987, SEC.13.

IC 6-6-1.1-1101
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1102
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1103
Requests of another state for information
Sec. 1103. Upon request from an official who enforces the gasoline laws of another state, the administrator shall furnish the official with any information he has relating to the receipt, sale, use, transportation, or shipment of gasoline by any person.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.48.

IC 6-6-1.1-1104
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1105
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)
IC 6-6-1.1-1106
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1107
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1108
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1109
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1110
Gallonage totalizers; sealing; installation; evidence
Sec. 1110. (a) The administrator may seal gallonage totalizers of metered pumps operated by or on behalf of a dealer or licensed distributor.
(b) If the administrator determines that a metered pump operated by or on behalf of a dealer or licensed distributor is without an effectively sealable gallonage totalizer, the dealer or licensed distributor shall at the administrator's request:
(1) adapt the pump to the administrator's specifications so that it may be effectively sealed; or
(2) replace, in whole or in part, the pump with an effectively sealable gallonage totalizer, as determined by the administrator.
(c) A dealer's or licensed distributor's failure to comply with subsection (a) or (b) is considered evidence that the revenue of the dealer or licensed distributor is in jeopardy.
As added by P.L.97-1987, SEC.14.

IC 6-6-1.1-1201
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1202
Identification markings on transportation equipment
Sec. 1202. A vehicle which transports gasoline on a public Indiana highway must have the name and address of the person, firm, limited liability company, or corporation transporting the gasoline on both sides of the driver's compartment. The information must appear in letters at least six (6) inches high with a stroke at least three-fourths (3/4) inch wide and in a color contrasting to the background on which the letters are placed. However, a distributor licensed in Indiana is not required to display his name and address on transportation equipment if the equipment is identified with the trade

or product name or insignia generally used in identifying such equipment, and the name or insignia is well-known throughout the area in which the equipment is operated.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.49; P.L.8-1993, SEC.98.

IC 6-6-1.1-1203
Separate statement of tax rate on sales or delivery slips, bills, or statements
Sec. 1203. Distributors and all persons selling gasoline shall state the rate of the tax separately from the price of the gasoline on all sales or delivery slips, bills, and statements which indicate the price of gasoline.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.15; Acts 1980, P.L.51, SEC.50.

IC 6-6-1.1-1204
Political subdivisions; excise tax prohibited
Sec. 1204. (a) No city, town, county, township, or other subdivision or municipal corporation of the state may levy or collect:
(1) an excise tax on or measured by the sale, receipt, distribution, or use of gasoline; or
(2) an excise, privilege, or occupational tax on the business of manufacturing, selling, or distributing gasoline.
(b) The provisions of subsection (a) may not be construed as to relieve a distributor or dealer from payment of a state tax or state store license.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.51; P.L.192-2002(ss), SEC.134.

IC 6-6-1.1-1205
Criminal proceedings; precedence
Sec. 1205. All criminal proceedings arising under this chapter have precedence in court over all other cases, excepting cases in which the state or public is a moving party.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.291-1985, SEC.8.

IC 6-6-1.1-1206
Suit against state to resolve tax dispute; jurisdiction; limitation
Sec. 1206. A person who claims that any gasoline tax, penalty, or interest was erroneously or illegally collected, or that a refund was wrongfully denied may initiate a suit against the state. The tax court has original jurisdiction of the suit, which must be commenced within three (3) years from:
(1) the date of payment of the tax, penalty, or interest; or
(2) the date of final rejection by the administrator of a refund claim.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.16; Acts 1980, P.L.51, SEC.52; P.L.291-1985, SEC.9.
IC 6-6-1.1-1301
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1302
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1303
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1304
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-1.1-1305
Submission of false information on invoice to support refund or credit; forfeiture
Sec. 1305. A person who changes the date, name, gallonage, or other information shown on an invoice used to support a refund or a credit claim under section 904.1 of this chapter, or who submits false information on an invoice, forfeits the right to a refund or credit on that invoice. However, the administrator may approve a claim supported by an altered or changed invoice if he finds that the change or alteration was not made to improperly obtain a refund.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1979, P.L.71, SEC.18; P.L.1-1991, SEC.62.

IC 6-6-1.1-1306
Fraudulent procurement of refund or credit; offense
Sec. 1306. A person who makes a false statement in connection with a refund or credit application under section 904.1 of this chapter, or who collects or causes to be repaid to a person money to which that person is not entitled commits a Class B infraction.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.1-1991, SEC.63.

IC 6-6-1.1-1307
Submission of multiple invoices for refund; offense
Sec. 1307. A person who submits an original invoice and a certified copy of an invoice, or two (2) or more certified copies of an invoice, to the administrator under section 904.1 of this chapter for the same transaction commits a Class B misdemeanor.
As added by Acts 1979, P.L.79, SEC.1. Amended by P.L.1-1991, SEC.64.

IC 6-6-1.1-1308
Failure to pay tax collected to administrator; offense
Sec. 1308. A person who receives or collects money as tax

imposed under this chapter on gasoline on which he has not paid the tax, and knowingly fails to pay the money to the administrator as required under this chapter, commits a Class D felony.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.54.

IC 6-6-1.1-1309
Distributor; violations; offense
Sec. 1309. Except as otherwise provided by this chapter, a distributor who:
(1) recklessly fails to file the returns or statements and to pay the taxes as required by this chapter; or
(2) knowingly fails to keep correct records, books, and accounts required by this chapter;
commits a Class B misdemeanor.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.61, SEC.9.

IC 6-6-1.1-1310
Use of untaxed gasoline; offense
Sec. 1310. A person who knowingly uses gasoline on which the tax has not been paid commits a Class B misdemeanor.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.55.

IC 6-6-1.1-1311
Use or sale in Indiana of tax-exempt gasoline purchased for export; offense; tax liability; export sales excepted
Sec. 1311. (a) Except as otherwise permitted by this chapter, a person who purchases tax-exempt gasoline for export and uses or sells any of the gasoline in Indiana with the intent to avoid payment of the tax imposed by this chapter commits a Class A misdemeanor. In addition, for purposes of this chapter, such a person is considered the "distributor" with respect to all gasoline so purchased and to have "received" the gasoline as defined in this chapter, and he is liable for the full amount of the tax imposed by this chapter on the gasoline and a penalty equal to fifty percent (50%) of that tax.
(b) Subsection (a) does not apply if the gasoline is sold in Indiana for export, provided the person furnishes proof at the time and in the manner prescribed by the administrator.
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.56.

IC 6-6-1.1-1312
Reckless violations; offense
Sec. 1312. A person who recklessly violates a provision of this chapter for which no specific penalty is provided commits a Class B misdemeanor.
As added by Acts 1979, P.L.79, SEC.1.
IC 6-6-1.1-1313
Evasion of tax; offense
Sec. 1313. A person who violates sections 1309 through 1311 of this chapter with intent to evade the tax imposed by this chapter or to defraud the state commits a Class D felony.
As added by Acts 1979, P.L.79, SEC.1.

IC 6-6-1.1-1314
Failure to keep books and records; penalty
Sec. 1314. A person subject to the tax imposed under section 201 of this chapter who fails to keep books and records as required by IC 6-8.1-5 is subject to the penalty under IC 6-8.1-10-4.
As added by P.L.97-1987, SEC.15.

IC 6-6-1.1-1315
Failure to file reports; incomplete reports; civil penalty
Sec. 1315. A person who:
(1) is subject to the tax imposed by section 201 of this chapter; and
(2) fails to file a report or files an incomplete report required by section 501 or 606 of this chapter;
is subject to a civil penalty of one hundred dollars ($100) for each violation, as reasonably determined by the department. As used in this section, an incomplete report includes a report that does not include all schedules required by the administrator.
As added by P.L.97-1987, SEC.16.

IC 6-6-1.1-1316
Breaking fuel pump seals; failure to report meter readings; removing post signs; failure to notify; offenses
Sec. 1316. (a) A person:
(1) who knowingly breaks a seal on a sealed fuel pump without authorization; or
(2) who knowingly fails or refuses to report meter readings under section 1008 or section 1110 of this chapter;
commits a Class D felony.
(b) A person who, without authorization:
(1) removes;
(2) alters;
(3) defaces; or
(4) covers;
a sign posted by the department that states that no transactions involving gasoline, gasohol, aviation gasoline, or marina gasoline may be made at a location commits a Class B misdemeanor. However, the offense is a Class D felony if it is committed with the intent to evade the tax imposed by this chapter or to defraud the state.
(c) A dealer or licensed distributor shall notify the department of:
(1) a broken fuel pump seal; or
(2) a removed, altered, defaced, or covered sign that has been posted by the department. (d) A dealer or licensed distributor that fails to notify the department, as required by subsection (c), within two (2) days after:
(1) a fuel pump seal is broken; or
(2) a sign posted by the department has been removed, altered, defaced, or covered;
commits a Class D felony.
As added by P.L.97-1987, SEC.17.



CHAPTER 1.5. REPEALED



CHAPTER 2. REPEALED



CHAPTER 2.1. SPECIAL FUEL TAX

SCHEDULE

IC 6-6-2.1-204
Alternative fuel decal; issuance; effectiveness
Sec. 204. (a) The administrator shall issue an alternative fuel decal to an owner of a motor vehicle propelled by alternative fuel who applies for a decal, pays to the administrator the fee, and provides the information that is required by the administrator.
(b) The decal is effective from April 1 of each year through March 31 of the next year. The administrator may extend the expiration date for no more than thirty (30) days. During the month of March, the owner shall display the decal valid through March 31 or the decal issued to the owner for the next twelve (12) months. If the administrator grants an extension of the expiration date, the owner shall continue to display the decal for which the extension was granted.
As added by P.L.73-1986, SEC.3.

IC 6-6-2.1-205
Display of alternative fuel decal; issuance of new decal; credit for decal for other vehicles
Sec. 205. (a) The owner of a motor vehicle propelled by alternative fuel shall affix the alternative fuel decal to the lower left side of the front windshield of the motor vehicle for which it was

issued. The decal may be displayed only on the motor vehicle for which the decal was issued.
(b) Upon application of the owner and surrender of a decal, the administrator may issue a new decal or give credit toward the fee for a decal for another vehicle or for a subsequent twelve (12) months. Upon receipt of the new decal or a credit statement, the owner shall return to the administrator:
(1) the old decal; or
(2) a sworn statement indicating that the old decal has been destroyed.
(c) A credit under this section shall be computed by multiplying the fee paid for the old decal by a fraction. The denominator of the fraction is the number of whole and partial quarters for which the old decal was issued. The numerator of the fraction is the number of remaining whole quarters that the old decal would have been valid.
(d) A credit under this section may not be given during the last three (3) months before the decal expires.
(e) No refunds may be allowed under this section.
As added by P.L.73-1986, SEC.4.

IC 6-6-2.1-206
Use of alternative fuel; conditions
Sec. 206. A person may place or cause to be placed alternative fuel into the fuel supply tank of a motor vehicle only under one (1) of the following conditions:
(1) The motor vehicle has a valid alternative fuel decal affixed to the front windshield.
(2) The operator has a copy of a completed application for a decal for the motor vehicle, which application was filed with the department no more than thirty (30) days before the sale of the fuel.
As added by P.L.73-1986, SEC.5. Amended by P.L.79-1993, SEC.3.

IC 6-6-2.1-301
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-401
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-402
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-403
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-404 Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-405
Repealed
(Repealed by P.L.77-1985, SEC.35.)

IC 6-6-2.1-406
Repealed
(Repealed by P.L.77-1985, SEC.35.)

IC 6-6-2.1-407
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-408
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-409
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-410
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-411
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-412
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-413
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-414
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-415
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-416
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)
IC 6-6-2.1-417
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-418
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-419
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-420
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-501
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-502
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-503
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-504
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-505
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-506
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-507
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-508
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-509 Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-510
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-511
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-512
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-513
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-514
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-515
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-516
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-517
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-518
Repealed
(Repealed by P.L.277-1993(ss), SEC.57.)

IC 6-6-2.1-519
Repealed
(Repealed by P.L.79-1993, SEC.6.)

IC 6-6-2.1-601
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-602
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)
IC 6-6-2.1-603
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-604
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-605
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-606
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-701
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-702
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-703
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-801
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-802
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-803
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-803.5
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-804
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-805 Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-806
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-807
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-901
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-902
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-903
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-904
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-905
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1001
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1002
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1003
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1004
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1005
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)
IC 6-6-2.1-1006
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1007
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1008
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1009
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1010
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1011
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1101
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1102
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1103
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1104
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1105
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1106
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1201 Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1202
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1203
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1204
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1205
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1206
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1207
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1208
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1209
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1210
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1211
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-6-2.1-1212
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1213
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)
IC 6-6-2.1-1214
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1215
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1216
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)

IC 6-6-2.1-1217
Repealed
(Repealed by P.L.277-1993(ss), SEC.56.)



CHAPTER 2.5. SPECIAL FUEL TAX

IC 6-6-2.5-1.5
"Biodiesel" defined
Sec. 1.5. (a) As used in this chapter, "biodiesel" means a renewable, biodegradable, mono alkyl ester combustible liquid fuel derived from agricultural plant oils or animal fats that meets American Society for Testing and Materials specifications D6751-03a Standard Specification for Biodiesel Fuel (B100) Blend Stock for Distillate Fuels, as well as other fuels of the same derivation capable of use in the generation of power for the propulsion of a motor vehicle, airplane, or motorboat.
(b) As used in this chapter, "blended biodiesel" means a blend of biodiesel with petroleum diesel fuel so that the volume percentage of biodiesel in the blend is at least two percent (2%). A biodiesel blend may be described as "Bxx" where "xx" represents the volume percentage of biodiesel fuel. "B2" is the type of biodiesel blend with the least volume percentage of biodiesel fuel, and "B99" is the type of biodiesel fuel with the most volume percentage of biodiesel fuel. The term does not include biodiesel (B100).
As added by P.L.122-2006, SEC.20.

IC 6-6-2.5-2
"Blender" defined
Sec. 2. As used in this chapter, "blender" means a person who engages in the process of blending.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-3
"Blending" defined
Sec. 3. As used in this chapter, "blending" means the mixing of one (1) or more petroleum products, with or without another product, excluding biodiesel or blended biodiesel, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat. The term does not include that blending that occurs in the process of refining

by the original refiner of crude petroleum or the blending of a de minimis amount of products such as carburetor detergent, oxidation inhibitor, lubricating oil, and greases.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.85-1995, SEC.13; P.L.122-2006, SEC.21.

IC 6-6-2.5-4
"Bulk end user" defined
Sec. 4. As used in this chapter, "bulk end user" means a person who receives into the person's own storage facilities at least two hundred forty thousand (240,000) gallons annually of special fuel for the person's own consumption.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-5
"Bulk plant" defined
Sec. 5. As used in this chapter, "bulk plant" means a gasoline or special fuel storage facility, other than a terminal, that is primarily used for redistribution of gasoline and special fuel by a motor vehicle with a capacity of not more than five thousand four hundred (5,400) gallons.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.85-1995, SEC.14.

IC 6-6-2.5-6
"Commissioner" defined
Sec. 6. As used in this chapter, "commissioner" means the administrative head of the department or that person's designee.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-7
"Department" defined
Sec. 7. As used in this chapter, "department" means the department of state revenue.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-8
"Destination state" defined
Sec. 8. As used in this chapter, "destination state" means the state for which a motor vehicle or barge is destined for off-loading into storage facilities for consumption or resale.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-8.5
"Dyed fuel user" defined
Sec. 8.5. As used in this chapter, "dyed fuel user" means a person that qualifies for the federal diesel fuel tax exemption under Section 4082 of the Internal Revenue Code to operate motor vehicles on the highways with dyed fuel in the fuel supply tank.
As added by P.L.61-1996, SEC.1.
IC 6-6-2.5-9
"Export" defined
Sec. 9. As used in this chapter, "export" means:
(1) with respect to a seller, when special fuel is delivered out-of-state by or for the seller; and
(2) with respect to a purchaser, when special fuel is delivered out-of-state by or for the purchaser.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-10
"Exporter" defined
Sec. 10. As used in this chapter, "exporter" means any person, other than a supplier, who purchases special fuel in Indiana for the purpose of transporting or delivering the fuel to another state or country.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-11
Repealed
(Repealed by P.L.210-2005, SEC.76.)

IC 6-6-2.5-12
"Heating oil" defined
Sec. 12. As used in this chapter, "heating oil" means a special fuel that is burned in a boiler, furnace, or stove for heating or industrial processing purposes.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-13
"Import" defined
Sec. 13. As used in this chapter, "import" means:
(1) with respect to a seller, when special fuel is delivered into Indiana from out-of-state by or for the seller; and
(2) with respect to a purchaser, when special fuel is delivered into Indiana from out-of-state by or for the purchaser.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-13.1
"Import verification number" defined
Sec. 13.1. As used in this chapter, "import verification number" means the number assigned by the department, or the department's designee or appointee, with respect to a single transport truck delivery into Indiana from another state upon request for an assigned number by a licensed importer or transporter carrying undyed or unmarked special fuel, or both, into Indiana for the account of a licensed importer.
As added by P.L.18-1994, SEC.12. Amended by P.L.85-1995, SEC.15.

IC 6-6-2.5-14 "Invoiced gallons" defined
Sec. 14. As used in this chapter, "invoiced gallons" means the gallons accurately billed on an invoice on payment to a supplier.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.13.

IC 6-6-2.5-15
"Liquid" defined
Sec. 15. As used in this chapter, "liquid" means any substance that is liquid in excess of sixty (60) degrees fahrenheit and a pressure of fourteen and seven-tenths (14.7) pounds per square inch absolute.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-16
"Motor vehicle" defined
Sec. 16. As used in this chapter, "motor vehicle" means a vehicle designed principally for road use and that is propelled by an internal combustion engine or motor.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.14.

IC 6-6-2.5-16.1
"Permissive supplier" defined
Sec. 16.1. As used in this chapter, "permissive supplier" means any person who does not meet the geographic jurisdictional connections to Indiana required of a supplier (as defined in section 23 of this chapter), but who holds an inventory position in a federally qualified terminal located outside of Indiana and who is registered under Section 4101 of the Internal Revenue Code.
As added by P.L.18-1994, SEC.15.

IC 6-6-2.5-17
"Person" defined
Sec. 17. As used in this chapter, "person" means a natural person, a partnership, a firm, an association, a corporation, a representative appointed by a court, the state, a political subdivision (as defined in IC 36-1-2-13), or any other entity, group, or syndicate.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-18
"Public highway" defined
Sec. 18. As used in this chapter, "public highway" means the entire width between boundary lines of each publicly maintained way in Indiana, including streets and alleys in cities and towns, when any part of the way is open to the public use for motor vehicle travel.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.16.

IC 6-6-2.5-19
"Rack" defined Sec. 19. As used in this chapter, "rack" means a dock, a platform, or an open bay with a series of metered pipes and hoses for delivering special fuel from a refinery or terminal into a motor vehicle, rail car, or marine vessel.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-20
"Received" defined
Sec. 20. As used in this chapter, "received" means the removal from any refinery or terminal in Indiana, or the entry into Indiana of any special fuel for consumption, use, sale, or warehousing, except for transfers in bulk into or within a terminal in Indiana between registered suppliers. The tax imposed under section 28 of this chapter with respect to special fuel removed from terminals within Indiana and with respect to special fuel which is the subject of a tax precollection agreement pursuant to section 35(j) of this chapter, shall be imposed at the same time and in the same manner as the tax imposed by Sections 4081 to 4083 of the Internal Revenue Code. The definitions of the terms "removal", "entry", and "transfers in bulk" shall have the same meanings described in the Internal Revenue Code or Code of Federal Regulations.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.17.

IC 6-6-2.5-21
"Retailer" defined
Sec. 21. As used in this chapter, "retailer" means a person that engages in the business of selling or distributing special fuel to the end user within Indiana.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-22
"Special fuel" defined
Sec. 22. As used in this chapter, "special fuel" means all combustible gases and liquids that are:
(1) suitable for the generation of power in an internal combustion engine or motor; or
(2) used exclusively for heating, industrial, or farm purposes other than for the operation of a motor vehicle.
Special fuel includes biodiesel and blended biodiesel (as defined in IC 6-6-2.5-1.5). However, the term does not include gasoline (as defined in IC 6-6-1.1-103), ethanol produced, stored, or sold for the manufacture of or compounding or blending with gasoline, alternative fuels, kerosene, and jet fuel (if the purchaser of the jet fuel has provided to the seller proof of the purchaser's federal jet fuel registration at or before the time of sale).
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.18; P.L.122-2006, SEC.22.

IC 6-6-2.5-23 "Supplier" defined
Sec. 23. As used in this chapter, "supplier" means a person that imports or acquires immediately upon import into Indiana special fuel by pipeline or marine vessel from within a state, territory, or possession of the United States into a terminal or that imports special fuel into Indiana from a foreign country, or that produces, manufactures, or refines special fuel within Indiana, or that owns special fuel in the pipeline and terminal distribution system in Indiana, and is subject to the general taxing or police jurisdiction of Indiana, and in any case is also registered under Section 4101 of the Internal Revenue Code for transactions in taxable motor fuels in the bulk distribution system. A terminal operator shall not be considered a supplier merely because the terminal operator handles special fuel consigned to it within a terminal.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.19.

IC 6-6-2.5-24
"Terminal" defined
Sec. 24. As used in this chapter, "terminal" means a fuel storage and distribution facility that is supplied by pipeline or marine vessel, and from which special fuel may be removed at a rack and that has been registered as a qualified terminal by the Internal Revenue Service for receipt of taxable motor fuels free of federal motor fuel taxes.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.20.

IC 6-6-2.5-25
"Terminal operator" defined
Sec. 25. As used in this chapter, "terminal operator" means the person who by ownership or contractual agreement is charged with the responsibility and physical control over the operation of the terminal. However, there shall be only one (1) person charged with responsibility as operator at each terminal for purposes of this chapter.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-25.1
"Transfer in bulk into or within a terminal" defined
Sec. 25.1. As used in this chapter, "transfer in bulk into or within a terminal" includes the following:
(1) A marine barge movement of fuel from a refinery or terminal to a terminal.
(2) Pipeline movements of fuel from a refinery or terminal to terminal.
(3) Book transfers of product within a terminal between suppliers before completion of removal across the rack.
(4) Two (2) party exchanges between licensed suppliers and permissive suppliers. As added by P.L.18-1994, SEC.21.

IC 6-6-2.5-25.9
"Transporter" defined
Sec. 25.9. As used in this chapter, "transporter" means the person and its agent, including the driver, that transports special fuel.
As added by P.L.85-1995, SEC.16.

IC 6-6-2.5-26
"Transmix" defined
Sec. 26. As used in this chapter, "transmix" means the buffer between two (2) different products in a pipeline shipment, or a mix of two (2) different products within a refinery or terminal that results in an off-grade mixture.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-26.1
"Transport truck" defined
Sec. 26.1. As used in this chapter, "transport truck" means a vehicle designed to transport motor fuel in bulk from a terminal in lots greater than five thousand four hundred (5,400) gallons.
As added by P.L.18-1994, SEC.22. Amended by P.L.85-1995, SEC.17.

IC 6-6-2.5-26.2
"Two party exchange" defined
Sec. 26.2. As used in this chapter, "two (2) party exchange" means a transaction in which a product is transferred from one (1) licensed supplier or permissive supplier to another when:
(1) the transaction includes a transfer from the person who holds the original inventory position for special fuel in the terminal as indicated in the records of the terminal operator; and
(2) the exchange transaction is completed before removal from the terminal by the receiving exchange partner, provided that the terminal operator in the terminal operator's books and records treats the receiving exchange party as the supplier that receives the product for purposes of reporting the events to the state of Indiana.
As added by P.L.18-1994, SEC.23.

IC 6-6-2.5-27
"Wholesaler" defined
Sec. 27. As used in this chapter, "wholesaler" means a person that acquires special fuel from a supplier or from another wholesaler for subsequent resale to a retail establishment or bulk end user by tank cars, motor vehicles, or both.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.24.

IC 6-6-2.5-28 License tax; presumptions; computation; liability for collection and remittance; sulfur content; penalty
Sec. 28. (a) A license tax of sixteen cents ($0.16) per gallon is imposed on all special fuel sold or used in producing or generating power for propelling motor vehicles except fuel used under section 30(a)(8) or 30.5 of this chapter. The tax shall be paid at those times, in the manner, and by those persons specified in this section and section 35 of this chapter.
(b) The department shall consider it a rebuttable presumption that all undyed or unmarked special fuel, or both, received in Indiana is to be sold for use in propelling motor vehicles.
(c) Except as provided in subsection (d), the tax imposed on special fuel by subsection (a) shall be measured by invoiced gallons of nonexempt special fuel received by a licensed supplier in Indiana for sale or resale in Indiana or with respect to special fuel subject to a tax precollection agreement under section 35(d) of this chapter, such special fuel removed by a licensed supplier from a terminal outside of Indiana for sale for export or for export to Indiana and in any case shall generally be determined in the same manner as the tax imposed by Section 4081 of the Internal Revenue Code and Code of Federal Regulations.
(d) The tax imposed by subsection (a) on special fuel imported into Indiana, other than into a terminal, is imposed at the time the product is entered into Indiana and shall be measured by invoiced gallons received at a terminal or at a bulk plant.
(e) In computing the tax, all special fuel in process of transfer from tank steamers at boat terminal transfers and held in storage pending wholesale bulk distribution by land transportation, or in tanks and equipment used in receiving and storing special fuel from interstate pipelines pending wholesale bulk reshipment, shall not be subject to tax.
(f) The department shall consider it a rebuttable presumption that special fuel consumed in a motor vehicle plated for general highway use is subject to the tax imposed under this chapter. A person claiming exempt use of special fuel in such a vehicle must maintain adequate records as required by the department to document the vehicle's taxable and exempt use.
(g) A person that engages in blending fuel for taxable sale or use in Indiana is primarily liable for the collection and remittance of the tax imposed under subsection (a). The person shall remit the tax due in conjunction with the filing of a monthly report in the form prescribed by the department.
(h) A person that receives special fuel that has been blended for taxable sale or use in Indiana is secondarily liable to the state for the tax imposed under subsection (a).
(i) A person may not use special fuel on an Indiana public highway if the special fuel contains a sulfur content that exceeds five one-hundredths of one percent (0.05%). A person who knowingly:
(1) violates; or
(2) aids or abets another person to violate; this subsection commits a Class A infraction. However, the violation is a Class A misdemeanor if the person has committed one (1) prior unrelated violation of this subsection, and a Class D felony if the person has committed more than one (1) unrelated violation of this subsection.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.25; P.L.85-1995, SEC.18; P.L.33-2007, SEC.1.

IC 6-6-2.5-29
Inventory tax; exclusions; amount
Sec. 29. (a) Persons having title to special fuel in storage and held for sale on the effective date of an increase in the license tax rate imposed under section 28 of this chapter are subject to an inventory tax based on the gallons in storage as of the close of the business day preceding the effective date of the increased license tax rate.
(b) Persons subject to the tax imposed under this section shall:
(1) take an inventory to determine the gallons in storage for purposes of determining the inventory tax;
(2) report the gallons listed in subdivision (1) on forms provided by the commissioner; and
(3) pay the tax due not more than thirty (30) days after the prescribed inventory date.
In determining the amount of special fuel tax due under this section, the person may exclude the amount of special fuel that will not be pumped out of the storage tank because the special fuel is below the mouth of the draw pipe. For this purpose, the person may deduct two hundred (200) gallons for a storage tank with a capacity of less than ten thousand (10,000) gallons, and four hundred (400) gallons for a storage tank with a capacity that exceeds ten thousand (10,000) gallons.
(c) The amount of the inventory tax is equal to the inventory tax rate times the gallons in storage as determined under subsection (b). The inventory tax rate is equal to the difference of the increased license tax rate minus the previous license tax rate.
(d) The inventory tax shall be considered a listed tax for the purposes of IC 6-8.1.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-30
Exemptions from special fuel tax; provision of export information; refunds
Sec. 30. (a) The following are exempt from the special fuel tax:
(1) Special fuel sold by a supplier to a licensed exporter for export from Indiana to another state or country to which the exporter is specifically licensed to export exports by a supplier, or exports for which the destination state special fuel tax has been paid to the supplier and proof of export is available in the form of a destination state bill of lading.
(2) Special fuel sold to the United States or an agency or instrumentality thereof. (3) Special fuel sold to a post exchange or other concessionaire on a federal reservation within Indiana. However, the post exchange or concessionaire shall collect, report, and pay quarterly to the department any tax permitted by federal law on special fuel sold.
(4) Special fuel sold to a public transportation corporation established under IC 36-9-4 and used for the transportation of persons for compensation within the territory of the corporation.
(5) Special fuel sold to a public transit department of a municipality and used for the transportation of persons for compensation within a service area, no part of which is more than five (5) miles outside the corporate limits of the municipality.
(6) Special fuel sold to a common carrier of passengers, including a business operating a taxicab (as defined in IC 6-6-1.1-103(l)) and used by the carrier to transport passengers within a service area that is not larger than one (1) county, and counties contiguous to that county.
(7) The portion of special fuel determined by the commissioner to have been used to operate equipment attached to a motor vehicle, if the special fuel was placed into the fuel supply tank of a motor vehicle that has a common fuel reservoir for travel on a highway and for the operation of equipment.
(8) Special fuel used for nonhighway purposes, used as heating oil, or in trains.
(9) Special fuel sold by a supplier to an unlicensed person for export from Indiana to another state and the special fuel has been dye addityzed in accordance with section 31 of this chapter.
(10) Sales of transmix between licensed suppliers.
(b) The exemption from tax provided under subsection (a)(4) through (a)(7) shall be applied for through the refund procedures established in section 32 of this chapter.
(c) The department shall provide information to licensed suppliers of the destination state or states to which exporters are authorized to export.
(d) Subject to gallonage limits and other conditions established by the department, the department shall provide for refund of the tax imposed by this chapter to a wholesale distributor exporting undyed special fuel out of a bulk plant in this state in a vehicle capable of carrying not more than five thousand four hundred (5,400) gallons if the destination of that vehicle does not exceed twenty-five (25) miles from the border of Indiana.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.26; P.L.100-1995, SEC.1.

IC 6-6-2.5-30.5
Exemption from special fuel tax; restricted personal, noncommercial use Sec. 30.5. (a) Except as provided in subsection (b), special fuel is exempt from the special fuel tax if:
(1) the special fuel has a nominal biodiesel content of at least twenty percent (20%);
(2) the special fuel is used only for a personal, noncommercial use and is not for resale; and
(3) the individual using the special fuel:
(A) produces the biodiesel content of the special fuel; and
(B) obtains an exemption certificate under subsection (c) before using the special fuel.
(b) The maximum number of gallons of special fuel for which an individual may claim the exemption under this section in a year is equal to:
(1) two thousand (2,000); divided by
(2) the average percentage volume of biodiesel in each gallon used by the individual.
(c) The department shall issue an exemption certificate to an individual who produces evidence of nontaxability under subsection (a)(1), (a)(2), and (a)(3). A certificate issued under this subsection is valid for a period determined by the department, but not to exceed five (5) years. The department may allow an individual to renew an exemption certification for additional five (5) year periods. An exemption certificate applies only to special fuel described in subsection (a). An individual holding a certificate issued under this subsection shall notify the department:
(1) of any address change by the individual; and
(2) when the individual ceases using special fuel that is exempt under this section.
(d) An individual who is issued an exemption certificate under this section must submit to the department a report, in a form prescribed by the department, not later than January 20 of each year. The report must include:
(1) the number of gallons of special fuel in the immediately preceding year; and
(2) the average percentage volume of biodiesel in each gallon of special fuel;
to which the exemption was applied in the calendar year ending on the immediately preceding December 31.
(e) An individual who is issued an exemption certificate under this section is not subject to the reporting requirements under section 35 of this chapter.
As added by P.L.33-2007, SEC.2.

IC 6-6-2.5-31
Exempted special fuels; dye requirements and specifications; markers
Sec. 31. (a) Special fuel exempted under section 30(a)(8) of this chapter shall have dye added to it at or before the time of withdrawal at a terminal or refinery rack. At the option of the supplier, the dye added may be either: (1) dye required to be added pursuant to United States Environmental Protection Agency requirements; or
(2) dye with specifications and amounts as required by the department.
(b) The department may require that special fuel exempted under section 30(a)(8) of this chapter shall have a marker added to the special fuel not later than the time of withdrawal at a terminal or refinery rack. The marker must meet the specifications required by the department.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.85-1995, SEC.19.

IC 6-6-2.5-32
Refunds; circumstances; claims; investigations
Sec. 32. (a) Special fuel tax that has been collected by a supplier on special fuel used for an exempt purpose, including section 30(a)(4) through 30(a)(7) of this chapter and pretaxed exempt fuel under section 30(a)(8) of this chapter, but which was not dyed or marked, or both, in accordance with section 31 of this chapter, shall be refunded by the department to the user or the user's assignee under rules adopted by the department, in accordance with subsection (c), upon presentation of proof of exempt use by the end user in the form that the department prescribes.
(b) Special fuel tax that has been collected by a supplier on special fuel that was removed from a terminal or refinery for delivery in Indiana, and was exported by a licensed exporter shall be refunded by the department to the licensed exporter in accordance with subsection (c), upon presentation of proof of export in the form that the department prescribes.
(c) Special fuel tax that has been erroneously paid by a person shall be refunded by the department in accordance with subsection (d).
(d) To claim a refund under subsection (a) through (c), a person must present to the department a statement that contains a written verification that the claim is made under penalties of perjury and lists the total amount of special fuel purchased and used for non-highway purposes. The claim must be filed not more than three (3) years after the date the special fuel was purchased. The statement must show that payment for the purchase has been made and the amount of tax paid on the purchase has been remitted.
(e) The department may make any investigations it considers necessary before refunding the special fuel tax to a person.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.85-1995, SEC.20.

IC 6-6-2.5-32.5
Refund of special fuel tax; qualification; claim for refund
Sec. 32.5. (a) A person that pays the tax imposed by this chapter on the use of special fuel in the operation of an intercity bus (as defined in IC 9-13-2-83) is entitled to a refund of the tax without

interest if the person has:
(1) consumed the special fuel outside Indiana;
(2) paid a special fuel tax or highway use tax for the special fuel in at least one (1) state or other jurisdiction outside Indiana; and
(3) complied with subsection (b).
(b) To qualify for a refund under this section, a special fuel user shall submit to the department a claim for a refund, in the form prescribed by the department, that includes the following information:
(1) Any evidence requested by the department of the following:
(A) Payment of the tax imposed by this chapter.
(B) Payment of taxes in another state or jurisdiction outside Indiana.
(2) Any other information reasonably requested by the department.
As added by P.L.85-1995, SEC.21.

IC 6-6-2.5-33
Payment of interest on refund claim
Sec. 33. If a claim for refund is not issued within ninety (90) days of the filing required by section 32 of this chapter, the department shall pay interest at the rate established by IC 6-8.1-9 from a date that is ninety (90) days after the date that the department receives the claim for refund and all necessary documentation until a date, determined by the commissioner, that does not precede by more than thirty (30) days, the date on which the refund is made.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.85-1995, SEC.22.

IC 6-6-2.5-34
Supplier deduction for gallons purchased; prohibition; customer refunds; application
Sec. 34. No supplier shall claim a deduction from taxable gallons for gallons actually purchased by the customer, notwithstanding that the supplier has issued a corrective credit or rebilling to a customer adjusting the tax liability. The only remedy available to a customer to offset liability for special fuel tax paid is to apply for a refund as provided by section 32(d) of this chapter.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-35
Collection and remittance of special fuel tax
Sec. 35. (a) The tax on special fuel received by a licensed supplier in Indiana that is imposed by section 28 of this chapter shall be collected and remitted to the state by the supplier who receives taxable gallons in accordance with subsection (b).
(b) On or before the fifteenth day of each month, licensed suppliers and licensed permissive suppliers shall make an estimated payment of all taxes imposed on transactions that occurred during the previous calendar month equal to: (1) one hundred percent (100%) of the amount remitted by the licensed supplier or licensed permissive supplier for the month preceding the previous calendar month; or
(2) ninety-five percent (95%) of the amount actually due and payable by the licensed supplier or licensed permissive supplier for the previous month.
Any remaining tax imposed on transactions occurring during a calendar month shall be due and payable on or before the twentieth day of the following month, except as provided in subsection (i). Underpayments of estimated taxes due and owing the department are not subject to a penalty under section 63(a) of this chapter.
(c) A supplier who sells special fuel shall collect from the purchaser the special fuel tax imposed under section 28 of this chapter. At the election of an eligible purchaser, the seller shall not require a payment of special fuel tax from the purchaser at a time that is earlier than the date on which the tax is required to be remitted by the supplier under subsection (b). This election shall be subject to a condition that the eligible purchaser's remittances of all amounts of tax due the seller shall be paid by electronic funds transfer on or before the due date of the remittance by the supplier to the department, and the eligible purchaser's election under this subsection may be terminated by the seller if the eligible purchaser does not make timely payments to the seller as required by this subsection.
(d) As used in this section, "eligible purchaser" means a person who has authority from the department to make the election under subsection (c) and includes every person who is licensed and in good standing as a special fuel dealer or special fuel user, as determined by the department, as of July 1, 1993, who has purchased a minimum of two hundred forty thousand (240,000) taxable gallons of special fuel each year in the preceding two (2) years, or who otherwise meets the financial responsibility and bonding requirements of subsection (e).
(e) Each purchaser that desires to make an election under subsection (c) shall present evidence of the purchaser's eligible purchaser status to the purchaser's seller. The department shall determine whether the purchaser is an eligible purchaser. The department may require a purchaser that pays the tax to a supplier to file with the department a surety bond payable to the state, upon which the purchaser is the obligor or other financial security, in an amount satisfactory to the department. The department may require that the bond indemnify the department against bad debt deductions claimed by the supplier under subsection (g).
(f) The department shall have the authority to rescind a purchaser's eligibility and election to defer special fuel tax remittances upon a showing of good cause, including failure to make timely payment under subsection (c), by sending written notice to all suppliers and eligible purchasers. The department may require further assurance of the purchaser's financial responsibility, or may increase the bond requirement for that purchaser, or any other action

that the department may require to ensure remittance of the special fuel tax.
(g) In computing the amount of special fuel tax due, the supplier and permissive supplier shall be entitled to a deduction from the tax payable the amount of tax paid by the supplier that has become uncollectible from a purchaser. The department shall adopt rules establishing the evidence a supplier must provide to receive the deduction. The deduction shall be claimed on the first return following the date of the failure of the purchaser if the payment remains unpaid as of the filing date of that return or the deduction shall be disallowed. The claim shall identify the defaulting purchaser and any tax liability that remains unpaid. If a purchaser fails to make a timely payment of the amount of tax due, the supplier's deduction shall be limited to the amount due from the purchaser, plus any tax that accrues from that purchaser for a period of ten (10) days following the date of failure to pay. No additional deduction shall be allowed until the department has authorized the purchaser to make a new election under subsection (e). The department may require the deduction to be reported in the same manner as prescribed in Section 166 of the Internal Revenue Code.
(h) The supplier and each reseller of special fuel is considered to be a collection agent for this state with respect to that special fuel tax, which shall be set out on all invoices and billings as a separate line item.
(i) Except as provided in subsection (e), the tax imposed by section 28 of this chapter on special fuel imported from another state shall be paid by the licensed importer who has imported the nonexempt special fuel not later than three (3) business days after the earlier of:
(1) the time that the nonexempt special fuel entered into Indiana; or
(2) the time that a valid import verification number was assigned by the department under rules and procedures adopted by the department.
However, if the importer and the importer's reseller have previously entered into a tax precollection agreement as described in subsection (j), and the agreement remains in effect, the supplier with whom the agreement has been made shall become jointly liable with the importer for the tax and shall remit the tax to the department on behalf of the importer. This subsection does not apply to an importer with respect to imports in vehicles with a capacity of not more than five thousand four hundred (5,400) gallons.
(j) The department, a licensed importer, the reseller to a licensed importer, and a licensed supplier or permissive supplier may jointly enter into an agreement for the licensed supplier or permissive supplier to precollect and remit the tax imposed by this chapter with respect to special fuel imported from a terminal outside of Indiana in the same manner and at the same time as the tax would arise and be paid under this chapter if the special fuel had been received by the licensed supplier or permissive supplier at a terminal in Indiana. If

the supplier is also the importer, the agreement shall be entered into between the supplier and the department. However, any licensed supplier or permissive supplier may make an election with the department to treat all out-of-state terminal removals with an Indiana destination as shown on the terminal-issued shipping paper as if the removals were received by the supplier in Indiana pursuant to section 28 of this chapter and subsection (a), for all purposes. In this case, the election and notice of the election to a supplier's customers shall operate instead of a three (3) party precollection agreement. The department may impose requirements reasonably necessary for the enforcement of this subsection.
(k) Each licensed importer who is liable for the tax imposed by this chapter on nonexempt special fuel imported by a fuel transport truck having less than five thousand four hundred (5,400) gallons capacity, for which tax has not previously been paid to a supplier, shall remit the special fuel tax for the preceding month's import activities with the importer's monthly report of activities. A licensed importer shall be allowed to retain two-thirds (2/3) of the collection allowance provided for in section 37(a) of this chapter for the tax timely remitted by the importer directly to the state, subject to the same pass through provided for in section 37(a) of this chapter.
(l) A licensed importer shall be allowed to retain two-thirds (2/3) of the amount allowed in section 37(a) of this chapter of the tax timely remitted by the licensed importer directly to the state, subject to the same pass through provided for in section 37(a) of this chapter.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.27; P.L.61-1996, SEC.2; P.L.65-1997, SEC.1.

IC 6-6-2.5-36
Remittance of tax; procedures; deadline
Sec. 36. All suppliers required to remit the special fuel tax shall remit the special fuel taxes due by electronic fund transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the tax is due.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-37
Costs of collection, reporting, and remittance; retention of portion of remittance; amount; failure to report or remit on time
Sec. 37. (a) Every supplier and permissive supplier who properly remits tax under this chapter shall be allowed to retain one and six-tenths percent (1.6%) of the tax to cover the costs of collecting, reporting, and timely remitting the tax imposed by this chapter.
(b) The amount that the supplier is permitted to retain under subsection (a) shall be distributed by the supplier as follows:
(1) One-third (1/3) retained by the supplier.
(2) Two-thirds (2/3) to the wholesale distributor. If the special fuel is resold by that wholesale distributor or another wholesale

distributor to an eligible purchaser, the last wholesale distributor in the distribution process shall pass on one-half (1/2) of the two-thirds (2/3) to the eligible purchaser.
(3) If an eligible purchaser is the direct purchaser from a supplier, and that retail dealer or bulk end user is responsible for shipping the product, then the supplier shall pass through two-thirds (2/3) to the retail dealer or bulk end user. If the supplier is responsible for shipping the product, the supplier shall retain two-thirds (2/3) and pass through one-third (1/3) to the eligible purchaser.
(c) If a monthly report is filed or the amount due is remitted later than the time required by this chapter, the supplier shall pay to the department all of the special fuel tax the dealer collected from the sale of special fuel during the reporting period.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.28.

IC 6-6-2.5-38
Duties and responsibilities of supplier in collection of tax; liability
Sec. 38. The tax the supplier collects on the sale of special fuel belongs to the state. A supplier shall hold the money in trust for the state and for payment to the department as provided in this chapter. In the case of a corporation or partnership, each officer, employee, or member of the employer who is in that capacity is under a duty to collect the tax, and is personally liable for the tax, penalty, and interest.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-39
Consumption of tax-exempt dyed or marked fuel for nonexempt purpose; remittance of tax
Sec. 39. Any person who has consumed tax-exempt dyed or marked special fuel, or both, for a nonexempt purpose, as permitted under section 62 of this chapter, shall remit the tax due by filing a monthly report and remitting the tax due on forms prescribed by the department.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.85-1995, SEC.23.

IC 6-6-2.5-40
Transportation of special fuel; requirements and procedures; violations
Sec. 40. (a) Each person operating a refinery, terminal, or bulk plant in Indiana shall prepare and provide to the driver of every vehicle receiving special fuel at the facility a shipping document setting out on its face the destination state as represented to the terminal operator by the shipper or the shipper's agent, except that an operator of a bulk plant in Indiana delivering special fuel into a vehicle with a capacity of not more than five thousand four hundred (5,400) gallons for subsequent delivery to an end consumer in

Indiana is exempt from this requirement.
(b) Every person transporting special fuel in vehicles upon the Indiana public highways shall carry on board a shipping paper issued by the terminal operator or the bulk plant operator of the facility where the special fuel was obtained, which shipping paper shall set out on its face the state of destination of the special fuel transported in the vehicle, except that operators of vehicles with a capacity of not more than five thousand four hundred (5,400) gallons that have received special fuel at a bulk plant in Indiana for delivery to an end consumer in Indiana are exempt from this provision with respect to the special fuel. A person who violates this subsection commits a Class A infraction (as defined in IC 34-28-5-4).
(c) Every person transporting special fuel in vehicles upon the public highways of Indiana shall provide the original or a copy of the terminal issued shipping document accompanying the shipment to the operator of the retail outlet or bulk plant to which delivery of the shipment was made. A person who knowingly violates or knowingly aids and abets another person in violating this subsection commits a Class D felony.
(d) Each operator of a special fuel retail outlet or bulk plant shall receive, examine, and retain for a period of thirty (30) days at the delivery location the terminal issued shipping document received from the transporter for every shipment of special fuel that is delivered to that location, with record retention of the shipping paper of three (3) years required offsite. A person who knowingly violates or knowingly aids and abets another person in violating this subsection commits a Class D felony.
(e) No bulk end user, retail dealer, bulk plant operator, or wholesale distributor shall knowingly accept delivery of special fuel into storage facilities in Indiana if that delivery is not accompanied by a shipping paper issued by the terminal operator or bulk plant operator, that sets out on its face Indiana as the state of destination of the special fuel. A person who knowingly violates or knowingly aids and abets another person in violating this subsection commits a Class D felony.
(f) The department shall provide for relief in a case where a shipment of special fuel is legitimately diverted from the represented destination state after the shipping paper has been issued by the terminal operator or where the terminal operator failed to cause proper information to be printed on the shipping paper. These relief provisions shall include a provision requiring that the shipper or its agent provide notification before the diversion or correction to the department if an intended diversion or correction is to occur, and the relief provision shall be consistent with the refund provisions of this chapter.
(g) The supplier and the terminal operator shall be entitled to rely for all purposes of this chapter on the representation by the shipper or the shipper's agent as to the shipper's intended state of destination or tax exempt use. The shipper, the importer, the transporter, the shipper's agent, and any purchaser, not the supplier or terminal

operator, shall be jointly liable for any tax otherwise due to the state as a result of a diversion of the special fuel from the represented destination state.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.29; P.L.85-1995, SEC.24; P.L.1-1998, SEC.80.

IC 6-6-2.5-41
Licenses
Sec. 41. (a) Each supplier engaged in business in Indiana as a supplier shall first obtain a supplier's license. The fee for a supplier's license shall be five hundred dollars ($500).
(b) Any person who desires to collect the tax imposed by this chapter as a supplier and who meets the definition of a permissive supplier may obtain a permissive supplier's license. Application for or possession of a permissive supplier's license shall not in itself subject the applicant or licensee to the jurisdiction of Indiana for any other purpose than administration and enforcement of this chapter. The fee for a permissive supplier's license is fifty dollars ($50).
(c) Each terminal operator other than a supplier licensed under subsection (a) engaged in business in Indiana as a terminal operator shall first obtain a terminal operator's license for each terminal site. The fee for a terminal operator's license is three hundred dollars ($300).
(d) Each exporter engaged in business in Indiana as an exporter shall first obtain an exporter's license. However, in order to obtain a license to export special fuel from Indiana to another specified state, a person shall be licensed either to collect and remit special fuel taxes or be licensed to deal in tax free special fuel in that other specified state of destination. The fee for an exporter's license is two hundred dollars ($200).
(e) Each person who is not licensed as a supplier shall obtain a transporter's license before transporting special fuel by whatever manner from a point outside Indiana to a point inside Indiana, or from a point inside Indiana to a point outside Indiana, regardless of whether the person is engaged for hire in interstate commerce or for hire in intrastate commerce. The registration fee for a transporter's license is fifty dollars ($50).
(f) Each person who wishes to cause special fuel to be delivered into Indiana on the person's own behalf, for the person's own account, or for resale to an Indiana purchaser, from another state in a fuel transport vehicle having a capacity of more than five thousand four hundred (5,400) gallons, or in a pipeline or barge shipment into storage facilities other than a qualified terminal, shall first make an application for and obtain an importer's license. The fee for an importer's license is two hundred dollars ($200). This subsection does not apply to a person who imports special fuel that is exempt because the special fuel has been dyed or marked, or both, in accordance with section 31 of this chapter. This subsection does not apply to a person who imports nonexempt special fuels meeting the following conditions: (1) The special fuel is subject to one (1) or more tax precollection agreements with suppliers as provided in section 35 of this chapter.
(2) The special fuel tax precollection by the supplier is expressly evidenced on the terminal-issued shipping paper as specifically provided in section 62(e)(2) of this chapter.
(g) A person desiring to import special fuel to an Indiana destination who does not enter into an agreement to prepay Indiana special fuel tax to a supplier or permissive supplier under section 35 of this chapter on the imports must do the following:
(1) Obtain a valid license under subsection (f).
(2) Obtain an import verification number from the department not earlier than twenty-four (24) hours before entering the state with each import, if importing in a vehicle with a capacity of more than five thousand four hundred (5,400) gallons.
(3) Display a proper import verification number on the shipping document, if importing in a vehicle with a capacity of more than five thousand four hundred (5,400) gallons.
(h) The department may require a person that wants to blend special fuel to first obtain a license from the department. The department may establish reasonable requirements for the proper enforcement of this subsection, including the following:
(1) Guidelines under which a person may be required to obtain a license.
(2) A requirement that a licensee file reports in the form and manner required by the department.
(3) A requirement that a licensee meet the bonding requirements specified by the department.
(i) The department may require a person that:
(1) is subject to the special fuel tax under this chapter;
(2) qualifies for a federal diesel fuel tax exemption under Section 4082 of the Internal Revenue Code; and
(3) is purchasing red dyed low sulfur diesel fuel;
to register with the department as a dyed fuel user. The department may establish reasonable requirements for the proper enforcement of this subsection, including guidelines under which a person may be required to register and the form and manner of reports a registrant is required to file.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.30; P.L.85-1995, SEC.25; P.L.61-1996, SEC.3.

IC 6-6-2.5-42
Application for license; form and content; investigation; fingerprints
Sec. 42. (a) Each application for a license under section 41 of this chapter shall be made upon a form prepared and furnished by the department. It shall be subscribed to by the applicant and shall contain the information as the department may reasonably require for the administration of this chapter, including the applicant's federal identification number and, with respect to the applicant for an

exporter's license, a copy of the applicant's license to purchase or handle special fuel tax free in the specified destination state or states for which the export license is to be issued.
(b) The department shall investigate each applicant for a license under this section. No license shall be issued if the department determines that any one (1) of the following exists:
(1) The application is not filed in good faith.
(2) The applicant is not the real party in interest.
(3) The license of the real party in interest has been revoked for cause.
(4) Other reasonable cause for non-issuance exists.
(c) Applicants, including corporate officers, partners, and individuals, for a license issued by the commissioner may be required to submit their fingerprints to the commissioner at the time of applying. Officers of publicly held corporations and their subsidiaries shall be exempt from this fingerprinting provision. Fingerprints required by this section must be submitted on forms prescribed by the commissioner. The commissioner may forward to the Federal Bureau of Investigation or any other agency for processing all fingerprints submitted by license applicants. The receiving agency shall issue its findings to the commissioner. The license application fee shall be used to pay the costs of the investigation. The commissioner may maintain a file of fingerprints.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-43
Transporters; listing of vehicle descriptions with commissioner; contents
Sec. 43. (a) Each licensed transporter shall at the time of licensing and on an annual basis, list with the commissioner a description of all vehicles, including license numbers, to be used on the highways of Indiana in transporting special fuel from points outside Indiana to points inside Indiana and from points inside Indiana to points outside Indiana.
(b) The description required in subsection (a) must comply with what is reasonably required by the commissioner, including the carrying capacity of the vehicle. If the vehicle is a tractor-trailer type vehicle, the trailer is the vehicle that must be described. When additional vehicles are placed in service or when a vehicle previously listed is retired from service during the year, the commissioner shall be notified not more than ten (10) days after the change so that the listing of the vehicles may be kept accurate.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-44
Surety bond or cash deposit; filing by applicants
Sec. 44. (a) Concurrently with the filing of an application for a license under this chapter, the department may require the applicant to file with the commissioner a surety bond or cash deposit:
(1) in an amount determined by the commissioner of not less

than two thousand dollars ($2,000) or not more than a two (2) month tax liability for the applicant as estimated by the commissioner; and
(2) conditioned upon the keeping of records and the making of full and complete reports and payments as required by this chapter.
(b) If the applicant files a bond, the bond must:
(1) be with a surety company approved by the commissioner;
(2) name the applicant as the principal and the state as the obligee; and
(3) be on forms prescribed by the department.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-45
Disclosure of financial records; increase in bond or cash deposit
Sec. 45. The commissioner may, at the commissioner's reasonable discretion, require a licensee to furnish current certified, audited financial statements. If the commissioner determines that a licensee's financial condition warrants an increase in the bond or cash deposit, the commissioner may require the licensee to furnish an increased bond or cash deposit.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-46
Filing of new bond; conditions; cancellation of license; reduction of cash deposit by judgment; additional deposit
Sec. 46. (a) The commissioner may require a licensee to file a new bond with a satisfactory surety in the same form and amount if:
(1) liability upon the previous bond is discharged or reduced by the judgment rendered, payment made, or otherwise disposed of; or
(2) in the opinion of the commissioner, any surety on the previous bond becomes unsatisfactory.
If the new bond is unsatisfactory, the commissioner shall cancel the license. If the new bond is satisfactorily furnished, the commissioner shall release in writing the surety on the previous bond from any liability accruing after the effective date of the new bond.
(b) If a licensee has a cash deposit with the commissioner and the deposit is reduced by a judgment rendered, payment made, or otherwise disposed of, the commissioner may require the licensee to make a new deposit equal to the amount of the reduction.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-47
Deposit insufficient to ensure payment; written demand to file new bond; requirements; cancellation of license
Sec. 47. (a) If the commissioner reasonably determines that the amount of the existing bond or cash deposit is insufficient to ensure payment to the state of the tax and any penalty and interest for which the licensee is or may become liable, the licensee shall, upon written

demand of the commissioner, file a new bond or increase the cash deposit. The commissioner shall allow the licensee at least thirty (30) days to secure the increased bond or cash deposit.
(b) The new bond or cash deposit must meet the requirements set forth in this chapter.
(c) If the new bond or cash deposit required under this section is unsatisfactory, the commissioner shall cancel the licensee's license certificate.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.31.

IC 6-6-2.5-48
Release of surety from liability; written request; notice; cancellation
Sec. 48. (a) Sixty (60) days after making a written request for release to the commissioner, the surety of a bond furnished by a licensee is released from any liability to the state accruing on the bond after the sixty (60) day period. The release does not affect any liability accruing before the expiration of the sixty (60) day period.
(b) The commissioner shall promptly notify the licensee furnishing the bond that a release has been requested. Unless the licensee obtains a new bond that meets the requirements of this chapter and files with the commissioner the new bond within the sixty (60) day period, the commissioner shall cancel the license.
(c) Sixty (60) days after making a written request for release to the commissioner, the cash deposit provided by a licensee is canceled as security for any obligation accruing after the expiration of the sixty (60) day period. However, the commissioner may retain all or part of the cash deposit for up to three (3) years and one (1) day as security for any obligations accruing before the effective date of the cancellation. Any part of the deposit that is not retained by the commissioner shall be released to the licensee. Before the expiration of the sixty (60) day period, the licensee must provide the commissioner with a bond that satisfies the requirements of this chapter or the commissioner shall cancel the license.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-49
Denial of license; hearing; notice
Sec. 49. Before being denied a license, the department shall grant the applicant a hearing of which the applicant shall be given at least five (5) days written notice.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-50
Issuance of license
Sec. 50. If the application and bond are approved, the department shall issue a license and as many copies as the licensee has places of business for which a license is required.
As added by P.L.277-1993(ss), SEC.44.
IC 6-6-2.5-51
Validity of license
Sec. 51. A license is valid until suspended, revoked for cause, or canceled.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-52
Transfer of license; prohibition
Sec. 52. No license is transferable to another person or to another place of business.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-53
Display of license at place of business
Sec. 53. Each license shall be preserved and conspicuously displayed at the place of business for which it is issued.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-54
Discontinuance of business; surrender of license
Sec. 54. Upon the discontinuance of the business, the license issued for the place shall be immediately surrendered to the department.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-55
Notice of discontinuance, sale, or transfer of business; content; liability
Sec. 55. Whenever any person licensed to do business under this chapter discontinues, sells, or transfers the business, the licensee shall immediately notify the department in writing of the discontinuance, sale, or transfer. The notice shall give the date of discontinuance, sale, or transfer and in the event of the sale or transfer of the business, the name and address of the purchaser or transferee. The licensee shall be liable for all taxes, interest, and penalties that accrue or may be owing and any criminal liability for misuse of the license that occurs prior to issuance of the notice.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-56
Repealed
(Repealed by P.L.61-1996, SEC.24.)

IC 6-6-2.5-56.5
Suppliers, permissive suppliers, and licensed importers; reporting requirements; violations
Sec. 56.5. (a) For the purpose of determining the amount of special tax due, every supplier shall file with the department on forms prescribed and furnished by the department, a verified statement by the supplier. The department may require the reporting

of any information reasonably necessary to determine the amount of special fuel tax due.
(b) The reports required by this section that contain information for the preceding calendar month shall be filed before the twentieth day of each month.
(c) Each supplier and permissive supplier shall separately report:
(1) all loads of special fuel received by the supplier or permissive supplier for export to another state; and
(2) all loads of special fuel removed by the supplier or permissive supplier out of an out-of-state terminal for delivery to Indiana and sold tax free to persons for import into Indiana;
in accordance with the shipping papers issued by the terminal operator. A person who knowingly violates this subsection commits a Class D felony.
(d) Each licensed importer shall file monthly with the department a verified sworn statement of operations within Indiana and any other information with respect to the source and means of transportation of special fuel as the department may require and on forms prescribed and furnished by the department. A person who knowingly violates this subsection commits a Class D felony.
As added by P.L.65-1997, SEC.2.

IC 6-6-2.5-57
Terminal operators; reporting requirements; inventory records
Sec. 57. (a) Each person operating a terminal in Indiana shall file monthly reports of operations within Indiana on forms prescribed by the department. The department may require the reporting of any information it considers reasonably necessary.
(b) For purposes of reporting and determining tax liability under this chapter, every licensee shall maintain inventory records as required by the department.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-58
Final report upon discontinuance, sale, or transfer of business or revocation of license; payment of taxes and penalties
Sec. 58. Every licensee shall, upon the discontinuance, sale, or transfer of the business or upon the cancellation or revocation of a license, make a report as required under this chapter marked "Final Report", and shall pay all special fuel taxes and penalties that may be due the state except as may otherwise be provided by law. The payment shall be made to the department in accordance with sections 35 and 36 of this chapter.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-59
Exporters; reporting requirements
Sec. 59. Each person operating as an exporter shall file monthly reports with the department on forms prescribed and furnished by the department concerning the amount of special fuel exported from

Indiana. The department may require the reporting of any information it considers reasonably necessary. However, the report shall contain the following information:
(1) The special fuel loaded in Indiana for delivery outside of Indiana.
(2) The gallons delivered to taxing jurisdictions outside Indiana.
(3) The name and federal employer identification number of the receiver of the exported special fuel.
(4) The date of the shipments.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-60
Transporters; reporting requirements; failure to report; penalty; waiver of report
Sec. 60. (a) Each person operating as a transporter in Indiana shall file monthly reports with the department on forms prescribed and furnished by the department concerning the amount of special fuel transported in Indiana. The department may require the reporting of any information it considers reasonably necessary to track the movement of special fuel in Indiana.
(b) If a transporter fails to make the reports required by this section, the person is subject to a civil penalty of one thousand dollars ($1,000) for each violation, as reasonably determined by the department.
(c) The reports required by this section are for information purposes only and the commissioner may waive the filing of the reports if the reports are unnecessary for the proper administration of this chapter.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-61
Composite and modified reports
Sec. 61. The department may aggregate the information required in any of the reports required by this chapter into one (1) or more composite or modified reports in order to avoid duplicate reporting.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-62
Special fuel restrictions; violations; exemptions
Sec. 62. (a) No person shall import, sell, use, deliver, or store in Indiana special fuel in bulk as to which dye or a marker, or both, has not been added in accordance with section 31 of this chapter, or as to which the tax imposed by this chapter has not been paid to or accrued by a licensed supplier or licensed permissive supplier as shown by a notation on a terminal-issued shipping paper subject to the following exceptions:
(1) A supplier shall be exempt from this provision with respect to special fuel manufactured in Indiana or imported by pipeline or waterborne barge and stored within a terminal in Indiana.
(2) An end user shall be exempt from this provision with

respect to special fuel in a vehicle supply tank when the fuel was placed in the vehicle supply tank outside of Indiana.
(3) A licensed importer, and transporter operating on the importer's behalf, that transports in vehicles with a capacity of more than five thousand four hundred (5,400) gallons, shall be exempt from this prohibition if the importer or the transporter has met all of the following conditions:
(A) The importer or the transporter before entering onto the highways of Indiana has obtained an import verification number from the department not earlier than twenty-four (24) hours before entering Indiana.
(B) The import verification number must be set out prominently and indelibly on the face of each copy of the terminal-issued shipping paper carried on board the transport truck.
(C) The terminal origin and the importer's name and address must be set out prominently on the face of each copy of the terminal-issued shipping paper.
(D) The terminal-issued shipping paper data otherwise required by this chapter is present.
(E) All tax imposed by this chapter with respect to previously requested import verification number activity on the account of the importer or the transporter has been timely remitted.
In every case, a transporter acting in good faith is entitled to rely upon representations made to the transporter by the fuel supplier or importer and when acting in good faith is not liable for the negligence or malfeasance of another person. A person who knowingly violates or knowingly aids and abets another person in violating this subsection commits a Class D felony.
(b) No person shall export special fuel from Indiana unless that person has obtained an exporter's license or a supplier's license or has paid the destination state special fuel tax to the supplier and can demonstrate proof of export in the form of a destination state bill of lading. A person who knowingly violates or knowingly aids and abets another person in violating this subsection commits a Class D felony.
(c) No person shall operate or maintain a motor vehicle on any public highway in Indiana with special fuel contained in the fuel supply tank for the motor vehicle that contains dye or a marker, or both, as provided under section 31 of this chapter. This provision does not apply to persons operating motor vehicles that have received fuel into their fuel tanks outside of Indiana in a jurisdiction that permits introduction of dyed or marked, or both, special fuel of that color and type into the motor fuel tank of highway vehicles or to a person that qualifies for the federal fuel tax exemption under Section 4082 of the Internal Revenue Code and that is registered with the department as a dyed fuel user. A person who knowingly:
(1) violates; or
(2) aids and abets another person in violating; this subsection commits a Class A infraction. However, the violation is a Class A misdemeanor if the person has committed one (1) prior unrelated violation of this subsection, and a Class D felony if the person has committed more than one (1) prior unrelated violation of this subsection.
(d) No person shall engage in any business activity in Indiana as to which a license is required by section 41 of this chapter unless the person shall have first obtained the license. A person who knowingly violates or knowingly aids and abets another person in violating this subsection commits a Class D felony.
(e) No person shall operate a motor vehicle with a capacity of more than five thousand four hundred (5,400) gallons that is engaged in the shipment of special fuel on the public highways of Indiana and that is destined for a delivery point in Indiana, as shown on the terminal-issued shipping papers, without having on board a terminal-issued shipping paper indicating with respect to any special fuel purchased:
(1) under claim of exempt use, a notation describing the load or the appropriate portion of the load as Indiana tax exempt special fuel;
(2) if not purchased under a claim of exempt use, a notation describing the load or the appropriate portion thereof as Indiana taxed or pretaxed special fuel; or
(3) if imported by or on behalf of a licensed importer instead of the pretaxed notation, a valid verification number provided before entry into Indiana by the department or the department's designee or appointee, and the valid verification number may be handwritten on the shipping paper by the transporter or importer.
A person is in violation of subdivision (1) or (2) (whichever applies) if the person boards the vehicle with a shipping paper that does not meet the requirements described in the applicable subdivision (1) or (2). A person in violation of this subsection commits a Class A infraction (as defined in IC 34-28-5-4).
(f) A person may not sell or purchase any product for use in the supply tank of a motor vehicle for general highway use that does not meet ASTM standards as published in the annual Book of Standards and its supplements unless amended or modified by rules adopted by the department under IC 4-22-2. The transporter and the transporter's agent and customer have the exclusive duty to dispose of any product in violation of this section in the manner provided by federal and state law. A person who knowingly:
(1) violates; or
(2) aids and abets another in violating;
this subsection commits a Class D felony.
(g) This subsection does not apply to the following:
(1) A person that:
(A) inadvertently manipulates the dye or marker concentration of special fuel or coloration of special fuel; and (B) contacts the department within one (1) business day after the date on which the contamination occurs.
(2) A person that affects the dye or marker concentration of special fuel by engaging in the blending of the fuel, if the blender:
(A) collects or remits, or both, all tax due as provided in section 28(g) of this chapter;
(B) maintains adequate records as required by the department to account for the fuel that is blended and its status as a taxable or exempt sale or use; and
(C) is otherwise in compliance with this subsection.
A person may not manipulate the dye or marker concentration of a special fuel or the coloration of special fuel after the special fuel is removed from a terminal or refinery rack for sale or use in Indiana. A person who knowingly violates or aids and abets another person to violate this subsection commits a Class D felony.
(h) This subsection does not apply to a person that receives blended fuel from a person in compliance with subsection (g)(2). A person may not sell or consume special fuel if the special fuel dye or marker concentration or coloration has been manipulated, inadvertently or otherwise, after the special fuel has been removed from a terminal or refinery rack for sale or use in Indiana. A person who knowingly:
(1) violates; or
(2) aids and abets another to violate;
this subsection commits a Class D felony.
(i) A person may not engage in blending fuel for taxable use in Indiana without collecting and remitting the tax due on the untaxed portion of the fuel that is blended. A person who knowingly:
(1) violates; or
(2) aids and abets another to violate;
this subsection commits a Class D felony.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.33; P.L.85-1995, SEC.26; P.L.61-1996, SEC.4; P.L.1-1998, SEC.81.

IC 6-6-2.5-63
Failure of suppliers, permissive suppliers, importers, and blenders to collect or timely remit tax; penalties
Sec. 63. (a) A supplier, permissive supplier, importer, or blender who knowingly fails to collect or timely remit tax otherwise required to be paid to the department under section 35 of this chapter or pursuant to a tax precollection agreement under section 35 of this chapter is liable for the uncollected tax plus a penalty equal to one hundred percent (100%) of the uncollected tax.
(b) Collection of a special fuel tax arising from an out-of-state transaction does not in itself subject a supplier or permissive supplier to the jurisdiction of Indiana for any tax liability arising outside of this chapter.
(c) A person who fails or refuses to pay over to the state the tax

on special fuel at the time required in this chapter or who fraudulently withholds or appropriates or otherwise uses the money or any portion thereof belonging to the state commits a Class D felony.
(d) A person who negligently disregards any provision of this chapter is subject to a civil penalty of five hundred dollars ($500) for each separate occurrence of negligent disregard as determined by the commissioner.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.34; P.L.65-1997, SEC.3.

IC 6-6-2.5-64
Civil penalties; exemption
Sec. 64. (a) If any person liable for the tax files a false or fraudulent return, there shall be added to the tax an amount equal to the tax the person evaded or attempted to evade.
(b) The department shall impose a civil penalty of one thousand dollars ($1,000) for a person's first occurrence of transporting special fuel without adequate shipping papers as required under sections 40, 41(g), and 62(e) of this chapter, unless the person shall have complied with rules adopted under IC 4-22-2. Each subsequent occurrence described in this subsection is subject to a civil penalty of five thousand dollars ($5,000).
(c) The department shall impose a civil penalty on the operator of a vehicle of two hundred dollars ($200) for the initial occurrence, two thousand five hundred dollars ($2,500) for the second occurrence, and five thousand dollars ($5,000) for the third and each subsequent occurrence of a violation of either:
(1) the prohibition of use of dyed or marked special fuel, or both, on the Indiana public highways, except for a person that qualifies for the federal fuel tax exemption under Section 4082 of the Internal Revenue Code and that is registered with the department as a dyed fuel user; or
(2) the use of special fuel in violation of section 28(i) of this chapter.
(d) A supplier that makes sales for export to a person:
(1) who does not have an appropriate export license; or
(2) without collection of the destination state tax on special fuel nonexempt in the destination state;
shall be subject to a civil penalty equal to the amount of Indiana's special fuel tax in addition to the tax due.
(e) The department may impose a civil penalty of one thousand dollars ($1,000) for each occurrence against every terminal operator that fails to meet shipping paper issuance requirements under section 40 of this chapter.
(f) Each importer or transporter who knowingly imports undyed or unmarked special fuel, or both, in a transport truck without:
(1) a valid importer license;
(2) a supplier license;
(3) an import verification number, if transporting in a vehicle

with a capacity of more than five thousand four hundred (5,400) gallons; or
(4) a shipping paper showing on the paper's face as required under this chapter that Indiana special fuel tax is not due;
is subject to a civil penalty of ten thousand dollars ($10,000) for each occurrence described in this subsection.
(g) This subsection does not apply to a person if section 62(g) of this chapter does not apply to the person. A:
(1) person that manipulates the dye or marker concentration of special fuel or the coloration of special fuel after the special fuel is removed from a terminal or refinery rack for sale or use in Indiana; and
(2) person that receives the special fuel;
are jointly and severally liable for the special fuel tax due on the portion of untaxed fuel plus a penalty equal to the greater of one hundred percent (100%) of the tax due or one thousand dollars ($1,000).
(h) A person that engages in blending fuel for taxable sale or use in Indiana and does not collect and remit all tax due on untaxed fuel that is blended is liable for the tax due plus a penalty that is equal to the greater of one hundred percent (100%) of the tax due or one thousand dollars ($1,000).
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.35; P.L.85-1995, SEC.27; P.L.61-1996, SEC.5.

IC 6-6-2.5-65
Shipping documents; violations; impoundment, seizure, and sale of vehicle; evidence; release
Sec. 65. (a) If a person is found operating a motor vehicle in violation of section 40(b), 40(c), or 62(e) of this chapter, the vehicle and its cargo is subject to impoundment, seizure, and subsequent sale, in accordance with IC 6-8.1. The failure of the operator of a motor vehicle to have on-board when loaded a terminal-issued bill of lading with a destination state machine printed on its face or which fails to meet the descriptive annotation requirements in section 40(b), 41(g)(2), 41(g)(3), or 62(e) of this chapter, whichever may apply, shall be presumptive evidence of a violation sufficient to warrant impoundment and seizure of the vehicle and its cargo.
(b) After a person:
(1) is found in violation of section 62(c) of this chapter; and
(2) pays the tax due to the state;
the department shall issue a release to the person. The release must permit the dyed or marked special fuel, or both, that is the subject of the violation to be consumed on Indiana public highways within a grace period of twenty-four (24) hours after the time that the release is issued. After the grace period expires, the person shall be considered in violation of section 62(c) of this chapter if the person or the person's agent operates or maintains the same motor vehicle on an Indiana public highway with special fuel containing dye or a marker, or both. As added by P.L.277-1993(ss), SEC.44. Amended by P.L.18-1994, SEC.36; P.L.85-1995, SEC.28; P.L.61-1996, SEC.6.

IC 6-6-2.5-66
Listed tax
Sec. 66. The special fuel tax is a listed tax for purposes of IC 6-8.1.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-67
Use of tax revenues
Sec. 67. The tax collected on the use of special fuel shall be used only for highway purposes and for payment of any part of the cost of traffic policing and traffic safety incurred by the state or any of its political subdivisions, as authorized by law.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-68
Transfer of funds to auditor; distribution
Sec. 68. (a) The administrator shall transfer the next twenty-five million dollars ($25,000,000) of the taxes that are collected under this chapter and received during a period beginning July 1 of a year and ending June 30 of the immediately succeeding year to the auditor of state for distribution in the following manner:
(1) Thirty percent (30%) to each of the counties, cities, and towns eligible to receive a distribution from the local road and street account under IC 8-14-2 and in the same proportion among the counties, cities, and towns as funds are distributed under IC 8-14-2-4.
(2) Thirty percent (30%) to each of the counties, cities, and towns eligible to receive a distribution from the motor vehicle highway account under IC 8-14-1 and in the same proportion among the counties, cities, and towns as funds are distributed from the motor vehicle highway account under IC 8-14-1.
(3) Forty percent (40%) to the Indiana department of transportation.
(b) The auditor of state shall hold all amounts of collections received from the administrator that are made during a particular month and shall distribute all of those amounts under subsection (a) on the fifth day of the immediately succeeding month.
(c) All amounts distributed under subsection (a) may only be used for purposes that money distributed from the motor vehicle highway account may be expended under IC 8-14-1.
(d) All revenue collected under this chapter shall be used in the same manner as the revenue collected under IC 6-6-1.1. The administrator shall, after the transfers specified in subsection (a), deposit the remainder of the revenues collected under this chapter in the same manner that revenues are deposited under IC 6-6-1.1-802.
As added by P.L.277-1993(ss), SEC.44.
IC 6-6-2.5-69
Class actions for refund of tax; prerequisites
Sec. 69. A class action for the refund of a tax subject to this chapter may not be maintained in any court, including the Indiana tax court, on behalf of a person who has not complied with sections 32 and 33 of this chapter before the certification of a class. A refund of taxes to a member of a class in a class action is subject to the time limits set forth in sections 33 and 34 of this chapter based on the time the class member filed the required claim for refund with the department.
As added by P.L.277-1993(ss), SEC.44.

IC 6-6-2.5-70
Inspections
Sec. 70. (a) The department may conduct inspections for and enforce the laws concerning coloration of diesel fuel violations, sulfur content violations, marker violations, and shipping paper violations at any place where taxable fuel is or may be loaded in transport vehicles, produced, or stored. These places may include, but are not limited to:
(1) a terminal;
(2) a fuel storage facility that is not a terminal;
(3) a retail fuel facility; or
(4) a designated inspection site (defined as any state highway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the commissioner).
(b) Inspections to determine violations under this chapter and enforcement of this chapter may be conducted by the state police department, agents of the department, Indiana state police motor carrier inspectors (in addition to their duties defined under IC 10-11-2-26), and any other law enforcement officer through procedures established by the department. Agents of the department have the same power and authority provided to authorized personnel under IC 16-44-2-11 and IC 16-44-2-12.
(c) The department may determine and approve all equipment used to test dyes, markers, and the chemical composition of fuel inspected under this chapter.
As added by P.L.18-1994, SEC.37. Amended by P.L.85-1995, SEC.29; P.L.2-2003, SEC.37.

IC 6-6-2.5-71
Sealing special fuel or kerosene pump; compliance; penalty
Sec. 71. (a) The department or any agent of the department may seal a special fuel or kerosene pump or impound a vehicle that does not have a sealable pump and post a sign that states that transactions involving special fuel or kerosene may not be made at the person's location if any of the following occur:
(1) A person becomes delinquent in payment of a tax due under this chapter. (2) There is evidence that the revenue of the seller of fuel is in jeopardy.
(3) A person sells special fuel or kerosene without being licensed as required by this chapter.
(4) A person sells special fuel or kerosene without being bonded as required by the department.
(5) A person sells fuel that is taxable under this chapter without charging special fuel tax. However, this subdivision does not apply to a seller that acts in good faith and sells undyed special fuel to a person with a valid tax exemption certificate on file with the seller.
(6) A person sells dyed or marked special fuel for use in a motor vehicle operated on a public highway.
(b) A pump sealed under subsection (a) may remain sealed and a sign posted under subsection (a) may remain posted until all of the following have occurred:
(1) All reports are filed and the fees and taxes imposed under this chapter are paid in full.
(2) The interest and penalties imposed under this chapter, IC 6-8.1-10-1, and IC 6-8.1-10-2 are paid in full.
(3) The license required by this chapter is obtained.
(4) The bond, letter of credit, or cash deposit required by this chapter is provided in the amount required by the department.
(c) A person that sells special fuel or kerosene in Indiana shall allow the agents of the department to seal gallonage totalizers of metered pumps operated by or on behalf of the person selling special fuel or kerosene.
(d) If the department determines that a person is selling special fuel or kerosene from a metered pump in Indiana without an effectively sealable gallonage totalizer, the seller, at the department's request, shall:
(1) adapt the pump to the department's specifications so that the pump may be effectively sealed; or
(2) replace, in whole or in part, the pump with a pump employing an effectively sealable gallonage totalizer, as determined by the department.
(e) A person's failure to comply with subsection (c) or (d) shall be considered evidence that the revenue of the person is in jeopardy.
(f) A person that, without authorization, removes, alters, defaces, or covers a sign that:
(1) is posted by the department; and
(2) states that transactions involving special fuel or kerosene may not be made at a location;
commits a Class B misdemeanor. However, the offense is a Class D felony if the offense is committed with intent to evade the tax imposed by this chapter or defraud the state.
(h) A person that sells special fuel or kerosene shall notify the department of the following:
(1) A broken fuel pump seal.
(2) A removed, altered, defaced, or covered sign that was

posted by the department.
(i) A person that sells special fuel or kerosene that fails to notify the department, as required by subsection (h), after:
(1) a fuel pump seal is broken; or
(2) a sign that was posted by the department is removed, altered, defaced, or covered;
commits a Class D felony.
As added by P.L.85-1995, SEC.30.

IC 6-6-2.5-72
Reports; electronic filing
Sec. 72. The administrator may require that all reports required to be filed under section 56.5, 57, or 60 of this chapter must be filed in an electronic format prescribed by the administrator.
As added by P.L.176-2006, SEC.4.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 4.1. MOTOR CARRIER FUEL TAX

IC 6-6-4.1-2
Applicability of chapter
Sec. 2. (a) Except as provided in subsection (b), this chapter applies to each:
(1) road tractor;
(2) tractor truck;
(3) truck having more than two (2) axles;
(4) truck having a gross weight or a declared gross weight greater than twenty-six thousand (26,000) pounds; and
(5) vehicle used in combination if the gross weight or the declared gross weight of the combination is greater than twenty-six thousand (26,000) pounds;
that is propelled by motor fuel.
(b) This chapter does not apply to the following:
(1) A vehicle operated by:
(A) this state; (B) a political subdivision (as defined in IC 36-1-2-13);
(C) the United States; or
(D) an agency of states and the United States, or of two (2) or more states, in which this state participates.
(2) A school bus (as defined by the laws of a state) operated by, for, or on behalf of a:
(A) state;
(B) political subdivision (as defined in IC 36-1-2-13) of a state; or
(C) private or privately operated school.
(3) A vehicle used in casual or charter bus operations.
(4) Trucks, trailers, or semitrailers and tractors that are qualified to be registered and used as farm trucks, farm trailers, or farm semitrailers and tractors and that are registered as such by the bureau of motor vehicles under IC 9-18 or under a similar law of another state.
(5) An intercity bus (as defined in IC 9-13-2-83).
(6) A vehicle described in subsection (a)(1) through (a)(5) when the vehicle is displaying a dealer registration plate.
(7) A recreational vehicle.
(8) A pickup truck that:
(A) is modified to include a third free rotating axle;
(B) has a gross weight not greater than twenty-six thousand (26,000) pounds; and
(C) is operated solely for personal use and not for commercial use.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.89-1983, SEC.1; P.L.77-1985, SEC.26; P.L.97-1987, SEC.37; P.L.8-1988, SEC.3; P.L.96-1989, SEC.9; P.L.60-1990, SEC.4; P.L.2-1991, SEC.42; P.L.24-2007, SEC.1; P.L.45-2011, SEC.1.

IC 6-6-4.1-3
Leased motor vehicles
Sec. 3. (a) Except as otherwise provided in this section, every commercial motor vehicle leased to a carrier is subject to this chapter to the same extent and in the same manner as commercial motor vehicles owned by the carrier.
(b) Except as provided in subsection (f), the department may consider a lessor of commercial motor vehicles to be a carrier with respect to the operation of the vehicles it leases to others if the lessor:
(1) supplies or pays for the motor fuel consumed by the vehicles; or
(2) makes rental or other charges calculated to include the cost of the motor fuel consumed by the vehicles.
(c) The department shall provide, by rules adopted under IC 4-22-2, for the presentation by a lessor to other carriers and to the public of evidence and identification of carrier status determined under this section.
(d) Any commercial motor vehicles leased from a lessor who is

considered a carrier under subsection (b) may be excluded from the lessee's reports and liabilities under this chapter.
(e) This section governs the primary liability under this chapter of lessors and lessees of commercial motor vehicles. If a lessor or lessee who is primarily liable fails, in whole or in part, to discharge the lessor's or lessee's liability, the lessor or lessee and the other lessor or lessee who is a party to the lease transaction are responsible for compliance with this chapter and are jointly and severally liable for payment of the tax. However, the aggregate taxes collected by the department may not exceed the amount of tax that would have resulted from the operation of the leased vehicle by the owner, plus any applicable costs and penalties.
(f) This subsection does not apply if the motor vehicle is leased to the same person under two (2) or more consecutive leases. If a motor vehicle is leased for less than thirty (30) days, the holder of an annual permit issued under section 12 of this chapter for the motor vehicle is liable for the motor carrier fuel tax.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.96-1989, SEC.10.

IC 6-6-4.1-4
Imposition of tax; rates; computation of amount of fuel consumed in Indiana
Sec. 4. (a) A tax is imposed on the consumption of motor fuel by a carrier in its operations on highways in Indiana. The rate of this tax is the same rate per gallon as the rate per gallon at which special fuel is taxed under IC 6-6-2.5. The tax shall be paid quarterly by the carrier to the department on or before the last day of the month immediately following the quarter.
(b) The amount of motor fuel consumed by a carrier in its operations on highways in Indiana is the total amount of motor fuel consumed in its entire operations within and without Indiana, multiplied by a fraction. The numerator of the fraction is the total number of miles traveled on highways in Indiana, and the denominator of the fraction is the total number of miles traveled within and without Indiana.
(c) The amount of tax that a carrier shall pay for a particular quarter under this section equals the product of the tax rate in effect for that quarter, multiplied by the amount of motor fuel consumed by the carrier in its operation on highways in Indiana and upon which the carrier has not paid tax imposed under IC 6-6-1.1 or IC 6-6-2.5.
(d) Subject to section 4.8 of this chapter, a carrier is entitled to a proportional use credit against the tax imposed under this section for that portion of motor fuel used to propel equipment mounted on a motor vehicle having a common reservoir for locomotion on the highway and the operation of the equipment, as determined by rule of the commissioner. An application for a proportional use credit under this subsection shall be filed on a quarterly basis on a form prescribed by the department.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.90-1983,

SEC.1; P.L.77-1985, SEC.27; P.L.59-1985, SEC.16; P.L.97-1987, SEC.38; P.L.69-1991, SEC.12; P.L.277-1993(ss), SEC.46; P.L.85-1995, SEC.31; P.L.222-1999, SEC.3.

IC 6-6-4.1-4.5
Surtax on motor fuel consumed by carrier in Indiana highway operations
Sec. 4.5. (a) A surcharge tax is imposed on the consumption of motor fuel by a carrier in its operations on highways in Indiana. The rate of this surcharge tax is eleven cents ($0.11) per gallon. The tax shall be paid quarterly by the carrier to the department on or before the last day of the month immediately following the quarter.
(b) The amount of motor fuel consumed by a carrier in its operations on highways in Indiana is the total amount of motor fuel consumed in its entire operations within and without Indiana, multiplied by a fraction. The numerator of the fraction is the total number of miles traveled on highways in Indiana, and the denominator of the fraction is the total number of miles traveled within and without Indiana.
(c) The amount of tax that a carrier shall pay for a particular quarter under this section equals the product of the tax rate in effect for that quarter, multiplied by the amount of motor fuel consumed by the carrier in its operation on highways in Indiana.
(d) Subject to section 4.8 of this chapter, a carrier is entitled to a proportional use credit against the tax imposed under this section for that portion of motor fuel used to propel equipment mounted on a motor vehicle having a common reservoir for locomotion on the highway and the operation of this equipment as determined by rule of the commissioner. An application for a proportional use credit under this subsection shall be filed on a quarterly basis on a form prescribed by the department.
As added by P.L.59-1985, SEC.17. Amended by P.L.8-1988, SEC.4; P.L.69-1991, SEC.13; P.L.85-1995, SEC.32; P.L.222-1999, SEC.4.

IC 6-6-4.1-4.7
Certification for proportional use credit
Sec. 4.7. (a) This section applies only to a claim for a proportional use credit under section 4(d) or 4.5(d) of this chapter for taxes first due and payable after July 31, 1999.
(b) A carrier must be certified by the department in order to qualify for a proportional use credit under section 4(d) or 4.5(d) of this chapter.
(c) A carrier must apply to the department for certification before April 1 of the first calendar year for which the proportional use credit will be claimed. An application for certification must be in writing upon forms prescribed by the department and must be signed and verified by the carrier. The department must include on all application forms suitable spaces for a listing of the following:
(1) The carrier's federal Social Security number or federal tax identification number. (2) The address of the carrier's principal place of business.
(3) A description of each of the carrier's vehicles that has a common fuel supply reservoir for both locomotion on a public highway and a commercial purpose.
(4) The vehicle identification number for each vehicle described in subdivision (3).
(d) The department may certify that a carrier is qualified to claim a proportional use credit under section 4(d) or 4.5(d) of this chapter only upon payment by the carrier to the department of a one (1) time fee of seven dollars ($7). The carrier must pay the fee at the time the application for certification is submitted to the department. The department shall deposit the fee in the motor carrier regulation fund established by IC 8-2.1-23-1.
(e) A carrier must notify the department, on forms prescribed by the department, of any change of address by the carrier. The carrier must provide the notice not more than ten (10) days after the change of address. The department may revoke or suspend the certification of a carrier that fails to comply with this subsection.
(f) All certificates issued under this section are personal and may not be transferred.
(g) The department may require a carrier that has been issued a certificate under this section to submit additional information from time to time at reasonable intervals, as determined by the department.
(h) The department may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.222-1999, SEC.5.

IC 6-6-4.1-4.8
Claim for proportional use credit
Sec. 4.8. (a) This section applies only to a claim for a proportional use credit under section 4(d) or 4.5(d) of this chapter for taxes first due and payable after July 31, 1999.
(b) In order to obtain a proportional use credit against taxes imposed under section 4 or 4.5 of this chapter, a carrier must file a claim with the department. The claim must be submitted on a form prescribed by the department and must be filed with the quarterly return for the taxable period for which the proportional use credit is claimed. A carrier is not entitled to a proportional use credit under section 4(d) or 4.5(d) of this chapter unless the carrier:
(1) has paid in full the taxes to which the credit applies; and
(2) has filed a claim for the credit on or before the due date of the corresponding quarterly return for the taxable period for which the proportional use credit is claimed.
A credit approved under this section shall, subject to this section, be refunded to the carrier without interest.
(c) The department shall determine the aggregate amount of proportional use credits claimed under section 4(d) or 4.5(d) of this chapter for each quarter. The department may approve the full amount of a proportional use credit claimed by a carrier if the aggregate amount of proportional use credits claimed for the quarter

and for the fiscal year do not exceed the limits set forth in subsection (d). If the aggregate amount of proportional use credits claimed in a quarter exceeds the limits set forth in subsection (d), the department shall pay the claims for that quarter on a pro rata basis.
(d) The department may not approve more than three million five hundred thousand dollars ($3,500,000) of proportional use credits under this section in a state fiscal year. In addition, the amount of proportional use credits the department may approve under this section for a quarter may not exceed the following:
(1) For the quarter ending September 30 of a year, an amount equal to one million three hundred seventy-five thousand dollars ($1,375,000).
(2) For the quarter ending December 31 of a year, an amount equal to:
(A) six hundred twenty-five thousand dollars ($625,000); plus
(B) the greater of zero (0) or the result of:
(i) the limit determined for the previous quarter under this subsection; minus
(ii) the aggregate amount of claims approved for the previous quarter.
(3) For the quarter ending March 31 of a year, an amount equal to:
(A) six hundred twenty-five thousand dollars ($625,000); plus
(B) the greater of zero (0) or the result of:
(i) the limit determined for the previous quarter under this subsection; minus
(ii) the aggregate amount of claims approved for the previous quarter.
(4) For the quarter ending June 30 of a year, an amount equal to:
(A) eight hundred seventy-five thousand dollars ($875,000); plus
(B) the greater of zero (0) or the result of:
(i) the limit determined for the previous quarter under this subsection; minus
(ii) the aggregate amount of claims approved for the previous quarter.
As added by P.L.222-1999, SEC.6. Amended by P.L.176-2006, SEC.5.

IC 6-6-4.1-5
Disposition of tax revenue
Sec. 5. (a) The department shall deposit revenue collected under sections 4 and 12 of this chapter in the state highway fund (IC 8-23-9-54).
(b) The department shall deposit revenue collected under section 4.5 of this chapter as follows:
(1) Forty-five and one-half percent (45.5%) in the state highway

fund (IC 8-23-9-54).
(2) Forty-five and one-half percent (45.5%) in the motor vehicle highway account (IC 8-14-1).
(3) Nine percent (9%) in the motor carrier regulation fund administered by the department.
(c) The department shall deposit revenue collected under section 13 of this chapter as follows:
(1) Thirty-five percent (35%) in the motor vehicle highway account (IC 8-14-1).
(2) Sixty-five percent (65%) in the state highway fund (IC 8-23-9-54).
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.59-1985, SEC.18; P.L.8-1988, SEC.5; P.L.18-1990, SEC.23.

IC 6-6-4.1-6
Credits against tax
Sec. 6. (a) A carrier is entitled to a credit against the tax imposed under section 4 of this chapter if the carrier, or a lessor operating under the carrier's annual permit, has:
(1) paid the tax imposed under IC 6-6-1.1 or IC 6-6-2.5 on motor fuel purchased in Indiana;
(2) consumed the motor fuel outside Indiana; and
(3) paid a gasoline, special fuel, or road tax with respect to the fuel in one (1) or more other states or jurisdictions.
(b) The amount of credit for a quarter is equal to the tax paid under IC 6-6-1.1 and IC 6-6-2.5 on motor fuel that:
(1) was purchased in Indiana;
(2) was consumed outside Indiana; and
(3) with respect to which the carrier paid a gasoline, special fuel, or road tax to another state or jurisdiction.
(c) To qualify for the credit, the carrier shall submit any evidence required by the department of payment of the tax imposed under IC 6-6-1.1 or IC 6-6-2.5.
(d) A credit earned by a carrier in a particular quarter shall be applied against the carrier's tax liability under this chapter for that quarter before any credit carryover is applied against that liability under section 7 of this chapter.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.28; P.L.277-1993(ss), SEC.47.

IC 6-6-4.1-7
Computation of credits; refunds; interest
Sec. 7. (a) As used in this section, the credit of a carrier for any quarter is the amount by which the credit to which the carrier is entitled under section 6 of this chapter for that quarter exceeds the tax liability of the carrier under section 4 of this chapter for that quarter.
(b) The credit for any quarter shall be allowed as a credit against the tax for which the carrier would otherwise be liable in the quarter in which the credit accrued. (c) A carrier is entitled to the refund of any credit not previously used to offset a tax liability or for any erroneously paid tax or penalty. To obtain the refund, the carrier shall submit to the department a properly completed application in accordance with rules adopted by the department under IC 4-22-2. The application must be submitted within three (3) years after the end of:
(1) the quarter in which the credit accrued; or
(2) the calendar year that contains the taxable period in which the tax or penalty was erroneously paid.
Along with the application, the carrier shall submit any evidence required by the department and any reports required by the department under this chapter.
(d) The department shall pay interest on any part of a refund that is not made within ninety (90) days after the date on which all of the following have been completed:
(1) The filing of:
(A) the properly completed application for refund; or
(B) the quarterly return on which a refund is claimed.
(2) The submission of any evidence required by the department of payment of the tax imposed under IC 6-6-1.1 or IC 6-6-2.5.
(3) The submission of reports required by the department under this chapter.
(4) The furnishing of a surety bond, letter of credit, or cash deposit under section 8 of this chapter.
(e) The department shall pay interest at the rate established under IC 6-8.1-9 from the date of:
(1) the refund application;
(2) the due date of a timely filed quarterly return on which a refund is claimed; or
(3) the filing date of a quarterly return on which a refund is claimed, if the quarterly refund is filed after the due date of the quarterly return;
to a date determined by the department that does not precede the date on which the refund is made by more than thirty (30) days.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.29; P.L.97-1987, SEC.39; P.L.96-1989, SEC.11; P.L.69-1991, SEC.14; P.L.277-1993(ss), SEC.48.

IC 6-6-4.1-7.1
Class action for refund of tax; prerequisites
Sec. 7.1. A class action for the refund of a tax subject to this chapter may not be maintained in any court, including the Indiana tax court, on behalf of any person who has not complied with the requirements of section 7 of this chapter before the certification of a class. A refund of taxes to a member of a class in a class action is subject to the time limits set forth in section 7 of this chapter based on the time the class member filed the required claim for refund with the department.
As added by P.L.60-1990, SEC.5. Amended by P.L.1-1991, SEC.66.
IC 6-6-4.1-8
Bond, letter of credit, or cash deposit; furnishing; release from liability; retaining cash deposit
Sec. 8. (a) A carrier shall, at the request of the department and for cause, furnish a surety bond, letter of credit, or cash deposit to the department in order to ensure payment of the taxes imposed under this chapter and to permit the department to make a refund to the carrier under section 7 of this chapter. The bond, letter of credit, or cash deposit must be:
(1) in an amount of not less than two (2) times the amount of tax due or refund requested under this chapter for the reporting period applicable to the carrier, as determined by the department;
(2) payable to the state;
(3) conditioned that the carrier will pay all taxes for which the carrier is or becomes liable under this chapter from the date of the bond, letter of credit, or cash deposit to thirty (30) days after either the carrier, the surety, or the financial institution notifies the department that the bond, letter of credit, or cash deposit has been cancelled; and
(4) executed by a surety authorized under Indiana law in the case of a bond or by a financial institution approved by the commissioner in the case of a letter of credit.
(b) Sixty (60) days after making a written request for release to the commissioner, the surety of a bond furnished by a carrier is released from any liability to the state accruing on the bond after the sixty (60) day period. The release does not affect any liability accruing before the expiration of the sixty (60) day period.
(c) One hundred eighty (180) days after making a written request for release to the commissioner, the financial institution issuing the letter of credit for a carrier is released from any liability accruing on the letter of credit.
(d) The commissioner shall promptly notify the carrier furnishing the bond or letter of credit that a release has been requested. Unless the carrier furnishes a new bond within the sixty (60) day period or a new letter of credit within the one hundred eighty (180) day period, the commissioner shall cancel the carrier's annual permit.
(e) Sixty (60) days after making a written request for release to the commissioner, the cash deposit provided by a carrier is cancelled as security for any obligation accruing after the expiration of the sixty (60) day period. However, the administrator may retain all or part of the cash deposit for up to three (3) years and one (1) day as security for any obligation accruing before the effective date of the cancellation. Any part of the deposit that is not retained by the commissioner shall be released to the carrier. Before the expiration of the sixty (60) day period, the carrier must provide a bond or letter of credit or the commissioner shall cancel the carrier's annual permit.
(f) The department has cause for requiring security from a carrier under this section if:
(1) a carrier fails to file timely reports required by this chapter; (2) a carrier fails to remit the tax imposed by this chapter; or
(3) an audit of a carrier's operations under this chapter causes the department to reasonably believe that tax collection or remittance required by this chapter is in jeopardy.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.30; P.L.97-1987, SEC.40; P.L.60-1990, SEC.6.

IC 6-6-4.1-9
Presumption of consumption rate
Sec. 9. If there are no records showing the number of miles actually operated per gallon of motor fuel and if section 11(c) of this chapter is inapplicable, it is presumed for purposes of this chapter that one (1) gallon of motor fuel is consumed for every four (4) miles traveled.
As added by Acts 1982, P.L.59, SEC.1.

IC 6-6-4.1-10
Quarterly reports; exemptions
Sec. 10. (a) Except as provided in section 13 of this chapter, each carrier subject to the tax imposed under this chapter shall submit to the department such quarterly reports of the operations of commercial motor vehicles giving rise to the carrier's tax liability as the department may require. The carrier shall submit each quarterly report required under this subsection on or before the last day of the month immediately following that quarter.
(b) Subject to the restrictions of this subsection and subsection (c), the department may, by rules adopted under IC 4-22-2, exempt any carrier from the quarterly reporting requirements of this section. The department may exempt only a carrier who submits an annual affidavit attesting that:
(1) all or substantially all of the mileage of the carrier in the previous calendar year was the result of operations in Indiana;
(2) all or substantially all of the motor fuel used in the operations of the carrier in the previous calendar year was purchased in Indiana; or
(3) the carrier is from a state that has a reciprocity agreement with the state of Indiana relating to motor fuel taxes.
(c) The department may exempt carriers under subsection (b) only if:
(1) granting exemptions will not adversely affect the enforcement of this chapter; and
(2) the carriers that apply for exemptions purchased an equitable amount of motor fuel in Indiana.
(d) Each carrier shall submit to the department any other reports required by the department.
(e) All reports required to be filed under this chapter must be filed in an electronic format prescribed by the department.
(f) All taxes required to be remitted under this chapter must be remitted in an electronic format prescribed by the department.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.45-2011,

SEC.2.

IC 6-6-4.1-11
Pooled services; joint reports; calculation of tax; contents of reports
Sec. 11. (a) In lieu of filing individual reports under section 10 of this chapter, two (2) or more carriers regularly engaged in the transportation of passengers on through buses and through tickets in pooled service may make joint reports of their operations in Indiana. The tax imposed by this chapter shall be calculated on the basis of the joint reports as though the carriers were a single carrier. The carriers making the reports are jointly and severally liable for the tax.
(b) Joint reports made under subsection (a) must show the total number of miles traveled in Indiana and the total number of gallons of motor fuel purchased in Indiana by the reporting carriers. Credits or refunds to which the carriers making a joint return are entitled are not allowed as credits or refunds to any other carrier. Carriers filing joint reports shall permit all carriers engaged in pooled operations with them in Indiana to join them in filing joint reports.
(c) For purposes of this chapter, there is a rebuttable presumption that the vehicles of carriers filing joint reports consumed one (1) gallon of motor fuel for every six (6) miles traveled.
As added by Acts 1982, P.L.59, SEC.1.

IC 6-6-4.1-12
Annual permit, cab card, and emblem
Sec. 12. (a) Except as authorized under section 13 of this chapter, a carrier may operate a commercial motor vehicle upon the highways in Indiana only if the carrier has been issued an annual permit, cab card, and emblem under this section.
(b) The department shall issue:
(1) an annual permit; and
(2) a cab card and an emblem for each commercial motor vehicle that will be operated by the carrier upon the highways in Indiana;
to a carrier who applies for an annual permit and pays to the department an annual permit fee of twenty-five dollars ($25) not later than September 1 of the year before the annual permit is effective under subsection (c).
(c) The annual permit, cab card, and emblem are effective from January 1 of each year through December 31 of the same year. The department may extend the expiration date of the annual permit, cab card, and emblem for no more than sixty (60) days. The annual permit, each cab card, and each emblem issued to a carrier remain the property of this state and may be suspended or revoked by the department for any violation of this chapter or of the rules concerning this chapter adopted by the department under IC 4-22-2.
(d) As evidence of compliance with this section, and for the purpose of enforcement, a carrier shall display on each commercial motor vehicle an emblem when the vehicle is being operated by the

carrier in Indiana. The carrier shall affix the emblem to the vehicle in the location designated by the department. The carrier shall display in each vehicle the cab card issued by the department. The carrier shall retain the original annual permit at the address shown on the annual permit. During the month of December, the carrier shall display the cab card and emblem that are valid through December 31 or a full year cab card and emblem issued to the carrier for the ensuing twelve (12) months. If the department grants an extension of the expiration date, the carrier shall continue to display the cab card and emblem upon which the extension was granted.
(e) If a commercial motor vehicle is operated by more than one (1) carrier, as evidence of compliance with this section and for purposes of enforcement each carrier shall display in the commercial motor vehicle a reproduced copy of the carrier's annual permit when the vehicle is being operated by the carrier in Indiana.
(f) A person who fails to display an emblem required by this section on a commercial motor vehicle, does not have proof in the vehicle that the annual permit has been obtained, and operates that vehicle on an Indiana highway commits a Class C infraction. Each day of operation without an emblem constitutes a separate infraction. Notwithstanding IC 34-28-5-4, a judgment of not less than one hundred dollars ($100) shall be entered for each Class C infraction under this subsection.
(g) A person who displays an altered, false, or fictitious cab card required by this section in a commercial motor vehicle, does not have proof in the vehicle that the annual permit has been obtained, and operates that vehicle on an Indiana highway commits a Class C infraction. Each day of operation with an altered, false, or fictitious cab card constitutes a separate infraction.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.31; P.L.8-1988, SEC.6; P.L.60-1990, SEC.7; P.L.69-1991, SEC.15; P.L.1-1998, SEC.82; P.L.182-2009(ss), SEC.235.

IC 6-6-4.1-13
Special trip permits; repair and maintenance permits
Sec. 13. (a) A carrier may, in lieu of paying the tax imposed under this chapter that would otherwise result from the operation of a particular commercial motor vehicle, obtain from the department a trip permit authorizing the carrier to operate the commercial motor vehicle for a period of five (5) consecutive days. The department shall specify the beginning and ending days on the face of the permit. The fee for a trip permit for each commercial motor vehicle is fifty dollars ($50). The report otherwise required under section 10 of this chapter is not required with respect to a vehicle for which a trip permit has been issued under this subsection.
(b) The department may issue a temporary written authorization if unforeseen or uncertain circumstances require operations by a carrier of a commercial motor vehicle for which neither a trip permit described in subsection (a) nor an annual permit described in section 12 of this chapter has been obtained. A temporary authorization may

be issued only if the department finds that undue hardship would result if operation under a temporary authorization were prohibited. A carrier who receives a temporary authorization shall:
(1) pay the trip permit fee at the time the temporary authorization is issued; or
(2) subsequently apply for and obtain an annual permit.
(c) A carrier may obtain an International Fuel Tax Agreement (IFTA) repair and maintenance permit to:
(1) travel from another state into Indiana to repair or maintain any of the carrier's motor vehicles, semitrailers (as defined in IC 9-13-2-164), or trailers (as defined in IC 9-13-2-184); and
(2) return to the same state after the repair or maintenance is completed.
The permit allows the travel described in this section. In addition to any other fee established in this chapter, and instead of paying the quarterly motor fuel tax imposed under this chapter, a carrier may pay an annual IFTA repair and maintenance fee of forty dollars ($40) and receive an IFTA annual repair and maintenance permit. The IFTA annual repair and maintenance permit and fee applies to all of the motor vehicles operated by a carrier. The IFTA annual repair and maintenance permit is not transferable to another carrier. A carrier may not carry cargo or passengers under the IFTA annual repair and maintenance permit. All fees collected under this subsection shall be deposited in the motor carrier regulation fund (IC 8-2.1-23). The report otherwise required under section 10 of this chapter is not required with respect to a motor vehicle that is operated under an IFTA annual repair and maintenance permit.
(d) A carrier may obtain an International Registration Plan (IRP) repair and maintenance permit to:
(1) travel from another state into Indiana to repair or maintain any of the carrier's motor vehicles, semitrailers (as defined in IC 9-13-2-164), or trailers (as defined in IC 9-13-2-184); and
(2) return to the same state after the repair or maintenance is completed.
The permit allows the travel described in this section. In addition to any other fee established in this chapter, and instead of paying apportioned or temporary IRP fees under IC 9-18-2 or IC 9-18-7, a carrier may pay an annual IRP repair and maintenance fee of forty dollars ($40) and receive an IRP annual repair and maintenance permit. The IRP annual repair and maintenance permit and fee applies to all of the motor vehicles operated by a carrier. The IRP annual repair and maintenance permit is not transferable to another carrier. A carrier may not carry cargo or passengers under the IRP annual repair and maintenance permit. All fees collected under this subsection shall be deposited in the motor carrier regulation fund (IC 8-2.1-23).
(e) A person may obtain a repair and maintenance permit to:
(1) move an unregistered off-road vehicle from a quarry or mine to a maintenance or repair facility; and
(2) return the unregistered off-road vehicle to its place of origin. The fee for the permit is forty dollars ($40). The permit is an annual permit and applies to all unregistered off-road vehicles from the same quarry or mine.
(f) A carrier may obtain a repair, maintenance, and relocation permit to:
(1) move a yard tractor from a terminal or loading or spotting facility to:
(A) a maintenance or repair facility; or
(B) another terminal or loading or spotting facility; and
(2) return the yard tractor to its place of origin.
The fee for the permit is forty dollars ($40). The permit is an annual permit and applies to all yard tractors operated by the carrier. The permit is not transferable to another carrier. A carrier may not carry cargo or transport or draw a semitrailer or other vehicle under the permit. A carrier may operate a yard tractor under the permit instead of paying the tax imposed under this chapter. A yard tractor that is being operated on a public highway under this subsection must display a license plate issued under IC 9-18-32. As used in this section, "yard tractor" has the meaning set forth under IC 9-13-2-201.
(g) The department shall establish procedures, by rules adopted under IC 4-22-2, for:
(1) the issuance and use of trip permits, temporary authorizations, and repair and maintenance permits; and
(2) the display in commercial motor vehicles of evidence of compliance with this chapter.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.32; P.L.59-1985, SEC.19; P.L.46-1994, SEC.1; P.L.88-1998, SEC.1; P.L.150-2001, SEC.1; P.L.182-2009(ss), SEC.236.

IC 6-6-4.1-14
Reciprocity
Sec. 14. (a) The commissioner or, with the commissioner's approval, the reciprocity commission created by IC 9-28-4 may enter into and become a member of the International Fuel Tax Agreement or other reciprocal agreements with the appropriate official or officials from any other state or jurisdiction under which all or any part of the requirements of the Indiana Administrative Code are waived with respect to motor carriers that use in Indiana motor fuel upon which tax has been paid to the other state or jurisdiction. An agreement may be made under this subsection only with a state or jurisdiction that grants equivalent privileges with respect to motor fuel consumed in the other state or jurisdiction and on which a tax has been paid to this state.
(b) The commissioner or, with the commissioner's approval, the reciprocity commission created by IC 9-28-4 may enter into the International Registration Plan, the International Fuel Tax Agreement, or other reciprocal agreements with the appropriate official or officials of any other state or jurisdiction to exempt commercial motor vehicles licensed in the other state or jurisdiction from any of the requirements that would otherwise be imposed by

this chapter, including the requirements for trip permits, temporary authorizations, repair and maintenance permits, and annual permits and the payment of fees for permits and authorizations. An agreement may be made under this subsection only with a state or jurisdiction that grants equivalent exemptions to motor vehicles licensed in Indiana.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.2-1991, SEC.43; P.L.46-1994, SEC.2; P.L.129-2001, SEC.11.

IC 6-6-4.1-14.5
Limitations
Sec. 14.5. (a) The International Fuel Tax Agreement and any other agreement authorized under IC 6-6, IC 6-8.1, or IC 9-28 shall be limited to the following matters:
(1) Determining the base state for users.
(2) Specifying records requirements for users.
(3) Specifying audit procedures.
(4) Exchanging information.
(5) Defining persons eligible for tax licensing.
(6) Defining qualified motor vehicles.
(7) Determining if bonding is required.
(8) Specifying reporting requirements and periods, including the following:
(A) Establishing uniform penalties and interest rates for late reporting.
(B) Determining methods for collecting and forwarding motor fuel taxes, special fuel taxes, and penalties to another state or jurisdiction.
(9) Any other provisions designed to facilitate the administration of the agreement.
(b) The International Fuel Tax Agreement and any other agreement authorized under IC 6-6, IC 6-8.1, or IC 9-28 do not limit the authority of the general assembly to do any of the following:
(1) Determine whether to impose a tax.
(2) Determine tax rates.
(3) Define tax exemptions or deductions.
(4) Determine what constitutes a taxable event that results in the imposition of a tax.
(5) Determine any other matters related to the powers described in subdivisions (1) through (4).
As added by P.L.129-2001, SEC.12.

IC 6-6-4.1-15
Enforcement
Sec. 15. The commissioner shall enforce this chapter. The state police department shall assist the commissioner in the enforcement of this chapter.
As added by Acts 1982, P.L.59, SEC.1.

IC 6-6-4.1-16 Agreements for cooperative audit of reports and returns
Sec. 16. The department may enter into the International Fuel Tax Agreement or any other agreements for:
(1) furnishing information to and receiving information from other states, jurisdictions, or the International Fuel Tax Agreement clearinghouse, except as prohibited by IC 6-8.1-3-7; and
(2) the cooperative audit of the reports and returns of carriers with the appropriate authorities of any other state or jurisdiction that imposes a tax similar to the tax imposed under this chapter.
An officer or employee of another state or jurisdiction who audits reports and returns under an agreement made under this chapter or IC 6-8.1-3-12 is considered an authorized agent of this state for the purpose of the audit. A cooperative audit conducted under an agreement made under this section has the same effect as an audit conducted by the department.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.129-2001, SEC.13.

IC 6-6-4.1-17
Suspension or revocation of permit or temporary authorization; reinstatement
Sec. 17. If a carrier:
(1) fails to file a quarterly report required by this chapter;
(2) fails to pay the tax imposed under section 4 or section 4.5 of this chapter;
(3) files a report after the date established under this chapter;
(4) with respect to a listed tax (as defined in IC 6-8.1-1-1), fails to file all tax returns or information reports or to pay all taxes, penalties, and interest;
(5) fails to file a form or report required under this chapter or the International Fuel Tax Agreement in an electronic format prescribed by the department; or
(6) fails to remit taxes under section 10(f) of this chapter;
the commissioner may suspend or revoke any annual permit, trip permit, temporary authorization, or repair and maintenance permit issued to the carrier. The commissioner may reinstate a permit or temporary authorization if a carrier files all required returns and reports and pays all outstanding liabilities.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.33; P.L.59-1985, SEC.20; P.L.46-1994, SEC.3; P.L.45-2011, SEC.3.

IC 6-6-4.1-18
Violations; penalties
Sec. 18. (a) A person who knowingly makes a false statement or knowingly presents a fraudulent receipt for the sale of motor fuel for the purpose of:
(1) obtaining;
(2) attempting to obtain; or (3) assisting any other person to obtain or attempt to obtain;
a credit, refund, or reduction of liability for the tax imposed under this chapter commits a Class C infraction.
(b) A carrier who knowingly violates this chapter, except for a violation covered by section 17 of this chapter, commits a Class C infraction.
As added by Acts 1982, P.L.59, SEC.1.

IC 6-6-4.1-19
Impoundment of commercial motor vehicle; release of cargo
Sec. 19. (a) The department or the state police department may impound a carrier's commercial motor vehicle if:
(1) the carrier has not obtained an annual permit, a trip permit, a temporary authorization, or a repair and maintenance permit (as required under sections 12 through 13 of this chapter) and the vehicle is operating on an Indiana highway;
(2) there is not an emblem displayed on the vehicle as required by section 12 of this chapter, the driver does not have proof in the vehicle that the annual permit has been obtained, and the vehicle is operating on an Indiana highway; or
(3) the cab card required under section 12 of this chapter is altered, false, or fictitious, the driver does not have proof in the vehicle that the annual permit has been obtained, and the vehicle is operating on an Indiana highway.
(b) To obtain possession of a vehicle impounded under this section, the carrier must first obtain:
(1) the annual permit, trip permit, temporary authorization, or repair and maintenance permit;
(2) a cab card; and
(3) an emblem for the vehicle;
as required by this chapter.
(c) Any cargo in an impounded vehicle shall be released, if the cargo is to be loaded into another commercial motor vehicle that is in compliance with this chapter.
As added by P.L.97-1987, SEC.41. Amended by P.L.8-1988, SEC.7; P.L.46-1994, SEC.4.

IC 6-6-4.1-20
Failure to keep books and records; penalty
Sec. 20. A person subject to the taxes imposed under sections 4 through 4.5 of this chapter who fails to keep the books and records as required by IC 6-8.1-5 is subject to the penalty imposed under IC 6-8.1-10-4.
As added by P.L.97-1987, SEC.42.

IC 6-6-4.1-21
Failure to file report; civil penalty
Sec. 21. A person subject to the taxes imposed under sections 4 through 4.5 of this chapter who fails to file a quarterly report as required by section 10 of this chapter shall pay a civil penalty of

three hundred dollars ($300) for each report that is not filed.
As added by P.L.97-1987, SEC.43.

IC 6-6-4.1-22
Interest on nonpayment
Sec. 22. (a) If a person:
(1) fails to file a return for taxes due under this chapter;
(2) fails to pay the full amount of tax shown on the person's return by the due date for the return or the payment; or
(3) incurs a deficiency upon a determination by the department;
the person is subject to interest on the nonpayment.
(b) The interest for a failure described in subsection (a) is the rate of interest calculated under the interest provisions of the International Fuel Tax Agreement entered into by the department under IC 6-8.1-3-14.
As added by P.L.60-1990, SEC.8. Amended by P.L.129-2001, SEC.14.

IC 6-6-4.1-23
Penalty
Sec. 23. (a) If a person:
(1) fails to file a return for the tax due under this chapter on or by the due date for the return;
(2) fails to pay the full amount of tax shown on the person's return on or by the due date for the payment; or
(3) incurs, upon examination by the department, a deficiency that is due to negligence;
the person is subject to a penalty.
(b) The penalty for a failure described in subsection (a) is the penalty calculated under the penalty provisions of the International Fuel Tax Agreement entered into by the department under IC 6-8.1-3-14.
As added by P.L.60-1990, SEC.9. Amended by P.L.1-1991, SEC.67; P.L.129-2001, SEC.15.

IC 6-6-4.1-24
Proposed assessment; protest; hearing
Sec. 24. (a) If the department believes that a person has not reported the proper amount of tax due, the department shall make a proposed assessment of the amount of the unpaid tax on the basis of the best information available to the department. The amount of the assessment is:
(1) considered a tax payment not made by the due date;
(2) subject to sections 22 and 23 of this chapter; and
(3) subject to IC 6-8.1-10 concerning the imposition of penalties and interest.
(b) The department shall issue notice and prescribe a period for payment and protest under the provisions of the International Fuel Tax Agreement entered into by the department pursuant to IC 6-8.1-3-14. The notice of proposed assessment is prima facie

evidence that the department's claim for the unpaid tax is valid. The burden of proving that the proposed assessment is wrong rests with the person against whom the proposed assessment is made. If the person files a protest and requires a hearing on the protest, the department shall set the hearing at the department's earliest convenient time and shall notify the person by United States mail of the time, date, and location of the hearing. The department may hold the hearing at the location of the department's choice in Indiana.
As added by P.L.60-1990, SEC.10. Amended by P.L.129-2001, SEC.16.

IC 6-6-4.1-25
Registration or licensure of vehicle required to obtain annual motor carrier fuel tax permit or license; proof of issuance of permit or license
Sec. 25. This section applies whenever the owner is required by law to obtain an annual motor carrier fuel tax permit or a license under the International Fuel Tax Agreement under IC 6-8.1-3-14 from the department. The bureau of motor vehicles may not register or license a motor bus, truck, tractor, trailer, or semitrailer used or intended to be used by the owner for transportation of property until the owner furnishes the bureau of motor vehicles with reasonable proof that the owner has a permit or license issued by the department.
As added by P.L.69-1991, SEC.16. Amended by P.L.129-2001, SEC.17.

IC 6-6-4.1-26
Issuance of excess size or weight permit; proof of registration under this chapter or International Fuel Tax Agreement
Sec. 26. A special permit may not be issued under IC 9-20-6 to a carrier that is required to be registered under this chapter or under the International Fuel Tax Agreement under IC 6-8.1-3-14 until the carrier furnishes reasonable proof of registration:
(1) under this chapter or under the International Fuel Tax Agreement under IC 6-8.1-3-14; and
(2) under IC 9-18-2, if applicable.
As added by P.L.69-1991, SEC.17. Amended by P.L.1-1992, SEC.21; P.L.129-2001, SEC.18.

IC 6-6-4.1-27
Information sharing; confidential information
Sec. 27. (a) Notwithstanding IC 6-8.1-7 and IC 9-14-3-1, the department, the bureau of motor vehicles, and the Indiana department of transportation shall share the information regarding motor carriers and motor vehicles that is reasonably necessary for the effective administration and enforcement of IC 6-6-4.1, IC 8-2.1, and IC 9.
(b) For purposes of this section, the department may not divulge information:
(1) regarding the motor carrier fuel taxes paid by specific motor carriers; or (2) contained on quarterly tax reports of specific motor carriers.
The department may provide statistical information that does not identify the amount of tax paid by a specific carrier.
As added by P.L.69-1991, SEC.18. Amended by P.L.1-1992, SEC.22.



CHAPTER 5. MOTOR VEHICLE EXCISE TAX

IC 6-6-5-1
Definitions
Sec. 1. (a) As used in this chapter, "vehicle" means a vehicle subject to annual registration as a condition of its operation on the public highways pursuant to the motor vehicle registration laws of the state.
(b) As used in this chapter, "mobile home" means a nonself-propelled vehicle designed for occupancy as a dwelling or sleeping place.
(c) As used in this chapter, "bureau" means the bureau of motor vehicles.
(d) As used in this chapter, "license branch" means a branch office of the bureau authorized to register motor vehicles pursuant to the laws of the state.
(e) As used in this chapter, "owner" means the person in whose name the vehicle or trailer is registered (as defined in IC 9-13-2).
(f) As used in this chapter, "motor home" means a self-propelled vehicle having been designed and built as an integral part thereof having living and sleeping quarters, including that which is commonly referred to as a recreational vehicle.
(g) As used in this chapter, "last preceding annual excise tax liability" means either:
(1) the amount of excise tax liability to which the vehicle was subject on the owner's last preceding regular annual registration date; or
(2) the amount of excise tax liability to which a vehicle that was registered after the owner's last preceding annual registration date would have been subject if it had been registered on that date.
(h) As used in this chapter, "trailer" means a device having a gross vehicle weight equal to or less than three thousand (3,000) pounds

that is pulled behind a vehicle and that is subject to annual registration as a condition of its operation on the public highways pursuant to the motor vehicle registration laws of the state. The term includes any utility, boat, or other two (2) wheeled trailer.
(i) This chapter does not apply to the following:
(1) Vehicles owned, or leased and operated, by the United States, the state, or political subdivisions of the state.
(2) Mobile homes and motor homes.
(3) Vehicles assessed under IC 6-1.1-8.
(4) Vehicles subject to registration as trucks under the motor vehicle registration laws of the state, except trucks having a declared gross weight not exceeding eleven thousand (11,000) pounds, trailers, semitrailers, tractors, and buses.
(5) Vehicles owned, or leased and operated, by a postsecondary educational institution described in IC 6-3-3-5(d).
(6) Vehicles owned, or leased and operated, by a volunteer fire department (as defined in IC 36-8-12-2).
(7) Vehicles owned, or leased and operated, by a volunteer emergency ambulance service that:
(A) meets the requirements of IC 16-31; and
(B) has only members that serve for no compensation or a nominal annual compensation of not more than three thousand five hundred dollars ($3,500).
(8) Vehicles that are exempt from the payment of registration fees under IC 9-18-3-1.
(9) Farm wagons.
(Formerly: Acts 1969, c.423, s.1; Acts 1971, P.L.73, SEC.1; Acts 1973, P.L.54, SEC.1; Acts 1975, P.L.67, SEC.1.) As amended by Acts 1978, P.L.48, SEC.1; Acts 1981, P.L.94, SEC.1; P.L.98-1987, SEC.1; P.L.99-1987, SEC.1; P.L.98-1989, SEC.5; P.L.2-1991, SEC.44; P.L.2-1993, SEC.59; P.L.1-1999, SEC.16; P.L.2-2007, SEC.126.

IC 6-6-5-2
License excise tax; imposition; proof of payment of property tax not required
Sec. 2. (a) There is imposed an annual license excise tax upon vehicles, which tax shall be in lieu of the ad valorem property tax levied for state or local purposes, but in addition to any registration fees imposed on such vehicles.
(b) The tax imposed by this chapter is a listed tax and subject to the provisions of IC 6-8.1.
(c) No vehicle, as defined in section 1 of this chapter, shall be assessed as personal property for the purpose of the assessment and levy of personal property taxes or shall be subject to ad valorem taxes whether or not such vehicle is in fact registered pursuant to the motor vehicle registration laws. No person shall be required to give proof of the payment of ad valorem property taxes as a condition to the registration of any vehicle that is subject to the tax imposed by this chapter.
(Formerly: Acts 1969, c.423, s.2.) As amended by Acts 1981, P.L.94,

SEC.2; Acts 1982, P.L.43, SEC.6; P.L.335-1989(ss), SEC.7; P.L.146-2008, SEC.352.

IC 6-6-5-3
Valuation of vehicles
Sec. 3. (a) As the basis for measuring the tax imposed by this chapter, the bureau shall determine the value of each vehicle as of the time it is first offered for sale as a new vehicle in Indiana. The bureau shall adopt rules for determining the value of vehicles, using the "factory advertised delivered price" or the "port of entry price".
(b) If the bureau is unable to ascertain a value by this method in respect to any vehicle or class of vehicles because the vehicle is a specially constructed vehicle or for any other reason, the bureau shall determine, from any information available, the true tax value subject to review and adjustment by the department of local government finance.
(c) For each vehicle, beginning with the 1990 model year, the bureau shall reduce the value determined under subsection (a) or (b) by dividing:
(1) the price determined under subsection (a) or (b); by
(2) one (1) plus the average percentage increase in new automobile prices using the most recent annual reference to the Consumer Price Index for Private New Automobiles as published by the Bureau of Labor Statistics, United States Department of Labor.
(Formerly: Acts 1969, c.423, s.3; Acts 1971, P.L.73, SEC.2.) As amended by P.L.24-1986, SEC.31; P.L.335-1989(ss), SEC.8; P.L.90-2002, SEC.304.

IC 6-6-5-4
Classification of vehicles
Sec. 4. After determining the value of a vehicle, as prescribed in section 3 of this chapter, the bureau shall classify every vehicle in its proper class according to the following classification plan:
Class I less than $ 1,500
Class II at least $ 1,500 but less than $ 2,250
Class III at least $ 2,250 but less than $ 3,000
Class IV at least $ 3,000 but less than $ 4,000
Class V at least $ 4,000 but less than $ 5,500
Class VI at least $ 5,500 but less than $ 7,000
Class VII at least $ 7,000 but less than $ 8,500
Class VIII at least $ 8,500 but less than $10,000
Class IX at least $10,000 but less than $12,500
Class X at least $12,500 but less than $15,000
Class XI at least $15,000 but less than $18,000
Class XII at least $18,000 but less than $22,000
Class XIII at least $22,000 but less than $25,000
Class XIV at least $25,000 but less than $30,000
Class XV at least $30,000 but less than $35,000
Class XVI at least $35,000 but less than $42,500 Class XVII $42,500 and over
(Formerly: Acts 1969, c.423, s.4; Acts 1973, P.L.54, SEC.2.) As amended by Acts 1982, P.L.60, SEC.1; P.L.91-1983, SEC.1.

IC 6-6-5-5
Amount of tax credit against tax
Sec. 5. (a) The amount of tax imposed by this chapter shall be based upon the classification of the vehicle, as provided in section 4 of this chapter, and the age of the vehicle, in accordance with the schedule set out in subsection (c) or (d).
(b) A person who owns a vehicle and who is entitled to a property tax deduction under IC 6-1.1-12-13, IC 6-1.1-12-14, IC 6-1.1-12-16, or IC 6-1.1-12-17.4 is entitled to a credit against the annual license excise tax as follows: Any remaining deduction from assessed valuation to which the person is entitled, applicable to property taxes payable in the year in which the excise tax imposed by this chapter is due, after allowance of the deduction on real estate and personal property owned by the person, shall reduce the annual excise tax in the amount of two dollars ($2) on each one hundred dollars ($100) of taxable value or major portion thereof. The county auditor shall, upon request, furnish a certified statement to the person verifying the credit allowable under this section and the statement shall be presented to and retained by the bureau to support the credit.
(c) After January 1, 1996, the tax schedule is as follows:
Year of
Manufacture I II III IV V
1st $12 $36 $50 $50 $66
2nd 12 30 50 50 57
3rd 12 27 42 50 50
4th 12 24 33 50 50
5th 12 18 24 48 50
6th 12 12 18 36 50
7th 12 12 12 24 42
8th 12 12 12 18 24
9th 12 12 12 12 12
10th 12 12 12 12 12
and thereafter
Year of
Manufacture VI VII VIII IX X
1st $84 $103 $123 $150 $172
2nd 74 92 110 134 149
3rd 63 77 93 115 130
4th 52 64 78 98 112
5th 50 52 64 82 96
6th 50 50 50 65 79
7th 49 50 50 52 65
8th 30 40 50 50 53
9th 18 21 34 40 50
10th 12 12 12 12 12
and thereafter Year of
Manufacture XI XII XIII XIV XV
1st $207 $250 $300 $350 $406
2nd 179 217 260 304 353
3rd 156 189 225 265 307
4th 135 163 184 228 257
5th 115 139 150 195 210
6th 94 114 121 160 169
7th 78 94 96 132 134
8th 64 65 65 91 91
9th 50 50 50 50 50
10th 21 26 30 36 42
and thereafter
Year of
Manufacture XVI XVII
1st $469 $532
2nd 407 461
3rd 355 398
4th 306 347
5th 261 296
6th 214 242
7th 177 192
8th 129 129
9th 63 63
10th 49 50
and thereafter.
(d) Every vehicle shall be taxed as a vehicle in its first year of manufacture throughout the calendar year in which vehicles of that make and model are first offered for sale in Indiana, except that a vehicle of a make and model first offered for sale in Indiana after August 1 of any year shall continue to be taxed as a vehicle in its first year of manufacture until the end of the calendar year following the year in which it is first offered for sale. Thereafter, the vehicle shall be considered to have aged one (1) year as of January 1 of each year.
(Formerly: Acts 1969, c.423, s.5; Acts 1973, P.L.54, SEC.3; Acts 1975, P.L.21, SEC.10.) As amended by Acts 1979, P.L.216, SEC.2; Acts 1980, P.L.38, SEC.22; Acts 1982, P.L.60, SEC.2; P.L.91-1983, SEC.2; P.L.33-1990, SEC.13; P.L.240-1991(ss2), SEC.53; P.L.25-1995, SEC.57; P.L.26-1996, SEC.8; P.L.6-1997, SEC.127.

IC 6-6-5-5.1
Repealed
(Repealed by P.L.25-1995, SEC.94 and P.L.25-1995, SEC.95.)

IC 6-6-5-5.5
Trailers; annual excise tax
Sec. 5.5. There is imposed an annual excise tax on trailers. The tax shall be paid at the same time the trailer is registered. Except for the amount of tax imposed, a trailer is to be treated the same as a

vehicle for purposes of this chapter. The amount of tax owed for a trailer for a year is eight dollars ($8). The tax is due at the same time the owner is or would be required to pay the motor vehicle excise tax under this chapter.
As added by P.L.98-1989, SEC.6.

IC 6-6-5-6
Payment of tax; registration of vehicle
Sec. 6. (a) Except as otherwise provided in this chapter, the excise tax imposed under this chapter upon vehicles shall be payable for each registration year, by the owners thereof in respect to vehicles required to be registered for such registration year as provided in the motor vehicle laws of Indiana. Except as provided in section 7.2 of this chapter, such excise tax shall be due on or before the regular annual registration date in each year on or before which the owner is required under the motor vehicle registration laws of Indiana to register vehicles and such excise tax shall be paid to the bureau at the time the vehicle is registered by the owner as provided in the motor vehicle registration laws of Indiana. Each vehicle subject to taxation under this chapter shall be registered by the owner thereof as being taxable in the county of the owner's residence. The payment of the excise tax imposed by this chapter shall be a condition to the right to register or reregister the vehicle and shall be in addition to all other conditions prescribed by law.
(b) A voucher from the department of state revenue showing payment of the excise tax imposed by this chapter may be accepted by the bureau in lieu of a payment under subsection (a).
(Formerly: Acts 1969, c.423, s.6; Acts 1971, P.L.73, SEC.3.) As amended by P.L.2-1988, SEC.14; P.L.335-1989(ss), SEC.9; P.L.3-2008, SEC.63.

IC 6-6-5-6.7
"Passenger motor vehicle" and "truck" defined; credits for rental vehicles; inspection of records
Sec. 6.7. (a) As used in this section, "passenger motor vehicle" and "truck" have the meanings set forth for those terms in IC 9-13-2-123 and IC 9-13-2-188(a).
(b) Every owner of a passenger motor vehicle or passenger motor vehicles or of a truck or trucks who during a registration year regularly rents those vehicles or trucks for periods of under thirty (30) days to others in the regular course of the owner's business is entitled to a credit against the motor vehicle excise tax liability owed for those passenger motor vehicles or trucks for that registration year. The maximum credit an owner is entitled to claim against the tax owed for all those passenger motor vehicles and trucks for a registration year under this section equals the lesser of:
(1) the total motor vehicle excise taxes due for those passenger motor vehicles and trucks for that registration year, before the application of the credit allowed by this section; or
(2) the total auto rental excise taxes collected by the owner

during the immediately preceding registration year.
(c) A passenger motor vehicle or truck is regularly rented by a person in the regular course of the person's business during a registration year if the passenger motor vehicle or truck is rented by the person to another person an average of ten (10) days each month of the registration year that the person owned the passenger motor vehicle or truck.
As added by P.L.79-1985, SEC.2. Amended by P.L.335-1989(ss), SEC.10; P.L.2-1991, SEC.45; P.L.214-2007, SEC.1.

IC 6-6-5-7
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 6-6-5-7.2
Application of section; proration of tax; credits; refund for destroyed vehicle not replaced
Sec. 7.2. (a) This section applies after December 31, 2007.
(b) In respect to a vehicle that has been acquired, or brought into the state, or for any other reason becomes subject to registration after the regular annual registration date in the year on or before which the owner of the vehicle is required, under the motor vehicle registration laws of Indiana, to register vehicles, the tax imposed by this chapter shall become due and payable at the time the vehicle is acquired, brought into the state, or otherwise becomes subject to registration, and the amount of tax to be paid by the owner for the remainder of the year shall be reduced by eight and thirty-three hundredths percent (8.33%) for each full calendar month that has elapsed since the regular annual registration date in the year fixed by the motor vehicle registration laws for annual registration by the owner. The tax shall be paid at the time of the registration of the vehicle.
(c) In the case of a vehicle that is acquired, or brought into the state, or for any other reason becomes subject to registration after January 1 of any year, then the owner may pay the applicable registration fee on the vehicle as provided in the motor vehicle registration laws and any excise tax due on the vehicle for the remainder of the annual registration year and simultaneously register the vehicle and pay the applicable registration fee and the excise tax due for the next succeeding annual registration year.
(d) Except as provided in subsection (g), no reduction in the applicable annual excise tax will be allowed to an Indiana resident applicant upon registration of any vehicle that was owned by the applicant on or prior to the registrant's annual registration period. A vehicle owned by an Indiana resident applicant that was located in and registered for use in another state during the same calendar year shall be entitled to the same reduction when registered in Indiana.
(e) The owner of a vehicle who sells the vehicle in a year in which the owner has paid the tax imposed by this chapter shall receive a credit equal to the remainder of:
(1) the tax paid for the vehicle; reduced by (2) eight and thirty-three hundredths percent (8.33%) for each full or partial calendar month that has elapsed in the registrant's annual registration year before the date of the sale.
The credit shall be applied to the tax due on any other vehicle purchased or subsequently registered by the owner in the same registrant's annual registration year. If the credit is not fully used and the amount of the credit remaining is at least four dollars ($4), the owner is entitled to a refund in the amount of the unused credit. The owner must pay a fee of three dollars ($3) to the bureau to cover costs of providing the refund, which may be deducted from the refund. The bureau shall issue the refund. The bureau shall transfer to the bureau of motor vehicles commission three dollars ($3) of the fee to cover the commission's costs in processing the refund. To claim the credit and refund provided by this subsection, the owner of the vehicle must present to the bureau proof of sale of the vehicle.
(f) Subject to the requirements of subsection (h), the owner of a vehicle that is destroyed in a year in which the owner has paid the tax imposed by this chapter, which vehicle is not replaced by a replacement vehicle for which a credit is issued under this section, shall receive a refund in an amount equal to eight and thirty-three hundredths percent (8.33%) of the tax paid for each full calendar month remaining in the registrant's annual registration year after the date of destruction, but only upon presentation or return to the bureau of the following:
(1) A request for refund on a form furnished by the bureau.
(2) A statement of proof of destruction on an affidavit furnished by the bureau.
(3) The license plate from the vehicle.
(4) The registration from the vehicle.
However, the refund may not exceed ninety percent (90%) of the tax paid on the destroyed vehicle. The amount shall be refunded by a warrant issued by the auditor of the county that received the excise tax revenue and shall be paid out of the special account created for settlement of the excise tax collections under IC 6-6-5-10. For purposes of this subsection, a vehicle is considered destroyed if the cost of repair of damages suffered by the vehicle exceeds the vehicle's fair market value.
(g) If the name of the owner of a vehicle is legally changed and the change has caused a change in the owner's annual registration date, the excise tax liability of the owner shall be adjusted as follows:
(1) If the name change requires the owner to register sooner than the owner would have been required to register if there had been no name change, the owner shall, at the time the name change is reported, be authorized a refund from the county treasurer in the amount of the product of:
(A) eight and thirty-three hundredths percent (8.33%) of the owner's last preceding annual excise tax liability; and
(B) the number of full calendar months between the owner's new regular annual registration month and the next

succeeding regular annual registration month that is based on the owner's former name.
(2) If the name change required the owner to register later than the owner would have been required to register if there had been no name change, the vehicle shall be subject to excise tax for the period between the month in which the owner would have been required to register if there had been no name change and the new regular annual registration month in the amount of the product of:
(A) eight and thirty-three hundredths percent (8.33%) of the owner's excise tax liability computed as of the time the owner would have been required to register if there had been no name change; and
(B) the number of full calendar months between the month in which the owner would have been required to register if there had been no name change and the owner's new regular annual registration month.
(h) In order to claim a credit under subsection (f) for a vehicle that is destroyed, the owner of the vehicle must present to the bureau of motor vehicles a valid registration for the vehicle within ninety (90) days of the date that it was destroyed. The bureau shall then fix the amount of the credit that the owner is entitled to receive.
As added by P.L.184-2007, SEC.3. Amended by P.L.3-2008, SEC.64.

IC 6-6-5-7.4
Refund of taxes paid for vehicle used in other state
Sec. 7.4. (a) The owner of a vehicle registered with the bureau is entitled to a refund of taxes paid under this chapter if, after the owner's regular registration date:
(1) the owner registers the vehicle for use in another state; and
(2) the owner pays tax for use of the vehicle to another state for the same time period which the tax was paid under this chapter.
(b) This subsection applies after December 31, 2007. The refund provided under subsection (a) is equal to:
(1) the annual license excise tax paid for use of the vehicle by the owner of the vehicle for the year; minus
(2) eight and thirty-three hundredths percent (8.33%) of the annual license excise tax paid for use of the vehicle for each full or partial calendar month between the date the annual license excise tax was due and the date the owner registered the vehicle for use in another state.
(c) To claim the refund provided by this section, the owner of the vehicle must provide the bureau with:
(1) a request for a refund on a form furnished by the bureau; and
(2) proof that a tax described in subsection (a)(2) was paid.
As added by P.L.335-1989(ss), SEC.12. Amended by P.L.184-2007, SEC.4; P.L.3-2008, SEC.65.

IC 6-6-5-7.5 Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 6-6-5-7.7
Tax credit or refund claims; inspection of records; improperly allowed claims
Sec. 7.7. (a) To claim a credit or a refund, or both, under this chapter, a person must provide a sworn statement to the bureau or to an agent branch of the bureau that the person is entitled to the credit or refund, or both, claimed by the person.
(b) The bureau may inspect records of a person claiming a credit or refund, or both, under this chapter to determine if a credit or refund, or both, was properly allowed against the motor vehicle excise tax imposed on a vehicle owned by the person.
(c) If the bureau determines that a credit or refund, or both, was improperly allowed for a particular vehicle, the person who claimed the credit or refund, or both, shall pay the bureau an amount equal to the credit or refund, or both, improperly allowed to the person plus a penalty of ten percent (10%) of the credit or refund, or both, improperly allowed. The tax collected under this subsection shall be paid to the county treasurer of the county in which the taxpayer resides. However, a penalty collected under this subsection shall be retained by the bureau.
As added by P.L.335-1989(ss), SEC.13.

IC 6-6-5-7.9
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 6-6-5-8
Registration forms; schedules
Sec. 8. (a) The bureau shall include on all registration forms suitable spaces for the applicant's Social Security number or federal tax identification number, the amount of the registration fee, the amount of excise tax, the amount of credit, if any, as provided in section 5 of this chapter, and the total amount of payment due on account of the applicable registration fees and excise taxes upon the registration of the vehicle. The forms shall also include spaces for showing the county, city, or town and township and address of the place where the owner resides.
(b) The bureau shall list on all registration forms for vehicles prepared by it the amount of registration fees and taxes due. In addition, the bureau shall prepare by December 1 of each year a schedule showing the excise tax payable on each make and model of vehicle.
(Formerly: Acts 1969, c.423, s.8.) As amended by P.L.2-1988, SEC.15; P.L.335-1989(ss), SEC.14.

IC 6-6-5-9
License branches; administration and collection of taxes; report;

distribution of credited delinquent taxes
Sec. 9. (a) The bureau, in the administration and collection of the annual license excise tax imposed by this chapter, may utilize the services and facilities of license branches operated under IC 9-16 in its administration of the motor vehicle registration laws of the state of Indiana. The license branches may be so utilized in accordance with such procedures, in such manner, and to such extent as the bureau shall deem necessary and proper to implement and effectuate the administration and collection of the excise tax imposed by this chapter. However, in the event the bureau shall utilize such license branches in the collection of excise tax, the following apply:
(1) The excise taxes so collected by each license branch, less any refunds made by the license branch, shall be deposited daily by the license branch in a depository duly designated by the state board of finance. The county treasurer of the county for which the collections are due may withdraw funds from the account at least two (2) times each week. The county treasurer is responsible for the safekeeping and investment of money withdrawn by the county treasurer under this subsection. Before the eleventh day of the month following the month in which the collections are made, the bureau of motor vehicles shall report the excise taxes collected and refunds made outside the county to the county treasurer of the county to which the collections are due and the refunds apply. The bureau shall forward a copy of this excise tax report to the county auditor of the county.
(2) A license branch shall each week forward a report to the county auditor of the county to whom the collections are due, showing the excise tax collected on each vehicle, each refund on a vehicle, and a copy of each registration certificate for all collections and refunds within the county.
(3) Each license branch shall also report to the bureau all excise taxes collected and refunds made under this chapter in the same manner and at the same time as registration fees are reported.
(4) Premiums for insurance to protect the funds collected by license branches against theft shall be paid by the bureau, except that the bureau may issue blanket coverage for all branches at its discretion. At the discretion of the bureau, the bureau may:
(A) self-insure to cover the activities of the license branches; or
(B) rather than purchase a bond or crime policy for each branch, purchase a single blanket bond or crime insurance policy endorsed to include faithful performance to cover all branches.
(5) If the services of a license branch are used by the bureau in the collection of the excise tax imposed by this chapter, the license branch shall collect the service charge prescribed under IC 9-29 for each vehicle registered upon which an excise tax is collected by that branch.
(6) If the excise tax imposed by this chapter is collected by the

department of state revenue, the money collected shall be deposited in the state general fund to the credit of the appropriate county and reported to the bureau of motor vehicles on the first working day following the week of collection. Except as provided in subdivision (7), any amount collected by the department which represents interest or a penalty shall be retained by the department and used to pay its costs of enforcing this chapter.
(7) This subdivision applies only to interest or a penalty collected by the department of state revenue from a person who:
(A) fails to properly register a vehicle as required by IC 9-18 and pay the tax due under this chapter; and
(B) during any time after the date by which the vehicle was required to be registered under IC 9-18 displays on the vehicle a license plate issued by another state.
The total amount collected by the department that represents interest or a penalty, minus a reasonable amount determined by the department to represent its administrative expenses, shall be deposited in the state general fund for the credit of the county in which the person resides. The amount shall be reported to the bureau of motor vehicles on the first working day following the week of collection.
The bureau may contract with a bank card or credit card vendor for acceptance of bank or credit cards.
(b) On or before April 1 of each year the bureau shall provide to the auditor of state the amount of motor vehicle excise taxes collected for each county for the preceding year.
(c) On or before May 10 and November 10 of each year the auditor of state shall distribute to each county one-half (1/2) of:
(1) the amount of delinquent taxes; and
(2) any penalty or interest described in subsection (a)(7);
that have been credited to the county under subsection (a). There is appropriated from the state general fund the amount necessary to make the distributions required by this subsection. The county auditor shall apportion and distribute the delinquent tax distributions to the taxing units in the county at the same time and in the same manner as excise taxes are apportioned and distributed under section 10 of this chapter.
(d) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
(Formerly: Acts 1969, c.423, s.9; Acts 1971, P.L.73, SEC.5; Acts 1972, P.L.55, SEC.2; Acts 1973, P.L.54, SEC.6.) As amended by Acts 1977(ss), P.L.8, SEC.3; P.L.42-1986, SEC.5; P.L.335-1989(ss), SEC.15; P.L.2-1991, SEC.46; P.L.44-1992, SEC.3; P.L.49-1995, SEC.7; P.L.62-1996, SEC.1; P.L.115-1998, SEC.1; P.L.70-1998, SEC.2; P.L.184-2007, SEC.5; P.L.107-2008, SEC.3; P.L.131-2008, SEC.21.

IC 6-6-5-9.5
Excise tax replacement disbursement; calculation and procedure;

transfers from state general fund
Sec. 9.5. (a) Before the twentieth day of each month the bureau shall do the following:
(1) Determine the amount of excise taxes that would have been collected for each county for the preceding month based on the tax rate schedule that was in effect on January 1, 1995.
(2) Determine and report to the auditor of state the difference between what was actually collected for each county for that month and what would have been collected at the January 1, 1995, rates.
(b) For the months of January through November, the auditor of state shall determine a monthly uniform disbursement percentage to be applied in determining the amount of motor vehicle excise tax replacement money to be disbursed to each county. The monthly uniform disbursement percentage equals the quotient of the sum of the amounts transferred under IC 4-30-17-3.5 plus the amounts transferred under subsections (f) and (g) to the motor vehicle excise tax replacement account in the month of the bureau's report divided by the sum of the total differences for all counties, as determined under subsection (a) and identified in the bureau's report for that month.
(c) For December, the auditor of state shall determine an annual uniform disbursement percentage to be applied in determining the amount of motor vehicle excise tax replacement money to be disbursed to each county in December as an annual adjustment.
(d) The annual uniform disbursement percentage equals the quotient of the sum of the amounts transferred under IC 4-30-17-3.5 plus the amounts transferred under subsections (f) and (g) to the motor vehicle excise tax replacement account in the months of January through December divided by the sum of the total differences for all counties, as determined under subsection (a) and identified in the bureau's reports for the months of January through December.
(e) For the months of January through November, the auditor of state shall distribute to the county the amount of the difference determined under subsection (a) in the month of the bureau's report for that county, multiplied by the monthly uniform disbursement percentage for that month. For December, the auditor shall distribute to the county the total difference in the bureau's reports determined under subsection (a) in the months of January through December for that county, multiplied by the annual uniform disbursement percentage, less the amounts distributed to the county in January through November. However, the total distribution to a county in a calendar year may not exceed the total difference in the bureau's reports determined under subsection (a) in the months of January through December for that county in the year.
(f) The transfers under this subsection are in addition to the transfers required under IC 4-30-17-3.5 and subsection (g). Before the twenty-fifth day of each month, the auditor of state shall transfer from the state general fund to the state general fund motor vehicle

excise tax replacement account sixteen thousand nine hundred seventy-four dollars ($16,974). The transfers required under this subsection are annually appropriated from the state general fund.
(g) This subsection applies only after December 31, 1995, and applies only if insufficient money is available in the build Indiana fund to make the distributions to the state general fund motor vehicle excise tax replacement account that are required under IC 4-30-17-3.5. Before the twenty-fifth day of each month, the auditor of state shall transfer from the state general fund to the state general fund motor vehicle excise tax replacement account the difference between:
(1) the amount that IC 4-30-17-3.5 requires the auditor of state to distribute from the build Indiana fund to the state general fund motor vehicle excise tax replacement account; and
(2) the amount that is available for distribution from the build Indiana fund to the state general fund motor vehicle excise tax replacement account.
The transfers required under this subsection are annually appropriated from the state general fund.
(h) Any money remaining in the motor vehicle excise tax replacement account after the last county distribution in December shall be transferred to the build Indiana fund. The auditor of state shall make the distribution before the end of the month the auditor receives the bureau's report.
(i) The money needed for the distribution shall be withdrawn from the motor vehicle excise tax replacement account. There is appropriated from the state general fund motor vehicle excise tax replacement account, the amount needed to make the distributions required by this section.
(j) Distributions made under this section are considered motor vehicle excise taxes for purposes of allocating revenue among taxing units under this chapter.
As added by P.L.33-1990, SEC.14. Amended by P.L.25-1995, SEC.58; P.L.26-1996, SEC.9; P.L.186-2002, SEC.13.

IC 6-6-5-10
Collection procedures; duties of county officials; distribution
Sec. 10. (a) The bureau shall establish procedures necessary for the collection of the tax imposed by this chapter and for the proper accounting for the same. The necessary forms and records shall be subject to approval by the state board of accounts.
(b) The county treasurer, upon receiving the excise tax collections, shall receipt such collections into a separate account for settlement thereof at the same time as property taxes are accounted for and settled in June and December of each year, with the right and duty of the treasurer and auditor to make advances prior to the time of final settlement of such property taxes in the same manner as provided in IC 5-13-6-3.
(c) As used in this subsection, "taxing district" has the meaning set forth in IC 6-1.1-1-20, "taxing unit" has the meaning set forth in

IC 6-1.1-1-21, and "tuition support levy" refers to a school corporation's tuition support property tax levy under IC 20-45-3-11 (repealed) for the school corporation's general fund. The county auditor shall determine the total amount of excise taxes collected for each taxing district in the county and the amount so collected (and the distributions received under section 9.5 of this chapter) shall be apportioned and distributed among the respective funds of the taxing units in the same manner and at the same time as property taxes are apportioned and distributed (subject to adjustment as provided in IC 36-8-19-7.5). However, for purposes of determining distributions under this section for 2009 and each year thereafter, a state welfare and tuition support allocation shall be deducted from the total amount available for apportionment and distribution to taxing units under this section before any apportionment and distribution is made. The county auditor shall remit the state welfare and tuition support allocation to the treasurer of state for deposit, as directed by the budget agency. The amount of the state welfare and tuition support allocation for a county for a particular year is equal to the result determined under STEP FOUR of the following formula:
STEP ONE: Determine the result of the following:
(A) Separately for 1997, 1998, and 1999 for each taxing district in the county, determine the result of:
(i) the amount appropriated in the year by the county from the county's county welfare fund and county welfare administration fund; divided by
(ii) the total amounts appropriated by all taxing units in the county for the same year.
(B) Determine the sum of the clause (A) amounts.
(C) Divide the clause (B) amount by three (3).
(D) Determine the result of:
(i) the amount of excise taxes allocated to the taxing district that would otherwise be available for distribution to taxing units in the taxing district; multiplied by
(ii) the clause (C) amount.
STEP TWO: Determine the result of the following:
(A) Separately for 2006, 2007, and 2008 for each taxing district in the county, determine the result of:
(i) the tax rate imposed in the taxing district for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund, children with special health care needs county fund, plus, in the case of Marion County, the tax rate imposed by the health and hospital corporation that was necessary to raise thirty-five million dollars ($35,000,000) from all taxing districts in the county; divided by
(ii) the aggregate tax rate imposed in the taxing district for the same year.
(B) Determine the sum of the clause (A) amounts. (C) Divide the clause (B) amount by three (3).
(D) Determine the result of:
(i) the amount of excise taxes allocated to the taxing district that would otherwise be available for distribution to taxing units in the taxing district after subtracting the STEP ONE (D) amount for the same taxing district; multiplied by
(ii) the clause (C) amount.
(E) Determine the sum of the clause (D) amounts for all taxing districts in the county.
STEP THREE: Determine the result of the following:
(A) Separately for 2006, 2007, and 2008 for each taxing district in the county, determine the result of:
(i) the tuition support levy tax rate imposed in the taxing district plus the tax rate imposed by the school corporation for the school corporation's special education preschool fund in the district; divided by
(ii) the aggregate tax rate imposed in the taxing district for the same year.
(B) Determine the sum of the clause (A) amounts.
(C) Divide the clause (B) amount by three (3).
(D) Determine the result of:
(i) the amount of excise taxes allocated to the taxing district that would otherwise be available for distribution to taxing units in the taxing district after subtracting the STEP ONE (D) amount for the same taxing district; multiplied by
(ii) the clause (C) amount.
(E) Determine the sum of the clause (D) amounts for all taxing districts in the county.
STEP FOUR: Determine the sum of the STEP ONE, STEP TWO, and STEP THREE amounts for the county.
If the boundaries of a taxing district change after the years for which a ratio is calculated under STEP ONE, STEP TWO, or STEP THREE, the budget agency shall establish a ratio for the new taxing district that reflects the tax rates imposed in the predecessor taxing districts.
(d) Such determination shall be made from copies of vehicle registration forms furnished by the bureau of motor vehicles. Prior to such determination, the county assessor of each county shall, from copies of registration forms, cause information pertaining to legal residence of persons owning taxable vehicles to be verified from the assessor's records, to the extent such verification can be so made. The assessor shall further identify and verify from the assessor's records the several taxing units within which such persons reside.
(e) Such verifications shall be done by not later than thirty (30) days after receipt of vehicle registration forms by the county assessor, and the assessor shall certify such information to the county auditor for the auditor's use as soon as it is checked and completed.
(Formerly: Acts 1969, c.423, s.10; Acts 1971, P.L.74, SEC.1; Acts

1972, P.L.55, SEC.1.) As amended by P.L.19-1987, SEC.18; P.L.273-1999, SEC.59; P.L.283-2001, SEC.7; P.L.120-2002, SEC.7; P.L.255-2003, SEC.7; P.L.146-2008, SEC.353; P.L.182-2009(ss), SEC.237.

IC 6-6-5-10.4
Verification of taxes collected for each taxing unit
Sec. 10.4. The county auditor, shall from the copies of the registration forms furnished by the bureau, verify and determine the total amount of excise taxes collected for each taxing unit in the county. The bureau shall verify the collections reported by the branches and provide the county auditor adequate and accurate audit information, registration form information, records, and materials to support the proper assessment, collection, and refund of excise taxes.
(Formerly: Acts 1971, P.L.73, SEC.6; Acts 1973, P.L.54, SEC.7.) As amended by P.L.70-1998, SEC.3.

IC 6-6-5-10.5
Municipal corporations; estimates of amounts to be distributed
Sec. 10.5. The county auditor shall, not later than August first of each year, furnish to the proper officer of each municipal corporation an estimate of the amounts to be distributed to the taxing units under this chapter during the next calendar year and the budget of each such municipal corporation shall show the estimated amounts to be received for each fund for which a property tax is proposed to be levied. The term "municipal corporation" shall mean any county, city, town, township, school corporation, public library or other taxing district.
(Formerly: Acts 1971, P.L.74, SEC.2.)

IC 6-6-5-11
Registration of vehicle without payment of tax; offenses
Sec. 11. An owner of a vehicle who knowingly registers the vehicle without paying the excise tax required by this chapter commits a Class B misdemeanor. An employee of the bureau or a branch manager or employee of a license branch office who recklessly issues a registration on any vehicle without collecting excise tax required to be collected with the registration commits a Class B misdemeanor.
(Formerly: Acts 1969, c.423, s.11.) As amended by Acts 1978, P.L.2, SEC.641; Acts 1981, P.L.94, SEC.4; Acts 1982, P.L.43, SEC.7.

IC 6-6-5-12
Registration of vehicle without payment of tax; void registration
Sec. 12. The registration of any vehicle registered without payment of the excise tax imposed by this chapter is void, and the bureau shall take possession of the registration certificate, license plate, and other evidence of registration until the owner has paid the delinquent excise taxes and an additional fee of ten dollars ($10) to compensate the bureau for the additional duties performed by it. (Formerly: Acts 1969, c.423, s.12.) As amended by Acts 1981, P.L.94, SEC.5; Acts 1982, P.L.43, SEC.8.

IC 6-6-5-13
Agents for collection of tax
Sec. 13. In the administration and collection of the annual license excise taxes imposed by this chapter, the bureau may use and employ and is hereby expressly empowered and authorized to appoint, use, and employ such persons who under the laws of the state of Indiana may be appointed as an agent by a county treasurer to collect and receive property taxes on behalf of such county treasurer, and such persons, when so appointed by the bureau, may receive and collect on behalf of the bureau the annual license excise taxes imposed by this chapter and such registration fees and charges as the bureau may direct in making such appointments. Such persons, when so appointed, shall comply with such requirements as exist concerning their collection of property taxes on behalf of county treasurers and such other requirements, including the posting of a bond, as may be established by the bureau at the time of such appointments.
(Formerly: Acts 1969, c.423, s.13.) As amended by P.L.2-1988, SEC.16.

IC 6-6-5-14
Limitations on indebtedness of political or municipal corporations; effect
Sec. 14. The excise tax imposed by this chapter is hereby determined to be equivalent to an average property tax rate of two dollars ($2) on each one hundred dollars ($100) taxable value. For the purpose of limitations on indebtedness of political or municipal corporations imposed by Article 13, Section 1 of the Constitution of the State of Indiana, motor vehicles subject to tax under this chapter shall be deemed to be taxable property within each such political or municipal corporation where the owner resides. The assessed valuation of such vehicles shall be determined by multiplying the amount of the tax by one hundred (100) and dividing such result by two dollars ($2).
(Formerly: Acts 1969, c.423, s.14.) As amended by P.L.2-1988, SEC.17; P.L.98-1989, SEC.7; P.L.33-1990, SEC.15; P.L.6-1997, SEC.128.

IC 6-6-5-15
Consolidation of taxes for taxpayers owning more than one vehicle
Sec. 15. In the administration and collection of the annual license excise tax as imposed by this chapter, the bureau may coordinate and consolidate the collection of such taxes from each taxpayer as imposed on all vehicles owned by such taxpayer in accordance with such procedures as the bureau shall deem reasonable and feasible, including, but not limited to, the revocation of all registrations of vehicles by an owner if such owner shall willfully fail and refuse to pay any excise tax imposed by this chapter. Upon a revocation of

registration the bureau shall notify the department of state revenue of the name and address of the taxpayer.
(Formerly: Acts 1969, c.423, s.15.) As amended by P.L.2-1988, SEC.18; P.L.335-1989(ss), SEC.16.

IC 6-6-5-16
Appropriation for administration
Sec. 16. There is hereby appropriated to the bureau from the general fund of the state, from monies not otherwise appropriated, a sum sufficient to defray the expenses incurred by the bureau in the administration of the excise tax provisions of this chapter. Only those expenses which would not otherwise be incurred in the administration of the motor vehicle registration laws of this state shall be paid out of the general fund. The state budget agency shall approve all funds paid out of the general fund as required in this section.
(Formerly: Acts 1969, c.423, s.18.) As amended by P.L.2-1988, SEC.19.



CHAPTER 5.1. EXCISE TAX ON RECREATIONAL VEHICLES AND TRUCK CAMPERS

IC 6-6-5.1-2
"Bureau"
Sec. 2. As used in this chapter, "bureau" refers to the bureau of motor vehicles.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-3
"Last preceding annual excise tax liability"
Sec. 3. As used in this chapter, "last preceding annual excise tax liability" means the amount of excise tax liability to which a recreational vehicle or truck camper was subject on the owner's last preceding regular annual registration date or to which:
(1) the recreational vehicle would have been subject if the recreational vehicle had been registered; or (2) the truck camper would have been subject if the truck camper had been owned by the owner and located in Indiana;
on the owner's last preceding regular annual registration date.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-4
"Mobile home"
Sec. 4. As used in this chapter, "mobile home" has the meaning set forth in IC 6-1.1-7-1.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-5
"Owner"
Sec. 5. As used in this chapter, "owner" means:
(1) in the case of a recreational vehicle, the person in whose name the recreational vehicle is registered under IC 9-18; or
(2) in the case of a truck camper, the person holding title to the truck camper.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-6
"Recreational vehicle"
Sec. 6. As used in this chapter, "recreational vehicle" has the meaning set forth in IC 9-13-2-150(a).
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-7
"Trailer"
Sec. 7. As used in this chapter, "trailer" has the meaning set forth in IC 6-6-5-1(h).
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-8
"Truck camper"
Sec. 8. As used in this chapter, "truck camper" means a device without motive power that is installed in the bed of a truck to provide living quarters for persons traveling on public highways.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-9
"Vehicle"
Sec. 9. As used in this chapter, "vehicle" has the meaning set forth in IC 9-13-2-196(a).
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-10
License excise tax; imposition; property tax assessment disallowed
Sec. 10. (a) Beginning January 1, 2010, there is imposed an annual license excise tax on recreational vehicles and truck campers. The excise tax is imposed instead of the ad valorem property tax

levied for state or local purposes but in addition to any registration fees imposed on recreational vehicles.
(b) The tax imposed by this chapter is a listed tax and subject to IC 6-8.1.
(c) A recreational vehicle subject to this chapter may not be assessed as personal property for the purpose of the assessment and levy of personal property taxes after December 31, 2008, and is not subject to ad valorem taxes first due and payable after December 31, 2009, regardless of whether the recreational vehicle is registered under the state motor vehicle registration laws. A person may not be required to give proof of the payment of ad valorem taxes as a condition to the registration of a recreational vehicle subject to the tax imposed by this chapter.
(d) A truck camper subject to this chapter may not be assessed as personal property for the purpose of the assessment and levy of personal property taxes after December 31, 2008, and is not subject to ad valorem taxes first due and payable after December 31, 2009.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-11
Valuation of vehicles and campers
Sec. 11. As the basis for measuring the tax imposed by this chapter, the bureau shall determine the value of each recreational vehicle and truck camper as of the time it is first offered for sale in Indiana as a new recreational vehicle or truck camper. The bureau shall adopt rules under IC 4-22-2 for determining the value of recreational vehicles and truck campers by using:
(1) the factory advertised delivered price or the port of entry price; or
(2) any other information available.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-12
Vehicle and camper classification
Sec. 12. After determining the value of a recreational vehicle or truck camper under section 11 of this chapter, the bureau shall classify every recreational vehicle and truck camper in its proper class by value according to the following classification plan:
Class I less than $2,250
Class II at least $ 2,250

but less than $ 4,000

but less than $ 7,000

but less than $ 10,000

but less than $ 15,000

but less than $ 22,000

but less than $ 30,000

but less than $ 42,500

but less than $ 50,000

but less than $ 60,000

but less than $ 70,000

but less than $ 80,000

but less than $ 90,000

but less than $100,000

but less than $150,000

but less than $200,000

IC 6-6-5.1-13
Excise tax schedule; amount of tax; credit for certain unused property tax deductions
Sec. 13. (a) Subject to any reductions permitted under this chapter, the amount of tax imposed under this chapter on a recreational vehicle or truck camper is prescribed by the schedule set out in subsection (c). The amount of tax imposed by this chapter is determined using:
(1) the classification of the recreational vehicle or truck camper under section 12 of this chapter; and
(2) the age of the recreational vehicle or truck camper.
(b) If a person who owns a recreational vehicle or truck camper is entitled to an ad valorem property tax assessed valuation deduction under IC 6-1.1-12-13, IC 6-1.1-12-14, IC 6-1.1-12-16, or IC 6-1.1-12-17.4 in a year in which a tax is imposed by this chapter and any part of the deduction is unused after allowance of the deduction on real property and personal property owned by the person, the person is entitled to a credit that reduces the annual tax imposed by this chapter. The amount of the credit is determined by multiplying the amount of the unused deduction by two (2) and dividing the result by one hundred (100). The county auditor shall, upon request, furnish a certified statement to the person verifying the credit allowable under this subsection. The statement shall be presented to and retained by the bureau to support the credit.
(c) The tax schedule for each class of recreational vehicles and truck campers is as follows:
Year of
Manufacture I II III IV V
1st $15 $36 $50 $59 $103
2nd 12 31 43 51 91
3rd 12 26 35 41 75
4th 12 20 28 38 62
5th 12 15 20 34 53
6th 12 12 15 26 41
7th 12 12 12 16 32
8th 12 12 12 13 21
9th 12 12 12 12 13
10th 12 12 12 12 12
and thereafter
Year of
Manufacture VI VII VIII
1st $164 $241 $346
2nd 148 212 302 3rd 131 185 261
4th 110 161 223
5th 89 131 191
6th 68 108 155
7th 53 86 126
8th 36 71 97
9th 23 35 48
10th 12 12 17
and thereafter
Year of
Manufacture IX X XI XII
1st $470 $667 $879 $1,045
2nd 412 572 763 907
3rd 360 507 658 782
4th 307 407 574 682
5th 253 341 489 581
6th 204 279 400 475
7th 163 224 317 377
8th 116 154 214 254
9th 55 70 104 123
10th 25 33 46 55
and thereafter
Year of
Manufacture XIII XIV XV XVI XVII
1st $1,235 $1,425 $1,615 $1,805 $2,375
2nd 1,072 1,236 1,401 1,566 2,060
3rd 924 1,066 1,208 1,350 1,777
4th 806 929 1,053 1,177 1,549
5th 687 793 898 1,004 1,321
6th 562 648 734 821 1,080
7th 445 514 582 651 856
8th 300 346 392 439 577
9th 146 168 190 213 280
10th 64 74 84 94 123
and thereafter.
(d) Each recreational vehicle or truck camper shall be taxed as a recreational vehicle or truck camper in its first year of manufacture throughout the calendar year in which a recreational vehicle or truck camper of that make and model is first offered for sale in Indiana. However, a recreational vehicle or truck camper of a make and model first offered for sale in Indiana after August 1 of any year continues to be taxed as a recreational vehicle or truck camper in its first year of manufacture until the end of the calendar year following the year in which it is first offered for sale. Thereafter, the recreational vehicle or truck camper shall be considered to have aged one (1) year as of January 1 of each year.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-14
Payment of tax; registration of vehicle or camper Sec. 14. (a) Except as otherwise provided in this chapter, the tax imposed on a recreational vehicle by this chapter is payable for each registration year by the owner with respect to a recreational vehicle required to be registered for the registration year as provided in the state motor vehicle laws. Except as provided in section 15 of this chapter, the tax is due on or before the regular annual registration date in each year on or before which the owner is required under the state motor vehicle registration laws to register vehicles. The tax shall be paid to the bureau at the time the recreational vehicle is registered by the owner as provided in the state motor vehicle registration laws. A recreational vehicle subject to taxation under this chapter shall be registered by the owner as being taxable in the county of the owner's residence. The payment of the tax imposed by this chapter is a condition to the right to register or reregister the recreational vehicle and is in addition to all other conditions prescribed by law.
(b) The tax imposed on a truck camper by this chapter is due on or before the annual registration date in each year on or before which the owner is required under the state motor vehicle registration laws to register vehicles. The tax on the truck camper must be paid to the bureau. A truck camper subject to taxation under this chapter is taxable in the county of the owner's residence.
(c) A voucher from the department of state revenue showing payment of the tax imposed by this chapter may be accepted by the bureau instead of a payment under subsection (a).
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-15
Recreational vehicles; proration of tax; credits; refund for destroyed vehicle not replaced
Sec. 15. (a) This section applies only to recreational vehicles.
(b) With respect to a recreational vehicle that has been acquired, has been brought into Indiana, or for any other reason becomes subject to registration after the regular annual registration date in the year on or before which the owner of the recreational vehicle is required under the state motor vehicle registration laws to register vehicles, the tax imposed by this chapter is due and payable at the time the recreational vehicle is acquired, is brought into Indiana, or otherwise becomes subject to registration. The amount of tax to be paid by the owner for the remainder of the year shall be reduced by eight and thirty-three hundredths percent (8.33%) for each full calendar month that has elapsed since the regular annual registration date in the year fixed by the state motor vehicle registration laws for annual registration by the owner. The tax shall be paid at the time of the registration of the recreational vehicle.
(c) If a recreational vehicle is acquired, is brought into Indiana, or for any other reason becomes subject to registration after January 1 of any year, the owner may pay the applicable registration fee on the recreational vehicle as provided in the state motor vehicle registration laws and may pay any excise tax due on the recreational

vehicle for the remainder of the annual registration year and simultaneously register the recreational vehicle and pay the applicable registration fee and the excise tax due for the next succeeding annual registration year.
(d) Except as provided in subsection (h), a reduction in the applicable annual excise tax may not be allowed to an Indiana resident applicant upon registration of a recreational vehicle that was owned by the applicant on or before the first day of the applicant's annual registration period. A recreational vehicle that is owned by an Indiana resident applicant and that was located in and registered for use in another state during the same calendar year is entitled to the same reduction when registered in Indiana.
(e) The owner of a recreational vehicle who sells the recreational vehicle in a year in which the owner has paid the tax imposed by this chapter shall receive a credit equal to the remainder of:
(1) the tax paid for the recreational vehicle; minus
(2) eight and thirty-three hundredths percent (8.33%) for each full or partial calendar month that has elapsed in the owner's annual registration year before the date of the sale.
The credit shall be applied to the tax due on any other recreational vehicle purchased or subsequently registered by the owner in the owner's annual registration year. If the credit is not fully used and the amount of the credit remaining is at least four dollars ($4), the owner is entitled to a refund in the amount of the unused credit. The owner must pay a fee of three dollars ($3) to the bureau to cover costs of providing the refund, which may be deducted from the refund. The bureau shall issue the refund. The bureau shall transfer three dollars ($3) of the fee to the bureau of motor vehicles commission to cover the commission's costs in processing the refund. To claim the credit and refund provided by this subsection, the owner of the recreational vehicle must present to the bureau proof of sale of the recreational vehicle.
(f) Subject to the requirements of subsection (g), if a recreational vehicle is destroyed in a year in which the owner has paid the tax imposed by this chapter and the recreational vehicle is not replaced by a replacement vehicle for which a credit is issued under this section, the owner is entitled to a refund in an amount equal to eight and thirty-three hundredths percent (8.33%) of the tax paid for each full calendar month remaining in the owner's annual registration year after the date of destruction, but only upon presentation or return to the bureau of the following:
(1) A request for refund on a form furnished by the bureau.
(2) A statement of proof of destruction on an affidavit furnished by the bureau.
(3) The license plate from the recreational vehicle.
(4) The registration from the recreational vehicle.
However, the refund may not exceed ninety percent (90%) of the tax paid on the destroyed recreational vehicle. The amount shall be refunded by a warrant issued by the auditor of the county that received the excise tax revenue and shall be paid out of the special

account created under section 21 of this chapter for settlement of the excise tax collections. For purposes of this subsection, a recreational vehicle is considered destroyed if the cost of repair of damages suffered by the recreational vehicle exceeds the recreational vehicle's fair market value.
(g) To claim a refund under subsection (f) for a recreational vehicle that is destroyed, the owner of the recreational vehicle must present to the bureau a valid registration for the recreational vehicle within ninety (90) days after the date that the recreational vehicle is destroyed. The bureau shall then fix the amount of the refund that the owner is entitled to receive.
(h) If the name of the owner of a recreational vehicle is legally changed and the change has caused a change in the owner's annual registration date, the excise tax liability of the owner for the recreational vehicle shall be adjusted as follows:
(1) If the name change requires the owner to register sooner than the owner would have been required to register if there had been no name change, the owner is, at the time the name change is reported, entitled to a refund from the county treasurer in the amount of the product of:
(A) eight and thirty-three hundredths percent (8.33%) of the owner's last preceding annual excise tax liability; multiplied by
(B) the number of full calendar months beginning after the owner's new regular annual registration month and ending before the next succeeding regular annual registration month that is based on the owner's former name.
(2) If the name change requires the owner to register later than the owner would have been required to register if there had been no name change, the recreational vehicle is subject to excise tax for the period beginning after the month in which the owner would have been required to register if there had been no name change and ending before the owner's new regular annual registration month in the amount of the product of:
(A) eight and thirty-three hundredths percent (8.33%) of the owner's excise tax liability computed as of the time the owner would have been required to register if there had been no name change; multiplied by
(B) the number of full calendar months beginning after the month in which the owner would have been required to register if there had been no name change and ending before the owner's new regular annual registration month.
As added by P.L.131-2008, SEC.22. Amended by P.L.87-2010, SEC.1.

IC 6-6-5.1-16
Truck campers; proration of tax; credits; refund for destroyed camper not replaced
Sec. 16. (a) This section applies only to truck campers.
(b) With respect to a truck camper that has been acquired, has

been brought into Indiana, or for any other reason becomes subject to taxation after the regular annual registration date in the year on or before which the owner of the truck camper is required under the state motor vehicle registration laws to register vehicles, the tax imposed by this chapter is due and payable at the time the truck camper is acquired, is brought into Indiana, or otherwise becomes subject to taxation under this chapter. The amount of tax to be paid by the owner for the remainder of the year shall be reduced by eight and thirty-three hundredths percent (8.33%) for each full calendar month that has elapsed since the regular annual registration date in the year fixed by the state motor vehicle registration laws for annual registration by the owner. The tax shall be paid within thirty (30) days after the date on which the truck camper is acquired, is brought into Indiana, or otherwise becomes subject to taxation under this chapter.
(c) If a truck camper is acquired, is brought into Indiana, or for any other reason becomes subject to taxation under this chapter after January 1 of any year, the owner may pay any excise tax due on the truck camper for the remainder of the annual registration year and simultaneously pay the excise tax due for the next succeeding annual registration year.
(d) The owner of a truck camper who sells the truck camper in a year in which the owner has paid the tax imposed by this chapter shall receive a credit equal to the remainder of:
(1) the tax paid for the truck camper; reduced by
(2) eight and thirty-three hundredths percent (8.33%) for each full or partial calendar month that has elapsed in the owner's annual registration year before the date of the sale.
The credit shall be applied to the tax due on any other truck camper acquired by the owner in the owner's annual registration year. If the credit is not fully used and the amount of the credit remaining is at least four dollars ($4), the owner is entitled to a refund in the amount of the unused credit. The owner must pay a fee of three dollars ($3) to the bureau to cover the costs of providing the refund, which may be deducted from the refund. The bureau shall issue the refund. The bureau shall transfer three dollars ($3) of the fee to the bureau of motor vehicles commission to cover the commission's costs in processing the refund. To claim the credit and refund provided by this subsection, the owner of the truck camper must present to the bureau proof of sale of the truck camper.
(e) Subject to the requirements of subsection (f), if a truck camper is destroyed in a year in which the owner has paid the tax imposed by this chapter and the truck camper is not replaced by a replacement truck camper for which a credit is issued under this section, the owner is entitled to a refund in an amount equal to eight and thirty-three hundredths percent (8.33%) of the tax paid for each full calendar month remaining in the owner's annual registration year after the date of destruction, but only upon presentation or return to the bureau of the following:
(1) A request for refund on a form furnished by the bureau. (2) A statement of proof of destruction on an affidavit furnished by the bureau.
However, the refund may not exceed ninety percent (90%) of the tax paid on the destroyed truck camper. The amount shall be refunded by a warrant issued by the auditor of the county that received the excise tax revenue and shall be paid out of the special account created under section 21 of this chapter for settlement of the excise tax collections. For purposes of this subsection, a truck camper is considered destroyed if the cost of repair of damages suffered by the truck camper exceeds the truck camper's fair market value.
(f) To claim a refund under subsection (e) for a truck camper that is destroyed, the owner of the truck camper must present to the bureau a valid receipt for the excise tax paid under this chapter on the truck camper within ninety (90) days after the date that the truck camper is destroyed. The bureau shall then fix the amount of the refund that the owner is entitled to receive.
(g) If the name of the owner of a truck camper is legally changed and the change has caused a change in the owner's annual registration date, the excise tax liability of the owner for the truck camper shall be adjusted as follows:
(1) If the name change requires the owner to register a motor vehicle sooner than the owner would have been required to register if there had been no name change, the owner is, at the time the name change is reported, entitled to a refund from the county treasurer in the amount of the product of:
(A) eight and thirty-three hundredths percent (8.33%) of the owner's last preceding annual excise tax liability; multiplied by
(B) the number of full calendar months beginning after the owner's new regular annual registration month and ending before the next succeeding regular annual registration month that is based on the owner's former name.
(2) If the name change requires the owner to register a motor vehicle later than the owner would have been required to register if there had been no name change, the truck camper is subject to excise tax for the period beginning after the month in which the owner would have been required to register if there had been no name change and ending before the owner's new regular annual registration month in the amount of the product of:
(A) eight and thirty-three hundredths percent (8.33%) of the owner's excise tax liability computed as of the time the owner would have been required to register a motor vehicle if there had been no name change; multiplied by
(B) the number of full calendar months beginning after the month in which the owner would have been required to register a motor vehicle if there had been no name change and ending before the owner's new regular annual registration month.
As added by P.L.131-2008, SEC.22. Amended by P.L.87-2010,

SEC.2.

IC 6-6-5.1-17
Recreational vehicles; refund of taxes paid for vehicle used in another state
Sec. 17. (a) This section applies only to recreational vehicles.
(b) The owner of a recreational vehicle registered with the bureau is entitled to a refund of taxes paid under this chapter if, after the owner's regular registration date, the owner:
(1) registers the recreational vehicle for use in another state; and
(2) pays tax for use of the recreational vehicle to another state for the same period for which the tax was paid under this chapter.
(c) The refund provided under subsection (b) is equal to:
(1) the annual license excise tax paid for use of the recreational vehicle by the owner of the vehicle for the year; minus
(2) eight and thirty-three hundredths percent (8.33%) of the annual license excise tax paid for use of the recreational vehicle for each full or partial calendar month beginning after the date the annual license excise tax was due and ending before the date the owner registered the recreational vehicle for use in another state.
(d) To claim the refund provided by this section, the owner of the recreational vehicle must provide the bureau with:
(1) a request for a refund on a form furnished by the bureau; and
(2) proof that a tax described in subsection (b)(2) was paid.
As added by P.L.131-2008, SEC.22. Amended by P.L.87-2010, SEC.3.

IC 6-6-5.1-18
Truck campers; refund of taxes paid for camper used in another state
Sec. 18. (a) This section applies only to truck campers.
(b) The owner of a truck camper is entitled to a refund of taxes paid under this chapter if, after the owner's regular vehicle registration date:
(1) the owner moves and registers the truck on which the truck camper is installed for use in another state;
(2) the owner pays tax for use of the truck camper to another state for the same period for which the tax was paid under this chapter; and
(3) the truck camper is located and used in the other state for the same period for which the tax was paid under this chapter.
(c) The refund provided under subsection (b) is equal to:
(1) the annual excise tax paid for use of the truck camper by the owner of the truck camper for the year; minus
(2) eight and thirty-three hundredths percent (8.33%) of the annual excise tax paid for use of the truck camper for each full

or partial calendar month beginning after the date the annual excise tax was due and ending before the date the owner registered the truck for use in another state.
As added by P.L.131-2008, SEC.22. Amended by P.L.87-2010, SEC.4.

IC 6-6-5.1-19
Tax credit or refund claim; inspection of records; improperly allowed claims
Sec. 19. (a) To claim a credit or refund, or both, under this chapter, a person must provide a sworn statement to the bureau or to an agent branch of the bureau that the person is entitled to the credit or refund, or both, claimed by the person.
(b) The bureau may inspect records of a person claiming a credit or refund, or both, under this chapter to determine if a credit or refund, or both, were properly allowed against the excise tax imposed on a recreational vehicle or truck camper owned by the person.
(c) If the bureau determines that a credit or refund, or both, were improperly allowed for a recreational vehicle or truck camper, the person who claimed the credit or refund, or both, shall pay the bureau an amount equal to the credit or refund, or both, improperly allowed to the person plus a penalty of ten percent (10%) of the credit or refund, or both, improperly allowed. The tax collected under this subsection shall be paid to the county treasurer of the county in which the person resides. However, a penalty collected under this subsection shall be retained by the bureau.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-20
Registration form; schedules
Sec. 20. (a) The bureau shall include on all registration forms for recreational vehicles suitable spaces for the applicant's Social Security number or federal tax identification number, the amount of the registration fee, the amount of excise tax, the amount of a credit, if any, provided under section 13 of this chapter, and the total amount of payment due on account of the applicable registration fees and excise taxes upon the registration of the recreational vehicle. The forms must include spaces for showing the county, city or town, township, and address of the owner's residence.
(b) The bureau shall list on all registration forms for recreational vehicles the amount of registration fees and taxes due. In addition, the bureau shall prepare by December 1 of each year a schedule showing the excise tax payable on each make and model of recreational vehicle or truck camper.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-21
License branches; administration and collection of taxes; report; distribution of credited delinquent taxes Sec. 21. (a) The bureau, in the administration and collection of the tax imposed by this chapter, may use the services and facilities of license branches operated under IC 9-16 in the bureau's administration of the state motor vehicle registration laws. The license branches may be used in the manner and to the extent the bureau considers necessary and proper to implement and effectuate the administration and collection of the excise tax imposed by this chapter. However, if the bureau uses the license branches in the collection of excise taxes, the following apply:
(1) The excise taxes collected by each license branch, less any refunds made by the license branch, shall be deposited daily by the license branch in a separate account in a depository designated by the state board of finance. The county treasurer of the county for which the collections are due may withdraw funds from the account at least two (2) times each week. The county treasurer is responsible for the safekeeping and investment of money withdrawn by the county treasurer under this subdivision. Before the eleventh day of the month following the month in which the collections are made, the bureau shall report the excise taxes collected and refunds made outside the county to the county treasurer of the county to which the collections are due and the refunds apply. The bureau shall forward a copy of the excise tax report to the county auditor of the county.
(2) A license branch shall each week forward a report to the county auditor of the county to which the collections are due, showing the excise tax collected by the license branch on each recreational vehicle or truck camper, each refund made by the license branch on a recreational vehicle or truck camper, and a copy of each registration certificate for all collections and refunds of excise tax by the license branch within the county.
(3) Each license branch shall report to the bureau all excise taxes collected and refunds made by the license branch under this chapter in the same manner and at the same time as registration fees are reported.
(4) Premiums for insurance to protect the funds collected by license branches against theft shall be paid by the bureau, except that the bureau may issue blanket coverage for all branches. The bureau may:
(A) self-insure to cover the activities of the license branches; or
(B) rather than purchase a bond or crime insurance policy for each branch, purchase a single blanket bond or crime insurance policy endorsed to include faithful performance to cover all branches.
(5) If the services of a license branch are used by the bureau in the collection of the excise tax imposed by this chapter, the license branch shall collect the service charge prescribed under IC 9-29 for each vehicle registered on which an excise tax is collected by that branch. (6) If the excise tax imposed by this chapter is collected by the department of state revenue, the money collected shall be deposited in the state general fund to the credit of the appropriate county and reported to the bureau on the first working day following the week of collection. Except as provided in subdivision (7), money collected by the department that represents interest or a penalty shall be retained by the department and used to pay the department's costs of enforcing this chapter.
(7) This subdivision applies only to interest or a penalty collected by the department of state revenue from a person who:
(A) fails to properly register a recreational vehicle as required by IC 9-18 and pay the tax due under this chapter; and
(B) during any time after the date by which the recreational vehicle was required to be registered under IC 9-18 displays on the recreational vehicle a license plate issued by another state.
The total amount collected by the department of state revenue that represents interest or a penalty, minus a reasonable amount determined by the department to represent its administrative expenses, shall be deposited in the state general fund to the credit of the county in which the person resides. The amount shall be reported to the bureau on the first working day following the week of collection.
The bureau may contract with a bank card or credit card vendor for acceptance of bank cards or credit cards. However, if a bank card or credit card vendor charges a vendor transaction charge or discount fee, whether billed to the bureau or charged directly to the bureau's account, the bureau shall collect from a person using the card an official fee that may not exceed the highest transaction charge or discount fee charged to the bureau by bank card or credit card vendors during the most recent collection period. The fee may be collected regardless of retail merchant agreements between the bank card and credit card vendors that may prohibit such a fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
(b) On or before April 1 of each year, the bureau shall provide to the auditor of state the amount of taxes collected under this chapter for each county for the preceding year.
(c) On or before May 10 and November 10 of each year, the auditor of state shall distribute to each county one-half (1/2) of:
(1) the amount of delinquent taxes; and
(2) any interest or penalty described in subsection (a)(7);
that have been credited to the county under subsection (a). There is appropriated from the state general fund the amount necessary to make the distributions required by this subsection. The county auditor shall apportion and distribute the delinquent tax distributions to the taxing units in the county at the same time and in the same manner as excise taxes are apportioned and distributed under section 22 of this chapter. (d) The insurance commissioner shall prescribe the form of the bonds or crime insurance policies required by this section.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-22
Collection procedures; duties of county officials; distribution
Sec. 22. (a) The bureau shall establish procedures necessary for the collection and proper accounting of the tax imposed by this chapter. The necessary forms and records are subject to approval by the state board of accounts.
(b) The county treasurer, upon receiving the excise tax collections, shall place the collections into a separate account for settlement at the same time as property taxes are accounted for and settled in June and December of each year, with the right and duty of the county treasurer and county auditor to make advances before the time of final settlement of property taxes in the same manner as provided in IC 5-13-6-3.
(c) The county auditor shall determine the total amount of excise taxes collected under this chapter for each taxing unit in the county. The amount collected shall be apportioned and distributed among the respective funds of each taxing unit in the same manner and at the same time as property taxes are apportioned and distributed.
(d) The determination under subsection (c) shall be made from copies of vehicle registration forms and receipts for excise taxes paid on truck campers furnished by the bureau. Before the determination, the county assessor shall, from copies of registration forms and receipts, verify information pertaining to legal residence of persons owning taxable recreational vehicles and truck campers from the county assessor's records, to the extent the verification can be made. The county assessor shall further identify and verify from the assessor's records the taxing units within which the persons reside.
(e) Verifications under subsection (d) shall be completed not later than thirty (30) days after receipt of vehicle registration forms and receipts by the county assessor. The county assessor shall certify the information to the county auditor for the county auditor's use when the information is checked and completed.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-23
Verification of taxes collected for each taxing unit
Sec. 23. The county auditor shall, from the copies of vehicle registration forms and truck camper receipts furnished by the bureau, verify and determine the total amount of excise taxes collected under this chapter for each taxing unit in the county. The bureau shall verify the collections reported by the branches and provide the county auditor adequate and accurate audit information, registration form information, truck camper receipts, records, and materials to support the proper assessment, collection, and refund of excise taxes under this chapter.
As added by P.L.131-2008, SEC.22.
IC 6-6-5.1-24
Political subdivisions; estimates of amounts to be distributed
Sec. 24. The county auditor shall, not later than August 1 of a year, furnish to the proper officer of each political subdivision an estimate of the money to be distributed to the taxing units under this chapter during the next calendar year. The budget of each political subdivision must show the estimated amounts to be received for each fund for which a property tax is proposed to be levied.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-25
Registration without payment of tax; offenses
Sec. 25. (a) An owner of a recreational vehicle who knowingly registers the recreational vehicle without paying the tax required by this chapter commits a Class B misdemeanor.
(b) An employee of the bureau or a branch manager or employee of a license branch office who recklessly issues a registration on any recreational vehicle without collecting the tax required to be collected under this chapter with the registration commits a Class B misdemeanor.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-26
Registration without payment of tax; void registration
Sec. 26. The registration of a recreational vehicle registered without payment of the tax imposed by this chapter is void. The bureau shall take possession of the registration certificate, license plate, and other evidence of registration until the owner pays the delinquent taxes and an additional fee of ten dollars ($10) to compensate the bureau for performing the additional duties.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-27
Bureau contract for collection of tax
Sec. 27. In the administration and collection of the taxes imposed by this chapter, the bureau may contract with a collection agency that is authorized to collect and receive property taxes on behalf of the county treasurer. A collection agency with which the bureau contracts may collect on behalf of the bureau the taxes imposed by this chapter and the registration fees and charges as the bureau directs. A collection agency that contracts with the bureau under this section shall comply with the requirements concerning the collection of property taxes on behalf of county treasurers and other requirements, including the posting of a bond, as may be established by the bureau.
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-28
Limitation on indebtedness of political or municipal corporations; effect Sec. 28. (a) The tax imposed by this chapter is equal to an average property tax rate of two dollars ($2) on each one hundred dollars ($100) of taxable value.
(b) For purposes of limitations on indebtedness of political or municipal corporations imposed by Article 13, Section 1 of the Constitution of the State of Indiana, recreational vehicles and truck campers subject to the tax under this chapter are considered to be taxable property within each political or municipal corporation where the owner resides.
(c) The assessed valuation of recreational vehicles and truck campers subject to the tax under this chapter shall be determined by multiplying the amount of the tax by one hundred (100) and dividing the result by two dollars ($2).
As added by P.L.131-2008, SEC.22.

IC 6-6-5.1-29
Consolidation of taxes for taxpayers owning more than one vehicle or camper
Sec. 29. In the administration and collection of the tax imposed by this chapter, the bureau may coordinate and consolidate the collection of the taxes imposed on all recreational vehicles and truck campers owned by a taxpayer following procedures the bureau considers reasonable and feasible, including the revocation of all registrations of recreational vehicles registered by the owner if the owner willfully fails and refuses to pay the tax imposed by this chapter. Upon a revocation of registration, the bureau shall notify the department of state revenue of the name and address of the taxpayer.
As added by P.L.131-2008, SEC.22.



CHAPTER 5.5. COMMERCIAL VEHICLE EXCISE TAX

commencement of the registration year for which proportional registration is sought.
(m) As used in this chapter, "road tractor" has the meaning set forth in IC 9-13-2-156.
(n) As used in this chapter, "semitrailer" has the meaning set forth in IC 9-13-2-164(a).
(o) As used in this chapter, "tractor" has the meaning set forth in IC 9-13-2-180.
(p) As used in this chapter, "trailer" has the meaning set forth in IC 9-13-2-184(a).
(q) As used in this chapter, "truck" has the meaning set forth in IC 9-13-2-188(a).
(r) As used in this chapter, "truck-tractor" has the meaning set forth in IC 9-13-2-189(a).
(s) As used in this chapter, "vehicle" means a motor vehicle, trailer, or semitrailer subject to registration under IC 9-18 as a condition of its operation on the public highways pursuant to the motor vehicle registration laws of the state.
As added by P.L.181-1999, SEC.2. Amended by P.L.182-2009(ss), SEC.238.

IC 6-6-5.5-2
Applicability of chapter
Sec. 2. (a) Except as provided in subsection (b), this chapter applies to all commercial vehicles.
(b) This chapter does not apply to the following:
(1) Vehicles owned or leased and operated by the United States, the state, or political subdivisions of the state.
(2) Mobile homes and motor homes.
(3) Vehicles assessed under IC 6-1.1-8.
(4) Buses subject to apportioned registration under the International Registration Plan.
(5) Vehicles subject to taxation under IC 6-6-5.
(6) Vehicles owned or leased and operated by a postsecondary educational institution described in IC 6-3-3-5(d).
(7) Vehicles owned or leased and operated by a volunteer fire department (as defined in IC 36-8-12-2).
(8) Vehicles owned or leased and operated by a volunteer emergency ambulance service that:
(A) meets the requirements of IC 16-31; and
(B) has only members that serve for no compensation or a nominal annual compensation of not more than three thousand five hundred dollars ($3,500).
(9) Vehicles that are exempt from the payment of registration fees under IC 9-18-3-1.
(10) Farm wagons.
(11) A vehicle in the inventory of vehicles held for sale by a manufacturer, distributor, or dealer in the course of business.
As added by P.L.181-1999, SEC.2. Amended by P.L.14-2000, SEC.19; P.L.2-2007, SEC.127.
IC 6-6-5.5-3
Imposition; apportionment; applicability of IC 6-8.1; exemption from personal property and ad valorem taxes
Sec. 3. (a) There is imposed an annual license excise tax upon commercial vehicles, which tax shall be in lieu of the ad valorem property tax levied for state or local purposes, but in addition to any registration fees imposed on such vehicles.
(b) Owners of commercial vehicles paying an apportioned registration to the state under the International Registration Plan shall pay an apportioned excise tax calculated by dividing in-state actual miles by total fleet miles generated during the preceding year. If in-state miles are estimated for purposes of proportional registration, these miles are divided by total actual and estimated fleet miles.
(c) The tax imposed by this chapter is a listed tax and subject to the provisions of IC 6-8.1.
(d) No commercial vehicle subject to taxation under this chapter shall be assessed as personal property for the purpose of the assessment and levy of personal property taxes or shall be subject to ad valorem taxes first due and payable in 2001 or thereafter, whether or not such vehicle is in fact registered pursuant to the motor vehicle registration laws. No person shall be required to give proof of the payment of ad valorem property taxes as a condition to the registration of any vehicle that is subject to the tax imposed by this chapter.
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-4
Tax on trucks and tractors not used with semitrailers, traction engines, and similar vehicles used for hauling for calendar year 2000
Sec. 4. For calendar year 2000, the excise tax for a truck and a tractor not used with a semitrailer, a traction engine, or other similar vehicle used for hauling purposes is as follows, based on the declared gross weight of the vehicle:
DECLARED GROSS WEIGHT (Pounds)
Greater than Equal to or less than Tax
11,000 lbs 16,000 lbs $ 11
16,000 lbs 20,000 lbs $ 14
20,000 lbs 23,000 lbs $ 19
23,000 lbs 26,000 lbs $ 19
26,000 lbs 30,000 lbs $ 23
30,000 lbs 36,000 lbs $ 33
36,000 lbs 42,000 lbs $ 40
42,000 lbs 48,000 lbs $ 50
48,000 lbs 54,000 lbs $ 58
54,000 lbs 60,000 lbs $ 64
60,000 lbs 66,000 lbs $ 68
Over 66,000 lbs $ 76
As added by P.L.181-1999, SEC.2.
IC 6-6-5.5-5
Tax on tractors used with semitrailers for calendar year 2000
Sec. 5. For calendar year 2000, the excise tax for a tractor used with a semitrailer is as follows, based on the declared gross weight of the tractor-semitrailer combination:
DECLARED GROSS WEIGHT (Pounds)
Greater than Equal to or less than Tax
0 lbs 20,000 lbs $ 13
20,000 lbs 26,000 lbs $ 25
26,000 lbs 30,000 lbs $ 31
30,000 lbs 36,000 lbs $ 39
36,000 lbs 42,000 lbs $ 43
42,000 lbs 48,000 lbs $ 52
48,000 lbs 54,000 lbs $ 57
54,000 lbs 60,000 lbs $ 63
60,000 lbs 66,000 lbs $ 69
66,000 lbs 72,000 lbs $ 77
72,000 lbs 74,000 lbs $ 83
74,000 lbs 76,000 lbs $ 92
76,000 lbs 78,000 lbs $ 98
Over 78,000 lbs $ 107
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-6
Tax on semitrailers for calendar year 2000
Sec. 6. (a) For calendar year 2000, the excise tax for a semitrailer, including a semitrailer converted to a full trailer through the use of a converter dolly, is one dollar ($1).
(b) For calendar year 2000, the excise tax for a trailer having a gross weight in excess of three thousand (3,000) pounds is as follows, based on the declared gross weight of the trailer:
DECLARED GROSS WEIGHT (Pounds)
Greater than Equal to or less than Tax
3,000 lbs 5,000 lbs $ 1
5,000 lbs 7,000 lbs $ 2
7,000 lbs 9,000 lbs $ 2
9,000 lbs 12,000 lbs $ 6
12,000 lbs 16,000 lbs $ 9
16,000 lbs 22,000 lbs $ 13
Over 22,000 lbs $ 18
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-7
Tax on commercial vehicles for calendar years after 2000
Sec. 7. (a) For calendar years that begin after December 31, 2000, the annual excise tax for a commercial vehicle will be determined by the motor carrier services division on or before October 1 of each year in accordance with the following formula:
STEP ONE: Determine the total amount of base revenue to be distributed from the commercial vehicle excise tax fund to all

taxing units in Indiana during the calendar year for which the tax is first due and payable. For calendar year 2001, the total amount of base revenue for all taxing units shall be determined as provided in section 19 of this chapter. For calendar years that begin after December 31, 2001, and before January 1, 2009, the total amount of base revenue for all taxing units shall be determined by multiplying the previous year's base revenue for all taxing units by one hundred five percent (105%). For calendar years that begin after December 31, 2008, the total amount of base revenue for all taxing units shall be determined as provided in section 19 of this chapter.
STEP TWO: Determine the sum of fees paid to register the following commercial vehicles in Indiana under the following statutes during the fiscal year that ends June 30 immediately preceding the calendar year for which the tax is first due and payable:
(A) Total registration fees collected under IC 9-29-5-3 for commercial vehicles with a declared gross weight in excess of eleven thousand (11,000) pounds, including trucks, tractors not used with semitrailers, traction engines, and other similar vehicles used for hauling purposes;
(B) Total registration fees collected under IC 9-29-5-5 for tractors used with semitrailers;
(C) Total registration fees collected under IC 9-29-5-6 for semitrailers used with tractors;
(D) Total registration fees collected under IC 9-29-5-4 for trailers having a declared gross weight in excess of three thousand (3,000) pounds; and
(E) Total registration fees collected under IC 9-29-5-13 for trucks, tractors and semitrailers used in connection with agricultural pursuits usual and normal to the user's farming operation, multiplied by two hundred percent (200%);
STEP THREE: Determine the tax factor by dividing the STEP ONE result by the STEP TWO result.
(b) Except as otherwise provided in this chapter, the annual excise tax for commercial vehicles with a declared gross weight in excess of eleven thousand (11,000) pounds, including trucks, tractors not used with semitrailers, traction engines, and other similar vehicles used for hauling purposes, shall be determined by multiplying the registration fee under IC 9-29-5-3 by the tax factor determined in subsection (a).
(c) Except as otherwise provided in this chapter, the annual excise tax for tractors used with semitrailers shall be determined by multiplying the registration fee under IC 9-29-5-5 by the tax factor determined in subsection (a).
(d) Except as otherwise provided in this chapter, the annual excise tax for trailers having a declared gross weight in excess of three thousand (3,000) pounds shall be determined by multiplying the registration fee under IC 9-29-5-4 by the tax factor determined in subsection (a). (e) The annual excise tax for a semitrailer shall be determined by multiplying the average annual registration fee under IC 9-29-5-6 by the tax factor determined in subsection (a). The average annual registration fee for a semitrailer under IC 9-29-5-6 is sixteen dollars and seventy-five cents ($16.75).
(f) The annual excise tax determined under this section shall be rounded upward to the next full dollar amount.
As added by P.L.181-1999, SEC.2. Amended by P.L.14-2000, SEC.20; P.L.182-2009(ss), SEC.239.

IC 6-6-5.5-7.5
Farm vehicles
Sec. 7.5. Notwithstanding any other provision, the annual excise tax for a motor vehicle, trailer, or semitrailer and tractor operated primarily as a farm truck, farm trailer, or farm semitrailer and tractor as described in IC 9-29-5-13 is fifty percent (50%) of the amount listed in this chapter for a truck, trailer, or semitrailer and tractor of the same declared gross weight.
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-8
Due date for tax on registered vehicles; vouchers
Sec. 8. (a) Except as otherwise provided in this chapter, the excise tax imposed under this chapter upon commercial vehicles shall be payable for each registration year, by the owners thereof, in respect to vehicles required to be registered for such registration year as provided in the motor vehicle laws of Indiana and the International Registration Plan. Except as provided in section 9 of this chapter, the excise tax shall be due on or before the regular annual registration date in each year in which the owner is required under the motor vehicle registration laws of Indiana or the terms of the International Registration Plan to register vehicles and the excise tax shall be paid at the time the vehicle is registered by the owner. The payment of the excise tax imposed by this chapter shall be a condition of the right to register or reregister the vehicle and shall be in addition to all other conditions prescribed by law.
(b) A voucher from the department showing payment of the excise tax imposed by this chapter may be accepted by the bureau in lieu of a payment under subsection (a).
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-8.5
Credit
Sec. 8.5. (a) The owner of a vehicle for which the commercial vehicle excise tax has been paid for the registrant's annual registration year is entitled to a credit if during that registration year:
(1) the owner sells the vehicle and purchases a new vehicle of the same or greater weight;
(2) the vehicle is destroyed and replaced with a vehicle of the same or greater weight; or (3) the vehicle was registered in error at a greater weight than required.
(b) Except as provided in subsection (c), the amount of the credit is equal to the remainder of:
(1) the commercial vehicle excise tax paid for the vehicle, reduced by;
(2) one-twelfth (1/12) for each full or partial calendar month that has elapsed in the registrant's annual registration year before the date of the sale or replacement of the vehicle.
The credit applies to the tax due on any other vehicle purchased or subsequently registered by the owner in the same registrant's annual registration year.
(c) The owner of a vehicle registered in error at a greater weight than required is entitled to receive a credit equal to the commercial vehicle excise tax paid for the vehicle registered at the greater weight. However, no refund may be provided for any remainder of the tax paid when registering the vehicle at a lower weight.
(d) The owner of a vehicle is not entitled to a refund of any part of a credit that is not used under this section.
(e) A credit expires at the end of the registrant's annual registration year.
(f) To claim the credit authorized in subsection (a)(1), the owner of the vehicle must present to the bureau proof of the sale of the vehicle.
(g) To claim the credit authorized in subsection (a)(2), the owner of the vehicle must present to the bureau a statement of proof of the destruction of the vehicle on an affidavit furnished by the bureau. The owner must also present a valid registration for the vehicle within ninety (90) days after the date that it was destroyed. For purposes of this subsection, a vehicle is considered destroyed if the estimated cost of repair exceeds the vehicle's fair market value. After receipt of the statement and registration, the bureau shall fix the amount of the credit that the owner is entitled to receive.
(h) To claim the credit authorized under subsection (a)(3), the owner of the vehicle must present to the bureau on an affidavit furnished by the bureau evidence acceptable to the bureau that the vehicle was registered in error at a greater weight than required.
As added by P.L.129-2001, SEC.19.

IC 6-6-5.5-9
Due date for tax on registered semitrailers; vouchers
Sec. 9. (a) The excise tax on a semitrailer that is registered on a permanent basis shall be due on or before the regular date each year in which the owner is required to renew such registration under the terms of the International Registration Plan or under rules adopted by the bureau under IC 9-18-10-3. The excise tax shall be paid at the time the registration is renewed by the owner. The payment of the excise tax imposed by this chapter shall be a condition of the right to renew the permanent registration and shall be in addition to all other conditions prescribed by law. (b) The excise tax on a semitrailer that is registered on a five (5) year basis under IC 9-18-10-2 is due before February 1 of each year.
(c) The excise tax on a semitrailer that is subject to the International Registration Plan and is registered on a five (5) year basis is due before April 1 of each year. If the department adopts staggered registration under IC 9-18-2-7, the excise tax on a semitrailer that is subject to the International Registration Plan and is registered on a five (5) year basis is due on or before the first day of the month in which the owner is required to purchase or renew the apportioned plate.
(d) A voucher from the department showing payment of the excise tax imposed by this chapter may be accepted by the bureau in lieu of a payment under subsection (a).
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-10
Tax on registered vehicles for calendar years after 2000
Sec. 10. (a) For calendar years that begin after December 31, 2000, a vehicle subject to the International Registration Plan that is registered after the date designated for registration of the vehicle under IC 9-18-2-7 or under rules adopted by the department shall be taxed at a rate determined by the following formula:
STEP ONE: Determine the number of months before the vehicle must be registered. A partial month shall be rounded to one (1) month.
STEP TWO: Multiply the STEP ONE result by one-twelfth (1/12).
STEP THREE: Multiply the annual excise tax for the vehicle by the STEP TWO product.
(b) A vehicle that is registered with the bureau after the date designated for registration of the vehicle under IC 9-18-2-7 shall be taxed at a rate determined by the formula set forth in subsection (a).
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-11
Procedures in administering chapter
Sec. 11. In administering this chapter, the bureau shall follow the procedures set forth in IC 6-6-5-8, IC 6-6-5-13, and IC 6-6-5-15.
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-12
Repealed
(Repealed by P.L.1-2002, SEC.172.)

IC 6-6-5.5-13
Property tax equivalent of taxes imposed after February 28, 2001
Sec. 13. (a) This section applies to excise taxes imposed by this chapter after February 28, 2001.
(b) The excise tax imposed by this chapter is hereby determined to be equivalent to an average property tax rate of two dollars ($2) on

each one hundred dollars ($100) of taxable value. For the purpose of limitations on indebtedness of political or municipal corporations imposed by Article 13, Section 1 of the Constitution of the State of Indiana, commercial vehicles subject to tax under this chapter shall be deemed to be taxable property within each such political or municipal corporation where the owner resides as shown on the records of the bureau or where the commercial vehicle is based, as shown on the records of the department. The assessed valuation of such vehicles shall be determined by multiplying the amount of the tax by one hundred (100) and dividing the product by two dollars ($2).
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-14
Commercial vehicle excise tax reserve fund; establishment
Sec. 14. (a) The commercial vehicle excise tax reserve fund is established for the purpose of receiving commercial vehicle excise taxes first due and payable in calendar year 2000. The fund shall be administered by the department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Any money remaining in the fund on March 1, 2006, shall revert to the motor carrier regulation fund established under IC 8-2.1-23-1.
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-15
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 6-6-5.5-16
Commercial vehicle excise tax fund; establishment
Sec. 16. (a) The commercial vehicle excise tax fund is established for the purpose of receiving commercial vehicle excise taxes first due and payable in 2001 and thereafter. The fund shall be administered by the department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-17
Commercial vehicle excise tax fund; deposits
Sec. 17. (a) The department shall promptly deposit all amounts collected under section 3(b) of this chapter into the commercial vehicle excise tax fund for distribution to the taxing units (as defined in IC 6-1.1-1-21) of Indiana. The amount to be distributed to the taxing units of Indiana each year is determined under section 19 of this chapter.
(b) The bureau of motor vehicles shall promptly deposit all amounts collected under this chapter into the commercial vehicle excise tax fund for distribution to the taxing units (as defined in IC 6-1.1-1-21) of Indiana. The amount to be distributed to the taxing units of Indiana each year is determined under section 19 of this chapter.
(c) A contractor providing:
(1) a full service license branch under IC 9-16-1-4; or
(2) a partial service license branch under IC 9-16-1-4.5;
shall remit the amount of commercial vehicle excise tax collected each week to the bureau of motor vehicles for deposit into the commercial vehicle excise tax fund.
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-18
Repealed
(Repealed by P.L.219-2007, SEC.149.)

IC 6-6-5.5-19
Determination of taxing units' base revenues and distribution percentages
Sec. 19. (a) As used in this section, "assessed value" means an amount equal to the true tax value of commercial vehicles that:
(1) are subject to the commercial vehicle excise tax under this chapter; and
(2) would have been subject to assessment as personal property on March 1, 2000, under the law in effect before January 1, 2000.
(b) For calendar year 2001, a taxing unit's base revenue shall be determined as provided in subsection (f). For calendar years that begin after December 31, 2001, and before January 1, 2009, a taxing unit's base revenue shall be determined by multiplying the previous year's base revenue by one hundred five percent (105%). For calendar years that begin after December 31, 2008, a taxing unit's base revenue is equal to:
(1) the amount of commercial vehicle excise tax collected during the previous state fiscal year; multiplied by
(2) the taxing unit's percentage as determined in subsection (f) for calendar year 2001.
(c) The amount of commercial vehicle excise tax distributed to the

taxing units of Indiana from the commercial vehicle excise tax fund shall be determined in the manner provided in this section.
(d) On or before July 1, 2000, each county assessor shall certify to the county auditor the assessed value of commercial vehicles in every taxing district.
(e) On or before August 1, 2000, the county auditor shall certify the following to the department of local government finance:
(1) The total assessed value of commercial vehicles in the county.
(2) The total assessed value of commercial vehicles in each taxing district of the county.
(f) The department of local government finance shall determine each taxing unit's base revenue by applying the current tax rate for each taxing district to the certified assessed value from each taxing district. The department of local government finance shall also determine the following:
(1) The total amount of base revenue to be distributed from the commercial vehicle excise tax fund in 2001 to all taxing units in Indiana.
(2) The total amount of base revenue to be distributed from the commercial vehicle excise tax fund in 2001 to all taxing units in each county.
(3) Each county's total distribution percentage. A county's total distribution percentage shall be determined by dividing the total amount of base revenue to be distributed in 2001 to all taxing units in the county by the total base revenue to be distributed statewide.
(4) Each taxing unit's distribution percentage. A taxing unit's distribution percentage shall be determined by dividing each taxing unit's base revenue by the total amount of base revenue to be distributed in 2001 to all taxing units in the county.
(g) The department of local government finance shall certify each taxing unit's base revenue and distribution percentage for calendar year 2001 to the auditor of state on or before September 1, 2000.
(h) The auditor of state shall keep permanent records of each taxing unit's base revenue and distribution percentage for calendar year 2001 for purposes of determining the amount of money each taxing unit in Indiana is entitled to receive in calendar years that begin after December 31, 2001.
As added by P.L.181-1999, SEC.2. Amended by P.L.14-2000, SEC.21; P.L.90-2002, SEC.306; P.L.182-2009(ss), SEC.240.

IC 6-6-5.5-20
Distributions to counties and taxing units; deduction by auditor of state
Sec. 20. (a) On or before May 1, subject to subsections (c) and (d), the auditor of state shall distribute to each county auditor an amount equal to fifty percent (50%) of the product of:
(1) the county's distribution percentage; multiplied by
(2) the total commercial vehicle excise tax deposited in the

commercial vehicle excise tax fund in the preceding calendar year.
(b) On or before December 1, subject to subsections (c) and (d), the auditor of state shall distribute to each county auditor an amount equal to fifty percent (50%) of the product of:
(1) the county's distribution percentage; multiplied by
(2) the total commercial vehicle excise tax deposited in the commercial vehicle excise tax fund in the preceding calendar year.
(c) Before distributing the amounts under subsections (a) and (b), the auditor of state shall deduct for a county unit an amount for deposit in a state fund, as directed by the budget agency, equal to the result determined under STEP FIVE of the following formula:
STEP ONE: Separately for 2006, 2007, and 2008, determine the result of:
(A) the tax rate imposed by the county in the year for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund, children with special health care needs county fund, plus, in the case of Marion County, the tax rate imposed by the health and hospital corporation that was necessary to raise thirty-five million dollars ($35,000,000) from all taxing districts in the county; divided by
(B) the aggregate tax rate imposed by the county unit and, in the case of Marion County, the health and hospital corporation in the year.
STEP TWO: Determine the sum of the STEP ONE amounts.
STEP THREE: Divide the STEP TWO result by three (3).
STEP FOUR: Determine the amount that would otherwise be distributed to the county under subsection (a) or (b), as appropriate, without regard to this subsection.
STEP FIVE: Determine the result of:
(A) the STEP THREE amount; multiplied by
(B) the STEP FOUR result.
(d) Before distributing the amounts under subsections (a) and (b), the auditor of state shall deduct for a school corporation an amount for deposit in a state fund, as directed by the budget agency, equal to the result determined under STEP FIVE of the following formula:
STEP ONE: Separately for 2006, 2007, and 2008, determine the result of:
(A) the tax rate imposed by the school corporation in the year for the tuition support levy under IC 6-1.1-19-1.5 (repealed) or IC 20-45-3-11 (repealed) for the school corporation's general fund plus the tax rate imposed by the school corporation for the school corporation's special education preschool fund; divided by
(B) the aggregate tax rate imposed by the school corporation in the year.
STEP TWO: Determine the sum of the results determined under

STEP ONE.
STEP THREE: Divide the STEP TWO result by three (3).
STEP FOUR: Determine the amount of commercial vehicle excise tax that would otherwise be distributed to the school corporation under subsection (a) or (b), as appropriate, without regard to this subsection.
STEP FIVE: Determine the result of:
(A) the STEP FOUR amount; multiplied by
(B) the STEP THREE result.
(e) Upon receipt, the county auditor shall distribute to the taxing units an amount equal to the product of the taxing unit's distribution percentage multiplied by the total distributed to the county under this section. The amount determined shall be apportioned and distributed among the respective funds of each taxing unit in the same manner and at the same time as property taxes are apportioned and distributed (subject to adjustment as provided in IC 36-8-19-7.5 after December 31, 2009).
(f) In the event that sufficient funds are not available in the commercial vehicle excise tax fund for the distributions required by subsection (a) and subsection (b)(1), the auditor of state shall transfer funds from the commercial vehicle excise tax reserve fund.
(g) The auditor of state shall, not later than July 1 of each year, furnish to each county auditor an estimate of the amounts to be distributed to the counties under this section during the next calendar year. Before August 1, each county auditor shall furnish to the proper officer of each taxing unit of the county an estimate of the amounts to be distributed to the taxing units under this section during the next calendar year and the budget of each taxing unit shall show the estimated amounts to be received for each fund for which a property tax is proposed to be levied.
As added by P.L.181-1999, SEC.2. Amended by P.L.146-2008, SEC.354; P.L.182-2009(ss), SEC.241.

IC 6-6-5.5-21
Appropriations for bureau expenses
Sec. 21. There is hereby appropriated to the bureau from the state general fund, from monies not otherwise appropriated, a sum sufficient to defray the expenses incurred by the bureau in the administration of the excise tax provisions of this chapter. Only those expenses that would not otherwise be incurred in the administration of the motor vehicle registration laws of this state shall be paid out of the state general fund. The budget agency shall approve all funds paid out of the state general fund as required in this section.
As added by P.L.181-1999, SEC.2.

IC 6-6-5.5-22
Appropriations for department expenses
Sec. 22. There is hereby appropriated to the department from the state general fund, from monies not otherwise appropriated, a sum sufficient to defray the expenses incurred by the department in the

administration of the excise tax provisions of this chapter. Only those expenses that would not otherwise be incurred in the administration of the International Registration Plan shall be paid out of the general fund. The budget agency shall approve all funds paid out of the general fund as required in this section.
As added by P.L.181-1999, SEC.2.



CHAPTER 6. COMMERCIAL VESSEL TONNAGE TAX

IC 6-6-6-2
Taxable vessel; rate
Sec. 2. Each year a commercial vessel is subject to the tonnage tax imposed under this chapter if the vessel is, under the navigation laws of the United States, registered at an Indiana port on May 1st of that year. The amount of tonnage tax due for the year on the vessel is three cents ($ .03) per net ton.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-3
Return; filing
Sec. 3. On or before July 1st of each year, the following persons shall file a tonnage tax return with the state auditor:
(1) each navigation company incorporated under the laws of this state; and
(2) each person who, on May 1st of that year, owned a commercial vessel which was, under the navigation laws of the United States, registered at an Indiana port on May 1st of that year.
The tonnage tax return for a year shall contain the name of each commercial vessel owned on May 1st of that year by the person filing the return. The return shall also contain the tonnage and port of registration, as of May 1st of that year, of each vessel listed on the return.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-4
Certified copy of registration certificate required
Sec. 4. When he files his first tonnage tax return, a commercial vessel owner shall include with the return a certified copy of the most recent registration certificate for each vessel which he owns and which is registered at an Indiana port. The vessel owner shall include with each subsequent return a certified copy of any registration certificate issued to him for such a vessel after the date on which he filed his immediately preceding tonnage tax return.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-5
Liability for tax; payment date
Sec. 5. The owner of a commercial vessel is liable for the tonnage tax imposed on it. Each year a commercial vessel owner shall, when he files his tonnage tax return, pay the state the total amount of

tonnage taxes which he owes for that year. Thus, the owner shall pay the tonnage taxes due for a year on or before July 1st of that year. The state treasurer shall issue a receipt to the owner for the tonnage taxes paid.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-6
Department of local government finance; powers and duties
Sec. 6. For purposes of this chapter, the department of local government finance:
(1) shall prescribe or promulgate the tonnage tax return and any other forms required in order to carry out this chapter;
(2) shall interpret this chapter and instruct a taxing official about the official's duties under it when requested to do so by the official or by a person affected by this chapter;
(3) shall see that the taxes imposed by this chapter are collected;
(4) shall see that the penalties prescribed under this chapter are enforced; and
(5) may exercise those same powers to subpoena and examine records and witnesses which the board has under IC 6-1.1-30-13.
(Formerly: Acts 1975, P.L.47, SEC.3.) As amended by Acts 1977, P.L.2, SEC.33; P.L.90-2002, SEC.307.

IC 6-6-6-7
Tax in lieu of property taxes
Sec. 7. The tonnage tax imposed on commercial vessels under this chapter is imposed in lieu of property taxes. Thus, commercial vessels which are taxed under this chapter may not be assessed or taxed under IC 1971, 6-1.1.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-8
Navigation companies; failure to file return; actions against
Sec. 8. If a navigation company incorporated under the laws of this state has not filed a required tonnage tax return and paid the tonnage tax within thirty (30) days after the July 1st due date, the state auditor shall report that fact to the attorney general. The attorney general shall then proceed to institute an action against the company for the sequestration of its property, the forfeiture of its charter, and its final dissolution. When the attorney general initiates an action under this section, the company may be required to pay the state, in addition to the delinquent tonnage taxes, a penalty of five hundred dollars ($500).
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-9
Navigation companies; false returns; penalty
Sec. 9. If a navigation company files a false tonnage tax return,

the company shall pay the state a penalty of one thousand dollars ($1,000). The attorney general shall initiate an action in the name of the state to recover this penalty.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-10
Violations by state or local officers; offense
Sec. 10. An officer of state or local government who knowingly violates this chapter, or knowingly fails to perform a duty imposed on him under this chapter, commits a Class A misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.3.) As amended by Acts 1978, P.L.2, SEC.642.



CHAPTER 6.5. AIRCRAFT LICENSE EXCISE TAX

IC 6-6-6.5-1
Definitions
Sec. 1. As used in this chapter, unless the context clearly indicates otherwise:
(a) "Aircraft" means a device which is designed to provide air transportation for one (1) or more individuals or for cargo.
(b) "State" means the state of Indiana.
(c) "Department" refers to the department of state revenue.
(d) "Person" includes an individual, a partnership, a firm, a corporation, a limited liability company, an association, a trust, or an estate, or a legal representative of such.
(e) "Owner" means a person who holds or is required to obtain a certificate of registration from the Federal Aviation Administration for a specific aircraft. In the event an aircraft is the subject of an agreement for the conditional sale or lease with the right of purchase upon the performance of the conditions stated in the agreement and with an immediate right of possession of the aircraft vested in the conditional vendee or lessee, or in the event the mortgagor of an aircraft is entitled to possession, then the conditional vendee or lessee or mortgagor shall be deemed to be the owner for purposes of this chapter.
(f) "Dealer" means a person who has an established place of business in this state, is required to obtain a certificate under IC 6-2.5-8-1 or IC 6-2.5-8-3 and is engaged in the business of manufacturing, buying, selling, or exchanging new or used aircraft.
(g) "Maximum landing weight" means the maximum weight of the aircraft, accessories, fuel, pilot, passengers, and cargo that is permitted on landing under the best conditions, as determined for an aircraft by the appropriate federal agency or the certified allowable gross weight published by the manufacturer of the aircraft.
(h) "Resident" means an individual or a fiduciary who resides or is domiciled within Indiana or any corporation or business association which maintains a fixed and established place of business within Indiana for a period of more than sixty (60) days in any one (1) year.
(i) "Taxable aircraft" means an aircraft required to be registered with the department by this chapter.
(j) "Regular annual registration date" means the last day of February of each year.
(k) "Taxing district" means a geographic area within which

property is taxed by the same taxing units and at the same total rate.
(l) "Taxing unit" means an entity which has the power to impose ad valorem property taxes.
(m) "Base" means the location or place where the aircraft is normally hangared, tied down, housed, parked, or kept, when not in use.
(n) "Homebuilt aircraft" means an aircraft constructed primarily by an individual for personal use. The term homebuilt aircraft does not include an aircraft constructed primarily by a for-profit aircraft manufacturing business.
(o) "Pressurized aircraft" means an aircraft equipped with a system designed to control the atmospheric pressure in the crew or passenger cabins.
(p) "Establishing a base" means renting or leasing a hangar or tie down for a particular aircraft for at least thirty-one (31) days.
(q) "Inventory aircraft" means an aircraft held for resale by a registered Indiana dealer.
(r) "Repair station" means a person who holds a repair station certificate that was issued to the person by the Federal Aviation Administration under 14 CFR Part 145.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.1; Acts 1980, P.L.74, SEC.18; P.L.93-1983, SEC.1; P.L.18-1990, SEC.24; P.L.8-1993, SEC.100; P.L.18-1994, SEC.38; P.L.65-1997, SEC.4; P.L.97-1998, SEC.1; P.L.24-2007, SEC.2.

IC 6-6-6.5-2
Necessity of registration
Sec. 2. (a) Except as otherwise provided in this chapter, any resident of this state who owns an aircraft shall register the aircraft with the department not later than thirty-one (31) days after the purchase date.
(b) Except as otherwise provided in this chapter, any nonresident who bases an aircraft in this state for more than sixty (60) days shall register the aircraft with the department under this chapter not later than sixty (60) days after establishing a base in Indiana.
(c) Except as otherwise provided in this chapter, an Indiana resident who owns a homebuilt aircraft shall register the aircraft with the department not later than thirty-one (31) days after the date the Federal Aviation Administration has issued the certificate of registration and air worthiness certificate for the aircraft.
(d) Notwithstanding subsection (b), if a nonresident bases an aircraft in Indiana with a dealer or repair station solely for repairing, remodeling, or refurbishing the aircraft, neither the nonresident nor the dealer or repair station is required to register the aircraft with the department under this chapter. However, the dealer or repair station shall file a report with the department the month after the end of each calendar quarter. The report must list only:
(1) the name and address of the dealer or repair station;
(2) either:
(A) the dealer's certification number; or (B) the repair station's certificate number; and
(3) the N number of each aircraft that was based in this state for more than sixty (60) days during the preceding quarter.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1980, P.L.74, SEC.19; P.L.93-1983, SEC.2; P.L.65-1997, SEC.5; P.L.97-1998, SEC.2; P.L.24-2007, SEC.3.

IC 6-6-6.5-3
Application for registration; fee
Sec. 3. (a) Any resident of this state who owns an aircraft, and any nonresident who has established a base in this state and bases an aircraft in this state for more than sixty (60) days, which is not exempt from registration under section 9 of this chapter, shall apply to the department for a certificate of registration for such aircraft. The application for such certificate of registration shall be made upon a form to be provided by the department and shall contain such information as the department may require.
(b) A fee of ten dollars ($10) shall be charged to file each application for a certificate of registration, and such fee must accompany such application.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1980, P.L.74, SEC.20; P.L.93-1983, SEC.3; P.L.65-1997, SEC.6.

IC 6-6-6.5-4
Certificate of registration; issuance
Sec. 4. The department shall file each application received and, upon determining that the aircraft is required to be registered, shall issue to the owner a certificate of registration together with such other evidence of registration as may be carried or affixed in or on the aircraft as the department may require. If for any reason such aircraft is not required to be registered, the department shall notify the owner within fifteen (15) days of that fact, together with the reasons therefor.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1980, P.L.74, SEC.21; P.L.93-1983, SEC.4.

IC 6-6-6.5-5
Duration of registration
Sec. 5. All registration of aircraft shall be valid for one (1) year and shall expire on the regular annual registration date following the year in which the registration is made.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.2; P.L.93-1983, SEC.5.

IC 6-6-6.5-6
Repealed
(Repealed by P.L.93-1983, SEC.13.)

IC 6-6-6.5-7
Lost or destroyed certificate of registration; duplicate; fee Sec. 7. (a) In the event any certificate of registration is lost, mutilated, destroyed, or becomes illegible, the owner of the aircraft shall immediately make application for and may obtain a duplicate certificate upon such applicant providing the information required concerning such loss, mutilation, destruction, or illegibility satisfactory to the department. Upon the issuance of any duplicate certificate of registration, the previous certificate of registration last issued shall be void.
(b) A fee of ten dollars ($10) shall be charged for each duplicate certificate of registration issued by the department.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1980, P.L.74, SEC.23; P.L.100-1987, SEC.1; P.L.65-1997, SEC.7.

IC 6-6-6.5-8
Sale or transfer of aircraft; transfer of registration; fee; tax liability
Sec. 8. (a) In the event of the sale or transfer of ownership of an aircraft for which a certificate of registration has been issued by the department, the owner in whose name the aircraft is registered shall endorse on the back of the certificate of registration and deliver such certificate to the purchaser or transferee at the time of the sale or delivery to him of such aircraft and shall within thirty-one (31) days notify the department in the manner prescribed by the department of such sale or transfer.
(b) The purchaser or transferee of such aircraft, within thirty-one (31) days of such sale or transfer, shall apply to the department for the transfer of the registration of such aircraft to his name and the issuance of a new certificate of registration. The department shall file such application and, upon determining that the registration of such aircraft should be transferred, shall transfer the registration and issue a new certificate of registration. A fee of ten dollars ($10) shall be charged for such transfer of registration.
(c) When the sale or transfer of ownership occurs, the buyer or transferee shall ascertain from the department the amount of excise tax which the purchaser or transferee will be required to pay under section 15 of this chapter.
(d) A person shall pay the gross retail tax or use tax to the department on the earlier of:
(1) the time the aircraft is registered; or
(2) not later than thirty-one (31) days after the purchase date;
unless the person presents proof to the department that the gross retail tax or use tax has already been paid with respect to the purchase of the aircraft or proof that the taxes are inapplicable because of an exemption.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.3; Acts 1980, P.L.74, SEC.24; P.L.100-1987, SEC.2; P.L.65-1997, SEC.8; P.L.97-1998, SEC.3.

IC 6-6-6.5-9
Exemptions Sec. 9. (a) The provisions of this chapter pertaining to registration and taxation shall not apply to any of the following:
(1) An aircraft owned by and used exclusively in the service of:
(A) the United States government;
(B) a state (except Indiana), territory, or possession of the United States;
(C) the District of Columbia; or
(D) a political subdivision of an entity listed in clause (A), (B), or (C).
(2) An aircraft owned by a resident of another state and registered in accordance with the laws of that state. However, the aircraft shall not be exempt under this subdivision if a nonresident establishes a base for the aircraft inside this state and the base is used for a period of sixty (60) days or more.
(3) An aircraft which this state is prohibited from taxing under this chapter by the Constitution or the laws of the United States.
(4) An aircraft owned or operated by a person who is either an air carrier certificated under Federal Air Regulation Part 121 or a scheduled air taxi operator certified under Federal Air Regulation Part 135, unless such person is a corporation incorporated under the laws of the state of Indiana, an individual who is a resident of Indiana, or a corporation with Indiana corporate headquarters (as defined in IC 6-1.1-12.2-6).
(5) An aircraft which has been scrapped, dismantled, or destroyed, and for which the airworthiness certificate and federal certificate of registration have been surrendered to the Federal Aviation Administration by the owner.
(6) An aircraft owned by a resident of this state that is not a dealer and that is not based in this state at any time, if the owner files the required form not later than thirty-one (31) days after the date of purchase; and furnishes the department with evidence, satisfactory to the department, verifying where the aircraft is based during the year.
(7) An aircraft owned by a dealer for not more than five (5) days if the ownership is part of an ultimate sale or transfer of an aircraft that will not be based in this state at any time. However, the dealer described in this subdivision is required to file a report of the transaction within thirty-one (31) days after the ultimate sale or transfer of ownership of the aircraft. The report is not required to identify the seller or purchaser but must list the aircraft's origin, destination, N number, date of each transaction, and ultimate sales price.
(8) An aircraft owned by a registered nonprofit museum, if the owner furnishes the department with evidence satisfactory to the department not later than thirty-one (31) days after the purchase date. The aircraft must be reported for registration, but the department shall issue the registration without charge.
(b) The provisions of this chapter pertaining to taxation shall not apply to an aircraft owned by and used exclusively in the service of Indiana or a political subdivision of Indiana or any university or

college supported in part by state funds. That aircraft must be reported for registration, but the department will issue the registration without charge.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.4; Acts 1980, P.L.74, SEC.25; P.L.93-1983, SEC.6; P.L.65-1997, SEC.9; P.L.97-1998, SEC.4; P.L.224-2003, SEC.181; P.L.42-2011, SEC.17.

IC 6-6-6.5-10
Dealer certificate; necessity
Sec. 10. It is unlawful for any dealer to transact business inside this state unless the department has issued the dealer an aircraft dealer's certificate.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.5; Acts 1980, P.L.74, SEC.26; P.L.93-1983, SEC.7; P.L.65-1997, SEC.10.

IC 6-6-6.5-10.1
Dealer's certificate; issuance; fee; duration
Sec. 10.1. (a) An applicant must do all of the following before an aircraft dealer's certificate may be issued by the department:
(1) Be registered as a retail merchant with the department and submit proof of that registration to the department.
(2) Complete and submit the annual aircraft dealer application form provided by the department.
(3) Submit normal business records to prove that the applicant is a bona fide dealer.
(4) Submit a twenty-five dollar ($25) fee for the certificate. The fee may not be refunded if the certificate is denied.
(b) The initial certificate is valid for the calendar year of issuance or any remaining portion of the calendar year. However, an applicant applying in December may specifically indicate in the application that dealership status begins in the next calendar year.
As added by P.L.65-1997, SEC.11. Amended by P.L.97-1998, SEC.5.

IC 6-6-6.5-10.2
Dealer's certificate; renewal; revocation
Sec. 10.2. (a) In order to ensure continuous dealer status, a dealer must annually submit its application form and fee not later than December 15 of the preceding year.
(b) Upon receipt of a dealer's application form and fee, the department shall determine if the dealer is in good standing and then issue a renewal of the dealer's certificate before December 31 of the immediately preceding year. If the renewal is not issued before December 31, the dealer's certificate for the preceding year remains valid until renewed or revoked by the department.
(c) Dealers shall comply with all applicable gross retail and use tax statutes, rules, requirements, and procedures of the department.
(d) Failure to comply or failure to provide proof of compliance to the department may constitute cause for immediate revocation of the

aircraft dealer's certificate. However, the dealer has one hundred eighty (180) days after the date of the order to sell the dealer's inventory.
As added by P.L.65-1997, SEC.12. Amended by P.L.97-1998, SEC.6.

IC 6-6-6.5-10.3
Dealer's certificate; revocation or denial, notice, reinstatement, or certification upon proof of bona fide dealer status
Sec. 10.3. (a) If the department determines that an applicant or a dealer is not a bona fide dealer, the department shall revoke the certificate or a certificate may not be issued. The department shall, not later than ten (10) days after making a determination described in this subsection, notify the dealer by United States mail at the last known address of the dealer or applicant.
(b) On the date a certificate is revoked or renewal is denied:
(1) a sale occurs for the purposes of this chapter;
(2) dealer inventory status ends;
(3) all aircraft shall be registered under nondealer rules; and
(4) all applicable taxes and fees become due.
(c) If the applicant or dealer can offer sufficient proof of bona fide dealer status not later than fifteen (15) days after the date of the notification letter, dealer status may be retroactively reinstated and initial applicants may be certified at the department's discretion.
As added by P.L.65-1997, SEC.13.

IC 6-6-6.5-10.4
Sale or transfer of taxable aircraft; notice to department; disclosures to transferee
Sec. 10.4. (a) Not later than thirty-one (31) days after a sale or transfer of ownership of a taxable aircraft, the transferring owner shall notify the department of the sale or transfer.
(b) If the transferring owner is a dealer, the transferring owner shall notify the department by submitting to the department one (1) of the following:
(1) A copy of the applicable department form (ST108AC or, if an out-of-state exemption is claimed, ST-137).
(2) A written list containing all the information contained on form ST108AC, including the complete name and address of seller and purchaser, date of sale, make, model, year, and Federal Aviation Administration N number of the new aircraft, a description of any trade-in allowed, and delivery information. If an exemption is claimed, the purchaser's certificate of exemption, whether by submission of the ST-137 or by certified statement, shall also be submitted.
(c) The trade-in, if any, shall be described by the Federal Aviation Administration N number, serial number, make, model, year, and dollar value allowed.
(d) With regard to sales and transfers, dealers shall comply with all applicable gross retail and use tax statutes, rules, and procedures of the department, including the calculation of selling price and

limitations on like-kind exchanges and requirements for proof of exemption. Failure to comply or failure to provide proof of compliance to the department may be cause for immediate revocation of the dealer's certificate. However, the dealer has one hundred eighty (180) days to sell the dealer's inventory.
(e) In addition to the other disclosures required by this chapter, a dealer shall provide a transferee with an "Indiana application for aircraft registration or exemption" form.
As added by P.L.65-1997, SEC.14. Amended by P.L.97-1998, SEC.7.

IC 6-6-6.5-10.5
Sale or transfer of taxable aircraft; updating of dealer's inventory; transfer of excise tax liability
Sec. 10.5. Based upon the sales information submitted to the department, the department shall update the dealer's inventory and transfer the excise tax liability to the name of the new owner.
As added by P.L.65-1997, SEC.15.

IC 6-6-6.5-10.6
Use of inventory aircraft for other purpose
Sec. 10.6. (a) A dealer may not use inventory aircraft for any purpose other than for resale and demonstration flights unless the dealer charges the fair market rental or lease value and complies with all applicable statutes, rules, and procedures of the department.
(b) Failure to comply or failure to provide proof of compliance to the department may be cause for immediate revocation of the dealer's certificate. However, the dealer has one hundred eighty (180) days after the date of the order to sell the dealer's inventory.
(c) An aircraft used for other purposes shall no longer be considered aircraft inventory and shall be treated as property of a nondealer. The registration fee and all applicable taxes become due thirty-one (31) days after the date the improper use begins.
(d) An inventory aircraft held for more than eighteen (18) months is no longer considered aircraft inventory and is treated as property of a nondealer. The registration fee and all applicable taxes are due thirty-one (31) days after the date the eighteen (18) month period ends.
As added by P.L.65-1997, SEC.16. Amended by P.L.97-1998, SEC.8.

IC 6-6-6.5-10.7
Excise tax on inventory aircraft; assessment, reporting, remission of tax, penalties, and interest; aircraft held other than for inventory use
Sec. 10.7. (a) The aircraft excise tax shall be assessed on each inventory aircraft held by a dealer on the last day of February.
(b) Each year a dealer shall submit to the department:
(1) an update of the list of known aircraft in inventory, which the department may at its discretion supply; or
(2) a completed form 7695 for each inventory aircraft.
(c) The dealer shall compute the amount of aircraft excise tax due

and remit the full amount along with any forms prescribed by the department.
(d) For aircraft deleted from the inventory list, the dealer shall provide complete sale information and shall submit the applicable information if directed to by the department.
(e) A dealer who fails to file and remit the excise tax due for all inventory aircraft as required by the department is subject to the penalty and interest provision of this chapter for each inventory aircraft omitted.
(f) A dealer who holds aircraft for other than inventory use is subject to the nondealer provisions contained in this chapter regarding those specific aircraft.
As added by P.L.65-1997, SEC.17.

IC 6-6-6.5-11
Violations; offense
Sec. 11. A person who violates the disclosure requirements under section 8 of this chapter, the dealer reporting requirements under section 10 of this chapter, or any of the registration requirements of this chapter commits a Class A infraction.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.6.

IC 6-6-6.5-12
Annual license excise tax; taxpayer not exempt
Sec. 12. (a) Effective January 1, 1976, there is hereby imposed an annual license excise tax upon taxable aircraft, which tax shall be in lieu of the ad valorem property tax levied for state or local purposes. No taxable aircraft shall be assessed as personal property for the purpose of the assessment and levy of personal property or shall be subject to ad valorem taxes, beginning with taxes for the year of 1975 payable in 1976 and thereafter.
(b) Eligibility of aircraft for a deduction under IC 6-1.1-12.3 does not exempt a taxpayer from the tax imposed under this chapter on the aircraft.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by P.L.224-2003, SEC.280.

IC 6-6-6.5-13
Classification of aircraft; tax rate; credits
Sec. 13. (a) As the basis for measuring the tax imposed by this chapter, the department shall classify every taxable aircraft in its proper class according to the following classification plan:
CLASS DESCRIPTION
A Piston-driven
B Piston-driven,
and Pressurized
C Turbine driven
or other Powered
D Homebuilt, Gliders, or Hot Air Balloons
(b) The tax imposed under this chapter is based on the age, class, and maximum landing weight of the taxable aircraft. The amount of tax imposed on the taxable aircraft is based on the following table:
Age Class A Class B Class C Class D
0-4 $.04/lb $.065/lb $.09/lb $.0175/lb
5-8 $.035/lb $.055/lb $.08/lb $.015/lb
9-12 $.03/lb $.05/lb $.07/lb $.0125/lb
13-16 $.025/lb $.025/lb $.025/lb $.01/lb
17-25 $.02/lb $.02/lb $.02/lb $.0075/lb
over 25 $.01/lb $.01/lb $.01/lb $.005/lb
(c) An aircraft owner, who sells an aircraft on which the owner has paid the tax imposed under this chapter, is entitled to a credit for the tax paid. The credit equals excise tax paid on the aircraft that was sold, times the lesser of:
(1) ninety percent (90%); or
(2) ten percent (10%) times the number of months remaining in the registration year after the sale of the aircraft.
The credit may only be used to reduce the tax imposed under this chapter on another aircraft purchased by that owner during the registration year in which the credit accrues. A person may not receive a refund for a credit under this subsection.
(d) A person who is entitled to a property tax deduction under IC 6-1.1-12-13 or IC 6-1.1-12-14 is entitled to a credit against the tax imposed on the person's aircraft under this chapter. The credit equals the amount of the property tax deduction to which the person is entitled under IC 6-1.1-12-13 and IC 6-1.1-12-14, minus the amount of that deduction used to offset the person's property taxes or vehicle excise taxes, times seven hundredths (.07). The credit may not exceed the amount of the tax due under this chapter. The county auditor shall, upon the person's request, furnish a certified statement showing the credit allowable under this subsection. The department may not allow a credit under this subsection until the auditor's statement has been filed in the department's office.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.7; Acts 1980, P.L.74, SEC.27; P.L.93-1983, SEC.8; P.L.1-2009, SEC.55.

IC 6-6-6.5-14
Payment of tax
Sec. 14. (a) A person required to register his aircraft and to pay the tax imposed under this chapter, shall do so on or before the regular annual registration date.
(b) The payment of the tax imposed by this chapter shall be a condition to the right to register the taxable aircraft and shall be in addition to all other conditions prescribed by law.
(c) When a taxpayer makes a partial payment on the taxpayer's tax liability, the department shall apply the partial payment in the following order:
(1) To any registration or transfer fee owed by the taxpayer. (2) To any late penalty and interest on the late registration or excise tax owed by the taxpayer.
(3) To any excise tax owed by the taxpayer.
(4) To any late penalty and interest on gross retail or use tax owed by the taxpayer.
(5) To any gross retail or use tax owed by the taxpayer.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.8; P.L.93-1983, SEC.9; P.L.65-1997, SEC.18.

IC 6-6-6.5-15
Aircraft subject to tax after regular annual registration date; reduction of tax
Sec. 15. (a) If a taxable aircraft becomes subject to registration or taxation after the regular annual registration date in a year, the tax imposed by this chapter shall become due and payable at the time the aircraft becomes subject to registration and the amount of tax to be paid by the owner for the remainder of the year shall be reduced by the lesser of (1) ninety percent (90%) of the tax or (2) ten percent (10%) of the tax for each full calendar month which has elapsed since the regular annual registration date in that year.
(b) The tax reduction under this section shall not apply to persons who claim a tax credit under section 13(c) of this chapter.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.9; P.L.65-1997, SEC.19; P.L.1-2009, SEC.56.

IC 6-6-6.5-16
Forms for registration
Sec. 16. The department shall include on all registration forms for taxable aircraft for the year 1976 and subsequent years suitable spaces for the amount of the registration fee, the amount of tax, and the total amount of payment due. The forms shall also include spaces for showing the county and the taxing district in which the aircraft is usually located when not in operation.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1980, P.L.74, SEC.28.

IC 6-6-6.5-17
Powers of department
Sec. 17. The department may establish procedures, prepare forms and adopt rules and regulations necessary for the administration of this chapter and the collection of the tax imposed by this chapter and for the proper accounting for the same.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1982, P.L.62, SEC.1.

IC 6-6-6.5-18
Registration without payment of tax; offenses
Sec. 18. An owner of a taxable aircraft who registers that aircraft without paying the tax required by this chapter commits a Class A infraction; and any employee of the department who issues a

certificate of registration for that aircraft without collecting the tax required to be collected with the registration commits a Class A infraction.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.10; Acts 1978, P.L.2, SEC.643; Acts 1980, P.L.74, SEC.29.

IC 6-6-6.5-19
Penalties; failure to register, report, or pay tax due
Sec. 19. (a) The registration of any taxable aircraft without payment of the tax imposed by this chapter shall be void, and the department shall take possession of the certificate of registration and other evidences of registration, until the owner shall have paid the tax together with any penalties assessed by the department.
(b) If an owner does not register his aircraft and pay the tax imposed by this chapter when required, the owner is subject to a penalty and interest on the unpaid tax. The penalty is the greater of twenty dollars ($20) or twenty percent (20%) of the unpaid tax. The interest applies at the rate established in IC 6-8.1-10-1. The penalty and interest apply from the date the tax becomes delinquent until the aircraft is registered and the tax paid.
(c) If an airport owner does not report the aircraft based at his airport when required by section 23 of this chapter, the department may assess a penalty equal to ten dollars ($10) for each day that the report is late.
(d) If an owner does not register the owner's aircraft and pay the gross retail or use tax when required by this chapter, the owner shall be subject to the penalties and interest on the unpaid gross retail or use tax that are established in IC 6-8.1-10.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.11; Acts 1980, P.L.74, SEC.30; P.L.93-1983, SEC.10; P.L.383-1987(ss), SEC.1; P.L.65-1997, SEC.20; P.L.254-2003, SEC.8.

IC 6-6-6.5-20
Taxpayer owning more than one aircraft; consolidation of collection
Sec. 20. In the administration and collection of the tax imposed by this chapter, the department may coordinate and consolidate the collection of such tax from each taxpayer as imposed on all aircraft owned by such taxpayer in accordance with such procedures as the department shall deem reasonable and feasible, including, but not limited to, the revocation of all certificates of registration of aircraft by an owner if such owner shall willfully fail and refuse to pay any tax imposed by this chapter.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1980, P.L.74, SEC.31.

IC 6-6-6.5-21
Allocation and distribution of tax revenue; aircraft excise tax fund;

duties of county treasurer; state welfare and tuition support allocation amount
Sec. 21. (a) The department shall allocate each aircraft excise tax payment collected by it to the county in which the aircraft is usually located when not in operation or to the aircraft owner's county of residence if based out of state. The department shall distribute to each county treasurer on a quarterly basis the aircraft excise taxes which were collected by the department during the preceding three (3) months and which the department has allocated to that county. The distribution shall be made on or before the fifteenth of the month following each quarter and the first distribution each year shall be made in April.
(b) Concurrently with making a distribution of aircraft excise taxes, the department shall send an aircraft excise tax report to the county treasurer and the county auditor. The department shall prepare the report on the form prescribed by the state board of accounts. The aircraft excise tax report must include aircraft identification, owner information, and excise tax payment, and must indicate the county where the aircraft is normally kept when not in operation. The department shall, in the manner prescribed by the state board of accounts, maintain records concerning the aircraft excise taxes received and distributed by it.
(c) Except as provided in section 21.5 of this chapter, each county treasurer shall deposit money received by the treasurer under this chapter in a separate fund to be known as the "aircraft excise tax fund". The money in the aircraft excise tax fund shall be distributed to the taxing units of the county in the manner prescribed in subsection (d).
(d) As used in this subsection, "taxing district" has the meaning set forth in IC 6-1.1-1-20, "taxing unit" has the meaning set forth in IC 6-1.1-1-21, and "tuition support levy" refers to a school corporation's tuition support property tax levy under IC 20-45-3-11 (repealed) for the school corporation's general fund. In order to distribute the money in the county aircraft excise tax fund to the taxing units of the county, the county auditor shall first allocate the money in the fund among the taxing districts of the county. In making these allocations, the county auditor shall allocate to a taxing district the excise taxes collected with respect to aircraft usually located in the taxing district when not in operation. Subject to this subsection, the money allocated to a taxing district shall be apportioned and distributed among the taxing units of that taxing district in the same manner and at the same time that the property taxes are apportioned and distributed (subject to adjustment as provided in IC 36-8-19-7.5). For purposes of determining the distribution for a year under this section for a taxing unit, a state welfare and tuition support allocation shall be deducted from the total amount available for apportionment and distribution to taxing units under this section before any apportionment and distribution is made. The county auditor shall remit the state welfare and tuition support allocation to the treasurer of state for deposit as directed by

the budget agency. The amount of the state welfare and tuition support allocation for a county for a particular year is equal to the result determined under STEP THREE of the following formula:
STEP ONE: Determine the result of the following:
(A) Separately for 2006, 2007, and 2008 for each taxing district in the county, determine the result of:
(i) the tax rate imposed in the taxing district for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund, children with special health care needs county fund, plus, in the case of Marion County, the tax rate imposed by the health and hospital corporation that was necessary to raise thirty-five million dollars ($35,000,000) from all taxing districts in the county; divided by
(ii) the aggregate tax rate imposed in the taxing district for the same year.
(B) Determine the sum of the clause (A) amounts.
(C) Divide the clause (B) amount by three (3).
(D) Determine the result of:
(i) the amount of excise taxes allocated to the taxing district that would otherwise be available for distribution to taxing units in the taxing district; multiplied by
(ii) the clause (C) amount.
(E) Determine the sum of the clause (D) amounts for all taxing districts in the county.
STEP TWO: Determine the result of the following:
(A) Separately for 2006, 2007, and 2008 for each taxing district in the county, determine the result of:
(i) the tuition support levy tax rate imposed in the taxing district plus the tax rate imposed by the school corporation for the school corporation's special education preschool fund in the district; divided by
(ii) the aggregate tax rate imposed in the taxing district for the same year.
(B) Determine the sum of the clause (A) amounts.
(C) Divide the clause (B) amount by three (3).
(D) Determine the result of:
(i) the amount of excise taxes allocated to the taxing district that would otherwise be available for distribution to taxing units in the taxing district; multiplied by
(ii) the clause (C) amount.
(E) Determine the sum of the clause (D) amounts for all taxing districts in the county.
STEP THREE: Determine the sum of the STEP ONE and STEP TWO amounts for the county.
If the boundaries of a taxing district change after the years for which a ratio is calculated under STEP ONE or STEP TWO, the budget agency shall establish a ratio for the new taxing district that reflects

the tax rates imposed in the predecessor taxing districts.
(e) Within thirty (30) days following the receipt of excise taxes from the department, the county treasurer shall file a report with the county auditor concerning the aircraft excise taxes collected by the county treasurer. The county treasurer shall file the report on the form prescribed by the state board of accounts. The county treasurer shall, in the manner and at the times prescribed in IC 6-1.1-27, make a settlement with the county auditor for the aircraft excise taxes collected by the county treasurer. The county treasurer shall, in the manner prescribed by the state board of accounts, maintain records concerning the aircraft excise taxes received and distributed by the treasurer.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.88, SEC.1; Acts 1980, P.L.74, SEC.32; P.L.93-1983, SEC.11; P.L.65-1997, SEC.21; P.L.146-2008, SEC.355; P.L.182-2009(ss), SEC.242.

IC 6-6-6.5-21.5
Counties of more than 300,000 but less than 400,000 with airport; distribution of funds; report
Sec. 21.5. (a) The county treasurer of a county that:
(1) has a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000); and
(2) has an airport that is operated under an airport authority established under IC 8-22-3-1.1;
shall distribute the funds received under section 21 of this chapter to that airport authority. The treasurer shall make the distribution before the fifth day of the month after the month in which he receives the funds.
(b) Nothing in this section relieves a county treasurer of his duty to report under IC 6-6-6.5-21(e).
As added by Acts 1977, P.L.88, SEC.2. Amended by Acts 1981, P.L.11, SEC.35; P.L.101-1987, SEC.1; P.L.12-1992, SEC.30.

IC 6-6-6.5-22
Equivalence to average property tax rate; effect on constitutional debt limit; determination of assessed valuation
Sec. 22. The excise tax imposed by this chapter is hereby determined to be equivalent to an average property tax rate of three dollars ($3) on each one hundred dollars ($100) taxable value. For the purpose of limitations on indebtedness of political or municipal corporations imposed by Article 13, Section 1 of the Indiana Constitution, aircraft subject to tax under this chapter shall be deemed to be taxable property within each such political or municipal corporation where the aircraft is based as shown on the records of the department. The assessed valuation of such aircraft shall be determined by multiplying the amount of the tax by one hundred (100) and dividing such result by nine dollars ($9).
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by P.L.93-1983, SEC.12; P.L.6-1997, SEC.129.
IC 6-6-6.5-23
Reports of airport owners; civil penalty
Sec. 23. (a) The department shall require the owner of an airport or any person or persons leasing or subleasing space from an airport owner for the purpose of storing, renting, or selling aircraft to submit reports to the department listing the aircraft based at that airport. The reports shall identify the aircraft by Federal Aviation Administration number.
(b) An airport owner or any other person required to submit a report under subsection (a) is subject to a civil penalty of one hundred dollars ($100) for each aircraft that should have been and was not properly included on the report.
As added by Acts 1977, P.L.87, SEC.12. Amended by Acts 1980, P.L.74, SEC.33; Acts 1982, P.L.62, SEC.2; P.L.182-2009(ss), SEC.243.

IC 6-6-6.5-24
Repealed
(Repealed by P.L.93-1983, SEC.13.)

IC 6-6-6.5-25
Aircraft brought into Indiana; registration without payment of use tax
Sec. 25. An aircraft may be registered under this chapter without the payment of the state use tax under IC 6-2.5-3 if:
(1) the aircraft was registered in another state as of January 1, 2010, and any sales or use tax due in the registration state was paid and ownership of the aircraft has not changed after December 31, 2009;
(2) there is no outstanding tax liability in the registration state that directly relates to the aircraft; and
(3) an application for the registration of the aircraft under this chapter is filed after June 30, 2010, and before September 30, 2010, and the registration fee under section 3 of this chapter and the aircraft excise tax under section 13 of this chapter are paid.
As added by P.L.113-2010, SEC.68.



CHAPTER 6.6. HAZARDOUS WASTE DISPOSAL TAX

IC 6-6-6.6-2
Imposition of tax; disposal of taxable hazardous waste in facilities; quarterly returns; listed tax
Sec. 2. (a) A tax is imposed on the disposal of taxable hazardous waste in a disposal facility in Indiana. Except as provided in subsection (b) the amount of tax for each ton of taxable hazardous waste that is disposed of in a disposal facility is $11.50 per ton. If a taxable hazardous waste is mixed with or dissolved or suspended in water or another liquid at the time of its disposal, the entire mixture, solution, or suspension disposed of is taxable hazardous waste for purposes of assessing the tax. However, the maximum liability of a taxpayer for the disposal of taxable hazardous wastes by

underground injection during a calendar year shall be twenty-five thousand dollars ($25,000). The operator of the disposal facility in which taxable hazardous waste is disposed of shall be liable for the tax imposed by this chapter. The tax imposed by this chapter does not apply to the treatment or storage of taxable hazardous waste in a disposal facility.
(b) The amount of tax for each ton of taxable hazardous waste that is generated outside of Indiana and disposed of in a disposal facility in Indiana is the greater of:
(1) the amount of tax prescribed by subsection (a); or
(2) the amount of the tax or fee imposed on out-of-state hazardous waste by the state from which the taxable hazardous waste originated.
(c) The tax imposed under this section shall be based on the total tonnage of taxable hazardous waste disposed of at a disposal facility.
(d) A person subject to the levy imposed by this section shall pay the tax quarterly and file quarterly returns with the department in the manner and at the times prescribed by the department.
(e) The tax established by this chapter is a listed tax under IC 6-8.1.
As added by Acts 1981, P.L.95, SEC.1. Amended by P.L.94-1983, SEC.1; P.L.54-1984, SEC.2; P.L.78-1985, SEC.2; P.L.102-1987, SEC.1; P.L.28-1997, SEC.23.

IC 6-6-6.6-3
Disposition of revenue; revenue paid to county; use; administration
Sec. 3. (a) Seventy-five percent (75%) of the revenue produced by the levy imposed under section 2 of this chapter shall be deposited in the hazardous substances response trust fund established by IC 13-25-4-1 and twenty-five percent (25%) of the revenue shall be paid over to the county in which the disposal facility is located.
(b) Except as provided in subsection (e), and subject to subsections (f) and (g), the revenue paid over to the county under subsection (a) shall be deposited in a separate fund established by the county for the purposes of the following:
(1) Establishing monitoring wells on land near the site of the disposal facility.
(2) Analyzing samples from the monitoring wells established under subdivision (1).
(3) Conducting other types of testing and surveillance for hazardous waste contamination of land near the disposal facility.
(4) Providing training for county and local public health and public safety officers in the proper procedures for dealing with emergencies involving hazardous substances or hazardous waste.
(5) Providing special clothing and equipment needed by county and local public health and public safety officers for dealing with emergencies involving hazardous substances or hazardous waste. (6) Funding research on alternatives to land disposal as a means of eliminating hazardous waste.
(7) Paying the cost of hazardous waste, hazardous substance, or solid waste removal and remedial action at a site located within the county.
(8) Meeting the county's requirements under IC 13-21 for the planning and implementation of a solid waste management district plan.
(9) Paying the costs associated with the construction or rehabilitation of a facility used for training described in subdivision (4).
(10) Paying the costs associated with any other project that has identifiable environmental benefits.
(11) Paying the costs associated with the construction, structural rehabilitation, and equipment of a facility used for either of the following purposes:
(A) A county public safety central dispatch.
(B) A county emergency operations center.
(12) Paying costs associated with the maintenance or repair of county roads.
(c) The county fund established under subsection (b) shall be administered by the county treasurer, and the expenses of administering the fund shall be paid from money in the fund. Money in the fund not currently needed to meet the obligations of the fund may be invested in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of a particular fiscal year does not revert to the county general fund.
(d) No money in the county fund established under subsection (b) shall be used for activities authorized in subsection (b)(8) or (b)(9) until the purposes listed in subsection (b)(1) through (b)(7) have been fulfilled.
(e) Subsection (b)(9), (b)(10), and (b)(11) do not apply to a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(f) The county may not pay from the county fund established under subsection (b) in a calendar year for the purposes set forth in subsection (b)(11) an amount that exceeds ten percent (10%) of the balance in the fund as of January 1 of that calendar year.
(g) If a county expends money in the county fund established under subsection (b) for the maintenance or repair of county roads, the county may not annually expend more than ten percent (10%) of the balance in the fund (as determined on January 1 of the calendar year in which the expenditures are made) for those purposes.
As added by Acts 1981, P.L.95, SEC.1. Amended by P.L.54-1984, SEC.3; P.L.78-1985, SEC.3; P.L.69-1988, SEC.1; P.L.25-1991, SEC.5; P.L.1-1996, SEC.53; P.L.101-2001, SEC.1; P.L.81-2007, SEC.1; P.L.15-2012, SEC.1.



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. AUTO RENTAL EXCISE TAX

IC 6-6-9-2
"Gross retail income" defined
Sec. 2. As used in this chapter, "gross retail income" has the meaning set forth in IC 6-2.5-1-5, except that the term does not include taxes imposed under IC 6-2.5.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-3
"Passenger motor vehicle" defined
Sec. 3. As used in this chapter, "passenger motor vehicle" has the meaning set forth in IC 9-13-2-123.
As added by P.L.19-1986, SEC.18. Amended by P.L.2-1991, SEC.47; P.L.214-2007, SEC.2.

IC 6-6-9-4
"Person" defined
Sec. 4. As used in this chapter, "person" has the meaning set forth in IC 6-2.5-1-3.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-5
"Retail merchant" defined
Sec. 5. As used in this chapter, "retail merchant" has the meaning set forth in IC 6-2.5-1-8.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-6
"Truck" defined
Sec. 6. As used in this chapter, "truck" has the meaning set forth in IC 9-13-2-188(a).
As added by P.L.19-1986, SEC.18. Amended by P.L.2-1991, SEC.48.

IC 6-6-9-7
Imposition of tax; amount
Sec. 7. (a) An excise tax, known as the auto rental excise tax, is imposed upon the rental of passenger motor vehicles and trucks in Indiana for periods of less than thirty (30) days.
(b) The auto rental excise tax imposed upon the rental of a passenger motor vehicle or truck equals four percent (4%) of the gross retail income received by the retail merchant for the rental.
As added by P.L.19-1986, SEC.18.
IC 6-6-9-8
Exemption of certain trucks
Sec. 8. (a) The rental of a truck is exempt from the auto rental excise tax if the declared gross weight of the truck being rented exceeds eleven thousand (11,000) pounds.
(b) The rental of a passenger motor vehicle or truck by a funeral director licensed under IC 25-15 is exempt from the auto rental excise tax if the rental is part of the services provided by the director for a funeral.
As added by P.L.19-1986, SEC.18. Amended by P.L.24-1986, SEC.32.

IC 6-6-9-9
Liability for tax
Sec. 9. The person who rents a passenger motor vehicle or truck is liable for the auto rental excise tax. The person shall pay the tax to the retail merchant as a separate amount added to the consideration for the rental. The retail merchant shall collect the tax as an agent for the state.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-10
Manner of imposition, payment, and collection; filing of returns
Sec. 10. (a) Except as otherwise provided in this section, the auto rental excise tax shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(b) Each retail merchant filing a return for the auto rental excise tax shall indicate in the return:
(1) all locations in Indiana where the retail merchant collected auto rental excise taxes; and
(2) the amount of auto rental excise taxes collected at each location.
(c) The return to be filed for the payment of the auto rental excise tax may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-11
Revenues; deposit; auto rental excise tax account; distribution of funds to county treasurers; distribution among taxing units of counties; warrants
Sec. 11. (a) All revenues collected from the auto rental excise tax shall be deposited in a special account of the state general fund called the auto rental excise tax account.
(b) On or before May 20 and November 20 of each year, all amounts held in the auto rental excise tax account shall be distributed to the county treasurers of Indiana.
(c) The amount to be distributed to a county treasurer equals that

part of the total auto rental excise taxes being distributed that were initially imposed and collected from within that treasurer's county. The department shall notify each county auditor of the amount of taxes to be distributed to the county treasurer. At the same time each distribution is made to a county treasurer, the department shall certify to the county auditor each taxing district within the county where auto rental excise taxes were collected and the amount of the county distribution that was collected with respect to each taxing district.
(d) The county treasurer shall deposit auto rental excise tax collections into a separate account for settlement at the same time as property taxes are accounted for and settled in June and December of each year.
(e) The county auditor shall apportion and the county treasurer shall distribute the auto rental excise taxes among the taxing units of the county in the same manner that property taxes are apportioned and distributed with respect to property located in the taxing district where the auto rental excise tax was initially imposed and collected. The auto rental excise taxes distributed to a taxing unit shall be allocated among the taxing unit's funds in the same proportions that the taxing unit's property tax collections are allocated among those funds.
(f) Taxing units of a county may request and receive advances of auto rental excise tax revenues in the manner provided under IC 5-13-6-3.
(g) All distributions from the auto rental excise tax account shall be made by warrants issued by the auditor of state to the treasurer of state ordering those payments to the appropriate county treasurer.
As added by P.L.19-1986, SEC.18. Amended by P.L.19-1987, SEC.19.



CHAPTER 9.5. VANDERBURGH COUNTY SUPPLEMENTAL AUTO RENTAL EXCISE TAX

IC 6-6-9.5-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-3
"Gross retail income"
Sec. 3. As used in this chapter, "gross retail income" has the meaning set forth in IC 6-2.5-1-5.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-4
"Passenger motor vehicle"
Sec. 4. As used in this chapter, "passenger motor vehicle" has the meaning set forth in IC 9-13-2-123.
As added by P.L.214-2005, SEC.22. Amended by P.L.214-2007, SEC.3.

IC 6-6-9.5-5
"Person"
Sec. 5. As used in this chapter, "person" has the meaning set forth in IC 6-2.5-1-3.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-6
"Retail merchant"
Sec. 6. As used in this chapter, "retail merchant" has the meaning set forth in IC 6-2.5-1-8.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-7
Imposition of tax; ordinance; rate; notices
Sec. 7. (a) The legislative body of the most populous city in the county may adopt an ordinance to impose an excise tax, known as the county supplemental auto rental excise tax, upon the rental of passenger motor vehicles in the county for periods of less than thirty (30) days. The ordinance must specify that the tax expires December 31, 2036.
(b) The county supplemental auto rental excise tax that may be imposed upon the rental of a passenger motor vehicle is two percent

(2%) of the gross retail income received by the retail merchant for the rental.
(c) If the city legislative body adopts an ordinance under subsection (a), the city legislative body shall immediately send a certified copy of the ordinance to the commissioner of the department.
(d) If the city legislative body adopts an ordinance under subsection (a) before June 1 of a year, the county supplemental auto rental excise tax applies to auto rentals after June 30 of the year in which the ordinance is adopted. If the city legislative body adopts an ordinance under subsection (a) on or after June 1 of a year, the county supplemental auto rental excise tax applies to auto rentals after the last day of the month in which the ordinance is adopted.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-8
Exemptions
Sec. 8. (a) The rental of a passenger motor vehicle by a funeral director licensed under IC 25-15 is exempt from the county supplemental auto rental excise tax if the rental is part of the services provided by the funeral director for a funeral.
(b) The temporary rental of a passenger motor vehicle is exempt from the county supplemental auto rental excise tax if the rental is:
(1) made or reimbursed under a contract or agreement:
(A) between a provider and a person;
(B) given for consideration over and above the lease or purchase price of a motor vehicle; and
(C) that undertakes to perform or provide repair or replacement service, or indemnification for that service, for the operational or structural failure of a motor vehicle due to a defect in materials or skill of work or normal wear and tear;
(2) made or reimbursed under a contract for mechanical breakdown insurance;
(3) made or reimbursed under a contract for automobile collision insurance or automobile comprehensive insurance that covers the temporary lease of a vehicle to a person after the person's vehicle is damaged or destroyed in a collision; or
(4) otherwise provided to a person as a replacement vehicle:
(A) while the person's vehicle is repaired or serviced due to a defect in materials or skill of work, normal wear and tear, or other damage; or
(B) until the person permanently replaces a vehicle that has been destroyed.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-9
Liability for tax; collection
Sec. 9. A person that rents a passenger motor vehicle is liable for the county supplemental auto rental excise tax. The person shall pay

the tax to the retail merchant as a separate amount added to the consideration for the rental. The retail merchant shall collect the tax as an agent for the state.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-10
Imposition; payment; collection; returns
Sec. 10. (a) Except as otherwise provided in this section, the county supplemental auto rental excise tax shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(b) Each retail merchant filing a return for the county supplemental auto rental excise tax shall indicate in the return:
(1) all locations in the county where the retail merchant collected county supplemental auto rental excise taxes; and
(2) the amount of county supplemental auto rental excise taxes collected at each location.
(c) The return to be filed for the payment of the county supplemental auto rental excise tax may be:
(1) a separate return;
(2) combined with the return filed for the payment of the auto rental excise tax under IC 6-6-9; or
(3) combined with the return filed for the payment of the state gross retail tax;
as prescribed by the department.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-11
Distribution
Sec. 11. The amounts received from the tax imposed under this chapter shall be paid monthly by the treasurer of state to the fiscal officer of the most populous city in the county upon warrants issued by the auditor of state.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-12
Supplemental auto rental excise tax fund; uses
Sec. 12. (a) If a tax is imposed under section 7 of this chapter, the fiscal officer of the most populous city in the county shall establish a supplemental auto rental excise tax fund.
(b) The city fiscal officer shall deposit in the supplemental auto rental excise tax fund all amounts received under this chapter.
(c) Any money earned from the investment of money in the supplemental auto rental excise tax fund becomes a part of the fund.
(d) Money in the supplemental auto rental excise tax fund shall be used by the city legislative body for capital improvements in the city that promote conventions, tourism, or recreation.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-13 Expiration
Sec. 13. This chapter expires January 1, 2036.
As added by P.L.214-2005, SEC.22.



CHAPTER 9.7. MARION COUNTY SUPPLEMENTAL AUTO RENTAL EXCISE TAX

IC 6-6-9.7-2
"Gross retail income" defined
Sec. 2. As used in this chapter, "gross retail income" has the meaning set forth in IC 6-2.5-1-5, except that the term does not include taxes imposed under IC 6-2.5.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-3
"Passenger motor vehicle" defined
Sec. 3. As used in this chapter, "passenger motor vehicle" has the meaning set forth in IC 9-13-2-123.
As added by P.L.256-1997(ss), SEC.1. Amended by P.L.214-2007, SEC.4.

IC 6-6-9.7-4
"Person" defined
Sec. 4. As used in this chapter, "person" has the meaning set forth in IC 6-2.5-1-3.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-5
"Retail merchant" defined
Sec. 5. As used in this chapter, "retail merchant" has the meaning set forth in IC 6-2.5-1-8.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-6
"Truck" defined
Sec. 6. As used in this chapter, "truck" has the meaning set forth in IC 9-13-2-188(a).
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-7
Imposition of tax; amount; notice to department of state revenue; effective dates
Sec. 7. (a) The city-county council of a county that contains a consolidated city may adopt an ordinance to impose an excise tax, known as the county supplemental auto rental excise tax, upon the rental of passenger motor vehicles and trucks in the county for periods of less than thirty (30) days. The ordinance must specify that

the tax expires December 31, 2027.
(b) Except as provided in subsection (c), the county supplemental auto rental excise tax that may be imposed upon the rental of a passenger motor vehicle or truck equals two percent (2%) of the gross retail income received by the retail merchant for the rental.
(c) On or before June 30, 2005, the city-county council may, by ordinance adopted by a majority of the members elected to the city-county council, increase the tax imposed under subsection (a) from two percent (2%) to four percent (4%). The ordinance must specify that:
(1) if on December 31, 2027, there are obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26, the original two percent (2%) rate imposed under subsection (a) continues to be levied after its original expiration date set forth in subsection (a) and through December 31, 2040; and
(2) the additional rate authorized under this subsection expires on:
(A) January 1, 2041;
(B) January 1, 2010, if on that date there are no obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or to any state agency under IC 5-1-17-26; or
(C) October 1, 2005, if on that date there are no obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or to any state agency under a lease or a sublease of an existing capital improvement entered into under IC 5-1-17, unless waived by the budget director.
(d) The amount collected from that portion of county supplemental auto rental excise tax imposed under:
(1) subsection (b) and collected after December 31, 2027; and
(2) under subsection (c);
shall, in the manner provided by section 11 of this chapter, be distributed to the capital improvement board of managers operating in a consolidated city or its designee. So long as there are any current or future obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority created by IC 5-1-17 or any state agency pursuant to a lease or other agreement entered into between the capital improvement board of managers and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26, the capital improvement board of managers or its designee shall deposit the revenues received under this subsection in a special fund, which may be used only for the payment of the obligations described in this subsection.
(e) After January 1, 2013, and before March 1, 2013, the city-county council may, by ordinance adopted by a majority of the members elected to the city-county council, increase the tax rate imposed under subsection (a) by not more than two percent (2%).

The amount collected from an increase adopted under this subsection shall be deposited in the sports and convention facilities operating fund established by IC 36-7-31-16.
(f) If a city-county council adopts an ordinance under subsection (a), (c), or (e), the city-county council shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(g) If a city-county council adopts an ordinance under subsection (a), (c), or (e) on or before the fifteenth day of a month, the county supplemental auto rental excise tax applies to auto rentals after the last day of the month in which the ordinance is adopted. If the city-county council adopts an ordinance under subsection (a), (c), or (e) after the fifteenth day of a month, the county supplemental auto rental excise tax applies to auto rentals after the last day of the month following the month in which the ordinance is adopted.
As added by P.L.256-1997(ss), SEC.1. Amended by P.L.214-2005, SEC.23; P.L.182-2009(ss), SEC.244.

IC 6-6-9.7-8
Exemptions
Sec. 8. (a) The rental of a truck is exempt from the county supplemental auto rental excise tax if the declared gross weight of the rented truck exceeds eleven thousand (11,000) pounds.
(b) The rental of a passenger motor vehicle or truck by a funeral director licensed under IC 25-15 is exempt from the county supplemental auto rental excise tax if the rental is part of the services provided by the director for a funeral.
(c) The temporary rental of a passenger motor vehicle or truck is exempt from the county supplemental auto rental excise tax if the rental is:
(1) made or reimbursed under a contract or agreement between a provider and person given for consideration over and above the lease or purchase price of a motor vehicle that undertakes to perform or provide repair or replacement service, or indemnification for that service, for the operational or structural failure of a motor vehicle due to a defect in materials or skill of work or normal wear and tear;
(2) made or reimbursed under a contract for mechanical breakdown insurance;
(3) made or reimbursed under a contract for automobile collision insurance or automobile comprehensive insurance that covers the temporary lease of a vehicle to the person after the person's vehicle is damaged or destroyed in a collision; or
(4) otherwise provided to a person as a replacement vehicle:
(A) while the person's vehicle is repaired or serviced due to a defect in materials or skill of work, normal wear and tear, or other damage; or
(B) until the person permanently replaces a vehicle that has been destroyed.
As added by P.L.256-1997(ss), SEC.1.
IC 6-6-9.7-9
Liability for tax
Sec. 9. The person that rents a passenger motor vehicle or truck is liable for the county supplemental auto rental excise tax. The person shall pay the tax to the retail merchant as a separate amount added to the consideration for the rental. The retail merchant shall collect the tax as an agent for the state.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-10
Manner of imposition, payment, and collection; filing of returns
Sec. 10. (a) Except as otherwise provided in this section, the county supplemental auto rental excise tax shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(b) Each retail merchant filing a return for the auto rental excise tax shall indicate in the return:
(1) all locations in the county containing a consolidated city where the retail merchant collected county supplemental auto rental excise taxes; and
(2) the amount of auto rental excise taxes collected at each location.
(c) The return to be filed for the payment of the county supplemental auto rental excise tax may be a separate return, combined with the return filed for the payment of the auto rental excise tax under IC 6-6-9, or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-11
Auto rental excise tax account; distributions
Sec. 11. (a) All revenues collected from the county supplemental auto rental excise tax shall be deposited in a special account of the state general fund called the county supplemental auto rental excise tax account.
(b) On or before the twentieth day of each month, all amounts held in the county supplemental auto rental excise tax account shall be distributed to the capital improvement board of managers operating in a consolidated city.
(c) The amount to be distributed to the capital improvement board of managers operating in a consolidated city equals the total county supplemental auto rental excise taxes that were initially imposed and collected from within the county in which the consolidated city is located. The department shall notify the county auditor of the amount of taxes to be distributed to the board.
(d) All distributions from the county supplemental auto rental excise tax account shall be made by warrants issued by the auditor of state to the treasurer of state ordering those payments to the capital improvement board of managers operating in a consolidated

city.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-12
Expiration
Sec. 12. This chapter expires January 1, 2041.
As added by P.L.256-1997(ss), SEC.1. Amended by P.L.214-2005, SEC.24.



CHAPTER 10. LOCAL EMERGENCY PLANNING AND RIGHT TO KNOW FUND

IC 6-6-10-2
"Emergency and hazardous chemical inventory form" defined
Sec. 2. As used in this chapter, "emergency and hazardous chemical inventory form" has the meaning set forth in 42 U.S.C. 11022.
As added by P.L.70-1988, SEC.1.

IC 6-6-10-2.2
"Emergency response commission" defined
Sec. 2.2. As used in this chapter, "emergency response commission" refers to the state emergency response commission appointed by the governor in compliance with 42 U.S.C. 11001(a).
As added by P.L.61-1990, SEC.1.

IC 6-6-10-3
"Facility" defined
Sec. 3. As used in this chapter, "facility" has the meaning set forth in 42 U.S.C. 11049(4).
As added by P.L.70-1988, SEC.1.

IC 6-6-10-4
"Hazardous chemical" defined
Sec. 4. As used in this chapter, "hazardous chemical" has the meaning set forth in 42 U.S.C. 11022(c).
As added by P.L.70-1988, SEC.1.

IC 6-6-10-4.2
"Local emergency planning committee" defined
Sec. 4.2. As used in this chapter, "local emergency planning committee" refers to a local emergency planning committee of a county appointed by the emergency response commission in compliance with 42 U.S.C. 11001(a).
As added by P.L.61-1990, SEC.2.

IC 6-6-10-5
Establishment of fund
Sec. 5. The local emergency planning and right to know fund is established for the purpose of providing each county with funds to help implement Title III of SARA (42 U.S.C. 11001 et seq.). The department of state revenue shall administer the fund. The fund

consists of:
(1) revenue produced by the fee imposed under section 6 of this chapter; and
(2) accrued interest and other investment earnings of the fund.
As added by P.L.70-1988, SEC.1.

IC 6-6-10-6
Fees
Sec. 6. (a) Each year a fee is imposed on a facility that must submit an emergency and hazardous chemical inventory form. The amount of the fee is as follows:
(1) For a facility in which at least one million (1,000,000) pounds of any hazardous chemical was present at one (1) time during the year preceding the year in which the fee is imposed, a fee of two hundred dollars ($200).
(2) For a facility in which, in the year preceding the year in which the fee is imposed, one (1) or more hazardous chemicals were present in amounts exceeding the threshold quantities established under 42 U.S.C. 11022(b), but the total amount of any hazardous chemical present did not at any one (1) time equal or exceed one million (1,000,000) pounds, a fee of one hundred dollars ($100).
(3) For a facility that contains underground storage tanks (as defined in IC 13-11-2-241) and was subject to the reporting requirement in 42 U.S.C. 6991a(a), but in which, in the year preceding the year in which the fee is imposed, no hazardous chemicals were present in amounts exceeding the threshold quantities established under 42 U.S.C. 11022(b), (other than substances stored in underground storage tanks that must be reported under 42 U.S.C. 6991a(a)), a fee of fifty dollars ($50).
(b) A facility subject to the fee imposed by this section shall file annual returns with the department of state revenue in a manner and at a time provided by the department of state revenue.
As added by P.L.70-1988, SEC.1. Amended by P.L.61-1990, SEC.3; P.L.1-1996, SEC.54.

IC 6-6-10-7
Distribution, purpose, and administration of fund
Sec. 7. (a) Before July 1 of each year, the department of state revenue shall distribute the money in the emergency planning and right to know fund as follows:
(1) Ten percent (10%) allocated to the emergency response commission and administered by the department of homeland security to be used to enhance communication among local emergency planning committees and between local emergency planning committees and the emergency response commission in order to strengthen joint hazardous material incident response capabilities. Money received as an allocation under this subdivision does not revert to the state general fund at the end of a state fiscal year. (2) The distribution to the hazardous substance response fund established by IC 13-25-4-1 that is authorized for the year by the general assembly.
(3) A distribution of the remaining money as follows:
(A) To each county, two thousand five hundred dollars ($2,500).
(B) To each county, an additional distribution in an amount determined in STEP TWO of the following formula:
STEP ONE: Divide the amount available for distribution by the number of annual returns filed under section 6(b) of this chapter in the calendar year preceding the distribution.
STEP TWO: Multiply the quotient determined in STEP ONE by the number of facilities located in each county.
The department of state revenue may make a distribution to a county under this subdivision only after receiving notice from the emergency response commission that the local emergency planning committee for the county has met the requirements of IC 13-25-1-6(b).
(b) The revenue distributed to the county under this section shall be deposited in a separate fund established by the county for the purpose of:
(1) preparing and updating a comprehensive emergency response plan required under 42 U.S.C. 11003 for the county or emergency planning district;
(2) establishing and implementing procedures for receiving and processing requests from the public for information about hazardous chemicals under Title III of SARA (42 U.S.C. 11001 et seq.);
(3) training for emergency response planning, information management, and hazardous materials incident response;
(4) equipping a hazardous materials response team that provides at least a district wide emergency planning response if the equipment purchased is consistent with current training levels of the response team members;
(5) purchasing communication equipment for a local emergency planning committee's administrative use;
(6) paying an optional stipend to local emergency planning committee members who attend regularly scheduled meetings at which a quorum is present in an amount:
(A) determined by a majority of the local emergency planning committee membership; and
(B) that is not more than twenty dollars ($20) per member per meeting;
(7) paying for Title III risk communication, chemical accident related, and accident prevention projects submitted to and approved by the Indiana emergency response commission; and
(8) maintaining, repairing, and calibrating equipment purchased for a hazardous materials response team under subdivision (4).
However, revenue distributed to a county under this section may be used for the purpose set forth in subdivisions (3) through (8) only if

the local emergency planning committee appointed for the county has prepared and submitted to the emergency response commission an emergency plan that meets the requirements of 42 U.S.C. 11003(a) and has received approval for the training programs from the emergency response commission.
(c) The fund established under subsection (b) shall be administered by the county executive. The expenses of administering the fund shall be paid from money in the fund. Money in the fund not currently needed to meet the obligations of the fund may be invested in the same manner as other public funds. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of the fiscal year remains in the fund and does not revert to any other fund.
(d) Money shall be appropriated by a county fiscal body (as defined in IC 36-1-2-6) from a fund established under subsection (b) upon the receipt by the county fiscal body of the local emergency planning committee's spending plan. The spending plan must:
(1) have been approved by a majority of the members of the local emergency planning committee; and
(2) conform with the provisions of this chapter.
The county fiscal body may not appropriate money from the fund established under subsection (b) for any person or purpose other than the local emergency planning committee.
(e) All equipment, apparatus, and supplies purchased with money from a fund established under subsection (b) remains under the direction and control of the local emergency planning committee.
As added by P.L.70-1988, SEC.1. Amended by P.L.61-1990, SEC.4; P.L.101-1995, SEC.1; P.L.1-1996, SEC.55; P.L.63-1996, SEC.1; P.L.66-1997, SEC.1; P.L.1-2006, SEC.146; P.L.57-2008, SEC.1.

IC 6-6-10-8
Local emergency planning committees; reports
Sec. 8. Each year, a local emergency planning committee shall submit to the emergency response commission a report that describes the expenditures of the local emergency planning committee in the preceding year that were paid for with money distributed under section 7 of this chapter.
As added by P.L.61-1990, SEC.5. Amended by P.L.101-1995, SEC.2.

IC 6-6-10-9
Commission's right to withhold funds
Sec. 9. (a) The emergency response commission may withhold a local emergency planning committee's funding for failure to provide annually to the commission one (1) of the following:
(1) The report required under section 8 of this chapter.
(2) Proof of published legal notice required under SARA.
(3) An updated version of the local emergency planning committee's emergency preparedness plan as required under SARA.
(4) A copy of the current bylaws of the local emergency

planning committee as required by SARA.
(5) Evidence of an exercise of the response plan required under SARA.
(6) A roster of the current membership of the local emergency planning committee as required under IC 13-25-1-6(b)(2).
(7) Minutes of the local emergency planning committee meetings conducted at least two (2) times, on separate days, every six (6) months as required under IC 13-25-1-6(b)(3).
(b) If the commission withholds funding under subsection (a), and notwithstanding section 7(a)(1) of this chapter, the commission may use the balance of the withheld funding for purposes of hazardous material training, mitigation, preparedness, and recovery.
As added by P.L.101-1995, SEC.3. Amended by P.L.1-1996, SEC.56; P.L.92-2001, SEC.1; P.L.45-2012, SEC.1.



CHAPTER 11. BOAT EXCISE TAX

IC 6-6-11-2
"Boating equipment" defined
Sec. 2. As used in this chapter, "boating equipment" means motors used in connection with a boat.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-3
"Boating year" defined
Sec. 3. As used in this chapter, "boating year" means a calendar year.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-4
"Motorized boat" defined
Sec. 4. As used in this chapter, "motorized boat" means a boat that is propelled by an internal combustion, steam, or electrical inboard or outboard motor or engine or propelled by any mechanical means, including a sailboat that is equipped with a motor or engine.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-5
"Tax situs" defined
Sec. 5. As used in this chapter, "tax situs" means the taxing district in which a boat is located on March 1 of a boating year unless:
(1) the boat is acquired after March 1, in which case the boat's tax situs is where the owner intends to have the boat on the following March 1; or
(2) the boat is registered outside Indiana, in which case the boat's tax situs is the taxing district in which the boat is principally stored or operated during the boating year.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-6
"Taxing district" defined
Sec. 6. As used in this chapter, "taxing district" has the meaning set forth in IC 6-1.1-1-20.
As added by P.L.98-1989, SEC.1.
IC 6-6-11-7
"Taxing unit" defined
Sec. 7. As used in this chapter, "taxing unit" has the meaning set forth in IC 6-1.1-18.5-1.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-8
Operation, use, docking, and storage of boat in county; prerequisites; ad valorem property tax
Sec. 8. (a) Except as provided in subsections (b) and (d), a boat may not be operated, used, docked, or stored in a county during any part of a boating year:
(1) unless:
(A) the boat excise tax;
(B) the department of natural resources fees imposed by section 12(a) of this chapter; and
(C) the lake and river enhancement fee imposed by section 12(b) of this chapter;
for that boat have been paid for that boating year; and
(2) unless valid boat excise tax decals for that boating year are affixed to the boat.
(b) A boat may be operated, used, docked, or stored in a county without the boat excise tax having been paid if:
(1) the boat is exempt from the excise tax under section 9 of this chapter; or
(2) the operator of the boat has in the operator's possession a bill of sale from a dealer or private individual that includes the following:
(A) The purchaser's name and address.
(B) A date of purchase that is not more than thirty-one (31) days preceding the date that the operator is required to show the bill of sale.
(C) The make and type of boat or the hull identification number.
(c) Boats that are subject to the boat excise tax for a boating year are not subject to assessment and taxation under IC 6-1.1 for ad valorem property taxes first due and payable in the following boating year, with respect to the taxpayer who must pay the boat excise tax.
(d) A boat may be operated, used, docked, or stored in a county without valid boat excise tax decals for that boating year being affixed to the boat if the decals do not have to be affixed to the boat under rules adopted by the department of natural resources.
As added by P.L.98-1989, SEC.1. Amended by P.L.33-1990, SEC.16; P.L.70-1991, SEC.1; P.L.80-1993, SEC.1.

IC 6-6-11-9
Exemptions
Sec. 9. A boat is exempt from the boat excise tax imposed for a year if the boat is:
(1) owned by the United States; (2) owned by the state or one (1) of its political subdivisions (as defined in IC 36-1-2-13);
(3) owned by an organization exempt from federal income taxation under 501(c)(3) of the Internal Revenue Code;
(4) a human powered vessel, as determined by the department of natural resources;
(5) held by a boat manufacturer, distributor, or dealer for sale in the ordinary course of business;
(6) used by a person for the production of income and subject to assessment under IC 6-1.1;
(7) stored in Indiana for less than twenty-two (22) consecutive days and not operated, used, or docked in Indiana;
(8) registered outside Indiana and operated, used, or docked in Indiana for a combined total of less than twenty-two (22) consecutive days during the boating year; or
(9) subject to the commercial vessel tonnage tax under IC 6-6-6.
As added by P.L.98-1989, SEC.1. Amended by P.L.81-1993, SEC.1; P.L.146-2008, SEC.356.

IC 6-6-11-10
Amount of tax; computation
Sec. 10. (a) The amount of boat excise tax that a boat owner shall pay for a boating year is based on the boat's class and age.
(b) Motorized boats and sailboats are classified for excise tax purposes according to the value of the boat when the boat was new. The amount of excise tax for a boating year that is imposed for a motorized boat or a sailboat and owed by the boat owner is prescribed in the following table:

MOTORIZED BOAT'S or SAILBOAT'S VALUE

imposed and owed by a boat owner is twelve dollars ($12) for a motorized boat or a sailboat that is stored in Indiana for sixty (60) consecutive days or more but not operated, used, or docked in Indiana waters, except to facilitate storage of the boat.
As added by P.L.98-1989, SEC.1. Amended by P.L.33-1990, SEC.17; P.L.71-1991, SEC.1; P.L.81-1993, SEC.2; P.L.64-1996, SEC.1.

IC 6-6-11-11
Reductions in tax; age of boat
Sec. 11. The boat excise tax due under section 10 of this chapter is reduced by ten percent (10%) for each year since the year the boat was manufactured, but not to exceed fifty percent (50%). The reduced excise tax liability shall be rounded upward to the next full dollar amount. However, the boat excise tax due for a year may not be reduced to less than six dollars ($6) for Class 2 through Class 14 boats or two dollars ($2) for a Class 1 boat.
As added by P.L.98-1989, SEC.1. Amended by P.L.33-1990, SEC.18; P.L.71-1991, SEC.2.

IC 6-6-11-12
Department of natural resources fee; lake and river enhancement fee
Sec. 12. (a) In addition to paying the boat excise tax, a boat owner shall complete a form and pay a department of natural resources fee for each boat required to have boat excise decals. The fee is five dollars ($5) for each boating year. However, the fee is waived for the boating year in which the registration fee prescribed by IC 9-29-15 is paid for that boat. The revenue from the fees collected under this chapter shall be transferred to the department of natural resources, as provided in section 29 of this chapter.
(b) In addition to the boat excise tax and the department of natural resources fee, a boat owner shall pay to the department of natural resources a lake and river enhancement fee for each boat required to have boat excise decals in the amount set forth in the following table:
Value of the Boat Amount of the Fee
Less than $1,000 $ 5
At least $1,000, but less than $3,000 $10
At least $3,000, but less than $5,000 $15
At least $5,000, but less than $10,000 $20
At least $10,000 $25
(c) The revenue from the lake and river enhancement fee imposed under subsection (b) shall be deposited in the following manner:
(1) Two-thirds (2/3) of the money shall be deposited in the lake and river enhancement fund established by section 12.5 of this chapter.
(2) One-third (1/3) of the money shall be deposited in the conservation officers marine enforcement fund established by IC 14-9-8-21.5.
As added by P.L.98-1989, SEC.1. Amended by P.L.70-1991, SEC.2; P.L.71-1991, SEC.3; P.L.1-1992, SEC.23; P.L.80-1993, SEC.2;

P.L.233-2003, SEC.1.

IC 6-6-11-12.5
Lake and river enhancement fund
Sec. 12.5. (a) The lake and river enhancement fund is established and allocated for the following purposes:
(1) One-half (1/2) of the fund shall be used to pay costs incurred by the department of natural resources in implementing the lake and river enhancement projects required by IC 14-32-7-12(b)(7).
(2) One-half (1/2) of the fund shall be used by the department of natural resources to pay for lake or river (as defined in IC 14-32-7-12) projects, including, but not limited to, projects to:
(A) remove sediment;
(B) control exotic or invasive plants or animals; or
(C) remove logjams or obstructions.
For purposes of this subdivision, the fund may not be used for projects relating to a ditch or manmade channel.
(b) The fund shall be administered by the director of the department of natural resources.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The fund consists of the revenue from the lake and river enhancement fee paid by boat owners and deposited under section 12(c)(1) of this chapter.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) With the approval of the governor and the budget agency, the money in the fund allocated under subsection (a)(1) may be used to augment and supplement the funds appropriated for the implementation of lake and river enhancement projects required by IC 14-32-7-12(b)(7).
As added by P.L.80-1993, SEC.3. Amended by P.L.1-1995, SEC.51; P.L.233-2003, SEC.2; P.L.207-2011, SEC.1; P.L.151-2012, SEC.6.

IC 6-6-11-13
Payments; bureau of motor vehicles
Sec. 13. A boat owner shall pay:
(1) the boat excise tax;
(2) the department of natural resources fee imposed by section 12(a) of this chapter;
(3) the lake and river enhancement fee imposed by section 12(b) of this chapter; and
(4) if:
(A) the motorboat is legally registered in another state; and
(B) the boat owner pays the excise tax and fees under subdivisions (1), (2), and (3);
the fee imposed by IC 9-29-15-9;
for a boating year to the bureau of motor vehicles. The tax and fees

must be paid at the same time that the boat owner pays or would pay the registration fee and motor vehicle excise taxes on motor vehicles under IC 9-18 and IC 6-6-5. When the boat owner pays the tax and fees, the owner is entitled to receive the excise tax decals.
As added by P.L.98-1989, SEC.1. Amended by P.L.33-1990, SEC.19; P.L.70-1991, SEC.3; P.L.2-1991, SEC.49; P.L.1-1992, SEC.24; P.L.80-1993, SEC.4; P.L.62-1996, SEC.2; P.L.46-2006, SEC.1.

IC 6-6-11-14
Boats subject to tax after the regular annual tax payment date; payment; amount
Sec. 14. (a) For a boat which has been acquired, or brought into Indiana, or for any other reason becomes subject to the excise tax after the regular annual tax payment date in the boating year on or before which the owner is required to pay the tax on boats under this chapter, the tax imposed by this chapter shall become due and payable no later than:
(1) the thirty-second day after the boat is operated in Indiana, if the boat is registered in Indiana; or
(2) the twenty-second consecutive day during the boating year that the boat is:
(A) stored in Indiana; or
(B) operated, used, or docked in Indiana waters if the boat is registered outside Indiana.
(b) The amount of excise tax to be paid by the owner for the remainder of the year shall be reduced by ten percent (10%) for each full calendar month which has elapsed since the regular annual tax payment date in the year fixed by the bureau of motor vehicles for tax payment by the owner.
As added by P.L.98-1989, SEC.1. Amended by P.L.33-1990, SEC.20; P.L.81-1993, SEC.3.

IC 6-6-11-15
Boats subject to taxation after January 1 of boating year; payments
Sec. 15. For a boat which is acquired, or brought into Indiana, or for any other reason becomes subject to taxation under this chapter after January 1 of a boating year, the owner may pay the fees and the excise tax due on the boat as provided in this chapter and any excise tax due on the boat for the remainder of the boating year and simultaneously pay the fees and the excise tax due for the following boating year.
As added by P.L.98-1989, SEC.1. Amended by P.L.33-1990, SEC.21.

IC 6-6-11-16
Reduction in tax; exception
Sec. 16. Except as provided in sections 11 and 19 of this chapter, a reduction in the excise tax is not allowed to Indiana residents if the boat was owned by the person on or before the person's tax payment date. As added by P.L.98-1989, SEC.1. Amended by P.L.33-1990, SEC.22.

IC 6-6-11-17
Sale of boat; tax credit
Sec. 17. (a) Every owner of a boat who sells the boat in a year in which the boat owner has paid the excise tax is entitled to receive a credit equal to the remainder of the tax paid for the boat reduced by eight and thirty-three hundredths percent (8.33%) for each full or partial calendar month that has elapsed in the tax payment year before the date of the sale. The credit shall be applied to the owner's tax due on any other boat of the owner in the same year or may be carried over and used in the following year if the credit was not fully used in the preceding year. The credit expires at the end of the year that follows the year in which the credit originally accrued.
(b) A cash refund may not be made on a credit issued under subsection (a) on the sale of a boat. A tax credit is transferable from one (1) member of the same immediate family to another member of the same family with no consideration involved or received as an outright gift or inheritance.
As added by P.L.98-1989, SEC.1. Amended by P.L.109-2011, SEC.1.

IC 6-6-11-18
Destruction of boat; tax refund
Sec. 18. (a) Every owner of a boat that:
(1) is destroyed in a year in which the owner paid the excise tax imposed by this chapter; and
(2) is not replaced by a replacement boat for which a credit is issued under this chapter;
is entitled to a refund in an amount equal to ten percent (10%) of the excise tax paid for each full calendar month remaining in the registrant's tax payment year after the date of destruction.
(b) To receive a refund under subsection (a), a boat owner must present and return to the bureau of motor vehicles the following:
(1) A request for refund on a form furnished by the bureau.
(2) A statement of proof of destruction on an affidavit furnished by the bureau.
(3) The tax payment form for the boat.
(c) A refund under this section may not exceed ninety percent (90%) of the excise tax paid on the destroyed boat. The amount shall be refunded by a warrant issued by the auditor of the county that received the excise tax revenue and shall be drawn on the county's boat excise tax fund.
(d) For purposes of this section, a boat is considered destroyed if the cost of repair of damages suffered by the boat exceeds the boat's fair market value.
As added by P.L.98-1989, SEC.1. Amended by P.L.75-1989, SEC.2; P.L.33-1990, SEC.23.

IC 6-6-11-19
Name change causing change in payment date; adjustment of tax

liability
Sec. 19. If the name of the owner of a boat is legally changed and the change has caused a change in the owner's annual tax payment date, the excise tax liability of the owner shall be adjusted as follows:
(1) If the name change requires the owner to pay the excise tax sooner than the owner would have been required to pay if there had been no name change, the owner shall, at the time the name change is reported, be authorized a refund from the county treasurer in the amount of the product of:
(A) ten percent (10%) of the owner's last preceding annual excise tax liability; multiplied by
(B) the number of full calendar months between the owner's new tax payment month and the tax payment month that is based on the owner's former name.
(2) If the name change requires the owner to pay the excise tax later than the owner would have been required to pay if there had been no name change, the boat is subject to excise tax for the period between the month in which the owner would have been required to pay if there had been no name change and the new tax payment month. The tax is the product of:
(A) ten percent (10%) of the owner's excise tax liability computed as of the time the owner would have been required to pay the excise tax if there had been no name change; multiplied by
(B) the number of full calendar months between the month in which the owner would have been required to pay if there had been no name change and the owner's new tax payment month.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-20
Bureau of motor vehicles; utilization of license branches for collection and administration
Sec. 20. The bureau of motor vehicles, in the administration and collection of the boat excise tax imposed by this chapter, may utilize the services and facilities of license branches operated under IC 9-16. The license branches may be utilized in accordance with the procedures, in the manner, and to the extent that the bureau determines to be necessary and proper to implement and effectuate the administration and collection of the excise tax imposed by this chapter. However, if the bureau utilizes the license branches in the collection of the boat excise tax, the following apply:
(1) The excise taxes and fees collected by each license branch shall be deposited daily by the license branch in a separate account in a depository duly designated by the state board of finance. Before the eleventh day of the month following the month in which the collections are made, the bureau of motor vehicles shall report the excise taxes collected to the county treasurer of the county to which the collections are due. (2) The bureau shall forward a copy of the excise tax report to the county auditor of the county.
(3) Each license branch shall report to the bureau all boat excise taxes and fees collected under this chapter in the same manner and at the same time as registration fees are reported for motor vehicle registrations.
(4) A bond in an amount to be set by the bureau shall be posted by each license branch to cover the activities of the license branch in connection with the administration and collection of the excise tax and fees imposed by this chapter. The premiums for the bonds and for insurance to protect the funds collected by the branches against theft shall be paid by the bureau, except that the bureau may issue blanket coverage for all branches at its discretion. This bond does not have to be a separate bond from the bond required by IC 6-6-5-9.
(5) An additional charge may not be imposed for the services of the license branches.
As added by P.L.98-1989, SEC.1. Amended by P.L.2-1991, SEC.50.

IC 6-6-11-21
Tax payment form
Sec. 21. The state board of accounts shall prescribe the tax payment form to be used by the bureau of motor vehicles. The board shall prescribe one (1) document to serve as the form. The form must have a sufficient number of copies for distribution and include appropriate spaces for the following information:
(1) The owner's name and address.
(2) The name of the county and the address of the location where the boat has its tax situs for the boating year.
(3) A description of the boat, including the manufacturer's specified length for the boat.
(4) The age of the boat.
(5) The class prescribed for the boat under this chapter.
(6) The excise tax imposed on the boat for the boating year under this chapter.
(7) The boat's state registration or Coast Guard documentation number, if any, and any other information reasonably required by the department of natural resources.
(8) The signature of the boat owner on the owner's copy of the form verifying that the information is true and correct and acknowledging that the boat owner will be subject to penalties for perjury for providing false information.
(9) Any other information prescribed by the state board of accounts.
As added by P.L.98-1989, SEC.1. Amended by P.L.75-1989, SEC.3.

IC 6-6-11-22
Excise tax decals
Sec. 22. The department of natural resources shall prescribe the design of the boat excise tax decals in sufficient time for the bureau

of motor vehicles to procure a sufficient number of boat excise tax decals for each class of boat. Each decal must:
(1) state the boating year to which the decal applies;
(2) have a unique identification number;
(3) be a different color than the colors used for the previous boating year; and
(4) be designed so that law enforcement officers can easily identify whether the decal is valid.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-23
Replacement of lost, stolen, or damaged decals
Sec. 23. The bureau of motor vehicles shall establish a procedure for replacing lost, stolen, and damaged decals. A fee of three dollars ($3) shall be charged by the bureau to defray the cost of issuing replacement decals.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-23.5
Issuance of decal to tax exempt organization
Sec. 23.5. The bureau of motor vehicles may issue a decal to a boat owned by an organization exempt from Federal income taxation under 501(c)(3) of the Internal Revenue Code.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-24
Affixing boat decals
Sec. 24. The taxpayer shall affix the boat excise tax decals:
(1) to the bow of each side of the boat, within three (3) inches to the right of the boat's registration number; or
(2) on each side of the forward half of the bow above the water line of the boat if a registration number is not required to be displayed.
However, the department of natural resources may adopt rules under IC 4-22-2 providing that decals do not have to be affixed to certain types of boats.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-25
Failure to pay tax; penalty
Sec. 25. A boat owner who operates, uses, docks, or stores a boat without paying the full amount of boat excise tax due under this chapter commits a Class C infraction.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-26
Judgment; transmission of copy; delinquent fee
Sec. 26. If a boat owner has a judgment entered against the owner for violating section 25 of this chapter, the court shall transmit a copy of the judgment to the bureau of motor vehicles. A boat owner

who does not pay the boat excise tax on or before the due date shall pay a delinquent fee equal to one hundred percent (100%) of the boat excise tax due. The bureau of motor vehicles shall collect this delinquent fee along with the excise taxes due for the boat. The amount collected in delinquent fees shall be credited to a special account within the state general fund to be used as provided in section 35 of this chapter.
As added by P.L.98-1989, SEC.1. Amended by P.L.44-1992, SEC.4.

IC 6-6-11-27
Tampering with decal; penalty
Sec. 27. A person who falsifies, predates, changes, or counterfeits a boat excise tax decal commits a Class C misdemeanor.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-28
Enforcement; lessors of dockage space, slips, or storage space; information
Sec. 28. (a) The law enforcement officers of Indiana, including any enforcement officer of the department of natural resources, shall enforce this chapter.
(b) A person who leases to others dockage space, slips, or storage space for boats shall supply information relating to the person's leasing business to any law enforcement officer who requests the information for purposes of enforcing this chapter.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-29
Transfer of money collected
Sec. 29. (a) The auditor of state shall transfer the department of natural resources fee, the lake and river enhancement fee, the delinquent excise taxes, and the delinquent fees collected under this chapter during the preceding month as follows:
(1) On or before the eleventh day of each month, the auditor of state shall transfer to the state license branch fund an amount equal to five percent (5%) of each excise tax transaction completed by the bureau. The money is to be used to cover the expenses incurred by the bureau of motor vehicles and the license branches for returns, decals, collecting the fees and excise taxes and to cover any service charges by the commission under IC 9-29-3. An additional charge may not be imposed for the services of the license branches under this chapter.
(2) At least quarterly, the auditor of state shall set aside for the department of natural resources the fees and the delinquent fees collected under this chapter to use as provided in section 35 of this chapter.
(3) On or before the tenth day of each month, the auditor of state shall distribute to each county the excise tax collections, including delinquent tax collections, for the county for the

preceding month. The auditor shall include a report with each distribution showing the information necessary for the county auditor to allocate the revenue among the taxing units of the county.
(4) The auditor of state shall deposit the revenue from the lake and river enhancement fee imposed by section 12(b) of this chapter in the lake and river enhancement fund established by section 12.5 of this chapter.
(b) Money credited to each county's account in the state general fund is appropriated to make the distributions and the transfers required by subsection (a). The distributions shall be made upon warrants drawn from the state general fund.
As added by P.L.98-1989, SEC.1. Amended by P.L.75-1989, SEC.4; P.L.33-1990, SEC.24; P.L.70-1991, SEC.4; P.L.2-1991, SEC.51; P.L.1-1992, SEC.25; P.L.44-1992, SEC.5; P.L.80-1993, SEC.5.

IC 6-6-11-30
Excise tax summary
Sec. 30. Before March 1 of each year the bureau of motor vehicles shall prepare a boat excise tax summary covering the previous boating year. The summary must include the following:
(1) The number of boats by county.
(2) The number of boats by class.
(3) The amount of excise tax collected by class.
The bureau shall send a copy of the summary to the auditor of state, the department of natural resources, and the county assessors.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-31
Boat excise tax fund; state welfare and tuition support allocation amount
Sec. 31. (a) A boat excise tax fund is established in each county. Each county treasurer shall deposit in the fund the taxes received under this chapter.
(b) As used in this subsection, "taxing district" has the meaning set forth in IC 6-1.1-1-20, "taxing unit" has the meaning set forth in IC 6-1.1-1-21, and "tuition support levy" refers to a school corporation's tuition support property tax levy under IC 20-45-3-11 (repealed) for the school corporation's general fund. The excise tax money in the county boat excise tax fund shall be distributed to the taxing units of the county. The county auditor shall allocate the money in the fund among the taxing districts of the county based on the tax situs of each boat. Subject to this subsection, the money allocated to the taxing units shall be apportioned and distributed among the funds of the taxing units in the same manner and at the same time that property taxes are apportioned and distributed (subject to adjustment as provided in IC 36-8-19-7.5). For purposes of determining the distribution for a year under this section for a taxing unit, a state welfare and tuition support allocation shall be deducted from the total amount available for apportionment and

distribution to taxing units under this section before any apportionment and distribution is made. The county auditor shall remit the state welfare and tuition support allocation to the treasurer of state for deposit as directed by the budget agency. The amount of the state welfare and tuition support allocation for a county for a particular year is equal to the result determined under STEP THREE of the following formula:
STEP ONE: Determine the result of the following:
(A) Separately for 2006, 2007, and 2008 for each taxing district in the county, determine the result of:
(i) the tax rate imposed in the taxing district for the county's county medical assistance to wards fund, family and children's fund, children's psychiatric residential treatment services fund, county hospital care for the indigent fund, children with special health care needs county fund, plus, in the case of Marion County, the tax rate imposed by the health and hospital corporation that was necessary to raise thirty-five million dollars ($35,000,000) from all taxing districts in the county; divided by
(ii) the aggregate tax rate imposed in the taxing district for the same year.
(B) Determine the sum of the clause (A) amounts.
(C) Divide the clause (B) amount by three (3).
(D) Determine the result of:
(i) the amount of excise taxes allocated to the taxing district that would otherwise be available for distribution to taxing units in the taxing district; multiplied by
(ii) the clause (C) amount.
(E) Determine the sum of the clause (D) amounts for all taxing districts in the county.
STEP TWO: Determine the result of the following:
(A) Separately for 2006, 2007, and 2008 for each taxing district in the county, determine the result of:
(i) the tuition support levy tax rate imposed in the taxing district plus the tax rate imposed by the school corporation for the school corporation's special education preschool fund in the district; divided by
(ii) the aggregate tax rate imposed in the taxing district for the same year.
(B) Determine the sum of the clause (A) amounts.
(C) Divide the clause (B) amount by three (3).
(D) Determine the result of:
(i) the amount of excise taxes allocated to the taxing district that would otherwise be available for distribution to taxing units in the taxing district; multiplied by
(ii) the clause (C) amount.
(E) Determine the sum of the clause (D) amounts for all taxing districts in the county.
STEP THREE: Determine the sum of the STEP ONE and STEP

TWO amounts for the county.
If the boundaries of a taxing district change after the years for which a ratio is calculated under STEP ONE or STEP TWO, the budget agency shall establish a ratio for the new taxing district that reflects the tax rates imposed in the predecessor taxing districts.
As added by P.L.98-1989, SEC.1. Amended by P.L.44-1992, SEC.6; P.L.146-2008, SEC.357; P.L.182-2009(ss), SEC.245.

IC 6-6-11-32
Repealed
(Repealed by P.L.44-1992, SEC.8.)

IC 6-6-11-33
County treasurer; duties
Sec. 33. The county treasurer shall do the following:
(1) At the same time a settlement is made with the county auditor under IC 6-1.1-27, file a report, on a form prescribed by the state board of accounts, with the county auditor concerning the boat excise taxes received during the preceding six (6) month period.
(2) In the manner and at the times prescribed in IC 6-1.1-27, make a settlement with the county auditor for the boat excise taxes received under this chapter.
(3) In the manner prescribed by the state board of accounts, maintain records concerning the boat excise taxes received and distributed.
As added by P.L.98-1989, SEC.1.

IC 6-6-11-34
Repealed
(Repealed by P.L.44-1992, SEC.8.)

IC 6-6-11-35
Department of natural resources; use of funds
Sec. 35. The money set aside from the department of natural resources fees for the department of natural resources under section 29 of this chapter is annually appropriated and shall be used exclusively for the following:
(1) The enforcement of laws pertaining to watercraft.
(2) The state's share of the cost of retirement benefits for the department's conservation officers.
(3) Improving the navigable waters of Indiana.
As added by P.L.98-1989, SEC.1. Amended by P.L.33-1990, SEC.25.

IC 6-6-11-36
Indebtedness of political or municipal corporations; assessed valuation
Sec. 36. For the purpose of the limitations on indebtedness of political or municipal corporations imposed by Article 13, Section 1 of the Constitution of the State of Indiana, a boat subject to taxation

under this chapter is considered taxable property within the political or municipal corporation in which the boat has its tax situs. For that purpose, the assessed valuation of the boat is the quotient of:
(1) the excise tax collected in the county multiplied by one hundred (100); divided by
(2) the gross property tax rate for the political subdivision or municipal corporation.
As added by P.L.98-1989, SEC.1.






ARTICLE 7. TOBACCO TAXES

CHAPTER 1. CIGARETTE TAX

IC 6-7-1-0.4
Use of revenue stamps paid for before July 1, 2007, after June 30, 2007; conditions
Sec. 0.4. Notwithstanding section 14 of this chapter, revenue stamps paid for before July 1, 2007, and in the possession of a distributor may be used after June 30, 2007, only if the full amount of the tax imposed by section 12 of this chapter, as effective after June 30, 2007, and as amended by P.L.218-2007, is remitted to the department under the procedures prescribed by the department.
As added by P.L.220-2011, SEC.161.

IC 6-7-1-1
Purpose; liability for tax; separation of price and tax
Sec. 1. It is the intent and purpose of this chapter to levy a tax on all cigarettes sold, used, consumed, handled, or distributed within this state, and to collect the tax from the person who first sells, uses, consumes, handles, or distributes the cigarettes. It is further the intent and purpose of this chapter that whenever any cigarettes are given for advertising or any purpose whatsoever, they shall be taxed in the same manner as if they were sold, used, consumed, handled, or distributed in this state. Notwithstanding any other provisions contained in this chapter, the liability for the excise taxes imposed by this chapter shall be conclusively presumed to be on the retail purchaser or ultimate consumer, precollected for convenience and facility only. When such taxes are paid by any other person, such payment shall be considered as an advance payment and shall be added to the price of the cigarettes and recovered from the ultimate consumer or user. Distributors, wholesalers, or retailers may state the amount of the tax separately from the price of such cigarettes on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of such cigarettes.
(Formerly: Acts 1947, c.222, s.1; Acts 1963(ss), c.37, s.1.) As amended by P.L.2-1988, SEC.20.
IC 6-7-1-2
"Cigarette" defined
Sec. 2. Unless the context requires otherwise, "cigarette" shall mean and include any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of tobacco being flavored, adulterated, or mixed with any other ingredient, where such roll has a wrapper or cover made of paper or any other material. Provided the definition in this section shall not be construed to include cigars. Excepting where context clearly shows that cigarettes alone are intended, the term "cigarettes" shall mean and include cigarettes, cigarette papers or wrappers, and tubes upon which a tax is imposed by sections 12 and 13 of this chapter.
(Formerly: Acts 1947, c.222, s.2.) As amended by P.L.2-1988, SEC.21.

IC 6-7-1-3
"Individual package" defined
Sec. 3. Unless the context requires otherwise, "individual package" shall mean and include every individual packet, box or other container used to contain or to convey cigarettes to the consumer. It shall also mean and include books and sets of papers, wrappers or tubes.
(Formerly: Acts 1947, c.222, s.3.) As amended by Acts 1980, P.L.60, SEC.1.

IC 6-7-1-4
"Person" or "company" defined
Sec. 4. Unless the context hereof requires otherwise, the term "person" or the term "company," herein used interchangeably, means and includes any individual, assignee, receiver, commissioner, fiduciary, trustee, executor, administrator, institution, bank, consignee, firm, partnership, limited liability company, joint venture, pool, syndicate, bureau, association, cooperative association, society, club, fraternity, sorority, lodge, corporation, municipal corporation or any other political subdivision of the state engaged in private or proprietary activities or business, estate, trust, or any other group or combination acting as a unit, and the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.
(Formerly: Acts 1947, c.222, s.4.) As amended by P.L.8-1993, SEC.101.

IC 6-7-1-5
"Department" defined
Sec. 5. Unless the context hereof requires otherwise, "department" shall mean the Indiana department of state revenue and its duly authorized assistants and employees.
(Formerly: Acts 1947, c.222, s.5; Acts 1963(ss), c.37, s.2.) As amended by Acts 1980, P.L.61, SEC.12.
IC 6-7-1-6
"Distributor" defined
Sec. 6. Unless the context requires otherwise, "distributor" shall mean and include every person who sells, barters, exchanges, or distributes cigarettes in the state of Indiana to retail dealers for the purpose of resale, or who purchases cigarettes directly from a manufacturer of cigarettes, or who purchases for resale cigarettes directly from a manufacturer of cigarettes, or from a wholesaler, jobber, or distributor outside of the state of Indiana who is not a distributor holding a registration certificate issued under this chapter.
(Formerly: Acts 1947, c.222, s.6.) As amended by P.L.2-1988, SEC.22.

IC 6-7-1-7
"Retailer" defined
Sec. 7. Unless the context hereof requires otherwise, "retailer" shall mean every person, other than a distributor, who purchases, sells, offers for sale, or distributes cigarettes, to consumers or to any person for any purpose other than resale, irrespective of quantity or amount, or the number of sales.
(Formerly: Acts 1947, c.222, s.7.)

IC 6-7-1-8
"Consumption", "consumer", and "consume" defined
Sec. 8. Unless the context hereof requires otherwise, "consumption" shall mean the possession for use or the use of a cigarette or cigarettes for the purpose of smoking the same; the term "consumer" shall mean the person so using the same; and the term "consume" shall mean so to use the same.
(Formerly: Acts 1947, c.222, s.8.)

IC 6-7-1-9
"Stamps" defined
Sec. 9. Unless the context requires otherwise, "stamps" shall mean the stamps printed, manufactured, or made by authority of the department, as provided in this chapter, and issued, sold, or circulated by it and by the use of which the tax levied under this chapter is paid, or any impression, indicium, or character imprinted upon individual packages of cigarettes, cigarette papers, or tubes by a metered stamping machine or other device such as may be authorized by the department for use by the holder of a certificate under the provisions of this chapter and by the use of which the tax levied under this chapter shall be paid.
(Formerly: Acts 1947, c.222, s.9.) As amended by P.L.2-1988, SEC.23.

IC 6-7-1-10
"Counterfeit stamp" defined
Sec. 10. Unless the context requires otherwise, "counterfeit stamp" shall mean any stamp, label, print, indicium, or character

which evidences, or purports to evidence the payment of any tax levied by this chapter, and which stamp, label, print, indicium, or character has not been printed, manufactured, or made by authority of the department as provided in this chapter, and issued, sold, or circulated by it.
(Formerly: Acts 1947, c.222, s.10.) As amended by P.L.2-1988, SEC.24.

IC 6-7-1-11
"Drop shipment" defined
Sec. 11. Unless the context hereof requires otherwise, "drop shipment" shall mean any shipment billed to one other than the person receiving such shipment.
(Formerly: Acts 1947, c.222, s.10 1/2.)

IC 6-7-1-12
Rate of taxation
Sec. 12. (a) The following taxes are imposed, and shall be collected and paid as provided in this chapter, upon the sale, exchange, bartering, furnishing, giving away, or otherwise disposing of cigarettes within the state of Indiana:
(1) On cigarettes weighing not more than three (3) pounds per thousand (1,000), a tax at the rate of four and nine hundred seventy-five thousandths cents ($0.04975) per individual cigarette.
(2) On cigarettes weighing more than three (3) pounds per thousand (1,000), a tax at the rate of six and six hundred twelve thousandths cents ($0.06612) per individual cigarette, except that if any cigarettes weighing more than three (3) pounds per thousand (1,000) shall be more than six and one-half (6 1/2) inches in length, they shall be taxable at the rate provided in subdivision (1), counting each two and three-fourths (2 3/4) inches (or fraction thereof) as a separate cigarette.
(b) Upon all cigarette papers, wrappers, or tubes, made or prepared for the purpose of making cigarettes, which are sold, exchanged, bartered, given away, or otherwise disposed of within the state of Indiana (other than to a manufacturer of cigarettes for use by him in the manufacture of cigarettes), the following taxes are imposed, and shall be collected and paid as provided in this chapter:
(1) On fifty (50) papers or less, a tax of one-half cent ($0.005).
(2) On more than fifty (50) papers but not more than one hundred (100) papers, a tax of one cent ($0.01).
(3) On more than one hundred (100) papers, one-half cent ($0.005) for each fifty (50) papers or fractional part thereof.
(4) On tubes, one cent ($0.01) for each fifty (50) tubes or fractional part thereof.
(Formerly: Acts 1947, c.222, s.11; Acts 1963(ss), c.37, s.3; Acts 1965, c.225, s.1.) As amended by Acts 1977(ss), P.L.9, SEC.3; P.L.96-1987, SEC.2; P.L.192-2002(ss), SEC.135; P.L.218-2007, SEC.2.
IC 6-7-1-13
Effective date
Sec. 13. There is levied, assessed, and imposed, and shall be collected and paid as provided in this chapter, upon the use, consumption, or possession for use of cigarettes within the state of Indiana, taxes at the rates set forth and in the manner provided in section 12 of this chapter. Provided, that the tax levied, assessed, and imposed by this section shall not be applicable to the use, consumption, or possession for use of cigarettes upon which the tax levied, assessed, and imposed by the provisions of section 12 of this chapter has been paid.
(Formerly: Acts 1947, c.222, s.12.) As amended by P.L.2-1988, SEC.25.

IC 6-7-1-13.5
Carriers; liability for unpaid taxes
Sec. 13.5. A common carrier is liable for any unpaid taxes imposed under this chapter on:
(1) cigarettes, where the carrier takes possession of the cigarettes because they were damaged or they were not accepted by the consignee, and where the carrier does not return the cigarettes to the manufacturer; and
(2) cigarettes that are lost or stolen in transit.
As added by Acts 1980, P.L.60, SEC.2.

IC 6-7-1-14
Stamps; evidence of tax paid
Sec. 14. All taxes levied, assessed, and imposed by this chapter shall be paid and the payment thereof evidenced by the purchase of stamps and by affixing the same to the individual packages, cigarette papers, wrappers, and tubes and duly cancelling said stamps, as provided in this chapter, but there shall be no further tax assessed, imposed, or collected by virtue of this chapter upon the sale or use of any package of cigarettes, cigarette papers, wrappers, or tubes upon which said stamps have been previously affixed as provided by this chapter.
(Formerly: Acts 1947, c.222, s.13.) As amended by P.L.2-1988, SEC.26.

IC 6-7-1-15
Department as official agent of state to administer and enforce chapter; salaries and expenses; powers
Sec. 15. (a) The department is the official agent of the state for the administration and enforcement of this chapter. A sufficient sum to pay salaries and expenses is appropriated to the department out of the monies received by virtue of this chapter.
(b) The department may issue registration certificates, upon the terms and conditions provided in this chapter, and may revoke or suspend the same upon the violation of this chapter by the holder of such a certificate. (c) The department may apply for membership in the National Tobacco Tax Association.
(d) The department may design and have printed or manufactured stamps of sizes and denominations to be affixed to each individual package. The stamps shall be firmly affixed on each individual package in such a manner that the stamps can not be removed without being mutilated or destroyed; however, the department may by regulation designate some other manner for cancelation of stamps. In addition to the stamps, the department may by rules and regulations authorize distributors to use metered stamping machines or other devices which will imprint distinctive indicia evidencing the payment of the tax upon each individual package. The machines shall be constructed in such a manner as will accurately record or meter the number of impressions or tax stamps made. The tax meter machines or other devices shall be kept available at all reasonable times for inspection by the department, and the machines shall be maintained in proper operating condition. A person who knowingly tampers with the printing or recording mechanism of such a machine commits a Class B misdemeanor.
(Formerly: Acts 1947, c.222, s.14.) As amended by Acts 1978, P.L.2, SEC.644; Acts 1980, P.L.61, SEC.13.

IC 6-7-1-15.1
Metered tax stamping machines; recharging
Sec. 15.1. If at least one (1) financial institution in each county applies to the department and fulfills the bonding requirements established by the department, the department shall approve at least one (1) financial institution in each county to recharge the metered stamping machines referred to in section 15 of this chapter.
As added by Acts 1979, P.L.81, SEC.1.

IC 6-7-1-16
Distributor's registration certificate; application fee; bond; refunds
Sec. 16. (a) Each distributor shall obtain from the department a registration certificate. Application for a registration certificate shall be made in writing upon forms prescribed by the department and shall be signed and verified by the distributor.
(b) The registration certificate shall be issued only upon payment to the department of an annual fee of five hundred dollars ($500) which shall accompany the application for the registration certificate. In addition, a distributor must concurrently file a bond or a letter of credit:
(1) in a form and with a surety or financial institution approved by the department;
(2) in the amount of one thousand dollars ($1,000);
(3) naming the state as obligee; and
(4) conditioned upon the payment of taxes, damages, fines, penalties, or costs adjudged against the holder of the registration certificate by reason of the violation of any of the

provisions of this chapter.
(c) All registration certificates shall be personal, nontransferable, and valid for one (1) year from date of issuance unless revoked or suspended for cause by the department.
(d) If business is transacted at two (2) or more places by one (1) distributor, a separate registration certificate shall be required for each place of business where he operates as a distributor (as defined by section 6 of this chapter).
(e) Each certificate shall:
(1) be numbered;
(2) show the name and address of the distributor; and
(3) be posted in a conspicuous place at the place of business for which it is issued.
(f) Any person who changes his or her place of business shall return his or her certificate and the department shall issue a new certificate for the new place of business free of charge.
(g) Any certificate issued under this section may be surrendered to the department at any time prior to its expiration, and the department shall refund an amount of money which bears the same proportion to the fee originally paid therefor as the unexpired period of the permit bears to one (1) year. However, no refund shall be allowed in the event that a certificate is revoked as provided in this chapter, and no refund shall be made in excess of four hundred dollars ($400).
(Formerly: Acts 1947, c.222, s.15; Acts 1969, c.324, s.1.) As amended by P.L.2-1988, SEC.27; P.L.49-1992, SEC.1.

IC 6-7-1-17
Distributors as agents of state for collection of tax; purchase of revenue stamps; execution of bond
Sec. 17. (a) Distributors who hold certificates and retailers shall be agents of the state in the collection of the taxes imposed by this chapter and the amount of the tax levied, assessed, and imposed by this chapter on cigarettes sold, exchanged, bartered, furnished, given away, or otherwise disposed of by distributors or to retailers. Distributors who hold certificates shall be agents of the department to affix the required stamps and shall be entitled to purchase the stamps from the department at a discount of one and two-tenths cents ($0.012) per individual package of cigarettes as compensation for their labor and expense.
(b) The department may permit distributors who hold certificates and who are admitted to do business in Indiana to pay for revenue stamps within thirty (30) days after the date of purchase. However, the privilege is extended upon the express condition that:
(1) except as provided in subsection (c), a bond or letter of credit satisfactory to the department, in an amount not less than the sales price of the stamps, is filed with the department;
(2) proof of payment is made of all property taxes, excise taxes, and listed taxes (as defined in IC 6-8.1-1-1) for which any such distributor may be liable; and (3) payment for the revenue stamps must be made by electronic funds transfer (as defined in IC 4-8.1-2-7).
The bond or letter of credit, conditioned to secure payment for the stamps, shall be executed by the distributor as principal and by a corporation duly authorized to engage in business as a surety company or financial institution in Indiana.
(c) If a distributor has at least five (5) consecutive years of good credit standing with the state, the distributor shall not be required to post a bond or letter of credit under subsection (b).
(Formerly: Acts 1947, c.222, s.16; Acts 1963(ss), c.37, s.4; Acts 1965, c.225, s.7.) As amended by P.L.2-1988, SEC.28; P.L.49-1992, SEC.2; P.L.192-2002(ss), SEC.136; P.L.252-2003, SEC.1; P.L.211-2007, SEC.36; P.L.218-2007, SEC.3; P.L.131-2008, SEC.23.

IC 6-7-1-17.5
Credit against the cost of certain stamps
Sec. 17.5. (a) Except as otherwise provided in this section, in determining the amount to pay for stamps purchased under this chapter, a distributor is entitled to a credit against the cost of stamps purchased in an amount equal to the distributor's receivables that:
(1) are attributable to stamps purchased by the distributor under this chapter and affixed to cigarettes that were transferred to a retailer;
(2) resulted from a transfer of cigarettes to a retailer in which the distributor did not collect the tax imposed by this chapter from the retailer; and
(3) were written off as an uncollectible debt for federal tax purposes under Section 166 of the Internal Revenue Code after December 31, 2006.
(b) If a distributor claims a credit under subsection (a) and subsequently collects all of the associated receivable, the distributor shall remit the entire amount of the credit previously claimed under subsection (a) to the department within thirty (30) days of collection.
(c) If a distributor claims a credit under subsection (a) and subsequently collects part of the associated receivable, the distributor shall remit the amount determined under STEP SIX of the following formula to the department within thirty (30) days after collection:
STEP ONE: Determine the part of the associated receivable before collection that is attributable to the taxable price of the products subject to the tax imposed by this chapter.
STEP TWO: Determine the part of the associated receivable before collection that is attributable to the amount paid by the distributor for the stamps affixed to the products that were transferred to the retailer.
STEP THREE: Determine the sum of:
(A) the STEP ONE result; plus
(B) the STEP TWO result.
STEP FOUR: Determine the lesser of:
(A) the amount collected; or (B) the STEP THREE result.
STEP FIVE: Divide:
(A) the STEP TWO result; by
(B) the STEP THREE result.
STEP SIX: Multiply:
(A) the STEP FOUR result; by
(B) the STEP FIVE result.
(d) If the amount of the credit to which a distributor is entitled under subsection (a) exceeds the cost of the stamps that the distributor seeks to purchase, the remainder of the credit may be applied to future purchases of stamps by the distributor. For any uncollectible receivable used to establish a credit under subsection (a), the amount of the credit that is available to be applied to a purchase of stamps is the total amount of the credit determined under subsection (a) reduced by the sum of partial credits applied by the distributor to previous purchases of stamps.
(e) As used in this subsection, "affiliated group" means any combination of the following:
(1) An affiliated group within the meaning provided in Section 1504 of the Internal Revenue Code (except that the ownership percentage in Section 1504(a)(2) of the Internal Revenue Code shall be determined using fifty percent (50%) instead of eighty percent (80%)) or a relationship described in Section 267(b)(11) of the Internal Revenue Code.
(2) Two (2) or more partnerships (as defined in IC 6-3-1-19), including limited liability companies and limited liability partnerships, that have the same degree of mutual ownership as an affiliated group described in subdivision (1), as determined under the rules adopted by the department.
The right to a credit under this section is not assignable to an individual or entity that is not part of the same affiliated group as the assignor.
As added by P.L.211-2007, SEC.37.

IC 6-7-1-18
Affixing stamps; invoices
Sec. 18. Every distributor, upon the receipt of cigarettes taxed under this chapter, shall cause each individual package to have the requisite denomination and amount of stamps firmly affixed. Every retailer, upon receipt of cigarettes not having the proper amount of stamps firmly affixed, to each individual package, or stamped by a meter stamping machine, by a distributor shall stamp or firmly affix stamps immediately on each individual package. Provided, however, that any distributor engaged in interstate business, shall be permitted to set aside such part of his stock as may be necessary for the conduct of such interstate business without affixing the stamps required by this chapter. Every distributor, at the time of shipping or delivering any cigarettes, shall make a duplicate invoice, showing complete details of each transaction, and shall retain the duplicate subject to the inspection by the department or its agent. Every

distributor shall include with each shipment or delivery of cigarettes an invoice showing complete details of the transactions. Every retailer shall retain for not less than two (2) weeks the invoice included with each shipment or delivery of cigarettes subject to inspection by the department or its agent. A retailer may request a duplicate invoice from a distributor.
(Formerly: Acts 1947, c.222, s.17.) As amended by P.L.2-1988, SEC.29; P.L.252-2003, SEC.2.

IC 6-7-1-19
Distributors' records and reports
Sec. 19. (a) Every distributor of cigarettes shall keep and preserve for three (3) years records and invoices, showing the purchase and sale of all cigarettes. Such distributors shall also keep separate invoices, and records of stamps purchased. All the aforementioned records, invoices, and stocks of cigarettes and unused stamps on hand shall be open to inspection by the department at all reasonable times. Provided, however, that all distributors, within fifteen (15) days after the first day of each month, shall file with the department a report of all drop shipment sales made by them to other distributors within this state during the preceding month, which report shall give the name and address of the distributor, the kind and quantity of the sales, and their dates of delivery. Provided, further, however, that every distributor engaged in interstate business shall, within ten (10) days after the first day of each month, file with the department a report of all such interstate sales made during the preceding month, which report shall give the name and address of the person to whom sold, the kind and quantity of the sales, and their dates of delivery.
(b) All drop shipments made by manufacturers of cigarettes within the state of Indiana must be shipped and billed through a regularly licensed distributor licensed by the state of Indiana (as defined in section 6 of this chapter).
(Formerly: Acts 1947, c.222, s.18.) As amended by P.L.2-1988, SEC.30.

IC 6-7-1-19.5
Transporting cigarettes without stamps affixed; invoice or delivery ticket requirement; exceptions
Sec. 19.5. A person who transports cigarettes which do not bear an Indiana tax stamp over Indiana highways shall carry invoices or delivery tickets for those cigarettes containing the following information:
(1) the name and address of the consignor or seller;
(2) the name and address of the consignee or purchaser;
(3) the quantity and brands of the cigarettes; and
(4) the name and address of the person liable for the tax imposed on those cigarettes under this chapter.
However, this section does not apply to licensed distributors, to common carriers, or to employees of the state or federal government who are performing their official duties in the enforcement of this

chapter.
As added by Acts 1980, P.L.60, SEC.3.

IC 6-7-1-20
Repealed
(Repealed by Acts 1978, P.L.2, SEC.656.)

IC 6-7-1-21
Selling packages with counterfeit stamps; affixing used stamps; offenses
Sec. 21. A distributor or other person who knowingly sells or offers for sale an individual package, having affixed thereto any fraudulent, spurious, imitation, or counterfeit stamp, or stamp which has been previously affixed, commits a Class C felony. A person who knowingly affixes to an individual package either a fraudulent, spurious, imitation, or counterfeit stamp or a stamp which has previously been affixed to an individual package commits a Class C felony.
(Formerly: Acts 1947, c.222, s.20.) As amended by Acts 1978, P.L.2, SEC.645; Acts 1980, P.L.60, SEC.4.

IC 6-7-1-22
Record keeping violations; offense
Sec. 22. A person required by this chapter to keep records who recklessly:
(1) fails to keep the record so required;
(2) falsifies the records; or
(3) fails to safely preserve the records for the period of three (3) years in such a manner as to insure permanency and accessibility for inspection by the department;
commits a Class C misdemeanor.
(Formerly: Acts 1947, c.222, s.21.) As amended by Acts 1978, P.L.2, SEC.646.

IC 6-7-1-23
Other violations; offense
Sec. 23. A person who recklessly violates any provision of this chapter for which no other provision for punishment has been made commits a Class B misdemeanor.
(Formerly: Acts 1947, c.222, s.22.) As amended by Acts 1978, P.L.2, SEC.647.

IC 6-7-1-24
Sale or possession of cigarettes without payment of tax or stamps affixed; seizure; forfeiture; redemption penalty; offenses; exceptions
Sec. 24. (a) Whenever the department discovers any cigarettes which are subject to tax under this chapter and upon which the tax has not been paid or the stamps affixed as required, it may seize and take possession of the cigarettes together with any vending machine

or receptacle in which they are held for sale. The seized cigarettes, vending machine, or receptacle, not including money contained in the vending machine or receptacle, shall be forfeited to the state. The department may, within a reasonable time after the seizure:
(1) sell the forfeited cigarettes and vending machines or receptacles at public auction, but the department shall require the purchaser to affix the proper amount of the stamps to the cigarettes upon delivery to the purchaser;
(2) permit the person from whom the cigarettes were seized to redeem the cigarettes and any vending machine or receptacle seized therewith, by the payment of the tax due together with a penalty of fifty percent (50%) and the costs incurred in the proceeding; or
(3) destroy the confiscated cigarettes and vending machine or receptacle.
(b) The confiscation, destruction, sale, or redemption of cigarettes does not relieve any person of criminal penalties imposed for violation of this chapter.
(c) Any person who sells or holds for sale any packages of cigarettes not bearing Indiana tax stamps commits a Class A misdemeanor. This subsection does not apply to distributors or to employees of the department who are performing their official duties.
(d) The possession of more than one thousand five hundred (1,500) cigarettes in packages not bearing Indiana tax stamps by any person other than a distributor, a common carrier, or an employee of the state or federal government performing his official duties in the enforcement of this chapter constitutes prima facie evidence that the cigarettes are possessed for the purpose of sale.
(e) A person who knowingly possesses more than twelve thousand (12,000) cigarettes not bearing Indiana tax stamps and who has previously been convicted of a misdemeanor for possession or sale of unstamped cigarettes commits a Class D felony.
(Formerly: Acts 1947, c.222, s.23; Acts 1969, c.324, s.2.) As amended by Acts 1978, P.L.2, SEC.648; Acts 1980, P.L.60, SEC.5; P.L.71-1993, SEC.14.

IC 6-7-1-25
Search warrants for untaxed cigarettes
Sec. 25. When the department has reason to believe that any cigarettes are being kept, sold, offered for sale, or given away in violation of this chapter, an officer of the department may make affidavit of such fact, describing the place or thing to be searched before a court of competent jurisdiction, and the judge thereof shall issue a search warrant directed to the sheriff, constable, police officer, or authorized agent of the department commanding him to search any place or vehicle that may be designated in the affidavit and search warrant, and to seize any cigarettes so possessed and to hold the same, and to arrest the person in control or possession of the same. If upon the return of the warrant it shall appear that cigarettes

were seized the same shall be sold according to law.
(Formerly: Acts 1947, c.222, s.24.) As amended by P.L.2-1988, SEC.31.

IC 6-7-1-26
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-7-1-27
Mutilated stamps; replacement; unused stamps; refund
Sec. 27. Where stamps or individual packages to which stamps have been affixed have become mutilated, or otherwise unfit for use, distributors shall notify the department, and, if an investigation discloses that said stamps have not evidenced a taxable transaction, replacement stamps shall be supplied to the distributor without cost. Any unused stamps may be returned to the department by the distributor who purchased such stamps, and the department shall then refund to such distributor an amount equal to that paid therefor.
(Formerly: Acts 1947, c.222, s.26.)

IC 6-7-1-28
Repealed
(Repealed by Acts 1977, P.L.89, SEC.6.)

IC 6-7-1-28.1
Taxes, registration fees, fines, and penalties collected; disposition
Sec. 28.1. The taxes, registration fees, fines, or penalties collected under this chapter shall be deposited in the following manner:
(1) Four and twenty-two hundredths percent (4.22%) of the money shall be deposited in a fund to be known as the cigarette tax fund.
(2) Six-tenths percent (0.6%) of the money shall be deposited in a fund to be known as the mental health centers fund.
(3) The following amount of the money shall be deposited in the state general fund:
(A) After June 30, 2011, and before July 1, 2013, sixty and twenty-four hundredths percent (60.24%).
(B) After June 30, 2013, fifty-four and five-tenths percent (54.5%).
(4) Five and forty-three hundredths percent (5.43%) of the money shall be deposited into the pension relief fund established in IC 5-10.3-11.
(5) Twenty-seven and five hundredths percent (27.05%) of the money shall be deposited in the Indiana check-up plan trust fund established by IC 12-15-44.2-17.
(6) Two and forty-six hundredths percent (2.46%) of the money shall be deposited in the state general fund for the purpose of paying appropriations for Medicaid_Current Obligations, for provider reimbursements.
(7) The following amount of the money shall be deposited in

the state retiree health benefit trust fund established by IC 5-10-8-8.5 as follows:
(A) Before July 1, 2011, five and seventy-four hundredths percent (5.74%).
(B) After June 30, 2011, and before July 1, 2013, zero percent (0%).
(C) After June 30, 2013, five and seventy-four hundredths percent (5.74%).
The money in the cigarette tax fund, the mental health centers fund, the Indiana check-up plan trust fund, or the pension relief fund at the end of a fiscal year does not revert to the state general fund. However, if in any fiscal year, the amount allocated to a fund under subdivision (1) or (2) is less than the amount received in fiscal year 1977, then that fund shall be credited with the difference between the amount allocated and the amount received in fiscal year 1977, and the allocation for the fiscal year to the fund under subdivision (3) shall be reduced by the amount of that difference. Money deposited under subdivisions (6) through (7) may not be used for any purpose other than the purpose stated in the subdivision.
As added by Acts 1977, P.L.89, SEC.1. Amended by Acts 1977(ss), P.L.9, SEC.4; Acts 1981, P.L.11, SEC.37; P.L.96-1987, SEC.3; P.L.18-1994, SEC.39; P.L.192-2002(ss), SEC.137; P.L.218-2007, SEC.4; P.L.3-2008, SEC.66; P.L.182-2009(ss), SEC.246; P.L.229-2011, SEC.95.

IC 6-7-1-29
Repealed
(Repealed by Acts 1977, P.L.89, SEC.6.)

IC 6-7-1-29.1
Cigarette tax fund; annual appropriation to department of natural resources; use
Sec. 29.1. (a) One-sixth (1/6) of the money in the cigarette tax fund is annually appropriated to the department of natural resources.
(b) The department shall use at least two percent (2%) but not more than twenty-one percent (21%) of the money appropriated to it under this section for:
(1) flood control and water resource projects, including multiple-purpose reservoirs; and
(2) applied research related to technical water resource problems.
The department may use the money to plan, design, acquire land for, or construct the projects.
(c) The department shall use at least thirty-six percent (36%) of the money appropriated to it under this section to construct, reconstruct, rehabilitate, or repair general conservation facilities or to acquire land.
(d) The department shall use at least forty-three percent (43%) of the money appropriated to the department under this section for soil conservation and lake and river enhancement under IC 14-32. As added by Acts 1977, P.L.89, SEC.2. Amended by P.L.96-1987, SEC.4; P.L.70-1991, SEC.5; P.L.80-1993, SEC.6; P.L.1-1995, SEC.52; P.L.241-2005, SEC.1.

IC 6-7-1-29.3
Cigarette tax fund; deposit to clean water fund
Sec. 29.3. One-sixth (1/6) of the money in the cigarette tax fund shall be deposited in the clean water Indiana fund established by IC 14-32-8-6.
As added by P.L.241-2005, SEC.2.

IC 6-7-1-30
Repealed
(Repealed by Acts 1977, P.L.89, SEC.6.)

IC 6-7-1-30.1
Cigarette tax fund; annual appropriation to local governmental entities; allocation; disposition
Sec. 30.1. (a) Two-thirds (2/3) of the money in the cigarette tax fund is annually appropriated to the cities and towns of this state and to certain local governmental entities.
(b) The amount which is allocated to each city or town under this section equals the product of:
(1) the total amount appropriated under subsection (a); multiplied by
(2) a fraction, the numerator of which is the population of the city or town, and the denominator of which is the total population of all the cities and towns of Indiana.
(c) The auditor of state shall calculate and distribute the amount allocated to each city or town under this section on or before June 1 and December 1 of each year. To make these semiannual distributions, the auditor of state shall issue warrants drawn on the cigarette tax fund to the officials designated in subsection (d) or (e).
(d) For a consolidated city, or a city or town which is located in the same county as the consolidated city, the auditor of state shall issue a warrant for:
(1) three-fourteenths (3/14) of the money allocated to the city or town under subsection (b) to the fiscal officer of the city or town; and
(2) the remaining eleven-fourteenths (11/14) of the money to the treasurer of that county.
The fiscal officer of the city or town shall deposit the money distributed to him under this subsection in the city's or town's general fund. The county treasurer shall annually deposit three hundred fifty thousand dollars ($350,000) which he receives under this subsection in the capital improvement bond fund of the county. The remainder of the money which the county treasurer receives under this subsection is appropriated to the department of transportation of the consolidated city. The county treasurer shall serve as custodian of the money so appropriated to the department. (e) For a city or town which is not located in the same county as a consolidated city, the auditor of state shall issue a warrant for the total amount allocated to the city or town under subsection (b) to the fiscal officer of the city or town. The fiscal officer shall deposit three-fourteenths (3/14) of the money in the city's or town's general fund, and he shall deposit the remaining eleven-fourteenths (11/14) of the money in the city's or town's cumulative capital improvement fund.
As added by Acts 1977, P.L.89, SEC.3. Amended by Acts 1981, P.L.11, SEC.38; P.L.96-1987, SEC.5; P.L.2-1990, SEC.9.

IC 6-7-1-30.2
Appropriations for local health funds
Sec. 30.2. (a) There is annually appropriated to the state department of health one hundred ninety thousand dollars ($190,000) from the state general fund for the purpose of providing supplementary funding for the WIC (Women, Infants, and Children) program (42 U.S.C. 1786) in Indiana. The appropriation shall be administered by the nutrition division of the state department of health and shall be allocated to fund local WIC programs.
(b) There is annually appropriated to the state department of health one hundred ninety thousand dollars ($190,000) from the state general fund for the purpose of providing supplementary funding for maternal and child health services. The appropriation shall be administered by the maternal and child health division of the state department of health. The funds appropriated under this subsection must be used to:
(1) supplement federal Maternal and Child Health Services Block Grant funds provided under 42 U.S.C. 701 et seq. for the purpose of establishing and maintaining programs of pregnancy care in underserved areas of Indiana; and
(2) provide funding for the hospital and medical expenses connected with the delivery of children whose parents are eligible for services that may be reimbursed with funds provided under the federal Maternal and Child Health Services Block Grant Program (42 U.S.C. 701 et seq.).
(c) There is annually transferred to the school age child care project fund established under IC 12-17-12-7 from the state general fund five hundred fifty thousand dollars ($550,000) for carrying out the purposes of the school age child care project.
As added by P.L.96-1987, SEC.6. Amended by P.L.71-1988, SEC.1; P.L.20-1992, SEC.3; P.L.21-1992, SEC.2; P.L.1-1993, SEC.42; P.L.82-1993, SEC.1.

IC 6-7-1-30.5
Appropriations to local health maintenance fund
Sec. 30.5. (a) There is annually appropriated to the local health maintenance fund established by IC 16-46-10 two million four hundred thirty thousand dollars ($2,430,000) from the state general fund to provide funds for annual distribution to local boards of health

in accordance with IC 16-46-10-2 to enable local boards of health to provide basic health services.
(b) The state department of health may retain annually a maximum of fifty thousand dollars ($50,000) of the total appropriation to the local health maintenance fund under subsection (a) to pay administrative expenses incurred by the state department of health in distributing the funds to local health departments.
As added by P.L.82-1993, SEC.2. Amended by P.L.47-1994, SEC.1; P.L.224-2003, SEC.119.

IC 6-7-1-31
Repealed
(Repealed by Acts 1977, P.L.89, SEC.6.)

IC 6-7-1-31.1
Cities and towns; cumulative capital improvement fund; use
Sec. 31.1. (a) The fiscal body of each city and the fiscal body of each town shall, by ordinance or resolution, establish a cumulative capital improvement fund for the city or town. Except as otherwise provided in subsection (c), the city or town may only use money in its cumulative capital improvement fund:
(1) to purchase land, easements, or rights-of-way;
(2) to purchase buildings;
(3) to construct or improve city owned property;
(4) to design, develop, purchase, lease, upgrade, maintain, or repair:
(A) computer hardware;
(B) computer software;
(C) wiring and computer networks; and
(D) communications access systems used to connect with computer networks or electronic gateways;
(5) to pay for the services of full-time or part-time computer maintenance employees;
(6) to conduct nonrecurring in-service technology training of unit employees;
(7) to undertake Internet application development;
(8) to retire general obligation bonds issued by the city or town for one (1) of the purposes stated in subdivision (1), (2), (3), (4), (5), or (6); or
(9) for any other governmental purpose for which money is appropriated by the fiscal body of the city or town.
(b) The money in the city's or town's cumulative capital improvement fund does not revert to its general fund.
(c) A city or town may at any time, by ordinance or resolution, transfer to:
(1) its general fund; or
(2) an authority established under IC 36-7-23;
money derived under this chapter that has been deposited in the city's or town's cumulative capital improvement fund.
As added by Acts 1977, P.L.89, SEC.4. Amended by P.L.8-1989,

SEC.31; P.L.346-1989(ss), SEC.4; P.L.1-1990, SEC.83; P.L.140-2002, SEC.1; P.L.113-2010, SEC.69.

IC 6-7-1-32
Repealed
(Repealed by Acts 1977, P.L.89, SEC.6.)

IC 6-7-1-32.1
Mental health centers fund; annual appropriation to division; use of money by division
Sec. 32.1. (a) The money in the mental health centers fund is annually appropriated to the division of mental health and addiction.
(b) The division may use the money:
(1) to pay the state's share of the cost of acquiring sites for, constructing, remodeling, equipping, or operating community mental health centers; and
(2) to provide grants for a partial facility if there is a reasonable assurance that the facility will provide community mental health services within five (5) years after it provides any partial service to the public.
As added by Acts 1977, P.L.89, SEC.5. Amended by P.L.28-1985, SEC.4; P.L.337-1989(ss), SEC.3; P.L.2-1992, SEC.71; P.L.40-1994, SEC.2; P.L.6-1995, SEC.2; P.L.215-2001, SEC.11.

IC 6-7-1-33
Repealed
(Repealed by Acts 1977, P.L.89, SEC.6.)

IC 6-7-1-34
Repealed
(Repealed by Acts 1977, P.L.89, SEC.6.)

IC 6-7-1-35
Tax evasion; unlawful advertising
Sec. 35. It shall be unlawful to procure or induce the evasion of any tax imposed by this chapter. It shall be unlawful for any person to advertise, print, publish, or circulate through or by use of any medium of communication any advertisement or offer to sell cigarettes within or into the state of Indiana, in which it is stated or implied that any taxes provided for in this chapter will not or need not be paid.
(Formerly: Acts 1947, c.222, s.28.) As amended by P.L.2-1988, SEC.32.

IC 6-7-1-36
Evasion of tax; offense
Sec. 36. It is a Class C misdemeanor for a person to make any false report or false statement in any report, with intent to defraud the state or to evade the payment of the tax, or any part thereof, imposed by this chapter. (Formerly: Acts 1947, c.222, s.28a; Acts 1969, c.324, s.3.) As amended by Acts 1978, P.L.2, SEC.649.



CHAPTER 2. TOBACCO PRODUCTS TAX

IC 6-7-2-2
"Distributor"
Sec. 2. As used in this chapter, "distributor" means a person who:
(1) manufactures, sells, barters, exchanges, or distributes tobacco products in Indiana to retail dealers for the purpose of resale;
(2) purchases tobacco products directly from a manufacturer of tobacco products; or
(3) purchases for resale tobacco products from a wholesaler, jobber, or distributor outside of Indiana who is not a distributor holding a license issued under this chapter.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-2.1
"Moist snuff"
Sec. 2.1. As used in this chapter, "moist snuff" means any finely cut, ground, or powdered tobacco that is not intended to be:
(1) smoked; or
(2) placed in the nasal cavity.
As added by P.L.172-2011, SEC.81.

IC 6-7-2-3
"Person"
Sec. 3. As used in this chapter, "person" has the meaning set forth in IC 6-7-1-4.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-4
"Retail dealer"
Sec. 4. As used in this chapter, "retail dealer" means a person engaged in the business of selling tobacco products to ultimate consumers.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-5
"Tobacco product"
Sec. 5. As used in this chapter, "tobacco product" means:
(1) any product made from tobacco, other than a cigarette (as defined in IC 6-7-1-2), that is made for smoking, chewing, or both; or
(2) snuff, including moist snuff. As added by P.L.96-1987, SEC.7. Amended by P.L.172-2011, SEC.82.

IC 6-7-2-6
"Wholesale price"
Sec. 6. As used in this chapter, "wholesale price" means the net price shown on an invoice and at which the manufacturer of the tobacco products sells tobacco products to distributors, excluding any discount or other reduction that is not shown on the invoice.
As added by P.L.96-1987, SEC.7. Amended by P.L.155-2012, SEC.2.

IC 6-7-2-7
Tax on distribution of tobacco products; rate; time of imposition; findings by general assembly
Sec. 7. (a) A tax is imposed on the distribution of tobacco products in Indiana at the rate of:
(1) twenty-four percent (24%) of the wholesale price of tobacco products other than moist snuff; or
(2) for moist snuff, forty cents ($0.40) per ounce, and a proportionate tax at the same rate on all fractional parts of an ounce. If the tax calculated for a fractional part of an ounce carried to the third decimal place results in the numeral in the third decimal place being greater than four (4), the amount of the tax shall be rounded to the next additional cent.
(b) The distributor of the tobacco products is liable for the tax imposed under subsection (a). The tax is imposed at the time the distributor:
(1) brings or causes tobacco products to be brought into Indiana for distribution;
(2) manufactures tobacco products in Indiana for distribution; or
(3) transports tobacco products to retail dealers in Indiana for resale by those retail dealers.
(c) The Indiana general assembly finds that the tax rate on smokeless tobacco should reflect the relative risk between such products and cigarettes.
As added by P.L.96-1987, SEC.7. Amended by P.L.192-2002(ss), SEC.138; P.L.234-2007, SEC.201; P.L.172-2011, SEC.83.

IC 6-7-2-8
Distributor's license
Sec. 8. (a) A distributor must obtain a license under this section before it distributes tobacco products in Indiana. The department shall issue licenses to applicants that qualify under this section. A license issued under this section is valid for one (1) year unless revoked or suspended by the department and is not transferable.
(b) An applicant for a license under this section must submit proof to the department of the appointment of an agent for service of process in Indiana if the applicant is:
(1) an individual whose principal place of residence is outside

Indiana; or
(2) a person, other than an individual, that has its principal place of business outside Indiana.
(c) To obtain or renew a license under this section, a person must:
(1) submit, for each location where it intends to distribute tobacco products, an application that includes all information required by the department;
(2) pay a fee of twenty-five dollars ($25) at the time of application; and
(3) at the time of application, post a bond, issued by a surety company approved by the department, in an amount not less than one thousand dollars ($1,000) and conditioned on the applicant's compliance with this chapter.
(d) If business is transacted at two (2) or more places by one (1) distributor, a separate license must be obtained for each place of business.
(e) Each license must be numbered, show the name and address of the distributor, and be posted in a conspicuous place at the place of business for which it is issued.
(f) If the department determines that a bond provided by a licensee is inadequate, the department may require a new bond in the amount necessary to fully protect the state.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-9
Change of location; license reissuance
Sec. 9. A distributor that changes its place of business shall return its license, and the department shall issue, free of charge, a new license for the new place of business.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-10
Surrender of license; refund
Sec. 10. A license issued under this chapter may be surrendered to the department at any time before its expiration, and the department shall refund an amount of money that bears the same proportion to the fee originally paid as the unexpired period of the permit bears to one (1) year. No refund may be allowed if a license is suspended or revoked, and no refund may be made that is:
(1) greater than seventy-five dollars ($75); or
(2) less than twenty-five dollars ($25).
As added by P.L.96-1987, SEC.7.

IC 6-7-2-11
Revocation or suspension of license
Sec. 11. The department:
(1) may revoke or suspend a license issued under this chapter for any violation of this chapter or IC 6-7-1-18 by the licensee; and
(2) may not issue a license under this chapter to an applicant

within six (6) months after the revocation of that applicant's license.
As added by P.L.96-1987, SEC.7. Amended by P.L.252-2003, SEC.3.

IC 6-7-2-12
Filing of return; payment of tax
Sec. 12. Before the fifteenth day of each month, each distributor liable for the tax imposed by this chapter shall:
(1) file a return with the department that includes all information required by the department including, but not limited to:
(A) name of distributor;
(B) address of distributor;
(C) license number of distributor;
(D) invoice date;
(E) invoice number;
(F) name and address of person from whom tobacco products were purchased or name and address of person to whom tobacco products were sold;
(G) the wholesale price for tobacco products other than moist snuff; and
(H) for moist snuff, the weight of the moist snuff; and
(2) pay the tax for which it is liable under this chapter for the preceding month minus the amount specified in section 13 of this chapter.
As added by P.L.96-1987, SEC.7. Amended by P.L.172-2011, SEC.84.

IC 6-7-2-13
Collection allowance
Sec. 13. A distributor that files a complete return and pays the tax due within the time specified in section 12 of this chapter is entitled to deduct and retain from the tax a collection allowance of six-thousandths (0.006) of the amount due. If a distributor files an incomplete report, the department may reduce the collection allowance by an amount that does not exceed the lesser of:
(1) ten percent (10%) of the collection allowance; or
(2) fifty dollars ($50).
As added by P.L.96-1987, SEC.7. Amended by P.L.192-2002(ss), SEC.139.

IC 6-7-2-14
Credit or refund of taxes
Sec. 14. The department shall credit or refund to a distributor the tax paid under this chapter on tobacco products that are:
(1) shipped outside Indiana;
(2) returned to the manufacturer; or
(3) destroyed by the distributor in the presence of an employee or agent of the department.
As added by P.L.96-1987, SEC.7.
IC 6-7-2-14.5
Deduction for certain receivables
Sec. 14.5. (a) In determining the amount of tax imposed by this chapter that a distributor must remit under section 12 of this chapter, the distributor shall, subject to subsections (c) and (d), deduct from the distributor's wholesale income subject to the tax imposed by this chapter that is derived from wholesale transactions made during a particular reporting period an amount equal to the distributor's receivables that:
(1) resulted from wholesale transactions on which the distributor has previously paid the tax imposed by this chapter to the department; and
(2) were written off as an uncollectible debt for federal tax purposes under Section 166 of the Internal Revenue Code during the particular reporting period.
(b) If a distributor deducts a receivable under subsection (a) and subsequently collects all or part of that receivable, the distributor shall, subject to subsection (d)(5), include the amount collected as part of the distributor's wholesale income subject to the tax imposed by this chapter for the particular reporting period in which the distributor makes the collection.
(c) As used in this subsection, "affiliated group" means any combination of the following:
(1) An affiliated group within the meaning provided in Section 1504 of the Internal Revenue Code (except that the ownership percentage in Section 1504(a)(2) of the Internal Revenue Code shall be determined using fifty percent (50%) instead of eighty percent (80%)) or a relationship described in Section 267(b)(11) of the Internal Revenue Code.
(2) Two (2) or more partnerships (as defined in IC 6-3-1-19), including limited liability companies and limited liability partnerships, that have the same degree of mutual ownership as an affiliated group described in subdivision (1), as determined under the rules adopted by the department.
The right to a deduction under this section is not assignable to an individual or entity that is not part of the same affiliated group as the assignor.
(d) The following provisions apply to a deduction for a receivable treated as uncollectible debt under subsection (a):
(1) The deduction does not include interest.
(2) The amount of the deduction shall be determined in the manner provided by Section 166 of the Internal Revenue Code for bad debts but shall be adjusted to exclude:
(A) financing charges or interest;
(B) uncollectible amounts on property that remain in the possession of the distributor until the full purchase price is paid;
(C) expenses incurred in attempting to collect any debt; and
(D) repossessed property.
(3) The deduction shall be claimed on the return for the period

during which the receivable is written off as uncollectible in the claimant's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this subdivision, a claimant who is not required to file federal income tax returns may deduct an uncollectible receivable on a return filed for the period in which the receivable is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant were required to file a federal income tax return.
(4) If the amount of uncollectible receivables claimed as a deduction by a distributor for a particular reporting period exceeds the amount of the distributor's taxable wholesale sales for that reporting period, the distributor may file a refund claim under IC 6-8.1-9. However, the deadline for the refund claim shall be measured from the due date of the return for the reporting period on which the deduction for the uncollectible receivables could first be claimed.
(5) For purposes of reporting a payment received on a previously claimed uncollectible receivable, any payments made on a debt or account shall be applied first proportionally to the taxable wholesale price of the property and the part of the receivable attributable to the tax imposed by this chapter, and secondly to interest, service charges, and any other charges.
As added by P.L.211-2007, SEC.38.

IC 6-7-2-15
Registration of manufacturer, importer, broker, or shipper distributing to distributor
Sec. 15. Every manufacturer, importer, broker, or shipper of tobacco products must register with the department before it sells or otherwise distributes tobacco products to distributors.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-16
Manufacturer, importer, broker, or shipper; proof of distributions
Sec. 16. Every manufacturer, importer, broker, or shipper of tobacco products that sells or otherwise distributes tobacco products to distributors shall, before the fifteenth day of each month, submit proof to the department of all of its sales or other distributions to distributors in the preceding month.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-17
Deposit of revenues
Sec. 17. The department shall deposit twenty-five percent (25%) of the taxes, registration fees, fines, or penalties collected under this chapter in the affordable housing and community development fund established by IC 5-20-4-7. The remainder of the taxes, registration fees, fines, or penalties collected under this chapter shall be deposited as provided in IC 6-7-1-28.1. As added by P.L.96-1987, SEC.7. Amended by P.L.234-2007, SEC.202.

IC 6-7-2-18
Distribution without a license; offense
Sec. 18. A person who distributes tobacco products without a license issued under this chapter commits a Class B misdemeanor.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-19
Manufacturer noncompliance; offense
Sec. 19. A manufacturer of tobacco products who does not comply with the requirements of section 15 or 16 of this chapter commits a Class B misdemeanor.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-20
Record keeping violations
Sec. 20. A distributor who does not comply with the requirements of IC 6-8.1-5-4 commits a Class B misdemeanor.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-21
Distributor offenses
Sec. 21. A distributor who knowingly:
(1) acts as a distributor without a license;
(2) makes a false statement in a report under this chapter; or
(3) does not pay the tax for which the distributor is liable under this chapter;
commits a Class B misdemeanor. However, the offense is a Class D felony if it is committed with intent to evade the tax imposed by this chapter or to defraud the state.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-22
Listed tax
Sec. 22. The tax imposed under this chapter is a listed tax for purposes of IC 6-8.1.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-23
Federal sales; exemption
Sec. 23. The sale of tobacco products to the United States or an agency or instrumentality thereof is exempt from the tobacco products tax.
As added by P.L.96-1987, SEC.7.



CHAPTER 3. CONTROLLED SUBSTANCE EXCISE TAX

IC 6-7-3-2
"Delivery" defined
Sec. 2. As used in this chapter, "delivery" has the meaning set forth in IC 35-48-1-11.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-4
"Manufacture" defined
Sec. 4. As used in this chapter, "manufacture" has the meaning set forth in IC 35-48-1-18.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-4.1
"Marijuana" defined
Sec. 4.1. As used in this chapter, "marijuana" has the meaning set forth in IC 35-48-1-19.
As added by P.L.65-1996, SEC.1.

IC 6-7-3-5
Imposition of tax; exemption
Sec. 5. The controlled substance excise tax is imposed on controlled substances that are:
(1) delivered;
(2) possessed; or
(3) manufactured;
in Indiana in violation of IC 35-48-4 or 21 U.S.C. 841 through 21 U.S.C. 852. The tax does not apply to a controlled substance that is distributed, manufactured, or dispensed by a person registered under IC 35-48-3.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-6
Amount of tax; determination by gram weight; substance in possession
Sec. 6. (a) The amount of the controlled substance excise tax is

determined by:
(1) the weight of the controlled substance; or
(2) the pill, capsule, hit, rock, or dosage when a controlled substance is delivered, possessed, or manufactured in that form.
(b) The amount of controlled substance excise tax is as follows:
(1) On each gram of a schedule I, II, or III controlled substance, except marijuana, forty dollars ($40) for each gram and a proportionate amount for each fraction of a gram.
(2) On each gram of marijuana, three dollars and fifty cents ($3.50) for each gram and a proportionate amount for each fraction of a gram.
(3) On each pill, capsule, hit, rock, or dosage of a schedule I, II, or III controlled substance, forty dollars ($40).
(4) On each gram of a schedule IV controlled substance, twenty dollars ($20) for each gram and a proportionate amount for each fraction of a gram.
(5) On each pill, capsule, hit, rock, or dosage of a schedule IV controlled substance, twenty dollars ($20).
(6) On each gram of a schedule V controlled substance, ten dollars ($10) for each gram and a proportionate amount for each fraction of a gram.
(7) On each pill, capsule, hit, rock, or dosage of a schedule V controlled substance, ten dollars ($10).
(c) A gram of a controlled substance is measured by the weight of the substance in possession whether pure, impure, or diluted. A quantity of a controlled substance is diluted if the substance consists of a detectable quantity of pure controlled substance and any excipient, fillers, or waste.
As added by P.L.50-1992, SEC.1. Amended by P.L.65-1996, SEC.2.

IC 6-7-3-7
Delivery of substance to law enforcement officer; tax liability
Sec. 7. A person who delivers a controlled substance to a law enforcement officer is not relieved of the duty to pay taxes under this chapter.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-8
Payment of tax due on violation of state or federal laws; nondisclosure of identity of taxpayer
Sec. 8. The tax imposed under this chapter is due when the person receives delivery of, takes possession of, or manufactures a controlled substance in violation of IC 35-48-4 or 21 U.S.C. 841 through 21 U.S.C. 852. A person may not be required to reveal the person's identity at the time the tax is paid.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-9
Payment of tax not conferring criminal immunity; use of confidential information Sec. 9. The payment of the tax under this chapter does not make the buyer immune from criminal prosecution. However, confidential information acquired by the department may not be used to initiate or facilitate prosecution for an offense other than an offense based on a violation of this chapter.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-10
Issuance of evidence of payment; statement; term of validity; possession of taxpayer
Sec. 10. (a) The department shall issue evidence of payment of the tax to the person paying the tax. The evidence of payment must include a statement stating the following:
"THIS EVIDENCE OF PAYMENT DOES NOT LEGALIZE THE DELIVERY, SALE, POSSESSION, OR MANUFACTURE OF A CONTROLLED SUBSTANCE. THE UNAUTHORIZED DELIVERY, SALE, POSSESSION, OR MANUFACTURE OF A CONTROLLED SUBSTANCE IS A CRIME.".
(b) The evidence of payment is valid for thirty (30) days after the payment is received by the department. A person who receives delivery of, takes possession of, or manufactures a controlled substance must also have a valid evidence of payment in the person's possession.
As added by P.L.50-1992, SEC.1. Amended by P.L.65-1996, SEC.3.

IC 6-7-3-11
Prohibited acts; failure or refusal to pay tax
Sec. 11. A person may not deliver, possess, or manufacture a controlled substance subject to the tax under this chapter unless the tax has been paid. A person who fails or refuses to pay the tax imposed by this chapter is subject to a penalty of one hundred percent (100%) of the tax in addition to the tax.
As added by P.L.50-1992, SEC.1. Amended by P.L.65-1996, SEC.4.

IC 6-7-3-12
Rules for enforcement of chapter; tax refund provisions
Sec. 12. The department may adopt rules under IC 4-22-2 necessary to enforce this chapter, including rules relating to the refunding of taxes paid under this chapter.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-13
Jeopardy assessment; duties of department
Sec. 13. An assessment for the tax due under this chapter is considered a jeopardy assessment. The department shall demand immediate payment and take action to collect the tax due as provided by IC 6-8.1-5-3.
As added by P.L.50-1992, SEC.1.
IC 6-7-3-14
Jeopardy assessments; secondary lien to seizure and forfeiture provisions
Sec. 14. All jeopardy assessments issued for nonpayment of tax shall be considered a secondary lien to the seizure and forfeiture provisions of IC 16-42-20, IC 34-24-1, IC 34-24-2, and any federal law.
As added by P.L.50-1992, SEC.1. Amended by P.L.2-1993, SEC.60; P.L.1-1998, SEC.83; P.L.1-1999, SEC.17.

IC 6-7-3-15
Controlled substance tax fund; establishment; administration; expenses; interest; reversion to general fund; annual appropriation
Sec. 15. (a) The controlled substance tax fund is established to receive all the revenue collected by the department under this chapter.
(b) The fund shall be administered by the treasurer of state. Any expenses incurred in administering the fund shall be paid from the fund. Any interest earned on money in the fund shall be credited to the fund.
(c) Any revenue remaining in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) Money in the fund is annually appropriated to cover the department's administrative and enforcement expenses under this chapter and to make the distributions required by this chapter.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-16
Controlled substance tax fund; awards and distributions; prohibited uses; transfers to state drug free communities fund; collections from assessments
Sec. 16. (a) The department may award up to ten percent (10%) of the total amount collected from an assessment under this chapter to any person who provides information leading to the collection of a tax liability imposed under this chapter. An award made under this subsection must be made before any other distributions under this section.
(b) Whenever a law enforcement agency provides information leading to the collection of a tax liability imposed under this chapter, the department shall award thirty percent (30%) of the total amount collected from an assessment to the law enforcement agency that provided the information that resulted in the assessment. The law enforcement agency shall use the money the agency receives under this chapter to conduct criminal investigations. A law enforcement agency may not receive an award under more than one (1) subsection.
(c) The department shall award ten percent (10%) of the amount deposited in the fund during each month to the law enforcement training board to train law enforcement personnel.
(d) The department may use twenty percent (20%) of the amount

deposited in the fund during a state fiscal year to pay the costs of administration and enforcement of this chapter.
(e) Awards may not be made under this chapter to the following:
(1) A law enforcement officer.
(2) An employee of the department.
(3) An employee of the Internal Revenue Service.
(4) An employee of the federal Drug Enforcement Agency.
(f) All the money deposited in the fund that is not needed for awards or to cover the costs of administration under this chapter shall be transferred to the state drug free communities fund established under IC 5-2-10.
(g) An award made under subsection (a) or (b) shall be made on the basis of collections from each individual assessment that resulted from information supplied to the department by a person or law enforcement agency.
(h) Money shall be considered collected under this section only after all protest periods have expired or all appeals have been adjudicated.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-17
Controlled substances tax fund; monthly distributions and transfers; certification to state auditor; warrants
Sec. 17. (a) All distributions and transfers from the controlled substance tax fund shall be paid monthly by the fifteenth of the month following the month of collection.
(b) The department shall certify to the auditor of state the amount to be distributed to each law enforcement agency that is entitled to receive an award under section 16 of this chapter. The treasurer of state shall make the distributions upon warrants issued by the auditor of state.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-18
Failure to pay as evidence in criminal sentencing order
Sec. 18. When sentencing a defendant following a prosecution for delivery, possession, or manufacture of a controlled substance in violation of IC 35-48-4, the court may consider evidence of the accused's failure to pay the excise tax required by this chapter. If the court finds that the defendant failed to pay the excise tax, the court may order the department to commence collection proceedings for the tax and any penalties, as part of the court's sentencing order.
As added by P.L.65-1996, SEC.5.

IC 6-7-3-19
Conditions on commencement of collection proceedings
Sec. 19. The department may not commence collection proceedings under this chapter unless the department:
(1) is ordered to do so by a court in the court's sentencing order under section 18 of this chapter; or (2) is notified in writing by the prosecuting attorney of the jurisdiction where the offense occurred that the prosecuting attorney does not intend to pursue criminal charges of delivery, possession, or manufacture of the controlled substance that may be subject to the tax required by this chapter.
As added by P.L.65-1996, SEC.6.

IC 6-7-3-20
Tax in addition to criminal penalties and forfeitures
Sec. 20. The excise taxes required by this chapter are intended to be in addition to any criminal penalties under IC 35-48-4 and forfeitures under IC 16-42-20, IC 34-24-1, or IC 34-24-2 (or IC 34-4-30.1 or IC 34-4-30.5 before their repeal).
As added by P.L.65-1996, SEC.7. Amended by P.L.1-1998, SEC.84.






ARTICLE 8. MISCELLANEOUS

CHAPTER 1. PETROLEUM SEVERANCE TAX

IC 6-8-1-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the department of state revenue.
(Formerly: Acts 1947, c.278, s.2.) As amended by P.L.2-1988, SEC.34; P.L.109-1988, SEC.6.

IC 6-8-1-3
"Taxpayer" defined
Sec. 3. As used in this chapter, "taxpayer" means any person by whom a tax is payable under this article.
(Formerly: Acts 1947, c.278, s.3.) As amended by P.L.2-1988, SEC.35; P.L.109-1988, SEC.7.

IC 6-8-1-4
"Value" defined
Sec. 4. As used in this chapter, "value" means the price paid or offered to be paid for petroleum of a like grade or gravity in the field or pool in which such well is located, and, if no such price be paid or offered, then as determined pursuant to the rules of the department.
(Formerly: Acts 1947, c.278, s.4.) As amended by P.L.109-1988, SEC.8.

IC 6-8-1-5
"Petroleum", "natural gas", "oil", and "barrel of oil" defined
Sec. 5. (a) As used in this chapter, "petroleum" means all hydrocarbons produced at a well in a liquid or gaseous state.
(b) As used in this chapter, "natural gas" means petroleum that maintains a gaseous state at atmospheric conditions.
(c) As used in this chapter, "oil" means petroleum that maintains a liquid state at atmospheric conditions.
(d) As used in this chapter, "barrel of oil" means forty-two (42) U.S. gallons of oil at sixty degrees Fahrenheit (60° F).
(Formerly: Acts 1947, c.278, s.5.) As amended by P.L.109-1988,

SEC.9.

IC 6-8-1-6
"Producer" defined
Sec. 6. As used in this chapter, "producer" means a person engaged in severing petroleum from the land direct.
(Formerly: Acts 1947, c.278, s.6.) As amended by P.L.109-1988, SEC.10.

IC 6-8-1-7
"Owner" defined
Sec. 7. As used in this chapter, "owner" means a person receiving or entitled to receive a proportionate share of petroleum or a proportionate share of the proceeds of the sale of petroleum after production by an operator, and without limitation of the foregoing, includes the owners of royalties, excess royalty, overriding royalty, mineral rights, or working interest.
(Formerly: Acts 1947, c.278, s.7.) As amended by P.L.109-1988, SEC.11.

IC 6-8-1-8
Rate of taxation
Sec. 8. A tax at a rate equal to the greater of:
(1) one percent (1%) of the value of the petroleum; or
(2) three cents ($0.03) per one thousand (1,000) cubic feet (MCF) for natural gas and twenty-four cents ($0.24) per barrel for oil;
is hereby imposed as of the time of the severance of such petroleum from the land, upon all producers and owners thereof as an excise for the privilege of severing the same from the land and producing the same from the well, except when the gas from any well is used to pump or treat the same or when such gas is piped to a landowner's private buildings for the landowner's own use.
(Formerly: Acts 1947, c.278, s.8.) As amended by P.L.109-1988, SEC.12.

IC 6-8-1-9
Tax liens
Sec. 9. The tax imposed by section 8 of this chapter is a lien upon such petroleum from the time of its severance from the land until such tax and all penalties and interest accruing by reason of nonpayment of the tax are fully paid.
(Formerly: Acts 1947, c.278, s.9.) As amended by P.L.109-1988, SEC.13.

IC 6-8-1-10
Liability for tax
Sec. 10. Any person purchasing or receiving possession of such petroleum prior to the discharge of such lien shall then and there be, become and remain personally liable to report and pay the amount of

such lien until the same be paid.
(Formerly: Acts 1947, c.278, s.10.)

IC 6-8-1-11
Payment of tax; right of reimbursement
Sec. 11. A person reporting and paying a tax levied under this chapter is entitled to be reimbursed by the owner or owners immediately upon such payment and shall deduct the amount of the payment from anything due to the owners. A person paying and deducting such tax is not subject to any suit or action for recovery by any person, but the remedy of such person shall be exclusively by claim or suit for refund under the terms of this chapter.
(Formerly: Acts 1947, c.278, s.11.) As amended by P.L.2-1988, SEC.36; P.L.109-1988, SEC.14.

IC 6-8-1-12
Duties of department
Sec. 12. The department shall administer and collect the tax imposed under this chapter, and shall adopt rules fixing the time and manner of reporting, and paying, at monthly intervals the tax imposed under this chapter.
(Formerly: Acts 1947, c.278, s.12.) As amended by Acts 1980, P.L.61, SEC.14; P.L.109-1988, SEC.15.

IC 6-8-1-13
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-14
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-15
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-16
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-17
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-18
Tax additional to all other taxes
Sec. 18. The tax imposed by this chapter shall be in addition to all other taxes, excises, and fees levied under any other statute.
(Formerly: Acts 1947, c.278, s.18.) As amended by P.L.2-1988, SEC.37; P.L.109-1988, SEC.16.
IC 6-8-1-19
Amount collected from tax; failure of collecting trustee to pay; offense
Sec. 19. Any person charging against or deducting from any payment due to any other person any amount being or represented as being a tax levied by this chapter or receiving money or credits as or purporting to be such a tax is a trustee of the amounts so charged, deducted, or received. A trustee who fails to pay any of those amounts to the department when due, with intent to evade payment of the tax, commits a Class D felony.
(Formerly: Acts 1947, c.278, s.19.) As amended by Acts 1978, P.L.2, SEC.650.

IC 6-8-1-20
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-21
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-22
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-23
Record keeping violations; offenses
Sec. 23. (a) It is a Class C infraction for a person subject to taxation under this chapter to fail to keep and preserve such records, books, or accounts as may be necessary to determine the amount for which he is liable. It is a Class C infraction for such a person to fail to keep and preserve such records for a period of three (3) years, or to fail to keep them open for examination at any time by the department or its authorized agents.
(b) It is a Class B misdemeanor for a person to make false entries in his books, or to keep more than one (1) set of books, with intent to defraud the state or evade the payment of the tax, or any part thereof, imposed by this chapter.
(Formerly: Acts 1947, c.278, s.23.) As amended by Acts 1978, P.L.2, SEC.651.

IC 6-8-1-24
Evasion of tax; offenses
Sec. 24. It is a Class B misdemeanor for a person to fail to make any return required to be made under this chapter, or to make any false return, with intent to defraud the state or to evade the payment of the tax, or any part thereof, imposed by this chapter. It is a Class B misdemeanor for a person to recklessly fail to permit the examination of any book, paper, account, record, or other data by the department or its authorized agents, as required by this chapter, to

recklessly fail to permit the inspection or appraisal of any property by the department or its authorized agents, or to knowingly fail to offer testimony or produce any record as required in this chapter. A person who makes a false statement, with intent to defraud the state or to evade the payment of the tax imposed under this chapter, commits a Class D felony.
(Formerly: Acts 1947, c.278, s.24.) As amended by Acts 1978, P.L.2, SEC.652.

IC 6-8-1-25
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-26
Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)

IC 6-8-1-27
Disposition of revenues
Sec. 27. (a) Money received under this chapter shall be paid by the department into a fund to be kept by the treasurer of state and known as the oil and gas fund.
(b) Money paid into this fund shall be devoted to the following purposes upon appropriation:
(1) To the expenses of administering this chapter.
(2) To the oil and gas division of the department of natural resources for the purpose of administering IC 14-37.
(3) To research pertaining to exploration for, development of, and wise use of petroleum resources in Indiana.
(Formerly: Acts 1947, c.278, s.27.) As amended by Acts 1982, P.L.63, SEC.1; P.L.109-1988, SEC.17; P.L.1-1995, SEC.53.

IC 6-8-1-28
Reversion of oil and gas fund
Sec. 28. No part of the oil and gas fund reverts to the general fund of the state at the close of any fiscal year.
As added by P.L.109-1988, SEC.18.



CHAPTER 2. REPEALED



CHAPTER 3. DEPARTMENT OF STATE REVENUE.POWERS AND DUTIES



CHAPTER 4. REPEALED



CHAPTER 5. EXEMPTION OF PROCEEDS AND INTEREST ON MUNICIPAL BONDS FROM ALL TAXES



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. RECIPROCAL FULL FAITH AND CREDIT TAXATION ACT

IC 6-8-8-2
Short title
Sec. 2. This chapter shall be known as The Reciprocal Full Faith and Credit Taxation Act.
(Formerly: Acts 1951, c.180, s.2.) As amended by P.L.2-1988, SEC.39.

IC 6-8-8-3 Conflicting laws
Sec. 3. All laws in conflict with or in limitation of this chapter are superseded by this chapter.
(Formerly: Acts 1951, c.180, s.3.) As amended by P.L.2-1988, SEC.40.



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. EMPLOYEE MEDICAL CARE SAVINGS ACCOUNT PLANS

IC 6-8-11-1
"Deductible" defined
Sec. 1. As used in this chapter, "deductible" means the total deductible for an employee and all dependents of the employee for a calendar year.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-2
"Dependent" defined
Sec. 2. As used in this chapter, "dependent" means any of the following:
(1) The spouse of an employee.
(2) An employee's child who is one (1) of the following:
(A) Less than nineteen (19) years of age.
(B) Less than twenty-three (23) years of age and enrolled as a full-time student at an accredited college or university.
(C) Legally entitled to the provision by the employee of proper or necessary subsistence, education, medical care, or other care necessary for the child's health, guidance, or well-being, and not otherwise emancipated, self-supporting, married, or a member of the armed forces of the United States.
(D) Mentally or physically incapacitated to the extent that the child is not self-sufficient.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-3
"Eligible medical expense" defined
Sec. 3. As used in this chapter, "eligible medical expense" means an expense paid for medical care (as defined in Section 213(d) of the Internal Revenue Code).
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-4
"Employee" defined
Sec. 4. As used in this chapter, "employee" means the individual:
(1) for whose benefit; or
(2) for the benefit of whose dependents;
a medical care savings account is established. As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-5
"Higher deductible" defined
Sec. 5. (a) As used in this chapter, for calendar year 1996, "higher deductible" means a deductible of:
(1) not less than one thousand dollars ($1,000); and
(2) not more than five thousand dollars ($5,000).
(b) For calendar years after 1996, the term means a deductible of:
(1) not less than the figure set forth in subsection (a)(1), adjusted under subsection (c); and
(2) not more than the figure set forth in subsection (a)(2), adjusted under subsection (c).
(c) The adjustments referred to in subsections (b)(1) and (b)(2):
(1) may reflect increases in the general level of prices since 1995; and
(2) must be based on:
(A) the Consumer Price Index updated monthly by the Bureau of Labor Statistics of the United States Department of Labor; or
(B) other figures issued by the government of the United States to indicate increases in the general level of prices in the United States.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-6
"Medical care savings account" or "account" defined
Sec. 6. As used in this chapter, "medical care savings account" or "account" means an account established in Indiana under a medical care savings account program to pay the eligible medical expenses of an employee and dependents of the employee.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-7
"Medical care savings account program" defined
Sec. 7. A "medical care savings account program" means a program established under this chapter to pay the eligible medical expenses of employees and dependents of employees through medical care savings accounts.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-8
"Qualified higher deductible health plan" defined
Sec. 8. As used in this chapter, "qualified higher deductible health plan" means a health coverage policy, certificate, or contract that:
(1) provides for the payment of eligible medical expenses that exceed a higher deductible;
(2) is purchased by an employer for the benefit of employees and dependents of employees; and
(3) is part of a medical care savings account program

established under this chapter.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-9
Powers and duties of employer
Sec. 9. (a) Except as otherwise provided by statute, contract, or a collective bargaining agreement, an employer may establish a medical care savings account program for the employer's employees.
(b) An employer that establishes a medical care savings account program under this chapter shall, before making any contributions to medical care savings accounts under the program, inform all employees in writing of the federal tax status of contributions made under this chapter.
(c) Except as provided in sections 17 and 23 of this chapter, the:
(1) principal contributed by an employer to a medical care savings account;
(2) interest earned on money on deposit in a medical care savings account; and
(3) money:
(A) paid out of a medical care savings account for eligible medical expenses; or
(B) used to reimburse an employee for eligible medical expenses;
are exempt from taxation as income of the employee under IC 6-3-2-18.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-10
Requirements
Sec. 10. (a) A medical care savings account program established by an employer under this chapter must include all of the following:
(1) The purchase by the employer of a qualified higher deductible health plan for the benefit of one (1) or more employees and dependents of the employees.
(2) The contribution by the employer, and the deposit into the medical care savings account established on behalf of each employee, of all or part of the difference between:
(A) the cost to the employer of purchasing a qualified higher deductible health plan for the benefit of the employee; and
(B) the cost previously incurred by the employer to pay the eligible medical expenses of the employee through a health coverage policy, certificate, or contract.
(3) The designation of an account administrator to administer the medical care savings accounts of employees.
(b) Notwithstanding subsection (a)(2), if an employer, before establishing a medical care savings account program under this chapter, did not pay the eligible medical expenses of the employer's employees through a health coverage policy, certificate, or contract, the employer may contribute all or part of the deductible of the qualified higher deductible health plan purchased by the employer to

establish the medical care savings account program.
(c) The contribution under subsection (b) must not exceed the following:
(1) For 1996, five thousand dollars ($5,000).
(2) For calendar years after 1996, the figure set forth in subdivision (1), adjusted under subsection (d).
(d) The adjustments referred to in subsection (c):
(1) may reflect increases in the general level of prices since 1995; and
(2) must be based on:
(A) the Consumer Price Index updated monthly by the Bureau of Labor Statistics of the United States Department of Labor; or
(B) other figures issued by the government of the United States to indicate increases in the general level of prices in the United States.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2. Amended by P.L.66-1996, SEC.1.

IC 6-8-11-11
Contributions by employee
Sec. 11. (a) A medical care savings account program established by an employer under this chapter may allow an employee to contribute money to the medical care savings account established for the employee. However, an employee may not contribute an amount larger than necessary to make the balance in the account equal the deductible.
(b) Notwithstanding sections 17 and 23 of this chapter, if an employee contributes money to an account under this section:
(1) the money may be withdrawn from the account by the employee at any time and for any purpose without a penalty;
(2) the withdrawal of the money by the employee is not income to the employee that is subject to taxation under IC 6-3-1 through IC 6-3-7; and
(3) income earned on the money while it is in the account is not income to the employee that is subject to taxation under IC 6-3-1 through IC 6-3-7.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-12
Authorized account administrators
Sec. 12. The following may be an account administrator under this chapter:
(1) A federal or state chartered:
(A) bank;
(B) savings association;
(C) savings bank; or
(D) credit union.
(2) A trust company authorized to act as a fiduciary.
(3) An insurance company or a health maintenance organization

authorized to do business in Indiana under IC 27.
(4) A broker-dealer, an agent, or an investment advisor registered under IC 23-19.
(5) A person that is licensed as an administrator under IC 27-1-25.
(6) An employee welfare benefit plan that is governed by the federal Employee Retirement Income Security Act, 29 U.S.C. 1001 et seq.
(7) An employer that participates in the medical care savings account program.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2. Amended by P.L.79-1998, SEC.14; P.L.160-2003, SEC.1; P.L.27-2007, SEC.6.

IC 6-8-11-13
Use of funds
Sec. 13. An account administrator shall use the funds held in a medical care savings account exclusively for the purpose of paying the eligible medical expenses of the employee or the employee's dependents.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-14
Prohibited use of funds
Sec. 14. (a) Funds held in a medical care savings account shall not be used to cover medical expenses of the employee or the employee's dependents that are otherwise covered.
(b) Medical expenses that are "otherwise covered" for the purposes of this section include expenses covered by:
(1) an automobile insurance policy;
(2) a workers' compensation insurance policy or self-insured plan; or
(3) another health coverage policy, certificate, or contract.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-15
Reimbursement
Sec. 15. If an employee submits documentation to the account administrator concerning eligible medical expenses that the employee has incurred and paid for medical care for the employee or a dependent of the employee, the account administrator shall reimburse the employee from the employee's account for the eligible medical expenses paid by the employee.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-16
Advancement of money
Sec. 16. An employer that makes contributions to a medical care savings account program on a periodic installment basis may advance to an employee, interest free, an amount necessary to cover unpaid eligible medical expenses that exceed the amount in the employee's

medical care savings account if the employee agrees to repay the advance:
(1) from future installments; or
(2) when the employee ceases to be an employee of the employer.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-17
Withdrawal of money for other purposes
Sec. 17. (a) An employee may, under this section, withdraw money from the employee's medical care savings account for a purpose other than the purposes set forth in section 13 of this chapter.
(b) Except as provided in section 11(b) of this chapter, if an employee withdraws money from the employee's medical care savings account on the last business day of the account administrator's business year for a purpose not set forth in section 13 of this chapter:
(1) the money withdrawn is income to the individual that is subject to taxation under IC 6-3-2-18(e); but
(2) the withdrawal does not:
(A) subject the employee to a penalty; or
(B) make the interest earned on the account during the tax year taxable as income of the employee.
(c) Except as provided in section 11(b) of this chapter, if an employee withdraws money for a purpose not set forth in section 13 of this chapter at any time other than the last business day of the account administrator's business year, all of the following apply:
(1) The amount of the withdrawal is income to the individual that is subject to taxation under IC 6-3-2-18(e).
(2) The administrator shall withhold and, on behalf of the employee, pay a penalty to the department of state revenue equal to ten percent (10%) of the amount of the withdrawal.
(3) All interest earned on the balance in the account during the tax year in which a withdrawal under this subsection is made is income to the individual that is subject to taxation under IC 6-3-2-18(f).
(d) Money paid to the department of state revenue as a penalty under this section shall be deposited in the local health maintenance fund established by IC 16-46-10-1.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-18
Written notice required
Sec. 18. (a) For the purposes of section 17(b) of this chapter, an account administrator that begins to administer a medical care savings account shall, in writing, notify the employee for whose benefit the account was established of the date of the last business day of the administrator's business year.
(b) The notice required by this section must be given not more

than thirty (30) days after the account administrator begins to administer the medical care savings account.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-19
Money exempt from execution
Sec. 19. Money in a medical care savings account established under this chapter is exempt from execution under IC 34-55-10-2.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2. Amended by P.L.1-1998, SEC.85.

IC 6-8-11-20
Distribution upon death of employee with no covered dependents
Sec. 20. (a) This section applies only to an employee who has no dependents who are covered under the medical care savings account established for the benefit of the employee.
(b) Upon the death of the employee for whose benefit a medical care savings account was established, the account administrator shall distribute the principal and accumulated interest of the account to the estate of the employee by mailing a check to the personal representative of the employee (as defined in IC 29-1-1-3).
(c) The distribution of the balance in a medical care savings account under this section is not income to the individual or to the estate of the individual that is subject to taxation under IC 6-3-1 through IC 6-3-7.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-21
Transfer of account
Sec. 21. If an individual:
(1) who was employed by an employer that participated in a medical care savings account program; and
(2) whose employment was terminated;
becomes employed with a different employer that participates in a medical care savings account program, the individual may transfer the medical care savings account that was established for the individual's benefit by the former employer to the account administrator of the new employer.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-22
Termination of employment
Sec. 22. If the employment of an individual by an employer that participates in a medical care savings account program is terminated, the money in the individual's medical care savings account may continue to be used for the benefit of the individual and the individual's dependents and remains exempt from taxation as provided under this chapter if, not more than sixty (60) days after the individual's final day of employment:
(1) the individual transfers the individual's medical care savings

account to a new account administrator; or
(2) the individual requests in writing that the former employer's account administrator remain the administrator of the individual's account, and the account administrator agrees to retain the account.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-23
Procedures for payment upon termination
Sec. 23. (a) This section applies when the employment of an individual by an employer that participates in a medical care savings account program is terminated.
(b) If the former employer is not informed, within ninety (90) days after the former employee's final day of employment, of the name and address of an account administrator to which the former employer is transferring the former employee's medical care savings account under section 21 of this chapter, the former employer shall pay the money in the former employee's medical care savings account to the former employee under subsection (d).
(c) If:
(1) the former employee, under section 22(2) of this chapter, requests in writing that the former employer's account administrator remain the administrator of the individual's medical care savings account; and
(2) the account administrator does not agree to retain the account;
the former employer shall, within ninety (90) days after the former employee's final day of employment, pay the money in the former employee's medical care savings account to the former employee under subsection (d).
(d) An employer that is required under this section to pay the money in a former employee's medical care savings account to the former employee shall mail to the former employee, at the former employee's last known address, a check for the balance in the account on the ninety-first day after the employee's final day of employment.
(e) Except as provided in section 11(b) of this chapter, money that is paid to a former employee under subsection (d):
(1) is subject to taxation under IC 6-3-1 through IC 6-3-7 as income of the individual; but
(2) is not subject to the penalty referred to in section 17(c)(2) of this chapter.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-24
Distribution upon death of employee with dependents
Sec. 24. (a) This section applies if an individual:
(1) whose employer participates in a medical care savings account program; and
(2) who has one (1) or more dependents who are covered under the account established for the benefit of the individual; dies.
(b) After the death of an individual described in subsection (a), the money in the individual's medical care savings account may continue to be used for the benefit of the individual's dependents and remains exempt from taxation as provided under this chapter if, not more than sixty (60) days after the individual's death:
(1) the individual's medical care savings account is transferred to a new account administrator; or
(2) the dependents of the individual request in writing that the account administrator of the late individual's employer remain the administrator of the account, and the account administrator agrees to retain the account.
(c) If the former employer of an individual described in subsection (a) is not informed, within ninety (90) days after the individual's death, of the name and address of an account administrator to which the medical care savings account has been transferred under subsection (b)(1), the former employer shall pay the money in the medical care savings account to the estate of the individual under subsection (e).
(d) If:
(1) the dependents of an individual described in subsection (a), under subsection (b)(2), request in writing that the former employer's account administrator remain the administrator of the individual's medical care savings account; and
(2) the account administrator does not agree to retain the account;
the former employer shall, within ninety (90) days after the individual's death, pay the money in the individual's medical care savings account to the estate of the individual under subsection (e).
(e) Under the circumstances described in subsection (c) or (d), the account administrator shall distribute the principal and accumulated interest in the account to the estate of the individual by mailing a check to the personal representative of the individual (as defined in IC 29-1-1-3).
(f) The distribution of the balance in a medical care savings account under subsection (e) is not income to the individual or to the estate of the individual that is subject to taxation under IC 6-3-1 through IC 6-3-7.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-25
Rules
Sec. 25. (a) The insurance commissioner appointed under IC 27-1-1-2 and the department of state revenue may adopt rules under IC 4-22-2 necessary to implement this chapter.
(b) The rules adopted under this section must include a procedure for the adjustment of figures required by sections 5 and 10 of this chapter.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.



CHAPTER 12. ELIGIBLE EVENT; EXEMPTION FROM TAXATION

IC 6-8-12-2
"Eligible event"
Sec. 2. As used in this chapter, "eligible event" means:
(1) an event known as the Super Bowl that is conducted after December 31, 2011, by an eligible entity described in section 1(1) of this chapter; or
(2) an event known as the Men's Final Four or the Women's Final Four, including the ancillary events associated with the Men's Final Four or the Women's Final Four, that is conducted after December 31, 2011, by an eligible entity described in section 1(2) of this chapter.
As added by P.L.211-2007, SEC.39; P.L.234-2007, SEC.42. Amended by P.L.131-2008, SEC.25.

IC 6-8-12-3
Tax exemption
Sec. 3. (a) Except as provided in subsection (b), all property owned by an eligible entity, revenues of an eligible entity, and expenditures and transactions of an eligible entity:
(1) in connection with an eligible event; and
(2) resulting from holding an eligible event in Indiana or making preparatory advance visits to Indiana in connection with an eligible event;
are exempt from taxation in Indiana for all purposes.
(b) Salaries and wages paid to employees of the National Collegiate Athletic Association and its affiliates that are ordinarily subject to taxation under:
(1) IC 6-3-1 through IC 6-3-7; and
(2) IC 6-3.5;
are subject to income taxation regardless of whether the salaries and wages are paid in connection with an eligible event, holding an eligible event in Indiana, or making a preparatory advance visit to Indiana in connection with an eligible event.
As added by P.L.211-2007, SEC.39; P.L.234-2007, SEC.42. Amended by P.L.131-2008, SEC.26.

IC 6-8-12-4
Marion County admissions tax not applicable Sec. 4. The excise tax under IC 6-9-13 does not apply to an eligible event.
As added by P.L.211-2007, SEC.39; P.L.234-2007, SEC.42.

IC 6-8-12-5
Findings
Sec. 5. The general assembly finds that:
(1) this chapter has been enacted as a requirement to host an eligible event in Indiana and that an eligible event would not be held in Indiana without the exemptions provided in this chapter;
(2) notwithstanding the exemptions provided in this chapter, an eligible event held in Indiana would generate a significant economic impact for Indiana and additional revenues from taxes affected by this chapter; and
(3) the exemptions provided in this chapter will not reduce or adversely affect the levy and collection of taxes pledged to the payment of bonds, notes, leases, or subleases payable from those taxes.
As added by P.L.211-2007, SEC.39; P.L.234-2007, SEC.42.






ARTICLE 8.1. DEPARTMENT OF STATE REVENUE; TAX ADMINISTRATION

CHAPTER 1. DEFINITIONS AND APPLICABILITY

P.L.1-1994, SEC.30; P.L.19-1994, SEC.12; P.L.2-1995, SEC.35; P.L.1-1996, SEC.57; P.L.65-1996, SEC.8; P.L.61-1996, SEC.7; P.L.119-1998, SEC.15; P.L.181-1999, SEC.3; P.L.151-2001, SEC.7; P.L.192-2002(ss), SEC.140; P.L.214-2005, SEC.25; P.L.162-2006, SEC.35; P.L.233-2007, SEC.23; P.L.95-2008, SEC.15; P.L.131-2008, SEC.27; P.L.146-2008, SEC.358; P.L.1-2009, SEC.57; P.L.182-2009(ss), SEC.247.

IC 6-8.1-1-1.5
"Commissioner"
Sec. 1.5. Except as provided in section 3 of this chapter, "commissioner" refers to the commissioner of the department.
As added by P.L.332-1989(ss), SEC.17.

IC 6-8.1-1-2
"Department"
Sec. 2. "Department" means the Indiana department of state revenue.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-1-3
"Person"
Sec. 3. "Person" includes an individual, assignee, receiver, commissioner, fiduciary, trustee, executor, administrator, institution, national bank, bank, consignee, firm, partnership, joint venture, pool, syndicate, bureau, association, cooperative association, society, club, fraternity, sorority, lodge, corporation, limited liability company, Indiana political subdivision engaged in private or proprietary activities, estate, trust, or any group or combination acting as a unit.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.8-1993, SEC.103.

IC 6-8.1-1-4
"Due date"
Sec. 4. "Due date" means the last date on which a particular act, such as filing a return or making a payment, may be performed and still be on time. If an extension of time is allowed for performing a particular act, the "due date" is the last day of the extension period.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-1-5
Repealed
(Repealed by P.L.192-2002(ss), SEC.191.)

IC 6-8.1-1-5.5
"Taxpayer"
Sec. 5.5. "Taxpayer" means a person liable for the payment of taxes.
As added by P.L.332-1989(ss), SEC.18.
IC 6-8.1-1-6
Application of article; conflicts with other laws
Sec. 6. The provisions of this article apply for the purposes of imposing, collecting, and administering the listed taxes. However, if a provision of this article conflicts with a provision of the law relating to any of the listed taxes, the provision of the law relating to the listed tax controls for purposes of imposing, collecting, or administering that listed tax.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-1-7
Definitions; applicability
Sec. 7. The definitions in this chapter apply throughout this article.
As added by P.L.332-1989(ss), SEC.19.

IC 6-8.1-1-8
Applicability of law; determination of rights and duties
Sec. 8. (a) This chapter and IC 6-8.1-2 through IC 6-8.1-10-1 (except IC 6-8.1-5-2) apply after December 31, 1980, regardless of when the tax liability arose. If the tax liability was assessed before January 1, 1981, the rights and duties of the taxpayer and the state are determined (except for interest on the liability for which IC 6-8.1-10-1 applies beginning January 1, 1981) with regard to the assessment, hearing, and appeals procedures and limitations that existed at the time of the tax liability assessment and before January 1, 1981, notwithstanding the repeal of those procedures and limitations.
(b) Except as provided in subsection (c), IC 6-8.1-5-2 and IC 6-8.1-10-2.1 through IC 6-8.1-10-7 apply only with respect to taxes imposed for periods ending after December 31, 1980. Tax liabilities arising before January 1, 1981, are, with respect to additions to tax and penalties, determined, administered, and assessed under the appropriate listed tax laws in effect on December 31, 1980, instead of under this article. The rights and duties of the taxpayers and the state under those laws are fully and completely preserved with respect to the additions to tax and penalties.
(c) IC 6-8.1-10-2.1 through IC 6-8.1-10-7 may apply to tax liabilities arising during any period that ends before January 1, 1981, if:
(1) the commissioner has not issued an assessment with respect to that prior period; or
(2) the commissioner has issued the assessment that is or may be the subject of a petition for reassessment and the commissioner's decision on that assessment has not been issued as of January 1, 1981, and the taxpayer elects to have all of IC 6-8.1-10-2.1 through IC 6-8.1-10-7 apply as fully as if those sections had been in effect at the time the tax liability arose. The election must be made within sixty (60) days after assessment or before June 1, 1981, whichever occurs last. An

election under this subsection may not shorten the statute of limitations upon assessments otherwise applying to tax liabilities arising before January 1, 1981.
As added by P.L.332-1989(ss), SEC.20. Amended by P.L.1-1991, SEC.68; P.L.1-2010, SEC.36.



CHAPTER 2. DEPARTMENT ORGANIZATION

IC 6-8.1-2-2
Control by governor
Sec. 2. The department is under the control of the governor, who shall appoint or employ the commissioner.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.100-2012, SEC.19.

IC 6-8.1-2-3
Repealed
(Repealed by P.L.23-1986, SEC.21.)



CHAPTER 3. DUTIES, POWERS, AND RESPONSIBILITIES

IC 6-8.1-3-2
Employees; hiring; compensation; conflict of interest
Sec. 2. (a) The commissioner, with the governor's approval, may employ such individuals as are necessary to perform the various functions of the department.
(b) The commissioner and the budget agency shall set the compensation for the department's employees.
(c) Before January 1, 1983, an employee of the department may not perform any activity, outside the department, involving the representation of another person at an audit by the department.
(d) After December 31, 1982, an employee of the department may not perform any activity, outside the department, involving the representation of another person for compensation, if that activity could conflict with his departmental job. An employee may not prepare state or federal tax returns for compensation and he may not perform accounting or legal services for compensation, if those services or the results of those services pertain to or are used in the preparation of a state or federal tax return.
(e) For a period of two (2) years after the termination of his employment with the department, a former employee may not act in any capacity for a person (other than the department, another state agency, or the federal government) in a matter that was pending in the department during the period of the former employee's

employment.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-3-2.2
Unauthorized investigations or surveillance
Sec. 2.2. (a) This section does not:
(1) apply to an otherwise lawful investigation concerning organized crime activities; or
(2) prohibit, restrict, or prevent the exchange of information if a person is being investigated for multiple violations of IC 6-2.5 (state gross retail and use taxes).
(b) As used in this section, "investigation" means an oral or written inquiry directed to a person, organization, or governmental entity.
(c) As used in this section, "surveillance" means the monitoring of a person, place, or event by:
(1) electronic interception;
(2) overt or covert observations;
(3) photography; or
(4) the use of informants.
(d) The commissioner or an employee of the department may not knowingly authorize, require, or conduct:
(1) an investigation; or
(2) a surveillance;
unless the purpose of the investigation or surveillance is reasonably related to the administration of a listed tax.
As added by P.L.332-1989(ss), SEC.21. Amended by P.L.100-2012, SEC.20.

IC 6-8.1-3-2.5
Employee evaluations based on revenue collected or tax liability assessed
Sec. 2.5. The department may not include the amount of revenue collected or tax liability assessed in the evaluation of an employee.
As added by P.L.332-1989(ss), SEC.22. Amended by P.L.211-2007, SEC.40.

IC 6-8.1-3-2.6
Certification of compliance with employee evaluation criteria
Sec. 2.6. The commissioner shall certify in the report submitted under IC 6-8.1-14-3 that the department is in compliance with section 2.5 of this chapter.
As added by P.L.332-1989(ss), SEC.23.

IC 6-8.1-3-3
Removal of expired rules
Sec. 3. (a) The department shall adopt, under IC 4-22-2, rules governing:
(1) the administration, collection, and enforcement of the listed taxes; (2) the interpretation of the statutes governing the listed taxes;
(3) the procedures relating to the listed taxes; and
(4) the methods of valuing the items subject to the listed taxes.
(b) No change in the department's interpretation of a listed tax may take effect before the date the change is:
(1) adopted in a rule under this section; or
(2) published in the Indiana Register under IC 4-22-7-7(a)(5), if IC 4-22-2 does not require the interpretation to be adopted as a rule;
if the change would increase a taxpayer's liability for a listed tax.
(c) The department shall furnish copies of its rules and statements described in subsection (b)(2) to the public at a cost equivalent to the preparation and mailing costs of those rules or statements. However, the department shall furnish the rules or statements, on request, free of charge to governmental officials of any state or of the federal government.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.105-1987, SEC.1; P.L.17-1996, SEC.8.

IC 6-8.1-3-3.5
Guidelines available for public inspection and copying; letters of findings; removal of information
Sec. 3.5. (a) Subject to subsection (b), the department shall publish in the Indiana Register under IC 4-22-7-7 and make available for public inspection and copying under IC 5-14-3 information bulletins, revenue rulings (including, after complying with subsections (b) through (e), letters of findings), and other guidelines that:
(1) are issued by the department; and
(2) concern a listed tax.
(b) When the department issues a letter of findings, the department shall provide a copy of the letter of findings to the taxpayer to which the letter of findings pertains. The department shall notify the taxpayer of the taxpayer's right to delete information described under subsection (c).
(c) Not more than thirty (30) days after a taxpayer receives a letter of findings under subsection (b), the taxpayer to which the letter of findings pertains may request in writing that the department remove any of the following information that is contained in the letter of findings:
(1) A name, address, or other identifying detail of:
(A) the business or other person to whom the written determination pertains; or
(B) any other business or other person identified in the written determination or a background file document.
(2) A trade secret or other commercial or financial information obtained from a business or other person that is privileged or confidential.
(3) Information, the disclosure of which would constitute an unwarranted invasion of personal privacy. (4) Information contained in or related to an examination, operating, or condition report prepared by, on behalf of, or for use of an agency responsible for the regulation or supervision of a financial institution.
(5) Information specifically exempted from disclosure by any other statute that is applicable to the department of state revenue.
A request to remove information under this subsection must include a copy of the letter of findings that is marked to identify the information that the person seeks to remove.
(d) Before publishing or making a letter of findings available for public inspection, the department shall remove information marked by a taxpayer for removal from the letter of findings to the extent that:
(1) the request was submitted to the department in conformity with subsection (c); and
(2) the information marked for removal qualifies under subsection (c)(1) through (c)(5).
However, if after removal of information marked by a taxpayer, the letter of findings does not clearly indicate the position of the department on the matter of tax law addressed by the letter of findings, the department shall add back deleted items or substitute words and numbers to the extent necessary to clearly indicate the position of the department on the matter of tax law addressed by the letter of findings.
(e) IC 5-14-3-4, IC 6-8.1-7-1, and any other law exempting information from disclosure by the department does not apply to this subsection. Subject to subsection (d), the department shall submit the letter of findings for publication in the Indiana Register under IC 4-22-7-7 and make the letter of findings available for public inspection and copying under IC 5-14-3 not earlier than thirty (30) days after the taxpayer receives the letter of findings and not later than sixty (60) days after the taxpayer receives the letter of findings.
As added by P.L.28-1997, SEC.24.

IC 6-8.1-3-4
Forms; electronic format
Sec. 4. The department has the sole authority to furnish forms used in the administration and collection of the listed taxes, including reporting of information in an electronic format.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.36-1984, SEC.2; P.L.182-2009(ss), SEC.248.

IC 6-8.1-3-5
Signature on documents
Sec. 5. All notices, summons, warrants, waivers, demands, or other documents requiring an authorizing signature by the department must be signed by the commissioner or his designee; and when that document is signed it is an official department document.
As added by Acts 1980, P.L.61, SEC.1.
IC 6-8.1-3-6
Records; audit
Sec. 6. (a) The department shall maintain, for a period of at least three (3) years, a record of all monies received and disbursed, and copies of all returns filed with the department.
(b) At the end of each fiscal year, the state board of accounts shall audit the department's record of receipts and disbursements.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-3-7
Reciprocal information agreements; cooperation of other agencies
Sec. 7. (a) The department may enter into reciprocal agreements with the taxing officials of the United States government or with the taxing officials of other state governments to furnish and receive information relevant to the administration and enforcement of the listed taxes. However, the department may not furnish information obtained from federal returns or schedules to officials of other state governments.
(b) All agencies of the state of Indiana shall cooperate with the department in the administration of the listed taxes and shall furnish to the department any information relevant to the administration and collection of the listed taxes that the department requests.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-3-7.1
Department agreement to provide information to fiscal officer; electronic format; information may not be disclosed
Sec. 7.1. (a) "Fiscal officer" has the meaning set forth in IC 36-1-2-7.
(b) The department shall enter into an agreement with the fiscal officer of an entity that has adopted an innkeeper's tax, a food and beverage tax, or an admissions tax under IC 6-9 to furnish the fiscal officer annually with:
(1) the name of each business collecting the taxes listed in this subsection; and
(2) the amount of money collected from each business.
(c) The agreement must provide that the department must provide the information in an electronic format that the fiscal officer can use, as well as a paper copy.
(d) The agreement must include a provision that, unless in accordance with a judicial order, the fiscal officer, employees of the fiscal officer, former employees of the fiscal officer, counsel of the fiscal officer, agents of the fiscal officer, or any other person may not divulge the names of the businesses, the amount of taxes paid by the businesses, or any other information disclosed to the fiscal officer by the department.
As added by P.L.178-2002, SEC.72.

IC 6-8.1-3-8
Representation of taxpayers before department; qualifications;

requirements
Sec. 8. The department may prescribe qualifications a person must have to represent a taxpayer before the department. However, a person may not represent a taxpayer before the department, unless:
(1) the taxpayer is present at all times when the representation occurs; or
(2) the person representing the taxpayer has a properly executed power of attorney authorizing him to represent the taxpayer.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-3-8.5
Taxpayer hearings
Sec. 8.5. (a) This section applies to a hearing conducted by the department under this article.
(b) A hearing shall be conducted at a time and a location that is reasonable and convenient to the taxpayer whenever possible.
(c) The department shall notify the taxpayer before the hearing that the taxpayer is entitled to:
(1) have a representative qualified under section 8 of this chapter present at the hearing; and
(2) record the hearing.
(d) The department may not record a hearing unless the department notifies the taxpayer before the hearing begins that the department:
(1) intends to record the hearing; and
(2) will provide a copy of the recording to the taxpayer.
As added by P.L.332-1989(ss), SEC.24.

IC 6-8.1-3-9
Office space
Sec. 9. The state of Indiana shall provide suitable office space in Marion County, where the department shall maintain its primary offices. The department may rent, lease, or otherwise acquire additional office space at locations outside Marion County, if the department feels that efficiency or economy is best served by locating branch offices at those locations. However, an agreement securing office space for a branch office may not extend for a time of more than ten (10) years.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-3-10
Contracts for services
Sec. 10. (a) The department may enter into contracts with persons outside the department to provide services that the department feels are necessary to properly administer and collect the listed taxes.
(b) A contract entered into under this section must require the person providing the service to comply with the requirements governing the administration and collection of taxes by the department.
As added by Acts 1980, P.L.61, SEC.1. Amended by

P.L.332-1989(ss), SEC.25.

IC 6-8.1-3-11
Mailing of documents
Sec. 11. (a) When a statute specifies that the department is required to send a document by mail, and the particular statute is silent as to the class or type of mailing to be used, the department satisfies the mailing requirement by mailing the document through the United States mail in any of the following methods:
(1) first-class mail;
(2) registered mail, return receipt requested;
(3) certified mail; or
(4) certificate of mailing.
The choice of the method is at the department's discretion.
(b) The department may use any form of mailing in cases where a mailing is not required by statute.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-3-12
Powers; department; county treasurer; audits; appraisals; investigations; statistical sampling
Sec. 12. (a) The department may audit any returns filed in respect to the listed taxes, may appraise property if the property's value relates to the administration or enforcement of the listed taxes, may audit gasoline distributors for financial responsibility, and may investigate any matters relating to the listed taxes.
(b) The department may audit any returns with respect to the listed taxes using statistical sampling. If the taxpayer and the department agree to a sampling method to be used, the sampling method is binding on the taxpayer and the department in determining the total amount of additional tax due or amounts to be refunded.
(c) For purposes of conducting its audit or investigative functions, the department may:
(1) subpoena the production of evidence;
(2) subpoena witnesses; and
(3) question witnesses under oath.
The department may serve its subpoenas, or it may order the sheriff of the county in which the witness or evidence is located to serve the subpoenas.
(d) The department may enforce its audit and investigatory powers by petitioning for a court order in any court of competent jurisdiction located in the county where the tax is due or in the county in which the evidence or witness is located. If the evidence or witness is not located in Indiana or if the department does not know the location of the evidence or witness, the department may file the petition in a court of competent jurisdiction in Marion County. The petition to the court must state the evidence or testimony subpoenaed and must allege that the subpoena was served but that the person did not comply with the terms of that subpoena.
(e) Upon receiving a proper petition under subsection (d), the

court shall promptly issue an order which:
(1) sets a hearing on the petition on a date not more than ten (10) days after the date of the order; and
(2) orders the person to appear at the hearing prepared to produce the subpoenaed evidence and give the subpoenaed testimony.
If the defendant is unable to show good cause for not producing the evidence or giving the testimony, the court shall order the defendant to comply with the subpoena.
(f) If the defendant fails to obey the court order, the court may punish the defendant for contempt.
(g) Officers serving subpoenas or court orders and witnesses appearing in court are entitled to the normal compensation provided by law in civil cases. The department shall pay the compensation costs from the money appropriated for the administration of the listed taxes.
(h) County treasurers investigating tax matters under IC 6-9 have:
(1) concurrent jurisdiction with the department;
(2) the audit, investigatory, appraisal, and enforcement powers described in this section; and
(3) authority to recover court costs, fees, and other expenses related to an audit, investigatory, appraisal, or enforcement action under this section.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.71-1993, SEC.16; P.L.254-2003, SEC.9; P.L.182-2009(ss), SEC.249.

IC 6-8.1-3-13
Criminal prosecutions; civil actions
Sec. 13. (a) The attorney general and the respective county prosecuting attorneys have concurrent jurisdiction in conducting criminal prosecutions of tax matters. Either the attorney general or the respective prosecuting attorney may initiate criminal tax proceedings, and appear before grand juries to report violations, give legal advice, or interrogate witnesses.
(b) Upon request by the department, the attorney general shall prosecute a civil action to collect unpaid taxes, penalties, and interest and to enforce the department's powers.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-3-14
Motor fuel taxes; apportionment on allocation basis; reciprocal agreements; International Fuel Tax Agreement
Sec. 14. (a) The department, on behalf of the state, may enter into and become a member of the International Fuel Tax Agreement or other reciprocal agreements providing for the imposition of motor fuel taxes on an apportionment or allocation basis with the proper authority of any state, any commonwealth, the District of Columbia, a state or province of a foreign country, or a territory or possession of either the United States or of a foreign country.
(b) The department may adopt rules under IC 4-22-2 to carry out

and enforce the provisions of the International Fuel Tax Agreement or any other agreement entered into under this section.
(c) If the department enters into the International Fuel Tax Agreement or into any other agreement under this chapter, and if the provisions set forth in that agreement or other agreements:
(1) are different from provisions prescribed by an Indiana statute, then the provisions of the Indiana statute prevail; and
(2) are different from provisions prescribed by the Indiana Administrative Code, then the provisions of the agreement prevail.
This subsection does not affect the operation of IC 6-6-4.1-22, IC 6-6-4.1-23, IC 6-6-4.1-24, IC 6-6-4.1-25, or IC 6-6-4.1-26.
(d) This section constitutes complete authority for the imposition of motor fuel taxes upon an apportionment or allocation basis without reference to or application of any other statutes of this state.
As added by P.L.106-1987, SEC.1. Amended by P.L.129-2001, SEC.20.

IC 6-8.1-3-15
Report; uncollectible delinquent tax liabilities
Sec. 15. Before February 1 of each year, the department shall submit to the general assembly the age and amount of delinquent tax liabilities that the department determines to be uncollectible.
As added by P.L.6-1987, SEC.10.

IC 6-8.1-3-16
Outstanding tax warrants; list; tax releases; motor vehicle title tax liens; tax collector fees; sheriffs; Internet publication of list of persons with revoked or nonrenewed retail merchant certificates
Sec. 16. (a) The department shall prepare a list of all outstanding tax warrants for listed taxes each month. The list shall identify each taxpayer liable for a warrant by name, address, amount of tax, and either Social Security number or employer identification number. Unless the department renews the warrant, the department shall exclude from the list a warrant issued more than ten (10) years before the date of the list. The department shall certify a copy of the list to the bureau of motor vehicles.
(b) The department shall prescribe and furnish tax release forms for use by tax collecting officials. A tax collecting official who collects taxes in satisfaction of an outstanding warrant shall issue to the taxpayers named on the warrant a tax release stating that the tax has been paid. The department may also issue a tax release:
(1) to a taxpayer who has made arrangements satisfactory to the department for the payment of the tax; or
(2) by action of the commissioner under IC 6-8.1-8-2(k).
(c) The department may not issue or renew:
(1) a certificate under IC 6-2.5-8;
(2) a license under IC 6-6-1.1 or IC 6-6-2.5; or
(3) a permit under IC 6-6-4.1;
to a taxpayer whose name appears on the most recent monthly

warrant list, unless that taxpayer pays the tax, makes arrangements satisfactory to the department for the payment of the tax, or a release is issued under IC 6-8.1-8-2(k).
(d) The bureau of motor vehicles shall, before issuing the title to a motor vehicle under IC 9-17, determine whether the purchaser's or assignee's name is on the most recent monthly warrant list. If the purchaser's or assignee's name is on the list, the bureau shall enter as a lien on the title the name of the state as the lienholder unless the bureau has received notice from the commissioner under IC 6-8.1-8-2(k). The tax lien on the title:
(1) is subordinate to a perfected security interest (as defined and perfected in accordance with IC 26-1-9.1); and
(2) shall otherwise be treated in the same manner as other title liens.
(e) The commissioner is the custodian of all titles for which the state is the sole lienholder under this section. Upon receipt of the title by the department, the commissioner shall notify the owner of the department's receipt of the title.
(f) The department shall reimburse the bureau of motor vehicles for all costs incurred in carrying out this section.
(g) Notwithstanding IC 6-8.1-8, a person who is authorized to collect taxes, interest, or penalties on behalf of the department under IC 6-3 or IC 6-3.5 may not, except as provided in subsection (h) or (i), receive a fee for collecting the taxes, interest, or penalties if:
(1) the taxpayer pays the taxes, interest, or penalties as consideration for the release of a lien placed under subsection (d) on a motor vehicle title; or
(2) the taxpayer has been denied a certificate or license under subsection (c) within sixty (60) days before the date the taxes, interest, or penalties are collected.
(h) In the case of a sheriff, subsection (g) does not apply if:
(1) the sheriff collects the taxes, interest, or penalties within sixty (60) days after the date the sheriff receives the tax warrant; or
(2) the sheriff collects the taxes, interest, or penalties through the sale or redemption, in a court proceeding, of a motor vehicle that has a lien placed on its title under subsection (d).
(i) In the case of a person other than a sheriff:
(1) subsection (g)(2) does not apply if the person collects the taxes, interests, or penalties within sixty (60) days after the date the commissioner employs the person to make the collection; and
(2) subsection (g)(1) does not apply if the person collects the taxes, interest, or penalties through the sale or redemption, in a court proceeding, of a motor vehicle that has a lien placed on its title under subsection (d).
(j) IC 5-14-3-4, IC 6-8.1-7-1, and any other law exempting information from disclosure by the department do not apply to this subsection. The department shall prepare a list of retail merchants whose registered retail merchant certificate has not been renewed

under IC 6-2.5-8-1(g) or whose registered retail merchant certificate has been revoked under IC 6-2.5-8-7. The list compiled under this subsection must identify each retail merchant by name (including any name under which the retail merchant is doing business), address, and county. The department shall publish the list compiled under this subsection on the department's Internet web site (as operated under IC 4-13.1-2) and make the list available for public inspection and copying under IC 5-14-3. The department or an agent, employee, or officer of the department is immune from liability for the publication of information under this subsection.
As added by P.L.332-1989(ss), SEC.26. Amended by P.L.2-1991, SEC.52; P.L.277-1993(ss), SEC.50; P.L.57-2000, SEC.2; P.L.192-2002(ss), SEC.141; P.L.81-2004, SEC.41; P.L.177-2005, SEC.29; P.L.182-2009(ss), SEC.250.

IC 6-8.1-3-17
Settlement of tax liability disputes
Sec. 17. (a) Before an original tax appeal is filed with the tax court under IC 33-26, the commissioner may settle any tax liability dispute if a substantial doubt exists as to:
(1) the constitutionality of the tax under the Constitution of the State of Indiana;
(2) the right to impose the tax;
(3) the correct amount of tax due;
(4) the collectibility of the tax; or
(5) whether the taxpayer is a resident or nonresident of Indiana.
(b) After an original tax appeal is filed with the tax court under IC 33-26, and notwithstanding IC 4-6-2-11, the commissioner may settle a tax liability dispute with an amount in contention of twenty-five thousand dollars ($25,000) or less. Notwithstanding IC 6-8.1-7-1(a), the terms of a settlement under this subsection are available for public inspection.
(c) The department shall establish an amnesty program for taxpayers having an unpaid tax liability for a listed tax that was due and payable for a tax period ending before July 1, 2004. A taxpayer is not eligible for the amnesty program for any tax liability resulting from the taxpayer's failure to comply with IC 6-3-1-3.5(b)(3) with regard to the tax imposed by IC 4-33-13. The time in which a voluntary payment of tax liability may be made (or the taxpayer may enter into a payment program acceptable to the department for the payment of the unpaid listed taxes in full in the manner and time established in a written payment program agreement between the department and the taxpayer) under the amnesty program is limited to the period determined by the department, not to exceed eight (8) regular business weeks ending before the earlier of the date set by the department or July 1, 2006. The amnesty program must provide that, upon payment by a taxpayer to the department of all listed taxes due from the taxpayer for a tax period (or payment of the unpaid listed taxes in full in the manner and time established in a written payment program agreement between the department and the taxpayer), entry

into an agreement that the taxpayer is not eligible for any other amnesty program that may be established and waives any part of interest and penalties on the same type of listed tax that is being granted amnesty in the current amnesty program, and compliance with all other amnesty conditions adopted under a rule of the department in effect on the date the voluntary payment is made, the department:
(1) shall abate and not seek to collect any interest, penalties, collection fees, or costs that would otherwise be applicable;
(2) shall release any liens imposed;
(3) shall not seek civil or criminal prosecution against any individual or entity; and
(4) shall not issue, or, if issued, shall withdraw, an assessment, a demand notice, or a warrant for payment under IC 6-8.1-5-3, IC 6-8.1-8-2, or another law against any individual or entity;
for listed taxes due from the taxpayer for the tax period for which amnesty has been granted to the taxpayer. Amnesty granted under this subsection is binding on the state and its agents. However, failure to pay to the department all listed taxes due for a tax period invalidates any amnesty granted under this subsection for that tax period. The department shall conduct an assessment of the impact of the tax amnesty program on tax collections and an analysis of the costs of administering the tax amnesty program. As soon as practicable after the end of the tax amnesty period, the department shall submit a copy of the assessment and analysis to the legislative council in an electronic format under IC 5-14-6. The department shall enforce an agreement with a taxpayer that prohibits the taxpayer from receiving amnesty in another amnesty program.
(d) For purposes of subsection (c), a liability for a listed tax is due and payable if:
(1) the department has issued:
(A) an assessment of the listed tax and demand for payment under IC 6-8.1-5-3; or
(B) a demand notice for payment of the listed tax under IC 6-8.1-8-2;
(2) the taxpayer has filed a return or an amended return in which the taxpayer has reported a liability for the listed tax; or
(3) the taxpayer has filed a written statement of liability for the listed tax in a form that is satisfactory to the department.
As added by P.L.332-1989(ss), SEC.27. Amended by P.L.28-1997, SEC.25; P.L.98-2004, SEC.72; P.L.236-2005, SEC.1.

IC 6-8.1-3-18
Repealed
(Repealed by P.L.91-2006, SEC.15.)

IC 6-8.1-3-19
Voter registration form to be included with income tax booklet
Sec. 19. The department shall print and include a voter registration form designed by the Indiana election commission under

IC 3-7-23 in each state adjusted gross income tax booklet that is mailed to a taxpayer using a preprinted mailing label with an Indiana address.
As added by P.L.12-1995, SEC.98. Amended by P.L.2-1996, SEC.219.

IC 6-8.1-3-20
Duty to enter a memorandum of understanding with the Indiana gaming commission
Sec. 20. (a) The department shall enter a memorandum of understanding with the Indiana gaming commission authorizing the commission's unlawful gaming enforcement division to conduct actions to revoke retail merchant certificates under IC 6-2.5-8-7(g) in the manner specified in the memorandum of understanding.
(b) A memorandum of understanding entered into under this section must comply with the requirements of IC 4-33-19-8.
(c) The memorandum of understanding required by this section must be entered into before January 1, 2008.
As added by P.L.227-2007, SEC.59.

IC 6-8.1-3-21
Indiana to become member of Multistate Tax Commission; cost of membership
Sec. 21. (a) As used in this section, "associate member" has the meaning set forth in bylaw 13(c) of the bylaws of the Multistate Tax Commission, as amended through October 17, 2002.
(b) As used in this section, "biennium" means a period consisting of two (2) consecutive state fiscal years beginning on July 1 of an odd-numbered year.
(c) The governor and the commissioner shall take the steps necessary for Indiana to become an associate member of the Multistate Tax Commission (444 North Capitol Street, NW, Suite 425, Washington, DC 20001).
(d) For a biennium beginning after January 1, 2009, the department shall make a separate request for the cost of membership in the Multistate Tax Commission as part of the department's biennial budget request.
As added by P.L.16-2009, SEC.14.

IC 6-8.1-3-21.2
Information sharing concerning construction workers misclassified as independent contractors
Sec. 21.2. (a) This section applies after December 31, 2009.
(b) As used in this section, "contractor" means:
(1) a sole proprietor;
(2) a partnership;
(3) a firm;
(4) a corporation;
(5) a limited liability company;
(6) an association; or (7) another legal entity;
that engages in construction and is authorized by law to do business in Indiana. The term includes a general contractor, a subcontractor, and a lower tiered contractor. The term does not include the state, the federal government, or a political subdivision.
(c) The department shall cooperate with the:
(1) department of labor created by IC 22-1-1-1;
(2) worker's compensation board of Indiana created by IC 22-3-1-1(a); and
(3) department of workforce development established by IC 22-4.1-2-1;
by sharing information concerning any suspected improper classification by a contractor of an individual as an independent contractor (as defined in IC 22-3-6-1(b)(7) or IC 22-3-7-9(b)(5)).
(d) For purposes of IC 5-14-3-4, information shared under this section is confidential, may not be published, and is not open to public inspection.
(e) An officer or employee of the department who knowingly or intentionally discloses information that is confidential under this section commits a Class A misdemeanor.
As added by P.L.164-2009, SEC.1.



CHAPTER 4. DIVISIONS OF THE DEPARTMENT

IC 6-8.1-4-1.5
Repealed
(Repealed by P.L.1-1990, SEC.84.)

IC 6-8.1-4-1.6
Special tax division; duties
Sec. 1.6. Subject to the discretion of the commissioner as set forth in section 1 of this chapter, the commissioner shall establish within the department a special tax division. The division shall do the following:
(1) Administer and enforce the following:
(A) Gasoline tax (IC 6-6-1.1).
(B) Special fuel tax (IC 6-6-2.5).
(C) Motor carrier fuel tax (IC 6-6-4.1).
(D) Hazardous waste disposal tax (IC 6-6-6.6).
(E) Cigarette tax (IC 6-7-1). (F) Tobacco products tax (IC 6-7-2).
(G) Alcoholic beverage tax (IC 7.1-4).
(H) Petroleum severance tax (IC 6-8-1).
(I) Any other tax the commissioner designates.
(2) Upon the commissioner's request, conduct studies of the department's operations and recommend whatever changes seem advisable.
(3) Annually audit a statistical sampling of the returns filed for the taxes administered by the division.
(4) Annually audit a statistical sampling of registrants with the bureau of motor vehicles, international registration plan division.
(5) Review federal tax returns and other data that may be helpful in performing the division's function.
(6) Furnish, at the commissioner's request, information that the commissioner requires.
(7) Conduct audits requested by the commissioner or the commissioner's designee.
(8) Administer the statutes providing for motor carrier regulation (IC 8-2.1).
As added by P.L.1-1990, SEC.85. Amended by P.L.27-1992, SEC.4; P.L.277-1993(ss), SEC.51; P.L.192-2002(ss), SEC.142.

IC 6-8.1-4-2
Audit and special tax divisions; powers and duties
Sec. 2. (a) The division of audit may:
(1) have full prompt access to all local and state official records;
(2) have access, through the data processing offices of the various state agencies, to information from government and private sources that is useful in performing its functions;
(3) inspect any books, records, or property of any taxpayer which is relevant to the determination of the taxpayer's tax liabilities;
(4) detect and correct mathematical errors on taxpayer returns;
(5) detect and correct tax evasion; and
(6) employ the use of such devices and techniques as may be necessary to improve audit practices.
(b) Subject to the discretion of the commissioner as set forth in section 1 of this chapter, the special tax division shall do the following:
(1) Develop and maintain a staff to perform the audit function necessary to monitor and enforce the taxes administered by the division.
(2) Develop and maintain a staff to perform the audit function necessary to monitor and enforce the International Registration Plan authorized under IC 9-28-4-6.
(3) Develop and maintain a staff to perform the administrative function of the division.
(c) The special tax division may do the following: (1) Have full prompt access to all local and state official records.
(2) Have access, through the data processing offices of the various state agencies, to information from government and private sources that is useful in performing its functions.
(3) Inspect any books, records, or property of any taxpayer that is relevant to the determination of the taxpayer's tax liabilities.
(4) Detect and correct mathematical errors on taxpayer returns.
(5) Detect and correct tax evasion.
(6) Employ the use of the devices and techniques that are necessary to improve audit practices.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.72-1988, SEC.3; P.L.2-1991, SEC.53; P.L.27-1992, SEC.5; P.L.61-1996, SEC.8.

IC 6-8.1-4-3
Personnel of divisions; administration of divisions
Sec. 3. (a) The requirements of this section are subject to the discretion of the commissioner as set forth in section 1 of this chapter.
(b) The commissioner shall assign an adequate number of personnel to the divisions created by this chapter to perform their required functions.
(c) The commissioner shall appoint a separate administrator and a deputy administrator to administer the operation of the division of audit. The administrator and the deputy administrator must have different political affiliations. However, the administrator and deputy administrator of the division of audit must each have at least five (5) years of audit experience and must each have met the examination qualifications required of all division of audit employees.
(d) This subsection applies to the division of audit. The commissioner shall divide the state into not more than twelve (12) audit districts. The commissioner may appoint district managers to manage one (1) or more of those audit districts. Each district manager must be proficient in auditing the various listed taxes, must have at least five (5) years of audit experience, and must have met the examination qualifications required of all division of audit employees.
(e) The commissioner shall appoint an administrator and two (2) deputy administrators to administer the operation of the special tax division. The two (2) deputy administrators must have different political affiliations. The administrator of the special tax division shall assign and supervise staff to perform the division's audit function in each of the districts prescribed by subsection (d).
(f) The commissioner may appoint persons from the division of audit or the special tax division to the position of senior field auditor when those persons have demonstrated a proficiency in auditing the various taxes administered by their respective division. Senior field auditors shall be primarily responsible for audits done on a statewide basis or for audits done out of the state and shall also perform such

other duties as the commissioner requests. Before a person may be appointed as a senior field auditor, the person must either:
(1) have at least five (5) years of audit experience in the division;
(2) be a certified public accountant; or
(3) have performed duties similar to those of a senior field auditor for the federal government or another state for a period of at least ten (10) years.
The state personnel department shall establish and the budget agency shall approve an adequate number of senior field auditor positions to perform the functions required under this subsection.
(g) No employee of the divisions created by this chapter may be required to perform any political activity as a condition for getting or keeping the employee's position or as a condition for receiving promotions or salary increases.
(h) The commissioner and the budget agency shall set the compensation for the staff provided by this chapter.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.72-1988, SEC.4; P.L.3-1989, SEC.42; P.L.27-1992, SEC.6; P.L.100-2012, SEC.21.

IC 6-8.1-4-4
Commercial motor vehicle owners registration center
Sec. 4. (a) The department shall establish a registration center to service owners of commercial motor vehicles.
(b) The registration center is under the supervision of the department through the motor carrier services division.
(c) An owner or operator of a commercial motor vehicle may apply to the registration center for the following:
(1) Vehicle registration (IC 9-18).
(2) Motor carrier fuel tax annual permit.
(3) Proportional use credit certificate (IC 6-6-4.1-4.7).
(4) Certificate of operating authority.
(5) Oversize vehicle permit (IC 9-20-3).
(6) Overweight vehicle permit (IC 9-20-4).
(7) Payment of the commercial vehicle excise tax imposed under IC 6-6-5.5.
(d) The commissioner may deny an application described in subsection (c) if the applicant fails to do any of the following with respect to a listed tax:
(1) File all tax returns or information reports.
(2) Pay all taxes, penalties, and interest.
(e) The commissioner may suspend or revoke any registration, permit, certificate, or authority if the person to whom the registration, permit, certificate, or authority is issued fails to do any of the following with respect to a listed tax:
(1) File all tax returns or information reports.
(2) Pay all taxes, penalties, and interest.
(f) Funding for the development and operation of the registration center shall be taken from the motor carrier regulation fund (IC

8-2.1-23-1).
(g) The department shall recommend to the general assembly other functions that the registration center may perform.
As added by P.L.72-1988, SEC.5. Amended by P.L.2-1991, SEC.54; P.L.61-1996, SEC.9; P.L.119-1998, SEC.16; P.L.181-1999, SEC.5; P.L.222-1999, SEC.7; P.L.176-2006, SEC.6.



CHAPTER 5. ASSESSMENT OF TAXES

best interests of the taxpayer and the state.
(h) If a person disagrees with a decision in a letter of findings, the person may appeal the decision to the tax court. However, the tax court does not have jurisdiction to hear an appeal that is filed more than sixty (60) days after the date on which:
(1) the letter of findings is issued by the department, if the person does not make a timely request for a rehearing under subsection (g) on the letter of findings; or
(2) the department issues a denial of the person's timely request for a rehearing under subsection (g) on the letter of findings.
(i) The tax court shall hear an appeal under subsection (h) de novo and without a jury. The tax court may do the following:
(1) Uphold or deny any part of the assessment that is appealed.
(2) Assess the court costs in a manner that the court believes to be equitable.
(3) Enjoin the collection of a listed tax under IC 33-26-6-2.
(j) The department shall demand payment, as provided in IC 6-8.1-8-2(a), of any part of the proposed tax assessment, interest, and penalties that it finds owing because:
(1) the person failed to properly respond within the forty-five (45) day period;
(2) the person requested a hearing but failed to appear at that hearing; or
(3) after consideration of the evidence presented in the protest or hearing, the department finds that the person still owes tax.
(k) The department shall make the demand for payment in the manner provided in IC 6-8.1-8-2.
(l) Subsection (b) does not apply to a motor carrier fuel tax return.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.332-1989(ss), SEC.28; P.L.60-1990, SEC.12; P.L.71-1993, SEC.17; P.L.98-2004, SEC.73; P.L.111-2006, SEC.4; P.L.1-2007, SEC.67; P.L.172-2011, SEC.86.

IC 6-8.1-5-2
Time limitation on issuance of proposed assessment; extension; erroneous refunds
Sec. 2. (a) Except as otherwise provided in this section, the department may not issue a proposed assessment under section 1 of this chapter more than three (3) years after the latest of the date the return is filed, or either of the following:
(1) The due date of the return.
(2) In the case of a return filed for the state gross retail or use tax, the gasoline tax, the special fuel tax, the motor carrier fuel tax, the oil inspection fee, or the petroleum severance tax, the end of the calendar year which contains the taxable period for which the return is filed.
(b) If a person files a utility receipts tax return (IC 6-2.3), an adjusted gross income tax (IC 6-3), supplemental net income tax (IC 6-3-8) (repealed), county adjusted gross income tax (IC 6-3.5-1.1), county option income tax (IC 6-3.5-6), or financial institutions tax

(IC 6-5.5) return that understates the person's income, as that term is defined in the particular income tax law, by at least twenty-five percent (25%), the proposed assessment limitation is six (6) years instead of the three (3) years provided in subsection (a).
(c) In the case of the motor vehicle excise tax (IC 6-6-5), the tax shall be assessed as provided in IC 6-6-5-5 and IC 6-6-5-6 and shall include the penalties and interest due on all listed taxes not paid by the due date. A person that fails to properly register a vehicle as required by IC 9-18 and pay the tax due under IC 6-6-5 is considered to have failed to file a return for purposes of this article.
(d) In the case of the commercial vehicle excise tax imposed under IC 6-6-5.5, the tax shall be assessed as provided in IC 6-6-5.5 and shall include the penalties and interest due on all listed taxes not paid by the due date. A person that fails to properly register a commercial vehicle as required by IC 9-18 and pay the tax due under IC 6-6-5.5 is considered to have failed to file a return for purposes of this article.
(e) In the case of the excise tax imposed on recreational vehicles and truck campers under IC 6-6-5.1, the tax shall be assessed as provided in IC 6-6-5.1 and must include the penalties and interest due on all listed taxes not paid by the due date. A person who fails to properly register a recreational vehicle as required by IC 9-18 and pay the tax due under IC 6-6-5.1 is considered to have failed to file a return for purposes of this article. A person who fails to pay the tax due under IC 6-6-5.1 on a truck camper is considered to have failed to file a return for purposes of this article.
(f) If a person files a fraudulent, unsigned, or substantially blank return, or if a person does not file a return, there is no time limit within which the department must issue its proposed assessment.
(g) If any part of a listed tax has been erroneously refunded by the department, the erroneous refund may be recovered through the assessment procedures established in this chapter. An assessment issued for an erroneous refund must be issued:
(1) within two (2) years after making the refund; or
(2) within five (5) years after making the refund if the refund was induced by fraud or misrepresentation.
(h) If, before the end of the time within which the department may make an assessment, the department and the person agree to extend that assessment time period, the period may be extended according to the terms of a written agreement signed by both the department and the person. The agreement must contain:
(1) the date to which the extension is made; and
(2) a statement that the person agrees to preserve the person's records until the extension terminates.
The department and a person may agree to more than one (1) extension under this subsection.
(i) If a taxpayer's federal income tax liability for a taxable year is modified due to the assessment of a federal deficiency or the filing of an amended federal income tax return, then the date by which the department must issue a proposed assessment under section 1 of this

chapter for tax imposed under IC 6-3 is extended to six (6) months after the date on which the notice of modification is filed with the department by the taxpayer.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.73-1983, SEC.16; P.L.82-1983, SEC.11; P.L.76-1985, SEC.6; P.L.335-1989(ss), SEC.19; P.L.347-1989(ss), SEC.18; P.L.2-1991, SEC.55; P.L.28-1997, SEC.26; P.L.181-1999, SEC.6; P.L.192-2002(ss), SEC.143; P.L.131-2008, SEC.28; P.L.182-2009(ss), SEC.251.

IC 6-8.1-5-2.5
Correcting assessment notice; responsible party; exemption from time limitations
Sec. 2.5. (a) If the department determines that a proposed assessment notice includes an individual who is not responsible for the tax liability, a new assessment may be made naming only the taxpayer that is responsible for the tax liability.
(b) For assessments made under subsection (a), the time limitation for assessments in section 2 of this chapter does not apply.
As added by P.L.254-2003, SEC.10.

IC 6-8.1-5-3
Jeopardy assessment; jeopardy tax warrant; levy and sale; bond
Sec. 3. (a) If at any time the department finds that a person owing taxes intends to quickly leave the state, remove his property from the state, conceal his property in the state, or do any other act that would jeopardize the collection of those taxes, the department may declare the person's tax period at an end, may immediately make an assessment for the taxes owing, and may demand immediate payment of the amount due, without providing the notice required in IC 6-8.1-8-2.
(b) If the department has sent a notice of proposed assessment under section 1 of this chapter to a taxpayer by United States mail and the notice is returned to the department because the taxpayer has moved and the department is unable to determine the taxpayer's new address, the department may:
(1) declare the person's tax period at an end;
(2) immediately make an assessment for the taxes owing; and
(3) demand immediate payment of the amount due;
without providing the notice required in IC 6-8.1-8-2.
(c) If the payment is not made immediately, the department may issue or request the state police department to serve a jeopardy tax warrant against the person and, either without or with the assistance of the sheriffs of any counties in the state, may levy on and sell the person's property which is located in those counties. In place of the levy and sale procedure, the department may accept from the person a bond for the payment of the taxes, if the bond is in an amount at least equal to the amount of the total liability and if the bond is through a surety acceptable to the department.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.26-1985,

SEC.14; P.L.129-2001, SEC.21.

IC 6-8.1-5-4
Books and records; federal returns; inspection
Sec. 4. (a) Every person subject to a listed tax must keep books and records so that the department can determine the amount, if any, of the person's liability for that tax by reviewing those books and records. The records referred to in this subsection include all source documents necessary to determine the tax, including invoices, register tapes, receipts, and canceled checks.
(b) A person must retain the books and records described in subsection (a), and any state or federal tax return that the person has filed:
(1) for an unlimited period, if the person fails to file a return or receives notice from the department that the person has filed a suspected fraudulent return, or an unsigned or substantially blank return; or
(2) in all other cases, for a period of at least three (3) years after the date the final payment of the particular tax liability was due, unless after an audit, the department consents to earlier destruction.
In addition, if the limitation on assessments provided in section 2 of this chapter is extended beyond three (3) years for a particular tax liability, the person must retain the books and records until the assessment period is over.
(c) A person must allow inspection of the books and records and returns by the department or its authorized agents at all reasonable times.
(d) A person must, on request by the department, furnish a copy of any federal returns that he has filed.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.6-1987, SEC.11; P.L.71-1993, SEC.18.

IC 6-8.1-5-6
Motor carrier fuel tax and surcharge tax; records or reports; audits or examinations; reimbursement
Sec. 6. (a) If a record or report maintained outside Indiana is required by the department with respect to the administration or collection of the motor carrier fuel tax and surcharge tax under IC 6-6-4.1, the department may require the taxpayer or carrier to make the record or report available at a location in Indiana.
(b) If a taxpayer or carrier fails to make a report or record available to the department at a location in Indiana, the department may require the taxpayer or carrier to reimburse the department in an amount equal to:
(1) the per diem paid to state employees multiplied by the number of days attributable to the audit or examination, including travel days; plus
(2) the lesser of:
(A) the expenses incurred by the department for lodging and

travel; or
(B) four (4) times the amount determined under subdivision (1).
(c) A reimbursement received by the department under this section shall be used by the department to pay the expenses incurred in conducting out-of-state audits and examinations.
As added by P.L.8-1988, SEC.8.



CHAPTER 6. FILING AND DUE DATES

IC 6-8.1-6-2
Saturdays, Sundays, and holidays
Sec. 2. If any due date falls on a Saturday, a Sunday, a national legal holiday recognized by the federal government, or a statewide holiday, the act that must be performed by that date is timely if performed by the next succeeding day that is not a Saturday, a Sunday, or one of those holidays.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-6-3 Date of filing
Sec. 3. (a) A document, including a form, a return, a payment, or a writing of any type, which must be filed with the department by a prescribed date, is considered filed:
(1) in cases where it is mailed through the United States mail, on the date displayed on the post office cancellation mark stamped on the document's wrapper;
(2) in cases where it is delivered to the department in any manner other than through the United States mail, on the date on which the department physically receives the document; or
(3) in cases where a payment is made by an electronic fund transfer, on the date the taxpayer issues the payment order for the electronic fund transfer.
(b) If a document is sent through the United States mail by registered mail, certified mail, or certificate of mailing, then the date of the registration, certification, or certificate, as evidenced by any record authenticated by the United States Post Office, is considered the postmark date.
(c) If a document is mailed to the department through the United States mail and is physically received after the appropriate due date without a legible correct postmark, the person who mailed the document will be considered to have filed the document on or before the due date if the person can show by reasonable evidence to the department that the document was deposited in the United States mail on or before the due date.
(d) If a document is mailed to, but not received by, the department, the person who mailed the document will be considered to have filed the document on or before the due date if the person can show by reasonable evidence to the department that the document was deposited in the United States mail on or before the due date and if the person files with the department a duplicate document within thirty (30) days after the date the department sends notice that the document was not received.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.92-1987, SEC.9; P.L.63-1988, SEC.15; P.L.211-2007, SEC.41.

IC 6-8.1-6-4
Certification of returns and forms
Sec. 4. All returns and forms that a person is required to file under the provisions of law relating to any of the listed taxes must be certified true under penalties of perjury.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-6-4.5
Rounding to nearest whole dollar
Sec. 4.5. A taxpayer that is required under IC 6-3-4-1 to file a return shall round to the nearest whole dollar an amount or item reported on the return. The following apply if an amount or item is rounded:
(1) An amount or item of at least fifty cents ($0.50) must be

rounded up to the nearest whole dollar.
(2) An amount or item of less than fifty cents ($0.50) must be rounded down to the nearest whole dollar.
As added by P.L.119-1998, SEC.17. Amended by P.L.182-2009(ss), SEC.252.

IC 6-8.1-6-5
Taxpayer return; itemization of income derived from sources outside Indiana
Sec. 5. The department shall request from each taxpayer the amount of the taxpayer's gross income (as defined in Section 61 of the Internal Revenue Code) derived from sources within or outside Indiana using the provisions applicable to determining the source of adjusted gross income that are set forth in IC 6-3-2-2. The taxpayer shall itemize the amount of gross income derived from each source.
As added by P.L.335-1989(ss), SEC.20. Amended by P.L.254-2003, SEC.11.

IC 6-8.1-6-6
Repealed
(Repealed by P.L.18-1994, SEC.47.)

IC 6-8.1-6-7
Electronic filing of returns or documents; rules
Sec. 7. Notwithstanding any other provisions of this title, the commissioner may permit the filing of any return or document by electronic data submission. The department may adopt rules to establish procedures to implement this section.
As added by P.L.71-1993, SEC.19.

IC 6-8.1-6-8
Information concerning municipal taxpayers
Sec. 8. (a) Beginning after December 31, 2010, the department in cooperation with the department of local government finance and the budget agency shall provide information annually that:
(1) identifies the total number of individual taxpayers that live within a particular incorporated city or town;
(2) identifies the total individual adjusted gross income of those taxpayers; and
(3) includes any other information that:
(A) can be abstracted from the taxpayers' individual income tax returns; and
(B) is necessary to obtain information concerning individual income taxation under IC 6-3.5-1.1, IC 6-3.5-6, and IC 6-3.5-7;
as agreed to by the department and the legislative services agency.
(b) As used in this subsection, "authorized agency" refers to the legislative services agency or the budget agency. As used in this subsection, "director" refers to the executive director of the

legislative services agency or the director of the budget agency. The department shall provide access to the information described in subsection (a) in electronic format to an authorized agency:
(1) upon receipt of a written request from the director of the authorized agency; and
(2) upon the director's agreement that any information accessed (other than aggregate data) will be kept confidential and used solely for official purposes.
As added by P.L.182-2009(ss), SEC.253.



CHAPTER 7. CONFIDENTIALITY

loans. This information shall be provided free of charge to approved postsecondary educational institutions (as defined by IC 21-7-13-6(a)). The department shall establish fees that all other institutions must pay to the department to obtain information under this subsection. However, these fees may not exceed the department's administrative costs in providing the information to the institution.
(e) The information described in subsection (a) relating to reports submitted under IC 6-6-1.1-502 concerning the number of gallons of gasoline sold by a distributor and IC 6-6-2.5 concerning the number of gallons of special fuel sold by a supplier and the number of gallons of special fuel exported by a licensed exporter or imported by a licensed transporter may be released by the commissioner upon receipt of a written request for the information.
(f) The information described in subsection (a) may be revealed upon the receipt of a written request from the administrative head of a state agency of Indiana when:
(1) the state agency shows an official need for the information; and
(2) the administrative head of the state agency agrees that any information released will be kept confidential and will be used solely for official purposes.
(g) The information described in subsection (a) may be revealed upon the receipt of a written request from the chief law enforcement officer of a state or local law enforcement agency in Indiana when it is agreed that the information is to be confidential and to be used solely for official purposes.
(h) The name and address of retail merchants, including township, as specified in IC 6-2.5-8-1(j) may be released solely for tax collection purposes to township assessors and county assessors.
(i) The department shall notify the appropriate innkeepers' tax board, bureau, or commission that a taxpayer is delinquent in remitting innkeepers' taxes under IC 6-9.
(j) All information relating to the delinquency or evasion of the motor vehicle excise tax may be disclosed to the bureau of motor vehicles in Indiana and may be disclosed to another state, if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.
(k) All information relating to the delinquency or evasion of commercial vehicle excise taxes payable to the bureau of motor vehicles in Indiana may be disclosed to the bureau and may be disclosed to another state, if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.5.
(l) All information relating to the delinquency or evasion of commercial vehicle excise taxes payable under the International Registration Plan may be disclosed to another state, if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.5.
(m) All information relating to the delinquency or evasion of the excise taxes imposed on recreational vehicles and truck campers that

are payable to the bureau of motor vehicles in Indiana may be disclosed to the bureau and may be disclosed to another state if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.1.
(n) This section does not apply to:
(1) the beer excise tax, including brand and packaged type (IC 7.1-4-2);
(2) the liquor excise tax (IC 7.1-4-3);
(3) the wine excise tax (IC 7.1-4-4);
(4) the hard cider excise tax (IC 7.1-4-4.5);
(5) the malt excise tax (IC 7.1-4-5);
(6) the motor vehicle excise tax (IC 6-6-5);
(7) the commercial vehicle excise tax (IC 6-6-5.5); and
(8) the fees under IC 13-23.
(o) The name and business address of retail merchants within each county that sell tobacco products may be released to the division of mental health and addiction and the alcohol and tobacco commission solely for the purpose of the list prepared under IC 6-2.5-6-14.2.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.95-1983, SEC.1; P.L.42-1984, SEC.5; P.L.57-1985, SEC.3; P.L.6-1987, SEC.12; P.L.65-1988, SEC.2; P.L.335-1989(ss), SEC.21; P.L.2-1992, SEC.72; P.L.4-1993, SEC.11; P.L.5-1993, SEC.23; P.L.71-1993, SEC.20; P.L.277-1993(ss), SEC.52; P.L.1-1994, SEC.31; P.L.85-1995, SEC.33; P.L.67-1996, SEC.1; P.L.119-1998, SEC.18; P.L.181-1999, SEC.7; P.L.177-1999, SEC.2; P.L.215-2001, SEC.12; P.L.204-2001, SEC.14; P.L.254-2003, SEC.12; P.L.145-2006, SEC.19; P.L.111-2006, SEC.5; P.L.2-2007, SEC.129; P.L.219-2007, SEC.92; P.L.146-2008, SEC.359; P.L.131-2008, SEC.29; P.L.1-2009, SEC.58; P.L.44-2009, SEC.2; P.L.182-2009(ss), SEC.254.

IC 6-8.1-7-2
Statistical studies derived from tax returns; disclosure of results; information as to individuals filing returns
Sec. 2. (a) The department may compile statistical studies from information derived from state tax returns and may disclose the results of those studies. In addition, the department may disclose statistical information from the state tax returns to the governor, the general assembly, or another state agency, for the purpose of allowing those governmental entities to conduct their own statistical studies.
(b) Notwithstanding subsection (a), the department may not disclose the results of any study and may not disclose any statistical information if, as a result of that disclosure:
(1) the identity of a taxpayer who filed a return would be disclosed;
(2) the identity of a taxpayer could reasonably be associated with any of the information which was derived from his return for use in a statistical study; or
(3) the ability of the department to obtain information from

federal tax returns would, in the department's judgment, be jeopardized in any manner.
(c) Subject to the rules and regulations of the department, a person may request information as to whether an individual filed an income tax return pursuant to the Indiana income tax laws for a particular taxable year. However, the department may not disclose that information with respect to any taxable year until the close of the calendar year following the year in which the return should have been filed. As soon as practicable after the close of that calendar year, the department shall inform the person making the request whether the return was filed.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-7-3
Violation; offense
Sec. 3. A person who violates the provisions of this chapter commits a Class C misdemeanor. In addition, if the person is an officer or employee of the state, he shall be immediately dismissed from his office or employment.
As added by Acts 1980, P.L.61, SEC.1.



CHAPTER 8. COLLECTION

IC 6-8.1-8-1.5
Partial payment of tax
Sec. 1.5. Whenever a taxpayer makes a partial payment on the taxpayer's tax liability, the department shall apply the partial payment in the following order:
(1) To any penalty owed by the taxpayer.
(2) To any interest owed by the taxpayer.
(3) To the tax liability of the taxpayer.
As added by P.L.26-1985, SEC.15.

IC 6-8.1-8-1.7 Required periodic payments by electronic funds transfer
Sec. 1.7. The department may require a person who is paying the person's outstanding gross retail tax or withholding tax liability using periodic payments to make the periodic payment by electronic funds transfer through an automatic withdrawal from the person's account at a financial institution.
As added by P.L.182-2009(ss), SEC.255.

IC 6-8.1-8-2
Demand notice; issuance of tax warrant; recording of warrant becomes judgment creating lien; release of judgment; sheriff; voiding of lien if department does not file action to foreclose
Sec. 2. (a) Except as provided in IC 6-8.1-5-3 and section 16 of this chapter, the department must issue a demand notice for the payment of a tax and any interest or penalties accrued on the tax, if a person files a tax return without including full payment of the tax or if the department, after ruling on a protest, finds that a person owes the tax before the department issues a tax warrant. The demand notice must state the following:
(1) That the person has ten (10) days from the date the department mails the notice to either pay the amount demanded or show reasonable cause for not paying the amount demanded.
(2) The statutory authority of the department for the issuance of a tax warrant.
(3) The earliest date on which a tax warrant may be filed and recorded.
(4) The statutory authority for the department to levy against a person's property that is held by a financial institution.
(5) The remedies available to the taxpayer to prevent the filing and recording of the judgment.
If the department files a tax warrant in more than one (1) county, the department is not required to issue more than one (1) demand notice.
(b) If the person does not pay the amount demanded or show reasonable cause for not paying the amount demanded within the ten (10) day period, the department may issue a tax warrant for the amount of the tax, interest, penalties, collection fee, sheriff's costs, clerk's costs, and fees established under section 4(b) of this chapter when applicable.
When the department issues a tax warrant, a collection fee of ten percent (10%) of the unpaid tax is added to the total amount due.
(c) When the department issues a tax warrant, it may not file the warrant with the circuit court clerk of any county in which the person owns property until at least twenty (20) days after the date the demand notice was mailed to the taxpayer. The department may also send the warrant to the sheriff of any county in which the person owns property and direct the sheriff to file the warrant with the circuit court clerk:
(1) at least twenty (20) days after the date the demand notice was mailed to the taxpayer; and
(2) no later than five (5) days after the date the department

issues the warrant.
(d) When the circuit court clerk receives a tax warrant from the department or the sheriff, the clerk shall record the warrant by making an entry in the judgment debtor's column of the judgment record, listing the following:
(1) The name of the person owing the tax.
(2) The amount of the tax, interest, penalties, collection fee, sheriff's costs, clerk's costs, and fees established under section 4(b) of this chapter when applicable.
(3) The date the warrant was filed with the clerk.
(e) When the entry is made, the total amount of the tax warrant becomes a judgment against the person owing the tax. The judgment creates a lien in favor of the state that attaches to all the person's interest in any:
(1) chose in action in the county; and
(2) real or personal property in the county;
excepting only negotiable instruments not yet due.
(f) A judgment obtained under this section is valid for ten (10) years from the date the judgment is filed. The department may renew the judgment for additional ten (10) year periods by filing an alias tax warrant with the circuit court clerk of the county in which the judgment previously existed.
(g) A judgment arising from a tax warrant in a county shall be released by the department:
(1) after the judgment, including all accrued interest to the date of payment, has been fully satisfied; or
(2) if the department determines that the tax assessment or the issuance of the tax warrant was in error.
(h) If the department determines that the filing of a tax warrant was in error, the department shall mail a release of the judgment to the taxpayer and the circuit court clerk of each county where the warrant was filed. The circuit court clerk of each county where the warrant was filed shall expunge the warrant from the judgment debtor's column of the judgment record. The department shall mail the release and the order for the warrant to be expunged as soon as possible but no later than seven (7) days after:
(1) the determination by the department that the filing of the warrant was in error; and
(2) the receipt of information by the department that the judgment has been recorded under subsection (d).
(i) If the department determines that a judgment described in subsection (h) is obstructing a lawful transaction, the department shall immediately upon making the determination mail:
(1) a release of the judgment to the taxpayer; and
(2) an order requiring the circuit court clerk of each county where the judgment was filed to expunge the warrant.
(j) A release issued under subsection (h) or (i) must state that the filing of the tax warrant was in error. Upon the request of the taxpayer, the department shall mail a copy of a release and the order for the warrant to be expunged issued under subsection (h) or (i) to

each major credit reporting company located in each county where the judgment was filed.
(k) The commissioner shall notify each state agency or officer supplied with a tax warrant list of the issuance of a release under subsection (h) or (i).
(l) If the sheriff collects the full amount of a tax warrant, the sheriff shall disburse the money collected in the manner provided in section 3(c) of this chapter. If a judgment has been partially or fully satisfied by a person's surety, the surety becomes subrogated to the department's rights under the judgment. If a sheriff releases a judgment:
(1) before the judgment is fully satisfied;
(2) before the sheriff has properly disbursed the amount collected; or
(3) after the sheriff has returned the tax warrant to the department;
the sheriff commits a Class B misdemeanor and is personally liable for the part of the judgment not remitted to the department.
(m) A lien on real property described in subsection (e)(2) is void if both of the following occur:
(1) The person owing the tax provides written notice to the department to file an action to foreclose the lien.
(2) The department fails to file an action to foreclose the lien not later than one hundred eighty (180) days after receiving the notice.
(n) A person who gives notice under subsection (m) by registered or certified mail to the department may file an affidavit of service of the notice to file an action to foreclose the lien with the circuit court clerk in the county in which the property is located. The affidavit must state the following:
(1) The facts of the notice.
(2) That more than one hundred eighty (180) days have passed since the notice was received by the department.
(3) That no action for foreclosure of the lien is pending.
(4) That no unsatisfied judgment has been rendered on the lien.
(o) Upon receipt of the affidavit described in subsection (n), the circuit court clerk shall make an entry showing the release of the judgment lien in the judgment records for tax warrants.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.332-1989(ss), SEC.29; P.L.71-1993, SEC.22; P.L.18-1994, SEC.42; P.L.129-2001, SEC.22; P.L.111-2006, SEC.6; P.L.172-2011, SEC.87; P.L.99-2011, SEC.1; P.L.6-2012, SEC.57.

IC 6-8.1-8-3
Judgments arising from tax warrants; collection
Sec. 3. (a) The county sheriff of a county shall attempt to levy on and collect a judgment arising from a tax warrant in that county for a period of one hundred twenty (120) days from the date the judgment lien is entered, unless the sheriff is relieved of that duty at an earlier time by the department. The sheriff shall also have

authority to attempt to levy on and collect the outstanding tax liability if the taxpayer does not pay the amount demanded under section 2(b) of this chapter and the taxpayer has taken an action under section 2(n) of this chapter to foreclose the lien. The sheriff's authority to collect the warrant exists only while the sheriff holds the tax warrant, and if the sheriff surrenders the warrant to the department for any reason the sheriff's authority to collect that tax warrant ceases. During the period that the sheriff has the duty to collect a tax warrant, the sheriff shall collect from the person owing the tax, an amount equal to the amount of the judgment lien plus the accrued interest to the date of the payment. Subject to subsection (b), the sheriff shall make the collection by garnisheeing the person's wages and by levying on and selling any interest in property or rights in any chose in action that the person has in the county. The Indiana laws which provide relief for debtors by exempting certain property from levy by creditors do not apply to levy and sale proceedings for judgments arising from tax warrants.
(b) A sheriff shall sell property to satisfy a tax warrant in a manner that is reasonably likely to bring the highest net proceeds from the sale after deducting the expenses of the offer to sell and sale. A sheriff may engage an auctioneer to advertise a sale and to conduct a public auction, unless the person being levied files an objection with the clerk of the circuit or superior court having the tax warrant within five (5) days of the day that the sheriff informs the person of the person's right to object. The advertising conducted by the auctioneer is in addition to any other notice required by law, and shall include a detailed description of the property to be sold. When an auctioneer is engaged under this subsection and the auctioneer files a verified claim with the clerk of the circuit or superior court with whom the tax warrant is filed, the sheriff may pay the reasonable fee and reasonable expenses of the auctioneer from the gross proceeds of the sale before other expenses and the judgment arising from the tax warrant are paid. As used in this section, "auctioneer" means an auctioneer licensed under IC 25-6.1.
(c) The sheriff shall deposit all amounts that the sheriff collects under this section, including partial payments, into a special trust account for judgments collected that arose from tax warrants. On or before the fifth day of each month, the sheriff shall disburse the money in the tax warrant judgment lien trust account in the following order:
(1) The sheriff shall pay the department the part of the collections that represents taxes, interest, and penalties.
(2) The sheriff shall pay the county treasurer and the clerk of the circuit or superior court the part of the collections that represents their assessed costs.
(3) Except as provided in subdivisions (4) and (5), the sheriff shall keep the part of the collections that represents the ten percent (10%) collection fee added under section 2(b) of this chapter.
(4) If the sheriff has entered a salary contract under

IC 36-2-13-2.5, the sheriff shall deposit in the county general fund the part of the collections that represents the ten percent (10%) collection fee added under section 2(b) of this chapter.
(5) If the sheriff has not entered into a salary contract under IC 36-2-13-2.5, the sheriff shall deposit in the county general fund the part of the collections that:
(A) represents the ten percent (10%) collection fee added under section 2(b) of this chapter; and
(B) would, if kept by the sheriff, result in the total amount of the sheriff's annual compensation exceeding the maximum amount allowed under IC 36-2-13-17.
The department shall establish the procedure for the disbursement of partial payments so that the intent of this section is carried out.
(d) After the period described in subsection (a) has passed, the sheriff shall return the tax warrant to the department. However, if the department determines that:
(1) at the end of this period the sheriff is in the process of collecting the judgment arising from a tax warrant in periodic payments of sufficient size that the judgment will be fully paid within one (1) year after the date the judgment was filed; and
(2) the sheriff's electronic data base regarding tax warrants is compatible with the department's data base;
the sheriff may keep the tax warrant and continue collections.
(e) Notwithstanding any other provision of this chapter, the department may order a sheriff to return a tax warrant at any time, if the department feels that action is necessary to protect the interests of the state.
(f) This subsection applies only to the sheriff of a county having a consolidated city or a second class city. In such a county, the ten percent (10%) collection fee added under section 2(b) of this chapter shall be divided as follows:
(1) Subject to subsection (g), the sheriff may retain forty thousand dollars ($40,000), plus one-fifth (1/5) of any fees exceeding that forty thousand dollar ($40,000) amount.
(2) Two-fifths (2/5) of any fees exceeding that forty thousand dollar ($40,000) amount shall be deposited in the sheriff's department's pension trust fund.
(3) Two-fifths (2/5) of any fees exceeding that forty thousand dollar ($40,000) amount shall be deposited in the county general fund.
(g) If an amount of the collection fee added under section 2(b) of this chapter would, if retained by the sheriff under subsection (f)(1), cause the total amount of the sheriff's annual compensation to exceed the maximum amount allowed under IC 36-2-13-17, the sheriff shall instead deposit the amount in the county general fund.
(h) Money deposited into a county general fund under subsections (c)(5) and (g) must be used as follows:
(1) To reduce any unfunded liability of a sheriff's pension trust plan established for the county's sheriff's department.
(2) Any amounts remaining after complying with subdivision

(1) must be applied to the costs incurred to operate the county's sheriff's department.
As added by Acts 1980, P.L.61, SEC.1. Amended by Acts 1982, P.L.65, SEC.1; P.L.32-1983, SEC.3; P.L.46-1991, SEC.8; P.L.1-1993, SEC.44; P.L.83-1993, SEC.1; P.L.1-1994, SEC.32; P.L.129-2001, SEC.23; P.L.111-2006, SEC.7; P.L.40-2008, SEC.1; P.L.99-2011, SEC.2.

IC 6-8.1-8-4
Judgment arising from tax warrant; collection by department; special counsel
Sec. 4. (a) When the department collects a judgment arising from a tax warrant, it may proceed in the same manner that any debt due the state is collected, except as provided in this chapter. The department may employ special counsel or contract with a collection agency for the collection of a delinquent tax plus interest, penalties, collection fees, sheriff's costs, clerk's costs, and reasonable fees established under subsection (b) if:
(1) an unsatisfied warrant has been issued by the department; or
(2) the department received a tax payment by check or other instrument drawn upon a financial institution, and the check or other instrument was not honored by that institution.
(b) The commissioner and the budget agency shall set the fee that the special counsel or collection agency will receive and payment of the fee shall be made after a claim for that fee has been approved by the department.
(c) The fees become due and owing by the taxpayer upon the filing of an amended warrant with the circuit court clerk adding the fee authorized by subsection (b) to the amount of the judgment lien under section 2 of this chapter.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.332-1989(ss), SEC.30; P.L.71-1993, SEC.23; P.L.129-2001, SEC.24.

IC 6-8.1-8-5
Restraining order
Sec. 5. At any time after a judgment arising from a tax warrant has been recorded, the department may obtain a court order restraining the person owing the tax from conducting business in Indiana. The restraining order is valid as long as the judgment remains in effect, but the department may have the order dissolved if it feels that by dissolving the order the judgment will be easier to collect.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.129-2001, SEC.25.

IC 6-8.1-8-6
Receivership; court order; appeal
Sec. 6. (a) If a person does not pay a tax payment within sixty (60) days of the date that the particular payment is due, the department may have a receiver appointed by the circuit or superior court of the

county in which the taxpayer resides or is domiciled. Upon motion by the department for a receiver, the court shall appoint a receiver if the court finds that one of the listed taxes is due and has not been paid within sixty (60) days of its due date. A receiver appointed under this section may, in place of the taxpayer:
(1) bring and defend any action;
(2) take possession of all property;
(3) receive all funds;
(4) collect any debts owed to the taxpayer; and
(5) perform all other functions and duties prescribed for receivers under Indiana law or under special authority granted by the court.
(b) Within ten (10) days after the court order granting or refusing a receiver's appointment, either party may appeal the order to the tax court. However, if the taxpayer makes the appeal, he must furnish bond in an amount sufficient to cover the payment of any costs or damages resulting from the appeal and to cover the amount of the bond the receiver would be required to file. As long as the appeal is in process, the receiver's powers are suspended.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.291-1985, SEC.11.

IC 6-8.1-8-7
Remedies cumulative
Sec. 7. The remedies for tax collection provided to the department under this chapter are cumulative and the selection or use of one (1) of the remedies does not preclude the subsequent or corresponding use of one (1) or more of the other remedies.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-8-8
Uncollected tax warrants; action by department
Sec. 8. After a tax warrant becomes a judgment under section 2 of this chapter, a tax warrant is returned uncollected to the department under section 3 of this chapter, or the taxpayer does not pay the amount demanded under section 2(b) of this chapter and the taxpayer has taken an action under section 2(n) of this chapter to foreclose the lien, the department may take any of the following actions without judicial proceedings.
(1) The department may levy upon the property of the taxpayer that is held by a financial institution by sending a claim to the financial institution. Upon receipt of a claim under this subdivision, the financial institution shall surrender to the department the taxpayer's property. If the taxpayer's property exceeds the amount owed to the state by the taxpayer, the financial institution shall surrender the taxpayer's property in an amount equal to the amount owed. After receiving the department's notice of levy, the financial institution is required to place a sixty (60) day hold on or restriction on the withdrawal of funds the taxpayer has on deposit or subsequently

deposits, in an amount not to exceed the amount owed.
(2) The department may garnish the accrued earnings and wages of a taxpayer by sending a notice to the taxpayer's employer. Upon receipt of a notice under this subdivision, an employer shall garnish the accrued earnings and wages of the taxpayer in an amount equal to the full amount that is subject to garnishment under IC 24-4.5-5. The amount garnished shall be remitted to the department. The employer is entitled to a fee in an amount equal to the fee allowed under IC 24-4.5-5-105(5). However, the fee shall be borne entirely by the taxpayer.
(3) The department may levy upon and sell property and may:
(A) take immediate possession of the property and store it in a secure place; or
(B) leave the property in the custody of the taxpayer;
until the day of the sale. The department shall provide notice of the sale in one (1) newspaper, as provided in IC 5-3-1-2. If the property is left in the custody of the taxpayer, the department may require the taxpayer to provide a joint and several delivery bond, in an amount and with a surety acceptable to the department. At any time before the sale, any owner or part owner of the property may redeem the property from the judgment by paying the department the amount of the judgment. The proceeds of the sale shall be applied first to the collection expenses and second to the payment of the delinquent taxes and penalties. Any balance remaining shall be paid to the taxpayer.
As added by P.L.23-1986, SEC.14. Amended by P.L.53-1987, SEC.2; P.L.3-1990, SEC.26; P.L.71-1993, SEC.24; P.L.129-2001, SEC.26; P.L.213-2007, SEC.4; P.L.226-2007, SEC.1; P.L.99-2011, SEC.3.

IC 6-8.1-8-8.5
Enforceability of judgment arising from tax warrant
Sec. 8.5. (a) For purposes of this chapter, a judgment arising from a tax warrant is enforceable in the same manner as any judgment issued by a court of general jurisdiction.
(b) The department may initiate proceedings supplementary to execution in any court of general jurisdiction in a county in which a judgment arising from a tax warrant has been recorded.
(c) Proceedings supplementary to execution on a judgment arising from a tax warrant must be initiated and maintained under the applicable rules of the selected court and under the provisions of IC 34-55-8 that do not conflict with this chapter.
As added by P.L.129-2001, SEC.27.

IC 6-8.1-8-8.7
Data match system; financial institutions
Sec. 8.7. (a) The department shall operate a data match system with each financial institution doing business in Indiana.
(b) Each financial institution doing business in Indiana shall provide information to the department on all individuals:
(1) who hold one (1) or more accounts with the financial

institution; and
(2) upon whom a levy may be issued by the department or a county treasurer.
(c) To provide the information required under subsection (b), a financial institution shall do one (1) of the following:
(1) Identify individuals by comparing records maintained by the financial institution with records provided by the department by:
(A) name; and
(B) either:
(i) Social Security number; or
(ii) tax identification number.
(2) Comply with IC 31-25-4-31(c)(2). The child support bureau established by IC 31-25-3-1 shall regularly make reports submitted under IC 31-25-4-31(c)(2) accessible to the department or its agents for use only in tax judgment and levy administration.
(d) The information required under subsection (b) must:
(1) be provided on a quarterly basis; and
(2) include the:
(A) name;
(B) address of record; and
(C) either:
(i) the Social Security number; or
(ii) tax identification number;
of individuals identified under subsection (b).
(e) When the department determines that the information required under subsection (d)(2) is identical for an individual who holds an account with a financial institution and an individual against whom a levy may be issued by the department or a county treasurer, the department or its agents shall provide a notice of the match, in compliance with section 4 of this chapter, if action is to be initiated to levy or encumber the account.
(f) This section does not preclude a financial institution from exercising its right to:
(1) charge back or recoup a deposit to an account; or
(2) set off from an account held by the financial institution in which the individual has an interest in any debts owed to the financial institution that existed before:
(A) the state's levy; and
(B) notification to the financial institution of the levy.
(g) A financial institution ordered to block or encumber an account under this section is entitled to collect its normally scheduled account activity fees to maintain the account during the period the account is blocked or encumbered.
(h) All information provided by a financial institution under this section is confidential and is available only to the department or its agents for use only in levy collection activities.
(i) A financial institution providing information required under this section is not liable for: (1) disclosing the required information to the department or the child support bureau established by IC 31-25-3-1;
(2) blocking or surrendering an individual's assets in response to a levy imposed under this section by:
(A) the department; or
(B) a person or an entity acting on behalf of the department; or
(3) any other action taken in good faith to comply with this section.
(j) A person or an entity that is acting on behalf of the department is not liable for any action taken in good faith to collect the state's levy under this section unless:
(1) the action is contrary to the department's direction to the person or entity; or
(2) for information provided under this section, the person or entity acts with:
(A) deliberate ignorance of the truth or falsity of the information; or
(B) reckless disregard for the truth or falsity of the information.
(k) The department or its agents shall pay a financial institution performing the data match required by this section a reasonable fee, as determined by the department, of at least five dollars ($5) for each levy issued to the financial institution.
(l) This section does not prevent the department or its agents from encumbering an obligor's account with a financial institution by any other remedy available under the law.
As added by P.L.226-2007, SEC.2. Amended by P.L.138-2008, SEC.1.

IC 6-8.1-8-9
Levy release or tax warrant surrender; grounds
Sec. 9. (a) This section does not apply to a jeopardy tax warrant issued under IC 6-8.1-5-3.
(b) The department shall release a levy on property or request the sheriff to surrender a tax warrant to the department if:
(1) the expense of the sale process exceeds the liability for which the levy is made;
(2) the proceeds of the sale would not reduce the tax liability by the lesser of:
(A) ten percent (10%) of the liability; or
(B) one thousand dollars ($1,000); or
(3) the advocate, appointed under IC 6-8.1-11-3, orders:
(A) the release of the levy; or
(B) the return of the tax warrant by the sheriff;
upon submitting a written finding to the commissioner that the levy threatens the health or welfare of the taxpayer or the taxpayer's spouse, family, or dependents.
As added by P.L.332-1989(ss), SEC.31.
IC 6-8.1-8-10
Bank charges incurred through erroneous levy; reimbursement
Sec. 10. (a) As used in this section, "bank charges" includes:
(1) a financial institution's customary charge for complying with an instruction in a levy; and
(2) reasonable charges for overdrafts that are a direct consequence of the erroneous levy;
that are paid by the taxpayer and not waived or reimbursed by the financial institution.
(b) A taxpayer may file a claim for reimbursement with the department for bank charges incurred by the taxpayer as a result of an erroneous levy under this chapter.
As added by P.L.332-1989(ss), SEC.32.

IC 6-8.1-8-11
Filing claim for reimbursement
Sec. 11. A claimant for reimbursement under section 10 of this chapter must file a claim:
(1) with the department;
(2) on a form prescribed by the department; and
(3) not later than ninety (90) days after the date of the levy.
As added by P.L.332-1989(ss), SEC.33.

IC 6-8.1-8-12
Claim approval
Sec. 12. (a) The department shall approve a claim filed under section 11 of this chapter if the department determines that:
(1) the erroneous levy was caused by an error by the department;
(2) before the levy was issued:
(A) the taxpayer responded to communications by the department; and
(B) the taxpayer provided the department with the information and documentation requested by the department.
(b) The department shall waive the requirement set forth in subsection (a)(2) if the department determines the taxpayer had reasonable cause for a failure to comply with the requirement.
As added by P.L.332-1989(ss), SEC.34.

IC 6-8.1-8-13
Response to claim; denial; notice
Sec. 13. The department shall respond to a claim filed under section 11 of this chapter no later than thirty (30) days after the claim was filed. If the department denies the claim, the department shall notify the taxpayer in writing of the reasons for the denial of the claim.
As added by P.L.332-1989(ss), SEC.35.

IC 6-8.1-8-14
Determination of uncollectible liability; effect on lien Sec. 14. The commissioner may determine that an outstanding liability for taxes, interest, penalties, collection fees, sheriff's costs, clerk's costs, or fees established under section 4(b) of this chapter is uncollectible. However, any lien created by the operation of section 2(e) of this chapter survives the commissioner's determination, subject to section 2 of this chapter.
As added by P.L.111-2006, SEC.8.

IC 6-8.1-8-15
Levying against unclaimed property
Sec. 15. (a) As used in this section, "apparent owner" has the meaning set forth in IC 32-34-1-4.
(b) As used in this section, "unclaimed property" has the meaning set forth in IC 32-34-1-21.
(c) If an apparent owner of unclaimed property is subject to a tax warrant issued under IC 6-8.1-8-2, the department may levy on the unclaimed property by filing a claim with the attorney general in accordance with the procedures described in IC 32-34-1-36.
As added by P.L.111-2006, SEC.9.

IC 6-8.1-8-16
Limit on issuing, imposing, or commencing demand notices, warrants, levies, proceedings, or liens
Sec. 16. (a) This section applies without an injunction from the tax court to any assessment that is made or pending after April 30, 2011.
(b) Except as provided in IC 6-8.1-5-3, no demand notice, warrant, levy, or proceeding in court for the collection of a protested listed tax or any penalties and interest on a listed tax may be issued, commenced, or conducted against a taxpayer and no lien on the taxpayer's property may be imposed until after the later of the following:
(1) The expiration of the period in which the taxpayer may appeal the listed tax to the tax court.
(2) A decision of the tax court concerning the listed tax becomes final, if the taxpayer filed a timely appeal.
As added by P.L.172-2011, SEC.88.



CHAPTER 9. REFUNDS

listed taxes under IC 33-26-6-2. The court may also allow a refund of taxes, interest, and penalties that have been paid to and collected by the department.
(e) With respect to the motor vehicle excise tax, this section applies only to penalties and interest paid on assessments of the motor vehicle excise tax. Any other overpayment of the motor vehicle excise tax is subject to IC 6-6-5.
(f) If a taxpayer's federal income tax liability for a taxable year is modified by the Internal Revenue Service, and the modification would result in a reduction of the tax legally due, the due date by which the taxpayer must file a claim for refund with the department is the later of:
(1) the date determined under subsection (a); or
(2) the date that is one hundred eighty (180) days after the date on which the taxpayer is notified of the modification by the Internal Revenue Service.
(g) If an agreement to extend the assessment time period is entered into under IC 6-8.1-5-2(h), the period during which a person may file a claim for a refund under subsection (a) is extended to the same date to which the assessment time period is extended.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.291-1985, SEC.12; P.L.335-1989(ss), SEC.22; P.L.71-1993, SEC.25; P.L.119-1998, SEC.19; P.L.98-2004, SEC.74; P.L.2-2005, SEC.22; P.L.211-2007, SEC.42; P.L.131-2008, SEC.30; P.L.182-2009(ss), SEC.256; P.L.172-2011, SEC.89; P.L.137-2012, SEC.109.

IC 6-8.1-9-1.2
Filing fee refund
Sec. 1.2. Notwithstanding section 1(d) of this chapter, if a taxpayer prevails in a complaint that is placed on the small claims docket under IC 33-26-5, the tax court shall order the refund of the taxpayer's filing fee under IC 33-26-9-1 from the state general fund.
As added by P.L.100-1989, SEC.1. Amended by P.L.98-2004, SEC.75.

IC 6-8.1-9-2
Excess tax payments; procedure for credit or refund; pass through entities
Sec. 2. (a) If the department finds that a person has paid more tax for a taxable year than is legally due, the department shall apply the amount of the excess against any amount of that same tax that is assessed and is currently due. The department may then apply any remaining excess against any of the listed taxes that have been assessed against the person and that are currently due. Subject to subsection (c), if any excess remains after the department has applied the overpayment against the person's tax liabilities, the department shall either refund the amount to the person or, at the person's request, credit the amount to the person's future tax liabilities.
(b) Subject to subsection (c), if a court determines that a person has paid more tax for a taxable year than is legally due, the

department shall refund the excess amount to the person.
(c) As used in this subsection, "pass through entity"means a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2), a partnership, a limited liability company, or a limited liability partnership and "pass through income" means a person's distributive share of adjusted gross income for a taxable year attributable to the person's interest in a pass through entity. This subsection applies to a person's overpayment of adjusted gross income tax for a taxable year if:
(1) the person has filed a timely claim for refund with respect to the overpayment under IC 6-8.1-9-1;
(2) the overpayment:
(A) is with respect to a taxable year beginning before January 1, 2009;
(B) is attributable to amounts paid to the department by:
(i) a nonresident shareholder, partner, or member of a pass through entity;
(ii) a pass through entity under IC 6-3-4-12 or IC 6-3-4-13 on behalf of a nonresident shareholder, partner, or member of the pass through entity; or
(iii) a pass through entity under IC 6-3-4-12 or IC 6-3-4-13 on behalf of a nonresident shareholder, partner, or member of another pass through entity; and
(3) the overpayment arises from a determination by the department or a court that the person's pass through income is not includible in the person's adjusted gross income derived from sources within Indiana as a result of the application of IC 6-3-2-2(a)(5) and IC 6-3-2-2.2(g).
The department shall apply the overpayment to the person's liability for taxes that have been assessed and are currently due as provided in subsection (a) and apply any remaining overpayment as a credit or credits in satisfaction of the person's liability for listed taxes in taxable years beginning after December 31, 2008. If the person, including any successor to the person's interest in the overpayment, does not have sufficient liability for listed taxes against which to credit all the remaining overpayment in a taxable year beginning after December 31, 2008, and ending before January 1, 2019, the taxpayer is not entitled for any taxable year ending after December 31, 2018, to have any part of the remaining overpayment applied, refunded, or credited to the person's liability for listed taxes. If an overpayment or part of an overpayment is required to be applied as a credit under this subsection to the person's liability for listed taxes for a taxable year beginning after December 31, 2008, and has not been determined by the department or a court to meet the conditions of subdivision (3) by the due date of the person's return for a listed tax for a taxable year beginning after December 31, 2008, the department shall refund to the person that part of the overpayment that should have been applied as a credit for such taxable year within ninety (90) days of the date that the department or a court makes the determination that the overpayment meets the conditions of

subdivision (3). However, the department may establish a program to refund small overpayment amounts that do not exceed the threshold dollar value established by the department rather than crediting the amounts against tax liability accruing for a taxable year after December 31, 2008. A person that receives a refund or credit under this subsection shall file a report with the department in the form and in the schedule specified by the department that identifies under penalties of perjury the home state or other jurisdiction where the income subject to the refund or credit was reported as income attributable to that state or jurisdiction.
(d) An excess tax payment that is not refunded or credited against a current or future tax liability within ninety (90) days after the date the refund claim is filed, the date the tax payment was due, or the date the tax was paid, whichever is latest, accrues interest from the date the refund claim is filed at the rate established under IC 6-8.1-10-1 until a date, determined by the department, that does not precede by more than thirty (30) days, the date on which the refund or credit is made. As used in this subsection, "refund claim" includes an amended return that indicates an overpayment of tax.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.6-1987, SEC.13; P.L.92-1987, SEC.11; P.L.48-1994, SEC.2; P.L.28-1997, SEC.27; P.L.111-2006, SEC.10; P.L.182-2009(ss), SEC.257.

IC 6-8.1-9-3
Gasoline, special fuel, and motor vehicle excise taxes; inapplicability
Sec. 3. This chapter does not apply to refund claims made for gasoline taxes under IC 6-6-1.1, special fuel taxes under IC 6-6-2.5, or the motor vehicle excise tax (excluding interest and penalties) under IC 6-6-5.
As added by Acts 1980, P.L.61, SEC.1. Amended by Acts 1981, P.L.93, SEC.10; Acts 1982, P.L.59, SEC.5; P.L.335-1989(ss), SEC.23; P.L.277-1993(ss), SEC.53; P.L.111-2006, SEC.11.

IC 6-8.1-9-4
Designation of all or part of refund to be paid to nongame fund
Sec. 4. (a) Every individual (other than a nonresident) who files an individual income tax return and who is entitled to a refund from the Indiana department of revenue because of the overpayment of income tax for a taxable year may designate on his annual state income tax return that either a specific amount or all of the refund to which he is entitled shall be paid over to the nongame fund. In the event that the individual designates that a certain amount shall be paid over to the nongame fund and the refund to which he is entitled is less than the amount designated, such designation shall mean that all of the refund to which he is entitled shall be paid over to the nongame fund.
(b) Every husband and wife (other than nonresidents) who file a joint income tax return and who are entitled to a refund from the Indiana department of revenue because of the overpayment of

income tax for a taxable year may designate on their annual state income tax return that either a specific amount or all of the refund to which they are entitled shall be paid over to the nongame fund. In the event that the husband and wife designate that a certain amount shall be paid over to the nongame fund and the refund to which they are entitled is less than the amount designated, such designation shall mean that all of the refund to which they are entitled shall be paid over to the nongame fund.
(c) The instructions for the preparation of individual income tax returns shall contain a description of the purposes of the nongame and endangered species program which is written in cooperation with the department of natural resources.
As added by Acts 1982, P.L.66, SEC.1.

IC 6-8.1-9-7
Class actions; requisites; time limits
Sec. 7. A class action for the refund of a tax subject to this chapter may not be maintained in any court, including the Indiana tax court, on behalf of any person who has not complied with the requirements of section 1(a) of this chapter before the certification of the class. A refund of taxes to a member of a class in a class action is subject to the time limits set forth in section 1(a) of this chapter based on the time the class member filed the required claim for refund with the department.
As added by P.L.91-1989, SEC.2.

IC 6-8.1-9-14
Department centralized debt collection program for state agencies; fee for service; procedures; commissioner report
Sec. 14. (a) Except as provided in subsection (n), the department shall establish, administer, and make available a centralized debt collection program for use by state agencies to collect delinquent accounts, charges, fees, loans, taxes, or other indebtedness owed to or being collected by state agencies. The department's collection facilities shall be available for use by other state agencies only when resources are available to the department.
(b) The commissioner shall prescribe the appropriate form and manner in which collection information is to be submitted to the department.
(c) The debt must be delinquent and not subject to litigation, claim, appeal, or review under the appropriate remedies of a state agency.
(d) The department has the authority to collect for the state or claimant agency (as defined in IC 6-8.1-9.5-1) delinquent accounts, charges, fees, loans, taxes, or other indebtedness due the state or claimant agency that has a formal agreement with the department for central debt collection.
(e) The formal agreement must provide that the information provided to the department be sufficient to establish the obligation in court and to render the agreement as a legal judgment on behalf of

the state. After transferring a file for collection to the department for collection, the claimant agency shall terminate all collection procedures and be available to provide assistance to the department. Upon receipt of a file for collection, the department shall comply with all applicable state and federal laws governing collection of the debt.
(f) The department may use a claimant agency's statutory authority to collect the claimant agency's delinquent accounts, charges, fees, loans, taxes, or other indebtedness owed to the claimant agency.
(g) The department's right to credit against taxes due may not be impaired by any right granted the department or other state agency under this section.
(h) The department of state revenue may charge the claimant agency a fee not to exceed fifteen percent (15%) of any funds the department collects for a claimant agency. Notwithstanding any law concerning delinquent accounts, charges, fees, loans, taxes, or other indebtedness, the fifteen percent (15%) fee shall be added to the amount due to the state or claimant agency when the collection is made.
(i) Fees collected under subsection (h) shall be retained by the department after the debt is collected for the claimant agency and are appropriated to the department for use by the department in administering this section.
(j) The department shall transfer any funds collected from a debtor to the claimant agency within thirty (30) days after the end of the month in which the funds were collected.
(k) When a claimant agency requests collection by the department, the claimant agency shall provide the department with:
(1) the full name;
(2) the Social Security number or federal identification number, or both;
(3) the last known mailing address; and
(4) additional information that the department may request;
concerning the debtor.
(l) The department shall establish a minimum amount that the department will attempt to collect for the claimant agency.
(m) The commissioner shall report, not later than March 1 for the previous calendar year, to the governor, the budget director, and the legislative council concerning the implementation of the centralized debt collection program, the number of debts, the dollar amounts of debts collected, and an estimate of the future costs and benefits that may be associated with the collection program. A report to the legislative council under this subsection must be in an electronic format under IC 5-14-6.
(n) The department may not assess a fee to a state agency or a custodial parent for seeking a setoff to a state or federal income tax refund for past due child support.
As added by P.L.178-2002, SEC.73. Amended by P.L.28-2004, SEC.67; P.L.103-2007, SEC.3.



CHAPTER 9.5. SET OFF OF REFUNDS

IC 6-8.1-9.5-2
Debt owed to claimant agency; agency's entitlement to debtor's refund
Sec. 2. If a debtor owes a claimant agency a certified delinquent debt that agency is entitled to have the department set off the tax refund against the delinquent debt.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-3
Application by agency
Sec. 3. (a) To obtain a set off by the department, a claimant agency must file an application for the set off with the department before November 30 of the year preceding the calendar year in which a tax refund is payable by the department. The department shall prescribe the form of and the contents of the application.
(b) An application filed pursuant to this section is effective only for the purpose of set off of tax refunds that are payable in the calendar year that succeeds the calendar year in which an application is filed.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-4
Determination of entitlement to refund; notification of claimant agency
Sec. 4. After the department receives an application for a set off pursuant to section 3 of this chapter, the department shall determine whether the debtor is entitled to a tax refund. If the department determines the debtor is entitled to a tax refund, it shall notify the claimant agency of this fact. As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-5
Notice by claimant agency of intent to have refund set off
Sec. 5. After a claimant agency receives notice that a debtor is entitled to a tax refund from the department, the claimant agency must within fifteen (15) days of the receipt of the notice of a tax refund send written notice to the debtor and the department of its intent to have the tax refund set off. This notice must clearly set forth the basis for the claim to the debt and set off.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-6
Contest of agency's claim; notice
Sec. 6. A debtor who receives written notice pursuant to section 5 of this chapter is entitled to contest the claimant agency's right to the debt and set off at a hearing only if the debtor within thirty (30) days of his receipt of notice mails to the claimant agency written notice that he intends to contest the claimant agency's right to the debt.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-7
Hearing on contested claim
Sec. 7. If a claimant agency receives written notice that a debtor intends to contest its claim to a debt and set off, the claimant agency shall hold a hearing under IC 4-21.5-3.
As added by Acts 1981, P.L.97, SEC.1. Amended by P.L.7-1987, SEC.7.

IC 6-8.1-9.5-8
Certification of debt; payment to agency
Sec. 8. After a final determination of the validity of a debt due a claimant agency pursuant to sections 6 and 7 of this chapter, the claimant agency shall certify to the department the amount owed by the debtor to the claimant agency that is subject to set off. Upon receipt of certification of a debt the department shall set off the appropriate amount and pay it to the appropriate claimant agency.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-9
Notice to debtor of action taken; accounting
Sec. 9. If the department sets off a debtor's tax refund pursuant to this chapter, it shall serve the debtor written notice of the action and an accounting of the action taken on any refund.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-10
Collection fee
Sec. 10. The department of revenue may charge the claimant

agency a fee of fifteen percent (15%) of any funds it sets off under this chapter as a collection fee for its services. The department must bill the claimant agency in order to collect this fee. However, the department may not assess a fee to a state agency or custodial parent for seeking a setoff to a state or federal income tax refund for past due child support.
As added by Acts 1981, P.L.97, SEC.1. Amended by P.L.53-1985, SEC.4; P.L.103-2007, SEC.4.

IC 6-8.1-9.5-11
Combined returns
Sec. 11. If set off is sought pursuant to the provisions of this chapter against the combined refund of taxpayers who have previously filed a combined return, the entire refund is subject to set off unless there is a timely defense raised by a co-refundee who is not a debtor as defined in this chapter. If a timely defense is raised that the refund is based on a combined application of a debtor and a nondebtor, then set off shall only be effected against the debtor's share of the refund.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-12
Multiple claims; priority
Sec. 12. Priority in multiple claims to refunds allowed to be set off under this chapter shall be in the order in time which a claimant agency has filed a written notice with the department of its intention to effect collection through set off under this chapter.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-13
Disclosure of information and records; taxpayers; child support obligations
Sec. 13. (a) Notwithstanding IC 6-8.1-7 or any other provision of law prohibiting disclosure of a taxpayer's records or information, all information exchanged among the department, the claimant agency, and the debtor necessary to accomplish the purpose of this chapter is lawful.
(b) Whenever the child support bureau of the department of child services seeks to enforce a child support obligation through a setoff against a debtor's tax refund, the department shall make the following information available to that agency and to any other state's Title IV-D agency that is enforcing the child support order against the debtor:
(1) The debtor's Social Security account number (or numbers, if the debtor has more than one (1) number).
(2) The debtor's home address.
As added by Acts 1981, P.L.97, SEC.1. Amended by P.L.53-1985, SEC.5; P.L.2-1992, SEC.73; P.L.145-2006, SEC.20.



CHAPTER 10. PENALTIES AND INTEREST

IC 6-8.1-10-2
Repealed
(Repealed by P.L.1-1991, SEC.69.)

IC 6-8.1-10-2.1
Liability for penalty Sec. 2.1. (a) If a person:
(1) fails to file a return for any of the listed taxes;
(2) fails to pay the full amount of tax shown on the person's return on or before the due date for the return or payment;
(3) incurs, upon examination by the department, a deficiency that is due to negligence;
(4) fails to timely remit any tax held in trust for the state; or
(5) is required to make a payment by electronic funds transfer (as defined in IC 4-8.1-2-7), overnight courier, or personal delivery and the payment is not received by the department by the due date in funds acceptable to the department;
the person is subject to a penalty.
(b) Except as provided in subsection (g), the penalty described in subsection (a) is ten percent (10%) of:
(1) the full amount of the tax due if the person failed to file the return;
(2) the amount of the tax not paid, if the person filed the return but failed to pay the full amount of the tax shown on the return;
(3) the amount of the tax held in trust that is not timely remitted;
(4) the amount of deficiency as finally determined by the department; or
(5) the amount of tax due if a person failed to make payment by electronic funds transfer, overnight courier, or personal delivery by the due date.
(c) For purposes of this section, the filing of a substantially blank or unsigned return does not constitute a return.
(d) If a person subject to the penalty imposed under this section can show that the failure to file a return, pay the full amount of tax shown on the person's return, timely remit tax held in trust, or pay the deficiency determined by the department was due to reasonable cause and not due to willful neglect, the department shall waive the penalty.
(e) A person who wishes to avoid the penalty imposed under this section must make an affirmative showing of all facts alleged as a reasonable cause for the person's failure to file the return, pay the amount of tax shown on the person's return, pay the deficiency, or timely remit tax held in trust, in a written statement containing a declaration that the statement is made under penalty of perjury. The statement must be filed with the return or payment within the time prescribed for protesting departmental assessments. A taxpayer may also avoid the penalty imposed under this section by obtaining a ruling from the department before the end of a particular tax period on the amount of tax due for that tax period.
(f) The department shall adopt rules under IC 4-22-2 to prescribe the circumstances that constitute reasonable cause and negligence for purposes of this section.
(g) A person who fails to file a return for a listed tax that shows no tax liability for a taxable year, other than an information return (as defined in section 6 of this chapter), on or before the due date of the

return shall pay a penalty of ten dollars ($10) for each day that the return is past due, up to a maximum of two hundred fifty dollars ($250).
(h) A:
(1) corporation which otherwise qualifies under IC 6-3-2-2.8(2);
(2) partnership; or
(3) trust;
that fails to withhold and pay any amount of tax required to be withheld under IC 6-3-4-12, IC 6-3-4-13, or IC 6-3-4-15 shall pay a penalty equal to twenty percent (20%) of the amount of tax required to be withheld under IC 6-3-4-12, IC 6-3-4-13, or IC 6-3-4-15. This penalty shall be in addition to any penalty imposed by section 6 of this chapter.
(i) Subsections (a) through (c) do not apply to a motor carrier fuel tax return.
(j) If a partnership or an S corporation fails to include all nonresidential individual partners or nonresidential individual shareholders in a composite return as required by IC 6-3-4-12(h) or IC 6-3-4-13(j), a penalty of five hundred dollars ($500) per partnership or S corporation is imposed on the partnership or S corporation.
As added by P.L.1-1991, SEC.70. Amended by P.L.71-1993, SEC.26; P.L.18-1994, SEC.43; P.L.211-2007, SEC.44; P.L.182-2009(ss), SEC.258.

IC 6-8.1-10-3
Failure to file return; preparation by department; penalty
Sec. 3. (a) If a person fails to file a return on or before the due date, the department shall send him a notice, by United States mail, stating that he has thirty (30) days from the date the notice is mailed to file the return. If the person does not file the return within the thirty (30) day period, the department may prepare a return for him, based on the best information available to the department. The department prepared return is prima facie correct.
(b) If the department prepares a person's return under this section, the person is subject to a penalty of twenty percent (20%) of the unpaid tax. In the absence of fraud, the penalty imposed under this section is in place of and not in addition to the penalties imposed under any other section.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-10-3.5
Failure to file return; penalty for past due returns
Sec. 3.5. If a person fails to file a return on or before the due date as required by IC 6-3-4-1(1) or IC 6-3-4-1(2), where no remittance is due with the return, the person is subject to a penalty of ten dollars ($10) per day for each day that the return is past due, up to a maximum of five hundred dollars ($500).
As added by P.L.131-2008, SEC.31.
IC 6-8.1-10-4
Failure to file return; fraudulent intent to evade tax; penalty
Sec. 4. (a) If a person fails to file a return or to make a full tax payment with that return with the fraudulent intent of evading the tax, the person is subject to a penalty.
(b) The amount of the penalty imposed for a fraudulent failure described in subsection (a) is one hundred percent (100%) multiplied by:
(1) the full amount of the tax, if the person failed to file a return; or
(2) the amount of the tax that is not paid, if the person failed to pay the full amount of the tax.
(c) In addition to the civil penalty imposed under this section, a person who knowingly fails to file a return with the department or fails to pay the tax due under IC 6-6-5, IC 6-6-5.1, or IC 6-6-5.5 commits a Class A misdemeanor.
(d) The penalty imposed under this section is imposed in place of and not in addition to the penalty imposed under section 2.1 of this chapter.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.26-1985, SEC.16; P.L.6-1987, SEC.14; P.L.335-1989(ss), SEC.24; P.L.1-1991, SEC.71; P.L.181-1999, SEC.8; P.L.131-2008, SEC.32.

IC 6-8.1-10-5
Faulty payment; penalty; required use of guaranteed funds
Sec. 5. (a) If a person makes a tax payment with a check, credit card, debit card, or electronic funds transfer, and the department is unable to obtain payment on the check, credit card, debit card, or electronic funds transfer for its full face amount when the check, credit card, debit card, or electronic funds transfer is presented for payment through normal banking channels, a penalty of ten percent (10%) of the unpaid tax or the value of the check, credit card, debit card, or electronic funds transfer, whichever is smaller, is imposed.
(b) When a penalty is imposed under subsection (a), the department shall notify the person by mail that the check, credit card, debit card, or electronic funds transfer was not honored and that the person has ten (10) days after the date the notice is mailed to pay the tax and the penalty either in cash, by certified check, or other guaranteed payment. If the person fails to make the payment within the ten (10) day period, the penalty is increased to one hundred percent (100%) multiplied by the value of the check, credit card, debit card, or electronic funds transfer, or the unpaid tax, whichever is smaller.
(c) If a person has been assessed a penalty under subsection (a) more than one (1) time, the department may require all future payments for all listed taxes to be remitted with guaranteed funds.
(d) If the person subject to the penalty under this section can show that there is reasonable cause for the check, credit card, debit card, or electronic funds transfer not being honored, the department may waive the penalty imposed under this section. As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.26-1985, SEC.17; P.L.18-1994, SEC.44; P.L.131-2008, SEC.33; P.L.182-2009(ss), SEC.259.

IC 6-8.1-10-6
Failure to file information return; penalty
Sec. 6. (a) As used in this section, "information return" means the following when a statute or rule requires the following to be filed with the department:
(1) Schedule K-1 of form IT-20S, IT-41, or IT-65.
(2) Any form, statement, or schedule required to be filed with the department with respect to an amount from which tax is required to be deducted and withheld under IC 6 or from which tax would be required to be deducted and withheld but for an exemption under IC 6.
(3) Any form, statement, or schedule required to be filed with the Internal Revenue Service under 26 C.F.R. 301.6721-1(g) (1993).
The term does not include form IT-20FIT, IT-20S, IT-20SC, IT-41, or IT-65.
(b) If a person fails to file an information return required by the department, a penalty of ten dollars ($10) for each failure to file a timely return, not to exceed twenty-five thousand dollars ($25,000) in any one (1) calendar year, is imposed.
(c) For purposes of this section, the filing of a substantially blank or unsigned return does not constitute a return.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.18-1994, SEC.45.

IC 6-8.1-10-7
Maximum and minimum penalties
Sec. 7. Notwithstanding the various penalty provisions of this chapter, the maximum total penalty that may be assessed against a person under sections 2.1 through 5 of this chapter is one hundred percent (100%) of the unpaid tax and the minimum penalty, if any, that may be assessed under those sections is five dollars ($5).
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.383-1987(ss), SEC.2; P.L.1-1991, SEC.72; P.L.71-1993, SEC.27.

IC 6-8.1-10-8
Repealed
(Repealed by P.L.107-1987, SEC.50.)

IC 6-8.1-10-9
Dissolution, liquidation, or withdrawal of corporation; notification; clearance
Sec. 9. (a) As used in this section:
(1) "Dissolution" refers to dissolution of a corporation under IC 23-1-45 through IC 23-1-48, IC 23-17-23, or IC 23-17-24. (2) "Liquidation" means the operation or act of winding up a corporation's affairs, when normal business activities have ceased, by settling its debts and realizing upon and distributing its assets.
(3) "Withdrawal" refers to the withdrawal of a foreign corporation from Indiana under IC 23-1-50 or IC 23-17-26.
(b) The officers and directors of a corporation effecting dissolution, liquidation, or withdrawal shall do the following:
(1) File all necessary tax returns in a timely manner as required by this title.
(2) Make all tax payments due or determined due to the department or a county treasurer in a timely manner as required by this title.
(3) File with the department a form of notification within thirty (30) days of the issuance of a certificate of dissolution, decree of dissolution, the adoption of a resolution or plan, or the filing of a statement of withdrawal. The form of notification shall be prescribed by the department and may require information concerning:
(A) the corporation's assets;
(B) the corporation's liabilities;
(C) details of the plan or resolution;
(D) the names and addresses of corporate officers, directors, and shareholders;
(E) a copy of the minutes of the shareholders' meeting at which the plan or resolution was formally adopted; and
(F) such other information as the department may require.
The department may accept, in lieu of its own form of notification, a copy of Form 966 that the corporation filed with the Internal Revenue Service.
(c) Unless a clearance is issued under subsection (g), for a period of one (1) year following the filing of the form of notification with the department, or the filing of all necessary tax returns as required by this title, including the final tax return, whichever is later, the corporate officers and directors remain personally liable, subject to IC 23-1-35-1(e) or IC 23-17, for any acts or omissions that result in the distribution of corporate assets in violation of the interests of the state or a political subdivision (as defined in IC 36-1-2-13). An officer or director held liable for an unlawful distribution under this subsection is entitled to contribution:
(1) from every other director who voted for or assented to the distribution, subject to IC 23-1-35-1(e) or IC 23-17; and
(2) from each shareholder for the amount the shareholder accepted.
(d) The corporation's officers' and directors' personal liability includes all taxes, penalties, interest, and fees associated with the collection of the liability due the department or the county. In addition to the penalties provided elsewhere in this title, a penalty of up to thirty percent (30%) of the unpaid tax may be imposed on the corporate officers and directors for failure to take reasonable steps

to set aside corporate assets to meet the liability due the department or the county.
(e) If the department or the county treasurer fails to begin a collection action against a corporate officer or director within the period prescribed by subsection (c), the personal liability of the corporate officer or director expires. The filing of a substantially blank form of notification or a form containing misrepresentation of material facts does not constitute filing a form of notification for the purpose of determining the period of personal liability of the officers and directors of the corporation.
(f) In addition to the remedies contained in this section, the department or county treasurer is entitled to pursue corporate assets that have been distributed to shareholders in violation of the interests of the state or political subdivision. The election to pursue one (1) remedy does not foreclose the state's or the county's option to pursue other legal remedies.
(g) The department may issue a clearance to a corporation effecting dissolution, liquidation, or withdrawal if:
(1) the officers and directors of the corporation have met the requirements of subsections (b) through (c); and
(2) request for the clearance is made in writing by the officers and directors of the corporation within thirty (30) days after the filing of the form of notification with the department.
(h) The issuance of a clearance by the department under subsection (g) releases the officers and directors from personal liability under this section.
(i) This section does not limit the liability of a responsible corporate officer for withheld income taxes or collected gross retail taxes.
As added by P.L.107-1987, SEC.1. Amended by P.L.73-1988, SEC.1; P.L.179-1991, SEC.11.

IC 6-8.1-10-11
Repealed
(Repealed by P.L.254-2003, SEC.14.)

IC 6-8.1-10-12
Additional penalty; failure to participate in amnesty program
Sec. 12. (a) This section applies to a penalty related to a tax liability to the extent that the:
(1) tax liability is for a listed tax;
(2) tax liability was due and payable, as determined under IC 6-8.1-3-17(d), for a tax period ending before July 1, 2004;
(3) department establishes an amnesty program for the tax liability under IC 6-8.1-3-17(c);
(4) individual or entity from which the tax liability is due was eligible to participate in the amnesty program described in subdivision (3); and
(5) tax liability is not paid:
(A) in conformity with a payment program acceptable to the

department that provides for payment of the unpaid listed taxes in full in the manner and time established in a written payment program agreement entered into between the department and the taxpayer under IC 6-8.1-3-17(c); or
(B) if clause (A) does not apply, before the end of the amnesty period established by the department.
(b) Subject to subsection (c), if a penalty is imposed or otherwise calculated under any combination of:
(1) IC 6-8.1-1-8;
(2) section 2.1 of this chapter;
(3) section 3 of this chapter;
(4) section 4 of this chapter;
(5) section 5 of this chapter;
(6) section 6 of this chapter;
(7) section 7 of this chapter;
(8) section 9 of this chapter; or
(9) IC 6-6;
an additional penalty is imposed under this section. The amount of the additional penalty imposed under this section is equal to the sum of the penalties imposed or otherwise calculated under the provisions listed in subdivisions (1) through (9).
(c) The additional penalty provided by subsection (b) does not apply if all of the following apply:
(1) The department imposes a penalty on a taxpayer or otherwise calculates the penalty under the provisions described in subsection (b)(1) through (b)(9).
(2) The taxpayer against whom the penalty is imposed:
(A) timely files an original tax appeal in the tax court under IC 6-8.1-5-1; and
(B) contests the department's imposition of the penalty or the tax on which the penalty is based.
(3) The taxpayer meets all other jurisdictional requirements to initiate the original tax appeal.
(4) Either the:
(A) tax court enjoins collection of the penalty or the tax on which the penalty is based under IC 33-26-6-2; or
(B) department consents to an injunction against collection of the penalty or tax without entry of an order by the tax court.
(d) The additional penalty provided by subsection (b) does not apply if the taxpayer:
(1) has a legitimate hold on making the payment as a result of an audit, bankruptcy, protest, taxpayer advocate action, or another reason permitted by the department;
(2) had established a payment plan with the department before May 12, 2005; or
(3) verifies with reasonable particularity that is satisfactory to the commissioner that the taxpayer did not ever receive notice of the outstanding tax liability.
As added by P.L.236-2005, SEC.3. Amended by P.L.1-2009, SEC.59.
IC 6-8.1-10-13
Civil penalties for violations
Sec. 13. (a) A person that:
(1) obtains a permit, license plate, cab card, or any other credential issued by the registration center established under IC 6-8.1-4-4; and
(2) alters the permit, license plate, cab card, or other credential;
is subject to a civil penalty of five hundred dollars ($500) for the first violation and one thousand dollars ($1,000) for each subsequent violation.
(b) A person that:
(1) is required to obtain a permit, a license plate, a cab card, or other credential issued by the registration center established under IC 6-8.1-4-4; and
(2) operates without obtaining the required permit, license plate, cab card, or other credential;
is subject to a civil penalty of five thousand dollars ($5,000) for each violation.
(c) A civil penalty imposed under this section:
(1) shall be deposited in the motor carrier regulation fund established by IC 8-2.1-23-1; and
(2) is in addition to any fines levied by a court.
As added by P.L.176-2006, SEC.7.



CHAPTER 11. TRANSITION

IC 6-8.1-11-3
Taxpayer rights advocate
Sec. 3. The department shall appoint an employee to serve as a taxpayer rights advocate who shall facilitate the resolution of taxpayer complaints and problems, including unsatisfactory treatment of taxpayers by department employees.
As added by P.L.332-1989(ss), SEC.37.



CHAPTER 12. TAXPAYER EDUCATION AND INFORMATION PROGRAM

IC 6-8.1-12-2
Purpose
Sec. 2. The purpose of the program is to educate and inform all taxpayers, including the following:
(1) Businesses liable for taxes for the first time.
(2) Groups of taxpayers with a pattern of noncompliance.
(3) Employees of the department.
As added by P.L.332-1989(ss), SEC.38.

IC 6-8.1-12-3
Mandatory program projects
Sec. 3. The program must include the following projects:
(1) Communications with taxpayers listed in section 2 of this chapter that explain in simplified terms the most common errors of taxpayer noncompliance that the taxpayers are likely to encounter.
(2) Communications with taxpayers described in section 2(1) of this chapter that explain in simplified terms the duties of the taxpayer and the most common areas of noncompliance by this group of taxpayers.
(3) Participation in small business seminars and similar programs organized by state and local agencies.
(4) Review and revision of taxpayer educational materials produced by the department to identify the most common errors of taxpayer noncompliance that the taxpayers are likely to encounter.
(5) Implementation of a continuing education program for employees of the department, including the following:
(A) The application of new legislation and rules to taxpayer activities.
(B) Areas of recurring taxpayer noncompliance.
(C) Areas of inconsistent administration by the department.
As added by P.L.332-1989(ss), SEC.38.

IC 6-8.1-12-4
Repealed
(Repealed by P.L.71-1993, SEC.28.)



CHAPTER 14. ANNUAL PUBLIC HEARING AND DEPARTMENT REPORT

IC 6-8.1-14-2
Taxpayer input
Sec. 2. The department shall accept proposals from taxpayers at the hearing for changes in statutes and rules to better implement the findings set forth in IC 6-8.1-11-2.
As added by P.L.332-1989(ss), SEC.39. Amended by P.L.1-2010, SEC.37.

IC 6-8.1-14-3
Annual report
Sec. 3. The department shall submit a report to the governor and legislative council no later than October 1 of each year. A report submitted under this section to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.332-1989(ss), SEC.39. Amended by P.L.28-2004, SEC.68.

IC 6-8.1-14-4
Contents of report
Sec. 4. The report prepared under section 3 of this chapter must include the following:
(1) Areas of recurring taxpayer noncompliance.
(2) A statistical study under IC 6-8.1-7-2 from the department audit process, including the following:
(A) The statute or rule violated by the taxpayers.
(B) The amount of tax involved.
(C) The industry or business of the taxpayers.
(D) The number of years in the audit period.
(E) The use of professional tax preparation assistance by the taxpayers.
(F) The filing of appropriate tax returns by the taxpayers.
(3) Recommendations for improving taxpayer compliance and department administration by the following:
(A) The adoption of new or amended statutes and rules.
(B) Improvements in the training of department employees.
(C) Improvements in taxpayer communication and education.
(D) Increases in the enforcement capability of the department. (4) The certification required under IC 6-8.1-3-2.6.
As added by P.L.332-1989(ss), SEC.39.



CHAPTER 15. TAXING SITUS OF MOBILE TELECOMMUNICATIONS SERVICE

IC 6-8.1-15-2
"Customer" defined
Sec. 2. (a) As used in this chapter, except as provided in subsection (b), "customer" means:
(1) the person or entity that contracts with the home service provider for mobile telecommunications service; or
(2) if the end user of mobile telecommunications service is not the contracting party, the end user of the mobile telecommunications service, but this subdivision applies only for the purpose of determining the place of primary use.
(b) The term "customer" does not include:
(1) a reseller of mobile telecommunications service; or
(2) a serving carrier under an arrangement to serve the customer outside the home service provider's licensed service area.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-3
"Designated data base provider" defined
Sec. 3. As used in this chapter, "designated data base provider" means a corporation, an association, or other entity representing the state and political subdivisions of the state that is responsible for providing an electronic data base under section 15 of this chapter and approved by the department.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-4
"Enhanced ZIP code" defined
Sec. 4. As used in this chapter, "enhanced ZIP code" means a United States postal ZIP code of nine (9) or more digits.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-5
"Home service provider" defined Sec. 5. As used in this chapter, "home service provider" means the facilities based carrier or reseller with which the customer contracts for the provision of mobile telecommunications service.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-6
"Licensed service area" defined
Sec. 6. As used in this chapter, "licensed service area" means the geographic area in which the home service provider is authorized by law or contract to provide commercial mobile radio service to the customer.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-7
"Mobile telecommunications service" defined
Sec. 7. As used in this chapter, "mobile telecommunications service" means commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-8
"Place of primary use" defined
Sec. 8. As used in this chapter, "place of primary use" means the street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which must be:
(1) the residential street address or the primary business street address of the customer; and
(2) within the licensed service area of the home service provider.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-9
"Prepaid telephone calling service" defined
Sec. 9. As used in this chapter, "prepaid telephone calling service" means the right to purchase exclusively telecommunications service that must be paid for in advance that enables the origination of calls using an access number or authorization code, or both, whether manually or electronically dialed, if the remaining amount of units of service that has been prepaid is known by the provider of the prepaid service on a continuous basis.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-10
"Reseller" defined
Sec. 10. As used in this chapter, "reseller" means a provider who purchases telecommunications service from another telecommunications service provider and then resells, uses as a component part of, or integrates the purchased service into a mobile telecommunications service. The term does not include a serving

carrier with which a home service provider arranges for the service to its customers outside the home service provider's licensed service area.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-11
"Serving carrier" defined
Sec. 11. As used in this chapter, "serving carrier" means a facilities based carrier providing mobile telecommunications service to a customer outside a home service provider's or reseller's licensed service area.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-12
Legislative findings of fact
Sec. 12. The general assembly finds that:
(1) the United States Congress has enacted the Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.) for the purpose of establishing uniform nationwide sourcing rules for state and local taxation of mobile telecommunications service;
(2) the federal Mobile Telecommunications Sourcing Act provides that taxes on mobile telecommunications service shall be paid to the jurisdiction where the customer's primary use of the service occurs, irrespective of where the mobile telecommunications service originates, terminates, or passes through; and
(3) it is desirable to implement the federal Mobile Telecommunications Sourcing Act in Indiana.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-13
Application of chapter
Sec. 13. (a) Except as provided by section 20 of this chapter, this chapter applies to:
(1) the gross retail tax imposed on mobile telecommunications service under IC 6-2.5-4-6;
(2) the statewide 911 fee imposed on communications service under IC 36-8-16.7; and
(3) any other tax, charge, or fee levied by the state or a taxing jurisdiction within Indiana as a fixed charge for each customer or measured by gross amounts charged to customers for mobile telecommunications service, regardless of whether the tax, charge, or fee is imposed on the vendor or customer of the service and regardless of the terminology used to describe the tax, charge, or fee;
on bills for mobile telecommunications service issued to customers after July 31, 2002.
(b) This chapter does not apply to:
(1) any tax, charge, or fee levied upon or measured by the net income, capital stock, net worth, or property value of the

provider of mobile telecommunications service;
(2) any tax, charge, or fee that is applied to an equitably apportioned amount that is not determined on a transactional basis;
(3) any tax, charge, or fee that:
(A) represents compensation for a mobile telecommunications service provider's use of public rights-of-way or other public property; and
(B) is not levied by the taxing jurisdiction as a fixed charge for each customer or measured by gross amounts charged to customers for mobile telecommunication service;
(4) any generally applicable business and occupation tax that is imposed by the state, is applied to gross receipts or gross proceeds, is the legal liability of the home service provider, and that statutorily allows the home service provider to elect to use the sourcing method required in this section; or
(5) the determination of the taxing situs of:
(A) prepaid telephone calling service; or
(B) air-ground radiotelephone service as defined in Section 22.99 of Title 47 of the Code of Federal Regulations as in effect June 1, 1999.
As added by P.L.104-2002, SEC.2. Amended by P.L.132-2012, SEC.5.

IC 6-8.1-15-14
Sourcing of telecommunications service
Sec. 14. (a) Notwithstanding any other law, mobile telecommunications service provided in a taxing jurisdiction to a customer, the charges for which are billed by or for the customer's home service provider, are considered to be provided by the customer's home service provider.
(b) All charges for mobile telecommunications service that are considered to be provided by the customer's home service provider under this chapter are authorized to be subjected to tax, charge, or fee by the taxing jurisdictions whose territorial limits encompass the customer's place of primary use, regardless of where the mobile telecommunication service originates, terminates, or passes through.
(c) This chapter does not:
(1) authorize a taxing jurisdiction to impose a tax, charge, or fee that the jurisdiction is not otherwise authorized to impose; or
(2) modify, impair, supersede, or authorize the modification, impairment, or supersession of the law of any taxing jurisdiction pertaining to taxation except as expressly provided by this chapter.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-15
Electronic data base
Sec. 15. (a) The department may provide an electronic data base to a home service provider or, if the department does not provide an

electronic data base to home service providers, the designated data base provider may provide an electronic data base to a home service provider. The department or the designated data base provider shall provide the data base in a format that complies with the requirements of the federal Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.).
(b) The department or designated data base provider shall provide notice of the availability of the then current electronic data base and any subsequent revisions of the data base by publication in the manner normally employed for the publication of informational tax, charge, or fee notices to taxpayers in Indiana.
(c) A home service provider using the data contained in an electronic data base described in this section shall be held harmless from any tax, charge, or fee liability that otherwise would be due solely as a result of any error or omission in the data base. The home service provider shall reflect changes made to the data base during a calendar quarter not later than thirty (30) days after the end of the calendar quarter.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-16
Use of enhanced ZIP codes
Sec. 16. (a) If an electronic data base is not provided under section 15 of this chapter, a home service provider shall be held harmless from any tax, charge, or fee liability in Indiana that otherwise would be due solely as a result of an assignment of a street address to an incorrect taxing jurisdiction if, subject to section 18 of this chapter, the home service provider employs an enhanced ZIP code to assign each street address to a specific taxing jurisdiction for each level of taxing jurisdiction and exercises due diligence at each level of taxing jurisdiction to ensure that each street address is assigned to the correct taxing jurisdiction. If an enhanced ZIP code overlaps boundaries of taxing jurisdictions of the same level, the home service provider must designate one (1) specific jurisdiction within the enhanced ZIP code for use in taxing the activity for that enhanced ZIP code for each level of taxing jurisdiction. Any enhanced ZIP code assignment changed in accordance with section 18 of this chapter is considered to be in compliance with this section.
(b) For purposes of this section, there is a rebuttable presumption that a home service provider has exercised due diligence if the home service provider demonstrates that it has:
(1) expended reasonable resources to implement and maintain an appropriately detailed electronic data base of street address assignments to taxing jurisdictions;
(2) implemented and maintained reasonable internal controls to promptly correct misassignments of street addresses to taxing jurisdictions; and
(3) used all reasonably obtainable and usable data pertaining to municipal annexation, incorporations, reorganizations, and any other changes in jurisdictional boundaries that materially affect

the accuracy of the data base.
(c) This section applies to a home service provider that is in compliance with the requirements of this section until the later of:
(1) eighteen (18) months after the nationwide standard numeric code described in the federal Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.) has been approved by the Federation of Tax Administrators and the Multistate Tax Commission; or
(2) six (6) months after the department or a designated data base provider provides a data base as described in section 15 of this chapter.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-17
Reliance on address supplied by customer
Sec. 17. (a) A home service provider is responsible for obtaining and maintaining the customer's place of primary use. Subject to section 18 of this chapter, a home service provider may rely on the applicable residential or business street address supplied by the home service provider's customer and is not liable for any additional taxes, charges, or fees based on a different determination of the place of primary use for taxes, charges, or fees that are customarily passed on to the customer as a separate itemized charge if the reliance on information provided by its customer is in good faith.
(b) Except as provided in section 18 of this chapter, a home service provider may treat the address used by the home service provider for tax purposes for any customer under a service contract or agreement in effect on or before July 28, 2002, as that customer's place of primary use for the remaining term of the service contract or agreement, excluding any extension or renewal of the service contract or agreement, for purposes of determining the taxing jurisdictions to which taxes, charges, or fees on charges for mobile telecommunications service are remitted.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-18
Correction of erroneous data by department
Sec. 18. (a) The department may determine that the address used for purposes of determining the taxing jurisdictions to which taxes, charges, or fees for mobile telecommunications service are remitted does not meet the definition of "place of primary use" in this chapter and give binding notice to the home service provider to change the place of primary use on a prospective basis from the date of notice of determination. Before the department gives a notice of determination, the customer must be given an opportunity to demonstrate in accordance with department rules and administrative procedures that the address is the customer's place of primary use.
(b) The department may determine that the assignment of a taxing jurisdiction by a home service provider under section 16 of this chapter does not reflect the correct taxing jurisdiction and give

binding notice to the home service provider to change the assignment on a prospective basis from the date of notice of determination. The home service provider must be given an opportunity to demonstrate in accordance with department rules and administrative procedures that the assignment reflects the correct taxing jurisdiction.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-19
Identification of nontaxable services
Sec. 19. If charges for nontaxable mobile telecommunications service are aggregated with and not separately stated from charges that are subject to taxation, the charges for nontaxable mobile telecommunications service are subject to taxation unless the home service provider can reasonably identify charges not subject to the tax, charge, or fee from its books and records that are kept in the regular course of business.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-20
Application of chapter if federal law invalidated
Sec. 20. Notwithstanding any other provision of this chapter, this chapter does not apply to any tax, charge, or fee levied by the state or a taxing jurisdiction within Indiana beginning on the date of entry of a final judgment on the merits by a court that:
(1) is based on federal law;
(2) is no longer subject to appeal; and
(3) substantially limits or impairs the essential elements of the federal Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.).
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-21
Customer remedies
Sec. 21. (a) If a customer believes that an amount of tax, charge, or fee or an assignment of place of primary use or taxing jurisdiction included on a bill under this chapter is erroneous, the customer shall notify the home service provider in writing. The customer shall include in the written notification the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request.
(b) Within sixty (60) days after receiving a notice under this section, the home service provider shall review its records to determine the customer's taxing jurisdiction. If the review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax, charge, or fee erroneously collected from the customer for a period of up to two (2) years. If the review shows that the amount of tax, charge, or fee

or assignment of place of primary use or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer.
(c) The procedures set forth in this section are the first course of remedy available to a customer seeking correction of assignment of place of primary use or taxing jurisdiction, or a refund of or other compensation for taxes, charges, or fees erroneously collected by the home service provider. No cause of action based upon a dispute arising from the collection of any such taxes, charges, or fees shall accrue until a customer has exhausted the remedies set forth in this section.
As added by P.L.104-2002, SEC.2.






ARTICLE 9. INNKEEPER'S TAXES; OTHER LOCAL TAXES

CHAPTER 1. ST. JOSEPH COUNTY INNKEEPER'S TAX

IC 6-9-1-1
"Board of managers" defined
Sec. 1. As used in this chapter, "board of managers" means the special funds board of managers created under section 2 of this chapter.
(Formerly: Acts 1972, P.L.58, SEC.1.) As amended by P.L.74-1988, SEC.1.

IC 6-9-1-2
Special funds board of managers; creation in certain counties; membership; compensation
Sec. 2. (a) In a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000), there is hereby created on and after January 1, 1973, a special funds board of managers.
(b) The board of managers shall be composed of eleven (11) members as follows:
(1) Six (6) appointed by the mayor of the city having the largest population in the county, one (1) of whom shall be from the hotel motel industry.
(2) Three (3) appointed by the mayor of the city having the second largest population in the county, one (1) of whom may be from the hotel motel industry.
(3) Two (2) appointed by the board of county commissioners of such county, one (1) of whom shall be from the hotel motel industry.
(c) Except for the members first appointed, each member of the board of managers shall serve for a term of two (2) years commencing on the fifteenth day of the January following their

appointment and until their successors are appointed and are qualified.
(d) The two (2) members first appointed by the board of commissioners shall serve from the date of their appointment staggered terms as follows:
(1) One (1) to January 15 of the year following the appointment.
(2) One (1) to January 15 of the second year following the appointment.
(e) Three (3) of the members first appointed by the mayor of the city having the largest population in the county and the three (3) members first appointed by the mayor of the city having the second largest population in the county shall serve from the date of their appointment as follows:
(1) One (1) appointed by each mayor to January 15 of the year following the appointment.
(2) Two (2) appointed by each mayor to January 15 of the second year following their appointment.
(f) The three (3) remaining members first appointed by the mayor of the city having the largest population in the county shall serve to January 15 of the second year following their appointment.
(g) At the end of the term of any member of the board of managers, the person or body making the original appointment may reappoint such person whose term has expired or appoint a new member for a full two (2) year term.
(h) If a vacancy occurs in the board of managers during any term, a successor for the vacancy shall be appointed by the person or body making the original appointment, and such successor shall serve for the remainder of the vacated term.
(i) Any member of the board of managers may be removed for cause by the person or body making the original appointment.
(j) No more than two (2) members of the board of managers appointed by the mayor of the city with the second largest population in the county shall be of the same political party. No more than three (3) of the board of managers appointed by the mayor of the city having the largest population in the county shall be of the same political party.
(k) Each member of the board of managers, before entering upon the member's duties, shall take and subscribe an oath of office in the usual form, to be endorsed upon the member's certificate of appointment, which shall be promptly filed with the county's circuit court clerk. Each member of the board of managers must be a resident of the county during the member's entire term. Such member shall receive no salary, but shall be entitled to reimbursement for any expenses necessarily incurred in the performance of the member's duties.
(Formerly: Acts 1972, P.L.58, SEC.1.) As amended by Acts 1980, P.L.62, SEC.1; P.L.12-1992, SEC.31; P.L.119-2012, SEC.54.

IC 6-9-1-3
Meetings; election of officers; quorum Sec. 3. Promptly after the fifteenth day of January of each year, the board of managers shall hold a meeting for the purpose of organization. They shall choose one of their members president, another vice-president, another secretary and another treasurer, who shall perform the duties pertaining to those offices. Such officers first so chosen shall serve from the date of their election until their successors are elected and qualified. The members shall be authorized to adopt such by-laws, rules and regulations as they may deem necessary for the proper conduct of their proceedings, the carrying out of their duties and the safeguarding of the funds and the property entrusted to their care. A majority of the board of managers shall constitute a "quorum", and the concurrence of a majority of the board of managers shall be necessary to authorize any action.
(Formerly: Acts 1972, P.L.58, SEC.1.)

IC 6-9-1-4
Management of funds
Sec. 4. All funds coming into possession of the board of managers shall be deposited, held secured or invested and paid in accordance with the general laws of the state relating to the handling of public funds. The handling and expenditure of funds coming into possession of the board of managers shall be subject to audit and supervision by the state board of accounts.
(Formerly: Acts 1972, P.L.58, SEC.1.)

IC 6-9-1-5
Tax levy; rate; payment and collection; exemption
Sec. 5. (a) In a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000), there shall be levied each year a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any commercial hotel, motel, inn, tourist camp, or tourist cabin. Such tax shall be at the rate of six percent (6%) on the gross income derived from lodging income only and shall be in addition to the state gross retail tax imposed on such persons by IC 6-2.5. The tax shall be reported on forms approved by the county treasurer, and shall be paid quarterly to the county treasurer not more than twenty (20) days after the end of the quarter in which the tax is collected. All provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, exemptions, and definitions apply to the imposition of the tax imposed by this section except as otherwise provided by this chapter, and except that the county treasurer, and not the department of state revenue, is responsible for administration of the tax. All provisions of IC 6-8.1 apply to the county treasurer with respect to the tax imposed by this section in the same manner that they apply to the department of state revenue with respect to the other listed taxes under IC 6-8.1-1-1.
(b) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a

person for a period of thirty (30) days or more.
(Formerly: Acts 1972, P.L.58, SEC.1.) As amended by Acts 1977, P.L.91, SEC.1; Acts 1979, P.L.82, SEC.1; P.L.97-1983, SEC.5; P.L.12-1992, SEC.32; P.L.49-1994, SEC.1; P.L.67-1997, SEC.1; P.L.119-2012, SEC.55.

IC 6-9-1-6
Convention and exhibition center fund
Sec. 6. (a) As used in this section, "fund" refers to the convention and exhibition center fund.
(b) As used in this section, "primary capital improvement" means a capital improvement in the nature of a convention and exhibition center for which the majority of the money deposited in the fund in calendar year 1993 was used.
(c) The tax revenues collected by the county treasurer under section 5 of this chapter shall be deposited quarterly in the convention and exhibition center fund.
(d) Money in the fund shall be expended by the board of managers to:
(1) finance, construct, improve, equip, operate, promote, and maintain any capital improvement in the nature of a convention and exhibition center;
(2) renovate, equip, operate, and maintain any existing structure which may be used as a convention and exhibition center;
(3) refund bonds issued for a purpose described in subdivisions (1) through (2), make lease payments incurred, or retire bonds issued to finance, construct, improve, or equip a capital project described in this section;
(4) promote tourism; or
(5) any other purpose described in this section.
(e) The board of managers shall expend money in the fund that is not used to operate a facility or make payments under a lease agreement in the following order of priority:
(1) First, to preserve and enhance the physical condition and economic competitiveness of the primary capital improvement, including the establishment of reasonable reserves.
(2) Second, for capital improvements to support, supplement, or enhance the utilization of the primary capital improvement and for tourism promotion. However, the capital improvements to which this subdivision applies must be managed directly or ultimately by the governing body of the primary capital improvement.
(f) The board of managers is authorized to enter into lease arrangements with governmental or private agencies for the purpose of using the facilities for convention, civic, or exhibition activities. The convention and exhibition center fund may be obligated by the board of managers and used for the purpose of paying any amount agreed upon in said lease agreement with governmental or private agencies.
(g) With respect to obligations to refund or retire bonds or loans

issued or make lease payments incurred for a purpose described in this section, the general assembly covenants with the holders of these obligations that:
(1) this chapter will not be repealed or amended in any manner that will adversely affect the imposition or collection of the portion of the tax imposed under this chapter that is authorized to be expended for an obligation; and
(2) this chapter will not be amended in any manner that will change the purpose for which the revenues from the tax imposed under this chapter;
as long as the payment of any of those obligations is outstanding.
(Formerly: Acts 1972, P.L.58, SEC.1; Acts 1975, P.L.197, SEC.13.) As amended by Acts 1980, P.L.62, SEC.2; P.L.97-1983, SEC.6; P.L.49-1994, SEC.2.

IC 6-9-1-7
Proposed budget; approval
Sec. 7. The board of managers shall prepare a proposed budget for each calendar year covering its projected operating expenses, its estimated income, and reasonable reserves. At the same time, the board shall prepare a report on the cost effectiveness of expenditures for operating subsidies and promotion programs and submit the report with the proposed budget. The board of managers shall submit its proposed budget to the county council. The county council shall review the board's proposed budget, and the county council shall either approve, increase, or decrease the board's proposed budget. However, the county council may not increase or decrease the board's proposed budget unless two-thirds (2/3) of the members of the county council vote in favor of the increase or decrease. The board's proposed budget as approved, increased, or decreased by the county council is the board's budget for the calendar year. The board of managers may not make an expenditure which is not provided for in the budget as approved, increased, or decreased by the county council, unless the additional expenditure is approved by the county council.
As added by Acts 1977, P.L.91, SEC.2. Amended by P.L.49-1994, SEC.3.



CHAPTER 2. LAKE COUNTY INNKEEPER'S TAX

IC 6-9-2-2
Allocation of revenue
Sec. 2. (a) The revenue received by the county treasurer under this chapter shall be allocated to the Lake County convention and visitor bureau, Indiana University-Northwest, Purdue University-Calumet, municipal public safety departments, municipal physical and economic development divisions, and the cities and towns in the county as provided in this section. Subsections (b) through (g) do not apply to the distribution of revenue received under section 1 of this chapter from hotels, motels, inns, tourist camps, tourist cabins, and other lodgings or accommodations built or refurbished after June 30, 1993, that are located in the city of Gary.
(b) The Lake County convention and visitor bureau shall establish a convention, tourism, and visitor promotion fund (referred to in this chapter as the "promotion fund"). The county treasurer shall transfer to the Lake County convention and visitor bureau for deposit in the promotion fund thirty-five percent (35%) of the first one million two hundred thousand dollars ($1,200,000) of revenue received from the tax imposed under this chapter in each year. The promotion fund consists of:
(1) money in the promotion fund on June 30, 2005;
(2) revenue deposited in the promotion fund under this subsection after June 30, 2005; and
(3) investment income earned on the promotion fund's assets.
Money in the funds established by the bureau may be expended to promote and encourage conventions, trade shows, special events, recreation, and visitors. Money may be paid from the funds established by the bureau, by claim in the same manner as municipalities may pay claims under IC 5-11-10-1.6.
(c) This subsection applies to the first one million two hundred thousand dollars ($1,200,000) of revenue received from the tax imposed under this chapter in each year. During each year, the county treasurer shall transfer to Indiana University-Northwest forty-four and thirty-three hundredths percent (44.33%) of the revenue received under this chapter for that year to be used as follows:
(1) Seventy-five percent (75%) of the revenue received under this subsection may be used only for the university's medical education programs.
(2) Twenty-five percent (25%) of the revenue received under this subsection may be used only for the university's allied health education programs.
(d) This subsection applies to the first one million two hundred thousand dollars ($1,200,000) of revenue received from the tax imposed under this chapter in each year. During each year, the

county treasurer shall allocate among the cities and towns throughout the county nine percent (9%) of the revenue received under this chapter for that year as follows:
(1) Ten percent (10%) of the revenue covered by this subsection shall be distributed to cities having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
(2) Ten percent (10%) of the revenue covered by this subsection shall be distributed to cities having a population of more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000).
(3) Ten percent (10%) of the revenue covered by this subsection shall be distributed to cities having a population of more than twenty-nine thousand six hundred (29,600) but less than twenty-nine thousand nine hundred (29,900).
(4) Seventy percent (70%) of the revenue covered by this subsection shall be distributed in equal amounts to each town and each city not receiving a distribution under subdivisions (1) through (3).
The money distributed under this subsection may be used only for tourism and economic development projects. The county treasurer shall make the distributions on or before December 1 of each year.
(e) This subsection applies to the first one million two hundred thousand dollars ($1,200,000) of revenue received from the tax imposed under this chapter in each year. During each year, the county treasurer shall transfer to Purdue University-Calumet nine percent (9%) of the revenue received under this chapter for that year. The money received by Purdue University-Calumet may be used by the university only for nursing education programs.
(f) This subsection applies to the first one million two hundred thousand dollars ($1,200,000) of revenue received from the tax imposed under this chapter in each year. During each year, the county treasurer shall transfer two and sixty-seven hundredths percent (2.67%) of the revenue received under this chapter for that year to the following cities:
(1) Fifty percent (50%) of the revenue covered by this subsection shall be transferred to cities having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
(2) Fifty percent (50%) of the revenue covered by this subsection shall be transferred to cities having a population of more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000).
Money transferred under this subsection may be used only for convention facilities located within the city. In addition, the money may be used only for facility marketing, sales, and public relations programs. Money transferred under this subsection may not be used for salaries, facility operating costs, or capital expenditures related to the convention facilities. The county treasurer shall make the transfers on or before December 1 of each year. (g) This subsection applies to the revenue received from the tax imposed under this chapter in each year that exceeds one million two hundred thousand dollars ($1,200,000). During each year, the county treasurer shall distribute money in the promotion fund as follows:
(1) Eighty-five percent (85%) of the revenue covered by this subsection shall be deposited in the convention, tourism, and visitor promotion fund. The money deposited in the fund under this subdivision may be used only for the purposes for which other money in the fund may be used.
(2) Five percent (5%) of the revenue covered by this subsection shall be transferred to Purdue University-Calumet. The money received by Purdue University-Calumet under this subdivision may be used by the university only for nursing education programs.
(3) Five percent (5%) of the revenue covered by this subsection shall be transferred to Indiana University-Northwest. The money received by Indiana University-Northwest under this subdivision may be used only for the university's medical education programs.
(4) Five percent (5%) of the revenue covered by this subsection shall be transferred to Indiana University-Northwest. The money received by Indiana University-Northwest under this subdivision may be used only for the university's allied health education programs.
(h) This subsection applies only to the distribution of revenue received from the tax imposed under section 1 of this chapter from hotels, motels, inns, tourist camps, tourist cabins, and other lodgings or accommodations built or refurbished after June 30, 1993, that are located in the city of Gary. During each year, the county treasurer shall transfer:
(1) seventy-five percent (75%) of the revenues under this subsection to the department of public safety; and
(2) twenty-five percent (25%) of the revenues under this subsection to the division of physical and economic development;
of the city of Gary.
(i) The Lake County convention and visitor bureau shall assist the county treasurer, as needed, with the calculation of the amounts that must be deposited and transferred under this section.
As added by Acts 1982, P.L.67, SEC.2. Amended by P.L.96-1983, SEC.2; P.L.108-1987, SEC.2; P.L.27-1992, SEC.7; P.L.277-1993(ss), SEC.130; P.L.102-1995, SEC.1; P.L.68-1996, SEC.1; P.L.170-2002, SEC.30; P.L.168-2005, SEC.1; P.L.223-2007, SEC.6; P.L.211-2007, SEC.45; P.L.113-2010, SEC.70; P.L.172-2011, SEC.91; P.L.119-2012, SEC.56; P.L.137-2012, SEC.110.

IC 6-9-2-3
Convention and visitor bureau; creation; membership; terms; organization Sec. 3. (a) For purposes of this section, the size of a political subdivision is based on the population determined in the last federal decennial census.
(b) A convention and visitor bureau having nineteen (19) members is created to promote the development and growth of the convention, tourism, and visitor industry in the county.
(c) The executives (as defined by IC 36-1-2-5) of the five (5) largest cities and the seven (7) largest towns in the county shall each appoint one (1) member to the bureau. The legislative body (as defined in IC 36-1-2-9) of the two (2) largest municipalities in the county shall each appoint one (1) member to the bureau.
(d) The county council shall appoint two (2) members to the bureau. One (1) of the appointees must be a resident of the fifth largest city in the county, and one (1) of the appointees must be a resident of the eighth largest town in the county. The appointees may not be of the same political party.
(e) The county commissioners shall appoint two (2) members to the bureau. One (1) of the appointees must be a resident of the sixth largest town in the county. One (1) of the appointees must be a resident of the seventh largest town in the county. The appointees may not be of the same political party.
(f) The lieutenant governor shall appoint one (1) member to the bureau.
(g) No appointee under this section may hold an elected or appointed political office while serving on the bureau.
(h) In making appointments under this section, the appointing authority shall give sole consideration to individuals who are knowledgeable about or employed as executives or managers in at least one (1) of the following businesses in the county:
(1) Hotel.
(2) Motel.
(3) Restaurant.
(4) Travel.
(5) Transportation.
(6) Convention.
(7) Trade show.
(8) A riverboat licensed under IC 4-33.
(9) Banking.
(10) Real estate.
(11) Construction.
However, an individual employed by a riverboat may not be appointed under this section unless the individual holds a Level 1 occupational license issued under IC 4-33-8. This subsection does not apply to board members appointed before July 1, 2007, who are eligible for reappointment after June 30, 2007.
(i) All terms of office of bureau members begin on July 1. Members of the bureau serve terms of three (3) years. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the appointing authority shall appoint a qualified person to serve for the remainder of the term. If an appointment is

not made before July 16 or a vacancy is not filled within thirty (30) days, the member appointed by the lieutenant governor under subsection (f) shall appoint a qualified person.
(j) A member of the bureau may be removed for cause by the member's appointing authority.
(k) Members of the bureau may not receive a salary. However, bureau members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(l) Each bureau member, before entering the member's duties, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(m) The bureau shall meet after July 1 each year for the purpose of organization. The bureau shall elect a chairman from its members. The bureau shall also elect from its members a vice chairman, a secretary, and a treasurer. The members serving in those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve until their successors are elected and qualified. A majority of the bureau constitutes a quorum, and the concurrence of a majority of those present is necessary to authorize any action.
(n) If the county and one (1) or more adjoining counties desire to establish a joint bureau, the counties shall enter into an agreement under IC 36-1-7.
(o) Notwithstanding any other law, any bureau member appointed as of January 1, 2007, is eligible for reappointment.
As added by Acts 1982, P.L.67, SEC.3. Amended by P.L.96-1983, SEC.3; P.L.68-1996, SEC.2; P.L.176-2002, SEC.4; P.L.168-2005, SEC.2; P.L.223-2007, SEC.7; P.L.172-2011, SEC.92.

IC 6-9-2-4
Powers of bureau
Sec. 4. (a) The bureau may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the bureau considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money from any fund established by the bureau, the promotion fund, or the alternate revenue fund to any Indiana nonprofit corporation to promote and encourage conventions, trade shows, visitors, or special events in the county;
(7) require financial or other reports from any corporation that receives funds under this chapter;
(8) enter into leases under IC 36-1-10 for the construction, acquisition, and equipping of a visitor center; and (9) exercise the power of eminent domain to acquire property to promote and encourage conventions, trade shows, special events, recreation, and visitors within the county.
(b) All expenses of the bureau shall be paid from funds established by the bureau. Before December 20 of each year, the bureau shall prepare a budget for expenditures during the following year, taking into consideration the recommendations made by a corporation qualified under subsection (a)(6). A budget prepared under this section must be submitted to the department of local government finance and placed on file with the county auditor.
(c) All money in the bureau's funds shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and expenditure of money in the bureau's funds are subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.67, SEC.4. Amended by P.L.46-1998, SEC.1; P.L.168-2005, SEC.3; P.L.223-2007, SEC.8; P.L.172-2011, SEC.93.

IC 6-9-2-4.3
Convention, tourism, and visitor promotion alternate revenue fund
Sec. 4.3. (a) The Lake County convention and visitor bureau shall establish a convention, tourism, and visitor promotion alternate revenue fund (referred to in this chapter as the "alternate revenue fund"). The bureau may deposit in the alternate revenue fund all money received by the bureau after June 30, 2005, that is not required to be deposited in the promotion fund under section 2 of this chapter or a fund established by the bureau, including appropriations, gifts, grants, membership dues, and contributions from any public or private source.
(b) The bureau may, without appropriation by the county council, expend money from the alternate revenue fund to promote and encourage conventions, trade shows, visitors, special events, sporting events, and exhibitions in the county. Money may be paid from the alternate revenue fund by claim in the same manner as municipalities may pay claims under IC 5-11-10-1.6.
(c) All money in the alternate revenue fund shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and expenditure of money in the alternate revenue fund is subject to audit and supervision by the state board of accounts.
(d) Money derived from the taxes imposed under IC 4-33-12 and IC 4-33-13 may not be transferred to the alternate revenue fund.
As added by P.L.168-2005, SEC.4. Amended by P.L.172-2011, SEC.94.

IC 6-9-2-4.5
Visitor center funding; allocation from promotion fund and alternate revenue fund
Sec. 4.5. The bureau may enter into an agreement under which

amounts deposited in, or to be deposited in, the promotion fund or the alternate revenue fund, or both, are pledged to payment of obligations, including leases entered into under IC 36-1-10, issued to finance the construction, acquisition, and equipping of a visitor center to promote and encourage conventions, trade shows, special events, recreation, and visitors within the county.
As added by P.L.46-1998, SEC.2. Amended by P.L.168-2005, SEC.5.

IC 6-9-2-4.7
Issuance of bonds; negotiation and sale; leases
Sec. 4.7. (a) The bureau may issue bonds, enter into leases, or incur other obligations to:
(1) pay the costs incurred in the financing, construction, acquisition, and equipping of a visitor center to promote and encourage conventions, trade shows, special events, recreation, and visitors within the county;
(2) reimburse itself or any nonprofit corporation for any money advanced to pay those costs; or
(3) refund bonds issued or other obligations incurred under this chapter.
(b) Bonds issued or obligations incurred under this section:
(1) are payable solely from the money provided in this chapter;
(2) may, in the discretion of the bureau, be sold at a negotiated sale or under IC 5-1-11 and IC 5-3-1; and
(3) must be authorized by a resolution of the bureau.
(c) Leases entered into under this section:
(1) may be for a term not to exceed fifty (50) years;
(2) may provide for payments from revenues under this chapter, any other revenues available to the bureau, or any combination of these sources;
(3) may provide that payments by the bureau to the lessor are required only to the extent and only for the time that the lessor is able to provide the leased facilities in accordance with the lease;
(4) must be based upon the value of the facilities leased; and
(5) may not create a debt of the county for purposes of the Constitution of the State of Indiana.
(d) A lease may be entered into by the bureau only after a public hearing:
(1) for which notice has been given in accordance with IC 5-3-1; and
(2) at which all interested parties are provided the opportunity to be heard.
(e) After the public hearing, the bureau may approve the execution of the lease only if the bureau finds that the services to be provided throughout the life of the lease will serve the public purposes for which the bureau was created and that the execution of the lease is in the best interests of the residents of the county.
(f) Upon execution of a lease under this section, the bureau shall publish notice of the execution of the lease in accordance with

IC 5-3-1.
(g) An action to contest the validity of bonds issued or leases entered into under this section must be brought within thirty (30) days after the adoption of a bond resolution or notice of the execution and approval of the lease, as the case may be.
As added by P.L.46-1998, SEC.3.

IC 6-9-2-4.9
State covenant on bond payments
Sec. 4.9. With respect to:
(1) bonds, leases, or other obligations to which the bureau has pledged revenues under this chapter; and
(2) bonds issued by a lessor that are payable from lease rentals;
the general assembly covenants with the bureau and the purchasers or owners of the bonds or other obligations described in this section that this chapter will not be repealed or amended in any manner that will adversely affect the collection of the tax imposed under this chapter or the money deposited in the promotion fund or the alternate revenue fund as long as the principal of or interest on any bonds, or the lease rentals due under any lease, are unpaid.
As added by P.L.46-1998, SEC.4. Amended by P.L.168-2005, SEC.6.

IC 6-9-2-5
Violations
Sec. 5. (a) A member of the convention and visitor bureau created under section 3 of this chapter or the economic development authority created under section 7 of this chapter who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by Acts 1982, P.L.67, SEC.5. Amended by P.L.96-1983, SEC.4.

IC 6-9-2-5.5
Public purpose of visitor center
Sec. 5.5. The financing of the construction, acquisition, and equipping of a visitor center to promote and encourage conventions, trade shows, special events, recreation, and visitors within the county serves a public purpose and is of benefit to the general welfare of the county by encouraging investment, job creation and retention, and economic growth and diversity.
As added by P.L.46-1998, SEC.5.

IC 6-9-2-6
Repealed
(Repealed by P.L.108-1987, SEC.18.)
IC 6-9-2-7
Repealed
(Repealed by P.L.27-1992, SEC.31.)

IC 6-9-2-8
Repealed
(Repealed by P.L.27-1992, SEC.31.)

IC 6-9-2-9
Annual report regarding disposition of money collected; remedies for failure to provide legislative body with sufficient information; resolution
Sec. 9. (a) The legislative body of a county that imposes a tax under section 1 of this chapter shall annually prepare a report concerning the disbursement and use of the money collected under this chapter during the preceding calendar year. The report shall be prepared before April 15 each year and shall be made available to the public.
(b) If in any year an entity receiving money under this chapter fails to provide the county legislative body with sufficient information, as reasonably requested by the county legislative body:
(1) for the county legislative body to comply with this section; and
(2) before the date specified by the county legislative body;
the county legislative body may direct the county treasurer by resolution to stop deposits and transfers under this chapter to the entity. When an entity provides the information that is the subject of the resolution, the county legislative body shall as soon as practicable direct the county treasurer, by resolution, to resume making deposits and transfers to the entity, including any deposits and transfers that would otherwise have been made to the entity during the time that deposits and transfers were stopped under this subsection. A copy of a resolution adopted under this subsection must be distributed to the county treasurer and the entity that is the subject of the resolution within ten (10) business days after the resolution is adopted. The county treasurer shall comply with a resolution adopted under this subsection.
As added by P.L.27-1992, SEC.8. Amended by P.L.102-1995, SEC.2; P.L.223-2007, SEC.9; P.L.172-2011, SEC.95.

IC 6-9-2-10
Insurance benefits for convention and visitors bureau employees
Sec. 10. Employees of the convention and visitor bureau created by section 3 of this chapter may participate in the group health insurance, disability insurance, and life insurance programs established:
(1) by the county government of the county described in section 1 of this chapter; and
(2) for the employees of the convention and visitor bureau. As added by P.L.168-2005, SEC.7.

IC 6-9-2-10.3
Legalization of certain actions relating to insurance benefits taken before May 6, 2005
Sec. 10.3. Actions taken before May 6, 2005, that would have been valid under section 10 of this chapter, as added by P.L.168-2005, are legalized and validated.
As added by P.L.220-2011, SEC.165.

IC 6-9-2-11
Bureau treated as a political subdivision for certain purposes
Sec. 11. The bureau created under section 3 of this chapter is a political subdivision for purposes of IC 34-13-3.
As added by P.L.223-2007, SEC.10.



CHAPTER 2.5. VANDERBURGH COUNTY INNKEEPER'S TAX

IC 6-9-2.5-2
Convention and visitor commission; creation
Sec. 2. (a) There is created a seven (7) member convention and visitor commission (referred to as the "commission" in this chapter), whose purpose it is to promote the development and growth of the convention and visitor industry in said county.
(b) The county council, by majority vote, shall appoint two (2) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business in the county. The county commissioners, by majority vote, shall appoint two (2) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business in the county. The mayor of a municipality in the county that has the largest population, as determined in the federal decennial census, shall appoint three (3) members of the commission. At least one (1) of the members appointed by the mayor must be engaged in the hotel or motel business in the county. Beginning with the next appointment available to the mayor after a riverboat (as defined in IC 4-33-2-17) initially begins operation from the county, at least one (1) of the members appointed by the mayor must represent the interests of riverboats in the county.
(c) All terms of office begin on January 1 and end on December 31. Members of the commission appointed by the county council serve two (2) year terms. Members appointed by the county commissioners serve one (1) year terms. Members appointed by the mayor of the largest municipality in the county serve two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by his appointing authority.
(e) Members of the commission may not receive a salary. However, commission members shall receive reimbursement for necessary expenses, but only when such necessary expenses are incurred in the performance of their respective duties.
As added by Acts 1976, P.L.22, SEC.1. Amended by P.L.97-1983, SEC.7; P.L.49-1994, SEC.4.

IC 6-9-2.5-3 Powers and duties of commission
Sec. 3. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations described in section 7 of this chapter;
(6) transfer money received under this chapter for the purposes specified in sections 7 and 7.5 of this chapter; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) A majority of the commission shall constitute a quorum for the transaction of business and the concurrence of a majority of those present shall be necessary to authorize any action.
As added by Acts 1976, P.L.22, SEC.1. Amended by P.L.49-1994, SEC.5.

IC 6-9-2.5-4
Expenses of commission; budget; expenditures
Sec. 4. All expenses of the commission shall be paid from the fund established in section 7 of this chapter. The commission shall annually prepare a budget. The budget for expenditures under section 7 of this chapter must take into consideration the recommendations made by a nonprofit corporation qualifying under section 7 of this chapter. The commission shall submit the budget to the county council for its review and approval. No expenditure shall be made unless:
(1) it is pursuant to an appropriation made by the county council in the manner provided by law; and
(2) if the expenditure is payable from the tourism capital improvement fund, the specific project for which the expenditure will be made has been:
(A) recommended to the county council by the commission; and
(B) approved by the county council.
As added by Acts 1976, P.L.22, SEC.1. Amended by P.L.49-1994, SEC.6.

IC 6-9-2.5-5
Report by not-for-profit corporations receiving funds required
Sec. 5. Any not-for-profit corporation that receives funds under this chapter shall make a financial or other report upon request of the commission.
As added by Acts 1976, P.L.22, SEC.1.
IC 6-9-2.5-6
Tax on lodgings authorized; rate; collection
Sec. 6. (a) The county council may levy tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any commercial hotel, motel, inn, tourist camp, or tourist cabin located in a county described in section 1 of this chapter. Such tax shall not exceed the rate of eight percent (8%) on the gross income derived from lodging income only and shall be in addition to the state gross retail tax imposed on such persons by IC 6-2.5.
(b) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross income" shall have the same meaning in this section as they have in IC 6-2.5. If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule or regulation, determine.
(d) If the tax is paid to the department of state revenue, the amounts received from such tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1976, P.L.22, SEC.1. Amended by Acts 1979, P.L.82, SEC.2; P.L.97-1983, SEC.8; P.L.108-1987, SEC.3; P.L.49-1994, SEC.7; P.L.67-1997, SEC.3; P.L.178-2002, SEC.74; P.L.224-2007, SEC.93.

IC 6-9-2.5-7
Convention and visitor promotion fund
Sec. 7. (a) The county treasurer shall establish a convention and visitor promotion fund.
(b) The county treasurer shall deposit in the convention and

visitor promotion fund the amount of money received under section 6 of this chapter that is generated by a two and one-half percent (2.5%) rate.
(c) Money in this fund shall be expended only as provided in this chapter.
(d) The commission may transfer money in the convention and visitor promotion fund to any Indiana nonprofit corporation for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events. The commission may transfer money under this section only after approving the transfer. Transfers shall be made quarterly or less frequently under this section.
As added by Acts 1976, P.L.22, SEC.1. Amended by P.L.49-1994, SEC.8; P.L.208-1999, SEC.1; P.L.178-2002, SEC.75; P.L.168-2005, SEC.8.

IC 6-9-2.5-7.5
Tourism capital improvement fund
Sec. 7.5. (a) The county treasurer shall establish a tourism capital improvement fund.
(b) The county treasurer shall deposit money in the tourism capital improvement fund as follows:
(1) Before January 1, 2015, the county treasurer shall deposit in the tourism capital improvement fund the amount of money received under section 6 of this chapter that is generated by a three and one-half percent (3.5%) rate.
(2) After December 31, 2014, the county treasurer shall deposit in the tourism capital improvement fund the amount of money received under section 6 of this chapter that is generated by a four and one-half percent (4.5%) rate.
(c) The commission may transfer money in the tourism capital improvement fund to:
(1) the county government, a city government, or a separate body corporate and politic in a county described in section 1 of this chapter; or
(2) any Indiana nonprofit corporation;
for the purpose of making capital improvements in the county that promote conventions, tourism, or recreation. The commission may transfer money under this section only after approving the transfer. Transfers shall be made quarterly or less frequently under this section.
As added by P.L.49-1994, SEC.9. Amended by P.L.208-1999, SEC.2; P.L.178-2002, SEC.76; P.L.168-2005, SEC.9; P.L.224-2007, SEC.94; P.L.176-2009, SEC.6.

IC 6-9-2.5-7.7
Convention center operating fund
Sec. 7.7. (a) The county treasurer shall establish a convention center operating fund.
(b) Before January 1, 2015, the county treasurer shall deposit in

the convention center operating fund the amount of money received under section 6 of this chapter that is generated by a two percent (2%) rate. Money in the fund must be expended for the operating expenses of a convention center.
(c) After December 31, 2014, the county treasurer shall deposit in the convention center operating fund the amount of money received under section 6 of this chapter that is generated by a one percent (1%) rate. Money in the fund must be expended for the operating expenses of a convention center with the unused balance transferred on January 1 of each year to the tourism capital improvement fund.
As added by P.L.208-1999, SEC.3. Amended by P.L.168-2005, SEC.10; P.L.176-2009, SEC.7.

IC 6-9-2.5-8
Unauthorized transfer and use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of funds to any person not qualified under this chapter for such a transfer; or
(2) approves a transfer for a purpose not permitted under this chapter;
commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter and knowingly uses those funds for any purpose other than a proposal approved by the commission, commits a Class D felony.
As added by Acts 1976, P.L.22, SEC.1. Amended by Acts 1978, P.L.2, SEC.653.

IC 6-9-2.5-9
Buildings for public use
Sec. 9. (a) This section applies to any building:
(1) constructed or remodeled with money from:
(A) the tourism capital improvement fund; or
(B) the convention and visitor promotion fund; and
(2) used by the county convention and visitor commission.
(b) A structure must be open for use by the members of the public for public or private events, including catered events, under uniform and nondiscriminatory policies established by the commission.
As added by P.L.208-1999, SEC.4.



CHAPTER 3. FLOYD/CLARK COUNTY INNKEEPER'S TAX

of each even-numbered year.
The term of the second member appointed under subsection (c)(4) by the executive of Floyd County begins January 15, 2012.
(e) At the end of the term of a member of the board of managers, the person or body making the original appointment may reappoint a person whose term has expired or appoint a new member for a two (2) year term. If a vacancy occurs in the board of managers during a term, a successor for the vacancy shall be appointed by the person or body making the original appointment, and the successor shall serve for the remainder of the vacated term.
(f) A member of the board of managers may be removed for cause by the person or body making the original appointment.
(g) The following apply to the board of managers appointed under this section:
(1) If an entity is authorized to appoint three (3) members, not more than two (2) of the members appointed by the entity may belong to the same political party.
(2) If an entity is authorized to appoint two (2) members, the members appointed by the entity must belong to different political parties.
(h) Each member of the board of managers, before entering upon the member's duties, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment, which shall be promptly filed with the clerk of the circuit court of the member's county of residence.
(i) A person may not be appointed as a member who has not been a resident of one (1) of the two (2) counties for a period of two (2) years immediately preceding the person's appointment.
(j) A member may receive no salary but is entitled to reimbursement for any expenses necessarily incurred in the performance of the member's duties.
As added by Acts 1976, P.L.23, SEC.1. Amended by Acts 1977, P.L.92, SEC.1; Acts 1982, P.L.1, SEC.9; P.L.55-1984, SEC.1; P.L.81-1985, SEC.1; P.L.8-1989, SEC.32; P.L.101-1989, SEC.1; P.L.1-1990, SEC.86; P.L.12-1992, SEC.35; P.L.170-2002, SEC.32; P.L.172-2011, SEC.96.

IC 6-9-3-2
Organizational meeting; election of officers; bylaws, rules, and regulations; quorum
Sec. 2. Promptly after the fifteenth day of January of each year, the board of managers shall hold a meeting for the purpose of organization. They shall choose one (1) of their members president, another vice-president, another secretary and another treasurer, who shall perform the duties pertaining to those offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. The members shall be authorized to adopt such bylaws and rules and regulations as they deem necessary for the proper conduct of their proceedings, the carrying out of their duties and the safeguarding of the funds and the

property entrusted to their care. A majority of the board of managers constitutes a quorum, and the concurrence of a majority of the board of managers is necessary to authorize any action.
As added by Acts 1976, P.L.23, SEC.1.

IC 6-9-3-2.5
Open door law; public records act
Sec. 2.5. Except as otherwise specifically provided by law, the board of managers is subject to IC 5-14-1.5 and IC 5-14-3.
As added by P.L.172-2011, SEC.97.

IC 6-9-3-3
Handling and expenditure of funds; audit
Sec. 3. All funds coming into possession of the board of managers shall be deposited, held, secured or invested and paid in accordance with the general laws of the state relating to the handling of public funds. The handling and expenditure of funds coming into possession of the board of managers is subject to audit and supervision by the state board of accounts.
As added by Acts 1976, P.L.23, SEC.1.

IC 6-9-3-3.5
Financial report; summary of board's activities
Sec. 3.5. (a) Before January 1 of each year, the board of managers shall annually publish a financial report summarizing the income and expenses of the board of managers for the previous twelve (12) months.
(b) The report required by subsection (a) must be published two (2) times, one (1) week apart, in a daily or weekly newspaper published in the English language and of general circulation in both Clark County and Floyd County.
(c) Before January 1 of each year, the board of managers shall prepare a written report generally summarizing the board's activities for the previous twelve (12) months. The report shall be made available on an Internet web site maintained by the board of managers.
As added by P.L.172-2011, SEC.98.

IC 6-9-3-4
Innkeeper's tax imposed; collection
Sec. 4. (a) In counties to which this chapter applies, there shall be levied each year a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms or lodgings or accommodations in any commercial hotel, motel, inn, tourist camp, or tourist cabin. However, this tax does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
(b) Such tax shall be at the rate of four percent (4%) on the gross retail income derived from lodging income only and shall be in addition to the state gross retail tax imposed on such persons by

IC 6-2.5.
(c) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically, and not in limitation of the foregoing sentence, the terms "person" and "gross retail income" shall have the same meaning in this section as they have in IC 6-2.5.
(e) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may by rule determine.
(f) If the tax is paid to the department of state revenue, the amounts received from such tax shall be paid monthly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by Acts 1976, P.L.23, SEC.1. Amended by Acts 1977, P.L.92, SEC.2; Acts 1979, P.L.82, SEC.3; P.L.55-1984, SEC.2; P.L.108-1987, SEC.4; P.L.84-1993, SEC.1; P.L.67-1997, SEC.4.

IC 6-9-3-5
Disposition of tax revenues
Sec. 5. (a) Seventy-five percent (75%) of the tax revenues received by the county treasurer as provided in section 4 of this chapter shall be deposited in the convention and exhibition center fund, which fund shall be expended by the board of managers to develop and promote a program to attract conventions and exhibitions.
(b) The county treasurer shall deposit twenty-five percent (25%) of the tax revenues he receives under section 4 of this chapter in a separate fund to be known as the capital development tourism fund. The board of managers may use money in the capital development tourism fund only to pay the principal and interest due on bonds issued by:
(1) one (1) of the counties described in section 1 of this chapter; or
(2) a political subdivision, as defined in IC 36-1-2-13, located in one (1) of those counties;
to finance a project to promote tourism or to refund bonds previously

issued for such a purpose.
As added by Acts 1976, P.L.23, SEC.1. Amended by P.L.55-1984, SEC.3.

IC 6-9-3-6
Capital development tourism fund; pledge of deposit to payment of bonds; covenant of general assembly with purchasers of bonds
Sec. 6. (a) The board of managers may enter into an agreement under which any amounts previously deposited in, or to be deposited in, the capital development tourism fund are pledged to payment of bonds described in section 5(b) of this chapter.
(b) With respect to bonds described in section 5(b) of this chapter for which a pledge has been made under subsection (a), the Indiana general assembly covenants with the purchasers of those bonds that:
(1) this chapter will not be repealed or amended in any manner that will adversely affect the imposition or collection of that portion of the tax imposed by this chapter that is dedicated to the capital development tourism fund;
(2) this chapter will not be amended in any manner that will reduce the amount of tax revenues dedicated to the capital development tourism fund; and
(3) this chapter will not be amended in any manner that will change the purpose for which money dedicated to the capital development tourism fund may be used;
as long as the principal of, or interest on, any of those bonds is unpaid.
As added by P.L.55-1984, SEC.4.

IC 6-9-3-7
Failure to pay tax
Sec. 7. If a person fails to pay any tax imposed by section 4 of this chapter within thirty (30) days after the date payment of the tax is due, the department of state revenue shall, under IC 6-8.1-8-2:
(1) issue a demand notice to the person; and
(2) issue a tax warrant to the appropriate county sheriff and secure a judgment lien on the person's property, if the person does not respond to the demand notice in a satisfactory manner.
As added by P.L.81-1985, SEC.2.

IC 6-9-3-8
Reports by entities receiving funds
Sec. 8. Any entity that receives funds under this chapter shall make a financial or other report upon request of the board of managers.
As added by P.L.172-2011, SEC.99.



CHAPTER 4. MONROE COUNTY INNKEEPER'S TAX

IC 6-9-4-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred thirty-five thousand (135,000) but less than one hundred thirty-eight thousand (138,000).
As added by Acts 1977, P.L.92, SEC.3. Amended by Acts 1982, P.L.1, SEC.10; P.L.12-1992, SEC.36; P.L.170-2002, SEC.33; P.L.119-2012, SEC.58.

IC 6-9-4-2
Convention and visitor commission; creation; membership
Sec. 2. (a) There is created a five (5) member convention and visitor commission (referred to as the "commission" in this chapter), whose purpose it is to promote the development and growth of the convention and visitor industry in the county.
(b) The county council, by majority vote, shall appoint three (3) members of the commission. Two (2) members must be owners or general managers of a hotel or motel having at least forty (40) beds that is located in the county.
(c) The county commissioners, by majority vote, shall appoint two (2) members of the commission. One (1) member must be an owner or general manager of a hotel or motel having at least forty (40) beds that is located in the county. One (1) member must be the director or associate director of the Indiana University Memorial Union.
(d) All terms of office begin on January 1 and end on December 31. Members of the commission appointed by the county council serve two (2) year terms, and members appointed by the county commissioners serve one (1) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, a person shall be appointed by the original appointing authority to serve for the remainder of the term.
(e) A member of the commission may be removed for cause by his appointing authority.
(f) Members of the commission may not receive a salary. However, commission members shall receive reimbursement for necessary expenses, but only when the necessary expenses are incurred in the performance of their respective duties.
As added by Acts 1977, P.L.92, SEC.3. Amended by P.L.62-1990,

SEC.1; P.L.85-1995, SEC.34.

IC 6-9-4-3
Powers and duties of commission
Sec. 3. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by not-for-profit corporations or political subdivisions; and
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from any funds available under section 7 of this chapter for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events, and for the financing of facilities to be used by the commission for those purposes.
(b) The commission and the county jointly, by resolution of the commission and ordinance of the county council, may:
(1) mortgage, pledge, or lease property owned by the county for the purposes of this chapter;
(2) pledge tax revenues received under this chapter to finance facilities to be used by the commission or by the not-for-profit corporation with which it contracts to transfer funds, for the purposes set forth in subsection (a)(6); and
(3) require financial or other reports from any corporation that receives funds under this chapter.
(c) The commission may pledge tax revenues received under this chapter to finance facilities to be used by the commission or by the not-for-profit corporation with which it contracts to transfer funds, for the purposes set forth in subsection (a)(6).
(d) A majority of the commission shall constitute a quorum for the transaction of business, and the concurrence of a majority of those present shall be necessary to authorize any action.
As added by Acts 1977, P.L.92, SEC.3. Amended by P.L.75-1988, SEC.1.

IC 6-9-4-4
Expenses of commission; budget; expenditures
Sec. 4. All expenses of the commission shall be paid from the fund established in section 7 of this chapter. The commission shall annually prepare a budget taking into consideration the recommendations made by a not-for-profit corporation qualifying under section 3 of this chapter and shall submit it to the county council for its review and approval. No expenditure shall be made unless it is pursuant to an appropriation made by the county council

in the manner provided by law.
As added by Acts 1977, P.L.92, SEC.3.

IC 6-9-4-5
Reports by not-for-profit corporations receiving funds
Sec. 5. Any not-for-profit corporation that receives funds under this chapter shall make a financial or other report upon request of the commission.
As added by Acts 1977, P.L.92, SEC.3.

IC 6-9-4-6
Tax on lodgings authorized; collection
Sec. 6. (a) The county council may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any commercial hotel, motel, inn, tourist cabin, university memorial union, or university residence hall, except state camping facilities, located in the county. The tax shall be imposed at the rate of at least three percent (3%) but not more than five percent (5%) on the gross income derived from lodging income only and shall be in addition to the state gross retail tax imposed on those persons by IC 6-2.5. The tax does not apply to a retail transaction in which a student rents lodging in a university memorial union or residence hall while that student participates in a course of study for which the student receives college credit from a state university located in the county.
(b) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration apply to the imposition and administration of the tax imposed under this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross income" shall have the same meaning in this section as they have in IC 6-2.5, except that "person" shall not include state supported educational institutions. If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may by rule determine.
(d) If the tax is paid to the department of state revenue, the amounts received from the tax shall be paid quarterly by the treasurer

of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1977, P.L.92, SEC.3. Amended by Acts 1979, P.L.82, SEC.4; P.L.19-1986, SEC.21; P.L.108-1987, SEC.5; P.L.62-1990, SEC.2; P.L.67-1997, SEC.5.

IC 6-9-4-7
Innkeeper's tax fund; expenditures
Sec. 7. (a) The county treasurer shall establish an innkeeper's tax fund. The treasurer shall deposit in the fund all money the treasurer receives under section 6 of this chapter.
(b) Money in the fund shall be expended in the following order:
(1) To service:
(A) bonds issued by the county under IC 36-2-6-18 through IC 36-2-6-20; or
(B) other debt incurred by the commission or the not-for-profit corporation with which the commission contracts to transfer funds;
if the bonds or other debt are issued for the purposes set forth in section 3(a)(6) of this chapter and are payable in whole or in part from money derived from the innkeeper's tax.
(2) To fund or maintain a debt service reserve for bonds or debt described in subdivision (1).
(3) To pay the commission's operating expenses and its other expenses in carrying out the purposes set forth in section 3(a)(6) of this chapter.
(c) The county auditor shall make a semiannual distribution, at the time property tax revenue is distributed, to the paying agent for any bonds described in subsection (b)(1). Each semiannual distribution must be equal to one-half (1/2) of the annual principal and interest obligations on the bonds. Money received by a paying agent under this subsection shall be deposited in a special fund to be used to service the bonds.
As added by Acts 1977, P.L.92, SEC.3. Amended by P.L.75-1988, SEC.2; P.L.3-1989, SEC.43.

IC 6-9-4-8
Unauthorized transfer and use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly approves the transfer of funds to any person not qualified under this chapter for such a transfer, or approves a transfer for a purpose not permitted under this chapter, commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter, and knowingly uses the funds for any purpose other than a proposal approved by the commission, commits a Class D felony.
As added by Acts 1977, P.L.92, SEC.3. Amended by Acts 1978, P.L.2, SEC.654.
IC 6-9-4-9
Bonds or debts; adverse legislation; covenant
Sec. 9. With respect to bonds or debt for which a pledge of tax revenues has been made under section 3 of this chapter, the general assembly covenants with the commission, the county, the purchasers of those bonds, and the lenders to a not-for-profit corporation under this chapter that:
(1) this chapter will not be repealed or amended in any manner that will adversely affect the imposition or collection of the tax imposed by this chapter or the rights of lenders or bond purchasers; and
(2) this chapter will not be amended in any manner that will change the purpose for which revenues from the tax imposed by this chapter may be used;
as long as the principal of, or interest on, any of the bonds or debt is unpaid.
As added by P.L.75-1988, SEC.3.



CHAPTER 5. REPEALED



CHAPTER 6. LAPORTE COUNTY INNKEEPER'S TAX

IC 6-9-6-2
Special funds board of managers; creation
Sec. 2. (a) There is created a nine (9) member special funds board of managers (referred to as the "board of managers" in this chapter) whose purpose is to promote the development and growth of the convention and visitor industry in the county.
(b) The mayor of the second class city shall appoint three (3) individuals to serve as members of the board of managers. One (1) of those appointees shall be a representative of the city's business community, and no more than two (2) of those appointees may be members of the same political party. The mayor of the third class city shall appoint three (3) individuals to serve as members of the board of managers. One (1) of those appointees shall be a representative of the city's business community, and no more than two (2) of the appointees may be members of the same political party. The county commissioners shall appoint three (3) individuals to serve as members of the board of managers. No more than two (2) of the appointees may be members of the same political party. All individuals appointed to the board of managers must have been residents of the county for at least two (2) years immediately prior to their appointment.
(c) All terms of membership begin on January 15 and continue for two (2) years until a successor is appointed. A member whose term expires may be reappointed to serve another term. If a vacancy occurs in the board of managers, the original appointing officer or authority shall appoint a replacement to serve the remainder of the two (2) year term.
(d) A member of the board of managers may be removed for cause by the appointing officer or authority.
(e) Each member of the board of managers shall, before beginning the duties of the office, take an oath of office to be endorsed upon the member's certificate of appointment, which certificate shall be filed with the clerk of the circuit court of the county.
(f) Members of the board of managers may not receive a salary, but are entitled to reimbursement for expenses necessarily incurred in the performance of their duties.
As added by Acts 1978, P.L.49, SEC.1. Amended by P.L.109-1987, SEC.1.
IC 6-9-6-3
Meetings; officers; rules; quorum
Sec. 3. Promptly after the fifteenth day of January of each year, the board of managers shall hold a meeting for the purpose of organization. They shall choose one (1) of their members president, another vice-president, another secretary and another treasurer, which officers shall perform the duties pertaining to those offices. The officers shall serve from the date of their election until their successors are elected and qualified. The members may adopt such bylaws, rules and regulations as they deem necessary for the proper conduct of their proceedings, the carrying out of their duties, and the safeguarding of the funds and the property entrusted to their care. A majority of the board of managers constitutes a quorum, and the concurrence of a majority of the board of managers is necessary to authorize any action.
As added by Acts of 1978, P.L.49, SEC.1.

IC 6-9-6-4
Funds; deposit; audit
Sec. 4. All funds coming into possession of the board of managers shall be deposited, held, secured, invested, and paid in accordance with the general laws of the state relating to the handling of public funds. The handling and expenditure of funds coming into possession of the board of managers are subject to audit and supervision by the state board of accounts.
As added by Acts 1978, P.L.49, SEC.1.

IC 6-9-6-5
Powers of board
Sec. 5. The board of managers may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the board of managers deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under clause (6) of this section;
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established in section 7 of this chapter, to any Indiana not-for-profit corporation for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
As added by Acts 1978, P.L.49, SEC.1.

IC 6-9-6-6 Tax on lodgings; collection
Sec. 6. (a) In any county to which this chapter applies, there is levied a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings or accommodations in any commercial hotel, motel, boat motel, inn, tourist camp, or tourist cabin, except state camping facilities, located in the county. The tax shall be imposed at a rate of five percent (5%) on the gross income derived from lodging income only and shall be in addition to the state gross retail tax imposed on those persons by IC 6-2.5.
(b) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration apply to the imposition and administration of the tax imposed under this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically, the terms "person" and "gross income" have the same meaning in this section as they have in IC 6-2.5. If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(d) If the tax is paid to the department of state revenue, all amounts received by the state department of revenue from the tax during a month shall be paid to the county treasurer on or before the last day of the next succeeding month. All amounts received from the tax shall be paid by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1978, P.L.49, SEC.1. Amended by Acts 1979, P.L.82, SEC.6; Acts 1982, P.L.1, SEC.13; P.L.56-1984, SEC.1; P.L.108-1987, SEC.7; P.L.67-1997, SEC.7.

IC 6-9-6-7
Convention, tourism, and recreation fund
Sec. 7. The tax revenues received by the county treasurer as provided in section 6 of this chapter shall be deposited in the convention, tourism and recreation fund, which fund may be used by the board of managers to finance, construct, equip, operate, promote and maintain any capital improvement in the nature of a convention

and exhibition center, or any tourism or recreational program, to renovate, equip, operate and maintain any existing structure which may be used as a convention and exhibition center, or to make transfers described in clause (6) of section 5 of this chapter. No funds may be allocated to maintain recreational facilities in either the city of the second class or the city of the third class in the county if those facilities were in existence on January 1, 1979.
As added by Acts 1978, P.L.49, SEC.1.

IC 6-9-6-8
Transfer and use of funds restricted; offense
Sec. 8. Any person or officer or employee of a corporation, who receives a transfer of funds under this chapter, and who uses the funds for any purpose other than a proposal approved by the commission commits a Class D felony.
As added by Acts 1978, P.L.49, SEC.1.



CHAPTER 7. TIPPECANOE COUNTY INNKEEPER'S TAX

IC 6-9-7-2
Convention and visitor commission; creation
Sec. 2. (a) There is created a ten (10) member convention and visitor commission (referred to as the "commission" in this chapter) whose purpose is to promote the development and growth of the convention and visitor industry in the county.
(b) The county council shall, by majority vote, appoint three (3) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business in the county, at least one (1) of whom must be a representative of the travel or visitor industry in the county, and at least one (1) of whom must be a member of the county council. The county commissioners shall, by majority vote, appoint three (3) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business in the county, at least one (1) of whom must be a county commissioner, and at least one (1) of whom must be a representative of the county's business community which representative may be an executive officer of the chamber of commerce of the county's largest city. The members appointed by the council and the commissioners shall, by a majority vote, appoint one (1) member of the commission from the Purdue conferences department. The executive of the city with the greatest population in the county shall appoint two (2) members of the commission, one (1) who must be a representative of the economic development community and one (1) who must be a representative of the travel or visitor industry in the county. The executive of the city with the second greatest population in the county shall appoint one (1) member of the commission, who must be a representative of the travel or visitor industry.
(c) All terms of office begin on January 1 and end on December 31. Members of the commission appointed by the county council serve two (2) year terms, and members appointed by the county commissioners or by the other members of the commission serve one (1) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by his appointing authority. (e) Members of the commission may not receive a salary. However, commission members shall receive reimbursement for necessary expenses, but only when those necessary expenses are incurred in the performance of their respective duties. In addition, commission members may receive a maximum of thirty-five dollars ($35) per diem expenses for attendance at the official commission meetings.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.85-1993, SEC.1.

IC 6-9-7-3
Powers and duties of commission
Sec. 3. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements, including contracts and agreements not to exceed ten (10) years;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by any nonprofit corporations or political subdivisions;
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from any available funds of the commission under section 7 of this chapter for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events; and
(7) require financial or other reports from any entity that receives funds under this chapter.
(b) A majority of the commission constitutes a quorum for the transaction of business, and the concurrence of a majority of those present is necessary to authorize any action. However, the commission shall not transact any business without first giving written notice to the director of the county parks and recreation board at least forty-eight (48) hours in advance of the convening of a meeting at which business is to be transacted.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.74-1986, SEC.1; P.L.85-1993, SEC.2; P.L.96-2008, SEC.1.

IC 6-9-7-4
Expenses of commission; budget; expenditures
Sec. 4. All expenses of the commission shall be paid from the fund established in section 7 of this chapter. The commission shall annually prepare a budget and submit it to the county council for its review and approval. No expenditure under this chapter may be made unless it is pursuant to an appropriation made by the county council in the manner provided by law.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.74-1986,

SEC.2.

IC 6-9-7-5
Report by entity receiving funds
Sec. 5. Any entity that receives funds under this chapter shall make a financial or other report upon request of the commission.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.74-1986, SEC.3.

IC 6-9-7-6
Tax on lodgings authorized; collection
Sec. 6. (a) The county council may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any commercial hotel, motel, inn, university memorial union, university residence hall, tourist camp, or tourist cabin located in a county described in section 1 of this chapter. The county treasurer shall allocate and distribute the tax revenues as provided in sections 7 and 9 of this chapter.
(b) The tax may not exceed the rate of six percent (6%) on the gross retail income derived from lodging income only and shall be in addition to the state gross retail tax imposed under IC 6-2.5.
(c) The tax does not apply to gross retail income received in a transaction in which:
(1) a student rents lodgings in a university residence hall while that student participates in a course of study for which the student receives college credit from a state university located in the county; or
(2) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the

amounts received from the tax imposed under this section shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by Acts 1978, P.L.50, SEC.1. Amended by Acts 1979, P.L.82, SEC.7; P.L.97-1983, SEC.4; P.L.74-1986, SEC.4; P.L.108-1987, SEC.8; P.L.85-1993, SEC.3; P.L.67-1997, SEC.8; P.L.214-2005, SEC.26.

IC 6-9-7-7
Innkeeper's tax fund; expenditures; advisory commission; bonding
Revisor's Note: See IC 1-1-3.5-8(b) concerning the effective date of this section as amended by P.L.6-2012, SEC.59.
Sec. 7. (a) The county treasurer shall establish an innkeeper's tax fund. The treasurer shall deposit in that fund all money received under section 6 of this chapter that is attributable to an innkeeper's tax rate that is not more than five percent (5%).
(b) Money in the innkeeper's tax fund shall be distributed as follows:
(1) Thirty percent (30%) shall be distributed as follows:
(A) Before July 1, 2015, and after June 30, 2017, to the department of natural resources for the development of projects in the state park on the county's largest river, including its tributaries.
(B) For the period July 1, 2015, through June 30, 2017, to the treasurer of state for deposit in the state general fund.
(2) Forty percent (40%) shall be distributed to the commission to carry out its purposes, including making any distributions or payments to the Lafayette - West Lafayette Convention and Visitors Bureau, Inc.
(3) Ten percent (10%) shall be distributed to a community development corporation that serves a metropolitan area in the county that includes:
(A) a city having a population of more than sixty-five thousand (65,000) but less than seventy thousand (70,000); and
(B) a city having a population of more than twenty-nine thousand five hundred (29,500) but less than twenty-nine thousand six hundred (29,600);
for the community development corporation's use in tourism, recreation, and economic development activities.
(4) Ten percent (10%) shall be distributed to Historic Prophetstown to be used by Historic Prophetstown for carrying out its purposes.
(5) Ten percent (10%) shall be distributed to the Wabash River Enhancement Corporation to assist the Wabash River Enhancement Corporation in carrying out its purposes.
(c) An advisory commission consisting of the following members is established:
(1) The director of the department of natural resources or the director's designee. (2) The public finance director or the public finance director's designee.
(3) A member appointed by the Native American Indian affairs commission.
(4) A member appointed by Historic Prophetstown.
(5) A member appointed by the community development corporation described in subsection (b)(3).
(6) A member appointed by the Wabash River Enhancement Corporation.
(7) A member appointed by the commission.
(8) A member appointed by the county fiscal body.
(9) A member appointed by the town board of the town of Battleground.
(10) A member appointed by the mayor of the city of Lafayette.
(11) A member appointed by the mayor of the city of West Lafayette.
(d) The following apply to the advisory commission:
(1) The governor shall appoint a member of the advisory commission as chairman of the advisory commission.
(2) Six (6) members of the advisory commission constitute a quorum. The affirmative votes of at least six (6) advisory commission members are necessary for the advisory commission to take official action other than to adjourn or to meet to hear reports or testimony.
(3) The advisory commission shall make recommendations concerning the use of any proceeds of bonds issued to finance the development of Prophetstown State Park.
(4) Members of the advisory commission who are state employees:
(A) are not entitled to any salary per diem; and
(B) are entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and to reimbursement for other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(e) The Indiana finance authority, in its capacity as the recreational development commission, may issue bonds for the development of Prophetstown State Park under IC 14-14-1.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.74-1986, SEC.5; P.L.85-1993, SEC.4; P.L.178-2002, SEC.77; P.L.214-2005, SEC.27; P.L.167-2006, SEC.1; P.L.96-2008, SEC.2; P.L.1-2009, SEC.60; P.L.172-2011, SEC.100; P.L.229-2011, SEC.96; P.L.6-2012, SEC.59.

IC 6-9-7-8
Transfer and use of funds restricted; offenses
Sec. 8. (a) Any member of the commission who approves the transfer of funds to any person or corporation not qualified under this chapter for that transfer, or who approves a transfer for a purpose not

permitted under this chapter commits a Class D felony.
(b) Any person or officer or employee of a corporation, who receives a transfer of funds under this chapter, and who uses those funds for any purpose other than a proposal approved by the commission commits a Class D felony.
As added by Acts 1978, P.L.50, SEC.1.

IC 6-9-7-9
Supplemental innkeeper's tax fund; uses
Sec. 9. (a) If the county fiscal body adopts an ordinance to increase the county's innkeeper's tax rate to a rate that exceeds five percent (5%), the county treasurer shall establish a supplemental innkeeper's tax fund. The treasurer shall deposit in the fund all money received under section 6 of this chapter that is attributable to an innkeeper's tax rate that exceeds five percent (5%).
(b) Money in the fund may be used for any purpose that in the discretion of the county fiscal body promotes economic development in the county.
As added by P.L.214-2005, SEC.28.



CHAPTER 8. MARION COUNTY INNKEEPER'S TAX

IC 6-9-8-2
Tax levy on business of renting or furnishing lodgings
Sec. 2. (a) Each year a tax shall be levied on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any lodgings in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which lodgings are regularly furnished for a consideration.
(b) This tax shall be in addition to the state gross retail tax and use tax imposed on such persons by IC 6-2.5. The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically, and not in limitation of the foregoing sentence, the terms "person" and "gross income" shall have the same meaning in this section as they have in IC 6-2.5.
(d) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may determine by rule.
(e) If the tax is paid to the department of state revenue, the amounts received from this tax shall be paid monthly by the treasurer of state to the treasurer of the capital improvement board of managers of the county upon warrants issued by the auditor of state.
As added by Acts 1980, P.L.8, SEC.60. Amended by P.L.19-1986, SEC.23; P.L.108-1987, SEC.9; P.L.86-1993, SEC.1; P.L.67-1997, SEC.9.

IC 6-9-8-3
Tax rate; increases; use of money generated by increase Sec. 3. (a) The tax imposed by section 2 of this chapter shall be at the rate of:
(1) before January 1, 2028, five percent (5%) on the gross income derived from lodging income only, plus an additional one percent (1%) if the fiscal body adopts an ordinance under subsection (b), plus an additional three percent (3%) if the fiscal body adopts an ordinance under subsection (d);
(2) after December 31, 2027, and before January 1, 2041, five percent (5%), plus an additional one percent (1%) if the fiscal body adopts an ordinance under subsection (b), plus an additional three percent (3%) if the fiscal body adopts an ordinance under subsection (d); and
(3) after December 31, 2040, five percent (5%).
(b) In any year subsequent to the initial year in which a tax is imposed under section 2 of this chapter, the fiscal body may, by ordinance adopted by at least two-thirds (2/3) of the members elected to the fiscal body, increase the tax imposed by section 2 of this chapter from five percent (5%) to six percent (6%). The ordinance must specify that the increase in the tax authorized under this subsection expires January 1, 2028.
(c) The amount collected from an increase adopted under subsection (b) shall be transferred to the capital improvement board of managers established by IC 36-10-9-3. The board shall deposit the revenues received under this subsection in a special fund. Money in the special fund may be used only for the payment of obligations incurred to expand a convention center, including:
(1) principal and interest on bonds issued to finance or refinance the expansion of a convention center; and
(2) lease agreements entered into to expand a convention center.
(d) On or before June 30, 2005, the fiscal body may, by ordinance adopted by a majority of the members elected to the fiscal body, increase the tax imposed by section 2 of this chapter by an additional three percent (3%) to a total rate of eight percent (8%) (or nine percent (9%) if the fiscal body has adopted an ordinance under subsection (b) and that rate remains in effect). The ordinance must specify that the increase in the tax authorized under this subsection expires on:
(1) January 1, 2041;
(2) January 1, 2010, if on that date there are no obligations owed by the capital improvement board of managers to the authority created by IC 5-1-17 or to any state agency under IC 5-1-17-26; or
(3) October 1, 2005, if on that date there are no obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or to any state agency under a lease or a sublease of an existing capital improvement entered into under IC 5-1-17, unless waived by the budget director.
If the fiscal body adopts an ordinance under this subsection, it shall immediately send a certified copy of the ordinance to the

commissioner of the department of state revenue, and the increase in the tax imposed under this chapter applies to transactions that occur after June 30, 2005.
(e) Before September 1, 2009, the fiscal body may, by ordinance adopted by a majority of the members elected to the fiscal body, increase the tax rate under this chapter by not more than one percent (1%). If the fiscal body adopts an ordinance under this subsection:
(1) it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue; and
(2) the tax applies to transactions after the last day of the month in which the ordinance is adopted, if the city-county council adopts the ordinance on or before the fifteenth day of a month. If the city-county council adopts the ordinance after the fifteenth day of a month, the tax applies to transactions after the last day of the month following the month in which the ordinance is adopted.
The increase in the tax imposed under this subsection continues in effect unless the increase is rescinded.
(f) The amount collected from an increase adopted under:
(1) subsection (b) and collected after December 31, 2027; and
(2) subsection (d);
shall be transferred to the capital improvement board of managers established by IC 36-10-9-3 or its designee. So long as there are any current or future obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority created by IC 5-1-17 or any state agency pursuant to a lease or other agreement entered into between the capital improvement board of managers and the Indiana stadium and convention building authority or any state agency pursuant to IC 5-1-17-26, the capital improvement board of managers or its designee shall deposit the revenues received under this subsection in a special fund, which may be used only for the payment of the obligations described in this subsection.
(g) The amount collected from an increase adopted under subsection (e) shall be deposited in the sports and convention facilities operating fund established by IC 36-7-31-16.
As added by Acts 1980, P.L.8, SEC.60. Amended by P.L.86-1993, SEC.2; P.L.256-1997(ss), SEC.2; P.L.214-2005, SEC.29; P.L.182-2009(ss), SEC.260.

IC 6-9-8-4
Exceptions
Sec. 4. The tax imposed by section 2 of this chapter does not apply to the renting or furnishing of lodgings to a person for a period of thirty (30) days or more.
As added by Acts 1980, P.L.8, SEC.60. Amended by P.L.86-1993, SEC.3.



CHAPTER 9. ALLEN COUNTY INNKEEPER'S TAX

IC 6-9-9-2
Tax levy on business of renting or furnishing lodgings
Sec. 2. (a) Each year a tax shall be levied on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any lodgings in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which lodgings are regularly furnished for a consideration.
(b) This tax shall be in addition to the state gross retail tax and use tax imposed on such persons by IC 6-2.5.
(c) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross income" shall have the same meaning in this section as they have in IC 6-2.5.
(e) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may determine by rule.
(f) If the tax is paid to the department of state revenue, the amounts received from such tax shall be paid monthly by the treasurer of state to the treasurer of the capital improvement board of managers of the county upon warrants issued by the auditor of state.
As added by Acts 1980, P.L.8, SEC.62. Amended by P.L.19-1986, SEC.24; P.L.108-1987, SEC.10; P.L.86-1993, SEC.4; P.L.67-1997, SEC.10.

IC 6-9-9-3 Tax rate; funding of convention and visitors bureau
Sec. 3. (a) The tax imposed by section 2 of this chapter shall be at the rate of seven percent (7%) on the gross income derived from lodging income only.
(b) At least two-sevenths (2/7) of the tax proceeds paid to the capital improvement board of managers under this chapter must be used to provide grants to the convention and visitor bureau in the county to be used solely for the purpose of the development and promotion of the tourism and convention industry within the county.
(c) The capital improvement board of managers may establish budgetary requirements for the convention and visitors bureau. If the convention and visitors bureau fails to conform, the board may elect to suspend funding until the bureau complies.
As added by Acts 1980, P.L.8, SEC.62. Amended by Acts 1980, P.L.63, SEC.1; P.L.86-1993, SEC.5; P.L.49-1994, SEC.10; P.L.224-2007, SEC.95.

IC 6-9-9-4
Exceptions
Sec. 4. The tax imposed by section 2 of this chapter does not apply to the renting or furnishing of lodgings to a person for a period of thirty (30) days or more.
As added by Acts 1980, P.L.8, SEC.62. Amended by P.L.86-1993, SEC.6.



CHAPTER 10. WAYNE COUNTY INNKEEPER'S TAX

IC 6-9-10-2
Board of managers; creation; promotion of conventions and tourism
Sec. 2. (a) There is created a seven (7) member board of managers (referred to as the "board" in this chapter) whose purpose is to promote the development and growth of the convention and tourism industry in the county.
(b) The board of county commissioners, by majority vote, shall appoint three (3) members of the board, one (1) of whom must be engaged in the lodging industry in the county, one (1) of whom must be a county commissioner in the county, and one (1) of whom must be a member of a chamber of commerce in the county. The city council of the county's largest city according to the last preceding United States decennial census shall, by majority vote, appoint three (3) members of the board, one (1) of whom must be engaged in the lodging industry in the county, one (1) of whom must be engaged in the travel industry in the county, and one (1) of whom must be a member of the chamber of commerce of the county's largest city. The mayor of the city having the largest population in the county according to the last preceding United States decennial census shall appoint one (1) member who must be a member of the county's business community.
(c) All terms of office begin on January 1 and end on December 31. Members of the board appointed by the county commissioners serve one (1) year terms, and the other members of the board serve two (2) year terms. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A board member may be removed for cause by his appointing authority.
(e) Members of the board may not receive a salary. However, board members shall receive reimbursement for necessary expenses incurred in the performance of their respective duties.
(f) Each board member, before entering his duties, shall take an oath of office in the usual form, to be indorsed upon his certificate of appointment, which shall be promptly filed with the clerk of the circuit court of his county of residence.
As added by Acts 1980, P.L.64, SEC.1. Amended by P.L.81-1985,

SEC.4.

IC 6-9-10-3
Meetings; officers; rules; quorum
Sec. 3. After the first day of January each year, the board shall meet for the purpose of organization. They shall elect one (1) of their members to serve as president, another to serve as vice president, another to serve as secretary, and another to serve as treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. The members shall be authorized to adopt such bylaws and rules and regulations as they deem necessary for the proper conduct of their proceedings, the carrying out of their duties, and the safeguarding of the funds and the property entrusted to their care. A majority of the board constitutes a quorum, and the concurrence of a majority of the board is necessary to authorize any action.
As added by Acts 1980, P.L.64, SEC.1.

IC 6-9-10-4
Funds; deposit; audit
Sec. 4. All funds coming into possession of the board shall be deposited, held, secured or invested and paid in accordance with the general laws of the state relating to the handling of public funds. The handling and expenditure of funds coming into possession of the board is subject to audit and supervision by the state board of accounts.
As added by Acts 1980, P.L.64, SEC.1.

IC 6-9-10-5
"Person"; powers of board
Sec. 5. (a) For purposes of this section, "person" includes a sole proprietorship, a partnership, an association, a corporation, a limited liability company, a fiduciary, or an individual.
(b) The board may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the board deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by organizations; and
(6) either:
(A) finance facilities; or
(B) enter into contracts with a person to assist in the financing of facilities;
to be used by the board or a person to promote the development and growth of the convention and tourism industry in the

county.
(c) By resolution of the board and by ordinance of the county fiscal body, the board and the county may jointly:
(1) pledge tax revenues received under this chapter to pay:
(A) the principal of or interest on bonds;
(B) the lease rental payments on leases; or
(C) other obligations of the county;
to finance facilities described in subsection (b)(6); or
(2) require financial or other reports from:
(A) any organization that receives funds under this chapter; or
(B) any person who receives assistance to finance facilities under this chapter.
(d) The board may pledge tax revenues received under this chapter to pay the interest on obligations entered into by a person with whom the board has entered into a contract to assist in financing facilities under subsection (b)(6).
(e) A pledge of revenues under this section is enforceable under IC 5-1-14-4.
As added by Acts 1980, P.L.64, SEC.1. Amended by P.L.224-2003, SEC.249.

IC 6-9-10-6
Tax on lodgings; collection; additional rate to finance facilities
Sec. 6. (a) There is imposed a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodging, or accommodations in any hotel, motel, inn, university residence hall, tourist camp, or tourist cabin located in the county. However, the tax is not imposed on the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more, or on the renting or furnishing of any room, lodging, or accommodations in a university or college residence hall to a student participating in a course of study for which the student receives college credit from a college or university located in the county.
(b) The tax shall be imposed at the rate of three percent (3%) on the gross income derived from lodging income only. Except as provided in subsection (g), the fiscal body of the county may increase the tax rate up to a maximum rate of five percent (5%). The tax is in addition to the state gross retail tax imposed on such persons by IC 6-2.5.
(c) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties,

liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically, and not in limitation of the foregoing sentence, the terms "person" and "gross income" have the same meaning in this section as they have in IC 6-2.5, except that "person" does not include state supported educational institutions.
(e) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax, as the department of state revenue may by rule determine.
(f) If the tax is paid to the department of state revenue, the amounts received from such tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(g) In addition to the rates authorized in subsection (b), the county fiscal body may adopt an ordinance to increase the tax by an additional rate of one percent (1%) on the gross income derived from lodging income, up to a maximum rate of six percent (6%), only to provide funds for the purposes described in section 5(b)(6) of this chapter.
(h) A tax rate imposed under subsection (g) may not be imposed for a time greater than is necessary to:
(1) pay the costs of financing facilities; or
(2) assist a person with whom the board has contracted to finance facilities;
described in section 5(b)(6) of this chapter.
(i) The county fiscal body may not take action to rescind the additional tax imposed under subsection (g) if:
(1) the principal of or interest on any bonds;
(2) the lease rentals due under any leases; or
(3) any other obligation;
remains unpaid.
As added by Acts 1980, P.L.64, SEC.1. Amended by P.L.19-1986, SEC.25; P.L.110-1987, SEC.1; P.L.108-1987, SEC.11; P.L.67-1997, SEC.11; P.L.224-2003, SEC.250.

IC 6-9-10-7
Convention and tourism fund; account for revenues from additional tax rate
Sec. 7. (a) The county treasurer shall establish a convention and tourism fund and shall deposit in the fund all money the county treasurer receives under section 6 of this chapter.
(b) The county treasurer shall establish an account of the fund into which the treasurer shall deposit all tax revenues received from the imposition of the additional tax rate under section 6(g) of this chapter. Money in the account shall be expended to pay: (1) debt service on bonds issued by the county to finance facilities described in section 5(b)(6) of this chapter; or
(2) interest on obligations entered into by a person with whom the board has entered into a contract to assist in financing facilities described in section 5(b)(6) of this chapter.
(c) Money in the fund shall be expended by the board to develop and promote the convention and tourism industry.
As added by Acts 1980, P.L.64, SEC.1. Amended by P.L.224-2003, SEC.251.

IC 6-9-10-8
Transfer and use of funds restricted; offenses
Sec. 8. (a) A person who approves the transfer of funds to any person not qualified under this chapter for that transfer, or approves a transfer for a purpose not permitted under this chapter, commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter and knowingly uses the funds for any purpose other than a proposal approved by the board commits a Class D felony.
As added by Acts 1980, P.L.64, SEC.1.

IC 6-9-10-9
Unique position of county to develop and promote convention and tourism industry
Sec. 9. (a) A county described in section 1 of this chapter has been presented a unique opportunity to enter into a public-private partnership to develop conference facilities that will serve to develop and promote the convention and tourism industry in the county.
(b) A county described in section 1 of this chapter is uniquely positioned to develop and promote its convention and tourism industry due to its geographic location as a gateway to the state and the presence of at least two (2) national highways traversing its boundaries.
As added by P.L.224-2003, SEC.252.

IC 6-9-10-10
Covenant protecting bondholders
Sec. 10. With respect to:
(1) bonds, leases, or other obligations for which the county has pledged tax revenues under section 5 of this chapter; or
(2) bonds issued by a lessor that are payable from lease rentals;
the general assembly covenants with the county, the purchasers or owners of the bonds or other obligations described in subdivision (1), and the owners of bonds described in subdivision (2) that this chapter will not be repealed or amended in any manner that will adversely affect the imposition or collection of the tax imposed under this chapter if the principal of any bonds, the interest on any bonds, or the lease rentals due under any lease remain unpaid.
As added by P.L.224-2003, SEC.253.



CHAPTER 10.5. WHITE COUNTY INNKEEPER'S TAX

IC 6-9-10.5-1.5
"Commission"
Sec. 1.5. As used in this chapter, "commission" means a commission created under section 9 of this chapter.
As added by P.L.172-2011, SEC.101.

IC 6-9-10.5-2
"Executive"
Sec. 2. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2.
As added by P.L.68-1997, SEC.1.

IC 6-9-10.5-3
"Fiscal body"
Sec. 3. As used in this chapter, "fiscal body" has the meaning set forth in IC 36-1-2.
As added by P.L.68-1997, SEC.1.

IC 6-9-10.5-4
"Gross retail income"
Sec. 4. As used in this chapter, "gross retail income" has the meaning set forth in IC 6-2.5-1.
As added by P.L.68-1997, SEC.1.

IC 6-9-10.5-5
"Person"
Sec. 5. As used in this chapter, "person" has the meaning set forth in IC 6-2.5-1.
As added by P.L.68-1997, SEC.1.

IC 6-9-10.5-6
Tax on lodging authorized; maximum rate; collection
Sec. 6. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) inn; (4) tourist cabin; or
(5) campground space;
located in the county.
(b) The tax may not exceed the rate of five percent (5%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(c) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(e) If the tax is paid to the department of state revenue, the taxes the department of state revenue receives under this section during a month shall be paid, by the end of the next succeeding month, to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.68-1997, SEC.1. Amended by P.L.67-1997, SEC.12; P.L.172-2011, SEC.102.

IC 6-9-10.5-7
Lake enhancement fund; deposit of revenue
Sec. 7. (a) If a tax is levied under section 6 of this chapter, the county treasurer shall establish a lake enhancement fund. Except as provided in subsection (c) and section 8 of this chapter, the county treasurer shall deposit in this fund all amounts received under section 6 of this chapter.
(b) Money in this fund may be expended only to enhance lakes located in the county, including silt trap maintenance.
(c) This subsection applies if the tax levied under section 6 of this chapter is increased by an ordinance adopted by the county fiscal body after June 30, 2011. The county treasurer shall deposit in the lake enhancement fund:
(1) the amount received under section 6 of this chapter; multiplied by
(2) a fraction, the numerator of which is three (3) and the denominator of which is the product of:
(A) the tax rate in effect after the adoption of the ordinance

to increase the tax; multiplied by
(B) one hundred (100).
As added by P.L.68-1997, SEC.1. Amended by P.L.172-2011, SEC.103.

IC 6-9-10.5-8
County promotion fund; deposit of revenue
Sec. 8. (a) If the tax levied under section 6 of this chapter is increased by an ordinance adopted by the county fiscal body after June 30, 2011, the county treasurer shall establish a county promotion fund. The county treasurer shall deposit in the county promotion fund the difference between:
(1) the amount received under section 6 of this chapter; minus
(2) the amount deposited in the lake enhancement fund under section 7(c) of this chapter.
(b) In a county in which a commission has been established under section 9 of this chapter, the county auditor shall issue a warrant directing the county treasurer to transfer money from the county promotion fund to the commission's treasurer if the commission submits a written request for the transfer.
(c) Money in a county promotion fund, or money transferred from such a fund under subsection (b), may be expended only to promote and encourage conventions, visitors, tourism, and economic development within the county. Expenditures that may be made under this subsection include expenditures for advertising, promotional activities, trade shows, special events, and recreation, and expenditures that are authorized by IC 6-3.5-7-13.1 with respect to the county's economic development income tax fund.
As added by P.L.172-2011, SEC.104.

IC 6-9-10.5-9
Commission; membership; terms; oath
Sec. 9. (a) If the tax levied under section 6 of this chapter is increased by an ordinance of the county fiscal body, the county executive shall create a commission to promote:
(1) economic development; and
(2) the development and growth of the convention, visitor, and tourism industry;
in the county.
(b) The composition and appointment of the membership of a commission created under subsection (a) must be as follows:
(1) Subject to subdivision (2), the county executive shall determine the number of members of the commission.
(2) The commission must be composed of an odd number of members.
(3) A simple majority of the members must be:
(A) engaged in the convention or tourism business;
(B) involved in or promoting conventions, visitors, or tourism; or
(C) involved in promoting economic development in the

county.
(4) At least two (2) members must be engaged in the business of renting or furnishing rooms, lodging, or accommodations (as described in section 6 of this chapter) if at least two (2) such individuals are available and willing to serve on the commission.
(5) Not more than a simple majority of the members may be affiliated with the same political party.
(6) Each member must reside in the county.
(7) The executive of the largest municipality of the county shall appoint a number of members equal to:
(A) the total number of members of the commission; multiplied by
(B) a fraction:
(i) the numerator of which is equal to the population of the largest municipality in the county; and
(ii) the denominator of which is equal to the total population of the county;
rounded to the nearest whole number. The county executive shall determine who appoints the members of the commission not appointed by the executive of the largest municipality of the county.
(c) All terms of office of commission members begin on January 1. Initial appointments must be for staggered terms, with subsequent appointments for two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the appointing authority shall appoint a qualified person to serve for the remainder of the term. If an initial appointment is not made by February 1 or a vacancy is not filled within thirty (30) days after the vacancy occurs, the commission shall appoint a member by majority vote.
(d) A member of the commission may be removed for cause by the member's appointing authority.
(e) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(f) Each commission member, before entering the member's duties, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(g) The commission shall meet after January 1 each year for the purpose of organization. The commission shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action. As added by P.L.172-2011, SEC.105.

IC 6-9-10.5-10
Powers of commission; payment of commission expenses
Sec. 10. (a) A commission created under section 9 of this chapter may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations described in subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established under section 8(a) of this chapter, or from money transferred from that fund to the commission's treasurer under section 8(b) of this chapter, to any Indiana nonprofit corporation to promote and encourage conventions, tourism, or economic development in the county; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) All expenses of the commission shall be paid from the fund established under section 8(a) of this chapter or from money transferred from that fund to the commission's treasurer under section 8(b) of this chapter. The commission shall annually prepare a budget, taking into consideration the recommendations made by a corporation described in subsection (a)(6), and submit the budget to the county fiscal body for review and approval. An expenditure may not be made under this chapter unless the expenditure is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
As added by P.L.172-2011, SEC.106.

IC 6-9-10.5-11
Investment and payment of commission funds
Sec. 11. All money coming into the possession of a commission created under section 9 of this chapter shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and expenditure of money coming into possession of the commission are subject to audit and supervision by the state board of accounts.
As added by P.L.172-2011, SEC.107. Amended by P.L.6-2012, SEC.60.

IC 6-9-10.5-12
Transfer of funds; offenses
Sec. 12. (a) A member of a commission created under section 9 of

this chapter who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law to receive the transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses the money for any purpose not permitted under this chapter commits a Class D felony.
As added by P.L.172-2011, SEC.108.



CHAPTER 11. VIGO COUNTY INNKEEPER'S TAX

IC 6-9-11-2
Convention and visitor commission; creation
Sec. 2. (a) If a tax is levied under section 6(a) of this chapter, there is created a five (5) member convention and visitor commission (referred to as the "commission" in this chapter), whose purpose it is to promote the development and growth of the convention and visitor industry in the county.
(b) The county council, by majority vote, shall appoint two (2) members of the commission, one (1) of whom must be engaged in the hotel or motel business in the county and one (1) of whom must be engaged in the profession of education within the county. The two (2) members appointed by the county council may not be members of the same political party. The county commissioners, by majority vote, shall appoint two (2) members of the commission, one (1) of whom must be engaged in the hotel or motel business within the county and one (1) of whom must be representative of business, industry or labor within the county. The two (2) members appointed by the county commissioners may not be members of the same political party. The mayor of the largest city in the county, according to the preceding decennial United States census, shall appoint one (1) member of the commission. The mayor's appointee must be engaged in the hotel or motel business in the county.
(c) The initial terms of office of the members of the commission begin on the date a tax is levied under section 6(a) of this chapter. The initial terms of the members appointed by the county commissioners end on December 31 of the year in which the tax is levied, and the initial terms of the members appointed by the county council and by the mayor of the largest city end on December 31 of the immediately following year. All terms of office after the initial terms begin on January 1 and end on December 31. After the initial terms, members of the commission appointed by the county council and by the mayor of the largest city serve two (2) year terms, and members appointed by the county commissioners serve one (1) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the commission, by majority vote shall, within thirty (30) days, appoint a qualified person to serve the remainder of the term. If the commission fails to appoint a person within thirty (30) days of the vacancy, the original appointing official or body for that vacant position, by majority vote, shall appoint a

qualified person to serve the remainder of the term.
(d) Members of the commission may not receive a salary. However, commission members shall receive reimbursement for necessary expenses, but only when the necessary expenses are incurred in the performance of their respective duties.
As added by Acts 1980, P.L.65, SEC.1.

IC 6-9-11-3
Powers and duties of commission
Sec. 3. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under clause (6) of this section;
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established in section 7 of this chapter, to any Indiana not-for-profit corporation for the purpose of promotion and encouragement in the county of conventions, tourism, trade shows, visitors, or special events;
(7) require financial or other reports from any corporation that receives funds under this chapter;
(8) issue bonds for the construction, acquisition, enlarging, and equipping of a sports and recreational facility;
(9) enter into leases under IC 36-1-10 for the construction acquisition, enlargement, and equipping of a sports and recreational facility; and
(10) exercise the power of eminent domain to acquire property to promote and encourage conventions, tourism, trade shows, visitors, or special events within the county.
(b) A majority of the commission shall constitute a quorum for the transaction of business, and the concurrence of a majority of those present shall be necessary to authorize any action.
As added by Acts 1980, P.L.65, SEC.1. Amended by P.L.11-2001, SEC.1.

IC 6-9-11-3.5
Use of funds; sports and recreation facilities
Sec. 3.5. The commission may enter into an agreement under which amounts deposited in, or to be deposited in, the convention and visitor promotion fund established under section 7 of this chapter are pledged to payment of obligations (including bonds and leases entered into under IC 36-1-10) issued to finance the construction, acquisition, enlargement, and equipping of a sports and recreation facility to promote and encourage conventions, trade shows, tourism,

visitors, or special events within the county.
As added by P.L.11-2001, SEC.2.

IC 6-9-11-3.7
Bonds and leases; sports and recreation facilities
Sec. 3.7. (a) The commission may issue bonds or enter into leases to:
(1) pay the costs incurred in the financing, construction, acquisition, enlargement, and equipping of a sports and recreational facility to promote and encourage conventions, trade shows, tourism, visitors, or special events within the county;
(2) reimburse itself or any nonprofit corporation for any money advanced to pay the costs described in subdivision (1); or
(3) refund bonds issued or other obligations incurred under this chapter.
The county fiscal body must adopt a resolution authorizing the issuance of bonds or the execution of leases entered into under this section.
(b) Bonds issued under this section:
(1) are payable solely from the money provided in this chapter;
(2) may, in the discretion of the commission, be sold at a negotiated sale or under IC 5-1-11 and IC 5-3-1; and
(3) must be authorized by a resolution of the commission.
(c) Leases entered into under this section:
(1) may be for a term not to exceed fifty (50) years;
(2) may provide for payments from revenues under this chapter, any other revenues available to the commission, or any combination of these sources;
(3) may provide that payments by the commission to the lessor are required only to the extent and only for the time that the lessor is able to provide the leased facilities in accordance with the lease;
(4) must be based upon the value of the facilities leased; and
(5) may not create a debt of the county for purposes of the Constitution of the State of Indiana.
(d) A lease may be entered into by the commission only after a public hearing:
(1) for which notice has been given in accordance with IC 5-3-1; and
(2) at which all interested parties are provided the opportunity to be heard.
(e) After the public hearing required by subsection (d), the commission may approve the execution of a lease only if the commission finds that the services to be provided throughout the life of the lease will serve the public purposes for which the commission was created and that the execution of the lease is in the best interests of the residents of the county.
(f) Upon execution of a lease under this section, the commission shall publish notice of the execution of the lease in accordance with

IC 5-3-1.
(g) An action to contest the validity of bonds issued or leases entered into under this section must be brought within thirty (30) days after the adoption of a bond resolution or notice of the execution and approval of the lease, as the case may be.
As added by P.L.11-2001, SEC.3.

IC 6-9-11-3.9
Bonds and leases; adverse legislation
Sec. 3.9. With respect to:
(1) bonds or leases to which the commission has pledged revenues under this chapter; and
(2) bonds issued by a lessor that are payable from lease rentals;
the general assembly covenants with the commission and the purchasers or owners of the bonds described in this section that this chapter will not be repealed or amended in any manner that will adversely affect the collection of the tax imposed under this chapter or the money deposited in the convention and visitor promotion fund, as long as the principal of or interest on any bonds, or the lease rentals due under any lease, are unpaid.
As added by P.L.11-2001, SEC.4.

IC 6-9-11-4
Expenses of commission; disbursements
Sec. 4. All expenses of the commission shall be paid from the fund established in section 7 of this chapter. The commission has the sole authority to allocate and disburse monies from this fund. The commission may make allocations of these funds only to further the purpose of this chapter as stated in section 2(a) of this chapter. In addition, the commission may not lend any funds to any private investment group.
As added by Acts 1980, P.L.65, SEC.1.

IC 6-9-11-4.5
Public purpose; sports and recreation facilities
Sec. 4.5. The financing of the construction, acquisition, enlargement, and equipping of a sports and recreational facility to promote and encourage conventions, trade shows, tourism, visitors, or special events within the county serves a public purpose and is of benefit to the general welfare of the county by encouraging investment, job creation and retention, and economic growth and diversity.
As added by P.L.11-2001, SEC.5.

IC 6-9-11-5
Report by not-for-profit corporations receiving funds
Sec. 5. Any not-for-profit corporation that receives funds under this chapter shall make a financial or other report upon request of the commission, and/or the Vigo County Council.
As added by Acts 1980, P.L.65, SEC.1.
IC 6-9-11-6
Tax on lodgings authorized; imposition, payment, and collection
Sec. 6. (a) The county council may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any commercial hotel, motel, inn, tourist camp, tourist cabin, university memorial union, or university residence hall, except state camping facilities, located in the county. The county council may impose the tax at a rate not to exceed five percent (5%) on the gross income derived from lodging income only. The tax is in addition to the state gross retail tax imposed on those persons by IC 6-2.5. The tax does not apply to a retail transaction in which a student rents lodging in a university memorial union or residence hall while that student participates in a course of study for which the student receives college credit from a state university located in the county.
(b) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration apply to the imposition and administration of the tax imposed under this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross income" shall have the same meaning in this section as they have in IC 6-2.5, except that "person" shall not include supported educational institutions. If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may by rule determine.
(d) If the tax is paid to the department of state revenue, the amounts received from the tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1980, P.L.65, SEC.1. Amended by P.L.19-1986, SEC.26; P.L.108-1987, SEC.12; P.L.85-1995, SEC.36; P.L.67-1997, SEC.13; P.L.41-1999, SEC.1.

IC 6-9-11-7 Convention and visitor promotion fund
Sec. 7. The county treasurer shall establish a convention and visitor promotion fund and shall invest any portion of the fund as he may be directed by the commission in section 2(a) of this chapter. He shall deposit in the fund all money he receives under section 6 of this chapter. Money in the fund may be expended only as provided in this chapter.
As added by Acts 1980, P.L.65, SEC.1.

IC 6-9-11-8
Transfer and use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly approves the transfer of funds to any person not qualified under this chapter for such a transfer, or approves a transfer for a purpose not permitted under this chapter, commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter, and knowingly uses the funds for any purpose other than a proposal approved by the commission, commits a Class D felony.
As added by Acts 1980, P.L.65, SEC.1.

IC 6-9-11-9
Promotion of tourism and visitors; sports and recreation facilities
Sec. 9. The General Assembly finds that:
(1) a county described in section 1 of this chapter possesses a unique opportunity to promote and encourage conventions, trade shows, tourism, visitors, or special events in the county due to the presence in the county of one (1) or more sports and recreational facilities that have been used by:
(A) public and private universities in the county;
(B) senior citizens;
(C) community groups; and
(D) interscholastic organizations;
for athletic competitions that have served and encouraged tourism and visitors in the county due to the size, extent, and nature of such athletic competitions; and
(2) the construction, acquisition, enlargement, and equipping of those sports and recreational facilities will promote and encourage tourism and visitors within the county.
As added by P.L.11-2001, SEC.6.



CHAPTER 12. MARION COUNTY FOOD AND BEVERAGE TAX

IC 6-9-12-2
Imposition of tax by ordinance
Sec. 2. (a) After January 1 but before June 1 of any year, the city-county council of a county that contains a consolidated city may adopt an ordinance to impose an excise tax, known as the county food and beverage tax, on those transactions described in section 3 of this chapter.
(b) If a city-county council adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a city-county council adopts an ordinance under subsection (a), the county food and beverage tax applies to transactions that occur after June 30 of the year in which the ordinance is adopted.
As added by Acts 1981, P.L.99, SEC.1. Amended by P.L.16-1984, SEC.5.

IC 6-9-12-3
Taxable transactions
Sec. 3. (a) Subject to section 4 of this chapter, the tax imposed under this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in a county in which a consolidated first class city is located; and
(3) by a retail merchant for a consideration.
(b) Transactions described in subsection (a)(1) include, but are not limited to transactions in which food or beverage is:
(1) served by a retail merchant off his premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods

requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
As added by Acts 1981, P.L.99, SEC.1. Amended by P.L.257-2003, SEC.33.

IC 6-9-12-4
Exemptions
Sec. 4. The county food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by Acts 1981, P.L.99, SEC.1.

IC 6-9-12-5
Rate of tax
Sec. 5. (a) Subject to subsection (b), the county food and beverage tax imposed on a food or beverage transaction described in section 3 of this chapter equals one percent (1%) of the gross retail income received by the retail merchant from the transaction. The tax authorized under this subsection expires January 1, 2041.
(b) On or before June 30, 2005, the city-county council of a county may, by a majority vote of the members elected to the city-county council, adopt an ordinance that increases the tax imposed under this chapter by an additional rate of one percent (1%) to a total rate of two percent (2%). The ordinance must specify that the increase in the tax authorized under this subsection expires on:
(1) January 1, 2041;
(2) January 1, 2010, if on that date there are no obligations owed by the capital improvement board of managers to the authority created by IC 5-1-17 or to any state agency under IC 5-1-17-26; or
(3) October 1, 2005, if on that date there are no obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or to any state agency under a lease or a sublease of an existing capital improvement entered into under IC 5-1-17, unless waived by the budget director.
If a city-county council adopts an ordinance under this subsection, it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue, and the increase in the tax imposed under this chapter applies to transactions that occur after June 30, 2005.
(c) For purposes of this chapter, the gross retail income received by the retail merchant from a transaction that is subject to the tax

imposed by this chapter does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by Acts 1981, P.L.99, SEC.1. Amended by P.L.214-2005, SEC.30.

IC 6-9-12-6
Liability; collection
Sec. 6. The person who acquires any food or beverage under a transaction described in section 3 of this chapter is liable for the county food and beverage tax. The person shall pay the tax to the retail merchant as a separate amount added to the consideration for the food or beverage. The retail merchant shall collect the tax as an agent for the county and the state.
As added by Acts 1981, P.L.99, SEC.1.

IC 6-9-12-7
Procedures for imposition, payment, and collection; returns
Sec. 7. The county food and beverage tax shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the county food and beverage tax may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by Acts 1981, P.L.99, SEC.1.

IC 6-9-12-8
Payment to capital improvement board of county
Sec. 8. The amounts received from the county food and beverage tax shall be paid monthly by the treasurer of the state to the treasurer of the capital improvement board of managers of the county or its designee upon warrants issued by the auditor of state. So long as there are any current or future obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority created by IC 5-1-17 or any state agency pursuant to a lease or other agreement entered into between the capital improvement board of managers and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26, the capital improvement board of managers or its designee shall deposit the revenues received from that portion of the county food and beverage tax imposed under:
(1) section 5(a) of this chapter for revenue received after December 31, 2027; and
(2) section 5(b) of this chapter;
in a special fund, which may be used only for the payment of the obligations described in this section.
As added by Acts 1981, P.L.99, SEC.1. Amended by P.L.214-2005, SEC.31.

IC 6-9-12-9 Repealed
(Repealed by P.L.214-2005, SEC.77.)



CHAPTER 13. MARION COUNTY ADMISSIONS TAX

IC 6-9-13-2
Rate of tax; allocation and distribution
Sec. 2. (a) Except as provided in subsection (b), the county admissions tax equals five percent (5%) of the price for admission to any event described in section 1 of this chapter.
(b) On or before June 30, 2005, the city-county council may, by ordinance adopted by a majority of the members elected to the city-county council, increase the county admissions tax from five

percent (5%) to six percent (6%) of the price for admission to any event described in section 1 of this chapter.
(c) After January 1, 2013, and before March 1, 2013, the city-county council may, by ordinance adopted by a majority of the members elected to the city-county council, increase the county admissions tax rate by not more than four percent (4%) of the price for admission to any event described in section 1 of this chapter. If the city-county council adopts an ordinance under this subsection:
(1) the city-county council shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue; and
(2) the tax applies to transactions after the last day of the month in which the ordinance is adopted, if the city-county council adopts the ordinance on or before the fifteenth day of a month. If the city-county council adopts the ordinance after the fifteenth day of a month, the tax applies to transactions after the last day of the month following the month in which the ordinance is adopted.
The increase in the tax imposed under this subsection continues in effect unless the increase is rescinded.
(d) The amount collected from that portion of the county admissions tax imposed under:
(1) subsection (a) and collected after December 31, 2027; and
(2) subsection (b);
shall be distributed to the capital improvement board of managers or its designee. So long as there are any current or future obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority created by IC 5-1-17 or any state agency pursuant to a lease or other agreement entered into between the capital improvement board of managers and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26, the capital improvement board of managers or its designee shall deposit the revenues received from that portion of the county admissions tax imposed under subsection (b) in a special fund, which may be used only for the payment of the obligations described in this subsection.
(e) The amount collected from an increase adopted under subsection (c) shall be deposited in the sports and convention facilities operating fund established by IC 36-7-31-16.
As added by Acts 1981, P.L.99, SEC.2. Amended by P.L.256-1997(ss), SEC.4; P.L.214-2005, SEC.33; P.L.182-2009(ss), SEC.261.

IC 6-9-13-3
Liability; collection
Sec. 3. (a) Each person who pays a price for admission to any event described in section 1(a) of this chapter is liable for the tax imposed under this chapter.
(b) The person who collects the price for admission shall also collect the county admissions tax imposed with respect to the price

for admission. The person shall collect the tax at the same time the price for admission is paid, regardless of whether the price paid is for a single admission, for season tickets, or for any other admission arrangement. In addition, the person shall collect the tax as an agent of the state and the county in which the facility described in section 1 of this chapter is located.
As added by Acts 1981, P.L.99, SEC.2. Amended by P.L.256-1997(ss), SEC.5.

IC 6-9-13-4
Remittance of tax revenues; reporting periods; returns
Sec. 4. A person who collects any county admission tax under section 3 of this chapter shall remit the tax collections to the department of state revenue. The person shall remit those revenues collected during a particular month before the fifteenth day of the following month. At the time the tax revenues are remitted, the person shall file a county admissions tax return on the form prescribed by the department of state revenue.
As added by Acts 1981, P.L.99, SEC.2.

IC 6-9-13-5
Payment to capital improvement board of county
Sec. 5. The amounts received from the county admissions tax shall be paid monthly by the treasurer of the state to the treasurer of the capital improvement board of managers of the county upon warrants issued by the auditor of state.
As added by Acts 1981, P.L.99, SEC.2.



CHAPTER 14. BROWN COUNTY INNKEEPER'S TAX

IC 6-9-14-2
Convention and visitors commission
Sec. 2. (a) A county that imposes a tax pursuant to section 6 of this chapter shall create a five (5) member convention and visitors commission (referred to as the "commission" in this chapter), whose purpose it is to promote the development and growth of conventions and visitation in the county.
(b) If a convention and visitors commission is created for a county, the county council, by majority vote, shall appoint three (3) members of the commission, at least two (2) of whom must be engaged in the hotel or motel business in the county. The county commissioners, by majority vote, shall appoint two (2) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business within the county.
(c) All terms of office begin on January 1 and end on December 31. Members of the commission appointed by the county council serve two (2) year terms, and members appointed by the county commissioners serve one (1) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by his appointing authority.
(e) Members of the commission may not receive a salary. However, commission members shall receive reimbursement for necessary expenses, but only when the necessary expenses are incurred in the performance of their respective duties.
As added by Acts 1981, P.L.100, SEC.1. Amended by P.L.62-1990, SEC.3.

IC 6-9-14-3
Powers
Sec. 3. The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements; (4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund required by section 7 of this chapter, to any not-for-profit corporation, for the purpose of promotion and encouragement in the county of convention and visitation development; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
A majority of the commission shall constitute a quorum for the transaction of business, and the concurrence of a majority of the commission shall be necessary to authorize any action.
As added by Acts 1981, P.L.100, SEC.1. Amended by P.L.62-1990, SEC.4.

IC 6-9-14-4
Payment of expenses; budget; expenditures
Sec. 4. All expenses of the commission shall be paid from the fund required by section 7 of this chapter. The commission shall annually prepare a budget taking into consideration the recommendations made by a not-for-profit corporation qualifying under section 3 of this chapter and shall submit it to the county council for its review and approval. No expenditure shall be made unless it is pursuant to an appropriation made by the county council in the manner provided by law.
As added by Acts 1981, P.L.100, SEC.1.

IC 6-9-14-5
Report by recipient of funds
Sec. 5. Any not-for-profit corporation that receives funds under this chapter shall make a financial or other report upon request of the commission.
As added by Acts 1981, P.L.100, SEC.1.

IC 6-9-14-6
Tax on lodging income
Sec. 6. (a) The county council may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings or accommodations in any hotel, motel, inn, conference center, retreat center, or tourist cabin located in the county. However, the county council may not levy the tax on a person for engaging in the business of providing campsites within a state or federal park or forest. The tax may be imposed at any rate up to and including five percent (5%). The tax shall be imposed on the gross retail income derived from lodging income only and shall be in addition to the state gross retail tax imposed on those persons by IC 6-2.5.
(b) The county fiscal body may adopt an ordinance to require that

the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration apply to the imposition and administration of the tax imposed under this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross retail income" shall have the same meaning in this section as they have in IC 6-2.5. If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule or regulation, determine.
(d) If the tax is paid to the department of state revenue, the amounts received from the tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1981, P.L.100, SEC.1. Amended by P.L.108-1987, SEC.13; P.L.62-1990, SEC.5; P.L.85-1995, SEC.35; P.L.67-1997, SEC.14.

IC 6-9-14-7
Convention and visitors fund
Sec. 7. The county treasurer shall establish a convention and visitors fund. He shall deposit in the fund the money he receives under section 6 of this chapter. Money in the fund may be expended only as provided in this chapter.
As added by Acts 1981, P.L.100, SEC.1. Amended by P.L.62-1990, SEC.6.

IC 6-9-14-8
Transfer and use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly approves the transfer of funds to any person not qualified under this chapter for such a transfer, or approves a transfer for a purpose not permitted under this chapter, commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter, and knowingly uses the funds for any purpose other than a proposal approved by the commission, commits a Class D felony.
As added by Acts 1981, P.L.100, SEC.1.



CHAPTER 15. JEFFERSON COUNTY INNKEEPER'S TAX

IC 6-9-15-2
Board of managers
Sec. 2. (a) There is created a seven (7) member board of managers (referred to as the "board" in this chapter) whose purpose is to promote the development and growth of the convention activity, tourism and industry in the county.
(b) The board of county commissioners, by majority vote, shall appoint three (3) members of the board, one (1) of whom must be engaged in the lodging industry in the county, one (1) of whom must be a county commissioner in the county, and one (1) of whom must be a member of a chamber of commerce in the county. The city council of the county's largest city according to the last preceding United States decennial census shall, by majority vote, appoint three (3) members of the board, one (1) of whom must be engaged in the lodging industry in the county, one (1) of whom must be engaged in the travel industry in the county, and one (1) of whom must be a member of the common council of the county's largest city. The mayor of the city having the largest population in the county according to the last preceding United States decennial census shall appoint one (1) member who must be a member of the county's business community.
(c) All terms of office begin on January 1 and end on December 31. Members of the board appointed by the county commissioners serve one (1) year terms, and the other members of the board serve two (2) year terms. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A board member may be removed for cause by his appointing authority.
(e) Members of the board may not receive a salary or reimbursement for necessary expenses incurred in the performance of their respective duties.
(f) Each board member, before entering his duties, shall take an oath of office in the usual form, to be indorsed upon his certificate of appointment, which shall be promptly filed with the clerk of the circuit court of his county of residence.
As added by Acts 1981, P.L.101, SEC.1.
IC 6-9-15-3
Meetings; organization; rules and regulations; quorum; vote necessary
Sec. 3. After the first day of January each year, the board shall meet for the purpose of organization. They shall elect one (1) of their members to serve as president, another to serve as vice president, another to serve as secretary, and another to serve as treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. The members shall be authorized to adopt such bylaws and rules and regulations as they deem necessary for the proper conduct of their proceedings, the carrying out of their duties, and the safeguarding of the funds and the property entrusted to their care. A majority of the members of the board constitutes a quorum, and the concurrence of a majority of the members of the board is necessary to authorize any action.
As added by Acts 1981, P.L.101, SEC.1.

IC 6-9-15-4
Disposition of funds
Sec. 4. All funds coming into possession of the board shall be deposited, held, secured or invested, and paid in accordance with the general laws of the state relating to the handling of public funds. The handling and expenditure of funds coming into possession of the board is subject to audit and supervision by the state board of accounts.
As added by Acts 1981, P.L.101, SEC.1.

IC 6-9-15-5
Powers of board
Sec. 5. The board may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the board deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes; and
(5) receive and approve, alter, or reject requests and proposals for funding by organizations.
As added by Acts 1981, P.L.101, SEC.1.

IC 6-9-15-6
Tax on lodging income
Sec. 6. (a) The county council may impose a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodging, or accommodations in any hotel, motel, inn, tourist camp, or tourist cabin located in the county. However, the tax may not be imposed on

the renting or furnishing of:
(1) campsites at a state or federal park or forest;
(2) rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more; or
(3) any room, lodging, or accommodations in a university or college residence hall to a student participating in a course of study for which the student receives college credit from a college or university located in the county.
(b) The tax shall be imposed at the rate of four percent (4%) on the gross income derived from lodging income only. The county council may increase the tax rate to five percent (5%). The tax is in addition to the state gross retail tax imposed on such persons by IC 6-2.5.
(c) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross retail income" have the same meaning in this section as they have in IC 6-2.5, except that "person" does not include state supported educational institutions.
(e) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax, as the department of state revenue may by rule determine.
(f) If the tax is paid to the department of state revenue, the amounts received from such tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by Acts 1981, P.L.101, SEC.1. Amended by P.L.110-1987, SEC.2; P.L.108-1987, SEC.14; P.L.67-1997, SEC.15.

IC 6-9-15-7
Convention and tourism fund
Sec. 7. The county treasurer shall establish a convention and tourism fund, and shall deposit in the fund all money he receives under section 6 of this chapter. Money in the fund shall be expended by the board to develop and promote the convention and tourism industry. As added by Acts 1981, P.L.101, SEC.1.

IC 6-9-15-8
Transfer and use of funds; offenses
Sec. 8. (a) A person who approves the transfer of funds to any person not qualified under this chapter for that transfer, or approves a transfer for a purpose not permitted under this chapter, commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter and knowingly uses the funds for any purpose other than a proposal approved by the board commits a Class D felony.
As added by Acts 1981, P.L.101, SEC.1.



CHAPTER 16. HOWARD COUNTY INNKEEPER'S TAX

IC 6-9-16-2
Convention and visitor commission
Sec. 2. (a) There is created a seven (7) member convention and visitor commission (referred to as the "commission" in this chapter), whose purpose it is to promote the development and growth of the convention and visitor industry in the county.
(b) The county commissioners, by majority vote, shall appoint four (4) members of the commission. The county commissioners shall appoint one (1) member who is engaged in the hotel or motel business in the county, one (1) member who is engaged in the restaurant business in the county, one (1) member who is engaged in the hospitality and visitor industry in the county, and one (1) member at large. The mayor of the municipality with the largest population in the county shall appoint three (3) members of the commission, one (1) of whom is engaged in the hotel, motel, or restaurant business in the county, one (1) of whom is engaged in the hospitality and visitor industry in the county, and one (1) of whom is engaged in business or industry within the county.
(c) All terms of office begin on January 1 and end on December 31. Members of the commission appointed by the county commissioners serve terms of two (2) years, and members appointed by the mayor of the largest municipality in the county serve terms of one (1) year. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by his appointing authority.
(e) Members of the commission may not receive a salary. However, commission members shall receive reimbursement for necessary expenses, but only when the necessary expenses are incurred in the performance of their respective duties.
As added by Acts 1981, P.L.102, SEC.1. Amended by P.L.69-1997, SEC.1.

IC 6-9-16-3
Powers of commission
Sec. 3. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any

public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under clause (6) of this section;
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund required by section 7 of this chapter, to any Indiana nonprofit corporation for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events, including any related activity authorized by ordinance adopted by the county legislative body, such as the acquisition, construction, improvement, maintenance, financing, or refinancing of land, facilities, capital improvements, or equipment for conventions, trade shows, visitors, or special events; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) A majority of the members of the commission shall constitute a quorum for the transaction of business, and the concurrence of a majority of the members of the commission shall be necessary to authorize any action.
As added by Acts 1981, P.L.102, SEC.1. Amended by P.L.69-1997, SEC.2.

IC 6-9-16-4
Expenses; payment; budget; expenditures
Sec. 4. All expenses of the commission shall be paid from the fund required by section 7 of this chapter. The commission shall annually prepare a budget taking into consideration the recommendations made by a not-for-profit corporation qualifying under section 3 of this chapter and shall submit it to the county council for its review and approval. No expenditure shall be made unless it is pursuant to an appropriation made by the county council in the manner provided by law.
As added by Acts 1981, P.L.102, SEC.1.

IC 6-9-16-5
Report by recipients of funds
Sec. 5. Any not-for-profit corporation that receives funds under this chapter shall make a financial or other report upon request of the commission.
As added by Acts 1981, P.L.102, SEC.1.

IC 6-9-16-6
Tax on lodging income
Sec. 6. (a) The county council may levy a tax on every person

engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings or accommodations in any commercial hotel, motel, inn, tourist camp, or tourist cabin, except state camping facilities, located in the county. The tax may be imposed only on the gross retail income derived from lodging income at any rate not to exceed:
(1) five percent (5%) before January 1, 2014; and
(2) four percent (4%) after December 31, 2013.
The tax must be calculated in addition to the state gross retail tax imposed on those persons by IC 6-2.5.
(b) The county fiscal body may adopt an ordinance to require that the tax must be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration apply to the imposition and administration of the tax imposed under this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross retail income" have the same meaning in this section as they have in IC 6-2.5, except that "person" shall not include state supported educational institutions. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule or regulation, determine.
(d) If the tax is paid to the department of state revenue, the amounts received from the tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1981, P.L.102, SEC.1. Amended by P.L.108-1987, SEC.15; P.L.69-1997, SEC.3; P.L.67-1997, SEC.16; P.L.253-1997(ss), SEC.7; P.L.167-2006, SEC.2.

IC 6-9-16-7
Convention and visitor promotion fund
Sec. 7. The county treasurer shall establish a convention and visitor promotion fund. He shall deposit in the fund all money he receives under section 6 of this chapter. Money in the fund may be expended only as provided in this chapter.
As added by Acts 1981, P.L.102, SEC.1.
IC 6-9-16-8
Transfer and use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly approves the transfer of funds to any person not qualified under this chapter for such a transfer, or approves a transfer for a purpose not permitted under this chapter, commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter, and knowingly uses the funds for any purpose other than a proposal approved by the commission, commits a Class D felony.
As added by Acts 1981, P.L.102, SEC.1.



CHAPTER 17. MADISON COUNTY INNKEEPER'S TAX

IC 6-9-17-2
Definitions
Sec. 2. As used in this chapter:
"Executive" and "fiscal body" have the same meanings that are prescribed by IC 36-1-2.
"Gross retail income" and "person" have the same meanings that are prescribed by IC 6-2.5-1.
As added by Acts 1982, P.L.68, SEC.1.

IC 6-9-17-3
Tax on lodgings; levy; exemptions; rate; payment; administration
Sec. 3. (a) The county fiscal body may pass an ordinance to levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) boat motel;
(4) inn;
(5) college or university memorial union;
(6) college or university residence hall or dormitory; or
(7) tourist cabin;
in the county.
(b) The tax does not apply to gross income received in a transaction in which:
(1) a person rents a campsite at a state or federal park or forest;
(2) a student rents lodgings in a college or university residence hall while that student participates in a course of study for which the student receives college credit from a college or university located in the county; or
(3) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax shall be levied at the rate of five percent (5%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(d) The tax shall be reported on forms approved by the county treasurer and shall be paid monthly to the county treasurer not more than ten (10) days after the end of the month in which the tax is collected. The provisions of IC 6-2.5 relating to rights, duties,

liabilities, procedures, penalties, exemptions, and definitions apply to the imposition of the tax imposed by this section. The county treasurer is responsible for administration of the tax. All provisions of IC 6-8.1 apply to the county treasurer with respect to the tax imposed by this section in the same manner that they apply to the department of state revenue with respect to listed taxes under IC 6-8.1-1-1.
As added by Acts 1982, P.L.68, SEC.1. Amended by P.L.75-1986, SEC.1; P.L.76-1988, SEC.1; P.L.67-1997, SEC.17.

IC 6-9-17-4
Convention and visitor promotion fund
Sec. 4. When the tax is levied under section 3 of this chapter, the county treasurer shall establish a convention and visitor promotion fund. He shall deposit in this fund all amounts he receives under that section. Money in this fund may be expended only to promote and encourage conventions and visitors within the county.
As added by Acts 1982, P.L.68, SEC.1.

IC 6-9-17-5
Visitor and convention commission; purpose; commission members, terms, removal, compensation, and oaths of office; meetings; officers; quorum; majority concurrence
Sec. 5. (a) When the tax is levied under section 3 of this chapter, there is created a seven (7) member visitor and convention commission (referred to as the commission in this chapter) to promote the development and growth of the convention and visitor industry in the county.
(b) The executive of the city with the largest population in the county shall appoint five (5) members of the commission as follows:
(1) Two (2) members must be engaged in the lodging business in the county.
(2) Two (2) members must be engaged in business in the county.
(3) One (1) member must be engaged in the travel business in the county.
(c) The county fiscal body shall appoint two (2) members of the commission. Each member must be engaged in business in the county.
(d) All terms of office of commission members begin on January 1. Members of the commission serve terms of two (2) years. A member whose term expires may be reappointed to serve another term. If an initial appointment is not made by February 1 or a vacancy is not filled within thirty (30) days, the commission shall appoint a member by majority vote to serve for the remainder of the term.
(e) A member of the commission may be removed for cause by his appointing authority.
(f) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for

necessary expenses incurred in the performance of their respective duties.
(g) Each commission member, before taking office, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(h) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by Acts 1982, P.L.68, SEC.1. Amended by P.L.75-1986, SEC.2.

IC 6-9-17-6
Powers of commission
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established under section 4 of this chapter, to any Indiana not-for-profit corporation for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events in the county;
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) A majority of the commission constitutes a quorum for the transaction of business, and the concurrence of a majority of the commission is necessary to authorize any action.
(c) All expenses of the commission shall be paid from the fund established under section 4 of this chapter.
As added by Acts 1982, P.L.68, SEC.1.

IC 6-9-17-7
Deposit and payment of funds; audits
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and

expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.68, SEC.1.

IC 6-9-17-8
Violations
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by Acts 1982, P.L.68, SEC.1.



CHAPTER 18. UNIFORM COUNTY INNKEEPER'S TAX

IC 6-9-18-2
Definitions
Sec. 2. As used in this chapter:
"Executive" and "fiscal body" have the same meanings that are prescribed by IC 36-1-2.
"Gross retail income" and "person" have the same meanings that are prescribed by IC 6-2.5-1.
As added by Acts 1982, P.L.1, SEC.21.

IC 6-9-18-3
Tax on lodging income
Sec. 3. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) boat motel;
(4) inn;
(5) college or university memorial union;
(6) college or university residence hall or dormitory; or
(7) tourist cabin;
located in the county.
(b) The tax does not apply to gross income received in a transaction in which:
(1) a student rents lodgings in a college or university residence hall while that student participates in a course of study for which the student receives college credit from a college or university located in the county; or
(2) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax may not exceed the rate of five percent (5%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not

more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the amounts received from the tax imposed under this section shall be paid monthly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by Acts 1982, P.L.1, SEC.21. Amended by P.L.108-1987, SEC.16; P.L.67-1997, SEC.18.

IC 6-9-18-4
Convention, visitor, and tourism promotion fund
Sec. 4. (a) If a tax is levied under section 3 of this chapter, the county treasurer shall establish a convention, visitor, and tourism promotion fund. He shall deposit in this fund all amounts he receives under that section.
(b) In a county in which a commission has been established under section 5 of this chapter, the county auditor shall issue a warrant directing the county treasurer to transfer money from the convention, visitor, and tourism promotion fund to the commission's treasurer if the commission submits a written request for the transfer.
(c) Money in a convention, visitor, and tourism promotion fund, or money transferred from such a fund under subsection (b), may be expended only to promote and encourage conventions, visitors, and tourism within the county. Expenditures under this subsection may include, but are not limited to, expenditures for advertising, promotional activities, trade shows, special events, and recreation.
(d) If before July 1, 1997, a county issues a bond with a pledge of revenues from the tax imposed under section 3 of this chapter, the county shall continue to expend money from the fund for that purpose until the bond is paid.
As added by Acts 1982, P.L.1, SEC.21. Amended by P.L.97-1983, SEC.1; P.L.55-1984, SEC.6; P.L.67-1997, SEC.19; P.L.46-1998, SEC.7.

IC 6-9-18-5
Commission for promotion of convention, visitor, and tourism industry; creation; membership; organization Sec. 5. (a) If a tax is levied under section 3 of this chapter, the county executive shall create a commission to promote the development and growth of the convention visitor, and tourism industry in the county. If two (2) or more adjoining counties desire to establish a joint commission, the counties shall enter into an agreement under IC 36-1-7.
(b) The county executive shall determine the number of members, which must be an odd number, to be appointed to the commission. A simple majority of the members must be:
(1) engaged in a convention, visitor, or tourism business; or
(2) involved in or promoting conventions, visitors, or tourism.
If available and willing to serve, at least two (2) of the members must be engaged in the business of renting or furnishing rooms, lodging, or accommodations (as described in section 3 of this chapter). Not more than one (1) member may be affiliated with the same business entity. No more than a simple majority of the members may be affiliated with the same political party. Each member must reside in the county. The county executive shall also determine who will make the appointments to the commission, except that the executive of the largest municipality in the county shall appoint a number of the members of the commission, which number shall be in the same ratio to the total size of the commission (rounded off to the nearest whole number) that the population of the largest municipality bears to the total population of the county.
(c) This subsection applies to a county in which a tax imposed under this chapter becomes effective after December 31, 1989. If a municipality other than the largest municipality in the county collects fifty percent (50%) or more of the tax revenue collected under this chapter during the three (3) month period following imposition of the tax, the executive of the municipality shall appoint the same number of members to the commission that the executive of the largest municipality in the county appoints under subsection (b).
(d) Except as provided in subsection (c), all terms of office of commission members begin on January 1. Initial appointments must be for staggered terms, with subsequent appointments for two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the appointing authority shall appoint a qualified person to serve for the remainder of the term. If an initial appointment is not made by February 1 or a vacancy is not filled within thirty (30) days, the commission shall appoint a member by majority vote.
(e) A member of the commission may be removed for cause by his appointing authority.
(f) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(g) Each commission member, before entering his duties, shall take an oath of office in the usual form, to be endorsed upon his certificate of appointment and promptly filed with the clerk of the

circuit court of the county.
(h) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by Acts 1982, P.L.1, SEC.21. Amended by P.L.97-1983, SEC.2; P.L.62-1990, SEC.7; P.L.67-1997, SEC.20.

IC 6-9-18-6
Powers of commission; expenditures
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established under section 4(a) of this chapter, or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter, to any Indiana not-for-profit corporation to promote and encourage conventions, visitors, or tourism in the county; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) All expenses of the commission shall be paid from the fund established under section 4(a) of this chapter or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter. The commission shall annually prepare a budget, taking into consideration the recommendations made by a corporation qualified under subsection (a)(6) and submit it to the county fiscal body for its review and approval. An expenditure may not be made under this chapter unless it is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
As added by Acts 1982, P.L.1, SEC.21. Amended by P.L.55-1984, SEC.7; P.L.67-1997, SEC.21.

IC 6-9-18-7
Disposition of funds; audit
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with

statutes relating to the handling of public funds. The handling and expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.1, SEC.21.

IC 6-9-18-8
Unauthorized transfer or use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by Acts 1982, P.L.1, SEC.21.



CHAPTER 19. ELKHART COUNTY INNKEEPER'S TAX

IC 6-9-19-2
Definitions
Sec. 2. As used in this chapter:
"Fiscal body" and "executive" have the same meanings that are prescribed by IC 36-1-2.
"Gross retail income" and "person" have the same meanings that are prescribed by IC 6-2.5-1.
As added by P.L.97-1983, SEC.3. Amended by P.L.73-1999, SEC.1.

IC 6-9-19-3
Tax; authorization; exemptions; rate; payment and collection
Sec. 3. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) inn; or
(4) tourist cabin;
that has thirty (30) or more rooms for rent and is located in the county.
(b) The tax does not apply to gross income received in a transaction in which:
(1) a student rents lodgings in a college or university residence hall while that student participates in a course of study for which the student receives college credit from a college or university located in the county; or
(2) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax may not exceed the rate of five percent (5%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state

gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the taxes the department of state revenue receives under this section during a month shall be paid, by the end of the next succeeding month, to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.97-1983, SEC.3. Amended by P.L.108-1987, SEC.17; P.L.62-1990, SEC.8; P.L.67-1997, SEC.22.

IC 6-9-19-4
Convention and visitor promotion fund
Sec. 4. If a tax is levied under section 3 of this chapter, the county treasurer shall establish a convention and visitor promotion fund. He shall deposit in this fund all amounts he receives under that section. Money in this fund may be expended only to promote and solicit conventions, trade shows, and visitors within the county. Money in this fund shall not be expended, directly or indirectly, for any type of capital improvement nor to finance any type of tourist attraction.
As added by P.L.97-1983, SEC.3.

IC 6-9-19-5
Commission for promotion of convention and visitor industry; creation; organization
Sec. 5. (a) If a tax is levied under section 3 of this chapter, the county executive shall create a commission to promote the development and growth of the convention and visitor industry in the county.
(b) The commission consists of seven (7) members. The county executive shall appoint all members to the commission. Four (4) members must be actively engaged in the management of a hotel or motel in the county. The remainder of the commission members must be members, officers, or directors of a chamber of commerce within the county or of other Indiana not-for-profit corporations organized to promote and solicit conventions, trade shows, or visitors in the county.
(c) All terms of office of commission members begin on January 1. Initial appointments must be for staggered terms, with subsequent appointments for two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the county executive shall appoint a qualified person, as provided in

subsection (b), to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by the county executive.
(e) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(f) Each commission member, before entering his duties, shall take an oath of office in the usual form, to be endorsed upon his certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(g) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by P.L.97-1983, SEC.3. Amended by P.L.73-1999, SEC.2.

IC 6-9-19-6
Commission; powers; payment of expenses
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or more frequently, from the fund established under section 4 of this chapter to any Indiana not-for-profit corporation to promote and solicit conventions, trade shows, or visitors in the county; and
(7) require financial or other reports for any corporation that receives funds under this chapter.
(b) All expenses of the commission shall be paid from the fund established under section 4 of this chapter. The commission shall annually prepare a budget, taking into consideration the recommendations made by a corporation qualified under subsection (a)(6), and submit it to the county fiscal body for its review and approval. An expenditure may not be made under this chapter unless it is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
As added by P.L.97-1983, SEC.3. Amended by P.L.62-1990, SEC.9.
IC 6-9-19-7
Commission; handling and expenditure of money
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by P.L.97-1983, SEC.3.

IC 6-9-19-8
Offenses
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by P.L.97-1983, SEC.3.



CHAPTER 20. VANDERBURGH COUNTY FOOD AND BEVERAGE TAX

IC 6-9-20-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000).
As added by P.L.83-1985, SEC.1. Amended by P.L.12-1992, SEC.48; P.L.170-2002, SEC.45; P.L.119-2012, SEC.67.

IC 6-9-20-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 apply throughout this chapter.
As added by P.L.83-1985, SEC.1.

IC 6-9-20-3
Imposition of tax by ordinance
Sec. 3. (a) The fiscal body of the county may adopt an ordinance to impose an excise tax, known as the county food and beverage tax, on those transactions described in section 4 of this chapter.
(b) If a fiscal body adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a fiscal body adopts an ordinance under subsection (a), the county food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the ordinance was adopted.
(d) Except as provided in subsection (e), if the county fiscal body determines that the tax under this chapter should be continued in order to finance improvements to a county auditorium or auditorium renovation resulting in a new convention center and related parking facilities, the tax continues until January 1 of the year following the year in which the last of the bonds issued to finance improvements to a county auditorium or auditorium renovation resulting in a new convention center and related parking facilities, and the last of any bonds issued to refund those bonds, have been completely paid or defeased as to both principal and interest. An action to contest the validity of the determination under this subsection must be instituted not more than thirty (30) days after the determination. (e) Notwithstanding subsection (d), if the county fiscal body determines that the tax under this chapter should be continued to finance the acquisition, construction, and equipping of an arena and other facilities that serve or support the arena activities, the tax does not terminate as specified in subsection (d) but continues until January 1 of the year following the year in which the last of the bonds issued to finance the acquisition, construction, and equipping of the arena and other facilities that serve or support the arena activities, and the last of any bonds issued to refund those bonds, have been completely paid or defeased as to both principal and interest. An action to contest the validity of the determination under this subsection must be instituted not more than thirty (30) days after the determination.
As added by P.L.83-1985, SEC.1. Amended by P.L.28-1993, SEC.11; P.L.99-1995, SEC.6; P.L.69-1996, SEC.1; P.L.176-2009, SEC.8.

IC 6-9-20-4
Taxable transactions; exemptions
Sec. 4. (a) Except as provided in subsection (c), a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the county in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include, but are not limited to, transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
(c) The county food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.83-1985, SEC.1. Amended by P.L.257-2003, SEC.34.

IC 6-9-20-5
Rate of tax Sec. 5. The county food and beverage tax imposed on a food or beverage transaction described in section 4 of this chapter equals one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.83-1985, SEC.1.

IC 6-9-20-6
Procedures for imposition, payment, and collection; returns
Sec. 6. The tax that may be imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.83-1985, SEC.1.

IC 6-9-20-7
Repealed
(Repealed by P.L.176-2009, SEC.31.)

IC 6-9-20-7.5
Payment to county treasurer and Evansville controller
Sec. 7.5. If the county fiscal body has determined to continue the tax to finance improvements to a county auditorium or auditorium renovation resulting in a new convention center and related parking facilities or to finance the acquisition, construction, and equipping of an arena and other facilities that serve or support the arena activities, the amounts received from the taxes imposed under this chapter shall be paid monthly by the treasurer of state to the county treasurer under section 8.5 of this chapter or the fiscal officer of the largest municipality in the county under section 9.5 of this chapter upon warrants issued by the auditor of state.
As added by P.L.99-1995, SEC.8. Amended by P.L.69-1996, SEC.2; P.L.176-2009, SEC.9.

IC 6-9-20-8
Repealed
(Repealed by P.L.176-2009, SEC.31.)

IC 6-9-20-8.5
Auditorium fund; deposits; use of fund
Sec. 8.5. (a) If the tax imposed under section 3 of this chapter is continued to finance improvements to the county auditorium or auditorium renovation resulting in a new convention center and related parking facilities, the county treasurer shall establish an auditorium fund. (b) Except as provided in sections 8.8 and 9.5 of this chapter, the county treasurer shall deposit in this fund all amounts received under this chapter.
(c) Any money earned from the investment of money in the fund becomes a part of the fund.
(d) Money in the fund shall be used by the county for the financing, construction, renovation, improvement, and equipping of a county auditorium or auditorium renovation resulting in a new convention center and related parking facilities.
As added by P.L.99-1995, SEC.10. Amended by P.L.69-1996, SEC.3; P.L.176-2009, SEC.10.

IC 6-9-20-8.7
Bonds, leases, or other obligations; validity
Sec. 8.7. (a) The county may issue bonds, enter into leases, or incur other obligations to:
(1) pay any costs associated with the financing, construction, renovation, improvement, and equipping of a county auditorium or auditorium renovation resulting in a new convention center and related parking facilities; or
(2) refund bonds issued or other obligations incurred under this chapter so long as any bonds issued or other obligations incurred to refund bonds or retire other obligations do not extend the date that the previous bonds or other obligations will be completely paid as to principal and interest.
(b) Bonds issued or other obligations incurred under this section:
(1) are payable solely from money provided in this chapter;
(2) must be issued in the manner prescribed by IC 36-2-6-18 through IC 36-2-6-20 before January 1, 2002;
(3) may not have a term that is longer than twenty-five (25) years after the date construction, renovation, or improvements on the county auditorium or auditorium renovation resulting in a new convention center and related parking facilities are completed; and
(4) may, in the discretion of the county, be sold at a negotiated sale at a price to be determined by the county or in accordance with IC 5-1-11 and IC 5-3-1.
(c) Leases entered into under this section:
(1) may be for a term not to exceed twenty-five (25) years;
(2) may provide for payments from revenues under this chapter, any other revenues available to the county, or any combination of these sources;
(3) may provide that payments by the county to the lessor are required only to the extent and only for the time that the lessor is able to provide the leased facilities in accordance with the lease;
(4) must be based upon the value of the facilities leased; and
(5) may not create a debt of the county for purposes of the Constitution of the State of Indiana.
(d) A lease may be entered into by the county executive only after

a public hearing at which all interested parties are provided the opportunity to be heard. After the public hearing, the executive may approve the execution of the lease on behalf of the county only if the executive finds that the service to be provided throughout the life of the lease will serve the public purpose of the county and is in the best interests of its residents. A lease approved by the executive must also be approved by an ordinance of the county fiscal body.
(e) An action to contest the validity of bonds issued or leases entered into under this section must be brought not later than thirty (30) days after the adoption of a bond ordinance or commissioners' action approving the execution of the lease.
As added by P.L.99-1995, SEC.11. Amended by P.L.85-1995, SEC.37; P.L.69-1996, SEC.4.

IC 6-9-20-8.8
Arena fund; deposits; use of excess revenue for arena fund
Sec. 8.8. (a) If the tax imposed under section 3 of this chapter is continued to finance the acquisition, construction, and equipping of an arena and other facilities that serve or support the arena activities, the county treasurer shall determine whether there is any food and beverage tax revenue under this chapter that is not required to be deposited and held to:
(1) pay any debt service on bonds issued or rentals on leases entered into by January 1, 2009, for which a pledge of revenues of the food and beverage tax has been made by the county as set forth in section 8.7 of this chapter; or
(2) provide for a debt service reserve related to the bonds or leases described in subdivision (1).
(b) Before the twentieth day of each month, the county treasurer shall determine whether there is excess food and beverage tax revenue under subsection (a) and by the last day of that month transfer the excess food and beverage tax revenue to the fiscal officer of the most populated municipality in the county. The municipal fiscal officer shall deposit the excess food and beverage tax revenue in a municipal arena fund. Any money earned from the investment of money in the municipal arena fund becomes a part of the municipal arena fund. Money in the municipal arena fund shall be used by the most populated municipality in the county for financing the acquisition, construction, and equipping of an arena and other facilities that serve or support the arena activities. This money shall be retained in the municipal arena fund until applied or transferred to another fund pledged to the payment of debt service on bonds, rent on leases, or other obligations incurred to finance the facilities.
As added by P.L.176-2009, SEC.11.

IC 6-9-20-8.9
Arena fund; deposits; use of fund for arena financing
Sec. 8.9. (a) If the tax imposed under section 3 of this chapter is continued to finance the acquisition, construction, and equipping of an arena and other facilities that serve or support the arena activities,

the most populated municipality in the county may issue bonds, enter into leases, or incur other obligations to:
(1) pay any costs associated with the financing, acquisition, construction, and equipping of the arena and other facilities that serve or support the arena activities; or
(2) refund bonds issued or other obligations incurred under this chapter so long as any bonds issued or other obligations incurred to refund bonds or retire other obligations do not extend the date when the previous bonds or other obligations will be completely paid as to principal and interest.
(b) Bonds issued or other obligations incurred under this section:
(1) are payable from money provided in this chapter, any other revenues available to the municipality, or any combination of these sources;
(2) must be issued in the manner prescribed by IC 36-4-6-19 through IC 36-4-6-20;
(3) may not have a term ending more than thirty (30) years after the first February 1 following the date on which construction of the arena and other facilities that serve or support the arena activities is estimated to be completed;
(4) may be payable at any regular designated intervals and may be paid in unequal amounts if the municipality reasonably expects to pay the debt service from funds other than property taxes that are exempt from the levy limitations of IC 6-1.1-18.5 (even if the municipality has pledged to levy property taxes to pay the debt service if those other funds are insufficient); and
(5) may, in the discretion of the municipality, be sold at a negotiated sale at a price to be determined by the municipality or in accordance with IC 5-1-11 and IC 5-3-1.
(c) Leases entered into under this section:
(1) may be for a term ending not later than thirty (30) years after the first February 1 following the date on which construction of the arena and other facilities that serve or support the arena activities is estimated to be completed;
(2) may be payable at any regular designated intervals and may be paid in unequal amounts if the municipality reasonably expects to pay the lease rentals from funds other than property taxes that are exempt from the levy limitations of IC 6-1.1-18.5 (even if the municipality has pledged to levy property taxes to pay the lease rentals if those other funds are insufficient);
(3) may provide for payments from revenues under this chapter, any other revenues available to the municipality, or any combination of these sources;
(4) may provide that payments by the municipality to the lessor are required only to the extent and only for the time that the lessor is able to provide the leased facilities in accordance with the lease;
(5) must be based upon the value of the facilities leased; and
(6) may not create a debt of the municipality for purposes of the Constitution of the State of Indiana. (d) A lease may be entered into by the municipal executive after a public hearing of the municipal fiscal body at which all interested parties are provided the opportunity to be heard. After the public hearing, the municipal executive may approve the execution of the lease on behalf of the municipality only if:
(1) the municipal executive finds that the service to be provided throughout the life of the lease will serve the public purpose of the municipality and is in the best interests of its residents; and
(2) the lease is approved by an ordinance of the municipal fiscal body.
(e) An action to contest the validity of bonds issued or leases entered into under this section must be brought not later than thirty (30) days after the adoption of a bond ordinance or the municipal executive's action approving the execution of the lease.
(f) Notwithstanding the provisions of this chapter or any other law, instead of issuing bonds, entering into leases, or incurring obligations in whole or in part under this chapter, the most populated municipality in the county may cause bonds to be issued, leases to be entered into, or obligations to be incurred under this subsection to finance the acquisition, construction, and equipping of an arena and other facilities that serve or support the arena. The bonds, leases, or obligations:
(1) must be issued, entered into, or incurred by any special taxing district, agency, department, or instrumentality of or in the municipality, under any other law by which bonds may be issued, leases may be entered into, or obligations incurred;
(2) must be payable from money provided under this chapter, from any other revenues available to the municipality or any special taxing district, agency, department, or instrumentality of or in the municipality, or any combination of these sources;
(3) must have a term ending not later than thirty (30) years after the first February 1 following the date on which construction of the arena and other facilities that serve or support the arena activities is estimated to be completed; and
(4) may be payable at any regular designated intervals and may be paid in unequal amounts if the municipality, special taxing district, agency, department, or instrumentality of or in the municipality reasonably expects to pay the debt service or lease rentals from funds other than property taxes that are exempt from the levy limitations of IC 6-1.1-18.5 (even if the municipality or any special taxing district, agency, department, or instrumentality of or in the municipality has pledged to levy property taxes to pay the debt service or lease rentals if those other funds are insufficient).
As added by P.L.176-2009, SEC.12.

IC 6-9-20-9
Bonds, leases, or other obligations; covenants of general assembly
Sec. 9. With respect to bonds, leases, or other obligations for which a pledge of revenues of the food and beverage tax imposed

under this chapter has been made by the county as set forth in section 8.7 or 8.9 of this chapter, and bonds issued by a lessor that are payable from lease rentals, the general assembly covenants with the county, the most populated municipality in the county, and the purchasers or owners of the bonds or other obligations described in this subdivision that this chapter will not be repealed or amended in any manner that will adversely affect the imposition or collection of the food and beverage tax imposed by this chapter as long as the principal of any bonds, the interest on any bonds, or the lease rentals due under any lease are unpaid.
As added by P.L.83-1985, SEC.1. Amended by P.L.99-1995, SEC.12; P.L.176-2009, SEC.13.

IC 6-9-20-9.5
Arena fund; deposits; use of fund for arena financing
Sec. 9.5. If:
(1) the county treasurer has certified to the treasurer of state that:
(A) the last of the bonds issued to finance the improvements to a county auditorium or auditorium renovation resulting in a new convention center and related parking facilities; and
(B) the last of any bonds issued to refund the bonds referred to in clause (A);
have been completely paid or defeased as to both principal and interest; and
(2) the county fiscal body has made a determination to continue the tax to finance the acquisition, construction, and equipping of an arena and other facilities that serve or support the arena activities;
the amounts received from the taxes imposed under this chapter shall be paid monthly by the treasurer of state to the fiscal officer of the most populated municipality in the county upon warrants issued by the auditor of state. The fiscal officer shall deposit any amounts received under this section in the municipal arena fund.
As added by P.L.176-2009, SEC.14.

IC 6-9-20-10
Repealed
(Repealed by P.L.99-1995, SEC.14.)

IC 6-9-20-11
County auditorium or auditorium renovation; financing and purpose
Sec. 11. The financing of:
(1) improvements to a county auditorium or auditorium renovation resulting in a new convention center and related parking facilities; and
(2) the acquisition, construction, and equipping of an arena and other facilities that serve or support the arena activities;
serves a public purpose and is of benefit to the general welfare of the

county by enhancing cultural activities and improving the quality of life in the county and encouraging investment, economic growth, and diversity.
As added by P.L.99-1995, SEC.13. Amended by P.L.69-1996, SEC.5; P.L.176-2009, SEC.15.



CHAPTER 21. DELAWARE COUNTY FOOD AND BEVERAGE TAX

IC 6-9-21-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 apply throughout this chapter.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-3
Adoption of ordinance
Sec. 3. (a) The fiscal body of the county may adopt an ordinance to impose an excise tax, known as the county food and beverage tax, on those transactions described in section 4 of this chapter.
(b) If a fiscal body adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a fiscal body adopts an ordinance under subsection (a), the county food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the ordinance was adopted.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-4
Taxable transactions; exceptions
Sec. 4. (a) Except as provided in subsection (c), a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the county in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart

3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
(c) The county food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.76-1986, SEC.1. Amended by P.L.257-2003, SEC.35.

IC 6-9-21-5
Tax rate; gross retail income
Sec. 5. The county food and beverage tax imposed on a food or beverage transaction described in section 4 of this chapter equals one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-6
Imposition, payment, and collection of tax; filing of return
Sec. 6. The tax that may be imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-7
Civic center authority; appointment of members; party affiliation; residency; term; vacancy; vote
Sec. 7. (a) If a tax is levied under section 3 of this chapter, the county fiscal body shall establish a civic center authority, composed of nine (9) members. The nine (9) members shall be appointed as follows:
(1) Four (4) members appointed by the executive of the largest municipality in the county.
(2) Three (3) members appointed by the county executive body.
(3) Two (2) members appointed by the county fiscal body.
(b) No more than five (5) members of the civic center authority may be affiliated with the same political party. All members must reside in the county.
(c) The term of appointment on the authority is two (2) years.

However, when the initial appointments are made, each appointing authority shall appoint one (1) member for a one (1) year term and the remaining members for two (2) year terms. Subsequent appointments shall be for two (2) years. A vacancy on the authority shall be filled for the unexpired term by the authority that made the prior appointment.
(d) The affirmative vote of at least five (5) members of the authority is required for the authority to take an action.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-8
Payment of tax receipts to civic center authority
Sec. 8. The amounts received from the taxes imposed under this chapter shall be paid monthly by the treasurer of state to the civic center authority established in the county upon warrants issued by the auditor of state.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-9
Food and beverage tax receipts fund
Sec. 9. (a) If a tax is imposed under section 3 of this chapter, the civic center authority shall establish a food and beverage tax receipts fund.
(b) The authority shall deposit in this fund all amounts received under this chapter.
(c) Any money earned from the investment of money in the fund becomes a part of the fund.
(d) Money in this fund shall be used by the authority solely to finance, construct, improve, equip, operate, maintain, and promote the use of a civic center or to renovate, equip, operate, maintain, and promote the use of any existing structure that may be used as a civic center. The civic center authority is authorized to enter into lease or contractual arrangements, or both, with governmental, not-for-profit, or other private entities for the purpose of operating, maintaining, and promoting the use of a civic center.
As added by P.L.76-1986, SEC.1.



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. NASHVILLE FOOD AND BEVERAGE TAX

IC 6-9-24-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 apply throughout this chapter.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-3
Ordinance imposing tax
Sec. 3. (a) The fiscal body of the municipality may adopt an ordinance to impose an excise tax, known as the municipal food and beverage tax, on those transactions described in section 4 of this chapter.
(b) If a fiscal body adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a fiscal body adopts an ordinance under subsection (a), the municipal food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the ordinance was adopted.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-4
Taxable transactions; exemption
Sec. 4. (a) Except as provided in subsection (c), a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the municipality in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne

illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
(c) The municipal food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.111-1987, SEC.1. Amended by P.L.257-2003, SEC.37.

IC 6-9-24-5
Rate of tax
Sec. 5. The municipal food and beverage tax imposed on a food or beverage transaction described in section 4 of this chapter equals one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-6
Collection of tax; returns
Sec. 6. The tax that may be imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-7
Payment of receipts to municipality
Sec. 7. The amounts received from the taxes imposed under this chapter shall be paid monthly by the treasurer of state to the municipality upon warrants issued by the auditor of state.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-8
Food and beverage tax receipts fund
Sec. 8. (a) If a tax is imposed under section 3 of this chapter, the fiscal body of the municipality shall establish a food and beverage tax receipts fund.
(b) The fiscal officer of the municipality shall deposit in this fund all amounts received under this chapter.
(c) Any money earned from the investment of money in the fund becomes a part of the fund. (d) Money in this fund shall be used by the municipality solely to finance, construct, improve, equip, operate, and maintain public parking and public restroom facilities or to renovate, equip, operate, and maintain any structure that may be used as a public parking or public restroom facility. The municipality may enter into lease or contractual arrangements, or both, with governmental, not-for-profit, or other private entities to operate and maintain these facilities.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-9
Termination dates
Sec. 9. (a) If the tax is imposed by a municipality under this chapter, the tax terminates January 1, 2022.
(b) This chapter expires July 1, 2022.
As added by P.L.111-1987, SEC.1. Amended by P.L.184-2006, SEC.9; P.L.172-2011, SEC.110.



CHAPTER 25. HENRY COUNTY FOOD AND BEVERAGE TAX

IC 6-9-25-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 apply throughout this chapter.
As added by P.L.380-1987(ss), SEC.7.

IC 6-9-25-3
Ordinance imposing food and beverage tax; adoption; certified copy to commissioner of department of state revenue; effective date; prohibited imposition of tax
Sec. 3. (a) The fiscal body of the county may adopt an ordinance to impose an excise tax, known as the county food and beverage tax, on those transactions described in section 4 of this chapter.
(b) If a fiscal body adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a fiscal body adopts an ordinance under subsection (a), the county food and beverage tax applies to transactions that occur after

the last day of the month that succeeds the month in which the ordinance was adopted.
(d) Notwithstanding any other law, the imposition of the tax under this chapter is prohibited upon the satisfaction by the county of all of its obligations authorized under section 11.5 of this chapter.
As added by P.L.380-1987(ss), SEC.7. Amended by P.L.50-1994, SEC.1.

IC 6-9-25-4
Taxable transactions
Sec. 4. (a) Except as provided in subsection (c), a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the county in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
(c) The county food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.380-1987(ss), SEC.7. Amended by P.L.257-2003, SEC.38.

IC 6-9-25-5
Tax rate
Sec. 5. The county food and beverage tax imposed on a food or beverage transaction described in section 4 of this chapter equals one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.380-1987(ss), SEC.7.
IC 6-9-25-6
Imposition, payment, and collection of tax; return
Sec. 6. The tax that may be imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.380-1987(ss), SEC.7.

IC 6-9-25-7
Monthly payment of tax receipts to county treasurer
Sec. 7. The amounts received from the taxes imposed under this chapter shall be paid monthly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.380-1987(ss), SEC.7.

IC 6-9-25-8
Food and beverage tax receipts fund; establishment; depository; investment income
Sec. 8. (a) If a tax is imposed under section 3 of this chapter, the county treasurer shall establish a food and beverage tax receipts fund.
(b) The county treasurer shall deposit in this fund all amounts received under this chapter.
(c) Any money earned from the investment of money in the fund becomes a part of the fund.
As added by P.L.380-1987(ss), SEC.7.

IC 6-9-25-9
Use of food and beverage tax money received before July 1, 1994
Sec. 9. (a) This section applies to revenues from the county food and beverage tax received by the county before July 1, 1994.
(b) Money in the fund established under section 8 of this chapter shall be used by the county in the following order:
(1) To pay debt service on bonds issued under IC 36-2-6-18 through IC 36-2-6-20, including up to two (2) years interest, to finance:
(A) the acquisition, construction, or equipping of a basketball hall of fame;
(B) all reasonable and necessary architectural, engineering, legal, financing, accounting, advertising, bond discount, and supervisory expenses related to the acquisition, construction, or equipping of a basketball hall of fame or the issuance of bonds; and
(C) the establishment or maintenance of a debt service reserve fund for the bonds or any other reasonable or necessary reserve funds to operate, repair, maintain, or improve a basketball hall of fame. (2) To redeem or prepay bonds after meeting all requirements of any bond ordinance.
(3) To reimburse the county or any nonprofit corporation for any money advanced for purposes of this chapter.
(c) Money held in the fund established under section 8 of this chapter shall be held until distribution under subsection (b).
(d) The county auditor shall make a semiannual distribution, at the time property tax revenue is distributed, to the paying agent for any bonds described in subsection (b)(1). Each semiannual distribution must be equal to principal and interest obligations on the bonds on the next interest payment date. Money received by a paying agent under this subsection shall be deposited in a special fund to be used to service the bonds.
As added by P.L.380-1987(ss), SEC.7. Amended by P.L.75-1988, SEC.4; P.L.50-1994, SEC.2.

IC 6-9-25-9.5
Use of food and beverage tax money; capital expenditures; county capital improvements committee
Sec. 9.5. (a) This section applies to revenues from the county food and beverage tax received by the county after June 30, 1994.
(b) Money in the fund established under section 8 of this chapter shall be used by the county for the financing, construction, renovation, improvement, equipping, or maintenance of the following capital improvements:
(1) Sanitary sewers or wastewater treatment facilities that serve economic development purposes.
(2) Drainage or flood control facilities that serve economic development purposes.
(3) Road improvements used on an access road for an industrial park that serve economic development purposes.
(4) A covered horse show arena.
(5) A historic birthplace memorial.
(6) A historic gymnasium and community center in a town in the county with a population greater than two thousand (2,000) but less than two thousand three hundred (2,300).
(7) Main street renovation and picnic and park areas in a town in the county with a population greater than two thousand (2,000) but less than two thousand three hundred (2,300).
(8) A community park and cultural center.
(9) Projects for which the county decides after July 1, 1994, to:
(A) expend money in the fund established under section 8 of this chapter; or
(B) issue bonds or other obligations or enter into leases under section 11.5 of this chapter;
after the projects described in subdivisions (1) through (8) have been funded.
(10) An ambulance.
Money in the fund may not be used for the operating costs of any of the permissible projects listed in this section. In addition, the county

may not issue bonds or enter into leases or other obligations under this chapter after December 31, 2015.
(c) The county capital improvements committee is established to make recommendations to the county fiscal body concerning the use of money in the fund established under section 8 of this chapter. The capital improvements committee consists of the following members:
(1) One (1) resident of the county representing each of the three (3) commissioner districts, appointed by the county executive. Not more than two (2) of the members appointed under this subdivision may be from the same political party.
(2) Two (2) residents of the county, appointed by the county fiscal body. The two (2) appointees may not be from the same political party. One (1) appointee under this subdivision must be a resident of a town in the county with a population greater than two thousand (2,000) but less than two thousand three hundred (2,300). One (1) appointee under this subdivision must be a resident of a town in the county with a population greater than two thousand three hundred (2,300).
(3) Two (2) residents of the largest city in the county, appointed by the municipal executive. The two (2) appointees under this subdivision may not be from the same political party. One (1) appointee must be interested in economic development.
(4) Two (2) residents of the largest city in the county, appointed by the municipal fiscal body. The two (2) appointees under this subdivision may not be from the same political party. One (1) appointee must be interested in tourism.
(d) Except as provided in subsection (e), the term of a member appointed to the capital improvements committee under subsection (c) is four (4) years.
(e) The initial terms of office for the members appointed to the county capital improvements committee under subsection (c) are as follows:
(1) Of the members appointed under subsection (c)(1), one (1) member shall be appointed for a term of two (2) years, one (1) member shall be appointed for three (3) years, and one (1) member shall be appointed for four (4) years.
(2) Of the members appointed under subsection (c)(2), one (1) member shall be appointed for two (2) years and one (1) member shall be appointed for three (3) years.
(3) Of the members appointed under subsection (c)(3), one (1) member shall be appointed for two (2) years and one (1) member shall be appointed for three (3) years.
(4) Of the members appointed under subsection (c)(4), one (1) member shall be appointed for three (3) years and one (1) member shall be appointed for four (4) years.
(f) At the expiration of a term under subsection (e), the member whose term expired may be reappointed to the county capital improvements committee to fill the vacancy caused by the expiration.
(g) The capital improvements committee is abolished on January 1, 2016. As added by P.L.50-1994, SEC.3. Amended by P.L.170-2002, SEC.48; P.L.158-2005, SEC.2; P.L.119-2012, SEC.70.

IC 6-9-25-10
Repealed
(Repealed by P.L.50-1994, SEC.11.)

IC 6-9-25-10.5
County food and beverage tax council; establishment; voting; abolition
Sec. 10.5. (a) The county food and beverage tax council is established in the county. The membership of the county food and beverage tax council consists of the fiscal body of the county and the fiscal body of each municipality that lies either partly or entirely within the county.
(b) The county food and beverage tax council has a total of one hundred (100) votes. Every member of the county food and beverage tax council is allocated a percentage of the total one hundred (100) votes that may be cast. The percentage that a municipality in the county is allocated for a year equals the same percentage that the population of the municipality bears to the population of the county. The percentage that the county is allocated for a year equals the same percentage that the population of all areas of the county not located in a municipality bears to the population of the county. In the case of a municipality that lies partly within the county, the allocation shall be based on the population of that portion of the municipality that lies within the county.
(c) Before January 2 of each year, the county auditor shall certify to each member of the food and beverage tax council the number of votes, rounded to the nearest one-hundredth (0.01), the member has for that year.
(d) The food and beverage tax imposed under this chapter remains in effect until the county food and beverage tax council adopts an ordinance to rescind the tax.
(e) An ordinance to rescind the food and beverage tax takes effect December 31 of the year in which the ordinance is adopted.
(f) The county food and beverage tax council may not rescind the food and beverage tax if there are bonds outstanding or leases or other obligations payable under this chapter.
(g) The county food and beverage tax council is abolished on January 1, 2016.
As added by P.L.50-1994, SEC.4. Amended by P.L.158-2005, SEC.3.

IC 6-9-25-10.7
Ordinance to rescind food and beverage tax; procedures; voting
Sec. 10.7. (a) Any member of the county food and beverage tax council may present an ordinance to rescind the food and beverage tax. To do so, the member must adopt a resolution to propose the ordinance to the county food and beverage tax council and distribute a copy of the proposed ordinance to the auditor of the county. The

county auditor shall treat an ordinance presented to the county auditor as a casting of all that member's votes in favor of the proposed ordinance. The county auditor shall deliver copies of a proposed ordinance to all other members of the county food and beverage tax council within ten (10) days after receipt by the county auditor. A member shall vote on the proposed ordinance within thirty (30) days after receiving the proposed ordinance from the county auditor. If a member does not vote within thirty (30) days, the county auditor shall treat the member as having voted no on the proposed ordinance.
(b) A member of the county food and beverage tax council may exercise the member's votes by passing a resolution and transmitting the resolution to the county auditor. A resolution passed by a member of the county food and beverage tax council exercises all votes of the member on the proposed ordinance. Those votes may not be changed during the year.
(c) Before a member of the county food and beverage tax council may propose an ordinance or vote on a proposed ordinance to rescind the food and beverage tax, the member must hold a public hearing on the proposed ordinance and provide the public with notice of the time and place where the hearing will be held in accordance with IC 5-3-1.
(d) The county auditor shall record all votes taken on a proposed ordinance presented for a vote under this section and immediately send a certified copy of the results to the department of state revenue by certified mail.
As added by P.L.50-1994, SEC.5.

IC 6-9-25-11
Bonds; issuance; payment; lease of facilities
Sec. 11. (a) The county may issue its bonds to:
(1) pay any costs associated with a basketball hall of fame, as set forth in section 9(b)(1) of this chapter;
(2) reimburse the county or any nonprofit corporation for any money advanced to pay those costs; or
(3) refund bonds issued under this section.
(b) Bonds issued under this section:
(1) are payable solely from money provided under this chapter;
(2) must be issued in the manner prescribed by IC 36-2-6-18 through IC 36-2-6-20; and
(3) may, in the discretion of the county, be sold at negotiated sale at a price to be determined by the county or in accordance with IC 5-1-11 and IC 5-3-1.
(c) Proceeds of the tax established under this chapter may be pledged:
(1) to pay debt service on bonds issued under this chapter;
(2) for the payment of lease rentals or other obligations entered into under this chapter; or
(3) for any purposes set forth in section 9(b)(1) or 9.5 of this chapter. A pledge is enforceable as set forth in IC 5-1-14-4.
(d) The county may lease the basketball hall of fame facility to a nonprofit corporation for a term not to exceed twenty-five (25) years. The lease may contain any terms acceptable to the county council and must be approved by ordinance of the county council.
As added by P.L.75-1988, SEC.5. Amended by P.L.50-1994, SEC.6.

IC 6-9-25-11.5
Bonds, leases, or other obligations; validity
Sec. 11.5. (a) Until January 1, 2016, the county may:
(1) use money in the fund established under section 8 of this chapter to pay all or part of the costs associated with the facilities described in section 9.5 of this chapter;
(2) issue bonds, enter into leases, or incur other obligations to pay any costs associated with the facilities described in section 9.5 of this chapter;
(3) reimburse the county or any nonprofit corporation for any money advanced to pay those costs; or
(4) refund bonds issued or other obligations incurred under this chapter.
(b) Bonds or other obligations issued under this section:
(1) are payable from money provided in this chapter, any other revenues available to the county, or any combination of these sources, in accordance with a pledge made under IC 5-1-14-4;
(2) must be issued in the manner prescribed by IC 36-2-6-18 through IC 36-2-6-20;
(3) may, in the discretion of the county, be sold at a negotiated sale at a price to be determined by the county or in accordance with IC 5-1-11 and IC 5-3-1; and
(4) may be issued for a term not to exceed twenty (20) years, such term to include any refunding bonds issued to refund bonds originally issued under this section.
(c) Leases entered into under this section:
(1) may be for a term not to exceed fifty (50) years;
(2) may provide for payments from revenues under this chapter, any other revenues available to the county, or any combination of these sources;
(3) may provide that payments by the county to the lessor are required only to the extent and only for the time that the lessor is able to provide the leased facilities in accordance with the lease;
(4) must be based upon the value of the facilities leased; and
(5) may not create a debt of the county for purposes of the Constitution of the State of Indiana.
(d) A lease may be entered into by the county executive only after a public hearing at which all interested parties are provided the opportunity to be heard. After the public hearing, the executive may approve the execution of the lease on behalf of the county only if the executive finds that the service to be provided throughout the life of the lease will serve the public purpose of the county and is in the best

interests of its residents. A lease approved by the executive must also be approved by an ordinance of the county fiscal body.
(e) Upon execution of a lease under this section, and after approval of the lease by the county fiscal body, the county executive shall publish notice of the execution of the lease and the approval of the lease in accordance with IC 5-3-1.
(f) An action to contest the validity of bonds issued or leases entered into under this section must be brought within thirty (30) days after the adoption of a bond ordinance or notice of the execution and approval of the lease, as the case may be.
As added by P.L.50-1994, SEC.7. Amended by P.L.158-2005, SEC.4.

IC 6-9-25-12
Bonds, leases, or other obligations; adverse legislation covenant
Sec. 12. With respect to:
(1) bonds, leases, or other obligations for which a pledge of revenues of the food and beverage tax imposed under this chapter has been made by the county as set forth in section 11 or 11.5 of this chapter; and
(2) bonds issued by a lessor that are payable from lease rentals;
the general assembly covenants with the county, the purchasers or owners of the bonds or other obligations described in subdivision (1), and the owners of bonds described in subdivision (2) that this chapter will not be repealed or amended in any manner that will adversely affect the imposition or collection of the food and beverage tax imposed by this chapter as long as the principal of any bonds, the interest on any bonds, or the lease rentals due under any lease are unpaid.
As added by P.L.75-1988, SEC.6. Amended by P.L.50-1994, SEC.8.

IC 6-9-25-13
Tourism and economic development projects; financing; purpose
Sec. 13. The financing of tourism and economic development projects in the county serves a public purpose and is of benefit to the general welfare of the county by encouraging investment, job creation and retention, and economic growth and diversity.
As added by P.L.50-1994, SEC.9.

IC 6-9-25-14
Basketball hall of fame; operation and maintenance fund; use of food and beverage tax to finance
Sec. 14. Notwithstanding any other law, funds accumulated from the collection of the food and beverage tax imposed under section 3 of this chapter after redemption of the bonds issued under this chapter and accrued before July 1, 1994, may be set aside in an operation and maintenance fund for a basketball hall of fame financed under section 9 of this chapter. Money in the fund may be used by a nonprofit corporation that has leased the basketball hall of fame facility for the operation, repair, maintenance, or improvement of the basketball hall of fame. As added by P.L.50-1994, SEC.10.



CHAPTER 26. MADISON COUNTY FOOD AND BEVERAGE TAX

IC 6-9-26-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 and IC 36-1-2 apply throughout this chapter.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-3
Rate of tax; ordinance
Sec. 3. (a) The fiscal body of the county may adopt an ordinance no later than December 31, 1988, to impose an excise tax, known as the county food and beverage tax, on those transactions described in sections 6 and 7 of this chapter.
(b) The rate of the tax equals one percent (1%) of the gross retail income on the transaction. For the purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-4
Copy of ordinance
Sec. 4. If a fiscal body adopts an ordinance under section 3 of this chapter, the clerk shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-5
Effective date and application of ordinance
Sec. 5. If a fiscal body adopts an ordinance under section 3 of this chapter, the county food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the ordinance was adopted.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-6
Application of tax
Sec. 6. Except as provided in section 8 of this chapter, a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served: (1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the county in which the tax is imposed; and
(3) by a retail merchant for consideration.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-7
Food served off-premises, in heated state, or with eating utensils
Sec. 7. Transactions described in section 6(1) of this chapter include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
As added by P.L.74-1988, SEC.2. Amended by P.L.257-2003, SEC.39.

IC 6-9-26-8
Exemptions
Sec. 8. The county food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-9
Collection; returns
Sec. 9. The tax that may be imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-10
Receipt of taxes
Sec. 10. The amounts received from the taxes imposed under this chapter shall be paid monthly by the treasurer of state to the county

fiscal officer upon warrants issued by the auditor of state.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-11
Economic development project fund; establishment; deposits
Sec. 11. (a) If a tax is imposed under section 3 of this chapter, the county fiscal officer shall establish an economic development project fund.
(b) The county fiscal officer shall deposit in the fund all amounts received under this chapter.
(c) Any money earned from the investment of money in the fund becomes a part of the fund.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-12
Use of funds
Sec. 12. (a) Except as provided in section 12.5 of this chapter, money in the county economic development project fund shall be used by the county solely to:
(1) finance, construct, improve, equip, operate, maintain, and promote first, a civic center, and then an economic development project, if there is money not needed for a civic center, approved under section 13 of this chapter; and
(2) retire bonds issued, loans obtained, or lease payments incurred under IC 36-1-10 (referred to in this chapter as "obligations") to finance, construct, improve, equip, operate, maintain, or promote first, a civic center, and then an economic development project approved under section 13 of this chapter.
(b) Obligations entered into for the purposes described in subsection (a) shall be retired by using money collected from a tax imposed under this chapter.
As added by P.L.74-1988, SEC.2. Amended by P.L.51-1992, SEC.1.

IC 6-9-26-12.5
Transfer of funds; use
Sec. 12.5. (a) This section applies if there are no outstanding obligations for which a pledge has been made under section 15(a) of this chapter concerning uses authorized under section 12 of this chapter.
(b) Money deposited in the county economic development project fund before March 1, 1992, shall be transferred to the following:
(1) Fifty percent (50%) of the money deposited shall be transferred to the fiscal officer of a city having a population of more than fifty-five thousand (55,000) but less than sixty thousand (60,000).
(2) Fifty percent (50%) of the money deposited shall be transferred to the county general fund. Money transferred under this subdivision shall be used for:
(A) economic development projects in locations other than a city described in subdivision (1); or (B) the following purposes:
(i) The financing, construction, or equipping of a secure detention facility under IC 31-31-8 or IC 31-6-9-5 (repealed).
(ii) All reasonable and necessary architectural, engineering, legal, financing, accounting, advertising, and supervisory expenses related to the financing, construction, or equipping of a facility described in item (i).
(iii) The retiring of any bonds issued, loans obtained, or lease payments incurred under IC 36-1-10 to finance, construct, or equip a facility described in item (i).
(c) Except as provided in subsection (d), money deposited in the county economic development project fund after February 29, 1992, shall be transferred to the following:
(1) Forty percent (40%) of the money deposited shall be transferred to the fiscal officer of a city described in subsection (b)(1).
(2) Forty percent (40%) of the money deposited shall be transferred to the county general fund. Money transferred under this subdivision shall be used for the following purposes:
(A) The financing, construction, or equipping of a secure detention facility under IC 31-31-8 or IC 31-6-9-5 (repealed).
(B) All reasonable and necessary architectural, engineering, legal, financing, accounting, advertising, and supervisory expenses related to the financing, construction, or equipping of a facility described in clause (A).
(C) The retiring of any bonds issued, loans obtained, or lease payments incurred under IC 36-1-10 to finance, construct, or equip a facility described in clause (A).
(3) Twenty percent (20%) of the money deposited shall be transferred to the county general fund. Money transferred under this subdivision shall be used for economic development projects in locations other than a city described in subsection (b)(1).
(d) After the retiring of any bonds issued, loans obtained, or lease payments incurred under IC 36-1-10 to finance, construct, or equip a secure detention facility under subsection (c)(2), money deposited in the county economic development project fund after February 29, 1992, shall be transferred to the following:
(1) Seventy percent (70%) of the money deposited shall be transferred to the fiscal officer of a city described in subsection (b)(1).
(2) Thirty percent (30%) of the money deposited shall be transferred to the county general fund. Money transferred under this subdivision shall be used for economic development projects in locations other than a city described in subsection (b)(1).
(e) Money transferred to a city fiscal officer under subsection

(b)(1), (c)(1), or (d)(1) shall be credited to a special account to be known as the city economic development account. Money credited to the account shall be used only for those purposes described in IC 6-3.5-7 (the county economic development income tax).
As added by P.L.51-1992, SEC.2. Amended by P.L.1-1997, SEC.38; P.L.170-2002, SEC.50; P.L.119-2012, SEC.72.

IC 6-9-26-13
Disbursements; resolution and findings; restrictions on use
Sec. 13. (a) Before disbursing money from the fund established under section 11 of this chapter for an economic development project under section 12.5(b)(2)(A), 12.5(c)(3), or 12.5(d)(2) of this chapter, the county fiscal body must adopt a resolution that contains the following:
(1) A written finding that the project will do all of the following:
(A) Attract new business enterprises to the county or retain or expand existing business enterprises in the county.
(B) Benefit the public health and welfare and be of public utility and benefit.
(C) Protect and increase state and local tax bases or revenues.
(D) Result in a substantial increase in temporary and permanent employment opportunities and private sector investment within the county.
(2) The amounts to be disbursed from the fund for each economic development project.
(3) The date of the disbursement.
(b) The county fiscal body may impose restrictions on the use of the funds as a condition of the disbursement by including the restrictions in the resolution adopted under subsection (a).
As added by P.L.74-1988, SEC.2. Amended by P.L.51-1992, SEC.3.

IC 6-9-26-14
Repeal of ordinance
Sec. 14. If no obligations are outstanding, the county fiscal body may repeal the ordinance adopted under section 3 of this chapter imposing the tax before December 1 in any year.
As added by P.L.74-1988, SEC.2.

IC 6-9-26-15
Pledge of funds to finance obligations
Sec. 15. (a) The county may enter into an agreement under which amounts deposited in, or to be deposited in, the fund are pledged to payment of obligations issued to finance the uses for the money authorized under section 12 or 12.5 of this chapter.
(b) With respect to obligations for which a pledge has been made under subsection (a), the general assembly covenants with the holders of these obligations that:
(1) this chapter will not be repealed or amended in any manner

that will adversely affect the imposition or collection of the tax imposed under this chapter; and
(2) this chapter will not be amended in any manner that will change the purpose for which revenues from the tax imposed under this chapter may be used;
as long as the payment of any of those obligations is outstanding.
As added by P.L.74-1988, SEC.2. Amended by P.L.51-1992, SEC.4.

IC 6-9-26-16
Repeal of ordinance; effective date; copy
Sec. 16. The repeal of an ordinance under section 14 of this chapter takes effect January 1 immediately following the date the repeal was adopted. If the fiscal body repeals the ordinance, the clerk shall immediately send a certified copy of the ordinance repealing the ordinance imposing the tax to the commissioner of the department of state revenue.
As added by P.L.74-1988, SEC.2.



CHAPTER 27. MISCELLANEOUS LOCAL FOOD AND BEVERAGE TAXES

IC 6-9-27-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 apply throughout this chapter.
As added by P.L.35-1990, SEC.24.

IC 6-9-27-3
Adoption of ordinance
Sec. 3. (a) The fiscal body of the municipality may adopt an

ordinance to impose an excise tax, known as the municipal food and beverage tax, on transactions described in section 4 of this chapter.
(b) If a fiscal body adopts an ordinance under subsection (a), the fiscal body shall immediately send a certified copy of the ordinance to the department of state revenue.
(c) If a fiscal body adopts an ordinance under subsection (a), the municipal food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the ordinance was adopted.
As added by P.L.35-1990, SEC.24. Amended by P.L.214-2005, SEC.35.

IC 6-9-27-4
Transactions; application of tax
Sec. 4. (a) Except as provided in subsection (c), a tax imposed under section 3 of this chapter applies to a transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location or on equipment provided by a retail merchant;
(2) in the city or town in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
(c) The municipal food and beverage tax does not apply to the furnishing, preparing, or serving of a food or beverage in a transaction that is exempt, or to the extent the transaction is exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.35-1990, SEC.24. Amended by P.L.257-2003, SEC.40; P.L.214-2005, SEC.36.

IC 6-9-27-5
Amount
Sec. 5. The municipal food and beverage tax imposed on a food or beverage transaction described in section 4 of this chapter equals one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail

income received by the retail merchant from a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.35-1990, SEC.24. Amended by P.L.214-2005, SEC.37.

IC 6-9-27-6
Imposition, payment, and collection; returns
Sec. 6. A tax imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed with the payment of the tax imposed under this chapter may be made on a separate return or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.35-1990, SEC.24.

IC 6-9-27-7
Payments to municipal fiscal officer
Sec. 7. The amounts received from the tax imposed under this chapter shall be paid monthly by the treasurer of state to the city or town fiscal officer upon warrants issued by the auditor of state.
As added by P.L.35-1990, SEC.24. Amended by P.L.214-2005, SEC.38.

IC 6-9-27-8
Town food and beverage tax receipts fund
Sec. 8. (a) If a tax is imposed under section 3 of this chapter by a town described in section 1 of this chapter, the town fiscal officer shall establish a food and beverage tax receipts fund.
(b) The town fiscal officer shall deposit in this fund all amounts received under this chapter.
(c) Money earned from the investment of money in the fund becomes a part of the fund.
As added by P.L.35-1990, SEC.24. Amended by P.L.214-2005, SEC.39.

IC 6-9-27-8.5
City food and beverage tax receipts fund
Sec. 8.5. (a) If a tax is imposed under section 3 of this chapter by a city described in section 1(6) of this chapter, the city fiscal officer shall establish a food and beverage tax receipts fund.
(b) The city fiscal officer shall deposit in this fund all amounts received under this chapter.
(c) Money earned from the investment of money in the fund becomes a part of the fund.
As added by P.L.214-2005, SEC.40.

IC 6-9-27-9
Town use of revenue; pledges to pay obligations
Sec. 9. (a) Except as provided in subsection (b), money in the

fund established under section 8 of this chapter shall be used by the town for the financing, construction, operation, or maintenance of the following:
(1) Sanitary sewers or wastewater treatment facilities.
(2) Park or recreational facilities.
(3) Drainage or flood control facilities.
(4) Water treatment, storage, or distribution facilities.
(b) The fiscal body of the town may pledge money in the fund to pay bonds issued, loans obtained, and lease payments or other obligations incurred by or on behalf of the town or a special taxing district in the town to provide the facilities described in subsection (a).
(c) Subsection (b) applies only to bonds, loans, lease payments, or obligations that are issued, obtained, or incurred after the date on which the tax is imposed under section 3 of this chapter.
(d) A pledge under subsection (a) is enforceable under IC 5-1-14-4.
As added by P.L.35-1990, SEC.24. Amended by P.L.214-2005, SEC.41.

IC 6-9-27-9.5
City use of revenue; pledges to pay obligations
Sec. 9.5. (a) A city shall use money in the fund established under section 8.5 of this chapter for only the following:
(1) Renovating the city hall.
(2) Constructing new police or fire stations, or both.
(3) Improving the city's sanitary sewers or wastewater treatment facilities, or both.
(4) Improving the city's storm water drainage systems.
(5) Other projects involving the city's water system or sanitary sewer system or protecting the city's well fields, as determined by the city fiscal body.
(b) The fiscal body of the city may pledge money in the fund to pay bonds issued, loans obtained, and lease payments or other obligations incurred by or on behalf of the city or a special taxing district in the city to provide the projects described in subsection (a).
(c) Subsection (b) applies only to bonds, loans, lease payments, or obligations that are issued, obtained, or incurred after the date on which the tax is imposed under section 3 of this chapter.
(d) A pledge under subsection (b) is enforceable under IC 5-1-14-4.
As added by P.L.214-2005, SEC.42. Amended by P.L.184-2006, SEC.10; P.L.176-2009, SEC.16.

IC 6-9-27-10
Payment of outstanding obligations; covenant with holders
Sec. 10. With respect to obligations for which a pledge has been made under section 9(b) or 9.5(b) of this chapter, the general assembly covenants with the holders of the obligations that this chapter will not be repealed or amended in a manner that will

adversely affect the imposition or collection of the tax imposed under this chapter if the payment of any of the obligations is outstanding.
As added by P.L.35-1990, SEC.24. Amended by P.L.214-2005, SEC.43.



CHAPTER 28. HENDRICKS COUNTY ADMISSIONS TAX

IC 6-9-28-2
Ordinance imposing tax
Sec. 2. (a) After January 1 but before June 1 of a year, the county fiscal body may adopt an ordinance to impose an excise tax, known as the county admissions tax, for the privilege of attending an amusement park.
(b) If a fiscal body adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a county fiscal body adopts an ordinance under subsection (a), the county admissions tax applies to admission charges collected after June 30 of the year in which the ordinance is adopted.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-3
Amount of tax
Sec. 3. The county admissions tax equals one dollar ($1) on the price of each admission to a facility described in section 2(a) of this chapter.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-4
Liability; collection
Sec. 4. (a) Each person who pays a price for admission to a facility described in section 2(a) of this chapter is liable for the tax imposed under this chapter.
(b) The person who collects the price for admission shall also collect the county admissions tax imposed with respect to the price for admission. The person shall collect the tax at the same time the price for admission is paid, regardless of whether the price paid is for a single admission, for season tickets, or for any other admission arrangement. In addition, the person shall collect the tax as an agent of the state and the county in which the facility described in section 2(a) of this chapter is located.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-5
Remittance; return
Sec. 5. A person who collects a county admissions tax under

section 4 of this chapter shall remit the tax collections to the department of state revenue. The person shall remit those revenues collected during a particular month before the fifteenth day of the following month. At the time the tax revenues are remitted, the person shall file a county admissions tax return on the form prescribed by the department of state revenue.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-6
Payment to county by warrant
Sec. 6. The amounts received from the county admissions tax shall be paid monthly by the treasurer of the state to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-7
County admissions tax fund; establishment; deposit and use of money
Sec. 7. (a) If a tax is imposed under this chapter, the county legislative body shall establish a county admissions tax fund.
(b) The county treasurer shall deposit money received under section 6 of this chapter in the county admissions tax fund.
(c) Money earned from the investment of money in the admissions tax fund becomes a part of the fund.
(d) Money in the county admissions tax fund may be used by the county only for the following:
(1) Providing financial assistance, including grants, loans, and guarantees, for private enterprise to complete economic development projects in the county.
(2) Retiring bonds issued under Indiana law.
(3) Paying lease rentals under Indiana law.
(4) Paying the operating expenses of a governmental entity that plans or implements economic development projects.
As added by P.L.19-1994, SEC.13. Amended by P.L.28-1997, SEC.28.



CHAPTER 29. INNKEEPER'S TAX ADMINISTRATION

IC 6-9-29-1.5
Effective date of ordinance to be specified; certified copy of ordinance
Sec. 1.5. (a) Unless otherwise provided in this article, a county fiscal body that adopts an ordinance to impose, rescind, or increase or decrease the rate of a county innkeeper's tax must specify the effective date of the ordinance to provide that the ordinance takes effect:
(1) at least thirty (30) days after the adoption of the ordinance; and
(2) on the first day of a month.
(b) If a county fiscal body adopts an ordinance described in subsection (a), it must immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
As added by P.L.119-1998, SEC.20.

IC 6-9-29-2
Liability; penalty for failure to remit tax
Sec. 2. An individual who:
(1) is an individual taxpayer or an employee, an officer, or a member of a corporate or partnership taxpayer; and
(2) has a duty to remit innkeeper's taxes to the department of state revenue or a political subdivision;
holds those innkeeper's taxes in trust for the state or political subdivision and is personally liable for the payment of the innkeeper's taxes, plus any penalties and interest attributable to the innkeeper's taxes, to the state or political subdivision. An individual who knowingly fails to collect or remit the innkeeper's taxes to the state or political subdivision commits a Class D felony.
As added by P.L.85-1995, SEC.38.

IC 6-9-29-3
Rights and powers of county treasurer
Sec. 3. If an ordinance has been adopted requiring the payment of the innkeeper's tax to the county treasurer instead of the department of state revenue, the county treasurer has the same rights and powers with respect to collecting the county innkeeper's tax as the department of state revenue.
As added by P.L.85-1995, SEC.38.

IC 6-9-29-4 Summary data to be provided by department of state revenue
Sec. 4. Upon a request by a county auditor or treasurer, the department of state revenue shall provide summary data regarding innkeeper's tax collections for the county. This data may not include any confidential information. The department shall provide the summary data within ten (10) business days after the request is made.
As added by P.L.85-1995, SEC.38.



CHAPTER 31. CAPITAL IMPROVEMENT BOARD REVENUE REPLACEMENT SUPPLEMENTAL TAX

IC 6-9-31-2
Adoption of ordinances to impose supplemental tax; imposition, payment, and collection of tax
Sec. 2. (a) After January 1, but before June 1, the city-county council may adopt an ordinance to impose a supplemental tax, known as the capital improvement board revenue replacement supplemental tax, only for the purpose of replacing revenue lost as a result of the withdrawal by the consolidated city or the capital improvement board from a contract providing another entity with the right to name a facility owned by the capital improvement board under IC 36-10-9, the county convention and recreational facilities authority under IC 36-10-9.1, or the consolidated city, in response to the entity displacing at least:
(1) four hundred (400) jobs in the consolidated city; or
(2) one thousand (1,000) jobs within the state;
to another country, if the city-county council determines the revenue must be replaced.
(b) The city-county council may adopt an ordinance to impose a supplemental tax on any one (1) or all of the following:
(1) the innkeeper's tax under IC 6-9-8;
(2) the admissions tax under IC 6-9-13; and
(3) the supplemental auto rental excise tax under IC 6-6-9.7.
(c) The revenue replacement supplemental tax is in addition to the state gross retail tax and use tax imposed by IC 6-2.5. The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent these provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically, and not in limitation of the preceding sentence, "person" and "gross income" have the same meaning in this section as the terms have in IC 6-2.5. (e) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either by separate return or combined with the return filed for the payment of the state gross retail tax as the department of state revenue may determine by rule.
(f) If the tax is paid to the department of state revenue, the amounts received from this tax shall be paid monthly by the treasurer of state to the treasurer of the capital improvement board of managers of the county upon warrants issued by the auditor of state.
As added by P.L.256-1997(ss), SEC.6.

IC 6-9-31-3
Rate of tax
Sec. 3. The tax imposed by section 2 of this chapter must be at a rate of not more than one percent (1%) on any one (1) or combination of the following:
(1) The gross income derived from lodging income subject to the innkeeper's tax under IC 6-9-8.
(2) The admission price paid for admissions that are subject to the admissions tax under IC 6-9-13.
(3) The gross retail income received by the merchant for a rental that is subject to the supplemental auto rental excise tax under IC 6-6-9.7.
As added by P.L.256-1997(ss), SEC.6.



CHAPTER 32. JACKSON COUNTY INNKEEPER'S TAX

IC 6-9-32-2
Definitions
Sec. 2. As used in this chapter:
(1) "executive" and "fiscal body" have the meanings set forth in IC 36-1-2; and
(2) "gross retail income" and "person" have the meanings set forth in IC 6-2.5-1.
As added by P.L.3-1999, SEC.1.

IC 6-9-32-3
Levy of tax
Sec. 3. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) boat motel;
(4) inn; or
(5) tourist cabin;
located in the county.
(b) The tax does not apply to gross income received in a transaction in which a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax may not exceed the rate of five percent (5%) on the

gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the amounts received from the tax imposed under this section shall be paid monthly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.3-1999, SEC.1. Amended by P.L.14-2000, SEC.22.

IC 6-9-32-4
Convention, visitor, and tourism promotion fund
Sec. 4. (a) The county treasurer shall establish a convention, visitor, and tourism promotion fund. The treasurer shall deposit in this fund all amounts the treasurer receives under section 3 of this chapter.
(b) The county auditor shall issue a warrant directing the county treasurer to transfer money from the convention, visitor, and tourism promotion fund to the treasurer of the commission established under section 5 of this chapter if the commission submits a written request for the transfer.
(c) Money in a convention, visitor, and tourism promotion fund, or money transferred from such a fund under subsection (b), may be expended:
(1) to promote and encourage conventions, visitors, and tourism within the county; and
(2) to promote and encourage industrial and economic development within the county. However, the county may not expend more than twenty-five percent (25%) of the revenues from the tax imposed under section 3 of this chapter to promote and encourage industrial and economic development.
Expenditures under subdivision (1) may include, but are not limited to, expenditures for advertising, promotional activities, trade shows,

special events, and recreation.
(d) If before July 1, 1997, the county issued a bond with a pledge of revenues from the tax imposed under IC 6-9-18-3, the county shall continue to expend money from the fund for that purpose until the bond is paid.
As added by P.L.3-1999, SEC.1. Amended by P.L.14-2000, SEC.23.

IC 6-9-32-5
Commission to promote county convention, visitor, and tourism industry
Sec. 5. (a) The county executive shall create a commission to promote the development and growth of the convention, visitor, and tourism industry in the county. If two (2) or more adjoining counties desire to establish a joint commission, the counties shall enter into an agreement under IC 36-1-7.
(b) The county executive shall determine the number of members, which must be an odd number, to be appointed to the commission. A simple majority of the members must be:
(1) engaged in a convention, visitor, or tourism business; or
(2) involved in or promoting conventions, visitors, or tourism.
If available and willing to serve, at least two (2) of the members must be engaged in the business of renting or furnishing rooms, lodging, or accommodations (as described in section 3 of this chapter). Not more than one (1) member may be affiliated with the same business entity. No more than a simple majority of the members may be affiliated with the same political party. Each member must reside in the county. The county executive shall also determine who will make the appointments to the commission, except that the executive of the largest municipality in the county shall appoint a number of the members of the commission, which number shall be in the same ratio to the total size of the commission (rounded off to the nearest whole number) that the population of the largest municipality bears to the total population of the county.
(c) If a municipality other than the largest municipality in the county collects fifty percent (50%) or more of the tax revenue collected under this chapter during the three (3) month period following imposition of the tax, the executive of the municipality shall appoint the same number of members to the commission that the executive of the largest municipality in the county appoints under subsection (b).
(d) Except as provided in subsection (c), all terms of office of commission members begin on January 1. Initial appointments must be for staggered terms, with subsequent appointments for two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the appointing authority shall appoint a qualified person to serve for the remainder of the term. If an initial appointment is not made by February 1 or a vacancy is not filled within thirty (30) days, the commission shall appoint a member by majority vote.
(e) A member of the commission may be removed for cause by the

member's appointing authority.
(f) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(g) Each commission member, before entering the member's duties, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(h) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by P.L.3-1999, SEC.1.

IC 6-9-32-6
Powers and duties of commission
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established under section 4(a) of this chapter, or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter, to any Indiana not-for-profit corporation to promote and encourage conventions, visitors, or tourism in the county; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) All expenses of the commission shall be paid from the fund established under section 4(a) of this chapter or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter. The commission shall annually prepare a budget, taking into consideration the recommendations made by a corporation qualified under subsection (a)(6), and submit it to the county fiscal body for its review and approval. An expenditure may not be made under this chapter unless it is in accordance with an appropriation made by the county fiscal body in the manner provided by law. As added by P.L.3-1999, SEC.1.

IC 6-9-32-7
Handling and expenditure of commission money
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by P.L.3-1999, SEC.1.

IC 6-9-32-8
Unlawful transfers of money
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by P.L.3-1999, SEC.1.



CHAPTER 33. ALLEN COUNTY SUPPLEMENTAL FOOD AND BEVERAGE TAX

IC 6-9-33-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 apply throughout this chapter.
As added by P.L.8-2000, SEC.3.

IC 6-9-33-3
Ordinance imposing tax
Sec. 3. (a) After January 1 but before June 1, the fiscal body of a county may adopt an ordinance to impose an excise tax, known as the county supplemental food and beverage tax, on those transactions described in section 4 of this chapter.
(b) If a fiscal body adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a fiscal body adopts an ordinance under subsection (a), the county supplemental food and beverage tax applies to transactions that occur after June 30 of the year in which the ordinance is adopted. Any legal challenges to the imposition of the tax, including any effort to force the revocation or repeal of the tax, must be filed within ninety (90) days after the adoption of the tax by the fiscal body of a county. Pending the time for a legal challenge to the tax, and during the course of any legal challenge to the tax, the tax shall not apply to any covered transaction.
(d) The tax terminates two (2) years after the later of the following:
(1) The retirement of debt that was incurred under this chapter.
(2) The retirement of debt that was incurred by the capital improvement board of managers under IC 36-10-8-6 and IC 36-10-8-7.
As added by P.L.8-2000, SEC.3. Amended by P.L.229-2011, SEC.97.

IC 6-9-33-4
Taxable transactions; exemption
Sec. 4. (a) Except as provided in subsection (c), a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant; (2) in the county in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
(c) The county supplemental food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.8-2000, SEC.3. Amended by P.L.257-2003, SEC.41.

IC 6-9-33-5
Rate of tax
Sec. 5. The county supplemental food and beverage tax imposed on a food or beverage transaction described in section 4 of this chapter may not exceed one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.8-2000, SEC.3. Amended by P.L.176-2009, SEC.17.

IC 6-9-33-6
Collection of tax; returns
Sec. 6. The tax that may be imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the tax under this chapter may be made separately or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.8-2000, SEC.3.

IC 6-9-33-7
Payment of receipts to county treasurer
Sec. 7. The amounts received from the county supplemental food and beverage tax imposed under this chapter shall be paid monthly

by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.8-2000, SEC.3.

IC 6-9-33-8
Supplemental coliseum improvement fund; food and beverage tax fund; excess revenue
Sec. 8. (a) If a tax is imposed under section 3 of this chapter, the county treasurer shall establish a supplemental coliseum improvement fund. The county treasurer shall deposit in this fund all amounts received from the tax imposed under this chapter. Money in this fund:
(1) may be appropriated only to retire or advance refund bonds issued, loans obtained, or lease payments incurred under IC 36-1-10 (referred to in this chapter as "obligations") to remodel, expand, improve, or acquire an athletic and exhibition coliseum in existence before the effective date of an ordinance adopted under section 3 of this chapter; and
(2) shall be used to make transfers required by subsection (b).
(b) There is established a food and beverage tax fund, with a food and beverage tax reserve account, both to be administered by the capital improvement board of managers (IC 36-10-8). The money that is deposited in the supplemental coliseum improvement fund after December 31, 2009, and is not needed in a year to make payments on obligations for which a pledge of revenue under this chapter was made before January 1, 2009, shall be transferred to the capital improvement board. The county treasurer shall make the transfer before February 1 of the following year. The capital improvement board shall deposit the money it receives in the board's food and beverage tax fund reserve account. Money in the reserve account may not be withdrawn or transferred during the year it is received except to make transfers back to the county to make payments on obligations for which a pledge of revenue under this chapter was made before January 1, 2009. However, the capital improvement board may transfer:
(1) interest earned on money in the reserve account; and
(2) an amount equal to the balance that has been held in the reserve account for at least twelve (12) months;
to the board's food and beverage tax fund and used as provided in subsection (c).
(c) Excess revenue transferred under subsection (b) to the capital improvement board of managers may be used to provide funding for:
(1) the construction of a capital improvement (as defined in IC 36-10-1-4);
(2) an economic development project as described in:
(A) IC 6-3.5-7-13.1(c)(1) or IC 6-3.5-7-13.1(c)(2)(A) through IC 6-3.5-7-13.1(c)(2)(I); and
(B) IC 6-3.5-7-13.1(c)(2)(K); or
(3) financing a capital improvement or an economic development project described in subdivision (1) or (2). In carrying out this subsection, the capital improvement board may borrow against future tax revenue that will be collected under this chapter. In addition, the capital improvement board may use an amount not to exceed one hundred thousand dollars ($100,000) annually from the tax revenue collected under this chapter to pay expenses related to investigating a potential capital improvement or economic development project, including feasibility and preliminary engineering studies related to such a capital improvement or economic development project.
(d) Excess revenue transferred under subsection (b) to the capital improvement board of managers may not be used to:
(1) provide funding for improvements initiated before January 1, 2009, that are located in the area bounded on the north by Jefferson Boulevard, on the east by Harrison Street, on the south by Breckenridge Street, and on the west by Ewing Street as those public ways were located on January 1 2009, as part of the Harrison Square project;
(2) provide for debt service or lease payments for a project for which the obligations for the project were incurred before January 1, 2009; or
(3) pay operational expenses for any facilities of the municipality.
As added by P.L.8-2000, SEC.3. Amended by P.L.176-2009, SEC.18; P.L.229-2011, SEC.98; P.L.137-2012, SEC.111.

IC 6-9-33-9
Payment of obligations
Sec. 9. (a) Obligations entered into before January 1, 2009, for the acquisition, expansion, remodeling, and improvement of an athletic and exhibition coliseum shall be retired by using money collected from a tax imposed under this chapter.
(b) With respect to obligations for which a pledge has been made under this section before January 1, 2009, the general assembly covenants with the holders of these obligations that:
(1) this chapter will not be repealed or amended in any manner that will adversely affect the imposition or collection of the tax imposed under this chapter; and
(2) this chapter will not be amended in any manner that will change the purpose for which revenues from the tax imposed under this chapter may be used;
as long as the payment of any of those obligations is outstanding.
As added by P.L.8-2000, SEC.3. Amended by P.L.176-2009, SEC.19.

IC 6-9-33-10
Repealed
(Repealed by P.L.176-2009, SEC.31.)

IC 6-9-33-11
Coliseum operations; annual report
Sec. 11. On or before March 31 each year, the executive director

of the World War Memorial Coliseum shall submit to the capital improvement board of managers an annual report of the operations of the coliseum.
As added by P.L.176-2009, SEC.20.



CHAPTER 34. ENTERTAINMENT FACILITY ADMISSIONS TAX

IC 6-9-34-2
Admission tax rate
Sec. 2. (a) As used in this section, "paid admission" refers to each person who pays a price for admission to any event described in section 1(a) of this chapter. The term does not include persons who are entitled to be at an event without having paid a price for admission.
(b) The entertainment facility admission tax equals fifty cents ($.50) for each paid admission to an event described in section 1 of this chapter. As added by P.L.254-2003, SEC.13.

IC 6-9-34-3
Tax liability; duty to collect tax
Sec. 3. (a) Each person who pays a price for admission to an event described in section 1(a) of this chapter is liable for the tax imposed under this chapter.
(b) The person who collects the price for admission shall collect the entertainment facility admissions tax imposed under this chapter at the same time the price for admission is paid. The person shall collect the tax as an agent of the city in which the facility described in section 1 of this chapter is located.
As added by P.L.254-2003, SEC.13.

IC 6-9-34-4
Remitting tax to city
Sec. 4. (a) A person who collects a tax under section 3 of this chapter shall remit the revenue collected monthly to the city fiscal officer. The tax collected from persons paying for admission to a particular event shall be remitted not more than twenty (20) days after the end of the month during which the event occurred.
(b) At the time the tax revenues are remitted, the person shall report the amount of tax collected on forms approved by the city fiscal body.
As added by P.L.254-2003, SEC.13.

IC 6-9-34-5
City ticket tax fund; deposits of tax; uses
Sec. 5. (a) If a tax is imposed under this chapter, the city fiscal body shall establish a city ticket tax fund. The city fiscal officer shall deposit money received under section 4 of this chapter in the city ticket tax fund.
(b) Money earned from the investment of money in the fund becomes a part of the fund.
(c) Money in the fund may be used by the city only for the following:
(1) Costs to construct, reconstruct, or improve public thoroughfares or highways to improve ingress or egress to and from the facility.
(2) Payment of principal and interest on bonds issued, or lease rentals on leases entered into, by the city to finance the construction, reconstruction, or improvement of public thoroughfares or highways under subdivision (1). Costs payable under this subdivision include costs of capitalized interest and legal, accounting, and other costs incurred in the issuance of any bonds or the entering into of any leases.
(3) Payment of any access or connection fee imposed on the facility for access to the city's public sewer system, as long as the fee applies to all property owners served and is uniformly assessed within the city's corporate boundaries. As added by P.L.254-2003, SEC.13.

IC 6-9-34-6
Agreement to facilitate administration
Sec. 6. The city fiscal body may enter into any agreement or contract with the owner of the facility to facilitate the administration of an ordinance adopted under this chapter.
As added by P.L.254-2003, SEC.13.

IC 6-9-34-7
Covenant of general assembly; impairment of bonds
Sec. 7. With respect to:
(1) bonds, leases, or other obligations to which the city has pledged revenues under this chapter; and
(2) bonds issued by a lessor that are payable from lease rentals;
the general assembly covenants with the city and the purchasers or owners of the bonds or other obligations described in this section that this chapter will not be repealed or amended in any manner that will adversely affect the collection of the tax imposed under this chapter or the money deposited in the city ticket tax fund, as long as the principal of or interest on any bonds, or the lease rentals due under any lease, are unpaid.
As added by P.L.254-2003, SEC.13.



CHAPTER 35. STADIUM AND CONVENTION BUILDING FOOD AND BEVERAGE TAX FUNDING

IC 6-9-35-2
Application of definitions
Sec. 2. The definitions in IC 6-9-12-1 and IC 36-1-2 apply throughout this chapter.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-3
"Authority"
Sec. 3. As used in this chapter, "authority" refers to the Indiana stadium and convention building authority created by IC 5-1-17.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-4
"Capital improvement board"
Sec. 4. As used in this chapter, "capital improvement board" means the capital improvement board of managers created by IC 36-10-9-3.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-5
Imposition; deadline; rate; conditions; ordinance
Sec. 5. (a) Except as provided in subsection (d), the fiscal body of a county may adopt an ordinance not later than June 30, 2005, to impose an excise tax, known as the food and beverage tax, on those transactions described in sections 8 and 9 of this chapter that occur anywhere within the county.
(b) Except as provided in subsection (d), if the county in which the municipality is located has adopted an ordinance imposing an excise tax under subsection (a), the fiscal body of a municipality may adopt an ordinance not later than September 30, 2005, to impose an excise tax, known as the food and beverage tax, on those transactions described in sections 8 and 9 of this chapter that occur anywhere within the municipality.
(c) The rate of the tax imposed under this chapter equals one percent (1%) of the gross retail income on the transaction. With respect to an excise tax in the municipalities set forth in

IC 6-9-27-1(1) (Mooresville), IC 6-9-27-1(3) (Plainfield), IC 6-9-27-1(4) (Brownsburg), IC 6-9-27-1(5) (Avon), and IC 6-9-27-1(6) (Martinsville), the excise tax imposed by the county is in addition to the food and beverage tax imposed by those municipalities. With respect to an excise tax imposed by a county under subsection (a), the excise tax imposed by a municipality under subsection (b) is in addition to the food and beverage tax imposed by the county in which the municipality is located. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5, IC 6-9-27, or this chapter.
(d) If the Marion County city-county council does not adopt all the ordinances required to be adopted by it under IC 5-1-17-25 on or before June 30, 2005, the counties and municipalities described in section 1 of this chapter are no longer subject to the provisions of this chapter. In that event, the fiscal body of the county or municipality may not adopt an ordinance to impose the excise tax authorized by this chapter, and any ordinance adopted by the fiscal body under subsection (a) or (b) is no longer effective.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-6
Transmission of ordinance to state
Sec. 6. If a fiscal body adopts an ordinance under section 5 of this chapter, the clerk shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-7
Application to transactions
Sec. 7. If a fiscal body adopts an ordinance under section 5 of this chapter, the food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the ordinance was adopted.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-8
Transactions taxed
Sec. 8. Except as provided in section 10 of this chapter, a tax imposed under section 5 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the county or municipality, or both, in which the tax is imposed; and
(3) by a retail merchant for consideration.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-9
Transactions taxed Sec. 9. Transactions described in section 8(1) of this chapter include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
As added by P.L.214-2005, SEC.44.

IC 6-9-35-10
Transactions exempt
Sec. 10. The food and beverage tax under this chapter does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-11
Collection and payment; returns
Sec. 11. The county fiscal body may adopt an ordinance requiring that any tax imposed under this chapter be reported on forms approved by the county treasurer and that the tax be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected, and the county treasurer is responsible for collecting the tax and enforcing any of the provisions of IC 6-2.5 with respect to the tax. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-12
Tax revenue distributions
Sec. 12. (a) As long as there are any current or future obligations owed by the capital improvement board to the authority or any state agency under a lease or other agreement entered into between the capital improvement board and the authority or any state agency

pursuant to IC 5-1-17-26, fifty percent (50%) of the amounts received from the taxes imposed under this chapter by counties shall be paid monthly by the county treasurer, if the tax is being paid to the county treasurer, to the treasurer of state. This amount plus fifty percent (50%) of the amounts received by the state from the taxes imposed under this chapter by counties shall be paid monthly by the treasurer of state to the treasurer of the capital improvement board or its designee upon warrants issued by the auditor of state. The remainder that is received by the state shall be paid monthly by the treasurer of state to the county fiscal officer upon warrants issued by the auditor of state. In any state fiscal year, if the total amount of the taxes imposed under this chapter by all the counties and paid to the treasurer of the capital improvement board or its designee under this subsection equals five million dollars ($5,000,000), the entire remainder of the taxes imposed by a county under this chapter during that state fiscal year shall be retained by the county treasurer or paid by the treasurer of state to the fiscal officer of the county, upon warrants issued by the auditor of state.
(b) If there are then existing no obligations of the capital improvement board described in subsection (a), the entire amount received from the taxes imposed by a county under this chapter shall be paid monthly by the treasurer of state to the county fiscal officer upon warrants issued by the auditor of state.
(c) The entire amount of the taxes paid to the treasurer of the capital improvement board or its designee under subsection (a) shall be deposited in a special fund and used only for the payment or to secure the payment of obligations of the capital improvement board described in subsection (a). If the taxes are not used for the payment or to secure the payment of obligations of the capital improvement board described in subsection (a), the taxes shall be returned by the capital improvement board to the treasurer of state who shall return the taxes to the respective counties that contributed the taxes.
(d) The entire amount received from the taxes imposed by a municipality under this chapter shall be paid monthly by the treasurer of state to the municipality's fiscal officer upon warrants issued by the auditor of state.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-13
Food and beverage tax fund; deposits
Sec. 13. (a) If a tax is imposed under section 5 of this chapter, the county's or municipality's fiscal officer, or both, shall establish a food and beverage tax fund.
(b) The fiscal officer shall deposit in the fund all amounts received by the fiscal officer under this chapter.
(c) Any money earned from the investment of money in the fund becomes a part of the fund.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-14 Food and beverage tax fund; uses
Sec. 14. Money in the food and beverage tax fund shall be used by the county or municipality:
(1) to reduce the county's or municipality's property tax levy for a particular year at the discretion of the county or municipality, but this use does not reduce the maximum permissible levy under IC 6-1.1-18.5 for the county or municipality; or
(2) for any legal or corporate purpose of the county or municipality, including the pledge of money to bonds, leases, or other obligations under IC 5-1-14-4.
Revenue derived from the imposition of a tax under this chapter may be treated by a county or municipality as additional revenue for the purpose of fixing its budget for the budget year during which the revenues are to be distributed to the county or municipality.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-15
Tax repeal; ordinance
Sec. 15. (a) If there are no obligations of the capital improvement board described in section 12(a) of this chapter then outstanding and there are no bonds, leases, or other obligations then outstanding for which a pledge has been made under section 14 of this chapter, the fiscal body may adopt an ordinance, after December 31, 2009, and before December 1, 2010, or any year thereafter, that repeals the ordinance adopted under section 5 of this chapter.
(b) An ordinance adopted under subsection (a) takes effect January 1 immediately following the date of its adoption. If the fiscal body adopts such an ordinance, the clerk shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) A tax imposed under this chapter terminates on January 1 of the year immediately following the year in which the last payment obligation of the capital improvement board is made with respect to any bond, lease, or other obligation described in section 12(a) of this chapter that existed on July 1, 2006.
As added by P.L.214-2005, SEC.44.

IC 6-9-35-16
Payment of obligations; covenant with holders
Sec. 16. With respect to obligations of the capital improvement board described in section 12(a) of this chapter and bonds, leases, or other obligations for which a pledge has been made under section 14 of this chapter, the general assembly covenants with the holders of these obligations that:
(1) this chapter will not be repealed or amended in any manner that will adversely affect the imposition or collection of the tax imposed under this chapter; and
(2) this chapter will not be amended in any manner that will change the purpose for which revenues from the tax imposed under this chapter may be used; as long as the payment of any of those obligations is outstanding.
As added by P.L.214-2005, SEC.44.



CHAPTER 36. LAKE COUNTY AND PORTER COUNTY FOOD AND BEVERAGE TAX

IC 6-9-36-2
Application of definitions
Sec. 2. The definitions in IC 6-9-12-1 and IC 36-1-2 apply throughout this chapter.
As added by P.L.214-2005, SEC.45.

IC 6-9-36-3
Imposition of tax; rescission of tax; ordinances; transmission of ordinance to state
Sec. 3. (a) The fiscal body of a county described in section 1 of this chapter may adopt an ordinance to impose an excise tax, known as the food and beverage tax, on those transactions described in sections 4 and 5 of this chapter that occur anywhere within the county.
(b) The following apply if the fiscal body of the county imposes a tax under this chapter:
(1) The rate of the tax equals one percent (1%) of the gross retail income on the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5 or this chapter.
(2) The fiscal body shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(3) The tax applies to transactions that occur after the last day of the month that follows the month in which the ordinance was adopted.
(4) The fiscal body may adopt an ordinance to rescind the tax. The rescission of the tax takes effect after the last day of the month that follows the month in which the ordinance to rescind the tax is adopted. However, the fiscal body may not rescind the tax if there are bonds outstanding or leases or other obligations for which the tax has been pledged under IC 36-7.5.
As added by P.L.214-2005, SEC.45.
IC 6-9-36-4
Transactions taxed
Sec. 4. Except as provided in section 6 of this chapter, a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the county or political subdivision, or both, in which the tax is imposed; and
(3) by a retail merchant for consideration.
As added by P.L.214-2005, SEC.45.

IC 6-9-36-5
Transactions taxed
Sec. 5. Transactions described in section 4(1) of this chapter include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
As added by P.L.214-2005, SEC.45.

IC 6-9-36-6
Transactions exempt
Sec. 6. The food and beverage tax under this chapter does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.214-2005, SEC.45.

IC 6-9-36-7
Collection and payment; returns
Sec. 7. The tax imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.214-2005, SEC.45.
IC 6-9-36-8
Distribution of revenue
Sec. 8. (a) The entire amount received from the taxes imposed by a county under this chapter shall be paid monthly by the treasurer of state to the treasurer of the northwest Indiana regional development authority established by IC 36-7.5-2-1.
(b) The taxes paid to the treasurer of the development authority under this section shall be deposited in the development authority fund established under IC 36-7.5-4-1.
As added by P.L.214-2005, SEC.45.



CHAPTER 37. HENDRICKS COUNTY INNKEEPER'S TAX

IC 6-9-37-2
Definitions
Sec. 2. As used in this chapter:
(1) "executive" and "fiscal body" have the meanings set forth in IC 36-1-2; and
(2) "gross retail income" and "person" have the meanings set forth in IC 6-2.5-1.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-3
Imposition
Sec. 3. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) boat motel;
(4) inn;
(5) college or university memorial union;
(6) college or university residence hall or dormitory; or
(7) tourist cabin;
located in the county.
(b) The tax does not apply to gross income received in a transaction in which: (1) a student rents lodgings in a college or university residence hall while that student participates in a course of study for which the student receives college credit from a college or university located in the county; or
(2) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax may not exceed the rate of eight percent (8%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the amounts received from the tax imposed under this section shall be paid monthly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-4
Convention, visitor, and tourism promotion fund; uses
Sec. 4. (a) The county treasurer shall establish a convention, visitor, and tourism promotion fund. The treasurer shall deposit in this fund all amounts the treasurer receives under this chapter.
(b) The county auditor shall issue a warrant directing the county treasurer to transfer money from the convention, visitor, and tourism promotion fund to the treasurer of the commission established under section 5 of this chapter if the commission submits a written request for the transfer.
(c) Subject to subsection (e), money in a convention, visitor, and tourism promotion fund, or money transferred from such a fund under subsection (b), may be expended:
(1) to promote and encourage conventions, visitors, and tourism within the county; and
(2) for the development of a county park, a county fairground,

or a county promotion.
Expenditures under subdivision (1) may include, but are not limited to, expenditures for advertising, promotional activities, trade shows, special events, and recreation.
(d) If before July 1, 1997, the county issued a bond with a pledge of revenues from the tax imposed under IC 6-9-18-3, the county shall continue to expend money from the fund for that purpose until the bond is paid.
(e) Tax revenues attributable to a tax rate that exceeds five percent (5%) must be divided equally between the expenditures authorized under subsection (c)(1) and (c)(2).
As added by P.L.214-2005, SEC.46.

IC 6-9-37-5
Commission; membership; officers
Sec. 5. (a) The county executive shall create a commission to promote the development and growth of the convention, visitor, and tourism industry in the county. If two (2) or more adjoining counties desire to establish a joint commission, the counties shall enter into an agreement under IC 36-1-7.
(b) The county executive shall determine the number of members, which must be an odd number, to be appointed to the commission. A simple majority of the members must be:
(1) engaged in a convention, visitor, or tourism business; or
(2) involved in or promoting conventions, visitors, or tourism.
If available and willing to serve, at least two (2) of the members must be engaged in the business of renting or furnishing rooms, lodging, or accommodations (as described in section 3 of this chapter). Not more than one (1) member may be affiliated with the same business entity. Not more than a simple majority of the members may be affiliated with the same political party. Each member must reside in the county. The county executive shall also determine who will make the appointments to the commission, except that the executive of the largest municipality in the county shall appoint a number of the members of the commission, which number shall be in the same ratio to the total size of the commission (rounded off to the nearest whole number) that the population of the largest municipality bears to the total population of the county.
(c) If a municipality other than the largest municipality in the county collects fifty percent (50%) or more of the tax revenue collected under this chapter during the three (3) month period following imposition of the tax, the executive of the municipality shall appoint the same number of members to the commission that the executive of the largest municipality in the county appoints under subsection (b).
(d) Except as provided in subsection (c), all terms of office of commission members begin on January 1. Initial appointments must be for staggered terms, with subsequent appointments for two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the appointing authority

shall appoint a qualified person to serve for the remainder of the term. If an initial appointment is not made by February 1 or a vacancy is not filled within thirty (30) days, the commission shall appoint a member by majority vote.
(e) A member of the commission may be removed for cause by the member's appointing authority.
(f) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(g) Each commission member, before entering the member's duties, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(h) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-6
Commission powers
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established under section 4(a) of this chapter, or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter, to any Indiana nonprofit corporation to promote and encourage conventions, visitors, or tourism in the county; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) All expenses of the commission shall be paid from the fund established under section 4(a) of this chapter or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter. The commission shall annually prepare a budget, taking into consideration the recommendations made by a

corporation qualified under subsection (a)(6), and submit it to the county fiscal body for its review and approval. An expenditure may not be made under this chapter unless it is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-7
Revenue deposits; audits
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-8
Revenue transfers; prohibitions; penalty
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by P.L.214-2005, SEC.46.



CHAPTER 38. FOOD AND BEVERAGE TAXES IN WAYNE COUNTY

IC 6-9-38-2
Application of definitions
Sec. 2. Except as otherwise provided in this chapter, the definitions in IC 36-1-2 apply throughout this chapter.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-3
"Beverage"
Sec. 3. As used in this chapter, "beverage" includes an alcoholic beverage.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-4
"Bonds"
Sec. 4. As used in this chapter, "bonds" has the meaning set forth in IC 5-1-11-1.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-5
"Department"
Sec. 5. As used in this chapter, "department" means the department of state revenue.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-6
"Economic development project"
Sec. 6. As used in this chapter, "economic development project" has the meaning set forth in IC 6-3.5-7-13.1.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-7
"Food"
Sec. 7. As used in this chapter, "food" includes any food product.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-8
"Gross retail income"
Sec. 8. As used in this chapter, "gross retail income" has the meaning set forth in IC 6-2.5-1-5. As added by P.L.214-2005, SEC.47.

IC 6-9-38-9
"Obligations"
Sec. 9. As used in this chapter, "obligations" has the meaning set forth in IC 5-1-3-1(b).
As added by P.L.214-2005, SEC.47.

IC 6-9-38-10
"Person"
Sec. 10. As used in this chapter, "person" has the meaning set forth in IC 6-2.5-1-3.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-11
"Retail merchant"
Sec. 11. As used in this chapter, "retail merchant" has the meaning set forth in IC 6-2.5-1-8.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-12
"Unit"
Sec. 12. As used in this chapter, "unit" means:
(1) a county described in section 1 of this chapter; or
(2) a city or town located in the county described in section 1 of this chapter.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-13
Imposition of tax; ordinances; transmission of ordinance to state
Sec. 13. (a) After January 1 but before August 1, the fiscal body of a unit may adopt an ordinance to impose an excise tax known as the unit's food and beverage tax on transactions described in section 14 of this chapter. The fiscal body of a unit other than a county may not adopt an ordinance under this chapter until after July 31, 2006, unless the fiscal body of the county adopts a resolution to relinquish its exclusive authority to adopt an ordinance under this chapter before August 1, 2006. If a county fiscal body adopts a resolution under this subsection, the county fiscal body shall send a certified copy of the resolution to the executive of each city and town located in the county.
(b) Before a fiscal body may adopt an ordinance imposing a food and beverage tax, the fiscal body must hold a public hearing on the proposed ordinance, with notice of the time, date, and place of the public hearing given in accordance with IC 5-3-1.
(c) If the fiscal body of a county adopts an ordinance to impose a food and beverage tax under this chapter, the county executive must also adopt a substantially similar ordinance to impose the tax.
(d) If an ordinance is adopted under subsection (c), the county executive shall immediately send a certified copy of the ordinance to

the department.
(e) If a unit other than a county adopts an ordinance under this section, the unit's executive shall immediately send a certified copy of the ordinance to the department.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-14
Transactions taxed
Sec. 14. (a) Except as provided in subsection (c), a food and beverage tax imposed under section 13 of this chapter applies to any transaction in which food or a beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the unit in which the tax is imposed; and
(3) by the retail merchant for consideration.
If both a county and another unit located in the county impose a tax under this chapter, the tax imposed by the county does not apply within the territory of the other unit imposing the tax.
(b) Transactions described in subsection (a)(1) include transactions in which food or a beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) sold by a retail merchant who ordinarily bags, wraps, or packages the food or beverage for immediate consumption on or near the retail merchant's premises, including food or beverages sold on a "take out" or "to go" basis; or
(3) sold by a street vendor.
(c) A food and beverage tax imposed under this chapter does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent the transaction is exempt, from the state gross retail tax imposed under IC 6-2.5.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-15
Rate
Sec. 15. The food and beverage tax imposed on a food or beverage transaction described in section 14 of this chapter is equal to one percent (1%) of the gross retail income received by the retail merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-16
Repeal; conditions
Sec. 16. (a) If no bonds, leases, obligations, or other evidences of indebtedness of a unit that are payable from a food and beverage tax imposed under this chapter are outstanding, the unit's fiscal body may adopt an ordinance to repeal the unit's food and beverage tax. (b) An ordinance described in subsection (a) must be adopted after January 1 but before September 1 of a year. The fiscal body shall send a certified copy of the ordinance adopted under this section to the department.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-17
Effective date of ordinance
Sec. 17. If a fiscal body adopts an ordinance under this chapter, the ordinance takes effect January 1 of the year following the year in which the ordinance is adopted.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-18
Collection and payment; returns
Sec. 18. A food and beverage tax imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return that is filed for the payment of the tax may be made on a separate return or may be combined with the return filed for the payment of the state gross retail tax as prescribed by the department.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-19
Revenue distribution; notices
Sec. 19. (a) The department shall notify the county auditor of a county containing a unit that imposes a food and beverage tax under this chapter of the amount of tax paid in the unit.
(b) The amounts received from a food and beverage tax imposed under this chapter shall be paid monthly by the treasurer of state on warrants issued by the auditor of state to the county auditor of the county in which the unit that imposed the tax is located.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-20
Food and beverage tax revenue fund
Sec. 20. A county auditor shall establish for each unit in the county that imposes a tax under this chapter a local food and beverage tax revenue fund into which all amounts received monthly from the treasurer of state under this chapter shall be deposited.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-21
Additional revenue
Sec. 21. Revenue derived from a tax imposed under this chapter may be treated by a unit as additional revenue for the purpose of fixing its budget for the budget year during which the revenues are to be distributed to the unit.
As added by P.L.214-2005, SEC.47.
IC 6-9-38-22
Use of revenue
Sec. 22. A unit may use revenues from a tax imposed under this chapter for one (1) or more of the following purposes:
(1) To promote and encourage conventions, visitors, and tourism within the unit.
(2) To promote and encourage economic development within the unit.
(3) Paying debt service or lease rentals on:
(A) bonds;
(B) leases;
(C) obligations; or
(D) any other evidence of indebtedness of the unit;
for a project described in subdivisions (1) and (2).
As added by P.L.214-2005, SEC.47.

IC 6-9-38-23
Property tax levy reduction prohibited
Sec. 23. The department of local government finance may not reduce a unit's property tax levy by the amount of revenue received from a tax imposed under this chapter.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-24
Tax revenue committee established; members; terms; abolishment
Sec. 24. (a) The food and beverage tax revenue committee is established to make recommendations concerning the use of money in the funds established under section 20 of this chapter. The committee consists of the following members:
(1) One (1) resident of the county representing each of the three (3) commissioner districts, appointed by the county executive. Not more than two (2) of the members appointed under this subdivision may be from the same political party.
(2) Two (2) residents of the county, appointed by the county fiscal body. The two (2) appointees may not be from the same political party.
(3) Two (2) residents of the largest city in the county, appointed by the city executive. The two (2) appointees under this subdivision may not be from the same political party. One (1) appointee must be interested in economic development.
(4) Two (2) residents of the largest city in the county, appointed by the city fiscal body. The two (2) appointees under this subdivision may not be from the same political party. One (1) appointee must be interested in tourism.
(b) Except as provided in subsection (c), the term of a member appointed to the food and beverage tax revenue committee under this section is four (4) years.
(c) The initial terms of office for the members appointed to the food and beverage tax revenue committee under subsection (a) are as follows: (1) Of the members appointed under subsection (a)(1), one (1) member shall be appointed for a term of two (2) years, one (1) member shall be appointed for three (3) years, and one (1) member shall be appointed for four (4) years.
(2) Of the members appointed under subsection (a)(2), one (1) member shall be appointed for two (2) years and one (1) member shall be appointed for three (3) years.
(3) Of the members appointed under subsection (a)(3), one (1) member shall be appointed for two (2) years and one (1) member shall be appointed for three (3) years.
(4) Of the members appointed under subsection (a)(4), one (1) member shall be appointed for three (3) years and one (1) member shall be appointed for four (4) years.
(d) At the expiration of a term under subsection (c), the member whose term expired shall be reappointed to the food and beverage tax revenue committee to fill the vacancy caused by the expiration.
(e) The food and beverage tax revenue committee is abolished on the date that the county fiscal body adopts a resolution abolishing the food and beverage tax revenue committee. A county fiscal body may adopt a resolution under this subsection if the county fiscal body determines that each unit in the county that had imposed a tax under this chapter has adopted an ordinance to rescind the tax.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-25
Covenant with bond holders
Sec. 25. The general assembly covenants with each unit subject to this chapter and the purchasers and owners of bonds, leases, obligations, or any other evidences of indebtedness of the county payable from a tax imposed under this chapter that this chapter will not be repealed or amended in any manner that will adversely affect the imposition or collection of a tax imposed under this chapter so long as the principal, interest, or lease rentals due under those bonds, leases, obligations, or other evidences of indebtedness of a unit that are payable from a tax imposed under this chapter remain unpaid.
As added by P.L.214-2005, SEC.47.

IC 6-9-38-26
Expiration
Sec. 26. If a unit incurs indebtedness payable from a tax imposed by the unit under this chapter, the unit's food and beverage tax terminates two (2) years after the retirement of the debt financed by the food and beverage tax.
As added by P.L.214-2005, SEC.47.



CHAPTER 39. COUNTY OPTION DOG TAX

IC 6-9-39-2
"Taxable dog"
Sec. 2. As used in this chapter, "taxable dog" means a dog at least six (6) months of age.
As added by P.L.162-2006, SEC.36.

IC 6-9-39-3
Imposition of tax; adoption of ordinance by county fiscal body; tax rate
Sec. 3. (a) The fiscal body of a county may adopt an ordinance to impose a tax on a person who harbors or keeps a taxable dog in or near the person's premises in the county, regardless of who owns the taxable dog. A person who harbors or keeps a taxable dog in the county is liable for the tax.
(b) A tax imposed under this section may not exceed five dollars ($5) per year for each taxable dog.
(c) The maximum amount of county option dog tax per year that may be imposed by an ordinance adopted under this section for taxable dogs kept in a kennel for breeding, boarding, training, or sale is an amount equal to the lesser of:
(1) the county option dog tax liability calculated without regard to this subsection for taxable dogs kept in the kennel for breeding, boarding, training, or sale; or
(2) for a kennel in which:
(A) more than six (6) taxable dogs are kept for breeding, boarding, training, or sale, fifty dollars ($50); or
(B) not more than six (6) taxable dogs are kept for breeding, boarding, training, or sale, thirty dollars ($30).
As added by P.L.162-2006, SEC.36.

IC 6-9-39-4
Repeal of tax; procedure
Sec. 4. If an ordinance adopted under section 3 of this chapter is in effect in a county, the fiscal body of the county may rescind the ordinance imposing the county option dog tax.
As added by P.L.162-2006, SEC.36.

IC 6-9-39-5
Collection; designation of collection method by ordinance Sec. 5. (a) The fiscal body of a county may collect a county option dog tax imposed under section 3 of this chapter by any combination of the following methods:
(1) By designating one (1) or more persons in the county to collect the tax.
(2) By requiring a person who harbors or keeps a taxable dog to submit a complete and accurate county option dog tax return.
(3) By a method other than a method described in subdivision (1) or (2) as determined by the fiscal body of the county.
(b) A designee under subsection (a)(1) may retain a fee from the tax collected for each taxable dog in an amount determined by the fiscal body not to exceed seventy-five cents ($0.75). A designee shall remit the balance of the money collected to the county treasurer by the tenth day of each month.
(c) If a fiscal body chooses to collect a county option dog tax imposed under section 3 of this chapter by requiring the submission of a county option dog tax return under subsection (a), the county treasurer may include a county option dog tax return form with every property tax statement that is mailed to a person under IC 6-1.1-22-8.1(a)(1).
(d) The department of local government finance shall prescribe a county option dog tax return form that a county may use for the reporting of county option dog tax liability.
As added by P.L.162-2006, SEC.36. Amended by P.L.3-2008, SEC.67; P.L.87-2009, SEC.15.

IC 6-9-39-6
County option dog tax fund; canine research and education account
Sec. 6. (a) If a county fiscal body adopts an ordinance under section 3 of this chapter, the county treasurer shall establish a county option dog tax fund.
(b) At the time a county option dog tax fund is established under subsection (a), the county treasurer shall establish a canine research and education account within the county option dog tax fund established under subsection (a).
(c) Interest and investment income derived from money in a county option dog tax fund becomes part of the county option dog tax fund.
(d) Money in a county's county option dog tax fund at the end of a calendar year does not revert to the county's general fund.
As added by P.L.162-2006, SEC.36.

IC 6-9-39-7
Deposit of tax collections in fund; use of tax revenues
Sec. 7. (a) A county treasurer that receives county option dog tax revenue under section 5 of this chapter shall deposit the money in the county option dog tax fund according to the following allocation:
(1) Twenty percent (20%) for the canine research and education account established under section 6(b) of this chapter. (2) Eighty percent (80%) for the uses designated by the fiscal body of the county under subsection (c).
(b) If an ordinance adopted under section 3 of this chapter is in effect in a county, the county auditor and the county treasurer shall include the county option dog tax revenue received by the county treasurer in the settlement procedures described in IC 6-1.1-27. Amounts accumulated in the county canine research and education account shall be paid to the state treasurer in accordance with the procedure described under IC 6-1.1-27-3.
(c) The fiscal body of a county that imposes a tax under this chapter may appropriate money in the county option dog tax fund, other than money allocated to the canine research and education account established under section 6(b) of this chapter, for any of the following purposes:
(1) The use of animal care facilities.
(2) Animal control, including dead animal disposal.
(3) Reimbursement to farmers for livestock kills.
(4) Reimbursement to people who have undergone rabies post exposure prophylaxis.
(d) The fiscal body of a county that imposes a tax under this chapter may establish requirements according to which individuals or entities are eligible to receive distributions of money appropriated for a purpose described in subsection (c).
As added by P.L.162-2006, SEC.36.

IC 6-9-39-8
Distribution of tax revenues to the state; appropriation to Purdue University School of Veterinary Science and Medicine
Sec. 8. (a) A special canine research and education account within the state general fund shall be established. Any payments issued to the state under section 7(b) of this chapter shall be deposited in the canine research and education account in the state general fund.
(b) Any income earned on money held in the canine research and education account established under subsection (a) becomes a part of that account.
(c) Any revenue remaining in the canine research and education account established under subsection (a) at the end of a fiscal year does not revert to the state general fund.
(d) There is annually appropriated to the Purdue University School of Veterinary Science and Medicine from the canine research and education account established under subsection (a) an amount equal to the sum of money deposited in the canine research and education account during the state fiscal year for its use in conducting canine disease research and education.
(e) On or about August 1 of each year, if there is a positive amount in the canine research and education account established under subsection (a), the auditor of state shall issue a warrant to the Purdue University School of Veterinary Science and Medicine for an amount equal to the amount of money accumulated in the canine research and education account. As added by P.L.162-2006, SEC.36.

IC 6-9-39-9
Limitation of powers of counties and municipalities; dog licensing fees; legalizing of ordinance
Sec. 9. (a) Except as provided in subsection (b), after July 1, 2006, a county or a municipality (as defined in IC 36-1-2-11) of the county may not adopt an ordinance implementing a licensing system for dogs unless the county option dog tax under this chapter is in effect in the county.
(b) If:
(1) a county adopted an ordinance implementing a licensing system for dogs:
(A) after December 31, 2006; and
(B) before February 1, 2007; and
(2) the county did not first adopt the county option dog tax;
the ordinance is legalized.
As added by P.L.162-2006, SEC.36. Amended by P.L.172-2011, SEC.111.



CHAPTER 40. STEUBEN COUNTY FOOD AND BEVERAGE TAX

IC 6-9-40-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 apply throughout this chapter.
As added by P.L.96-2008, SEC.3.

IC 6-9-40-3
Food and beverage tax authorized
Sec. 3. (a) The fiscal body of the county may adopt an ordinance to impose an excise tax, known as the county food and beverage tax, on transactions described in section 4 of this chapter.
(b) If the fiscal body adopts an ordinance under subsection (a), the fiscal body shall immediately send a certified copy of the ordinance to the department of state revenue.
(c) If the fiscal body adopts an ordinance under subsection (a), the county food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the ordinance was adopted.
As added by P.L.96-2008, SEC.3.

IC 6-9-40-4
Taxable transactions
Sec. 4. (a) Except as provided in subsection (c), a tax imposed under section 3 of this chapter applies to a transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location or on equipment provided by a retail merchant;
(2) in the county in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) made of two (2) or more food ingredients, mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant,

including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or package used to transport the food).
(c) The county food and beverage tax does not apply to the furnishing, preparing, or serving of a food or beverage in a transaction that is exempt, or to the extent the transaction is exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.96-2008, SEC.3.

IC 6-9-40-5
Tax rate
Sec. 5. The county food and beverage tax imposed on a food or beverage transaction described in section 4 of this chapter equals one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.96-2008, SEC.3.

IC 6-9-40-6
Liability; collection
Sec. 6. A tax imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed with the payment of the tax imposed under this chapter may be made on a separate return or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.96-2008, SEC.3.

IC 6-9-40-7
Distribution of food and beverage tax revenues
Sec. 7. The amounts received from the tax imposed under this chapter shall be paid monthly by the treasurer of state to the county fiscal officer upon warrants issued by the auditor of state. The county auditor shall, at least monthly, make a distribution of fifty percent (50%) of the amount received from the treasurer of state in the immediately preceding thirty (30) days to the city of Angola. The remainder of the distribution shall be retained for use by the county.
As added by P.L.96-2008, SEC.3.

IC 6-9-40-8
Food and beverage tax receipts fund
Sec. 8. (a) If a tax is imposed under section 3 of this chapter by a county described in section 1 of this chapter, the fiscal officer of a political subdivision receiving a distribution under this chapter shall establish a food and beverage tax receipts fund.
(b) The fiscal officer of a political subdivision receiving a distribution under this chapter shall deposit in this fund all amounts received under this chapter. (c) Money earned from the investment of money in the fund becomes a part of the fund.
As added by P.L.96-2008, SEC.3.

IC 6-9-40-9
Permissible uses of money in a food and beverage tax receipts fund; bonding authority
Sec. 9. (a) Except as provided in subsection (b), money in the fund established under section 8 of this chapter shall be used by a political subdivision receiving a distribution under this chapter only for the following purposes:
(1) Construction, extension, or completion of sewerlines, waterlines, streets, curbs, sidewalks, bridges, roads, highways, alleys, public ways, parking facilities, lighting, electric signals, information and high technology infrastructure (as defined in IC 5-28-9-4), and any other infrastructure improvements.
(2) Engineering, legal, and other consulting or advisory services, plans, specifications, surveys, cost estimates, and other costs or expenses necessary or incident to activities described in subdivision (1).
(3) Park and recreation purposes, including the purchase of land for park and recreation purposes.
(4) Police and law enforcement purposes, firefighting and fire prevention purposes, emergency medical services and ambulance services, and other public safety purposes.
(b) The fiscal body of a political subdivision receiving a distribution under this chapter may pledge money in the political subdivision's fund to pay bonds issued, loans obtained, and lease payments or other obligations incurred by or on behalf of the political subdivision to provide the infrastructure improvements described in subsection (a).
(c) A pledge under subsection (b) is enforceable under IC 5-1-14-4.
As added by P.L.96-2008, SEC.3. Amended by P.L.1-2009, SEC.61.

IC 6-9-40-10
Covenants
Sec. 10. With respect to obligations for which a pledge has been made under section 9(b) of this chapter, the general assembly covenants with the holders of the obligations that this chapter will not be repealed or amended in a manner that will adversely affect the imposition or collection of the tax imposed under this chapter if the payment of any of the obligations is outstanding.
As added by P.L.96-2008, SEC.3.

IC 6-9-40-11
Legislative findings
Sec. 11. The general assembly finds that Steuben County and the city of Angola face unique challenges because of their fluctuating population and that the challenges may be addressed through the

provisions of this chapter.
As added by P.L.96-2008, SEC.3.



CHAPTER 41. MONROE COUNTY FOOD AND BEVERAGE TAX

IC 6-9-41-1
Application of chapter
Sec. 1. This chapter applies to Monroe County.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-2
Definitions
Sec. 2. Except as provided in sections 3, 4, and 9(b) of this chapter, the definitions in IC 6-9-12-1 and IC 36-1-2 apply throughout this chapter.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-3
"City"
Sec. 3. As used in this chapter, "city" means the city of Bloomington.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-4
"County"
Sec. 4. As used in this chapter, "county" means Monroe County.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-5
Ordinance imposing tax
Sec. 5. (a) The fiscal body of the county may adopt an ordinance to impose an excise tax, known as the county food and beverage tax, on those transactions described in section 6 of this chapter. The effective date of an ordinance adopted under this subsection must be after December 31, 2009.
(b) If the fiscal body adopts an ordinance under subsection (a), the fiscal body shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If the fiscal body adopts an ordinance under subsection (a), the county food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the

ordinance is adopted. However, if an ordinance is adopted before December 1, 2009, and the ordinance takes effect January 1, 2010, the tax applies to transactions after December 31, 2009.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-6
Taxable transactions; exemption
Sec. 6. (a) Except as provided in subsection (c), a tax imposed under section 5 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the county in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
(c) The county food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-7
Rate of tax
Sec. 7. The county food and beverage tax imposed on a food or beverage transaction described in section 6 of this chapter equals one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from the transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-8
Collection of tax; returns
Sec. 8. If an ordinance is not adopted under section 9 of this chapter, the tax that may be imposed under section 5 of this chapter

shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the tax under this chapter may be made separately or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-9
Payment of tax to county treasurer
Sec. 9. (a) The county fiscal body may adopt an ordinance to require that the tax imposed under section 5 of this chapter be reported on forms approved by the county treasurer and that the tax be paid monthly to the county treasurer. If an ordinance is adopted under this subsection, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month in which the tax is collected. If an ordinance is not adopted under this subsection, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(b) If an ordinance is adopted under this section, all of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration apply to the imposition and administration of the tax imposed under section 5 of this chapter, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer.
(c) For purposes of this chapter, the terms "person" and "gross retail income" have the same meaning in this section as set forth in IC 6-2.5, except that "person" does not include state supported educational institutions. If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may by rule determine.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-10
State distribution to county treasurer
Sec. 10. If an ordinance is not adopted under section 9 of this chapter, the amounts received from the county food and beverage tax imposed under section 5 of this chapter shall be paid monthly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-11
County food and beverage tax receipts fund
Sec. 11. (a) If an ordinance is adopted under section 5 of this chapter, the county treasurer shall establish a food and beverage tax

receipts fund.
(b) The county treasurer shall deposit in the fund county food and beverage tax revenue that the county treasurer receives.
(c) Any money earned from the investment of money in the fund becomes part of the fund.
(d) Money in the fund at the end of the county fiscal year does not revert to the county general fund.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-12
Bloomington food and beverage tax receipts fund
Sec. 12. (a) If an ordinance is adopted under section 5 of this chapter, the fiscal officer of the city shall establish a food and beverage tax receipts fund.
(b) The fiscal officer shall deposit in the fund county food and beverage tax revenue that the fiscal officer receives.
(c) Any money earned from the investment of money in the fund becomes part of the fund.
(d) Money in the fund at the end of the city fiscal year does not revert to the city general fund.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-13
Allocation of food and beverage taxes between county and city
Sec. 13. (a) Each month, the county auditor shall distribute the county food and beverage tax revenue received by the county treasurer between the city and the county according to the location where the county food and beverage tax was collected. If the county food and beverage tax was collected in the city, the city must receive the revenue. If the county food and beverage tax was collected in the part of the county that is outside the city, the county must receive the revenue.
(b) Distribution of county food and beverage tax revenue to the city must be on warrants issued by the county auditor.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-14
County food and beverage tax receipts fund; use of fund
Sec. 14. The county's share of county food and beverage tax revenue deposited in the county food and beverage tax receipts fund may be used only to finance, refinance, construct, operate, or maintain a convention center, a conference center, or related tourism or economic development projects.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-15
City food and beverage tax receipts fund; use of fund
Sec. 15. Money deposited in the city food and beverage tax receipts fund may be used only to finance, refinance, construct, operate, or maintain a convention center, a conference center, or

related tourism or economic development projects.
As added by P.L.176-2009, SEC.21.

IC 6-9-41-16
Advisory commission
Sec. 16. (a) In order to coordinate and assist efforts of the county and city fiscal bodies regarding the utilization of food and beverage tax receipts, an advisory commission shall be established and composed of the following individuals:
(1) Three (3) members who are owners of retail facilities that sell food or beverages subject to the county food and beverage tax imposed under this chapter appointed by the city and county executive.
(2) The president of the county executive.
(3) A member of the county fiscal body appointed by the members of the county fiscal body.
(4) The city executive.
(5) A member of the city legislative body appointed by the members of the city legislative body.
(b) The county and city legislative bodies must request the advisory commission's recommendations concerning the expenditure of any food and beverage tax funds collected under this chapter. The county or city legislative body may not adopt any ordinance or resolution requiring the expenditure of food and beverage tax collected under this chapter without the approval, in writing, of a majority of the members of the advisory commission.
As added by P.L.176-2009, SEC.21.



CHAPTER 42. YOUTH SPORTS COMPLEX ADMISSIONS TAX

IC 6-9-42-2
Adoption of ordinance imposing the tax; application of tax
Sec. 2. (a) Except as provided in subsection (b), after June 30 of a year but before January 1 of the following year, a city fiscal body may adopt an ordinance to impose an excise tax, known as the youth sports complex admissions tax, for the privilege of attending an event at a complex.
(b) The admissions tax does not apply to the following:
(1) An event sponsored by an educational institution or an association representing an educational institution.
(2) An event sponsored by a religious organization.
(3) An event sponsored by a political organization.
(4) An event for which tickets are sold on a per vehicle or similar basis and not on a per person basis.
(c) If the fiscal body adopts an ordinance under subsection (a), the admissions tax applies to an event ticket purchased after:
(1) December 31 of the calendar year in which the ordinance is adopted; or
(2) a later date that is set forth in the ordinance.
(d) The tax terminates and may not be collected for events that occur after the city has satisfied any outstanding obligations described in section 7(d)(3) of this chapter.
As added by P.L.182-2009(ss), SEC.262.

IC 6-9-42-3
"Paid admission"; tax rate
Sec. 3. (a) As used in this section, "paid admission" refers to the price paid by each person who pays a price for admission to any event described in section 2(a) of this chapter. The term does not refer to persons who are entitled to be at an event without having paid a price for admission.
(b) The admission tax equals five percent (5%) of each paid admission to an event at the complex. As added by P.L.182-2009(ss), SEC.262.

IC 6-9-42-4
Certification of ordinance imposing the tax to the city fiscal officer
Sec. 4. If the city fiscal body adopts an ordinance under section 2 of this chapter, it shall immediately send a certified copy of the ordinance to the city fiscal officer.
As added by P.L.182-2009(ss), SEC.262.

IC 6-9-42-5
Liability for tax
Sec. 5. (a) Each person who pays a price for admission to an event described in section 2(a) of this chapter is liable for the tax imposed under this chapter.
(b) The person who collects the price for admission to the complex shall also collect the admissions tax at the same time the price for admission is paid. In addition, the person shall collect the tax as an agent of the city in which the complex is located.
As added by P.L.182-2009(ss), SEC.262.

IC 6-9-42-6
Remitting of tax
Sec. 6. A person who collects the admissions tax under section 5 of this chapter shall remit the tax collections to the city fiscal officer. The person shall remit the revenues collected during a particular month before the twentieth day of the following month. At the time the tax revenues are remitted, the person shall file an admissions tax return on the form prescribed by the city fiscal body.
As added by P.L.182-2009(ss), SEC.262.

IC 6-9-42-7
City admissions tax fund; use of money in the fund
Sec. 7. (a) If a tax is imposed under this chapter, the city fiscal body shall establish a city admissions tax fund.
(b) The city fiscal officer shall deposit money received under section 6 of this chapter in the city admissions tax fund.
(c) Money earned from the investment of money in the city admissions tax fund becomes a part of the fund.
(d) Money in the city admissions tax fund may be used by the city only for the following:
(1) Costs to finance, construct, reconstruct, or improve:
(A) public thoroughfares or highways to improve ingress or egress to and from the complex;
(B) infrastructure, including water and wastewater improvements, serving the complex;
(C) the total cost of all land, rights-of-way, and other property to be acquired by the city for the complex; and
(D) site preparation, drainage, landscaping, and lighting.
(2) All reasonable and necessary architectural, engineering, legal, financing, accounting, advertising, bond discount, and

supervisory expenses related to the acquisition and development of the property or the issuance of bonds.
(3) Payment of principal and interest on bonds issued, or lease rentals on leases entered into, by the city to finance the construction, reconstruction, or improvement identified under this subsection. Costs payable under this section include costs of capitalized interest and legal, accounting, and other costs incurred in the issuance of any bonds or the entering into of any leases.
(4) Payment of any access or connection fee imposed on the complex for access to the city's public sewer system, as long as the fee applies to all property owners served and is uniformly assessed within the city's corporate boundaries.
As added by P.L.182-2009(ss), SEC.262.

IC 6-9-42-8
Additional uses of tax revenue; bonds; leases
Sec. 8. (a) The city may:
(1) use revenues from the tax collected under this chapter to pay all or part of the costs associated with the improvements described in section 7(d) of this chapter;
(2) issue bonds, enter into leases, or incur other obligations to pay any costs associated with the improvements described in section 7(d) of this chapter;
(3) reimburse itself or any nonprofit corporation for any money advanced to pay those costs; or
(4) refund bonds issued or other obligations incurred under this chapter.
(b) Bonds or other obligations issued under this section:
(1) are payable from revenues under this chapter, any other revenues available to the city, or any combination of these sources, in accordance with a pledge made under IC 5-1-14-4;
(2) must be issued in the manner prescribed by IC 36-4-6-19 through IC 36-4-6-20;
(3) may, in the discretion of the city, be sold at a negotiated sale at a price to be determined by the city or in accordance with IC 5-1-11 and IC 5-3-1; and
(4) may be issued for a term not to exceed twenty-five (25) years, the term to apply to any refunding bonds issued to refund bonds originally issued under this section.
(c) Leases entered into under this section:
(1) may be for a term not to exceed twenty-five (25) years;
(2) may provide for payments from revenues under this chapter, any other revenues available to the city, or any combination of these sources;
(3) may provide that payments by the city to the lessor are required only to the extent and only for the time that the lessor is able to provide the leased facilities in accordance with the lease;
(4) must be based upon the value of the facilities leased; and (5) may not create a debt of the city for purposes of the Constitution of the State of Indiana.
(d) A lease may be entered into by the city only after a public hearing with notice given in accordance with IC 5-3-1 at which all interested parties are provided the opportunity to be heard. After the public hearing, the executive may approve the execution of the lease on behalf of the city only if the executive finds that the service to be provided throughout the life of the lease will serve the public purpose of the city and is in the best interests of its residents. A lease approved by the executive must also be approved by an ordinance of the city fiscal body.
(e) Upon execution of a lease under this section, and after approval of the lease by the city fiscal body, the executive shall publish notice of the execution of the lease and the approval of the lease in accordance with IC 5-3-1.
(f) An action to contest the validity of bonds issued or leases entered into under this section must be brought within thirty (30) days after the adoption of a bond ordinance or notice of the execution and approval of the lease, as applicable.
As added by P.L.182-2009(ss), SEC.262.

IC 6-9-42-9
State board of accounts audit
Sec. 9. The accounts, books, and records of the complex are subject to an annual financial and compliance audit by the state board of accounts.
As added by P.L.182-2009(ss), SEC.262.

IC 6-9-42-10
Covenant
Sec. 10. With respect to:
(1) bonds, leases, or other obligations to which the city has pledged revenues under this chapter; and
(2) bonds issued by a lessor that are payable from lease rentals;
the general assembly covenants with the city and the purchasers or owners of the bonds or other obligations described in this section that this chapter will not be repealed or amended in any manner that will adversely affect the collection of the tax imposed under this chapter or the money deposited in the city admissions tax fund, as long as the principal of or interest on any bonds, or the lease rentals due under any lease, are unpaid.
As added by P.L.182-2009(ss), SEC.262.









TITLE 7.1. ALCOHOL AND TOBACCO

ARTICLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PURPOSES OF TITLE

IC 7.1-1-1-11.5
Repealed
(Repealed by P.L.1-1992, SEC.26.)



CHAPTER 2. CONSTRUCTION AND SCOPE OF TITLE

IC 7.1-1-2-2
Scope
Sec. 2. Except as provided in IC 7.1-5-1-3 and IC 7.1-5-1-6, this title applies to the following:
(1) The commercial manufacturing, bottling, selling, bartering, importing, transporting, delivering, furnishing, or possessing of alcohol, alcoholic beverages, industrial alcohol, malt, malt syrup, malt extract, liquid malt or wort.
(2) The sale, possession, use, and distribution of tobacco products.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.213-2001, SEC.1; P.L.250-2003, SEC.2; P.L.141-2012, SEC.1.

IC 7.1-1-2-3
Exceptions
Sec. 3. (a) The provisions of this title shall not prohibit the following:
(1) The manufacture, sale, possession, transportation, or use of vinegar.
(2) The sale or transportation of sacramental wine to a minister, priest, or rabbi for a religious purpose.
(3) The manufacture, purchase, possession, transportation, or distribution of sacramental wine for a religious purpose by a minister, priest, or rabbi.
(4) The manufacture of wine or beer that is not offered for sale and is used only for the following purposes:
(A) Personal or family use.
(B) Use in the residence of the person who manufactures the wine or beer.
(C) Use at organized affairs or exhibitions.
(D) Technical or sensory evaluations.
(E) Wine or beer educational seminars.
(F) Wine or beer competitions, including contests, tastings,

or judgings.
(5) The manufacture, sale, possession, transportation, or use of industrial alcohol.
(6) Alcoholic beverages held, served, or consumed on airline flights.
(b) The transportation and the possession of alcoholic beverages described in subsection (a)(4) shall not be prohibited but shall be subject to the applicable provisions of this title.
(c) The manufacture, sale, possession, transportation, or use of alcohol or alcoholic beverages, or a preparation containing alcohol for a medicinal, scientific, or mechanical purpose, shall not be prohibited but shall be controlled, regulated, and confined to permittees as provided in this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.51, SEC.1; P.L.177-1999, SEC.3.

IC 7.1-1-2-4
Gender and number
Sec. 4. Gender and Number. For purposes of this title, the masculine gender includes the feminine and where appropriate, the singular number includes the plural.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-2-5
Direct and indirect prohibition
Sec. 5. Direct and Indirect Prohibition. For the purposes of this title, whenever a person is prohibited from doing a certain act or holding a certain interest directly, he shall be prohibited also from doing that act or holding that interest indirectly.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-2-6
Repealed
(Repealed by P.L.1-1988, SEC.10.)

IC 7.1-1-2-13
Repealed
(Repealed by P.L.1-1999, SEC.18.)



CHAPTER 3. DEFINITIONS OF GENERAL APPLICABILITY

IC 7.1-1-3-2
Accommodations
Sec. 2. Accommodations. The term "accommodations" means the seating capacity for the serving of food in a room in which alcoholic beverages are sold. It does not mean any accommodation or seating capacity in the sleeping quarters in a hotel.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-3
Adulterated alcoholic beverage
Sec. 3. Adulterated Alcoholic Beverage. The term "adulterated alcoholic beverage" means:
(a) An alcoholic beverage that contains an ingredient prohibited by law or by a rule or regulation of the commission;
(b) An alcoholic beverage possessed, kept or offered for sale, or sold, which does not correspond substantially to the analysis, brand, or formula which has been registered with the commission; or,
(c) An alcoholic beverage whose analysis or formula is required to be registered with the commission and is not registered.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-4
Alcohol
Sec. 4. Alcohol. The term "alcohol" means the compound C2H5OH, known as ethyl alcohol, hydrated oxide of ethyl, or spirits of wine, from whatever source or by whatever process produced.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-5
Alcoholic beverage
Sec. 5. The term "alcoholic beverage" means a liquid or solid that:
(1) is, or contains, one-half percent (0.5%) or more alcohol by volume;
(2) is fit for human consumption; and
(3) is reasonably likely, or intended, to be used as a beverage.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.78-1986, SEC.1.

IC 7.1-1-3-5.5
Applicant Sec. 5.5. "Applicant", for purposes of IC 7.1-3-18.5, means a person who applies for a tobacco sales certificate.
As added by P.L.94-2008, SEC.2.

IC 7.1-1-3-6
Beer
Sec. 6. Beer. The term "beer" means an alcoholic beverage obtained by the fermentation of an infusion or decoction of barley malt or other cereal and hops in water.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-7
Bona fide evidence of majority or identity
Sec. 7. Bona Fide Evidence of Majority or Identity. The term "bona fide evidence of majority or identity" means a document, including, but not limited to, a license or permit to operate a motor vehicle, a Selective Service registration certificate, or an United States Armed Forces identification card, but excluding a voter's registration card, issued by the federal or state governments or one (1) of their political subdivisions.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-8
Carrier
Sec. 8. Carrier. The term "carrier" means:
(a) A common carrier, whether licensed under the laws of this state or not;
(b) A person as a proprietor who operates a transportation facility when regularly or casually operating intrastate state or from another state into this state; or,
(c) A person who carries alcoholic beverages for hire or as a free accommodation for a consignor or consignee and who has no permit under this title authorizing him to sell, furnish, give away, manufacture, or rectify alcoholic beverages.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-8.5
Certificate
Sec. 8.5. "Certificate" means a tobacco sales certificate for purposes of IC 7.1-3-18.5.
As added by P.L.250-2003, SEC.3.

IC 7.1-1-3-9
Chairman
Sec. 9. Chairman. The term "chairman" means the presiding officer of the commission who is appointed by the governor pursuant to IC 1971, 7.1-2-1-5.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-9.5 Hard cider
Sec. 9.5. The term "hard cider" means an alcoholic beverage that:
(1) is made from the normal alcoholic fermentation of the juice of sound, ripe apples; and
(2) contains at least one-half of one percent (0.5%) of alcohol by volume and not more than seven percent (7%) of alcohol by volume.
The term includes flavored, sparkling, or carbonated cider and cider made from condensed apple.
As added by P.L.119-1998, SEC.21.

IC 7.1-1-3-10
Club
Sec. 10. Club. The term "club" means an association or corporation which meets the requirements provided in IC 1971, 7.1-3-20-1.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-11
Commercially
Sec. 11. Commercially. The term "commercially" means the manufacturing, bottling, selling, bartering, transporting, delivering, furnishing, or possessing of alcohol or alcoholic beverages elsewhere than in one's own residence.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-12
Commission
Sec. 12. The term "commission" means the alcohol and tobacco commission created by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.15.

IC 7.1-1-3-13
Container
Sec. 13. Container. The term "container" means a receptacle in which an alcoholic beverage is immediately contained and with which the alcoholic beverage contained in it is in immediate contact.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-13.5
Conviction for operating while intoxicated
Sec. 13.5. "Conviction for operating while intoxicated" means a conviction (as defined in IC 9-13-2-38):
(1) in Indiana for:
(A) an alcohol related or drug related crime under Acts 1939, c.48, s.52, as amended, IC 9-4-1-54 (repealed September 1, 1983), IC 9-11-2 (repealed July 1, 1991), or IC 14-1-5 (repealed July 1, 1995); or
(B) a crime under IC 9-30-5-1 through IC 9-30-5-9,

IC 35-46-9, or IC 14-15-8 (before its repeal); or
(2) in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a crime described in IC 9-30-5-1 through IC 9-30-5-9, IC 35-46-9-6, or IC 14-15-8-8 (before its repeal).
As added by P.L.204-2001, SEC.16. Amended by P.L.40-2012, SEC.1.

IC 7.1-1-3-14
Denatured alcohol
Sec. 14. Denatured Alcohol. The term "denatured alcohol" means alcohol to which has been added a substance or ingredient for the purpose of producing a compound or mixture which is unlikely to be used as a beverage and which is unfit for human consumption. Denatured alcohol is to be considered a form of industrial alcohol.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.2-1995, SEC.37.

IC 7.1-1-3-14.5
Department
Sec. 14.5. Department. The term "department" means the Indiana Department of State Revenue.
(Formerly: Acts 1973, P.L.56, SEC.1.)

IC 7.1-1-3-15
Drug store
Sec. 15. Drug Store. The term "drug store" means a retail business establishment in which medicines and miscellaneous articles are sold.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-16
Enforcement officer
Sec. 16. Enforcement Officer. The term "enforcement officer" means a person employed by the commission to perform duties pursuant to IC 1971, 7.1-2.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-16.5
Entertainment complex
Sec. 16.5. The term "entertainment complex" means a premises that:
(1) is a site for the performance of musical, theatrical, or other entertainment;
(2) if located in a county containing a consolidated city:
(A) includes an area where at least two thousand (2,000) individuals may be seated at one (1) time in permanent seating; and
(B) is located in a facility that is:
(i) on the National Register of Historic Places; or (ii) located within the boundaries of a historic district that is established by ordinance under IC 36-7-11-7; and
(3) if located in a county other than a county containing a consolidated city, includes an area where at least twelve thousand (12,000) individuals may be seated at one (1) time in permanent seating.
As added by P.L.71-1996, SEC.1.

IC 7.1-1-3-16.7
Flavored malt beverage
Sec. 16.7. The term "flavored malt beverage" means an alcoholic beverage that has all of the following attributes:
(1) The alcoholic beverage is made from a malt beverage base that is flavored with aromatic essences or other flavorings in quantities and proportions that result in a product that possesses a character and flavor distinctive from the malt beverage base and is distinguishable from other malt beverages.
(2) The label, packaging, container, and any advertising or depiction of the alcoholic beverage disseminated, broadcast, or available in Indiana do not contain any of the following words, or a derivative, version, or non-English translation of the following words:
(A) Beer.
(B) Lager.
(C) Pilsner.
(D) Stout.
(E) Porter.
(F) Ale.
(G) Cider.
(H) Framboise.
(I) Lambic.
(J) Draft.
(K) Liquor.
(L) Bitter.
(M) Brew.
However, the label and packaging may contain in only one (1) location the words "flavored beer" placed adjacent to each other in type not to exceed two (2) millimeters in height.
(3) The alcoholic beverage is not distributed in aluminum or other metal containers.
(4) The alcoholic beverage creates no foam that gives the appearance of beer when the alcoholic beverage is poured from its container.
As added by P.L.72-1996, SEC.1.

IC 7.1-1-3-17
Fraternal club
Sec. 17. Fraternal Club. The term "fraternal club" means an association or corporation which meets the requirements provided in IC 1971, 7.1-3. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-18
Gallon
Sec. 18. Gallon. The term "gallon" means a liquid measure containing two hundred thirty-one (231) cubic inches.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-18.5
Grocery store
Sec. 18.5. (a) "Grocery store" means a store or part of a store that is known generally as:
(1) a supermarket, grocery store, or delicatessen and is primarily engaged in the retail sale of a general food line, which may include:
(A) canned and frozen foods;
(B) fresh fruits and vegetables; and
(C) fresh and prepared meats, fish, and poultry;
(2) subject to subsection (b), a convenience store or food mart and is primarily engaged in:
(A) the retail sale of a line of goods that may include milk, bread, soda, and snacks; or
(B) the retail sale of automotive fuels and the retail sale of a line of goods that may include milk, bread, soda, and snacks;
(3) a warehouse club, superstore, supercenter, or general merchandise store and is primarily engaged in the retail sale of a general line of groceries or gourmet foods in combination with general lines of new merchandise, which may include apparel, furniture, and appliances; or
(4) a specialty or gourmet food store primarily engaged in the retail sale of miscellaneous specialty foods not for immediate consumption and not made on the premises, not including:
(A) meat, fish, and seafood;
(B) fruits and vegetables;
(C) confections, nuts, and popcorn; and
(D) baked goods.
(b) The term includes a convenience store or food mart as described in subsection (a)(2) only if the sale of alcoholic beverages on the premises of the convenient store or food mart represents a percentage of annual gross sales of twenty-five percent (25%) or less of all items sold on the premises, excluding gasoline and automotive oil products.
(c) The term does not include an establishment known generally as a gas station that is primarily engaged in:
(1) the retail sale of automotive fuels, which may include diesel fuel, gasohol, or gasoline; or
(2) the retail sale of automotive fuels, which may include diesel fuel, gasohol, or gasoline and activities that may include providing repair service, selling automotive oils, replacement

parts, and accessories, or providing food services.
As added by P.L.94-2008, SEC.3.

IC 7.1-1-3-19
Hotel
Sec. 19. The term "hotel" means an establishment which meets the requirements provided in IC 7.1-3-20-18.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.79-1986, SEC.1.

IC 7.1-1-3-19.5
Internet company
Sec. 19.5. "Internet company" means a person that:
(1) has the permits required under this title for the person to conduct business in Indiana;
(2) does business in more than one (1) state or country; and
(3) solicits orders for the sale of alcoholic beverages to a person in Indiana through the Internet.
As added by P.L.204-2001, SEC.17.

IC 7.1-1-3-19.7
Law enforcement officer
Sec. 19.7. "Law enforcement officer", for purposes of IC 7.1-5-1-6.5, has the meaning set forth in IC 35-31.5-2-185.
As added by P.L.93-2012, SEC.1. Amended by P.L.114-2012, SEC.15.

IC 7.1-1-3-20
Licensed premises
Sec. 20. Licensed Premises. The term "licensed premises" means a building, or part of a building, in which alcoholic beverages are authorized by a permit to be kept, manufactured, or sold. The term does not mean the residential portion of a building in which alcoholic beverages are not kept, manufactured, sold, furnished, or given away under the permit, nor does it mean a separate room furnished a guest as sleeping quarters in a club or hotel.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-20.5
Limited liability company
Sec. 20.5. The term "limited liability company" has the meaning set forth in IC 23-18-1-11.
As added by P.L.51-1994, SEC.1.

IC 7.1-1-3-20.7
Limited partnership
Sec. 20.7. The term "limited partnership" has the meaning set forth in IC 23-16-1-9.
As added by P.L.105-1995, SEC.1.
IC 7.1-1-3-21
Liquor
Sec. 21. Liquor. The term "liquor" means an alcoholic beverage containing alcohol obtained by distillation. The term also means a wine that contains twenty-one per cent (21%), or more, of alcohol reckoned by volume. However, the term does not include industrial alcohol.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.2.)

IC 7.1-1-3-22
Local board
Sec. 22. Local Board. The term "local board" means a local alcoholic beverage board of a county created pursuant to the provisions of IC 1971, 7.1-2-4.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-23
Malt articles
Sec. 23. Malt Articles. The term "malt articles" means malt, malt syrup, malt extract, liquid malt, or wort, and their containers.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-24
Member of a club
Sec. 24. Member of a Club. The term "member of a club" means a person who meets the requirements provided in IC 1971, 7.1-3-20-6.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-25
Minor
Sec. 25. Minor. The term "minor" means a person less than twenty-one (21) years of age.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-26
Misbranded alcoholic beverage
Sec. 26. Misbranded Alcoholic Beverage. The term "misbranded alcoholic beverage" means:
(a) An alcoholic beverage that is not plainly labeled, marked, or otherwise designated in compliance with the rules and regulations of the commission; or,
(b) An alcoholic beverage sold or offered for sale under an unregistered brand, copyright, or label, or under a false or pretended brand or label.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-26.3
Motor vehicle
Sec. 26.3. (a) "Motor vehicle" means a vehicle that is

self-propelled.
(b) The term does not include a motorized bicycle (as defined in IC 9-13-2-109).
As added by P.L.106-1995, SEC.1.

IC 7.1-1-3-26.5
Nonalcoholic malt beverage
Sec. 26.5. The term "nonalcoholic malt beverage" means a liquid that:
(1) is fit for human consumption;
(2) is reasonably likely or is intended to be used as a beverage;
(3) is produced:
(A) in a manner similar to beer; and
(B) from ingredients similar to beer; and
(4) contains less than one-half percent (0.5%) alcohol by volume.
As added by P.L.52-1992, SEC.1.

IC 7.1-1-3-27
One-way permit
Sec. 27. One-Way Permit. The term "one-way permit" means a beer retailer's permit issued to a permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-28
Package liquor store
Sec. 28. Package Liquor Store. The term "package liquor store" means a place or establishment that meets the requirements provided in IC 1971, 7.1-3-10, and whose exclusive business is the retail sale of alcoholic beverages and commodities that are permissible under this title for use or consumption only off the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-28.5
Partnership
Sec. 28.5. The term "partnership" has the meaning set forth in IC 23-4-1-6.
As added by P.L.51-1994, SEC.2. Amended by P.L.105-1995, SEC.2.

IC 7.1-1-3-29
Permit
Sec. 29. Permit. The term "permit" means a written authorization issued by the commission entitling its holder to manufacture, rectify, distribute, transport, sell, or otherwise deal in alcoholic beverages, all as provided in this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-30
Permittee
Sec. 30. Permittee. The term "permittee" means: (a) A person who is the holder of a valid permit under this title; and,
(b) Also includes an agent, servant, or employee of, or other person acting on behalf of, a permittee, whenever a permittee is prohibited from doing a certain act under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-31
Person
Sec. 31. The term "person" includes:
(1) a natural individual;
(2) a firm;
(3) a corporation;
(4) a partnership;
(5) a limited partnership;
(6) a limited liability company;
(7) an incorporated or unincorporated association; or
(8) other legal entity;
whether acting by themselves or by a servant, an agent, or an employee.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.105-1995, SEC.3.

IC 7.1-1-3-32
Pint
Sec. 32. Pint. The term "pint" means a liquid measure equal to one-eighth (1/8) of a gallon.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-32.5
Primary source of supply
Sec. 32.5. The term "primary source of supply" means, in regard to the alcoholic beverage being sold to a wholesaler:
(1) a distiller of the alcoholic beverage;
(2) a producer of the alcoholic beverage;
(3) a vintner of the alcoholic beverage;
(4) a rectifier of the alcoholic beverage;
(5) an importer into the United States of the alcoholic beverage;
(6) an owner of the alcoholic beverage at the time it becomes a marketable product;
(7) a bottler of the alcoholic beverage;
(8) a brewer of the alcoholic beverage; or
(9) an agent specifically authorized to make sales to an Indiana wholesaler by a person listed in subdivisions (1) through (8).
As added by P.L.57-1984, SEC.1.

IC 7.1-1-3-33
Public nuisance
Sec. 33. Public Nuisance. The term "public nuisance" means an act, practice, place, or thing prohibited by IC 1971, 7.1-2-6. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-34
Quart
Sec. 34. Quart. The term "quart" means a liquid measure equal to one-fourth (1/4) of a gallon.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-35
Rectifier
Sec. 35. Rectifier. The term "rectifier" means a person who colors, flavors, or otherwise processes already existing alcoholic beverages by distillation, blending, percolating, or other process.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-36
Rectify
Sec. 36. Rectify. The term "rectify" means and includes the processes used by a rectifier in the rectification of alcoholic beverages.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-37
Residence
Sec. 37. Residence. The term "residence" means:
(a) The premises in which a person resides and includes the aggregation of the rooms inhabited by him, including the cellar and basement under them; and,
(b) Also means a room equipped for sleeping or a suite located in a hotel when actually occupied by a traveler, or by a person as his bona fide residence.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-38
Residential district
Sec. 38. Residential District. The term "residential district" means an area composed of all territory within a radius of five hundred (500) feet of the premises described in the application for a permit being considered and in which area seventy-five percent (75%) or more of the territory in use is used for residential purposes as opposed to commercial, business or manufacturing purposes. Territory in use in the area does not include territory which consists in or is devoted to a street, alley, vacant lot, park, parkway, church, school, religious institution, other not-for-profit institution, lake, river, or other body of water.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-39
Resort hotel
Sec. 39. Resort Hotel. The term "resort hotel" means an

establishment which meets the requirements provided in IC 1971, 7.1-3-20-21.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-40
Restaurant
Sec. 40. Restaurant. The term "restaurant" means an establishment which meets the requirements provided in IC 1971, 7.1-3-20-9.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-41
Salesman
Sec. 41. Salesman. The term "salesman" means:
(a) A person who procures, or seeks to procure an order or contract for the sale, or for the delivery, or for the transportation of alcoholic beverages; and,
(b) Also means a person who is engaged in promoting the sale of alcoholic beverages, or in promoting the business of a person engaged in the alcoholic beverage trade in any manner, whether the seller resides within this state and sells to buyers either within or without this state, or whether the seller resides without this state and sells for delivery to buyers within this state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-42
Service bar
Sec. 42. Service Bar. The term "service bar" means a counter over which alcoholic beverages are served and which is used only by the employees of the establishment in which it is located in the course of their employment.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-43
Setup
Sec. 43. Setup. The term "setup" means a glass, container, ice, water or mixer, served to a patron for the purpose of being used or consumed with an alcoholic beverage brought upon the licensed premises by the patron.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-44
Farm winery
Sec. 44. The term "farm winery" means a commercial winemaking establishment that produces wine and meets the requirements of IC 7.1-3-12-4.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.201-1999, SEC.1; P.L.165-2006, SEC.1.

IC 7.1-1-3-45
Special disqualifications Sec. 45. Special Disqualifications. The term "special disqualifications" means those impediments provided in IC 1971, 7.1-3-4-2, which prevent the issuance of certain permits to a person who possesses one (1) of them.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-46
Table wine
Sec. 46. Table Wine. The term "table wine" means wine that is produced without rectification or fortification and whose alcoholic content does not exceed fourteen percent (14%).
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-47
Three-way permit
Sec. 47. Three-Way Permit. The term "three-way permit" means the combination of a beer retailer's permit, a liquor retailer's permit, and a wine retailer's permit issued to a permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-47.5
Tobacco product
Sec. 47.5. "Tobacco product" has the meaning set forth in IC 7.1-6-1-3.
As added by P.L.250-2003, SEC.4.

IC 7.1-1-3-48
Two-way permit
Sec. 48. Two-Way Permit. The term "two-way permit" means the combination of a beer retailer's permit and a wine retailer's permit issued to a permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-1-3-49
Wine
Sec. 49. The term "wine" means an alcoholic beverage obtained by the fermentation of the natural sugar content of fruit, fruit juice, or other agricultural products containing sugar, including necessary additions to correct defects due to climatic, saccharine, and seasonal conditions, and also the alcoholic fortification of the beverage. The term includes hard cider, except for alcoholic beverage tax purposes. The term does not mean an alcoholic beverage that contains twenty-one percent (21%), or more, of absolute alcohol reckoned by volume.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.3.) As amended by P.L.119-1998, SEC.22.

IC 7.1-1-3-50
Wood alcohol
Sec. 50. Wood Alcohol. The term "wood alcohol" means the

compound CH3OH, also known as methanol, from whatever source or by whatever process produced. The term also means wood alcohol that has been redistilled and which is likely or intended to be used as a beverage.
(Formerly: Acts 1973, P.L.55, SEC.1.)






ARTICLE 2. ALCOHOL AND TOBACCO COMMISSION AND ADMINISTRATION

CHAPTER 1. GENERAL PROVISIONS

IC 7.1-2-1-1
Commission created
Sec. 1. There is hereby created as a part of state government, a commission to be known as the alcohol and tobacco commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.18.

IC 7.1-2-1-2
Composition
Sec. 2. Composition. The commission shall be composed of four (4) members who are not officials of the state in any other capacity and who are qualified for their positions in accordance with the provisions of IC 1971, 7.1-2-1-4.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-3
Appointments and terms
Sec. 3. Appointments and Terms. Members of the commission shall be appointed by the governor and a commissioner shall be eligible for reappointment. No more than two (2) commissioners shall belong to the same political party. A commissioner shall be appointed for a term of four (4) years, but shall serve that term at the pleasure of the governor. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-4
Qualifications of commissioners
Sec. 4. Qualifications of Commissioners. To be eligible for appointment as a commissioner, a person shall possess the following qualifications:
(a) He shall be thirty-one (31) years of age or older;
(b) He shall have a good moral character; and,
(c) He shall have been a resident of the state for at least ten (10) years immediately preceding his appointment.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-5
Chairman and chairman pro tempore
Sec. 5. Chairman and Chairman Pro Tempore. The governor shall appoint one (1) of the members to serve as chairman of the commission. The governor also shall appoint one (1) of the members to serve as chairman pro tempore in the absence of the chairman.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-6
Vacancies
Sec. 6. Vacancies. A member appointed to fill a vacancy in the membership of the commission shall serve only for the unexpired portion of the original, vacated term. In all other respects, an appointment to fill a vacancy shall be made in the same manner that an original appointment is made.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-7
Compensation
Sec. 7. Compensation. As compensation for services, each commissioner shall receive an annual salary to be fixed in the same manner that the salaries of other state officials are fixed. In addition to the annual salary, a commissioner shall be reimbursed for traveling and other expenses necessarily incurred while away from his office carrying out his duties as a member of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-8
Bond and oath of office
Sec. 8. Bond and Oath of Office. Each commissioner shall execute a surety bond in the amount of ten thousand dollars ($10,000), with surety approved by the governor, and an oath of office, both of which shall be filed in the office of the secretary of state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-9 Surety bonds
Sec. 9. Surety Bonds. The required surety bond executed and filed on behalf of a commissioner, an enforcement officer, or the prosecutor shall be made payable to the State of Indiana and conditioned upon the faithful discharge of the bonded party's respective duties.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-10
Meetings and adjournments
Sec. 10. Meetings and Adjournments. The commission shall hold regular meetings on the first and third Tuesday of each month. The commission may hold special meetings whenever the commission deems it necessary. The procedure for the calling of a special meeting shall be provided in the rules of the commission. The commission shall have the power to adjourn, from time to time, both regular and special meetings. In no event, however, shall the adjournment be later than the next regular meeting date.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-11
Quorum and voting
Sec. 11. (a) Three (3) members of the commission constitute a quorum for the transaction of business.
(b) Each commissioner has one (1) vote.
(c) Action of the commission may be taken only upon the affirmative votes of at least two (2) commissioners. If a vote of the commission is a tie, the position for which the chairman voted shall be treated as the position adopted by the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.19.

IC 7.1-2-1-12
Restriction on solicitation or acceptance of political contributions
Sec. 12. A commissioner may not solicit or accept a political contribution from any person or entity that has a permit or has applied for a permit issued by the commission. However, the right of a commissioner to vote as the commissioner chooses and to express the commissioner's opinions on political subjects and candidates may not be impaired.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.62-1998, SEC.1.

IC 7.1-2-1-13
Limitation of liability
Sec. 13. Limitation of Liability. A member of the commission shall not be personally liable for liability to a person because of the negligence, act, or omission of an enforcement officer.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 2. OFFICERS AND EMPLOYEES

IC 7.1-2-2-2
Qualifications and appointment
Sec. 2. The prosecutor shall be appointed by the governor for a term of four (4) years to be served at the pleasure of the governor. The prosecutor shall be a resident of the state and a practicing member of the Indiana bar.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.224-2005, SEC.1.

IC 7.1-2-2-3
Bond and oath of office
Sec. 3. Bond and Oath of Office. The prosecutor shall execute a surety bond in the amount of five thousand dollars ($5,000), with surety approved by the governor, and an oath of office, both of which shall be filed in the office of the secretary of state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-4
Compensation
Sec. 4. Compensation. As compensation for services, the prosecutor shall receive an annual salary to be fixed in the same manner that the salaries of other state officials are fixed. In addition to the annual salary, the prosecutor shall be reimbursed for traveling and other expenses necessarily incurred while away from his office carrying out his duties as prosecutor.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-5
Prosecutor; powers and duties
Sec. 5. Prosecutor: Powers and Duties. The prosecutor shall have the following powers and duties:
(a) To prosecute before the commission all violations of laws pertaining to alcohol, alcoholic beverages, and tobacco, including violations pertaining to tobacco vending machines;
(b) To prosecute before the commission all violations of the rules and regulations of the commission;
(c) To assist the prosecuting attorneys of the various judicial circuits in the investigation and prosecution of violations of laws pertaining to alcohol, alcoholic beverages, and tobacco, including violations pertaining to tobacco vending machines, and to represent

the state in these matters;
(d) To appear before grand juries to assist in their investigations into matters pertaining to alcohol, alcoholic beverages, and tobacco, including matters pertaining to tobacco vending machines;
(e) To establish a seal of his office;
(f) To administer oaths and to do all other acts authorized by law for notaries public; and,
(g) To employ, with the consent of the commission and at salaries fixed by the commission in their budget, the clerical staff required by him to effectively discharge his duties.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.250-2003, SEC.6.

IC 7.1-2-2-6
Office space and expenses
Sec. 6. Office Space and Expenses. The commission shall provide the prosecutor with appropriate office space and all necessary office supplies and services. All claims for salaries and necessary expenses of the office of the prosecutor shall be allowed and approved by the commission and shall be paid from the enforcement and administration fund of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-7
Executive secretary
Sec. 7. Executive Secretary. The commission, with the consent of the governor, shall employ an executive secretary to aid the commission in the efficient administration of its powers and duties.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-8
Enforcement officer; appointments
Sec. 8. (a) The commission may employ qualified individuals to serve as enforcement officers of the commission.
(b) The superintendent of the enforcement officers must have had at least ten (10) years experience as an active law enforcement officer, at least five (5) years of which must have been in a management capacity.
(c) The commission shall issue to an enforcement officer a certificate of employment under the seal of the commission. The courts of this state shall take judicial notice of a certificate of employment.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.20; P.L.94-2008, SEC.4.

IC 7.1-2-2-9
Enforcement officer; powers and duties
Sec. 9. (a) An enforcement officer is vested with full police powers and duties to enforce:
(1) the provisions of this title; (2) any other law of this state relating to alcohol or alcoholic beverages; and
(3) tobacco laws, including tobacco vending machines.
(b) An enforcement officer may issue a summons for infraction or misdemeanor violations if the defendant promises to appear by signing the summons. A defendant who fails to appear is subject to the penalties provided by IC 35-44.1-2-10. Upon failure to appear, the court shall issue a warrant for the arrest of the defendant.
(c) In addition to the authority of an enforcement officer under subsection (a), an enforcement officer may act as an officer for the arrest of offenders against the laws of this state if the enforcement officer reasonably believes that a crime is or is about to be committed or attempted in the enforcement officer's presence.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.83, SEC.1; P.L.84-1985, SEC.1; P.L.256-1996, SEC.1; P.L.177-1999, SEC.4; P.L.126-2012, SEC.28.

IC 7.1-2-2-10
Enforcement officer; bond and oath of office
Sec. 10. Enforcement Officers: Bond and Oath of Office. Each enforcement officer shall execute a surety bond in the amount of one thousand dollars ($1,000), with surety approved by the commission, and an oath of office, both of which shall be filed with the executive secretary of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-11
Enforcement officer; worker's compensation and occupational disease
Sec. 11. (a) The injury to, the injury to the health of, or the death of, an enforcement officer shall be compensable under the appropriate provisions of IC 22-3-2 through IC 22-3-7 if the injury, injury to the health, or death, arises out of, and in the course of, the performance of the officer's duties as an enforcement officer.
(b) For the purposes of subsection (a), and of IC 22-3-2 through IC 22-3-7, an enforcement officer shall be conclusively presumed to have accepted the compensation provisions provided in them.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.28-1988, SEC.3.

IC 7.1-2-2-11.5
Retired law enforcement officer; retention of service weapon; badge and identification card
Sec. 11.5. An eligible enforcement officer who retires with at least twenty (20) years of service as an enforcement officer may retain the officer's service weapon. The officer is entitled to receive, in recognition of the officer's service to the commission and to the public, a badge that indicates that the officer is retired. The commission shall issue the officer who is retiring an identification card stating the officer's name and rank, signifying that the officer is

retired, and noting the officer's authority to retain the service weapon.
As added by P.L.1-1992, SEC.27.

IC 7.1-2-2-12
Employees; discharge of non-probationary enforcement officer
Sec. 12. (a) The commission shall have the power to employ and remove at will all necessary clerks, stenographers, bookkeepers, auditors, accountants, assistants of any nature, and other employees, and to fix their duties, authorities, and, with proper approval, their compensation.
(b) The superintendent of the enforcement officers may discharge a non-probationary enforcement officer for just cause. The commission shall adopt rules to establish a procedure for the adjudication of the propriety of the discharge of a non-probationary enforcement officer.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.347-1995, SEC.1.

IC 7.1-2-2-13
Enforcement officers; salaries
Sec. 13. (a) The alcohol and tobacco commission shall categorize salaries of enforcement officers within each rank based upon the rank held and the number of years of service in the commission through the twentieth year. The salary ranges that the board assigns to each rank shall be divided into a base salary and twenty (20) increments above the base salary with:
(1) the base salary in the rank paid to a person with less than one (1) year of service in the commission; and
(2) the highest salary in the rank paid to a person with at least twenty (20) years of service in the commission.
(b) The salary matrix prescribed by this section shall be reviewed and approved by the budget agency before implementation.
(c) The salary matrix prescribed by this section must have parity with the salary matrix prescribed by the natural resources commission under IC 14-9-8 for conservation officers of the department of natural resources. The budget agency shall approve a salary matrix that meets the parity requirement of this subsection.
As added by P.L.1-1999, SEC.19. Amended by P.L.204-2001, SEC.21; P.L.234-2007, SEC.305.



CHAPTER 3. POWERS AND DUTIES

IC 7.1-2-3-2
Power to organize
Sec. 2. Power to Organize. The commission shall have the power to organize its work and carry on the functions of the commission and to enforce and administer the provisions of this title and the rules and regulations of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-3
Forms
Sec. 3. Forms. The commission, in accordance with IC 5-15-5.1, shall have the power to prescribe the forms for all applications, permits, licenses, and other documents and records used in the administration of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.40, SEC.18.

IC 7.1-2-3-4
General powers of commission
Sec. 4. General Powers of Commission. The commission shall have the power:
(a) to hold hearings before the commission or its representative;
(b) to take testimony and receive evidence;
(c) to conduct inquiries with or without hearings;
(d) to receive reports of investigators or other governmental officers and employees;
(e) to administer oaths;
(f) to subpoena witnesses and to compel them to appear and testify;
(g) to issue and enforce subpoenas duces tecum;
(h) to take or institute proceedings to enforce subpoenas, the rules and regulations, orders, or requirements of the commission or its representative;
(i) to fix the compensation paid to witnesses appearing before the commission;
(j) to establish and use a seal of the commission;
(k) to certify copies of records of the commission or any other

document or record on file with the commission;
(l) to fix the form, mode, manner, time, and number of times for the posting or publication of any required notices if not otherwise provided in this title;
(m) to issue letters of extension as authorized by IC 7.1-3-1-3.1; and
(n) to hold permits on deposit as authorized by IC 7.1-3-1-3.5.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.2.

IC 7.1-2-3-4.5
Limitations upon commission powers
Sec. 4.5. The commission and the chairman may exercise only those express powers enumerated in this title; however, this section does not limit the powers granted to the commission by section 31 of this chapter.
As added by Acts 1982, P.L.69, SEC.3.

IC 7.1-2-3-5
Enforcement of subpoena
Sec. 5. Enforcement of Subpoena. The commission shall have the authority to petition the circuit or superior court of the county in which the hearing or investigation is being held to compel obedience to the lawful requirements of its subpoena under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-6
Rule making
Sec. 6. Rule Making. The rules and regulations of the commission shall be made, promulgated, filed and published pursuant to the provisions of IC 1971, 4-22-2, as amended.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-7
Rules and regulations
Sec. 7. Rules and Regulations. The commission shall have the power to promulgate rules and regulations governing:
(a) The conduct of the meetings and business of the commission;
(b) The conduct of hearings before any of the commission's representatives;
(c) The conduct of the business of a permittee authorized or governed by the provisions of this title;
(d) The enforcement of the provisions of this title and of the rules and regulations of the commission;
(e) The standards of purity and methods of manufacturing used in the production of alcohol and alcoholic beverages;
(f) The prevention of misbranding or adulteration of alcohol or alcoholic beverages; and,
(g) The prevention of fraud, evasion, trickery, or deceit in the manufacture, labeling, importation, advertisement, transportation, or

sale of alcohol or alcoholic beverages, or the evasion of other laws of Indiana relating to alcohol or alcoholic beverages.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-8
Conformance to United States law
Sec. 8. Conformance to United States Law. The commission shall have the power to conform, to adapt, or to coordinate, to the extent the commission deems proper, the practices, methods, standards, and rules and regulations governing the traffic in alcohol and alcoholic beverages, with the practices, methods, standards and rules and regulations established by an officer or agency of the United States government.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-9
Permits
Sec. 9. Permits. The commission shall have the discretionary authority to issue, deny, suspend, revoke, or not renew all permits authorized by this title, unless the exercise of discretion or authority is limited by applicable provisions of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-9.1
Registry of permits
Sec. 9.1. (a) The commission shall prepare and maintain, available for public inspection, a registry of all retailer and dealer permits (including supplemental permits) issued by it, categorized by type of permit and by the type of establishment to which it is issued. The registry of permits shall:
(1) be subdivided on a county by county basis, and further subdivided by city, town, and unincorporated area;
(2) contain the number of permits authorized by the quota, and the number of permits currently issued;
(3) contain the name of the owner of the permit, the address of the licensed premises, the assumed business name under which the business is conducted, and, if a corporation, the names of the president and secretary; and
(4) be made current annually, to indicate by specific notation any new permits that were issued or any existing permits that were transferred in any manner within the prior year.
(b) The commission shall distribute one (1) complete copy of the registry of permits for that particular county to each county clerk, at no cost to the county clerk, each time the registry is made current. The county clerk shall immediately notify the county treasurer that the registry has been received and make the registry available for copying by the county treasurer. Each county clerk shall maintain a copy of the registry of permits available for public inspection in the county clerk's office during normal business hours.
(c) The commission shall provide for the sale of the registry of

permits to the public on a cost basis, both as a complete statewide registry and as a countywide registry.
As added by Acts 1982, P.L.69, SEC.4. Amended by P.L.85-1985, SEC.1; P.L.106-1995, SEC.3.

IC 7.1-2-3-10
Investigations; memorandum of understanding
Sec. 10. (a) The commission shall have the power to investigate the violation of a provision of this title and of the rules and regulations of the commission and to report its findings to the prosecuting attorney or the grand jury of the county in which the violation occurred, or to the attorney general.
(b) The commission shall enter a memorandum of understanding with the Indiana gaming commission authorizing the commission's unlawful gaming enforcement division to conduct revocation actions resulting from suspected violations of IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4 as authorized by the following statutes:
(1) IC 7.1-3-18.5.
(2) IC 7.1-3-23-2(b).
(3) IC 7.1-3-23-5.
(c) A memorandum of understanding entered into under this section must comply with the requirements of IC 4-33-19-8.
(d) The memorandum of understanding required by this section must be entered into before January 1, 2008.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.227-2007, SEC.60; P.L.94-2008, SEC.5.

IC 7.1-2-3-11
Emergencies
Sec. 11. Emergencies. The commission shall have the power to prohibit the sale, transportation or movement of alcoholic beverages when, in the judgment of the commission, it is necessary during a time of public emergency, civil disturbance, riot, or epidemic. The prohibition may be imposed without prior notice or advertisement and may be continued in force as long as the need continues.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-12
Searches and seizures
Sec. 12. Searches and Seizures. (a) The commission shall have the power to examine, inspect and search a licensed premises or a vehicle where alcohol, alcoholic beverages, or malt articles are kept, manufactured or sold.
(b) The commission shall have the power to seize alcohol, alcoholic beverages, malt articles, or any other personal property when the seizure is lawful under the provisions of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-13
Prevention of subterfuge Sec. 13. Prevention of Subterfuge. The commission shall have the power to prevent a part of the premises connected with, or in any way used in connection with, a licensed premises from being used as a subterfuge or means of evading the provisions of this title or of the rules and regulations of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-14
Standards of sanitation
Sec. 14. The commission shall have the power to set standards of cleanliness and sanitation for a licensed premises and for the apparatus, equipment, utensils, accessories, articles, and fixtures used or employed in the licensed premises. The commission shall have the power to require the aid of the state department of health, any local board of health, and any health officer in this state to fix and enforce these standards.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.2-1992, SEC.74.

IC 7.1-2-3-15
Destruction of personal property
Sec. 15. Destruction of Personal Property. The commission shall have the power to require the destruction or removal of bottles, whether empty or not, cases, containers, apparatus, or devices, used or likely to be used, in evading, violating, or preventing the enforcement of the provisions of this title or of the rules and regulations of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-16
Regulation of advertising
Sec. 16. (a) The commission shall have the power to regulate and prohibit advertising, signs, displays, posters, and designs intended to advertise an alcoholic beverage or the place where alcoholic beverages are sold.
(b) The commission shall not exercise the prohibition power contained in subsection (a), as to any advertisement appearing in a newspaper which:
(1) is published at least once a week;
(2) regularly publishes information of current news interest to the community; and
(3) circulates generally to the public in any part of this state, regardless of where printed.
However, a newspaper shall not include publications devoted to special interests such as labor, religious, fraternal, society, or trade publications or journals, or publications owned or issued by political organizations or parties.
(c) The commission shall not exercise the prohibition power contained in subsection (a) as to any advertisement broadcast over duly licensed radio and television stations. (d) All advertisements relating to alcoholic beverages, whether published in a newspaper or broadcast over radio or television, shall conform to the rules and regulations of the commission.
(e) The commission shall not exercise the prohibition power contained in subsection (a) as to advertising in the official program of the Indianapolis 500 Race or the Madison Regatta, Inc., Hydroplane Race.
(f) Notwithstanding any other law, the commission may not prohibit the use of an illuminated sign advertising alcoholic beverages by brand name that is displayed within the interior or on the exterior of the premises covered by the permit, regardless of whether the sign is illuminated constantly or intermittently. However, it is unlawful for a primary source of supply or a wholesaler of alcoholic beverages to sell, give, supply, furnish, or grant to, or maintain for a retail or dealer permittee an illuminated advertising sign in a manner that violates the trade practice restrictions of the commission or this title. It is unlawful for a retail or dealer permittee to receive, accept, display, or permit to be displayed, an illuminated advertising sign sold, given, supplied, furnished, granted, or maintained in violation of this subsection. Unless otherwise stated, when a recipient receives an illuminated sign, the illuminated sign becomes the property and responsibility of the recipient.
(g) The commission may not prohibit the advertisement of:
(1) alcoholic beverages; or
(2) a place where alcoholic beverages may be obtained;
in a program, scorecard, handbill, throw-away newspaper, or menu; however, those advertisements must conform to the rules of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.57, SEC.1; Acts 1975, P.L.70, SEC.1.) As amended by P.L.98-1983, SEC.1; P.L.57-1984, SEC.2; P.L.165-2006, SEC.2.

IC 7.1-2-3-16.5
"Facility"
Sec. 16.5. (a) As used in this section, "facility" includes the following:
(1) A facility to which IC 7.1-3-1-25(a) applies.
(2) A tract that contains a premises that is described in IC 7.1-3-1-14(c)(2).
(3) A horse track or satellite facility to which IC 7.1-3-17.7 applies.
(4) A riverboat or racetrack to which IC 7.1-3-17.5 applies.
(5) A tract that contains an entertainment complex.
(b) As used in this section, "tract" has the meaning set forth in IC 6-1.1-1-22.5.
(c) A facility may advertise alcoholic beverages:
(1) in the facility's interior; or
(2) on the facility's exterior.
(d) The commission may not exercise the prohibition power

contained in section 16(a) of this chapter on advertising by a brewer, distiller, rectifier, or vintner in or on a facility.
(e) Notwithstanding IC 7.1-5-5-10 and IC 7.1-5-5-11, a facility may provide advertising to a permittee that is a brewer, distiller, rectifier, or vintner in exchange for compensation from that permittee.
As added by P.L.52-1992, SEC.2. Amended by P.L.106-1995, SEC.2; P.L.71-1996, SEC.2; P.L.72-2004, SEC.3; P.L.15-2011, SEC.10.

IC 7.1-2-3-17
Registration requirements
Sec. 17. Registration Requirements. The commission shall have the power to require the registration of all brands, formulas, analyses, labels, and trademarks used, or proposed to be used, in selling or advertising alcoholic beverages. The commission shall not have the power to require the disclosure of formulas that are verified trade secrets.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-18
Regulation of transportation and containers
Sec. 18. Regulation of Transportation and Containers. The commission shall have the power to regulate the modes and methods of dealing in, and the transportation of, alcoholic beverages. The commission also shall have the power to regulate the types of containers in which alcoholic beverages may be lawfully transported and delivered.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-19
Regulation of records
Sec. 19. Regulation of Records. The commission shall have the power to:
(a) Prescribe the manner and methods by which all records relating to alcoholic beverages are kept and preserved;
(b) Inspect all records relating to alcoholic beverages; and,
(c) Require true copies of any record to be made and furnished to the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-20
Regulation of sales
Sec. 20. The commission shall have the power to prohibit or regulate, by rule or regulation, the sale of alcoholic beverages within this state when the sale is being carried on in violation of IC 24-3-1 (repealed).
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.1-2010, SEC.38.

IC 7.1-2-3-21 Regulation of local boards
Sec. 21. Regulation of Local Boards. The commission shall have the power to prescribe the procedure to be observed by local alcoholic beverage boards and for investigations before these boards.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-22
Regulation of business relationships
Sec. 22. Regulation of Business Relationships. The commission shall have the power to ascertain the business relationships, including non-alcoholic beverage business relationships, between permittees under this title. The commission shall have the power to regulate or prohibit a practice, relationship, or dealing by or between permittees, which in the judgment of the commission is inimical to or a violation of a provision of this title or of a rule or regulation of the commission. The commission may take action in these matters by rule or regulation or by individual order upon hearing after five (5) days notice to the effected permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-23
Repealed
(Repealed by Acts 1973, P.L.58, SEC.2.)

IC 7.1-2-3-24
Disclosures concerning transportation
Sec. 24. Disclosures Re Transportation. The commission may require that, prior to the importation or transportation of an alcoholic beverage into this state by an authorized permittee, he shall submit written, verified, information concerning the proposed importation or transportation and execute and file any documents required. The commission shall have the power also to inspect the shipments in transit and the vehicle used in the importation or transportation.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-25
Military bases
Sec. 25. Military Bases. The commission may authorize the sale of an alcoholic beverage to an officer, or other person legally entitled to purchase it, and the delivery of it to that person on a military reservation or other reservation within this state which is under the authority of the United States government and if the sale and delivery is otherwise lawful.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-26
Duty concerning franchise agreements
Sec. 26. Duty Re Franchise Agreements. The commission shall investigate a violation of a provision of IC 1971, 7.1-3-3-17 and 7.1-5-5-9, and shall have the power to enforce conformance with a

provision of an injunction issued under the authority of these sections.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-27
Duty to report illegal influence
Sec. 27. Duty to Report Illegal Influence. It is the duty of an officer or employee of the state or of one (1) of its political subdivisions or municipal corporations solicited in violation of the provisions of IC 1971, 7.1-5-5-1, to report that fact to the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-28
Repealed
(Repealed by Acts 1978, P.L.6, SEC.36.)

IC 7.1-2-3-29
Delegation of powers and duties
Sec. 29. Delegation of Powers and Duties. The commission, unless otherwise specifically provided, may delegate the powers and duties conferred on it in this title to responsible employees of the commission, but the commission shall maintain final responsibility.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-30
Limitation of liability
Sec. 30. Limitation of Liability. The members of the commission, their officers and employees shall be exempt from civil liability for an act or omission done under the authority, or the color of authority, conferred by this title or by a rule, regulation, or order of the commission. However, they shall be liable to the State of Indiana for their acts and omissions.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-31
Implied powers
Sec. 31. Implied Powers. The commission and the chairman shall have, in addition to the express powers enumerated in this title, the authority to exercise all powers necessary and proper to carry out the policies of this title and to promote efficient administration by the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-3-32
Group purchasing agreements; rules
Sec. 32. (a) The commission, by rule, may provide procedures whereby two (2) or more retailers and dealers may enter into a formal group purchasing agreement for the purpose of purchasing alcoholic beverages from permittees authorized to sell alcoholic beverages to

them.
(b) If the commission exercises the power granted in subsection (a), the rule shall make provisions for at least the following:
(1) the formal requirements of a group purchasing agreement;
(2) the vesting of title to the alcoholic beverages purchased under a group purchasing agreement;
(3) the transportation by retailers and dealers of the alcoholic beverages purchased under a group purchasing agreement;
(4) the purchase and transportation of alcoholic beverages by retailers and dealers, whether they are parties to a group purchasing agreement or not, as a result of a service interruption or other emergency; and
(5) the filing requirements of a group purchasing agreement or any amendments or additions thereto.
As added by P.L.85-1985, SEC.2.

IC 7.1-2-3-33
Investigations and penalties for violations of statutes relating to tobacco
Sec. 33. The commission is authorized to:
(1) investigate a violation of; and
(2) enforce a penalty for a violation of;
IC 35-46-1-10, IC 35-46-1-10.2, IC 35-46-1-11.5, or IC 35-46-1-11.7.
As added by P.L.177-1999, SEC.5. Amended by P.L.250-2003, SEC.5.

IC 7.1-2-3-34
Report on direct shipment of wine to consumers
Sec. 34. (a) The commission shall submit a report, not later than November 1, 2011, to the general assembly concerning the viability and efficacy of instituting a policy to permit the direct shipment of wine to consumers in Indiana. The report must be in an electronic format under IC 5-14-6.
(b) The report under subsection (a) must include the following:
(1) An evaluation of the best practices of each state, including the District of Columbia, that allows direct wine shipment.
(2) An evaluation of related fiscal, tax, and other public policy and regulatory issues related to direct wine shipment.
(3) A determination regarding:
(A) the best practices for preventing access by minors to wine shipped directly to consumers;
(B) any significant increase or decrease in access to or demand for wine by minors that has been documented as related to direct wine shipment laws;
(C) the best practices for collecting tax revenues on wine;
(D) the benefits and costs of direct wine shipment to consumers; and
(E) the effect of direct wine shipment laws on in-state wineries, alcoholic beverage licensees, and other local businesses. (c) This section expires July 1, 2012.
As added by P.L.186-2011, SEC.1.



CHAPTER 4. LOCAL BOARDS

IC 7.1-2-4-2
Qualifications of appointed members
Sec. 2. Qualifications of Appointed Members. An appointed member of a local board shall possess the following qualifications:
(a) He shall be twenty-one (21) years of age or older;
(b) He shall have been a bona fide resident of the county in which he is to serve for at least five (5) years immediately preceding his appointment;
(c) He shall never have been convicted of a felony under the laws of this state or of the United States; and,
(d) He shall have a good moral character.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-3
Qualifications of designated members
Sec. 3. Qualifications of Designated Members. The designated member of a local board shall be a person of good moral character, a resident of Indiana and familiar with the laws of Indiana concerning alcoholic beverages. The designated member may be an officer or employee of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-4
Repealed
(Repealed by P.L.204-2001, SEC.68.)

IC 7.1-2-4-5
Composition
Sec. 5. Composition. A local board shall be composed of four (4) members who are qualified for their positions according to this chapter, and who, other than the designated representative of the commission, do not hold other lucrative public office or employment.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-6
Appointments
Sec. 6. Appointments. A local board shall be composed of three (3) appointed members and one (1) designated member. One (1) of the appointed members shall be appointed by the board of county commissioners of the county in which the board is to perform its

duties. One (1) of the appointed members shall be appointed by the county council of the county in which the board is to perform its duties. One (1) of the appointed members shall be appointed by the mayor of the city within the county having the largest population. The designated member of the board shall represent the commission and shall be designated by the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-7
Composition; two-cities exception
Sec. 7. Composition: Two-Cities Exception. In a county in which there are located two (2) or more cities, each having a population of more than ten thousand (10,000), as to all applications for permits which apply to premises within the corporate limits of one (1) of the cities, the local board shall consist of the designated member, the appointed members appointed by the board of county commissioners and the county council, and a member appointed by the mayor of the effected city.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-8
Composition; no city exception
Sec. 8. If there is no city within a county, the executive of the town within the county having the largest population shall make the one (1) appointment to the local board normally made by the executive of the largest city.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.8-1989, SEC.33.

IC 7.1-2-4-9
Order of appointments
Sec. 9. The order of appointments to a local board shall be as follows:
(1) The board of commissioners of a county shall make its appointment first.
(2) The city or town executive, as the case may be, shall make the executive's appointment second.
(3) The county fiscal body shall make its appointment third.
(4) The commission shall designate its representative fourth.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.8-1989, SEC.34; P.L.4-1991, SEC.136.

IC 7.1-2-4-10
Appointments; time limits
Sec. 10. The county executive and fiscal body and the city or town executive, as the case may be, shall make their appointments to the local board within fifteen (15) days after being notified by the commission by registered mail to do so. The commission may extend this time limit by an additional fifteen (15) days.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.8-1989,

SEC.35.

IC 7.1-2-4-11
Ad interim appointments
Sec. 11. Ad Interim Appointments. The commission shall have the power to make an ad interim appointment to a local board if the required appointment is not made within the applicable time limit. An ad interim appointee shall have full power to act as a member of the local board for a period of sixty (60) days and as much longer as is required to complete an investigation or questionnaire begun during his temporary appointment.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-12
Commission appointments
Sec. 12. Commission Appointments. The commission shall have the power to make an appointment to a local board if the required appointment is not made within one hundred (100) days following the mailing of the first notice requesting that the appointment be made.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-13
Terms of office
Sec. 13. Terms of Office. The term of office of an appointed member, other than an ad interim appointee, shall be for one (1) year from the date of his appointment and until his successor is appointed and qualified. The designated representative of the commission shall not have any specific term on any particular local board.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-13.5
Training of members
Sec. 13.5. (a) This section does not apply to a designated member of the local board who is an employee or officer of the commission.
(b) A local board member shall complete a training program conducted by the commission. A local board member may not be required to take a test or an examination or pay a fee in order to complete the training program.
(c) The training program must include training on all the following subjects:
(1) An overview of Indiana alcoholic beverage law and enforcement.
(2) Duties and responsibilities of the board concerning new permit applications, permit transfers, and renewal of existing permits.
(3) The open door law (IC 5-14-1.5) and the public records law (IC 5-14-3).
(4) Notice and hearing requirements.
(5) The process for appeal of an adverse decision of the board. (6) Any other subject determined by the commission.
(d) A local board member must complete the training program not more than one hundred eighty (180) days after the member is appointed to the board. A local board member who does not complete the training program within the time allowed by this subsection shall be removed from the board under section 21 of this chapter.
As added by P.L.94-2008, SEC.6.

IC 7.1-2-4-14
Local board organization
Sec. 14. Local Board Organization. A local board shall meet and organize immediately following the appointment of its members. The local board shall elect one (1) of its members to serve as president. The president shall preside at the meetings of the board and shall sign the minutes of meetings. The local board also shall elect one (1) of its members to serve as secretary. The secretary shall keep the minutes of meetings and other records, attest the signature of the president and perform other duties assigned to him by the board.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-15
Meetings
Sec. 15. Meetings. Meetings of the local board shall be held in the office of the clerk of the circuit court, or at another place provided by the board of county commissioners. It shall be the duty of a member to attend the meetings of his board and to discharge the duties of his office. Any member of a local board may administer oaths. A meeting of a local board called for the purpose of a public investigation of an application for a permit may be continued from day to day, or adjourned until a later meeting of the local board in the discretion of the designated representative of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-16
Quorum and voting
Sec. 16. Quorum and Voting. Three (3) members of a local board shall constitute a quorum for the transaction of business. A local board may take action only upon the affirmative votes of at least three (3) of its members.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-17
Compensation
Sec. 17. Compensation. As compensation for services, an appointed member of a local board shall receive an annual salary in the amount of two hundred forty dollars ($240), from the state, paid in twelve (12) equal, monthly installments.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-2-4-18
Additional compensation
Sec. 18. Additional Compensation. An appointed member of a local board shall receive, in addition to the annual salary, compensation from the state at the rate of three dollars ($3.00), for each application on which he is required to, and does, investigate and report. The additional compensation shall be paid within sixty (60) days after the required questionnaire has been completed in due form, signed by the member, and delivered to the commission in duplicate.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-19
Mileage
Sec. 19. An appointed member of a local board shall receive mileage at the same rate per mile as is provided for state employees in the state travel policies and procedures established by the department of administration and approved by the state budget agency for each mile, in excess of two (2) miles per day, traveled by him in necessary attendance at the meetings of the local board. The claim for mileage shall be certified by the member and filed with the commission. The claim for mileage shall be paid by the state at the expiration of sixty (60) days after the questionnaire covering an application investigated at the meeting of the local board in respect to which the mileage is claimed has been filled out and signed by the member.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.85-1985, SEC.3.

IC 7.1-2-4-20
Oath of office
Sec. 20. Oath of Office. An appointed member of a local board shall execute an oath of office in duplicate. One (1) copy of the oath shall be filed in the office of the clerk of the circuit court of the judicial circuit in which the local board sits. The other copy shall be filed with the chairman.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-4-21
Removal from office
Sec. 21. Removal from Office. An appointed member of a local board may be removed from office only for good cause. The commission shall give the member a written copy of the charges against him and shall fix the time, which shall not be less than five (5) days thereafter, when the member may appear before the commission and show cause why he should not be removed. The commission shall establish procedures for the removal of an appointed member of a local board. The findings and determinations of the commission in respect to a removal shall be final.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-2-4-22
Oral comments at meetings
Sec. 22. (a) A local board shall allow all individuals attending a public local board meeting or hearing to make oral comments at the meeting or hearing regarding the subject of the meeting or hearing. However, a local board may set a reasonable limit on the amount of time allowed to each individual to provide oral comment.
(b) A local board may give greater weight to oral comments provided by a person who:
(1) owns or operates a business that is located; or
(2) owns real property or resides;
not more than one thousand (1,000) feet from the location for which a permit is requested.
As added by P.L.94-2008, SEC.7.



CHAPTER 5. REMEDIES: SEARCHES, SEIZURES, PROPERTY RIGHTS, EVIDENCE, AND JUDICIAL SALES

IC 7.1-2-5-2
Service of warrant
Sec. 2. Service of Warrant. The warrant shall be directed to the officer, agent, or employee of the commission who filed the affidavit for the warrant and otherwise it shall be directed to any officer who has the power to serve criminal process. The warrant shall be served by the person to whom it was issued in the daytime or nighttime and the return made within twenty (20) days from the date of issue.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-5-3
Seizures
Sec. 3. Seizures. The officer who serves the warrant shall seize any article described in the warrant and any other article that he may find during the search that is used in the violation of a provision of this title and hold them pending the disposition as may be ordered by the court in which a prosecution may be instituted for the violation of a provision of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-5-4
Disposition of articles pending judgment
Sec. 4. An alcoholic beverage or a tobacco product seized pursuant to this chapter and any other article which may be found on the searched premises and taken under the warrant shall not be taken from the custody of the person who served the warrant by a writ of replevin or other process while the proceedings provided in this chapter are pending. A final judgment of conviction in that proceeding shall be a bar in all cases to an action for recovery of the thing seized or the value of it or damages alleged to have arisen by reason of the seizing and detention of it.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.94-2008, SEC.9.

IC 7.1-2-5-5
Property rights limited Sec. 5. All rights of any kind in an alcoholic beverage or a tobacco product of any type, or in a container for an alcoholic beverage, or in an article, apparatus, package, fixture or utensil in which an alcoholic beverage or a tobacco product may be placed, or which is used in connection with it, or a vehicle or conveyance in which an alcoholic beverage or a tobacco product is being transported or which is used for the transportation of an alcoholic beverage or a tobacco product, shall at all times and under all circumstances by whomsoever held, owned, or possessed, be deemed qualified by the right of the state, the commission, and the chairman, to administer, execute and enforce the provisions of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.94-2008, SEC.10.

IC 7.1-2-5-6
Certain property rights prohibited
Sec. 6. A person shall have no property right of any kind in alcohol, an alcoholic beverage, a malt article, or a tobacco product had, kept, transported, or possessed contrary to law, or in or to a receptacle or container of any kind in which these liquids and articles may be found, or in an unlawful or prohibited receptacle or container, or in a receptacle or container which does not conform to or which is being used contrary to or which is not kept in conformity to a rule or regulation of the commission, or which is being used to contain an alcoholic beverage or tobacco product upon which a tax is due and unpaid, or an adulterated or misbranded alcoholic beverage, or which is being used in an unlawful practice, or a practice contrary to a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.94-2008, SEC.11.

IC 7.1-2-5-7
Illegal transportation; property rights limited
Sec. 7. A person who is interested in illegal transportation, or who has knowledge of it, shall have no right, title, or interest in or to a conveyance of any kind used for the illegal transportation of alcohol, alcoholic beverages, malt articles, or a tobacco product.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.94-2008, SEC.12.

IC 7.1-2-5-8
Forfeiture to state
Sec. 8. An officer who makes an arrest for a violation of the provisions of this title shall seize the evidence of the commission of that violation, including any vehicle, automobile, boat, air or water craft, or other conveyance in which alcohol, alcoholic beverages, malt articles, or tobacco products are kept, possessed, or transported contrary to law, or contrary to a rule or regulation of the commission. The articles and vehicles mentioned in this section and in sections 5 through 7 of this chapter are hereby declared forfeited to the state

and shall be seized.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.3-2008, SEC.68; P.L.94-2008, SEC.13.

IC 7.1-2-5-9
Opinion evidence
Sec. 9. Opinion Evidence. Testimony concerning the appearance, taste or odor of a beverage or liquid shall be received in evidence in a criminal prosecution under this title, or in a proceeding before the commission or a local board. A witness, either lay or expert, may testify as to his opinion that a beverage or liquid which he has tasted, seen, smelled, or otherwise examined is a particular type of alcoholic beverage.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-5-10
Repealed
(Repealed by P.L.63-1990, SEC.1.)

IC 7.1-2-5-11
Evidence of misbranding
Sec. 11. Evidence of Misbranding. An unbroken bottle which contains, or has contained, liquor or wine and which bears a brand, label, trade-mark, name or other device, marking, inscription, or a reference to quality, nature, character, origin, or manufacturer of the alcoholic beverage contents of that bottle, that has been altered, defaced, restored, or upon which the tax stamp of the federal government has been forged, counterfeited, restored, or reused, or which brand, label, trade-mark, name or other device, marking or inscription does not truly describe the contents or former contents shall be received in evidence in a court as prima facie proof that the person chargeable with the possession of it either is, or was, or both, maintaining a public nuisance and either is, or was, or both, keeping and possessing misbranded or adulterated alcoholic beverages.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.4.)

IC 7.1-2-5-12
Oral evidence
Sec. 12. The court shall receive oral testimony also upon a matter referred to in section 11 of this chapter for the purpose of showing a violation of this title whether the bottle is offered in evidence or not.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.1-2009, SEC.62.

IC 7.1-2-5-13
Destroyed evidence
Sec. 13. Destroyed Evidence. If a fluid is poured out or otherwise destroyed or carried away by the tenant or other person when a premises is being searched, the fluid shall be held to be, prima facie,

an alcoholic beverage held or possessed contrary to this title and intended for unlawful possession and sale. Proof of the possession of an empty bottle, keg, case and vessel that has contained a destroyed alcoholic beverage shall be admitted as evidence of the illegal possession of that alcoholic beverage.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-5-14
Sale of property seized from owner
Sec. 14. Sale of Property Seized from Owner. The court, upon conviction of the owner, shall order that personal property of any type seized under this title and which has been found to have been used, kept or possessed in violation of this title shall be sold by the chairman if the property has commercial value and may be purchased and used legally. The court shall order the chairman, or the sheriff, to destroy the property if it has no commercial value or cannot be purchased and used legally. However, the court shall enter its order of sale or destruction only after an opportunity has been given to the owner for a hearing concerning the proposed order.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-5-15
Sale of property seized from non-owner
Sec. 15. Sale of Property Seized from Non-Owner. The court, upon the conviction of a person other than the owner, found in charge or possession of personal property seized under this title, or upon written petition of the chairman if no person is found in charge of or in possession of the seized property, and if the court, upon hearing, finds that any of the personal property was used, kept, or possessed in violation of this title, with the knowledge of the owner, shall order the property disposed of as provided in IC 1971, 7.1-2-5-14. However, the court shall enter its order of sale or destruction only after an opportunity for a hearing has been given by not less than ten (10) days' notice to the owner, if he is known, or if he is not known, then by notice of the seizure of the property, with a description of it, by publication one (1) time in a newspaper of general circulation published in the county seat of the county of the court having jurisdiction. If there is no newspaper published in the county seat, the notice shall be published in a newspaper of a general circulation in the county. Notice published in a newspaper shall be given not less than ten (10) days prior to the time fixed for the hearing.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-5-16
Rights of lien holders
Sec. 16. Rights of Lien Holders. A lien holder, by intervention at a hearing as provided in IC 1971, 7.1-2-5-14, or 7.1-2-5-15, or in another proceeding brought for that purpose, at any time before the sale of property ordered sold, may have his lien determined and his

priority fixed. Liens determined under this section shall be transferred to and attached to the proceeds of the sale of the property.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-5-17
Conduct of sale
Sec. 17. Property ordered sold by a court under the provisions of section 14 or 15 of this chapter shall be sold by the chairman at public auction in any county in which he may deem it most advantageous to sell the property. The chairman shall give one (1) week's notice of the sale prior to the sale. The notice shall be published in the county seat of the county in which the sale is to be made. Property which has a commercial value and which may be lawfully purchased may be sold to any person. The proceeds of the sale, after deducting necessary costs and charges, including fees for publication, and payment of liens shall be paid to the chairman for deposit under IC 7.1-4-10-3.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.105-1995, SEC.4.



CHAPTER 6. REMEDIES: PUBLIC NUISANCES

IC 7.1-2-6-2
Public nuisance; acts
Sec. 2. Public Nuisance: Acts. An act or practice, or manner of conducting a business by a permittee contrary to a provision of this title or to a rule or regulation of the commission, or by a person not a permittee contrary to a provision of this title, shall also constitute a public nuisance if done, carried on, or permitted to take place in a building or upon a premises in or on which an alcoholic beverage is possessed, kept, stored, or consumed, or upon a vehicle, or conveyance in or on which an alcoholic beverage is being kept, stored, consumed, conveyed, transported, or imported into this state contrary to this title, or contary to a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-2-6-3
Public nuisance; untaxed liquor
Sec. 3. Public Nuisance: Untaxed Liquor. A malt article, liquid, alcoholic beverage, or container of a substance or beverage in respect to which an excise tax or license fee is imposed under this title and upon which the tax or fee has not been paid, the receptacle in which it is contained and the premises where it is kept or hidden shall constitute a public nuisance.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.5.)

IC 7.1-2-6-4
Abatement of public nuisance
Sec. 4. Abatement of Public Nuisance. The commission, the chairman, the attorney general, a prosecuting attorney, a permittee authorized to sell alcoholic beverages within the county in which a common nuisance exists, kept, or maintained, or a number of permittees authorized to sell alcoholic beverages within the county or elsewhere within the state, or a taxpayer of the county, may maintain an action in the name of the state to abate and perpetually enjoin a public nuisance, or to abate, or enjoin, or both, a practice, or conduct of a person, whether a permittee or not, in violation of this title or a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-5
Available remedies
Sec. 5. Available Remedies. The plaintiff in an action to abate a public nuisance shall not be required to give bond in the action. A temporary restraining order, a preliminary injunction, a permanent injunction, and other appropriate relief may be granted in this action as is allowed by the Indiana Rules of Civil Procedure.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-6
Evidence of federal tax payment
Sec. 6. Evidence of Federal Tax Payment. The payment of a federal government special tax by a person, or the possession by him of a stamp or receipt issued to him by the federal government, either as a retail dealer, or as a wholesale dealer in alcoholic beverages, or the possession by him, or the posting by him upon the premises of a stamp, certificate, permit or license issued under the authority of the United States authorizing him to deal in alcoholic beverages shall be prima facie evidence that the named person is engaged in possessing, selling, transporting, giving away or furnishing alcoholic beverages on the covered premises. This section shall apply in a criminal prosecution under this title or in an action to abate or enjoin a public nuisance or unlawful practice or a practice prohibited by a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-2-6-7
Order of court
Sec. 7. Order of Court. The court shall order upon final judgment against the defendant that the room, house, building, structure, boat or place of any kind shall be closed for a period of one (1) year. However, the court may order in the alternative that the premises be closed for only a part of the one (1) year period or until the owner, lessee, tenant, or occupant of the premises gives bond with sufficient surety to be approved by the court making the order, in a penal sum of not less than one thousand dollars ($1,000), payable to the State of Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-8
Conditions of bond
Sec. 8. Conditions of Bond. The bond required by IC 1971, 7.1-2-6-7, shall be conditioned that an alcoholic beverage will not thereafter be manufactured, possessed, sold, bartered, given away, furnished, or otherwise disposed of in or on the public nuisance, or kept in or on it with the intent to sell, barter, give away, or otherwise dispose of it contrary to law or to a rule or regulation of the commission. The bond shall be conditioned also that the unlawful conduct or practice, or conduct of another person, whether a permittee or not, the violation of this title or of a rule or regulation of the commission, will not be permitted on or in the premises. The bond shall be conditioned further that the defendant will pay all fines, costs, and damages against him for the violation of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-9
Recovery on bond
Sec. 9. Recovery on Bond. The whole amount of the bond filed under this chapter may be recovered as a penalty if a condition of the bond is violated. The penalty recovered shall be for the use of the city or town, or if outside the limits of a city or town, then to the county, in which the premises are situated.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-10
Abatement upon conviction
Sec. 10. Abatement Upon Conviction. A person may file a complaint with the circuit or criminal court of the county in which the offense was committed in a case in which a person has been convicted of a violation of this title, to abate as a public nuisance the real estate or other property involved in the commission of the offense or to enjoin the unlawful conduct or practice on or in the premises. In an abatement action under this section, a certified copy of the record of conviction shall be admissible in evidence and prima facie evidence that the room, house, building, boat, structure, automobile, or other vehicle, or place of any kind set forth and

described in the complaint is a public nuisance.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-11
Injunction pending trial
Sec. 11. Injunction Pending Trial. An action seeking relief through an injunction or abatement may be begun, carried on and concluded prior to or during the pending of the criminal prosecution of a defendant arising from or in connection with, or on, or at the room, house, building, boat, structure, automobile, or other vehicle, or place of any kind set out and described in the complaint for the action seeking relief through an injunction or abatement.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-12
Action by commission
Sec. 12. Action by Commission. The commission may enforce a provision of this title or a rule or regulation of the commission against a permittee either by way of seeking a writ of mandate mandating the defendant to comply with a rule or regulation of the commission or by an action for an injunction enjoining a permittee from violating a rule or regulation of the commission whether the conduct of the defendant does or does not constitute a public nuisance within the meaning of this title. A temporary restraining order, preliminary injunction, and a permanent injunction may be granted in such an action without a bond being filed by the plaintiff.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-13
Action by commission; representation
Sec. 13. Action by Commission: Representation. An action authorized by IC 1971, 7.1-2-6-12, shall be brought in the name of the State of Indiana on the relation of the commission. The commission may be represented by an attorney selected by it, or by the attorney general, or by a deputy or assistant attorney general assigned by the attorney general for the purpose of instituting or conducting the action, or by both.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-14
Remedies cumulative
Sec. 14. Remedies Cumulative. The remedies authorized by IC 1971, 7.1-2-5, and by this chapter are cumulative and in no sense shall one (1) of the remedies exclude another. The remedies provided in this article shall not limit or remove the power of the commission to revoke a permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 7. PREVENTION OF DISCRIMINATION AGAINST INDIANA PRODUCTS

IC 7.1-2-7-2
Investigations
Sec. 2. Investigations. The commission, from time to time, either on its own initiative or on complaint of a resident of this state, shall make, or cause to be made, investigations of the laws, rules, regulations, ordinances and practices of the several states, territories, districts, political subdivisions and municipalities of the United States outside the State of Indiana, relating to alcoholic beverages manufactured or processed in or exported from, this state. The purpose of these investigations shall be to determine whether these laws, rules, regulations, ordinances and practices unfairly or unreasonably discriminate against alcoholic beverages manufactured or processed in or exported from this state, or in favor of a person outside this state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-3
Entrance of orders
Sec. 3. Entrance of Orders. If, upon investigation, the commission finds that discrimination does exist, it shall make and enter one (1) of the following orders: (a) prohibiting the importation, transportation, purchase, receipt, sale, delivery, distribution, or possession into or within this state, of alcoholic beverages, or one (1) or more classes of them, manufactured or processed in or by, or exported from, the place or person outside this state, as in its opinion will produce most effectively the discontinuance of the discrimination; or,
(b) providing for a levy, assessment, collection and imposition of additional taxes, licenses, fees and restrictions upon or in connection with the privilege of importing, transporting, purchasing, receiving, selling, delivering, distributing or possessing, into or within this state, of alcoholic beverages, or one (1) or more classes of them, which are manufactured or processed in or by, or imported, transported or received from, a place or person outside this state, as in its opinion will produce most effectively the discontinuance of the

discrimination.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-4
Scope of orders
Sec. 4. Scope of Orders. The commission, in making an order under IC 1971, 7.1-2-7-3, shall not be limited to the products of the particular state, territory, district, political subdivision, municipality or person in which or in whose favor the discrimination is found to exist. The commission may include in its order the alcoholic beverages, or a class of them, manufactured or processed in or by, or imported, transported, or received from any other place or person outside this state, as in its opinion will produce most effectively the discontinuance of the discrimination.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-5
Hearing of aggrieved party
Sec. 5. Hearing of Aggrieved Party. A resident of this state who is aggrieved by an order of the commission entered under this chapter, may file, within thirty (30) days after the entrance of the order, his written complaint with the commission asking that the order be vacated or modified on the ground that it is unreasonable, insufficient, or unlawful. The petitioner shall set out in his complaint the facts and reasons on which his claim is based. The complaint shall be set for hearing before the commission not less than thirty (30), nor more than sixty (60), days after it is filed.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-6
When order becomes final
Sec. 6. When Order Becomes Final. An order of the commission entered under this chapter shall become final and shall not thereafter be open to attack for any purpose if a complaint is not filed pursuant to IC 1971, 7.1-2-7-5, within thirty (30) days after the entrance of the order.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-7
Conduct of hearing; appearance by corporation
Sec. 7. (a) The commission shall have the power to make and establish rules for the admission of evidence and the conduct of the hearing, as in its opinion will serve best the purpose of the hearing. The attorney general of the state shall appear at the hearing and represent the commission in the defense of its order.
(b) A corporation that is a party in any proceeding before the commission may elect to appear either by counsel or by the personal appearance of any of its corporate officers.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.78-1986, SEC.2.
IC 7.1-2-7-8
Findings
Sec. 8. Findings. The commission, at the conclusion of the hearing and within ten (10) days after it, shall make and enter its findings and decision vacating, modifying, or affirming its order. These findings and decision shall be final and conclusive as to all matters contained in them. The order of the commission shall be and remain in full force unless the commission, for good reason and by appropriate entry, rescinds it, or suspends its effective date.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-9
Reciprocity agreements
Sec. 9. Reciprocity Agreements. The commission may enter into a reciprocity agreement with another state, territory, district, political subdivision, or municipality outside this state, regarding the importation, exportation, transportation, sale, purchase, receipt, delivery, distribution or possession of alcoholic beverages. The reciprocity agreement may be made for the purpose of promoting the economic welfare of the citizens of, and of industry and labor in, this state, and for the purpose of preventing or discouraging discrimination against alcoholic beverages manufactured or processed in, or exported from, this state. The agreement may provide also for the remission of any additional taxes or fees levied pursuant to an order made and entered under the authority of this chapter. However, the commission shall not have the authority to enter into an agreement which will in any manner violate, change or modify a law of this state.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 8. JURISDICTION AND MISCELLANEOUS JUDICIAL PROCEEDINGS

IC 7.1-2-8-2
Jurisdiction restricted
Sec. 2. Jurisdiction Restricted. Except as otherwise provided in this title, a person shall not bring an action against the State of Indiana, the commission, the chairman, or the chairman pro tempore, based upon a claim arising from the collection of money received by the state in connection with the administration or enforcement of a provision of this title. The consent of the State of Indiana is hereby expressly withdrawn and denied in such an action and no court shall have jurisdiction in such an action.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-8-3
Declaratory judgment
Sec. 3. Declaratory Judgment. The commission shall have the authority also to initiate, in the name of the State of Indiana on the relation of the commission, an action to obtain a declaratory judgment as to the meaning, application, or constitutionality of a provision of this title or of a rule or regulation of the commission or an order of the commission. The action shall be brought in any court having civil jurisdiction within Marion County against a permittee or other person. The proceedings shall conform to the Indiana Rules of Civil Procedure concerning declaratory judgments.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-8-4
Judicial notice
Sec. 4. Judicial Notice. A court shall take judicial notice of the signature of the chairman and of the seal of the commission. A court shall take judicial notice, also, of a document, paper, record, or instrument, or copy of these, duly authenticated, as prescribed in the rules and regulations of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)






ARTICLE 3. PERMITS

CHAPTER 1. GENERAL PROVISIONS

IC 7.1-3-1-1
Issuance of permits authorized
Sec. 1. Issuance of Permits Authorized. The commission may issue only the types of permits authorized by this article subject to the applicable provisions of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-2
No property right in permit
Sec. 2. No Property Right in Permit. A permittee shall have no property right in a wholesaler's, retailer's, or dealer's permit of any type.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-3
Term of permits; renewal
Sec. 3. (a) A permit of any type issued by the commission, except as provided in subsections (b) and (f) or unless otherwise provided in this title, shall be in force for one (1) calendar year only, including the day upon which it is granted. At the end of the one (1) year period the permit shall be fully expired and null and void.
(b) Notwithstanding subsection (a), a permit that is subject to section 5.5 or 5.6 of this chapter is effective for two (2) calendar years, including the day upon which the permit is granted. However, a local board may recommend to the commission that the permit be issued or renewed for only a one (1) year period. The commission may issue or renew a permit for the period recommended by the local board.
(c) A permittee who is granted a two (2) year permit under subsection (b) or subsection (f) is liable for any annual fees assessed

by the commission. The annual fee is due on the annual anniversary date upon which the permit was granted.
(d) If the commission grants a two (2) year permit, the commission may ask a local board to hold a hearing to reconsider the duration of a permittee's permit. A hearing held under this subsection is subject to section 5.5 or 5.6 of this chapter. A local board shall hold the hearing requested by the commission within thirty (30) days before the permittee's next annual anniversary date and forward a recommendation to the commission following the hearing.
(e) If a permittee is granted a permit for more than one (1) year, the commission shall require the permittee to file annually with the commission the information required for an annual permit renewal.
(f) Notwithstanding subsection (a), the following are effective for two (2) calendar years, including the day upon which the permit is granted:
(1) A beer wholesaler's permit issued under IC 7.1-3-3-1.
(2) A wine wholesaler's permit issued under IC 7.1-3-13-1.
(3) A liquor wholesaler's permit issued under IC 7.1-3-8-1.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.52-1994, SEC.2; P.L.205-1999, SEC.8; P.L.250-2003, SEC.7; P.L.224-2005, SEC.2.

IC 7.1-3-1-3.1
Letters of extension
Sec. 3.1. (a) Notwithstanding section 3 of this chapter, any member of the commission may issue an original letter of extension extending the term of a permit for a maximum period of ninety (90) days for good cause shown upon the written request of the permittee and payment of the fee if required.
(b) Upon the expiration of an original letter of extension, or any renewal thereof, if good cause still exists, subsequent renewals of the extension may be granted to that permittee only upon the affirmative vote of a majority of the members of the commission.
As added by Acts 1982, P.L.69, SEC.5.

IC 7.1-3-1-3.5
Deposit of permits; business not in operation
Sec. 3.5. A permittee to whom a retailer or dealer permit has been issued under this title, may deposit that permit with the commission for a period of one (1) year if the permittee is unable to immediately operate the business to which the permit applies. The commission may extend the term of the deposit for not more than four (4) additional one (1) year periods if the permittee is able to show to the satisfaction of the commission that the permittee is making a good faith effort to put the permit into operation.
As added by Acts 1982, P.L.69, SEC.6. Amended by P.L.250-2003, SEC.8.

IC 7.1-3-1-4
Applications for permits; general Sec. 4. The commission shall issue a permit authorized by this title only upon proper application. The application shall be in writing, and verified, upon forms prescribed and furnished by the commission. The application shall contain the terms and information required by this title or by the rules and regulations of the commission. The appropriate surety bond, if one is required, also shall be submitted with the application.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.22.

IC 7.1-3-1-5
Applications for permits; disclosures
Sec. 5. Applications for Permits: Disclosures. An application for a permit to sell alcoholic beverages of any kind, and the required publication of notice, shall disclose the name of the applicant and the specific address where the alcoholic beverages are to be sold, and any assumed business name under which the business will be conducted. The application and notice also shall disclose the names and addresses of the president and secretary of the corporation, club, association or organization who will be responsible to the public for the sale of the alcoholic beverage if the applicant is a corporation, club, association, or other type of organization.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.7.

IC 7.1-3-1-5.3
Notice to plan commission of application, renewal, or transfer of permit within its jurisdiction
Sec. 5.3. (a) This section applies to an application for a new permit, renewal of a permit, or transfer of a permit authorized by this article for a location in a:
(1) second or third class city; or
(2) county other than a county containing a consolidated city.
(b) As used in this section, "plan commission" has the meaning set forth in IC 36-7-1-14.
(c) A director of a plan commission may request the commission to notify the plan commission that the commission has received an application for a permit for a location within the territory where the plan commission has jurisdiction.
(d) If the commission receives a request under subsection (c), the commission shall provide to the appropriate plan commission a copy of the notice that the commission submits for publication to meet the requirements of section 5 of this chapter. The commission shall mail the copy to the plan commission no later than the day that the commission submits the notice for publication.
As added by P.L.70-1997, SEC.1.

IC 7.1-3-1-5.5
Applications for permits; counties with consolidated city; notice; affidavit Sec. 5.5. (a) This section applies only in a county having a consolidated city.
(b) As used in this section, "contiguous property owner" refers to a property owner who has real property that is geographically adjacent to or in contact with any point on the border of the property of a person who seeks a permit to sell alcoholic beverages for consumption on the licensed premises.
(c) As used in this section, "neighboring property owner" means:
(1) a contiguous property owner; or
(2) a property owner who has real property that:
(A) is geographically adjacent to or in contact with any point on the border of the property of a contiguous property owner; and
(B) some portion of which is within five hundred (500) feet of the property of a person who seeks a permit to sell alcoholic beverages for consumption on the licensed premises.
(d) As used in this section, "principal owner" means any person or entity holding at least a fifteen percent (15%) interest in the business for which a permit is sought to sell alcoholic beverages.
(e) As used in this section, "property owner" means any person whose name and address appears in the county assessor's real property tax assessment records as a person responsible for the payment of property taxes on a parcel of real property.
(f) Except as provided in section 28(d) of this chapter, subsection (g) applies to a location in the consolidated city only if:
(1) the application is for a liquor dealer's permit for a location within the boundaries of the special fire service district, as determined in conformity with IC 7.1-3-22-8; or
(2) the local alcoholic beverage board requires the applicant to comply with subsection (g).
(g) In addition to the notice required by section 5 of this chapter, the applicant for a new permit, or a transfer of a permit to sell alcoholic beverages of any type or at any location must, at least fifteen (15) days before the date of the local alcoholic beverage board hearing, mail notice of the hearing at the applicant's expense to the following:
(1) Each neighboring property owner.
(2) The department of metropolitan development of the consolidated city.
(3) The following entities that have registered with the department of metropolitan development of the consolidated city:
(A) The principal, headmaster, or other primary administrator of each public, private, or parochial elementary or secondary school located less than one thousand (1,000) feet from the property line of the applicant's property.
(B) Each church that is located less than one thousand (1,000) feet from the property line of the applicant's

property.
(C) Each neighborhood association that represents the area in which the applicant's property is located.
(h) The notice that the applicant mails must provide the following information:
(1) The name and address of the applicant, or if the applicant is a corporation, a club, an association, or an organization, the name and address of the applicant's president, secretary, and principal owners who will be responsible to the public for the sale of alcoholic beverages.
(2) A statement that the applicant has filed an application with the alcohol and tobacco commission for the sale of alcoholic beverages.
(3) The specific address where alcoholic beverages are asked to be sold.
(4) The type of alcoholic beverage permit applied for.
(5) The date, time, and location of the public hearing before the local alcoholic beverage board regarding the application.
(6) That if there is a desire to remonstrate against the application, the recipient of the notice may attend this public hearing.
(i) The applicant shall furnish evidence of the applicant's compliance with this section by filing an affidavit with the local alcoholic beverage board at the public hearing on the application. The affidavit must list the names and addresses of the individuals or other entities to which notice was mailed by the applicant.
(j) In addition to the information required by subsection (i), the applicant shall file with the local alcoholic beverage board at the public hearing the following information:
(1) Verification from a department of the consolidated city designated by ordinance that the applicant is in compliance with zoning requirements for the premises to be licensed.
(2) Verification from the department of state revenue that the applicant does not have any outstanding income tax, excise tax, or sales tax liabilities.
(3) Verification from the county treasurer that the applicant does not have any outstanding property tax liability.
(k) Subsection (j)(1) does not apply to a permit holder that received and held a permit before September 1, 1987.
(l) Notwithstanding subsection (f)(1), an applicant seeking a transfer of a permit from a permit holder to a new permit holder when the new permit holder does not intend to change the nature of the business operated under the permit may apply to the local board for a waiver of the notice requirement in subsection (g). The local board may consider any information the local board considers relevant in making a determination to approve or deny the waiver request. The local board must approve or deny a waiver request at the first regularly scheduled meeting that occurs at least fifteen (15) days after the local board receives the waiver request from the applicant.
As added by P.L.112-1987, SEC.2. Amended by P.L.52-1994, SEC.3;

P.L.106-1995, SEC.4; P.L.70-1997, SEC.2; P.L.204-2001, SEC.23; P.L.10-2010, SEC.3.

IC 7.1-3-1-5.6
Permit renewal requirements
Sec. 5.6. (a) This section applies only in a county having a consolidated city.
(b) This section applies only to an application for the renewal of a permit to sell alcoholic beverages.
(c) The definitions set forth in section 5.5 of this chapter apply to this section.
(d) The renewal of a permit is subject to IC 7.1-3-19-9.5.
(e) Except as provided in section 28(d) of this chapter, subsections (f) and (g) apply to a location in the consolidated city only if the application is for a liquor dealer's permit.
(f) Notwithstanding subsection (d), if:
(1) an applicant has been cited for a violation of law or a rule of the commission; or
(2) the local alcoholic beverage board has received at least five (5) written complaints against the applicant alleging a violation of law or a rule of the commission;
then upon direction of the local board, the applicant shall, at least fifteen (15) days before the date of the local alcoholic beverage board hearing, mail notice of the hearing at the applicant's expense as provided in subsection (g).
(g) The applicant shall mail the notice required under subsection (f) to the following:
(1) Each neighboring property owner.
(2) The department of metropolitan development of the consolidated city.
(3) The following entities that have registered with the department of metropolitan development of the consolidated city:
(A) The principal, headmaster, or other primary administrator of each public, private, or parochial elementary or secondary school located less than one thousand (1,000) feet from the property line of the applicant's property.
(B) Each church that is located less than one thousand (1,000) feet from the property line of the applicant's property.
(C) Each neighborhood association that represents the area in which the applicant's property is located.
(h) The notice that the applicant mails must provide the following information:
(1) The name and address of the applicant, or if the applicant is a corporation, a club, an association, or an organization, the name and address of the applicant's president, secretary, and principal owners who will be responsible to the public for the sale of alcoholic beverages. (2) A statement that the applicant has filed an application with the alcohol and tobacco commission for the sale of alcoholic beverages.
(3) The specific address where alcoholic beverages are asked to be sold.
(4) The type of alcoholic beverage permit applied for.
(5) The date, time, and location of the public hearing before the local alcoholic beverage board regarding the application.
(6) That if there is a desire to remonstrate against the application, the recipient of the notice may attend this public hearing.
(i) The applicant shall furnish evidence of the applicant's compliance with this section by filing an affidavit with the local alcoholic beverage board at the public hearing on the application. The affidavit must list the names and addresses of the persons to whom notice was mailed by the applicant.
(j) In addition to the information required by subsection (i), the applicant shall file with the local alcoholic beverage board at the public hearing the following information:
(1) Verification from the department of metropolitan development of the consolidated city that the applicant is in compliance with zoning requirements for the premises to be licensed.
(2) Verification from the department of state revenue that the applicant does not have any outstanding income tax, excise tax, or sales tax liabilities.
(3) Verification from the county treasurer that the applicant does not have any outstanding property tax liability.
(k) Subsection (j)(1) does not apply to a permit holder that received and held a permit before September 1, 1987.
As added by P.L.52-1994, SEC.4. Amended by P.L.2-1995, SEC.38; P.L.106-1995, SEC.5; P.L.204-2001, SEC.24.

IC 7.1-3-1-6
Applications for permits; consent to search
Sec. 6. Applications for Permits: Consent to Search. An application for a permit shall contain the express statement of the applicant that he consents for the duration of the permit term, if it is issued to him, to the entrance, inspection, and search by an enforcement officer, without a warrant or other process, of his licensed premises and vehicles to determine whether he is complying with the provisions of this title. The consent required by this section is renewed and continued by the retention of a permit or its use by a permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-6.5
Repealed
(Repealed by P.L.52-1994, SEC.7.)
IC 7.1-3-1-7
Surety bonds; amounts
Sec. 7. (a) An applicant for a brewer's permit, a distiller's permit, or a liquor wholesaler's permit shall file with the commission a surety bond in the penal sum of ten thousand dollars ($10,000).
(b) An applicant for a rectifier's permit shall file with the commission a surety bond in the penal sum of fifteen thousand dollars ($15,000).
(c) An applicant for a vintner's permit shall file with the commission a surety bond in the penal sum of one thousand dollars ($1,000).
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.58-1984, SEC.1; P.L.205-1999, SEC.9.

IC 7.1-3-1-8
Terms and conditions of surety bond
Sec. 8. Terms and Conditions of Surety Bond. The required surety bond of an applicant shall meet with the approval of the commission. The bond shall be made payable to the State of Indiana and be conditioned that so long as the applicant holds his permit unrevoked, he will not violate a provision of this title or a rule or regulation of the commission relating to his permit. The bond also shall be conditioned that he will account for all taxes and fees levied by this title on the products manufactured, sold, or withdrawn for sale by the applicant under his permit. A permittee shall keep the bond in full force and effect continuously in order to keep his permit in force.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-9
Recovery on bond
Sec. 9. Recovery on Bond. The State of Indiana may recover the sum of one hundred dollars ($100), and no more, in any one (1) action on a permittee's surety bond for the violation of a rule or regulation of the commission. The State of Indiana may recover no more than two hundred dollars ($200) in any one (1) action on the surety bond for the violation of a provision of this title. Violations prior to the institution of the action on the bond shall be deemed one (1) continuing violation. However, the State of Indiana may recover the full amount of all taxes and fees due and owing by the permittee under this title in a single action on the bond. No person shall bring an action on the bond except the State of Indiana for the use and benefit of the state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-10
Surety bond; approval
Sec. 10. Surety Bonds: Approval. The commission shall keep a surety bond filed under this title safely in its files. The commission shall not approve a surety bond unless the surety company is solvent and qualified to do business in this state. The commission, before

approving a surety bond, shall require the commissioner of the department of insurance to furnish to the commission copies of reports of the surety company and other information concerning the reserves and reliability of the company.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-11
Cash in lieu of bond
Sec. 11. Cash in Lieu of Bond. Cash, or bonds of the United States, or both, may be tendered to the commission in lieu of a surety bond required by the provisions of this title if it is tendered on the same terms and conditions as a surety bond.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-12
Cancellation of surety bond
Sec. 12. Cancellation of Surety Bond. A surety may not cancel or annul a surety bond filed in accordance with the provisions of this title after it has been approved by the commission. However, a surety, with the consent of the commission, may cancel a bond and be released from liability accruing after the effective date of the cancellation. The commission shall not approve a cancellation until the surety has paid and discharged in full its liability to the state on the bond to the date of the approval of the cancellation.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-13
Payments
Sec. 13. A person may make a payment to the commission:
(1) in cash;
(2) by a valid postal money order of the United States;
(3) by certified check;
(4) by cashier's check;
(5) by check drawn on the bank deposit of a business;
(6) by bank draft;
(7) by money order;
(8) by credit card, debit card, charge card, or similar method; or
(9) if approved by the commission, by an electronic funds transfer (as defined in IC 4-8.1-2-7).
However, payment made by one (1) of the methods listed in subdivisions (3) through (6) must be of or drawn upon a solvent bank or trust company. However, if a payment is made by bank draft, check, cashier's check, or money order, the liability is not finally discharged and the person has not paid the obligation until the draft, check, or money order has been honored by the institution on which it is drawn. If the payment is made by credit card, debit card, charge card, or similar method, the liability is not finally discharged and the person has not paid the liability until the commission receives payment or credit from the institution responsible for making the payment or credit. The commission may contract with a bank or

credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the commission or charged directly to the commission's account, the commission or credit card vendor may collect from the person using the bank or credit card a fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.205-1999, SEC.10; P.L.204-2001, SEC.25.

IC 7.1-3-1-14
Times when sales lawful; athletic or sports events in specified counties or cities; auto racing
Sec. 14. (a) It is lawful for an appropriate permittee, unless otherwise specifically provided in this title, to sell alcoholic beverages each day Monday through Saturday from 7 a.m., prevailing local time, until 3 a.m., prevailing local time, the following day. Sales shall cease wholly on Sunday at 3 a.m., prevailing local time, and not be resumed until the following Monday at 7 a.m., prevailing local time.
(b) It is lawful for the holder of a retailer's permit to sell the appropriate alcoholic beverages for consumption on the licensed premises only on Sunday from 7 a.m., prevailing local time, until 3 a.m., prevailing local time, the following day.
(c) It is lawful for the holder of a permit under this article to sell alcoholic beverages at athletic or sports events held on Sunday upon premises that:
(1) are described in section 25(a) of this chapter;
(2) are a facility used in connection with the operation of a paved track more than two (2) miles in length that is used primarily in the sport of auto racing; or
(3) are being used for a professional or an amateur tournament;
beginning one (1) hour before the scheduled starting time of the event or, if the scheduled starting time of the event is 1 p.m. or later, beginning at noon.
(d) It is lawful for the holder of a valid beer, wine, or liquor wholesaler's permit to sell to the holder of a valid retailer's or dealer's permit at any time.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.60, SEC.2.) As amended by P.L.99-1983, SEC.1; P.L.102-1989, SEC.1; P.L.64-1990, SEC.1; P.L.72-1991, SEC.1; P.L.1-1992, SEC.28; P.L.106-1995, SEC.6; P.L.205-1999, SEC.11; P.L.136-2000, SEC.1; P.L.72-2004, SEC.4; P.L.224-2005, SEC.3; P.L.165-2006, SEC.3; P.L.10-2010, SEC.4.

IC 7.1-3-1-15
Service while standing
Sec. 15. Service While Standing. It is lawful for a retail permittee to serve an alcoholic beverage to a customer whether the customer is seated or standing. It also is lawful for a customer of a retail permittee to be served an alcoholic beverage and to consume it

whether he is seated or standing.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-16
Repealed
(Repealed by Acts 1973, P.L.58, SEC.2.)

IC 7.1-3-1-17
Transportation of alcoholic beverages; general
Sec. 17. Transportation of Alcoholic Beverages: General. The traffic and transportation of alcohol and alcoholic beverages for sale within this state shall be subject to the rules and regulations of the commission. Alcohol and alcoholic beverages shall be transported and delivered only in containers that are lawful under this title and permissible under the rules and regulations of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-18
Publication of notice
Sec. 18. (a) Whenever, under the provisions of this title, publication of notice of application for a permit is required, the publication shall be made in one (1) newspaper of general circulation published in the county where the permit is to be in effect.
(b) Publication required by this section may be made in any newspaper of general circulation published one (1) or more times each week.
(c) The rates which shall be paid for the advertising of a notice required under this title shall be those required to be paid in case of other notices published for or on behalf of the state.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.224-2005, SEC.4.

IC 7.1-3-1-19
Character of the business test
Sec. 19. Character of the Business Test. Whenever the character of the business in which an applicant is engaged is material to his being issued a permit under this article, or is material to his being qualified to continue to hold the permit, it must be made to appear to the satisfaction of the commission that a substantial portion of the business carried on, or to be carried on, in the premises in respect to which a permit is applied for is in the nature of the applicant's main business function in the premises.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-20
Display of permit
Sec. 20. A person to whom a permit has been issued to carry on any of the businesses or undertakings authorized by this title shall, before being fully qualified to do business, post and display, and keep posted and displayed, in the most conspicuous place in the

person's licensed premises the person's permit to do business.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.77-1988, SEC.1.

IC 7.1-3-1-21
Sponsoring amateur athletic event
Sec. 21. The holder of a permit of any type issued under the provisions of this title or a manufacturer of an alcoholic beverage may sponsor, finance, or promote in any way an amateur athletic contest, amateur athletic team, or amateur athletic sporting event of any kind.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.57-1984, SEC.3.

IC 7.1-3-1-22
Medical exemption
Sec. 22. Medical Exemption. A regularly licensed physician, a dentist, or a person holding a license to practice medicine, or to engage in a profession in which the treatment of the human body, or of an animal body, is necessarily involved, a clinic, a noncommercial laboratory, a hospital or a sanitarium, may acquire, own and dispense for medicinal, mechanical or scientific purposes only, and not for beverage purposes, an alcoholic beverage or ethyl alcohol without a permit being issued under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-23
Pharmacy exemption
Sec. 23. Pharmacy Exemption. A registered pharmacist who owns or manages a regularly licensed drug store and who is not the holder of a drug store permit issued pursuant to the provisions of IC 1971, 7.1-3-10, but who is the holder of an unrevoked permit of the Indiana Board of Pharmacy, may acquire, own and use only in the compounding of physician's prescriptions two (2) gallons of ethyl alcohol per year without a permit being issued under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-23.5
Wine appreciation course instructor exemption
Sec. 23.5. An instructor teaching a class on wine appreciation at an accredited college or university (as described under IC 24-4-11-2) may purchase, acquire, possess, and dispense wine for educational purposes within the class without a permit under this title.
As added by P.L.54-2008, SEC.1.

IC 7.1-3-1-24
Religious exemption
Sec. 24. Religious Exemption. A pastor, rabbi, minister, or priest may purchase, acquire, possess and dispense wine for sacramental purposes or for performing a religious rite only without a permit

being issued under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-1-25
Authorization to permit the sale of alcoholic beverages at certain public facilities
Sec. 25. (a) A city or county listed in this subsection that by itself or in combination with any other municipal body acquires by ownership or by lease any stadium, exhibition hall, auditorium, theater, convention center, or civic center may permit the retail sale of alcoholic beverages upon the premises if the governing board of the facility first applies for and secures the necessary permits as required by this title. The cities and counties to which this subsection applies are as follows:
(1) A consolidated city or its county.
(2) A second class city.
(3) A county having a population of more than one hundred eighty-five thousand (185,000) but less than two hundred fifty thousand (250,000).
(4) A county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000).
(5) A county having a population of more than one hundred twenty-five thousand (125,000) but less than one hundred thirty-five thousand (135,000).
(6) A county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(7) A city having a population of more than four thousand nine hundred fifty (4,950) but less than five thousand (5,000).
(8) A county having a population of more than one hundred thirty-five thousand (135,000) but less than one hundred thirty-eight thousand (138,000).
(9) A county having a population of more than two hundred seventy thousand (270,000) but less than three hundred thousand (300,000).
(b) A county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) or a township located in such a county that has established a public park with a golf course within its jurisdiction under IC 36-10-3 or IC 36-10-7 may be issued a permit for the retail sale of alcoholic beverages on the premises of any community center within the park, including a clubhouse, social center, or pavilion.
(c) A township that:
(1) is located in a county having a population of more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000); and
(2) acquires ownership of a golf course;
may permit the retail sale of alcoholic beverages upon the premises of the golf course, if the governing board of the golf course first

applies for and secures the necessary permits required by this title.
(d) A township:
(1) having a population of more than thirty-five thousand (35,000) but less than one hundred thousand (100,000); and
(2) located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000);
may be issued a permit for the retail sale of alcoholic beverages on the premises of any community center or social center that is located within the township and operated by the township.
(e) A city that owns a golf course may permit the retail sale of alcoholic beverages upon the premises of the golf course if the governing board of the golf course first applies for and secures the necessary permits required by this title.
(f) A city that:
(1) has a population of more than twenty-nine thousand six hundred (29,600) but less than twenty-nine thousand nine hundred (29,900); and
(2) owns or leases a marina;
may permit the retail sale of alcoholic beverages upon the premises of the marina if the governing board of the marina first applies for and secures the necessary permits required by this title. The permit may include the carryout sale of alcoholic beverages in accordance with IC 7.1-3-4-6(c), IC 7.1-3-9-9(c), IC 7.1-3-14-4(c), and 905 IAC 1-29 but may not include at-home delivery of alcoholic beverages.
(g) A city listed in this subsection that owns a marina may be issued a permit for the retail sale of alcoholic beverages on the premises of the marina. The permit may include the carryout sale of alcoholic beverages in accordance with IC 7.1-3-4-6(c), IC 7.1-3-9-9(c), IC 7.1-3-14-4(c), and 905 IAC 1-29 but may not include at-home delivery of alcoholic beverages. However, the city must apply for and secure the necessary permits that this title requires. This subsection applies to the following cities:
(1) A city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
(2) A city having a population of more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000).
(3) A city having a population of more than thirty-one thousand (31,000) but less than thirty-one thousand five hundred (31,500).
(4) A city having a population of more than thirty-six thousand eight hundred twenty-five (36,825) but less than forty thousand (40,000).
(5) A city having a population of more than forty-four thousand five hundred (44,500) but less than forty-five thousand (45,000).
(h) Notwithstanding subsection (a), the commission may issue a civic center permit to a person that:
(1) by the person's self or in combination with another person

is the proprietor, as owner or lessee, of an entertainment complex; or
(2) has an agreement with a person described in subdivision (1) to act as a concessionaire for the entertainment complex for the full period for which the permit is to be issued.
As added by Acts 1980, P.L.8, SEC.64. Amended by Acts 1982, P.L.1, SEC.22; P.L.100-1983, SEC.1; P.L.57-1984, SEC.4; P.L.85-1985, SEC.4; P.L.112-1987, SEC.3; P.L.103-1989, SEC.1; P.L.12-1992, SEC.55; P.L.87-1993, SEC.1; P.L.71-1996, SEC.3; P.L.71-1997, SEC.1; P.L.205-1999, SEC.12; P.L.136-2000, SEC.2; P.L.170-2002, SEC.54; P.L.165-2006, SEC.4; P.L.119-2012, SEC.79.

IC 7.1-3-1-26
Sales among collectors
Sec. 26. No permit is required for the sale, purchase, or gift by a collector to another collector of a container that is:
(1) a ceramic commemorative bottle; or
(2) a uniquely designed decanter.
An unbroken federal tax stamp must be on the container at the time of the sale, purchase, or gift.
As added by P.L.57-1984, SEC.5.

IC 7.1-3-1-27
Affidavit of compliance by retailer permittee; financial statements
Sec. 27. (a) Notwithstanding any other provision of this article, a retailer permittee who is required to comply with the gross food and beverage sales, or gross food sales, standards contained in this article as a condition of receiving, continuing to hold, or renewing, the permittee's permit, or otherwise doing business, may attest to the permittee's compliance with those standards by filing an affidavit of compliance with the commission.
(b) The affidavit of compliance authorized by subsection (a) must be in writing and signed by the permittee, or by a responsible officer or partner, under the penalties of perjury, that the representations contained in it are true.
(c) If the commission has reasonable grounds to doubt the truthfulness of an affidavit filed pursuant to subsection (a), it may require the permittee to support it by audited financial statements. If the audited financial statements do not support the affidavit and show the required compliance with the applicable standards of this article, the commission may revoke the permit.
As added by P.L.112-1987, SEC.4.

IC 7.1-3-1-28
Posting notice of application
Sec. 28. (a) This section applies to the initial issuance, transfer of location, or transfer of ownership of the following:
(1) Any form of retailer's permit issued under this title.
(2) Any form of dealer's permit issued under this title.
(b) To qualify for approval of an application, an applicant must

show proof to the commission that the applicant has provided notice concerning the application in conformity with this section.
(c) Except as provided in subsection (d), the applicant shall post a sign for the period, in the location, and in the form specified in the rules adopted by the commission to indicate to the public that the applicant is seeking the issuance of a retailer's or dealer's permit. The rules adopted by the commission must require that:
(1) the wording on the sign be in a sufficiently large type size; and
(2) the sign be posted in a sufficient manner in a window or another area;
so that the sign is visible from the largest public thoroughfare or the nearest public thoroughfare in the vicinity of the applicant's location. The commission may require an applicant to use a sign prepared by the commission. The commission may charge a fee for a sign prepared by the commission that does not exceed the cost of the sign.
(d) This subsection applies to a county having a consolidated city. If the application is for a permit other than a liquor dealer's permit, the applicant may:
(1) post notice of the application as set forth in subsection (c); or
(2) mail notice in accordance with:
(A) section 5.5 of this chapter if the application is for a new permit or transfer of a permit; or
(B) section 5.6 of this chapter if the application is for renewal of a permit.
As added by P.L.204-2001, SEC.26.



CHAPTER 1.5. CERTIFICATION OF ALCOHOL SERVER TRAINING PROGRAMS

IC 7.1-3-1.5-1.2
"Applicant"
Sec. 1.2. As used in this chapter, "applicant" means a person who applies for a trainer certificate under this chapter to train:
(1) alcohol servers; and
(2) individuals who plan to become certified trainers;
on the selling, serving, and consumption of alcoholic beverages.
As added by P.L.165-2006, SEC.5.

IC 7.1-3-1.5-1.3
"Certified trainer"
Sec. 1.3. As used in this chapter, "certified trainer" means a person who is issued a trainer certificate under section 4.6 of this chapter.
As added by P.L.165-2006, SEC.6.

IC 7.1-3-1.5-2
"Dealer permittee"
Sec. 2. As used in this chapter, "dealer permittee" means a person who holds a liquor dealer permit under IC 7.1-3-10 for a package liquor store.
As added by P.L.161-2005, SEC.1.

IC 7.1-3-1.5-3
"Program"
Sec. 3. As used in this chapter, "program" refers to a program designed to educate an alcohol server on the:
(1) selling;
(2) serving; and
(3) consumption;
of alcoholic beverages. As added by P.L.161-2005, SEC.1.

IC 7.1-3-1.5-4
"Retailer permittee"
Sec. 4. As used in this chapter, "retailer permittee" means a person who holds a:
(1) beer retailer's permit under IC 7.1-3-4;
(2) liquor retailer's permit under IC 7.1-3-9; or
(3) wine retailer's permit under IC 7.1-3-14.
As added by P.L.161-2005, SEC.1.

IC 7.1-3-1.5-4.2
"Server certificate"
Sec. 4.2. As used in this chapter, "server certificate" means a certificate issued by the commission under this chapter to an individual who completes a program established or approved under section 6 of this chapter.
As added by P.L.165-2006, SEC.7.

IC 7.1-3-1.5-4.3
"Server program"
Sec. 4.3. As used in this chapter, "server program" refers to a program designed to educate an alcohol server on the:
(1) selling;
(2) serving; and
(3) consumption;
of alcoholic beverages.
As added by P.L.94-2008, SEC.14.

IC 7.1-3-1.5-4.4
"Trainer certificate"
Sec. 4.4. As used in this chapter, "trainer certificate" means a certificate issued by the commission under this chapter to an applicant who meets the requirements under section 4.6 of this chapter.
As added by P.L.165-2006, SEC.8.

IC 7.1-3-1.5-4.5
"Trainer program"
Sec. 4.5. As used in this chapter, "trainer program" refers to a program designed to educate an individual on the training of alcohol servers on the:
(1) selling;
(2) serving; and
(3) consumption;
of alcoholic beverages.
As added by P.L.94-2008, SEC.15.

IC 7.1-3-1.5-4.6
Trainer certificate; requirements Sec. 4.6. The commission shall issue a trainer certificate to an applicant who:
(1) files the application and pays the fees established by the commission under section 5 of this chapter;
(2) completes a program established or approved under section 5.5 of this chapter; and
(3) meets the requirements under this chapter and rules adopted by the commission.
As added by P.L.165-2006, SEC.9. Amended by P.L.94-2008, SEC.16.

IC 7.1-3-1.5-4.8
Certified trainer; authorized activities
Sec. 4.8. A certified trainer may train alcohol servers on the selling, serving, and consumption of alcoholic beverages.
As added by P.L.165-2006, SEC.10. Amended by P.L.94-2008, SEC.17.

IC 7.1-3-1.5-5
Rules
Sec. 5. The commission shall adopt rules under IC 4-22-2 to establish:
(1) an application form;
(2) standards; and
(3) fees;
for certification under this chapter.
As added by P.L.161-2005, SEC.1. Amended by P.L.165-2006, SEC.11.

IC 7.1-3-1.5-5.5
Trainer program; approval
Sec. 5.5. (a) Subject to subsection (b), the commission may approve a trainer program by a third party that is designed to educate individuals on the training of alcohol servers on the selling, serving, and consumption of alcoholic beverages.
(b) The commission may not approve a trainer program by a third party that holds or has an interest in any of the following permits:
(1) A primary source of supply permit.
(2) A beer, wine, or liquor wholesaler's permit.
(3) A beer, wine, or liquor retailer's permit.
(4) A beer, wine, or liquor dealer's permit.
(c) In approving a trainer program under this section, the commission may consider the following factors:
(1) The needs of applicants.
(2) The geographical distribution of the third parties' locations in Indiana.
(3) The adequacy of the facilities where the trainer program will be conducted.
As added by P.L.94-2008, SEC.18.
IC 7.1-3-1.5-6
Server program requirements
Sec. 6. (a) The commission shall:
(1) establish a server program; and
(2) approve a server program established by a third party that meets the requirements of this chapter;
that is designed to educate alcohol servers on the selling, serving, and consumption of alcoholic beverages.
(b) A server program established or approved under subsection (a) must include the following:
(1) Training by an instructor who:
(A) has knowledge in the subject areas described in this section; and
(B) is a certified trainer under this chapter.
(2) Information on specific subject areas as required by the commission.
(3) A minimum of at least two (2) hours of training to complete the program.
(4) Information on:
(A) state laws and rules regarding the sale and service of alcoholic beverages;
(B) the classification of alcohol as a depressant and the effect of alcohol on the human body, particularly on the ability to drive a motor vehicle;
(C) the effects of alcohol:
(i) when taken with commonly used prescription and nonprescription drugs; and
(ii) on human behavior;
(D) methods of:
(i) identifying and refusing to serve or sell alcoholic beverages to an underage or intoxicated person; and
(ii) handling situations involving an underage or intoxicated person;
(E) methods for properly and effectively:
(i) checking the identification of an individual;
(ii) identifying an illegal identification of an individual; and
(iii) handling situations involving individuals who have provided illegal identification;
(F) security and law enforcement issues regarding the sale and service of alcoholic beverages; and
(G) recognizing certain behavior to assess the amount of alcohol an individual:
(i) has consumed; and
(ii) may safely consume.
(5) One (1) or both of the following:
(A) A written test.
(B) An oral test.
As added by P.L.161-2005, SEC.1. Amended by P.L.165-2006, SEC.12; P.L.94-2008, SEC.19.
IC 7.1-3-1.5-7
Repealed
(Repealed by P.L.165-2006, SEC.40.)

IC 7.1-3-1.5-8
Trainer certificate expiration and renewal
Sec. 8. (a) A trainer certificate issued under this chapter expires three (3) years after the date the trainer certificate was issued.
(b) The commission shall notify a:
(1) dealer permittee at the time the dealer permittee renews a permit described in section 2 of this chapter; and
(2) retailer permittee at the time the retailer permittee renews a permit described in section 4 of this chapter;
of the renewal requirements for a trainer certificate under this chapter.
As added by P.L.161-2005, SEC.1. Amended by P.L.165-2006, SEC.13.

IC 7.1-3-1.5-9
Trainer certificate renewal requirements
Sec. 9. To renew a trainer certificate under this chapter, the certified trainer must:
(1) file the renewal application established and provided by the commission;
(2) pay a renewal fee of forty-five dollars ($45); and
(3) complete a refresher course established or approved by the commission;
not later than the expiration date of the trainer certificate.
As added by P.L.161-2005, SEC.1. Amended by P.L.165-2006, SEC.14.

IC 7.1-3-1.5-10
Suspension; revocation; fines
Sec. 10. (a) The commission may:
(1) refuse to issue, renew, or restore a certificate issued under this chapter; or
(2) suspend or revoke a certificate issued under this chapter;
if the board determines that the applicant or certificate holder has not complied with this chapter.
(b) The commission may fine a certificate holder for the violation of a:
(1) provision of this chapter; or
(2) rule adopted by the commission under this chapter.
The commission may fine a certificate holder for each day the violation continues if the violation is of a continuing nature.
As added by P.L.161-2005, SEC.1.

IC 7.1-3-1.5-11
Injunction
Sec. 11. (a) If a person violates this chapter, the attorney general,

the commission, or the prosecuting attorney of the county in which the person violates this chapter may maintain an action in the name of the state to enjoin the person from continuing in violation of this chapter.
(b) A person who is enjoined and who violates the injunction shall be punished for contempt of court.
As added by P.L.161-2005, SEC.1.

IC 7.1-3-1.5-12
Violation; Class B infraction
Sec. 12. A person who trains alcohol servers without a trainer certificate under this chapter commits a Class B infraction.
As added by P.L.161-2005, SEC.1. Amended by P.L.165-2006, SEC.15; P.L.94-2008, SEC.20.

IC 7.1-3-1.5-13
Retailer or dealer permittee; management representative; duties and responsibilities
Sec. 13. (a) Subsections (b) through (e) do not apply during the period beginning July 1, 2010, and ending May 1, 2011. This subsection expires May 1, 2011.
(b) A retailer permittee or dealer permittee who operates an establishment where alcoholic beverages are served or sold must:
(1) ensure that each alcohol server completes a server program or a trainer program established or approved under section 5.5 or 6 of this chapter not later than one hundred twenty (120) days after the date the alcohol server begins employment at the establishment;
(2) require each alcohol server to attend a refresher course that includes the dissemination of new information concerning the server program subject areas described in section 6 of this chapter or subject areas of a trainer program every three (3) years after the date the alcohol server completes a server program or a trainer program; and
(3) maintain training verification records of each alcohol server.
(c) A retailer permittee, a dealer permittee, or a management representative of a retailer or dealer permittee must complete a server program or a trainer program established or approved under section 5.5 or 6 of this chapter:
(1) not later than one hundred twenty (120) days after the date:
(A) the dealer permittee is issued a permit described in section 2 of this chapter; or
(B) the retailer permittee is issued a permit described in section 4 of this chapter; and
(2) every five (5) years after the date the retailer permittee, dealer permittee, or management representative of the retailer or dealer permittee completes a server program or a trainer program.
(d) The commission shall notify a:
(1) dealer permittee at the time the dealer permittee renews a

permit described in section 2 of this chapter; and
(2) retailer permittee at the time the retailer permittee renews a permit described in section 4 of this chapter;
of the requirements under subsections (b) and (c).
(e) The commission may suspend or revoke a retailer permittee's or dealer permittee's permit or fine a retailer permittee or dealer permittee for noncompliance with this section in accordance with IC 7.1-3-23.
As added by P.L.161-2005, SEC.1. Amended by P.L.165-2006, SEC.16; P.L.94-2008, SEC.21; P.L.10-2010, SEC.5.

IC 7.1-3-1.5-14
Server certificate
Sec. 14. A server program established or approved under section 6 of this chapter must provide a server certificate to an individual who successfully completes the server program.
As added by P.L.165-2006, SEC.17. Amended by P.L.94-2008, SEC.22.

IC 7.1-3-1.5-14.5
Trainer certificate
Sec. 14.5. A trainer program established or approved under section 5.5 of this chapter must provide a trainer certificate to an individual who successfully completes the program.
As added by P.L.94-2008, SEC.23.

IC 7.1-3-1.5-15
Observation of server program
Sec. 15. The commission may attend and observe training by a certified trainer under a server program established or approved under section 6 of this chapter at any time.
As added by P.L.165-2006, SEC.18. Amended by P.L.94-2008, SEC.24.

IC 7.1-3-1.5-15.5
Observation of trainer program
Sec. 15.5. The commission may attend and observe training under a trainer program established or approved under section 5.5 of this chapter at any time.
As added by P.L.94-2008, SEC.25.

IC 7.1-3-1.5-16
Rules
Sec. 16. The commission shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.165-2006, SEC.19.



CHAPTER 2. BREWERS' PERMITS

IC 7.1-3-2-2
Persons eligible for permits
Sec. 2. (a) The commission may issue a brewer's permit for a brewery that manufactures more than thirty thousand (30,000) barrels of beer in a calendar year for sale or distribution within Indiana. The commission may issue a permit under this subsection only to:
(1) an individual;
(2) a partnership, all the partners of which are bona fide residents of Indiana;
(3) a limited liability company, all the members of which are bona fide residents of Indiana; or
(4) a corporation organized and existing under the laws of Indiana and having authority under its charter to manufacture or sell beer.
The permit does not limit the number of barrels of beer in a calendar year that the brewer may manufacture for sale or distribution outside Indiana.
(b) The commission may issue a brewer's permit to a brewer for a brewery that manufactures not more than thirty thousand (30,000) barrels of beer in a calendar year for sale or distribution within Indiana. The commission may issue a permit under this subsection only to:
(1) an individual;
(2) a partnership organized and existing under the laws of Indiana;
(3) a limited liability company organized and existing under the laws of Indiana; or
(4) a corporation organized and existing under the laws of Indiana.
The permit does not limit the number of barrels of beer in a calendar year that the brewer may manufacture for sale or distribution outside Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.51-1994, SEC.3; P.L.72-2004, SEC.5; P.L.186-2011, SEC.2; P.L.71-2012, SEC.1.

IC 7.1-3-2-3
Preference for existing permittees
Sec. 3. Preference for Existing Permittees. A holder of a brewer's permit shall be entitled to preference in the issuance of a brewer's permit over a new applicant for that permit and the existing permittee

shall not be refused the permit except for good cause after hearing.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-2-4
Out-of-state brewer; qualifications
Sec. 4. A brewer or other person located outside Indiana who is desirous of selling beer or flavored malt beverage to an Indiana permittee for importation into and resale in Indiana, in order to qualify under this title, shall file with the commission a surety bond in a penal sum equal to its average monthly excise tax liability for the previous year, payable to the state of Indiana and conditioned on the principal's faithful performance and discharge in its agreement with the commission as provided in section 5 of this chapter. The bond and agreement, unless suspended or revoked, shall be renewable annually.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.58-1984, SEC.2; P.L.72-1996, SEC.2.

IC 7.1-3-2-5
Out-of-state brewer; agreement
Sec. 5. There shall accompany the bond required by section 4 of this chapter an agreement by the applicant to:
(1) pay to the state the taxes and fees levied by the state for which the applicant is liable on beer shipped or transported into Indiana;
(2) furnish reports required by the commission of the sales of beer and flavored malt beverage by the principal to an Indiana permittee; and
(3) consent to an examination of the principal's records pertaining to sales to an Indiana permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.58-1984, SEC.3; P.L.72-1996, SEC.3.

IC 7.1-3-2-6
Cessation of manufacturing; revocation of permit
Sec. 6. Cessation of Manufacturing: Revocation of Permit. The commission may revoke the permit of a brewer if the brewer does not, in good faith, begin to manufacture beer within six (6) months after the issuance of the permit, or if he suspends manufacturing of beer for six (6) consecutive months, without the consent and approval of the commission. The revocation shall be affected in accordance with the rules and regulations of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-2-7
Scope of permit
Sec. 7. The holder of a brewer's permit or an out-of-state brewer holding either a primary source of supply permit or an out-of-state brewer's permit may do the following:
(1) Manufacture beer. (2) Place beer in containers or bottles.
(3) Transport beer.
(4) Sell and deliver beer to a person holding a beer wholesaler's permit issued under IC 7.1-3-3.
(5) If the brewer's brewery manufactures not more than thirty thousand (30,000) barrels of beer in a calendar year for sale or distribution within Indiana, the permit holder may do the following:
(A) Sell and deliver beer to a person holding a retailer or a dealer permit under this title.
(B) Be the proprietor of a restaurant.
(C) Hold a beer retailer's permit, a wine retailer's permit, or a liquor retailer's permit for a restaurant established under clause (B).
(D) Transfer beer directly from the brewery to the restaurant by means of:
(i) bulk containers; or
(ii) a continuous flow system.
(E) Install a window between the brewery and an adjacent restaurant that allows the public and the permittee to view both premises.
(F) Install a doorway or other opening between the brewery and an adjacent restaurant that provides the public and the permittee with access to both premises.
(G) Sell the brewery's beer by the glass for consumption on the premises. Brewers permitted to sell beer by the glass under this clause must furnish the minimum food requirements prescribed by the commission.
(H) Sell and deliver beer to a consumer at the permit premises of the brewer or at the residence of the consumer. The delivery to a consumer may be made only in a quantity at any one (1) time of not more than one-half (1/2) barrel, but the beer may be contained in bottles or other permissible containers.
(I) Sell the brewery's beer as authorized by this section for carryout on Sunday in a quantity at any one (1) time of not more than five hundred seventy-six (576) ounces. A brewer's beer may be sold under this clause at any address for which the brewer holds a brewer's permit issued under this chapter if the address is located within the same city boundaries in which the beer was manufactured.
(6) If the brewer's brewery manufactures more than thirty thousand (30,000) barrels of beer in a calendar year for sale or distribution within Indiana, the permit holder may own a portion of the corporate stock of another brewery that:
(A) is located in the same county as the brewer's brewery;
(B) manufactures less than thirty thousand (30,000) barrels of beer in a calendar year; and
(C) is the proprietor of a restaurant that operates under subdivision (5). (7) Provide complimentary samples of beer that are:
(A) produced by the brewer; and
(B) offered to consumers for consumption on the brewer's premises.
(8) Own a portion of the corporate stock of a sports corporation that:
(A) manages a minor league baseball stadium located in the same county as the brewer's brewery; and
(B) holds a beer retailer's permit, a wine retailer's permit, or a liquor retailer's permit for a restaurant located in that stadium.
(9) For beer described in IC 7.1-1-2-3(a)(4):
(A) may allow transportation to and consumption of the beer on the licensed premises; and
(B) may not sell, offer to sell, or allow sale of the beer on the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.52-1992, SEC.3; P.L.88-1993, SEC.1; P.L.15-1994, SEC.3; P.L.107-1995, SEC.1; P.L.177-1999, SEC.6; P.L.72-2004, SEC.6; P.L.94-2008, SEC.26; P.L.10-2010, SEC.6; P.L.186-2011, SEC.3; P.L.71-2012, SEC.2.

IC 7.1-3-2-8
Transportation of beer
Sec. 8. Transportation of Beer. The transportation of beer to a county within this state shall be only in barrel or keg containers, or in bottles, or in other containers permissible under the rules and regulations of the commission. A brewer may ship beer to points outside this state in any convenient container.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-2-9
Out-of-state brewer; use of beer wholesalers
Sec. 9. An out-of-state brewer holding either a primary source of supply permit or an out-of-state brewer's permit may:
(1) appoint a beer wholesaler to perform the services described in IC 7.1-3-3-5(f)(1) through IC 7.1-3-3-5(f)(2); and
(2) provide a fee to a beer wholesaler who performs the services described in IC 7.1-3-3-5(f)(1) through IC 7.1-3-3-5(f)(2).
As added by P.L.72-1997, SEC.1.



CHAPTER 3. BEER WHOLESALERS' PERMITS

IC 7.1-3-3-2
Necessary investment
Sec. 2. Necessary Investment. An applicant for a beer wholesaler's permit shall have available for investment, capital, in cash or property, necessary and useful in his business, exclusively as a beer wholesaler, of at least fifteen thousand dollars ($15,000), exclusive of motor vehicles. If his application is granted, the investment shall actually be made and proof of it submitted to the commission before the applicant shall engage in business as a beer wholesaler. The provisions of this section shall not apply to a permittee who held a valid beer wholesaler's permit as of April 2, 1965.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-3
Building requirements
Sec. 3. Building Requirements. The building to be occupied by a beer wholesaler shall be owned or leased by him, or storage space in it shall be leased to him. If the building or storage space is held by lease, the lease shall be for the full term of the permit, and no other person, or stockholder of a corporation, interested in the manufacture of, or in the sale at retail of, alcoholic beverages shall own the building or have any interest in it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-4
Premises described in application
Sec. 4. (a) The premises to be used as a warehouse by an applicant shall be described in the application for the permit. The commission shall not issue a beer wholesaler's permit to an applicant for any other warehouse or premises than that described in the application. The commission shall issue only one (1) beer wholesaler's permit to an applicant, but a permittee may be permitted to transfer the permittee's warehouse to another location within the county that is not required to be within the corporate limits of an incorporated city or town, upon application to, and approval of, the commission.
(b) As used in this subsection, "immediate relative" means the father, the mother, a brother, a sister, a son, or a daughter of a wholesaler permittee. Notwithstanding subsection (a), the

commission, upon the death or legally adjudged mental incapacitation of a wholesaler permittee, may allow the transfer of the wholesaler permit only to an immediate relative of the wholesaler permittee who concurrently holds a majority share in a valid wholesaler permit.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.205-1999, SEC.13; P.L.94-2008, SEC.27.

IC 7.1-3-3-5
Scope of permit
Sec. 5. (a) The holder of a beer wholesaler's permit may purchase and import from the primary source of supply, possess, and sell at wholesale, beer and flavored malt beverages manufactured within or without this state.
(b) A beer wholesaler permittee may possess, transport, sell, and deliver beer to:
(1) another beer wholesaler authorized by the brewer to sell the brand purchased;
(2) an employee; or
(3) a holder of a beer retailer's permit, beer dealer's permit, temporary beer permit, dining car permit, boat permit, airplane permit, or supplemental caterer's permit;
located within this state. The sale, transportation, and delivery of beer shall be made only from inventory that has been located on the wholesaler's premises before the time of invoicing and delivery.
(c) The beer wholesaler's bona fide regular employees may purchase beer from the wholesaler in:
(1) bottles, cans, or any other type of permissible containers in an amount not to exceed forty-eight (48) pints; or
(2) one (1) keg;
at any one (1) time.
(d) The importation, transportation, possession, sale, and delivery of beer shall be subject to the rules of the commission and subject to the same restrictions provided in this title for a person holding a brewer's permit.
(e) The holder of a beer wholesaler's permit may purchase, import, possess, transport, sell, and deliver any commodity listed in IC 7.1-3-10-5, unless prohibited by this title. However, a beer wholesaler may deliver flavored malt beverages only to the holder of one (1) of the following permits:
(1) A beer wholesaler or wine wholesaler permit, if the wholesaler is authorized by the primary source of supply to sell the brand of flavored malt beverage purchased.
(2) A wine retailer's permit, wine dealer's permit, temporary wine permit, dining car wine permit, boat permit, airplane permit, or supplemental caterer's permit.
(f) A beer wholesaler may:
(1) store beer for an out-of-state brewer described in IC 7.1-3-2-9 and deliver the stored beer to another beer wholesaler that the out-of-state brewer authorizes to sell the

beer;
(2) perform all necessary accounting and auditing functions associated with the services described in subdivision (1); and
(3) receive a fee from an out-of-state brewer for the services described in subdivisions (1) through (2).
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.60, SEC.3; Acts 1974, P.L.25, SEC.2.) As amended by Acts 1978, P.L.52, SEC.1; P.L.57-1984, SEC.6; P.L.78-1986, SEC.3; P.L.72-1996, SEC.4; P.L.72-1997, SEC.2; P.L.224-2005, SEC.5; P.L.94-2008, SEC.28.

IC 7.1-3-3-6
Renewals
Sec. 6. Renewals. A permittee who holds a beer wholesaler's permit and who desires that it be renewed shall file an application for renewal with the commission not less than thirty (30) days prior to the expiration of the existing permit. The application shall be made in the same manner that an application for an original permit is made.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-7
Action of commission on renewals
Sec. 7. Action of Commission on Renewals. The commission shall notify the applicant in writing of its determination to grant or deny the renewal of a beer wholesaler's permit not more than ten (10) days after the filing of the application. The notice may be given by personal service upon the applicant or by registered mail, addressed to applicant at the address shown in the application for renewal. The registration and deposit of the notice, properly addressed, in the post office within the ten (10) day period shall be sufficient when the notice is given by registered mail.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-8
Notice of renewal
Sec. 8. Notice of Renewal. The determination shall be final and conclusive if the notice advises the applicant that his beer wholesaler's permit will be renewed at the expiration of the existing permit term. Prior to the expiration of the existing permit term, the commission shall issue a renewal beer wholesaler's permit to the applicant for the ensuing year. The failure on the part of the commission to issue the renewal permit prior to the expiration of the existing permit shall not deprive the applicant of the right to continue in operation pending its issuance.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-9
Demand for public hearing
Sec. 9. Demand for Public Hearing. The commission shall state in the notice to the applicant the reasons for the denial of the renewal of his beer wholesaler's permit if they decide not to renew the permit.

The commission shall grant a public hearing to the applicant on the matter if, within five (5) days after receipt by the applicant of the notice of denial, he files with the commission a written demand for a public hearing. The hearing shall be held either in the offices of the commission or in the county seat of the county in which the applicant's place of business is located after ten (10) days' notice to the applicant of the time and place of the hearing.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-10
Conduct of hearing
Sec. 10. Conduct of Hearing. The hearing on the denial of the renewal shall be conducted by a member of the commission or by a special examiner designated by it for this purpose. A deputy attorney general of the state shall represent the State of Indiana at the hearing and he shall present the written and oral evidence in support of the reasons given in the notice of the denial of the renewal of the beer wholesaler's permit. The applicant, in person or by counsel, shall present his evidence in support of his right to the renewal and in rebuttal of the evidence presented by the state. The burden shall be upon the state to establish the existence and sufficiency of the reasons for the denial of the renewal of the permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-11
Findings and conclusions; action of commission
Sec. 11. Findings and Conclusions: Action of Commission. The person who conducted the hearing shall make a report of the recommended findings of fact and conclusions to the commission following the hearing. The commission, upon receipt of the report, by a majority vote of its membership, shall make findings of fact and state its conclusions affirming or reversing the proposed denial of renewal. The commission shall enter its order accordingly and that order shall be final and conclusive except as otherwise provided in this title. The commission shall serve the applicant, personally or by registered mail, with a copy of the findings of fact, conclusions, and order.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-12
Petition for review
Sec. 12. Petition for Review. The applicant, if the order of the commission affirms the denial of the renewal of his permit, may file, within ten (10) days following its receipt by him, an action to review the findings, conclusions and order in the Superior Court of Marion County, or in the circuit or superior court of the county in which the applicant has his licensed premises, to set aside and enjoin the enforcement of the order of denial on the grounds that it is unlawful, unreasonable, or insufficient, or that it was obtained by wrongful, fraudulent or other unlawful methods. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-13
Contents of petition
Sec. 13. Contents of Petition. The petition for review shall be verified by the applicant, or by someone in his behalf having knowledge of the matters stated in the petition, and may include a prayer that a temporary restraining order be issued against the commission, temporarily restraining it from enforcing its order denying the renewal. The temporary restraining order, if issued, shall be issued in accordance with the procedures provided in the Indiana Rules of Civil Procedure.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-14
Ad interim operations
Sec. 14. Ad Interim Operations. The denial of the renewal of the permit shall not become effective until ten (10) days following the receipt by the applicant of a copy of the findings of fact, conclusions, and order of the commission affirming the denial if notice of denial of renewal has been given and a public hearing has been demanded as provided in this chapter. The enforcement of the commission's order of denial of renewal shall be suspended pending the expiration or dissolution of the temporary restraining order if one has been sought and issued as provided in this chapter. During the period that the order of denial is ineffective or suspended, the applicant shall be fully authorized and entitled to operate as a beer wholesaler to the same extent and effect as though a renewal permit had been issued concurrently with the expiration of his previous permit, and without being liable, criminally or civilly, on the ground of operating his beer wholesaler's business without a permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-15
Trial
Sec. 15. Trial. The court shall give preference to the action for review in order that, consistent with justice, the matters in issue may be determined speedily. A change of venue from the county shall not be granted in an action for review, but either party may apply for and secure a change of judge under the Indiana Rules of Civil Procedure. The trial of the action shall be by the court without the intervention of a jury.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-16
Costs
Sec. 16. Costs. The commission, in the event the denial of renewal becomes final as a result of a failure to bring an action for review, or as a result of the final judgment of the court in which the action was brought, shall deduct from the annual license fee accompanying the

application the amount of court costs taxed against the applicant and shall pay it to the clerk of the court. The commission shall apply the balance of the annual license fee to the payment of a license fee for the period of the beer wholesaler's continued operation computed at the rate of two dollars and seventy-five cents ($2.75) per day for the number of calendar days, including Sundays and holidays, elapsed during the period of continued operation.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-17
Cancellation of franchise agreement
Sec. 17. Cancellation of Franchise Agreement. The circuit or superior court of the county in which the licensed premises of a beer wholesaler are located shall have jurisdiction to enjoin the cancellation or termination of a franchise or agreement between a beer wholesaler and a brewer in violation of IC 1971, 7.1-5-5-9. The action may be brought by a beer wholesaler or brewer who is or might be adversely affected by the cancellation or termination. The court, in granting an injunction under this section, shall provide that the brewer shall not supply the customers or territory of the beer wholesaler through servicing the customers or territory through another beer wholesaler or by any other means while the injunction is in effect. An injunction issued under this section shall require the posting of proper bond against damages for an injunction improvidently granted and a showing that the danger of irrevocable loss or damage is immediate. The beer wholesaler shall continue to service the accounts of the brewer in good faith during the term of the injunction.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-18
Certain transactions void
Sec. 18. Certain Transactions Void. The transfer, sale, acquisition, assignment, control of, or beneficial interest, direct or indirect, in or to a beer wholesaler's permit, or in its business, or in its corporate stock, by a brewer contrary to the provisions of IC 1971, 7.1-5-9-2, or the transfer, assignment upon the capital stock book, or other corporate record, of a corporation holding a beer wholesaler's permit, of the capital stock, or a part of it, is wholly void and not capable of validation.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-19
Permits prohibited to persons holding wine wholesaler's permit and liquor wholesaler's permit
Sec. 19. The commission may not issue a beer wholesaler's permit to a person who holds a wine wholesaler's permit and a liquor wholesaler's permit.
As added by P.L.72-1996, SEC.5.



CHAPTER 4. BEER RETAILERS' PERMITS

IC 7.1-3-4-2
Special disqualifications
Sec. 2. (a) The commission shall not issue a beer retailer's permit, except as otherwise authorized in this title and subject to the other restrictions contained in this title, to the following persons:
(1) An alien.
(2) A person who:
(A) is not of good moral character and of good repute in the community in which the person resides; or
(B) has been convicted within ten (10) years before the date of application of:
(i) a federal crime having a sentence of at least one (1) year;
(ii) an Indiana Class A, Class B, or Class C felony; or
(iii) a crime in a state other than Indiana having a penalty equal to the penalty for an Indiana Class A, Class B, or Class C felony.
(3) A person who does not own the premises to which the permit will be applicable, or who does not have a bona fide lease on the premises for the full period for which the permit is to be issued.
(4) A law enforcement officer or an officer who is not an elected officer of a municipal corporation, or governmental subdivision, or of this state, charged with any duty or function in the enforcement of this title.
(5) An officer or employee of a person engaged in the alcoholic beverage traffic, which person is a nonresident of this state, or is engaged in carrying on any phase of the manufacture of, traffic in, or transportation of alcoholic beverages without a permit under this title when a permit is required by this title.
(6) If the permit applicant does not hold a brewer's permit, a person who leases from a person, or an officer or agent of that person, who holds a brewer's permit or a beer wholesaler's permit.
(7) If the permit applicant does not hold a brewer's permit, a person who is indebted to a person who holds a brewer's permit or a beer wholesaler's permit, or an officer or agent of that person, for a debt secured by a lien, mortgage, or otherwise, upon the premises for which the beer retailer's permit is to be

applicable, or upon any of the property or fixtures on the premises, or used, or to be used in connection with the premises.
(8) A person whose place of business is conducted by a manager or agent, unless the manager or agent possesses the same qualifications required for the issuance of a beer retailer's permit to the person.
(9) A minor.
(10) A person non compos mentis.
(11) A person who has held a permit under this title and who has had that permit revoked within one (1) year prior to the date of application for a beer retailer's permit.
(12) A person who has made an application for a permit of any type which has been denied less than one (1) year prior to the person's application for a beer retailer's permit unless the first application was denied by reason of a procedural or technical defect.
(13) A person who is not the proprietor of a restaurant located and being operated on the premises described in the application for the beer retailer's permit, or of a hotel, or of a club, owning, or leasing the premises as a part of it. The disqualification contained in this subdivision shall not apply to the qualifications for or affect the privileges to be accorded under a beer dealer's permit or a dining car beer permit.
(b) Subsection (a)(9) does not prevent a minor from being a stockholder in a corporation.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.85-1985, SEC.5; P.L.88-1993, SEC.2; P.L.73-1997, SEC.1; P.L.205-1999, SEC.14.

IC 7.1-3-4-3
Premises outside corporate limits
Sec. 3. Premises Outside Corporate Limits. (a) The commission may issue a beer retailer's permit for premises situated outside the corporate limits of an incorporated city or town if the premises are within, or in immediate proximity to, an unincorporated town:
(1) which has been a settlement or a group of residences for more than ten (10) years;
(2) to which the inhabitants of the surrounding countryside resort for purchases or public meetings or as a community or neighborhood center; and
(3) which has borne a name and has been known by that name for more than ten (10) years.
(b) The county surveyor of the county in which the premises is located shall certify the information set forth in subsection (a) to the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.276-2001, SEC.2.

IC 7.1-3-4-4 Premises outside corporate limits; persons eligible
Sec. 4. Premises Outside Corporate Limits: Persons Eligible. The commission may issue a beer retailer's permit as authorized by IC 1971, 7.1-3-4-3, only to an applicant who is the proprietor of a drug store, grocery store, confectionery, or of a store in good repute which, in the judgment of the commission, deals in other merchandise that is not incompatible with the sale of beer.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-4-5
Repealed
(Repealed by P.L.204-2001, SEC.68.)

IC 7.1-3-4-6
Scope of permit
Sec. 6. (a) The holder of a beer retailer's permit shall be entitled to purchase beer for sale under his permit only from a permittee entitled to sell to him under this title. A beer retailer shall be entitled to possess beer and sell it at retail to a customer for consumption on the licensed premises. A beer retailer also shall be entitled to sell beer to a customer and deliver it in permissible containers to the customer on the licensed premises, or to the customer's house.
(b) A beer retailer shall not be entitled to sell beer at wholesale. He shall not be entitled to sell and deliver beer on the street or at the curb outside the licensed premises, nor shall he be entitled to sell beer at a place other than the licensed premises. However, a beer retailer may offer food service (excluding alcoholic beverages) to a patron who is outside the licensed premises by transacting business through a window in the licensed premises.
(c) A beer retailer shall be entitled to sell and deliver warm or cold beer for carry out, or for at-home delivery, in barrels or other commercial containers in a quantity that does not exceed fifteen and one-half (15 1/2) gallons at any one (1) time.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.83, SEC.2; P.L.112-1987, SEC.5.

IC 7.1-3-4-7
Limitation of sales; fees; clubs; discrimination
Sec. 7. (a) Notwithstanding any other law, a beer retailer may limit sales to the following:
(1) Persons that the retailer selects to have access to the retailer's facilities and services in return for payment of an annual fee to the retailer.
(2) Guests of a person described in subdivision (1).
(b) A beer retailer may call the annual fee described in subsection (a) a membership fee.
(c) A beer retailer may call the retailer's premises a club. However, the premises is not a club within the meaning of IC 7.1-3-20-1.
(d) This section does not allow a beer retailer to discriminate

among persons on the basis of race, sex, age, or religion when selecting persons to have access to the retailer's facilities and services.
As added by P.L.73-1991, SEC.1.



CHAPTER 5. BEER DEALERS' PERMITS

IC 7.1-3-5-1
Application
Sec. 1. Application. The commission may issue a beer dealer's permit to a person who desires to sell beer to customers for consumption only off the licensed premises and who meets the qualifications provided by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-5-2
Applicants eligible for permits; renewal of permits
Sec. 2. (a) The commission may issue a beer dealer's permit only to an applicant who is the proprietor of a drug store, grocery store, or package liquor store.
(b) The commission may issue a beer dealer's permit to an applicant that is a foreign corporation if:
(1) the applicant is duly admitted to do business in Indiana;
(2) the sale of beer is within the applicant's corporate powers; and
(3) the applicant is otherwise qualified under this title.
(c) The commission shall not issue a beer dealer's permit to a person who is disqualified under the special disqualifications. However, the special disqualification listed in IC 7.1-3-4-2(a)(13) shall not apply to an applicant for a beer dealer's permit.
(d) Notwithstanding subsection (a), the commission may renew a beer dealer's permit for an applicant who:
(1) held a permit before July 1, 1997; and
(2) is the proprietor of a confectionery or a store that:
(A) is not a drug store, grocery store, or package liquor store;
(B) is in good repute; and
(C) in the judgment of the commission, deals in merchandise that is not incompatible with the sale of beer.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.74-1997, SEC.1; P.L.41-2002, SEC.1.

IC 7.1-3-5-3
Scope of permit
Sec. 3. (a) The holder of a beer dealer's permit shall be entitled to purchase beer for sale under the permit only from a permittee entitled

to sell to a beer dealer under this title.
(b) A beer dealer shall be entitled to possess beer and sell it at retail to a customer in permissible containers only.
(c) A beer dealer may not sell beer by the drink nor for consumption on the licensed premises nor shall a beer dealer allow it to be consumed on the licensed premises.
(d) Except as provided in subsection (e), a beer dealer shall be entitled to sell beer to a customer and deliver it in permissible containers to the customer on the licensed premises, or to the customer's residence or office. A beer dealer shall not be entitled to sell and deliver beer on the street or at the curb outside the licensed premises, nor shall a beer dealer be entitled to sell beer at a place other than the licensed premises. A beer dealer shall not be entitled to sell beer and deliver beer for carry-out, or for delivery to a customer's residence or office, in a quantity that exceeds eight hundred sixty-four (864) ounces in a single transaction. However, notwithstanding IC 7.1-5-10-11, a beer dealer who is licensed pursuant to IC 7.1-3-10-4 shall be entitled to sell and deliver warm or cold beer for carry-out, or for delivery to a customer's residence, office, or a designated location in barrels or other commercial containers that do not exceed two thousand sixteen (2,016) ounces per container. This delivery may only be performed by the permit holder or an employee who holds an employee permit. The permit holder shall maintain a written record of each delivery for at least one (1) year that shows the customer's name, location of delivery, and quantity sold.
(e) Unless a beer dealer is a grocery store or drug store, a beer dealer may not sell or deliver alcoholic beverages or any other item through a window in the licensed premises to a patron who is outside the licensed premises. A beer dealer that is a grocery store or drug store may sell any item except alcoholic beverages through a window in the licensed premises to a patron who is outside the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.83, SEC.3; P.L.65-1990, SEC.1; P.L.106-1995, SEC.7; P.L.204-2001, SEC.27.

IC 7.1-3-5-4
Renewal or transfer of certain permits held before July 1, 2008
Sec. 4. (a) Notwithstanding IC 7.1-1-3-18.5, the commission may renew or transfer ownership of a beer dealer's permit for a beer dealer who:
(1) held a permit before July 1, 2008; and
(2) has a premises that does not qualify for a permit as a grocery store under IC 7.1-1-3-18.5.
(b) The commission may transfer ownership of a beer dealer's permit under this section only to an applicant who is the proprietor of:
(1) a drug store;
(2) a grocery store; or (3) a package liquor store.
As added by P.L.94-2008, SEC.29.

IC 7.1-3-5-5
Reporting annual gross sales of food; confidential; department of state revenue; verification
Sec. 5. (a) As used in this section, "annual gross sales of food" refers to annual gross sales of food for human consumption that are exempt from the state gross retail tax.
(b) The holder of a permit issued to a grocery store that is generally known as a convenience store or food mart as described in IC 7.1-1-3-18.5(a)(2) shall report annually to the commission the amount of the permit holder's establishment's annual gross sales of food.
(c) An applicant who:
(1) is applying for a beer dealer's permit; and
(2) is the proprietor of a grocery store that is generally known as a convenience store or food mart as described in IC 7.1-1-3-18.5(a)(2);
shall report to the commission the amount of the applicant's establishment's annual gross sales of food.
(d) The information provided to the commission under subsections (b) and (c) regarding the amount of annual gross sales of food is confidential information and may not be disclosed to the public under IC 5-14-3. However, the commission may disclose the information:
(1) to the department of state revenue to verify the accuracy of the amount of annual gross sales of food reported to the commission under subsections (b) and (c); and
(2) in any administrative or judicial proceeding to revoke or suspend the holder's permit as a result of a discrepancy in the amount of annual gross sales discovered by the department of state revenue.
(e) The department of state revenue shall verify the accuracy of the reports provided to the commission under this section. The department of state revenue shall report to the commission any discrepancy that the department discovers between:
(1) the amount of annual gross sales of food that the permit holder has reported to the department; and
(2) the amount of annual gross sales of food that the permit holder has reported to the commission.
(f) Notwithstanding IC 6-8.1-7-1 or any other law, in fulfilling its obligations under this section, the department of state revenue may provide to the commission confidential information. The commission shall maintain the confidentiality of information provided by the department of state revenue under this section. However, the commission may disclose the information in any administrative or judicial proceeding to revoke or suspend the holder's permit as a result of a discrepancy discovered by the department of state revenue under subsection (e). As added by P.L.94-2008, SEC.30.



CHAPTER 6. TEMPORARY, DINING CAR, AND BOAT BEER PERMITS

IC 7.1-3-6-2
Persons eligible for permits
Sec. 2. Persons Eligible for Permits. The commission may issue a temporary beer permit to a person who is qualified to hold a beer retailer's permit and who has such other qualifications as the commission may prescribe by a provisional order until it adopts a rule or regulation on the matter. However, the special disqualifications listed in IC 1971, 7.1-3-4-2(c), (h), and (m), and the residency requirements provided in IC 1971, 7.1-3-21-3, shall not apply to an applicant for a temporary beer permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-3
Reasons for permit
Sec. 3. The commission may issue a temporary beer permit only to:
(1) enable a fair, athletic event, barbecue, picnic, wedding reception, convention, exhibition, spectacle or contest to be publicly held and carried on; or
(2) accommodate the institutional activities of an association, society, charitable or benevolent organization, or a branch of one (1) of these, or both.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.250-2003, SEC.9.

IC 7.1-3-6-3.5
Temporary beer permit; cities of 150,000 to 500,000; conditions; approval of mayor
Sec. 3.5. (a) This section applies to a temporary beer permit for the sale of beer within a city having a population of more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000).
(b) The commission may not issue a temporary beer permit to a person unless:
(1) the person meets all requirements for a temporary beer

permit under this chapter; and
(2) the mayor of the city in which the beer will be sold approves the issuance of the temporary beer permit.
(c) If a person asks the mayor to approve the issuance of a temporary beer permit, the mayor shall notify the commission of the mayor's decision to approve or disapprove the permit not later than fourteen (14) days after the person's request for approval.
(d) If the mayor does not approve or disapprove the request within the time required by subsection (c), the commission shall consider the request to be approved by the mayor.
As added by P.L.52-1992, SEC.4.

IC 7.1-3-6-3.6
Temporary beer permits; town parks
Sec. 3.6. (a) This section applies to a temporary beer permit for the sale of beer in a town park in a town having a population of less than ten thousand (10,000).
(b) The commission may not issue a temporary beer permit to a person unless:
(1) the person meets all of the requirements for a temporary beer permit under this chapter; and
(2) the town council:
(A) holds a public hearing on the request for a permit; and
(B) approves the issuance of the temporary beer permit.
(c) If a person asks a town council to approve the issuance of a temporary beer permit, the town clerk-treasurer shall notify the commission of the town council's decision to approve or disapprove the permit not later than thirty (30) days after the person's request for approval.
(d) If a person who applies for a temporary beer permit from the commission demonstrates to the satisfaction of the commission that no action was taken on the person's request by the town council under subsection (c), the commission shall consider the request to be approved by the town council.
As added by P.L.73-1996, SEC.2.

IC 7.1-3-6-4
Term of permit
Sec. 4. Term of Permit. The commission may issue a temporary beer permit for a term, to and including, fifteen (15) days from its issuance. However, if an emergency exists, in the judgment of the commission, a temporary beer permit may be renewed for a period not to exceed fifteen (15) additional days.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-5
Scope of permit
Sec. 5. Scope of Permit. The holder of a temporary beer permit shall be entitled to purchase and receive beer on any day of the year, only from a person who holds a brewer's permit, a beer wholesaler's

permit, or a beer dealer's permit at their respective places of business. A lawful supplier may sell and deliver beer to a temporary beer permit holder on any day of the year at his place of business. The holder of a temporary beer permit shall be entitled to sell beer only for consumption on the licensed premises, and shall be subject to the same restrictions as apply to the sale of beer by the holder of a beer retailer's permit. A temporary beer permittee shall not be entitled to sell at wholesale or for carry-out from the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-6
Dining car beer permits
Sec. 6. Dining Car Beer Permits. The commission may issue a dining car beer permit to a corporation that owns or operates a railroad as a public carrier. The commission also may issue a dining car permit to a person who owns, operates, or leases cars which are operated as part of a railroad train. A dining car beer permit may be issued without publication of notice or investigation before a local board but the issuance shall conform to any rules or regulations made by the commission. Dining car beer permits shall be issued at the rate of one (1) permit for a unit to consist of not more than five (5) dining and buffet cars.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-7
Scope of permit
Sec. 7. Scope of Permit. The holder of a dining car beer permit shall be entitled to bring into Indiana, for the purpose of service within its dining and buffet cars, sufficient beer for the accommodation of passengers riding on the train, when served by the drink only and to be consumed upon the premises, for the entire trip being made by the cars.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-8
Display of permit
Sec. 8. Display of Permit. The original dining car beer permit shall be kept displayed at the main Indiana office of the person to whom it was issued. A certificate of an officer or agent of the permittee stating that a dining car beer permit is in full force and effect for the car, or words to that effect, shall be kept displayed in each licensed dining and buffet car.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-9
Renewals
Sec. 9. Renewals. The holder of a dining car beer permit need not renew his permit annually. However, in order to keep the permit in force, the permittee must pay the annual license fee to the chairman on the anniversary date of the issuance of the original permit. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-10
Excise tax
Sec. 10. The holder of a dining car beer permit shall pay to the department the beer excise tax on the beer or flavored malt beverage withdrawn for sale within Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.6.) As amended by P.L.72-1996, SEC.6.

IC 7.1-3-6-11
Shipments by carrier
Sec. 11. Shipments by Carrier. Nothing contained in a dining car beer permit or the privileges accorded under it shall effect the provisions of this title in regard to the shipment of alcoholic beverages by a carrier for either a consignor, or a consignee, or both.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-12
Boat beer permits; application
Sec. 12. Boat Beer Permits: Application. The commission may issue a boat beer permit to the proprietor of a boat engaged in regular passenger service and which makes regular runs in seasonable weather between established termini.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-13
Prerequisites
Sec. 13. Prerequisites. The commission shall follow all the procedures for publication of notice and investigation before a local board as provided in IC 1971, 7.1-3-19, before it issues a boat beer permit. However, the publication and investigation shall be made in any county in this state where the particular boat usually docks.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-14
Scope of permit
Sec. 14. The holder of a boat beer permit may purchase beer, possess it, and sell it at retail for consumption only in the dining room of the boat described in the application. The permit holder may sell beer only in the course of a run and only one (1) hour before the boat embarks on the run.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.77-1988, SEC.2.

IC 7.1-3-6-15
Temporary boat beer permits
Sec. 15. Temporary Boat Beer Permits. The commission may issue a temporary boat beer permit to the proprietor of a boat under the same terms and conditions as are provided for the issuance of a

temporary beer permit. A temporary boat beer permit shall be applicable to the dining room of the boat only and may be issued only for an excursion voyage.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-16
Race track beer retailer permit
Sec. 16. (a) The commission may issue a beer retailer permit, either inside or outside corporate limits, to the proprietor of a race track that:
(1) meets the specifications of rules adopted by the commission; and
(2) is sanctioned by a nationally chartered and recognized racing organization.
(b) The scope of a permit issued under this section, including the times during which beer may be sold, shall be set by rules adopted by the commission.
(c) A permit issued under this section is exempt from IC 7.1-3-21-1 and IC 7.1-3-22-3. The permit is not transferable for ownership or location.
As added by P.L.106-1995, SEC.8.



CHAPTER 6.5. TRACKING OF BEER KEGS

IC 7.1-3-6.5
Chapter 6.5. Tracking of Beer Kegs

IC 7.1-3-6.5-1
"Keg" defined
Sec. 1. As used in this chapter, "keg" means a brewery sealed individual container of beer:
(1) destined for retail sale; and
(2) having a liquid capacity of at least seven and three-fourths (7 3/4) gallons.
As added by P.L.63-2002, SEC.1.

IC 7.1-3-6.5-2
"Person" defined
Sec. 2. As used in this chapter, "person" means a person who is not a permittee.
As added by P.L.63-2002, SEC.1.

IC 7.1-3-6.5-3
Marking of keg by permittee; identification marker requirements
Sec. 3. A permittee who sells a keg of beer for consumption at a place other than a licensed premises must place an identification marker on the keg at the time of sale. The commission shall prescribe the form of the identification marker. The identification marker must:
(1) enable the identification and tracking of the seller of beer;
(2) be removable or reusable when the keg is returned to the wholesaler for refilling; and
(3) contain other information that the commission requires.
As added by P.L.63-2002, SEC.1.

IC 7.1-3-6.5-4
Obligation of keg purchaser to sign receipt; receipt requirements
Sec. 4. A person who purchases a keg of beer for consumption at a place other than a licensed premises must sign a receipt for the keg. The commission shall prescribe a form for the receipt that:
(1) enables the identification and tracking of the purchaser of beer; and
(2) contains other information that the commission requires.
As added by P.L.63-2002, SEC.1.

IC 7.1-3-6.5-5
Failure of permittee to mark keg or obtain receipt; suspension of permit; civil penalties
Sec. 5. The commission may impose a civil penalty under IC 7.1-3-23-3 or suspend the permit of a permittee who sells a keg of beer for consumption at a place other than a licensed premises and who at the time of sale fails to:
(1) place an identification marker on the keg; or
(2) obtain a signed receipt from the purchaser.
As added by P.L.63-2002, SEC.1.
IC 7.1-3-6.5-6
Possession of keg without identification marker or with altered marker; providing false information on receipt
Sec. 6. A person who:
(1) possesses a keg of beer without an identification marker required under this chapter;
(2) possesses a keg of beer with an altered identification marker; or
(3) provides false information on a receipt required under this chapter;
commits a Class B infraction.
As added by P.L.63-2002, SEC.1.



CHAPTER 7. DISTILLERS' AND RECTIFIERS' PERMITS

IC 7.1-3-7-2
Persons eligible for permits
Sec. 2. Persons Eligible for Permits. The commission may issue a distiller's or a rectifier's permit to a domestic corporation, or a foreign corporation admitted to do business in this state, if the corporation is qualified to obtain the necessary permit or license from the United States to own or operate an establishment to manufacture or rectify liquor.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-7-3
Scope of permit
Sec. 3. Scope of Permit. The holder of a distiller's permit shall be entitled to manufacture liquor, to rectify it, and to bottle it. A distiller shall enjoy all the privileges accorded the holder of a rectifier's permit, but he shall not have to obtain a separate rectifier's permit nor pay an additional fee. A distiller shall be entitled to transport liquor and to sell and deliver it in shipments to points outside this state, or to the holder of a liquor wholesaler's permit, or to the holder of a rectifier's permit. A distiller may not sell liquor to a consumer, nor to a person for the purpose of having it retailed by him, whether that person holds a liquor retailer's permit under this title or not.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-7-4
Importation of alcohol by distiller
Sec. 4. Importation of Alcohol by Distiller. The holder of a distiller's permit also shall be entitled to import alcohol for use in the manufacture, preparation, or rectification of liquor or other substances that may be lawfully manufactured under his permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-7-5
Importation of liquor by distiller
Sec. 5. Importation of Liquor by Distiller. The holder of a distiller's permit also shall be entitled to import and sell within this state liquor fully manufactured outside this state and ready for marketing when imported. A distiller may sell imported liquor only to a person who holds a liquor wholesaler's permit, or to the holder

of a rectifier's permit, or to another distiller. A distiller may not sell imported liquor at retail nor to a retailer. A distiller also may sell and ship to a place outside this state, the liquor manufactured by another distiller under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-7-6
Repealed
(Repealed by Acts 1978, P.L.51, SEC.8.)

IC 7.1-3-7-7
Scope of permit
Sec. 7. Scope of Permit. The holder of a rectifier's permit shall be entitled to rectify liquor and to bottle it. A rectifier shall be entitled to transport liquor and to sell and deliver it in shipments to points outside this state, or to the holder of a liquor wholesaler's permit. A rectifier may not sell liquor to a consumer, nor to a person for the purpose of having it retailed by him, whether that person holds a liquor retailer's permit under this title or not.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-7-8
Importation of alcohol by rectifier
Sec. 8. Importation of Alcohol by Rectifier. The holder of a rectifier's permit also shall be entitled to import alcohol for use in the preparation and rectification of liquor but not for sale as a finished product for beverage purposes. A rectifier shall not be entitled to import liquor for sale within this state intending to sell it without rectification by him, nor to sell it, directly or indirectly, as an agent or otherwise.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-7-9
Renewals
Sec. 9. Renewals. The holder of a distiller's or rectifier's permit shall pay the appropriate annual license fee to the chairman on the anniversary of the date of the issuance of the original permit in order to keep his distiller's or rectifier's permit in force.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 7.5. FARM WINERY BRANDY DISTILLER'S PERMITS

IC 7.1-3-7.5-2
Issuance of permit to farm winery permit holder
Sec. 2. The commission may issue a farm winery brandy distiller's permit to a person who holds a farm winery permit under IC 7.1-3-12 and who desires to commercially manufacture brandy.
As added by P.L.235-2001, SEC.1.

IC 7.1-3-7.5-3
Permitted activities
Sec. 3. (a) The holder of a farm winery brandy distiller's permit may do the following:
(1) Manufacture brandy.
(2) Rectify brandy.
(3) Bottle brandy.
(4) Use brandy that it has manufactured for the purpose of producing fortified wine.
(5) Sell, transport, and deliver brandy that it has manufactured to other wineries.
(6) Sell at retail on the permitted premises to consumers by the glass or by the bottle, or both, brandy that it has manufactured.
(b) Upon the approval of the commission, a holder of a farm winery brandy distiller's permit under this chapter may conduct business at not more than three (3) additional locations that are separate from the farm winery brandy distillery. At the additional locations, the holder of the permit may conduct any business that is authorized at the first location, except for the manufacturing or bottling of brandy.
As added by P.L.235-2001, SEC.1. Amended by P.L.165-2006, SEC.20.

IC 7.1-3-7.5-4
Quantity produced
Sec. 4. Except as provided in section 5 of this chapter, the holder of a farm winery brandy distiller's permit may produce not more than ten thousand (10,000) gallons of brandy in a calendar year.
As added by P.L.235-2001, SEC.1.

IC 7.1-3-7.5-5
Brandy sold through wholesaler not counted toward gallonage limit
Sec. 5. Brandy produced by the holder of a farm winery brandy

distiller's permit that is sold through a wholesaler licensed under IC 7.1-3-8 is not counted toward the gallonage limit established in section 4 of this chapter.
As added by P.L.235-2001, SEC.1.

IC 7.1-3-7.5-6
License fee
Sec. 6. The holder of a farm winery brandy distiller's permit must pay the appropriate annual license fee to the commission on the anniversary of the date of the issuance of the original permit to keep a brandy distiller's permit in force.
As added by P.L.235-2001, SEC.1.



CHAPTER 8. LIQUOR WHOLESALERS' PERMITS

IC 7.1-3-8-2
Premises described in application
Sec. 2. Premises Described in Application. The premises to be used by an applicant for a liquor wholesaler's permit shall be described in the application for the permit and in the permit if it is issued. A liquor wholesaler shall not be entitled to keep or store liquor at a place other than the premises described in the application and the permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-8-3
Scope of permit
Sec. 3. (a) The holder of a liquor wholesaler's permit shall be entitled to sell liquor at wholesale.
(b) A liquor wholesaler shall be entitled to purchase liquor within this state from a person who holds a distiller's permit, a rectifier's permit, or a liquor wholesaler's permit. A liquor wholesaler also may purchase liquor outside this state from the primary source of supply and, from that source, may transport and import liquor into this state.
(c) A liquor wholesaler may sell, transport, and deliver liquor only to a person who, under this title, holds a:
(1) liquor retailer's permit;
(2) supplemental caterer's permit;
(3) liquor dealer's permit; or
(4) liquor wholesaler's permit.
The sale, transportation, and delivery of liquor shall be made only from inventory that has been located on the wholesaler's premises before the time of invoicing and delivery, and only in permissible containers and is subject to the rules of the commission fixing the quantity which may be sold or delivered at any one (1) time.
(d) A liquor wholesaler's bona fide regular employees may purchase liquor from the wholesaler in an amount not to exceed eighteen (18) liters.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.60, SEC.4; Acts 1974, P.L.25, SEC.3.) As amended by P.L.57-1984, SEC.7; P.L.224-2005, SEC.6; P.L.94-2008, SEC.31.



CHAPTER 9. LIQUOR RETAILERS' PERMITS

IC 7.1-3-9-2
Local jurisdiction limited
Sec. 2. A liquor retailer's permit may be issued under the provisions of this title for premises situated in a city having a population of at least five thousand (5,000). A city or town legislative body, or an officer of one (1) of them, shall have no power or jurisdiction to regulate the sale of, traffic in, or transportation of alcoholic beverages, or to levy a tax, fee, license fee, or to issue or require a license to be issued by it or its officer or agent in respect to alcoholic beverages.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.8-1989, SEC.36.

IC 7.1-3-9-3
Small city exception
Sec. 3. The legislative body of a city or town that has a population of less than five thousand (5,000) shall have the power and jurisdiction to enact an enabling ordinance consenting that liquor retailer's permits may be issued to applicants in respect to premises located within the city or town.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.8-1989, SEC.37.

IC 7.1-3-9-4
Enabling ordinance
Sec. 4. Enabling Ordinance. The enabling ordinance authorized by IC 1971, 7.1-3-9-3, shall be a general ordinance containing no conditions, exceptions or limitations. The enabling ordinance, after it has been duly enacted, may not be altered, amended, or repealed for a period of two (2) years and sixty (60) days after the date of its enactment. During the period of the two (2) years and sixty (60) days from the enactment of the enabling ordinance consenting to the issuance of liquor retailer's permits, no other ordinance on the subject may be enacted.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-9-5
Repeal of ordinance; continuance of operations
Sec. 5. Repeal of Ordinance: Continuance of Operations. The holder of a liquor retailer's permit issued prior to the repeal,

amendment, or expiration of an enabling ordinance authorized by IC 1971, 7.1-3-9-3, may continue to operate under his permit, during the time that his permit is in force, for a period of ninety (90) days after the enactment of a conflicting ordinance or the repeal of the original ordinance unless the sale of alcoholic beverages again becomes lawful by the enactment of another enabling ordinance, in which case he may continue to operate under his permit during the unexpired term of it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-9-6
Certain local ordinances proscribed
Sec. 6. Certain Local Ordinances Proscribed. A city or town shall not enact an ordinance which in any way, directly or indirectly, regulates, restricts, enlarges, or limits the operation or business of the holder of a liquor retailer's permit as provided in this title. A city or town shall not enact an ordinance covering any other business or place of business for the conduct of it in such a way as to prevent or inhibit the holder of a liquor retailer's permit from being qualified to obtain or continue to hold the permit, or operate to interfere with or prevent the exercise of the permittee's privileges under the permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-9-7
Ordinances sent to commission
Sec. 7. Ordinance Sent to Commission. The city clerk or town clerk of a city or town in which an ordinance proscribed by IC 1971, 7.1-3-9-6, has been enacted, shall, immediately upon the enactment, certify a copy of the ordinance and mail it by registered mail to the commission. The commission, out of its expenses, shall pay the clerk one dollar ($1.00), for his services in the matter.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-9-8
Three-way permits
Sec. 8. Three-Way Permits. The commission may issue a liquor retailer's permit only to a person who also is, and continues to be, the holder of both a beer retailer's permit and a wine retailer's permit. However, applications for each of the three (3) types of permits may be made at the same time or in one (1) application combining requests for each of the three (3) types of permits. The publication of the notice of the applications may be combined, in any case, if the applications are pending simultaneously. The notices also may be combined in one (1) publication with notices of the application of other applicants for a permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-9-9
Scope of permit
Sec. 9. (a) The holder of a liquor retailer's permit shall be entitled

to purchase liquor only from a permittee entitled to sell to him under this title. A liquor retailer shall be entitled to possess liquor and sell it at retail to a customer for consumption on the licensed premises. A liquor retailer also shall be entitled to sell liquor to a customer and deliver it in permissible containers to the customer on the licensed premises, or to the customer's house.
(b) A liquor retailer shall not be entitled to sell liquor at wholesale. He shall not be entitled to sell and deliver liquor on the street or at the curb outside the licensed premises, nor shall he be entitled to sell liquor at a place other than the licensed premises. However, a liquor retailer may offer food service (excluding alcoholic beverages) to a patron who is outside the licensed premises by transacting business through a window in the licensed premises.
(c) A liquor retailer shall not be entitled to sell and deliver liquor for carry out, or for at-home delivery, in a quantity that exceeds four (4) quarts at any one (1) time.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.112-1987, SEC.6.

IC 7.1-3-9-9.5
Limitation of sales; fees; clubs; discrimination
Sec. 9.5. (a) Notwithstanding any other law, a liquor retailer may limit sales to the following:
(1) Persons that the retailer selects to have access to the retailer's facilities and services in return for payment of an annual fee to the retailer.
(2) Guests of a person described in subdivision (1).
(b) A liquor retailer may call the annual fee described in subsection (a) a membership fee.
(c) A liquor retailer may call the retailer's premises a club. However, the premises is not a club within the meaning of IC 7.1-3-20-1.
(d) This section does not allow a liquor retailer to discriminate among persons on the basis of race, sex, age, or religion when selecting persons to have access to the retailer's facilities and services.
As added by P.L.73-1991, SEC.2.

IC 7.1-3-9-10
High and fine reputation
Sec. 10. High and Fine Reputation. The commission may issue a liquor retailer's permit only to a high grade club, restaurant, or hotel, which has a high and fine reputation for decency and law obedience. In no case shall a liquor retailer's permit be issued or stand unrevoked if the owner, manager, or management of the establishment is not a person of strict integrity and high repute, or if the premises have been padlocked.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-9-11 Sampling alcoholic beverages on liquor retailer's premises
Sec. 11. (a) A liquor retailer may allow customers to sample the following:
(1) Beer.
(2) Wines.
(3) Liquors.
(4) Liqueurs and cordials (as defined in 27 CFR 5.22(h)).
(5) Flavored malt beverages.
(6) Hard cider.
(b) Sampling is permitted only:
(1) on the liquor retailer's permit premises; and
(2) during the permittee's regular business hours.
(c) A liquor retailer may not charge for the samples provided to customers.
(d) Sample size of wines may not exceed one (1) ounce.
(e) In addition to the other provisions of this section, a liquor retailer who allows customers to sample liquors, liqueurs, or cordials shall comply with all of the following:
(1) A liquor retailer may allow a customer to sample only a combined total of two (2) liquor, liqueur, or cordial samples per day.
(2) Sample size of liqueurs or cordials may not exceed one-half (1/2) ounce.
(3) Sample size of liquors may not exceed four-tenths (0.4) ounce.
(f) A sample size of beer, flavored malt beverage, or hard cider may not exceed six (6) ounces.
As added by P.L.12-1999, SEC.1. Amended by P.L.72-2004, SEC.7; P.L.94-2008, SEC.32.

IC 7.1-3-9-12
Alcoholic beverage self-service in suites
Sec. 12. (a) This section applies to:
(1) the holder of a three-way permit that is issued to a civic center, a sports arena, a stadium, an exhibition hall, an auditorium, a theater, a tract that contains a premises that is described in IC 7.1-3-1-14(c)(2), or a convention center; or
(2) the holder of a catering permit while catering alcoholic beverages at a civic center, a sports arena, a stadium, an exhibition hall, an auditorium, a theater, a tract that contains a premises that is described in IC 7.1-3-1-14(c)(2), or a convention center.
(b) As used in this section, "suite" means an area in a building or facility referred to in subsection (a) that:
(1) is not accessible to the general public;
(2) has accommodations for not more than seventy-five (75) persons per suite; and
(3) is accessible only to persons who possess a ticket:
(A) to an event in a building or facility referred to in subsection (a); and (B) that entitles the person to occupy the area while viewing the event described in clause (A).
The term does not include a restaurant, lounge, or concession area, even if access to the restaurant, lounge, or concession area is limited to certain ticket holders.
(c) A permittee may allow the self-service of individual servings of alcoholic beverages in a suite.
(d) A person who:
(1) possesses a ticket described in subsection (b)(3); and
(2) is at least twenty-one (21) years of age;
may obtain an alcoholic beverage in a suite by self-service.
(e) A permittee may do any of the following:
(1) Demand that a person occupying a suite provide:
(A) a written statement under IC 7.1-5-7-4; and
(B) identification indicating that the person is at least twenty-one (21) years of age.
(2) Supervise the self-service of alcoholic beverages.
(3) Have an employee in the suite who holds an employee permit under IC 7.1-3-18-9 to serve some or all of the alcoholic beverages.
As added by P.L.72-2004, SEC.8.



CHAPTER 9.5. SUPPLEMENTAL CATERERS' PERMITS

IC 7.1-3-9.5-2
Notices
Sec. 2. (a) The holder of a supplemental caterer's permit shall notify the commission in writing fifteen (15) days in advance of each function that the permittee intends to cater with alcoholic beverages. The commission may waive the fifteen (15) day notice period required under this subsection, but may not waive the requirement for filing notice.
(b) The notice shall include the following:
(1) The date, time, and location of the function to be catered.
(2) If the function is open to the public, located in a county having a population of less than one hundred fifty thousand (150,000), and located in a different county from the county where the permittee holds the three-way permit required under section 1 of this chapter, the signature of the following official on a document stating the official's approval of the catering of alcoholic beverages at the proposed date, time, and location:
(A) The president of the town council, if the location is in a town.
(B) The mayor, if the location is in a city.
(C) The president of the board of county commissioners, if the location is in unincorporated territory.
(c) If a permittee complies with all notice requirements of subsection (b), the commission in its absolute discretion has the authority, any other provision of this title to the contrary notwithstanding, to approve the proposed date and location of the function to be catered.
(d) The commission need not notify the permittee if the commission approved the proposed date and location, and the permittee may proceed as stated in the permittee's notice to the commission. The commission shall notify the permittee by certified United States mail, in advance of the function, if the commission does not approve the proposed date or location.
(e) A permittee whose proposed date or location has been disapproved by the commission still may cater the function on that date and at that location, but the permittee may not cater alcoholic beverages at that function on that date and at that location.
(Formerly: Acts 1974, P.L.25, SEC.1.) As amended by P.L.51-1994,

SEC.4.

IC 7.1-3-9.5-3
Scope of permit
Sec. 3. Scope of Permit. The holder of a supplemental caterer's permit is entitled to purchase alcoholic beverages only from a permittee entitled to sell to him under this title. The holder of a supplemental caterer's permit is entitled to sell alcoholic beverages only for on premise consumption at those locations approved by the commission and at times lawful under his retailers' permits. The holder of a supplemental caterer's permit is not entitled to sell alcoholic beverages at wholesale, nor for carry-out or at-home delivery.
(Formerly: Acts 1974, P.L.25, SEC.1.)

IC 7.1-3-9.5-4
Nature of permit
Sec. 4. Nature of Permit. A supplemental caterer's permit, for the purposes of this title, shall be considered a separate and distinct type of retailer's permit. It shall not affect the rights, privileges, and restrictions applicable to any other type of retailer's permit. The rights, privileges, and restrictions provided in this title for a supplemental caterer's permit apply only to this type of permit.
(Formerly: Acts 1974, P.L.25, SEC.1.)



CHAPTER 10. LIQUOR DEALERS' PERMITS

IC 7.1-3-10-2
Drug stores
Sec. 2. Drug Stores. The commission may issue a liquor dealer's permit to the proprietor of a drug store who holds a license issued by the state board of pharmacy. An applicant for a liquor dealer's permit for a drug store shall not be disqualified under IC 1971, 7.1-3-4-2(m).
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-10-3
Drug store outside corporate limits
Sec. 3. The commission may issue a liquor dealer's permit to a drugstore situated outside the corporate limits of a city or town if the proprietor of the drugstore holds a license issued by the state board of pharmacy. The permit authorized by this section shall be issued in the same manner, and subject to the same restrictions, as that which is provided for in the issuance of a liquor dealer's permit to a drugstore situated inside the corporate limits of a city or town.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.57-1984, SEC.8.

IC 7.1-3-10-4
Package liquor stores
Sec. 4. Package Liquor Stores. The commission may issue a liquor dealer's permit to the proprietor of a package liquor store. An applicant for a liquor dealer's permit for a package liquor store shall not be disqualified under IC 1971, 7.1-3-4-2(m).
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-10-5
Package liquor stores; permissible commodities
Sec. 5. A package liquor store's exclusive business shall be the selling of the following commodities only:
(1) Liquor in its original package.
(2) Beer in permissible containers, if the permittee has the proper permit.
(3) Wine in its original package.
(4) Bar supplies used in the preparation for consumption of alcoholic beverages and in their consumption.
(5) Tobacco products. (6) Uncooled and uniced charged water, carbonated soda, ginger ale, mineral water, grenadine, and flavoring extracts.
(7) Printed materials.
(8) Lottery tickets as provided in IC 4-30-9.
(9) Cooled or uncooled nonalcoholic malt beverages.
(10) Flavored malt beverage in its original package.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.57-1984, SEC.9; P.L.341-1989(ss), SEC.11; P.L.52-1992, SEC.5; P.L.72-1996, SEC.7.

IC 7.1-3-10-6
Sale of beer; application and scope
Sec. 6. Sale of Beer: Application and Scope. The commission may, upon proper application and the payment of the required license fee, issue a beer dealer's permit to the holder of a liquor dealer's permit. However, applications for both of the permits may be made at the same time. The provisions of IC 1971, 7.1-3-5, shall apply to the issuance and enjoyment of a beer dealer's permit issued under the provisions of this section.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-10-7
Scope of permit
Sec. 7. (a) The holder of a liquor dealer's permit shall be entitled to purchase liquor only from a permittee entitled to sell to a liquor dealer under this title.
(b) A liquor dealer shall be entitled to possess liquor and sell it at retail in its original package to a customer only for consumption off the licensed premises.
(c) A liquor dealer may deliver liquor only in permissible containers to a customer's residence or office in a quantity that does not exceed twelve (12) quarts at any one (1) time. However, a liquor dealer who is licensed under IC 7.1-3-10-4 may deliver liquor in permissible containers to a customer's residence, office, or designated location. This delivery may only be performed by the permit holder or an employee who holds an employee permit. The permit holder shall maintain a written record of each delivery for at least one (1) year that shows the customer's name, location of delivery, and quantity sold.
(d) A liquor dealer may not sell or deliver alcoholic beverages or any other item through a window in the licensed premises to a patron who is outside the licensed premises. However, a liquor dealer that is a drug store may sell prescription drugs and health and beauty aids through a window in the licensed premises to a patron who is outside the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.85-1985, SEC.6; P.L.65-1990, SEC.2; P.L.72-1996, SEC.8; P.L.204-2001, SEC.28.

IC 7.1-3-10-8 Package liquor store; premises
Sec. 8. Package Liquor Store: Premises. A package liquor store shall be conducted wholly apart from another business upon premises wholly separated from another room or store in which another business is conducted.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.58, SEC.1.)

IC 7.1-3-10-9
Cease and desist order
Sec. 9. Cease and Desist Order. The commission shall request the holder of a liquor dealer's permit for a package liquor store to cease and desist the sale of a commodity which, in the judgment of the commission, is not a commodity which may be sold by him under the provisions of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-10-10
Failure to cease; offense
Sec. 10. Failure to Cease. The holder of a liquor dealer's permit for a package liquor store who recklessly fails to cease the sale of a certain commodity after this action has been ordered by the commission commits a Class B misdemeanor.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.701.

IC 7.1-3-10-11
Appeal from order
Sec. 11. Appeal from Order. The holder of a liquor dealer's permit for a package liquor store shall have the same right of appeal from a cease and desist order to sell a certain commodity issued by the commission that is available for the appeal of any other order of the commission under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-10-12
Repealed
(Repealed by P.L.204-2001, SEC.68.)

IC 7.1-3-10-13
Sampling alcoholic beverages on package liquor store premises
Sec. 13. (a) A liquor dealer permittee who is a proprietor of a package liquor store may allow customers to sample the following:
(1) Beer.
(2) Wines.
(3) Liquors.
(4) Liqueurs and cordials (as defined in 27 CFR 5.22(h)).
(5) Flavored malt beverages.
(6) Hard cider.
(b) Sampling is permitted:
(1) only on the package liquor store permit premises; and (2) only during the store's regular business hours.
(c) No charge may be made for the samples provided to the customers.
(d) Sample size of wines may not exceed one (1) ounce.
(e) In addition to the other provisions of this section, a proprietor who allows customers to sample liquors, liqueurs, or cordials shall comply with all of the following:
(1) A proprietor may allow a customer to sample not more than a combined total of two (2) liquor, liqueur, or cordial samples per day.
(2) Sample size of liqueurs or cordials may not exceed one-half (1/2) ounce.
(3) Sample size of liquors may not exceed four-tenths (0.4) ounce.
(f) A sample size of beer, flavored malt beverage, or hard cider may not exceed six (6) ounces.
As added by P.L.58-1984, SEC.4. Amended by P.L.52-1992, SEC.6; P.L.106-1995, SEC.9; P.L.12-1999, SEC.2; P.L.72-2004, SEC.9; P.L.94-2008, SEC.33.



CHAPTER 11. DINING CAR, AIRPLANE, AND BOAT LIQUOR PERMITS

IC 7.1-3-11-2
Scope of permit
Sec. 2. Scope of Permit. The restrictions, limitations, and provisions governing the sale of beer under a dining car beer permit shall apply to the possession, transportation, sale, delivery and service of liquor under a dining car liquor permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-11-3
Display of permit
Sec. 3. Display of Permit. The original dining car liquor permit shall be kept displayed at the main Indiana office of the corporation. A certificate of an officer or agent of the permittee stating that a dining car liquor permit is in full force and effect for the car, or words to that effect, shall be kept displayed in each licensed dining and buffet car.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-11-4
Renewals
Sec. 4. Renewals. The holder of a dining car liquor permit need not renew his permit annually. However, in order to keep the permit in force, the permittee must pay the annual license fee to the chairman on the anniversary date of the issuance of the original permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-11-5
Excise tax
Sec. 5. Excise Tax. The holder of a dining car liquor permit shall pay to the department the liquor excise tax on the liquor withdrawn for sale within the state.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.7.)
IC 7.1-3-11-6
Shipments by carrier
Sec. 6. Shipments by Carrier. Nothing contained in a dining car liquor permit or the privileges accorded under it shall effect the provisions of this title in regard to the shipment of alcoholic beverages by a carrier for either a consignor, or a consignee, or both.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-11-7
Repealed
(Repealed by Acts 1978, P.L.51, SEC.8.)

IC 7.1-3-11-8
Repealed
(Repealed by Acts 1978, P.L.51, SEC.8.)

IC 7.1-3-11-9
Boat liquor permits
Sec. 9. Boat Liquor Permits. The commission may issue a boat liquor permit to a person who is the proprietor of a boat and who is, and continues to be, the holder of a boat beer permit and boat wine permit. The commission may issue a boat liquor permit without publication of notice or having an investigation before a local board.
As added by Acts 1976, P.L.24, SEC.2.

IC 7.1-3-11-10
Scope of permit
Sec. 10. Scope of Permit. The holder of a boat liquor permit shall enjoy the same privileges and be subject to the same conditions, restrictions, and limitations in regard to liquor under his permit as is provided in the case of the holder of a boat beer permit in regard to beer under his permit.
As added by Acts 1976, P.L.24, SEC.3.



CHAPTER 12. VINTNERS' AND FARM WINERY PERMITS

IC 7.1-3-12-2
Scope of permit
Sec. 2. Scope of Permit. The holder of a vintner's permit is entitled to manufacture wine and to bottle it or place it in other containers. He also is entitled to transport wine and either to sell it, or deliver it, or both, in shipments to points outside this state, and to a wine wholesaler, and to another vintner. A vintner is not entitled to rectify or fortify wine unless he is also the holder of either a distiller's permit, or a rectifier's permit, or both. A vintner is not entitled to sell to a consumer or to a permittee who sells wine at retail. A vintner is entitled to advertise the name and address of any retailer or dealer who sells wine produced by his winery.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1975, P.L.71, SEC.1.)

IC 7.1-3-12-3
Farm winery permit
Sec. 3. The commission may issue a farm winery permit to a person who:
(1) is the proprietor of a farm winery;
(2) desires to commercially manufacture wine; and
(3) is either:
(A) an individual; or
(B) a partnership, limited liability company, or corporation domiciled in or admitted to do business in Indiana.
A farm winery permit shall be valid from July 1, of the then current year to June 30, of the following year. IC 7.1-3-21-5 does not apply to a farm winery permit issued under this chapter.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.36-1999, SEC.1; P.L.201-1999, SEC.2; P.L.14-2000, SEC.24; P.L.165-2006, SEC.21.

IC 7.1-3-12-4
Farm winery; general requirements
Sec. 4. In order to be considered a "farm winery" within the meaning of this title and to be eligible to receive a farm winery permit, a wine-making establishment shall not annually sell more than one million (1,000,000) gallons of wine in Indiana, excluding wine shipped to an out-of-state address.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1977, P.L.93, SEC.1; Acts 1978, P.L.53, SEC.1; P.L.201-1999, SEC.3; P.L.165-2006, SEC.22; P.L.54-2008, SEC.2.
IC 7.1-3-12-5
Scope of farm winery permit
Sec. 5. (a) The holder of a farm winery permit:
(1) is entitled to manufacture wine and to bottle wine produced by the permit holder's farm winery;
(2) is entitled to serve complimentary samples of the winery's wine on the licensed premises or an outside area that is contiguous to the licensed premises as approved by the commission if each employee who serves wine on the licensed premises:
(A) holds an employee permit under IC 7.1-3-18-9; and
(B) completes a server training program approved by the commission;
(3) is entitled to sell the winery's wine on the licensed premises to consumers either by the glass, or by the bottle, or both;
(4) is entitled to sell the winery's wine to consumers by the bottle at a farmers' market that is operated on a nonprofit basis;
(5) is entitled to sell wine by the bottle or by the case to a person who is the holder of a permit to sell wine at wholesale;
(6) is exempt from the provisions of IC 7.1-3-14;
(7) is entitled to advertise the name and address of any retailer or dealer who sells wine produced by the permit holder's winery;
(8) for wine described in IC 7.1-1-2-3(a)(4):
(A) may allow transportation to and consumption of the wine on the licensed premises; and
(B) may not sell, offer to sell, or allow the sale of the wine on the licensed premises;
(9) is entitled to purchase and sell bulk wine as set forth in this chapter;
(10) is entitled to sell wine as authorized by this section for carryout on Sunday; and
(11) is entitled to sell and ship the farm winery's wine to a person located in another state in accordance with the laws of the other state.
(b) With the approval of the commission, a holder of a permit under this chapter may conduct business at not more than three (3) additional locations that are separate from the winery. At the additional locations, the holder of a permit may conduct any business that is authorized at the first location, except for the manufacturing or bottling of wine.
(c) With the approval of the commission, a holder of a permit under this chapter may, individually or with other permit holders under this chapter, participate in a trade show or an exposition at which products of each permit holder participant are displayed, promoted, and sold. The commission may not grant approval under this subsection to a holder of a permit under this chapter for more than forty-five (45) days in a calendar year.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1975, P.L.71, SEC.2.) As amended by P.L.85-1985, SEC.7; P.L.74-1996, SEC.1;

P.L.201-1999, SEC.4; P.L.177-1999, SEC.7; P.L.235-2001, SEC.2; P.L.41-2002, SEC.2; P.L.224-2005, SEC.7; P.L.165-2006, SEC.23; P.L.186-2011, SEC.4.

IC 7.1-3-12-6
Repealed
(Repealed by P.L.165-2006, SEC.41.)

IC 7.1-3-12-7
Bulk wine purchases by farm winery
Sec. 7. (a) Except as provided in subsection (b), a farm winery may purchase annually a quantity of bulk wine that does not exceed the greater of the following:
(1) Five thousand five hundred (5,500) gallons.
(2) Fifty percent (50%) of the quantity of wine produced by fermentation by the winery during the previous year.
(b) This subsection applies to a farm winery that suffers a loss of wine inventory due to natural or manmade disaster. If the farm winery documents the inventory loss and obtains permission from the commission, the winery may purchase a quantity of bulk wine not greater than the sum of the following:
(1) The quantity of the winery's wine inventory loss.
(2) The quantity of bulk wine that may be purchased by the farm winery annually under subsection (a).
As added by P.L.41-2002, SEC.3.



CHAPTER 13. WINE WHOLESALERS' AND BOTTLERS' PERMITS

IC 7.1-3-13-2
Repealed
(Repealed by P.L.112-1987, SEC.10.)

IC 7.1-3-13-2.5
Wine wholesalers; premises description required; wine storage; wholesaler business on farm winery or brandy distiller premises; goods and services provided by farm winery or brandy distiller
Sec. 2.5. All premises to be used by an applicant for a wine wholesaler's permit must be described in the application for the permit and in the permit, if the permit is issued. A wine wholesaler may not keep or store wine at any place other than the premises described in the wine wholesaler's application and permit. A person who holds a wine wholesaler's permit and who also holds a beer wholesaler's permit is not disqualified from using multiple premises for the storage of wine because the person holds a beer wholesaler's permit. The holder of a wine wholesaler's permit issued under IC 7.1-4-4.1-13(c) may enter into an agreement to:
(1) locate the wine wholesaler's business within the licensed premises of a farm winery or a farm winery brandy distiller; or
(2) use goods and services provided by a farm winery or a farm winery brandy distiller;
or both.
As added by P.L.85-1985, SEC.8. Amended by P.L.165-2006, SEC.24; P.L.186-2011, SEC.5.
IC 7.1-3-13-3
Scope of permit; brandy
Sec. 3. (a) The holder of a wine wholesaler's permit may purchase, import, and transport wine, brandy, or flavored malt beverage from the primary source of supply. A wine wholesaler may export and transport wine, brandy, or flavored malt beverage by the bottle, barrel, cask, or other container, to points outside Indiana. A wine wholesaler is entitled to sell, furnish, and deliver wine or flavored malt beverage from inventory that has been located on the wholesaler's premises before the time of invoicing and delivery to a wine wholesaler, a wine retailer, a supplemental caterer, a temporary wine permittee, and a wine dealer, but not at retail. A wine wholesaler may sell, furnish, and deliver brandy from inventory that has been located on the wholesaler's premises before the time of invoicing and delivery, but not at retail, only to a person who holds a liquor retailer's permit, a supplemental caterer's permit, or a liquor dealer's permit. A holder of a wine wholesaler's permit may sell wine to the wine wholesaler's bona fide regular employees.
(b) As used in this section, "brandy" means:
(1) any alcoholic distillate described in 27 CFR 5.22(d) as in effect on January 1, 1983; or
(2) a beverage product that:
(A) is prepared from a liquid described in subdivision (1);
(B) is classified as a cordial or liqueur as defined in 27 CFR 5.22(h) as in effect on January 1, 1997; and
(C) meets the following requirements:
(i) At least sixty-six and two-thirds percent (66 2/3%) of the product's alcohol content is composed of a substance described in subdivision (1).
(ii) The product's label makes no reference to any distilled spirit other than brandy.
(iii) The product's alcohol content is not less than sixteen percent (16%) by volume or thirty-two (32) degrees proof.
(iv) The product contains dairy cream.
(v) The product's sugar, dextrose, or levulose content is at least twenty percent (20%) of the product's weight.
(vi) The product contains caramel coloring.
(c) Nothing in this section allows a wine wholesaler to sell, give, purchase, transport, or export beer (as defined in IC 7.1-1-3-6) unless the wine wholesaler also holds a beer wholesaler's permit under IC 7.1-3-3-1.
(d) A wine wholesaler that also holds a liquor wholesaler's permit under IC 7.1-3-8 may not:
(1) hold a beer wholesaler's permit under IC 7.1-3-3;
(2) possess, sell, or transport beer; or
(3) sell more than one million (1,000,000) gallons of flavored malt beverage during a calendar year.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.60, SEC.5; Acts 1974, P.L.25, SEC.4.) As amended by P.L.101-1983, SEC.2; P.L.57-1984, SEC.10; P.L.72-1996, SEC.9; P.L.75-1997, SEC.1;

P.L.224-2005, SEC.8; P.L.165-2006, SEC.25.

IC 7.1-3-13-3.5
Requirements to sell wine purchased from estate sale; immunity from product liability
Sec. 3.5. (a) A wine wholesaler may sell wine purchased from an estate sale only if the following requirements are met:
(1) The primary source of the wine sold at auction:
(A) is authorized to sell wine in Indiana on the date the wine is resold by the wholesaler;
(B) is given notice of the purchase by the wine wholesaler; and
(C) authorizes the wine wholesaler to resell the wine purchased.
(2) The seller of wine at auction is a bona fide estate of an Indiana decedent.
(3) Each wine bottle is affixed with a sticker indicating that the wine was purchased from an estate.
(b) The notice given to the primary source under subsection (a)(1) must include the following information:
(1) The name of the seller.
(2) The amount of the product purchased and the sale price at auction.
(3) The vintage of the wine purchased.
(c) A wholesaler is not liable for product liability for wine that the wholesaler sells from an estate auction purchase.
As added by P.L.94-2008, SEC.34.

IC 7.1-3-13-4
Wine bottlers' permit; application
Sec. 4. Wine Bottlers' Permit: Application. The commission may issue a wine bottler's permit to a person who desires to commercially bottle wine.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-13-5
Persons eligible for permits
Sec. 5. Persons Eligible for Permits. The commission shall not issue a wine bottler's permit to a person who is the holder of wine wholesaler's permit, a beer wholesaler's permit, or a liquor wholesaler's permit. A person shall be eligible to hold additional wine bottler's permits upon payment of the proper additional annual license fees.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-13-6
Scope of permit
Sec. 6. Scope of Permit. The holder of a wine bottler's permit shall be entitled to import and transport wine from another state, or country, into this state. He shall be entitled to export and transport

wine, by the bottle, barrel, cask, or other container, to points outside this state. A wine bottler shall have the exclusive right to bottle, to label, or both, with his own private label, or another label authorized by its owner, or to place wine in containers different from those in which the wine was imported into this state. Within this state, the holder of a wine bottler's permit shall be entitled to sell, furnish, and deliver wine only to a wine wholesaler, and shall be specifically prohibited from selling, furnishing, and delivering wine to a wine retailer or a wine dealer. Further, he shall not be entitled to sell wine at retail.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 14. WINE RETAILERS' PERMITS

IC 7.1-3-14-2
Prerequisites
Sec. 2. Prerequisites. The commission may issue or refuse a wine retailer's permit, in its discretion, with or without requiring an investigation before a local board. However, publication of notice need not be given if the commission does require an investigation before a local board.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-14-3
Persons eligible for permits
Sec. 3. Persons Eligible for Permits. The commission may issue a wine retailer's permit only to the following:
(a) A person who is not the holder of, nor an applicant for, any other permit and who is not disqualified under the special disqualifications and who operates a restaurant patronized by customers who are likely to consume table wine with their meals;
(b) A person who is the holder of a beer retailer's permit; or,
(c) A person who is the holder of a liquor retailer's permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-14-4
Scope of permit
Sec. 4. (a) The holder of a wine retailer's permit is entitled to purchase wine only from a permittee entitled to sell to the wine retailer under this title. A wine retailer is entitled to possess wine and sell it at retail to a customer for consumption on the licensed premises. A wine retailer is also entitled to sell wine to a customer and deliver it in permissible containers to the customer on the licensed premises or to the customer's house.
(b) A wine retailer is not entitled to sell wine at wholesale. A wine retailer is not entitled to sell and deliver wine on the street or at the curb outside the licensed premises, nor is the wine retailer entitled to sell wine at a place other than the licensed premises. However, a wine retailer may offer food service (excluding alcoholic beverages) to a patron who is outside the licensed premises by transacting business through a window in the licensed premises.
(c) A wine retailer is entitled to sell and deliver wine for carry out, or for at-home delivery. As added by P.L.112-1987, SEC.8.

IC 7.1-3-14-5
Limitation of sales; fees; clubs; discrimination
Sec. 5. (a) Notwithstanding any other law, a wine retailer may limit sales to the following:
(1) Persons that the retailer selects to have access to the retailer's facilities and services in return for payment of an annual fee to the retailer.
(2) Guests of a person described in subdivision (1).
(b) A wine retailer may call the annual fee described in subsection (a) a membership fee.
(c) A wine retailer may call the retailer's premises a club. However, the premises is not a club within the meaning of IC 7.1-3-20-1.
(d) This section does not allow a wine retailer to discriminate among persons on the basis of race, sex, age, or religion when selecting persons to have access to the retailer's facilities and services.
As added by P.L.73-1991, SEC.3.

IC 7.1-3-14-6
Issuance to proprietor of race track having beer retailer permit
Sec. 6. (a) The commission may issue a wine retailer permit, either inside or outside corporate limits, to a person who holds a beer retailer permit under IC 7.1-3-6-16 and who is the proprietor of a race track that:
(1) meets the specifications of rules adopted by the commission; and
(2) is sanctioned by a nationally chartered and recognized racing organization.
(b) The scope of a permit issued under this section, including the times during which beer may be sold, shall be set by rules adopted by the commission.
(c) A permit issued under this section is exempt from IC 7.1-3-21-1 and IC 7.1-3-22-3. The permit is not transferable for ownership or location.
As added by P.L.106-1995, SEC.10.

IC 7.1-3-14-7
Wine sampling
Sec. 7. (a) A wine retailer may allow customers to sample wines.
(b) Sampling is permitted:
(1) only on the wine retailer's permit premises; and
(2) only during the permittee's regular business hours.
(c) A wine retailer may not charge for the samples provided to the customers.
(d) Sample size may not exceed one (1) ounce.
As added by P.L.12-1999, SEC.3.



CHAPTER 15. WINE DEALERS' PERMITS

IC 7.1-3-15-2
Persons eligible for permits
Sec. 2. Persons Eligible for Permits. The commission may issue a wine dealer's permit only to the following:
(a) A person who is the holder of a beer dealer's permit; or,
(b) A person who is the holder of a liquor dealer's permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-15-3
Scope of permit
Sec. 3. (a) The holder of a wine dealer's permit shall be entitled to purchase wine only from a permittee who is authorized to sell to a wine dealer under this title. A wine dealer shall be entitled to sell wine for consumption off the licensed premises only and not by the drink.
(b) A wine dealer shall be entitled to sell wine in permissible containers in a quantity of not more than three (3) standard cases, as determined under the rules of the commission, in a single transaction. However, a wine dealer who is licensed under IC 7.1-3-10-4 may possess wine and sell it at retail in its original package to a customer only for consumption off the licensed premises.
(c) Unless a wine dealer is a grocery store or drug store, a wine dealer may not sell or deliver alcoholic beverages or any other item through a window in the licensed premises to a patron who is outside the licensed premises. A wine dealer that is a grocery store or drug store may sell any item except alcoholic beverages through a window in the licensed premises to a person who is outside the licensed premises.
(d) However, a wine dealer who is licensed under IC 7.1-3-10-4 may deliver wine only in permissible containers to a customer's residence, office, or designated location. This delivery may only be performed by the permit holder or an employee who holds an employee permit. The permit holder shall maintain a written record of each delivery for at least one (1) year that shows the customer's name, location of delivery, and quantity sold.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.65-1990, SEC.3; P.L.106-1995, SEC.11; P.L.204-2001, SEC.29; P.L.41-2002, SEC.4.



CHAPTER 16. DINING CAR, BOAT, AND TEMPORARY WINE PERMITS

IC 7.1-3-16-2
Display of permit
Sec. 2. Display of Permit. The original dining car wine permit shall be kept displayed at the main Indiana office of the permittee. A certificate of an officer or agent of the permittee stating that a dining car wine permit is in full force and effect for the car, or words to that effect, shall be kept displayed in each licensed dining and buffet car.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-16-3
Boat wine permits
Sec. 3. Boat Wine Permits. The commission may issue a boat wine permit to a person who is the proprietor of a boat and who also is, and continues to be, the holder of a boat beer permit. The commission may issue a boat wine permit without publication of notice or having an investigation before a local board.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-16-4
Scope of permit
Sec. 4. Scope of Permit. The holder of a boat wine permit shall enjoy the same privileges and be subject to the same conditions, restrictions, and limitations in regard to wine under his permit as is provided in the case of the holder of boat beer permit in regard to beer under his permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-16-5
Temporary wine permits
Sec. 5. Subject to section 5.5 of this chapter, the commission may issue a temporary wine permit without publication of notice or investigation before a local board to a qualified person as provided in this chapter. In all other respects, a temporary wine permit shall be issued, revoked, and governed by the restrictions and limitations made in a provisional order or rule or regulation of the commission.
(Formerly: Acts 1973, P.L.59, SEC.1.) As amended by P.L.73-1996, SEC.3.

IC 7.1-3-16-5.5
Temporary wine permits; town parks Sec. 5.5. (a) This section applies to a temporary wine permit for the sale of wine in a town park in a town having a population of less than ten thousand (10,000).
(b) The commission may not issue a temporary wine permit to a person unless:
(1) the person meets all of the requirements for a temporary wine permit under this chapter; and
(2) the town council:
(A) holds a public hearing on the request for a permit; and
(B) approves the issuance of the temporary wine permit.
(c) If a person asks a town council to approve the issuance of a temporary wine permit, the town clerk-treasurer shall notify the commission of the town council's decision to approve or disapprove the permit not later than thirty (30) days after the person's request for approval.
(d) If a person who applies for a temporary wine permit from the commission demonstrates to the satisfaction of the commission that no action was taken on the person's request by the town council under subsection (c), the commission shall consider the request to be approved by the town council.
As added by P.L.73-1996, SEC.4.

IC 7.1-3-16-6
Persons eligible for permits
Sec. 6. Persons Eligible for Permits. The commission may issue a temporary wine permit to a person who is qualified to hold a beer retailer's permit and who has such other qualifications as the commission may prescribe by a provisional order until it adopts a rule or regulation on the matter. However, the special disqualifications listed in IC 1971, 7.1-3-4-2(c), (h), and (m), and the residency requirements provided in IC 1971, 7.1-3-21-3, shall not apply to an applicant for a temporary wine permit.
(Formerly: Acts 1973, P.L.59, SEC.2.)

IC 7.1-3-16-7
Reasons for permits
Sec. 7. Reasons for Permits. The commission may issue a temporary wine permit only to (a) Enable a fair, festival, athletic event, barbecue, picnic, convention, exhibition, spectacle, or contest, to be publicly held and carried on; or
(b) Accommodate the institutional activities of an association, society, charitable or benevolent organization, or a branch of one (1) of these, or both.
(Formerly: Acts 1973, P.L.59, SEC.3.)

IC 7.1-3-16-8
Term of permit
Sec. 8. Term of Permit. The commission may issue a temporary wine permit for a term, to and including, fifteen (15) days from its issuance. However, if an emergency exists, in the judgment of the

commission, a temporary wine permit may be renewed for a period not to exceed fifteen (15) additional days.
(Formerly: Acts 1973, P.L.59, SEC.4.)

IC 7.1-3-16-9
Scope of permit
Sec. 9. Scope of Permit. The holder of a temporary wine permit shall be entitled to purchase and receive wine on any day of the year, only from a lawful supplier under this title at his place of business. A lawful supplier may sell and deliver wine to a temporary wine permit holder on any day of the year at his place of business. The holder of a temporary wine permit shall be entitled to sell wine only for consumption on the licensed premises, and shall be subject to the same restrictions as apply to the sale of beer by the holder of a temporary beer permit. A temporary wine permittee shall not be entitled to sell at wholsale nor for carry-out from the licensed premises.
(Formerly: Acts 1973, P.L.59, SEC.5.)



CHAPTER 16.5. REPEALED



CHAPTER 17. REPEALED



CHAPTER 17.5. EXCURSION AND ADJACENT LANDSITE PERMIT

IC 7.1-3-17.5-2
Quota provisions inapplicable
Sec. 2. The commission shall issue a gaming site permit without regard to the quota provisions of IC 7.1-3-22.
As added by P.L.15-1994, SEC.4. Amended by P.L.233-2007, SEC.25.

IC 7.1-3-17.5-3
Fee limitations inapplicable
Sec. 3. A gaming site permit is not subject to the fee limitations otherwise set forth in IC 7.1.
As added by P.L.15-1994, SEC.4. Amended by P.L.233-2007, SEC.26.

IC 7.1-3-17.5-4
Adoption of emergency rules
Sec. 4. The commission may adopt emergency rules under IC 4-22-2-37.1 concerning the following for a gaming site permit:
(1) Issuance.
(2) Scope.
(3) Permit fee.
(4) Expiration. (5) Revocation and suspension.
As added by P.L.15-1994, SEC.4. Amended by P.L.233-2007, SEC.27.

IC 7.1-3-17.5-5
Gaming site permits
Sec. 5. The commission may adopt rules under IC 4-22-2 concerning the following for a gaming site permit:
(1) Issuance.
(2) Scope.
(3) Permit fee.
(4) Expiration.
(5) Revocation and suspension.
As added by P.L.28-1996, SEC.2. Amended by P.L.233-2007, SEC.28.

IC 7.1-3-17.5-6
Gaming site permits; providing alcoholic beverages to guests free of charge
Sec. 6. Notwithstanding IC 7.1-5-5-7, the holder of a gaming site permit may, subject to the approval of the commission, provide alcoholic beverages to guests without charge at an event on the licensed premises.
As added by P.L.250-2003, SEC.10. Amended by P.L.72-2004, SEC.10; P.L.233-2007, SEC.29; P.L.94-2008, SEC.36; P.L.15-2011, SEC.11.

IC 7.1-3-17.5-7
"Gaming facility"; "server"; employees of lessees and caterers
Sec. 7. (a) As used in this section, "gaming facility" refers to one (1) or more of the following:
(1) A riverboat (as defined in IC 4-33-2-17).
(2) A slot machine facility licensed under IC 4-35.
(3) Any hotel, golf course, or other facility that is:
(A) owned by a person holding a gaming site permit; and
(B) related to the operation of the holder's riverboat or slot machine facility.
(b) As used in this section, "server" means an individual who serves alcoholic beverages at a gaming facility.
(c) Except as provided in subsection (d), a server is not required to be employed by a person holding a gaming site permit if the server satisfies the following requirements:
(1) The server is employed by a person who:
(A) leases space at a gaming facility for the purpose of providing food or beverages to the patrons of the gaming facility; or
(B) is a caterer or other person contracted to provide food or beverages at an event held at the gaming facility.
(2) The server holds a valid employee permit issued under IC 7.1-3-18-9. (d) A server who serves alcoholic beverages in a gaming area (as defined in the rules adopted by the Indiana gaming commission) must be employed by a person holding a gaming site permit.
As added by P.L.15-2011, SEC.12.



CHAPTER 17.7. HORSE TRACK AND SATELLITE FACILITY PERMITS

IC 7.1-3-17.7-2
Quota provisions inapplicable
Sec. 2. The commission shall issue a horse track permit or a satellite facility permit without regard to the quota provisions of IC 7.1-3-22.
As added by P.L.15-1994, SEC.5.

IC 7.1-3-17.7-3
Fee limitations inapplicable
Sec. 3. A horse track permit or a satellite facility permit is not subject to the fee limitations otherwise set forth in IC 7.1.
As added by P.L.15-1994, SEC.5.

IC 7.1-3-17.7-4
IC 7.1-3-21-1 inapplicable
Sec. 4. A horse track permit or a satellite facility permit is not subject to the provisions of IC 7.1-3-21-1.
As added by P.L.15-1994, SEC.5.

IC 7.1-3-17.7-5
Adoption of administrative rules
Sec. 5. The commission may adopt rules under IC 4-22-2 concerning the following for a horse track permit or a satellite facility permit:
(1) Issuance.
(2) Scope.
(3) Permit fee.
(4) Expiration.
(5) Revocation and suspension.
As added by P.L.15-1994, SEC.5. Amended by P.L.106-1995,

SEC.12.



CHAPTER 18. CARRIERS', SALESMEN'S, AND EMPLOYEES' PERMITS

IC 7.1-3-18-2
Carriers' alcoholic permits; scope
Sec. 2. Carriers' Alcoholic Permits: Scope. A carrier's alcoholic permit shall be required only for, and be applicable to, the movement, conveyance, importation and transportation of alcohol and alcoholic beverages on a public highway in this state. A carrier's alcoholic permit shall not be required when the conveyance, movement, importation, or transportation is conducted by means of cars or trains operated by a railroad of any type over fixed rails.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-18-3
Permits required
Sec. 3. Permits Required. A carrier shall be required to apply for and obtain a carrier's alcoholic permit before he may haul, convey, transport, or import alcoholic beverages on a public highway of this state or crossing a boundary of it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-18-4
Permits required; exception
Sec. 4. Permits Required: Exception. A carrier who transports beer manufactured in Indiana for consumption outside this state shall not be required to obtain a carrier's alcoholic permit if the beer has been manufactured under a brewer's permit and if in the judgment of the commission, through safeguards provided by the co-operation of the brewer, the issuance of a permit to the carrier is not necessary to protect the interests of the State of Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-18-5
Description of vehicles
Sec. 5. Description of Vehicles. A carrier's alcoholic permit shall not be operative as to a vehicle owned or operated by the carrier and shall not authorize the transportation or conveyance of alcoholic beverages in it unless a description of the vehicle is first filed with the commission. The description of the vehicle shall include the

engine number, date of manufacture, approximate weight, motor vehicle number, all license plate numbers, capacity, and any other information that the commission may require. The filing of the required information shall include that vehicle in the coverage of the permit. The permittee may alter or add to the number of vehicles included under the permit from time to time.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-18-6
Surety bond
Sec. 6. Surety Bond. The commission also may, at the time of the issuance of a carrier's alcoholic permit, or at any other time thereafter, require a surety bond in a penal sum not to exceed five hundred dollars ($500), executed by the permittee and payable to the State of Indiana. The bond shall be conditioned that he will not violate a provision of this title, or a rule or regulation of the commission pertaining to the business in which he is engaged under his permit. If a surety bond is required by the commission, the permit, although previously issued, shall not be in force and the permittee shall not operate under it until the surety bond has been duly executed, approved and filed with the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-18-7
Salesmen's permits; application and issuance
Sec. 7. Salesmens' Permits: Application and Issuance. The commission may issue a salesman's permit to a person who desires to act as a salesman. The applicant shall state in the application the county or counties within Indiana within which the applicant desires to act as a salesman. The application and the permit issued by the commission shall set forth the name and address of the person whom the salesman represents. The application and permit also shall state if the salesman is acting for himself as principal. The application also shall include reasonable rules as the commission may prescribe from time to time.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-18-8
Salesmen's permits; scope
Sec. 8. (a) The holder of a salesman's permit is not entitled to represent a person whose name does not appear on the permit as the permittee's employer, if employed by another, nor may the permittee act for any other person not named in the permit.
(b) Subject to subsection (c), a permittee is not entitled to act as a salesman for more than one (1) person under one (1) permit. However, the commission may issue additional permits to the salesman for additional principals.
(c) A permittee may act as a salesman for more than one (1) person under one (1) permit if:
(1) the permittee is an Internet company; and (2) the Internet company provides the commission with the names of each permittee for whom the Internet company is a salesman in conformity with the rules adopted by the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.30.

IC 7.1-3-18-9
Employee's permit
Sec. 9. (a) The commission may issue an employee's permit to a person who desires to act as:
(1) a clerk in a package liquor store;
(2) an employee who serves wine at a farm winery; or
(3) a bartender, waiter, waitress, or manager in a retail establishment, excepting dining car and boat employees.
(b) A permit authorized by this section is conditioned upon the compliance by the holder with reasonable rules relating to the permit which the commission may prescribe from time to time.
(c) A permit issued under this section entitles its holder to work for any lawful employer. However, a person may work without an employee's permit for thirty (30) days from the date shown on a receipt for a cashier's check or money order payable to the commission for that person's employee's permit application.
(d) A person who, for a package liquor store or retail establishment, is:
(1) the sole proprietor;
(2) a partner, a general partner, or a limited partner in a partnership or limited partnership that owns the business establishment;
(3) a member of a limited liability company that owns the business establishment; or
(4) a stockholder in a corporation that owns the business establishment;
is not required to obtain an employee's permit in order to perform any of the acts listed in subsection (a).
(e) An applicant may declare on the application form that the applicant will use the employee's permit only to perform volunteer service that benefits a nonprofit organization. It is unlawful for an applicant who makes a declaration under this subsection to use an employee's permit for any purpose other than to perform volunteer service that benefits a nonprofit organization.
(f) The commission may not issue an employee's permit to an applicant while the applicant is serving a sentence for a conviction for operating while intoxicated, including any term of probation or parole.
(g) The commission may not issue an employee's permit to an applicant who has two (2) unrelated convictions for operating while intoxicated if:
(1) the first conviction occurred less than ten (10) years before the date of the applicant's application for the permit; and (2) the applicant completed the sentence for the second conviction, including any term of probation or parole, less than two (2) years before the date of the applicant's application for the permit.
(h) If an applicant for an employee's permit has at least three (3) unrelated convictions for operating while intoxicated in the ten (10) years immediately preceding the date of the applicant's application for the permit, the commission may not grant the issuance of the permit. If, in the ten (10) years immediately preceding the date of the applicant's application the applicant has:
(1) one (1) conviction for operating while intoxicated, and the applicant is not subject to subsection (f); or
(2) two (2) unrelated convictions for operating while intoxicated, and the applicant is not subject to subsection (f) or (g);
the commission may grant or deny the issuance of a permit.
(i) The commission shall revoke a permit issued to an employee under this section if:
(1) the employee is convicted of a Class B misdemeanor for violating IC 7.1-5-10-15(a); or
(2) the employee is convicted of operating while intoxicated after the issuance of the permit.
The commission may revoke a permit issued to an employee under this section for any violation of this title or the rules adopted by the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.83, SEC.4; P.L.77-1988, SEC.3; P.L.102-1989, SEC.2; P.L.64-1990, SEC.2; P.L.51-1994, SEC.7; P.L.205-1999, SEC.15; P.L.125-2000, SEC.1; P.L.204-2001, SEC.31; P.L.165-2006, SEC.26.

IC 7.1-3-18-10
Repealed
(Repealed by Acts 1978, P.L.51, SEC.8.)

IC 7.1-3-18-11
Temporary bartender's permit
Sec. 11. (a) The commission may issue a temporary bartender's permit to any person who is at least twenty-one (21) years of age for any of the following purposes:
(1) To be a bartender at any activity or event for which a temporary permit is issued under IC 7.1-3-6 (beer) or IC 7.1-3-16 (wine).
(2) To be a bartender at a nonprofit club for a maximum of four (4) days in a year during the same time that a fair or festival is held in the community where the club is located. However, the commission may only issue a maximum of twenty (20) temporary bartender's licenses for use in one (1) club during one (1) fair or festival.
(b) A temporary bartender's permit is the only license that is

required for persons to serve as bartenders for the purposes described in subsection (a).
(c) A temporary bartender at a club may dispense any alcoholic beverage that the club's permit allows the club to serve.
(d) The fee for a temporary bartender's permit is five dollars ($5).
(e) The commission may by rule provide procedures for the issuance of a temporary bartender's permit.
(f) The commission shall revoke a permit issued to a bartender under this section if the bartender is convicted of a Class B misdemeanor for violating IC 7.1-5-10-15(a).
As added by P.L.77-1988, SEC.4. Amended by P.L.52-1992, SEC.7; P.L.125-2000, SEC.2; P.L.224-2005, SEC.9.



CHAPTER 18.5. TOBACCO SALES CERTIFICATE

IC 7.1-3-18.5-2
Information required; fees; certification for each location; display of certificate; denial; requirements
Sec. 2. (a) A person who desires a certificate must provide the following to the commission:
(1) The applicant's name and mailing address and the address of the premises for which the certificate is being issued.
(2) Except as provided in section 6(c) of this chapter, a fee of two hundred dollars ($200).
(3) The name under which the applicant transacts or intends to transact business.
(4) The address of the applicant's principal place of business or headquarters, if any.
(5) The statement required under section 2.6 of this chapter.
(b) A separate certificate is required for each location where the tobacco products are sold or distributed.
(c) A certificate holder shall conspicuously display the holder's certificate on the holder's premises where the tobacco products are sold or distributed.
(d) Any intentional misstatement or suppression of a material fact in an application filed under this section constitutes grounds for denial of the certificate.
(e) A certificate may be issued only to a person who meets the following requirements:
(1) If the person is an individual, the person must be at least eighteen (18) years of age.
(2) The person must be authorized to do business in Indiana.
(f) The fees collected under this section shall be deposited in the enforcement and administration fund under IC 7.1-4-10.
As added by P.L.250-2003, SEC.11. Amended by P.L.224-2005, SEC.10; P.L.94-2008, SEC.37.

IC 7.1-3-18.5-2.6
Statement of consent Sec. 2.6. An application for a tobacco certificate must contain the express statement of the applicant that the applicant consents for the duration of the certificate term (if the commission issues the certificate to the applicant) to the entrance, inspection, and search by an enforcement officer, without a warrant or other process, of the applicant's retail premises to determine whether the applicant is complying with the provisions of this title. The consent required by this section is renewed and continued by the retention of a certificate or the certificate's use by the applicant or the applicant's agents.
As added by P.L.94-2008, SEC.38.

IC 7.1-3-18.5-3
Contents of certificate; term of certificate; nontransferable
Sec. 3. (a) A certificate issued by the commission under this chapter must contain the following information:
(1) The certificate number.
(2) The certificate holder's name.
(3) The permanent location of the business or vending machine for which the certificate is issued.
(4) The expiration date of the certificate.
(b) A certificate is:
(1) valid for three (3) years after the date of issuance, unless the commission suspends the certificate; and
(2) nontransferable.
As added by P.L.250-2003, SEC.11. Amended by P.L.224-2005, SEC.11.

IC 7.1-3-18.5-4
Adoption of rules
Sec. 4. The commission may adopt rules under IC 4-22-2 to establish procedures for the issuance, renewal, and reinstatement of a certificate.
As added by P.L.250-2003, SEC.11.

IC 7.1-3-18.5-5
Certificate suspension; revocation; notice and hearing
Sec. 5. (a) Subject to subsection (b), the commission may suspend the certificate of a person who fails to pay a civil penalty imposed for violating IC 35-46-1-10, IC 35-46-1-10.2, IC 35-46-1-11.5, or IC 35-46-1-11.7.
(b) Before enforcing the imposition of a civil penalty or suspending or revoking a certificate under this chapter, the commission shall provide written notice of the alleged violation to the certificate holder and conduct a hearing. The commission shall provide written notice of the civil penalty or suspension or revocation of a certificate to the certificate holder.
(c) Subject to subsection (b), the commission shall revoke the certificate of a person upon a finding by a preponderance of the evidence that the person:
(1) has violated IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4; (2) has committed habitual illegal sale of tobacco as established under IC 35-46-1-10.2(h); or
(3) has committed habitual illegal entrance by a minor as established under IC 35-46-1-11.7(f).
As added by P.L.250-2003, SEC.11. Amended by P.L.227-2007, SEC.61; P.L.94-2008, SEC.39.

IC 7.1-3-18.5-6
Reinstatement or renewal; failure to pay civil penalty; Class B infraction; fee
Sec. 6. (a) If a certificate has:
(1) expired; or
(2) been suspended;
the commission may not reinstate or renew the certificate until all civil penalties imposed against the certificate holder for violating IC 35-46-1-10, IC 35-46-1-10.2, IC 35-46-1-11.5, or IC 35-46-1-11.7 have been paid.
(b) The failure to pay a civil penalty described in subsection (a) is a Class B infraction.
(c) If a certificate has been revoked, the commission may not reinstate or renew the certificate for at least one hundred eighty (180) days after the date of revocation. The commission may reinstate or renew the certificate only upon a reasonable showing by the applicant that the applicant shall:
(1) exercise due diligence in the sale of tobacco products on the applicant's premises where the tobacco products are sold or distributed; and
(2) properly supervise and train the applicant's employees or agents in the handling and sale of tobacco products.
If a certificate is reinstated or renewed, the applicant of the certificate shall pay an application fee of one thousand dollars ($1,000).
(d) Notwithstanding IC 34-28-5-5(c), civil penalties collected under this section must be deposited in the youth tobacco education and enforcement fund established under IC 7.1-6-2-6.
As added by P.L.250-2003, SEC.11. Amended by P.L.94-2008, SEC.40.

IC 7.1-3-18.5-7
Tobacco sales without certificate; Class A infraction
Sec. 7. (a) A person who is required to have a certificate under this chapter and who sells or distributes tobacco products without a valid certificate commits a Class A infraction. Each violation of this section constitutes a separate offense.
(b) Notwithstanding IC 34-28-5-5(c), civil penalties collected under this section must be deposited in the Richard D. Doyle youth tobacco education and enforcement fund established under IC 7.1-6-2-6.
As added by P.L.250-2003, SEC.11. Amended by P.L.252-2003, SEC.4.
IC 7.1-3-18.5-8
Mitigate civil penalties
Sec. 8. The commission may mitigate civil penalties imposed against a certificate holder for violating IC 35-46-1-10, IC 35-46-1-10.2, IC 35-46-1-11.5, IC 35-46-1-11.7, or any of the provisions of this chapter if a certificate holder provides a training program for the certificate holder's employees that includes at least the following topics:
(1) Laws governing the sale of tobacco products.
(2) Methods of recognizing and handling customers who are less than eighteen (18) years of age.
(3) Procedures for proper examination of identification cards to verify that customers are under eighteen (18) years of age.
As added by P.L.94-2008, SEC.41.

IC 7.1-3-18.5-9
Exercise due diligence; supervision and training of employees or agents; prima facie evidence of lack of due diligence
Sec. 9. A certificate holder shall exercise due diligence in the supervision and training of the certificate holder's employees or agents in the handling and sale of tobacco products on the holder's retail premises. Proof that employees or agents of the certificate holder, while in the scope of their employment, committed at least six (6) violations relating to IC 35-46-1-10.2(a) in any one hundred eighty (180) day period shall be prima facie evidence of a lack of due diligence by the certificate holder in the supervision and training of the certificate holder's employees or agents.
As added by P.L.94-2008, SEC.42.

IC 7.1-3-18.5-10
Failure to attend hearing
Sec. 10. (a) If a certificate holder fails to attend or participate in a hearing without good cause, the hearing judge may recommend to the commission that the commission suspend or revoke the certificate holder's certificate or impose a fine on the certificate holder of up to one thousand dollars ($1,000).
(b) A hearing judge may grant a continuance of a hearing upon written motion showing good cause for the continuance.
As added by P.L.94-2008, SEC.43.



CHAPTER 19. PROCEDURES FOR ISSUANCE AND RENEWAL OF RETAILERS' AND DEALERS' PERMITS

IC 7.1-3-19-2
Jurisdiction restricted
Sec. 2. Jurisdiction Restricted. Except as otherwise provided in this title, no court shall have jurisdiction of an action to compel the issuance of a retailer's or dealer's permit of any type, or to revoke, annul, suspend, or enjoin an action, ruling, finding, or order of the commission suspending or revoking one (1) of these permits, and the consent of the State of Indiana is hereby expressly withdrawn and denied in such an action.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-3
Prerequisites
Sec. 3. Prerequisites. The commission, unless otherwise provided in this title, shall not grant an application and issue a retailer's or dealer's permit of any type until the publication of notice, the investigation before the local board, and the other proceedings required by this chapter have been completed.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-4
Time and place for investigation
Sec. 4. Time and Place for Investigation. The commission shall fix the time and place for investigating, before the appropriate local board, the fitness of the applicant, and the propriety of granting his application for the particular retailer's or dealer's permit involved. The investigation shall be held within the county in which the premises, described in the application, are situated and it shall be open to the public. The commission also shall notify the clerk of the circuit court of the appropriate county, from whom the applicant, and all others who inquire, shall be entitled to ascertain the time and place of the investigation before the local board. The clerk of the circuit court shall provide immediately to the county treasurer a copy of the time and place of investigations before the local board.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.106-1995, SEC.13.

IC 7.1-3-19-5 Publication of notice and investigation
Sec. 5. The commission shall cause one (1) notice of the pending investigation to be published in a newspaper in accordance with the provisions of IC 7.1-3-1-18. The publication of the notice shall be at least fifteen (15) days before the investigation.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.224-2005, SEC.12; P.L.94-2008, SEC.44.

IC 7.1-3-19-6
Combined publication of notices
Sec. 6. Combined Publication of Notices. The commission may combine in one (1) publication, notices of any number of applications by the same or different applicants if the combined publication contains the required information with respect to each application respectively and if the publication complies with all other requirements of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-7
Contents of notice
Sec. 7. Contents of Notice. The notice shall advise the public of the name of the applicant, the type of permit applied for, the location of the premises as set forth in the application, and the time and place when and where the application will come up for investigation before the local board. The notice also shall advise that the local board will, at the time and place designated, investigate the application and receive information concerning the fitness of the applicant, and the propriety of issuing the permit applied for, at the named premises, to the applicant.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-8
Testimony
Sec. 8. Testimony. In the discretion of the designated member of the local board, sworn oral testimony may be heard, and affidavits or duly certified documents may be received. The local board also may utilize any and all sources of unsworn information.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-9
Questionnaires
Sec. 9. Questionnaires. Each member of the local board, at the conclusion of the investigation, shall answer in writing the questions contained in the questionnaire submitted by the commission in relation to the investigation. Each member of the local board shall sign the questionnaire in duplicate. Both copies of the questionnaire shall be given to the designated member who shall deliver them to the commission for its use in acting upon the application. The commission also may order that further investigations on an application be made before the local board. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-9.5
Renewals
Sec. 9.5. (a) The commission shall provide procedures and forms to allow an applicant for the renewal of a retailer's or dealer's permit to file a simplified application.
(b) An applicant for renewal does not have to be present during the local board proceedings on the renewal unless notified by the commission or the local board. However, a local board may not take any action to deny the renewal of a retailer's or dealer's permit unless the applicant has been notified and given an opportunity to be present at an investigation before the local board.
(c) For the purpose of implementing this section, the commissioner may prorate permits of persons holding more than one (1) retailer's or dealer's permit so that those permits terminate at one (1) time and the renewed permits of that person shall have the same termination date.
(d) In a county containing a consolidated city, the renewal of a retailer's or dealer's permit is subject to this section and IC 7.1-3-1-5.6.
As added by Acts 1977, P.L.94, SEC.1. Amended by P.L.16-1983, SEC.4; P.L.52-1994, SEC.5.

IC 7.1-3-19-10
Commission's action
Sec. 10. Commission's Action. The commission may investigate in any manner it deems best to enable it to act upon the application in a particular case. The commission may grant or refuse the application accordingly as it deems the public interest will be served best. The action of the commission on the application for a retailer's or dealer's permit of any type shall be final.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-11
Review of recommendations; findings of fact
Sec. 11. (a) The commission shall follow the recommendation of a majority of the members of a local board to grant or deny an application for a retailer's or dealer's permit of any type, unless, after the commission's review of that recommendation, the commission determines that to follow the recommendation would be:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law;
(2) contrary to a constitutional right, power, privilege, or immunity;
(3) in excess of, or contrary to, statutory jurisdiction, authority, limitations or rights;
(4) without observance of procedure required by law; or
(5) unsupported by substantial evidence.
Such review shall be de novo. (b) If the commission determines not to follow the recommendation of a local board, after the commission's review of that recommendation according to the standards set forth in subsection (a), the commission shall make written findings of fact on each material issue on which the commission's determination is based.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.64-1990, SEC.3.

IC 7.1-3-19-11.5
Appeal hearing; notice to local board; publication of notice
Sec. 11.5. (a) As used in this section, "applicant" or "application" means an applicant or an application for:
(1) a new permit; or
(2) the transfer or renewal of an existing permit.
(b) This section applies if a permit applicant or a person who remonstrates at a local board hearing against the approval of the application files with the commission:
(1) an objection to the commission's action on the application; and
(2) a request for an appeal hearing before the commission.
(c) The commission shall do the following:
(1) Provide notice to the local board, by first class mail, of the date of an appeal hearing set by the commission. Notice under this subdivision must be provided not later than ten (10) days before the date of the hearing.
(2) Publish notice in the city, town, or county where the proposed permit premises is located of the date of an appeal hearing set by the commission. Notice under this subdivision must be published not later than ten (10) days before the date of the hearing.
As added by P.L.94-2008, SEC.45.

IC 7.1-3-19-12
Return of fee
Sec. 12. Return of Fee. The chairman shall deduct the sum of twenty-five dollars ($25) from the license fee paid by the applicant for each application considered, but if the applications are combined in one (1) application, the chairman shall deduct the sum of thirty-five dollars ($35) from the license fee, and return the balance of the fee to the applicant if the commission refuses to grant the application. The amount deducted from the fee shall be the property of the state and shall be disposed of as provided in article 4 of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-13
New permits in residential districts; duty of commission
Sec. 13. New Permits in Residential Districts: Duty of Commission. The commission shall have the duty in considering an

application for a new retailer's permit of any type, or a new liquor dealer's permit, to determine whether the business to be conducted by the applicant pursuant to the proposed permit will be located within a residential district, and if so, whether the conduct of the business pursuant to the proposed permit will unreasonably impair and interfere with the peace, comfort, or enjoyment of life and property of the occupants of the residential district, or any of them. The commission shall deny the application if it finds in the affirmative on both questions.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-14
New permits in residential districts; notice
Sec. 14. New Permits in Residential Districts: Notice. The commission shall have the duty in making the determinations provided in IC 1971, 7.1-3-19-13, to publish notice that an application for a permit is pending and that a public hearing will be held on the application at a time and place to be stated in the notice. The notice shall state that at the hearing, residents of the residential district may appear and be heard in favor of, or in opposition to, the granting of the permit and may, if they desire to, present a verified written remonstrance against the granting of the permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-15
New permits in residential districts; hearing
Sec. 15. New Permits in Residential Districts: Hearing. The commission shall consider the matters which may be brought out at the hearing and the sentiments of the residents in making the determinations required by IC 1971, 7.1-3-19-13. Further, if at the hearing, there is presented to the commission a verified written remonstrance bearing the signatures of at least fifty-one percent (51%) of the registered voters of the residential district, the commission shall be bound to find in the affirmative and to deny the application.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-16
New permits in residential districts; exceptions
Sec. 16. New Permits in Residential Districts: Exceptions. The provisions of IC 7.1-3-19-13, 7.1-3-19-14, and 7.1-3-19-15, do not apply to the renewal of existing retailer's permits, nor to the renewal of existing liquor dealer's permits, nor to a nationally chartered veteran's organization which has occupied the same premises for ten (10) years prior to making application for a club permit.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.83, SEC.5.



CHAPTER 20. CLUBS, RESTAURANTS, AND HOTELS

IC 7.1-3-20-1
Clubs; general requirements
Sec. 1. Clubs: General Requirements. In order to be considered a "club" within the meaning of this title and to be eligible to receive an appropriate club permit under this title, an association or corporation shall meet the following requirements:
(a) It shall have been organized in good faith under authority of law;
(b) It shall have been in active, continuous existence for at least three (3) years prior to the date the application for the permit is filed;
(c) It shall have maintained, in good faith, a membership roll for the three (3) year period;
(d) It shall have a paid-up membership of more than fifty (50) members at the time the application is filed;
(e) It shall be the owner, lessee, or occupant of an establishment operated solely for objects of a national, social, patriotic, political, or athletic nature, or the like;
(f) It shall not be operated for pecuniary gain;
(g) The property and the advantages of the organization shall belong to its members; and,
(h) It shall maintain an establishment provided with special space and accomodations where, in consideration of payment, food, with or without lodging, is habitually served.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-20-2
Clubs within corporate limits
Sec. 2. The commission may issue the appropriate permit upon the application of a club if the premises to be licensed are situated within

the corporate limits of a city or town.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1975, P.L.72, SEC.1.) As amended by Acts 1977, P.L.95, SEC.1; P.L.52-1992, SEC.8.

IC 7.1-3-20-2.5
Sunday sales; applicability; on-premises consumption
Sec. 2.5. (a) This section applies to each holder of a permit issued under section 2, 3, or 4 of this chapter.
(b) A permit holder may sell alcoholic beverages under the terms of the permit on any twelve (12) Sundays during a calendar year.
(c) Sales under this section may be made only for on-premises consumption.
As added by P.L.52-1992, SEC.9. Amended by P.L.224-2005, SEC.13.

IC 7.1-3-20-3
Clubs outside corporate limits
Sec. 3. Clubs Outside Corporate Limits. The commission may issue the appropriate permit upon the application of a club whose premises to be licensed are situated outside the corporate limits of an incorporated city or town if the club meets the following additional requirements:
(a) The club has been duly organized for social, athletic, or outdoor exercise purposes;
(b) The club requires and receives an annual membership fee of at least six dollars ($6.00);
(c) The club has an investment of not less than five thousand dollars ($5,000), in addition to investment in buildings, in grounds or fields especially prepared for athletic or physical exercise;
(d) The grounds or fields have been especially prepared for use for a period of at least six (6) months prior to the filing of the application for the permit; and,
(e) The grounds or fields have been patronized and used regularly during seasonable weather for physical exercise.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-20-4
Clubs outside corporate limits; exception
Sec. 4. Clubs Outside Corporate Limits: Exception. A club which has been in continuous existence for at least three (3) years and which has been formed for social, athletic, or outdoor exercise purposes, and which has been well known during that period of time and which either through the financial records which it has preserved or through the financial or other institutions with which it has dealt, can show that it has been in continuous active operation for the three (3) year period, and which has acquired by lease or ownership or other kind of substantial control an establishment outside the corporate limits of a city or town and which is of such respectability and probable permanence as to warrant the issuance of an appropriate permit, may be eligible, although it does not have the

necessary qualifications, other than those contained in this section, to be granted a retailer's permit at the establishment.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-20-5
Clubs; two locations
Sec. 5. Clubs: Two Locations. If a club is eligible to be issued a permit for premises situated within a city or town, or outside of the corporate limits of a city or town, one (1) permit may be issued to the club for an establishment located outside of the corporate limits of a city or town, and another appropriate permit may be issued to the same club for an establishment located within the corporate limits of a city or town. The commission shall charge a separate annual license fee for each location.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-20-6
Member of a club; qualifications
Sec. 6. In order to be considered a "member of a club" within the meaning of this title, a person must meet the following qualifications:
(1) The person must have become a member either as a charter member or by admission in accordance with the articles of incorporation, constitution, and bylaws of the club.
(2) The person must maintain membership by the payment of dues in the required manner.
(3) The person's name and address must be entered on the membership list which is supplied to the commission:
(A) the first time that the new or renewal application for the appropriate club permit is filed after the person becomes a member of the club; and
(B) with subsequent renewal applications that are filed after the person becomes a member of the club for as long as the person remains a member.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.75-1996, SEC.1.

IC 7.1-3-20-7
Fraternal clubs; labor organizations
Sec. 7. (a) As used in this title and to be eligible to receive the appropriate permit, "fraternal club" means an association or corporation the membership of that is comprised of or forms:
(1) a lodge or local chapter or corresponding unit of a fraternal order or of another association of a like nature; or
(2) a body whose membership is comprised of persons who have served in the armed forces of the United States;
and which has been in continual existence on a national scale for more than five (5) years prior to the date the application is filed.
(b) Fraternal clubs and labor organizations need not meet the requirements of section 1 of this chapter, but are considered clubs for all other purposes of this title. (Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.85-1985, SEC.10.

IC 7.1-3-20-8
Club; enabling ordinance required
Sec. 8. The commission shall require the enactment of an enabling ordinance as provided in IC 1971, 7.1-3-9, before issuing a new liquor retailer's permit to a club in a city or town that has a population of less than five thousand (5,000). This section shall not apply to the renewal of an existing permit nor shall it apply to a fraternal club or a social club.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.32.

IC 7.1-3-20-8.5
Discriminatory practices
Sec. 8.5. (a) As used in this section, "discriminatory practice" means a refusal to provide equal access to and use of services or facilities on the basis of a person's race or color. However, the term does not include a practice of a club or fraternal club that requires a specific religious affiliation or belief as a condition of membership in the club or fraternal club.
(b) To be eligible to hold a club permit under this chapter, a club, fraternal club, or labor organization may not engage in a discriminatory practice.
(c) A person may file a complaint with the civil rights commission alleging a discriminatory practice by a club, fraternal club, or labor organization.
(d) The civil rights commission shall investigate the allegations in the complaint and, if reasonable cause is found, shall hold a hearing under IC 22-9-1-6 on the complaint. If the civil rights commission finds that a club, fraternal club, or labor organization has engaged in a discriminatory practice, the civil rights commission shall certify the finding to the alcohol and tobacco commission.
(e) If a club, fraternal club, or labor organization is found to have engaged in a discriminatory practice, the commission shall do one (1) or more of the following:
(1) Issue a warning to the club, fraternal club, or labor organization.
(2) Impose a civil penalty on the club, fraternal club, or labor organization not to exceed one thousand dollars ($1,000).
(3) Suspend the club, fraternal club, or labor organization's permit for not more than ninety (90) days.
(4) Not issue a new club permit under this chapter if the club, fraternal club, or labor organization does not hold a club permit under this chapter.
(5) Revoke an existing club permit.
As added by P.L.66-1990, SEC.1. Amended by P.L.204-2001, SEC.33.
IC 7.1-3-20-8.6
Club guest day
Sec. 8.6. (a) The holder of a club permit may do the following:
(1) Designate as "guest day" or "guest days":
(A) three (3) or fewer days in a month; or
(B) nine (9) or fewer consecutive days in a quarter.
(2) Keep a record of all designated guest days.
(3) Invite guests who are not members of the club to attend the club on a guest day.
(4) Sell or give alcoholic beverages to guests for consumption on the permit premises on a guest day.
(5) Keep a guest book listing members and their nonmember guests, except on a designated guest day.
(b) This subsection applies to a club that furnishes alcoholic beverages on not more than two (2) days in each week. Notwithstanding subsection (a)(1), the holder of a club permit to which this subsection applies may designate twenty-four (24) guest days in each calendar year rather than one (1) guest day in each month.
As added by P.L.52-1992, SEC.10. Amended by P.L.90-1993, SEC.1; P.L.205-1999, SEC.16; P.L.216-2011, SEC.1.

IC 7.1-3-20-9
Restaurants; general requirements
Sec. 9. Restaurants: General Requirements. In order to be considered a "restaurant" within the meaning of this title and to be eligible to receive an appropriate restaurant permit under this title, an establishment shall meet the following requirements:
(a) It shall be provided with special space and accommodations where, in consideration of payment, food, without lodging, is habitually furnished to travelers; and,
(b) It shall have accommodations at which at least twenty-five (25) persons may be served at one (1) time.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-20-10
Restaurants within corporate limits
Sec. 10. Restaurants Within Corporate Limits. The commission may issue the appropriate permit upon the application of a restaurant if the premises to be licensed are situated within the corporate limits of a city or town.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-20-11
Restaurants; unincorporated town exception
Sec. 11. Restaurants: Unincorporated Town Exception. The commission may issue a beer retailer's permit to a restaurant if it is located within an unincorporated town, or in close proximity to one, and if the establishment meets the requirements provided in IC 1971, 7.1-3-20-9. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-20-11.5
Restaurants; small city provision
Sec. 11.5. (a) The commission may issue a three-way permit for the sale of alcoholic beverages, for on-the-licensed-premises consumption only, to the proprietor of a restaurant which is located in a city or town that has a population of less than twenty-five thousand (25,000), if the applicant meets the following requirements:
(1) The establishment is the holder of a one-way or a two-way permit.
(2) The establishment is qualified to hold a three-way permit but for the provisions of IC 7.1-3-22-3.
(b) A permit that is issued under this section may be transferred.
(c) The annual license fee for a three-way retailer's permit issued under this section is the same as the fee for a three-way retailer's permit issued under other provisions of this chapter. A person who holds a three-way retailer's permit under this section is not required to pay an annual license fee for any one-way or two-way retailer's permit that the person must hold to maintain eligibility for a three-way retailer's permit under this section.
As added by Acts 1976, P.L.24, SEC.1. Amended by Acts 1981, P.L.44, SEC.3; P.L.91-1993, SEC.1; P.L.204-2001, SEC.34; P.L.229-2011, SEC.99.

IC 7.1-3-20-12
Restaurants outside corporate limits
Sec. 12. The commission may issue a three-way permit for the sale of alcoholic beverages to the proprietor of a restaurant which is located outside the corporate limits of an incorporated city or town if the restaurant meets the additional requirements:
(1) It shall be a table service restaurant in which a patron is seated at a table and is served by a waiter or waitress and the food served is predominantly consumed on the premises.
(2) It shall be sufficiently served by adequate law enforcement at its premises.
(3) If it does business during seven (7) or more months of each year, it shall have had an annual gross food sales of at least one hundred thousand dollars ($100,000) for the three (3) years immediately preceding its application for a permit unless the permittee is the proprietor of a recreational facility such as a golf course, bowling center, or similar facility that has the recreational activity and not the sale of food and beverages as the principal purpose or function of the person's business.
(4) If it does business during six (6) or fewer months of each year, it shall have had average monthly gross food sales of at least eight thousand five hundred dollars ($8,500) for each month it did business for the three (3) years immediately preceding its application for a permit.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1975, P.L.72, SEC.2.) As

amended by P.L.85-1985, SEC.11; P.L.106-1995, SEC.14; P.L.224-2005, SEC.14.

IC 7.1-3-20-13
New restaurants outside corporate limits
Sec. 13. (a) The commission may issue a three-way permit to the proprietor of a new restaurant which is located outside the corporate limits of an incorporated city or town for the sale of alcoholic beverages if:
(1) the applicant proves to the local board and the commission that a projection of his experience had for the first ninety (90) days of gross food sales at the location will exceed not less than two hundred thousand dollars ($200,000) in gross food sales by the end of two (2) years from the date of his application; and
(2) the restaurant meets the additional requirements provided in section 12 of this chapter, other than the gross food sales requirement.
(b) Notwithstanding subsection (a), the gross food sales requirement under this section for an applicant who plans to do business during six (6) or fewer months of each year is an average of at least eight thousand five hundred dollars ($8,500) per month for each full month that the applicant plans to do business.
(c) Notwithstanding subsections (a) and (b), the commission may issue a permit for a new restaurant to sell alcoholic beverages at the time of its opening if the applicant for this permit first executes a verified certification to the commission stating that the anticipated gross food sales are expected to exceed two hundred thousand dollars ($200,000) during the first two (2) years of operation. Not more than one hundred twenty (120) days after the opening of the new restaurant, the applicant shall furnish to the commission a financial statement showing the dollar amount of food sales made during the first ninety (90) days of operation. The commission may require this financial statement to be audited by a certified public accountant. If the food sales shown on the financial statement do not meet the standards set forth in subsection (a), the commission may revoke the permit.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1975, P.L.72, SEC.3.) As amended by P.L.85-1985, SEC.12.

IC 7.1-3-20-13.5
Public restaurant at golf course or tennis club; gross food sales requirement
Sec. 13.5. Notwithstanding sections 12 and 13 of this chapter, there is no annual or monthly gross food sales requirement to obtain a three-way permit for the sale of alcoholic beverages in a restaurant that is:
(1) open to the general public; and
(2) located on:
(A) the grounds of a regulation size golf course that has at least nine (9) holes; or (B) the premises of a tennis club that has at least eight (8) regulation size tennis courts.
As added by P.L.64-1990, SEC.4. Amended by P.L.51-1994, SEC.8; P.L.76-1997, SEC.1; P.L.224-2005, SEC.15.

IC 7.1-3-20-13.6
"Clubhouse" defined; sale of alcoholic malt beverages; employees' or bartenders' permits
Sec. 13.6. (a) As used in this section, "clubhouse" means a facility:
(1) that is located on a golf course; and
(2) where alcoholic beverages are sold under a retailer's permit or a club permit issued by the commission.
(b) The holder of a retailer's permit or a club permit for the sale of alcoholic beverages at a clubhouse may, under the same permit, sell alcoholic malt beverages at a permanent, semipermanent, or portable structure or cart that meets the following requirements:
(1) Is on the same golf course premises as the clubhouse.
(2) Is within reasonable proximity of the clubhouse.
(3) Provides minimum food service.
(4) Has a floor plan or design that meets the following requirements:
(A) Is on file with the commission.
(B) Has been approved by the commission.
(c) All employees of a permittee described in subsection (b), who are involved in the furnishing, supplying, conveying, selling or serving of alcoholic beverages, shall have an employee's permit or bartender's permit, as applicable.
As added by P.L.87-1993, SEC.2.

IC 7.1-3-20-14
Restaurants outside corporate limits; nonrenewals
Sec. 14. (a) The commission shall not renew the permit of a permittee licensed under section 12 or 13 of this chapter upon the expiration of the permit in the calendar year next succeeding a calendar year in which the permittee's gross food sales are less than one hundred thousand dollars ($100,000), unless the permittee can establish to the satisfaction of the local board and the commission that his projected gross food sales for the ensuing calendar year will exceed one hundred thousand dollars ($100,000).
(b) Notwithstanding subsection (a), the gross food sales requirement under this section for a permittee who does business during six (6) or fewer months of each year is an average of at least eight thousand five hundred dollars ($8,500) per month for each full month that the permittee does business.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.85-1985, SEC.13.

IC 7.1-3-20-15
Repealed (Repealed by Acts 1975, P.L.72, SEC.4.)

IC 7.1-3-20-16
Airport restaurants; restaurants in certain economic development areas; redevelopment projects or districts, historic river vessels, cultural centers, historic districts
Revisor's Note: See IC 1-1-3.5-8(b) concerning the effective date of this section as amended by P.L.6-2012, SEC.59.
Sec. 16. (a) A permit that is authorized by this section may be issued without regard to the quota provisions of IC 7.1-3-22.
(b) The commission may issue a three-way permit to sell alcoholic beverages for on-premises consumption only to an applicant who is the proprietor, as owner or lessee, or both, of a restaurant facility in the passenger terminal complex of a publicly owned airport. A permit issued under this subsection shall not be transferred to a location off the airport premises.
(c) The commission may issue a three-way, two-way, or one-way permit to sell alcoholic beverages for on-premises consumption only to an applicant who is the proprietor, as owner or lessee, or both, of a restaurant within a redevelopment project consisting of a building or group of buildings that:
(1) was formerly used as part of a union railway station;
(2) has been listed in or is within a district that has been listed in the federal National Register of Historic Places maintained pursuant to the National Historic Preservation Act of 1966, as amended; and
(3) has been redeveloped or renovated, with the redevelopment or renovation being funded in part with grants from the federal, state, or local government.
A permit issued under this subsection shall not be transferred to a location outside of the redevelopment project.
(d) The commission may issue a three-way, two-way, or one-way permit to sell alcoholic beverages for on-premises consumption only to an applicant who is the proprietor, as owner or lessee, or both, of a restaurant:
(1) on land; or
(2) in a historic river vessel;
within a municipal riverfront development project funded in part with state and city money. A permit issued under this subsection may not be transferred.
(e) The commission may issue a three-way, two-way, or one-way permit to sell alcoholic beverages for on-premises consumption only to an applicant who is the proprietor, as owner or lessee, or both, of a restaurant within a renovation project consisting of a building that:
(1) was formerly used as part of a passenger and freight railway station; and
(2) was built before 1900.
The permit authorized by this subsection may be issued without regard to the proximity provisions of IC 7.1-3-21-11.
(f) The commission may issue a three-way permit for the sale of

alcoholic beverages for on-premises consumption at a cultural center for the visual and performing arts to the following:
(1) A town that:
(A) is located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); and
(B) has a population of more than twenty thousand (20,000) but less than twenty-three thousand seven hundred (23,700).
(2) A city that has an indoor theater as described in section 26 of this chapter.
(g) The commission may issue not more than ten (10) new three-way, two-way, or one-way permits to sell alcoholic beverages for on-premises consumption to applicants, each of whom must be the proprietor, as owner or lessee, or both, of a restaurant located within a district, or not more than seven hundred (700) feet from a district, that meets the following requirements:
(1) The district has been listed in the National Register of Historic Places maintained under the National Historic Preservation Act of 1966, as amended.
(2) A county courthouse is located within the district.
(3) A historic opera house listed on the National Register of Historic Places is located within the district.
(4) A historic jail and sheriff's house listed on the National Register of Historic Places is located within the district.
The legislative body of the municipality in which the district is located shall recommend to the commission sites that are eligible to be permit premises. The commission shall consider, but is not required to follow, the municipal legislative body's recommendation in issuing a permit under this subsection. An applicant is not eligible for a permit if, less than two (2) years before the date of the application, the applicant sold a retailer's permit that was subject to IC 7.1-3-22 and that was for premises located within the district described in this section or within seven hundred (700) feet of the district. A permit issued under this subsection shall not be transferred. The total number of active permits issued under this subsection may not exceed ten (10) at any time. The cost of an initial permit issued under this subsection is six thousand dollars ($6,000).
(h) The commission may issue a three-way permit for the sale of alcoholic beverages for on-premises consumption to an applicant who will locate as the proprietor, as owner or lessee, or both, of a restaurant within an economic development area under IC 36-7-14 in:
(1) a town with a population of more than twenty thousand (20,000); or
(2) a city with a population of more than forty-four thousand five hundred (44,500) but less than forty-five thousand (45,000);
located in a county having a population of more than one hundred ten thousand (110,000) but less than one hundred eleven thousand (111,000). The commission may issue not more than five (5) licenses under this section to premises within a municipality described in

subdivision (1) and not more than five (5) licenses to premises within a municipality described in subdivision (2). The commission shall conduct an auction of the permits under IC 7.1-3-22-9, except that the auction may be conducted at any time as determined by the commission. Notwithstanding any other law, the minimum bid for an initial license under this subsection is thirty-five thousand dollars ($35,000), and the renewal fee for a license under this subsection is one thousand three hundred fifty dollars ($1,350). Before the district expires, a permit issued under this subsection may not be transferred. After the district expires, a permit issued under this subsection may be renewed, and the ownership of the permit may be transferred, but the permit may not be transferred from the permit premises.
(i) After June 30, 2006, the commission may issue not more than five (5) new three-way, two-way, or one-way permits to sell alcoholic beverages for on-premises consumption to applicants, each of whom must be the proprietor, as owner or lessee, or both, of a restaurant located within a district, or not more than five hundred (500) feet from a district, that meets all of the following requirements:
(1) The district is within an economic development area, an area needing redevelopment, or a redevelopment district as established under IC 36-7-14.
(2) A unit of the National Park Service is partially located within the district.
(3) An international deep water seaport is located within the district.
An applicant is not eligible for a permit under this subsection if, less than two (2) years before the date of the application, the applicant sold a retailers' permit that was subject to IC 7.1-3-22 and that was for premises located within the district described in this subsection or within five hundred (500) feet of the district. A permit issued under this subsection may not be transferred. If the commission issues five (5) new permits under this subsection, and a permit issued under this subsection is later revoked or is not renewed, the commission may issue another new permit, as long as the total number of active permits issued under this subsection does not exceed five (5) at any time. The commission shall conduct an auction of the permits under IC 7.1-3-22-9, except that the auction may be conducted at any time as determined by the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.85-1985, SEC.14; P.L.78-1986, SEC.6; P.L.103-1989, SEC.2; P.L.72-1991, SEC.2; P.L.12-1992, SEC.56; P.L.277-1993(ss), SEC.131; P.L.15-1994, SEC.6; P.L.170-2002, SEC.55; P.L.155-2005, SEC.1; P.L.214-2005, SEC.48; P.L.224-2005, SEC.16; P.L.1-2006, SEC.148; P.L.165-2006, SEC.27; P.L.10-2010, SEC.7; P.L.71-2012, SEC.3; P.L.119-2012, SEC.80.

IC 7.1-3-20-16.1
Municipal riverfront development project; alcoholic beverage permit requirements Sec. 16.1. (a) This section applies to a municipal riverfront development project authorized under section 16(d) of this chapter.
(b) In order to qualify for a permit, an applicant must demonstrate that the municipal riverfront development project area where the permit is to be located meets the following criteria:
(1) The project boundaries must border on at least one (1) side of a river.
(2) The proposed permit premises may not be located more than:
(A) one thousand five hundred (1,500) feet; or
(B) three (3) city blocks;
from the river, whichever is greater. However, if the area adjacent to the river is incapable of being developed because the area is in a floodplain, or for any other reason that prevents the area from being developed, the distances described in clauses (A) and (B) are measured from the city blocks located nearest to the river that are capable of being developed.
(3) The permit premises are located within:
(A) an economic development area, a redevelopment project area, an urban renewal area, or a redevelopment area established under IC 36-7-14, IC 36-7-14.5, or IC 36-7-15.1;
(B) an economic development project district under IC 36-7-15.2 or IC 36-7-26; or
(C) a community revitalization enhancement district designated under IC 36-7-13-12.1.
(4) The project must be funded in part with state and city money.
(5) The boundaries of the municipal riverfront development project must be designated by ordinance or resolution by the legislative body (as defined in IC 36-1-2-9(3) or IC 36-1-2-9(4)) of the city in which the project is located.
(c) Proof of compliance with subsection (b) must consist of the following documentation, which is required at the time the permit application is filed with the commission:
(1) A detailed map showing:
(A) definite boundaries of the entire municipal riverfront development project; and
(B) the location of the proposed permit within the project.
(2) A copy of the local ordinance or resolution of the local governing body authorizing the municipal riverfront development project.
(3) Detailed information concerning the expenditures of state and city funds on the municipal riverfront development project.
(d) Notwithstanding subsection (b), the commission may issue a permit for premises, the location of which does not meet the criteria of subsection (b)(2), if all the following requirements are met:
(1) All other requirements of this section and section 16(d) of this chapter are satisfied.
(2) The proposed premises is located not more than:
(A) three thousand (3,000) feet; or (B) six (6) blocks;
from the river, whichever is greater. However, if the area adjacent to the river is incapable of being developed because the area is in a floodplain, or for any other reason that prevents the area from being developed, the distances described in clauses (A) and (B) are measured from the city blocks located nearest to the river that are capable of being developed.
(3) The permit applicant satisfies the criteria established by the commission by rule adopted under IC 4-22-2. The criteria established by the commission may require that the proposed premises be located in an area or district set forth in subsection (b)(3).
(4) The permit premises may not be located less than two hundred (200) feet from facilities owned by a state educational institution.
(e) A permit may not be issued if the proposed permit premises is the location of an existing three-way permit subject to IC 7.1-3-22-3.
As added by P.L.72-2004, SEC.11. Amended by P.L.155-2005, SEC.2 and P.L.214-2005, SEC.49; P.L.185-2005, SEC.2; P.L.1-2006, SEC.149; P.L.2-2007, SEC.131.

IC 7.1-3-20-16.5
Restaurants in historic places or districts; retailer's permits
Sec. 16.5. (a) A permit that is authorized by this section:
(1) is subject to the quota provisions of IC 7-1-3-22; and
(2) is not subject to the proximity provisions of IC 7.1-3-21-11.
(b) The commission may issue a retailer's permit to the proprietor of a restaurant that is located in a facility that is on the National Register of Historic Places or that is located within the boundaries of an historic district that is established by ordinance pursuant to IC 36-7-11-7.
As added by P.L.91-1993, SEC.2.

IC 7.1-3-20-17
Service bars
Sec. 17. Service Bars. (a) An establishment which is licensed under the provisions of this article and which has a gross annual business of at least one hundred thousand dollars ($100,000), of which at least fifty percent (50%), is in the retail sale of food, may have, subject to the approval of the commission, a service bar which is not in full, free and unobstructed view from a street or public highway.
(b) An establishment shall qualify as to the gross annual business provision if the projection of the first ninety (90) days of business for the establishment for one (1) year equals, or is greater than, one hundred thousand dollars ($100,000), in the proportions set forth in subsection (a), as shown by the books and records of the establishment.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-3-20-18
Hotels; general requirements
Sec. 18. (a) In order to be considered a "hotel" within the meaning of this title and to be eligible to receive an appropriate hotel permit under this title, an establishment shall meet the following requirements:
(1) It shall be provided with special space and accommodations where, in consideration of payment, food and lodging are habitually furnished to travelers.
(2) It shall have at least twenty-five (25), adequately furnished and completely separate sleeping rooms with adequate facilities under one (1) continuous roof.
(3) It shall be so disposed that persons usually apply for and receive overnight accommodations in it in the course of usual and regular travel or as a residence.
(4) It shall operate either a:
(A) regular dining room constantly frequented by customers each day; or
(B) room in which continental breakfasts and hors d'oeuvres are served in areas designated as dining rooms.
(b) This subsection applies to a hotel that qualifies under subsection (a)(4)(B). All laws and commission rules regarding legal serving for alcoholic beverages fully apply to the hotel. Rooms that qualify under subsection (a)(4)(B) qualify as rooms under IC 7.1-5-7-11(a)(16). The commission may adopt rules under IC 4-22-2 concerning floor plans of the hotel.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.35.

IC 7.1-3-20-19
Hotels within corporate limits
Sec. 19. Hotels Within Corporate Limits. The commission may issue the appropriate permit upon the application of a hotel if the premises to be licensed are situated within the corporate limits of a city or town.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-20-20
Hotels outside corporate limits
Sec. 20. (a) The commission may issue a three-way permit to a hotel situated outside the corporate limits of an incorporated city or town if the establishment meets the following requirements:
(1) It shall be provided with special space and accommodations where, in consideration of payment, food and lodging are habitually furnished to travelers.
(2) It shall have at least twenty-five (25) adequately furnished and completely separate sleeping rooms with adequate facilities under one (1) roof.
(3) It shall be so disposed that persons usually apply for and receive overnight accommodations in it in the course of usual

and regular travel or as a residence.
(4) It shall operate either a:
(A) regular dining room constantly frequented by customers each day; or
(B) room in which continental breakfasts and hors d'oeuvres are served in areas designated as dining rooms.
(5) It shall be sufficiently served by adequate law enforcement at its premises.
(b) This subsection applies to a hotel that qualifies under subsection (a)(4)(B). All laws and commission rules regarding legal serving for alcoholic beverages fully apply to the hotel. Rooms that qualify under subsection (a)(4)(B) qualify as rooms under IC 7.1-5-7-11(a)(16). The commission may adopt rules under IC 4-22-2 concerning floor plans of the hotel.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.36.

IC 7.1-3-20-21
Resort hotels
Sec. 21. (a) In order to be considered a "resort hotel" within the meaning of this title and to be eligible to receive an appropriate resort hotel permit under this title, an establishment shall meet the following requirements:
(1) It shall be constantly patronized during a season of at least three (3) months.
(2) It shall have improvements of a least five thousand dollars ($5,000), in value, on the premises.
(3) It shall have at least twenty-five (25), adequately furnished and completely separate sleeping rooms, exclusive of any basement rooms, with adequate facilities.
(4) It shall be so disposed that persons usually apply for and receive overnight accommodations in it.
(5) It shall have either a:
(A) regular dining room frequented by customers each day during which the resort hotel is open to the public; or
(B) room in which continental breakfasts and hors d'oeuvres are served in areas designated as dining rooms.
(6) It shall be located on one (1) premises.
(7) It shall be operated by one (1) person, or under one (1) management.
(8) It shall be a permanent structure of at least two (2) stories, exclusive of the basement.
(9) It shall be reasonably fire-proof.
(10) It shall be sufficiently responsible to discharge all of its obligations under the law to its guests and it shall have kept a register of its guests.
(11) It shall have been in active operation for a period of three (3) years immediately prior to the filing of the application for a permit.
(b) This subsection applies to a hotel that qualifies under

subsection (a)(5)(B). All laws and commission rules regarding legal serving for alcoholic beverages fully apply to the hotel. Rooms that qualify under subsection (a)(5)(B) qualify as rooms under IC 7.1-5-7-11(a)(16). The commission may adopt rules under IC 4-22-2 concerning floor plans of the hotel.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.37.

IC 7.1-3-20-22
Resort hotels; seasonal permits
Sec. 22. Resort Hotels: Seasonal Permits. The commission may grant a seasonal permit to a resort hotel upon the application of its owner or manager if he possesses the same qualifications that are required for the issuance of corresponding permits to other applicants. The seasonal permit shall entitle the permittee to sell beer, liquor, or wine, from the fifteenth day of April to the fifteenth day of October, both dates inclusive.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-20-23
Hotels; in-room vending units
Sec. 23. (a) As used in this section, "in-room vending unit" means a closed container that is:
(1) located in a guest room of a hotel; and
(2) used for the storage and dispensing of food or beverage (alcoholic or nonalcoholic).
(b) The holder of a retailer's permit that is issued to a hotel may dispense alcoholic beverages in individual portions to registered hotel guests through in-room vending units.
(c) Access to the interior of an in-room vending unit must be:
(1) restricted by a locking device, the opening of which requires use of a key, magnetic card, or similar device; or
(2) controlled at all times by the holder of a retailer's permit that is issued to a hotel.
(d) Alcoholic beverages may be dispensed through in-room vending units only:
(1) on days and at times when the sale of alcoholic beverages is permitted under this title; and
(2) to persons who are permitted to purchase alcoholic beverages under this title.
(e) A permittee to whom this section applies may provide a key, magnetic card, or similar device required to gain access to the interior of an in-room vending unit only to a person who is:
(1) a registered hotel guest; and
(2) twenty-one (21) years of age or older.
(f) In order to prevent the illegal furnishing of an alcoholic beverage to a minor, a permittee to whom this section applies shall determine that the registered hotel guest is not a minor (as defined in IC 7.1-1-3-25) prior to providing a key, magnetic card, or similar device required to gain access to the interior of an in-room vending

unit to that registered hotel guest.
(g) Each employee of a permittee to whom this section applies who handles alcoholic beverages for dispensing through an in-room vending unit must be twenty-one (21) years of age or older and hold an employee's permit issued by the commission under IC 7.1-3-18-9.
As added by P.L.102-1989, SEC.3. Amended by P.L.1-1990, SEC.88.

IC 7.1-3-20-24
Licensed permit premises used exclusively as catering hall
Sec. 24. (a) This section does not affect the requirements necessary to obtain a permit to sell alcoholic beverages on the premises of a licensed premises.
(b) The commission may designate a licensed permit premises used exclusively for catered events as a catering hall.
(c) Catering halls designated under this section are not required to be open to the general public. However, if a designated catering hall desires to host an event that is open to the general public, the catering hall shall comply with the notice requirement under IC 7.1-3-9.5-2. A catering hall with a special three-way catering hall permit under subsection (d) may not be open to the general public.
(d) The commission may issue a special three-way catering hall permit to an applicant to sell alcoholic beverages for on premises consumption on a premises that:
(1) is used only for private catered events as a catering hall; and
(2) has accommodations for at least two hundred fifty (250) individuals.
An applicant who is issued a permit under this subsection is not required to obtain a restaurant permit.
(e) A permit authorized by subsection (d) may be issued without regard to the quota provisions of IC 7.1-3-22.
(f) The commission shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.51-1994, SEC.9. Amended by P.L.136-2000, SEC.3.

IC 7.1-3-20-24.4
Malls
Sec. 24.4. (a) This section applies only to malls.
(b) As used in this section, "mall" means a retail shopping center that has the following characteristics:
(1) The center consists of an area that:
(A) has been redeveloped or renovated in part with grants from the federal, state, or local government; and
(B) is entirely located within a one-half (1/2) mile radius of the center of a consolidated city.
(2) The center consists of a building or group of buildings that:
(A) contains more than twenty-five (25) retailers; and
(B) is constructed in a manner so that the buildings or retail locations can be accessed without going outside the center.
(c) The commission may issue a three-way permit to sell alcoholic beverages for on-premises consumption only to an applicant who is

the proprietor, as owner or lessee, or both, of retail space within a mall. The permit may be a single permit even though more than one (1) area constitutes the licensed premises under the permit.
(d) A permit authorized by this section may be issued without regard to the proximity provisions of IC 7.1-3-21-11 or the quota provisions of IC 7.1-3-22.
(e) Permits issued under this section may not be transferred to a location outside the mall.
As added by P.L.15-1994, SEC.7.

IC 7.1-3-20-25
City markets
Sec. 25. (a) This section applies only to a city market.
(b) As used in this section, "city market" means a marketplace where spaces are leased for a valuable consideration for the purpose of selling and displaying for sale to the general public items or products approved by the City Market Corporation and that has the following characteristics:
(1) The market consists of an area that:
(A) has been redeveloped or renovated in part with grants from the federal, state, or local government; and
(B) is entirely located within a one-half (1/2) mile radius of the center of a consolidated city.
(2) The market consists of a building or group of buildings that:
(A) contains more than ten (10) retailers; and
(B) is constructed in a manner so that the buildings or retail locations can be accessed without going outside the market.
(c) The commission may issue a three-way permit to sell alcoholic beverages for consumption on the licensed premises to an applicant who is the proprietor, as owner or lessee, or both, of retail space within a city market. The holder of a permit issued under this section may sell beer and wine for carryout. The permit may be a single permit even though more than one (1) area constitutes the licensed premises under the permit.
(d) A permit authorized by this section may be issued without regard to the proximity provisions of IC 7.1-3-21-11 or the quota provisions of IC 7.1-3-22.
(e) Permits issued under this section may not be transferred to a location outside the city market.
As added by P.L.15-1994, SEC.8. Amended by P.L.64-2011, SEC.1.

IC 7.1-3-20-26
Permit for historic theater
Sec. 26. (a) The commission may issue a one-way, two-way, or three-way permit to sell alcoholic beverages for on-premises consumption only to an applicant who is the owner of an indoor theater that:
(1) is located in a city having a population of more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000); and (2) has been listed in the National Register of Historic Places maintained under the National Historic Preservation Act of 1966, as amended. A permit issued under this subsection may not be transferred.
(b) A permit issued under this section is subject to the quota requirements of IC 7.1-3-22-3.
As added by P.L.10-2010, SEC.8. Amended by P.L.119-2012, SEC.81.



CHAPTER 21. RESTRICTIONS ON ISSUANCE OF PERMITS

IC 7.1-3-21-1
Premises outside corporate limits
Sec. 1. Premises Outside Corporate Limits. The commission shall not issue a permit in respect to premises situated outside the corporate limits of an incorporated city or town except as otherwise specifically provided in this article.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-21-2
Repealed
(Repealed by P.L.100-1983, SEC.8.)

IC 7.1-3-21-3
Residency requirements
Sec. 3. The commission shall not issue:
(1) an alcoholic beverage retailer's or dealer's permit of any type; or
(2) a liquor wholesaler's permit;
to a person who has not been a continuous and bona fide resident of Indiana for five (5) years immediately preceding the date of the application for a permit.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.8; P.L.72-2004, SEC.12; P.L.165-2006, SEC.28.

IC 7.1-3-21-4
Partnership; qualifications of members
Sec. 4. The commission shall not issue:
(1) a liquor wholesaler's permit; or
(2) an alcoholic beverage retailer's or dealer's permit;
of any type to a partnership unless each member of the partnership possesses the same qualifications as those required of an individual applicant for that particular type of permit.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.51-1994,

SEC.10; P.L.105-1995, SEC.5; P.L.165-2006, SEC.29.

IC 7.1-3-21-5
Corporations; officer and stockholder qualifications
Sec. 5. (a) The commission shall not issue:
(1) an alcoholic beverage retailer's or dealer's permit of any type; or
(2) a liquor wholesaler's permit;
to a corporation unless sixty percent (60%) of the outstanding common stock is owned by persons who have been continuous and bona fide residents of Indiana for five (5) years.
(b) The commission shall not issue a liquor wholesaler's permit to a corporation unless at least one (1) of the stockholders shall have been a resident, for at least one (1) year immediately prior to making application for the permit, of the county in which the licensed premises are to be situated.
(c) Each officer and stockholder of a corporation shall possess all other qualifications required of an individual applicant for that particular type of permit.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.72-1996, SEC.12; P.L.72-2004, SEC.13; P.L.165-2006, SEC.30.

IC 7.1-3-21-5.2
Limited partnerships; qualifications of persons having partnership interest
Sec. 5.2. (a) The commission shall not issue:
(1) an alcoholic beverage retailer's or dealer's permit of any type; or
(2) a liquor wholesaler's permit;
to a limited partnership unless at least sixty percent (60%) of the partnership interest is owned by persons who have been continuous and bona fide residents of Indiana for five (5) years.
(b) The commission shall not issue a liquor wholesaler's permit to a limited partnership unless for at least one (1) year immediately before making application for the permit, at least one (1) of the persons having a partnership interest has been a resident of the county in which the licensed premises are to be situated.
(c) Each general partner and limited partner of a limited partnership must possess all other qualifications required of an individual applicant for that particular type of permit.
As added by P.L.51-1994, SEC.11. Amended by P.L.72-1996, SEC.13; P.L.72-2004, SEC.14; P.L.165-2006, SEC.31.

IC 7.1-3-21-5.4
Limited liability companies; manager and member qualifications
Sec. 5.4. (a) The commission shall not issue:
(1) an alcoholic beverage retailer's or dealer's permit of any type; or
(2) a liquor wholesaler's permit;
to a limited liability company unless at least sixty percent (60%) of

the membership interest is owned by persons who have been continuous and bona fide residents of Indiana for five (5) years.
(b) The commission shall not issue a liquor wholesaler's permit to a limited liability company unless for at least one (1) year immediately before making application for the permit, at least one (1) of the persons having a membership interest has been a resident of the county in which the licensed premises are to be situated.
(c) Each manager and member of a limited liability company must possess all other qualifications required of an individual applicant for that particular type of permit.
As added by P.L.51-1994, SEC.12. Amended by P.L.72-1996, SEC.14; P.L.72-2004, SEC.15; P.L.165-2006, SEC.32.

IC 7.1-3-21-6
Exceptions for retail and dealer partnerships, corporations, limited partnerships, and limited liability companies
Sec. 6. (a) The provisions of sections 4, 5, 5.2, and 5.4 of this chapter concerning retail and dealer partnerships, corporations, limited partnerships, and limited liability companies shall not apply to the issuance of:
(1) a dining car permit;
(2) a boat permit;
(3) a drug store permit;
(4) a grocery store permit;
(5) a hotel permit;
(6) an airplane permit;
(7) a gaming site permit;
(8) a horse track permit;
(9) a satellite facility permit; or
(10) a retail permit to an establishment:
(A) that is sufficiently served by adequate law enforcement at its permit location; and
(B) whose annual gross food sales at the permit location:
(i) exceed one hundred thousand dollars ($100,000); or
(ii) in the case of a new application and as proved by the applicant to the local board and the commission, will exceed two hundred thousand dollars ($200,000) by the end of the two (2) year period from the date of the issuance of the permit.
(b) The commission shall not issue a permit listed in subsection (a) to a foreign:
(1) corporation;
(2) limited partnership; or
(3) limited liability company;
that is not duly qualified to do business in Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.83, SEC.6; P.L.15-1994, SEC.9; P.L.2-1995, SEC.39; P.L.71-1996, SEC.4; P.L.233-2007, SEC.31.

IC 7.1-3-21-7 Restaurant corporations; exception
Sec. 7. Restaurant Corporations: Exception. The provisions of IC 1971, 7.1-3-21-5, shall not apply to the common stock ownership of a corporation holding a restaurant permit and having less than sixty per cent (60%) resident ownership prior to March 14, 1963.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-21-8
Disclosure of interested parties
Sec. 8. The commission shall not issue an alcoholic beverage permit of any type to a person unless that person has on file with the commission a verified list containing the name and address of each person who is, or will be, financially or beneficially interested in the permit and the business conducted, or to be conducted, under it. At all times, a change in the list shall be filed by the applicant or permittee with the commission within ten (10) days of the date when the change became effective. The lists, together with any changes, shall be kept on file in the office of the commission and they shall be open to public inspection.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.38.

IC 7.1-3-21-9
Public officers
Sec. 9. The commission shall not issue an alcoholic beverage wholesaler's permit of any type to a person who holds an elective or appointive public office which has the responsibility of enforcing the state laws regulating the sale of alcoholic beverage. The commission may issue an alcoholic beverage wholesaler's permit of any type to a person who holds any other appointive or elective public office.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.104-1989, SEC.1.

IC 7.1-3-21-10
Location of premises; disclosure
Sec. 10. (a) An application for a permit for premises situated within a distance of two hundred (200) feet from an elementary or secondary school or church must disclose this fact.
(b) The local board shall state, if required by the commission, in the questionnaire its opinion as to the propriety of granting the particular application.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.52-1994, SEC.6.

IC 7.1-3-21-11
Premises near wall of school or church
Revisor's Note: The version of IC 7.1-3-21-11 appearing in the 2004 Edition of the Indiana Code was printed incorrectly. Use the following version of IC 7.1-3-21-11.
Sec. 11. (a) As used in this section, "wall" means a wall of a

building. The term does not include a boundary wall.
(b) Except as provided in subsection (c), the commission shall not issue a permit for a premises if a wall of the premises is situated within two hundred (200) feet from a wall of a school or church, if no permit has been issued for the premises under the provisions of Acts 1933, Chapter 80.
(c) This section does not apply to premises if:
(1) the premises of a grocery store or drug store if:
(A) a wall of the premises is situated within two hundred (200) feet from a wall of a church or school;
(B) the commission receives the written statement of the authorized representative of the church or school stating expressly that the church or school does not object to the issuance of the permit for the premises; and
(C) the commission determines that the church or school does not object to the issuance of the permit for the premises; or
(2) a church or school that applies for a temporary beer or wine permit.
(d) The commission shall base its determination under subsection (c)(1)(C) solely on the written statement of the authorized representative of the church or school.
(e) If the commission does not receive the written statement of the authorized representative of the church or school, the premises of the grocery store or drug store may not obtain the waiver allowed under this subsection.
(f) If the commission determines that the church or school does not object, this section and IC 7.1-3-21-10 do not apply to the permit premises of the grocery store or drug store on a subsequent renewal or transfer of ownership.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.77-1997, SEC.1; P.L.204-2001, SEC.39.

IC 7.1-3-21-12
Wagering occupational tax stamp
Sec. 12. Wagering Occupational Tax Stamp. The commission shall not issue a permit to sell alcoholic beverages at retail to a person who holds, owns, or possesses a wagering occupational tax stamp issued by the United States internal revenue authorities.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-21-13
4-H club exhibits
Sec. 13. 4-H Club Exhibits. The commission shall not issue a temporary beer permit to a person for the express purpose of selling beer at a place where an organized 4-H club association has an exhibit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-21-14 Indiana state fair commission permit to sell alcoholic beverages on state fair grounds; permitted activities; requirements
Sec. 14. (a) The commission shall issue a permit for the sale of alcoholic beverages on the Indiana state fair grounds to the Indiana state fair commission.
(b) The holder of a permit under this section is:
(1) entitled to sell alcoholic beverages on the state fair grounds to consumers by the glass;
(2) entitled to permit multiple vendors of the state fair commission with separate permits at different locations on the state fair grounds to sell alcoholic beverages by the glass under the permit;
(3) entitled to receive the permit directly from the commission without local board approval;
(4) not subject to quota restrictions under IC 7.1-3-22-3; and
(5) entitled to allow a minor to be present in the places where alcoholic beverages are sold.
(c) The holder of a permit under this section must comply with the following requirements:
(1) File a floor plan of the premises where alcoholic beverages will be served and consumed.
(2) Provide that service of alcoholic beverages may be performed only by servers certified under IC 7.1-3-1.5.
(3) Allow sales during the times prescribed under IC 7.1-3-1-14.
(4) Prohibit sales prohibited under IC 7.1-5-10-1 and IC 7.1-5-10-17.
(5) Operate under rules adopted by the commission to protect the public interest under IC 7.1-1-1.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.165-2006, SEC.33.

IC 7.1-3-21-15
Delinquency in payment of taxes
Sec. 15. (a) The commission shall not issue, renew, or transfer a wholesaler, retailer, dealer, or other permit of any type if the applicant:
(1) is seeking a renewal and the applicant has not paid all the property taxes under IC 6-1.1 and the innkeeper's tax under IC 6-9 that are due currently;
(2) is seeking a transfer and the applicant has not paid all the property taxes under IC 6-1.1 and innkeeper's tax under IC 6-9 for the assessment periods during which the transferor held the permit; or
(3) is on the most recent tax warrant list supplied to the commission by the department of state revenue.
(b) The commission shall issue, renew, or transfer a permit that the commission denied under subsection (a) when the appropriate one (1) of the following occurs:
(1) The person, if seeking a renewal, provides to the commission a statement from the county treasurer of the county

in which the property of the applicant was assessed indicating that all the property taxes under IC 6-1.1 and, in a county where the county treasurer collects the innkeeper's tax, the innkeeper's tax under IC 6-9 that were delinquent have been paid.
(2) The person, if seeking a transfer of ownership, provides to the commission a statement from the county treasurer of the county in which the property of the transferor was assessed indicating that all the property taxes under IC 6-1.1 and, in a county where the county treasurer collects the innkeeper's tax, the innkeeper's tax under IC 6-9 have been paid for the assessment periods during which the transferor held the permit.
(3) The person provides to the commission a statement from the commissioner of the department of state revenue indicating that the person's tax warrant has been satisfied, including any delinquency in innkeeper's tax if the state collects the innkeeper's tax for the county in which the person seeks the permit.
(4) The commission receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
(c) An applicant may not be considered delinquent in the payment of listed taxes if the applicant has filed a proper protest under IC 6-8.1-5-1 contesting the remittance of those taxes. The applicant shall be considered delinquent in the payment of those taxes if the applicant does not remit the taxes owed to the state department of revenue after a final determination on the protest is made by the department of state revenue.
(d) The commission may require that an applicant for the issuance, renewal, or transfer of a wholesaler's, retailer's, or dealer's, or other permit of any type furnish proof of the payment of a listed tax (as defined by IC 6-8.1-1-1), tax warrant, or taxes imposed by IC 6-1.1.
As added by P.L.57-1984, SEC.11. Amended by P.L.23-1986, SEC.15; P.L.6-1987, SEC.15; P.L.332-1989(ss), SEC.40; P.L.64-1990, SEC.5; P.L.106-1995, SEC.15; P.L.224-2005, SEC.17; P.L.172-2011, SEC.112.



CHAPTER 22. QUOTAS ON ISSUANCE OF PERMITS

IC 7.1-3-22-2
Beer wholesalers' permits limited
Sec. 2. Beer Wholesalers' Permits Limited. The commission may issue only one (1) beer wholesaler's permit in each county in this state. The commission may issue additional beer wholesaler's permits on the basis of one (1) additional permit for each thirty-five thousand (35,000) unit of population, or fraction thereof, in a county whose population exceeds thirty-five thousand (35,000). This section shall not affect the right of renewal, or successive renewals, of a permit in a county in which the quota is now exceeded.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-22-3
Retailers' permits limited
Sec. 3. (a) The commission may grant only one (1) three-way permit, one (1) two-way permit, and one (1) one-way permit in an incorporated city or town or in an unincorporated town for each one thousand five hundred (1,500) persons, or fraction thereof, residing within the incorporated city or town or the unincorporated town. The commission shall include liquor retailer permits issued to clubs, but not those issued to fraternal clubs, in its quota computation when it is considering an application for a new liquor retailer's permit.
(b) This subsection applies when a city or town annexes into the city or town unincorporated territory where a retailer's permit has been granted before the annexation. The commission may only reclassify a retailer's permit for a premises in the former unincorporated territory as a permit for a premises in an incorporated city or town if the permittee has actually conducted a business of selling alcoholic beverages to customers for consumption on the licensed premises for two (2) consecutive years. The period of two (2) consecutive years may begin to run either before or after the annexation occurs. However, the following apply when a person applies for a retailer's permit after notice of an annexation hearing is made under IC 36-4-3-2.1 and before the annexation occurs: (1) The commission may grant the permit.
(2) The commission may not reclassify the permit as a permit for a premises in an incorporated city or town.
(3) The permit may be transferred to another person.
(4) The permit may not be transferred to another location.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.245-2001, SEC.1.

IC 7.1-3-22-4
Dealers' permits limited
Sec. 4. (a) The commission may grant:
(1) in an incorporated city or town that has a population of less than fifteen thousand one (15,001):
(A) one (1) beer dealer's permit for each two thousand (2,000) persons, or a fraction thereof; or
(B) two (2) beer dealer's permits;
whichever is greater, within the incorporated city or town;
(2) in an incorporated city or town that has a population of more than fifteen thousand (15,000) but less than eighty thousand (80,000):
(A) one (1) beer dealer's permit for each three thousand five hundred (3,500) persons, or a fraction thereof; or
(B) eight (8) beer dealer's permits;
whichever is greater, within the incorporated city or town; and
(3) in an incorporated city or town that has a population of at least eighty thousand (80,000):
(A) one (1) beer dealer's permit for each six thousand (6,000) persons, or a fraction thereof; or
(B) twenty-three (23) beer dealer's permits;
whichever is greater, within the incorporated city or town.
(b) The commission may grant:
(1) in an incorporated city or town that has a population of less than fifteen thousand one (15,001):
(A) one (1) liquor dealer's permit for each two thousand (2,000) persons, or a fraction thereof; or
(B) two (2) liquor dealer's permit;
whichever is greater, within the incorporated city or town;
(2) in an incorporated city or town that has a population of more than fifteen thousand (15,000) but less than eighty thousand (80,000):
(A) one (1) liquor dealer's permit for each three thousand five hundred (3,500) persons, or a fraction thereof; or
(B) eight (8) liquor dealer's permits;
whichever is greater, within the incorporated city or town; and
(3) in an incorporated city or town that has a population of at least eighty thousand (80,000):
(A) one (1) liquor dealer's permit for each six thousand (6,000) persons, or a fraction thereof; or
(B) twenty-three (23) liquor dealer's permits;
whichever is greater, within the incorporated city or town. (c) The commission may grant in an area in the county outside an incorporated city or town:
(1) one (1) beer dealer's permit for each two thousand five hundred (2,500) persons, or a fraction thereof, or two (2) beer dealer's permits, whichever is greater; and
(2) one (1) liquor dealer's permits for each two thousand five hundred (2,500) persons, or a fraction thereof, or two (2) liquor dealer's permits, whichever is greater;
within the area in a county outside an incorporated city or town.
(d) Notwithstanding subsections (a), (b), and (c), the commission may renew or transfer a beer dealer's or liquor dealer's permit for a beer dealer or liquor dealer that:
(1) held a permit before July 1, 2008; and
(2) does not qualify for a permit under the quota restrictions set forth in subsection (a), (b), or (c).
(e) Notwithstanding subsection (a) or (c), the commission may grant not more than two (2) new beer dealer's permits or five percent (5%) of the total beer dealer permits established under the quota restrictions set forth in subsection (a) or (c), whichever is greater, for each of the following:
(1) An incorporated city or town that does not qualify for any new beer dealer's permits under the quota restrictions set forth in subsection (a).
(2) An area in a county outside an incorporated city or town that does not qualify for any new beer dealer's permits under the quota restrictions set forth in subsection (c).
(f) Notwithstanding subsection (b) or (c), the commission may grant not more than two (2) new liquor dealer's permits or five percent (5%) of the total liquor dealer permits established under the quota restrictions set forth in subsection (b) or (c), whichever is greater, for each of the following:
(1) An incorporated city or town that does not qualify for any new liquor dealer's permits under the quota restrictions set forth in subsection (b).
(2) An area in a county outside an incorporated city or town that does not qualify for any new liquor dealer's permits under the quota restrictions set forth in subsection (c).
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.94-2008, SEC.46.

IC 7.1-3-22-5
Package liquor store dealer's permit; renewal
Sec. 5. (a) The commission may issue only one (1) package liquor store dealer's permit in an incorporated city or town for each eight thousand (8,000) persons, or fraction thereof, within the incorporated city or town.
(b) Notwithstanding subsection (a), the commission may renew a package liquor store dealer's permit for an applicant who:
(1) held a permit before July 1, 1997; and
(2) does not qualify for a permit under the quota requirements

of subsection (a).
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.74-1997, SEC.2.

IC 7.1-3-22-6
Hotels excluded from quota
Sec. 6. Hotels Excluded from Quota. A three-way permit, heretofore or hereafter, issued to a permittee whose licensed premises consist of a hotel and which premises are located within an incorporated city or town, shall not be included in the quota of three-way permits that may be issued lawfully to premises located within one (1) incorporated city, town, or unincorporated town.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-22-7
Existing permits unaffected
Sec. 7. Existing Permits Unaffected. The provisions of IC 1971, 7.1-3-22-3.7.1-3-22-5, shall apply only to applications for new permits and they shall not affect existing permits and transfers of them, whether from person to person or location to location, nor shall they effect any of the limitations, rights and privileges reserved to package liquor store dealers, or special types or kinds of retailer's permits, nor the restrictions on the issuance of permits to premises situated outside an incorporated city or town.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-22-8
Quota determination; restrictions; permissible geographic location
Sec. 8. In making quota determinations under this article, the population of a consolidated city is the population of its fire special service district, except to the extent that the case of Indiana Alcoholic Beverage Commission v. Baker (1972), 153 Ind.App. 118, 286 N.E.2d 174, has determined otherwise. However, the number of liquor dealer's permits issued to proprietors of package liquor stores located in the fire special service district may not exceed the number issued as of January 1, 1977. For purposes of this article relating to the permissible geographic location of package liquor store dealer permit holders, the area of a consolidated city is the area of the entire county.
As added by Acts 1980, P.L.8, SEC.66.

IC 7.1-3-22-9
Bidding for permits; fees; rules
Sec. 9. (a) This section applies to any permit that is subject to the quota provisions of this chapter unless that permit is obtained by sale, assignment, or transfer under IC 7.1-3-24.
(b) Whenever a permit to which this chapter applies becomes available, the commission shall offer an opportunity to bid for that permit to all persons who are qualified to receive that permit and who have indicated a desire to obtain that permit. The commission

shall receive bids at an auction that it conducts. The highest bidder at the commission's auction who is qualified to receive the permit in all respects (including a determination by the local board that the person is of good moral character and good repute in the community in which that person resides) is entitled to receive the permit. This bidder shall pay the amount of the bid at the time the permit is issued as a special fee for initial issuance of the permit.
(c) The special fee for initial issuance of a permit that is prescribed by this section is in addition to any other fees imposed by this title.
(d) All fee revenues collected under this section are subject to IC 7.1-4-7-4.
(e) The commission shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.32-1988, SEC.2.

IC 7.1-3-22-10
City or town purchasing permit issued in excess of quota; return and retirement of permit
Sec. 10. (a) This section applies to a permit subject to a quota under this article that:
(1) exceeds the permissible number of permits under the quota; and
(2) is eligible for renewal by law despite the permit exceeding the quota.
(b) A city or town may purchase a permit described in subsection (a) from the permit holder. The purchase price must be agreed to by:
(1) the permit holder; and
(2) the executive (as defined in IC 36-1-2-5) of the respective city or town, with the approval of the legislative body (as defined in IC 36-1-2-9) of the respective city or town.
(c) The executive of a city or town that purchases a permit under subsection (b) shall return the permit to the commission.
(d) The commission shall retire a permit received under subsection (c) and may not issue to another person a permit received under subsection (c).
As added by P.L.66-1998, SEC.1.



CHAPTER 23. DENIAL, SUSPENSION, AND REVOCATION OF PERMITS

IC 7.1-3-23-2
Fine, suspension, and revocation
Sec. 2. (a) The commission may:
(1) fine or suspend or revoke the permit of; or
(2) fine and suspend or revoke the permit of;
a permittee for the violation of a provision of this title or of a rule or regulation of the commission. The commission may fine a permittee for each day the violation continues if the violation is of a continuing nature.
(b) The commission shall revoke the permit of a permittee for the violation of IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4. A finding that a permittee has violated IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4 must be supported by a preponderance of the evidence.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.227-2007, SEC.62; P.L.3-2008, SEC.69.

IC 7.1-3-23-3
Maximum penalties
Sec. 3. The commission, pursuant to section 2 of this chapter, may impose upon a permittee the following civil penalties:
(1) An amount of not more than four thousand dollars ($4,000) for each violation if the permittee is a brewer or distiller.
(2) An amount of not more than two thousand dollars ($2,000) for each violation if the permittee is a wholesaler of any type.
(3) An amount of not more than one thousand dollars ($1,000) for each violation if the permittee is the holder of a permit of a type not listed in subdivision (1) or (2).
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.32-1988, SEC.3.

IC 7.1-3-23-4
Additional fine
Sec. 4. Additional Fine. The commission, if a fine imposed pursuant to IC 1971, 7.1-3-23-2, is not paid according to the order of commission, may suspend or add to the period of suspension of a permit in the following increments:
(a) A period of one (1) day for each one hundred dollars ($100) remaining unpaid if the permittee is a brewer or distiller;
(b) A period of one (1) day for each fifty dollars ($50) remaining unpaid if the permittee is a wholesaler of any type; and, (c) A period of one (1) day for each twenty-five dollars ($25) remaining unpaid if the permittee is the holder of a permit of a type not listed in (a) or (b) of this section.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-5
Revocation of permits
Sec. 5. The commission shall revoke a permit of any type only on account of the violation of, or refusal to comply with, a provision of this title or of a rule or regulation of the commission, or on account of a violation of IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4. A finding that a permittee has violated IC 35-45-5-3, IC 35-45-5-3.5, or IC 35-45-5-4 must be supported by a preponderance of the evidence.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.227-2007, SEC.63.

IC 7.1-3-23-6
Revocation of permits; procedure
Sec. 6. Revocation of Permits: Procedure. The commission shall give at least ten (10) days notice to the holder of the permit proposed to be revoked. The notice shall inform the holder of the time and place of the hearing to be held in regard to the proposed revocation. Unless otherwise provided in this title, all further procedures with reference to the revocation of a permit shall be prescribed by rule and regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-7
Suspension; general rule
Sec. 7. (a) Except as provided in subsection (b), the commission, after notice and hearing, and for cause other than that expressly provided in this title, may suspend a permit to manufacture, transport or sell alcoholic beverages for not longer than thirty (30) days for the violation of a provision of this title, or for the failure or the refusal to comply with a rule or regulation of the commission.
(b) This subsection applies to an individual charged with a Class B misdemeanor for violating IC 7.1-5-10-15(a). Upon receiving notice of charges filed under IC 7.1-5-10-15(a), the commission:
(1) shall hold a hearing under section 6 of this chapter; and
(2) may suspend the permit of the individual charged with the violation until disposition of the charges.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.125-2000, SEC.3.

IC 7.1-3-23-8
Procedure applicable
Sec. 8. A proceeding before the commission which could result in the revocation or suspension in excess of three (3) days of the permit of a permittee authorized to sell alcoholic beverages at retail shall be conducted in the manner prescribed in section 6 of this chapter. (Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.100-1983, SEC.2; P.L.7-1987, SEC.8.

IC 7.1-3-23-9
Judicial review
Sec. 9. Whenever the permit of a permittee authorized to sell alcoholic beverages at retail is revoked or suspended in excess of three (3) days by action of the commission, the aggrieved permittee may seek judicial review of the action by following IC 4-21.5-5, except that the action for judicial review shall be filed in the circuit or superior court having jurisdiction in the county in which the licensed premises are located.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.100-1983, SEC.3; P.L.7-1987, SEC.9.

IC 7.1-3-23-10
Repealed
(Repealed by P.L.100-1983, SEC.8.)

IC 7.1-3-23-11
Nonrenewal; judicial review available
Sec. 11. Whenever an application for the renewal of a permit to sell alcoholic beverages at retail, except a temporary beer or wine permit, is denied by the commission, the applicant may seek judicial review of that action by following IC 4-21.5-5, except that the action for judicial review shall be filed in the circuit or superior court having jurisdiction in the county in which the licensed premises are located. However, this section shall not apply to a denial of a transfer of a permit to either another holder or location, or both.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.59, SEC.6.) As amended by P.L.7-1987, SEC.10.

IC 7.1-3-23-12
Cessation of qualifications
Sec. 12. Cessation of Qualifications. The commission may revoke the permit of a permittee if he at any time ceases to possess any of the qualifications, including the alteration or cessation of the particular business or type of business then engaged in, which qualifies him to hold that permit, required for the issuance of that particular type of permit under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-13
Location of premises
Sec. 13. Location of Premises. The commission may void a permit issued upon an application not fully disclosing the true facts in respect to the location of the premises for which the permit applied for is to be applicable.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-3-23-14
Revocation for refusal to allow examination
Sec. 14. Revocation for Refusal to Allow Examination. The commission shall revoke the permit of a person, or refuse to issue a permit to a person, who refuses to permit the lawful examination of his books, papers, and records, or the investigation and examination of his premises by the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-15
Repealed
(Repealed by P.L.250-2003, SEC.18.)

IC 7.1-3-23-16
Revocation upon conviction
Sec. 16. The commission may revoke a wholesaler's, retailer's, or dealer's permit of any type after final judgment of conviction for an offense defined in this title. The commission may revoke the permit of a wholesaler, retailer, or dealer upon a second violation of a provision of this title whether a judgment of conviction ensues or not.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.250-2003, SEC.12.

IC 7.1-3-23-17
Revocation for possession of wagering stamps
Sec. 17. Revocation for Possession of Wagering Stamp. The commission shall revoke the permit of a retail permittee who purchases, holds, or has in his possession a wagering occupational tax stamp issued by the United States internal revenue authorities.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-18
Revocation for illegal influence
Sec. 18. Revocation for Illegal Influence. The commission shall deny the application, or revoke the permit, of an applicant or permittee who violates the provisions of IC 1971, 7.1-5-5-1.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-19
Revocation for allowing minor on premises
Sec. 19. Revocation for Allowing Minor on Premises. The commission shall revoke the permit of a person who violates a provision of IC 1971, 7.1-5-7-14, and that person shall be ineligible to obtain another permit thereafter.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-20
Revocation for false information of interested parties
Sec. 20. The commission shall deny the application, or revoke the

permit, of a person who:
(1) includes on the list of interested parties required to be filed by IC 7.1-3-21-8, a:
(A) fictitious name; or
(B) a person disqualified under this title from having an interest in an alcoholic beverage permit; or
(2) omits from the list the name of a person whose name should be on it.
The commission shall take the same action if the applicant or permittee fails to keep the list current as required by that section.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.40.

IC 7.1-3-23-21
Revocation upon petition
Sec. 21. Revocation upon Petition. The commission shall revoke the permit of a retail permittee upon the petition of sixty-six per cent (66%) of the registered voters of a township or precinct stating that the permittee within that township or precinct has been convicted, either before a court or the commission, of a violation of a provision of this title. However, this section shall not apply to the permit of a bona fide fraternal club.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-22
Contents of petition
Sec. 22. Contents of Petition. The petition authorized by IC 1971, 7.1-3-23-21, shall be addressed to the commission and shall specify the name and business address of the permittee against whom the petition is directed. The petition shall bear on each page the name and address of the circulator of the petition, who shall be a registered voter in the particular township or precinct, together with the notorized attestation of the circulator that the signatures obtained on the petition were obtained only after a full and clear explanation of the purpose of the petition. The petition also shall bear the certification of the clerk of the circuit court of the county in which the township or precinct is located attesting that the signatures on the petition are those of duly registered voters of the particular township or precinct together with a statement by the clerk as to the total vote cast in that township or precinct for the office of secretary of state in the last preceding general election for that office.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-23
Revocation for prohibited interest; beer
Sec. 23. (a) This section applies to a brewer that manufactures more than thirty thousand (30,000) barrels of beer in a calendar year for sale or distribution within Indiana.
(b) The commission shall revoke the permit of a brewer or beer wholesaler who holds an interest in another permit in violation of

IC 7.1-5-9-3.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.88-1993, SEC.4; P.L.186-2011, SEC.7; P.L.71-2012, SEC.5.

IC 7.1-3-23-24
Revocation for prohibited interest; liquor
Sec. 24. Revocation for Prohibited Interest. The commission shall revoke the permit of a distiller, rectifier, or liquor wholesaler who holds an interest in another permit in violation of IC 1971, 7.1-5-9-6.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-25
Revocation for violation of agreement
Sec. 25. Revocation for Violation of Agreement. The commission, after notice and hearing, may suspend for no more than thirty (30) days, or revoke, an agreement and bond filed pursuant to IC 1971, 7.1-3-2-4, and 7.1-3-2-5, if the principal violates his agreement with the commission. The commission also may take action on the bond if it revokes the agreement. A principal whose agreement and bond is suspended or revoked by the commission may seek judicial review of that action as provided in this chapter.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-26
Repealed
(Repealed by P.L.100-1983, SEC.8.)

IC 7.1-3-23-26.1
Violations related to minors and alcohol server training; revocation or suspension of permit; fines; written findings and conclusions
Sec. 26.1. (a) A retailer permittee or dealer permittee who violates IC 7.1-3-1.5-13, IC 7.1-5-7-4, or IC 7.1-5-7-8 through IC 7.1-5-7-13 may be fined, have the permittee's permit suspended, or be fined and have the permittee's permit suspended, as determined by the commission; however, if the penalty imposed by the commission exceeds a fine and three (3) day suspension, the commission must issue written findings of fact and conclusions which show the necessity of the penalty. If the retailer or dealer permittee commits a subsequent violation of the provisions listed in this subsection within twelve (12) months of the first violation, the commission may fine the permittee, fine the permittee and suspend the permittee's permit, or revoke the permittee's permit; however, if the penalty exceeds a fine and suspension of more than fifteen (15) days, the commission must issue written findings of fact and conclusions which show the necessity of the penalty.
(b) The holder of an employee permit who violates IC 7.1-5-7-4 or IC 7.1-5-7-8 through IC 7.1-5-7-13 may be fined, have the permittee's permit suspended, be both fined and have the permittee's permit suspended, or have the permittee's permit revoked, as

determined by the commission.
As added by P.L.100-1983, SEC.4. Amended by P.L.161-2005, SEC.2.

IC 7.1-3-23-27
Revocation for violation of order
Sec. 27. Revocation for Violation of Order. The commission may revoke the permit of a permittee for the violation of an order entered by it pursuant to IC 1971, 7.1-2-7. A revocation under this section may be made after not less than ten (10) days' notice to the permittee. The notice shall inform the permittee of the time and place of the hearing to be held in regard to the proposed revocation. The further procedure in regard to a revocation under this section shall be prescribed in the rules and regulations of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-28
Revocation for violation of injunction
Sec. 28. Revocation Re Violation of Injunction. The commission may suspend or revoke the permit of a permittee if the court finds that the permittee has violated any of the provisions of an injunction issued by it under the provisions of IC 1971, 7.1-3-3-17.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-29
Revocation for taxes and bonds
Sec. 29. Revocation Re Taxes and Bonds. The commission may revoke the permit of a manufacturer or wholesaler of alcoholic beverages for the failure to pay the taxes when required to do so by this title, or for the failure to keep in force the bond required of the applicant for his particular permit. The action of the commission in these matters shall be final.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-30
Denial of wholesalers' permit
Sec. 30. Denial of Wholesalers' Permit. The commission shall not deny, fail to renew, or revoke a wholesaler's permit of any type on arbitrary, capricious, or political grounds.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-31
Appeal by applicant for wholesalers' permit
Sec. 31. An applicant aggrieved by the action of the commission in denying, failing to renew, or revoking, a wholesaler's permit of any type, contrary to the provisions of IC 7.1-3-23-30, shall have the right to secure a review of that determination by petition to the superior court of Marion County under the same conditions and in the same manner and mode of procedure as provided in this chapter for other appeals. The court shall, from the evidence presented,

determine if the applicant has been denied a permit or renewal, or has had his permit revoked, on arbitrary, capricious, or political grounds and if the court determines that the permit or renewal was improperly denied or revoked, the court shall issue a writ of mandate ordering the commission to issue, renew, or reinstate the permit. However, either party shall have the right of appeal from the judgment of the superior court of Marion County as an appeal is taken in a civil action.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.141-2007, SEC.1.

IC 7.1-3-23-32
Notice to permittee in certain cases
Sec. 32. Notice to Permittee in Certain Cases. The commission shall give notice of its proposed action to the applicant or permittee if the commission determines not to issue or renew a manufacturer's or wholesaler's permit, or if the commission determines to take action to revoke or suspend a manufacturer's or wholesaler's permit after it has been issued.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-33
Right to a public hearing
Sec. 33. Right to a Public Hearing. A person who receives a notice given pursuant to IC 1971, 7.1-3-23-32, shall have the right to a public hearing at the time and place fixed in the notice and he shall be permitted to be heard and offer evidence. The evidence may be written, in the form of affidavits, or parol. Unless the commission provides a reporter to take and transcribe the parol evidence, the notice shall inform the person that no reporter will be provided but that he has the right to have a reporter present at his own expense. The evidence, transcribed and verified by the reporter, or the written evidence offered and accepted by the commission, or both, shall be filed and become a part of the record of the proceedings.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-34
Final action of commission
Sec. 34. Final Action of Commission. The commission shall take final action within ten (10) days after the hearing and enter an appropriate order in the matter and shall notify the applicant, or permittee, of its action by registered mail.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-35
Court review available
Sec. 35. Court Review Available. The applicant, or permittee, within ten (10) days of the receipt of the commission's notice of final action, may appeal to the circuit or superior court of Marion County, from the final order of the commission denying, suspending, or

revoking his manufacturer's or wholesaler's permit of any type. However, an applicant for the original issue or renewal of a wholesaler's permit shall have the right to appeal to the superior court of Marion County but not to the circuit court of Marion County.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-36
Initiation of appeal
Sec. 36. Initiation of Appeal. The appeal shall be taken by the applicant, or permittee, by filing written notice of his intention to appeal from the final order of the commission to the appropriate court, and by filing a bond with the commission in the penal sum of one thousand dollars ($1,000), conditioned that he will prosecute his appeal to effect, and will pay the costs of the proceedings upon appeal, and that he will pay all necessary expenses incurred by the commission as a result of the appeal if the order of the commission is affirmed.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-37
Appeal bond
Sec. 37. Appeal Bond. The appeal bond filed with the commission by an applicant, or permittee, shall be a corporate bond secured by a surety company duly authorized to do business in Indiana, or by freehold sureties, shown by verification or otherwise, to be worth in unencumbered real estate located within the county of the applicant, or permittee, appealing, over and above all indebtedness, twice the amount of the bond.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-38
Transmission of record
Sec. 38. Transmission of Record. The commission, within ten (10) days after the filing of the notice of appeal and the appeal bond with the commission, shall transmit the papers, files, written evidence and the transcript of the hearing, to the clerk of the court to which the appeal is taken. The entire contents of the record transmitted by the commission shall be duly verified by certificate of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-39
Stay of suspension or revocation; general rule
Sec. 39. Stay of Suspension or Revocation: General Rule. The final order of revocation or suspension entered by the commission shall be stayed for ten (10) days from the date of the final order whenever a manufacturer's or wholesaler's permit of any type is revoked or suspended for more than fifteen (15) days by order of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-3-23-40
Stay pending appeal
Sec. 40. Stay Pending Appeal. The final order of suspension or revocation shall be stayed, when the proper procedures for taking an appeal have been complied with, until the appeal has been disposed of finally, or until the appeal has been dismissed for lack of prosecution.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-41
Trial
Sec. 41. Trial. The action shall be entered upon the civil docket of the court to which the appeal is taken naming the appellant applicant, or permittee, as plaintiff, and the commission as defendant. No formal pleadings shall be required and the case shall be set for hearing by the court, without a jury, as soon as possible. The cause may be determined upon hearing upon the evidence offered before the commission and as certified by the commission, or additional evidence may be offered by either party. The court shall enter an order, after the hearing, sustaining or setting aside the final order of the commission. If the court sets aside an order of the commission denying a permit, the court, in its order, shall direct the issuance of the permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-42
Continued operations during stay
Sec. 42. Continued Operations During Stay. A permittee during the period that the order of suspension or revocation is stayed under IC 1971, 7.1-3-23-39, or 7.1-3-23-40, shall be fully authorized and entitled to continue to do business under his permit as though his permit had not been suspended or revoked and without being liable in any manner, criminally or civilly, on the ground of operating his business without a proper permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-23-43
Suspension of permit for failure to pay seller of permit
Sec. 43. (a) The commission may suspend the permit of a permit holder if:
(1) the permit holder has not paid the person who sold the permit to the permit holder in accordance with the terms of the sale;
(2) the seller of the permit receives a judgment against the permit holder in an action to obtain payment for the permit in accordance with the terms of the sale; and
(3) the seller of the permit sends a certified copy of the judgment to the commission.
(b) Before suspending a certificate under this section, the commission shall provide written notice to the permit holder and

conduct a hearing. The commission shall provide written notice of the suspension to the permit holder.
(c) If a person who sells a permit:
(1) sends a judgment to the commission under subsection (a); and
(2) subsequently receives full payment of the judgment;
the seller shall notify the commission in a manner prescribed by the commission that the seller has received full payment of the judgment not later than ten (10) days after receiving the payment.
As added by P.L.224-2005, SEC.18.

IC 7.1-3-23-44
Employee's permit; support order; notice; probationary status; appeal; reinstatement
Sec. 44. (a) As used in this section, "bureau"refers to the child support bureau of the department of child services establish by IC 31-25-3-1.
(b) As used in this section, "delinquent" has the meaning set forth in IC 4-35-2-3.5.
(c) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-32(k), the commission shall send to the person who is the subject of the order a notice that includes the following information:
(1) The person is delinquent and subject to an order placing the person on probationary status.
(2) That unless the person contacts the bureau and:
(A) pays the person's child support arrearage in full;
(B) establishes a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the commission shall place the person on probationary status with respect to a permit issued to the person under IC 7.1-3-18-9(a)(3).
(3) The person may contest the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) The only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) The procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; and
(C) request a hearing under IC 31-25-4-33.
(6) The probation will end ten (10) business days after the date

that the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(d) If the commission is advised by the bureau that the obligor either requested a hearing and failed to appear or appeared and was found to be delinquent, the commission shall send to the person who is the subject of the order a notice that states the following:
(1) That a permit issued to the person under IC 7.1-3-18-9(a)(3) has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will end ten (10) business days after the date that the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(2) That if the commission is advised by the bureau that the person whose permit has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the date the notice is mailed, the commission shall suspend the person's permit.
(e) If a person whose permit has been placed on probationary status fails to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the notice required under subsection (c) is mailed, the commission shall suspend the person's permit.
(f) The commission may not reinstate a permit placed on probation or suspended under this section until the commission receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
As added by P.L.80-2010, SEC.10.

IC 7.1-3-23-45
Employee's permit; duties of commission upon receipt of support order; notice; reinstatement
Sec. 45. (a) Upon receiving a court order issued under

IC 31-14-12-10 or IC 31-16-12-13, the commission shall:
(1) suspend the employee's permit of; or
(2) deny an employee's permit or the renewal of an employee's permit to;
the person who is the subject of the order.
(b) Upon receiving a court order issued under IC 31-14-12-10 or IC 31-16-12-13, the commission shall promptly mail a notice to the last known address of the person who is the subject of the order that states the following:
(1) That the:
(A) person's employee's permit has been suspended, beginning five (5) business days after the date the notice is mailed; and
(B) suspension will end ten (10) business days after the commission receives an order from the court that ordered the suspension authorizing reinstatement of the person's employee's permit.
(2) That the person has the right to petition for reinstatement of the employee's permit to the court that ordered the suspension.
(c) The commission may not reinstate an employee's permit suspended under this section until the commission receives an order from the court that ordered the suspension authorizing reinstatement of the person's employee's permit.
As added by P.L.80-2010, SEC.11.



CHAPTER 24. TRANSFER OF PERMITS; DECEASED OR BANKRUPT PERMITTEES

IC 7.1-3-24-2
Ordinary transfers authorized
Sec. 2. Ordinary Transfers Authorized. The transfer of a permit from one (1) holder to another holder, or from one (1) location to another location, may be made if the permit has at least three (3) months of unexpired term remaining.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-3
Ordinary transfers; restrictions
Sec. 3. A transfer authorized by section 2 of this chapter is subject to the following restrictions:
(1) It shall be made upon the terms and under the rules and regulations that the commission may prescribe.
(2) The application for the transfer shall conform in respect to notice and publication and investigation before the local board as in the case of an original application for a permit.
(3) It shall be subject to the advance payment of the advance cost fee under IC 7.1-4-4.1-6.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.41.

IC 7.1-3-24-4
Posting of bond
Sec. 4. Posting of Bond. The chairman shall require bond to be furnished in the case of the sale, assignment, or transfer of a permit if bond is required to be furnished in the case of an original application for that particular type of permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-5
Deceased permittee
Sec. 5. Deceased Permittee. A duly appointed and qualified administrator or executor of the estate of a deceased permittee, may, with the approval of the court, continue the business conducted by the deceased permittee under the permit held by him if the

administrator or executor, either himself or by an agent, also to be approved by the court, applies for and obtains the written consent of the chairman.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-6
Qualifications of successors
Sec. 6. Qualifications of Successors. The administrator or executor, or agent, must have the same qualifications to hold the permit of the deceased permittee that this title otherwise requires of an applicant for that particular type of permit. That the administrator, executor, or agent has these qualifications shall be established by a finding of the court having jurisdiction and a copy of these findings shall accompany the application for the written consent of the chairman.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-7
Surviving spouse or heir
Sec. 7. Surviving Spouse or Heir. The surviving spouse or heir of a deceased permittee may be permitted to continue the business conducted by the deceased permittee, without probate proceedings, if the consent of the department of local government finance is procured, and if the court having probate jurisdiction shall find that the surviving spouse or heir of the deceased permittee possesses the qualifications required of an applicant for that particular type of permit. A surviving spouse or heir who desires to carry on the business of the deceased permittee, as authorized by this section, must apply for and receive the written consent of the chairman. A copy of the court's findings on the qualifications of the applicant must accompany the application for written consent.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.90-2002, SEC.308.

IC 7.1-3-24-8
Bankrupt permittee
Sec. 8. Bankrupt Permittee. A receiver or trustee in bankruptcy of the business or property of a permittee, acting under the jurisdiction of a court of record of this state, or a United States court, may continue the business conducted by the permittee, with the approval of the court having jurisdiction, by applying for and receiving the written consent of the chairman and if he is otherwise duly qualified to hold the permit as if he were himself applying for it. The qualifications of the applicant may be established by a finding of the court having jurisdiction. A copy of the court's findings on the qualifications shall accompany the application for written consent.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-9
No local board proceedings in certain cases Sec. 9. No Local Board Proceedings in Certain Cases. A proceeding before the local board, an advertisement, or a hearing shall not be necessary in a transfer authorized by IC 1971, 7.1-3-24-5, 7.1-3-24-7, or 7.1-3-24-8.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-10
Reissuance of permits
Sec. 10. Reissuance of Permits. A permit held by a deceased or bankrupt permittee may be reissued as other permits are authorized in this title to be reissued if the permit is not transferred by sale or otherwise with the consent of the chairman before its expiration. The reissuance shall be made only upon the approval of the court having jurisdiction of the trust of the applicant if the reissuance is to be made to an administrator, executor, or his agent, or a receiver or trustee in bankruptcy. A sale or assignment of the permit shall first be approved by the court, and only to a person qualified to hold it under this title. Before the transfer shall legally entitle the purchaser or assignee to operate under it, the applicant must show the chairman that he is duly competent and qualified, the same as though he were the original applicant for it. If the applicant is duly competent and qualified the chairman may approve the sale or transfer and the commission may issue a permit to the purchaser or assignee. The commission shall not reissue a permit to any premises other than those to which the permit was applicable when held by the decedent or bankrupt.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-11
Surrender of permits
Sec. 11. The administrator or executor of the estate of a deceased permittee may surrender the permit to the commission and it shall be canceled. No part of the fee for the permit shall be refunded.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.42.

IC 7.1-3-24-12
Permittee of mentally incompetent
Sec. 12. The provisions of this chapter relating to the sale or transfer of a permit belonging to a deceased permittee apply in the case of the appointment of a guardian for a mentally incompetent person. A permit belonging to a mentally incompetent person may be disposed of and transferred in the same manner and to the same extent as that provided in the case of a deceased permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.33-1989, SEC.6.



CHAPTER 25. PRODUCT TRANSFER BETWEEN WHOLESALERS

IC 7.1-3-25-2
"Product"
Sec. 2. As used in this chapter, "product" means an existing brand of:
(1) beer (as defined in IC 7.1-1-3-6); or
(2) flavored malt beverage (as defined in IC 7.1-1-3-16.7).
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-3
"Successor"
Sec. 3. As used in this chapter, "successor" means a primary source of supply that acquires rights to a product under section 5 of this chapter.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-4
"Successor's designee"
Sec. 4. As used in this chapter, "successor's designee" means one (1) or more beer wholesalers designated by a successor to replace the existing wholesaler, for all or part of the existing wholesaler's territory, in the distribution of the existing product.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-4.5
Transfer of products meeting sales percentage threshhold prohibited
Sec. 4.5. (a) Except as provided in subsection (b), a successor, upon acquiring products, shall:
(1) reappoint the existing wholesaler for:
(A) all acquired products; and
(B) the territories covered by the existing wholesaler for the products; or
(2) comply with this chapter to transfer the products to another wholesaler.
(b) If the products acquired by a successor represent at least fifteen percent (15%) of an existing wholesaler's dollar sales in the twelve (12) months preceding the closing of the transaction in which the successor acquires the products, the successor:
(1) shall reappoint the existing wholesaler for: (A) all acquired products; and
(B) the territories covered by the existing wholesaler for the products; and
(2) may not transfer the product to another wholesaler.
As added by P.L.11-2009, SEC.1.

IC 7.1-3-25-5
Successor requirements
Sec. 5. A successor:
(1) who acquires the rights to manufacture or distribute an existing product; and
(2) who:
(A) does not reappoint the existing wholesaler to distribute the product;
(B) reduces the existing wholesaler's territory for the product; or
(C) offers to compensate the existing wholesaler in an amount less than the fair market value determined under section 7 of this chapter;
must comply with this chapter. A successor's designee must also comply with this chapter.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-6
Notice to wholesaler of change in territory
Sec. 6. The successor shall notify the existing wholesaler of the successor's intent not to appoint the existing wholesaler for all or a part of the existing wholesaler's territory for the product not later than sixty (60) days after the closing of the transaction in which the successor acquires the product. The successor shall mail the notice by certified mail, return receipt requested, to the existing wholesaler. The successor shall include in the notice the names, addresses, and telephone numbers of the successor's designees.
As added by P.L.224-2005, SEC.19. Amended by P.L.11-2009, SEC.2.

IC 7.1-3-25-7
Determination of fair market value of wholesaler's distribution rights
Sec. 7. A successor's designee shall negotiate with the existing wholesaler to determine the fair market value of the existing wholesaler's right:
(1) to distribute the product in the existing wholesaler's territory immediately before the successor acquired rights to the product under section 5 of this chapter; and
(2) as determined in an arms length transaction entered into without duress or threat of termination of the initial wholesaler's right described in subdivision (1).
As added by P.L.224-2005, SEC.19.
IC 7.1-3-25-8
Territory continues until compensation received
Sec. 8. The existing wholesaler shall continue to distribute the product until payment of the compensation agreed to under section 7 of this chapter or awarded under section 11 of this chapter is received.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-9
Arbitration
Sec. 9. (a) The successor's designee and the existing wholesaler shall negotiate in good faith. If the parties fail to reach an agreement not later than thirty (30) days after the existing wholesaler receives the notice under section 6 of this chapter, the successor's designee or the existing wholesaler may send a written notice to the:
(1) other party; and
(2) American Arbitration Association or its successor in interest;
declaring the party's intention to proceed with final and binding arbitration administered by the American Arbitration Association under the American Arbitration Association's Commercial Arbitration Rules.
(b) Notice of intent to arbitrate shall be sent, as provided in subsection (a), not later than thirty-five (35) days after the existing wholesaler receives notice under section 6 of this chapter. The arbitration proceedings shall conclude not later than forty-five (45) days after the date the notice of intent to arbitrate is mailed to a party.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-10
Location of arbitration proceedings; general provisions
Sec. 10. (a) The arbitration shall be conducted in the city within Indiana that:
(1) is closest to the existing wholesaler; and
(2) has a population of more than fifty thousand (50,000).
(b) The arbitration shall be conducted before one (1) impartial arbitrator to be selected by the American Arbitration Association. The arbitration shall be conducted in accordance with the rules and procedures of the American Arbitration Association.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-11
Monetary award only
Sec. 11. The arbitrator's award must be monetary only and may not enjoin or compel conduct. The arbitration is instead of all other remedies and procedures.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-12 Arbitration costs; decision of arbitrator binding
Sec. 12. (a) The cost of the arbitrator and any other direct costs of the arbitration shall be equally divided by the parties engaged in the arbitration. All other costs shall be paid by the party incurring them.
(b) The arbitrator shall render a decision not later than thirty (30) days after the conclusion of the arbitration unless this time period is extended by mutual agreement of the parties or by the arbitrator. The decision of the arbitration is final and binding on the parties. Under no circumstances may the parties appeal the decision of the arbitrator.
(c) A party who fails to participate in the arbitration hearings waives all rights the party would have had in the arbitration and is considered to have consented to the determination of the arbitrator.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-13
Failure to receive compensation
Sec. 13. If the existing wholesaler does not receive payment of the compensation under section 7 or 11 of this chapter not later than thirty (30) days after the date of the settlement or arbitration award:
(1) the existing wholesaler shall remain the distributor of the product in the existing wholesaler's territory to at least the same extent that the existing wholesaler distributed the product immediately before the successor acquired rights to the product; and
(2) the existing wholesaler is not entitled to the settlement or arbitration award.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-14
Good faith settlements not prohibited
Sec. 14. Nothing in this chapter shall be construed to limit or prohibit good faith settlements voluntarily entered into by the parties.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-15
Not applicable to wholesaler's breach of distribution agreement
Sec. 15. Nothing in this chapter shall be construed to give the existing wholesaler or a successor wholesaler any right to compensation if the existing wholesaler or successor wholesaler is terminated by the primary source of supply or predecessor source supplier either for failure to comply with any provision in the agreement to distribute the product or in accordance with IC 7.1-5-5-9.
As added by P.L.224-2005, SEC.19.



CHAPTER 26. DIRECT WINE SELLER'S PERMIT

IC 7.1-3-26-2
"Applicant"
Sec. 2. As used in this chapter, "applicant" means a person that applies to the commission for a direct wine seller's permit.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-3
"Consumer"
Sec. 3. As used in this chapter, "consumer" means an individual with an Indiana address who purchases wine from a seller.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-4
"Seller"
Sec. 4. As used in this chapter, "seller" means the holder of a direct wine seller's permit issued under this chapter.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-5
Direct wine seller permit required for direct sales to consumers
Sec. 5. A person located within Indiana or outside Indiana that wants to sell and ship wine directly to a consumer must be the holder of a direct wine seller's permit and comply with this chapter.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-6
Consumer qualifications
Sec. 6. A seller may sell and ship wine directly only to a consumer who meets all of the following requirements:
(1) The consumer is at least twenty-one (21) years of age.
(2) The consumer has an Indiana address.
(3) The consumer intends to use wine purchased under this chapter for personal use only and not for resale or other commercial purposes.
(4) Except as provided in subdivision (5), the consumer has provided to the seller in one (1) initial face-to-face transaction at the seller's place of business appearing on the seller's application for a direct wine seller's permit or any locations authorized by IC 7.1-3-12-5 all the following:
(A) Name, telephone number, Indiana address, or consumer's

Indiana business address.
(B) Proof of age by a state issued driver's license or state issued identification card showing the consumer to be at least twenty-one (21) years of age.
(C) A verified statement, made under penalties for perjury, that the consumer satisfies the requirements of subdivisions (1) through (3).
(5) If:
(A) before April 1, 2006, the consumer has engaged in a transaction with a seller in which the seller sold wine to the consumer and, after April 1, 2006, but before December 31, 2006, the consumer provides the seller with a verified statement, made under penalties for perjury, that the consumer is at least twenty-one (21) years of age; and
(B) the seller provides the name and Indiana address of the consumer to the commission before January 15, 2007;
the seller may sell directly to the consumer in accordance with this chapter.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-7
Qualifications of applicant for direct wine seller permit
Sec. 7. (a) The commission may issue a direct wine seller's permit to an applicant who meets all of the following requirements:
(1) The applicant is domiciled and has its principal place of business in the United States.
(2) The applicant is engaged in the manufacture of wine.
(3) The applicant holds and acts within the scope of authority of an alcoholic beverage license or permit to manufacture wine that is required:
(A) in Indiana or the state where the applicant is domiciled; and
(B) by the Tax and Trade Bureau of the United States Department of the Treasury.
(4) The applicant qualifies with the secretary of state to do business in Indiana and consents to the personal jurisdiction of the commission and the courts of Indiana.
(5) The applicant files a surety bond with the commission in accordance with IC 7.1-3-1, or deposits cash in an escrow account with the commission, in the amount required of an applicant for a vintner's permit under IC 7.1-3-1-7.
(6) The applicant:
(A) has not distributed wine through a wine wholesaler in Indiana within the one hundred twenty (120) days immediately preceding the applicant's application for a direct wine seller's permit and does not distribute wine through a wine wholesaler in Indiana during the term of the direct wine seller's permit; or
(B) has operated as a farm winery under IC 7.1-3-12.
(7) The applicant completes documentation regarding the

applicant's application required by the commission.
(b) The commission may issue a direct wine seller's permit to an applicant who:
(1) meets the requirements under subsection (a); and
(2) holds a permit issued under this title that allows the sale of an alcoholic beverage at retail.
As added by P.L.165-2006, SEC.34. Amended by P.L.54-2008, SEC.3; P.L.186-2011, SEC.8.

IC 7.1-3-26-8
Permit expiration, renewal, and fee
Sec. 8. (a) The term of a direct wine seller's permit begins:
(1) the date approved by the commission for an initial application; and
(2) on July 1 to renew a permit;
and expires on June 30 of the following year. A direct wine seller's permit may be renewed in accordance with rules adopted by the commission.
(b) The annual direct wine seller's permit fee is one hundred dollars ($100).
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-9
Direct wine seller; conditions and requirements
Sec. 9. A direct wine seller's permit entitles a seller to sell and ship wine to a consumer by receiving and filling orders that the consumer transmits by electronic or other means if all of the following conditions are satisfied before the sale or by the times set forth as follows:
(1) The consumer provides the direct wine seller with the following:
(A) The verification required by section 6(4) of this chapter in an initial face-to-face transaction.
(B) Notwithstanding clause (A), if the consumer provided the information specified in section 6(5)(A) of this chapter after April 1, 2006, but before December 31, 2006, and the seller provides the name and Indiana address of the consumer under section 6(5)(B) of this chapter to the commission before January 15, 2007, the consumer is not required to comply with section 6(4) of this chapter.
(2) The direct wine seller meets the following requirements:
(A) Maintains for two (2) years all records of wine sales made under this chapter. If the records are requested by the commission, a direct wine seller shall:
(i) make the records available to the commission during the direct wine seller's regular business hours; or
(ii) at the direction of the commission, deliver copies to the commission.
(B) Stamps, prints, or labels on the outside of the shipping container the following: "CONTAINS WINE. SIGNATURE

OF PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY.".
(C) Causes the wine to be delivered by the holder of a valid carrier's alcoholic beverage permit under IC 7.1-3-18.
(D) Directs the carrier to verify that the individual personally receiving the wine shipment is at least twenty-one (21) years of age.
(E) Does not ship to any consumer more than two hundred sixteen (216) liters of wine in any calendar year.
(F) Remits to the department of state revenue monthly all Indiana excise, sales, and use taxes on the shipments made into Indiana by the direct wine seller during the previous month.
(G) Ships to a consumer in Indiana only wine manufactured, produced, or bottled by the applicant.
As added by P.L.165-2006, SEC.34. Amended by P.L.186-2011, SEC.9.

IC 7.1-3-26-10
Direct sales of brandy prohibited
Sec. 10. It is unlawful for the holder of a farm winery brandy distiller's permit to ship or cause to be shipped brandy produced under this title to a consumer.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-11
Consumer information
Sec. 11. A consumer shall provide a direct wine seller with information the direct wine seller reasonably requires, including the consumer's name, Indiana address, telephone number, and other information required by the commission.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-12
Annual limit on seller's direct wine sales in Indiana
Sec. 12. During a permit year, a direct wine seller may not direct ship in Indiana more than twenty-seven thousand (27,000) liters of wine.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-13
Delivery to consumer or individual at least 21 years of age
Sec. 13. A wine shipment purchased under this chapter must be delivered to:
(1) the consumer, who shall take personal delivery of the shipment at the:
(A) consumer's residence;
(B) consumer's business address;
(C) carrier's business address; or
(D) address displayed on the shipping container; or (2) an individual who is at least twenty-one (21) years of age, who shall take personal delivery of the shipment at the:
(A) consumer's residence;
(B) consumer's business address;
(C) carrier's business address; or
(D) address designated by the consumer and displayed on the shipping container.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-14
Annual limit on wine received by a consumer
Sec. 14. A consumer may not receive more than two hundred sixteen (216) liters of wine in total from one (1) or more direct wine sellers in a calendar year.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-15
Violations; penalties
Sec. 15. (a) Except as provided in subsections (b) and (c), a seller who violates this chapter commits a Class A infraction.
(b) Except as provided in subsection (d), a seller who:
(1) knowingly or intentionally violates this chapter; and
(2) has one (1) prior unrelated conviction or judgment for an infraction under this section for an act or omission that occurred not more than ten (10) years before the act or omission that is the basis for the most recent conviction or judgment for an infraction;
commits a Class A misdemeanor.
(c) Except as provided in subsection (d), a seller who:
(1) knowingly or intentionally violates this chapter; and
(2) has at least two (2) prior unrelated convictions or judgments for infractions under this section for acts or omissions that occurred not more than ten (10) years before the act or omission that is the basis for the most recent conviction or judgment for an infraction;
commits a Class D felony.
(d) A person who violates section 6(5) of this chapter commits a Class A infraction. The commission may consider an infraction committed under this subsection in its determination of whether to renew a seller's permit.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-16
Direct wine sellers; defense
Sec. 16. If a direct wine seller is charged under section 15 of this chapter with selling to a consumer who does not meet the requirements of section 6 of this chapter, it is a defense to the charge if the direct wine seller obtained from the consumer the verified statement required under section 6(4)(C) or 6(5)(A) of this chapter and produces a copy of the verified statement. As added by P.L.165-2006, SEC.34. Amended by P.L.1-2007, SEC.68.






ARTICLE 4. REVENUE AND TAXES

CHAPTER 1. REPEALED



CHAPTER 2. BEER EXCISE TAX

IC 7.1-4-2-2
Persons liable for tax
Sec. 2. (a) Except as provided in subsections (b) and (c), a brewer is liable for the beer excise tax on the sale or gift, or withdrawal for sale or gift, of beer or flavored malt beverage by the brewer to a person within Indiana.
(b) In the case of a beer wholesaler receiving beer or flavored malt beverage from a brewer located outside of Indiana, the beer wholesaler, not the brewer, is liable for the beer excise tax imposed upon the transaction.
(c) In the case of a wine wholesaler receiving, selling, or giving flavored malt beverage within Indiana, the wine wholesaler, not the brewer, is liable for the beer excise tax imposed upon the transaction.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.58-1984, SEC.5; P.L.72-1996, SEC.16.

IC 7.1-4-2-3
Repealed
(Repealed by Acts 1973, P.L.56, SEC.38.)

IC 7.1-4-2-4
Repealed
(Repealed by Acts 1973, P.L.56, SEC.38.)

IC 7.1-4-2-5
Repealed
(Repealed by Acts 1973, P.L.56, SEC.38.)

IC 7.1-4-2-6
Repealed
(Repealed by Acts 1973, P.L.56, SEC.38.)

IC 7.1-4-2-7
Copy of invoice
Sec. 7. Copy of Invoice. A brewer or beer wholesaler in this state, when he delivers beer to a person, shall make a true duplicate invoice showing the date of delivery, the amount and value of the shipment and the name of the purchaser. The brewer or wholesaler shall give one (1) copy of the invoice to the purchaser, and he also shall retain

one (1) copy for the use and inspection of the commission and the department, for a period of two (2) years. A beer wholesaler shall keep, and retain for a period of two (2) years, a copy of all invoices for beer purchased or received by him.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.9.)

IC 7.1-4-2-8
Tax refund
Sec. 8. A beer wholesaler within Indiana who receives beer or flavored malt beverage upon which the beer excise tax has been paid shall be entitled to a refund of the amount of the tax on all tax-paid beer or flavored malt beverage shipped from Indiana by the wholesaler for sale outside Indiana or sold within Indiana under circumstances exempting the beer or flavored malt beverage from the excise tax. The department shall promulgate rules and regulations governing the form of application for and the evidence required to establish the right to a refund.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.10.) As amended by P.L.72-1996, SEC.17.

IC 7.1-4-2-8.1
Repealed
(Repealed by P.L.103-1987, SEC.3.)

IC 7.1-4-2-9
Repealed
(Repealed by Acts 1973, P.L.56, SEC.38.)



CHAPTER 3. LIQUOR EXCISE TAX

IC 7.1-4-3-2
Persons liable for tax
Sec. 2. Persons Liable for Tax. The liquor excise tax shall be levied against a permittee who holds a distiller's permit, a rectifier's permit, a liquor wholesaler's permit, a dining car liquor permit, a vintner's permit, a wine wholesaler's permit, a dining car wine permit, or a boat wine permit, whether the sale or gift, or withdrawal for sale or gift, is to a person authorized to purchase or receive it or not. However, the same article shall be taxed only once for liquor excise tax purposes.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.12.)

IC 7.1-4-3-3
Repealed
(Repealed by Acts 1973, P.L.56, SEC.38.)

IC 7.1-4-3-4
Repealed
(Repealed by Acts 1973, P.L.56, SEC.38.)

IC 7.1-4-3-5
Transactions exempt from tax
Sec. 5. Transactions Exempt from Tax. The liquor excise tax shall not apply to the sale for delivery outside this state, or the withdrawal for sale for delivery outside this state, of liquor and wine that contains more than twenty-one percent (21%) of absolute alcohol reckoned by volume. The liquor excise tax shall not apply to the sale or withdrawal for sale of wine to a pastor, rabbi, or priest for sacramental or religious purposes only.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-3-6
Repealed
(Repealed by Acts 1978, P.L.51, SEC.8.)

IC 7.1-4-3-7 Necessity of invoice; contents
Sec. 7. (a) All sales of alcoholic beverages made by a primary source of supply to a liquor wholesaler shall at the time of the sale be accompanied by an invoice that must show the following:
(1) The name and address of the seller and the purchaser.
(2) The date of disposition.
(3) The name or names of each brand sold.
(4) The number of packages, if any.
(5) The number of cases by size of bottle.
(6) The quantity of each kind of alcoholic beverage sold.
(b) The primary source of supply shall send a copy of the invoice to the department of revenue and the commission at the time of the sale.
As added by P.L.57-1984, SEC.12.



CHAPTER 4. WINE EXCISE TAX

IC 7.1-4-4-2
Beverages to which tax is applicable
Sec. 2. Beverages to Which Tax is Applicable. The wine excise tax shall apply to wine that contains less than twenty-one percent (21%), of absolute alcohol reckoned by volume. The wine excise tax also shall apply to an alcoholic beverage that contains fifteen percent (15%), or less, of absolute alcohol reckoned by volume, mixed with either carbonated water or other potable ingredients, or both, by either the manufacturer or the bottler, or both of them, and sold in a container filled by the manufacturer or bottler, and which is suitable for immediate consumption directly from the original container. An alcoholic beverage that is subject to the wine excise tax shall not be also subject to the liquor excise tax.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.14.)

IC 7.1-4-4-3
Persons liable for tax
Sec. 3. Persons Liable for Tax. The wine excise tax shall be paid by the holder of a vintner's permit, a farm winery permit, a wine wholesaler's permit, a dining car wine permit, or a boat wine permit on the alcoholic beverage to which the tax is applicable and which has been manufactured or imported by him into this state. However, the same article shall be taxed only once for wine excise tax purposes.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.51, SEC.4; P.L.201-1999, SEC.9.

IC 7.1-4-4-4
Repealed
(Repealed by Acts 1973, P.L.56, SEC.38.)

IC 7.1-4-4-5
Power of commission and department
Sec. 5. Power of Commission and Department. The commission and the department shall have the power to prescribe regulations and maintain gauges in a winery, farm winery, or a wholesaler's premises for the proper gauging of the alcoholic beverages to which the wine

excise tax is applicable and the assessment of that tax.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.15.) As amended by P.L.201-1999, SEC.10.

IC 7.1-4-4-6
Transactions exempt from tax
Sec. 6. Transactions Exempt from Tax. The wine excise tax shall not apply to the sale or withdrawal for sale of wine to a pastor, rabbi, or priest for sacramental or religious purposes only.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-4-7
Necessity of invoice; contents
Sec. 7. (a) All sales of alcoholic beverages made by a primary source of supply to a wine wholesaler shall at the time of the sale be accompanied by an invoice that must show the following:
(1) The name and address of the seller and the purchaser.
(2) The date of disposition.
(3) The name or names of each brand sold.
(4) The number of packages, if any.
(5) The number of cases by size of bottle.
(6) The quantity of each kind of alcoholic beverage sold.
(b) The primary source of supply shall send a copy of the invoice to the department of revenue and the commission at the time of the sale.
As added by P.L.57-1984, SEC.13.



CHAPTER 4.1. PERMIT FEES

IC 7.1-4-4.1-1
Registration of primary source of supply
Sec. 1. The alcohol and tobacco commission shall issue an annual registration of a primary source of supply (as defined in IC 7.1-1-3-32.5) without charge.
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-2
Supplemental caterer's permit fee
Sec. 2. The fee for a supplemental caterer's permit is one hundred fifty dollars ($150) per year.
As added by P.L.204-2001, SEC.43. Amended by P.L.250-2003, SEC.13.

IC 7.1-4-4.1-3
Employee's permit fee
Sec. 3. The following license fee is imposed for an employee's permit:
(1) Fifteen dollars ($15) if the permit is used only to perform volunteer service that benefits a nonprofit organization.
(2) Forty-five dollars ($45) if subdivision (1) does not apply.
The term of a employee's license is three (3) years.
As added by P.L.204-2001, SEC.43. Amended by P.L.250-2003, SEC.14; P.L.224-2005, SEC.20; P.L.94-2008, SEC.47.

IC 7.1-4-4.1-4
Salesman's license fee
Sec. 4. A biennial license fee of twenty dollars ($20) is imposed for a salesman's license. The term of a biennial salesman's license is two (2) years.
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-5
Temporary permit fees
Sec. 5. (a) This section applies to the following permits:
(1) Temporary beer permit.
(2) Temporary wine permit.
(b) A license fee for a temporary permit is the greater of the

following:
(1) Two dollars ($2) per day of operation.
(2) The amount per day set by the commission under subsection (c).
(c) Subject to any rates or schedules adopted by the commission, the commission may set a higher daily rate for a temporary beer permit under subsection (b)(2) if, in the judgment of the commission, the number of persons likely to be accommodated, or any other facts bearing on the value of the permit warrant the increase. However, the fee may not exceed one thousand dollars ($1,000) per day.
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-6
Advance cost fee for transfers of permits
Sec. 6. The advance cost fee for the transfer of an alcoholic beverage permit from:
(1) one (1) holder to another holder; or
(2) one (1) location to another location;
is two hundred fifty dollars ($250).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-7
Letter of extension fees
Sec. 7. The fee for:
(1) a letter of extension; and
(2) each renewal of a letter of extension;
is fifty dollars ($50) if the need for the letter of extension, or renewal, is occasioned by the act or omission of the permittee. The commission shall waive the fee for a letter of extension, and a renewal, if the need for the letter of extension, or renewal, is occasioned by the act or omission of the commission, a local board, or a third party unrelated to the permittee involved and not employed by the permittee or under the control of the permittee.
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-8
Carrier's alcoholic permit fee
Sec. 8. The annual license fee for a carrier's alcoholic permit is five dollars ($5).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-9
Biennial permits; annual permit fees
Sec. 9. (a) This section applies to the following biennial permits:
(1) Beer retailer's permit.
(2) Liquor retailer's permit.
(3) Wine retailer's permit.
(4) One-way permit.
(5) Two-way permit.
(6) Three-way permit. (7) Airplane beer permit.
(8) Airplane liquor permit.
(9) Airplane wine permit.
(10) Boat beer permit.
(11) Boat liquor permit.
(12) Boat wine permit.
(13) Dining car beer permit.
(14) Dining car liquor permit.
(15) Dining car wine permit.
(16) Hotel seasonal permit.
(b) The commission shall charge a single fee for the issuance of any combination of retailer's permits issued for the same location or conveyance.
(c) An annual permit fee in the following amount is imposed on a retailer:
(1) Five hundred dollars ($500), if the retailer serves only beer or only wine.
(2) Seven hundred fifty dollars ($750), if the retailer serves both beer and wine but no liquor.
(3) One thousand dollars ($1,000), if the retailer serves beer, wine, and liquor.
As added by P.L.204-2001, SEC.43. Amended by P.L.224-2005, SEC.21.

IC 7.1-4-4.1-10
Fraternal club permit fees
Sec. 10. The maximum fee that may be imposed for the issuance of annual permits for a fraternal club is two hundred fifty dollars ($250).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-11
Airplane, boat, or dining car permit fees
Sec. 11. The maximum fee that may be imposed for the issuance of annual permits for an airplane, a boat, or a dining car is five hundred dollars ($500).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-12
Dealer's permit fees
Sec. 12. (a) This section applies to the following biennial permits:
(1) Beer dealer's permit.
(2) Liquor dealer's permit.
(3) Malt dealer's permit.
(4) Wine dealer's permit.
(b) The commission shall charge a single fee for the issuance of any combination of dealers' permits issued for the same location. The fee is equal to the sum of the amount determined under subsection (c).
(c) An annual permit fee in the following amount is imposed on

a dealer:
(1) Five hundred dollars ($500), if the dealer sells only beer, only liquor, or only wine.
(2) Seven hundred fifty dollars ($750), if the dealer sells:
(A) both beer and wine but no liquor;
(B) both wine and liquor but no beer; or
(C) both beer and liquor but no wine.
(3) One thousand dollars ($1,000), if the dealer sells beer, wine, and liquor.
As added by P.L.204-2001, SEC.43. Amended by P.L.224-2005, SEC.22.

IC 7.1-4-4.1-13
Wholesaler's permit fees
Sec. 13. (a) This section applies to the following permits:
(1) Beer wholesaler's permit.
(2) Malt wholesaler's permit.
(3) Liquor wholesaler's permit.
(4) Wine wholesaler's permit.
(b) Except as provided in subsection (c), a permit fee of two thousand dollars ($2,000) is annually imposed for the issuance of each of the permits described in subsection (a).
(c) A permit fee of one hundred dollars ($100) is annually imposed for the issuance of a wine wholesaler's permit to a permit applicant who:
(1) has never previously held a wine wholesaler's permit and anticipates selling less than twelve thousand (12,000) gallons of wine and brandy in a year; or
(2) previously held a wine wholesaler's permit and certifies to the commission that the permit applicant sold less than twelve thousand (12,000) gallons of wine and brandy in the previous year.
As added by P.L.204-2001, SEC.43. Amended by P.L.165-2006, SEC.35.

IC 7.1-4-4.1-14
Manufacturer's permit fees
Sec. 14. (a) This section applies to the following permits:
(1) Brewer's permit for the manufacture of more than thirty thousand (30,000) barrels of beer in a calendar year for sale or distribution within Indiana.
(2) Distiller's permit.
(3) Malt manufacturer's permit.
(4) Rectifier's permit.
(5) Vintner's permit.
(6) Wine bottler's permit.
(b) A permit fee of two thousand dollars ($2,000) is annually imposed for the issuance of each permit described in subsection (a).
As added by P.L.204-2001, SEC.43. Amended by P.L.186-2011, SEC.10; P.L.71-2012, SEC.6.
IC 7.1-4-4.1-15
Farm winery permit fee
Sec. 15. The annual fee for a farm winery permit is five hundred dollars ($500).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-16
Brewer's permit fee
Sec. 16. The annual fee for a brewer's permit for the manufacture of not more than thirty thousand (30,000) barrels of beer in a calendar year for sale or distribution within Indiana is five hundred dollars ($500).
As added by P.L.204-2001, SEC.43. Amended by P.L.186-2011, SEC.11; P.L.71-2012, SEC.7.

IC 7.1-4-4.1-17
Farm winery brandy distiller's permit fee
Sec. 17. The annual license fee for a farm winery brandy distiller's permit is two hundred fifty dollars ($250).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-18
Duplicate or reissued permit fee
Sec. 18. The fee for a duplicate or reissued permit of any type is ten dollars ($10). The fees collected under this section shall be deposited in the enforcement and administration fund under IC 7.1-4-10.
As added by P.L.250-2003, SEC.15.



CHAPTER 4.5. HARD CIDER EXCISE TAX

IC 7.1-4-4.5-2
Applicability of tax
Sec. 2. The hard cider excise tax applies only to hard cider. An alcoholic beverage that is subject to the hard cider excise tax is not subject to the liquor excise tax or the wine excise tax.
As added by P.L.119-1998, SEC.24.

IC 7.1-4-4.5-3
Persons liable for tax
Sec. 3. The hard cider excise tax shall be paid by the holder of a vintner's permit, a farm winery permit, a wine wholesaler's permit, a beer wholesaler's permit, a dining car wine permit, or a boat wine permit on the hard cider to which the tax is applicable and that is manufactured or imported by the person into this state. However, an item may only be taxed once for hard cider excise tax purposes.
As added by P.L.119-1998, SEC.24. Amended by P.L.201-1999, SEC.11; P.L.204-2001, SEC.44.

IC 7.1-4-4.5-4
Gauging alcoholic beverages
Sec. 4. The commission and the department may adopt rules and maintain gauges in a winery, farm winery, or a wholesaler's premises for the proper gauging of the alcoholic beverages to which the hard cider excise tax is applicable and the assessment of that tax.
As added by P.L.119-1998, SEC.24. Amended by P.L.201-1999, SEC.12.

IC 7.1-4-4.5-5
Necessity of invoice; contents
Sec. 5. (a) All sales of hard cider made by a primary source of supply to a wine wholesaler must at the time of the sale be accompanied by an invoice that shows the following:
(1) The name and address of seller and purchaser.
(2) The date of disposition.
(3) The name or names of each brand sold.
(4) The number of packages, if any.
(5) The number of cases by size of bottle.
(6) The quantity of each kind of alcoholic beverage sold.
(b) The primary source of supply shall send a copy of the invoice to the department of revenue and the commission at the time of the

sale.
As added by P.L.119-1998, SEC.24.



CHAPTER 5. MALT EXCISE TAX

IC 7.1-4-5-2
Persons liable for tax
Sec. 2. Persons Liable for Tax. The malt excise tax shall be levied against a permittee who holds a malt manufacturer's permit, a malt wholesaler's permit, or a malt dealer's permit. However, the same article shall be taxed only once for malt excise tax purposes.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.16.)

IC 7.1-4-5-3
Transactions exempt from tax
Sec. 3. Transactions Exempt from Tax. The malt excise tax shall not apply to the sale of liquid malt or wort when it is to be used for medicinal, laboratory, bakery, or confectionery purposes, or for use in malted milk, nor shall the tax apply to these products which are manufactured to be exported and sold outside this state.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 6. ADMINISTRATION AND ENFORCEMENT OF ALCOHOLIC BEVERAGE LAWS

IC 7.1-4-6-2
Penalties for noncompliance
Sec. 2. (a) The presence on the premises of, or the possession by, a person of alcoholic beverages or other articles subject to excise taxes or other fees, and upon which the taxes and fees have not been paid shall impose upon the possessor, or the owner, or person in control, of the premises, the duty to pay all the taxes and fees due and unpaid, even though the presence or the possession is unlawful under this title. In addition, penalties for unpaid fees shall be assessed as follows:
(1) In the case of fraud the department shall assess and collect a penalty in an amount equal to the unpaid fees.
(2) In the case of mistake, inadvertence, or negligence, not amounting to fraud, the department shall assess and collect a penalty in an amount equal to ten percent (10%) of the unpaid fees.
(b) With regard to unpaid taxes described under subsection (a), penalties shall be assessed under IC 6-8.1.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.18.) As amended by Acts 1977, P.L.96, SEC.1; P.L.6-1987, SEC.16; P.L.103-1987, SEC.2; P.L.104-1987, SEC.3.

IC 7.1-4-6-2.1
Rules and regulations to enforce noncompliance penalties
Sec. 2.1. (a) The department shall adopt rules under IC 4-22-2 to govern the assessment and collection of penalties provided in section 2 of this chapter.
(b) The commission may adopt rules under IC 4-22-2 to coordinate compliance with the laws, rules, and administrative policies governing the assessment and collection of sales taxes.
As added by Acts 1977, P.L.96, SEC.2. Amended by P.L.204-2001, SEC.45.

IC 7.1-4-6-3
Collection of excise taxes Sec. 3. Collection of Excise Taxes. The department shall collect the excise taxes imposed by this title.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.19.)

IC 7.1-4-6-3.5
Filing of returns
Sec. 3.5. Filing of Returns. A person who is liable for the payment of an excise tax levied by this title shall file a monthly return with the department on or before the twentieth day of the month following the month in which the liability for the tax accrues by reason of the manufacture, sale, gift, or the withdrawal for sale or gift, of alcoholic beverages within this state. Payment of the excise tax due shall accompany the return.
(Formerly: Acts 1973, P.L.56, SEC.20.)

IC 7.1-4-6-3.6
Rules and regulations
Sec. 3.6. Rules and Regulations. The department, in consultation with the commission, shall have the power to promulgate rules and regulations governing the use of a unified system of reporting alcoholic beverage excise tax liability and the form of the returns.
(Formerly: Acts 1973, P.L.56, SEC.21.)

IC 7.1-4-6-4
Discount for timely payment
Sec. 4. Discount for Timely Payment. The department shall allow a taxpayer a discount of one and one-half percent (1 1/2%) of the amount of excise taxes otherwise due for the accurate reporting and timely remitting of the excise taxes imposed by this title.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.22.)

IC 7.1-4-6-5
When sale is made
Sec. 5. When Sale is Made. For alcoholic beverage excise tax purposes, a sale shall not be deemed to have been made until the goods leave the custody of the seller.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-6-6
Floor stock tax not imposed
Sec. 6. Floor Stock Tax Not Imposed. The provisions of this article shall not be construed as imposing a floor stock tax on the goods held by a permittee of any type under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-6-7
Appropriation for administration
Sec. 7. Appropriation for Administration. There shall be an annual appropriation, from the sum of money allocated to the general fund by this title, of a sum of money necessary for the purpose of carrying

out the provisions of this title. The claims for operating expenses incurred under the provisions of this title shall be filed with and paid by the state auditor. Equipment shall be purchased only upon a requisition approved by the department of administration.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-6-8
Duty of attorney general and local prosecutor
Sec. 8. Duty of Attorney General and Local Prosecutor. If a person who holds a permit under this title fails to account for, or pay over to the chairman or the department, or both, an annual license fee, or excise tax, or other levy imposed by this title, or defaults in a condition of his bond, or if a person, licensed under this title or not, fails or refuses to pay to the chairman or the department an obligation, liability, forfeiture, or penalty imposed upon him by this title, the chairman or the department shall report that fact to the attorney general of Indiana who shall immediately institute the necessary action for the recovery of the sum due the state by reason of this title. The state shall be entitled to all liens and remedies allowed by law for the collection of the sum due the state. It is the duty of the prosecuting attorney of the proper county to assist the attorney general in these matters whenever the attorney general requests his assistance.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.23.)



CHAPTER 7. GENERAL FUND COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-7-2
Collection of deductions and transfer fees
Sec. 2. Collection of Deductions and Transfer Fees. The chairman shall collect the authorized deduction retained by the state when an application for a permit, of a type listed in IC 1971, 7.1-4-7-1, is denied. The chairman also shall collect the prescribed cost fee paid in connection with the transfer of a permit of a type listed in IC 1971, 7.1-4-7-1.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-7-3
Miscellaneous collections
Sec. 3. Miscellaneous Collections. The chairman shall collect all other assessments not specifically included in this chapter and not otherwise disposed of by a provision of this title. The chairman or the department shall collect the penalty for the nonpayment of taxes imposed by this title, and a forfeiture not in the nature of a fine or penalty belonging to the common school fund, and the proceeds of a sale or judgment made under or in the enforcement of this title.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.24.)

IC 7.1-4-7-4
Fees deposited in enforcement and administration fund and state general fund
Sec. 4. (a) Except as provided in subsection (b), the chairman and the department shall deposit the money collected under sections 1, 2, and 3 of this chapter daily with the treasurer of state, and not later than the fifth day of the following month shall cover:
(1) thirty-four percent (34%) of the money collected under section 1 of this chapter into the enforcement and administration fund established under IC 7.1-4-10-1; and
(2) sixty-six percent (66%) of the money collected under

section 1 of this chapter and money collected under sections 2 and 3 of this chapter into the state general fund for state general fund purposes.
(b) The chairman and the department shall deposit all money collected under IC 7.1-2-5-3, IC 7.1-2-5-8, IC 7.1-3-17.5, IC 7.1-3-17.7, IC 7.1-3-22-9, and IC 7.1-4-4.1-5 daily with the treasurer of state, and not later than the fifth day of the following month shall cover the money into the enforcement and administration fund established under IC 7.1-4-10-1.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.25.) As amended by P.L.32-1988, SEC.4; P.L.106-1995, SEC.16; P.L.204-2001, SEC.46; P.L.224-2005, SEC.23.

IC 7.1-4-7-5
Deposit of excise taxes in general fund
Sec. 5. The department shall deposit:
(1) four cents ($0.04) of the beer excise tax rate collected on each gallon of beer or flavored malt beverage;
(2) one dollar ($1) of the liquor excise tax rate collected on each gallon of liquor;
(3) twenty cents ($0.20) of the wine excise tax rate collected on each gallon of wine;
(4) the entire amount of malt excise tax collected; and
(5) the entire amount of hard cider excise tax collected;
daily with the treasurer of state and not later than the fifth day of the following month shall cover them into the general fund of the state for distribution as provided in this chapter.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.26.) As amended by P.L.102-1989, SEC.4; P.L.72-1996, SEC.18; P.L.119-1998, SEC.25.

IC 7.1-4-7-6
Distribution of excise revenue to general fund
Sec. 6. Distribution of Excise Revenue to General Fund. The treasurer of the state shall set aside for general fund purposes, fifty percent (50%) of the gross amount of the revenue deposited in the general fund in accordance with the provisions of IC 1971, 7.1-4-7-5.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-7-7
Distribution of excise revenue to cities and towns
Sec. 7. Distribution of Excise Revenue to Cities and Towns. The treasurer of the state shall set aside for allocation to the cities and towns of this state, fifty percent (50%) of the gross amount of the revenue deposited in the general fund in accordance with the provisions of IC 1971, 7.1-4-7-5.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-7-8
Basis of allocation to cities and towns Sec. 8. Basis of Allocation to Cities and Towns. The sum set aside in accordance with the provisions of IC 1971, 7.1-4-7-7, shall be allocated to a city or town upon the basis that the population of that city or town bears to the total population of all cities and towns of this state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-7-9
Time of distribution
Sec. 9. Time of Distribution. The auditor of the state shall, on the first day of April of each year and quarterly thereafter, distribute the funds set aside in accordance with the provisions of IC 1971, 7.1-4-7-7, or the portion of them as reported to him, to the general fund of the treasury of the city or town on the basis provided for in this chapter.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 8. POSTWAR CONSTRUCTION FUND COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-8-2
Use of funds
Sec. 2. The monies deposited in the postwar construction fund shall be used for construction by the state for the use of:
(1) penal, benevolent, charitable and educational institutions of the state;
(2) public safety projects of the state; and
(3) municipal water and sewer infrastructure improvements necessary or useful for an institution or project described in subdivision (1) or (2).
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.234-2007, SEC.274.



CHAPTER 9. EXCISE FUND COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-9-2
Collection of deductions and transfer fees
Sec. 2. Collection of Deductions and Transfer Fees. The chairman shall collect the authorized deduction retained by the state when an application for a permit of a type listed in IC 1971, 7.1-4-9-1, is denied. The chairman also shall collect the prescribed cost fee paid in connection with the transfer of a permit of a type listed in IC 1971, 7.1-4-9-1.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-9-3
Fees deposited in excise fund and enforcement and administration fund
Sec. 3. (a) Except as provided in subsection (b), the chairman shall deposit the monies collected under the authority of this chapter daily with the treasurer of the state, and not later than the fifth day of the following month shall cover them into the "excise fund" to be distributed as provided in this chapter.
(b) The chairman shall deposit the money received from the collection of the fees for a three-way permit under IC 7.1-3-20-16(f) daily with the treasurer of state, and not later than the fifth day of the following month shall transfer the money into the enforcement and administration fund of the commission under IC 7.1-4-11.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.224-2005, SEC.25.

IC 7.1-4-9-4
Distribution to state general fund
Sec. 4. Thirty-seven percent (37%) of the money in the excise fund shall be deposited in the state general fund on the first day of June and the first day of December of each year.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1977(ss), P.L.7, SEC.1; P.L.224-2005, SEC.26.

IC 7.1-4-9-5
Repealed
(Repealed by Acts 1977(ss), P.L.7, SEC.9.)
IC 7.1-4-9-6
Repealed
(Repealed by Acts 1977(ss), P.L.7, SEC.9.)

IC 7.1-4-9-7
Distribution to cities and towns
Sec. 7. Thirty-three percent (33%) of the money in the excise fund shall, upon warrant of the state auditor, be paid into the general fund of the treasury of the city or town in which the retailer's or dealer's licensed premises are located. The money shall be paid to the treasurer of the county in which the retailer's or dealer's premises are located if they are located outside the corporate limits of a city or town.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.224-2005, SEC.27.

IC 7.1-4-9-7.5
Deposit in enforcement and administration fund
Sec. 7.5. Thirty percent (30%) of the money in the excise fund shall be deposited in the enforcement and administration fund under IC 7.1-4-10 on the first day of June and the first day of December of each year.
As added by P.L.224-2005, SEC.28.

IC 7.1-4-9-8
Basis of distribution and use
Sec. 8. Basis of Distribution and Use. The monies in the excise fund that is distributed to a county, city or town shall be distributed in direct proportion to the amount of retailer's or dealer's annual license fees paid in respect to licensed premises situated in a city or town, or situated within a county but outside the corporate limits of a city or town. The money distributed shall be credited to the general fund of the county, city or town and the funds shall be budgeted according to law.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-9-9
Time of distribution
Sec. 9. Time of Distribution. The distribution of the excise fund to be paid into the general fund of a county, city or town shall be distributed by the state treasurer semi-annually on the first day of June and the first day of December of each year. The auditor of the state is authorized to draw his warrants to the treasurers of the several governmental subdivisions when the distribution is presented to him.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-9-10
Appropriation from general fund Sec. 10. Appropriation from General Fund. There is appropriated from the monies allocated to the general fund under this title, a necessary sum of money to make up any deficiency between the sums from the excise fund actually paid over to the treasuries of the several governmental subdivisions during their respective current fiscal years, and the estimate of funds to be distributed to them during the current fiscal year as computed by the state board of accounts and as considered by the governmental unit in preparation of its budget for the current fiscal year. The state board of accounts shall determine whether a deficiency exists at the close of the current fiscal year of each governmental unit. The amount of a deficiency so determined shall be paid to the governmental unit on warrant issued by the state auditor not later than one (1) month after the close of the respective current fiscal year.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1977(ss), P.L.7, SEC.2.



CHAPTER 10. ENFORCEMENT AND ADMINISTRATION FUND COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-10-2
Use of funds
Sec. 2. Use of Funds. The monies in the enforcement and administration fund shall be used and disbursed solely for the enforcement and administration of this title, and for no other purpose. Any unexpended balance remaining in the fund at the end of a fiscal year shall not lapse but shall remain exclusively appropriated and available only for the purpose of the enforcement and administration of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-10-3
Deposit of fines in fund
Sec. 3. Deposit of Fines in Fund. The chairman shall deposit the monies realized from fines imposed pursuant to the provisions of IC 1971, 7.1-3-23-2, in its enforcement and administration fund to be used for the purposes provided in this chapter.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 11. MISCELLANEOUS COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-11-2
Reversion of funds
Sec. 2. The sums realized from the collection of the biennial license fees imposed by IC 7.1-4-4.1-3 and not appropriated by section 1 of this chapter are hereby appropriated to the enforcement and administration fund of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.48.

IC 7.1-4-11-2.5
Deposit of certain fees in enforcement and administration fund
Sec. 2.5. The chairman shall deposit the money received from the collection of the fees for a three-way permit under IC 7.1-3-20-16(f) daily with the treasurer of state, and not later than the fifth day of the following month shall transfer the money into the enforcement and administration fund.
As added by P.L.224-2005, SEC.29.

IC 7.1-4-11-3
Repealed
(Repealed by P.L.204-2001, SEC.68.)

IC 7.1-4-11-4
Deposits with state treasurer
Sec. 4. (a) The department shall daily deposit with the treasurer of state:
(1) two cents ($0.02) of the beer excise tax collected on each gallon of beer or flavored malt beverage, as provided by

IC 7.1-4-2-1;
(2) six cents ($0.06) of the liquor excise tax collected on each gallon of liquor, as provided by IC 7.1-4-3-1; and
(3) two cents ($0.02) of the wine excise tax collected on each gallon of wine, as provided by IC 7.1-4-4-1.
(b) By the fifth day of each month, the treasurer of state shall transfer into the addiction services fund (IC 12-23-2) the total amount collected under subsection (a) for the preceding month.
As added by Acts 1981, P.L.103, SEC.4. Amended by P.L.2-1992, SEC.75; P.L.72-1996, SEC.21.

IC 7.1-4-11-5
Deposits in wine grape market development fund
Sec. 5. The department shall deposit in the wine grape market development fund created under IC 7.1-4-13 five cents ($0.05) of the wine excise tax rate collected on each gallon of wine under IC 7.1-4-4.
As added by P.L.102-1989, SEC.5.



CHAPTER 12. COLLECTIONS AND DISTRIBUTIONS FOR THE PENSION RELIEF FUND



CHAPTER 13. WINE GRAPE MARKET DEVELOPMENT

IC 7.1-4-13-2
"Director" defined
Sec. 2. As used in this chapter, "director" refers to the dean of agriculture of Purdue University or the dean's designee.
As added by P.L.102-1989, SEC.6. Amended by P.L.40-1993, SEC.2.

IC 7.1-4-13-3
Establishment and administration
Sec. 3. The director shall establish and administer a wine grape market development program.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-4
Activities
Sec. 4. the wine grape market development program may include any of the following activities:
(1) Market development and research programs.
(2) Market promotion, education, and public relations programs.
(3) Market information services.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-5
Contracts authorized
Sec. 5. The director may contract with a qualified organization, agency, or individual to perform any of the activities listed in section 4 of this chapter.
As added by P.L.102-1989, SEC.6. Amended by P.L.1-1990, SEC.89.

IC 7.1-4-13-6
Price regulation prohibited
Sec. 6. The director may not regulate the price of wine grapes or any wine grape product under this chapter.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-7
Wine grape market development fund
Sec. 7. (a) the wine grape market development fund is created.
(b) The wine grape market development fund may not be used for political or legislative activity of any kind.
(c) The fund shall be administered by the council and used for the purpose of this chapter. The expenses of administering the fund shall

be paid from money in the fund.
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-8
Wine grape market development council; creation; membership
Sec. 8. (a) The wine grape market development council is created.
(b) The council shall have an odd number of members, but not less than seven (7) nor more than fifteen (15) members. The following are the members of the council:
(1) The director or the director's designee.
(2) The chairman of the horticulture department at Purdue University or chairman's designee.
(3) The chairman of the food science department at Purdue University or the chairman's designee.
(4) Other members that the director shall appoint.
(c) A majority of the members of the council must be wine grape growers or processors of wine grape products.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-9
Bylaws of council
Sec. 9. The council shall adopt bylaws governing the terms of office, filling unexpired terms, expenses, quorum, duties, and other administrative matters. The bylaws may be amended by a two-thirds (2/3) vote of the members present, if a quorum is present.
As added by P.L.102-1989, SEC.6. Amended by P.L.1-1990, SEC.90.

IC 7.1-4-13-10
Duties of council
Sec. 10. The council shall do the following:
(1) Elect a chairman and any other officers.
(2) Recommend expenditures from the wine grape market development fund for the administration of the wine grape market development program and for the administration of this chapter.
(3) Perform any other necessary duties.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-11
Advice, recommendations, and assistance of council
Sec. 11. The director shall consider the advice, recommendations, and assistance of the council for the expenditure of funds for the wine grape market development program and for the administration of this chapter.
As added by P.L.102-1989, SEC.6.






ARTICLE 5. CRIMES AND INFRACTIONS

CHAPTER 1. GENERAL PROVISIONS; PUBLIC INTOXICATION

IC 7.1-5-1-2
Repealed
(Repealed by Acts 1973, P.L.58, SEC.2.)

IC 7.1-5-1-3
Public intoxication prohibited; failure to enforce by a law enforcement officer
Sec. 3. (a) Subject to section 6.5 of this chapter, it is a Class B misdemeanor for a person to be in a public place or a place of public resort in a state of intoxication caused by the person's use of alcohol or a controlled substance (as defined in IC 35-48-1-9), if the person:
(1) endangers the person's life;
(2) endangers the life of another person;
(3) breaches the peace or is in imminent danger of breaching the peace; or
(4) harasses, annoys, or alarms another person.
(b) A person may not initiate or maintain an action against a law enforcement officer based on the officer's failure to enforce this section.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.702; P.L.213-2001, SEC.2; P.L.93-2012, SEC.2; P.L.117-2012, SEC.1.

IC 7.1-5-1-4
Repealed
(Repealed by Acts 1973, P.L.156, SEC.2.)

IC 7.1-5-1-5
Repealed
(Repealed by Acts 1973, P.L.156, SEC.2.)
IC 7.1-5-1-6
Intoxication upon common carrier prohibited; failure to enforce by a law enforcement officer
Sec. 6. (a) Subject to section 6.5 of this chapter, it is a Class B misdemeanor for a person to be, or to become, intoxicated as a result of the person's use of alcohol or a controlled substance (as defined in IC 35-48-1-9) in or upon a vehicle commonly used for the public transportation of passengers, or in or upon a common carrier, or in or about a depot, station, airport, ticket office, waiting room or platform, if the person:
(1) endangers the person's life;
(2) endangers the life of another person;
(3) breaches the peace or is in imminent danger of breaching the peace; or
(4) harasses, annoys, or alarms another person.
(b) A person may not initiate or maintain an action against a law enforcement officer based on the officer's failure to enforce this section.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.703; P.L.213-2001, SEC.3; P.L.93-2012, SEC.3; P.L.117-2012, SEC.2.

IC 7.1-5-1-6.5
Request medical assistance; prohibited from being taken into custody; immune from criminal prosecution; prohibited from initiating action against law enforcement officer
Sec. 6.5. (a) A law enforcement officer may not take a person into custody based solely on the commission of an offense involving alcohol described in subsection (b) if the law enforcement officer, after making a reasonable determination and considering the facts and surrounding circumstances, reasonably believes that all of the following apply:
(1) The law enforcement officer has contact with the person because the person either:
(A) requested emergency medical assistance; or
(B) acted in concert with another person who requested emergency medical assistance;
for an individual who reasonably appeared to be in need of medical assistance due to alcohol consumption.
(2) The person described in subdivision (1)(A) or (1)(B):
(A) provided:
(i) the person's full name; and
(ii) any other relevant information requested by the law enforcement officer;
(B) remained at the scene with the individual who reasonably appeared to be in need of medical assistance due to alcohol consumption until emergency medical assistance arrived; and
(C) cooperated with emergency medical assistance personnel and law enforcement officers at the scene. (b) A person who meets the criteria of subsection (a)(1) and (a)(2) is immune from criminal prosecution for an offense under:
(1) section 3 of this chapter if the offense involved a state of intoxication caused by the person's use of alcohol;
(2) section 6 of this chapter if the offense involved the person being, or becoming, intoxicated as a result of the person's use of alcohol; and
(3) IC 7.1-5-7-7.
(c) A person may not initiate or maintain an action against a law enforcement officer based on the officer's compliance or failure to Illegal possession
comply with this section.
As added by P.L.93-2012, SEC.4.

IC 7.1-5-1-7
Notice of conviction sent to commission
Sec. 7. Notice of Conviction Sent to Commission. A court, upon convicting a permittee for a violation of a provision of this title, shall cause a certified copy of the judgment of conviction to be made and forwarded to the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-1-8
General penalty provision
Sec. 8. General Penalty Provision. A person who violates a provision of this title for which no other penalty is provided commits a Class B misdemeanor.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.704.

IC 7.1-5-1-9
Felony penalty
Sec. 9. Felony Penalty. A person who knowingly violates IC 7.1-5-4-3, 7.1-5-4-6, or 7.1-5-6-4, commits a Class D felony.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.705.

IC 7.1-5-1-9.5
Penalties for illegal shipments of alcoholic beverages
Sec. 9.5. (a) An in state or an out of state vintner, distiller, brewer, rectifier, or importer that:
(1) holds a basic permit from the federal Bureau of Alcohol, Tobacco, Firearms and Explosives; and
(2) knowingly violates IC 7.1-5-11-1.5;
commits a Class A misdemeanor.
(b) A person who:
(1) is not described in subsection (a); and
(2) knowingly violates IC 7.1-5-11-1.5;
commits a Class D felony.
(c) If the chairman of the alcohol and tobacco commission or the

attorney general determines that a vintner, distiller, brewer, rectifier, or importer that holds a basic permit from the federal Bureau of Alcohol, Tobacco, Firearms and Explosives has made an illegal shipment of an alcoholic beverage to consumers in Indiana, the chairman shall:
(1) notify the federal Bureau of Alcohol, Tobacco, Firearms and Explosives in writing and by certified mail of the official determination that state law has been violated; and
(2) request the federal bureau to take appropriate action.
As added by P.L.121-1998, SEC.1. Amended by P.L.204-2001, SEC.49; P.L.1-2006, SEC.150.

IC 7.1-5-1-10
Repealed
(Repealed by Acts 1978, P.L.2, SEC.727.)

IC 7.1-5-1-11
Repealed
(Repealed by Acts 1978, P.L.2, SEC.727.)

IC 7.1-5-1-12
Violation of commission's order
Sec. 12. Violation of Commission's Order. A person who recklessly imports, transports, receives, purchases, sells, distributes, delivers, or possesses an alcoholic beverage in violation of an order of the commission entered pursuant to IC 7.1-2-7, commits a Class B misdemeanor.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.706.



CHAPTER 2. ADVERTISING

IC 7.1-5-2-3
Signs regulated
Sec. 3. Signs Regulated. It is unlawful for the holder of a retailer's or dealer's permit of any type to display, keep, have, or maintain, a sign, advertisement, poster or design, obstruction to view, device or equipment contrary to the provisions of this title, or to a rule or regulation of the commission, in, about, or in connection with his business authorized by his permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-2-4
Gift of outside sign prohibited
Sec. 4. Gift of Outside Sign Prohibited. It is unlawful for a manufacturer of alcoholic beverages or other permittee authorized to sell and deliver alcoholic beverages to give, supply, furnish, or grant, to the holder of a retailer's or dealer's permit a sign, poster, or advertisement for use, or intended to be used, outside of or on the exterior of the licensed premises or on a building situated on the licensed premises or in connection with them, or on premises adjacent to the licensed premises. It is unlawful, also, for a retail or dealer permittee to receive or accept, or to display or permit to be displayed, a sign, poster, or advertisement given in violation of this section.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-2-5
Repealed
(Repealed by P.L.57-1984, SEC.15.)

IC 7.1-5-2-6
Penalty
Sec. 6. A person who violates section 4 of this chapter commits a Class C infraction. Each day during which a violation of that

section continues is a separate infraction.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.707; P.L.57-1984, SEC.14.

IC 7.1-5-2-7
Limitation on brand name advertising near certain premises; temporary banners permitted for sporting events, festivals, and holidays
Sec. 7. (a) The term "premises" as used in this subsection does not include a facility (as defined in IC 7.1-2-3-16.5). A primary source of supply, wholesaler, or salesman of alcoholic beverages, or the agent or representative of a primary source of supply, wholesaler, or salesman of alcoholic beverages may not directly or indirectly place, display, or maintain or cause to be placed, displayed, or maintained a sign advertising alcoholic beverages by brand name within two hundred (200) feet of a premises having a retailer or dealer permit to sell alcoholic beverages. The distance must be determined by measuring between the nearest point on the licensed premises to the nearest point of the sign.
(b) A sign advertising alcoholic beverages by brand name may not indicate by arrows, hands, or other similar devices a particular retailer or dealer premises.
(c) Notwithstanding subsection (a), a primary source of supply, wholesaler, or salesman of alcoholic beverages, or the agent or representative of a primary source of supply, wholesaler, or salesman of alcoholic beverages may place, display, maintain or cause to be placed, displayed, or maintained temporary banners or pennants advertising alcoholic beverages by brand name on or within two hundred (200) feet of a retailer or dealer premises if the banners or pennants commemorate a sporting event, festival, or holiday held in Indiana. The banners or pennants may be displayed under this subsection beginning twenty-one (21) days before the sporting event, festival, or holiday and ending five (5) days after the close of the sporting event, festival, or holiday.
As added by P.L.106-1995, SEC.17. Amended by P.L.15-2011, SEC.13.



CHAPTER 3. CONTAINERS

IC 7.1-5-3-2
Sale from original container only
Sec. 2. Sale from Original Container Only. It is unlawful for a person to sell, dispense, give away, furnish, or supply or serve to a person, an alcoholic beverage, from a container other than the original container in which the liquor was contained at the time it was purchased by the seller, dispenser, giver, or person serving it.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.29.)

IC 7.1-5-3-3
Repealed
(Repealed by P.L.63-1990, SEC.1.)

IC 7.1-5-3-4
Refilling of bottle prohibited
Sec. 4. (a) This section does not apply to the following:
(1) The necessary refilling of a container by a person holding a permit that authorizes the person to manufacture, rectify, or bottle liquor.
(2) An establishment where alcoholic beverages are sold that is owned, in whole or part, by an entity that holds a brewer's permit for a brewery described under IC 7.1-3-2-7(5).
(3) An establishment where alcoholic beverages are sold that is owned, in whole or part, by a statewide trade organization consisting of members, each of whom holds a brewer's permit for a brewery described under IC 7.1-3-2-7(5).
(b) It is unlawful for a person to:
(1) refill a bottle or container, in whole or in part, with an alcoholic beverage; or (2) knowingly possess a bottle or container that has been refilled, in whole or in part, with an alcoholic beverage;
after the container of liquor has been emptied in whole or in part.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.50; P.L.64-2011, SEC.3; P.L.6-2012, SEC.62.

IC 7.1-5-3-5
Repealed
(Repealed by Acts 1978, P.L.2, SEC.727.)

IC 7.1-5-3-6
Mixing of drinks permitted
Sec. 6. Mixing of Drinks Permitted. The provisions of this chapter shall not prohibit the service of a mixed drink from the vessel in which it was prepared. However, the liquor used in the preparation of a mixed drink shall be drawn directly from the original container in which the liquor was contained and poured directly into the vessel in which the mixed drink is to be prepared.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 4. UNPAID TAXES; COUNTERFEIT PERMITS

IC 7.1-5-4-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.727.)

IC 7.1-5-4-3
Unlawful furnishing of evidence of payment of tax prohibited
Sec. 3. Unlawful Furnishing of Evidence of Payment of Tax Prohibited. It is unlawful for a person, other than an officer of the state lawfully entitled to do so, to furnish evidence of the payment of the excise tax, or to execute or issue a permit of any type, to another person.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.32.)

IC 7.1-5-4-4
Repealed
(Repealed by Acts 1973, P.L.56, SEC.38.)

IC 7.1-5-4-5
Possession of counterfeit permit prohibited
Sec. 5. Possession of Counterfeit Permit Prohibited. It is unlawful for a person to possess an article, instrument, imitation, or counterfeit of a permit, other than one lawfully issued to him and which he is lawfully entitled to possess. It is unlawful, also, for a person to display an imitation or counterfeit of a permit for the purpose of defrauding the state of the payment of a tax or license fee imposed by this title.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.33.)

IC 7.1-5-4-6
Fraudulent statements prohibited
Sec. 6. Fraudulent Statement Prohibited. It is unlawful for a person to make a statement, written or oral, as to payment to, or the receipt by, the state, for the purpose of defrauding the state of a tax or license fee imposed by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-4-7
Evidence Sec. 7. Evidence. The possession of a permit, or of an imitation or counterfeit of a permit, contrary to the provisions of this chapter, is prima facie evidence of an intent to defraud the state by the possessor of the prohibited article.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.34.)



CHAPTER 5. MISCELLANEOUS CRIMES

IC 7.1-5-5-2
Commission; receiving gifts prohibited
Sec. 2. Commission: Receiving Gifts Prohibited. It is unlawful for a commissioner, an officer or employee of the commission, or a member of a local board, to receive a gratuity, commission, or profit of any kind from a person applying for or receiving a permit under this title. A person who violates the provisions of this section also shall be dismissed as provided in this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-5-3
Illegal influence prohibited
Sec. 3. Illegal Influence Prohibited. It is unlawful for the holder of a manufacturer's permit of any type, a wholesaler's permit of any type, or an officer, employee, agent or other representative of a surety company which has executed a bond for a permittee under this title to seek to influence or recommend or solicit the appointment of a member of a local board, or of an officer, appointee or employee under this title, or meet with, consult, or advise a member of a local board concerning the issuance of a permit of any type.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-5-4
Repealed
(Repealed by Acts 1977, P.L.97, SEC.1.)

IC 7.1-5-5-5
Repealed
(Repealed by Acts 1977, P.L.97, SEC.1.)

IC 7.1-5-5-6 Repealed
(Repealed by Acts 1977, P.L.97, SEC.1.)

IC 7.1-5-5-7
Discrimination in sales prohibited; exception; special discounts for certain products
Sec. 7. (a) It is unlawful for a permittee in a sale or contract to sell alcoholic beverages to discriminate between purchasers by granting a price, discount, allowance, or service charge which is not available to all purchasers at the same time. However, this section does not authorize or require a permittee to sell to a person to whom the permittee is not authorized to sell under this title.
(b) A premises that operates at least two (2) restaurants that are separate and distinct from each other on the same premises may provide for a different schedule of prices in each restaurant if each restaurant conforms to all other laws and rules of the commission regarding pricing and price discrimination in its separate and distinct areas.
(c) This section does not apply to the holder of a gaming site permit that complies with IC 7.1-3-17.5-6.
(d) Notwithstanding subsection (a), a beer wholesaler may offer a special discount price to a beer dealer or beer retailer for beer or flavored malt beverage, if the beer or flavored malt beverage:
(1) is a brand or package the beer wholesaler has discontinued; or
(2) will expire in not more than:
(A) twenty (20) days for packaged beer or packaged flavored malt beverage; and
(B) ten (10) days for draft beer or draft flavored malt beverage.
(e) The special discount under subsection (d) only applies to beer or flavored malt beverage that will expire and be subject to removal from retailer or dealer shelves in accordance with the primary source of supply's coding data clearly identified on the container.
(f) Any beer or flavored malt beverage sold at a special discount price under subsection (d) shall be accompanied by an invoice clearly designating, in addition to all other information required by law, all the following information:
(1) The date of delivery.
(2) The expiration date of each brand, package type, and quantity delivered.
(3) The per unit price for each package.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.51; P.L.250-2003, SEC.16; P.L.224-2005, SEC.30; P.L.233-2007, SEC.32.

IC 7.1-5-5-8
Repealed
(Repealed by Acts 1978, P.L.2, SEC.727.)
IC 7.1-5-5-9
Coercion prohibited; unequitable termination of contract prohibited
Sec. 9. (a) This section does not apply to product management (as described in 905 IAC 1-5.2-15) by a permittee.
(b) It is unlawful for a permittee to knowingly or intentionally coerce, or attempt to coerce, or persuade another permittee to enter into an agreement, or to take an action, which would violate a provision of this title or of the rules and regulations of the commission.
(c) It is unlawful for a beer wholesaler or a primary source of supply to cancel or terminate an agreement or contract between a beer wholesaler and a primary source of supply for the sale of beer, unfairly and without due regard for the equities of the other party.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.224-2005, SEC.31; P.L.94-2008, SEC.48.

IC 7.1-5-5-10
Acceptance of gift by retailer prohibited
Sec. 10. Acceptance of Gift by Retailer Prohibited. It is unlawful for a person who holds a retailer's or dealer's permit of any type to receive or accept from a manufacturer of alcoholic beverages, or from a permittee authorized to sell and deliver alcoholic beverages, a rebate, sum of money, accessory, furniture, fixture, loan of money, concession, privilege, use, title, interest, or lease, rehabilitation, decoration, improvement or repair of premises.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-5-11
Gift to retail permittee prohibited; promotional prizes; bona fide incentives
Sec. 11. (a) Except as provided in subsections (c) and (d), it is unlawful for a manufacturer of alcoholic beverages or a permittee authorized to sell and deliver alcoholic beverages to:
(1) give, supply, furnish, or grant to another permittee who purchases alcoholic beverages from him a rebate, sum of money, accessory, furniture, fixture, loan of money, concession, privilege, use, title, interest, lease, or rental of premises; or
(2) except as provided in IC 7.1-3-2-9 and IC 7.1-3-3-5(f), have a business dealing with the other permittee.
(b) This section shall not apply to the sale and delivery and collection of the sale price of an alcoholic beverage in the ordinary course of business.
(c) If the promotional program is approved under the rules adopted by the commission and is conducted in all wholesaler establishments through which the manufacturer distributes alcoholic beverages in Indiana, a manufacturer of alcoholic beverages may award bona fide promotional prizes and awards to any of the following:
(1) A person with a wholesaler's permit issued under IC 7.1-3. (2) An employee of a person with a wholesaler's permit issued under IC 7.1-3.
(d) A manufacturer may offer on a nondiscriminatory basis bona fide incentives to wholesalers when the incentives are determined based on sales to retailers or dealers occurring during specified times for specified products. The incentive may be conditioned on the wholesaler selling a:
(1) specified product at a specified price or less than a specified price; or
(2) minimum quantity of a specified product to a single customer in a single transaction.
The incentive may not be conditioned on a wholesaler having total sales of a minimum quantity of a specified product during the applicable period.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.32-1988, SEC.5; P.L.72-1997, SEC.3; P.L.224-2005, SEC.32.

IC 7.1-5-5-12
Amateur athletics; soliciting assistance prohibited
Sec. 12. Amateur Athletics: Soliciting Assistance Prohibited. It is unlawful for a permittee who sponsors an amateur athletic contest, team, or sporting contest to solicit or accept assistance, either financial or otherwise, from another permittee for the purpose of promoting the amateur athletic contest, team, or sporting event. It also is unlawful for a permittee who is solicited in violation of this section to give that assistance.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 6. PERMITS

IC 7.1-5-6-2
Acting as salesman without permit prohibited
Sec. 2. Acting As Salesman Without Permit Prohibited. It is unlawful for a person to act as a salesman, regardless of whether the sale is to be made by a seller within this state, to a buyer within or without this state, or by a seller outside this state for delivery to a buyer within this state, or whether the sale otherwise may be legal or illegal, unless that person has applied for and been issued a salesman's permit. It also is unlawful for a buyer in this state to give an order, bargain, contract or agreement to a salesman who does not have a salesman's permit. This section shall not apply to a permittee of any type, his agents, or employees working or acting on the licensed premises of the permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-6-3
Acting without permit; defenses
Sec. 3. (a) It is unlawful for a person to act as a clerk in a package liquor store, or as a bartender, waiter, waitress, or manager for a retailer permittee unless that person has applied for and been issued the appropriate permit. This section does not apply to dining car or boat employees or to a person described in IC 7.1-3-18-9(d).
(b) It is a defense to a charge under this section if, within thirty (30) days after being cited by the commission, the person who was cited produces evidence that the appropriate permit was issued by the commission on the date of the citation.
(c) It is a defense to a charge under this section for a new applicant for a permit if, within thirty (30) days after being cited by the commission, the new applicant who was cited produces a receipt for a cashier's check or money order showing that an application for the appropriate permit was applied for on the date of the citation.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.51, SEC.5; P.L.77-1988, SEC.5; P.L.102-1989, SEC.7.
IC 7.1-5-6-4
Falsification of record prohibited
Sec. 4. Falsification of Record Prohibited. It is unlawful for a person to falsify, or cause to be falsified, an entry, statement, account, recital, or computation, or an application for a permit, or an instrument, or paper required to be filed in connection with the application, or in connection with the revocation, or proposed revocation, or a permit. It is unlawful, also, for a person to enter, or cause to be entered, a false entry, statement, account, recital, computation, or representation of a fact in a book, document, account, order, paper, or statement required to be kept or filed, or made or furnished to the commission under the provisions of this title or a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 7. MINORS

IC 7.1-5-7-1
False statements of age
Sec. 1. (a) It is a Class C misdemeanor for a minor to knowingly or intentionally make a false statement of the minor's age or to present or offer false or fraudulent evidence of majority or identity to a permittee for the purpose of ordering, purchasing, attempting to purchase, or otherwise procuring or attempting to procure an alcoholic beverage.
(b) In addition to the penalty under subsection (a), a minor who:
(1) uses a false or altered driver's license or the driver's license of another person as evidence of majority under this section; or
(2) is convicted of purchasing or procuring an alcoholic beverage with or without using a false or altered driver's license;
shall have the minor's driver's license, permit, or driving privileges suspended for up to one (1) year in accordance with IC 9-24-18-8 and IC 9-30-4-9.
(c) Upon entering a judgment of conviction for the misdemeanor under this section, the court shall forward a copy of the judgment to the bureau of motor vehicles for the purpose of complying with subsection (b).
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.11; P.L.102-1983, SEC.1; P.L.77-1988, SEC.6; P.L.67-1990, SEC.1; P.L.1-1993, SEC.45; P.L.94-2008, SEC.49; P.L.125-2012, SEC.1.

IC 7.1-5-7-2
Furnishing false evidence of identification
Sec. 2. It is a Class C misdemeanor for a person to sell, give, or furnish to a minor false or fraudulent evidence of majority or identity with the intent to violate a provision of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.12; P.L.102-1983, SEC.2.

IC 7.1-5-7-3 Possession of false identity
Sec. 3. It is a Class C infraction for a minor to have in his possession false or fraudulent evidence of majority or identity with the intent to violate a provision of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.13; P.L.102-1983, SEC.3.

IC 7.1-5-7-4
Statement of age
Sec. 4. A permittee shall have the right to demand of a customer a signed written statement, on a form prescribed by the commission, that the customer is not a minor. It is a Class C infraction for a minor to misrepresent his age on the statement.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.14; P.L.102-1983, SEC.4.

IC 7.1-5-7-5
Repealed
(Repealed by P.L.100-1983, SEC.8.)

IC 7.1-5-7-5.1
Defenses of permittee to charge of unlawfully furnishing alcoholic beverage to minor
Sec. 5.1. (a) A permittee in a criminal prosecution or in a proceeding before the commission or a local board based upon a charge of unlawfully furnishing an alcoholic beverage to a minor may offer either or both of the following proofs as a defense or defenses to the prosecution or proceeding:
(1) That:
(A) the purchaser:
(i) falsely represented the purchaser's age in a written statement, such as that prescribed by subsection (b), supported by two (2) forms of identification showing the purchaser to be at least twenty-one (21) years of age;
(ii) produced a driver's license bearing the purchaser's photograph;
(iii) produced a photographic identification card, issued under IC 9-24-16-1 or a similar card, issued under the laws of another state or the federal government, showing that the purchaser was of legal age to make the purchase; or
(iv) produced a government issued document bearing the purchaser's photograph and showing the purchaser to be at least twenty-one (21) years of age;
(B) the appearance of the purchaser was such that an ordinary prudent person would believe the purchaser to be of legal age to make the purchase; and
(C) the sale was made in good faith based upon the reasonable belief that the purchaser was actually of legal age to make the purchase.
(2) That the permittee or the permittee's agent had taken all

reasonable precautions in instructing the permittee's employees, in hiring the permittee's employees, and in supervising them as to sale of alcoholic beverages to minors.
(b) The following written statement is sufficient for the purposes of subsection (a)(1)(A)(i):

REPRESENTATION AND STATEMENT

OF AGE

FOR PURCHASE OF ALCOHOLIC

BEVERAGES

(Name of licensee)

IC 7.1-5-7-6
Repealed
(Repealed by Acts 1978, P.L.2, SEC.727.)

IC 7.1-5-7-7
Illegal possession
Sec. 7. (a) Subject to IC 7.1-5-1-6.5, it is a Class C misdemeanor for a minor to knowingly:
(1) possess an alcoholic beverage;
(2) consume an alcoholic beverage; or (3) transport an alcoholic beverage on a public highway when not accompanied by at least one (1) of the minor's parents or guardians.
(b) If a minor is found to have violated subsection (a) while operating a vehicle, the court may order the minor's driving privileges suspended for up to one (1) year. However, if the minor is less than eighteen (18) years of age, the court shall order the minor's driving privileges suspended for at least sixty (60) days.
(c) The court shall deliver any order suspending a minor's driving privileges under this section to the bureau of motor vehicles, which shall suspend the minor's driving privileges under IC 9-24-18-12 for the period ordered by the court.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.710; Acts 1982, P.L.69, SEC.15; P.L.53-1994, SEC.1; P.L.93-2012, SEC.5; P.L.125-2012, SEC.2.

IC 7.1-5-7-8
Sales to minors prohibited
Sec. 8. (a) It is a Class B misdemeanor for a person to recklessly, knowingly, or intentionally sell, barter, exchange, provide, or furnish an alcoholic beverage to a minor.
(b) However, the offense described in subsection (a) is:
(1) a Class A misdemeanor if the person has a prior unrelated conviction under this section; and
(2) a Class D felony if the consumption, ingestion, or use of the alcoholic beverage is the proximate cause of the serious bodily injury or death of any person.
(c) This section shall not be construed to impose civil liability upon any postsecondary educational institution, including public and private universities and colleges, business schools, vocational schools, and schools for continuing education, or its agents for injury to any person or property sustained in consequence of a violation of this section unless such institution or its agent sells, barters, exchanges, provides, or furnishes an alcoholic beverage to a minor.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1975, P.L.74, SEC.1.) As amended by Acts 1982, P.L.69, SEC.16; P.L.102-1983, SEC.5; P.L.100-1983, SEC.6; P.L.79-1986, SEC.3; P.L.2-2007, SEC.132; P.L.94-2008, SEC.50.

IC 7.1-5-7-9
Parent taking child into tavern prohibited
Sec. 9. (a) It is a Class C infraction for a parent, guardian, trustee, or other person having custody of a child under eighteen (18) years of age to take that child into a tavern, bar, or other public place where alcoholic beverages are sold, bartered, exchanged, given away, provided, or furnished.
(b) It is a Class C infraction for a permittee to permit the parent, guardian, trustee, or other person having custody of the child under eighteen (18) years of age to be in or around the prohibited place with the child. (Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.17; P.L.102-1983, SEC.6.

IC 7.1-5-7-10
Minors in taverns prohibited
Sec. 10. (a) It is a Class C misdemeanor for a minor to recklessly be in a tavern, bar, or other public place where alcoholic beverages are sold, bartered, exchanged, given away, provided, or furnished. In addition to other penalties under this subsection, the minor's driver's license, permit, or driving privileges shall be suspended for up to one (1) year in accordance with IC 9-24-18-8 and IC 9-30-4-9.
(b) It is a Class C misdemeanor for a permittee to recklessly permit a minor to be in the prohibited place beyond a reasonable time in which an ordinary prudent person can check identification to confirm the age of a patron.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.18; P.L.102-1983, SEC.7; P.L.79-1986, SEC.4; P.L.77-1988, SEC.7; P.L.1-1993, SEC.46; P.L.125-2012, SEC.3.

IC 7.1-5-7-11
Exception for certain public places
Sec. 11. (a) The provisions of sections 9 and 10 of this chapter shall not apply if the public place involved is one (1) of the following:
(1) Civic center.
(2) Convention center.
(3) Sports arena.
(4) Bowling center.
(5) Bona fide club.
(6) Drug store.
(7) Grocery store.
(8) Boat.
(9) Dining car.
(10) Pullman car.
(11) Club car.
(12) Passenger airplane.
(13) Horse racetrack facility holding a recognized meeting permit under IC 4-31-5.
(14) Satellite facility (as defined in IC 4-31-2-20.5).
(15) Catering hall under IC 7.1-3-20-24 that is not open to the public.
(16) That part of a hotel or restaurant which is separate from a room in which is located a bar over which alcoholic beverages are sold or dispensed by the drink.
(17) Entertainment complex.
(18) Indoor golf facility.
(19) A recreational facility such as a golf course, bowling center, or similar facility that has the recreational activity and not the sale of food and beverages as the principal purpose or function of the person's business. (20) A licensed premises owned or operated by a postsecondary educational institution described in IC 21-17-6-1.
(21) An automobile racetrack.
(22) An indoor theater under IC 7.1-3-20-26.
(b) For the purpose of this subsection, "food" means meals prepared on the licensed premises. It is lawful for a minor to be on licensed premises in a room in which is located a bar over which alcoholic beverages are sold or dispensed by the drink if all the following conditions are met:
(1) The minor is eighteen (18) years of age or older.
(2) The minor is in the company of a parent, guardian, or family member who is twenty-one (21) years of age or older.
(3) The purpose for being on the licensed premises is the consumption of food and not the consumption of alcoholic beverages.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1975, P.L.74, SEC.2.) As amended by P.L.100-1983, SEC.7; P.L.15-1994, SEC.10; P.L.105-1995, SEC.6; P.L.71-1996, SEC.5; P.L.72-1996, SEC.22; P.L.117-2000, SEC.1; P.L.72-2004, SEC.16; P.L.224-2005, SEC.33; P.L.2-2007, SEC.133; P.L.10-2010, SEC.10.

IC 7.1-5-7-12
Employment of minors prohibited
Sec. 12. Except as provided in section 13 of this chapter, it is a Class B misdemeanor for a person to employ a minor in or about a place where alcoholic beverages are sold, furnished, or given away for consumption either on or off the licensed premises, in a capacity which requires or allows the minor to sell, furnish, or otherwise deal in alcoholic beverages.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.19; P.L.204-2001, SEC.52.

IC 7.1-5-7-13
Employment of minors; exceptions
Sec. 13. Section 12 of this chapter does not prohibit the following:
(1) The employment of a person at least eighteen (18) years of age but less than twenty-one (21) years of age on or about licensed premises where alcoholic beverages are sold, furnished, or given away for consumption either on or off the licensed premises, for a purpose other than:
(A) selling;
(B) furnishing, other than serving;
(C) consuming; or
(D) otherwise dealing in;
alcoholic beverages.
(2) A person at least nineteen (19) years of age but less than twenty-one (21) years of age from ringing up a sale of alcoholic beverages in the course of the person's employment.
(3) A person who is at least nineteen (19) years of age but less than twenty-one (21) years of age and who has successfully

completed an alcohol server training program certified under IC 7.1-3-1.5 from serving alcoholic beverages in a dining area or family room of a restaurant or hotel:
(A) in the course of a person's employment as a waiter, waitress, or server; and
(B) under the supervision of a person who:
(i) is at least twenty-one (21) years of age;
(ii) is present at the restaurant or hotel; and
(iii) has successfully completed an alcohol server training program certified under IC 7.1-3-1.5 by the commission.
This subdivision does not allow a person at least nineteen (19) years of age but less than twenty-one (21) years of age to be a bartender.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.53; P.L.161-2005, SEC.3; P.L.3-2008, SEC.70; P.L.94-2008, SEC.51.

IC 7.1-5-7-14
Notice from parents
Sec. 14. Notice From Parents. It is a Class B misdemeanor for a permittee to permit a minor to be in or around the licensed premises after receiving written notice from the parent, guardian, or other person having custody of the minor that the person is in fact a minor and directing that he be excluded from the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.20.

IC 7.1-5-7-15
Aiding unlawful possession
Sec. 15. A person twenty-one (21) years of age or older who knowingly or intentionally encourages, aids, or induces a minor to unlawfully possess an alcoholic beverage commits a Class C infraction.
As added by P.L.102-1983, SEC.8.

IC 7.1-5-7-16
Inspections
Sec. 16. The commission shall conduct random unannounced inspections at locations where alcoholic beverages are sold or distributed to ensure compliance with this title. Only the commission may conduct the random unannounced inspections. The commission may use retired or off duty law enforcement officers to conduct inspections under this section.
As added by P.L.94-2008, SEC.52. Amended by P.L.216-2011, SEC.2.

IC 7.1-5-7-17
Enforcement actions
Sec. 17. (a) Notwithstanding any other law, an enforcement officer vested with full police powers and duties may engage a

person who is:
(1) at least eighteen (18) years of age; and
(2) less than twenty-one (21) years of age;
to receive or purchase alcoholic beverages as part of an enforcement action under this article.
(b) The initial or contemporaneous receipt or purchase of an alcoholic beverage under this section by a person described in subsection (a) must:
(1) occur under the direction of an enforcement officer vested with full police powers and duties; and
(2) be a part of the enforcement action.
As added by P.L.94-2008, SEC.53.



CHAPTER 8. MISCELLANEOUS PROHIBITED ACTIVITIES

IC 7.1-5-8-1
Hindering enforcement of title prohibited
Sec. 1. It is a Class C misdemeanor for a person to recklessly hinder, obstruct, interfere with, or prevent the observance or enforcement of any of the following:
(1) A provision of this title.
(2) A rule or regulation of the commission adopted in the administration of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.711; P.L.204-2001, SEC.54.

IC 7.1-5-8-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.727.)

IC 7.1-5-8-3
Wood alcohol as beverage prohibited
Sec. 3. Wood Alcohol As Beverage Prohibited. It is a Class A misdemeanor for a person knowingly to give, furnish, barter, keep for sale, or deliver a preparation, liquid, fluid, or drink, or other substance likely or intended to be used as a beverage, that contains wood alcohol.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.712.

IC 7.1-5-8-4
Taking alcoholic beverage on licensed premises and serving setups prohibited
Sec. 4. (a) It is unlawful for a person who owns or operates a private or public restaurant or place of public or private entertainment to permit another person to come into the establishment with an alcoholic beverage for sale or gift, or for consumption in the establishment by that person or another, or to serve a setup to a person who comes into the establishment. However, the provisions of this section shall not apply to the following:
(1) A private room hired by a guest of a bona fide club or hotel that holds a retail permit.
(2) A facility that is used in connection with the operation of a paved track that is used primarily in the sport of auto racing. (3) An outdoor place of public entertainment that:
(A) has an area of at least four (4) acres and not more than six (6) acres;
(B) is located within one (1) mile of the White River;
(C) is owned and operated by a nonprofit corporation exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(D) is used primarily in connection with live music concerts.
(b) An establishment operated in violation of this section is declared to be a public nuisance and subject to abatement as other public nuisances are abated under the provisions of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.136-2000, SEC.4; P.L.204-2001, SEC.55; P.L.94-2008, SEC.54.

IC 7.1-5-8-5
Taking alcoholic beverage on licensed premises; exceptions
Sec. 5. (a) This section does not apply to a person who, on or about a licensed premises, carries, conveys, or consumes beer or wine:
(1) described in IC 7.1-1-2-3(a)(4); and
(2) not sold or offered for sale.
(b) This section does not apply to a person at a facility that is used in connection with the operation of a track that is used primarily in the sport of auto racing.
(c) This section does not apply to a person at an outdoor place of public entertainment that:
(1) has an area of at least four (4) acres and not more than six (6) acres;
(2) is located within one (1) mile of the White River;
(3) is owned and operated by a nonprofit corporation exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(4) is used primarily in connection with live music concerts.
(d) It is a Class C misdemeanor for a person, for the person's own use, to knowingly carry on, convey to, or consume on or about the licensed premises of a permittee an alcoholic beverage that was not then and there purchased from that permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.713; P.L.177-1999, SEC.8; P.L.136-2000, SEC.5; P.L.204-2001, SEC.56; P.L.94-2008, SEC.55.

IC 7.1-5-8-6
Taking liquor into restaurants prohibited; exception
Sec. 6. (a) It is a Class C misdemeanor for a person to knowingly carry liquor into a restaurant or place of public entertainment for the purpose of consuming it, displaying it, or selling, furnishing, or giving it away to another person on the premises, or for the purpose of having it served to himself or another person, then and there. It is a Class C misdemeanor to knowingly consume liquor brought into a public establishment in violation of this section. (b) This section does not apply to a person at an outdoor place of public entertainment that:
(1) has an area of at least four (4) acres and not more than six (6) acres;
(2) is located within one (1) mile of the White River;
(3) is owned and operated by a nonprofit corporation exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(4) is used primarily in connection with live music concerts.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.714; P.L.94-2008, SEC.56.

IC 7.1-5-8-7
Repealed
(Repealed by P.L.102-1989, SEC.8.)

IC 7.1-5-8-8
Repealed
(Repealed by Acts 1978, P.L.51, SEC.8.)

IC 7.1-5-8-9
Purchase of beer from un-bonded brewery prohibited
Sec. 9. Purchase of Beer from Un-Bonded Brewery Prohibited. It is unlawful for a permittee to purchase, receive, or import beer from a brewer or other person located outside this state unless the bond and agreement required by the provisions of IC 1971, 7.1-3-2, have been accepted by the commission and are currently effective.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-8-10
Repealed
(Repealed by Acts 1978, P.L.2, SEC.727.)



CHAPTER 9. MISCELLANEOUS PROHIBITED INTERESTS

IC 7.1-5-9-2
Brewer's or vintner's interest in wholesaler's permit prohibited; financial assistance
Sec. 2. (a) Except as provided in subsection (c), it is unlawful for the holder of a brewer's permit or for a brewer located outside Indiana that meets the requirements of IC 7.1-3-2-4 and IC 7.1-3-2-5 to hold, acquire, possess, own, or control, or to have an interest, claim, or title, in or to an establishment, company, or corporation holding or applying for a beer wholesaler's permit under this title, or in its business.
(b) Except as provided in subsection (c), it is unlawful for the holder of a vintner's permit or for a vintner located outside Indiana to hold, acquire, possess, own, or control, or to have an interest, claim, or title in or to, an establishment, company, or corporation holding or applying for a wine wholesaler's permit under this title, or in its business.
(c) A brewer covered by subsection (a) may provide financial assistance to the holder of a beer wholesaler's permit. A vintner covered by subsection (b) may provide financial assistance to the holder of the wine wholesaler's permit. The following conditions apply to the provision of financial assistance under this subsection:
(1) The brewer may not require that the holder of the beer wholesaler's permit, and the vintner may not require that the holder of a wine wholesaler's permit, accept the financial assistance.
(2) The financial assistance may be unsecured or secured.
(3) If the financial assistance is secured, it may be secured only by a security interest in the following property of the holder of the wholesaler's permit:
(A) Inventory of the products of the brewer or vintner.
(B) Premises or equipment, if the premises or equipment is

used in the business of the holder of the wholesaler's permit.
(4) If the financial assistance is secured, the value of the property in which the security interest lies may not substantially exceed the debt secured.
(5) Except as provided in IC 7.1-3-2-9, the brewer or the vintner may not use financial assistance to acquire complete or partial control of the business of the holder of the wholesaler's permit.
(6) Except as provided in IC 7.1-3-2-9, the brewer or vintner must make available to all wholesalers (of any of its products) any assistance that it offers to any one (1) wholesaler of any of its products. This assistance must be provided on substantially identical terms. The brewer or vintner may not discriminate among wholesalers of any of its products in the enforcement of any terms related to assistance under this section.
(7) The brewer or vintner must report to the commission any assistance that it offers to a wholesaler under this section. It must make this report promptly after the assistance is offered.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.112-1987, SEC.9; P.L.72-1997, SEC.4.

IC 7.1-5-9-3
Beer permittee's interest limited
Sec. 3. (a) This section applies to a brewer that manufactures more than thirty thousand (30,000) barrels of beer in a calendar year for sale or distribution within Indiana.
(b) It is unlawful for the holder of a brewer's or beer wholesaler's permit to have an interest in a liquor permit of any type under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.88-1993, SEC.6; P.L.186-2011, SEC.12; P.L.71-2012, SEC.8.

IC 7.1-5-9-4
Interest in another permit prohibited
Sec. 4. Except as provided in IC 7.1-3-3-4, an applicant for a beer wholesaler's permit shall have no interest in the following:
(1) A permit to manufacture or to sell at retail alcoholic beverages of any kind.
(2) Any other permit to wholesale alcoholic beverages.
(3) Through stock ownership or otherwise, a partnership, limited liability company, or corporation that holds:
(A) a permit to manufacture or to sell at retail alcoholic beverages of any kind; or
(B) any other permit to wholesale alcoholic beverages of any kind.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.51-1994, SEC.14; P.L.204-2001, SEC.59.

IC 7.1-5-9-5
Repealed
(Repealed by P.L.72-2004, SEC.18.)
IC 7.1-5-9-6
Liquor permittee's interests limited
Sec. 6. Liquor Permittee's Interests Limited. It is unlawful for the holder of a distiller's, rectifier's, or liquor wholesaler's permit to have an interest in a beer permit of any type under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-9-7
Distillers and rectifiers; prohibited interests
Sec. 7. Distillers and Rectifiers: Prohibited Interests. It is unlawful for the holder of a distiller's or rectifier's permit to own, acquire, possess or cause to be transferred to him, shares of stock of a corporation that holds an Indiana permit to sell alcoholic beverages at retail, or in a permit to sell at retail in this state, or to own or acquire an interest in the business being conducted under the permit, or in or to shares of stock in a corporation that owns a permit to sell at retail.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-9-8
Certain interests prohibited
Sec. 8. Certain Interests Prohibited. The holder of a distiller's permit or rectifier's permit may not own, acquire, or possess a permit to sell liquor at wholesale. A distiller or rectifier may not have an interest in the business of a permittee who is authorized to sell beer, liquor, or wine at wholesale or retail.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-9-9
Wholesaler's interests limited
Sec. 9. Wholesaler's Interests Limited. It is unlawful for a person who has an interest in a beer wholesaler's permit to acquire, hold, own, or possess an interest of any type in a beer dealer's or retailer's permit. It is unlawful, also, for a person who has an interest in a liquor wholesaler's permit to acquire, hold, own, or possess an interest of any type in a liquor dealer's or retailer's permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-9-10
Retailer owning interest in another permit prohibited; microbrewery exception
Sec. 10. (a) Except as provided in subsection (b), it is unlawful for a holder of a retailer's permit of any type to acquire, hold, own, or possess an interest of any type in a manufacturer's or wholesaler's permit of any type.
(b) It is lawful for a holder of a retailer's permit of any type to acquire, hold, own, or possess an interest of any type in a brewer's permit for a brewery that manufactures not more than thirty thousand (30,000) barrels of beer in a calendar year for sale or distribution

within Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.72-2004, SEC.17; P.L.186-2011, SEC.13; P.L.71-2012, SEC.9.

IC 7.1-5-9-11
Repealed
(Repealed by Acts 1978, P.L.2, SEC.727.)

IC 7.1-5-9-12
Use of another's warehouse prohibited
Sec. 12. Use of Another's Warehouse Prohibited. It is unlawful for a holder of a brewer's permit, beer or liquor wholesaler's permit, or a beer or liquor retailer's permit, to own, operate, maintain on his own account, patronize, use, or employ a warehouse, storage, or depot, owned or operated by another person for the storage or keeping of an alcoholic beverage except at the plant or premises which is covered by his permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-9-13
Certain interests prohibited
Sec. 13. Certain Interests Prohibited. The proprietor of a drug store, a corporation holding a distiller's or brewer's permit or a wholesaler's permit or a permit to retail or deal in alcoholic beverages, a wholesale drug company, and a person who is the proprietor of a wholesale drug company may not own or control or participate in the permit of a package liquor store, or in its business, or in its establishment.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-9-14
Sale to nonpermittee prohibited
Sec. 14. It is unlawful for the holder of a brewer's, distiller's, rectifier's, or a wholesaler's permit of any type to sell an alcoholic beverage to a person who does not hold an appropriate permit under this title. However, this section shall not apply to the sale of an alcoholic beverage to a consumer or employee as expressly authorized in this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.94-2008, SEC.57.

IC 7.1-5-9-15
Manager's questionnaire; violations; filing
Sec. 15. (a) The commission shall establish a manager's questionnaire for managers of licensed premises for the sale of alcoholic beverages.
(b) It is unlawful for a person to:
(1) manage; or
(2) buy when the transfer of the permit is contingent upon terms of a contract or an agreement; a licensed premises for the sale of alcoholic beverages, unless the person has filed a valid manager's questionnaire with the commission.
(c) The filing of a manager's questionnaire under this section:
(1) is in addition to other requirements for managers under this title; and
(2) does not exempt the filer from IC 7.1-5-6-3.
As added by P.L.52-1992, SEC.11.



CHAPTER 10. UNLAWFUL SALES

IC 7.1-5-10-1
Times when sales unlawful
Sec. 1. (a) Except as provided in subsection (c), it is unlawful to sell alcoholic beverages at the following times:
(1) At a time other than that made lawful by the provisions of IC 7.1-3-1-14.
(2) On Christmas Day and until 7:00 o'clock in the morning, prevailing local time, the following day.
(b) During the time when the sale of alcoholic beverages is unlawful, no alcoholic beverages shall be sold, dispensed, given away, or otherwise disposed of on the licensed premises and the licensed premises shall remain closed to the extent that the nature of the business carried on at the premises, as at a hotel or restaurant, permits.
(c) It is lawful for the holder of a valid beer, wine, or liquor wholesaler's permit to sell to the holder of a valid retailer's or dealer's permit at any time.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.51, SEC.7; P.L.3-1997, SEC.423; P.L.205-1999, SEC.18; P.L.94-2008, SEC.58; P.L.1-2009, SEC.63; P.L.10-2010, SEC.11.

IC 7.1-5-10-2
Unauthorized sales prohibited
Sec. 2. Unauthorized Sales Prohibited. It is unlawful for a permittee to recklessly sell, keep for sale, barter, furnish, or give away an alcoholic beverage which he is not entitled to sell, keep for sale, barter, furnish, or give away under his permit.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.715.

IC 7.1-5-10-3
Unauthorized dealings prohibited
Sec. 3. Unauthorized Dealings Prohibited. It is unlawful for a person who is not a permittee to recklessly give away or furnish, to a person other than a guest or a member of his family, or to recklessly sell, barter, or exchange, an alcoholic beverage unless he is expressly authorized to do so by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.716.

IC 7.1-5-10-4 Sale of untaxed alcoholic beverages prohibited
Sec. 4. Sale of Untaxed Alcoholic Beverages Prohibited. It is unlawful for a person to recklessly sell, give, withdraw for sale or gift, offer for sale, display, barter, exchange, purchase, receive, possess, transport, or store an alcoholic beverage upon which the appropriate excise tax and applicable license fee have not been paid.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.35.) As amended by Acts 1978, P.L.2, SEC.717.

IC 7.1-5-10-5
Sale without permit prohibited
Sec. 5. Sale Without Permit Prohibited. It is unlawful for a person, except as otherwise permitted by this title, to purchase, receive, manufacture, import, or transport, or cause to be imported or transported from another state, territory, or country, into this state, or transport, ship, barter, give away, exchange, furnish, or otherwise handle, or dispose of an alcoholic beverage, or to possess an alcoholic beverage for purpose of sale. It is unlawful, also, for a person knowingly to receive or acquire an alcoholic beverage from a person who does not hold, unrevoked, the appropriate permit under this title to sell, deliver, furnish, or give the alcoholic beverage to him.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-6
Sale of adulterated or misbranded beverage prohibited
Sec. 6. Sale of Adulterated or Misbranded Beverage Prohibited. It is unlawful for a person to sell, offer or expose for sale, or have in his possession with intent to sell, an alcoholic beverage that is adulterated or misbranded. It is unlawful, also, for a person to alter or change a brand, label, mark, design, device, or inscription that has reference to the kind, brand, age, quality, quantity, or other description of the alcoholic beverage contents of a bottle or container. The possession of an adulterated or misbranded alcoholic beverage by a permittee, or other person engaged in the manufacture or traffic in alcoholic beverages, is prima facie evidence of knowledge of the misbranding or adulteration and of an intent to violate a provision of this section. The possession by a permittee, or other person engaged in the alcoholic beverage traffic, of a bottle or container used, or intended to be used, for containing an alcoholic beverage on which a label, brand, mark, design, or device has been altered or changed is prima facie evidence of an intent to violate a provision of this section.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-7
Purchase from non-permittee prohibited
Sec. 7. Purchase from Non-Permittee Prohibited. It is a Class C infraction for a person knowingly to purchase, or to agree to purchase, an alcoholic beverage from a person who does not at the

time of the purchase hold a permit authorizing the seller to sell, or agree to sell, the alcoholic beverage to the purchaser.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.718.

IC 7.1-5-10-8
Solicitation of certain orders prohibited
Sec. 8. Solicitation of Certain Orders Prohibited. It is unlawful for a person to solicit or receive, or to allow his employee to solicit or receive, an order for an alcoholic beverage from another person in violation of a provision of this title. It is unlawful, also, for a person to give information of how an alcoholic beverage may be obtained in violation of a provision of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-9
Alcoholic content regulation
Sec. 9. Alcoholic Content Regulation. It is unlawful, except as otherwise authorized in this title, for a person to sell, give away, barter, furnish, or exchange, or to possess or keep for a prohibited purpose, alcohol as a beverage, or a beverage or liquid likely to be used or intended to be used as a beverage, which has a content of alcohol that is higher than is permitted by the rules and regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-10
Huckstering prohibited
Sec. 10. Huckstering Prohibited. It is a Class C misdemeanor for a permittee to recklessly deliver an alcoholic beverage to a consumer without an order for it, or to recklessly huckster or peddle an alcoholic beverage to a person who is not a permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.719.

IC 7.1-5-10-11
Sale of cold beer prohibited
Sec. 11. Sale of Cold Beer Prohibited. It is unlawful for the holder of a beer dealer's permit to offer or display for sale, or sell, barter, exchange or give away a bottle, can, container, or package of beer that was iced or cooled by the permittee before or at the time of the sale, exchange, or gift.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-12
Credit sales prohibited
Sec. 12. Credit Sales Prohibited. It is unlawful for a permittee to sell, offer to sell, purchase or receive, an alcoholic beverage for anything other than cash. A permittee who extends credit in violation of this section shall have no right of action on the claim. This section

shall not prohibit a permittee from crediting to a purchaser the actual price charged for a package or an original container returned by the original purchaser as a credit on a sale. This section shall not prohibit a permittee from refunding to a purchaser the amount paid by the purchaser for a container, or as a deposit on a container, if it is returned to the permittee. This section shall not prohibit a manufacturer from extending usual and customary credit for alcoholic beverages sold to a customer who maintains a place of business outside this state when the alcoholic beverages are actually shipped to a point outside this state. This section shall not prohibit a distiller or a liquor or wine wholesaler from extending credit on liquor, flavored malt beverages, and wine sold to a permittee for a period of fifteen (15) days from the date of invoice, date of invoice included. However, if the fifteen (15) day period passes without payment in full, the wholesaler shall sell to that permittee on a cash on delivery basis only.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.72-1996, SEC.23.

IC 7.1-5-10-13
Cashing of certain checks prohibited
Sec. 13. A permittee who holds a permit to sell at retail shall not cash a check issued by the county office of the division of family resources or by a charitable organization if any part of the proceeds of the check are to be used to purchase an alcoholic beverage.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.16-1986, SEC.5; P.L.4-1993, SEC.12; P.L.5-1993, SEC.24; P.L.146-2008, SEC.360; P.L.44-2009, SEC.3.

IC 7.1-5-10-14
Sales to habitual drunkards prohibited
Sec. 14. Sales to Habitual Drunkards Prohibited. It is unlawful for a permittee to sell, barter, exchange, give, provide, or furnish an alcoholic beverage to a person whom he knows to be a habitual drunkard.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.720.

IC 7.1-5-10-15
Sale to intoxicated person prohibited
Sec. 15. (a) It is unlawful for a person to sell, barter, deliver, or give away an alcoholic beverage to another person who is in a state of intoxication if the person knows that the other person is intoxicated.
(b) In any civil proceeding in which damages are sought from a permittee or a permittee's agent for the refusal to serve a person an alcoholic beverage, it is a complete defense if the permittee or agent reasonably believed that the person was intoxicated or was otherwise not entitled to be served an alcoholic beverage.
(c) After charges have been filed against a person for a violation

of subsection (a), the prosecuting attorney shall notify the commission of the charges filed.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.721; P.L.86-1985, SEC.1; P.L.125-2000, SEC.4.

IC 7.1-5-10-15.5
Person furnishing alcoholic beverage; civil liability for damages; "furnish" defined
Sec. 15.5. (a) As used in this section, "furnish" includes barter, deliver, sell, exchange, provide, or give away.
(b) A person who furnishes an alcoholic beverage to a person is not liable in a civil action for damages caused by the impairment or intoxication of the person who was furnished the alcoholic beverage unless:
(1) the person furnishing the alcoholic beverage had actual knowledge that the person to whom the alcoholic beverage was furnished was visibly intoxicated at the time the alcoholic beverage was furnished; and
(2) the intoxication of the person to whom the alcoholic beverage was furnished was a proximate cause of the death, injury, or damage alleged in the complaint.
(c) If a person who is at least twenty-one (21) years of age suffers injury or death proximately caused by the person's voluntary intoxication, the:
(1) person;
(2) person's dependents;
(3) person's personal representative; or
(4) person's heirs;
may not assert a claim for damages for personal injury or death against a person who furnished an alcoholic beverage that contributed to the person's intoxication, unless subsections (b)(1) and (b)(2) apply.
As added by P.L.80-1986, SEC.1. Amended by P.L.76-1996, SEC.1.

IC 7.1-5-10-16
Sale to inmate prohibited
Sec. 16. Sale to Inmate Prohibited. It is a Class C infraction for a person to furnish an alcoholic beverage to a person confined in a penal facility. It is unlawful, also, for a person who has charge of a penal facility to knowingly permit a prisoner confined within his jurisdiction to receive an alcoholic beverage unless it has been prescribed by a physician as medicine for the prisoner.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.722.

IC 7.1-5-10-17
Sales at fair grounds prohibited
Sec. 17. Sales at Fair Grounds Prohibited. It is unlawful to sell or dispense an alcoholic beverage on the Indiana State Fair Grounds during the period of the Indiana state fair. (Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.723.

IC 7.1-5-10-18
Taking beverage from train prohibited
Sec. 18. Taking Beverage from Train Prohibited. It is unlawful for the holder of a dining car permit to sell an alcoholic beverage to a person for the purpose of its being carried off the train. It also is unlawful for a person to carry an alcoholic beverage off a train that was purchased on it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-19
Taking beverage from boat prohibited
Sec. 19. Taking Beverage from Boat Prohibited. It is unlawful for the holder of a boat permit to sell an alcoholic beverage to a person for the purpose of its being carried off the boat. It also is unlawful for a person to carry an alcoholic beverage off a boat that was purchased on it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-20
Unlawful acts by retailers
Sec. 20. (a) It is unlawful for a holder of a retailer's permit to do any of the following:
(1) Sell alcoholic beverages during a portion of the day at a price that is reduced from the usual, customary, or established price that the permittee charges during the remainder of that day.
(2) Furnish two (2) or more servings of an alcoholic beverage upon the placing of an order for one (1) serving to one (1) person for that person's personal consumption.
(3) Charge a single price for the required purchase of two (2) or more servings of an alcoholic beverage.
(b) Subsection (a) applies to private clubs but does not apply to private functions that are not open to the public.
(c) Notwithstanding subsection (a)(1), it is lawful for a holder of a retailer's permit to sell alcoholic beverages during a portion of the day at a price that is increased from the usual, customary, or established price that the permittee charges during the remainder of that day as long as the price increase is charged when the permittee provides paid live entertainment not incidental to the services customarily provided.
(d) Notwithstanding subsection (a), section 12 of this chapter, and IC 7.1-5-5-7, it is lawful for a hotel, in an area of the hotel in which alcoholic beverages are not sold, to make available to its registered guests and their guests alcoholic beverages at no additional charge beyond what is to be paid by the registered guests as the room rate.
As added by P.L.86-1985, SEC.2. Amended by P.L.79-1986, SEC.5.
IC 7.1-5-10-21
Visiting or maintaining place unlawfully selling alcoholic beverages; violation
Sec. 21. (a) A person who knowingly or intentionally visits a building, structure, vehicle, or other place when it is being used by any person to buy an alcoholic beverage (if the sale is in violation of section 5 of this chapter) commits visiting a common nuisance, a Class B misdemeanor.
(b) A person who knowingly or intentionally maintains a building, structure, vehicle, or other place that is used for the sale of alcoholic beverages (if the sale is in violation of section 5 of this chapter) commits maintaining a common nuisance, a Class D felony.
As added by P.L.176-1986, SEC.3.

IC 7.1-5-10-22
Unlawful sale of flavored malt beverage
Sec. 22. It is unlawful for a retailer or dealer to sell a flavored malt beverage except under the same conditions that a retailer or dealer is permitted to sell beer or other alcoholic beverages obtained by the fermentation of an infusion or decoction of barley malt or other cereal and hops in water.
As added by P.L.72-1996, SEC.24.

IC 7.1-5-10-23
Purchases for consumption off the licensed premises; proof of age
Sec. 23. It is a Class B misdemeanor for a permittee or an employee or agent of a permittee to recklessly, knowingly, or intentionally sell, barter, exchange, provide, or furnish another person who is or reasonably appears to be less than forty (40) years of age an alcoholic beverage for consumption off the licensed premises without first requiring the person to produce:
(1) a driver's license;
(2) an identification card issued under IC 9-24-16-1 or a similar card issued under the laws of another state or the federal government; or
(3) a government issued document;
bearing the person's photograph and birth date showing that the person is at least twenty-one (21) years of age.
As added by P.L.10-2010, SEC.12. Amended by P.L.216-2011, SEC.3.



CHAPTER 11. UNLAWFUL TRANSPORTATION

IC 7.1-5-11-1.5
Shipments of alcoholic beverages to residents not having valid wholesaler permits
Sec. 1.5. (a) Except as provided in IC 7.1-3-26, it is unlawful for a person in the business of selling alcoholic beverages in Indiana or outside Indiana to ship or cause to be shipped an alcoholic beverage directly to a person in Indiana who does not hold a valid wholesaler permit under this title. This includes the ordering and selling of alcoholic beverages over a computer network (as defined by IC 35-43-2-3(a)).
(b) Upon a determination by the commission that a person has violated subsection (a), a wholesaler may not accept a shipment of alcoholic beverages from the person for a period of up to one (1) year as determined by the commission.
(c) The commission shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.121-1998, SEC.2. Amended by P.L.165-2006, SEC.38.

IC 7.1-5-11-2
Transportation limited
Sec. 2. Transportation Limited. It is unlawful for a carrier who is required to obtain a carrier's alcoholic permit by IC 1971, 7.1-3-18, to transport alcoholic beverages over or along a public highway within this state unless he has applied for, and been issued, a carrier's alcoholic permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-3
Transportation in non-registered vehicles prohibited
Sec. 3. Transportation in Non-Registered Vehicles Prohibited. It is unlawful for the holder of a carrier's alcoholic permit to import or transport alcoholic beverages in a vehicle that has not been registered with the commission as required by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-4
Deliveries limited
Sec. 4. Deliveries Limited. It is unlawful for an officer, agent, or employee of a railroad company, express company, or other common

carrier to recklessly deliver:
(1) an alcoholic beverage to a person other than the person to whom it is consigned;
(2) it without a written order by the consignee; or
(3) it to a person when the alcoholic beverage has been consigned to a fictitious person or a person under a fictitious name.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.724.

IC 7.1-5-11-5
Transportation of untaxed beverage prohibited
Sec. 5. Transportation of Untaxed Beverage Prohibited. It is a Class D felony for a person to transport an alcoholic beverage on a public highway, knowing that any of the taxes due the state on it are not paid. This section does not apply to a permittee, or a duly licensed carrier for a permittee, who is lawfully entitled to hold or possess an alcoholic beverage without the payment of the excise tax on it prior to the time that it is withdrawn for sale.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.725; P.L.1-1999, SEC.20.

IC 7.1-5-11-6
Devious transportation prohibited
Sec. 6. Devious Transportation Prohibited. It is unlawful for a person to use or employ, or agree to use or employ, a method of transportation, or device, or fictitious name, or fictitious routing, or to enter into a scheme or method of transportation, or to resort to a trick or device, with the intent to evade, avoid, or defeat the collection of a tax imposed by this title, or to evade or prevent the enforcement of a provision of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-7
False shipments prohibited
Sec. 7. False Shipments Prohibited. It is unlawful for a consignee to accept or receive a package that contains an alcoholic beverage upon which appears a statement, label, address, superscription, shipping direction, legend, or design which is known to him to be false or misleading. It is unlawful, also, for a carrier, or other person, to consign, ship, transport, or deliver a package that contains an alcoholic beverage knowing a statement label, address, superscription, shipping direction, legend, or design on it to be false or misleading.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-8
Delivery to non-consignee prohibited
Sec. 8. Delivery to Non-Consignee Prohibited. It is unlawful for a person to present, or tender for transportation, to a carrier or a

person acting or assuming to act for a carrier, an alcoholic beverage for delivery to a person other than the consignee designated by the person offering the alcoholic beverage for shipment, or for the purpose of effecting a delivery of the alcoholic beverage to a person not permitted to receive it as consignee under the provisions of this title, or of a rule and regulation of the commission, or to a person not the bona fide consignee of the shipment.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-9
Violation of transportation contract prohibited
Sec. 9. Violation of Transportation Contract Prohibited. It is unlawful for a carrier or a person acting or assuming to act for a carrier, to deliver an alcoholic beverage in this state to a person, or at a place, other than the person, or place, or both, designated in the bill of lading or transportation contract. It is unlawful, also, for a person to accept for transportation a shipment containing an alcoholic beverage, knowing that the shipment is intended for a person not permitted to receive it under the provisions of this title, or of a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-10
Transportation of liquor limited
Sec. 10. Transportation of Liquor Limited. It is unlawful for a person to transport liquor or cause it to be transported, upon a public highway into this state from another state, territory, or country, or to transport or cause it to be transported along or over a public highway in this state, unless there is displayed on the outside of the package, in plain view, a mark or label of identification as the commission, by rule or regulation, may require.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.36.)

IC 7.1-5-11-11
Bill of lading required
Sec. 11. Bill of Lading Required. It is unlawful for a person to transport into this state upon a public highway of this state, an alcoholic beverage from another state, territory or country, unless the person accompanying, or in charge of the shipment, shall have present and available for exhibition a bill of lading, or other evidence of ownership or shipment as the commission, by rule or regulation, may require. It is unlawful, also, for a person to refuse to exhibit, or permit to be read or examined, the bill of lading or other evidence of ownership or shipment upon a lawful demand of the chairman, or of a police officer of the state, or of a governmental subdivision of it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-12
Use of highway for evasion prohibited
Sec. 12. Use of Highway for Evasion Prohibited. It is unlawful for

a person to use or employ a public highway in this state for the purpose of evading a provision of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-13
Keeping of record required
Sec. 13. Keeping of Record Required. A railroad company, an express company, and a common carrier shall keep in the office at which delivery of an alcoholic beverage to a consignee is made, a separate record in which shall be entered the information required by this title for the shipment of an alcoholic beverage. This record shall be open to the inspection of the chairman. It is unlawful for an agent, officer, or employee of a railroad company, express company, or common carrier to violate a provision of this section.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-14
False statement prohibited
Sec. 14. False Statement Prohibited. It is unlawful for a person to make a false statement to a railroad, express, or transportation company for the purpose of obtaining an alcoholic beverage. It is unlawful, also, for a person to make a false statement to a person engaged in the business of transporting goods, wares, and merchandise for the purpose of obtaining the shipment, transportation, or delivery of an alcoholic beverage.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-15
Transportation of unowned goods limited
Sec. 15. It is unlawful for a person to import or transport an alcoholic beverage that is not at that time the absolute property of an authorized permittee under this title. This section shall not apply to the shipment of an alcoholic beverage from another state in continuous transit through this state into another state unless the shipment is intended to evade a provision of this title. This section shall not prohibit a person, other than permittee, from bringing into this state a quantity of:
(1) wine not exceeding eighteen (18) liters; or
(2) liquor not exceeding one (1) quart;
if the person is a traveler in the ordinary course of travel and if it is not intended for sale to another person.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.165-2006, SEC.39.

IC 7.1-5-11-16
Transportation on Sunday prohibited
Sec. 16. Transportation on Sunday Prohibited. It is a Class C misdemeanor for a person to deliver or transport an alcoholic beverage to the holder of a retailer's or dealer's permit of any type, except a temporary beer or wine permit, on Sunday. (Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.59, SEC.9.) As amended by Acts 1978, P.L.2, SEC.726.



CHAPTER 12. PROHIBITION ON SMOKING

IC 7.1-5-12-1
"Place of employment"
Sec. 1. As used in this chapter, "place of employment" means an enclosed area of a structure that is a place of employment. The term does not include a private vehicle.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-2
"Public place"
Sec. 2. As used in this chapter, "public place" means an enclosed area of a structure in which the public is invited or permitted.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-3
"Smoking"
Sec. 3. As used in this chapter, "smoking" means the:
(1) carrying or holding of a lighted cigarette, cigar, or pipe or any other lighted tobacco smoking equipment; or
(2) inhalation or exhalation of smoke from lighted tobacco smoking equipment.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-4
Places smoking is prohibited; duties of employers and person in charge of a place of employment or public place
Sec. 4. (a) Except as provided in section 5 of this chapter, smoking is prohibited in the following:
(1) A public place.
(2) A place of employment.
(3) A vehicle owned, leased, or operated by the state if the vehicle is being used for a governmental function.
(4) The area within eight (8) feet of a public entrance to:
(A) a public place; or
(B) a place of employment.
(b) An employer shall inform each of the employer's employees and prospective employees of the smoking prohibition applying to the place of employment.
(c) An owner, operator, manager, or official in charge of a public place or place of employment shall remove ashtrays or other smoking paraphernalia from areas of the public place or place of employment

where smoking is prohibited under this chapter. However, this subsection does not prohibit the display of ashtrays or other smoking paraphernalia that are intended only for retail sale.
(d) An owner, operator, manager, or official in charge of a public place or place of employment shall post conspicuous signs at each public entrance that read "State Law Prohibits Smoking Within 8 Feet of this Entrance" or other similar language.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-5
Exceptions to smoking ban; signage; areas where smoking is prohibited in exempted premises; verified statement
Sec. 5. (a) Except as provided in subsection (c) and subject to section 13 of this chapter, smoking may be allowed in the following:
(1) A horse racing facility operated under a permit under IC 4-31-5 and any other permanent structure on land owned or leased by the owner of the facility that is adjacent to the facility.
(2) A riverboat (as defined in IC 4-33-2-17) and any other permanent structure that is:
(A) owned or leased by the owner of the riverboat; and
(B) located on land that is adjacent to:
(i) the dock to which the riverboat is moored; or
(ii) the land on which the riverboat is situated in the case of a riverboat described in IC 4-33-2-17(2).
(3) A facility that operates under a gambling game license under IC 4-35-5 and any other permanent structure on land owned or leased by the owner of the facility that is adjacent to the facility.
(4) A satellite facility licensed under IC 4-31-5.5.
(5) An establishment owned or leased by a business that meets the following requirements:
(A) The business was in business and permitted smoking on December 31, 2012.
(B) The business prohibits entry by an individual who is less than twenty-one (21) years of age.
(C) The owner or operator of the business holds a beer, liquor, or wine retailer's permit.
(D) The business limits smoking in the establishment to either:
(i) cigar smoking; or
(ii) smoking with a waterpipe or hookah device.
(E) During the preceding calendar year, at least ten percent (10%) of the business's annual gross income was from:
(i) the sale of cigars and the rental of onsite humidors; or
(ii) the sale of loose tobacco for use in a waterpipe or hookah device.
(F) The person in charge of the business posts in the establishment conspicuous signs that display the message that cigarette smoking is prohibited.
(6) A premises owned or leased by and regularly used for the activities of a business that meets all of the following: (A) The business is exempt from federal income taxation under 26 U.S.C. 501(c).
(B) The business:
(i) meets the requirements to be considered a club under IC 7.1-3-20-1; or
(ii) is a fraternal club (as defined in IC 7.1-3-20-7).
(C) The business provides food or alcoholic beverages only to its bona fide members and their guests.
(D) The business, during a meeting of the business's members, voted within the previous two (2) years to allow smoking on the premises.
(E) The business:
(i) provides a separate, enclosed, designated smoking room or area that is adequately ventilated to prevent migration of smoke to nonsmoking areas of the premises;
(ii) allows smoking only in the room or area described in item (i); and
(iii) does not allow an individual who is less than eighteen (18) years of age to enter into the room or area described in item (i).
(7) A retail tobacco store used primarily for the sale of tobacco products and tobacco accessories that meets the following requirements:
(A) The owner or operator of the store held a valid tobacco sales certificate issued under IC 7.1-3-18.5 on June 30 2012.
(B) The store prohibits entry by an individual who is less than eighteen (18) years of age.
(C) The sale of products other than tobacco products and tobacco accessories is merely incidental.
(D) The sale of tobacco products accounts for at least eighty-five percent (85%) of the store's annual gross sales.
(E) Food or beverages are not sold for consumption on the premises, and there is not an area set aside for customers to consume food or beverages on the premises.
(8) A bar or tavern:
(A) for which a permittee holds:
(i) a beer retailer's permit under IC 7.1-3-4;
(ii) a liquor retailer's permit under IC 7.1-3-9; or
(iii) a wine retailer's permit under IC 7.1-3-14;
(B) that does not employ an individual who is less than eighteen (18) years of age;
(C) that does not allow an individual who:
(i) is less than twenty-one (21) years of age; and
(ii) is not an employee of the bar or tavern;
to enter any area of the bar or tavern; and
(D) that is not located in a business that would otherwise be subject to this chapter.
(9) A cigar manufacturing facility that does not offer retail sales.
(10) A premises of a cigar specialty store to which all of the

following apply:
(A) The owner or operator of the store held a valid tobacco sales certificate issued under IC 7.1-3-18.5 on June 30, 2012.
(B) The sale of tobacco products and tobacco accessories account for at least fifty percent (50%) of the store's annual gross sales.
(C) The store has a separate, enclosed, designated smoking room that is adequately ventilated to prevent migration of smoke to nonsmoking areas.
(D) Smoking is allowed only in the room described in clause (C).
(E) Individuals who are less than eighteen (18) years of age are prohibited from entering into the room described in clause (C).
(F) Cigarette smoking is not allowed on the premises of the store.
(G) The owner or operator of the store posts a conspicuous sign on the premises of the store that displays the message that cigarette smoking is prohibited.
(H) Food or beverages are not sold for consumption on the premises, and there is not an area set aside for customers to consume food or beverages on the premises.
(11) The premises of a business that is located in the business owner's private residence (as defined in IC 3-5-2-42.5) if the only employees of the business who work in the residence are the owner and other individuals who reside in the residence.
(b) The owner, operator, manager, or official in charge of an establishment or premises in which smoking is allowed under this section shall post conspicuous signs in the establishment that read "WARNING: Smoking Is Allowed In This Establishment" or other similar language.
(c) This section does not allow smoking in the following enclosed areas of an establishment or premises described in subsection (a)(1) through (a)(10):
(1) Any hallway, elevator, or other common area where an individual who is less than eighteen (18) years of age is permitted.
(2) Any room that is intended for use by an individual who is less than eighteen (18) years of age.
(d) The owner, operator, or manager of an establishment or premises that is listed under subsection (a) and that allows smoking shall provide a verified statement to the commission that states that the establishment or premises qualifies for the exemption. The commission may require the owner, operator, or manager of an establishment or premises to provide documentation or additional information concerning the exemption of the establishment or premises.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-6 Enforcement
Sec. 6. (a) The commission shall enforce this chapter.
(b) This chapter may also be enforced by:
(1) the state department of health established by IC 16-19-1-1;
(2) a local health department, as defined in IC 16-18-2-211;
(3) a health and hospital corporation established by IC 16-22-8-6;
(4) the division of fire and building safety established within the department of homeland security by IC 10-19-7-1; and
(5) a law enforcement officer;
in cooperation with the commission.
(c) The commission, the state department of health, a local health department, a health and hospital corporation, the division of fire and building safety, or a law enforcement officer may inspect premises that are subject to this chapter to ensure that the person responsible for the premises is in compliance with this chapter.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-7
Duties of person in charge of a public place
Sec. 7. (a) This section does not apply to an establishment or premises in which smoking is allowed under section 5 of this chapter.
(b) The owner, operator, manager, or official in charge of a public place shall do the following:
(1) Post conspicuous signs that read "Smoking Is Prohibited By State Law" or other similar language.
(2) Ask an individual who is smoking in violation of this chapter to refrain from smoking.
(3) Cause to be removed from the public place an individual who is smoking in violation of this chapter and fails to refrain from smoking after being asked to refrain from smoking.
(c) In addition to the requirements under subsection (b), the owner or operator of a restaurant shall post a conspicuous sign at each entrance to the restaurant informing the public that smoking is prohibited in the restaurant.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-8
Smoking in a prohibited area; penalty
Sec. 8. (a) A person who smokes in an area where smoking is prohibited by this chapter commits prohibited smoking, a Class B infraction, except as provided in subsection (b).
(b) A person who smokes in an area where smoking is prohibited by this chapter commits prohibited smoking, a Class A infraction if the person has been adjudged to have committed at least three (3) prior unrelated infractions under:
(1) this section; or
(2) IC 16-41-37-4 (before its repeal).
As added by P.L.141-2012, SEC.2.
IC 7.1-5-12-9
Civil actions
Sec. 9. (a) A local health department may enforce this chapter by filing a civil action under IC 16-20-1-26.
(b) A health and hospital corporation may enforce this chapter by filing a civil action under IC 16-22-8-31.
(c) The division of fire and building safety may enforce this chapter by filing a civil action under IC 22-12-7-13.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-10
Failure to comply with requirements; penalty
Sec. 10. (a) An owner, manager, operator, or official in charge of a public place or place of employment who fails to comply with a requirement imposed by this chapter commits a Class B infraction, except as provided in subsection (b).
(b) A failure to comply described in subsection (a) is a Class A infraction if the owner, manager, operator, or official has been adjudged to have committed at least three (3) prior unrelated infractions under this chapter.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-11
Discharge, refusal to hire, or retaliation against employee prohibited
Sec. 11. An owner, a manager, or an employer shall not discharge, refuse to hire, or in any manner retaliate against an individual for:
(1) reporting a violation of this chapter; or
(2) exercising any right or satisfying any obligation under this chapter.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-12
Smoking in school bus; prohibited
Sec. 12. (a) As used in this section, "school bus" means a motor vehicle that is:
(1) designed and constructed for the accommodation of at least ten (10) passengers;
(2) owned or operated by a public or governmental agency, or privately owned and operated for compensation; and
(3) used for the transportation of school children to and from the following:
(A) School.
(B) School athletic games or contests.
(C) Other school functions.
(b) As used in this section, "school week" means a week that:
(1) begins on Monday and ends on Friday; and
(2) includes at least three (3) days during which, on each day, more than four (4) hours of classroom instruction are provided.
(c) A person who smokes in a school bus during a school week or

while the school bus is being used for the transportation of school children to and from:
(1) a school;
(2) a school athletic game or contest; or
(3) another school function;
commits a Class B infraction, except as provided in subsection (d).
(d) A person who smokes in a school bus as described in subsection (c) commits a Class A infraction if the person, within the twelve (12) months immediately preceding the person's act of smoking in a school bus, committed at least three (3) prior unrelated acts of smoking in a school bus for which the person was adjudged to have committed infractions under this section.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-13
Local ordinances
Sec. 13. (a) This chapter does not prohibit a county, city, town, or other governmental unit from adopting an ordinance more restrictive than this chapter.
(b) This chapter does not supersede a smoking ordinance that is adopted by a county, city, town, or other governmental unit before the effective date of this chapter and that is more restrictive than this chapter.
As added by P.L.141-2012, SEC.2.

IC 7.1-5-12-14
Annual report
Sec. 14. Beginning in 2013, the commission shall present an annual report to the health finance commission concerning the implementation and enforcement activities taken under this chapter. The report must include the number of smoking related inspections conducted and violations for the previous calendar year. The commission shall submit the report in electronic format under IC 5-14-6 to the legislative services agency not later than September 1 of each year.
As added by P.L.141-2012, SEC.2.






ARTICLE 6. YOUTH TOBACCO SALES AND ENFORCEMENT

CHAPTER 1. DEFINITIONS

IC 7.1-6-1-2
"Person"
Sec. 2. "Person" has the meaning set forth in IC 35-31.5-2-234.
As added by P.L.256-1996, SEC.2. Amended by P.L.114-2012, SEC.16.

IC 7.1-6-1-3
"Tobacco product"
Sec. 3. "Tobacco product" means a product that contains tobacco and is intended for human consumption.
As added by P.L.256-1996, SEC.2.



CHAPTER 2. YOUTH TOBACCO LAW ENFORCEMENT AUTHORITY

IC 7.1-6-2-0.4
Payment of penalties under section 8 of chapter; no imposition of late payment penalties; conditions
Sec. 0.4. Notwithstanding the addition of section 8 of this chapter by P.L.204-2001, a person may pay a civil penalty:
(1) to which section 8 of this chapter, as added by P.L.204-2001, applies; and
(2) that was imposed by a court before July 1, 2001;
before August 1, 2001, without the imposition of a late payment penalty or interest under section 8 of this chapter, as added by P.L.204-2001. After July 30, 2001, late payment penalties and interest shall be added to the civil penalty as if section 8 of this chapter, as added by P.L.204-2001, were in effect on the date that the civil penalty was imposed.
As added by P.L.220-2011, SEC.182.

IC 7.1-6-2-1
Enforcement
Sec. 1. The commission, an Indiana law enforcement agency, the office of the sheriff of a county, or an organized police department of a municipal corporation may enforce this article to the extent necessary to ensure the state's compliance with:
(1) Section 1926 of the Public Health Service Act (42 U.S.C. 300x-26); and
(2) implementing regulations promulgated by the United States Department of Health and Human Services.
As added by P.L.256-1996, SEC.2.

IC 7.1-6-2-2
Unannounced inspections
Sec. 2. The division of mental health and addiction established under IC 12-21 shall coordinate the conduct of random unannounced inspections at locations where tobacco products are sold or distributed to ensure compliance with this article. Only the commission, an Indiana law enforcement agency, the office of the sheriff of a county, or an organized police department of a municipal

corporation may conduct the random unannounced inspections. These entities may use retired or off-duty law enforcement officers to conduct inspections under this section.
As added by P.L.256-1996, SEC.2. Amended by P.L.215-2001, SEC.13.

IC 7.1-6-2-3
Sale of cigarettes without health warning prohibited
Sec. 3. (a) It is unlawful for a person to sell cigarettes other than in an unopened package originating with the manufacturer that bears the health warning required by federal law.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.256-1996, SEC.2.

IC 7.1-6-2-4
Participation by minor in enforcement action
Sec. 4. (a) An enforcement officer vested with full police powers and duties may engage a person less than eighteen (18) years of age as part of an enforcement action under this article if the initial or contemporaneous receipt or purchase of a tobacco product by a person less than eighteen (18) years of age occurs under the direction of an enforcement officer vested with full police powers and duties and is part of the enforcement action.
(b) An enforcement officer vested with full police powers and duties shall not:
(1) recruit or attempt to recruit a person less than eighteen (18) years of age to participate in an enforcement action under subsection (a) at the scene of a violation of section 2 of this chapter; or
(2) allow a person less than eighteen (18) years of age to purchase or receive a tobacco product as part of an enforcement action under subsection (a) without the written permission of the person's parents or legal guardians.
As added by P.L.256-1996, SEC.2.

IC 7.1-6-2-5
Annual report
Sec. 5. The division of mental health and addiction established under IC 12-21 shall annually prepare for submission to the Secretary of the United States Department of Health and Human Services the report required by Section 1926 of the Public Health Service Act (42 U.S.C. 300x-26) and implementing regulations promulgated under that act.
As added by P.L.256-1996, SEC.2. Amended by P.L.215-2001, SEC.14.

IC 7.1-6-2-6
Youth tobacco education and enforcement fund
Sec. 6. (a) The Richard D. Doyle youth tobacco education and

enforcement fund is established. The fund shall be administered by the commission.
(b) Expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Money in the fund shall be used for the following purposes:
(1) For youth smoking prevention education. The commission may contract with the state department of health or the office of the secretary of family and social services for youth smoking prevention education programs.
(2) For education and training of retailers who sell tobacco products. The commission may contract with education and training programs of the office of the secretary of family and social services, the division of mental health and addiction, enforcement officers, or a program approved by the commission.
(3) For the commission, for enforcement of youth tobacco laws.
As added by P.L.177-1999, SEC.9. Amended by P.L.204-2001, SEC.57; P.L.215-2001, SEC.15; P.L.1-2002, SEC.36; P.L.252-2003, SEC.5.

IC 7.1-6-2-8
Payment of civil penalties; late penalties; interest
Sec. 8. (a) This section applies whenever a civil penalty payable to the Richard D. Doyle youth tobacco education and enforcement fund is imposed.
(b) The person liable for the civil penalty shall pay the full amount of the civil penalty to the commission within thirty (30) days after final judgment.
(c) A person who fails to pay a civil penalty within the time specified in subsection (b) is liable for a late penalty equal to the greater of the following:
(1) Twenty-five percent (25%) of the amount of the civil penalty imposed under IC 35-46-1.
(2) The lesser of the following:
(A) Twenty-five dollars ($25) multiplied by the number of days that have elapsed after the date that the civil penalty was imposed by a court.
(B) Five thousand dollars ($5,000).
(d) A person who fails to pay a civil penalty within the time specified in subsection (b) is liable for interest on the unpaid amount of the:
(1) civil penalty imposed by a court; and
(2) late penalty imposed under this section.
The interest rate is the adjusted rate of interest as determined under IC 6-8.1-10-1 payable from the date that payment of the amount was

due.
(e) A person who fails to pay a civil penalty within the time specified in subsection (b) is liable for the reasonable documented out-of-pocket expenses incurred in pursuing collection efforts.
(f) The commission shall collect the following:
(1) Civil penalties imposed by a court.
(2) Late penalties imposed under this section.
(3) Interest imposed under this section.
(4) Reasonable documented out-of-pocket expenses incurred in pursuing collection efforts.
(g) Late penalties and interest imposed under this section shall be deposited in the Richard D. Doyle youth tobacco education and enforcement fund established by section 6 of this chapter.
As added by P.L.204-2001, SEC.58. Amended by P.L.252-2003, SEC.6.









TITLE 8. UTILITIES AND TRANSPORTATION

ARTICLE 1. UTILITIES GENERALLY

CHAPTER 1. UTILITY REGULATORY COMMISSION

IC 8-1-1-2
Creation of commission; membership; term of office; chairman
Sec. 2. (a) There is created the Indiana utility regulatory commission which shall consist of five (5) members, at least one (1) of whom shall be an attorney qualified to practice law before the supreme court of Indiana and not more than three (3) of whom belong to the same political party.
(b) The members of the commission and all vacancies occurring therein shall be appointed by the governor from among persons nominated by the nominating committee in accordance with the provisions of IC 8-1-1.5.
(c) The members may be removed at any time by the governor for cause.
(d) The governor shall appoint one (1) member as chairman.
(e) The members of the commission shall be appointed for a term of four (4) years, except when a member is appointed to fill a vacancy, in which case such appointment shall be for such unexpired term only. All members of said commission shall serve as such until their successors are duly appointed and qualified, and while so serving shall devote full time to the duties of the commission and shall not be actively engaged in any other occupation, profession, or business that constitutes a conflict of interest or otherwise interferes with carrying out their duties as commissioners.
(f) A member of the commission or any person appointed to any position or employed in any capacity to serve the commission, may not have any official or professional relationship or connection with, or hold any stock or securities or have any pecuniary interest in any public utility operating in Indiana.
(g) Each member appointed to the Indiana utility regulatory commission shall take and subscribe to an oath in writing that he will

faithfully perform the duties of his office, and support and defend to the best of his ability the Constitution and laws of the state of Indiana and of the United States of America, and such oath shall be filed with the secretary of state.
(h) The chairman of the commission shall assign cases to the various members of the commission or to administrative law judges for hearings.
(Formerly: Acts 1941, c.101, s.2; Acts 1945, c.46, s.1; Acts 1963, c.326, s.1.) As amended by Acts 1981, P.L.104, SEC.1; P.L.43-1983, SEC.3; P.L.113-1987, SEC.1; P.L.78-1988, SEC.1.

IC 8-1-1-3
Organization of commission; administrative law judges; investigation and hearing; bond; powers and duties
Sec. 3. (a) The members of the commission shall meet and organize the commission. The commission may, subject to the approval of the governor, appoint a secretary of the commission.
(b) The salaries of the members and secretary of the commission shall be fixed by the governor, subject to the approval of the budget agency; however, the salaries of the chairman and the members shall not be less than the following annual minimum amounts:
(1) For the chairman, sixty-five thousand dollars ($65,000).
(2) For the members, sixty thousand dollars ($60,000) each.
(c) The commission may appoint one (1) or more administrative law judges who shall be responsible to and serve at the will and pleasure of the commission. While serving, the administrative law judges shall devote full time to the duties of the commission and shall not be actively engaged in any other occupation, profession, or business that constitutes a conflict of interest or otherwise interferes with carrying out their duties as administrative law judges. The salary of each administrative law judge shall be fixed by the commission subject to the approval of the budget agency but may not be less than the following annual amounts:
(1) For the chief administrative law judge, forty-five thousand dollars ($45,000).
(2) For all other administrative law judges, forty thousand dollars ($40,000).
(d) A majority of the commission members shall constitute a quorum.
(e) On order of the commission any one (1) member of the commission, or an administrative law judge, may conduct a hearing, or investigation, and take evidence therein, and report the same to the commission for its consideration and action; however, a hearing concerning a request for a general increase in the basic rates and charges of a utility in an amount exceeding twenty million dollars ($20,000,000) may only be conducted by one (1) or more commission members.
(f) Each member of the commission shall give bond in the sum of ten thousand dollars ($10,000) for the faithful performance of his duties. Such bond shall be filed with the secretary of state. (g) The commission shall formulate rules necessary or appropriate to carry out the provisions of this chapter, and shall perform the duties imposed by law upon them.
(h) The commission may:
(1) employ, with the approval of the governor and the state budget agency, sufficient professional staff, including but not limited to specialists, technicians, and analysts, who are exempt from the job classifications and compensation schedules established under IC 4-15; and
(2) purchase, lease, or otherwise acquire for its internal use sufficient technical equipment necessary for the commission to carry out its statutory duties.
(Formerly: Acts 1941, c.101, s.3; Acts 1943, c.211, s.1; Acts 1963, c.326, s.2.) As amended by Acts 1979, P.L.84, SEC.1; P.L.43-1983, SEC.4; P.L.23-1988, SEC.13; P.L.92-1993, SEC.1.

IC 8-1-1-4
Repealed
(Repealed by Acts 1981, P.L.104, SEC.7.)

IC 8-1-1-4.1
Payment of expenses
Sec. 4.1. Any expense incurred by the commission, either upon complaint against any public utility, or upon petition of any public utility shall be charged and paid in the manner provided in IC 8-1-2-70 or IC 8-1-6, whichever is appropriate under the circumstances.
As added by Acts 1981, P.L.104, SEC.2.

IC 8-1-1-5
Impartiality of commission; evidence; record; utility consumer counselor; ex parte communications; executive sessions; violations
Sec. 5. (a) The commission shall in all controversial proceedings heard by it be an impartial fact-finding body and shall make its orders in such cases upon the facts impartially found by it. The commission shall in no such proceeding, during the hearing, act in the role either of a proponent or opponent on any issue to be decided by it. All evidence given in any such proceeding shall be offered on behalf of the respective parties to, or appearing in, the proceeding and not in the name or behalf of the commission itself.
(b) Any report, audit, examination, or analysis prepared by the commission staff at the request or direction of the commission may be made a part of the record of the proceeding, subject to cross-examination by any party of the person who performed or directed the preparation of the report, audit, examination, or analysis.
(c) If in any such proceeding the public interest is not otherwise adequately represented by counsel, in the opinion of the commission, it shall be the duty of the utility consumer counselor, if requested by the commission, to make adequate preparation for the presentation of the interests of the public in such proceeding and the utility

consumer counselor shall at the hearing represent the public interests therein involved.
(d) However, nothing in this section prevents the commission from instituting, prosecuting, hearing, or determining any investigation or proceeding which it is authorized to do, or make, on its own motion by any law with the administration of which it is charged.
(e) Except as otherwise provided in this chapter, no member or employee of the commission assigned to make findings of fact and conclusions of law in a formally docketed evidentiary proceeding may communicate in connection with any issue of fact or law disputed in that proceeding with any party or any party's representative, except on notice and with opportunity for all parties to participate.
(f) In addition to holding an executive session in the instances described in IC 5-14-1.5-6.1(b), the commission may hold an executive session to deliberate on a proposed order if all the following are satisfied:
(1) All evidence on the matter has been received by the commission.
(2) The deliberations are preparatory to taking final action on an order subject to judicial review.
(3) Only the following are permitted to participate in the executive session:
(A) Commission members.
(B) Commission employees who are formally assigned to advise or assist in preparing the order, including the commission's technical staff and attorneys.
IC 5-14-1.5-5, IC 5-14-1.5-6.1, and IC 5-14-1.5-7 apply to an executive session held under this subsection.
(g) A person who violates this section commits a Class C infraction.
(Formerly: Acts 1941, c.101, s.5.) As amended by Acts 1978, P.L.55, SEC.1; P.L.43-1983, SEC.5; P.L.23-1988, SEC.14; P.L.30-2006, SEC.1.

IC 8-1-1-6
Repealed
(Repealed by Acts 1978, P.L.6, SEC.36.)

IC 8-1-1-7
Survival, actions, or appeals pending before abolished commission
Sec. 7. Where in any statute or rule provision is made for an appeal from, or action against, the public service commission, or an appeal from, or action against, the public service commission of Indiana, such appeals or actions may be taken from or brought against the Indiana utility regulatory commission. Wherever in any statute or rule in force after July 1, 1987, there appears in any provision the name "public service commission" or the name "public service commission of Indiana" the name "Indiana utility regulatory

commission" is in each case substituted in its place.
(Formerly: Acts 1941, c.101, s.7.) As amended by P.L.59-1984, SEC.2; P.L.113-1987, SEC.2; P.L.23-1988, SEC.15.

IC 8-1-1-8
Hearings; publication of notice
Sec. 8. (a) Notwithstanding any other statute relative to the publication of notice of hearings to be held by the utility regulatory commission, publication of notice of hearings to be held by the commission shall be made only in accordance with this chapter.
(b) Whenever the utility regulatory commission shall order a hearing in any proceeding instituted by or against any public utility, notice of the hearing shall be given by one (1) publication appearing not less than ten (10) days prior to the date fixed for the hearing in two (2) newspapers of general circulation published in one (1) county wherein reside patrons or customers of the public utility who might be affected by an order made by the commission pursuant to the hearing. If two (2) newspapers of general circulation are not published in the county, then one (1) publication appearing not less than ten (10) days prior to the date fixed for the hearing in one (1) newspaper of general circulation published in the county shall be sufficient. If no newspaper of general circulation is published in the county, then the commission shall cause notice of the hearing to be given by one (1) publication appearing not less than ten (10) days prior to the date fixed for the hearing in two (2) newspapers of general circulation published in a county adjoining the county wherein reside patrons or customers of the public utility who might be affected by the order.
(c) Whenever the department of state revenue orders a hearing in any proceeding instituted by or against a motor vehicle carrier, notice of such hearing shall be given by one (1) publication appearing not less than ten (10) days prior to the date fixed for such hearing in two (2) newspapers of general circulation published in the county where such motor vehicle carrier has its principal office or place of business. If two (2) newspapers of general circulation are not published in such county, then one (1) publication appearing not less than ten (10) days prior to the date fixed for such hearing in one (1) newspaper of general circulation published in such county shall be sufficient. If no newspaper of general circulation is published in the county, the department of state revenue shall cause notice of such hearing to be given by one (1) publication appearing not less than ten (10) days prior to the date fixed for such hearing in two (2) newspapers of general circulation published in a county adjoining the county where such motor vehicle carrier has its principal office or place of business. If the motor vehicle carrier has no office or place of business in Indiana, then such notice shall be given by one (1) publication appearing not less than ten (10) days prior to the date fixed for the hearing in two (2) newspapers of general circulation published in Marion County.
(d) In addition to the published notice, the commission shall mail

notice of the hearing and notice of the filing of applications or proceedings to persons, firms, limited liability companies, or corporations having competitive interests involved and to the representatives of any city or town affected by the hearing, application, or proceeding. Failure to mail the notices shall not be deemed to be jurisdictional, but may be ground for rehearing.
(Formerly: Acts 1941, c.101, s.8; Acts 1943, c.244, s.1.) As amended by P.L.59-1984, SEC.3; P.L.384-1987(ss), SEC.1; P.L.99-1989, SEC.2; P.L.8-1993, SEC.104.

IC 8-1-1-9
Suggested orders; filing exceptions
Sec. 9. In every case where any law to be administered by the commission created by this chapter provides that a party to a proceeding before the commission shall have a time in which to file written exceptions to a suggested order before the same may become the final order of the commission, it shall be the duty of the commission to promptly mail to each party having such right a copy of such suggested order, and the time for filing such exceptions as provided by law shall in each case commence to run on the day of mailing of such copy of such suggested order.
(Formerly: Acts 1941, c.101, s.9.) As amended by P.L.59-1984, SEC.4.

IC 8-1-1-10
Survival, actions, or proceedings pending before former commission
Sec. 10. Section 7 of this chapter shall not affect actions on or proceedings pending on June 30, 1987, brought by or against the people of the state of Indiana or the public service commission of Indiana or by any other person, firm, or corporation, under the provisions of the statutes establishing or conferring power upon the public service commission of Indiana, but the same may be prosecuted and defended with the same effect as though the name of the commission had not been changed, except the same shall be continued and carried on by the Indiana utility regulatory commission.
(Formerly: Acts 1941, c.101, s.10.) As amended by P.L.59-1984, SEC.5; P.L.23-1988, SEC.16.

IC 8-1-1-11
Staff of commission
Sec. 11. The commission is authorized to employ such counsel or attorneys, engineers, administrative law judges, experts, clerks, accountants and other assistants as it may deem necessary, at such rates of compensation as it may determine upon, subject, however, to the approval of the governor.
(Formerly: Acts 1941, c.101, s.11; Acts 1945, c.46, s.3.) As amended by Acts 1979, P.L.84, SEC.2.
IC 8-1-1-12
Repealed
(Repealed by P.L.99-1989, SEC.37 and P.L.3-1989, SEC.44.)

IC 8-1-1-13
Repealed
(Repealed by P.L.4-1988, SEC.7.)

IC 8-1-1-14
Annual report
Sec. 14. (a) The chairman of the commission shall prepare an annual report and file it with the governor and the chairman of the legislative council before October 1 of each year. A report filed under this subsection with the chairman of the legislative council must be in an electronic format under IC 5-14-6. The chairman shall include in the report information for the fiscal year ending June 30 of the year in which the report is due.
(b) The annual report required under subsection (a) must include the following:
(1) A statement of the commission's revenues by source and expenditures by purpose.
(2) Statistics relevant to the workload and operations of the commission.
(3) A description of the commission's goals, legal responsibilities, and accomplishments.
(4) Comments on the state of the commission and the various kinds of utilities that it regulates.
(5) Suggestions for new legislation and the rationale for any proposals.
(6) Any other matters that the chairman wishes to bring to the attention of the governor and the general assembly.
(7) Any comments or proposals that any member of the commission gives to the chairman for inclusion in the annual report.
As added by P.L.33-1988, SEC.2. Amended by P.L.28-2004, SEC.69.

IC 8-1-1-15
Implementing rules; duration
Sec. 15. A rule that the commission adopts under section 3(g) of this chapter that is necessary to implement a state or federal statute, rule, or regulation is void sixty-one (61) days after the expiration of that statute, rule, or regulation, unless the commission makes a written finding prior to the sixty-first day that it is necessary to retain the rule.
As added by P.L.37-1989, SEC.2.



CHAPTER 1.1. OFFICE OF THE UTILITY CONSUMER COUNSELOR

IC 8-1-1.1-2
Creation; administration
Sec. 2. There is created the office of utility consumer counselor. The office shall be administered by the consumer counselor appointed under section 3 of this chapter.
As added by Acts 1981, P.L.104, SEC.3.

IC 8-1-1.1-3
Consumer counselor
Sec. 3. The governor shall appoint a consumer counselor, for a term of four (4) years at a salary to be fixed by the governor. The counselor shall serve at the will and pleasure of the governor. The counselor shall be a practicing attorney, and qualified by knowledge and experience to practice in utility regulatory agency proceedings. The counselor shall apply the counselor's full efforts to the duties of the office and may not engage in any occupation, practice, profession or business that would conflict with the duties of the office.
As added by Acts 1981, P.L.104, SEC.3. Amended by P.L.27-2006, SEC.2.

IC 8-1-1.1-4
Repealed
(Repealed by P.L.1-1990, SEC.92.)

IC 8-1-1.1-4.1
Powers and duties
Sec. 4.1. (a) The consumer counselor may appear on behalf of ratepayers, consumers, and the public in:
(1) hearings before the commission, the department of state revenue, or the Indiana department of transportation;
(2) appeals from the orders of the commission, the department of state revenue, or the Indiana department of transportation;

and
(3) suits and actions in a court that may involve rates for service, services, extensions, and contracts for service, valuations of utilities, applications of utilities for authority to issue securities, applications for mergers and sales, and in all other proceedings, including proceedings before federal agencies, and suits and actions in which the subject matter of the action affects the consumers of a utility, motor carrier, or railroad doing business in Indiana.
(b) The counselor shall decide whether to appeal an order of the commission, the department of state revenue, or the Indiana department of transportation and may on the counselor's own motion initiate an appeal.
As added by P.L.1-1990, SEC.93.

IC 8-1-1.1-5
Repealed
(Repealed by P.L.1-1990, SEC.94.)

IC 8-1-1.1-5.1
Proceedings before commission, department, or court; powers and duties of consumer counselor
Sec. 5.1. (a) The commission, the department of state revenue, or the Indiana department of transportation shall immediately notify the counselor of the institution of any proceeding before the commission, the department of state revenue, or the Indiana department of transportation in which the counselor is authorized to appear and shall transmit to the counselor a copy of the petition or complaint filed.
(b) The commission, the department of state revenue, or the Indiana department of transportation may not proceed to hear a petition, complaint, or proceeding in which the counselor is entitled to appear until the counselor has been given at least ten (10) days notice, unless the counselor waived the notice.
(c) The consumer counselor may call the counselor's own witnesses to testify before a proceeding or hearing in which the counselor makes an appearance, and may require the production for examination of books and papers relating to a matter under investigation and in question before the commission, another agency, or a court.
(d) The consumer counselor has the right, with the consent of the petitioners or complainants, whenever a petition is filed on behalf of the ratepayers, consumers, or the public, to make amendments to the petition or complaint that the counselor considers advisable.
(e) In all proceedings before the commission, the department of state revenue, or the Indiana department of transportation and in a court in which the consumer counselor shall appear, the consumer counselor shall have charge of the interests of the ratepayers and consumers of the utility, motor carrier, or railroad involved. The counselor may give notice of the hearings to all municipalities,

corporations, or organizations and persons that are parties to the proceedings, suit, or action other than the utility, motor carrier, or railroad.
As added by P.L.1-1990, SEC.95.

IC 8-1-1.1-6
Repealed
(Repealed by P.L.1-1990, SEC.96.)

IC 8-1-1.1-6.1
Professional and other employees; access to records; charge and payment of expenses
Sec. 6.1. (a) The consumer counselor may employ and fix the compensation of, with the approval of the governor and the budget agency, accountants, utility economists, engineers, attorneys, stenographers, or other assistance necessary to carry out the duties of the office. The compensation of the consumer counselor and the counselor's staff shall be paid from an appropriation made for that purpose by the general assembly, or with the approval of the governor and the budget agency, from a contingency fund established under IC 8-1-6-1.
(b) The consumer counselor may make use of engineers, experts, and accountants employed by the commission or the Indiana department of transportation and direct them to make appraisals and audits in the performance of the consumer counselor's duties under this chapter and IC 8-1-1 and IC 8-1-2. In so doing, the consumer counselor shall have access to the records and files of the commission or the Indiana department of transportation.
(c) The consumer counselor may employ, with the approval of the governor and the budget agency, additional stenographers, examiners, experts, engineers, assistant counselors, accountants, and consulting firms with expertise in utility, motor carrier, or railroad economics or management or both, at salaries and compensation and for a length of time as the governor and the budget agency may approve for a particular case or investigation. The compensation for the additional personnel together with the cost of transportation, hotel, telegram, and telephone bills while traveling on public business shall be paid from the expert witness fee account, or, with the approval of the governor and the budget agency, from a contingency fund established under IC 8-1-6-1 on warrants drawn by the auditor of state, sworn to by the parties who incurred the expenses.
(d) Expenses incurred by the regular staff of the office and approved by the consumer counselor, or an expense incurred by the commission or the Indiana department of transportation under subsection (b), shall be charged and paid in the manner provided in IC 8-1-2-70 or IC 8-1-6, whichever is appropriate under the circumstances.
(e) Nothing in this chapter may be construed to prevent a party interested in a proceeding, suit, or action from appearing in person

or from being represented by counsel.
(f) Persons hired by the consumer counselor as provided by this section are exempt from the job classifications and compensation schedules established under IC 4-15.
(g) The consumer counselor may purchase, lease, or otherwise acquire sufficient technical equipment necessary for the consumer counselor to carry out the consumer counselor's statutory duties.
As added by P.L.1-1990, SEC.97.

IC 8-1-1.1-7
Advisory council
Sec. 7. (a) There is created the advisory council to the office of the utility consumer counselor. The council consists of ten (10) members. Each Indiana congressional district must be represented by at least one (1) individual appointed under this section who is a resident of that congressional district.
(b) Members of the council, including those filling vacancies occurring in the council membership, shall be appointed by the governor. All members shall be appointed to a term of four (4) years, except those who have been appointed to fill a vacancy in the council whose term will be the unexpired portion of the term. All members shall serve until their successor has been duly appointed and qualified.
(c) The membership shall be representative of the various sectors of Indiana economy, including, but not limited to: agriculture, business and industry, labor, and local government.
(d) The members shall annually elect of themselves a chairman.
(e) Members are entitled to receive per diem and travel expense reimbursement at the standard rates provided for state employees for expenses they incur in the performance of their duties under this chapter subject to the approval of the consumer counselor.
As added by Acts 1981, P.L.104, SEC.3. Amended by Acts 1982, P.L.1, SEC.23; P.L.170-2002, SEC.56.

IC 8-1-1.1-8
Repealed
(Repealed by P.L.1-1990, SEC.98.)

IC 8-1-1.1-8.1
Meetings; duties
Sec. 8.1. (a) The council shall meet at the call of the chairman or the consumer counselor.
(b) The council shall receive, review, and advise the consumer counselor with respect to problems and concerns of ratepayers and consumers arising from the regulation of utilities, motor carriers, or railroads in Indiana. The office of consumer counselor shall provide necessary clerical and staff assistance for the council.
As added by P.L.1-1990, SEC.99.

IC 8-1-1.1-9 Repealed
(Repealed by P.L.1-1990, SEC.100.)

IC 8-1-1.1-9.1
Deputy consumer counselor for Washington affairs
Sec. 9.1. (a) The governor may appoint a deputy consumer counselor for Washington affairs. The utility consumer counselor may advise the governor in the appointment of a deputy consumer counselor for Washington affairs.
(b) The deputy consumer counselor shall serve for a term of four (4) years at a salary to be fixed by the governor. The deputy shall serve at the pleasure of the governor. The deputy consumer counselor shall be a practicing attorney, and qualified by knowledge and experience to practice in utility regulatory agency proceedings. The deputy consumer counselor shall apply full efforts to the duties of the office and may not be actively engaged in any other occupation, practice, profession, or business.
(c) The deputy consumer counselor may appear on behalf of ratepayers, consumers, and the public in:
(1) hearings before the federal energy regulatory commission;
(2) appeals from the orders of the federal energy regulatory commission; and
(3) all other proceedings, including proceedings before federal agencies, and suits and actions in which the subject matter of the action affects the consumers of a utility, motor carrier, or railroad doing business in Indiana.
(d) The deputy consumer counselor may establish and maintain an office in Washington, D.C. The deputy consumer counselor may, with the approval of the consumer counselor, the governor, and the budget agency employ and fix the compensation of accountants, utility economists, engineers, attorneys, stenographers, or other assistance necessary to carry out the duties of the office of the deputy consumer counselor. The compensation of the deputy consumer counselor and the staff shall be paid from an appropriation made for that purpose by the general assembly, or with the approval of the governor and the budget agency, from the contingency fund established under IC 8-1-6-1.
(e) The deputy consumer counselor may employ, with the approval of the consumer counselor, the governor, and the budget agency, additional stenographers, examiners, experts, engineers, assistant counselors, accountants, and consulting firms with expertise in utility, motor carrier, or railroad economics or management or both, at salaries and compensation and for a length of time as the consumer counselor, the governor, and the budget agency may approve for a particular case or investigation. The compensation for additional personnel together with the cost of transportation, hotel, telegram, and telephone bills while traveling on public business shall be paid from the expert witness fee account, or, with the approval of the governor and the budget agency, from the contingency fund established under IC 8-1-6-1 on warrants drawn by the auditor of

state, sworn to by the parties who incurred the expenses.
(f) Any expenses incurred by the regular staff of the office of the deputy consumer counselor and approved by the deputy consumer counselor shall be charged and paid from the contingency fund established under IC 8-1-6-1.
As added by P.L.1-1990, SEC.101.



CHAPTER 1.5. UTILITY REGULATORY COMMISSION NOMINATING COMMITTEE

IC 8-1-1.5-1
Purpose; intent
Sec. 1. The purpose and intent of this chapter is to provide for the establishment, operation, and organization of a nominating committee to submit to the governor nominations of candidates to fill vacancies on the commission.
As added by P.L.43-1983, SEC.8. Amended by P.L.23-1988, SEC.19.

IC 8-1-1.5-2
Definitions
Sec. 2. As used in this chapter:
"Nominating committee" or "committee" means the nominating committee established by section 3 of this chapter.
"Vacancy" means an opening on the membership of the commission or nominating committee which occurs by reason of death, retirement, resignation, removal, expiration of term without reappointment.
As added by P.L.43-1983, SEC.8. Amended by P.L.23-1988, SEC.20.

IC 8-1-1.5-3
Establishment; members; terms; vacancies; notice
Sec. 3. (a) There is established a nominating committee for the purpose of submitting to the governor nominations of candidates to fill vacancies on the commission. The committee consists of seven (7) members, not more than four (4) of whom shall belong to the same political party and none of whom may be a member of the general assembly.
(b) The governor shall appoint three (3) members of the nominating committee and designate one (1) as chairman. The speaker of the house of representatives, the president pro tempore of the senate, the minority leader of the senate, and the minority leader of the house of representatives shall each appoint one (1) member of the nominating committee. Each appointment shall be certified to the secretary of state within ten (10) days of the appointment.
(c) Each member of the nominating committee shall be appointed for a term of four (4) years.
(d) Whenever a vacancy occurs on the nominating committee, the chairman of the committee shall promptly notify the official who appointed the member whose position is vacant. That official shall

appoint a new member within sixty (60) days after receiving notice of the vacancy. The term of the member so appointed shall be for the unexpired term of the member whose vacancy he has filled. An appointment to fill a vacancy shall be certified to the secretary of state within ten (10) days of the appointment.
(e) After the names of members appointed to the nominating committee have been certified to the secretary of state, the secretary of state shall, by regular mail, notify the members of the committee of their appointment.
As added by P.L.43-1983, SEC.8. Amended by P.L.87-1985, SEC.1.

IC 8-1-1.5-4
Term of office; reappointment
Sec. 4. A member of the nominating committee serves until his successor is appointed. No committee member is eligible for successive reappointment, unless he has been appointed to fill a vacancy on the committee for less than three (3) years in which case he is eligible, upon the expiration of that term, for a succeeding term.
As added by P.L.43-1983, SEC.8.

IC 8-1-1.5-5
Vacancy on public service commission; notice; meeting; nomination of candidates; appointment
Sec. 5. (a) When a vacancy occurs on the commission, the governor shall promptly notify the chairman of the nominating committee of the vacancy. The chairman shall call a meeting of the committee within ten (10) days after the notice. The nominating committee shall submit its nominations of three (3) candidates for each vacancy and certify them to the governor no later than forty (40) days from the time the vacancy occurs. When it is known that a vacancy will occur at a definite future date, but the vacancy has not yet occurred, the governor shall notify the nominating committee immediately thereof, and the committee may, within sixty (60) days of the notice of the vacancy, make its nominations and submit to the governor the names of three (3) persons nominated for the forthcoming vacancy.
(b) The governor may appoint to the commission one (1) of the three (3) persons nominated by the nominating committee for a vacancy, or the governor may reject all of such nominees. If the governor rejects all of such nominees, he shall so notify the chairman of the nominating committee, and the committee shall certify the nominations of three (3) additional candidates to the governor not later than forty (40) days after receipt of such notice. The governor shall fill the vacancy on the commission from one (1) of such additional nominees.
As added by P.L.43-1983, SEC.8.

IC 8-1-1.5-6
Candidates; evaluation; list of nominees for commission vacancy; number Sec. 6. (a) It is the intent of this chapter that the nominating committee shall submit to the governor, from among those names the committee considers for a vacancy on the commission, the names of only the three (3) most highly qualified candidates. In determining which candidates are most highly qualified, each committee member shall evaluate each candidate on the following considerations:
(1) Education and academic honors and awards achieved.
(2) Professional experience and reputation.
(3) Financial interests, including any such interest which might conflict with the performance of commission responsibilities.
(4) Activities in public service.
(5) Any other pertinent information which the committee believes is important in selecting the most highly qualified individuals for commission membership.
(b) The nominating committee shall not make an investigation to determine these considerations until the individual states in writing that he desires to be appointed to fill an existing or forthcoming commission vacancy.
(c) The nominating committee shall submit with the list of three (3) nominees to the governor their written evaluation of each such nominee, based on those considerations stated in subsection (a) of this section. The list of names submitted to the governor may be publicly disclosed by the committee. The evaluations of candidates whose names have been submitted to the governor shall remain confidential.
As added by P.L.43-1983, SEC.8.

IC 8-1-1.5-7
Meetings; rules
Sec. 7. (a) The nominating committee shall meet from time to time as may be necessary to discharge its responsibilities under this chapter. Meetings of the committee shall be called by its chairman, or in the event of his failure to call a meeting when a meeting may be necessary, upon the call of any four (4) members of the committee. The chairman, whenever he deems a meeting necessary or upon the request of any four (4) members of the committee for a meeting, shall give each member of the committee at least five (5) days written notice by mail of the time and place of every meeting, unless the committee at its previous meeting designated the time and place of its next meeting.
(b) Meetings of the nominating committee are to be held at such a place in Indiana as the chairman of the committee may arrange.
(c) The nominating committee shall act only at a meeting and may act only on the concurrence of a majority of its members attending a meeting. Four (4) members shall constitute a quorum. The committee has the power to adopt rules under IC 4-22-2 for the conduct of its proceedings and the discharge of its duties. These rules shall include procedures by which eligible candidates for a vacancy on the commission may submit their names to the nominating committee. As added by P.L.43-1983, SEC.8.

IC 8-1-1.5-8
Death or withdrawal of nominee; renomination of replacement
Sec. 8. (a) If any nominee dies or requests in writing that his name be withdrawn, the nominating committee shall nominate another person to replace him from the list of candidates previously considered for that vacancy.
(b) Whenever there are existing at the same time two (2) or more vacancies, the committee shall submit to the governor a single list of the names of those persons nominated for the vacancies. The number of names that the nominating committee shall include on the list equals three (3) times the number of vacancies. The rights provided and duties assigned to the governor and the nominating committee by section 5(b) of this chapter also apply to a list of names submitted by the nominating committee to the governor under this subsection.
As added by P.L.43-1983, SEC.8. Amended by P.L.87-1985, SEC.2.

IC 8-1-1.5-9
Investigators and experts; aid of governor's staff; appropriation
Sec. 9. (a) The nominating committee shall have the authority to employ investigators and such experts as the committee in its discretion determines to be necessary to carry out its functions and purposes.
(b) The office and staff of the governor shall also serve the nominating committee in performing its functions under this chapter.
(c) There is annually appropriated to the nominating committee the sum of five thousand dollars ($5,000) from the state general fund for the purpose of defraying any and all expenses which may be incurred in the administration of this chapter.
As added by P.L.43-1983, SEC.8. Amended by P.L.87-1985, SEC.3.

IC 8-1-1.5-10
Compensation; expenses
Sec. 10. Each member of the nominating committee is entitled to receive the minimum salary per diem as provided in IC 4-10-11-2.1(b) while performing his duties. Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with his duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.43-1983, SEC.8. Amended by P.L.87-1985, SEC.4.



CHAPTER 2. UTILITY REGULATION

IC 8-1-2-1
Definitions
Sec. 1. (a) Except as provided in section 1.1 of this chapter, "public utility", as used in this chapter, means every corporation, company, partnership, limited liability company, individual, association of individuals, their lessees, trustees, or receivers appointed by a court, that may own, operate, manage, or control any plant or equipment within the state for the:
(1) conveyance of telegraph or telephone messages;
(2) production, transmission, delivery, or furnishing of heat, light, water, or power; or
(3) collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste.
The term does not include a municipality that may acquire, own, or operate any of the foregoing facilities.
(b) "Municipal council", as used in this chapter, means the legislative body of any town or city in Indiana wherein the property of the public utility or any part thereof is located.
(c) "Municipality", as used in this chapter, means any city or town of Indiana.
(d) "Rate", as used in this chapter, means every individual or joint rate, fare, toll, charge, rental, or other compensation of any utility or any two (2) or more such individual or joint rates, fares, tolls, charges, rentals, or other compensation of any utility or any schedule or tariff thereof, but nothing in this subsection shall give the commission any control, jurisdiction, or authority over the rate charged by a municipally owned utility except as in this chapter expressly provided.
(e) "Service" is used in this chapter in its broadest and most inclusive sense and includes not only the use or accommodation afforded consumers or patrons but also any product or commodity furnished by any public or other utility and the plant, equipment, apparatus, appliances, property, and facility employed by any public or other utility in performing any service or in furnishing any product or commodity and devoted to the purposes in which such public or

other utility is engaged and to the use and accommodation of the public.
(f) "Commission", as used in this chapter, means the commission created by IC 8-1-1-2.
(g) "Utility", as used in this chapter, means every plant or equipment within the state used for:
(1) the conveyance of telegraph and telephone messages;
(2) the production, transmission, delivery, or furnishing of heat, light, water, or power, either directly or indirectly to the public; or
(3) collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste.
The term does not include a municipality that may acquire, own, or operate facilities for the collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste. A warehouse owned or operated by any person, firm, limited liability company, or corporation engaged in the business of operating a warehouse business for the storage of used household goods is not a public utility within the meaning of this chapter.
(h) "Municipally owned utility", as used in this chapter, includes every utility owned or operated by a municipality.
(i) "Indeterminate permit", as used in this chapter, means every grant, directly or indirectly from the state, to any corporation, company, partnership, limited liability company, individual, association of individuals, their lessees, trustees, or receivers appointed by a court, of power, right, or privilege to own, operate, manage, or control any plant or equipment, or any part of a plant or equipment, within this state, for the:
(1) production, transmission, delivery, or furnishing of heat, light, water, or power, either directly or indirectly to or for the public;
(2) collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste; or
(3) furnishing of facilities for the transmission of intelligence by electricity between points within this state;
which shall continue in force until such time as the municipality shall exercise its right to purchase, condemn, or otherwise acquire the property of such public utility, as provided in this chapter, or until it shall be otherwise terminated according to law.
(Formerly: Acts 1913, c.76, s.1a; Acts 1955, c.37, s.1; Acts 1957, c.313, s.1.) As amended by P.L.59-1984, SEC.8; P.L.384-1987(ss), SEC.5; P.L.8-1989, SEC.38; P.L.8-1993, SEC.105; P.L.91-1995, SEC.2; P.L.27-2006, SEC.3.

IC 8-1-2-1.1
Transmitting communications through Internet Protocol enabled retail services; regulatory status Sec. 1.1. A person or an entity that:
(1) transmits communications through Internet Protocol enabled retail services, including:
(A) voice;
(B) data;
(C) video; or
(D) any combination of voice, data, and video communications; or
(2) provides the necessary software, hardware, transmission service, or transmission path for communications described in subdivision (1);
is not a public utility solely by reason of engaging in any activity described in subdivisions (1) through (2).
As added by P.L.27-2006, SEC.4.

IC 8-1-2-1.2
Landlord distributing water or sewage disposal service; requirements for exemption from treatment as a public utility; allowed charges; disclosure; complaints
Sec. 1.2. (a) As used in this section, "landlord" refers to a landlord or a person acting on a landlord's behalf.
(b) A landlord that distributes water or sewage disposal service from a public utility or a municipally owned utility to one (1) or more dwelling units is not a public utility solely by reason of engaging in this activity if the landlord complies with all of the following:
(1) The landlord bills tenants, separately from rent, for:
(A) the water or sewage disposal service distributed; and
(B) any costs permitted by subsection (c).
(2) The total charge for the services described in subdivision (1)(A) is not more than what the landlord paid the utility for the same services, less the landlord's own use.
(3) The landlord makes a disclosure to the tenant that satisfies subsection (d). A disclosure required by this subdivision must be in:
(A) the lease;
(B) the tenant's first bill; or
(C) a writing separate from the lease signed by the tenant before entering into the lease.
(c) A landlord may charge only the following costs under subsection (b)(1)(B):
(1) A reasonable initial set-up fee.
(2) A reasonable administrative fee that may not exceed four dollars ($4) per month.
(3) A reasonable fee for the return for insufficient funds of an instrument in payment of charges.
(d) A disclosure required by subsection (b)(3) must:
(1) be printed using a font that is not smaller than the largest font used in the lease; and
(2) include the following: (A) A description of the water or sewage disposal services to be provided.
(B) An itemized statement of the fees that will be charged as permitted under subsection (c).
(C) The following statement: "If you believe you are being charged in violation of this disclosure or if you believe you are being billed in excess of the utility services provided to you as described in this disclosure, you have a right under Indiana law to file a complaint with the Indiana Utility Regulatory Commission. You may contact the Commission at (insert phone number for the tenant to contact the Commission).".
(e) If a complaint is filed under section 34.5 or 54 of this chapter alleging that a landlord may be acting as a public utility in violation of this section, the commission shall:
(1) consider the issue; and
(2) if the commission considers necessary, enter an order requiring that billing be adjusted to comply with this section.
As added by P.L.103-2008, SEC.1. Amended by P.L.1-2009, SEC.64.

IC 8-1-2-2
Legal counsel for commission
Sec. 2. The attorney-general shall be the legal counsel for the commission and shall prosecute all cases in which the commission may be interested. He shall advise the commission in legal matters arising in the discharge of their duties and shall represent the commission in all suits to which the commission is a party. The attorney-general shall have the right to call upon the prosecuting attorney of any county or the legal officers of any city to assist in the prosecution or defense of any case in their county or city to which the commission may be a party, and it shall be the duty of such prosecuting attorney or legal officer to give such assistance as may be required by the attorney general.
(Formerly: Acts 1913, c.76, s.3; Acts 1917, c.16, s.1.)

IC 8-1-2-3
Repealed
(Repealed by P.L.89-1985, SEC.14.)

IC 8-1-2-4
Services to public; rates and charges
Sec. 4. Every public utility is required to furnish reasonably adequate service and facilities. The charge made by any public utility for any service rendered or to be rendered either directly or in connection therewith shall be reasonable and just, and every unjust or unreasonable charge for such service is prohibited and declared unlawful. The commission, in order to expedite the determination of rate questions, or to avoid unnecessary and unreasonable expense, or to avoid discrimination in rates between classes of customers, or, whenever in the judgment of the commission public interest so

requires, may, for ratemaking and accounting purposes, or either of them, consider a single municipality and/or two (2) or more municipalities and/or the adjacent and/or intervening rural territory as a regional unit where the same utility serves such region, and may within such region prescribe uniform rates for consumers or patrons of the same class. Nothing in this chapter contained shall authorize any public utility during the remainder of the term of any grant or franchise under which it may be acting on May 1, 1913, to charge for any service, in such grant or franchise contracted, exceeding the maximum rate or rates therefor, if any, that may be fixed in such grant or franchise.
(Formerly: Acts 1913, c.76, s.7; Acts 1933, c.190, s.2.) As amended by P.L.59-1984, SEC.10.

IC 8-1-2-5
Joint use of facilities; physical connections with facilities and equipment
Sec. 5. (a) Every public utility, and every municipality, and every person, association, limited liability company, or corporation having tracks, conduits, subways, poles, or other equipment on, over, or under any street or highway shall for a reasonable compensation, permit the use of the same by any other public utility or by a municipality owning or operating a utility, whenever public convenience and necessity require such use, and such use will not result in irreparable injury to the owner or other users of such equipment, nor in any substantial detriment to the service to be rendered by such owners or other users. Every public utility for the conveyance of telephone messages shall permit a physical connection or connections to be made, and telephone service to be furnished, before any telephone system operated by it, and the telephone toll line operated by another such public utility or between its toll line and the telephone system of another such public utility, or between its toll line and the toll line of another such public utility, or between its telephone system and the telephone system of another such public utility, whenever public convenience and necessity require such physical connection or connections and such physical connection or connections will not result in irreparable injury to the owner or other users of the facilities of such public utilities, nor in any substantial detriment to the service to be rendered by such public utilities. If any prospective consumers or patrons of any public utility for the production, transmission, delivery, or furnishing of light or power, living in territory outside of cities and towns, and within not to exceed one-half (1/2) mile of the transmission line of such utility, shall agree to and shall construct and install the necessary equipment, in compliance with plans and specifications prescribed by such utility, such public utility shall permit the necessary physical connection or connections to be made and service to be furnished to the person or persons who have constructed and installed such equipment. The term "physical connection", as used in this section, shall mean such number of trunk lines or complete wire circuits and

connections as may be required to furnish reasonably adequate telephone service between such public utilities.
(b) In case of failure to agree upon such use or the conditions or compensations for such use, or in case of failure to agree upon such physical connection or connections, or the terms and conditions upon which the same shall be made, any public utility or any person, association, limited liability company, or corporation interested may apply to the commission and if after investigation the commission shall ascertain that public convenience and necessity require such use or such physical connections, and that such use or such physical connection or connections would not result in irreparable injury to the owner or other users of such equipment or the facilities of such public utilities, nor in any substantial detriment to the service to be rendered by such owner or other public utilities or other users of such equipment or facilities, it shall by order direct that such use be permitted and prescribe reasonable conditions and compensations for such joint use and that such physical connection or connections be made and determine how and within what time such connection or connections shall be made, and by whom the expense of making and maintaining such connection or connections shall be paid.
(c) Such use so ordered shall be permitted, and such physical connection or connections so ordered shall be made and such conditions and compensation so prescribed for such use, and such terms and conditions upon which such physical connection or connections shall be made, as so determined, shall be lawful conditions and compensations for such use, and the lawful terms and conditions upon which such physical connection or connections shall be made, to be observed, followed, and paid, subject to recourse to the courts upon the complaint of any interested party as provided in sections 73 and 74 of this chapter and IC 8-1-3, and such statute so far as applicable shall apply to any action arising on such complaint so made. Any such order of the commission may be from time to time revised by the commission upon application of any interested party or upon its own motion.
(Formerly: Acts 1913, c.76, s.8; Acts 1933, c.190, s.3; Acts 1935, c.293, s.2.) As amended by P.L.59-1984, SEC.11; P.L.8-1993, SEC.106.

IC 8-1-2-6
Valuation of property
Sec. 6. (a) The commission shall value all property of every public utility actually used and useful for the convenience of the public at its fair value, giving such consideration as it deems appropriate in each case to all bases of valuation which may be presented or which the commission is authorized to consider by the following provisions of this section. As one of the elements in such valuation the commission shall give weight to the reasonable cost of bringing the property to its then state of efficiency. In making such valuation, the commission may avail itself of any information in possession of the department of local government finance or of any

local authorities. The commission may accept any valuation of the physical property made by the interstate commerce commission of any public utility subject to the provisions of this act.
(b) The lands of such public utility shall not be valued at a greater amount than the assessed value of said lands exclusive of improvements as valued for taxation. In making such valuation no account shall be taken of presumptive value resting on natural resources independent of any structures in relation thereto, the natural resource itself shall be viewed as the public's property. No account shall be taken of good will for presumptive values growing out of the operation of any utility as a going concern, all such values to rest with the municipality by reason of the special and exclusive grants given such utility enterprises. No account shall be taken of construction costs unless such costs were actually incurred and paid as part of the cost entering into the construction of the utility. All public utility valuations shall be based upon tangible property, that is, such property as has value by reason of construction costs, either in materials purchased or in assembling of materials into structures by the labor or (of) workers and the services of superintendents, including engineers, legal and court costs, accounting systems and transportation costs, and also including insurance and interest charges on capital accounts during the construction period. As an element in determining value the commission may also take into account reproduction costs at current prices, less depreciation, based on the items set forth in the last sentence hereof and shall not include good will, going value, or natural resources.
(c) In determining the amount of allowable operating expenses of a utility, the commission may not take into consideration or approve any expense for institutional or image building advertising, charitable contributions, or political contributions.
(Formerly: Acts 1913, c.76, s.9; Acts 1933, c.190, s.4; Acts 1947, c.307, s.1.) As amended by Acts 1979, P.L.85, SEC.1; P.L.90-2002, SEC.309.

IC 8-1-2-6.1
Indiana coal and clean coal technology; research, development, and preconstruction expenses
Sec. 6.1. (a) As used in this section, "clean coal technology" means a technology (including precombustion treatment of coal):
(1) that is used at a new or existing electric generating facility and directly or indirectly reduces airborne emissions of sulfur or nitrogen based pollutants associated with the combustion or use of coal; and
(2) that either:
(A) is not in general commercial use at the same or greater scale in new or existing facilities in the United States as of January 1, 1989; or
(B) has been selected by the United States Department of Energy for funding under its Innovative Clean Coal Technology program and is finally approved for such

funding on or after January 1, 1989.
(b) As used in this section, "Indiana coal" means coal from a mine whose coal deposits are located in the ground wholly or partially in Indiana regardless of the location of the mine's tipple.
(c) Except as provided in subsection (d), the commission shall allow a utility to recover as operating expenses those expenses associated with:
(1) research and development designed to increase use of Indiana coal; and
(2) preconstruction costs (including design and engineering costs) associated with employing clean coal technology at a new or existing coal burning electric generating facility if the commission finds that the facility:
(A) utilizes and will continue to utilize (as its primary fuel source) Indiana coal; or
(B) is justified, because of economic considerations or governmental requirements, in utilizing non-Indiana coal;
after the technology is in place.
(d) The commission may only allow a utility to recover preconstruction costs as operating expenses on a particular project if the commission awarded a certificate under IC 8-1-8.7 for that project.
(e) The commission shall establish guidelines for determining recoverable expenses.
As added by P.L.88-1985, SEC.1. Amended by P.L.105-1989, SEC.1.

IC 8-1-2-6.6
Valuation of property; qualified pollution control property constructed before March 31, 2002
Sec. 6.6. (a) As used in this section:
"Clean coal technology" means a technology (including precombustion treatment of coal):
(1) that is used at a new or existing electric generating facility and directly or indirectly reduces airborne emissions of sulfur or nitrogen based pollutants associated with combustion or use of coal; and
(2) that either:
(A) is not in general commercial use at the same or greater scale in new or existing facilities in the United States as of January 1, 1989; or
(B) has been selected by the United States Department of Energy for funding under its Innovative Clean Coal Technology program and is finally approved for such funding on or after January 1, 1989.
"Indiana coal" means coal from a mine whose coal deposits are located in the ground wholly or partially in Indiana regardless of the location of the mine's tipple.
"Qualified pollution control property" means an air pollution control device on a coal burning electric generating facility or any equipment that constitutes clean coal technology that has been

approved for use by the commission, that meets applicable state or federal requirements, and that is designed to accommodate the burning of coal from the geological formation known as the Illinois Basin.
"Utility" refers to any electric generating utility allowed by law to earn a return on its investment.
(b) Upon the request of a utility that began construction after October 1, 1985, and before March 31, 2002, of qualified pollution control property that is to be used and useful for the public convenience, the commission shall for ratemaking purposes add to the value of that utility's property the value of the qualified pollution control property under construction, but only if at the time of the application and thereafter:
(1) the facility burns only Indiana coal as its primary fuel source once the air pollution control device is fully operational; or
(2) the utility can prove to the commission that the utility is justified because of economic considerations or governmental requirements in utilizing some non-Indiana coal.
(c) The commission shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.88-1985, SEC.2. Amended by P.L.23-1988, SEC.21; P.L.105-1989, SEC.2; P.L.159-2002, SEC.3.

IC 8-1-2-6.7
Depreciation of clean coal technology
Sec. 6.7. (a) As used in this section, "clean coal technology" means a technology (including precombustion treatment of coal):
(1) that is used in a new or existing electric generating facility and directly or indirectly reduces airborne emissions of sulfur or nitrogen based pollutants associated with the combustion or use of coal; and
(2) that either:
(A) is not in general commercial use at the same or greater scale in new or existing facilities in the United States as of January 1, 1989; or
(B) has been selected by the United States Department of Energy for funding under its Innovative Clean Coal Technology program and is finally approved for such funding on or after January 1, 1989.
(b) The commission shall allow a public or municipally owned electric utility that incorporates clean coal technology to depreciate that technology over a period of not less than ten (10) years or the useful economic life of the technology, whichever is less and not more than twenty (20) years if it finds that the facility where the clean coal technology is employed:
(1) utilizes and will continue to utilize (as its primary fuel source) Indiana coal; or
(2) is justified, because of economic considerations or governmental requirements, in utilizing non-Indiana coal;
after the technology is in place. As added by P.L.105-1989, SEC.3.

IC 8-1-2-6.8
Valuation of property; qualified pollution control property constructed after March 31, 2002
Sec. 6.8. (a) This section applies to a utility that begins construction of qualified pollution control property after March 31, 2002.
(b) As used in this section, "clean coal technology" means a technology (including precombustion treatment of coal):
(1) that is used in a new or existing energy generating facility and directly or indirectly reduces airborne emissions of sulfur, mercury, or nitrogen oxides or other regulated air emissions associated with the combustion or use of coal; and
(2) that either:
(A) was not in general commercial use at the same or greater scale in new or existing facilities in the United States at the time of enactment of the federal Clean Air Act Amendments of 1990 (P.L.101-549); or
(B) has been selected by the United States Department of Energy for funding under its Innovative Clean Coal Technology program and is finally approved for such funding on or after the date of enactment of the federal Clean Air Act Amendments of 1990 (P.L.101-549).
(c) As used in this section, "qualified pollution control property" means an air pollution control device on a coal burning energy generating facility or any equipment that constitutes clean coal technology that has been approved for use by the commission and that meets applicable state or federal requirements.
(d) As used in this section, "utility" refers to any energy generating utility allowed by law to earn a return on its investment.
(e) Upon the request of a utility that begins construction after March 31, 2002, of qualified pollution control property that is to be used and useful for the public convenience, the commission shall for ratemaking purposes add to the value of that utility's property the value of the qualified pollution control property under construction.
(f) The commission shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.159-2002, SEC.4.

IC 8-1-2-7
Valuation of property; hearings
Sec. 7. Before final determination of such value, the commission shall, after notice to the public utility, hold a public hearing as to such valuation in the manner prescribed for a hearing in sections 54 through 67 of this chapter, and the provisions of such sections so far as applicable shall apply to such hearing.
(Formerly: Acts 1913, c.76, s.10.) As amended by P.L.59-1984, SEC.12.
IC 8-1-2-8
Valuation of property; expenses; orders
Sec. 8. (a) The commission, within five (5) days after any such valuation is determined, shall deliver a written statement thereof to the public utility interested and a copy thereof to the clerk of each municipality in which any part of the plant or equipment of such utility is located. In such statement, the commission shall declare and fix the reasonable and necessary expenses incurred by it in making such valuation, and, within twenty (20) days thereafter, the utility shall pay into the treasury of the state the amount of the expenses so declared and fixed.
(b) The commission shall not make any order, based on any such valuation, increasing any rate of any public utility until such expenses have been paid. All such moneys paid into the treasury of the state are hereby appropriated to the commission until and including September 30, 1925, to defray its expenses until said date and thereafter shall be paid into the general fund of the state.
(Formerly: Acts 1913, c.76, s.11; Acts 1925, c.63, s.1.) As amended by P.L.23-1988, SEC.22.

IC 8-1-2-9
Valuation of property; revaluation
Sec. 9. The commission may, at any time, on its own initiative, make a revaluation of such property.
(Formerly: Acts 1913, c.76, s.12.)

IC 8-1-2-10
Accounting systems
Sec. 10. Every public utility shall keep and render to the commission, in the manner and form prescribed by the commission, uniform accounts of all business transacted. In formulating a system of accounting for any class of public utilities, the commission shall consider any system of accounting established by any federal law, commission or department and any system authorized by a national association of such utilities.
(Formerly: Acts 1913, c.76, s.13.)

IC 8-1-2-11
Accounts and accounting; other subsidiary business
Sec. 11. Every public utility engaged, directly or indirectly, in any other or subsidiary business shall, if ordered by the commission, keep and render separately to the commission, in like manner and form, the accounts of all such business, in which case all the provisions of this chapter shall apply with like force and effect to the books, accounts, papers, and records of such other business; provided, every public utility may, with consent of the commission and the proper local authorities, furnish to all patrons or persons applying therefor any service, product, or commodity which it creates as a necessary incident and subsidiary to its main or primary business. No such consent shall be granted except as provided in

section 86 of this chapter, and every such subsidiary business shall be subject to all the provisions of this chapter.
(Formerly: Acts 1913, c.76, s.14.) As amended by P.L.59-1984, SEC.13.

IC 8-1-2-12
Books, accounts, papers, and records
Sec. 12. The commission shall prescribe the forms of all books, accounts, papers and records required to be kept, and every public utility is required to keep and render its books, accounts, papers and records accurately and faithfully in the manner and form prescribed by the commission and to comply with all directions of the commission relating to such books, accounts, papers and records.
(Formerly: Acts 1913, c.76, s.15.)

IC 8-1-2-13
Forms; conduct of business
Sec. 13. The commission shall cause to be prepared suitable blanks for carrying out the purpose of this chapter and shall, when necessary, furnish such blanks to each public utility.
(Formerly: Acts 1913, c.76, s.16.) As amended by P.L.59-1984, SEC.14.

IC 8-1-2-14
Books, accounts, papers, or records; approval of system
Sec. 14. No public utility shall keep any other books, accounts, papers or records of the business transacted than those prescribed or approved by the commission, unless required by other public authority.
(Formerly: Acts 1913, c.76, s.17.)

IC 8-1-2-15
Books, accounts, papers, or records; removal from state; directors; residence
Sec. 15. Each public utility shall have an office in one (1) of the towns or cities in this state in which its property or some part thereof is located, and shall keep in said office all books, accounts, papers, and records as shall be required by the commission to be kept within the state. No books, accounts, papers, or records required by the commission to be kept within the state shall be at any time removed from this state, except upon such conditions as may be prescribed by the commission. A majority in number of the board of directors of each and every company or association organized under Indiana statutes and coming under the provisions of this chapter shall be bona fide residents and citizens of the state of Indiana while acting as such directors.
(Formerly: Acts 1913, c.76, s.18; Acts 1915, c.110, s.1.) As amended by P.L.59-1984, SEC.15.

IC 8-1-2-16 Accounts; closing date; filing with commission
Sec. 16. The accounts shall be closed annually on the thirty-first day of December, and a balance sheet of that date promptly taken therefrom. On or before the thirtieth day of April following, such balance sheet, together with such other information as the commission shall prescribe, verified by an officer of the public utility, shall be filed with the commission.
(Formerly: Acts 1913, c.76, s.19; Acts 1917, c.150, s.1.) As amended by Acts 1979, P.L.84, SEC.3; P.L.103-1983, SEC.2.

IC 8-1-2-17
Accounts; examination and audit
Sec. 17. The commission shall provide for the examination and audit of all accounts, and all items shall be allocated to the accounts in the manner prescribed by the commission.
(Formerly: Acts 1913, c.76, s.20.)

IC 8-1-2-18
Books, accounts, papers, records, and memoranda; inspection and examination
Sec. 18. The agents, accountants or examiners employed by the commission shall have authority, under the direction of the commission, to inspect and examine any and all books, accounts, papers, records and memoranda kept by such public utility.
(Formerly: Acts 1913, c.76, s.21.)

IC 8-1-2-19
Depreciation account
Sec. 19. Every public utility shall carry a separate, proper and adequate depreciation account whenever the commission, after investigation, shall determine that such depreciation account reasonably can be required. The commission, from time to time, shall ascertain and determine the proper and adequate rates of depreciation of the several classes of property of each public utility. The rates, tolls and charges shall be such as will provide the amounts required over and above the reasonable and necessary operating expenses, to maintain such property in an operating state of efficiency corresponding to the progress of the industry. Each public utility shall conform its depreciation accounts to such rates, so ascertained and determined by the commission. The commission shall make changes in such rates of depreciation, from time to time, as it may find necessary.
(Formerly: Acts 1913, c.76, s.22; Acts 1925, c.64, s.1.)

IC 8-1-2-20
Depreciation account; rules, regulations, and forms
Sec. 20. The commission shall also prescribe rules, regulations and forms of accounts regarding such depreciation, which the public utility is required to carry into effect.
(Formerly: Acts 1913, c.76, s.23.)
IC 8-1-2-21
Depreciation; rates, tolls, and charges
Sec. 21. The commission shall provide for such depreciation in fixing the rates, tolls and charges to be paid by the public.
(Formerly: Acts 1913, c.76, s.24.)

IC 8-1-2-22
Depreciation fund; management
Sec. 22. All money thus provided shall be set aside out of the earnings and carried in a separate depreciation fund. The money in this fund shall be applied first to depreciation expenses. Any balance in the fund, not applied to depreciation expenses, may be invested by the public utility or expended temporarily by it for new construction, extensions or additions to its utility property. This fund shall be used for no other purpose. If invested, the income from the investment shall be carried into and become a part of the depreciation fund. Any balance, not applied to depreciation expenses, shall always remain a part of the depreciation fund. In no event shall moneys, temporarily expended from this fund for new construction, extensions or additions to the property, be carried into or considered a part of the capital account of such public utility. Upon the sale of any public utility property, to continue in operation as such, the balance in the depreciation fund, unexpended for depreciation expenses, shall be transferred to the purchaser and by the purchaser shall be held, administered and used as herein authorized and required.
(Formerly: Acts 1913, c.76, s.25; Acts 1925, c.64, s.2.)

IC 8-1-2-23
Construction accounts; additions or extension; approval by commission
Sec. 23. The commission shall keep itself informed of all new construction, extensions and additions to the property of such public utility and shall prescribe the necessary forms, regulations and instructions to the officers and employees of such public utility for the keeping of construction accounts which shall clearly distinguish all operating expenses and new construction. Unless a public utility shall obtain the approval by the commission of any expenditure exceeding ten thousand dollars ($10,000) for an extension, construction, addition or improvement of its plant and equipment, the commission shall not, in any proceeding involving the rates of such utility, consider the property acquired by such expenditures as a part of the rate base, unless in such proceeding the utility shall show that such property is in fact used and useful in the public service; Provided, That the commission in its discretion may authorize the expenditure for such purpose of a less amount than shown in such estimate.
(Formerly: Acts 1913, c.76, s.26; Acts 1933, c.190, s.5.)

IC 8-1-2-24
Surplus profits; division or distribution; sliding scale of charges Sec. 24. Nothing in this chapter shall be taken to prohibit a public utility from entering into any reasonable arrangement with its customers or consumers, or with its employees, or with any municipality in which any of its property is located, for the division or distribution of its surplus profits, or providing for a sliding scale of charges or other financial device that may be practicable and advantageous to the parties interested. No such arrangement or device shall be lawful until it shall be found by the commission, after investigation, to be reasonable and just and not inconsistent with the purpose of this chapter. Such arrangement shall be under the supervision and regulation of the commission.
(Formerly: Acts 1913, c.76, s.27.) As amended by P.L.59-1984, SEC.16.

IC 8-1-2-25
Rates and charges; rules and regulations involving changes
Sec. 25. The commission shall ascertain, determine and order such rates, charges and regulations as may be necessary to give effect to such arrangement, but the right and power to make such other and further changes in rates, charges and regulations as the commission may ascertain and determine to be necessary and reasonable, and the right to revoke its approval and amend or rescind all orders relative thereto, is reserved and vested in the commission, notwithstanding any such arrangement and mutual agreement.
(Formerly: Acts 1913, c.76, s.28.)

IC 8-1-2-26
Financial statements and accounts
Sec. 26. Each public utility shall furnish to the commission in such form and at such time as the commission shall require, such accounts, reports, and information as will show in itemized detail:
(1) the depreciation per unit;
(2) the salaries and wages separately per unit;
(3) legal expenses per unit;
(4) taxes and rentals separately per unit;
(5) the quantity and value of material used per unit;
(6) the receipts from residuals, byproducts, services or other sales, separately per unit;
(7) the total and net cost per unit;
(8) the gross and net profit per unit;
(9) the dividends and interest per unit;
(10) surplus or reserve per unit;
(11) the prices per unit paid by consumer;
(12) names of, and amount of fees paid to, legal counsel who are not employees;
(13) names of, and amount of fees paid to, other consultants; and
(14) such other items, whether of a nature similar to those hereinbefore enumerated or otherwise, as the commission may prescribe, in order to show completely and in detail the entire

operation of the public utility in furnishing the unit of its product or service for the public.
(Formerly: Acts 1913, c.76, s.29.) As amended by P.L.103-1983, SEC.1.

IC 8-1-2-27
Repealed
(Repealed by Acts 1979, P.L.17, SEC.55.)

IC 8-1-2-28
Repealed
(Repealed by Acts 1979, P.L.17, SEC.55.)

IC 8-1-2-29
Public inspection of commission reports, files, and records; access of parties to relevant rate information
Sec. 29. (a) All facts and information in the possession of the commission and all reports, records, files, books, accounts, papers, and memoranda of every nature whatsoever in its possession shall be open to inspection by the public at all reasonable times subject to IC 5-14-3.
(b) Nothing in this section shall be construed to limit the access of parties to rate and finance proceedings before the commission to information in the possession of another party that is relevant to the issues in the proceeding.
(Formerly: Acts 1913, c.76, s.32.) As amended by P.L.59-1984, SEC.17; P.L.88-1985, SEC.3; P.L.114-1987, SEC.1.

IC 8-1-2-30
Repealed
(Repealed by P.L.12-1984, SEC.6.)

IC 8-1-2-31
Repealed
(Repealed by P.L.114-1987, SEC.2.)

IC 8-1-2-32
Standard commercial units of product or service
Sec. 32. The commission shall ascertain and prescribe for each kind of public utility suitable and convenient standard commercial units of product or service. These shall be lawful units for the purpose of this chapter.
(Formerly: Acts 1913, c.76, s.35.) As amended by P.L.59-1984, SEC.18.

IC 8-1-2-33
Standard measurements for units of product or service
Sec. 33. The commission shall ascertain and fix adequate and serviceable standards for the measurement of quality, pressure, initial voltage, or other conditions pertaining to the supply of the product

or service rendered by any public utility and prescribe reasonable regulations for examinations and testing of such product or service and for the measurement thereof.
(Formerly: Acts 1913, c.76, s.36.)

IC 8-1-2-34
Meters and measuring appliances; specifications and standards
Sec. 34. The commission shall establish reasonable rules, regulations, specifications, and standards to secure the accuracy of all meters and appliances for measurements, and every public utility is required to carry into effect all orders issued by the commission relative thereto. Nothing contained in this section shall limit in any manner any powers or authority vested in municipal corporations as provided in section 101 of this chapter.
(Formerly: Acts 1913, c.76, s.37.) As amended by P.L.59-1984, SEC.19.

IC 8-1-2-34.5
Customer service; determination of complaints
Sec. 34.5. (a) The Commission shall establish reasonable rules and regulations to govern the relations between public utilities and any or all classes of their customers. Those rules and regulations shall cover the following subjects:
(1) extension of service;
(2) extension of credit;
(3) deposits, including interest thereon;
(4) billing procedures;
(5) termination of service;
(6) complaints; and
(7) information and notice to customers of their rights under the rules.
(b) Notwithstanding IC 8-1-2-54, the commission may investigate and enter orders on complaints filed by individual customers arising under this section. The commission may establish an appeals division to act on its own behalf regarding individual customer complaints. The decision of the division shall be binding on all parties to the complaint. The commission shall review decisions of the appeals division upon timely request by an affected party.
(c) This section does not invalidate any rule or regulation adopted by the commission before July 1, 1979, to govern the relations between public utilities and their consumers if the rule or regulation is consistent with this section.
As added by Acts 1979, P.L.85, SEC.2.

IC 8-1-2-35
Meters and measuring appliances; testing
Sec. 35. The commission shall provide for the examination and testing of any and all appliances used for the measuring of any product or service of a public utility. Any consumer or user may have any such appliance tested upon payment of the fees fixed by the

commission. The commission shall declare and establish reasonable fees to be paid for testing such appliances on the request of the consumers or users, the fee to be paid by the consumer or user at the time of his request, but to be paid by the public utility and repaid to the consumer or user if the appliance or rate be found unreasonably defective or incorrect to the disadvantage of the consumer or user.
(Formerly: Acts 1913, c.76, s.38.)

IC 8-1-2-36
Meters and measuring instruments; purchase by commission for examinations and tests
Sec. 36. The commission may purchase such material, apparatus and standard measuring instruments for such examinations and tests as it may deem necessary.
(Formerly: Acts 1913, c.76, s.39.)

IC 8-1-2-36.5
Installation of submetering equipment for individual units; adoption of rules
Sec. 36.5. (a) As used in this section, "building" means any building containing more than one (1) residential unit, including trailer courts and similar multiple user installations, but does not include hotels, motels, or other similar transient lodging.
(b) Notwithstanding any other law, any owner, operator, or manager of a building in which:
(1) units of the building are separately rented or leased; and
(2) units of the building are not individually metered for electricity because the building is exempt from commission rules on master metering or for any other lawful reason;
may install kilowatt hour submetering equipment for each individual dwelling unit to fairly allocate the cost of each individual dwelling unit's electrical consumption and charge the tenant of the dwelling unit for that consumption.
(c) The submetering equipment shall be used to measure the number of kilowatt hours used by a tenant during a particular billing period. The amount that a tenant owes is equal to:
(1) the total number of kilowatt hours consumed by the tenant during a particular billing period; multiplied by
(2) a fraction, the numerator of which is the total electric bill for a master meter, and the denominator of which is the total kilowatt hours consumed on a master meter, all for the same billing period as in subdivision (1).
The total electric bill for a master meter, in addition to the rate per kilowatt hour, includes any sales tax, demand charges, energy component charges, and any other taxes or charges that are lawfully applied to the bill. The owner, operator, or manager of a building or buildings served by a master meter may not impose on the tenant any extra charges over and above the total electric bill for a master meter (which includes the rate per kilowatt hour and any lawful taxes or charges, but does not include a late payment charge) for a particular

billing period than is charged to the owner, operator, or manager of a building or buildings served by a master meter.
(d) The commission shall adopt rules in accordance with IC 4-22-2 to govern the following:
(1) Maintenance of adequate records by the owner, operator, or manager of a building or buildings served by a master meter.
(2) Accuracy, testing, and recordkeeping associated with the submeters.
(3) Complaints of violations of this section, filed with and investigated by the consumer affairs department of the commission.
(4) Procedures for the installation of submetering equipment.
(5) Procedures for hearings on complaints filed under subdivision (3).
(6) Any other rules necessary to carry out this section.
(e) In the hearings on complaints under subsection (d)(5), the commission's authority is limited solely to a determination of whether a violation did in fact occur.
(f) The commission shall adopt rules in accordance with IC 4-22-2 to carry out this section.
As added by P.L.60-1984, SEC.1. Amended by P.L.7-1987, SEC.11; P.L.23-1988, SEC.23.

IC 8-1-2-37
Entry on property; testing meters and measuring instruments
Sec. 37. The commission, its agents, experts, or examiners shall have power to enter upon any premises occupied by any public utility for the purpose of making the examinations and tests provided in this chapter and to set up and use on such premises any apparatus and appliances and occupy reasonable space therefor.
(Formerly: Acts 1913, c.76, s.40.) As amended by P.L.59-1984, SEC.20.

IC 8-1-2-38
Filing schedule of rates and charges
Sec. 38. Every public utility shall file with the commission, within a time fixed by the commission, schedules, which shall be open to public inspection, showing all rates, tolls and charges which it has established and which are enforced at the time for any service performed by it within the state, or for any service in connection therewith, or performed by any public utility controlled or operated by it. The rates, tolls and charges shown on such schedules shall not exceed, without the consent of the commission, the rates, tolls and charges in force January 1, 1913.
(Formerly: Acts 1913, c.76, s.41.)

IC 8-1-2-39
Filing schedule of rates and charges; rules and regulations to accompany
Sec. 39. Every public utility shall file, with and as a part of such

schedule, all rules and regulations that in any manner affect the rates charged or to be charged for any service.
(Formerly: Acts 1913, c.76, s.42.)

IC 8-1-2-40
Copies of schedule; public inspection
Sec. 40. A copy of so much of said schedule as the commission shall deem necessary for the use of the public shall be printed in plain type, and kept on file in every station or office of such public utility where payments are made by the consumers or users, open to the public in such form and place as to be readily accessible to the public and as can be conveniently inspected.
(Formerly: Acts 1913, c.76, s.43.)

IC 8-1-2-41
Schedule of joint rates and charges; printing
Sec. 41. Where a schedule of joint rates or charges is or may be in force between two (2) or more public utilities, such schedules shall, in like manner, be printed and filed with the commission and so much thereof as the commission shall deem necessary for the use of the public shall be filed in every such station or office as provided in sections 38 and 40 of this chapter.
(Formerly: Acts 1913, c.76, s.44.) As amended by P.L.59-1984, SEC.21.

IC 8-1-2-42
Changes in schedules
Sec. 42. (a) No change shall be made in any schedule, including schedules of joint rates, except upon thirty (30) days notice to the commission, and approval by the commission, and all such changes shall be plainly indicated upon existing schedules or by filing new schedules in lieu thereof thirty (30) days prior to the time the same are to take effect. The commission may prescribe a shorter time within which a change may be made. A public, municipally owned, or cooperatively owned utility may not file a request for a general increase in its basic rates and charges within fifteen (15) months after the filing date of its most recent request for a general increase in its basic rates and charges, except that the commission may order a more timely increase if:
(1) the requested increase relates to a different type of utility service;
(2) the commission finds that the utility's financial integrity or service reliability is threatened; or
(3) the increase is based on:
(A) a rate structure previously approved by the commission; or
(B) orders of federal courts or federal regulatory agencies having jurisdiction over the utility.
The phrase "general increase in basic rates and charges" does not include changes in rates related solely to the cost of fuel or to the

cost of purchased gas or purchased electricity or adjustments in accordance with tracking provisions approved by the commission.
(b) No schedule of rates, tolls, and charges of a public, municipally owned, or cooperatively owned utility which includes or authorizes any changes in charges based upon costs is effective without the approval of the commission. Before the commission approves any changes in the schedule of rates, tolls, and charges of an electric utility, which generates and sells electricity, based upon the cost of fuel to generate electricity or upon the cost of fuel included in the cost of purchased electricity, the utility consumer counselor shall examine the books and records of the public, municipally owned, or cooperatively owned generating utility to determine the cost of fuel upon which the proposed charges are based. In addition, before such a fuel cost charge becomes effective, the commission shall hold a summary hearing on the sole issue of the fuel charge. The utility consumer counselor shall conduct his review and make a report to the commission within twenty (20) days after the utility's request for the fuel cost charge is filed. The commission shall hold the summary hearing and issue its order within twenty (20) days after it receives the utility consumer counselor's report. The provisions of this section and sections 39, 43, 54, 55, 56, 59, 60, and 61 of this chapter concerning the filing, printing, and changing of rate schedules and the time required for giving notice of hearing and requiring publication of notice do not apply to such a fuel cost charge or such a summary hearing.
(c) Regardless of the pendency of any request for a fuel cost charge by any electric utility, the books and records pertaining to the cost of fuel of all public, municipally owned, or cooperatively owned utilities that generate electricity shall be examined by the utility consumer counselor not less often than quarterly, and the books and records of all electric nongenerating public, municipally owned, or cooperatively owned utilities shall be examined by the utility consumer counselor not less often than annually. The utility consumer counselor shall provide the commission with a report as to the examination of said books and records within a reasonable time following said examination. The utility consumer counselor may, if appropriate, request of the commission a reduction or elimination of the fuel cost charge. Upon such request, the commission shall hold a hearing forthwith in the manner provided in sections 58, 59, and 60 of this chapter.
(d) An electric generating utility may apply for a change in its fuel charge not more often than each three (3) months. When such application is filed the petitioning utility shall show to the commission its cost of fuel to generate electricity and the cost of fuel included in the cost of purchased electricity, for the period between its last order from the commission approving fuel costs in its basic rates and the latest month for which actual fuel costs are available. The petitioning utility shall also estimate its average fuel costs for the three (3) calendar months subsequent to the expiration of the twenty (20) day period allowed the commission in subsection (b).

The commission shall conduct a formal hearing solely on the fuel cost charge requested in the petition subject to the notice requirements of IC 8-1-1-8 and shall grant the electric utility the requested fuel cost charge if it finds that:
(1) the electric utility has made every reasonable effort to acquire fuel and generate or purchase power or both so as to provide electricity to its retail customers at the lowest fuel cost reasonably possible;
(2) the actual increases in fuel cost through the latest month for which actual fuel costs are available since the last order of the commission approving basic rates and charges of the electric utility have not been offset by actual decreases in other operating expenses;
(3) the fuel adjustment charge applied for will not result in the electric utility earning a return in excess of the return authorized by the commission in the last proceeding in which the basic rates and charges of the electric utility were approved. However, subject to section 42.3 of this chapter, if the fuel charge applied for will result in the electric utility earning a return in excess of the return authorized by the commission, in the last proceeding in which basic rates and charges of the electric utility were approved, the fuel charge applied for will be reduced to the point where no such excess of return will be earned; and
(4) the utility's estimate of its prospective average fuel costs for each such three (3) calendar months are reasonable after taking into consideration:
(A) the actual fuel costs experienced by the utility during the latest three (3) calendar months for which actual fuel costs are available; and
(B) the estimated fuel costs for the same latest three (3) calendar months for which actual fuel costs are available.
(e) Should the commission at any time determine that an emergency exists that could result in an abnormal change in fuel costs, it may, in order to protect the public from the adverse effects of such change suspend the provisions of subsection (d) as to the utility or utilities affected by such an emergency and initiate such procedures as may be necessary to protect both the public and the utility from harm. The commission shall lift the suspension when it is satisfied the emergency no longer exists.
(f) Any change in the fuel cost charge granted by the commission under the provisions of this section shall be reflected in the rates charged by the utility in the same manner as any other changes in rates granted by the commission in a case approving the basic rates and charges of the utility. However, the utility may file the change as a separate amendment to its rate schedules with a reasonable reference therein that such charge is applicable to all of its filed rate schedules.
(g) No schedule of rates, tolls, and charges of a public, municipally owned, or cooperatively owned gas utility that includes

or authorizes any changes in charges based upon gas costs is effective without the approval of the commission except those rates, tolls, and charges contained in schedules that contain specific provisions for changes in gas costs or the cost of gas that have previously been approved by the commission. Gas costs or cost of gas may include the gas utility's costs for gas purchased by it from pipeline suppliers, costs incurred for leased gas storage and related transportation, costs for supplemental and substitute gas supplies, costs incurred for exploration and development of its own sources of gas supplies and other expenses relating to gas costs as shall be approved by the commission. Changes in a gas utility's rates, tolls, and charges based upon changes in its gas costs shall be made in accordance with the following provisions:
(1) Before the commission approves any changes in the schedule of rates, tolls, and charges of a gas utility based upon the cost of the gas, the utility consumer counselor may examine the books and records of the public, municipally owned, or cooperatively owned gas utility to determine the cost of gas upon which the proposed changes are based. In addition, before such an adjustment to the gas cost charge becomes effective, the commission shall hold a summary hearing on the sole issue of the gas cost adjustment. The utility consumer counselor shall conduct his review and make a report to the commission within thirty (30) days after the utility's request for the gas cost adjustment is filed. The commission shall hold the summary hearing and issue its order within thirty (30) days after it receives the utility consumer counselor's report. The provisions of this section and sections 39, 43, 54, 55, 56, 59, 60, and 61 of this chapter concerning the filing, printing, and changing of rate schedules and the time required for giving notice of hearing and requiring publication of notice do not apply to such a gas cost adjustment or such a summary hearing.
(2) Regardless of the pendency of any request for a gas cost adjustment by any gas utility, the books and records pertaining to cost of gas of all public, municipally owned, or cooperatively owned gas utilities shall be examined by the utility consumer counselor not less often than annually. The utility consumer counselor shall provide the commission with a report as to the examination of said books and records within a reasonable time following said examination. The utility consumer counselor may, if appropriate, request of the commission a reduction or elimination of the gas cost adjustment. Upon such request, the commission shall hold a hearing forthwith in the manner provided in sections 58, 59, and 60 of this chapter.
(3) A gas utility may apply for a change in its gas cost charge not more often than each three (3) months. When such application is filed, the petitioning utility shall show to the commission its cost of gas for the period between its last order from the commission approving gas costs in its basic rates and the latest month for which actual gas costs are available. The

petitioning utility shall also estimate its average gas costs for a recovery period of not less than the three (3) calendar months subsequent to the expiration of the thirty (30) day period allowed the commission in subdivision (1). The commission shall conduct a summary hearing solely on the gas cost adjustment requested in the petition subject to the notice requirements of IC 8-1-1-8 and may grant the gas utility the requested gas cost charge if it finds that:
(A) the gas utility has made every reasonable effort to acquire long term gas supplies so as to provide gas to its retail customers at the lowest gas cost reasonably possible;
(B) the pipeline supplier or suppliers of the gas utility has requested or has filed for a change in the costs of gas pursuant to the jurisdiction and procedures of a duly constituted regulatory authority;
(C) the gas cost adjustment applied for will not result, in the case of a public utility, in its earning a return in excess of the return authorized by the commission in the last proceeding in which the basic rates and charges of the public utility were approved; however, subject to section 42.3 of this chapter, if the gas cost adjustment applied for will result in the public utility earning a return in excess of the return authorized by the commission in the last proceeding in which basic rates and charges of the gas utility were approved, the gas cost adjustment applied for will be reduced to the point where no such excess of return will be earned; and
(D) the utility's estimate of its prospective average gas costs for each such future recovery period is reasonable and gives effect to:
(i) the actual gas costs experienced by the utility during the latest recovery period for which actual gas costs are available; and
(ii) the actual gas costs recovered by the adjustment of the same recovery period.
(4) Should the commission at any time determine that an emergency exists that could result in an abnormal change in gas costs, it may, in order to protect the public or the utility from the adverse effects of such change suspend the provisions of subdivision (3) as to the utility or utilities affected by such an emergency and initiate such procedures as may be necessary to protect both the public and the utility from harm. The commission shall lift the suspension when it is satisfied the emergency no longer exists.
(5) Any change in the gas cost charge granted by the commission under the provisions of this section shall be reflected in the rates charged by the utility in the same manner as any other changes in rates granted by the commission in a case approving the basic rates and charges of the utility. However, the utility may file the change as a separate

amendment to its rate schedules with a reasonable reference therein that such charge is applicable to all of its filed rate schedules.
(Formerly: Acts 1913, c.76, s.45; Acts 1975, P.L.75, SEC.1.) As amended by Acts 1979, P.L.85, SEC.4; P.L.43-1983, SEC.9; P.L.115-1987, SEC.1; P.L.108-1995, SEC.1.

IC 8-1-2-42.1
Cost recovery; substitute natural gas contracts
Sec. 42.1. (a) As used in this section, "substitute natural gas" means pipeline quality gas produced by a facility that uses a gasification process to convert coal into a gas capable of being used:
(1) by a utility to supply gas utility service to end use consumers in Indiana; or
(2) as a fuel used by a utility to produce electric power to supply electric utility service to end use consumers in Indiana.
(b) As used in this section, "customer choice program" means a program under which residential and commercial consumers located in the service area of a gas or electric utility may:
(1) purchase their supply from a provider other than the utility in the service area; and
(2) receive transportation service from the utility in the service area for the delivery of the supply purchased under subdivision (1) to the consumer's premises.
(c) Subject to IC 8-1-8.9 and notwithstanding any other law, if the commission approves a contract for the purchase of substitute natural gas, or electricity generated in connection with the production of substitute natural gas, by a utility, the commission shall allow the utility to recover the following costs on a timely basis throughout the term of the contract:
(1) All costs incurred in connection with and resulting from the utility's purchases under the contract, including the cost of the substitute natural gas and related costs for generation, transmission, transportation, and storage services.
(2) All costs the utility incurs in obtaining replacement gas if the seller fails to deliver substitute natural gas required to be delivered under the contract, including the price of the gas, and related transportation, storage, and hedging costs, to the extent those costs are not paid by the seller.
(3) Upon petition by the utility, any other costs the commission finds are reasonably necessary in association with the contract.
(d) Any costs recovered under subsection (c):
(1) are in addition to the recovery of other costs; and
(2) shall be made through an adjustment under section 42 of this chapter or another rate adjustment mechanism that allows for comparable timely cost recovery.
(e) If a customer choice program is implemented, expanded, or renewed for a utility during the term of a contract approved by order of the commission under subsection (c) that has the effect of reducing the utility's sales volumes, a condition of the authorization

of that program must be the proportionate assignment of the gas or electric utility's substitute natural gas purchase obligation to the service providers in the customer choice program that meets the assignment requirements in the approved contract.
(f) Regardless of changes in market conditions or other circumstances, the commission may not take any action during the term of a contract approved under this section that adversely affects a utility's right to timely recover costs under this section or to otherwise fully recover such costs.
(g) With respect to utilities that are parties to a contract for the purchase of substitute natural gas approved by the commission under this section, the state covenants and agrees that as long as the contract is in effect the state will not limit, alter, or impair a utility's right to recover costs as provided in this section. Notwithstanding any other law, neither the commission nor any other state agency, political subdivision, or governmental unit may take any action that would have the effect of limiting, altering, or impairing a utility's right to recover costs as provided in this section.
As added by P.L.175-2007, SEC.9. Amended by P.L.52-2008, SEC.2.

IC 8-1-2-42.3
Calculation of relevant period; determination of reduction; exception
Sec. 42.3. (a) As used in this section, "relevant period" means the last month of the twelve (12) month test period considered in the current application before the commission under section 42(d)(3) and 42(g)(3)(c) of this chapter and extending through the longer of the:
(1) immediately preceding fifty-nine (59) months; or
(2) period beginning with the first full month following the last order issued by the commission in which the utility's basic rates and charges were approved.
(b) The commission shall order a reduction in the:
(1) fuel charge applied for under section 42(d)(3) of this chapter; or
(2) gas cost adjustment applied for under section 42(g)(3)(c) of this chapter;
only if the amount determined under subsection (c) is greater than zero.
(c) The commission shall calculate for the relevant period the sum of the differentials (both positive and negative) between the determined return and the authorized return for the respective twelve (12) month test period for each application for the relevant period, in each case as shown directly or indirectly by the commission's findings in each respective order issued under section 42(d) or 42(g) of this chapter.
(d) Consistent with subsection (b), the amount of reduction shall be determined by dividing the lesser of:
(1) the amount determined under subsection (c); or
(2) the amount by which the return in the current application before the commission was more than the authorized return; by the total number of applications filed during the twelve (12) month test period considered in the current application before the commission.
(e) This section does not apply to a general district corporation within the meaning of IC 8-1-13-23(a).
As added by P.L.108-1995, SEC.2.

IC 8-1-2-42.5
Periodic review of rates and charges
Sec. 42.5. The commission shall by rule or order, consistent with the resources of the commission and the office of the utility consumer counselor, require that the basic rates and charges of all public, municipally owned, and cooperatively owned utilities (except those utilities described in IC 8-1-2-61.5) are subject to a regularly scheduled periodic review and revision by the commission. However, the commission shall conduct the periodic review at least once every four (4) years and may not authorize a filing for an increase in basic rates and charges more frequently than is permitted by operation of section 42(a) of this chapter.
As added by P.L.88-1985, SEC.4.

IC 8-1-2-43
New schedules; filing
Sec. 43. Copies of all new schedules shall be filed as hereinbefore provided in every station or office of such public utility where payments are made by consumers or users ten (10) days prior to the time the same are to take effect, unless the commission shall prescribe a less time.
(Formerly: Acts 1913, c.76, s.46.)

IC 8-1-2-44
Overcharges and undercharges
Sec. 44. It shall be unlawful for any public utility to charge, demand, collect, or receive a greater or less compensation for any service performed by it within the state, or for any service in connection therewith, than is specified in such printed schedules, including schedules of joint rates, as may at the time be in force, or to demand, collect, or receive any rates, tolls, or charges not specified in such schedule. The rates, tolls, and charges named therein shall be the lawful rates, tolls, and charges unless the same are changed as provided in this chapter.
(Formerly: Acts 1913, c.76, s.47.) As amended by P.L.59-1984, SEC.22.

IC 8-1-2-45
Rate schedules; changes in form
Sec. 45. The commission may prescribe such changes in the form in which the schedules are issued by any public utility as may be found to be expedient.
(Formerly: Acts 1913, c.76, s.48.)
IC 8-1-2-46
Classification of services; rates and charges
Sec. 46. The commission shall provide for a comprehensive classification of such service for each public utility and such classification may take into account the quantity used, the time when used, the purpose for which used and other reasonable consideration. Each public utility is required to conform its schedules of rates, tolls and charges to such classification.
(Formerly: Acts 1913, c.76, s.49.)

IC 8-1-2-46.1
Classification of service; rate for furnishing traction power
Sec. 46.1. In providing for a classification of service, the commission shall approve a rate for furnishing traction power for a commuter transportation system (IC 8-5-15) that is equal to or lower than the rate approved for any industrial or commercial consumer of the public utility. The rate established under this section is subject to timely payments as negotiated between the utility and the district for furnishing the traction power.
As added by P.L.385-1987(ss), SEC.1.

IC 8-1-2-47
Inspections; tests; audits and investigations; rules and regulations
Sec. 47. The commission shall have power to adopt reasonable and proper rules and regulations relative to all inspections, tests, audits and investigations, and to adopt and publish reasonable and proper rules to govern its proceedings, and to regulate the mode and manner of all investigations of public utilities and other parties before it.
All hearings shall be open to the public.
(Formerly: Acts 1913, c.76, s.50.)

IC 8-1-2-48
Conduct of business; information; excessive wages; inquiry or audit of utility's power plant efficiency and system reliability
Sec. 48. (a) The commission shall inquire into the management of the business of all public utilities, and shall keep itself informed as to the manner and method in which the same is conducted and shall have the right to obtain from any public utility all necessary information to enable the commission to perform its duties. If, in its inquiry into the management of any public utility, the commission finds that the amount paid for the services of its officers, employees, or any of them, is excessive, or that the number of officers or persons employed by such utility is not justified by the actual needs of the utility, or that any other item of expense is being incurred by the utility which is either unnecessary or excessive, the commission shall designate such item or items, and such item or items so designated, or such parts thereof as the commission may deem unnecessary or excessive, shall not be taken into consideration in determining and fixing the rates which such utility is permitted to charge for the

service which it renders.
(b) For purposes of IC 8-1-2, IC 8-1-8.5, IC 8-1-8.7, IC 8-1-8.8, and IC 8-1-27, wages paid to an independent contractor of a utility for construction or maintenance performed for the utility shall not be found to be excessive merely because the wages are those normally paid for work of the same type and quality in the labor market in which the work for the utility is being performed.
(c) In carrying out its duties and powers under subsection (a) with regard to any utility which sells or generates electricity, the commission may also inquire into or audit a utility's powerplant efficiency and system reliability.
(Formerly: Acts 1913, c.76, s.51; Acts 1927, c.146, s.1.) As amended by Acts 1981, P.L.104, SEC.4; P.L.53-1992, SEC.1; P.L.1-1993, SEC.47; P.L.159-2002, SEC.5.

IC 8-1-2-49
Inspection of books and records; affiliated interests; jurisdiction; annual reports
Sec. 49. (1) The commission or any commissioner when authorized by the commission or any person or persons employed by the commission for that purpose shall upon demand have the right to inspect the books, accounts, papers, records, and memoranda of any public utility and to examine, under oath, any officer, agent, or employee of such public utility in relation to its business and affairs. Any person other than one of said commissioners who shall make such demand shall produce his authority to make such inspection. The commission shall have jurisdiction over holders of the voting capital stock of all public utility companies under its jurisdiction to such extent as may be necessary to enable the commission to require the disclosure of the identity in respective interests of every owner of any substantial interest in such voting capital stock. One percent (1%) or more is a substantial interest, within the meaning of this section.
(2) Said commission shall have jurisdiction over affiliated interests having transactions, other than ownership of stock and receipt of dividends thereon, with utility corporations and other utility companies under the jurisdiction of the commission, to the extent of access to all accounts and records of joint or general expenses, any portion of which may be applicable to such transactions, and to the extent of authority to require such reports to be submitted by such affiliated interests, as the commission may prescribe. For the purpose of this section only, "affiliated interests" include the following:
(a) Every corporation and person owning or holding directly or indirectly ten percent (10%) or more of the voting capital stock of such utility corporation.
(b) Every corporation and person in any chain of successive ownership of ten percent (10%) or more of voting capital stock.
(c) Every corporation ten percent (10%) or more of whose voting capital stock is owned by any person or corporation

owning ten percent (10%) or more of the voting capital stock of such utility corporation or by any person or corporation in any such chain of successive ownership of ten percent (10%) or more of voting capital stock.
(d) Every person who is an officer or director of such utility corporation or of any corporation in any chain of successive ownership of ten percent (10%) or more of voting capital stock.
(e) Every corporation which has one (1) or more officers or one (1) or more directors in common with such utility corporation.
(f) Every corporation or person which the commission may determine as a matter of fact after investigation and hearing is actually exercising any substantial influence over the policies and actions of such utility corporation even though such influence is not based upon stockholding, stockholders, directors, or officers to the extent specified in this section.
(g) Every person or corporation who or which the commission may determine as a matter of fact after investigation and hearing is actually exercising such substantial influence over the policies and actions of such utility corporation in conjunction with one (1) or more other corporations and/or persons with which or whom they are related by ownership and/or blood relationship or by action in concert that together they are affiliated with such utility corporation within the meaning of this section even though no one of them alone is so affiliated; provided, however, that no such person or corporation shall be considered as affiliated within the meaning of this section if such person or corporation is otherwise subject to the jurisdiction of the commission or such person or corporation shall not have had transactions or dealings other than the holding of stock and the receipt of dividends thereon with such utility corporation during the two (2) year period next preceding.
No management, construction, engineering, or similar contract, made after March 8, 1933, with any affiliated interest, as defined in this section, shall be effective unless it shall first have been filed with the commission. If it be found that any such contract is not in the public interest, the commission, after investigation and a hearing, is hereby authorized to disapprove such contract.
(3) Every annual report of any utility corporation reporting under this chapter to the commission shall contain, in addition to any other information required to be included by or pursuant to law, the following information:
(a) It shall state the name and address of, and the number of shares held by each holder of one percent (1%) or more of the voting capital stock of the reporting corporation, according to its records.
(b) Where one percent (1%) or more of the voting capital stock of the reporting corporation is held by a trustee or trustees, or other intermediate agency, for the beneficial interest of an owner or owners, other than the holder of record, or where one

percent (1%) or more of the voting capital stock of the reporting corporation is held by another corporation, such annual report shall state, if the information is available from the records of the reporting corporation, the name and addresses and respective interests of such beneficial owners, and the names and addresses of the officers and directors of any such other corporation and the total number of shares of capital stock thereof held by each, showing separately the number of shares of the voting capital stock, and the names and addresses and respective stockholdings of every stockholder of such other corporation holding one percent (1%) or more of its voting capital stock. Such report shall be accompanied by a certified copy of each trust agreement or other instrument under which any voting capital stock of the reporting corporation is held.
Where the information specified in subsection (3)(b) is not available from the records of the reporting corporation, any such holder, of record, of one percent (1%) or more of the voting capital stock of the reporting corporation, if ordered so to do by the commission, shall file with the commission, a sworn statement, in such form and to be filed within such time as the commission shall prescribe, setting forth whether or not any of such stock held by him or it is so held for the beneficial ownership of any person, firm, limited liability company, or corporation other than the record holder thereof, and, if stated to be so held, the names, addresses, and respective interests of such beneficial owners. If such stockholder is a trustee, he or it also shall file with such statement a certified copy of the trust agreement or other instrument under which such stock is held. A corporation which is the holder, of record, of one percent (1%) or more of the voting capital stock of the reporting corporation, if ordered so to do by the commission, and regardless of whether the information is or is not available or apparently available from the records of the reporting corporation, also shall file with the commission a sworn statement, in such form and to be filed within such time as the commission shall prescribe, or shall include in the sworn statement, if any, required to be filed by it pursuant to other provisions of this chapter a statement setting forth the names and addresses of its officers and directors and the total number of shares of its capital stock, held by each, showing separately the number of shares of the voting capital stock, and the names and addresses and respective stockholdings of each stockholder thereof holding one percent (1%) or more of its voting capital stock.
(4) If the annual report, or the sworn statements provided for in this section, do not furnish the information desired, because of any chain of successive ownership or of stockholdings, or because of an intermediate agency or agencies, or for any other reason, the commission, by order, may require similar sworn statements from any person or corporation who or which can give the necessary information, as the commission may have discovered from its investigations, to the end that the commission may obtain a complete disclosure of the natural persons, firms, limited liability companies,

or corporations and their respective interests, who or which own or control directly or indirectly one percent (1%) or more of the voting capital stock of the reporting corporation.
(Formerly: Acts 1913, c.76, s.52; Acts 1933, c.190, s.6.) As amended by P.L.59-1984, SEC.23; P.L.8-1993, SEC.107.

IC 8-1-2-50
Compelling production of books, papers, and records; offenses
Sec. 50. The commission may require, by order or subpoena to be served on any public utility in the same manner that a summons is served in a civil action in the circuit court, the production, within the state, at such time and place as it may designate, of any books, accounts, papers, or records kept by said public utility in any office or place without the state of Indiana, or verified copies in lieu thereof, if the commission shall so order, in order that an examination thereof may be made by the commission or under its direction. Any public utility failing or refusing, after reasonable written notice, to comply with any such order or subpoena shall, for each day it shall so fail or refuse, forfeit and pay into the state treasury a sum of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500.00).
(Formerly: Acts 1913, c.76, s.53.)

IC 8-1-2-51
Investigations; commission
Sec. 51. For the purpose of making any investigation with regard to any public utility, the commission shall have power to appoint, by an order in writing, an agent, whose duties shall be prescribed in such order. In the discharge of his duties, such agent shall have every power whatsoever of an inquisitorial nature granted in this chapter to the commission. The commission may conduct any number of such investigations contemporaneously through different agents and may delegate to such agent the taking of all testimony bearing upon any investigation or hearing. The decision of the commission shall be based upon its examination of all the testimony and records. The recommendations made by such agents shall be advisory only, and shall not preclude the taking of further testimony, if the commission so orders, nor further investigation.
(Formerly: Acts 1913, c.76, s.54.) As amended by P.L.59-1984, SEC.24.

IC 8-1-2-52
Information; submission to commission
Sec. 52. Every public utility shall furnish to the commission all information required by it to carry into effect the provisions of this chapter and shall make specific answers to all questions submitted by the commission.
(Formerly: Acts 1913, c.76, s.55.) As amended by P.L.59-1984, SEC.25.
IC 8-1-2-53
Information; furnishing to commission
Sec. 53. Any public utility receiving from the commission any blanks, with directions to fill the same, shall cause the same to be properly filled out so as to answer fully and correctly each question therein propounded, and, in case it is unable to answer any question, it shall give a good and sufficient reason for such failure, and said answers shall be verified under oath by the president, secretary, superintendent or general manager or person in charge of such public utility and returned to the commission at its office within the period fixed by the commission. Whenever required by the commission, every public utility shall deliver to the commission for examination any or all maps, profiles, contracts, reports of engineer and all documents, books, accounts, papers and records, or copies of any or all of the same, with a complete inventory of all its property in such form as the commission may direct.
(Formerly: Acts 1913, c.76, s.56.)

IC 8-1-2-54
Complaints against utilities; hearing
Sec. 54. Upon a complaint made against any public utility by any mercantile, agricultural or manufacturing society or by any body politic or municipal organization or by ten (10) persons, firms, limited liability companies, corporations, or associations, or ten (10) complainants of all or any of the aforementioned classes, or by any public utility, that any of the rates, tolls, charges or schedules or any joint rate or rates in which such petitioner is directly interested are in any respect unreasonable or unjustly discriminatory, or that any regulation, measurement, practice or act whatsoever affecting or relating to the service of any public utility, or any service in connection therewith, is in any respect unreasonable, unsafe, insufficient or unjustly discriminatory, or that any service is inadequate or can not be obtained, the commission shall proceed, with or without notice, to make such investigation as it may deem necessary or convenient. But no order affecting said rates, tolls, charges, schedules, regulations, measurements, practice or act, complained of, shall be entered by the commission without a formal public hearing.
(Formerly: Acts 1913, c.76, s.57.) As amended by P.L.8-1993, SEC.108.

IC 8-1-2-54.1
Actions for mandate to compel hearing or issuance of orders
Sec. 54.1. Notwithstanding any other law, if the commission fails to conduct a formal public hearing or to issue an order within a reasonable period of time upon a complaint that complies with sections 54 or 61 of this chapter, the complainant may bring an action for mandate under IC 34-27 to compel the commission to conduct the hearing or to issue the order. However, notwithstanding IC 34-27 or any other law or rule, the action for mandate may only

be filed in the court of appeals. For the purposes of IC 1-1-1-8, if any part of this section is held invalid, the entire section is void.
As added by P.L.106-1989, SEC.1. Amended by P.L.1-1998, SEC.86.

IC 8-1-2-55
Complaints against utilities; notice to utilities
Sec. 55. The commission shall, prior to such formal hearing, notify the public utility complained of that a complaint has been made, and ten (10) days after such notice has been given, the commission may proceed to set a time and place for a hearing and an investigation as hereinafter provided.
(Formerly: Acts 1913, c.76, s.58.)

IC 8-1-2-56
Complaints; notice to public utility and complainant
Sec. 56. The commission shall give the public utility and the complainant, if any, ten (10) days' notice of the time and place when and where such hearing and investigation will be held and such matters considered and determined. Both the public utility and complainant shall be entitled to be heard and shall have process to enforce the attendance of witnesses.
(Formerly: Acts 1913, c.76, s.59.)

IC 8-1-2-57
Complaints against utilities; separate hearings
Sec. 57. The commission may, in its discretion, when complaint is made of more than one (1) rate or charge, order separate hearings thereon, and may consider and determine the several matters complained of separately and at such times as it may prescribe. No complaint shall at any time be dismissed because of the absence of direct damage to the complainant.
(Formerly: Acts 1913, c.76, s.60.)

IC 8-1-2-58
Complaints against utilities; investigations
Sec. 58. Whenever the commission shall believe that any rate or charge may be unreasonable or unjustly discriminatory or that any service is inadequate, or can not be obtained, or that an investigation of any matters relating to any public utility should for any reason be made, it may, on its motion, summarily investigate the same, with or without notice.
(Formerly: Acts 1913, c.76, s.61.)

IC 8-1-2-59
Complaints against utilities; investigations; hearing
Sec. 59. If, after making such investigation, the commission becomes satisfied that sufficient grounds exist to warrant a formal hearing being ordered as to the matter so investigated, it shall furnish such public utility interested a statement notifying the public utility of the matters under investigation. Ten (10) days after such notice

has been given, the commission may proceed to set a time and place for a hearing and an investigation, as hereinbefore provided.
(Formerly: Acts 1913, c.76, s.62.)

IC 8-1-2-60
Complaints against utilities; hearings; decision and order
Sec. 60. Notice of the time and place for such hearing shall be given to the public utility and to such other interested persons as the commission shall deem necessary, as provided in section 56 of this chapter, and thereafter proceedings shall be had and conducted in reference to the matter investigated in like manner as though complaint had been filed with the commission relative to the matter investigated, and the same order or orders may be made in reference thereto as if such investigation had been made on complaint.
(Formerly: Acts 1913, c.76, s.63.) As amended by P.L.59-1984, SEC.26.

IC 8-1-2-61
Complaint by utility; contents; notice; summary orders in certain cases; public hearings
Sec. 61. (a) Any public utility may make complaint as to any matter affecting its own rates or service. The petition or complaint must include a statement as to whether the utility, if a not-for-profit water utility or municipal utility, has any outstanding indebtedness to the federal government. The public utility shall publish a notice of the filing of such petition or complaint in a newspaper of general circulation published in any county in which the public utility renders service. An order affecting rates or service may be entered by the commission without a formal public hearing, if:
(1) the utility is a not-for-profit water utility or a municipal utility; and
(2) the utility has obtained written consent to obtain an order affecting its rates from the commission without a formal hearing from any agency of the federal government with which the utility has outstanding evidence of indebtedness to the federal government.
The commission may, however, on its own motion require a formal public hearing, and shall, upon a motion filed by the utility consumer counselor, by any public or municipal corporation, or by ten (10) individuals, firms, corporations, limited liability companies, or associations, or ten (10) complainants of all or any of these classes, hold a formal public hearing with respect to any such petition or complaint.
(b) In any general rate proceeding under subsection (a) which requires a public hearing and in which an increase in revenues is sought which exceeds the sum of two million five hundred thousand dollars ($2,500,000), the commission shall conduct at least one (1) public hearing in the largest municipality located within such utility's service area.
(Formerly: Acts 1913, c.76, s.64; Acts 1951, c.161, s.1; Acts 1963,

c.187, s.1.) As amended by Acts 1979, P.L.85, SEC.3; P.L.103-1983, SEC.3; P.L.8-1993, SEC.109.

IC 8-1-2-61.5
Rate orders; formal public hearing; adoption of rules
Sec. 61.5. (a) An order affecting rates of service may be entered by the commission without a formal public hearing in the case of any public or municipally owned utility that:
(1) serves less than five thousand (5,000) customers;
(2) primarily provides retail service to customers; and
(3) does not serve extensively another utility.
(b) The commission may require a formal public hearing on any petition or complaint filed under this section concerning a rate change request by a utility upon its own motion or upon motion of any of the following:
(1) The utility consumer counselor.
(2) A public or municipal corporation.
(3) Ten (10) individuals, firms, limited liability companies, corporations, or associations.
(4) Ten (10) complainants of any class described in this subsection.
(c) A not-for-profit water utility or a not-for-profit sewer utility must include in its petition a statement as to whether it has an outstanding indebtedness to the federal government. When an indebtedness is shown to exist, the commission shall require a formal hearing, unless the utility also has included in its filing written consent from the agency of the federal government with which the utility has outstanding indebtedness for the utility to obtain an order affecting its rates from the commission without a formal hearing.
(d) Notwithstanding any other provision of this chapter, the commission may:
(1) on its own motion; or
(2) at the request of:
(A) the utility consumer counselor;
(B) a water or sewer utility described in subsection (a);
(C) ten (10) individuals, firms, limited liability companies, corporations, or associations; or
(D) ten (10) complainants of any class described in this subsection;
adopt a rule under IC 4-22-2, or issue an order in a specific proceeding, providing for the development, investigation, testing, and use of regulatory procedures or generic standards with respect to water or sewer utilities described in subsection (a) or their services.
(e) The commission may adopt a rule or enter an order under subsection (d) only if it finds, after notice and hearing, that the proposed regulatory procedures or standards are in the public interest and promote at least one (1) of the following:
(1) Utility cost minimalization to the extent that a utility's quality of service or facilities are not diminished.
(2) A more accurate evaluation by the commission of a utility's

physical or financial conditions or needs.
(3) A less costly regulatory procedure for a utility, its consumers, or the commission.
(4) Increased utility management efficiency that is beneficial to consumers.
As added by P.L.88-1985, SEC.5. Amended by P.L.116-1987, SEC.1; P.L.107-1989, SEC.1; P.L.8-1993, SEC.110; P.L.159-1999, SEC.1; P.L.226-2001, SEC.1.

IC 8-1-2-61.6
Water utilities with less than 5,000 customers; changes in wholesale rates; notice; rate relief
Sec. 61.6. (a) This section applies to water utilities that serve less than five thousand (5,000) customers.
(b) As used in this section, "purchaser" means a water utility that buys water from another water utility on a wholesale basis.
(c) As used in this section, "supplier" means a water utility that provides water to another water utility on a wholesale basis.
(d) As used in this section, "water utility" means:
(1) an investor owned water utility;
(2) a municipally owned water utility;
(3) a conservancy district (as described in IC 14-33); or
(4) a nonprofit water utility.
(e) Notwithstanding section 42 of this chapter, whenever a supplier petitions the commission for a change in rates or charges that affect its wholesale rates, the supplier shall notify each of its wholesale customers by United States registered mail. The notice must include the cause number assigned to the supplier's petition.
(f) Upon notification by the supplier, the purchaser of a wholesale water supply may notify the secretary of the commission of its intent to monitor its supplier's cause. The commission shall then provide a copy of the supplier's prehearing conference order upon its approval to the purchaser.
(g) If the purchaser requests simultaneous rate relief for its cost of water in conjunction with the relief requested by its supplier, the purchaser shall complete and file forms prescribed by the commission within fourteen (14) days of the supplier's case in chief.
(h) After the purchaser has filed the forms as described in subsection (g), the commission may provide rate relief to the purchaser simultaneously with an order approved for its supplier.
As added by P.L.107-1989, SEC.2. Amended by P.L.1-1995, SEC.54.

IC 8-1-2-62
Evidence; compelling production; witnesses; compelling attendance
Sec. 62. Each of the commissioners and every agent provided for in this chapter shall have power to administer oaths, certify to official acts, issue subpoenas, compel the attendance of witnesses, and compel the production of books, accounts, papers, records, documents and testimony. In case of disobedience on the part of any

person or persons to comply with any order of the commission or any commissioner or any subpoena, or on the refusal of any witness to testify to any matter regarding which he may be lawfully interrogated before the commission, or its authorized agent, it shall be the duty of the circuit or superior court of any county, on application of a commissioner, to compel the obedience to the requirements of a subpoena issued from such court or a refusal to testify therein.
(Formerly: Acts 1913, c.76, s.65.) As amended by P.L.59-1984, SEC.27.

IC 8-1-2-63
Witnesses; expenses
Sec. 63. Each witness who shall appear before the commission or its agent by its order, shall receive for his attendance the fees and mileage now provided for witnesses in civil cases in courts of record which shall be audited and paid by the state, in the same manner as other expenses are audited and paid, upon the presentation of proper vouchers sworn to by such witnesses and approved by the chairman of the commission. No witnesses subpoenaed at the instance of parties other than the commission shall be entitled to compensation from the state for attendance or travel unless the commission shall certify that his testimony was material to the matter investigated; Provided, That the commission shall have power to pass upon, approve and limit the expenditures of a public utility in connection with a rate case which are to be charged against the rate base and to be amortized over a period of years as determined by the commission; it being the intent and purpose to prevent excessive expenditures by the utilities for expert witnesses, legal and stenographic expenses in rate hearings and appraisals.
(Formerly: Acts 1913, c.76, s.66; Acts 1933, c.190, s.7.)

IC 8-1-2-64
Witnesses; depositions
Sec. 64. The commission, or any party, may, in any investigation, cause the depositions of witnesses residing without the state to be taken in the manner prescribed by law for like depositions in civil actions in circuit courts.
(Formerly: Acts 1913, c.76, s.67.)

IC 8-1-2-65
Record of investigations
Sec. 65. A record shall be kept of all proceedings had before the commission or its agent or any formal investigation had and all testimony shall be taken down by the stenographer appointed by the commission.
(Formerly: Acts 1913, c.76, s.68.)

IC 8-1-2-66
Investigations; transcript of evidence; admissibility
Sec. 66. A transcript copy of the evidence and proceedings, or any

specific part thereof, on any investigation, taken by the stenographer appointed by the commission, being certified under oath by such stenographer to be a true and correct transcript of all the testimony on the investigation, of a particular witness or of other specific part thereof, carefully prepared by him from his original notes, and to be a correct statement of the evidence and proceedings had on such investigations so purporting to be taken and transcribed, shall be received in evidence with the same effect as if such reporter were present and testified to the fact so certified.
(Formerly: Acts 1913, c.76, s.70.)

IC 8-1-2-67
Investigations; transcript of evidence; copy
Sec. 67. A copy of such transcript shall be furnished on terms fixed by the commission to any party to such investigation.
(Formerly: Acts 1913, c.76, s.71.)

IC 8-1-2-68
Rates and charges; order fixing
Sec. 68. Whenever, upon an investigation, the commission shall find any rates, tolls, charges, schedules, or joint rate or rates to be unjust, unreasonable, insufficient, or unjustly discriminatory, or to be preferential or otherwise in violation of any of the provisions of this chapter, the commission shall determine and by order fix just and reasonable rates, tolls, charges, schedules, or joint rates to be imposed, observed, and followed in the future in lieu of those found to be unjust, unreasonable, insufficient, or unjustly discriminatory or preferential or otherwise in violation of any of the provisions of this chapter.
(Formerly: Acts 1913, c.76, s.72.) As amended by P.L.59-1984, SEC.28.

IC 8-1-2-69
Complaints against utilities; orders of commission
Sec. 69. Whenever, upon the investigation made under the provisions of this chapter, the commission shall find any regulations, measurements, practices, acts, or service to be unjust, unreasonable, unwholesome, unsanitary, unsafe, insufficient, preferential, unjustly discriminatory, or otherwise in violation of any of the provisions of this chapter, or shall find that any service is inadequate or that any service which can be reasonably demanded can not be obtained, the commission shall determine and declare and by order fix just and reasonable measurements, regulations, acts, practices, or service to be furnished, imposed, observed, and followed in the future in lieu of those found to be unjust, unreasonable, unwholesome, unsanitary, unsafe, insufficient, preferential, unjustly discriminatory, inadequate, or otherwise in violation of this chapter, as the case may be, and shall make such other order respecting such measurement, regulation, act, practice, or service as shall be just and reasonable.
(Formerly: Acts 1913, c.76, s.73.) As amended by P.L.59-1984,

SEC.29.

IC 8-1-2-70
Expenses of investigations
Sec. 70. In its order upon any investigation made under the provisions of this chapter, either upon complaint against any municipal utility, or upon the petition of any such municipal utility, or upon the initiation of the commission, the commission shall ascertain and declare the expenses incurred by it upon such investigation, and the municipal utility affected thereby shall pay into the treasury of the state the amount of the expenses, so ascertained and declared, within a time to be fixed in the order, not exceeding twenty (20) days from the date thereof. The commission shall cause a certified copy of all such orders to be delivered to an officer or agent of the municipal utility affected thereby, and all such orders shall, of their own force, take effect and become operative twenty (20) days after service thereof unless a different time be provided in said order. Any order of the commission as may increase any rate of such municipal utility shall not take effect until such expenses are paid into the state treasury.
(Formerly: Acts 1913, c.76, s.74; Acts 1925, c.60, s.1; Acts 1963, c.187, s.2; Acts 1969, c.260, s.1.) As amended by P.L.59-1984, SEC.30; P.L.384-1987(ss), SEC.6.

IC 8-1-2-71
Rate schedules; changes
Sec. 71. All public utilities to which the order applies shall make such changes in their schedule on file as may be necessary to make the same conform to said order, and no change shall thereafter be made by any public utility in any such rates, tolls, or charges, or any joint rate or rates, without the approval of the commission. Certified copies of all other orders of the commission shall be delivered to the public utility affected thereby in like manner and the same shall take effect within such time thereafter as the commission shall prescribe.
(Formerly: Acts 1913, c.76, s.75.)

IC 8-1-2-72
Orders; rescission; modification
Sec. 72. The commission may, at any time, upon notice to the public utility and after opportunity to be heard as provided in sections 54 through 67 of this chapter, rescind, alter, or amend any order fixing any rate or rates, tolls, charges, or schedules, or any other order made by the commission, and certified copies of the same shall be served and take effect as provided in this chapter for original orders.
(Formerly: Acts 1913, c.76, s.76.) As amended by P.L.59-1984, SEC.31.

IC 8-1-2-73
Burden of proof; proceedings against utilities Sec. 73. In all trials, actions, and proceedings arising under the provisions of this chapter or growing out of the exercise of the authority and powers granted in this chapter to the commission, the burden of proof shall be upon the party adverse to such commission or seeking to set aside any determination, requirement, direction, or order of said commission to show that the determination, requirement, direction, or order of the commission complained of is unreasonable or unlawful, as the case may be.
(Formerly: Acts 1913, c.76, s.84.) As amended by P.L.59-1984, SEC.32.

IC 8-1-2-74
Investigations; self-incrimination
Sec. 74. No person shall be excused from testifying or from producing books, accounts, and papers in any proceeding based upon or growing out of any violation of the provisions of this chapter on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him would incriminate him or subject him to penalty or forfeiture; but no person having so testified shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he may have testified or produced any documentary evidence; provided, that no person testifying shall be exempted from prosecution or punishment for perjury in so testifying.
(Formerly: Acts 1913, c.76, s.86.) As amended by P.L.59-1984, SEC.33.

IC 8-1-2-75
Orders of commission; distribution of copies
Sec. 75. Upon application of any person, the commission shall furnish certified copies, under the seal of the commission, of any order made by it, which shall be prima facie evidence of the facts stated therein.
(Formerly: Acts 1913, c.76, s.87.)

IC 8-1-2-75.5
Telegraph utility stocks, bonds, commercial paper, and other evidences of indebtedness; authority to issue
Sec. 75.5. Any public utility within this state organized for the conveyance of messages by telegraph may issue stocks, bonds, commercial paper, or other evidences of indebtedness without the approval of the commission. Such a public utility is exempt from the provisions of sections 76, 77, 78, 79, and 80 of this chapter.
As added by Acts 1980, P.L.66, SEC.1.

IC 8-1-2-76
Stocks, bonds, commercial paper, and other evidences of indebtedness; limitations upon authority to issue
Sec. 76. No public utility shall hereafter issue for any purposes connected with or relating to any part of its business, any stocks,

certificates of stock, bonds, notes or other evidences of indebtedness, payable at periods of more than twelve (12) months, to an amount exceeding that which may from time to time be reasonably necessary, determined as herein provided, for the purpose for which issue of stock, certificates of stock, bonds, notes or other evidences of indebtedness may be authorized.
(Formerly: Acts 1913, c.76, s.88.)

IC 8-1-2-77
Stock; consideration; discount or premium
Sec. 77. No public utility shall issue any stock or certificate of stock, except in consideration of money or of labor or property at its current fair cash value as found and determined by the commission actually received by it. No stock or certificate of stock shall be sold at a discount or premium without the approval of the commission and if sold at a discount, the commission shall make a record thereof and give such publicity of the facts as it may deem necessary at the expense of the utility. No public utility shall issue any bonds, notes, or other evidences of indebtedness except for money or labor or property estimated at its current fair cash value as found and determined by the commission actually received by it equal to a sum to be approved by the commission not less than seventy-five (75) per cent of the face value thereof. The amount of bonds, notes, and other evidences of indebtedness which any public utility may issue shall be reasonable in aggregate amount, due consideration being given to the nature of the business in which the corporation is engaged, its credit, future prospects, and earnings, and the effect which such issue may have upon the management and efficient operation of the public utility.
(Formerly: Acts 1913, c.76, s.89; Acts 1933, c.190, s.7a; Acts 1939, c.19, s.1; Acts 1941, c.37, s.1.)

IC 8-1-2-78
Stocks, bonds, commercial paper, and other evidences of indebtedness; authority to issue
Sec. 78. A public utility, as defined in section 1 of this chapter, may, with the approval of the commission, issue stock, certificates of stock, bonds, notes, or other evidence of indebtedness payable at periods of more than twelve (12) months after the date thereof, for the purpose of and to the extent required for obtaining funds sufficient for:
(a) the acquisition of property, material, or working capital;
(b) the construction, completion, extension, or improvement of its facilities, plant, or distributing system;
(c) the improvement of its service;
(d) the discharge or lawful refunding of its obligations; or
(e) the reimbursement of its treasury for money actually expended from income, or from any other money in the treasury of the public utility, for such purposes, not secured or obtained from the issue of stock, bonds, notes, or other evidence of

indebtedness of such public utility, where the applicant shall have kept its accounts and vouchers of such expenditures in such manner as to enable the commission to ascertain the amount of money so expended and the purpose for which such expenditure was made.
(Formerly: Acts 1913, c.76, s.90; Acts 1939, c.19, s.2; Acts 1941, c.37, s.2.) As amended by P.L.59-1984, SEC.34.

IC 8-1-2-79
Securities; issuance; approval; fraud; offense
Sec. 79. (a) Whenever a public utility desires to issue bonds, notes or other evidences of indebtedness, payable more than one (1) year from the execution thereof, or preferred or common stock, it shall file with the commission a petition verified by its president or vice-president, and secretary or assistant secretary, or by two (2) of its incorporators, if it has no such officers, setting forth:
(1) the principal amount of bonds, notes, or other evidences of indebtedness, and the par value or number of shares of preferred and common stock;
(2) the minimum price for which said securities are to be disposed of or sold;
(3) the purposes for which said securities are to be disposed of or sold;
(4) the description, cost, or value of any property acquired or to be acquired from the proceeds of the disposal or sale of said securities;
(5) a balance sheet and income account; and
(6) all other information that may be relevant or that may be required by the commission.
For the purpose of enabling it to determine whether the proposed issue is in the public interest, in accordance with laws touching the issuance of securities by public utilities, and reasonably necessary in the operation and management of the business of the utility in order that the utility may provide adequate service and facilities, the commission also may consider the total outstanding capitalization of the utility, including the proposed issue, in relation to the total value of or investment in the property of the utility, including the property to be acquired by the proposed issue, as shown by the balance sheet, accounts, or reports of the utility, the records of the commission, or other evidence, and the character and proportionate amount of each kind of security, including the proposed issue, and the unamortized discount suffered by the utility in the sale of the outstanding securities. The commission shall make such further inquiry or investigation, hold such hearing or hearings, and examine such witnesses, books, papers, documents, or contracts as it may deem of importance in enabling it to reach a decision.
(b) An owner, officer, or agent of any public utility who knowingly violates this section, or knowingly makes any material misrepresentation or misstatements in connection with this section, commits a Class D felony. (Formerly: Acts 1913, c.76, s.91; Acts 1933, c.190, s.8.) As amended by Acts 1978, P.L.2, SEC.801.

IC 8-1-2-80
Stocks, bonds, commercial paper, and evidences of indebtedness; certificate of authority for issuance
Sec. 80. If the commission shall determine that such proposed issue complies with the provisions of this chapter, such authority shall thereupon be granted, and it shall issue to the public utility a certificate of authority stating:
(a) the amount of such stocks, certificates of stock, bonds, notes, or other evidences of indebtedness, reasonably necessary for the purposes for which they are to be issued and the character of the same; and
(b) the purposes for which they are to be issued and the property or services to be acquired thereby valued in detail.
Such public utility shall not apply the proceeds of such stock, bonds, notes, or other evidences of indebtedness as aforesaid to any purposes not specified in such certificate, nor issue such stock, bonds, notes, or other evidences of indebtedness in greater amounts than specified in such certificate. Nothing contained in this section shall prohibit the commission from giving its consent to the issue of bonds, notes, or other evidences of indebtedness for the reimbursement of moneys actually expended before May 1, 1913, from income for any of the purposes specified in section 78 of this chapter if, in the judgment of the commission, such consent should be granted, provided, application for such consent shall be made prior to January 1, 1915. For the purpose of enabling it to determine whether it should issue such an order, the commission shall make such inquiry or investigation, hold such hearings and examine such witnesses, books, papers, documents, or contracts as it may deem of importance in enabling it to reach a determination. The commission shall have power to impose such conditions upon a public utility in issuing of securities as it may deem reasonable. Such public utilities shall not, without the consent of the commission, apply said issue or any proceeds thereof to any purpose not specified in such order. Provided, however, that the commission shall have no power to authorize the capitalization of any franchise to be a corporation, or to authorize the capitalization of any franchise or the right to own, operate, or enjoy any franchise whatsoever, in excess of the amount (exclusive of any tax or annual charge) actually paid to the state or to any political subdivision thereof as the consideration for the grant of such franchise or right. The capitalization of a corporation formed by the merger or consolidation of two (2) or more corporations shall be subject to the approval of the commission, but in no event shall such capitalization exceed the sum of the corporations so consolidated, at the par value thereof, or such sums and any additional sum actually paid in cash; nor shall any contract for consolidation or lease be capitalized in the stock of any corporation whatever; nor shall any corporation after May 1, 1913, issue any

bonds against or as a lien upon any contract for consolidation or merger.
(Formerly: Acts 1913, c.76, s.92; Acts 1967, c.64, s.1.) As amended by P.L.59-1984, SEC.35.

IC 8-1-2-81
Stocks, bonds, commercial paper, or other evidences of indebtedness; state not obligated to pay or guarantee
Sec. 81. No provision of this chapter, and no deed or act done or performed under or in connection therewith, shall be held or construed to obligate the state of Indiana to pay or guarantee in any manner whatsoever any stock or stock certificate or bond, note, or other evidence of indebtedness authorized, issued, or executed under the provisions of this chapter.
(Formerly: Acts 1913, c.76, s.93.) As amended by P.L.59-1984, SEC.36.

IC 8-1-2-82
Franchise; sale; transfer; assignment or encumbrance
Sec. 82. Any person or association of persons other than an existing public service corporation, which shall have, or may have hereafter become the owner or assignee of the rights, powers, privileges and franchises of any public utility created or organized by or under the law of this state, by purchase under a mortgage sale, sale in bankrupt proceedings, or sale under any judgment, order, decree or proceedings of any court in this state, including the courts of the United States sitting herein, shall within sixty (60) days after such purchase or assignment, organize anew by filing articles of incorporation as provided by law, and thereupon shall have the rights, privileges and franchises which such utility had, or was entitled to have, at the time of such purchase and sale. The new corporation may issue stock, certificates of stock, bonds, notes or other evidences of indebtedness for the property of the former corporation thus acquired, in an amount not to exceed the true value of such property, as found and determined by the commission, in accordance with the provisions hereof.
(Formerly: Acts 1913, c.76, s.94.)

IC 8-1-2-83
Franchises; sale; transfer; assignment or encumbrance; special rate contracts
Sec. 83. (a) No public utility, as defined in section 1 of this chapter, shall sell, assign, transfer, lease, or encumber its franchise, works, or system to any other person, partnership, limited liability company, or corporation, or contract for the operation of any part of its works or system by any other person, partnership, limited liability company, or corporation, without the approval of the commission after hearing. And no such public utility, except temporarily or in case of emergency and for a period of not exceeding thirty (30) days, shall make any special contract at rates other than those prescribed

in its schedule of rates theretofore filed with the commission, and in force, with any other utility for rendering any service to or procuring any service from such other utility, without the approval of the commission. It shall be lawful, however, for any utility to make a contract for service to or from another utility at rates previously filed with and approved by the commission and in force.
(b) The approval of the commission of the sale, assignment, transfer, lease, or encumbrance of a franchise or any part thereof under this section shall not revive or validate any lapsed or invalid franchise, or enlarge or add to the powers and privileges contained in the grant of any franchise or waive any forfeiture. No such public utility shall directly or indirectly purchase, acquire, or become the owner of any of the property, stock, or bonds of any other public utility authorized to engage or engaged in the same or a similar business, or operating or purporting to operate under a franchise from the same or any other municipality or under an indeterminate permit unless authorized so to do by the commission.
(c) Nothing contained in this section shall prevent the holding of stock lawfully acquired before May 1, 1913, or prohibit, upon the surrender or exchange of said stock pursuant to a reorganization plan, the purchase, acquisition, taking, or holding by the owner of a proportionate amount of the stock of any new corporation organized to take over at foreclosure or other sale, the property of the corporation whose stock has been thus surrendered or exchanged.
(d) Every contract by any public utility for the purchase, acquisition, assignment, or transfer to it of any of the stock of any other public utility by or through any person, partnership, limited liability company, or corporation without the approval of the commission shall be void and of no effect, and no such transfer or assignment of such stock upon the books of the corporation pursuant to any such contract shall be effective for any purpose.
(Formerly: Acts 1913, c.76, s.95; Acts 1925, c.54, s.1.) As amended by P.L.59-1984, SEC.37; P.L.23-1988, SEC.24; P.L.8-1993, SEC.111.

IC 8-1-2-84
Merger or consolidation; acquisition, lease, sale, or encumbrance of property
Sec. 84. (a) With the consent and approval of the commission and with the authority of their stockholders as provided in this chapter, but not otherwise, any two (2) or more public utilities furnishing a like service or product and doing business in the same municipality or locality within Indiana, or any two (2) or more public utilities whose lines intersect or parallel each other within Indiana, may be merged and may enter into contracts with each other which will enable such public utilities to operate their plants or lines in connection with each other. Before any merger shall become effective there shall be filed with the commission proof that the voting stockholders have authorized or consented to such merger. If the law under which the company is incorporated or reorganized so

provides, then the authorization and consent of the holders of the majority of the voting stock shall be shown. In all other cases the consent of the holders of three-fourths (3/4) of the outstanding voting stock of the company shall be shown. Such authority and consent may be shown by filing with the commission a certified copy of the minutes of a stockholders' meeting or by filing with the commission a written consent of such holders or both. In case of such merger, union, or consolidation, dissenting stockholders shall apply to the commission within sixty (60) days after approval by the commission to have the value of their stock assessed and determined. Stockholders not so applying shall be held to have assented. Upon the determination of the value of the stock of such dissenting stockholder, the corporation in which they are stockholders may within sixty (60) days pay the dissenting stockholders for their stock the appraised value thereof, or may elect to abandon the merger, union, or consolidation by filing with the commission notice of such election.
(b) It shall not be necessary for any public utility merging, uniting, or consolidating to comply with such provisions of any law governing the procedure in the merger, union, or consolidation of corporations as are in conflict with the provisions of this chapter. This chapter shall not create any new right of merger or enlarge any such right but is intended only to prescribe and simplify the proceedings in mergers which are authorized by other statutes.
(c) Any such public utility may purchase or lease the used and useful property, plant, or business, or any part thereof, of any other such public utility at a price and on terms approved by the commission. Whenever, in the case of any such purchase, the amount to be paid by the purchaser for the property, plant, or business to be purchased shall be an amount in excess of five percent (5%) of the book cost to the purchaser of all the properties, plants, and business owned by it at the time application is made to the commission for approval of such purchase, or whenever, in the case of any such lease, the book cost to the lessor of the property, plant, or business to be leased shall be an amount in excess of five percent (5%) of the book cost to the lessee of all the properties, plants, and business owned by the lessee at the time application is made to the commission for approval of such lease, there shall be obtained from the holders of three-fourths (3/4) of the voting stock of such purchaser or lessee their consent, authority, and approval to such purchase or lease.
(d) Any such public utility may purchase or lease the used and useful property, plant, or business, or any part thereof, of a municipally owned utility, as used in this chapter, owned or operated by a city having a population of more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000), with the approval of the commission at a price or rental and on terms approved by the commission.
(e) Any such public utility may sell or lease its used or useful property, plant, or business, or any part thereof, to any other such

public utility at a price and on terms approved by the commission. Whenever in the case of any such sale or lease the book cost to the seller or lessor of such property, plant, or business to be sold or leased shall be an amount in excess of five percent (5%) of the book cost to such seller or lessor of all the properties, plants, and business owned by it at the time application is made to the commission for approval of such sale or lease, there shall be obtained from the holders of three-fourths (3/4) of the voting stock of such seller or lessor their consent, authority, and approval to such sale or lease. Whenever in the case of any such sale or lease the book cost to the seller or lessor of such property, plant, or business to be sold or leased shall be an amount in excess of twenty percent (20%) of the book cost to such seller or lessor of all the properties, plants, and business owned by it at the time application is made to the commission for approval of such sale or lease, dissenting stockholders of such seller or lessor shall, if the sale or lease is consummated, be paid for their stock the appraised value thereof as determined by the commission. Dissenting stockholders in such a case shall, within sixty (60) days after publication of notice of the approval by the commission of such sale or lease, apply to the commission to have the value of their stock assessed and determined. Stockholders not so applying shall be held to have assented. Such publication of notice shall be given by the seller or lessor to its stockholders by publishing such notice once each week for three (3) successive weeks in a newspaper of general circulation printed in the English language and published in Marion County, Indiana. Upon determination of the value of the stock of such dissenting stockholders such seller or lessor may within sixty (60) days either pay the dissenting stockholders for their stock the appraised value thereof or elect to abandon the sale or lease by filing with the commission notice of its election to abandon.
(f) No such public utility shall encumber its used and useful property or business or any part thereof without the approval of the commission and the consent, authority, and approval of the owners of three-fourths (3/4) of its voting stock.
(g) Any public utility corporation upon the order of a majority of its board of directors and with the approval of the commission may acquire, purchase or lease any real or personal estate or other property of any other public utility not used and useful in the public service of such other public utility.
(h) Any public utility corporation, upon the order of a majority of its board of directors and with the approval of the commission, may sell and convey or lease to any other public utility corporation any of its real or personal estate or other property not used and useful in its public service.
(Formerly: Acts 1913, c.76, s.95.5; Acts 1925, c.54, s.2; Acts 1939, c.19, s.3; Acts 1973, P.L.61, SEC.1.) As amended by P.L.23-1988, SEC.25; P.L.1-1989, SEC.15; P.L.12-1992, SEC.57.

IC 8-1-2-85 Municipally owned utilities; securities; fee for issuance
Sec. 85. The commission shall charge every municipality receiving permission from it to issue any bonds, notes, or other securities an amount equal to twenty-five cents ($.25) for each one hundred dollars ($100) for such bonds, notes, or other securities, but in no case shall the fee be less than one hundred dollars ($100). All of such fees assessed hereunder shall be paid to the secretary of the commission within thirty (30) days of the receipt of the bond proceeds by the municipality and only if the bonds, notes, or other securities are issued. The fees collected by the secretary shall be paid into the state treasury and deposited in the commission public utility fund account established under IC 8-1-6, as if they were fees collected under IC 8-1-6.
(Formerly: Acts 1913, c.76, s.96; Acts 1925, c.71, s.1; Acts 1947, c.317, s.1; Acts 1969, c.260, s.2.) As amended by Acts 1982, P.L.74, SEC.2; P.L.23-1988, SEC.26.

IC 8-1-2-86
Second utility serving same area; declaration of public convenience and necessity
Sec. 86. (a) No license, permit, or franchise shall be granted to any person, copartnership, or corporation to own, operate, manage, or control any plant or equipment of any public utility in any municipality where there is in operation a public utility engaged in similar service under a license, franchise, or permit without first securing from the commission a declaration, after a public hearing, of all parties interested, that public convenience and necessity require such second public utility; provided, that any municipality may purchase, condemn, and operate, or construct and operate, a utility in such municipality for the purpose of transportation, production, transmission, delivery, sale, and furnishing of heat, light, water, and/or power to such municipality, and/or the public in and within six (6) miles of the limits of such municipality, without the consent of said commission, although there is operating in said municipality a public utility engaged in a similar service under a license, franchise, or indeterminate permit.
(b) Any permit, license, or franchise in existence on May 1, 1913, which shall contain any term whatsoever interfering with the existence of a second public utility is hereby declared to be against public policy and is hereby amended in such manner as to permit a municipality to grant a license, franchise, or permit for the operation of such second public utility pursuant to the provisions of this chapter.
(Formerly: Acts 1913, c.76, s.97; Acts 1933, c.190, s.9.) As amended by P.L.59-1984, SEC.38.

IC 8-1-2-86.5
Territorial disputes between water utilities
Sec. 86.5. (a) As used in this section, "four (4) mile area" means the area within four (4) miles of a municipality's corporate

boundaries.
(b) Except as provided in subsection (c), the commission, after notice and hearing, may, by order, determine territorial disputes between all water utilities.
(c) This subsection applies only to a municipality:
(1) having a population of less than seven thousand five hundred (7,500); and
(2) that, as of January 1, 2007, has adopted an ordinance exercising the power to regulate the furnishing of water to the public granted by IC 36-9-2-14 within a four (4) mile area.
The commission may not determine a territorial dispute within a four (4) mile area unless the territorial dispute concerns a geographic area located in more than one (1) four (4) mile area.
As added by P.L.79-1988, SEC.1. Amended by P.L.175-2007, SEC.10.

IC 8-1-2-87
Gas utilities; necessity certificates; requirements
Sec. 87. (a) When used in this section, unless the context otherwise requires:
(1) The term "gas" means natural gas, artificial or manufactured gas, and mixed gas.
(2) The term "necessity certificate" means a certificate of public convenience and necessity issued by the commission pursuant to the provisions of this section, which certificate shall be deemed an indeterminate permit.
(3) The term "rural area" means territory within the state of Indiana that is outside the corporate limits of a municipality.
(4) The term "gas utility" means and includes any public utility selling or proposing to sell or furnish gas directly to any consumer or consumers within the state of Indiana for his, its or their domestic, commercial, or industrial use.
(5) The term "gas distribution service" means the furnishing or sale of gas directly to any consumer within the state of Indiana for his or its domestic, commercial, or industrial use.
(b) It is hereby declared that in order adequately to protect the public interest in the distribution of gas to consumers within the state of Indiana, it is necessary and desirable that to the extent provided in this section the holding of necessity certificates should be required as a condition precedent to the rendering of gas distribution service in rural areas of the state of Indiana.
(c) After February 26, 1945, no gas utility shall commence the rendering of gas distribution service in any rural area in the state of Indiana in which it is not actually rendering gas distribution service on February 26, 1945, without first obtaining from the commission a necessity certificate authorizing such gas distribution service, defining and limiting specifically the rural area covered thereby, and stating that public convenience and necessity require such gas distribution service within such rural area by such gas utility; and no gas utility required by this section to hold a necessity certificate for

any rural area shall render gas distribution service within such a rural area to any extent greater than that authorized by such necessity certificate or shall continue to render gas distribution service within such a rural area if and after such necessity certificate has been revoked or transferred as in this section provided.
(d) Whenever any gas utility proposes to commence the rendering of gas distribution service in any rural area in which it is not actually rendering such service on February 26, 1945, it shall file with the commission a verified application for a necessity certificate covering such service by it. The commission shall, by regulations, prescribe the form of application and such application shall conform to such prescribed form. Within a reasonable time after the filing of any such application, the commission shall fix a time and place for a public hearing thereon. Notice of such hearing shall be given in such manner and to such persons as is from time to time required by law or by the regulations of the commission. Such hearing shall be held in the manner prescribed for a hearing in sections 54 through 67 of this chapter, and the provisions of such sections so far as applicable shall apply to such hearing. Any person interested in such proceedings, including without limiting the generality of the foregoing any gas utility rendering gas distribution service within the general service area (including territory within and without municipalities) of which the rural area covered by the application may reasonably be deemed a part, shall be permitted to appear either in person or by attorney and offer evidence in support of or opposition to the application. The applicant shall, at all times, have the burden of proving by evidence each of the matters specified in this subsection as necessary to be found by the commission before a necessity certificate shall be issued by it. If the commission shall find from the evidence, including such evidence, if any, as the commission may cause to be introduced as a result of any investigation which it may have made relative to the matter, that the applicant therefor has lawful power and authority to obtain such necessity certificate and to render the proposed gas distribution service if it obtains such certificate, that he or it has the financial ability to provide the proposed gas distribution service, that public conveyance and necessity require the rendering of the proposed gas distribution service, and that the public interest will be served by the issuance of the necessity certificate to him or it, the application shall be granted, subject to such terms, restrictions, and limitations as the commission shall determine to be necessary and desirable in the public interest; otherwise the application shall be denied.
(e) Upon approval by the commission given after notice and public hearing given and held in the manner provided for in subsection (d) in cases of applications for necessity certificates, but not otherwise, any necessity certificate may:
(1) be sold, assigned, leased, or transferred by the holder thereof to any person, firm, or corporation to whom a necessity certificate might be lawfully issued; or
(2) be included in the property and rights encumbered under any

indenture of mortgage or deed of trust of such holder.
(f) Any necessity certificate may, upon application by the holder to the commission, be revoked by the commission, in whole or in part, after notice given and hearing held in the manner provided for in subsection (d). Any necessity certificate may, after notice given and hearing held in the manner provided for in subsection (d), be revoked by the commission, in whole or in part, for the failure of the holder to comply with any applicable order, rule, or regulation prescribed by the commission in the exercise of its powers under this chapter, or with any term, condition, or limitation of such necessity certificate.
(Formerly: Acts 1913, c.76, s.97a; Acts 1945, c.53, s.1.) As amended by P.L.59-1984, SEC.39; P.L.8-1993, SEC.112.

IC 8-1-2-87.5
Transportation of gas; necessity certificate; application; public hearing; grounds for granting certificate; revocation
Sec. 87.5. (a) For purposes of this section, "transportation of gas" means physical transmission, exchange, backhaul, displacement, or any other means of transporting gas, including gathering.
(b) Any person, corporation, or other entity that:
(1) is engaged in the transportation of gas from outside Indiana for direct sale or delivery to any end use consumer or consumers within this state;
(2) is engaged in the transportation of gas solely within this state on behalf of any end use consumer or consumers; or
(3) is an end use consumer engaged in the transportation within this state of gas owned or acquired by such end use consumer for use in this state, other than transportation on the premises where the gas is consumed;
is a public utility as defined in section 1 of this chapter and must obtain a necessity certificate from the commission before it may engage in any activities described in this subsection. This subsection does not apply to a gas utility operating pursuant to an indeterminate permit or necessity certificate issued under section 87 of this chapter, nor to the production, sale, and gathering of natural gas produced in Indiana.
(c) As a condition for receiving the necessity certificate, such person, corporation, or entity desiring to engage in the activities described in subsection (b) shall file an application with the commission. The commission shall hold a public hearing on the application and provide notice in accordance with IC 8-1-1-8. The commission shall prescribe the form of the application, the procedure for the hearing, and the parties to whom notice is to be sent.
(d) Any interested person, including any gas utility authorized to render gas distribution service within the service area covered by the application, may appear either in person or by attorney and offer evidence in support of or in opposition to the application. The applicant has the burden of proving each of the matters specified in this section. The commission may conduct an investigation and

introduce any evidence obtained as a result of the investigation at the hearing.
(e) The commission shall grant the necessity certificate only if the commission has found from the evidence that:
(1) the applicant has the power and authority to obtain the certificate and render the requested service;
(2) the applicant has the financial ability to provide the requested service;
(3) public convenience and necessity require the providing of the requested service giving consideration to the availability of gas service from any gas utility authorized to serve end use customers within the geographic area covered by the application; and
(4) the public interest will be served by the issuance of the necessity certificate.
(f) The commission may revoke a necessity certificate in whole or in part after a public hearing is held if:
(1) the holder fails to comply with any applicable order or rule prescribed by the commission;
(2) the holder fails to comply with any term, condition, or limitation of the necessity certificate; or
(3) the holder requests the commission to revoke the necessity certificate.
(g) An end use consumer determined to be a public utility under subsection (b) may not exercise the power of eminent domain granted under IC 8-1-8. The limitations contained in sections 76 through 81 of this chapter do not apply to issues of stock or certificates of stock, bonds, notes, or other evidence of indebtedness issued by an end use consumer determined to be a public utility under subsection (b).
(h) This section applies to sales or transportation of natural gas to end users under contracts or agreements entered into after May 31, 1985. It does not apply to sales or transportation of natural gas to end users under contracts or agreements entered into before June 1, 1985, or any renewals or extensions of those contracts or agreements.
As added by P.L.89-1985, SEC.1.

IC 8-1-2-87.6
Exemption of Indiana produced natural gas; petition and hearing on rates for purchase or transport
Sec. 87.6. (a) Except as provided in this section, the production, gathering, sale, or transportation of Indiana produced natural gas is exempt from this chapter.
(b) Any person, corporation, or other entity engaged in the production, gathering, sale, or transportation of natural gas produced in Indiana may petition the commission to:
(1) require a gas utility certified under section 86 or 87 of this chapter to purchase or transport Indiana produced natural gas owned by the petitioning entity; and
(2) set the rates for the purchase or transportation of that gas. (c) Upon receiving a petition under subsection (b), the commission may order the gas utility to transport or purchase the gas, and shall conduct a public hearing to set the purchase or transportation rates. The commission may only require the purchase or transportation of Indiana produced natural gas that:
(1) is of pipeline quality and reliability; and
(2) is to be delivered to a facility of the transporting or purchasing local distribution company that has adequate capacity to accept and transport the volume of gas involved.
The commission shall provide notice of the hearing in accordance with IC 8-1-1-8. The commission shall prescribe the form of the petition, the procedures for the hearing, and the parties to whom notice is to be sent.
(d) If the sale of Indiana produced natural gas to an end use consumer for consumption in the franchise territory of a gas utility with less than five thousand (5,000) customers detrimentally affects the other end use consumers in the utility's franchise territory, the utility may petition the commission to require the seller to instead sell the gas to that utility at a rate and under terms and conditions set by the commission.
(e) Any interested party may appear at a hearing conducted under subsections (c) and (d) either in person or by attorney and offer evidence in support of or in opposition to the petition. The commission may conduct an investigation and introduce any evidence obtained as a result of the investigation at the hearing.
(f) The commission may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.81-1986, SEC.1.

IC 8-1-2-87.7
Gas utilities; tariffs; reasonableness factors
Sec. 87.7. (a) The commission may, on its own motion or upon petition of any customer, and after appropriate notice and hearing, order any gas utility subject to its jurisdiction to file or change one (1) or more gas transportation tariffs to better meet the needs of the utility's customers.
(b) The commission shall determine and set reasonable rates, terms, and conditions in the tariffs. In determining what is reasonable, the commission may consider the following:
(1) The cost of providing the transportation service according to generally accepted cost of service principles.
(2) The effects of the service on the consumers to whom it would be available.
(3) The effects of the service on the industrial development of the state.
(4) The effects of the transportation rate upon current customers of the utility.
(5) The extent to which a transportation rate will aid the utility in retaining its existing load or create opportunities to lower the cost of gas supplies purchased on behalf of all ratepayers. (6) Whether or not the proposed tariff is a negotiated tariff between the utility and its customers.
(7) The extent to which the availability of transportation services under the proposed tariff is restricted.
(8) Any other factors bearing upon the tariff resulting from decisions of the Federal Energy Regulatory Commission, other rulings of the commission, or applicable case law.
(9) The effect of contract obligations on the utility relating to unavoidable gas costs for which the utility will be responsible.
(10) Whether or not the amount of transportation offered under the proposed tariff is limited other than for reasons necessitated by operational constraints.
(11) Any other factors the commission considers appropriate.
As added by P.L.117-1987, SEC.1.

IC 8-1-2-88
Repealed
(Repealed by P.L.27-2006, SEC.62.)

IC 8-1-2-88.5
Repealed
(Repealed by P.L.27-2006, SEC.62.)

IC 8-1-2-88.6
Access charges for interconnection to local exchange facilities
Sec. 88.6. (a) As used in this section, "telephone company" means any individual, firm, partnership, cooperative organization, unincorporated association, or corporation engaged in the business of furnishing telecommunications service.
(b) Access charges paid by an interexchange carrier for interconnection to local exchange facilities must be reasonable as determined by the commission. A local exchange provider may not make or grant any undue preference or advantage concerning its pricing and provision of access to any telephone company providing interexchange telecommunications service.
As added by P.L.81-1988, SEC.1.

IC 8-1-2-88.7
Telephone companies that are REA borrowers; rates sufficient to repay financial assistance
Sec. 88.7. (a) As used in this section, "financial assistance" means:
(1) a loan or loan guarantee; or
(2) a lien accommodation provided to secure a loan made by another lender;
that is made by the Rural Electrification Administration of the United States Department of Agriculture (REA) or by the Rural Telephone Bank.
(b) As used in this section, "REA borrower" means a telephone company subject to this chapter that is the recipient of financial

assistance.
(c) An REA borrower shall charge rates sufficient to enable the REA borrower to:
(1) satisfy its reasonable expenses and obligations; and
(2) earn a rate of return on the property sufficient to cover the REA borrower's cost of capital, including any financial assistance and the interest thereon.
(d) So long as there remains any unpaid portion of any financial assistance associated with the property of an REA borrower, the rates of the REA borrower shall be set at a level sufficient to repay the financial assistance regardless of any change in the status of the property, including the full or partial retirement of the property or any other change in the status of the property.
As added by P.L.74-1991, SEC.1. Amended by P.L.27-2006, SEC.5.

IC 8-1-2-89
Sewers and sewer systems; certificate of territorial authority; municipal or county acquisition and operation
Sec. 89. (a) As used in this section, unless the context otherwise requires, the following terms have the following meanings:
(1) "Sewage disposal service" means any public utility service whereby liquid and solid waste, sewage, night soil, and industrial waste of any single territorial area is collected, treated, purified, and disposed of in a sanitary manner, and includes all sewage treatment plant or plants, main sewers, submain sewers, local and lateral sewers, intercepting sewers, outfall sewers, force mains, pumping stations, ejector stations, and all other equipment and appurtenances necessary or useful and convenient for the rendition of such service.
(2) "Sewage disposal company" means any natural person, firm, association, corporation, or partnership owning, leasing, or operating any sewage disposal service within the rural areas of this state, and all provisions of this chapter pertaining to a public utility shall apply with equal force and effect to a sewage disposal company, except insofar as said provisions may be inconsistent with specific provisions of this section.
(3) "Rural area" means territory lying within the state of Indiana and lying outside the corporate limits of a municipality.
(4) "Certificate of territorial authority" means a certificate of convenience and necessity issued by the commission pursuant to this section, which said certificate shall be deemed an indeterminate permit, unless expressly conditioned otherwise by the commission when issued.
(5) "Notice of hearing" means notice of the time, place, and purpose of a hearing, given by publication in at least one (1) newspaper of general circulation in each of the counties in which the particular sewage disposal company operates or proposes to operate and given also in writing by United States registered mail:
(A) to each other sewage disposal company operating in

territory contiguous to the territory in which the particular sewage disposal company operates or proposes to operate;
(B) to each municipality in territory contiguous and nearest to the territory in which the particular sewage disposal company operates or proposes to operate; and
(C) to such other persons or entities which the commission may from time to time require by its rules and forms;
all such notices shall be so mailed as to be received by the recipients at least ten (10) days prior to any hearing, or as otherwise required by the commission.
(b) It is hereby declared to be in the public interest to provide for the orderly development and rendering of sewage disposal service in rural areas within the state of Indiana, and such public interest makes it necessary and desirable that to the extent provided herein the holding of a certificate of territorial authority should be required as a condition precedent to the rendering of such service, and that such operation be under the control, regulation, and supervision of the commission, and such sewage disposal companies shall not be subject to regulation by any municipality or county government or metropolitan regulatory body, or any branch or subdivisions thereof or substitute therefor in the form of special service districts, with the exception that said sewage disposal company shall be subject to the comprehensive plan, zoning, and subdivision requirements and regulations of the governmental units having jurisdiction in the area. However, all functions, powers, and duties of the state department of health and the water pollution control board shall remain unaffected by this section.
(c) No sewage disposal company shall commence the rendering of sewage disposal service in any rural area in the state of Indiana in which it is not actually rendering sewage disposal service, without first obtaining from the commission a certificate of territorial authority authorizing such sewage disposal service, finding that public convenience and necessity require such sewage disposal service within such rural area by such sewage disposal company, and defining and limiting specifically the rural area covered thereby. No sewage disposal company hereby required to hold such a certificate shall render any additional sewage disposal service within such rural area to any extent greater than that authorized by such certificate or shall continue to render sewage disposal service within such rural area if and after such certificate of territorial authority has been revoked or transferred as in this section provided, unless in such order of revocation or transfer the commission shall require continued service until a new sewage disposal company or municipality actually takes over such service. The commission shall not have the power to require extension of such service by any sewage disposal company into any additional territory than that defined and limited in such a certificate without the consent of such sewage disposal company.
(d) Whenever any sewage disposal company proposes to commence the rendering of sewage disposal service in any rural area,

it shall file with the commission a verified application for a certificate of territorial authority to cover the proposed service. The commission shall by rule prescribe the form of the application and the information to be contained therein, and such application by any such company shall conform to such prescribed form. The commission shall set the matter for hearing and notice of such hearing shall be given to the parties and in the manner defined in this section. Any city may, and upon petition to the commission shall, be made a party to any service proposal if its territorial limits lie within five (5) miles of the area to be serviced under this section.
(e) If, after notice of hearing and hearing on any application for a certificate of territorial authority, the commission shall find from the evidence introduced at such hearing, including any evidence which the commission shall have caused to be introduced as a result of any investigation which it may have made into the matter, that the applicant has proved:
(1) lawful power and authority to apply for said certificate and to operate said proposed service;
(2) financial ability to install, commence, and maintain said proposed service; and
(3) public convenience and necessity require the rendering of the proposed service in the proposed rural area by this particular sewage disposal company; however, in the event the service is proposed for a proposed rural real estate addition, division, or development, or any part thereof, the reasonably expected sewage disposal service requirements of the anticipated residents may be found to constitute such public convenience and necessity;
then the certificate of territorial authority, defining and limiting the rural area to be covered thereby, shall be granted to the applicant, subject to such terms, restrictions, limitations, and conditions, including but not limited to a reasonable time in which to commence operations, as the commission shall determine to be necessary and desirable in the public interest.
(f) In cases of applications filed by two (2) or more sewage disposal companies seeking the issuance of a certificate of territorial authority for the same area or areas or any conflicting portions thereof, the commission may either consider such applications separately or by consolidation of two (2) or more or all within a single hearing at its discretion and shall have the power to issue its certificate after notice of hearing and hearing to any single qualified sewage disposal company for a particular rural area, or, in the event that the commission determines and finds that two (2) or more or all applicants seeking the same area or areas or any conflicting portions thereof are both or all qualified, then the commission shall have the power to determine which is the better or best qualified, or whether the same area or areas or any conflicting portions thereof shall be divided between or among such qualified applicants. However, in no event shall such area or areas or portions thereof be greater than that for which the particular applicant applied, unless such sewage

disposal company shall consent and agree in writing to such modification of its application and the issuance of such modified certificate.
(g) After the issuance of such certificate, no other sewage disposal company shall render sewage disposal service in the area or areas so determined and so defined in any certificate of territorial authority issued by the commission, except after notice of hearing and hearing, and the determination and finding by the commission that public convenience and necessity require that sewage disposal service in said same area or areas be also rendered or offered by an additional or another company, and the issuance of a certificate duly granted by the commission as provided in this section.
(h) A sewage disposal company shall be required to furnish reasonable adequate sewage disposal services and facilities for which said service and facilities it shall be entitled to charge reasonable, nondiscriminatory rates, subject to the jurisdiction of the commission for the purpose of fixing said rates to be charged to patrons of such sewage disposal company for sewage disposal service, and for such purpose the commission is given jurisdiction to proceed in the same manner and with like power as is provided by this chapter in the case of public utilities.
(i) To encourage the installation of sewage treatment plants, and sewers, mains, stations, and all other equipment and appurtenances for rendering sewage disposal service in rural areas in close proximity to municipalities, and to ensure that a sewage disposal company which had made such installation in such area can recover the cost of its investment, in the event that the area or areas or any part thereof included within the territory granted under a certificate of territorial authority shall be annexed by any municipality at any time within twelve (12) years from the date that such certificate was granted, a sewage disposal company operating under such certificate shall continue to operate under such certificate of territorial authority, subject to the exclusive jurisdiction and regulation of the commission, for the unexpired portion of such period of twelve (12) years from the date of granting such certificate, or, in the case of a determinate permit specifying a term shorter than twelve (12) years, then for the unexpired portion of such lesser period as specified by such permit from the date of granting such permit. However, the foregoing provisions in regard to continued operation within the corporate limits of a municipality after annexation shall not affect the right of the sewage disposal company to cease its operation of providing sewage disposal service within such annexed territory prior to the termination of said twelve (12) year or lesser determinate permit period, upon thirty (30) days written notice to the commission, the municipality, and all patrons.
(j) Upon approval by the commission given after notice of hearing and hearing, but not otherwise, any certificate of territorial authority may:
(1) be sold, assigned, leased, or transferred by the holder thereof to any sewage disposal company to which a territorial

certificate might be lawfully issued; or
(2) be included in the property and rights encumbered under any indenture of mortgage or deed of trust of such holder;
or any sewage treatment plant or plants, sewers, mains, stations, and equipment and appurtenances for the rendering of sewage disposal service, or any part thereof, may be sold, assigned, leased, or transferred by the holder thereof to any municipality if these assets lie within an area which shall have been annexed by such municipality or lie within the given radius of miles from the corporate limits of such municipality into which it is authorized to render such services, if such municipality is prepared to render a comparable sewage disposal service without loss of continuity of service, and if the terms of such sale, assignment, lease, or transfer are reasonable. However, once the commission has given its approval to such transaction and the transaction itself is actually consummated, the commission shall have no control over the sewage disposal service henceforth rendered by such municipality as a municipally owned utility (as defined in this chapter).
(k) Any certificate of territorial authority may, after notice of hearing and hearing, be revoked by the commission, in whole or in part, for the failure of the holder thereof to furnish reasonably adequate sewage disposal service within the area or areas determined and defined in such certificate of territorial authority, or for the failure of the holder thereof to comply with any applicable order or rule prescribed by the commission in the exercise of its powers under this chapter, or for failure to comply with any term, condition, or limitation of such certificate of territorial authority.
(l) After the commission revokes any certificate of territorial authority under subsection (k) or after the county board of health determines the existence of a serious health problem related to the sewage disposal facility, the county commissioners of the county in which the sewage disposal facility is located may acquire the facility, subject to the approval of the acquisition by the county council, except that the county commissioners may not acquire any facility already acquired by any city or town. The county commissioners shall acquire the sewage disposal facility by:
(1) gift, grant, purchase, or condemnation that is funded in the same manner that cities and towns fund sewage treatment acquisitions under IC 36-9; or
(2) a lease arrangement that is funded in the same manner that cities and towns fund leases of sewage disposal facilities under IC 36-9.
After acquisition, the county commissioners shall repair, operate, and maintain the sewage disposal facility and charge user fees for these services.
(Formerly: Acts 1913, c.76, s.97c; Acts 1957, c.313, s.2.) As amended by Acts 1976, P.L.25, SEC.1; Acts 1981, P.L.11, SEC.41; P.L.143-1985, SEC.186; P.L.23-1988, SEC.27; P.L.2-1992, SEC.76.

IC 8-1-2-90 Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)

IC 8-1-2-91
Grant of licenses, permits, or franchises; state corporations or citizens
Sec. 91. No license, permit or franchise to own, operate, manage or control any plant or equipment of any public utility shall be hereafter granted or transferred except to a corporation duly organized under the laws of the state of Indiana or to a citizen of such state.
(Formerly: Acts 1913, c.76, s.99.)

IC 8-1-2-92
Indeterminate licenses, permits, or franchises; purchase or condemnation by municipality
Sec. 92. (a) Every license, permit, or franchise granted after April 30, 1913, to any public utility shall have the effect of an indeterminate permit subject to the provisions of this chapter, and subject to the provisions that:
(1) the license, franchise, or permit may be revoked by the commission for cause; or
(2) the municipality may purchase or condemn the property as provided in IC 8-1.5-2, IC 36-9-23, or IC 36-9-25, as applicable.
Any such municipality is authorized to purchase such property and every such public utility is required to sell such property at the value and according to the terms and conditions as provided in IC 8-1.5-2, IC 36-9-23, or IC 36-9-25, as applicable.
(b) If this chapter should be repealed or annulled, then all such indeterminate franchises, permits, or grants shall cease and become inoperative, and in place thereof such utility shall be reinstated in the possession and enjoyment of the license, permit, or franchise surrendered by such utility at the time of the issue of the indeterminate franchise, permit, or grant; but in no event shall such reinstated license, permit, or franchise be terminated within a less period than five (5) years from the date of the repeal or annulment of this chapter.
(Formerly: Acts 1913, c.76, s.100; Acts 1933, c.190, s.11.) As amended by P.L.59-1984, SEC.40; P.L.172-2009, SEC.1.

IC 8-1-2-93
Acceptance of indeterminate licenses, permits, or franchises; effect
Sec. 93. Any public utility accepting or operating under any indeterminate license, permit, or franchise granted after April 30, 1913, shall by acceptance of any such indeterminate license, permit, or franchise be deemed to have consented to a future purchase or condemnation of its property including property located in contiguous territory within six (6) miles of the corporate limits of such municipality by the municipality in which such utility is located, at the value and under the terms and conditions as provided

in IC 8-1.5-2, IC 36-9-23, or IC 36-9-25, as applicable, and shall thereby be deemed to have waived the right of requiring the necessity of such taking to be established by the judgment of a court, and to have waived all other remedies and rights relative to condemnation, except such rights and remedies as are provided in IC 8-1.5-2, IC 36-9-23, or IC 36-9-25, as applicable, and shall have been deemed to have consented to the revocation of its license, permit, or franchise by the commission for cause.
(Formerly: Acts 1913, c.76, s.102; Acts 1933, c.190, s.12.) As amended by P.L.59-1984, SEC.41; P.L.172-2009, SEC.2.

IC 8-1-2-94
Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)

IC 8-1-2-94.1
Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)

IC 8-1-2-95
Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)

IC 8-1-2-95.1
Electric utilities; eminent domain against electric utility property prohibited
Sec. 95.1. Notwithstanding any other provision of this chapter, after February 29, 1980, a municipality, public utility, or corporation organized under IC 8-1-13 may not bring any action in the circuit or superior court of any county against any corporation organized under IC 8-1-13 or any public utility as defendant for the condemnation of its electric utility property for the use of the property in providing electric utility service.
As added by Acts 1980, P.L.69, SEC.2.

IC 8-1-2-96
Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)

IC 8-1-2-97
Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)

IC 8-1-2-98
Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)

IC 8-1-2-99
Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)
IC 8-1-2-100
Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)

IC 8-1-2-101
Municipal regulations; county executive's power; relocation of facilities
Sec. 101. (a) Every municipal council or county executive shall have power:
(1) To determine by ordinance the provisions, not inconsistent with this chapter or IC 8-1-11.1, upon which a public utility or department of public utilities created under IC 8-1-11.1 occupies the areas along, under, upon, and across the streets, highways, or other public property within such municipality or county, and such ordinance or other determination of such municipality or county executive shall be in force and prima facie reasonable. Upon complaint made by such public utility, department of public utilities, or by any qualified complainant, as provided in section 54 of this chapter, the commission shall set a hearing, as provided in sections 54 to 67 of this chapter, and if it shall find such ordinance or other determination to be unreasonable, such ordinance or other determination shall be void.
(2) To require of any public utility, by ordinance, such additions and extensions to its physical plant within said municipality or county as shall be reasonable and necessary in the interest of the public, and to designate the location and nature of all such additions and extensions, the time within which they must be completed, and all conditions under which they must be constructed, subject to review by the commission as provided in subdivision (1).
(3) To provide for a penalty for noncompliance with the provisions of any ordinance or resolution adopted pursuant to the provisions of this section.
(4) The power and authority granted in this section shall exist and be vested in said municipalities or county executives, anything in this chapter to the contrary notwithstanding.
Provided, however, whenever, after a request by petition in writing of any public utility, department of public utilities, the city, or other political subdivision or other body, having jurisdiction of the matter, shall refuse or fail, for a period of thirty (30) days, to give or grant to such public utility or department of public utilities permission and authority to construct, maintain, and operate any additional construction, equipment, or facility, reasonably necessary for the transaction of the business of such public utility or department of public utilities and for the public convenience or interest, then such public utility or department of public utilities may file a petition with said commission for such right and permission, which petition shall state, with particularity, the construction, equipment, or other facility

desired to be constructed and operated, and show a reasonable public necessity therefor, and also the failure or refusal of such city, political subdivision, or other body to give or grant such right or permission; and the commission shall thereupon give notice of the pendency of such petition, together with a copy thereof, to such city or other political subdivision or body, and of the time and place of hearing of the matter set forth in such petition; and such commission shall have power to hear and determine such matters and to give or grant such right and permission and to impose such conditions in relation thereto as the necessity of such public utility or department of public utilities and the public convenience and interest may reasonably require. Provided, further, that when the relocation by a public utility or department of public utilities of any of its construction, equipment, or facility located within the corporate limits of two (2) or more adjoining cities is reasonably necessary for the public convenience or interest, and any or either of said cities fail or refuse to give or grant to such public utility or department of public utilities permission and authority to relocate such construction, equipment, or facility, any municipality which has given or granted to such public utility or department of public utilities permission and authority to relocate such construction, equipment, and facility, the public utility or department of public utilities may file a petition with said commission for such right and permission to which petition the city or cities failing or refusing to give or grant the same shall be made a respondent, and such public utility or department of public utilities if not the petitioner shall also be made a respondent, and said commission shall have power to hear and determine such matter and to give or grant such right and permission and to impose such conditions in relation thereto as the public convenience and interest may reasonably require; and if said commission shall give or grant such right and permission, no further public authority to make such relocation as authorized or to go on any street, alley, road, or highway in said city or cities necessary to be used therefor shall be required of said public utility or department of public utilities. All orders entered before June 30, 1931, by the commission in cases within the provisions of this section are hereby declared legal and valid.
(b) Subject to the commission's authority under subsection (a)(1) with respect to an unreasonable ordinance or other determination, the municipality or county executive may operate and maintain the streets, highways, and other public property in the municipality or county for the safety of the traveling public, and a municipality or county executive may manage the public right-of-way or require by ordinance fair and reasonable compensation on a competitively neutral and nondiscriminatory basis for occupation of the public right-of-way on a nondiscriminatory basis, including occupation by the municipality or county executive, if the compensation required is publicly disclosed by the municipality or county executive. Fair and reasonable compensation may not exceed the municipality's or county executive's direct, actual, and reasonably incurred costs of

managing the public right-of-way caused by the public utility's or department of public utilities' occupancy. The management costs, which the municipality or county executive shall assign individually to the public utility or department of public utilities creating the management costs, must be limited to the direct, actual, and reasonably incurred costs a municipality or county incurs in managing the public right-of-way. As used in this section, the term "management costs" includes but is not limited to the costs to the municipality or county of the following:
(1) Registering occupants.
(2) Verifying public right-of-way occupation.
(3) Inspecting job sites and restoration projects.
(4) Restoring work inadequately performed after providing notice and the opportunity to correct the work.
(5) Administering a reasonable restoration ordinance that ensures that a public utility or department of public utilities adequately restores the right-of-way as near as is reasonably possible to the right-of-way's original condition.
(6) Management costs associated with the implementation of an ordinance adopted under this section.
However, as used in this section, direct, actual, and reasonably incurred management costs do not include rents, franchise fees, or any other payment by a public utility or department of public utilities for occupation of the public right-of-way. As used in this section, the term "public right-of-way" does not include the airwaves above the streets, highways, or other public property within the municipality or county as those airwaves are used for cellular or other nonwire telecommunications or broadcast service.
(c) A municipality or county executive may not unreasonably delay a public utility's or department of public utilities' access to or use of a street, highway, or other public property within the municipality or county. However, subsection (a)(1) and this subsection do not limit a municipality or county executive's right to advance notification of and review of a public utility's or department of public utilities' occupation of a street, highway, or other public property within the municipality or county to ensure and protect the safety of the public.
(d) Nothing in this section may be construed to affect franchise agreements between a cable company and a municipality or county.
(Formerly: Acts 1913, c.76, s.110; Acts 1931, c.126, s.1.) As amended by P.L.59-1984, SEC.42; P.L.127-1998, SEC.1.

IC 8-1-2-102
Political influence or activities; free or reduced rates or charges for products or services; violations; offense
Sec. 102. (a) The definitions set forth in IC 3-5-2 apply to this section.
(b) No public utility, or any agent or officer thereof, or any agent or officer of a political subdivision constituting a public utility, as defined in this chapter, may offer or give, for any purpose, to any

political committee or any member or employee thereof, candidate for, or incumbent of, any office or position under the constitution or laws of Indiana, or under any political subdivision or to any person, at the request, or for the advantage of, any of them, any frank, privilege, or property withheld from any person for any product or service produced, transmitted, delivered, furnished, or rendered, or to be produced, transmitted, delivered, furnished, or rendered by any public utility or any free product or service.
(c) No political committee, or member or employee thereof, or candidate for or incumbent of any office or position under the constitution or laws of Indiana or under any political subdivision may ask for or accept from any public utility, or any agent or officer thereof, or any agent or officer of any political subdivision constituting a public utility, as defined in this chapter, or use, in any matter or for any purpose, any frank or privilege withheld from any person for any product or service produced, transmitted, delivered, furnished, or rendered, or to be produced, transmitted, delivered, furnished, or rendered by any public utility.
(d) A person who knowingly violates this section commits a Class D felony.
(e) This chapter does not:
(1) prevent any public utility, carrier, or agent or officer thereof, from furnishing free or reduced service or transportation to any bona fide employee or officer thereof;
(2) prohibit any carrier from carrying free, or at reduced rates, agricultural experiment and demonstration cars or trains and the lecturers and necessary demonstrators accompanying such trains or cars; or
(3) prohibit any carrier from carrying free, or at reduced rates, its furloughed, pensioned, or superannuated employees, persons who have become disabled or infirm in its service, the remains of any person killed in its service, or the unremarried surviving spouses and dependent children under eighteen (18) years of age of persons who died in its service.
(Formerly: Acts 1913, c.76, s.111; Acts 1915, c.95, s.1; Acts 1973, P.L.63, SEC.1; Acts 1975, P.L.76, SEC.1.) As amended by Acts 1978, P.L.2, SEC.802; P.L.3-1997, SEC.424.

IC 8-1-2-103
Rates and charges; discriminatory overcharges and undercharges; offense; free service or special rate exceptions
Sec. 103. (a) No public utility, or agent or officer thereof, or officer of any municipality constituting a public utility, as defined in this chapter, may charge, demand, collect, or receive from any person a greater or less compensation for any service rendered or to be rendered, or for any service in connection therewith, than that prescribed in the published schedules or tariffs then in force or established as provided herein, or than it charges, demands, collects, or receives from any other person for a like and contemporaneous service. A person who recklessly violates this subsection commits a

Class A misdemeanor.
(b) Notwithstanding subsection (a), if a city of less than twenty thousand (20,000) in population according to the most recent federal decennial census, constituting a public water utility, and acting as a public utility prior to May 1, 1913, either as such city, or by any commercial association, chamber of commerce, or committee with the consent of such city, entered into any agreement with any person engaged in manufacturing any articles of commerce to furnish free water for a certain limited time as an inducement to such person so engaged in manufacturing to locate the establishment or manufacturing plant of such person within such city, such city may carry out such agreement to furnish free water to such person for the period of time remaining, as stipulated in such contract. This chapter does not prohibit any public utility from supplying or furnishing free service or service at special rates to any municipality, or any institution or agency of such municipality, in cases where the supplying or furnishing of such free service or service at special rates is stipulated in any provision of the franchise under which such public utility was operating before May 16, 1919, or, in the event that such franchise shall have been surrendered, from supplying or furnishing such free service or service at special rates until such time as the franchise would have expired had it not been surrendered under this chapter; and it shall be the duty of any utility operating under any franchise, stipulating for free service or service at special rates to the municipality, or any institution or agency of such municipality, to furnish such free service or service at special rates.
(c) This subsection applies to a public utility that provides water for public fire protection services in both a county containing a consolidated city and in portions of counties that are adjacent to the county containing a consolidated city. This subsection applies throughout the territory served by the public utility. In the case of a public utility furnishing water and beginning on January 1, 1994, the charges for the production, storage, transmission, sale and delivery, or furnishing of water for public fire protection purposes shall be included in the basic rates of the customers of the public utility. However, the construction cost of any fire hydrant installed after December 31, 1993, at the request of a municipality, township, county, or other governmental unit shall be paid for by or on behalf of the municipality, township, county, or other governmental unit. The change in the recovery of current revenue authorized by this section shall be reflected in a new schedule of rates to be filed with the commission at least thirty (30) days before the time the new schedule of rates is to take effect. The new schedule of rates shall:
(1) eliminate fire protection charges billed directly to governmental units, other than charges for the construction cost for new hydrants installed after December 31, 1993; and
(2) increase the rates charged each customer of the utility, based on equivalent meter size, by an amount equal to:
(A) the revenues lost from the elimination of such fire protection charges; divided by (B) the current number of equivalent five-eighths (5/8) inch meters.
This change in the recovery of public fire protection costs shall not be considered to be a general increase in basic rates and charges of the public utility and is not subject to the notice and hearing requirements applicable to general rate proceedings. The commission shall approve the new schedule of rates that are to be effective January 1, 1994.
(d) This subsection applies to a public utility or a municipally owned water utility that is not subject to subsection (c). Except as provided in subsection (e), in the case of a public utility or municipally owned water utility furnishing water, if the governing body of any municipality within the service area of the utility adopts an ordinance providing that costs shall be recovered under this subsection, the charges for the production, storage, transmission, sale and delivery, or furnishing of water for public fire protection purposes shall be included in the basic rates of all customers of the utility within the municipality. However, on or after a date specified in the ordinance, the construction cost of any fire hydrant installed at the request of a municipality, township, county, or other governmental unit that adopts an ordinance under this subsection shall be paid for by or on behalf of the municipality, township, county, or other governmental unit. The change in the recovery of current revenue authorized by the ordinance shall be reflected in a new schedule of rates to be filed with the commission at least thirty (30) days before the time the new schedule of rates is to take effect. The new schedule of rates shall:
(1) eliminate fire protection charges billed directly to governmental units, other than charges for the construction cost for new hydrants installed on and after the date specified in the ordinance; and
(2) increase the rates charged each customer of the utility, based on equivalent meter size, by an amount equal to:
(A) the revenues lost from the elimination of such fire protection charges; divided by
(B) the current number of equivalent five-eighths (5/8) inch meters.
This change in the recovery of public fire protection costs shall not be considered to be a general increase in basic rates and charges of the utility and is not subject to the notice and hearing requirements applicable to general rate proceedings. The commission shall approve the new schedule of rates that are to be effective on a date specified in the ordinance.
(e) This subsection applies to a municipally owned water utility in a city having a population of more than fifty thousand (50,000) but less than fifty-one thousand (51,000). The city may adopt a plan to recover costs as described in subsection (d) without passing an ordinance, if the plan applies only to customers of the utility residing in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand

(270,000). If the city wishes to adopt such a plan, the city shall file a new schedule of rates with the commission, but is not subject to commission approval of the rates.
(f) In the case of a change in the method of recovering public fire protection costs under an ordinance adopted under subsection (d):
(1) on or after July 1, 1997, a customer of the utility located outside the limits of a municipality whose property is not located within one thousand (1,000) feet of a fire hydrant (measured from the hydrant to the nearest point on the property line of the customer) must be excluded from the increase in rates attributable to the change and must not be included in the number of equivalent five-eighths (5/8) inch meters for purposes of subsection (d)(2)(B); or
(2) before July 1, 1997, the commission may:
(A) in the context of a general rate proceeding initiated by the utility; or
(B) upon petition of:
(i) the utility;
(ii) the governmental unit that passed the ordinance; or
(iii) an affected customer;
prospectively exclude public fire protection costs from the rates charged to customers located outside the limits of any municipality whose property is not located within one thousand (1,000) feet of a fire hydrant (measured from the hydrant to the nearest point on the property line of the customer) if the commission authorizes a simultaneous increase in the rates of the utility's other customers to the extent necessary to prevent a loss of revenues to the utility.
An increase in the rates of the utility's other customers under subdivision (2) may not be construed to be a general increase in basic rates and charges of the utility and is not subject to the hearing requirements applicable to general rate proceedings. This subsection does not prohibit the commission from adopting different methods of public fire protection cost recovery for unincorporated areas after notice and hearing within the context of a general rate proceeding or other appropriate proceeding.
(Formerly: Acts 1913, c.76, s.112; Acts 1915, c.137, s.1; Acts 1919, c.168, s.1.) As amended by Acts 1977, P.L.2, SEC.37; Acts 1978, P.L.2, SEC.803; Acts 1981, P.L.44, SEC.6; P.L.93-1993, SEC.1; P.L.79-1997, SEC.1; P.L.80-1997, SEC.1; P.L.2-1998, SEC.33; P.L.170-2002, SEC.57; P.L.176-2002, SEC.5; P.L.119-2012, SEC.82.

IC 8-1-2-104
Rates and charges; undercharges by furnishing facilities to utility prohibited; exception
Sec. 104. It shall be unlawful for any public utility or any municipally-owned utility to demand, charge, collect or receive from any person, firm, limited liability company, or corporation, less compensation for any service rendered or to be rendered by said

public or municipally-owned utility in consideration of the furnishing by said person, firm, limited liability company, or corporation of any part of the facilities incident thereto. However, nothing herein shall be construed as prohibiting any such public utility or municipally-owned utility from renting any facilities incident to its business.
(Formerly: Acts 1913, c.76, s.113; Acts 1933, c.190, s.20.) As amended by P.L.8-1993, SEC.114.

IC 8-1-2-105
Rates and charges; discrimination; penalty; exceptions
Sec. 105. (a) No public utility may make or give any undue or unreasonable preference or advantage to any person, or subject any person to any undue or unreasonable prejudice or disadvantage in any respect. A person who violates this section commits a Class B infraction.
(b) Nothing in this chapter shall prevent any public utility from furnishing service free or at reduced rates to any of its employees and officers or retired employees and officers or from providing energy assistance to a heating assistance program administered under IC 4-4-33 to persons eligible for that assistance.
(Formerly: Acts 1913, c.76, s.114; Acts 1917, c.161, s.1; Acts 1967, c.2, s.1.) As amended by Acts 1978, P.L.2, SEC.804; Acts 1979, P.L.18, SEC.3; P.L.384-1987(ss), SEC.7; P.L.3-1989, SEC.50; P.L.2-1992, SEC.77; P.L.181-2006, SEC.47.

IC 8-1-2-106
Rates and charges; undercharges by rebates or concessions prohibited; offense
Sec. 106. It is a Class B infraction for a person knowingly to solicit, accept, or receive any rebate, concession, or discrimination in respect to any service in or affecting or relating to any public utility or for any service in connection therewith, whereby any such service is rendered free or at a less rate than that named in the published schedules and tariffs in force as provided herein, or whereby any service or advantage is received other than is herein specified.
(Formerly: Acts 1913, c.76, s.115.) As amended by Acts 1978, P.L.2, SEC.805.

IC 8-1-2-107
Damages; loss or injury caused by violation
Sec. 107. If any public utility shall do, or cause to be done or permit to be done, any matter, act, or thing in this chapter prohibited or declared to be unlawful, or shall omit to do any act, matter, or thing required to be done by this chapter, such public utility shall be liable to the person, firm, limited liability company, or corporation injured thereby in the amount of damages sustained in consequence of such violation. Provided, that any recovery as in this section provided shall in no manner affect a recovery by the state of the

penalty prescribed for such violation.
(Formerly: Acts 1913, c.76, s.116.) As amended by P.L.59-1984, SEC.43; P.L.8-1993, SEC.115.

IC 8-1-2-108
Officers and employees; violations; municipally owned utilities; annual reports
Sec. 108. (a) An officer, agent, or employee of any public utility, or a public utility (as defined in this chapter) who:
(1) fails to fill out and return any blanks as required by this chapter;
(2) fails to answer any question therein propounded;
(3) knowingly gives a false answer to any such question or evades the answer to any such question where the fact inquired of is within his knowledge;
(4) fails, upon proper demand, to exhibit to the commission, any commissioner, any administrative law judge, or any person authorized to examine the same, any book, paper, account, record, or memoranda of the public utility which is in his possession or under his control;
(5) fails to keep his system of accounting, or any part thereof, which is required by the commission; or
(6) refuses to do any act or thing in connection with the system of accounting when so directed by the commission or its authorized representative;
commits a Class B infraction.
(b) A municipally owned and operated utility under the jurisdiction of the commission for approval of rates and charges shall file with the commission, an annual report of the operation of said plant on forms to be furnished by the commission, which forms are to be substantially the same as for reports filed annually with the commission by public utilities. Such annual reports shall remain in the office of said commission as a public record. Whenever in this chapter public utilities are required to make reports to the commission or are otherwise subject to the commission, municipally owned utilities are exempted from making such reports and are not under the jurisdiction of the commission, except as otherwise provided.
(Formerly: Acts 1913, c.76, s.117; Acts 1933, c.190, s.21.) As amended by Acts 1977, P.L.99, SEC.1; Acts 1978, P.L.2, SEC.806; Acts 1979, P.L.84, SEC.4; P.L.23-1988, SEC.28; P.L.68-1990, SEC.1.

IC 8-1-2-109
General penalty provision
Sec. 109. A public utility that violates this chapter, or fails to perform any duty enjoined upon it, for which a penalty is not otherwise provided, commits a Class B infraction.
(Formerly: Acts 1913, c.76, s.118.) As amended by Acts 1978, P.L.2, SEC.807.
IC 8-1-2-110
Repealed
(Repealed by Acts 1982, P.L.74, SEC.6.)

IC 8-1-2-111
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)

IC 8-1-2-112
Continuing acts as separate offenses
Sec. 112. Every day during which any public utility or any officer, agent, or employee thereof shall fail to observe and comply with any order or direction of the commission, or to perform any duty enjoined by this chapter, shall constitute a separate and distinct violation of such order or direction of this chapter, as the case may be.
(Formerly: Acts 1913, c.76, s.121.) As amended by P.L.59-1984, SEC.44.

IC 8-1-2-113
Emergency alteration, amendment, or suspension of rates or services
Sec. 113. (a) The commission may, when it considers necessary to prevent injury to the business or interests of the people or any public utility of this state in case of any emergency to be judged by the commission, temporarily alter, amend, or with the consent of the public utility concerned, suspend any existing rates, service, practices, schedules, and order relating to or affecting any public utility or part of any public utility in this state. The alterations, amendments, or suspensions of the rates, service, schedules, or practices made by the commission shall apply to one (1) or more of the public utilities in this state or to any portion thereof, as directed by the commission, and shall take effect at the time and remain in force for the length of time prescribed by the commission.
(b) The commission may adopt emergency rules under IC 4-22-2-37.1 to carry out this section.
(Formerly: Acts 1913, c.76, s.122; Acts 1947, c.315, s.1.) As amended by P.L.37-1989, SEC.3; P.L.1-1990, SEC.102.

IC 8-1-2-114
Accidents, investigation, and report
Sec. 114. Every public utility shall, whenever an accident attended with loss of human life occurs within this state upon its premises, or directly or indirectly arising from or connected with its maintenance or operation, give immediate notice thereof to the commission. In the event of any such accident, the commission, if it deem the public interest requires it, shall cause an investigation to be made forthwith, which investigation shall be held in the locality of the accident unless, for greater convenience of those concerned, it shall order such investigation to be held at some other place; and said

investigation may be adjourned from place to place as may be found necessary and convenient. The commission shall give due notice to the public utility of the time and place of the investigation.
(Formerly: Acts 1913, c.76, s.123.)

IC 8-1-2-115
Enforcement of law; recovery of forfeitures or penalties
Sec. 115. The commission shall inquire into any neglect or violation of the statutes of this state or the ordinances of any city or town by any public utility doing business therein, or by the officers, agents, or employees thereof, or by any person operating the plant of any public utility, and shall have the power, and it shall be its duty, to enforce the provisions of this chapter, as well as all other laws, relating to public utilities. Any forfeiture or penalty provided in this chapter shall be recovered and suit therein shall be brought in the name of the state of Indiana in the circuit or superior court where the public utility has its principal place of business. Complaint for the collection of any such forfeiture may be made by the commission or any member thereof, and, when so made, the action so commenced shall be prosecuted by the general counsel.
(Formerly: Acts 1913, c.76, s.124.) As amended by P.L.59-1984, SEC.45.

IC 8-1-2-116
Orders and decisions; compliance
Sec. 116. A substantial compliance with the requirements of this chapter shall be sufficient to give effect to all the rules, orders, acts, and regulations of the commission, and they shall not be declared inoperative, illegal, or void for any omission of a technical nature in respect thereto.
(Formerly: Acts 1913, c.76, s.125.) As amended by P.L.59-1984, SEC.46.

IC 8-1-2-117
Rates, penalties, or forfeitures; recovery action
Sec. 117. This chapter shall not have the effect to release or waive any right of action by the state or by any person for any right, penalty, or forfeiture which may have arisen before May 1, 1913, or which may arise under any statute of this state; and all penalties and forfeitures accruing under this chapter shall be cumulative and a suit for any recovery of one shall not be a bar to the recovery of any other penalty.
(Formerly: Acts 1913, c.76, s.126.) As amended by P.L.59-1984, SEC.47.

IC 8-1-2-118
Public service commission; traveling expenses and per diem
Sec. 118. The members of said commission, its secretary and clerk, and such other persons as it may appoint or employ, as provided in this chapter, shall be entitled to receive from the state

their actual necessary traveling expenses, which shall include the cost of transportation, hotel, telegraph, and telephone bills while traveling on the business of the commission, which amount shall be paid by the treasurer of state, on warrant of the auditor of state, upon an itemized statement thereof, sworn to by the party who incurred such expense in traveling, and after the same shall have been approved by the commission.
(Formerly: Acts 1913, c.76, s.127.) As amended by P.L.59-1984, SEC.48.

IC 8-1-2-119
Repealed
(Repealed by Acts 1972, P.L.13, SEC.7.)

IC 8-1-2-120
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)

IC 8-1-2-121
Termination of residential electric or gas service
Sec. 121. (a) Notwithstanding any other provision of law, from December 1 through March 15 of any year, no electric or gas utility, including a municipally owned, privately owned, or cooperatively owned utility, shall terminate residential electric or gas service for persons who are eligible for and have applied for assistance from a heating assistance program administered under IC 4-4-33. The commission shall implement procedures to ensure that electric or gas utility service is continued while eligibility for such persons is being determined.
(b) Any electric or gas utility, including a municipally owned, privately owned, or cooperatively owned utility, shall provide any residential customer whose account is delinquent an opportunity to enter into a reasonable amortization agreement with such company to pay the delinquent account. Such an amortization agreement must provide the customer with adequate opportunity to apply for and receive the benefits of any available public assistance program. An amortization agreement is subject to amendment on the customer's request if there is a change in the customer's financial circumstances.
(c) The commission may establish a reasonable rate of interest which a utility may charge on the unpaid balance of a customer's delinquent bill that may not exceed the rate established by the commission under section 34.5 of this chapter.
(d) The commission shall adopt rules under IC 4-22-2 to carry out the provisions of this section.
(e) This section does not prohibit an electric or gas utility from terminating residential utility service upon a request of a customer or under the following circumstances:
(1) If a condition dangerous or hazardous to life, physical safety, or property exists.
(2) Upon order by any court, the commission, or other duly

authorized public authority.
(3) If fraudulent or unauthorized use of electricity or gas is detected and the utility has reasonable grounds to believe the affected customer is responsible for such use.
(4) If the utility's regulating or measuring equipment has been tampered with and the utility has reasonable grounds to believe that the affected customer is responsible for such tampering.
As added by P.L.43-1983, SEC.10. Amended by P.L.41-1987, SEC.6; P.L.2-1992, SEC.78; P.L.181-2006, SEC.48.

IC 8-1-2-122
Notice of termination of service; requisites
Sec. 122. (a) As used in this section:
"Dwelling" means an individual residence, including a mobile home or trailer, or a room or combination of rooms, with facilities for living for a single household.
"Heating season" means the period beginning on November 1 of any year and ending on the following April 1.
(b) A utility, including a municipally owned utility, that provides energy or fuel to an occupied dwelling may not, during the heating season, terminate service to the dwelling because of the failure of the customer to pay his energy or fuel bills until fourteen (14) days after it serves notice upon the customer of its intent to terminate service.
(c) A notice served under this section must be in language that is clear, concise, and easily understandable to a layman. It must, in separately numbered paragraphs:
(1) indicate the date on which service will be terminated;
(2) state the reason and factual basis for the termination of service;
(3) list the telephone number of the utility office that the customer may call during regular business hours in order to question the proposed termination of service or to seek information concerning his rights; and
(4) state that the customer may refer to the pamphlet furnished to him under 170 IAC 4-1-18 for information as to his rights.
(d) Service of a notice under this section must be by:
(1) mail addressed to the customer; or
(2) personal delivery to the customer or to a responsible member of his household;
at the address listed for the customer in the records of the utility.
(e) No notice may be served under this section before the date on which the customer's account becomes delinquent.
As added by P.L.43-1983, SEC.11.

IC 8-1-2-125
"Not-for-profit utilities" defined; services and facilities; reasonable and just charges; not-for-profit sewer utilities
Sec. 125. (a) As used in this section, "not-for-profit utility" means a public water or sewer utility that:
(1) does not have shareholders; (2) does not engage in any activities for the profit of its trustees, directors, incorporators, or members; and
(3) is organized and conducts its affairs for purposes other than the pecuniary gain of its trustees, directors, incorporators, or members.
The term does not include a regional district established under IC 13-26, a conservancy district established under IC 14-33, or, for purposes of subsections (f), (g), (h), (i), (j), and (k), a utility company owned, operated, or held in trust by a consolidated city.
(b) As used in this section, "sewage disposal system" means a privy, cesspool, septic tank, or other similar structure. The term includes a septic tank soil absorption system (as defined in IC 13-11-2-199.5). The term does not include a sewer system operated by a not-for-profit public sewer utility.
(c) A not-for-profit utility shall be required to furnish reasonably adequate services and facilities. The charge made by any not-for-profit utility for any service rendered or to be rendered, either directly or in connection with the service, must be nondiscriminatory, reasonable, and just. Each discriminatory, unjust, or unreasonable charge for the service is prohibited and unlawful.
(d) A reasonable and just charge for water or sewer service within the meaning of this section is a charge that will produce sufficient revenue to pay all legal and other necessary expense incident to the operation of the not-for-profit utility's system, including the following:
(1) Maintenance and repair costs.
(2) Operating charges.
(3) Interest charges on bonds or other obligations.
(4) Provision for a sinking fund for the liquidation of bonds or other evidences of indebtedness.
(5) Provision for a debt service reserve for bonds or other obligations in an amount not to exceed the maximum annual debt service on the bonds or obligations.
(6) Provision of adequate funds to be used as working capital.
(7) Provision for making extensions and replacements.
(8) The payment of any taxes that may be assessed against the not-for-profit utility or its property.
The charges must produce an income sufficient to maintain the not-for-profit utility's property in sound physical and financial condition to render adequate and efficient service. A rate too low to meet these requirements is unlawful.
(e) Except as provided in subsections (f) and (h), a not-for-profit public sewer utility may require connection to its sewer system of property producing sewage or similar waste and require the discontinuance of use of a sewage disposal system if:
(1) there is an available sanitary sewer within three hundred (300) feet of the property line; and
(2) the utility has given written notice by certified mail to the property owner at the address of the property at least ninety (90) days before the date for connection stated in the notice. The notice given under subdivision (2) must also inform the property owner, other than an owner of property located in a consolidated city, that the property owner may qualify for an exemption as set forth in subsection (f).
(f) Subject to subsection (h), a property owner is exempt from the requirement to connect to a not-for-profit public sewer utility's sewer system and to discontinue use of a sewage disposal system if the following conditions are met:
(1) The property owner's sewage disposal system is a septic tank soil absorption system that was new at the time of installation and approved in writing by the local health department.
(2) The property owner, at the property owner's expense, obtains and provides to the not-for-profit public sewer utility a certification from the local health department or the department's designee that the sewage disposal system is functioning satisfactorily. If the local health department or the department's designee denies the issuance of a certificate to the property owner, the property owner may appeal the denial to the board of the local health department. The decision of the board is final and binding.
(3) The property owner provides the not-for-profit public sewer utility with:
(A) the written notification of potential qualification for the exemption described in subsection (i); and
(B) the certification described in subdivision (2);
within the time limits set forth in subsection (i).
(g) If a property owner, within the time allowed under subsection (i), notifies a not-for-profit public sewer utility in writing that the property owner qualifies for the exemption under this section, the not-for-profit public sewer utility shall, until the property owner's eligibility for an exemption under this section is determined, suspend the requirement that the property owner discontinue use of a sewage disposal system and connect to the not-for-profit public sewer utility's sewer system.
(h) A property owner who qualifies for the exemption provided under this section may not be required to connect to the not-for-profit public sewer utility's sewer system for a period of ten (10) years beginning on the date the new sewage disposal system was installed. A property owner may apply for two (2) five (5) year extensions of the exemption provided under this section by following the procedures set forth in subsections (f) and (g). If ownership of an exempt property is transferred during a valid exemption period, including during an extension of an initial exemption:
(1) the exemption applies to the subsequent owner of the property for the remainder of the exemption period during which the transfer occurred; and
(2) the subsequent owner may apply for any remaining extensions.
However, the total period during which a property may be exempt

from the requirement to connect to a district's sewer system under this section may not exceed twenty (20) years, regardless of ownership of the property.
(i) To qualify for an exemption under this section, a property owner must:
(1) within sixty (60) days after the date of the written notice given to the property owner under subsection (e), notify the not-for-profit public sewer utility in writing that the property owner qualifies for the exemption under this section; and
(2) within sixty (60) days after the not-for-profit public sewer utility receives the written notice provided under subdivision (1), provide the not-for-profit public sewer utility with the certification required under subsection (f)(2).
(j) When a property owner who qualifies for an exemption under this section subsequently discontinues use of the property owner's sewage disposal system and connects to the not-for-profit public sewer utility's sewer system, the property owner may be required to pay only the following to connect to the sewer system:
(1) The connection fee the property owner would have paid if the property owner connected to the sewer system on the first date the property owner could have connected to the sewer system.
(2) Any additional costs:
(A) considered necessary by; and
(B) supported by documentary evidence provided by;
the not-for-profit public sewer utility.
(k) A not-for-profit public sewer utility may not require a property owner to connect to the not-for-profit public sewer utility's sewer system if:
(1) the property is located on at least ten (10) acres;
(2) the owner can demonstrate the availability of at least two (2) areas on the property for the collection and treatment of sewage that will protect human health and the environment;
(3) the waste stream from the property is limited to domestic sewage from a residence or business;
(4) the system used to collect and treat the domestic sewage has a maximum design flow of seven hundred fifty (750) gallons per day; and
(5) the owner, at the owner's expense, obtains and provides to the district a certification from the local health department or the department's designee that the system is functioning satisfactorily.
(l) A property owner who connects to a not-for-profit public sewer utility's sewer system may provide, at the owner's expense, labor, equipment, materials, or any combination of labor, equipment, and materials from any source to accomplish the connection to the sewer system, subject to inspection and approval by the not-for-profit public sewer utility.
(m) This section does not affect the authority of the state department of health, a local health department, or a county health

officer with respect to a sewage disposal system.
As added by P.L.82-1986, SEC.1. Amended by P.L.35-1990, SEC.25; P.L.78-1996, SEC.1; P.L.97-2012, SEC.1.

IC 8-1-2-126
Electrical power generated outside the United States
Sec. 126. A public utility or municipally owned utility may not purchase or transmit any electrical power generated in a country outside of the borders of the United States, unless the commission determines that the purchase or transmission is necessary for the health and welfare of the citizens of Indiana.
As added by P.L.119-1987, SEC.1.

IC 8-1-2-127
Customer billing; indication of amount of federal energy tax
Sec. 127. A public utility shall:
(1) indicate separately and conspicuously on each customer's bill the total charge attributable to any tax imposed under federal law on the basis of British Thermal Units or any other measure of the energy content of energy consumed by the customer during the billing period; and
(2) identify the charge described under subdivision (1) as a federal energy tax.
As added by P.L.35-1993, SEC.2.



CHAPTER 2.1. REPEALED



CHAPTER 2.2. MUNICIPAL ELECTRIC UTILITY PROGRAMS

IC 8-1-2.2-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Bonds" means electric utility revenue bonds, notes, and other evidences of indebtedness of a municipality or a joint agency issued under the provisions of this chapter.
(c) "Cost" or "cost of a project" means but may not be limited to the cost of acquisition, construction, reconstruction, improvement, enlargement, betterment, extension, decommissioning, or disposal of any project or part thereof, including:
(1) the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating thereto;
(2) the cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications thereof;
(3) administrative, legal, engineering, and inspection expenses;
(4) financing fees, expenses, and costs;
(5) working capital;
(6) initial fuel costs;
(7) interest on the bonds during the period of construction and for such reasonable period thereafter as may be determined by the issuing municipality or joint agency;
(8) establishment of reserves for the payment of debt service, for renewals and replacements, for working capital, for operating expenses, and for any other purposes deemed reasonable and proper; and (9) all other expenditures of the issuing municipality or joint agency incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment, extension, decommissioning, or disposal of any project and the placing of the same in operation.
(d) "Governing body" means the legislative body of a city or town or commissioners of a joint agency.
(e) "Joint agency" means an agency created by two (2) or more municipalities pursuant to section 8 of this chapter.
(f) "Municipality" means a city or town in the state or any board, agency, or commission thereof owning and operating on January 1, 1980, an electric utility which furnishes retail electric service to the public.
(g) "Project" means any plant, works, system, or facilities, and other real and personal property of any nature whatsoever necessary or convenient in the generation, transmission, transformation, purchase, sale, exchange, or interchange of electric power and energy or steam, or the development, production, manufacture, procurement, handling, storage, fabrication, enrichment, processing, or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water, by any means whatsoever or any interest therein or any rights to the use, output, or capacity thereof. A transmission contract entered into under section 9(a)(14) of this chapter is not a project.
(h) "Public utility" means any corporation, company, limited liability company, partnership, or other form of legal entity, individual, association of individuals, or public agency organized under the laws of Indiana or another state of the United States authorized to own, operate, or control any plant or equipment for the generation, transmission, or distribution of electric power and energy and to sell electric power and energy to:
(1) the public;
(2) public or municipally owned utilities (as defined in IC 8-1-2); or
(3) cooperatives.
(i) "State" means the state of Indiana.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.23-1988, SEC.29; P.L.82-1988, SEC.1; P.L.8-1989, SEC.39; P.L.179-1991, SEC.12; P.L.1-1992, SEC.29; P.L.54-1992, SEC.2; P.L.1-1993, SEC.48; P.L.81-1997, SEC.2.

IC 8-1-2.2-3
Authorization to cooperate
Sec. 3. Authorization to Cooperate. (a) In addition and supplemental to the powers otherwise conferred on municipalities by law, and in order to accomplish the purposes of this chapter, a municipality may plan, finance, develop, construct, reconstruct, acquire, improve, enlarge, own, operate and maintain an undivided interest as a tenant in common in a project jointly with one (1) or more municipalities, joint agencies or public utilities, and may plan

and enter into contracts in this connection with them, not inconsistent with the provisions of this chapter.
(b) Prior to acquiring any undivided interest, the governing body shall determine the present and future needs of the municipality for power and energy based upon engineering studies and reports, and may not acquire an undivided interest as a tenant in common in a project in excess of that amount of capacity and the energy required to provide for its projected needs for power and energy for such reasonable period of time as shall be determined by the governing body and approved by the commission in a proceeding pursuant to section 19 of this chapter.
(c) The future power requirements of a municipality shall be evaluated by the governing body in accordance with the following:
(1) the economies and efficiencies to be achieved in constructing large scale facilities for the generation and transmission of electric power and energy;
(2) the municipality's needs for reserve and peaking capacity and obligations reasonably related to its needs for power and energy under pooling and reserve sharing agreements to which it is or may become a party;
(3) the estimated useful life of the project; and
(4) the estimated time for planning, development, acquisition or construction of the project and the time required in advance to obtain, acquire or construct additional power supply.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-4
Joint ownership of project
Sec. 4. (a) Each municipality, joint agency, or public utility shall own an undivided interest in any project in proportion to the amount of the money furnished or the value of property or other consideration supplied by it for the planning, development, acquisition, or construction of the project and shall be entitled to a percentage share of the project net output and capacity equal to the undivided interest. This section does not preclude a joint owner of a project from agreeing to take and pay for the project net output in a percentage share that differs from its undivided interest.
(b) Each municipality, joint agency, and public utility participating in a project shall be severally liable for its own acts and may not be held, jointly or severally liable for the acts, omissions, or obligations of others. However, nothing shall preclude each municipality, joint agency and public utility participating in a project from being severally liable for acts performed by any project manager, construction agent, or operating agent for such project. Except as otherwise provided in this chapter, no money or property or other consideration supplied by any municipality, joint agency, or public utility may be credited or otherwise applied to the account of any other municipality, joint agency, or public utility, nor shall the undivided share of any municipality, joint agency, or public utility in a project be charged directly or indirectly with any debt or obligation

of any other municipality, joint agency, or public utility, or be subject to any lien as a result thereof. The acquisition of a project may include, but is not limited to, the purchase or lease of an existing and completed project or the purchase of a project under construction or the purchase of a project to be constructed. A municipality or joint agency participating in the joint planning, financing, construction, reconstruction, acquisition, improvement, enlargement, ownership, operation, or maintenance of any project under this chapter may furnish money derived solely from the proceeds of bonds or from the ownership and operation of its electric system, or both, and provide property, both real and personal, services, and other considerations.
(c) Any contract entered into by municipalities under this chapter with respect to joint ownership in a project shall contain terms, conditions, and provisions, not inconsistent with the provisions of this section. Any contract shall be ratified by resolution of the governing body of each municipality and recorded in its minutes. Any contract shall include the following:
(1) The purpose or purposes of the contract.
(2) The duration of the contract.
(3) The manner of appointing or employing personnel necessary in connection with the project.
(4) The method of financing the project including the apportionment of costs and revenues.
(5) Provisions specifying the ownership interests of the parties in property used or useful in connection with the project, and the procedures for the disposition of such property when the contract expires, is terminated, or when the project, for any reason, is abandoned, decommissioned, or dismantled.
(6) Provisions relating to alienation and prohibiting partition of a municipality's undivided interest in a project, which provisions shall not be subject to any provision of law restricting convenants against alienation or partition.
(7) Provisions for the construction of a project, which may include the determination that a municipality, joint agency, or public utility may construct the project as agent for all the parties.
(8) Provisions for the operation and maintenance of a project, which may include the determination that a municipality, joint agency, or public utility may operate and maintain the project as agent for all the parties.
(9) Provisions for the creation of a committee of representatives of the municipalities, joint agencies and public utilities jointly participating with such powers of supervision of the construction and operation of the project as the contract may provide, which are not inconsistent with the provisions of this chapter.
(10) Provisions that if one (1) or more of the municipalities, joint agencies, or public utilities default in the performance or discharge of its obligations with respect to the project, the other party or parties may assume, pro rata, or otherwise, the

obligations of the defaulting party or parties and may succeed to the rights and interests of the defaulting party or parties as may be agreed upon in the contract.
(11) Methods for amending the contract.
(12) Methods for terminating the contract.
(13) Any other necessary or proper matter.
(d) For the purpose of paying its respective share of the cost of a project or projects, a municipality or joint agency may issue its bonds as provided in this chapter, and, notwithstanding the provisions of any other law to the contrary, may pledge to the payment of the principal, premium, if any, and interest on such bonds, the revenues, or any portion of revenues, derived or to be derived from the ownership and operation of its system or facilities for the generation, transmission, or distribution of electric power or energy or its interest in any joint project or projects, or a combination of such revenues. All bonds issued under the provisions of this chapter shall be authorized and issued by the governing body. Upon the request of the issuing municipality or joint agency the commission shall approve at one (1) time sufficient bonds to be issued to finance the issuer's share of the cost of a project even though such bonds are to be issued in series from time to time and even though the exact amount of such costs have not been finally determined and such approval may be of an indeterminate amount.
(e) Municipalities and joint agencies may jointly or severally own, operate and maintain projects with any public utility. Any municipality or joint agency shall have for such purposes all powers conferred upon them by the provisions of this chapter including the power to issue revenue bonds pursuant to the provisions of this chapter to finance its share of the cost of any such project. The definitions and all other terms and provisions of this chapter shall be construed so as to include such undivided ownership interest in order to fully effectuate the power and authority conferred by the foregoing provisions of this section.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.82-1988, SEC.2.

IC 8-1-2.2-5
Sale of capacity or output by a municipality
Sec. 5. Sale of Capacity or Output by a Municipality. Whenever a municipality has capacity or output derived from its ownership share of a project or otherwise in excess of its current needs or which cannot be economically utilized immediately, it may sell or exchange the excess capacity or output, by agreement, to any municipality owning electric distribution facilities in this state, to any joint agency, or to any public utility. Sales of excess capacity or output of a project to public utilities shall not be made in such amounts, for such periods of time, and under such conditions as will cause the interest on bonds issued to finance the cost of a project to become taxable by the federal government.
As added by Acts 1980, P.L.68, SEC.1.
IC 8-1-2.2-6
Licenses and approvals
Sec. 6. Licenses and Approvals. Municipalities and joint agencies proposing to jointly plan, finance, develop, and operate a project are authorized to jointly or separately apply to any agency of the state or federal government for licenses, permits, certificates, or approvals.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-7
Authority to contract for energy exchange
Sec. 7. Authority to Contract for Energy Exchange. Municipalities participating in a project or projects are hereby authorized to enter into contracts for the exchange, interchange, wheeling, pooling, and transmission of electric power and energy produced by the project or projects with any municipality, joint agency, or public utility.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-8
Joint agency
Sec. 8. (a) The governing bodies of two (2) or more municipalities may, by resolution or ordinance, determine that it is in their best interests to create a joint agency, for the purpose of undertaking the planning, financing, ownership, and operation of a project or projects to supply electric power and energy for their present or future needs. Any joint agency created under this chapter shall be a body corporate and politic and a political subdivision of the state, and in exercising its powers under this chapter, it shall be deemed to be exercising a part of the sovereign powers of the state. The activities of the joint agency in carrying out the purposes of this chapter shall constitute state action.
(b) In determining whether or not the creation of a joint agency is in their best interests, the governing bodies shall consider the following:
(1) Whether cost reduction, efficiencies, or other advantages may be realized by creating a joint agency.
(2) Whether better financial market acceptance may result if a joint agency is responsible for issuing all of the bonds for the project or projects in a timely and orderly manner and with uniform credit ratings as opposed to multiple municipalities making separate issues of bonds.
If each governing body determines that it is in the best interests of the municipality to create a joint agency, each governing body shall adopt a mutually acceptable resolution or ordinance so finding (which need not prescribe in detail the basis for the determination), which shall set forth the names of the municipalities proposed to be members of the joint agency and shall authorize any two (2) or more of such municipalities to enter into a contract for the creation of the joint agency. After the execution of the contract, each municipality shall cause notice of the execution of the contract to be given to the presiding officer of the governing body of the municipality. The

governing body shall thereupon appoint in writing one (1) commissioner of the joint agency.
(c) The appointed commissioners shall convene and issue a statement containing:
(1) a brief description of the resolution creating the joint agency;
(2) the name of the agency;
(3) the participating municipalities; and
(4) the names and addresses of the appointed commissioners.
The commissioners shall file copies of the statement with the commission, the secretary of state, and with the recorder of each county in which the member municipal utilities provide service.
(d) The joint agency shall consist of a board of commissioners. The governing body of each municipality shall appoint one (1) commissioner who may be an officer or employee of the municipality or a member or employee of the board described in IC 8-1.5-3-3(a). The appointment of a commissioner shall be made by resolution or ordinance. Each commissioner shall have not less than one (1) vote and may have such number of additional votes as a majority of the members of the joint agency shall determine. Each commissioner shall serve at the pleasure of the governing body by which he was appointed. Each appointed commissioner before entering upon his duties shall take and subscribe to an oath before a person authorized by law to administer oaths to execute the duties of his office faithfully and impartially, and a record of the oath shall be filed with the governing body of the appointing municipality and entered in its minutes.
(e) The board of commissioners of the joint agency shall annually elect, from among its membership, a chairman and a vice chairman. It shall also annually elect another person or persons, who may be commissioners, as treasurer and secretary. It may also annually elect, if desired, one (1) or more assistant secretaries. The office of treasurer may be held by the secretary or an assistant secretary. The board of commissioners may also appoint additional officers. The secretary or assistant secretary of the joint agency shall keep a record of its proceedings and the secretary shall be the custodian of all records, books, documents, and papers filed with the joint agency, the minute book or journal of the joint agency and its official seal. Either the secretary or an assistant secretary of the joint agency may cause copies to be made of all minutes and other records and documents of the joint agency and may give certificates under the official seal of the joint agency to the effect that such copies are true copies, and all persons dealing with the joint agency may rely upon such certificates.
(f) A majority of the commissioners of a joint agency constitute a quorum. A vacancy in the board of commissioners of the joint agency shall not impair the right of a quorum to exercise all the rights and perform all the duties of the joint agency. Any action taken by the joint agency under the provisions of this chapter may be authorized by resolution at any regular or special meeting, and each

resolution takes effect immediately and need not be published or posted. A contract that is approved by a resolution of the board of commissioners may provide that an action may be taken under a delegation provision in the contract if the action taken is consistent with prudent utility practice. A majority of the votes which the convened commissioners are entitled to cast shall be sufficient to take any action or to pass any resolution, so long as the convened commissioners are entitled to cast a majority of the total number of votes held by the full board.
(g) Except as provided in this subsection, no commissioner of a joint agency may receive from the joint agency any compensation for the performance of his duties under this chapter. However, each commissioner may be paid his necessary expenses incurred while engaged in the performance of his duties. In addition, a municipality may pay the commissioner it appoints up to fifteen dollars ($15) per day for each day or fraction of a day the commissioner is engaged in the performance of duties under this chapter, but only if the commissioner is not a person holding a lucrative office.
(h) The board of commissioners of the joint agency may create an executive committee of the board of commissioners. The board may provide for the composition of the executive committee. The executive committee shall have and shall exercise such of the powers and authority of the board of commissioners during the intervals between the board's meetings as shall be prescribed in the bylaws of the joint agency. The terms of office of the members of the executive committee and the method of filling vacancies therein shall be fixed by the bylaws of the joint agency.
(i) Additional municipalities may join a joint agency upon such terms and conditions as shall be provided in the contract for the creation of the joint agency.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.90-1985, SEC.1; P.L.82-1988, SEC.3; P.L.81-1997, SEC.3.

IC 8-1-2.2-9
General powers of joint agencies
Sec. 9. (a) Each joint agency shall have all of the rights and powers necessary or convenient to carry out the purposes and provisions of this chapter, including but not limited to the following:
(1) To adopt bylaws for the regulation of the affairs and the conduct of its business, and to prescribe rules, regulations, and policies in connection with the performance of its functions and duties.
(2) To adopt an official seal and alter the same at pleasure.
(3) To maintain an office at such place or places as it may determine.
(4) To sue and be sued in its own name and to plead and be impleaded.
(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money. (6) To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof.
(7) To sell, lease, exchange, transfer, or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein.
(8) To pledge or assign any money, rents, charges, or other revenues and proceeds derived by the joint agency from the sales of bonds or property and insurance or condemnation proceeds and any contracts or other rights of the joint agency.
(9) To issue bonds of the joint agency for the purpose of paying all or any part of the costs of any of the projects or purposes authorized by this chapter.
(10) To study, plan, finance, construct, reconstruct, acquire, improve, enlarge, better, own, operate, and maintain individually or jointly with one (1) or more other joint agencies, municipalities or public utilities one (1) or more projects and to pay all or any part of the costs thereof from the proceeds of bonds of the joint agency or from any other funds available to the joint agency.
(11) To generate, produce, transmit, deliver, exchange, purchase, or sell for resale only, electric power or energy or steam, and transmission and related services and to enter into contracts for any or all such purposes.
(12) To fix, charge and collect rents, rates, fees and charges for electric power or energy and other services, facilities, and commodities sold, furnished or supplied by it.
(13) To negotiate and enter into contracts with each of its member municipalities whereby each municipality may purchase power and energy and related services from the joint agency derived from any project or projects or without designation as to source and pursuant to which contracts each municipality shall agree to make payments from the revenues of its electric system adequate:
(A) to pay when due (whether at maturity, upon acceleration, or by sinking fund requirements) the principal, premium, if any, and interest on all bonds issued by the joint agency to finance any service provided to such member municipality, and to establish reserves therefor; and
(B) to pay the necessary expenses of the joint agency (including, without limitation, all amounts required to be collected pursuant to the trust agreement or resolution providing for the issuance of bonds) and to establish reserves therefor.
(14) To make and execute contracts and other instruments necessary or convenient for the operation, maintenance, and management of a regional transmission system, including transmission facilities owned by a municipality or a joint agency. Such a contract may not be for a term that is more than

fifty (50) years. Such a contract may not make the state, a political subdivision, or a municipality a shareholder in a public utility. Such a contract may delegate responsibilities if the delegation and action taken are consistent with prudent utility practice.
(15) To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint agency under this chapter, including contracts with persons, firms, corporations, limited liability companies, and others.
(16) To employ engineers, attorneys, financial advisors, and such other consultants, agents, and employees as may be required in the judgment of the joint agency and to fix and pay their compensation from funds available to the joint agency therefor.
(17) To do all acts and things necessary, convenient, or desirable to carry out the purposes of, and to exercise the powers granted to, the joint agency herein.
(b) No joint agency may finance a project or projects, in whole or in part, without first obtaining the approval of the commission as provided in section 19 of this chapter.
(c) No joint agency may construct any transmission line without first obtaining the approval of the commission as provided in section 19 of this chapter.
(d) A determination by the joint agency approved by the commission shall be conclusive unless a party to the proceeding aggrieved by the determination of the commission shall file notice of appeal pursuant to IC 8-1-3.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.82-1988, SEC.4; P.L.8-1993, SEC.116; P.L.81-1997, SEC.4.

IC 8-1-2.2-10
Contracts with municipality
Sec. 10. Contracts with Municipality. (a) Any municipality which is a member of a joint agency may contract to purchase power and energy and related services from the joint agency derived from any project or projects or without designation as to source and pursuant to which contracts such municipality shall agree to make payments to the joint agency from the revenues of its electric system adequate:
(1) to pay when due (whether at maturity, upon acceleration, or by sinking fund requirements) the principal, premium, if any, and interest on all bonds issued by the joint agency to finance any service provided to such member municipality, and to establish reserves therefor; and
(2) to pay the necessary expenses of the joint agency (including, without limitation, all amounts required to be collected pursuant to the trust agreement or resolution providing for the issuance of bonds) and to establish reserves therefor.
Since the creation of a joint agency is an alternative method whereby a municipality may obtain the benefits of a joint project or projects,

any contract may provide: (A) that the contracting municipality shall be obligated to make the payments required by the contract whether or not a project is completed, operable or operating and notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of a project or the power and energy contracted for; and (B) that the payments under the contract may not be subject to any reduction whether by offset or otherwise, and may not be conditioned upon the performance or nonperformance of the joint agency or any other member of the joint agency under the contract or any other instrument. Any contract may also provide that if one (1) or more of the municipalities should default in the performance or discharge of its obligations under its contract, the other contracting municipalities shall assume, pro rata, or otherwise, the obligations of the defaulting municipality or municipalities and may succeed to the rights and interests of the defaulting municipality or municipalities as may be agreed upon in the contract. Any such contract may also provide for requirements, purchases or exclusive dealing arrangements if the joint agency determines that such provisions are necessary to obtain financing on favorable terms.
(b) Notwithstanding the provisions of any other law to the contrary, any contract with respect to the sale or purchase of power and energy, transmission and related services, from a joint agency may extend for a period not exceeding fifty (50) years from the date service is estimated to be first rendered under the contract; and the execution and effectiveness of the contract may not be subject to any authorizations or approvals by the state or any agency, commission or instrumentality or political subdivision thereof except as specifically required and provided in this chapter, nor shall it be subject to any publication requirements.
(c) Payments by a municipality under any contract with a joint agency shall be payable solely from the revenues derived from the ownership and operation of the electric system of that municipality and may be treated as an expense of the operation and maintenance thereof if the contract so provides, and any obligation under that contract may not constitute a legal or equitable pledge, charge, lien, or encumbrance upon any property of the municipality or upon any of its income, receipts, or revenues, except the revenues of its electric system, and neither the faith and credit nor the taxing power of the municipality are, or may be, pledged for the payment of any obligation under any such contract. A municipality shall be obligated to fix, charge and collect rents, rates, fees and charges for electric power and energy and other services, facilities and commodities, sold, furnished or supplied through its electric system in an amount sufficient to provide revenues adequate to meet its obligations under any such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues. In any proceeding before the commission for the approval of rates set by a municipality subject to its jurisdiction, the commission shall make specific findings of the revenue requirements referred to in the prior sentence and shall provide rates sufficient for such requirements. (d) Any member of a joint agency may furnish the joint agency with money derived solely from the ownership and operation of its electric system or facilities and provide the joint agency with personnel, equipment and property, both real and personal. Any municipality may also provide any services to a joint agency.
(e) Any member of a joint agency may contract for, advance or contribute funds derived solely from the ownership and operation of its electric system or facilities to a joint agency as may be agreed upon by the joint agency and the member, and the joint agency shall repay such advances or contributions from proceeds of bonds, or from any other funds of the joint agency, together with interest thereon as may be agreed upon by the member and the joint agency.
(f) In the exercise of the powers enumerated in this chapter, including without limitation, the execution of contracts as provided in this section, a municipality and a joint agency shall be deemed to be exercising a part of the sovereign powers of the state and shall be exempt from any and all laws, rules and regulations prohibiting, limiting or conditioning anticompetitive conduct.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-11
Issuance of bonds
Sec. 11. Issuance of Bonds. (a) Each municipality or joint agency is hereby authorized to issue at one (1) time, or from time to time, its bonds for the purpose of paying all or any part of the cost of any of the purposes authorized by this chapter including, without limitation, the funding or refunding of the principal, interest or other obligation on any bonds issued by the municipality or joint agency whether or not such bonds to be funded or refunded have or have not become due, the establishment or increase of reserves to secure or to pay such bonds, the provision of working capital and the payment of all other costs or expenses incident to and necessary or convenient to carry out the purposes and powers authorized by this chapter. The principal of, premium, if any, and the interest on these bonds shall be payable solely from the revenues and other available funds of the issuer pledged or specified for their payment in accordance with this chapter. The bonds of each issue shall bear interest at a rate or rates determined by the issuer and shall not be subject to any other law of this state limiting the same. The bonds of each issue shall be dated and shall mature in amounts and at a time or times, not exceeding fifty (50) years from their respective date or dates, as may be determined by the governing body of the issuer. The bonds of each issue may be made redeemable before maturity at a price or prices, and under terms and conditions, as may be fixed by the governing body of the issuer prior to issuance of the bonds. The governing body of the issuer shall determine the form and manner of execution of the bonds, including any interest coupons to be attached, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state, provided that at

least one (1) place of payment is within the state. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons shall cease to hold that office before the delivery of his bond, that signature or facsimile shall nevertheless be valid and sufficient for all purposes as if he had remained in office until delivery. The governing body of the issuer may also provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon or in fully registered form, or both, as the governing body of the issuer may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The bonds of each issue, issued by a joint agency, shall be sold either by public or negotiated sale at such price as may be determined by the joint agency.
(b) The proceeds of the bonds of each issue shall be used solely for the purposes for which such bonds have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the governing body of the issuer may provide in the resolution authorizing the issuance of those bonds or in any trust agreement securing the bonds. The municipality or joint agency may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when those bonds have been executed and are available for delivery. The municipality or joint agency may also provide for replacement of any bonds which have become mutilated, destroyed, or lost.
(c) Except as provided in section 19 of this chapter, bonds may be issued under the provisions of this chapter without obtaining the consent of the state or of any political subdivision, or of any agency, commission or instrumentality of either of them, and without any other approvals, proceedings or the happening of any conditions or things other than those approvals, proceedings, conditions or things specifically required by this chapter, and provisions of the resolution authorizing the issuance of the bonds or the trust agreement securing them.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-12
Trust agreement or resolution on bondholders' rights
Sec. 12. Trust Agreement, or Resolution, on Rights of Bondholders. In the discretion of the governing body of the issuer, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the issuer and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. That trust agreement, or the resolution providing for the issuance of bonds, may contain provisions for protecting and enforcing the rights and remedies of the bondholders and of the trustee as may be reasonable and proper and not in violation of law, and may restrict the individual right of action

by bondholders. The trust agreement or the resolution providing for the issuance of bonds may contain covenants including, but not limited to, the following:
(1) the pledge of all or any part of the revenues derived or to be derived from the project or projects to be financed by the bonds or from the electric system or facilities of a municipality or joint agency, or in the case of a joint agency from the revenues received from the municipalities;
(2) the rents, rates, fees and charges to be established, maintained and collected, and the use and disposal of revenues, gifts, grants and funds received or to be received by the municipality or joint agency;
(3) the setting aside of reserves and the investment, regulation and disposition of reserves;
(4) the custody, collection, securing, investment, and payment of any moneys held for the payment of bonds;
(5) limitations or restrictions on the purposes to which the proceeds of sale of bonds then or thereafter to be issued may be applied;
(6) limitations or restrictions on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; or the refunding of outstanding or other bonds;
(7) the procedure, if any, by which the terms of any contract with bondholders may be amended, the percentage of bonds the bondholders of which must consent to an amendment, and the manner in which consent may be given;
(8) events of default and the rights and liabilities arising upon default, the terms and conditions upon which bonds issued under this chapter shall become or may be declared due before maturity, and the terms and conditions upon which the declaration and its consequences may be waived;
(9) the preparation and maintenance of a budget;
(10) the retention or employment of consulting engineers, independent auditors, and other technical consultants;
(11) limitations on or the prohibition of free service to any person, firm, limited liability company, or corporation, public or private;
(12) the acquisition and disposal of property, provided that no project or part thereof may be mortgaged by such trust agreement or resolution;
(13) provisions for insurance and for accounting reports and for their inspection and audit; and
(14) the continuing operation and maintenance of the project.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.8-1993, SEC.117.

IC 8-1-2.2-13
Revenues
Sec. 13. Revenues. (a) A municipality or joint agency may fix, charge and collect rents, rates, fees and charges for electric power

and energy and other services, facilities and commodities sold, furnished or supplied through the facilities of its electric system or its interests in any project. For so long as any bonds of a municipality or joint agency issued under this chapter are outstanding and unpaid, the rents, fees and charges shall be so fixed as to provide revenues sufficient to pay (1) all costs of and charges and expenses in connection with the proper operation and maintenance of the municipality's or joint agency's electric system, (2) its interest in any project, (3) all necessary repairs, replacements or renewals thereof, (4) when due (whether at maturity, upon acceleration, or by sinking fund requirements), the principal, premium, if any, and interest on all bonds payable from said revenues, (5) to create and maintain reserves as may be required by any resolution or trust agreement authorizing and securing bonds, (6) when due (whether at maturity, upon acceleration, or by sinking fund requirements), the principal, premium, if any, and interest on all general obligation bonds heretofore or hereafter issued to finance additions, and improvements to its electric system, (7) any and all amounts which the municipality may be obligated to pay from these revenues by law or contract, and (8) any additional amounts which must be realized in order to meet the requirements of any rate covenant imposed by any resolution or trust agreement authorizing and securing bonds.
(b) Any pledge made by a municipality or joint agency pursuant to this chapter shall be valid and binding from the date the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by the municipality or joint agency or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality or joint agency without regard to whether such parties have notice thereof. The resolution or trust agreement or any financing statement, continuation statement or other instrument by which a pledge is created need not be filed or recorded in any manner.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-14
Trust funds
Sec. 14. Trust Funds. Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be considered trust funds to be held and applied solely as provided in this chapter. The resolution authorizing the bonds of any issue, or the trust agreement securing such bonds, may provide that any of those moneys may be temporarily invested and reinvested pending the disbursements of those moneys in securities and other investments as shall be provided in the resolution or trust agreement, and shall also provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act

as trustee of those moneys and shall hold and apply them as directed, subject to such regulation as this chapter and the resolution or trust agreement may provide.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-15
Remedies
Sec. 15. Remedies. Any holder of bonds issued under the provisions of this chapter or any of the bond coupons, and the trustee under any trust agreements, except to the extent that his rights are restricted by the trust agreement or the resolution authorizing the issuance of the bonds, may, (a) either at law or in equity, by suit, action, or other proceeding, protect and enforce any and all rights under the laws of the state or, to the extent permitted by law, under the trust agreement or resolution authorizing the issuance of the bonds or under any agreement or other contract executed by the municipality or joint agency pursuant to this chapter, and (b) may enforce and compel the performance of all duties required by this chapter or by the trust agreement or resolution to be performed by any municipality or joint agency or by any officer of any municipality or joint agency, including the fixing, charging, and collecting of rents, rates, fees, and charges.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-16
Bond eligibility for investment
Sec. 16. Bond Eligibility for Investment. Bonds issued by a municipality or joint agency under the provisions of this chapter are hereby made securities in which all public officers and agencies of the state, all insurance companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. These bonds are hereby made securities which may properly and legally be deposited with and received by any officer or agency of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-17
Agreement of state with bondholders
Sec. 17. Agreement of the State. The state hereby covenants and agrees with the holders of any bonds that so long as any bonds of a municipality or joint agency issued under this chapter are outstanding and unpaid, the state will not limit or alter the rights vested in such municipality or joint agency to acquire, construct, reconstruct, improve, enlarge, extend, own, operate and maintain its electric system or any project or interest in any project, or to establish, maintain, revise, charge, and collect the rents, rates, fees and charges referred to in this chapter and to fulfill the terms of any

agreements made with the holders of the bonds or in any way impair the rights and remedies of the bondholders, until the bonds, together with interest thereon, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully paid, met and discharged.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-18
Limited liability on bonds
Sec. 18. Limited Liability. (a) The bonds issued under the authority of this chapter by a municipality shall not be general obligations of the municipality issuing them. The principal of, premium, if any, and interest on the bonds shall not be payable from the general funds of the municipality, nor shall they constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues, except the funds which are pledged under the resolution authorizing the bonds or the trust agreement securing the bonds. Neither the faith and credit nor the taxing power of a municipality or of the state are, or may be, pledged for the payment of the principal of, premium, if any, or interest on the bonds, and no holder of the bonds shall have the right to compel the exercise of the taxing power by the state or a municipality or the forfeiture of any of its property in connection with any default. Every bond shall recite in substance that the principal of, premium, if any, and interest on the bond is payable solely from the revenues and other funds pledged to its payment and that the municipality is not obligated to pay the principal, premium, if any, or interest except from such revenues and other funds.
(b) The bonds issued under the authority of this chapter by a joint agency shall constitute obligations of the joint agency issuing them and neither the state nor any political subdivision thereof, other than the joint agency, shall be obligated to pay the principal of, premium, if any, or interest on the bonds and neither the faith and credit nor the taxing power of the state or any such political subdivision thereof or of any such municipality shall be pledged to the payment of the principal of, premium, if any, or interest on the bonds.
(c) Payments made under a transmission contract under section 9(a)(14) of this chapter must be paid solely from revenues of the joint agency entering into the contract. The obligation to make these payments does not constitute an indebtedness, or lend the credit of the state, a political subdivision, or a municipality to a public utility.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.81-1997, SEC.5.

IC 8-1-2.2-19
Approval of commission
Sec. 19. (a) Prior to the acquisition or the commencement of construction of any project to be financed by the issuance of bonds under this chapter, the municipality or municipalities or joint agency

shall file a verified petition with the commission for approval of the project, for approval of participation of the municipality or municipalities or joint agency in the project, and for approval of any bonds to be issued under this chapter. If the commission shall determine:
(1) that the participation of the municipality or municipalities or joint agency in the project is economically and technically feasible;
(2) that the project will be integrated with existing or planned transmission line facilities in the state in a manner that will avoid economic and physical duplication of existing or planned transmission line facilities;
(3) that the municipality or municipalities or joint agency own or have access to the transmission facilities to transmit such power and energy from the project to the municipality or municipalities or joint agency;
(4) that for a project involving a coal-consuming facility, the facility utilizes Indiana coal or is justified, because of economic considerations or governmental requirements, in utilizing non-Indiana coal;
(5) that for a project involving the acquisition or participation in the ownership of an electric generating facility located outside Indiana, the municipality, municipalities, or joint agency has been unable to acquire or participate in the ownership of a comparable generating facility in Indiana at a comparable cost and unable to purchase sufficient amounts of electricity in Indiana at a comparable cost giving due consideration to all factors, including but not limited to the length and terms of available purchases and the expected useful life of the facility;
(6) that for a project involving the acquisition or participation in the ownership of an electric generating facility located outside Indiana, acquisition of or participation in the ownership of the facility provides the municipality, municipalities, or joint agency with greater economic benefits than either:
(A) the acquisition or participation in the ownership of a comparable generating facility in Indiana available for ownership; or
(B) the purchase of sufficient amounts of electricity in Indiana at a comparable cost giving due consideration to all factors, including but not limited to the length and terms of available purchases and the expected useful life of the facility; and
(7) that the determinations of the governing body or bodies with respect to the items listed in section 3(c) or 8(b) of this chapter have been or should be approved;
then the commission shall issue an order approving the project and the participation of the municipality or municipalities or joint agency in the project and the issuance of bonds by the municipality or municipalities or by the joint agency. For the purpose of enabling it

to determine whether it should issue such an order, the commission shall make such inquiry or investigation, hold such hearings, and examine such witnesses, books, papers, documents, or contracts as it may deem of importance in enabling it to reach a determination. The determinations required by this subsection are in addition to the requirements of IC 8-1-8.5-4 and IC 8-1-8.5-5.
(b) A joint agency is not a public utility (as defined in IC 8-1-2). However, with respect to proceedings initiated by a joint agency under this section, the commission is given jurisdiction to proceed in the same manner and with like power as is provided by IC 8-1-2 in the case of public utilities (as defined in IC 8-1-2).
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.82-1988, SEC.5; P.L.54-1992, SEC.3; P.L.81-1997, SEC.6.

IC 8-1-2.2-20
Acquisition and construction contracts
Sec. 20. Acquisition and Construction Contracts. A municipality or joint agency may contract for the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, and improvement of generation and transmission facilities within or without its corporate limits or those of its members, or may contract with other public or private entities to perform these functions, without advertising for bids or securing performance and payment bonds, except to the extent that its governing body determines that these actions are desirable in furtherance of the purposes of this chapter. Except as otherwise provided by this section, no contract shall be invalid or unenforceable by reason of nonperformance of the conditions required by any other law relating to public contracts.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-21
Tax exempt status
Sec. 21. Tax Exempt Status. Bonds, their transfer and the income therefrom (including any profit made on the sale thereof), shall at all times be free from taxation by the state or any political subdivision or any agency of either thereof, excepting inheritance or gift taxes.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-22
Payments in lieu of taxes
Sec. 22. Payments in Lieu of Taxes. That part of a project owned by a municipality or municipalities or joint agency shall be exempt from property taxes. However, each municipality participating in a project or joint agency owning all or any part of a project shall, in lieu of property taxes, pay to any governmental unit authorized to levy property taxes the amount which would be assessed as taxes on real and personal property of a project if such project were otherwise subject to valuation and assessment. Such payments in lieu of taxes shall be due and shall bear interest if unpaid, as in the cases of taxes

on other property. Payments in lieu of taxes made under this section shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law.
Except as expressly provided in this section with respect to jointly owned projects, no other property of a municipality used or useful in the generation, transmission and distribution of electric power and energy shall be subject to payments in lieu of taxes.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-23
Personnel
Sec. 23. Personnel. Personnel employed or appointed by a municipality or joint agency to work on a project shall have the same authority, rights, privileges and immunities which officers, agents and employees of municipalities enjoy, when they are acting within the scope of their authority or in the course of their employment.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-24
Dissolution of joint agencies
Sec. 24. Dissolution of Joint Agencies. Whenever the board of commissioners of a joint agency and the governing bodies of its member municipalities by resolution or ordinance determine that the purposes for which the joint agency was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the joint agency have been fully paid or satisfied or provision for the payment thereof has been made in accordance with the terms of the resolution or trust agreement securing the same, the board of commissioners and governing boards may declare the joint agency to be dissolved. On the effective date of the resolution or ordinance, the title to all funds and other property owned by the joint agency at the time of the dissolution shall vest in the member municipalities of the joint agency as provided in this chapter and the bylaws of the joint agency.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-25
Annual reports
Sec. 25. Annual Reports. The municipal utilities or joint agencies possessing ownership interests in a project shall, following the closing of each fiscal year, submit a consolidated or combined annual report of their activities (including the activities of any joint agency) with respect to such project for the preceding year to the respective governing bodies of such municipalities and to the commission. Each report shall set forth in a form prescribed by the commission a complete operating and financial statement covering the operations of the project during the year. The municipalities or joint agencies possessing ownership interests in a project shall cause an audit of the books of record and accounts relating to such project (including any joint agency) to be made at least once in each year by a certified

public accountant or accountants and the cost of the audit may be treated as a cost of construction of the project, or otherwise as part of the expenses of the administration of the project covered by such audit.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-26
Government grants and loans
Sec. 26. Government Grants and Loans. The governing body of any municipality or the joint agency is hereby authorized to make application and to enter into contracts for and to accept grants-in-aid and loans from the federal and state governments and their agencies for planning, acquiring, constructing, expanding, maintaining and operating any project or facility, or participating in any research or development program, or performing any function which such municipality or joint agency may be authorized by general or local law to provide or perform.
In order to exercise the authority granted by this section, the governing board of any municipality or joint agency may:
(1) enter into and carry out contracts with the state or federal government or any agency or institution thereof under which such government, agency or institution grants financial or other assistance to the municipality or joint agency;
(2) accept such assistance or funds as may be granted or loaned by the state or federal government with or without such a contract;
(3) agree to and comply with any reasonable conditions which are imposed upon such grants or loans; and
(4) make expenditures from any funds so granted.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-27
Eminent domain
Sec. 27. (a) Municipalities participating in a project and joint agencies have the power of eminent domain to the extent and in the same manner and under the same laws as municipalities or public utilities under IC 32-24-1 or IC 8-1-8. However, a municipality or joint agency exercising the power of eminent domain for a purpose authorized by this chapter may not condemn an existing facility used for the generation, transmission, or distribution of electric power and energy.
(b) The commission may order that:
(1) the lines and rights-of-way of any public utility or subscriber owned utility, or municipality or municipalities participating in a joint project or joint agency may be crossed by any municipality participating in a joint project or joint agency; or
(2) the lines of any municipalities participating in a joint project or joint agency may be crossed by any public utility or subscriber owned utility.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.2-2002,

SEC.35.

IC 8-1-2.2-28
Liability of officers
Sec. 28. Liability of Officers. No officer of any municipality or joint agency or person or persons acting in their behalf, while acting within the scope of their authority, shall be subject to any personal liability or accountability by reason of his carrying out any of the powers expressly or impliedly given in this chapter.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-29
Construction with other laws
Sec. 29. Other Statutes. This chapter shall be considered to provide a complete method for the performance of things so authorized, and shall be considered and construed to be supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing. However, insofar as the provisions of this chapter are inconsistent with the provisions of any other general, special or local law, the provisions of this chapter shall be controlling. Nothing in this chapter may be construed to authorize the issuance of bonds for the purpose of financing facilities to be owned by any private corporation and the issuance of bonds to finance an interest in any project undertaken jointly with a private corporation shall not be construed to be the issuance of bonds for the purpose of financing facilities to be owned by any private corporation.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-30
Severability
Sec. 30. Severability of Invalid Provisions. Any provisions of this chapter which may be determined by competent authority to be prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-31
Member participating by electronic means of communication
Sec. 31. (a) This section applies to a meeting of the board of commissioners of a joint agency at which at least a quorum of the board is physically present at the place where the meeting is conducted.
(b) A member of the board of commissioners of a joint agency may participate in a meeting of the board of commissioners by using a means of communication that permits: (1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member of the board of commissioners of a joint agency who participates in a meeting by using a means of communication described in subsection (b) is considered to be present at the meeting.
(d) The memoranda of a meeting of the board of commissioners of a joint agency prepared under IC 5-14-1.5-4 must state the name of:
(1) each member who was physically present at the place where the meeting was conducted;
(2) each member who participated in the meeting by using a means of communication described in subsection (b); and
(3) each member who was absent.
As added by P.L.179-2007, SEC.10.



CHAPTER 2.3. ELECTRICITY SUPPLIERS' SERVICE AREA ASSIGNMENTS

IC 8-1-2.3-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Electricity supplier" means a public utility, a local district rural electric membership corporation, or a municipally owned electric utility which furnishes retail electric service to the public.
(c) "Retail electric service" means electric service furnished to a customer for ultimate consumption, but does not include wholesale electric service furnished by an electricity supplier to another electricity supplier for resale.
(d) "Existing electric distribution line" means an electric conductor which on January 1, 1979, was being used for the distribution or delivery of retail electric service.
(e) "Assigned service area" means the designated geographic area within the boundaries of which an electricity supplier is authorized to furnish all retail electric service, as provided in this chapter.
(f) "Municipality" means a city or town.
(g) "Existing municipal limits" means the corporate boundaries of any municipality as such boundaries existed on January 1, 1979.
As added by Acts 1980, P.L.69, SEC.1. Amended by P.L.23-1988, SEC.30.

IC 8-1-2.3-3
Assigned service areas
Sec. 3. Assigned Service Areas. (a) Unless otherwise agreed upon between adjacent electricity suppliers, all areas inside existing municipal limits are hereby assigned to the electricity supplier serving a plurality of the electric meters within the municipality on January 1, 1979.
(b) Where two (2) or more electricity suppliers are rendering retail electric service within existing municipal limits, those suppliers shall take one (1) or more of the following actions to assure that only one

(1) electricity supplier shall serve within the existing municipal limits:
(1) The electricity supplier serving a plurality of electric meters within the municipality on January 1, 1979, may purchase the electric utility property of any other electricity supplier which is devoted to retail electric service and is located within the existing municipal limits, at its then reproduction cost new depreciated value plus severance damages.
(2) At the option of the electricity supplier serving a plurality of electric meters within the municipality on January 1, 1979, and subject to commission approval, the electricity suppliers may exchange all or part of the electric utility property located outside of the existing municipal limits for the electric utility property located within the existing municipal limits.
(3) If the affected electricity suppliers do not agree upon a purchase or exchange of the electric utility property before September 1, 1980, the commission shall determine the appropriate purchase price for the electric utility property according to subsection (b)(1) of this section.
(c) On or before July 1, 1981, each electricity supplier in each county shall exchange with all other electricity suppliers in the county a map or maps showing all of its existing electric distribution lines in the county which are relevant to the assignment of service areas outside existing municipal limits and any other information it considers useful in determining the boundaries of an assigned service area.
(d) Until otherwise agreed upon between electricity suppliers or ordered by the commission under section 3(g) of this chapter, the boundaries of the assigned service area for each adjacent electricity supplier outside existing municipal limits shall be set as a line equidistant from its existing electric distribution lines and the nearest existing electric distribution lines of any other electricity supplier; the resulting assigned service area outside existing municipal limits of an electricity supplier will be that area which is closer to the existing electric distribution lines of a supplier than to the existing electric distribution lines of any other electricity supplier.
(e) Each electricity supplier shall negotiate with all adjacent electricity suppliers as soon as practicable in an effort to agree on the boundaries of the service areas to be assigned.
(f) Maps depicting the boundaries of such proposed service area assignments shall be prepared by each electricity supplier for each county in which the electricity supplier provides electric retail service, and shall be filed, together with a petition requesting approval and assignment of such service areas with the commission on or before July 1, 1982, or on such other date as the commission may determine, but in any event on or before March 1, 1983. Thereafter, the commission shall hold a public hearing regarding the proposed service areas, after publication of notice of the hearing at least ten (10) days before the hearing in the county or counties in which such proposed service areas are located. If the commission

finds that the proposed service areas comply with this chapter, it shall issue an order within twelve (12) months of the filing of the petition and related maps, approving and assigning the service areas as designated on the prepared maps.
(g) If two (2) or more adjacent electricity suppliers cannot agree upon the boundary line or lines between their respective proposed service areas on or before July 1, 1982, or such other date as the commission may determine, but in any event on or before March 1, 1983, the commission on its own motion or upon petition of one (1) of the electricity suppliers shall hold a public hearing regarding the location of the boundary line or lines, after publication of notice of the hearing at least ten (10) days before the hearing in the county or counties in which the boundary line or lines are located. The commission shall determine the boundary line or lines based as nearly as practicable upon a line equidistant between the existing electric distribution lines of the adjacent electricity suppliers, consistent with good utility practice and public convenience and necessity. The commission shall issue an order determining the boundary line or lines and assigning the service areas, and shall direct the parties to file with the commission maps showing such assigned service areas. If the commission determines that the maps comply with its order, it shall issue a supplemental order approving the assigned service areas as designated on the maps.
(h) Once established according to this section, the boundaries of assigned service areas may not be changed except as provided in section 6 of this chapter.
As added by Acts 1980, P.L.69, SEC.1. Amended by Acts 1982, P.L.71, SEC.1.

IC 8-1-2.3-4
Service area rights
Sec. 4. Service Area Rights. (a) As long as an electricity supplier continues to provide adequate retail service, it shall have the sole right to furnish retail electric service to each present and future consumer within the boundaries of its assigned service area and no other electricity supplier shall render or extend retail electric service within its assigned service area unless the electricity supplier with the sole right consents thereto in writing and the commission approves. This subsection does not prevent the commission from exercising its authority under IC 8-1-2-69.
(b) If an electricity supplier unlawfully renders or extends retail electric service within the assigned service area of another electricity supplier, the electricity supplier which has the sole right to furnish retail electric service in that assigned service area may bring an action in the circuit or superior court of the county where such assigned service area is located to enjoin the other electricity supplier from rendering or extending such unlawful retail electric service.
If a violation is proved, the violator shall pay to the aggrieved electricity supplier the gross revenues derived by the violator from the sale of electric service within the assigned service area of the

aggrieved electricity supplier, all witness fees, court costs and reasonable attorneys' fees incurred in any litigation brought to enforce this section. Payment of damages, fees and costs does not entitle a violator to furnish retail electric service in such assigned service area. All such actions or proceedings must be brought within three (3) years after the violation occurs.
As added by Acts 1980, P.L.69, SEC.1.

IC 8-1-2.3-5
Effect of incorporation, annexation, consolidation, or merger
Sec. 5. Effect of Incorporation, Annexation, Consolidation or Merger. After January 1, 1979, the inclusion by incorporation, annexation, consolidation, or merger of any part of the assigned service area of an electricity supplier does not impair or affect the rights of an electricity supplier to continue to solely furnish and extend retail electric service throughout any part of its assigned service area, except as provided in section 6 of this chapter.
As added by Acts 1980, P.L.69, SEC.1.

IC 8-1-2.3-6
Change of service area boundaries
Sec. 6. The boundaries of the assigned service areas of electricity suppliers may not be changed except under any one (1) of the following circumstances:
(1) If a municipality which owns and operates an electric utility system furnishing retail electric service to the public annexes an area beyond the assigned service area of its municipally owned electric utility, the municipally owned electric utility may petition the commission to change the assigned service area of the municipally owned electric utility to include the annexed area, according to the following procedures:
(A) The municipally owned electric utility shall file its petition with the commission not later than sixty (60) days after the annexation becomes effective. The petition must include a certified copy of the annexation ordinance, which serves as conclusive evidence that the area has been lawfully annexed and is part of the municipality. After the filing of a petition under this subdivision, the commission shall promptly enter an order changing the assigned service area facet maps of the municipally owned electric utility and incumbent electricity suppliers to include the annexed area within the assigned service area of the municipally owned electric utility and giving the right to serve and immediate possession to the municipally owned electric utility. The commission order is enforceable in court pending an appeal of that order. An appellant from a court order enforcing a commission order under this subdivision is not entitled to a stay of the court order pending appeal. However, this subdivision does not apply to incorporations, consolidations, mergers, or annexations that are under IC 36-4-3-4(a)(3),

IC 36-4-3-4(b), IC 36-4-3-4(h), or IC 36-4-3-4.1 or that are not contiguous under IC 36-4-3-13(b) or IC 36-4-3-13(c).
(B) Not later than thirty (30) days after filing a petition under this subdivision, the municipally owned electric utility shall determine for each affected incumbent electricity supplier and pay to that supplier an amount not less than the value of all the electric utility property of the incumbent electricity supplier that is devoted to furnishing retail electric service within the additional assigned service area at its then reproduction cost new depreciated value. In addition, the municipally owned electric utility shall pay the incumbent electricity supplier severance damages in an amount equal to:
(i) the value of the incumbent electricity supplier's distribution and substation facilities dedicated to and located within the annexed area or relocated by reason of the annexation or an amount equal to two and one-half (2 1/2) times the incumbent electricity supplier's gross revenues from electricity sales in the annexed area during the twelve (12) month period immediately preceding the date the annexation ordinance became effective, whichever is greater; plus
(ii) if additional permanent service locations or service accounts are established in the annexed area during the five (5) year period beginning on the effective date of the annexation ordinance, one-tenth of one cent ($0.001) for each kilowatt hour of electricity sold to each of those permanent service locations or service accounts for sales that occur during a five (5) year period beginning on the date each service location or service account is established, up to a maximum of one hundred seventy thousand (170,000) kilowatt hours per service account or service location for each monthly billing period.
However, the municipally owned electric utility is not required to pay severance damages under item (ii) if, at the time each annual payment otherwise would accrue, it is purchasing all of its requirements for electric power and energy, except for generation directly provided by the municipally owned electric utility or by a customer, from the incumbent electricity supplier. Severance damages must be paid not later than thirty (30) days after the end of each calendar year in which severance damages have accrued. The municipally owned electric utility and incumbent electricity suppliers shall cooperate to calculate the amount of any severance damages and shall furnish to each other all information and records reasonably necessary for the determination and verification of severance damages. If the municipally owned electric utility and incumbent electricity suppliers cannot agree on the amount of severance damages the municipally owned electric utility is to pay, the

commission shall determine the amount and order payment in accordance with this clause. Not later than twenty (20) days after making a payment, the municipally owned electric utility shall certify to the commission and to any affected incumbent electricity supplier that it has paid the amounts required under this clause.
(C) If the municipally owned electric utility fails to make a payment under clause (B), an affected incumbent electricity supplier may, not later than sixty (60) days after the payment is due and after giving the municipally owned electric utility reasonable notice of and an opportunity to cure the defect, file with the commission a petition alleging that a payment due under clause (B) has not been made. If the commission finds after notice and hearing that any payments owed to the incumbent electricity supplier have not been timely and fully paid, the commission shall order the municipally owned electric utility to pay:
(i) the delinquent payments by a date determined by the commission;
(ii) accrued interest at the rate set forth in IC 24-4.6-1-102; and
(iii) the incumbent electricity supplier's costs of filing and prosecuting a petition under this clause.
If the commission finds against the incumbent electricity supplier, it shall order the incumbent electricity supplier to pay the costs incurred by the municipally owned electric utility in defending against the incumbent electricity supplier's petition.
(D) A certified copy of a final commission order that:
(i) determines and orders the payment of severance damages under clause (B); or
(ii) orders the payment of delinquent payments, interest, and costs under clause (C);
may be filed with the clerk of the circuit or superior court of any county in which part or all of the annexed area is located. A commission order that is filed in a court under this clause may be enforced and executed in the same manner as if it were a final judgment of that court.
(2) Upon mutual agreement of the affected electricity suppliers and approval of the commission. If notice of a verified request for a change of boundary lines by mutual agreement under this subdivision is published in a newspaper of general circulation in every county in which the boundary lines are located and an affected electricity customer does not request a hearing within twenty (20) days of the last date of publication, the commission may approve the change without a hearing. The commission shall approve a boundary line change under this subdivision unless the commission finds, after a public hearing, that the change would cause:
(A) duplication of electric utility facilities; (B) waste of materials or resources; or
(C) uneconomic, inefficient, or inadequate electric service to the public.
(3) In the case where a landowner owns a single tract of land that is intersected by the boundary lines of two (2) or more assigned service areas, and retail electric service can best be supplied by only one (1) electricity supplier, or in the case where a customer or customers are housed in a single structure or constitute a single governmental, industrial, or institutional operation, and the electricity suppliers involved are unable to agree which shall furnish the electric service, any of the electricity suppliers may submit the matter to the commission for its determination based upon public convenience and necessity. If, after notice and hearing, the commission determines that one (1) or more electricity suppliers are to supply the required retail electric service and the boundaries of an assigned service area are to be changed, the assigned service area maps of the electricity suppliers shall be changed to reflect the new boundaries.
As added by Acts 1980, P.L.69, SEC.1. Amended by P.L.91-1985, SEC.1; P.L.19-1986, SEC.27; P.L.79-1996, SEC.1; P.L.255-1997(ss), SEC.7; P.L.217-1999, SEC.1; P.L.56-2002, SEC.1.



CHAPTER 2.4. ALTERNATE ENERGY PRODUCTION, COGENERATION, AND SMALL HYDRO FACILITIES

IC 8-1-2.4-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Alternate energy production facility" means:
(1) a solar, wind turbine, waste management, resource recovery, refuse-derived fuel, or wood burning facility;
(2) any land, system, building, or improvement that is located at the project site and is necessary or convenient to the construction, completion, or operation of the facility; and
(3) the transmission or distribution facilities necessary to conduct the energy produced by the facility to users located at or near the project site.
(c) "Cogeneration facility" means:
(1) a facility that:
(A) simultaneously generates electricity and useful thermal energy; and
(B) meets the energy efficiency standards established for cogeneration facilities by the Federal Energy Regulatory Commission under 16 U.S.C. 824a-3;
(2) any land, system, building, or improvement that is located at the project site and is necessary or convenient to the construction, completion, or operation of the facility; and
(3) the transmission or distribution facilities necessary to conduct the energy produced by the facility to users located at or near the project site.
(d) "Electric utility" means any public utility or municipally owned utility that owns, operates, or manages any electric plant.
(e) "Small hydro facility" means:
(1) a hydroelectric facility at a dam;
(2) any land, system, building, or improvement that is located at the project site and is necessary or convenient to the construction, completion, or operation of the facility; and
(3) the transmission or distribution facilities necessary to conduct the energy produced by the facility to users located at or near the project site.
(f) "Steam utility" means any public utility or municipally owned utility that owns, operates, or manages a steam plant. As added by Acts 1982, P.L.72, SEC.1. Amended by P.L.23-1988, SEC.31.

IC 8-1-2.4-3
Participation of utilities; encouragement
Sec. 3. The commission shall encourage the participation of utilities in alternate energy production facilities, cogeneration facilities, and small hydro facilities.
As added by Acts 1982, P.L.72, SEC.1.

IC 8-1-2.4-4
Contracts by electric and steam utilities required
Sec. 4. (a) Subject to section 5 of this chapter, the commission shall require electric utilities and steam utilities to enter into long term contracts to:
(1) purchase or wheel electricity or useful thermal energy from alternate energy production facilities, cogeneration facilities, or small hydro facilities located in the utility's service territory, under the terms and conditions that the commission finds:
(A) are just and economically reasonable to the corporation's ratepayers;
(B) are nondiscriminatory to alternate energy producers, cogenerators, and small hydro producers; and
(C) will further the policy stated in section 1 of this chapter; and
(2) provide for the availability of supplemental or backup power to alternate energy production facilities, cogeneration facilities, or small hydro facilities, on a nondiscriminatory basis and at just and reasonable rates.
(b) Upon application by the owner or operator of any alternate energy production facility, cogeneration facility, or small hydro facility, or any interested party, the commission shall establish for the affected utility just and economically reasonable rates for electricity purchased under subsection (a)(1). The rates shall be established at levels sufficient to stimulate the development of alternate energy production, cogeneration, and small hydro facilities in Indiana, and to encourage the continuation of existing capacity from those facilities.
(c) The commission shall base the rates for new facilities or new capacity from existing facilities on the following factors:
(1) The estimated capital cost of the next generating plant, including related transmission facilities, to be placed in service by the utility.
(2) The term of the contract between the utility and the seller.
(3) A levelized annual carrying charge based upon the term of the contract and determined in a manner consistent with both the methods and the current interest or return requirements associated with the utility's new construction program.
(4) The utility's annual energy costs, including current fuel costs, related operation and maintenance costs, and any other

energy-related costs considered appropriate by the commission.
Until July 1, 1986, the rate for a new facility may not exceed eight cents ($.08) per kilowatt hour.
(d) The commission shall base the rates for existing facilities on the factors listed in subsection (c). However, the commission shall also consider the original cost less depreciation of existing facilities and may establish a rate for existing facilities that is less than the rate established for new facilities.
(e) In the case of a utility that purchases all or substantially all of its electricity requirements, the rates established under this section must be equal to the current cost to the utility of similar types and quantities of electrical service.
(f) In lieu of the other procedures provided by this section, a utility and an owner or operator of an alternate energy production facility, cogeneration facility, or small hydro facility may enter into a long term contract in accordance with subsection (a) and may agree to rates for purchase and sale transactions. A contract entered into under this subsection must be filed with the commission in the manner provided by IC 8-1-2-42.
(g) This section does not require an electric utility or steam utility to construct any additional facilities unless those facilities are paid for by the owner or operator of the affected alternate energy production facility, cogeneration facility, or small hydro facility.
As added by Acts 1982, P.L.72, SEC.1.

IC 8-1-2.4-5
Utilities excepted; grounds
Sec. 5. (a) The commission may not require an electric utility or steam utility to purchase or wheel electricity or useful thermal energy from an alternate energy production facility or cogeneration facility unless the facility:
(1) has an electric generating capacity of not more than eighty (80) megawatts;
(2) produces electricity, gas, or useful thermal energy for industrial, commercial, or residential purposes; and
(3) is owned or operated by an individual, firm, copartnership, corporation, company, association, joint stock association, city, town, or county that:
(A) is not primarily engaged in the business of producing or selling electricity, gas, or useful thermal energy other than electricity, gas, or useful thermal energy sold solely from alternate energy production facilities, cogeneration facilities, or small hydro facilities; and
(B) does not sell electricity, gas, or useful thermal energy to residential users other than the tenants or the owner or operator of the facility.
(b) The commission may not require an electric utility or steam utility to purchase or wheel electricity or useful thermal energy from a small hydro facility unless the facility has an electric generating capacity of not more than eighty (80) megawatts. As added by Acts 1982, P.L.72, SEC.1.



CHAPTER 2.5. ALTERNATIVE UTILITY REGULATION

IC 8-1-2.5-2
"Energy utility" defined
Sec. 2. As used in this chapter, "energy utility" means a public utility or a municipally owned utility within the meaning of IC 8-1-2-1, or a local district corporation or a general district corporation within the meaning of IC 8-1-13-23, engaged in the production, transmission, delivery, or furnishing of heat, light, or power.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-3
"Retail energy service" defined
Sec. 3. As used in this chapter, "retail energy service" means energy service furnished by an energy utility to a customer for ultimate consumption, including energy service by a general district corporation to a local district corporation within the meaning of

IC 8-1-13-23. The term does not include wholesale energy service furnished by an energy utility for resale (other than energy service by a general district corporation to a local district corporation) to another energy utility, a cooperatively owned electric utility, or a municipally owned electric utility.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-4
Petition from energy utility requesting relief
Sec. 4. Section 5 or 6, or both, of this chapter do not apply to an energy utility unless the energy utility voluntarily submits a verified petition to the commission stating the energy utility's election to become subject to such section or sections. A request for relief by an energy utility under section 5 of this chapter shall be limited to jurisdiction over the energy utility or its retail energy services, including rates, charges, or both. A request for relief by an energy utility under section 6 of this chapter shall be limited to approval of its energy services or the establishment of its rates and charges, or both.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-5
Commission's order declining jurisdiction
Sec. 5. (a) Notwithstanding any other law or rule adopted by the commission, except those cited, or rules adopted that pertain to those cited, in section 11 of this chapter, on the request of an energy utility electing to become subject to this section, the commission may enter an order, after notice and hearing, that the public interest requires the commission to commence an orderly process to decline to exercise, in whole or in part, its jurisdiction over either the energy utility or the retail energy service of the energy utility, or both.
(b) In determining whether the public interest will be served, the commission shall consider the following:
(1) Whether technological or operating conditions, competitive forces, or the extent of regulation by other state or federal regulatory bodies render the exercise, in whole or in part, of jurisdiction by the commission unnecessary or wasteful.
(2) Whether the commission's declining to exercise, in whole or in part, its jurisdiction will be beneficial for the energy utility, the energy utility's customers, or the state.
(3) Whether the commission's declining to exercise, in whole or in part, its jurisdiction will promote energy utility efficiency.
(4) Whether the exercise of commission jurisdiction inhibits an energy utility from competing with other providers of functionally similar energy services or equipment.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-6
Powers of commission in approving rates and services; alternative regulatory plan Sec. 6. (a) Notwithstanding any other law or rule adopted by the commission, except those cited, or rules adopted that pertain to those cited, in section 11 of this chapter, in approving retail energy services or establishing just and reasonable rates and charges, or both for an energy utility electing to become subject to this section, the commission may do the following:
(1) Adopt alternative regulatory practices, procedures, and mechanisms, and establish rates and charges that:
(A) are in the public interest as determined by consideration of the factors described in section 5 of this chapter; and
(B) enhance or maintain the value of the energy utility's retail energy services or property;
including practices, procedures, and mechanisms focusing on the price, quality, reliability, and efficiency of the service provided by the energy utility.
(2) Establish rates and charges based on market or average prices, price caps, index based prices, and prices that:
(A) use performance based rewards or penalties, either related to or unrelated to the energy utility's return or property; and
(B) are designed to promote efficiency in the rendering of retail energy services.
(b) This section:
(1) does not give a party to a collective bargaining agreement any greater rights under the collective bargaining agreement than the party had before January 1, 1995;
(2) does not give the commission the authority to order a party to a collective bargaining agreement to cancel, terminate, amend or otherwise modify the collective bargaining agreement; and
(3) may not be implemented by the commission in a way that would give a party to a collective bargaining agreement any greater rights under the collective bargaining agreement than the party had before January 1, 1995.
(c) An energy utility electing to become subject to this section shall file with the commission an alternative regulatory plan proposing how the commission will approve retail energy services or just and reasonable rates and charges for the energy utility's retail energy service.
(d) The energy utility shall publish a notice of the filing of a petition under this section in a newspaper of general circulation published in any county in which the energy utility provides retail energy service.
(e) After notice and hearing, the commission may approve, reject, or modify the energy utility's proposed plan if the commission finds that such action is consistent with the public interest. However, the commission may not order that material modifications changing the nature, scope or duration of the plan take effect without the agreement of the energy utility. The energy utility shall have twenty (20) days after the date of a commission order modifying the energy

utility's proposed plan within which to, in writing, accept or reject the commission's order.
(f) An energy utility may withdraw a plan proposed under this section without prejudice before the commission's approval of the plan, or the energy utility may timely reject a commission order modifying its proposed plan under this section without prejudice. However, the energy utility may not file a petition for comparable relief under this section for a period of twelve (12) months after the date of the energy utility's withdrawal of its proposed plan or the date of the energy utility's rejection of the commission's order, whichever is applicable.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-7
Termination of plan; exercise of jurisdiction over energy utility
Sec. 7. The commission may:
(1) on its own motion;
(2) at the request of the utility consumer counselor;
(3) at the request of the affected energy utility; or
(4) at the request of any class satisfying the standing requirements of IC 8-1-2-54;
enter an order notifying an energy utility subject to an alternative regulatory plan or over which jurisdiction was either limited or not exercised under this chapter that the commission will proceed to terminate the plan, or any part thereof, or exercise jurisdiction over the energy utility or its retail energy service to the extent the public interest requires, unless a formal request for a hearing is filed by the energy utility with the commission not more than fifteen (15) days after the date of the order. In the event that such a formal request is timely filed, the commission shall hold a hearing concerning such matters and issue its order thereon based upon the evidence introduced at the hearing. However, if the commission has declined jurisdiction in whole or in part or approved an alternative regulatory plan under this chapter for a fixed term of years, such jurisdiction may be reimposed or the plan, or any part of the plan, may be terminated before expiration of the term only if material and irreparable harm to the energy utility, the energy utility's customers, the state, or the safety of the energy utility's workforce has been established.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-8
Commencement of proceedings
Sec. 8. A proceeding before the commission under section 5 or 6, or both, of this chapter may be commenced only by an energy utility that elects to become subject to the applicable section.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-9
Regulatory flexibility committee Sec. 9. (a) A regulatory flexibility committee established under IC 8-1-2.6-4 to monitor changes in the telephone industry shall also serve to monitor changes and competition in the energy utility industry.
(b) The commission shall before August 15 of each year prepare for presentation to the regulatory flexibility committee an analysis of the effects of competition or changes in the energy utility industry on service and on the pricing of all energy utility services under the jurisdiction of the commission.
(c) In addition to reviewing the commission report prepared under subsection (b), the regulatory flexibility committee shall also issue a report and recommendations to the legislative council before November 1 of each year that are based on a review of the following issues:
(1) The effects of competition or changes in the energy utility industry and the impact of the competition or changes on the residential rates.
(2) The status of modernization of the energy utility facilities in Indiana and the incentives required to further enhance this infrastructure.
(3) The effects on economic development of this modernization.
(4) The traditional method of regulating energy utilities and the method's effectiveness.
(5) The economic and social effectiveness of traditional energy utility service pricing.
(6) The effects of legislation enacted by the United States Congress.
(7) All other energy utility issues the committee considers appropriate; however, it is not the intent of this section to provide for the review of the statutes cited in section 11 of this chapter.
The report and recommendations issued under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
(d) This section:
(1) does not give a party to a collective bargaining agreement any greater rights under the agreement than the party had before January 1, 1995;
(2) does not give the committee the authority to order a party to a collective bargaining agreement to cancel, terminate, amend or otherwise modify the collective bargaining agreement; and
(3) may not be implemented by the committee in a way that would give a party to a collective bargaining agreement any greater rights under the agreement than the party had before January 1, 1995.
(e) The regulatory flexibility committee shall meet on the call of the co-chairs to study energy utility issues described in subsection (c). The committee shall, with the approval of the commission, retain independent consultants the committee considers appropriate to assist the committee in the review and study. The expenses for the consultants shall be paid with funds from the public utility fees

assessed under IC 8-1-6.
(f) The legislative services agency shall provide staff support to the committee.
(g) Each member of the committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative members of interim study committees established by the legislative council.
As added by P.L.108-1995, SEC.3. Amended by P.L.78-1997, SEC.2; P.L.28-2004, SEC.70.

IC 8-1-2.5-10
Implementation of chapter
Sec. 10. The commission may also adopt rules under IC 4-22-2 to implement this chapter, but the absence of such rules does not affect the commission's authority under this chapter.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-11
Limitations on chapter's applicability
Sec. 11. Nothing in this chapter affects the continuing applicability of IC 8-1-2-87, IC 8-1-2-87.5, IC 8-1-2.3, or IC 8-1-3.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-12
Wages of independent contractor
Sec. 12. For purposes of IC 8-1-2.5, wages paid to an independent contractor of an energy utility for construction or maintenance performed for an energy utility shall not be found to be excessive merely because the wages are those normally paid for work of the same type and quality in the labor market in which the work for the energy utility is being performed.
As added by P.L.108-1995, SEC.3.



CHAPTER 2.6. COMPETITION IN THE PROVISION OF TELEPHONE SERVICES

IC 8-1-2.6-0.2
"Incumbent local exchange carrier"
Sec. 0.2. As used in this chapter, "incumbent local exchange carrier" has the meaning set forth in 47 U.S.C. 251(h).
As added by P.L.27-2006, SEC.7.

IC 8-1-2.6-0.3
"Nonbasic telecommunications service"
Sec. 0.3. (a) As used in this chapter, "nonbasic telecommunications service" means retail telecommunications service other than:
(1) basic telecommunications service, except when the service is purchased by the customer:
(A) in conjunction with another service;
(B) as part of a package of services, a promotion, or a

contract; or
(C) at an otherwise discounted price;
(2) commercial mobile radio service (as defined in 47 CFR 51.5);
(3) services outside the jurisdiction of the commission under section 1.1 of this chapter; and
(4) switched and special access services.
(b) The term includes services included in:
(1) customer specific contracts;
(2) volume, term, and discount pricing options; and
(3) packages, bundles, and promotions, including offers designed to obtain new customers, retain existing customers, or bring back former customers.
As added by P.L.27-2006, SEC.8.

IC 8-1-2.6-0.4
"Provider"
Sec. 0.4. As used in this chapter, "provider" means a person or an entity that offers basic or nonbasic telecommunications service.
As added by P.L.27-2006, SEC.9.

IC 8-1-2.6-0.5
"Rates and charges"
Sec. 0.5. As used in this chapter, "rates and charges", with respect to basic telecommunications service, means the monthly charge to a customer for basic telecommunications service, including:
(1) recurring charges for flat rate and message rate service; and
(2) any nonrecurring charge for installation or a line or service connection.
As added by P.L.27-2006, SEC.10.

IC 8-1-2.6-0.6
"Telecommunications"
Sec. 0.6. As used in this chapter, "telecommunications" has the meaning set forth in 47 U.S.C. 153(43).
As added by P.L.27-2006, SEC.11.

IC 8-1-2.6-0.7
"Telecommunications service"
Sec. 0.7. As used in this chapter, "telecommunications service" has the meaning set forth in 47 U.S.C. 153(46).
As added by P.L.27-2006, SEC.12.

IC 8-1-2.6-1
Legislative declaration
Sec. 1. The Indiana general assembly hereby declares that:
(1) the maintenance of universal telephone service is a continuing goal of the commission in the exercise of its jurisdiction;
(2) competition has become commonplace in the provision of

telecommunications services in Indiana and the United States;
(3) advancements in and the convergence of technologies that provide voice, video, and data transmission, including:
(A) landline, wireless, cable, satellite, and Internet transmissions; and
(B) transmissions involving voice over Internet Protocol (VOIP), Internet Protocol enabled services, and voice over power lines;
are substantially increasing consumer choice, reinventing the marketplace with unprecedented speed, and making available highly competitive products and services and new methods of delivering local exchange service;
(4) traditional regulatory policies, practices, and statutes are not designed to deal with a competitive environment and technological advancements;
(5) an environment in which Indiana consumers will have available the widest array of state-of-the-art communications services at the most economic and reasonable cost possible will necessitate full and fair facilities based competition in the delivery of telecommunications services throughout Indiana; and
(6) streamlining of, and flexibility in, the regulation of providers of telecommunications services, regardless of the technology used, is essential to the well-being of Indiana, its economy, and its citizens, and that the public interest requires that the commission be authorized to formulate and adopt rules and policies as will permit the commission, in the exercise of its expertise, to regulate and control the provision of telecommunications services to the public in an increasingly competitive and technologically changing environment, giving due regard to the interests of consumers and the public, the ability of market forces to encourage innovation and investment, and the continued universal availability of basic telecommunications service.
As added by P.L.92-1985, SEC.1. Amended by P.L.23-1988, SEC.32; P.L.27-2006, SEC.13.

IC 8-1-2.6-1.1
Services not subject to commission jurisdiction
Sec. 1.1. The commission shall not exercise jurisdiction over:
(1) advanced services (as defined in 47 CFR 51.5);
(2) broadband service, however defined or classified by the Federal Communications Commission;
(3) information service (as defined in 47 U.S.C. 153(20));
(4) Internet Protocol enabled retail services:
(A) regardless of how the service is classified by the Federal Communications Commission; and
(B) except as expressly permitted under IC 8-1-2.8;
(5) commercial mobile service (as defined in 47 U.S.C. 332); or
(6) any service not commercially available on March 28, 2006. As added by P.L.27-2006, SEC.14. Amended by P.L.1-2007, SEC.69.

IC 8-1-2.6-1.2
Nonbasic telecommunications service; commission's limited jurisdiction
Sec. 1.2. Except as provided in sections 1.5(b), 12, and 13 of this chapter, after March 27, 2006, the commission shall not exercise jurisdiction over any nonbasic telecommunications service.
As added by P.L.27-2006, SEC.15. Amended by P.L.1-2007, SEC.70.

IC 8-1-2.6-1.3
Rate transition period; allowed increases in basic telecommunications service rates; broadband service requirements; availability of flat monthly rate; emergency suspension of rate limits; measured local service prohibited
Sec. 1.3. (a) As used in this section, "broadband service" means a connection to the Internet that provides capacity for transmission at an average speed of at least one and one-half (1.5) megabits per second downstream and at least three hundred eighty-four (384) kilobits per second upstream, regardless of the technology or medium used to provide the connection. The term includes a connection to the Internet provided by wireless technology, copper wire, fiber optic cable, coaxial cable, broadband over power lines, or other facilities or future technologies. The term does not include any of the following:
(1) Value added services in which computer processing applications are used to act on the form, content, code, or protocol of any information transmitted.
(2) Value added services providing text, graphic, video, or audio program content for a purpose other than transmission.
(3) The transmission of video programming or other programming:
(A) provided by; or
(B) generally considered comparable to programming provided by;
a television broadcast station or a radio broadcast station, including cable TV, direct broadcast satellite, and digital television.
(4) A connection to the Internet provided through satellite technology.
(b) As used in this section, "rate transition period" refers to the period beginning March 28, 2006, and ending June 30, 2009, during which a provider may act under this section to increase the provider's flat monthly rate for basic telecommunications service offered in one (1) or more local exchange areas in Indiana.
(c) This subsection applies to a provider that offers basic telecommunications service in one (1) or more local exchange areas in Indiana on March 27, 2006. Subject to subsection (e), during the rate transition period, a provider may act without the prior approval of the commission to increase the provider's flat monthly rate for

basic telecommunications service in any local exchange area in which the provider offers basic telecommunications service on March 27, 2006. Subject to subsection (h), a provider may increase the provider's flat monthly rate for basic telecommunications service in a local exchange area as follows:
(1) The provider may increase the flat monthly rate not more frequently than once during each successive twelve (12) month period during the period beginning March 28, 2006, and ending June 30, 2009. The amount of any increase in the flat monthly rate imposed during a twelve (12) month period described in this subdivision may not exceed one dollar ($1). If a provider:
(A) does not impose an increase during any twelve (12) month period described in this subdivision; or
(B) imposes an increase less than the maximum one dollar ($1) increase allowed under this subdivision during any twelve (12) month period described in this subdivision;
the provider may not impose the unused increase in any subsequent twelve (12) month period described in this subdivision.
(2) The provider may increase the flat monthly rate not more frequently than three (3) times during the entire rate transition period. The amount of the total increase in the flat monthly rate during the transition period may not exceed three dollars ($3), as calculated based on the flat monthly rate in effect in the local exchange area on March 27, 2006.
The provider shall provide the commission and all affected customers thirty (30) days advance notice of each rate increase under this subsection.
(d) This subsection applies to a provider that, at any time during the rate transition period, begins offering basic telecommunications service in a local exchange area in Indiana in which the provider did not offer basic telecommunications service on March 27, 2006. In accordance with the procedures set forth in IC 8-1-2, the commission shall approve the initial rates and charges for basic telecommunications service first offered by the provider in a local exchange area at any time during the rate transition period. Subject to subsections (e) and (h), beginning twelve (12) months after the commission approves the initial rates and charges for the local exchange area, the provider may increase the initial flat monthly rate for basic telecommunications service in accordance with subsection (c). However, subsection (c)(2) does not apply to a rate increase under this subsection. The provider may not increase the flat monthly rate under this subsection during the rate transition period more frequently than the number of twelve (12) month periods remaining in the rate transition period at the time the provider is first eligible to increase the initial flat monthly rate under this subsection. The amount of the total increase in the flat monthly rate during the rate transition period may not exceed the product of:
(1) one dollar ($1); multiplied by
(2) the number of twelve (12) month periods remaining in the

rate transition period at the time the provider is first eligible to increase the initial flat monthly rate under this subsection.
The provider shall provide the commission and all affected customers thirty (30) days advance notice of each rate increase under this subsection.
(e) This subsection applies to a provider that acts under subsection (c) or (d) to increase the provider's flat monthly rate for basic telecommunications service in a local exchange area in Indiana. Not later than eighteen (18) calendar months after the provider's first rate increase in the local exchange area under subsection (c) or (d), the provider must offer broadband service to at least fifty percent (50%) of the households located in the local exchange area, at the average speeds set forth in subsection (a), as determined by the commission after notice and an opportunity for hearing. The commission may extend the eighteen (18) month period allowed under this subsection by not more than nine (9) additional calendar months for good cause shown by the provider. The commission shall hold a hearing and make a finding as to whether the provider offers broadband service to at least fifty percent (50%) of the households in the local exchange area not later than the earlier of the following:
(1) Ninety (90) days after a request by the provider for a hearing and determination by the commission. The provider may request a hearing and determination under this subdivision at any time before the expiration of:
(A) the eighteen (18) month period allowed by this subsection; or
(B) any extension of the eighteen (18) month period allowed by the commission under this subsection.
(2) Ninety (90) days after the expiration of:
(A) the eighteen (18) month period allowed by this subsection; or
(B) any extension of the eighteen (18) month period allowed by the commission under this subsection;
if the provider does not request a hearing and determination under subdivision (1).
(f) If, after a hearing under subsection (e), the commission determines that the provider does not offer broadband service to at least fifty percent (50%) of the households in the local exchange area not later than eighteen (18) months after the provider's first rate increase in the local exchange area under subsection (c) or (d), the commission may require the provider to:
(1) refund to customers; or
(2) pay to the commission as a civil penalty;
an amount equal to the incremental revenue accruing to the provider as a result of all rate increases imposed by the provider in the local exchange area under subsection (c) or (d), plus interest. The commission shall determine the amount of interest added to a refund or payment made under this subsection by applying the average interest rate paid during the eighteen (18) months after the provider's first rate increase to depositors by the fifteen (15) largest banks with

their principal offices in Indiana. A determination by the commission under this subsection is subject to appeal under IC 8-1-3.
(g) This subsection applies to an incumbent local exchange carrier that offers basic telecommunications service in one (1) or more local exchange areas in Indiana on March 27, 2006. Throughout the rate transition period, the incumbent local exchange carrier shall continue to make available a flat monthly rate with unlimited local calling for basic telecommunications service in all local exchange areas in which the incumbent local exchange carrier offers basic telecommunications service on March 27, 2006, regardless of whether the incumbent local exchange carrier increases the flat monthly rate in any of those local exchange areas under subsection (c). Throughout the transition period, an extended area of service in which the incumbent local exchange carrier offers basic telecommunications service on March 27, 2006, may not be reduced in area or scope without the approval of the commission after notice and hearing.
(h) If, at any time during the rate transition period, the commission determines in accordance with IC 8-1-2-113 that an emergency exists, the commission may act under IC 8-1-2-113 to temporarily alter, amend, or suspend the limits on the flat monthly rate increases set forth in subsections (c) and (d) if necessary to maintain a provider's financial integrity and ability to provide adequate basic telecommunications service. The commission shall reimplement the limits on flat monthly rate increases, as set forth in subsections (c) and (d), when the commission is satisfied the emergency no longer exists.
(i) After June 30, 2009, a provider that offers basic telecommunications service in Indiana:
(1) must offer a flat monthly rate with unlimited local calling for basic telecommunications service in each local exchange area in Indiana in which the provider offers basic telecommunications service; and
(2) may not, in any local exchange area in Indiana in which the provider offers basic telecommunications service, offer any service plan for basic telecommunications service that includes measured local service.
As added by P.L.27-2006, SEC.16.

IC 8-1-2.6-1.4
Basic telecommunications service; commission's limited jurisdiction
Sec. 1.4. Except as provided in sections 1.5(b), 12, and 13 of this chapter, after June 30, 2009, the commission shall not exercise jurisdiction over basic telecommunications service.
As added by P.L.27-2006, SEC.17. Amended by P.L.1-2007, SEC.71.

IC 8-1-2.6-1.5
Commission's authority over interconnection, resale of telecommunications service, and unbundled network elements;

interconnection disputes; intrastate switched or special access service
Sec. 1.5. (a) In acting to impose any requirements or set any prices concerning:
(1) interconnection with the facilities and equipment of providers for purposes of 47 U.S.C. 251(c)(2);
(2) the resale of telecommunications service for purposes of 47 U.S.C. 251(c)(4); or
(3) the unbundled access of one (1) provider to the network elements of another provider for purposes of 47 U.S.C. 251(c)(3);
the commission shall not exceed the authority delegated to the commission under federal laws and regulations with respect to those actions. This subsection does not affect the commission's authority under IC 8-1-2-5.
(b) Subject to any regulations adopted by the Federal Communications Commission, this section does not affect:
(1) the commission's authority to mediate a dispute between providers under 47 U.S.C. 252(a);
(2) the commission's authority to arbitrate a dispute between providers under 47 U.S.C. 252(b);
(3) the commission's authority to approve an interconnection agreement under 47 U.S.C. 252(e), including the authority to establish service quality metrics and liquidated damages;
(4) the commission's authority to review and approve a provider's statement of terms and conditions under 47 U.S.C. 252(f);
(5) a provider's ability to file a complaint with the commission to have a dispute decided by the commission:
(A) after notice and hearing; and
(B) in accordance with this article; or
(6) the commission's authority to resolve an interconnection dispute between providers under the expedited procedures set forth in 170 IAC 7-7.
(c) If a provider's rates and charges for intrastate switched or special access service are:
(1) at issue in a dispute that the commission is authorized to mediate, arbitrate, or otherwise determine under state or federal law; or
(2) included in an interconnection agreement or a statement of terms and conditions that the commission is authorized to review or approve under state or federal law;
the commission shall consider the provider's rates and charges for intrastate switched or special access service to be just and reasonable if the intrastate rates and charges mirror the provider's interstate rates and charges for switched or special access service.
As added by P.L.27-2006, SEC.18.

IC 8-1-2.6-2
Rules and orders of the commission; notice and hearing;

underlying policies; determination of public interest
Sec. 2. (a) This section applies to rules and orders that:
(1) concern telecommunications service or providers of telecommunications service; and
(2) may be adopted or issued by the commission under the authority of state or federal law.
(b) Rules and orders described in this section:
(1) may be adopted or issued only after notice and hearing, unless:
(A) the commission determines in accordance with IC 8-1-2-113 that an emergency exists that requires the commission or a provider to take immediate action to:
(i) prevent injury to the business or interests of the citizens of Indiana; or
(ii) maintain a provider's financial integrity and ability to provide adequate basic telecommunications service;
(B) the commission is authorized under IC 8-1-2 to adopt a particular rule or issue a particular order without the necessity of a hearing; or
(C) after receiving notice of the commission's proposed action, all parties to a proceeding consent to the commission taking action without a hearing; and
(2) must be:
(A) consistent with this chapter; and
(B) in the public interest, as determined by the commission under subsection (d).
(c) Rules and orders described in this section must promote one (1) or more of the following:
(1) Cost minimization for providers to the extent that a provider's quality of service and facilities are not diminished.
(2) A more accurate evaluation by the commission of a provider's physical or financial conditions or needs as well as a less costly regulatory procedure for either the provider, the provider's customers, or the commission.
(3) Consumer access to affordable basic telecommunications service.
(4) Development of depreciation guidelines and procedures that recognize technological obsolescence.
(5) Increased provider management efficiency beneficial to customers.
(6) Regulation consistent with a competitive environment.
(d) In determining whether the public interest will be served, as required under subsection (b), the commission shall consider:
(1) whether technological change, competitive forces, or regulation by other state and federal regulatory bodies render the exercise of jurisdiction by the commission unnecessary or wasteful;
(2) whether the exercise of commission jurisdiction produces tangible benefits to the customers of providers; and
(3) whether the exercise of commission jurisdiction inhibits a

regulated entity from competing with unregulated providers of functionally similar telecommunications services or equipment.
(e) This section does not affect the commission's authority under IC 8-1-2-5.
As added by P.L.92-1985, SEC.1. Amended by P.L.27-2006, SEC.19.

IC 8-1-2.6-3
Repealed
(Repealed by P.L.27-2006, SEC.61.)

IC 8-1-2.6-4
Regulatory flexibility committee; legislative standing committees; subject matter jurisdiction; reports
Sec. 4. (a) A regulatory flexibility committee is established to monitor competition in the telecommunications industry.
(b) The committee is composed of the members of a house standing committee selected by the speaker of the house of representatives and a senate standing committee selected by the president pro tempore of the senate. In selecting standing committees under this subsection, the speaker and president pro tempore shall determine which standing committee of the house of representatives and the senate, respectively, has subject matter jurisdiction that most closely relates to the electricity, gas, energy policy, and telecommunications jurisdiction of the regulatory flexibility committee. The chairpersons of the standing committees selected under this subsection shall co-chair the regulatory flexibility committee.
(c) The commission shall, by July 1 of each year, prepare for presentation to the regulatory flexibility committee a report that includes the following:
(1) An analysis of the effects of competition and technological change on universal service and on pricing of all telecommunications services offered in Indiana.
(2) An analysis of the status of competition and technological change in the provision of video service (as defined in IC 8-1-34-14) to Indiana customers, as determined by the commission in carrying out its duties under IC 8-1-34. The commission's analysis under this subdivision must include a description of:
(A) the number of multichannel video programming distributors offering video service to Indiana customers;
(B) the technologies used to provide video service to Indiana customers; and
(C) the effects of competition on the pricing and availability of video service in Indiana.
(3) Beginning with the report due July 1, 2007, and in each report due in an odd-numbered year after July 1, 2007:
(A) an identification of all telecommunications rules and policies that are eliminated by the commission under section 4.1 of this chapter during the two (2) most recent state fiscal

years; and
(B) an explanation why the telecommunications rules and policies identified under clause (A) are no longer in the public interest or necessary to protect consumers.
(4) Beginning with the report due July 1, 2010, best practices concerning vertical location of underground facilities for purposes of IC 8-1-26. A report under this subdivision must address the viability and economic feasibility of technologies used to vertically locate underground facilities.
(d) In addition to reviewing the commission report prepared under subsection (c), the regulatory flexibility committee shall also issue a report and recommendations to the legislative council by November 1 of each year that is based on a review of the following issues:
(1) The effects of competition and technological change in the telecommunications industry and impact of competition on available subsidies used to maintain universal service.
(2) The status of modernization of the publicly available telecommunications infrastructure in Indiana and the incentives required to further enhance this infrastructure.
(3) The effects on economic development and educational opportunities of the modernization described in subdivision (2).
(4) The current methods of regulating providers, at both the federal and state levels, and the effectiveness of the methods.
(5) The economic and social effectiveness of current telecommunications service pricing.
(6) All other telecommunications issues the committee deems appropriate.
The report and recommendations issued under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
(e) The regulatory flexibility committee shall meet on the call of the co-chairpersons to study telecommunications issues described in subsection (d). The committee shall, with the approval of the commission, retain the independent consultants the committee considers appropriate to assist the committee in the review and study. The expenses for the consultants shall be paid by the commission.
As added by P.L.92-1985, SEC.1. Amended by P.L.23-1988, SEC.33; P.L.55-1992, SEC.1; P.L.224-2003, SEC.277; P.L.28-2004, SEC.71; P.L.27-2006, SEC.20; P.L.62-2009, SEC.1.

IC 8-1-2.6-4.1
Commission's biennial elimination of obsolete telecommunications rules; notification to customer switching from basic to nonbasic telecommunications service
Sec. 4.1. (a) Not later than:
(1) July 1, 2007; and
(2) July 1 of each odd-numbered year after July 1, 2007;
the commission shall, through a rulemaking proceeding under IC 4-22-2 or another commission proceeding, identify and eliminate rules and policies concerning telecommunications service and telecommunications service providers if the rules or policies are no

longer necessary in the public interest or for the protection of consumers as the result of meaningful economic competition between providers of telecommunications services.
(b) Not later than July 1, 2007, the commission shall adopt rules under IC 4-22-2 to require a telecommunications service provider, at any time the provider communicates with a residential customer about changing the customer's basic telecommunications service to nonbasic telecommunications service, to notify the residential customer of:
(1) the option of basic telecommunications service; and
(2) any regulatory protections, including pricing or quality of service protections, that the residential customer would forego by switching to nonbasic telecommunications service.
(c) In carrying out this section, the commission shall promote the policies and purposes set forth in this chapter. Beginning in 2007, and in each odd-numbered year after 2007, the commission's annual report to the regulatory flexibility committee under section 4 of this chapter must:
(1) identify any regulation or policy eliminated by the commission under this section during the two (2) most recent state fiscal years; and
(2) explain why the regulation or policy is no longer in the public interest or necessary to protect consumers.
As added by P.L.27-2006, SEC.21.

IC 8-1-2.6-5
Repealed
(Repealed by P.L.27-2006, SEC.61.)

IC 8-1-2.6-6
Repealed
(Repealed by P.L.27-2006, SEC.62.)

IC 8-1-2.6-7
Repealed
(Repealed by P.L.27-2006, SEC.61.)

IC 8-1-2.6-8
Rate reduction programs
Sec. 8. (a) As used in this section, "rate reduction" means a decrease in either recurring or nonrecurring rates or charges.
(b) Notwithstanding any other provision of this chapter or any other statute, a provider may participate in any rate reduction program for residential customers funded from revenues provided by any governmental entity or other revenues administered by an agency of that entity.
As added by P.L.81-1988, SEC.2. Amended by P.L.27-2006, SEC.22.

IC 8-1-2.6-12
Settlement agreements approved before July 29, 2004 Sec. 12. This chapter does not terminate or otherwise change the terms and conditions of a settlement agreement approved by the commission under this chapter before July 29, 2004. However, a provider may renegotiate the terms and conditions of the settlement agreement at any time before the expiration of the settlement agreement.
As added by P.L.27-2006, SEC.23.

IC 8-1-2.6-13
Commission's jurisdiction before and after June 30, 2009; reporting requirements
Sec. 13. (a) As used in this section, "communications service" has the meaning set forth in IC 8-1-32.5-3.
(b) As used in this section, "communications service provider" means a person or an entity that offers communications service to customers in Indiana, without regard to the technology or medium used by the person or entity to provide the communications service. The term includes a provider of commercial mobile service (as defined in 47 U.S.C. 332).
(c) As used in this section, "dark fiber" refers to unused capacity in a communications service provider's communications network, including fiber optic cable or other facilities:
(1) in place within a public right-of-way; but
(2) not placed in service by a communications service provider.
(d) Notwithstanding sections 1.2, 1.4, and 1.5 of this chapter, the commission may do the following both during and after the rate transition period described in section 1.3 of this chapter, except as otherwise provided in this subsection:
(1) Subject to section 12 of this chapter, enforce the terms of a settlement agreement approved by the commission before July 29, 2004. The commission's authority under this subdivision continues for the duration of the settlement agreement.
(2) Fulfill the commission's duties under IC 8-1-2.8 concerning the provision of dual party relay services to deaf, hard of hearing, and speech impaired persons in Indiana.
(3) Fulfill the commission's duties under IC 8-1-19.5 concerning the administration of the 211 dialing code for communications service used to provide access to human services information and referrals.
(4) Fulfill the commission's responsibilities under IC 8-1-29 to adopt and enforce rules to ensure that a customer of a telecommunications provider is not:
(A) switched to another telecommunications provider unless the customer authorizes the switch; or
(B) billed for services by a telecommunications provider that without the customer's authorization added the services to the customer's service order.
(5) Fulfill the commission's obligations under:
(A) the federal Telecommunications Act of 1996 (47 U.S.C. 151 et seq.); and (B) IC 20-20-16;
concerning universal service and access to telecommunications service and equipment, including the designation of eligible telecommunications carriers under 47 U.S.C. 214.
(6) Perform any of the functions described in section 1.5(b) of this chapter.
(7) After June 30, 2009, perform the commission's responsibilities under IC 8-1-32.5 to:
(A) issue; and
(B) maintain records of;
certificates of territorial authority for communications service providers offering communications service to customers in Indiana.
(8) Perform the commission's responsibilities under IC 8-1-34 concerning the issuance of certificates of franchise authority to multichannel video programming distributors offering video service to Indiana customers.
(9) After June 30, 2009, require a communications service provider, other than a provider of commercial mobile service (as defined in 47 U.S.C. 332), to report to the commission on an annual basis, or more frequently at the option of the provider, any of the following information:
(A) Service quality goals and performance data. The commission shall make any information or data submitted under this subsection available:
(i) for public inspection and copying at the offices of the commission under IC 5-14-3; and
(ii) electronically through the computer gateway administered by the office of technology established by IC 4-13.1-2-1;
to the extent the information or data are not exempt from public disclosure under IC 5-14-3-4(a).
(B) Information concerning the:
(i) capacity;
(ii) location; and
(iii) planned or potential use;
of the communications service provider's dark fiber in Indiana.
(C) Information concerning the communications service offered by the communications service provider in Indiana, including:
(i) the types of service offered; and
(ii) the areas in Indiana in which the services are offered.
(D) Any information needed by the commission to prepare the commission's report to the regulatory flexibility committee under section 4 of this chapter.
(E) Any other information that the commission is authorized to collect from a communications service provider under state or federal law.
The commission may revoke a certificate issued to a

communications service provider under IC 8-1-32.5 if the communications service provider fails or refuses to report any information required by the commission under this subdivision. However, this subdivision does not empower the commission to require a communications service provider to disclose confidential and proprietary business plans and other confidential information without adequate protection of the information. The commission shall exercise all necessary caution to avoid disclosure of confidential information supplied under this subdivision.
(10) Perform the commission's duties under IC 8-1-32.4 with respect to telecommunications providers of last resort, to the extent of the authority delegated to the commission under federal law to perform those duties.
(11) Perform the commission's duties under IC 8-1-2-5 with respect to interconnection.
(12) Establish and administer the Indiana Lifeline assistance program under IC 8-1-36.
(13) After June 30, 2009, collect and maintain from a provider of commercial mobile service (as defined in 47 U.S.C. 332) the following information:
(A) The address of the provider's Internet web site.
(B) All toll free telephone numbers and other customer service telephone numbers maintained by the provider for receiving customer inquiries and complaints.
(C) An address and other contact information for the provider, including any telephone number not described in clause (B).
The commission shall make any information submitted by a provider under this subdivision available on the commission's Internet web site. The commission may also make available on the commission's Internet web site contact information for the Federal Communications Commission and the Cellular Telephone Industry Association.
(14) Fulfill the commission's duties under any state or federal law concerning the administration of any universally applicable dialing code for any communications service.
(e) After June 30, 2009, the commission does not have jurisdiction over any of the following with respect to a communications service provider:
(1) Rates and charges for communications service provided by the communications service provider, including the filing of schedules or tariffs setting forth the provider's rates and charges.
(2) Depreciation schedules for any of the classes of property owned by the communications service provider.
(3) Quality of service provided by the communications service provider, other than the imposition of a reporting requirement under subsection (d)(9)(A).
(4) Long term financing arrangements or other obligations of

the communications service provider.
(5) Except as provided in subsection (d), any other aspect regulated by the commission under this title before July 1, 2009.
(f) After June 30, 2009, the commission has jurisdiction over a communications service provider only to the extent that jurisdiction is:
(1) expressly granted by state or federal law, including:
(A) a state or federal statute;
(B) a lawful order or regulation of the Federal Communications Commission; or
(C) an order or a ruling of a state or federal court having jurisdiction; or
(2) necessary to administer a federal law for which regulatory responsibility has been delegated to the commission by federal law.
As added by P.L.27-2006, SEC.24. Amended by P.L.1-2007, SEC.72; P.L.109-2012, SEC.2.

IC 8-1-2.6-14
Payment of switched network access rates and other carrier compensation not affected
Sec. 14. This chapter does not affect the rights and obligations of any person or entity concerning the payment of switched network access rates or other carrier compensation concerning:
(1) Internet Protocol enabled services;
(2) advanced services (as defined in 47 CFR 51.5);
(3) broadband service; or
(4) other Internet access services.
As added by P.L.27-2006, SEC.25.

IC 8-1-2.6-15
Statutory conflicts; right of small telephone companies and rural cooperatives to withdraw from commission jurisdiction not affected
Sec. 15. (a) Except as provided in subsection (b), if there is a conflict between this chapter and another provision of this article, this chapter controls.
(b) This chapter does not affect the rights of:
(1) a provider that has withdrawn from the commission's jurisdiction under IC 8-1-2-88.5 or IC 8-1-17-22.5 before March 28, 2006, to remain outside the jurisdiction of the commission during the transition period described in section 1.3 of this chapter; or
(2) a provider that:
(A) has not withdrawn from the commission's jurisdiction under IC 8-1-2-88.5 or IC 8-1-17-22.5 before March 28, 2006; and
(B) is otherwise eligible to withdraw from the commission's jurisdiction under IC 8-1-2-88.5 or IC 8-1-17-22.5;
to withdraw from the commission's jurisdiction under

IC 8-1-2-88.5 or IC 8-1-17-22.5 at any time during the transition period described in section 1.3 of this chapter.
Except as provided in section 13(d)(5) of this chapter, after June 30, 2009, section 1.4 of this chapter applies to a provider described in this subsection.
As added by P.L.27-2006, SEC.26.

IC 8-1-2.6-16
Rates charged by incumbent local exchange carriers to payphone service providers
Sec. 16. (a) As used in this section, "payphone service provider" means an entity, other than an incumbent local exchange carrier, that owns and operates:
(1) public or semipublic pay telephones; or
(2) pay telephones used to provide telephone service in correctional institutions.
(b) Notwithstanding any other statute, the commission shall retain jurisdiction to establish just and reasonable rates that may be charged by an incumbent local exchange carrier to a payphone service provider. Rates established under this section must be:
(1) based on the costs incurred by the incumbent local exchange carrier to provide the service;
(2) consistent with the requirements of 47 U.S.C. 276;
(3) nondiscriminatory; and
(4) consistent with the pricing guidelines for payphone service providers established by the Federal Communications Commission.
As added by P.L.27-2006, SEC.27.

IC 8-1-2.6-17
Delegation of authority to grant numbering requests
Sec. 17. The commission may delegate to staff the authority to grant requests for numbering resources submitted through the safety valve process established by the Federal Communications Commission as provided In the Matter of Numbering Resource Optimization: Implementation of the Local Competition Provisions of the Telecommunications Act of 1996, 17 FCC Rcd 252 (FCC 01-362, 2001). An action taken by commission staff under this section is appealable to the commission.
As added by P.L.219-2011, SEC.1.



CHAPTER 2.7. LOCAL WATER CORPORATIONS; INDIANA UTILITY REGULATORY COMMISSION JURISDICTION

IC 8-1-2.7-1.4
"Members" and "shareholders" defined
Sec. 1.4. As used in this chapter, "members" of a not-for-profit water or sewage disposal company and "shareholders" of a privately owned water or sewage disposal company shall also include the customers of that utility.
As added by P.L.80-1997, SEC.3 and P.L.82-1997, SEC.3. Amended

by P.L.159-1999, SEC.3.

IC 8-1-2.7-1.5
Repealed
(Repealed by P.L.159-1999, SEC.21.)

IC 8-1-2.7-1.6
"Sewage treatment provider" defined
Sec. 1.6. (a) As used in this chapter, "sewage treatment provider" means a legal entity that provides only sewage treatment service to a not-for-profit sewage disposal company.
(b) As used in this chapter, "sewage treatment recipient" means a not-for-profit sewage disposal company that receives sewage treatment service from another legal entity.
As added by P.L.159-1999, SEC.4.

IC 8-1-2.7-1.7
Entity contracting with nonprofit public sewage utility not subject to commission jurisdiction
Sec. 1.7. (a) This section does not apply to a sewage treatment provider that is otherwise subject to the jurisdiction of the commission.
(b) When a sewage treatment provider contracts to provide only sewage treatment service to a sewage treatment recipient, the sewage treatment provider is not subject to the jurisdiction of the commission, regardless of whether the sewage treatment recipient is subject to the jurisdiction of the commission.
As added by P.L.80-1997, SEC.5 and P.L.82-1997, SEC.5. Amended by P.L.159-1999, SEC.5.

IC 8-1-2.7-2
Withdrawal of utility from commission jurisdiction
Sec. 2. (a) This chapter provides the exclusive statutory manner for a utility described in section 1.3(a)(1) or 1.3(a)(2) of this chapter to withdraw from the jurisdiction of the commission for the approval of the following:
(1) Rates and charges.
(2) Stocks, bonds, notes, or other evidence of indebtedness.
(3) Rules.
(4) The annual report filing requirement.
(b) Notwithstanding any other provision in this article, a sewer disposal company described in section 1.3(a)(2) of this chapter shall not initiate operations or provide service or seek commission authority to do so within a territory for which the commission has granted operating and territorial authority to any other entity, which has not been revoked.
(c) A sewage disposal company described in section 1.3(a)(2) of this chapter that has withdrawn from commission jurisdiction under this chapter shall offer service to all customers within the territory for which the commission has granted the utility territorial authority. As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.6; P.L.82-1997, SEC.6; P.L.159-1999, SEC.6.

IC 8-1-2.7-3
Approval for withdrawal
Sec. 3. A utility described in section 1.3(a)(1) or 1.3(a)(2) of this chapter that proposes to withdraw from the jurisdiction of the commission must first obtain approval from its members or shareholders.
As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.7; P.L.82-1997, SEC.7; P.L.159-1999, SEC.7.

IC 8-1-2.7-4
Referendum on withdrawal
Sec. 4. The board of directors of a utility described in section 1.3(a)(1) or 1.3(a)(2) of this chapter must conduct a referendum among its members or shareholders to determine whether the members or shareholders approve the withdrawal from commission jurisdiction.
As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.8; P.L.82-1997, SEC.8; P.L.159-1999, SEC.8.

IC 8-1-2.7-5
Notice of special meeting for referendum
Sec. 5. The referendum must be conducted at a special meeting called by the board. Written notice of the meeting must be sent to every member or shareholder of the withdrawing utility and to the secretary of the commission not less than thirty (30) days before the date of the meeting. The notice must contain the following information:
(1) The place, date, and hour of the meeting.
(2) The purpose of the meeting, including an explanation of what the withdrawal from commission jurisdiction entails.
(3) The fact that no proxies will be permitted.
As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.9; P.L.82-1999, SEC.9; P.L.159-1999, SEC.9.

IC 8-1-2.7-6
Quorum
Sec. 6. A quorum consisting of not less than five percent (5%) of the members must be present at the meeting to transact business and to take official action regarding the jurisdiction question.
As added by P.L.108-1989, SEC.1.

IC 8-1-2.7-7
Ballots; form; eligible voters; results
Sec. 7. The board shall distribute secret written ballots to the members or shareholders present at the meeting. The form of the ballots must be as follows:
[] YES, I want to withdraw from the jurisdiction of the

commission.
[] NO, I want to remain under the jurisdiction of the commission.
Only those members or shareholders present at the meeting are eligible to vote, and proxy votes are not permitted. Each member or shareholder present is entitled to one (1) vote on the question of withdrawal from commission jurisdiction. If a majority of members or shareholders present vote in favor of the utility withdrawing from commission jurisdiction, the withdrawal becomes effective thirty (30) days after the date of the vote. If less than a majority of the members or shareholders present vote in favor of withdrawal from commission jurisdiction, the utility is prohibited from seeking withdrawal for two (2) years following the date of the vote.
As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.10; P.L.82-1997, SEC.10; P.L.159-1999, SEC.10.

IC 8-1-2.7-8
Repealed
(Repealed by P.L.159-1999, SEC.21.)

IC 8-1-2.7-9
Effect of withdrawal
Sec. 9. (a) Except as provided under subsection (c) or section 15 of this chapter, when a utility successfully withdraws from commission jurisdiction, the commission does not have authority to regulate the following:
(1) Rates and charges.
(2) Stocks, bonds, notes, or other evidence of indebtedness.
(3) Rules.
(4) The annual report filing requirement.
(b) When the number of patrons served by a withdrawn utility described in section 1.3(a)(1)(A) or 1.3(a)(2)(A) of this chapter reaches five thousand (5,000), the utility:
(1) becomes subject to the annual report filing requirement described in IC 8-1-2-16; and
(2) shall immediately notify the commission of the number of patrons served by the utility.
Upon receiving notice under subdivision (2), the commission may reassert jurisdiction over the utility, in whole or in part, after notice and hearing if the commission finds that the public interest so requires.
(c) As used in this subsection, "utility" refers to a utility described in section 1.3(a)(1)(B) of this chapter that is located in a county having a population of more than sixteen thousand (16,000) but less than seventeen thousand (17,000). When one (1) utility has successfully withdrawn from commission jurisdiction under this chapter, upon the filing of a complaint by another utility that has not withdrawn from commission jurisdiction under this chapter, the commission shall reassert jurisdiction over the withdrawn utility with respect to the withdrawn utility's: (1) rates and charges;
(2) rules; and
(3) operating and territorial authority;
that have been or may be established concerning the purchase of water for resale by the complaining utility from the withdrawn utility. The rates and charges described in subdivision (1) are subject to the requirements of IC 8-1-2-125. The burden of proof that the rates and charges described in subdivision (1) comply with IC 8-1-2-125 is on the withdrawn utility.
As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.12; P.L.82-1997, SEC.12; P.L.159-1999, SEC.11; P.L.226-2001, SEC.2; P.L.170-2002, SEC.58; P.L.119-2012, SEC.83.

IC 8-1-2.7-10
Confirmation of withdrawal
Sec. 10. (a) If a utility successfully withdraws from commission jurisdiction, the board of directors shall, within five (5) days of the meeting, send written confirmation to the secretary of the commission containing the following information:
(1) The total membership or number of shareholders of the utility.
(2) The total number present at the meeting.
(3) The vote totals both for and against withdrawal.
(4) Written verification of notice of the meeting.
(5) An affidavit, signed by all of the members of the board of directors, stating that all of the requirements of this chapter have been met.
(b) If a utility successfully withdraws from commission jurisdiction, the utility is not required to pay the public utility fee imposed under IC 8-1-6.
(c) Notwithstanding any other provision of this chapter, a utility described in section 1.3(a)(2) of this chapter that has withdrawn from commission jurisdiction remains subject to commission jurisdiction with regard to the requirements of IC 8-1-2-89(f).
(d) Whenever two (2) or more utilities described in section 1.3(a)(1) or 1.3(a)(2) of this chapter propose to consolidate, and at least one (1), but not all of the utilities have withdrawn from commission jurisdiction, then the following apply:
(1) For purposes of the consolidation, all of the utilities are under the commission's jurisdiction.
(2) The new corporation that is formed as a result of the consolidation is under the commission's jurisdiction for all purposes and must fully comply with this chapter in order to withdraw from commission jurisdiction.
(e) If two (2) or more utilities described in section 1.3(a)(1)(C) or 1.3(a)(2)(C) of this chapter propose to consolidate, and all of the cooperatives have withdrawn from commission jurisdiction, the new utility continues to operate outside the commission's jurisdiction under the terms of this section. (f) The commission's approval is not required for consolidation of two (2) or more utilities that have all withdrawn from commission jurisdiction.
As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.13; P.L.82-1997, SEC.13; P.L.159-1999, SEC.12.

IC 8-1-2.7-11
Petition to return to commission jurisdiction; referendum; ballot form
Sec. 11. (a) Whenever the members or shareholders of a utility desire to return to commission jurisdiction, they must petition the commission. A petition signed by:
(1) at least fifteen percent (15%) of the members or shareholders; or
(2) the board of directors of the utility;
must first be submitted to the commission, informing that body of the utility's intent to conduct a referendum concerning the return to commission jurisdiction. The procedures outlined in sections 2 through 7 of this chapter must be followed when conducting a referendum under this section, except that the form of the ballots must be as follows:
[] YES, I want to return to the jurisdiction of the commission.
[] NO, I want to remain outside of the jurisdiction of the commission.
(b) The question of returning to commission jurisdiction may not be submitted to the members or shareholders within four (4) years after the date the utility withdrew from commission jurisdiction.
As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.14; P.L.82-1997, SEC.14; P.L.159-1999, SEC.13.

IC 8-1-2.7-12
Return to commission jurisdiction
Sec. 12. If a utility returns to commission jurisdiction, the commission assumes jurisdiction thirty (30) days after the date of the vote over the following:
(1) Rates and charges.
(2) Stocks, bonds, notes, or other evidence of indebtedness.
(3) Rules.
(4) The annual report filing requirement.
If less than a majority of the members or shareholders present vote in favor of returning to commission jurisdiction, a referendum on the question may not be conducted for four (4) years following the date of the vote.
As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.15; P.L.82-1997, SEC.15; P.L.159-1999, SEC.14.

IC 8-1-2.7-13
Confirmation of return to commission jurisdiction
Sec. 13. If a utility attempts to return to commission jurisdiction, the board of directors shall, within five (5) days following the

meeting, send written confirmation to the secretary of the commission containing the following information:
(1) The total membership or number of shareholders of the utility.
(2) The total number present at the meeting.
(3) The vote totals both for and against the return.
(4) Written verification of notice of the meeting.
(5) An affidavit, signed by all the members of the board of directors, stating that all of the requirements of this chapter have been met.
As added by P.L.108-1989, SEC.1. Amended by P.L.82-1997, SEC.16; P.L.80-1997, SEC.16; P.L.159-1999, SEC.15.

IC 8-1-2.7-14
Annual reports of utility before return to commission jurisdiction
Sec. 14. When a utility returns to commission jurisdiction, the commission may order the utility to file an annual report of the operation of its plant for each of the three (3) calendar years immediately preceding its return to commission jurisdiction on a form prescribed by the commission.
As added by P.L.108-1989, SEC.1. Amended by P.L.80-1997, SEC.17; P.L.82-1997, SEC.17; P.L.159-1999, SEC.16.

IC 8-1-2.7-14.5
Failure to follow procedures for withdrawal from or return to commission's jurisdiction
Sec. 14.5. (a) This section applies when a utility fails to follow the procedures provided in this chapter for withdrawal from or return to the commission's jurisdiction.
(b) To contest compliance with this chapter:
(1) parties aggrieved by the decision to withdraw from commission jurisdiction; or
(2) other interested parties;
must file an action in the circuit or superior court with jurisdiction in the county where the utility has its principal office.
(c) An action filed under this section must be filed not later than thirty (30) days after the date of the vote regarding commission jurisdiction over the utility.
As added by P.L.159-1999, SEC.17.

IC 8-1-2.7-15
Revocation or limitation of withdrawal from commission jurisdiction
Sec. 15. (a) This section applies after a utility has properly withdrawn from commission jurisdiction under this chapter.
(b) The commission shall revoke or limit the withdrawal from the jurisdiction of the commission of a utility if the lesser of:
(1) one hundred (100); or
(2) more than fifty percent (50%);
of the utility's customers file, individually or collectively, a verified

petition with the commission and prove that the public interest requires the commission to revoke or limit the withdrawal from the jurisdiction of the commission.
(c) A petition may be filed with the commission under this section at any time following the withdrawal of the utility.
As added by P.L.82-1997, SEC.18. Amended by P.L.159-1999, SEC.18.



CHAPTER 2.8. DUAL PARTY RELAY SERVICES FOR PERSONS WHO ARE DEAF, HARD OF HEARING, OR SPEECH IMPAIRED

IC 8-1-2.8-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the Indiana utility regulatory commission.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-3
"Dual party relay services"
Sec. 3. (a) As used in this chapter, "dual party relay services" means telecommunications transmission services that provide the ability for a person who has a hearing impairment or speech impairment to engage in communication with a hearing person in a manner that is functionally equivalent to the ability of an individual who does not have a hearing impairment or speech impairment to communicate using voice communication services.
(b) The term includes services that enable two-way communication between a person who uses a telecommunications device for individuals who are deaf or other nonvoice terminal and a person who does not use such a device.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.28; P.L.99-2007, SEC.31.

IC 8-1-2.8-4
"FCC"
Sec. 4. As used in this chapter, "FCC" refers to the Federal Communications Commission.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-5
"Deaf, hard of hearing, or speech impaired person"
Sec. 5. As used in this chapter, "deaf, hard of hearing, or speech impaired person" means a person who is so certified by a licensed physician, an otolaryngologist, a speech language pathologist, an audiologist, or a qualified state agency.
As added by P.L.75-1991, SEC.1. Amended by P.L.109-2012, SEC.3.

IC 8-1-2.8-6
"Indiana Telephone Relay Access Corporation for the Hearing and Speech Impaired"
Sec. 6. As used in this chapter, "Indiana Telephone Relay Access

Corporation for the Hearing and Speech Impaired" or "InTRAC" means a corporation formed under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 that meets the requirements of section 18 of this chapter.
As added by P.L.75-1991, SEC.1. Amended by P.L.1-2010, SEC.39.

IC 8-1-2.8-7
"Local exchange access service"
Sec. 7. As used in this chapter, "local exchange access service" means telephone exchange access lines or channels that provide local access to the local telecommunications network to effect the transfer of information.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-8
"Local exchange company"
Sec. 8. As used in this chapter, "local exchange company" or "LEC" refers to any communications service provider (as defined in IC 8-1-2.6-13(b)) that:
(1) has a certificate of territorial authority on file with the commission; and
(2) is required to provide dual party relay services to deaf, hard of hearing, and speech impaired persons under federal law.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.29; P.L.109-2012, SEC.4.

IC 8-1-2.8-9
"Telephone company"
Sec. 9. As used in this chapter, "telephone company" means:
(1) any natural person, firm, association, corporation, or partnership, owning, leasing, or operating any lines, facilities, or systems used in the furnishing of telephone service; and
(2) any common carrier or carrier as those terms are defined in Title IV of the ADA.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-10
Findings and declarations
Sec. 10. The general assembly finds and declares the following:
(1) That it is in the public interest of the state to promptly provide deaf, hard of hearing, or speech impaired persons with access to telecommunications services that are functionally equivalent to those provided to hearing persons.
(2) That Title IV of the ADA mandates that each telephone company providing telephone service within the state must provide dual party relay services on or before July 26, 1993, to deaf, hard of hearing, and speech impaired persons within the territorial area or areas it serves in a manner that meets or exceeds the requirements of regulations prescribed by the FCC.
(3) That the most efficient, cost effective, and fair method for

LECs to provide dual party relay services to deaf, hard of hearing, and speech impaired persons and to comply with the federal mandate without the use of tax revenues is the establishment of the Indiana Telephone Relay Access Corporation for the Hearing and Speech Impaired under this chapter.
(4) That the provision of dual party relay services to deaf, hard of hearing, and speech impaired persons can be enhanced by providing in appropriate circumstances in the sole discretion of the InTRAC telecommunications devices that facilitate access to the dual party relay services.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.1; P.L.27-2006, SEC.30; P.L.109-2012, SEC.5.

IC 8-1-2.8-11
Residential and business lines; surcharge
Sec. 11. Beginning on June 1, 1991, the commission shall require each LEC to impose a monthly surcharge in the amount of five cents ($0.05) on each residential and business line (or line equivalent) of its customers to fund and recover costs for developing and providing dual party relay services that may include in appropriate circumstances in the sole discretion of the InTRAC providing telecommunications devices to deaf, hard of hearing, and speech impaired persons.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.2; P.L.109-2012, SEC.6.

IC 8-1-2.8-12
Adjustment of surcharge
Sec. 12. (a) The InTRAC may periodically apply to the commission for an adjustment in the amount of the monthly surcharge that a LEC must impose on its customers under this chapter. Before applying to the commission for such an adjustment, the InTRAC must do the following:
(1) Employ an independent accounting firm to review its surcharge determinations and to review and audit those accounts of the InTRAC and its members relevant to the surcharge.
(2) File with the commission in connection with its application a copy of the report prepared by the accounting firm under subdivision (1).
(b) When the InTRAC applies for an adjustment under this section, the commission may perform audits and tests to verify the calculation of the adjustment. However, the sole purpose of audits and tests by the commission must be to assure that the revenue produced by the surcharge is sufficient to cover the costs incurred by the InTRAC in providing services that meet the requirements imposed on telephone companies by the ADA. The costs incurred by the InTRAC include the following:
(1) Costs for the development, continued operation and

improvement of dual party relay services that may include in appropriate circumstances in the sole discretion of the InTRAC providing telecommunications devices to deaf, hard of hearing, and speech impaired persons.
(2) The administrative costs of the InTRAC.
(3) The amount of reasonable reserves necessary to meet future costs.
(4) The amounts paid by the InTRAC to each LEC to compensate the LEC for collection, inquiry, and other administrative services it provides for the surcharges.
(5) The amounts paid by the InTRAC to each LEC to compensate the LEC for the necessary costs incurred by the LEC in facilitating inter-connection with and effecting use of the dual party relay service for their respective customers.
(c) It is the intent and purpose of this section that the InTRAC shall have available to it at all times sufficient funding to develop, provide for, and maintain dual party relay services that meet or exceed the requirements imposed by the ADA.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.3; P.L.109-2012, SEC.7.

IC 8-1-2.8-13
Approval of surcharge adjustment
Sec. 13. Unless the commission disapproves an application by the InTRAC for a surcharge adjustment within ninety (90) days of the application, the commission shall approve the adjustment, and the LEC may charge and collect an adjusted surcharge. However, the commission may not approve an adjustment that results in a monthly surcharge that exceeds forty cents ($0.40) per residential or business line (or line equivalent).
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-14
Monthly bill; collection of surcharge
Sec. 14. A surcharge shall be collected on the regular monthly bill that a LEC sends to each of its customers. The surcharge may be separately identified on customers' bills as a special surcharge for the provision of services, including telecommunications devices as provided in section 10(4) of this chapter, to deaf, hard of hearing, and speech impaired persons.
As added by P.L.75-1991, SEC.1. Amended by P.L.1-1992, SEC.30; P.L.80-1996, SEC.4; P.L.109-2012, SEC.8.

IC 8-1-2.8-15
Accounting and recovery of costs
Sec. 15. All costs incurred by a LEC as a result of its compliance with the ADA requirements to provide services to deaf, hard of hearing, and speech impaired persons shall be accounted for separately and recovered as required by the ADA and the FCC.
As added by P.L.75-1991, SEC.1. Amended by P.L.109-2012, SEC.9.
IC 8-1-2.8-16
Exemption from taxes and fees
Sec. 16. The amount of money collected by a LEC in surcharges under this chapter is exempt from all state income taxes and all fees imposed under IC 8-1-6.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-17
Payments of surcharge
Sec. 17. A LEC that collects a surcharge under this chapter shall pay the amount collected for the surcharge on the terms and in the manner determined under section 21(2) of this chapter to a not-for-profit corporation formed under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 and named "The Indiana Telephone Relay Access Corporation for the Hearing and Speech Impaired". However, no payments under this section may be made to the InTRAC until the following occur:
(1) The InTRAC files with the commission the following:
(A) A certificate of existence issued by the secretary of state that certifies that the InTRAC is in existence under Indiana law.
(B) A certificate in which two (2) authorized officers of the InTRAC certify that the corporation meets the requirements of section 18 of this chapter.
(C) A document executed by an authorized officer of the InTRAC in which the InTRAC agrees to meet the requirements of sections 18 and 21 of this chapter.
(2) Copies of the certificates described in subdivision (1)(A) and (1)(B) have been delivered to each LEC that collects the surcharge required by this chapter.
As added by P.L.75-1991, SEC.1. Amended by P.L.1-2010, SEC.40.

IC 8-1-2.8-18
Articles of incorporation
Sec. 18. The articles of incorporation of the InTRAC must provide the following:
(1) The name of the corporation shall be "Indiana Telephone Relay Access Corporation for the Hearing and Speech Impaired".
(2) The sole purpose for which the InTRAC shall be organized and operated is to provide at the lowest cost reasonably possible:
(A) on behalf of LECs and the citizens of Indiana; and
(B) in conjunction with LECs;
adequate and dependable dual party relay services that may include in appropriate circumstances in the sole discretion of the InTRAC telecommunications devices to deaf, hard of hearing, and speech impaired persons within the territorial area in Indiana that LECs serve in a manner that meets or exceeds the requirements of regulations prescribed by the FCC. (3) The InTRAC must have authority to perform any lawful act that is necessary, convenient, or expedient to accomplish the purpose for which the InTRAC is formed.
(4) No part of the net earnings of the InTRAC may inure to the benefit of any member, director, or officer of the InTRAC, nor shall any member of the InTRAC receive any earnings from the corporation except as follows:
(A) A member may be an independent contractor, a supplier, a vendor, or an authorized agent of the InTRAC and may receive fair and reasonable compensation for the member's provision of goods or services.
(B) An officer may receive reasonable compensation for services that the officer performs in the officer's capacity as an officer of the InTRAC.
(C) A director may be reimbursed for expenses incurred by the director in the performance of the director's duties.
(5) The InTRAC may not:
(A) make an advancement for services to be performed in the future; or
(B) make a loan of money or property to any director or officer of the corporation.
(6) No member, director, or officer of the InTRAC or any private individual may share in the distribution of any of the assets of the InTRAC upon its dissolution.
(7) If there is a dissolution of the InTRAC, any of the assets of the InTRAC available for distribution shall be distributed to a charity:
(A) selected by the board of directors of the InTRAC; and
(B) having a purpose that includes providing services to persons who are deaf, hard of hearing, and speech impaired.
(8) The InTRAC shall have one (1) class of members consisting of those communications service providers that are designated as authorized LECs by the commission.
(9) Each member of the InTRAC shall serve as a member for as long as the commission finds that the member is a LEC. A member's:
(A) right to vote at meetings of the members of the InTRAC; and
(B) right, title, and interest in or to the corporation;
cease on the termination of a member's membership.
(10) Each member present in person or by proxy at a meeting of the members of the InTRAC may cast one (1) vote upon each question voted upon at:
(A) all meetings of the members; and
(B) in any election of a director of the InTRAC.
(11) The board of directors of the InTRAC consists of seven (7) directors selected as follows:
(A) Six (6) directors elected by the members of the InTRAC.
(B) The director of the state office of deaf and hearing impaired services. (12) The business, property, and affairs of the InTRAC are managed and controlled by the board of directors of the InTRAC.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.5; P.L.27-2006, SEC.31; P.L.109-2012, SEC.10.

IC 8-1-2.8-19
Articles of incorporation; additional provisions
Sec. 19. The articles of incorporation of the InTRAC may contain provisions in addition to those specified in section 18 of this chapter that:
(1) the members of the InTRAC provide in accordance with IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17; and
(2) do not violate the provisions required under section 18 of this chapter.
As added by P.L.75-1991, SEC.1. Amended by P.L.1-2010, SEC.41.

IC 8-1-2.8-20
Actions in pursuit of purposes
Sec. 20. (a) In pursuit of its purpose, the InTRAC may do the following:
(1) Perform audits and tests of the accounts of a LEC to verify the amounts described in section 12 of this chapter.
(2) Provide by contract dual party relay services to communications service providers operating outside Indiana if the effect of the contract:
(A) is to decrease the amount of surcharges imposed on the customers of members of the InTRAC; and
(B) does not sacrifice the quality of service that InTRAC provides for those customers in the absence of a contract.
(b) The actions described in subsection (a) are examples and are not intended to limit in any way the scope or types of actions that the InTRAC may take in pursuit of its purposes.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.32.

IC 8-1-2.8-21
Duties of InTRAC
Sec. 21. The InTRAC shall do the following:
(1) Establish, implement, and administer, in whole or in part, a statewide dual party relay service system. Any contract for the supply or operation of a dual party relay service system or for the supply of telecommunications devices shall be provided through a competitively selected vendor.
(2) Determine the terms and manner in which each LEC shall pay to the InTRAC the surcharge required under this chapter.
(3) Annually review the costs it incurred during prior periods, make reasonable projections of anticipated funding requirements for future periods, and file a report of the results of the review and projections with the commission by May 1 of

each year.
(4) Annually employ an independent accounting firm to prepare audited financial statements for the end of each fiscal year of the InTRAC to consist of:
(A) a balance sheet;
(B) a statement of income; and
(C) a statement of cash flow;
and file a copy of these financial statements with the commission before May 2 of each year.
(5) Enter into contracts with any LEC to provide dual party relay services for the LEC, upon request by the LEC. However, the InTRAC:
(A) shall require reasonable compensation from the LEC for the provision of these services;
(B) is not required to contract with its members; and
(C) shall provide dual party relay services to InTRAC members for communications service originating with the members' Indiana customers for no consideration other than the payment to the InTRAC of the surcharges collected by the member under this chapter.
(6) Send to each of its members and file with the governor and the general assembly before May 2 of each year an annual report that contains the following:
(A) A description of the InTRAC's activities for the previous fiscal year.
(B) A description and evaluation of the dual party relay services that the InTRAC provides.
(C) A report of the volume of services the InTRAC provided during the previous fiscal year.
(D) A copy of the financial statements that subdivision (4) requires.
A report filed under this subdivision with the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.6; P.L.28-2004, SEC.72; P.L.27-2006, SEC.33.

IC 8-1-2.8-22
Use of InTRAC services by nonmembers
Sec. 22. If:
(1) a communications service provider that is not a member of InTRAC originates, carries, or terminates, in whole or in part, any telecommunication message that uses the InTRAC's dual party relay services; and
(2) refuses to:
(A) enter into a contract with the InTRAC as provided in section 21(5) of this chapter; or
(B) pay any sums due under such a contract;
the InTRAC may apply to the commission for an order requiring just and reasonable payments or the payments that are due under the contract. The InTRAC may enforce this order in the courts of the

state.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.34.

IC 8-1-2.8-23
Exemption of InTRAC from commission jurisdiction; affiliated interests
Sec. 23. (a) If the InTRAC meets the requirements of sections 18 and 21 of this chapter, the InTRAC:
(1) is not a public utility;
(2) is not a telephone company or a communications service provider; and
(3) is free from the jurisdiction and oversight of the commission except as specifically provided in this chapter.
(b) The InTRAC is not an affiliated interest (as defined in IC 8-1-2-49). An officer, a director, or a member of the InTRAC may not be construed to be an affiliated interest solely because that person or entity is an officer, a director, or a member of the InTRAC.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.35.

IC 8-1-2.8-24
Charitable purposes; exemptions
Sec. 24. If the InTRAC meets the requirements of sections 18 and 21 of this chapter, the InTRAC:
(1) for purposes of all taxes imposed by the state or any county or municipality in Indiana is an organization that is organized and operated exclusively for charitable purposes; and
(2) qualifies for all exemptions applicable to those organizations, including but not limited to those exemptions set forth in IC 6-2.5-5-21(b)(1)(B) and IC 6-1.1-10-16.
As added by P.L.75-1991, SEC.1. Amended by P.L.192-2002(ss), SEC.144.

IC 8-1-2.8-25
Immunity from civil liability
Sec. 25. The following are not liable in any civil action for any injuries or loss to persons or property incurred by any person as a result of any act or omission of any person or entity listed in subdivisions (1) through (3) in connection with the development, adoption, implementation, maintenance, or operation of any system that provides dual party relay services or telecommunications devices, except for injuries or losses incurred as a result of willful or wanton misconduct:
(1) The InTRAC.
(2) A LEC providing dual party relay services.
(3) An employee, a director, an officer, or an agent of an entity listed in subdivision (1) or (2).
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.7; P.L.27-2006, SEC.36.



CHAPTER 2.9. TELEPHONE CALLER IDENTIFICATION SERVICES

IC 8-1-2.9-1
"Caller ID service" defined
Sec. 1. As used in this chapter, "caller ID service" means an optional service provided by a telecommunications service provider that permits a telecommunications service customer equipped with a display device to view the telephone number from which a call is being placed before answering the call.
As added by P.L.55-1992, SEC.2. Amended by P.L.27-2006, SEC.38.

IC 8-1-2.9-2
Approval of petitions for services; blocking; rates and charges
Sec. 2. (a) The commission shall approve any petition by a telecommunications service provider for commission approval of caller ID service. The commission may not require that caller ID service be provided with blocking, except that the commission may approve either per-call or per-line blocking for law enforcement and crisis intervention agencies that are certified by the commission.
(b) Rates and charges for caller ID services are not subject to commission approval under this section.
As added by P.L.55-1992, SEC.2. Amended by P.L.27-2006, SEC.39.



CHAPTER 3. JUDICIAL REVIEW OF UTILITY REGULATORY COMMISSION DECISIONS

IC 8-1-3-2
Petition for rehearing; time for ruling; actions for mandate; termination of right of appeal
Sec. 2. (a) If a petition for rehearing is filed with the commission by a party to the proceeding before the commission, within the time allowed by the rules of the commission, the commission must rule on the petition within a reasonable period of time after the filing of the final pleading filed in support of or opposition to the petition. If the commission fails to rule on the petition within a reasonable period of time, the petitioner may bring an action for mandate under IC 34-27 to compel the commission to make the ruling. However, notwithstanding IC 34-27 or any other law or rule, the action for mandate may only be filed in the court of appeals. For the purposes of IC 1-1-1-8, if any part of this subsection is held invalid, the entire subsection is void.
(b) If a petition for rehearing is filed with the commission by any party to the proceeding before the commission, within the time allowed by the rules of the commission, and prior to the filing of the commission record with the clerk of the supreme court, the right to appeal under this chapter terminates thirty (30) days after the determination by the commission on such petition for rehearing. The appeal shall not be submitted prior to that determination of the petition for rehearing, and the decision of the commission on the petition shall not be assigned as error unless the final decision, ruling, or order of the commission is modified or amended as a result of the petition without further hearing ordered.
(Formerly: Acts 1957, c.189, s.2.) As amended by P.L.3-1989,

SEC.51; P.L.106-1989, SEC.2; P.L.1-1998, SEC.87.

IC 8-1-3-3
Petition to be made party applicant; intervenor or protestant
Sec. 3. Any person firm, association, corporation, limited liability company, city, town or public utility may file with the clerk of the court a verified petition to be made a party appellant or appellee, which petition shall allege facts showing that the petitioner has a substantial interest in the determination of the action, and such petitioner shall be made a party appellant or appellee as its interest appears. Any party applicant, intervenor or protestant in the proceedings had before the commission in the matter from which the appeal is taken shall be and have the rights of a party on appeal, upon the filing of a written appearance therein. But no party by his appearance or petition to be made a party shall acquire the right to file a brief, the time for filing of which has expired prior to his appearance.
(Formerly: Acts 1957, c.189, s.3.) As amended by P.L.8-1993, SEC.119.

IC 8-1-3-4
Assignment of errors and transcript of record; filing
Sec. 4. (a) Within twenty (20) days after the entry or rendition of any final decision, ruling, or order of the commission, or within twenty (20) days after the entry or rendition of any determination of the commission upon a petition for rehearing duly filed pursuant to the rules of the commission, any person, firm, association, corporation, limited liability company, city, town, or public utility desiring to appeal the cause to the court of appeals shall file with the commission a written request for the record, and the commission shall order that a certified transcript be prepared, containing all pleadings and papers filed, notices given and entered of record, proceedings had, testimony taken, and orders entered.
(b) No extension of time shall be granted by the court of appeals for the filing of an assignment of errors and the transcript of the record, unless a showing be made that the written request for the record was duly filed within the time granted under this section.
(Formerly: Acts 1957, c.189, s.4.) As amended by P.L.3-1989, SEC.52; P.L.8-1993, SEC.120.

IC 8-1-3-5
Service of papers
Sec. 5. A copy of any assignment of errors or of cross-errors filed in the court of appeals shall be served by mail, on or before the date of such filing, upon all parties or their attorneys of record as shown by the commission record filed. Copies of briefs shall be served, by mail, upon only the attorney general and those parties or their attorneys of record who have filed an appearance or assignment of errors with the clerk of the supreme court.
(Formerly: Acts 1957, c.189, s.5.) As amended by P.L.3-1989,

SEC.53.

IC 8-1-3-6
Presumption; rates; collection pending appeal
Sec. 6. All rules, practices, installations, and services prescribed, approved, or required by the commission shall be in force and shall be prima facie reasonable unless finally found otherwise by the court of appeals or by the supreme court if the cause is transferred to and decided by that court. However, pending the appeal as in this chapter provided, any municipally owned utility, public utility, rural electric membership corporation, or rural telephone cooperative association whose rate or rates are affected by the decision, ruling, or order appealed from shall have the right to collect the rate or rates as fixed by said decision, ruling, or order, or the former rate, whichever is higher in amount, and such municipally owned utility, public utility, corporation, or association shall refund the difference to each consumer or contract customer if such difference be not sustained upon appeal. However, pending the appeal as in this chapter provided, the court of appeals, upon good cause shown by verified petition, may authorize and permit, but not require, any common or contract carrier whose rate or rates are affected by the decision, ruling, or order appealed from, to collect the rate or rates published and in effect or the rate or rates sought to be put into effect, immediately prior to the commencement of the proceeding before the commission, subject to such provisions for bond or escrow as the court shall provide to protect the interest of all parties of record before the court.
(Formerly: Acts 1957, c.189, s.6.) As amended by Acts 1977, P.L.100, SEC.1; P.L.384-1987(ss), SEC.8.

IC 8-1-3-7
Determination of appeal; remand of proceedings for rehearing; injunctions
Sec. 7. (a) Upon determination of the appeal, the court shall have jurisdiction to affirm or set aside such decision, ruling, or order of the commission, in whole or in part, or remand the proceeding to the commission with instructions. No evidence beyond that contained in the record of the proceedings before the commission shall be considered or received by the court, except that in cases where issues of confiscation or of constitutional right are involved, the court, on its own motion or verified petition of a party, may order such additional evidence as it deems necessary for the determination of such issues to be taken before the commission and to be received at the hearing before the commission in such manner and upon such terms and conditions as the court shall order.
(b) If a new hearing is ordered under subsection (a), the commission is not required to receive any evidence as to facts which were in existence at the time of the prior commission hearing or hearings, except upon a showing, either to the court in the first instance, or the commission, upon the hearing, that: (1) the evidence was not available for presentation to the commission prior to the entry of its final decision, ruling, or order, or prior to the determination of the commission upon the petition for rehearing, if a petition for rehearing was filed; and
(2) due diligence was exercised by the party offering the evidence to procure and present the evidence to the commission prior to the entry of its final decision, ruling, or order, or its determination upon the petition for rehearing, if any was filed.
(c) Whenever the court shall order additional evidence to be taken the commission shall promptly hear and report the evidence to the court so that the proof may be brought as nearly as reasonably possible down to the date of its report to the court. The commission may, after hearing such evidence, modify its findings as to facts and its original decision, ruling, or order, and it shall file with the court the amended decision or orders and any modified or new findings.
(d) If the commission modifies or amends its original decision or orders, the appealing party or any other party aggrieved by the modified or amended decision or order may file with the court, within the time allowed by the court, a specification of any errors of law claimed to have been made by the commission in the modified decision or orders. A specification of errors shall be considered by the court in addition to the errors of law asserted in the assignment or assignments of error.
(e) The supreme court and the court of appeals, as the case may be, have jurisdiction, upon application of the commission or any party, to order or enjoin temporarily or permanently the enforcement of any determination, ruling, or order of the commission made in the cause.
(f) The supreme court and the court of appeals, as the case may be, also have jurisdiction upon application of a public utility to issue temporary injunctions protecting the utility in the collection of rates determined by the court to be nonconfiscatory during the pendency of the proceeding and until nonconfiscatory rates are fixed by the commission if existing rates are finally determined to be confiscatory, with appropriate provisions as to bonds and refunds.
(Formerly: Acts 1957, c.189, s.7.) As amended by P.L.3-1989, SEC.54.

IC 8-1-3-8
Costs
Sec. 8. The cost of preparing the transcript of the record, on reasonable terms fixed by general administrative order of the commission, shall be paid in the first instance upon receipt of the transcript by the person filing the written request for the transcript, and the amount shall be stated as paid in the certificate of the secretary which authenticates the transcript of record. However, all costs incurred in connection with the appeal shall be awarded and taxed as provided in other appeals of a civil nature in the supreme court or the court of appeals. That part of the cost of the transcript of the record which is incurred by reason of the transcription of oral

testimony by any reporter appointed by the commission shall become the property of the reporter when paid.
(Formerly: Acts 1957, c.189, s.8.) As amended by P.L.3-1989, SEC.55.

IC 8-1-3-9
Opposing affidavits; time to file
Sec. 9. Upon the filing of any petition provided for in this chapter, all parties of record on appeal shall have ten (10) days, or such other time as provided by the court of appeals or supreme court, in which to file opposing affidavits.
(Formerly: Acts 1957, c.189, s.9.) As amended by P.L.59-1984, SEC.49.

IC 8-1-3-10
Questions of law; certification by commission
Sec. 10. The commission, of its own motion, may certify questions of law to the court of appeals for a decision and determination.
(Formerly: Acts 1957, c.189, s.10.) As amended by P.L.3-1989, SEC.56.

IC 8-1-3-11
Enforcement proceedings by commission
Sec. 11. Nothing in this chapter contained shall be construed to affect the duty or power of the commission to commence and prosecute enforcement proceedings in its own name or the name of the state of Indiana, in the circuit or superior courts of this state, pursuant to the provisions of other statutes, except insofar as such proceedings may interfere with the jurisdiction of the court of appeals or supreme court in a cause then pending on appeal.
(Formerly: Acts 1957, c.189, s.11.) As amended by P.L.59-1984, SEC.50; P.L.23-1988, SEC.35.

IC 8-1-3-12
Repealed
(Repealed by P.L.59-1984, SEC.51.)



CHAPTER 4. PUBLIC UTILITY SECURITIES



CHAPTER 5. EXECUTION AND FILING OF MORTGAGES BY UTILITIES



CHAPTER 5.5. DRINKING WATER QUALITY TESTS

IC 8-1-5.5-2
Minimum quality of water
Sec. 2. After August 31, 1981, if the authority to supply piped drinking water is transferred from a city or town to a person other than a city or town, the piped drinking water must, at the time of transfer, be at least equal in quality to the water tested under section 1 of this chapter which was supplied by the city or town. A person shall comply with this section within ten (10) days of the date on which it is found by the state department of health that the person supplies drinking water that does not comply with this section.
As added by Acts 1981, P.L.105, SEC.1. Amended by P.L.2-1992, SEC.80.

IC 8-1-5.5-3
Maintenance of quality
Sec. 3. A person, other than a city or town, to whom the authority to supply piped drinking water is transferred from a city or town, shall maintain, to the extent practicable and reasonable, the quality of water required at the time of transfer of such authority, under section 2 of this chapter.
As added by Acts 1981, P.L.105, SEC.1.

IC 8-1-5.5-4
Violations
Sec. 4. A person who supplies drinking water that does not comply with section 2 of this chapter commits a Class B infraction for each day he is in violation.
As added by Acts 1981, P.L.105, SEC.1.



CHAPTER 6. PUBLIC UTILITY FEES

IC 8-1-6-2
Public utility fund account; disposition of fees
Sec. 2. (a) All fees herein prescribed shall be paid into the

treasury of the state of Indiana through the secretary of the commission, a quietus shall be issued, and the fees shall be deposited into an account to be known as the commission public utility fund account. This account shall be used for enforcing the provisions of IC 8-1-1 and IC 8-1-2 and shall be utilized only for the purpose of funding the expenses of the commission and the consumer counselor in amounts not in excess of their respective appropriations by the general assembly, plus the contingency fund. All appropriations under this chapter paid out of the commission public utility fund account shall be subject to the prior approval of the general assembly, the governor, and the state budget agency.
(b) Fees collected from municipalities under IC 8-1-2-85 shall also be deposited in the commission public utility fund account, as if they were fees collected from public utilities under this chapter.
(Formerly: Acts 1969, c.360, s.2; Acts 1975, P.L.77, SEC.2.) As amended by Acts 1977, P.L.101, SEC.2; Acts 1982, P.L.74, SEC.3; P.L.23-1988, SEC.38; P.L.1-2010, SEC.42.

IC 8-1-6-3
"Public utility" and "gross revenue" defined
Sec. 3. The term "public utility", as used in this chapter, shall mean and embrace every corporation, company, cooperative organization of any kind, individual, association of individuals, their lessees, trustees, or receivers appointed by any court whatsoever that on or after March 15, 1969, may own, operate, manage, or control any plant or equipment within the state for the conveyance of telegraph or telephone messages, or for the production, transmission, delivery, or furnishing of heat, light, water, or power, or for the collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste, for service directly or indirectly to the public, but said term shall not include a municipality that may after March 14, 1969, acquire, own, or operate any of the foregoing facilities.
The term "gross revenue", as used in this chapter, shall include all intrastate operating revenue received by a public utility for the conveyance of telegraph or telephone messages or for the production, transmission, delivery, or furnishing of heat, light, water, or power, or for the collection, treatment, purification, or disposal in any sanitary manner of liquid or solid waste, sewage, night soil, and industrial waste for service directly or indirectly to the public. Provided, however, that such term shall not include revenue derived by a public utility in the sale of public utility services, products, or commodities to another public or municipal utility for resale by the latter.
(Formerly: Acts 1969, c.360, s.3.) As amended by P.L.59-1984, SEC.53.

IC 8-1-6-4
Imposition
Sec. 4. A public utility fee is imposed upon each public utility

subject to the provisions of this chapter equal to .0015 of its gross revenue for the preceding calendar year. The commission may not bill or collect a public utility fee that is fifty dollars ($50) or less under this calculation.
(Formerly: Acts 1969, c.360, s.4.) As amended by Acts 1977, P.L.101, SEC.3; P.L.159-1999, SEC.19.

IC 8-1-6-5
Report of annual gross revenue
Sec. 5. On or before May 1 of each year, public utilities subject to the provisions of this chapter shall file with the commission a report of their annual gross revenue for the preceding calendar year and a statement of the amount of public utility fee due on the basis of said report. Forms for said report or returns shall be devised and supplied by the commission.
(Formerly: Acts 1969, c.360, s.5.) As amended by Acts 1979, P.L.84, SEC.5.

IC 8-1-6-6
Audit of returns
Sec. 6. All returns submitted to the commission by a public utility as provided by this chapter shall be sworn to by an appropriate officer of the public utility. The commission may audit each such return submitted and may take such measures as are necessary to ascertain the correctness of the returns submitted. The commission is hereby vested with the power to direct the filing of any return required by this chapter.
(Formerly: Acts 1969, c.360, s.6.) As amended by P.L.59-1984, SEC.54.

IC 8-1-6-7
Quarterly payment
Sec. 7. One quarter (1/4) of the annual fee imposed under section 4 of this chapter shall be paid to the commission on or before the first day of July of the year in which the fee is imposed and one quarter (1/4) on the first day of each of the months of October, January, and April following immediately thereafter; or the entire amount of such fee may, at the election of the utility, be paid in full on or before July 1 of such year.
(Formerly: Acts 1969, c.360, s.7.) As amended by P.L.59-1984, SEC.55.

IC 8-1-6-8
Delinquent fees; penalty
Sec. 8. Each installment or required payment of the fee imposed by section 4 of this chapter becomes delinquent at midnight of the last day for payment thereof as provided in section 7 of this chapter. If a public utility has failed to pay, or has underpaid, the proper amount of any quarterly installment or payment, it shall pay a penalty to the commission of one percent (1%) of the amount so due on any

quarterly installment or payment for each month or fraction thereof that such amount is unpaid. The commission may enforce the collection of any delinquent installment or payment, or portion thereof by legal action or in any other manner by which the collection of debts due the state of Indiana may be enforced under the laws of this state.
(Formerly: Acts 1969, c.360, s.8.) As amended by P.L.59-1984, SEC.56.

IC 8-1-6-9
Deposit with treasurer of state
Sec. 9. All sums collected by the commission under the provisions of this chapter shall be paid not less than fifteen (15) days after receipt of the same, accompanied by a detailed statement thereof to the treasurer of the state of Indiana and deposited into the public utility fund.
(Formerly: Acts 1969, c.360, s.9.) As amended by P.L.59-1984, SEC.57.



CHAPTER 7. SURRENDER OF UTILITY FRANCHISE



CHAPTER 8. CONDEMNATION BY UTILITIES

in lands authorized by this section must be done under the terms and conditions and in the manner prescribed by IC 32-24-1.
(Formerly: Acts 1921, c.98, s.1; Acts 1961, c.195, s.1.) As amended by P.L.59-1984, SEC.59; P.L.2-2002, SEC.36; P.L.97-2012, SEC.2.

IC 8-1-8-2
Repealed
(Repealed by P.L.59-1984, SEC.60.)

IC 8-1-8-3
Construction of chapter
Sec. 3. This chapter shall be construed as supplemental legislation and not as repealing any statutes in force on May 31, 1921.
(Formerly: Acts 1921, c.98, s.3.) As amended by P.L.59-1984, SEC.61.



CHAPTER 8.1. ELECTRIC AND MAGNETIC FIELDS

IC 8-1-8.1-2
Determination of necessity for rules
Sec. 2. The commission shall determine, based on the preponderance of evidence in the scientific literature, whether rules are necessary to protect the public health from electric and magnetic fields.
As added by P.L.94-1993, SEC.1.

IC 8-1-8.1-3
Promulgation of protective rules
Sec. 3. If the commission determines under section 2 of this chapter that rules are necessary, the commission shall by rule adopted under IC 4-22-2 establish requirements that reasonably protect the public health from electric and magnetic fields.
As added by P.L.94-1993, SEC.1.



CHAPTER 8.3. PUBLIC UTILITY EMPLOYEES; UTILITY SERVICE INTERRUPTION EMERGENCIES

IC 8-1-8.3
Chapter 8.3. Public Utility Employees; Utility Service Interruption Emergencies

IC 8-1-8.3-1
"Commercial driver's license" defined
Sec. 1. As used in this chapter, "commercial driver's license" has the meaning set forth in IC 9-13-2-29.
As added by P.L.42-2004, SEC.1.

IC 8-1-8.3-2
"Commercial motor vehicle" defined
Sec. 2. As used in this chapter, "commercial motor vehicle" has the meaning set forth in IC 9-13-2-31.
As added by P.L.42-2004, SEC.1.

IC 8-1-8.3-3
"Public utility" defined
Sec. 3. As used in this chapter, "public utility" has the meaning set forth in IC 8-1-2-1(a).
As added by P.L.42-2004, SEC.1.

IC 8-1-8.3-4
"Utility service interruption emergency" defined
Sec. 4. As used in this chapter, "utility service interruption emergency" means an outage or interruption of utility service in Indiana, including a near term threat or occurrence of a meteorological or other condition reasonably likely to result in outages or service interruption. A utility service interruption emergency:
(1) is declared to exist within the meaning of 49 CFR 390.23 when a public utility receives:
(A) notice of or a request to respond to an outage or a service interruption; or
(B) notice of the existence of conditions reasonably likely to result in an outage or a service interruption; and
(2) continues until:
(A) the necessary maintenance or repair work is completed; and
(B) personnel used to perform necessary maintenance or repair work have returned to their respective normal work routines.
As added by P.L.42-2004, SEC.1.

IC 8-1-8.3-5
"Utility service vehicle" defined
Sec. 5. As used in this chapter, "utility service vehicle" has the meaning set forth in 49 CFR 395.2.
As added by P.L.42-2004, SEC.1.
IC 8-1-8.3-6
Utility service interruption emergency worker; maximum hours of service
Sec. 6. An individual who:
(1) is the holder of a commercial driver's license;
(2) is:
(A) an employee;
(B) an employee of a contractor; or
(C) an employee of a subcontractor;
of a public utility in an employment capacity in which the commercial driver's license is used; and
(3) operates a commercial motor vehicle as a utility service vehicle and engages in intrastate maintenance or repair work in response to a utility service interruption emergency;
is exempt from any regulation of the maximum hours of service that the employee may work under 49 CFR 395.
As added by P.L.42-2004, SEC.1.



CHAPTER 8.4. FEDERALLY MANDATED REQUIREMENTS FOR ENERGY UTILITIES

IC 8-1-8.4-2
"Compliance project"
Sec. 2. (a) As used in this chapter, "compliance project" means a project that is:
(1) undertaken by an energy utility; and
(2) related to the direct or indirect compliance by the energy utility with one (1) or more federally mandated requirements.
(b) The term includes:
(1) an addition; or
(2) an integrity, enhancement, or a replacement project;
undertaken by an energy utility to comply with a federally mandated requirement described in section 5(5) of this chapter.
As added by P.L.150-2011, SEC.1.

IC 8-1-8.4-3
"Energy utility"
Sec. 3. As used in this chapter, "energy utility" has the meaning set forth in IC 8-1-2.5-2.
As added by P.L.150-2011, SEC.1.

IC 8-1-8.4-4
"Federally mandated costs"
Sec. 4. (a) As used in this chapter, "federally mandated costs" means costs that an energy utility incurs in connection with a compliance project, including capital, operating, maintenance, depreciation, tax, or financing costs.
(b) The term does not include fines or penalties assessed against or imposed on an energy utility for violating laws, regulations, or consent decrees related to a federally mandated requirement.
As added by P.L.150-2011, SEC.1.

IC 8-1-8.4-5
"Federally mandated requirements"
Sec. 5. As used in this chapter, "federally mandated requirement" means a requirement that the commission determines is imposed on an energy utility by the federal government in connection with any of the following:
(1) The federal Clean Air Act (42 U.S.C. 7401 et seq.).
(2) The federal Water Pollution Control Act (33 U.S.C. 1251 et

seq.).
(3) The federal Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.).
(4) The federal Toxic Substances Control Act (15 U.S.C. 2601 et seq.).
(5) Standards or regulations concerning the integrity, safety, or reliable operation of:
(A) transmission; or
(B) distribution;
pipeline facilities.
(6) Requirements relating to a license issued by the United States Nuclear Regulatory Commission to operate a nuclear energy production or generating facility (as defined in IC 8-1-8.8-8.5).
(7) Any other law, order, or regulation administered or issued by the United States Environmental Protection Agency, the United States Department of Transportation, the Federal Energy Regulatory Commission, or the United States Department of Energy.
As added by P.L.150-2011, SEC.1.

IC 8-1-8.4-6
Necessity for public convenience and necessity certification; considerations for issuing a certificate
Sec. 6. (a) Except as provided in subsection (c), or unless an energy utility has elected to file for:
(1) a certificate of public convenience and necessity; or
(2) the recovery of costs;
under another statute, an energy utility that seeks to recover federally mandated costs under section 7(c) of this chapter must obtain from the commission a certificate that states that public convenience and necessity will be served by a compliance project proposed by the energy utility.
(b) The commission shall issue a certificate of public convenience and necessity under section 7(b) of this chapter if the commission finds that the proposed compliance project will allow the energy utility to comply directly or indirectly with one (1) or more federally mandated requirements. In determining whether to grant a certificate under this section, the commission shall examine the following factors:
(1) The following, which must be set forth in the energy utility's application for the certificate sought, in accordance with section 7(a) of this chapter:
(A) A description of the federally mandated requirements, including any consent decrees related to the federally mandated requirements, that the energy utility seeks to comply with through the proposed compliance project.
(B) A description of the projected federally mandated costs associated with the proposed compliance project, including costs that are allocated to the energy utility: (i) in connection with regional transmission expansion planning and construction; or
(ii) under a Federal Energy Regulatory Commission approved tariff, rate schedule, or agreement.
(C) A description of how the proposed compliance project allows the energy utility to comply with the federally mandated requirements described by the energy utility under clause (A).
(D) Alternative plans that demonstrate that the proposed compliance project is reasonable and necessary.
(E) Information as to whether the proposed compliance project will extend the useful life of an existing energy utility facility and, if so, the value of that extension.
(2) Any other factors the commission considers relevant.
(c) An energy utility is not required to obtain a certificate under this section for a project that constitutes a research and development project.
As added by P.L.150-2011, SEC.1.

IC 8-1-8.4-7
Application for certificate; public hearing; granting certificate; recovery of costs
Sec. 7. (a) As a condition for receiving the certificate required under section 6 of this chapter, an energy utility must file with the commission an application that sets forth the information described in section 6(b) of this chapter, supported with technical information in as much detail as the commission requires.
(b) The commission shall hold a properly noticed public hearing on each application and grant a certificate only if the commission has:
(1) made a finding that the public convenience and necessity will be served by the proposed compliance project;
(2) approved the projected federally mandated costs associated with the proposed compliance project; and
(3) made a finding on each of the factors set forth in section 6(b) of this chapter.
(c) If the commission approves under subsection (b) a proposed compliance project and the projected federally mandated costs associated with the proposed compliance project, the following apply:
(1) Eighty percent (80%) of the approved federally mandated costs shall be recovered by the energy utility through a periodic retail rate adjustment mechanism that allows the timely recovery of the approved federally mandated costs. The commission shall adjust the energy utility's authorized net operating income to reflect any approved earnings for purposes of IC 8-1-2-42(d)(3) and IC 8-1-2-42(g)(3).
(2) Twenty percent (20%) of the approved federally mandated costs, including depreciation, allowance for funds used during construction, and post in service carrying costs, based on the

overall cost of capital most recently approved by the commission, shall be deferred and recovered by the energy utility as part of the next general rate case filed by the energy utility with the commission.
(3) Actual costs that exceed the projected federally mandated costs of the approved compliance project by more than twenty-five percent (25%) shall require specific justification by the energy utility and specific approval by the commission before being authorized in the next general rate case filed by the energy utility with the commission.
As added by P.L.150-2011, SEC.1.



CHAPTER 8.5. UTILITY POWERPLANT CONSTRUCTION

IC 8-1-8.5-2
Necessity for certification
Sec. 2. Except as provided in section 7 of this chapter, a public utility may not begin the construction, purchase, or lease of any steam, water, or other facility for the generation of electricity to be directly or indirectly used for the furnishing of public utility service, even though the facility is for furnishing the service already being rendered, without first obtaining from the commission a certificate that public convenience and necessity requires, or will require, such construction, purchase, or lease.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.6; P.L.11-1987, SEC.14.

IC 8-1-8.5-3
Analysis of needs; plans; hearings; report
Sec. 3. (a) The commission shall develop, publicize, and keep current an analysis of the long-range needs for expansion of facilities for the generation of electricity.
(b) This analysis must include an estimate of:
(1) the probable future growth of the use of electricity;
(2) the probable needed generating reserves;
(3) in the judgment of the commission, the optimal extent, size, mix, and general location of generating plants;
(4) in the judgment of the commission, the optimal arrangements for statewide or regional pooling of power and arrangements with other utilities and energy suppliers to achieve maximum efficiencies for the benefit of the people of Indiana; and
(5) the comparative costs of meeting future growth by other means of providing reliable, efficient, and economic electric service, including purchase of power, joint ownership of facilities, refurbishment of existing facilities, conservation, load management, and cogeneration.
(c) The commission shall consider the analysis in acting upon any petition by any utility for construction.
(d) In developing the analysis, the commission: (1) shall confer and consult with:
(A) the public utilities in Indiana;
(B) the utility commissions or comparable agencies of neighboring states;
(C) the Federal Energy Regulatory Commission; and
(D) other agencies having relevant information; and
(2) may participate as it considers useful in any joint boards investigating generating plant sites or the probable needs for future generating facilities.
(e) In addition to such reports as public utilities may be required by statute or rule of the commission to file with the commission, a utility may submit to the commission its utility specific proposals as to the future needs for electricity to serve the people of the state or the area served by the utility.
(f) Insofar as practicable, each utility, the utility consumer counselor, and any intervenor may attend or be represented at any formal conference conducted by the commission in developing a plan for the future requirements of electricity for Indiana or this region.
(g) In the course of making the analysis and developing the plan required by this section, the commission shall conduct one (1) or more public hearings.
(h) Each year, the commission shall submit to the governor and to the appropriate committees of the general assembly a report of its analysis and plan, the progress to date in carrying out such plan, and the program of the commission for the ensuing year in connection with such plan.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.7; P.L.53-1992, SEC.2.

IC 8-1-8.5-3.5
Forecasting group
Sec. 3.5. (a) To arrive at estimates of the probable future growth of the use of electricity required by section 3(b)(1) of this chapter, the commission shall establish a permanent forecasting group to be located at a state supported college or university within Indiana. The commission shall financially support the group, which shall consist of a director and such staff as mutually agreed upon by the commission and college or university, from funds appropriated to the commission.
(b) The forecasting group shall develop and keep current a methodology for forecasting the probable future growth of the use of electricity within Indiana and within this region of the nation. To do this, the group shall solicit the input of residential, commercial, and industrial consumers and the electric industry.
(c) The commission shall use the methodology that the forecasting group devises as the commission's primary methodology in developing and keeping current the commission's:
(1) analysis of the long range needs for expansion of facilities for the generation of electricity required by section 3(a) of this chapter; and (2) plan for meeting the future requirements of electricity required by sections 3(e), 3(f), and 3(g) of this chapter.
As added by P.L.88-1985, SEC.8. Amended by P.L.53-1992, SEC.3.

IC 8-1-8.5-4
Consideration of petition
Sec. 4. In acting upon any petition for the construction, purchase, or lease of any facility for the generation of electricity, the commission shall take into account:
(1) the applicant's current and potential arrangement with other electric utilities for:
(A) the interchange of power;
(B) the pooling of facilities;
(C) the purchase of power; and
(D) joint ownership of facilities; and
(2) other methods for providing reliable, efficient, and economical electric service, including the refurbishment of existing facilities, conservation, load management, cogeneration and renewable energy sources.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.9.

IC 8-1-8.5-5
Estimate of costs; hearing on application; granting certificate; findings; force and effect of certificate; approval or disapproval of utility specific proposals
Sec. 5. (a) As a condition for receiving the certificate required under section 2 of this chapter, the applicant shall file an estimate of construction, purchase, or lease costs in such detail as the commission may require.
(b) The commission shall hold a public hearing on each such application. A certificate shall be granted only if the commission has:
(1) made a finding as to the best estimate of construction, purchase, or lease costs based on the evidence of record;
(2) made a finding that either:
(A) the construction, purchase, or lease will be consistent with the commission's plan (or such part of the plan as may then be developed, if any) for expansion of electric generating capacity; or
(B) the construction, purchase, or lease is consistent with a utility specific proposal submitted under section 3(e) of this chapter and approved under subsection (d). However, if the commission has developed, in whole or in part, a plan for the expansion of electric generating capacity and the applicant has filed and the commission has approved under subsection (d) a utility specific proposal submitted under section 3(e) of this chapter, the commission shall make a finding under this clause that the construction, purchase, or lease is consistent with the commission's plan, to the extent developed, and that the construction, purchase, or lease is consistent with the applicant's plan under section 3(e) of this chapter, to the

extent the plan was approved by the commission;
(3) made a finding that the public convenience and necessity require or will require the construction, purchase, or lease of the facility; and
(4) made a finding that the facility, if it is a coal-consuming facility, utilizes Indiana coal or is justified, because of economic considerations or governmental requirements, in using non-Indiana coal.
(c) If:
(1) the commission grants a certificate under this chapter based upon a finding under subsection (b)(2) that the construction, purchase, or lease of a generating facility is consistent with the commission's plan for the expansion of electric generating capacity; and
(2) a court finally determines that the commission plan is invalid;
the certificate shall remain in full force and effect if the certificate was also based upon a finding under subsection (b)(2) that the construction, purchase, or lease of the facility was consistent with a utility specific plan submitted under section 3(e) of this chapter and approved under subsection (d).
(d) The commission shall consider and approve, in whole or in part, or disapprove a utility specific proposal or an amendment thereto jointly with an application for a certificate under this chapter. However, such an approval or disapproval shall be solely for the purpose of acting upon the pending certificate for the construction, purchase, or lease of a facility for the generation of electricity.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.10; P.L.53-1992, SEC.4.

IC 8-1-8.5-5.5
Review of continuing need; modification or revocation of certificate
Sec. 5.5. When, in the opinion of the commission, changes in the estimate of the probable future growth of the use of electricity so indicate, the commission shall commence a review of any certificate granted under this chapter to determine whether the public convenience and necessity continues to require the facility under construction. If the commission finds that completion of the facility under construction is no longer in the public interest, the commission may modify or revoke the certificate.
As added by P.L.88-1985, SEC.11. Amended by P.L.53-1992, SEC.5.

IC 8-1-8.5-6
Review of construction; force and effect of certificate approved under review; election to defer review
Sec. 6. (a) In addition to the review of the continuing need for the facility under construction prescribed in section 5.5 of this chapter, the commission shall, at the request of the public utility, maintain an ongoing review of such construction as it proceeds. The applicant

shall submit each year during construction, or at such other periods as the commission and the public utility mutually agree, a progress report and any revisions in the cost estimates for the construction.
(b) If the commission approves the construction and the cost of the portion of the facility under review, the certificate shall remain in full force and effect.
(c) If the commission disapproves of all or part of the construction or cost of the portion of the facility under review, the commission may modify or revoke the certificate.
(d) Alternatively, the public utility may elect to forego commission review under subsection (a) and defer the review of the construction and cost until completion or cancellation of the facility.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.12; P.L.53-1992, SEC.6.

IC 8-1-8.5-6.5
Rates; recovery of costs
Sec. 6.5. Absent fraud, concealment, or gross mismanagement, a utility shall recover through rates the actual costs the utility has incurred in reliance on a certificate issued under this chapter, and as modified under sections 5.5 and 6 of this chapter as follows:
(1) If a facility has been found to be completed and the facility's construction has been subject to ongoing review under section 6(a) of this chapter, the costs of construction approved by the commission during the ongoing review shall be included in the utility's rate base without further commission review.
(2) If a facility has been found to be completed and the facility's construction is subject to subsequent review under section 6(d) of this chapter, the costs of construction that do not exceed the estimate found under section 5(b)(1) of this chapter shall be included in the utility's rate base, except for costs that are shown to result from inadequate quality controls. However, inclusion of costs in excess of the estimate found by the commission under section 5(b)(1) of this chapter in the utility's rate base is not permitted unless shown by the utility in construction of that facility to be necessary and prudent.
(3) If a facility has been canceled as a result of the modification or revocation of the certificate under section 5.5 or 6 of this chapter and the facility's construction has been subject to ongoing review under section 6(a) of this chapter (including reviews after cancellation), the costs of construction approved by the commission during the review shall be recovered by the utility by inclusion in rates and amortization over a reasonable time to be determined by the commission. The utility shall be permitted to earn a return, computed using the utility's authorized rate of return, on the unamortized balance.
(4) If a facility has been canceled as a result of the modification or revocation of the certificate under section 5.5 or 6 of this chapter and the facility's construction is subject to subsequent review under section 6(d) of this chapter, the costs of

construction incurred before cancellation that were included in the estimate found under section 5(b)(1) of this chapter and that have not been shown to result from inadequate quality controls shall be recovered by the utility by inclusion in rates and amortization over a reasonable time to be determined by the commission. The utility shall be permitted to earn a return, computed using the utility's authorized rate of return, on the unamortized balance. However, costs that were not included in the estimate found by the commission under section 5(b)(1) of this chapter may not be included in rates unless shown by the utility in construction of that facility to be necessary and prudent.
As added by P.L.53-1992, SEC.7.

IC 8-1-8.5-7
Certification requirements; exemptions; report
Sec. 7. The certification requirements of this chapter do not apply to persons who:
(1) construct an electric generating facility primarily for that person's own use and not for the primary purpose of producing electricity, heat, or steam for sale to or for the public for compensation;
(2) construct an alternate energy production facility, cogeneration facility, or a small hydro facility that complies with the limitations set forth in IC 8-1-2.4-5; or
(3) are a municipal utility and install an electric generating facility that has a capacity of ten thousand (10,000) kilowatts or less.
However, those persons shall, nevertheless, be required to report to the commission the proposed construction of such a facility before beginning construction of the facility.
As added by P.L.43-1983, SEC.12.

IC 8-1-8.5-8
Construction of chapter; valuation of property
Sec. 8. Except as otherwise provided in this chapter, nothing in this chapter limits the commission's responsibility regarding valuation of utility property under IC 8-1-2-6.
As added by P.L.5-1988, SEC.47. Amended by P.L.53-1992, SEC.8.



CHAPTER 8.6. REPEALED



CHAPTER 8.7. CLEAN COAL TECHNOLOGY

IC 8-1-8.7-2
"Public utility"
Sec. 2. As used in this chapter, "public utility" means a public or municipally owned utility.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-3
Certificate of public convenience and necessity; use of clean coal technology
Sec. 3. (a) Except as provided in subsection (c), a public utility may not use clean coal technology at a new or existing electric generating facility without first applying for and obtaining from the commission a certificate that states that public convenience and necessity will be served by the use of clean coal technology.
(b) The commission shall issue a certificate of public convenience and necessity under subsection (a) if the commission finds that a clean coal technology project offers substantial potential of reducing sulfur or nitrogen based pollutants in a more efficient manner than conventional technologies in general use as of January 1, 1989. For purposes of this chapter, a project that the United States Department of Energy has selected for funding under its Innovative Clean Coal Technology program and is finally approved for funding after December 31, 1988, is not considered a conventional technology in general use as of January 1, 1989. When determining whether to grant a certificate under this section, the commission shall examine the following factors:
(1) The costs for constructing, implementing, and using clean coal technology compared to the costs for conventional emission reduction facilities. (2) Whether a clean coal technology project will also extend the useful life of an existing electric generating facility and the value of that extension.
(3) The potential reduction of sulfur and nitrogen based pollutants achieved by the proposed clean coal technology system.
(4) The reduction of sulfur nitrogen based pollutants that can be achieved by conventional pollution control equipment.
(5) Federal sulfur and nitrogen based pollutant emission standards.
(6) The likelihood of success of the proposed project.
(7) The cost and feasibility of the retirement of an existing electric generating facility.
(8) The dispatching priority for the facility utilizing clean coal technology, considering direct fuel costs, revenues and expenses of the utility, and environmental factors associated with byproducts resulting from the utilization of the clean coal technology.
(9) Any other factors the commission considers relevant, including whether the construction, implementation, and use of clean coal technology is in the public's interest.
(c) A public utility is not required to obtain a certificate under this chapter for a clean coal technology project that constitutes a research and development project that may be expensed under IC 8-1-2-6.1.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-4
Hearings and requisite findings; estimated costs; use of Indiana coal
Sec. 4. (a) As a condition for receiving the certificate required under section 3 of this chapter, an applicant must file an estimate of the cost of constructing, implementing, and using clean coal technology and supportive technical information in as much detail as the commission requires.
(b) The commission shall hold a public hearing on each application. A certificate shall be granted only if the commission has:
(1) made a finding that the public convenience and necessity will be served by the construction, implementation, and use of clean coal technology;
(2) approved the estimated costs;
(3) made a finding that the facility where the clean coal technology is employed:
(A) utilizes and will continue to utilize Indiana coal as its primary fuel source; or
(B) is justified, because of economic considerations or governmental requirements, in utilizing non-Indiana coal;
after the technology is in place; and
(4) made a finding on each of the factors described in section 3(b) of this chapter, including the dispatching priority of the facility to the utility. As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-5
Modification or revocation of certificate
Sec. 5. When, in the opinion of the commission, changes in the estimate of the cost or the need for clean coal technology occur, the commission shall immediately commence a review of the certificate granted under this chapter to determine if public convenience and necessity will be served by the implementation of the technology. If the commission finds that implementation of the technology will not serve the public convenience and necessity, the commission may modify or revoke the certificate.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-6
Cancellation of clean coal technology implementation; recovery of expenditures
Sec. 6. If a public utility cancels the implementation of the technology as a result of the modification or revocation of a certificate by the commission under section 5 of this chapter, the public utility may recover the amount of its investment in the technology, along with a reasonable return on the unamortized balance. The utility may not recover on amounts expended in excess of the cost estimates approved by the commission under section 4 of this chapter unless the utility can prove to the commission that those expenditures were necessary and prudent. The recovery must be made over a reasonable period of time through rates charged by the public utility. A recovery may not be made if there was fraud, concealment, or gross mismanagement on the part of the public utility.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-7
Ongoing review of construction and costs
Sec. 7. (a) This section does not apply if the utility elects the review described in section 8 of this chapter.
(b) In addition to the review of the continuing need for the clean coal technology system under construction prescribed in section 5 of this chapter, the commission shall at the request of the public utility maintain an ongoing review of that construction as the construction proceeds. The applicant shall submit each year during construction, or at other times as the commission and the public utility mutually agree, a progress report and any revisions in the cost estimates for the construction. The commission must hold a public hearing before it may approve or deny a proposed increase in the cost estimates for the implementation, construction, or use of clean coal technology.
(c) If the commission approves the construction and the cost of the part of the clean coal technology system under review, the approval forecloses subsequent challenges to the inclusion of that part of the clean coal technology system in the public utility's rate

base on the basis of excessive cost, inadequate quality control, or inability to employ the technology.
(d) If the commission disapproves of all or part of the construction or cost of the part of the clean coal technology system under review, the commission may modify or revoke the certificate. If the public utility cancels construction of the clean coal technology system as a result of the modification or revocation of the certificate, the utility may recover over a reasonable period of time through rates, absent fraud, concealment, or gross mismanagement, the amount of its investment in the clean coal technology system along with a reasonable return on the unamortized balance to the extent the construction and the cost were approved previously by the commission.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-8
Review of completed construction; costs exceeding estimated and approved costs
Sec. 8. A public utility may elect to forgo any commission review of the construction and cost until completion of the clean coal technology system. If the commission has annually approved the continuing need for the project under section 5 of this chapter, and to the extent the public utility seeks to add to the rate base an amount that does not exceed that filed under section 4(a) of this chapter, the inclusion of that amount may be challenged only on the basis of inadequate quality controls. However, inclusion of costs in excess of those approved by the commission under section 4(b)(2) of this chapter is not permitted unless the public utility shows those costs to be necessary and prudent.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-9
Dispatching priority
Sec. 9. After the commission has made a finding under section 4(b)(4) of this chapter as to the dispatching priority of a facility utilizing clean coal technology, the utility receiving the certificate under this chapter may dispatch the facility for which the certificate is issued in accordance with such finding, and such dispatch shall not be considered to be in conflict with the provisions of IC 8-1-2-42.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-10
Construction of electric generating facilities; additional certification; joint applications
Sec. 10. (a) This chapter does not relieve a public utility of the duty to obtain a certificate under IC 8-1-8.5 if the utility is proposing the use of clean coal technology as a part of the construction of an electric generating facility.
(b) A public utility seeking a certificate under IC 8-1-8.5 and this chapter for one (1) project may file a joint application for both

certificates. If a joint application is filed, the commission shall jointly consider both certificates.
As added by P.L.105-1989, SEC.4.



CHAPTER 8.8. UTILITY GENERATION AND CLEAN COAL TECHNOLOGY

facilities are built in regions throughout Indiana.
(5) The study, analysis, development, and life cycle management of nuclear energy production or generating facilities are encouraged at the same time as are new coal fired and other fossil fuel based energy production or generating facilities.
As added by P.L.159-2002, SEC.6. Amended by P.L.175-2007, SEC.11; P.L.150-2011, SEC.2.

IC 8-1-8.8-2
"Clean coal and energy projects"
Sec. 2. As used in this chapter, "clean energy projects" means any of the following:
(1) Any of the following projects:
(A) Projects at new energy production or generating facilities that employ the use of clean coal technology and that produce energy, including substitute natural gas, primarily from coal, or gases derived from coal, from the geological formation known as the Illinois Basin.
(B) Projects to provide advanced technologies that reduce regulated air emissions from or increase the efficiency of existing energy production or generating plants that are fueled primarily by coal or gases from coal from the geological formation known as the Illinois Basin, such as flue gas desulfurization and selective catalytic reduction equipment.
(C) Projects to provide electric transmission facilities to serve a new energy production or generating facility or a nuclear energy production or generating facility.
(D) Projects that produce substitute natural gas from Indiana coal by construction and operation of a coal gasification facility.
(E) Projects or potential projects that enhance the safe and reliable use of nuclear energy production or generating technologies to produce electricity.
(2) Projects to develop alternative energy sources, including renewable energy projects or coal gasification facilities.
(3) The purchase of fuels or energy produced by a coal gasification facility or by a nuclear energy production or generating facility.
(4) Projects described in subdivisions (1) through (2) that use coal bed methane.
As added by P.L.159-2002, SEC.6. Amended by P.L.174-2005, SEC.2; P.L.175-2007, SEC.12; P.L.150-2011, SEC.3.

IC 8-1-8.8-3
"Clean coal technology"
Sec. 3. As used in this chapter, "clean coal technology" means a technology (including precombustion treatment of coal):
(1) that is used in a new or existing energy production or

generating facility and directly or indirectly reduces or avoids airborne emissions of sulfur, mercury, or nitrogen oxides or other regulated air emissions associated with the combustion or use of coal; and
(2) that either:
(A) was not in general commercial use at the same or greater scale in new or existing facilities in the United States at the time of enactment of the federal Clean Air Act Amendments of 1990 (P.L.101-549); or
(B) has been selected by the United States Department of Energy for funding or loan guaranty under an Innovative Clean Coal Technology or loan guaranty program under the Energy Policy Act of 2005, or any successor program, and is finally approved for such funding or loan guaranty on or after the date of enactment of the federal Clean Air Act Amendments of 1990 (P.L.101-549).
As added by P.L.159-2002, SEC.6. Amended by P.L.175-2007, SEC.13.

IC 8-1-8.8-4
"Coal gasification facility"
Sec. 4. As used in this chapter, "coal gasification facility" means a facility in Indiana that uses a manufacturing process that converts coal into a clean gas that can be used:
(1) as a fuel to generate energy; or
(2) as substitute natural gas.
As added by P.L.159-2002, SEC.6. Amended by P.L.175-2007, SEC.14; P.L.150-2011, SEC.4.

IC 8-1-8.8-5
"Costs associated with qualified utility system property"
Sec. 5. As used in this chapter, "costs associated with qualified utility system property" means capital, operation, maintenance, depreciation, tax costs, and financing costs of or for qualified utility system property.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-6
"Eligible business"
Sec. 6. As used in this chapter, "eligible business" means an energy utility (as defined in IC 8-1-2.5-2) or owner of a coal gasification facility that:
(1) proposes to construct or repower a new energy production or generating facility;
(2) proposes to construct or repower a project described in section 2(1) or 2(2) of this chapter;
(3) undertakes a project to develop alternative energy sources, including renewable energy projects or coal gasification facilities; or
(4) purchases fuels or energy produced by a coal gasification

facility or by a nuclear energy production or generating facility.
As added by P.L.159-2002, SEC.6. Amended by P.L.175-2007, SEC.15; P.L.150-2011, SEC.5.

IC 8-1-8.8-7
"Group"
Sec. 7. As used in this chapter, "group" refers to the forecasting group established by IC 8-1-8.5-3.5.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-8
"New energy production or generating facility"
Sec. 8. (a) As used in this chapter, "new energy production or generating facility" refers to a generation or coal gasification facility that satisfies all of the following:
(1) The facility produces energy primarily from coal or gases from coal from the geological formation known as the Illinois Basin.
(2) The facility is a:
(A) newly constructed or newly repowered energy plant; or
(B) newly constructed capacity expansion at an existing plant;
dedicated primarily to serving Indiana retail customers.
(3) The repowering, construction, or expansion of the facility was begun by an Indiana utility after July 1, 2002.
(4) Except for a facility that is a clean energy project under section 2(2) of this chapter, the facility has an aggregate rated electric generating capacity of at least one hundred (100) megawatts for all units at one (1) site or a generating capacity of at least four hundred thousand (400,000) pounds per hour of steam.
(b) The term includes the transmission lines, gas transportation facilities, and associated equipment employed specifically to serve a new energy production or generating facility.
As added by P.L.159-2002, SEC.6. Amended by P.L.175-2007, SEC.16; P.L.150-2011, SEC.6.

IC 8-1-8.8-8.5
"Nuclear energy production or generating facility"
Sec. 8.5. (a) As used in this chapter, "nuclear energy production or generating facility" means an energy production or generation facility that:
(1) uses a nuclear reactor as its heat source to provide steam to a turbine generator to produce or generate electricity;
(2) supplies electricity to Indiana retail customers on July 1, 2011;
(3) is dedicated primarily to serving Indiana customers; and
(4) is undergoing a comprehensive life cycle management project to enhance the safe and reliable operation of the facility during the period the facility is licensed to operate by the

United States Nuclear Regulatory Commission.
(b) The term includes the transmission lines and other associated equipment employed specifically to serve a nuclear energy production or generating facility.
As added by P.L.150-2011, SEC.7.

IC 8-1-8.8-8.7
"Qualified utility system expenses"
Sec. 8.7. As used in this chapter, "qualified utility system expenses" means the costs associated with the study, analysis, or development of a life cycle management project for a nuclear energy production or generating facility.
As added by P.L.150-2011, SEC.8.

IC 8-1-8.8-9
"Qualified utility system property"
Sec. 9. As used in this chapter, "qualified utility system property" means any:
(1) new energy production or generating facility; or
(2) nuclear energy production or generating facility;
used, or to be used, in whole or in part, by an energy utility to provide retail energy service (as defined in IC 8-1-2.5-3) regardless of whether that service is provided under IC 8-1-2.5 or another provision of this article.
As added by P.L.159-2002, SEC.6. Amended by P.L.175-2007, SEC.17; P.L.150-2011, SEC.9.

IC 8-1-8.8-10
"Renewable energy resources"
Sec. 10. (a) As used in this chapter "renewable energy resources" means the following:
(1) A clean energy resource listed in IC 8-1-37-4(a)(1) through IC 8-1-37-4(a)(16).
(2) Low temperature, oxygen starved gasification of municipal solid waste.
(11) (3) Methane recovered from landfills for the production of electricity.
(b) Except for energy described in subsection (a)(2) and IC 8-1-37-4(a)(9), the term does not include energy from the incinerations, burning, or heating of any of the following:
(1) Tires.
(2) General household, institutional, commercial, industrial lunchroom, office, or landscape waste.
(c) The term excludes treated or painted lumber.
As added by P.L.159-2002, SEC.6. Amended by P.L.175-2007, SEC.18; P.L.151-2009, SEC.4; P.L.95-2010, SEC.1; P.L.96-2011, SEC.1; P.L.150-2011, SEC.10; P.L.224-2011, SEC.1.

IC 8-1-8.8-11
Incentives for clean energy projects; application to commission;

commission's time for determining elegibility
Sec. 11. (a) The commission shall encourage clean energy projects by creating the following financial incentives for clean energy projects, if the projects are found to be reasonable and necessary:
(1) The timely recovery of costs and expenses incurred during construction and operation of projects described in section 2(1) or 2(2) of this chapter.
(2) The authorization of up to three (3) percentage points on the return on shareholder equity that would otherwise be allowed to be earned on projects described in subdivision (1).
(3) Financial incentives for the purchase of fuels or energy produced by a coal gasification facility or by a nuclear energy production or generating facility, including cost recovery and the incentive available under subdivision (2).
(4) Financial incentives for projects to develop alternative energy sources, including renewable energy projects or coal gasification facilities.
(5) Other financial incentives the commission considers appropriate.
(b) An eligible business must file an application to the commission for approval of a clean energy project under this section. This chapter does not relieve an eligible business of the duty to obtain any certificate required under IC 8-1-8.5 or IC 8-1-8.7. An eligible business seeking a certificate under IC 8-1-8.5 or IC 8-1-8.7 and this chapter for one (1) project may file a single application for all necessary certificates. If a single application is filed, the commission shall consider all necessary certificates at the same time.
(c) The commission shall promptly review an application filed under this section for completeness. The commission may request additional information the commission considers necessary to aid in its review.
(d) The commission shall, after notice and hearing, issue a determination of a project's eligibility for the financial incentives described in subsection (a) not later than one hundred twenty (120) days after the date of the application, unless the commission finds that the applicant has not cooperated fully in the proceeding.
As added by P.L.159-2002, SEC.6. Amended by P.L.150-2011, SEC.11.

IC 8-1-8.8-12
Recovery of costs; rate adjustment mechanisms
Sec. 12. (a) The commission shall provide financial incentives to eligible businesses for:
(1) new energy production or generating facilities; and
(2) nuclear energy production or generating facilities;
in the form of timely recovery of the costs incurred in connection with the study, analysis, development, siting, design, licensing, permitting, construction, repowering, expansion, life cycle management, operation, or maintenance of the facilities. (b) An eligible business seeking authority to timely recover the costs described in subsection (a) must apply to the commission for approval of a rate adjustment mechanism in the manner determined by the commission.
(c) An application must include the following:
(1) A schedule for the completion of construction, repowering, life cycle management, or expansion of the facility for which rate relief is sought.
(2) Copies of the most recent integrated resource plan filed with the commission, if applicable.
(3) The amount of capital investment by the eligible business in the facility.
(4) Other information the commission considers necessary.
(d) The commission shall allow an eligible business to recover:
(1) the costs associated with qualified utility system property; and
(2) qualified utility system expenses;
if the eligible business provides substantial documentation that the expected costs and expenses and the schedule for incurring those costs and expenses are reasonable and necessary.
(e) The commission shall allow an eligible business to recover the costs associated with the purchase of fuels or energy produced by a coal gasification facility or by a nuclear energy production or generating facility if the eligible business provides substantial documentation that the costs associated with the purchase are reasonable and necessary.
(f) A retail rate adjustment mechanism proposed by an eligible business under this section may be based on actual or forecasted data. If forecast data is used, the retail rate adjustment mechanism must contain a reconciliation mechanism to correct for any variance between the forecasted costs and the actual costs.
As added by P.L.159-2002, SEC.6. Amended by P.L.175-2007, SEC.19; P.L.150-2011, SEC.12.

IC 8-1-8.8-13
Monthly report to lieutenant governor required
Sec. 13. An eligible business shall file a monthly report with the lieutenant governor stating the following information:
(1) The amount of Illinois Basin coal, if any, purchased during the previous month for use in a new energy production or generating facility.
(2) The amount of any fuel or energy produced by:
(A) a coal gasification facility; or
(B) a nuclear energy production or generating facility;
that is purchased by the eligible business during the previous month.
(3) Any other information the lieutenant governor may reasonably require.
As added by P.L.159-2002, SEC.6. Amended by P.L.1-2006, SEC.151; P.L.175-2007, SEC.20; P.L.150-2011, SEC.13.
IC 8-1-8.8-14
Annual study of using renewable energy resources
Sec. 14. The group shall conduct an annual study on the use, availability, and economics of using in Indiana the clean energy resources listed in IC 8-1-37-4(a)(1) through IC 8-1-37-4(a)(6). The commission may direct the group to study additional clean energy resources as the commission considers appropriate. Each year, the group shall submit a report on the study to the commission for inclusion in the commission's annual report to the regulatory flexibility committee described in IC 8-1-2.5-9 and IC 8-1-2.6-4. The commission shall direct the group concerning the appropriate level of detail for the report. The report must include suggestions from the group to encourage the development and use of clean energy resources and technologies appropriate for use in Indiana.
As added by P.L.159-2002, SEC.6. Amended by P.L.71-2009, SEC.2; P.L.150-2011, SEC.14.

IC 8-1-8.8-15
Commission's power to review approved projects
Sec. 15. The commission may review any project approved under this chapter to determine that the project continues to comply with the commission's order initially approving incentives under this chapter. The commission may revoke any incentive approved in the order if the commission finds that the project no longer complies with the provisions of the order concerning the incentive.
As added by P.L.159-2002, SEC.6.



CHAPTER 8.9. FINANCING OF SUBSTITUTE NATURAL GAS COSTS

IC 8-1-8.9-1
"Assignee" defined
Sec. 1. (a) As used in this chapter, "assignee" means any individual, corporation, or other legal entity to which an SNG property interest is transferred.
(b) The term includes an assignee of a person described in subsection (a).
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-3
"Energy utility" defined
Sec. 3. As used in this chapter, "energy utility" has the meaning

set forth in IC 8-1-2.5-2.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-4
"Financing entity" defined
Sec. 4. As used in this chapter, "financing entity" means a person that provides:
(1) equity financing; or
(2) debt financing;
that is secured by an SNG property interest.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-5
"Qualified contract" defined
Sec. 5. As used in this chapter, "qualified contract" means a contract with a term of at least thirty (30) years for the sale of substitute natural gas to an energy utility.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-6
"Qualified cost" defined
Sec. 6. As used in this chapter, "qualified cost" means any cost incurred by an energy utility in purchasing substitute natural gas under a qualified contract.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-7
"Qualified order" defined
Sec. 7. As used in this chapter, "qualified order" means a final and irrevocable order that:
(1) is issued by the commission; and
(2) approves a qualified contract adopted in accordance with this chapter and IC 8-1-2-42.1.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-8
"Substitute natural gas" defined
Sec. 8. As used in this chapter, "substitute natural gas" or "SNG" has the meaning set forth in IC 8-1-2-42.1(a).
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-9
"SNG property interest" defined
Sec. 9. As used in this chapter, "SNG property interest" means the right, title, and interest that:
(1) are held by an energy utility or its assignee;
(2) are created by a qualified order; and
(3) entitle the energy utility or its assignee to recover qualified costs under IC 8-1-2-42.1.
As added by P.L.175-2007, SEC.21.
IC 8-1-8.9-10
"SNG seller" defined
Sec. 10. As used in this chapter, "SNG seller" means any individual, corporation, or other legal entity that engages in the production and sale of substitute natural gas.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-11
Qualified order for cost recovery
Sec. 11. (a) Notwithstanding any other law, the commission may, in accordance with this chapter and IC 8-1-2-42.1, issue a qualified order that:
(1) approves the terms of a qualified contract; and
(2) authorizes the recovery of qualified costs by an energy utility from its customers.
(b) A qualified order issued under this section may not be:
(1) rescinded;
(2) nullified; or
(3) modified;
in such a manner that reduces or otherwise impairs the value of an SNG property interest.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-12
SNG property interest; property rights
Sec. 12. (a) An SNG property interest, including any right to future purchases of substitute natural gas during the term of a qualified contract, constitutes a present property right.
(b) Qualified costs recovered by an energy utility under a qualified order constitute proceeds of only the SNG property interest that is created by the qualified order.
(c) If the commission issues a qualified order under section 11 of this chapter, the state covenants and agrees, for the benefit of the energy utility and any assignee or financing entity involved, that the state will not take or permit any action that would:
(1) reduce or otherwise impair the value of the SNG property interest created by the qualified order; or
(2) limit, alter, or impair:
(A) the qualified order;
(B) the SNG property interest created by the qualified order; or
(C) qualified costs that are:
(i) imposed on and collected by the energy utility; and
(ii) remitted to the SNG seller;
under the terms of the qualified contract;
until the qualified contract has been performed in full.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-13
SNG property interest; assignability Sec. 13. (a) An energy utility may assign an SNG property interest to an assignee, including:
(1) another party to the qualified contract; or
(2) a financing entity.
An assignee may in turn assign an SNG property interest to a financing entity that provides financing to the assignee.
(b) An assignment to a financing entity under this section may be:
(1) an absolute assignment of the SNG property interest; or
(2) an assignment of the SNG property interest as collateral for an obligation owed to the financing entity.
(c) An assignee under this section may enforce the SNG property interest by all applicable legal and equitable means.
(d) Any amounts collected by an energy utility in connection with the sale, transfer, or disposition of substitute natural gas under a qualified contract that forms the basis of an SNG property interest assigned under this section constitute the property of the assignee. Pending the transfer of the SNG property interest to the assignee, the amounts described in this subsection shall be:
(1) segregated by the energy utility; and
(2) held in trust for the benefit of the assignee;
subject to the terms of the qualified contract that forms the basis of the SNG property interest that is being assigned.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-14
SNG property interest; bankruptcy setoff
Sec. 14. The interests of an assignee in:
(1) an SNG property interest transferred to the assignee under section 13 of this chapter; and
(2) any revenues or collections arising from the SNG property interest transferred;
are not subject to setoff by the energy utility that transferred the SNG property interest, or by any other person, in connection with any bankruptcy proceeding involving the energy utility.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-15
SNG property interest; true sale
Sec. 15. (a) If an agreement by an energy utility or an assignee to assign an SNG property interest expressly states that the assignment is a sale or is otherwise an absolute transfer:
(1) the resulting transaction:
(A) is a true sale; and
(B) is not a secured transaction; and
(2) title, both legal and equitable, passes to the person to which the SNG property interest is assigned.
(b) A transaction resulting from an agreement described in subsection (a) is a true sale regardless of whether:
(1) the assignee has recourse against the assignor; or
(2) the agreement provides for any of the following: (A) The assignor's retention of an equity interest in the SNG property interest transferred.
(B) Continuing obligations of the energy utility under the qualified contract, including the obligation of the energy utility to serve as the collector of qualified costs.
(C) The treatment of the transfer as a financing for tax, financial reporting, or other purposes.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-16
SNG property interest; security interests
Sec. 16. (a) An SNG property interest does not constitute an account or a general intangible under IC 26-1-9.1-102. The creation, granting, perfection, and enforcement of liens and security interests in SNG property interests are governed by this chapter and not by IC 26-1-9.1.
(b) A valid and enforceable lien and security interest in an SNG property interest may be created only by the execution and delivery of a security agreement with a financing entity in connection with the issuance of indebtedness. The security interest attaches automatically from the time that value is received for the indebtedness secured by the SNG property interest and, upon perfection through the filing of notice with the secretary of state:
(1) constitutes a continuously perfected lien and security interest in the SNG property interest and all proceeds of the SNG property interest, whether or not accrued;
(2) has priority in the order of its filing; and
(3) takes precedence over any subsequent judicial lien or other creditor's lien.
If notice is filed with the secretary of state not later than ten (10) days after value is received for the indebtedness, the security interest is perfected retroactive to the date the value was received. If notice is not filed with the secretary of state within ten (10) days after value is received for the indebtedness, the security interest is perfected as of the date of filing.
(c) Transfer of an SNG property interest to an assignee is perfected against all third parties, including subsequent judicial or other lien creditors, upon:
(1) the delivery of transfer documents to the assignee; and
(2) the filing of notice with the secretary of state in accordance with subsection (b).
However, if notice of the transfer is not filed with the secretary of state within ten (10) days after the delivery of the transfer documentation, the transfer of the SNG property interest is not perfected against third parties until the notice is filed.
(d) The priority of a lien and security interest under this section is not impaired by either of the following:
(1) A later modification of the qualified order creating the SNG property interest being transferred.
(2) The commingling of other funds with funds collected in

connection with a qualified contract. Any other security interest that may apply to funds collected in connection with a qualified contract terminates when the funds are transferred to a segregated account for the benefit of the assignee or a financing entity. If an SNG property interest has been transferred to an assignee, any proceeds from the SNG property interest shall be held in trust for the assignee.
(e) If a default or termination occurs in connection with a financing secured by an SNG property interest, the financing entity or its representative may foreclose on or otherwise enforce its lien and security interest in the SNG property interest as if the financing entity were a secured party under IC 26-1-9.1. Amounts arising from the qualified contract that is the basis of the SNG property interest shall be transferred to a separate account for the financing entity's benefit and are subject to the financing entity's security interest and lien.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-17
SNG property interest; status of parties to transaction
Sec. 17. An assignee or a financing party is not considered an energy utility solely by virtue of its participation in any transaction described in this chapter.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-18
SNG property interest; successor obligations
Sec. 18. Any entity that becomes a successor to an energy utility as the result of:
(1) any bankruptcy, reorganization, or other insolvency proceeding;
(2) any merger, sale, or transfer involving the energy utility; or
(3) the operation of law;
or for any other reason, shall perform and satisfy any obligations of the energy utility incurred under this chapter in the same manner and to the same extent as the energy utility would have been obligated to perform, including the obligation to pay to an assignee any funds collected by the energy utility in connection with the SNG property interest assigned to the assignee.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-19
SNG property interest; SNG seller contract with energy utility
Sec. 19. An SNG seller that is an assignee may contract with the energy utility, in the qualified contract or in another contract, for the performance of services related to the sale of substitute natural gas under the qualified contract, including:
(1) the transportation and distribution of substitute natural gas; and
(2) billing, collection, and other related services; according to terms and conditions that reasonably compensate the energy utility for its services and adequately secure payment to the SNG seller.
As added by P.L.175-2007, SEC.21.

IC 8-1-8.9-20
SNG property interest; SNG seller rights
Sec. 20. If an energy utility makes a true sale of an SNG property interest to an SNG seller under section 15 of this chapter, the SNG seller:
(1) retains title to all substitute natural gas distributed by the energy utility to the energy utility's retail end use customers;
(2) is entitled to all amounts collected by the energy utility from its retail end use customers for the distribution of the substitute natural gas, subject to the terms of the qualified contract; and
(3) has the same rights to payments made by the energy utility's retail end use customers as does the energy utility that provides the substitute natural gas to those customers.
As added by P.L.175-2007, SEC.21.



CHAPTER 9. RELOCATION OF UTILITIES IN HIGHWAY RIGHTS-OF-WAY

IC 8-1-9-2
Definitions
Sec. 2. When used in this chapter, the term:
(a) "Utility" shall include all privately, municipally, publicly, or cooperatively owned systems for supplying communications, power, light, heat, electricity, gas, water, pipeline, sewer, sewage disposal, drain, or like service, directly or indirectly, to the public.
(b) "Cost of relocation" shall include the entire amount paid by a utility properly attributable to such relocation, after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility.
(c) "Highway" when used in this chapter shall mean only those routes which are included within the national system of interstate and defense highways.
(Formerly: Acts 1961, c.112, s.2.) As amended by P.L.59-1984, SEC.62.

IC 8-1-9-3
Audits
Sec. 3. The cost of relocation of a utility facility is a cost of highway construction and shall be paid by the state in the same manner other costs of construction of the highway are paid. All relevant books, records, and accounts of any public utility to which a payment for a relocation has been made by the state shall be audited by the Indiana department of transportation auditor and the utility, following the audit, shall refund any portion of the payment the state determines was not properly compensable.
(Formerly: Acts 1961, c.112, s.3; Acts 1965, c.321, s.1.) As amended by Acts 1980, P.L.74, SEC.34; P.L.18-1990, SEC.25.
IC 8-1-9-4
New location; right to operate
Sec. 4. In the case of any such relocation of facilities, the utility owning or operating the same, its successors, or assigns, may maintain and operate such facilities, with the necessary appurtenances in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations.
(Formerly: Acts 1961, c.112, s.4.)

IC 8-1-9-5
Certain projects; payment of initial cost
Sec. 5. Notwithstanding any other provisions of this chapter, the Indiana department of transportation may pay the initial cost of relocating a utility facility if all of the following conditions have been met:
(1) The utility facility is owned by a political subdivision of this state.
(2) The removal of the utility facility is incurred as the result of a federally funded highway or railroad-highway improvement project.
(3) The relocation qualifies for initial cost of construction with state funds as a part of the federal-aid project cost.
(4) A federal-aid project agreement is entered into with the Federal Highway Administration.
(5) The department has been assured reimbursement for all costs by the Federal Highway Administration, the political subdivision, or both.
As added by Acts 1982, P.L.73, SEC.1. Amended by P.L.18-1990, SEC.26.



CHAPTER 10. PUBLIC UTILITY ACCOUNTING PRACTICES

IC 8-1-10-2
Fines and penalties
Sec. 2. Any person, firm, limited liability company, or corporation violating any provision of section 1 of this chapter shall become liable to a penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for each offense, to be recovered in an action in the proper circuit or superior court, by the state of Indiana on the relation of the attorney general or any prosecuting attorney, and such penalty, when recovered, shall be paid into the state treasury, for the use of the state.
(Formerly: Acts 1915, c.57, s.2.) As amended by P.L.59-1984, SEC.64; P.L.8-1993, SEC.121.



CHAPTER 11. REPEALED



CHAPTER 11.1. DEPARTMENT OF PUBLIC UTILITIES OF CONSOLIDATED CITY

shall serve from the date of their election until one (1) year from the first day of January next following their election and until their successors are elected and have qualified.
(i) Said board of trustees shall keep a record of their proceedings. The expense of the meetings and proceedings of said board and of keeping a record thereof and the salary of the members thereof shall be paid upon a written request of the presiding officer and secretary thereof by the board of directors for utilities out of the funds belonging to said utility district. Each member of said board of trustees for utilities shall receive as compensation for his services as such a salary in the sum of fifty dollars ($50) per year.
(j) The board of trustees for utilities shall meet annually on the first Monday of December of each year, at the principal office of said department of public utilities, for the purpose of transacting any business pertaining to their duties, and for the purposes of electing officers of such board of trustees and of selecting and appointing members of the board of directors for utilities, who shall serve for one (1) year from the first day of January following and until their successors are appointed and qualified.
(k) All persons so selected and appointed as such directors and all the successors thereof appointed at any time shall be chosen by a majority vote of all the members of said board of trustees. Said board of trustees shall have power to remove summarily and at any time any director and in such event, or if a vacancy occurs in said board of directors from any cause, said board of trustees shall appoint a successor in like manner who shall serve for the balance of the term for which the member whose place is so filled was appointed.
(l) No person shall be appointed a member of said board of directors for utilities unless he is a bona fide resident of said city and has been such for five (5) years immediately preceding such appointment, and is at least thirty-five (35) years of age. If any such director shall cease to be a legal resident of said city during the term for which he was appointed, his membership on such board shall thereby terminate and become vacant.
(m) Each member of said board of directors for utilities before entering upon his duties shall take and subscribe an oath, to be indorsed upon the certificate of his appointment, which shall be promptly filed with the clerk of the city-county council.
(n) Each of said members of said board of directors, before entering upon his duties, shall execute a bond payable to the state of Indiana, with surety to be approved by the mayor of said city, in the penal sum of fifteen thousand dollars ($15,000), conditioned upon the faithful performance of the duties of his office and the accounting for all moneys and property that may come into his hands or under his control. The cost of all such bonds shall be paid by the department of public utilities of said city.
(o) Any trustee may be removed from office for neglect of duty, incompetency, disability to perform his duties, or other good cause, by an order and judgment of the circuit or superior court of the county in which such city is located, in the following manner, to wit:

An original complaint may be filed by either the mayor, or by a majority of the city-county council against any such trustee setting forth the charges preferred, and the cause shall be placed on the advanced calendar and be tried as other civil causes are tried, by the court, without the intervention of a jury. If such charges be sustained, the court shall declare such office vacant. The judgment of said court shall be final and no appeal shall lie therefrom by any party.
(p) Said board of trustees shall have power to adopt rules, regulations and by-laws for their own governance, and may meet regularly or specially as often as necessary to transact any business or duties imposed upon them under this chapter or any other statute.
(q) In the event such city shall acquire in any manner herein provided more than one (1) such public utility and the property thereof, said board of trustees may add to such board of directors from time to time one (1) or more additional members, increasing such board to not exceed a total of eleven (11) members; which members shall be appointed and shall serve under all the provisions herein governing the appointment, terms and duties of such board of directors for utilities.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-2
Board of directors; appointment of officers; compensation; meetings; employee bonds
Sec. 2. (a) The members of such board of directors for utilities shall hold a meeting on the second Monday of January of each year for the purpose of organization and to elect officers for the ensuing year. They shall choose one (1) of their members president, another vice-president, another secretary, and another treasurer, who shall perform the duties usually pertaining to those offices. Such officers so chosen shall serve from the date of their election until their successors are duly elected and qualified.
(b) The members of such board of directors for utilities shall each be paid a salary for their services as such directors at the rate of six hundred dollars ($600) per annum during the period of service. A majority of the members of said board of directors shall constitute a quorum, and the concurrence of a majority of such membership shall be necessary to any action of such board. Such board of directors shall hold an annual meeting on the second Monday of January of each year, at the general offices of such board, and such other regular meetings at such times as it may determine, and upon such notice as it may fix, by rule or regulation. It shall be authorized to make such by-laws and regulations as it may deem necessary for the safe, economical and efficient management and protection of the properties entrusted to its care. Such board of directors shall require any officer or employee having custody of funds to give bond in such reasonable amount as the board may prescribe, the expense of which bonds shall be paid by the department of public utilities of such city.
As added by Acts 1981, P.L.11, SEC.43.
IC 8-1-11.1-3
Board of directors; powers and duties
Sec. 3. (a) The board of directors for utilities shall have, within and outside such city as provided in this chapter, the exclusive government, management, regulation, and control of all public utilities consisting of any waterworks, gasworks, electric light works, heating and power plants of any kind or character, telephone and other systems of communication, and local transportation systems of any kind operated upon, above, or below any street or territory within the city, or outside the city within the limits authorized by law, and all property held by and relating or belonging thereto. Any of which public utilities any such city may acquire or construct for the service of the public as consumers, users, or patrons, and including any public utility and all property which such city may hold as trustee for the benefit of the inhabitants of such city. Such board of directors may furnish and sell service and products of and make all necessary construction, reconstruction, repairs, renewals, enlargements, extensions, or additions to any such plant or property of any such public utility so owned or at any time so held in trust, which in the judgment of the board of directors is desirable or necessary for the proper conduct of such business and the proper serving of the inhabitants of the city and adjacent, contiguous, or suburban communities or territory within the county wherein such city is situated and served, or reasonably capable of being served, in any manner by or with respect to any such utility.
(b) The board of directors may lease any such utility property for a term not exceeding thirty-five (35) years to any person, partnership, limited liability company, or corporation, and without the approval of the commission, such lease to be upon such terms and conditions as the board may deem to be to the best interest of such city and the city's inhabitants. No such lease shall be valid or effective until it has been approved by the board of trustees and duly ratified and approved by an ordinance of the city. The board and the city-county legislative body must each vote such approval by a two-thirds (2/3) vote of their total membership. In any such lease an option may be given to such lessee to extend the same for a period not to exceed ten (10) additional years.
(c) In connection with the duties devolving upon such board of directors in the government, management, regulation, control, and operation of all such utilities, it may act as follows:
(1) To condemn, appropriate, lease, rent, purchase, and hold any real estate, rights-of-way, materials, or personal property within such city or within five (5) miles of the corporate limits of the city needed for the proper giving of service by any such utility to the inhabitants of the city and the community contiguous thereto and served from any such utility plant.
(2) To design, order, contract for, and construct any and all necessary or desirable extensions of or additions to any utility plant and property owned or so held in trust by the city, and to enter into all necessary contracts with reference thereto, and

with reference to the purchase of materials and supplies needed for the operation of any such plant or plants, in accordance with such rules as may be adopted by such board of directors, and without the necessity of advertising for bids, or without such other restrictions as are imposed by any law of Indiana with reference to the letting of contracts for work, material, or supplies by municipal bodies or other governmental agencies.
(3) To sell any products or byproducts, and enter into executory contracts for the sale, to anyone whatsoever and without any restriction concerning the taking of bids therefor or otherwise.
(4) To operate any such plant or plants, to receive and collect all money due on account of such operation or otherwise relating to such plant or plants or business and in connection therewith to employ such managers, superintendents, assistant managers, assistant superintendents, engineers, attorneys, auditors, clerks, foremen, and other employees necessary for the proper carrying on and operation of any such utility plant or plants and the business and to fix the compensation of all such employees. No contract of employment shall be made for a longer fixed period than four (4) years. However, a contract of employment may be extended or renewed from time to time thereafter. The directors may elect from their membership an executive committee consisting of not more than three (3), who may be assigned to the supervision of any one (1) or more of such utilities and who shall, in the intervals between the meetings of the directors, exercise all the powers and duties of the directors, all of their acts to be subject, however, to the approval of the directors, and to fix any such additional compensation to the members of the executive committee, in addition to their salaries as directors, as shall be reasonable. The additional compensation shall be fixed by a resolution of the directors entered of record at the time of the appointment of the executive committee. Whenever any such city shall acquire, hold, own, or so hold in trust for the city's inhabitants more than one (1) such public utility and the property of the city, such board of directors shall have power to select additional executive committees from their membership in the same manner and with the same power as the executive committee first selected, which committee may be assigned by such board to any such utilities deemed necessary. In the selection of employees, other than managers, superintendents, assistant managers, assistant superintendents, engineers, attorneys, and auditors, the board of directors shall provide for a merit system of employment to be determined by competitive examination, except as to unskilled and common laborers, in which political, religious, or other personal affiliations may not be considered. In selecting managers the directors shall consider character, training, and general expert and executive fitness and experience for the position in the particular utility to which such manager is to be assigned, as the necessary requirements

for appointment.
(5) To rent such offices and other real estate and property for the conduct of the business of such utility or utilities as may be deemed needful and enter into contracts with reference to the rental and use of the offices, real estate, and property. No such contract shall be made for a longer period than ten (10) years.
(6) In the event there be an open mortgage upon any utility property acquired by any such city, either in absolute ownership or in trust, by the terms of which mortgage additional bonds may be taken down from the trustee under such mortgage to meet in whole or in part the cost of extensions and improvements to the mortgaged property, the board of directors may perform all things necessary in order to secure the benefit of such mortgage provisions and to enable the escrow bonds held by the trustee under any such mortgage to be taken down and sold in order to defray the cost of any extensions and betterments to such property and to sell any such bonds so taken down for the purpose of assisting in defraying the costs of any such extensions or betterments to such property.
(7) To take over, adopt, and assume the performance of the provisions of any lease under which any utility property may be held at the time of the acquisition of any utility by any such city, either in absolute ownership or in trust and to take any and all steps necessary to perform and fulfill the terms of any such lease, and to obtain and preserve the benefits from the lease. In the event there be any outstanding open mortgage upon the property covered by such lease so taken over under the provisions of which bonds may be withdrawn from the trustee under such mortgage for the purpose of paying all or part of the cost of additions to the property covered by such mortgage, to do all things necessary in order to secure the benefit of such mortgage provisions and to enable the escrow bonds held by the trustee under any such mortgage to be taken down and sold in order to defray the cost of any extensions and betterments to such leased property and to sell any such bonds so taken down for the purpose of assisting in defraying the costs of any such extensions or betterments to such leased property.
(8) To preserve the corporate organization of any company engaged in the mining of coal, or any other commercial or manufacturing business, the stock of which may be owned by any utility whose property and assets may be taken over by any such city, either in absolute ownership or in trust and in connection with the taking of the property by the city to cause the stock of any such company to be issued in the name of the board of directors for utilities except as to qualifying shares for directors and to cause such qualifying shares to be issued in the names of such individuals as the board of directors may name and to vote any such stock for the election of directors, who may be members of such board of trustees for utilities. However, no member of such board of directors shall receive

any compensation, directly or indirectly, as a director, officer, or employee of any such company, other than the compensation provided in this chapter as a member of the board of directors for utilities. Through the control thus given of any company, the board of directors for utilities shall be authorized to do all things necessary to cause any such coal mining company or other company efficiently to carry on its operations and to conduct its business in the same manner as if its stocks were owned by private individuals.
(9) To adopt rules for service and rates for service in connection with the furnishing of any public utility service by the city to consumers, users, or patrons. However, any such rules and rates for service shall be in effect only after the rules and rates have been filed with and approved by the commission and such approval shall be granted by the commission only after notice of hearing and hearing as provided by IC 8-1-1 and IC 8-1-2, and only after determining compliance of the rates of service with IC 8-1.5-3-8 and IC 8-1.5-3-10 and only after determining compliance of the rules of service with IC 8-1-1 and IC 8-1-2, along with the rules and standards of service for municipal utilities of Indiana approved by the commission.
(10) To take over all contracts and rights of any kind or character, and to fulfill and perform all obligations relating to the property and business of any utility company whose property may be taken over by any such city, either in absolute ownership or in trust.
(11) To make all rules and bylaws customary in private corporations for their own conduct of business and necessary for the proper government and supervision of the utilities under their control. Any such rules and bylaws shall be subject to the approval of the board of trustees.
As added by Acts 1981, P.L.11, SEC.43. Amended by P.L.23-1988, SEC.42; P.L.3-1989, SEC.57; P.L.8-1993, SEC.122.

IC 8-1-11.1-3.1
Board of directors; certain powers and duties pertaining to municipally owned utilities
Sec. 3.1. In addition to the other powers specified by this chapter and notwithstanding IC 8-1.5-3-1, the board of directors for utilities has all rights and powers conferred on a municipally owned utility by IC 8-1.5-3-4(b), IC 8-1.5-3-6, and IC 8-1.5-3-7. Furthermore, the board of directors for utilities shall operate as both the board and the municipal legislative body for the purposes of IC 8-1.5-3-8.
As added by Acts 1982, P.L.74, SEC.4.

IC 8-1-11.1-3.5
Retirement, survivor, or other benefits; increase
Sec. 3.5. (a) Every person who is receiving retirement benefits, survivor benefits or other benefits from any fund or funds established by, or under the authority of, the board of directors for utilities of the

department of public utilities may have such retirement benefits, survivor benefits or any other benefits increased by an amount not to exceed two dollars ($2) per month for each year of active service prior to retirement. Such increase may be made if the board of directors for utilities of the department of public utilities shall by resolution so provide which said board of directors is hereby given power to do.
(b) Any person who is receiving a retirement, survivor or other benefit which commenced prior to January 1, 1976, shall receive such increased retirement benefits, survivor benefits or other benefits as long as he or she shall live.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-4
Directors or trustees; adverse interest in contracts
Sec. 4. No contract shall be made for the purchase or sale of any materials or supplies on behalf of said board of directors for utilities with any trustee or director, and no trustee nor director shall have any pecuniary interest in any such contract.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-5
Actions to protect rights of cities
Sec. 5. The board of directors for utilities in every such city may, in the name of the city, bring any such action which it deems proper in order to protect the property rights of said city with reference to any such utility property so under the control of such board, or to secure the more effective carrying out of the purposes of this chapter with reference to the erection, maintenance and operation of any such utility property or properties.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-6
Utility districts; creation
Sec. 6. All of the territory included within the corporate limits of any said city shall become and constitute a utility district for the purpose of providing for the furnishing of utility service in such lines of utility operation as may be taken over or owned by said city, and thereafter said utility district shall be deemed duly created and established under and pursuant to the provisions of this chapter.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-7
Expenses; procedure for payment
Sec. 7. All preliminary expenses actually incurred by such board of directors in providing necessary records, the employment of clerks, engineers, attorneys and other employees, the making of surveys, and all other expenses of whatsoever nature necessary to be paid prior to the actual taking over and operation of any utility plant and the collection of revenues therefrom, shall be met and paid in the

following manner: Said board of directors for utilities shall from time to time certify such items of expense to the controller of such city, directing him to pay the several amounts thereof, and thereupon said controller shall at once draw his warrant or warrants upon the county treasurer, which warrant or warrants shall be paid out of the general funds of such city not theretofore appropriated, without a special appropriation being made therefor by the city-county council; or in case there are no such general funds of said city not otherwise appropriated, the city controller shall recommend to the city-county council the temporary transfer of other funds of such city as is necessary to meet such items of expense, or the making of a temporary loan for such purpose, and such council shall thereupon at once make such transfer of funds or authorize such temporary loan in the same manner that other temporary loans are made by such city: Provided, however, That the fund or funds of such city from which such payments are made shall be fully reimbursed and repaid with six percent (6%) interest by such board of directors for utilities out of the first receipts from the operation of any such utility by said board which are not needed to defray current operating expenses and the expenses of imperative betterments.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-8
Bonds authorized; purposes; terms; sale procedures; disposition of proceeds; mortgage bonds; temporary loans; execution
Sec. 8. (a) For the purpose of raising money to pay for the acquisition of any utility property which said city shall have the right to and shall determine to acquire, or which any such city may take over as trustee for the inhabitants thereof, including any money required to be paid for the purpose of redeeming or extinguishing the capital stock of any utility whose property may be so taken over and for the purpose of paying any outstanding obligations of any utility company subject to which the property of any such utility may be taken over by any such city, or held by it in trust for the inhabitants thereof; or for the purpose of making necessary betterments, improvements, extensions or additions to any utility property owned, or so held in trust, by said city, the board of directors for utilities shall cause to be issued in the name of the said city the bonds of said utility district not to exceed in amount the total cost of any such utility so purchased, or so held in trust, and for the outstanding obligations of any utility subject to which the property is to be taken over and which it is desired to pay off and discharge and/or of any such additions, betterments, improvements, extensions or additions to any utility owned, or so held in trust, and including all expenses necessarily incurred in connection with the acquisition of any such property, the paying off of any such indebtedness or the making of any such improvements, extensions or additions thereto. Such bonds shall be issued in any denominations not more than one thousand dollars ($1,000) each, and shall be payable at such period not longer than thirty (30) years after date, and in such series or series as such

board of directors may by resolution determine. Said bonds shall be negotiable as inland bills of exchange, and shall bear interest at any rate, payable semiannually. On adopting a resolution ordering said bonds, said board of directors shall certify a copy of the same to the city controller of said city, who shall thereupon prepare said bonds and the same shall be executed by the mayor of said city and attested by the city controller. Such bonds shall be exempt from taxation for any and all purposes. All of said bonds so issued by the board of directors shall be sold by the city controller to the highest bidder therefor, but in no event for less than par, after giving notice of sale of such bonds by publication in accordance with IC 5-3-1. Any bonds issued pursuant to the provisions of this chapter, whether bonds of said utility district, or mortgage bonds, certificates of indebtedness, or other obligations, as hereinafter provided for in this chapter, shall be valid and binding without obtaining the approval of the commission or the department of local government finance of the state of Indiana. It shall be unlawful for said board of directors for utilities to cause to be issued under this chapter any bonds of said utility district payable by special taxation when the total issue for that purpose, including the bonds already issued and outstanding and those proposed to be issued, is in excess of two percent (2%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15, and all bonds or obligations issued in violation of this provision shall be void. Said bonds shall not in any respect be a corporate obligation or indebtedness of said city, but shall be and constitute an indebtedness of said utility district as a special taxing district, and said bonds and interest thereon shall be payable out of a special tax levy upon all of the property of said utility district, or from surplus earnings as in this chapter provided; and said bonds shall recite such terms upon their face, together with the purpose for which they are issued. No suit to question the validity of said bonds so issued for said utility district or to prevent their issue and sale shall be instituted after the date set for the sale of said bonds, and all said bonds from and after said date shall be incontestable for any cause whatsoever.
(b) In event any such city shall, pursuant to any contract right so to do, determine to take over the property and business of any utility company by the payment to it of the amount necessary to pay off the stock of such company, the proceeds of any such utility district bonds issued and sold as herein provided may, so far as is necessary, be paid over to any such utility company at the time of the conveyance, transfer, or taking over of its property, for the purpose of enabling such company to discharge its obligations to its stockholders in accordance with the provisions of any such contract.
(c) In addition to the authority granted to issue utility district bonds the board of directors of any such utility district for the purpose of providing necessary funds with which to pay the cost of acquiring any utility property, or paying off any existing indebtedness of or upon any utility property, so acquired, or to pay the expenses of operation of any such utility property, including the

cost of any betterments or extensions, may make temporary loans in the form of certificates of indebtedness, which shall be a charge solely against either the particular utility property or against the earnings thereof, or both, on behalf of which the same is borrowed; or said board of directors may authorize the issuance of mortgage bonds secured by a mortgage upon the property or upon the earnings, or both, of the particular utility for whose benefit such moneys are borrowed; and any such certificates of indebtedness and mortgages shall constitute charges as may be indicated aforesaid by the directors when authorizing the same and shall contain such terms and provisions and shall be sold at such price and shall bear such rate of interest as such board of directors may approve.
(d) Such mortgage indebtedness shall not constitute a general obligation of such city, or of such utility district, but the holders thereof shall be entitled to look solely to the mortgaged property and the revenues derived from the operation thereof for the repayment of such indebtedness.
(e) All such certificates of indebtedness and mortgage bonds shall be signed by the mayor of such city and attested by the city controller, and shall on their face show the purpose for which they are issued and the character of the obligation created thereby. All such certificates of indebtedness and mortgage bonds, or either thereof, shall be exempt from all taxation.
As added by Acts 1981, P.L.11, SEC.43. Amended by Acts 1981, P.L.45, SEC.6; P.L.23-1988, SEC.43; P.L.6-1997, SEC.130; P.L.90-2002, SEC.310.

IC 8-1-11.1-9
Disposition of bond revenues
Sec. 9. All proceeds from the sale of said bonds under and pursuant to section 8 of this chapter shall be kept as a separate and specific fund to pay the cost of the acquisition of any utility property which said city shall have the right to and shall determine to acquire or the payment of obligations of any such utility subject to which its property is purchased, or the cost of making necessary betterments, improvements, extensions or additions to any utility property owned by said city, as hereinabove provided, and no part of the same shall be used for any other purpose whatsoever. Such funds shall be deposited at interest with the depository or depositories of other public funds of such city, and all interest collected therefrom shall belong to such fund. Any surplus of funds remaining out of the proceeds of said bonds after all of said costs and expenses are fully paid shall be paid into and become a part of the utility district bond fund as hereinbefore referred to.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-10
Tax levy to pay for bonds; utility district bond fund
Sec. 10. For the purpose of raising money to pay all bonds issued as provided in section 8 of this chapter, and the interest thereon, to

the extent that moneys are not available therefor in the judgment of the board of directors for utilities from the operations of said utility plant or plants so owned by said city, the board of directors for utilities, as an official board of said utility district, is hereby empowered to levy, and shall levy each year, a special tax upon all the property of said utility district in such manner as to meet and pay the principal of said bonds as they severally mature, together with all accruing interest thereon. Said board of directors shall cause said tax so levied each year to be certified to the city controller of said city and the auditor of the county in which said utility district is located, on or before the first day of October of each year. Such tax so levied and certified shall be estimated and entered upon the tax duplicate by the auditor, and shall be collected and enforced by the county treasurer in the same manner as state and county taxes are estimated, entered, collected and enforced; and as such tax is so collected by the county treasurer, it shall be accumulated and kept in a separate fund to be known as the "Utility District Bond Fund," and shall be applied to the payment of the aforesaid utility district bonds and interest as they severally mature, and for no other purpose whatsoever: Provided, That all accumulations of said fund prior to their use for the payment of such bonds and interest shall be deposited, at interest, with the depository or depositories of other public funds in such city, and all interest collected thereon shall belong to such fund.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-11
Surplus earnings; disposition
Sec. 11. Within sixty (60) days after the end of each calendar year, if there be at any time any bonds outstanding issued on account of said utility district, payable in whole or in part through a tax levy against the property in said utility district, said board of directors for utilities shall cause any surplus earnings arising from the operation of any such utility property, which are not pledged to secure the payment of any obligation of, or on account of said utility district, and which are not, in the opinion of such board of directors, necessary to provide against possible unfavorable results from operation, or to provide for contemplated betterments, extensions, improvements, or additions, to be paid over to the county treasurer and to be added to and become a part of said utility district bond fund, and to be used for the same purposes and in the same manner as funds derived from levy of taxes, as in this chapter hereinbefore provided. In event there are no such utility district bonds at the time outstanding, any such surplus operating revenues not needed for the purposes aforesaid shall be paid over to and become a part of the general funds of such city.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-12
Expenditures of current income; vouchers
Sec. 12. The current receipts and all other moneys derived from

the operation of any such utility property shall be expended by said board of directors upon vouchers in a form to be determined by them, and any such funds shall be deposited in such bank or banks as may be determined by said board to the credit of said board of directors for utilities, and any interest earned on any such deposits shall be added to the principal thereof. No appropriation in any form shall be necessary for the expenditure of any of such current income or for the expenditure of the proceeds of any sale of bonds, or of any other obligations, as hereinbefore authorized, but all funds arising under the provisions hereof shall be deemed appropriated for the respective purposes herein named and shall be under the control of the board of directors for utilities as herein provided, and said board of directors shall have full, complete and exclusive authority to expend such funds for the purposes herein provided.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-13
Separate books of account for separate utilities
Sec. 13. In event more than one (1) utility property is operated by said board of directors, separate books of account and records shall be kept for each utility, and the funds of each shall be kept segregated.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-14
Quarterly accounting and report to city controller
Sec. 14. The board of directors for utilities shall make quarterly accounting and reports to the city controller of such city, of all funds received and expended by it, and not less than sixty (60) days after the end of each calendar year the city controller shall make publication in not less than two (2) newspapers of general circulation printed and published within said city of the material facts as set forth in the report of said board of directors for the preceding calendar year.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-15
Board of directors free from control of department of local government finance
Sec. 15. This chapter being necessary for and intended to secure efficient and economical management and operation of utility properties in any consolidated city taking advantage of the provisions hereof, the said board of directors shall have full power to transact all the business pertaining to said management and operation of each and all such utilities, including the issuance of bonds, mortgages, and other forms of indebtedness, free from all control and supervision of the department of local government finance of Indiana. This chapter shall be liberally construed to effectuate the purpose hereof, and if any one (1) or more sections, clauses, phrases, or parts thereof, of this chapter shall be held invalid, the remaining sections, clauses,

phrases, or parts thereof, shall not be affected thereby, and the legislature declares that it would have enacted all other parts of said chapter even if any or all of the aforesaid portions thereof had not been included therein.
As added by Acts 1981, P.L.11, SEC.43. Amended by P.L.90-2002, SEC.311.

IC 8-1-11.1-16
Budgets; nonapplication of chapters; fixing and review of budgets, tax rates, and levies; limitations on property tax rates or appropriations
Sec. 16. The provisions of IC 6-1.1-17 and IC 6-1.1-18 shall not apply to the board of directors created by this chapter, but such board of directors shall annually, on or before the thirty-first day of December, furnish to the city controller an estimate of the moneys to be expended by them for the succeeding calendar year.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-17
Examination and audit of books and accounts
Sec. 17. The books, accounts, records and transactions of said utility district and of the board of directors thereof shall be subject to examination, audit and supervision by the state board of accounts to the same extent as the books, accounts, records and transactions of other municipal governments or officers or departments of municipal governments are subject thereto.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-18
Application of chapter to currently held or acquired utilities
Sec. 18. Whenever in any sections of this chapter any provisions are made applying or relating to any public utility or utility property owned, held, or acquired by said city, all such provisions shall apply and relate also to any public utility and utility property which said city may hold, possess, be entitled to, or in any manner acquire in trust for the use and benefit of the inhabitants thereof.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-19
"Revenue obligations" defined
Sec. 19. As used in this chapter, "revenue obligations" shall mean any obligations, including bonds, notes, temporary, interim or permanent certificates of indebtedness, debentures or other obligations payable out of the income and revenues derived from utility property.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-20
Revenue obligations; issuance; authorized purposes
Sec. 20. The board of directors for utilities may issue revenue

obligations for any one or more of the following purposes:
(1) For the purpose of obtaining funds with which to pay for the acquisition of any utility property which any such city shall have acquired or shall have the right to and shall determine to acquire, or which any such city may have taken over as trustee for the inhabitants thereof, including any money required to be paid for the purpose of redeeming or extinguishing the capital stock of any utility whose property has been or may be so taken over and for the purpose of paying any outstanding obligations of any utility subject to which the property is or may be held in trust for the inhabitants thereof, or for the purpose of making necessary betterments, improvements, extensions or additions to any utility property owned or held in trust by any such city, including all costs necessarily incurred in connection with the acquisition of any such property or taking it over in trust or the paying off of any such indebtedness or the making of any such betterments, improvements, extensions, or additions thereto.
(2) For the purpose of reimbursing the department of public utilities, or its board of directors for utilities for funds borrowed, expended or advanced for interim financing of the cost of any utility property, or any betterments, improvements, extensions or additions thereto.
(3) Subject to covenants and agreements with the holders of outstanding obligations, for the purpose of funding or refunding revenue obligations. If the board of directors for utilities determines that it would be advantageous to the department of public utilities to exchange funding or refunding obligations for the revenue obligations being funded or refunded, such exchange may be made, provided the actual interest cost is not increased.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-21
Security for revenue obligations; issuance of additional obligations authorized
Sec. 21. Such revenue obligations shall be secured by a pledge of the unobligated income and revenues of any one (1) or more of the utility properties of the department of public utilities. In addition, the board of directors for utilities may in its discretion secure the payment of such revenue obligations by a mortgage upon the property of the particular utility for whose benefit the proceeds of the revenue obligations are to be used. In authorizing the issuance of such obligations for any particular property or properties, the board of directors for utilities of the department of public utilities may limit the amount of such obligations that may be issued as a first lien and charge against such property or properties and the income and revenues therefrom, or such board of directors for utilities may authorize the issuance from time to time thereafter of additional obligations secured by the same pledge or lien to provide funds for the completion of the property, properties, betterments,

improvements, extensions or additions thereto, on account of which the original obligations were issued, or to provide funds to pay the cost of additional utility properties, betterments, improvements, extensions or additions thereto, or for both such purposes. Such additional obligations shall be issued on such terms and conditions as such board may determine, and may be secured equally and ratably, without preference, priority or distinction, with the original issue of obligations or may be made junior thereto.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-22
Resolution authorizing revenue obligations; trust indenture; terms of obligations
Sec. 22. (a) Such revenue obligations shall be authorized by resolution adopted by the board of directors for utilities and the terms, conditions and form thereof shall be set out in such resolution or in a form of trust indenture between the corporation and a designated corporate trustee, or both.
(b) Such revenue obligations shall bear interest, not to exceed a maximum rate to be determined by the board of directors for utilities, payable annually or at shorter intervals and shall mature at such time or times as may be determined in such resolution or indenture. The obligations may be made redeemable before maturity at the option of the board of directors for utilities under such terms and conditions as may be fixed by the resolution or indenture.
(c) The principal and interest of the revenue obligations may be made payable in any lawful medium. The resolution or indenture shall determine the form of obligations, including the interest coupons if any to be attached thereto, and shall fix the denomination or denominations of the obligations and the place or places of payment of the principal and interest thereof, which may be at any bank or trust company within or without the state.
(d) Provision may be made for the registration of any of the obligations in the name of the owner as to principal alone, or as to both principal and interest, but fully registered obligations shall be made convertible to coupon obligations at the option of the registered owner. The obligations including interest shall be exempt from all taxation: state, county and municipal.
(e) Such resolution or the indenture may also include provisions for protecting and enforcing the rights and remedies of the holders of the obligations being issued and covenants setting forth the duties of the department of public utilities and its officers in relation to the acquisition, construction, operation and maintenance of and insurance to be carried on the property or properties on account of which the obligations are being issued, and, to the fullest extent permitted by law, the maintenance of rates and charges to be collected on account hereof; also, provisions for the custody, safeguarding and application of all moneys and the rights and remedies of the trustee and the holders of the obligations being issued, and for the issuance of additional parity obligations or junior

lien obligations secured by a pledge of the revenues or by a pledge or mortgage of the revenues and property described in said resolution or indenture; also, such other terms, conditions, limitations and covenants as the board of directors for utilities shall deem proper. Such obligations and any interest coupons appertaining thereto shall be negotiable instruments within the meaning and for all purposes under the laws of this state, subject only to the provisions for registration of the obligations.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-23
Temporary loans authorized
Sec. 23. For the purpose of providing necessary funds with which to pay the cost of acquiring any utility property, or paying off any indebtedness of or upon any utility property, so acquired, or to pay for interim costs of construction prior to long term financing, including the costs of any betterments, improvements, additions or extensions, or to pay the expenses of operation of any such utility property the board of directors for utilities may also make temporary loans, which shall mature within one (1) year from date of issuance, in the form of certificates of indebtedness, which shall be a charge solely against the income and revenue of the utility, or upon the proceeds of revenue obligations to be issued, or any combination thereof.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-24
Revenue obligations; approval or validation; facsimile signatures; sale; actions to contest validity; certificates of indebtedness; execution
Sec. 24. (a) All such revenue obligations shall be valid without the necessity of any approval of or ratification by either the commission or the department of local government finance. The board of directors for utilities, upon adopting a resolution authorizing such revenue obligations, shall certify a copy thereof to the city controller of such city who shall thereupon prepare said revenue obligations, and the same shall be issued in the name of the city and shall be executed by the mayor of said city and attested by the city controller and the clerk of the city-county council. Facsimile signatures may be used in executing such revenue obligations, provided that one or more of the signatures on the revenue obligations shall be manually signed, except that all signatures on interest coupons may be facsimile signatures.
(b) Certificates of indebtedness issued under section 23 of this chapter shall be executed solely by the president of the board of directors without the execution of the mayor. The signature of the president must be attested by the secretary of the board.
(c) Such revenue obligations shall be sold by the city controller of said city subject to the requirements of IC 5-1-11; provided, that any revenue obligations maturing within one (1) year of date of issuance

need not be sold at public sale but may be sold in such manner as the board of directors for utilities may determine; and, provided further, that any revenue obligations may be offered for sale and sold to the United States or to any corporation owned or controlled by the United States without notice by publication. No suit to question the validity of any revenue obligations so issued or to prevent their issuance or sale shall be instituted after the date fixed for the sale of such revenue obligations and all such revenue obligations from and after such date shall be incontestable, except for fraud, forgery, or violation of constitutional provisions.
As added by Acts 1981, P.L.11, SEC.43. Amended by P.L.23-1988, SEC.44; P.L.90-2002, SEC.312.

IC 8-1-11.1-25
Revenue obligations; eligible investments; deposit of securities
Sec. 25. Any revenue obligations issued pursuant to the provisions of this chapter shall be eligible investments for the funds of any kind or character of every financial institution, insurance company or private trust, and such obligations shall be eligible for deposit by any financial institution, insurance company or trustee under any law of this state providing for the deposit of securities or funds.
As added by Acts 1981, P.L.11, SEC.43.



CHAPTER 11.2. PURCHASE OF PUBLIC UTILITY PROPERTY BY CONSOLIDATED CITY

IC 8-1-11.2-2
Control and operation of acquired utility
Sec. 2. When any consolidated city shall have thus acquired utility property, the control and operation of such utility property shall be in the board of directors for utilities of the department of public utilities of such city under IC 8-1-11.1 or under any other statutes relating to such matters; subject, however, to all valid terms and conditions upon which such utility property shall have been so purchased.
As added by Acts 1981, P.L.11, SEC.44.

IC 8-1-11.2-3
Utility service furnished city; payment
Sec. 3. Such city shall not be obligated to pay for any utility service furnished it by the operation of utility property acquired under this chapter except according to and by virtue of such agreement, if any, as may be made therefor between the board of directors for utilities of the department of public utilities of such city, on the one part, and said city by its mayor, city controller, and board of public works, on the other part. As added by Acts 1981, P.L.11, SEC.44.



CHAPTER 12. UTILITY SERVICE TO CERTAIN HOSPITALS



CHAPTER 13. RURAL ELECTRIC MEMBERSHIP CORPORATION ACT

IC 8-1-13-2
Incorporation; purpose
Sec. 2. Any number of natural persons not less than eleven (11) may, by executing, filing and recording articles of incorporation as hereinafter provided, form a corporation not organized for pecuniary profit for the purpose of promoting and encouraging the fullest possible use of electric energy in the state by making electric energy available to inhabitants of rural areas of the state at the lowest cost consistent with sound economy and prudent management of the business of such corporations and/or by rendering other services to its members.
(Formerly: Acts 1935, c.175, s.2; Acts 1937, c.258, s.1.)

IC 8-1-13-3
Definitions
Sec. 3. The following terms whenever used or referred to in this chapter have the following meanings, unless a different meaning clearly appears from the context:
(a) "Corporation" means a corporation formed under this chapter.
(b) "Municipality" means any county, city, or town of this state.
(c) "Person" or "inhabitant" means natural persons, firms, associations, corporations, limited liability companies, business trusts, partnerships, and bodies politic.
(d) "Energy" means all electric energy no matter how generated or produced.
(e) "System" means any plant, works, system, facilities, or properties, together with all parts thereof and appurtenances thereto, used or useful in the furnishing of services.
(f) "Obligations" means negotiable bonds, interim certificates or receipts, notes, debentures, and all other evidences of indebtedness, either issued or the payment thereof assumed by the corporation.
(g) "Law" means any law of this state.
(h) "Federal agency" means the United States of America, the President of the United States of America, the federal emergency administrator of public works and any other authority, agency, or instrumentality of the United States of America, heretofore or hereafter created.
(i) "Acquire" means construction, obtaining by purchase, lease, devise, or gift, the exercise of the right of eminent domain in the manner provided by law for the exercise thereof, or other mode of

acquisition.
(j) "Improve" means to construct, reconstruct, improve, extend, enlarge, alter, better, or repair.
(k) "Board" means board of directors of a corporation formed under this chapter.
(l) "Member" means each person signing the articles of incorporation of a corporation and each person admitted to membership therein pursuant to law or the corporation's bylaws.
(m) "Service" or "services" means the furnishing of energy or other utility services incidental to development, operation, or maintenance of utility infrastructure and the rendering of related engineering, financial, accounting, economic development, or community development services, or educational services and related materials or equipment assisting in the establishment and maintenance of better communication between corporations and their members, or any of the same.
(n) As used in this chapter, the word "territory" when modified by the phrase "already being served with energy by any public or municipally owned utility" shall not be construed to include territory served by an electric distribution line or lines:
(1) acquired prior to March 1, 1980, from a public or municipally owned utility by a corporation formed or admitted to do business in this state under this chapter; or
(2) acquired on or after March 1, 1980, from a public or municipally owned utility by such a corporation;
if the Indiana utility regulatory commission, after public hearing, finds that public convenience and necessity would be best served by, and authorizes, such acquisition, and if the electric distribution line or lines, together with all other facilities proposed to be purchased, have a reproduction cost new, less depreciation, of not more than three hundred thousand dollars ($300,000) and are not located in whole or in part in any city or town having a population in excess of one thousand five hundred (1,500); however, the dollar and population limitations do not apply if the acquisition is agreed to in all respects by all affected electricity suppliers and is approved by the commission.
(o) As used in this chapter, "commission" refers to the Indiana utility regulatory commission.
(Formerly: Acts 1935, c.175, s.3; Acts 1937, c.258, s.2; Acts 1945, c.155, s.1; Acts 1951, c.162, s.1; Acts 1953, c.23, s.1; Acts 1969, c.116, s.1.) As amended by Acts 1980, P.L.69, SEC.3; P.L.121-1987, SEC.1; P.L.8-1993, SEC.123; P.L.95-1993, SEC.1; P.L.1-1994, SEC.33; P.L.109-1995, SEC.1; P.L.81-1998, SEC.1; P.L.198-1999, SEC.1.

IC 8-1-13-4
Articles of incorporation
Sec. 4. (a) The articles of incorporation shall be entitled and endorsed either "Articles of Incorporation of _______ Rural Electric Membership Corporation" or Articles of Incorporation of

_____________ Rural Electric Cooperative, Inc." (the blank space being filled in with the distinguishing part of the name of the corporation) and shall state the following:
(1) The name of the corporation, which name shall be such as to distinguish it from any other corporation.
(2) A reasonable description of the territory in which its operations are to be conducted, and which shall not include any incorporated city or town having a population in excess of fifteen hundred (1500) inhabitants at the time such articles are first approved by the commission, or any territory, whether within or without any incorporated city or town, already being served with energy by any public or municipally owned utility.
(3) The location of its principal offices and the post office address thereof.
(4) The maximum number of directors, not less than three (3).
(5) The names and post office addresses of the directors, not less than three (3), who are to manage the affairs of the corporation for the first year of its existence, or until their successors are chosen.
(6) The period, if any, limited for the duration of the corporation. If the duration of the corporation is to be perpetual, this fact should be stated.
(7) The terms and conditions upon which members of the corporation shall be admitted.
(b) The articles of incorporation of a corporation may also contain any provision not contrary to law which the incorporators may choose to insert for the regulation of its business and for the conduct of the affairs of the corporation; and any provisions creating, defining, limiting, or regulating the powers of the corporation, its directors and members.
(Formerly: Acts 1935, c.175, s.4; Acts 1937, c.258, s.3; Acts 1939, c.105, s.2; Acts 1953, c.48, s.1.) As amended by P.L.23-1988, SEC.46.

IC 8-1-13-5
Articles of incorporation; action by commission
Sec. 5. (a) The natural persons executing the articles of incorporation shall be residents of the territory in which the operations of the corporation are to be conducted who are desirous of using electric energy to be furnished by the corporation. The articles of incorporation shall be executed in as many copies as there are counties, any part or parts of which are included in the territory in which the operations of the corporation are to be conducted and shall be acknowledged by the subscribers before an officer authorized by the laws of this state to take acknowledgments of deeds. When so acknowledged the articles of incorporation shall be submitted to the commission together with a petition executed by one (1) or more of the natural persons executing the said articles of incorporation praying the commission to grant a certificate of public convenience and necessity for the organization and operations of the

proposed corporation. Upon the filing of such articles and petition with the commission, said commission shall set the said petition for public hearing and shall give notice of the time and place of such hearing by publication one (1) time in at least one (1) newspaper printed and published in each of the counties in which the said corporation proposes to carry on its operations, which publication shall be had at least ten (10) days prior to the date set for such hearing, the cost of such publications to be paid by the petitioners at the time of filing said petition. Any interested person may appear at such hearing either in person or by attorney and oppose the prayer of said petition. The commission, after hearing the evidence introduced at said hearing, shall enter a finding either that the convenience and necessity of the public proposed to be served in the territory in which the operations of the corporation are to be conducted will or will not be served by the organizations and operations of the proposed corporation. If such finding be in the affirmative, the commission shall enter an order approving the organization of such corporation and the proposed articles of incorporation and shall attach a copy of said order to each copy of the said articles of incorporation. If the said finding be in the negative, the commission shall enter an order denying the approval of the said articles of incorporation.
(b) If the commission approve the said articles of incorporation as herein above provided, the same shall be filed together with the attached copy of the order of the commission in the office of the secretary of state who shall forthwith endorse his approval thereon and file one (1) of said copies in his office and deliver all other copies thereof with his approval endorsed thereon to the incorporators who shall thereupon file one (1) of the said approved copies of said articles in the office of the county recorder in each county in which a portion of the territory proposed to be served by the corporation is located. As soon as the provisions of this section have been complied with, the proposed corporation described in the articles so filed, under its designated name, shall be and constitute a body corporate.
(Formerly: Acts 1935, c.175, s.5.) As amended by P.L.23-1988, SEC.47.

IC 8-1-13-6
Board of directors
Sec. 6. (a) Each corporation formed under this chapter shall have a board of directors that constitutes the governing body of the corporation. The directors must be members, or if the corporation's bylaws so provide, a member's officers, directors, or partners, or the owner of a member that is a sole proprietorship may be directors of the corporation. Directors other than those named in the corporation's articles of incorporation shall be elected by the members entitled to vote for the directors. Unless the bylaws of the corporation provide otherwise, the directors shall be elected annually. The bylaws may provide that:
(1) the directors may hold office for any stated period not

exceeding three (3) years;
(2) the directors be elected so that the terms of only part of the directors expire at any one time; and
(3) only enough directors to succeed those whose terms are about to expire are elected in any year.
(b) The bylaws may provide that the territory where the members of the corporation reside be apportioned into districts and prescribe the procedure by which the members residing in any one (1) district may nominate a director.
(c) The bylaws may specify a fair remuneration for the time actually spent by its officers, directors, and members of its executive committee in the performance of their duties and provide that the remuneration be paid to the officers, directors, and members of the executive committee. The officers, directors, and members of the executive committee are entitled to reimbursement for expenses incurred in the performance of their duties whether or not the bylaws provide that they be remunerated for their time spent in the performance of those duties. The board shall annually designate and elect those officers it considers necessary.
(Formerly: Acts 1935, c.175, s.6; Acts 1939, c.105, s.1.) As amended by P.L.109-1989, SEC.1; P.L.198-1999, SEC.2.

IC 8-1-13-7
Board of directors; powers and duties
Sec. 7. The board shall have power to do all things necessary or convenient in conducting the business of the corporation, including but not limited to:
(a) The power to make, alter, amend or repeal by-laws for the regulation and management of the affairs of the corporation not inconsistent with law or with the articles of incorporation.
(b) To appoint agents and employees and to fix their compensation and the compensation of the officers of the corporation.
(c) To execute instruments.
(d) To delegate to one (1) or more of the directors or to the agents and employees of a corporation such powers and duties as it may deem proper.
(e) To make its own rules and regulations as to its procedure.
(Formerly: Acts 1935, c.175, s.7; Acts 1937, c.258, s.4.)

IC 8-1-13-8
Membership certificates; meetings of members
Sec. 8. (a) A corporation may issue to its members certificates of membership and each member shall be entitled to only one (1) vote at any regular or special meeting of the corporation.
(b) Meetings of members may be held at such place as may be provided in the by-laws. An annual meeting of the members shall be held at such time as may be provided by the by-laws. Special meetings may be called by the president, by the board of directors, by a petition signed by not less than one-twentieth (1/20) of all the

members or by such other officers or persons as may be provided in the articles of incorporation or the by-laws.
(c) Written or printed notice stating the place, day and hour of the meeting of members, and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than thirty (30) days before the date of the meeting, either personally or by mail, by or at the direction of the president or the secretary, or the officers or persons calling the meeting, to each member of record entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mails in a sealed envelope addressed to the member at his address as it appears on the records of the corporation, with postage thereon prepaid. Notice of meetings of members may be waived in writing.
(d) Unless otherwise provided in the articles of incorporation, one-fiftieth (1/50) of all the members of the corporation present in person at any meeting of members, of which meeting notice shall have been given as provided in the foregoing subdivision (c) of this section, shall constitute a quorum for the transaction of business at such meeting.
(e) Except as otherwise specifically provided in this chapter, a majority vote of those members who are voting at any regular meeting, or at any special meeting of the members called for that purpose, shall be necessary for the taking of any action, adoption of any resolution, or the election of any directors, or otherwise, as the case may be. Provided, that if more than two (2) persons are running for election as a director from the same district then the person receiving the most votes shall be elected.
(Formerly: Acts 1935, c.175, s.8; Acts 1937, c.258, s.5.) As amended by Acts 1977, P.L.102, SEC.1.

IC 8-1-13-9
Conditions of membership; restrictions to providing services
Sec. 9. (a) The corporate purpose of each corporation formed under this chapter shall be to render services to or for the benefit of its members and no person shall become or remain a member of any local district corporation, defined in section 23 of this chapter, unless such person shall use energy supplied by such corporation and shall have complied with the terms and conditions in respect to membership contained in the bylaws of such corporation.
(b) Notwithstanding IC 8-1-2.7, a corporation or any subsidiary or affiliate thereof may not begin water service in any area unless both of the following apply:
(1) The corporation has filed a petition with the commission seeking authority to begin water service.
(2) The commission has found after a hearing that public convenience and necessity require the proposed service.
In connection with the petition, the commission may adopt conditions and restrictions on the area and consumers to be served that the commission finds consistent with the public interest. The

commission may revoke, modify, or amend a finding of public convenience and necessity upon a showing of good cause after a hearing.
(Formerly: Acts 1935, c.175, s.9; Acts 1937, c.258, s.6.) As amended by P.L.59-1984, SEC.66; P.L.109-1995, SEC.2; P.L.81-1998, SEC.2.

IC 8-1-13-10
Powers of corporation
Sec. 10. Each corporation formed under this chapter is hereby vested with all powers necessary or requisite for the accomplishment of its corporate purpose and capable of being delegated by the general assembly of the state of Indiana, and no enumeration of particular powers hereby granted shall be construed to impair any general grant of power contained in this section, nor to limit any such grant to a power or powers of the same class or classes as those so enumerated.
(Formerly: Acts 1935, c.175, s.10.) As amended by P.L.59-1984, SEC.67.

IC 8-1-13-11
Enumerated powers of corporation
Sec. 11. A corporation created under this chapter may do any and all acts or things necessary or convenient for carrying out the purpose for which it was formed, including the following powers:
(1) To sue and be sued.
(2) To have a seal and alter the same at pleasure.
(3) To acquire, hold and dispose of property, real and personal, tangible and intangible, or any interest in the property and to pay in cash or on credit, and to secure and procure payment of all or any part of the purchase price on the terms and conditions as the board shall determine.
(4) To acquire, own, exchange, operate, maintain, and improve a system or systems.
(5) To pledge all or any part of its revenues or mortgage or otherwise encumber all or any part of its property for the purpose of securing the payment of the principal of and interest on any of its obligations.
(6) To construct, operate, and maintain works across or along any street or public highway, or over any lands which are now or may be the property of this state or any political subdivision thereof, after obtaining the necessary franchise or permit therefor. Before any works are constructed across or along a highway in the state highway system, the corporation shall obtain the permit of the Indiana department of transportation to do so, and the location and setting of the works shall be approved by and subject to the supervision of the Indiana department of transportation. Before any works are constructed on or across lands belonging to the state, the corporation shall first obtain the permit of the department of the state having charge of the lands to do so, and the location and setting of the

works shall be approved by and subject to the supervision of the department. The works shall be erected and maintained so as not to interfere with the use and maintenance of the streets, highways, and lands, and no pole or appliance shall be located so as to interfere with the ingress or egress from any premises on the street or highway. Nothing in this section shall deprive the body having charge of the street or highway to require the relocation of any pole or appliance which may affect the proper use of the street or highway for public travel, for drainage or for the repair, construction, or reconstruction of the street or highway. The corporation shall restore the street, highway, or lands to its former condition or state as near as may be and shall not use the same in a manner to impair unnecessarily its usefulness or to injure the property of others.
(7) To accept gifts or grants of property, real or personal, from any person, municipality, or federal agency and to accept voluntary and uncompensated services.
(8) To make any and all contracts necessary or convenient for the full exercise of the powers in this chapter granted, including, without limiting the generality of the foregoing, contracts with any person, federal agency, or municipality for the purchase of energy needed by the corporation to supply its members; for the management and conduct of the business of the corporation; for the fixing of the rates, fees, or charges for service rendered or to be rendered by the corporation subject, however, to the approval of the commission as to all the rates, fees, or charges for energy in the same manner and to the same extent as is provided by law for the regulation of the rates, fees, or charges of public utilities.
(9) To sell, lease, mortgage, or otherwise encumber or dispose of all or any part of its property as provided in this chapter.
(10) To contract debts, borrow money, and to issue or assume the payment of obligations.
(11) To levy and collect reasonable fees, rents, tolls, and other charges for service rendered, subject to the approval of the commission.
(12) To perform any and all of the foregoing acts and to do any and all of the foregoing things under, through or by means of its own officers, agents, and employees, or by contracts with any person, federal agency, or municipality.
(13) To exercise the right of eminent domain in the manner provided by law.
(14) To recover, after a period of two (2) years, any unclaimed stocks, dividends, capital credits, patronage refunds, utility deposits, membership fees, account balances, or book equities for which the owner cannot be found and are the result of distributable savings of the corporation returned to the members on a pro rata basis pursuant to section 17 of this chapter.
(Formerly: Acts 1935, c.175, s.11; Acts 1937, c.258, s.7.) As amended by Acts 1977, P.L.102, SEC.2; Acts 1980, P.L.74, SEC.35;

Acts 1981, P.L.106, SEC.1; P.L.23-1988, SEC.48; P.L.18-1990, SEC.27.

IC 8-1-13-12
Sale, encumbrance, or other disposition of property
Sec. 12. (a) No corporation may sell, lease, or otherwise dispose of all, or substantially all, the property of the corporation unless (1) the same shall be authorized by a resolution duly adopted at a meeting of its members duly called and held as provided in section 8 of this chapter, which resolution shall have received the affirmative vote of at least a majority of all its members and unless (2) the same shall be approved by the commission.
(b) The board of directors of a corporation shall have full power and authority, without authorization by the members thereof, to authorize the execution and delivery of a mortgage, or mortgages, or a deed or deeds of trust of, or the pledging or encumbering of, any of or all the property, assets, rights, privileges, licenses, franchises and permits of the corporation, whether acquired or to be acquired and wherever situated, as well as the revenues therefrom, for the purpose of financing the construction or maintenance of the corporations' distribution or transmission system or systems, and for general plant as defined in the uniform system of accounts prescribed by the commission, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the corporation to any federal agency or to any financial institution, which action of the board of directors shall not be subject to the approval of the commission if the corporation has a mortgage with any federal agency.
(Formerly: Acts 1935, c.175, s.12; Acts 1937, c.258, s.8; Acts 1953, c.47, s.1; Acts 1969, c.117, s.1; Acts 1971, P.L.83, SEC.1.) As amended by Acts 1977, P.L.102, SEC.3; P.L.23-1988, SEC.49.

IC 8-1-13-13
Obligations in anticipation of revenue; authority to issue
Sec. 13. (a) Subject to the approval of the commission, a corporation formed under this chapter may, from time to time, issue its obligations in anticipation of its revenues for any corporate purpose.
(b) Those obligations may be authorized by resolution of the board and may bear a date, mature at a time not exceeding forty (40) years from their respective dates, bear interest at a rate, be in denominations, be in a form, either coupon or registered, carry registration privileges, be executed in a manner, be payable in a medium of payment, at a place, and be subject to terms of redemption as provided in the resolution. The obligations may be sold in a manner and upon terms as determined by the board.
(c) Notwithstanding any other law, any obligations and the interest coupon pertaining to the obligation, if any, issued under this chapter, possess all of the qualities of negotiable instruments. However, approval of the commission is not required when a

corporation has a mortgage with any federal agency.
(Formerly: Acts 1935, c.175, s.13; Acts 1969, c.117, s.2; Acts 1971, P.L.83, SEC.2.) As amended by Acts 1977, P.L.102, SEC.4; P.L.23-1988, SEC.50; P.L.109-1989, SEC.2.

IC 8-1-13-14
Obligations; covenants or agreements
Sec. 14. In connection with the issuance of any obligations, a corporation may make such covenants or agreements and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its obligations or which, in the absolute discretion of the board tend to make the obligations more marketable, notwithstanding that such covenants, agreements, acts and things may constitute a limitation on the exercise of the powers herein granted.
(Formerly: Acts 1935, c.175, s.14.)

IC 8-1-13-15
Purchase; own obligations
Sec. 15. A corporation may, out of any funds available for that purpose, purchase any obligations issued by it at a price determined by resolution of the board together with accrued interest on the obligations. All obligations purchased in that manner shall be cancelled.
(Formerly: Acts 1935, c.175, s.15.) As amended by P.L.109-1989, SEC.3.

IC 8-1-13-16
Consolidation or merger; mutual benefit corporations
Sec. 16. (a) Any corporation created under the provisions of this chapter may enter into an agreement for the consolidation or merger of such a corporation with:
(1) any other corporation organized under this chapter; or
(2) any mutual benefit corporation that was organized before 1964 under Acts 1935, c. 157, that engages in the generation, transmission, or distribution of electric energy.
(b) An agreement under subsection (a) must set forth the terms and conditions of the consolidation or merger, the name of the proposed consolidated or merged corporation, the number of its directors, not less than five (5), the time of the annual election and the names of the persons, not less than five (5), to be directors upon completing the consolidation or merger. The agreement must specify the terms the directors will serve. A corporation organized under this chapter shall duly call and hold a meeting of its members, as provided in section 8 of this chapter, at which the proposal of such consolidation or merger shall be presented. A mutual benefit corporation must approve the merger in accordance with IC 23-17-19-3. With respect to such a merger, the agreement may provide that the surviving corporation may have one (1) or more members that are incorporated under the laws of a state other than

Indiana. If at each such meeting, the aforesaid agreement is approved by a resolution duly adopted and receiving the affirmative vote of at least a majority of all the members of the respective corporation voting at the meeting, the directors named in the agreement shall subscribe and acknowledge articles conforming substantially to the original articles of incorporation, except that it shall be entitled and endorsed "Articles of consolidation (merger) of _______" (the blank space being filled in with the names of the corporations being consolidated or merged) and shall state:
(1) The names of the corporations being consolidated or merged.
(2) The name of the consolidated or merged corporation.
(3) The other items required or permitted to be stated in original articles of incorporation.
(c) Articles of consolidation or merger under this section or a certified copy or copies thereof shall be filed in the office of the secretary of state and thereupon the proposed consolidated or merged corporation, under its designated name, shall be and constitute a body corporate with all the powers of a corporation as originally formed hereunder. In the case of a merger of a corporation organized under this chapter and a mutual benefit corporation, IC 23-17-19-5 applies.
(Formerly: Acts 1935, c.175, s.16; Acts 1937, c.258, s.9.) As amended by Acts 1977, P.L.102, SEC.5; P.L.83-1997, SEC.1.

IC 8-1-13-17
Services, facilities, and charges; sinking fund; REA borrowers
Sec. 17. (a) A corporation shall furnish reasonably adequate services and facilities. The charge made by any corporation for any service rendered or to be rendered, either directly or in connection therewith, shall be nondiscriminatory, reasonable, and just, and every discriminatory, unjust, or unreasonable charge for the service is prohibited.
(b) A reasonable and just charge for service within the meaning of this section are charges that produce sufficient revenue:
(1) to pay all legal and other necessary expense incident to the operation of its system, to include maintenance cost, operating charges, upkeep, depreciation and amortization, repairs, and interest charges on bonds or other obligations;
(2) to provide a sinking fund for the liquidation of bonds or other evidences of indebtedness;
(3) to provide adequate funds to be used as working capital, as well as funds for making extensions and replacements (to the extent not provided for through depreciation);
(4) to meet reasonable financial agreements entered into by the corporation in the process of securing capital; and
(5) for the payment of any taxes that may be assessed against the corporation or its property.
(c) The purpose of this section is to ensure that the charges produce an income sufficient to maintain the corporation property in

a sound physical and financial condition to render adequate and efficient service. Any rate too low to meet the requirements of this section is unlawful.
(d) Revenues and receipts not needed for the purposes of this section shall be returned to the members on an equitable basis, either in cash or in abatement of current charges for energy, as the board may decide.
(e) As used in subsections (g) and (h), "financial assistance" means:
(1) a loan or loan guarantee; or
(2) a lien accommodation provided to secure a loan made by another lender;
that is made by the Rural Electrification Administration of the United States Department of Agriculture (REA).
(f) As used in subsections (g) and (h), "REA borrower" means a corporation created under this chapter that is the recipient of financial assistance.
(g) In determining rates under this section, once the commission determines that property of an REA borrower is reasonably necessary for the provision of electric service and has been placed in service, the commission shall approve rates to be charged by the REA borrower sufficient to enable the REA borrower to:
(1) satisfy its reasonable expenses and obligations; and
(2) repay the full amount of any financial assistance and the interest thereon.
(h) So long as there remains any unpaid portion of any financial assistance associated with the property of an REA borrower determined under subsection (g) to be reasonably necessary and placed in service, the rates of the REA borrower shall be set at a level sufficient to repay the financial assistance, regardless of any change in the regulatory status of the property, including, without limitation, the full or partial retirement of the property or any other change in the status of the property as reasonably necessary or used and useful.
(i) Subsections (g) and (h) do not apply to a corporation that is not created under this chapter, whether or not the rates of the corporation are set by the commission under this section.
(Formerly: Acts 1935, c.175, s.17.) As amended by P.L.121-1987, SEC.2; P.L.109-1989, SEC.4; P.L.74-1991, SEC.2; P.L.1-1992, SEC.31.

IC 8-1-13-18
Rates and charges; jurisdiction and powers of commission
Sec. 18. A corporation is subject to the jurisdiction of the commission for the purpose of fixing rates to be charged to members of the corporation for energy, and for the purpose of service area assignments under IC 8-1-2.3.
(Formerly: Acts 1935, c.175, s.18; Acts 1937, c.258, s.10; Acts 1939, c.105, s.3; Acts 1951, c.162, s.2.) As amended by Acts 1980, P.L.69, SEC.4; P.L.121-1987, SEC.3; P.L.23-1988, SEC.51.
IC 8-1-13-18.5
Withdrawal from jurisdiction of commission
Sec. 18.5. (a) Except as provided in subsection (i), a corporation organized under this chapter or a corporation organized under IC 23-17 whose membership includes one (1) or more corporations organized under this chapter may withdraw from the jurisdiction of the commission. A corporation organized under this chapter that withdraws from the jurisdiction of the commission must comply with all provisions of this chapter that do not directly concern the commission and must continue to pay the public utility fee required under IC 8-1-6. A member of a corporation that has withdrawn from the commission's jurisdiction shall have reasonable access to the meetings and the minutes of the meetings of the corporation's board of directors, except for executive sessions that concern personnel matters and confidential or proprietary matters that may:
(1) invade the privacy of a member or an employee of the corporation; or
(2) impair the corporation's bargaining, legal, or competitive position;
if the matter is disclosed to the member.
(b) A corporation that proposes to withdraw under this chapter from the jurisdiction of the commission must first obtain the approval of the members.
(c) The board of a corporation that proposes to withdraw under this chapter from the jurisdiction of the commission must conduct a referendum of the members of the corporation to determine whether the members approve of the removal of the corporation from the jurisdiction of the commission.
(d) A board must send written notice of the board's intent to conduct a referendum to the commission before the board may conduct the referendum.
(e) A referendum may be conducted at an annual or special meeting of the members held under section 8 of this chapter if a quorum is present.
(f) Written notice of a meeting at which a referendum is to be conducted must be sent to every member not less than thirty (30) days before the date of the meeting. The notice must contain the following information:
(1) The place, date, and hour of the meeting.
(2) The fact that a referendum will be conducted at the meeting to determine whether the members approve of the removal of the corporation from the jurisdiction of the commission.
(3) The fact that no proxies will be permitted to determine whether the members approve of the removal of the corporation from the jurisdiction of the commission.
(g) A board shall distribute secret ballots to the members present at the meeting. The ballots must be in a form substantially equivalent to the following:
___ YES. I want the corporation to withdraw from the jurisdiction of the commission. ___ NO. I want the corporation to remain under the jurisdiction of the commission.
Only those members present in person at the meeting may vote. Each member is entitled to one (1) vote on the question of the corporation's withdrawal from jurisdiction of the commission. If a majority of the members present vote in favor of withdrawing from the jurisdiction of the commission, the withdrawal is effective thirty (30) days after the date of the vote. If less than a majority of the members vote in favor of withdrawing the corporation from jurisdiction of the commission, the corporation is prohibited from conducting another referendum concerning withdrawal for eighteen (18) months following the date of the meeting at which the vote was taken. Parties aggrieved by the conduct of the referendum must file an action in the circuit or superior court with jurisdiction in the county where the corporation has the corporation's principal office to allege noncompliance with this section not more than thirty (30) days after the date of the vote.
(h) If a corporation withdraws from jurisdiction of the commission, the corporation's secretary shall not more than five (5) days after the date of the vote send a verified certification of the vote to the commission affirming that all the requirements of this section were met and include all of the following:
(1) The total membership of the corporation.
(2) The total number of members voting in the referendum.
(3) The actual vote, for and against withdrawal.
(i) If a corporation withdraws from the jurisdiction of the commission, the commission shall continue to exercise jurisdiction over the corporation only as to the following:
(1) Electric service area assignments under IC 8-1-2.3.
(2) Certificates of public convenience and necessity, certificates of territorial authority, and indeterminate permits under IC 8-1-2, IC 8-1-8.5, or IC 8-1-8.7.
(3) Water utility disputes under IC 8-1-2-86.5.
(j) Whenever two (2) or more corporations organized under this chapter consolidate or merge under section 16 of this chapter, and one (1) but not all of the corporations has withdrawn from the jurisdiction of the commission under this section, the consolidated or merged corporation is under the jurisdiction of the commission until the consolidated or merged corporation withdraws from jurisdiction of the commission under this section, unless the agreement for consolidation or merger approved under section 16 of this chapter includes the withdrawal from the jurisdiction of the commission under this section.
(k) A board of a corporation that has withdrawn from the jurisdiction of the commission under this section must conduct a referendum of the corporation's members to determine whether the corporation should return to the jurisdiction of the commission upon receipt of:
(1) a petition for a referendum signed by not less than fifteen percent (15%) of the corporation's members; or (2) a resolution ordering a referendum adopted by a majority vote of the board of directors of the corporation.
Upon receipt of the petition or adoption of the resolution by the board, the board shall inform the commission of the petition or resolution and shall thereafter conduct a referendum at the next annual meeting of the corporation held under section 8 of this chapter, or if the next annual meeting is more than ninety (90) days after the date the petition was received or resolution for referendum was adopted by the board, then at a special meeting called by the board and held not more than ninety (90) days after receipt of the petition or adoption of the resolution. The process provided in subsections (d), (e), (f), (g), and (h) shall be followed when conducting a referendum under this subsection, except the form of the ballots must be as follows:
___ YES. I want the corporation to return to the jurisdiction of the commission.
___ NO. I want the corporation to remain outside the jurisdiction of the commission.
If a corporation returns to the jurisdiction of the commission, the commission shall resume all the jurisdiction it would have if the corporation had not withdrawn, effective thirty (30) days following the date the referendum was conducted. If less than a majority of the members voting at the referendum vote in favor of returning to the jurisdiction of the commission, a referendum on the question presented at the referendum may not be conducted for eighteen (18) months following the date of the vote.
As added by P.L.109-1995, SEC.3. Amended by P.L.42-2005, SEC.1.

IC 8-1-13-19
Repealed
(Repealed by Acts 1980, P.L.69, SEC.5.)

IC 8-1-13-20
Repealed
(Repealed by Acts 1980, P.L.69, SEC.5.)

IC 8-1-13-21
Dissolution of corporation
Sec. 21. Any corporation created under this chapter may be dissolved by filing in the office of the secretary of state articles of dissolution which shall be entitled and indorsed "Articles of dissolution of ____________" (the blank space being filled in with the name of the corporation) and shall state:
(a) Name of the corporation and, if such corporation is a corporation resulting from a consolidation as provided in this chapter, the names of the original corporations.
(b) The date of filing of the articles of incorporation in the office of secretary of state and, if such corporation is a corporation resulting from a consolidation as provided in this chapter, the dates on which the articles of incorporation of the

original corporations were filed in the office of secretary of state.
(c) That the corporation elects to dissolve.
(d) The name and post office address of each of its directors, and the name, title, and post office address of each of its officers.
Such articles shall be subscribed and acknowledged in the same manner as original articles of incorporation by the president or vice president and the secretary or an assistant secretary, who shall make and annex an affidavit stating that they have been authorized to execute and file such articles by a resolution duly adopted by the members of each corporation at meetings thereof duly called and held as provided in section 8 of this chapter. Articles of dissolution and/or a certified copy or copies thereof shall be filed in the same places as original articles of incorporation and thereupon the corporation shall be deemed to be dissolved. Such corporation shall continue for the purpose of paying, satisfying, and discharging any existing liabilities or obligations and collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs, and may sue and be sued, in its corporate name. Any assets remaining after all liabilities or obligations of the corporation have been satisfied or discharged shall pass to and become the property of the state.
(Formerly: Acts 1935, c.175, s.19; Acts 1937, c.258, s.11.) As amended by P.L.59-1984, SEC.68.

IC 8-1-13-22
Articles of incorporation; amendment; change of name; change of territory
Sec. 22. (a) A corporation created under this chapter may amend its articles of incorporation to change its corporate name, to increase or reduce the number of its directors or change any other provisions therein; however, no corporation shall amend its articles of incorporation to embody therein any purpose, power, or provision which would not be authorized if its original articles of incorporation, including such additional or changed purpose, power, or provision were offered for filing at the time articles under this section are offered. Such amendment may be accomplished by filing articles of amendment in the office of the secretary of state which shall be entitled and endorsed "Articles of amendment of ____________" (the blank space being filled in with the name of the corporation) and state:
(1) The name of the corporation, and if it has been changed, the name under which it was originally incorporated.
(2) The date of filing the articles of incorporation in each public office where filed.
(3) Whether the territory served or to be served by the corporation is to be changed and, if so, whether it is to be increased or decreased.
(4) The purposes, powers, or provisions, if any, to be amended

or eliminated and the purposes, powers, or provisions, if any, to be added or substituted.
(b) Such articles shall be subscribed in the name of the corporation by the president or a vice president, and by the secretary or the assistant secretary, who shall make and annex an affidavit stating that they have been authorized to execute and file such articles by a resolution duly adopted at a meeting of the corporation duly called and held as provided in section 8 of this chapter, or upon waiver of notice signed by all the members of the corporation. If by any such amendment to articles of incorporation, the territory proposed to be served by the corporation is to be increased or decreased, the articles of amendment, together with a petition executed by the secretary or assistant secretary of the corporation and praying for the permission of the commission shall be submitted to such commission. Thereupon, the commission shall set said petition for public hearing and shall give notice of the time and place thereof one (1) time in at least one (1) newspaper published in each of the counties in which lies any of the territory proposed to be added or omitted by such amendment, which publication shall be at least ten (10) days before such hearing; the cost of such publication shall be paid by the petitioner when filing such petition.
(c) Any interested person may appear, personally or by attorney, at such hearing and aid or oppose the prayer of the petition. After such hearing, the commission shall grant or deny the petition and make its order accordingly.
(d) No amendment increasing or decreasing the territory to be served by such corporation shall be filed in the office of the secretary of state unless there be attached thereto a certified copy of an order from the commission consenting to such increase or decrease. Such articles shall be filed in the office of the secretary of state and thereupon the amendment shall be deemed to have been effected.
(Formerly: Acts 1935, c.175, s.20; Acts 1937, c.258, s.12; Acts 1939, c.105, s.4.) As amended by Acts 1977, P.L.102, SEC.6; P.L.23-1988, SEC.52.

IC 8-1-13-23
Classification of corporations; general district corporation and local district corporation distinguished
Sec. 23. Any corporation to be formed under this chapter shall be either a general district corporation or a local district corporation.
(a) A general district corporation is a corporation formed under this chapter for the purpose of furnishing services to local district corporations. A general district corporation may be formed to do business in all, or a stated number of the counties of this state. No such corporation shall have the authority or right to do business with a local district corporation in any county already named as a part of the territory of another general district corporation unless, prior to its incorporation, consent for it to transact business in that county shall have been given by the existing general district corporation or corporations then authorized to furnish services to the local district

corporations in that county. However, nothing in this chapter shall be construed to allow such a newly formed general district corporation to engage in the business to acquire, own, operate, maintain, and improve a system or systems. A general district corporation may be organized by:
(1) a group consisting of one-third (1/3) of the heads of farm families in all the counties included;
(2) the directors of an association of agricultural producers, the members of which reside in nine-tenths (9/10) of the counties named within the said corporation's territorial limits;
(3) the directors of the county or regional stockholder corporations within the state having as stockholders or members more than seventy-five thousand (75,000) producers of agricultural products within the state of Indiana; or
(4) the board of directors of another general district corporation organized under this chapter.
(b) A local district corporation is a corporation formed under this chapter for the purpose of furnishing services to its members. A local district corporation shall not be permitted to exercise any of the powers granted under this chapter until at least one-half (1/2) of the heads of farm families residing in the territory described in its proposed articles of incorporation shall have agreed in writing to become members of the corporation and made a minimum payment for such membership as in said articles provided.
(Formerly: Acts 1935, c.175, s.21; Acts 1937, c.258, s.13.) As amended by Acts 1980, P.L.70, SEC.1.

IC 8-1-13-24
Commission decisions or orders; appeal
Sec. 24. Any person or legal entity adversely affected by any final decision, ruling, or order of the commission made pursuant to this chapter may appeal that decision, ruling, or order under the same appeal procedures as in IC 8-1-3.
(Formerly: Acts 1935, c.175, s.22.) As amended by Acts 1977, P.L.102, SEC.7; P.L.23-1988, SEC.53.

IC 8-1-13-25
Construction of chapter
Sec. 25. This chapter is to be liberally construed, and the enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.
(Formerly: Acts 1935, c.175, s.23.) As amended by P.L.59-1984, SEC.69.

IC 8-1-13-26
Foreign corporation; admittance to do business within state; finding of convenience and necessity
Sec. 26. Any foreign corporation organized as a nonprofit corporation for the purpose of making electric energy available to the

inhabitants of rural areas may be admitted to do business within this state and shall have the same powers, restrictions, and liabilities as a corporation organized under this chapter. Whenever such foreign corporation desires to be admitted to operate in this state, it shall file with the commission a petition in as many original counterparts as there are counties in Indiana, in which it requests permission to make electric energy available, plus five (5). Said petition shall describe the territory in Indiana in which its operations are to be conducted and pray the said commission to grant to it a certificate of public convenience and necessity for such operations. To each such original petition, there shall be attached a copy of the articles of incorporation of said corporation, with all amendments thereto, duly authenticated by the proper officer of the state wherein it is incorporated. Said petition shall be acted upon by the commission in accordance with the provisions of section 18 of this chapter. The commission shall enter a finding that the convenience and necessity of the public proposed to be served in the Indiana territory in which the operations of the corporation are proposed to be conducted either will or will not be served by such operations. If said finding be in the negative, said commission shall enter an order denying the petition. If such finding be in the affirmative, said commission shall enter an order granting a certificate of public convenience and necessity for the proposed operations of said corporation in Indiana and shall attach a copy of said order, duly certified by the secretary of said commission, to each of the originals of said petition, filed as aforesaid, except two (2) and deliver the same to the petitioner. The corporation shall then present to the secretary of state all such sets of authenticated copy of articles, original petition, and order of the commission, together with such application for admission to do business in this state, if any, as the secretary of state may require and tender to the said secretary of state six dollars and fifty cents ($6.50) to cover his fees for filing, certificate, and seal. If the secretary of state shall approve the same, he shall endorse his approval upon each of the aforesaid sets of documents, file one (1) thereof in his office, return the remaining ones to the corporation, and issue to the corporation his certificate of admission to do business in this state. Thereupon, and before the corporation shall do any business in this state, it shall file in the office of the recorder of each county in Indiana in which it is to make electric energy available, one (1) of said sets of documents bearing the approval of the secretary of state endorsed thereon.
(Formerly: Acts 1935, c.175, s.26; Acts 1939, c.106, s.2.) As amended by P.L.59-1984, SEC.70; P.L.23-1988, SEC.54.

IC 8-1-13-27
Liability of members and directors
Sec. 27. (a) No member of any corporation shall be liable or responsible for its debts or liabilities.
(b) A director of a distribution cooperative corporation or a director of a power supplier whose members are corporations as

defined in this chapter is not personally liable while acting in good faith for the acts or omissions of the distribution cooperative corporation or the power supplier.
(Formerly: Acts 1935, c.175, s.27; Acts 1939, c.106, s.3.) As amended by P.L.59-1984, SEC.71; P.L.121-1987, SEC.4.

IC 8-1-13-28
Rules; customer relations; adoption; complaints; procedures
Sec. 28. (a) The commission shall adopt rules to govern the relations between corporations and any or all classes of their customers. Those rules shall cover the following subjects:
(1) Extension of service.
(2) Extension of credit.
(3) Deposits, including interest.
(4) Billing procedures.
(5) Termination of service.
(6) Complaints.
(7) Information and notice to customers of their rights under the rules.
(b) The commission may investigate and enter orders on complaints filed by individual customers arising under this section. The commission may establish an appeals division to act on its own behalf regarding individual customer complaints. The decision of the division is binding on all parties to the complaint. The commission shall review decisions of the appeals division upon timely request by an affected party.
(c) This section does not invalidate any rule adopted by the commission before September 1, 1987, to govern the relations between corporations and their customers if the rule is consistent with this section.
As added by P.L.121-1987, SEC.5.

IC 8-1-13-29
Rates, tolls, and charges; schedules; filing; approval
Sec. 29. (a) Every corporation shall file with the commission, within a time fixed by the commission, schedules showing all rates, tolls, and charges that it has established and that are enforced at the time for any service performed by it within the state, or for any service in connection with the rates, tolls, and charges.
(b) The schedules of rates, tolls, and charges shall be open for public inspection.
(c) Every corporation shall file, with and as a part of the schedule, all rules that in any manner affect the rates charged or to be charged for any service.
(d) It is unlawful for a corporation to charge any amount for any service that varies from the schedules approved by the commission.
As added by P.L.121-1987, SEC.6.

IC 8-1-13-30
Changes in schedules of rates, tolls, and charges; requests for

increases; approval; factors considered; required procedures
Sec. 30. (a) No change shall be made in any schedule, including schedules of joint rates, except upon thirty (30) days notice to the commission, and approval by the commission, and all changes shall be plainly indicated upon existing schedules or by filing new schedules in place of existing schedules thirty (30) days before the time the same are to take effect. The commission may prescribe a shorter time within which a change may be made. A corporation may not file a request for a general increase in its basic rates and charges within fifteen (15) months after the filing date of its most recent request for a general increase in its basic rates and charges, except that the commission may order a more timely increase if:
(1) the requested increase relates to a different type of utility service;
(2) the commission finds that the corporation's financial integrity or service reliability is threatened; or
(3) the increase is based on:
(A) a rate structure previously approved by the commission; or
(B) orders of federal courts or federal regulatory agencies having jurisdiction over the corporation.
The phrase "general increase in basic rates and charges" does not include changes in rates related solely to the cost of fuel or purchased electricity or adjustments in accordance with tracking provisions approved by the commission.
(b) No schedule of rates, tolls, and charges of a corporation which includes or authorizes any changes in charges based upon costs is effective without the approval of the commission. Before the commission approves any changes in the schedule of rates, tolls, and charges of a corporation that generates and sells electricity, based upon the cost of fuel to generate electricity or upon the cost of fuel included in the cost of purchased electricity, the utility consumer counselor shall examine the books and records of the public generating corporation to determine the cost of fuel upon which the proposed charges are based. In addition, before a fuel cost charge becomes effective, the commission shall hold a summary hearing on the sole issue of the fuel charge. The utility consumer counselor shall conduct a review and make a report to the commission within twenty (20) days after the corporation's request for the fuel cost charge is filed. The commission shall hold the summary hearing and issue its order within twenty (20) days after it receives the utility consumer counselor's report. The provisions of this chapter concerning the filing, printing, and changing of rate schedules and the time required for giving notice of hearing and requiring publication of notice do not apply to the fuel cost charge or the summary hearing.
(c) Regardless of the pendency of any request for a fuel cost charge by any corporation, the books and records pertaining to cost of fuel of all corporations that generate electricity shall be examined by the utility consumer counselor not less often than quarterly, and the books and records of all electric nongenerating corporations shall

be examined by the utility consumer counselor not less often than annually. The utility consumer counselor shall provide the commission with a report as to the examination of the books and records within a reasonable time following the examination. The utility consumer counselor may, if appropriate, request of the commission a reduction or elimination of the fuel cost charge. Upon such request, the commission shall immediately hold a hearing in the manner provided in this chapter.
(d) An electric generating corporation may apply for a change in its fuel charge not more often than each three (3) months. When the application is filed the petitioning corporation shall show to the commission its cost of fuel to generate electricity and the cost of fuel included in the cost of purchased electricity, for the period between its last order from the commission approving fuel costs in its basic rates and the latest month for which actual fuel costs are available. The petitioning corporation shall also estimate its average fuel costs for the three (3) calendar months subsequent to the expiration of the twenty (20) day period allowed the commission in subsection (b). The commission shall conduct a formal hearing solely on the fuel cost charge requested in the petition subject to the notice requirements of IC 8-1-1-8 and shall grant the electric corporation the requested fuel cost charge if it finds that:
(1) the electric corporation has made every reasonable effort to acquire fuel and generate or purchase power or both so as to provide electricity to its customers at the lowest fuel cost reasonably possible;
(2) the actual increases in fuel cost through the latest month for which the actual fuel costs are available since the last order of the commission approving basic rates and charges of the electric corporation have not been offset by actual decreases in other operating expenses;
(3) the corporation's estimate of its prospective average fuel costs for each of the three (3) calendar months are reasonable after taking into consideration:
(A) the actual fuel costs experienced by the corporation during the latest three (3) calendar months for which actual fuel costs are available; and
(B) the estimated fuel costs for the same latest three (3) calendar months for which actual fuel costs are available.
(e) Should the commission at any time determine that an emergency exists that could result in an abnormal change in fuel costs, it may, in order to protect the public from the adverse effects of such change, suspend the provisions of subsection (d) as to the corporation affected by the emergency and initiate such procedures as may be necessary to protect both the public and the corporation from harm. The commission shall lift the suspension when it is satisfied the emergency no longer exists.
(f) Any change in the fuel cost charge granted by the commission under the provisions of this section shall be reflected in the rates charged by the corporation in the same manner as any other changes

in rates granted by the commission in a case approving the basic rates and charges of the corporation. However, the corporation may file the change as a separate amendment to its rate schedules with a reasonable reference in the amendment that the charge is applicable to all of its filed rate schedules.
As added by P.L.121-1987, SEC.7.

IC 8-1-13-31
Production of corporate books, accounts, papers, or records; order or subpoena; penalty for failure to comply
Sec. 31. (a) The commission may require, by order or subpoena, a corporation to produce within the state (at a time and place the commission may designate) any books, accounts, papers, or records (or verified copies) kept by the corporation anywhere, to allow an examination to be made by the commission or under its direction.
(b) The order or subpoena shall be served on the corporation in the same manner as a summons is served in a civil action.
(c) Any corporation that does not comply (after reasonable written notice) with any order or subpoena shall be assessed a civil penalty of not less than fifty dollars ($50) and not more than five hundred dollars ($500) for each day that it does not comply. Any penalty assessed under this subsection shall be deposited in the state general fund.
As added by P.L.121-1987, SEC.8.

IC 8-1-13-32
Investigations; agents; powers; recommendations
Sec. 32. (a) The commission may appoint, by written order, an agent to investigate any corporation. The commission shall prescribe the duties of the agent in the order, and the agent has all of the inquisitorial powers granted the commission under this chapter.
(b) The commission may conduct any number of investigations contemporaneously through different agents and may delegate to the agent the taking of all testimony bearing upon any investigation or hearing. The commission's decision must be based on its examination of all the testimony and records.
(c) The recommendations made by any agent are advisory and do not preclude the taking of further testimony, if ordered by the commission, or further investigation.
As added by P.L.121-1987, SEC.9.

IC 8-1-13-33
Uniform accounts; requisites
Sec. 33. Every corporation shall keep and render to the commission, in the manner and form prescribed by the commission, uniform accounts of all business transacted. In formulating a system of accounting for a corporation, the commission shall consider any system of accounting established by any federal law, commission, or department and any system authorized by a national association of such corporations. As added by P.L.121-1987, SEC.10.

IC 8-1-13-34
Furnishing of information; requirement
Sec. 34. Every corporation shall furnish to the commission all information required by it to carry into effect this chapter and shall make specific answers to all questions submitted by the commission.
As added by P.L.121-1987, SEC.11.

IC 8-1-13-35
Blank forms received; verification; delivery of documents, books, and papers
Sec. 35. Any corporation receiving from the commission any blank forms with directions to complete them shall answer fully and correctly each question in the form, and if it is unable to answer any question, it shall give a good and sufficient reason for failing to answer the questions. The answers shall be verified under oath by the president, secretary, superintendent, or general manager, or person in charge of the corporation and returned to the commission at its office within the period fixed by the commission. Whenever required by the commission, every corporation shall deliver to the commission for examination any relevant documents, books, accounts, papers, and records (or copies), with a complete inventory of all its property in a form prescribed by the commission.
As added by P.L.121-1987, SEC.12.

IC 8-1-13-36
Complaints against corporation; discriminatory rates or charges; inadequate service; investigation; hearing; order
Sec. 36. Upon a complaint made against any corporation by:
(1) any mercantile, agricultural, or manufacturing society;
(2) any body politic or municipal organization;
(3) ten (10) or more persons, firms, corporations, limited liability companies, or associations;
(4) ten (10) or more complainants of any or all of the classes described in subdivision (3); or
(5) any public utility or corporation;
that any of the rates, tolls, charges, schedules, or joint rates (with which the petitioner is directly interested) are in any respect unreasonable or unjustly discriminatory, or that any regulation, measurement, practice, or act affecting or relating to the service of a corporation is in any respect unreasonable, unsafe, insufficient, or unjustly discriminatory, or that any service is inadequate or cannot be obtained, the commission shall proceed to investigate with or without notice. However, the commission may not enter an order affecting those rates, tolls, charges, schedules, regulations, measurements, practices, or acts complained of without a formal public hearing.
As added by P.L.121-1987, SEC.13. Amended by P.L.8-1993, SEC.124.
IC 8-1-13-37
Investigation by commission on its own motion; rates, service, or territory
Sec. 37. Whenever the commission believes that:
(1) any rate or charge may be unreasonable or unjustly discriminatory;
(2) any service is inadequate or cannot be obtained; or
(3) an investigation of any matter relating to rates or territory for a corporation should be made;
it may, on its own motion, conduct an investigation with or without notice.
As added by P.L.121-1987, SEC.14.

IC 8-1-13-38
Complaints by corporation affecting its own rates or service; notice and hearing requirements; consent orders
Sec. 38. (a) Any corporation may make complaint as to any matter affecting its own rates or service. The corporation shall publish a notice of the filing of the petition or complaint in a newspaper of general circulation published in any county in which the corporation renders service. An order affecting rates or service may be entered by the commission without a formal public hearing, if the corporation has obtained written consent to obtain an order affecting its rates from the commission without a formal hearing from any agency of the federal government with which the corporation has outstanding evidence of indebtedness to the federal government. The commission may, however, on its own motion require a formal public hearing, and shall, upon a motion filed by the utility consumer counselor, by any public or municipal corporation, by ten (10) individuals, firms, corporations, limited liability companies, or associations, or by ten (10) complainants of any or all of these classes, hold a formal public hearing with respect to any petition or complaint.
(b) In any general rate proceeding under subsection (a) which requires a public hearing and in which an increase in revenues is sought which exceeds the sum of two million five hundred thousand dollars ($2,500,000), the commission shall conduct at least one (1) public hearing in the largest municipality located within the corporation's service area.
As added by P.L.121-1987, SEC.15. Amended by P.L.8-1993, SEC.125.

IC 8-1-13-39
Distribution cooperatives with less than 5,000 customers; rate orders; hearing requirement
Sec. 39. (a) Except as provided in subsection (b), an order affecting rates of service may be entered by the commission without a formal public hearing in the case of a distribution cooperative with less than five thousand (5,000) customers.
(b) The commission shall require a formal public hearing on any petition or complaint filed concerning a distribution cooperative with

less than five thousand (5,000) customers upon motion of any of the following:
(1) The utility consumer counselor.
(2) A public or municipal corporation.
(3) Ten (10) individuals, firms, corporations, limited liability companies, or associations.
(4) Ten (10) complainants of any class described in subdivision (3).
As added by P.L.121-1987, SEC.16. Amended by P.L.8-1993, SEC.126.

IC 8-1-13-40
Subpoena power of commissioners and authorized agents; enforcement
Sec. 40. Each of the commissioners and every authorized agent has the power to administer oaths, certify to official acts, issue subpoenas, compel the attendance of witnesses, and compel the production of books, accounts, papers, records, documents, and testimony in pending proceedings of corporations and where relevant. In case of disobedience on the part of any person to comply with any order of the commission or any commissioner or any subpoena, or on the refusal of any witness to testify to any matter regarding which the person may be lawfully interrogated before the commission, or its authorized agent, it shall be the duty of the circuit or superior court of any county, on application of a commissioner, to compel the obedience to the requirements of a subpoena issued from that court or a refusal to testify in that court.
As added by P.L.121-1987, SEC.17.

IC 8-1-13-41
Violations of chapter; findings; just and reasonable orders to be made
Sec. 41. Whenever, upon the investigation made under this chapter, the commission finds any regulations, measurements, practices, acts, or services are unjust, unreasonable, unwholesome, unsanitary, unsafe, insufficient, preferential, unjustly discriminatory, or otherwise in violation of this chapter, or finds that any service is inadequate or that any service which can be reasonably demanded cannot be obtained, the commission shall determine and by order fix just and reasonable measurements, regulations, acts, practices, or service to be furnished, imposed, observed, and followed in the future in lieu of those found to be unjust, unreasonable, unwholesome, unsanitary, unsafe, insufficient, preferential, unjustly discriminatory, inadequate, or otherwise in violation of this chapter. In addition, the commission shall make other orders concerning the measurement, regulation, act, practice, or service as are just and reasonable.
As added by P.L.121-1987, SEC.18.

IC 8-1-13-42 Rules; adoption; prior rules validated
Sec. 42. (a) The commission may adopt rules under IC 4-22-2 to carry out this chapter.
(b) This section does not invalidate any rule adopted by the commission before September 1, 1987.
As added by P.L.121-1987, SEC.19.

IC 8-1-13-43
Maximum borrowing and expenditures for economic development
Sec. 43. (a) A corporation may not expend more than fifteen percent (15%) of its total utility plant for economic development.
(b) A corporation that is not an REA borrower (as defined in section 17(f) of this chapter) may not borrow any funds for an economic development project without approval of the Indiana utility regulatory commission.
As added by P.L.95-1993, SEC.2.



CHAPTER 13.1. ALTERNATIVE ENERGY PROJECTS BY RURAL ELECTRIC MEMBERSHIP CORPORATIONS

IC 8-1-13.1-2
"Alternative energy project"
Sec. 2. As used in this chapter, "alternative energy project" means a project that:
(1) develops or makes use of:
(A) clean energy projects (as defined in IC 8-1-8.8-2);
(B) renewable energy resources (as defined in IC 8-1-8.8-10) for the production of electricity;
(C) integrated gasification combined cycle (IGCC) technology to produce synthesis gas that is used:
(i) to generate electricity; or
(ii) as a substitute for natural gas;
regardless of the fuel source used to produce the synthesis gas;
(D) methane recovered from landfills for the production of electricity;
(E) demand side management, energy efficiency, or conservation programs; or
(F) coal bed methane;
(2) results in quantifiable reductions in, or the avoidance of:
(A) the use of electricity produced by traditional electric generating facilities that use fossil fuels as their fuel source; or
(B) regulated air pollutants and carbon emissions produced by traditional electric generating facilities that use fossil fuels as their fuel source; and
(3) is implemented under a plan approved by: (A) the office; and
(B) a corporation's or a cooperatively owned power supplier's board of directors.
As added by P.L.151-2009, SEC.5. Amended by P.L.150-2011, SEC.15.

IC 8-1-13.1-3
"Cooperatively owned power supplier"
Sec. 3. As used in this chapter, "cooperatively owned power supplier" means:
(1) an energy utility (as defined in IC 8-1-2.5-2) that is a general district corporation organized under IC 8-1-13; or
(2) an energy utility that is organized under IC 23-17 and whose membership includes one (1) or more corporations organized under IC 8-1-13.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-4
"Corporation"
Sec. 4. As used in this chapter, "corporation" means a corporation organized under IC 8-1-13 as a local district corporation (as defined in IC 8-1-13-23(b)).
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-5
"Director"
Sec. 5. As used in this chapter, "director" refers to the director of the office of alternative energy incentives serving under section 9(b) of this chapter.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-6
"Fund"
Sec. 6. As used in this chapter, "fund" refers to the alternative energy incentive fund established by section 10 of this chapter.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-7
"Office"
Sec. 7. As used in this chapter, "office" refers to the office of alternative energy incentives established by section 9 of this chapter.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-8
"Retail energy service"
Sec. 8. As used in this chapter, "retail energy service" has the meaning set forth in IC 8-1-2.5-3.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-9 Office of alternative energy incentives; director
Sec. 9. (a) The office of alternative energy incentives is established within the Indiana office of energy development.
(b) The:
(1) director of the Indiana office of energy development; or
(2) designee of the Indiana office of energy development, who must be qualified by knowledge of or experience in the electric utility industry;
shall serve as the director of the office.
(c) The director:
(1) serves at the pleasure of and is responsible to the director of the Indiana office of energy development, if the director is a designee of the director of the Indiana office of energy development;
(2) may receive compensation in an amount determined by the director of the Indiana office of energy development, subject to the approval of the budget agency, if the director is a designee of the director of the Indiana office of energy development;
(3) serves as the chief executive and administrative officer of the office; and
(4) may, to the extent appropriate, delegate the director's authority under this chapter, subject to the approval of:
(A) the director of the Indiana office of energy development, if the director is a designee of the director of the Indiana office of energy development; and
(B) the budget agency.
(d) The director of the Indiana office of energy development may:
(1) establish; and
(2) appoint members to;
an advisory board to advise the office in the administration of this chapter.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-10
Alternative energy incentive fund; sources of funds; appropriation; expenditures; expenses; investment; nonreverting fund
Sec. 10. (a) The alternative energy incentive fund is established for the purpose of providing funds to corporations for use in the development of alternative energy projects. The fund shall be administered by the office.
(b) The fund consists of:
(1) money appropriated to the fund by the general assembly;
(2) money received from state or federal grants or programs for alternative energy projects; and
(3) donations, gifts, and money received from any other source, including transfers from other funds or accounts.
(c) Money in the fund is continuously appropriated for the purposes of this section.
(d) Money in the fund may be spent only in accordance with this chapter and to carry out the purposes of this chapter. (e) The expenses of administering the fund shall be paid from money in the fund.
(f) Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as money is invested by the Indiana public retirement system under IC 5-10.3-5. The treasurer of state may contract with investment management professionals, investment advisers, and legal counsel to assist in the investment of the fund and may pay the expenses incurred under those contracts from the fund. Interest that accrues from these investments shall be deposited in the fund.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.151-2009, SEC.5. Amended by P.L.35-2012, SEC.94.

IC 8-1-13.1-11
Office to establish account in fund for each corporation
Sec. 11. The office shall establish an account within the fund for each corporation.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-12
Application by corporation to office for access to funds; access amount; application and documentation; review and dispute resolution; installments
Sec. 12. (a) Beginning in 2009, not later than August 1 of each year, a corporation may apply to the office to have access to a percentage of the total funds that are, as of July 1 of the year, in the account established for the corporation under section 11 of this chapter, as follows:
(1) A corporation may have access to not more than forty percent (40%) of the total funds in the corporation's account if the corporation certifies to the office that alternative energy projects accounted for five percent (5%) or less of the corporation's total sales from the provision of retail energy service during the preceding calendar year.
(2) A corporation may have access to not more than seventy percent (70%) of the total funds in the corporation's account if the corporation certifies to the office that alternative energy projects accounted for:
(A) more than five percent (5%); and
(B) not more than ten percent (10%);
of the corporation's total sales from the provision of retail energy service during the preceding calendar year.
(3) A corporation may have access to one hundred percent (100%) of the total funds in the corporation's account if the corporation certifies to the office that:
(A) alternative energy projects accounted for at least ten percent (10%) of the corporation's total sales from the

provision of retail energy service during the preceding calendar year;
(B) at least fifty percent (50%) of the sales attributed to alternative energy projects under clause (A) were made to Indiana customers; and
(C) at least fifty percent (50%) of the alternative energy projects that:
(i) under clause (A) accounted for at least ten percent (10%) of the corporation's total sales from the provision of retail energy service during the preceding calendar year; and
(ii) are energy production or generating facilities;
are located in Indiana.
(b) A corporation that seeks access to a percentage of the total funds in the corporation's account under subsection (a) shall submit:
(1) an application to the office on a form prescribed by the office; and
(2) any documentation required by the office to support the corporation's certification of the percentage of its total sales from the provision of retail energy service that is attributable to alternative energy projects during the preceding calendar year.
An application submitted under this section must be signed under penalty of perjury by an officer of the corporation or another person authorized to bind the corporation.
(c) The application form prescribed by the office and described in subsection (b)(1) must require the applicant to identify:
(1) each planned or existing alternative energy project in which the applicant plans to invest money drawn from the applicant's account under this section;
(2) the amount of money the applicant plans to invest in each alternative energy project identified under subdivision (1); and
(3) any other corporations, cooperatively owned power suppliers, or other persons that have invested or will invest money in each alternative energy project identified under subdivision (1), to the extent known by the applicant.
(d) Upon receiving an application and any supporting documents from a corporation under subsection (b), the office shall review the application and documents for accuracy and completeness. If the office determines that the application and documents are accurate, complete, and properly verified, the office shall notify the corporation as soon as practicable, but in any case not later than thirty (30) days after the date of the corporation's application, that the corporation may have access to the percentage of funds for which the corporation qualifies under subsection (a). If the office determines that the application and documents are inaccurate or incomplete, or are not properly verified, the office shall immediately notify the corporation of any additional information or verifications required. If there is disagreement between a corporation and the office about:
(1) the accuracy or completeness of an application or any documents submitted in conjunction with an application; or (2) the determination of, or the method used to determine, the percentage of a corporation's total sales from the provision of retail energy service that is attributable to alternative energy projects;
the corporation may request a hearing or any other procedure for resolving disputes established by the office in rules adopted under section 15 of this chapter.
(e) A corporation may receive the percentage of funds for which it qualifies under subsection (a) for a particular year in one (1) or more installments. However, any money received by a corporation under this section may be used only for one (1) or more alternative energy projects in accordance with section 14 of this chapter.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-13
Joint development of alternative energy projects
Sec. 13. (a) Two (2) or more corporations that are members of the same cooperatively owned power supplier may:
(1) develop alternative energy projects jointly; and
(2) share money drawn from their respective accounts in the fund with the corporations' cooperatively owned power supplier, as long as the cooperatively owned power supplier uses the money for one (1) or more alternative energy projects in accordance with section 14 of this chapter.
(b) For purposes of determining the percentage of a corporation's total sales from the provision of retail energy service that is attributable to alternative energy projects under section 12 of this chapter, any joint project described in subsection (a)(1) shall be allocated among the participating corporations according to each corporation's respective investment in the joint project.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-14
Corporation's board of directors determines use of money; permissible uses of money; limitations
Sec. 14. (a) A corporation's board of directors is entitled to determine how money drawn from the corporation's account under section 12 of this chapter is used, subject to the following:
(1) Money drawn from the corporation's account under section 12 of this chapter must be used for an alternative energy project that is approved by:
(A) the office; and
(B) the corporation's board.
(2) If the money will be used to develop or invest in an alternative energy project that involves:
(A) the construction of a new energy production or generating facility; or
(B) the expansion or extension of an existing energy production or generating facility;
the facility to be constructed, expanded, or extended as part of

the alternative energy project must be located in Indiana.
(3) Money drawn from the corporation's account under section 12 of this chapter may not be used to purchase electricity produced from an alternative energy project, unless the alternative energy project:
(A) is located in Indiana; and
(B) first came online after July 1, 2009.
(4) If the money will be used for a demand side management, energy efficiency, or conservation program, the money must be dedicated to Indiana customers participating in the demand side management, energy efficiency, or conservation program.
(b) Subject to subsection (a), money drawn from the corporation's account under section 12 of this chapter may be used for:
(1) reimbursement to the corporation for money invested by the corporation:
(A) within the thirty-six (36) month period immediately preceding the date funds are applied for by the corporation under section 12 of this chapter; and
(B) for the expansion or extension of an alternative energy project; and
(2) contributions of matching funds to state or federal programs for alternative energy projects.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-15
Adoption of rules by office
Sec. 15. (a) The office may adopt rules under IC 4-22-2 to implement this chapter. Any rules adopted by the office under this section must include:
(1) requirements for plans for alternative energy projects submitted by corporations and cooperatively owned power suppliers to the office under this chapter;
(2) standards by which the office evaluates plans described in subdivision (1);
(3) standards or methodologies for determining the percentage of a corporation's total sales from the provision of retail energy service that is attributable to alternative energy projects under section 12 of this chapter;
(4) standards and procedures to ensure that a corporation does not receive money from the fund for an investment in, or a purchase of electricity from, an alternative energy project if money has been received from the fund by another applicant for the same or an equivalent investment or purchase;
(5) procedures for resolving disputes that arise between a corporation and the office concerning:
(A) the accuracy or completeness of an application or any documents submitted to the office by a corporation under section 12(b) of this chapter; or
(B) the determination of, or the method used to determine, the percentage of a corporation's total sales from the

provision of retail energy service that is attributable to alternative energy projects under section 12 of this chapter; and
(6) any other standards, methodologies, or requirements necessary to implement this chapter.
(b) In adopting rules under this section, the office may consult with the Indiana office of energy development.
As added by P.L.151-2009, SEC.5.

IC 8-1-13.1-16
Federal economic stimulus funds and programs
Sec. 16. This chapter shall not be construed to constrain a corporation's access to and immediate use of federal economic stimulus funds for alternative energy projects. Notwithstanding any provision of this chapter, any money that may become available to a corporation in connection with federal economic stimulus programs may not become part of the fund or an account established under this chapter without the consent of the corporation, which shall have access to federal economic stimulus funds:
(1) for the same uses; and
(2) in accordance with the same processes;
as any other energy utility (as defined in IC 8-1-2.5-2) may have access to or use federal economic stimulus money.
As added by P.L.151-2009, SEC.5.



CHAPTER 14. ELECTRIC TRANSMISSION LINES OVER RAILROADS



CHAPTER 15. WATER UTILITIES.VACATION OR RELOCATION OF ROADS

IC 8-1-15-2
Hearing on petition
Sec. 2. Upon the filing of the petition described in section 1 of this chapter, the court shall set a time for hearing not less than fourteen (14) days nor more than twenty-one (21) days thereafter and notice shall be given of the filing of said petition and the time set for hearing thereof by publication for two (2) full weeks in some newspaper, daily or daily except Sunday, of general circulation in each county wherein any portion of said highway is located. The notice shall be directed to the inhabitants of said county or counties and shall set forth a description of the highway or portion thereof which petitioner seeks to be vacated or relocated and in case of relocation, a distinct description of the proposed new route shall be given. A copy of the notice shall be personally served on the board of commissioners of each county in which said highway or any portion thereof is located in the same manner as a summons is served in civil cases. In case of vacation, the clerk of the court shall also send a copy of the published notice by registered mail to each of the owners of the abutting land affected by the vacation proceedings as

set out in the petition, provided that the attorney of record who files said vacation proceedings shall deliver to said clerk sufficient postage and copies of the published notice to cover the mailing to such abutting owners.
(Formerly: Acts 1959, c.196, s.2.) As amended by P.L.59-1984, SEC.72.

IC 8-1-15-3
Aggrieved persons; filing written remonstrance
Sec. 3. Any person feeling himself aggrieved by the proposed vacation or relocation may file a written remonstrance with the court at any time prior to the time set forth for hearing upon any one or more of the following grounds and no other to wit:
(a) That the highway or portion thereof proposed to be vacated or relocated is necessary to the growth of the county or counties in which it is located.
(b) That the proposed vacation or relocation will leave the real estate of the remonstrant without means of ingress or egress by a public highway.
(c) That such vacation or relocation will deny the public access to some public building, church or school or public grounds.
(d) That the material allegations of the petition or any of them are not true.
(Formerly: Acts 1959, c.196, s.3.)

IC 8-1-15-4
Order granting or denying petition
Sec. 4. If no such remonstrance shall be filed in writing with the court before the time set for hearing, the court shall grant the prayer of the petition. If remonstrance thereto be made, the court shall set the time for hearing and trial by the court and if the facts alleged in said petition are found true and the facts in said remonstrance are found not true the court shall overrule the remonstrance and grant the prayer of the petition. In either case, all costs of the proceedings shall be paid by the petitioner.
(Formerly: Acts 1959, c.196, s.4.)



CHAPTER 16. REPEALED



CHAPTER 17. TELEPHONES.RURAL TELEPHONE COOPERATIVE ACT

IC 8-1-17-2
Formation of corporation
Sec. 2. Any number of natural persons not less than eleven (11) may, by executing, filing and recording articles of incorporation, as hereinafter provided, form a cooperative corporation, not organized for pecuniary profit, for the purpose of: (1) if such corporation be local in its scope, promoting and encouraging the fullest possible use of telephone service in the state by making telephone service and educational services incident to telephone service available to inhabitants of rural areas of the state at the lowest cost consistent with sound economy and prudent management of the business of the cooperative corporation or (2) if such corporation be general in its scope, furnishing engineering, financial, accounting, and/or educational services, incident to telephone service.
(Formerly: Acts 1951, c.193, s.2.)

IC 8-1-17-2.1
Not-for-profit corporations formed under Acts 1935, c. 157; amended articles of incorporation
Sec. 2.1. (a) If the requirements of subsection (b) are met, a local cooperative telephone corporation formed under Acts 1935, c.157 is considered to have been formed under this chapter and is subject to its requirements and not the requirements of IC 23-7-1.1 (before its repeal August 1, 1991) or IC 23-17.
(b) A local cooperative telephone corporation described in subsection (a) shall amend its articles of incorporation in accordance with IC 23-7-1.1 (before its repeal August 1, 1991) or IC 23-17 to conform to the requirements of this chapter and shall submit a copy of its amended articles to the commission for approval. After examining the articles, the commission shall approve the amended articles if they conform to the requirements of this chapter. The commission may approve the amended articles without conducting a hearing. The secretary of state may not issue a certificate of amendment before the commission approves the amended articles under this subsection.
(c) The certificate of public convenience and necessity or certificate of territorial authority previously issued to a local cooperative telephone corporation described in subsection (a) shall serve as the certificate required under section 6 of this chapter (before its repeal July 1, 2009). (d) Subsection (a) applies to a local telephone cooperative corporation as of the date the secretary of state issues a certificate of amendment under IC 23-7-1.1-26 (before its repeal August 1, 1991) or IC 23-17-17.
(e) The local cooperative telephone corporation shall record the amended articles of incorporation in the county where the local cooperative telephone corporation has its principal office.
As added by P.L.122-1987, SEC.1. Amended by P.L.179-1991, SEC.13; P.L.96-1993, SEC.1; P.L.27-2006, SEC.40.

IC 8-1-17-3
Definitions
Sec. 3. As used in this chapter, the following terms have the following meanings unless a different meaning clearly appears from the context:
(1) "Acquire" means to obtain by construction, purchase, lease, devise, gift, eminent domain, or by any other lawful means.
(2) "Board" means the board of directors of a cooperative corporation.
(3) "Cooperative corporation" means a corporation formed under this chapter.
(4) "Facilities based local exchange carrier" has the meaning set forth in IC 8-1-32.4-5.
(5) "General cooperative corporation" means a cooperative corporation formed to render services to local cooperative corporations.
(6) "Improve" includes construct, reconstruct, extend, enlarge, alter, better, or repair.
(7) "Local cooperative corporation" means a cooperative corporation formed to render telephone services within Indiana.
(8) "Member" includes each individual signing the articles of incorporation of a cooperative corporation and each person admitted to membership of the cooperative corporation under law or the corporation's bylaws.
(9) "Obligations" includes negotiable bonds, notes, debentures, interim certificates or receipts, and other evidences of indebtedness, either issued or the payment of which is assumed by a cooperative corporation.
(10) "Person" or "inhabitant" includes an individual, a firm, an association, a corporation, a limited liability company, a business trust, and a partnership.
(11) "Service" or "services", when not accompanied by the word "telephone", means construction, engineering, financial, accounting, or educational services incidental to telephone service.
(12) "System" includes any plant, works, system, facilities, or properties, together with all parts of and appurtenances to the plant, works, system, facilities, or properties, used or useful in telephone service.
(13) "Telephone facilities" includes all buildings, plants, works,

structures, improvements, fixtures, apparatus, materials, supplies, machinery, tools, implements, poles, posts, crossarms, conduits, ducts, underground or overhead lines, wires, cables, exchanges, switches, desks, testboards, frames, racks, motors, generators, batteries, and other items of central office equipment, paystations, protectors, instruments, connections, and appliances, office furniture and equipment, work equipment, and all other property used in connection with the provision of telephone and other telecommunications services.
(14) "Telephone service" refers to telecommunications service (as defined in 47 U.S.C. 153(46)) provided by a telephone cooperative corporation. The term includes all facilities or systems used in the rendition of the service.
(Formerly: Acts 1951, c.193, s.3.) As amended by P.L.59-1984, SEC.74; P.L.23-1988, SEC.56; P.L.97-1993, SEC.1; P.L.8-1993, SEC.127; P.L.27-2006, SEC.41.

IC 8-1-17-4
Articles of incorporation
Sec. 4. The articles of incorporation shall be entitled and endorsed "Articles of Incorporation of ____________ (the blank space to be filled in with the name of the corporation) and shall state:
(1) The name of the cooperative corporation, which shall be such as to distinguish it from any other corporation, and a statement whether it is to be a general or a local cooperative corporation.
(2) A statement of the county or counties within which its operations are to be conducted. If it is a local cooperative corporation, the rural area or areas in which its operations are to be conducted shall be further described and limited from time to time by certificate issued by the commission.
(3) Location of its principal office and post office address.
(4) The maximum number of directors, not less than three (3).
(5) The names and post office addresses of the directors who are to manage the affairs of the cooperative corporation for the first year of its existence or until their successors are chosen.
(6) The period, if any, limited for the duration of the cooperative corporation or a statement that the duration of the cooperative corporation is to be perpetual.
(7) The terms and conditions upon which members of the corporation shall be admitted.
(8) The articles of incorporation of a cooperative corporation may contain also any provision not contrary to law which the incorporators may desire for the regulation of its business and the conduct of its affairs; and any provisions creating, defining, limiting or regulating the powers of the cooperative corporation, its directors and members.
(Formerly: Acts 1951, c.193, s.4.) As amended by P.L.119-1987, SEC.2.
IC 8-1-17-5
Articles of incorporation; certificate of territorial authority; commission review; notice to facilities based local exchange carriers; issuance of certificate; request for additional information; filing with secretary of state; status as body corporate
Sec. 5. (a) The individuals executing the articles of incorporation of a local cooperative corporation shall be residents of the area in which the operations of the cooperative corporation are to be conducted and shall be persons desirous of using telephone service to be furnished by the cooperative corporation.
(b) The individuals executing the articles of incorporation of a general cooperative corporation shall be members or prospective members of one (1) or more local cooperative corporations which are prospective members of such general cooperative corporation.
(c) The articles shall be executed in at least six (6) originals and shall be acknowledged by the subscribers before an officer authorized by law to take acknowledgments of deeds. When so acknowledged, three (3) originals of said articles shall be submitted to the commission. At the time the articles of incorporation are filed, an application for a certificate of territorial authority under IC 8-1-32.5 shall be filed with the commission if the applicant will operate as a local cooperative corporation. The application shall be executed by one (1) or more of the individuals executing the articles, and shall comply with the requirements of IC 8-1-32.5-6, as applicable.
(d) Upon the receipt of any articles of incorporation and application for a certificate of territorial authority, the commission shall conduct the review required under IC 8-1-32.5-8. If the applicant is a local cooperative corporation, the commission shall give written notice, by United States registered mail, of the filing of the application to each facilities based local exchange carrier operating in territory contiguous to the area in which the cooperative corporation proposes to render telephone service. The commission shall use the record maintained by the commission under IC 8-1-32.5-13 to determine which facilities based local exchange carriers are entitled to notice under this subsection.
(e) If the commission, after conducting the review required by IC 8-1-32.5-8 and any hearing allowed under IC 8-1-32.5-9, determines that the applicant meets the requirements for the issuance of a certificate of territorial authority under IC 8-1-32.5-8, the commission shall:
(1) issue a certificate of territorial authority under IC 8-1-32.5; and
(2) enter an order approving the organization of the cooperative corporation and the proposed articles of incorporation.
(f) If the commission, after conducting the review required by IC 8-1-32.5-8 and any hearing allowed under IC 8-1-32.5-9, determines that the applicant does not meet the requirements for the issuance of a certificate of territorial authority under IC 8-1-32.5-8, the commission shall: (1) request the applicant to provide additional information; or
(2) notify the applicant of the applicant's right to:
(A) appeal the commission's determination under IC 8-1-3; or
(B) file another application at a later date, without prejudice;
under IC 8-1-32.5-8.
(g) If the commission approves the articles of incorporation under subsection (e), the cooperative corporation shall submit the following documents, along with two (2) copies of each, to the secretary of state for filing:
(1) One (1) of the original articles of incorporation executed by the corporation under subsection (c).
(2) A certified copy of the order of the commission under subsection (e)(2).
(3) A certified copy of the certificate of territorial authority issued by the commission under subsection (e)(1).
If the secretary of state determines that the documents described in subdivisions (1) through (3) comply with law, the secretary of state shall endorse the documents and file one (1) set of the documents in the secretary of state's office and deliver the other two (2) sets, endorsed with the secretary of state's approval, to the incorporators. The incorporators shall record one (1) of the approved original or certified copies of the documents in the office of the recorder of the county in which the cooperative corporation has, or will have, its principal office.
(h) As soon as the provisions of this section have been complied with, the proposed cooperative corporation, described in the articles of incorporation recorded under subsection (g), under its designated name, is a body corporate.
(Formerly: Acts 1951, c.193, s.5.) As amended by P.L.97-1993, SEC.2; P.L.27-2006, SEC.42.

IC 8-1-17-6
Repealed
(Repealed by P.L.27-2006, SEC.62.)

IC 8-1-17-7
Board of directors
Sec. 7. (a) Each cooperative corporation formed under this chapter shall have a board of directors, which board shall constitute the governing body of the cooperative corporation. The directors of a local cooperative corporation must be members, or if the cooperative corporation's bylaws so provide, a member's officers, directors, or partners, or the owner of a member that is a sole proprietorship may be directors of the cooperative corporation. Directors other than those named in the cooperative corporation's articles of incorporation shall be elected by the cooperative corporation's members.
(b) Unless the bylaws of the cooperative corporation provide otherwise, such directors shall be elected annually. The bylaws may provide that the directors may hold office for any stated period not

exceeding three (3) years, and be so elected that the terms of only part of such directors shall expire at any one (1) time and that only enough directors to succeed those whose terms are about to expire need be elected in any year.
(c) The bylaws may provide that the area in which the members of the cooperative corporation reside shall be apportioned into districts and prescribe the procedure by which the members residing in any one (1) district may nominate a director.
(d) The bylaws may specify a fair remuneration for the time actually spent by its officers, directors, and members of its executive committee in the performance of their duties as such and provide that the same be paid them respectively. The officers, directors, and members of the executive committee shall be entitled to reimbursement for expenses incurred by them in the performance of their duties whether or not the bylaws provide that they be remunerated for their time spent in such performance.
(e) The board shall annually designate and elect those officers it considers necessary.
(Formerly: Acts 1951, c.193, s.7.) As amended by P.L.97-1993, SEC.4; P.L.145-1999, SEC.2; P.L.198-1999, SEC.4; P.L.14-2000, SEC.25.

IC 8-1-17-8
Board of directors; powers and duties
Sec. 8. The board shall have power to do all things necessary or convenient in conducting the business of the cooperative corporation, including but not limited to:
(a) The power to make, alter, amend or repeal by-laws for the regulation and management of the affairs of the cooperative corporation not inconsistent with law or with the articles of incorporation.
(b) To appoint agents and employees and to fix their compensation and the compensation of the officers of the cooperative corporation.
(c) To execute instruments.
(d) To delegate to one or more of the directors or to the agents and employees of the cooperative corporation such powers and duties as it may deem proper.
(e) To make its own rules and regulations as to its procedure.
(Formerly: Acts 1951, c.193, s.8.)

IC 8-1-17-9
Certificates of membership; meetings of members; notice; quorum; votes required for action; elections
Sec. 9. (a) A cooperative corporation may issue to its members certificates of membership and each member shall be entitled to only one (1) vote on each question or election at any regular or special meetings of the cooperative corporation.
(b) Meetings of members may be held at such place as may be provided in the bylaws. An annual meeting of the members shall be

held at such time as may be provided by the bylaws. Special meetings may be called by the board of directors, by a petition signed by not less than five percent (5%) of all the members, or by such other officers or persons as may be provided in the articles of incorporation or by the bylaws.
(c) Written or printed notice stating the place, day, and hour of the meeting of members, and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than thirty (30) days before the date of the meeting, either personally or by mail, by or at the direction of the officers or persons calling the meeting, to each member of record entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mails in a sealed envelope addressed to the member at the member's address as it appears on the records of the cooperative corporation, with postage prepaid. Notice of meetings of members may be waived in writing.
(d) Unless otherwise provided in the articles of incorporation, two percent (2%) of all the members of the cooperative corporation present in person at any meeting of members, of which meeting notice shall have been given as provided in subsection (c), shall constitute a quorum for the transaction of business at such meeting.
(e) Except as provided in subsection (f), a majority vote of those members who are present in person and voting at any regular meeting, or at any special meeting of the members called for that purpose, shall be necessary for the taking of any action, adoption of any resolution, or the election of any directors or officers, or otherwise, as the case may be.
(f) This subsection applies to an election for a director of a cooperative corporation held after March 20, 2006. A cooperative corporation may provide in the corporation's bylaws that if more than two (2) persons run for election as a director from the same district, the person receiving the most votes is elected, regardless of whether that person receives a majority of the total votes cast by those members present in person and voting at the meeting at which the election occurs.
(Formerly: Acts 1951, c.193, s.9.) As amended by P.L.97-1993, SEC.5; P.L.145-1999, SEC.3 and P.L.198-1999, SEC.5; P.L.14-2006, SEC.1.

IC 8-1-17-10
Corporate purpose; local cooperative corporation
Sec. 10. (a) The corporate purpose of each local cooperative corporation shall be to render telephone service to its members and to such other persons in the specific instances as expressly provided in this chapter, and no person shall become or remain a member unless such person shall use telephone service supplied by such cooperative corporation and shall have complied with the terms and conditions in respect to membership contained in the bylaws of such cooperative corporation. (b) A local cooperative corporation is one formed under this chapter for the purpose of furnishing telephone service to its patrons.
(Formerly: Acts 1951, c.193, s.10.) As amended by P.L.59-1984, SEC.76.

IC 8-1-17-11
General cooperative corporation and local cooperative corporation distinguished
Sec. 11. Any cooperative corporation to be formed under this chapter shall be either a general cooperative corporation or a local cooperative corporation.
(a) A general cooperative corporation is one formed under this chapter for the purpose of furnishing engineering, financial accounting, or educational services to its members or to persons expecting to form a local cooperative corporation, and having for its members only its incorporators or local cooperative corporations. It shall not render telephone service and the commission shall not allocate to it any territory for such purpose.
(b) A general cooperative corporation may be formed to have as members, and serve, local cooperative corporations in all, or certain named, counties of this state, not including any county theretofore named as part of the territory to be served by another general cooperative corporation then organized and existing, unless such other general cooperative corporation duly consents in writing, filed with the commission, to such inclusion.
(c) A general cooperative corporation, before obtaining the approval of its articles of incorporation, must prove to the commission that it has written consent to its incorporation signed by or on behalf of:
(1) the local cooperative corporations then existing and contemplated to be members of the general cooperative corporation; and
(2) the incorporated agricultural association or associations, including in its or their members at least one-third (1/3) of the members residing in the territory in which the general cooperative proposes to operate and reasonably anticipated to become members of local cooperative corporations which will become members of such general cooperative corporation.
Such signatures of said local cooperative corporations and of such agricultural associations shall be made by their respective presidents or vice presidents, and secretaries or assistant secretaries, and shall be supported by certified copies of resolutions authorizing the same and duly adopted by their boards of directors, respectively.
(Formerly: Acts 1951, c.193, s.11.) As amended by P.L.59-1984, SEC.77; P.L.97-1993, SEC.6.

IC 8-1-17-12
General grant of powers to corporation
Sec. 12. Each cooperative corporation is hereby vested with all powers necessary or requisite for the accomplishment of its corporate

purpose and capable of being delegated by the general assembly of the state of Indiana; and no enumeration of particular powers hereby granted shall be construed to impair any general grant of power herein contained, nor to limit any such grant to a power or powers of the same class or classes as those so enumerated.
(Formerly: Acts 1951, c.193, s.12.)

IC 8-1-17-13
Powers of corporation enumerated
Sec. 13. A cooperative corporation may do any and all acts or things necessary or convenient for carrying out the purpose for which it was formed, including the following:
(1) To sue and be sued.
(2) To have a seal and alter the same at pleasure.
(3) To acquire, hold, and dispose of property, real and personal, tangible and intangible, or any interest in the property and to pay in cash or credit, and to secure and procure payment of all or any part of the purchase price on the terms and conditions as the board shall determine.
(4) If it is a local cooperative corporation, to furnish, improve, and expand telephone service to its members, to governmental agencies and political subdivisions, and to other persons.
(5) If it is a local cooperative corporation, to construct, purchase, lease as lessee, or otherwise acquire, and to improve, expand, install, equip, maintain, and operate, and to sell, assign, convey, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber telephone facilities or systems, lands, buildings, structures, plants and equipment, exchanges, and any other real or personal property, tangible or intangible which is necessary or appropriate to accomplish the purpose for which the local cooperative corporation is organized.
(6) To cease doing business and to dissolve and surrender its corporate franchise.
(7) If it is a local cooperative corporation, to construct, operate, and maintain its telephone facilities across or along any street or public highway, or over lands that are the property of this state or a political subdivision of the state. Before telephone facilities are constructed across or along a highway in the state highway system, the local cooperative corporation shall first obtain the permit of the Indiana department of transportation to do so, and the location and setting of the telephone facilities shall be approved by and subject to the supervision of the Indiana department of transportation. Before telephone facilities are constructed on or across land belonging to the state, the local cooperative corporation shall first obtain the permit of the department of state having charge of the lands to do so, and the location and setting of the telephone facilities shall be approved by and subject to the supervision of the department. The telephone facilities shall be erected and maintained so as not to interfere with the use and maintenance of the streets, highways,

and lands, and no pole or appliance shall be located so as to interfere with the ingress or egress from any premises on the street or highway. Nothing in this section contained shall deprive the body having charge of the street or highway of the right to require the relocation of any pole or appliance which may affect the proper use of the street or highway for public travel, for drainage, or for the repair, construction, or reconstruction of the street or highway. The local cooperative corporation shall restore the street, highway, or lands to their former condition or state as near as may be and shall not use the same in a manner to impair unnecessarily their usefulness or to injure the property of others.
(8) To accept gifts or grants of property, real or personal, from any person, municipality, or federal agency and to accept voluntary and uncompensated services.
(9) If it is a local cooperative corporation, to connect and interconnect its telephone facilities or systems with other telephone facilities or systems. A connection or interconnection shall be in a manner and according to specifications as will avoid interference with or hazards to existing telephone facilities or systems.
(10) To issue membership certificates.
(11) To borrow money and otherwise contract indebtedness, and to issue or guarantee notes, bonds, and other evidences of indebtedness and to secure the payment thereof by mortgage, pledge, or deed of trust of, or any other encumbrance upon, any or all of its then owned or after-acquired real or personal property, assets, franchises, or revenues.
(12) To make any and all contracts necessary or convenient for the full exercise of the powers in this chapter granted, including, without limiting the generality of the foregoing, contracts with any person, federal agency, municipality, or other corporation for the interconnection of telephone service; for the management and conduct of the business of the cooperative corporation; and for the fixing of the rates, fees, or charges for service rendered or to be rendered by the local cooperative corporation.
(13) To levy and collect reasonable fees, rents, tolls, and other charges for telephone service rendered.
(14) If it is a local cooperative corporation, to exercise the right of eminent domain in the manner provided by law for the exercise thereof by communications service providers (as defined in IC 8-1-2.6-13(b)).
(15) To adopt, amend, and repeal bylaws.
(16) If it is a local cooperative corporation, to become a member of a general cooperative corporation and if it is a general cooperative corporation, to have local cooperative corporations as its members.
(17) To recover, after a period of two (2) years, any unclaimed stocks, dividends, capital credits, patronage refunds, utility

deposits, membership fees, account balances, or book equities for which the owner cannot be found and are the result of distributable savings of the corporation returned to the members on a pro rata basis pursuant to section 20 of this chapter.
(Formerly: Acts 1951, c.193, s.13.) As amended by Acts 1980, P.L.74, SEC.36; Acts 1981, P.L.106, SEC.2; P.L.18-1990, SEC.28; P.L.97-1993, SEC.7; P.L.27-2006, SEC.43.

IC 8-1-17-14
Sale, encumbrance, or other disposition of property
Sec. 14. A local cooperative corporation may not sell, lease, exchange, mortgage, pledge, or otherwise sell all, or substantially all, of its property unless the transaction is authorized by a resolution duly adopted at a meeting of the corporation's members duly called and held as provided in section 9 of this chapter. The resolution must receive the affirmative vote of at least three-fourths (3/4) of the corporation's members who are present at the meeting and the affirmative vote of at least three-fourths (3/4) of the corporation's directors who are present at a meeting of the board of directors duly called and held as provided in the corporation's bylaws.
(Formerly: Acts 1951, c.193, s.14.) As amended by P.L.59-1984, SEC.78; P.L.27-2006, SEC.44.

IC 8-1-17-15
Obligations; authority for issuance
Sec. 15. (a) A cooperative corporation shall have power and is hereby authorized, from time to time, to issue its obligations for any corporate purpose. The obligations may be authorized by resolution or resolutions of the board, and may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at any rate, payable semi-annually, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, not exceeding the principal amount of the obligations plus accrued interest, as the board's resolution or resolutions may provide.
(b) The obligations may be sold in such manner and upon such terms as the board may determine at not less than the principal amount of the obligations plus accrued interest.
(c) Any provision of law to the contrary notwithstanding, any obligations and related interest coupons, if any, issued pursuant to this act shall possess all the qualities of negotiable instruments. The commission's approval shall not be required for the issuance by a cooperative corporation of its bonds, notes, or other evidences of indebtedness.
(Formerly: Acts 1951, c.193, s.15.) As amended by Acts 1981, P.L.11, SEC.46; P.L.27-2006, SEC.45.

IC 8-1-17-16 Obligations; covenants and agreements to secure
Sec. 16. In connection with the issuance of any obligations, a cooperative corporation may make such covenants or agreements and do any and all such acts and things as may be necessary, convenient or desirable in order to secure its obligations or which, in the absolute discretion of the board, tend to make the obligations more marketable, notwithstanding that such covenants, agreements, acts and things may constitute a limitation on the exercise of the powers herein granted.
(Formerly: Acts 1951, c.193, s.16.)

IC 8-1-17-17
Purchase of own obligations
Sec. 17. A cooperative corporation shall have power out of any funds available therefor to purchase any obligations issued by it at a price not exceeding the principal amount thereof and accrued interest thereon. All obligations so purchased shall be canceled.
(Formerly: Acts 1951, c.193, s.17.)

IC 8-1-17-18
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 8-1-17-18.1
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 8-1-17-18.2
Consolidation of corporations
Sec. 18.2. (a) Any two (2) or more cooperative corporations created under this chapter and operating or authorized to operate in contiguous territory may enter into an agreement for the consolidation of the cooperative corporations, which agreement shall be submitted for the review of the commission in the manner provided for in section 5 of this chapter. The agreement must set forth the terms and conditions of the consolidation, the name of the proposed consolidated cooperative corporation, the number of its directors, not less than three (3), the time of the annual election, and the names of the persons, not less than three (3), to be directors until the first annual meeting. Each cooperative corporation participating in the consolidation shall call and hold a meeting of its members as provided in section 9 of this chapter, at which the proposal of the consolidation shall be presented. If at each meeting the consolidation agreement is approved by a resolution duly adopted and receiving the affirmative vote of at least three-fourths (3/4) of the members who attend each meeting, the directors named in the agreement shall subscribe and acknowledge articles conforming substantially to the original articles of incorporation. The new articles shall be entitled and endorsed "Articles of Consolidation of __________" (the blank space being filled in with the names of the cooperative corporations

being consolidated) and must state:
(1) the names of the cooperative corporations being consolidated;
(2) the name of the consolidated cooperative corporation;
(3) a statement that each consolidating cooperative corporation agrees to the consolidation;
(4) the names and addresses of the directors of the new cooperative corporation; and
(5) the terms and conditions of the consolidation and the mode of carrying the consolidation into effect, including the manner in which members of the consolidating cooperative corporations may or shall become members of the new cooperative corporation.
The new articles of incorporation may contain any provisions not inconsistent with this chapter that are necessary or advisable for the conduct of the business of the new cooperative corporation.
(b) If the commission approves the articles of consolidation under section 5 of this chapter, the articles of consolidation or a certified copy or copies of the articles shall be filed, together with the attached copy of the order of the commission under section 5(e)(2) of this chapter, in the same place as the original articles of incorporation. Upon the filings required under section 5(g) of this chapter, the proposed consolidated cooperative corporation, under its designated name, is a body corporate with all the powers of a cooperative corporation as originally formed under this chapter.
As added by P.L.3-2008, SEC.72.

IC 8-1-17-19
Consolidation of corporations; transfer of assets, franchises, and obligations
Sec. 19. (a) In case of a consolidation, the existence of the consolidating cooperative corporations shall cease and the articles of consolidation are considered the articles of incorporation of the new cooperative corporation.
(b) All rights, privileges, immunities, and franchises and all property, real and personal, including without limitation applications for membership, all debts due on whatever account and all other choses in action, of each of the consolidating cooperative corporations are transferred to and vested in the new cooperative corporation without further act or deed.
(c) The new cooperative corporation shall be responsible and liable for all the liabilities and obligations of each of the consolidating cooperative corporations. Any claim existing or action or proceeding pending by or against any of the consolidating cooperative corporations may be prosecuted as if the consolidation had not taken place but the new cooperative corporation may be instituted in its place.
(d) The new cooperative corporation may operate in all the areas in which the consolidating cooperative corporations were authorized to operate. Before the new corporation may operate in any other area,

it shall submit to the commission:
(1) an application for a new certificate of territorial authority under IC 8-1-32.5; or
(2) a notice of change under IC 8-1-32.5-12(7), as allowed by the commission.
(e) The rights of creditors and any liens upon the property of any consolidating cooperative corporations shall not be impaired by the consolidation.
(Formerly: Acts 1951, c.193, s.19.) As amended by P.L.59-1984, SEC.80; P.L.97-1993, SEC.8; P.L.27-2006, SEC.47.

IC 8-1-17-20
Rates and charges; revenues and receipts not needed; REA borrowers; rates sufficient to repay financial assistance
Sec. 20. (a) A local cooperative corporation shall be required to furnish reasonably adequate telephone services and facilities. The charge made by any local cooperative corporation for any service rendered or to be rendered, either directly or in connection with the service, shall be nondiscriminatory, reasonable, and just, and every discriminatory, unjust, or unreasonable charge for telephone service is prohibited and declared unlawful. Reasonable and just charges for telephone service within the meaning of this section are those charges that produce sufficient revenue to pay all legal and other necessary expense incident to the operation of the local cooperative corporation's system, including maintenance costs, operating charges, upkeep, repairs, interest charges on bonds or other obligations, to provide a sinking fund for the liquidation of bonds or other evidences of indebtedness, to provide adequate funds to be used as working capital, as well as funds for making extensions and replacements, and also for the payment of any taxes that may be assessed against the cooperative corporation or its property. Charges described in this section must produce an income sufficient to maintain the local cooperative corporation's property in sound physical and financial condition to render adequate and efficient service. Any rate too low to meet the foregoing requirements is unlawful. Revenues and receipts not needed for the purposes described in this section, or not needed in reserves for those purposes, shall be returned to the patrons on a pro rata basis according to the amounts paid by them for telephone service. Amounts returned under this section shall be either in cash or in abatement of current charges for telephone service, as the board may decide.
(b) As used in subsection (d), "financial assistance" means:
(1) a loan or loan guarantee; or
(2) a lien accommodation provided to secure a loan made by another lender;
including loans made by the Rural Electrification Administration of the United States Department of Agriculture (REA) or by the Rural Telephone Bank.
(c) As used in subsections (d) and (e), "REA borrower" means a corporation created under this chapter that is the recipient of

financial assistance.
(d) In determining rates under this section, an REA borrower must charge rates sufficient to enable the REA borrower to:
(1) satisfy its reasonable expenses and obligations; and
(2) repay the full amount of any financial assistance and the interest thereon.
(e) So long as there remains any unpaid portion of any financial assistance associated with the property of an REA borrower, the rates of the REA borrower shall be set at a level sufficient to repay the financial assistance, regardless of the full or partial retirement of the property or any other change in the status of the property.
(Formerly: Acts 1951, c.193, s.20.) As amended by P.L.74-1991, SEC.3; P.L.97-1993, SEC.9; P.L.27-2006, SEC.48.

IC 8-1-17-21
Repealed
(Repealed by P.L.27-2006, SEC.62.)

IC 8-1-17-22
Repealed
(Repealed by P.L.27-2006, SEC.62.)

IC 8-1-17-22.5
Repealed
(Repealed by P.L.27-2006, SEC.62.)

IC 8-1-17-23
Articles of incorporation; amendment; change in territory served; commission review; notice to facilities based local exchange carriers; issuance of new or amended certificate of territorial authority; request for additional information; filing of amended articles
Sec. 23. (a) A cooperative corporation may amend its articles of incorporation to change its corporate name, to increase or reduce the number of its directors, or to change any other provisions set forth in the articles. However, any change of location of the principal office shall be effected in the manner set forth in section 24 of this chapter. An amendment under this section may be accomplished by filing articles of amendment, along with any notice of change required under IC 8-1-32.5-12, with the commission. The articles of amendment shall be entitled and endorsed "Articles of Amendment of ______________" (the blank space being filled in with the name of the cooperative corporation) and must include the following:
(1) The name of the cooperative corporation, and if it has been changed, the name under which it was originally incorporated.
(2) The date of filing the articles of incorporation in each public office where filed.
(3) Whether the statement of counties within which the corporation's operations are to be conducted is to be changed, and if so a new statement of the counties in which the

corporation will operate.
(4) An affidavit, signed by the officer executing the articles of amendment, stating that the provisions of this section were complied with.
(b) The amended articles shall be subscribed in the name of the cooperative corporation by the appropriate officers of the cooperative corporation, who shall make and annex an affidavit stating that they have been authorized to execute and file the amended articles by a resolution duly adopted at a meeting of the cooperative corporation duly called and held as provided in section 9 of this chapter. If by any amendment to the articles of incorporation, the territory proposed to be served by the cooperative corporation is to be increased or decreased, the appropriate officers of the cooperative corporation shall submit to the commission:
(1) an application for a new certificate of territorial authority under IC 8-1-32.5-6; or
(2) a notice of change under IC 8-1-32.5-12(7), as allowed by the commission.
(c) Upon receipt of an application or a notice of change under subsection (b), the commission shall conduct the review required under IC 8-1-32.5-8. If the applicant is a local cooperative corporation, the commission shall give written notice of the proposed change in the corporation's territory to each facilities based local exchange carrier operating in contiguous territory in the manner provided in section 5 of this chapter. If the commission, after conducting the review required by IC 8-1-32.5-8 and any hearing allowed under IC 8-1-32.5-9, determines that the amended articles and the application or notice of change under IC 8-1-32.5 are accurate, complete, and properly verified, the commission shall:
(1) issue a new or amended certificate under IC 8-1-32.5 that reflects the increase or decrease in the territory served by the corporation; and
(2) enter an order approving the amended articles of the cooperative corporation.
(d) If the commission, after conducting the review required by IC 8-1-32.5-8 and any hearing allowed under IC 8-1-32.5-9, determines that the amended articles or an application or notice of change under IC 8-1-32.5 are inaccurate, incomplete, or not properly verified, the commission shall:
(1) request the corporation to provide additional information; or
(2) notify the corporation of the corporation's right to:
(A) appeal the commission's determination under IC 8-1-3; or
(B) file the amended articles or an application or notice of change under IC 8-1-32.5 at a later date, without prejudice;
under IC 8-1-32.5-8.
(e) An amendment increasing or decreasing the territory to be served by a cooperative corporation shall not be filed in the office of the secretary of state or of any county recorder unless there is attached to the amendment a certified copy of an order of the

commission under subsection (c)(2). The amended articles shall be filed in the same places as the original articles of incorporation and upon filing the amendment shall be considered to have been effected.
(Formerly: Acts 1951, c.193, s.24.) As amended by P.L.59-1984, SEC.83; P.L.145-1999, SEC.4 and P.L.198-1999, SEC.6; P.L.27-2006, SEC.49.

IC 8-1-17-24
Principal office; change of location
Sec. 24. A cooperative corporation formed under this chapter may change the location of its principal office by filing in the office of the secretary of state a certificate reciting the change of principal office and setting forth the resolution by its board of directors authorizing the change and stating the time and place of its adoption. The certificate shall be executed and acknowledged by the appropriate officers of the cooperative corporation with the corporate seal attached and attested by the appropriate officer of the cooperative corporation. The cooperative corporation shall also notify the commission of the change as required under IC 8-1-32.5-12(3).
(Formerly: Acts 1951, c.193, s.25.) As amended by P.L.145-1999, SEC.5 and P.L.198-1999, SEC.7; P.L.27-2006, SEC.50.

IC 8-1-17-25
Dissolution of corporation; articles of dissolution; relinquishment of certificate of territorial authority; disposition of assets
Sec. 25. (a) Any cooperative corporation may dissolve by filing in the office of the secretary of state articles of dissolution entitled and endorsed "Articles of Dissolution of __________" (the blank space being filled in with the name of the cooperative corporation). The articles of dissolution shall state the following:
(1) The name of the cooperative corporation, and if the cooperative corporation is a corporation resulting from a consolidation as provided in this chapter, the names of the original cooperative corporations.
(2) The date of filing of the articles of incorporation in the office of secretary of state and, if the cooperative corporation is a corporation resulting from a consolidation as provided in this chapter, the dates on which the articles of incorporation of the original cooperative corporations were filed in the office of secretary of state.
(3) That the cooperative corporation elects to dissolve.
(4) The name and post office address of each of its directors, and the name, title, and post office address of each of its officers.
The articles shall be subscribed and acknowledged by the appropriate officers of the cooperative corporation who shall make and annex an affidavit stating that they have been authorized to execute and file the articles by a resolution duly adopted by the members of the cooperative corporation at a meeting duly called and held as provided in section 9 of this chapter. Articles of dissolution or a

certified copy or copies of the articles shall be filed in the same places as original articles of incorporation. If the dissolving corporation is a local cooperative corporation, any certificate of territorial authority issued under IC 8-1-32.5 shall be relinquished, and the appropriate officers of the corporation shall notify the commission of the relinquishment under IC 8-1-32.5-12(5).
(b) Upon the filings required by subsection (a), the cooperative corporation is dissolved. However, the cooperative corporation shall continue for the purpose of paying, satisfying, and discharging any existing liabilities or obligations and collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business affairs, and may sue and be sued in its corporate name. Any assets remaining after all liabilities and obligations of the cooperative corporation have been satisfied and discharged shall be refunded pro rata to the patrons, their assignees, personal representatives, heirs, or legatees, who have paid for telephone service rendered by the cooperative corporation within the five (5) year period immediately preceding the dissolution. Any assets not refunded within the two (2) year period after the dissolution is completed shall pass to and become the property of the state.
(Formerly: Acts 1951, c.193, s.26.) As amended by P.L.59-1984, SEC.84; P.L.145-1999, SEC.6 and P.L.198-1999, SEC.8; P.L.27-2006, SEC.51.

IC 8-1-17-26
Foreign nonprofit corporations; application for certificate of territorial authority; review by commission; admission to do business in Indiana
Sec. 26. (a) Any foreign corporation organized as a nonprofit corporation for the purpose of making telephone service available to the inhabitants of rural areas may be admitted to do business in Indiana and shall have the same powers, restrictions, and liabilities as a cooperative corporation organized under this chapter. Whenever a foreign corporation desires to be admitted to operate in Indiana, it shall file with the commission an application for a certificate of territorial authority under IC 8-1-32.5. The appropriate officers of the corporation shall attach to the application a copy of the articles of incorporation of the foreign corporation, and all amendments to the articles, duly authenticated by the proper officer of the state in which the corporation is incorporated. Upon receipt of the application and the articles of incorporation, the commission shall conduct the review required under IC 8-1-32.5-8. The commission shall give written notice of the filing of the application to each facilities based local exchange carrier operating in contiguous territory in the manner provided in section 5 of this chapter.
(b) If the commission, after conducting the review required by IC 8-1-32.5-8 and any hearing allowed under IC 8-1-32.5-9, determines that the foreign corporation meets the requirements for the issuance of a certificate of territorial authority under IC 8-1-32.5, the commission shall enter an order granting a certificate of

territorial authority under IC 8-1-32.5 for the proposed operations of the foreign corporation in Indiana and shall attach a copy of the order, duly certified by the secretary of the commission, to each original application filed with the commission and deliver the applications and orders to the petitioner.
(c) If the commission, after conducting the review required by IC 8-1-32.5-8 and any hearing allowed under IC 8-1-32.5-9, determines that the foreign corporation does not meet the requirements for the issuance of a certificate of territorial authority under IC 8-1-32.5, the commission shall:
(1) request the foreign corporation to provide additional information; or
(2) notify the foreign corporation of the foreign corporation's right to:
(A) appeal the commission's determination under IC 8-1-3; or
(B) file another application at a later date, without prejudice;
under IC 8-1-32.5-8.
(d) If the commission issues a certificate of territorial authority under subsection (b), the foreign corporation shall present to the secretary of state all sets of authenticated copies of its articles of incorporation, the original applications under IC 8-1-32.5, and the order of the commission under subsection (b), together with any application for admission to do business in Indiana that the secretary of state may require, and shall tender to the secretary of state six dollars and fifty cents ($6.50) to cover the secretary of state's fees under this subsection. If the secretary of state approves the documents submitted, the secretary of state shall endorse the secretary of state's approval upon each of the documents, file one (1) copy in the secretary of state's office, return the remaining copies to the foreign corporation, and issue to the foreign corporation a certificate of admission to do business in Indiana. Before the foreign corporation may do any business in Indiana, it shall file in the office of the recorder of each county in Indiana in which it will make telephone service available one (1) set of the documents bearing the approval of the secretary of state under this subsection.
(Formerly: Acts 1951, c.193, s.27.) As amended by P.L.59-1984, SEC.85; P.L.27-2006, SEC.52.

IC 8-1-17-27
General nonprofit corporation act; application to chapter
Sec. 27. The provisions of IC 23-17 and all rights and powers under IC 23-17 shall apply to cooperative corporations organized under this chapter, except where such provisions are in conflict or inconsistent with the express provisions of this chapter.
(Formerly: Acts 1951, c.193, s.28.) As amended by P.L.59-1984, SEC.86; P.L.179-1991, SEC.14.

IC 8-1-17-28
Construction of chapter Sec. 28. This chapter is to be liberally construed, and the enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.
(Formerly: Acts 1951, c.193, s.29.) As amended by P.L.59-1984, SEC.87.

IC 8-1-17-29
Members not liable for corporate debts or liabilities
Sec. 29. No member of any cooperative corporation shall be liable or responsible for its debts or liabilities.
(Formerly: Acts 1951, c.193, s.31.)



CHAPTER 17.5. MERGER OR CONSOLIDATION OF RURAL ELECTRIC MEMBERSHIP CORPORATIONS AND TELEPHONE COOPERATIVE CORPORATIONS

IC 8-1-17.5
Chapter 17.5. Merger or Consolidation of Rural Electric Membership Corporations and Telephone Cooperative Corporations

IC 8-1-17.5-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-2
"Communications service"
Sec. 2. As used in this chapter, "communications service" has the meaning set forth in IC 8-1-32.5-3.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-3
"Patronage capital"
Sec. 3. As used in this chapter, "patronage capital" means revenues and receipts returned to members under section 24(d) of this chapter.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-4
"Retail electric service"
Sec. 4. As used in this chapter, "retail electric service" has the meaning set forth in IC 8-1-2.3-2(c).
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-5
"Successor corporation"
Sec. 5. As used in this chapter, "successor corporation" means a corporation that is formed from a consolidation of two (2) or more corporations under this chapter.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-6
"Surviving corporation"
Sec. 6. As used in this chapter, "surviving corporation" means the corporation that remains after a merger of two (2) or more corporations under this chapter.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-7
Authority to merge or consolidate; status of surviving or successor corporation
Sec. 7. (a) A corporation organized under IC 8-1-13 may merge or consolidate with:
(1) one (1) or more cooperative corporations organized under

IC 8-1-17; or
(2) one (1) or more corporations formed under this chapter;
if a plan of merger or consolidation that complies with section 8 of this chapter is approved under section 9 of this chapter.
(b) A cooperative corporation organized under IC 8-1-17 may merge or consolidate with:
(1) one (1) or more corporations organized under IC 8-1-13; or
(2) one (1) or more corporations formed under this chapter;
if a plan of merger or consolidation that complies with section 8 of this chapter is approved under section 9 of this chapter.
(c) A surviving corporation or successor corporation formed under this chapter:
(1) has all the rights, powers, privileges, immunities, and exemptions of:
(A) a local district corporation organized under IC 8-1-13; and
(B) a local cooperative corporation organized under IC 8-1-17; and
(2) is considered to be both:
(A) a local district corporation, within the meaning of that term as used in IC 8-1-13; and
(B) a local cooperative corporation, within the meaning of that term as used in IC 8-1-17.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-8
Plan of merger or consolidation; contents
Sec. 8. A plan of merger or consolidation must include the following:
(1) The name of each merging or consolidating corporation.
(2) The name of the surviving corporation or successor corporation.
(3) The terms and conditions of the merger or consolidation and the mode of carrying the merger or consolidation into effect, including the manner in which members of the merging or consolidating corporations may or shall become members of the surviving corporation or successor corporation.
(4) A plan for the retirement of patronage capital accrued by members of the merging or consolidating corporations.
(5) The proposed articles of merger or consolidation or a comprehensive summary of the proposed articles of merger or consolidation.
(6) The effective date of the merger or consolidation.
(7) The number of, and length of terms for, directors of the surviving corporation or successor corporation and, if there will be voting districts in the service areas of the surviving corporation or successor corporation, a description of the districts and the number of directors to represent each district.
(8) The names and addresses of the directors of the surviving corporation or successor corporation. (9) Any other provision concerning the planned merger or consolidation considered necessary or appropriate by the boards of directors of the merging or consolidating corporations.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-9
Approval of plan by members; notice of meeting
Sec. 9. The board of directors of each corporation that seeks to merge or consolidate with another corporation, as authorized by section 7 of this chapter, must obtain from the corporation's own membership approval of a plan of merger or consolidation that complies with section 8 of this chapter. A corporation that seeks approval from its membership under this section shall give notice to the corporation's members of the place, date, and time of a meeting at which the members may vote on the plan of merger or consolidation. The notice required by this section:
(1) must be given:
(A) not less than ten (10) days before the date of the meeting, if the notice is given by first class or registered mail; or
(B) not less than thirty (30) days or more than sixty (60) days before the date of the meeting, if the notice is given by a method other than that described in clause (A);
(2) must state that a purpose of the meeting is to consider a plan of merger or consolidation; and
(3) must include or be accompanied by a copy or summary of the plan of merger or consolidation prepared in compliance with section 8 of this chapter, including a copy or summary of the proposed articles of merger or consolidation, as required by section 8(5) of this chapter.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-10
Articles of merger or consolidation; contents; filing with secretary of state; articles of incorporation; abandonment of plan before filing
Sec. 10. (a) If at each meeting of members at which a vote is taken on a plan of merger or consolidation, as required by section 9 of this chapter, the plan of merger or consolidation is approved by a resolution adopted and receiving the affirmative vote of at least a majority of the members present and voting at the meeting, the directors of the surviving corporation or successor corporation, as identified in the plan of merger or consolidation, shall subscribe and acknowledge articles entitled and endorsed "Articles of merger (consolidation) of __________" (the blank space being filled in with the names of the corporations being merged or consolidated, as appropriate).
(b) The articles of merger or consolidation required by subsection (a) must include the following:
(1) The names of the corporations being merged or

consolidated.
(2) The name of the surviving corporation or successor corporation.
(3) A statement that each merging or consolidating corporation agrees to the merger or consolidation.
(4) The maximum number of directors for the surviving corporation or successor corporation, which number may not be less than three (3).
(5) The names and addresses of the directors of the surviving corporation or successor corporation.
(6) The terms and conditions of the merger or consolidation and the mode of carrying the merger or consolidation into effect, including the manner in which members of the merging or consolidating corporations may or shall become members of the surviving corporation or successor corporation.
(7) The location of the surviving corporation's or successor corporation's principal office, along with the mailing address for the surviving corporation or successor corporation.
(8) A specified period for the duration of the surviving corporation or successor corporation or a statement that the duration of the surviving corporation or successor corporation is to be perpetual.
(c) In addition to the items required by subsection (b), the articles of merger or consolidation required by subsection (a) may include:
(1) provisions creating, defining, limiting, or regulating the powers of the surviving corporation or successor corporation; and
(2) any other provision that:
(A) is not contrary to law;
(B) is contained in the plan of merger or consolidation approved by the respective memberships of the merging or consolidating corporations; and
(C) concerns the regulation of the business or conduct of the affairs of the surviving corporation or successor corporation.
(d) Subject to subsection (f), the articles of merger or consolidation, or one (1) or more certified copies of the articles of merger or consolidation, shall be filed in the office of the secretary of state. Upon filing with the secretary of state, the surviving corporation or successor corporation, under its designated name, constitutes a body corporate with all the powers of the merging or consolidating corporations as originally formed under:
(1) IC 8-1-13;
(2) IC 8-1-17; or
(3) this chapter;
as applicable.
(e) Upon being filed with the secretary of state under subsection (d), the articles of merger or consolidation are considered the articles of incorporation of the surviving corporation or successor corporation, and the surviving corporation or successor corporation may subsequently amend the articles of incorporation in accordance

with IC 23-17-17.
(f) At any time after a plan of merger or consolidation is approved by the respective memberships of the corporations that seek to merge or consolidate, as described in subsection (a), and before articles of merger or consolidation are filed with the secretary of state under subsection (d), the plan of merger or consolidation may be abandoned without further action by the respective memberships, boards of directors, or other persons who proposed or approved the plan of merger or consolidation for the corporations that sought to merge or consolidate. A plan of merger or consolidation that is abandoned under this subsection must be abandoned:
(1) in accordance with any procedure set forth for that purpose in the plan of merger or consolidation; or
(2) in the manner determined by the boards of directors of the corporations that sought to merge or consolidate, if a procedure described in subdivision (1) is not set forth in the plan of merger or consolidation.
As added by P.L.18-2010, SEC.1. Amended by P.L.42-2011, SEC.18.

IC 8-1-17.5-11
Legal status of merging or consolidating corporations; property; liabilities and obligations; pending proceedings; terms not included in articles
Sec. 11. After a merger or consolidation takes effect under section 10(d) of this chapter, the following apply:
(1) If two (2) or more corporations merge into a surviving corporation, the separate existence of each merging corporation ceases upon the effective date of the merger and only the surviving corporation exists.
(2) If a consolidation of two (2) or more corporations occurs, the separate existence of each consolidating corporation ceases upon the effective date of the consolidation and only the successor corporation exists.
(3) The title to real property and other property owned by each merging or consolidating corporation is vested in the surviving corporation or successor corporation without reversion or impairment, subject to any conditions or liens to which the property was subject before the merger or consolidation.
(4) The surviving corporation or successor corporation assumes all liabilities and obligations of each merging or consolidating corporation.
(5) A proceeding that:
(A) is initiated against a merging or consolidating corporation before the merger or consolidation becomes effective under section 10(d) of this chapter; and
(B) has not been resolved at the time the merger or consolidation becomes effective under section 10(d) of this chapter;
may be continued as if the merger or consolidation did not occur, or the surviving corporation or successor corporation

may be substituted in the proceeding for the corporation whose existence ceases under subdivision (1) or (2) at the time the merger becomes effective under section 10(d) of this chapter.
(6) Any terms of the plan of merger or consolidation that are not included in the articles of merger or consolidation filed with the secretary of state under section 10 of this chapter are considered contract rights only and are not considered part of the governing document of the surviving corporation or successor corporation.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-12
Board of directors; election of directors; terms; districts; remuneration for services; reimbursement; officers
Sec. 12. (a) Each surviving corporation or successor corporation formed under this chapter must have a board of directors that constitutes the governing body of the surviving corporation or successor corporation. Unless otherwise provided in the surviving corporation's or successor corporation's bylaws, or in the surviving corporation's or successor corporation's articles of incorporation, a director of the surviving corporation or successor corporation must be:
(1) a member of the surviving corporation or successor corporation;
(2) an officer, a director, or a partner of a member of the surviving corporation or successor corporation; or
(3) an owner of a member of the surviving corporation or successor corporation, if the member is a sole proprietorship.
(b) Directors, other than those named in the surviving corporation's or successor corporation's bylaws or articles of incorporation, shall be elected by those members entitled to vote for the surviving corporation's or successor corporation's directors. Unless the surviving corporation's or successor corporation's bylaws or articles of incorporation provide otherwise, the directors shall be elected annually.
(c) The surviving corporation's or successor corporation's bylaws or articles of incorporation may provide the following:
(1) That the directors may hold office for any stated period not exceeding three (3) years.
(2) That the directors shall be elected so that the terms of one (1) or more directors expire at any specified time.
(3) That only the number of directors needed to succeed those whose terms are about to expire or to fill vacancies shall be elected in any given year.
(4) That the areas in which the members of the surviving corporation or successor corporation reside shall be apportioned into districts. If the bylaws or articles of incorporation provide for the creation of districts under this subdivision:
(A) the bylaws or articles of incorporation must prescribe the procedure by which the members residing in any one (1) district may nominate a director; and (B) the bylaws or articles of incorporation may provide that the person receiving the most votes in an election for a director representing a district is the winner of the election, regardless of whether the person receives a majority of the total votes cast by members eligible to vote and voting in the election.
(5) That a fair remuneration may or shall be paid for the time actually spent by the:
(A) officers;
(B) directors; or
(C) members of the executive committee;
of the surviving corporation or successor corporation in the performance of their duties.
(d) The:
(1) officers;
(2) directors; or
(3) members of the executive committee;
of the surviving corporation or successor corporation are entitled to reimbursement for expenses actually incurred in the performance of their duties, regardless of whether the surviving corporation's or successor corporation's bylaws or articles of incorporation provide for remuneration for the performance of those duties under subsection (c)(5).
(e) The board of directors of the surviving corporation or successor corporation shall annually designate and elect those officers the board considers necessary.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-13
Powers of board
Sec. 13. The board of directors of the surviving corporation or successor corporation has the power to do all things necessary or convenient to conduct the business of the surviving corporation or successor corporation, including the following:
(1) The power to make, alter, amend, or repeal bylaws that:
(A) concern the regulation and management of the affairs of the surviving corporation or successor corporation; and
(B) are not inconsistent with any applicable law or with the articles of incorporation.
(2) The power to appoint agents and employees and to fix their compensation and the compensation of the officers of the surviving corporation or successor corporation.
(3) The power to execute instruments.
(4) The power to delegate to one (1) or more:
(A) directors;
(B) agents; or
(C) employees;
of the surviving corporation or successor corporation the powers and duties the board considers appropriate.
(5) The power to make the board's own rules and regulations

concerning the board's procedures.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-14
Certificates of membership; meetings of members; notice; quorum; election of directors from districts
Sec. 14. (a) A surviving corporation or successor corporation may issue to its members certificates of membership and each member is entitled to only one (1) vote on each question or election at any regular or special meeting of the surviving corporation or successor corporation.
(b) Meetings of members may be held at any place provided for in the bylaws. An annual meeting of the members shall be held at the time provided for in the bylaws.
(c) Unless otherwise provided in the bylaws or articles of incorporation of the surviving corporation or successor corporation, the following apply:
(1) Special meetings may be called:
(A) by the board of directors;
(B) upon a petition signed by at least five percent (5%) of all the members; or
(C) by any other officers or persons as may be provided in the articles of incorporation or the bylaws.
(2) Written or printed notice stating the place, date, and time of a meeting of members and, in the case of a special meeting, each purpose for which the meeting is called, shall be delivered not less than ten (10) days or more than thirty (30) days before the date of the meeting, either personally or by mail, by or at the direction of the officers or persons calling the meeting, to each member of record entitled to vote at the meeting. If mailed, the notice is considered delivered when deposited in the United States mail in a sealed envelope addressed to the member at the member's address as it appears on the records of the surviving corporation or successor corporation, with postage prepaid. Notice of meetings of members may be waived in writing.
(3) Two percent (2%) of all members present in person at any meeting for which notice has been given as provided in subdivision (2) constitutes a quorum for the transaction of business at the meeting.
(4) A majority vote of those members who are present in person and voting at any regular meeting, or at any special meeting called at least in part for the purpose of the vote, is necessary for the taking of any action, the adoption of any resolution, or the election of any directors or officers, as applicable.
(d) As provided in section 12(c)(4) of this chapter, the bylaws or articles of incorporation of the surviving corporation or successor corporation may provide that if more than two (2) persons run for election as a director from the same district, the person receiving the most votes is elected, regardless of whether that person receives a majority of the total votes cast by those members present in person

and voting at the meeting at which the election occurs.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-15
Requirements for membership
Sec. 15. A person may not become or remain a member of a surviving corporation or successor corporation formed under this chapter unless the person:
(1) uses retail electric service or communications service supplied by the surviving corporation or successor corporation; and
(2) complies with the terms and conditions:
(A) concerning membership; and
(B) set forth in the bylaws or articles of incorporation of the surviving corporation or successor corporation.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-16
Members not liable for debts or liabilities of corporation; director acting in good faith not personally liable
Sec. 16. (a) A member of a surviving corporation or successor corporation formed under this chapter is not liable or responsible for the debts or liabilities of the surviving corporation or successor corporation.
(b) A director of a surviving corporation or successor corporation formed under this chapter is not personally liable for the acts or omissions of the surviving corporation or successor corporation if the director acts in good faith in performing the director's duties under this chapter or under the bylaws or articles of incorporation of the surviving corporation or successor corporation.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-17
Powers of surviving or successor corporation; authorized services
Sec. 17. (a) A surviving corporation or successor corporation formed under this chapter has all the powers and may provide any of the services that any party to the merger or consolidation had or could provide under:
(1) IC 8-1-13;
(2) IC 8-1-17; or
(3) this chapter;
on the effective date of the merger or consolidation.
(b) A surviving corporation or successor corporation formed under this chapter is vested with all powers necessary for the accomplishment of the surviving corporation's or successor corporation's corporate purpose. An enumeration of particular powers granted by this chapter does not:
(1) impair any grant of general power by this chapter; or
(2) limit any grant of a particular power to the same class of powers as the power so enumerated. (c) As used in this section, "services" shall be interpreted in its broadest sense and includes any services authorized by:
(1) IC 8-1-13;
(2) IC 8-1-17; or
(3) this chapter.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-18
Enumerated powers of surviving or successor corporation
Sec. 18. A surviving corporation or successor corporation formed under this chapter may perform any acts necessary or convenient for carrying out the purpose for which the surviving corporation or successor corporation was formed, including the following:
(1) To sue and be sued.
(2) To have a seal and alter the seal as the board considers appropriate.
(3) To acquire, hold, and dispose of property, real and personal, tangible and intangible, or any interest in property, and to pay for the property or interest in property in cash or on credit, and to secure and procure payment of all or any part of the purchase price on the terms and conditions that the board determines appropriate.
(4) To acquire, own, exchange, operate, maintain, and improve a system or systems for the delivery of retail electric service or communications service.
(5) To borrow money and otherwise contract indebtedness, and to issue or guarantee notes, bonds, and other evidences of indebtedness and to secure the payment of the notes, bonds, and other evidences of indebtedness by mortgage, pledge, or deed of trust of, or any other encumbrance upon, any or all of the surviving corporation's or successor corporation's then owned or later acquired real or personal property, assets, franchises, or revenues.
(6) To construct, purchase, lease as lessee, or otherwise acquire, and to improve, expand, install, equip, maintain, and operate, and to sell, assign, convey, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber electric or communications facilities or systems, lands, buildings, structures, plants and equipment, exchanges, and any other real or personal property, tangible or intangible that is necessary or appropriate to accomplish the purpose for which the surviving corporation or successor corporation was formed.
(7) To construct, operate, and maintain electric or communications facilities across or along any street or public highway, or over any lands which are now or may be the property of this state or any political subdivision of the state, after obtaining any necessary franchise or permit. Before any electric or communications facilities are constructed across or along a highway in the state highway system, the surviving corporation or successor corporation shall obtain a permit to do

so from the Indiana department of transportation, and the permit from the Indiana department of transportation shall not be unreasonably withheld, delayed, or denied. The location and setting of the facilities shall be approved by the Indiana department of transportation and, upon that approval, shall be subject to the supervision of the Indiana department of transportation. Before any electric or communications facilities are constructed on or across lands belonging to the state, the surviving corporation or successor corporation shall first obtain a permit to do so from the department having charge of the lands, and the permit from that department shall not be unreasonably withheld, delayed, or denied. The location and setting of the facilities shall be approved by the department having jurisdiction and, upon that approval, shall be subject to the supervision of that department. The electric or communications facilities shall be erected and maintained so as not to interfere with the use and maintenance of the streets, highways, and lands, and the facilities or any part of the facilities may not be located so as to interfere with the ingress or egress from any premises on a street or highway. This section does not prohibit the body having charge of the street or highway from requiring the relocation of any facility or part of a facility which may affect the proper use of the street or highway for public travel, for drainage, or for the repair, construction, or reconstruction of the street or highway. The surviving corporation or successor corporation shall restore the street, highway, or lands to their former condition or state to the extent possible and shall not use the street, highway, or lands in a manner that impairs unnecessarily their usefulness or injures the property of others.
(8) To connect and interconnect the surviving corporation's or successor corporation's communications facilities or systems with other communications facilities or systems.
(9) To accept gifts or grants of property, real or personal, from any person, municipality, or federal agency and to accept voluntary and uncompensated services.
(10) To make any contracts necessary or convenient for the full exercise of the powers granted by this chapter, including contracts with any person, federal agency, or municipality for the purchase of energy needed by the surviving corporation or successor corporation to supply its members; for the management and conduct of the business of the surviving corporation or successor corporation; and for the fixing of the rates, fees, or charges for service rendered or to be rendered by the surviving corporation or successor corporation.
(11) To sell, lease, mortgage, or otherwise encumber or dispose of all or any part of the surviving corporation's or successor corporation's property as provided in this chapter.
(12) To levy and collect reasonable fees, rents, tolls, and other charges for services rendered. (13) To exercise the right of eminent domain in the manner provided by law.
(14) To recover, after a period of two (2) years, any unclaimed stocks, dividends, capital credits, patronage capital, utility deposits, membership fees, account balances, or book equities for which the owner cannot be found and that are the result of distributable savings of the surviving corporation or successor corporation being returned to the members on a pro rata basis under section 24(d) of this chapter.
(15) To cease doing business and to dissolve and surrender the surviving corporation's or successor corporation's corporate franchise.
(16) To issue membership certificates.
(17) To adopt, amend, and repeal bylaws.
(18) To perform any of the acts set forth in this section under, through, or by means of the surviving corporation's or successor corporation's own officers, agents, or employees, or by contracts with any person, federal agency, or municipality.
As added by P.L.18-2010, SEC.1. Amended by P.L.42-2011, SEC.19.

IC 8-1-17.5-19
Disposal of all of the corporation's property; authorization of members and directors required
Sec. 19. A surviving corporation or successor corporation formed under this chapter may not sell, lease, exchange, mortgage, pledge, or otherwise sell all, or substantially all, of the surviving corporation's or successor corporation's property unless the transaction is authorized by a resolution adopted at a meeting of the surviving corporation's or successor corporation's members duly called and held as provided in section 14 of this chapter. Unless otherwise provided in the surviving corporation's or successor corporation's bylaws or articles of incorporation, the resolution must receive the affirmative vote of:
(1) at least a majority of the surviving corporation's or successor corporation's members who are present at the meeting held under this section; and
(2) at least a majority of the corporation's directors who are present at a meeting of the board of directors called and held as provided in the surviving corporation's or successor corporation's bylaws or articles of incorporation.
As added by P.L.18-2010, SEC.1. Amended by P.L.42-2011, SEC.20.

IC 8-1-17.5-20
Authority to issue obligations; sale of obligations
Sec. 20. (a) A surviving corporation or successor corporation formed under this chapter has the power and is authorized, from time to time, to issue the surviving corporation's or successor corporation's obligations for any corporate purpose. The obligations may be authorized by one (1) or more resolutions of the board and may bear the date or dates, mature at the time or times, not exceeding forty

(40) years from their respective dates, bear interest at any rate, payable semiannually, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the place or places, and be subject to the terms of redemption, not exceeding the principal amount of the obligations plus accrued interest, as the board's resolution or resolutions may provide.
(b) The obligations may be sold in the manner and upon the terms as the board may determine at not less than the principal amount of the obligations plus accrued interest.
(c) Notwithstanding any provision of law to the contrary, any obligations and related interest coupons, if any, issued under this chapter must possess all the qualities of negotiable instruments.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-21
Issuing of obligations; right to make covenants and agreements
Sec. 21. In connection with the issuance of any obligations, a surviving corporation or successor corporation formed under this chapter may make any covenants or agreements and do any acts and things that may be necessary, convenient, or desirable in order to secure the surviving corporation's or successor corporation's obligations or which, in the absolute discretion of the board, tend to make the obligations more marketable, notwithstanding that the covenants, agreements, acts, or things may constitute a limitation on the exercise of the powers granted by this chapter.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-22
Right of corporation to purchase its own obligations; cancellation upon purchase
Sec. 22. A surviving corporation or successor corporation formed under this chapter may, out of any funds available for that purpose, purchase:
(1) any obligations issued by the surviving corporation or successor corporation; and
(2) any accrued interest on the obligations;
at a price determined by resolution of the board. Any obligation described in this section shall be cancelled upon its purchase by the surviving corporation or successor corporation.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-23
Articles of dissolution; filing with secretary of state; contents; winding up of business; remaining assets
Sec. 23. (a) A surviving corporation or successor corporation formed under this chapter may be dissolved by filing in the office of the secretary of state articles of dissolution that must be entitled and endorsed "Articles of dissolution of ____________" (the blank space being filled in with the name of the surviving corporation or

successor corporation) and must include the following:
(1) The name of the surviving corporation or successor corporation and the names of the original corporations that were merged or consolidated to form the surviving corporation or successor corporation.
(2) The date of filing the following in the office of the secretary of state:
(A) the surviving corporation's or successor corporation's articles of incorporation, as most recently amended; and
(B) the articles of incorporation of the original corporations that were merged or consolidated to form the surviving corporation or successor corporation.
(3) A statement that the corporation elects to dissolve.
(4) The name and post office address of each of the directors of the surviving corporation or successor corporation, and the name, title, and post office address of each of the officers of the surviving corporation or successor corporation.
(b) The articles of dissolution shall be subscribed and acknowledged by the surviving corporation's or successor corporation's president or a vice president, and by the secretary or an assistant secretary, who shall make and annex an affidavit stating that they have been authorized to execute and file the articles by a resolution adopted by the members of the surviving corporation or successor corporation at a meeting called and held as provided in section 14 of this chapter.
(c) The articles of dissolution, or one (1) or more certified copies of the articles, shall be filed in the office of the secretary of state and upon that filing, the corporation shall be considered dissolved.
(d) A surviving corporation or successor corporation dissolved under subsection (c) shall continue for the purpose of paying, satisfying, and discharging any existing liabilities or obligations and collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs, and may sue and be sued in its corporate name.
(e) Any assets remaining after all liabilities or obligations of the surviving corporation or successor corporation have been satisfied or discharged pass to and become the property of the state.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-24
Corporation to provide reasonably adequate service; reasonable and just charges; return of excess revenues to members; Rural Utility Service borrowers
Sec. 24. (a) A surviving corporation or successor corporation formed under this chapter shall be required to furnish reasonably adequate:
(1) retail electric service or communications service, or both; and
(2) facilities for furnishing any service described in subdivision (1) that is provided by the surviving corporation or successor

corporation.
The charge made by a surviving corporation or successor corporation for any service rendered or to be rendered, either directly or in connection with the service, must be nondiscriminatory, reasonable, and just, and every discriminatory, unjust, or unreasonable charge for a service provided under this section is prohibited and declared unlawful.
(b) Reasonable and just charges for service within the meaning of this section are charges that produce sufficient revenue:
(1) to pay all legal and other necessary expense incident to the operation of the surviving corporation's or successor corporation's systems, including maintenance costs, operating charges, upkeep, repairs, depreciation and amortization, and interest charges on bonds or other obligations;
(2) to provide a sinking fund for the liquidation of bonds or other evidences of indebtedness;
(3) to provide adequate funds to be used as working capital, as well as funds for making extensions and replacements; and
(4) for the payment of any taxes that may be assessed against the corporation or its property.
(c) Charges made under this section must produce an income sufficient to maintain the surviving corporation's or successor corporation's property in a sound physical and financial condition to render adequate and efficient service. Any rate too low to meet the requirements of this section is unlawful.
(d) Revenues and receipts not needed for the purposes described in this section, or not needed as reserves for those purposes, shall be returned to the members on a pro rata basis according to the amounts paid by members for:
(1) retail electric service; or
(2) communications service;
as appropriate. Amounts returned under this subsection may be either in cash or in abatement of current charges for the services described in this subsection, as the board may decide.
(e) As used in subsection (f), "financial assistance" means:
(1) a loan or loan guarantee; or
(2) a lien accommodation provided to secure a loan made by another lender;
that is made by the Rural Utility Service of the United States Department of Agriculture (RUS) or by the Rural Telephone Bank.
(f) As used in subsections (g) and (h), "RUS borrower" means a surviving corporation or successor corporation formed under this chapter that is the recipient of financial assistance from the Rural Utility Service of the United States Department of Agriculture (RUS).
(g) In determining rates under this section, an RUS borrower must charge rates sufficient to enable the RUS borrower to:
(1) satisfy the RUS borrower's reasonable expenses and obligations; and
(2) repay the full amount of any financial assistance and the

interest on the financial assistance.
(h) As long as there remains any unpaid part of any financial assistance associated with the property of an RUS borrower, the rates of the RUS borrower must be set at a level sufficient to repay the financial assistance, regardless of the full or partial retirement of the property or any other change in the status of the property.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-25
Jurisdiction of commission
Sec. 25. Notwithstanding any other law, the commission may exercise jurisdiction over a surviving corporation or successor corporation formed under this chapter only to do the following:
(1) Ensure compliance with IC 8-1-2.8 concerning the provision of dual party relay services to deaf, hard of hearing, and speech impaired persons in Indiana.
(2) Perform the commission's duties under IC 8-1-19.5 concerning the administration of the 211 dialing code for communications service used to provide access to human services information and referrals.
(3) Enforce rules adopted under IC 8-1-29 to ensure that a customer of a telecommunications provider is not:
(A) switched to another telecommunications provider unless the customer authorizes the switch; or
(B) billed for services by a telecommunications provider that without the customer's authorization added the services to the customer's service order.
(4) Conduct proceedings under:
(A) the federal Telecommunications Act of 1996 (47 U.S.C. 151 et seq.); and
(B) IC 20-20-16;
concerning universal service and access to telecommunications service and equipment, including the designation of eligible telecommunications carriers under 47 U.S.C. 214.
(5) Perform the commission's duties under IC 8-1-2.6-1.5 or IC 8-1-2-5.
(6) Issue or maintain certificates of territorial authority for communications service providers under IC 8-1-32.5.
(7) Perform the commission's duties under IC 8-1-34 to issue and maintain certificates of franchise authority to multichannel video programming distributors offering video service to Indiana customers.
(8) Perform the commission's duties under IC 8-1-2.6-13(d)(9) concerning the reporting of information by communications service providers.
(9) Administer the Indiana lifeline assistance program under IC 8-1-36.
(10) Fulfill the commission's duties under any state or federal law concerning the administration of any universally applicable dialing code for any communications service. (11) Perform the commission's duties under IC 8-1-2.3 with respect to assigned service areas for electricity suppliers.
(12) Issue:
(A) certificates of public convenience and necessity, certificates of territorial authority, and indeterminate permits under IC 8-1-2;
(B) certificates of public convenience and necessity under IC 8-1-8.5; or
(C) certificates of public convenience and necessity under IC 8-1-8.7.
(13) Determine territorial disputes between water utilities under IC 8-1-2-86.5.
As added by P.L.18-2010, SEC.1. Amended by P.L.219-2011, SEC.2; P.L.109-2012, SEC.11.

IC 8-1-17.5-26
Right to appeal
Sec. 26. Any person adversely affected by any final decision, ruling, or order of:
(1) the commission; or
(2) a court with jurisdiction;
under this chapter may appeal the decision, ruling, or order under the same appeal procedures set forth in IC 8-1-3.
As added by P.L.18-2010, SEC.1.

IC 8-1-17.5-27
Applicability of nonprofit corporation law
Sec. 27. IC 23-17 and all rights and powers under IC 23-17 apply to a surviving corporation or successor corporation formed under this chapter, unless the provisions of IC 23-17 are in conflict or inconsistent with the express provisions of this chapter.
As added by P.L.18-2010, SEC.1.



CHAPTER 18. SMALL TELEPHONE COMPANIES.MORTGAGES



CHAPTER 19. TELEPHONE COMPANIES.RECEIVERSHIP

IC 8-1-19-2
Verified showing; hearing; order for receivership
Sec. 2. If any telephone company shall violate any provision of law, or any rule or order of the commission or of any other lawful authority or shall fail to perform any duty imposed upon it by law or by any such rule or order, then, and in that event, in addition to all other remedies provided by law, the commission may, in a proper case, file a verified showing in any circuit court in this state wherein is located the main or principal office or place of business of any telephone company, that such telephone company has failed, neglected, or refused to comply with such provision of law or with an order or requirement of said commission or other lawful authority and that the users of the telephone service furnished by such telephone company, or the public, will be damaged or injured by the continued noncompliance with such law, order or requirement, and that it would be to the interest of the public, that on ten (10) days notice to such telephone company the court should appoint a receiver to operate said telephone company and to render such service or to comply with such law, order, or requirement of the said commission or other lawful authority. Such court may, upon such showing, appoint a receiver for such purpose who shall thereupon qualify as other receivers are qualified and shall thereupon have and exercise the same rights and be subject to the same duties and obligations as now provided by law for public utilities. Such receivership shall be continued, until it is found by the court that said telephone company will, in all reasonable probability, comply in the future with all rules and orders applicable thereto. Such finding shall be entered only after hearing upon notice to the commission. In construing and enforcing the provisions of this section, the act, omission, or failure of any officer, agent, or other person acting for or employed by any public utility acting within the scope of his employment shall in

every case be deemed to be the act, omission, or failure of such public utility.
(Formerly: Acts 1947, c.270, s.2.) As amended by P.L.23-1988, SEC.57.



CHAPTER 19.5. TELEPHONE 211 DIALING CODE SERVICES FOR ACCESSING HUMAN SERVICES INFORMATION

IC 8-1-19.5-2
"211 service area"
Sec. 2. As used in this chapter, "211 service area" means a geographic area in Indiana that is designated by the commission as an area within which a recognized 211 service provider is authorized to provide 211 services.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-3
"211 services"
Sec. 3. As used in this chapter, "211 services" means information and referral services provided through the use of 211 and intended to promote and provide access to human services.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-4
"Account"
Sec. 4. As used in this chapter, "account" refers to the 211 services account established by section 11 of this chapter.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-5
"Commission"
Sec. 5. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-6
"Human services"
Sec. 6. As used in this chapter, "human services" means services provided by government or nonprofit organizations to ensure the health and well-being of Indiana citizens. The term includes services designed to:
(1) provide relief or assistance after a natural or nonnatural disaster; and
(2) assist parents with stress issues.
As added by P.L.60-2004, SEC.1. Amended by P.L.94-2010, SEC.2.
IC 8-1-19.5-7
"Person"
Sec. 7. As used in this chapter, "person" means an individual, a firm, a partnership, a corporation, or a limited liability company.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-8
"Recognized 211 service provider"
Sec. 8. As used in this chapter, "recognized 211 service provider" means an organization recognized by the commission as an appropriate administrator and authorized user of the 211 dialing code in a 211 service area.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-9
State policy encouraging use of 211; human services agencies to consult 211 service provider before establishing hotline; disseminating 211 information
Sec. 9. (a) It is the policy of the state to encourage the orderly and efficient use of 211 to:
(1) provide access to human services; and
(2) collect needed information about human services and the delivery of human services in Indiana.
(b) A state agency or department that provides human services may not establish a public telephone line or hotline to provide information or referrals unless the agency or department first:
(1) consults with the recognized 211 service provider in the area to be served by the telephone line or hotline about using 211 to provide access to the information or referrals; and
(2) notifies the commission of the consultation described in subdivision (1).
(c) A person may not disseminate information to the public about the availability of 211 or 211 services in an area of Indiana except in accordance with:
(1) a rule adopted by the commission under IC 4-22-2; or
(2) an order issued by the commission in a specific proceeding.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-9.5
211 service providers and parental stress
Sec. 9.5. A recognized 211 service provider shall provide assistance with parental stress issues if requested by a person calling 211.
As added by P.L.94-2010, SEC.3.

IC 8-1-19.5-10
211 service provider's immunity from civil liability; exception for willful or wanton misconduct
Sec. 10. A recognized 211 service provider and its employees, directors, officers, and agents are not liable to any person in a civil

action for injuries or loss to persons or property as a result of an act or omission of the recognized 211 service provider, or its employees, directors, officers, or agents, in connection with:
(1) developing, adopting, implementing, maintaining, or operating a 211 system;
(2) making 211 available for use by the public; or
(3) providing 211 services;
except for injuries or loss resulting from the willful or wanton misconduct of the 211 service provider or its employees, directors, officers, or agents.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-11
211 services account; establishment; administration by commission; annual plan for expenditures; permissible expenditures
Sec. 11. (a) The 211 services account is established in the state general fund to make 211 services available throughout Indiana. The account shall be administered by the commission.
(b) The account consists of the following:
(1) Money appropriated to the account by the general assembly.
(2) Funds received from the federal government for the support of 211 services in Indiana.
(3) Investment earnings, including interest, on money in the account.
(4) Money from any other source, including gifts and grants.
(c) Money in the account is continuously appropriated for the purposes of this section.
(d) The commission shall annually prepare a plan for the expenditure of the money in the account. The plan must be reviewed by the state budget committee before the commission may make expenditures from the fund.
(e) Money in the account may be spent for the following purposes:
(1) The creation of a structure for a statewide 211 resources data base that:
(A) meets the Alliance for Information Referral Systems standards for information and referral systems data bases; and
(B) is integrated with a local resources data base maintained by a recognized 211 service provider.
Permissible expenditures under this subdivision include expenditures for planning, training, accreditation, and system evaluation.
(2) The development and implementation of a statewide 211 resources data base described in subdivision (1). Permissible expenditures under this subdivision include expenditures for planning, training, accreditation, and system evaluation.
(3) Collecting, organizing, and maintaining information from state agencies, departments, and programs that provide human

services, for access by a recognized 211 service provider.
(4) Providing grants to a recognized 211 service provider for any of the following purposes:
(A) The design, development, and implementation of 211 services in a recognized 211 service provider's 211 service area. Funds provided under this subdivision may be used for planning, public awareness, training, accreditation, and evaluation.
(B) The provision of 211 services on an ongoing basis after the design, development, and implementation of 211 services in a recognized 211 service provider's 211 service area.
(C) The provision of 211 services on a twenty-four (24) hour per day, seven (7) day per week basis.
(f) The expenses of administering the account shall be paid from money in the account.
(g) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
(h) Money that is in the account under subsection (b)(2) through (b)(4) at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.60-2004, SEC.1. Amended by P.L.2-2005, SEC.24.

IC 8-1-19.5-12
Annual report from commission to general assembly
Sec. 12. (a) The commission shall, after June 30 and before November 1 of each year, report to the general assembly on the following:
(1) The total amount of money deposited in the account during the most recent state fiscal year.
(2) The amount of funds, if any, received from the federal government during the most recent state fiscal year for the support of 211 services in Indiana. The information provided under this subdivision must include the amount of any matching funds, broken down by source, contributed by any source to secure the federal funds.
(3) The amount of money, if any, disbursed from the account for the following:
(A) The creation of a structure for a statewide 211 resources data base described in section 11(e)(1) of this chapter.
(B) The development and implementation of a statewide 211 resources data base described in section 11(e)(1) of this chapter.
(C) Collecting, organizing, and maintaining information from state agencies, departments, and programs that provide human services, for access by a recognized 211 service provider.
The information provided under this subdivision must identify any recognized 211 service provider or other organization that received funds for the purposes set forth in this subdivision. (4) The amount of money, if any, disbursed from the account as grants to a recognized 211 service provider for any of the purposes described in section 11(e)(4) of this chapter. The information provided under this subdivision must identify the recognized 211 service provider that received the grant and the amount and purpose of the grant received.
(5) The expenses incurred by the commission in complying with this chapter during the most recent state fiscal year.
(6) The projected budget required by the commission to comply with this chapter during the current state fiscal year.
(b) The report required under this section must be in an electronic format under IC 5-14-6.
As added by P.L.60-2004, SEC.1. Amended by P.L.2-2005, SEC.25.

IC 8-1-19.5-13
Authority to adopt rules
Sec. 13. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.60-2004, SEC.1.



CHAPTER 20. REPEALED



CHAPTER 21. REPEALED



CHAPTER 22. REPEALED



CHAPTER 22.5. GAS PIPELINE SAFETY

more than ninety percent (90%) carbon dioxide molecules compressed to a supercritical state.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.23-1988, SEC.58; P.L.8-1993, SEC.128; P.L.118-2006, SEC.1.

IC 8-1-22.5-2
Establishment of pipeline safety division of Indiana utility regulatory commission; subjects regulated
Sec. 2. There is hereby established within the Commission a Pipeline Safety Division. The Division shall be charged with the regulation of:
(1) transportation; and
(2) related pipeline facilities and their operations;
in order to promote the public safety.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.118-2006, SEC.2.

IC 8-1-22.5-3
Directors; personnel
Sec. 3. The Division shall be administered by a Director who shall be employed by, and shall be responsible to, the Commission and, who shall meet the job and personnel requirements of the State Department of Administration. The Director shall, with the approval of the Commission, employ a staff of competent full-time employees with professional and technical qualifications and ability. The Director, with approval of the Commission, may engage the services of qualified consultants as he deems appropriate.
(Formerly: Acts 1971, P.L.84, SEC.1.)

IC 8-1-22.5-4
Powers and duties
Sec. 4. The division, acting through the commission, shall:
(1) Administer and require compliance with federal safety standards applicable to transportation and related pipeline facilities established under the Natural Gas Pipeline Safety Act of 1968 and the Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. 60101 et seq.), and otherwise administer this chapter in such manner as may be required in order to maintain and continue in effect certification of the commission under 49 U.S.C. 60105.
(2) Establish, by rules and regulations of the commission, minimum state safety standards for transportation and related pipeline facilities. Such standards shall not be less stringent than the federal safety standards established under 49 U.S.C. 60101 et seq. and shall apply to the design, installation, inspection (including the taking possession of pipe and pipeline components), testing, construction, extension, operation, replacement, and maintenance of such pipeline facilities. Such new standards affecting the design, installation, construction, initial inspection, and initial testing shall not be applicable to

pipeline facilities in existence prior to the date such standards are established. In establishing such standards, the following shall be considered:
(A) relevant available pipeline safety data;
(B) whether such standards are appropriate for the particular type of pipeline transportation;
(C) the reasonableness of any proposed standards;
(D) the extent to which such standards will contribute to public safety; and
(E) federal safety standards established under 49 U.S.C. 60101 et seq.
(3) Whenever a particular pipeline facility is found to be hazardous to human life or property, require, through the issuance of a hazardous condition order, the person who owns, operates, or leases such pipeline facility to take such action necessary to remove such hazards. Except in cases where immediate or extreme emergency is found to exist, such order shall not be issued until such person is afforded an opportunity to present the person's views and any facts bearing on the situation. In any event, unless such order is issued after notice and hearing, the person to whom such order is directed shall be entitled to prompt notice and hearing on the question as to whether such order shall be continued in effect.
(4) Review all incidents reported within the state involving accidents resulting in personal injury requiring hospitalization, death, or property damage in excess of fifty thousand dollars ($50,000), when the same is accompanied by an explosion, misapplication, and/or escapement of gas, hazardous liquid, or carbon dioxide fluid. Copies of any official report of the division shall be available for distribution to all interested persons, for the purpose of promoting pipeline safety.
(5) Keep itself informed as to research and development regarding pipeline safety.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.59-1984, SEC.88; P.L.118-2006, SEC.3.

IC 8-1-22.5-5
Waiver of standards
Sec. 5. Upon application by any person who engages in transportation or who owns, operates, or leases pipeline facilities, the commission may, after notice and opportunity for public hearing, and under such terms and conditions and to such extent as the commission deems appropriate, issue an order waiving in whole or in part compliance with any standard or standards established under this chapter, if the commission determines that such waiver of compliance with such standard or standards is not inconsistent with pipeline safety. The commission shall state in such order its reasons for any such waiver and shall otherwise comply with the provisions of 49 U.S.C. 60101 et seq. with regard to such waiver.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.118-2006,

SEC.4.

IC 8-1-22.5-6
Inspection of facilities; plans for inspection and maintenance; records; entry upon property
Sec. 6. Any person who engages in transportation or who owns, operates, or leases pipeline facilities shall:
(a) Comply with this chapter and all safety standards established pursuant to this chapter.
(b) Inspect such pipeline facilities and report the findings to the division as prescribed by standards established pursuant to this chapter.
(c) File with the division a plan for operation and maintenance of such pipeline facilities owned, operated, or leased by such person, and any change in such plan, as prescribed by rules established pursuant to this chapter. Such plan shall be subject to approval by the division, and if at any time such plan is determined by the division to be inadequate to achieve safe operation, upon recommendation by the director, the commission shall, after notice and opportunity for public hearing, order the plan revised. Any plan required under this chapter shall be practicable and designed to meet the need for pipeline safety.
(d) Establish and maintain such records, make such reports, and provide such information as the division, acting through the commission, may reasonably require to enable it to determine whether such person has acted or is acting in compliance with this chapter and the standards established under this chapter.
Each person upon request of an authorized representative of the division shall permit such representative access and entry for the purpose of inspection of such pipeline facilities, and inspection of books, papers, records, and documents (including the right to copy the same) as is reasonably necessary in order to determine whether such person has acted or is acting in compliance with this chapter and the standards established pursuant to this chapter.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.59-1984, SEC.89; P.L.118-2006, SEC.5.

IC 8-1-22.5-6.1
Exception of report from disclosure
Sec. 6.1. (a) If the commission or division determines that a report or part of a report filed under this chapter is confidential under IC 5-14-3-4(a), the report or part of the report shall be excepted from disclosure under IC 5-14-3-3 as provided in IC 5-14-3-4(a).
(b) If the commission or division determines under IC 5-14-3-4(b)(19) that the disclosure of a report or part of a report filed under this chapter has a reasonable likelihood of threatening public safety by exposing a vulnerability to terrorist attack, the commission or division may except the report or part of the report from disclosure under IC 5-14-3-3 as provided in IC 5-14-3-4(b). As added by P.L.118-2006, SEC.6.

IC 8-1-22.5-7
Civil penalties, hearings, and assessments
Sec. 7. (a) A person who is engaged in transportation or owns, operates, or leases pipeline facilities who violates any provision of this chapter or any regulations issued pursuant to this chapter, is subject to a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation for each day that the violation persists. However, the maximum civil penalty may not exceed one million dollars ($1,000,000) for any related series of violations.
(b) The commission may, after notice and opportunity for public hearing, impose a civil penalty not to exceed the amount specified in subsection (a) against a person who violates this chapter or any rules issued pursuant to this chapter, and may compromise and collect the penalties which are payable to the state as otherwise provided by law. However, a penalty may not be assessed or collected for any violation for which the person has been found liable under 49 U.S.C. 60101 et seq.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.69-1990, SEC.1; P.L.118-2006, SEC.7.

IC 8-1-22.5-8
Appeals, commission decision, ruling, or order
Sec. 8. Any person adversely affected by any final decision, ruling, or order of the commission pursuant to this chapter may appeal such decision, ruling, or order. Any such appeal shall be taken in the manner provided for appeals from any final decision, ruling, or order of the commission as provided in IC 8-1-3.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.59-1984, SEC.90.

IC 8-1-22.5-9
Rules; procedure for adoption
Sec. 9. All rules, including any safety standards, adopted by the commission under this chapter shall be adopted in accordance with the provisions of IC 4-22-2.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.59-1984, SEC.91.

IC 8-1-22.5-10
Notices and hearings
Sec. 10. Whenever in this chapter it is provided that the Commission shall take any action or issue any order "upon notice and after opportunity for public hearing" such notice shall be given as provided in IC 1971, 8-1-1-8 and such hearing shall be held and conducted in the manner as prescribed by IC 1971, 8-1-2-54 through 8-1-2-72.
(Formerly: Acts 1971, P.L.84, SEC.1.)
IC 8-1-22.5-11
Tort liability
Sec. 11. Nothing in this chapter shall affect the common law or statutory tort liability of any person.
(Formerly: Acts 1971, P.L.84, SEC.1.)

IC 8-1-22.5-12
Action for violations
Sec. 12. The court of appeals or such other court as may be empowered by law (or by rules of the supreme court) has jurisdiction to enjoin preliminarily or permanently any violation of this chapter, or any standards established pursuant to this chapter, determined by a final order issued by the commission, after notice and opportunity for public hearing as provided in this chapter. Such action may be brought by the attorney general in the name of the state upon certification by the commission of the complete record of such proceedings.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.3-1989, SEC.58.



CHAPTER 22.6. PIPELINE CONSTRUCTION GUIDELINES

IC 8-1-22.6-2
"Affected landowner"
Sec. 2. As used in this chapter, "affected landowner" means an owner of an interest in property that:
(1) is located in Indiana; and
(2) meets one (1) or more of the conditions set forth in 18 CFR 157.6(d)(2).
As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-3
"Construction"
Sec. 3. (a) As used in this chapter, "construction" means the physical work involved in the construction, reconstruction, improvement, maintenance, or extension of a pipeline project.
(b) The term includes the following:
(1) The preparation of the construction site.
(2) Disassembling and removing a structure.
(3) Related work.
As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-4
"Division"
Sec. 4. As used in this chapter, "division" refers to the pipeline safety division of the Indiana utility regulatory commission established by IC 8-1-22.5-2.
As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-5
"Guidelines"
Sec. 5. As used in this chapter, "guidelines" refers to a nonrule policy document adopted by the division that establishes voluntary guidelines to be considered by a pipeline company that proposes to construct a pipeline that will be located, in whole or in part, in Indiana.
As added by P.L.110-2007, SEC.1.
IC 8-1-22.6-6
"Pipeline"
Sec. 6. As used in this chapter, "pipeline" means a pipeline (as defined in IC 8-1-22.5-1(c)) that crosses or is located in:
(1) Indiana; and
(2) one (1) or more other states.
As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-7
"Pipeline company"
Sec. 7. (a) As used in this chapter, "pipeline company" means a person (as defined in IC 8-1-22.5-1(e)) that:
(1) constructs; or
(2) proposes to construct;
a pipeline.
(b) The term includes any:
(1) employee;
(2) agent;
(3) contractor;
(4) subcontractor; or
(5) other person;
that is employed by, or acts on behalf of, a pipeline company.
As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-8
Division to establish nonbinding guidelines; use in simplifying easement negotiations
Sec. 8. (a) The division shall establish voluntary guidelines to be considered by a pipeline company that proposes to construct a pipeline that will be located, in whole or in part, in Indiana.
(b) Guidelines adopted by the division are not binding on any pipeline company or affected landowner but may be used by a pipeline company or an affected landowner to simplify negotiations involved in establishing a price for any:
(1) easement; or
(2) other interest in land;
needed by the pipeline company to construct a pipeline.
As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-9
Actions indicating intent to construct pipeline; notice of guidelines to pipeline company; time of mailing
Sec. 9. (a) For purposes of this section, a pipeline company proposes to construct a pipeline in Indiana if it does any of the following:
(1) Files an application for a certificate of public convenience and necessity with the Federal Energy Regulatory Commission.
(2) Undertakes:
(A) environmental, engineering, or cultural surveys; or
(B) other studies or surveys; in Indiana in preparation for filing an application described in subdivision (1).
(3) Holds public meetings or hearings in Indiana concerning a proposed pipeline.
(4) Enters upon land in Indiana for the purpose of determining the route or location of a proposed pipeline.
(5) Contacts landowners in Indiana for the purpose of negotiating the price for:
(A) easements; or
(B) other interests in land;
necessary for the construction of a pipeline.
(6) Undertakes other actions in preparation for the construction of a pipeline.
(b) The division shall send, by certified mail, the following to each pipeline company that proposes to construct a pipeline in Indiana:
(1) A copy of the guidelines adopted by the division.
(2) A notice that includes the following:
(A) A statement that the division has adopted the pipeline construction guidelines included with the notice.
(B) A statement indicating:
(i) that the pipeline construction guidelines have been mailed to all affected landowners on the list provided by the pipeline company under section 10 of this chapter; and
(ii) that the division has encouraged the affected landowners to agree to the guidelines in any negotiations for easements or other land interests with the pipeline company.
(c) The division shall mail the guidelines and notice in accordance with subsection (b):
(1) as soon as the division learns of the proposed pipeline as a result of the pipeline company performing one (1) or more actions described in subsection (a); or
(2) not later than three (3) business days after the Federal Energy Regulatory Commission provides notice under 18 CFR 157.9(a) of the pipeline company's application for a certificate of territorial authority;
whichever occurs earlier.
As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-10
List of affected landowners; notice to affected landowners; time of mailing
Sec. 10. (a) The pipeline company shall provide the division with a list of landowners that will be affected by the proposed construction of a pipeline or a segment of a pipeline in Indiana. The list must include all affected landowners that the pipeline company must provide notice to under IC 32-24-1-3(g).
(b) The division shall send, by certified mail, the following to each affected landowner: (1) A copy of, or reference to, the guidelines adopted by the division.
(2) A notice that includes the following:
(A) A statement that the division has adopted the pipeline construction guidelines included with, or referenced in, the notice.
(B) A statement indicating that the pipeline construction guidelines have been mailed to the pipeline company. The statement required by this clause must specify a date after which the affected landowner may contact a toll free telephone number established by the division to provide information on the status of any construction guidelines agreed to by the pipeline company.
(C) A statement indicating that any guidelines agreed to by the pipeline company shall not be binding on the pipeline company or affected landowners but may be used by the pipeline company and an individual landowner to simplify negotiations involved in establishing a price for any:
(i) easement; or
(ii) other interest in land;
needed by the pipeline company to construct the pipeline.
(D) A statement encouraging the affected landowner to agree to any construction guidelines that the pipeline company agrees to follow, to the extent that the landowner determines that the guidelines are not contrary to the landowner's best interests.
(E) A statement including:
(i) contact information for the one (1) or more project coordinators designated by the division under section 12 of this chapter;
(ii) contact information for the Federal Energy Regulatory Commission, including a local or toll free telephone number; and
(iii) the commission's web site address.
(c) The division shall mail the information required under subsection (b) not later than twenty (20) days after the division is notified by the pipeline company of the proposed route and is provided with a list of the affected landowners as required by subsection (a).
As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-11
Use of guidelines in negotiations with state agencies; statement of agreement to use guidelines
Sec. 11. The division shall encourage pipeline companies to use the guidelines as a starting point for any negotiations with the various state agencies identified in the guidelines. The division may require a pipeline company proposing to construct a pipeline or a segment of a pipeline to sign a statement indicating whether or not the pipeline company agrees to use the guidelines for the project. As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-12
Division to designate project coordinators; duties of coordinators
Sec. 12. For each proposed or ongoing pipeline project in Indiana, the director of the division shall designate one (1) or more employees of the division to serve as project coordinators for the division. The director shall ensure that one (1) or more of the coordinators designated under this section are responsible for the following duties concerning the project:
(1) Monitoring all:
(A) filings with; and
(B) proceedings before;
the Federal Energy Regulatory Commission.
(2) Attending all public hearings or meetings concerning the project that are held in Indiana.
(3) Receiving and responding to questions and complaints about the project from Indiana residents.
(4) Updating the information required to be made available on the commission's web site under section 13 of this chapter.
(5) Any other duties assigned by the director of the division.
As added by P.L.110-2007, SEC.1.

IC 8-1-22.6-13
Information on commission's web site; updating of information
Sec. 13. (a) The division shall make the following available on the commission's web site:
(1) A link to the guidelines adopted by the division.
(2) For each proposed or ongoing pipeline construction project in Indiana, the following information:
(A) A description of the pipeline company and the pipeline project, including:
(i) the pipeline's location, purpose, and construction schedule; and
(ii) the docket number assigned to the project by the Federal Energy Regulatory Commission.
(B) Contact information for the pipeline company, including a local or toll free telephone number.
(C) Contact information for the Federal Energy Regulatory Commission, including a local or toll free telephone number.
(D) Contact information for the one (1) or more project coordinators designated under section 12 of this chapter to receive and respond to questions and complaints from Indiana residents.
(E) Information on public hearings or meetings that are scheduled in connection with the pipeline project.
(F) Other information concerning the pipeline project that the division considers relevant or of likely concern to Indiana residents.
(b) The division shall update the information required under

subsection (a)(1) whenever:
(1) one (1) or more guidelines adopted by the division are revised or superseded by the division; or
(2) one (1) or more new guidelines are adopted by the division.
(c) The division shall update the information required under subsection (a)(2) on a regular basis throughout the course of a pipeline project. The division shall ensure that all information on the division's web site concerning a pipeline project is accurate, current, and accessible. The director of the division shall assign the responsibility of complying with this subsection to one (1) or more project coordinators designated under section 12 of this chapter.
As added by P.L.110-2007, SEC.1.



CHAPTER 23. GAS PIPELINES.COUNTY ROADS

IC 8-1-23-2
Permits; temporary highway obstruction
Sec. 2. If any person shall desire to temporarily obstruct a county highway which obstruction may result in damage to the highway or temporary blocking of traffic over the highway, such person shall first obtain permission, in writing, which writing shall be entered of record, from the board of county commissioners of the county wherein such highway or highways is located, or the boards of county commissioners of adjoining counties acting together, if the obstructed or interrupted part thereof is located upon a county line or extends from one county to another.
Before such permission may be granted by any board of county commissioners, such person shall first file with each board of county commissioners from which permission is requested, a surety bond, in a sum to be fixed by and to the approval of such board of county commissioners, payable to the county, conditioned either upon the payment of any damages which such county or road may sustain or upon the proper restoration of such highway, as such county commissioners may direct.
(Formerly: Acts 1947, c.151, s.2.)

IC 8-1-23-3
Construction contracts
Sec. 3. If any person shall desire to lay a pipe line, conduit or private drain, across or along any county highway of this state, such person shall first enter into a contract with the board of county commissioners in each county wherein it is desired to locate such pipe line, conduit or drain, which contract will obligate the owner

thereof to restore the county highway to its original condition after the laying thereof and to reimburse the county for the use of such highway. In addition such person shall file with the board of county commissioners a surety bond, payable to the county, in a sum to be set by and to the approval of the board of county commissioners, conditioned upon the performance of such contract. No such contract shall give any person a permanent right or easement to use any county highway but such contract may give the right to use such highway so long as such pipe line, conduit or drain, does not interfere with the alteration, use, abandonment or public enjoyment of such county highway.
(Formerly: Acts 1947, c.151, s.3.)

IC 8-1-23-4
"Person" defined
Sec. 4. The word person as used herein shall include a public utility, partnership, limited liability company, firm, association, or corporation.
(Formerly: Acts 1947, c.151, s.4.) As amended by P.L.8-1993, SEC.129.

IC 8-1-23-5
Violations
Sec. 5. A person who installs a pipeline, conduit, or private drain, across or along any county highway, or blocks or damages any county highway without complying with this chapter, commits a Class B infraction.
(Formerly: Acts 1947, c.151, s.5.) As amended by Acts 1978, P.L.2, SEC.809.



CHAPTER 24. GAS PIPELINE SECURITIES

IC 8-1-24-2
Exemption from IC 8-1-1 and IC 8-1-2
Sec. 2. Any corporation or other business entity engaged in the transmission of gas by pipeline, and which is subject to the supervision, control, or jurisdiction of the federal government, or any agency, board, or commission thereof with respect to construction of additional facilities, shall be exempt from and after July 26, 1973, from all provisions of IC 8-1-1 and IC 8-1-2 with respect to the issuance of its stocks, certificates of stock, bonds, notes, or other evidences of indebtedness and with respect to the sale, assignment, transfer, lease, or encumbrance of its franchise, works, or system.
(Formerly: Acts 1973, P.L.64, SEC.1.) As amended by P.L.59-1984, SEC.92; P.L.23-1988, SEC.60.



CHAPTER 25. REPEALED



CHAPTER 26. DAMAGE TO UNDERGROUND FACILITIES

IC 8-1-26-1.3
"Account" defined
Sec. 1.3. As used in this chapter, "account" refers to the underground plant protection account established by section 24 of this chapter.
As added by P.L.62-2009, SEC.3.

IC 8-1-26-1.5
"Advisory committee" defined
Sec. 1.5. As used in this chapter, "advisory committee" refers to the underground plant protection advisory committee established by section 23 of this chapter.
As added by P.L.62-2009, SEC.4.

IC 8-1-26-2
"Approximate location" defined
Sec. 2. As used in this chapter, "approximate location" means a strip of land at least four (4) feet wide but not wider than the width of the underground facility plus two (2) feet on either side of the outer limits of the physical plant.
As added by P.L.69-1990, SEC.2. Amended by P.L.54-1994, SEC.1.
IC 8-1-26-3
"Association" defined
Sec. 3. As used in this chapter, "association" means an organization that is:
(1) formed in Indiana to provide for mutual receipt of notice of excavation or demolition for the organization's members;
(2) known as the Indiana Underground Plant Protection Service (or its successor organization); and
(3) accessed by dialing the abbreviated dialing code 811, as designated by the Federal Communications Commission as the nationwide toll free number to be used by state One Call systems.
As added by P.L.69-1990, SEC.2. Amended by P.L.62-2009, SEC.5.

IC 8-1-26-4
"Damage" defined
Sec. 4. As used in this chapter, "damage" means:
(1) the substantial weakening of structural or lateral support of an underground facility;
(2) the penetration or destruction of a protective coating, a housing, or another protective device of an underground facility;
(3) the partial or complete severance of an underground facility; or
(4) rendering any underground facility inaccessible.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-5
"Demolish" defined
Sec. 5. As used in this chapter, "demolish" means an operation in which a structure or mass of material is wrecked, raised, rendered, moved, or removed by means of tools, equipment, or discharge of explosives.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-6
"Excavate" defined
Sec. 6. As used in this chapter, "excavate" means an operation for the movement, placement, or removal of earth, rock, or other materials in or on the ground by use of tools or mechanized equipment or by discharge of explosives, including augering, backfilling, boring, digging, ditching, drilling, driving, grading, jacking, plowing in, pulling in, ripping, scraping, trenching, and tunneling.
As added by P.L.69-1990, SEC.2. Amended by P.L.62-2009, SEC.6.

IC 8-1-26-7
"Facility" defined
Sec. 7. As used in this chapter, "facility" means a line or system used for producing, storing, conveying, transmitting, or distributing

communication, information, electricity, gas, petroleum, petroleum products, hazardous liquids, carbon dioxide fluids, water, steam, or sewerage. The term includes pipeline facilities.
As added by P.L.69-1990, SEC.2. Amended by P.L.62-2009, SEC.7.

IC 8-1-26-8
"Imminent danger to life, health, property, or loss of service" defined
Sec. 8. As used in this chapter, "imminent danger to life, health, property, or loss of service" means there is a substantial likelihood that loss of life, health, property, or service will result before the procedures under sections 16 and 18 of this chapter can be completed.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-9
"Mechanized equipment" defined
Sec. 9. As used in this chapter, "mechanized equipment" means equipment operated by means of mechanical power, including trenchers, bulldozers, power shovels, augers, backhoes, scrapers, drills, cable and pipe plows, hydroexcavators, and other equipment that may cause damage to underground facilities.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-10
"Operator" defined
Sec. 10. As used in this chapter, "operator" means a person who owns or operates an underground facility, other than an underground facility that:
(1) is located on real property that the person owns or occupies; and
(2) the person operates for the person's benefits.
As added by P.L.69-1990, SEC.2. Amended by P.L.62-2009, SEC.8.

IC 8-1-26-11
"Person" defined
Sec. 11. As used in this chapter, "person" means an individual, a corporation, a partnership, a limited liability company, an association, or other entity organized under the laws of any state. The term includes state, local, and federal agencies. The term does not include the association.
As added by P.L.69-1990, SEC.2. Amended by P.L.8-1993, SEC.131; P.L.62-2009, SEC.9.

IC 8-1-26-11.2
"Pipeline facilities" defined
Sec. 11.2. As used in this chapter, "pipeline facilities" has the meaning set forth in IC 8-1-22.5-1(d).
As added by P.L.62-2009, SEC.10.
IC 8-1-26-11.5
"White lining" defined
Sec. 11.5. As used in this chapter, "white lining" means the act of marking the route or boundary of a proposed excavation or demolition with white paint, flags, or stakes, or a combination of white paint, flags, and stakes.
As added by P.L.62-2009, SEC.11.

IC 8-1-26-12
"Working day" defined
Sec. 12. As used in this chapter, "working day" means every day except Saturday, Sunday, and state and national legal holidays.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-13
Permit authorizing excavation or demolition; compliance with chapter
Sec. 13. A permit issued in accordance with a law authorizing excavation or demolition operations does not relieve a person from the responsibility of complying with this chapter.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-14
Excavation or demolition of structure served by underground facility; location of affected structures
Sec. 14. Except as provided in section 19 of this chapter, a person may not excavate real property or demolish a structure that is served or was previously served by an underground facility without first ascertaining in the manner prescribed by sections 16 and 18 of this chapter the location of all underground facilities in the area affected by the proposed excavation or demolition.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-15
Recording location of underground facilities; updating information; fees; association membership; penalty
Sec. 15. (a) An operator that has underground facilities located in Indiana must become a member of the association and shall provide the following information to the association:
(1) The name of each township and county in which the operator has underground facilities, including those facilities that have been abandoned in place by the operator but not yet physically removed.
(2) The name of the operator.
(3) The name, title, address, and telephone number of the operator's representative designated to receive the notice of intent required by section 16 of this chapter.
(b) An operator shall report any changes in the information contained in the list recorded under subsection (a) with the association within thirty (30) calendar days of the change. The

document reflecting the changes shall be cross-referenced to the original information reported under subsection (a).
(c) A person other than an operator may be a member of the association.
(d) A person that is required, but fails, to maintain membership in the association after December 31, 2009, may be subject to a civil penalty in an amount recommended by the advisory committee and approved by the commission, not to exceed one hundred dollars ($100). Each day that a person that is required, but fails, to maintain membership in the association constitutes a separate violation for purposes of imposing a fine under this subsection.
As added by P.L.69-1990, SEC.2. Amended by P.L.114-2003, SEC.1; P.L.62-2009, SEC.12.

IC 8-1-26-15.5
Repealed
(Repealed by P.L.62-2009, SEC.23.)

IC 8-1-26-16
Notice to excavate or demolish; perform white lining; penalties
Sec. 16. (a) Except as provided in section 19 of this chapter, before commencing an excavation or demolition operation described in section 14 of this chapter each person responsible for the excavation or demolition shall:
(1) serve notice on the association of the person's intent to excavate or demolish; and
(2) perform white lining at the site of the excavation or demolition if the person responsible for the excavation or demolition is unable to provide to the association the physical location of the proposed excavation or demolition by one (1) of the following means:
(A) A street address.
(B) A legal description of the location.
(C) A highway location using highway mile markers or cross streets.
The notice required under subdivision (1) must be received at least two (2) full working days but not more than twenty (20) calendar days before the commencement of the work. Upon receiving the notice, the association immediately shall notify each operator that has underground facilities located in the proposed area of excavation or demolition. A person responsible for excavation or demolition may commence work before the elapse of two (2) full working days if all affected operators have notified the person that the location of all the affected operators' facilities have been marked or that the affected operators have no facilities in the location of the proposed excavation or demolition.
(b) A county recorder who receives an inquiry from a person seeking to provide notice of an excavation or a demolition under this section shall refer the person to the association. After receiving a notice under this section, the association shall provide notice of the

proposed excavation or demolition to each member operator that has underground facilities located in the proposed area of excavation or demolition.
(c) A person responsible for demolition must give an operator a reasonable amount of time, as mutually determined by the operator, the person responsible for demolition, and the project owner, to remove or protect the operator's facilities before demolition of the structure is commenced.
(d) The notice required by subsection (a) must contain the following information:
(1) The name, address, and telephone number of the person serving the notice, and, if different, the person responsible for the excavation or demolition.
(2) The starting date, anticipated duration, and type of excavation or demolition operation to be conducted.
(3) The location of the proposed excavation or demolition.
(4) Whether or not explosives or blasting are to be used.
(5) The approximate depth of excavation.
(6) Whether the person responsible for the proposed excavation or demolition intends to perform white lining at the site of the proposed excavation or demolition.
(e) The person responsible for the excavation or demolition shall submit a separate locate request along with the notice provided under subsection (d)(3) to the association as follows:
(1) Within an incorporated area, for each one thousand five hundred (1,500) linear feet of proposed excavation or demolition.
(2) In an unincorporated area, for each two thousand five hundred (2,500) linear feet of proposed excavation or demolition.
(f) The association shall maintain an adequate record of the notice required by this section for seven (7) years to document compliance with this chapter. A copy of the record shall be furnished to the person giving notice to excavate or demolish upon written request.
(g) A person that:
(1) causes damage to a pipeline facility located in an area of excavation or demolition;
(2) is required to provide notice under this section for the excavation or demolition; and
(3) fails to provide the notice;
may be subject to a civil penalty in an amount recommended by the advisory committee and approved by the commission, not to exceed ten thousand dollars ($10,000).
(h) A person that:
(1) causes damage to a pipeline facility located in an area of excavation or demolition;
(2) is required to perform white lining under subsection (a)(2); and
(3) fails to perform white lining before an operator of a pipeline facility arrives at the site of the proposed excavation or

demolition to mark the operator's pipeline facilities;
may be subject to a civil penalty in an amount recommended by the advisory committee and approved by the commission, not to exceed ten thousand dollars ($10,000).
As added by P.L.69-1990, SEC.2. Amended by P.L.54-1994, SEC.2; P.L.114-2003, SEC.3; P.L.62-2009, SEC.13.

IC 8-1-26-17
Association membership; notice guidelines
Sec. 17. (a) An operator that has underground facilities located in Indiana must be a member of the Indiana Underground Plant Protection Service or its successor organization. The articles of incorporation or the bylaws of the Indiana Underground Plant Protection Service or its successor organization shall do the following:
(1) Provide that the board of directors of the Indiana Underground Plant Protection Service or its successor organization is composed of:
(A) five (5) members representing electric utilities other than municipal electric utilities, including corporations organized or operating under IC 8-1-13 or corporations organized under IC 23-17, some of whose members are local district corporations (as described in IC 8-1-13-23);
(B) five (5) members representing investor owned gas utilities, including pipelines;
(C) five (5) members representing telecommunications providers, at least one (1) of whom is a provider of cable television service;
(D) five (5) members representing water or sewer utilities other than municipal water or sewer utilities; and
(E) five (5) members representing political subdivisions, including municipal utilities, which must include the political subdivision that owns the largest waterworks utility in Indiana.
(2) Require the affirmative vote of at least sixty percent (60%) of each category of members appointed under subdivision (1) to approve an increase, a decrease, or any other adjustment to the membership dues, rates, tariffs, locate fees, or any other charges imposed by the Indiana Underground Plant Protection Service or its successor organization.
(b) The association shall provide for mutual receipt of notice of excavation or demolition operations under section 16 of this chapter.
(c) The association shall:
(1) annually update the association's base map data, including street addresses; and
(2) make reasonable efforts to reduce incorrect locate requests issued to the association's members.
(d) The association shall develop and implement guidelines to provide that, for purposes of providing notice to an operator under section 16 of this chapter, the time of receipt of a notice of an intent

to excavate or demolish is determined as follows:
(1) For a notice that is received between the hours of 7 a.m. and 6 p.m. on a working day, at the time of receipt.
(2) For a notice that is received after 6 p.m. on a working day and before 7 a.m. on the following working day, at 7 a.m. on the following working day.
As added by P.L.69-1990, SEC.2. Amended by P.L.114-2003, SEC.4; P.L.62-2009, SEC.14.

IC 8-1-26-18
Notice contents; alteration of facility locate markings; penalties
Sec. 18. (a) Each operator notified under section 16 of this chapter shall, in two (2) full working days after receiving the notice of intent provided in section 16 of this chapter, supply to the person responsible for the excavation or demolition the following information, using maps when appropriate:
(1) The approximate location and description of all the operator's underground facilities that may be damaged as a result of the excavation or demolition.
(2) The location and description of all facility markers indicating the approximate location of the underground facilities.
(3) Any other information that would assist that person in locating and avoiding damage to the underground facilities, including providing adequate temporary markings indicating the approximate location of the underground facility and locations where permanent facility markers do not exist.
(b) Facility locate markings must consist of paint, flags, or stakes or any combination that mark the approximate location of the underground facilities. The method of marking must be appropriate for the location of the underground facilities.
(c) Color coding of facility locate markings indicating the type of underground facility must conform to the following color coding:
Facility and Type of Product Specific Group
Identifying Color
(1) Electric power distribution
and transmission

Safety red

Safety red

High visibility

safety yellow

High visibility

safety yellow

High visibility

safety yellow

Safety alert

orange

Safety alert

orange

Safety alert

orange

Safety precaution

blue

Safety green

White

IC 8-1-26-19
Emergency excavation or demolition; notice requirements; penalties
Sec. 19. (a) A person responsible for emergency excavation or

demolition to ameliorate an imminent danger to life, health, property, or loss of service is not required to comply with the notice requirements of section 16 of this chapter. However, that person shall:
(1) give, as soon as practicable, oral notice of the emergency excavation or demolition to the association; and
(2) request emergency assistance from each operator identified by the association as having underground facilities located in the area of the emergency excavation or demolition in locating and providing immediate protection to the operator's underground facilities.
(b) This section applies to an operator making an emergency repair to its own underground facility.
(c) A person that knowingly provides false notice of an emergency excavation or demolition to the association under subsection (a) may be subject to a civil penalty in an amount recommended by the advisory committee and approved by the commission, not to exceed one thousand dollars ($1,000).
As added by P.L.69-1990, SEC.2. Amended by P.L.62-2009, SEC.16.

IC 8-1-26-20
Duties of persons responsible for excavation or demolition; penalties
Sec. 20. (a) In addition to the notice required in section 16 of this chapter, a person responsible for an excavation or demolition operation under section 14 of this chapter shall do all of the following:
(1) Plan the excavation or demolition to avoid damage to or minimize interference with underground facilities in and near the construction area.
(2) Maintain a clearance between an underground facility, as marked by the operator, and the cutting edge or point of mechanized equipment. The clearance must be not less than two (2) feet on either side of the outer limits of the physical plant. However, if the clearance is less than two (2) feet, exposure of the underground facility may be accomplished only by the use of hand excavation, air cutting, or vacuum excavation.
(3) Notify the association if:
(A) there is evidence of an unmarked pipeline facility in the area of the excavation or demolition; or
(B) the markings indicating the location of an underground facility have become illegible.
(b) A person who:
(1) violates subsection (a); and
(2) causes damage to a pipeline facility in the area of the excavation or demolition;
may be subject to a civil penalty in an amount recommended by the advisory committee and approved by the commission, not to exceed ten thousand dollars ($10,000).
As added by P.L.69-1990, SEC.2. Amended by P.L.62-2009, SEC.17.
IC 8-1-26-21
Demolition or excavation resulting in damage to underground facility; escape of flammable, toxic, or corrosive gas or liquid; duties of operator
Sec. 21. (a) Except as provided in subsection (b), a person responsible for an excavation or a demolition operation under section 14 of this chapter that results in damage to an underground facility shall:
(1) immediately upon discovery of the damage, notify the operator of the facility and the association of the location and nature of the damage; and
(2) allow the operator of the facility reasonable time to accomplish necessary repairs before completing the excavation or demolition in the immediate area of the facility.
(b) A person responsible for an excavation or a demolition operation under section 14 of this chapter that results in damage to an underground facility permitting the escape of flammable, toxic, or corrosive gas or liquid shall:
(1) immediately upon discovery of the damage, notify the operator and the association and local police and fire departments having jurisdiction; and
(2) take other action necessary to protect persons and property and to minimize the hazards until arrival of the operator's personnel or police and fire personnel.
As added by P.L.69-1990, SEC.2. Amended by P.L.62-2009, SEC.18.

IC 8-1-26-22
Pecuniary loss suffered by operator; civil action; damages; defenses; injunction
Sec. 22. (a) If an operator suffers a pecuniary loss as a result of a violation of this chapter, the operator may bring a civil action against the person who caused the loss for the following:
(1) An amount equal to the operator's actual damage to the facility.
(2) The costs of the action.
(3) A reasonable attorney's fee.
(b) At the court's discretion, a court having jurisdiction may award punitive damages up to three (3) times the operator's actual damage.
(c) It is a defense to an action brought under this chapter if an operator fails to comply with the duties imposed under this chapter.
(d) In addition to the remedies described in subsection (a), an operator may bring an action to enjoin a person excavating or demolishing a structure in an area that includes the operator's facilities until that person complies with this chapter.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-23
Underground plant protection advisory committee established; membership; duties and powers
Sec. 23. (a) The underground plant protection advisory committee

is established.
(b) The advisory committee consists of the following seven (7) members appointed by the governor:
(1) One (1) member representing the association.
(2) One (1) member representing investor owned gas utilities.
(3) One (1) member representing operators of pipeline facilities or pipelines.
(4) One (1) member representing municipal gas utilities.
(5) Two (2) members representing commercial excavators.
(6) One (1) member representing providers of facility locate marking services.
(c) The term of a member is four (4) years. A member of the advisory committee serves at the pleasure of the governor. The governor shall fill a vacancy in the membership of the advisory committee for the unexpired term of the vacating member.
(d) The association and the commission shall provide staff support and meeting space to the advisory committee.
(e) The members of the advisory committee shall elect a chairperson. The advisory committee shall meet at the call of the chairperson.
(f) The affirmative vote of a majority of members appointed under subsection (b) is required to take action.
(g) The pipeline safety division shall investigate alleged violations of this chapter. If the pipeline safety division finds that a person has violated this chapter, the pipeline safety division shall forward its finding to the advisory committee.
(h) The advisory committee shall act in an advisory capacity to the commission concerning the implementation and enforcement of this chapter. In this capacity, and subject to subsections (i) and (j), the advisory committee may recommend the following penalties with respect to persons that the pipeline safety division has found to violate this chapter:
(1) Civil penalties consistent with this chapter.
(2) Participation in education or training programs developed and implemented by the commission.
(3) Warning letters.
(4) Development of a plan to avoid future violations of this chapter.
Before making a recommendation under this subsection, the advisory committee shall provide notice to the person found to be in violation of this chapter of an opportunity to appear before the advisory committee with respect to the violation.
(i) The advisory board may consider the following when making a recommendation under subsection (h):
(1) Whether the person found to be in violation of this chapter is a first time or repeat violator.
(2) Whether the person found to be in violation of this chapter is:
(A) a homeowner or tenant performing excavation or demolition: (i) on the homeowner's or tenant's residential property; and
(ii) outside an operator's easement or right of way; or
(B) a business entity.
(3) The severity of the violation.
(j) If the advisory committee determines that:
(1) the person found to be in violation of this chapter is a first time violator described in subsection (i)(2)(A); and
(2) the violation did not result in physical harm to a person;
the advisory committee may not recommend a penalty described in subsection (h)(1) or (h)(4).
(k) Upon receiving a recommendation from the advisory committee under subsection (h), and after notice and opportunity for a public hearing, the commission shall do the following as applicable:
(1) Uphold or reverse the finding of a violation by the pipeline safety division under subsection (g).
(2) Approve or disapprove each recommendation of the advisory committee.
(3) Collect any civil penalties and deposit the penalties in the underground plant protection account.
As added by P.L.62-2009, SEC.19.

IC 8-1-26-24
Underground plant protection account
Sec. 24. (a) The underground plant protection account is established to provide funding for the following programs established and administered by the commission:
(1) Public awareness programs concerning underground plant protection.
(2) Training and educational programs for contractors, excavators, locators, operators, and other persons involved in underground plant protection.
(3) Incentive programs for contractors, excavators, locators, operators, and other persons involved in underground plant protection to reduce the number of violations of this chapter.
(b) The commission shall administer the account.
(c) The treasurer of state shall invest money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the account.
(d) Money in the account at the end of a state fiscal year does not revert to the state general fund.
(e) The expenses of administering the account shall be paid from money in the account.
(f) The account consists of penalties deposited under section 23(k) of this chapter.
As added by P.L.62-2009, SEC.20. Amended by P.L.1-2010, SEC.43.

IC 8-1-26-25
Penalties under IC 8-1-22.5 for pipeline operators Sec. 25. An operator of a pipeline facility that violates this chapter may be subject to a civil penalty imposed by the commission under IC 8-1-22.5 in addition to a penalty or fine imposed under this chapter.
As added by P.L.62-2009, SEC.21.

IC 8-1-26-26
Authority of commission to adopt rules
Sec. 26. The commission shall adopt rules under IC 4-22-2 to carry out its responsibilities under this chapter.
As added by P.L.62-2009, SEC.22.



CHAPTER 27. ENVIRONMENTAL COMPLIANCE PLANS

IC 8-1-27-2
"Clean Air Act Amendments of 1990" defined
Sec. 2. As used in this chapter, "Clean Air Act Amendments of 1990" refers to Title IV, Acid Deposition Control, of the federal Clean Air Act Amendments of 1990 (P.L.101-549) and regulations adopted under the federal Clean Air Act Amendments of 1990.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-3
"Environmental compliance plan" defined
Sec. 3. As used in this chapter, "environmental compliance plan" means a plan developed by a public utility to comply in whole or in part with the requirements of the Clean Air Act Amendments of 1990.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-4
"Indiana coal" defined
Sec. 4. As used in this chapter, "Indiana coal" means coal from a mine whose coal deposits are located in the ground wholly or partially in Indiana regardless of the location of the mine's tipple.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-5
"Public utility" defined
Sec. 5. As used in this chapter, "public utility" means a public utility, a municipally owned utility, or a cooperatively owned utility.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-5.5
"Change of fuel type" defined
Sec. 5.5. As used in this chapter, "change of fuel type" means any change in the fuel, including a change from Indiana coal, used by a public utility.
As added by P.L.92-1993, SEC.2.

IC 8-1-27-6
Environmental compliance plan; required information
Sec. 6. (a) A public utility that has at least one (1) generating unit affected by Section 404 (Phase I) or Section 405 (Phase II) of the

Clean Air Act Amendments of 1990 may voluntarily submit a verified environmental compliance plan that sets forth the manner in which the public utility intends to comply with the requirements of the Clean Air Act Amendments of 1990 to the commission for the commission's review and approval under this chapter.
(b) An environmental compliance plan described in subsection (a) must include any information that the commission may reasonably require. The commission shall require a plan described in subsection (a) to include at least the following information:
(1) A description of the requirements of the Clean Air Act Amendments of 1990 applicable to each generating unit owned or operated by the public utility.
(2) A description of the measures the public utility proposes to implement to comply with the requirements.
(3) The schedule under which the public utility proposes to implement the measures.
(4) An estimate of the cost of implementing each of the measures proposed by the public utility.
(5) An analysis of the comparative estimated costs of meeting the applicable requirements of the Clean Air Act Amendments of 1990 through the measures proposed by the public utility and other alternative compliance measures considered by the public utility.
(6) For all compliance plans submitted to the commission after July 1, 1993, if an environmental compliance plan proposes a change of fuel type from the fuel type consumed in the public utility's generating units and that change of fuel type would result in the displacement or diminished use of Indiana coal from the quantity of Indiana coal consumed by the public utility during the calendar year 1990, or an average of the quantity of Indiana coal consumed by the utility in calendar years 1990, 1991, and 1992, whichever is submitted by the utility in the plan, the public utility shall submit the following as part of the environmental compliance plan:
(A) An analysis of the following:
(i) The economic and employment effects of the proposed change of fuel type on the regions of Indiana in which the mining of coal provides employment, and on the service territory of the public utility.
(ii) The effects of the proposed modification on the preservation of the mining of Indiana coal as a viable source of fuel.
The analyses required under this clause must include a comparison of the effects likely to result from the alternative compliance measures identified under subdivision (5).
(B) Information describing the availability, the reliability, the current costs, and the projected future costs of the fuel type proposed for use in connection with the environmental compliance plan.
As added by P.L.76-1991, SEC.1. Amended by P.L.92-1993, SEC.3.
IC 8-1-27-7
Public hearing on plan; notice
Sec. 7. The commission shall hold a public hearing for each environmental compliance plan submitted by a public utility under this chapter. The public utility shall publish a notice of the filing of its petition for approval of an environmental compliance plan in one (1) newspaper of general circulation published in each county in which the public utility renders service. The provisions of IC 8-1-2-62 through IC 8-1-2-67 apply to a public hearing held under this section.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-8
Order approving plan; conditions
Sec. 8. The commission shall issue an order approving an environmental compliance plan if the commission:
(1) finds that the environmental compliance plan:
(A) is reasonably designed to meet or exceed the applicable requirements of the Clean Air Act Amendments of 1990;
(B) constitutes a reasonable and least cost strategy over the life of the investment consistent with providing reliable, efficient, and economical electrical service;
(C) is in the public interest; and
(D) either:
(i) provides for continued or increased use of Indiana coal in the coal-consuming electric generating units owned or operated by the public utility and affected by the Clean Air Act Amendments of 1990; or
(ii) if the plan does not provide for continued or increased use of Indiana coal, such nonprovision is justified by economic considerations including the effects in the regions of Indiana in which the mining of coal provides employment and in the service territory of the public utility; and
(2) approves the cost and schedule estimate for developing and implementing the environmental compliance plan.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-9
Rejection of plan; modified plan; withdrawal of plan without prejudice
Sec. 9. (a) If the commission finds that an environmental compliance plan submitted by a public utility does not satisfy the requirements of section 8 of this chapter, the commission may reject the plan.
(b) If a public utility's environmental compliance plan is rejected by the commission, the public utility may voluntarily submit to the commission a modified plan intended to satisfy the requirements of section 8 of this chapter.
(c) A modified plan submitted under subsection (b) shall be

considered by the commission under sections 7 and 8 of this chapter.
(d) A public utility may withdraw a proposed environmental compliance plan without prejudice.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-10
Submission of plan to government environmental agency; conflicts
Sec. 10. A public utility shall submit its environmental compliance plan or modified environmental compliance plan to any applicable state government environmental agency on or before the date that the public utility submits the plan to the commission under this chapter. If there is a conflict between the commission and a federal or state government environmental agency concerning the necessary components of a public utility's environmental compliance plan or modified environmental compliance plan, the determination by the government environmental agency shall control.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-11
Modification of previously approved plan; review by commission
Sec. 11. If a public utility:
(1) chooses to; or
(2) because of action by a federal or state government environmental agency, is required to;
modify a part of an environmental compliance plan that has previously been approved by the commission to comply with the requirements of the Clean Air Act, the public utility shall submit a modified environmental compliance plan to the commission for the commission's review. The conflict provisions of section 10 of this chapter apply to a modified environmental compliance plan submitted under this section.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-12
Recovery of costs by public utility for capital projects or implemented plan
Sec. 12. (a) If the commission issues an order approving an environmental compliance plan submitted by a public utility under this chapter, the commission shall, absent fraud, concealment, gross mismanagement, or inadequate quality control, allow the public utility to do the following:
(1) If a public utility is allowed by law to earn a return on the public utility's investment, the public utility may add to the fair value of the public utility's property the fair value of a completed capital project, or part of a capital project, that:
(A) is constructed and consists of:
(i) new systems, equipment, or facilities; or
(ii) modifications to existing systems, equipment, or facilities; and
(B) is part of the environmental compliance plan approved

by the commission;
up to the amount approved under section 8(2) or 13 of this chapter, whichever is applicable.
(2) The public utility may recover the costs incurred by the public utility in the development and implementation of the approved environmental compliance plan up to the amount approved under section 8(2) or 13 of this chapter, whichever is applicable.
(b) The public utility may not recover costs in excess of the cost estimate approved by the commission under section 8(2) or 13 of this chapter, whichever is applicable, unless the commission finds that the additional costs were necessary and prudent.
(c) Except as provided in subsection (d), costs otherwise recoverable by a public utility under subsections (a) and (b) shall be recovered only through a general rate proceeding for the public utility and, to the extent such costs provide the public utility with a return of, or return on, the public utility's investment in a completed capital project, or a part of a capital project, such costs shall be so recovered only if the capital project, or part of the capital project, is found by the commission to be used and useful.
(d) Costs otherwise recoverable by a public utility under subsections (a) and (b) that also qualify for recovery under IC 8-1-2-6.6 shall be recovered by the public utility when and as provided under IC 8-1-2-6.6.
(e) This section does not apply if the public utility elects the review described in section 19 of this chapter.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-13
Revised cost and schedule estimate for developing and implementing plan; submission to commission
Sec. 13. (a) If a public utility makes a substantial change in a cost and schedule estimate for developing and implementing an environmental compliance plan or a modified environmental compliance plan after the estimate has been approved by the commission under this chapter, the public utility shall file with the commission for the commission's review and approval the revised cost and schedule estimate.
(b) To the extent the commission approves a revised cost and schedule estimate, the estimate shall be the approved cost and schedule estimate for the plan.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-14
Plan exceeding Clean Air Act Amendments of 1990 requirements; credits or additional benefits
Sec. 14. If the commission finds that an environmental compliance plan or a modified environmental compliance plan approved by the commission under this chapter exceeds the applicable requirements of the Clean Air Act Amendments of 1990

by means of early or over compliance, the commission shall, in the order approving the plan, determine the manner and timing of the applicable ratemaking and regulatory treatment of any emission credits or other additional benefits expected to result from the early or over compliance.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-15
General rate proceedings; consideration of change in risk to utility following approval of plan
Sec. 15. In a general rate proceeding following the issuance of an order by the commission approving an environmental compliance plan under this chapter, the commission shall, in reviewing and authorizing the public utility's return, give due consideration to any change in risk to the public utility as a result of the commission's approval of the environmental compliance plan and include in the order issued with respect to the general rate proceeding a finding on the change.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-16
Utility's recovery of expenditures due to plan modification
Sec. 16. If the commission issues an order under sections 8, 11, or 18 of this chapter that approves modifications to a public utility's environmental compliance plan, the commission shall, absent fraud, concealment, gross mismanagement, or inadequate quality control, allow the public utility to recover under sections 12(a) and 12(b) of this chapter, to the extent permitted under sections 12(a) and 12(b) of this chapter, the following:
(1) The public utility's expenditures made under the environmental compliance plan before the date the commission issued the order approving the modified environmental compliance plan.
(2) The public utility's expenditures made under the modified environmental compliance plan after the date the commission issued the order approving the modified environmental compliance plan.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-17
Recovery of costs incurred by utility in implementing measure set forth in plan but disapproved by commission upon review
Sec. 17. If a public utility cancels the implementation of a measure set forth in an environmental compliance plan as a result of an order issued by the commission under section 18 or 19 of this chapter that withdraws the commission's approval of the inclusion of the measure in the environmental compliance plan, the public utility may, absent fraud, concealment, gross mismanagement, or inadequate quality control, recover:
(1) over a reasonable time; and (2) through the rates of the public utility;
the costs incurred by the public utility in implementing the measure and a reasonable return on the unamortized balance, to the extent the implementation and the costs were approved previously by the commission. The public utility may not recover costs in excess of the cost estimate approved by the commission under section 8(2) or 13 of this chapter, whichever is applicable, unless the commission finds that the additional costs were necessary and prudent.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-18
Review of plan by commission; withdrawal of approval or modification of plan
Sec. 18. (a) If the commission, after an investigation commenced upon its own initiative or upon a petition of the public utility or a class of persons satisfying the standing requirements of IC 8-1-2-54 (including the office of the utility consumer counselor), finds that substantial changes:
(1) in the need for or estimated cost of an approved environmental compliance plan have occurred; or
(2) in the estimated cost of alternative compliance measures have occurred;
the commission may commence a review of the approval of the environmental compliance plan.
(b) If the commission finds that all or part of an environmental compliance plan no longer meets the requirements of section 8 of this chapter, the commission may, consistent with sections 8 and 10 of this chapter, issue an order:
(1) withdrawing the commission's approval of all or part of the environmental compliance plan, whichever is applicable; or
(2) approving modifications to the environmental compliance plan.
(c) If the commission approves modifications to an environmental compliance plan under subsection (b), the modified environmental compliance plan shall constitute the public utility's approved environmental compliance plan for purposes of this chapter.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-19
Ongoing review of cost and implementation of plan; progress report; recovery of costs; approval or disapproval by commission; effect
Sec. 19. (a) In addition to the review of the continued appropriateness of an environmental compliance plan under section 18 of this chapter, the commission shall, at the request of a public utility, conduct an ongoing review of the cost and implementation of the public utility's approved environmental compliance plan. The public utility that has filed a compliance plan under this chapter shall submit to the commission:
(1) each year; or (2) at other times the commission and the public utility agree on;
a progress report that includes any information the commission may require.
(b) If the commission approves the cost and implementation of the part of the environmental compliance plan under review, then, absent fraud, concealment, or gross mismanagement, the approval forecloses subsequent challenges to:
(1) the recovery in rates of those costs; and
(2) if the public utility is allowed by law to earn a return on the public utility's investment, the addition to fair value of the public utility's property of the fair value of a completed capital project, or part of a capital project, that:
(A) is constructed and consists of:
(i) new systems, equipment, or facilities; or
(ii) modifications to existing systems, equipment, or facilities; and
(B) is part of the environmental compliance plan implementation approved by the commission;
up to the amount approved under section 8(2) or 13 of this chapter, whichever is applicable. The public utility may not recover costs in excess of the cost estimate approved by the commission under section 8(2) or 13 of this chapter, whichever is applicable, unless the commission finds that the additional costs were necessary and prudent.
(c) If the commission does not issue an order disapproving all or part of the implementation of the part of the environmental compliance plan under review within six (6) months of the commencement of the commission's review, the commission shall be considered to have approved all of the implementation of that part of the environmental compliance plan, unless the commission issues an order extending the time for such review.
(d) Except as provided in subsection (e), costs otherwise recoverable by a public utility under subsection (b) shall be recovered only through a general rate proceeding for the public utility and, to the extent such costs provide the public utility with a return of, or a return on, the public utility's investment in a completed capital project, or portion of a capital project, such costs shall be so recovered only if the capital project, or portion of the capital project, is found by the commission to be used and useful.
(e) Costs otherwise recoverable by a public utility under subsection (b) that also qualify for recovery under IC 8-1-2-6.6 shall be recovered by the public utility when and as provided under IC 8-1-2-6.6.
(f) This section applies instead of sections 12 and 16 of this chapter for a public utility that elects the review described in this section.
(g) If the commission disapproves all or part of the implementation of the part of the environmental compliance plan under review: (1) the commission may, consistent with sections 8 and 10 of this chapter, issue an order withdrawing the commission's approval of all or part of the environmental compliance plan; and
(2) the public utility may voluntarily submit a modified environmental compliance plan to the commission for the commission's review and approval under this chapter.
If the commission issues an order approving all or part of the modified environmental compliance plan, the environmental compliance plan constitutes the public utility's approved environmental compliance plan for purposes of this chapter.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-20
Annual plan review; compliance with IC 8-1-27-8
Sec. 20. The commission shall annually review each environmental compliance plan, the implementation of which has resulted in the displacement or diminished use of Indiana coal and determine whether a different compliance measure would more fully satisfy the requirements of section 8 of this chapter.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-21
Repealed
(Repealed by P.L.1-1992, SEC.32.)

IC 8-1-27-22
Contract for sale and purchase of coal; effect of chapter
Sec. 22. (a) This chapter does not give a party to a contract for the sale and purchase of coal any greater rights under a force majeure provision of the contract than the party had before July 1, 1991.
(b) The commission may not implement this chapter in a way that would give a party to a contract for the sale and purchase of coal any greater rights under a force majeure provision of the contract than the party had before July 1, 1991.
(c) This chapter does not give the commission the authority to order a public utility to cancel, terminate, amend, or otherwise modify a contract for the purchase and sale of coal.
As added by P.L.76-1991, SEC.1.

IC 8-1-27-23
Voluntary nature of chapter procedures
Sec. 23. (a) Use of the procedures in this chapter is voluntary to a public utility. The failure of a public utility to use the approval provisions of this chapter may not create a presumption of imprudence or nonrecovery in rates for environmental compliance plan costs.
(b) This chapter does not require a public utility to use this chapter to recover a cost or expense otherwise recoverable in the public utility's rates. A higher standard for the recovery of such costs

or for determining the appropriateness of an environmental compliance plan may not be imposed because of a public utility's election not to use the provisions of this chapter.
(c) An order of the commission approving an environmental compliance plan under this chapter may not limit or define the measures that may be proposed in a compliance plan submitted by another public utility or approved by the commission.
As added by P.L.76-1991, SEC.1.



CHAPTER 28. WATER UTILITY ENVIRONMENTAL COMPLIANCE PLANS

IC 8-1-28-2
"Environmental compliance plan" defined
Sec. 2. As used in this chapter, "environmental compliance plan" means a plan developed by a public utility to comply in whole or in part with the requirements of the Safe Drinking Water Act or the Clean Water Act.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-3
"Public utility" defined
Sec. 3. As used in this chapter, "public utility" means a public utility, a municipally owned utility, or a cooperatively owned utility.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-4
"Safe Drinking Water Act" defined
Sec. 4. As used in this chapter, "Safe Drinking Water Act" refers to the federal Safe Drinking Water Act (Public Health Service Act, 42 U.S.C. 300f et seq.) and regulations adopted under the Safe Drinking Water Act.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-5
Submission of plan to commission; required information
Sec. 5. (a) A public utility that is subject to provisions of the Safe Drinking Water Act or Clean Water Act may voluntarily submit an environmental compliance plan that sets forth the manner in which the public utility intends to comply with requirements of the Safe Drinking Water Act or the Clean Water Act to the commission for the commission's review and approval under this chapter.
(b) An environmental compliance plan described in subsection (a) must include any information that the commission may require. The commission shall require a plan described in subsection (a) to include at least the following information:
(1) A description of the requirements of the Safe Drinking Water Act or Clean Water Act applicable to the operations of the public utility.
(2) A description of the measures the public utility proposes to implement to comply with the requirements.
(3) The schedule under which the public utility proposes to

implement the measures.
(4) An estimate of the cost of implementing each of the measures proposed by the public utility.
(5) An analysis of the comparative estimated costs of meeting the applicable requirements of the Safe Drinking Water Act or Clean Water Act through the measures proposed by the public utility and other alternative compliance measures considered by the public utility.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-6
Public hearing on plan; notice
Sec. 6. The commission shall hold a public hearing for each environmental compliance plan submitted by a public utility under this chapter. The public utility shall publish a notice of the filing of its petition for approval of an environmental compliance plan in one (1) newspaper of general circulation published in each county in which the utility renders service. The provisions of IC 8-1-2-62 through IC 8-1-2-67 shall apply to a public hearing under this section.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-7
Order approving plan; conditions
Sec. 7. The commission shall issue an order approving an environmental compliance plan if the commission:
(1) finds that the environmental compliance plan:
(A) is reasonably designed to meet or exceed applicable requirements of the Safe Drinking Water Act or Clean Water Act;
(B) constitutes a reasonable and least cost strategy consistent with providing reliable, efficient, and economical water service; and
(C) is in the public interest; and
(2) approves the cost and schedule estimate for developing and implementing the environmental compliance plan.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-8
Rejection of plan; modified plan; withdrawal of plan without prejudice
Sec. 8. (a) If the commission finds that an environmental compliance plan submitted by a public utility does not satisfy the requirements of section 7 of this chapter, the commission may reject the plan.
(b) If the public utility's environmental compliance plan is rejected by the commission, the public utility may voluntarily submit to the commission a modified plan intended to satisfy the requirements of section 7 of this chapter.
(c) A modified plan submitted under subsection (b) shall be

considered by the commission under sections 6 and 7 of this chapter.
(d) A public utility may withdraw a proposed environmental compliance plan without prejudice.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-9
Submission of plan to government environmental agency; conflicts
Sec. 9. A public utility shall submit its environmental compliance plan or modified environmental compliance plan to any applicable state government environmental agency on or before the date that the public utility submits the plan to the commission under this chapter. If there is a conflict between the commission and a federal or state government environmental agency concerning the necessary components of a public utility's environmental compliance plan or modified environmental compliance plan, the determination by the government environmental agency shall control.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-10
Modification of previously approved plan; review by commission
Sec. 10. If a public utility:
(1) chooses to; or
(2) because of action by a federal or state government environmental agency, is required to;
modify a portion of an environmental compliance plan that has previously been approved by the commission in order to comply with the requirements of the Safe Drinking Water Act or Clean Water Act, the public utility shall submit a modified environmental compliance plan to the commission for the commission's review. The conflict provisions of section 9 of this chapter apply to a modified environmental compliance plan submitted under this section.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-11
Recovery of costs by public utility for capital projects or implemented plan
Sec. 11. (a) If the commission issues an order approving an environmental compliance plan submitted by a public utility under this chapter, the commission shall, absent fraud, concealment, gross mismanagement, or inadequate quality control, allow the public utility to do the following:
(1) If a public utility is allowed by law to earn a return on the public utility's investment, the public utility may add to the fair value of the public utility's property the fair value of a completed capital project, or part of a capital project, that:
(A) is constructed and consists of:
(i) new systems, equipment, or facilities; or
(ii) modifications to existing systems, equipment, or facilities; and
(B) is part of the environmental compliance plan approved

by the commission;
up to the amount approved by the commission under section 7(2) or 12 of this chapter, whichever is applicable.
(2) The public utility may recover the costs and expense incurred by the public utility in the development and implementation of the approved environmental compliance plan, up to the amount approved under section 7(2) or 12 of this chapter, whichever is applicable.
(b) The public utility may not recover costs in excess of the cost estimate approved by the commission under section 7(2) or 12 of this chapter, whichever is applicable, unless the commission finds that the additional costs were necessary and prudent.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-12
Revised cost and schedule estimate for developing and implementing plan; submission to commission
Sec. 12. (a) If a public utility makes a substantial change in a cost and schedule estimate for developing and implementing an environmental compliance plan or a modified environmental compliance plan after the estimate has been approved by the commission under this chapter, the public utility shall file with the commission for the commission's review and approval the revised cost and schedule estimate.
(b) To the extent the commission approves a revised cost and schedule estimate, the estimate shall be the approved cost and schedule estimate for the plan.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-13
Utility's recovery of expenditures as result of plan modification
Sec. 13. If the commission issues an order under section 7 or 15 of this chapter that approves modifications to a public utility's environmental compliance plan, the commission shall, absent fraud, concealment, gross mismanagement, or inadequate quality control, allow the public utility to recover under section 11 of this chapter, to the extent permitted under section 11 of this chapter, the following:
(1) The public utility's expenditures made under the environmental compliance plan before the date the commission issued the order approving the modified environmental compliance plan.
(2) The public utility's expenditures made under the modified environmental compliance plan after the date the commission issued the order approving the modified environmental compliance plan.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-14
Recovery of costs incurred by utility in implementing measure set forth in plan but disapproved by commission upon review Sec. 14. If a public utility cancels the implementation of a measure set forth in an environmental compliance plan as a result of an order issued by the commission under section 15 or 16 of this chapter that withdraws the commission's approval of the inclusion of the measure in the environmental compliance plan, the public utility may, absent fraud, concealment, or gross mismanagement, recover:
(1) over a reasonable time; and
(2) through the rates of the public utility;
the costs incurred by the public utility in implementing the measure and a reasonable return on the unamortized balance, to the extent the implementation and the costs were approved previously by the commission. The public utility may not recover costs in excess of the cost estimate approved by the commission under section 7(2) of this chapter unless the commission finds that the additional costs were necessary and prudent.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-15
Review of plan by commission; withdrawal of approval or modification of plan
Sec. 15. (a) If the commission, after an investigation commenced upon its own initiative or upon a petition of a class of persons satisfying the standing requirements of IC 8-1-2-54 (including the office of the utility consumer counselor), finds that substantial changes:
(1) in the need for or estimated cost of an approved environmental compliance plan have occurred; or
(2) in the estimated cost of alternative compliance measures have occurred;
the commission may commence a review of the approval of the environmental compliance plan.
(b) If the commission finds that all or part of an environmental compliance plan no longer meets the requirements of section 7 of this chapter, the commission may, consistent with sections 7 and 9 of this chapter, issue an order:
(1) withdrawing the commission's approval of all or part of the environmental compliance plan, whichever is applicable; or
(2) approving modifications to the environmental compliance plan.
(c) If the commission approves modifications to an environmental compliance plan under subsection (b), the modified environmental compliance plan shall constitute the public utility's approved environmental compliance plan for purposes of this chapter.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-16
Ongoing review of cost and implementation of plan; progress report; recovery of costs; final approval by commission
Sec. 16. (a) In addition to the review of the continued appropriateness of an environmental compliance plan under section

15 of this chapter, the commission shall, at the request of a public utility, conduct an ongoing review of the cost and implementation of the public utility's approved environmental compliance plan. The public utility shall submit to the commission:
(1) each year; or
(2) at other times the commission and the public utility agree on;
a progress report that includes any information the commission may require.
(b) If the commission approves the cost and implementation of the part of the environmental compliance plan under review, then, absent fraud, concealment, or gross mismanagement, the approval forecloses subsequent challenges to:
(1) the recovery in rates of those costs; and
(2) if the public utility is allowed by law to earn a return on the public utility's investment, the addition to the fair value of the public utility's property of the fair value of a completed capital project, or portion of a capital project, that:
(A) is constructed and consists of:
(i) new systems, equipment, or facilities; or
(ii) modifications to existing systems, equipment, or facilities; and
(B) is part of the environmental compliance plan implementation approved by the commission;
up to the amount approved under section 7(2) or 12 of this chapter, whichever is applicable. The public utility may not recover costs in excess of the cost estimate approved by the commission under section 7(2) or 12 of this chapter, whichever is applicable, unless the commission finds that the additional costs were necessary and prudent.
(c) If the commission does not issue an order disapproving all or part of the implementation of the part of the environmental compliance plan under review within six (6) months of the commencement of the action seeking the commission's approval, the commission shall be considered to have approved all of the implementation of that part of the environmental compliance plan unless the commission issues an order extending the time for such review.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-17
Disapproval or approval of all or part of plan; effect
Sec. 17. If the commission disapproves all or part of the implementation of the part of the environmental compliance plan under review:
(1) the commission may, consistent with section 9 of this chapter, issue an order withdrawing the commission approval of all or part of the environmental compliance plan; and
(2) the public utility may voluntarily submit a modified environmental compliance plan to the commission for the

commission's approval under this chapter.
If the commission issues an order approving all or part of the modified environmental compliance plan, the environmental compliance plan constitutes the public utility's approved environmental compliance plan to the extent of the approval for purposes of this chapter.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-18
General rate proceedings; consideration of change in risk to utility following approval of plan
Sec. 18. In a general rate proceeding following the issuance of an order by the commission approving an environmental compliance plan under this chapter, the commission shall, in reviewing and authorizing the public utility's return, give due consideration to any change in risk to the public utility as a result of the commission's approval of the environmental compliance plan and include in the order issued with respect to the general rate proceeding a finding on the change.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-19
Voluntary nature of chapter procedure
Sec. 19. (a) Use of the procedure in this chapter is voluntary to a public utility. The failure of a public utility to use the approval provisions of this chapter may not create a presumption of imprudence or nonrecovery in rates for environmental compliance plan costs.
(b) This chapter does not require a public utility to utilize this chapter to recover a cost or expense otherwise recoverable in the public utility's rates. A higher standard for the recovery of such costs or for determining the appropriateness of an environmental compliance plan may not be imposed because of a public utility's election not to use the provisions of this chapter.
(c) An order of the commission approving an environmental compliance plan under this chapter may not limit or define the measures that may be proposed in a compliance plan submitted by another public utility or approved by the commission.
As added by P.L.76-1991, SEC.2.



CHAPTER 29. TELECOMMUNICATIONS CUSTOMERS

IC 8-1-29-1.3
"Letter of agency" defined
Sec. 1.3. As used in this chapter, "letter of agency" means a written statement that a customer signs that authorizes a change to that customer's primary interexchange carrier or primary local exchange carrier.
As added by P.L.135-1999, SEC.1.

IC 8-1-29-1.5
"Preferred carrier change order" defined
Sec. 1.5. As used in this chapter, "preferred carrier change order" means a request to change a customer's telecommunications provider.
As added by P.L.135-1999, SEC.2.

IC 8-1-29-2
"Telecommunications" defined
Sec. 2. As used in this chapter, "telecommunications" means the electronic transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information sent and received. The term does not include commercial mobile radio service (as defined in 47 U.S.C. 332).
As added by P.L.92-1998, SEC.2. Amended by P.L.135-1999, SEC.3.

IC 8-1-29-3
"Telecommunications provider" defined
Sec. 3. As used in this chapter, "telecommunications provider" means a person that provides telecommunications service.
As added by P.L.92-1998, SEC.2.

IC 8-1-29-4
"Telecommunications service" defined
Sec. 4. As used in this chapter, "telecommunications service" means making telecommunications available to the public for a fee.
As added by P.L.92-1998, SEC.2.

IC 8-1-29-5
Unauthorized switching of providers or billing for services
Sec. 5. A customer of a telecommunications provider may not be:
(1) switched to another telecommunications provider unless the customer authorizes the switch; or (2) billed for services by a telecommunications provider that without the customer's authorization added the services to the customer's service order.
As added by P.L.92-1998, SEC.2.

IC 8-1-29-5.5
Confirmation of preferred carrier change order required
Sec. 5.5. A telecommunications provider may not submit a preferred carrier change order unless the order has first been confirmed in accordance with one (1) of the following procedures:
(1) The telecommunications provider has obtained the customer's written authorization through a letter of agency.
(2) The telecommunications provider has obtained the customer's electronic authorization:
(A) to submit a preferred carrier change order; and
(B) placed from a telephone number on which the telecommunications service is to be changed.
A call to the telecommunications provider under this subdivision must connect the customer to a voice response unit or a similar mechanism that records the required information regarding the preferred carrier change, including automatically recording the automatic number identification.
(3) An appropriately qualified and independent third party has obtained the customer's oral authorization to submit the preferred carrier change order. Such an authorization must confirm and include appropriate verification of the customer's identity.
(4) Any other procedure approved by the commission.
As added by P.L.135-1999, SEC.4.

IC 8-1-29-6
Adoption of rules
Sec. 6. The commission shall adopt rules under IC 4-22-2 to implement IC 8-1-29-5.5. The commission's rules shall ensure that a customer of a telecommunications provider is not:
(1) switched to another telecommunications provider without the customer's authorization; or
(2) billed for additional services by a telecommunications provider that without the customer's authorization added the services to the customer's service order.
The rules adopted under this section must be consistent with rules adopted by the Federal Communications Commission concerning verification procedures for the switching of a customer's telecommunications provider.
As added by P.L.92-1998, SEC.2. Amended by P.L.135-1999, SEC.5.

IC 8-1-29-7
Complaints; hearings
Sec. 7. A complaint may be filed with the commission by any of the following: (1) A customer of a telecommunications provider who has been:
(A) switched by one (1) telecommunications provider to another telecommunications provider without the customer's authorization; or
(B) billed for services by a telecommunications provider that without the customer's authorization added the services to the customer's service order.
(2) A telecommunications provider that has been removed as a customer's telecommunications provider without the customer's authorization.
(3) The commission on its own motion.
(4) The office of the utility consumer counselor.
A hearing held on a complaint filed under this section must be consistent with IC 8-1-1-8.
As added by P.L.92-1998, SEC.2. Amended by P.L.135-1999, SEC.6.

IC 8-1-29-7.5
Civil penalties
Sec. 7.5. (a) If after notice and hearing the commission finds that a telecommunications provider has violated:
(1) section 5 of this chapter; or
(2) rules adopted under section 6 of this chapter;
the commission may impose a civil penalty of not more than two thousand five hundred dollars ($2,500) for each offense.
(b) The secretary of the commission shall deposit civil penalties collected under subsection (a) in the state general fund.
As added by P.L.65-1999, SEC.1.

IC 8-1-29-8
Referral of violations to attorney general as deceptive acts
Sec. 8. The commission may refer a violation of section 5 of this chapter or rules adopted under section 6 of this chapter to the attorney general as a deceptive act. If a violation of section 5 of this chapter or rules adopted under section 6 of this chapter is referred to the attorney general as a deceptive act, the person who commits the violation commits a deceptive act that is actionable by the attorney general and the customer and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.92-1998, SEC.2.



CHAPTER 29.5. ENFORCEMENT REMEDIES FOR PROHIBITED ACTIONS BY TELECOMMUNICATIONS SERVICE PROVIDERS AND VIDEO SERVICE PROVIDERS

IC 8-1-29.5-2
Application of definitions
Sec. 2. Except as otherwise provided, the definitions in IC 8-1-2.6 apply throughout this chapter.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-3
"Certificate holder"
Sec. 3. As used in this chapter, "certificate holder" refers to a person holding a certificate of franchise authority issued under IC 8-1-34-17.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-4
"Commission"
Sec. 4. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-5
"Customer"
Sec. 5. As used in this chapter, "customer", with respect to a provider, refers to either of the following:
(1) A residential customer.
(2) A business customer.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-6
Service complaints; investigation by commission; enforcement remedies; civil penalties; enforcement by attorney general; right to appeal
Sec. 6. (a) If:
(1) ten (10) or more customers of a provider or a certificate holder;
(2) the utility consumer counselor; or
(3) any class satisfying the standing requirements of IC 8-1-2-54;
files a verified complaint with the commission alleging that a service over which the commission has jurisdiction that is provided by a provider or a certificate holder is unsafe, unjustly discriminatory, or

inadequate, or that any service cannot be obtained, the commission may investigate the complaint as the commission considers appropriate. The commission shall conduct an investigation under this section on an expedited basis.
(b) If, after notice and an opportunity for hearing, the commission determines from an investigation conducted under subsection (a) that a service over which the commission has jurisdiction that is provided by a provider or a certificate holder is unsafe, unjustly discriminatory, or inadequate, or that any service cannot be obtained, the commission may do any of the following:
(1) Issue an order directing the provider or the certificate holder to cease and desist from any action resulting in unsafe, unjustly discriminatory, or inadequate service.
(2) Mandate corrective action.
(3) Revoke or modify the terms of:
(A) an indeterminate permit;
(B) a certificate of territorial authority;
(C) a certificate of franchise authority issued under IC 8-1-34; or
(D) another license or authorization;
issued to the provider or the certificate holder by the commission.
(4) Impose a civil penalty of not more than ten thousand dollars ($10,000) per offense, if the offense involves any of the following:
(A) A willful disregard, as evidenced by a continuing pattern of conduct, by the provider or the certificate holder of its obligation to remedy the offense after the provider or the certificate holder becomes aware of the offense.
(B) Repeated errors in bills issued to one (1) or more customer classes, if the errors:
(i) represent intentional misconduct or an act of fraud by the provider or the certificate holder or by any officer, accountant, or agent of the provider or the certificate holder; or
(ii) demonstrate, by a continuing pattern of conduct, a willful disregard by the provider or the certificate holder of its obligation to remedy the errors after the provider or the certificate holder becomes aware of the errors.
Subject to section 7(a)(1) of this chapter, for purposes of this subdivision, a single act, omission, occurrence, or event that results in multiple complaints being filed under subsection (a) constitutes a single offense and is not subject to more than one (1) civil penalty. The commission may not consider each day that a particular act, omission, occurrence, or event continues to be a separate offense.
(c) A matter resolved through voluntary mediation is not subject to any of the remedies allowed under subsection (b).
(d) A provider or a certificate holder may not be subject to both:
(1) a civil penalty or order of the commission under this section;

and
(2) a penalty or remedy agreed to in a commission approved settlement agreement;
for the same offense. If the commission has approved a settlement agreement under IC 8-1-2.6 that includes penalties or remedies for noncompliance with specific provisions of the settlement agreement, the penalties or remedies provided in this section do not apply to those instances of noncompliance during the life of the settlement agreement.
(e) The attorney general may bring an action in the name of the state to enforce any action taken by the commission under subsection (b), including the collection of an unpaid civil penalty imposed by the commission.
(f) The following are subject to appeal by a provider under IC 8-1-3:
(1) A determination by the commission under this section that a service is unsafe, unjustly discriminatory, or inadequate, or that a service cannot be obtained.
(2) The appropriateness of any action taken by the commission under subsection (b)(1) through (b)(3).
(3) The appropriateness of:
(A) the imposition of a civil penalty by the commission under subsection (b)(4); or
(B) the amount of the penalty imposed.
Upon the motion of a provider or a certificate holder, the commission shall stay the effect or enforceability of an order or penalty under this section pending an appeal, subject to the provider or the certificate holder posting a bond that complies with Rule 18 of the Indiana Rules of Appellate Procedure.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-7
Factors commission may consider in imposing civil penalty; waiver of civil penalty; use of civil penalties collected
Sec. 7. (a) In imposing a civil penalty under section 6(b)(4) of this chapter, the commission may consider the following factors:
(1) The duration and gravity of the offense, including the number of customers affected.
(2) Economic benefits accrued by the provider or certificate holder as a result of the offense.
(3) The amount of a civil penalty that will deter future offenses by the provider or certificate holder.
(4) The market share of the provider or certificate holder in the affected service areas.
(5) Good faith of the provider or certificate holder in attempting to remedy the offense after receiving notification of the offense.
(b) If the commission waives a civil penalty for any offense described in section 6(b)(4) of this chapter, the commission must make a written finding as to why it is waiving the civil penalty. The commission may waive a civil penalty under section 6(b)(4) of this

chapter if the commission finds that the offense is the result of any of the following:
(1) Technological infeasibility.
(2) An act of God.
(3) A defect in, or prohibited use of, customer provided equipment.
(4) A negligent act of a customer.
(5) An emergency situation.
(6) Unavoidable casualty.
(c) The secretary of the commission shall direct a civil penalty imposed and collected under section 6(b)(4) of this chapter as follows:
(1) A civil penalty imposed for an offense that directly affects retail customers must be refunded directly to the customers of the provider or certificate holder in the form of credits on customer bills.
(2) A civil penalty imposed for an offense not described in subdivision (1) must be deposited into an account designated by the Indiana economic development corporation for use by the corporation in making loans or grants to broadband developers and operators under the Indiana broadband development program established by IC 8-1-33-15.
As added by P.L.27-2006, SEC.53. Amended by P.L.162-2007, SEC.29.



CHAPTER 30. OPERATION OF CERTAIN WATER AND SEWER UTILITIES

IC 8-1-30-2
"Utility company" defined
Sec. 2. As used in this chapter, "utility company" refers to either of the following:
(1) A public utility that provides water or sewer service.
(2) A regional sewer and water district.
The term does not include a municipally owned utility.
As added by P.L.145-1999, SEC.7.

IC 8-1-30-3
Commission review of operations
Sec. 3. (a) The commission may review any of the following or any combination of the following aspects of a utility company's operations:
(1) Technical, financial, and managerial capacity.
(2) Physical condition and capacity of the utility company's plant.
(3) Compliance with Indiana or federal law or the commission's orders.
(4) Provision of service to customers.
(b) The commission may conduct a review under this section upon its own motion, a request of the office of the utility consumer counselor, or upon the filing of a complaint by a customer of the utility company. The commission's order for review must state facts to justify a review by the commission.
As added by P.L.145-1999, SEC.7.

IC 8-1-30-4
Findings of violations
Sec. 4. The commission may issue orders under section 5 of this chapter if the commission finds either of the following:
(1) The utility company has continued violations of:
(A) law regulating the utility company after the commission has ordered compliance; or
(B) commission orders.
(2) The commission finds after a review conducted under section 3 of this chapter that the utility company has severe deficiencies that the utility company has failed to remedy.
As added by P.L.145-1999, SEC.7.

IC 8-1-30-5 Issuance of orders to provide for acquisition or appointment of receivers
Sec. 5. (a) As used in this section, "subject utility company" refers to a utility company that is the subject of a finding by the commission under section 4 of this chapter.
(b) If the commission makes a finding under section 4 of this chapter, the commission may, after notice and hearing, make appropriate orders to do any of the following:
(1) Provide for the acquisition of the subject utility company by another utility company, a municipally owned utility, or by another person that has the ability to operate the subject utility company:
(A) in compliance with law and the commission's orders; and
(B) to remedy any deficiencies found by the commission.
(2) Provide for the appointment of a receiver to operate the subject public utility:
(A) in compliance with law and the commission's orders; and
(B) to remedy any deficiencies found by the commission.
(c) Before making an order under subsection (b), the commission shall give notice of the hearing to the following:
(1) The subject utility company.
(2) Other utility companies in Indiana.
(3) Appropriate public agencies and political subdivisions, including all municipalities, located in the subject utility company's service territory.
(d) An order under subsection (b)(1) must provide:
(1) that the person acquiring the subject utility company must pay the fair market value of the subject utility company at the time of acquisition; and
(2) the specific accounting methods and appraisal procedures and terms by which the fair market value of the subject utility company is to be determined.
(e) An order under subsection (b)(1) may provide cost recovery mechanisms for costs associated with improvements to the acquired system that are immediate and necessary to remedy deficiencies, including any of the following:
(1) A mechanism for expediting any adjustments to the rate base and rates of the person acquiring the subject utility company.
(2) Surcharges on customers of the acquired utility company system to pay for extraordinary costs.
(3) A plan for deferring certain improvement costs and recovering costs in phases.
(4) A plan for equalizing rates of the subject utility company with the rates of the person acquiring the subject utility company, if necessary.
(5) Other incentives to the person acquiring the subject utility company, including adjustments to the allowed rate of return.
(f) If the commission makes an order under subsection (b)(2), the attorney general shall file an action in a court with jurisdiction on

behalf of the commission for the appointment of a receiver under IC 32-30-5. The receiver appointed by the court:
(1) has the same rights and duties under Indiana law as a utility company providing water or sewer service; and
(2) shall continue to operate the subject utility company until the court finds that the subject utility company:
(A) has the ability to comply and will comply with Indiana law and the commission's orders relating to the operation of the utility company; and
(B) has the ability to operate without any of the deficiencies found by the commission.
As added by P.L.145-1999, SEC.7. Amended by P.L.2-2002, SEC.37.

IC 8-1-30-6
Municipal requirement to sell utility property
Sec. 6. A municipality or other governmental unit may not require a utility company that provides water or sewer service to sell property used in the provision of such service to the municipality or governmental unit under IC 8-1-2-92, IC 8-1-2-93, or otherwise, unless the procedures and requirements of this chapter have been complied with and satisfied.
As added by P.L.145-1999, SEC.7.



CHAPTER 30.5. WATER UTILITY RESOURCE DATA

IC 8-1-30.5-2
"Water utility"
Sec. 2. As used in this chapter, "water utility" means:
(1) a public utility (as defined in IC 8-1-2-1(a));
(2) a municipally owned utility (as defined in IC 8-1-2-1(h));
(3) a not-for-profit utility (as defined in IC 8-1-2-125(a));
(4) a cooperatively owned corporation;
(5) a conservancy district established under IC 14-33; or
(6) a regional water district established under IC 13-26;
that provides water service to the public in Indiana for a fee, regardless of whether the entity described in subdivisions (1) through (6) is under the jurisdiction of the commission.
As added by P.L.87-2012, SEC.1.

IC 8-1-30.5-3
Annual report to commission; water resources used; costs of service; required information; annual reports by commission; confidentiality; recommendations
Sec. 3. (a) For each calendar year, beginning with the calendar year ending December 31, 2012, each water utility shall submit to the commission, on a form or in the manner prescribed by the commission, a report on the following:
(1) The types of use of the water resources used by the water utility in providing water service to the water utility's Indiana customers.
(2) The water utility's operations and maintenance costs in providing water service to the water utility's Indiana customers.
(b) The commission shall prescribe the form of the report and the process, deadlines, and other requirements for submitting the report required under this section. However, the commission shall collect the following information for each water utility with respect to the calendar year for which a particular report is submitted:
(1) The number of Indiana customers served by the water utility.
(2) A description of the water utility's service territory in Indiana.
(3) The total utility plant in service with respect to the water utility's Indiana customers.
(4) The amount and location of the water resources used by the water utility to provide water service to the water utility's Indiana customers. (5) The availability and location of additional water resources that could be used, if necessary, by the water utility to provide water service to Indiana customers.
(6) The amount of funding received, including the purpose of the funding, from the following sources:
(A) A state revolving loan program under IC 13-18.
(B) The office of community and rural affairs established by IC 4-4-9.7-4.
(C) United States Department of Agriculture rural development loans and grants.
(D) The Indiana bond bank.
(E) The issuance of any debt instruments for the purpose of raising capital to fund infrastructure projects.
(c) Upon receiving the annual reports required under this section, the commission shall compile and organize the data and information contained in the reports. Subject to subsection (d)(1), the commission shall include a summary of the data and information contained in the reports, along with the recommendations described in subsection (d)(2), in:
(1) an annual report to be submitted by the commission to the legislative council not later than November 1 of each year; and
(2) the commission's annual report on the water and wastewater industries provided to the regulatory flexibility committee established by IC 8-1-2.6-4.
The annual report to the legislative council required by subdivision (1) must be in an electronic format under IC 5-14-6.
(d) In making the reports required under subsection (c), the commission shall:
(1) use aggregated data in a manner that:
(A) protects the confidential information of individual water utilities; and
(B) is consistent with IC 5-14-3-4; and
(2) include in the reports recommendations concerning:
(A) the efficient use of financial resources by water utilities;
(B) necessary infrastructure investments by water utilities; and
(C) actions designed to minimize impacts on the rates and charges imposed on water and wastewater customers.
As added by P.L.87-2012, SEC.1.

IC 8-1-30.5-4
Rules
Sec. 4. (a) Subject to subsection (b), the commission may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to implement this chapter. An emergency rule adopted by the commission under IC 4-22-2-37.1 expires on the date a rule that supersedes the emergency rule is adopted by the commission under IC 4-22-2-24 through IC 4-22-2-36.
(b) Any emergency rules adopted by the commission under subsection (a) must take effect by a date that enables a water utility

subject to this chapter to comply with the requirements of this chapter with respect to the calendar year ending December 31, 2012.
As added by P.L.87-2012, SEC.1.



CHAPTER 31. DISTRIBUTION SYSTEM IMPROVEMENT CHARGES

IC 8-1-31-2
"DSIC" defined
Sec. 2. As used in this chapter, "DSIC" refers to distribution system improvement charge.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-3
"DSIC costs" defined
Sec. 3. As used in this chapter, "DSIC costs" means depreciation expenses and pretax return associated with eligible distribution system improvements.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-4
"DSIC revenues" defined
Sec. 4. As used in this chapter, "DSIC revenues" means revenues produced through a DSIC exclusive of revenues from all other rates and charges.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-5
"Eligible distribution system improvements" defined
Sec. 5. As used in this chapter, "eligible distribution system improvements" means new used and useful water utility plant projects that:
(1) do not increase revenues by connecting the distribution system to new customers;
(2) are in service; and
(3) were not included in the public utility's rate base in its most recent general rate case.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-6
"Pretax return" defined
Sec. 6. As used in this chapter, "pretax return" means the revenues necessary to:
(1) produce net operating income equal to the public utility's weighted cost of capital multiplied by the net original cost of eligible distribution system improvements; and
(2) pay state and federal income taxes applicable to such income. As added by P.L.94-2000, SEC.1.

IC 8-1-31-7
"Public utility" defined
Sec. 7. As used in this chapter, "public utility" means a:
(1) public utility (as defined in IC 8-1-2-1(a)); or
(2) municipally owned utility (as defined in IC 8-1-2-1(h)).
As added by P.L.94-2000, SEC.1.

IC 8-1-31-8
Utility's filing of rate schedules
Sec. 8. (a) Except as provided in subsection (d), a public utility providing water service may file with the commission rate schedules establishing a DSIC that will allow the automatic adjustment of the public utility's basic rates and charges to provide for recovery of DSIC costs.
(b) The public utility shall serve the office of the utility consumer counselor a copy of its filing at the time of its filing with the commission.
(c) Publication of notice of the filing is not required.
(d) A public utility may not file a petition under this section in the same calendar year in which the public utility has filed a request for a general increase in the basic rates and charges of the public utility.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-9
Hearing and order
Sec. 9. (a) When a petition is filed under section 8 of this chapter, the commission shall conduct a hearing.
(b) The office of the utility consumer counselor may examine information of the public utility to confirm that the system improvements are in accordance with section 5 of this chapter, to confirm proper calculation of the proposed charge, and submit a report to the commission not later than thirty (30) days after the petition is filed.
(c) The commission shall hold the hearing and issue its order not later than sixty (60) days after the petition is filed.
(d) If the commission finds that a DSIC petition complies with the requirements of this chapter, the commission shall enter an order approving the petition.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-10
Petition for change in DSIC
Sec. 10. (a) Except as provided in subsection (b), a public utility may, but is not required to, file a petition for a change in its DSIC not more often than one (1) time every twelve (12) months.
(b) Except as provided in section 15 of this chapter, a public utility may not file a petition for a change in its DSIC in the same calendar year in which the public utility has filed a request for a

general increase in the basic rates and charges of the public utility.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-11
Pretax return factors
Sec. 11. In determining an appropriate pretax return, the commission may consider the following factors:
(1) The current state and federal income tax rates.
(2) The public utility's actual regulatory capital structure.
(3) The actual cost rates for the public utility's long term debt and preferred stock.
(4) The public utility's cost of common equity.
(5) Other components that the commission considers appropriate.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-12
Cost of common equity
Sec. 12. The cost of common equity to be used in the calculation of the charge shall be the most recent determination by the commission in a general rate proceeding of the public utility. If the commission finds that the last such determination is no longer representative of current conditions, the commission may make a new determination of the common equity cost rate for use in determining the charge, after notice and hearing. The most recent prior determination shall be used pending any redetermination.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-13
DSIC approval not permitted with certain revenues
Sec. 13. The commission may not approve a DSIC to the extent it would produce total DSIC revenues exceeding five percent (5%) of the public utility's base revenue level approved by the commission in the public utility's most recent general rate proceeding.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-14
DSIC calculation
Sec. 14. The DSIC may be calculated based on a reasonable estimate of sales in the period in which the charge will be in effect. At the end of each twelve (12) month period the charge is in effect, and using procedures approved by the commission, the public utility shall reconcile the difference between DSIC revenues and DSIC costs during that period and recover or refund the difference, as appropriate, through adjustment of the charge.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-15
Utility filing revised rate schedules
Sec. 15. A public utility that has implemented a DSIC under this

chapter shall file revised rate schedules resetting the charge if new basic rates and charges become effective for the public utility following a commission order authorizing a general increase in rates and charges that includes in the utility's rate base eligible distribution system improvements reflected in the DSIC.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-16
DSIC filing not general increase in basic rates and charges
Sec. 16. For purposes of IC 8-1-2-42(a), the filing of a DSIC and a change in a DSIC is not a general increase in basic rates and charges.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-17
Adoption of other procedures
Sec. 17. The commission may adopt by rule under IC 4-22-2 or by order other procedures not inconsistent with this chapter that the commission finds reasonable or necessary to administer a DSIC.
As added by P.L.94-2000, SEC.1.



CHAPTER 32. WATER WELLS

IC 8-1-32-2
Applicability of definitions
Sec. 2. The definitions in IC 8-1-2-1 apply throughout this chapter.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-3
"Health agency" defined
Sec. 3. As used in this chapter, "health agency" refers to either of the following:
(1) The state department of health.
(2) A local health department (as defined in IC 16-18-2-211).
As added by P.L.94-2000, SEC.2.

IC 8-1-32-4
"Project" defined
Sec. 4. As used in this chapter, "project" refers to the extension of water utility service to a subject area.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-5
"Subject area" defined
Sec. 5. As used in this chapter, "subject area" refers to an area described in section 6 of this chapter.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-6
Contaminants in private water wells; estimate of cost of extending water utility service
Sec. 6. (a) Notwithstanding IC 8-1-2-103(a), if a health agency determines that an area located within a city or within a county having a consolidated city:
(1) is served by private water wells;
(2) suffers from a health hazard due to the presence of at least one (1) contaminant; and
(3) incorporates at least a portion of at least one (1) census track or block having a median household income of less than two hundred percent (200%) of the most recently determined federal income poverty level; the health agency may direct the nearest public utility that is authorized to provide water utility service within the municipality to prepare and provide to the commission an estimate of the cost of extending water utility service to the subject area and request the commission to approve the project.
(b) The costs estimated under subsection (a) may include the following:
(1) Installing the mains and connecting service lines on properties within the subject area.
(2) Abandoning and plugging existing wells in accordance with IC 25-39-2-14 and rules adopted under IC 25-39 on properties within the subject area.
(3) Restoration of areas disturbed by the project.
(4) Other reasonable costs of extending water utility service to the subject area.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-7
Public utility ordered to extend water utility service; rate adjustment
Sec. 7. If the commission approves the project, the commission shall, at the request of the health agency, direct the local public utility to undertake and complete the project. The commission shall enter such an order only if both of the following apply:
(1) The commission's order authorizes an increase in the local public utility's water rates in an amount sufficient to cover the local public utility's depreciation expense related to its investment in the project and provide the local public utility an after-tax return on the undepreciated portion of the project at a rate not less than the rate of return allowed the local public utility on its rate base in its most recent general rate order as:
(A) set out in the order; or
(B) stipulated by the local public utility and the office of the utility consumer counselor.
(2) The rate adjustment associated with the project will not increase the local public utility's rates by more than one percent (1%).
As added by P.L.94-2000, SEC.2.

IC 8-1-32-8
Rate adjustment in amended rate schedule
Sec. 8. A rate adjustment authorized under section 7 of this chapter must be reflected in an amended rate schedule filed with the commission not later than thirty (30) days after the commission enters the order, effective upon completion of the project.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-9
Rate adjustment not general increase in basic rates and charges; subject to further adjustment Sec. 9. A rate adjustment authorized under section 7 of this chapter:
(1) is not considered as a general increase in the local public utility's basic rates and charges for purposes of IC 8-1-2-42(a); and
(2) may be further adjusted by the commission to reflect actual project costs upon petition by the local public utility or the office of the utility consumer counselor.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-10
Property owners required to abandon and plug wells
Sec. 10. If the commission orders a project under this chapter, the health agency shall require owners of properties in the subject area to connect those properties to a project main and to abandon and plug their existing wells in accordance with IC 25-39-2-14 and rules adopted under IC 25-39.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-11
Maintenance responsibilities
Sec. 11. (a) Upon completion of a project, the local public utility shall be responsible for operating and maintaining:
(1) the mains installed; and
(2) any portion of the connecting service lines that are located in a public right-of-way.
(b) Upon completion of a project, each property owner shall be responsible for maintaining, repairing, and replacing, if necessary, the portion of the service line on the property served that is not required to be serviced by the local public utility under subsection (a).
As added by P.L.94-2000, SEC.2.

IC 8-1-32-12
Commission's jurisdiction not reduced or superseded
Sec. 12. This chapter does not reduce or supersede the commission's jurisdiction under IC 8-1-2-86 and IC 8-1-2-86.5.
As added by P.L.94-2000, SEC.2.



CHAPTER 32.4. TELECOMMUNICATIONS PROVIDERS OF LAST RESORT

IC 8-1-32.4-2
"Approved alternative technology"
Sec. 2. As used in this chapter, "approved alternative technology" refers to any technology that:
(1) offers service and functionality comparable to that provided through an exiting provider's facilities, as determined by the commission;
(2) may include a technology that does not require the use of any public right-of-way; and
(3) is approved by the commission for deployment in a particular service area.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-3
"Basic telecommunications service"
Sec. 3. As used in this chapter, "basic telecommunications service" has the meaning set forth in IC 8-1-2.6-0.1.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-3.2
"Communications service provider"
Sec. 3.2. As used in this chapter, "communications service provider" has the meaning set forth in IC 8-1-32.6-3.
As added by P.L.8-2012, SEC.1.

IC 8-1-32.4-4
"Exiting provider"
Sec. 4. As used in this chapter, "exiting provider" means a provider that:
(1) holds a certificate of territorial authority issued by the commission;
(2) is the predominant local exchange carrier in a defined geographic area and provides telecommunications service using the provider's own facilities; and
(3) ceases operation in all or part of the service area covered by the certificate of territorial authority.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-5
"Facilities based local exchange carrier"
Sec. 5. As used in this chapter, "facilities based local exchange

carrier" means a local exchange carrier that provides local exchange service:
(1) exclusively over facilities owned or leased by the carrier; or
(2) predominantly over facilities owned or leased by the carrier, in combination with the resale of the telecommunications service (as defined in 47 U.S.C. 153) of another carrier.
As added by P.L.27-2006, SEC.54. Amended by P.L.8-2012, SEC.2.

IC 8-1-32.4-6
"Incumbent local exchange carrier"
Sec. 6. As used in this chapter, "incumbent local exchange carrier" has the meaning set forth in 47 U.S.C. 251(h).
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-7
"Local exchange carrier"
Sec. 7. As used in this chapter, "local exchange carrier" has the meaning set forth in 47 U.S.C. 153.
As added by P.L.27-2006, SEC.54. Amended by P.L.8-2012, SEC.3.

IC 8-1-32.4-8
"Local exchange service"
Sec. 8. As used in this chapter, "local exchange service" means the provision of telephone exchange service (as defined in 47 U.S.C. 153) or exchange access (as defined in 47 U.S.C. 153).
As added by P.L.27-2006, SEC.54. Amended by P.L.8-2012, SEC.4.

IC 8-1-32.4-9
"Provider of last resort"
Sec. 9. As used in this chapter, "provider of last resort" means a provider that:
(1) holds a certificate of territorial authority issued by the commission; and
(2) is required to offer local exchange service throughout a defined geographic area.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-10
Repealed
(Repealed by P.L.8-2012, SEC.5.)

IC 8-1-32.4-11
Obligations of incumbent local exchange carrier as provider of last resort; satisfaction of obligations using any available technology
Sec. 11. Except as provided in:
(1) IC 8-1-32.6-8;
(2) section 13 of this chapter;
(3) section 16 of this chapter; or
(4) section 17 of this chapter;
an incumbent local exchange carrier has the obligations of the

provider of last resort. An incumbent local exchange carrier may meet the carrier's obligations under this section using any available technology.
As added by P.L.27-2006, SEC.54. Amended by P.L.8-2012, SEC.6.

IC 8-1-32.4-12
Exiting provider; advance notice required; liability for charges owed to other providers
Sec. 12. (a) This section applies to a provider that holds a certificate of territorial authority to provide local exchange service in Indiana. If a provider:
(1) decides to cease serving all or part of the provider's defined service area; or
(2) plans to file for bankruptcy;
the provider shall provide at least sixty (60) days advance notice to the commission and each affected customer and wholesale provider.
(b) A notice described in subsection (a) must:
(1) be submitted in the form and manner prescribed by the commission; and
(2) include at least one (1) toll free customer service telephone number maintained by the provider to facilitate the continuation of service and the transition of customers to other providers.
(c) The exiting provider is liable for all charges owed to other providers and is responsible for any provider change charges.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-13
Relief from provider of last resort obligations; installation of facilities by another provider
Sec. 13. (a) If the holder of a certificate of territorial authority to provide local exchange service installs facilities to provide telecommunications service, including local exchange service, in a defined geographic area and:
(1) the holder is not the designated provider of last resort for the area; and
(2) the designated provider of last resort for the area has not installed facilities to serve customers in the area;
the designated provider of last resort may petition the commission for an order relieving the designated provider of its obligations as the provider of last resort in the area.
(b) The commission shall relieve the petitioning provider from its obligations as the provider of last resort for the area described in subsection (a) and shall designate the holder making the installation under subsection (a) as the provider of last resort for the area if the commission determines that:
(1) the petitioning provider does not have facilities in place to provide local exchange service to all customers in the area; and
(2) the holder making the installation under subsection (a) has installed facilities adequate to provide local exchange service throughout the area. The commission shall make the determinations required by this subsection not later than sixty (60) days after the date the petition is filed with the commission under subsection (a).
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-14
Repealed
(Repealed by P.L.8-2012, SEC.7.)

IC 8-1-32.4-15
Commission's declaration of emergency; order to expedite availability of voice service; authorization for provider to offer voice service through any available technology
Sec. 15. (a) The commission may declare in accordance with IC 8-1-2-113 that an emergency exists in an area in Indiana that is not served by any communications service provider offering voice service through any technology or medium. If the commission declares an emergency under this section, the commission may issue any order necessary to protect the health, safety, and welfare of affected residents or businesses and may expedite the availability of voice service to the affected residents or businesses.
(b) If the commission authorizes a communications service provider to offer voice service under this section, the commission shall permit the communications service provider to offer the voice service through any available technology or medium determined by the communications service provider.
As added by P.L.27-2006, SEC.54. Amended by P.L.8-2012, SEC.8.

IC 8-1-32.4-16
Exclusive service arrangements; relief from provider of last resort obligations
Sec. 16. (a) If a provider, other than the incumbent local exchange carrier, operates under an arrangement by which the provider is the exclusive provider of basic telecommunications service in a particular geographic area, building, or group of residences and businesses, the incumbent local exchange carrier is relieved of any provider of last resort obligations that the incumbent local exchange carrier would ordinarily have with respect to the particular geographic area, building, or group of residences and businesses.
(b) If:
(1) a provider with an exclusive service arrangement described in subsection (a) decides to cease operations in all or part of the particular geographic area, building, or group of residences and businesses that the provider serves under the arrangement; and
(2) the incumbent local exchange carrier:
(A) has insufficient facilities to serve the affected customers of the exiting provider; and
(B) elects to purchase the facilities of the exiting provider;
the incumbent local exchange carrier has twelve (12) months to make any modifications necessary to the purchased facilities to allow the

incumbent local exchange carrier to serve the affected customers of the exiting provider. The incumbent local exchange carrier may apply to the commission for an extension of the period allowed under this subsection, and the commission shall grant the extension upon good cause shown by the incumbent local exchange carrier.
(c) If:
(1) a provider with an exclusive service arrangement described in subsection (a) decides to cease operations in all or part of the particular geographic area, building, or group of residences and businesses that the provider serves under the arrangement; and
(2) the incumbent local exchange carrier:
(A) has insufficient facilities to serve the affected customers of the exiting provider; and
(B) elects not to purchase the facilities of the exiting provider;
the incumbent local exchange carrier has twelve (12) months to deploy an approved alternative technology necessary to allow the incumbent local exchange carrier to serve the affected customers of the exiting provider. The incumbent local exchange carrier may apply to the commission for an extension of the period allowed under this subsection, and the commission shall grant the extension upon good cause shown by the incumbent local exchange carrier.
As added by P.L.27-2006, SEC.54. Amended by P.L.1-2007, SEC.74.

IC 8-1-32.4-17
Relief from provider of last resort obligation; notice by incumbent local exchange carrier; presence of two ETC eligible providers required before July 1, 2014; obligations under federal law not affected; "ETC eligible communications service provider"
Sec. 17. (a) Subject to subsection (b), upon notice to the commission by an incumbent local exchange carrier that is the provider of last resort in one (1) or more parts of the incumbent local exchange carrier's service area, the incumbent local exchange carrier is relieved of its obligation as the provider of last resort in any part of the incumbent local exchange carrier's service area in which there are at least two (2) ETC eligible communications service providers, one (1) of which may be the incumbent local exchange carrier, offering a voice service through any technology or medium, including any of the following:
(1) Wire communication (as defined in 47 U.S.C. 153).
(2) Internet Protocol enabled services.
(3) Commercial mobile service (as defined in 47 U.S.C. 332).
(b) After June 30, 2014, upon notice to the commission by an incumbent local exchange carrier that is the provider of last resort in one (1) or more parts of the incumbent local exchange carrier's service area, the incumbent local exchange carrier is relieved of its provider of last resort obligation with respect to any part of its service area identified in the incumbent local exchange carrier's notice to the commission under this subsection.
(c) Relief from a provider of last resort obligation under this

chapter does not affect an incumbent local exchange carrier's obligations under federal law.
(d) As used in this section, "ETC eligible communications service provider" means a communications service provider that provides, using any available technology or medium, the voice telephony services described in 47 CFR 54.101, regardless of whether the communications service provider has been designated as an eligible telecommunications carrier.
As added by P.L.8-2012, SEC.9.



CHAPTER 32.5. CERTIFICATES OF TERRITORIAL AUTHORITY FOR COMMUNICATIONS SERVICE PROVIDERS

IC 8-1-32.5-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-3
"Communications service"
Sec. 3. (a) As used in this chapter, "communications service" refers to any of the following:
(1) Telecommunications service (as defined in 47 U.S.C. 153(46)).
(2) Information service (as defined in 47 U.S.C. 153(20)).
(b) The term includes:
(1) video service (as defined in IC 8-1-34-14);
(2) broadband service;
(3) advanced services (as defined in 47 CFR 51.5); and
(4) Internet Protocol enabled services;
however classified by the Federal Communications Commission.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-4
"Communications service provider"
Sec. 4. As used in this chapter, "communications service provider" means a person or an entity that offers communications service to customers in Indiana, without regard to the technology or medium used by the person or entity to provide the communications service. The term includes a provider of commercial mobile service (as defined in 47 U.S.C. 332).
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-5
"Facilities based local exchange carrier"
Sec. 5. As used in this chapter, "facilities based local exchange carrier" means a local exchange carrier (as defined in 47 U.S.C. 153(26)) that provides telephone exchange service (as defined in 47 U.S.C. 153(47)) or exchange access (as defined in 47 U.S.C. 153(16)):
(1) exclusively over facilities owned or leased by the carrier; or (2) predominantly over facilities owned or leased by the carrier, in combination with the resale of the telecommunications service (as defined in 47 U.S.C. 153(46)) of another carrier.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-6
Certificate of territorial authority; application; required documents; certificates issued before July 1, 2009; confidential information
Sec. 6. (a) Except as provided in subsection (c), before a communications service provider may offer communications service to customers in Indiana, the communications service provider must apply to the commission for a certificate of territorial authority. A communications service provider that seeks a certificate under this chapter shall submit an application on a form prescribed by the commission. Subject to subsection (e), the form prescribed by the commission must require the communications service provider to report the following information:
(1) The provider's legal name and any name under which the provider does or will do business in Indiana, as authorized by the secretary of state.
(2) The provider's address and telephone number, along with contact information for the person responsible for ongoing communications with the commission.
(3) The legal name, address, and telephone number of the provider's parent company, if any.
(4) A description of each service area in Indiana in which the provider proposes to offer communications service.
(5) For each service area identified under subdivision (4), a description of each type of communications service that the provider proposes to offer in the service area.
(6) For each communications service identified under subdivision (5), whether the communications service will be offered to residential customers or business customers, or both.
(7) The expected date of deployment for each communications service identified under subdivision (5) in each service area identified in subdivision (4).
(8) A list of other states in which the provider offers communications service, including the type of communications service offered.
(9) Any other information the commission considers necessary to:
(A) monitor the type and availability of communications service provided to Indiana customers; and
(B) prepare the commission's annual report to the regulatory flexibility committee under IC 8-1-2.6-4.
The commission may charge a fee for filing an application under this section. Any fee charged by the commission under this subsection may not exceed the commission's actual costs to process and review the application under section 8 of this chapter. (b) A communications service provider shall also submit, along with the application required by subsection (a), the following documents:
(1) A certification from the secretary of state authorizing the provider to do business in Indiana.
(2) Information demonstrating the provider's financial, managerial, and technical ability to provide each communications service identified in the provider's application under subsection (a)(5) in each service area identified under subsection (a)(4).
(3) A statement, signed under penalty of perjury by an officer or another person authorized to bind the provider, that affirms the following:
(A) That the provider has filed or will timely file with the Federal Communications Commission all forms required by the Federal Communications Commission before offering communications service in Indiana.
(B) That the provider agrees to comply with any customer notification requirements imposed by the commission under section 11(b) of this chapter.
(C) That the provider agrees to update the information provided in the application submitted under subsection (a) on a regular basis, as may be required by the commission under section 12 of this chapter.
(D) That the provider agrees to notify the commission when the provider commences offering communications service in each service area identified in the provider's application under subsection (a)(4).
(E) That the provider agrees to pay any lawful rate or charge for switched and special access services, as required under any:
(i) applicable interconnection agreement; or
(ii) lawful tariff or order approved or issued by a regulatory body having jurisdiction.
(F) That the provider agrees to report, at the times required by the commission, any information required by the commission under IC 8-1-2.6-13(d)(9).
(c) If:
(1) a communications service provider has been issued a:
(A) certificate of territorial authority; or
(B) certificate of public convenience and necessity;
by the commission before July 1, 2009; and
(2) the certificate described in subdivision (1) is in effect on July 1, 2009;
the communications service provider is not required to submit an application under this section for as long as the certificate described in subdivision (1) remains in effect. For purposes of this subsection, if a corporation organized under IC 8-1-13 (or a corporation organized under IC 23-17-1 that is an electric cooperative and that has at least one (1) member that is a corporation organized under

IC 8-1-13) holds a certificate of public convenience and necessity issued by the commission before, on, or after July 1, 2009, that certificate may serve as the certificate required under this chapter with respect to any communications service offered by the corporation, subject to the commission's right to require the corporation to provide any information that an applicant is otherwise required to submit under subsection (a) or that a holder is required to report under IC 8-1-2.6-13(d)(9).
(d) This section does not empower the commission to require an applicant for a certificate under this chapter to disclose confidential and proprietary business plans and other confidential information without adequate protection of the information. The commission shall exercise all necessary caution to avoid disclosure of confidential information supplied under this section.
(e) The form prescribed for a communications service provider that offers only a service described in IC 8-1-2.6-1.1 must require the communications service provider to report and certify the accuracy of only the information required under subsection (a)(1) and (a)(2).
As added by P.L.27-2006, SEC.55. Amended by P.L.1-2007, SEC.75; P.L.219-2011, SEC.3.

IC 8-1-32.5-7
Duplicate copies of application and documents
Sec. 7. A communications service provider shall submit duplicate copies of the application and documents required by section 6 of this chapter to the commission. The commission shall prescribe the number of copies to be submitted by a communications service provider under this section.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-8
Commission's review of application and documents; issuance of certificate; request for additional information
Sec. 8. Not later than thirty (30) days after receiving the application and documents required by section 6 of this chapter, the commission shall review the application and documents for accuracy and completeness. If the commission determines that the application and documents are accurate, complete, and properly verified, the commission shall issue a certificate of territorial authority recognizing the communications service provider's authority to provide each communications service identified in the application. If the commission determines that the application and documents are inaccurate or incomplete, or are not properly verified, the commission shall return the application and documents to the provider with a brief statement of any additional information required. Not later than thirty (30) days after receipt of the request for additional information, the provider may:
(1) provide the information requested;
(2) appeal the decision of the commission under IC 8-1-3; or
(3) decide to file another application at a later date, without

prejudice.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-9
Request for hearing; limited issues; representation by counsel not required
Sec. 9. (a) A hearing is not required in connection with the issuance of a certificate under this chapter. However, the commission shall conduct a hearing, subject to the requirements for hearings under IC 8-1-2 for public utilities, upon the request of any of the following:
(1) The communications service provider submitting the application.
(2) Any facilities based local exchange carrier offering service in a service area identified in the provider's application under section 6(a)(4) of this chapter.
(3) The office of utility consumer counselor created by IC 8-1-1.1-2.
(4) The commission, on its own motion.
(b) A hearing conducted under this section shall be limited to consideration of one (1) or more of the following issues:
(1) Whether the application and documents submitted under section 6 of this chapter are accurate, complete, and properly verified.
(2) The communications service provider's financial, managerial, and technical ability to provide the communications service for which it seeks a certificate under this chapter.
(c) The commission may not require a:
(1) communications service provider; or
(2) facilities based local exchange carrier offering service in a service area identified in the provider's application under section 6(a)(4) of this chapter;
to be represented by counsel at a hearing under this section.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-10
Sale, assignment, lease, or transfer of certificate; encumbrance of certificate
Sec. 10. Subject to any notice requirements adopted by the commission under section 12 of this chapter, a certificate issued under this chapter may be:
(1) sold, assigned, leased, or transferred by the holder to any communications service provider to which a certificate of territorial authority may be lawfully issued under this chapter; or
(2) included in the property and rights encumbered under any indenture of mortgage or deed of trust of the holder.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-11 Tariff not required; customer notification requirements
Sec. 11. (a) The commission may not require a communications service provider to file a tariff in connection with, or as a condition of receiving, a certificate of territorial authority under this chapter.
(b) This subsection does not apply to a provider of commercial mobile service (as defined in 47 U.S.C. 332). The commission may require, in connection with the issuance of a certificate under this chapter, the communications service provider to provide advance notice to the provider's Indiana customers if the provider will do any of the following:
(1) Increase the rates and charges for any communications service that the provider offers in any of the provider's service areas in Indiana.
(2) Offer new communications service in any of the provider's service areas in Indiana.
(3) Cease to offer any communications service that the provider offers in any of the provider's service areas in Indiana.
The commission shall prescribe any customer notification requirements under this subsection in a rule of general application adopted under IC 4-22-2.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-12
Notice of change
Sec. 12. In connection with, or as a condition of receiving, a certificate of territorial authority under this chapter, the commission may require a communications service provider to notify the commission, after the issuance of a certificate, of any of the following changes involving the provider or the certificate issued:
(1) Any transaction involving a change in the ownership, operation, control, or corporate organization of the provider, including a merger, acquisition, or reorganization.
(2) A change in the provider's legal name or the adoption of, or change to, an assumed business name. The provider shall submit to the commission a certified copy of the:
(A) amended certificate of authority; or
(B) certificate of assumed business name;
issued by the secretary of state to reflect the change.
(3) A change in the provider's principal business address or in the name of the person authorized to receive notice on behalf of the provider.
(4) Any sale, assignment, lease, or transfer of the certificate to another communications service provider, as allowed by section 10 of this chapter. The provider shall identify the other communications service provider to which the sale, assignment, lease, or transfer is made.
(5) The relinquishment of any certificate issued under this chapter. The provider shall identify:
(A) any other certificate of territorial authority issued under this chapter that will be retained by the provider; (B) the number of Indiana customers in the service area covered by the certificate being relinquished; and
(C) the method by which the provider's customers were or will be notified of the relinquishment, if required in a rule adopted by the commission under section 11(b) of this chapter.
(6) This subdivision does not apply to a provider of commercial mobile service (as defined in 47 U.S.C. 332). A change in the communications service provided in one (1) or more of the service areas identified in the provider's application under section 6(a)(4) of this chapter. However, if new services will be provided in one (1) or more of the service areas, the commission may require the provider to submit a new application under section 6 of this chapter with respect to those services.
(7) A change in one (1) or more of the service areas identified in the provider's application under section 6(a)(4) of this chapter that would increase or decrease the territory within the service area.
The commission shall prescribe the time in which a provider must report changes under this section. The commission may prescribe a form for the reporting of changes under this section.
As added by P.L.27-2006, SEC.55. Amended by P.L.1-2007, SEC.76.

IC 8-1-32.5-13
Record of certificates issued; public access
Sec. 13. The commission shall maintain a record of all certificates of territorial authority issued under this chapter. The record must include all application forms, notices of change under section 12 of this chapter, and other documents filed with the commission under this chapter. The record must be made available:
(1) for public inspection and copying in the office of the commission during regular business hours under IC 5-14-3; and
(2) electronically through the computer gateway administered by the office of technology established by IC 4-13.1-2-1;
to the extent the information in the record is not exempt from public disclosure under IC 5-14-3-4(a).
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-14
Exemption from local franchises and fees
Sec. 14. A communications service provider that holds a certificate issued under this chapter is exempt from local franchises and related fees to the same extent as a communications service provider that holds a certificate of territorial authority or an indeterminate permit issued under IC 8-1-2 before July 1, 2009.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-15
Commission's authority to adopt rules Sec. 15. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.27-2006, SEC.55.



CHAPTER 32.6. ACCESS TO REAL PROPERTY BY COMMUNICATIONS SERVICE PROVIDERS

IC 8-1-32.6-2
"Communications service"
Sec. 2. (a) As used in this chapter, "communications service" refers to any of the following:
(1) Telecommunications service (as defined in 47 U.S.C. 153(46)).
(2) Information service (as defined in 47 U.S.C. 153(20)).
(b) The term includes:
(1) video service (as defined in IC 8-1-34-14);
(2) broadband service;
(3) advanced services (as defined in 47 CFR 51.5); and
(4) Internet Protocol enabled services;
however classified by the Federal Communications Commission.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-3
"Communications service provider"
Sec. 3. As used in this chapter, "communications service provider" means a person or an entity, or an affiliate (as defined in IC 8-1-34-1) of a person or an entity, that offers communications service to customers in Indiana, without regard to the technology or medium used by the person or entity to provide the communications service. The term includes a provider of commercial mobile service (as defined in 47 U.S.C. 332).
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-4
"Multitenant real estate"
Sec. 4. As used in this chapter, "multitenant real estate" means any:
(1) geographic area;
(2) building; or
(3) group of buildings;
containing more than one (1) unit for business purposes. The term includes office buildings and office parks. The term does not include apartment buildings, condominiums, or subdivisions.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-5
"Person" Sec. 5. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, an unincorporated association, or a governmental entity.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-6
"Provider of last resort"
Sec. 6. As used in this chapter, "provider of last resort" has the meaning set forth in IC 8-1-32.4-9.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-7
Prohibited contracts, agreements, and arrangements; complaint; commission investigation; civil penalty; enforcement by attorney general; right to appeal
Sec. 7. (a) After March 27, 2006, a communications service provider shall not enter into any contract, agreement, or other arrangement that does any of the following:
(1) Requires any person to restrict or limit:
(A) the ability of another communications service provider to obtain easements or rights-of-way for the installation of facilities or equipment used to provide communications service to Indiana customers; or
(B) access to real property by another communications service provider.
(2) Offers or grants incentives or rewards to an owner of real property if the incentives or rewards are contingent upon the property owner's agreement to restrict or limit:
(A) the ability of another communications service provider to obtain easements or rights-of-way for the installation of facilities or equipment used to provide communications service on the property; or
(B) access to the owner's real property by another communications service provider.
A contract, an agreement, or any other arrangement that violates this section is void if the contract, agreement, or arrangement is entered into after March 27, 2006. However, a contract, an agreement, or any other arrangement that otherwise violates this section remains in effect until such time as it would normally terminate or expire if the contract, agreement, or arrangement is entered into before March 28, 2006.
(b) This section does not prohibit a communications service provider and a subscriber from entering into any lawful contract, agreement, or other arrangement concerning the communications service offered by the communications service provider to the subscriber.
(c) Upon:
(1) a complaint filed by:
(A) another communications service provider;
(B) a subscriber or potential subscriber of communications

service;
(C) the utility consumer counselor; or
(D) any class satisfying the standing requirements of IC 8-1-2-54; or
(2) the commission's own motion;
the commission may investigate whether a communications service provider has violated this section. If, after notice and an opportunity for hearing, the commission determines that the communications service provider has violated this section, the commission may issue an order imposing a civil penalty of not more than five hundred dollars ($500) for each violation. For purposes of this subsection, each day that a contract, an agreement, or an arrangement prohibited by this section remains in effect constitutes a separate violation.
(d) The attorney general may bring an action in the name of the state to enforce an order of the commission under subsection (c), including the collection of an unpaid civil penalty imposed by the commission.
(e) Civil penalties collected under this section shall be deposited in the state general fund.
(f) A determination by the commission under this section is subject to appeal under IC 8-1-3.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-8
Exclusive service arrangements; relief from provider of last resort obligations; voluntary provision of services
Sec. 8. (a) The commission may not require a communications service provider, including a provider of last resort, to provide any communications service to the occupants of multitenant real estate if the owner, operator, or developer of the multitenant real estate does any of the following to the benefit of another communications service provider:
(1) Permits only one (1) communications service provider to install the provider's facilities or equipment during the construction or development phase of the multitenant real estate.
(2) Accepts or agrees to accept incentives or rewards that:
(A) are offered by a communications service provider to the owner, operator, developer, or occupants of the multitenant real estate; and
(B) are contingent upon the provision of communications service by that provider to the occupants of the multitenant real estate, to the exclusion of any services provided by other communications service providers.
(3) Collects from the occupants of the multitenant real estate any charges for the provision of communications service to the occupants, including charges collected through rent, fees, or dues.
(4) Enters into an agreement with a communications service provider that is prohibited by section 7 of this chapter. (b) This subsection applies to a communications service provider that is relieved under subsection (a) of an obligation to provide communications service to the occupants of multitenant real estate. This section does not prohibit the communications service provider from voluntarily offering service to the occupants of the multitenant real estate. However, the commission shall not exercise jurisdiction over the terms, conditions, rates, or availability of any communications service voluntarily offered by a communications service provider under this subsection.
As added by P.L.27-2006, SEC.56. Amended by P.L.8-2012, SEC.10.

IC 8-1-32.6-9
Owners, operators, and developers of multitenant real estate; prohibited acts; reasonable conditions on access; right of action
Sec. 9. (a) Except as provided in subsection (b), the owner, operator, or developer of multitenant real estate located in a service area in which one (1) or more communications service providers are authorized to provide communications service may not do any of the following:
(1) Prevent a communications service provider from installing on the premises communications service equipment that an occupant requests.
(2) Interfere with a communications service provider's installation on the premises of communications service equipment that an occupant requests.
(3) Discriminate against a communications service provider or impose unduly burdensome conditions on the terms, conditions, and compensation for a communications service provider's installation of communications service equipment on the premises.
(4) Demand or accept an unreasonable payment from:
(A) an occupant; or
(B) a communications service provider;
in exchange for allowing the communications service provider access to the premises.
(5) Discriminate against or in favor of an occupant in any manner, including charging higher or lower rental charges to the occupant, because of the communications service provider from which the occupant receives communications service.
(b) This section does not prohibit the owner, operator, or developer of multitenant real estate from doing any of the following:
(1) Imposing a condition on a communications service provider that is reasonably necessary to protect:
(A) the safety, security, appearance, or condition of the property; or
(B) the safety and convenience of other persons.
(2) Imposing a reasonable limitation on the hours during which a communications service provider may have access to the premises to install communications service equipment.
(3) Imposing a reasonable limitation on the number of

communications service providers that have access to the premises, if the owner, operator, or developer can demonstrate a space constraint that requires the limitation.
(4) Requiring a communications service provider to agree to indemnify the owner, operator, or developer for damage caused by installing, operating, or removing communications service equipment on or from the premises.
(5) Requiring an occupant or a communications service provider to bear the entire cost of installing, operating, or removing communications service equipment.
(6) Requiring a communications service provider to pay compensation for access to or use of the premises, as long as the compensation is:
(A) reasonable; and
(B) nondiscriminatory;
among communications service providers.
(c) For purposes of this subsection, an "affected person" includes the following:
(1) An occupant that is a current or potential subscriber of communications service on the premises of multitenant real estate.
(2) A unit in which multitenant real estate is located, acting on behalf of:
(A) a person described in subdivision (1); or
(B) other similarly situated persons.
(3) A communications service provider.
An affected person that alleges a violation of this section by the owner, operator, or developer of multitenant real estate may seek equitable or compensatory relief in a court having jurisdiction. The party prevailing in any action filed under this section is entitled to recover the costs of the action, including reasonable attorney's fees as determined by the court.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-10
Commission's authority to adopt rules
Sec. 10. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.27-2006, SEC.56.



CHAPTER 32.7. USE AND PROVISION OF COMMUNICATIONS SERVICE BY THE STATE

IC 8-1-32.7-2
"Communications service provider"
Sec. 2. As used in this chapter, "communications service provider" has the meaning set forth in IC 8-1-32.5-4.
As added by P.L.79-2012, SEC.1.

IC 8-1-32.7-3
"I-Light"
Sec. 3. As used in this chapter, "I-Light" refers to the high speed communications network that connects state educational institutions and private postsecondary educational institutions throughout Indiana. The term includes the networks, and any successor networks, known at any time as I-Light or I-Light 2, or any other version or iteration of those names, or by any other designation.
As added by P.L.79-2012, SEC.1.

IC 8-1-32.7-4
"State"
Sec. 4. (a) As used in this chapter, "state" means the state of Indiana and any officer, agency, department, board, bureau, commission, division, or institution of the state of Indiana, the trustees or board of directors of any instrumentality of the state of Indiana or body politic of the state of Indiana, and the trustees of any state educational institution.
(b) The term includes a state agency or other instrumentality of state government that holds the contract for the state's indefeasible right of use to I-Light.
As added by P.L.79-2012, SEC.1.

IC 8-1-32.7-5
Use of I-Light to provide communications service prohibited; exceptions; existing contractual obligations
Sec. 5. (a) Except as provided in subsections (b) and (c) and in IC 21-28-5, after March 31, 2012, I-Light may not be used to offer or provide, directly or indirectly, communications service to the public or to any private or governmental entity.
(b) This section does not prohibit the use of I-Light for any of the following:
(1) The provision of communications service to the extent used solely for 911 service, enhanced 911 service, or any other

emergency or law enforcement purpose.
(2) The provision of communications service to a state educational institution or a private postsecondary educational institution in furtherance of education or research for the direct benefit of students, faculty, or staff. The provision of communications service under this subdivision may include the provision of communications service to a person that is not a state educational institution or a private postsecondary educational institution if:
(A) the person has a research and development relationship with a state educational institution or a private postsecondary educational institution; and
(B) the communications service required by and provided to the person:
(i) is a one (1) gigabit per second or greater network connection;
(ii) is used in furtherance of the research and development relationship only;
(iii) is provided only for a specific research and development project;
(iv) is provided only for the limited duration of the specific research and development project; and
(v) is not provided in competition with private sector communications service providers' provision of communications service.
(3) The provision of communications service to member licensees of Indiana Public Broadcasting Stations, Inc., for the direct benefit of public broadcasting.
(c) Notwithstanding subsection (a), the state remains subject to any contractual rights, duties, and obligations incurred by the state and owed to any private person under a contract for the provision of communications service that was entered into by the state before April 1, 2012, and that remains in effect after March 31, 2012. All liens, security interests, royalties, and other contracts, rights, and interests owed to a private person under the contract continue in full force and effect and must be paid or performed by the state in the manner specified in the contract, subject to the right of the state and all other contracting parties to renegotiate the terms of the contract at any time before the expiration of the contract.
As added by P.L.79-2012, SEC.1.



CHAPTER 33. INDIANA BROADBAND DEVELOPMENT PROGRAM

IC 8-1-33-2
"Affordable broadband services"
Sec. 2. As used in this chapter, "affordable broadband services" means broadband services that are available at a price reasonably comparable to the price charged for broadband services in an area that is not an underserved area.
As added by P.L.235-2005, SEC.105.

IC 8-1-33-3
"Authority"
Sec. 3. As used in this chapter, "authority" refers to the Indiana finance authority established by IC 4-4-11-4.
As added by P.L.235-2005, SEC.105.

IC 8-1-33-4
"Broadband developer"
Sec. 4. As used in this chapter, "broadband developer" means a person selected by the authority to acquire, construct, develop, and create any part of the broadband infrastructure.
As added by P.L.235-2005, SEC.105.

IC 8-1-33-5
"Broadband development program" or "program"
Sec. 5. As used in this chapter, "broadband development program" or "program" refers to the Indiana broadband development program established by section 15 of this chapter.
As added by P.L.235-2005, SEC.105.

IC 8-1-33-6
"Broadband infrastructure"
Sec. 6. As used in this chapter, "broadband infrastructure" includes all facilities, hardware, and software and other intellectual property used for and necessary to provide broadband services in underserved areas of Indiana, including voice, video, and data.
As added by P.L.235-2005, SEC.105.
IC 8-1-33-7
"Broadband operator"
Sec. 7. As used in this chapter, "broadband operator" means a person selected by the authority to operate any part of the broadband infrastructure.
As added by P.L.235-2005, SEC.105.

IC 8-1-33-8
"Broadband services"
Sec. 8. As used in this chapter, "broadband services" includes services, including voice, video, and data, that provide capacity for transmission of more than three hundred eighty-four (384) kilobits per second in at least one (1) direction regardless of the technology or medium used, including wireless, copper wire, fiber optic cable, or coaxial cable. If voice transmission capacity is offered in conjunction with other services using transmission of more than three hundred eighty-four (384) kilobits per second, the voice transmission capacity may be less than three hundred eighty-four (384) kilobits per second. The authority shall annually reconsider the three hundred eighty-four (384) kilobits threshold under this section with a bias toward raising the threshold in a manner consistent with technological advances.
As added by P.L.235-2005, SEC.105. Amended by P.L.152-2009, SEC.2.

IC 8-1-33-9
"Development costs"
Sec. 9. As used in this chapter, "development costs" means the costs associated with the broadband infrastructure that have been approved by the authority and includes all the following:
(1) The costs for the planning, acquiring, leasing, constructing and maintaining of the broadband infrastructure.
(2) Payments for options to purchase, deposits on contracts of purchase, and payments for the purchases of properties for the broadband infrastructure.
(3) Financing, refinancing, acquisition, demolition, construction, rehabilitation, and site development of new and existing buildings.
(4) Carrying charges during construction.
(5) Purchases of hardware, software, facilities, or other expenses related to the broadband infrastructure.
(6) Legal, organizational, and marketing expenses, project manager and clerical staff salaries, office rent, and other incidental expenses.
(7) Payment of fees for preliminary feasibility studies and advances for planning, engineering, and architectural work.
(8) Any other costs and expenses necessary for the acquisition, construction, maintenance, and operation of all or part of the broadband infrastructure.
As added by P.L.235-2005, SEC.105.
IC 8-1-33-10
"Person"
Sec. 10. As used in this chapter, "person" means an individual, a corporation, a rural electric membership corporation, a limited or general partnership, a joint venture, a limited liability company, or a governmental entity, including a body corporate and politic, political subdivision, municipal corporation, school, college, university, hospital, health care facility, library, or nonprofit organization. The term does not include the state.
As added by P.L.235-2005, SEC.105.

IC 8-1-33-11
"Relevant services"
Sec. 11. (a) As used in this chapter, "relevant services" refers to:
(1) cable service (as defined in 47 U.S.C. 522(6));
(2) telecommunications service (as defined in 47 U.S.C. 153(46)); and
(3) information service (as defined in 47 U.S.C. 153(20)).
(b) The term includes:
(1) advanced services (as defined in 47 CFR 51.5);
(2) broadband service; and
(3) Internet Protocol enabled services;
however classified by the Federal Communications Commission.
As added by P.L.235-2005, SEC.105.

IC 8-1-33-12
"Political subdivision"
Sec. 12. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13. The term includes any entity:
(1) owned, operated, or controlled by a political subdivision; or
(2) in which a political subdivision otherwise has an interest, whether direct or indirect.
As added by P.L.235-2005, SEC.105.

IC 8-1-33-13
"Underserved area"
Sec. 13. As used in this chapter, "underserved area" means an area within Indiana that the authority determines is not being adequately served with broadband service.
As added by P.L.235-2005, SEC.105. Amended by P.L.27-2006, SEC.57.

IC 8-1-33-14
Repealed
(Repealed by P.L.27-2006, SEC.61.)

IC 8-1-33-15
Indiana broadband development program established
Sec. 15. (a) The Indiana broadband development program is established in order to encourage the provision of affordable

broadband services and networks that will:
(1) ensure the long term growth of and the enhancement and delivery of services by the business, educational, medical, commercial, nonprofit, and governmental entities in underserved areas in Indiana; and
(2) benefit residential, commercial, public, governmental, and nonprofit entities in underserved areas in Indiana.
(b) The authority shall administer the broadband development program.
As added by P.L.235-2005, SEC.105.

IC 8-1-33-16
Powers of the authority
Sec. 16. (a) The powers of the authority under this chapter include all those necessary to carry out and effectuate the purposes of this chapter, including the following:
(1) To invest any money of the authority at the authority's discretion, in any obligations determined proper by the authority, and name and use depositories for the authority's money.
(2) To receive and distribute state or local funding, including grants, loans, and appropriations.
(3) To make loans or grants to broadband developers and broadband operators that will acquire, construct, maintain, and operate all or part of the broadband infrastructure serving underserved areas.
(4) To provide operating assistance to make broadband services more affordable to broadband developers, broadband operators, and broadband customers in underserved areas, in conjunction with broadband infrastructure financed by the authority.
(5) To set construction, operation, and financing standards for the broadband infrastructure in connection with authority financing and to provide for inspections to determine compliance with those standards.
(6) To investigate, evaluate, and assess the current broadband infrastructure and the future broadband infrastructure needs of Indiana and to encourage and participate in aggregation strategies for the broadband services of all public entities and nonprofit corporations in Indiana to maximize the interconnectivity and efficiencies of the broadband infrastructure.
(7) To make expenditures necessary to carry out the authority's duties under this chapter, including paying the authority's operating expenses.
(b) As part of an application for financing under this chapter, a broadband developer or broadband operator must file with the authority a participation plan for small and minority owned businesses and a communitywide outreach plan to educate the public with respect to the availability of broadband services. The authority may not approve an application unless a plan is submitted under this

subsection.
As added by P.L.235-2005, SEC.105.



CHAPTER 34. VIDEO SERVICE FRANCHISES

IC 8-1-34-2
"Certificate"
Sec. 2. As used in this chapter, "certificate" refers to a certificate of franchise authority issued by the commission under section 17 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-3
"Commission"
Sec. 3. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-4
"Franchise"
Sec. 4. As used in this chapter, "franchise" means an initial authorization, or a renewal of an authorization, that:
(1) is issued by the commission under this chapter after June 30, 2006; and
(2) authorizes the construction or operation of a video service system in a designated service area in Indiana.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-5
"Gross revenue"
Sec. 5. As used in this chapter, "gross revenue" means all consideration of any kind or nature, including cash, credits, property, and in kind contributions:
(1) received by a holder from the operation of a video service system in a particular unit in Indiana; and
(2) calculated by the holder under section 23 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-6
"Holder"
Sec. 6. As used in this chapter, "holder" refers to a person that holds a certificate issued by the commission under this chapter after June 30, 2006.
As added by P.L.27-2006, SEC.58.
IC 8-1-34-7
"Incumbent provider"
Sec. 7. As used in this chapter, "incumbent provider" means the provider serving the largest number of video service subscribers in a particular local franchise service area on July 1, 2006.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-8
"Local franchise"
Sec. 8. As used in this chapter, "local franchise" means an initial authorization, or a renewal of an authorization, that:
(1) is issued by a unit before July 1, 2006; and
(2) authorizes the construction or operation of a video service system in a designated service area in the unit.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-9
"Other programming service"
Sec. 9. As used in this chapter, "other programming service" refers to information that a provider makes available to all subscribers generally.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-10
"Person"
Sec. 10. As used in this chapter, "person" means an individual, a corporation, a partnership, a limited liability company, an association, or another entity organized under the laws of any state.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-11
"Provider"
Sec. 11. As used in this chapter, "provider" refers to a multichannel video programming distributor (as defined in 47 U.S.C. 522(13)).
As added by P.L.27-2006, SEC.58.

IC 8-1-34-12
"Unit"
Sec. 12. As used in this chapter, "unit" has the meaning set forth in IC 36-1-2-23.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-13
"Video programming"
Sec. 13. As used in this chapter, "video programming" has the meaning set forth in 47 U.S.C. 522(20).
As added by P.L.27-2006, SEC.58.

IC 8-1-34-14 "Video service"
Sec. 14. (a) As used in this chapter, "video service" means:
(1) the transmission to subscribers of video programming and other programming service:
(A) through facilities located at least in part in a public right-of-way; and
(B) without regard to the technology used to deliver the video programming or other programming service; and
(2) any subscriber interaction required for the selection or use of the video programming or other programming service.
(b) The term does not include commercial mobile service (as defined in 47 U.S.C. 332).
As added by P.L.27-2006, SEC.58.

IC 8-1-34-15
"Video service system"
Sec. 15. (a) As used in this chapter, "video service system" means a system, consisting of a set of transmission paths and associated signal generation, reception, and control equipment, that is designed to provide video service directly to subscribers within a community. The term includes the:
(1) optical spectrum wavelengths;
(2) bandwidth; or
(3) other current or future technological capacity;
used to provide the video service.
(b) The term does not include a system that transmits video service to subscribers without using any public right-of-way.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-16
Commission as sole franchising authority; application; confidential information; filing fee
Sec. 16. (a) Except as provided in section 21 of this chapter, after June 30, 2006:
(1) the commission is the sole franchising authority (as defined in 47 U.S.C. 522(10)) for the provision of video service in Indiana; and
(2) a unit may not:
(A) require a provider to obtain a separate franchise;
(B) impose any fee, gross receipt tax, licensing requirement, rate regulation, or build-out requirement on a provider;
(C) regulate a holder or provider; or
(D) establish, fund, or otherwise designate an agency, a board, or another subordinate entity to monitor, supervise, evaluate, or regulate the holder or provider;
except as authorized by this chapter.
(b) Except as provided in section 21 of this chapter, a person who seeks to provide video service in Indiana after June 30, 2006, shall file with the commission an application for a franchise. The application shall be made on a form prescribed by the commission

and must include the following:
(1) A sworn affidavit, signed by an officer or another person authorized to bind the applicant, that affirms the following:
(A) That the applicant has filed or will timely file with the Federal Communications Commission all forms required by the Federal Communications Commission before offering video service in Indiana.
(B) That the applicant agrees to comply with all federal and state statutes, rules, and regulations applicable to the operation of the applicant's video service system.
(C) That the applicant agrees to:
(i) comply with any local ordinance or regulation governing the use of public rights-of-way in the delivery of video service; and
(ii) recognize the police powers of a unit to enforce the ordinance or regulation.
(D) If the applicant will terminate an existing local franchise under section 21 of this chapter, that the applicant agrees to perform any obligations owed to any private person, as required by section 22 of this chapter.
(2) The applicant's legal name and any name under which the applicant does or will do business in Indiana, as authorized by the secretary of state.
(3) The address and telephone number of the applicant's principal place of business, along with contact information for the person responsible for ongoing communications with the commission.
(4) The names and titles of the applicant's principal officers.
(5) The legal name, address, and telephone number of the applicant's parent company, if any.
(6) A description of each service area in Indiana to be served by the applicant. A service area described under this subdivision may include an unincorporated area in Indiana.
(7) The expected date for the deployment of video service in each of the areas identified in subdivision (6).
(8) A list of other states in which the applicant provides video service.
(9) If the applicant will terminate an existing local franchise under section 21(b) of this chapter, a copy of the written notice sent to the municipality under section 21(c) of this chapter.
(10) Any other information the commission considers necessary to:
(A) monitor the provision of video service to Indiana customers; and
(B) prepare the commission's annual report to the regulatory flexibility committee under IC 8-1-2.6-4.
(c) This section does not empower the commission to require:
(1) an applicant to disclose confidential and proprietary business plans and other confidential information without adequate protection of the information; or (2) a provider to disclose more frequently than in each odd numbered year information regarding the areas in which an applicant has deployed, or plans to deploy, video services.
The commission shall exercise all necessary caution to avoid disclosure of confidential information supplied under this section.
(d) The commission may charge a fee for filing an application under this section. Any fee charged by the commission under this subsection may not exceed the commission's actual costs to process and review the application under section 17 of this chapter.
(e) Nothing in this title may be construed to require an applicant or a provider to disclose information that identifies by census block, street address, or other similar level of specificity the areas in which the applicant or provider has deployed, or plans to deploy, video service in Indiana. The commission may not disclose, publish, or report by census block, street address, or other similar level of specificity any information identifying the areas in Indiana in which an applicant or a provider has deployed, or plans to deploy, video service.
As added by P.L.27-2006, SEC.58. Amended by P.L.183-2006, SEC.1; P.L.59-2011, SEC.1; P.L.219-2011, SEC.4.

IC 8-1-34-17
Issuance of certificate; build-out requirements prohibited; settlement agreements approved before July 29, 2004; use of rights-of-way
Sec. 17. (a) Not later than fifteen (15) business days after the commission receives an application under section 16 of this chapter, the commission shall determine whether the application is complete and properly verified. If the commission determines that the application is incomplete or is not properly verified, the commission shall notify the applicant of the deficiency and allow the applicant to resubmit the application after correcting the deficiency. If the commission determines that the application is complete and properly verified, the commission shall issue the applicant a certificate of franchise authority. A certificate issued under this section must contain:
(1) a grant of authority to provide the video service requested in the application;
(2) a grant of authority to use and occupy public rights-of-way in the delivery of the video service, subject to:
(A) state and local laws and regulations governing the use and occupancy of public rights-of-way; and
(B) the police powers of local units to enforce local ordinances and regulations governing the use and occupancy of public rights-of-way; and
(3) a statement that the authority granted under subdivisions (1) and (2) is subject to the holder's lawful provision and operation of the video service.
(b) Except as provided in subsection (c) and sections 16(c) and 28 of this chapter, the commission may not require a provider to: (1) satisfy any build-out requirements;
(2) deploy, or make investments in, any infrastructure, facilities, or equipment; or
(3) pay an application fee, a document fee, a state franchise fee, a service charge, or any fee other than the franchise fee paid to a local unit under section 24 of this chapter;
as a condition of receiving or holding a certificate under this chapter.
(c) This section does not limit the commission's right to enforce any obligation described in subsection (b) that a provider is subject to under the terms of a settlement agreement approved by the commission before July 29, 2004.
(d) The general assembly, a state agency, or a unit may not adopt a law, rule, ordinance, or regulation governing the use and occupancy of public rights-of-way that:
(1) discriminates against any provider, or is unduly burdensome with respect to any provider, based on the particular facilities or technology used by the provider to deliver video service; or
(2) allows a video service system owned or operated by a unit to use or occupy public rights-of-way on terms or conditions more favorable or less burdensome than those that apply to other providers.
A law, a rule, an ordinance, or a regulation that violates this subsection is void.
As added by P.L.27-2006, SEC.58. Amended by P.L.1-2007, SEC.77.

IC 8-1-34-18
Transfer of certificate
Sec. 18. Subject to the notice requirements under section 20 of this chapter, a certificate issued under this chapter may be transferred to any successor in interest of the holder to which the certificate is originally granted.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-19
Termination of certificate by holder
Sec. 19. A certificate issued under this chapter may be terminated by the holder by submitting notice to the commission under section 20 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-20
Notice of change; notice of intent to provide service; customer notification requirements
Sec. 20. (a) In connection with, or as a condition of receiving, a certificate under this chapter, the commission shall require a holder to notify the commission, after the issuance of a certificate, of any of the following changes involving the holder or the certificate issued:
(1) Any transaction involving a change in the ownership, operation, control, or corporate organization of the holder, including a merger, an acquisition, or a reorganization. (2) A change in the holder's legal name or the adoption of, or change to, an assumed business name. The holder shall submit to the commission a certified copy of the:
(A) amended certificate of authority; or
(B) certificate of assumed business name;
issued by the secretary of state to reflect the change.
(3) A change in the holder's principal business address or in the name of the person authorized to receive notice on behalf of the holder.
(4) Any transfer of the certificate to a successor in interest of the holder allowed by section 18 of this chapter. The holder shall identify the successor in interest to which the transfer is made.
(5) The termination of any certificate issued under this chapter, as allowed by section 19 of this chapter. The holder shall identify:
(A) any other certificate issued under this chapter that will be retained by the holder;
(B) the number of Indiana customers in the service area covered by the certificate being terminated; and
(C) the method by which the holder's customers were notified of the termination, if required by the commission under subsection (c).
(6) A change in the video programming or other programming service provided in one (1) or more of the services areas identified under section 16(b)(6) of this chapter in the holder's most recent application for a certificate under this chapter.
(7) A change in one (1) or more of the service areas identified under section 16(b)(6) of this chapter that would increase or decrease the territory within the service area. The holder shall describe the new boundaries of the affected service areas after the proposed change is made.
The commission shall prescribe the time in which a holder must report changes under this section. The commission may prescribe a form for the reporting of changes under this section.
(b) In connection with, or as a condition of, receiving a certificate under this chapter, the commission shall require a holder to notify a unit:
(1) in which the holder does not already provide video service under:
(A) a local franchise issued by the unit before July 1, 2006; or
(B) another certificate issued under this chapter after June 30, 2006; and
(2) that is included in the holder's service area under the certificate being issued;
that the holder intends to provide video service in the unit's jurisdiction. The holder shall give the notice required under this subdivision not later than ten (10) days before the holder begins providing video service in the unit's jurisdiction. (c) In connection with the issuance of a certificate under this chapter, the commission may require a holder to provide advance notice to the holder's Indiana customers if the holder will do any of the following:
(1) Change the rates and charges for video service that the holder offers in any of its service areas in Indiana.
(2) Cease to offer video service, or any specific video programming or other programming service, that the holder offers in any of the holder's service areas in Indiana.
The commission shall prescribe any customer notification requirements under this subsection in a rule of general application adopted under IC 4-22-2.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-21
Election to operate under local franchise; termination of local franchise; notice; outstanding and prepaid franchise fees
Sec. 21. (a) For purposes of this section, a provider is considered to be a holder of a local franchise on June 30, 2006, if:
(1) the provider; or
(2) any affiliate or successor entity of the provider;
holds a local franchise to provide video service in a unit on June 30, 2006.
(b) After June 30, 2006, a provider that is the holder of a local franchise on June 30, 2006, regardless of whether the provider is the incumbent provider in the local franchise service area, may elect to:
(1) continue providing video service under the local franchise until the local franchise expires; or
(2) subject to section 22 of this chapter, terminate the local franchise and apply to the commission for a certificate under this chapter.
(c) A provider that elects to terminate a local franchise under subsection (b) must provide written notice of the provider's election to:
(1) the commission; and
(2) the affected unit;
not later than November 1, 2006. The local franchise is terminated on the date the commission issues a certificate to the provider under this chapter.
(d) Not later than ninety (90) days after a local franchise is terminated under subsection (c), the provider that terminated the local franchise shall remit to the affected unit any accrued but unpaid franchise fees due under the local franchise. If the provider has credit remaining from any prepaid franchise fees, the provider may deduct the amount of the credit from any future fees or taxes owed to the affected unit.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-22
Terminated local franchise; rights, duties, and obligations owed to

private persons; right of action; "private person"
Sec. 22. (a) A provider that elects to terminate a local franchise under section 21 of this chapter remains subject to the contractual rights, duties, and obligations incurred by the provider that are owed to any private person.
(b) All liens, security interests, royalties, and other contracts, rights, and interests owed to a private person, shall:
(1) continue in full force and effect without the need for renewal, extension, or continuance; and
(2) be paid or performed by the provider after becoming a holder of a certificate under this chapter.
(c) The commission shall condition the issuance or renewal of a certificate under this chapter on a provider's payment and performance of the rights, duties, and obligations described in this section. In applying for an initial certificate or a renewal certificate under this chapter, a provider shall agree to pay or perform the obligations described in this section, as required by section 16(b)(1)(D) of this chapter.
(d) A private person that claims to be:
(1) owed any rights, duties, or obligations by a holder under this section; and
(2) aggrieved by a holder's alleged violation of this section;
may bring an action in a court with jurisdiction to enforce the rights, duties, or obligations claimed to be owed to the person.
(e) As used in this section, "private person" does not include:
(1) the unit that issued the terminated local franchise;
(2) a political subdivision (as defined in IC 36-1-2-13) not described in subdivision (1); or
(3) any official, agent, or employee of:
(A) the unit that issued the terminated local franchise; or
(B) a political subdivision described in subdivision (2);
in the individual's official capacity.
As added by P.L.27-2006, SEC.58. Amended by P.L.183-2006, SEC.2.

IC 8-1-34-23
Gross revenue; determination under existing local franchise; determination when no local franchise exists; unincorporated areas; annexed territory
Sec. 23. (a) Except as provided in subsection (b), the holder of a certificate under this chapter shall, at the end of each calendar quarter, determine under subsections (c) and (d) the gross revenue received during that quarter from the holder's provision of video service in each unit included in the holder's service area under the certificate.
(b) This subsection applies to a holder or other provider providing video service in a unit in which a provider of video service is required on June 30, 2006, to pay a franchise fee based on a percentage of gross revenues. The holder's or provider's gross revenue shall be determined as follows: (1) If only one (1) local franchise is in effect on June 30, 2006, the holder or provider shall determine gross revenue as the term is defined in the local franchise in effect on June 30, 2006.
(2) If:
(A) more than one (1) local franchise is in effect on June 30, 2006; and
(B) the holder or provider is subject to a local franchise in the unit on June 30, 2006;
the holder or provider shall determine gross revenue as the term is defined in the local franchise to which the holder or provider is subject on June 30, 2006.
(3) If:
(A) more than one (1) local franchise is in effect on June 30, 2006; and
(B) the holder is not subject to a local franchise in the unit on June 30, 2006;
the holder shall determine gross revenue as the term is defined in the local franchise in effect on June 30, 2006, that is most favorable to the unit.
(c) This subsection does not apply to a holder that is required to determine gross revenue under subsection (b). The holder shall include the following in determining the gross revenue received during the quarter with respect to a particular unit:
(1) Fees and charges charged to subscribers for video service provided by the holder. Fees and charges under this subdivision include the following:
(A) Recurring monthly charges for video service.
(B) Event based charges for video service, including pay per view and video on demand charges.
(C) Charges for the rental of set top boxes and other equipment.
(D) Service charges related to the provision of video service, including activation, installation, repair, and maintenance charges.
(E) Administrative charges related to the provision of video service, including service order and service termination charges.
(2) Revenue received by an affiliate of the holder from the affiliate's provision of video service, to the extent that treating the revenue as revenue of the affiliate, instead of revenue of the holder, would have the effect of evading the payment of fees that would otherwise be paid to the unit. However, revenue of an affiliate may not be considered revenue of the holder if the revenue is otherwise subject to fees to be paid to the unit.
(d) This subsection does not apply to a holder that is required to determine gross revenue under subsection (b). The holder shall not include the following in determining the gross revenue received during the quarter with respect to a particular unit:
(1) Revenue not actually received, regardless of whether it is billed. Revenue described in this subdivision includes bad debt. (2) Revenue received by an affiliate or any other person in exchange for supplying goods and services used by the holder to provide video service under the holder's certificate.
(3) Refunds, rebates, or discounts made to subscribers, advertisers, the unit, or other providers leasing access to the holder's facilities.
(4) Revenue from providing service other than video service, including revenue from providing:
(A) telecommunications service (as defined in 47 U.S.C. 153(46));
(B) information service (as defined in 47 U.S.C. 153(20)), other than video service; or
(C) any other service not classified as cable service or video programming by the Federal Communications Commission.
(5) Any fee imposed on the holder under this chapter that is passed through to and paid by subscribers, including the franchise fee:
(A) imposed under section 24 of this chapter for the quarter immediately preceding the quarter for which gross revenue is being computed; and
(B) passed through to and paid by subscribers during the quarter for which gross revenue is being computed.
(6) Revenue from the sale of video service for resale in which the purchaser collects a franchise fee under:
(A) this chapter; or
(B) a local franchise agreement in effect on July 1, 2006;
from the purchaser's customers. This subdivision does not limit the authority of a unit, or the commission on behalf of a unit, to impose a tax, fee, or other assessment upon the purchaser under 47 U.S.C. 542(h).
(7) Any tax of general applicability:
(A) imposed on the holder or on subscribers by a federal, state, or local governmental entity; and
(B) required to be collected by the holder and remitted to the taxing entity;
including the state gross retail and use taxes (IC 6-2.5) and the utility receipts tax (IC 6-2.3).
(8) Any forgone revenue from providing free or reduced cost cable video service to any person, including:
(A) employees of the holder;
(B) the unit; or
(C) public institutions, public schools, or other governmental entities, as required or permitted by this chapter or by federal law.
However, any revenue that the holder chooses to forgo in exchange for goods or services through a trade or barter arrangement shall be included in gross revenue.
(9) Revenue from the sale of:
(A) capital assets; or
(B) surplus equipment that is not used by the purchaser to

receive video service from the holder.
(10) Reimbursements that:
(A) are made by programmers to the holder for marketing costs incurred by the holder for the introduction of new programming; and
(B) exceed the actual costs incurred by the holder.
(11) Late payment fees collected from customers.
(12) Charges, other than those described in subsection (c)(1), that are aggregated or bundled with charges described in subsection (c)(1) on a customer's bill, if the holder can reasonably identify the charges on the books and records by the holder in the regular course of business.
(e) If, under the terms of the holder's certificate, the holder provides video service to any unincorporated area in Indiana, the holder shall calculate the holder's gross income received from each unincorporated area served in accordance with:
(1) subsection (b); or
(2) subsections (c) and (d);
whichever is applicable.
(f) If a unit served by the holder under a certificate annexes any territory after the certificate is issued or renewed under this chapter, the holder shall:
(1) include in the calculation of gross revenue for the annexing unit any revenue generated by the holder from providing video service to the annexed territory; and
(2) subtract from the calculation of gross revenue for any unit or unincorporated area:
(A) of which the annexed territory was formerly a part; and
(B) served by the holder before the effective date of the annexation;
the amount of gross revenue determined under subdivision (1);
beginning with the calculation of gross revenue for the calendar quarter in which the annexation becomes effective. The holder shall notify the commission of the new boundaries of the affected service areas as required under section 20(a)(7) of this chapter.
As added by P.L.27-2006, SEC.58. Amended by P.L.1-2007, SEC.78; P.L.6-2012, SEC.63.

IC 8-1-34-24
Franchise fee; percentage of gross revenue; unincorporated areas; disputes over gross revenue calculation; pass through to subscribers; billing itemization; fee under local franchise
Sec. 24. (a) Subject to subsection (e), not later than forty-five (45) days after the end of each calendar quarter, the holder shall pay to each unit included in the holder's service area under a certificate issued under this chapter a franchise fee equal to:
(1) the amount of gross revenue received from providing video service in the unit during the most recent calendar quarter, as determined under section 23 of this chapter; multiplied by
(2) a percentage equal to one (1) of the following: (A) If a local franchise has never been in effect in the unit before July 1, 2006, five percent (5%).
(B) If no local franchise is in effect in the unit on July 1, 2006, but one (1) or more local franchises have been in effect in the unit before July 1, 2006, the percentage of gross revenue paid by the holder of the most recent local franchise in effect in the unit, unless the unit elects to impose a different percentage, which may not exceed five percent (5%).
(C) If there is one (1) local franchise in effect in the unit on July 1, 2006, the percentage of gross revenue paid by the holder of that local franchise as a franchise fee to the unit, unless the unit elects to impose a different percentage, which may not exceed five percent (5%). Upon the expiration of a local franchise described in this clause, the percentage shall be determined by the unit but may not exceed five percent (5%).
(D) If there is more than one (1) local franchise in effect with respect to the unit on July 1, 2006, a percentage determined by the unit, which may not exceed the greater of:
(i) five percent (5%); or
(ii) the percentage paid by a holder of any local franchise in effect in the unit on July 1, 2006.
(b) If the holder provides video service to an unincorporated area in Indiana, as described in section 23(e) of this chapter, the holder shall:
(1) calculate the franchise fee with respect to the unincorporated area in accordance with subsection (a); and
(2) remit the franchise fee to the county in which the unincorporated area is located.
If an unincorporated area served by the provider is located in one (1) or more contiguous counties, the provider shall remit part of the franchise fee calculated under subdivision (1) to each county having territory in the unincorporated area served. The part of the franchise fee remitted to a county must bear the same proportion to the total franchise fee for the area, as calculated under subdivision (1), that the number of subscribers in the county bears to the total number of subscribers in the unincorporated area served.
(c) With each payment of a franchise fee to a unit under this section, the holder shall include a statement explaining the basis for the calculation of the franchise fee. A unit may review the books and records of:
(1) the holder; or
(2) an affiliate of the holder, if appropriate;
to the extent necessary to ensure the holder's compliance with section 23 of this chapter in calculating the gross revenue upon which the remitted franchise fee is based. Each party shall bear the party's own costs of an examination under this subsection. If the holder and the unit cannot agree on the amount of gross revenue on which the franchise fee should be based, either party may petition the

commission to determine the amount of gross revenue on which the franchise fee should be based. A determination of the commission under this subsection is final, subject to the right of direct appeal by either party.
(d) A franchise fee owed by a holder to a unit under this section may be passed through to, and collected from, the holder's subscribers in the unit. To the extent allowed under 47 U.S.C. 542(c), the holder may identify as a separate line item on each regular bill issued to a subscriber:
(1) the amount of the total bill assessed as a franchise fee under this section; and
(2) the identity of the unit to which the franchise fee is paid.
(e) A holder that elects under section 21(b)(1) of this chapter to continue providing video service under a local franchise is not required to pay the franchise fee prescribed under this section, but shall pay any franchise fee imposed under the terms of the local franchise.
As added by P.L.27-2006, SEC.58. Amended by P.L.6-2012, SEC.64.

IC 8-1-34-24.5
Video service franchise fees; local and state reports
Sec. 24.5. (a) This section applies to any unit that receives franchise fees paid to the unit under:
(1) a certificate issued by the commission under this chapter; or
(2) an unexpired local franchise issued by the unit before July 1, 2006;
with respect to a particular calendar year.
(b) For each calendar year, beginning with the calendar year ending December 31, 2012, each unit to which this section applies shall submit to the commission, on a form or in the manner prescribed by the commission, a report that includes the following information for each certificate or local franchise in effect in the unit during the calendar year for which the report is submitted:
(1) The amount of franchise fees paid to the unit under the certificate or local franchise.
(2) The account of the unit into which the franchise fees identified under subdivision (1) were deposited.
(3) The purposes for which any franchise fees received by the unit during:
(A) the calendar year for which the report is submitted; or
(B) a previous calendar year;
were used or spent by the unit during the calendar year for which the report is submitted.
(4) Any other information or data concerning the receipt and use of franchise fees that the commission considers appropriate.
(c) The commission shall prescribe the form of the report and the process, deadlines, and other requirements for submitting the report required under this section.
(d) Upon receiving the annual reports required under this section, the commission shall compile and organize the data and information

contained in the reports. The commission shall include a summary of the data and information contained in the reports in the commission's annual report on the communications industry provided to the regulatory flexibility committee established by IC 8-1-2.6-4. However, this subsection does not empower the commission to disclose confidential and proprietary business plans and other confidential information without adequate protection of the information. The commission shall exercise all necessary caution to avoid disclosure of confidential information supplied under this section.
(e) The commission may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to implement this section. An emergency rule adopted by the commission under IC 4-22-2-37.1 expires on the date a rule that supersedes the emergency rule is adopted by the commission under IC 4-22-2-24 through IC 4-22-2-36 and not ninety (90) days after the rule is accepted for filing as provided in IC 4-22-2-37.1(g). However, any emergency rules adopted by the commission under this subsection must take effect by a date that enables a unit subject to this section to comply with this section with respect to the calendar year ending December 31, 2012.
As added by P.L.152-2012, SEC.9.

IC 8-1-34-25
PEG channel capacity, facilities, and financial support; unit with existing requirements
Sec. 25. (a) This section applies in a unit that:
(1) is included in the service area of a holder of a certificate issued under this chapter; and
(2) requires a provider described in section 21(a) of this chapter to provide PEG channel capacity, facilities, or financial support under a local franchise issued to the provider by the unit before July 1, 2006, regardless of whether the provider elects to:
(A) continue the local franchise under section 21(b)(1) of this chapter; or
(B) terminate the local franchise under section 21(b)(2) of this chapter and continue providing video service in the unit under a certificate issued under this chapter.
(b) As used in this section, "PEG channel" refers to a channel made available by a provider on the provider's video service system for public, educational, and governmental programming.
(c) The holder of a certificate under this chapter shall provide in the unit at least the number of PEG channels that the provider described in section 21(a) of this chapter is required to provide in the unit under the terms of the local franchise described in subsection (a)(2).
(d) If the local franchise described in subsection (a)(2) requires the provider described in section 21(a) of this chapter to provide financial support for public, educational, or governmental programming in the unit, the holder of a certificate under this chapter shall pay the unit the same cash payments on a per subscriber basis

that the provider described in section 21(a) of this chapter is required to pay the unit under the terms of the local franchise. The holder shall remit payments under this subsection to the unit on a quarterly basis, along with the franchise fee paid to the unit under section 24 of this chapter. For each calendar quarter, the holder shall remit to the unit an amount equal to:
(1) the cash payment for the quarter due from the provider described in section 21(a) of this chapter; multiplied by
(2) a fraction, the numerator of which equals the number of subscribers served by the holder in the unit, and the denominator of which equals the total number of subscribers served by all providers in the unit.
(e) Any payments remitted to a unit under subsection (d):
(1) are made:
(A) for the purposes set forth in 47 U.S.C. 531; and
(B) under the unit's authority under 47 U.S.C. 541(a)(4)(B); and
(2) may not be credited against the franchise fee payable to the unit under section 24 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-26
PEG channel capacity, facilities, and financial support; units or areas without existing requirements; authority of commission to require
Sec. 26. (a) This section applies in a unit or an unincorporated area of Indiana that:
(1) is included in the service area of a holder of a certificate issued under this chapter; and
(2) does not require a provider described in section 21(a) of this chapter to provide PEG channel capacity, facilities, or financial support under a local franchise issued before July 1, 2006.
(b) As used in this section, "PEG channel" has the meaning set forth in section 25(b) of this chapter.
(c) As a condition of issuing or renewing a certificate to a holder under this chapter, and upon:
(1) the petition of a unit or an unincorporated area included in the holder's service area under the certificate; or
(2) the commission's own motion;
the commission may require the holder to provide PEG channel capacity, facilities, or financial support to one (1) or more units or unincorporated areas in the holder's service area under the certificate.
(d) As allowed by 47 U.S.C. 531, the commission may do the following in exercising its authority under this section:
(1) Adopt rules and procedures for the designation or use of PEG channel capacity in each unit or unincorporated area in which the requirements apply.
(2) Enforce any requirement concerning the provision or use of PEG channel capacity. The commission's enforcement authority under this subdivision includes the authority to enforce any

provision that:
(A) is proposed by the holder and incorporated in the holder's certificate; and
(B) concerns services, facilities, or equipment related to PEG channel capacity;
regardless of whether the provision is required in rules or procedures adopted by the commission under subdivision (1).
(3) If PEG channel capacity is designated under the certificate, prescribe rules and procedures:
(A) under which the holder is permitted to use the designated channel capacity to provide other services, if the channel capacity is not being used in the unit or unincorporated area for the designated purposes; and
(B) that set forth the conditions under which the holder must cease any use permitted under clause (A).
As added by P.L.27-2006, SEC.58.

IC 8-1-34-26.5
Additional PEG channel capacity
Sec. 26.5. (a) This section applies in a unit:
(1) that is included in the service area of a holder of a certificate issued under this chapter; and
(2) in which a provider is required to provide PEG channel capacity:
(A) under a local franchise issued to the provider by the unit before July 1, 2006; or
(B) by the commission under section 26 of this chapter.
(b) As used in this section, "PEG channel" has the meaning set forth in section 25(b) of this chapter.
(c) As a condition of issuing or renewing a certificate to a holder under this chapter, and upon:
(1) the petition of the unit; or
(2) the commission's own motion;
the commission may require the holder to provide the unit with PEG channel capacity that is in addition to the channel capacity required to be provided in the unit under the existing local franchise or under an order of the commission under section 26 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-27
Operation of PEG channel; compatibility with provider's system; interconnection of systems; enforcement authority
Sec. 27. (a) The operation of a PEG channel provided under section 25, 26, or 26.5 of this chapter is the responsibility of the unit or unincorporated area that receives the benefit of the channel, and the holder or other provider is responsible only for the transmission of the channel.
(b) A unit or an unincorporated area that receives the benefit of a PEG channel provided under section 25, 26, or 26.5 of this chapter shall ensure that all transmissions, content, and programming that are

transmitted over a channel or other facility of the provider are submitted to the provider in a manner or form that:
(1) is capable of being accepted and transmitted by the provider over the provider's video service system;
(2) does not require additional alteration or change in the content by the provider; and
(3) is compatible with the technology or protocol used by the provider to deliver video service.
(c) If it is technically feasible to do so, the holder of a certificate under this section and a provider described in section 21(a) of this chapter may cooperate to interconnect their systems to provide PEG channel capacity required under section 25, 26, or 26.5 of this chapter. Interconnection under this section may be accomplished by direct cable, microwave link, satellite, or other reasonable method of connection. The parties shall negotiate the terms of the interconnection in good faith, and a provider described in section 21(a) of this chapter may not withhold interconnection of PEG channel capacity.
(d) Subject to 47 U.S.C. 531, the commission has exclusive authority to enforce any requirement under:
(1) this section; or
(2) section 25, 26, or 26.5 of this chapter.
As added by P.L.27-2006, SEC.58. Amended by P.L.219-2011, SEC.5.

IC 8-1-34-28
Discrimination based on income prohibited; use of alternative technology; petition for equitable relief; order by commission; right to appeal
Sec. 28. (a) This section applies to the following:
(1) A provider that holds a certificate issued by the commission under this chapter.
(2) A provider that provides video service under a local franchise, as permitted under section 21(b)(1) of this chapter.
(b) Subject to section 17(b) of this chapter, a provider may not deny access to video service to any group of potential residential subscribers based on the income level of the residents in the local area in which the group resides. However, a provider:
(1) shall have a reasonable time to become capable of providing video service to all households within a service area included in the provider's franchise; and
(2) may satisfy the requirements of this subsection through the use of an alternative technology that:
(A) offers content, service, and functionality comparable to that provided through the provider's video service system, as determined by the commission; and
(B) may include a technology that does not require the use of any public right-of-way.
(c) For purposes of this subsection, an "affected person" includes the following: (1) A potential subscriber of video service from a provider.
(2) A local unit in which a person described in subdivision (1) resides, acting on behalf of the person or other similarly situated persons.
An affected person that alleges a violation of subsection (b) by a provider may petition the commission for equitable relief. Not later than forty-five (45) days after receiving a petition under this subsection, the commission shall, after notice and an opportunity for hearing, make a determination as to whether a violation of subsection (b) has occurred.
(d) If, after holding any hearing requested in the matter, the commission determines that no violation of subsection (b) has occurred, the commission's decision is final, subject to the petitioner's right to appeal the decision in a court having jurisdiction. If the commission determines that a violation of subsection (b) has occurred, the commission may issue an order requiring the provider to offer video service to those persons to whom access to the provider's video service has been denied. An order of the commission under this subsection must specify the following:
(1) A date by which the provider must offer video service to those persons to whom access has been denied as a result of the provider's violation. In specifying a date under this subdivision, the commission shall allow the provider a reasonable time to become capable of providing the required video service to the affected households.
(2) Any alternative technology described in subsection (b)(2) that the commission approves for use by the provider in making video service available to the affected households.
Except as provided in subsection (e), an order of the commission under this subsection is final.
(e) A provider may appeal:
(1) a determination by the commission under subsection (d) that a violation of subsection (b) has occurred; or
(2) any findings or requirements of the order issued in connection with the commission's finding of a violation;
in a court having jurisdiction.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-29
Institutional network capacity; video service to public buildings; provision under terms of local franchise; continuation of services after December 31, 2008, or expiration of franchise; apportionment of costs
Sec. 29. (a) This section applies to a provider that holds a local franchise to provide video service in a unit at any time before July 1, 2009, regardless of whether:
(1) the provider elects:
(A) under section 21(b)(1) of this chapter, to continue providing video service under the local franchise; or
(B) under section 21(b)(2) of this chapter, to terminate the

local franchise and provide video service in the unit under a certificate issued under this chapter;
if the local franchise is in effect on June 30, 2009; or
(2) the provider will provide video service in the unit under a certificate issued under this chapter, if the local franchise expires before July 1, 2009.
(b) As used in this section, "local franchise" refers to:
(1) the existing local franchise, if subsection (a)(1)(A) applies;
(2) the terminated local franchise, if subsection (a)(1)(B) applies; or
(3) the most recent local franchise held by the provider in the unit, if subsection (a)(2) applies.
(c) A holder to which this section applies shall continue to provide the following services under the terms of the local franchise until January 1, 2009, or until the local franchise will expire or would have expired, whichever is later:
(1) Institutional network capacity, however defined or referenced in the local franchise, but generally including private line data network capacity for use by the unit for noncommercial purposes. Institutional network capacity provided under this subdivision shall continue to be provided at the same capacity as required under the terms of the local franchise.
(2) Video service to community public buildings, such as municipal buildings and public schools, however defined or referenced in the local franchise, but generally including cable drop connections to the buildings and a particular tier of video service provided to the buildings. Video service provided under this subdivision shall continue to be provided to the same extent as required under the terms of the local franchise.
Beginning January 1, 2009, or upon the date on which the local franchise will expire or would have expired, whichever is later, a provider that provides services under this subsection shall continue to provide the services under this subsection if the unit requests that the services continue after December 31, 2008, or after the date the local franchise will expire or would have expired, whichever is later.
(d) This subsection applies to services described in subsection (c) that are provided after December 31, 2008, or after the date the local franchise will expire or would have expired, whichever is later. The incremental costs of the services shall be apportioned among all holders of a franchise to provide video service within the unit. The amount of the incremental costs borne by a particular holder is equal to the total cost of providing the services multiplied by a fraction calculated as follows:
(1) The numerator of the fraction equals the number of subscribers to whom the holder provides video service in the unit.
(2) The denominator of the fraction equals the total number of subscribers to whom all holders provide video service in the unit. As added by P.L.27-2006, SEC.58.



CHAPTER 36. INDIANA LIFELINE ASSISTANCE PROGRAM

IC 8-1-36-2
Application of definitions
Sec. 2. Except as otherwise provided in this chapter, the definitions in IC 8-1-2.6 apply throughout this chapter.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-3
"Commission"
Sec. 3. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-4
"Eligible telecommunications carrier"
Sec. 4. As used in this chapter, "eligible telecommunications carrier" refers to a local exchange carrier that is designated as an eligible telecommunications carrier by the commission under 47 CFR 54.201.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-5
"Federal Lifeline program"
Sec. 5. As used in this chapter, "federal Lifeline program" refers to the retail local service offering:
(1) available only to qualifying low-income consumers (as defined in 47 CFR 54.400(a));
(2) for which qualifying low-income consumers pay reduced charges as a result of the application of the Lifeline support amount described in 47 CFR 54.403; and
(3) that includes the services and functionalities set forth in 47 CFR 54.101(a)(1) through 47 CFR 54.101(a)(9);
as described in 47 CFR 54.401.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-6
"Participant"
Sec. 6. As used in this chapter, "participant" refers to an eligible customer who applies for and receives assistance through the program.
As added by P.L.27-2006, SEC.59.
IC 8-1-36-7
"Program"
Sec. 7. As used in this chapter, "program" refers to the Indiana Lifeline assistance program established by the commission under section 8 of this chapter.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-8
Rules to establish program; funding mechanisms; reduced rates for basic telecommunications service
Sec. 8. (a) Not later than July 1, 2008, the commission shall adopt rules under IC 4-22-2 to establish the Indiana Lifeline assistance program. The program shall offer reduced charges for basic telecommunications service to eligible customers. The rules adopted by the commission under this section must do the following:
(1) Require an eligible telecommunications carrier to offer toll limitation (as defined in 47 CFR 54.400(d)) to an eligible customer who applies for assistance under the program. The rules must specify that an eligible telecommunications carrier may not charge a participant an administrative charge or any other additional amount for toll limitation.
(2) Allow an eligible telecommunications carrier to block a participant's access to interexchange service, except for access to toll free numbers, if the participant owes an outstanding amount for basic telecommunications service. The rules must require an eligible telecommunications carrier to remove the block without additional cost to the participant upon payment of the outstanding amount.
(3) Prohibit an eligible telecommunications carrier from discontinuing basic telecommunications service to a participant because of nonpayment by the participant of charges for other services billed by the eligible telecommunications carrier, including interexchange service.
(b) Funding for the following costs of the program shall be determined by the commission, after notice and hearing, in a manner based on and consistent with comparable federal funding mechanisms for the federal Lifeline program:
(1) The costs of reimbursing eligible telecommunications carriers for lost revenues associated with providing reduced charges for basic telecommunications service to participants.
(2) Reasonable expenses incurred by the commission and eligible telecommunications carriers to:
(A) administer the program; and
(B) publicize the availability of the program in a manner reasonably designed to reach eligible customers.
(c) The rules adopted by the commission under IC 4-22-2 to establish the program must:
(1) take effect not later than July 1, 2009; and
(2) be consistent with this chapter.
Upon the effective date of the rules adopted by the commission under

this section, an eligible telecommunications carrier shall offer basic telecommunications service to an eligible customer at the reduced rates established under the rules.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-9
Eligibility for reduced rates under program
Sec. 9. A customer is eligible to receive reduced rates for basic telecommunications service under the program if:
(1) the customer's income (as defined in 47 CFR 54.400(f)) does not exceed one hundred fifty percent (150%) of the federal poverty guidelines; or
(2) any person in the customer's household receives or has a child who receives any of the following:
(A) Medicaid.
(B) Food stamps.
(C) Supplemental Security Income.
(D) Federal public housing assistance.
(E) Home energy assistance under a program administered by the lieutenant governor under IC 4-4-33-1(3).
(F) Assistance under the federal Temporary Assistance for Needy Families (TANF) program (45 CFR 260 et seq.).
(G) Free lunches under the national school lunch program.
As added by P.L.27-2006, SEC.59. Amended by P.L.1-2007, SEC.79; P.L.1-2009, SEC.65.

IC 8-1-36-10
Tier Three federal Lifeline support
Sec. 10. An eligible telecommunications carrier may seek Tier Three federal Lifeline support under 47 CFR 54.403(a)(3) in connection with support provided by the eligible telecommunications carrier under this chapter.
As added by P.L.27-2006, SEC.59.



CHAPTER 37. VOLUNTARY CLEAN ENERGY PORTFOLIO STANDARD PROGRAM

IC 8-1-37-2
"Clean energy"
Sec. 2. As used in this chapter, "clean energy" means electricity that is produced from a clean energy resource.
As added by P.L.150-2011, SEC.16.

IC 8-1-37-3
"Clean energy credit"
Sec. 3. As used in this chapter, "clean energy credit", or "CEC", means an interest that:
(1) represents one (1) megawatt hour of clean energy that satisfies the condition set forth in section 12(c)(2) of this chapter;
(2) is quantifiable and transferrable; and
(3) is possessed by not more than one (1) entity at a time.
As added by P.L.150-2011, SEC.16.

IC 8-1-37-4
"Clean energy resource"
Sec. 4. (a) As used in this chapter, "clean energy resource" means any of the following sources, clean sources, alternative technologies, or programs used in connection with the production or conservation of electricity:
(1) Energy from wind.
(2) Solar energy.
(3) Photovoltaic cells and panels.
(4) Dedicated crops grown for energy production.
(5) Organic waste biomass, including any of the following organic matter that is available on a renewable basis:
(A) Agricultural crops.
(B) Agricultural wastes and residues.
(C) Wood and wood wastes, including the following:
(i) Wood residues.
(ii) Forest thinnings.
(iii) Mill residue wood.
(D) Animal wastes.
(E) Animal byproducts.
(F) Aquatic plants.
(G) Algae.
(6) Hydropower. (7) Fuel cells.
(8) Hydrogen.
(9) Energy from waste to energy facilities, including energy derived from advanced solid waste conversion technologies.
(10) Energy storage systems or technologies.
(11) Geothermal energy.
(12) Coal bed methane.
(13) Industrial byproduct technologies that use fuel or energy that is a byproduct of an industrial process.
(14) Waste heat recovery from capturing and reusing the waste heat in industrial processes for heating or for generating mechanical or electrical work.
(15) A source, technology, or program approved by the commission and designated as a clean energy resource by a rule adopted by the commission under IC 4-22-2.
(16) Demand side management or energy efficiency initiatives that:
(A) reduce electricity consumption; or
(B) implement load management, demand response, or energy efficiency measures designed to shift customers' electric loads from periods of higher demand to periods of lower demand;
as a result of equipment installed, or customers enrolled, after January 1, 2010.
(17) A clean energy project described in IC 8-1-8.8-2(1).
(18) Nuclear energy.
(19) Electricity that is:
(A) generated by a customer owned distributed generation facility that is interconnected to the electricity supplier's distribution system in accordance with the commission's interconnection standards set forth in 170 IAC 4-4.3; and
(B) supplied back to the electricity supplier for use in meeting the electricity supplier's electricity demand requirements in accordance with the commission's net metering rules set forth in 170 IAC 4-4.2.
(20) Combined heat and power systems.
(21) Electricity that is generated from natural gas at a facility constructed in Indiana after July 1, 2011, which displaces electricity generation from an existing coal fired generation facility.
(b) Except for energy described in subsection (a)(9), the term does not include energy from the incineration, burning, or heating of any of the following:
(1) Tires.
(2) General household, institutional, commercial, industrial, lunchroom, office, or landscape waste.
(c) The term excludes treated or painted lumber.
As added by P.L.150-2011, SEC.16.

IC 8-1-37-5 "Clean portfolio standard goal"
Sec. 5. As used in this chapter, "clean portfolio standard goal", or "CPS goal", refers to a goal set forth in section 12(a) of this chapter that a participating electricity supplier must achieve during a specified period during the program to qualify for one (1) or more of the financial incentives described in section 13 of this chapter.
As added by P.L.150-2011, SEC.16.

IC 8-1-37-6
"Electricity supplier"
Sec. 6. (a) As used in this chapter, "electricity supplier" means a public utility (as defined in IC 8-1-2-1) that furnishes retail electric service to customers in Indiana on January 1, 2011.
(b) The term does not include a utility that is:
(1) a municipally owned utility (as defined in IC 8-1-2-1(h));
(2) a corporation organized under IC 8-1-13; or
(3) a corporation organized under IC 23-17 that is an electric cooperative and that has at least one (1) member that is a corporation organized under IC 8-1-13.
As added by P.L.150-2011, SEC.16.

IC 8-1-37-7
"Participating electricity supplier"
Sec. 7. As used in this chapter, "participating electricity supplier" refers to an electricity supplier that has been approved by the commission under section 11 of this chapter to participate in the program.
As added by P.L.150-2011, SEC.16.

IC 8-1-37-8
"Program"
Sec. 8. As used in this chapter, "program" refers to the Indiana voluntary clean energy portfolio standard program established by the commission under section 10 of this chapter.
As added by P.L.150-2011, SEC.16.

IC 8-1-37-9
"Regional transmission organization"
Sec. 9. As used in this chapter, "regional transmission organization", with respect to an electricity supplier, refers to the regional transmission organization approved by the Federal Energy Regulatory Commission for the control area that includes the electricity supplier's assigned service area (as defined in IC 8-1-2.3-2).
As added by P.L.150-2011, SEC.16.

IC 8-1-37-10
Adoption of rules establishing program
Sec. 10. (a) Subject to subsection (d), the commission shall adopt rules under IC 4-22-2 to establish the Indiana voluntary clean energy

portfolio standard program. The program established under this section must be a voluntary program that provides incentives to participating electricity suppliers that undertake to supply specified percentages of the total electricity supplied to their Indiana retail electric customers from clean energy.
(b) The rules adopted by the commission under this section to establish the program must:
(1) incorporate:
(A) the CPS goals set forth in section 12(a) of this chapter;
(B) methods for measuring and evaluating a participating electricity supplier's compliance with the CPS goals set forth in section 12(a) of this chapter;
(C) the financial incentives and periodic rate adjustment mechanisms set forth in section 13 of this chapter; and
(D) the reporting requirements set forth in section 14 of this chapter;
(2) require the commission to determine, before approving an application under section 11 of this chapter, that the approval of the application will not result in an increase to the retail rates and charges of the electricity supplier above what could reasonably be expected if the application were not approved;
(3) take effect not later than January 1, 2012; and
(4) be consistent with this chapter.
(c) Upon the effective date of the rules adopted by the commission under this section, an electricity supplier may apply to the commission under section 11 of this chapter for approval to participate in the program.
(d) The commission may adopt emergency rules under IC 4-22-2-37.1 to adopt the rules required by this section. An emergency rule adopted by the commission under IC 4-22-2-37.1 expires on the date a rule that supersedes the emergency rule is adopted by the commission under IC 4-22-2-24 through IC 4-22-2-36.
As added by P.L.150-2011, SEC.16.

IC 8-1-37-11
Application to program; review by the commission
Sec. 11. (a) An electricity supplier that seeks to participate in the program established by the commission under section 10 of this chapter must apply to the commission:
(1) in the manner and on a form prescribed by the commission; and
(2) not later than a date specified by the commission in the rules adopted under section 10 of this chapter;
for approval to participate in the program.
(b) Upon receiving an application under subsection (a), the commission shall review the application for completeness. The commission may request additional information the commission considers necessary to aid in the commission's review.
(c) If the commission determines that: (1) an application submitted under subsection (a) is complete and reasonably complies with the purpose of this chapter;
(2) the electricity supplier submitting the application has demonstrated that the electricity supplier has a reasonable expectation of obtaining clean energy to meet the energy requirements of its Indiana retail electric customers during the calendar year ending December 31, 2025, in an amount equal to at least ten percent (10%) of the total electricity supplied by the participating electricity supplier to its Indiana retail electric customers during the base year, as set forth in section 12(a)(3) of this chapter; and
(3) approving the application will not result in an increase to the retail rates and charges of the electricity supplier above what could reasonably be expected if the application were not approved;
the commission shall approve the application. If, however, the commission determines that the application does not meet the requirements set forth in this subsection, the commission shall reject the application. The electricity supplier that submitted the application under subsection (a) bears the burden of proving to the commission that the application meets the requirements set forth in this subsection.
As added by P.L.150-2011, SEC.16.

IC 8-1-37-12
Qualifications for shareholder financial incentive; application; considerations and determination by commission
Sec. 12. (a) Subject to subsection (c), to qualify for the financial incentives set forth in section 13 of this chapter, a participating electricity supplier must obtain clean energy to meet the energy requirements of the participating electricity supplier's Indiana retail electric customers according to the following CPS goals:
(1) CPS Goal Period I: For the six (6) calendar years beginning January 1, 2013, and ending December 31, 2018, an average of at least four percent (4%) of the total electricity obtained by the participating electricity supplier to meet the energy requirements of its Indiana retail electric customers during the base year.
(2) CPS Goal Period II: For the six (6) calendar years beginning January 1, 2019, and ending December 31, 2024, an average of at least seven percent (7%) of the total electricity obtained by the participating electricity supplier to meet the energy requirements of its Indiana retail electric customers during the base year.
(3) CPS Goal Period III: In the calendar year ending December 31, 2025, at least ten percent (10%) of the total electricity obtained by the participating electricity supplier to meet the energy requirements of its Indiana retail electric customers during the base year.
(b) For purposes of subsection (a), electricity is measured in

megawatt hours. However, in determining whether a participating electricity supplier has met a CPS goal set forth in subsection (a), the commission shall require that at least fifty percent (50%) of the megawatt hours of clean energy obtained by the participating electricity supplier to meet the energy requirements of its Indiana retail electric customers during the CPS goal period under consideration must originate from clean energy resources located in Indiana.
(c) In determining whether a participating electricity supplier has met a particular CPS goal set forth in subsection (a), the commission shall consider only clean energy that:
(1) except as provided in subsection (f), is obtained by the participating electricity supplier to meet the energy requirements of the participating electricity supplier's Indiana retail electric customers during the CPS goal period under consideration; and
(2) is generated by a facility located in a control area that is part of a regional transmission organization of which an electricity supplier is a member.
(d) An electricity supplier is not required to obtain clean energy to meet a particular CPS goal if the commission determines that the cost of clean energy resources available to the electricity supplier would result in an increase in the rates and charges of the electricity supplier that would not be just and reasonable.
(e) A participating electricity supplier may own or purchase one (1) or more CECs to meet any of the CPS goals set forth in subsection (a) as long as the clean energy represented by the CEC meets the condition set forth in subsection (c)(2).
(f) A participating electricity supplier may apply:
(1) amounts of clean energy supplied by the participating electricity supplier to its Indiana retail electric customers during a particular CPS goal period; or
(2) CECs acquired by the participating electricity supplier during a particular CPS goal period;
that exceed the requirements for the particular CPS goal period to the immediately succeeding CPS goal period.
(g) A participating electricity supplier may use a clean energy resource described in section 4(a)(17) through 4(a)(21) of this chapter to satisfy not more than thirty percent (30%) of any of the CPS goals set forth in subsection (a).
As added by P.L.150-2011, SEC.16.

IC 8-1-37-13
Shareholder financial incentive; duties of the commission upon approval; application; determination; force and effect of incentive; force and effect of periodic rate adjustment mechanism
Sec. 13. (a) The commission may establish a shareholder incentive consisting of the authorization of an increased overall rate of return on equity, not to exceed fifty (50) basis points over a participating electricity supplier's authorized rate of return, whenever

the participating electricity supplier attains a CPS goal set forth in section 12(a) of this chapter. The number of additional basis points authorized by the commission under this subsection may:
(1) be different for each of the CPS goal periods identified in section 12(a) of this chapter, as the commission determines is appropriate; and
(2) in the case of a particular participating electricity supplier, be based on the extent to which the participating electricity supplier met a particular CPS goal using clean energy resources listed in section 4(a)(1) through 4(a)(16) of this chapter.
The additional basis points authorized by the commission under this subsection for each CPS goal period are not cumulative and may not be authorized for a clean energy resource for which the commission has authorized an incentive under IC 8-1-8.8-11(a)(2). In determining a participating electricity supplier's authorized rate of return to which additional basis points may be added upon the participating electricity supplier's achievement of a particular CPS goal, the commission shall not include as part of the authorized rate of return any additional basis points awarded to the participating electricity supplier for having achieved the immediately preceding CPS goal.
(b) If the commission approves an electricity supplier's application under section 11(c) of this chapter, the commission shall authorize the incentive described in subsection (a) and the recovery of costs, by means of a periodic rate adjustment mechanism, as described in subsection (c), based on the following considerations:
(1) The sharing of achieved savings or as a percentage of costs.
(2) Avoided costs resulting from achieving demand side management or energy efficiency targets.
(3) The recovery of lost revenues associated with implementation of demand side management or energy efficiency initiatives.
(4) The designation of electricity produced or conserved by a clean energy resource as an energy savings for purposes of any initiative, rule, or order approved by the commission to promote the efficient use and production of electricity, including initiatives to implement demand side management, energy efficiency, or conservation measures in accordance with commission rules.
(c) If the commission approved an electricity supplier's application under section 11(c) of this chapter, the commission shall permit the recovery, by means of a periodic rate adjustment mechanism, of all just, reasonable, and necessary program costs incurred by a participating electricity supplier in:
(1) constructing, operating, or maintaining facilities that generate clean energy that:
(A) is used by the participating electricity supplier in its efforts to meet a CPS goal set forth in section 12(a) of this chapter; and
(B) meets the requirements set forth in section 12(c) of this chapter; or (2) otherwise generating or purchasing clean energy that is used by the participating electricity supplier in its efforts to meet a CPS goal set forth in section 12(a) of this chapter.
For purposes of this subsection and subsection (h)(1), "program costs" includes administrative costs, ancillary costs, capacity costs, costs associated with CECs, capital costs, depreciation costs, tax costs, and financing costs incurred in connection with an activity described in subdivision (1) or (2).
(d) A participating electricity supplier that seeks an incentive established by the commission under subsection (a) or a periodic rate adjustment mechanism established by the commission under subsection (c) must apply to the commission:
(1) in the manner and on a form prescribed by the commission; and
(2) not later than any dates specified by the commission in rules adopted under section 10 of this chapter;
for approval for the incentive or periodic rate adjustment mechanism sought.
(e) The commission shall review an application filed under this section for completeness. The commission may request additional information the commission considers necessary to aid in the commission's review.
(f) The commission shall, after notice and hearing, issue a determination of a participating electricity supplier's eligibility for the financial incentive or periodic rate adjustment mechanism sought. The commission shall issue a determination under this subsection not later than one hundred twenty (120) days after the date of the application, unless the commission finds that the applicant has not cooperated fully in the proceeding.
(g) Subject to the participating electricity supplier's continuing compliance with the applicable CPS goal, as determined according to the measurement and evaluation procedures described in section 10(b)(1)(B) of this chapter, a shareholder incentive described in subsection (a) continues in effect until the earlier of the following:
(1) A time or upon an event specified in the commission's order approving the shareholder incentive.
(2) The commission issues a new order authorizing the participating electricity supplier to receive a shareholder incentive for meeting the next CPS program goal.
(h) Subject to the participating electricity supplier's continuing compliance with the applicable CPS goal, as determined according to the measurement and evaluation procedures described in section 10(b)(1)(B) of this chapter, a periodic rate adjustment mechanism described in subsection (c) continues in effect until the earlier of the following:
(1) The participating electricity supplier has recovered the program costs for which the periodic rate adjustment mechanism was allowed.
(2) A time or upon an event specified in the commission's order approving the periodic rate adjustment mechanism. As added by P.L.150-2011, SEC.16.

IC 8-1-37-14
Annual report to commission required; content requirements; force and effect of duty to report; commission's annual report
Sec. 14. (a) Beginning in 2014, each participating electricity supplier shall report to the commission not later than March 1 of each year on the following:
(1) The participating electricity supplier's efforts, if any, during the most recently ended calendar year to meet the CPS goal applicable to the most recently ended calendar year.
(2) The total amount of renewable energy supplied to the participating electricity supplier's Indiana retail electric customers during the most recently ended calendar year, including a breakdown of the following:
(A) The amount of clean energy generated by facilities owned or operated by the participating electricity supplier. The participating electricity supplier shall identify each facility by:
(i) name and location;
(ii) total generating capacity;
(iii) total amount of electricity generated at the facility during the most recently ended calendar year, including the percentage of this amount that was supplied to the participating electricity supplier's Indiana retail electric customers; and
(iv) total amount of clean energy generated at the facility during the most recently ended calendar year, including the percentage of this amount that was supplied to the participating electricity supplier's Indiana retail electric customers.
(B) The amount of clean energy purchased from other suppliers of clean energy. The participating electricity supplier shall identify:
(i) each supplier from whom clean energy was purchased;
(ii) the amount of clean energy purchased from each supplier;
(iii) the price paid by the participating electricity supplier for the clean energy purchased from each supplier; and
(iv) to the extent known, the name and location of each facility at which the clean energy purchased from each supplier was generated.
(3) The number of CECs purchased by the participating electricity supplier during the most recently ended calendar year. The participating electricity supplier shall identify:
(A) each person from whom one (1) or more CECs was purchased;
(B) the price paid to each person identified in clause (A) for the CECs purchased;
(C) the number of CECs applied, if any, during the most

recently ended calendar year to meet the CPS goal applicable to the most recently ended calendar year; and
(D) the number of CECs, if any, that the participating electricity supplier plans to carry over to the next succeeding CPS goal period, as permitted by section 12(f) of this chapter.
(4) The participating electricity supplier's plans for meeting the CPS goal applicable to the calendar year in which the report is submitted.
(5) Advances in clean energy technology that affect activities described in subdivisions (1) and (4).
(6) Any other information that the commission prescribes in rules adopted under IC 4-22-2.
For purposes of this subsection, amounts of clean energy and electricity shall be reported in megawatt hours. A participating electricity supplier's duty to submit a report under this subsection terminates after the participating electricity supplier has submitted the report that applies to the calendar year ending December 31, 2025.
(b) Beginning in 2014, the commission's annual report to the regulatory flexibility committee under IC 8-1-2.5-9(b) must include a summary of the information provided by participating electricity suppliers under subsection (a) with respect to the most recently ended calendar year. The commission's duty to include the information specified in this subsection in its annual report to the regulatory flexibility committee terminates after the commission has submitted the information that applies to the calendar year ending December 31, 2025.
As added by P.L.150-2011, SEC.16.






ARTICLE 1.5. MUNICIPAL UTILITIES

CHAPTER 1. DEFINITIONS

IC 8-1.5-1-2
"Acquisition"
Sec. 2. "Acquisition" includes the following methods of obtaining property:
(1) Purchases.
(2) Condemnation.
(3) Leases.
(4) Exchanges.
(5) Acceptance of gifts.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-1-3
"Commission"
Sec. 3. "Commission" refers to the utility regulatory commission.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.23-1988, SEC.61.

IC 8-1.5-1-4
"Disposition"
Sec. 4. "Disposition" includes the sale, lease, exchange, or other transfer of property.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-1-5
"Executive"
Sec. 5. "Executive" means:
(1) mayor, for a city; or
(2) president of the town council, for a town.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.8-1989, SEC.40.

IC 8-1.5-1-6
"Fiscal officer"
Sec. 6. "Fiscal officer" means:
(1) controller, for a second class city;
(2) clerk-treasurer, for a third class city; or
(3) clerk-treasurer, for a town.
As added by Acts 1982, P.L.74, SEC.1.
IC 8-1.5-1-7
"Legislative body"
Sec. 7. "Legislative body" means:
(1) common council, for a city; or
(2) town council, for a town.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.8-1989, SEC.41.

IC 8-1.5-1-8
"Municipality"
Sec. 8. "Municipality" means city or town.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-1-9
"Person"
Sec. 9. "Person" means individual, firm, corporation, partnership, limited liability company, trustee, lessee, or receiver.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.8-1993, SEC.132.

IC 8-1.5-1-10
"Utility"; "municipally owned utility"; "public utility"
Sec. 10. "Utility", "municipally owned utility", and "public utility" have the meanings set forth in IC 8-1-2-1.
As added by Acts 1982, P.L.74, SEC.1.



CHAPTER 2. TRANSFER, ACQUISITION, AND IMPROVEMENT OF UTILITIES BY MUNICIPALITIES

IC 8-1.5-2-2
Application of chapter; additional exceptions
Sec. 2. (a) This chapter does not apply to utilities governed by IC 8-1-13 or IC 8-1-2 except for a municipally owned utility.
(b) The law relating to acquisition of electric utility property and to electricity suppliers' service area assignments shall be governed by IC 8-1-2.3 and IC 8-1-2-95.1, and nothing in this chapter modifies or abridges those provisions.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-3
Disposition, construction, and acquisition of utilities; lease and operation of waterworks facilities
Sec. 3. (a) Subject to restrictions imposed by a bond ordinance, resolution, indenture, contract under IC 8-1-2.2, or similar instrument binding upon it, a municipality may sell or otherwise dispose of any of its municipally owned utilities under this chapter.
(b) A municipality may own, lease, acquire, or construct a utility within the corporate boundaries of the municipality, and within a radius of six (6) miles from those boundaries or any place within the county in which the municipality is located, under this chapter without the consent of any agency other than the municipal legislative body. Waterworks facilities may be leased from a public utility and operated in conjunction with its municipal waterworks, whether or not the leased facilities are located within the corporate boundaries of the municipality, if the area served by the leased facilities outside those boundaries is contiguous to, or within one (1) mile of, those boundaries. For purposes of IC 36-4-3, a municipality that leases and operates waterworks serving such an area is considered to be furnishing water service to the area.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-4
Sale of nonsurplus property; ordinance or resolution providing for appraisal
Sec. 4. Whenever the municipal legislative body determines to sell or otherwise dispose of nonsurplus municipally owned utility property, it shall by ordinance or resolution, by a two-thirds (2/3) vote, provide for the following:
(1) The appointment, as follows, of three (3) residents of

Indiana to serve as appraisers:
(A) One (1) disinterested person who is an engineer licensed under IC 25-31-1.
(B) One (1) disinterested appraiser licensed under IC 25-34.1.
(C) One disinterested person who is either:
(i) an engineer licensed under IC 25-31-1; or
(ii) an appraiser licensed under IC 25-34.1.
(2) The appraisal of the property.
(3) The time that the appraisal is due.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.113-2006, SEC.2; P.L.103-2008, SEC.2.

IC 8-1.5-2-5
Sale of nonsurplus property; appraiser qualifications; public hearing; ordinance for sale; petitions opposing sale; submission to voters
Sec. 5. (a) Each appraiser appointed as provided by section 4 of this chapter must:
(1) by education and experience, have such expert and technical knowledge and qualifications as to make a proper appraisal and valuation of the property of the type and nature involved in the sale;
(2) be a disinterested person; and
(3) not be a resident or taxpayer of the municipality.
(b) The appraisers shall:
(1) be sworn to make a just and true valuation of the property; and
(2) return their appraisal, in writing, to the municipal legislative body within the time fixed by the ordinance or resolution appointing them.
(c) If all three (3) appraisers cannot agree as to the appraised value, the appraisal, when signed by two (2) of the appraisers, constitutes a good and valid appraisal.
(d) If, after the return of the appraisal by the appraisers to the legislative body, the legislative body decides to proceed with the sale or disposition of the nonsurplus municipally owned utility property, the legislative body shall, not later than forty-five (45) days after the return of the appraisal, hold a public hearing to do the following:
(1) Review and explain the appraisal.
(2) Receive public comment on the proposed sale or disposition of the nonsurplus municipally owned utility property.
(3) Adopt an ordinance providing for the sale or disposition of the nonsurplus municipally owned utility property. The legislative body is not required to adopt an ordinance under this subdivision if, after the hearing, the legislative body determines it is not in the interest of the municipality to proceed with the sale or disposition.
Notice of the hearing shall be published in the manner prescribed by IC 5-3-1. (e) The hearing on the ordinance providing for sale or disposition may not be held for thirty (30) days after notice is given as required by subsection (d).
(f) If:
(1) the legislative body adopts an ordinance under subsection (d)(3); and
(2) within the thirty (30) day period described in subsection (e), at least the number of the registered voters of the municipality required under IC 3-8-6-3 for a petition to place a candidate on the ballot sign and present a petition to the legislative body opposing the sale or disposition;
the legislative body shall submit the question as to whether the sale or disposition shall be made to the voters of the municipality at a special or general election. In submitting the public question to the voters, the legislative body shall certify the question to the county election board of the county containing the greatest percentage of population of the municipality under IC 3-10-9-3. The county election board shall adopt a resolution setting forth the text of the public question and shall submit the question as to whether the sale or disposition shall be made to the voters of the municipality at a special or general election on a date specified by the municipal legislative body. Pending the results of an election under this subsection, the municipality may not take further action to sell or dispose of the property as provided in the ordinance.
(g) If a majority of the voters voting on the question vote for the sale or disposition, the legislative body shall proceed to sell the property as provided in the ordinance.
(h) If a majority of the voters voting on the question vote against the sale or disposition, the sale may not be made.
(i) If:
(1) the legislative body adopts an ordinance under subsection (d)(3); and
(2) after the expiration of thirty (30) days as provided in subsection (e), a petition is not filed;
the municipal legislative body may proceed to sell the property as provided in the ordinance.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.12-1995, SEC.99; P.L.3-1997, SEC.425; P.L.2-1998, SEC.34; P.L.103-2008, SEC.3.

IC 8-1.5-2-6
Sale of nonsurplus property; terms of ordinance; satisfaction of existing obligations; bid submitted by trust
Sec. 6. (a) The ordinance adopted by the municipal legislative body under section 5(d) of this chapter must provide for:
(1) the sale or disposition of the municipally owned utility property;
(2) the manner of the sale or disposition;
(3) the price, terms, and conditions of the sale or disposition, which must be consistent with any contractual obligations

previously incurred under IC 8-1-2.2; and
(4) the officer or officers who are to execute the proper documents conveying title on behalf of the municipality.
(b) The property may not be sold for less than its full appraised value, as set forth in the appraisal, less the amount of any bonds, liens, or other indebtedness due upon the property, and only in accordance with contractual obligations incurred under IC 8-1-2.2. The indebtedness shall either:
(1) be paid in accordance with the terms and conditions of the instruments governing the indebtedness before the sale; or
(2) be assumed and paid by the purchaser as part of the purchase price of the property.
(c) This subsection applies if a municipal legislative body adopts an ordinance for the sale or disposition of municipally owned utility real property by acceptance of bids. A bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
(d) The proceeds of any sale under this chapter shall be paid into the treasury of the municipality making the sale and become part of the general fund.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.104-1983, SEC.1; P.L.336-1989(ss), SEC.18; P.L.103-2008, SEC.4.

IC 8-1.5-2-7
Public convenience and necessity; declaratory resolution
Sec. 7. (a) A certificate of public convenience and necessity is not required as a condition precedent to the owning, leasing, acquisition, construction, or operation of a utility by a municipality, even if there is a public utility engaged in a similar service. The acquisition of electric utility property and assignment of a municipal electric utility's service area are, however, subject to the provisions of IC 8-1-2.3 and IC 8-1-2-95.1.
(b) A municipality that wants to own and operate a utility where there is a public utility engaged in a similar service:
(1) under a franchise granted by the municipality; or
(2) under an indeterminate permit as defined in IC 8-1-2-1;
may, after a hearing as provided by section 10 of this chapter, declare by ordinance that public convenience and necessity require the establishment of a municipally owned utility.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.172-2009, SEC.3.

IC 8-1.5-2-8
Preliminary expenses; appropriation
Sec. 8. Before a municipal legislative body:
(1) proposes to construct or acquire a utility; and
(2) makes a determination as to public convenience and necessity;
it may appropriate out of its general fund an amount not exceeding

five percent (5%) of the total estimated cost of constructing or acquiring the utility, as necessary to pay the expenses of a preliminary investigation, surveys, plans, specifications, and appraisals, including engineering and legal expenses in constructing or acquiring the utility. Any action by the municipal legislative body in making an appropriation is final and not subject to review by the department of local government finance. The municipal legislative body may renew or adjust the appropriation on an annual basis until the construction or acquisition of the utility is complete.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.90-2002, SEC.313; P.L.172-2009, SEC.4.

IC 8-1.5-2-9
Appropriation for preliminary expenses; repayment
Sec. 9. If the municipal legislative body proceeds to construct or acquire the utility, there must be included in the total amount of money to be raised by the issuance of bonds in connection with the construction or acquisition of the utility the amount of the expenditures that will be repaid to the general fund of the municipality from the money derived from the issuance and sale of the bonds.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-10
Ordinance declaring public convenience and necessity; notice and hearing
Sec. 10. (a) Before a municipal legislative body adopts an ordinance declaring that public convenience and necessity require the construction or acquisition of a utility as provided by section 7 of this chapter, each public utility furnishing a similar utility service in the municipality, or in the contiguous territory in which the municipality proposes to operate, shall be given ten (10) days notice by the legislative body of the time and place where the hearing will be held. At the hearing, the public utility is entitled to be heard in person or by counsel in opposition to the proposed action.
(b) Notice must be served by delivering a copy to an officer or manager of the public utility in the municipality, if possible, or to an officer of the public utility elsewhere in Indiana.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-11
Repealed
(Repealed by P.L.172-2009, SEC.8.)

IC 8-1.5-2-12
Sale of heat, light, water, or power to municipality
Sec. 12. (a) Upon the approval by resolution of the municipal legislative body, a municipally owned utility may sell or furnish heat, light, water, or power to the municipality to be used exclusively for the furnishing of utility service to the municipality for its own

municipal purposes.
(b) This section is not intended to permit the sale or furnishing of power to the municipality where the sale would affect the obligation of any contract or franchise.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-13
Contracts for acquisition, construction, or replacement of public utility property; authorizing ordinance
Sec. 13. A contract made by the municipal legislative body for the acquisition, construction, extension, or replacement of the property of a public utility must be authorized by ordinance. The ordinance must provide for the principal and interest of bonds issued for the payment of the cost of the acquisition, construction, extension, or replacement to be paid exclusively from the income and revenue of the property acquired with the proceeds of the bonds.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-14
Costs of construction or acquisition; security for payment
Sec. 14. A municipality that constructs or acquires a utility may, through its municipal legislative body, provide for and secure the payment of the cost of constructing, acquiring, extending, or improving the utility by assigning or otherwise pledging the property acquired, together with the net earnings or profits derived or to be derived from the operation of the utility or utilities. Contracts, warrants, debentures, or pledges of future revenues entered into by a municipally owned utility are not an indebtedness of the municipality within the meaning of any constitutional debt limitation.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-15
Condemnation; authorization
Sec. 15. (a) If the municipality and the owners of a public utility are unable to agree upon a price to be paid for the property of the public utility, the municipality may:
(1) by ordinance declare that a public necessity exists for the condemnation of the utility property; and
(2) bring an action in the circuit or superior court of the county where the municipality is located against the utility for the condemnation of the property.
(b) An ordinance adopted under subsection (a) is final.
(c) For the purpose of acquiring the property of a public utility, the municipality:
(1) may exercise the power of eminent domain in accordance with IC 32-24; and
(2) is required only to establish the necessity of taking as this chapter requires.
(d) The provisions of this section do not apply to the acquisition of electric utility property or the assignment of service areas covered

by IC 8-1-2.3 and IC 8-1-2-95.1.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.2-2002, SEC.38.

IC 8-1.5-2-16
Repealed
(Repealed by P.L.172-2009, SEC.8.)

IC 8-1.5-2-17
Acquisition of property rights inside or outside boundaries; utility lines; protection of services from injury or pollution; attachments from abuse, destruction, or waste
Sec. 17. (a) A municipality, by exercising the power of eminent domain in accordance with IC 32-24 or other applicable law, may acquire property rights inside or outside its corporate boundaries as necessary for the business of a municipally owned utility.
(b) The municipal legislative body may provide for utility lines to be laid through the municipality as the municipally owned utility requires. The municipality may use any property or property rights necessary for constructing, acquiring, operating, or protecting from injury or pollution the municipally owned utility services.
(c) For the purpose of preserving and protecting from injury or pollution the municipal water services, the municipality may exercise its powers in areas within twenty-five (25) miles outside its corporate boundaries.
(d) All attachments made to the utility fixtures, whether intended for public or private use, are subject to the supervision and rules of the utility for protection against abuse or destruction or the inordinate use or waste of utility services.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.2-2002, SEC.39.

IC 8-1.5-2-18
Bonds; payable out of special account; issuance
Sec. 18. (a) To provide money to pay for the construction or acquisition of a utility under this chapter, or its extension, improvement, or replacement in whole or in part, or its repair, the municipal legislative body may issue and sell bonds bearing interest at any rate, executed and payable at times not to exceed forty (40) years from the date of issuance, and at places as the legislative body determines. The bonds and interest on them are payable only out of a special account, and the bonds do not constitute an indebtedness of the municipality within the meaning of the constitutional limitations.
(b) Each bond must state plainly upon its face:
(1) that it is payable only from a special account;
(2) the account and the ordinance creating it; and
(3) that it does not constitute an indebtedness of the municipality within the meaning of any constitutional debt limitation.
(c) The bonds shall be sold in accordance with IC 5-1-11. (d) This section provides an alternative method of financing for all municipalities, notwithstanding any other law.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-19
Bonds, notes, or other obligations; issuance; approval by commission for long term bonds
Sec. 19. (a) A municipality may not issue bonds, notes, or other obligations under this chapter without the approval of the commission if the bond, notes, or other obligations are payable more than twelve (12) months after their execution, except as authorized by IC 8-1-2.2-11.
(b) If the evidence presented to the commission establishes that the rates and charges proposed by the municipally owned utility will provide sufficient funds for the operation, maintenance, and depreciation of the utility, and to pay the principal and interest of the proposed bond issue, together with a surplus or margin of at least ten percent (10%) in excess, the commission shall so certify in its order approving the issuance of bonds.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.103-2008, SEC.5.

IC 8-1.5-2-19.5
Purchase of equipment requiring lead time before availability; approval of contracts if sufficient funds available
Sec. 19.5. If a municipality desires to purchase and install equipment for its utility which requires more than three (3) months lead time for the supplier to make such equipment and installation available, the legislative body may, by ordinance, approve a contract therefor even though it does not have sufficient funds appropriated or on hand to pay for such purchase if the utility:
(1) has annual net operating revenues for the immediately preceding calendar year sufficient to permit the municipality:
(A) to pay the principal of and interest on an issue of its utility revenue bonds in the principal amount necessary to fund such purchase (including engineering costs, legal costs, and costs of bond issuance associated therewith); and
(B) a margin of safety which it deems necessary to market such bonds on acceptable terms;
(2) if required by section 19 of this chapter, has received approval from the commission to issue bonds, notes, or other obligations sufficient to fund such purchase; or
(3) has received approval from the commission to raise its rates and charges in an amount sufficient to permit the issuance of said bonds.
As added by P.L.105-1983, SEC.1. Amended by P.L.103-2008, SEC.6.

IC 8-1.5-2-20
Bonds; payment from revenues not derived from particular utility;

restriction
Sec. 20. Except as provided by section 22 of this chapter, the municipal legislative body may not adopt an ordinance, or enter into or ratify a contract, for the payment, directly or indirectly, of a bond or bonds by revenues derived by the municipality from the levy of taxes, from the issuance of any bonds other than from the issuance of bonds specifically authorized by this chapter or by a refunding statute, or from any source except the revenues derived from that particular utility.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-21
Bonds payable out of special account; purchase by municipality
Sec. 21. A municipality may invest its own money in the bonds issued under section 18 of this chapter.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-22
General obligation bonds; authorization; limitation
Sec. 22. (a) If the municipal legislative body decides that it is impracticable to raise the entire amount necessary to construct or acquire the utility solely by the issuance and sale of revenue bonds, the legislative body may, by ordinance, provide that a part of the amount may be raised by the issuance and sale of bonds pledging the general credit of the municipality.
(b) The bonds shall be issued in accordance with IC 6-1.1-20. The bonds may not exceed one-third (1/3) of the total cost of the utility. This limitation does not apply to a utility to be owned and operated by a municipality exclusively for the purpose of furnishing utility service to the municipality for its own municipal purposes.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-23
General obligation bonds; terms; sale
Sec. 23. If general obligation bonds are issued, they:
(1) may be issued in any denomination;
(2) are payable at a time not to exceed forty (40) years from issuance;
(3) may bear interest at any rate payable semiannually; and
(4) shall be sold for not less than par value and accrued interest;
as provided by ordinance. The bonds shall be sold in accordance with IC 5-1-11.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-24
Revenue bonds; money set aside for payment of interest and principal
Sec. 24. (a) The board of a municipally owned utility, as defined by IC 8-1.5-3-2, shall, at least semiannually, set aside from the net earnings a sufficient amount to pay the interest and principal, as they

become due, on revenue bonds issued in payment for the utility or for its improvement. This money may not be used for any other purpose.
(b) The commission shall approve the amount set aside for the payment of the interest and principal when the commission approves the rates and charges of the municipality.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-25
Special utility account; establishment by municipality; use
Sec. 25. (a) The municipal legislative body, after providing for the:
(1) payment of operation and maintenance expenses of the utility;
(2) payment of the interest and principal on revenue bonds and creation of reserves for them;
(3) payment of the interest and principal on general obligation bonds and creation of reserves for them; and
(4) payment of assessed taxes;
shall set aside a sufficient remainder of the earnings into a separate and special account to be identified as the special utility account, to be used and applied in the extension, replacement in whole or in part, repair, and operation and maintenance of the utility.
(b) The remaining earnings may be applied to:
(1) the general fund of the municipality in accordance with IC 8-1.5-3-11, outstanding bond ordinances, and contract provisions under IC 8-1-2.2;
(2) the payment of the interest on a loan made for utility construction; or
(3) the creation of a sinking fund for the liquidation of the debt;
as the legislative body determines.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-26
Tax levy for payment of bonds
Sec. 26. (a) To pay the principal and interest on bonds issued for the construction, acquisition, extension, or improvement of a municipally owned utility, the municipal legislative body may levy an annual tax of sufficient amount on all taxable property of the municipality.
(b) If the legislative body:
(1) has contracted with a person for supplying utility services or has agreed to lease or purchase utility services; and
(2) has, in the contract, agreed to pay a stated rental, a stipulated purchase price, or other compensation to the person, or has issued bonds to pay for stock in the company or to purchase the plant;
it may levy an annual tax for payment of the rent or other consideration or purchase price to be paid for utility services, or for the purchase price of a plant, and to pay the principal and interest on the bonds. (c) The tax under this section shall be levied and collected as other municipal taxes are levied and collected, and the proceeds shall be used only for the purpose for which the tax was levied.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-27
Lease of waterworks facilities; term; option to purchase or renew; transfer of property to municipality
Sec. 27. (a) A municipality may lease waterworks facilities from a not-for-profit corporation, a public utility, a county, or a municipality. The term of the lease may not exceed fifty (50) years. The lease must provide that the municipality has an option to:
(1) renew the lease for a further term on like conditions; and
(2) purchase the waterworks facilities covered by the lease contract with the terms and conditions of the purchase specified in the lease.
(b) If the option to purchase the waterworks facilities covered by the lease is exercised, the municipality, for the purpose of procuring money to pay the purchase price, may issue and sell revenue bonds under other laws governing the issuance and sale of waterworks revenue bonds for additions and extensions to municipal waterworks.
(c) If the municipality has not exercised an option to purchase the property covered by the lease at the expiration of the lease, and upon the full discharge and performance by the municipality of its obligations under the lease contract, the property covered by the lease thereupon becomes the absolute property of the municipality, and the lessor shall execute proper instruments conveying to the municipality good and merchantable title thereto.
(d) A waterworks facility leased under this section is subject to IC 5-16-7.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.35-1990, SEC.26.

IC 8-1.5-2-28
Lease of waterworks facilities; payment of operating expenses; sufficiency of rates and charges
Sec. 28. (a) A waterworks lease may provide that as a part of the lease rental for the waterworks facilities the lessee agrees to:
(1) pay all property taxes and assessments levied against or on account of the leased facilities;
(2) maintain insurance on the leased facilities for the benefit of the lessor; and
(3) assume all responsibilities for the operation, maintenance, repair, alterations, and additions of the leased facilities.
(b) All of the expenses incurred under subsection (a) and the lease rental are payable solely from the revenues derived from water rates and charges to be collected by the lessee from property and users in the area served by the leased facilities.
(c) The lessee may establish, fix, bill, and collect rates and charges with respect to the property and users in the area served by

the leased facilities that are sufficient:
(1) to pay the costs of operation, maintenance, repair, alterations, depreciation, and additions of the leased facilities; and
(2) to pay the lease rental as it becomes due.
Rates and charges too low to meet these requirements are unlawful. These rates and charges are subject to approval in accordance with IC 8-1.5-3-8.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-29
Lease of waterworks facilities; notice and hearing
Sec. 29. (a) When the municipality and the lessor have agreed upon the terms and conditions of any waterworks lease proposed to be entered into under this chapter and before the final execution of the lease, a notice shall be given by publication in accordance with IC 5-3-1 to all persons interested, of a hearing to be held before the municipal legislative body, which hearing must be on a day not earlier than twenty (20) days after publication of the notice.
(b) The notice must:
(1) name the day, place, and hour of the hearing; and
(2) set forth a brief summary of the principal terms agreed upon, including:
(A) the name of the lessor;
(B) the character of the property to be leased;
(C) the lease rental to be paid; and
(D) the number of years the lease is to be in effect.
(c) The proposed lease must be available for inspection by the public during the twenty (20) day period and at the hearing.
(d) All persons interested are entitled to be heard, at the time fixed, upon the necessity for the execution of the lease and whether the rental to be paid to the proposed lessor is a fair and reasonable rental for the waterworks facilities. The hearing may be adjourned to a later date or dates.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.35-1990, SEC.27.

IC 8-1.5-2-30
Lease of waterworks facilities; execution; limitation of actions
Sec. 30. (a) After the hearing under section 29 of this chapter, the municipal legislative body may:
(1) authorize the execution of the waterworks lease as originally agreed upon; or
(2) make modifications as may be agreed upon with the proposed lessor;
but the lease rental as set out in the published notice may not be increased without a new notice and hearing.
(b) If the execution of the lease as originally agreed upon, or as modified by agreement, is authorized by the legislative body, a notice of the signing of the contract of lease shall be given by publication

in accordance with IC 5-3-1.
(c) An action to:
(1) contest the validity of the lease; or
(2) enjoin the performance of any of the terms and conditions of the lease;
must be brought not later than thirty (30) days after publication of the notice of execution of the lease.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-31
Leased waterworks facilities; tax exemptions
Sec. 31. All waterworks facilities leased by a lessor contracting with a municipality under this chapter are exempt from all state, county, and other taxes. However, the rental paid to a lessor under the terms of such a lease is subject to all applicable taxes.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-32
Leased waterworks facilities; applicable statutes
Sec. 32. As to waterworks facilities leased and acquired under this chapter, it is not necessary to comply with any other statutes concerning the leasing and acquisition of waterworks facilities by municipalities except as specifically required by this chapter.
As added by Acts 1982, P.L.74, SEC.1.



CHAPTER 3. OPERATION OF MUNICIPALLY OWNED UTILITIES GENERALLY

IC 8-1.5-3-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board operating a municipally owned utility as determined under section 3 of this chapter.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-3-3
Control of utilities; control of storm water facilities in third class cities; ordinance; creation of utility service board
Sec. 3. (a) The legislative body of a municipality may, by ordinance, provide for the control of any or all of its municipally owned utilities by:
(1) the municipal works board;
(2) a board consisting of the members of the municipal legislative body;
(3) a utility service board established under subsection (f) or established before January 1, 1983, under IC 8-1-2-100 (repealed); or
(4) the board of directors of a department of waterworks established under IC 8-1.5-4.
The legislative body of a third class city also may adopt an ordinance under this subsection to provide for the control of any or all of its storm water facilities by a board described in subdivisions (1) through (4). An ordinance granting control of any or all of a third class city's storm water facilities to a board described in this subsection may be separate from or combined with an ordinance granting control of the third class city's municipally owned utilities to a board described in this subsection.
(b) If, at the time an ordinance is adopted under subsection (a) to grant control of any or all of a third class city's storm water facilities to a board described in subsection (a) the third class city has a department of storm water management under IC 8-1.5-5, the ordinance must specify a procedure for the transition of control of the affected storm water facilities from the board of directors of the department of storm water management to the board described in subsection (a).
(c) The registered voters of a municipality may file a petition addressed to the legislative body requesting that the question of the creation of a utility service board be submitted to a referendum. The

petition must be signed by at least the number of the registered voters of the municipality required under IC 3-8-6-3 to place a candidate on the ballot.
(d) Within thirty (30) days after a petition is filed, the municipal clerk shall certify to the legislative body and to the county election board that a sufficient petition has been filed.
(e) Following certification, the legislative body shall submit the question of the creation of a utility service board to a referendum at the next election. The question shall be submitted to the registered voters of the municipality by placement on the ballot in the form prescribed by IC 3-10-9-4 and must state:
"Shall the legislative body of the municipality of _____________ adopt an ordinance providing for the appointment of a utility service board to operate ____________ (Insert name of utility here)?".
(f) If a majority of the voters voting on the question vote for the creation of a utility service board, the legislative body shall, by ordinance, establish a utility service board consisting of not less than three (3) nor more than seven (7) members. Not more than two-thirds (2/3) of the members may be of the same political party. All members must be residents of the area served by the board. The ordinance must provide for:
(1) a majority of the members to be appointed by the executive and a minority of the members to be appointed by the legislative body;
(2) the terms of the members, which may not exceed four (4) years, with initial terms prescribed so that the members' terms will be staggered;
(3) the salaries, if any, to be paid to the members; and
(4) the selection by the board of a chairman, who shall not be considered the head of a department for purposes of IC 36-4-9-2.
(g) The registered voters of the municipality may also file a petition requesting that the question of the abolition of the utility service board be submitted to a referendum. The procedure for filing of the petition and the referendum is the same as that prescribed by subsections (c) through (e).
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.16-1983, SEC.6; P.L.3-1987, SEC.500; P.L.12-1995, SEC.100; P.L.282-2003, SEC.1.

IC 8-1.5-3-3.3
Legalization of certain utility service boards
Sec. 3.3. For purposes of section 3 of this chapter, a utility service board that:
(1) was established before January 1, 1983, under IC 8-1-2-100 (before its repeal and formerly Acts 1913, c.76, s.109, as amended);
(2) has continued in existence without interruption since its creation; and
(3) was established without submitting the question of its

creation to the voters of the municipality for approval in a referendum;
is legalized and its actions validated.
As added by P.L.220-2011, SEC.187.

IC 8-1.5-3-4
Board; powers and duties
Sec. 4. (a) The board has general supervisory powers over the utilities under its control, with responsibility for the detailed supervision of each utility to be vested in its superintendent, who is responsible to the board for the business and technical operation of the utility. The board shall:
(1) fix the number and compensation of employees;
(2) adopt rules governing the appointment of employees including making proper classifications and rules to:
(A) determine the eligibility of applicants;
(B) determine by competitive examination the relative fitness of applicants for positions;
(C) establish eligible lists arranged according to the ratings secured;
(D) provide for the appointment of those having the highest ratings; and
(E) provide for the promotion of employees;
(3) subject to IC 36-4-9-2, appoint a superintendent or manager of each utility under its control who is responsible to the board for the business and technical operation of the utility; the board shall make the appointment on the basis of fitness to manage the particular utility to which he is to be assigned, taking into account his executive ability and his knowledge of the utility industry;
(4) subject to IC 36-4-9-12, hire attorneys when required for the operation of the utility;
(5) hire professional or expert personnel when required for the operation of the utility;
(6) submit a budget of its financial needs for the next year in the detail required by the municipal legislative body;
(7) recommend to the legislative body reasonable and just rates and charges for services to the patrons of each utility;
(8) appropriate, lease, rent, purchase, and hold all real and personal property of the utility;
(9) enter upon lands for the purpose of surveying or examining the land to determine the location of any plant or appurtenances;
(10) award contracts for:
(A) the purchase of capital equipment;
(B) the construction of capital improvements; or
(C) other property or purposes that are necessary for the full and efficient construction, management, and operation of each utility;
(11) adopt rules for the safe, economical, and efficient

management and protection of each utility;
(12) deposit at least weekly with the municipal fiscal officer all money collected from each utility to be kept in a separate fund subject to the order of the board; and
(13) make monthly reports to the fiscal officer of the receipts and disbursements of money belonging to each utility and an annual report of the condition of the utility.
(b) The board may purchase by contract electricity, water, gas, power, or any other commodity or service for the purpose of furnishing the commodity or service to the patrons of the municipally owned utility or to the municipality itself.
(c) If the board wants to purchase the commodity or service from a public utility and the parties cannot agree on a rate or charge to be paid for it, either party may apply to the commission or other appropriate state or federal regulatory agency to establish a fair and reasonable rate or charge to be paid for the commodity or service.
(d) The board may discontinue water service by a waterworks to:
(1) a water consumer; or
(2) any property;
upon failure by the water consumer or the property owner to pay charges legally due for sewer or sewage disposal plant service. However, the water service may not be discontinued for nonpayment of sewer or sewage disposal plant service charges until the charges have been due and unpaid for at least thirty (30) days.
(e) Before water service is discontinued under subsection (d), the board must give written notice to the water consumer or property owner of its intention to discontinue water service if the unpaid sewer or sewage disposal plant service charges are not paid before a date specified in the notice. The notice must be mailed not less than ten (10) days before water service is to be discontinued and addressed to the water consumer or the property owner at his last known address.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-3-4.5
Application of section; bid, proposal, or quotation submitted by trust
Sec. 4.5. (a) This section applies to the award of a contract under this chapter by acceptance of bids, proposals, or quotations.
(b) A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.336-1989(ss), SEC.19.

IC 8-1.5-3-5
Superintendent; powers and duties; compensation; bond; removal
Sec. 5. (a) The superintendent of each utility shall:
(1) appoint, supervise, and dismiss all employees of the utility;
(2) employ unskilled labor when needed, without competitive

examination;
(3) investigate all claims against the utility;
(4) oversee the operation of the utility and any construction work, repairs, or alterations to the system; and
(5) advise the board in all matters that will bring about an efficient and economical operation and maintenance of the utility.
(b) The superintendent is entitled to the compensation for his services that is determined by resolution of the board.
(c) The superintendent shall give bond in a sum not less than double the estimated amount of money that may be in his hands at any time. The bond shall be conditioned upon the faithful discharge of his duties and the payment to the proper person of all money in his hands. The bond is subject to the approval of the executive of the municipality.
(d) The superintendent may be removed by the board for cause at any time after notice and a hearing.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-3-6
Load building appliances; purchase; sale and advertisement
Sec. 6. (a) The board may purchase, sell, and advertise, for the purpose of sale, load building appliances.
(b) Load building appliances shall be designed to be used in:
(1) the consumption of the products; or
(2) the use of the services;
that the utility furnishes or is equipped to furnish to its customers.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-3-7
Retirement account
Sec. 7. The board may set up a retirement account for the benefit of the employees and past employees of each utility. The board may provide for the method, manner, and amount of contributions by the utility out of its earnings, reserves, or earned surplus, and by employees if required by the plan, and may create an account for the utilities and allocate to the account contributions sufficient to establish the plan on a sound actuarial basis, including contributions for past services of employees. However, the plan may not require contributions from an employee to exceed six percent (6%) of his wage or salary.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-3-8
Rates and charges
Sec. 8. (a) A municipality owning a utility under this chapter shall furnish reasonably adequate services and facilities.
(b) The rates and charges made by a municipality for a service rendered or to be rendered, either directly or in connection therewith, must be nondiscriminatory, reasonable, and just. (c) "Reasonable and just rates and charges for services" means rates and charges that produce sufficient revenue to:
(1) pay all the legal and other necessary expenses incident to the operation of the utility, including:
(A) maintenance costs;
(B) operating charges;
(C) upkeep;
(D) repairs;
(E) depreciation;
(F) interest charges on bonds or other obligations, including leases; and
(G) costs associated with the acquisition of utility property under IC 8-1.5-2;
(2) provide a sinking fund for the liquidation of bonds or other obligations, including leases;
(3) provide a debt service reserve for bonds or other obligations, including leases, in an amount established by the municipality, not to exceed the maximum annual debt service on the bonds or obligations or the maximum annual lease rentals;
(4) provide adequate money for working capital;
(5) provide adequate money for making extensions and replacements to the extent not provided for through depreciation in subdivision (1); and
(6) provide money for the payment of any taxes that may be assessed against the utility.
(d) It is the intent of this section that the rates and charges produce an income sufficient to maintain the utility property in a sound physical and financial condition to render adequate and efficient service. Rates and charges too low to meet these requirements are unlawful.
(e) The board may recommend to the municipal legislative body rates and charges sufficient to include a reasonable return on the utility plant of the municipality.
(f) Rates and charges established under this section are subject to the approval of:
(1) the municipal legislative body by ordinance; and
(2) the commission, in accordance with the procedures set forth in IC 8-1-2.
The commission shall approve rates and charges that are sufficient, in addition to the cash revenue requirements set forth in subsection (c), to include a reasonable return on the utility plant of the municipality if the legislative body so elects.
(g) Except for a municipally owned utility taxed under IC 6-1.1-8-3, the commission shall approve rates and charges sufficient to compensate the municipality for taxes that would be due the municipality on the utility property were it privately owned. These rates and charges in lieu of taxes may be transferred to the municipal general fund, if the legislative body so elects.
(h) The commission shall grant a request that an increase in rates and charges not be effective until after the occurrence of a future

event if the legislative body so requests.
(i) A municipality that acquires and operates a utility under IC 8-1.5-2 by exercising the power of eminent domain may not impose a special rate, charge, surcharge, or other fee, other than rates and charges approved under this section or otherwise authorized by law, on the customers of the utility in order to pay for the costs associated with acquiring the utility through the exercise of the power of eminent domain.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.105-1983, SEC.2; P.L.35-1990, SEC.28; P.L.172-2009, SEC.5.

IC 8-1.5-3-8.1
Hearings; adoption of rates and charges; notice; contents
Sec. 8.1. (a) As used in this section, "utility" refers to a municipally owned:
(1) water utility;
(2) wastewater utility; or
(3) combined water and wastewater utility;
that is not under the jurisdiction of the commission for the approval of rates and charges.
(b) As used in this section, "works" refers to water or wastewater utility works.
(c) After the introduction of the ordinance establishing the rates and charges under section 8 of this chapter, but before the ordinance is finally adopted, the municipal legislative body shall hold a public hearing at which users of the works, owners of property served or to be served by the works, and other interested persons may be heard concerning the proposed rates and charges. Notice of the hearing, setting forth the proposed schedule of rates and charges, shall be:
(1) published in accordance with IC 5-3-1 (IC 5-3-1-1 through IC 5-3-1-9);
(2) mailed to owners of vacant or unimproved property if the ordinance includes a fee for water or wastewater service to vacant or unimproved property; and
(3) mailed to users of the works for service to property located outside the municipality's corporate boundaries.
The notice may be mailed in any form so long as the notice of hearing is conspicuous. The hearing may be adjourned from time to time. Notice mailed under subdivision (3) must include a statement that, following adoption of the ordinance, the users described in subdivision (3) may be entitled to petition the commission under section 8.3 of this chapter to review and adjust the rates and charges imposed on the users if a petition under section 8.2 of this chapter or under IC 36-9-23-26.1 with respect to the same rate ordinance has not been filed.
(d) After the hearing, the municipal legislative body shall adopt the ordinance establishing the rates and charges, either as originally introduced or as modified. A copy of the schedule of rates and charges adopted shall be kept on file and available for public inspection in the offices of the board and the municipal clerk. An

ordinance adopted after March 31, 2012, that imposes different rates and charges for service to property located outside the corporate boundaries of the municipality as compared to property located within the corporate boundaries of the municipality must state in plain language the percentage difference between the rates and charges.
(e) The rates and charges established for any class of users or property shall be extended to cover any additional property that is subsequently served and falls within the same class, without any hearing or notice.
(f) The municipal legislative body may change or readjust the rates and charges in the same manner as they were established.
(g) Rates and charges collected under this chapter are considered revenues of the utility.
As added by P.L.77-1991, SEC.1. Amended by P.L.139-2012, SEC.1.

IC 8-1.5-3-8.2
Objections to rates and charges; bonds; hearings
Sec. 8.2. (a) As used in this section:
(1) "utility"; and
(2) "works";
have the meaning set forth for those terms in section 8.1 of this chapter.
(b) Owners of property connected or to be connected to and served by the works authorized under this chapter may file a written petition objecting to the rates and charges of the utility so long as:
(1) the petition contains the names and addresses of the petitioners;
(2) the petitioners attended the public hearing provided under section 8.1 of this chapter;
(3) the written petition is filed with the municipal legislative body within five (5) days after the ordinance establishing the rates and charges is adopted under section 8.1 of this chapter;
(4) the written petition states specifically the ground or grounds of objection; and
(5) a petition has not been filed with the commission under section 8.3 of this chapter or under IC 36-9-23-26.1 appealing the same rates and charges of the utility.
(c) Unless the objecting petition is abandoned, the municipal clerk shall file in the office of the clerk of the circuit or superior court of the county a copy of the rate ordinance or ordinances together with the petition. The court shall then set the matter for hearing at the earliest date possible, which must be within twenty (20) days after the filing of the petition with the court. The court shall send notice of the hearing by certified mail to the municipality and to the first signer of the petition at the address shown on the petition. All interested parties shall appear in the court without further notice, and the municipality may not conduct any further proceedings concerning the rates and charges until the matters presented by the petition have been heard and determined by the court. (d) At the discretion and upon direction of the court, the petitioners shall file with the petition a bond in the sum and with the security fixed by the court. The bond must be conditioned on the petitioners' payment of all or part of the costs of the hearing and any damages awarded to the municipality if the petition is denied, as ordered by the court.
(e) Upon the date fixed in the notice, the court shall, without a jury, hear the evidence produced. The court may confirm the decision of the municipal legislative body or sustain the objecting petition. The order of the court is final and conclusive upon all parties to the proceeding and parties who might have appeared at the hearing, subject only to the right of direct appeal. All questions that were presented or might have been presented are considered to have been adjudicated by the order of the court, and no collateral attack upon the decision of the municipal legislative body or order of the court is permitted.
(f) If the court sustains the petition, or if the petition is sustained on appeal, the municipal legislative body shall set the rates and charges in accordance with the decision of the court.
As added by P.L.77-1991, SEC.2. Amended by P.L.139-2012, SEC.2.

IC 8-1.5-3-8.3
Objection to extraterritorial rates and charges; review by commission
Sec. 8.3. (a) This section applies to a utility that provides service to property located outside the corporate boundaries of the municipality.
(b) As used in this section:
(1) "utility"; and
(2) "works";
have the meaning set forth for those terms in section 8.1 of this chapter.
(c) This subsection applies if a municipal legislative body adopts an ordinance under section 8.1 of this chapter or under IC 36-9-23-26 that is in effect on March 31, 2012, and that imposes rates and charges on users of the works for service to property located outside the corporate boundaries of the municipality that exceed by more than fifteen percent (15%), but not more than fifty percent (50%), the rates and charges imposed on users of the works for service to property located within the corporate boundaries of the municipality. Not later than September 30, 2012, the municipality may petition the commission to approve the percentage difference between rates and charges established in the ordinance for property within and property outside the corporate boundaries. In the petition, the municipality shall set forth the following:
(1) The date on which the ordinance took effect.
(2) The percentage difference between rates and charges imposed on users of the works for service to property located outside the corporate boundaries of the municipality and to property located within the corporate boundaries of the

municipality.
(3) Whether the works that is the subject of the ordinance is a water utility works, a wastewater utility works, or both a water and wastewater utility works.
If the commission determines that a petition filed under this subsection satisfies the requirements of this subsection, the commission shall approve the petition, including the percentage difference between rates and charges described in subdivision (2). If the commission determines that a petition filed under this subsection does not satisfy the requirements of this subsection, the commission shall disapprove the petition. However, if the percentage difference imposed in the ordinance was the subject of an objecting petition that was filed under section 8.2 of this chapter or under IC 36-9-23-26.1 and sustained on final judgment or appeal, as applicable, by a court, the percentage difference is considered approved without the filing of a petition under this subsection.
(d) If a municipality that files, or that is exempt from filing, a petition under subsection (c) adopts an ordinance under section 8.1 of this chapter after March 31, 2012, that imposes rates and charges on users of the works for service to property located outside the corporate boundaries of the municipality that exceed the rates and charges imposed on users of the works for service to property located within the corporate boundaries of the municipality by more than the sum of the percentage difference approved or considered approved by the commission under subsection (c) plus fifteen percent (15%), either or both of the following may petition the commission to review and adjust, if necessary, the rates and charges imposed on users of the works for service to property located outside the corporate boundaries of the municipality:
(1) The municipality.
(2) The lesser of:
(A) ten percent (10%) of all; or
(B) twenty-five (25);
users of the works whose property is located outside the corporate boundaries of the municipality.
A petition filed under this subsection must be filed not more than fourteen (14) days after the date on which the ordinance referred to in this subsection is adopted. A petition may not be filed under this subsection if a petition has already been filed under section 8.2 of this chapter appealing the same rates and charges.
(e) If a municipal legislative body, other than a municipal legislative body described in subsection (c), adopts an ordinance under section 8.1 of this chapter after March 31, 2012, that imposes rates and charges on users of the works for service to property located outside the corporate boundaries of the municipality that exceed the rates and charges imposed on users of the works for service to property located within the corporate boundaries of the municipality by more than fifteen percent (15%), either or both of the following may petition the commission to review and adjust, if necessary, the rates and charges imposed on users of the works for

service to property located outside the corporate boundaries of the municipality:
(1) The municipality.
(2) The lesser of:
(A) ten percent (10%) of all; or
(B) twenty-five (25);
users of the works whose property is located outside the corporate boundaries of the municipality.
A petition must be filed not more than fourteen (14) days after the date on which the ordinance is adopted. A petition may not be filed under this subsection if a petition has already been filed under section 8.2 of this chapter or under IC 36-9-23-26.1 appealing the same rates and charges.
(f) The filing of a petition with the commission under subsection (d) or (e) stays the ordinance adopted under section 8.1 of this chapter or under IC 36-9-23-26. The rates and charges in effect before the adoption of the ordinance remain in effect until:
(1) the commission approves or disapproves the petition, or the petition is dismissed under subsection (g); and
(2) if applicable, the commission adjusts the rates and charges imposed by the ordinance on users of the works whose property is located outside the corporate boundaries of the municipality.
(g) The commission shall prescribe the form and manner in which a petition must be filed under subsection (d) or (e). The burden of proof to demonstrate that the proposed rates and charges are nondiscriminatory, reasonable, and just is on the municipality, regardless of who petitions the commission. If the commission fails to approve or disapprove a petition within one hundred twenty (120) days after the petition is filed in the form and manner prescribed by the commission, the petition is dismissed, and the ordinance adopted under section 8.1 of this chapter or under IC 36-9-23-26 takes effect. A petition is automatically disapproved if the petitioner has filed a petition under section 8.2 of this chapter or under IC 36-9-23-26.1 with respect to the same rate ordinance.
(h) For purposes of determining whether the percentage difference between rates and charges imposed on users of the works for service to property located outside the corporate boundaries of the municipality and the rates and charges imposed on users of the works for service to property located within the corporate boundaries of the municipality is nondiscriminatory, reasonable, and just under section 8 of this chapter, the commission:
(1) may consider the benefit and expense to all users of the works of extending the works outside the corporate boundaries of the municipality; and
(2) may not consider any connection fees or capital surcharges imposed on users of the works for service to property that is located outside the corporate boundaries of the municipality that are specifically designated to pay for the costs associated with main extensions to the users of the works.
(i) If the commission determines that the percentage difference

between the rates and charges imposed on users of the works for service to property located outside the corporate boundaries of the municipality and the rates and charges imposed on users of the works for service to property located within the corporate boundaries of the municipality is not nondiscriminatory, reasonable, and just under section 8 of this chapter, the commission may:
(1) establish nondiscriminatory, reasonable, and just rates and charges for users of the works for service to property located outside the corporate boundaries of the municipality; and
(2) order the municipal legislative body to adopt an ordinance imposing the nondiscriminatory, reasonable, and just rates and charges.
However, with respect to rates and charges imposed in an ordinance that was the subject of an objecting petition filed under section 8.2 of this chapter or under IC 36-9-23-26.1 and sustained on final judgment or appeal, as applicable, by a court, the commission may not establish rates and charges such that the percentage difference between rates and charges established by the commission is less than the percentage difference between rates and charges imposed in the ordinance.
(j) This section does not:
(1) authorize the commission to review or revise rates and charges imposed on users of the works for service to property located within the corporate boundaries of the municipality; or
(2) otherwise return or subject a utility to the jurisdiction of the commission for the approval of rates and charges.
(k) The commission may adopt rules under IC 4-22-2 to implement this section.
(l) The commission may not impose a fee with respect to proceedings under this section.
As added by P.L.139-2012, SEC.3.

IC 8-1.5-3-9
Removal of utility from jurisdiction of commission for approval of rates and charges; procedure
Sec. 9. (a) This subsection applies to a municipally owned utility that before June 1, 1987, was taken out of the jurisdiction of the commission for the approval of rates and charges. A utility to which this subsection applies is removed from the jurisdiction of the commission for approval of the issuance of stocks, bonds, notes, or other evidence of indebtedness.
(b) Except as provided in subsection (a), a municipal legislative body that wants to be taken out of the jurisdiction of the commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness may submit the following public question to the registered voters of the municipality at the next election in the form prescribed by IC 3-10-9-4:
"Shall the municipally owned utility be taken out of the jurisdiction of the utility regulatory commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or

other evidence of indebtedness?".
(c) A municipal legislative body shall certify the public question to the county election board of the county that contains the greatest percentage of population of the municipality under IC 3-10-9-3 and submit the question under subsection (b) if it receives a petition that:
(1) is signed by at least the number of the registered voters of the municipality required under IC 3-8-6-3 to place a candidate on the ballot; and
(2) requests that the municipally owned utility be removed from the jurisdiction of the commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness.
(d) If a majority of those voting favor taking the municipally owned utility out of the jurisdiction of the commission, the utility:
(1) is removed from the jurisdiction of the commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness; and
(2) shall mail written notice of the withdrawal from commission jurisdiction to the commission within thirty (30) days after the utility's withdrawal.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.124-1987, SEC.1; P.L.23-1988, SEC.62; P.L.10-1988, SEC.217; P.L.12-1995, SEC.101.

IC 8-1.5-3-9.1
Removal of utility from jurisdiction of commission for approval of rates, charges, and evidences of indebtedness; alternative procedure
Sec. 9.1. (a) This section applies to the following:
(1) Water utilities that are owned or operated by second class cities.
(2) Third class cities.
(3) Towns.
(b) In addition to section 9 of this chapter, a municipally owned utility to which this section applies may be removed from the jurisdiction of the commission for the approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness, if the municipal legislative body adopts an ordinance removing the utility from commission jurisdiction. The municipal legislative body shall, at least thirty (30) days before the final vote on the ordinance, mail written notice of the meeting to all ratepayers of the utility and to the commission. For a second class city the municipal legislative body must hold two (2) public meetings before the final vote on an ordinance removing the utility from commission jurisdiction may be adopted. An explanation of the removal process must be provided at each public meeting under this section. Each public meeting must be held in a different location.
(c) The ordinance described in subsection (b) takes effect sixty (60) days after adoption by the municipal legislative body.
(d) The question of removal from commission jurisdiction shall

be submitted to the registered voters of the municipality if, within the sixty (60) day period described in subsection (c), the legislative body receives a petition:
(1) that is signed by at least the number of the registered voters of the municipality required under IC 3-8-6-3 to place a candidate on the ballot; and
(2) that requests the legislative body to submit the question of removal from commission jurisdiction to the registered voters of the municipality at the next election.
The municipal legislative body shall certify the public question in subsection (e) to the county election board of the county that contains the greatest percentage of population of the municipality under IC 3-10-9-3.
(e) If the legislative body receives a petition described in subsection (d) in the proper form, the legislative body shall submit the following public question to the registered voters of the municipality at the next election in the form prescribed by IC 3-10-9-4:
"Shall the municipally owned utility be taken out of the jurisdiction of the Indiana utility regulatory commission for the approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness?".
The legislative body shall mail written notice of the referendum to the commission at least ten (10) days before the date of the election.
(f) If a majority of those voting on the question described in subsection (e) favor taking the municipally owned utility out of the jurisdiction of the commission, the utility is removed from the jurisdiction of the commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidences of indebtedness.
(g) If the legislative body receives a petition in proper form under subsection (d), the ordinance does not take effect until after removal is approved by a majority of those voting. If a majority of those voting vote against removal, the utility remains under the jurisdiction of the commission and the ordinance does not take effect.
(h) In addition to the notice required by subsection (b), if the municipal legislative body adopts the ordinance, described in subsection (b), the municipal legislative body shall mail written notice of the withdrawal from commission jurisdiction to the commission within thirty (30) days after the ordinance becomes effective.
(i) Notwithstanding this section or section 9 of this chapter, the commission may require a municipally owned utility that generates electric power to provide information to the permanent forecasting group under IC 8-1-8.5-3.5.
(j) This section does not affect the obligations of a municipally owned utility under IC 8-1-2.3, IC 8-1-8.5, IC 8-1-22.5, or IC 8-1.5-3-14.
As added by P.L.82-1988, SEC.6. Amended by P.L.77-1991, SEC.3; P.L.12-1995, SEC.102.
IC 8-1.5-3-9.5
Return of utility to commission jurisdiction following removal
Sec. 9.5. (a) This section applies to municipally owned utilities that are withdrawn from commission jurisdiction under section 9 of this chapter, including a municipally owned utility described in section 9(a) of this chapter.
(b) A municipal legislative body that wants to return a municipally owned utility to the jurisdiction of the commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness may submit the following public question to the registered voters of the municipality at the next election in the form prescribed by IC 3-10-9-4:
"Shall the municipally owned utility be returned to the jurisdiction of the utility regulatory commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness?".
(c) A municipal legislative body shall certify the public question to the county election board of the county that contains the greatest percentage of population of the municipality under IC 3-10-9-3. The county election board shall submit the question under subsection (b) if it receives a petition that:
(1) is signed by at least the number of the registered voters of the municipality required under IC 3-8-6-3 to place a candidate on the ballot; and
(2) requests that the municipally owned utility be returned to the jurisdiction of the commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness.
(d) If a majority of those voting favor returning the municipally owned utility to the jurisdiction of the commission, the utility is returned to the jurisdiction of the commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness. If a majority of those voting disapprove of returning the municipally owned utility to the jurisdiction of the commission, an election may not be conducted on the public question of returning to the jurisdiction of the commission for four (4) years from the date of the last election on that public question.
(e) The public question of returning to the jurisdiction of the commission may not be submitted to the registered voters of the municipality at an election conducted within four (4) years after the date the municipally owned utility was last withdrawn from commission jurisdiction.
(f) If a municipally owned utility is returned to the jurisdiction of the commission under this section, the municipal legislative body shall mail written notice to the commission.
As added by P.L.82-1988, SEC.7. Amended by P.L.12-1995, SEC.103.

IC 8-1.5-3-9.6
Return of utility to commission jurisdiction following removal

under alternative procedure
Sec. 9.6. (a) This section applies to municipally owned utilities that are withdrawn from commission jurisdiction under section 9.1 of this chapter.
(b) The municipal legislative body may adopt an ordinance returning the municipally owned utility to the jurisdiction of the commission for the approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness if it receives a petition:
(1) that is signed by at least the number of the registered voters of the municipality required under IC 3-8-6-3 to place a candidate on the ballot; and
(2) that requests the legislative body to adopt an ordinance returning the municipally owned utility to the jurisdiction of the commission.
If the municipal legislative body fails to adopt an ordinance under this subsection within ninety (90) days after receipt of the petition, a petition requesting the adoption of an ordinance to return to commission jurisdiction may not be submitted for four (4) years from the date the last petition was submitted under this subsection.
(c) If the municipal legislative body fails to adopt the ordinance described in subsection (b) within ninety (90) days after receipt of the petition, the public question of the return to commission jurisdiction shall be submitted to the registered voters of the municipality if the legislative body receives a second petition:
(1) that is signed by at least the number of the registered voters of the municipality required under IC 3-8-6-3 to place a candidate on the ballot;
(2) that requests the legislative body to submit the question of the return to commission jurisdiction to the registered voters of the municipality at the next election; and
(3) that is submitted to the legislative body after the expiration of the ninety (90) day period described in this subsection.
The municipal legislative body shall certify the public question described in subsection (d) to the county election board of the county that contains the greatest percentage of population of the municipality under IC 3-10-9-3.
(d) If the legislative body receives a petition described in subsection (c) in the proper form, the legislative body shall submit the following public question to the registered voters of the municipality at the next election in the form prescribed by IC 3-10-9-4:
"Shall the municipally owned utility be returned to the jurisdiction of the utility regulatory commission for the approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness?".
The legislative body shall mail written notice of the referendum to the commission at least ten (10) days before the date of the election.
(e) If a majority of those voting on the question described in subsection (d) favor returning the municipally owned utility to the

jurisdiction of the commission, the utility is returned to the jurisdiction of the commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness. If a majority of those voting disapprove of returning the municipally owned utility to the jurisdiction of the commission, an election may not be conducted on the public question of returning to the jurisdiction of the commission for four (4) years from the date of the last election on that public question.
(f) The public question of returning to the jurisdiction of the commission may not be submitted to the registered voters of the municipality at an election conducted within four (4) years after the date the municipally owned utility was last withdrawn from commission jurisdiction. In addition, a petition requesting the adoption of an ordinance under subsection (b) may not be submitted within four (4) years after the date the municipally owned utility was last withdrawn from commission jurisdiction.
(g) If a municipally owned utility is returned to commission jurisdiction under this section, the municipal legislative body shall mail written notice to the commission.
As added by P.L.82-1988, SEC.8. Amended by P.L.12-1995, SEC.104.

IC 8-1.5-3-10
Rates and charges; electric service outside corporate boundaries
Sec. 10. Whenever a municipality operates an electric utility that provides service outside the corporate boundaries of the municipality, the charges for service outside the corporate boundaries may not differ from the charges for service inside the corporate boundaries unless the utility clearly demonstrates significant cost factors that make different charges nondiscriminatory, reasonable, and just.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-3-11
Funds; management
Sec. 11. (a) The money belonging to each municipally owned utility shall be kept by the municipal fiscal officer as separate funds as required by any bond ordinance or accounting procedures established by the commission or the state board of accounts. The municipal legislative body, with the approval of the board, may transfer surplus earnings of the utility to the general fund. The money may not, however, be transferred unless the terms and conditions of any bond ordinance, resolution, indenture, contract under IC 8-1-2.2, or similar instrument binding upon the utility are complied with.
(b) A cash reserve fund shall be created by ordinance and carried on the records of the utility or utilities by providing for monthly contributions or transfers to the cash reserve fund of surplus earnings of the utility or utilities.
(c) "Surplus earnings" are those cash earnings remaining after provision has been made to take care of current obligations,

including:
(1) operating expense;
(2) depreciation or replacement fund;
(3) bond and interest sinking fund;
(4) retirement fund; or
(5) any other priority fund requirements fixed by law.
(d) After creation of the cash reserve fund, the legislative body may include in the municipal general fund budget, as revenue in lieu of taxes, an amount equal to the actual balance in the cash reserve fund as of June 30 of the current year. However, the available cash reserve fund balance may be transferred to the municipal general fund only during the calendar year for which the budget was adopted, and transfers may not be made from any utility funds to the general fund except from the cash reserve fund.
(e) If at any time after the final approval of the budget an emergency should arise for further appropriations from the general fund, the legislative body may, by ordinance, transfer additional money from the cash reserve fund to the general fund to provide for the additional appropriations, the transfer to be limited to the accretions to the cash reserve fund since the preceding June 30.
(f) A cash reserve fund, if authorized by ordinance, may be used to make loans to another utility owned by the same municipality, for periods not to exceed five (5) years, at any interest rate. The repayment of the loan and interest shall be returned to the cash reserve fund.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-3-12
Loan from utility to municipality; loan requirements; limitation on amount
Sec. 12. (a) A municipality may, by ordinance of its legislative body, borrow money from a utility owned by the municipality for any of the following purposes:
(1) Current purposes in anticipation of taxes levied and to be collected during the current or following year.
(2) Carrying out an eligible efficiency project (as defined in IC 36-9-41-1.5) within the municipality.
(b) The board may by resolution lend money to the municipality if the utility has on hand:
(1) a surplus of cash exceeding by at least the amount loaned the sum of all amounts required to pay the indebtedness of the utility falling due during the current calendar year and the following year;
(2) the amount necessary to meet current expenses during the year; and
(3) the amount necessary to pay for improvements contemplated to be made during the current calendar year minus the estimated receipts during the calendar year.
(c) A loan made under subsection (a)(1) may not be made for a sum in excess of fifty percent (50%) of the amount estimated to be

collected from anticipated taxes.
(d) A loan under this section:
(1) must be evidenced by an obligation of the municipality;
(2) must be signed by the executive;
(3) is due:
(A) on or before thirty (30) days after the last day for the payment of anticipated taxes, in the case of a loan made under subsection (a)(1); and
(B) on a date determined by the board (but not more than six (6) years after the date of the loan), in the case of a loan made under subsection (a)(2); and
(4) may bear interest at any rate as determined by the board, payable at maturity.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.88-2009, SEC.2.

IC 8-1.5-3-13
Investments of surplus money; authorization of officers
Sec. 13. The municipal legislative body may, by ordinance, authorize officers charged by law with custodial care, expenditure, and investment of utility money to invest or reinvest surplus money of a utility in the manner prescribed by IC 5-13-9.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.19-1987, SEC.20.

IC 8-1.5-3-14
Annual report; exemption; examination of accounts
Sec. 14. (a) A municipally owned utility under the jurisdiction of the commission for approval of rates and charges and of the issuance of stocks, bonds, notes, or other evidence of indebtedness shall file with the commission an annual report of the operation of the plant on forms prescribed by the commission. The annual reports shall be kept in the office of the commission as a public record. A municipally owned utility that has withdrawn from commission jurisdiction under IC 8-1-2-100 (before its repeal on January 1, 1983) or section 9 or 9.1 of this chapter is not required to file the annual report required by this section.
(b) The state board of accounts shall examine all accounts of every municipally owned utility at regular intervals. In the examination, inquiry shall be made as to:
(1) the financial condition and resources of the utility;
(2) whether the laws of the state have been complied with; and
(3) the methods and accuracy of the accounts and reports of the utilities examined.
The examination shall be made without notice, and its cost shall be paid out of the funds of the utility.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.68-1990, SEC.2.

IC 8-1.5-3-15 Utilities operated under IC 8-1-11.1; rights and powers
Sec. 15. A utility operated under IC 8-1-11.1 retains the rights and powers conferred by IC 8-1-11.1-3.1, notwithstanding section 1 of this chapter.
As added by Acts 1982, P.L.74, SEC.1.



CHAPTER 3.5. WATER BILL ADJUSTMENTS FOR UNDETECTED LEAKS

IC 8-1.5-3.5-2
"Utility"
Sec. 2. As used in this chapter, "utility" refers to a water utility owned or operated by a municipality.
As added by P.L.53-2004, SEC.1. Amended by P.L.2-2005, SEC.27.

IC 8-1.5-3.5-3
Utility's discretion to adjust unusually large bill when excess usage caused by undetectable damage to equipment
Sec. 3. Notwithstanding IC 8-1-2-103(a), a utility may adjust an unusually large bill if the excess usage reflected in the bill is caused by physical damage to any facility or equipment supplying water to the premises and the damage:
(1) is not visible or detectable on the customer's premises except upon excavation or some other disturbance of the property; and
(2) is not the result of an act of the customer, or of any agent or contractor hired by the customer.
As added by P.L.53-2004, SEC.1.

IC 8-1.5-3.5-4
Adjustments to be in accordance with policies adopted by utility
Sec. 4. A utility that elects to adjust unusually large bills must do so in accordance with policies adopted by the utility. The utility's policies must specify the procedures by which a customer may request an adjustment and prove the damage described in section 3 of this chapter.
As added by P.L.53-2004, SEC.1.



CHAPTER 4. DEPARTMENT OF WATERWORKS IN CERTAIN MUNICIPALITIES

IC 8-1.5-4-1
Application of chapter
Sec. 1. This chapter applies to all municipalities that:
(1) own or operate waterworks; and
(2) adopt the provisions of this chapter by ordinance.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-1.5
Certain municipalities operating a waterworks through a department before January 1, 1982
Sec. 1.5. (a) A municipality having and operating a waterworks through a department of waterworks before January 1, 1982, under IC 19-3-15 (before its repeal on January 1, 1983) or under IC 19-3-27 (before its repeal on January 1, 1983) shall be deemed to have established a department of waterworks, as authorized by section 2 of this chapter, having the same number of board members as the board operating before January 1, 1982, and having the same powers, obligations, and duties as would be the case if the legislative body of the municipality had adopted an ordinance doing so before January 1, 1983, in accordance with Acts 1982, P.L.74, SECTION 5(b).
(b) Except as provided in subsection (c), the board of directors of the department of waterworks shall operate as both the board and the municipal legislative body for the purposes of IC 8-1.5-3-4 and IC 8-1.5-3-8.
(c) This subsection applies to water utilities that have been removed from the jurisdiction of the Indiana utility regulatory commission under IC 8-1.5-3-9.1 after June 30, 1991. The board of directors of the department of waterworks shall operate as the board for the purposes of IC 8-1.5-3-4 and IC 8-1.5-3-8.
As added by P.L.105-1983, SEC.3. Amended by P.L.16-1984, SEC.7; P.L.3-1990, SEC.29; P.L.56-1992, SEC.1.

IC 8-1.5-4-2
Department of waterworks; establishment; board of directors
Sec. 2. (a) If the legislative body of a municipality, by ordinance, adopts the provisions of this chapter, there is established a

department of waterworks to be controlled by a board of directors (referred to as "the board" in this chapter). The board consists of either three (3) or five (5) directors, as determined by ordinance, who shall be appointed by the municipal executive.
(b) In case there are three (3) directors, not more than two (2) may be of the same political party. In case there are five (5) directors, not more than three (3) may be of the same political party.
(c) The terms of directors shall be prescribed by ordinance, but initial terms must be prescribed so that the directors' terms will be staggered. Each director shall give a bond, which shall be fixed by the municipal fiscal officer and is subject to his approval.
(d) The executive may remove a director at any time when, in his judgment, it is for the best interest of the department.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-3
Special taxing district
Sec. 3. The department of waterworks has jurisdiction over a special taxing district (referred to as "the waterworks district" in this chapter) that consists of:
(1) in the case of a second class city located in a county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000), all the territory within that county; or
(2) in the case of any other municipality, all the territory within the corporate boundaries of the municipality, or the territory served by the waterworks if larger or smaller than the corporate boundaries.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.12-1992, SEC.59; P.L.170-2002, SEC.60; P.L.119-2012, SEC.84.

IC 8-1.5-4-4
Board; powers and duties
Sec. 4. The board has the powers and duties prescribed by IC 8-1.5-3-4. In addition, the board:
(1) may hold hearings following public notice;
(2) may make findings and determinations;
(3) may design, order, contract for or construct pumping plants or stations, filtration plants, reservoirs, water mains, hydrants, and other equipment, structures, and appurtenances and rebuild, equip, improve, extend, and repair plants, equipment, and structures;
(4) may build or have built all roads, levees, walls, or other structures that may be necessary or desirable in connection with waterworks;
(5) make all necessary or desirable improvements of the grounds and premises under its control;
(6) may issue and sell bonds for the construction, alteration, addition, or extension to the waterworks, in the manner prescribed by law, including the provisions of IC 8-1.5-2; and (7) shall furnish an adequate supply of water to consumers within the waterworks district.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-5
Water filtration and service facilities; acquisition, construction, and operation; financing methods
Sec. 5. The acquisition, construction, installation, operation, and maintenance of facilities and land for water filtration and water service may be financed through proceeds from tax levies, proceeds of special taxing district bonds of the waterworks district, service rates, revenue bonds, or any other available funds.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-6
Authority to set aside revenues for operation and maintenance, a depreciation account, and payment of bonds
Sec. 6. The board may fix and set aside:
(1) the proportion of the revenues of the waterworks department necessary for reasonable and proper operation and maintenance;
(2) the proportion of the revenues for a proper and adequate depreciation account; and
(3) the fixed proportion of the revenues to be applied to the payment of the principal and interest of the authorized bonds.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-7
Revenues set aside for operation and maintenance
Sec. 7. (a) In fixing the proportion of the revenues of the waterworks department required for operation and maintenance, the board shall consider the cost of the operation and maintenance of the waterworks, and may not set aside into the special fund a greater amount of the revenues and proceeds than, in its judgment, is required for the operation and maintenance.
(b) If a surplus is accumulated in the operating and maintenance fund, and that surplus is equal to the cost of maintaining and operating the waterworks system during the remainder of the current calendar, operating, or fiscal year and during the next calendar, operating, or fiscal year, any excess over that surplus may be transferred by the board to either the depreciation account, to be used for any improvements, extensions, or additions to the waterworks, or to the bond and interest redemption account.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-8
Revenues set aside for payment of bonds
Sec. 8. (a) The fixed proportion set aside for the payment of the principal and interest of the authorized bonds shall, from month to month, as accrued and received, be set apart and paid into a special account identified as "the bond and interest redemption account". (b) In fixing and determining the amount that is to be set aside for the payment of the principal and interest of the authorized bonds, the board may provide that the amount to be set aside and paid into the bond and interest redemption account for any year or years should not exceed a fixed sum, which must be at least sufficient to provide for the payment of the interest and principal of the bonds maturing and becoming payable in each year, together with a surplus or margin of ten percent (10%) in excess.
(c) If a surplus created in the bond and interest redemption account exceeds the interest and principal of any bonds becoming payable during the current calendar, operating, or fiscal year and during the next calendar, operating, and fiscal year, the board may transfer any excess over the surplus to either the operation and maintenance account, or the depreciation account, as the board may designate.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-9
Revenues set aside for depreciation account
Sec. 9. (a) The proportion set aside to the depreciation account shall be expended in making good depreciation in the waterworks or in new construction, extensions, or additions to the property of the waterworks.
(b) Any accumulations in the depreciation account may be invested by the board, and if invested, the income from the investment shall be carried in the depreciation account. The board may invest the funds in accordance with IC 5-13-9.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.19-1987, SEC.21.

IC 8-1.5-4-10
Secured debt or charge
Sec. 10. (a) The board may authorize and set apart bonds equal to the amount of any secured debt or charge subject to which a waterworks may be purchased or acquired in any proceeding, and shall set aside for interest and sinking fund from the income and revenue of the waterworks a sum sufficient to comply with the requirements of the instrument creating the lien or securing the charge.
(b) If the instrument does not make any provision, the board shall set aside into the secured-debt account from month to month for interest on the secured debt or charge an amount sufficient to provide for the payment of the interest on the secured debt or charge, and at the option of the board either an annual amount sufficient to retire the secured debt or charge at maturity or bonds issued under this chapter equal to the secured debt or charge. Any surplus after satisfying the secured debt or charge may be transferred to the bond and interest redemption account.
(c) Waterworks bonds set aside for a debt may, from time to time, be issued in an amount sufficient with the amount then in the sinking

fund to pay and retire the debt or any part thereof. The bonds may not be issued at less than par value in exchange for, or satisfaction of, the secured debt or charge, or may be sold in the manner provided by this chapter, and the proceeds applied in payment of the same at maturity or before maturity by agreement with the holder. A municipality acquiring a waterworks does not assume any liability for the payment of a secured debt or charge, other than the obligation to apply the revenues in the manner prescribed in the ordinance.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-11
Bonds and interest issued against special redemption fund
Sec. 11. (a) The bonds and the interest issued against the special redemption fund:
(1) are a valid claim of the holders only against that fund and the fixed proportion or amount of the revenues pledged to that fund; and
(2) are exempt from taxation in Indiana as provided by IC 6-8-5.
(b) The bonds may be issued either as registered bonds or as coupon bonds payable to bearer. Coupons and bearer bonds may be registered as to principal in the holder's name on the books of the municipality, registration being noted on the bond by the municipal clerk or other designated officer, after which no transfer is valid unless made on the books of the municipality by the registered holder and similarly noted on the bonds. Any bond so registered as to principal may be discharged from registration by being transferred to bearer, after which it is transferable by delivery but may be again registered as to principal as before. The registration of the bonds as to the principal does not restrain the negotiability of the coupons by delivery, but the coupons may be surrendered and the interest made payable only to the registered holder of the bonds. If the coupons are surrendered, the surrender and cancellation shall be noted on the bond, and interest on the bond is then payable to the registered holder on order in cash or at his option by check or draft payable at the place or one (1) of the places where the coupons were payable.
(c) Bonds shall be sold in accordance with IC 5-1-11.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-12
Bonds; additional issue or issues for extension, addition, or improvement
Sec. 12. A board acquiring waterworks and paying for them and for extensions and betterments authorized at the time of acquisition may provide for the extension, addition, or improvement of the waterworks by an additional issue or issues of bonds. A board may issue new bonds in the manner provided in this chapter and secured in the same manner, to provide funds for the payment of the principal and interest of any bonds then outstanding.
As added by Acts 1982, P.L.74, SEC.1.
IC 8-1.5-4-13
Bonds; application of proceeds; default
Sec. 13. (a) All money received from bonds issued under this chapter shall be applied solely to the acquisition of the waterworks and the cost of the issuance of the bonds.
(b) Any holder of the bonds or of any of the coupons attached to them may, by action or other proceeding, compel performance of all duties required by this chapter of the board issuing the bonds or of any officer of the board, including the making and collecting of reasonable and sufficient rates lawfully established for service rendered by the waterworks, the segregation of the income and revenues of the utility, and the application of the respective funds created under this chapter.
(c) If there is any default in the payment of the principal or interest of any of the bonds, a court having jurisdiction of the action may:
(1) appoint an administrator or receiver to administer the waterworks on behalf of the municipality and the bondholders, with power to:
(A) charge and collect rates lawfully established sufficient to provide for the payment of the operating expenses and also to pay any bonds or obligations outstanding against the waterworks; and
(B) apply the income and revenues in conformity with this chapter and the ordinance; or
(2) declare the whole amount of the bonds due and payable and direct the sale of the waterworks.
Under a sale ordered as provided by subdivision (2), the purchaser is vested with an indeterminate permit as defined in IC 8-1-2-1 to maintain and operate the waterworks to supply water to the municipality and its citizens.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-14
Services rendered to municipality; payment
Sec. 14. (a) This subsection applies to a municipality that is not subject to IC 8-1-2-103(c) or has not adopted an ordinance to become subject to IC 8-1-2-103(d). The reasonable cost and value of any service rendered to the municipality by the waterworks by furnishing water for public purposes or by maintaining hydrants and other facilities for fire protection shall be:
(1) charged against the municipality; and
(2) paid for in monthly installments as the service accrues out of the current revenues of the municipality, collected or in process of collection, and the tax levy of the municipality made by it to raise money to meet its necessary current expenses.
(b) This subsection applies to a municipality that is subject to IC 8-1-2-103(c), that has adopted an ordinance to become subject to IC 8-1-2-103(d), or that has adopted a plan described in IC 8-1-2-103(d) as prescribed in IC 8-1-2-103(e). The reasonable

cost and value of any service rendered to the municipality by the waterworks by furnishing water for public purposes shall be:
(1) charged against the municipality; and
(2) paid for in monthly installments as the service accrues out of the current revenues of the municipality, collected or in process of collection, and the tax levy of the municipality made by it to raise money to meet its necessary current expenses.
Except as provided in subsection (d), the cost and value of maintaining hydrants and other facilities for fire protection shall be excluded from the charges against the municipality and shall be recovered from the other customers of the waterworks beginning on January 1, 1994, in a municipality subject to IC 8-1-2-103(c) and beginning on a date provided in the ordinance for a municipality that adopts an ordinance under IC 8-1-2-103(d). The change in the recovery of current revenue authorized by this section shall be reflected in a schedule of new rates to be filed with the commission at least thirty (30) days before the time the schedule of new rates is to take effect.
(c) The compensation for the service provided to the municipality shall, in the manner prescribed by this chapter, be paid into the separate and special fund created by setting aside the income and revenues of the waterworks and is subject to apportionment to the operating, maintenance, depreciation, and bond and interest redemption accounts.
(d) This subsection applies to a city having a population of more than forty-seven thousand (47,000) but less than forty-nine thousand (49,000). The cost and value of maintaining hydrants and other facilities for fire protection may be recovered from customers of the waterworks residing in either of the following, beginning on a date determined by the city:
(1) In a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(2) In a township having a population of more than nine thousand (9,000) but less than nine thousand five hundred (9,500) located in a county having a population of more than one hundred eighty-five thousand (185,000) but less than two hundred fifty thousand (250,000).
The city shall file a new schedule of rates with the commission as set forth in subsection (b), but is not subject to commission approval of the rates.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.93-1993, SEC.2; P.L.80-1997, SEC.18; P.L.133-1998, SEC.1; P.L.170-2002, SEC.61; P.L.119-2012, SEC.85.

IC 8-1.5-4-15
Construction, extension, or improvement; procedure
Sec. 15. (a) If, upon investigation, the board finds:
(1) that the waterworks, plant, system, or equipment is insufficient to furnish the necessary supply of water to properly

protect the public health and welfare and safeguard the property within the waterworks district; or
(2) that it is necessary to rebuild, repair, extend, and improve the waterworks, plant, systems, and equipment and to acquire lands, construct, erect, or acquire other plants, reservoirs, systems, and other structures and equipment appurtenant to them;
the board shall prepare maps, plans, specifications, and drawings with full details and descriptions for the proposed work, together with an estimate of the cost. The board shall also prepare a description of all property rights necessary to be acquired in connection with the proposed work and the manner in which the rights are to be acquired, whether by purchase or appropriation, along with a description of any other lands that may be injuriously affected, together with the estimated cost.
(b) The board shall then adopt a resolution:
(1) declaring that it is necessary for the protection of the public health and welfare of the inhabitants of the waterworks district and the safeguarding of the property within the district;
(2) declaring that it is of public utility and benefit;
(3) appropriating the property described in the resolution;
(4) stating the maximum proposed cost of any land to be purchased; and
(5) adopting plans, maps, specifications, drawings, details, descriptions, and estimates.
(c) If the resolution is adopted, the board shall publish a notice in accordance with IC 5-3-1 of the adoption, the resolution, and the fact that plans, specifications, and estimates have been prepared and can be inspected. The notice must also name a date, not less than ten (10) days after the date of the last publication, when the board will receive or hear remonstrances from the persons interested in, or affected by, the resolution, and when it will determine their public utility and benefit. Notice shall be mailed to the owners of all lands appropriated by the resolution. If a landowner is a nonresident and his place of residence is known, a notice shall be mailed to the nonresident owner. If the nonresident owner's residence is unknown to the board, then he is considered notified of the pendency of the proceedings by the publication of notice.
(d) In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is a sufficient description of the property purchased or to be purchased, or to be appropriated or damaged, to give a description of the entire tract, whether it is one (1) or more lots or parcels and whether it is owned by one (1) or more persons.
(e) All persons affected by the proceedings, including all taxpayers in the waterworks district, are considered to be notified of the proceedings and all subsequent acts, hearings, adjournments, and orders of the board by the original publication of notice.
(f) The board may, before adoption of the resolution, obtain from the owners of the land an option for its purchase or may enter into a

contract for its purchase after an appraisal by two (2) qualified land surveyors. Such an option or contract is subject to the final action of the board confirming, modifying, or rescinding the resolution.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-16
Lands, rights-of-way, or other property; ownership in name of municipality; remonstrances
Sec. 16. (a) All lands, rights-of-way, or other property, when acquired, either by purchase or appropriation, shall be taken and held in the name of the municipality.
(b) At the time fixed for the hearing or before the hearing, the following persons may file a written remonstrance with the board:
(1) The owner of land, rights-of-way, or other property to be appropriated under the resolution.
(2) A person injuriously affected by the appropriation.
(3) A person owning real or personal property within the waterworks district.
(c) The board shall hear all persons interested in the proceedings, hear all the remonstrances that have been filed, and take final action on the resolution. The final action shall be recorded.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-17
Appeals
Sec. 17. (a) A person who has remonstrated in writing and is aggrieved by the decision of the board may, within thirty (30) days, take an appeal to the circuit or superior court of the county in which the waterworks district is located.
(b) A remonstrator desiring to appeal from the action of the board shall, within thirty (30) days after the final action of the board, file in the office of the clerk of the circuit or superior court a copy of the order of the board and the remonstrance, together with a bond conditioned to pay the costs of the appeal, should the appeal be determined against him.
(c) The court may hear the appeal only if the question is whether the board acted arbitrarily or capriciously in adopting the resolution.
(d) The cause shall be tried to the court without a jury.
(e) All remonstrances upon which appeals are taken may be consolidated and heard as one (1) claim for relief by the court.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-18
Special taxing district bonds of the waterworks district; issuance
Sec. 18. (a) To procure money to pay for the required property and the erection and construction of the proposed work, and in anticipation of the collection of the special benefit tax, the board may issue, in the name of the municipality, the special taxing district bonds of the waterworks district. The bonds may exceed the total cost of the work and property to be acquired as provided for in the

resolution, including:
(1) all expenses necessarily incurred for supervision and inspection during the period of construction; and
(2) expenses actually incurred preliminary to the acquiring of the necessary property and the construction of the work, including the cost of records, engineering expenses, publication of notices, salaries, and other expenses incurred, before and in connection with the acquiring of the property, the letting of the contract, and the sale of bonds.
(b) After adopting a resolution authorizing the bonds, the board shall certify a copy of the resolution to the municipal fiscal officer, who shall then prepare the bonds. The bonds shall be executed by the municipal executive and attested by the fiscal officer. The bonds are exempt from taxation as provided by IC 6-8-5. All bonds issued by the board shall be sold by the fiscal officer under IC 5-1-11.
(c) The board may not issue bonds of the waterworks district, payable by special taxation, when the total of the outstanding bonds of the district, including the bonds already issued and to be issued, exceeds eight percent (8%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15.
(d) The bonds are not a corporate obligation or indebtedness of the municipality, but are an indebtedness of the waterworks district. The bonds and interest are payable out of a special benefit tax levied upon all of the property of the waterworks district, or by any other means including revenues, cash on hand, and cash in depreciation or reserve accounts.
(e) The bonds must recite the terms upon their face, together with the purpose for which they are issued. An action to question the validity of the bonds issued for the waterworks district or to prevent their issuance may not be brought after the date fixed for the sale of the bonds.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.6-1997, SEC.131.

IC 8-1.5-4-19
Tax levy
Sec. 19. (a) To raise the necessary revenues to pay for the bonds issued, and interest on the bonds, the board:
(1) may levy a special benefit tax upon all the property of the waterworks district in the amount necessary to meet and pay the principal of the bonds as they severally mature, together with all accruing interest; and
(2) shall certify the tax levied each year to the fiscal officers of the municipality and of the county in which the waterworks district is located, at the same time the levy of the municipality is certified.
The tax levied and certified shall be estimated and entered upon the tax duplicate and shall be collected and enforced in the same manner as state and county taxes are estimated, entered, collected, and enforced. (b) In fixing the amount of the necessary levy, the board:
(1) shall consider the amount of revenues derived by the board from the operation of the waterworks plant and system under its jurisdiction above the amount of revenues required to pay the cost of operation and maintenance of the waterworks plant and system; and
(2) may, in lieu of making the levy in this section, set aside, by resolution, a specific amount of the surplus revenues to be collected before maturity of the principal and interest of the bonds payable in the following calendar year.
(c) The special tax shall be accumulated and kept in a separate fund to be known as the "waterworks district bond fund", and applied to the payment of the district bonds and interest as they severally mature and are payable. All accumulations in the fund before their use for the payment of bonds and interest shall be deposited at interest with the depository of other public funds of the municipality, and all interest collected belongs to that fund.
(d) If the board adopts the resolution, the board may not use any part of the amount set aside out of its net revenues for any purpose other than the monthly payment of the bonds and interest to the sinking fund. Any amount of net revenues derived from the operation of the waterworks plant and system under the jurisdiction of the board, not required for the payment of the principal and interest on the outstanding waterworks district bonds, shall be paid over to the municipality and deposited in the sinking fund established for the purpose of redeeming and retiring outstanding bonds that the municipality may have issued for the benefit of its waterworks plant. This section does not relieve the municipality from the obligation to pay outstanding bonds according to their terms and conditions.
As added by Acts 1982, P.L.74, SEC.1.



CHAPTER 5. DEPARTMENT OF STORM WATER MANAGEMENT

IC 8-1.5-5-1.5
Definitions
Sec. 1.5. The definitions in IC 36-1-2 apply throughout this chapter.
As added by P.L.282-2003, SEC.3.

IC 8-1.5-5-2
"Board" defined
Sec. 2. As used in this chapter, "board" means the following:
(1) For a consolidated city, the board of public works established by IC 36-3-5-6.
(2) For all other municipalities, the:
(A) board of directors described in section 4 of this chapter; or
(B) board that controls the third class city's municipally owned utilities under IC 8-1.5-3-3(a) if the city has adopted an ordinance under IC 8-1.5-3-3(a) that provides for the control of any or all of the city's storm water facilities by the board that controls the city's municipally owned utilities.
(3) For a county:
(A) the county executive; and
(B) the county surveyor.
As added by P.L.125-1987, SEC.1. Amended by P.L.93-1993, SEC.3; P.L.98-1993, SEC.1; P.L.282-2003, SEC.4.

IC 8-1.5-5-3
"Department" defined
Sec. 3. As used in this chapter, "department" means the following:
(1) For a consolidated city, the department of public works.
(2) For all other municipalities, the department of storm water management established under section 4 of this chapter.
(3) For a county, the department of storm water management established under section 4.5 of this chapter.
As added by P.L.125-1987, SEC.1. Amended by P.L.93-1993, SEC.4;

P.L.98-1993, SEC.2; P.L.282-2003, SEC.5.

IC 8-1.5-5-3.5
"District" defined
Sec. 3.5. As used in this chapter, "district" means the special taxing district established by section 5 of this chapter.
As added by P.L.93-1993, SEC.5 and P.L.98-1993, SEC.3.

IC 8-1.5-5-4
Board of storm water management; directors
Sec. 4. (a) This section applies to all municipalities except a consolidated city.
(b) If the legislative body of a municipality adopts the provisions of this chapter by ordinance, a department of storm water management is established and is controlled by a board of directors.
(c) Except as provided in subsections (f) and (g), the board consists of three (3) directors. The executive of the municipality shall appoint the directors, not more than two (2) of whom may be of the same political party.
(d) Except as provided in subsections (f) and (g), the legislative body shall prescribe, by ordinance, the terms of the directors. However, the legislative body must prescribe the initial terms of the directors so that they will be staggered.
(e) The executive may remove a director at any time when, in the judgment of the executive, it is for the best interest of the department.
(f) If a second class city has a department of public sanitation under IC 36-9-25, the executive of the city may appoint the members of the board of sanitary commissioners as the board of directors of the department of storm water management. The terms of the members of the board of directors are the same as the terms of the members of the board of sanitary commissioners under IC 36-9-25-4.
(g) If a third class city:
(1) has a board that controls the city's municipally owned utilities under IC 8-1.5-3-3(a); and
(2) has adopted an ordinance under IC 8-1.5-3-3(a) that provides for the control of any or all of the city's storm water facilities by the board that controls the city's municipally owned utilities;
the members of the board that controls the city's municipally owned utilities shall serve as the board of directors of the department of storm water management, subject to any transition procedure specified in the ordinance under IC 8-1.5-3-3(b). The terms of the members of the board of directors are the same as the terms of the members of the board that controls the city's municipally owned utilities under IC 8-1.5-3-3(a), subject to the completion of any transition procedure specified in the ordinance under IC 8-1.5-3-3(b).
(h) A member of the board of directors of the department of storm water management who:
(1) is appointed under subsection (f); or (2) is a member of the board under subsection (g) and receives a salary as a member of the board that controls the third class city's municipally owned utilities;
is not entitled to a salary for serving as a member of the board of directors of the department of storm water management. However, a member shall be reimbursed for necessary expenses incurred by the member in the performance of official duties.
As added by P.L.125-1987, SEC.1. Amended by P.L.93-1993, SEC.6; P.L.98-1993, SEC.4; P.L.5-1998, SEC.1; P.L.282-2003, SEC.6.

IC 8-1.5-5-4.5
County department of storm water management; board of directors; compensation
Sec. 4.5. (a) This section applies to a county.
(b) If the county executive adopts the provisions of this chapter by ordinance, a department of storm water management is established and is controlled by a board of directors.
(c) An ordinance adopted under this section shall provide for the appointment of:
(1) the members of the county executive; and
(2) the county surveyor;
as the board of directors of the department. The term of office of a member of the board who is appointed from the membership of the county executive is coextensive with the member's term of office on the county executive. The term of the surveyor or the surveyor's designee as a member of the board is coextensive with the surveyor's term of office.
(d) A member of the board of directors is not entitled to a salary or per diem for serving as a member of the board of directors. However, a member shall be reimbursed for necessary expenses incurred by the member in the performance of official duties.
As added by P.L.282-2003, SEC.7.

IC 8-1.5-5-5
Special taxing district
Sec. 5. (a) The ordinance adopting the provisions of this chapter creates a special taxing district that includes the following:
(1) For a consolidated city, all of the territory of the county containing the consolidated city.
(2) For all other municipalities, all territory within the corporate boundaries of the municipality.
(3) For a county, all the territory in the county that is not located in a municipality.
(b) All the territory within the district constitutes a special taxing district for the purpose of providing for the collection and disposal of storm water of the district in a manner that protects the public health and welfare and for the purpose of levying special benefit taxes for purposes of storm water collection and disposal. All territory in the district and all territory added to the district is considered to have received a special benefit from the storm water

collection and disposal facilities of the district equal to or greater than the special taxes imposed on the territory under this chapter in order to pay all or part of the costs of such facilities.
As added by P.L.125-1987, SEC.1. Amended by P.L.93-1993, SEC.7; P.L.98-1993, SEC.5; P.L.282-2003, SEC.8.

IC 8-1.5-5-6
Powers of board
Sec. 6. The board has the powers and duties prescribed by IC 8-1.5-3-4(a). In addition, the board may:
(1) hold hearings following public notice;
(2) make findings and determinations;
(3) install, maintain, and operate a storm water collection and disposal system;
(4) make all necessary or desirable improvements of the grounds and premises under its control; and
(5) issue and sell bonds of the district in the name of the unit served by the department for the acquisition, construction, alteration, addition, or extension of the storm water collection and disposal system or for the refunding of any bonds issued by the board.
As added by P.L.125-1987, SEC.1. Amended by P.L.282-2003, SEC.9.

IC 8-1.5-5-7
Financing of facilities; user fees
Sec. 7. (a) The acquisition, construction, installation, operation, and maintenance of facilities and land for storm water systems may be financed through:
(1) proceeds of special taxing district bonds of the storm water district;
(2) the assumption of liability incurred to construct the storm water system being acquired;
(3) service rates;
(4) revenue bonds; or
(5) any other available funds.
(b) Except as provided in IC 36-9-23-37, the board, after holding a public hearing with notice given under IC 5-3-1 and obtaining the approval of the fiscal body of the unit served by the department, may assess and collect user fees from all of the property of the storm water district for the operation and maintenance of the storm water system. The amount of the user fees must be the minimum amount necessary for the operation and maintenance of the storm water system. The assessment and collection of user fees under this subsection by the board of a county must also be approved by the county executive.
(c) The collection of the fees authorized by this section may be effectuated through a periodic billing system or through a charge appearing on the semiannual property tax statement of the affected property owner. (d) The board shall use one (1) or more of the following factors to establish the fees authorized by this section:
(1) A flat charge for each lot, parcel of property, or building.
(2) The amount of impervious surface on the property.
(3) The number and size of storm water outlets on the property.
(4) The amount, strength, or character of storm water discharged.
(5) The existence of improvements on the property that address storm water quality and quantity issues.
(6) The degree to which storm water discharged from the property affects water quality in the storm water district.
(7) Any other factors the board considers necessary.
(e) The board may exercise reasonable discretion in adopting different schedules of fees or making classifications in schedules of fees based on:
(1) variations in the costs, including capital expenditures, of furnishing services to various classes of users or to various locations;
(2) variations in the number of users in various locations; and
(3) whether the property is used primarily for residential, commercial, or agricultural purposes.
As added by P.L.125-1987, SEC.1. Amended by P.L.176-2002, SEC.6; P.L.282-2003, SEC.10; P.L.114-2008, SEC.3.

IC 8-1.5-5-8
Fixing and setting aside revenues
Sec. 8. The board may fix and set aside:
(1) revenues of the department necessary for reasonable and proper operation and maintenance;
(2) revenues for a proper and adequate depreciation account; and
(3) revenues to be applied to the payment of the principal and interest of the authorized bonds.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-9
Maintenance account; surplus
Sec. 9. (a) In fixing the revenues of the department required for operation and maintenance, the board shall consider the cost of the operation and maintenance of the department.
(b) If a surplus is accumulated in the operating and maintenance account, the board may transfer any excess over that surplus to:
(1) the depreciation account, to be used for any improvements, extensions, or additions to the storm water system; or
(2) the bond and interest redemption account.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-10
Bond and interest redemption account; surplus
Sec. 10. (a) The revenues set aside for the payment of the

principal and interest of the authorized bonds shall be deposited and credited to a special account identified as "the bond and interest redemption account".
(b) In determining the amount that is to be set aside for the payment of the principal and interest of the authorized bonds, the board may provide that the amount to be set aside and paid into the bond and interest redemption account for any year or years should not exceed a fixed sum, which must be at least sufficient to provide for the payment of the interest and principal of the bonds maturing and becoming payable in each year.
(c) If a surplus is created in the bond and interest redemption account, the board may transfer any excess over the surplus to:
(1) the operation and maintenance account; or
(2) the depreciation account.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-11
Depreciation account; use of revenues
Sec. 11. The revenues set aside to the depreciation account shall be expended for:
(1) the repair of the storm water system;
(2) new acquisition, construction, extensions, or additions to the property of the storm water system; or
(3) transfer to the bond and interest redemption account to prevent a default.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-12
Assumption and payment of liability upon acquisition of storm water system
Sec. 12. (a) If the board acquires a storm water system and assumes the liability incurred by the seller to construct the storm water system, the principal and interest on the liability so assumed shall be paid from the bond and interest redemption account in the same manner as bonds of the district would be paid, and the board shall set aside sufficient revenues to comply with the requirements of the instrument creating the liability.
(b) A unit acquiring a storm water system may not assume any liability for the payment of a secured debt or charge other than the obligation to apply the revenues in the manner prescribed in the ordinance.
(c) The board may issue bonds in exchange for, or satisfaction of, the liability assumed in the acquisition of a storm water system. The bonds so issued may not be issued at less than ninety-seven percent (97%) of the par value thereof in exchange for, or satisfaction of, the liability. Notwithstanding section 13(c) of this chapter, bonds issued in exchange for, or satisfaction of, the liability need not be sold in accordance with IC 5-1-11. However, the interest rate on such bonds may not exceed the average yield on municipal revenue bonds of comparable credit rating and maturity as of the end of the week

immediately preceding the issuance of the bonds.
As added by P.L.125-1987, SEC.1. Amended by P.L.282-2003, SEC.11.

IC 8-1.5-5-13
District bonds; nature
Sec. 13. (a) The bonds of the district are:
(1) a valid claim of the holders only against the bond and interest redemption account and the revenues of the storm water system; and
(2) exempt from taxation in Indiana as provided by IC 6-8-5.
(b) The bonds may be issued either as registered bonds or as coupon bonds payable to the bearer.
(c) Except as provided in this chapter or IC 5-1-5, bonds shall be sold in accordance with IC 5-1-11. The registration of bonds does not affect negotiability.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-14
Bond issue
Sec. 14. A board acquiring a storm water system and paying for it and for extensions and betterments authorized at the time of acquisition may provide for the combined cost in one (1) issue of bonds. The board shall issue and secure the bonds in the manner provided in this chapter to provide funds for the original construction of a storm water system.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-15
Use of bond proceeds; actions to compel performance; actions upon default
Sec. 15. (a) All money received from bonds issued under this chapter shall be applied solely to the acquisition, construction, repair, and maintenance of the storm water system, the cost of the issuance of the bonds, and the creation of any reserve for the bonds.
(b) Any holder of the bonds may bring a civil action to compel performance of all duties required by this chapter of the board issuing the bonds or of any officer of the board, including the following:
(1) Making and collecting reasonable and sufficient user fees lawfully established for service rendered by the storm water system.
(2) Segregating the income and revenues of the department.
(3) Applying the respective funds created under this chapter.
(c) If there is any default in the payment of the principal or interest of any of the bonds, a court having jurisdiction of the action may:
(1) appoint an administrator or receiver to administer the storm water system on behalf of the unit served by the department and the bondholders, with power to: (A) charge and collect user fees lawfully established sufficient to provide for the payment of the operating expenses and also to pay any bonds or obligations outstanding against the storm water system; and
(B) apply the income and revenues in conformity with this chapter and the ordinance; or
(2) declare the whole amount of the bonds due and payable and direct the sale of the storm water system.
Under a sale ordered under subdivision (2), the purchaser is vested with an indeterminate permit as defined in IC 8-1-2-1 to maintain and operate the storm water system to collect and dispose of storm water for the unit served by the department and its citizens.
As added by P.L.125-1987, SEC.1. Amended by P.L.282-2003, SEC.12.

IC 8-1.5-5-16
Charge for services in a municipality; deposit of funds
Sec. 16. (a) This section applies to a municipality.
(b) The reasonable cost and value of any service rendered to the municipality by the storm water system by furnishing storm water collection and disposal shall be:
(1) charged against the municipality; and
(2) paid for as the service accrues out of:
(A) the current revenues of the municipality, collected or in process of collection; or
(B) the tax levy of the municipality made by it to raise money to meet its necessary current expenses.
(c) The compensation for the service provided to the municipality shall, in the manner prescribed by this chapter, be treated as revenues of the system and paid into the funds created under this chapter.
As added by P.L.125-1987, SEC.1. Amended by P.L.282-2003, SEC.13.

IC 8-1.5-5-16.5
Charge for services in a county; deposit of funds
Sec. 16.5. (a) This section applies to a county.
(b) The reasonable cost and value of any service rendered to the county by the storm water system by furnishing storm water collection and disposal shall be:
(1) charged against all the territory in the county, except territory within a municipality; and
(2) paid for as the service accrues out of:
(A) the current revenues of the county, collected or in process of collection; or
(B) the tax levy of the county made by the county to raise money to meet the county's necessary current expenses.
(c) The compensation for the service provided to the county shall, in the manner prescribed by this chapter, be treated as revenues of the system and paid into the funds created under this chapter.
As added by P.L.282-2003, SEC.14.
IC 8-1.5-5-17
Proposed projects; resolution; notice to property owners; preadoption contracts for purchase
Sec. 17. (a) If, upon investigation, the board finds that:
(1) the storm water system is insufficient to furnish the necessary collection and disposal of storm water to properly protect the public health and welfare and safeguard the property within the district; or
(2) it is necessary to acquire, construct, rebuild, repair, extend, and improve the storm water system and equipment, to acquire lands, or to construct, erect, or acquire other systems and other structures and equipment appurtenant to them;
the board shall prepare maps, plans, specifications, and drawings with full details and descriptions for the proposed work, together with an estimate of the cost. The board shall also prepare a description of all property rights necessary to be acquired in connection with the proposed work and the manner in which the rights are to be acquired, whether by purchase or appropriation, along with a description of any other property that may be injuriously affected, together with the estimated cost.
(b) The board shall then adopt a resolution approving the project by:
(1) declaring that it is necessary for the protection of the public health and welfare of the inhabitants of the storm water district and the safeguarding of the property within the district;
(2) declaring that it is of public utility and benefit;
(3) appropriating the property described in the resolution;
(4) stating the maximum proposed cost of any land to be purchased; and
(5) adopting plans, maps, specifications, drawings, details, descriptions, and estimates.
(c) If the resolution is adopted, the board shall publish a notice in accordance with IC 5-3-1 of the adoption of the resolution and of the fact that plans, specifications, and estimates have been prepared and can be inspected. The notice must also name a date, not less than ten (10) days after the date of the last publication, when the board will receive or hear remonstrances from the persons interested in, or affected by, the resolution, and when it will determine the public utility and benefit of the project. Notice shall be mailed to the owners of all property appropriated by the resolution. If a landowner is a nonresident and the landowner's place of residence is known, a notice shall be mailed to the nonresident owner. If the nonresident owner's residence is unknown to the board, then the owner is considered notified of the pendency of the proceedings by the publication of notice.
(d) Separate descriptions of each piece or parcel of land are not required in the resolution and notice, but it is a sufficient description of the property purchased or to be purchased, or to be appropriated or damaged, to give a description of the entire tract, whether it is one (1) or more lots or parcels and whether it is owned by one (1) or

more persons.
(e) All persons affected by the proceedings, including all taxpayers in the storm water district, are considered to be notified of the proceedings and all subsequent acts, hearings, adjournments, and orders of the board by the original publication of notice.
(f) The board may, before adoption of the resolution, obtain from the owners of the property an option for its purchase or may enter into a contract for its purchase after an appraisal by two (2) qualified land appraisers. An option or contract is subject to the final action of the board confirming, modifying, or rescinding the resolution.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-18
Remonstrances
Sec. 18. (a) At the time fixed for the hearing or before the hearing, the following persons may file a written remonstrance with the board:
(1) The owner of real property, rights-of-way, or other property to be appropriated under the resolution.
(2) A person injuriously affected by the appropriation.
(3) A person owning real or personal property within the storm water district.
(b) The board shall:
(1) hear all persons interested in the proceedings;
(2) hear all the remonstrances that have been filed; and
(3) take action to confirm, modify, or reject the resolution.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-19
Appeal
Sec. 19. (a) A person who has remonstrated in writing and is aggrieved by the decision of the board may, within thirty (30) days, take an appeal to the circuit or superior court of the county in which the storm water district is located.
(b) A remonstrator desiring to appeal the action of the board shall, within thirty (30) days after the final action of the board, file in the office of the clerk of the circuit or superior court a copy of the order of the board and the remonstrance, together with a bond conditioned to pay the costs of the appeal, should the appeal be determined against the remonstrator.
(c) The court may hear the appeal only if the question is whether the board acted arbitrarily or capriciously in adopting the resolution.
(d) The cause shall be tried by the court without a jury.
(e) All remonstrances upon which appeals are taken may be consolidated and heard as one (1) claim for relief by the court.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-20
Property held in name of unit served by the department
Sec. 20. All real property, rights-of-way, or other property

acquired by purchase or appropriation shall be taken and held in the name of the unit served by the department.
As added by P.L.125-1987, SEC.1. Amended by P.L.282-2003, SEC.15.

IC 8-1.5-5-21
Bonds for proposed work projects
Sec. 21. (a) To procure money to pay for the required property and the acquisition, erection, and construction of the proposed work, and in anticipation of the collection of the special benefit tax, the board may issue, in the name of the unit served by the department, special taxing district bonds of the storm water district. The bonds may not exceed the total estimated cost of the work and property to be acquired as provided for in the resolution, including:
(1) all expenses necessarily incurred for supervision and inspection during the period of construction; and
(2) expenses actually incurred preliminary to the acquiring of the necessary property and the construction of the work, including the cost of records, engineering expenses, publication of notices, salaries, and other expenses incurred, before and in connection with the acquiring of the property, the letting of the contract, and the sale of bonds.
(b) After adopting a resolution authorizing the bonds, the board shall certify a copy of the resolution to the fiscal officer, who shall then prepare the bonds. The executive shall execute the bonds, and the fiscal officer shall attest the bonds.
(c) The board may not issue bonds of the storm water district, payable by a special benefit property tax, when the total of the outstanding bonds of the district that are payable from a special benefit property tax, including the bonds already issued and to be issued, exceeds eight percent (8%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15. For purposes of this section, bonds are not considered to be outstanding bonds if the payment has been provided for by an irrevocable deposit in escrow of government obligations sufficient to pay the bonds when due or called for redemption.
(d) The bonds are not a corporate obligation or indebtedness of the unit but are an indebtedness of the storm water district. The bonds and interest are payable:
(1) out of a special benefit tax levied upon all of the property of the storm water district; or
(2) by any other means including revenues, cash on hand, and cash in depreciation or reserve accounts.
(e) The bonds must recite the terms upon their face, together with the purpose for which they are issued.
As added by P.L.125-1987, SEC.1. Amended by P.L.6-1997, SEC.132; P.L.282-2003, SEC.16.

IC 8-1.5-5-22
Special benefit tax Sec. 22. (a) To raise the necessary revenues to pay for the bonds issued and the interest on the bonds, the board:
(1) after approval by the fiscal body of the unit served by the department, shall levy a special benefit tax upon all the property of the storm water district in the amount necessary to meet and pay the principal of the bonds as they severally mature, together with all accruing interest; and
(2) shall certify the tax levied each year to the fiscal officer of the unit served by the department at the same time and in the same manner as other levies of the unit are certified.
The tax levied and certified shall be estimated and entered upon the tax duplicate and shall be collected and enforced in the same manner as state and county taxes are estimated, entered, and enforced.
(b) In fixing the amount of the necessary levy, the board:
(1) shall consider the amount of revenues derived by the board from the operation of the storm water system under its jurisdiction above the amount of revenues required to pay the cost of operation and maintenance of the storm water system; and
(2) may, in lieu of making the levy in this section, set aside by resolution a specific amount of the surplus revenues to be collected before maturity of the principal and interest of the bonds payable in the following calendar year.
(c) The special tax shall be deposited in the bond and interest redemption account.
As added by P.L.125-1987, SEC.1. Amended by P.L.282-2003, SEC.17.

IC 8-1.5-5-23
Approval of bond issuance by unit served by the department; applicability of IC 6-1.1-20
Sec. 23. (a) The board may not issue any bonds authorized by this chapter until it has secured the approval for the issuance of the bonds from the fiscal body of the unit served by the department.
(b) IC 6-1.1-20 applies to the issuance of bonds under this chapter which are or may be payable from the special benefit property tax.
As added by P.L.125-1987, SEC.1. Amended by P.L.282-2003, SEC.18.

IC 8-1.5-5-24
Combined sanitary sewer and storm water system projects
Sec. 24. (a) Whenever work on a storm water system (that is combined with a sanitary sewer system) necessitates the repair or replacement of all or part of a sanitary sewer system, the entity that owns or maintains the sanitary sewer system shall assume a proportionate share of the cost of repairing or replacing the sanitary sewer system.
(b) The board and the entity that owns or manages the sanitary sewer system shall negotiate the division of the costs described in subsection (a). (c) If the parties cannot agree to a division of the costs, they shall petition the circuit court of the county where the majority of the systems are located to divide the costs. The circuit court shall hold a hearing on the division of costs within sixty (60) days after receiving the petition. The court shall publish notice of the hearing in accordance with IC 5-3-1. The decision of the court is binding on both parties.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-25
Use of bond payment revenues; pledge of user fees; reductions in fees
Sec. 25. (a) Revenues received by the department may be used to pay for bonds issued to acquire, construct, install, operate, and maintain facilities and land for storm water collection and disposal systems.
(b) If there are bonds outstanding for which user fees were pledged, the board may not rescind user fees or reduce them below a rate that would produce one hundred twenty-five percent (125%) of the highest annual debt service on the bonds issued under this chapter to their final maturity, based on an average of the immediately preceding three (3) years of user fee collections, if the user fees have been levied for the preceding three (3) years. If the user fees have not been levied for the preceding three (3) years, the board may not reduce user fees below a rate that would produce one hundred twenty-five percent (125%) of the highest debt service, based upon a study by a qualified public accountant or financial adviser.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-26
User fee pledges; effect of amendments or repeal of chapter
Sec. 26. With respect to bonds for which a pledge has been made under section 25 of this chapter, the general assembly covenants with the holders of these bonds that:
(1) this chapter will not be repealed or amended in a manner that will adversely affect the imposition or collection of the user fees under this chapter; and
(2) this chapter will not be amended in a manner that will change the purpose for which revenues from the user fees imposed under this chapter may be used;
as long as those bonds are outstanding.
As added by P.L.125-1987, SEC.1.

IC 8-1.5-5-27
Maintenance of private property by the department
Sec. 27. If the department:
(1) uses private property for storm water collection or disposal; and
(2) obtains the consent of the owner of the private property to

maintain the private property;
the department shall maintain the private property.
As added by P.L.282-2003, SEC.19.

IC 8-1.5-5-28
Screening of storm water outfalls
Sec. 28. A person may not be required to screen a storm water outfall if the pipe diameter of the storm water outfall is less than twenty-four (24) inches.
As added by P.L.282-2003, SEC.20.

IC 8-1.5-5-29
Liens for unpaid fees
Sec. 29. (a) Subsections (c), (d), and (e) do not apply to a city that before January 1, 2005, adopted an ordinance establishing procedures for the collection of unpaid user fees under this chapter through the enforcement of a lien.
(b) Fees assessed against real property under this chapter constitute a lien against the property assessed. The lien is superior to all other liens except tax liens. Except as provided in subsections (c) and (d), the lien attaches when notice of the lien is filed in the county recorder's office under section 30 of this chapter.
(c) A fee is not enforceable as a lien against a subsequent owner of property unless the lien for the fee was recorded with the county recorder before the conveyance to the subsequent owner. If property is conveyed before a lien is filed, the department shall notify the person who owned the property at the time the fee became payable. The notice must inform the person that payment, including penalty fees for delinquencies, is due not more than fifteen (15) days after the date of the notice. If payment is not received within one hundred eighty (180) days after the date of the notice, the amount due may be expensed as a bad debt loss.
(d) A lien attaches against real property occupied by someone other than the owner only if the department notifies the owner within twenty (20) days after the time the user fees became sixty (60) days delinquent. However, the department must give notice to the owner only if the owner has given the department written notice of the address to which to send notice.
(e) The department shall release:
(1) liens filed with the county recorder after the recorded date of conveyance of the property; and
(2) delinquent fees incurred by the seller;
upon receipt of a verified demand in writing from the purchaser. The demand must state that the delinquent fees were not incurred by the purchaser as a user, lessee, or previous owner and that the purchaser has not been paid by the seller for the delinquent fees.
As added by P.L.131-2005, SEC.1.

IC 8-1.5-5-30
Recording and collection of liens; filing fees Sec. 30. (a) The board may defer enforcing the collection of unpaid fees and penalties assessed under this chapter until the unpaid fees and penalties have been due and unpaid for at least ninety (90) days.
(b) Except as provided in subsection (k), the board shall enforce payment of fees imposed under this chapter. As often as the board determines necessary in a calendar year, the board shall prepare either of the following:
(1) A list of the delinquent fees and penalties that are enforceable under this section. The list must include the following:
(A) The name of the owner of each lot or parcel of real property on which fees are delinquent.
(B) A description of the premises, as shown by the records of the county auditor.
(C) The amount of the delinquent fees, together with the penalty.
(2) An individual instrument for each lot or parcel of real property on which the fees are delinquent.
(c) An officer of the board shall record a copy of each list or each individual instrument with the county recorder who shall charge a fee for recording the list or each individual instrument in accordance with the fee schedule established in IC 36-2-7-10. The officer shall mail by certified mail, or by another delivery service providing proof of delivery, to each property owner on the list or on an individual instrument a notice stating that a lien against the owner's property has been recorded. A service charge of five dollars ($5), which is in addition to the recording fee charged under this subsection and under subsection (e), shall be added to each delinquent fee that is recorded.
(d) Using the lists and instruments prepared under subsection (b) and recorded under subsection (c), the board shall, not later than ten (10) days after the list or each individual instrument is recorded under subsection (c), certify to the county auditor a list of the liens that remain unpaid for collection in the next May. The county and its officers and employees are not liable for any material error in the information on this list.
(e) The board shall release any recorded lien when the delinquent fees, penalties, service charges, and recording fees have been fully paid. The county recorder shall charge a fee for releasing the lien in accordance with IC 36-2-7-10.
(f) Upon receipt of the list under subsection (c), the county auditor of each county shall add a fifteen dollar ($15) certification fee for each lot or parcel of real property on which fees are delinquent. The fee is in addition to all other fees and charges. The county auditor shall immediately enter on the tax duplicate for the district the delinquent fees, penalties, service charges, recording fees, and certification fees, which are due not later than the due date of the next May installment of property taxes. The county treasurer shall include any unpaid charges for the delinquent fee, penalty, service charge, recording fee, and certification fee to the owner or owners of

each lot or parcel of property, at the time the next cycle's property tax installment is billed.
(g) After certification of liens under subsection (d), the board may not collect or accept delinquent fees, penalties, service charges, recording fees, or certification fees from property owners whose property has been certified to the county auditor.
(h) If a delinquent fee, penalty, service charge, recording fee, and certification fee are not paid, they shall be collected by the county treasurer in the same way that delinquent property taxes are collected.
(i) At the time of each semiannual tax settlement, the county treasurer shall certify to the county auditor all fees, charges, and penalties that have been collected. The county auditor shall deduct the service charges and certification fees collected by the county treasurer and pay over to the officer the remaining fees and penalties due the district. The county treasurer shall retain the service charges and certification fees that have been collected and shall deposit them in the county general fund.
(j) Fees, penalties, and service charges that were not recorded before a recorded conveyance shall be removed from the tax roll for a purchaser who, in the manner prescribed by section 29(e) of this chapter, files a verified demand with the county auditor.
(k) A board may write off a fee or penalty under subsection (a) that is less than forty dollars ($40).
As added by P.L.131-2005, SEC.2.

IC 8-1.5-5-31
Foreclosure of liens
Sec. 31. (a) A district may foreclose a lien established by this chapter in order to collect fees and penalties. The district shall recover the amount of the fees and penalties, and a reasonable attorney's fee. The court shall order the sale to be made without relief from valuation or appraisement laws.
(b) Except as otherwise provided by this chapter, actions under this chapter are subject to the general statutes regarding municipal public improvement assessments.
As added by P.L.131-2005, SEC.3.

IC 8-1.5-5-32
Withdrawal from district by excluded municipality; notice; outstanding bonds; payments to municipality
Sec. 32. (a) This section applies to excluded cities and towns in a county containing a consolidated city.
(b) A municipality to which this section applies may withdraw from the district established by the consolidated city if the municipal legislative body adopts an ordinance withdrawing the municipality from the district. The municipal legislative body shall, at least thirty (30) days before the final vote on the ordinance, mail written notice of the meeting to the following:
(1) All owners of lots and parcels within the municipality that

are subject to storm water user fees imposed in the district by the department of public works of the consolidated city.
(2) The department of public works of the consolidated city.
(c) An ordinance described in subsection (b) takes effect sixty (60) days after adoption by the municipal legislative body.
(d) In addition to the notice required by subsection (b), if a municipal legislative body adopts an ordinance under subsection (b), the municipal legislative body shall mail written notice of the withdrawal from the district to the department of public works of the consolidated city not more than thirty (30) days after the ordinance becomes effective.
(e) If on the date of a municipality's withdrawal from the district there are bonds outstanding that have been issued by the board of public works of the consolidated city, the municipality is liable for and shall pay that indebtedness in the same ratio as the assessed valuation of the property in the municipality bears to the assessed valuation of all property included in the district on the date one (1) day before the date of withdrawal, as shown in the most recent assessment for taxation before the date of withdrawal.
(f) If a municipal legislative body adopts an ordinance under subsection (b), the municipality is entitled to receive the following:
(1) An annual lump sum payment equal to the total amount of property taxes paid and allocated to the district's flood debt service fund from all property taxpayers within the municipality, to the extent the property taxes are not necessary to pay the indebtedness owed by the municipality under subsection (e). A payment under this subdivision is required for property taxes assessed beginning on the January 1 preceding the effective date of the municipality's withdrawal from the district.
(2) The total amount of storm water user fees collected by the department of public works of the consolidated city from the lots and parcels in the municipality beginning on the January 1 preceding the effective date of the municipality's withdrawal from the district.
(g) Payments received under subsection (f):
(1) shall be deposited by the municipality in a dedicated fund; and
(2) may be used by the municipality only for purposes of storm water management in the municipality and may not be diverted, directly or indirectly, in any manner to any use other than the purposes of storm water management in the municipality.
As added by P.L.52-2006, SEC.1 and P.L.175-2006, SEC.1. Amended by P.L.154-2006, SEC.65.






ARTICLE 2. REGULATION OF CARRIERS GENERALLY

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. FRAUDULENT BILLS OF LADING



CHAPTER 4. FATAL ACCIDENTS INVOLVING COMMON CARRIERS



CHAPTER 5. REPEALED



CHAPTER 6. DISPOSITION BY COMMON CARRIER OF UNCLAIMED PROPERTY

IC 8-2-6-2
Notice of sale; sale; proceeds; disposition
Sec. 2. Sixty (60) days' notice of the time and place of sale and a descriptive list of the articles to be sold, with the names, numbers, or other marks found thereon, shall be posted up in three (3) public places of the county where the sale is to be made and one (1) on the door of the depot or warehouse, if any, where the goods are; and shall also give notice in at least one (1) paper in the county for sixty (60) days before sale; and, out of the proceeds of such sale, the carrier shall pay the proper charges on such freight or baggage, including costs for storage for the previous three (3) months, and hold the overplus, if any, subject to the order of the owner, at any time with five (5) years, on proof of ownership, made by the affidavit of the claimant or his duly authorized agent or attorney. Also, after five (5) years, all sums of money remaining unclaimed to be paid into the county treasury, to be placed to the account of common schools.
(Formerly: Acts 1865(ss), c.97, s.2.)

IC 8-2-6-3
Records; inspection
Sec. 3. The carrier shall keep a copy of the notice, a copy of the sale-bill, and the expenses thereof proportioned to each article sold, and also the oath of the claimant of the residue of the proceeds as aforesaid; and shall furnish an inspection of the same, and, if required, copies thereof, to any one, on payment of the proper charges therefor.
(Formerly: Acts 1865(ss), c.97, s.3.)

IC 8-2-6-4
Perishable property or live stock
Sec. 4. If any perishable property or live stock shall be so conveyed, either as freight or baggage as aforesaid, and remain unclaimed until in danger of great depreciation, or such live stock be

falling away because the carrier has not facilities to feed and water the same, then the carrier may, after the expiration of five (5) days from the time said property is conveyed to the place to which it is consigned or checked, sell, at private sale or auction, without giving the sixty (60) days notice, for the best price it will bring, and apply the proceeds as aforesaid.
(Formerly: Acts 1865(ss), c.97, s.4.) As amended by P.L.5-1988, SEC.49.



CHAPTER 7. REPEALED



CHAPTER 7.5. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. FERRIES . LICENSING BY COUNTIES

IC 8-2-15-2
License; publication of intention to establish
Sec. 2. The board shall not grant a license to the applicant unless he shall produce satisfactory evidence to the court that he has set up in the township where the ferry is proposed to be kept and maintained written or printed notices in three (3) public places of his intention to apply to such board for a license to keep a ferry: Provided, There be a newspaper of general circulation published in the township where such ferry is to be kept, such notice may be given by publishing same in such newspaper not less than ten (10) days before the meeting of said board of commissioners.
(Formerly: Acts 1881(ss), c.52, s.2; Acts 1911, c.126, s.2.)

IC 8-2-15-3
License; fee; operating interstate ferry
Sec. 3. The board, upon being satisfied that the notice hereby required has been given and that a ferry is needed at such place and that the applicant is a suitable person, may grant to the applicant a license to keep and maintain the same for the term of five (5) years, on his paying to the county treasurer of the proper county as a license fee a sum to be fixed by the board, not less than two dollars ($2.00), nor more than fifty dollars ($50.00) per year, and said license fee may be paid in full for the five (5) years in advance or yearly in advance as said board may direct and order.
(Formerly: Acts 1881(ss), c.52, s.3; Acts 1911, c.126, s.3.)

IC 8-2-15-4
Recognizance; licensee
Sec. 4. Before such license shall be granted, the applicant shall produce the county treasurer's receipt for the sum so fixed, and shall also enter into a recognizance to the state of Indiana, in a penal sum to be fixed by such board, not less than one hundred dollars ($100) nor more than five hundred dollars ($500), with at least one (1) sufficient freehold surety, conditioned faithfully to keep and maintain such ferry with good and sufficient boats for the safe conveyance of persons and property, a sufficient number of hands to

work and manage such boats, together with sufficient implements and appliances for such ferry, during the several hours in each day, and at such rates of ferriage as the board granting the license shall from time to time order and direct, which recognizance shall be kept on file with the county auditor.
(Formerly: Acts 1881(ss), c.52, s.4.)

IC 8-2-15-5
Mutual rights; landowners on both sides of stream
Sec. 5. The person owning or possessing lands on both sides of any stream where a ferry is proposed to be established shall have the exclusive right of a license for a ferry at such place; and when the opposite banks are owned by different persons, the right to the ferry shall be mutual; but if the owner does not apply, the board shall grant a license to any person applying for the same; except where either of the landings is not on a public highway, the consent of the owner of the ground shall first be had in writing.
(Formerly: Acts 1881(ss), c.52, s.5.)

IC 8-2-15-6
Temporary permit to operate during high water
Sec. 6. Nothing herein contained shall be so construed as to prevent any person from ferrying passengers across a small stream in high water; and the board may authorize the auditor to give any person a permit for such purpose, when, in its opinion, the stream is too small to justify the expense of a license; any when any person applies for a renewal of his license at the same place where he kept and maintained a ferry during the preceding year, upon payment of the license fee and filing of a new recognizance, executed and conditioned as above provided, the license may be granted or renewed without notice or formal application in writing.
(Formerly: Acts 1881(ss), c.52, s.6.)

IC 8-2-15-7
License; recordation fee
Sec. 7. The auditor shall record each license; and for the issuing of a license, he shall receive from the applicant a fee of fifty cents (50 cents).
(Formerly: Acts 1881(ss), c.52, s.7.)

IC 8-2-15-8
Number of boats; hours for operation
Sec. 8. Each licensed ferry-keeper shall constantly keep a sufficient number of boats, if more than one (1) be required by the board of commissioners, and give due attendance to the transportation of all persons, with their property, who shall apply for the same, between daylight in the morning and dark in the evening, and at any hour of the night, if required, except in cases of evident danger, to all other persons requiring the same, on their tendering double the rate of ferriage allowed to be taken in the daytime; and

such board may require such ferry-keepers to keep such ferry open till midnight.
(Formerly: Acts 1881(ss), c.52, s.8.)

IC 8-2-15-9
Banks of river or creek
Sec. 9. All persons, companies, or corporations keeping, having, or maintaining any public ferries across any stream to and from any point in Indiana shall cause the banks of the river or creek to be dug sufficiently low and kept in good passable order for the passage of persons, horses, and wagons and other vehicles.
(Formerly: Acts 1881(ss), c.52, s.9.) As amended by P.L.4-2006, SEC.1.

IC 8-2-15-10
Rates and charges; appeal
Sec. 10. The rates of ferriage shall be fixed by the board of county commissioners at the time of licensing the ferry, and from time to time thereafter, as they shall think proper; and it shall be the duty of the auditor to furnish every applicant, on taking out a license to keep a ferry, with a list of the rates of ferriage, which list the ferry-keeper shall put up either at the door of his ferryhouse, or on his boats, or on some conspicuous place convenient to the ferry: Provided, That if any person be aggrieved by the establishing of such rates, he shall have the right to appeal to the circuit court of the proper county upon filing a bond within thirty (30) days (of) the fixing of the same by such board, payable to the state of Indiana, with security to be approved by the county auditor, and conditioned for the due prosecution of such appeal and the payment of all costs if judgment be rendered against such appellant, and the county auditor shall cause such bond, with a certified copy of the proceedings of said board and all of the original papers of the same, to be filed in the office of the clerk of the circuit court within twenty (20) days thereafter, and such cause shall be docketed for the ensuing term, and further proceedings had and judgment rendered therein as in other cases of appeal. And upon such appeal, the circuit court shall have the power to review such rates of ferriage and fix the same as may be just and proper.
(Formerly: Acts 1881(ss), c.52, s.10; Acts 1897, c.73, s.1.)

IC 8-2-15-11
Discontinuance
Sec. 11. If any ferry shall not be furnished with the necessary boats and ferrymen within six (6) months after the establishment thereof, or if the proprietor shall willfully neglect to attend to the same, or shall fail to comply with any of the requirements of the proper board of commissioners, such board, on complaint to them, shall cause the proprietor of such ferry to be summoned to show cause, at the next meeting of the board, why such ferry shall not be discontinued; and such board shall vacate such ferry or dismiss such

complaint, according to the testimony adduced, and may award costs against the complainant, if such complaint is dismissed, or against the proprietor, if the ferry be vacated.
(Formerly: Acts 1881(ss), c.52, s.11.)

IC 8-2-15-12
Landings; obstruction
Sec. 12. It shall not be lawful to obstruct, by steamboats, keelboats, flatboats, or otherwise, the landings of ferries established under this chapter, but such ferries shall be entitled to the exclusive use of the whole width of the routes leading thereto for all appropriate purposes.
(Formerly: Acts 1881(ss), c.52, s.12.) As amended by P.L.59-1984, SEC.112.

IC 8-2-15-13
Operation without license or authorization
Sec. 13. (a) A person who keeps, maintains, works, or runs a ferry without being licensed or authorized according to this chapter commits a Class C infraction.
(b) Each day of violation of subsection (a) of this section constitutes a separate offense.
(Formerly: Acts 1881(ss), c.52, s.13.) As amended by Acts 1978, P.L.2, SEC.815.

IC 8-2-15-14
Violation of conditions of license
Sec. 14. A person licensed under this chapter who does any act in violation of the conditions of his license commits a Class C infraction.
(Formerly: Acts 1881(ss), c.52, s.14.) As amended by Acts 1978, P.L.2, SEC.816.



CHAPTER 16. FERRIES.STATE PURCHASE OF DISPLACED FERRIES

IC 8-2-16-2
"Interstate bridge" defined
Sec. 2. For the purposes of this chapter the term "interstate bridge," means any bridge across a navigable stream one terminus of which is located in the state of Indiana and the other terminus which is located in a neighboring state other than the state of Illinois.
(Formerly: Acts 1961, c.334, s.2.) As amended by Acts 1978, P.L.56, SEC.2.

IC 8-2-16-3
Scope of law
Sec. 3. The provisions of this chapter shall apply to any bridge or bridges constructed by or paid for by, in whole or in part, any agency, commission or administrative body of the state of Indiana acting alone or in conjunction with any agency, commission or

administrative body of any other state or with any agency, commission or administrative body of the Federal Government.
(Formerly: Acts 1961, c.334, s.3.) As amended by Acts 1978, P.L.56, SEC.3.



CHAPTER 17. FERRIES.LICENSING BY CITIES

IC 8-2-17-2
Notice of intent to establish; publication
Sec. 2. The legislative body shall not grant a license to the applicant until satisfactory evidence is produced showing that the application has been on file in the office of the city or town clerk for not less than fourteen (14) days and that notice of the filing of the application has been posted for at least two (2) weeks at the door of the city hall of any city or at some public place in any town and published once each week for two (2) consecutive weeks in a newspaper of general circulation in the city or town. Where there is no newspaper, notice by posting is sufficient notice.
(Formerly: Acts 1921, c.137, s.2; Acts 1959, c.235, s.2.) As amended by P.L.8-1989, SEC.43.

IC 8-2-17-3
Fee
Sec. 3. The legislative body upon being satisfied that the notice required under section 2 of this chapter has been given, and that a ferry is needed at the place, and that the applicant is a suitable person, may grant to the applicant a license to keep and maintain the same for the term of five (5) years on the applicant's paying as a license fee a sum to be fixed by the legislative body, not less than ten dollars ($10) nor more than fifty dollars ($50) per year, payable annually in advance. The payment of such license fee shall not release such person from payment of any lawful charge for wharfage.
(Formerly: Acts 1921, c.137, s.3; Acts 1959, c.235, s.3.) As amended by Acts 1981, P.L.11, SEC.47; P.L.8-1989, SEC.44.

IC 8-2-17-4
Recognizance by licensee
Sec. 4. Before the license is granted, the applicant shall enter into a recognizance to the city or town, in a penal sum to be fixed by the legislative body, not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000), with sufficient surety, conditioned faithfully to keep, maintain, and operate the ferry with

good and sufficient boats and landing places for the safe conveyance of persons and property, a sufficient number of hands to work and manage the boats, together with sufficient implements and appliances for the ferry, in compliance with the rules for operation, on the schedule fixed by the legislative body and at rates of ferriage that the legislative body shall from time to time fix. The bond shall be kept on file with the city or town clerk.
(Formerly: Acts 1921, c.137, s.4; Acts 1959, c.235, s.4.) As amended by P.L.8-1989, SEC.45.

IC 8-2-17-5
Rates and schedules; appeals
Sec. 5. The rates of ferriage, reasonable rules for operation, and the schedule upon which the ferry shall be operated shall be fixed by the legislative body at the time of licensing the ferry, and from time to time thereafter as the body shall think proper. A list of rates, rules, and schedules shall be posted at one (1) or more conspicuous places on each ferryboat and at the place of landing. If the ferrykeeper, or any user of the ferry, is aggrieved by the establishing of the rates, rules, or schedules, the ferrykeeper or user shall have the right to appeal to the circuit court of the proper county upon filing a bond, within thirty (30) days after the fixing of the rates, payable to the state, with security to be approved by the court, and conditioned for the due prosecution of the appeal, and the payment of all costs if judgment is rendered against the appellant. Upon appeal, the circuit court shall have the power to review the rates of ferriage, rules, or schedules and fix the rates, rules, or schedules as may be just and proper.
(Formerly: Acts 1921, c.137, s.5; Acts 1959, c.235, s.5.) As amended by P.L.8-1989, SEC.46.

IC 8-2-17-6
Vacation of ferry; appeals
Sec. 6. If any ferry is not faithfully maintained and operated according to the terms of the recognizance provided for in section 4 of this chapter, the legislative body on complaint to them shall cause the proprietor of the ferry to be summoned before the legislative body to show cause why the ferry shall not be discontinued. The legislative body shall vacate the ferry or dismiss the complaint, according to the testimony, and may award costs against the complainant if such complaint is dismissed, or against the proprietor if the ferry be vacated. The vacation of the ferry shall not prevent the city or town, or any interested person, from recovering damages for any breach of the bond provided for in section 4 of this chapter. The ferrykeeper or any user of the ferry shall have the right to appeal from the decision of the legislative body to the circuit court of the proper county upon filing therein a bond, within thirty (30) days thereafter, payable to the state, with security to be approved by the court, and conditioned for the due prosecution of the appeal, and the payment of all costs if judgment be rendered against the appellant.

Upon appeal, the circuit court shall have the power to try the question of whether cause for the discontinuance of the ferry has been established.
(Formerly: Acts 1921, c.137, s.6; Acts 1959, c.235, s.6.) As amended by P.L.59-1984, SEC.113; P.L.8-1989, SEC.47.

IC 8-2-17-7
Violation of conditions of license
Sec. 7. A person licensed to keep and maintain a ferry under this chapter who does any act in violation of the conditions of his license commits a Class C infraction.
(Formerly: Acts 1921, c.137, s.7; Acts 1959, c.235, s.7.) As amended by Acts 1978, P.L.2, SEC.817.

IC 8-2-17-8
Operation without license or authorization
Sec. 8. A person who keeps, maintains, or runs a ferry without being licensed or authorized according to this chapter commits a Class C infraction.
(Formerly: Acts 1921, c.137, s.8.) As amended by Acts 1978, P.L.2, SEC.818.



CHAPTER 18. INTRASTATE RAILROAD FREIGHT RATES

IC 8-2-18-2
Appeals Sec. 2. Such dismissal shall be taken and deemed a final judgment, and appeal may be taken therefrom or from any other judgment in any such cause the same as in other civil cases.
(Formerly: Acts 1911, c.184, s.2.)

IC 8-2-18-3
Penalties or forfeitures; double jeopardy
Sec. 3. No carrier making any settlement or payment upon the approval of the said commission or pursuant to a judgment or order of court under this chapter shall be liable for any penalty or forfeiture or subject to any prosecution under any other law of this state on account of the said payment or settlement.
(Formerly: Acts 1911, c.184, s.3.) As amended by P.L.59-1984, SEC.115.

IC 8-2-18-4
Submission of information
Sec. 4. The Indiana department of transportation may require from a person, firm, limited liability company, or corporation any information necessary to the determination of whether the department shall give its approval to a claim under this chapter. If a request for information is refused by the injured person, the department may decline the claim, and the claim shall not be sued upon thereafter. If the information is refused, a request for information evaded, or the search for information by the department be made difficult by the carrier, the department shall endorse the fact on the claim and the endorsement shall support any action as if approved by the department.
(Formerly: Acts 1911, c.184, s.4.) As amended by P.L.384-1987(ss), SEC.10; P.L.18-1990, SEC.31; P.L.8-1993, SEC.134.



CHAPTER 19. SUSPENSION OF CERTAIN RAILROAD FREIGHT RATES



CHAPTER 20. RAILROAD FREIGHT RATE COMPLIANCE



CHAPTER 21. RAILROAD FREIGHT RATES.LIMITATION OF ACTIONS



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. REPEALED



CHAPTER 25. REPEALED



CHAPTER 26. REPEALED



CHAPTER 27. REPEALED



CHAPTER 28. REPEALED



CHAPTER 29. REPEALED



CHAPTER 30. REPEALED



CHAPTER 31. REPEALED



CHAPTER 32. REPEALED






ARTICLE 2.1. MOTOR CARRIER REGULATION

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. DEFINITIONS

IC 8-2.1-17-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-2
"Broker"
Sec. 2. "Broker" means:
(1) a person who:
(A) is not a common carrier or contract carrier;
(B) is not a bona fide employee or agent of a common or contract carrier; and
(C) as principal or agent, sells or offers to sell transportation service subject to regulation under this article; or
(2) a person who negotiates for, or professes to be, by solicitation, advertisement, or otherwise, a person who sells, provides, furnishes, contracts, or arranges for transportation service subject to regulation under this article.
As added by P.L.99-1989, SEC.8. Amended by P.L.110-1995, SEC.1; P.L.42-2007, SEC.1.

IC 8-2.1-17-3
"Certificate"
Sec. 3. "Certificate" means: (1) the certificate issued by the department to an intrastate motor carrier; or
(2) the acknowledgment issued by the department to an interstate common carrier or a contract carrier.
As added by P.L.99-1989, SEC.8. Amended by P.L.110-1995, SEC.2.

IC 8-2.1-17-4
"Common carrier"
Sec. 4. "Common carrier" means a person that is regulated as a common carrier under this article.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-5
"Contract carrier"
Sec. 5. "Contract carrier" means a person that is regulated as a contract carrier under this article.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-6
"Department"
Sec. 6. "Department" refers to the department of state revenue.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-7
"Emergency temporary authority"
Sec. 7. "Emergency temporary authority" means limited term motor carrier operating authority issued for periods of thirty (30) days or less to meet an immediate and urgent need for service due to emergencies, in which time or circumstances do not reasonably permit the filing and processing of an application for temporary authority.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-7.5
"Freight forwarder"
Sec. 7.5. "Freight forwarder" means any person that:
(1) holds itself out to the general public (other than as a pipeline, rail, motor, air, or water carrier) as a provider of transportation of property for compensation; and
(2) in the ordinary course of its business:
(A) assembles and consolidates, or provides for assembling and consolidating, shipments and performs or provides for breakbulk and distribution operations of the shipments;
(B) assumes responsibility for the transportation from the place of receipt to the place of destination; and
(C) uses a carrier subject to this article for any part of the transportation from the place of receipt to the place of destination.
As added by P.L.42-2007, SEC.2.
IC 8-2.1-17-8
"Household mover"
Sec. 8. "Household mover" means any person who undertakes, whether directly or by a lease or other arrangement, to transport household goods by motor vehicle for compensation on any public highway between two (2) or more points in Indiana, whether over regular or irregular routes, in excess of one thousand (1,000) pounds per shipment for a single shipper regardless of the number of trips or movements made for the same shipper.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-9
"Household goods"
Sec. 9. (a) "Household goods" means:
(1) personal effects and property used or to be used in a dwelling when the effects and property are parts of the equipment or supply of that dwelling;
(2) furniture, fixtures, equipment and the property of stores, offices, museums, institutions, hospitals, or other establishments when these items are parts of the stock, equipment, or supply of those stores, offices, museums, institutions, hospitals, or other establishments; and
(3) articles including objects of art, displays, and exhibits that because of their unusual nature or value require the specialized handling and equipment usually employed in moving household goods.
(b) Subsection (a)(1) does not include property moving from a factory or store, except property that the householder has purchased with intent to use in the dwelling and that is transported at the request of, and the transportation charges paid to the carrier by, the householder. Subsection (a)(2) does not include the stock-in-trade of any establishment, whether consignor or consignee, other than used furniture and used fixtures, except when transported as an incident to the removal of the establishment, or a portion thereof, from one (1) location to another. Subsection (a)(3) does not include any article, whether crated or uncrated, that does not, because of its unusual nature or value, require the specialized handling and equipment usually employed in moving household goods.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-9.1
"Leasing company"
Sec. 9.1. "Leasing company" means a lessor that is engaged in the business of leasing or renting for compensation motor vehicles without drivers to a motor carrier, motor private carrier, or freight forwarder.
As added by P.L.42-2007, SEC.3.

IC 8-2.1-17-9.3
"Limousine" Sec. 9.3. "Limousine" means a motor vehicle that:
(1) is a passenger vehicle; and
(2) is designed and constructed to accommodate and transport not more than fifteen (15) passengers, including the driver.
As added by P.L.70-1990, SEC.1.

IC 8-2.1-17-10
"Motor carrier"
Sec. 10. "Motor carrier" means a common carrier, contract carrier, or carrier certified in accordance with rules adopted by the department under IC 4-22-2.
As added by P.L.99-1989, SEC.8. Amended by P.L.110-1995, SEC.3.

IC 8-2.1-17-11
"Motor vehicle"
Sec. 11. "Motor vehicle" means a truck, a tractor, a trailer, a semitrailer, a motor bus or another self-propelled or motor driven vehicle that is operated upon a public highway for the purpose of transporting persons or property for hire.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-12
"Permit"
Sec. 12. "Permit" means:
(1) the permit issued by the department to an intrastate contract carrier; and
(2) the acknowledgment issued by the department to an interstate contract carrier as evidence of the registration of the contract carrier's interstate contract authority.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-13
"Person"
Sec. 13. "Person" means an individual, corporation, firm, or partnership.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-14
"Public highway"
Sec. 14. "Public highway" means a street, alley, road, highway, or thoroughfare in Indiana used by the traveling public.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-15
Repealed
(Repealed by P.L.110-1995, SEC.35.)

IC 8-2.1-17-16
"Taxicab"
Sec. 16. "Taxicab" means a motor vehicle that: (1) is designed and constructed to accommodate and transport not more than six (6) passengers in addition to the driver;
(2) does not operate over any definite and designated routes within the corporate boundaries of a city or town and the suburban territory of a city or town; and
(3) transports passengers to the destination designated by the passengers at the time of their transportation.
As added by P.L.99-1989, SEC.8.

IC 8-2.1-17-17
"Temporary authority"
Sec. 17. "Temporary authority" means limited term motor carrier operating authority issued for periods up to one hundred eighty (180) days by the department to authorize transportation service for which there is an immediate and urgent need and that cannot be met by other motor carrier service. The term includes emergency temporary authority.
As added by P.L.99-1989, SEC.8.



CHAPTER 18. REPEALED



CHAPTER 18.5. CHARGES BY MOTOR CARRIERS THAT NO LONGER PROVIDE SERVICE IN INDIANA OR HAVE FILED BANKRUPTCY PETITION

IC 8-2.1-18.5-2
Additional charges for transportation service previously provided
Sec. 2. A motor carrier or a party representing a motor carrier may not add to a charge or attempt to add to a charge for a transportation service previously provided, the difference between:
(1) an applicable rate, fare, or charge that was lawfully in effect under a tariff filed for the motor carrier and applicable to the transportation service on the date the transportation service was provided; and
(2) the rate, fare, or charge paid for the transportation service;
if payment for the transportation service was received by the motor carrier or its representative at least ninety (90) days before the motor carrier's attempt to add to the rate, fare, or charge.
As added by P.L.111-1995, SEC.1.



CHAPTER 19. FOR-HIRE VEHICLE REGISTRATION

IC 8-2.1-19-2
Contents of instrument
Sec. 2. The instrument must certify that the owner of such motor bus, truck, tractor, trailer, or semitrailer has complied with the law and the rules of the department concerning permits and certificates of convenience and necessity and the use of motor vehicles.
As added by P.L.99-1989, SEC.10.



CHAPTER 20. INTERSTATE MOTOR CARRIERS

IC 8-2.1-20-1
Repealed
(Repealed by P.L.110-1995, SEC.35.)

IC 8-2.1-20-2
Repealed
(Repealed by P.L.110-1995, SEC.35.)

IC 8-2.1-20-3
Repealed
(Repealed by P.L.110-1995, SEC.35.)

IC 8-2.1-20-4
Applicability of chapter
Sec. 4. This chapter applies to:
(1) persons engaged in the interstate transportation of passengers, property, or household goods over public highways in Indiana;
(2) brokers;
(3) freight forwarders; and
(4) leasing companies.
As added by P.L.110-1995, SEC.4. Amended by P.L.42-2007, SEC.4.

IC 8-2.1-20-5
Registration of certificate or permit; issuance of acknowledgment
Sec. 5. (a) Except as provided in subsection (b), a motor carrier may not operate motor vehicles upon any public highway in interstate commerce under a certificate of public convenience and

necessity or permit issued to the carrier by the United States Department of Transportation until the carrier has:
(1) registered the certificate or permit with the department annually in the form and manner required by the department; and
(2) been issued an acknowledgment by the department.
An acknowledgment issued under this subsection remains in effect until the acknowledgment is amended, suspended, canceled, revoked, or expires.
(b) A certificate of authority or permit issued before July 1, 1963, to an interstate common or contract carrier continues in effect as granted or amended. A certificate of authority or permit to which this subsection applies must be registered with the department in the form and manner required by the department. Upon registration by a motor carrier under subsection (a), the department shall issue an acknowledgment.
(c) An interstate certificate of registration or permit, or an acknowledgment of a certificate or permit, may be issued by the department without a public hearing.
(d) A motor carrier subject to this chapter may not operate motor vehicles within exempt commercial zones unless the carrier has registered with the department under this section.
As added by P.L.110-1995, SEC.5. Amended by P.L.42-2007, SEC.5.

IC 8-2.1-20-7
Unified carrier registration system
Sec. 7. Before operating a motor vehicle on the public highways of this state in the interstate transportation of property or passengers, the person who operates the motor vehicle must register under the unified carrier registration system established under 49 U.S.C. 13908.
As added by P.L.110-1995, SEC.6. Amended by P.L.42-2007, SEC.6.

IC 8-2.1-20-8
Fees
Sec. 8. Fees collected under this chapter shall be deposited in the motor carrier regulation fund established under IC 8-2.1-23.
As added by P.L.110-1995, SEC.7.

IC 8-2.1-20-9
Effect on reciprocity; conflict with federal law and regulations
Sec. 9. (a) Except as provided in subsection (b), this chapter does not affect the reciprocity laws between states concerning license plates on commercial motor vehicles.
(b) If there is a conflict between this chapter and the unified carrier registration system established under 49 U.S.C. 13908 et seq. and the regulations adopted by the United States Secretary of Transportation under 49 U.S.C. 13908 et seq., the federal statute and regulations control.
As added by P.L.110-1995, SEC.8. Amended by P.L.42-2007, SEC.7.
IC 8-2.1-20-10
Violation
Sec. 10. A person who violates this chapter commits a Class C infraction.
As added by P.L.110-1995, SEC.9.



CHAPTER 21. REPEALED



CHAPTER 22. TRANSPORTATION OF PASSENGERS AND HOUSEHOLD GOODS

IC 8-2.1-22-1
Application
Sec. 1. Except as provided in section 2.1 of this chapter, this chapter applies to the regulation of the following persons:
(1) A common carrier that professes to the general public to engage in the transportation by motor vehicle of passengers or household goods for compensation.
(2) A contract carrier that engages in transportation by motor vehicle of passengers or household goods, for compensation (other than transportation provided by a common carrier described in subdivision (1)) under continuing contracts with one (1) person or a limited number of persons for:
(A) the furnishing of transportation services through the dedication of motor vehicles for a continuing period of time to the exclusive use of each person served; or
(B) the furnishing of transportation services designed to meet the distinct need of each individual customer.
(3) A broker of transportation services provided by a motor carrier described in subdivision (1) or (2).
(4) A common carrier that professes to the general public to engage in the transportation of household goods.
(5) A contract carrier that engages in transportation of household goods for compensation under continuing contracts with at least one (1) person for:
(A) the furnishing of transportation services through the dedication of motor vehicles for a continuing period for the exclusive use of each person served; or (B) the furnishing of transportation services designed to meet the needs of each customer.
As added by P.L.99-1989, SEC.13. Amended by P.L.1-1991, SEC.76; P.L.110-1995, SEC.10; P.L.42-2007, SEC.8.

IC 8-2.1-22-2
Repealed
(Repealed by P.L.1-1991, SEC.77.)

IC 8-2.1-22-2.1
Exemptions
Sec. 2.1. (a) This chapter does not apply to the following:
(1) Motor vehicles used as school buses while engaged in the transportation of students, under the supervision, control, and direction of school authorities.
(2) Motor vehicles used exclusively as taxicabs.
(3) Motor vehicles while being used or operated under the control, direction, and supervision of:
(A) the United States government, the state, or a political subdivision; or
(B) the board of trustees of any state institution.
(4) Motor vehicles that are used to provide limited transportation services in conjunction with the operation of a hotel, campground, or food service facility but are not used as a common carrier. For the purpose of this subdivision, compensation for housing, camping, or food combined with transportation is not transportation by motor vehicle for compensation. However, transportation may not be performed for any person if, at the point of origin or within twenty-five (25) miles of that point, there is an equipment point as shown by a proper tariff of a carrier of passengers in Indiana that operates special or charter bus service under the jurisdiction of the department. Exemption from this chapter is not available under this subdivision unless the motor vehicles in question are provided with proof of financial responsibility of the type and in amounts as required of common carriers under IC 8-2.1-22-46.
(5) Motor vehicles that are used to provide regular route intercity passenger service.
(6) Motor vehicles that are used primarily for van pooling or other ride-sharing programs on a nonprofit basis.
(7) Motor vehicles that are used to provide transportation of passengers by a nonprofit corporation if that corporation receives revenue for the transportation service from federal, state, or local governments.
(8) A motor vehicle that:
(A) has a capacity of not less than seven (7) or more than forty (40) persons;
(B) is used to transport employees, including the driver, exclusively between their homes and their employer's place

of business, or termini near those places, in a single daily round trip; and
(C) is owned or leased by an employer providing commuter van service, which means any person who provides or operates at least one (1) of those vehicles on a nonprofit basis, and whose service does not infringe upon or compete with any service that is provided by any common carrier regulated by the department.
(9) Motor vehicles certified as ambulances by the Indiana emergency medical services commission under IC 16-31.
(10) The casual, occasional, or reciprocal transportation of household effects or furniture for compensation, not including the transportation for hire of new household effects or furniture to or from a factory, warehouse, or store, by a person who:
(A) does not otherwise engage in the described transportation for compensation;
(B) is not required under this chapter to hold a certificate or permit to engage in transportation or operation for hire; or
(C) does not profess to engage in the business of transporting household effects or furniture for hire.
(b) This chapter does not apply to a limousine while the limousine is being used to transport at least one (1) person:
(1) from a place of departure; and
(2) to a destination;
within the corporate boundaries of a city or town if the legislative body of the city or town has adopted an ordinance under IC 36-9-2-4 that takes effect after July 1, 1991, and that regulates limousines within the corporate boundaries of the city or town.
As added by P.L.1-1991, SEC.78. Amended by P.L.2-1993, SEC.63; P.L.2-1995, SEC.40; P.L.110-1995, SEC.11.

IC 8-2.1-22-3
Powers and duties of department
Sec. 3. (a) The department shall:
(1) supervise and regulate the administration of this chapter;
(2) fix just and reasonable rates, fares, and charges;
(3) adopt just and reasonable classifications and rules; and
(4) regulate and supervise the schedules, service, safety, methods, and hours of operation;
of every motor carrier subject to this chapter.
(b) The department may require the filing of annual and other reports and the submission of all records and information as is reasonably necessary.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-4
Inspection of books, equipment, and premises; examination of officers, agents, or employees; rules for vehicle inspection; complaints
Sec. 4. (a) The department, any member of the department or any

authorized representative of the department, may:
(1) upon demand, inspect the books, accounts, papers, records, memoranda, equipment, and premises of any common carrier or contract carrier;
(2) examine, under oath, any officer, agent, or employee of the common carrier or contract carrier in relation to its business affairs; and
(3) adopt rules for inspection of motor vehicles used by common carriers or contract carriers or brokers.
(b) Upon complaint in writing filed with the department or upon the department's own initiative without complaint, the department may investigate whether or not any person subject to this chapter has failed to comply with this chapter or with any requirement established under this chapter. If the department, after notice and hearing, finds, upon the investigation, that the person has failed to comply with any provision or requirement, the department shall issue an appropriate order to compel compliance.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-5
Witnesses; hearings; orders
Sec. 5. (a) The department, any member of the department or any authorized representative of the department, may compel the attendance of witnesses, swear witnesses, take their testimony under oath, make record of the testimony, and after the record is made under the direction of a department, administrative law judge, or authorized representative of the department or the department may upon the record make an appropriate order.
(b) The department may hear all petitions, applications, or motions filed with the department. Hearings may be conducted by the department, by any member of the department, or by any administrative law judge authorized by the department. In case the hearing is conducted by an administrative law judge, the administrative law judge must promptly, but not later than thirty (30) days after the conclusion of the hearing, unless the time is extended by order of the department:
(1) report to the department the facts established by the evidence; and
(2) submit a suggested order, showing the findings and a decision in the order, to the department.
(c) Orders recommended by an administrative law judge must be held for not less than ten (10) days during which time interested parties may file written exceptions to the orders. In case no exceptions are filed, the finding of facts and decision in form of order suggested by the administrative law judge constitute the order of the department, unless the department directs otherwise.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-6
Reconsideration or rehearing Sec. 6. After a decision, order, or requirement has been made by the department in any proceeding under this chapter, any party to the proceeding may apply to the department for reconsideration or rehearing of the decision, order, or requirement, or of any matter determined in the decision, order, or requirement. The department may grant reconsideration or rehearing if there is sufficient reason in the decision, order, or requirement. Applications for reconsideration or rehearing are governed by rules prescribed by the department. If after reconsideration or rehearing, it appears that the original decision, order, or requirement is in any respect unjust and unwarranted, the department may change or modify the decision, order, or requirement accordingly. Any decision, order, or requirement made after reconsideration or rehearing is subject to the same provisions as the original decision, order, or requirement.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-7
Agreements with agencies of federal government or of another state; adoption of rules or orders of other agencies
Sec. 7. (a) The department may, subject to the approval of the governor, enter into an agreement or understanding with the United States Department of Transportation, any other appropriate agency of federal government, or any other department or agency of another state, for the purpose of more effective regulation of motor carriers.
(b) In the furtherance of uniformity in the regulation of motor carriers, the department may by order or rule adopt orders, standards, or rules and regulations of the United States Department of Transportation, any other appropriate agency of the federal government, or another state or states as they affect motor carriers, whether or not specifically referred to under this chapter.
As added by P.L.99-1989, SEC.13. Amended by P.L.42-2007, SEC.9.

IC 8-2.1-22-8
Cooperation with other state agencies
Sec. 8. The department may cooperate with other state agencies in adopting combined uniform procedures and forms when in the judgment of the affected agencies the action would be in the interest of the state, its citizens, and any other person subject to this chapter and to other related laws of state.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-9
Additional powers of department; employment and compensation of staff
Sec. 9. The department may do and perform all reasonably necessary things to carry out the purposes of this chapter, whether specifically mentioned in this chapter or not, including the power, subject to the approval of the governor, to employ and fix the compensation of administrative law judges, investigators, clerks, and other employees as are necessary for the effective administration of

this chapter.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-10
Establishment of competing transportation system by county, city, or town
Sec. 10. If a county, city, or town wants to establish a transportation system that would compete with a motor carrier that is:
(1) operating under the jurisdiction of the department; and
(2) providing transportation service in the territorial jurisdiction of the county, city, or town;
the county, city, or town must first apply for and obtain a certificate under sections 11 and 13 of this chapter.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-11
Certificate required; public hearing
Sec. 11. A person may not, except as provided in this chapter, transport passengers for compensation:
(1) on regular routes within the territorial jurisdiction of a political subdivision; or
(2) as a special and charter carrier;
until after obtaining from the department a certificate. A certificate may not be issued until after a public hearing and a consideration of the service, if any, rendered in the territory of the proposed motor vehicle operations by other common carriers, whether by motor vehicle, railroad, or otherwise.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-12
Repealed
(Repealed by P.L.110-1995, SEC.35.)

IC 8-2.1-22-12.5
Issuance of certificate for transportation of household goods for compensation
Sec. 12.5. (a) Except as provided in this chapter, a person may not operate a motor vehicle upon an Indiana public highway to transport household goods for compensation until the person has obtained a certificate from the department.
(b) The department may issue a certificate under this section only after conducting a public hearing and considering transportation services provided by other carriers of household goods by motor vehicle, railroad, or other means, that operate in the proposed territory of the person that is applying for a certificate.
As added by P.L.110-1995, SEC.12.

IC 8-2.1-22-13
Public hearing; time and place; notice; burden of proof;

considerations
Sec. 13. (a) Upon the filing of an application for a certificate, the department shall, within a reasonable time, fix a time and place for public hearing in the city of Indianapolis, unless otherwise ordered by the department. A copy of the notice of hearing shall be mailed to the applicant at the address set out in the application at least ten (10) days before the hearing. Any person interested in the proceedings may appear in person or by attorney and offer evidence in support of or in opposition to the application and with or without the filing of formal pleadings.
(b) The applicant has, at all times, the burden of proving, by a preponderance of the evidence, that public convenience and necessity requires the proposed operation, and that the proposed operation will not unreasonably impair the public service of any authorized common carrier, or common carriers by motor vehicle or by railroad, then adequately serving the same territory.
(c) If the department finds from the evidence and from any additional investigation that the department causes to be made that public convenience and necessity exist for the service proposed, or any part of the service, the application shall be granted, subject to terms, restrictions, and limitations as the department may determine, otherwise, the application shall be denied.
(d) In determining whether a certificate shall be granted, the department may, among other things, consider the following:
(1) The financial ability of the applicant to furnish adequate service.
(2) Whether other transportation service then in existence is adequate.
(3) The effect upon other transportation service, and, particularly, whether the granting of the application will or may seriously impair that service.
(4) The volume of other traffic over the route proposed by the applicant.
(5) The effect and burden upon the highways and the bridges on the highways, and the use of the highways and bridges by the public.
(6) Whether the operations will threaten the safety of the public or be detrimental to the public welfare.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-14
Route deviation
Sec. 14. (a) A common carrier by motor vehicle operating under any certificate may not deviate from the route over which or the fixed termini between which it is authorized to operate under the certificate, except under such general or special rules as prescribed by the department.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.99-1989, SEC.13.
IC 8-2.1-22-15
Ownership of certificate or permit; sale or transfer
Sec. 15. Any certificate or permit or part owned, held, or obtained by the carrier may be sold, assigned, leased, bequeathed, or transferred as other property upon approval by the department. The department may inquire into the responsibility of the person obtaining or seeking to obtain ownership or control of any certificate or permit or part, the person's readiness, ability, and willingness to perform the service proposed, and whether the proposed service, to the extent authorized by the certificate or permit, is or will be consistent with the public interest and the state transportation policy declared in this title. If the department finds the person to be irresponsible or unable to render satisfactory and adequate service under the certificate or permit or part, or if it finds that the transfer will not be consistent with the public interest, the department may enter an order denying the transfer, in whole or in part. However, a certificate or permit, or part, may not be sold, assigned, leased, bequeathed, or transferred except after a public hearing before the department and after notice as required for other hearings before the department.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-16
Contract carriers; permit required
Sec. 16. A person may not operate motor vehicles as a contract carrier over the public highways for the transportation of persons or household goods for compensation without first having obtained from the department a contract carrier permit.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.13.

IC 8-2.1-22-17
Contract carrier permit; public hearing; considerations; contents
Sec. 17. (a) Upon the filing of an application under this chapter for contract carrier authority to operate motor vehicles in intrastate commerce, the department shall, within a reasonable time, fix a time and place for a public hearing in the city of Indianapolis, unless otherwise ordered by the department. A copy of the notice of hearing shall be mailed to the applicant, at the address set out in the application, at least ten (10) days before the date set for hearing. Any person interested in the proceedings may appear in person, or by counsel, and offer any evidence either in support of, or in opposition to, the granting of the authority requested in the application.
(b) In determining whether requested contract authority should be granted, the department shall, among other things, consider the following factors:
(1) The financial ability of the applicant to furnish adequate contract carrier service.
(2) The effect of granting the requested authority on other transportation service then in existence, and particularly

whether the granting of authority will seriously impair that other service and will unreasonably impair the efficient public service of any certificated common carrier by motor vehicle, or by railroad, then adequately serving the same territory.
(3) Whether or not any certificated common carrier by motor vehicle, or by railroad, then serving the same territory, will furnish transportation services designed to meet the distinct need of the supporting contract shipper or shippers.
(c) If the department, after hearing, determines that the proposed operation, as requested in the application, meets all of the requirements of contract carriage, as defined in this chapter, and that the applicant is qualified in all respects to perform the proposed operation, the department shall approve the application and issue the requested authority, subject to terms, restrictions, and limitations as determined by the department.
(d) The department shall specify and name in the permit the name of the contracting person. The scope of the permit shall be attached at the time of issuance, along with any reasonable terms, conditions, and limitations consistent with the character of the holder as a contract carrier.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-18
Agreements with other common carriers; routes and rates; discrimination
Sec. 18. (a) Notwithstanding IC 24-1-2-1 and in accordance with 49 U.S.C. 11343, common carriers may:
(1) establish by agreement through routes and joint rates, charges, and classifications with other common carriers and with common carriers by railroads, or by water, and every common carrier shall provide safe and adequate service, equipment, and facilities for the transportation of passengers or household goods in intrastate and interstate commerce; and
(2) establish, observe, and enforce just and reasonable rates, fares, charges, and classifications, and just and reasonable regulations and practices relating to rates, fares, charges, and classifications, and to the issuance, form, and substance of tickets, receipts, bills of lading, the carrying of baggage, and all other matters relating to or connected with the transportation of passengers or household goods in both intrastate and interstate commerce, and in case of joint rates and charges, to establish just, reasonable, and equitable division of joint rates and charges between the carriers participating in the joint rates and charges.
(b) It is unjust discrimination and unlawful for any common carrier by motor vehicle to make, give, or cause any undue or unreasonable preference or advantage to any particular person or locality in connection with the transportation of any persons or household goods, or to subject any particular person or locality to any undue or unreasonable prejudice, delay, or disadvantage in any

respect.
(c) Every common carrier by motor vehicle that fails or refuses to receive and transport without unreasonable delay or discrimination the passengers or household goods tendered for transportation and deliver without unreasonable delay or discrimination those passengers or household goods at destination or to the transfer point of the route of any connecting common carrier by motor vehicle or railroad is guilty of unjust discrimination.
(d) It is unjust discrimination for any common carrier to charge or receive any greater compensation in the aggregate for the transportation of passengers or household goods for a shorter than for a longer distance over the same line in the same direction, the shorter distance being included in the longer.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.14.

IC 8-2.1-22-19
Complaints; fixing of routes or rates
Sec. 19. (a) Any person or governmental entity may complain in writing to the department that any rate, fare, charge, tariff, classification, rule or practice in effect, or proposed to be put in effect by any carrier or carriers is, or will be, in violation of this chapter. When such a complaint is made, the department shall, after due notice to the carrier or carriers complained of, hear the complaining parties.
(b) If the department is of the opinion that any individual or joint rate, fare, tariff, charge, or classification being made or demanded by any common carrier or carriers subject to this chapter or by any common carriers operating in conjunction with common carriers by railroads or by water is, or will be, unjust and unlawful and unreasonable or unjustly discriminatory, or unduly preferential or unduly prejudicial, it shall determine and prescribe lawful maximum or minimum, and maximum and minimum rates, fares, charges, tariffs, rules, and classifications thereafter to be observed or thereafter to be made effective. The department may, on its own initiative, without complaint, whenever deemed by the department to be necessary and desirable in the public interest, establish through routes, joint classifications, joint rates, fares, charges, tariffs, regulations, or practices for the transportation of passengers or household goods by common carriers by motor vehicle or the carrier by railroad or by water, and may fix the maximum or minimum or the maximum and minimum rates to be charged and the terms and conditions under which the fares and charges shall be applied and the routes to be operated.
(c) The department may, after hearing or on its own initiative, prescribe what the just, reasonable, and equitable division of rates, fares, and charges are to be received and collected by the several carriers and require adjustment to be made between those carriers in accordance therewith. In those cases the department may require adjustment or division between the carriers from the date of filing the

complaint or the entry of the order or any other date subsequent thereto as the department finds is just and reasonable, and in case joint rates are fixed by the department, the order as to those divisions may be made effective as of the date on which the investigation was ordered.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.15.

IC 8-2.1-22-20
Filing of schedule stating new rate or charge; hearing; burden of proof; suspension
Sec. 20. (a) This section applies whenever there is filed with the department any schedule stating a new individual or joint rate, fare, charge, or classification for the transportation of passengers or household goods by a common carrier or carriers by motor vehicle, or by a carrier or carriers in conjunction with a common carrier or carriers by railroad or water in intrastate commerce, or any rule or practice affecting the rate, fare, or charge, or the value of the service.
(b) Upon complaint of any interested party or upon its own initiative at once and if it so orders, without answer or other formal pleading by the interested carrier or carriers but upon reasonable notice, the department may enter upon a hearing concerning the lawfulness of a rate, fare, or charge, or a rule or practice. Pending the hearing and the decision on the hearing, the department, by filing with the schedule and delivering to the carrier or carriers affected by the hearing a statement in writing of its reasons for the suspension, may from time to time suspend the operation of the schedule and defer the use of the rate, fare, charge, or classification, or the rule, regulation, or practice, but not for a longer period than one hundred eighty (180) days beyond the time when it would otherwise go into effect. After hearing, whether completed before or after the rate, fare, charge, classification, rule or practice goes into effect, the department may make the order with reference thereto as would be proper in a proceeding instituted after it has become effective.
(c) If the proceeding has not been concluded and an order made within the period of suspension, the proposed change of rate, fare, or charge, or classification, rule or practice, goes into effect at the end of the period.
(d) At any hearing involving a change in a rate, fare, charge, or classification or in a rule or practice, the burden of proof is on the carrier to show that the proposed rate, fare, charge, classification, rule or practice is just and reasonable.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.16.

IC 8-2.1-22-21
Reasonableness of rates and charges; considerations
Sec. 21. (a) In the exercise of its power to prescribe just and reasonable rates, fares, and charges for the transportation of passengers or household goods by common carriers by motor vehicle,

and related classifications, regulations, and practices, the department shall give due consideration, among other factors, to:
(1) the inherent advantages of transportation by those carriers;
(2) the effect of rates upon the movement of traffic by the carrier or carriers for which the rates are prescribed;
(3) the need, in the public interest, of adequate and efficient transportation service by such carriers at the lowest cost consistent with the furnishing of service; and
(4) the need of revenues sufficient to enable such carriers under honest, economical, and efficient management to provide service.
(b) In determining the reasonableness of fares, rates, and charges of motor carriers of passengers or household goods, the department shall determine that the revenue is sufficient to cover the cost (including all operating expenses, depreciation accruals, rents, and taxes of every kind) of providing adequate transportation service and reasonable profit to the carrier. The relation of carrier expenses to carrier revenues may be considered the proper test of a reasonable profit.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.17.

IC 8-2.1-22-22
Actions for recovery of charges or overcharges; limitations
Sec. 22. (a) All civil actions by carriers for recovery of their charges or any part must be brought within two (2) years after the time the cause of action accrues.
(b) For recovery of overcharges, civil actions must be brought or complaints filed with the department against carriers subject to this chapter within two (2) years after the time the cause of action accrues, subject to subsection (c). However, if claim for the overcharge has been presented in writing to the carrier within the two (2) year period of limitation, the period shall be extended to include six (6) months after the time notice in writing is given by the carrier to the claimant of disallowance of the claim or any part specified in the notice.
(c) If on or before the expiration of the two (2) year period of limitation in subsection (a) or (b), a carrier subject to this chapter begins an action under subsection (a) for recovery of charges in respect of the same transportation service or without beginning action collects charges in respect of that service, the period of limitation shall be extended to include ninety (90) days after the time the action is begun or charges are collected by the carrier.
(d) As used in this section, "overcharges" means charges for the transportation services in excess of those applicable to the services under the tariffs lawfully on file with the department.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-23
Tariffs showing rates and services; filing and publication;

compliance; change in fare or practice
Sec. 23. (a) Every common carrier by motor vehicle shall file with the department, and print and keep open to public inspection, tariffs showing all rates, fares, charges for transportation, and all service in connection therewith, of passengers or household goods in intrastate commerce between points:
(1) on its own route;
(2) on the route of any other common carrier; or
(3) on the route of any common carrier by railroad;
when and as through routes and joint rates are established.
(b) The department may prescribe the form and manner in which the tariffs shall be published and may reject any tariff filed with it that is not in compliance with this section. When so rejected, the tariff is void, and its use shall be unlawful.
(c) A common carrier by motor vehicle shall not charge, demand, collect, or receive a greater or less or different compensation for transportation or for any service in connection therewith between points enumerated in the tariff than the rates, fares, and charges specified in the tariffs in effect at the time. A carrier shall not refund or remit in any manner or by any device, directly or indirectly, personally or by agent, any portion of rates, fares, or charges so specified, and shall not extend to any person any facilities for transportation except as are specified in its tariffs.
(d) A change may not be made in any fare, charge, rule or practice for or in connection with the transportation of passengers or household goods except after thirty (30) days notice of the proposed change. The notice must plainly state the change proposed to be made and the effective date of the change. The department, upon complaint or upon the department's own motion, may suspend any tariff making any changes provided in this chapter within twenty (20) days after the filing of the tariff and not thereafter.
(e) The department may, for good cause shown, allow changes upon notice in less time than specified and permit tariffs to be filed and become effective in particular instances on shorter notice than stated in subsection (d).
(f) Whenever the carrier operating a local transportation system wholly within one (1) county files a tariff or schedule of increased rates or fares affecting its patrons in any municipality in which the carrier renders service, the carrier shall give notice by registered mail, on the date the tariff is filed with the department, to the executive and legislative body of the municipality and shall enclose a copy of the tariff filed with the department.
(g) A common carrier by motor vehicle shall not engage in the transportation of passengers or household goods unless the tariffs have been filed and published in accordance with this chapter.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.18.

IC 8-2.1-22-24
Contract carriers; reasonable minimum rates, fares, and charges;

filing and publication; change; complaints
Sec. 24. (a) Every contract carrier by motor vehicle shall:
(1) establish and observe reasonable minimum rates, fares, and charges for any service rendered or to be rendered in the transportation of passengers or household goods or in connection with the transportation of passengers or household goods;
(2) establish and observe reasonable regulations and practices to be applied in connection with those reasonable minimum rates, fares, and charges; and
(3) file with the department, publish, and keep open for public inspection, in the form and manner prescribed by the department, schedules, or, by consent of contracting parties in lieu of schedules, copies of contracts, containing the minimum rates, fares, or charges of the carrier for the transportation of passengers or household goods in intrastate commerce, and any rule or practice affecting the rates, fares, or charges and the value of the service under the rates, fares, or charges.
(b) A contract carrier may not, unless otherwise provided by this chapter, engage in the transportation of passengers or household goods in intrastate commerce unless the minimum charges for the transportation by the carrier have been published, filed, and posted in accordance with this chapter. A reduction may not be made in the charge either directly or by means of any change in any rule or practice affecting the charge or the value of service under the charge, except after thirty (30) days notice of the proposed change filed in the required form and manner the department may, for good cause shown, allow a change upon less notice. However, the notice must plainly state the change proposed to be made and the time when the change will take effect.
(c) A carrier shall not demand, charge, or collect less compensation for the transportation than the charges filed in accordance with this section, as affected by any rule or practice so filed, or as may be prescribed by the department. It is unlawful for the carrier, by the furnishing of special service, facilities, or privileges, or by any other device, to charge, accept, or receive less than the minimum charges so filed or prescribed. The carrier, or any class or group, of the carrier may apply to the department for relief from this subsection, and the department may, after hearing, grant relief to the extent, for the time, and in the manner as in its judgment is consistent with the public interest.
(d) Whenever, after hearing, upon complaint or upon its own initiative, the department finds that any minimum rate, fare, or charge of any contract carrier by motor vehicle, or any rule, regulation, or practice of the carrier affecting the minimum rate, fare, or charge, or the value of the service, for the transportation of passengers or household goods or in connection under the rate, fare or charge, is in violation of any provision of this chapter, the department may prescribe that transportation, just and reasonable minimum rates, fare, or charge, or a rule, regulation, or practice as

judgment is necessary in the public interest and will not be in violation of any provision of this chapter. The minimum rate, fare, or charge, or rule or practice, prescribed by the department, may not give an advantage or preference to the carrier in competition with any common carrier by motor vehicle subject to this chapter, which the department may find to be undue or inconsistent with the public interest, and the department shall give due consideration to the cost of the services rendered by those carriers, and to the effect of the minimum rate, fare, or charge, or rule, regulation, or practice, upon the movement of traffic by such carriers. All complaints must state fully the facts complained of and the reasons for the complaint and shall be made under oath.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.19.

IC 8-2.1-22-25
Contract carriers; new service or reduced charge; hearing; suspension
Sec. 25. (a) This section applies whenever there is filed with the department by the contract carrier any schedule or contract stating a charge for a new service or a reduced charge directly, or by means of any rule or practice, for the transportation of passengers or household goods in intrastate commerce.
(b) Upon complaint of interested parties or upon its own initiative at once and, if it so orders, without answer or other formal pleading by the interested party, but upon reasonable notice, the department may enter upon a hearing concerning the lawfulness of the charge, rule, or practice. Pending the hearing and the decision on the complaint, the department, by filing with the schedule and delivering to the carrier affected thereby a statement in writing of its reasons for the suspension, may from time to time suspend the operation of the schedule and defer the use of the charge, rule, regulation, or practice, but not for a longer period than one hundred eighty (180) days beyond the time when it would otherwise go into effect. After hearing, whether completed before or after the charge, or rule or practice goes into effect, the department may make the order with reference thereto as would be proper in a proceeding instituted after it had become effective.
(c) If the proceeding has not been concluded and an order made within the period of suspension, the proposed change in any charge or rule, regulation, or practice goes into effect at the end of the period.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.20.

IC 8-2.1-22-26
Contract carriers; filing of contract copies; examination for conformity to published schedule
Sec. 26. (a) The department may require any contract motor carrier to file with it a true copy of any contract, agreement, or

arrangement between the carrier and any person in relation to any traffic affected by this chapter. The department shall not, however, make public the contract, agreement, or arrangement between a contract carrier by motor vehicle and a shipper, or any of the terms or conditions of the contract except as a part of the record in a formal proceeding where it considers that action consistent with the public interest.
(b) If it appears from an examination of the contract that it fails to conform to the published schedule of the contract carrier by motor vehicle as required by this chapter, the department may make public such of the provisions of the contract as the department considers necessary to disclose the failure and the extent of the failure.
(c) This section does not apply to contracts filed instead of schedules.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-27
Brokerage license requirements
Sec. 27. (a) A person shall not for compensation sell or offer for sale transportation subject to this chapter, make any contract, agreement, or arrangement to provide, procure, furnish, or arrange for the transportation of passengers, or profess by advertisement, solicitation, or otherwise as one who sells, provides, procures, contracts, or arranges for the transportation of passengers, unless the person holds a broker's license issued by the department to engage in the transactions. A person may not engage in transportation subject to this chapter unless the person holds a certificate or a permit as provided in this chapter. In the execution of any contract, agreement, or arrangement to sell, provide, procure, furnish, or arrange for the transportation of passengers, a person may not employ any common or contract carrier who is not the lawful holder of an effective certificate or permit issued as provided in this chapter.
(b) This section does not apply to any carrier holding a certificate or a permit under this chapter or to any employee or agent of the motor carrier, so far as concerns transportation to be furnished wholly by the carrier or jointly with other motor carriers holding like certificates or permits, or with a common carrier by railroad, express, or water.
(c) A brokerage license shall be issued to any qualified applicant for a brokerage license, authorizing any part of the operations covered by the application, if it is found that the applicant is fit, willing, and able to properly perform the service proposed and to conform to this chapter and the requirements, and rules of the department thereunder, and that the proposed service, to the extent to be authorized by the license, is or will be consistent with the public interest, otherwise the application shall be denied.
(d) The department shall prescribe reasonable rules for the protection of travelers by motor vehicle to be observed by any person holding a brokerage license, and no such license may be issued or remain in effect unless the person furnishes a bond or other security

approved by the department, in a form and amount as will insure financial responsibility and the supplying of authorized transportation in accordance with contracts, agreements, or arrangements for the transportation.
(e) The department and its special agents and examiners have the same authority as to accounts, reports, and records, including inspection and preservation of the accounts, reports, and records, of any person holding a brokerage license issued under this section that the department and the department's special agents and examiners have under this chapter with respect to motor carriers subject to this chapter.
(f) A person who violates this section commits a Class C infraction.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.21.

IC 8-2.1-22-28
Certificate requirement exemptions
Sec. 28. A person may not transport passengers for compensation as a special and charter carrier until after obtaining a certificate from the department, unless on December 31, 1982, the person:
(1) held a certificate for a special and charter carrier; or
(2) was exempt from the requirement for a certificate for a special and charter carrier under IC 8-2-7-29.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-29
Operation and impoundment of motor vehicle for hire; operating authority required
Sec. 29. (a) A person may not operate any motor vehicle over the public highways for hire, unless the operations are specifically exempt under this chapter, without first having obtained appropriate operating authority from the department to do so, and having otherwise complied with all other applicable provisions of this chapter.
(b) The department or the state police department may apply to an administrative law judge of the department or a court with jurisdiction for an order to impound a motor vehicle that is offered by a motor carrier to the general public for the transportation of passengers for hire if:
(1) the motor carrier has not obtained the required authority from the department to operate the motor vehicle for hire; and
(2) there is probable cause to believe that the motor vehicle has been operated on an Indiana highway to transport passengers for hire.
A hearing on an application to impound a motor vehicle under this subsection may not be held sooner than three (3) days after the date on which a notice of hearing on the application is served on the motor carrier. The motor carrier may contest the application to impound the motor vehicle at the hearing. (c) A motor carrier that operated a motor vehicle impounded under this section may not obtain possession of the impounded motor vehicle unless the motor carrier obtains the required authority to operate the motor vehicle for hire.
As added by P.L.99-1989, SEC.13. Amended by P.L.176-2006, SEC.8.

IC 8-2.1-22-30
Amendment, change, suspension, or revocation of certificate or permit
Sec. 30. (a) Any certificate or permit, upon application of the holder of the certificate or permit, in the discretion of the department, may be amended or revoked in whole or in part, or may, upon complaint or on the department's own initiative, after notice and hearing, be suspended, changed or revoked in whole or in part for willful failure to comply with any provision of this chapter, or with any lawful order or rule prescribed by the department, or with any term, condition, or limitation of the certificate or permit.
(b) In any cause instituted by the department on its own initiative, the burden is on the carrier to show cause why the certificate or permit should not be suspended, changed, or revoked in whole or in part and the department, by its authorized representative, may introduce evidence in the hearing.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-31
Broker's license; duration; fee; suspension or revocation
Sec. 31. The department may suspend or revoke the license of any broker for any violation of this chapter or any rule issued thereunder by the department. The fee for a broker's license is one hundred dollars ($100), which shall be paid at the time the application is made and shall be disposed of in the manner as other fees which are collected by the department. Any license so issued to any broker remains valid until surrendered or revoked.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-32
Application of chapter
Sec. 32. This chapter applies to persons engaged in the transportation of passengers or household goods over the public highways regardless of whether that transportation is interstate or intrastate, except to the extent this chapter contravenes the Constitution or the laws of the United States.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.22.

IC 8-2.1-22-33
Registration of vehicles
Sec. 33. A person who is engaged in the intrastate transportation of passengers or household goods must register under the unified

carrier registration system in accordance with rules adopted by the department under IC 4-22-2 before operating a motor vehicle upon a public highway located in Indiana.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.23; P.L.42-2007, SEC.10.

IC 8-2.1-22-34
Nonresident carriers; service of process
Sec. 34. (a) Every nonresident common carrier and contract carrier regulated under this chapter shall file, and keep on file, with the department a designation in writing of the name and postoffice address of a citizen and resident of Indiana upon whom service of notices or orders may be made, and upon whom process issued by or under the authority of any court having jurisdiction of the subject matter may be served in any proceeding at law or equity brought against such the carrier.
(b) Service of notices or orders in proceedings under this chapter may be made upon the carrier by personal service upon it, or upon the citizen so designated by it, or by registered mail addressed to it at the last address shown by the records of the department.
(c) In default of that designation, in case of vacancy, or if for any other reason personal service cannot be had upon the carrier, service of the notice or order may be made by serving two (2) copies upon the department. When service is had upon the department as provided in this subsection, the department shall promptly mail one (1) copy of the notice or order served upon him to the carrier by registered mail at the last address shown by the records of the department, and the date of mailing shall be considered as the time when notice is served.
(d) When notice is given by mail as provided in this section, the date of mailing shall be considered the time when notice is served.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-35
Highway designation to prevent congestion; enforcement and notice of orders
Sec. 35. In addition to the other powers conferred in this chapter upon the department, it may designate from time to time the public highways, as routes, over which carriers subject to this chapter may or may not operate, and may designate the time that the vehicles may or may not be operated public highways, so as to prevent congestion that may affect the safety of persons or property upon the public highways. The department may also provide for the enforcement of its orders and the notice of the orders, if any, that shall be given to such carriers.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-36
Temporary authority or emergency temporary authority for one trip or occasional trips Sec. 36. (a) As used in this section, "eligible event" has the meaning set forth in IC 6-8-12-2.
(b) In addition to all other powers granted to the department under this chapter, the department may issue, in accordance with its rules, temporary authority or emergency temporary authority to the following:
(1) Persons to whom permanent permits or certificates have been issued.
(2) Persons who have filed new applications for permanent permits or certificates.
(3) Persons when there appears a necessity to make one (1) trip or occasional trips, including during an eligible event.
The department may grant temporary authority or emergency temporary authority under subdivision (3) during an eligible event for a period not greater than fifteen (15) consecutive days.
(c) An application for temporary authority or emergency temporary authority during an eligible event is not subject to section 11 or 13 of this chapter.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.24; P.L.45-2011, SEC.4.

IC 8-2.1-22-37
War or national emergency; suspension of certificate or permit
Sec. 37. In addition to all other powers granted to the department under this chapter, the department may suspend, in whole or in part, any certificate or permit, upon the application of the holder thereof, without notice, for the duration of a declared war or a declared national emergency and for a period of six (6) months thereafter, or for any lesser period of time.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-38
Rebates, consideration, or discrimination in violation of chapter; assisting or permitting transportation at less than approved rate; fraudulent activity; operator of vehicle for hire not to operate until owner or lessor secures required authority
Sec. 38. (a) A person, whether carrier, shipper, or officer, employee, agent, or representative thereof, shall not knowingly offer, grant, give, solicit, accept, or receive any rebate, consideration, or discrimination in violation of this chapter. A person shall not, by means of any false or fictitious bill, bill of lading, receipt, voucher, account, claim, certificate, affidavit, deposition, lease, or bill of sale, or by any other means or device, knowingly assist or permit any person to obtain transportation of passengers or household goods subject to this chapter for less than the rate, fare, or charge approved by the department. A person shall not knowingly, by any such means or otherwise, fraudulently seek to evade or defeat regulations as in this chapter provided for motor carriers.
(b) An operator of a motor vehicle for hire, which vehicle belongs to or is leased by an intrastate or interstate common or contract

carrier for hire, who transports persons or household goods over the highways without required authority issued by the department, shall not operate the motor vehicle until the owner or lessor has secured the required authority from the department, but the offender shall be given an opportunity to secure the services of a certificated carrier, having the required authority, to transport the lading on the offender's motor vehicle to its intended destination.
(c) A person who violates this section commits a Class C infraction.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.25.

IC 8-2.1-22-39
Expiration of vehicle registrations
Sec. 39. All registrations of motor vehicles required in this chapter expire on December 31 of each year, and each motor vehicle continued in service shall be registered for each such year.
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.26.

IC 8-2.1-22-40
Application forms for certificates and permits to operate motor vehicles; filing and publication fees
Sec. 40. (a) All applications under this chapter for a common carrier certificate or a contract carrier permit to operate motor vehicles, intrastate or interstate, shall be made on forms prescribed by the department.
(b) All applications for a common carrier certificate of public convenience and necessity, or a contract carrier permit, to operate motor vehicles intrastate on the public highways, which applications require a public hearing thereon, shall be accompanied by a filing fee of one hundred dollars ($100). Each petition for reinstatement of a common carrier certificate of public convenience and necessity, or a contract carrier permit, to operate motor vehicles intrastate, on the highways of this state, shall be accompanied by a filing fee of fifty dollars ($50).
(c) All applications for a temporary certificate of public convenience and necessity, or for a contract carrier permit to operate motor vehicles on the highways of this state in intrastate commerce, shall be accompanied by a filing fee of one hundred dollars ($100).
(d) All applications for a change in the name of the holder of a common carrier certificate of public convenience and necessity, of a common carrier certificate of authority or certificate of registration, or of a contract carrier permit, which change of name does not involve a change in the ownership of the operating rights of the certificate or permit holder, shall be made by verified petition to the department, and the applications shall be accompanied by a filing fee of twenty-five dollars ($25).
(e) In addition to the filing fees prescribed in subsection (b), all applications for a common carrier certificate of public convenience

and necessity, or for a contract carrier permit, to operate motor vehicles intrastate, on the public highways, which applications require a public hearing thereon, shall be accompanied by a publication fee of eighty dollars ($80). Whenever any republication is required through no fault of the department, the party responsible therefor shall be required to pay an additional publication fee of eighty dollars ($80) for each republication.
(f) Each petition for rehearing of an application for a common carrier certificate of public convenience and necessity, or for a contract carrier permit, to operate motor vehicles intrastate, on the public highways, shall be accompanied by a filing fee of twenty-five dollars ($25).
(g) Each application or petition for alteration or change of a common carrier certificate of public convenience and necessity, or a contract carrier permit, to operate motor vehicles intrastate, on the public highways, shall be accompanied by a filing fee of fifty dollars ($50).
(h) Each application requesting permission to deviate from the department's tariff publishing regulations shall be accompanied by a filing fee of fifteen dollars ($15).
As added by P.L.99-1989, SEC.13. Amended by P.L.110-1995, SEC.27; P.L.176-2006, SEC.9.

IC 8-2.1-22-41
Repealed
(Repealed by P.L.110-1995, SEC.35.)

IC 8-2.1-22-42
Intrastate carriers; identification to be displayed on each vehicle
Sec. 42. (a) An intrastate motor carrier regulated under this chapter shall display identification, in the method prescribed by rules of the department, on each motor vehicle it operates.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-43
Repealed
(Repealed by P.L.110-1995, SEC.35.)

IC 8-2.1-22-44
Deposit of fees into motor carrier regulation fund
Sec. 44. All fees prescribed in this chapter shall be paid to the treasurer of state through the department and deposited in the motor carrier regulation fund.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-45
Augmenting, interchanging, or leasing equipment
Sec. 45. (a) A motor carrier regulated under this chapter that

augments equipment, interchanges equipment, or leases equipment, with or without drivers, shall comply with the rules of the department governing lease and interchange of vehicles.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.99-1989, SEC.13.

IC 8-2.1-22-46
Proof of financial responsibility; surety bond or insurance; violations and penalties
Sec. 46. (a) Notwithstanding any other provision of this chapter, common and contract carriers and other carriers engaged in the transportation of passengers or household goods for hire, over regular or irregular routes, whether operating pursuant to a certificate or permit or as an exempt carrier under section 2.1(5) of this chapter, shall file with the department proof of financial responsibility in the form of surety bonds or policies of insurance or shall qualify as a self-insured. The minimum level of financial responsibility required shall be the minimum level established under 49 U.S.C. 13906(a)(1).
(b) A person who violates this section commits a Class C infraction. However, the offense is a Class A misdemeanor if the person has a prior unrelated judgment for violating this section.
(c) In addition to any other penalty imposed upon a person for a conviction of a Class A misdemeanor under subsection (b), the law enforcement agency may impound the vehicles owned by the person. Unless the vehicle is impounded or forfeited under a law other than this section, the vehicle shall be released to the carrier when the carrier complies with this section.
As added by P.L.99-1989, SEC.13. Amended by P.L.1-1991, SEC.79; P.L.79-1991, SEC.2; P.L.110-1995, SEC.28; P.L.1-2006, SEC.152.



CHAPTER 23. MOTOR CARRIER REGULATION FUND

IC 8-2.1-23-2
Deposit of fees
Sec. 2. The treasurer of state shall deposit fees collected under this article, IC 9-20-18-14.5, and IC 9-29-6-1.5 in the motor carrier regulation fund.
As added by P.L.99-1989, SEC.14. Amended by P.L.129-2001, SEC.28.

IC 8-2.1-23-3
Investments
Sec. 3. The treasurer of state shall invest the money in the motor carrier regulation fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.99-1989, SEC.14.

IC 8-2.1-23-4
Money not to revert to state general fund; transfer of excess to motor vehicle highway account
Sec. 4. Money in the motor carrier regulation fund does not revert to the state general fund. However, if the amount of money in the fund at the end of a fiscal year exceeds five hundred thousand dollars ($500,000), the treasurer of state shall transfer the excess from the fund to the motor vehicle highway account established in IC 8-14-1.
As added by P.L.99-1989, SEC.14.



CHAPTER 24. INTRASTATE MOTOR CARRIER SAFETY AND INSURANCE CERTIFICATION

IC 8-2.1-24-1
Applicability of chapter
Sec. 1. (a) This chapter applies to the certification of a motor carrier providing intrastate transportation by motor vehicle of property or passengers for compensation.
(b) Section 18 of this chapter applies to the regulation of the following persons:
(1) A motor carrier described in subsection (a).
(2) Except as provided in section 18(j) of this chapter, a private carrier of persons or property, or both.
As added by P.L.110-1995, SEC.29. Amended by P.L.42-2007, SEC.11; P.L.9-2010, SEC.1.

IC 8-2.1-24-2
Repealed
(Repealed by P.L.9-2010, SEC.16.)

IC 8-2.1-24-3
Exemptions
Sec. 3. Except as provided in section 18 of this chapter, this

chapter does not apply to the following:
(1) Motor vehicles used exclusively for carrying United States mail.
(2) Motor vehicles while being used or operated under the control, direction, and supervision of:
(A) the United States government, the state, or a political subdivision; or
(B) the board of trustees of a state institution.
(3) Motor vehicles while transporting supplies, livestock feed ingredients, fertilizer, or fertilizing materials that are in transit to or from farms.
(4) Motor vehicles:
(A) controlled and operated by a farmer when used in the transportation of the farmer's agricultural commodities and products of those commodities or in the transportation of supplies to the farm;
(B) controlled and operated by a nonprofit agricultural cooperative association (or by a federation of agricultural cooperative associations if the federation does not possess greater powers or purposes than the cooperative associations);
(C) used in carrying property consisting of livestock or agricultural commodities (not including manufactured products) if the motor vehicles are not used in carrying:
(i) other property;
(ii) agricultural commodities; or
(iii) passengers;
for compensation; or
(D) used in carrying livestock feed or feed ingredients, if those products are transported to a site of agricultural productions or to a business enterprise engaged in the sale of agricultural goods to a person engaged in agricultural production.
This chapter shall not be construed to apply to motor vehicles owned, leased, controlled, or operated by a nonprofit cooperative association, either incorporated or unincorporated, that was in existence on July 6, 1961.
(5) Motor vehicles, commonly known as armored cars, used exclusively to transport, under written bilateral contract, coin, currency, bullion, securities, precious metals, jewelry, precious stones, money, legal tender, stocks and bonds, negotiable and nonnegotiable instruments and securities, postage and revenue stamps, and other valuable documents and rare objects.
(6) Motor vehicles operating exclusively in intrastate commerce that have a gross vehicle weight, gross vehicle weight rating, gross combination weight, or gross combination weight rating equal to or less than twenty-six thousand (26,000) pounds. However, the motor vehicle may not be:
(A) used to provide for-hire transport;
(B) designed or used to transport sixteen (16) or more

passengers, including the driver; or
(C) used to transport hazardous material in amounts requiring a placard.
As added by P.L.110-1995, SEC.29. Amended by P.L.42-2007, SEC.12; P.L.9-2010, SEC.2.

IC 8-2.1-24-4
Powers of department
Sec. 4. The department may:
(1) certify a motor carrier providing transportation of property or passengers for compensation; and
(2) regulate and supervise safety, insurance, methods, and hours of operation of a motor carrier providing transportation of property or passengers.
As added by P.L.110-1995, SEC.29. Amended by P.L.42-2007, SEC.13.

IC 8-2.1-24-5
Inspection of records; examination of officers, agents, and employees; adoption of motor vehicle inspection rules
Sec. 5. The department may require the filing of annual and other reports and the submission of all records and information necessary to aid the department in the exercise of the powers granted by this chapter. The department, a member of the department, or an authorized representative of the department, may:
(1) upon demand, inspect the books, accounts, papers, records, memoranda, equipment, and premises of a motor carrier;
(2) examine, under oath, any officer, agent, or employee of a motor carrier in relation to the motor carrier's business affairs; and
(3) prescribe rules for inspection of motor vehicles used by the motor carrier.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-6
Investigation
Sec. 6. Upon complaint in writing filed with the department or upon the department's own initiative without complaint, the department may investigate whether a person subject to this chapter has failed to comply with this chapter.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-7
Duty of department to compel compliance
Sec. 7. If the department, after notice and hearing, finds, in an investigation, that a person has failed to comply with this chapter, the department shall issue an appropriate order to compel compliance.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-8 Compulsory process; swearing of witnesses; record of testimony; administrative order
Sec. 8. The department, a member of the department, or an authorized representative of the department, may:
(1) compel the attendance of witnesses;
(2) swear witnesses;
(3) take testimony under oath; and
(4) make a record of testimony.
After a record is made under the direction of the department, an administrative law judge, or an authorized representative of the department, the department may make an appropriate order upon the record.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-9
Hearing; report of findings of fact and decision; exceptions
Sec. 9. (a) The department may hear all petitions or motions filed with the department. The hearings may be conducted by the department, a member of the department, or an administrative law judge. The hearings shall be conducted in accordance with rules adopted by the department under IC 4-22-2.
(b) An administrative law judge shall promptly report to the department the facts established by evidence and submit a suggested order, showing the findings and a decision to the department.
(c) An order recommended by an administrative law judge may not be held for less than ten (10) days during which an interested party may file a written exception. If an exception is not filed, the finding of facts and decision in form of the order suggested by the administrative law judge shall be the order of the department, unless the department directs otherwise.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-10
Reconsideration or rehearing
Sec. 10. (a) After a decision, an order, or a requirement has been made by the department in a proceeding under this chapter, a party may apply to the department for reconsideration or rehearing of a matter determined in the proceeding. The department may grant the reconsideration or rehearing if sufficient reason is found.
(b) Applications for reconsideration or rehearing shall be governed by rules adopted by the department under IC 4-22-2. If after reconsideration or rehearing it appears that the original decision, order, or requirement is unjust or unwarranted, the department may change or modify the decision, order, or requirement.
(c) A decision, an order, or a requirement made after reconsideration or rehearing is subject to the same provisions as the original decision, order, or requirement.
As added by P.L.110-1995, SEC.29.
IC 8-2.1-24-11
Agreements with federal or state agencies for supervision of transportation of property and passengers
Sec. 11. The department may, subject to the approval of the governor, enter into an agreement or understanding with the United States Department of Transportation or any other appropriate agency of the federal government, another Indiana department or agency, or an agency of another state for the purpose of more effective supervision of safety and responsible transportation of property and passengers, intrastate.
As added by P.L.110-1995, SEC.29. Amended by P.L.42-2007, SEC.14.

IC 8-2.1-24-12
Rules affecting motor carriers
Sec. 12. The department may by rules adopted under IC 4-22-2 adopt orders, standards, or regulations of the Federal Motor Carrier Safety Administration, any other appropriate agency of the federal government, or another state as the orders, standards, or regulations affect motor carriers, whether or not specifically referred to under this chapter.
As added by P.L.110-1995, SEC.29. Amended by P.L.42-2007, SEC.15.

IC 8-2.1-24-13
Uniform procedures and forms
Sec. 13. The department may cooperate with other state agencies in adopting combined uniform procedures and forms.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-14
Powers of department; employment of administrative law judges and other necessary employees
Sec. 14. The department may perform all reasonably necessary actions to carry out this chapter, including the power, subject to:
(1) the approval of the state personnel department and the budget agency; and
(2) IC 4-21.5;
to employ and fix the compensation of administrative law judges, investigators, clerks, and other employees as necessary or advisable for the effective administration of this chapter.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-15
Acknowledgment by department required for operation; term of acknowledgment
Sec. 15. A motor carrier may not operate a motor vehicle in the transportation of property, upon a public highway in intrastate commerce until the motor carrier has:
(1) submitted forms approved by the department to be a

properly certified motor carrier; and
(2) been issued an acknowledgment by the department.
An acknowledgment issued under subdivision (2) remains in effect until December 31 of the year in which the acknowledgment is issued.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-16
Renewal procedure; term of renewal certification
Sec. 16. The annual renewal by motor carriers under this chapter is performed in the following manner:
(1) An application for renewal must be submitted on a form prescribed by the department.
(2) An application for renewal may be received by the department at any time after September 30 of the year preceding the year of certification and must be received before November 30 of the year preceding the certification year.
(3) A certification expires December 31 of each year. The department may extend the term of a certification for cause.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-17
Surety bond, insurance, or other security required
Sec. 17. (a) A person may not operate a motor vehicle for the transportation of property upon a public highway, and a motor carrier may not be certified, unless the motor carrier complies with the rules adopted by the department governing the filing and approval of surety bonds, policies of insurance, qualifications of a self-insurer, or other securities or agreements.
(b) A surety bond, policy of insurance, self-insurance, or security or other agreement approved under this section must be of a reasonable amount and conditioned to pay, within the amount of the surety bond, policy of insurance, self-insurance, or security or other agreement, a final judgment recovered against the motor carrier for bodily injuries to or the death of any person resulting from the negligent operation, maintenance, or use of the motor carrier's registered motor vehicle, or for loss or damage to property of others.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-18
Compliance with federal motor carrier safety regulations
Sec. 18. (a) 49 CFR Parts 40, 375, 380, 382 through 387, 390 through 393, and 395 through 398 are incorporated into Indiana law by reference, and, except as provided in subsections (d), (e), (f), (g), and (j), must be complied with by an interstate and intrastate motor carrier of persons or property throughout Indiana. Intrastate motor carriers subject to compliance reviews under 49 CFR 385 shall be selected according to criteria determined by the superintendent which must include but are not limited to factors such as previous history of violations found in roadside compliance checks and other recorded

violations. However, the provisions of 49 CFR 395 that regulate the hours of service of drivers, including requirements for the maintenance of logs, do not apply to a driver of a truck that is registered by the bureau of motor vehicles and used as a farm truck under IC 9-18, or a vehicle operated in intrastate construction or construction related service, or the restoration of public utility services interrupted by an emergency. Except as provided in subsection (i) and (j):
(1) intrastate motor carriers not operating under authority issued by the United States Department of Transportation shall comply with the requirements of 49 CFR 390.21(b)(3) by registering with the department of state revenue as an intrastate motor carrier and displaying the certification number issued by the department of state revenue preceded by the letters "IN"; and
(2) all other requirements of 49 CFR 390.21 apply equally to interstate and intrastate motor carriers.
(b) 49 CFR 107 subpart (F) and subpart (G), 171 through 173, 177 through 178, and 180, are incorporated into Indiana law by reference, and every:
(1) private carrier;
(2) common carrier;
(3) contract carrier;
(4) motor carrier of property, intrastate;
(5) hazardous material shipper; and
(6) carrier otherwise exempt under section 3 of this chapter;
must comply with the federal regulations incorporated under this subsection, whether engaged in interstate or intrastate commerce.
(c) Notwithstanding subsection (b), nonspecification bulk and nonbulk packaging, including cargo tank motor vehicles, may be used only if all the following conditions exist:
(1) The maximum capacity of the vehicle is less than three thousand five hundred (3,500) gallons.
(2) The shipment of goods is limited to intrastate commerce.
(3) The vehicle is used only for the purpose of transporting fuel oil, kerosene, diesel fuel, gasoline, gasohol, or any combination of these substances.
Maintenance, inspection, and marking requirements of 49 CFR 173.8 and Part 180 are applicable. In accordance with federal hazardous materials regulations, new or additional nonspecification cargo tank motor vehicles may not be placed in service under this subsection.
(d) For the purpose of enforcing this section, only:
(1) a state police officer or state police motor carrier inspector who:
(A) has successfully completed a course of instruction approved by the United States Department of Transportation; and
(B) maintains an acceptable competency level as established by the state police department; or
(2) an employee of a law enforcement agency who:
(A) before January 1, 1991, has successfully completed a

course of instruction approved by the United States Department of Transportation; and
(B) maintains an acceptable competency level as established by the state police department;
on the enforcement of 49 CFR, may, upon demand, inspect the books, accounts, papers, records, memoranda, equipment, and premises of any carrier, including a carrier exempt under section 3 of this chapter.
(e) A person hired before September 1, 1985, who operates a motor vehicle intrastate incidentally to the person's normal employment duties and who is not employed as a chauffeur (as defined in IC 9-13-2-21(a)) is exempt from 49 CFR 391 as incorporated by this section.
(f) Notwithstanding any provision of 49 CFR 391 to the contrary, a person at least eighteen (18) years of age and less than twenty-one (21) years of age may be employed as a driver to operate a commercial motor vehicle intrastate. However, a person employed under this subsection is not exempt from any other provision of 49 CFR 391.
(g) Notwithstanding subsection (a) or (b), the following provisions of 49 CFR do not apply to private carriers of property operated only in intrastate commerce or any carriers of property operated only in intrastate commerce while employed in construction or construction related service:
(1) Subpart 391.41(b)(3) as it applies to physical qualifications of a driver who has been diagnosed as an insulin dependent diabetic, if the driver has applied for and been granted an intrastate medical waiver by the bureau of motor vehicles pursuant to this subsection. The same standards and the following procedures shall apply for this waiver whether or not the driver is required to hold a commercial driver's license. An application for the waiver shall be submitted by the driver and completed and signed by a certified endocrinologist or the driver's treating physician attesting that the driver:
(A) is not otherwise physically disqualified under Subpart 391.41 to operate a motor vehicle, whether or not any additional disqualifying condition results from the diabetic condition, and is not likely to suffer any diminution in driving ability due to the driver's diabetic condition;
(B) is free of severe hypoglycemia or hypoglycemia unawareness and has had less than one (1) documented, symptomatic hypoglycemic reaction per month;
(C) has demonstrated the ability and willingness to properly monitor and manage the driver's diabetic condition;
(D) has agreed to and, to the endocrinologist's or treating physician's knowledge, has carried a source of rapidly absorbable glucose at all times while driving a motor vehicle, has self monitored blood glucose levels one (1) hour before driving and at least once every four (4) hours while driving or on duty before driving using a portable glucose

monitoring device equipped with a computerized memory; and
(E) has submitted the blood glucose logs from the monitoring device to the endocrinologist or treating physician at the time of the annual medical examination.
A copy of the blood glucose logs shall be filed along with the annual statement from the endocrinologist or treating physician with the bureau of motor vehicles for review by the driver licensing medical advisory board established under IC 9-14-4. A copy of the annual statement shall also be provided to the driver's employer for retention in the driver's qualification file, and a copy shall be retained and held by the driver while driving for presentation to an authorized federal, state, or local law enforcement official. Notwithstanding the requirements of this subdivision, the endocrinologist, the treating physician, the advisory board of the bureau of motor vehicles, or the bureau of motor vehicles may, where medical indications warrant, establish a short period for the medical examinations required under this subdivision.
(2) Subpart 396.9 as it applies to inspection of vehicles carrying or loaded with a perishable product. However, this exemption does not prohibit a law enforcement officer from stopping these vehicles for an obvious violation that poses an imminent threat of an accident or incident. The exemption is not intended to include refrigerated vehicles loaded with perishables when the refrigeration unit is working.
(3) Subpart 396.11 as it applies to driver vehicle inspection reports.
(4) Subpart 396.13 as it applies to driver inspection.
(h) For purposes of 49 CFR 395.1(k)(2), "planting and harvesting season" refers to the period between January 1 and December 31 of each year. The intrastate commerce exception set forth in 49 CFR 395.1(k), as it applies to the transportation of agricultural commodities and farm supplies, is restricted to single vehicles and cargo tank motor vehicles with a capacity of not more than five thousand four hundred (5,400) gallons.
(i) The requirements of 49 CFR 390.21 do not apply to an intrastate motor carrier or a guest operator not engaged in interstate commerce and operating a motor vehicle as a farm vehicle in connection with agricultural pursuits usual and normal to the user's farming operation or for personal purposes unless the vehicle is operated either part time or incidentally in the conduct of a commercial enterprise.
(j) This section does not apply to private carriers that operate using only the type of motor vehicles specified in IC 8-2.1-24-3(6).
(k) The superintendent of state police may adopt rules under IC 4-22-2 governing the parts and subparts of 49 CFR incorporated by reference under this section.
As added by P.L.110-1995, SEC.29. Amended by P.L.61-1996, SEC.10; P.L.84-1997, SEC.1; P.L.85-1997, SEC.1; P.L.98-1999,

SEC.1; P.L.92-2000, SEC.1; P.L.75-2003, SEC.1; P.L.219-2003, SEC.1; P.L.208-2003, SEC.2; P.L.210-2005, SEC.4; P.L.21-2007, SEC.1; P.L.1-2010, SEC.44; P.L.9-2010, SEC.3.

IC 8-2.1-24-19
Service of process on nonresident motor carrier
Sec. 19. (a) A nonresident motor carrier must file and keep on file with the department a designation in writing of the name and post office address of a citizen and resident of Indiana upon whom service of notices or orders may be made, and upon whom process issued by or under the authority of a court having jurisdiction of the subject matter may be served. Service of process in a proceeding under this chapter may be made upon the motor carrier by personal service, upon the citizen designated by the motor carrier, or by registered mail addressed to the motor carrier or designee at the last address shown by the records of the department.
(b) In default of a designation under this section, in case of vacancy, or if for any other reason the motor carrier may not be served with process, service of the notice or order may be made by serving two (2) copies of the notice or order upon the department. When service is made upon the department under this subsection, the department shall promptly mail one (1) copy of the notice or order served to the motor carrier by registered mail at the last address shown by the records of the department.
(c) When notice is given by mail under this section, the date of mailing shall be considered as the time when notice is served.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-20
Unified carrier registration system
Sec. 20. Before a motor carrier engaged in the transportation of property or passengers for compensation may operate a motor vehicle upon a public highway providing intrastate transportation, the motor carrier must be properly registered as required under the unified carrier registration system in accordance with rules adopted by the department under IC 4-22-2. This section does not apply to a person exclusively engaged in the private transportation of nonhazardous property.
As added by P.L.110-1995, SEC.29. Amended by P.L.176-2006, SEC.10; P.L.42-2007, SEC.16.

IC 8-2.1-24-21
Display of identification on or in vehicle
Sec. 21. A motor carrier shall display a United States Department of Transportation number or any other identification in the method required by the department on or in each motor vehicle the motor carrier operates.
As added by P.L.110-1995, SEC.29. Amended by P.L.42-2007, SEC.17.
IC 8-2.1-24-22
Augmenting, interchanging, or leasing equipment; lease of equipment and driver to shipper by noncarrier lessor
Sec. 22. (a) A motor carrier augmenting equipment, interchanging equipment, or leasing equipment, with or without drivers, shall comply with the rules of the department governing lease and interchange of vehicles.
(b) If a lessor who is not a motor carrier leases both equipment and driver to a shipper, the arrangement is presumed to result in private carriage by the shipper, subject to the conditions of this subsection. A lease agreement under this subsection must:
(1) be reduced to writing;
(2) be for a term of at least thirty (30) days;
(3) provide that the leased equipment is exclusively committed to the lessee's use for the term of the lease;
(4) provide that during the term of the lease, the lessee accepts, possesses, and exercises exclusive dominion and control over the leased equipment and assumes complete responsibility for the operation of the equipment;
(5) require that the lessee maintain public liability insurance and accept responsibility to the public for any injury caused in the course of performing the transportation service conducted by the lessee with the equipment during the term of the lease; and
(6) require that the lessee display appropriate identification on all equipment leased by it, showing operation by the lessee during the performance of the transportation.
(c) A presumption under subsection (b) may be rebutted if actual operations under the lease agreement weaken the control and responsibility required of a shipper when conducting transportation operations with equipment and drivers leased from a single source.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-23
"Bill of lading" defined; documentation to be presented upon request
Sec. 23. (a) As used in this section, "bill of lading" means a document evidencing the receipt of goods for shipment that is issued by a person who is engaged in the business of transporting or forwarding goods.
(b) A motor carrier or a person who operates a motor vehicle for a motor carrier shall present, at the request of the state police department or an authorized representative of the department, the following:
(1) Documentation that identifies the shipper or the motor carrier.
(2) A bill of lading or similar document that:
(A) identifies the origin and destination of the shipment;
(B) describes the goods being transported;
(C) states the name and address of the consignor and the

consignee; and
(D) states the date when the goods were shipped.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-24
Violation
Sec. 24. A person who violates this chapter commits a Class B infraction.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-25
Impoundment of vehicles and cargo; release
Sec. 25. (a) The department or the state police department may impound a motor vehicle operated for hire if:
(1) the motor carrier of property has not obtained the required certification from the department; and
(2) the vehicle is being operated on an Indiana highway.
(b) To obtain possession of a motor vehicle impounded under subsection (a), the motor carrier that operates the motor vehicle must either:
(1) obtain the required certification from the department; or
(2) remove from the vehicle all cargo for which the required certification has not been obtained.
(c) If the motor carrier that operates a motor vehicle impounded under subsection (a) is not the owner of the vehicle, the department or the state police department shall release the motor vehicle to the owner unless the owner was aware that the motor vehicle was being operated without the required certification.
(d) Cargo held in a motor vehicle impounded under subsection (a) must be released if the cargo is loaded into a motor vehicle operated in compliance with this chapter.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-26
Civil penalty
Sec. 26. (a) A person who violates this chapter is subject to a civil penalty of one hundred dollars ($100) for the first violation and one thousand dollars ($1,000) for each subsequent violation.
(b) Civil penalties described in subsection (a) may be assessed only after an administrative hearing under IC 6-8.1-5-1 has been conducted at which the person has an opportunity to present information as to why a civil penalty should not be assessed.
(c) Money collected by the department under subsection (b) shall be deposited in the motor carrier regulation fund established under IC 8-2.1-23.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-27
Inspections
Sec. 27. Inspections to determine and enforce violations under this

chapter may be conducted by the state police department, agents of the department, Indiana state police motor carrier inspectors, and any other eligible law enforcement officer through the procedures established by the department. Agents of the department have the same power and authority under this section as is provided to authorized personnel under IC 16-44-2-11 and IC 16-44-2-12.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-28
Denial of registration or titling; revocation and confiscation of registrations, license plates, or cab cards
Sec. 28. (a) Pursuant to an operations out of service order issued by the United States Department of Transportation or the Federal Highway Administration affecting a motor carrier operating in Indiana, the department of state revenue or the state police department may revoke and confiscate any registrations, license plates, or cab cards issued under IC 9-18.
(b) The department of state revenue may not register or title a motor carrier:
(1) if the motor carrier fails to comply with federal regulations under 49 CFR 386;
(2) under an operations out of service order issued by a federal agency; or
(3) if the motor carrier's ability to operate has been terminated or denied by a federal agency.
As added by P.L.98-1999, SEC.2. Amended by P.L.176-2006, SEC.11.



CHAPTER 25. INSPECTION OF COMMERCIAL BUSES USED IN ORGANIZATIONAL ACTIVITIES

IC 8-2.1-25-2
"Motor carrier" defined
Sec. 2. As used in this chapter, "motor carrier" has the meaning set forth in IC 8-2.1-17-10.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-3
"Organization" defined
Sec. 3. As used in this chapter, "organization" means an entity that is not an individual. The term includes a public or private school, a business firm or corporation, a labor organization, a religious organization, a political club, or any other type of association or group of individuals.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-4
"Organizational activity" defined
Sec. 4. As used in this chapter, "organizational activity" means any activity:
(1) that is sponsored, controlled, or supervised by an Indiana public or private organization; and
(2) to, for, or from which a motor carrier will provide transportation to the organization but not to the general public.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-5
Operation of motor bus; prohibitions
Sec. 5. A motor carrier may not operate or permit the operation of a motor bus to transport a person to or from an organizational activity for compensation unless the motor bus has been inspected and meets the safety standards of this chapter within the twelve (12) months preceding the date of the organizational activity.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-6
Inspections and safety standards; impoundment of motor bus; notice to contractor
Sec. 6. (a) A motor bus has not been inspected and does not meet

the safety standards of this chapter unless the motor carrier certifies to the state police department that the motor bus has:
(1) been inspected by:
(A) an employee of the motor carrier;
(B) an employee of the department;
(C) an employee of a certified third party inspector; or
(D) another individual;
who meets the requirements of 49 CFR 396.19, is certified by the Commercial Vehicle Safety Alliance, or is certified as a commercial motor vehicle technician by Automotive Service Excellence; and
(2) met the inspection requirements of the federal motor carrier safety regulations and this chapter.
(b) If the department determines that a motor carrier is not capable of carrying out an inspection under subsection (a), the state police department may:
(1) inspect a motor bus of the motor carrier; or
(2) request a compliance review of the safety management of the motor carrier by the Federal Highway Administration, if the carrier is an interstate carrier, or the motor carrier division of the state police department, if the carrier is an intrastate carrier.
(c) Before a motor bus that has been out of service due to safety violations may return to service, the state police department may require a motor carrier to present the bus for inspection if the safety violations were so severe as to call into question the maintenance capability of the carrier. Upon notification by the carrier to the state police department that the motor bus is ready to return to service, the state police department may inspect the bus not more than two (2) business days following the notification by the carrier. If the state police department does not inspect the bus within two (2) business days following the notification by the carrier, the carrier must have the bus inspected by:
(1) an employee of the motor carrier;
(2) an employee of the department;
(3) an employee of a certified third party inspector; or
(4) another individual;
who meets the requirements of 49 CFR 396.19, is certified by the Commercial Vehicle Safety Alliance, or is certified as a commercial motor vehicle technician by Automotive Service Excellence.
(d) If a motor bus is found in operation without correction of the safety violations that caused it to be placed out of service, the state police department shall immediately impound the bus and the state police department may request a compliance review of the safety management of the motor carrier by the Federal Highway Administration, if the carrier is an interstate carrier, or the motor carrier division of the state police department, if the carrier is an intrastate carrier.
(e) A motor carrier must notify a contractor for the use of a motor bus for an organizational activity of the following:
(1) That the carrier will provide a motor bus that has been

inspected and meets federal safety inspection standards.
(2) The method by which the motor bus was inspected, whether the method was self-inspection, state police department inspection, or third-party inspection.
(3) That the contractor may call a toll free number to notify the Indiana state police if the contractor has concerns about operational safety problems during the trip or has reason to believe that the motor bus is being operated in need of repair in violation of federal motor safety regulations.
(f) The department must establish or maintain a toll free number that a contractor described under subsection (e) may call to notify the state police department about concerns regarding motor bus safety.
As added by P.L.86-1997, SEC.1. Amended by P.L.94-1998, SEC.1.

IC 8-2.1-25-7
Violations
Sec. 7. A motor carrier or bus driver who knowingly or intentionally operates or permits to be operated a motor bus in violation of this chapter commits a Class B misdemeanor.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-8
Adoption of rules
Sec. 8. The state police department may adopt rules under IC 4-22-2 to establish a certification program for third party inspection of motor buses.
As added by P.L.94-1998, SEC.2.



CHAPTER 26. INVALIDITY OF INDEMNITY AGREEMENTS IN MOTOR CARRIER TRANSPORTATION CONTRACTS

IC 8-2.1-26
Chapter 26. Invalidity of Indemnity Agreements in Motor Carrier Transportation Contracts

IC 8-2.1-26-1
Application of chapter
Sec. 1. This chapter applies to an indemnity provision entered into or renewed after June 30, 2006.
As added by P.L.31-2006, SEC.1.

IC 8-2.1-26-2
"Indemnity provision"
Sec. 2. As used in this chapter, "indemnity provision" means a provision, a clause, a covenant, or an agreement that:
(1) is contained in, collateral to, or affecting a motor carrier transportation contract; and
(2) purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, a promisee against liability for loss or damage resulting from:
(A) negligence;
(B) intentional acts; or
(C) omissions;
of the promisee or an agent, employee, servant, or independent contractor that is directly responsible to the promisee.
As added by P.L.31-2006, SEC.1.

IC 8-2.1-26-3
"Motor carrier transportation contract"
Sec. 3. As used in this chapter, "motor carrier transportation contract" means a contract, an agreement, or an understanding covering:
(1) the transportation of property for compensation or hire by a motor carrier as defined under this article or by 49 U.S.C. 13102(12);
(2) the entrance on real property by a motor carrier to:
(A) load;
(B) unload; or
(C) transport property for compensation or hire; or
(3) a service incidental to an activity described in subdivision (1) or (2), including storage of property.
As added by P.L.31-2006, SEC.1.

IC 8-2.1-26-4
"Promisee"
Sec. 4. As used in this chapter, "promisee" means a person that an indemnity provision:
(1) purports to indemnify, defend, or hold harmless; or
(2) has the effect of indemnifying, defending, or holding harmless.
As added by P.L.31-2006, SEC.1.
IC 8-2.1-26-5
Indemnity provisions; exceptions; enforcement
Sec. 5. (a) This section does not apply to any of the following:
(1) An indemnity provision in which a motor carrier indemnifies a promisee for and only to the extent of loss or damage that results directly from the negligence, omission, or intentional act of the motor carrier or an agent, employee, servant, or independent contractor that is directly responsible to the motor carrier.
(2) An indemnity provision contained in, collateral to, or affecting a motor carrier transportation contract with a regulated public utility, including an energy utility (as defined in IC 8-1-2.5-2) or an affiliate of an energy utility, if the contract relates to a utility product, service, or business operation. For purposes of this subdivision, a contract relates to a utility product, service, or business operation if it involves an activity necessary for or ancillary to the production or delivery of heat, power and light, or a product or service under the jurisdiction of the Indiana utility regulatory commission (as described by IC 8-1-1).
(3) The Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America.
(b) Notwithstanding any other law, an indemnity provision under this chapter is:
(1) against public policy; and
(2) void and unenforceable.
As added by P.L.31-2006, SEC.1.



CHAPTER 27. TRANSPORTATION OF FOOD

IC 8-2.1-27-2
"Health inspector"
Sec. 2. As used in this chapter, "health inspector" refers to an agent or employee of the state department of health or a local health department.
As added by P.L.108-2012, SEC.1.

IC 8-2.1-27-3
"Law enforcement officer"
Sec. 3. As used in this chapter, "law enforcement officer" means:
(1) a state police officer; or
(2) a state police motor carrier inspector;
with authority to enforce this article.
As added by P.L.108-2012, SEC.1.

IC 8-2.1-27-4
"Local health department"
Sec. 4. As used in this chapter, "local health department" refers to a local health department established under IC 16-20 or the health and hospital corporation created under IC 16-22-8.
As added by P.L.108-2012, SEC.1.

IC 8-2.1-27-5
"Motor vehicle for the transportation of food"
Sec. 5. As used in this chapter, "motor vehicle for the transportation of food" means a motor vehicle that is:
(1) subject to inspection under IC 8-2.1-24, including under rules prescribed under IC 8-2.1-24; and
(2) engaged in the transportation of food.
As added by P.L.108-2012, SEC.1.

IC 8-2.1-27-6
Compliance with applicable rules concerning transportation of food
Sec. 6. A person may not operate a motor vehicle for the transportation of food upon a public highway unless the motor vehicle is in compliance with applicable rules adopted by the state department of health concerning the transportation of food. As added by P.L.108-2012, SEC.1.

IC 8-2.1-27-7
Inspection to determine compliance; noncompliance; Class A infraction; inspection by law enforcement officer or health inspector; transporting food ordered disposed; Class A misdemeanor; impoundment
Sec. 7. (a) A law enforcement officer may inspect a motor vehicle used to transport food to determine compliance with section 6 of this chapter.
(b) This subsection applies if, during the course of an inspection under subsection (a), a law enforcement officer determines that:
(1) the temperature of the food is more than two (2) degrees above the acceptable temperature;
(2) the food exhibits outward signs of contamination, spoilage, deterioration, putrefaction, or infestation; or
(3) the food is improperly loaded in a manner that increases the risk of cross-contamination.
A person who operates a motor vehicle described in this subsection commits a Class A infraction.
(c) If, during the course of an inspection under subsection (a), a law enforcement officer determines that the motor vehicle is not in compliance with applicable rules and regulations adopted by the state department of health concerning the transportation of food, the law enforcement officer:
(1) may contact a health inspector to inspect the motor vehicle; and
(2) may detain the motor vehicle and its operator for purposes of the inspection.
(d) If a health inspector is present to inspect a motor vehicle and finds a violation of section 6 of this chapter, the health inspector may order either or both of the following:
(1) Disposal of part or all of the food.
(2) Impoundment of the vehicle.
(e) The penalty under this subsection is in addition to any penalties provided in IC 9, IC 16, or rules or regulations adopted by the state department of health. This subsection applies if a health inspector, after inspection of a motor vehicle under subsection (d), finds a violation of section 6 of this chapter. A person who operates a motor vehicle described in this subsection commits a Class A infraction.
(f) A person who recklessly, knowingly, or intentionally transports food that a health inspector ordered to be disposed under subsection (d)(1), other than for the purpose of disposal, commits a Class A misdemeanor.
(g) A person who operated a motor vehicle impounded under subsection (d)(2) may not obtain possession of the motor vehicle until the person complies with the requirements of this chapter, including paying any costs associated with the disposal of food under subsection (d)(1). As added by P.L.108-2012, SEC.1.

IC 8-2.1-27-8
Immunity from civil liability
Sec. 8. The following are not liable in a civil action for an official act done or omitted in connection with the performance of duties under this chapter:
(1) An agent or employee of the department.
(2) An agent or employee of the state police department.
(3) An agent or employee of the state department of health.
(4) An agent or employee of a local health department.
(5) Any other individual charged with enforcing:
(A) this article; or
(B) rules or regulations adopted by the state department of health concerning the transportation of food.
As added by P.L.108-2012, SEC.1.






ARTICLE 3. RAILROADS GENERALLY

CHAPTER 1. RAILROAD REGULATION.DEPARTMENT OF TRANSPORTATION

IC 8-3-1-2
"Railroad" defined
Sec. 2. The term "railroad" as used in this chapter shall mean and include any railroad whether its locomotives are powered by steam, combustion-type fuel or electricity other than a hobby, tourist, amusement, and non-freight-carrying railroad.
(Formerly: Acts 1905, c.53, s.3a; Acts 1963, c.182, s.1.) As amended by Acts 1976, P.L.26, SEC.1.

IC 8-3-1-3
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-4
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-5
Repealed
(Repealed by P.L.50-2011, SEC.5.)
IC 8-3-1-6
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-7
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-8
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-9
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-10
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-11
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-12
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-13
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-14
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-15
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-16
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-17
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-18
Information to department; enforcement powers of department Sec. 18. The department may inquire into the management of the business of all common carriers subject to this chapter, and shall keep itself informed as to the manner and method in which the same is conducted, and may obtain from such carriers full and complete information necessary to enable the department to perform the duties and carry out the objects for which the department was created. The department shall enforce this chapter and all the other statutes of this state the enforcement of which is devolved upon the department, and such other statutes of this state as shall prescribe the duties and obligations and regulate the conduct of the carriers subject to this chapter in their dealings with the public and each other as common carriers of passengers and property in this state, and, to enable the department so to do, the department may institute and prosecute, in its name, any appropriate action at law or suit in equity, in any circuit or superior court of this state, against any such carrier to compel it to observe the requirements of this chapter and all other statutes of this state, and the orders of the department made under this chapter or any other law of this state, and all orders and judgments of any court in this state made under this chapter; or to restrain any such carrier from the further continuance of any act or practice suffered or authorized by it in violation of this chapter, the other statutes of this state, the orders of the department or a court made under this chapter, and the costs and expenses of such proceedings shall be audited and approved by the auditor of state and paid as provided in this chapter.
(Formerly: Acts 1905, c.53, s.20; Acts 1907, c.241, s.17.) As amended by P.L.62-1984, SEC.11; P.L.384-1987(ss), SEC.26.

IC 8-3-1-19
Repealed
(Repealed by P.L.50-2011, SEC.5.)

IC 8-3-1-20
Right of action for penalty or forfeiture, release, or waiver
Sec. 20. This chapter does not release or waive any right of action by the state or any person for any right, penalty, or forfeiture which may arise under any law of this state. All penalties accruing under this chapter shall be cumulative of each other, and a suit for or recovery of one (1) shall not be a bar to the recovery of any other penalty.
(Formerly: Acts 1905, c.53, s.22.) As amended by P.L.62-1984, SEC.12; P.L.384-1987(ss), SEC.28.

IC 8-3-1-21
Accident reports; facilities maintenance
Sec. 21. (a) Every railroad company subject to this chapter shall report to the department as soon as possible after it has occurred, every accident and the general cause thereof, involving loss of life or serious injury to passenger or employee.
(b) Whenever the department shall secure reliable information, or complaint shall have been made, or, because of reports made by its

inspectors, shall have reason to believe, that any carrier in this state does not provide and adequately maintain sanitary drinking water and sanitary dispensers therefor on all locomotives and cabooses in use, or that any such carrier does not provide a room or rooms at all terminals, for the use of the department's employees, containing adequate wash basins, shower baths, inside toilets, sanitary drinking water dispensed in a sanitary manner, and sufficient lockers for checking employees' clothing, it shall be the duty of the department to cause such investigation to be made as it may deem necessary, and when such investigation shall have been made, the department shall make a report to the manager or superintendent of the railroad company. In said report and recommendations, the department shall make an accurate statement of the time such examination was made, of the exact location, character, and extent of such defects or omissions, if any such shall have been found, and shall also recommend such reasonable changes and improvements, additions, buildings, and accommodations, as are, in the opinion of the department, necessary to remedy such faults, neglects, requirements, or defects. Such recommendations shall set out specifically a reasonable time within which such improvements or changes or additions shall be made by the railroad company, and if they are not so made within said time so specified, then the department, if it considers it best so to do, may commence proceedings by mandamus or other remedy, in some circuit or superior court having jurisdiction of the carriers, to enforce compliance with its order. All courts, circuit, superior, appellate, or supreme, as shall obtain jurisdiction in these cases, shall give preference to such cases, and shall hear and determine the same speedily to the end that the employees' interests and the public interests may not suffer.
(Formerly: Acts 1905, c.53, s.23; Acts 1907, c.241, s.19; Acts 1911, c.76, s.1; Acts 1933, c.58, s.1; Acts 1949, c.9, s.1.) As amended by P.L.12-1984, SEC.2; P.L.384-1987(ss), SEC.29; P.L.50-2011, SEC.2.

IC 8-3-1-21.1
Abandonment of railroad right-of-way; notices; removal of crossing control devices; failure to comply; cost; recreational use
Sec. 21.1. (a) Upon receiving notice of intent to abandon railroad rights-of-way from any railroad company, the department shall, upon receipt, notify:
(1) the county executives, county surveyors, and cities and towns of the counties affected;
(2) the Indiana economic development corporation;
(3) the office of tourism development; and
(4) the department of natural resources;
of the notice.
(b) Within one (1) year of a final decision of the Interstate Commerce Commission permitting an abandonment of a railroad right-of-way, the railroad shall remove any crossing control device, railroad insignia, and rails on that part of the right-of-way that serves

as a public highway and reconstruct that part of the highway so that it conforms to the standards of the contiguous roadway. The Indiana department of transportation or the county, city, or town department of highways having jurisdiction over the highway may restore the crossing if the unit:
(1) adopts construction specifications for the project; and
(2) enters into an agreement with the railroad concerning the project.
The cost of removing any crossing control device, railroad insignia, rails, or ties under this subsection must be paid by the railroad. The cost of reconstructing the highway surface on the right-of-way must be paid by the Indiana department of transportation or the county, city, or town department of highways having jurisdiction over the crossing.
(c) If a railroad fails to comply with subsection (b), the Indiana department of transportation or the county, city, or town department of highways having jurisdiction over the crossing may proceed with the removal and reconstruction work. The cost of the removal and reconstruction shall be documented by the agency performing the work and charged to the railroad. Work by the agency may not proceed until at least sixty (60) days after the railroad is notified in writing of the agency's intention to undertake the work.
(d) This section does not apply to an abandoned railroad right-of-way on which service is to be reinstated or continued.
(e) As used in this section, "crossing control device" means any traffic control device installed by the railroad and described in the National Railroad Association's manual, Train Operations, Control and Signals Committee, Railroad-Highway Grade-Crossing Protection, Bulletin No. 7, as an appropriate traffic control device.
(f) Costs not paid by a railroad under subsection (b) may be added to the railroad's property tax statement of current and delinquent taxes and special assessments under IC 6-1.1-22-8.1.
(g) Whenever the Indiana department of transportation notifies the department of natural resources that a railroad intends to abandon a railroad right-of-way under this section, the department of natural resources shall make a study of the feasibility of converting the right-of-way for recreational purposes. The study must be completed within ninety (90) days after receiving the notice from the Indiana department of transportation. If the department of natural resources finds that recreational use is feasible, the department of natural resources shall urge the appropriate state and local authorities to acquire the right-of-way for recreational purposes.
(Formerly: Acts 1973, P.L.65, SEC.1.) As amended by Acts 1980, P.L.74, SEC.39; Acts 1982, P.L.62, SEC.3; Acts 1982, P.L.75, SEC.1; P.L.63-1984, SEC.1; P.L.84-1986, SEC.1; P.L.384-1987(ss), SEC.30; P.L.8-1989, SEC.49; P.L.18-1990, SEC.35; P.L.4-2005, SEC.114; P.L.229-2005, SEC.6; P.L.3-2008, SEC.73.

IC 8-3-1-21.2
Restoration; apportionment of costs Sec. 21.2. (a) The department may order the apportionment of costs that result from the restoration, under section 21.1(b) of this chapter, of grade crossings with abandoned railroads among the railroads and the public agencies. After receiving a petition from a railroad or an affected public agency, the department shall:
(1) give notice of the pending action;
(2) provide an opportunity for the affected parties to be heard by the commission;
(3) apportion the costs among the railroad and the public agency according to section 21.1 of this chapter; and
(4) adopt rules under IC 4-22-2 to establish the respective responsibilities of railroads and public agencies performing restoration work on grade crossings with abandoned railroads.
(b) The department shall determine the reasonableness of the cost of the restoration charged to the railroad under section 21.1(c) of this chapter if the railroad petitions for that determination.
As added by Acts 1977, P.L.106, SEC.1. Amended by P.L.63-1984, SEC.2; P.L.17-1985, SEC.5; P.L.384-1987(ss), SEC.31.

IC 8-3-1-21.3
Improvement of street or highway intersecting railroad right-of-way; notice and assessment of cost to owner
Sec. 21.3. (a) When a public street or highway intersects with a railroad right-of-way that is not owned by a railroad, the public agency with jurisdiction over the street or highway may:
(1) remove any crossing control devices;
(2) remove railroad insignia, rails, or ties; or
(3) reconstruct the highway so that it conforms with the standards of the intersecting street or highway.
(b) The public agency may not proceed under subsection (a) until the owner of the railroad right-of-way is given written notice of the agency's intention to undertake the work.
(c) The cost of the work shall be documented and charged to the owner, and if not paid by the owner, the cost may be added to the owner's property tax statement of current and delinquent taxes and special assessments under IC 6-1.1-22-8.1.
As added by P.L.95-1985, SEC.1. Amended by P.L.3-2008, SEC.74.

IC 8-3-1-22
Abandoned railroad rights-of-way intersecting or crossing public highways; resurfacing
Sec. 22. If the department determines that the right-of-way of a railroad which intersects or crosses a public highway or street is abandoned, any unit of government may resurface that intersection or crossing.
As added by Acts 1982, P.L.75, SEC.2. Amended by P.L.384-1987(ss), SEC.32.

IC 8-3-1-23
Expenses; charges and payment Sec. 23. Any expense incurred by the department, either upon a complaint against a railroad or upon a petition of any railroad, shall be charged and paid in the manner provided for public utilities under IC 8-1-6.
As added by P.L.384-1987(ss), SEC.33.

IC 8-3-1-24
Repealed
(Repealed by P.L.82-1991, SEC.1.)



CHAPTER 1.5. STATE RAIL PRESERVATION LAW

IC 8-3-1.5-2
Authority of Indiana department of transportation
Sec. 2. The department is hereby authorized to exercise those powers necessary for the state to qualify for rail service continuation subsidies pursuant to the provisions of the federal Regional Rail Reorganization Act of 1973, including authority:
(a) to establish a state plan for rail transportation and local rail services;
(b) to administer and coordinate the state plan;
(c) to provide in the plan for the equitable distribution of federal rail service continuation subsidies among state, local, and regional transportation authorities;
(d) to promote, supervise, and support safe, adequate, and efficient rail services;
(e) to employ sufficient trained and qualified personnel for these purposes;
(f) to maintain adequate programs of investigation, research, promotion, and development in connection with such purposes and to provide for public participation therein;
(g) to provide satisfactory assurances on behalf of the State that such fiscal control and fund accounting procedures will be adopted by the State as may be necessary to assure proper disbursement of and account for federal funds paid to the State as rail service continuation subsidies;
(h) to comply with the regulations of the Secretary of

Transportation of the United States Department of Transportation affecting federal rail service continuation programs; and
(i) to do all things otherwise necessary to maximize federal assistance to the State under Title IV of the Federal Regional Rail Reorganization Act of 1973.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.41; P.L.1-1994, SEC.34; P.L.100-2012, SEC.22.

IC 8-3-1.5-3
Financial assistance for continuance of rail service
Sec. 3. The department is hereby authorized to provide financial assistance, within the limits of the funds appropriated for this purpose, for the continuation of operations and maintenance of any railroad within the State as provided for in the federal Regional Rail Reorganization Act of 1973, or other relevant federal legislation. The department may also act as the agent in cooperation with any local or regional transportation authority, local government units, any group of rail users, or any person, and the federal government in any rail service continuation program.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.42.

IC 8-3-1.5-4
Information to be provided to department
Sec. 4. The department in performing its planning function is authorized to request any railroad to provide such data and information as are necessary for the planning process. Railroads operating within the State shall provide such information within sixty (60) days of the date of the request. Should the railroad fail to provide such information, the department is hereby granted subpoena power for securing this data. The department shall exercise all necessary caution to avoid disclosure of confidential information supplied under this section.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.43.

IC 8-3-1.5-5
Acquisition of rail or nonrail property
Sec. 5. (a) The department, as sole agent for the State, may acquire by purchase or condemnation or otherwise any portion or portions of any rail properties. In addition, the department may acquire any other non-rail property found by the department to be necessary for the operation of a railroad.
(b) The authority to acquire rail properties extends to rail properties both within and not within the jurisdiction of the Interstate Commerce Commission. It also includes rail properties within the purview of the Regional Rail Reorganization Act of 1973 and any other relevant federal legislation.
(c) The acquisition of the rail properties, by the department is for the purpose of the continued and future operation of a railroad

deemed to be in the public interest. The acquisition of the rail properties, and other non-rail property, is declared to be a public purpose and to be reasonably necessary. This action may be taken in concert with another State or States as necessary to insure continued rail service in this State.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.44.

IC 8-3-1.5-6
Disposition of property
Sec. 6. The department may sell, transfer, or lease all, or any part of the rail properties acquired under the provisions of this chapter to any responsible person, firm, or corporation for continued operation of a railroad, or other public purpose, provided that approval for the continued operation, or other public purposes, is granted by the Interstate Commerce Commission of the United States, whenever approval is required. The sale, transfer, or lease shall be for a price, and subject to any further terms and conditions which the department feels are necessary and appropriate to effectuate the purposes of this chapter.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.45.

IC 8-3-1.5-7
Interstate commerce commission certificate
Sec. 7. After acquiring any railroad lines within the State, the department shall assist any responsible person, firm, or corporation to secure, as promptly as possible, any order or certificate required by the Interstate Commerce Commission for the performance of railroad service. The department shall also give any assurances or guarantees which are necessary or desirable to carry out the purposes of this chapter.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.46.

IC 8-3-1.5-8
Condemnation power
Sec. 8. If the department is unable to acquire necessary rail properties by purchase or otherwise, it may proceed to condemn all or any portion of such rail properties. In all condemnation proceedings, the legislative determination set forth in this chapter that the acquisition is for a public purpose and is reasonably necessary is prima facie evidence of the purpose and necessity.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.47.

IC 8-3-1.5-9
Condemnation procedure
Sec. 9. The procedure for any necessary condemnation proceedings is set forth in IC 32-24-1. (Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.48; P.L.2-2002, SEC.40.

IC 8-3-1.5-10
Assuring good title
Sec. 10. The department may take whatever steps are necessary in order to determine the absolute fee simple title ownership of all rail properties of any railroad within the State. The determination may include the status of the rail properties with respect to easements, rights-of-way, leases, reversionary rights, fee simple title ownership, and any and all related title matters. The department may retain attorneys, experts, or other assistants as is necessary to make the title determination.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.49.

IC 8-3-1.5-11
Sale of rail properties
Sec. 11. All rail properties within the State offered for sale by the railroad corporation after June 30, 1975 shall be offered for sale to the department in the first instance.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.50.

IC 8-3-1.5-12
Cooperation with other states
Sec. 12. The department may cooperate with other states in connection with the purchase of any rail properties within this State. The department may also acquire trackage rights in other States and rail properties lying in other States in order to carry out the intentions and purposes of this chapter. In carrying out the authority conferred by this section, the department may enter into general contractual arrangements, including joint purchasing and leasing of rail properties, with other States.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.51.

IC 8-3-1.5-13
Acquisition of property by political subdivisions
Sec. 13. In weighing the varied interests of the residents of this state, the department shall give consideration, as best as the situation allows, to the individual interest of any county, city, or town expressing a desire to acquire a portion, or all, of the abandoned real estate located within the jurisdiction. The department may exercise its powers under this chapter to acquire the abandoned property for subsequent conveyance to the county, city, or town.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.52.

IC 8-3-1.5-14 Funding
Sec. 14. The department may utilize federal funds, grants, gifts, or donations which are available, and any sums that are appropriated, in carrying out the purposes of this chapter. The department may also apply for discretionary or other funds available under the provisions of the Regional Rail Reorganization Act of 1973, or other federal programs described in IC 8-23-3-1.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.53; P.L.1-2009, SEC.66.

IC 8-3-1.5-15
Acquisition or modernization loans
Sec. 15. The department may apply for an acquisition and modernization loan, or a guarantee of a loan, pursuant to section 403 of the Regional Rail Reorganization Act of 1973, or any other federal programs, within the limit of funds appropriated for those purposes subject to IC 8-23-3-1 through IC 8-23-3-6.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.54; P.L.1-2009, SEC.67.

IC 8-3-1.5-16
Delinquent state railroad taxes; offset against purchase cost
Sec. 16. In addition to any other funds available to carry out the purposes of this chapter, there are appropriated, and the department may utilize, any delinquent state taxes from any railroad entity, and the interest due on taxes to the date of acquisition, as an offset against the purchase cost of any rail properties purchased from that railroad entity.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.55.

IC 8-3-1.5-17
Railroad equipment; acquisition
Sec. 17. The department is authorized to purchase any railroad rolling stock, equipment, and machinery necessary for the operation and maintenance of any rail properties purchased by it on behalf of the State with any funds made available for this purpose. The department may also acquire, and have available, a pool of equipment and machinery which may be utilized by the operators of the rail properties for the purpose of track maintenance, and other related railroad activities, upon terms and conditions determined by the department.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.56.

IC 8-3-1.5-18
Contracts for rebuilding and maintaining rail properties
Sec. 18. The department may contract for the rebuilding of any rail properties acquired pursuant to this chapter, within the provisions of the Regional Rail Reorganization Act of 1973, or any

other appropriate legislation. The department may also spend any sums appropriated, as well as any other available funds, for the modernization and rebuilding of any rail properties owned by the state or by a private carrier. The department may do any maintenance on any rail properties owned by the State as is necessary in the public interest.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.57.

IC 8-3-1.5-19
Contracts to maintain or improve rail transportation service
Sec. 19. The department may contract with any person, firm, corporation, agency, or governmental unit to provide, maintain, or improve rail transportation service on the rail properties acquired by the State under this chapter.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.58.

IC 8-3-1.5-20
Transfer of rail properties to other state departments or agencies or political subdivisions; sale of properties
Sec. 20. Whenever the department determines that any rail properties acquired by the state are no longer needed for railroad purposes, it may permanently or temporarily transfer the rail properties to any other state department or agency, or political subdivision of the state, which shall utilize the properties for a public purpose. Whenever more than one (1) department or agency, or political subdivision, wishes to utilize the property, the department shall resolve such a conflict and make a prompt determination of the reasonable and proper order of priority, taking into consideration any applicable state plans, policies, or objectives. If no state department or agency, or political subdivision, wants the properties, the department may sell them, with the proceeds deposited in the industrial rail service fund established by IC 8-3-1.7-2. A public hearing is required prior to the transfer or sale of any rail properties by the department.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.59; P.L.95-1987, SEC.2.

IC 8-3-1.5-20.5
Commuter rail service fund
Sec. 20.5. (a) A special fund to be known as the "commuter rail service fund" is established. Any amount earned on money deposited in the fund is part of the fund, and the money in the fund at the end of any fiscal year does not revert to any other fund. However, if the money in the fund at the end of any fiscal year exceeds the total amount deposited in the fund during that fiscal year and the immediately preceding fiscal year, the amount of the excess shall be transferred to the state general fund.
(b) The money in the commuter rail service fund is appropriated

for distribution to commuter transportation districts. However, before money is distributed to a district under this section, the governor must approve the distribution.
(c) A district that receives money under this section may use the money only for the maintenance, improvement, and operation of commuter rail service. Money that is deposited in the fund under IC 6-1.1-8-35(c) must be used:
(1) to satisfy any annual debt service and required debt service reserves; and
(2) if funds remain after all payments under subdivision (1) are made, and subject to the terms of any debt service agreement entered into by the district, to provide state matching funds for federal transportation capital grants.
As added by Acts 1979, P.L.50, SEC.2. Amended by P.L.85-2011, SEC.2.

IC 8-3-1.5-20.6
Electric rail service fund
Sec. 20.6. (a) A special fund to be known as the electric rail service fund is established. The department shall administer the fund.
(b) Any amount earned on money in the fund is a part of the fund and any money remaining in the fund at the end of a fiscal year does not revert to any other fund.
(c) On or before January 31 and July 31 of every calendar year all amounts that are held in the electric rail service fund are to be distributed to those commuter transportation districts that qualify for a distribution under subsection (d).
(d) The only commuter transportation districts that may receive distributions under this section are those that have substantially all of their commuter rail transportation performed by electrically powered railroads.
(e) Commuter transportation districts that qualify for distributions under this section shall receive equal shares of each distribution made from the electric rail service fund.
(f) To make distributions to those commuter transportation districts that qualify for the distributions under subsection (d), the auditor of state shall issue warrants drawn on the electric rail service fund. The treasurer of state shall pay those warrants.
As added by Acts 1981, P.L.67, SEC.4.

IC 8-3-1.5-21
Chicago, South Shore, and South Bend Railway capital improvements fund
Sec. 21. There is created a Chicago, South Shore, and South Bend Railway capital improvements fund. There is hereby appropriated the sum of three million six hundred thousand dollars ($3,600,000) to said fund. The fund shall be disbursed by the governor of the state of Indiana to any regional transportation authority, or commuter transportation district which has among its purposes the maintenance, operation and improvement of passenger service over

the Chicago, South Shore, and South Bend Railway railroad and any extension thereof. As to capital improvements, the fund hereby appropriated shall only be expended at such time as the governor of the state of Indiana finds that the state of Illinois or any instrumentality thereof has appropriated and is ready to expend for Chicago, South Shore, and South Bend Railway passenger service improvement and development the sum of not less than one million dollars ($1,000,000), and the Indiana counties, through which the line runs, or instrumentalities thereof, have appropriated and are ready to expend for Chicago, South Shore, and South Bend Railway passenger service maintenance and improvement such sums as he may judge to be said counties' fair share of passenger service maintenance and improvement costs. Said costs to said counties may not exceed three million six hundred thousand dollars ($3,600,000) in the aggregate. Up to one million dollars ($1,000,000) of said fund may be expended at the discretion of the governor for the operation of said railroad.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1977, P.L.107, SEC.1; Acts 1978, P.L.57, SEC.3; Acts 1980, P.L.74, SEC.60; P.L.95-1987, SEC.3; P.L.2-1995, SEC.41.

IC 8-3-1.5-22
Repealed
(Repealed by P.L.95-1987, SEC.6.)

IC 8-3-1.5-23
Rules and regulations
Sec. 23. The department shall, subject to IC 8-9.5-2-6(7) (repealed), promulgate rules and regulations consistent with and for the purpose of adequately implementing the foregoing sections of this chapter.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.62; P.L.1-2009, SEC.68.



CHAPTER 1.7. INDUSTRIAL RAIL SERVICE FUND

IC 8-3-1.7-2
Creation of fund; use
Sec. 2. (a) There is created a fund known as the industrial rail service fund. The fund shall consist of money distributed to the fund by IC 6-2.5-10-1 and IC 8-3-1.5-20. Amounts held in the fund may only be used to do the following:
(1) Provide loans to railroads that will be used to purchase or rehabilitate real or personal property that will be used by the railroad in providing railroad transportation services.
(2) Pay operating expenses of the Indiana department of transportation, subject to appropriation by the general assembly.
(3) Provide fifty thousand dollars ($50,000) annually to the Indiana department of transportation for rail planning activities. Money distributed under this subdivision does not revert back to the state general fund at the end of a state fiscal year.
(4) Provide money for the high speed rail development fund under IC 8-23-25.
(5) Provide grants to a railroad owned or operated by a port authority established under IC 8-10-5.
(6) Make grants to a Class II or a Class III railroad for the rehabilitation of railroad infrastructure or railroad construction.
(b) A grant made under subsection (a)(5) may not exceed twenty percent (20%) of the gross sales and use tax receipts deposited in the fund under IC 6-2.5-10-1 during the fiscal year preceding the fiscal year in which the grant is made.
(c) A grant program under subsection (a)(6) must:
(1) provide a grant to a recipient of not more than seventy-five percent (75%) of the cost of the project; and
(2) require a grant recipient to pay for not more than twenty-five percent (25%) of the cost of a project.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.96-1985, SEC.1; P.L.95-1987, SEC.4; P.L.84-1988, SEC.2; P.L.18-1990, SEC.37; P.L.83-1991, SEC.1; P.L.100-1993, SEC.1; P.L.87-1997, SEC.2; P.L.121-2001, SEC.1.

IC 8-3-1.7-3 Control of fund; responsibility for administration
Sec. 3. The administrative control of the industrial rail service fund and the responsibility for the administration of this chapter are vested in the Indiana department of transportation.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.84-1988, SEC.3; P.L.18-1990, SEC.38.

IC 8-3-1.7-4
Application; approval; criteria; service of loan
Sec. 4. Any railroad may apply for a loan from the industrial rail service fund for the purpose of providing railroad transportation service in Indiana. The application shall be submitted to the Indiana department of transportation. The department shall make the final decision as to whether or not to approve an application. In determining if a loan should be made to a railroad, the department shall consider the following criteria:
(1) The importance of the railroad transportation services that the loan would affect, in the broad perspective of Indiana's overall transportation network.
(2) The impact of a decision to not provide a loan on economic activity and employment in Indiana.
(3) The long term viability of the proposed project as demonstrated by the following:
(A) The long term prospect for the affected industries.
(B) The soundness of the proposed business plan including an analysis of the economic impact of the proposed fee structure on affected rail users.
(C) The management of the proposed rail line.
(D) The active involvement of affected rail users in the development of the proposed business plan.
Once an application is approved, the auditor of state shall service the loan.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.84-1988, SEC.4; P.L.18-1990, SEC.39.

IC 8-3-1.7-5
Terms and interest rates for loans
Sec. 5. The Indiana department of transportation shall set the terms and interest rates for loans made from the industrial rail service fund.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.84-1988, SEC.5; P.L.18-1990, SEC.40.

IC 8-3-1.7-6
Redeposit of repayments; investments by department of transportation
Sec. 6. (a) Money held in the industrial rail service fund does not revert to the general fund at the end of a state fiscal year. Money loaned from the fund shall, when repaid, be redeposited in the industrial rail service fund. (b) The Indiana department of transportation may invest money in the industrial rail service fund in the manner provided by law for investing money in the state general fund.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.84-1988, SEC.6; P.L.18-1990, SEC.41.



CHAPTER 2. OPERATION OF FREIGHT RAILROADS

IC 8-3-2-2
Freight cars or locomotives; duty to provide and maintain
Sec. 2. All carriers subject to the provisions of this chapter are required to provide and to maintain in serviceable condition the number of suitable and substantial freight cars necessary to promptly supply the demands on their respective lines in this state for the prompt and expeditious shipment of all freight in carload lots. All such carriers are also required to provide and maintain in serviceable condition the number of suitable and substantial locomotives and other appliances and facilities necessary to promptly and expeditiously transport from point of origin to destination in this state all freight in carload lots which shall originate on their respective lines in this state and be tendered for transportation.
(Formerly: Acts 1907, c.231, s.2.) As amended by P.L.62-1984, SEC.14.

IC 8-3-2-3
Freight movements; time limit
Sec. 3. All carriers subject to the provisions of this chapter are required, when any carload freight has been properly loaded and proper shipping instructions have been delivered, to move the same forward to destination, if on its line, or to the point of junction with the connecting carrier named in the shipping directions, not less than average of fifty (50) miles every twenty-four (24) hours, Sundays and legal holidays excepted; provided, that twenty-four (24) hours shall be allowed for movements through the terminals at point of origin and for passing through any transfer or terminal en route. Every such carrier shall receive from its connecting lines, at junction points, or

at point of interchange agreed upon between them, all carload freight tendered there for forwarding on its lines and shall move the same forward to destination, or to the connecting carrier named in the shipping directions an average of not less than fifty (50) miles every twenty-four (24) hours, Sundays and legal holidays excepted; provided, that twenty-four (24) hours shall be allowed for the movement through the terminal at point of origin and for passing through any transfer or terminal en route. In case any such carrier shall fail, unless prevented by wrecks or strikes or accident to tracks, to forward carload shipments as provided in this section, then every such carrier shall forfeit and pay to the consignee of such freight the sum of five dollars ($5) per car for each twenty-four (24) hours or major part thereof that the same has not been moved forward as required by this section, and the sum due on account of any such forfeiture may be deducted from the freight charges following any such shipment. All shipments of freight in less than carload lots shall be moved by the carrier at the same rate of speed as required by this section for freight in carload lots, except that forty-eight (48) hours shall be allowed for getting out of terminal at point of origin, and for passing through any terminal or transfer en route. The penalty for failure to so move shipments of freight in less than carload lots shall be an amount equal to twenty-five percent (25%) of the freight charged on such shipment for every day's delay or fraction of a day.
(Formerly: Acts 1907, c.231, s.3.) As amended by P.L.62-1984, SEC.15.

IC 8-3-2-4
Consignee; time for freight delivery; forfeitures
Sec. 4. All carriers subject to the provisions of this chapter shall deliver to a consignee on a private track, a track used by the consignee for loading or unloading, or on their public delivery track, and receive from a connecting carrier, at any terminal point in this state, for the purpose of delivery to points located on its line at the terminal or points reached over or through its line at the terminal, all carload freight tendered it by a connecting line, and shall deliver the same to the consignee on a private track, or on its tracks, or to the connecting line on its tracks at the terminal, within twenty-four (24) hours after the freight is tendered. If a carrier fails to deliver a car, it shall pay to the consignee the sum of five dollars ($5) for each twenty-four (24) hours or major part thereof that it fails to make delivery as required by this section. Wrecks, strikes, or accidents to tracks are a sufficient excuse for failure to make delivery. The sum due because of a forfeiture may be deducted from the freight charges following a shipment. The Indiana department of transportation, after a full hearing of all parties interested, may relieve a carrier from switching carload freight at terminal points which is to be delivered upon its public delivery tracks at a terminal when it appears that the facilities of the carrier at the point are only sufficient to care for the business originating and terminating on its line at the point. Each carrier may impose and collect a reasonable transportation charge for

the performance of the service required by this section.
(Formerly: Acts 1907, c.231, s.4.) As amended by P.L.62-1984, SEC.16; P.L.384-1987(ss), SEC.34; P.L.18-1990, SEC.42.

IC 8-3-2-5
Freight and coal cars; duty to provide; shipment of livestock and perishable property; preference
Sec. 5. Every carrier subject to this chapter shall furnish to all parties who apply therefor, as provided in this chapter, suitable cars for the transportation of all kinds of freight in carload lots. If the car equipment of the carrier is not adequate to supply the whole number of cars demanded by applicants for immediate use, then the carrier shall distribute its available equipment between the applicants in proportion to their respective requirements for immediate use, and the distribution shall be made without discrimination between shippers or between competitive and noncompetitive points, subject to the rules of the Indiana department of transportation. Preference shall be given to the shipment of livestock and perishable property, and in all cases where any coal mine or mines are under contract to furnish all or any part of their product to the state for the use of all or any of the buildings or public institutions of the state, the department may, by order, require any carrier serving the mine or mines to supply empty coal cars to the mine or mines for delivery only of coal within Indiana up to one hundred percent (100%) of the cars necessary to fill the daily order contracted by the mine with the state for the use of state buildings or institutions. A carrier serving a coal mine or mines shall comply with the order. Reconsignment of shipments of coal are unlawful unless authorized by the Indiana department of transportation.
(Formerly: Acts 1907, c.231, s.5; Acts 1920(2ss), c.15, s.1.) As amended by P.L.62-1984, SEC.17; P.L.384-1987(ss), SEC.35; P.L.18-1990, SEC.43.

IC 8-3-2-6
Carload freight shipments; billings; records; freight cars requested and furnished
Sec. 6. Each carrier subject to this chapter shall provide and permanently keep at each billing station on its line in Indiana where it handles carload shipments a substantially bound book, which shall be in the form prescribed by the Indiana department of transportation, suitable for permanently recording and preserving the information required by this section and other information as the department may prescribe concerning the subject matter of this chapter. Any applicant for cars for use at a station shall record in the book the date of application showing the number and kind of cars required, when required, for what kind of loading, the point of destination, and other information as the department prescribes. If it is not practical or possible for the applicant to apply in person, then application may be made in writing or by wire, and if made in writing or by wire, then one (1) authentic copy shall be furnished the

local agent for filing in the local agent's office, which copy shall constitute a part of the lawful record. Each carrier shall furnish to the applicant, in not less than forty-eight (48) hours after 6 p.m. of the day of filing such application, the cars so required, unless the cars are not so soon required, in which case they shall be furnished when required. The carrier's agent at every station shall record in the book the date the cars were furnished and billed out, and other information as the department may prescribe in the form for the record, and every record, or a properly authenticated copy, shall be competent evidence in all the courts of this state and before the department concerning the matters required to be recorded therein. A carrier shall not be required to furnish cars for shipment unless applied for under this section. The distribution and delivery of coal cars to coal mines on carriers' lines in this state are not controlled by this section.
(Formerly: Acts 1907, c.231, s.6.) As amended by P.L.62-1984, SEC.18; P.L.384-1987(ss), SEC.36; P.L.18-1990, SEC.44.

IC 8-3-2-7
Records; freight cars requested and furnished; violations
Sec. 7. It is a Class C infraction for a person to make any false entry in the record provided for in section 6 of this chapter, or to alter, change, or mutilate any entry therein made, without notice to and with the consent of the other party interested therein. It is a Class C infraction for a person to record in such a record a demand for cars not required, or for more cars than are required, or to duplicate any demand for cars previously ordered and not then furnished.
(Formerly: Acts 1907, c.231, s.7.) As amended by Acts 1978, P.L.2, SEC.822.

IC 8-3-2-8
Freight cars; delay in furnishing; forfeiture
Sec. 8. Every carrier subject to the provisions of this chapter which shall fail and neglect to furnish cars to applicants in accordance with the application therefor, and as provided in section 6 of this chapter, shall forfeit and pay to the applicant the sum of one dollar ($1) for each car for each twenty-four (24) hours, or the major part thereof, that the delivery of the same shall be delayed beyond the date when the cars were required to be furnished; provided, that such forfeiture shall not accrue if the carrier shall show to the satisfaction of the court or jury trying the cause that it did not have the cars in its control at the time they were required for delivery, and that, for a reasonable time prior to the failure and at the time of the failure, it had made and then made a bona fide and reasonable effort to supply its line with the necessary car equipment to care for the traffic then on its line and such future traffic as it could reasonably anticipate would be offered for shipment.
(Formerly: Acts 1907, c.231, s.8.) As amended by P.L.62-1984, SEC.19.

IC 8-3-2-9 Coal cars; duty to furnish
Sec. 9. At the request of a carrier, coal mine operator, or other interested party, the Indiana department of transportation, after five (5) days notice to the interested carrier and the coal mine operators on the carrier's line and a full hearing, shall adopt rules for the distribution by the carrier of empty coal cars to the coal mines on the line of the carrier. The rules adopted by the department may not conflict with the provisions of section 5 of this chapter. The department shall prescribe the manner in which the cars shall be applied for, the manner in which the capacity and output of the mines shall be ascertained, and the manner in which empty cars shall be distributed and delivered. The department shall adopt other rules concerning the subject as are necessary to secure a fair and equitable distribution of cars without discrimination, so that each mine, in case of car shortage, shall be secured the maximum amount of working time to which it is entitled, after taking into consideration the capacity and output and the shipping orders of all the mines and the available equipment on the line for use in their operation. If conditions are the same, the department may adopt the same rules for all carriers having coal mines on their lines, or different rules for different lines, as the differing conditions may require. The rules shall go into effect upon the date fixed by the department and shall be observed by the carriers and all other persons until set aside or modified by the department. The department may, at any time, upon application by an interested party, modify or set aside the rules and adopt other rules as required. Any party interested in such rules may file a civil suit against the department in any court of competent jurisdiction to set aside or annul a rule adopted by the department.
(Formerly: Acts 1907, c.231, s.9.) As amended by P.L.62-1984, SEC.20; P.L.384-1987(ss), SEC.37; P.L.18-1990, SEC.45.

IC 8-3-2-10
Coal cars; failure to furnish; forfeiture
Sec. 10. A carrier that fails, neglects, or refuses to deliver to a coal mine operator on its line empty coal cars for use at the mine in accordance with this chapter and the rules of the Indiana department of transportation adopted under this chapter shall forfeit to the coal mine operator the sum of two dollars ($2) per day for each car for each day, or major part thereof, that the car remains undelivered.
(Formerly: Acts 1907, c.231, s.10.) As amended by P.L.62-1984, SEC.21; P.L.384-1987(ss), SEC.38; P.L.18-1990, SEC.46.

IC 8-3-2-11
Coal in transit; confiscation by carrier
Sec. 11. When for any reason coal in transit is confiscated by the carrier, immediate notice shall be given both consignor and consignee of such confiscation, and any carrier failing or refusing to give such immediate notice shall, on settlement, pay fifty cents (50 cents) per ton over and above contract-price to consignee for such coal confiscated. (Formerly: Acts 1907, c.231, s.11.)

IC 8-3-2-12
Forfeiture and damages; delay in transportation or failure to furnish freight cars
Sec. 12. The forfeiture accruing under this chapter may be collected in any court of competent jurisdiction in any county in this state into which the carrier operates, and in case the plaintiff recovers, the court or jury trying the cause shall allow the plaintiff a reasonable sum for his attorney's fees. The accruing and collection of any such forfeiture shall not preclude any such party from collecting actual damages in excess thereof which he shall have sustained on account of any such delay in transportation or failure to furnish cars as required by this chapter.
(Formerly: Acts 1907, c.231, s.12.) As amended by P.L.62-1984, SEC.22.

IC 8-3-2-13
Repealed
(Repealed by P.L.384-1987(ss), SEC.95.)

IC 8-3-2-14
Actions and proceedings to enforce railroad law
Sec. 14. The Indiana department of transportation may inquire into the management and business of carriers as regulated by this chapter and shall keep informed as to the manner and method in which the management is conducted. The department may obtain from the carriers, and their agents, officers, and employees full and complete information to enable it to perform its duties under this chapter. The department shall execute and enforce this chapter and for that purpose may, with the approval of the governor, employ and pay special counsel and other persons to assist it. The department may sue in its name in all the courts of Indiana and prosecute all necessary and appropriate actions at law or suits in equity for the purpose of securing the observance and enforcement of this chapter. If the department, in an action, is entitled to a temporary restraining order or injunction, pending final hearing, the court shall grant the order or injunction with all reasonable dispatch and without requiring bond or surety from the department. All state statutes, concerning examinations by the department of books and papers, and the production thereof, and the attendance of examination of witnesses in any investigation held by the department, regulate the proceedings of the department in any investigations held by it under this chapter.
(Formerly: Acts 1907, c.231, s.14.) As amended by P.L.62-1984, SEC.24; P.L.384-1987(ss), SEC.39; P.L.18-1990, SEC.47.

IC 8-3-2-15
Temporary and emergency rates, routes, and regulations; receivership
Sec. 15. If a carrier fails to provide the equipment, motive power,

and other facilities necessary to properly receive and care for the business on their lines, as required by this chapter, or fails to perform the duties enjoined upon it by this chapter, and because of the failure considerable traffic on its line is refused or not promptly moved as required by this chapter, resulting in material injury to the citizens of a community in Indiana, or the industries or commerce of Indiana, then the Indiana department of transportation, after five (5) days notice to the carrier interested and a hearing, shall adopt temporary emergency rates, establish temporary emergency routes of shipment, and adopt temporary emergency rules concerning the movement of traffic as are necessary to correct the existing conditions and may issue orders suspending certain traffic in favor of other traffics for the purpose of preventing existing or threatened public calamity or distress. The carrier shall promptly comply with all orders of the department, and, upon its failure so to do, the department shall apply to a court of competent jurisdiction for the appointment of an operating receiver to enforce the orders and rules adopted by the department and may also apply to a court for the appointment of a receiver for a carrier to enforce a provision or requirement of this chapter which the offending carrier has failed to observe. In the proceeding, the court may operate a carrier through its receiver, enforce orders made by the department concerning the carrier as approved by the court, and continue so to do so long as is necessary. The court may order its receiver to purchase the equipment and motive power, and supply other appliances and facilities as may be necessary to properly transact the carrier's present and prospective business in Indiana as required by this chapter. The court may authorize its receiver to issue and sell receiver's certificates for the purpose of obtaining funds for the uses specified in this chapter or to issue certificates of indebtedness to pay for expenditures authorized by this chapter. The court may declare certificates authorized under this chapter to be the first and prior lien upon the property and income of the carrier in the manner and upon the terms as the court shall decree.
(Formerly: Acts 1907, c.231, s.15.) As amended by P.L.62-1984, SEC.25; P.L.384-1987(ss), SEC.40; P.L.18-1990, SEC.48.

IC 8-3-2-16
Partial invalidity of law
Sec. 16. In case any of the provisions of this chapter shall be held invalid, such fact shall not operate to make invalid any other portion of the chapter, and the portions of this chapter not adjudged to be invalid shall be observed and enforced the same as though the invalid portion had not been enacted.
(Formerly: Acts 1907, c.231, s.16.) As amended by P.L.62-1984, SEC.26.



CHAPTER 3. RAILROAD OPERATION OF MOTOR CARRIERS



CHAPTER 4. REPEALED



CHAPTER 5. RAILROAD.APPLICATION OF EMINENT DOMAIN



CHAPTER 6. REPEALED



CHAPTER 7. RAILROAD RIGHTS-OF-WAY.WEED CONTROL

IC 8-3-7-2
Violation; penalty; action to recover
Sec. 2. In case any railroad company shall refuse or neglect to comply with the requirements specified in section 1 of this chapter, such company shall be liable in a penalty of twenty-five dollars ($25), to be prosecuted for in an action of debt by any person feeling himself aggrieved. Said suit may be brought before any court in the county, who shall require of the complainant surety to pay costs in case he fails to maintain his action. Summons may be served on any agent or officer of the company.
(Formerly: Acts 1889, c.82, s.2.) As amended by P.L.62-1984, SEC.28.



CHAPTER 8. RAILROAD RIGHTS-OF-WAY.RECORDING DEEDS

IC 8-3-8-2
Necessity for recordation
Sec. 2. Every such conveyance, lease, release, or other contract affecting any right of way of any railroad not so recorded in forty-five (45) days, as provided for in section 1 of this chapter, shall be void as against any subsequent purchaser, lessee, or mortgagee in good faith and for a valuable consideration.
(Formerly: Acts 1893, c.152, s.2.) As amended by P.L.62-1984, SEC.29.



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. RAIL BRANCH LINES

IC 8-3-13-2
Construction and maintenance; charter powers
Sec. 2. The powers of the charter of any railroad company constructing such branch in relation to the entering upon and taking possession of and acquiring title to any ground and materials necessary in the construction and maintenance of such road, shall be, and the same are hereby, extended to the construction and maintenance of any such branch road.
(Formerly: Acts 1865(ss), c.22, s.2.)



CHAPTER 14. ALTERING ROUTES OF RAILROADS

c.211, s.1.) As amended by P.L.62-1984, SEC.30.



CHAPTER 15. PUBLIC USE OF RAILROAD LAND

IC 8-3-15-2
Repealed
(Repealed by Acts 1972, P.L.8, SEC.3.)

IC 8-3-15-3
Riding, driving, or walking on right-of-way or yard a misdemeanor; definitions; exceptions
Sec. 3. (a) A person who rides, drives, or walks on or along the right-of-way or yard of a railroad company at a place other than a public crossing commits a Class B misdemeanor.
(b) "Right-of-way" means the track or roadbed owned or leased by a railroad which is located on either side of its tracks and which is readily recognizable to a reasonable person as being railroad property or is reasonably identified as such by fencing or appropriate signs.
(c) "Yard" means a system of parallel tracks, cross-overs, and switches where cars are switched and made up into trains, and where cars, locomotives, and other rolling stock are kept when not in use or awaiting repairs.
(d) This section does not apply to:
(1) passengers on trains or employees of a railroad company while engaged in the performance of their duties;
(2) picketing by railroad employees in the vicinity of entrances to railroad company property;
(3) an authorized representative of the railroad employees;
(4) a person going upon the right-of-way or into the yard to save human life or to protect property;
(5) a person being on the station grounds or in the depot of the railroad company as a passenger or for the purpose of transacting business;
(6) a person, or the person's family or employees going upon the right-of-way for the purpose of crossing from one (1) part to another part of a farm the person owns or leases, where the farm lies on both sides of the right-of-way;
(7) a person having written permission from the railroad

company to go upon the right-of-way;
(8) representatives of the Indiana department of transportation;
(9) representatives of the federal Surface Transportation Board; or
(10) a registered land surveyor or a land surveyor's employees who are on the right-of-way or in the yard for the purpose of making land surveys.
As added by Acts 1977, P.L.26, SEC.2. Amended by Acts 1982, P.L.62, SEC.4; P.L.384-1987(ss), SEC.41; P.L.18-1990, SEC.49; P.L.259-1999, SEC.1.



CHAPTER 16. REPEALED



CHAPTER 17. RAILROAD POLICE

IC 8-3-17-2
Commission; recordation; powers and duties
Sec. 2. (a) Every policeman appointed under this chapter shall, before entering upon the duties of office, take and subscribe an oath of office, which shall be endorsed upon the officer's commission, and the commission, with the oath, shall be recorded in the office of the clerk of the circuit court of the county in which the policeman resides. Every policeman who is appointed and commissioned as provided in this chapter shall have, exercise, and possess, throughout Indiana, while engaged in the discharge of the officer's duties as a policeman, the powers of sheriffs, marshals, constables, and municipal police officers, except in the service of civil process.
(b) A policeman who is appointed and commissioned under this chapter must wear a distinctive uniform and a badge of authority or must operate a motor vehicle that is clearly marked as a police vehicle when exercising the officer's authority to arrest or issue a traffic information and summons to a person for the violation of a law or ordinance regulating the use and operation of a motor vehicle on a public highway.
(Formerly: Acts 1927, c.18, s.2.) As amended by P.L.62-1984, SEC.31; P.L.72-1989, SEC.4.

IC 8-3-17-3
Powers and duties
Sec. 3. Such policemen shall enforce and compel obedience to the

laws of this state and to the ordinances of the cities and towns thereof, when engaged in the discharge of their duties as policemen for such company, and the keepers of jails, lock-ups and station-houses, in any county, city or town shall receive all persons arrested by such policemen for the commission of any offense against the laws of this state, or the ordinances of any such city or town, to be dealt with according to law, and persons so arrested shall be received by such keepers of jails, lock-ups or station-houses, on the same basis, and such persons shall have the same status as prisoners arrested by any other peace officer of the state of Indiana.
(Formerly: Acts 1927, c.18, s.3.)

IC 8-3-17-3.5
Educational and training requirements
Sec. 3.5. (a) All railroad police commissioned under this chapter shall, within one (1) year of their commissioning, successfully complete all educational and training requirements established by rule of the Indiana department of transportation.
(b) Any newly commissioned railroad policeman who has had previous law enforcement experience and schooling which exceeds the training requirements established by the Indiana department of transportation may, upon proof of the policeman's previous experience and training, obtain a waiver of the training requirements imposed by this section.
(Formerly: Acts 1975, P.L.80, SEC.2.) As amended by P.L.384-1987(ss), SEC.43; P.L.18-1990, SEC.51.

IC 8-3-17-4
Badge; exhibition upon demand and before making arrest
Sec. 4. Every policeman so appointed and commissioned shall, when on duty, as herein provided, wear a metallic badge, with the word "Police" and the name of the railroad company for which he is appointed, inscribed thereon, and he shall exhibit such badge, on demand, and before making an arrest.
(Formerly: Acts 1927, c.18, s.4.)

IC 8-3-17-5
Compensation
Sec. 5. The compensation for such policemen shall be paid by the company for which they are respectively appointed.
(Formerly: Acts 1927, c.18, s.5.)

IC 8-3-17-6
Surety bond
Sec. 6. Every policeman appointed and commissioned shall, before entering upon the discharge of the policeman's duties, give a surety bond of five thousand dollars ($5,000), conditioned upon the faithful performance of the policeman's duties. All the bonds shall be filed with and approved by the Indiana department of transportation, and, upon filing the bond, the policeman shall pay to the department

ten dollars ($10).
(Formerly: Acts 1927, c.18, s.6; Acts 1975, P.L.80, SEC.3.) As amended by P.L.384-1987(ss), SEC.44; P.L.18-1990, SEC.52.

IC 8-3-17-7
Certificate; issuance of commission
Sec. 7. Upon the issuance of a commission to any policeman, as provided for in this chapter, the Indiana department of transportation shall also issue to that policeman a certificate certifying that the commission has been issued, giving the name of the policeman commissioned, the name of the railroad company that policeman represents, and designating the date on which the commission was issued. The certificates shall be of the form, size, and description as the department may determine.
(Formerly: Acts 1927, c.18, s.7; Acts 1975, P.L.80, SEC.4.) As amended by P.L.384-1987(ss), SEC.45; P.L.18-1990, SEC.53.

IC 8-3-17-8
Termination of powers
Sec. 8. When a company no longer requires the services of a policeman, it shall file a notice to that effect, under its corporate seal, with the clerk of the circuit court of the county where the commission of that policeman is recorded, which shall be noted by the clerk of the circuit court upon the margin of the record where the commission is recorded. The company shall also file notice with the Indiana department of transportation. Thereupon, the powers of that policeman terminate.
(Formerly: Acts 1927, c.18, s.8; Acts 1975, P.L.80, SEC.5.) As amended by P.L.384-1987(ss), SEC.46; P.L.18-1990, SEC.54.

IC 8-3-17-9
Definitions
Sec. 9. The term "railroad or railroads" or "railroad company" or any combination of such terms as used in this chapter shall be construed to include both steam and interurban railroads but shall not be construed to include hobby, tourist, amusement, and non-freight-carrying railroads.
(Formerly: Acts 1927, c.18, s.9.) As amended by Acts 1976, P.L.26, SEC.3.

IC 8-3-17-10
Repealed
(Repealed by Acts 1975, P.L.80, SEC.7.)

IC 8-3-17-11
Effect of Acts 1975, P.L.80 on commissions
Sec. 11. Acts 1975, P.L.80 does not affect the validity of a railroad policeman's commission in existence on January 1, 1976.
As added by P.L.1-1989, SEC.16.



CHAPTER 18. CONDUCTOR'S POLICE POWER

IC 8-3-18-2
Ejection of passengers; refund of fare
Sec. 2. When any passenger shall be guilty of disorderly conduct, or use any obscene language, or play any games of cards or chance for money upon any passenger trains, the conductor of such train is hereby authorized to stop his train at any place where such offense has been committed, and eject such passenger from the train, using only such force as may be necessary to accomplish such removal, and may command the assistance of the employees of the railroad company to assist in such removal; but, before doing so, he shall tender to such passenger such proportion of the fare he has paid as the distance he then is from the place to which he has paid his fare bears to the whole distance for which he has paid his fare.
(Formerly: Acts 1875, c.84, s.2.)

IC 8-3-18-3
Arrest of passenger; delivery before court; affidavit
Sec. 3. When any passenger commits a crime upon any passenger train, the conductor of the train may arrest the passenger and take him before a court in the county in which the crime is committed, and file an affidavit charging him with the crime.
(Formerly: Acts 1875, c.84, s.3.) As amended by Acts 1978, P.L.2, SEC.823.



CHAPTER 19. INTERSTATE HIGH SPEED RAIL COMPACT

INTERSTATE HIGH SPEED INTERCITY

RAIL PASSENGER NETWORK COMPACT

ARTICLE I POLICY AND PURPOSE

ARTICLE II COOPERATION

ARTICLE III INTERSTATE RAIL PASSENGER

ADVISORY COUNCIL

the participating state's transportation agency. The members shall select designees who shall serve in the absence of the members. The advisory council shall meet within thirty (30) days after ratification of this agreement by at least two (2) participating states and establish rules for the conduct of the advisory council's business.
The advisory council shall coordinate all aspects of the high speed intercity rail passenger feasibility study relative to interstate connections and shall do all other things necessary and proper for the completion of the feasibility study.

ARTICLE IV EFFECTIVE DATE

ARTICLE V CONSTRUCTION AND SEVERABILITY

IC 8-3-19-2
Disbursements; appropriations; per diem; reimbursement for expenses
Sec. 2. (a) Should the disbursement of any funds be necessary to enable the Interstate Rail Passenger Advisory Council to perform its designated functions as described in section 1 of this chapter, said funds shall be appropriated from the high speed rail development fund.
(b) Each member of the Interstate Rail Passenger Advisory Council who is a representative from Indiana is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the

budget agency.
As added by Acts 1981, P.L.107, SEC.1. Amended by P.L.74-1990, SEC.1; P.L.83-1991, SEC.2.



CHAPTER 20. REPEALED



CHAPTER 21. INTERSTATE RAIL PASSENGER NETWORK COMPACT

IC 8-3-21-2
Policy and purpose
Sec. 2. It is the policy of the states party to this compact to cooperate and share the administrative and financial responsibilities concerning the operation of an interstate rail passenger network system connecting major cities in Illinois, Indiana, Kentucky, Tennessee, Georgia, and Florida. The participating states agree that a rail passenger system would provide a beneficial service and would be enhanced if operated across state lines.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-3
Rail passenger network financial and economic impact study
Sec. 3. (a) The states of Illinois, Indiana, Kentucky, Tennessee, Georgia, and Florida (referred to in this chapter as "participating states") agree, upon adoption of this compact by the respective states, to jointly conduct and participate in a rail passenger network financial and economic impact study. The study must do the following:
(1) Carry forward research previously performed by the national railroad passenger corporation (Amtrak) (report issued December 1990) and the Evansville Amtrak task force (report issued November 1990) that evaluated the "western route" (Chicago-Evansville-Nashville-Chattanooga-Macon-Waycross- Jacksonville) for purposes of evaluating a representative service schedule, train running times, and associated costs.
(2) Include consideration of the following:
(A) The purchase of railroad equipment by a participating state and the lease of the railroad equipment to Amtrak.
(B) The recommendation that a member of the council serve on the Amtrak board of directors.
(C) The periodic review of projected passenger traffic estimates on the western route.
(D) Any other matter related to the financial and economic impact of a rail passenger network along the western route.
(b) Information and data collected during the study under subsection (a) that is requested by a participating state or a consulting firm representing a participating state or the compact may be made available to the state or firm. However, the information may not include matters not of public record or of a nature considered to

be privileged and confidential unless the state providing the information agrees to waive the confidentiality.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-4
Mutual assistance
Sec. 4. The participating states agree to do the following:
(1) Make available to each other and to a consulting firm representing a participating state or the compact assistance that is available, including personnel, equipment, office space, machinery, computers, engineering, and technical advice and services.
(2) Provide financial assistance for the implementation of the feasibility study that is available.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-5
Interstate rail passenger advisory council
Sec. 5. The interstate rail passenger advisory council (referred to in this compact as the "council") is created. The membership of the council consists of three (3) individuals from each participating state. The governor, president pro tempore of the senate, and speaker of the house of representatives shall each appoint one (1) member of the council.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-6
Duties of council
Sec. 6. The council shall do the following:
(1) Meet within thirty (30) days after ratification of this agreement by at least two (2) participating states.
(2) Establish rules for the conduct of the council's business, including the payment of the reasonable and necessary travel expenses of council members.
(3) Coordinate all aspects of the rail passenger financial and economic impact study under section 3 of this chapter.
(4) Contract with persons, including postsecondary educational institutions, for performance of any part of the study under section 3 of this chapter.
(5) Upon approval of the study, determine the proportionate share that each state will contribute toward the implementation and management of the proposed restoration of the interstate rail passenger system along the western route.
(6) Make recommendations to each participating state legislature concerning the results of the study required by this chapter.
As added by P.L.58-1992, SEC.1. Amended by P.L.2-2007, SEC.134.

IC 8-3-21-7
Effective date Sec. 7. This compact becomes effective upon the adoption of the compact into law by at least two (2) of the participating states. Thereafter, the compact becomes effective for another participating state upon the enactment of the compact by the state.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-8
Withdrawal from compact
Sec. 8. This compact continues in force with respect to a participating state and remains binding upon the state until six (6) months after the state has given notice to each other participating state of the repeal of this chapter. The withdrawal may not be construed to relieve a participating state from an obligation incurred before the end of the state's participation in the compact.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-9
Construction and severability
Sec. 9. (a) This compact shall be liberally construed to effectuate the compact's purposes.
(b) The provisions of this compact are severable. If:
(1) a phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of a participating state or of the United States; or
(2) the applicability of this compact to a government, an agency, a person, or a circumstance is held invalid;
the validity of the remainder of this compact and the compact's applicability to any government, agency, person, or circumstance is not affected.
(c) If this compact is held contrary to the constitution of a participating state, the compact remains in effect for the remaining participating states and in effect for the state affected for all severable matters.
As added by P.L.58-1992, SEC.1.



CHAPTER 22. MIDWEST INTERSTATE PASSENGER RAIL COMPACT

IC 8-3-22
Chapter 22. Midwest Interstate Passenger Rail Compact

IC 8-3-22-1
Purposes
Sec. 1. The purposes of this compact are, through joint or cooperative action, to:
(1) promote development and implementation of improvements to intercity passenger rail service in the Midwest;
(2) coordinate interaction among Midwestern state elected officials and their designees on passenger rail issues;
(3) promote development and implementation of long range plans for high speed rail passenger service in the Midwest and among other regions of the United States;
(4) work with the public and private sectors at the federal, state, and local levels to ensure coordination among the various entities having an interest in passenger rail service and to promote Midwestern interests regarding passenger rail service; and
(5) support efforts of transportation agencies involved in developing and implementing passenger rail service in the Midwest.
As added by P.L.131-2000, SEC.1.

IC 8-3-22-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" means the Midwest interstate passenger rail compact commission established in section 3 of this chapter.
As added by P.L.131-2000, SEC.1.

IC 8-3-22-3
Creation and members of commission
Sec. 3. (a) The Midwest interstate passenger rail compact commission is created to carry out the duties specified in this compact.
(b) The manner of appointment of commission members, terms of office consistent with the terms of this compact, provisions for removal and suspension, and manner of appointment to fill vacancies shall be determined by each party state under its laws, but each member of the commission must be a resident of the state of appointment.
(c) Commission members serve without compensation from the commission.
(d) The commission consists of four (4) resident members of each state as follows:
(1) The governor, or the governor's designee, who serves during the tenure of office of the governor, or until a successor is named.
(2) One (1) member of the private sector appointed by the

governor to serve during the tenure of office of the governor, or until a successor is named.
(3) Two (2) legislators from different political parties, one (1) from each legislative chamber (or two (2) legislators from any unicameral legislature), who serve two (2) year terms, or until successors are appointed, and who are appointed by the appropriate appointing authority in each legislative chamber.
All vacancies must be filled according to the laws of the appointing states. A commission member appointed to fill a vacancy serves until the end of the incomplete term.
(e) Each member state has equal voting privileges, as determined by the commission bylaws.
As added by P.L.131-2000, SEC.1.

IC 8-3-22-4
Powers and duties of commission
Sec. 4. (a) The duties of the commission are to:
(1) advocate for the funding and authorization necessary to make passenger rail improvements a reality for the region;
(2) identify and seek to develop ways that states can form partnerships, including those with rail industry and labor, to implement improved passenger rail service in the region;
(3) seek development of a long term, interstate plan for high speed rail passenger service implementation;
(4) cooperate with other agencies, regions, and entities to ensure that the Midwest is adequately represented and integrated into national plans for passenger rail development;
(5) adopt bylaws governing the activities and procedures of the commission and addressing, among other subjects:
(A) the powers and duties of officers; and
(B) the voting rights of commission members, voting procedures, commission business, and any other purposes necessary to fulfill the duties of the commission;
(6) expend funds as required to carry out the powers and duties of the commission; and
(7) report on the activities of the commission to the legislatures and governors of the member states on an annual basis.
(b) In addition to its exercise of these duties, the commission may:
(1) provide multistate advocacy necessary to implement passenger rail systems or plans, as approved by the commission;
(2) work with local elected officials, economic development planning organizations, and similar entities to raise the visibility of passenger rail service benefits and needs;
(3) educate other state officials, federal agencies, other elected officials, and the public on the advantages of passenger rail as an integral part of an intermodal transportation system in the region;
(4) work with federal agency officials and members of Congress to ensure the funding and authorization necessary to develop a long term, interstate plan for high speed rail passenger service

implementation.
(5) make recommendations to member states;
(6) implement or provide oversight for specific rail projects, if requested by each state participating in a particular project and under the terms of a formal agreement approved by the participating states and the commission;
(7) establish an office and hire staff as necessary;
(8) contract for or provide services;
(9) assess dues, according to the terms of this compact;
(10) conduct research; and
(11) establish committees.
As added by P.L.131-2000, SEC.1.

IC 8-3-22-5
Officers
Sec. 5. (a) The commission shall annually elect from among its members:
(1) a chair;
(2) a vice chair, who may not be a resident of the state represented by the chair; and
(3) any other officers approved in the commission bylaws.
(b) The officers shall perform the functions and exercise the powers specified in the commission bylaws.
As added by P.L.131-2000, SEC.1.

IC 8-3-22-6
Meetings; voting
Sec. 6. (a) The commission shall meet at least once in each calendar year and at other times as determined by the commission.
(b) Commission business shall be conducted according to the procedures and voting rights specified in the bylaws.
As added by P.L.131-2000, SEC.1.

IC 8-3-22-7
Appropriations; donations; expenses; budgets
Sec. 7. (a) Except as otherwise provided, the money necessary to finance the general operations of the commission in carrying forth its duties, responsibilities, and powers as stated in this chapter shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.
(b) This compact may not be construed to commit a member state to participate in financing a rail project except as provided by law of the member state.
(c) The commission may accept, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials, and services from the federal government, from any party state or from any department, agency, or municipality thereof, or from any institution, person, firm, or corporation. (d) All expenses incurred by the commission in executing the duties imposed upon it by this compact shall be paid by the commission out of the funds available to it.
(e) The commission may not issue a debt instrument.
(f) The commission shall submit to the officer designated by the laws of each party state, periodically as required by the laws of each party state, a budget of its actual past and estimated future expenditures.
As added by P.L.131-2000, SEC.1.

IC 8-3-22-8
Eligible party states
Sec. 8. (a) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin are eligible to join this compact.
(b) Upon approval of the commission, according to its bylaws, other states may also be declared eligible to join the compact.
(c) For an eligible party state, this compact is effective when that state's legislature enacts the compact into law. However, the compact does not become initially effective until enacted into law by any three (3) party states incorporating the provisions of this compact into the laws of those states.
(d) Amendments to the compact become effective upon their enactment by the legislatures of all compacting states.
As added by P.L.131-2000, SEC.1.

IC 8-3-22-9
Withdrawal from compact; default; termination of compact
Sec. 9. (a) Withdrawal from this compact shall be by enactment of a statute repealing the compact and takes effect one (1) year after the effective date of the statute.
(b) A withdrawing state is liable for any obligations that the withdrawing state may have incurred before the effective date of withdrawal.
(c) If, at any time, a compacting state defaults in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges, and benefits conferred by this compact or agreements under the compact shall be suspended from the effective date of the compacting state's default, as fixed by the commission.
(d) The commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status.
(e) Unless the default is remedied under the stipulations and within the time set forth by the commission, this compact may be terminated with respect to the defaulting state by affirmative vote of a majority of the other commission members.
(f) A defaulting state may be reinstated, upon vote of the commission, by performing all acts and obligations as stipulated by the commission. As added by P.L.131-2000, SEC.1.

IC 8-3-22-10
Severability; effect of rulings in other states; liberal construction
Sec. 10. (a) The provisions of this compact are severable, and if a phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of a compacting state or of the United States or the applicability of this compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability of this compact to any government, agency, person, or circumstance is not affected.
(b) If this compact entered into is held contrary to the constitution of a compacting state, the compact remains in full force and effect for the remaining states and in full force and effect for the state affected as to all severable matters.
(c) The provisions of this compact shall be liberally construed to effectuate the purposes of the compact.
As added by P.L.131-2000, SEC.1.






ARTICLE 4. ORGANIZATION AND OPERATION OF RAILROADS

CHAPTER 1. INCORPORATION OF RAILROAD COMPANIES

than one (1) class) of shares taken by him in such company.
(Formerly: Acts 1852, 1RS, c.83, s.1; Acts 1933, c.101, s.7.) As amended by P.L.75-1990, SEC.1.

IC 8-4-1-2
Shareholders; preemptive rights
Sec. 2. The shareholders of any railroad company, now organized or hereafter to be organized under the laws of this state, shall have no preemptive rights to subscribe to or purchase any additional issues of shares of the capital stock of the corporation of any class nor any shares of the corporation purchased or acquired by the corporation and not canceled but held as treasury stock except to the extent, if any, that such rights shall be fixed and stated in the articles of association.
(Formerly: Acts 1852, 1RS, c.83, s.1a; Acts 1957, c.69, s.1.)

IC 8-4-1-3
Articles of association; filing with secretary of state
Sec. 3. Articles of association formed under section 1 of this chapter shall be filed in the office of the secretary of state; and, thereupon, the persons who have subscribed the same, and all persons who shall, from time to time, become stockholders in such company, and their successors, shall be a body politic and corporate, in perpetuity, by the name stated in such articles of association; and may sue or be sued; and may have a common seal, and may make and alter the same at pleasure; and shall be capable, in law, of purchasing, holding, and conveying any real and personal property whatever, necessary for the construction of such road and for the erection of all necessary buildings and yards and appurtenances for the use of the same. A copy of any articles of association filed in pursuance of this chapter, and certified to be a copy, by the secretary of state or his deputy, shall, in all courts and places, be presumptive evidence of the incorporation of such company and of the facts stated therein.
(Formerly: Acts 1852, 1RS, c.83, s.2.) As amended by P.L.62-1984, SEC.32.

IC 8-4-1-4
Subscriptions to the stock
Sec. 4. The directors named in section 1 of this chapter shall open books for subscription to the capital stock of the company, at such times and in such places as a majority of them may direct, due notices of which shall be given; and in case a greater amount of stock shall be subscribed than the whole capital required by such company, the directors shall distribute such capital stock, so subscribed, as equally as possible among the subscribers, but no share thereof shall be divided in making such distribution, nor shall a greater number of shares be allotted to any one (1) subscriber than by him subscribed for.
(Formerly: Acts 1852, 1RS, c.83, s.3.) As amended by P.L.62-1984,

SEC.33.

IC 8-4-1-5
Shareholders; annual meeting; directors, election, and term
Sec. 5. There shall be an annual meeting of the stockholders (to be held in one (1) of the counties in which or through which such road is proposed to be or may be constructed) for the election of directors to serve for the ensuing year, notice of which, appointing a time and place, shall be given by the directors chosen as provided in section 1 of this chapter for the first annual election, and, afterward, by their successors in office; which notice shall be published not less than twenty (20) days previous thereto in a newspaper published in each county through which such road shall be intended to run (if there be stockholders residing therein) in which a newspaper shall be published; and if no newspaper be published therein, then by six (6) written or printed notices put up in the most public places in such county; provided, however, that the directors may prescribe by bylaw a place outside the state for the holding of annual meetings, or, notwithstanding the limitations of section 10 of this chapter, by resolution adopted at any meeting by stockholders holding shares representing two-thirds (2/3) of the voting power of the capital stock entitled to vote at any annual meeting. Three (3) judges of election shall be chosen by the board of directors previous to any annual meeting of the stockholders, who shall be stockholders but not directors at the time of such election, whose duty it shall be to receive the votes of the stockholders at such election for directors, and who shall openly count the votes and declare the result, and shall furnish the directors elected at such meeting of the stockholders with a certificate of their election, which certificate shall be evidence of their authority to act as such directors. Not less than seven (7) nor more than thirteen (13) directors shall be chosen at such meeting of stockholders, by ballot, and by a majority of the votes of the stockholders present in person or by proxy. No person shall be a director unless he shall be a stockholder, owning stock absolutely in his own right, and qualified to a vote for directors at the election at which he shall be chosen. The directors shall hold their office for one (1) year and until others are elected in their places.
(Formerly: Acts 1852, 1RS, c.83, s.4; Acts 1933, c.101, s.8; Acts 1955, c.139, s.1.) As amended by P.L.62-1984, SEC.34.

IC 8-4-1-6
Meetings of shareholders; notice; requisites
Sec. 6. Meetings of the stockholders may be called at any time during the interval between the annual meetings, by the directors or by the stockholders owning not less than one-fourth (1/4) of the stock, by giving thirty (30) days public notice of the time and place of the meetings, in the manner provided in section 5 of this chapter for the annual meetings; and when any such meeting is called by the stockholders, the particular object of such meeting shall be stated in such notice, and if at any such meeting thus called, a majority in

value of the stockholders are not represented in person or by proxy, such meeting shall be adjourned from day to day, not exceeding three (3) days, without transacting any business; and if, within said three (3) days, stockholders having a majority of the stock do not attend such meeting, then the meeting shall be dissolved.
(Formerly: Acts 1852, 1RS, c.83, s.5.) As amended by P.L.62-1984, SEC.35.

IC 8-4-1-7
Meetings of shareholders; annual report; removal of officers
Sec. 7. At a regular meeting of the stockholders of any such corporation, it shall be the duty of the president and directors in office for the preceding year to exhibit a clear and distinct statement of the affairs of said company; and at any meeting of the stockholders, a majority of those present, in person or by proxy, may require similar statements from the directors, whose duty it shall be to furnish them when thus required: and at all general meetings of the stockholders, a majority in value of the stockholders in such company may remove any president or any director of such company, and elect another in their stead; provided, notice of such intended removal shall have been given as required in sections 5 and 6 of this chapter.
(Formerly: Acts 1852, 1RS, c.83, s.6.) As amended by P.L.62-1984, SEC.36.

IC 8-4-1-8
Directors; elections; president and other officers; appointment or election
Sec. 8. In case it shall happen, at any time, that an election of directors shall not be made on the day designated by the bylaws of the company, when it ought to have been made, the company, for that reason, shall not be dissolved if, within ninety (90) days thereafter, they shall hold an election for directors in such manner as shall be provided by the bylaws of the company. There shall be a president of the company who shall be chosen by and from the directors, and also such subordinate officers as the company, by its bylaws, may designate, who may be elected or appointed, and required to give such security for the faithful performance of the duties of their offices as the company, by its bylaws, may require; provided, that nothing contained in this section shall be so construed as to prevent the stockholders from removing a president and electing another in his place in the manner prescribed in section 7 of this chapter.
(Formerly: Acts 1852, 1RS, c.83, s.7.) As amended by P.L.62-1984, SEC.37.

IC 8-4-1-9
Stock subscriptions; demands for payment
Sec. 9. It shall be lawful for the directors to call in and demand from the stockholders, respectively, any sums of money by them subscribed, in such payments or instalments as the directors shall

deem proper, under the penalty of forfeiting the shares of stock subscribed for and all previous payments made thereon if payment shall not be made by the stockholders within thirty (30) days after personal demand, or notice, requiring such payment, shall have been made in each county through which such road shall be laid out in which a newspaper shall be published: Provided, That subscriptions shall not be required to be paid except in equal instalments of not more than ten (10) per cent a month.
(Formerly: Acts 1852, 1RS, c.83, s.8.)

IC 8-4-1-10
By-laws; officers and employees; appointment and duties
Sec. 10. The directors of such company shall have power to make by-laws for the management and disposition of stock, property and business affairs of such company not inconsistent with the laws of this state, and prescribing the duties of officers, artificers, and servants, that may be employed, and for the appointment of all the officers for carrying on all business within the object and purposes of such company.
(Formerly: Acts 1852, 1RS, c.83, s.9.)

IC 8-4-1-11
Stock certificates; issuance and transfer
Sec. 11. Each shareholder shall be entitled to a certificate, signed by the president or a vice-president and the secretary or an assistant secretary or the treasurer or an assistant treasurer, certifying the number of shares of stock owned by him in the company; which shares shall be deemed personal estate, and shall be transferable in the manner prescribed in the by-laws of the company; but no shares shall be transferable until all previous calls thereon shall have been fully paid in, or the shares shall have been forfeited for the nonpayment of calls thereon. Where any such certificate is signed by a transfer agent or transfer clerk and by a registrar, the signature of any such president, vice-president, secretary, assistant secretary, treasurer or assistant treasurer upon such certificate may be facsimiles, engraved or printed. In case any such officer who has signed or whose facsimile signature has been placed upon such certificate shall have ceased to be such before such certificate is issued, it may be issued by the company with the same effect as if such officer had not ceased to be such at the date of its issue. All certificates, including those heretofore issued, which are signed in facsimile, as authorized herein, shall be as valid and effectual for all purposes as if signed by the proper officers.
(Formerly: Acts 1852, 1RS, c.83, s.10; Acts 1941, c.120, s.1.)

IC 8-4-1-12
Certificate of capitalization
Sec. 12. The president and a majority of the directors, within thirty (30) days after the payment of the last instalment of the capital stock so fixed and limited by the company, shall make a certificate,

stating the amount of capital stock so fixed and paid in, which certificate shall be signed by the president and a majority of the directors, and sworn to by the president and secretary, and they shall, within the said thirty (30) days, file and record the same in the office of the secretary of state.
(Formerly: Acts 1852, 1RS, c.83, s.11.)

IC 8-4-1-13
Maps and route profile; filing
Sec. 13. Every such company, before proceeding to construct a part of their road into or through any county named in its articles of association, shall make a map and profile of the route intended to be adopted by such company, which shall be certified by a majority of the directors, and filed in the office of the clerk of such county, for the inspection and examination of all parties interested therein.
(Formerly: Acts 1852, 1RS, c.83, s.12.)

IC 8-4-1-14
General powers and duties; enumeration
Sec. 14. (a) Every such corporation shall possess the general powers, and be subject to the liabilities and restrictions, expressed in the special powers following:
(1) To cause such examination and surveys for the proposed railroad to be made as may be necessary to the selection of the most advantageous route for the railroad, and, for such purposes, by their officers, agents, and servants, to enter upon the lands or waters of any person, but subject to responsibility for all damages which they shall do thereto.
(2) To receive, hold, and take such voluntary grants and donations of real estate and other personal property as shall be made to it to aid in the construction, maintenance, and accommodation of such railroad; but the real estate thus received by voluntary grants shall be held and used for the purposes of such grants only.
(3) To purchase, and, by voluntary grants and donations receive and take, and, by its officers, engineers, surveyors, and agents, enter upon, take possession of, hold, and use all such lands and real estate and other property as may be necessary for the construction and maintenance of its railroad stations, depots, and other accommodations necessary to accomplish the objects for which the corporation is created; but not until the compensation to be made therefor, as agreed upon by the parties or ascertained as prescribed in this chapter, shall have been paid to the owner or owners thereof, or deposited as directed by this chapter, unless the consent of such owner be given to enter into possession.
(4) To lay out its road, not exceeding six (6) rods wide, and to construct the same; and for the purposes of cuttings, embankments, and procuring stone and gravel, or the improvement of its road by the construction of additional main

tracks, switches, or passing sidings, it may take as much more lands, within the limits of its charter, in the manner provided in this chapter, as may be necessary for the proper construction, improvement, and security of the road.
(5) To construct its road upon or across any stream of water, watercourse, highway, railroad, or canal, so as not to interfere with the free use of the same, which the route of its road shall intersect, in such manner as to afford security for life and property; but the corporation shall restore the stream or watercourse, road, or highway thus intersected to its former state, or in a sufficient manner not to unnecessarily impair its usefulness or injure its franchises.
(6) To cross, intersect, join, and unite its railroad with any other railroad before constructed, at any point on its route and upon the grounds of such other railroad company, with the necessary turn-outs, sidings, switches, and other conveniences, in furtherance of the objects of its connections; and every company whose railroad is intersected on or after May 6, 1852, by any new railroad shall unite with the owners of such new railroad in forming such intersections and connections, and grant the facilities aforesaid; and if the two (2) corporations can not agree upon the amount of compensation to be made therefor, or the points or manner of such crossings and connections, the same shall be ascertained and determined by commissioners, to be appointed as is provided in this chapter in respect to the taking of lands; but this section shall not affect the rights or franchises granted before May 6, 1852.
(7) To purchase lands or take them in order that it may change the line of its road, whenever a majority of the directors shall so determine, as is provided in this chapter, but no change shall vary the general route of such road.
(8) To take, transport, carry, and convey persons and property on its railroad by the force and power of steam or animals or of any mechanical power, or by any combination of them, and receive tolls or compensation therefor.
(9) To erect and maintain all necessary and convenient buildings, stations, depots, fixtures, and machinery for the accommodation and use of their passengers, freight, and business, and obtain and hold the lands necessary therefor.
(10) To regulate the time and manner in which passengers and property shall be transported, and the tolls and compensation to be paid therefor.
(b) In all proceedings authorized by this chapter to take land for the construction of additional main tracks, switches, or passing sidings, the burden of proof shall be upon the corporation to prove in a court of competent jurisdiction its right to take such land and the necessity therefor, preliminary to assessment of damages; and in estimating damages, the damages of all persons, firms, limited liability company, or corporations shall be computed as in other cases, to which shall be added compensation for all such injuries,

interruptions, and destruction to any trade, business, contract, occupation, residence, or industry involved, the expense and difficulty in obtaining a new location and in relocating such business or industry, as may not be elements of damage under any law other than this chapter; provided, that nothing contained in this chapter shall repeal, affect, or modify any powers or duties of the commission or any obligations imposed upon railroads by statute other than this chapter, nor impliedly nor expressly repeal, affect, or modify any other statute of this state.
(Formerly: Acts 1852, 1RS, c.83, s.13; Acts 1911, c.82, s.1.) As amended by P.L.62-1984, SEC.38; P.L.23-1988, SEC.82; P.L.8-1993, SEC.140.

IC 8-4-1-15
Eminent domain; right to acquire title
Sec. 15. In case any company formed under this chapter is unable to agree for the purchase of any real estate, in any county, required for the construction of the track, turn-outs and water stations, it shall have the right to acquire the title to the same in the manner and by the special proceedings prescribed in this chapter.
(Formerly: Acts 1852, 1RS, c.83, s.14.) As amended by P.L.62-1984, SEC.39.

IC 8-4-1-16
Eminent domain; damages; appraisals; appeals
Sec. 16. (a) A corporation formed under this chapter is authorized to enter upon any land for the purpose of examining and surveying its railroad line and may appropriate as much land as is deemed necessary for its railroad, including necessary side-tracks and water stations, materials for constructing, except timber, a right-of-way over adjacent lands sufficient to enable the company to construct and repair its road, and a right to conduct water by aqueducts, and the right of making proper drains.
(b) The corporation shall deposit with the clerk of the circuit court of the county where the land lies, a description of the rights and interests intended to be appropriated. The land, rights, and interests shall belong to the company, to use for the purpose specified, by making or tendering payment as provided in this section.
(c) The corporation may, by its directors, purchase lands, materials, rights-of-way, or interests of the owner of the land, or, in case the land is owned by a mentally incompetent person or a person under eighteen (18) years of age, at a price to be agreed upon by the guardian or parent of the mentally incompetent person or person under eighteen (18) years of age, if the land, material, right-of-way, or interest is appraised by the court in which the description is filed. Upon agreement and approval, the owner, guardian, or parent, as the case may be, shall convey the premises purchased, in fee simple or otherwise, as the parties may agree, to the railroad corporation. The deed, when made, shall be valid in law.
(d) If the corporation does not agree with the owner of the land,

or with the owner's guardian, if the owner is incapable of contracting, concerning the damages sustained by the appropriation, the corporation shall deliver to the owner or guardian, if within the county, a copy of the instrument of appropriation. If the owner or the owner's guardian, in case the owner is incapable of contracting, is unknown or does not reside within the county, the corporation shall publish, in a newspaper of general circulation in the county, for three (3) weeks, an advertisement, concerning the substance of the instrument of appropriation.
(e) Upon filing an act of appropriation and delivery of a copy, or making the publication, the circuit court in the county where the land lies, upon the application of either party, shall appoint, by warrant:
(1) one (1) disinterested freeholder of the county; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to appraise the damages which the owner of the land may sustain by the appropriation. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the land. The appraisers shall be duly sworn. They shall consider the injury that the owner may sustain by reason of the railroad. The appraisers shall return their assessment of damages to the clerk of the court, setting forth the value of the property taken or injury to the property which they assess to the owner, or owners separately, to be filed and recorded by the clerk. The corporation shall pay to the clerk the amount thus assessed, or tender the amount to the party in whose favor the damages are awarded or assessed.
(f) On making payment or tender in the manner required, it is lawful for the corporation to hold the interests in the lands or materials appropriated, and to use the materials on the roadway and within fifty (50) feet on each side of the center of the roadway. The cost of the award shall be paid by the corporation. On notice by any interested party, the court may order payment and enforce the payment by execution.
(g) The award of the arbitrators may be reviewed by the court in which proceedings may be had, on written exceptions filed by either party in the clerk's office within twenty (20) days after the filing of the award. Notice of filing of the arbitrators' award shall be given by the clerk of the court to all known parties to the action and their attorneys of record by certified mail. The period of exceptions shall run from and after the date of mailing. The court shall make an order as right and justice may require by ordering a new appraisement on good cause shown.
(h) Notwithstanding an appeal, the corporation may take possession of the property described in the exceptions, and the subsequent proceedings on the appeal only affect the amount of compensation to be allowed. If, prior to the assessment, the corporation shall tender to the owner (or the owner's guardian, if the owner is unable to contract) an amount equal to the award that was made, exclusive of costs, the costs of arbitration shall be paid equally by the corporation and the owner or guardian. (Formerly: Acts 1852, 1RS, c.83, s.15; Acts 1973, P.L.22, SEC.4; Acts 1973, P.L.23, SEC.3.) As amended by P.L.33-1989, SEC.7; P.L.113-2006, SEC.3.

IC 8-4-1-17
Eminent domain; conflicting claimants to compensation; judicial determination
Sec. 17. If there are adverse or conflicting claimants to the money, or any part of it, to be paid as compensation for the real estate taken, the court may direct the money to be paid into the said court by the company, or take security for the same until it can determine who is entitled to the same, and shall direct to whom the same shall be paid, and may, in its discretion, order a reference, to ascertain the facts on which such determination and order are to be made.
(Formerly: Acts 1852, 1RS, c.83, s.16.)

IC 8-4-1-18
Eminent domain; court appointed attorney for absentees or persons unknown
Sec. 18. The court shall appoint some competent attorney to appear for and protect the rights of any party in interest who is unknown, or whose residence is unknown, and who has not appeared in the proceedings by an attorney or agent. The court shall also have power, at any time, to amend any defect or informality in any of the special proceedings authorized by this chapter as may be necessary, or to cause new parties to be added, and to direct such further notice to be given to any party in interest, as it deems proper; and also to appoint other commissioners in the place of any who shall die or refuse or neglect or are unable to serve, or who may leave or be absent from the state.
(Formerly: Acts 1852, 1RS, c.83, s.17.) As amended by P.L.62-1984, SEC.40.

IC 8-4-1-19
Eminent domain; stay of proceedings; perfecting defective title
Sec. 19. At any time after an attempt to acquire title by appraisal of damages or otherwise, if it shall be found that the title thereby attempted to be acquired is defective, the company may proceed anew to acquire or perfect the same in the same manner as if no appraisal had been made. At any stage of such new proceedings, the court may authorize the corporation, if in possession, to continue in possession, and, if not in possession, to take possession of and use such real estate during the pendency and until the final conclusion of such new proceedings; and may stay all actions and proceedings against the company, or any officer, agent or workman of such company, on account thereof, on such company paying into court a sufficient sum, as the court may direct to pay the compensation therefor when finally ascertained; and in every such case, the party interested in such real estate may conduct the proceedings to a conclusion, if the company delays or omits to prosecute the same. (Formerly: Acts 1852, 1RS, c.83, s.18.)

IC 8-4-1-20
Financing of operations; loans and issue of security
Sec. 20. Such company may, from time to time, borrow such sums of money as they may deem necessary for completing or operating their railroad, and issue and dispose of their bonds for any amounts so borrowed, for such sums, and at such rate of interest as is allowed by the laws of the state where such contract is made, and mortgage their corporate property and franchises to secure the payment of any debt contracted by such company; and the directors of such company may confer on any holder of any bond issued for money borrowed as aforesaid the right to convert the principal due or owing thereon into stock of said company, at any time not exceeding fifteen (15) years from the date of said bond, under such regulations as the company may adopt; and such company may sell their bonds, either within or without this state, at such rates and prices as permitted by law, and such sales shall be as valid as if such bonds should be sold at par value.
(Formerly: Acts 1852, 1RS, c.83, s.19.)

IC 8-4-1-21
Alteration in lines
Sec. 21. If, at any time after the location of the track of such road, in whole or in part, and the filing of the map thereof, it shall appear to the directors of such company that the line thereof may be improved, such directors may, from time to time, alter the line, and cause a new map to be filed in the office where the map showing the first location is filed, and may thereupon take possession of the lands embraced in such new location that may be required for the construction and maintenance of such road on such new line, either by agreement with the owner or by such proceedings as are authorized under this chapter, and use the same in place of the line for which the new is substituted. But nothing in this chapter shall be so construed as to confer upon any railroad company already incorporated, any powers to locate its road on any route which would not have been authorized by the charters previously granted. And nothing in this chapter contained shall authorize the said company to make a location of their track within any city without the consent of the common council of said city; nor shall the company have power so to change their road as to avoid any point named in their articles of association.
(Formerly: Acts 1852, 1RS, c.83, s.21.) As amended by P.L.62-1984, SEC.41.

IC 8-4-1-22
Railroad crossings; grade separation
Sec. 22. Whenever the track of such railroad shall cross a road or highway, such road or highway may be carried under or over the track, as may be most expedient; and in cases where an embankment

or cutting shall make a change in the line of such road or highway desirable, with a view to a more easy ascent or descent, the said company may take such additional lands for the construction of such road or highway, or such new line, as may be deemed requisite by said directors. Unless the lands so taken shall be purchased or voluntarily given for the purposes aforesaid, compensation therefor shall be ascertained, in the manner in this chapter provided, as nearly as may be, and duly made by such corporation to the owners and persons interested in such lands; and the same, when so taken and compensation made, to become part of such intersecting road or highway, in such manner and by such terms as the adjacent parts of such highway may be held for highway purposes.
(Formerly: Acts 1852, 1RS, c.83, s.22.) As amended by P.L.62-1984, SEC.42.

IC 8-4-1-23
Public lands; acquisition; location upon grounds of state institutions
Sec. 23. If any corporation shall, for its purposes aforesaid, require any land belonging to the state or to any county or town, the general assembly and the county and town officers respectively having charge of such lands may grant such lands to such corporation upon such terms as shall be agreed upon; and if they shall not so agree, the same may be taken by the corporation in the same manner as provided in other cases. No railroad shall be located upon or across the grounds of the state occupied by the institutions for individuals who are:
(1) insane;
(2) blind; or
(3) deaf and without speech.
(Formerly: Acts 1852, 1RS, c.83, s.23.) As amended by P.L.99-2007, SEC.32.

IC 8-4-1-24
Employees; identification badges
Sec. 24. Every conductor, baggagemaster, engineer, brakeman, or other servant of any such railroad corporation, employed on a passenger train or at stations for passengers, shall wear upon his hat or cap a badge, which shall indicate his office and the initialed letters of the style of the corporation by which he is employed. No collector or conductor, without such badge, shall demand or be entitled to receive from any passenger any fare, toll or ticket, or exercise any of the powers of his office; and no other of said officers or servants, without such badge, shall have any authority to meddle or interfere with any passenger or property.
(Formerly: Acts 1852, 1RS, c.83, s.24.)

IC 8-4-1-25
State lien for penalties, taxes, and dues
Sec. 25. The state shall have a lien upon all railroads of such

corporations and their appurtenances and stock therein for all penalties, taxes and dues which may accrue to the state from such corporations; which lien of the state shall have precedence of all demands, judgments or decrees against said corporations. And the citizens of this state shall have a lien upon all personal property of said corporations, to the amount of one hundred dollars ($100), for all debts originally contracted within this state, which, after said lien of the state, shall take precedence of all other debts, demands, judgments or decrees, liens or mortgages against such corporations.
(Formerly: Acts 1852, 1RS, c.83, s.26.)

IC 8-4-1-26
Repealed
(Repealed by Acts 1975, P.L.28, SEC.1.)

IC 8-4-1-27
Repealed
(Repealed by Acts 1975, P.L.28, SEC.1.)

IC 8-4-1-28
Repealed
(Repealed by Acts 1975, P.L.28, SEC.1.)

IC 8-4-1-29
Repealed
(Repealed by Acts 1975, P.L.28, SEC.1.)

IC 8-4-1-30
Repealed
(Repealed by Acts 1975, P.L.28, SEC.1.)

IC 8-4-1-31
Maps and profiles; certificates of proposed line; filing
Sec. 31. Every corporation shall, within a reasonable time after their road shall be located, cause to be made:
First. A map and profile thereof, and of the land taken and obtained for the use thereof, and file the same in the office of the secretary of state; and also like maps of the parts thereof located in different counties, and file the same in the office of the clerk of the county in which said parts of said road shall be, there to remain as of record forever.
Second. A certificate specifying the line upon which it is proposed to construct the railroad, and the grades and curves.
(Formerly: Acts 1852, 1RS, c.83, s.33.)

IC 8-4-1-32
Failure to complete road; voiding of corporation
Sec. 32. If any such corporation shall not, within three (3) years after its incorporation, begin the construction of its road, and expend thereon five (5) per cent of the amount of its capital, and finish the

road and put it in full operation in ten (10) years thereafter, its act of incorporation shall become void.
(Formerly: Acts 1852, 1RS, c.83, s.34.)

IC 8-4-1-33
Repealed
(Repealed by Acts 1975, P.L.28, SEC.1.)

IC 8-4-1-34
Amendment or repeal of chapter
Sec. 34. This chapter may be amended or repealed at the discretion of the legislature.
(Formerly: Acts 1852, 1RS, c.83, s.37.) As amended by P.L.62-1984, SEC.43.

IC 8-4-1-35
Stockholders; personal liability for labor
Sec. 35. The stockholders shall be individually liable to laborers, their executors, administrators and assigns for all labor done in the construction of said road and shall remain unpaid after the assets of the corporation shall have been exhausted.
(Formerly: Acts 1852, 1RS, c.83, s.38; Acts 1865(ss), c.25, s.1.)



CHAPTER 2. AMENDING ARTICLES OF INCORPORATION IN RAILROAD COMPANIES

IC 8-4-2-2
Special annual meeting of shareholders; publication or delivery of notice
Sec. 2. The special or annual meeting of the stockholders at which the question of the approval of such amendment is to be submitted shall be called by delivering personally, or depositing in the post-office stamped and addressed to each stockholder at such address as appears upon the records of the company, at least ten (10) days before the time fixed for such meeting, a notice, stating the time, place and object of such meeting.
(Formerly: Acts 1933, c.101, s.2; Acts 1939, c.65, s.2.)

IC 8-4-2-3
Special annual meeting of stockholders; voting
Sec. 3. At any such meeting stockholders may vote in person or by proxy, each stockholder being entitled to one (1) vote for each share of stock held by him, and votes representing at least a majority (or such greater proportion as the articles of association or consolidation may require) of all the outstanding stock of each class shall be necessary for the approval of any such change.
(Formerly: Acts 1933, c.101, s.3.)

IC 8-4-2-4
Special annual meeting of stockholders; voting; certificate of amendment; filing
Sec. 4. If at such special or annual meeting of the stockholders, said amendments, or any of them, be submitted to a vote, and if it shall appear that votes representing a majority (or such greater proportion as said articles may require) of all the outstanding stock of each class of said company are cast in favor of the approval of

said amendments or any of them, as submitted by the directors or as altered by the stockholders' meeting, a certificate setting forth such amendments as adopted and the approval thereof, verified by the affidavit of the president or vice-president and under the corporate seal of said company shall be filed in the office of the secretary of state, and thereupon the amendment or amendments so approved at such meeting of the stockholders shall be, and are hereby declared, accomplished, and the articles of association or consolidation of said company shall be deemed to be amended in accordance with said vote of the stockholders.
(Formerly: Acts 1933, c.101, s.4; Acts 1939, c.65, s.3.)

IC 8-4-2-5
Defending shareholders; payment; resubmission of proposed amendment
Sec. 5. (a) If any shareholder of any such corporation who did not vote in favor of such amendment at the meeting at which the amendment was adopted by the shareholders of such corporation, shall, at any time within thirty (30) days after such adoption of the amendment by such shareholders, object thereto in writing and demand payment of the value of his shares, the corporation shall, in the event that the amendment shall be made effective, and in the event that the amendment is of such a nature that its adoption without his consent and without giving him a remedy would unconstitutionally deprive him of rights, pay to such shareholder, upon surrender of his certificates therefor, the value of such shares on March 9, 1939, which shall be the date the certificate required in section 4 of this chapter, shall be filed in the office of the secretary of state. If before April 9, 1939, the value of such shares is agreed upon between the shareholder and the corporation, as the case may be, payment therefor shall be made before June 8, 1939. If, before April 9, 1939, the corporation and the shareholder do not so agree, either such corporation or the shareholder may, before June 8, 1939, petition the circuit or superior court of the county in which the principal office of the corporation is located, to appraise the value of such shares; and payment of the appraised value thereof shall be made within sixty (60) days after the entry of the judgment or order finding such appraised value. The practice, procedure, and judgment in the circuit or superior court upon such petition shall be the same, so far as practicable, as that under the eminent domain statutes in this state.
(b) Upon March 9, 1939, any shareholder who has made such objection and demand shall cease to be a shareholder and shall have no rights with respect to such shares except the right to receive payment therefor. Every shareholder who did not vote in favor of such amendment and who does not object in writing and demand payment of the value of his shares at the time and in the manner aforesaid, shall be conclusively presumed to have assented to such amendment, if he does not within six (6) months thereafter, in a court of competent jurisdiction, question such action. (c) After April 8, 1939, the board of directors of the railroad company may, in its discretion, resubmit the amendment, or any other amendment, to a meeting of the stockholders of said company, in the same manner as is provided in sections 1 and 2 of this chapter, before filing in the office of the secretary of state the certificate provided in section 4 of this chapter, and shall file such certificate only upon receiving again the affirmative vote required in section 4 of this chapter.
(Formerly: Acts 1933, c.101, s.4a; Acts 1939, c.65, s.4.) As amended by P.L.62-1984, SEC.45.

IC 8-4-2-6
Stock without par value; payment in full
Sec. 6. Any such company authorized by its articles of association or consolidation to have shares of capital stock without par value, may from time to time, issue and sell or otherwise dispose of any such shares for such consideration as may be provided for in said articles, or as may be fixed by the board of directors, pursuant to authority conferred by said articles. When the consideration for which any such shares was authorized to be issued shall have been received by the company, such share shall be deemed to be fully paid and nonassessable.
(Formerly: Acts 1933, c.101, s.5.)



CHAPTER 3. SIZE OF BOARD OF DIRECTORS



CHAPTER 4. TERM OF OFFICE OF DIRECTORS



CHAPTER 5. CONSOLIDATION OF RAILROAD COMPANIES

IC 8-4-5-2
Common name; powers and duties; construction and maintenance
Sec. 2. It shall be the duty of said companies, upon the adoption of such common name, to cause a copy of the resolution of such boards to be recorded in the recorder's offices of the different counties through which the road of said companies may run or be located; and thereafter, during the term of such association, such companies may have and use a common seal, contract and be contracted with, sue and be sued by such adopted name, in any and all matters relating to such union road; and shall have full power, by such association, to locate, construct, keep up, change, repair, and operate such union road as, by their respective charters and amendments to such charters, they are allowed to do; provided, however, that nothing in this chapter contained shall be construed to abridge such companies of any of the powers and franchises belonging to them by their respective incorporation statutes and amendments to such statutes; and, provided, further, that nothing contained in this chapter shall be construed to prevent said companies from suing and being sued in their original corporate names, for all rights accrued and for all liabilities incurred before the adoption of such common name.
(Formerly: Acts 1853, c.84, s.2.) As amended by P.L.62-1984, SEC.47.



CHAPTER 6. CHANGING NAMES OF RAILROADS

IC 8-4-6-2
Resolution; recordation and publication
Sec. 2. It shall be the duty of said board to cause a copy of the resolutions changing the name of their road as above provided, to be recorded in the office of the recorder of the several counties through which the road may run, and also to give notice thereof by publication in some newspaper of general circulation in this state.
(Formerly: Acts 1853, c.83, s.2.)

IC 8-4-6-3
Survival of actions and proceedings
Sec. 3. The change of name as provided in this chapter shall not be construed to deprive any company of any of the powers and franchises granted to it by the original incorporation statute or amendments thereto; nor shall anything in this chapter be so construed as to prevent any company changing its name from suing or being sued in its original name for all rights and liabilities which may have accrued previous to changing its name.
(Formerly: Acts 1853, c.83, s.3.) As amended by P.L.62-1984, SEC.48.



CHAPTER 7. INCORPORATION OF UNION RAILWAY COMPANIES

IC 8-4-7-2
Capitalization; certificate of incorporation
Sec. 2. The railroad companies uniting in the formation of such corporation are designated as proprietary companies, and shall make a certificate of incorporation, in which they shall specify the name of the company to be incorporated thereunder, the amount of the capital stock of such company, the number and the par value of the shares into which it shall be divided, the aggregate amount of the par value of the shares of each proprietary company, the county or counties in which said union railway shall be situated, with the name of the town or city within or near which said union railway is to be constructed.
(Formerly: Acts 1885, c.20, s.2.)

IC 8-4-7-3
Certificate of incorporation; powers and duties
Sec. 3. Such certificate of incorporation shall be signed by the president or vice president and attested by the secretary of each of said proprietary companies, and shall be sealed with its corporate seal, and shall be acknowledged by the respective companies by their said officers, before some person authorized to take and certify the acknowledgments of conveyances of real estate, and shall be filed and recorded in the recorder's office of the county or counties in which said union railway company may be situated; and upon the filing of such certificate as aforesaid, the union company so formed shall be a corporation of this state, with all the powers incident thereto, and such other powers as are conferred by this chapter.
(Formerly: Acts 1885, c.20, s.3.) As amended by P.L.62-1984, SEC.49.

IC 8-4-7-4
Directors; numbers; acquisition of property
Sec. 4. The board of directors of any such union company shall consist of not less than one (1) representative for each of the proprietary companies to be selected by the respective companies which they are to represent: Provided, That the board may increase the number of directors by fixing the additional equal number of representatives to be selected for each proprietary company, and any successor in interest to one or more original proprietary companies

shall be entitled to select the number of representatives so provided for each such company. And such board of directors shall have power to construct, maintain and operate such union railroad, to regulate the use of its depots, stations, structures, appliances and facilities, and to regulate the time and manner in which engines, cars and other rolling stock shall pass or be hauled over its tracks, and the tolls, charges or compensation to be paid therefor.
(Formerly: Acts 1885, c.20, s.4; Acts 1959, c.28, s.1.)

IC 8-4-7-5
Stock certificates; proprietary companies
Sec. 5. The interest of each proprietary company in the union company in its capital stock and in its property and effects of every kind shall be deemed an appurtenance to the railroad of such proprietary company, and shall not be transferable or alienable otherwise than with and as a part of the railroad of such proprietary company. The union company shall issue to each proprietary company a certificate or certificates setting forth the interest or stock of such proprietary company in such union company, but such certificate shall express upon its face that it is not transferable, except as appurtenant to the railroad of such proprietary company.
(Formerly: Acts 1885, c.20, s.5.)

IC 8-4-7-6
Belt railroad; operation
Sec. 6. Any such union railway company may, as owner or lessee thereof, operate any belt railroad extending around, or partly around, the town or city in or near which such union railway may be situated, the track of which belt road connects with the track of said union railway company, or with the track of any of its proprietary companies, to the end that such town or city may be relieved, as far as practicable, of the passage through it of through freight cars and through freight trains.
(Formerly: Acts 1885, c.20, s.6.)

IC 8-4-7-7
Acquisition of property; eminent domain
Sec. 7. Any such union railway company may erect, construct, rebuild and replace, in connection with its tracks, union depots, car sheds and such other structures and appliances as the company may deem necessary to facilitate the transaction of its business, and the business of its proprietary companies and of other railroad companies whose tracks may connect therewith, and which may acquire from such union railway company the right to use said union tracks and their appliances. And such union company shall also have power to locate, construct, rebuild, keep up, change and repair such union railroad and its tracks, side-tracks, switches, depots, sheds and other structures and appliances, and to take conveyances and releases in fee simple or otherwise of rights of way and of such real estate as it may deem necessary for the purposes aforesaid, and may condemn,

in fee simple or otherwise, so much real estate and such rights of way as it may deem necessary for the purposes aforesaid, or any of them; also, to construct, own, maintain and operate union passenger stations, local freight stations, transfer and connecting tracks, between the property of such union company and property and tracks of other railroad companies.
(Formerly: Acts 1885, c.20, s.7.)

IC 8-4-7-8
Eminent domain; application of law
Sec. 8. The condemnations authorized in section 7 of this chapter may be made according to:
(1) the provisions of the charter of any or either of the proprietary companies;
(2) the general railroad law of Indiana in effect at the time that provides for the condemnation of real estate for railroad purposes; or
(3) IC 32-24-1.
(Formerly: Acts 1885, c.20, s.8.) As amended by P.L.62-1984, SEC.50; P.L.2-2002, SEC.41.

IC 8-4-7-9
Financing of operation; loans and bond issues
Sec. 9. Any such union railway company shall have power to borrow money for the purpose of raising means to carry out the powers conferred by this chapter, and may issue coupon or other bonds payable to bearer, bearing interest not exceeding the highest contract rate of interest which may be allowable in this state at the time, such interest to be payable semiannually, and such company may also mortgage its franchises, property, and revenues of every kind then owned or subsequently to be acquired to secure the payment of such loan and interest or of such bonds and interest.
(Formerly: Acts 1885, c.20, s.9.) As amended by P.L.62-1984, SEC.51.

IC 8-4-7-10
Vacation of street or alley
Sec. 10. (a) If any union railway company in carrying out the powers granted by this chapter considers it necessary that any part of a street, avenue, or alley in a town or city in which the union railway is situated should be vacated, it is lawful for the executive and legislative body of the town, or the legislative body of the city, as the case may be, to vacate any part of any street, avenue, or alley of the town or city for the purposes of this chapter.
(b) As a basis of the vacation, the union railway company shall present to and file with the proper municipal body or bodies of the town or city its petition, setting forth a description of the part of the street, avenue, or alley proposed to be vacated, and the purpose for which the ground is proposed to be used. There must be appended to the petition, as a part of the basis of the vacation, the written consent

to the granting of the prayer of such petition of the owners in fee simple of more than one-half (1/2) of the real estate fronting on both sides of the street or alley, which, or part of which, is proposed to be vacated, estimated by the frontage in feet upon the street or alley, commencing at a line drawn across the street or alley equidistant from the termini of that portion of the street or alley proposed to be vacated, and extending along the street or alley from the line one thousand five hundred (1,500) feet in each direction, unless the street, avenue, or alley is not continuous in either direction from the line one thousand five hundred (1,500) feet, in which case, the consent of owners shall only be required for the distance that it is continuous.
(c) Before granting the prayer of the petition, the municipal body or bodies shall ascertain and determine that the consent of the owners of the requisite number of front feet has been obtained and the finding shall be made a matter of record, and is conclusive of the facts so found in all collateral proceedings.
(d) Before the petition is presented, twenty (20) days notice shall be given by the union railway company, by publication, by three (3) insertions in two (2) newspapers of general circulation printed and published in the town or city in which the union railway may be situated, setting forth that on a day, to be therein named, or at the next meeting thereafter of the municipal body or bodies, a petition for the vacation of the portion of the street or alley in question, describing it, will be presented to the municipal body or bodies for action.
(Formerly: Acts 1885, c.20, s.10.) As amended by P.L.62-1984, SEC.52; P.L.8-1989, SEC.50.

IC 8-4-7-11
Joint use of facilities and equipment
Sec. 11. Any such union railway company may, by agreement in writing with any railroad company not being one of said proprietary companies, and owning or operating a railroad which extends to, into, through or near the town or city in or near which such union railroad is or may be situated, admit said last-mentioned railroad company to such use of the tracks, side-tracks, switches, depots, depot grounds, yards, sheds and other structures or railroad facilities and appliances (including the use of its belt railroad and belt railroad facilities, if any) during such time, on such terms and conditions, and for such compensation or rent as may be agreed upon. The right of any associate company to continue in the use and enjoyment of the property and facilities of the union company may be made to depend upon the faithful performance of such terms and conditions by such associate company as may be inserted in said agreement. The companies which may be so admitted are herein designated as associate companies: Provided, That no such associate company shall be admitted to the use of the property and facilities of such union railway company except upon the unanimous vote of the directors of such union company. (Formerly: Acts 1885, c.20, s.11.)

IC 8-4-7-12
Directors, officers, and employees
Sec. 12. The board of directors of any such union railway company shall annually elect a president, a vice-president, a secretary and a treasurer, who shall serve for one (1) year, and until their successors are elected. Any general officer of either of the proprietary companies shall be eligible as president. The vice-president, secretary and treasurer need not necessarily be an officer of one of said proprietary companies.
(Formerly: Acts 1885, c.20, s.12.)

IC 8-4-7-13
Board of managers; associate companies
Sec. 13. It shall be competent for the board of directors of such union railway company to organize a board of managers, to consist of a representative from each proprietary company, as well as a representative from each associate company previously admitted, such representatives to be selected by the respective companies which they are to represent, and the president of the union railway company shall be ex officio president of such board. As associate companies are from time to time admitted to the use of the union railway property and facilities, as aforesaid, they shall each become entitled to have a representative on said board of managers; but after such board of managers shall have been organized, other associate companies shall only be admitted as aforesaid with the unanimous consent of all the members of such board of managers.
(Formerly: Acts 1885, c.20, s.13.)

IC 8-4-7-14
Associate companies; board of managers; delegation of powers and duties
Sec. 14. It shall be competent for the board of directors of such union railway company, in the agreement by which any associate company or companies may be admitted as aforesaid, to delegate to such board of managers such and so much of the authority, power and jurisdiction of such board of directors as may be agreed upon, subject, however, to the rights of the proprietary companies and of the union railway company as defined in the agreements under which associate companies may have been or may be admitted; subject to these rights, the powers so delegated to said board of managers shall be exercised by said board of managers, and shall continue so long as the said associate companies, or any or either of them, shall continue to be entitled to use the property and facilities of such union railway company.
(Formerly: Acts 1885, c.20, s.14.)

IC 8-4-7-15
Contracts; tort liability Sec. 15. Every such union railway company shall be primarily liable to the public and to third persons on its contracts and for its torts, but it shall be competent, as between themselves, for such proprietary companies, such associate companies, and said union railway company, to agree among themselves that the ultimate liability for damages for any class of injuries to persons or property shall fall upon one (1) or more of said companies, and such agreement as to such ultimate liability may be enforced as between the companies parties to such agreement: Provided, however, That nothing herein contained shall prevent any person suing for an injury to persons or property from joining as defendants any or all of said companies if the facts would have justified such joinder if this section had never been passed.
(Formerly: Acts 1885, c.20, s.15.)

IC 8-4-7-16
Acceptance of provisions of chapter; certificate; filing
Sec. 16. Any union railway company organized prior to March 2, 1885, under the provisions of Acts 1852, 1RS, c.84 may adopt the provisions of this chapter by filing a written statement setting forth its acceptance of the provisions of this chapter, which written statement shall be signed by the president and attested by the secretary of each proprietary company, under its corporate seal, and shall be acknowledged by the parties thereto before some officer authorized to take acknowledgments of conveyances of real estate, which writing shall be filed and recorded in the office of the recorder of the county or counties in which such union railway may be situated, and, from time of such filing, such union railway company shall be deemed a corporation of the state of Indiana, and shall have all the powers and be subject to all the provisions of this chapter.
(Formerly: Acts 1885, c.20, s.16.) As amended by P.L.62-1984, SEC.53.

IC 8-4-7-17
Filing of certificate of acceptance of provisions of chapter; conclusiveness upon associate companies
Sec. 17. Whenever, prior to March 2, 1885, any union railway company shall have been incorporated, and the proprietary companies of such union railway company shall have, by agreement in writing with any other railroad company, such as is designated in this chapter as an associate company, admitted such associate company to the use of the property and facilities of such union company, then, upon the filing of the certificate of acceptance contemplated by section 16 of this chapter, such agreement between such proprietary companies and such associate company shall have the same force and effect and be as valid and binding as if the same had been made after March 2, 1885, and the terms of such agreement, including the provision for such a board of managers as is contemplated by this chapter, the delegation of powers to such board, and the right of such associate company to representation on

such board, shall be observed and enforced as may have been provided for in said agreement.
(Formerly: Acts 1885, c.20, s.17.) As amended by P.L.62-1984, SEC.54.

IC 8-4-7-18
Mechanic's liens; joint liability of proprietary companies
Sec. 18. The proprietary companies shall be jointly liable for all debts due for labor done for such union railway company on its tracks, depots and other property that shall not be paid by such union railway company, but such liability shall not be enforceable against the said proprietary companies until the remedy against such union company shall have been exhausted, unless it is shown that said union company is insolvent.
(Formerly: Acts 1885, c.20, s.18.)

IC 8-4-7-19
Facilities and connections; joint use by proprietary companies
Sec. 19. Any such union railway company may make running arrangements with any of its proprietary companies, or with any of its associate companies, whereby such union railway company shall acquire the right to use the roads and tracks of such proprietary companies, or of said associate companies, so as to afford connecting facilities between the tracks of such union company and any belt railroad contemplated by this chapter.
(Formerly: Acts 1885, c.20, s.19.) As amended by P.L.62-1984, SEC.55.



CHAPTER 8. BRANCH RAILROADS



CHAPTER 9. REPEALED



CHAPTER 10. LATERAL RAILROADS

over, through, or under by the proposed lateral road by its location and construction.
(g) Upon the filing of the report by the viewers in the court, the damages assessed by them shall be paid to the clerk, to be tendered to the party in whose favor the damages are awarded or assessed.
(h) After payment or tender is made under this section, the person, persons, or company of persons, and their lessees described in subsection (a), may hold and take possession of the interests in the intervening lands or materials appropriated, and the privileges of using any materials on the roadway within fifty (50) feet on each side of the center of the roadway for the use described in subsection (a).
(i) The costs of the assessments by the viewers and the costs in case of trial shall be paid as in other cases.
(Formerly: Acts 1869(ss), c.46, s.1.) As amended by P.L.1-1990, SEC.118; P.L.113-2006, SEC.4.

IC 8-4-10-2
Width of road; route restriction
Sec. 2. Such proposed lateral railroad shall not exceed one hundred (100) feet in width, except where excavations, embankments, or other necessity require it; nor shall the same pass through any burial ground, place of public worship, or any public building or dwelling-house without the consent of the owner.
(Formerly: Acts 1869(ss), c.46, s.2.)

IC 8-4-10-3
Adjoining lands; entry to secure materials
Sec. 3. It shall be lawful for any such person or persons, or company of persons, their agents or employees, desiring to construct such lateral railroad, to enter upon any land near or adjoining thereto, to search for stone, wood, gravel or other materials to be used in the construction thereof; but no stone, gravel, wood or other materials shall be taken from any land, for said purpose, until the rate of compensation therefor shall be ascertained and tendered to the owner thereof; but if the parties can not agree thereon, each party shall choose a disinterested and reputable freeholder of the neighborhood who, if they can not agree, shall choose an umpire of like qualifications who shall, under oath or affirmation, fairly and impartially estimate the same; and such award shall be final and conclusive.the amount of which said award shall be paid or tendered to the person or persons entitled thereto, if within the state or known.
(Formerly: Acts 1869(ss), c.46, s.3.)

IC 8-4-10-4
Connections with other roads
Sec. 4. It shall be lawful for any such person or persons or company of persons to connect such lateral railroad with any railroad or railroads incorporated or to be incorporated in this state, and also with any highway or public improvement; provided, that if the parties interested can not agree upon the mode, manner, or point of

connection with such railroad or railroads, the same shall be determined in the same manner as the compensation for materials prescribed in section 3 of this chapter.
(Formerly: Acts 1869(ss), c.46, s.4.) As amended by P.L.62-1984, SEC.56.

IC 8-4-10-5
Sheriff as owner; nonresident, incompetent, or unknown party
Sec. 5. If any of the owners of any intervening lands aforesaid shall be unknown, nonresident, or incompetent to act, then the occupant of such lands or the agent of such owner shall be deemed and taken to be the owner of such lands; and in case where such owner or agent is unknown and such lands are unoccupied, then, in all such cases, the sheriff of such county shall be deemed the owner of such lands for all the purposes contemplated in this chapter, and shall be paid two dollars ($2) per day for every day's service in and about such matter.
(Formerly: Acts 1869(ss), c.46, s.5.) As amended by P.L.62-1984, SEC.57.

IC 8-4-10-6
Certificate of organization and route description; general powers and duties
Sec. 6. Such person or persons or company of persons, who shall determine to construct such lateral railroad, shall make out, under oath a certificate of the name or names of such person or persons, or company of persons, setting out the beginning, termination, and length of said proposed lateral railroad, and file the same in the recorder's office in the county or counties in which said road is located; and shall have the power and capacity to contract and be contracted with, to sue and to be sued, and generally to exercise such powers and perform such acts and duties as may be necessary and proper to carry out the purposes contemplated by this chapter; and in cases of sale or assignment, the purchasers, assignees, or lessees thereof shall file the same in such recorder's office; and such certificate of organization, sale, or assignment shall be, by the recorder, recorded in the proper record of his office; and for all services aforesaid, such recorder shall be entitled to receive fifteen cents ($.15) for each one hundred (100) words.
(Formerly: Acts 1869(ss), c.46, s.6.) As amended by P.L.62-1984, SEC.58.

IC 8-4-10-7
Viewers; fee
Sec. 7. The viewers mentioned in this chapter shall each receive two dollars ($2) per day for their services, to be paid by said petitioners.
(Formerly: Acts 1869(ss), c.46, s.7.) As amended by P.L.62-1984, SEC.59.
IC 8-4-10-8
Construction across highways or roads; prohibition
Sec. 8. It shall be lawful for any such person or persons, or company, or owner, or owners, or their lessees as referred to in IC 1971, 8-4-10-1 to construct such lateral railroad across public highways or roads. This chapter is to apply to all such lateral railroads and highway or road crossings presently planned, under construction, previously constructed, or to be constructed in the future. Said person, or persons, or company, or owner, or owners, or their lessees, shall comply with all laws or regulations of the State of Indiana, or any agency thereof, concerning the location, construction, or maintenance of such railroads or crossings of public highways or roads.
(Formerly: Acts 1974, P.L.29, SEC.1.) As amended by P.L.112-1995, SEC.1.



CHAPTER 11. EXTENSION OF RAILROAD FRANCHISE

IC 8-4-11-2
Eminent domain
Sec. 2. Any railroad company extending its line under the provisions of this chapter may acquire right of way and other property, by condemnation or otherwise, in the same manner and with the same effect as if such extension had been included within the original articles of association of such company.
(Formerly: Acts 1879, c.28, s.2.) As amended by P.L.62-1984, SEC.60.



CHAPTER 12. ABANDONMENT OF CERTAIN RAILROADS

IC 8-4-12-2
Takeover of derelict company by new company; appraisement
Sec. 2. Any company that is or that may be organized under the general laws of this state providing for the incorporation of railroad companies may complete any such abandoned road or part thereof, and shall, for such purpose, be invested with all the rights, privileges, interests, rights of way, franchises, properties, and immunities of such derelict railroad company, and shall proceed to construct the same, as is hereafter provided. However, before any such new company shall succeed to said rights, privileges, interests, rights of way, franchises, properties and immunities, and before it shall proceed to complete such road or part of such road, the value of the same shall be ascertained by:
(1) one (1) disinterested freeholder in any county through which the line of the road may run; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana, one (1) of whom shall be selected by said new company, and one (1) by the old company, or the assignee or purchaser of the franchises thereof, and the other by the auditor of such county. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the property. The freeholder and the two (2) appraisers appointed under subdivisions (1) and (2) shall constitute a board of appraisers; and in the event that the said old company, or the assignee or purchaser of the franchises thereof, shall fail or refuse, upon request, to name such appraiser, then the appraiser shall be named by the said auditor. Such board of

appraisers shall take an oath to faithfully discharge their duties, and make a true and impartial appraisement of such rights, privileges, interests, rights of way, franchises, properties and immunities. Such board shall report their appraisement to said auditor, and, upon the payment of the same by such new company to the treasurer of such county, it shall succeed to and be invested as aforesaid. Nothing in this chapter shall authorize or permit any railroad company which has constructed and is operating its road to change its line of road from that now used and occupied so as to avoid any point named in their charter or articles of association.
(Formerly: Acts 1867, c.80, s.2; Acts 1877, c.68, s.2; Acts 1975, P.L.76, SEC.3.) As amended by P.L.113-2006, SEC.5.

IC 8-4-12-3
Payment of appraised value; disposition
Sec. 3. The money so paid, as is provided in section 2 of this chapter, shall be held by such treasurer in trust for the payment, firstly, of the debts of such old company; and, secondly, the balance, if any, shall be equitably distributed among the stockholders thereof.
(Formerly: Acts 1867, c.80, s.3.) As amended by P.L.62-1984, SEC.62.

IC 8-4-12-4
Fees of appraisers
Sec. 4. The said appraisers shall receive for their service, five dollars ($5.00) per day for the time by them employed, to be paid by said treasurer out of the amount of said assessment.
(Formerly: Acts 1867, c.80, s.4.)

IC 8-4-12-5
Evidence of abandonment
Sec. 5. Any such railroad company whose road is incomplete who shall fail to complete the same, or who shall fail to expend at least twenty-five thousand dollars ($25,000) towards the completion thereof in each year, shall be taken and held to come within the purview of this chapter.
(Formerly: Acts 1867, c.80, s.5.) As amended by P.L.62-1984, SEC.63.

IC 8-4-12-6
Annual financial statement and report; filing
Sec. 6. All railroad companies in this state, or whose roads run into this state, shall, on the fifteenth day of January of each year, file with the auditor of state a statement in writing, verified by the affidavit of the treasurer of such company, showing the gross receipts of such company; the amount paid to each officer, the gross amount paid to other employees; the amount paid for rolling-stock; the amount paid for the actual construction of such road; itemizing the amount paid for earthwork, bridges, iron, ties, culverts and all other items of such construction; and also the amount of the capital stock

of such company, the assets thereof, and the rate of dividends to the stockholders, and also any and all other expenses of such company.
(Formerly: Acts 1867, c.80, s.6.)

IC 8-4-12-7
Completion of road by transferee company
Sec. 7. Whenever any railroad company, coming within the provision of this chapter, shall sell or transfer their property, rights, or franchises to any other railroad company, it shall be the duty of such last named railroad company to complete the road so transferred to them, and put the same in complete running order, within three (3) years after the time of such transfer; and upon failure so to do, it shall be taken and held to have abandoned and forfeited the same, and any company organized, as provided in this chapter, shall succeed to and be invested with the same, as is herein provided; provided, however, that nothing in this chapter contained shall be regarded as a recognition of the right of two (2) or more railroad companies to consolidate by voluntary agreement.
(Formerly: Acts 1867, c.80, s.7.) As amended by P.L.62-1984, SEC.64.



CHAPTER 13. VOLUNTARY DISSOLUTION OF RAILROAD COMPANIES

IC 8-4-13-2
Consent of shareholders; certificate of dissolution
Sec. 2. If the holders of record of all the outstanding shares of the capital stock of a corporation organized under the laws of this state for the purpose of constructing, owning, maintaining and/or operating a railroad other than a street railroad or an interurban railroad, consent, or have heretofore consented, in writing to its dissolution or if at a special meeting of which notice has been given to, or waived by, all the shareholders of every class, whether or not entitled to vote, a resolution is adopted, or has heretofore been adopted, by the votes cast in person or proxy by the holders of record of shares entitling them to exercise two-thirds (2/3) of the voting power, or such other proportion as the articles of incorporation or by-laws may require, declaring that it is desirable to wind-up and dissolve such corporation, the president or a vice-president and the secretary or an assistant secretary shall file in the office of the secretary of state a certificate verified by their oath, stating:
1. The name of the corporation.
2. The place where its principal office is located.
3. The names and post-office addresses of its directors and officers, and, if any post-office address be in a city, the street and number or any other particular description thereof, if known.
4. That it elects to wind-up and dissolve.
5. That (if) they have been authorized to execute and file such certificate by a resolution adopted as above provided or that they have been so authorized by the written consent of the holders of record of all the outstanding shares of the corporation.
(Formerly: Acts 1933, c.107, s.2.)

IC 8-4-13-3
Filing certificate; entry by secretary of state
Sec. 3. Upon the filing of any such certificate together with an affidavit of one (1) of the principal officers of said corporation containing a statement that said corporation has lawfully disposed of all of its property and that all debts, obligations and liabilities of the corporation have been paid, or discharged, or that adequate provision has been made therefor, including all taxes accrued up to the date of

such filing, the corporation shall be dissolved, and the secretary of state shall make an appropriate entry or record accordingly.
(Formerly: Acts 1933, c.107, s.3; Acts 1945, c.121, s.1.)

IC 8-4-13-4
Notice; publication
Sec. 4. The directors of such dissolved corporation shall forthwith cause a notice of such dissolution to be published once a week on the same day of each week for two (2) successive weeks in a newspaper published in and of general circulation in the county in which the principal office of the corporation is located.
(Formerly: Acts 1933, c.107, s.4.)



CHAPTER 14. REORGANIZATION OF RAILROADS AFTER SALE

IC 8-4-14-2
Certificate of reorganization
Sec. 2. In case of the sale of any railroad and its property (situated wholly or partly within this state, or situated partly in this state and partly in an adjoining state) by virtue of any mortgage or mortgages or deed or deeds of trust, either by foreclosure or other judicial proceedings, or pursuant to any power contained in such mortgage or mortgages or deed or deeds of trust, or by the joint exercise of said powers and authorities, the purchaser or purchasers thereof, their survivor or survivors, or he or his or they or their associates or assigns, may form a corporation by filing in the office of the secretary of state a certificate specifying the name and style of the corporation, the number of directors, the names of the first directors and the period of their service (not exceeding one (1) year), the amount of original capital, and the number of shares into which said capital is to be divided; and in case of the reorganization of any railroad and its property (situated wholly or partly within this state and whether owned prior to the reorganization proceedings by a

corporation of this state or by a corporation of another state) in a proceeding under section 77 of the Act of July 1, 1898, entitled "An act to establish a uniform system of bankruptcy throughout the United States," as amended, any three (3) or more persons, being either directors or officers of the railroad, may form a corporation by filing in the office of the secretary of state a certificate specifying the name and style of the corporation, the number of directors, the names of the first directors and the period of their service (not exceeding one (1) year), the amount of original capital, and the number of shares into which said capital is to be divided; and the persons signing said certificate, and their successors, shall be a body corporate and politic, by the name in said certificate specified, with power to sue and be sued, contract and be contracted with, and maintain and operate the railroad in said certificate named, and transact all business connected with same; and a copy of such certificate, attested by the signature of the secretary of state or his deputy, shall, in all courts and places, be evidence of the due organization and existence of the said corporation and of the matters in said certificate stated.
(Formerly: Acts 1945, c.202, s.2.)

IC 8-4-14-3
Powers, rights, privileges, immunities, and franchises
Sec. 3. Such corporation shall possess all the powers, rights, privileges, immunities, and franchises in respect to said railroad, or the part thereof purchased or received pursuant to reorganization as aforesaid, and of all the real and personal property appertaining to the same, which were possessed or enjoyed by the corporation that owned or held the said railroad previous to such sale or reorganization proceeding by virtue of its charter and amendments thereto and other laws of this state or any state in which any part of said railroad is situate not inconsistent with the laws of this state. And it shall have power, at any time after the formation of the corporation as aforesaid, to assume any debts and liabilities of the former corporation or of the trustee in the reorganization proceeding, and to make such adjustment and settlement with any stockholder or stockholders or creditor or creditors of such former corporation as may be deemed expedient, and, for such purpose, to use such portions of the bonds and stock of said corporation as may be deemed advisable and in such manner as said corporation may deem proper; provided, that all subscribers to the original stock of said railroad company, their heirs, executors, and administrators shall (by the acceptance or adoption of this chapter by any purchaser or purchasers of any such railroad, as above provided) be released and discharged from all their unpaid subscriptions which shall not have been previously settled or arranged by agreement or compromise; and, provided, further, that such corporation, when so formed and organized, shall, in suing and being sued, and in operating such railroad, be subject to the general laws of this state not inconsistent with the original charter of said road and the amendments thereto. (Formerly: Acts 1945, c.202, s.3.) As amended by P.L.62-1984, SEC.67.

IC 8-4-14-4
Bonds, mortgages, or trust deeds as security
Sec. 4. (a) Said corporation shall have power to make and issue bonds, bearing any rate of interest, whether fixed or contingent, cumulative or noncumulative, payable at such times and places, and in such amount or amounts, and with such provisions with respect to redemption, sinking fund, maturity, issuance of said bonds in series, and conversion of said bonds into stock of said corporation at any time up to the maturity of said bonds, as it may deem expedient, and to sell and dispose of said bonds at such prices and in such manner as it may deem proper, to secure the payment of any bonds which it may make, issue or assume to pay by mortgage or mortgages or deed or deeds of trust of its railroad, or any part thereof, and of its real and personal property and franchises, and to act as a corporation.
(b) All property of said corporation included in such mortgage or mortgages or deed or deeds of trust, whether then held or thereafter acquired, shall be subject to the operation and lien of such mortgage or mortgages or deed or deeds of trust, and in case of sale under the same, it shall pass to and become vested in the purchaser or purchasers thereof so as to enable them to form a corporation in the manner herein prescribed, and to vest in such corporation all the faculties, powers, authorities, immunities, and franchises conferred by this chapter.
(Formerly: Acts 1945, c.202, s.4.) As amended by Acts 1981, P.L.11, SEC.48.

IC 8-4-14-5
Sinking fund; stock issuance
Sec. 5. Said corporation shall have power to establish a sinking fund for the payment of its liabilities, and to issue capital stock to such aggregate amount as may be deemed necessary, not exceeding the amount named in the certificate of organization, the shares of which stock may, if so provided in a plan of reorganization approved or confirmed by a court of competent jurisdiction, be held, for a period not exceeding fifteen (15) years, by trustees possessing such voting and other rights pertaining to said shares as may be provided in such reorganization plan and in the trust document executed pursuant thereto; may make preferred or other special stock; make and establish preference in respect to dividends and assets in favor of one (1) or more classes of stock over and above other classes, and secure the same in such order and manner and to such extent as said corporation may deem expedient; may determine whether all or part of the shares of its capital stock shall have a par value, and, if so, the number and par value of such shares, and whether all or a part of said shares shall be without par value, and, if so, the number of such shares; may provide that each class of stockholders shall elect a specified number of members of each board of directors; may

provide that stockholders shall have the privilege of cumulative voting in all elections of directors; may provide for the issuance of nondividend bearing and nonvoting script for fractional shares of stock; and may confer upon the holders of any of the bonds which it may issue or assume to pay the right to vote at all meetings of stockholders (not exceeding one (1) vote for each one hundred dollars ($100) of the par amount of said bonds), if deemed expedient; which right to vote, when once fixed, shall attach to and pass with said bonds, under such regulations as said corporation may prescribe, but shall not subject the holder to any assessment made by said company or to any liability for its debts, or entitle any holder thereof to dividends, or, in the alternative, may confer upon the holders of the bonds which it may issue or assume to pay, subject to such limitation, terms and conditions as said corporation may deem expedient to impose, the right to require that any number of the members of each board of directors (being not more than twenty-five (25) per cent of said members) shall at the time of their selection be persons satisfactory to the holders of said bonds provided that said corporation, subject to such limitations, terms and conditions as it may deem expedient to impose, may confer upon the holders of any issue of its bonds the right, whenever there shall be any unpaid accumulations of contingent interest thereon, to require that any number of the members of each board of directors shall at the time of their election be persons designated or nominated by the holders of the bonds of such issue, but in no case shall the number of directors so selected by bondholders exceed sixty per cent (60%) of the total number of members of the board of directors, and such right shall not subject the holder to any assessment made by said company or to any liability for its debts. The said corporation shall have capacity to hold, enjoy and exercise, within other states, the aforesaid faculties, powers, rights, franchises and immunities, and such others as may be conferred upon it by any law of this state or of any other state in which any portion of its railroad may be situate, or in which it may transact any part of its business; and may hold meetings of stockholders and of its board of directors, and do all corporate acts and things without this state as validly, and to the same extent, as it may do the same within the state, on the line of such road; and may make by-laws, rules and regulations, in relation to its business and the number of its directors, and the times and places of holding meetings of stockholders and directors; and may alter and change the same as may be deemed expedient.
(Formerly: Acts 1945, c.202, s.5.)

IC 8-4-14-6
Vesting of railroad in foreign railroad corporation
Sec. 6. In case a portion of any railroad situated within this state (a part of which is situated in another state) shall become vested in a corporation of another state, the said corporation may exercise and enjoy within this state, and also in such other state, for the purposes of such railroad and its business, all the rights, powers, faculties,

franchises, and privileges in this chapter contained; and its mortgages and trust deeds shall operate and be binding as therein specified, and all sales under the same shall be valid and effectual. Where the railroad of a railroad corporation organized under the laws of this state has or shall become vested in a railroad corporation of another state, pursuant to an order or decree of any court or courts of the United States, in a proceeding for the reorganization of such railroad corporation of another state, pursuant to Regional Rail Reorganization Act (11 U.S.C. 101(33), 1163 and 1166 et seq.), such reorganized railroad corporation may exercise and enjoy within this state for the purpose of such reorganized railroad and its business, all rights, powers, privileges, franchises, and immunities that were possessed and enjoyed by said railroad corporation organized under the laws of this state; and such reorganized railroad corporation, when necessary or proper, may exercise the power of eminent domain in acquiring additional lands or property necessary or convenient for betterments, maintenance, extension, or operation of such railroad, and for the construction, use, and maintenance of spurs, switches, sidetracks, depots, stations, terminals, and other facilities to be used in connection with such railroad, in the manner and to the extent and subject to the limitations applying to Indiana railroad corporations.
(Formerly: Acts 1945, c.202, s.6.) As amended by P.L.62-1984, SEC.68.

IC 8-4-14-7
Powers and duties
Sec. 7. Any railroad company incorporated under the provisions of this chapter, shall have the power and authority to acquire, by purchase or contract, the road, road bed, real and personal property, rights, and franchises, of any other railroad corporation or corporations which may cross or intersect the line of such railroad company, or any part of same, or the use and enjoyment thereof, in whole or in part, and may also purchase or contract for the use and enjoyment, in whole or in part, of any railroad or railroads, lying within adjoining states, may assume such of the debts and liabilities of such corporations as may be deemed proper; and upon purchasing any such railroad or railroads, all the real and personal property of such corporations, so purchased, and also the rights, powers, and franchises of the same, shall become vested in the railroad company so purchasing the same, together with all the rights, powers, privileges, and franchises conferred by the charter of the roads so purchased and all amendments thereto and the provisions of this chapter, and the company so purchasing or acquiring the title to, or use of such railroad or railroads shall have power to complete, maintain, and operate the same. Any railroad company incorporated under the provisions of this chapter shall also have power to consolidate with other railroad corporations in the continuous line, either within or without this state, upon such terms as may be agreed upon by the corporations owning the same; and also shall have the

power and authority to construct, equip, maintain, and operate branch railroads leading from the main line or from the termini of such railroad, from and to such points, with this state or any adjoining state, as may be deemed expedient, and in constructing the same shall have the right to enter in, and upon all lands, to survey routes, receive donations of lands or moneys, purchase, and condemn lands required for the use of the road, lay single or double tracks, to cross all watercourses and public highways, not unnecessarily obstructing the same, and in condemning lands for the use of such roads shall have all of the rights and powers conferred upon such corporations by their charters, and amendments and the general laws of this state, and all railroads purchased, and branch roads constructed as aforesaid, shall be vested in and become a part of the property of the corporation so purchasing or constructing the same, as aforesaid, and shall be in all things governed by the laws, rules, and regulations governing the corporation, purchasing or constructing the same as aforesaid, and be operated as part of its line of road upon purchasing or constructing any railroad as provided in this chapter, the corporation purchasing or constructing the same, shall have power and authority to issue new stock to such extent as may be considered advisable, and the same to dispose of, as provided in this chapter, and to issue and sell bonds to such extent as may be deemed expedient, and to secure the same by mortgages and deeds of trust upon all the real and personal property, rights, powers, and franchises of any railroad so purchased, constructed, or in course of construction as provided in this chapter; provided, that the provisions of this chapter shall not be so construed as to authorize any railroad company organizing under the same to consolidate with or acquire by contract or purchase the road, road bed, real and personal property, rights, and franchises of any railroad already built, equipped, and operated within the state of Indiana and which may cross or intersect the line of the road of any company organized under this chapter, but the powers of consolidation and purchase are hereby limited and restricted to such roads within the state of Indiana as may cross and intersect the same and which have not been equipped and operated in whole or in part.
(Formerly: Acts 1945, c.202, s.7.) As amended by P.L.62-1984, SEC.69.

IC 8-4-14-8
Savings provisions
Sec. 8. No rights, privileges, or immunities vested or accrued by or under Acts 1865, c.20, as amended, which was repealed by Acts 1945, c.202, s.8, shall be impaired or eliminated by reason of such repeal, nor shall such repeal affect any suits pending, rights of action conferred, or duties, restrictions, liabilities, or penalties imposed or required by or under Acts 1865, c.20, as amended, upon or of any corporation created or subject to Acts 1865, c.20, as amended, before March 6, 1945, it being understood that with respect to any corporation formed before March 6, 1945, the rights, powers, or

duties given or imposed by Acts 1865, c.20, as amended, which was repealed by Acts 1945, c.202, s.8, may be exercised or enforced after March 6, 1945, as though such repeal had not been enacted, whether or not such right, power, or duty has before March 6, 1945, been exercised or imposed upon such corporation.
(Formerly: Acts 1945, c.202, s.9.) As amended by P.L.62-1984, SEC.70.



CHAPTER 15. REPEALED



CHAPTER 16. CONSOLIDATION OF CERTAIN RAILROADS

IC 8-4-16-2
Joint agreement; stocks and bonds
Sec. 2. Such consolidation or merger shall be made in the following manner:
(1) The directors of the companies proposing to consolidate or merge may enter into a joint agreement, under the corporate seal of each company, for the consolidation or merger of such companies, and prescribing the terms and conditions thereof, the mode of carrying the same into effect, the name of the new company in the case of a consolidation or of the company that is to survive in the case of a merger, the number and names of the directors and other officers thereof, and in case of a consolidation who shall be the first directors and officers of the new company and their places of residence, and either the amount of the authorized capital stock of the new or surviving company and the number and par value of the shares of which it is to consist or, if the new or surviving company is to issue shares without par value or shares of more than one (1) class, the statements required in such case by IC 8-4-1-1, and the manner of converting into the capital stock of the new or surviving company, or of otherwise disposing of, the capital stock of each company, the capital stock of which is to be so converted or disposed of, and how and when the directors shall be chosen, with such other details as they shall deem necessary to perfect such consolidation or merger; provided, however, that

in case of a merger it shall not be necessary for such joint agreement to contain the provisions above specified with regard to the directors and officers and capital stock of the surviving company unless, and then only to the extent that, changes in respect to such matters are to be made by such merger agreement. Such joint agreement may also provide for the issue of shares of the capital stock of the new or surviving company in exchange for or conversion of bonds or other evidences of debt of each, all or any of the companies so consolidated or merged and may prescribe the manner, terms, and conditions of effecting such exchange or conversion. But in no case shall the capital stock, bonds, and other evidences of debt of the company formed by such consolidation or of the surviving company in case of a merger, including any shares of its capital stock issued in exchange for or conversion of bonds or other evidences of debt as herein provided, exceed the sum of the capital stock, bonds, and other evidences of debt of the companies parties to such consolidation or merger, at the par value thereof or, in the case of stock without par value, the amount of the consideration received therefor or the amount of the stated capital applicable thereto if greater than the amount of such consideration. Nor shall any bonds or other evidences of debt be issued as a consideration for such consolidation or merger. If any of the companies parties to such consolidation or merger is a corporation organized under the laws of any other state or states, or of any other state or states and this state, the joint agreement herein provided for may fix the location of the principal office of the new or surviving company in any of said states.
(2) If the holders of outstanding shares of stocks of any of the companies parties to such joint agreement representing two-thirds (2/3) (or such greater proportion as the articles of association, consolidation, or merger under which such company was formed may require) of the voting power of all the stock of such company entitled to vote thereon shall by consent in writing, acknowledged as are deeds entitled to be recorded and endorsed upon or annexed to such joint agreement, signify their assent thereto, it shall be deemed and taken as the adoption of such agreement by and on behalf of such company. If such agreement shall not be assented to in writing by stockholders of any of the companies parties thereto, as provided in this section, such agreement shall be submitted to the stockholders of such company at a meeting thereof called for the purpose of considering the same. Due notice of the time and place of holding such meeting, and the object thereof, shall be given by such company to its stockholders by written or printed notices addressed to each of the persons in whose names the capital stock of such company stands on the books thereof, and delivered to such persons respectively or sent to them by mail if their postoffice address is known to the company, at

least thirty (30) days before the time of holding such meeting, and also by a general notice published at least once a week for four (4) weeks successively in some newspaper published in the city, town, or county where such company has its principal office or place of business. At such meeting of stockholders, such agreement shall be considered and a vote by ballot taken for the adoption or rejection of the same and if the votes of the holders of outstanding shares of stock of such company representing at least two-thirds (2/3) (or such greater proportion of said articles may require) of the voting power of all the stock of such company entitled to vote thereon, present and voting in person or by proxy, shall be for the adoption of such agreement, then that fact shall be certified thereon by the secretary or assistant secretary of such company, under the seal thereof. When such agreement shall have been consented to or adopted by stockholders of each of the companies parties thereto, as provided in this section, such agreement, or a certified copy thereof, shall be filed in the office of the secretary of state and shall thenceforth be deemed and taken to be the agreement and act of consolidation or merger of the companies parties thereto, and thereafter such companies shall be one (1) company by the name provided in such agreement, but such act of consolidation or merger shall not release such new or surviving company from any of the restrictions, liabilities, or duties of the several companies parties to such consolidation or merger.
(Formerly: Acts 1937, c.59, s.2.) As amended by P.L.62-1984, SEC.71.

IC 8-4-16-3
Vesting of rights, privileges, and franchises in new or surviving company; bond
Sec. 3. Upon the consummation of such consolidation or merger, all the rights, privileges, exemptions, and franchises of each of the companies, parties to the same, and all the property, real, personal, and mixed, and all the debts due on whatever account to any of them, as well as all stock subscriptions and other things in action belonging to any of them, shall be taken and deemed to be transferred to and vested in, or to remain vested in, such new or surviving company, without further act or deed; and all claims, demands, property, rights of way, and every other interest shall be as effectually the property of the new or surviving company as they were formerly of the companies parties to such consolidation or merger; and the title to all real estate, acquired by deed or otherwise, under the laws of this state, vested in any of such companies, parties to such consolidation or merger, shall not be deemed to revert or be in any way impaired by reason of this chapter or anything done by virtue thereof, but shall be or remain vested in the new or surviving company by virtue of such consolidation or merger. And it shall be lawful for any railroad company formed on or after June 7, 1937, by the consolidation of one (1) or more railroad companies organized under the laws of this

state, or under the laws of this state and any other state or states, with one (1) or more railroad companies or corporations organized under the laws of any other state, or the laws of this state and any other state or states, or in the case of a merger of any such companies for the surviving company, to issue its bonds for the purpose of paying or retiring any bonds theretofore issued by any of said companies parties to such consolidation or merger, or for any purpose and to the amount authorized by the laws of the state or states under which any of said companies was organized, and to secure the same by mortgage upon its real or personal property, or both, franchises, rights, and privileges, whether within or without this state, and subject to the remedies for the enforcement of the same under the laws of any of said states. Any such consolidated or surviving company shall have the same right as any other railroad company organized under the laws of this state to confer on the holders of any bonds issued by it the right to convert the same into capital stock of the company. Nothing in this chapter shall be construed to compel any bondholder to accept payment in whole or in part for any bond or bonds held by him or to surrender the same before they shall become due.
(Formerly: Acts 1937, c.59, s.3.) As amended by P.L.62-1984, SEC.72.

IC 8-4-16-4
Survival of actions; creditors' rights; liens; survival
Sec. 4. The rights of all creditors of, and all liens upon the property of, any of such companies, parties to such consolidation or merger, shall be preserved unimpaired, and the respective companies shall be deemed to continue in existence to preserve the same, and all debts and liabilities incurred by any of such companies shall thenceforth attach to such new or surviving company, and be enforceable against it and its property to the same extent as if incurred or contracted by it. No actions or proceedings in which any of said such companies is a party shall abate or be discontinued by reason of such consolidation or merger, but may be conducted to final judgment in the name of such company, or such new or surviving company may be, by order of the court, on motion substituted as a party.
(Formerly: Acts 1937, c.59, s.4.)

IC 8-4-16-5
Repealed
(Repealed by P.L.1-1989, SEC.75.)



CHAPTER 17. SERVICE OF PROCESS ON RAILROADS

IC 8-4-17-2
Repealed
(Repealed by Acts 1975, P.L.81, SEC.2.)

IC 8-4-17-3
Repealed
(Repealed by Acts 1975, P.L.81, SEC.2.)

IC 8-4-17-4
Repealed
(Repealed by Acts 1975, P.L.81, SEC.2.)

IC 8-4-17-5
Repealed
(Repealed by Acts 1975, P.L.81, SEC.2.)

IC 8-4-17-6
Repealed
(Repealed by Acts 1975, P.L.81, SEC.2.)



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. CONTRACTS BETWEEN CONNECTING RAILROADS

IC 8-4-20-2
Ratification
Sec. 2. All contracts heretofore made in good faith between railroad companies organized under the laws of this state, acting by their respective boards of directors, by which the locomotives and trains of one (1) railroad company, for the transportation of freight and passengers, are to be run and operated over the track and road of another railroad company, are hereby ratified and made legal.
(Formerly: Acts 1873, c.77, s.2.)

IC 8-4-20-3
Operation upon tracks of another company; tort liability
Sec. 3. Every railroad company that shall run and operate its locomotives and trains upon the track and road of another railroad company shall be liable to third persons for all damages occasioned by such locomotives and trains, in the same manner and to the same extent as though the track and road upon which such locomotives and trains were run and operated belonged to the company owning and operating the same.
(Formerly: Acts 1873, c.77, s.3.)



CHAPTER 21. STOCKHOLDER'S RIGHTS IN SALE OR LEASE

IC 8-4-21-2
Dissenting shareholders; arbitration of claims
Sec. 2. A stockholder who, at such meeting, votes against such sale and then, within ten (10) days thereafter, signifies, in writing, to the purchasing company that he desires to dispose of his stock in the selling company shall be entitled to receive from such purchasing company the average market value of his stock for the six (6) months next preceding the day of the meeting of the selling company at which the sale is approved, on the surrender of his stock. If the purchasing company and the stockholder can not agree as to the value of the stock, the parties may submit the question to arbitration, to be conducted in accordance with the provision of law regulating arbitration, so far as applicable, by three (3) disinterested persons, to be appointed upon the motion of either of the parties by the judge of the circuit court of the county in which the owner of the stock resides, or in case he is nonresident of the state or of any county through or into which the road passes, then any county in which the road so sold passes.
(Formerly: Acts 1913, c.169, s.3.)

IC 8-4-21-3
Dissenting shareholders; arbitration of claims; deposit of award with court
Sec. 3. If such stockholder refuses for a period of ten (10) days after request therefor to submit the question to arbitration, then, upon the application of a director of either the purchasing or selling company, the proper judge shall appoint the arbitrators, who shall proceed and ascertain the value of the stock as if the question had been submitted by consent of both parties. If the party owning the stock refuses to receive the amount awarded, the company may deposit it with the clerk of the circuit court of the county in which the arbitration is held, which deposit shall operate as if payment was made to the owner of the stock. If the owner of the stock shall accept the award of the arbitrators, he shall surrender his stock certificates.
(Formerly: Acts 1913, c.169, s.4.)

IC 8-4-21-4
Notice of intention to arbitrate Sec. 4. In all cases of arbitration under sections 2 and 3 of this chapter, the party desiring such arbitration shall give the opposite party at least ten (10) days notice of his intention to apply to the judge for the appointment of arbitrators, which notice shall be served in the manner provided for the service of a summons, and must specify the time and place of hearing of the application. In cases of nonresidents, the notice shall be by publication for three (3) consecutive weeks in some newspaper printed in the county where the application is made.
(Formerly: Acts 1913, c.169, s.5.) As amended by P.L.62-1984, SEC.73.

IC 8-4-21-5
Approval by department
Sec. 5. A purchase or lease made under this chapter is not valid until it is approved by the Indiana department of transportation.
(Formerly: Acts 1913, c.169, s.6.) As amended by P.L.384-1987(ss), SEC.48; P.L.18-1990, SEC.56.



CHAPTER 22. STOCKHOLDER APPROVAL OF LEASE OR PURCHASE



CHAPTER 23. REPEALED



CHAPTER 24. PURCHASE AND SALE OF DEFUNCT RAILROADS

IC 8-4-24-2
Powers, privileges, facilities, and franchises
Sec. 2. Such corporation shall possess all the powers, rights, privileges, immunities, faculties, and franchises in respect to the said

railroad, or the part thereof purchased as aforesaid, which were possessed or enjoyed by the corporation that owned or held the said railroad previous to such sale by virtue of its charter or amendments thereto or other laws of this state, or of any state not inconsistent with the laws of this state in which any part of the said railroad is situate, and shall also have power, by agreement of the persons forming the said corporation as aforesaid, or by a vote of a majority in interest of the stockholders, at any time within six (6) months after the formation of the said corporation, to assume any debts or liabilities of the corporation which owned or held the said railroad before the said sale; and in like manner and within a like period, to make such adjustments with any stockholders of the said last mentioned corporation as it may deem expedient, and, for the said purposes, to use such portions of the bonds and stock it may be authorized to create as it may deem necessary, and in such manner as it may deem proper; and shall also have power to make and issue bonds, payable at such times and places and bearing such rates of interest as it may deem expedient, and to sell or dispose of such bonds at such prices and in such manner as it may deem proper, and to secure the payment of any bonds which it may make, issue, or assume to pay, by a mortgage or mortgages or deed or deeds of trust of its railroad, or of any part thereof, or any other of its property, real or personal; and may include in such mortgage or mortgages or deed or deeds of trust any locomotives, cars, and other rolling stock and equipments, and any machinery, tools, implements, fuel, and materials, whether then held or thereafter to be acquired for the constructing, operating, repairing, or replacing the said railroad, or any part thereof, or any of its equipments or appurtenances; all of which property, so included, whether then held or thereafter to be acquired, shall be subject to the lien and operation of such mortgage or mortgages or deed or deeds of trust, all franchises held by said corporation and connected with or relating to the said railroad, and all corporate franchises of the said company; which said franchises, in case of sale by virtue of any such mortgage or mortgages or deed or deeds of trust, are hereby declared to pass to the purchasers, so as to enable them to form a corporation in the manner prescribed in this chapter, and to vest in such corporation all the faculties, powers, authorities, immunities, and franchises conferred by this chapter; and the said corporation shall have power to establish a sinking fund for the redemption of any of its debts; and shall likewise have power to issue capital stock to such aggregate amount as it shall deem necessary, not exceeding any limitation which may be fixed by agreement with the persons forming the said company in the manner provided in this chapter, and may establish preference in respect to dividends in favor of one (1) or more classes of the said stock, in such order and manner and to such extent and with securities, as it may deem expedient; and may confer on holders of any bonds which it may issue or assume to pay such rights to vote at all meetings of stockholders, not exceeding one (1) vote for every one hundred dollars ($100) of the par amount of the said bonds, as may by it be

deemed advisable, which rights when once fixed, shall attach to and pass with such bonds, under such regulations as the bylaws may prescribe, to the successive holders thereof, but shall not subject any holders to any assessment by the said company, or to any liability for its debts, or entitle any holder to dividends; and the said corporation shall also have capacity to hold and enjoy and exercise within other states the aforesaid faculties, powers, rights, immunities, and franchises, and such others as may be conferred upon it by any law of the state or of any other state in which any part of its railroad may be situate or in which it may do any part of its business, and to hold meetings of stockholders and directors, and to do all corporate acts and all things without this state as validly as it may do the same within this state.
(Formerly: Acts 1861, c.78, s.2.) As amended by P.L.62-1984, SEC.75.

IC 8-4-24-3
Reciprocity; foreign corporations
Sec. 3. In case the part situate within this state of any railroad, a part of which is situate in another state, shall become vested in a corporation of such other state, and such corporation shall also acquire a part situate in such other state of the said railroad, the said corporation may exercise and enjoy, within this state, for the purpose of the said railroad and its business, so far as it may be endowed by the laws of the state of its creation with capacity to do so, all the powers, rights, faculties, privileges, immunities, and franchises enumerated in section 2 of this chapter, and its mortgages or trust deeds shall operate as therein specified.
(Formerly: Acts 1861, c.78, s.3.) As amended by P.L.62-1984, SEC.76.

IC 8-4-24-4
Liens and encumbrances
Sec. 4. Next in the order of lien to the existing mortgage debt of the old road shall stand the amounts due persons for labor performed, wood and other such materials furnished the old company in running the road, and damages for killing stock and right of way: Provided, That all the property of said company shall be liable for damages recovered against said company for stock killed or injured by them and exempt from mortgage liens.
(Formerly: Acts 1861, c.78, s.4.)

IC 8-4-24-5
Place of sale
Sec. 5. So much of any railroad as lies in this state and is embraced in the mortgage or mortgages sought to be foreclosed may be sold at such sale as an entirety; and the court making a decree or order of sale may declare, in the order, where the principal office of the railroad company is situate within the state, and may order the sale to be made at the court-house door of the county in which the

principal office within the state is situate.
(Formerly: Acts 1861, c.78, s.5.)

IC 8-4-24-6
Surrender or assignment of stock; acquisition of stock in reorganized company
Sec. 6. In case of the sale of a railroad, or any part thereof, as in section 1 of this chapter mentioned, full power is hereby given to the corporate authorities of the several counties, cities, townships, and other municipal corporations holding stock in the company by which such railroad was owned, and to all persons holding such stock in a fiduciary capacity, to surrender or assign such stock, and to accept and receive such new stock in any corporation which, after such sale, may become the owners of said railroad or any part thereof, as may be apportioned or given in respect to the said first mentioned stock under any reorganization of the ownership of the said railroad.
(Formerly: Acts 1861, c.78, s.6.) As amended by P.L.62-1984, SEC.77.

IC 8-4-24-7
Settlement of former account
Sec. 7. No purchaser or purchasers of any railroad shall be entitled to any rights or benefits under this chapter until such purchaser or purchasers shall first assume and pay, in money or first class or satisfactory securities, to be issued by the new corporation formed upon the sale or transfer of any railroad as herein provided for, as the creditor or creditors may elect, all ticket balances and back charges for freight, with interest, whether due upon account, judgment of a court of record, bond, note, or other instrument in writing, which the former railroad corporation may have owned or been in arrears for, to any connecting railroad company, operating a railroad entirely or in part in this state.
(Formerly: Acts 1861, c.78, s.7.) As amended by P.L.62-1984, SEC.78.

IC 8-4-24-8
Amendment or repeal of chapter
Sec. 8. This chapter may be amended or repealed at the discretion of the legislature.
(Formerly: Acts 1861, c.78, s.8.) As amended by P.L.62-1984, SEC.79.



CHAPTER 25. UNDERWRITING BONDS OF FOREIGN RAILROADS

IC 8-4-25-2
Petition
Sec. 2. The petition of the stockholders specified in section 1 of this chapter shall state the facts relied on to show the benefits accruing to the company indorsing or guaranteeing the bonds above mentioned.
(Formerly: Acts 1883, c.127, s.2.) As amended by P.L.62-1984, SEC.80.

IC 8-4-25-3
Limitation on amount
Sec. 3. No railway company shall, under the provisions of this chapter, indorse or guarantee the bonds of any such railway company or companies as is above mentioned to an amount exceeding one-half (1/2) of the par value of the stock of the railway company so indorsing or guaranteeing as authorized under this chapter.
(Formerly: Acts 1883, c.127, s.3.) As amended by P.L.62-1984, SEC.81.



CHAPTER 26. SETTLEMENT OF RAILROAD MORTGAGES



CHAPTER 27. DISPOSITION OF FORECLOSED FOREIGN RAILROAD PROPERTY

IC 8-4-27-2
Acquiring corporation; certificate of articles of incorporation; filing; powers and duties
Sec. 2. In case the whole or any part of any railroad situate within this state (a part of which is situate in another state) shall become vested in a corporation of such other state, and such corporation shall also acquire a part of such railroad situate in such other state, the said corporation may exercise and enjoy, within this state, for the purposes of such railroad and its business, all the powers, rights, privileges, immunities, and franchises of a railroad corporation organized under the statutes of this state; provided, that such corporation shall have filed, in the office of the secretary of state of this state, a copy of its certificate of articles of incorporation, certified by the secretary of state of such other state; and provided, further, that the corporation which acquires any such railroad shall hold and operate the part thereof so acquired in this state, and shall exercise the powers, rights, privileges, immunities, and franchises hereby conferred, subject to all the rights, powers, privileges, duties, and obligations prescribed by the general laws of this state, for the regulation, government, taxation, or control of railroad companies organized under the laws of this state; and provided, further, that this chapter shall not be construed as authorizing any railroad company to purchase any parallel and competing line of railroad in this state.
(Formerly: Acts 1921, c.11, s.2.) As amended by P.L.62-1984, SEC.82.



CHAPTER 28. REPEALED



CHAPTER 29. AWARDS AGAINST RAILROAD CARRIERS

IC 8-4-29-2
Action against carrier
Sec. 2. If a carrier does not comply with an order for the payment of money within the time limit in an order, the complainant (or a person for whose benefit the order was made) may file, in the circuit or superior court of a county into or through which the road of the carrier runs, a complaint setting forth briefly the causes for which the complainant claims damages and the order of the Indiana department of transportation in the premises. Such suit shall proceed in all respects like other civil suits for damages, except that, on the trial of the suit, the findings and order of the department shall be prima facie evidence of the facts therein stated, and the complainant, if the complainant prevails, shall be allowed a reasonable attorney's fee, collected as a part of the cost of the suit. No proof of the findings and order of the department shall be required unless the allegations in the complaint concerning the same are specially denied by a pleading under oath.
(Formerly: Acts 1913, c.273, s.2.) As amended by P.L.384-1987(ss), SEC.51; P.L.18-1990, SEC.59.

IC 8-4-29-3
Limitation of actions
Sec. 3. All complaints for the recovery of damages shall be filed with the Indiana department of transportation within two (2) years from the time the cause of action accrues. A complaint for the enforcement of an order for the payment of money shall be filed in

court within one (1) year from the date of the order.
(Formerly: Acts 1913, c.273, s.3.) As amended by P.L.384-1987(ss), SEC.52; P.L.18-1990, SEC.60.

IC 8-4-29-4
Joinder of parties; service of process
Sec. 4. (a) In suits filed under this chapter, all parties in whose favor the Indiana department of transportation may have made an award for damages by a single order may be joined as plaintiffs, and all the carriers that are parties to the order awarding damages may be joined as defendants. The suit may be maintained by joint plaintiffs against joint defendants in a county where one (1) of the joint plaintiffs could maintain a suit against one (1) of the joint defendants. Service of process against one (1) of the joint defendants as may not be found in the county where the suit is brought may be made in any other county of the state as provided by law.
(b) In case of a joint suit, the recovery, if any, may be by judgment in favor of one (1) or more of the plaintiffs against one (1) or more of the defendants found to be liable to the plaintiff or plaintiffs.
(Formerly: Acts 1913, c.273, s.4.) As amended by P.L.384-1987(ss), SEC.53; P.L.18-1990, SEC.61.

IC 8-4-29-5
Cumulative effect of chapter
Sec. 5. The provisions of this chapter are cumulative to all other rights and remedies of the parties and all other powers of the Indiana department of transportation.
(Formerly: Acts 1913, c.273, s.5.) As amended by P.L.62-1984, SEC.83; P.L.384-1987(ss), SEC.54; P.L.18-1990, SEC.62.



CHAPTER 30. REPEALED



CHAPTER 31. RAILROAD'S LIABILITY FOR FIRE DAMAGE

IC 8-4-31-2
"Railroad corporations" defined
Sec. 2. The term "railroad corporations" contained in this chapter shall be deemed and taken to mean all corporations, companies, and individuals which on or after April 21, 1911, own or operate any railroad within this state.
(Formerly: Acts 1911, c.107, s.2.) As amended by P.L.62-1984, SEC.84.



CHAPTER 32. RAILROAD'S LIABILITY FOR LIVESTOCK

IC 8-4-32-2
Complaints; venue
Sec. 2. If an animal is killed or injured by the locomotives, cars, or other carriages used on any railroad in or running into or through Indiana, whether the railroad is run and controlled by the company, a lessee, an assignee, a receiver, or other person, an owner of the animal may file a complaint and prosecute a claim in the circuit court of the county in which the animal was injured or killed.
(Formerly: Acts 1863, c.25, s.2.) As amended by P.L.1-1990, SEC.119.

IC 8-4-32-3
Summons; service
Sec. 3. When the complaint is filed in the circuit court under section 2 of this chapter, the clerk of the court shall issue a summons in the case as in other cases. The summons may be served by copy on any conductor on any train on the road passing into or through the county.
(Formerly: Acts 1863, c.25, s.3.) As amended by P.L.1-1990, SEC.120.

IC 8-4-32-4
Parties
Sec. 4. The action may, in all cases contemplated by this chapter, be brought against the railroad as defendants, whether the same is or was being run by the company, or by a lessee, assignee, receiver, or other person in the name of such company.
(Formerly: Acts 1863, c.25, s.4.) As amended by P.L.62-1984, SEC.86.

IC 8-4-32-5
Judgment upon hearing; order to appear; answer; deposit in court

pending final judgment
Sec. 5. (a) After the hearing of the cause under this chapter, the court or jury trying the cause shall give judgment for the plaintiff or plaintiffs for the value of the animal or animals killed or the injury done, without regard to the question whether the killing or injury was the result of willful misconduct, negligence, or unavoidable accident.
(b) If the cause is commenced in the county specified under section 2 of this chapter, the court shall, on motion of the plaintiff or plaintiffs, on the rendition of the judgment, or afterward, at any time, after notice is served on the railroad company defendant, order a writ to issue, directed to the sheriff of the proper county, for any agent, conductor, or employee of the railroad company or the lessee, a receiver, or an assignee of the company, named in the motion, to appear and answer upon oath as to:
(1) the amount of money in their hands, if any, belonging to the company or the assignee, lessee, or receiver; and
(2) the probable amount of money receivable by the agent, conductor, or employee belonging to the railroad company, lessee, assignee, or receivers.
(c) If an agent, a conductor, or an employee ordered to appear under subsection (b) answers that the agent, conductor, or employee has any money, or is in constant receipt of money as agent, conductor, or employee, the court shall order the agent, conductor, or employee to pay into the clerk's office of the court, at the times named by the court, the portions of the money held or received, not exceeding one-half (1/2) the amount held or received, as may be determined just by the court, until the judgment and costs are fully paid and satisfied.
(Formerly: Acts 1863, c.25, s.5.) As amended by P.L.1-1990, SEC.121.

IC 8-4-32-6
Repealed
(Repealed by P.L.1-1990, SEC.122.)

IC 8-4-32-7
Applicability to fenced property
Sec. 7. This chapter shall not apply to any railroad securely fenced in, and such fence properly maintained by such company, lessee, assignee, receiver, or other person running the same.
(Formerly: Acts 1863, c.25, s.7.) As amended by P.L.62-1984, SEC.88.

IC 8-4-32-8
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)



CHAPTER 33. FENCING RAILROADS

IC 8-4-33-2
Failure of railroad to construct; construction by abutting landowner; compelling payment by railroad
Sec. 2. If such railroad corporation, lessee, assignee, receiver or other person or corporation aforesaid neglect or refuse to construct such fence, barriers or cattle-guards as provided in the preceding section, the owner of any lands abutting on the land or right of way

of said railroad shall have the right (after giving thirty (30) days' notice in writing of his intention so to do, to be served upon the nearest freight receiving and shipping agent employed by the company or person controlling and operating said railroad), to enter upon the land, right of way and track of said railroad, and may build, erect and construct such fences, barriers and cattle-guards as therein provided for, so far as the lands of such landowner abuts on the land and right of way of such railroad, and when he has completed the same, he may present for payment to the agent of such corporation or person controlling and operating such road at the nearest shipping station to the tract of land so fenced, an itemized statement, verified by the affidavit of such person, or his agent, of the expenses thereof, including material and labor, and if such corporation or person so operating said road neglects or refuses for sixty (60) days to pay said account, such landowner may recover, in any court of competent jurisdiction, the reasonable value of such fence, barrier and cattle-guards from said corporation or person operating the same, together with reasonable attorney's fees: Provided, however, If such railroad corporation or other person operating the same, so liable for the value of such fence, cattle-guards and barriers, shall, within said sixty (60) days, make a tender of a sum of money to such person in satisfaction of such claim or liability against such corporation or person, and such person to whom such tender is made shall refuse to accept the same in satisfaction of such claim, and shall sue for the recovery of the value of such fence, barriers and cattle-guards, and shall not recover more than the amount so tendered, he shall not in such action recover attorney's fees.
(Formerly: Acts 1885(ss), c.91, s.2.)

IC 8-4-33-3
Maintenance and repair
Sec. 3. When such fence, barrier and cattle-guards are completed, such railroad corporation, lessee, assignee, receiver or other person or corporation operating and controlling the same shall keep the same in good repair and sufficient to answer the purposes for which constructed, and if any such corporation, lessee, assignee, receiver or other person or corporation shall permit any part of the fence, barrier or cattle-guards to get out of repair so that it will not turn cattle, horses, mules, sheep, hogs or other stock, the owner of the land abutting upon the land or right of way of such railroad may notify the agent, in writing, for receiving and shipping freight at the station nearest the tract of land so owned by such person, that a portion of the fence is out of repair, stating where the same is out of repair, and the probable cost of making such repair, and if such railroad corporation, lessee, assignee, receiver or other person or corporation shall fail, for thirty (30) days, to make or commence such repairs, such abutting landowner shall have the right to enter upon the land, right of way and railroad track, and make such repairs, and shall furnish a sworn itemized account of the cost of such repairs, including the material necessarily used and the labor, to the agent

aforesaid, and if such bill is not paid within sixty (60) days from the time the same was so furnished to such agent, the said party so making such repairs may recover the reasonable value of such repairs so made from such railroad corporation, lessee, assignee, receiver, or other person or corporation so controlling and operating the same, together with reasonable attorney's fees: Provided, That in case the said railroad corporation or person operating the same, liable for such repairs, shall, within said sixty (60) days, tender to such person so making such repairs a sum of money in satisfaction of such repairs made by him, and such person shall refuse to accept the same, and shall sue for the recovery of the value of such repairs, and shall not recover more than was so tendered, he shall not recover attorney's fees in such suit.
(Formerly: Acts 1885(ss), c.91, s.3.)

IC 8-4-33-4
Liability for stock killed or injured
Sec. 4. Nothing in this chapter contained shall in any manner affect or change the liability of railroad corporations, or of the assignees, lessees, or receivers of such corporations, for stock killed or injured upon their railroads; but such liability shall exist and be governed as if this chapter had never been enacted.
(Formerly: Acts 1885(ss), c.91, s.4.) As amended by P.L.62-1984, SEC.90.

IC 8-4-33-5
Farm crossings; constructing gates and bars
Sec. 5. All gates and bars at farm crossings, shall, in the absence of a contract or agreement to the contrary, be constructed and maintained and kept closed by the owner of such farm crossing.
(Formerly: Acts 1885(ss), c.91, s.5.)



CHAPTER 34. REPEALED



CHAPTER 35. REPEALED






ARTICLE 4.5. TRANSPORTATION CORRIDOR PLANNING

CHAPTER 1. DEFINITIONS

IC 8-4.5-1-2
"Applicant"
Sec. 2. "Applicant" refers to an applicant for a grant under IC 8-4.5-5.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-3
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 8-4.5-1-4
"Commissioner"
Sec. 4. "Commissioner" refers to the commissioner of the Indiana department of transportation appointed under IC 8-23-2-2.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-5
"Department"
Sec. 5. "Departments" refers to the Indiana department of transportation and the department of natural resources acting jointly under this article.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-6
"Director"
Sec. 6. "Director" refers to the director of the department of natural resources appointed under IC 14-9-2-1.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-7
"Executive"
Sec. 7. "Executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-8
"Fund"
Sec. 8. "Fund" refers to the transportation corridor fund

established by IC 8-4.5-3-7.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-9
"Governmental entity"
Sec. 9. "Governmental entity" refers to any of the following:
(1) An agency or instrumentality of the state.
(2) A political subdivision.
(3) An agency or instrumentality of a political subdivision.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-10
"Legislative body"
Sec. 10. "Legislative body" has the meaning set forth in IC 36-1-2-9.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-11
"Municipality"
Sec. 11. "Municipality" has the meaning set forth in IC 36-1-2-11.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-12
"Political subdivision"
Sec. 12. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-13
"Program"
Sec. 13. "Program" refers to the recreational trails program established by IC 8-4.5-5.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-14
"Property owner"
Sec. 14. "Property owner" refers to a person that:
(1) owns property adjacent to a recreational trail; and
(2) is not a responsible party.
For purposes of this section, a person that satisfies both subdivisions (1) and (2) is a property owner even if the person owns any part of a fee simple interest in the corridor.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.1.

IC 8-4.5-1-15
"Public utility"
Sec. 15. "Public utility" has the meaning set forth in IC 8-1-8.5-1.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-16 "Recreational trail"
Sec. 16. "Recreational trail" means a trail or path that:
(1) includes a corridor along any part of its length; and
(2) is intended to be used for:
(A) bicycling;
(B) exercising;
(C) hiking;
(D) running;
(E) riding:
(i) in or on a vehicle of any kind, regardless of the means of propelling the vehicle; or
(ii) on any animal;
(F) walking; or
(G) any other recreational purpose.
However, the term does not include a highway, road, or street (as defined in IC 8-23-1-23).
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.2.

IC 8-4.5-1-17
"Responsible party"
Sec. 17. "Responsible party" means the person or governmental entity that is responsible for operating a recreational trail.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-1-18
Repealed
(Repealed by P.L.158-1999, SEC.21.)

IC 8-4.5-1-19
Repealed
(Repealed by P.L.158-1999, SEC.21.)



CHAPTER 2. REPEALED



CHAPTER 3. TRANSPORTATION CORRIDOR USE MASTER PLAN

IC 8-4.5-3-2
Repealed
(Repealed by P.L.133-2012, SEC.57.)

IC 8-4.5-3-3
Updated list of priorities
Sec. 3. The departments annually shall update the list prepared under section 1(1) of this chapter and the priorities set under section 1(2) of this chapter based on the following:
(1) Annual system diagram map and supplemental information submitted to the state agencies identifying potential abandonment applications.
(2) Changes in local agency interest.
(3) Availability of funds.
(4) Possible future uses for rail, transit, highway, bicycle, pedestrian, utility, communication, or recreation corridors.
As added by P.L.40-1995, SEC.3. Amended by P.L.133-2012, SEC.58.

IC 8-4.5-3-4
Petition regarding corridor identified for preservation
Sec. 4. The Indiana department of transportation shall file a petition with the United States Surface Transportation Board for public use conditions on a corridor that has been identified for preservation under this chapter.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.4; P.L.133-2012, SEC.59.

IC 8-4.5-3-5 Petition regarding corridor not identified for preservation
Sec. 5. The Indiana department of transportation, in cooperation with any of the following, may file a petition with the United States Surface Transportation Board for public use conditions on any corridor not described in section 4 of this chapter and for which a petition has been filed:
(1) The department of natural resources.
(2) Local government agencies.
(3) Statewide utility associations.
(4) Nonprofit special interest groups.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.5.

IC 8-4.5-3-6
Reports
Sec. 6. The departments annually shall assemble a written report containing the following information:
(1) A description of the rights-of-way that have been abandoned during the previous year. This description is not required to include the legal description of any of the rights-of-way.
(2) Any property that has been purchased under the program.
(3) Sources of funds for the program.
(4) Other information that the departments consider relevant.
As added by P.L.40-1995, SEC.3. Amended by P.L.133-2012, SEC.60.

IC 8-4.5-3-7
Transportation corridor fund
Sec. 7. (a) The transportation corridor fund is established to provide money for the purposes of this article. The fund shall be administered by the Indiana department of transportation.
(b) Expenses of administering the fund shall be paid from money in the fund. The fund consists of the following:
(1) All federal money received by the state that may be used for the purposes of this article and that is allocated by the Indiana department of transportation.
(2) Revenue derived from recreational trails under IC 8-4.5-6.
(3) Contributions made for the purposes of this article.
(4) Appropriations made by the general assembly.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest earned from these investments shall be credited to the fund.
(d) Except for money appropriated from the state general fund, money in the fund at the end of a state fiscal year does not revert to the state general fund. Unexpended appropriations from the state general fund revert to the state general fund at the end of a state fiscal year.
(e) Money in the fund is appropriated for the purposes of this article.
As added by P.L.40-1995, SEC.3.



CHAPTER 4. ACQUISITION OF ABANDONED RIGHTS-OF-WAY BY THE STATE

IC 8-4.5-4-1.5
Assistance in acquisition of railroad's interest
Sec. 1.5. The board shall advise and assist the Indiana department of transportation in matters concerning the acquisition of a railroad's interest in a corridor under this chapter.
As added by P.L.59-2005, SEC.3.

IC 8-4.5-4-2
Purposes of acquisition
Sec. 2. The state may acquire any part of a railroad's interest in a corridor under this chapter for any of the following purposes:
(1) A present or future rail line.
(2) A transportation corridor.
(3) A communication corridor.
(4) A recreational trail.
(5) A utility corridor.
(6) The preservation of a railroad corridor.
(7) Any combination of purposes described in subdivisions (1) through (6).
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.7.

IC 8-4.5-4-3
County meeting to consider acquisitions
Sec. 3. (a) The Indiana department of transportation shall hold at least one (1) public meeting in a county through which the corridor passes before determining whether the state should acquire a railroad's interest in a corridor that is proposed to be abandoned. Notice of the meeting must be given in accordance with IC 5-14-1.5.
(b) In addition to the notice requirements of IC 5-14-1.5, the department shall give notice of a meeting under this section to the following:
(1) The county commissioners of each county through which the railroad's interest in the proposed abandoned corridor passes.
(2) The legislative body of each city or town:
(A) through which the railroad's interest in the corridor passes; or
(B) that is within one (1) mile of any part of the railroad's

interest in the corridor.
(3) The railroad that proposes to abandon the railroad's interest in the corridor.
(4) The Indiana utility regulatory commission.
Notice must be given to the persons described in subdivisions (1) through (4) not later than the date notice is required to be published under IC 5-14-1.5.
(c) The department may hold additional meetings before making a determination under this chapter.
(d) The department shall hold a meeting under this section in each county through which the railroad's interest in the corridor passes.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.8; P.L.59-2005, SEC.4.

IC 8-4.5-4-4
Factors to be considered
Sec. 4. In determining whether the state should acquire any part of a railroad's interest in a corridor, the Indiana department of transportation shall consider the following factors:
(1) The potential for future use of the railroad's interest in the corridor as a freight or high-speed passenger rail line, considering the following:
(A) The potential need for use of the railroad's interest in the corridor for future transportation purposes.
(B) The cost of maintaining the railroad's interest in the corridor during any time before the future transportation use will begin.
(C) The effect of any interim use and the future transportation use of the railroad's interest in the corridor on property owners.
(D) Any relevant requirement of any federal law.
(E) Any other factor the department considers relevant.
(2) Based on the recommendation of the department of natural resources, the potential for recreational use of the railroad's interest in the corridor considering the following:
(A) The recreational value of the railroad's interest in the corridor.
(B) The feasibility of using the railroad's interest in the corridor for recreation.
(C) The likelihood that there may be significant recreational use of the railroad's interest in the corridor if the railroad's interest in the corridor is converted to a recreational trail.
(D) The general acceptability of the proposed recreational use of the railroad's interest in the corridor to property owners and the community at large.
(E) The existence of a willing person, whether public or private, to operate the railroad's interest in the corridor for the proposed recreational use.
(F) Any relevant requirement of any federal law.
(G) Any other factor the department considers relevant. (3) The potential for the use of the railroad's interest in the corridor for communications or utility use.
(4) Whether there are funds to acquire the railroad's interest in the corridor.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.9.

IC 8-4.5-4-5
Repealed
(Repealed by P.L.59-2005, SEC.5.)

IC 8-4.5-4-6
Acquisition
Sec. 6. (a) If:
(1) a determination is made under this chapter to acquire the railroad's interest in the corridor; and
(2) money is available in the fund;
the state shall acquire the railroad's interest in the corridor under IC 4-20.5-3.
(b) An acquisition by the state under this chapter does not deprive a public utility of the use of all or part of the railroad's interest in the corridor, if, at the time of acquisition:
(1) the public utility is occupying and using all or part of the railroad's interest in that corridor for the location and operation of its facilities; or
(2) the public utility has acquired an interest for use of all or part of the railroad's interest in the corridor.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.11.

IC 8-4.5-4-7
Deposit of revenues
Sec. 7. If the state acquires any interest in the corridor under this article, all revenues from a railroad's interest in a corridor acquired under this chapter, including payments derived from public utility or other easements, must be deposited in the fund.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.12.

IC 8-4.5-4-8
Acquisition for recreational purpose
Sec. 8. If a railroad's interest in a corridor is acquired under this chapter for a recreational purpose, the railroad's interest in the corridor must be developed and operated under IC 8-4.5-5.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.13.



CHAPTER 5. RECREATIONAL TRAILS PROGRAM

IC 8-4.5-5-2
Grant eligibility
Sec. 2. (a) The following are eligible to receive a grant under this chapter:
(1) A state agency.
(2) A political subdivision.
(3) A nonprofit organization.
(b) The following may not receive a grant under this chapter:
(1) A private trail project.
(2) A project for a private purpose.
(3) A private business.
(4) A developer.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-3
Duties of applicant
Sec. 3. (a) An applicant shall complete and submit an application as prescribed by the department of natural resources.
(b) An applicant may submit more than one (1) application in a state fiscal year.
(c) Two (2) or more eligible applicants may submit a joint application. A joint application must designate a lead applicant to serve as the principal contact with the department of natural resources.
(d) The department of natural resources may not consider an application under this chapter until the department determines that the requirements for approval of a recreational trail under IC 8-4.5-6 have been satisfied.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-4
Application
Sec. 4. (a) An application must contain the following information:
(1) The information required by IC 8-4.5-6-3.
(2) The applicant's name, mailing address, and telephone number. (3) The name, mailing address, and telephone number of an individual who will serve as liaison with the department of natural resources.
(4) A time schedule for the total trail project with the applicant's written assurance of project completion as scheduled.
(5) An adequate justification for the project based on the project eligibility criteria in section 5 of this chapter and the evaluation criteria in section 11 of this chapter.
(6) A written assurance from the applicant that the total trail used to justify the project will be adequately maintained and made available for the intended public use for at least twenty (20) years after completion of the project, except as approved by the board.
(7) The amount of the grant requested from the fund. The application may offer a matching fund contribution larger than is required.
(8) A certified copy of the following:
(A) If the entire project will be located within a municipality, an ordinance adopted by the legislative body of the municipality under IC 8-4.5-6-4 that includes a consent to approval of the grant application.
(B) If clause (A) does not apply, an ordinance adopted by the legislative body of each county in which any part of the project will be located under IC 8-4.5-6-4 that includes a consent to approval of the grant application.
(b) An application that is considered but not funded in a fiscal year may be resubmitted for consideration in the next fiscal year.
(c) An applicant may submit a request for a time schedule adjustment. A time schedule adjustment may be approved by the department of natural resources if the project involves unusually complex studies, extensive real estate negotiations, extensive analyses for environmental clearances, complex planning for associated developments, or other compelling reasons.
(d) An applicant may withdraw an application at any time.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-5
Eligibility criteria
Sec. 5. A proposed project must meet all of the following eligibility criteria:
(1) The project must be part of a local, an areawide, a regional, or a statewide plan.
(2) The trail route must be designed in a reasonably safe manner and to allow enjoyment of scenic views or points of historical interest. The route may use:
(A) existing roads, streets, or parkways if the normal flow of motor vehicle traffic will not be hindered;
(B) abandoned railroad corridors;
(C) water corridors, such as river levees and canal tow-paths;
(D) utility corridors; or (E) new rights-of-way, if necessary.
(3) The project must include a contribution of at least twenty percent (20%) matching funds. Matching funds must be from sources other than the program. Matching funds may not include other grants from state agencies or the provision of in kind services. The value of donated real property may be used to satisfy the matching fund requirement if both of the following apply:
(A) The real property is donated after the board's funding commitment.
(B) The value is based on a real estate appraisal acceptable to the department of natural resources. The appraisal is subject to review and approval by the department of natural resources after a funding commitment has been made.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-6
Permitted costs
Sec. 6. The following costs may be paid from a grant made under this chapter:
(1) Real property acquisition costs, including appraisal costs and negotiation costs.
(2) Trail surfacing, resurfacing, rehabilitation, modernization, upgrading, and reconstruction, including pavement repairs and overlays and shoulder widening and stabilization.
(3) Initial trail construction, including grading, drainage, paving, and erosion control.
(4) Bridge and culvert repair, modernization, replacement, or initial construction.
(5) Roadway intersection and interchange improvements, including warranted traffic signals that are an integral part of the project.
(6) Construction or improvement of rest areas, information centers, waysides, permanent interpretive displays, lighting, and restrooms, including the costs of utility connections that are an integral part of the project.
(7) Design engineering and construction inspection costs directly associated with the project.
(8) Storm drainage and storm sewer costs to the extent needed for draining the trail.
(9) Utility relocation costs necessary for trail construction or improvement if the utility is not located on a public road.
(10) Trail signs, fencing, landscaping, parking areas, and walkways.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-7
Prohibited costs
Sec. 7. The following costs may not be paid from a grant made under this chapter: (1) Any cost incurred before approval by the board of funding for a project.
(2) Routine maintenance of a trail, bridge, culvert, fence, or sign.
(3) Winter maintenance of a trail or bridge, including snow plowing, sanding, or salting.
(4) Overhead and operating costs associated with a project, such as auditing, legal, and administrative costs.
(5) Expenses associated with the preparation and submission of a project application.
(6) Predesign engineering and planning expenses.
(7) Utility costs other than those described in section 6 of this chapter.
(8) Pavement markings, traffic signs, safety appurtenances, or lighting, except as an integral part of a trail project.
(9) Purchase of office furnishings or equipment, construction equipment, or personal property.
(10) Sanitary sewers or water mains, except as necessary for restroom construction.
(11) General government expenses and expenses associated with the provision of any public service that are not otherwise eligible for project funding.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-8
Waiver of specified costs
Sec. 8. (a) Notwithstanding section 7 of this chapter, the board may grant a waiver from section 7 of this chapter for specified costs.
(b) An applicant must make a written request for a waiver under this section.
(c) If the board grants a waiver, the applicant may make the specified expenditure. Approval of a waiver does not imply or guarantee that a subsequent application will be approved.
(d) Unless an applicant requests an advance waiver and the request is approved before an expenditure, any costs incurred before a waiver is granted may not be reimbursed from a grant under this chapter.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-9
Waiver for acquisition of real property
Sec. 9. (a) Notwithstanding section 7(1) of this chapter, if there is extreme urgency involving real property acquisition, the board may grant an applicant's request for a waiver to acquire the real property immediately.
(b) A request for a waiver under subsection (a) must be in writing and include all of the following:
(1) Justification for the urgency of the acquisition.
(2) A description of the real property to be acquired.
(3) A county map showing the location of the real property to

be acquired.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-10
Request for preconstruction costs
Sec. 10. (a) The board may grant an applicant's request for preconstruction project planning design and development costs.
(b) A request submitted under subsection (a) must be in writing.
(c) The board may not grant a request under subsection (a) if the total design and development expenditure exceeds fifteen percent (15%) of the total construction costs for the project.
(d) The board shall require adequate documentation of eligible costs before approving reimbursement under this section.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-11
Review and evaluation of applications
Sec. 11. (a) The board:
(1) shall review each application;
(2) may verify the contents of an application; and
(3) may visit the trail site that is the subject of an application.
(b) The board shall evaluate each complete application on the basis of the following criteria:
(1) Whether the predicted use of the trail justifies the construction and maintenance costs.
(2) Need, in terms of the population to be served and existing trails in the area.
(3) Compatibility with local, areawide, regional, or statewide plans.
(4) The acceptability of the proposed trail to property owners.
(5) The general acceptability of the proposed trail to the community at large.
(6) Benefits of multiple uses and recreational opportunities.
(7) Quality of the site.
(8) Economic benefits to the local area.
(9) Accessibility for persons with disabilities.
(10) Interference with any existing public utility use.
(11) Other criteria set by the board.
(c) The board shall determine the applicants to whom grants will be awarded.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.14.

IC 8-4.5-5-12
Funding commitments
Sec. 12. The board is solely responsible for all funding commitments and shall determine which projects are funded, subject to availability of money in the fund.
As added by P.L.40-1995, SEC.3.
IC 8-4.5-5-13
Funding by board
Sec. 13. (a) The board may approve, modify, or deny an application for funds.
(b) The board may fund all or part of a project.
(c) The board may condition funding upon the applicant's adherence to a time schedule or to fulfillment of an agreement.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-14
Unexpended funds
Sec. 14. The board is not required to commit all funds available during a fiscal year. The board may reserve unexpended or repaid money for the next programming cycle or for anticipated present or future project needs or for other contingencies.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-15
Limitations on reimbursement
Sec. 15. Project costs that exceed the amount granted by the board may not be reimbursed from the fund or the state general fund. Reimbursement of project costs is limited to the percentage match approved by the board and actual eligible project costs incurred.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-16
Project agreement
Sec. 16. (a) After the board has approved funding for a project, the department of natural resources and the applicant must execute a project agreement.
(b) Except as provided in subsection (d), the agreement shall specify the responsibilities for project planning, design, real property acquisition, contracting, construction and materials inspection, and documentation and the criteria for each.
(c) The agreement shall specify the overall funding level approved and contain an estimated budget for eligible work items.
(d) The agreement shall specify that the department of natural resources shall assume control of the trail if the project fails because the applicant breaches the agreement.
(e) An entity having jurisdiction over a road shall administer a project located on a road. The entity by agreement may delegate part or all of this responsibility.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-17
Reimbursement of actual project costs
Sec. 17. (a) Actual eligible project costs incurred as specified in the agreement, not to exceed the amounts authorized by the project agreement, must be reimbursed.
(b) Project expenditures incurred after the board has made a

funding commitment but before execution of the agreement may be reimbursed if prior written authorization is obtained from the department of natural resources and a project agreement is subsequently executed. However, reimbursement may not be paid until the project agreement has been executed.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-18
Real property acquisitions
Sec. 18. (a) Real property may be acquired by lease, by easement, or in fee simple.
(b) If real property is acquired in fee simple, title must be taken in the name of the state.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-19
Audits
Sec. 19. The department of natural resources may audit all project costs incurred for compliance with the agreement, including costs that are part of the matching contribution.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-20
Revocation or repayment of funds
Sec. 20. The board may revoke funding commitments or seek repayment of funds loaned or granted, or take both actions, if any of the following are true:
(1) The terms of the project agreement have not been fulfilled.
(2) The department of natural resources finds that the application contained inaccuracies, omissions, errors, or misrepresentations.
(3) The time schedule for project completion was misrepresented or has not been maintained.
(4) The authority fails to comply with section 4(a)(7) of this chapter.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-21
Abandoned projects
Sec. 21. (a) If a project is completed and later abandoned, the department shall inform the board as soon as is reasonably possible.
(b) After the board receives notification under subsection (a), the board shall consider all possible uses by the state, including continued abandonment of the corridor.
As added by P.L.40-1995, SEC.3.



CHAPTER 6. LOCAL PARTICIPATION IN ESTABLISHMENT OF RECREATIONAL TRAILS

IC 8-4.5-6-2
Places to file
Sec. 2. Before a corridor in any part of a county may be converted for use as a recreational trail, a responsible party must file the information required by section 3 of this chapter with the following:
(1) The department of natural resources.
(2) If any part of the recreational trail is intended to be located in a municipality, with the executive of the municipality.
(3) If any part of the recreational trail is intended to be located on property not within a municipality, with the county executive of any county in which the recreational trail is intended to be located.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.16.

IC 8-4.5-6-3
Information to be filed
Sec. 3. A responsible party must file the following information under section 2 of this chapter:
(1) A description and map of the proposed recreational trail. The information filed under this subdivision must identify the following:
(A) The properties for which the responsible party has secured the legal right to use as a recreational trail.
(B) The properties for which the responsible party has not, at the time of the filing, secured the legal right to use as a recreational trail.
(2) The name and address of the responsible party. If the responsible party is not an individual, the following information about the responsible party must also be included:
(A) If the responsible party is a governmental entity, the

following:
(i) The name and address of the individual or body responsible for the administration of the governmental entity.
(ii) The name, address, and head of any agency of the governmental entity that will be responsible for the operation of the recreational trail.
(B) If the responsible party is a corporation of any kind, the officers of the corporation and the address at which legal documents for the corporation may be served.
(C) If the responsible party is a partnership of any kind, the names and addresses of all of the partners.
(D) If the responsible party is any other kind of entity, the name and address of each individual who satisfies the following:
(i) The individual belongs to or is affiliated with the entity.
(ii) The individual has some responsibility for the organization or governance of the entity.
(3) A project concept statement for the recreational trail, including a location map, cross-section, and sketch of the project, detailed enough to generate project cost estimates. The proposed project is not required to be designed before filing, but the concept must be reasonable from a transportation engineering standpoint and detailed enough to generate project cost estimates.
(4) An environmental impact statement, if required by law.
(5) An itemized cost estimate for the total project showing for each item the cost and funding source.
(6) Expenses, including personnel costs, costs of goods and services, contractual services, equipment, utilities, travel, and taxes. The information provided under this subdivision must specifically show expenses for:
(A) trail security;
(B) fencing;
(C) maintenance; and
(D) drainage.
(7) A trail operation agreement under which the responsible party agrees to operate the recreational trail. The trail operation agreement must provide that the responsible party shall grant easements to persons who own adjacent property on both sides of the recreational trail permitting those persons to cross the trail in a reasonable fashion given the use of the adjacent property. The following may require inclusion of other provisions in the trail operation agreement considered advisable:
(A) The department of natural resources.
(B) The executive of a county if an ordinance of the legislative body of the county is required to authorize the recreational trail under this chapter.
(C) The executive of a municipality if an ordinance of the

legislative body of the municipality is required to authorize the recreational trail under this chapter.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.17.

IC 8-4.5-6-4
Ordinances for authorization and regulation
Sec. 4. (a) After the responsible party completes the filings required by section 3 of this chapter:
(1) if the entire recreational trail is intended to be located within a municipality, the legislative body of the municipality may adopt an ordinance authorizing the recreational trail within the municipality; or
(2) if subdivision (1) does not apply, the legislative body of each county in which the recreational trail is intended to be located may adopt an ordinance authorizing the recreational trail within the county.
(b) A recreational trail is not authorized until both of the following occur:
(1) One (1) of the following applies:
(A) If the entire recreational trail is intended to be located in a municipality, the legislative body of the municipality adopts an ordinance under subsection (a)(1).
(B) If clause (A) does not apply, the legislative body of each county in which the recreational trail will be located adopts an ordinance under subsection (a)(2).
(2) The department of natural resources approves establishment of the recreational trail.
(c) The legislative body of a municipality or a county may adopt ordinances to regulate the use or operation of the recreational trail.
(d) The department of natural resources may do the following:
(1) Amend the approval given under subsection (b) to regulate the use or operation of the recreational trail.
(2) Authorize a county or a municipality to repeal an ordinance adopted under subsection (b) to revoke authorization of the recreational trail if the responsible party substantially breaches the trail operation agreement.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-6-5
Liability for injury
Sec. 5. (a) A property owner has no duty of care to any person who is using a recreational trail.
(b) This section does not relieve a property owner from liability for injury that is a direct result of the property owner's:
(1) own use of a recreational trail; or
(2) gross negligence or willful or wanton misconduct.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-6-6 Erection of fence
Sec. 6. At the request of a property owner, the responsible party (including a governmental entity), at the responsible party's expense, shall do the following:
(1) If the responsible party is not a governmental entity, either:
(A) post a bond in an amount sufficient to satisfy the responsible party's obligation to erect the fences requested under this section; or
(B) establish an escrow account with a financial institution or a person selected by mutual agreement with a property owner that contains sufficient money to erect the fences requested under this section.
The terms of the escrow agreement described in clause (B) must require that the money in the account be dedicated to the provision of the fences requested under this section with the surplus to be returned to the responsible party. The responsible party may post a single bond or establish a single escrow account to provide fences for more than one (1) property owner.
(2) Erect and maintain fencing between the recreational trail and the property owner's property. The fencing must be in accordance with current fencing standards of the Indiana department of transportation for urban or rural settings, as appropriate to the location of the recreational trail.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.18.

IC 8-4.5-6-7
Determination by governmental entity
Sec. 7. A governmental entity shall determine that the requirements for approval of a recreational trail under this chapter have been satisfied before the governmental entity may do either of the following:
(1) Participate in the operation of a recreational trail.
(2) Spend or grant money under its control for a recreational trail.
As added by P.L.40-1995, SEC.3.






ARTICLE 5. COMMUTER RAILWAYS

CHAPTER 1. INTERURBAN RAILROADS

which lands if taken for stone or gravel may be adjacent to the line of said road or elsewhere, in the manner provided in this chapter, as its directors may deem necessary for the proper construction and security of the road.
Fifth, to construct its road across any stream of water, watercourse, road, highway, railroad, or canal, so as not to interfere with the free use of the same, which the route of its road shall intersect, in such manner as to afford security for life and property, and, with the consent of the authorities of the proper county, town, or city, on any street, road, or highway, but the corporation shall restore the stream or watercourse, street, road, or highway to its former state, or in a sufficient manner not to unnecessarily impair its usefulness or injure its franchises. And in case such street railroad company shall cross the tracks of any other street railroad company or any railroad company, if the two (2) corporations can not agree upon the amount of compensation to be made therefor, the same shall be ascertained and determined by commissioners to be appointed as is provided in this chapter in respect to the taking of lands; provided, however, that such rights as street railroad companies may have under statutes existing on March 11, 1901, without agreement with the company to be crossed, and without resorting to the special proceedings prescribed in this chapter, to construct, maintain, and operate their street railroads, interurban street railroads, or suburban street railroads across any railroad or street railroad on any street, road, or highway on which such street railroad companies may be legally authorized to operate, shall not be diminished or impaired by anything in this chapter contained.
Sixth, to maintain and operate, and to that end to construct, purchase, lease, or otherwise acquire, and own or control, street railroad, interurban street railroad, or suburban street railroad lines and systems, constructed or in process of construction, or any part or parts thereof, and property appertaining thereto or to be used in connection therewith, in, through, between and connecting the towns and cities, or any of them, named in its articles of association, or those of its constituent companies, or which lines and systems, or part or parts thereof, connect, or will connect, with its lines and system of street railroad interurban street railroad or suburban street railroad, and to take, transport, carry, and convey passengers and property on its said railroad lines and systems by such force as it is permitted to use for such purpose, and to receive tolls and compensation therefor.
Seventh, to erect and maintain all necessary and convenient buildings, stations, depots, fixtures, and machinery for the accommodation and use of its business, and to obtain and hold the lands necessary therefor.
Eighth, to regulate the time and manner in which passengers and property shall be transported, and the tolls and

compensation to be paid therefor; provided, however, that nothing contained in this chapter shall take away from the towns and cities the power to regulate and fix the tolls and compensation for such transportation within such cities and towns, as a condition to the grant of the right to operate therein; and nothing in this chapter shall be construed to give any street railroad company the right to construct or operate a railroad in any city or town without first getting the consent of the proper authorities of the city or town to such construction and operation.
Ninth, if, at any time after the location or construction, in whole or in part, of such street railroad, interurban street railroad, or suburban street railroad, it shall appear to a majority of the directors of such company that the line of such railroad is unnecessarily dangerous, inconvenient, or expensive to operate by reason of grades, curves, or other physical conditions affecting the construction, maintenance, or operation of such road, or that, for any other reason, the location of such street railroad, interurban street railroad, or suburban street railroad should be changed, it may make alterations in its line and route, and for that purpose may enter upon, take, and hold the real estate necessary therefor in the manner and by the special proceedings prescribed in this chapter.
Tenth, to make such changes in the grade or the line of highways as it may be directed or permitted to make by the proper county commissioners, with the view to the safety or the convenience of the public, or the better alignment or construction of such railroad, and to take by the special proceedings described in this chapter such lands as may be necessary for such changes.
(Formerly: Acts 1901, c.207, s.1; Acts 1903, c.36, s.1.) As amended by P.L.62-1984, SEC.91.

IC 8-5-1-2
Crossings; construction
Sec. 2. Where it becomes necessary for the track or trolley-wires of one (1) street railroad company to cross the track or trolley-wires of another street railroad company or the track of any railroad company the company owning the road last constructed at such crossing shall, unless otherwise agreed to between such companies, be at the exclusive expense of constructing such crossing in a manner to be convenient and safe for both companies.
(Formerly: Acts 1901, c.207, s.2.)

IC 8-5-1-3
Crossings; maintenance
Sec. 3. Whenever such railroad crossing is constructed in the manner provided for in the preceding section, it shall be the duty of each company respectively to maintain and keep in repair its own track, so as at all times to provide a ready, safe and convenient

crossing for all locomotives, trains or cars passing on either road at such point.
(Formerly: Acts 1901, c.207, s.3.)



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. COMMUTER TRANSPORTATION DISTRICTS

of bonds issued under this chapter.
As added by Acts 1980, P.L.8, SEC.68. Amended by P.L.64-1984, SEC.1; P.L.3-1989, SEC.63; P.L.295-2001, SEC.1.

IC 8-5-15-2
Establishment; county membership; name; membership limitation
Sec. 2. (a) A county served by a system of commuter transportation and through which the line, road, route, or right-of-way of the system passes is a member, subject to subsection (b), of a commuter transportation district. The district is created and shall be composed solely of counties which are served by the system and through which the system passes.
(b) A county is a member of a district if that county's board of county commissioners adopted an ordinance authorizing the county's membership in the district under this chapter before January 1, 1987.
(c) A district shall be a distinct municipal corporation and shall bear a name including the words "commuter transportation district". Such municipal corporation shall include all the territory of the counties that are members of the district and shall be coterminous with such counties.
(d) Membership of the district is limited to counties which are directly served by a commuter transportation system which provides daily interstate commuter service and which owns and operates over trackage within the boundaries of the county.
As added by Acts 1980, P.L.8, SEC.68. Amended by Acts 1981, P.L.67, SEC.5; P.L.385-1987(ss), SEC.2.

IC 8-5-15-3
Board of trustees; membership; term
Sec. 3. (a) The district shall be supervised and managed by a board of trustees, which consists of the following:
(1) Four (4) members, one (1) from each county that is a member of the district, appointed by that county's board of county commissioners. In the case of a member appointed or reappointed under this subdivision after December 31, 2009, the member must be a member of the board of county commissioners of the county that the member represents.
(2) Four (4) members, one (1) from each county that is a member of the district, each of whom is the president of that county's county council or another council member designated by the president as a board member.
(3) After June 30, 2010, one (1) member representing the rest of the state, appointed by the governor.
(4) After June 30, 2010, one (1) passenger member appointed by the governor. The member appointed under this subdivision must be selected from passengers who have submitted a letter of interest to the governor. To be considered for this position, a passenger must submit a letter of interest to the governor during a two (2) week period that begins, in 2010, on May 2, 2010, and, in any year after 2010 in which the term of a member

appointed under this subsection expires, sixty (60) days before the expiration of the term of the member appointed under this subdivision. A member of the board serving under this subdivision is not required to submit a letter of interest to be eligible for appointment to a successive term.
(5) After June 30, 2010, one (1) member who is an employee of the district, appointed by the governor from a list of names submitted by the labor unions representing the employees of the district. Each labor union representing employees of the district may submit one (1) name to be included on the list of names under this subdivision.
(b) A member shall serve for a term of two (2) years from the beginning of the term for which the member was appointed and until a successor has qualified for the office. Each member shall serve at the pleasure of the appointing authority but is eligible for reappointment for successive terms.
(c) The members of the board shall elect for a one (1) year term:
(1) one (1) member as chairman;
(2) one (1) member to serve as vice chairman;
(3) one (1) member to serve as secretary; and
(4) one (1) member to serve as treasurer.
(d) Not later than:
(1) April 1, 2010; and
(2) in any year after 2010 in which the term of a member appointed under subsection (a)(4) expires, ninety (90) days before the expiration of the term of the board member appointed under subsection (a)(4);
the district shall post in each commuter station in the district a notice of the opening on the board of trustees. The notice must announce the opening for a passenger member on the board of trustees and provide information on submitting a letter of interest. The notice must state the period in which the passenger must submit a letter of interest. The notice must remain posted until, in 2010, May 15, 2010, and, in any subsequent year in which the term of a member appointed under subsection (a)(4) expires, the expiration of the two (2) week period described in subsection (a)(4).
(e) A member appointed under subsection (a)(4) or (a)(5) may not:
(1) vote on issues involving perceived or actual financial conflicts of interest, including personnel issues, collective bargaining, and assessment or levy of taxes; or
(2) participate in an executive session of the board under IC 5-14-1.5-6.1, on issues regarding:
(A) the discussion of strategy for:
(i) collective bargaining; or
(ii) the initiation of litigation or litigation that is either pending or has been threatened specifically in writing;
as described in IC 5-14-1.5-6.1(b)(2); or
(B) the discussion of job performance evaluation of individual employees, except for a discussion of the salary,

compensation, or benefits of employees during a budget process, as described in IC 5-14-1.5-6.1(b)(9).
(f) The members appointed under subsection (a)(4) and (a)(5) must reside in different counties.
As added by Acts 1980, P.L.8, SEC.68. Amended by P.L.12-1983, SEC.18; P.L.64-1984, SEC.2; P.L.385-1987(ss), SEC.3; P.L.295-2001, SEC.2; P.L.182-2009(ss), SEC.263; P.L.48-2010, SEC.1.

IC 8-5-15-4
Board; powers; meetings; compensation
Sec. 4. (a) The board may exercise the executive and legislative power of the district as provided by this chapter.
(b) The board shall hold regular meetings, to be held not less than four (4) times a year, and shall keep its meetings open to the public.
(c) The members of the board are entitled to reimbursement for traveling expenses and other expenses incurred in connection with the members' duties, subject to state travel policies and procedures established by the state budget agency, to be paid by the district. Members are also entitled to a salary per diem provided by IC 4-10-11-2.1(b) while performing their duties.
(d) A majority of the members appointed to the board constitutes a quorum for a meeting. The affirmative votes of a majority of the members are necessary for any action to be taken by the board.
As added by Acts 1980, P.L.8, SEC.68. Amended by P.L.385-1987(ss), SEC.4.

IC 8-5-15-5
Powers of board; dissolution of district
Sec. 5. (a) The board has all powers reasonably necessary to carry out the purpose of this chapter including the following powers:
(1) To receive federal, state, county, and municipal funds, or private contributions and disburse them for the purpose of aiding commuter transportation systems serving the district.
(2) To monitor and evaluate the use of funds granted or distributed by the district.
(3) To apply for federal, state, municipal, or county funds for the purpose of rendering assistance to commuter transportation systems.
(4) To coordinate its plans and activities with:
(A) any public transportation authority serving one (1) or more counties that are members of the district;
(B) the Indiana department of transportation;
(C) regional planning commissions serving any portion of the district;
(D) units of county and municipal government included in the district; and
(E) any regional transportation authority, transit authority, or like governmental unit in another state if the commuter transportation system crosses the boundary of the state or

serves another.
(5) To purchase, lease, or lease with option to purchase capital equipment in aid of any system of commuter transportation operating in the district, and lease the equipment to the system under conditions and for a term to be determined by the board.
(6) As a municipal corporation, to sue and be sued.
(7) To conduct public hearings to accomplish the purpose of this chapter.
(8) To seek and accept the assistance of any public or publicly funded agency in carrying out its functions and duties.
(9) To enter into agreements with either private or public agencies for any purpose required to accomplish the intent of this chapter. The board may enter into a trust indenture or any other agreement with the board for depositories in order to obtain a loan or a loan guarantee under IC 5-13-12-11.
(10) To set levels of service and rates notwithstanding IC 8-3-1, for transportation of passengers subject to section 7 of this chapter.
(11) To expend funds granted to the district from any source for the purpose of paying reasonable administrative expenses.
(12) To purchase, acquire, lease, or lease with option to purchase all or any part of the assets of a railroad that is providing commuter transportation services within the district and to purchase or acquire all or any part of the issued and outstanding stock of a railroad that is providing commuter transportation services within the district.
(13) To own all or any part of the capital stock or assets of a railroad that is providing commuter transportation services within the district, and to operate either directly, by management contract, or by lease any such railroad.
(14) To issue revenue bonds of the district payable solely from revenues for the purpose of paying all or any part of the cost of acquiring the capital stock of a railroad company, all or any part of the assets of a railroad, or any property, real or personal, for the purposes of this chapter.
(15) To acquire, lease, construct, maintain, repair, police, and operate a railroad and to establish rules for the use of the railroad and other properties subject to the jurisdiction and control of the board.
(16) To acquire and dispose of real and personal property in the exercise of its powers and the performance of its duties under this chapter.
(17) To lease to others for development or operation all or any part of a railroad on such terms and conditions as the board considers advisable.
(18) To make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter.
(19) To employ, subject to sections 18 and 19 of this chapter, an executive director or manager, consulting engineers,

superintendents, and such other engineers, construction and accounting experts, attorneys, and other employees and agents as may be necessary in its judgment, and to fix their compensation.
(20) To negotiate and enter into agreements for railroad trackage rights regardless of the location of the track.
(21) To do all other acts necessary or reasonably incident to carrying out the purpose of this chapter.
(b) Notwithstanding the powers granted to the board in subsection (a), the district does not have the power to levy taxes.
(c) In the event the board of trustees determines that the commuter transportation system or the railroad owned by the district cannot continue to provide adequate transportation service, or the district is terminated, the board may, subject to the conditions of any state or federal grant used to purchase equipment or property, dispose of any properties of the district.
(d) In the event the district is dissolved, ninety percent (90%) of the proceeds shall be paid to the state and ten percent (10%) to the counties in proportion to their contributions.
(e) In the exercise of any of the powers granted to the board in subsection (a), the board is not subject to any other laws related to commuter transportation systems or railroads.
As added by Acts 1980, P.L.8, SEC.68. Amended by Acts 1981, P.L.67, SEC.6; P.L.12-1983, SEC.19; P.L.64-1984, SEC.3; P.L.48-1986, SEC.2; P.L.19-1987, SEC.22; P.L.385-1987(ss), SEC.5; P.L.18-1990, SEC.63.

IC 8-5-15-5.4
Bonds
Sec. 5.4. (a) The board may provide by resolution, at one (1) time or from time to time, for the issuance of revenue bonds of the district for the purpose of paying all or any part of the cost of a railroad project. The principal of and the interest on the bonds are payable solely from the revenues specifically pledged to the payment thereof. The bonds of each issue shall be dated, bear interest at any rate, and mature at a time or times not exceeding forty (40) years from the date thereof, as may be determined by the board, and may be made redeemable before maturity, at the option of the board, at such price or prices and under such terms and conditions as may be fixed by the board in the authorizing resolution.
(b) The board shall determine the form of the bonds, including any interest coupons to be attached to the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest.
(c) The bonds shall be issued in the name of the district and executed by the manual or facsimile signature of the president of the board. The manual or facsimile seal of the district shall be affixed or imprinted on the bonds and attested by the manual or facsimile signature of the secretary of the district. However, one (1) of the signatures must be manual, unless the bonds are authenticated by the

manual signature of an authorized representative of a trustee for the bondholders. Any coupons attached to the bonds must bear the facsimile signature of the treasurer of the board. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be an officer before the delivery of the bonds, the signature or facsimile shall nevertheless be considered valid and sufficient for all purposes the same as if he had remained in office until the delivery. The bonds must contain on their face a statement to the effect that the bonds, as to both principal and interest, are payable solely from the revenues pledged for their payment.
(d) All bonds issued under this chapter have all the qualities and incidents of negotiable instruments under the negotiable instruments law of Indiana.
(e) The bonds may be issued in coupon, registered, or book entry form, or any combination of these, as the board may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.
(f) The board may sell the bonds in such manner and for such price as it may determine to be in the best interest of the district, either at public sale under IC 5-1-11 or at private sale.
(g) The board may issue bonds under this chapter only after obtaining approval of the issuance by the Indiana department of transportation. Before giving approval, the Indiana department of transportation shall give due consideration to any contract terms and conditions that impinge on the continuation of revenues for the term of any bond.
(h) This chapter constitutes full and complete authority for the issuance of bonds. No law, procedure or proceedings, publications, notices, consents, approvals, orders, acts, or things by the board or any other officer, department, agency or instrumentality of the state, county, or any municipality shall be required to issue such bonds except as may be prescribed in this chapter.
(i) Bonds issued under the provisions of this section shall constitute legal investments for any private trust funds, and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loans and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and any other financial institutions organized under the laws of the state of Indiana.
(j) Bonds may not be sold to purchase or lease assets or purchase capital stock of a railroad unless the board has a written undertaking from the seller or lessor that the seller or lessor will take no direct action calculated to cause the reduction of levels of freight service being rendered or revenues being generated on any such railroad for a period of time not less than the term of the bonds. As added by Acts 1981, P.L.67, SEC.7. Amended by P.L.64-1984, SEC.4; P.L.18-1990, SEC.64; P.L.42-1993, SEC.6.

IC 8-5-15-5.5
Bonds; security; pledges or assignments; rights and remedies of bondholders; depository; expenses
Sec. 5.5. (a) In the discretion of the board, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within this state. Any resolution adopted by the board providing for the issuance of revenue bonds and any trust agreement pursuant to which the bonds are issued may pledge or assign, subject only to valid prior pledges, all or any portion of the revenues received or to be received by the board, except such part as may be necessary to pay the cost of the board's administrative expenses, operation, maintenance, and repair of the railroad, and to provide reserves required by any bond resolution adopted or trust agreement executed by the board.
(b) In authorizing the issuance of bonds, the board may limit the amount of bonds that may be issued as a first lien against the amounts pledged to the payment of those bonds, or the board may authorize the issuance from time to time thereafter of additional bonds secured by the same lien. Additional bonds shall be issued on such terms and conditions as may be provided in the bond resolution or resolutions adopted by the board and in the trust agreement or any agreement supplemental to the trust agreement. Additional bonds may be secured equally and ratably without preference, priority, or distinction with the original issue of bonds, or may be made junior to the original issue of bonds.
(c) Any pledge or assignment made by the board under this section is valid and binding from the time that the pledge or assignment is made, and the amounts so pledged and thereafter received by the board are immediately subject to the lien of the pledge or assignment without physical delivery of those amounts or further act. The lien of the pledge or assignment is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the board or district irrespective of whether these parties have notice of the lien. Neither the resolution nor any trust agreement by which a pledge is created or an assignment made need be filed or recorded in order to perfect the resulting lien against third parties. However, a copy of the pledge or assignment shall be filed in the records of the board.
(d) Any trust agreement or resolution providing for the issuance of bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law. The provisions may include, but are not limited to, covenants setting forth the duties of the board in relation to:
(1) the acquisition of property;
(2) the custody, safeguarding, investment, and application of all

moneys received or to be received by the board of trustees;
(3) the establishment of funds, reserves, and accounts;
(4) the construction, improvement, maintenance, repair, operation, and insurance of the railroad project in connection with which the bonds shall have been authorized; and
(5) the rates of fees, tolls, rentals, or other charges to be collected for the use of the railroad project.
(e) It is lawful for any bank or trust company incorporated under the laws of the state, and any national banking association which may act as depository of the proceeds of bonds or other funds of the board, to furnish such indemnifying bonds or to pledge such securities as may be required by the board.
(f) Any trust agreement entered into under this section may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of private corporations. In addition, such a trust agreement may contain such other provisions as the board may deem reasonable and proper for the security of the bondholders.
(g) All expenses incurred in carrying out the provisions of a trust agreement entered into under this section may be paid from the amounts distributed to the district from the electric rail service fund, from the bond proceeds, or from revenues.
As added by Acts 1981, P.L.67, SEC.8. Amended by P.L.64-1984, SEC.5.

IC 8-5-15-5.6
Covenants with bond purchasers; distributions from electric rail service fund
Sec. 5.6. (a) The general assembly covenants with the purchasers of any bonds issued pursuant to the authority of this chapter that the taxes providing the amounts to be distributed to the district from the electric rail service fund (IC 8-3-1.5-20.6) and the commuter rail service fund (IC 8-3-1.5-20.5), which amounts are pledged to the payment of those bonds, shall not be repealed, amended, or altered in any manner that would adversely affect the levy and collection of those taxes, or change the method of fixing the rates of those taxes, so long as the principal of, or interest on, any such bonds is unpaid.
(b) The board, on behalf of the state and the district, is hereby authorized to make a similar pledge or covenant in any agreement with the purchasers of any bonds issued pursuant to the authority of this chapter.
(c) For purposes of this section, the principal of or interest on bonds or notes shall be considered paid if provision has been made for their payment in such a manner that the bonds or notes are not considered to be outstanding under the provisions of the resolution or trust agreement pursuant to which the bonds or notes are issued.
As added by Acts 1981, P.L.67, SEC.9. Amended by P.L.385-1987(ss), SEC.6.
IC 8-5-15-5.7
Commuter transportation system bond fund; reserve; surplus
Sec. 5.7. (a) If there are bonds outstanding issued pursuant to section 5.4 of this chapter, the treasurer of the board shall deposit in a separate and distinct fund called the commuter transportation system bond fund all amounts distributed to the district from the commuter rail service fund (IC 8-3-1.5-20.5) and the electric rail service fund established by IC 8-3-1.5-20.6.
(b) "Bond fund requirement" means the total of the following:
(1) the principal of and interest on all outstanding bonds issued pursuant to this chapter becoming due in the next twelve (12) months; plus
(2) as a reserve for such payment the amount provided in the resolutions or trust agreements pursuant to which such bonds are issued which reserve shall not in any event exceed an amount equal to two (2) times the maximum amount of principal and interest coming due of such bonds in any subsequent year by reason of stated maturities, scheduled mandatory prepayments or by operation of any mandatory prepayments or by operation of any mandatory sinking fund (assuming for the purpose of the foregoing that all such bonds which are subject to mandatory redemption or prepayment are redeemed or prepaid in accordance with the requirements of such mandatory redemption or prepayment and further assuming that such bonds are otherwise redeemed or prepaid prior to maturity).
(c) Amounts in the commuter transportation bond fund up to the bond fund requirement shall be applied to the payment of principal of such bonds and the interest thereon and to no other purpose whatsoever. Any amount in the bond fund which exceeds the bond fund requirement may be expended by the board for any purpose authorized by this chapter.
(d) The reserve shall be held as a separate subaccount within such bond fund. To the extent authorized and directed in any resolution of the board or in any trust agreement providing for the issuance of bonds pursuant to this chapter, proceeds of such bonds may be deposited in such reserve subaccount. However, the amount so deposited when added to any amount then in such subaccount shall not exceed the maximum amount required to be in such subaccount as above provided.
As added by Acts 1981, P.L.67, SEC.10. Amended by P.L.385-1987(ss), SEC.7.

IC 8-5-15-6
Conditions on grant
Sec. 6. Any commuter transportation system receiving assistance from a district shall, as a condition of the grant:
(1) submit its operating budget for passenger service rendered to the district for public hearings annually at least ninety (90) days before the beginning of the system's fiscal year; (2) permit the Indiana department of transportation (IC 8-23-2) to audit the financial books and records of the system as the department would audit any intrastate railroad; and
(3) assume the responsibility for operation and maintenance of the equipment in accordance with a lease agreement executed between the system and district.
As added by Acts 1980, P.L.8, SEC.68. Amended by P.L.385-1987(ss), SEC.8; P.L.18-1990, SEC.65.

IC 8-5-15-7
Conflicts with federal law or regulations; levels of services
Sec. 7. (a) Any provision of this chapter in conflict with the Interstate Commerce Act of the United States or any other federal law or regulations governing transportation by common carrier is void, but all other provisions of this chapter shall be given effect if possible, without the provision or provisions so voided.
(b) The board may eliminate service or reduce levels of service for the transportation of passengers or property only after obtaining approval by the Indiana department of transportation.
As added by Acts 1980, P.L.8, SEC.68. Amended by P.L.64-1984, SEC.6; P.L.18-1990, SEC.66.

IC 8-5-15-8
Grant of funds
Sec. 8. (a) The board of commissioners of any county may authorize the grant of funds to any commuter transportation system serving or passing through the county for the purchase of equipment or other capital improvements. The grants shall be made to a district for distribution to the commuter transportation systems or for purchases of equipment or capital improvements to be used on or by the systems in connection with its public transportation operation.
(b) In the event the county is not a member of a district, a grant authorized by this section may be distributed directly to a commuter transportation system.
As added by Acts 1980, P.L.8, SEC.68.

IC 8-5-15-9
Repealed
(Repealed by P.L.11-1993, SEC.9.)

IC 8-5-15-10
Financial records; inspection; publicity; exclusion of freight service costs
Sec. 10. (a) Any commuter transportation system which receives aid from the district under this chapter must make its financial records available for inspection during normal working hours by a designated representative of the district.
(b) The district may provide any information to the general public which it develops from its review of the system's financial records which relates to the qualification for financial aid by that system. (c) The district shall develop a formula which fairly allocates the administrative and operational costs incurred by the system between its freight service and passenger service.
(d) No state or local funds may be expended to reimburse the system for costs allocated to freight service.
As added by Acts 1981, P.L.67, SEC.12.

IC 8-5-15-11
Proceeds of bonds; issuance of interim receipts or temporary bonds; mutilated, destroyed, or lost bonds
Sec. 11. (a) The proceeds of the bonds of each issue:
(1) shall be used solely for the payment of the cost of the railroad project for which the bonds have been issued; and
(2) shall be disbursed in such manner and under such restrictions, if any, as the board may provide in the resolution authorizing the issuance of the bonds or in the trust agreement securing the same.
(b) If the proceeds of the bonds of any issue, by error of estimates or otherwise, are less than the cost of the railroad project for which they have been issued, additional bonds may in like manner be issued to provide the amount of the deficit, and, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds, the additional bonds shall be considered to be of the same issue and entitled to payment from that same fund without preference or priority of the bonds first issued.
(c) If the proceeds of the bonds of any issue exceed the cost of the railroad project for which they have been issued, the surplus shall be deposited to the credit of the sinking fund for those bonds.
(d) Before the preparation of definitive bonds, the board may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery. The board may also provide for the replacement of any bonds that are mutilated, destroyed, or lost.
As added by P.L.64-1984, SEC.7.

IC 8-5-15-12
Revenue refunding bonds
Sec. 12. (a) The board may provide by resolution for the issuance of revenue refunding bonds of the district or revenue advance refunding bonds of the district, payable solely from revenues, for the purpose of refunding or advance refunding any bonds then outstanding that have been issued under this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if considered advisable by the board, for the additional purpose of constructing improvements, extensions, or enlargements of the railroad in connection with which the bonds to be refunded have been issued.
(b) The issuance of the bonds, the maturities and other details of

the bonds, the rights of the bondholders, and the rights, duties, and obligations of the board in respect to the bonds, shall be governed by this chapter insofar as it may be applicable.
As added by P.L.64-1984, SEC.8.

IC 8-5-15-13
Money received under this chapter; disposition; depositories; trustee; guaranteed investment contract
Sec. 13. (a) All money received under this chapter, whether as proceeds from the sale of bonds, from revenues, or otherwise:
(1) shall be considered to be trust funds to be held and applied solely as provided in this chapter; and
(2) except as provided in subsection (d), may be invested before the time when needed to the extent and in the manner provided by IC 5-13-9, insofar as applicable.
(b) The funds shall be kept in depositories as selected by the board in the manner provided by law.
(c) The resolution authorizing the issuance of bonds or the trust agreement securing the bonds must provide that any officer to whom, or any bank or trust company to which, the money is entrusted shall act as trustee of the money and shall hold and apply the money for the purposes of this section, subject to this chapter and the authorizing resolution or trust agreement.
(d) Proceeds received by the district from the sale of equipment in a sale and leaseback transaction may be invested in or used to purchase a guaranteed investment contract with an insurance company whose long term indebtedness is rated in one (1) of the two (2) highest categories by at least two (2) national rating services. The guaranteed investment contract may not exceed the term of the lease and may be assigned to secure performance of the lease.
As added by P.L.64-1984, SEC.9. Amended by P.L.19-1987, SEC.23; P.L.8-1996, SEC.11.

IC 8-5-15-14
Actions by bondholders or trustee; protection and enforcement of rights; enforcement and compelling performance of duties under chapter
Sec. 14. Any holder of bonds issued under this chapter and the trustee under any trust agreement, except to the extent the rights granted by this chapter may be restricted by the authorizing resolution or trust agreement, may, either at law or in equity, by suit, action, mandamus, or other proceedings:
(1) protect and enforce all rights under Indiana law or granted under this chapter or under the trust agreement, or the resolution authorizing the issuance of the bonds; and
(2) enforce and compel the performance of all duties required by this chapter or by the trust agreement or resolution to be performed by the board or by any officer thereof, including the fixing, charging, and collecting of fees, tolls, rentals, or other charges for the use of the railroad or railroad project. As added by P.L.64-1984, SEC.10.

IC 8-5-15-15
Eminent domain; relocation assistance; properties in public use
Sec. 15. (a) The board may exercise the power of eminent domain for the purpose of carrying out this chapter and award damages to landowners for real estate and property rights appropriated and taken. If the board cannot agree with the owners, lessees, or occupants of any real estate selected by the board for the purpose set forth in this chapter, the board may proceed to procure the condemnation of the property under IC 32-24.
(b) Relocation assistance under IC 8-23-17 shall be provided to any person displaced under this section.
(c) If the property over and across which the railroad must be constructed and must operate is already in use or acquired for use for a public purpose, the public use or acquisition of the property is not a bar to the right of the board to condemn the property for the purpose of this chapter.
As added by P.L.64-1984, SEC.11. Amended by P.L.18-1990, SEC.67; P.L.2-2002, SEC.42.

IC 8-5-15-16
Exercise of powers under this chapter for benefit of people of Indiana; tax exemption
Sec. 16. (a) The exercise of the powers granted by this chapter is in all respects for the benefit of the people of Indiana, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions.
(b) As the operation and maintenance of a railroad project by the board will constitute the performance of essential governmental functions, the board shall not be required to pay any taxes or assessments upon any railroad project or any property acquired or used by the board under this chapter, or upon the income from it, and the bonds issued under this chapter, the interest on them, the proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition, or proceeds received upon redemption before maturity or proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation in Indiana as provided in IC 6-8-5.
As added by P.L.64-1984, SEC.12. Amended by P.L.3-1990, SEC.30.

IC 8-5-15-17
Employees of commuter railroad transportation system; protection
Sec. 17. If the district acquires a commuter railroad transportation system and proceeds to operate the system directly, by management contract, or by lease under this chapter, the employees of the system shall be protected as follows:
(1) The employees of the system must be retained to the fullest extent consistent with sound management, and those terminated or laid off must be assured priority of reemployment. (2) The rights, privileges, and benefits of the employees under any pension or retirement plan are not affected, and the board shall assume the duties of the system under the plan.
(3) The board shall act in such a manner as to insure the continuing applicability to affected railroad employees of the provisions of all federal statutes applicable to them prior to April 1, 1984, and a continuation of their collective bargaining agreements until the provisions of those agreements can be renegotiated by representatives of the board and the representatives of those employees duly designated pursuant to terms and provisions of the federal Railway Labor Act (45 U.S.C. 151 et seq.).
(4) The employees of the system shall receive protection no less favorable than the employee conditions provided In the Matter of the New York Dock (360 I.C.C. 60), and no person with an employment relation with the commuter transportation system on April 1, 1984, may be deprived of employment or placed in a worse position by reason of the district's acquisition of a commuter transportation system.
As added by P.L.64-1984, SEC.13.

IC 8-5-15-18
Legal services; attorney general
Sec. 18. (a) Each district shall request the attorney general to perform any legal services required in providing transportation service within the district. If the attorney general is unable to perform those services, the district may, with the attorney general's approval, employ an attorney.
(b) The attorney general shall, to the extent feasible and upon request of a district, perform legal services for the district.
As added by P.L.385-1987(ss), SEC.10.

IC 8-5-15-19
Auditing services
Sec. 19. (a) Each district shall request the state board of accounts to perform any auditing services required under this chapter in providing transportation service within the district. If the state board of accounts is not able to perform those services, the district may employ an auditor to perform audits for the district.
(b) The state board of accounts shall, to the extent feasible and upon request:
(1) perform auditing services for the district; and
(2) consult with the district in acquiring auditing services.
As added by P.L.385-1987(ss), SEC.11.

IC 8-5-15-20
Agreements between district and system; contents
Sec. 20. Any agreement between the district and the system, the principal purpose of which is to provide passenger rail service, must include the following provisions: (1) That the replacement of capital assets employed in the provision of passenger service will be provided for prudently.
(2) That the methods of conducting and accounting for financial transactions between parties to agreements will be compatible with the fiduciary responsibilities of the district and the purposes of this chapter and follows generally accepted accounting principles.
(3) That the system shall maintain complete and accurate books and records, permit reasonable access by the district and its duly authorized representatives to the books and records of the system, and permit the district or its representatives, at reasonable times and subject to reasonable confidentiality restrictions, to inspect the properties and operations of the system.
(4) That the system shall also provide:
(A) system performance information, which will permit an assessment of passenger service in general and service levels in particular;
(B) information concerning the operation and administration of the passenger rail service;
(C) a projection of significant operational and administrative changes scheduled to take place in the enusing fiscal year;
(D) a projection of capital expenditures scheduled to be undertaken by the system in the ensuing fiscal year; and
(E) a list of capital improvements that the system requests that the district undertake in the ensuing five (5) years.
(5) That a marketing study shall be undertaken no less frequently than every three (3) years. The study may be undertaken jointly by the system and the district. The study must measure and evaluate passenger attitudes and requirements concerning service levels, service quality, fares, and opportunities to improve service or to increase ridership.
(6) That the passenger service deficit will not exceed an agreed amount (with an allowance agreed to by the parties for variable expenses) during the term of the agreement.
As added by P.L.385-1987(ss), SEC.12.

IC 8-5-15-21
Agreements between district and system; property interests; operation
Sec. 21. Any agreement between the district and the system may include a provision that, with respect to assets owned by either party, property interests may be conveyed and responsibilities for operation and maintenance may be assigned to either party, or jointly held and exercised by either party.
As added by P.L.385-1987(ss), SEC.13.

IC 8-5-15-22
Agreements between district and system; service profile
Sec. 22. Any agreement between the district and the system must

include a service profile describing passenger service levels. The service profile shall be described with terms and conditions that are objective and measurable.
As added by P.L.385-1987(ss), SEC.14.

IC 8-5-15-23
Financial or operating agreements; approval
Sec. 23. Any financial or operating agreement between a district and a system does not take effect until the Indiana department of transportation approves the agreement.
As added by P.L.385-1987(ss), SEC.15. Amended by P.L.18-1990, SEC.68.

IC 8-5-15-24
Financial responsibility; certification; proof
Sec. 24. (a) Before January 1 of each year, the district shall certify to the Indiana department of transportation that the district has taken action to provide financial responsibility against liability of the district under any agreement with a commuter transportation system.
(b) Proof of financial responsibility under this section may be established by proof that:
(1) a liability insurance policy is in force; or
(2) a self-insurance program is in effect.
(c) The district shall participate, if feasible, in the programs established by the political subdivision risk management commission under IC 27-1-29.
As added by P.L.385-1987(ss), SEC.16. Amended by P.L.18-1990, SEC.69.

IC 8-5-15-25
Capital improvement contingency fund
Sec. 25. (a) The capital improvement contingency fund is established for the purpose of:
(1) receiving taxes, appropriations, and other revenues;
(2) matching state or federal transportation grants made to permit the acquisition of capital assets;
(3) acquiring capital improvements or assets; or
(4) receiving, holding, and disbursing funds as a fiduciary.
(b) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.385-1987(ss), SEC.17.

IC 8-5-15-26
Petition to discontinue rail passenger service; acquisition of property
Sec. 26. If a petition is filed by the system under the Interstate Commerce Act to discontinue rail passenger service, the district may take the necessary action to acquire the system's passenger and freight properties under sections 5(a)(12) and 5(a)(13) of this chapter and, if necessary, exercise the power of eminent domain under

section 15 of this chapter.
As added by P.L.385-1987(ss), SEC.18.






ARTICLE 6. RAILROAD CROSSINGS

CHAPTER 1. HIGHWAY CROSSINGS

IC 8-6-1-2
Requisite information; forms; investigation
Sec. 2. The department shall secure from the several companies owning or operating railroads throughout this state detailed and specific information concerning the highway crossings along their lines, outside the corporate limits of cities and incorporated towns in this state, and, for that purpose, the department shall prepare and submit to each of such companies blank forms indicating the various items of information concerning such highway crossings upon which the department desires to be advised. Such companies shall, within six (6) months after the receipt of such blank forms by them respectively, fill out the same with the complete information requested and return to the department a separate blank form so filled out for each such highway crossing, accompanied by a photograph of each separate crossing so described. The department shall then proceed to examine the conditions of each highway crossing and ascertain which of the same should, under all the circumstances, be separated, and, to that end, the department may employ a civil engineer and such expert assistance as is necessary to make such investigation.
(Formerly: Acts 1913, c.182, s.2.) As amended by P.L.384-1987(ss), SEC.57.

IC 8-6-1-3
Surveys and reports
Sec. 3. The department may require to be made ocular or instrumental surveys or reports and examinations, as may be deemed expedient, and the department shall carefully examine and consider the files, reports, and surveys of each of said highway crossings in this state, with reference to:
(1) separation of the grade, the purpose being to separate as rapidly as practicable grade crossings in this state; and (2) a better location and consolidation of the crossings, the purpose being to have all crossings at right angles if possible.
(Formerly: Acts 1913, c.182, s.3.) As amended by P.L.384-1987(ss), SEC.58.

IC 8-6-1-4
Hearings on location and construction; orders
Sec. 4. Whenever the department shall come to the conclusion, whether on account of the topography of the ground at the crossings, or on account of the great number of travelers using any crossing of a highway and railroad, or for any reason deemed by the department to be sufficient, that the grades of such crossing should be separated, and it shall be found practicable to do so, the department shall serve with notice the railroad company or companies, and also serve with notice the board of commissioners of the county or counties in which such highway crossing is located. Said notice shall set out that the department, on the day named, will consider the matter of separation of the grades at such crossing and the department shall have jurisdiction of the parties and the subject matter in said proceedings and shall hear and determine the matter. If satisfied that said crossing is dangerous to life and that safety and the accommodation of the public requires that the grades be separated, and that it is practicable to separate said grades, the department may so order. The department shall, in said order, prescribe the manner in which such separation shall be accomplished. The cost of such separation shall be borne one-fourth (1/4) by the county and counties in which such grade is separated and three-fourths (3/4) by the railroad company or companies, and whenever the department may order any such grades separated, it may, if it shall deem it best, relocate or consolidate highway crossings over railroads, street railroads, interurban street railroads, or suburban street railroads in this state, and may relocate or consolidate highways leading to any such crossing. If any of the parties to such proceeding fail or refuse to obey the orders of the department, the department may proceed, in any circuit or superior court of any one (1) of the counties in which said highway crossing may be located, to enforce its orders. The provisions of this section shall not apply to cities of over twenty thousand (20,000) population.
(Formerly: Acts 1913, c.182, s.4; Acts 1915, c.75, s.1.) As amended by P.L.62-1984, SEC.94; P.L.384-1987(ss), SEC.59; P.L.81-1996, SEC.1.

IC 8-6-1-5
Repealed
(Repealed by P.L.384-1987(ss), SEC.95.)

IC 8-6-1-6
Maximum or ruling grade; exceeding
Sec. 6. In any case of grade separation under the provisions of this chapter, no plan shall be adopted by the department or order made requiring a grade of any railroad track that shall exceed the

established maximum or ruling grade governing the operation of that division or part of the railroad on which separation of grades is to be made without the consent of the company operating said railroad; nor shall the track or tracks of the companies concerned be required to be placed below high-water mark at the point where such change is made.
(Formerly: Acts 1913, c.182, s.6.) As amended by P.L.62-1984, SEC.96; P.L.384-1987(ss), SEC.60.

IC 8-6-1-7
Relocation or consolidation of crossings; hearing on establishment or extension of highway at grade over railroad; construction of new railroad
Sec. 7. (a) Whenever the department finds it best to relocate or to consolidate highway crossings over railroads in this state, it has jurisdiction for that purpose, and may serve the board of county commissioners and the railroad companies with notice, and shall proceed to hear and determine said matters, and thereupon make such orders as, in the opinion of the department, are necessary to make the said relocation or consolidation effective. Such orders shall be binding upon the parties so served with the notice, and if not observed by them within the time prescribed in said orders, the department shall proceed as provided in section 4 of this chapter to enforce such orders.
(b) Whenever it shall be desired to establish or extend a highway at grade over any railroad in this state, it shall be necessary, before establishing or extending the highway, that the petitioners shall, by a procedure to be prescribed by the department, petition to obtain the authority of the department under IC 8-6-7.7-3.4. The grant or refusal of authority therefor by the department shall be final and conclusive except as provided in this chapter.
(c) Whenever it shall be desired by any railroad company to construct a new railroad at grade over any public highway or highways in this state, it shall be necessary for a company, by a procedure to be prescribed by the department, to petition to obtain the authority of the department under IC 8-6-7.7-3.4, but it shall not be necessary to obtain such authority when such new railroad has secured its rights of way or is under construction. The grant or refusal of such authority shall be final and conclusive, except as provided in this chapter. Nothing herein shall prevent the department from subsequently altering or rescinding any grant or refusal of authority to construct such highway or railway, if, in its discretion, such alteration should be made.
(Formerly: Acts 1913, c.182, s.7.) As amended by P.L.62-1984, SEC.97; P.L.384-1987(ss), SEC.61; P.L.81-1996, SEC.2.

IC 8-6-1-8
Number of crossings; determination
Sec. 8. In determining the number of grade crossings the separation of which may be required under the provisions of this

chapter, the railroad companies, street railroad, interurban street railroad, or suburban street railroad companies operating the lines of railway shall alone be considered, whether such lines are operated under the ownership of such companies or by lease, operating contract or otherwise. The number of miles so operated shall be determined by the length of the occupied main track right of way, regardless of the number of tracks operated thereon.
(Formerly: Acts 1913, c.182, s.8.) As amended by P.L.62-1984, SEC.98.

IC 8-6-1-9
Consent to construction
Sec. 9. No railroad shall construct a railroad across a public highway at grade outside of the limits of any city or town without obtaining the written consent of the department required by section 7 of this chapter and by IC 8-6-7.7-3.4.
(Formerly: Acts 1913, c.182, s.10.) As amended by P.L.384-1987(ss), SEC.62; P.L.81-1996, SEC.3.



CHAPTER 2. REPEALED



CHAPTER 2.1. RAILROAD GRADE CROSSING SEPARATIONS

IC 8-6-2.1-2
Agreements for removal of railroad facilities; relocation and reconstruction of facilities
Sec. 2. The board may enter into an agreement or agreements with any railroad company for the removal of any track, roadbed, yard, station or other railroad facilities, and provide for the relocation and reconstruction of those facilities or any part of them if the board determines it necessary in connection with an improvement to provide for the abandonment for railroad purposes of any right-of-way, land or other property owned and used or occupied for railroad purposes by any railroad company.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-3
State highway commission powers
Sec. 3. (a) The Indiana state highway commission shall participate in the proceedings and in the cost of any improvements made pursuant to the proceedings provided for by this chapter if any improvements involve a highway which is part of the state highway system or a street or highway selected by the Indiana state highway commission as a route of a highway in the state highway system.
(b) If the Indiana state highway commission participates in any proceedings as set out in this chapter and in the cost of improvements made pursuant to the proceedings, the county in which the city is located shall also participate in the proceedings and in the cost of any improvements that are made pursuant to the proceedings.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-4
Preparation of maps and plans
Sec. 4. (a) Whenever the board of any city determines that public necessity and convenience require the separation or alteration of the grade of any highway and any railroad at their intersection in the city, it shall order the preparation of general maps, and plans and specifications comprehending all work and changes necessary or incidental to the improvement, including the opening, widening,

change, vacation, elevation, depression or reconstruction of any highway, and the elevation, depression, removal, relocation, construction or reconstruction of the track, roadbed, yards, station, or other facilities of any railroad, and also a description of all lands, rights-of-way and other property necessary to be acquired in connection with the improvement, and the manner in which they are to be acquired, whether by purchase or by appropriation, together with an estimate of the total cost to be incurred in connection with the improvement, as the total cost is defined by this chapter.
(b) If the maps, plans and specifications provide for the abandonment for railroad purposes of any right-of-way, land or other property owned or used or occupied for railroad purposes by any railroad company, and the removal of any track, roadbed, yard, station or other facilities, requires the relocation and reconstruction of the facilities, or any part of them, the board, prior to the adoption of the resolution for the improvement, shall enter into an agreement or agreements with the railroad company affected, for adjustment of the costs and losses occasioned by the removal, relocation and reconstruction, and the value of all the property abandoned for railroad purposes and reclaimed for other uses, the apportionment of the adjusted costs, losses and values between the railroads affected and the city, and other matters necessarily related.
(c) Cost adjustments required by this chapter are governed by IC 8-6-3, the provisions of which are incorporated in this chapter by reference.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-5
Parties to agreements; submission of specifications, maps, and plans; approval
Sec. 5. (a) If the Indiana state highway commission and the county in which the city is located participate in the proceedings, the Indiana state highway commission and the county shall become parties to the agreement, and the agreement or agreements shall be included in and be a part of the resolution for the improvement and shall be subject to the final confirmation, or modification and confirmation, or rescission of the resolution, but no modification of the agreement or agreements shall be effective without the written consent of the railroad company affected; and the consent shall be filed with the board.
(b) The maps, plans and specifications shall be submitted by the engineer selected by the board to the Indiana state highway commission and to the board of commissioners of the county in which the city is located, and if the maps, plans and specifications meet the approval of the Indiana state highway commission and the board of commissioners, the approval shall be endorsed in writing on the documents.
(c) No further proceedings may be had pursuant to this chapter until the general maps, plans and specifications have been approved by the Indiana state highway commission and the board of

commissioners of the county.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-6
Filing of maps, plans, and specifications; resolution; inspection
Sec. 6. (a) After the general maps, plans and specifications are approved by the Indiana state highway commission and the board of commissioners of the county, they shall be filed with the board by the engineer. The board shall then adopt a resolution ordering the separation or alteration of grades or relocation and reconstruction of the facilities, or any part of them, as provided for in the maps, plans, specifications and agreements and ordering the acquisition of the property described within, and adopting all maps, plans, specifications, agreements, descriptions and the estimate of cost, allocating the portions of work to be done by the various parties, prescribing the time within which the several portions of the work shall be done, and declaring that the improvement provided for will be of public necessity and convenience.
(b) The resolution, including all maps, plans, specifications, agreements, descriptions and estimate, shall be open to inspection at the office of the board by all persons interested in or affected by them.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-7
Acquisition of property; cost agreements
Sec. 7. (a) For the purposes of this chapter, the board may acquire, or order to be acquired, lands, rights-of-way and other property within the city and within five (5) miles outside the corporate limits of the city. All lands, rights-of-way and other property necessary to be acquired in connection with the improvement may be acquired by the board in the name of the city, or the board may, in the resolution, order and require the railroad to acquire any portion of the same as will permanently be occupied or used by the railroad. In the latter event, the railroad shall acquire the lands, rights-of-way, or other property specified in the resolution, either by purchase or by appropriation in the manner prescribed by statute.
(b) If the work and changes provided for in the maps, plans and specifications adopted in the resolution affects the tracks or other facilities of more than one (1) railroad company, the railroad companies affected may, prior to the final confirmation of the resolution, file with the board their written agreement allocating between the companies the cost to be borne by each of them respectively.
(c) If the railroad companies fail to enter into a cost agreement, the board shall incorporate in the resolution, before final confirmation, a provision fixing the relative amount of costs to be borne as between the railroad companies.
As added by Acts 1980, P.L.8, SEC.70.
IC 8-6-2.1-8
Clearance and grade
Sec. 8. Where the highway is carried over the railroad, or where one (1) railroad is carried over another railroad, the clearance from the top of the railroad track to the bottom of the superstructure over the track must be at least twenty-two (22) feet. The plans for the improvement shall not require a permanent grade of any main line railroad track to exceed three-tenths of one percent (.3%) unless a greater grade is agreed upon by the railroad company affected.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-9
Notice of adoption of resolution or alteration of grade; remonstrances
Sec. 9. (a) Upon the adoption of the resolution for separation or alteration of grades, the board shall cause notice of the adoption and intention, and of the fact that the maps, plans, specifications, agreements and estimates have been prepared and can be inspected, to be published in accordance with IC 5-3-1. The notice shall name a day not less than twenty (20) days after the date of the last publication on which the board will receive or hear remonstrances from persons interested in or affected by the proceedings, and when it will determine the public necessity and convenience of the project.
(b) A like notice shall be sent by mail to the owners of all lands to be appropriated under and by the resolution, and in case any landowner is a nonresident and his place of residence is known, a like notice shall be mailed to him, but in event the nonresident owner's residence is unknown by the board, then he is considered to have been notified of the pendency of the proceedings by the publication of notice. A like notice shall also be served on a resident agent or officer of any railroad company or street railway company whose tracks are affected by the proceeding, but failure to serve the notice shall not invalidate the jurisdiction of the board in the premises.
(c) If the Indiana state highway commission and the county in which the city is located participate in the proceedings, then a like notice shall be served upon the state highway commission and upon the board of commissioners of the county.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-10
Parties aggrieved
Sec. 10. All persons affected in any manner by the proceedings, including all owners of real or personal property in the city, are considered to be notified of the pendency of the proceedings, and of all subsequent acts, hearings, adjournments, resolutions and orders of the board, by the original notice by publication. In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is sufficient to describe the property to be purchased or appropriated by giving a description of the entire track

by metes and bounds, whether the track is composed of one (1) or more lots or parcels, and whether owned by one (1) or more persons.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-11
Options to purchase land; appraisals
Sec. 11. (a) When the land or any part of it is to be acquired by purchase, the resolution shall also state the maximum proposed cost, and the board may at any time prior to the adoption of the resolution obtain from the owner or owners of the land an option for its purchase, or the board may enter into a contract for the purchase of the land upon the terms and conditions the board considers best. The option or contract is subject to final confirmation or rescission of the resolution, and subject further to the condition that the land be paid for only out of the special fund resulting from the sale of grade separation district bonds and the collection of benefit assessments, or out of funds coming to the city from equitable settlements between the parties. If the board desires to acquire any lots or parcels of land by purchase, it shall appoint:
(1) one (1) freeholder residing in the city, or in the county in which the city is located; and
(2) two (2) appraisers licensed under IC 25-34.1;
who are residents of Indiana, who are not interested in any land to be acquired or in land which may incur local benefits under such resolution, to appraise the value of the land. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the property. The appraisers shall take an oath that they have no interest in the matter and that they will honestly and impartially make the valuation. The appraisers shall then proceed to view the land and consider and determine its true market value at that time.
(b) The appraisers shall submit a written report of their appraisement to the board and the report shall be filed with and become a part of the record of the proceeding. The board may not exercise any option on the land or enter into a contract to purchase the land at a higher price than the value named in the report.
As added by Acts 1980, P.L.8, SEC.70. Amended by P.L.113-2006, SEC.6.

IC 8-6-2.1-12
Title to acquired property
Sec. 12. The title to any lands, rights-of-way or other property acquired under and pursuant to the resolution, whether by purchase or by appropriation, shall not vest in the city until they are paid for out of the special fund created by the sale of bonds and from benefit assessments, or out of funds coming to the city from equitable settlements between the parties. No indebtedness or obligation of any kind may be incurred by the city in its corporate capacity on account of the acquiring of any lands, rights-of-way or other property.
As added by Acts 1980, P.L.8, SEC.70.
IC 8-6-2.1-13
Remonstrances; appeals
Sec. 13. (a) At the time fixed for the hearing, or at any time prior to that, any owner of land, right-of-way or other property to be appropriated under the resolution, and any railroad company or companies, any street railway company, and any person owning real or personal property situated within the city, may file a written remonstrance with the board.
(b) At the hearing, which may be adjourned from time to time, the board shall hear all persons interested in the proceedings and consider all remonstrances that have been filed, and after considering them, the board shall take final action and determine the public necessity and convenience of the proposed improvement, and confirm, or modify and confirm, or rescind the resolution. The final action shall be duly entered of record, and is conclusive upon all persons, except as provided in sections 4 through 8 of this chapter. Any person who has remonstrated in writing and who is aggrieved by the decision of the board may take an appeal to the circuit court in the county in which the city is located.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-14
Filing of order and bond; hearing
Sec. 14. Within twenty (20) days after the final action of the board, the remonstrator may file in the office of the clerk of the circuit court a copy of the order of the board, not including, unless he so desires, the maps, plans and specifications, and his remonstrance to them, together with his bond conditioned to pay the cost of the appeal if it is determined against him. All appeals shall be consolidated and heard as one (1) cause of action by the court, and the burden of proof is upon the remonstrators. The cause shall be tried and determined summarily by the court without the intervention of a jury, as other civil causes, and shall be given precedence over other matters pending in the court. Upon the trial of the cause, the court shall hear evidence upon the remonstrances and shall confirm the final action of the board on the resolution, or sustain the remonstrance or remonstrances to them, and the court may remand the resolution for further proceedings. If the resolution is confirmed the judgment of the court is conclusive upon all parties, and no appeal lies from the judgment.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-15
Agreements concerning planning and completion of work projects
Sec. 15. The city, by its board of public works or board of public works and safety, the Indiana state highway commission, the county in which the city is located, by its board of commissioners, and the railroad company or companies whose track or tracks the improvement authorized in this chapter concern, may enter into a written agreement as to the plan of proceeding with the work, the

allocation of the portions to be done by the respective parties, the division of cost between railroads, the amount of work to be done annually, the time within which the entire work is to be completed, the method and times of making equitable settlements of the cost between the parties, and any other matters tending to expedite the efficient and economical completion of the improvement. The agreement, however, may not have the effect of increasing the total cost of the improvement above the estimate. The agreement shall be filed with the board and considered a part of the resolution and constitutes the basis of all proceedings on the matters embraced in the agreement.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-16
Costs to be borne by parties in interest
Sec. 16. (a) The total cost of the improvement to be borne by all the parties in interest includes the following:
(1) The cost of constructing the grade elimination structure and the cost of raising or lowering the grade, or other alteration of any public highway, the construction or reconstruction of the pavement, including sidewalks and curbs, and the alteration, relocation and construction of drains or sewers required by the improvement.
(2) The cost of elevation, depression, alteration, removal, relocation, construction and reconstruction of any railroad track or tracks and other facilities within or without the city.
(3) The cost of any land, right-of-way, or other property required for the improvement.
(4) The amount of damages, if any, recoverable under law by any person due to the improvement.
(5) The compensation for services of the special engineer and additional engineering force, and of special counsel, if any, employed by the board, all of whom the board may employ.
(6) The cost of supervision and inspection, the giving of notices, and all other expense necessarily incurred by the board in connection with the proceedings and improvement.
(b) The total cost to be borne by all the parties in interest does not include the expense of opening new or additional highways, or the expense of establishing additional lanes of traffic to any highways, or the expense of providing rights-of-way or other facilities which represent an enlargement of or betterments to the facilities of any railroad affected by the improvement.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-17
Agreements fixing cost of improvements borne by parties in interest
Sec. 17. (a) The total cost of the improvement shall be borne by all of the parties in interest, in accordance with a written agreement or written agreements to be entered into by all the parties, fixing the

portion of the total cost to be borne by each party subject, however, to the cost formula requirements set forth in section 4 of this chapter. The total cost shall be divided among and paid by the parties in accordance with the agreement or agreements. The portion of the total cost to be borne by the city does not constitute an indebtedness or obligation of the city in its corporate capacity, but shall be payable only out of special taxes and benefit assessments as provided by this chapter.
(b) The Indiana state highway commission, any city affected by this chapter and the county in which the city is located, may each respectively enter into a written agreement or written agreements.
(c) The agreement or agreements shall be executed on behalf of the Indiana state highway commission by the members of it and shall be binding upon the Indiana state highway commission. The agreement or agreements shall be executed on behalf of the city by the board and shall be binding on the city. The agreement or agreements shall be executed on behalf of the county by the board of county commissioners and shall be binding on the county.
(d) To the extent that funds of any federal agency may be available to the Indiana state highway commission for use in paying any portion of the total cost which may be chargeable to or assumed by the Indiana state highway commission, the Indiana state highway commission may use the federal funds, if permitted by applicable federal laws, for the payment of the cost or any portion of it, or for the payment of all or any portion of either the city's or county's share of the cost; or the Indiana state highway commission may use the federal funds for any combination of these purposes. The board may apply for, accept, and use grants, loans or other financial assistance from any municipal, county, state, or federal government agency. To the extent any funds of any federal agency may be available to the city or the county for use in paying the costs, the city and county may use the federal funds, if permitted by applicable federal laws, for the payment of any portion of the cost which is chargeable to or assumed by the city and county.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-18
Contracts; bidding; validity of proceedings and orders of board and contract
Sec. 18. Any portion or portions of the work of improvement under the resolution which is allotted to the city shall be done by contract or contracts, and all contracts shall be let under statutes governing the letting of contracts by the city. In event of the execution of a contract for the work, the validity of the contract may not subsequently be questioned by any person, except in a suit to enjoin the performance of the contract instituted within ten (10) days after its execution. All proceedings and orders of the board preliminary and prior to the contract, and the contract, are considered valid, conclusive and binding upon all persons and are not subject to attack for any cause after the ten (10) day period after its execution

has expired.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-19
Warrants
Sec. 19. Any part of the city's portion of the total cost of the improvement which is necessary for the city to pay prior to the collection of benefit assessments under this chapter and prior to the issue and sale of bonds under this chapter, shall be paid as follows: the board shall, from time to time, certify the items of expense to the controller or clerk-treasurer, directing him to pay those amounts, and the controller or clerk-treasurer shall draw his warrant or warrants, and the warrant or warrants shall be paid out of the general fund of the city without appropriation being made by the common council; or, in case there is no money in the general fund of the city not otherwise appropriated, the city controller or clerk-treasurer shall recommend to the common council the temporary transfer from other funds of the city a sufficient amount to meet the items of expense, or the making of a temporary loan for this purpose, and the common council shall at once make the transfer of funds, or authorize the temporary loan in the same manner that other temporary loans are made by the city. The fund or funds of the city from which the payments are made shall be fully reimbursed and repaid by the board out of the special fund created by the sale of bonds and from benefit assessments or out of funds coming to the city from equitable settlements between the parties. The board may cause the amount for the temporary advancements on work to be provided for in the budget and tax levy of the city for the year when the funds are anticipated to be needed.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-20
Accounting of improvement costs and disbursements; payments and adjustments
Sec. 20. (a) The board, through its engineer, shall keep an account of the total cost of the improvement, of all disbursements made during the course of the work, and of all equitable settlements between the parties contributing to the cost; but the total cost may not exceed the estimate adopted in the resolution.
(b) From time to time during the progress of the work, and upon completion of the improvement, the board shall make and adjust equitable settlements and payments between the parties contributing to the cost of the improvement so that the total cost of the improvement is apportioned between the parties as determined by the board consistent with this chapter.
(c) The equitable settlements and payments shall be made by the board, either on its own initiative or on petition of any railroad company charged with the work or any part of the work, or on petition of either the Indiana state highway commission or of the county in which the city is located, if the Indiana state highway

commission and the county participate in the cost of the improvement.
(d) Any adjustment or adjustments are binding on all of the parties unless any aggrieved party, within sixty (60) days after the entry of an order of equitable settlement made by the board, files his complaint to review the adjustment in the circuit court of the county in which the city is located. The decree of the court is final. The railroad company or companies, shall, upon the adjustment or decree, pay their portions of the cost as directed. The Indiana state highway commission shall, upon the adjustment or decree, pay its portion of the costs as directed, and the payment shall be made out of the funds of the commission or funds appropriated for the use of the commission. The county council of the county in which the city is located shall provide sufficient funds to pay the county's share of the cost of the improvement, either by appropriating the necessary amount of money from available funds on hand, or by the sale of bonds. Upon each adjustment or decree, the county in which the city is located shall pay the county's portion of the cost as directed by the adjustment or decree out of the funds provided by the county council. Upon each adjustment or decree, the city controller or clerk-treasurer shall draw his warrant or warrants in payment of the city's portion of the cost.
(e) All warrants may be drawn only against the special fund arising from the special tax and special assessments provided for in this chapter and from equitable settlements.
(f) The board may adopt supplemental resolutions and enter orders from time to time as necessary to carry out the purpose of the resolution.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-21
Special tax; taxing district
Sec. 21. (a) Upon final action of the board or circuit court, confirming the resolution, all territory lying within the corporate limits of the city shall become a special taxing district for grade separation and railroad relocation and reconstruction purposes, and all property, real and personal, located within the territorial limits of the district shall be subject to a special tax for the purpose of providing funds to pay the city's portion of the total cost of the improvement.
(b) The special tax shall constitute the amount of benefits resulting to all of the property from the proceedings, and shall be levied in the manner provided for by this chapter. If the board determines that any lots or parcels of land, exclusive of improvements, lying within two thousand (2,000) feet of any grade crossing eliminated or altered by the improvement, or within two thousand (2,000) feet of any lands or rights-of-way abandoned for railroad use or from which railroad facilities are to be removed, will incur a particular benefit by reason of their proximity in addition to the benefits received by them in common with all other property

located in the district, those lots and parcels of land which lie within the corporate limits of the city shall be subject to a special assessment for the benefits.
(c) The special assessment shall be determined in accordance with this chapter, but the total amount of the additional benefits assessed shall not in any case exceed forty percent (40%) of the city's share of the total cost of the improvement; and the total amount of the additional benefits assessed and finally confirmed or adjudged against lots and parcels of land exclusive of improvements lying within two thousand (2,000) feet shall be deducted from the city's share of the total cost and the balance of the city's share of the total cost, is the amount of the benefits resulting to all property in the special taxing district, and the special tax shall be levied only for this balance. Any lot or parcel of land owned and used or occupied for railroad purposes at the time of the adoption of any resolution by any railroad company whose tracks are affected by the resolution, or any lot or parcel of land devoted to railroad purposes in connection with and because of the improvement, is not subject to any special assessment for the particular benefits.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-22
Roll of owners of property sought to be taken
Sec. 22. When the resolution is finally confirmed by the board, the board shall require the preparation of a roll of all the owners or holders of property sought to be taken, or who have incurred damages, and also of all of the owners or holders of lots or parcels of land lying within two thousand (2,000) feet of any grade crossing eliminated or altered by the improvement or within two thousand (2,000) feet of any lands or rights-of-way abandoned in whole or in part for railroad use or from which railroad facilities are to be removed, which will incur a particular benefit, as provided in section 21 of this chapter, from the grade separation or alteration and railroad relocation as provided for in the resolution. In addition to the list of names, the roll should show with reasonable certainty a description of the property to be appropriated, or affected either injuriously or beneficially, belonging to that person, and no greater certainty in names and description is necessary to the validity of any award or assessment than is required in the assessment of taxes.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-23
Determination of damages; publication of notice of land appropriated, character of improvement, and preliminary awards; remonstrances; irregularities in proceedings
Sec. 23. (a) Upon the completion of the roll, the board shall consider, determine and award the amount of damages sustained by the owners of the several parcels of land required to be appropriated, if any, as provided for in the resolution, or which will incur damages, and, then the board shall consider, determine and assess the amount

of particular benefits which will accrue to the several lots or parcels of land, exclusive of improvements, lying within two thousand (2,000) feet of any grade crossing eliminated or altered by the improvement, or within two thousand (2,000) feet of any lands or rights-of-way abandoned in whole or in part for railroad use or from which railroad facilities are to be removed, as provided for in the resolution, by reason of their proximity, in addition to the benefits received by the lots or parcels of land in common with all property, real and personal, located in the district. The total amount of the particular benefits assessed against the lots and parcels of land, exclusive of improvements, located within the two thousand (2,000) feet, may not in any case exceed forty percent (40%) of the city's share of the total cost of the grade separation improvement.
(b) When the roll is completed, the board shall publish, in accordance with IC 5-3-1, a notice describing the location of the land appropriated and the general character of the improvement, and stating whether assessments have been made against lands within the two thousand (2,000) foot distance. The notice shall also state that the assessment roll, with the names of the owners in favor of whom damages have been awarded and against whom assessments have been made, and descriptions of property affected, with the amounts of preliminary awards or assessments as to each piece or parcel of property affected, is on file and can be seen in the office of the board. The board shall also send by United States mail a notice to the place of residence, if known, of persons owning lands to be taken, or incurring damages, or against which special assessments have been made, showing each item of the determination as to those persons. In case any person affected is a nonresident, or his residence is unknown, he is considered to have been notified by the publication. The notices shall name a day not earlier than ten (10) days after the last date of publication, or after the date of mailing, as above provided, on which the board will receive and hear remonstrances from persons with regard to the amount of their respective awards or assessments. Persons not included in the roll of awards or damages and claiming to be entitled to the same are considered to have been notified of the pendency of the proceedings by the original notice of the resolution of the board and by the publication required by this section.
(c) If there are defects or irregularities of any kind in the proceedings with respect to one (1) or more interested persons, they do not affect the proceedings, except so far as they may affect the interest or property of the person or persons, and do not avail any other person. In case of any defect, supplementary proceedings of the same general character as those otherwise prescribed by this chapter may be instituted in order to correct the defect.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-24
Interests of mentally incompetent persons or infants; guardianship
Sec. 24. If any person having an interest in land affected by the

proceedings is mentally incompetent or under the age of eighteen (18) years, the board shall certify that fact to its attorney. The attorney shall apply to the proper court and secure the appointment of a guardian for the person under eighteen (18) years of age or mentally incompetent person. The board shall give notice to the guardian, who shall appear and protect the interest of the protected person. If the person under eighteen (18) years of age or mentally incompetent person already has a guardian, the notice shall be served upon the guardian. The requisites of notice to the guardian shall be the same as for other notices.
As added by Acts 1980, P.L.8, SEC.70. Amended by P.L.33-1989, SEC.8.

IC 8-6-2.1-25
Appearance by remonstrators; appeals
Sec. 25. Any person notified or considered to be notified under this chapter may appear before the board on the day fixed for hearing the remonstrances with regard to awards and assessments, and remonstrate in writing against them. All persons appearing before the board having an interest in the proceedings shall be given a hearing. After the remonstrances have been received and the hearings had, the board shall either sustain or modify, by increasing or decreasing, the awards or assessments. Any person remonstrating in writing who is aggrieved by the decision of the board may, within ten (10) days after the decision is made, take an appeal to the circuit court of the county in which the city is located. The appeal affects only the amount of the assessment or award of the person appealing.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-26
Procedure on appeal
Sec. 26. (a) The appeal shall be taken by filing an original complaint in the circuit court of the county in which the city is located against the board within the time named, setting forth the action of the board in respect to the assessment or award, and stating the facts relied upon as showing an error of the board. The court shall rehear the matter of the assessment or award de novo, and confirm, lower or increase the amount. The cause shall be summarily tried by the court without the intervention of a jury, as in other civil cases. A change of venue from the county may not be taken.
(b) All remonstrances upon which an appeal is taken may be consolidated and heard as one (1) cause of action, and all the appeals shall be heard and determined by the court within thirty (30) days after the time of filing of the appeal. If the court reduces the amount of benefit assessed against the land of the property owner by ten percent (10%) or more of the assessment by the board, or increases the amount of the damages awarded in his favor by ten percent (10%) or more of the amount awarded by the board, the plaintiff in the appeal shall recover costs, otherwise not.
(c) The amount of the judgment in the court shall be final, and no

appeal may be taken. However, any party in interest may take an appeal from the judgment to the supreme court of Indiana, upon the sole ground that the property in question has or has not incurred damages recoverable under law.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-27
Assessment liens; payment; tax exemption
Sec. 27. (a) The assessment roll, upon final confirmation by the board, shall be delivered to the controller or clerk-treasurer, and from that time the respective amounts of benefits assessed shall severally be liens, superior to all other liens except taxes, against the respective lots or parcels of land upon which they are assessed. The duties of the controller or clerk-treasurer are those prescribed by statute in cities with regard to assessments for street improvements.
(b) The assessments of benefits are due and payable to the controller or clerk-treasurer from the time of the delivery of the assessment roll to him. If not paid within thirty (30) days, the board's attorney shall proceed to foreclose the liens in a court as mortgages are foreclosed with similar rights of redemption, and have them sold to pay the assessments. The board shall recover costs with reasonable attorney's fees and interest at the rate of six percent (6%) per annum.
(c) In all cases where the party against whom the assessment is made is a resident of the city, a notice of the assessment and demand for payment shall be delivered to him personally or mailed to his last usual place of residence. All persons assessed for local benefits may, within thirty (30) days after the confirmation of the assessments, avail themselves of the right to pay the assessment installments in the same manner as provided for the payment of assessments for street improvements in cities, except that the board may provide that the installments may be extended over a period of twenty (20) years, which privilege shall also be stated in the notice.
(d) Statutes relating to the payment of street improvement assessments by installments, the issuance of bonds and coupons to anticipate assessments, and the rights of bondholders and landowners, when not inconsistent with this chapter, shall apply and be extended to assessments made under this chapter. When assessment bonds are issued, the city controller or clerk-treasurer shall sell the bonds promptly in the same manner and upon the same notice conditions as grade separation district bonds are authorized to be sold as provided in section 29 of this chapter, and the proceeds shall be kept in a separate fund as provided for in section 30 of this chapter. The assessment bonds shall be exempt from taxation for all purposes. All interest and penalties on delinquencies shall go into the special fund.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-28
Payment of damages
Sec. 28. (a) The board, upon the completion of the award of

damages, if any, or upon the determination of the appeals taken, shall make out certificates for the proper amounts and in favor of the proper persons. Presentation of the certificates to the city controller or clerk-treasurer of the city entitles those persons to a warrant drawn on the city treasury. The controller or clerk-treasurer shall pay the persons named the amounts due them respectively, as shown by the certificates, out of the separate and specific funds derived from the sale of bonds and from benefit assessments provided for in section 30 of this chapter, or out of funds coming from equitable settlements between the parties, and these payments may not be made from any other source or funds.
(b) The certificates or vouchers shall, whenever practical, be tendered actually to the person entitled to them, but where this is impractical, they shall be kept for the persons in the office of the board, and the making and filing of the certificates, in all cases, is considered to be valid tender to the person entitled to them at the time or as soon as there are sufficient funds to pay them. They shall be delivered to the person on request. In case of dispute or doubt as to which of various persons the money shall be paid, the board shall make out the certificates in favor of the attorney appointed by the board for the use of the persons entitled to them, and the attorney shall draw the money and pay it into court, requiring the various claimants to interplead and have their respective rights determined.
(c) If an injunction is obtained because damages have not been paid or tendered, the board shall tender the amount of damages with interest from the time of the entry of the property, if any has been made, and all accrued costs. If there are sufficient funds to pay the certificate, the injunction shall be removed. The pendency of an appeal to the circuit court of a county does not affect the validity of a tender made under this section, but the board may proceed with its appropriation of the property in question.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-29
Bonds
Sec. 29. (a) In order to raise money to pay the city's portion of the total cost of an improvement and in anticipation of the special benefit tax to be levied, the board shall issue, in the name of the city, at one (1) time, or from time to time as the proceeds are needed, the bonds of the grade separation or railroad relocation and reconstruction district not to exceed in aggregate amount the balance of the city's portion of the total cost after deducting from the city's portion the total amount of benefits, if any, which have been assessed by the board and finally confirmed or adjudged against lots and parcels of land exclusive of improvements lying within two thousand (2,000) feet of any grade crossing eliminated or altered by the improvement, or within two thousand (2,000) feet of any lands or rights-of-way abandoned in whole or in part for railroad use or from which railroad facilities are to be removed.
(b) The bonds may be issued in any denomination not exceeding

one thousand dollars ($1,000) each in not less than forty (40) nor more than sixty (60) equal series, as the board determines, and shall be payable one (1) series each six (6) months beginning on the first day of July of the first year following the date of their issue. If the bond issue is ordered in any calendar year after the date of the annual tax levy, then the first series shall mature on the first day of July of the second year and the balance of the bonds at the designated regular intervals. The bonds shall be negotiable as inland bills of exchange and shall bear interest payable on the first days of January and July of each year, the first interest to be payable on the first maturity date of the bonds.
(c) Upon adoption of a resolution ordering bonds, the board shall certify a copy of the resolution to the controller or clerk-treasurer of the city in which the grade separation district is located; that officer shall prepare the bonds, and the mayor of the city shall execute the bonds and the city controller or clerk-treasurer shall attest the execution. The bonds shall be exempt from taxation for all purposes. All bonds issued by the board shall be sold by the city controller or clerk-treasurer to the highest bidder, but not at less than par and accrued interest to date of delivery, after giving notice of sale of the bonds by publication in accordance with IC 5-3-1. The publication shall be made not less than fifteen (15) days prior to the date fixed for the sale of the bonds.
(d) The bonds are not a corporate obligation or indebtedness of the city, but constitute an indebtedness of the district as a special taxing district, and the bonds and interest shall be payable only out of a special tax levied upon all property of the special taxing district, as in this chapter provided, and the bonds shall recite the terms upon their face, together with the purposes for which they are issued.
(e) No suit to question the validity of the bonds issued for the special taxing district, or to prevent their issue, may be maintained after the date set for the sale of the bonds, and all bonds after that date are incontestable for any cause.
As added by Acts 1980, P.L.8, SEC.70. Amended by Acts 1980, P.L.73, SEC.1.

IC 8-6-2.1-30
Proceeds from sale of bonds
Sec. 30. All proceeds from the sale of bonds issued under section 29 of this chapter, together with all money collected from benefit assessments, or from the sale of assessment bonds, shall be kept as a separate and specific fund, entitled grade separation or railroad relocation and reconstruction fund, to pay the city's portion of the total cost of the grade separation improvement, and no part of the fund may be used for any other purpose. The fund shall be deposited with the depository or depositories of other public funds of the city. Any surplus remaining in the fund, after all the city's portion of the total cost is fully paid, shall be paid into and become a part of the grade separation or railroad relocation and reconstruction bond fund as referred to in section 31 of this chapter. As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-31
Special tax levy
Sec. 31. (a) In order to raise money to pay all bonds issued under section 29 of this chapter, including interest, the common council of the city shall levy each year a special tax upon all of the taxable property, both real and personal, located within the territorial limits of the special taxing district, in such manner as to pay the principal of the bonds as they severally mature, together with all accruing interest.
(b) The tax levied shall be collected by the county treasurer in the same manner as other taxes are collected. As the tax is distributed to the controller or clerk-treasurer it shall be deposited in a separate fund, to be known as the grade separation or railroad relocation and reconstruction bond fund, and shall be applied to the payment of the special taxing district bonds and interest as they severally mature, and to no other purposes. All accumulation of the fund prior to its use for the payment of the bonds and interest shall be deposited in the depository or depositories of other public funds in the city.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-32
Payment for lands acquired by purchase, contract, or eminent domain; title to lands
Sec. 32. If the lands acquired for the improvement or any part of it are secured by purchase or contract, the payment shall be made according to the terms of the contract. If lands are taken by condemnation, the amount of damages assessed shall be paid or tendered within ninety (90) days after the final determination of the condemnation proceedings, or as soon thereafter as the funds arising from the bonds and the assessment of benefits are available. The title to the lands, or that portion paid for or otherwise acquired for these purposes, then vests in the city.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-33
Filing of description of acquired lands
Sec. 33. Within sixty (60) days after any land or right in it is paid for and acquired under this chapter, the board shall file and have recorded in the recorder's office in the county in which the land is situated a description of it sufficiently accurate for its identification, with a statement of the purpose for which it is acquired or taken. The description shall be signed by a majority of the board. The board may transfer to any railroad company or companies any property acquired in connection with the improvement, but intended for the permanent occupation or use of the railroad or railroads, after proper adjustment in the equitable settlements between the parties.
As added by Acts 1980, P.L.8, SEC.70.
IC 8-6-2.1-34
Limitations upon expenditures and appropriations
Sec. 34. No part of any of the funds raised by the city or received by the city under this chapter may be expended, except upon warrants drawn by the city controller or clerk-treasurer upon vouchers of the board. No appropriation in any form is necessary, but all funds arising under this chapter are appropriated to the respective purposes named in this chapter, and are under the control of the board, and the board may expend the funds for the purposes stated in this chapter.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-35
Application of IC 8-6-3 to maintenance costs
Sec. 35. Maintenance costs requirements are governed, to the extent applicable, by IC 8-6-3.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-36
Jurisdiction and authority of board of each city
Sec. 36. (a) The jurisdiction and authority of the board of each city are complete in relation to all matters provided for in this chapter, except in the levying of taxes. In carrying out this chapter it is not necessary to comply with any other statute, except as specifically provided.
(b) If no procedure is provided for by this chapter for doing anything authorized or contemplated by it, the procedure provided by other statutes in similar cases may be followed.
As added by Acts 1980, P.L.8, SEC.70.



CHAPTER 3. DIVISION OF COSTS OF IMPROVEMENTS TO RAILROAD GRADE SEPARATIONS

separation on other highways or streets, not a part of the highways under the jurisdiction of the Indiana department of transportation but within any city of the state of Indiana, then of the total cost of the grade separation on a highway or street not under the jurisdiction of the Indiana department of transportation but necessitated by the grade separation involving a highway or street which is a part of the state highway system, the city shall pay one-fourth (1/4) of ninety-five percent (95%) and the county in which the crossing is located shall be liable for and pay one-fourth (1/4) of the ninety-five percent (95%) of the total of the costs and the state out of the funds of the Indiana department of transportation or funds appropriated for the use of the Indiana department of transportation, shall be liable for and pay one-half (1/2) of the remaining portion.
(h) If a crossing is not within any city or town and does not involve a highway under the jurisdiction of the Indiana department of transportation, then the county in which the crossing is located shall pay the ninety-five percent (95%) of the total cost which is not paid by the railroad or railroads.
(i) The division of the cost of grade separation applies when the grade separation replaces and eliminates an existing grade crossing at which active warning devices are in place or ordered to be installed by a state regulatory agency, but when the grade separation does not replace nor eliminate an existing grade crossing the state, county or municipality, as the case may be, shall bear and pay one hundred percent (100%) of the cost of the grade separation.
(j) In estimating and computing the cost of the grade separation, there shall be considered as a part of costs all expenses reasonably necessary for preliminary engineering, rights-of-way and all work required to comply with the plans and specifications for the work, including all changes in the highway and the grade thereof and the approaches to the grade separation, as well as all changes in the roadbed, grade, rails, ties, bridges, buildings, and other structural changes in a railroad as may be necessary to effect the grade separation and to restore the railroad facilities aforesaid to substantially the same condition as before the separation.
(k) The required railroad share of the cost shall be based on the costs for preliminary engineering, right-of-way, and construction within the limits described below:
(1) Where a grade crossing is eliminated by grade separation, the structure and approaches for the number of lanes on the existing highway and in accordance with the current design standards of the governmental entity having jurisdiction over the highway involved.
(2) Where another facility, such as a highway or waterway, requiring a bridge structure is located within the limits of a grade separation project, the estimated cost of a theoretical structure and approaches as described under subdivision (1) to eliminate the railroad-highway grade crossing without considering the presence of the waterway or other highway.
(3) Where a grade crossing is eliminated by railroad or highway

relocation, the actual cost of the relocation project, or the estimated cost of a structure and approaches as described under subdivision (1), whichever is less.
(l) If the Indiana department of transportation or any city, town, or county is unable to reach an agreement with a railroad company after determining that construction or reconstruction of a grade separation, which replaces or eliminates the need for a grade crossing, is necessary to protect travelers on the roads and streets of the state, the appropriate unit or combination of units of government shall give a written notice of its intention to proceed with the construction or reconstruction of a grade separation to the superintendent or regional engineer of the railroad company. The notice of intention shall be made by the adoption of a resolution stating the need for the grade separation. If, after thirty (30) days, the railroad has not agreed to a division of inspections, plans and specifications, the number and type of jobs to be completed by each agency, a division of costs, and other necessary conditions, the Indiana department of transportation, city, town, or county may proceed with the grade separation exercising any and all of its powers to construct or reconstruct a bridge and, notwithstanding other provisions of this chapter, may pay for up to one hundred percent (100%) of the cost of the project. If the railroad is unable, for good cause, to pay the share of the cost required by this section, the city, town, or county may certify the amount owed by the railroad to the county auditor who shall prepare a special tax duplicate to be collected and settled for by the county treasurer in the same manner and at the same time as property taxes are collected. However, before the Indiana department of transportation, city, town, or county undertakes to do the work themselves they shall notify an agent of the railroad as to the time and place of the work.
(Formerly: Acts 1939, c.41, s.1; Acts 1975, P.L.82, SEC.1.) As amended by Acts 1976, P.L.27, SEC.1; Acts 1980, P.L.74, SEC.63; P.L.18-1990, SEC.71; P.L.146-2008, SEC.361.

IC 8-6-3-2
Application of other laws; maintenance after construction
Sec. 2. (a) This chapter shall not authorize the separation of grade crossings of railroads and highways where not authorized by other laws, but shall be considered as supplemental to other laws, and all division of costs as provided for in this chapter, and all provisions for the payment and collection of such costs and expenses and other provisions of other laws relating to the subject matter shall continue in effect, except as inconsistent with this chapter.
(b) Provided, however, that any such railroad or railroads shall be authorized to make all changes in the roadbed, grade, rails, ties, bridges, buildings, and other structural changes as may be necessary to effect such grade separation, and to restore such railroad facilities aforesaid to substantially the same condition as before said separation and the costs and expenses incurred by said railroad or railroads, and in excess of the amount, if any, to be borne by the

railroad or railroads, as in this chapter provided, shall be paid by the state, county, or municipality, as the case may be, to such railroad or railroads making such changes.
(c) After the construction of any such grade separation, the public authority or municipality having jurisdiction over such street or highway shall maintain the street or highway, and structures supporting it, and the drainage thereof, where the street or highway is carried over the railroad or railroads, and the railroad or railroad companies shall maintain its or their railway tracks, and where the street or highway is carried under any such railroad or railroads, then the public authority or municipality having jurisdiction over such street or highway, shall maintain the street or highway, and the drainage thereof, and the railroad or railroads shall maintain its or their roadbed and tracks and structures supporting the same.
(Formerly: Acts 1939, c.41, s.2.) As amended by P.L.62-1984, SEC.99.

IC 8-6-3-3
Order or consent by department
Sec. 3. Notwithstanding any other provisions of this chapter or existing laws in regard to which this chapter is supplemental, the Indiana department of transportation shall not be chargeable with any costs or expenses contemplated by this chapter unless the Indiana department of transportation shall either order or consent to a proposed grade separation or elevation contemplated by this chapter.
(Formerly: Acts 1939, c.41, s.3.) As amended by Acts 1980, P.L.74, SEC.64; P.L.18-1990, SEC.72.

IC 8-6-3-4
Railroad relocation projects; allocation of cost; local government powers
Sec. 4. (a) Where a grade separation results from a railroad relocation project funded in substantial part by the federal government, the shares of the cost of the grade separation shall be allocated among all the participating governmental units and affected railroads as they may agree.
(b) A county, city, or town, in connection with any railroad relocation project funded in substantial part by the federal government, may:
(1) purchase, lease, or sell real or personal property;
(2) design and construct any pedestrian, motor vehicle, or railroad transportation facilities;
(3) enter into any contracts with federal, state, or local governmental agencies or the owner or operator of any railroad transportation system;
(4) convey by deed or lease, pursuant to written agreement, any pedestrian, motor vehicle, or railroad transportation facilities for any federal, state, or local governmental agency or the owner or operator of any railroad transportation system;
(5) issue any bonds, notes, or warrants for financing its share of

the cost of the project; and
(6) perform all incidental and necessary acts in connection with the railroad relocation project.
(c) A city or town may exercise powers granted by this section within four (4) miles outside its corporate boundaries.
As added by P.L.65-1984, SEC.1.



CHAPTER 4. SIGNALS AT RAILROAD GRADE CROSSINGS

IC 8-6-4-1
Bell and whistle required equipment; duty to sound; signs in vicinity of crossings
Sec. 1. (a) A railroad company operating in this state shall equip every locomotive engine with a whistle and a bell, maintained in good working order, such as are used by other railroad companies. Except when approaching a crossing to which an ordinance adopted under subsection (d) applies, the engineer or other person in charge of or operating an engine upon the line of a railroad shall, when the engine approaches the crossing of a turnpike, public highway, or street in this state:
(1) sound the whistle on the engine distinctly not less than four

(4) times, which sounding shall be prolonged or repeated until the crossing is reached; and
(2) ring the bell attached to the engine continuously from the time of sounding the whistle until the engine has fully passed the crossing.
(b) A railroad company shall erect a sign that is:
(1) not more than one-fourth (1/4) mile in advance of a crossing or multiple consecutive crossings; and
(2) visible from an approaching train;
to notify the engineer or other person in charge of or operating an engine to sound the engine's whistle in accordance with federal law. The railroad company shall maintain the sign in good repair or replace the sign. However, this subsection does not apply to a crossing to which an ordinance adopted under subsection (d) applies. The locomotive engineer or other person in charge of the train shall notify, in writing, the appropriate maintenance of way supervisor of the railroad of any missing or damaged whistle post, and the railroad shall, within thirty (30) days after the maintenance of way supervisor is notified under this subsection, repair or replace the missing or damaged whistle post.
(c) It is unlawful for an engineer or other person in charge of a locomotive to move the locomotive, or allow it to be moved, over or across a turnpike, public highway, or street crossing if the whistle and bell are not in good working order. It is unlawful for a railroad company to order or permit a locomotive to be moved over or across a turnpike, public highway, or street crossing if the whistle and bell are not in good working order. When a whistle or bell is not in good working order, the locomotive must stop before each crossing and proceed only after manual protection is provided at the crossing by a member of the crew unless manual protection is known to be provided.
(d) A city, town, or county may adopt an ordinance to regulate the sounding of a whistle or the ringing of a bell under subsection (a) in the city, the town, or the county. However, an ordinance may not prohibit the sounding of a whistle or the ringing of a bell at a crossing that does not have an automatic train activated warning signal as set forth in IC 8-6-7.7-2. An ordinance adopted after June 30, 2003, that prohibits the sounding of a whistle or the ringing of a bell at a crossing must require that signs be posted at the crossing to warn the public that trains do not sound whistles or ring bells at that crossing. Before an ordinance adopted under this subsection goes into effect, the city, town, or county must receive the written permission of the department to regulate the sounding or the ringing. The department shall grant permission only if the department determines, based upon a study conducted by the department, that the ordinance, as applied to the rail corridor identified in the ordinance, increases the overall safety of the corridor for the public. Notwithstanding anything to the contrary in this subsection, the department shall grant permission to a city or a town to regulate the sounding of a whistle or the ringing of a bell if the city or town had

an ordinance regulating the sounding of a whistle or the ringing of a bell that was approved and in effect on January 1, 1991, if the city or town amended or repealed the ordinance, and if the city or town adopts a subsequent ordinance on the same subject. In making its determination during the course of the study, the department shall consider:
(1) school bus routes;
(2) emergency service routes;
(3) hazardous materials routes;
(4) pedestrian traffic;
(5) trespassers;
(6) recreational facilities;
(7) trails; and
(8) measures to increase safety in the corridor, including:
(A) four (4) quadrant gates;
(B) median barriers;
(C) crossing closures;
(D) law enforcement programs; and
(E) public education.
The study by the department required under this subsection must be completed not later than one hundred twenty (120) days after the department receives notice of the passage of the ordinance from the city, town, or county.
(e) Notwithstanding a contrary provision in an ordinance adopted under subsection (d), an engineer or other person who is operating an engine shall sound the engine's whistle if, in the determination of the engineer or other person who is operating the engine, an apparent emergency exists.
(f) A railroad company and the employees of the railroad company are immune from criminal or civil liability for injury or property damage that results from an accident that occurs at a crossing to which an ordinance described in subsection (d) applies if the injury or property damage was proximately caused solely by the railroad company and the employees failing to sound a whistle.
(g) The Indiana department of transportation shall review crossing safety at each crossing to which an ordinance adopted under subsection (d) applies not less than one (1) time in a five (5) year period.
(h) The Indiana department of transportation may not revoke the permission granted under subsection (d) for an ordinance.
(i) The Indiana department of transportation may create pilot railroad crossing safety projects to improve railroad crossing safety.
(Formerly: Acts 1879(ss), c.77, s.1; Acts 1881(ss), c.85, s.1; Acts 1943, c.208, s.1; Acts 1972, P.L.63, SEC.1.) As amended by P.L.62-1984, SEC.100; P.L.384-1987(ss), SEC.63; P.L.18-1990, SEC.73; P.L.59-1992, SEC.1; P.L.101-1993, SEC.1; P.L.199-1999, SEC.1; P.L.137-2003, SEC.1; P.L.182-2009(ss), SEC.507.

IC 8-6-4-1.3
Legalization of certain ordinances; review of crossing safety levels;

program to increase crossing safety; development of crossing safety program; consultation with railroads, municipalities
Sec. 1.3. (a) An ordinance that would be permitted under section 1(c) of this chapter, as added by P.L.101-1993, that was adopted before April 27, 1993:
(1) is legalized; and
(2) may be enforced on May 12, 1993.
(b) The Indiana department of transportation shall conduct a review of crossing safety levels at all crossings to which an ordinance legalized under this section applies. The department shall complete a study required by this subsection not later than April 27, 1994.
(c) If the Indiana department of transportation finds, based upon the results of the department's review under subsection (b), that the crossing safety level at a crossing to which an ordinance legalized under this section applies creates an undue risk of harm to the public, the department shall, after consulting with the railroad and the municipality, develop a program to increase crossing safety to an acceptable level, as determined by the department, at the crossing.
(d) A program to increase crossing safety under subsection (c) must be decided after an evaluation of all remedies available to the Indiana department of transportation and the costs and benefits of each remedy. The department must consider the following in an evaluation of the costs and benefits of each remedy upon the municipality:
(1) The degree to which the remedy is likely to increase safety at the crossing.
(2) The economic impact of the cost of the remedy, including possible cost-sharing mechanisms.
(3) The impact of the remedy upon the environment in the municipality.
As added by P.L.220-2011, SEC.194.

IC 8-6-4-2
Violations; penalties; damages for personal injuries or property damage
Sec. 2. (a) Every engineer or other person in charge of or operating an engine, who shall fail or neglect to comply with the provisions of section 1 of this chapter, shall be held personally liable to the state, in a penalty of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00), to be recovered in a civil action brought by the state in the circuit or superior court of any county where the crossing is located.
(b) A railroad company that violates section 1(c) of this chapter shall be held liable therefor to the state for a penalty of not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000), to be recovered in a civil action brought by the state in the circuit or superior court of any county where the crossing is located. The railroad company in whose employ such engineer or person may be, as well as the engineer or person in charge of or operating the

engine, shall be liable in damages to any person, or the person's representatives, who may be injured in property or person, or to any corporation that may be injured in property, by the neglect or failure of said engineer or other person as aforesaid.
(c) A railroad company that violates section 1(b) of this chapter may be held liable to the state for a penalty of not less than two hundred fifty dollars ($250) or more than one thousand dollars ($1,000), to be recovered in a civil action brought by the state in the circuit or superior court of any county where the crossing is located.
(Formerly: Acts 1879(ss), c.77, s.2; Acts 1972, P.L.63, SEC.2.) As amended by P.L.1-2009, SEC.69; P.L.182-2009(ss), SEC.508.

IC 8-6-4-3
Actions to recover penalties; venue
Sec. 3. All actions for the recovery of the penalties prescribed in section 2 of this chapter shall be prosecuted in the name of the state by the prosecuting attorney of any county where the failure or neglect occurs.
(Formerly: Acts 1879(ss), c.77, s.3.) As amended by P.L.62-1984, SEC.101; P.L.192-1986, SEC.7.

IC 8-6-4-4
Repealed
(Repealed by Acts 1972, P.L.63, SEC.3.)

IC 8-6-4-5
Fines and penalties; disposition
Sec. 5. All fines and penalties collected under the provisions of this chapter shall be appropriated to the benefit of the common school fund of the state, and the clerk of the court wherein such fines and penalties may be assessed and recovered shall, upon receipt thereof, pay the same over to the treasurer of said county, for the purpose aforesaid.
(Formerly: Acts 1879(ss), c.77, s.5.) As amended by P.L.62-1984, SEC.102.



CHAPTER 5. FLAGMEN AT RAILROAD GRADE CROSSINGS

IC 8-6-5-2
Failure to employ; forfeiture
Sec. 2. Should said railroad corporation neglect or refuse to comply with said order, they shall forfeit and pay to the state of Indiana not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).
(Formerly: Acts 1891, c.150, s.2.)



CHAPTER 6. TRAFFIC PROTECTION AT RAILROAD GRADE CROSSINGS

IC 8-6-6-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)



CHAPTER 7. EXTRA HAZARDOUS GRADE CROSSINGS

IC 8-6-7-2
Repealed
(Repealed by Acts 1973, P.L.66, SEC.2.)

IC 8-6-7-3
Repealed
(Repealed by Acts 1973, P.L.66, SEC.2.)

IC 8-6-7-4
Repealed
(Repealed by Acts 1973, P.L.66, SEC.2.)



CHAPTER 7.5. BLOCKING RAILROAD GRADE CROSSINGS

IC 8-6-7.5-2
Successive train movements
Sec. 2. It shall be unlawful for a railroad corporation to permit successive train movements to obstruct vehicular traffic at a railroad-highway grade crossing until all vehicular traffic previously delayed by such train movements has been cleared or a period of five (5) minutes has elapsed between train movements.
(Formerly: Acts 1972, P.L.63, SEC.4.)

IC 8-6-7.5-3
Violations
Sec. 3. A railroad corporation, conductor, or engineer who violates this chapter commits a Class C infraction. However, no conductor or engineer acting under the rules or orders of the railroad corporation or its supervisory personnel may be prosecuted for such a violation.
(Formerly: Acts 1972, P.L.63, SEC.4.) As amended by Acts 1978, P.L.2, SEC.825.



CHAPTER 7.6. UNOBSTRUCTED VIEW AT CROSSINGS

IC 8-6-7.6-2
Violations; penalty; action to recover; venue
Sec. 2. A railroad that violates the provisions of this chapter shall be held liable therefor to the State of Indiana in a penalty of one hundred dollars ($100) a day for each day the violation continues subject to a maximum fine of five thousand dollars ($5,000), to be recovered in a civil action at the suit of said state, in the circuit or superior court of any county wherein such crossing may be located.
(Formerly: Acts 1972, P.L.64, SEC.1.) As amended by P.L.103-2001, SEC.2.



CHAPTER 7.7. RAILROAD GRADE CROSSINGS FUND

IC 8-6-7.7-2
Automatic train-activated warning signal
Sec. 2. The Indiana department of transportation, in authorizing the construction of any new grade crossing under IC 8-6-1-7 and section 3.4 of this chapter, may order the installation of automatic train-activated warning signals at the crossing. The department may order the installation, replacement, relocation, modernization, or improvement of automatic train-activated warning signals at any grade crossing in the state in existence at the time the department issues such an order. The authority of the department to require the installation of the signals is exclusive and supersedes the power of any other state or local governmental agency.
(Formerly: Acts 1973, P.L.66, SEC.1.) As amended by P.L.384-1987(ss), SEC.65; P.L.18-1990, SEC.75; P.L.81-1996, SEC.4.

IC 8-6-7.7-3
Closing or abolishing grade crossing
Sec. 3. The Indiana department of transportation may order legally closed and abolished as a public way, within the limits of a railroad right-of-way, any grade crossing then in existence at the time the department assumes jurisdiction of the matter:
(1) upon a finding that the enhancement of public safety resulting from the closing will outweigh any inconvenience caused by increased circuitry of highway routes; or
(2) based upon criteria specified in rules adopted by the department under section 3.1 of this chapter.
The order by the department may be issued either in connection with, or independent of, an order relating to automatic train-activated warning signals. The authority of the department to legally close and abolish grade crossings is in addition to any authority by law granted to other state agencies or to local units of government to close and abolish grade crossings. Upon the issuance of an order by the department, the railroad or railroads involved shall physically remove the crossing from the tracks, and the governmental unit maintaining the highway shall remove or barricade the approaches to the crossing.
(Formerly: Acts 1973, P.L.66, SEC.1.) As amended by P.L.384-1987(ss), SEC.66; P.L.18-1990, SEC.76; P.L.81-1996, SEC.5.
IC 8-6-7.7-3.1
Duty of department to specify criteria; considerations in applying criteria
Sec. 3.1. (a) The Indiana department of transportation shall adopt rules under IC 4-22-2 specifying criteria for:
(1) the department to use in determining whether to open a new public railroad grade crossing; and
(2) the department or a unit (as defined in IC 36-1-2-23) to use in determining whether to abolish a public railroad grade crossing.
(b) In applying criteria required by subsection (a) to determine whether to open a new public railroad grade crossing, deny a public grade crossing closure, or abolish a public railroad grade crossing, the department or unit shall consider the following:
(1) Timetable speed of passenger trains operated through the crossing.
(2) Distance to an alternate crossing.
(3) Accident history of the crossing for the five (5) years preceding the department's or the unit's consideration.
(4) Amount of vehicular traffic and posted speed limits for the crossing.
(5) Amount of freight trains and their timetable speeds operated through the crossing.
(6) Type of warning device present at the crossing, if any.
(7) Alignment of the roadway and the railroad, and the angle of the intersection of an alignment at the crossing.
(8) Use of the crossing by:
(A) trucks carrying hazardous materials;
(B) vehicles carrying passengers for hire;
(C) school buses; and
(D) emergency vehicles.
(9) Other appropriate criteria as determined by the department.
As added by P.L.81-1996, SEC.6.

IC 8-6-7.7-3.2
Petition for closure; public hearing; determination and findings by unit
Sec. 3.2. (a) A person may petition a unit (as defined in IC 36-1-2-23) under whose jurisdiction a public railroad crossing lies for the closure of a public railroad crossing. The unit shall conduct a public hearing on the petition.
(b) Except as provided in subsection (c), if the unit determines that the crossing meets the criteria adopted by the Indiana department of transportation under section 3.1 of this chapter for closing a crossing, the unit shall approve the petition described in subsection (a) and issue an order to close the crossing. The unit shall provide a copy of the unit's findings to the Indiana department of transportation.
(c) If the unit determines that:
(1) the crossing meets the criteria for closure adopted by the

Indiana department of transportation under section 3.1 of this chapter; and
(2) a compelling reason has been shown to exist for the crossing to remain open;
the unit shall deny a petition to close the crossing. The unit shall provide a copy of the unit's findings to the Indiana department of transportation.
(d) If the unit determines that the crossing does not meet the criteria for closure adopted by the Indiana department of transportation and section 3.1 of this chapter, the unit may deny a petition to close the crossing.
(e) Notwithstanding subsections (a) through (d), a unit and a railroad may agree to close a crossing within the jurisdiction of the unit.
As added by P.L.81-1996, SEC.7.

IC 8-6-7.7-3.3
Appeal
Sec. 3.3. (a) If a unit denies a petition to close a crossing under section 3.2(c) of this chapter, the Indiana department of transportation may schedule an appeal on the denial of the petition as set forth in this section. The decision to schedule or not schedule an appeal is:
(1) in the sole discretion of the department;
(2) final and conclusive; and
(3) not subject to review under IC 4-21.5.
(b) If the Indiana department of transportation after reviewing the findings of the local unit on the petition determines:
(1) the crossing meets the criteria for closure, opening, or denial of a closure, adopted by the Indiana department of transportation under section 3.1 of this chapter; and
(2) that a compelling reason has been shown for the crossing to remain open;
the Indiana department of transportation shall issue written findings that the crossing may remain open.
(c) If the Indiana department of transportation after reviewing the findings of the local unit on the petition determines:
(1) the crossing meets the criteria for closure adopted by the Indiana department of transportation under section 3.1 of this chapter; and
(2) that a compelling reason has not been shown for the crossing to remain open;
the Indiana department of transportation shall issue an order abolishing the crossing under section 3 of this chapter.
As added by P.L.81-1996, SEC.8.

IC 8-6-7.7-3.4
Order approving petition to open crossing
Sec. 3.4. If the Indiana department of transportation, upon receiving a petition to open a crossing, finds: (1) that the proposed crossing meets the criteria required to open a new grade crossing adopted by the department under section 3.1 of this chapter; or
(2) that a compelling reason has been shown for the crossing to exist;
the department shall issue an order approving the petition.
As added by P.L.81-1996, SEC.9.

IC 8-6-7.7-4
Warning signals; costs; installation; time; civil penalties
Sec. 4. (a) The Indiana department of transportation, whenever it orders the construction, installation, replacement, relocation, modernization, or improvement of automatic train-activated warning signals, may prescribe the division of the costs of the equipment, the installation of the equipment, the construction, and the operation and maintenance of the equipment between the railroad and the public. The share of the costs allocated to the public shall be paid with funds appropriated to the department for such purpose. In allotting the costs, IC 8-23-5-2 applies except as provided in subsections (b) through (c).
(b) Whenever a grade crossing not protected by automatic warning signals is ordered so protected, the department shall prescribe the division of the cost of the equipment, its installation, its operation and maintenance, and its construction between the railroad involved and the public, giving due regard to the net benefits received by the parties, and the causes creating the need for signals at the crossing.
(c) The physical work of constructing, installing, replacing, relocating, modernizing, or improving, and thereafter operating and maintaining automatic warning signals under order of the department shall be performed by the railroad involved. All orders of the department relating to the signals shall provide for allocation among the parties involved for the extraordinary costs of signal repair or replacement if they are damaged or destroyed by accident or external causes.
(d) When the department orders the railroad to proceed with the construction, installation, relocation, modernization, or replacement of automatic signals at a grade crossing, the department shall order the railroad involved to complete the construction, installation, relocation, modernization, or replacement of signals not later than twelve (12) months after the date of the order.
(e) A railroad may request the department for additional time to complete the construction, installation, relocation, modernization, or replacement of signals specified in the department's order under subsection (d). The railroad shall submit the request for additional time in writing to the department. The request shall specifically set forth the basis for the railroad's need for additional time to complete the work. The department's decision to grant or deny a request for additional time is not subject to review under IC 4-21.5.
(f) If the railroad fails to complete the construction, installation,

relocation, modernization, or replacement of signals by the date specified:
(1) in the department's order under subsection (d); or
(2) by the department if a request for additional time is granted by the department under subsection (e);
the department may assess a civil penalty against the railroad of not more than one thousand dollars ($1000) for each day the construction, installation, relocation, modernization, or replacement of signals is late.
(g) All civil penalties collected under this section shall be deposited with the treasurer of state to be deposited by the treasurer of state in the railroad grade crossing fund created under IC 8-6-7.7-6.1.
(Formerly: Acts 1973, P.L.66, SEC.1.) As amended by P.L.384-1987(ss), SEC.67; P.L.18-1990, SEC.77; P.L.87-1997, SEC.3.

IC 8-6-7.7-5
Orders and procedures of department; federal funds; contracts for work
Sec. 5. (a) Orders of the Indiana department of transportation relating to automatic train-activated warning signals and to the closing of grade crossings may be issued:
(1) on the department's own initiative;
(2) upon petition of a governing body or authorized official administering a public highway or street; or
(3) upon petition of a person or entity operating a railroad.
All procedures shall be prescribed by rules established by the department, which must give regard to the requirements of notice and opportunity to be heard.
(b) Whenever any grade crossing is under consideration by the department for the installation of automatic warning signals, the department shall, in cooperation with other governmental agencies of the state, determine if the installation of signals can be made with the use of federal aid funds. If funds are available, the department's order may provide for the use of the funds and for all necessary compliance with applicable federal statutes and regulations.
(c) The authority vested in the department to order the installation, replacement, relocation, modernization, or improvement of automatic warning signals and the closing of grade crossings does not preclude the signal work or closing being performed by contract between a railroad and the governmental agency controlling the public way. If a mutually agreed upon contract for action has been made, no petition to the department is required, and if a contract is agreed upon after the department has assumed jurisdiction, the department may dismiss the proceeding upon the motion of a party.
(d) For the purpose of expediting railroad grade crossing protection projects that require the obligation of local funds to supplement federal aid funds available for railroad grade crossing protection, the department may make loans or grants to local units

from the railroad grade crossing fund created under section 6.1 of this chapter to provide the money necessary to supplement those federal aid funds. The loans or grants shall be made under terms and conditions established by the department under rules adopted under IC 4-22-2. A local unit may contract with a railroad concerning payment of the money necessary to supplement federal aid funds upon terms and conditions as they may agree.
(Formerly: Acts 1973, P.L.66, SEC.1.) As amended by P.L.97-1985, SEC.1; P.L.384-1987(ss), SEC.68; P.L.18-1990, SEC.78.

IC 8-6-7.7-6
Repealed
(Repealed by Acts 1979, P.L.88, SEC.2.)

IC 8-6-7.7-6.1
Railroad grade crossing fund
Sec. 6.1. (a) The railroad grade crossing fund is created.
(b) The railroad grade crossing fund may be used by the Indiana department of transportation for the following purposes:
(1) To carry out the provisions of this chapter.
(2) For passive railroad crossing safety improvement projects by a unit of government, including:
(i) illumination;
(ii) pavement markings;
(iii) median barriers;
(iv) signage; and
(v) other safety improvement measures.
(3) For passive railroad crossing safety projects submitted by railroad companies, including:
(i) illumination;
(ii) sight obstruction removal;
(iii) signage;
(iv) reflectorized taping; and
(v) other safety improvement measures.
(c) Notwithstanding subsection (b), an entity undertaking a passive railroad crossing safety project under this section shall pay the cost of acquiring any easements required by the passive railroad crossing safety project and shall be responsible for the maintenance and operation of the completed project.
(d) The balance of money in the railroad grade crossing fund does not revert to the state general fund at the close of any fiscal year but remains available to the Indiana department of transportation.
As added by Acts 1979, P.L.88, SEC.1. Amended by P.L.384-1987(ss), SEC.69; P.L.18-1990, SEC.79; P.L.82-1996, SEC.1; P.L.121-2001, SEC.2.

IC 8-6-7.7-7
Repealed
(Repealed by Acts 1981, P.L.41, SEC.75.)



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPAIR OF RAILROAD GRADE CROSSINGS BY LOCAL GOVERNMENT

IC 8-6-12-2
Improvement order; repair of street occupied by rails of railroad or street railroad; failure to comply; assessment of costs; collection
Sec. 2. The board of public works or board of public works and safety of a city or town legislative body may issue a written improvement order requiring that any railroad, interurban, or interurban street railroad undertake to repair or improve that portion of the street occupied by its track, including the space between the rails, the space between the tracks if there is more than one (1) track, and the space to the end of its ties in width on the outside of said rails. The written improvement order shall be given by the board or body to the railroad, interurban, or interurban street railroad company and must allow the railroad company thirty (30) days in which to commence the repairs or improvement. If the railroad company fails to commence the work within the thirty (30) day period, then the board or body may have the repairs or improvements made and shall assess the cost against the railroad company, to be collected in the same manner as assessments for other public

improvements are collected. The board or body may certify the amount owed to the clerk of the circuit court, where the amount certified shall be entered by the clerk upon the judgment docket in the clerk's office, whereupon it has the same force as a judgment pronounced in the circuit court of the county and is subject to execution in the same manner as any other judgment for money.
As added by Acts 1981, P.L.11, SEC.49. Amended by P.L.8-1989, SEC.51.



CHAPTER 13. REPEALED



CHAPTER 14. FARM CROSSINGS OF RAILROAD TRACKS

IC 8-6-14-2
Fences; gates
Sec. 2. When such railroad is fenced on one (1) or both sides at the point where such way is constructed, such owner shall erect and maintain substantial gates in the line of such fence or fences across such way, and keep the same securely locked when not in use by himself or employees.
(Formerly: Acts 1885(ss), c.44, s.2.)

IC 8-6-14-3
Killing or injuring livestock
Sec. 3. If animals are killed or injured on the track of such railroad by the cars or locomotives thereof, the company owning or operating such railroad, shall not be liable to pay damages therefor if such animal entered upon the track of such railroad through such gates, unless it shall be proved that such killing or injury was caused by the negligence of the servants of the company owning or operating such railroad.
(Formerly: Acts 1885(ss), c.44, s.3.)



CHAPTER 15. ABANDONED AND UNUSED CROSSINGS

IC 8-6-15-2
Designation of abandoned or unused crossings
Sec. 2. The department shall designate an abandoned or unused railroad grade crossing as abandoned or unused.
As added by P.L.87-2003, SEC.1. Amended by P.L.97-2004, SEC.35.

IC 8-6-15-3
Marking of designated crossings
Sec. 3. An abandoned or unused railroad grade crossing designated under section 2 of this chapter must be marked with signs reading "tracks out of service". The signs must:
(1) be posted and maintained by the department or the local road authority having jurisdiction over the roadway; and
(2) be in conformance with the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways as adopted under IC 9-21-2-1.
As added by P.L.87-2003, SEC.1.

IC 8-6-15-4
Notice of intent to resume operations; marking
Sec. 4. (a) The railroad shall provide the department and the local road authority having jurisdiction over a roadway with written notice at least thirty (30) days prior to resuming operation over an abandoned or unused railroad crossing. The notice must include a request that the signs posted under section 3 of this chapter be removed from the crossing.
(b) After removal of the signs under subsection (a), the railroad shall mark the railroad grade crossing for six (6) months with signs reading "train traffic resumed -- tracks in service".
As added by P.L.87-2003, SEC.1.






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. RAILROAD EQUIPMENT

CHAPTER 1. GENERAL PROVISIONS

IC 8-8-1-2
Automatic couplers
Sec. 2. It shall be unlawful for any such common carrier to haul, or permit to be hauled, or used, on its line, any locomotive, car, tender or similar vehicle used in moving state traffic not equipped with couplers coupling automatically by impact, and which can be uncoupled without the necessity of persons going between the ends of the cars.
(Formerly: Acts 1907, c.118, s.2; Acts 1975, P.L.76, SEC.4.)

IC 8-8-1-3
Grab-irons or handholds
Sec. 3. It shall be unlawful for any such common carrier to haul, or permit to be hauled, or used, on its line, any locomotive, car, tender, or similar vehicle used in moving of state traffic not provided with secure grab-irons or handholds in the sides or ends thereof.
(Formerly: Acts 1907, c.118, s.3.)

IC 8-8-1-4
Draw bars; standard height
Sec. 4. It shall be unlawful for any such common carrier to use any locomotive, tender, car or similar vehicle used in the movement of state traffic, that is not provided with draw bars of standard height; to wit, standard gauge cars thirty-four and one-half (34 1/2) inches; narrow gauge cars twenty-six (26) inches; measured perpendicularly from the level of the tops of the rails to the centers of the draw bars; the maximum variation from such standard heights between draw bars of empty and loaded cars shall be three (3) inches. (Formerly: Acts 1907, c.118, s.4.)

IC 8-8-1-5
Application of law
Sec. 5. The provisions of sections 1, 2, and 4 of this chapter shall also apply to locomotives, cars, and trains used in passenger traffic between points within this state, in so far as the same are applicable to the vehicles used in passenger train traffic; provided, that none of the provisions of sections 1, 2, 3, and 4 of this chapter shall apply to any street railroad, interurban, or suburban street railroad.
(Formerly: Acts 1907, c.118, s.5.) As amended by P.L.62-1984, SEC.104.

IC 8-8-1-6
Interurban railways; track motorcars; brakes; hand brakes
Sec. 6. It shall be unlawful for any common carrier in this state operating an interurban railway by electric power to operate or run upon any railroad in this state any motorcar used in regular interurban passenger traffic which is not equipped with an approved power air brake, in good condition, and subject to the control, and operation of the motorman in charge of such car, and of sufficient capacity to control the speed of the car. It shall also be unlawful for any common carrier, operating a steam or electric railway, and engaged in moving traffic between points in this state, to operate or run upon any railroad in this state any freight or passenger train which is not equipped, as to, at least, as to a steam railroad seventy-five percent (75%), and as to an interurban street railroad fifty percent (50%) of the cars in said train, with an approved system of hand brakes in addition to the power or train brakes required by section 1 of this chapter, which hand brakes shall be kept at all times in proper working condition and of sufficient capacity to control the speed of such train. Provided, that the hand brakes upon every passenger coach, both steam and electric, shall be so constructed that they can be operated in connection with the air or power brakes upon such coach; provided, however, that whenever such power air brakes become disabled from any cause while such car is in service on any such railroad, then, if such car is equipped with a hand brake sufficient therefor, it may complete its run; and, provided further, that this chapter shall not make it unlawful to run such disabled car to the most convenient repair shop upon the road upon which it is then being operated; provided, that this chapter shall not apply to city street railway cars, or cars engaged in suburban traffic.
(Formerly: Acts 1907, c.118, s.6; Acts 1911, c.169, s.1.) As amended by P.L.62-1984, SEC.105.

IC 8-8-1-7
Brakes; minimum percentage of cars in trains
Sec. 7. The Indiana department of transportation may, after full hearing and for good cause shown, increase the minimum percentage of cars in any train required to be operated by power or train brakes.

A failure to comply with a requirement of the department is subject to a like penalty as a failure to comply with any requirement of this chapter. The department may grant to any common carrier subject to this chapter, upon full hearing and for good cause shown, a reasonable extension of time in which to comply with this chapter. The extension or extensions may not exceed eighteen (18) months.
(Formerly: Acts 1907, c.118, s.7.) As amended by P.L.62-1984, SEC.106; P.L.384-1987(ss), SEC.70; P.L.18-1990, SEC.80.

IC 8-8-1-8
Improperly equipped cars; refusal to accept from connecting lines
Sec. 8. Any such common carrier may refuse to receive from its connecting lines, or from any shipper, any car not equipped in accordance with the provisions of this chapter.
(Formerly: Acts 1907, c.118, s.8.) As amended by P.L.62-1984, SEC.107.

IC 8-8-1-9
Inspection
Sec. 9. The Indiana department of transportation shall enforce this chapter. The department may, with the consent and approval of the governor, appoint and pay an inspector, or inspectors, to assist in so doing and in collecting the necessary information required for that purpose. The department may adopt rules, not inconsistent with this chapter, to control the conduct of its inspectors and such carriers in reference to this chapter and such inspection. All carriers subject to this chapter shall provide free transportation in Indiana for the inspectors employed by the department, to be used only while traveling on the business of the department.
(Formerly: Acts 1907, c.118, s.9.) As amended by P.L.62-1984, SEC.108; P.L.384-1987(ss), SEC.71; P.L.18-1990, SEC.81.

IC 8-8-1-10
Violation; penalty; action to recover; exceptions
Sec. 10. Every common carrier, or the receiver thereof, using or permitting to be used or hauled on its line a locomotive, tender, car, or similar vehicle or train in violation of the provisions of this chapter is liable to a penalty of one hundred dollars ($100) for each violation, to be recovered in a suit or suits to be brought by and in the name of the Indiana department of transportation in a circuit or superior court of this state having jurisdiction over the offending carrier. This chapter does not apply to locomotives, tenders, cars, or trains exclusively used in the movement of logs when the height of the draw bars on the locomotives, tenders, and cars does not exceed twenty-five (25) inches or to locomotives, tenders, cars, similar vehicles, or trains while any are in actual use in interstate commerce.
(Formerly: Acts 1907, c.118, s.10.) As amended by P.L.62-1984, SEC.109; P.L.384-1987(ss), SEC.72; P.L.18-1990, SEC.82.

IC 8-8-1-11 Bridges; vertical clearances
Sec. 11. (a) It is unlawful for a railroad carrier in Indiana that operates freight trains over its lines in the state to maintain over or across its line in this state an overhead bridge, viaduct, or other structure, the lowest point of which is less than twenty-one (21) feet above the level of the top of the rails in the track of the carrier, without obtaining the permission of the Indiana department of transportation so to do.
(b) It is unlawful for a party, person, association, limited liability company, or municipal or private corporation to construct or maintain, across the track of a steam railroad carrier an overhead bridge, viaduct, or other structure the lowest point of which is less than twenty-one (21) feet above the level of the top of the rails in the track without obtaining the permission of the Indiana department of transportation to do so. This section does not apply to bridges or viaducts within the limits of a city or incorporated town in the state. This chapter does not modify the statutes concerning the location of wires across railroads, street railroads, interurban, or suburban railroads. No new structure or new railway bridge shall be built in which the lowest point is less than twenty-two (22) feet above the level of the top of the rails in the track of the carrier, without obtaining permission of the Indiana department of transportation so to do.
(Formerly: Acts 1907, c.118, s.11; Acts 1911, c.123, s.1; Acts 1949, c.107, s.1; Acts 1951, c.23, s.1.) As amended by P.L.62-1984, SEC.110; P.L.384-1987(ss), SEC.73; P.L.18-1990, SEC.83; P.L.8-1993, SEC.141.

IC 8-8-1-12
Bridges and other structures; lateral clearance
Sec. 12. (a) It is unlawful for a railroad carrier in this state engaged in operating a line of standard gauge railroad, or a person or persons, association, municipal, or private corporation, to build or maintain a structure or alter or rebuild a structure or railway bridge along the line of the railroad in Indiana, in which that part of the structure or bridge nearest to the track is less than seven (7) feet from the center of the track, without first obtaining permission of the Indiana department of transportation so to do.
(b) No new structure or new railway bridge shall be built in which that part of the structure or bridge nearest to the track is less than eight (8) feet from the center of the track without first obtaining permission from the Indiana department of transportation. However:
(1) the clearance referred to in this section does not apply to signal fixtures governing train operations within interlocking limits; and
(2) the term "structures" as used in this section does not include parallel or adjacent tracks, railroad crossings, crossovers, turn-outs, or switches.
(Formerly: Acts 1907, c.118, s.12; Acts 1911, c.169, s.2; Acts 1949, c.45, s.1.) As amended by P.L.62-1984, SEC.111; P.L.384-1987(ss),

SEC.74; P.L.18-1990, SEC.84.

IC 8-8-1-13
Violation of IC 8-8-1-12; penalty
Sec. 13. A person who violates section 12 of this chapter, after receiving sixty (60) days notice from the Indiana department of transportation that a provision of that section is being violated, is subject to a penalty of five hundred dollars ($500) for each violation to be recovered in an action to be brought by and in the name of the department on behalf of the state in any circuit or superior court having jurisdiction.
(Formerly: Acts 1907, c.118, s.13; Acts 1911, c.169, s.3.) As amended by Acts 1978, P.L.2, SEC.826; P.L.384-1987(ss), SEC.75; P.L.18-1990, SEC.85.

IC 8-8-1-14
Employees; death or personal injury; assumption of risk; contributory negligence
Sec. 14. Any employee of any such common carrier who may be killed or injured by any locomotive, tender, car, similar vehicle, or train in use contrary to the provisions of this chapter, or who shall be killed or injured on account of any of the structures forbidden in sections 11 and 12 of this chapter, shall not be deemed thereby to have assumed the risk thereby occasioned, although continuing in the employment of such carrier after the unlawful use of such locomotive, tender, car, similar vehicle, or train, or the maintenance of such unlawful structures named in sections 11 and 12 of this chapter had been brought to his knowledge, nor shall any such employee be held as having contributed to his injury in any case where the carrier shall have violated any of the provisions of this chapter when such violation contributed to the death or injury of any such employee.
(Formerly: Acts 1907, c.118, s.14.) As amended by P.L.62-1984, SEC.112.



CHAPTER 2. REPEALED



CHAPTER 3. RAILROAD LOCOMOTIVES

IC 8-8-3-2
Enforcement orders
Sec. 2. If, after investigation, it is found that the engines are not constructed and operated as set out in section 1 of this chapter, the Indiana department of transportation may make and enforce against the railroad companies an order or orders as necessary to require the equipment of the locomotive engines to comply with section 1 of this chapter.
(Formerly: Acts 1913, c.291, s.2.) As amended by P.L.62-1984, SEC.116; P.L.384-1987(ss), SEC.77; P.L.18-1990, SEC.87.

IC 8-8-3-3
Front cab windows; unobstructed view; switch engines; unobstructed view
Sec. 3. The Indiana department of transportation may require locomotive engines to be so constructed that the engineer and fireman's view ahead from the front cab windows is clear and unobstructed by any part of the engine, equipment, or appliances used or operated, and constructed that the cab deck shall be of the same height, and shall give the fireman and engineer operating the locomotive engine an even surface to stand and work upon, and constructed that the switch engines have the tank and tender built so that the engineer and fireman operating and controlling the locomotive engine can have a clear view along the track, both front and rear, without the view being obstructed by part of the engine, tank, or tender.
(Formerly: Acts 1913, c.291, s.3.) As amended by P.L.384-1987(ss), SEC.78; P.L.18-1990, SEC.88.

IC 8-8-3-4 Rebuilding or reconstruction
Sec. 4. Whenever a locomotive engine is sent to the shops of the railroad company operating the locomotive engine to be rebuilt or reconstructed, the locomotive engine shall be rebuilt or reconstructed so as to comply with this chapter. The Indiana department of transportation may exempt a company from complying with this chapter.
(Formerly: Acts 1913, c.291, s.4.) As amended by P.L.62-1984, SEC.117; P.L.384-1987(ss), SEC.79; P.L.18-1990, SEC.89.

IC 8-8-3-5
Violations
Sec. 5. A person who violates an order of the Indiana department of transportation made under this chapter commits a Class C infraction.
(Formerly: Acts 1913, c.291, s.5.) As amended by Acts 1978, P.L.2, SEC.827; P.L.384-1987(ss), SEC.80; P.L.18-1990, SEC.90.



CHAPTER 4. STORM WINDOWS ON LOCOMOTIVES

IC 8-8-4-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. CABOOSE CARS

IC 8-8-7-2
Plans and specifications; equipment
Sec. 2. From and after June 1, 1914, it shall be unlawful, except as otherwise provided in this chapter, for any such common carrier by railroad to use on its line any caboose car, or other car used for like purposes, unless such caboose or other car shall be at least twenty-four (24) feet in length exclusive of the platform and equipped with two (2) four-wheel trucks and said caboose car or other car shall be of constructive strength equal to that of sixty thousand (60,000) pounds capacity freight cars, and shall be provided with a door in each end thereof and an outside platform across each end of said car. Each platform shall not be less than twenty-four (24) inches in width and shall be equipped with proper guard rails and with grab-irons and steps for the safety of persons getting on and off said car. Said steps shall be equipped with a suitable rod, board, or other guard at each end and at the back thereof properly designed to prevent slipping from said step. Said caboose shall have necessary cupola or bay window, closets, and windows.
(Formerly: Acts 1911, c.60, s.2; Acts 1939, c.129, s.1.) As amended by P.L.62-1984, SEC.119.

IC 8-8-7-3
Repairs; return to service
Sec. 3. Whenever any such caboose cars or other cars in use on April 21, 1911, by such common carriers as provided by section 1 of this chapter shall, after April 21, 1911, be brought into any shop for general repairs, it shall be unlawful to again put the same into the service of such common carrier within this state unless it be equipped as provided in section 2 of this chapter.
(Formerly: Acts 1911, c.60, s.3.) As amended by P.L.62-1984, SEC.120.

IC 8-8-7-4
Operations excepted from law
Sec. 4. This chapter does not apply to the use of caboose cars operated in yards and in transfer service. In case of unusual and unforeseen demands of traffic, caboose cars not constructed in compliance with this chapter may be used temporarily, provided that

the railroad company desiring to use the caboose cars apply to and obtain an order from the Indiana department of transportation granting the privilege to temporarily use the same.
(Formerly: Acts 1911, c.60, s.4.) As amended by P.L.62-1984, SEC.121; P.L.384-1987(ss), SEC.82; P.L.18-1990, SEC.91.

IC 8-8-7-5
Maximum height
Sec. 5. The Indiana department of transportation may limit or prescribe the maximum height of a caboose to be used upon any railroad operating in or through the state, and the department may grant to a common carrier, upon full hearing and for good cause shown, a reasonable extension of time in which to comply with this chapter. An extension may not exceed a period of one (1) year from the time for compliance with this chapter.
(Formerly: Acts 1911, c.60, s.5.) As amended by P.L.62-1984, SEC.122; P.L.384-1987(ss), SEC.83; P.L.18-1990, SEC.92.

IC 8-8-7-6
Violations
Sec. 6. A common carrier that violates this chapter commits a Class C infraction.
(Formerly: Acts 1911, c.60, s.6.) As amended by Acts 1978, P.L.2, SEC.829.

IC 8-8-7-7
Investigation, safety, and efficiency factors
Sec. 7. The Indiana department of transportation shall investigate the conditions and efficiency of cabooses in use on the railroads in this state, and, if found upon investigation, that it is impossible for a railroad company to comply with sections 2 through 6 of this chapter, the department may grant to the company the right to construct a caboose which, in their judgment, will be safe and convenient for the employees and traveling public. The department may not grant the permission of any railroad company for constructing a caboose that has less than two (2) four-wheel trucks.
(Formerly: Acts 1911, c.60, s.7.) As amended by P.L.384-1987(ss), SEC.84; P.L.18-1990, SEC.93.



CHAPTER 8. RAILROAD TRACK MOTOR CARS

IC 8-8-8-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)

IC 8-8-8-3
Investigations and enforcement
Sec. 3. The Indiana department of transportation shall make the necessary investigations concerning compliance with this chapter, and shall cause to be filed by the proper enforcing agencies, affidavits for the enforcement of this chapter.
(Formerly: Acts 1955, c.141, s.3.) As amended by P.L.62-1984, SEC.123; P.L.384-1987(ss), SEC.85; P.L.18-1990, SEC.94.



CHAPTER 9. TRACK MOTOR CAR'S WINDSHIELDS

IC 8-8-9-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)

IC 8-8-9-3
Investigations and enforcement
Sec. 3. The Indiana department of transportation shall make the necessary investigations concerning compliance with the provisions of this chapter and cause to be filed by the proper enforcing agencies affidavits for the enforcement of this chapter.
(Formerly: Acts 1959, c.35, s.3.) As amended by P.L.62-1984, SEC.124; P.L.384-1987(ss), SEC.86; P.L.18-1990, SEC.95.



CHAPTER 10. RAILROAD SWITCH LIGHTS

IC 8-8-10-2
Repealed
(Repealed by Acts 1977, P.L.106, SEC.3.)

IC 8-8-10-3
Repealed
(Repealed by Acts 1977, P.L.106, SEC.3.)

IC 8-8-10-4
Repealed
(Repealed by Acts 1977, P.L.106, SEC.3.)



CHAPTER 11. REPEALED






ARTICLE 9. RAILROAD LABOR

CHAPTER 1. RAILROAD EMPLOYEE RULES

IC 8-9-1-2
Repealed
(Repealed by Acts 1975, P.L.28, SEC.1.)

IC 8-9-1-3
Intoxication while on duty
Sec. 3. It is a Class C infraction for an agent, officer, or employee of any person engaged in the operation of railroad trains by steam power to be or become intoxicated while in the performance of his duties or to operate any such train or give orders or directions for the operation of any such train contrary to the printed rules of his company required by section 1 of this chapter.
(Formerly: Acts 1907, c.272, s.3.) As amended by Acts 1978, P.L.2, SEC.833.

IC 8-9-1-4
Fatal accidents; rules violations; reports to prosecuting attorney
Sec. 4. Whenever the Indiana department of transportation, in the investigation of an accident involving loss of life, concludes that the accident occurred on account of the violation of the printed rules for the operation of trains, as required by section 1 of this chapter, by an officer or employee of a railroad company in this state, the department may, if the neglect of duty or violation of the rules is

flagrant or has been brought about by the intoxication of a person while on duty, report the person to the prosecuting attorney of the county wherein the accident occurred for prosecution.
(Formerly: Acts 1907, c.272, s.4.) As amended by P.L.62-1984, SEC.125; P.L.384-1987(ss), SEC.88; P.L.18-1990, SEC.97.

IC 8-9-1-5
Repealed
(Repealed by Acts 1975, P.L.28, SEC.1.)



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. RAILROAD CONDUCTOR'S AND ENGINEER'S QUALIFICATIONS

IC 8-9-5-2
Violation; brakemen or conductors; penalty; exception
Sec. 2. If any person shall act or serve as a conductor on a railroad train upon any railroad in the state of Indiana which is more than twenty-five (25) miles in length without, for one (1) year prior thereto, having worked or served as a brakeman or conductor on a railroad train, he commits a Class C infraction, and each day he so acts or serves shall constitute a separate offense: Provided, That any person who for part of said period of one (1) year has worked or served as a brakeman on a railroad train and for the remainder of such period has worked or served as a conductor on such a train shall be deemed to possess the qualifications required by this chapter to serve or act as such a conductor.
(Formerly: Acts 1913, c.43, s.2.) As amended by Acts 1978, P.L.57, SEC.2.

IC 8-9-5-3
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)

IC 8-9-5-4
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)

IC 8-9-5-5
Exempt operations; negligence of employees; tort liability
Sec. 5. Nothing in this chapter shall be construed as applying to the running or operating of engines in taking engines to or from trains at division terminals by engine hostlers, or the shifting of cars or making up trains, or doing any work appurtenant thereto to any engine-houses, train or freight yards by switchman or yardman, or in

the case of the disability of a qualified engineer or conductor while out on the road between division terminals, or in case of strike, where such companies can not obtain employees mentioned in this chapter who have the qualifications prescribed by the provisions thereof, than such companies may employ temporary firemen, engineers and conductors who have not the qualifications prescribed by this chapter, but no such employment shall continue longer than such companies can supply their respective places with employees who have the qualifications prescribed by this chapter. And, provided further, That nothing herein contained shall relieve any such companies from the negligence of any of its employees.
(Formerly: Acts 1913, c.43, s.5; Acts 1975, P.L.34, SEC.4.)

IC 8-9-5-6
Scope of chapter
Sec. 6. The provisions of this chapter shall apply to any person, firm, corporation, lessee, or receiver who or which operates in the state of Indiana a steam railroad more than twenty-five (25) miles in length.
(Formerly: Acts 1913, c.43, s.6.) As amended by P.L.62-1984, SEC.131.

IC 8-9-5-7
Enforcement by department
Sec. 7. The Indiana department of transportation shall enforce this chapter.
(Formerly: Acts 1913, c.43, s.7.) As amended by P.L.62-1984, SEC.132; P.L.384-1987(ss), SEC.91; P.L.18-1990, SEC.100.



CHAPTER 6. SUBSTITUTING FOR RAILROAD OPERATING EMPLOYEES

IC 8-9-6-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)

IC 8-9-6-3
Enforcement by department
Sec. 3. The Indiana department of transportation shall enforce this chapter.
(Formerly: Acts 1913, c.232, s.3.) As amended by P.L.62-1984, SEC.133; P.L.384-1987(ss), SEC.92; P.L.18-1990, SEC.101.



CHAPTER 7. PILOT ENGINEERS ON DETOURED TRAINS

IC 8-9-7-2
Violation; penalty
Sec. 2. Any person, firm, or corporation, or lessee or receiver of any person, firm, or corporation, owning or operating any line or lines of steam railroad in this state who shall violate any of the provisions of this chapter by failing or refusing to provide such pilot engineer or other person as provided in section 1 of this chapter shall forfeit and pay to the state of Indiana the sum of fifty dollars ($50) for each and every offense, and each and every day that the violation of any of the provisions of this chapter shall continue shall be

deemed to constitute a separate and distinct offense.
(Formerly: Acts 1913, c.100, s.2.) As amended by P.L.62-1984, SEC.135.



CHAPTER 8. RAILROAD FLAGMAN'S QUALIFICATIONS

IC 8-9-8-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.867.)



CHAPTER 9. PLACEMENT OF LOCOMOTIVES WITHIN TRAINS

IC 8-9-9-2
Violation; forfeiture
Sec. 2. Any person, firm, or corporation, or lessee or receiver of any person, firm, or corporation owning or operating any line or lines of steam railroad in this state who shall violate any of the provisions of this chapter shall forfeit and pay to the state of Indiana the sum of five hundred dollars ($500) for each and every offense, and each and

every day that the violation of any of the provisions of this chapter shall continue shall be deemed to constitute a separate and distinct offense.
(Formerly: Acts 1913, c.130, s.2.) As amended by P.L.62-1984, SEC.137.



CHAPTER 10. RAILROAD EMPLOYEE SANITARY FACILITIES

IC 8-9-10-2
Hearings; investigations; mandamus; preference to cases
Sec. 2. (a) Whenever the Indiana department of transportation secures reliable information, receives a complaint, or, because of reports made by the department's inspectors, has reason to believe that a railroad company in this state does not provide and adequately maintain the sanitary facilities provided for in section 1(b) through 1(e) of this chapter, the department shall make an investigation as

necessary. The department shall conduct a hearing at which both the railroad company and the employees affected will be given a full opportunity to present evidence as to the necessity and reasonableness of the proposed changes or improvements.
(b) When the investigation required under subsection (a) is made, the Indiana department of transportation shall report to the manager or superintendent of the railroad company. In the report and recommendations, the department shall make an accurate statement of the time the examination was made, of the exact location, character, and extent of defects or omissions, if any have been found, and shall recommend reasonable changes and improvements, additions, buildings, and accommodations, as are, in the opinion of the department, necessary to remedy the faults, neglect, requirements, or defects. The recommendations must set out specifically a reasonable time within which such improvements or changes or additions shall be made by the railroad company.
(c) If the recommendations under subsection (b) are not carried out within the time specified, then the Indiana department of transportation may commence proceedings by mandamus or other remedy in a circuit or superior court having jurisdiction to enforce compliance with its order. All courts having jurisdiction in these cases shall give preference to the cases and shall hear and determine the case speedily to the end that the employees' interests and the public interests may not suffer.
(Formerly: Acts 1965, c.154, s.2.) As amended by P.L.62-1984, SEC.139; P.L.384-1987(ss), SEC.93; P.L.18-1990, SEC.102; P.L.83-2007, SEC.2.

IC 8-9-10-3
Railroad company also subject to health rules
Sec. 3. In addition to this chapter, the railroad company is subject to a rule adopted under IC 16-19-3-4.4.
As added by P.L.83-2007, SEC.3.



CHAPTER 11. CONTRACT CARRIERS TRANSPORTING RAILROAD EMPLOYEES

IC 8-9-11
Chapter 11. Contract Carriers Transporting Railroad Employees

IC 8-9-11-1
Applicability of chapter
Sec. 1. This chapter applies to a contract carrier that transports an employee of a railroad under the terms of a contractual agreement with the railroad.
As added by P.L.109-2000, SEC.1.

IC 8-9-11-2
"Contract carrier" defined
Sec. 2. As used in this chapter, "contract carrier" has the meaning set forth in IC 8-2.1-17-5.
As added by P.L.109-2000, SEC.1.

IC 8-9-11-3
Duties of contract carriers
Sec. 3. A contract carrier shall do the following:
(1) Limit the hours of service by a driver who transports a railroad employee to:
(A) twelve (12) hours of vehicle operation per day;
(B) fifteen (15) hours of on duty service per day; and
(C) seventy (70) hours of on duty service in seven (7) consecutive days.
(2) Require a driver who has:
(A) twelve (12) hours of vehicle operation per day; or
(B) fifteen (15) hours of on duty service per day;
to have at least eight (8) consecutive hours off duty before operating a vehicle again.
As added by P.L.109-2000, SEC.1.

IC 8-9-11-4
Adoption of rules
Sec. 4. The motor carrier services division of the department of state revenue may adopt rules under IC 4-22-2 to implement and administer this chapter.
As added by P.L.128-2003, SEC.1.

IC 8-9-11-5
Violation; Class C infraction
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.128-2003, SEC.2.



CHAPTER 12. RAILROAD EMPLOYEE COUNSELING AND ASSISTANCE

IC 8-9-12
Chapter 12. Railroad Employee Counseling and Assistance

IC 8-9-12-1
Applicability of chapter
Sec. 1. This chapter does not apply to a Class II or Class III railroad as established by the Interstate Commerce Commission.
As added by P.L.21-2001, SEC.1.

IC 8-9-12-2
"Operating crew member"
Sec. 2. (a) As used in this chapter, "operating crew member" means a railroad employee who is able to:
(1) read and understand the timetables of the carrier that employs the railroad employee;
(2) read ordinary handwriting in the English language;
(3) speak, hear, and understand the English language; and
(4) see, distinguish, and understand the signals required by the book of rules of the carrier governing the operation of the locomotives and trains of the carrier.
(b) In addition to satisfying the requirements of subsection (a), the following railroad employees must pass the regular examination prescribed by the carrier concerning the rules and regulations governing their particular position:
(1) Engineers.
(2) Conductors.
(3) Flagmen.
(4) Firemen, brakemen, or yard brakemen or helpers.
(5) Yard conductors or foremen.
As added by P.L.21-2001, SEC.1. Amended by P.L.50-2011, SEC.3.

IC 8-9-12-3
"Railroad"
Sec. 3. As used in this chapter, "railroad" has the meaning set forth in IC 8-3-1-2. However, the term does not include a Class II or Class III railroad as established by the Interstate Commerce Commission.
As added by P.L.21-2001, SEC.1.

IC 8-9-12-4
Counseling or trauma program
Sec. 4. (a) A railroad company operating in Indiana shall establish a counseling or trauma program and provide or make available counseling or critical incident stress debriefing services to each operating crew member of a train that is:
(1) operated by the railroad company in passenger, freight, or yard service; and
(2) involved in an accident that results in death or serious bodily injury.
(b) A railroad company operating in Indiana shall file a

description of the railroad company's counseling or trauma program required under subsection (a) with the Indiana department of transportation, whose sole responsibility under this section is to receive the descriptions and make the descriptions available to the public in accordance with IC 5-14-3.
(c) Before a railroad company implements one (1) or more changes to the railroad company's counseling or trauma program required under subsection (a), the railroad company must file with the Indiana department of transportation a revised description of the program that includes the changes.
As added by P.L.21-2001, SEC.1.

IC 8-9-12-5
Civil penalties
Sec. 5. (a) A railroad that violates this chapter is liable to the state for a penalty of not:
(1) less than one hundred dollars ($100); or
(2) more than five hundred dollars ($500);
for each violation.
(b) A suit to recover the penalty set forth in subsection (a) may be brought by the attorney general in the name of the state on relation of the Indiana department of transportation in the circuit or superior court of a county through which the railroad runs or is operated.
As added by P.L.128-2003, SEC.3.






ARTICLE 9.5. TRANSPORTATION AGENCIES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. AUTOMATED TRANSIT DISTRICTS

IC 8-9.5-7-1.1
Dissolution by ordinance or resolution; obligations of dissolved districts
Sec. 1.1. (a) An automated transit district may be dissolved by an ordinance adopted by the legislative body on a date that is at least three (3) years later than the date the ordinance was adopted.
(b) An automated transit district may dissolve itself by resolution on a date that is at least two (2) years later than the date of adoption of the resolution creating the district.
(c) A dissolution of a district under this section requires the city to assume the obligations incurred by the district.
As added by P.L.343-1989(ss), SEC.5.

IC 8-9.5-7-2
Association of landowners
Sec. 2. (a) Any number of persons, not less than fifteen (15), who are the owners of fifteen (15) separate parcels of real estate in the same city may associate themselves together by written articles of association signed and acknowledged by each person, specifying:
(1) the name of the association;
(2) the purposes of the association, which shall be limited to the accomplishment of automated transit objectives authorized under this chapter;
(3) the names and addresses of the initial members;
(4) the principal office of the association and the name of the agent for purpose of communications and service of process;
(5) the term of existence, which may be perpetual;
(6) the number of directors, which may not be less than three (3), nor more than eleven (11);
(7) the amount of membership fee, if any, and annual dues, if any; (8) the area affected by any proposed automated transit system falling within the objects of the association; and
(9) such other provisions as the initial members may deem desirable, not inconsistent with the provisions of this chapter.
(b) A copy of the articles of association, signed and acknowledged by all of the initial members, shall be filed with the board of public works or board of transportation of the city in which the area affected is located, and another copy shall be recorded in the office of the recorder of the county within which such area is located.
(c) Such association shall be a not-for-profit body corporate and by its name shall have power to contract, hold, convey and transfer property, sue and be sued.
(d) Within ninety (90) days after the filing and recording of such articles of association, a meeting of all owners of real estate in the area described in the articles of association shall be held for the purpose of electing directors of the association. Notice of such meeting shall be mailed, first class postage prepaid, not less than twenty (20) days prior to the meeting to all owners of real estate in the area described in the articles of association. Such notice shall be sufficient if it sets forth the time and place of the meeting, the purpose of the meeting, and a general description of the nature and object of the association, together with the amount of the membership fee, if any, and the annual dues, if any. The notice shall also state that any owner of real estate may become a member and be eligible to vote in such meeting, either in person or by a duly authorized agent or attorney, upon the signing of a counterpart of the articles of association at any time prior to the commencement of the meeting and upon payment of the membership fee, if any, and the dues for the first year, if any. It shall be sufficient if the notice is addressed, and mailed, to all owners of real estate as their addresses appear upon the tax duplicates in the records of the county auditor.
(e) All directors elected shall be owners of real estate in the area affected and members of the association, and shall serve until the next annual meeting and until their successors are elected and qualified. The directors shall approve bylaws which may be amended from time to time and which may provide for officers of the association to be elected annually by the directors, and such other provisions as may be desirable for the conduct of the affairs of the association.
(f) The articles of association may be amended from time to time upon recommendations of the directors, and the approval of two-thirds (2/3) of all members of the association at a meeting called for the purpose. Any amended articles shall be signed and acknowledged by a majority of the directors. A copy of all amendments shall be filed with the board of public works or board of transportation and recorded in the office of the county recorder.
(g) At all times during regular business hours a counterpart of the articles of association, with all amendments, if any, shall be available at the office of the agent of the association for signature by any owner who may desire to become a member by signature of such

counterpart and the payment of the membership fee, if any, and the annual dues, if any.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-3
Establishment petition; notice; resolution
Sec. 3. (a) An association, or if an association has not been formed under section 2 of this chapter owners of twenty-five percent (25%) of the parcels of real estate in any proposed automated transit district, may file a petition with the board of public works or board of transportation. A petition of an association shall be signed by a majority of its directors. A petition shall be sufficient if it sets forth:
(1) the boundaries of the proposed automated transit district which shall include all property which petitioners believe will be specially benefited or damaged by the proposed automated transit system;
(2) the location and a general description of the proposed automated transit system;
(3) the estimated cost of the proposed automated transit system; and
(4) as a part of the petition, or as an exhibit thereto, the names and addresses of all owners within the boundaries of the proposed district, as the same appear upon the tax duplicates in the records of the auditor of the county.
(b) The board of public works or board of transportation, upon the filing of such petition, shall fix a date for a hearing on the establishment of the proposed district. The association or petitioners, as the case may be, shall cause a notice to be mailed, at least twenty-one (21) days prior to the date fixed for hearing, by United States mail, first class postage prepaid, to all owners of real estate within the proposed district. It shall be sufficient if the notices to the owners are addressed as the names and addresses appear upon the tax duplicates in the records of the county auditor. Also, the association or petitioners shall cause a notice of the hearing and the date, place and hour thereof, to be published in accordance with IC 5-3-1.
(c) The notice to be published and mailed shall also contain a general description of the contents of the petition, specifically setting forth the boundaries of the proposed district, and shall state that all of the property in the proposed district will be assessed benefits or damages under this chapter for the proposed automated transit system, and that at the hearing all owners of real estate within the proposed district, or their representatives, may be heard upon the question of the establishment of the district. Proof of service shall be made by affidavit of the person, or persons, causing such service to be made.
(d) On the date fixed for hearing the board of public works or board of transportation shall hear all owners in the proposed district, who appear and request to be heard, upon the question of the sufficiency of the petition and notice, whether the proposed automated transit system is of public utility and benefit, whether all

of the probable benefits of the proposed improvement will be equal to or exceed the estimated cost thereof, and whether the district contains all, or more or less than all, of the property specially benefited or damaged by the proposed system. After the hearing, which may be adjourned from time to time without further notice, the board of public works or board of transportation shall adopt a resolution containing the following determinations:
(1) Whether the petition is sufficient.
(2) Whether the required notice was given.
(3) Whether the proposed automated transit system is of public utility and benefit.
(4) Whether all of the probable benefits of the proposed system will equal or exceed the estimated cost thereof.
(5) Whether the proposed automated transit district contains all, or more, or less than all, of the property specially benefited or damaged by the proposed system.
(e) If the board of public works or board of transportation resolves affirmatively on the first four (4) questions and determines that the proposed district contains all of the property specially benefited or damaged, then it shall establish the district with the boundaries described in such petition. If it resolves negatively on any of the first four (4) questions, it may allow amendments, the issuance of additional notice, and hold such further proceedings as it deems proper, or the petition may be dismissed without prejudice to the right to file a new petition.
(f) In the event the board of public works or board of transportation determines that property not specially benefited or damaged has been included within boundaries described in the petition, then it shall redefine the boundaries of the district and in its resolution include only that property within the petition which is specially benefited or damaged and shall establish the district with the boundaries as redefined.
(g) In the event the board of public works or board of transportation determines that either:
(1) all of the property specially benefited or damaged has not been included within the boundaries described in the petition; or
(2) all of the property specially benefited or damaged has not been included within the boundaries described in the petition and some property has been included which is not specially benefited or damaged;
then in either event it shall fix a date for a further hearing. Notice shall be given of the further hearing, describing the proposed revised boundaries as provided in this section, except that notice by mail shall be given only to the owners in any area proposed to be added to the district which was not included in the initial petition. At such further hearing all owners of real estate or their representatives within the proposed district boundaries, as revised shall be entitled to be heard, and the board of public works or board of transportation shall then adopt its resolution on establishment of the automated

transit district.
(h) Any resolution entered establishing an automated transit district shall also recite that all property within the district will be subject to assessment of special benefits and damages in the manner provided in this chapter.
(i) The resolution shall be deemed notice to all owners who have appeared, or who have been notified of the proceedings, as provided in this section, that their property will be subject to an assessment of special benefits and damages as provided in this chapter and that no further notice of such assessments, or of the hearing thereon, shall be required except the notice by publication provided for in this chapter.
(j) The resolution of the board of public works or board of transportation that establishes the automated transit district must be approved by the legislative body of the city. Thereafter, the resolution shall be final and conclusive and no attack may be made challenging the resolution on the establishment of the automated transit district, the validity of the petition, the sufficiency of notice, the existence of the automated transit district, the public utility and benefit of the proposed automated transit system, that the benefits equal or exceed the estimated cost, the boundaries of the district, or any other matters before the board of public works or board of transportation, unless an appeal is taken as provided in this section.
(k) A copy of the resolution establishing an automated transit district, certified by the clerk, shall be recorded in the miscellaneous records in the office of the recorder of the county in which the city is located.
(l) Any party aggrieved by a resolution made under the provisions of this section may appeal. Such appeal shall be taken as provided in IC 34-13-6. However, in the event that fifty-one percent (51%) of the owners of property located in such automated transit district remonstrate by petition to the board of public works or board of transportation, signatures on such petition shall be verified by the auditor of such county, and if found to be valid shall cause further actions on the establishment of an automated transit district to cease.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.1-1998, SEC.88.

IC 8-9.5-7-4
Commission; appointments; terms; salary; meetings; officers; quorum; record of proceedings; bylaws; powers
Sec. 4. (a) The district created under this chapter shall be governed by and under control of a commission having five (5) members, two (2) of whom shall be appointed by the executive of the city, two (2) of whom shall be appointed by the city legislative body, and one (1) of whom shall be the head of the city's department of public works or department of transportation. The term of office for a commission member for a district created by the legislative body is one (1) year after the member's appointment, except that the member shall serve until a successor has qualified for the office. Thereafter, the landowners, including corporate landowners, shall

elect five (5) members to succeed the original members of the commission under the bylaws of the commission for a term of one (1) year. Each member, otherwise qualified, is eligible for reappointment to successive terms.
(b) The commission members shall not receive a salary for serving but shall receive a per diem payment and expenses similar to those paid members of other special taxing district boards.
(c) The commission shall elect, at its first regular meeting and annually thereafter, one (1) of its members president, and another of its members vice president, who shall perform the duties of the president during the absence or disability of the president. Such commission shall have a suitable office where its maps, plans, documents, records and accounts shall be kept, subject to public inspection at all reasonable times.
(d) The commission shall by rule provide for regular meetings to be held not less than at semimonthly intervals throughout the year. The commission shall keep its meetings open to the public.
(e) The commission shall convene in a special meeting when such a meeting is called. The chairman or a majority of the members of the commission may call a special meeting. The commission shall establish a procedure for calling special meetings.
(f) Three (3) members of the commission constitute a quorum for a meeting. The commission may act officially by an affirmative vote of a majority of those present at the meeting at which the action is taken.
(g) The commission shall cause a written record of its proceedings to be kept which shall be available for public inspection in the office of the commission. The commission shall record in the record the aye and nay vote on the passage of each item of business.
(h) The commission shall adopt bylaws under which its meetings are to be held. The bylaws must provide that the vote of each member shall be in the same proportion that the assessed value of all of the members' land sites are to the assessed value of all the land sites within the district. The commission may suspend the bylaws by unanimous vote of the members of the commission who are present at the meeting. The commission shall not suspend the bylaws beyond the duration of the meeting at which the suspension of rules occurs.
(i) The commission may exercise the powers to supervise its internal affairs which are common to municipal legislative and administrative bodies.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.343-1989(ss), SEC.6.

IC 8-9.5-7-5
Ordinances; introduction of proposed draft; notice
Sec. 5. (a) A member of the commission may introduce a proposed draft of an ordinance at a meeting of the commission. A person who introduces a proposed draft of an ordinance shall provide at the time of introduction a written copy of the proposed draft. The commission shall assign to each proposed draft of an ordinance a

distinguishing number, and the date when introduced.
(b) Not more than seven (7) days after the introduction of a proposed draft of an ordinance nor less than seven (7) days before the final passage of a proposed draft of an ordinance, the commission shall publish a notice that the proposed ordinance is pending final action by the commission. The notice shall be published one (1) time in each of two (2) daily newspapers which have a general circulation in the jurisdiction of the commission.
(c) The commission shall include in the notice reference to the subject matter of the proposed ordinance and the time and place hearing will be held thereon and shall indicate that the proposed draft of an ordinance is available for public inspection at the office of the commission. The commission may include in one (1) notice a reference to the subject matter of each draft of an ordinance which is pending and for which notice has not been given.
(d) An ordinance shall not be invalid because the reference to the subject matter of the draft of an ordinance was inadequate if sufficient to advise the public of the general subject matter of the proposed ordinance.
(e) The commission shall not later than the date of notice of the introduction of a proposed ordinance place five (5) copies of the proposed draft on file in the office of the commission for public inspection.
(f) At a meeting for which notice has been given as required by this section, the commission may take final action on the proposed ordinance or may postpone final consideration thereof to a designated meeting in the future without giving additional notice.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-6
Adoption of ordinance; effective date
Sec. 6. (a) The commission may adopt a draft of an ordinance only at a meeting which is open to the public. Before adopting an ordinance, the commission shall give opportunity to any person present at the meeting to give testimony, evidence or argument for or against the proposed ordinance in person or by counsel, under such rules as to the number of persons who may be heard and time limits as may be adopted by the commission.
(b) When an ordinance is adopted, the commission shall at the same meeting designate the effective date of the ordinance. If the commission fails so to designate the effective date of the ordinance in the record of the proceedings of the commission, the ordinance shall be effective on the fourteenth day after its passage.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-7
Additional powers and duties
Sec. 7. In addition to the powers and duties conferred upon it elsewhere in this chapter, the commission shall have full power and authority to do all acts necessary or reasonably incident to carrying

out the purposes of this chapter including, but not in limitation thereof, the following:
(1) To sue and be sued collectively in the name of the "____________________ Automated Transit District".
(2) To adopt ordinances to protect all property owned, operated, or managed by the commission.
(3) To incur indebtedness in the name of the district in accordance with the provisions of this chapter.
(4) To adopt administrative procedures and regulations.
(5) To acquire property, real, personal or mixed by deed, purchase, lease, condemnation or otherwise and dispose of the same for automated transit purposes, and to receive gifts, donations, bequests and public trusts and to agree to conditions and terms accompanying the same and bind the district to carry them out.
(6) To determine matters of policy regarding internal organization and operating procedures not specifically provided for otherwise.
(7) To accept assistance from state or federal agencies for the purposes of this chapter.
(8) To negotiate and execute contracts required to accomplish the purposes of this chapter.
(9) To enter into agreements with any other agency of the state or any of its political subdivisions or any private company for the rendition of any services, the rental or use of any equipment or facilities or the joint purchase and use of any equipment or facilities which are deemed proper by the contracting parties for use in the operation, maintenance or construction of an automated transit system.
(10) To purchase supplies, materials and equipment to carry out the duties and functions of the commission, in accordance with procedures adopted by the commission and in accordance with the general law of the state.
(11) To employ such personnel as may be necessary for the proper carrying out of the duties, functions and powers of the commission.
(12) To sell any surplus or unneeded property in accordance with such procedure as may be prescribed by the commission.
(13) To adopt administrative regulations to carry out its powers and duties, governing the duties of its officers, employees and personnel and the internal management of the affairs of the commission.
(14) To fix the salaries or compensation of the various officers and employees of such district except where a different provision is made by this chapter.
(15) To carry out the purposes and objects of the district.
(16) To acquire land, easements and rights-of-way, and to establish, construct, improve, equip, maintain, control, lease and regulate an automated transit system within the jurisdictional limits of the district. (17) To acquire property within the jurisdiction of the district for the purpose of establishing parking facilities for the purpose of increasing the usefulness of the automated transit system and to charge a parking fee to be established by ordinance.
(18) To provide parking facilities and services related to the provision of automated transit.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.343-1989(ss), SEC.7.

IC 8-9.5-7-8
Actions by the commission; publication of regulations
Sec. 8. The commission may take any action which it deems proper to recover damages for the breach of any agreement, express or implied, relating to or growing out of the operation, control, leasing, management, or improvement of the property under its control, and for the penalties for the violation of any ordinances or of any of its regulations and for injury to the personal or real property under its control and to recover possession of any such property. All regulations which said commission shall at any time adopt under and in pursuance of the provisions of this chapter shall be published for at least ten (10) days in a newspaper of general circulation printed in such city.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-9
Eminent domain
Sec. 9. (a) The commission may exercise the power of eminent domain for the purpose of carrying out this chapter and to award damages to landowners for real estate and property rights appropriated and taken. If the commission cannot agree with the owners, lessees, or occupants of any real estate selected by the board for the purpose set forth in this chapter, the board may proceed to procure the condemnation of the property under IC 32-24.
(b) Relocation assistance under IC 8-23-17 shall be provided to any person displaced under this section.
(c) If the property over and across which the automated transit system must be constructed and operate is already in use or acquired for use for a public purpose, the public use or acquisition of the property shall not be a bar to the right of the commission to condemn the property for purposes of this chapter.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.18-1990, SEC.103; P.L.2-2002, SEC.43.

IC 8-9.5-7-10
Agreement with public transportation corporation
Sec. 10. In any district served by a public transportation corporation, created under IC 36-9-4, the commission may enter into an agreement with the corporation to operate and maintain the automated transmit system and to provide connecting service to, from, and between the areas served by the district and the

corporation for the purpose of providing improved public transportation facilities and service to the community.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-11
Treasurer; appointment; bond; term; powers and duties
Sec. 11. (a) The commission shall appoint a person to act as treasurer of the district; he shall give bond in such sum and with any condition prescribed by the commission and with surety to the approval of the commission. The treasurer shall be appointed to serve for a term of one (1) year unless sooner removed for cause. All money payable to the district shall be paid to the treasurer and he shall deposit the same under the provisions of the general laws of the state relating to the deposit of public funds by municipal corporations. He shall keep an accurate account of all appropriations made and all taxes levied by the district, of all money owing or due to the district and of all money received and disbursed. He shall preserve all vouchers for payments and disbursements made.
(b) The treasurer shall issue all warrants for the payment of money from the funds of the district, but no warrant shall be issued for the payment of any claim until such claim has been allowed in accordance with the procedure prescribed by the regulations of the commission. All warrants shall be countersigned by the president. Whenever the treasurer is called upon to issue any warrant, he shall have the power to require evidence that the amount claimed is justly due and in conformity with law and for that purpose may summon before him any officer, agent or employee of the district, or other person, and examine him on oath or affirmation relating thereto, which oath or affirmation the treasurer may administer.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-12
Report of accounts by treasurer
Sec. 12. The treasurer shall submit to the commission annually, and more often if required by the commission, a report of the accounts, exhibiting the revenues, receipts and disbursements and the sources from which the revenues and funds are derived and in what manner the same have been disbursed.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-13
Audit of records of account
Sec. 13. The treasurer shall annually, and more often if required by the commission, submit his records of account as treasurer of the district to such person or firm, being a certified public accountant or firm of certified public accountants, as designated or selected by the commission, for audit. Such person or firm shall prepare and submit a certified report of such records of accounts to the board exhibiting the revenues, receipts and disbursements and the sources from which the revenues and funds are derived and in what manner the same

have been disbursed.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-14
Annual budget
Sec. 14. The commission shall annually prepare a budget for the operation and capital expenditures of the district.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-15
Loans; warrants; advancements from within district
Sec. 15. (a) To facilitate the carrying out of the preliminary proceedings and provide funds for the payment of expenses prior to the issuance of bonds, the commission may by resolution authorize the making of loans. Such loans shall be evidenced by callable warrants payable out of the proceeds of bonds, when available. The same shall be sold at public sale pursuant to notice given in accordance with IC 5-3-1. Such warrants shall be sold to the bidder offering to purchase said warrants at the lowest actual interest cost to the district, and shall be executed in the name of the district by the president or vice president of the commission.
(b) Any city, town, township, or county, any part of the territory of which is included within said district, shall have authority to advance funds to the district upon being authorized so to do by its fiscal body. Such advancements may be made without appropriation, and warrants evidencing the same shall be issued by the district, bearing such rate of interest as shall be provided for in the resolution or other action authorizing the making of such advancements.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-16
Bonds
Sec. 16. (a) For the purpose of procuring funds to pay the cost of acquisition of property or the cost of construction or installation of an automated transit system, or both, and in anticipation of the receipt of revenues under sections 17 and 18 of this chapter, the commission may by resolution direct that bonds be issued in the name of the district. The amount of such bonds shall not exceed:
(1) the total cost of property to be acquired and the total amount of damages to be awarded on account of property injuriously affected but not acquired;
(2) the price of the automated transit system;
(3) an amount sufficient to pay the cost of supervision and inspection during the period of construction;
(4) all general, administrative, legal, engineering and incidental expense not otherwise provided for and incurred on account of or in connection with the establishment of the district, the administration of its affairs, the acquisition of property, and the construction of the automated transit system; and
(5) the expenses to be incurred in connection with the issuance

and sale of bonds.
Such bond issue shall also include an amount sufficient to pay any outstanding warrants issued for the purpose of obtaining funds with which to meet expenses prior to the issuance of bonds. Such bonds shall not, in any respect, be a corporate obligation or indebtedness of the city, the territory of which shall be included in whole or in part in said district, but shall be and constitute an indebtedness of the district, and shall be payable solely out of the funds of said district. The bonds shall recite such terms upon their face, together with the purpose for which they are issued.
(b) In the event the commission shall find it necessary to replace, enlarge or extend any part of the works, or construct additional works in conjunction with or separate and apart from the original works, in order to protect the district properly, and that the cost thereof will be in excess of the amount then available out of current maintenance and repair funds, the commission may issue bonds under the provisions of this section for that purpose.
(c) In the event the district shall be unable to pay any bonds or the interest thereon at the times fixed therefor, by reason of insufficiency of funds or other causes, refunding bonds may be issued and sold pursuant to the provisions of this section to obtain money for that purpose, and such refunding bonds shall be payable within such period, not exceeding ten (10) years, as the commission shall determine.
(d) All bonds issued hereunder, together with the interest thereon, shall be exempt from taxation. No suit to question the validity of any of the bonds issued under this chapter, or to prevent their issuance, shall be instituted after the time fixed in the bond sale notice for the receiving of bids thereon, and all of said bonds from and after said time shall be incontestable for any cause whatsoever.
(e) All proceeds from the sale of such bonds shall be kept by the county treasurer as a separate and specific fund designated as the "________ Automated Transit District Construction Fund." Out of said fund there shall be paid the cost of the automated transit system. No part of the same shall be used for any other purpose, and any surplus of funds remaining out of the proceeds of said bonds after all of said construction costs are paid shall become available for use by the board for expenses of maintaining the automated transit system.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-17
Assessment of benefits and damages
Sec. 17. (a) This section provides for the assessment of benefits and damages to property within the automated transit district. For the purpose of providing all or part of the cost of payment of principal and interest on bonded indebtedness, and expenses of planning, construction, operation, maintenance, and repair of the automated transit system and related parking facilities and services after the completion of the same, including as a part of such cost the general expenses of the commission, the commission may make an annual

assessment of benefits and damages. The assessment shall be against the site value of the lands only.
(b) The commission shall annually prepare a schedule which describes each tract of land in the district that it determines to be benefited by the automated transit system, and states the percentage of the total benefit that is received by each tract of land. In order to prepare this schedule, the commission shall appoint three (3) disinterested persons, who are licensed real estate brokers or appraisers licensed under IC 25-34.1 who are residents of Indiana, as appraisers to make an examination of the property within the improvement district. One (1) of the persons appointed under this subsection must reside not more than fifty (50) miles from the property. Upon request from the appraisers, the commission may retain or employ qualified personnel to render any necessary technical or consulting assistance, and may supply the appraisers with any information available or obtainable which will assist in making the assessment. Upon such examination, such appraisers shall make an assessment of all special benefits and damages, if any, which will accrue from the construction and operation of the automated transit system, as to each parcel of real estate. All property within the district (or owned or operated by the district), except common green areas, shall be conclusively presumed to be benefited by the existence of the district to the extent determined under this section as its assessed benefit. A copy of the roll of all owners of real estate, signed by all three (3) appraisers, showing the assessment of benefits and damages, if any, shall be filed by the appraisers with the commission not less than thirty (30) days after their appointment, unless the commission shall extend the time.
(c) Promptly after the filing of an assessment, the commission shall cause a notice to be mailed, by United States mail, first class postage prepaid, to each owner of real estate to be assessed. The notices shall be deposited in the mail twenty-one (21) days before the hearing date, shall set forth the amount of the proposed assessment, shall state that the proposed assessments on each parcel of real estate in the district are on file and can be seen in the office of the commission, and shall set forth the date when the commission will, at its office, receive written remonstrances against the assessment on the parcel and hear all owners of real estate assessed who have filed written remonstrances prior to the date fixed for the hearing. It shall be sufficient if the notices to the owners are addressed as the names and addresses appear upon the tax duplicates in the records of the county auditor.
(d) At the time so fixed in such notice, the commission shall hear all owners of real estate assessed who have filed written remonstrances prior to the date of the hearing. The hearing may be continued from time to time as long as may be necessary to hear such owners.
(e) The commission shall complete such assessment roll by rendering its decision by increasing, or decreasing, or by confirming each assessment by setting opposite each name, parcel and

appraisers' assessment, the amount of the assessment as determined by the commission. If the total of the assessments exceeds the amount needed, the commission shall further make pro rata reduction in each assessment. The signing of such roll by a majority of the commission members, and the delivery thereof to the fiscal officer of the city shall constitute a final and conclusive determination of the benefits or damages, if any, assessed. However, any owner who had previously filed a written remonstrance as provided in this section with the board or any owner whose assessment was increased above the amount fixed by the appraisers, whether he filed such a written remonstrance or not, may appeal. Such appeal shall be taken as provided in IC 34-13-6, and shall proceed to trial, hearing, and final judgment in the manner and with the effect as provided in IC 34-13-6 as to all parties.
(f) If the final determination of the commission results in the total funds being inadequate to cover the cost of the improvement, the deficiency may be supplied by other sources as provided in this chapter.
(g) Each assessment shall be a lien on the real estate assessed, second only to taxes levied on such property.
(h) The commission shall annually transmit to the county auditor the schedule of assessment of benefits. The county auditor shall enter the assessment of benefits on the tax duplicates, and the county treasurer shall collect and enforce the amount of the assessed benefit in the same manner as property taxes are entered, collected, and enforced.
(i) The county treasurer charged with the duty of collecting such taxes shall, between the first and tenth days of each month, notify the commission of the amount of such special taxes collected during the preceding month, and upon the date of notification above referred to such county treasurer shall credit the amount so collected to a fund of such district to be designated as the "____________________ Automated Transit District Fund", and such fund shall be used and expended for no other purpose than as stated in this section. The commission shall have full, complete, and exclusive authority to expend for and on behalf of the district all sums of money thus realized. The commission may, by resolution, authorize and make temporary loans in anticipation of the collection of the special benefit taxes actually levied and in the course of collection under this section, which loans shall mature and be paid within the year in which made, and shall bear interest payable at the maturity of the loan. Such temporary loans shall be evidenced by warrants.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.343-1989(ss), SEC.8; P.L.1-1998, SEC.89; P.L.113-2006, SEC.7.

IC 8-9.5-7-18
Formula for use of increased property tax revenues
Sec. 18. This section provides a formula for a portion of increased property tax revenues resulting from increases in assessed valuation

to be used for the automated transit district. For the first ten (10) complete calendar years after the establishment of an automated transit district, any property taxes levied on the property geographically within the automated transit district, by another political subdivision, shall be divided each year as follows:
(1) That portion of the taxes which are produced by the rate at which the tax is levied by or for each of the political subdivisions upon the total sum of the assessed value of the taxable property in the district, as that assessed value stands on the date of the establishment of the automated transit district, is allocated to the respective political subdivisions for their usual purposes.
(2) Twenty-five percent (25%) of that portion of the property taxes collected each year in excess of the amount referred to in subdivision (1) is allocated to the respective taxing agencies for their usual purposes in proportion to the tax rate of each taxing agency.
(3) Seventy-five percent (75%) of that portion of the property taxes collected each year in excess of the amount referred to in subdivision (1) is allocated to, and when collected shall be paid into a special fund of the automated transit district to pay the principal and the interest on loans, to repay money advanced to, or to repay indebtedness of the district. When such loans, advances, and indebtedness, if any, and the interest thereon has been paid in full, all money thereafter received from property taxes upon the taxable property in the district shall be paid solely into the funds of the respective political subdivisions.
(4) That portion of the taxes referred to in subdivision (3), and the special fund into which they shall be paid, may be irrevocably pledged by the automated transit district for the payment of the principal and interest on loans or for repayment of advances or indebtedness, of the district.
As added by Acts 1982, P.L.77, SEC.1.



CHAPTER 8. INDIANA FINANCE AUTHORITY: ADDITIONAL DUTIES

IC 8-9.5-8-0.4
Transfer of revenue bonds to Indiana transportation finance authority; rights of trustee and bondholders
Sec. 0.4. (a) All powers, duties, and liabilities of the Indiana toll finance authority with respect to revenue bonds issued by that authority in connection with any trust agreement or indenture securing those bonds are transferred to the Indiana transportation finance authority as successor.
(b) The rights of the trustee under any trust agreement or indenture and the rights of the bondholders of the Indiana toll finance authority remain unchanged, although the powers, duties, and liabilities of the Indiana toll finance authority have been transferred to the Indiana transportation finance authority.
As added by P.L.220-2011, SEC.196.

IC 8-9.5-8-1
Definitions
Sec. 1. As used in this chapter:
"Authority" refers to the Indiana finance authority established under IC 4-4-11.
"Department" refers to the Indiana department of transportation established under IC 8-23-2.
"Toll bridge" means a bridge with approaches, avenues of access, fills, causeways, and connecting bridges or ferries under IC 8-16-1.
"Toll road project" has the meaning specified in IC 8-15-2-4(4).
As added by P.L.109-1983, SEC.3. Amended by P.L.68-1988, SEC.5; P.L.18-1990, SEC.104; P.L.235-2005, SEC.106.

IC 8-9.5-8-2
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 8-9.5-8-3
Repealed
(Repealed by P.L.235-2005, SEC.212.)
IC 8-9.5-8-4
Duties
Sec. 4. (a) The authority is responsible for the construction, reconstruction, improvement, maintenance, operation, and repair of toll roads under IC 8-15-2 and toll bridges under IC 8-16-1.
(b) The authority shall classify as confidential any estimate of cost prepared in conjunction with analyzing competitive bids for projects until a contract is awarded for the work.
As added by P.L.109-1983, SEC.3. Amended by P.L.12-1984, SEC.4.

IC 8-9.5-8-4.1
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 8-9.5-8-5
Feasibility studies
Sec. 5. (a) The authority shall study the need for and feasibility of constructing a new toll road under IC 8-15-2 or a new toll bridge under IC 8-16-1 only after receiving the approval of the commissioner of the Indiana department of transportation.
(b) If a study conducted under IC 8-15-2-20 indicates that a toll road project would have a substantial and positive impact, the authority shall recommend to the commissioner of the Indiana department of transportation that the toll road project be initiated.
As added by P.L.109-1983, SEC.3. Amended by P.L.68-1988, SEC.8; P.L.112-1989, SEC.2.

IC 8-9.5-8-6
Contracts or leases; requisite provisions
Sec. 6. (a) With respect to each toll road project and each toll bridge, the authority may enter into:
(1) a contract with the department under section 7 of this chapter for any or all of the purposes enumerated in section 7(b) of this chapter; or
(2) a lease with the department under section 8 of this chapter for any or all of the purposes enumerated in section 8(b) of this chapter.
(b) If the authority determines that the department is not complying with a contract or lease:
(1) the authority shall reassume responsibility for the construction, reconstruction, improvement, operation, maintenance, and repair of the toll road project or toll bridge; and
(2) the contract or lease shall be terminated by the authority.
(c) If the authority enters into a contract or lease with the department as provided in subsection (a), the contract or lease must contain, in addition to the requirements of section 7 or 8 of this chapter, the following:
(1) A description of the toll road project or toll bridge setting forth in general terms its principal features, such as geographic

location, terminal points, widths of rights-of-way, number of lanes in each direction, width of traffic lanes, widths of shoulders, location and nature of access points, tunnels, overpasses, underpasses, interchanges, bridges, entrance plazas, approaches, connecting highways, and tollhouses.
(2) Provisions for construction, reconstruction, or improvement of the toll road project or toll bridge.
(3) Provisions for operation, maintenance, and repair of the toll road project or toll bridge in accordance with any applicable trust agreement.
(4) Provisions requiring the toll road project or the toll bridge to be managed as a unit separate from any other district or division of the department.
As added by P.L.109-1983, SEC.3.

IC 8-9.5-8-7
Contracts; purposes; requisite additional provisions
Sec. 7. (a) If the authority and the department decide to enter into a contract as authorized under section 6 of this chapter for the purposes enumerated in subsection (b), the authority and the department shall enter into a separate contract for each toll road project or toll bridge.
(b) The contract may be entered into for any or all of the following purposes:
(1) The construction of the toll road project or toll bridge.
(2) The reconstruction of the toll road project or toll bridge.
(3) Improvements to the toll road project or toll bridge.
(4) The maintenance of the toll road project or toll bridge.
(5) Repairs to the toll road project or toll bridge.
(6) The operation of the toll road project or toll bridge.
(c) In addition to the provisions required to be included under section 6 of this chapter, the contract must include the following:
(1) A provision for the collection of tolls and their deposit in a designated depository to the account of the authority or to the account of a trustee in accordance with any applicable trust agreement.
(2) A provision for the purchase by the department on behalf of the authority of property, machinery, and equipment required to carry out the contract, along with provision that such property, machines, and equipment:
(A) remain the property of the authority;
(B) shall be maintained by the department;
(C) shall be identified as the property of the authority;
(D) shall be used exclusively in connection with the performance of the contract; and
(E) shall be accounted for by the department to the authority at specified times.
(3) A provision authorizing the department to enter into contracts with third parties for carrying out the contract and requiring all such contracts to be in the name of the department

but performed on behalf of the authority.
(4) A provision requiring the department to:
(A) maintain records and books of account reflecting the receipts and disbursements under the contract and the assets of the authority relating to the toll road project or toll bridge; and
(B) prepare or have prepared all books, records, and any reports required to be prepared, maintained, or delivered under any applicable trust agreement.
(5) Provisions for the payment by the authority to the department of:
(A) the cost of construction, reconstruction, or improvement undertaken under the contract; and
(B) the cost of maintenance, repair, and operation under the contract.
These costs include all costs incurred by the department in the performance of the contracts (such as salaries, wages, and associated costs of department personnel attributable to performance of the contract).
(6) Provisions for the payment to the department from time to time of funds necessary to maintain a revolving fund balance of not less than two hundred thousand dollars ($200,000) to be used in paying costs incurred under the contract so that the department is not required to advance funds for the cost of performance.
(7) A provision stating that the contract is for a term of not more than two (2) years and is extended for successive two (2) year periods, unless either party gives notice of its intention to terminate the contract not later than six (6) months before the end of a two (2) year term.
(8) Such other terms and conditions as the authority and the department consider appropriate.
As added by P.L.109-1983, SEC.3.

IC 8-9.5-8-8
Leases; purposes; requisite additional provisions
Sec. 8. (a) If the authority and the department decide to enter into a lease as authorized under section 6 of this chapter for the purposes enumerated in subsection (b), the authority and the department shall enter into a separate lease for each toll road project or each toll bridge.
(b) The lease may be entered into for any or all of the following purposes:
(1) The construction of the toll road project or toll bridge.
(2) The reconstruction of the toll road project or toll bridge.
(3) Improvements to the toll road project or toll bridge.
(4) The maintenance of the toll road project or toll bridge.
(5) Repairs to the toll road project or toll bridge.
(6) The operation of the toll road project or toll bridge.
(7) The conversion to a toll road project of a state highway

transferred to the authority under IC 8-23-7-23.
(c) In addition to the provisions required to be included under section 6 of this chapter, the lease must include the following:
(1) A statement that the term of the lease is for a period coextensive with the biennium used for state budgetary and appropriation purposes, with a fractional period when the lease begins if necessary.
(2) A statement that the term of the lease is extended from biennium to biennium, unless either the authority or the department gives notice of nonextension at least six (6) months before the end of a biennium, in which event the lease expires at the end of the biennium in which the notice is given.
(3) A statement of all toll road bonds or toll bridge bonds of the authority that are outstanding or that are to be issued by the authority related to the toll road project or toll bridge for which the lease is entered.
(4) Provisions requiring the department to pay the costs of operating, maintaining, and repairing the toll road project or toll bridge, including major repairs, replacements, and improvements.
(5) Provisions requiring the department to pay rent at times and in amounts sufficient to pay in full the debt service payable under the terms of the toll road bonds or toll bridge bonds issued and outstanding with respect to the toll road project or toll bridge, including any required additions to reserves maintained by the authority, and to pay additional rent as provided by the lease.
(6) Provisions requiring the department to fix, impose, and collect tolls on the toll road project or toll bridge that are at least sufficient, together with other money available to the department, to pay:
(A) the cost of operation, maintenance, and repair, including major repairs, replacements, and improvements; and
(B) the rent to be paid under the lease.
However, the obligation of the department to pay the costs of operation, maintenance, and repair of a toll road project or toll bridge and to pay rent during the term is not limited to the tolls collected or that should be collected by the department but is subject only to the appropriation of funds therefore by an act of the general assembly.
(7) Provisions requiring:
(A) tolls and other revenues collected by the department to be segregated from all other funds under the control of the department; and
(B) the department to make a separate accounting of all receipts and disbursements under the lease.
(8) Provisions requiring the department to maintain all books and records and to prepare and deliver all reports required of the authority under the terms of any applicable trust agreement.
(9) Such other terms and conditions as the authority and the

department consider appropriate.
As added by P.L.109-1983, SEC.3. Amended by P.L.386-1987(ss), SEC.1; P.L.18-1990, SEC.105.

IC 8-9.5-8-9
Tolls; imposition and collection
Sec. 9. The authority shall fix, impose, and collect tolls for the use of a toll road in the manner prescribed in IC 8-15-2 and for the use of a toll bridge in the manner prescribed by IC 8-16-1, except when the toll road project or toll bridge is leased to the department under section 8 of this chapter.
As added by P.L.109-1983, SEC.3.

IC 8-9.5-8-10
Toll road or toll bridge bonds authorized; limitations
Sec. 10. (a) Except as provided in section 11 of this chapter, the authority may issue toll road bonds under IC 8-15-2 or toll bridge bonds under IC 8-16-1 only:
(1) after obtaining the approval of the commissioner of the Indiana department of transportation;
(2) after the general assembly has, based on the recommendations of the commissioner of the Indiana department of transportation, provided for the issuance of the bonds by establishing in an act the maximum aggregate principal amount of bonds that the authority may issue;
(3) after the authority has delivered to the budget agency a written guarantee that the aggregate amount of attorney's fees for the particular proposed bond issue will not exceed two-tenths of one percent (0.2%) of the principal amount of the proposed issue of toll road and toll bridge bonds; and
(4) with the approval of the budget committee, the budget agency, and the governor.
(b) The authority may include money from the rural transportation road fund as a source of revenue in the performance of contracts and leases with the Indiana department of transportation under IC 8-23-2-6(a)(3). Revenues from that allocation may be used in the determination of the feasibility of a toll road or toll bridge project.
As added by P.L.109-1983, SEC.3. Amended by P.L.386-1987(ss), SEC.2; P.L.112-1989, SEC.3.

IC 8-9.5-8-11
Issuance of additional bonds
Sec. 11. Notwithstanding section 10 of this chapter, if:
(1) a bond issue of the authority provides an amount less than the amount necessary to complete the toll road project or the toll bridge project for which the bonds were issued; and
(2) the trust agreement securing the bond issue provides that additional bonds may be issued to secure additional funds to provide the amount necessary to complete the project;
the authority may, without the approval of the parties listed in section

10 of this chapter, issue additional bonds to provide the funds necessary to complete the project.
As added by P.L.109-1983, SEC.3.

IC 8-9.5-8-12
Repealed
(Repealed by P.L.68-1988, SEC.17.)

IC 8-9.5-8-13
Repealed
(Repealed by P.L.68-1988, SEC.17.)

IC 8-9.5-8-14
Repealed
(Repealed by P.L.68-1988, SEC.17.)

IC 8-9.5-8-15
Repealed
(Repealed by P.L.68-1988, SEC.17.)

IC 8-9.5-8-16
Rural transportation road fund
Sec. 16. (a) The rural transportation road fund is established as a special revenue fund to be administered by the Indiana finance authority.
(b) The money in the rural transportation road fund at the end of any state fiscal year does not revert to any other fund.
(c) The treasurer of state may invest the money in the rural transportation road fund in the manner provided by law for investing money in the state general fund.
(d) The rural transportation road fund is to be used only for the purpose of supplementing the revenues received by the Indiana finance authority as tolls imposed for the use of any toll road or toll bridge project.
As added by P.L.386-1987(ss), SEC.3. Amended by P.L.68-1988, SEC.9; P.L.235-2005, SEC.107.

IC 8-9.5-8-17
Toll road assistance programs
Sec. 17. The authority shall study and implement programs to assist in the transportation of military veterans or individuals with a disability (as defined in IC 6-1.1-12-11) who travel on a toll road to or from a hospital for treatment. However, a program may not be inconsistent with the trust indenture securing the bonds of the toll road.
As added by P.L.83-1996, SEC.1. Amended by P.L.99-2007, SEC.34.



CHAPTER 9. POWERS AND DUTIES OF AUTHORITIES RELATED TO SWAP AGREEMENTS

IC 8-9.5-9-2
"Authority" defined
Sec. 2. As used in this chapter, "authority" means:
(1) an authority or agency established under IC 8-1-2.2 or IC 8-9.5 through IC 8-23;
(2) when acting under an affected statute (as defined in IC 4-4-10.9-1.2), the Indiana finance authority established by IC 4-4-11;
(3) only in connection with a program established under IC 13-18-13 or IC 13-18-21, the bank established under IC 5-1.5;
(4) a fund or program established under IC 13-18-13 or IC 13-18-21;
(5) the Indiana housing and community development authority established by IC 5-20-1;
(6) the authority established under IC 4-4-11; or
(7) the authority established under IC 5-1-17.
As added by P.L.55-1994, SEC.1. Amended by P.L.273-1999, SEC.45; P.L.235-2005, SEC.108; P.L.214-2005, SEC.50; P.L.1-2006, SEC.153 and P.L.181-2006, SEC.49; P.L.162-2007, SEC.30.

IC 8-9.5-9-3
"Obligations" defined
Sec. 3. As used in this chapter, "obligations" means bonds, loan contracts, notes, bond anticipation notes, commercial paper, leases, lease-purchases, installment purchases, certificates of participation in agreements or programs, other evidences of indebtedness, or other agreements or purchasing programs, whether or not the obligations have been issued or entered into.
As added by P.L.55-1994, SEC.1. Amended by P.L.273-1999, SEC.46.

IC 8-9.5-9-4
"Swap agreement" defined
Sec. 4. As used in this chapter, "swap agreement" refers to:
(1) an agreement (including terms and conditions incorporated by reference in the agreement) that is a rate swap agreement, basis swap, forward rate agreement, interest rate option, rate cap agreement, rate floor agreement, rate collar agreement, or

any other similar agreement (including any option to enter into any of the agreements described in this subdivision);
(2) any combination of the agreements described in subdivision (1); or
(3) a master agreement for an agreement or a combination of agreements described in subdivision (1) or (2), together with all supplements to the agreement.
As added by P.L.55-1994, SEC.1.

IC 8-9.5-9-5
Powers and duties of authorities
Sec. 5. (a) Subject to subsections (b) through (d), an authority may enter into and modify, amend, or terminate one (1) or more swap agreements that the authority determines to be necessary or desirable in connection with or incidental to the issuance, carrying, or securing of obligations. Swap agreements entered into by an authority shall:
(1) contain the provisions (including payment, term, security, default, and remedy provisions); and
(2) be with the parties;
that the authority determines are necessary or desirable after due consideration is given to the creditworthiness of the parties.
(b) The authority may not:
(1) enter into any swap agreement under this section other than for the purpose of managing an interest rate or similar risk that arises in connection with or incidental to the issuance, carrying, or securing of obligations by the authority; or
(2) carry on a business of acting as a dealer in swap agreements.
(c) A swap agreement shall be considered as being entered into in connection with or incidental to the issuance, carrying, or securing of obligations if:
(1) the swap agreement is entered into not more than one hundred eighty (180) days after the issuance of the obligations and specifically indicates the agreement's relationship to the obligations;
(2) the authority designates the swap agreement as having a relationship to the obligations;
(3) the swap agreement amends, modifies, or reverses a swap agreement described in subdivision (1) or (2); or
(4) the terms of the swap agreement bear a reasonable relationship to the terms of the obligations.
(d) Payments to be made by the authority to any other party under a swap agreement may be payable from:
(1) the same source or sources of funds from which the obligations are, will be, or may be payable; or
(2) any other lawfully available source.
(e) This chapter does not create a debt or liability of the authority or the state for purposes of any constitutional or statutory limitation.
As added by P.L.55-1994, SEC.1. Amended by P.L.273-1999, SEC.47.
IC 8-9.5-9-6
Investment powers
Sec. 6. The provisions of this chapter shall not be construed as limiting or restricting the investment powers otherwise provided to the authority.
As added by P.L.55-1994, SEC.1.

IC 8-9.5-9-7
Credit enhancement and liquidity agreements
Sec. 7. With regard to entering into any swap agreement, the authority may enter into credit enhancement or liquidity agreements with payment, security, default, remedy, and other terms and conditions as determined by the authority.
As added by P.L.55-1994, SEC.1.

IC 8-9.5-9-8
Payments under swap agreements
Sec. 8. (a) With respect to all leases and contracts entered into by the authority with the Indiana department of transportation, the Indiana department of administration, a fund or program established under IC 13-18-13 or IC 13-18-21, or any other entity to support obligations, the lease or contract may provide that payments under a swap agreement are treated as a debt service on the obligations or as additional rental or other payment due under the lease or contract as the authority may determine.
(b) The authority may determine that payments under a swap agreement may be integrated with payments on obligations for the purpose of meeting any statutory requirements related to the issuance of obligations.
As added by P.L.55-1994, SEC.1. Amended by P.L.273-1999, SEC.48.

IC 8-9.5-9-9
Enforcement of swap agreements
Sec. 9. (a) This section does not apply in cases of bad faith or actual knowledge to the contrary by a party.
(b) A party that enters into any swap agreement with an authority may rely on a representation by the authority that the authority is authorized or empowered to enter into the swap agreement, and notwithstanding the failure by the authority to comply with the provisions of this chapter, that party may enforce the swap agreement against the authority, subject to the terms of the swap agreement and subject to prior claims on sources from which the swap agreement may be payable.
As added by P.L.55-1994, SEC.1.






ARTICLE 10. PORTS

CHAPTER 1. PORTS OF INDIANA.ORGANIZATION

IC 8-10-1-1
Construction of ports and economic development projects authorized
Sec. 1. In order to promote the agricultural, industrial, and commercial development of the state and to provide for the general welfare by the construction and operation, in cooperation with the federal government, or otherwise, of a modern port system with terminal facilities to accommodate water, rail, truck, air-borne, and other forms of transportation, the ports of Indiana is hereby authorized and empowered to construct, maintain, and operate, in cooperation with the federal government, or otherwise, at such locations as shall be approved by the governor, projects, including without limitation public ports with terminal facilities and traffic exchange points throughout Indiana for all forms of transportation, giving particular attention to the benefits which may accrue to the state and its citizens from all forms of transportation, and issue revenue bonds of the state payable solely from revenues to pay the cost of such projects. The ports of Indiana's powers are not limited to ports and may be exercised throughout Indiana for projects that enhance, foster, aid, provide, or promote economic development, public-private partnerships, and other industrial, commercial, business, and transportation purposes.
(Formerly: Acts 1961, c.11, s.1; Acts 1963, c.395, s.1; Acts 1965, c.224, s.1; Acts 1969, c.387, s.1; Acts 1971, P.L.88, SEC.1.) As amended by P.L.224-2003, SEC.201 and P.L.271-2003, SEC.1; P.L.98-2008, SEC.9.

IC 8-10-1-2
Definitions
Sec. 2. As used in this chapter, the following words and terms shall have the following meanings, unless the context shall indicate

another or different meaning or intent:
(a) The word "commission" shall mean the commission created by section 3(b) of this chapter, or, if said commission shall be abolished, the board, body or commission succeeding to the principal functions thereof, or to whom the powers given by this chapter to the commission shall be given by law.
(b) The word "port" shall include any combination of:
(1) any place or places on Lake Michigan, the Ohio River, the Wabash River, or other water bodies, natural or artificial, in which water-borne vessels capable of carrying articles of commerce over navigable bodies of water may be loaded, unloaded, or accommodated; and
(2) nonmaritime port and traffic exchange points throughout Indiana for the transfer of goods and passengers between all modes of transportation.
(c) The word "project" shall include:
(1) any facilities, adjuncts, and appurtenances necessary or useful to operate a modern port, whether or not permanently situated at the port, including:
(A) the dredging of approaches to a port; and
(B) breakwaters, inner harbors, outer harbors, channels, canals, turning basins, docks, wharves, piers, quays, slips, loading, unloading, handling and storage equipment, warehouses, refrigerating plants and equipment, elevators for the handling and storage of grain, coal and other bulk commodities, terminal buildings or facilities, railroad equipment and trackage, roadways, airplane landing fields, parking lots, garages, automotive equipment, tugs, ferries, maintenance and construction vessels, communication systems, sewers, drains, works for the treatment of sewage, garbage and wastes, and the furnishing of utility service necessary to serve the property under the jurisdiction or control of the ports of Indiana and other buildings and facilities which the ports of Indiana may deem necessary for the operation of the port; and
(2) any other project located in Indiana, other than at a port, that the ports of Indiana finds will enhance, foster, aid, provide, or promote economic development, public-private partnerships, and other industrial, commercial, business, and transportation purposes.
(d) The word "cost" as applied to a port or project means:
(1) the cost of construction;
(2) the cost of acquisition of all land, rights-of-way, property, rights, easements and interests, including lands under water and riparian rights acquired by the ports of Indiana for construction;
(3) the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which buildings or structures may be moved;
(4) the cost of relocating public roads;
(5) the cost of land or easements for roads; (6) the cost of all machinery and equipment;
(7) financing charges;
(8) interest prior to and during construction and for not exceeding two (2) years after the estimated date of completion of construction;
(9) the cost of engineering and legal expenses, plans, specifications, surveys, and estimates of cost, traffic and revenues;
(10) other expenses necessary or incident to determining the feasibility or practicability of constructing any such project;
(11) administrative expense;
(12) other expenses as may be necessary or incident to the acquisition or construction of the project, the financing of the acquisition or construction, and the placing of the project in operation, including the amount authorized in the resolution of the commission providing for the issuance of revenue bonds to be paid into any special funds from the proceeds of the bonds; and
(13) any obligation, cost, or expense incurred by any governmental agency or person for surveys, borings, the preparation of plans and specifications, and other engineering services, or any other cost described in this section that is incurred in connection with the acquisition or construction of a project may be regarded as part of the cost of the project and may be reimbursed out of the proceeds of revenue bonds as authorized by this chapter.
(e) The word "owner" shall include all individuals, copartnerships, associations, or corporations having any title or interest in any property, rights, easements, and other interests authorized to be acquired by this chapter.
(f) The word "revenues" shall mean all fees, tolls, rentals, gifts, grants, moneys, and all other funds coming into the possession or under the control of the ports of Indiana by virtue of the terms and provisions of this article, but shall not include real property or personal property other than money, nor the proceeds from the sale of bonds issued under provisions of this chapter.
(g) The word "public roads" shall include all public highways, roads, and streets in the state, whether maintained by the state, county, city, township, or other political subdivision.
(h) "Ports of Indiana" means the ports of Indiana created by section 3(a) of this chapter.
(Formerly: Acts 1961, c.11, s.2; Acts 1965, c.224, s.2; Acts 1969, c.387, s.2; Acts 1971, P.L.88, SEC.2.) As amended by P.L.224-2003, SEC.202 and P.L.271-2003, SEC.2; P.L.98-2008, SEC.10.

IC 8-10-1-3
Ports of Indiana; commission membership; term of office; official bond; compensation
Sec. 3. (a) The ports of Indiana is created as a body both corporate and politic in the state of Indiana, and the exercise of the powers

conferred by this article in the construction, operation, and maintenance of a port or project shall be deemed and held to be essential governmental functions of the state.
(b) The ports of Indiana shall be governed by a commission consisting of seven (7) members, appointed by the governor, no more than four (4) of whom shall be members of the same political party. The members shall be residents of the state, and shall have been qualified electors therein for a period of at least five (5) years next preceding their appointment. The members of the commission first appointed shall continue in office for terms expiring, in the case of two (2) members, on July 1, 1962, and in the case of three (3) members, on July 1, 1963, July 1, 1964, and July 1, 1965, and the first two (2) members appointed after January 1, 1975, shall continue in office for terms expiring July 1, 1977, for one (1) member and July 1, 1979, for the other member, respectively, and until their respective successors shall be duly appointed and qualified. The term of any member of the commission first appointed shall be designated by the governor. The successor of each such member shall be appointed for a term of four (4) years, except that any person appointed to fill a vacancy shall be appointed to serve only for the unexpired term and until a successor is duly appointed and qualified, and a member of the commission shall be eligible for reappointment. The governor may at any time remove any member of the commission for misfeasance, nonfeasance, or malfeasance in office. The members of the commission shall, within ten (10) days after their appointment, meet and qualify by subscribing an oath to discharge honestly and faithfully the duties of their office as members of the commission. The commission shall elect one (1) of the members as chairman and another as vice-chairman, and shall appoint a secretary-treasurer who need not be a member of the commission. Four (4) members of the commission shall constitute a quorum, and the affirmative vote of four (4) members shall be necessary for any official action taken by the commission. A vacancy in the membership of the commission does not impair the rights of a quorum to exercise all the rights and perform all the duties of the commission.
(c) Before the issuance of any revenue bonds under the provisions of this article:
(1) each appointed member of the commission;
(2) the secretary-treasurer; and
(3) any other employee or agent of the ports of Indiana authorized by resolution of the commission to handle funds or sign checks;
shall give a surety bond to the state in the penal sum of fifty thousand dollars ($50,000). Each such surety bond must be conditioned upon the faithful performance of the individual's duties, to be executed by a surety company authorized to transact business in the state as surety and to be approved by the governor and filed in the office of the secretary of state.
(d) Each appointed member of the commission shall receive an

annual salary of seven thousand five hundred dollars ($7,500), payable in monthly instalments.
(e) Each member shall be reimbursed for the member's actual expenses necessarily incurred in the performance of the member's duties.
(f) All expenses incurred in carrying out the provisions of this article shall be payable solely from funds provided under the authority of this article and no liability or obligation shall be incurred by the ports of Indiana hereunder beyond the extent to which moneys shall have been provided under the authority of this article.
(g) The commission:
(1) is responsible for implementing the powers and duties of the ports of Indiana under this article; and
(2) may adopt bylaws for the regulation of the affairs of the commission and the conduct of the business of the ports of Indiana.
The commission may delegate to staff, including the chief executive, such administrative functions as the commission deems necessary or desirable to accomplish the purposes of the ports of Indiana under this article. The chief executive may delegate the chief executive's authority to the appropriate staff.
(Formerly: Acts 1961, c.11, s.3; Acts 1975, P.L.84, SEC.1.) As amended by P.L.224-2003, SEC.203 and P.L.271-2003, SEC.3; P.L.235-2005, SEC.109; P.L.98-2008, SEC.11.

IC 8-10-1-4
Bonds; payment
Sec. 4. Revenue bonds issued under the provisions of this article:
(1) do not constitute a debt of the ports of Indiana, the state, or any political subdivision of the state, or a pledge of the faith and credit of the ports of Indiana, the state, or any political subdivision of the state;
(2) are payable solely from the funds pledged for their payment as authorized in this article, unless the bonds are refunded by refunding bonds issued under the provisions of this chapter, which shall be payable solely from funds pledged for their payment as authorized in this article; and
(3) must contain on their face a statement to the effect that the bonds, as to both principal and interest, are not an obligation of the ports of Indiana, the state, or of any political subdivision of the state, but are payable solely from revenues pledged for their payment.
All expenses incurred in carrying out the provisions of this article are payable solely from funds provided under the authority of this article and nothing in this article shall be construed to authorize the ports of Indiana to incur indebtedness or liability on behalf of or payable by the state or any political subdivision of the state.
(Formerly: Acts 1961, c.11, s.4.) As amended by P.L.66-1984, SEC.1; P.L.224-2003, SEC.204 and P.L.271-2003, SEC.4; P.L.232-2005, SEC.5; P.L.98-2008, SEC.12.
IC 8-10-1-4.5
Certain pledges prohibited
Sec. 4.5. Except as specifically authorized by the general assembly, the ports of Indiana may not pledge, in any form, to:
(1) seek funding from the state in the event of any default in the payment of revenue bonds; or
(2) specify, in any form, in an agreement related to revenue bonds that money appropriated by the general assembly may or shall be deposited in a debt service fund or reserve fund for the revenue bonds.
As added by P.L.224-2003, SEC.205 and P.L.271-2003, SEC.5. Amended by P.L.98-2008, SEC.13.

IC 8-10-1-5
Ports and projects; cooperation with other entities; title to property
Sec. 5. (a) The ports of Indiana may:
(1) prepare sketches, plans, and descriptive material relating to ports or projects, as in its discretion may seem feasible, to compile data and prepare literature as to the necessity or advisability thereof, and to do other acts and things it considers necessary to promote the ports or projects and deems to be in the public interest;
(2) carry on, in its discretion, negotiations and enter into agreements and contracts with the federal government or agencies of the federal government or an authority established under IC 36-7-23 for the building and construction of public ports including terminal facilities, to be located within Indiana, on Lake Michigan, the Ohio River, the Wabash River, or in waters adjacent to Indiana;
(3) locate and acquire suitable sites for ports or projects;
(4) construct, develop, maintain, and operate the same in cooperation with the federal government, any agency of the federal government, a corporation established under IC 36-7-23, or otherwise, in such a manner and on such terms as will, in the discretion of the ports of Indiana, best serve the commercial, industrial, and agricultural interests of the state;
(5) provide adequate port and terminal facilities to accommodate water, rail, truck, and airborne transportation; and
(6) provide a traffic exchange point for all forms of transportation, giving particular attention to the benefits which may accrue to the state and its citizens by the opening of the St. Lawrence Seaway and river transportation.
(b) The title to all property included in any port or project shall be taken in the name of, and shall be in, the state of Indiana.
(Formerly: Acts 1961, c.11, s.5; Acts 1963, c.395, s.2; Acts 1965, c.224, s.3; Acts 1969, c.387, s.3; Acts 1971, P.L.88, SEC.3.) As amended by P.L.346-1989(ss), SEC.5; P.L.224-2003, SEC.206 and P.L.271-2003, SEC.6; P.L.98-2008, SEC.14.
IC 8-10-1-6
Repealed
(Repealed by P.L.1-1989, SEC.75.)

IC 8-10-1-7
Powers and duties
Sec. 7. The ports of Indiana is authorized and empowered to do the following:
(1) To adopt an official seal which shall not be the seal of the state of Indiana.
(2) To maintain a principal office and sub-offices at such place or places within the state as it may designate.
(3) To sue and be sued, and to plead and be impleaded in the name of the ports of Indiana. However, actions at law against the ports of Indiana shall be brought in the circuit court of the county in which the principal office of the ports of Indiana is located or in the circuit court of the county in which the cause of action arose, if the county is located within the state. All summonses and legal notices of every kind shall be served on the ports of Indiana by leaving a copy thereof at the principal office of the ports of Indiana with the person in charge thereof or with the secretary of the ports of Indiana. However, no such action shall be deemed commenced until a copy of the summons and complaint, cross complaint, petition, bill, or pleading is served upon the attorney general of Indiana.
(4) To acquire, lease, construct, maintain, repair, police, and operate a port or project as provided in this chapter, and to establish rules and regulations for the use of the port or project, and other property subject to the jurisdiction and control of the ports of Indiana.
(5) To issue both taxable and tax exempt revenue bonds of the state, payable solely from revenues, as herein provided, for the purpose of paying all or any part of the cost of a port or project.
(6) To acquire, lease, and operate tug boats, locomotives, and any and every kind of motive power and conveyances or appliances necessary or proper to carry passengers, goods, wares, merchandise, or articles of commerce in, on, or around the port or project.
(7) To fix and revise from time to time and to collect fees, rentals, tolls, and other charges for the use of any port or project.
(8) To acquire, obtain option on, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this chapter.
(9) To designate the location and establish, limit, and control points of ingress to and egress from a port or project.
(10) To lease to others for development or operation such portions of any port or project, on such terms and conditions as the ports of Indiana shall deem advisable.
(11) To make and enter into all contracts, undertakings, and

agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter. When the cost of any such contract for construction, or for the purchase of equipment, materials, or supplies, involves an expenditure of more than twenty-five thousand dollars ($25,000), the ports of Indiana shall make a written contract with the lowest and best bidder after advertisement for not less than two (2) consecutive weeks in a newspaper of general circulation in the county where the construction will occur and in such other publications as the ports of Indiana shall determine. The notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids. Each bid shall contain the full name of every person or company interested in it and shall be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted a contract will be entered into and the performance of its proposal secured. The ports of Indiana may reject any and all bids. A bond with good and sufficient surety as shall be approved by the ports of Indiana shall be required of all contractors in an amount equal to at least fifty percent (50%) of the contract price conditioned upon the faithful performance of the contract.
(12) To construct, assemble, or otherwise build, own, lease, operate, manage, or otherwise control any project throughout Indiana for the purpose of promoting economic growth and development throughout Indiana, retaining existing employment within Indiana, and attracting new employment opportunities within Indiana.
(13) To employ a chief executive, consulting engineers, superintendents, and such other engineers, construction and accounting experts, attorneys, and other employees and agents as may be necessary in its judgment, and to fix their compensation and title, but no compensation of any employee of the ports of Indiana shall exceed the compensation of the highest paid officer or employee of the state.
(14) To receive and accept from any federal agency grants for or in aid of the construction of any port or project, and to receive and accept aid or contributions from any source of either money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions may be made.
(15) To provide coverage for its employees under the provisions of IC 22-3-2 through IC 22-3-6, and IC 22-4.
(16) To do all acts and things necessary or proper to carry out the powers expressly granted in this article.
(17) To hold, use, administer, and expend such sum or sums as may herein or hereafter be appropriated or transferred to the ports of Indiana.
(Formerly: Acts 1961, c.11, s.7; Acts 1963, c.395, s.3.) As amended

by Acts 1977, P.L.108, SEC.1; P.L.18-1987, SEC.8; P.L.56-1994, SEC.1; P.L.224-2003, SEC.207 and P.L.271-2003, SEC.7; P.L.98-2008, SEC.15.

IC 8-10-1-7.1
Repealed
(Repealed by P.L.177-2011, SEC.5.)

IC 8-10-1-7.5
Public fishing areas
Sec. 7.5. The department of natural resources may establish and maintain, within all ports created under this chapter and in operation on July 1, 1975, areas for the use of the citizens of this state for public fishing from the shore. The ports of Indiana shall cooperate fully with the department of natural resources in the implementation of this section. However, if the site of any public fishing area established under this section is subsequently leased to others for agricultural, industrial, or commercial purposes, or if required to maintain port security, the ports of Indiana may limit or halt public fishing in that area.
(Formerly: Acts 1975, P.L.85, SEC.1.) As amended by P.L.98-2008, SEC.17.

IC 8-10-1-8
Relocation, reconstruction, or removal of roads, railroads, or public utility facilities; damages
Sec. 8. If the ports of Indiana shall find it necessary to change the location of any portion of any public road, highway, railroad, or public utility facility, the ports of Indiana shall cause the same to be reconstructed at such location as the division of government having jurisdiction over such road, highway, railroad or public utility facility shall deem most favorable and of substantially the same type and in as good condition as the original road, highway, or railroad or public utility facility. The cost of such reconstruction, relocation, or removal and any damage incurred in changing the location of any such road, highway, railroad, or public utility facility, shall be ascertained and paid by the ports of Indiana as a part of the cost of the port or project. The ports of Indiana shall have authority to petition the circuit court of the county wherein is situated any public road or part thereof, affected by the location therein of any port or project, for the vacation or relocation of such road or any part thereof with the same force and effect as statutes in effect on March 2, 1961, to the inhabitants of any municipality or governmental subdivision of the state. The proceedings upon such petition, whether it be for the appointment of appraisers or otherwise, shall be the same as provided by statutes in effect on March 2, 1961, for similar proceedings upon such petitions. In addition to the foregoing powers, the ports of Indiana and the authorized agents and employees of the ports of Indiana after proper notice, may enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings,

drillings, and examinations as are necessary or proper for the purposes of this article, and such entry shall not be deemed a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending; provided, that before entering upon the premises of any railroad, notice shall be given to the superintendent of such railroad involved at least five (5) days in advance of such entry, and provided, that no survey, sounding, drilling, and examination shall be made between the rails, or so close to a railroad track, as would render said track unusable. The ports of Indiana shall make reimbursement for any actual damage resulting to such lands, waters, and premises and to private property located in, on, along, over, or under such lands, waters and premises, as a result of such activities. The state of Indiana, subject to the approval of the governor, hereby consents to the use of lands owned by the state of Indiana, including lands lying under water and riparian rights, which are necessary or proper for the construction or operation of any port or project, provided adequate compensation is made for such use. The ports of Indiana shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances (referred to in this section as "public utility facilities") of any public utility in, on, along, over, or under any port or project. Whenever the ports of Indiana shall determine that it is necessary that any such public utility facilities which are, on or after March 2, 1961, located in, on, along, over, or under any port or project should be relocated or should be removed from the port or project, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the ports of Indiana. However, the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, shall be ascertained and paid by the ports of Indiana as a part of the cost of the port or project, excepting, however, cases in which such equipment or facilities are located within the limits of highways or public thoroughfares being constructed, reconstructed, or improved under the provisions of this chapter. In case of any such relocation or removal of facilities, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as the public utility had the right to maintain and operate such facilities in their former location or locations subject, however, to the state's right of regulation under its police powers.
(Formerly: Acts 1961, c.11, s.8.) As amended by P.L.66-1984, SEC.3; P.L.224-2003, SEC.208 and P.L.271-2003, SEC.8; P.L.98-2008, SEC.18.
IC 8-10-1-9
Rules and regulations; adoption; publication; access by public officers; violation; offense
Sec. 9. (a) The ports of Indiana shall have power to adopt such by-laws, rules and regulations as the ports of Indiana may deem advisable for the control and regulation of any port or project or traffic on any port or project, for the protection of and preservation of property under its jurisdiction and control, and for the maintenance and preservation of good order within the property under its control, and such by-laws, rules and regulations shall be published in a newspaper of general circulation in Marion County, Indiana, and in such other manner as the ports of Indiana shall prescribe; however, such rules and regulations shall provide that public officers shall be afforded ready access, while in performance of their official duty, to all property under the jurisdiction or control of the ports of Indiana without the payment of tolls.
(b) Such rules and regulations adopted under this section shall be adopted under IC 4-22-2.
(c) A person who violates a rule or regulation of the ports of Indiana commits a Class C infraction.
(Formerly: Acts 1961, c.11, s.9.) As amended by Acts 1976, P.L.28, SEC.2; Acts 1978, P.L.2, SEC.839; Acts 1980, P.L.75, SEC.1; P.L.224-2003, SEC.209 and P.L.271-2003, SEC.9; P.L.98-2008, SEC.19.

IC 8-10-1-10
Property acquisition, management, and disposition
Sec. 10. (a) The ports of Indiana is hereby authorized and empowered to acquire by purchase whenever the ports of Indiana shall deem such purchase expedient, any land, property, rights, rights of way, franchises, easements, and other interests in lands, including lands under water and riparian rights, as the ports of Indiana may deem necessary or convenient for the construction and operation of any port or project, upon such terms and at such price as may be considered by the ports of Indiana to be reasonable and can be agreed upon between the ports of Indiana and the owner thereof, and to take title thereto in the name of the state.
(b) The ports of Indiana is hereby further authorized and empowered to sell, transfer, and convey any such land or any interest therein so acquired, or any portion thereof, when the same shall no longer be needed for such purposes. The ports of Indiana is further authorized and empowered to transfer and convey any such lands or interest therein as may be necessary or convenient for the construction and operation of any port or project, or as otherwise required under the provisions of this article. However, no such sale shall be made without first obtaining the approval of the governor, and a sale may not be made at less than the appraised value established by three (3) independent appraisers appointed by the governor. The ports of Indiana shall be authorized to restrict the use of any land so sold by the ports of Indiana and provide for a

reversion to the ports of Indiana in the event the land shall not be used for the purpose represented by the purchaser, and such restrictions and reversions shall be set out in appropriate covenants in the deeds of conveyance, which deeds shall be subject to the approval of the governor.
(c) The ports of Indiana shall also be authorized to lease, or grant options to lease, to others for development any portion of the land owned by the ports of Indiana, on such terms as the ports of Indiana shall determine to be advantageous. All such leases or options to lease which leases cover a period of more than four (4) years shall be subject to the approval of the governor. Leases of lands under the jurisdiction or control of the ports of Indiana shall be made only for such uses and purposes as are calculated to contribute to the growth and development of ports, terminal facilities, and projects under the jurisdiction or control of the ports of Indiana. In the event the ports of Indiana shall lease to others a building or structure financed by the issuance of revenue bonds under IC 8-10-4, the transaction must be structured as a self-liquidating or nonrecourse project (as defined in IC 8-10-4-1).
(d) No tenant, lessee, licensee, owner of real estate located within a port or project, or other person or entity has any right, claim, title, or interest in any real estate, personal property, or common property owned by the ports of Indiana, a port, a project, or the state, unless a written agreement entered into by the ports of Indiana expressly provides:
(1) the exact nature and extent of the right, claim, title, or interest;
(2) all the conditions under which the right, claim, title, or interest is granted; and
(3) a legal or complete description of the specific property.
(Formerly: Acts 1961, c.11, s.10; Acts 1972, P.L.66, SEC.1.) As amended by P.L.224-2003, SEC.210 and P.L.271-2003, SEC.10; P.L.232-2005, SEC.6; P.L.98-2008, SEC.20.

IC 8-10-1-11
Eminent domain; taking or disturbing property or facilities of public utility or common carrier
Sec. 11. The ports of Indiana is hereby authorized and empowered to acquire by appropriation, under the provisions of the eminent domain law of the state, any land, including lands under water and riparian rights, property, rights, rights-of-way, franchises, easements or other property necessary or proper for the construction or the efficient operation of any port or project. The ports of Indiana shall also be empowered to exercise such powers of eminent domain as may be conferred upon the ports of Indiana by an act of Congress of the United States now in force, or which may hereafter be enacted. Title to the property condemned shall be taken in the name of the state of Indiana. Nothing herein shall authorize the ports of Indiana to take or disturb property or facilities constituting all or part of any presently existing or operating public port and nothing herein shall

authorize the ports of Indiana to take or disturb property or facilities belonging to any public utility or to a common carrier engaged in interstate commerce, which property or facilities are required for the proper and convenient operation of such public utility or common carrier, unless provision is made for the restoration, relocation or duplication of such property or facilities elsewhere at the sole cost of the ports of Indiana excepting however, cases in which such equipment or facilities are located within the limits of existing highways or public thoroughfares.
(Formerly: Acts 1961, c.11, s.11.) As amended by P.L.224-2003, SEC.211 and P.L.271-2003, SEC.11; P.L.98-2008, SEC.21.

IC 8-10-1-12
Indiana port fund; creation and administration
Sec. 12. (a) A special and distinct revolving fund is hereby created, to be known as the Indiana port fund. Expenditures from said fund shall be made only for the following:
(1) Acquisition of land, including lands under water and riparian rights, or options for the purchase of such land for a port or project site, and incidental expenses incurred in connection with such acquisition.
(2) Studies in connection with the port or project.
(3) Studies in connection with transportation by water, intermodal transportation, and other modes of transportation.
(4) Transfers to the fund established by IC 14-13-2-19 to carry out the purposes of IC 14-13-2.
(5) Administrative expenses of the ports of Indiana.
The fund shall be held in the name of the ports of Indiana, shall be administered by the ports of Indiana, and all expenditures therefrom shall be made by the ports of Indiana, subject, however, to the approval by governor and the budget committee of all expenditures of moneys advanced to said fund by the state of Indiana. Requests for such approval shall be made in such form as shall be prescribed by the budget committee, but expenditures for acquisition of land including lands under water and riparian rights, or options for the purchase of such land, shall be specifically requested and approved as to the land to be acquired and the amount to be expended. No transfers from said fund to any other fund of the state shall be made except pursuant to legislative action.
(b) Upon the sale of revenue bonds for any port or project, the funds expended from the Indiana port fund in connection with the development of such port or project and any obligation or expense incurred by the ports of Indiana for surveys, preparation of plans and specifications, and other engineering or other services in connection with development of such port or project shall be reimbursed to the state general fund from the proceeds of such bonds.
(Formerly: Acts 1961, c.11, s.12.) As amended by P.L.66-1984, SEC.4; P.L.165-2003, SEC.1; P.L.224-2003, SEC.212 and P.L.271-2003, SEC.12; P.L.97-2004, SEC.36; P.L.98-2008, SEC.22.
IC 8-10-1-13
Revenue bonds; terms and form; negotiability; governor approval required
Sec. 13. (a) Subject to the approval of the governor, the ports of Indiana is hereby authorized to provide by resolution of the commission, at one (1) time or from time to time, for the issuance of revenue bonds of the state for the purpose of paying all or any part of the cost of a port or project under this chapter or IC 8-10-4. The principal of and the interest on such bonds shall be payable solely from the revenues specifically pledged to the payment thereof. The bonds of each issue shall be dated, shall bear interest at any rate, shall mature at such time or times not exceeding thirty-five (35) years from the date thereof, as may be determined by the ports of Indiana, and may be made redeemable before maturity, at the option of the ports of Indiana, at such price or prices and under such terms and conditions as may be fixed by the ports of Indiana in the authorizing resolution.
(b) The ports of Indiana shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest which may be at any bank or trust company within or without the state.
(c) The bonds shall be signed in the name of the ports of Indiana by the chairman or vice chairman of the commission or chief executive of the ports of Indiana, or by the facsimile signature of the chairman or vice chairman of the commission or chief executive of the ports of Indiana and the official seal of the ports of Indiana or facsimile thereof, shall be affixed thereto and attested by the secretary-treasurer of the commission, and any coupons attached thereto shall bear the facsimile signature of the chairman of the commission. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.
(d) All bonds issued under this article shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state of Indiana.
(e) The bonds may be issued in coupon or in registered form, or both, as the ports of Indiana may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.
(f) The bonds shall be sold at public sale in accordance with IC 21-32-3, except as provided in IC 8-10-4.
(g) No action to contest the validity of any bonds issued by the ports of Indiana under this article shall be commenced more than

thirty (30) days following the adoption of the resolution approving the bonds as provided in this article.
(h) The ports of Indiana shall cooperate with and use the assistance of the Indiana finance authority established under IC 4-4-11 in the issuance of the bonds under this chapter or IC 8-10-4.
(Formerly: Acts 1961, c.11, s.13.) As amended by Acts 1981, P.L.11, SEC.51; P.L.224-2003, SEC.213 and P.L.271-2003, SEC.13; P.L.235-2005, SEC.110; P.L.2-2007, SEC.135; P.L.98-2008, SEC.23.

IC 8-10-1-14
Use of proceeds of revenue bonds; replacement of lost or destroyed bonds
Sec. 14. The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the port or project for which such bonds shall have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the ports of Indiana may provide in the resolution authorizing the issuance of such bonds or in the trust agreement mentioned in this chapter securing the same. If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from that same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue shall exceed the cost of the port or project for which the same shall have been issued, the surplus shall be deposited to the credit of the sinking fund for such bonds. Prior to the preparation of definitive bonds, the ports of Indiana may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The ports of Indiana may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds and any other instruments or the security for the bonds and other instruments that are authorized by this article may be issued under the provisions of this article without obtaining the consent of any officer, department, division, commission, board, bureau, or agency of the state, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by this chapter.
(Formerly: Acts 1961, c.11, s.14.) As amended by P.L.66-1984, SEC.5; P.L.224-2003, SEC.214 and P.L.271-2003, SEC.14; P.L.98-2008, SEC.24.

IC 8-10-1-15
Refunding bonds
Sec. 15. The ports of Indiana is hereby authorized to provide by

resolution for the issuance of refunding bonds of the state payable solely from revenues for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of section 13 of this chapter or IC 8-10-4-2, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the ports of Indiana, for the additional purpose of constructing improvements, extensions, or enlargements of the port or project in connection with which the bonds to be refunded shall have been issued. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of the ports of Indiana in respect of the same, shall be governed by the provisions of this article insofar as the same may be applicable.
(Formerly: Acts 1961, c.11, s.15.) As amended by P.L.66-1984, SEC.6; P.L.224-2003, SEC.215 and P.L.271-2003, SEC.15; P.L.98-2008, SEC.25.

IC 8-10-1-16
Trust agreements; pledge or assignment of revenues
Sec. 16. In the discretion of the ports of Indiana any bonds issued under the provisions of this act may be secured by a trust agreement by and between the ports of Indiana and a corporate trustee, which may be any trust company or bank having the powers of a trust company within the state, except as provided in IC 8-10-4. Any resolution adopted by the commission providing for the issuance of revenue bonds and any trust agreement pursuant to which such bonds are issued may pledge or assign all or any portion of the revenues received or to be received by the ports of Indiana except such part as may be necessary to pay the cost of the ports of Indiana's administrative expenses, operation, maintenance and repair and to provide reserves therefor and depreciation reserves required by any bond resolution adopted or trust agreement executed by the ports of Indiana, but the ports of Indiana shall not convey or mortgage any port or project or any part thereof, except for self liquidating or nonrecourse projects under IC 8-10-4. In authorizing the issuance of bonds for any particular port or project, the ports of Indiana may limit the amount of such bonds that may be issued as a first lien and charge against the revenues pledged to the payment of such bonds or the ports of Indiana may authorize the issuance from time to time thereafter of additional bonds secured by the same lien to provide funds for the completion of the port or project on account of which the original bonds were issued, or to provide funds to pay the cost of additional projects undertaken in connection with the development of the port or project, or for both such purposes. Such additional bonds shall be issued on such terms and conditions as may be provided in the bond resolution or resolutions adopted by the commission and in the trust agreement or any agreement supplemental thereto and may be secured equally and ratably without preference, priority, or distinction with the original issue of bonds or

may be made junior thereto. Any pledge or assignment made by the ports of Indiana pursuant hereto shall be valid and binding from the time that the pledge or assignment is made and the revenues so pledged and thereafter received by the ports of Indiana shall immediately be subject to the lien of such pledge or assignment without physical delivery thereof or further act. The lien of such pledge or assignment shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the ports of Indiana irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created or assignment made need be filed or recorded except in the records of the ports of Indiana. Any such trust agreement or any resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, but not limited to, covenants setting forth the duties of the ports of Indiana in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation, and insurance of the port or project in connection with which such bonds shall have been authorized, the rates of fees, tolls, rentals, or other charges, to be collected for the use of the project, and the custody, safeguarding, and application of all moneys, and provisions for the employment of consulting engineers in connection with the construction or operation of such project. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or other funds of the ports of Indiana, to furnish such indemnifying bonds or to pledge such securities as may be required by the ports of Indiana. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of private corporations. In addition to the foregoing, any such trust agreement may contain such other provisions as the ports of Indiana may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of the operation of the port or project.
(Formerly: Acts 1961, c.11, s.16.) As amended by P.L.224-2003, SEC.216 and P.L.271-2003, SEC.16; P.L.232-2005, SEC.7; P.L.98-2008, SEC.26.

IC 8-10-1-17
Rates and charges; fixing; surplus net revenues; disposition
Sec. 17. The ports of Indiana shall be authorized to fix, review, charge, and collect fees, tolls, rentals, and other charges for the use of the ports, projects, terminal facilities, and lands under the jurisdiction or control of the ports of Indiana or services rendered by the ports of Indiana, and the aggregate thereof shall provide revenues at least sufficient to pay the cost of operation, maintenance, and

repair of the port or project and terminal facilities, including the administration expenses of the ports of Indiana, and in case revenue bonds are issued, sufficient to pay the interest on and principal of the bonds in accordance with their terms, and also sufficient to establish and maintain reserves created for all such purposes and for depreciation purposes. The fixing and collection of such fees, tolls, rentals and other charges and the expenditure of the revenues derived therefrom shall not be subject to the supervision or regulation by any other officer, commission, board, bureau, or agency of the state. After such bonds have been fully paid and discharged and all obligations under any trust agreement securing the same have been performed or satisfied, any remaining surplus net revenues and all surplus net revenues thereafter derived from the operation of the port or project shall be paid into the state general fund.
(Formerly: Acts 1961, c.11, s.17.) As amended by P.L.224-2003, SEC.217 and P.L.271-2003, SEC.17; P.L.98-2008, SEC.27.

IC 8-10-1-18
Disposition of revenues
Sec. 18. All money received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds, from revenues, or otherwise, shall be deemed to be trust funds to be held and applied solely as provided in this chapter, but prior to the time when needed for use may be invested to the extent and in the manner provided by IC 5-13-10.5, insofar as applicable. Such funds shall be kept in depositories designated as depositories for funds of the state as selected by the ports of Indiana, in the manner provided by the governing statutes in so far as applicable. The resolution of the commission authorizing the issuance of bonds or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such money shall be entrusted, shall act as trustee of such money and shall hold and apply the same for the purposes hereof, subject to the provisions of this chapter and of the authorizing resolution or trust agreement.
(Formerly: Acts 1961, c.11, s.18.) As amended by P.L.66-1984, SEC.7; P.L.19-1987, SEC.24; P.L.18-1996, SEC.28; P.L.98-2008, SEC.28.

IC 8-10-1-19
Mandamus or other action compelling compliance with law
Sec. 19. Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given in this chapter may be restricted by the authorizing resolution or trust agreement, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the statutes of the state or granted under this chapter or under such trust agreement, or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be

performed by the ports of Indiana or by any officer thereof, including the fixing, charging, and collecting of fees, tolls, rentals, or other charges for the use of the port or project.
(Formerly: Acts 1961, c.11, s.19.) As amended by P.L.66-1984, SEC.8; P.L.224-2003, SEC.218 and P.L.271-2003, SEC.18; P.L.98-2008, SEC.29.

IC 8-10-1-20
Operation, policing, and maintenance of projects
Sec. 20. Each port or project, as defined in section 2 of this chapter, when constructed and placed in operation shall be maintained and kept in good condition and repair by the ports of Indiana. Each such project shall also be policed and operated by such force of police, tolltakers, and other operating employees as the ports of Indiana may in its discretion employ. All public or private property damaged or destroyed in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made therefor out of funds provided under the authority of this chapter.
(Formerly: Acts 1961, c.11, s.20.) As amended by P.L.66-1984, SEC.9; P.L.224-2003, SEC.219 and P.L.271-2003, SEC.19; P.L.98-2008, SEC.30.

IC 8-10-1-21
Political subdivisions; lease, grant, or conveyance of property to ports of Indiana
Sec. 21. All counties, cities, towns, townships, and other political subdivisions and all public agencies and commissions of the state, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant, or convey to the ports of Indiana at its request upon such terms and conditions as the proper authorities of such counties, cities, towns, townships, other political subdivisions or public agencies and commissions of the state may deem reasonable and fair and without the necessity for an advertisement, order of court, or other action or formality, other than the regular and formal action of the authorities concerned, any real or personal property owned by any such municipality or governmental subdivision which may be necessary or convenient to the effectuation of the authorized purposes of the ports of Indiana.
(Formerly: Acts 1961, c.11, s.21.) As amended by P.L.224-2003, SEC.220 and P.L.271-2003, SEC.20; P.L.98-2008, SEC.31.

IC 8-10-1-22
Audit of books and accounts; annual report
Sec. 22. (a) The ports of Indiana shall cause an audit of its books and accounts to be made at least once each year by certified public accountants, and the cost thereof may be treated as a part of the cost of construction or of operations of the ports and projects of the ports of Indiana. The accounts, books, and records of the ports of Indiana shall be audited annually by the state board of accounts, and the cost

of such audit may be treated as a part of the cost of construction or of operations of the ports and projects of the ports of Indiana.
(b) The ports of Indiana shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the governor, the budget committee, and the general assembly. An annual report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6. Each report shall set forth a complete operating and financial statement for the ports of Indiana during the fiscal year it covers.
(Formerly: Acts 1961, c.11, s.22.) As amended by Acts 1978, P.L.6, SEC.13; P.L.224-2003, SEC.221 and P.L.271-2003, SEC.21; P.L.235-2005, SEC.111; P.L.98-2008, SEC.32.

IC 8-10-1-23
Adverse or pecuniary interest; member, agent, or employee
Sec. 23. A member of the commission or an agent or employee of the ports of Indiana who knowingly is interested in any contract with the ports of Indiana, or in the sale of any property, either real or personal, to the ports of Indiana, commits a Class A misdemeanor. All such contracts are void. This section does not apply to contracts for purchases of property, real or personal, between the ports of Indiana and other departments, municipalities, or subdivisions of state government.
(Formerly: Acts 1961, c.11, s.23.) As amended by Acts 1978, P.L.2, SEC.840; P.L.98-2008, SEC.33; P.L.1-2009, SEC.70.

IC 8-10-1-24
Construction of law
Sec. 24. This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.
(Formerly: Acts 1961, c.11, s.24.) As amended by P.L.66-1984, SEC.10.

IC 8-10-1-25
Investment in revenue bonds by financial institutions
Sec. 25. Revenue bonds issued by the ports of Indiana under the provisions of this article shall constitute legal investments for any private trust funds, and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, and industrial loan and investment companies, and any other financial institutions organized under Indiana statutes. The bonds are also made securities that may be deposited with and received by all public officers and bodies of Indiana or any agency or political subdivision of Indiana and all municipalities and public commissions for any purpose for which the deposit of bonds or other obligations of Indiana is now or may be later authorized by law. (Formerly: Acts 1961, c.11, s.25.) As amended by P.L.66-1984, SEC.11; P.L.42-1993, SEC.7; P.L.224-2003, SEC.222 and P.L.271-2003, SEC.22; P.L.98-2008, SEC.34.

IC 8-10-1-26
Journal of ports of Indiana
Sec. 26. All final actions of the ports of Indiana shall be journalized and said journal shall be open to the inspection of the public at all reasonable times.
(Formerly: Acts 1961, c.11, s.26.) As amended by P.L.98-2008, SEC.35.

IC 8-10-1-27
Tax exemptions
Sec. 27. (a) The exercise of the powers granted by this article will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions.
(b) As the operation and maintenance of a port or project by the ports of Indiana will constitute the performance of essential governmental functions, the ports of Indiana shall not be required to pay any taxes or assessments upon any port or project or any property acquired or used by the ports of Indiana under the provisions of this article or upon the income therefrom. The bonds issued by the ports of Indiana, the interest thereon, the proceeds received by a holder from the sale of such bonds to the extent of the holder's cost of acquisition, or proceeds received upon redemption prior to maturity or proceeds received at maturity, and the receipt of such interest and proceeds shall be exempt from taxation in the state of Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(c) Notwithstanding any other statute, a lessee's leasehold estate in land that is part of a port and that is owned by the state or the ports of Indiana is exempt from property taxation. However, an exemption under this subsection is not available for land not located at a port.
(Formerly: Acts 1961, c.11, s.27.) As amended by P.L.66-1984, SEC.12; P.L.21-1990, SEC.39; P.L.60-1992, SEC.1; P.L.254-1997(ss), SEC.13; P.L.224-2003, SEC.223 and P.L.271-2003, SEC.23; P.L.98-2008, SEC.36.

IC 8-10-1-28
Repealed
(Repealed by P.L.1-1989, SEC.75.)

IC 8-10-1-29
Contracts for construction or purchase over $5,000; bidding required; emergency exception; violations a Class D felony
Sec. 29. (a) Unless the ports of Indiana declares an emergency, the ports of Indiana may not during any six (6) month period make

separate contracts with another party for similar construction projects or the purchase of similar equipment, materials, or supplies under IC 8-10-1-7(5) without advertising for and accepting public bids, if the aggregate cost of the separate contracts is more than twenty-five thousand dollars ($25,000).
(b) A commission member or an employee of the ports of Indiana who knowingly violates subsection (a) commits a Class D felony.
(c) A person who accepts a contract with the ports of Indiana knowing that subsection (a) was violated in connection with the contract commits a Class D felony and may not be a party to or benefit from any contract with a public body in the state for two (2) years from the date of the person's conviction.
As added by Acts 1977, P.L.108, SEC.2. Amended by P.L.18-1987, SEC.9; P.L.102-1993, SEC.1; P.L.98-2008, SEC.37.

IC 8-10-1-30
Rights of bondholders not to be impaired
Sec. 30. The state pledges and agrees with the holders of any bonds issued under this article that the state will not limit or alter the rights vested in the ports of Indiana to fulfill the terms of any agreements made with the holders or in any way impair the rights or remedies of the holders until the bonds, together with the interest, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. The ports of Indiana is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds.
As added by P.L.224-2003, SEC.224 and P.L.271-2003, SEC.24. Amended by P.L.98-2008, SEC.38.



CHAPTER 2. PORTS OF INDIANA.CANALS AND STORAGE FACILITIES

IC 8-10-2-2
Manufacturing, processing, and recreational facilities; damages to public or private facilities; reimbursement
Sec. 2. (a) In addition to the powers conferred upon the ports of Indiana by other provisions of this article, the ports of Indiana, whenever the ports of Indiana finds that the economic welfare of the

state would thereby be benefited, by additional employment opportunities, or by additional diversification of industry within the state, or by increased income or prosperity to the state and its residents, or for any other reason, shall have the power to acquire, construct, maintain, repair, police, and lease to others such facilities for manufacturing, storage, or processing of goods, or for the carrying on of commercial, business, or recreational activities as the ports of Indiana further finds will increase the traffic into or out of the project. Any such facilities and the site thereof shall not be exempt from property taxation, and the lessee in any lease thereof shall agree to pay all property taxes levied on such facilities and the site thereof.
(b) In exercising the powers granted in this section, the ports of Indiana shall have all the powers granted to it by this article, in connection with a project, and the term "project", as used in IC 8-10-1, shall be deemed to include facilities, adjuncts, and appurtenances of the character referred to in this section.
(c) It is further declared that the acquisition, construction, maintenance, repair, policing of, and leasing to others of such facilities under the conditions set forth in this section is a public purpose.
(d) Nothing in this section shall authorize the ports of Indiana to take, condemn, or disturb any property right or interest in property, existing on March 10, 1967, including permits and authorities to fill and reclaim submerged lands, or any facilities constituting all or part of any operating property or any private or public port. The ports of Indiana shall make reimbursement for any actual damage to any public or private facilities, including but not limited to breakwaters, water intakes, wharves, piers, boat docks, warehouses, and pipeline equipment resulting from the exercise by it of any powers granted to it by this section.
(Formerly: Acts 1967, c.210, s.2.) As amended by P.L.66-1984, SEC.15; P.L.224-2003, SEC.225 and P.L.271-2003, SEC.25; P.L.98-2008, SEC.40.

IC 8-10-2-3
Indiana port fund; management and disbursements
Sec. 3. Subject to the approval of the governor, the budget agency, and the budget committee, the ports of Indiana may, notwithstanding the provisions of IC 8-10-1-12 or the provisions of any other statute relating to or appropriating money to the Indiana port fund, expend moneys without further appropriation than the provisions of this chapter from the Indiana port fund for the operation and maintenance of a "port" or "port project" as those terms are defined in this article, and in connection with the issuance of bonds, may covenant to set aside and may set aside moneys from the Indiana port fund in a separate fund or account with a corporate trustee or otherwise to be applied on the cost of such operation and maintenance.
(Formerly: Acts 1967, c.210, s.3.) As amended by P.L.66-1984, SEC.16; P.L.98-2008, SEC.41.



CHAPTER 3. PORTS OF INDIANA.FOREIGN TRADE ZONE AND IN-TRANSIT STORAGE

IC 8-10-3-2
Authority for establishment and operation of foreign-trade zones
Sec. 2. The ports of Indiana, or a public or private agency or corporation of the state of Indiana designated by the ports of Indiana, is hereby authorized to make application to the board established by the act of Congress approved June 18, 1934 (48 Stat. 998-1003; 19 United States Code 81a-81u) (Public Law 397, 73rd Congress) entitled "an act to provide for the establishment, operation, and maintenance of foreign-trade zones in ports of entry of the United States to expedite and encourage foreign commerce and other purposes," and all acts amendatory thereto, for a grant to the ports of Indiana, or a public or private agency or corporation of the state of Indiana designated by the ports of Indiana, of the privilege of establishing, operating, and maintaining a foreign-trade zone at such places within the state of Indiana as the ports of Indiana may determine, including lake ports, river ports, and elsewhere, pursuant to the provisions of such act, and if such application be granted to accept such grant and to establish, operate, and maintain such zone in accordance with law.
(Formerly: Acts 1965, c.237, s.2; Acts 1975, P.L.84, SEC.2.) As amended by Acts 1976, P.L.28, SEC.1; P.L.98-2008, SEC.43.

IC 8-10-3-3
Eminent domain
Sec. 3. The ports of Indiana in any appropriation of property,

under the provisions of the appropriate eminent domain law, may take either a fee simple title in any property, or easement, or right-of-way, or riparian right, or any other estate therein as in any particular instance as to any parcel of property may be deemed necessary by the ports of Indiana.
(Formerly: Acts 1965, c.237, s.3.) As amended by P.L.98-2008, SEC.44.



CHAPTER 4. PORTS OF INDIANA.JURISDICTION AND BONDING POWERS

IC 8-10-4-2
Revenue bonds; application of bidding and public works statutes; governor approval required
Sec. 2. (a) In addition to the powers conferred upon the ports of Indiana by other provisions of this article, and subject to subsection (b), the ports of Indiana, in connection with any self-liquidating or nonrecourse project, shall have the following powers notwithstanding any other provision of this article to the contrary:
(1) The revenue bonds issued by the ports of Indiana to finance the cost of such self-liquidating or nonrecourse project may be issued without regard to any maximum interest rate limitation in this article or any other law.
(2) The revenue bonds issued by the ports of Indiana to finance the cost of such self-liquidating or nonrecourse project may be sold in such manner, either at public or private sale, as the ports of Indiana may determine, and the provisions of IC 21-32-3 shall not be applicable to such sale.
(3) IC 4-13.6, IC 5-16-1, IC 5-16-2, IC 5-16-3, IC 5-16-5, IC 5-16-5.5, IC 5-16-6, IC 5-16-6.5, IC 5-16-8, IC 5-16-9, IC 5-16-10, IC 5-16-11, IC 5-16-11.1, IC 8-10-1-7(12), IC 8-10-1-29, and IC 36-1-12 do not apply to a self-liquidating or nonrecourse project.
(b) The issuance of revenue bonds by the ports of Indiana under this chapter is subject to the approval of the governor.
(Formerly: Acts 1969, c.292, s.2.) As amended by P.L.66-1984, SEC.19; P.L.224-2003, SEC.227 and P.L.271-2003, SEC.27;

P.L.235-2005, SEC.112; P.L.232-2005, SEC.9; P.L.1-2006, SEC.154; P.L.2-2007, SEC.136; P.L.98-2008, SEC.46.

IC 8-10-4-3
Charges of lessees
Sec. 3. Any lease of a project may provide that the lessee, as its reasonable portion of the ports of Indiana's administrative expense incurred by the ports of Indiana during the term of the lease which the lessee is required to pay by IC 8-10-1-10, shall pay to the ports of Indiana for the use of the harbor, the public docking facilities and public wharves and piers, all harbor, dockage, and wharfage charges established by the ports of Indiana.
(Formerly: Acts 1969, c.292, s.3.) As amended by P.L.66-1984, SEC.20; P.L.224-2003, SEC.228 and P.L.271-2003, SEC.28; P.L.98-2008, SEC.47.

IC 8-10-4-4
Valuation of land for project site
Sec. 4. The cost of any project may include, instead of the cost of the acquisition of the land constituting the site of such project, the value of such land as determined by the ports of Indiana. The proceeds of any revenue bonds representing the value of such land shall be deposited in the Indiana port fund.
(Formerly: Acts 1969, c.292, s.4.) As amended by P.L.224-2003, SEC.229 and P.L.271-2003, SEC.29; P.L.98-2008, SEC.48.

IC 8-10-4-5
Contracts for use of license, process, or device
Sec. 5. The ports of Indiana may contract for the use of any license, process or device, whether patented or not, which the ports of Indiana finds is necessary for the operation of any project, and may permit the use thereof by any lessee on such terms and conditions as the ports of Indiana may determine. The cost of such license, process, or device may be included as part of the cost of the project.
(Formerly: Acts 1969, c.292, s.5.) As amended by P.L.224-2003, SEC.230 and P.L.271-2003, SEC.30; P.L.98-2008, SEC.49.

IC 8-10-4-6
Application of certain provisions
Sec. 6. The following provisions apply to this chapter:
(1) IC 8-10-1-4.
(2) IC 8-10-1-10.
(3) IC 8-10-1-13.
(4) IC 8-10-1-14.
(5) IC 8-10-1-15.
(6) IC 8-10-1-16.
(7) IC 8-10-1-19.
(8) IC 8-10-1-25.
(9) IC 8-10-1-27. (10) IC 8-10-1-30.
As added by P.L.224-2003, SEC.231 and P.L.271-2003, SEC.31.



CHAPTER 5. CREATION OF PORT AUTHORITIES BY LOCAL GOVERNMENTS

IC 8-10-5-2
Ordinance or resolution authorizing creation; actions by or against; contracts
Sec. 2. (a) Any municipal corporation, county, or any combination of a municipal corporation, municipal corporations, county, or counties may create a port authority and there may be created a port authority in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). Such authority may operate in addition to any municipal authority that may be created under this chapter. A municipal corporation shall act by ordinance, and a county shall act by resolution of the county commissioners in authorizing the creation of a port authority. A port authority created hereunder shall be a body corporate and politic which may sue and be sued, plead and be impleaded, and shall have the powers and jurisdiction enumerated in this chapter. The exercise by such port authority of the powers conferred upon it shall be deemed to be essential governmental functions of the state of Indiana, but no port authority shall be immune from liability by

reason thereof.
(b) In the exercise of the powers and authorities herein granted said port authority shall have power to make and enter into any and all contracts that may be necessary to effectuate the purposes of this chapter. Except as otherwise expressly provided by this chapter, a contract made by a port authority is not subject to ratification by any other board, body, or officer.
(Formerly: Acts 1959, c.343, s.2; Acts 1961, c.247, s.2; Acts 1975, P.L.86, SEC.1.) As amended by P.L.12-1992, SEC.61; P.L.49-2010, SEC.1.

IC 8-10-5-3
Counties creating port authority; reimbursement of municipal corporations
Sec. 3. Any county, which seeks to create a port authority shall, prior to such creation of a port authority, and prior to the exercising of the hereinafter described rights, compensate in full the municipal corporations included in the territory of such county, in an amount of money equal to the waterfront investment of such municipal corporations in the territory or adjoining lands including but not limited to appropriations, expenditures, charges for materials used or labor performed by public officials or employees of said municipal corporation in the placing, construction, development, or improvement of land fills; waterfront shoreways or highways; bulkheads; connecting ways; tracts, breakwaters; soil erosion projects; harbor improvements; public beaches; boat harbor facilities; drainage systems; docks; bridges; wharves; piers; places; ways; buildings and appurtenances; sewers; public utility facilities for power, light, heat or water; dredging or channel improvement projects; communications systems; and lakefront improvements. Such municipal corporations may decline to demand compensation for any of the foregoing components of their waterfront investment and thereby retain their possession, custody, control, and property interest in the component for which no compensation is demanded.
Such compensation paid to the municipal corporation may not be derived or take origin directly or indirectly from levies, taxes, assessments, fees, or charges of any kind or nature which were imposed or will be imposed upon the citizens, electors or taxpayers of the municipal corporation which receives such compensation.
(Formerly: Acts 1959, c.343, s.3.)

IC 8-10-5-4
Surveys and examinations; dissolution of authority
Sec. 4. Any municipal corporation or county creating or participating in the creation of a port authority may expend funds not otherwise appropriated to defray the expense of surveys and examinations incidental to the purposes of the port authority so created.
Subject to making due provisions for payment and performance of its obligations, a port authority may be dissolved by the

subdivision or subdivisions creating it, and in such event the properties of the port authority shall be transferred to the subdivision creating it, or if created by more than one subdivision, to the subdivision creating it in such manner as may be agreed upon between such subdivisions.
(Formerly: Acts 1959, c.343, s.4.)

IC 8-10-5-5
Directors
Sec. 5. (a) A port authority created in accordance with the provisions of this chapter shall be governed by a board of directors. Except as provided in subsection (c), members of a board of directors of a port authority created by the exclusive action of a municipal corporation shall consist of the number of members it deems necessary and be appointed by the mayor with the advice and consent of the common council. Members of a board of directors of a port authority created by the exclusive action of a county shall consist of such members as it deems necessary and be appointed by the county commissioners of such county. Members of a board of directors of a port authority created by a combination of political subdivisions shall be divided among such political subdivisions in such proportions as such political subdivisions may agree and appointed in the same manner as this section provides for their appointment when such political subdivision creates its own port authority. When a port authority is created by a combination of political subdivisions, the number of directors composing the board shall be determined by agreement between such political subdivisions.
(b) In the case of a port authority created under section 2 of this chapter in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), the board of directors shall consist of seven (7) members, three (3) of whom shall be appointed by the board of county commissioners, one (1) each by the mayors of the three (3) cities in the county having the largest populations, and the mayor of the city having the largest population shall appoint any remaining member or members. The board shall be appointed as follows:
(1) The mayors of the three (3) cities in the county having the largest populations shall each make one (1) appointment.
(2) The board of county commissioners shall make its three (3) appointments following the naming of the city appointees and appoint persons of such political faith as to make the board of directors a bipartisan body.
(3) If a city is entitled to a second appointment, the mayor shall make the appointment subject to retaining the board's bipartisan status.
(4) In no event may more than three (3) board members residing in the same city serve on said board at the same time.
(5) In no event may more than four (4) members of one (1) political party serve on the board at the same time.
(c) This subsection applies to a port authority created under

section 2 of this chapter by the exclusive action of a municipal corporation in a city having a population of more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000). The board of directors of the port authority consists of five (5) members appointed as follows:
(1) Three (3) members appointed by the mayor of the city.
(2) Two (2) members appointed by the legislative body of the city.
(d) The appointing authority may at any time remove a director appointed by it for misfeasance, nonfeasance, or malfeasance in office.
(e) At the time of appointment, a director must be a resident of one (1) of the following:
(1) The political subdivision from which the director is appointed.
(2) The county within which the port authority is established.
At all times, a majority of the directors must be residents of the political subdivisions from which the members are appointed.
(f) The directors of any port authority first appointed shall serve staggered terms. Thereafter each successor shall serve for a term of four (4) years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term and any director shall be eligible for reappointment.
(g) The directors shall elect one (1) of their membership as chairman, and another as vice chairman, and shall designate their terms of office, and shall appoint a secretary who need not be a director. A majority of the board of directors shall constitute a quorum the affirmative vote of which shall be necessary for any action taken by the port authority. No vacancy in the membership of the board shall impair the rights of a quorum to exercise all the rights and perform all the duties of the port authority.
(h) Each member of the board of directors of a port authority shall be entitled to receive from the port authority such sum of money as the board of directors may determine as compensation for the member's service as director and reimbursement for the member's reasonable expenses in the performance of the member's duties.
(Formerly: Acts 1959, c.343, s.5; Acts 1975, P.L.86, SEC.2.) As amended by P.L.12-1992, SEC.62; P.L.68-1996, SEC.3; P.L.88-1997, SEC.1; P.L.119-2012, SEC.87.

IC 8-10-5-5.5
Expansion of jurisdiction; ordinances
Sec. 5.5. Any port authority that is created under this chapter may expand its jurisdiction to include any other unit (as defined in IC 36-1-2-23) that desires to join the expanded authority. The legislative body (as defined in IC 36-1-2-9) of each unit that is in the authority shall by ordinance determine the number of directors on the board of the expanded authority and any other terms of the expansion that it considers appropriate. The legislative body of each unit that desires to join the authority shall by ordinance agree to join the

authority and to accept the terms of the ordinance that provides for the expansion.
As added by P.L.85-1988, SEC.1.

IC 8-10-5-6
Officers and employees
Sec. 6. A port authority shall employ and fix the qualifications, duties and compensation of such employees and professional help as it may require to conduct the business of the port and may appoint an advisory board which shall serve without compensation. Any employee may be suspended or dismissed, and the services of professional help may be terminated at any time by the port authority.
(Formerly: Acts 1959, c.343, s.6.)

IC 8-10-5-6.5
Retirement plans for port authority railroad employees
Sec. 6.5. (a) A port authority operating a railroad under this chapter may establish a retirement plan for the benefit of the port authority's railroad employees and past railroad employees who are not members of the public employees' retirement fund.
(b) If a port authority establishes a retirement plan under subsection (a), the port authority may do the following:
(1) Provide for the method, manner, and amount of contributions by the:
(A) port authority out of the port authority's railroad revenues or reserves; and
(B) railroad employees of the port authority, if required by the retirement plan.
(2) Create an account for the retirement plan and allocate to the account contributions sufficient to establish the retirement plan on a sound actuarial basis, including contributions for past services of employees.
(c) A retirement plan established under subsection (a) may not require contributions from an employee that exceed six percent (6%) of the employee's wages or salary.
As added by P.L.16-1998, SEC.1.

IC 8-10-5-7
Jurisdictional area
Sec. 7. The area of jurisdiction of a port authority shall include:
(1) all of the territory of the political subdivision or subdivisions creating it; and
(2) a facility that is owned or operated by the port authority, whether or not the facility is within the boundaries of the political subdivision or subdivisions that created the port authority;
however, the same area may not be included in the jurisdiction of more than one (1) port authority.
(Formerly: Acts 1959, c.343, s.7.) As amended by P.L.103-1993,

SEC.2.

IC 8-10-5-8
Powers and duties
Sec. 8. (a) A port authority is an instrumentality of the state and shall have full power and authority independent of any political subdivision to do the following:
(1) Purchase, construct, sell, lease, and operate docks, wharves, warehouses, piers, and other port, terminal, or transportation facilities within its jurisdiction consistent with the purposes of the port authority and make charges for the use thereof.
(2) Straighten, deepen, and improve any canal, channel, river, stream, or other water course or way which may be necessary or proper in the development of the facilities of such port.
(3) Establish dock lines, piers, and other facilities necessary to the conduct of pleasure boating within the territory under the jurisdiction of the port authority.
(4) Regulate and enforce the regulation of all uses and activities related to the port in the area under the jurisdiction of the port authority and determine the use of land adjacent to waters under the jurisdiction of the port authority within a reasonable distance from the shore lines of such waters. However, this subdivision does not:
(A) affect the requirement that special standards for the safe operation of watercraft on public waters must be adopted by rule by the department of natural resources under IC 14-15-7-3; or
(B) authorize the assessment by the port authority of a charge or fee for the passage of a watercraft through the navigable waters of the state.
(5) Acquire, own, hold, sell, lease, or operate real or personal property for the authorized purposes of the port authority.
(6) Apply to the proper authorities of the United States pursuant to appropriate law for the right to establish, operate, and maintain foreign trade zones within the limits of the port authority and establish, operate, and maintain such foreign trade zones.
(7) Exercise the right of eminent domain to appropriate any land, rights, rights-of-way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any facility of the port authority, award damages to landowners for real estate and property rights appropriated and taken or injuriously affected, and in case the board of directors of the port authority cannot agree with the owners, lessees, or occupants of any real estate selected by them for the purposes herein set forth, proceed to procure the condemnation of the same as hereinafter provided, and in addition thereto, when not in conflict or inconsistent with the express provisions of this chapter, proceed under the general laws of the state of Indiana governing the condemnation of lands and the

rights-of-way for other public purposes which may be in force at the time, and the provisions of such laws are hereby extended to ports and harbors and to the properties of port authorities as provided for herein so far as the same are not in conflict or inconsistent with the terms of this chapter. In any such proceeding prosecuted by the board of directors of a port authority to condemn or appropriate any land or the use thereof or any right therein for purposes permitted by this chapter, the board and all owners and holders of property or rights therein sought to be taken shall be governed by and have the same rights as to procedure, notices, hearings, assessments of benefits and awards, and payments thereof as are now or may hereafter be prescribed by law for the appropriation and condemnation of real estate, and such property owners shall have like powers and rights as to remonstrance and of appeals to the circuit or superior courts in the county in which such property sought to be appropriated is located. However, the payment of all damages awarded for all lands and property or interests or rights therein appropriated under the provisions of this chapter shall be paid entirely out of funds under the control of such port authority, except for the following:
(A) Upon written application of any property owner affected, any municipal corporation, or, as to areas outside the boundaries of a municipal corporation, any county, participating in the creation of a port authority, after ten (10) days written notice to the port authority and public hearing had thereon, may revoke the right of eminent domain to be exercised by the port authority as to any parcel or parcels of land inside its borders within sixty (60) days after the port authority has by resolution announced the lands, rights, rights-of-way, franchises, easements, or other property to be taken.
(B) Nothing herein contained shall authorize a port authority to take or disturb property or facilities belonging to any public corporation, public utility, or common carrier, which property or facilities are necessary and convenient in the operation of such public corporation, public utility, or common carrier, unless provision is made for the restoration, relocating, or duplication of such property or facilities, or upon the election of such public corporation, public utility, or common carrier, for the payment of compensation, if any at the sole cost of the port authority, subject to the following:
(i) If any restoration or duplication proposed to be made hereunder shall involve a relocation of such property or facilities, the new facilities and location shall be of at least comparable utilitarian value and effectiveness and such relocation shall not impair the ability of the public utility or common carrier to compete in its original area of operation.
(ii) Provisions for restoration or duplication shall be

described in detail in the resolution for appropriation passed by the port authority.
(8) Accept, receive, and receipt for federal moneys, and other moneys, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of a port or harbor or other navigation facilities, and sites therefor and comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal moneys upon such ports and other navigation facilities.
(9) Maintain such funds as it deems necessary.
(10) Direct its agents or employees, when properly identified in writing, and after at least five (5) days written notice, to enter upon lands within the confines of its jurisdiction in order to make surveys and examinations preliminary to location and construction of works for the purposes of the port authority, without liability of the port authority or its agents or employees except for actual damage done.
(11) Sell or lease real and personal property not needed for the operation of the port authority and grant easements or rights-of-way over property of the port authority.
(12) Promote, advertise, and publicize the port and its facilities, provide traffic information and rate information to shippers and shipping interests, and appear before rate making authorities to represent and promote the interests of the port.
(13) Borrow money and secure the borrowing by a pledge of the following:
(A) Accounts receivable.
(B) A security interest in capital equipment for which the proceeds of the loan are used.
(C) Other security, including the excess of unobligated revenues over operating expenses.
(b) The term of a loan authorized by subsection (a)(13) may not exceed:
(1) thirty-five (35) years, in the case of a loan made before July 1, 2011; or
(2) twenty-five (25) years, in the case of a loan made after June 30, 2011.
(Formerly: Acts 1959, c.343, s.8; Acts 1965, c.390, s.1.) As amended by Acts 1979, P.L.89, SEC.1; Acts 1981, P.L.11, SEC.52; P.L.103-1993, SEC.3; P.L.1-1995, SEC.56; P.L.49-2010, SEC.2; P.L.229-2011, SEC.100.

IC 8-10-5-8.1
Railroad right-of-way; powers
Sec. 8.1. In addition to the other powers granted under this chapter, the port authority may contract for, accept, or otherwise acquire and maintain railroad property and rights-of-way. The port authority may accept and expend funding from any source, and may issue revenue bonds, for the construction, operation, and

maintenance of the property and rights-of-way and the lease or purchase of all necessary equipment and appurtenances to successfully operate a railroad over the rights-of-way. The powers granted, and procedures provided for, by this chapter shall extend to any authority created pursuant to this chapter even though the railroad facilities will not serve a port or harbor.
As added by Acts 1977, P.L.109, SEC.1. Amended by Acts 1979, P.L.89, SEC.2; Acts 1981, P.L.74, SEC.3; P.L.85-1988, SEC.2.

IC 8-10-5-8.5
Powers of port authorities in certain counties
Sec. 8.5. Port authorities created in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), shall have all the powers of port authorities provided under section 8 of this chapter except the power to exercise eminent domain as provided in section 8(a)(7) of this chapter in any city having a population of:
(1) more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000); or
(2) more than twenty-nine thousand six hundred (29,600) but less than twenty-nine thousand nine hundred (29,900).
(Formerly: Acts 1975, P.L.86, SEC.3.) As amended by P.L.12-1992, SEC.63; P.L.170-2002, SEC.63; P.L.1-2003, SEC.49; P.L.49-2010, SEC.3; P.L.119-2012, SEC.88.

IC 8-10-5-8.7
Bonding
Sec. 8.7. (a) The board of directors may, by resolution, recommend to the governing body of the municipality or municipalities creating the port authority that they authorize general obligations, mortgage, or revenue bonds for any one (1) or more of the following purposes:
(1) To acquire or improve port or harbor sites.
(2) To acquire, construct, extend, alter, or improve structures, ways, facilities, or equipment necessary for the proper operation of the port authority or the port or harbor within its jurisdiction.
(3) To refund outstanding bonds and matured interest coupons and issue and sell refunding bonds for that purpose.
(b) Before making a recommendation authorized by subsection (a), the board shall give notice of a public hearing at which time the board shall disclose the purpose for which the bond issue is proposed, the amount of the proposed issue, and all other pertinent data. At least ten (10) days before the date set for hearing, the board shall publish in two (2) newspapers of general circulation in the city, county, counties, or other municipalities involved, a notice of the date, time, place, and purpose of the hearing. If there is only one (1) newspaper, one (1) notice is sufficient.
(c) The governing body shall review the proposal of the board of directors of the port authority and if it approves shall provide for the advertisement and sale of the issue in compliance with IC 5-1-11. For

purposes of this chapter, IC 5-1-11 applies as fully to mortgage bonds as to general obligation or revenue bonds.
(d) Bonds issued under the authority of this chapter are not subject to limitations on interest rates.
(e) The governing body shall fix the date, time, and place of payment of principal and interest, but no issue may have a maturity date later than:
(1) forty (40) years after date of issue, in the case of bonds issued before July 1, 2011; or
(2) twenty-five (25) years after date of issue, in the case of bonds issued after June 30, 2011.
(f) Bonds issued under this chapter, together with the interest thereon, are tax exempt.
(g) The governing body shall apply the proceeds from the sale of bonds exclusively to the purposes for which the bonds were issued and only to the extent necessary therefor. Any remaining balance shall be placed in a sinking fund for the payment of the bonds and the interest on the bonds.
(h) This chapter does not affect obligations existing before July 1, 2010, on outstanding bonds. If a board of directors or a port authority is discontinued, as provided in section 4 of this chapter, the primary obligations on its bonds remain unaffected. In addition, the city or county or municipalities involved in the issuance of bonds shall assume liability for the payment of the bonds according to their terms and in relation to their interest or proportion in the bonds.
As added by P.L.49-2010, SEC.4. Amended by P.L.229-2011, SEC.101.

IC 8-10-5-8.9
Royalty contracts
Sec. 8.9. With the approval of the governing body creating it, a port authority may sell, lease, or enter into a royalty contract for the natural or mineral resources of land that it owns. Money received from these sources shall be deposited in the nonreverting capital fund of the port authority.
As added by P.L.49-2010, SEC.5.

IC 8-10-5-9
Maps, plans, and profiles for future development; hearings; objections
Sec. 9. The board of directors of a port authority shall prepare or cause to be prepared a plan for the future development, construction, and improvement of the port and its facilities, including such maps, profiles, and other data and descriptions as may be necessary to set forth the location and character of the work to be undertaken by the port authority. Upon the completion of such plan, the board of directors shall cause notice by publication as provided in section 1 of this chapter, to be given in each county in which there is a political subdivision participating in the creation of the port authority, and shall likewise cause notice to be served upon the

owners of the uplands contiguous to any submerged lands affected by such plan in the manner provided by law for service of notice in the levy of special assessments by municipal corporations, and shall permit the inspection thereof at their office by all persons interested. Said notice shall fix the time and place for the hearing of all objections to said plan which time shall be not less than ten (10) nor more than thirty (30) days from the date of last publication of said notice. Any interested person may file written objections to such plan, provided such objections are filed with the secretary of the board of directors at his office not less than five (5) days prior to the date fixed for said hearing. After said hearing, the board of directors may adopt such plan with any modifications or amendments thereto as the official plan of the port authority.
(Formerly: Acts 1959, c.343, s.9; Acts 1961, c.247, s.3.) As amended by P.L.66-1984, SEC.22.

IC 8-10-5-10
Modification, amendment, or extension of development plan
Sec. 10. The board of directors shall, from time to time after the adoption of said official plan, have the power to modify, amend, or extend the same, provided that upon the making of any such modification, amendment, or extension thereof, the board of directors shall cause notice to be given and shall conduct a hearing, all as provided in section 9 of this chapter, and shall not adopt any modification, amendment, or extension until the notice has been given and the hearing held as herein provided in this chapter.
(Formerly: Acts 1959, c.343, s.10.) As amended by P.L.66-1984, SEC.23.

IC 8-10-5-11
Modification, amendment, or extension of development plan; conclusiveness
Sec. 11. The plan and any modification, amendment or extension thereof, when adopted by the board of directors after notice and hearing shall be final and conclusive and its validity shall be conclusively presumed.
(Formerly: Acts 1959, c.343, s.11.)

IC 8-10-5-12
Private enterprise; participation in construction and operation of facilities
Sec. 12. The port authority shall foster and encourage the participation of private enterprise in the development of the port facilities to the fullest extent it deems practicable in the interest of limiting the necessity of construction and operation of such facilities by the port authority. In this respect the port authority may upon its own motion or upon the written request of any other party advertise and solicit for the construction, operation and/or maintenance of any facility included in the development plan in accordance to plans, specifications and regulations therefor prepared by the board of

directors.
It is further provided that in the event the board of directors deems it advisable and practicable, said board may cause certain facilities included in the development plan to be installed by private enterprise and leased back to the port authority on an instalment contract or option to purchase. The exercise of any power granted to the port authority under the provisions of this section shall be consummated and regulated in accordance with detailed provisions set out and enacted into proper legislation by the governing body or governing bodies creating such port authority.
(Formerly: Acts 1959, c.343, s.12; Acts 1961, c.247, s.4.)

IC 8-10-5-13
Revenue bonds; issuance and sale
Sec. 13. (a) Whenever a port authority, which was created or which shall be hereafter created by a city, town or county acting as a singular government unit or which after its creation has come under the jurisdiction of a city, town, or county as a singular government unit, has been authorized by the governing body of the city, town, or county to issue and sell revenue bonds for the purpose of obtaining funds with which to construct, purchase, lease, operate, maintain, or improve facilities included in the development plan or amendment thereof, the revenue bonds shall be:
(1) issued in the name of the city, town, or county;
(2) executed by the executive of the city, town, or county and the chairman of the board of directors of the port authority; and
(3) attested to by the clerk or clerk-treasurer of the city or town or auditor if a county.
(b) In authorizing revenue bonds and providing for the issuance and sale thereof, the governing body of the city, town, or county shall, by ordinance, consistent with pertinent statutes, provide all necessary details concerning the form and tenor of the revenue bonds, the amount thereof, the maturity dates, the provision for payment of principal and interest, the negotiability, and all other details, requirements, regulations, or specifications necessary to make the revenue bonds acceptable and legal instruments.
(c) The governing body shall, in its ordinance, make provision for the expenditure of the funds derived from the sale of the revenue bonds in accordance with the purposes for which the issuance and sale was authorized. The governing body shall specifically provide for the allocation of income and revenue of the port authority into the fund or funds as may be necessary to properly secure the accumulation of money in a separate account or accounts for use in the payment of principal and interest of the revenue bonds as they become due and payable.
(Formerly: Acts 1959, c.343, s.12a; Acts 1961, c.247, s.5.) As amended by Acts 1981, P.L.74, SEC.4; P.L.8-1989, SEC.52.

IC 8-10-5-14
Miscellaneous provisions Sec. 14. Nothing contained in this chapter shall:
(a) impair the provisions of law or ordinance directing the payment of revenues derived from public property into sinking funds or dedicating such revenues to specific purposes;
(b) impair the powers of any county, township, or municipal corporation to develop or improve port and terminal facilities; or
(c) impair or interfere with the exercise of any permit for the removal of sand or gravel, or other similar permits issued by this state or the United States.
(Formerly: Acts 1959, c.343, s.13.) As amended by P.L.66-1984, SEC.24.

IC 8-10-5-15
Bids and bidding; construction contracts and lease or sale of land or property
Sec. 15. Contracts for the creation, construction, alteration, or repair of any building, structure, or other improvement undertaken by a port authority created in accordance with this chapter shall be let in accordance with IC 36-1-12. No lease or sale of any lands or property shall be made by the port authority unless notice calling for bids for the same shall have been given by publication as provided by this chapter. No such lease or sale shall be made, except to the highest and best bidder. In the case of any lease or sale of land by the port authority, specifications for the bids for such lease or sale shall be in such form and detail as shall be determined by the port authority.
(Formerly: Acts 1959, c.343, s.14; Acts 1965, c.390, s.2.) As amended by Acts 1979, P.L.89, SEC.3; Acts 1981, P.L.57, SEC.20.

IC 8-10-5-16
Budget; rates and charges
Sec. 16. The board of directors of a port authority shall annually prepare a budget for the port authority.
Rents and charges received by the port authority shall be used for the general expenses of the port authority and to pay interest, amortization, and retirement charges on money borrowed. If there remains, at the end of any calendar year, any surplus of such funds after providing for the above uses, the board of directors may pay such surplus into the general funds of the political subdivisions creating and comprising the port authority in proportions to the taxable value of all property within the port authority which shall be listed on the general tax lists for the respective subdivisions.
(Formerly: Acts 1959, c.343, s.15.)

IC 8-10-5-17
Cumulative channel maintenance fund; establishment; tax levies; docking and launch fees
Sec. 17. (a) The board of directors of any port authority may, by resolution, recommend to any municipal corporation or county that

a cumulative channel maintenance fund be established under IC 6-1.1-41 to provide funds for the:
(1) dredging of channels;
(2) cleaning of channels and shores of debris and any other pollutants;
(3) purchase, renovation, construction, or repair of bulkheads, pilings, docks, and wharves;
(4) purchase and development of land adjoining channels within the jurisdiction of the port authority and which land is necessary to the fulfillment of the plan adopted by the port authority for the future development, construction, and improvement of its facilities. The purchased and developed land shall be available to the residents of the taxing district without further charge; or
(5) regulation and enforcement of regulation of all uses and activities related to waters that are under the jurisdiction of the port authority.
(b) To provide for the cumulative channel maintenance fund:
(1) a county, city, or town fiscal body may levy a tax in compliance with IC 6-1.1-41 not to exceed three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) on all taxable property within the county, town, or city; and
(2) a city described in sections 22(a) and 23(a) of this chapter may impose the following:
(A) An annual docking fee under section 22 of this chapter.
(B) A marina launch fee under section 23 of this chapter.
(c) The revenue from a tax, an annual docking fee, or a marina launch fee collected under subsection (b) shall be held in the cumulative channel maintenance fund established under subsection (a).
(Formerly: Acts 1959, c.343, s.16; Acts 1972, P.L.67, SEC.1.) As amended by Acts 1981, P.L.11, SEC.53; P.L.8-1989, SEC.53; P.L.17-1995, SEC.7; P.L.6-1997, SEC.133; P.L.34-2004, SEC.1.

IC 8-10-5-18
Bond of secretary; depositories; disbursement of funds
Sec. 18. Before receiving any moneys, the secretary of a port authority shall furnish bond in such amount as shall be determined by the port authority, with sureties satisfactory to it, and all funds coming into the hands of said secretary shall be deposited by him to the account of the port authority in one (1) or more depositories as shall be qualified to receive deposits of funds, in the same manner as is done by the city or county creating such port authority, which deposits shall be secured in the same manner as such city or county funds are required to be secured. No disbursements shall be made from such funds except in accordance with rules and regulations adopted by the port authority.
(Formerly: Acts 1959, c.343, s.17; Acts 1965, c.390, s.3.)

IC 8-10-5-19
Emergency measure Sec. 19. This chapter is hereby declared to be an emergency measure, necessary for the immediate preservation of the public peace, health, and safety. The reason for such necessity lies in the fact that the provisions of this chapter should become effective immediately in order to permit the prompt organization of port authorities to take advantage of the St. Lawrence Seaway project authorized by the Congress, thereby advancing the interests and the welfare of the state of Indiana and its citizens.
(Formerly: Acts 1959, c.343, s.18.) As amended by P.L.66-1984, SEC.25.

IC 8-10-5-20
Contracts; purchase, lease, or acquisition of land or other property
Sec. 20. The board of directors of a port authority may enter into such contracts or other arrangements with the United States government, or any department thereof, with persons, railroads, or other corporations, with public corporations, and with the state government of this or other states, with counties, municipalities, townships, or other governmental agencies created by or under the authority of the laws of the state of Indiana, including sewerage, drainage, conservation, conservancy, or other improvement districts in this or other states as may be necessary or convenient for the exercise of powers granted by the provisions of this chapter, including the making of surveys, investigations, or reports thereon, provided that such contracts or arrangements shall not be in violation of the Indiana Constitution. The board of directors may purchase, lease, or acquire land or other property in any county of the state of Indiana and in adjoining states for the accomplishment of an authorized purpose of the port authority, or for the improvement of the harbor and port facilities over which the port authority may have jurisdiction, and may let contracts or spend money for making such improvements or development of port facilities in adjoining states.
(Formerly: Acts 1959, c.343, s.19.) As amended by P.L.66-1984, SEC.26.

IC 8-10-5-21
Repealed
(Repealed by Acts 1975, P.L.86, SEC.4.)

IC 8-10-5-22
Application of section; annual watercraft fee; watercraft fee decal
Sec. 22. (a) This section applies to a city that:
(1) creates; or
(2) participates in the creation of;
a port authority created under this chapter that includes a channel that is ordinarily navigable to Lake Michigan.
(b) The fiscal body of a city described in subsection (a) may impose an annual docking fee upon each watercraft that is docked for more than twenty-nine (29) days during a year in waters that are under the jurisdiction of a port authority under this chapter. (c) An annual docking fee imposed under this section shall be:
(1) not more than seventy-five cents ($0.75) per foot for watercraft of thirty (30) feet or less; and
(2) not more than one dollar and fifty cents ($1.50) per foot for watercraft over thirty (30) feet.
(d) A marina, dock, or port:
(1) located on waters that are under the jurisdiction of a port authority created by a city under this chapter; and
(2) where a watercraft is docked;
shall collect the annual docking fee imposed on the watercraft under this section. Not later than the fifteenth day of each month, each marina, dock, or port shall remit to the city fiscal officer the amount of fees collected under this section during the immediately preceding month.
(e) Annual docking fees imposed under this section by a city described in subsection (a) shall be deposited in the cumulative channel maintenance fund established under section 17 of this chapter.
(f) Upon collecting an annual docking fee imposed on a watercraft under this section, a marina, dock, or port shall issue to the owner of the watercraft a decal that indicates the year for which the fee under this section has been paid.
(g) The decal issued under subsection (f) must be displayed on the watercraft during the year for which the decal is issued. A watercraft that displays a valid annual docking fee decal under this subsection is not subject to:
(1) annual docking fees imposed at other marinas, docks, or ports under this section; and
(2) marina launch fees imposed under section 23 of this chapter.
(h) The general assembly finds that in port authorities that include a channel that is ordinarily navigable to Lake Michigan there exist unique problems related to necessary dredging and cleaning of channels used by boats that operate on the Great Lakes. These unique problems may be alleviated by the authorization of a docking fee under this section.
As added by P.L.60-1992, SEC.2. Amended by P.L.170-2002, SEC.64; P.L.34-2004, SEC.2.

IC 8-10-5-23
Per launch watercraft fee; deposit of fees; watercraft fee decal
Sec. 23. (a) The fiscal body of a city that creates or participates in the creation under this chapter of a port authority that includes a channel that is ordinarily navigable to Lake Michigan may impose a marina launch fee for a watercraft that is launched from a marina, dock, or port located on waters that are under the jurisdiction of the port authority created by the city.
(b) The owner of a watercraft subject to a fee under this section shall pay one (1) of the following:
(1) A launch fee of one dollar ($1) per launch.
(2) An annual marina launch fee of: (A) seventy-five cents ($0.75) per foot for a watercraft of thirty (30) feet or less in length; or
(B) one dollar and fifty cents ($1.50) per foot for watercraft over thirty (30) feet in length.
(c) A marina, dock, or port:
(1) located on waters that are under the jurisdiction of a port authority created by a city under this chapter; and
(2) from which a watercraft is launched;
shall collect the marina launch fee imposed on the watercraft under this section. Not later than the fifteenth day of each month, each marina, dock, or port shall remit to the city fiscal officer the amount of fees collected under this section during the immediately preceding month.
(d) The marina launch fees imposed under this section by a city described in subsection (a) shall be deposited in the cumulative channel maintenance fund established under section 17 of this chapter.
(e) Upon collecting a fee under this section, a marina, dock, or port shall issue to the person who owns the watercraft:
(1) a paper permit that indicates the day for which the fee was paid, in the case of a one (1) time marina launch fee; or
(2) a decal that indicates the year for which the fee was paid, in the case of an annual marina launch fee.
(f) The decal or permit issued under subsection (e) must be displayed on the watercraft during the period for which the decal or permit is issued. A watercraft that displays a valid annual marina launch decal or permit under this subsection is not subject to an annual watercraft docking fee imposed under section 22 of this chapter.
(g) The general assembly finds that in port authorities that include a channel that is ordinarily navigable to Lake Michigan there exist unique problems related to necessary dredging and cleaning of channels used by boats that operate on the Great Lakes. These unique problems may be alleviated by the authorization of a launch fee under this section.
As added by P.L.34-2004, SEC.3.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. WATERWAY MANAGEMENT DISTRICTS

IC 8-10-9-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Confined disposal facility" means a structure, an enclosure, a receptacle, or a disposal area established:
(1) by an agency or instrumentality of the state or federal government; and
(2) for the purpose of storing, retaining, disposing of, isolating, or holding dredgings or excavated material from the banks or bottom of a waterway;
within a district created by this chapter.
(c) "District" means a waterway management district established under section 3 of this chapter.
(d) "Waterway" means a canal, river, channel, or stream that is navigable for a substantial portion of its length by boats, barges, ships, or other watercraft for both commercial and recreational purposes.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-3
Establishment of district; boundaries
Sec. 3. (a) There is established in each city to which this chapter applies a waterway management district.
(b) The district includes all territory, including both dry land and water, within a distance of one-half (1/2) mile on either side of the center line of any waterway within the city in which the district is established, excluding the land and water occupied by any marina owned by a unit of government located in the corridor (as defined in IC 36-7-13.5-1).
(c) The district boundary is formed by an imaginary line one-half (1/2) mile distant from the center line of a waterway in all directions. However, the boundary of the district does not extend beyond the boundaries of the city in which the district is located in those areas where the city boundary is located less than one-half (1/2) mile from the center line of a waterway.
As added by P.L.56-1994, SEC.2. Amended by P.L.1-1995, SEC.57; P.L.197-2011, SEC.34.
IC 8-10-9-4
Powers and jurisdiction of district
Sec. 4. (a) The district is a body corporate and politic that may sue or be sued and plead and be impleaded. The district has the powers and jurisdiction provided in this chapter.
(b) The exercise by the district of the district's powers is an essential governmental function of the state and the city in which the district is located, but the district is not immune from liability.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-5
Purposes of district
Sec. 5. The district is established for the following purposes:
(1) To manage and supervise, in conjunction with other state and federal authorities, the industrial, commercial, and recreational development of the waterways in the city in which the district is formed.
(2) To assist other agencies of local, state, and federal governments to manage, maintain, and promote the use of the waterways in the city in which the district is formed.
(3) To foster use of the canal in an environmentally responsible manner.
(4) To provide for the orderly planning for waterways.
(5) To plan for, develop, and maintain roads, bridges, approaches, locks, gates, and other structures in connection with a waterway within the jurisdiction of the district consistent with the obligations and jurisdiction of other agencies of the federal or state government.
(6) It is the goal of the waterway projects and activities performed under this chapter to improve the commercial and recreational use of waterways in an environmentally sound manner, and to promote the economic development of the city in which the district is located.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-6
Board of directors; members
Sec. 6. (a) The district shall be governed by a board of directors consisting of seven (7) members, four (4) of whom are appointed by the executive of the city in which the district is formed, two (2) of whom are appointed by the governor, and one (1) of whom is appointed by the legislative body of the city in which the district is formed.
(b) Members of the board serve terms of three (3) years. A member's term may be extended by any partial term to which the member was appointed to fill a vacancy.
(c) Five (5) members of the board of directors must be qualified electors of the city in which the district is formed. Two (2) members need not be residents of the city in which the district is formed but shall be representatives of property owners of land that borders

waterways within the district. One (1) of the two (2) members shall be among the members appointed by the mayor, and one (1) shall be among the members appointed by the governor.
(d) The appointing authority shall fill all vacancies of members appointed by that authority.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-7
Board of directors; meetings; records; quorum
Sec. 7. (a) The board of directors shall meet in a public place within the city in which the district is formed after giving notice.
(b) The board shall annually elect one (1) of its members as president and another member as vice president. The board shall designate a secretary who need not be a member of the board.
(c) The board shall cause a detailed written record to be kept in the form of minutes of all of the board's meetings, and the board shall meet at least four (4) times annually.
(d) A majority of the board members actually serving constitutes a quorum for any purpose.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-8
Board of directors; powers and duties
Sec. 8. The board of directors of a district has and may exercise the following powers and duties:
(1) To manage and supervise, to the extent permitted by the laws of the state or the United States, the development of waterways and of related roads, highways, bridges, locks, and structures within the jurisdiction of the district.
(2) To assist other agencies of state and local government having jurisdiction over the waterways within the district.
(3) To enter into contracts in furtherance of the district's purposes including, without limitation, the construction and maintenance of waterway related facilities, including wastewater pre-treatment plants, pumps, wells, locks, wharves, piers, bridges, roads, highways, confined disposal facilities, and similar structures.
(4) To employ a professional staff to assist the board in carrying out its duties and to engage consultants, attorneys, accountants, and other professional personnel who are necessary to carry out the duties of the board.
(5) To prepare a budget annually, and to appropriate funds for the discharge of the district's purposes and duties; provided that the district shall neither appropriate nor expend any funds to support the construction, operation, or maintenance of any casino gaming boat, dock, or related facility.
(6) To raise funds by the imposition of user fees for waterways and public facilities in the district's jurisdiction subject to the following:
(A) The fees shall not exceed one hundred thousand dollars

($100,000) per year for the state fiscal years beginning July 1, 1994, and July 1, 1995.
(B) The fees shall not exceed two hundred thousand dollars ($200,000) per year for the state fiscal year beginning July 1, 1996.
(C) The fees shall not exceed three hundred thousand dollars ($300,000) per year for the state fiscal year beginning July 1, 1997.
(D) The fees shall not exceed four hundred thousand dollars ($400,000) per year for the state fiscal year beginning July 1, 1998.
(E) The fees shall not exceed five hundred thousand dollars ($500,000) per year thereafter.
(F) The fees shall be deposited into a nonreverting fund to be expended by the district in the discharge of its functions.
These fees shall be imposed on all owners of property adjacent to waterways and users of waterways and may not exceed seventy-five thousand dollars ($75,000) per year for any single owner or user.
(7) To act as a local sponsoring agency under contract or memorandum of understanding with any private party or any agency of the state government or the government of the United States in furtherance of the purposes, powers, and duties of the district.
(8) To accept grants, transfers, payments, or other conveyances of money or property in the capacity of a trustee or fiduciary in a special nonreverting fund under terms agreeable by the district and by the person, entity, individual, or agency providing the money or property for the purpose of:
(A) managing funds for the cleanup, environmental remediation, and closure of any real property on or adjacent to the waterway within the district; or
(B) establishing waste water pre-treatment plants, pumps, related equipment, and other structures, equipment, and fixtures required to maintain a confined disposal facility or similar structure on or near any waterway within the jurisdiction of the district.
(9) To perform studies and establish plans for the use and development of waterways within the district's jurisdiction in an environmentally responsible manner.
(10) To acquire and dispose of real or personal property by grant, gift, purchase, lease, devise, or otherwise.
(11) To hold, use, improve, maintain, operate, own, manage, or lease (as lessor or lessee) real or personal property, or any interest in that property.
(12) To act, when requested, as a coordinating agency for programs and activities of other public and private agencies that are related to its purposes.
As added by P.L.56-1994, SEC.2.






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. HIGHWAY FINANCES

CHAPTER 1. MOTOR VEHICLE HIGHWAY ACCOUNT ACT

IC 8-14-1-1
Definitions
Sec. 1. As used in this chapter:
(1) "Motor vehicle highway account" means the account of the general fund of the state known as the "motor vehicle highway account" to which is credited collections from motor vehicle registration fees, licenses, driver's and chauffeur's license fees, gasoline taxes, auto transfer fees, certificate of title fees, weight taxes or excise taxes and all other similar special taxes, duties or excises of all kinds on motor vehicles, trailers, motor vehicle fuel, or motor vehicle owners or operators. The account also includes fees collected under IC 9-27-6-9(d).
(2) The term "department" refers to the Indiana department of transportation.
(3) The term "highways" includes roadway, rights of way, bridges, drainage structures, signs, guard rails, protective structures in connection with highways, drains, culverts, and bridges and the substructure and superstructure of bridges and approaches thereto and streets and alleys of cities or towns.
(4) The term "construction" means the planning, supervising, inspecting, actual building, draining, and all expenses incidental to the construction of a highway.
(5) The term "reconstruction" means a widening or a rebuilding of the highway or any portion thereof.
(6) The term "maintenance" when used in reference to cities, towns, and counties as applied to that part of the highway other than bridges, means the constant making of needed repairs, to preserve a smooth surfaced highway, adequately drained, marked and guarded by protective structures for public safety and, as to bridges, means the constant making of needed repairs to preserve a smooth surfaced highway thereon and the safety and preservation of the bridge and its approaches, together with the substructure and superstructure thereof; and such term also means and includes the acquisition and use, in any manner, of all needed equipment, fuel, materials, and supplies essential and incident thereto. (7) The term "vehicle registration" means the number of vehicles subject to registration under IC 9-18 which are registered thereunder, and, when used with respect to the state, shall mean the number of vehicles registered in the state and, when used in respect to a county, city, or town, shall mean the number of vehicles registered by owners resident in the county, city, or town.
(Formerly: Acts 1941, c.168, s.1.) As amended by Acts 1980, P.L.74, SEC.213; P.L.18-1990, SEC.106; P.L.2-1991, SEC.59; P.L.145-2011, SEC.2.

IC 8-14-1-2
Public policy; budget management; political subdivisions
Sec. 2. It is hereby declared to be the policy of the state of Indiana that:
(1) the net amount in the motor vehicle highway account shall be budgeted for programs of traffic safety and for the construction, reconstruction, improvement, maintenance, and policing of the highways of the state;
(2) a fair distribution thereof shall be made between the department and subordinate political subdivisions having jurisdiction of highways of the state;
(3) the funds allotted shall be used in accordance with the policy herein declared and the provisions of this chapter; and
(4) the funds allocated to counties, cities and towns from such motor vehicle highway account shall be budgeted as provided by law, and such county budgets shall be referred to the county council for approval, revision, or reduction.
(Formerly: Acts 1941, c.168, s.2.) As amended by Acts 1980, P.L.74, SEC.214; Acts 1981, P.L.41, SEC.48.

IC 8-14-1-2.5
Repealed
(Repealed by P.L.59-1985, SEC.38.)

IC 8-14-1-3
Allocations; basis for distribution
Sec. 3. The money collected for the motor vehicle highway account fund and remaining after refunds and the payment of all expenses incurred in the collection thereof, and after the deduction of the amount appropriated to the department for traffic safety and after the deduction of one-half (1/2) of the amount appropriated for the state police department, shall be allocated to and distributed among the department and subdivisions designated as follows:
(1) Of the net amount in the motor vehicle highway account the auditor of state shall set aside for the cities and towns of the state fifteen percent (15%) thereof. This sum shall be allocated to the cities and towns upon the basis that the population of each city and town bears to the total population of all the cities and towns and shall be used for the construction or

reconstruction and maintenance of streets and alleys and shall be annually budgeted as now provided by law. However, no part of such sum shall be used for any other purpose than for the purposes defined in this chapter. If any funds allocated to any city or town shall be used by any officer or officers of such city or town for any purpose or purposes other than for the purposes as defined in this chapter, such officer or officers shall be liable upon their official bonds to such city or town in such amount so used for other purposes than for the purposes as defined in this chapter, together with the costs of said action and reasonable attorney fees, recoverable in an action or suit instituted in the name of the state of Indiana on the relation of any taxpayer or taxpayers resident of such city or town. A monthly distribution thereof of funds accumulated during the preceding month shall be made by the auditor of state.
(2) Of the net amount in the motor vehicle highway account, the auditor of state shall set aside for the counties of the state thirty-two percent (32%) thereof. However, as to the allocation to cities and towns under subdivision (1), and as to the allocation to counties under this subdivision in the event that the amount in the motor vehicle highway account fund remaining after refunds and the payment of all expenses incurred in the collection thereof and after deduction of any amount appropriated by the general assembly for public safety and policing shall be less than twenty-two million six hundred and fifty thousand dollars ($22,650,000), in any fiscal year then the amount so set aside in the next calendar year for distributions to counties shall be reduced fifty-four percent (54%) of such deficit and the amount so set aside for distribution in the next calendar year to cities and towns shall be reduced thirteen percent (13%) of such deficit. Such reduced distributions shall begin with the distribution January 1 of each year.
(3) The amount set aside for the counties of the state under the provisions of subdivision (2) shall be allocated monthly upon the following basis:
(A) Five percent (5%) of the amount allocated to the counties to be divided equally among the ninety-two (92) counties.
(B) Sixty-five percent (65%) of the amount allocated to the counties to be divided on the basis of the ratio of the actual miles, now traveled and in use, of county roads in each county to the total mileage of county roads in the state, which shall be annually determined, accurately, by the department.
(C) Thirty percent (30%) of the amount allocated to the counties to be divided on the basis of the ratio of the motor vehicle registrations of each county to the total motor vehicle registration of the state.
All money so distributed to the several counties of the state

shall constitute a special road fund for each of the respective counties and shall be under the exclusive supervision and direction of the board of county commissioners in the construction, reconstruction, maintenance, or repair of the county highways or bridges on such county highways within such county.
(4) Each month the remainder of the net amount in the motor vehicle highway account shall be credited to the state highway fund for the use of the department.
(5) Money in the fund may not be used for any toll road or toll bridge project.
(6) Notwithstanding any other provisions of this section, money in the motor vehicle highway account fund may be appropriated to the Indiana department of transportation from the forty-seven percent (47%) distributed to the political subdivisions of the state to pay the costs incurred by the department in providing services to those subdivisions.
(7) Notwithstanding any other provisions of this section or of IC 8-14-8, for the purpose of maintaining a sufficient working balance in accounts established primarily to facilitate the matching of federal and local money for highway projects, money may be appropriated to the Indiana department of transportation as follows:
(A) One-half (1/2) from the forty-seven percent (47%) set aside under subdivisions (1) and (2) for counties and for those cities and towns with a population greater than five thousand (5,000).
(B) One-half (1/2) from the distressed road fund under IC 8-14-8.
(Formerly: Acts 1941, c.168, s.3; Acts 1943, c.221, s.1; Acts 1945, c.275, s.1; Acts 1949, c.270, s.1; Acts 1965, c.223, s.1.) As amended by Acts 1980, P.L.74, SEC.215; Acts 1981, P.L.41, SEC.49; P.L.113-1983, SEC.1; P.L.18-1990, SEC.107; P.L.2-1990, SEC.10.

IC 8-14-1-4
County allocations; budgeting; permissible use of funds; county allocation
Sec. 4. The funds allocated to the respective counties of the state from the motor vehicle highway account shall annually be budgeted as provided by law, and, when distributed shall be used for construction, reconstruction and maintenance of the highways of the respective counties, including highways which traverse the streets of incorporated towns, the cost of the repair and maintenance of which prior to the tenth day of September, 1932, was paid from the county gravel road repair fund excepting where the department is charged by law with the maintenance or construction of any such highway so traversing such streets. Any surplus existing in the funds at the end of the year shall thereafter continue as a part of the highway funds of the said counties and shall be rebudgeted and used as already provided in this chapter. The purchase, rental and repair of highway

equipment, painting of bridges and acquisition of grounds for erection and construction of storage buildings, acquisition of rights of way and the purchase of fuel oil, and supplies necessary to the performance of construction, reconstruction and maintenance of highways, shall be paid out of the highway account of the various counties.
(Formerly: Acts 1941, c.168, s.4.) As amended by Acts 1980, P.L.74, SEC.216.

IC 8-14-1-5
Permissible use of funds; municipal allocations
Sec. 5. (a) All funds allocated to cities and towns from the motor vehicle highway account shall be used by the cities and towns for the construction, reconstruction, repair, maintenance, oiling, sprinkling, snow removal, weed and tree cutting and cleaning of their highways as herein defined, and including also any curbs, and the city's or town's share of the cost of the separation of the grades of crossing of public highways and railroads, the purchase or lease of highway construction and maintenance equipment, the purchase, erection, operation and maintenance of traffic signs and signals, and safety zones and devices; and the painting of structures, objects, surfaces in highways for purposes of safety and traffic regulation. All of such funds shall be budgeted as provided by law.
(b) In addition to purposes for which funds may be expended under subsections (a) and (c) of this section, monies allocated to cities and towns under this chapter may be expended for law enforcement purposes, subject to the following limitations:
(1) For cities and towns with a population of less than five thousand (5,000), no more than fifteen percent (15%) may be spent for law enforcement purposes.
(2) For cities and towns other than those specified in subdivision (1) of this subsection, no more than ten percent (10%) may be spent for law enforcement purposes.
(c) In addition to purposes for which funds may be expended under subsections (a) and (b) of this section, monies allocated to cities and towns under this chapter may be expended for the payment of principal and interest on bonds sold primarily to finance road, street, or thoroughfare projects.
(Formerly: Acts 1941, c.168, s.5; Acts 1945, c.164, s.1; Acts 1959, c.278, s.1; Acts 1965, c.121, s.1.) As amended by Acts 1981, P.L.111, SEC.3; P.L.61-2000, SEC.1.

IC 8-14-1-6
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-14-1-7
Short title
Sec. 7. This chapter shall be known as the "Motor Vehicle Highway Account Act". The distribution herein set out under section

3 of this chapter is hereby declared to be equitable.
(Formerly: Acts 1941, c.168, s.7.) As amended by P.L.66-1984, SEC.55.

IC 8-14-1-8
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-14-1-9
Mandatory transfer of funds
Sec. 9. (a) A written agreement between the department and a city, town, or county under IC 8-23-2-5, or a similar government cooperative statute, may provide for a mandatory transfer of funds by the auditor of state under this section if one (1) of the parties becomes more than sixty (60) days late in making a payment required by the agreement.
(b) To obtain a mandatory transfer of funds, the party to whom the funds were to be paid under terms of the written agreement must certify in writing to the auditor of state:
(1) that a written agreement between the parties authorizes the mandatory transfer of funds as provided in subsection (a);
(2) that the owing party was notified in writing of the amount owed;
(3) that the payment is more than sixty (60) days past due;
(4) the names of the parties; and
(5) the amount of the payment due.
(c) Upon receipt of a certificate as specified in subsection (b), the auditor of state shall:
(1) immediately notify the delinquent party of the claim; and
(2) if proof of payment is not furnished to the auditor of state within thirty (30) days after the delinquent party has been notified, transfer the unpaid amount from the delinquent party's allocations from the motor vehicle highway account to the other party. Transfers shall be made until the unpaid amount has been paid in full under the terms of the agreement.
As added by P.L.113-1983, SEC.2. Amended by P.L.18-1990, SEC.108.

IC 8-14-1-10
Covered bridges; appropriation from account; disbursements
Sec. 10. (a) On July 1 of each year, there is appropriated from the motor vehicle highway account for the maintenance of covered bridges in Indiana the amount necessary to make the disbursements under subsection (b) for the year.
(b) Before September 1 of each year, the auditor of state shall, by warrant drawn on the treasurer of state, distribute to each county that has a covered bridge located on the county's road system an amount that may only be used for maintenance of covered bridges in the county. The amount to which each county is entitled under this subsection equals the product of: (1) the number of covered bridges located on the county's road system; multiplied by
(2) one thousand eight hundred fifty dollars ($1,850).
As added by P.L.127-1987, SEC.1. Amended by P.L.115-1989, SEC.1; P.L.57-1994, SEC.1; P.L.23-2007, SEC.1.

IC 8-14-1-11
Local agency revolving fund; reimbursement; accounts receivable; transfer of funds
Sec. 11. (a) The department may create a local agency revolving fund from money appropriated under section 3(7) of this chapter for the purpose of maintaining a sufficient working balance in accounts established primarily to facilitate the matching of federal and local money for highway projects.
(b) The revolving fund balance must be maintained through reimbursement from a local unit for money used by that unit to match federal funds.
(c) If the local unit fails to reimburse the revolving fund, the department shall notify the local unit that the department has found the outstanding accounts receivable to be uncollectible.
(d) The attorney general shall review the outstanding accounts receivable and if the attorney general agrees with the department's assessment of the account's status, the attorney general shall certify to the auditor of state that the outstanding accounts receivable is uncollectible and request a transfer of funds as provided in subsection (e).
(e) Upon receipt of a certificate as specified in subsection (d), the auditor of state shall:
(1) immediately notify the delinquent local unit of the claim; and
(2) if proof of payment is not furnished to the auditor of state within thirty (30) days after the notification, transfer an amount equal to the outstanding accounts receivable to the department from the delinquent local unit's allocations from the motor vehicle highway account for deposit in the local agency revolving fund.
(f) Transfers shall be made under subsection (e) until the unpaid amount has been paid in full under the terms of the agreement. However, the agreement may be amended if both the department and the unit agree to amortize the transfer over a period not to exceed five (5) years.
(g) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.116-1989, SEC.1. Amended by P.L.1-1994, SEC.35.



CHAPTER 1.5. REPEALED



CHAPTER 2. SPECIAL HIGHWAY USER TAX ACCOUNTS

(bridge deck protective system or resurfacing) or to a suitable condition to perform satisfactorily for a substantial time period.
(Formerly: Acts 1969, c.392, s.1; Acts 1971, P.L.98, SEC.1; Acts 1973, P.L.71, SEC.1.) As amended by Acts 1978, P.L.58, SEC.1; Acts 1980, P.L.74, SEC.217; Acts 1981, P.L.41, SEC.50; P.L.18-1990, SEC.109.

IC 8-14-2-2
Legislative intent as to use of monies
Sec. 2. It is hereby declared to be the intent of the general assembly that the monies deposited in the primary highway system special account and the local road and street account shall be used exclusively for engineering, land acquisition, construction, resurfacing, restoration, and rehabilitation of highway facilities.
(Formerly: Acts 1969, c.392, s.2; Acts 1971, P.L.98, SEC.2; Acts 1973, P.L.71, SEC.2; Acts 1975, P.L.90, SEC.1.) As amended by Acts 1978, P.L.58, SEC.2.

IC 8-14-2-2.1
Highway, road, and street fund; creation and function
Sec. 2.1. The auditor shall create a special fund to be known as the "Highway, Road and Street Fund" for the deposit of the revenues from:
(1) the gasoline and special fuel taxes dedicated to the fund under IC 6-6-1.1-802 and IC 6-6-2.5; and
(2) the increases in fees levied under IC 9-29-4, IC 9-29-5, IC 9-29-9, and IC 9-29-11, which increases are attributable to Acts 1969, Chapter 321, SECTION 1.
(Formerly: Acts 1971, P.L.98, SEC.3.) As amended by Acts 1978, P.L.58, SEC.3; Acts 1980, P.L.51, SEC.62; P.L.2-1991, SEC.60; P.L.277-1993(ss), SEC.55.

IC 8-14-2-2.5
Repealed
(Repealed by P.L.59-1985, SEC.38.)

IC 8-14-2-3
Credit to state highway fund; appropriation of funds
Sec. 3. (a) The auditor of state shall credit the state highway fund established under IC 8-23-9-54 monthly with fifty-five percent (55%) of the money deposited in the highway, road and street fund.
(b) Funds allocated to the department under this chapter must be appropriated.
(Formerly: Acts 1969, c.392, s.3; Acts 1971, P.L.98, SEC.4; Acts 1975, P.L.90, SEC.2.) As amended by Acts 1978, P.L.58, SEC.4; Acts 1980, P.L.74, SEC.218; Acts 1981, P.L.111, SEC.4; P.L.18-1990, SEC.110.

IC 8-14-2-4
Local road and street account; allocation of funds Sec. 4. (a) The auditor of state shall establish a special account to be called the "local road and street account" and credit this account monthly with forty-five percent (45%) of the money deposited in the highway, road and street fund.
(b) The auditor shall distribute to units of local government money from this account each month. Before making any other distributions under this chapter, the auditor shall distribute E85 incentive payments to all political subdivisions entitled to a payment under section 8 of this chapter.
(c) After distributing E85 incentive payments required under section 8 of this chapter, the auditor of state shall allocate to each county the remaining money in this account on the basis of the ratio of each county's passenger car registrations to the total passenger car registrations of the state. The auditor shall further determine the suballocation between the county and the cities within the county as follows:
(1) In counties having a population of more than fifty thousand (50,000), sixty percent (60%) of the money shall be distributed on the basis of the population of the city or town as a percentage of the total population of the county and forty percent (40%) distributed on the basis of the ratio of city and town street mileage to county road mileage.
(2) In counties having a population of fifty thousand (50,000) or less, twenty percent (20%) of the money shall be distributed on the basis of the population of the city or town as a percentage of the total population of the county and eighty percent (80%) distributed on the basis of the ratio of city and town street mileage to county road mileage.
(3) For the purposes of allocating funds as provided in this section, towns which become incorporated as a town between the effective dates of decennial censuses shall be eligible for allocations upon the effectiveness of a corrected population count for the town under IC 1-1-3.5.
(4) Money allocated under the provisions of this section to counties containing a consolidated city shall be credited or allocated to the department of transportation of the consolidated city.
(d) Each month the auditor of state shall inform the department of the amounts allocated to each unit of local government from the local road and street account.
(Formerly: Acts 1969, c.392, s.4; Acts 1971, P.L.98, SEC.5; Acts 1973, P.L.71, SEC.3; Acts 1974, P.L.33, SEC.1.) As amended by Acts 1978, P.L.58, SEC.5; Acts 1980, P.L.74, SEC.219; Acts 1981, P.L.11, SEC.54; Acts 1981, P.L.88, SEC.11; P.L.2-1990, SEC.11; P.L.182-2007, SEC.2.

IC 8-14-2-5
Local road and street account; use of funds
Sec. 5. Money from the local road and street account shall be used exclusively by the cities, towns, and counties for: (1) engineering, land acquisition, construction, resurfacing, maintenance, restoration, or rehabilitation of both local and arterial road and street systems;
(2) the payment of principal and interest on bonds sold primarily to finance road, street, or thoroughfare projects;
(3) any local costs required to undertake a recreational or reservoir road project under IC 8-23-5; or
(4) the purchase, rental, or repair of highway equipment.
(Formerly: Acts 1969, c.392, s.5; Acts 1971, P.L.98, SEC.6; Acts 1973, P.L.71, SEC.4; Acts 1974, P.L.33, SEC.2; Acts 1975, P.L.91, SEC.1.) As amended by Acts 1978, P.L.58, SEC.6; Acts 1981, P.L.41, SEC.51; P.L.18-1990, SEC.111; P.L.76-1990, SEC.1.

IC 8-14-2-6
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-14-2-7
Local road and street account; transfer of surplus allocated money to town general fund
Sec. 7. An included town under IC 36-3-1-7 may transfer surplus allocated monies to the town general fund from the local road and street account if those monies have not been allocated or expended within the previous twenty-four (24) months.
As added by P.L.67-1984, SEC.3.

IC 8-14-2-8
E85 incentive payments to political subdivisions
Sec. 8. (a) This section applies to a political subdivision's purchase of E85 occurring after December 31, 2007.
(b) As used in this section, "administrator" has the meaning set forth in IC 6-6-1.1-103(a).
(c) As used in this section, "E85" has the meaning set forth in IC 6-6-1.1-103(s).
(d) As used in this section, "qualified motor vehicle" means a motor vehicle that may be fueled by E85.
(e) A political subdivision is entitled to a monthly E85 incentive payment under this section if at least seventy-five percent (75%) of the motor fuel purchased by the political subdivision in the preceding calendar month for use in the political subdivision's qualified motor vehicles was E85.
(f) Subject to subsection (j), the amount of a monthly E85 incentive payment to which a political subdivision is entitled under this section is equal to:
(1) the total number of qualified motor vehicles owned by the political subdivision; multiplied by
(2) thirty-three dollars and thirty-three cents ($33.33).
(g) To claim an E85 incentive payment under this section, the fiscal officer of a political subdivision must present to the auditor of state a statement that: (1) contains a written verification that the incentive payment claim is made under penalties of perjury; and
(2) sets forth:
(A) the total number of qualified motor vehicles owned by the political subdivision;
(B) the total amount of E85 purchased by the political subdivision in the preceding calendar month for use in each qualified motor vehicle described in clause (A); and
(C) the total amount of motor fuel purchased for use in each qualified motor vehicle described in clause (A).
(h) The auditor of state may request the administrator to make investigations the auditor of state considers necessary before issuing an E85 incentive payment under this section. The administrator shall provide any assistance requested under this section. Upon the request of the administrator, a political subdivision shall furnish to the administrator sufficient documentation to prove the validity of the information presented under subsection (g).
(i) If an E85 incentive payment is not issued within ninety (90) days after filing of the verified statement and all supplemental information required by subsection (h), the auditor of state shall pay interest at the rate established by IC 6-8.1-9 computed from the date of filing of the verified statement and all supplemental information required under this section until a date determined by the auditor of state that does not precede by more than thirty (30) days the date on which the E85 incentive payment is made.
(j) A political subdivision is not entitled to an E85 incentive payment for E85 used in a qualified motor vehicle owned by the political subdivision after December 31 of the fifth calendar year of the political subdivision's ownership of the qualified motor vehicle.
(k) A political subdivision may not claim an E85 incentive payment for any purchase of E85 occurring after December 31, 2014.
(l) This section expires January 1, 2019.
As added by P.L.182-2007, SEC.3. Amended by P.L.220-2011, SEC.199.



CHAPTER 3. APPROPRIATIONS TO INDIANA DEPARTMENT OF TRANSPORTATION



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. APPROPRIATION OF DEDICATED HIGHWAY FUNDS



CHAPTER 7. REPEALED



CHAPTER 8. DISTRESSED ROADS

IC 8-14-8-2
Distressed road fund; establishment
Sec. 2. There is established a distressed road fund which is to be administered by the Indiana department of transportation. The distressed road fund is a nonbudgetary, nonreverting fund.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.18-1990, SEC.113.

IC 8-14-8-3
"Qualified county"
Sec. 3. For purposes of this chapter, "qualified county" means a county having a population of:
(1) more than fifty-seven thousand (57,000) but less than sixty thousand (60,000);
(2) more than forty thousand (40,000) but less than forty-two thousand (42,000);
(3) more than thirty-three thousand five hundred (33,500) but less than thirty-four thousand (34,000);
(4) more than thirty thousand (30,000) but less than thirty-two thousand (32,000);
(5) more than twenty-five thousand eight hundred (25,800) but less than twenty-six thousand (26,000);
(6) more than eighteen thousand (18,000) but less than nineteen thousand five hundred (19,500);
(7) more than twenty thousand nine hundred (20,900) but less than twenty-one thousand (21,000);
(8) more than twelve thousand eight hundred (12,800) but less than thirteen thousand (13,000);
(9) more than ten thousand (10,000) but less than ten thousand five hundred (10,500); or
(10) more than ten thousand seven hundred (10,700) but less than twelve thousand (12,000).
As added by Acts 1981, P.L.88, SEC.12. Amended by Acts 1982, P.L.1, SEC.26; P.L.12-1992, SEC.64; P.L.170-2002, SEC.66; P.L.119-2012, SEC.90.

IC 8-14-8-4 Loan; application; requisites
Sec. 4. (a) A qualified county which:
(1) has adopted the county motor vehicle excise surtax under IC 6-3.5-4 and the county wheel tax under IC 6-3.5-5;
(2) is imposing the county motor vehicle excise surtax at:
(A) the maximum allowable rate, if the qualified county sets a county motor vehicle excise surtax rate under IC 6-3.5-4-2(a)(1); or
(B) an amount of not less than twenty dollars ($20), if the qualified county sets the county motor vehicle excise surtax at a specific amount under IC 6-3.5-4-2(a)(2); and
(3) has not issued bonds under IC 8-14-9;
may apply to the Indiana department of transportation for a loan from the distressed road fund. At the time of the application, the county shall notify the department of local government finance that it has made the application.
(b) The application must include, at a minimum:
(1) a map depicting all roads and streets in the system of the applicant; and
(2) a copy of that county's proposed program of work covering the current and the immediately following calendar year.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.18-1990, SEC.114; P.L.255-1996, SEC.6; P.L.90-2002, SEC.315.

IC 8-14-8-5
Loan; evaluation of needs; criteria
Sec. 5. (a) In evaluating each applicant's needs for a loan from the distressed road fund, the Indiana department of transportation shall use criteria that are consistent with good engineering practices. The criteria used must include, at a minimum:
(1) traffic counts and projected traffic;
(2) areas served;
(3) surface material and conditions;
(4) base material and depth;
(5) drainage, including culverts;
(6) width of roadway and right-of-way;
(7) soils upon which the road is placed;
(8) topography; and
(9) seasonal weather conditions and the effect on road repair and maintenance.
(b) In addition to the criteria listed in subsection (a), the department shall consider the minimum transportation needs of all areas regardless of population or vehicle registration, and the report filed with the department by the department of local government finance under section 6 of this chapter.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.18-1990, SEC.115; P.L.90-2002, SEC.316.

IC 8-14-8-6
Report; availability and use of highway money Sec. 6. Within thirty (30) days of the date of application for a loan by a qualified county, the department of local government finance shall submit to the Indiana department of transportation a financial report which shall include the following:
(1) The amount of money available to the county for road construction and maintenance.
(2) An analysis of the use, during the five (5) years immediately preceding the date of the loan application, of all highway money the county has received.
(3) Any other information required by the Indiana department of transportation for the processing of loan applications.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.114-1983, SEC.2; P.L.18-1990, SEC.116; P.L.90-2002, SEC.317.

IC 8-14-8-7
Loan approval; agreement; terms; repayment
Sec. 7. (a) The Indiana department of transportation shall notify a qualified county that makes a loan application of the department's approval or disapproval of the application within sixty (60) days of the date of application. The decision made by the department to approve or disapprove a loan application is final.
(b) The Indiana department of transportation and each qualified county for which a loan has been approved under this chapter shall enter into a loan agreement which shall specify, as a minimum, the purposes for which the loan is to be used and the terms of repayment of the loan. The terms must be consistent with subsection (c).
(c) The maximum term of repayment of a loan made under this section is ten (10) years. A loan that is repaid within the term of repayment specified in the loan agreement is not subject to interest. If a loan is not fully repaid within the term of repayment, the balance that remains unpaid at the end of the term of repayment is subject to interest at the rate of twelve percent (12%) per year.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.114-1983, SEC.3; P.L.18-1990, SEC.117.

IC 8-14-8-8
Receipts from loan repayment; deposit in fund
Sec. 8. All amounts received by the Indiana department of transportation from a county as repayment of a loan made under this chapter, or as payment of interest on a loan made under this chapter, shall be deposited in the distressed road fund.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.18-1990, SEC.118.

IC 8-14-8-9
Expenditures not subject to Geometric Design Guide for Local Roads and Streets
Sec. 9. Notwithstanding any other law, expenditure made from the distressed roads fund are not subject to the provisions of the Geometric Design Guide for Local Roads and Streets. As added by Acts 1982, P.L.79, SEC.2.

IC 8-14-8-10
Loan; qualified county or unit eligible to receive distribution from motor vehicle highway account
Sec. 10. The Indiana department of transportation shall make loans from the distressed road fund:
(1) to any qualified county under the terms of this chapter; or
(2) to any unit eligible to receive a distribution from the motor vehicle highway account (IC 8-14-1) under terms of section 11 of this chapter.
As added by P.L.114-1983, SEC.4. Amended by P.L.18-1990, SEC.119.

IC 8-14-8-11
Loan; application; approval; interest; agreement between unit and department; restrictions on funds
Sec. 11. (a) A unit must make application for the loan to the Indiana department of transportation. The application must include, as a minimum:
(1) a map depicting all roads and streets in the system of the applicant; and
(2) a copy of that unit's proposed program of work covering the current and the immediately following calendar year.
(b) The Indiana department of transportation shall notify a unit that makes a loan application of the department's approval or disapproval of the application within sixty (60) days of the date of application. The decision made by the department to approve or disapprove is final.
(c) The loan is not subject to the payment of interest or penalty if repaid within two (2) years.
(d) The unit and the Indiana department of transportation shall enter into a written agreement stating the terms of the loan. The agreement must include a provision that the unit directs the auditor of state to withhold distributions from its allocations from the motor vehicle highway account if the loan is not repaid within two (2) years.
(e) Money from a loan made under this section may be used only for the purpose of matching federal aid highway funds.
As added by P.L.114-1983, SEC.5. Amended by P.L.18-1990, SEC.120.

IC 8-14-8-12
Use of funds for matching federal or local money
Sec. 12. Funds in the distressed road fund may be appropriated to the Indiana department of transportation to maintain a working balance in accounts established primarily to facilitate the matching of federal and local money for highway projects.
As added by P.L.113-1983, SEC.3. Amended by P.L.18-1990, SEC.121.



CHAPTER 9. LOCAL COUNTY ROAD AND BRIDGE BOARD

IC 8-14-9-4
Members; tenure; compensation
Sec. 4. (a) The local county road and bridge board consists of three (3) members appointed by the president of the county council of the county.
(b) All terms of office begin on January 1 and end on December 31. Members of the board serve two (2) year terms. If a vacancy occurs, a qualified person shall be appointed by the president of the county council of the county to serve for the remainder of the term.
(c) A member of the board may be removed for cause by the president of the county council of the county.
(d) Members of the board may not receive a salary. However, board members shall receive reimbursement for necessary expenses, but only if the expenses are incurred in the performance of their duties.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-5
Construction projects; adoption of resolution
Sec. 5. (a) Whenever the local county road and bridge board determines that it is necessary for the general welfare of the persons residing within the local county road and bridge district and that it will be of public utility and benefit to the property in the district to carry out a project of construction, reconstruction, or operation of roads or bridges, or both, within the district, the board shall adopt a resolution stating the necessity of the project and the intent of the

district to proceed with the project.
(b) As a part of the resolution, the local county road and bridge board shall:
(1) adopt preliminary or final plans and specifications for the entire project; and
(2) determine the estimated cost of all work and all acquisitions necessary to carry out the project.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-6
Resolution; public inspection; notice; hearing
Sec. 6. (a) A resolution adopted under section 5 of this chapter shall be made available for public inspection. The board shall publish notice of the adoption. The notice must contain a general description of the resolution, and it must indicate that the resolution and included materials may be inspected at a specified location.
(b) The notice shall be published in one (1) newspaper of general circulation within the local county road and bridge district once each week for two (2) consecutive weeks.
(c) The notice shall specify a date, not less than ten (10) days after the date of last publication, on which the board will conduct a hearing at which interested or affected parties may object to the resolution.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-7
Remonstrances; filing; hearing and decision
Sec. 7. (a) At or before the time fixed under section 6 of this chapter for a hearing, any interested or affected party may file with the board a written remonstrance against the proposed project, in whole or in part. At the hearing, which may be adjourned from time to time, the board shall hear all interested persons, and shall finally determine if the project, in whole or in part, is necessary for the general welfare of the persons residing in the district and will be of public utility and benefit to the property in the district. The board may confirm, modify, or rescind the resolution.
(b) The board shall keep a record of its decision on each proposed project, and submit the decision as a resolution to the county council of the qualified county.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-8
Resolution; approval by county council; duties of board
Sec. 8. If the county council of a qualified county approves a resolution submitted to it under section 7(b) of this chapter, the local county road and bridge board shall, for purposes of carrying out the project:
(1) let contracts, in accordance with IC 5-17-1;
(2) acquire real estate; and
(3) employ persons by special contract to render professional or

consulting services.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-9
Modification of approved projects; new resolutions
Sec. 9. (a) The local county road and bridge board may modify a project approved under section 8 of this chapter if:
(1) the modification is necessary to carry out the purpose and intent of the resolution; and
(2) the modifications do not increase the estimated cost determined under section 5(b) of this chapter.
(b) Any modification which does not meet the requirements prescribed by subsection (a) must be made by a new resolution that is adopted and approved in the manner provided by sections 5 through 8 of this chapter.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-10
Bonds; issuance; limitations; approval
Sec. 10. (a) Subject to the limitations imposed by this section, the local county road and bridge board may issue bonds in the name of the qualified county for the benefit of the local county road and bridge district. The bonds shall be issued for the purpose of raising money to acquire lands or rights-of-way, and to pay for any capital improvement, necessary for the construction, reconstruction, or operation of roads or bridges, or both, within the district. The local county road and bridge board may appropriate the proceeds of the bonds.
(b) The amount of bonds to be issued may not exceed the estimated cost of:
(1) all lands and rights-of-way to be acquired;
(2) capital improvements;
(3) supervision and inspection fees during the period of construction or reconstruction;
(4) programming, planning, and designing the capital improvements; and
(5) all necessary expenses, including publication of notices, engineering fees, architectural fees, and legal fees, incurred in acquiring property, letting contracts, and selling bonds for the project.
The amount of bonds issued for the project may not exceed the estimated cost determined under section 5(b) of this chapter. In addition, the amount of outstanding bonds issued by a county under this chapter may not exceed two percent (2%) of the adjusted value of taxable property located within the local county road and bridge district as determined under IC 36-1-15.
(c) The local county road and bridge board may issue bonds under this chapter only if the issuance of those bonds has been approved by:
(1) the county council of the qualified county; and (2) the department of local government finance as required by IC 6-1.1-18.5-8.
(d) A local county road and bridge board may issue bonds under this chapter only if:
(1) the county motor vehicle excise surtax (IC 6-3.5-4) and the county wheel tax (IC 6-3.5-5) are in effect in the county in which the local county road and bridge district is located;
(2) the county motor vehicle excise surtax is being imposed at the maximum allowable rate; and
(3) the county in which the local county road and bridge district is located has not obtained a loan under IC 8-14-8.
(e) No bonds may be issued under this section after June 30, 1984.
As added by Acts 1981, P.L.88, SEC.13. Amended by P.L.73-1983, SEC.17; P.L.3-1990, SEC.31; P.L.6-1997, SEC.134; P.L.90-2002, SEC.318.

IC 8-14-9-11
Bonds; disclaimer; revenues for payment
Sec. 11. The face of each bond shall include a statement that the bond does not constitute a corporate obligation or indebtedness of the qualified county and that the bond principal and interest are payable only out of the revenues of the local county road and bridge district.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-12
Bonds; tax exemption; application of laws
Sec. 12. All bonds and interest on bonds issued under this chapter are exempt from taxation as provided under IC 6-8-5-1. All general laws relating to:
(1) the filing of a petition requesting the issuance of bonds;
(2) the right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds, in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds, in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a);
(3) the appropriation of the proceeds of the bonds and the approval of the appropriation by the department of local government finance; and
(4) the sale of bonds at public sale for not less than par value;
are applicable to proceedings under this chapter.
As added by Acts 1981, P.L.88, SEC.13. Amended by P.L.90-2002, SEC.319; P.L.219-2007, SEC.93; P.L.146-2008, SEC.362.

IC 8-14-9-13
Tax; imposition; limitation
Sec. 13. For the purpose of raising money to pay bonds issued under section 10 of this chapter as the bonds severally mature, and to pay all interest accruing on the bonds, the county council of a

qualified county may, notwithstanding IC 8-18-8-5, impose a special tax on all real and personal property located within the local county road and bridge district. However, the county council may only impose a tax under this section for a particular budget year to the extent that the estimated revenues that the county will receive from the county motor vehicle excise surtax and the county wheel tax during that budget year will be insufficient to pay the principal and interest coming due on those bonds during that budget year. The special tax constitutes the amount of benefits to the property which result from carrying out a project under this chapter.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-14
Local county road and bridge district bond fund; deposits; exemption; use
Sec. 14. (a) A separate fund known as the local county road and bridge district bond fund is created for deposit of the following monies:
(1) revenues collected from the tax imposed under this chapter;
(2) any appropriation made under section 16 of this chapter; and
(3) any proceeds remaining from the sale of bonds after payment of all costs and expenses described in section 10(b) of this chapter.
In addition, if there are any outstanding bonds issued under this chapter, then revenues received by the county from the county motor vehicle excise surtax and the county wheel tax shall, notwithstanding IC 6-3.5-4-13 and IC 6-3.5-5-15, be deposited in the local county road and bridge district bond fund. However, this subsection does not apply to county motor vehicle excise surtax and county wheel tax revenues which are to be distributed under IC 6-3.5-4-13 and IC 6-3.5-5-15 to cities and towns located in the county.
(b) Monies in the fund shall be used only for payment of local county road and bridge district bonds as they severally mature, and the interest on those bonds.
(c) Monies in the fund shall be deposited with one (1) depository of other funds of the qualified county. Interest accruing on monies in the fund belongs to the fund.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-15
Local county road and bridge construction fund; use; deposits
Sec. 15. (a) All proceeds from the sale of bonds issued under this chapter shall be deposited in a separate fund known as the local county road and bridge district construction fund. Monies in the fund shall be used to pay for:
(1) any lands or rights-of-way to be acquired for roads or bridges, or both, within the local county road and bridge district;
(2) any capital improvement necessary for the construction, reconstruction, or operation of roads or bridges, or both, within

the local county road and bridge district; and
(3) any other necessary expenses incurred in carrying out the project.
Monies in the fund may not be used to pay the salaries of employees of the qualified county.
(b) Monies in the fund shall be deposited with any depository of public funds of the qualified county. Interest accruing on monies in the fund belongs to the fund.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-16
Bonds; payment; appropriation
Sec. 16. The county council may annually appropriate other monies to the local county road and bridge district bond fund to pay bonds as they severally mature, and to pay interest on the bonds in the year following the appropriation.
As added by Acts 1981, P.L.88, SEC.13.

IC 8-14-9-17
Expenditures not subject to Geometric Design Guide for Local Roads and Streets
Sec. 17. Notwithstanding any other law, expenditures made from the local county road and bridge district construction fund are not subject to the provisions of the Geometric Design Guide for Local Roads and Streets.
As added by Acts 1982, P.L.79, SEC.3. Amended by P.L.86-1988, SEC.16.



CHAPTER 10. STATE HIGHWAY ROAD CONSTRUCTION AND IMPROVEMENT FUND

IC 8-14-10-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the state highway road construction and improvement fund.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-3
"Reconstruction" defined
Sec. 3. As used in this chapter, "reconstruction" includes the improvement, enlargement, or extension of a highway, but does not include maintenance or repairs.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-4
"State highway" defined
Sec. 4. As used in this chapter, "state highway" means any highway that is designated as part of the state highway system under IC 8-23-4. The term includes all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, buildings, and facilities that the department considers necessary for the operation of the highway, together with all property, rights, easements, and interests that are acquired by the department for the construction or reconstruction of the highway.
As added by P.L.68-1988, SEC.11. Amended by P.L.18-1990, SEC.123.

IC 8-14-10-5
Establishment of fund
Sec. 5. The state highway road construction and improvement fund is established for the purpose of constructing or reconstructing state highways. The fund consists of distributions received under IC 6-6-1.1-801.5.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-6
Administration of fund
Sec. 6. The fund shall be administered by the department. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as

other public funds may be invested.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-7
Reversion to state general fund
Sec. 7. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-8
Costs payable from fund
Sec. 8. The department may use the money in the fund only to pay the following costs:
(1) The cost of construction or reconstruction of a state highway.
(2) The cost of acquisition of all land, rights-of-way, property, rights, easements, and any other legal or equitable interests acquired by the department for the construction or reconstruction of a state highway, including the cost of any relocations incident to the acquisition.
(3) The cost of demolishing or removing any buildings, structures, or improvements on property acquired by the department for the construction or reconstruction of a state highway.
(4) Engineering and legal expenses, and the costs of plans, specifications, surveys, estimates, and any necessary feasibility studies.
(5) Payment of rentals and performance of other obligations under contracts or leases securing bonds issued under IC 8-14.5-6.
As added by P.L.68-1988, SEC.11. Amended by P.L.246-2005, SEC.77.

IC 8-14-10-9
Crossroads 2000 fund
Sec. 9. (a) The crossroads 2000 fund is established for the purpose of constructing or reconstructing state highways. The crossroads 2000 fund consists of distributions received under IC 9-29-1-2, IC 9-29-15-1, IC 9-29-15-3, and IC 9-29-15-4.
(b) The crossroads 2000 fund shall be administered by the department. The treasurer of state shall invest the money in the crossroads 2000 fund not currently needed to meet the obligations of the crossroads 2000 fund in the same manner as other public funds may be invested.
(c) Money in the crossroads 2000 fund at the end of a state fiscal year does not revert to the state general fund.
(d) The department may use the money in the crossroads 2000 fund only to pay the following costs:
(1) The cost of construction or reconstruction of a state highway. (2) The cost of acquisition of all land, rights-of-way, property, rights, easements, and any other legal or equitable interests acquired by the department for the construction or reconstruction of a state highway, including the cost of any relocations incident to the acquisition.
(3) The cost of demolishing or removing any buildings, structures, or improvements on property acquired by the department for the construction or reconstruction of a state highway.
(4) Engineering and legal expenses and the costs of plans, specifications, surveys, estimates, and any necessary feasibility studies.
(5) Payment of rentals and performance of other obligations under contracts or leases securing bonds issued under IC 8-14.5-6.
As added by P.L.260-1997(ss), SEC.52. Amended by P.L.246-2005, SEC.78.

IC 8-14-10-10
Grant anticipation fund
Sec. 10. (a) The grant anticipation fund is established to construct and reconstruct state highways. The grant anticipation fund consists of distributions of federal highway revenues (as defined in IC 8-14.5-7-2) made under IC 8-23-3-11.
(b) The grant anticipation fund shall be administered by the department. The treasurer of state shall invest the money in the grant anticipation fund not currently needed to meet the obligations of the grant anticipation fund in the same manner as other public funds may be invested.
(c) Money in the grant anticipation fund at the end of a state fiscal year does not revert to the state general fund.
(d) The department may use the money in the grant anticipation fund only to pay the following costs:
(1) The cost of construction or reconstruction of a highway improvement project.
(2) The cost of acquisition of all land, rights-of-way, property, rights, easements, and any other legal or equitable interests acquired by the department for the construction or reconstruction of a highway improvement project, including the cost of any relocations incident to the acquisition.
(3) The cost of demolishing or removing any buildings, structures, or improvements on property acquired by the department for the construction or reconstruction of a highway improvement project.
(4) Engineering and legal expenses and the costs of plans, specifications, surveys, estimates, and any necessary feasibility studies.
(5) Payment of rentals and performance of other obligations under contracts or leases relating to highway improvement projects securing grant anticipation revenue bonds or notes

issued under IC 8-14.5-7. However, amounts in the grant anticipation fund may not be pledged to such payments.
(e) A holder of grant anticipation revenue bonds or notes issued under IC 8-14.5-7 may not compel the payment of federal highway revenues to the department.
As added by P.L.246-2005, SEC.79.



CHAPTER 11. LOCAL BRIDGE GRANT FUND

IC 8-14-11-2
"Construction" defined
Sec. 2. As used in this chapter, "construction" means the building of a local bridge to the extent that new, supplementary, or substantially improved traffic service is provided.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.117-1989, SEC.1. Amended by P.L.18-1990, SEC.124.

IC 8-14-11-4
"Executive" defined
Sec. 4. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-5
"Fund" defined
Sec. 5. As used in this chapter, "fund" refers to the local bridge grant fund established by section 8 of this chapter.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-6
"Local bridge" defined
Sec. 6. As used in this chapter, "local bridge" means a structure that:
(1) is designed to carry vehicular traffic over or under an obstacle to the normal flow of traffic, including any grade separation, culvert, or approach to a bridge; and
(2) is located on a public road in a county highway system that is not part of the federally aided highway system.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-7
"Reconstruction" defined
Sec. 7. As used in this chapter, "reconstruction" includes the resurfacing and rebuilding of a local bridge to the extent that

significant structural improvements result.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-8
Establishment of fund; administration
Sec. 8. (a) The local bridge grant fund is established to:
(1) provide grants to counties for the construction and reconstruction of local bridges; and
(2) pay the costs of administering this chapter.
The fund shall be administered by the department.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-9
Board; establishment; members; tenure; compensation; quorum
Sec. 9. (a) The local bridge grant board is established to receive and review applications for grants under this chapter. The board consists of the following members:
(1) The director of the department, or the director's designee.
(2) Six (6) persons appointed by the governor, no more than three (3) of whom may be of the same political party, as follows:
(A) Two (2) members of a county executive.
(B) One (1) county highway engineer.
(C) One (1) mayor of a city.
(D) One (1) member of a town board of trustees.
(E) One (1) person with substantial experience or education in the design or construction of bridges.
A member appointed under clause (A), (B), (C), or (D) who ceases to hold the office described in that clause ceases to be a member of the board.
(b) The governor shall designate a member of the board to serve as chairman.
(c) Members of the board who are appointed by the governor serve for terms of four (4) years. The governor shall fill a vacancy on the board by appointing a new member to serve the remainder of the unexpired term.
(d) A member of the board, other than the director of the department, is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(e) Four (4) members of the board constitute a quorum. The

affirmative votes of four (4) members of the board are required for the board to take any action.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-10
Board support staff
Sec. 10. The department shall provide staff support to the board.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-11
Grant application evaluation criteria
Sec. 11. The board shall establish criteria to be used in evaluating applications for grants from the fund. These criteria:
(1) must be consistent with the purposes of the federal local bridge program (23 U.S.C. 144(n));
(2) must be based on good engineering practices; and
(3) must provide for an equitable distribution of grants to counties located throughout Indiana.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-12
Grant application; requirements
Sec. 12. (a) The executive of a county may apply to the board for a grant from the fund to be used to pay up to eighty percent (80%) of the cost of construction or reconstruction of one (1) or more local bridges. At the time of the application, the county executive shall notify the department of local government finance that the county has made the application.
(b) The application must include the following:
(1) A description of the construction or reconstruction projects for which the grant application is made.
(2) The estimated cost of the projects.
(3) The amount of funding the county will provide for the projects, which must be at least twenty percent (20%) of the estimated cost of the projects. This amount may include the value of labor and materials to be provided by the county.
(4) Any other information that the board or the department considers necessary.
As added by P.L.117-1989, SEC.1. Amended by P.L.90-2002, SEC.320.

IC 8-14-11-13
Grant application financial report
Sec. 13. Within thirty (30) days after a county applies for a grant under section 12 of this chapter, the department of local government finance shall submit to the department a financial report that includes the following information:
(1) The amount of money available to the county for the construction and reconstruction of local bridges.
(2) Any other information required by the board or the

department for the processing of grant applications.
As added by P.L.117-1989, SEC.1. Amended by P.L.90-2002, SEC.321.

IC 8-14-11-14
Evaluation of grant application; approval; notice
Sec. 14. The board shall use the criteria established under section 11 of this chapter and the report submitted under section 13 of this chapter to evaluate an application for a grant from the fund. The board shall notify a county that makes a grant application of the board's approval or disapproval of the application within sixty (60) days of the date of the application. The board's decision to approve or disapprove a grant application is final.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-15
Agreement; terms
Sec. 15. The board and each county for which a grant has been approved under this chapter shall enter into an agreement specifying the purposes for which the grant may be used. The terms of the agreement must be consistent with the purposes of this chapter.
As added by P.L.117-1989, SEC.1.



CHAPTER 12. HISTORIC BRIDGE MAINTENANCE GRANT

IC 8-14-12-2
"Historic bridge" defined
Sec. 2. As used in this chapter, "historic bridge" means a bridge that meets the following requirements:
(1) Is listed on:
(A) the National Register of Historic Places; or
(B) the register of Indiana historic sites and historic structures established under IC 14-21-1.
(2) Is not a covered bridge receiving funding for maintenance under IC 8-14-1-10.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-3
Requests for grants
Sec. 3. Before June 1 of each year, the county executive of a county having a historic bridge located on the county's road system may request a grant.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-4
Amount of grants
Sec. 4. Subject to the amount appropriated by the general assembly for historic bridge maintenance grants and not to exceed one hundred thousand dollars ($100,000) per state fiscal year, the annual grant amount for a county is one thousand two hundred fifty dollars ($1,250) for each historic bridge located on the county's road system.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-5
Distributions
Sec. 5. Before September 1 of each year and subject to available funding, the auditor of state shall, by warrant drawn on the treasurer of state, distribute from the state general fund to each county the total amount to which the county is entitled for a grant under this chapter.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-6
Commingling and accumulating money
Sec. 6. A county executive may commingle and accumulate money received under this chapter with money received under

IC 8-14-1-10 for the maintenance of covered bridges.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-7
Permitted uses
Sec. 7. A county executive shall use money received under this chapter only to maintain historic bridges or covered bridges in the county in a manner that the county executive determines.
As added by P.L.158-2001, SEC.1.



CHAPTER 14. MAJOR MOVES CONSTRUCTION FUND

IC 8-14-14-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.47-2006, SEC.5.

IC 8-14-14-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the major moves construction fund established by section 5 of this chapter.
As added by P.L.47-2006, SEC.5.

IC 8-14-14-4
"Transportation plan"
Sec. 4. As used in this chapter, "transportation plan" refers to the department's long range comprehensive transportation plan developed under IC 8-23-2-5.
As added by P.L.47-2006, SEC.5.

IC 8-14-14-5
Establishment of fund; administration
Sec. 5. (a) The major moves construction fund is established for the purpose of:
(1) funding projects, other than passenger or freight railroad systems as described in IC 8-15.7-2-14(a)(4), under IC 8-15.7 or IC 8-15-3;
(2) funding other projects in the department's transportation plan; and
(3) funding distributions under sections 6 and 7 of this chapter.
(b) The fund shall be administered by the department.
(c) Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as money is invested by the Indiana public retirement system under IC 5-10.3-5. However, the treasurer of state may not invest the money in the fund in equity securities. The treasurer of state may contract with investment management professionals, investment advisors, and legal counsel to assist in the investment of the fund and may pay the state expenses incurred under those contracts from the fund. Interest that accrues from these investments shall be deposited in the fund.
(d) The fund consists of the following: (1) Distributions to the fund from the toll road fund under IC 8-15.5-11.
(2) Distributions to the fund from the next generation trust fund under IC 8-14-15.
(3) Appropriations to the fund.
(4) Gifts, grants, loans, bond proceeds, and other money received for deposit in the fund.
(5) Revenues arising from:
(A) a tollway under IC 8-15-3 or IC 8-23-7-22; or
(B) a toll road under IC 8-15-2 or IC 8-23-7-23;
that the department designates as part of, and deposits in, the fund.
(6) Payments, other than payments for passenger or freight railroad systems as described in IC 8-15.7-2-14(a)(4), made to the authority or the department from operators under IC 8-15.7.
(7) Interest, premiums, or other earnings on the fund.
(e) The fund is considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise removed from the fund by the state board of finance, the budget agency, or any other state agency.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(g) Money in the fund must be appropriated by the general assembly to be available for expenditure.
As added by P.L.47-2006, SEC.5. Amended by P.L.203-2007, SEC.2; P.L.35-2012, SEC.95.

IC 8-14-14-6
Distributions from the fund
Sec. 6. (a) If the authority enters into a public-private agreement concerning the Indiana Toll Road under IC 8-15.5, the auditor of state shall make the following distributions from the fund for the indicated purposes:
(1) One hundred fifty million dollars ($150,000,000) to the treasurer of state for deposit in the motor vehicle highway account established by IC 8-14-1. Notwithstanding IC 8-14-1, on or before October 15, 2006, and on or before October 15, 2007, the auditor of state shall distribute seventy-five million dollars ($75,000,000) of the money deposited in the motor vehicle highway account under this subdivision to each of the counties, cities, and towns eligible to receive a distribution from the motor vehicle highway account under IC 8-14-1 and in the same proportion among the counties, cities, and towns as funds are distributed from the motor vehicle highway account under IC 8-14-1. The auditor of state:
(A) shall make the distributions required by this subdivision separately from distributions required by IC 8-14-1; and
(B) may not combine the distributions required by this subdivision with distributions required by IC 8-14-1.
Money distributed under this subdivision may be used only for

purposes that money distributed from the motor vehicle highway account may be expended under IC 8-14-1.
(2) The following amounts to the northwest Indiana regional development authority for deposit in the development authority fund established under IC 36-7.5-4-1:
(A) Forty million dollars ($40,000,000) during the state fiscal year beginning July 1, 2006. During the state fiscal year beginning July 1, 2006, the regional development authority must pay at least twenty million dollars ($20,000,000) of the distribution received under this clause to an airport authority that is carrying out an airport expansion project described in IC 36-7.5-2-1(2).
(B) Eighty million dollars ($80,000,000) to be distributed in installments of ten million dollars ($10,000,000) during the state fiscal year beginning July 1, 2007, and each of the seven (7) state fiscal years thereafter.
However, no distributions may be made under clause (B) until the development authority's comprehensive strategic development plan prepared under IC 36-7.5-3-4 has been reviewed by the budget committee and approved by the director of the office of management and budget. In addition, no distributions may be made under clause (B) during the state fiscal years beginning July 1, 2009, July 1, 2011, and July 1, 2013, unless the budget committee has reviewed the status of the plan and any changes to the plan.
(3) The following amounts to each of the following counties on or before September 15, 2006, for deposit in local major moves construction funds under IC 8-14-16:
(A) Forty million dollars ($40,000,000) to each county described in IC 8-14-16-1(1) through IC 8-14-16-1(5). However, if a county described in IC 8-14-16-1(3) becomes a member of the northwest Indiana regional development authority, the distribution to that county is twenty-five million dollars ($25,000,000) instead of forty million dollars ($40,000,000).
(B) Twenty-five million dollars ($25,000,000) to each county described in IC 8-14-16-1(6).
(C) Fifteen million dollars ($15,000,000) to each county described in IC 8-14-16-1(7).
(4) One hundred seventy-nine million dollars ($179,000,000) during the state fiscal year beginning July 1, 2006, to the state highway fund for use by the department for preliminary engineering, purchase of rights-of-way, or construction of highways, roads, and bridges. After review by the budget committee, and subject to the approval of the governor, the budget agency may augment this distribution from balances available in the fund.
(5) An amount sufficient to provide for the payments owed by the authority as a result of a written agreement entered into under IC 8-15.5-7-6 to fund reductions in, or refunds of, user

fees imposed on Class 2 vehicles, or to establish or replenish the reserves therefore, to the administration account of the toll road fund. The budget agency shall determine the amount of the distributions required to be made by this subdivision for each state fiscal year beginning with the state fiscal year ending June 30, 2007, and ending with the state fiscal year ending June 30, 2016.
(6) An amount sufficient to make any payments required by IC 5-10.3-6-8.9 as a result of a public-private agreement under IC 8-15.5.
(b) There is annually appropriated from the fund an amount sufficient to make any distributions required by subsection (a).
As added by P.L.47-2006, SEC.5.

IC 8-14-14-7
Additional distributions from the fund
Sec. 7. (a) In addition to any distributions required by section 6 of this chapter, money in the fund may be used for any of the following purposes:
(1) Except as provided in subsection (b), the payment of any obligation incurred or amounts owed by the authority, the department, or an operator under IC 8-15-2, IC 8-15-3, IC 8-15.5, or IC 8-15.7 in connection with the execution and performance of a public-private agreement under IC 8-15.5 or IC 8-15.7, including establishing reserves.
(2) Lease payments to the authority, if money for those payments is specifically appropriated by the general assembly.
(3) Distributions to the treasurer of state for deposit in the state highway fund, for the funding of any project in the department's transportation plan.
(b) Money in the fund may not be used for the payment of an obligation incurred or amounts owed by the authority, the department, or an operator under IC 8-15.7 in connection with a public-private agreement under IC 8-15.7 concerning a passenger or freight railroad system as described in IC 8-15.7-2-14(a)(4).
As added by P.L.47-2006, SEC.5. Amended by P.L.203-2007, SEC.3.

IC 8-14-14-8
Allocation of distributions for certain projects
Sec. 8. (a) The total amount of distributions from the fund for projects or purposes that benefit a county traversed by the Indiana Toll Road may not be less than thirty-four percent (34%) of:
(1) the money that is transferred to the fund from the toll road fund under IC 8-15.5-11; plus
(2) the amount initially set aside in the administration account of the toll road fund to establish an escrow account to implement a written agreement entered into under IC 8-15.5-7-6 to fund reductions in, or refunds of, user fees imposed on Class 2 vehicles.
(b) The budget agency shall determine the amount of distributions

required by this section. In making the determination, the budget agency shall include the following amounts:
(1) Amounts distributed to counties traversed by the Indiana Toll Road under section 6(a)(1) of this chapter.
(2) Money distributed to the northwest Indiana regional development authority under this chapter.
(3) Money distributed under section 6(a)(3) of this chapter.
(4) Projects carried out by the department in counties traversed by the Indiana Toll Road and funded with money distributed under section 6(a)(4) of this chapter.
(5) The amount initially set aside in the administration account of the toll road fund to establish an escrow account to implement a written agreement entered into under IC 8-15.5-7-6 to fund reductions in, or refunds of, user fees imposed on Class 2 vehicles.
(6) Money transferred to the administration account of the toll road fund under section 6(a)(5) of this chapter.
(7) Payments to the Indiana public retirement system required by section 6(a)(6) of this chapter.
As added by P.L.47-2006, SEC.5. Amended by P.L.35-2012, SEC.96.



CHAPTER 15. NEXT GENERATION TRUST FUND

IC 8-14-15-2
"Trust"
Sec. 2. As used in this chapter, "trust" refers to the next generation trust fund established under this chapter.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-3
"Trustee"
Sec. 3. As used in this chapter, "trustee" refers to the trustee of the trust designated under section 7 of this chapter.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-4
Establishment of trust
Sec. 4. (a) The authority shall establish a next generation trust fund to hold title to proceeds transferred to the trust under IC 8-15.5-11 to be used exclusively for the provision of highways, roads, and bridges for the benefit of the people of Indiana and the users of those facilities.
(b) The trust shall be established as a charitable trust, separate from the state, but for the benevolent public purpose provided in this section.
(c) The trust consists of the proceeds transferred to the trust under IC 8-15.5-11 and any income that accrues from the investment of these proceeds.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-5
Trust agreement
Sec. 5. The chairman of the authority shall enter into a trust agreement on behalf of the authority with the treasurer of state in conformity with IC 30-4-2-1. Any provision of the trust agreement entered into under this section that is inconsistent with the provisions or intent of this chapter is void and of no further force or effect.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-6
Irrevocable status of trust
Sec. 6. A trust established under this chapter must be an irrevocable trust and may not be revoked or terminated by the authority or any other person, nor may it be amended or altered by

the authority or any other person. However, the terms of the trust must provide that the trust terminates when no funds remain in the trust.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-7
Treasurer of state to act as trustee
Sec. 7. The treasurer of state shall act as the trustee of the trust.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-8
Duties of trustee
Sec. 8. (a) The trustee shall:
(1) administer and manage the trust;
(2) invest the money in the trust; and
(3) deposit in the trust any interest that accrues from the investment of these funds.
(b) Notwithstanding IC 5-13, the trustee shall invest the money in the trust not currently needed to meet the obligations of the trust in the same manner as money is invested by the Indiana public retirement system under IC 5-10.3-5. However, the trustee may not invest the money in the trust in equity securities. The trustee shall also comply with the prudent investor rule set forth in IC 30-4-3.5. The trustee may contract with investment management professionals, investment advisors, and legal counsel to assist in the investment of the trust and may pay the state expenses incurred under those contracts from the trust.
(c) IC 4-9.1-1-8 and IC 4-9.1-1-9 do not apply to a trust established under this chapter.
(d) Money in the trust at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.47-2006, SEC.6. Amended by P.L.35-2012, SEC.97.

IC 8-14-15-9
Application of trust code
Sec. 9. IC 30-4 (trust code) applies to a trust established under this chapter.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-10
Distributions from trust
Sec. 10. (a) The principal of the trust may not be diminished during the term of the trust.
(b) The income that accrues from investment of the trust shall be deposited in the trust.
(c) On March 15, 2011, March 15, 2016, and March 15 every five (5) years thereafter, the treasurer of state shall transfer all interest accruing to the trust to the major moves construction fund.
As added by P.L.47-2006, SEC.6.
IC 8-14-15-11
Access to annual report; petition for accounting
Sec. 11. The report required under IC 30-4-5-12 is a public record. The attorney general may petition for an accounting as permitted by IC 30-4-5-12.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-12
Petition for remedies
Sec. 12. (a) This section applies if a person does any of the following with respect to a trust created under this chapter:
(1) Commits a breach of the trust.
(2) Violates the mandate of the trust or trust agreement.
(3) Violates a duty imposed by this chapter, the trust agreement, or IC 30-4.
(b) The attorney general may petition a court to impose one (1) or more of the remedies described in IC 30-4-5.5-1.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-13
Examination of records by state board of accounts
Sec. 13. Any records, files, or documents relating to the trust may be examined by the state board of accounts at a time selected by the state board of accounts. The trustee shall upon request of the state board of accounts:
(1) produce and submit any records, files, or documents related to the trust; and
(2) assist in every way the state board of accounts in its work in making an examination.
As added by P.L.47-2006, SEC.6.



CHAPTER 16. LOCAL MAJOR MOVES CONSTRUCTION FUNDS

IC 8-14-16-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a local major moves construction fund established under section 4 of this chapter.
As added by P.L.47-2006, SEC.7.

IC 8-14-16-3
Distributions by county auditor
Sec. 3. Money distributed to a county described in section 1 of this chapter from the major moves construction fund under IC 8-14-14-6(a)(3) shall be distributed by the county auditor among the county and each of the cities and towns in the county that is eligible to receive a distribution from the motor vehicle highway account under IC 8-14-1, in the same proportion among the county, cities, and towns as funds are distributed from the motor vehicle highway account under IC 8-14-1.
As added by P.L.47-2006, SEC.7.

IC 8-14-16-4
Establishment of funds Sec. 4. (a) Each county, city, or town that receives a distribution under section 3 of this chapter shall establish a local major moves construction fund.
(b) The fund consists of money distributed to the county, city, or town from the major moves construction fund under section 3 of this chapter.
(c) The fiscal officer of the county, city, or town shall administer the fund.
(d) Subject to subsection (f), the fiscal body of the county, city, or town may appropriate money in the fund for a purpose described in section 5 of this chapter. The appropriations of money in the fund must be included as a part of the annual budget for the calendar year in accordance with IC 6-1.1-17.
(e) Money remaining in the fund at the end of a particular calendar year remains in the fund and does not revert to any other fund.
(f) A county fiscal body must consult with the county executive before making an appropriation under this section.
As added by P.L.47-2006, SEC.7.

IC 8-14-16-5
Uses of money in fund
Sec. 5. Money in the fund may be expended only for the following purposes:
(1) Construction of highways, roads, and bridges.
(2) In a county that is a member of the northwest Indiana regional development authority, or in a city or town located in such a county, any purpose for which the regional development authority may make expenditures under IC 36-7.5.
(3) Providing funding for economic development projects (as defined in IC 6-3.5-7-13.1(c)(1) or IC 6-3.5-7-13.1(c)(2)(A) through IC 6-3.5-7-13.1(c)(2)(K)).
(4) Matching federal grants for a purpose described in this section.
(5) Providing funding for interlocal agreements under IC 36-1-7 for a purpose described in this section.
(6) Providing the county's, city's, or town's contribution to a regional development authority established under IC 36-7.6-2-3.
As added by P.L.47-2006, SEC.7. Amended by P.L.232-2007, SEC.6.



CHAPTER 17. ALTERNATIVE TRANSPORTATION CONSTRUCTION FUND

IC 8-14-17-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.203-2007, SEC.4.

IC 8-14-17-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the alternative transportation construction fund established by section 4 of this chapter.
As added by P.L.203-2007, SEC.4.

IC 8-14-17-4
Fund established; administration and sources
Sec. 4. (a) The alternative transportation construction fund is established for the purpose of:
(1) funding projects under IC 8-15.7 for passenger and freight railroad systems as described in IC 8-15.7-2-14(a)(4); and
(2) funding distributions under section 5 of this chapter.
(b) The fund shall be administered by the department.
(c) Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as money is invested by the Indiana public retirement system under IC 5-10.3-5. However, the treasurer of state may not invest the money in the fund in equity securities. The treasurer of state may contract with investment management professionals, investment advisers, and legal counsel to assist in the investment of the fund and may pay the state expenses incurred under those contracts from the fund. Interest that accrues from these investments shall be deposited in the fund.
(d) The fund consists of the following:
(1) Appropriations to the fund.
(2) Gifts, grants, loans, bond proceeds, and other money received for deposit in the fund.
(3) Payments made to the authority or the department from operators under IC 8-15.7 concerning passenger and freight railroad systems as described in IC 8-15.7-2-14(a)(4).
(4) Interest, premiums, or other earnings on the fund.
(e) The fund is considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise

removed from the fund by the state board of finance, the budget agency, or any other state agency.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(g) Money in the fund must be appropriated by the general assembly to be available for expenditure.
As added by P.L.203-2007, SEC.4. Amended by P.L.35-2012, SEC.98.

IC 8-14-17-5
Uses of fund
Sec. 5. Money in the fund may be used for any of the following purposes:
(1) The payment of any obligation incurred or amounts owed by the authority, the department, or an operator under IC 8-15.7 in connection with the execution and performance of a public-private agreement under IC 8-15.7 for a passenger or freight railroad system as described in IC 8-15.7-2-14(a)(4).
(2) Lease payments to the authority, if money for those payments is specifically appropriated by the general assembly.
As added by P.L.203-2007, SEC.4.






ARTICLE 14.5. LEASE FINANCING FOR TRANSPORTATION SYSTEMS

CHAPTER 1. LEGISLATIVE FINDINGS OF FACT

IC 8-14.5-1-2
Supplemental and additional powers conferred by article
Sec. 2. This article provides an additional and alternative method for doing the things authorized by this article, and is supplemental and additional to powers conferred by other laws and not in derogation of any other powers.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-1-3
Liberal construction
Sec. 3. This article is necessary for the welfare of the state and its inhabitants and shall be liberally construed to effect the purposes of this article.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-1-4
Application of article to the authority
Sec. 4. This article:
(1) applies to the authority only when acting for the purposes set forth in this article; and
(2) does not apply to the authority when acting under any other statute for any other purpose.
As added by P.L.235-2005, SEC.113.



CHAPTER 2. DEFINITIONS

IC 8-14.5-2-2
Authority
Sec. 2. "Authority" refers to the Indiana finance authority established under IC 4-4-11.
As added by P.L.68-1988, SEC.12. Amended by P.L.235-2005, SEC.114.

IC 8-14.5-2-3
Bonds
Sec. 3. "Bonds" refers to bonds of the authority issued under IC 8-14.5-6 or IC 8-14.5-7.
As added by P.L.68-1988, SEC.12. Amended by P.L.246-2005, SEC.80.

IC 8-14.5-2-4
Capitalized interest
Sec. 4. "Capitalized interest" means interest cost on bonds or notes before and during the period of construction of the project for which the bonds or notes were issued, and for a period not to exceed one (1) year after completion of construction.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-5
Construction
Sec. 5. "Construction" means the construction, acquisition, reconstruction, improvement, and extension of a project.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-6
Costs
Sec. 6. "Costs" as applied to any project includes any item or cost of a capital nature incurred in the construction of a project, including:
(1) the cost of construction;
(2) the cost of acquisition of all land, rights-of-way, property, rights, easements, and any other legal or equitable interests acquired by the authority for the construction, including the cost of any relocations incident to the acquisition;
(3) the cost of demolishing or removing any buildings, structures, or improvements on property acquired by the authority including the cost of: (A) acquiring any property to which the buildings, structures, or improvements may be moved; or
(B) acquiring any property which may be exchanged for property acquired by the authority;
(4) financing charges;
(5) costs of issuance of bonds or notes, including costs of credit enhancement, such as bond or note insurance;
(6) remarketing or conversion fees;
(7) bond or note discount;
(8) capitalized interest;
(9) the cost of funding any reserves to secure the payment of bonds or notes;
(10) engineering and legal expenses, costs of plans, specifications, surveys, estimates, and any necessary feasibility studies;
(11) other expenses necessary or incident to determining the feasibility or practicability of constructing any project;
(12) administrative expenses of the authority or the department relating to any project financed by bonds or notes;
(13) reimbursement of the department for:
(A) any cost, obligation, or expense incurred by the department relating to a project;
(B) advances relating to a project from the department to the authority for surveys, borings, preparation of plans and specifications, or engineering services; or
(C) any other cost of construction incurred by the department or paid from advances; and
(14) other expenses the authority finds necessary or incident to the construction of the project, the financing of the construction, and the placing of the project in operation.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-7
Department
Sec. 7. "Department" refers to the Indiana department of transportation established under IC 8-23-2.
As added by P.L.68-1988, SEC.12. Amended by P.L.18-1990, SEC.125.

IC 8-14.5-2-8
Notes
Sec. 8. "Notes" refers to notes of the authority issued under IC 8-14.5-6 or IC 8-14.5-7 and includes any evidences of indebtedness of the authority except bonds.
As added by P.L.68-1988, SEC.12. Amended by P.L.246-2005, SEC.81.

IC 8-14.5-2-9
Project
Sec. 9. "Project" means any: (1) express highway;
(2) superhighway;
(3) state highway;
(4) public highway;
(5) road;
(6) street;
(7) motorway;
(8) bridge;
(9) tunnel;
(10) overpass;
(11) underpass;
(12) interchange;
(13) entrance;
(14) approach; or
(15) other public way;
that the authority considers necessary or desirable for the operation of transportation systems. "Project" includes all land, rights-of-way, property, rights, easements, materials, and legal or equitable interests that may be acquired by the authority for the construction of the project.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-10
Property owner
Sec. 10. "Property owner" means all individuals, copartnerships, associations, governmental units or entities, corporations, limited liability companies, or other legal entities having any title or interest in any land, rights-of-way, property, rights, easements, or legal or equitable interests that may be acquired by the authority.
As added by P.L.68-1988, SEC.12. Amended by P.L.8-1993, SEC.142.

IC 8-14.5-2-11
Public thoroughfares
Sec. 11. "Public thoroughfares" means any facilities for the movement of vehicular traffic owned by any governmental entity other than the state.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-12
Transportation systems
Sec. 12. "Transportation systems" means any facilities for the movement of vehicular traffic owned, leased, or operated by the state or the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-13
Weighted average life
Sec. 13. "Weighted average life" of an issue of bonds or notes means: (1) the sum of the products of the face amount of each maturity and the number of years to maturity (determined separately for each maturity and by taking into account mandatory sinking fund redemptions); divided by
(2) the face amount of the entire issue of bonds or notes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-14
Weighted average useful life
Sec. 14. "Weighted average useful life" of a project or projects means:
(1) the sum of the products of the cost of each asset comprising the project or projects and the useful life of the respective asset; divided by
(2) the total cost of all the assets comprising the project or projects.
For purposes of this computation, the useful life of land is fifty (50) years. The useful life of all other assets comprising the project shall be conclusively evidenced by a certificate of the department based on its experience in maintaining transportation systems. The weighted average useful life of any project shall be determined as of the later of the date on which the project is expected to be placed in service and the date on which the bonds or notes are issued.
As added by P.L.68-1988, SEC.12.



CHAPTER 3. GENERAL PROVISIONS

IC 8-14.5-3-2
Project financing
Sec. 2. The authority may finance projects in accordance with this article.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-3
Cooperative agreements
Sec. 3. The authority may exercise any powers provided under this article in participation or cooperation with any governmental entity, including the department, and enter into any contracts to facilitate that participation or cooperation without compliance with any other statute.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-4
Payment of transportation system costs
Sec. 4. The authority may pay the cost of construction of a project or of owning or leasing transportation systems from any funds available to the authority under this article or any other law.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-5
Transfer of property rights
Sec. 5. The authority may sell, transfer, lease, or otherwise convey any land, rights-of-way, property, rights, easements, or legal or equitable interest it considers necessary or convenient for carrying out the provisions of this article, including disposal of unused or surplus property.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-6
Acquisition of property rights
Sec. 6. The authority may acquire by purchase, whenever it considers a purchase expedient, any land, rights-of-way, property, rights, easements, or other legal or equitable interests as it considers necessary or convenient for the construction and operation of any project. A purchase under this section shall be made upon the terms and at the price agreed upon between the authority and the property owner. However, the authority shall take title to the property in the

name of the state.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-7
Contracts and agreements
Sec. 7. The authority may make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this article or any other law. These contracts or agreements are not subject to any approvals other than the approval of the authority and may be for any term of years and contain any terms that are considered reasonable by the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-8
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 8-14.5-3-9
Grants
Sec. 9. The authority may receive and accept from any federal or state agency grants for or in aid of the construction of any project and repay any grant to the authority or to the department from a federal agency if the repayment is necessary to free the authority from restrictions which the authority determines to be in the public interest to remove. Any repayment under this section shall be made from funds available to the authority at the time the repayment is required and shall be made in a way that does not impair any contract between the authority and the owners of its bonds or notes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-10
Gifts and bequests
Sec. 10. The authority may accept gifts, devises, bequests, grants, appropriations, revenue sharing, other financing and assistance, and any other aid from any source and agree to and comply with conditions attached to the aid.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-11
Transfer of projects to authority
Sec. 11. The authority may accept the transfer of any project or transportation system to the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-12
Appropriation; relocation of appropriated facilities
Sec. 12. (a) Except as provided in subsection (b), the authority may, in the manner provided by IC 8-23-7, acquire by appropriation any land, rights-of-way, property, rights, easements, or other legal or

equitable interests necessary or convenient for the construction or the efficient operation of any project. However, compensation for the property taken shall first be made in money as provided by law.
(b) The authority may take or disturb property or facilities that:
(1) belong to any public utility or to a common carrier engaged in interstate commerce;
(2) are required for the proper and convenient operation of the public utility or common carrier; and
(3) are not located within the limits of existing transportation systems or projects being constructed under this article;
only if provision is made for the restoration, relocation, or duplication of the property or facilities elsewhere at the cost of the authority.
As added by P.L.68-1988, SEC.12. Amended by P.L.18-1990, SEC.126.

IC 8-14.5-3-13
Necessary and proper acts
Sec. 13. The authority may do all things necessary or proper to carry out this article.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-14
Transfers from state to authority; advertising and bids
Sec. 14. The state, acting through the governor, may convey, transfer, lease, or sell, with or without consideration, real property of any nature (including buildings, structures, improvements, land, rights-of-way, easements, and legal or equitable interests) title to which is held in the name of the state, to the authority, without being required to advertise or solicit bids or proposals, in order to accomplish the governmental purposes of this article.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-3-15
Tax exemption
Sec. 15. All property of the authority is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or any political subdivision of the state.
As added by P.L.68-1988, SEC.12.



CHAPTER 4. CONTRACTS WITH THE DEPARTMENT

IC 8-14.5-4-2
Mandatory contract provisions
Sec. 2. A contract under this chapter must:
(1) provide for the construction and ownership of the project; and
(2) describe the project or projects, setting forth in general terms principal features such as geographic location, widths of rights-of-way, number of lanes in each direction, width of traffic lanes, widths of shoulders, location and nature of tunnels, overpasses, underpasses, interchanges, bridges, approaches, and connecting highways.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-4-3
Permissive contract provisions
Sec. 3. The contract may include the following:
(1) Provisions for payment by the authority to the department of all costs incurred by the department in the performance of the contracts, including all costs of construction, salaries, wages, and associated costs of department personnel attributable to performance of the contract.
(2) Other terms and conditions that the authority and the department consider appropriate.
As added by P.L.68-1988, SEC.12.



CHAPTER 5. LEASES WITH THE DEPARTMENT

IC 8-14.5-5-2
Mandatory lease provisions
Sec. 2. (a) A lease entered into under this section must include the following:
(1) A statement that the term of the lease is for a period coextensive with the biennium used for state budgetary and appropriation purposes with a fractional period when the lease begins, if necessary.
(2) A statement that the term of the lease is extended from biennium to biennium, with the extensions not to exceed a lease term of twenty-five (25) years, unless either the authority or the department gives notice of nonextension at least six (6) months before the end of a biennium, in which event the lease expires at the end of the biennium in which the notice is given.
(3) A provision plainly stating that the lease does not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation, and that lease rentals are payable by the department solely from biennial appropriations, for the actual use or availability for use of projects provided by the authority, with payment commencing no earlier than the time the use or availability commences.
(4) Provisions requiring the department to pay rent at times and in amounts sufficient to pay in full:
(A) the debt service payable under the terms of any bonds or notes issued by the authority and outstanding with respect to any project, including any required additions to reserves for the bonds or notes maintained by the authority; and
(B) additional rent as provided by the lease;
subject to appropriation of money to pay lease rentals.
(5) Provisions requiring the department to operate and maintain the project or projects during the term of the lease.
(6) A provision in each master lease for two (2) or more projects requiring that each project added to the master lease shall be covered by a supplemental lease describing the

particular project, stating the additional rental payable and providing that all lease covenants, including the obligation to pay the original and additional rent under any supplement, shall be unitary and include all projects covered, whether by the master lease or a supplemental lease.
(b) A lease entered into under this section may contain other terms and conditions that the authority and the department consider appropriate.
(c) The department shall request an appropriation for payment of lease rentals on any lease entered into under this section in writing at a time sufficiently in advance of the date for payment of the lease rentals so that an appropriation may be made in the normal state budgetary process.
(d) If the department fails at any time to pay to the authority when due any lease rentals on any lease under this section, the chairman of the authority shall immediately report the unpaid amount in writing to the governor and in an electronic format under IC 5-14-6 to the general assembly.
As added by P.L.68-1988, SEC.12. Amended by P.L.28-2004, SEC.73.

IC 8-14.5-5-3
Mandatory lease provisions
Sec. 3. (a) A lease entered into under this section must include the following:
(1) The term of the lease, which may not exceed weighted average useful life of the project or projects.
(2) A provision plainly stating that the lease does not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation, and that lease rentals are payable by the department solely for the annual use or availability for use of projects provided by the authority, with payment commencing no earlier than the time the use or availability commences.
(3) Provisions requiring the department to pay rent at times and in amounts sufficient to pay in full the following:
(A) The debt service payable under the terms of any bonds or notes issued by the authority and outstanding with respect to any project, including any required additions to reserves for the bonds or notes maintained by the authority.
(B) Additional rent as provided by the lease.
(4) Provisions requiring the department to operate and maintain the project or projects during the term of the lease.
(5) A provision in each master lease for two (2) or more projects requiring that each project added to the master lease shall be covered by a supplemental lease describing the particular project, stating the additional rental payable and providing that all lease covenants, including the obligation to pay the original and additional rent under any supplement, shall be unitary and include all projects covered, whether by the

master lease or a supplemental lease.
(b) A lease entered into under this section may contain other terms and conditions that the authority and the department consider appropriate.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-5-4
Sale or conveyance of transportation system
Sec. 4. The department may sell, transfer, or convey by any means any transportation system to the authority through negotiation of a lease. The department may lease any existing transportation system or property under its control to the authority for construction of a project, which project may be leased to the department.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-5-5
Payment from revenues; lease rentals; grant anticipation revenue bonds
Sec. 5. The department shall pay lease rentals for leases entered into under this chapter and securing bonds issued under IC 8-14.5-6 from revenues transferred to the state highway road construction and improvement fund or the crossroads 2000 fund before making any other disbursements from those funds. The department shall pay lease rentals for leases entered into under this chapter and for securing grant anticipation revenue bonds or notes issued under IC 8-14.5-7 from federal highway revenues (as defined in IC 8-14.5-7-2) transferred to the grant anticipation fund before making any other disbursements from the grant anticipation fund.
As added by P.L.68-1988, SEC.12. Amended by P.L.260-1997(ss), SEC.53; P.L.246-2005, SEC.82.



CHAPTER 6. ISSUANCE OF BONDS AND NOTES

IC 8-14.5-6-2
Approval; identification of funding objectives
Sec. 2. (a) Before the issuance of bonds or notes, the authority must receive the approval of:
(1) the commissioner of the Indiana department of transportation; and
(2) the budget agency.
(b) Before the issuance of bonds or notes, the department shall identify:
(1) the project or projects to be financed from the proceeds of the bonds or notes; or
(2) the project or projects proposed to be financed from the proceeds of the bonds or notes, the projected cost and useful life of which will form a basis upon which the authority may reasonably determine that the limitations in sections 3 and 5(b) of this chapter will be complied with if the proposed project or projects are financed from the bonds or notes.
As added by P.L.68-1988, SEC.12. Amended by P.L.112-1989, SEC.4; P.L.260-1997(ss), SEC.55.

IC 8-14.5-6-3
Weighted average useful life of project; term of bonds and interest
Sec. 3. (a) The construction of a project may not be financed under this article if at the time the lease with respect to the project is initially entered into the weighted average useful life of the project is less than five (5) years.
(b) For purposes of this section and section 5 of this chapter, a certificate of the department as to the weighted average useful life of the project is conclusive with respect to the matters contained in the certificate.
(c) If any bonds or notes bear interest at a variable or adjustable rate, lease rentals under any lease or leases attributable to debt service shall be fixed over the term of the lease or leases based on the fair and reasonable value of the project or projects leased. As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-4
Notice of bond issue; publication; time for contesting validity; subsequent leases
Sec. 4. (a) Before issuing a series of bonds or notes, the authority shall publish a notice of its determination to issue the bonds or notes. The notice shall be published one (1) time in two (2) newspapers published and of general circulation in the city of Indianapolis.
(b) No action to contest the validity of:
(1) any contract entered into by the department and the authority before the bonds or notes are issued;
(2) any lease entered into by the department and the authority before the bonds or notes are issued to secure a series of bonds or notes; or
(3) a series of bonds or notes issued by the authority;
may be brought after the fifteenth day following publication of the notice required by subsection (a).
(c) If a lease or contract is entered into under this chapter after bonds or notes relating to the lease or contract are issued, the authority may publish notice of execution of the lease or contract as set forth in subsection (a). No action to contest the validity of such a lease or contract may be brought after the fifteenth day following publication of the notice.
(d) If an action challenging a lease, contract, bonds, or notes is not brought within the time prescribed by this section, the lease, contract, bonds, or notes shall be conclusively presumed to be fully authorized and valid under the laws of the state and any person or entity is estopped from further questioning the authorization, validity, execution, delivery, or issuance of the contract, lease, bonds or notes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-5
Bond and note provisions; weighted average life
Sec. 5. (a) The bonds or notes must indicate on their face:
(1) the maturity date or dates, as determined under subsection (b);
(2) the interest rate or rates (whether fixed, variable, or a combination of fixed or variable) or the manner in which the interest rate or rates will be determined if variable or adjustable rates are used;
(3) registration privileges and place of payment, including provisions for book entry obligations as set forth in IC 5-1-15;
(4) the conditions and terms under which the bonds or notes may be redeemed or prepaid before maturity; and
(5) their source of payment as set forth in section 10 of this chapter.
(b) The weighted average life of the bonds or notes may not exceed the sum of:
(1) the weighted average useful life of the project or projects to

be financed from the proceeds of the bonds or notes; plus
(2) the period of construction of the project or projects.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-6
Manual or facsimile signatures; seal
Sec. 6. The bonds or notes:
(1) shall be executed by the manual or facsimile signature of the chairman or vice chairman of the authority;
(2) shall be attested by the manual or facsimile signature of the public finance director;
(3) shall be imprinted or impressed with the seal of the authority by any means;
(4) may be authenticated by a trustee, registrar, or paying agent; and
(5) constitute valid and binding obligations of the authority, even if the chairman, vice chairman, or public finance director whose manual or facsimile signature appears on the bonds or notes no longer holds that office.
As added by P.L.68-1988, SEC.12. Amended by P.L.162-2007, SEC.31.

IC 8-14.5-6-7
Negotiable instrument nature of bonds or notes
Sec. 7. The bonds or notes, when issued, have all the qualities of negotiable instruments, subject to provisions for registration, under IC 26 and are incontestable in the hands of a bona fide purchaser or owner of the bonds or notes for value.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-8
Public or negotiated sale
Sec. 8. The bonds or notes may be sold by the authority at a public or a negotiated sale at a time or times determined by the authority and at a premium or discount as determined by the authority. In determining the amount of bonds or notes to be issued and sold, the authority may include the costs of construction or of refunding bonds or notes, including reasonable debt service reserves, and all other expenses necessary or incident to the construction of the project, a refunding, or the issuance of the bonds or notes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-9
Appropriated purpose of proceeds; maturities
Sec. 9. The proceeds of the bonds or notes are appropriated for the purpose for which the bonds or notes may be issued and the proceeds shall be deposited and disbursed in accordance with any provisions and restrictions that the authority may provide in the resolution or trust agreement authorizing the issuance of the bonds or notes. The maturities of the bonds or notes, the rights of the owners, and the

rights, duties, and obligations of the authority are governed in all respects by this article and the resolution or trust agreement.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-10
Bonds or notes of authority not state indebtedness; funds from which payable
Sec. 10. The bonds or notes:
(1) constitute the corporate obligations of the authority;
(2) do not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation; and
(3) are payable solely as to both principal and interest from:
(A) the revenues from a lease to the department, if any;
(B) proceeds of bonds or notes, if any; or
(C) investment earnings on proceeds of bonds or notes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-11
Enforcement of article and undertaking
Sec. 11. The provisions of this article and the covenants and undertakings of the authority as expressed in any proceedings preliminary to or in connection with the issuance of the bonds or notes may be enforced, subject to the provisions of any resolution or trust agreement, by a bond or note owner by action for injunction or mandamus against the authority or any officer, agent, or employee of the authority. However, no action for monetary judgment may be brought against the state for any violations of this article or for payment of the bonds or notes of the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-12
Tax exemption
Sec. 12. All bonds or notes issued under this article are issued by a body corporate and politic of this state, but not a state agency, and for an essential public and governmental purpose. The bonds and notes, the interest on the bonds and notes, the proceeds received by an owner from the sale of the bonds or notes to the extent of the owner's cost of acquisition, proceeds received upon redemption for maturity, proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.68-1988, SEC.12. Amended by P.L.21-1990, SEC.40; P.L.254-1997(ss), SEC.14.

IC 8-14.5-6-13
Bonds and notes as legal investment
Sec. 13. Notwithstanding any other law, all financial institutions, investment companies, insurance companies, insurance associations,

executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds or notes issued under this chapter.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-14
Security registration exemption
Sec. 14. Bonds or notes issued under this chapter are exempt from the registration requirements of IC 23-19 and any other state securities registration statutes.
As added by P.L.68-1988, SEC.12. Amended by P.L.27-2007, SEC.7.

IC 8-14.5-6-15
Pledges
Sec. 15. A pledge of lease rentals, proceeds of bonds or notes, investment earnings on those proceeds, or other money pledged by the authority is binding from the time the pledge is made. Lease rentals, proceeds of bonds or notes, investment earnings on those proceeds, or other money pledged by the authority and thereafter received by the authority or its trustee or fiduciary is immediately subject to the lien of the pledge without any further act, and the lien of the pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, regardless of whether the parties have notice of the lien. A resolution, trust agreement, or any other instrument by which a pledge is created is required to be filed or recorded only in the records of the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-16
Insurance or guaranty of payment
Sec. 16. The authority may obtain from a department or agency of the state or of the United States, or from a nongovernmental insurer, available insurance or guaranty for the payment or repayment of interest or principal, or both, or any part of interest or principal, or any debt service reserve funds, on bonds or notes issued by the authority, or on securities purchased or held by the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-17
Credit enhancement or liquidity support agreements
Sec. 17. The authority may enter into agreements with an entity to provide credit enhancement or liquidity support for any bonds or notes issued by the authority, or for any debt service reserves securing any bonds or notes, with terms that are reasonable and proper, in the discretion of the authority, and not in violation of law. The authority may execute and deliver notes to evidence its obligation to make payments under such an agreement, but these notes must conform to the provisions of this article in all respects.
As added by P.L.68-1988, SEC.12.
IC 8-14.5-6-18
Service agreements with financial institutions
Sec. 18. The authority may enter into agreements or contracts with any financial institution as may be necessary, desirable, or convenient in the opinion of the authority for rendering services in connection with:
(1) the care, custody, or safekeeping of securities or other investments held or owned by the authority;
(2) the payment or collection of amounts payable as to principal or interest; and
(3) the delivery to the authority of securities or other investments purchased or sold by it.
The authority may also, in connection with any of the services rendered by a financial institution as to custody and safekeeping of its securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements as, in the opinion of the authority, is necessary or desirable.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-19
Trust agreements or resolutions
Sec. 19. (a) In the discretion of the authority, any bonds and notes issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company in Indiana. Such a trust agreement may also provide for a cotrustee, which may be any trust company or bank in Indiana or another state.
(b) The trust agreement or the resolution providing for the issuance of the bonds or notes may contain provisions for protecting and enforcing the rights and remedies of the owners of bonds or notes as may be reasonable and proper, in the discretion of the authority, and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the owners of any bonds or notes of the trustee and may restrict the individual right of action by the owners.
(d) Any trust agreement or resolution may contain other provisions that the authority considers reasonable and proper for the security of the owners of bonds or notes.
(e) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from money pledged or assigned to the payment of the principal of and interest on bonds or notes or from any other funds available to the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-20
Authority purchase of its own bonds or notes
Sec. 20. The authority may purchase bonds or notes of the authority out of its funds or money available for the purchase of its own bonds or notes. The authority may hold, cancel, or resell the bonds or notes subject to, and in accordance with, agreements with

owners of its bonds or notes. Unless cancelled, bonds or notes so held shall be considered to be held for resale or transfer and the obligation evidenced by the bonds or notes shall not be considered to be extinguished.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-21
Investment of authority funds
Sec. 21. Funds or money held by the authority under any trust agreement or resolution may be invested pending disbursement as provided in the trust agreement or the resolution. Such an investment is not restricted by or subject to the provisions of any other law.
As added by P.L.68-1988, SEC.12.



CHAPTER 7. GRANT ANTICIPATION REVENUE BONDS AND NOTES

IC 8-14.5-7-2
"Federal highway revenues"
Sec. 2. As used in this chapter, "federal highway revenues" means:
(1) money and obligation authority apportioned or allocated, or anticipated to be apportioned or allocated in the current federal fiscal year or a future federal fiscal year, to Indiana by the United States Department of Transportation under 23 U.S.C., as amended, for use on a highway improvement project; or
(2) other federal money that may be used for a highway improvement project and is available or anticipated to be available in the current federal fiscal year or a future federal fiscal year.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-3
"Grant anticipation revenue bond"
Sec. 3. As used in this chapter, "grant anticipation revenue bond" or "grant anticipation revenue note" means a bond or note, respectively, secured by lease rentals relating to highway improvement projects and anticipated to be paid from federal highway revenues deposited in the grant anticipation fund.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-4
"Highway improvement project"
Sec. 4. As used in this chapter, "highway improvement project" means a highway project for which the department may use federal highway revenues.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-5
Issuance of grant anticipation revenue bonds or notes
Sec. 5. The authority may, by resolution, before July 1, 2009, issue grant anticipation revenue bonds or notes for any purpose that is authorized by IC 8-14.5-6 and for which the department may use federal highway revenues.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-6 Revenue declaration
Sec. 6. (a) Before grant anticipation revenue bonds or notes may be issued under this chapter, the department shall prepare a revenue declaration that includes the department's determination that the amount of federal highway revenues received by the state in a particular state fiscal year will exceed the amount specified in subsection (c)(2) by at least eighteen percent (18%). Grant anticipation revenue bonds or notes may not be issued under this chapter unless the department makes the determination required under this subsection.
(b) The revenue declaration prepared under this section must provide a specified amount or percentage of federal highway revenues received by the state during a state fiscal year to be deposited in the grant anticipation fund and the number of years the deposits shall be made. A revenue declaration prepared under this section is subject to approval of the budget agency and the authority.
(c) The total amount of lease rentals securing grant anticipation revenue bonds or notes issued under this chapter and scheduled to be paid during any state fiscal year, determined as of the date of issuance of each series of grant anticipation revenue bonds or notes, may not exceed an amount equal to twenty-five percent (25%) of the remainder of:
(1) the total amount of federal highway revenues apportioned or allocated to the department during the federal fiscal year immediately preceding the state fiscal year in which the series of bonds or notes is issued; minus
(2) seven hundred thirty-four million eight hundred fifty thousand three hundred ninety dollars ($734,850,390), which is the total amount of federal highway revenues apportioned or allocated to the department during the federal fiscal year beginning October 1, 2003, and ending September 30, 2004.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-7
Maximum term of bonds and notes
Sec. 7. The term of grant anticipation revenue bonds or notes may not exceed twelve (12) years.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-8
Application of other law
Sec. 8. All other provisions of IC 8-14.5-6 apply to the issuance of grant anticipation revenue bonds or notes under this chapter.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-9
Indebtedness limited to authority
Sec. 9. Grant anticipation revenue bonds or notes:
(1) constitute the corporate obligations of the authority;
(2) do not constitute an indebtedness of the state within the

meaning or application of any constitutional provision or limitation; and
(3) are payable solely as to both principal and interest from:
(A) the revenues from a lease to the department, if any;
(B) proceeds of bonds or notes, if any; or
(C) investment earnings on proceeds of bonds or notes, if any.
As added by P.L.246-2005, SEC.83.






ARTICLE 15. TOLL ROADS

CHAPTER 1. AUTHORIZATION TO PURCHASE TOLL ROAD BONDS

IC 8-15-1-2
Definitions
Sec. 2. "Financial institutions" as used herein means and includes any bank or trust company, credit union, bank of discount and deposit, savings bank, loan and trust and safe deposit company, trust company, savings association, mortgage guaranty company, and small loan company organized under any law of the state of Indiana.
"Insurance company" as used herein means and includes any stock, mutual, reciprocal, assessment or fraternal benefit company or society writing any life, fire, livestock, casualty, health, hospital, accident or bonding insurance or reinsurance, which company or society is organized under the laws of the state of Indiana.
"Trust fund" as used herein shall be limited to private trust funds.
(Formerly: Acts 1953, c.131, s.2.) As amended by P.L.42-1993, SEC.8; P.L.79-1998, SEC.15.

IC 8-15-1-3
Construction of act
Sec. 3. This chapter shall be liberally construed to effectuate the purpose of permitting investment in any such toll road bonds of this state and shall be construed as giving additional power and authority to every financial institution, insurance company, and trust fund to make such investments and for such investments to be eligible for deposit under law of this state, restrictions in statutes to the contrary notwithstanding; provided, however, that nothing contained in this chapter shall be construed to change any limitations as to amounts which may be invested in obligations of any one obligor as may be imposed by laws regulating the investments of various financial institutions, insurance companies, and trust funds.
(Formerly: Acts 1953, c.131, s.3.) As amended by P.L.66-1984, SEC.56.



CHAPTER 2. OPERATION AND FINANCING OF TOLL ROADS

IC 8-15-2-1
Purpose; powers; applicability to the authority
Sec. 1. (a) In order to remove the handicaps and hazards on the congested highways in Indiana, to facilitate vehicular traffic throughout the state, to promote the agricultural and industrial development of the state, and to provide for the general welfare by the construction of modern express highways embodying safety devices, including center division, ample shoulder widths, long sight distances, multiple lanes in each direction, and grade separations at intersections with other highways and railroads, the authority may:
(1) subject to subsection (d), construct, reconstruct, maintain, repair, and operate toll road projects at such locations as shall be approved by the governor;
(2) in accordance with such alignment and design standards as shall be approved by the authority and subject to IC 8-9.5-8-10, issue toll road revenue bonds of the state payable solely from funds pledged for their payment, as authorized by this chapter, to pay the cost of such projects;
(3) finance, develop, construct, reconstruct, improve, or maintain improvements for manufacturing, commercial, or public transportation activities within a county through which a toll road passes;
(4) in cooperation with the Indiana department of transportation or a political subdivision, construct, reconstruct, or finance the construction or reconstruction of an arterial highway or an arterial street that is located within a county through which a toll road passes and that:
(A) interchanges with a toll road project; or
(B) intersects with a road or a street that interchanges with a toll road project;
(5) finance improvements necessary for developing transportation corridors in northwestern Indiana; and
(6) exercise these powers in participation with any governmental entity or with any individual, partnership, limited

liability company, or corporation.
(b) Notwithstanding subsection (a), the authority shall not construct, maintain, operate, nor contract for the construction, maintenance, or operation of transient lodging facilities on, or adjacent to, such toll road projects.
(c) This chapter:
(1) applies to the authority only when acting for the purposes set forth in this chapter; and
(2) does not apply to the authority when acting under any other statute for any other purpose.
(d) Before the authority or an operator selected under IC 8-15.5 may carry out any of the following activities under this chapter, the general assembly must enact a statute authorizing that activity:
(1) Carrying out construction for Interstate Highway 69 in a township having a population of more than one hundred thousand (100,000) and less than one hundred ten thousand (110,000) located in a county having a consolidated city.
(2) Imposing tolls on motor vehicles for use of Interstate Highway 69.
(3) Imposing tolls on motor vehicles for use of a nontolled highway, roadway, or other facility in existence or under construction on July 1, 2011, including nontolled interstate highways, U.S. routes, and state routes.
(Formerly: Acts 1951, c.281, s.1; Acts 1959, c.285, s.1.) As amended by Acts 1980, P.L.74, SECS.222, 223; P.L.109-1983, SEC.4; P.L.48-1986, SEC.3; P.L.18-1990, SEC.128; P.L.8-1993, SEC.143; P.L.89-1997, SEC.1; P.L.235-2005, SEC.115; P.L.214-2005, SEC.51; P.L.47-2006, SEC.8; P.L.1-2006, SEC.156; P.L.1-2007, SEC.80; P.L.163-2011, SEC.1; P.L.119-2012, SEC.92.

IC 8-15-2-1.1
Mandatory transfer of funds
Sec. 1.1. (a) A written agreement between the authority and a city, town, or county under section 1 of this chapter, or a similar government cooperative statute, may provide for a mandatory transfer of funds by the auditor of state under this section if one (1) of the parties becomes more than sixty (60) days late in making a payment required by the agreement.
(b) To obtain a mandatory transfer of funds, the party to whom the funds were to be paid under the terms of the written agreement must certify in writing to the auditor of state:
(1) that a written agreement between the parties authorizes the mandatory transfer of funds as provided in subsection (a);
(2) that the owing party was notified in writing of the amount owed;
(3) that the payment is more than sixty (60) days past due;
(4) the names of the parties; and
(5) the amount of the payment due.
(c) Upon receipt of a certificate as specified in subsection (b), the auditor of state shall: (1) immediately notify the delinquent party of the claim; and
(2) if proof of payment is not furnished to the auditor of state within thirty (30) days after the delinquent party has been notified, transfer the unpaid amount from the delinquent party's allocations from the motor vehicle highway account to the other party.
(d) Transfers shall be made under subsection (c) until the unpaid amount has been paid in full under the terms of the agreement. However, the agreement may be amended if both the department and the unit agree to amortize the transfer over a period of time not to exceed five (5) years.
As added by P.L.116-1989, SEC.2.

IC 8-15-2-1.3
Procedures for allocation of money; considerations in prioritizing and selecting projects
Sec. 1.3. (a) The authority shall establish a written procedure for allocating money to projects described in section 1(a)(3) and 1(a)(4) of this chapter.
(b) The procedure established under this section must include at least the following:
(1) An application procedure to identify projects that qualify for funding.
(2) Criteria for prioritizing projects.
(3) Procedures for selecting projects.
(4) Procedures for reporting the results of the selection process and the status of projects to the commission on state tax and financing policy.
(c) The prioritization and selection process under this section must give consideration to the following:
(1) The impact of the project on toll road usage.
(2) Consistency of the project with local transportation plans.
(3) The extent to which the project will have local financial participation relative to local available resources.
(4) The amount of vehicular traffic served.
(5) The potential local economic impact.
(6) Whether the project is deemed to be an emergency by the applicant and the authority.
As added by P.L.83-1996, SEC.2.

IC 8-15-2-1.4
Selection of projects under section 1 of chapter after December 31, 1996, under written procedures
Sec. 1.4. Projects initially funded under section 1(a)(3) and 1(a)(4) of this chapter after December 31, 1996, must be selected under the written procedures developed under section 1.3 of this chapter, as added by P.L.83-1996.
As added by P.L.220-2011, SEC.201.

IC 8-15-2-2 Pledge state faith and credit
Sec. 2. (a) Toll road revenue bonds issued under the provisions of this chapter:
(1) shall not be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision; and
(2) shall be payable soley from an allocation of money from the rural transportation road fund under IC 8-9.5-8-16 or from the funds pledged for their payment as authorized by this chapter, unless such bonds are refunded by refunding bonds issued under the provisions of this chapter, which refunding bonds shall be payable solely from funds pledged for their payment as authorized by this chapter.
(b) All such revenue bonds shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are not an obligation of the state of Indiana, or of any political subdivision thereof, but are payable solely from funds pledged for their payment, as authorized by this chapter.
(c) All expenses incurred in carrying out the provisions of this chapter shall be payable solely from an allocation of money from the rural transportation road fund under IC 8-9.5-8-16 or from funds provided under this chapter and nothing contained in this chapter shall be construed to authorize the authority to incur indebtedness or liability on behalf of or payable by the state or any political subdivision thereof.
(Formerly: Acts 1951, c.281, s.2.) As amended by Acts 1980, P.L.74, SECS.224, 225; P.L.109-1983, SEC.5; P.L.386-1987(ss), SEC.7.

IC 8-15-2-3
Repealed
(Repealed by P.L.109-1983, SEC.50.)

IC 8-15-2-4
Definitions
Sec. 4. As used in this chapter, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:
(1) "Authority" refers to the Indiana finance authority established under IC 4-4-11.
(2) "Capitalized interest" means:
(A) interest costs on toll road revenue bonds before and during the period of construction of the project for the payment of the cost of which the bonds were issued, and for one (1) year after completion of construction; and
(B) interest costs on succeeding lien bonds authorized by this chapter for the period from the date of such bonds until the date when the prior outstanding toll road revenue bonds, for which revenues are pledged, are retired, but not later than ten (10) years from the date of issue of the succeeding lien bonds. (3) "Department" refers to the Indiana department of transportation.
(4) "Project" or "toll road project" means any new or existing express highway, limited access facility, superhighway, or motorway constructed under the provisions of this chapter or accepted as a toll road under IC 8-23-7, including all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, tollhouses, service stations, and administration, storage, and other buildings and facilities which the authority may deem necessary or desirable for the operation of the project, together with all property, rights, easements, and interests which may be acquired by the authority for the construction or the operation of the project. "Project" or "toll road project" includes any subsequent improvement, betterment, enlargement, extension, or reconstruction of an existing project. "Project" or "toll road project" also includes a project connecting the state of Indiana with an adjacent state. Each project or toll road project may be constructed or extended in such sections as the authority may from time to time determine, and shall be separately designated by name or number, which designation shall also apply to any project which is a subsequent improvement, betterment, enlargement, extension, or reconstruction of such project. The construction, maintenance, or operation, of transient lodging facilities on, or adjacent to any such project, or the contracting therefor, shall not be considered as within the definition of "project" or "toll road project".
(5) "Cost" as applied to a toll road project or any part of a toll road project includes:
(A) the cost of construction, including bridges over or under existing highways and railroads;
(B) the cost of acquisition of all land, rights-of-way, property, rights, easements, and interests acquired by the authority for such construction;
(C) the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved;
(D) the cost of diverting highways, interchange of highways, and access roads to private property, including the cost of land or easements therefor;
(E) the cost of all machinery and equipment;
(F) financing charges and capitalized interest;
(G) the cost of funding any reserves to secure the payment of toll road revenue bonds;
(H) the cost of traffic estimates and of engineering and legal expenses, plans, specifications, surveys, estimates of cost and revenues;
(I) other expenses necessary or incident to determining the feasibility or practicability of constructing any such project; (J) administrative expense;
(K) such other expenses as may be necessary or incident to the construction of the project, the financing of such construction, and the placing of the project in operation; and
(L) the cost of conversion to a toll road project of a state highway or part of a highway accepted as a toll road project under IC 8-23-7.
Any obligation or expense incurred by the department for surveys, borings, preparation of plans and specifications, and other engineering services in connection with the construction of a project under this chapter or for the repayment of a grant from a federal agency which the authority itself would be authorized to repay under section 5(9) of this chapter in connection with such project or with the issuance of bonds for the payment of the cost of such project, shall be regarded as a part of the cost of such project and shall be reimbursed to the state out of the proceeds of toll road revenue bonds as authorized.
(6) "Owner" includes all individuals, copartnerships, associations, limited liability companies, or corporations having any title or interest in any property, rights, easements, and interests authorized to be acquired by this chapter.
(7) "Revenues" means all tolls, rentals, gifts, grants, money, and all other funds and property coming into the possession or under the control of the authority by virtue of the terms and provisions of this chapter, except the proceeds from the sale of bonds issued under the provisions of this chapter and earnings thereon.
(8) "Public roads" includes all public highways, roads, and streets in the state, whether maintained by the state, county, city, township, or other political subdivision.
(9) "Transient lodging facility" means accommodations for overnight or temporary habitation, including, but not limited to, hotels, motels, motor courts, lodges, and inns, for persons using any toll road project.
(10) "Toll road bonds" means all bonds issued under the provisions of this chapter, including refunding bonds and succeeding lien bonds.
(11) "State highway" means a public road for which the department is responsible under IC 8-23-2.
(Formerly: Acts 1951, c.281, s.4; Acts 1959, c.285, s.2.) As amended by Acts 1980, P.L.74, SECS.226, 227; Acts 1981, P.L.41, SEC.52; P.L.109-1983, SEC.6; P.L.386-1987(ss), SEC.8; P.L.68-1988, SEC.13; P.L.18-1990, SEC.129; P.L.8-1993, SEC.144; P.L.235-2005, SEC.116; P.L.85-2010, SEC.1.

IC 8-15-2-5
Powers
Sec. 5. The authority may do the following:
(1) Construct, maintain, repair, police, and operate toll road

projects (as defined in this chapter), public improvements, and arterial streets and roads under section 1 of this chapter and establish rules for the use of any such toll road project, public improvement, or arterial street or road.
(2) Issue toll road revenue bonds of the state, payable solely from an allocation of money from the rural transportation road fund under IC 8-9.5-8-16 or from revenues or from the proceeds of bonds issued under this chapter and earnings thereon, or from all three (3), for the purpose of paying all or any part of the cost of any one (1) or more toll road projects or for the purpose of refunding any other toll road revenue bonds.
(3) Establish reserves from the proceeds of the sale of bonds or from other funds, or both, to secure the payment of the bonds.
(4) Fix and revise from time to time and charge and collect tolls for transit over each toll road project constructed by it.
(5) Acquire in the name of the state by purchase or otherwise, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the right of condemnation in the manner as provided by this chapter, such public or private lands, including public parks, playgrounds or reservations, or parts thereof or rights therein, rights-of-way, property, rights, easements, and interests, as it may deem necessary for carrying out the provisions of this chapter. The authority may also:
(A) sell, transfer, and convey any such land or any interest therein so acquired, or any portion thereof, whether by purchase, condemnation, or otherwise, and whether such land or interest therein had been public or private, when the same shall no longer be needed for such purposes; and
(B) transfer and convey any such lands or interest therein as may be necessary or convenient for the construction and operation of any toll road project, or as otherwise required under the provisions of this chapter to a state agency or political subdivision.
(6) Designate the locations and establish, limit, and control such points of ingress to and egress from each toll road project as may be necessary or desirable in the judgment of the authority to ensure the proper operation and maintenance of such projects, and to prohibit entrance to such project from any point not so designated. The authority shall not grant, for the operation of transient lodging facilities, either ingress to or egress from any project, including the service areas thereof on which are located service stations and restaurants, and including toll plazas and paved portions of the right-of-way. The authority shall cause to be erected, at its cost, at all points of ingress and egress, large and suitable signs facing traffic from each direction on the toll road. Such signs shall designate the number and other designations, if any, of all United States or state highways of ingress or egress, the names of all Indiana municipalities with a population of five thousand (5,000) or more within a distance of seventy-five (75) miles on such roads

of ingress or egress, and the distance in miles to such designated municipalities.
(7) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, IC 8-9.5-8, or IC 8-15.5. When the cost under any such contract or agreement, other than:
(A) a contract for compensation for personal services;
(B) a contract with the department under IC 8-9.5-8-7;
(C) a lease with the department under IC 8-9.5-8-8; or
(D) a contract, a lease, or another agreement under IC 8-15.5;
involves an expenditure of more than ten thousand dollars ($10,000), the authority shall make a written contract with the lowest and best bidder after advertisement for not less than two (2) consecutive weeks in a newspaper of general circulation in Marion County, Indiana, and in such other publications as the authority shall determine. Such notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids. Each bid shall contain the full name of every person or company interested in it and shall be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted a contract will be entered into and the performance of its proposal secured. The authority may reject any and all bids. A bond with good and sufficient surety shall be required by the authority of all contractors in an amount equal to at least fifty percent (50%) of the contract price, conditioned upon the faithful performance of the contract. The authority shall require a bid, performance, and payment bond from a contractor for a project if the estimated cost of the project is more than two hundred thousand dollars ($200,000). The authority may require a bid, performance, or payment bond from a contractor for a project if the estimated cost of the project is not more than two hundred thousand dollars ($200,000).
(8) Employ consulting engineers, superintendents, managers, and such other engineers, construction and accounting experts, bond counsel, other attorneys with the approval of the attorney general, and other employees and agents as may be necessary in its judgment to carry out the provisions of this chapter, and to fix their compensation. However, all such expenses shall be payable solely from the proceeds of toll road revenue bonds issued under the provisions of this chapter or from revenues.
(9) Receive and accept from any federal agency, subject to IC 8-23-3, grants for or in aid of the construction of any toll road project, and receive and accept aid or contributions from any source of either money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions may be made, and repay

any grant to the authority or to the department from a federal agency if such repayment is necessary to free the authority from restrictions which the authority determines to be in the public interest to remove.
(10) Establish fees, charges, terms, or conditions for any expenditures, loans, or other form of financial participation in projects authorized as public improvements on arterial streets and roads under section 1 of this chapter.
(11) Accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance, and any other aid from any source and agree to and comply with conditions attached to the aid.
(12) Accept transfer of a state highway to the authority under IC 8-23-7-23 and pay the cost of conversion of the state highway to a toll road project.
(13) Enter into contracts or leases with the department under IC 8-9.5-8-7 or IC 8-9.5-8-8 and in connection with the contracts or leases agree with the department for coordination of the operation and the repair and maintenance of toll road projects and tollways which are contiguous parts of the same public road, including joint toll collection facilities and equitable division of tolls.
(14) Enter into public-private agreements under IC 8-15.5 and do all acts and things necessary or proper to carry out the purposes set forth in IC 8-15.5.
(15) Do all acts and things necessary or proper to carry out this chapter.
(Formerly: Acts 1951, c.281, s.5; Acts 1957, c.273, s.1; Acts 1959, c.285, s.3; Acts 1969, c.86, s.1.) As amended by Acts 1977, P.L.112, SEC.1; Acts 1980, P.L.74, SECS.228, 229; Acts 1981, P.L.41, SEC.53; Acts 1982, P.L.62, SEC.10; P.L.109-1983, SEC.7; P.L.48-1986, SEC.4; P.L.386-1987(ss), SEC.9; P.L.18-1990, SEC.130; P.L.47-2006, SEC.9; P.L.133-2007, SEC.9.

IC 8-15-2-5.2
Prohibition of sale, conveyance, or mortgage
Sec. 5.2. The authority may not sell, convey, or mortgage a toll road project.
As added by P.L.47-2006, SEC.10.

IC 8-15-2-5.5
Policing of toll roads
Sec. 5.5. (a) The authority may, if it determines to do so:
(1) employ its own police officers for the purpose of policing any toll road under its jurisdiction;
(2) designate one (1) or more of such officers for the purpose of policing any toll road under its jurisdiction; and
(3) designate one (1) of such officers as chief or superintendent.
(b) The police officers so employed by the authority are vested with all necessary police powers to enforce the provisions of the laws

of the state of Indiana and without writ or warrant for violation thereof when committed in their presence. To this end, police officers employed by the authority shall be peace officers and shall have within the property limits of the toll road project the same powers with respect to the enforcement of laws as have sheriffs, constables, and police officers in their respective jurisdictions. Any warrant of arrest or search warrant issued by proper authority of the state may be executed by any police officers employed by the authority within the property limits of the toll road project.
(c) All uniformed police officers employed by the authority shall carry arms, and nonuniformed police officers employed by the authority may carry arms if in the performance of their duties.
(Formerly: Acts 1971, P.L.99, SEC.8.) As amended by Acts 1981, P.L.41, SEC.54; P.L.109-1983, SEC.8.

IC 8-15-2-6
Additional powers
Sec. 6. (a) The authority may:
(1) construct grade separations at intersections of any toll road project with public roads, state highways, and railroads; and
(2) change and adjust the lines and grades of such public roads, state highways, railroads, and public utility facilities.
The change and adjustment of lines and grades of public roads and state highways is subject to the approval of the division of government having jurisdiction of that road or highway. The cost of such grade separation and any damage incurred in changing and adjusting the lines and grades of such roads, highways, railroads, and public utility facilities, shall be ascertained and paid by the authority as a part of the cost of such toll road project.
(b) If the authority shall find it necessary to change the location of any portion of any public road, state highway, railroad, or public utility facility, it shall cause the same to be reconstructed at such location as the division of government having jurisdiction over such road, highway, railroad, or public utility facility shall deem most favorable and of substantially the same type and in as good condition as the original road, highway or railroad, or public utility facility. The cost of such reconstruction, relocation, or removal and any damage incurred in changing the location of any such road, highway, railroad, or public utility facility shall be ascertained and paid by the authority as a part of the cost of such toll road project.
(c) The authority shall have authority to petition, in the manner prescribed in IC 36-7-3-12, the legislative body of the municipality or of the county wherein is situated any public road or part thereof, affected by the location therein of any toll road project, for the vacation or relocation of such road or any part thereof.
(d) In addition, the authority and its authorized agents and employees after proper notice may enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings, drillings, and examinations as are necessary or proper for the purposes of this chapter, and such entry shall not be deemed a

trespass, nor shall an entry for such purposes be deemed an entry under any condemnation proceedings which may be then pending. However, before entering upon the premises of any railroad, notice shall be given to the superintendent of such railroad involved, at least five (5) days in advance of such entry, that survey, sounding, drilling, and examination shall be made between the rails, or so close to a railroad track as would render said track unusable. The authority shall make reimbursement for any actual damage resulting to such lands, waters, and premises and to private property located in, on, along, over, or under such lands, waters, and premises as a result of such activities. The state of Indiana, subject to the approval of the governor, consents to the use of all lands owned by it, including lands lying under water, which are necessary or proper for the construction or operation of any toll road project, provided adequate compensation is made for such use.
(e) The authority shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances (referred to in this subsection as "public utility facilities") of any public utility in, on, along, over, or under any toll road project. Whenever the authority shall determine that it is necessary that any such public utility facilities which are located in, on, along, over, or under any such project should be relocated in such project, or should be removed from such project, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority; however, the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, shall be ascertained and paid by the authority as a part of the cost of such project excepting cases in which such equipment or facilities are located within the limits of existing highways or public thoroughfares being constructed, reconstructed, or improved under the provisions of this chapter. In case of any such relocation or removal of facilities, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations subject, however, to the state's right of regulation under its police powers.
(Formerly: Acts 1951, c.281, s.6.) As amended by Acts 1980, P.L.74, SEC.230; P.L.109-1983, SEC.9; P.L.5-1988, SEC.51.

IC 8-15-2-7
Powers to purchase
Sec. 7. The authority may:
(1) acquire by purchase, whenever it shall deem such purchase

expedient, any land, property, rights, rights-of-way, franchises, easements, and other interests in lands as it may deem necessary or convenient for the construction and operation of any toll road project upon such terms and at such price as may be considered by it to be reasonable and can be agreed upon between the authority and the owner thereof, and to take title thereto in the name of the state;
(2) sell, transfer, and convey any such land or any interest therein so acquired, or any portion thereof, when the same shall no longer be needed for such purposes; and
(3) transfer and convey any such lands or interests therein as may be necessary or convenient for the construction and operation of any toll road project, or as otherwise required under this chapter.
(Formerly: Acts 1951, c.281, s.7; Acts 1957, c.273, s.2.) As amended by Acts 1980, P.L.74, SEC.231; P.L.109-1983, SEC.10.

IC 8-15-2-8
Powers to appropriate
Sec. 8. The authority may acquire by appropriation any land, property, rights, rights-of-way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any toll road project in the manner provided by IC 8-23-7. However, a compensation for the property so taken shall first be made in money as provided by law. Nothing in this chapter shall authorize the authority to take or disturb property or facilities belonging to any public utility or to a common carrier engaged in interstate commerce, which property or facilities are required for the proper and convenient operation of the public utility or common carrier, unless provision is made for the restoration, relocation, or duplication of the property or facilities elsewhere at the sole cost of the authority excepting, however, cases in which the equipment or facilities are located within the limits of existing highways or public thoroughfares being constructed, reconstructed, or improved under the provisions of this chapter.
(Formerly: Acts 1951, c.281, s.8.) As amended by Acts 1980, P.L.74, SEC.232; P.L.109-1983, SEC.11; P.L.18-1990, SEC.131.

IC 8-15-2-9
Toll road revenue bonds
Sec. 9. (a) Subject to IC 8-9.5-8-10, the authority is authorized to provide by a resolution at one (1) time or from time to time for the issuance of toll road revenue bonds of the state for the purpose of paying all or any part of the cost of any one (1) or more toll road projects. The principal of and the interest on such bonds shall be payable solely from an allocation of money from the rural transportation road fund under IC 8-9.5-8-16 or from the revenues or from the proceeds of bonds issued under the provisions of this chapter and earnings thereon, or from all three (3).
(b) The bonds of each issue shall: (1) be dated;
(2) bear interest at such rate or rates as shall be established by the authority;
(3) mature at such time or times not exceeding forty (40) years from their date or dates, as may be determined by the authority; and
(4) be made redeemable before maturity at the option of the authority at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds.
(c) The authority shall:
(1) determine the form of the bonds, including any interest coupons to be attached thereto;
(2) fix the denomination or denominations of the bonds; and
(3) fix the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state.
(d) The bonds shall be signed by the chairman of the authority or by his facsimile signature, and attested to by the manual or the facsimile signature of the public finance director, and any coupons attached thereto shall bear the facsimile signature of the chairman of the authority. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The authority may also provide for the authentication of the bonds by a trustee or fiscal agent.
(e) All bonds issued under the provisions of this chapter shall have and are declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state of Indiana.
(f) The bonds may be issued in coupon or in registered form, or both, as the authority may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.
(g) The authority may sell such bonds in such manner and for such price as it may determine to be for the best interests for the state, either at a public or private sale.
(h) The proceeds of the bonds of each issue shall be:
(1) used solely for the payment of the cost of the toll road project or projects for which such bonds shall have been issued; and
(2) disbursed in such manner and under such restrictions, if any, as the authority may provide in authorizing the issuance of such bonds or in the trust agreement mentioned securing the same.
(i) If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in

like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued.
(j) If the proceeds of the bonds of any issue shall exceed the cost of the toll road project or projects for which the same shall have been issued, the surplus shall be deposited to the credit of the sinking fund for such bonds.
(k) Prior to the preparation of definitive bonds, the authority may under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.
(l) Except as provided by IC 8-9.5-8-10, bonds may be issued under the provisions of this chapter without:
(1) obtaining the consent of any department, division, commission, board, bureau, or agency of the state; and
(2) any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by this chapter.
(Formerly: Acts 1951, c.281, s.9; Acts 1969, c.86, s.2; Acts 1971, P.L.99, SEC.2.) As amended by Acts 1980, P.L.74, SECS.233, 234; P.L.109-1983, SEC.12; P.L.386-1987(ss), SEC.10; P.L.5-1988, SEC.52; P.L.162-2007, SEC.32.

IC 8-15-2-10
Toll road revenue refunding bonds
Sec. 10. (a) Subject to IC 8-9.5-8-10, the authority may provide for the issuance of toll road revenue refunding bonds of the state payable solely from the funds provided by this chapter for payment for the purpose of:
(1) refunding any bonds then outstanding which shall have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds; and
(2) if deemed advisable by the authority, for the additional purpose of constructing improvements, extensions, or enlargements of the toll road project in connection with which the bonds to be refunded shall have been issued.
(b) The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the authority in respect of the same, shall be governed by the provisions of this chapter insofar as the same may be applicable.
(Formerly: Acts 1951, c.281, s.10.) As amended by Acts 1980, P.L.74, SECS.235, 236; P.L.109-1983, SEC.13.
IC 8-15-2-10.5
Toll road succeeding lien bonds
Sec. 10.5. (a) If at any time all revenues are pledged to secure the payment of any toll road revenue bonds then outstanding, the authority, rather than providing for the issuance of another series of bonds equally secured by a pledge of such revenues or for immediate refunding of such bonds, may as it considers it advisable, provide by resolution for the issuance of toll road succeeding lien bonds of the state for the purpose of paying all or any part of the cost of any one (1) or more toll road projects, or for the present or future refunding of part or all of the outstanding toll road revenue bonds, or for both purposes.
(b) Notwithstanding any other provision of this chapter, revenues shall not be considered to be pledged for the payment of such succeeding lien bonds, including the interest thereon, so long as any of such prior bonds are outstanding but, upon retirement of such prior bonds, such revenues shall be subjected immediately to a pledge securing the succeeding lien bonds by the terms of the trust agreement under which such succeeding lien bonds are issued without any further action by the authority.
(c) Succeeding lien bonds must provide that, pending payment of all such prior outstanding bonds, interest on the succeeding lien bonds shall be paid solely from the portion of the proceeds of the succeeding lien bonds designated for the payment of capitalized interest and from the earnings on such proceeds. After such prior outstanding bonds have been redeemed or retired, the principal of, premium, if any, and the interest on, the succeeding lien bonds shall be payable solely from the revenues and other funds pledged for such payment.
(d) The issuance and sale of succeeding lien bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the authority with respect thereto, shall be governed by the provisions of this chapter insofar as the same may be applicable, and the authority need not comply with the requirements of any other law applicable to the issuance of bonds other than as set forth in this chapter.
As added by Acts 1980, P.L.74, SEC.237. Amended by Acts 1981, P.L.41, SEC.55; P.L.109-1983, SEC.14.

IC 8-15-2-11
Journal of authority
Sec. 11. All final actions of the authority shall be journalized, and the journal shall be open to the inspection of the public at all reasonable times.
(Formerly: Acts 1951, c.281, s.11.) As amended by P.L.109-1983, SEC.15.

IC 8-15-2-12
Taxation
Sec. 12. (a) The exercise of the powers granted by this chapter

will be in all respects for:
(1) the benefit of the people of the state;
(2) the increase of their commerce and prosperity; and
(3) the improvement of their health and living conditions.
(b) As the operation and maintenance of toll road projects by the authority will constitute the performance of essential governmental functions, the authority shall not be required to pay any taxes or assessments upon any toll road project or any property acquired or used by the authority under the provisions of this chapter or upon the income therefrom.
(c) The bonds issued under the provisions of this chapter, their transfer, and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation within the state.
(Formerly: Acts 1951, c.281, s.12.) As amended by Acts 1980, P.L.74, SEC.238; P.L.109-1983, SEC.16.

IC 8-15-2-13
Trust agreements securing bond issue
Sec. 13. (a) In the discretion of the authority, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state.
(b) Any such trust agreement may pledge or assign the tolls and other revenue to be received from such project or any other project or projects constructed under the provisions of this chapter, subject only to valid prior pledges and except as provided by this chapter with respect to succeeding lien bonds, but shall not convey or mortgage any toll road project or any part thereof.
(c) Any such trust agreement or any resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to:
(1) the acquisition of property and the construction, improvement, maintenance, repair, operation, and insurance of the toll road project or projects in connection with which such bonds shall have been authorized, or of which the revenues are pledged;
(2) the rates of toll to be charged, and the custody, safeguarding, and application of all moneys; and
(3) the employment of consulting engineers in connection with the construction or operation of such project or projects.
(d) It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenue to furnish such indemnifying bonds or to pledge such securities as may be required by the authority.
(e) Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or

trust indentures securing bonds or debentures of corporations. In addition, any such trust agreement may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.
(f) All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of the operation of the toll road project or projects.
(Formerly: Acts 1951, c.281, s.13; Acts 1971, P.L.99, SEC.3.) As amended by Acts 1980, P.L.74, SECS.239, 240; P.L.109-1983, SEC.17.

IC 8-15-2-14
Toll collection
Sec. 14. (a) The authority may:
(1) fix, revise, charge, and collect tolls for the use of each toll road project by any person, partnership, association, limited liability company, or corporation desiring the use of any part thereof, including the right-of-way adjoining the paved portion and for placing thereon telephone, telegraph, electric light, or power lines;
(2) fix the terms, conditions, and rates of charge for such use, including assessments for the failure to pay required tolls, subject, however, to the state's police power; and
(3) collect tolls, user fees, or other charges through manual or nonmanual methods, including, but not limited to, automatic vehicle identification systems, electronic toll collection systems, and, to the extent permitted by law, including rules adopted by the authority under IC 8-15-2-17.2(a)(10), global positioning systems and photo or video based toll collection or toll collection enforcement systems.
(b) Notwithstanding subsection (a), no toll or charge shall be made by the authority under this section or under a public-private agreement entered into under IC 8-15.5 for:
(1) the operation of temporary lodging facilities located upon or adjacent to any project, nor may the authority itself operate or gratuitously permit the operation of such temporary lodging facilities by other persons without any toll or charge; or
(2) placing in, on, along, over, or under such project, such telephone, telegraph, electric light or power lines, equipment, or facilities as may be necessary to serve establishments located on the project or as may be necessary to interconnect any public utility facilities on one (1) side of the toll road project with those on the other side.
(c) All contracts executed by the authority shall be preserved in the principal office of the authority.
(d) In the case of a toll road project that is not leased to the department under IC 8-9.5-8-7, the tolls shall be fixed and adjusted for each toll road project so that the aggregate of the tolls from the project, together with other revenues that are available to the authority without prior restriction or encumbrance, will at least be

adequate to pay:
(1) the cost of operating, maintaining, and repairing the toll road project, including major repairs, replacements, and improvements;
(2) the principal of and the interest on bonds issued in connection with the toll road project, as the principal and interest becomes due and payable, including any reserve or sinking fund required for the project; and
(3) the payment of principal of and interest on toll road bonds issued by the authority in connection with any other toll road project, including any reserve or sinking fund required for the project, but only to the extent that the authority provides by resolution and subject to the provisions of any trust agreement relating to the project.
(e) Not less than one (1) year before the date that final payment of all such bonds, interest, and reimbursement is expected by the chairman of the authority to be completed, the chairman shall notify the state budget committee in writing of the expected date of final payment.
(f) Such tolls shall not be subject to supervision or regulation by any other commission, board, bureau, or agency of the state.
(g) The tolls, rents, and all other revenues derived by the authority from the toll road project, except those received in accordance with a public-private agreement under IC 8-15.5, shall be used as follows:
(1) To pay the cost of operating, maintaining, and repairing the toll road project, including major repairs, replacements, and improvements, to the extent that those costs are not paid out of other funds.
(2) To the extent provided for in the resolution authorizing the issuance of bonds under this chapter or in the trust agreement securing the bonds, to pay:
(A) the principal of and interest on any bonds as the principal and interest become due; or
(B) the redemption price or purchase price of the bonds retired by call or purchase.
(3) Except as prohibited by the resolution authorizing the issuance of bonds under this chapter or the trust agreement securing them, for any purpose relating to any toll road project, including the subject toll road project, as the authority provides by resolution.
(h) Neither the resolution nor any trust agreement by which a pledge is created needs to be filed or recorded except in the records of the authority.
(i) The use and disposition of moneys to the credit of any sinking fund shall be subject to the provisions of any resolution or resolutions authorizing the issuance of any bonds or of any trust agreement. Except as may otherwise be provided in this chapter or in any resolution or any trust agreement, any sinking fund shall be a fund for all bonds without distinction or priority of one over another, subject, however, to such priorities as may arise from prior pledges. (j) In the case of a toll road project that is leased to the department under IC 8-9.5-8-8, the lease must require that the department fix tolls for the toll road project that comply with IC 8-9.5-8-8(c)(6).
(k) User fees (as defined in IC 8-15.5-2-10) for a toll road project that is subject to a public-private agreement under IC 8-15.5 shall be set in accordance with IC 8-15.5-7.
(Formerly: Acts 1951, c.281, s.14; Acts 1959, c.285, s.4; Acts 1971, P.L.99, SEC.4.) As amended by Acts 1980, P.L.74, SECS.241, 242; P.L.109-1983, SEC.18; P.L.386-1987(ss), SEC.11; P.L.8-1993, SEC.145; P.L.47-2006, SEC.11.

IC 8-15-2-14.5
Tolls
Sec. 14.5. (a) Subject to the provisions and requirements of any trust agreement providing for the issuance of toll road revenue bonds and only to the extent permitted by such trust agreement, the authority shall fix the tolls for any toll road under its jurisdiction.
(b) Subsection (a) does not apply to tolls fixed, authorized, or established in accordance with a public-private agreement under IC 8-15.5.
(Formerly: Acts 1971, P.L.99, SEC.9.) As amended by Acts 1980, P.L.74, SECS.243, 244; P.L.109-1983, SEC.19; P.L.214-2005, SEC.52; P.L.47-2006, SEC.12.

IC 8-15-2-14.7
Appropriations to development authority
Sec. 14.7. (a) As used in this section, "development authority" refers to the development authority established under IC 36-7.5-2-1.
(b) An appropriation made by the general assembly to the development authority may be distributed to the development authority only if all transfers required from cities and counties to the development authority under IC 36-7.5-4-2 have been made.
(c) An appropriation made by the general assembly to the development authority may be distributed to the development authority only after:
(1) the budget committee has reviewed; and
(2) the director of the office of management and budget has approved;
the comprehensive strategic development plan submitted in accordance with IC 36-7.5-3-4.
(d) If the Indiana Toll Road is sold or leased before January 1, 2008 (other than a lease to the department), and the sale or lease agreement does not require the purchaser or lessee to continue making the distributions required by subsection (b), the treasurer of state shall pay the amount, if any, appropriated by the general assembly to the development authority fund established under IC 36-7.5-4-1.
(e) Amounts distributed or paid to the development authority under this section may be used for any purpose of the development authorized under IC 36-7.5. As added by P.L.214-2005, SEC.53. Amended by P.L.47-2006, SEC.13.

IC 8-15-2-15
Deposit of funds
Sec. 15. (a) All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds, to be held and applied solely as provided in this chapter. Such funds shall be kept in depositories as selected by the authority and may be invested until expended, all as provided by law.
(b) The resolution authorizing the issuance of bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such moneys shall be paid shall:
(1) act as trustee of such moneys; and
(2) hold and apply the same for the purposes of this chapter, subject to such regulations as this chapter and such resolution or trust agreement may provide.
(c) This section does not apply to money paid or received with respect to a toll road project that is the subject of a public-private agreement under IC 8-15.5.
(Formerly: Acts 1951, c.281, s.15.) As amended by Acts 1980, P.L.74, SECS.245, 246; P.L.109-1983, SEC.20; P.L.47-2006, SEC.14.

IC 8-15-2-16
Rights of bondholders
Sec. 16. Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights granted by this chapter may be restricted by any applicable trust agreement, may:
(1) either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted by this chapter or under any applicable trust agreement or the resolution authorizing the issuance of such bonds; and
(2) enforce and compel the performance of all duties required by this chapter or by any applicable trust agreement or resolution to be performed by the authority or by any officer thereof, including the fixing, charging, and collecting of tolls.
(Formerly: Acts 1951, c.281, s.16; Acts 1971, P.L.99, SEC.5.) As amended by Acts 1980, P.L.74, SEC.247; P.L.109-1983, SEC.21.

IC 8-15-2-17
Power to adopt rules and regulations
Sec. 17. The authority shall have power to adopt bylaws and, under IC 4-22-2, rules and regulations as it may deem advisable for:
(1) the control and regulation of traffic on any toll road project; (2) the protection and preservation of property under its jurisdiction and control; and
(3) the maintenance and preservation of good order within the property under its control.
However, such rules and regulations shall provide that public police officers shall be afforded ready access, while in the performance of their official duty, to all property under the jurisdiction of the authority without the payment of tolls.
(Formerly: Acts 1951, c.281, s.17.) As amended by Acts 1978, P.L.2, SEC.855; Acts 1980, P.L.74, SEC.248; P.L.109-1983, SEC.22.

IC 8-15-2-17.1
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-15-2-17.2
Scope of rules; violations; offenses; penalties
Sec. 17.2. (a) Notwithstanding IC 9, the authority may adopt rules:
(1) Establishing weight and size limitations for vehicles using a toll road project, subject to the following:
(A) The operator of any vehicle exceeding any of the maximum allowable dimensions or weights as set out by the authority in rules and regulations shall apply to the authority in writing, for an application for a special hauling permit, which application must be in compliance with all the terms thereof, and which application must be received at least seven (7) days prior to the time of permitted entry should such permit be granted. Such permit, if granted, will be returned to the applicant in duplicate, properly completed and numbered, and the driver of the vehicle shall have a copy to present to the toll attendant on duty at the point of entry.
(B) The authority shall assess a fee for issuing a special hauling permit. In assessing the fee, the authority shall take into consideration the following factors:
(i) The administrative cost of issuing the permit.
(ii) The potential damage the vehicle represents to the project.
(iii) The potential safety hazard the vehicle represents.
(2) Establishing the minimum speed that a motor vehicle may be driven on the interstate defense network of dual highways.
(3) Designating one-way traffic lanes on a toll road project.
(4) Determining the manner of operation of motor vehicles entering and leaving traffic lanes on a toll road project.
(5) Determining the regulation of U-turns, of crossing or entering medians, of stopping, parking, or standing, and of passing motor vehicles on a toll road project.
(6) Determining the establishment and enforcement of traffic control signs and signals for motor vehicles in traffic lanes,

acceleration and deceleration lanes, toll plazas, and interchanges on a toll road project.
(7) Determining the limitation of entry to and exit from a toll road project to designated entrances and exits.
(8) Determining the limitation on use of a toll road project by pedestrians and aircraft and by vehicles of a type specified in such rules and regulations.
(9) Regulating commercial activity on a toll road project, including but not limited to:
(A) the offering or display of goods or services for sale;
(B) the posting, distributing, or displaying of signs, advertisements, or other printed or written material; and
(C) the operation of a mobile or stationary public address system.
(10) Establishing enforcement procedures and making assessments for the failure to pay required tolls.
(b) A person who violates a rule adopted under this section commits a Class C infraction. However, a violation of a weight limitation established by the authority under this section is:
(1) a Class B infraction if the total of all excesses of weight under those limitations is more than five thousand (5,000) pounds but not more than ten thousand (10,000) pounds; and
(2) a Class A infraction if the total of all excesses of weight under those limitations is more than ten thousand (10,000) pounds.
(c) It is a defense to the charge of violating a weight limitation established by the authority under this section that the total of all excesses of weight under those limitations is less than one thousand (1,000) pounds.
(d) The court may suspend the registration of a vehicle that violated:
(1) a size or weight limitation established by the authority under this section; or
(2) a rule adopted under subsection (a)(10);
for a period of not more than ninety (90) days.
(e) Upon the conviction of a person for a violation of a weight or size limitation established by the authority under this section, the court may recommend suspension of the person's current chauffeur's license only if the violation was committed knowingly.
As added by Acts 1980, P.L.74, SEC.250. Amended by P.L.109-1983, SEC.23; P.L.151-2005, SEC.1; P.L.47-2006, SEC.15.

IC 8-15-2-18
Maintenance of toll road projects
Sec. 18. (a) Each toll road project as defined in section 4(c) of this chapter, when constructed and opened to traffic shall be maintained and kept in good condition and repair by the authority. Each such project shall also be policed and operated by such force of police, toll-takers, and other operating employees as the authority may in its discretion employ. (b) All public or private property damaged or destroyed in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made therefor out of funds provided under the authority of this chapter.
(c) All counties, cities, towns, townships, and other political subdivisions and all public agencies and commissions of the state, notwithstanding any contrary provision of law, are authorized and empowered to lease, lend, grant, or convey to the authority at its request upon such terms and conditions as the proper authorities of such counties, cities, towns, townships, other political subdivisions or public agencies and commissions of the state may deem reasonable and fair and without the necessity for an advertisement, order of court, or other action of formality, other than the regular and formal action of the authorities concerned, any real property owned by any such municipality or governmental subdivision which may be necessary or convenient to the effectuation of the authorized purposes of the authority under this chapter.
(Formerly: Acts 1951, c.281, s.18; Acts 1957, c.281, s.1.) As amended by Acts 1978, P.L.6, SEC.17; Acts 1980, P.L.74, SEC.251; Acts 1981, P.L.41, SEC.56; P.L.109-1983, SEC.24.

IC 8-15-2-19
Removal of tolls
Sec. 19. (a) The authority may, after adopting a resolution and after receiving the governor's approval, at any time determine under IC 8-23-7 that a toll road project constructed or operated by the authority, other than a toll road project that is subject to a public-private agreement under IC 8-15.5, should become a part of the system of state highways free of tolls or become a tollway under IC 8-15-3.
(b) Any resolution as to any project described in subsection (a) shall not become effective until all bonds to which the revenues of any project were pledged for payment, together with all interest thereon, is paid, or a sufficient amount for the payment of all bonds and the interest thereon to maturity is set aside in trust for the benefit of bondholders.
(c) Until any resolution is adopted by the authority under subsection (a) and becomes effective as provided in subsection (b), and subject to the terms of any public-private agreement under IC 8-15.5, any project constructed by the authority or its predecessors remains under the jurisdiction of the authority and the authority shall continue to maintain and operate the project and levy and collect tolls as provided in this chapter. Tolls on any project may be continued after the date of the payment of the principal of and interest on bonds issued for the construction of that project.
(Formerly: Acts 1951, c.281, s.19; Acts 1971, P.L.99, SEC.6.) As amended by Acts 1980, P.L.74, SEC.252; P.L.109-1983, SEC.25; P.L.386-1987(ss), SEC.12; P.L.18-1990, SEC.132; P.L.47-2006, SEC.16.
IC 8-15-2-20
Study of toll road projects
Sec. 20. (a) The department shall expend out of any funds available for the purpose such money as may be necessary for the study of any toll road project or projects and to use its engineering and other forces, including consulting engineers and traffic engineers, for the purpose of effecting such study.
(b) All such expenses incurred by the department before the issuance of toll road revenue bonds under the provisions of this chapter shall be paid by the department and charged to the appropriate toll road project or projects, and the department shall keep proper records and accounts showing each amount so charged.
(c) Upon the sale of toll road revenue bonds for any project or projects, the fund so expended by the department in connection with such project or projects shall be reimbursed to the department from the proceeds of bonds. If any project or projects for which a study has been made is abandoned for any reason, then the costs of any such study or studies shall be paid out of any uncommitted funds of the authority, and if not so paid, the cost of any such study or studies shall be included in any subsequent issue of bonds for any other project or projects unless such inclusion would so increase the amount of bonds to be issued that in the judgment of the authority such inclusion would render the bonds unsaleable.
(d) In conducting any study of the feasibility of a toll road project, the department shall include an investigation of the economic effect of the construction of a highway on the communities served by that highway. The department shall determine the extent of the economic enhancement that would result from the construction of a toll road project for the purpose of quantifying the enhancement.
(Formerly: Acts 1951, c.281, s.20; Acts 1971, P.L.99, SEC.7.) As amended by Acts 1980, P.L.74, SEC.253; P.L.109-1983, SEC.26; P.L.68-1988, SEC.14.

IC 8-15-2-21
Supplemental nature of chapter
Sec. 21. This chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers existing on March 7, 1951; provided, however, that the issuance of toll road revenue bonds or toll road revenue refunding bonds under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds.
(Formerly: Acts 1951, c.281, s.21.) As amended by P.L.66-1984, SEC.57.

IC 8-15-2-22
Construction of chapter
Sec. 22. This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes

thereof.
(Formerly: Acts 1951, c.281, s.22.) As amended by P.L.66-1984, SEC.58.

IC 8-15-2-23
Additional powers relating to bonds
Sec. 23. (a) The authority, in addition to the other powers conferred upon it under this chapter, may do the following:
(1) Provide for refunding or advance refunding of any outstanding bonds by the issuance of bonds to refund outstanding bonds and to pay any redemption premiums and the costs of refunding whenever the authority shall find that it is in the public interest for any one (1) or more of the following reasons to proceed with such refunding or advance refunding:
(A) To modify or effect release from restrictive covenants applicable to outstanding bonds which may impede any additional financing by the authority.
(B) To effect a benefit to the authority because:
(i) a net savings to the authority will be effected; or
(ii) the net present value of principal and interest payments on the revenue refunding bonds is less than the net present value of the principal and interest payments on the outstanding bonds to be refunded.
(C) To purchase outstanding bonds tendered to the authority at less than the then applicable redemption price.
IC 8-9.5-8-10 does not apply to the issuance of refunding bonds under this subdivision, except that before the authority may issue refunding bonds it must obtain the approval of the Indiana department of transportation and the budget agency. Bonds may be issued under clauses (A), (B), and (C) separately, or in combination with bonds under either or both of the other parts. However, the total of any issue under clause (C) shall not exceed the total purchase price of any tendered bonds and the costs of refunding. Also, bonds issued under clauses (A), (B), and (C) may be combined with an issue for any toll road project or toll road projects. Prior to any issue under clause (C), the authority may seek tenders upon such notice as it deems appropriate, conditioned upon the issuance of bonds by the authority in its discretion after a review of the number of bonds tendered and the tender price.
(2) Subject to IC 8-9.5-8-10, issue bonds, either junior to or of equal priority with any outstanding bonds, to finance a toll road project or toll road projects and to pledge to the payment of such bonds the net revenues of such toll road project or toll road projects and of any other toll road project or toll road projects, regardless of when constructed. Any such pledge shall not be superior to any existing pledge of revenues to the payment of any outstanding bonds. In any such issue of bonds, interest costs for the period of construction and to such time as adequate revenues are estimated to be available for payment of such

interest may be included in the amount of such issue as a part of the project cost and capitalized as a part of such issue. Bonds authorized under subdivision (1) may be combined with bonds authorized under this subdivision in a single issue. Any bonds issued after June 30, 1974, may be equally and ratably secured by the revenues pledged.
(3) Continue to levy and collect tolls on any toll road project, regardless of when constructed, in an amount sufficient to maintain and operate such road, and pay and discharge the obligations of any bonds issued on account of such project or any bonds issued under subdivision (1) and any bonds issued under subdivision (2) for any other toll road project or toll road projects constructed after June 30, 1974.
(b) The procedures for fixing tolls and issuing and selling bonds established in this chapter shall apply to the exercise of any powers under this section, except that any bonds issued under subsection (a)(1)(A) may be exchanged with the holders of outstanding bonds for bonds of equal maturity value if the authority finds such exchange a desirable method of achieving the result contemplated in subsection (a)(1)(A). Any bonds issued under this section may be sold at private or negotiated sale if the authority so determines. The authority need not comply with the requirements of any other law applicable to the issuance of bonds other than those set forth in this chapter and IC 8-9.5-8-10. This section shall be regarded as conferring additional and supplemental powers upon the authority and not to be in derogation of any other powers, and to the extent of any inconsistency between this section and any other provision of this chapter, this section shall prevail.
(Formerly: Acts 1974, P.L.34, SEC.1.) As amended by Acts 1980, P.L.74, SECS.254, 255; P.L.109-1983, SEC.27; P.L.18-1990, SEC.133.

IC 8-15-2-24
Feasibility study of construction of additional interchanges along toll roads
Sec. 24. (a) The authority shall cause a study to be made as to the feasibility of construction of additional interchanges along toll roads constructed or operated by the authority, and near population and traffic generating centers, including but not limited to, cities of the second class as defined by law.
(b) All such studies shall be made by the consulting engineer or engineers and the traffic engineer or engineers retained from time to time by the authority in connection with other of its duties under this chapter.
(c) Each study when completed shall be provided to the Indiana department of transportation.
As added by Acts 1976, P.L.31, SEC.1. Amended by Acts 1978, P.L.6, SEC.18; Acts 1980, P.L.74, SEC.256; P.L.109-1983, SEC.28; P.L.18-1990, SEC.134.
IC 8-15-2-25
Separate contracts for similar purposes under IC 8-15-2-5(7) restricted; bidding requirement
Sec. 25. Unless the authority publicly declares an emergency, it may not during any six (6) month period make separate contracts or agreements with another party for similar purposes under section 5(7) of this chapter without advertising for and accepting public bids, if the aggregate cost of the separate contracts or agreements is more than ten thousand dollars ($10,000).
As added by Acts 1977, P.L.112, SEC.2. Amended by Acts 1980, P.L.74, SEC.257; Acts 1982, P.L.6, SEC.9; Acts 1982, P.L.62, SEC.11; P.L.109-1983, SEC.29.

IC 8-15-2-25.6
Repealed
(Repealed by P.L.109-1983, SEC.50.)

IC 8-15-2-26
Actions violating rights of holders or owners prohibited
Sec. 26. Notwithstanding any other provision of this chapter, the authority may not take actions that would violate the rights of any holders or owners of outstanding bonds of the authority.
As added by P.L.48-1986, SEC.5.

IC 8-15-2-27
Funds generated by tolls; exclusive uses
Sec. 27. (a) Except as provided in subsection (b), and notwithstanding any other provision of this chapter, funds generated by tolls or any other means from a toll road project that was in existence and in use on or before January 1, 1986, shall be used exclusively for purposes that are authorized and described in this chapter.
(b) If the authority enters into a public-private agreement with respect to a toll road project under IC 8-15.5, funds generated by tolls or any other means from that project shall be used as provided in IC 8-15.5.
As added by P.L.48-1986, SEC.6. Amended by P.L.47-2006, SEC.17.

IC 8-15-2-28
Exercise of certain powers by operator
Sec. 28. If the authority is a party to a public-private agreement under IC 8-15.5, the authority may authorize the operator under that agreement to exercise any or all of the powers specified in sections 1, 6, 18, and 24 of this chapter, subject to the terms of that agreement.
As added by P.L.47-2006, SEC.18.

IC 8-15-2-29
Display of United States flag
Sec. 29. A United States flag shall be displayed at the primary

administrative building of the Indiana Toll Road.
As added by P.L.47-2006, SEC.19.



CHAPTER 3. TOLLWAYS

IC 8-15-3-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.136.

IC 8-15-3-2.5
"Operator"
Sec. 2.5. "Operator" refers to one (1) or more private individuals or entities that enter into a public-private agreement to do one (1) or

more of the following with respect to one (1) or more tollways:
(1) Planning.
(2) Design.
(3) Development.
(4) Construction.
(5) Reconstruction.
(6) Maintenance.
(7) Repair.
(8) Financing.
(9) Operation.
A public entity may provide services to an operator as a subcontractor or subconsultant without affecting the private status of the operator and the entity's or operator's ability to enter into a public-private agreement.
As added by P.L.47-2006, SEC.20.

IC 8-15-3-3
"Owner"
Sec. 3. As used in this chapter, "owner" includes any individual, partnership, association, limited liability company, or corporation having title or interest in any property right, easement, or interest acquired by this chapter.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.8-1993, SEC.146.

IC 8-15-3-3.5
"Public-private agreement"
Sec. 3.5. "Public-private agreement" has the meaning set forth in IC 8-15.7-2-15.
As added by P.L.47-2006, SEC.21.

IC 8-15-3-4
"Public road"
Sec. 4. As used in this chapter, "public road" includes any public highway, road, and street in the state (including any toll road or tollway), whether maintained by the state, a county, a city, a town, or any other political subdivision or body corporate and politic separate from the state but exercising powers constituting essential government functions.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-5
"Revenue"
Sec. 5. As used in this chapter, "revenue" means any toll, rental, gift, grant, appropriation, money, or other funds or property coming into the possession or under the control of the department under this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-6 "State highway"
Sec. 6. As used in this chapter, "state highway" means a public road for which the department is responsible under IC 8-23-2-4.1(4).
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.1-2002, SEC.37.

IC 8-15-3-7
"Tollway"
Sec. 7. As used in this chapter, "tollway" includes:
(1) an express highway, limited access facility, superhighway, bridge, tunnel, or motor way, including express lanes and managed lanes, constructed under this chapter or IC 8-15.7 or, subject to section 10 of this chapter, converted to a tollway under IC 8-23-7-22;
(2) any bridge, tunnel, overpass, underpass, interchange, structure, ramp, access road, service road, entrance plaza, approach, tollhouse, utility corridor, toll gantry, rest stop, service station, or administration, storage, or other buildings or facilities, including temporary facilities and buildings, facilities, and structures that will not be tolled, that the department considers appurtenant to or necessary or desirable for the financing, construction, operation, or maintenance of one (1) or more of the items described in subdivision (1);
(3) any subsequent improvement, betterment, enlargement, extension, or reconstruction of one (1) or more items described in this section, including any nontolled part, that are separately designated by name or number;
(4) a project connecting the state of Indiana with an adjacent state; or
(5) any combination of items or projects described in subdivisions (1) through (4).
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.137; P.L.47-2006, SEC.22; P.L.85-2010, SEC.2; P.L.163-2011, SEC.2.

IC 8-15-3-8
"Transient lodging facility"
Sec. 8. As used in this chapter, "transient lodging facility" means accommodations for overnight or temporary habitation. The term includes a hotel, motel, motor court, lodge, or inn.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-9
Location of tollway; approval; powers of department
Sec. 9. (a) Subject to subsection (e), the governor must approve the location of any tollway.
(b) The department may, in any combination, plan, design, develop, construct, reconstruct, maintain, repair, police, finance, and operate tollways, public improvements, and arterial streets and roads at those locations that the governor approves. (c) The department may, in any combination, plan, design, develop, construct, reconstruct, improve, finance, operate, repair, or maintain public improvements such as roads and streets, sewer lines, water lines, and other utilities if these improvements are:
(1) adjacent or appurtenant to a tollway; or
(2) necessary or desirable for the financing, construction, operation, or maintenance of a tollway.
(d) The department may, in any combination, plan, design, develop, construct, reconstruct, improve, maintain, repair, operate, or finance the construction or reconstruction of an arterial highway or an arterial street that:
(1) is adjacent to, appurtenant to, or interchanges with a tollway; or
(2) intersects with a road or street that interchanges with a tollway.
(e) Before the governor, the department, or an operator may carry out any of the following activities under this chapter, the general assembly must enact a statute authorizing that activity:
(1) Approve the location of a tollway other than a tollway that is approved before July 1, 2011.
(2) Carry out construction for Interstate Highway 69 in a township having a population of more than one hundred thousand (100,000) and less than one hundred ten thousand (110,000) located in a county having a consolidated city.
(3) Impose tolls on motor vehicles for use of Interstate Highway 69.
(f) Notwithstanding subsection (e), during the period beginning July 1, 2011, and ending June 30, 2021, the general assembly is not required to enact a statute authorizing the governor, the department, or an operator to approve the location of a tollway with respect to the following projects:
(1) A project on which construction begins after June 30, 2011, not including any part of Interstate Highway 69 other than a part described in subdivision (4).
(2) The addition of toll lanes, including high occupancy toll lanes, to a highway, roadway, or other facility in existence on July 1, 2011, if the number of nontolled lanes on the highway, roadway, or facility as of July 1, 2011, does not decrease due to the addition of the toll lanes.
(3) The Illiana Expressway, a limited access facility connecting Interstate Highway 65 in northwestern Indiana with an interstate highway in Illinois.
(4) A project that is located within a metropolitan planning area (as defined by 23 U.S.C. 134) and that connects the state of Indiana with the commonwealth of Kentucky.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.23; P.L.85-2010, SEC.3; P.L.163-2011, SEC.3; P.L.119-2012, SEC.93.

IC 8-15-3-10 Conversion of state highway to tollway
Sec. 10. The department (subject to complying with IC 8-23-7-22) may convert a state highway to a tollway.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.138.

IC 8-15-3-11
Rules; use of tollways and streets
Sec. 11. The department may establish rules for the use of tollways, public improvements, or arterial streets or roads.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-12
Fixing and collecting tolls
Sec. 12. The department may fix, revise, charge, collect, retain, and use tolls for transit over each tollway or part of a tollway. The tolls and the setting of toll rates are not subject to supervision or regulation by any other commission, board, bureau, or agency of the state.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.139; P.L.47-2006, SEC.24.

IC 8-15-3-13
Acquisition of property
Sec. 13. The department may acquire in the name of the state, by purchase or otherwise, on the terms and conditions and in the manner that the department considers proper or by the exercise of the right of condemnation as prescribed by this chapter, that public or private property (including public parks, playgrounds, or reservations, including parts of them or rights in them, rights-of-way, property rights, easements, and interests) that the department considers necessary for carrying out this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-14
Sale, transfer, or conveyance of property
Sec. 14. The department may sell, transfer, and convey any real property, any interest in real property, or any part of real property (whether acquired by purchase, condemnation, or otherwise, and whether the land or interest had been public or private) when it is no longer needed for purposes of this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-15
Transfer or lease of property
Sec. 15. The department may transfer to the tollway or lease, license, or otherwise transfer to the authority or the operator of a tollway any real property or interest in real property acquired by it under section 13 or 31 of this chapter, IC 8-23-7, or otherwise that is necessary, desirable, or convenient for the financing, construction,

maintenance, and operation of any tollway or part of a tollway, or as otherwise required under this chapter.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.140; P.L.47-2006, SEC.25.

IC 8-15-3-16
Ingress and egress points
Sec. 16. (a) Except as provided in subsection (b), the department may designate the locations and establish, limit, and control points of ingress and egress from each tollway as necessary or desirable to:
(1) ensure the proper operation and maintenance of the tollway;
(2) finance the tollway;
(3) prohibit entrance to the tollway from any point that is not designated as an entrance; and
(4) provide for and permit the interconnection of a tollway with a toll road that is leased or operated by the department.
(b) The department may not grant ingress to or egress from any tollway, service area, or toll collection area having direct access to the tollway for the operation of transient lodging facilities, including the service areas on which are located service stations and restaurants and toll plazas and paved parts of the right-of-way.
(c) The department shall erect at all points of ingress and egress suitable signs facing traffic from each direction on the tollway. These signs must designate the number and other designations, if any, of all United States or state highways of ingress or egress, the names of all Indiana municipalities having a population of at least five thousand (5,000) within a distance of seventy-five (75) miles on the roads of ingress or egress, and the distance in miles to those designated municipalities.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.26.

IC 8-15-3-17
Contracts, leases, and other agreements
Sec. 17. The department may make and enter into all leases, licenses, conveyances, contracts, and agreements necessary or incidental to the performance of the department's duties and the execution of the department's powers under this chapter and IC 8-15.7.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.27.

IC 8-15-3-18
Employees, consultants, and contractors
Sec. 18. The department may employ consulting engineers, superintendents, managers, other engineers, construction experts, financial advisers, accounting experts, attorneys, and other consultants, contractors, employees, and agents necessary to carry out this chapter or IC 8-15.7, and fix their compensation.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006,

SEC.28.

IC 8-15-3-19
Grants; aid; contributions
Sec. 19. The department may receive and accept in any combination from any federal, state, or local agency, subject to IC 8-23-3, loan proceeds, proceeds from lines of credit, proceeds from credit guarantees, and grants for or in aid of the planning, design, construction, financing, repair, rehabilitation, expansion, improvement, operation, or maintenance of all or part of any tollway, and receive and accept aid or contributions from any source of either money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which those loan proceeds, proceeds from lines of credit, proceeds from credit guarantees, grants, or contributions are made. The department may distribute any part of loan proceeds, proceeds from lines of credit, proceeds from credit guarantees, and grants received under this section to an operator as permitted by the terms of the loan, line of credit, credit guarantee, or grant. The department, the authority, or an operator, as required by a public-private agreement, shall repay any loan, line of credit, credit guarantee, or grant from a federal, state, or local agency, if a repayment is necessary to free the department from restrictions that the department determines to be in the public interest to remove.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.29.

IC 8-15-3-20
Expenditures or loans for public improvements
Sec. 20. The department may establish fees, charges, terms, or conditions for any expenditures, loans, or other form of financial participation in connection with public improvements on arterial streets and roads that are financed with tollway funds.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-21
Acceptance of gifts, bequests, loans, or revenue sharing
Sec. 21. The department may accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, and any other financing and assistance from any source and agree to and comply with conditions attached to it. Subject to the conditions agreed to by the department, the department may distribute any gifts, devises, bequests, grants, loans, appropriations, revenue sharing, and any other financing and assistance received under this section to an operator, as set forth in a public-private agreement.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.30.

IC 8-15-3-22
Power of department Sec. 22. (a) The department has any power with respect to tollways that it has in connection with state highways.
(b) The department may do all acts and things necessary or proper to carry out this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-23
Exercise of power; exemption from taxation or assessments
Sec. 23. (a) The exercise of the powers granted by this chapter to the department or the authority must be in all respects for:
(1) the benefit of the people of Indiana;
(2) the increase of the commerce and prosperity of Indiana; and
(3) the improvement of the health and living conditions of the people of Indiana.
(b) Since the operation and maintenance of a tollway by the department or the authority constitutes the performance of essential governmental functions, neither the department nor the authority is required to pay any taxes or assessments upon a tollway or any property acquired or used by the department under this chapter or IC 8-15.7 or upon the income from a tollway.
(c) The operator under a public-private agreement is not required to pay taxes or assessments upon a tollway, any property or property interest acquired by the operator under a public-private agreement, or any possessory interest in the tollway or in property granted or created by the public-private agreement under this chapter or IC 8-15.7.
(d) An operator or any other person purchasing tangible personal property for incorporation into or improvement of a structure or facility constituting or becoming part of the land included in:
(1) a tollway; or
(2) property granted or created by the public-private agreement;
is entitled to the exemption from gross retail tax and use tax provided under IC 6-2.5-4-9(b) and IC 6-2.5-3-2(c), respectively, with respect to that tangible personal property.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.31.

IC 8-15-3-24
Tolls and charges; fixing and collecting; deposits
Sec. 24. (a) Except as provided in subsection (b), the department may:
(1) fix, revise, charge, and collect tolls, fees, or charges for:
(A) the use of a tollway or any part of a tollway, including the right-of-way adjoining the paved part of the tollway;
(B) placing on a tollway or part of a tollway telephone, telegraph, electric light, cable, communication, gas, water, sewer, or power lines;
(C) the initiation, administration, and maintenance of customer accounts, late payment procedures, credit card and other electronic transactions, and enforcement actions for

collection of unpaid amounts; and
(D) equipment used by customers in connection with electronic tolling, including transponders;
(2) fix the terms, conditions, and rates of charge for use of a tollway; and
(3) retain and use tolls, fees, or charges collected in accordance with this article.
(b) A toll or charge may not be made by the department for the following:
(1) The operation of temporary lodging facilities located upon or adjacent to a tollway.
(2) Placing in, on, along, over, or under a tollway any telephone, telegraph, electric light, cable, communication, gas, water, sewer, or power lines, equipment, or facilities that are necessary to serve establishments located on the tollway or that are necessary to interconnect any public utility facilities on one (1) side of the tollway with those on the other side.
(c) The department may fix the tolls for a tollway by establishing maximum amounts and may provide that tolls or any maximum tolls established, and any increases or decreases to those tolls or maximum tolls, may be based on the indices or methodologies that the department considers appropriate. The department may set an increased toll for any class of traffic for any lane or other part of a tollway if the department determines that an increased toll is necessary or appropriate for financing the tollway or to reduce traffic congestion, increase mobility, improve connectivity, promote fuel conservation, achieve operating efficiencies, or promote public safety. The department shall specify the times or conditions under which an increased toll will be imposed. A reduced rate of toll is not allowed within a class, except:
(1) through the use of commutation or other tickets or privileges based upon frequency or volume of use;
(2) as permitted under an electronic tolling program;
(3) as permitted under a managed lane program under section 27.5 of this chapter;
(4) as necessary, desirable, or appropriate for financing the tollway;
(5) on a part of a tollway designated by the department, in its discretion, as an area free of tolls;
(6) as determined appropriate by the department; or
(7) as permitted under a public-private agreement.
(d) A person that passes a toll gate or other area of a tollway where a toll, charge, or fee is due without paying that amount commits a Class C infraction.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.32.

IC 8-15-3-25
Preservation of contracts
Sec. 25. All contracts executed by the department shall be

preserved in the principal office of the department.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-26
Rules; traffic control; property protection; law enforcement access
Sec. 26. (a) The department may adopt rules under IC 4-22-2 for the following:
(1) The control and regulation of traffic on a tollway.
(2) The protection and preservation of property under the department's or operator's jurisdiction and control.
(3) The maintenance and preservation of good order within the property under the department's or operator's control.
(b) Rules adopted under this chapter must provide that law enforcement officers be afforded ready access, while in the performance of their official duties, to all property under the department's jurisdiction without the payment of tolls.
(c) A person who violates a rule adopted under this section commits a Class C infraction.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.33.

IC 8-15-3-27
Adoption of rules; traffic controls
Sec. 27. Notwithstanding IC 9, the department may adopt rules under IC 4-22-2 for the following:
(1) Establishing weight and size limitations for vehicles using a tollway, subject to the following:
(A) The operator of any vehicle exceeding any of the maximum allowable dimensions or weights must apply to the department in writing for an application for a special hauling permit. The application must be received at least seven (7) days before the time of desired entry. A permit, if granted, shall be given to the applicant in duplicate, properly completed, and numbered. The driver of the vehicle must have a copy to present to the toll attendant on duty at the point of entry to the tollway.
(B) The department shall assess a fee for issuing a special hauling permit. In assessing the fee, the department shall take into consideration the following factors:
(i) The administrative cost of issuing the permit.
(ii) The potential damage the vehicle represents to the project.
(iii) The potential safety hazard the vehicle represents.
(2) Establishing the speed at which a vehicle may be driven on a tollway, including a minimum speed and a maximum speed not in excess of the maximum provided in IC 9 for the interstate defense network of dual highways.
(3) Designating one-way traffic lanes on a tollway.
(4) Determining the manner of operation of vehicles entering and leaving traffic lanes on a tollway. (5) Determining the regulation of U-turns, of crossing or entering medians, of stopping, parking, or standing, and of passing vehicles on a tollway.
(6) Determining the establishment and enforcement of traffic control signs and signals for vehicles in traffic lanes, acceleration and deceleration lanes, toll plazas, and interchanges on a tollway.
(7) Determining the limitation of entry to and exit from a tollway to designated entrances and exits.
(8) Determining the limitation on use of a tollway by pedestrians and aircraft and by vehicles of a type specified in the rules.
(9) Regulating commercial activity on tollways, including the following:
(A) The offering or display of goods or services for sale.
(B) The posting, distributing, or displaying of signs, advertisements, or other printed or written material.
(C) The operation of a mobile or stationary public address system.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.40-2000, SEC.1; P.L.23-2001, SEC.1.

IC 8-15-3-27.5
Rules restricting use of lanes
Sec. 27.5. (a) The rules adopted under section 26 or 27 of this chapter may include restrictions on the use of one (1) or more lanes on any part of a tollway as necessary, appropriate, or desirable for financing the tollway or to reduce congestion, increase mobility, promote fuel conservation, achieve operating efficiencies, or promote public safety. The restrictions may include limiting use of one (1) or more lanes to private vehicles, high occupancy vehicles, vehicles that participate in an electronic tolling program, trucks, commercial vehicles, special fuel vehicles, transit vehicles, or vehicles that pay a higher toll for exclusive use of a dedicated lane. The rules may require a person eligible to use a restricted lane to obtain the permit specified by the department or an operator, as permitted under a public-private agreement.
(b) The department may require that an electronic device or other identification device specified by the department or by an operator as permitted under a public-private agreement be maintained in a vehicle using a restricted lane on a tollway.
(c) The department may construct barriers or implement other design, construction, or operational features to implement a managed lane, express lane, or other program under this section.
As added by P.L.47-2006, SEC.34.

IC 8-15-3-27.7
Rules concerning electronic tolling
Sec. 27.7. (a) The rules adopted under section 26 or 27 of this chapter may establish an electronic tolling program. The rules must

provide at least the following:
(1) A participant must enter into a written agreement containing the terms and conditions approved by the department.
(2) An agreement must require the participant to do the following:
(A) Establish the account specified by the department and maintain the balance of funds in the account specified by the department.
(B) Hold and use any device provided to register use of a tollway that is chargeable to the participant's account in the manner specified in the rules and participant's agreement.
(C) Pay the fees, charges, and tolls specified by the department or an operator, as permitted under a public-private agreement.
(D) Comply with any other necessary or appropriate terms and conditions specified by the department or an operator, as permitted under a public-private agreement.
(3) A method for resolving disputed charges with account holders, including an agreement by the account holder to hold the department and its agents harmless for the payment of any unpaid financial obligation incurred by the account holder.
(4) The program will comply with all applicable federal and state laws, regulations, and rules regulating credit transactions between the entity holding the account and the account holder.
(5) Notice will be provided to the participant of all federal and state privacy, credit, and other laws, regulations, and policies applicable to an account and the program.
(b) The department may establish reasonable fees and charges to be charged to account holders and business entities participating in the electronic tolling program and to recover costs of administration, account initiation and maintenance, late payments, credit card and other electronic transactions, enforcement, and improvement of the program. The fees and charges shall be deposited in the appropriate special funds account for the tollways covered by the program, as specified by the department, or used, retained, or deposited as permitted under a public-private agreement.
(c) The identifying credit and tollway use information of an electronic tolling program participant may not be used by the department or an operator for commercial purposes not related to the tollway.
As added by P.L.47-2006, SEC.35.

IC 8-15-3-28
Violations of rule; size and weight violations
Sec. 28. (a) A person who violates a rule adopted under section 27 of this chapter commits a Class C infraction.
(b) A violation of a weight limitation established by rule under section 27 of this chapter is:
(1) a Class B infraction if the total of all excess weight under those limitations is more than five thousand (5,000) pounds but

not more than ten thousand (10,000) pounds; or
(2) a Class A infraction if the total of all excess weight under those limitations is more than ten thousand (10,000) pounds.
(c) It is a defense to the charge of violating a weight limitation that the total of all excess weight under that limitation is less than one thousand (1,000) pounds.
(d) The court may suspend the registration of a vehicle that violates a size or weight limitation for a period of not more than ninety (90) days. Upon the conviction of a person for a violation of a weight or size limitation, the court may recommend suspension of a current chauffeur's license only if the violation is committed knowingly.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-29
Condition and repair of tollways
Sec. 29. Each tollway shall be maintained and kept in good condition and repair by the department.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-30
Restoration or repair of damaged property
Sec. 30. All public and private property damaged or destroyed in carrying out this chapter shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made for it.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-31
Lease, grant, or conveyance of property by political subdivision or public agency
Sec. 31. Notwithstanding any other law, each county, city, town, township, and other political subdivision and public agency of the state may lease, lend, grant, or convey to the state at the request of the department, upon reasonable and fair terms and conditions, and without the necessity for an advertisement, order of court, or other formal action (other than the regular and formal action of the departments concerned), any real property for the purposes of this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-32
Conversion of tollways to state highways
Sec. 32. Subject to any public-private agreement that applies to a tollway, including terms applicable to the financing of the tollway, the department may, after issuing an order and after receiving the governor's approval, at any time determine that a tollway under its jurisdiction should become a part of the system of state highways free of tolls.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990,

SEC.141; P.L.47-2006, SEC.36.

IC 8-15-3-33
Studies of tollway; additional interchanges
Sec. 33. (a) The department may expend any funds available for the study of a tollway and may use the department's engineering and other resources, including consulting engineers and traffic engineers, to conduct this study.
(b) The department shall make studies of the feasibility of construction of additional interchanges along tollways near population and traffic generating centers. These studies shall be made by consulting engineers and traffic engineers who are retained by the department in connection with its other duties under this chapter.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.142.

IC 8-15-3-34
Employment of police officers
Sec. 34. The department may arrange for the use and employment of police officers to police a tollway. The police officers employed under this section are vested with all necessary police powers to enforce state laws. A police officer employed under this section has the same powers within the property limits of a tollway as a law enforcement officer (as defined in IC 35-31.5-2-185) within the law enforcement officer's jurisdiction. A warrant of arrest issued by the proper authority of the state may be executed within the property limits of the tollway by a police officer employed by the department or an operator.
As added by P.L.47-2006, SEC.37. Amended by P.L.114-2012, SEC.17.

IC 8-15-3-35
Exercise of certain powers by authority or operator
Sec. 35. (a) If a public-private agreement is entered into under IC 8-15.7 with respect to a project, the department may authorize:
(1) the authority to exercise all or a part of the powers of the department under this chapter necessary or desirable to accomplish the purposes of this chapter or IC 8-15.7; and
(2) the operator under the public-private agreement to exercise all or a part of the powers of the department under sections 9, 16, 29, and 30 of this chapter under the public-private agreement.
(b) The department may authorize the authority to exercise all or a part of the powers of the department under this chapter necessary or desirable to accomplish the purposes of this chapter.
As added by P.L.47-2006, SEC.38.






ARTICLE 15.5. PUBLIC-PRIVATE AGREEMENTS FOR TOLL ROAD PROJECTS

CHAPTER 1. GENERAL PROVISIONS

IC 8-15.5-1-2
Complete authority for public-private agreements; limitations
Sec. 2. (a) This article contains full and complete authority for public-private agreements between the authority and a private entity. Except as provided in this article, no law, procedure, proceeding, publication, notice, consent, approval, order, or act by the authority or any other officer, department, agency, or instrumentality of the state or any political subdivision is required for the authority to enter into a public-private agreement with a private entity under this article, or for a toll road project that is the subject of a public-private agreement to be constructed, acquired, maintained, repaired, operated, financed, transferred, or conveyed.
(b) Before the authority or the department may issue a request for proposals for or enter into a public-private agreement under this article that would authorize an operator to impose tolls for the operation of motor vehicles on all or part of a project, the general assembly must adopt a statute authorizing the imposition of tolls. However, during the period beginning July 1, 2011, and ending June 30, 2021, and notwithstanding subsection (c), the general assembly is not required to enact a statute authorizing the authority or the department to issue a request for proposals or enter into a public-private agreement to authorize an operator to impose tolls for the operation of motor vehicles on all or part of the following projects:
(1) A project on which construction begins after June 30, 2011, not including any part of Interstate Highway 69 other than a part described in subdivision (4).
(2) The addition of toll lanes, including high occupancy toll lanes, to a highway, roadway, or other facility in existence on July 1, 2011, if the number of nontolled lanes on the highway, roadway, or facility as of July 1, 2011, does not decrease due to the addition of the toll lanes.
(3) The Illiana Expressway, a limited access facility connecting Interstate Highway 65 in northwestern Indiana with an interstate

highway in Illinois.
(4) A project that is located within a metropolitan planning area (as defined by 23 U.S.C. 134) and that connects the state of Indiana with the commonwealth of Kentucky.
(c) Before the authority or an operator may carry out any of the following activities under this article, the general assembly must enact a statute authorizing that activity:
(1) Carrying out construction for Interstate Highway 69 in a township having a population of more than one hundred thousand (100,000) and less than one hundred ten thousand (110,000) located in a county having a consolidated city.
(2) Imposing tolls on motor vehicles for use of Interstate Highway 69.
(3) Imposing tolls on motor vehicles for use of a nontolled highway, roadway, or other facility in existence or under construction on July 1, 2011, including nontolled interstate highways, U.S. routes, and state routes.
As added by P.L.47-2006, SEC.39. Amended by P.L.85-2010, SEC.4; P.L.163-2011, SEC.4; P.L.119-2012, SEC.94.

IC 8-15.5-1-3
Findings by general assembly
Sec. 3. The general assembly finds and determines that:
(1) the state has limited resources to fund the maintenance and expansion of the state transportation system, including toll roads, and therefore alternative funding sources should be developed to supplement public revenue sources;
(2) the Indiana finance authority should be authorized to solicit, evaluate, negotiate, and administer agreements with the private sector for the purposes described in subdivision (1);
(3) it is necessary to serve the public interest and to provide for the public welfare by adopting this article for the purposes described in this article;
(4) public-private agreements entered into by private entities and the Indiana finance authority under this article should allow for:
(A) transparency, oversight, and public information sharing;
(B) compliance with all state and federal environmental laws; and
(C) fairness for local jurisdictions when negotiating the public-private agreements.
As added by P.L.47-2006, SEC.39. Amended by P.L.85-2010, SEC.5.



CHAPTER 2. DEFINITIONS

IC 8-15.5-2-2
"Authority"
Sec. 2. "Authority" refers to the Indiana finance authority.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-3
"Department"
Sec. 3. "Department" refers to the Indiana department of transportation.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-3.5
"Governmental entity"
Sec. 3.5. "Governmental entity" means:
(1) any state;
(2) any authority, board, bureau, commission, committee, department, division, or other instrumentality established by any state; or
(3) any entity established by the laws of another state in which the state of Indiana has been invited to participate.
As added by P.L.85-2010, SEC.6.

IC 8-15.5-2-4
"Offeror"
Sec. 4. "Offeror" means a private entity that has submitted a proposal for a public-private agreement under this article.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-5
"Operator"
Sec. 5. "Operator" means a private entity that has entered into a public-private agreement with the authority.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-6
"Private entity"
Sec. 6. "Private entity" means any individual, sole proprietorship, corporation, limited liability company, joint venture, general partnership, limited partnership, nonprofit entity, or other private legal entity. A public agency may provide services to a private entity without affecting the private status of the private entity and the

ability to enter into a public-private agreement.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-7
"Project" or "toll road project"
Sec. 7. "Project" or "toll road project" has the meaning set forth in IC 8-15-2-4(4).
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-8
"Public-private agreement"
Sec. 8. "Public-private agreement" means an agreement under this article between a private entity and the authority under which the private entity, acting on behalf of the authority as lessee, licensee, or franchisee, will plan, design, acquire, construct, reconstruct, improve, extend, expand, lease, operate, repair, manage, maintain, or finance a toll road project.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-9
"Request for proposals"
Sec. 9. "Request for proposals" means all materials and documents prepared by or on behalf of the authority to solicit proposals from offerors to enter into a public-private agreement.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-10
"User fees"
Sec. 10. "User fees" means the rates, tolls, or fees imposed for the use of, or incidental to, all or any part of a toll road project under a public-private agreement.
As added by P.L.47-2006, SEC.39.



CHAPTER 3. AUTHORITY TO ENTER INTO PUBLIC-PRIVATE AGREEMENTS

IC 8-15.5-3-1
Power to enter into public-private agreement
Sec. 1. Subject to the other provisions of this article, the authority and a private entity may enter into a public-private agreement with respect to a toll road project. Subject to the requirements of this article, a public-private agreement may provide that the private entity is partially or entirely responsible for any combination of the following activities with respect to the project:
(1) Planning.
(2) Design.
(3) Acquisition.
(4) Construction.
(5) Reconstruction.
(6) Improvement.
(7) Extension or expansion.
(8) Operation.
(9) Repair.
(10) Management.
(11) Maintenance.
(12) Financing.
As added by P.L.47-2006, SEC.39.



CHAPTER 4. SELECTION OF OPERATOR BY REQUEST FOR PROPOSALS

IC 8-15.5-4-1.5
Required studies; public hearing
Sec. 1.5. (a) The authority may not issue a request for proposals for a toll road project under this article unless the authority has received a preliminary feasibility study and an economic impact study for the project from the department, prepared in the same manner as required by IC 8-15.7-4-1.
(b) The economic impact study must, at a minimum, include an analysis of the following matters with respect to the proposed project:
(1) Economic impacts on existing commercial and industrial development.
(2) Potential impacts on employment.
(3) Potential for future development near the project area, including consideration of locations for interchanges that will maximize opportunities for development.
(4) Fiscal impacts on revenues to local units of government.
(5) Demands on government services, such as public safety, public works, education, zoning and building, and local airports.
The authority shall post a copy of the economic impact study on the authority's Internet web site and shall also provide copies of the study to the governor and the legislative council (in an electronic format under IC 5-14-6).
(c) After completion of the economic impact study, the authority must conduct a public hearing on the results of the study in the county seat of the county in which the proposed project would be located. At least ten (10) days before each public hearing, the authority shall:
(1) post notice of the public hearing on the authority's Internet web site;
(2) publish notice of the public hearing one (1) time in accordance with IC 5-3-1 in two (2) newspapers of general circulation in the county; and
(3) include in the notices under subdivisions (1) and (2):
(A) the date, time, and place of the hearing;
(B) the subject matter of the hearing;
(C) a description of the purpose of the economic impact study; (D) a description of the proposed project and its location; and
(E) a statement concerning the availability of the study on the authority's Internet web site.
At the hearing, the authority shall allow the public to be heard on the economic impact study and the proposed project.
As added by P.L.85-2010, SEC.7.

IC 8-15.5-4-2
Contents of request for proposals
Sec. 2. A request for proposals issued by the authority must include the following:
(1) The factors or criteria that will be used in evaluating the proposals.
(2) A statement that a proposal must be accompanied by evidence of financial responsibility as considered appropriate and satisfactory by the authority.
(3) A statement concerning whether discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements.
(4) A statement concerning any other information that the authority may consider in evaluating the proposals.
(5) A statement that, except as otherwise required by law or under order from a court with jurisdiction, the authority may not disclose the contents of proposals during:
(A) discussions; or
(B) negotiations;
with eligible offerors to other eligible offerors.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-3
Notice of request for proposals
Sec. 3. Notice of a request for proposals shall be given by publication in accordance with IC 5-3-1.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-4
Discussions with offerors
Sec. 4. As provided in a request for proposals, discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-5
Fair and equal treatment of offerors
Sec. 5. Eligible offerors must be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals. As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-6
Access to contents of proposals
Sec. 6. (a) The authority may not disclose the contents of proposals during discussions or negotiations with eligible offerors.
(b) The authority may, in its discretion in accordance with IC 5-14-3, treat as confidential all records relating to discussions or negotiations between the authority and eligible offerors if those records are created while discussions or negotiations are in progress.
(c) Notwithstanding subsections (a) and (b), and with the exception of parts that are confidential under IC 5-14-3, the terms of the selected offer negotiated under this article shall be available for inspection and copying under IC 5-14-3 after negotiations with the offerors have been completed.
(d) When disclosing the terms of the selected offer under subsection (c), the authority shall certify that the information being disclosed accurately and completely represents the terms of the selected offer.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-7
Negotiations with offerors
Sec. 7. (a) The authority shall negotiate with one (1) or more responsible offerors who submit proposals that are determined to be reasonably capable of being selected for a public-private agreement and may seek to obtain a final offer from one (1) or more responsible offerors.
(b) In determining whether one (1) or more responsible offerors are reasonably capable of being selected for a public-private agreement, the authority must consider all the following:
(1) The responsible offeror's expertise, qualifications, competence, skills, and know-how to perform its obligations under the proposed public-private agreement in accordance with the public-private agreement.
(2) The financial strength of the responsible offeror, including its capitalization.
(3) The experience of the responsible offeror in operating toll roads and highways and other similar projects and the quality of the responsible offeror's past or present performance on other similar or equivalent projects.
(4) The integrity, background, and reputation of the responsible offeror, including the absence of criminal, civil, or regulatory claims or actions against the responsible offeror.
(c) The requirements set forth in subsection (b) also apply to the approval by the authority of any successor or replacement operator under the public-private agreement after the execution of the public-private agreement under section 11 of this chapter.
(d) In making its determination under subsection (b) or (c), the authority shall consider the offeror or operator as well as any private

entity that controls the actions of the offeror or operator.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-8
Preliminary selection of offeror or termination of process
Sec. 8. After the final offers from responsible offerors have been negotiated under section 7 of this chapter, the authority shall:
(1) make a preliminary selection of an offeror as the operator for the related toll road project, whose final offer is referred to in this article as the "selected offer"; or
(2) terminate the request for proposal process.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-9
Public hearing on preliminary selection and agreement
Sec. 9. (a) If the authority makes a preliminary selection of an operator under section 8 of this chapter, the authority shall schedule a public hearing on the preliminary selection and the terms of the public-private agreement for the project. The hearing shall be conducted in the county seat of the county in which the proposed project is to be located.
(b) At least ten (10) days before the public hearing, the authority shall post on its Internet web site:
(1) the proposal submitted by the offeror that has been preliminarily selected as the operator for the project, except for those parts of the proposal that are confidential under this article; and
(2) the proposed public-private agreement for the project.
(c) At least ten (10) days before the public hearing, the authority shall:
(1) post notice of the public hearing on the authority's Internet web site; and
(2) publish notice of the hearing one (1) time in accordance with IC 5-3-1 in two (2) newspapers of general circulation in the county in which the proposed project is to be located.
(d) The notices required by subsection (c) must include the following:
(1) The date, time, and place of the hearing.
(2) The subject matter of the hearing.
(3) A description of the related toll road project and of the public-private agreement to be awarded.
(4) The identity of the offeror that has been preliminarily selected as the operator for the project.
(5) The address and telephone number of the authority.
(6) A statement indicating that, subject to section 6 of this chapter, and except for those portions that are confidential under this chapter, the following are available on the authority's Internet web site and are also available for public inspection and copying at the principal office of the authority during regular business hours: (A) The selected offer.
(B) An explanation of the basis upon which the preliminary selection was made.
(C) The proposed public-private agreement for the project.
(e) At the hearing, the authority shall allow the public to be heard on the preliminary selection of the operator for the proposed project and the terms of the public-private agreement for the proposed project.
As added by P.L.47-2006, SEC.39. Amended by P.L.85-2010, SEC.8.

IC 8-15.5-4-10
Access to selected offer
Sec. 10. (a) Subject to section 6 of this chapter, and except for those parts that are confidential under IC 5-14-3, the selected offer and a written explanation of the basis upon which the preliminary selection was made shall be made available for inspection and copying in accordance with IC 5-14-3 at least seven (7) days before the hearing scheduled under section 9 of this chapter.
(b) At the hearing, the authority shall allow the public to be heard on the preliminary selection.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-11
Designation of operator; publication of notice; execution of public-private agreement
Sec. 11. (a) After the procedures required in this chapter have been completed, the authority shall make a determination as to whether the offeror that submitted the selected offer should be designated as the operator for the related toll road project and shall submit the authority's determination to the governor and the budget committee.
(b) After review of the authority's determination by the budget committee, the governor may accept or reject the determination of the authority. If the governor accepts the determination of the authority, the governor shall designate the offeror who submitted the selected offer as the operator for the related toll road project. The authority shall publish notice of the designation of the operator for the related toll road project one (1) time, in accordance with IC 5-3-1.
(c) After the designation of the operator for the related toll road project, the authority may execute the public-private agreement with that operator.
(d) The budget committee shall hold a meeting and conduct a review of the determination not later than ninety (90) days after the date the authority's determination is submitted for review.
As added by P.L.47-2006, SEC.39. Amended by P.L.163-2011, SEC.5.

IC 8-15.5-4-12
Action to contest validity of public-private agreement Sec. 12. Any action to contest the validity of a public-private agreement entered into under this chapter may not be brought after the fifteenth day following the publication of the notice of the designation of an operator under the public-private agreement as provided in section 11 of this chapter.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-13
Disclosure of contents of proposals
Sec. 13. The authority shall disclose the contents of all proposals, except the parts of the proposals that may be treated as confidential in accordance with IC 5-14-3, when either:
(1) the request for proposal process is terminated under section 8 of this chapter; or
(2) the public-private agreement has been executed and the closing for each financing transaction required to provide funding to carry out the agreement has been conducted.
As added by P.L.47-2006, SEC.39.



CHAPTER 5. TERMS AND CONDITIONS OF PUBLIC-PRIVATE AGREEMENTS

IC 8-15.5-5-2
Required provisions of public-private agreement
Sec. 2. A public-private agreement entered into under this article must provide for the following:
(1) The original term of the public-private agreement, which may not exceed seventy-five (75) years.
(2) Provisions for a:
(A) lease, franchise, or license of the toll road project and the real property owned by the authority upon which the toll road project is located or is to be located; or
(B) management agreement or other contract to operate the toll road project and the real property owned by the authority upon which the toll road project is located or is to be located;
for a predetermined period. The public-private agreement must provide for ownership of all improvements and real property by the authority in the name of the state.
(3) Monitoring of the operator's maintenance practices by the authority and the taking of actions by the authority that it considers appropriate to ensure that the toll road project is properly maintained.
(4) The basis upon which user fees that may be collected by the operator, as determined under this article, are established.
(5) Compliance with applicable state and federal laws and local ordinances.
(6) Grounds for termination of the public-private agreement by the authority or the operator.
(7) The date of termination of the operator's authority and duties under this article.
(8) Procedures for amendment of the agreement.
(9) Provisions requiring the completion of all environmental analyses of the toll road project required by state and federal law in the manner and at the times required by the appropriate state and federal agencies.
(10) An expedited method for resolving disputes between or

among the authority, the parties to the public-private agreement, and units of local government that contain any part of the toll road project, as required by IC 8-15.5-10-8.
As added by P.L.47-2006, SEC.39. Amended by P.L.85-2010, SEC.9.

IC 8-15.5-5-3
Other permitted provisions of public-private agreement
Sec. 3. In addition to the requirements of section 2 of this chapter, a public-private agreement may include additional provisions concerning the following:
(1) Review and approval by the authority of the operator's plans for the development and operation of the toll road project.
(2) Inspection by the authority of construction of or improvements to the toll road project.
(3) Maintenance by the operator of a policy or policies of public liability insurance (copies of which shall be filed with the authority, accompanied by proofs of coverage) or self-insurance, each in a form and amount satisfactory to the authority to insure coverage of tort liability to the public and employees and to enable the continued operation of the toll road project.
(4) Filing by the operator, on a periodic basis, of appropriate financial statements in a form acceptable to the authority.
(5) Filing by the operator, on a periodic basis, of appropriate traffic reports in a form acceptable to the authority.
(6) Payments to the operator. These payments may consist of one (1) or more of the following:
(A) The retention by the operator of the revenues collected by the operator in the operation and management of the toll road project.
(B) Payments made to the operator by the authority.
(C) Other sources of payment or revenue to the operator, if any.
(7) Financing obligations of the operator and the authority, including entering into agreements for the benefit of the financing parties.
(8) Apportionment of expenses between the operator and the authority.
(9) The rights and duties of the operator, the authority, and other state and local governmental entities with respect to use of the toll road project, including the state police department and other law enforcement and public safety agencies.
(10) Arbitration or other dispute resolution mechanisms or remedies for the settlement of claims and other disputes arising under the agreement.
(11) Payment of money to either party upon default or delay, or upon termination of the public-private agreement, with the payments to be used:
(A) in the form of liquidated damages to compensate the operator for demonstrated unamortized costs, lost profits, or

other amounts as provided in the agreement;
(B) to retire or refinance indebtedness related to the toll road project or the public-private agreement; or
(C) for any other purpose mutually agreeable to the operator and the authority.
(12) Indemnification of the operator by the authority under conditions specified in the agreement.
(13) Assignment, subcontracting, or other delegation of responsibilities of the operator or the authority under the agreement to third parties, including other private entities, the department, and other state agencies.
(14) Sale or lease to the operator of personal property related to the toll road project.
(15) Other lawful terms and conditions to which the operator and the authority mutually agree.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-5-4
Financing of obligations by operator; no state or local debt or pledge
Sec. 4. (a) The operator may finance its obligations with respect to the toll road project and the public-private agreement in the amounts and upon the terms and conditions determined by the operator.
(b) The operator may:
(1) issue debt, equity, or other securities or obligations;
(2) enter into sale and leaseback transactions; and
(3) secure any financing with a pledge of, security interest in, or lien on any user fees charged and collected for the use of the toll road project and any property interest of the operator in the toll road project.
However, any bonds, debt, other securities, or other financing issued for the purposes of this article shall not be considered to constitute a debt of the state or any political subdivision of the state or a pledge of the faith and credit of the state or any political subdivision.
(c) The operator may deposit the user fees charged and collected for the use of the toll road project in a separate account held by a trustee or escrow agent for the benefit of the secured parties of the operator.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-5-5
Public-private agreement with multiple entities
Sec. 5. Notwithstanding any contrary provision of this article, the authority may enter into a public-private agreement with multiple private entities if the authority determines in writing that it is in the public interest to do so.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-5-6 Exercise of powers delegated or assigned by authority
Sec. 6. The department or any other state agency may perform any duties and exercise any powers of the authority under this article or the public-private agreement that have been assigned, subcontracted, or delegated to it by the authority.
As added by P.L.47-2006, SEC.39.



CHAPTER 6. CONSTRUCTION AND OPERATING STANDARDS FOR TOLL ROAD PROJECTS

IC 8-15.5-6-2
Compliance with certain laws
Sec. 2. (a) Unless otherwise provided by federal law or this section, the operator or any contractor or subcontractor of the operator engaged in the construction of a toll road project is not required to comply with IC 4-13.6 or IC 5-16 concerning state public works, IC 5-17 concerning purchases of materials and supplies, or other statutes concerning procedures for procurement of public works or personal property as a condition of being awarded and performing work on the project.
(b) IC 5-16-7 concerning the common construction wage applies to the following:
(1) The operator or any contractor or subcontractor of the operator engaged in a project for the construction of the Illiana Expressway, a limited access facility connecting Interstate Highway 65 in northwestern Indiana with an interstate highway in Illinois.
(2) The operator or any contractor or subcontractor of the operator engaged in the construction of a project that is the subject of a public-private agreement entered into after April 30, 2011.
As added by P.L.47-2006, SEC.39. Amended by P.L.85-2010, SEC.10; P.L.163-2011, SEC.6.

IC 8-15.5-6-3
Minority and women's business participation; Indiana businesses
Sec. 3. The operator or any contractor or subcontractor of the operator engaged in the construction of a toll road project is subject to:
(1) the provisions of 25 IAC 5 concerning equal opportunities for minority business enterprises and women's business enterprises to participate in procurement and contracting processes; and
(2) the provisions that may be established by the authority in a public-private agreement with respect to awarding contracts to Indiana businesses (as defined in IC 5-22-15-20.5). As added by P.L.47-2006, SEC.39.

IC 8-15.5-6-4
Toll road project subject to certain state highway standards
Sec. 4. Each toll road project constructed or operated under this article is considered to be part of the state highway system designated under IC 8-23-4-2 for purposes of identification, maintenance standards, and enforcement of traffic laws.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-6-5
Agreements for maintenance and other services
Sec. 5. An operator may enter into agreements for maintenance or other services under this article with the authority, the department, or other state agencies. The authority may:
(1) with the assistance of all applicable state agencies, establish a unified permitting and licensing process for the processing and issuance of all necessary permits and licenses for toll road projects under this article, including, but not limited to, all environmental permits and business and tax licenses; and
(2) provide other services for which the authority is reimbursed, including, but not limited to, preliminary planning, environmental certification (including the procurement of all necessary environmental permits), and preliminary design of toll road projects under this article.
As added by P.L.47-2006, SEC.39.



CHAPTER 7. USER FEES

IC 8-15.5-7-2
Schedule of user fees
Sec. 2. A schedule of the current user fees shall be made available by the operator to any member of the public on request.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-3
User fees not subject to other regulation
Sec. 3. User fees established by the authority under this article are not subject to supervision or regulation by any other commission, board, bureau, or agency of the state, or by any political subdivision.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-4
Criteria for establishment of user fees
Sec. 4. User fees established by the authority under section 1 of this chapter for the use of a toll road project must be nondiscriminatory and may:
(1) include different user fees based on categories such as vehicle class, vehicle size, vehicle axles, vehicle weight, volume, location, or traffic congestion or such other means or classification as the authority determines to be appropriate;
(2) vary by time of day or year; or
(3) be based on one (1) or more factors considered relevant by

the authority, which may include any combination of:
(A) the costs of:
(i) operation;
(ii) maintenance; and
(iii) repair and rehabilitation;
(B) debt service payments on bonds or other obligations;
(C) adequacy of working capital;
(D) depreciation;
(E) payment of user fees, any state, federal, or local taxes, or payments in lieu of taxes; and
(F) the sufficiency of income to:
(i) maintain the toll road project in a sound physical and financial condition to render adequate and efficient service; and
(ii) induce an operator to enter into a public-private agreement.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-5
Collection of user fees by operator
Sec. 5. A public-private agreement may:
(1) grant an operator a license or franchise to charge and collect tolls for the use of the toll road project;
(2) authorize the operator to adjust the user fees charged and collected for the use of the toll road project, so long as the amounts charged and collected by the operator do not exceed the maximum amounts established by the authority under section 1 of this chapter;
(3) provide that any adjustment by the operator permitted under subdivision (2) may be based on such indices, methodologies, or other factors as described in the public-private agreement or section 1 of this chapter or as approved by the authority, as applicable;
(4) authorize the operator to charge and collect user fees through manual and nonmanual methods, including, but not limited to, automatic vehicle identification systems, electronic toll collection systems, and, to the extent permitted by law, including rules adopted by the authority under IC 8-15-2-17.2(a)(10), global positioning systems and photo or video based toll collection or toll collection enforcement systems; and
(5) authorize the collection of user fees charges by a third party.
As added by P.L.47-2006, SEC.39. Amended by P.L.163-2011, SEC.8.

IC 8-15.5-7-6
Agreement concerning electronic toll collections on Indiana Toll Road
Sec. 6. (a) As used in this section, "Class 2 vehicle" means any vehicle with two (2) axles, including motorcycles. (b) If the authority enters into a public-private agreement concerning the operation of the Indiana Toll Road, the authority shall enter into a written agreement with the operator concerning the implementation of electronic or nonmanual means of collecting user fees imposed on Class 2 vehicles.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-7
Collection of user fees after expiration of public-private agreement
Sec. 7. (a) After expiration of a public-private agreement, the authority may:
(1) continue to charge user fees for the use of the toll road project; or
(2) delegate to a third party the authority to continue to collect the user fees.
(b) Revenues collected under this section must first be used for operations and maintenance of the toll road project. Any revenues determined by the authority to be excess must be paid to the authority for deposit in the toll road fund established by IC 8-15.5-11.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-8
Actions to contest validity of user fees
Sec. 8. Any action to contest the validity of user fees fixed under this chapter may not be brought after the fifteenth day following the effective date of a rule fixing the user fees adopted under IC 4-22-2-37.1(a)(30).
As added by P.L.47-2006, SEC.39.



CHAPTER 8. TAXATION OF OPERATORS

IC 8-15.5-8-2
Taxation of income received by operator
Sec. 2. Income received by an operator under the terms of a public-private agreement is subject to taxation in the same manner as income received by other private entities.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-8-3
Sales tax on purchases by operator
Sec. 3. An operator or any other person purchasing tangible personal property for incorporation into or improvement of a structure or facility constituting or becoming part of the land included in the toll road project is not exempt from the application of the gross retail or use tax under IC 6-2.5 with respect to such a purchase.
As added by P.L.47-2006, SEC.39.



CHAPTER 9. RECORDS OF OPERATORS



CHAPTER 10. ADDITIONAL POWERS OF THE AUTHORITY CONCERNING TOLL ROAD PROJECTS

IC 8-15.5-10-2
Contracts necessary for performance of authority's or other agency's duties
Sec. 2. (a) The authority may make and enter into all contracts and agreements necessary or incidental to the performance of the authority's duties and the execution of the authority's powers under this article. These contracts or agreements are not subject to any approvals other than the approval of the authority and may be for any term of years and contain any terms that are considered reasonable by the authority.
(b) The department and any other state agency may make and enter into all contracts and agreements necessary or incidental to the performance of the duties and the execution of the powers granted to the department or the state agency in accordance with this article or the public-private agreement. These contracts or agreements are not subject to any approvals other than the approval of the department or state agency and may be for any term of years and contain any terms that are considered reasonable by the department or the state agency.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-3
Payment of amounts owed from available funds; moral obligation
Sec. 3. (a) The authority may pay any amounts owed by the authority under a public-private agreement entered into under this article from any funds available to the authority under this article or any other statute.
(b) Subject to review by the budget committee established by IC 4-12-1-3 and approval by the budget director appointed under IC 4-12-1-3, a public-private agreement entered into under this article may:
(1) establish a procedure for the authority or a person acting on behalf of the authority to certify to the general assembly the amount needed to pay any amounts owed by the authority under a public-private agreement; or
(2) otherwise create a moral obligation of the state to pay any amounts owed by the authority under the public-private agreement. (c) The authority may issue bonds under IC 4-4-11 or IC 8-15-2 to provide funds for any amounts identified under this section without complying with IC 8-9.5-8-10.
(d) If the agreement that is submitted for review provides for any tolls, the budget committee shall hold a meeting and conduct a review of the agreement not later than ninety (90) days after the date the agreement is submitted for review.
As added by P.L.47-2006, SEC.39. Amended by P.L.163-2011, SEC.9.

IC 8-15.5-10-4
Delegation of certain powers to operator
Sec. 4. For purposes of this article, the authority may authorize an operator under a public-private agreement to perform any of its duties under IC 8-15-2-1, IC 8-15-2-6, IC 8-15-2-18, and IC 8-15-2-24.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-5
Powers under toll road statute and other laws; eminent domain
Sec. 5. (a) Subject to subsection (b), the authority may exercise any of its powers under IC 8-15-2 or any other provision of the Indiana Code as necessary or desirable for the performance of the authority's duties and the execution of the authority's powers under this article.
(b) For purposes of subsection (a), the following are governed by IC 8-15-2, IC 32-24, and any other applicable provision of the Indiana Code as in effect on January 1, 2010, and are not affected by amendments to those statutes enacted after December 31, 2009:
(1) The authority's use of the power of eminent domain to acquire property or interests in property for a project under this article.
(2) The rights of property owners who are affected by the authority's use of the power of eminent domain for a project under this article.
As added by P.L.47-2006, SEC.39. Amended by P.L.85-2010, SEC.11.

IC 8-15.5-10-6
Impairment of public-private agreement by authority prohibited
Sec. 6. The authority may not take any action under this chapter that would impair the public-private agreement entered into under this article.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-7
Agreement with state police concerning law enforcement
Sec. 7. (a) The authority shall enter into an agreement between and among the operator, the authority, and the state police department concerning the provision of law enforcement assistance

with respect to a toll road project that is the subject of a public-private agreement under this article.
(b) The authority shall enter into arrangements with the state police department related to costs incurred in providing law enforcement assistance under this article.
(c) All law enforcement officers of the state and any political subdivision have the same powers and jurisdiction within the limits of a toll road project as they have in their respective areas of jurisdiction, including the roads and highways of the state. These law enforcement officers shall have access to a toll road project that is the subject of a public-private agreement to exercise their powers and jurisdiction.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-8
Expedited method for dispute resolution
Sec. 8. The authority shall establish an expedited method for resolving disputes between or among the authority, the parties to a public-private agreement, and units of local government that contain any part of the toll road project, and shall set forth that method in the public-private agreement.
As added by P.L.85-2010, SEC.12.



CHAPTER 11. TOLL ROAD FUND

IC 8-15.5-11-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the toll road fund established by section 3 of this chapter.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-11-3
Establishment of fund; administration; accounts; investment
Sec. 3. (a) The toll road fund is established to provide funds to:
(1) pay or defease certain bonds in the manner provided by this chapter;
(2) pay amounts owed by the authority in connection with the execution and performance of a public-private agreement under this article, including operating expenses of the authority; and
(3) make distributions to the next generation trust fund and the major moves construction fund.
(b) The authority shall hold, administer, and manage the fund.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The fund consists of the following:
(1) Money received from an operator under a public-private agreement.
(2) Appropriations, if any, made by the general assembly.
(3) Grants and gifts intended for deposit in the fund.
(4) Interest, premiums, gains, or other earnings on the fund.
(5) Amounts transferred to the fund under subsection (i).
(6) Amounts transferred to the fund under IC 8-14-14-6(a)(5).
(e) The authority shall establish the following separate accounts within the fund:
(1) The bond retirement account.
(2) The administration account.
(3) The eligible project account.
(f) Money in the fund shall be deposited, paid, and secured in the manner provided by IC 4-4-11-32. Notwithstanding IC 5-13, the authority shall invest the money in the fund that is not needed to meet the obligations of the fund in the manner provided by an investment policy established by resolution of the authority.
(g) The fund is not part of the state treasury and is considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise removed from the fund by the state board of finance, the budget agency, or any other state agency. (h) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(i) As soon as practicable after a public-private agreement concerning the Indiana Toll Road has been executed and the closing for each financing transaction required to provide funding to carry out the agreement has been conducted, the authority shall determine the total balance remaining in all toll road funds and accounts established under IC 8-15-2. Subject to any applicable trust indentures securing toll road bonds, the authority may retain from those funds and accounts the amounts necessary to pay outstanding obligations with respect to the operation of the Indiana Toll Road incurred before the effective date of the public-private agreement, and shall transfer all remaining balances in the toll road funds and accounts to the fund.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-11-4
Allocations to accounts and other funds
Sec. 4. (a) Before any allocations are made from the fund under this chapter, the authority shall determine:
(1) the extent to which outstanding bonds issued by the authority under IC 8-14.5-6 or IC 8-15-2 should be repaid, defeased, or otherwise retired;
(2) the total amount necessary to repay, defease, or otherwise retire the bonds selected by the authority for repayment, defeasance, or retirement; and
(3) the total amount necessary to pay the amounts owed by the authority related to the execution and performance of a public-private agreement under this article, including establishing reserves, plus the amount necessary to establish an escrow account to implement a written agreement entered into under IC 8-15.5-7-6 to fund reductions in, or refunds of, user fees imposed on Class 2 vehicles.
The authority shall make a separate determination of the amount described in subdivision (3) for each public-private agreement. The amount described in subdivision (3) is payable solely from money received by the authority under the public-private agreement for which the amounts owed were incurred, and are not payable from lease payments received under IC 8-9.5 or IC 8-14.5.
(b) Before making any allocations from the fund under subsection (c) or (d), the authority shall allocate the amount determined under subsection (a)(2) to the bond retirement account. Money in this account may be used only for the purpose described in section 3(a)(1) of this chapter.
(c) After making the allocation required by subsection (b) and before making the allocations required by subsection (d), the authority shall allocate the amount determined under subsection (a)(3) to the administration account. Money in this account may be used only for the purpose described in section 3(a)(2) of this chapter.
(d) After making the allocations required by subsections (b) and

(c), the remaining money received during each state fiscal year under a public-private agreement under this article shall be allocated to the eligible project account. Money in this account may be used only for the purposes described in section 3(a)(3) of this chapter. Within thirty (30) days after a public-private agreement concerning the Indiana Toll Road has been executed and the closing for each financing transaction required to provide funding to carry out the agreement has been conducted, the authority shall transfer:
(1) five hundred million dollars ($500,000,000) of the money in the eligible project account to the next generation trust fund established under IC 8-14-15; and
(2) the remainder of the money in the eligible project account to the major moves construction fund.
In addition, any amounts transferred to the fund under section 3(i) of this chapter after the date described in this subsection shall be transferred to the major moves construction fund.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-11-5
Distributions from eligible project account
Sec. 5. The money allocated to the eligible project account must be used to make distributions to the next generation trust fund and the major moves construction fund, as provided by section 4 of this chapter.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-11-6
Expediting permits, licenses, and approvals
Sec. 6. The authority shall seek the cooperation of federal and local agencies to expedite all necessary federal and local permits, licenses, and approvals necessary for toll road projects under this article.
As added by P.L.47-2006, SEC.39.



CHAPTER 12. PROHIBITED LOCAL ACTION



CHAPTER 13. PROHIBITED POLITICAL CONTRIBUTIONS

IC 8-15.5-13-2
"Candidate"
Sec. 2. As used in this chapter, "candidate" refers to any of the following:
(1) A candidate for a state office.
(2) A candidate for a legislative office.
(3) A candidate for a local office.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-3
"Committee"
Sec. 3. As used in this chapter, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of representatives of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-4
"Officer"
Sec. 4. As used in this chapter, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-5
Determination of interest in operator
Sec. 5. For purposes of this chapter, a person is considered to have an interest in an operator if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in an operator.
(2) The person is an officer of an operator.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in an operator.
(4) The person is a political action committee of an operator. As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-6
Certain contributions attributed to operator
Sec. 6. An operator is considered to have made a contribution if a contribution is made by a person who has an interest in the operator.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-7
Prohibition of contributions to candidate or committee
Sec. 7. An operator or a person who has an interest in an operator may not make a contribution to a candidate or a committee during the following periods:
(1) The term during which the operator is a party to a public-private agreement entered into under this article.
(2) The three (3) years following the final expiration or termination of the public-private agreement described in subdivision (1).
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-8
Class D felony for violation
Sec. 8. A person who knowingly or intentionally violates this chapter commits a Class D felony.
As added by P.L.47-2006, SEC.39.






ARTICLE 15.7. PUBLIC-PRIVATE PARTNERSHIPS

CHAPTER 1. GENERAL PROVISIONS

IC 8-15.7-1-2
Public purpose served by certain actions
Sec. 2. An action, other than an approval by the authority or the department under IC 8-15.7-4, serves the public purpose of this article if the action facilitates the timely development, planning, design, construction, maintenance, repair, rehabilitation, expansion, financing, or operation of a qualifying project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-1-3
Intent to encourage investment and grant flexibility
Sec. 3. It is the intent of this article to:
(1) encourage investment in Indiana by private entities that

facilitates the development, planning, design, construction, maintenance, repair, rehabilitation, expansion, financing, and operation of transportation facilities; and
(2) grant public and private entities the greatest possible flexibility in contracting with each other for the provision of the public services that are the subject of this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-1-4
Liberal construction; control over inconsistent laws
Sec. 4. The powers conferred by this article shall be liberally construed in order to accomplish their purposes and are in addition and supplemental to the powers conferred by any other law. If any other law or rule is inconsistent with this article, this article is controlling as to any public-private agreement entered into under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-1-5
Complete authority for public-private agreements; limitations
Sec. 5. (a) This article contains full and complete authority for agreements and leases with private entities to carry out the activities described in this article. Except as provided in this article, no procedure, proceeding, publication, notice, consent, approval, order, or act by the authority, the department, or any other state or local agency or official is required to enter into an agreement or lease, and no law to the contrary affects, limits, or diminishes the authority for agreements and leases with private entities, except as provided by this article.
(b) Notwithstanding any other law, before the department, the authority, or an operator may carry out any of the following activities under this article, the general assembly must enact a statute authorizing that activity:
(1) Subject to subsection (d), and after June 30, 2011, issuing a request for proposals for, or entering into, a public-private agreement concerning a project.
(2) Carrying out construction for Interstate Highway 69 in a township having a population of more than one hundred thousand (100,000) and less than one hundred ten thousand (110,000) located in a county having a consolidated city.
(3) Imposing user fees on motor vehicles for use of Interstate Highway 69.
(c) Notwithstanding subsection (b) or any other law, the department or the authority may enter into a public-private agreement concerning a project consisting of a passenger or freight railroad system described in IC 8-15.7-2-14(a)(4). Such an agreement is subject to review and appropriation by the general assembly. However, this subsection does not prohibit the department from:
(1) conducting preliminary studies that the department considers necessary to determine the feasibility of such a

project; or
(2) issuing a request for qualifications or a request for proposals, or both, under IC 8-15.7-4 for such a project.
(d) Notwithstanding subsection (b), during the period beginning July 1, 2011, and ending June 30, 2021, the general assembly is not required to enact a statute authorizing the department, the authority, or an operator to issue a request for proposals for, or enter into, a public-private agreement for the following projects:
(1) A project on which construction begins after June 30, 2011, not including any part of Interstate Highway 69 other than a part described in subdivision (4).
(2) The addition of toll lanes, including high occupancy toll lanes, to a highway, roadway, or other facility in existence on July 1, 2011, if the number of nontolled lanes on the highway, roadway, or facility as of July 1, 2011, does not decrease due to the addition of the toll lanes.
(3) The Illiana Expressway, a limited access facility connecting Interstate Highway 65 in northwestern Indiana with an interstate highway in Illinois.
(4) A project that is located within a metropolitan planning area (as defined by 23 U.S.C. 134) and that connects the state of Indiana with the commonwealth of Kentucky.
As added by P.L.47-2006, SEC.40. Amended by P.L.203-2007, SEC.5; P.L.85-2010, SEC.14; P.L.163-2011, SEC.10; P.L.119-2012, SEC.95.

IC 8-15.7-1-6
Conformity with this article
Sec. 6. To the extent that this article permits or requires the authority, the department, or a private entity to carry out any law other than this article under a public-private agreement, the action shall be carried out in conformity with this article.
As added by P.L.47-2006, SEC.40.



CHAPTER 2. DEFINITIONS

IC 8-15.7-2-2
"Affected jurisdiction"
Sec. 2. "Affected jurisdiction" means the following:
(1) Any county, city, or town in which all or a part of a qualifying project is located.
(2) Any other public entity directly affected by the qualifying project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-3
"Authority" or "Indiana finance authority"
Sec. 3. "Authority" or "Indiana finance authority" refers to the Indiana finance authority established by IC 4-4-11-4.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-4
"Department"
Sec. 4. "Department" refers to the Indiana department of transportation.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-5
"Develop" or "development"
Sec. 5. "Develop" or "development" means to do one (1) or more of the following:
(1) Plan.
(2) Design.
(3) Develop.
(4) Lease.
(5) Acquire.
(6) Install.
(7) Construct.
(8) Reconstruct.
(9) Rehabilitate.
(10) Extend.
(11) Expand.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-6
"Highway, street, or road"
Sec. 6. "Highway, street, or road" has the meaning set forth in

IC 8-23-1-23.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-7
"Law enforcement officer"
Sec. 7. "Law enforcement officer" has the meaning set forth in IC 35-31.5-2-185.
As added by P.L.47-2006, SEC.40. Amended by P.L.114-2012, SEC.18.

IC 8-15.7-2-8
"Maintenance"
Sec. 8. "Maintenance" includes ordinary maintenance, repair, rehabilitation, capital maintenance, maintenance replacement, and any other categories of maintenance that may be designated by the department.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-9
"Offeror"
Sec. 9. "Offeror" means a private entity that has submitted a qualification submittal or a proposal for a public-private agreement under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-10
"Operate" or "operation"
Sec. 10. "Operate" or "operation" means to do one (1) or more of the following:
(1) Maintain.
(2) Improve.
(3) Equip.
(4) Modify.
(5) Otherwise operate.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-11
"Operator"
Sec. 11. "Operator" means a private entity that has entered into a public-private agreement with the department to provide services to or on behalf of the department.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-12
"Political subdivision"
Sec. 12. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-12.5 "Governmental entity"
Sec. 12.5. "Governmental entity" means:
(1) any state;
(2) any authority, board, bureau, commission, committee, department, division, or other instrumentality established by any state; or
(3) any entity established by the laws of another state in which the state of Indiana has been invited to participate.
As added by P.L.85-2010, SEC.15.

IC 8-15.7-2-13
"Private entity"
Sec. 13. "Private entity" means any combination of one (1) or more individuals, corporations, general partnerships, limited liability companies, limited partnerships, joint ventures, business trusts, nonprofit entities, or other business entities that are parties to a proposal for a qualifying project or a public-private agreement related to a qualifying project. A public agency may provide services to an operator as a subcontractor or subconsultant without affecting the private status of the private entity and the entity's or operator's ability to enter into a public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-14
"Project"
Sec. 14. (a) Subject to IC 8-15.7-1-5, "project" means all or part of the following:
(1) A limited access facility (as defined in IC 8-23-1-28).
(2) A tollway.
(3) Roads and bridges.
(4) Passenger and freight railroad systems, including:
(A) the costs of environmental impact studies;
(B) property, equipment, and appurtenances necessary to operate a railroad, including lines, routes, roads, rights-of-way, easements, licenses, permits, track upgrades, rail grade crossings, locomotives, passenger cars, freight cars, and other railroad cars of any type or class; and
(C) other costs that the department determines are necessary to develop a passenger or freight railroad system in Indiana.
(5) All or part of a bridge, tunnel, overpass, underpass, interchange, structure, ramp, access road, service road, entrance plaza, approach, tollhouse, utility corridor, toll gantry, rest stop, service area, or administration, storage, or other building or facility, including temporary facilities and buildings or facilities and structures that will not be tolled, that the department determines is appurtenant, necessary, or desirable for the development, financing, or operation of the facilities described in subdivisions (1) through (4).
(6) An improvement, betterment, enlargement, extension, or reconstruction of all or part of any of the facilities described in

this section, including a nontolled part, that is separately designated by name or number.
(b) The term does not include a passenger railroad system that is operated by a commuter transportation district established under IC 8-5-15.
As added by P.L.47-2006, SEC.40. Amended by P.L.203-2007, SEC.6.

IC 8-15.7-2-15
"Public-private agreement"
Sec. 15. "Public-private agreement" means the public-private agreement between the operator and the department that relates to any combination of the development, financing, or operation of a qualifying project and is entered into under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-16
"Qualifying project"
Sec. 16. "Qualifying project" means one (1) or more projects developed, financed, or operated by an operator under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-17
"Request for proposals"
Sec. 17. "Request for proposals" means all materials and documents prepared by or on behalf of the department to solicit proposals from offerors to enter into a public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-18
"Request for qualifications"
Sec. 18. "Request for qualifications" means all materials and documents prepared by or on behalf of the department to solicit qualification submittals from offerors to enter into a public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-19
"Revenues"
Sec. 19. "Revenues" means all revenues, including any combination of:
(1) income;
(2) earnings and interest;
(3) user fees;
(4) lease payments;
(5) allocations;
(6) federal, state, and local appropriations, grants, loans, lines of credit, and credit guarantees;
(7) bond proceeds;
(8) equity investments; or (9) other receipts;
arising out of or in connection with a qualifying project, including the development, financing, and operation of a qualifying project. The term includes money received as grants, loans, lines of credit, credit guarantees, or otherwise in aid of a qualifying project from the federal government, the state, a political subdivision, or any agency or instrumentality of the federal government, the state, or a political subdivision.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-20
"Tollway"
Sec. 20. "Tollway" has the meaning set forth in IC 8-15-3-7.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-21
"Transportation plan"
Sec. 21. "Transportation plan" has the meaning set forth in IC 8-23-1-41.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-22
"User fees"
Sec. 22. "User fees" means the rates, tolls, or fees imposed for use of, or incidental to, all or part of a qualifying project under a public-private agreement.
As added by P.L.47-2006, SEC.40.



CHAPTER 3. FORMATION OF AN AGREEMENT

IC 8-15.7-3-2
Powers of operator; regulation of user fees
Sec. 2. An operator has:
(1) all powers allowed by law generally to a private entity having the same form of organization as the operator; and
(2) the power to develop, finance, and operate the qualifying project and impose user fees in connection with the use of the qualifying project.
Tolls or user fees may not be imposed by the operator except as set forth in a public-private agreement. User fees and the setting of user fee rates are not subject to supervision or regulation by any commission, board, bureau, or agency of the state or any municipality, other than the department to the extent set forth in the public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-3-3
Acquisition of property interests for qualifying project
Sec. 3. The operator may own, lease, or acquire any property interest or other right to develop, finance, or operate the qualifying project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-3-4
Establishment of user classifications and enforcement of rules by operator Sec. 4. In operating the qualifying project, the operator may do the following:
(1) Make user classifications as permitted in the public-private agreement.
(2) As permitted in the public-private agreement or otherwise with the consent of the department, make and enforce reasonable rules to the same extent that the department may make and enforce rules with respect to a similar project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-3-5
Participation by small, minority, women's, disadvantaged, and Indiana businesses
Sec. 5. The department shall establish a program to facilitate participation in qualifying projects by:
(1) small businesses that qualify for a small business set-aside under IC 4-13.6-2-11;
(2) businesses certified under IC 4-13-16.5 as a minority business enterprise;
(3) businesses certified under IC 4-13-16.5 as a women's business enterprise;
(4) businesses treated as disadvantaged business enterprises under federal or state law; and
(5) businesses defined under IC 5-22-15-20.5 as Indiana businesses, to the extent permitted by applicable federal and state law and regulations.
As added by P.L.47-2006, SEC.40.



CHAPTER 4. PROCUREMENT PROCESS

airports.
The department shall post copies of the preliminary feasibility study and the economic impact study on the department's Internet web site and shall also provide copies of the studies to the governor and to the legislative council (in an electronic format under IC 5-14-6).
(3) After the completion of the preliminary feasibility study and the economic impact statement, the department shall schedule a public hearing on the proposed project and the studies in the county seat of the county that would be an affected jurisdiction for purposes of the proposed project. At least ten (10) days before the public hearing, the department shall:
(A) post notice of the public hearing on the department's Internet web site;
(B) publish notice of the hearing one (1) time in accordance with IC 5-3-1 in two (2) newspapers of general circulation in the county; and
(C) include the following in the notices under clauses (A) and (B):
(i) The date, time, and place of the hearing.
(ii) The subject matter of the hearing.
(iii) A description of the proposed project, its location, the part of the project consisting of a tollway, and, consistent with the assessments reached in the preliminary feasibility study, the estimated total cost of the acquisition, construction, installation, equipping, and improving of the proposed project, as well as the part of the project consisting of a tollway.
(iv) The address and telephone number of the department.
(v) A statement concerning the availability of the preliminary feasibility study and the economic impact study on the department's Internet web site.
(4) At the hearing, the department shall allow the public to be heard on the proposed project, the preliminary feasibility study, and the economic impact study.
(5) After the completion of the public hearings described in subdivision (3), the department shall submit the preliminary feasibility study and the economic impact study to the budget committee for its review before the commencement of the procurement process under this chapter. If the preliminary feasibility study or the economic impact study submitted for review provides for any tolls, the budget committee shall hold a meeting and conduct a review of the preliminary feasibility study and the economic impact study not later than ninety (90) days after the date the preliminary feasibility study and the economic impact study are submitted for review.
(c) The following provisions apply if the department determines that a feasibility study for the Illiana Expressway that was prepared before March 15, 2010, meets the requirements of subsection (b) concerning the preparation of a preliminary feasibility study: (1) The department is not required to prepare an additional preliminary feasibility study.
(2) The requirement under subsection (b)(1) for a public hearing before preparation of a preliminary feasibility study does not apply. However, the requirement under subsection (b)(1) for a public hearing on the economic impact study does apply.
(3) The feasibility study prepared before March 15, 2010, is considered to be the preliminary feasibility study for purposes of subsection (b)(3) through (b)(5).
As added by P.L.47-2006, SEC.40. Amended by P.L.85-2010, SEC.16; P.L.163-2011, SEC.11.

IC 8-15.7-4-2
Competitive proposal procedure; request for qualifications; public hearing on preliminary selection and agreement
Sec. 2. (a) This section establishes the competitive proposal procedure that the department shall use to enter into a public-private agreement with an operator under this article.
(b) The department may pursue a competitive proposal procedure using a request for qualifications and a request for proposals process or proceed directly to a request for proposals.
(c) If the department elects to use a request for qualifications phase, it must provide a public notice of the request for qualifications, for the period considered appropriate by the department, before the date set for receipt of submittals in response to the solicitation. The department shall provide the notice by posting in a designated public area and publication in a newspaper of general circulation, in the manner provided by IC 5-3-1. In addition, submittals in response to the solicitation may be solicited directly from potential offerors.
(d) The department shall evaluate qualification submittals based on the requirements and evaluation criteria set forth in the request for qualifications.
(e) If the department has undertaken a request for qualifications phase resulting in one (1) or more prequalified or shortlisted offerors, the request for proposals shall be limited to those offerors that have been prequalified or shortlisted.
(f) If the department has not issued a request for qualifications and intends to use only a one (1) phase request for proposals procurement, the department must provide a public notice of the request for proposals for the period considered appropriate by the department, before the date set for receipt of proposals. The department shall provide the notice by posting in a designated public area and publication in a newspaper of general circulation, in the manner provided by IC 5-3-1. In addition, proposals may be solicited directly from potential offerors.
(g) The department shall submit a draft of the request for proposals to the budget committee for its review before the issuance by the department of the request for proposals to potential offerors.

The request for proposals must:
(1) indicate in general terms the scope of work, goods, and services sought to be procured;
(2) contain or incorporate by reference the specifications and contractual terms and conditions applicable to the procurement and the qualifying project;
(3) specify the factors, criteria, and other information that will be used in evaluating the proposals;
(4) specify any requirements or goals for use of:
(A) minority business enterprises and women's business enterprises certified under IC 4-13-16.5;
(B) disadvantaged business enterprises under federal or state law;
(C) businesses defined under IC 5-22-15-20.5 as Indiana businesses, to the extent permitted by applicable federal and state law and regulations; and
(D) businesses that qualify for a small business set-aside under IC 4-13.6-2-11;
(5) if all or part of the project will consist of a tollway, require any offeror to submit a proposal based upon that part of the project that will consist of a tollway, as set forth in the request for proposals, and permit any offeror to submit one (1) or more alternative proposals based upon the assumption that a different part or none of the project will consist of a tollway;
(6) contain or incorporate by reference the other applicable contractual terms and conditions; and
(7) contain or incorporate by reference any other provisions, materials, or documents that the department considers appropriate.
If the draft of the request for proposals submitted for review provides for any tolls, the budget committee shall hold a meeting and conduct a review of the draft of the request for proposals not later than ninety (90) days after the date the draft request for proposals is submitted for review.
(h) The department shall determine the evaluation criteria that are appropriate for each project and shall set those criteria forth in the request for proposals. The department may use a selection process that results in selection of the proposal offering the best value to the public, a selection process that results in selection of the proposal offering the lowest price or cost or the highest payment to, or revenue sharing with, the department, or any other selection process that the department determines is in the best interests of the state and the public.
(i) The department shall evaluate proposals based on the requirements and evaluation criteria set forth in the request for proposals.
(j) The department may select one (1) or more offerors for negotiations based on the evaluation criteria set forth in the request for proposals. If the department believes that negotiations with the selected offeror or offerors are not likely to result in a public-private

agreement, or, in the case of a best value selection process, no longer reflect the best value to the state and the public, the department may commence negotiations with other responsive offerors, if any, and may suspend, terminate, or continue negotiations with the original offeror or offerors. If negotiations are unsuccessful, the department shall terminate the procurement, may not award the public-private agreement, and may commence a new procurement for a public-private agreement. If the department determines that negotiations with an offeror have been successfully completed, the department shall, subject to the other requirements of this article, award the public-private agreement to the offeror.
(k) Before awarding a public-private agreement to an operator, the department shall schedule a public hearing on the preliminary selection of the operator and the terms of the proposed public-private agreement. The hearing shall be conducted in the county seat of the county that would be an affected jurisdiction for purposes of the proposed project. The department shall do the following:
(1) At least ten (10) days before the public hearing, post on the department's Internet web site:
(A) the proposal submitted by the offeror that has been preliminarily selected as the operator for the project, except for those parts of the proposal that are confidential under this article; and
(B) the proposed public-private agreement for the project.
(2) At least ten (10) days before the public hearing:
(A) post notice of the public hearing on the department's Internet web site; and
(B) publish notice of the hearing one (1) time in accordance with IC 5-3-1 in two (2) newspapers of general circulation in the county that would be an affected jurisdiction for purposes of the proposed project.
(3) Include the following in the notices required by subdivision (2):
(A) The date, time, and place of the hearing.
(B) The subject matter of the hearing.
(C) A description of the agreement to be awarded.
(D) The recommendation that has been made to award the agreement to an identified offeror or offerors.
(E) The address and telephone number of the department.
(F) A statement indicating that, subject to section 6 of this chapter, and except for those portions that are confidential under IC 5-14-3, the following are available on the department's Internet web site and are also available for public inspection and copying at the principal office of the department during regular business hours:
(i) The selected offer.
(ii) An explanation of the basis upon which the preliminary selection was made.
(iii) The proposed public-private agreement for the project. (l) At the hearing, the department shall allow the public to be heard on the preliminary selection of the operator and the terms of the proposed public-private agreement.
(m) When the terms and conditions of multiple awards are specified in the request for proposals, awards may be made to more than one (1) offeror.
As added by P.L.47-2006, SEC.40. Amended by P.L.85-2010, SEC.17; P.L.163-2011, SEC.12.

IC 8-15.7-4-3
Designation of operator; publication of notice; execution of public-private agreement; action to contest validity
Sec. 3. (a) After the procedures required in this chapter have been completed, the department shall make a determination as to whether the successful offeror should be designated as the operator for the project and shall submit its decision to the governor and the budget committee.
(b) After review of the department's determination by the budget committee, the governor may accept or reject the determination of the department. If the governor accepts the determination of the department, the governor shall designate the successful offeror as the operator for the project. The department shall publish notice of the designation of the operator one (1) time, in accordance with IC 5-3-1.
(c) After the designation of the successful offeror as the operator for the project, the department may execute the public-private agreement.
(d) An action to contest the validity of a public-private agreement entered into under this chapter may not be brought after the fifteenth day following the publication of the notice of the designation of the operator under the public-private agreement under subsection (b).
(e) If the department's determination submitted for review provides for any tolls, the budget committee shall hold a meeting and conduct a review of the determination not later than ninety (90) days after the date the determination is submitted for review.
As added by P.L.47-2006, SEC.40. Amended by P.L.163-2011, SEC.13.

IC 8-15.7-4-4
Use of work product from unsuccessful proposal
Sec. 4. The department may pay a stipulated amount to an unsuccessful offeror that submits a responsive proposal in response to a request for proposals under this chapter, in exchange for the work product contained in that proposal. The use by the department of any design element contained in an unsuccessful proposal is at the sole risk and discretion of the department and does not confer liability on the recipient of the stipulated amount under this section. After payment of the stipulated amount:
(1) the department and the unsuccessful offeror jointly own the rights to, and may make use of any work product contained in, the proposal, including the technologies, techniques, methods,

processes, ideas, and information contained in the proposal, project design, and project financial plan; and
(2) the use by the unsuccessful offeror of any part of the work product contained in the proposal is at the sole risk of the unsuccessful offeror and does not confer liability on the department.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-4-5
Power to withdraw or modify request, seek revised proposals, or decline to award a public-private agreement
Sec. 5. In addition to any other rights under this article, in connection with any procurement under this chapter, the department may:
(1) withdraw a request for qualifications or a request for proposals at any time and, in its discretion, publish a new request for qualifications or request for proposals;
(2) decline to award a public-private agreement for any reason;
(3) request clarifications to any qualification submittal or request for proposals or seek one (1) or more revised proposals or one (1) or more best and final offers;
(4) modify the terms, provisions, and conditions of a request for qualification, request for proposals, technical specifications, or form of public-private agreement during the pendency of a procurement; and
(5) interview offerors.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-4-6
Disclosure of contents of proposals
Sec. 6. (a) The department may not disclose the contents of proposals during discussions or negotiations with potential offerors.
(b) The department may, in its discretion in accordance with IC 5-14-3, treat as confidential all records relating to discussions or negotiations between the department and potential offerors if those records are created while discussions or negotiations are in progress.
(c) Notwithstanding subsections (a) and (b), and with the exception of portions that are confidential under IC 5-14-3, the terms of the selected offer negotiated under this article shall be available for inspection and copying under IC 5-14-3 after negotiations with the offerors have been completed.
(d) When disclosing the terms of the selected offer under subsection (c), the department shall certify that the information being disclosed accurately and completely represents the terms of the selected offer.
(e) The department shall disclose the contents of all proposals, except the parts of the proposals that may be treated as confidential in accordance with IC 5-14-3, when either:
(1) the request for proposal process is terminated under section 5 of this chapter; or (2) the public-private agreement has been executed and the closing for each financing transaction required to provide funding to carry out the agreement has been conducted.
As added by P.L.47-2006, SEC.40.



CHAPTER 5. PUBLIC-PRIVATE AGREEMENTS

operator under the public-private agreement or in connection with the qualifying project.
(D) Other compensation set forth in the public-private agreement or otherwise considered appropriate by the department.
(10) The date and terms of termination of the operator's authority and duties under this article, and circumstances under which the operator's authority and duties may be terminated before that date.
(11) Reversion of the qualifying project to the department at the termination or expiration of the public-private agreement.
(12) Rights and remedies of the department if the operator defaults or otherwise fails to comply with the terms of the public-private agreement.
(c) A public-private agreement may not provide that the state or the department is responsible for any debt incurred by an operator in connection with the delivery of a project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-1.5
Additional required provisions of agreement
Sec. 1.5. In addition to the other requirements of this article, a public-private agreement entered into under this article must include the following:
(1) A requirement for the completion of all environmental analyses of the project required by state and federal law in the manner and at the times required by the appropriate state and federal agencies.
(2) A requirement for ownership by the department in the name of the state of Indiana of:
(A) all the real property on which the project is located; and
(B) all of the improvements on that real property.
(3) An expedited method for resolving disputes between or among the department, the parties to the public-private agreement, and affected jurisdictions, as required by IC 8-15.7-12-2.
As added by P.L.85-2010, SEC.18.

IC 8-15.7-5-2
User fees
Sec. 2. (a) The department may fix and revise the amounts of user fees that an operator may charge and collect for the use of any part of a qualifying project in accordance with the public-private agreement. In fixing these amounts, the department may:
(1) establish maximum amounts for the user fees; and
(2) subject to subsection (b), provide for increases or decreases of the maximum amounts based upon the indices, methodologies, or other factors that the department considers appropriate.
(b) For a public-private agreement entered into after June 30,

2011, the department may not use a methodology based on:
(1) toll collection success rates; or
(2) other factors internal to the operator;
that could result in increases of the maximum amounts due to actual toll collection rates that are below estimated or anticipated toll collection rates.
(c) User fees established by the department for the use of a qualifying project must be nondiscriminatory and may:
(1) include different user fees based on categories such as vehicle class, vehicle size, vehicle axles, vehicle weight, volume, location, traffic congestion, or other means or classification that the department determines to be appropriate;
(2) vary by time of day or year; and
(3) be based on one (1) or more factors considered relevant by the department, which may include any combination of:
(A) lease payments;
(B) financing costs and charges;
(C) debt repayment, including principal and interest;
(D) costs of development;
(E) costs of operation;
(F) working capital;
(G) reserves;
(H) depreciation;
(I) compensation to the operator;
(J) compensation to the department; and
(K) other costs, expenses, and factors set forth in the public-private agreement or otherwise considered appropriate by the department.
(d) A public-private agreement may:
(1) authorize the operator to adjust the user fees for the use of the qualifying project, so long as the amounts charged and collected by the operator do not exceed the maximum amounts established by the department under this chapter;
(2) provide that any adjustment by the operator permitted under subdivision (1) may be based on indices, methodologies, or other factors described in subsection (a) or (b), as applicable;
(3) authorize the operator to charge and collect user fees through manual and nonmanual methods, including, but not limited to, automatic vehicle identification systems, electronic toll collection systems, and, to the extent permitted by law, including rules adopted by the department, global positioning systems and photo or video based toll collection enforcement systems; and
(4) authorize the collection of user fees by a third party.
(e) A schedule of the current user fees shall be made available by the operator to any member of the public on request. User fees and the setting of user fee rates are not subject to supervision or regulation by any other commission, board, bureau, or agency of the state or any municipality, except to the extent set forth in the public-private agreement. (f) Any action to contest the validity of user fees fixed under this chapter may not be brought after the fifteenth day following the effective date of a rule fixing the user fees.
As added by P.L.47-2006, SEC.40. Amended by P.L.163-2011, SEC.14.

IC 8-15.7-5-3
Grants or loans for qualifying project
Sec. 3. In the public-private agreement, the department may agree to make grants or loans for the development or operation, or both, of the qualifying project from amounts received from the federal government, any agency or instrumentality of the federal government, or any state or local agency.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-4
Additional provisions of public-private agreement
Sec. 4. The public-private agreement must incorporate the duties of the operator under this article and may contain the other terms and conditions that the department determines serve the public purpose of this article. The public-private agreement may contain provisions under which the department or the authority agrees to provide notice of default and cure rights for the benefit of the operator and the persons or entities described in the public-private agreement that are providing financing for the qualifying project. The public-private agreement may contain any other lawful term or condition to which the operator and the department mutually agree, including provisions regarding change orders, dispute resolution, required upgrades to the qualifying project, tolling policies, changes and modifications to the qualifying project, unavoidable delays, or provisions for a loan or grant of public funds for the development or operation, or both, of one (1) or more qualifying projects.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-5
Distribution of payments received by department under public-private agreement
Sec. 5. To the extent that the department receives any payment or compensation under the public-private agreement other than repayment of a loan or grant or reimbursement for services provided by the department to the operator, the payment or compensation shall be distributed at the direction of the department to the:
(1) major moves construction fund established under IC 8-14-14;
(2) department for deposit in the state highway fund established by IC 8-23-9-54;
(3) alternative transportation construction fund established under IC 8-14-17; or
(4) operator or the authority for debt reduction.
As added by P.L.47-2006, SEC.40. Amended by P.L.203-2007,

SEC.7.

IC 8-15.7-5-6
Takeover of qualifying project upon termination of public-private agreement
Sec. 6. (a) Upon the termination or expiration of the public-private agreement, including a termination for default, the department may take over the qualifying project and succeed to all of the right, title, and interest in the qualifying project. The department may agree to accept the qualifying project subject to any liens on revenues previously granted by the operator to any person providing financing for the qualifying project.
(b) If the department elects to take over a qualifying project, the department may do all or part of the following:
(1) Develop, finance, or operate the project.
(2) Impose, collect, retain, and use user fees, if any, for the project.
(c) The department may use any revenues collected under this section for any of the following purposes or any other authorized use under this article:
(1) Making payments to individuals or entities in connection with the financing of the qualifying project.
(2) Paying development costs of the project.
(3) Paying current operation costs of the project or facilities, including compensation to the department for the services of the department in operating the qualifying project.
(4) Paying the operator for any compensation or payment owing upon termination.
(d) The full faith and credit of the state or any political subdivision or the authority is not pledged to secure any financing of the operator by the election to take over the qualifying project. Assumption of development or operation, or both, of the qualifying project does not obligate the state or any political subdivision or the authority to pay any obligation of the operator.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-7
Amendment of public-private agreement
Sec. 7. Any changes in the terms of the public-private agreement agreed to by the parties shall be added to the public-private agreement by written amendment.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-8
Public-private agreement with multiple entities
Sec. 8. Notwithstanding any other provision of this article, the department may enter into a public-private agreement with multiple private entities if the department determines in writing that it is in the public interest to do so.
As added by P.L.47-2006, SEC.40.
IC 8-15.7-5-9
Public-private agreement for phases or segments of project
Sec. 9. The public-private agreement may provide for all or part of the development, financing, or operation of phases or segments of the qualifying project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-10
Memoranda of understanding for implementation of public-private agreement
Sec. 10. The department may enter into one (1) or more memoranda of understanding with respect to the implementation and administration of a public-private agreement. The memoranda may provide that the department has responsibility for, and shall administer and oversee certain aspects of the implementation of, the public-private agreement under this article, including:
(1) undertaking any oversight and monitoring of the operator as provided under the public-private agreement;
(2) reviewing plans for development and operation, as applicable, as provided under the public-private agreement;
(3) granting or denying all consents and approvals as provided under the public-private agreement, except for consents and approvals relating to financial matters that the department is not permitted to grant or deny under applicable law, in which case the authority shall execute the consents and approvals prepared by the department;
(4) receiving all development, operations, and financial reports prepared by the operator or others, as provided under the public-private agreement;
(5) preparing, negotiating, and executing any change orders and amendments to the public-private agreement;
(6) issuing other written correspondence and communications on behalf of the authority as provided under the public-private agreement;
(7) preparing and issuing noncompliance letters and reports, warning notices, and default letters to the operator as provided under the public-private agreement; and
(8) exercising rights and remedies for a breach or default by the operator as provided under the public-private agreement, except for rights and remedies relating to financial matters that the department is not permitted to exercise under applicable law, in which case the authority shall exercise the rights and remedies.
As added by P.L.47-2006, SEC.40.



CHAPTER 6. DEVELOPMENT AND OPERATIONS STANDARDS FOR PROJECTS

IC 8-15.7-6-2
Compliance with certain laws
Sec. 2. (a) Unless otherwise provided by federal law or this section, the operator or any contractor or subcontractor of the operator engaged in the construction of a project is not required to comply with IC 4-13.6 or IC 5-16 concerning state public works, IC 5-17 concerning purchases of materials and supplies, or other statutes concerning procedures for procurement of public works or personal property as a condition of being awarded and performing work on the project.
(b) IC 5-16-7 concerning the common construction wage applies to the following:
(1) The operator or any contractor or subcontractor of the operator engaged in a project for the construction of the Illiana Expressway, a limited access facility connecting Interstate Highway 65 in northwestern Indiana with an interstate highway in Illinois.
(2) The operator or any contractor or subcontractor of the operator engaged in the construction of a project that is the subject of a public-private agreement entered into after April 30, 2011.
As added by P.L.47-2006, SEC.40. Amended by P.L.85-2010, SEC.19; P.L.163-2011, SEC.15.

IC 8-15.7-6-3
Projects subject to certain state highway standards
Sec. 3. Each project constructed or operated under this article is considered to be part of the state highway system designated under IC 8-23-4-2 for purposes of identification, maintenance standards, and enforcement of traffic laws.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-6-4
Agreements for maintenance and other services
Sec. 4. An operator may enter into agreements for maintenance or other services under this article with the department and other local

or state agencies. The department may:
(1) with the assistance of all applicable local and state agencies, establish a unified permitting and licensing process for the processing and issuance of all necessary permits and licenses for projects under this article, including, but not limited to, all environmental permits and business and tax licenses; and
(2) provide other services for which the department may be reimbursed, including, but not limited to, preliminary planning, environmental certification (including the procurement of all necessary environmental permits), right-of-way acquisition, utility relocations and adjustments, and preliminary design of projects under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-6-5
Expediting permits, licenses, and approvals
Sec. 5. The department shall seek the cooperation of federal and local agencies to expedite all necessary federal and local permits, licenses, and approvals necessary for projects under this article.
As added by P.L.47-2006, SEC.40.



CHAPTER 7. TAXATION OF OPERATORS

IC 8-15.7-7-2
Sales tax exemption for certain purchases
Sec. 2. An operator or any other person purchasing tangible personal property for incorporation into or improvement of a structure or facility constituting or becoming part of the land included in a project is entitled to the exemption from gross retail tax and use tax provided under IC 6-2.5-4-9(b) and IC 6-2.5-3-2(c), respectively, with respect to that tangible personal property.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-7-3
Taxation of income received by operator
Sec. 3. Income received by an operator under the terms of a public-private agreement is subject to taxation in the same manner as income received by other private entities.
As added by P.L.47-2006, SEC.40.



CHAPTER 8. FINANCIAL ARRANGEMENTS

IC 8-15.7-8-2
Acts by authority or department concerning federal, state, or local assistance; contracts
Sec. 2. The authority or the department may take any action authorized by this article to obtain federal, state, or local assistance for a qualifying project that serves the public purpose of this article and may enter into any contracts required to receive the assistance.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-3
Grants or loans by authority or department from amounts received from governmental entities
Sec. 3. The authority or the department may agree to make grants or loans for any combination of the development, financing, or operation of a qualifying project from amounts received from the federal, state, or local government or any agency or instrumentality of the federal, state, or local government.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-4
Financing terms determined by public-private agreement
Sec. 4. The financing of a qualifying project may be in the amounts and upon the terms and conditions that are determined by the parties to the public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-5
Powers of operator, authority, and department to finance qualifying project
Sec. 5. For the purpose of financing a qualifying project, the operator and the authority or the department may do the following:
(1) Propose to use all or part of the revenues available to them.
(2) Enter into grant agreements.
(3) Access any designated transportation trust funds.
(4) Access any other funds available to the authority or the department and the operator.
(5) Accept grants from the authority, the ports of Indiana, any

other state infrastructure bank, or any other agency or entity.
As added by P.L.47-2006, SEC.40. Amended by P.L.98-2008, SEC.50.

IC 8-15.7-8-6
Powers of authority to finance qualifying project
Sec. 6. (a) For the purpose of financing a qualifying project, the authority may enter into agreements, leases, or subleases with the department or an operator, or both, and do the following:
(1) Issue bonds, debt, or other obligations under IC 4-4-11, IC 8-15-2, or IC 8-15.7-9.
(2) Enter into loan agreements or other credit facilities.
(3) Secure any financing with a pledge of, security interest in, or lien on all or part of a property subject to the agreement, including all of the party's property interests in the qualifying project.
(4) Subject to review by the budget committee established in IC 4-12-1-3 and approval by the budget director appointed under IC 4-12-1-3:
(A) establish a procedure for the authority or a person acting on behalf of the authority to certify to the general assembly the amount needed to pay costs incurred under a public-private agreement; or
(B) otherwise create a moral obligation of the state to pay all or part of any costs incurred by the authority under a public-private agreement.
(b) The department and an operator may transfer any interest in property that the department or operator has to the authority to secure the financing.
(c) If items submitted for review under subsection (a)(4) provide for any tolls, the budget committee shall hold a meeting and conduct a review of the items not later than ninety (90) days after the date the items are submitted for review.
As added by P.L.47-2006, SEC.40. Amended by P.L.163-2011, SEC.16.

IC 8-15.7-8-7
Use of public funds to finance qualifying project
Sec. 7. Public funds may be used for the purpose of financing a qualifying project and may be mixed and aggregated with funds provided by or on behalf of the operator or other private entities.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-8
Use of private activity bonds to finance qualifying project
Sec. 8. For the purpose of financing a qualifying project, the authority and the operator may apply for, obtain, issue, and use private activity bonds available under any federal law or program.
As added by P.L.47-2006, SEC.40.
IC 8-15.7-8-9
Debt issued for qualifying project not a debt or pledge of the state or a political subdivision
Sec. 9. Any bonds, debt, other securities, or other financing issued for the purposes of this article shall not be considered to constitute a debt of the state or any political subdivision of the state or a pledge of the faith and credit of the state or any political subdivision.
As added by P.L.47-2006, SEC.40.



CHAPTER 9. ISSUANCE OF DEBT BY AUTHORITY

IC 8-15.7-9-2
Leases with the department or operator
Sec. 2. (a) The authority may enter into a lease with the department or the operator, or both, of a project or projects financed under this chapter. The department may lease a project financed under this chapter to the authority or an operator under a public-private agreement.
(b) A lease of a project to the department under this chapter must comply with IC 8-14.5-5 except that:
(1) the lease is not required to comply with IC 8-14.5-5-3(a)(1); and
(2) notwithstanding IC 8-14.5-5-2(a)(2), a lease under this chapter may be extended from biennium to biennium, with the extensions not to exceed a lease term of seventy-five (75) years unless the department gives notice of nonextension at least six (6) months before the end of the biennium, in which event the lease expires at the end of the biennium in which the notice is given.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-9-3
Sources for payment of lease rentals by department
Sec. 3. The department shall pay lease rentals for leases that the department has entered into under this chapter that secure bonds issued under this chapter from any legally available revenues, including:
(1) payments received from an operator;
(2) federal highway revenues, subject to the limitations in IC 8-14.5-7;
(3) distributions from the state highway fund; and
(4) other funds available to the department for such purpose.
As added by P.L.47-2006, SEC.40.
IC 8-15.7-9-4
Bonds or notes not a debt of the state
Sec. 4. The bonds or notes issued under this chapter:
(1) constitute the corporate obligations of the authority;
(2) do not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation; and
(3) are payable solely as to both principal and interest from:
(A) the revenues from a lease to the department, if any;
(B) proceeds of bonds or notes, if any;
(C) investment earnings on proceeds of bonds or notes; or
(D) other funds available to the authority for such purpose.
As added by P.L.47-2006, SEC.40.



CHAPTER 10. ACQUISITION OF PROPERTY

IC 8-15.7-10-2
Leases, licenses, easements, and other grants
Sec. 2. The authority, the department, and an operator may enter into the leases, licenses, easements, and other grants of property interests that the department determines necessary to carry out this article.
As added by P.L.47-2006, SEC.40.



CHAPTER 11. LAW ENFORCEMENT

IC 8-15.7-11-2
Access to qualifying project by law enforcement officers
Sec. 2. Law enforcement officers shall have access to the qualifying project at any time for the purpose of exercising the law enforcement officer's powers and jurisdiction. This authority does not extend to the private offices, buildings, garages, and other improvements of the operator to any greater degree than the police power extends to any other private buildings and improvements.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-11-3
Application of traffic and motor vehicle laws
Sec. 3. (a) The traffic and motor vehicle laws of Indiana or, if applicable, any local jurisdiction apply to conduct on a qualifying project to the same extent as they apply to conduct on similar projects in Indiana or the local jurisdiction.
(b) Punishment for infractions and offenses shall be as prescribed by law for conduct occurring on similar projects in Indiana or the local jurisdiction.
As added by P.L.47-2006, SEC.40.



CHAPTER 12. RESOLUTION OF DISPUTES

IC 8-15.7-12-2
Expedited method for dispute resolution
Sec. 2. The department shall establish an expedited method for resolving disputes between or among the department, the parties to a public-private agreement, and affected jurisdictions, and shall set forth that method in the public-private agreement.
As added by P.L.47-2006, SEC.40. Amended by P.L.85-2010, SEC.20.

IC 8-15.7-12-3
Powers of department with respect to claims
Sec. 3. The department may pay, pursue, mediate, and settle any claim arising out of a public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-12-4
Arbitration or alternative dispute resolution
Sec. 4. A public-private agreement may permit a party to the agreement to submit any claim arising under the agreement to arbitration or alternative dispute resolution under IC 34-57.
As added by P.L.47-2006, SEC.40.



CHAPTER 13. TERM OF AGREEMENT; REVERSION OF PROPERTY TO STATE

IC 8-15.7-13-2
Termination date
Sec. 2. The department shall terminate the operator's authority and duties under the public-private agreement on the date set forth in the public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-13-3
Reversion of qualifying project to department
Sec. 3. Upon termination of the public-private agreement, the authority and duties of the operator under this article cease, except for any duties and obligations that extend beyond the termination as set forth in the public-private agreement, and the qualifying project reverts to the department and shall be dedicated to the department for public use.
As added by P.L.47-2006, SEC.40.



CHAPTER 14. ADDITIONAL POWERS OF THE AUTHORITY AND THE DEPARTMENT WITH RESPECT TO QUALIFYING PROJECTS

IC 8-15.7-14-2
Contracts necessary for performance of duties
Sec. 2. The authority or the department may make and enter into all contracts and agreements necessary or incidental to the performance of the authority's or department's duties and the execution of the authority's or department's powers under this article. These contracts or agreements are not subject to any approvals other than the approval of the authority or the department, as applicable, and may be for any term of years and contain any terms that are considered reasonable by the authority or the department.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-3
Payment of amounts owed from available funds
Sec. 3. The authority or the department may pay the costs incurred under a public-private agreement entered into under this article from any funds legally available to the authority or the department under this article or any other statute.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-4
Delegation of certain powers to operator
Sec. 4. For purposes of this article, the department may authorize an operator under a public-private agreement to perform any of its duties under IC 8-15-3-9, IC 8-15-3-16, IC 8-15-3-29, IC 8-15-3-30, and IC 8-15-3-33.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-5
Powers under tollway statute; delegation of powers to authority; eminent domain
Sec. 5. (a) Subject to subsection (b), the department may exercise any of its powers under IC 8-15-3 as necessary or desirable for the performance of its duties and the execution of its powers under this article. In connection with or in anticipation of the exercise by the authority of any powers granted to the authority by this article, the

department may authorize the authority to exercise all or part of the powers of the department under this article as necessary or desirable to accomplish the purposes of this article.
(b) For purposes of subsection (a):
(1) the department's or the authority's use of the power of eminent domain to acquire property or interests in property for a project under this article; and
(2) the rights of property owners who are affected by the authority's use of the power of eminent domain for a project under this article;
are governed by IC 8-15-3, IC 8-23-7, IC 32-24, and any other applicable provision of the Indiana Code as in effect on January 1, 2010, and are not affected by amendments to those statutes enacted after December 31, 2009.
As added by P.L.47-2006, SEC.40. Amended by P.L.85-2010, SEC.21.

IC 8-15.7-14-6
Impairment of public-private agreement prohibited
Sec. 6. The authority or the department may not take any action under this chapter that would impair the public-private agreement entered into under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-7
Agreement with state police concerning law enforcement
Sec. 7. (a) The department shall enter into an agreement between and among the operator, the department, and the state police department concerning the provision of law enforcement assistance with respect to a qualifying project that is the subject of a public-private agreement under this article.
(b) The department may enter into arrangements with the state police department related to costs incurred in providing law enforcement assistance under this article.
As added by P.L.47-2006, SEC.40.



CHAPTER 15. PROHIBITED LOCAL ACTION



CHAPTER 16. PROHIBITED POLITICAL CONTRIBUTIONS

IC 8-15.7-16-2
"Candidate"
Sec. 2. As used in this chapter, "candidate" refers to any of the following:
(1) A candidate for a state office.
(2) A candidate for a legislative office.
(3) A candidate for a local office.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-3
"Committee"
Sec. 3. As used in this chapter, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of representatives of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-4
"Officer"
Sec. 4. As used in this chapter, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-5
Determination of interest in operator
Sec. 5. For purposes of this chapter, a person is considered to have an interest in an operator if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in an operator.
(2) The person is an officer of an operator.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in an operator.
(4) The person is a political action committee of an operator. As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-6
Certain contributions attributed to operator
Sec. 6. An operator is considered to have made a contribution if a contribution is made by a person who has an interest in the operator.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-7
Prohibition of contributions to candidate or committee
Sec. 7. An operator or a person who has an interest in an operator may not make a contribution to a candidate or a committee during the following periods:
(1) The term during which the operator is a party to a public-private agreement entered into under this article.
(2) The three (3) years following the final expiration or termination of the public-private agreement described in subdivision (1).
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-8
Class D felony for violation
Sec. 8. A person who knowingly or intentionally violates this chapter commits a Class D felony.
As added by P.L.47-2006, SEC.40.






ARTICLE 16. BRIDGES AND TUNNELS

CHAPTER 1. OPERATION AND FINANCING OF STATE BRIDGES TO ADJOINING STATES

IC 8-16-1-0.5
Applicability
Sec. 0.5. This chapter does not apply to a project under IC 8-15.5 or IC 8-15.7 that is located within a metropolitan planning area (as defined by 23 U.S.C. 134) and that connects the state of Indiana with the commonwealth of Kentucky.
As added by P.L.85-2010, SEC.22.

IC 8-16-1-1
Powers of authority
Sec. 1. (a) The authority shall have the power:
(1) to make and enter into all contracts or agreements; and
(2) to do all things necessary or incidental to the performance of its duties and the execution of its powers under this chapter.
(b) The authority may employ engineering, architectural, and construction experts, inspectors, and such other employees as may be necessary in its opinion to implement this chapter and fix their compensation, all of whom shall do such work as the authority may direct. All expenses so incurred by the authority shall be paid solely from funds provided under the authority of this chapter.
(c) This chapter:
(1) applies to the authority only when acting for the purposes set forth in this chapter; and
(2) does not apply to the authority when acting under any other statute for any other purpose.
(Formerly: Acts 1939, c.79, s.1; Acts 1965, c.249, s.1.) As amended by Acts 1980, P.L.74, SEC.260; P.L.109-1983, SEC.31; P.L.235-2005, SEC.118.

IC 8-16-1-2
Power and authority; "bridge" defined
Sec. 2. (a) The authority is authorized and empowered to construct, to acquire by purchase or otherwise, or to condemn in the

manner prescribed by IC 8-23-7 highway bridges and the approaches thereto over and across any river or stream forming the boundary between Indiana and any adjoining state whenever the bridge or any part thereof or the approach thereto will extend within Indiana, and to enlarge, extend and improve such bridges. This chapter shall apply although such river may be located either partially or solely within the territorial limits of such adjoining state.
(b) The authority is further authorized and empowered to construct toll roads or highways, together with such approaches, avenues of access, fills, causeways, connecting bridges, or ferries, as shall be necessary, appurtenant, or incidental to such bridge, ferry, or ferries, from or to any place or places within the state of Indiana, or to places in adjoining states, and to enlarge, extend, and improve such toll roads or highways. Any toll road or highway shall be deemed to be necessary, appurtenant, or incidental to such bridge if it connects any such bridge with either a federal interstate highway, a federal highway, or a state highway, or any one (1) or more of such highways. Said toll roads or highways may be constructed:
(1) as separate projects or as combined projects; or
(2) in conjunction with the construction or acquisition of an interstate bridge or bridges authorized by this chapter, as a combined project.
(c) The authority may enter into agreements with the department for the construction or operation or maintenance of any such necessary, appurtenant, or incidental toll road or highway.
(d) The authority may enter into contracts or agreements with the department and any combination of the appropriate departments of any other states, whereby the department will assume the control, management, maintenance, upkeep and repair of any bridge, as defined in this section, and levy and collect tolls for the use thereof, whenever:
(1) any such bridge has been constructed by an agency of the state or an agency of the state as a joint project with any other state or states; and
(2) such bridge has been constructed by participation with the federal government under such terms as shall permit the state or states to recover its contribution of the cost of the bridge by the collection of tolls for the use thereof.
(e) The authority may also provide in such contracts or agreements as provided in subsection (d) to:
(1) retain from the tolls so collected an amount sufficient to cover its administrative costs, the costs of the repair, maintenance, and upkeep of the bridge; and
(2) pay the remainder of the tolls to the participating states as reimbursement of their contribution of the cost of the bridge.
(f) Whenever the term "bridge" is used in this chapter, said term shall mean such interstate bridges or such toll roads or highways severally as separate projects or collectively to any two (2) or more of such interstate bridges or toll roads or highways as combined projects. All of the provisions of this chapter relating to bridges shall

apply fully to such interstate bridges or such toll roads or highways as separate projects or to any combination of two (2) or more of such interstate bridges or toll roads or highways as combined projects. However, any engineers appointed or employed in connection with any toll roads or highways shall be designated by the authority or department subject to such approval of the purchasers of any revenue bonds issued pursuant to this chapter as may be provided in the proceedings authorizing the issuance of such revenue bonds.
(Formerly: Acts 1939, c.79, s.2; Acts 1941, c.217, s.1; Acts 1951, c.296, s.1; Acts 1959, c.191, s.1; Acts 1971, P.L.100, SEC.1.) As amended by Acts 1980, P.L.74, SEC.261; P.L.109-1983, SEC.32; P.L.18-1990, SEC.144.

IC 8-16-1-3
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-16-1-4
Studies regarding interstate bridges
Sec. 4. (a) Subject to IC 8-9.5-8-5, the authority is authorized to inquire into the necessity and existing need for the construction, or acquisition by purchase or otherwise or by condemnation, of any interstate bridge between the state of Indiana and any adjoining state over any stream which forms the boundary between the state of Indiana and any such state; or the enlargement, extension of, or improvement of such bridge. For the purpose of such inquiry, the authority may employ engineers, construction experts, and inspectors and fix their compensation.
(b) The authority may cause to be made by competent engineers traffic estimates and reports and pay therefor such compensation as may have been fixed by contract or agreement.
(c) The authority:
(1) shall view and examine the site of any bridge proposed to be built;
(2) shall view and examine any bridge proposed to be acquired under authority of this chapter; and
(3) may subpoena witnesses and hear evidence under oath upon any question necessary in the determination of the question of whether the acquisition or condemnation of such bridge already constructed or the construction of any bridge proposed to be built is necessary in the public interest.
(d) All expenses incurred under this section shall be paid solely from funds provided under the authority of this chapter.
(Formerly: Acts 1939, c.79, s.4; Acts 1941, c.217, s.2.) As amended by Acts 1980, P.L.74, SEC.262; P.L.109-1983, SEC.33.

IC 8-16-1-5
Construction of interstate bridges
Sec. 5. Subject to IC 8-9.5-8-5, if the authority shall determine that the construction of an interstate bridge or the acquisition by

purchase or otherwise or by condemnation of any interstate bridge already constructed or its approaches, or the enlargement, extension, or improvement of any such bridges or their approaches, under this chapter, is necessary and advisable in the public interest and will be a convenience, necessity, and a benefit, the chairman of the authority shall issue an order finding and determining that the construction of such an interstate bridge or the acquisition by purchase or otherwise or by condemnation of any interstate bridge already constructed, or the enlargement, extension, or improvement thereof will be in the public interest and convenience and necessity.
(Formerly: Acts 1939, c.79, s.5; Acts 1941, c.217, s.3.) As amended by Acts 1980, P.L.74, SEC.263; P.L.109-1983, SEC.34.

IC 8-16-1-6
Authority to purchase land or structures
Sec. 6. The authority is authorized to purchase in the state of Indiana and in any adjoining state, solely from funds provided under the authority of this chapter, such lands, structures, rights-of-way, franchises, easements, or other interests in lands, including lands under water, riparian rights of any person, railroad, or other public or private corporations or municipality, necessary for the building or acquiring, by purchase or otherwise, of said bridges and approaches thereto upon such terms, prices, or consideration as may be considered by it to be reasonable, and can be agreed upon between it and the owner or owners, title thereto to be taken in the name of the state of Indiana.
(Formerly: Acts 1939, c.79, s.6.) As amended by Acts 1980, P.L.74, SEC.264; P.L.109-1983, SEC.35.

IC 8-16-1-7
Preexisting ferry operations
Sec. 7. (a) Prior to the opening for public use of any bridge, the construction of which is authorized by this chapter, the authority shall:
(1) purchase the ferry, equipment, franchises, rights, and privileges used in connection with the operation of any ferry which has been in continuous operation for at least fifteen (15) years prior thereto and which is located within two (2) miles of the site of said bridge; and
(2) pay the owner therefor a fair cash value.
(b) In the event the authority and the owner of such ferry shall be unable to agree upon a fair cash value, the valuation of such property shall be determined in the manner provided by law for the condemnation of property for appropriate county purposes by counties. In the event the owner of such ferry shall not agree to the establishment of such valuation according to the method specified in this subsection, then in such event, the authority shall not be required to purchase such assets from the owner of the ferry.
(Formerly: Acts 1939, c.79, s.6a; Acts 1957, c.192, s.1.) As amended by Acts 1980, P.L.74, SEC.265; P.L.109-1983, SEC.36.
IC 8-16-1-8
Condemnation
Sec. 8. (a) Whenever it is necessary to condemn property for the purpose of constructing any portion of the bridges or the approaches, or securing rights-of-way for the approaches, the authority may condemn any interest, franchises, easements, rights, or privileges, land, or improvements which may be necessary for the purpose of constructing the bridges, the approaches, or the rights-of-way leading to the approaches.
(b) Condemnations shall be in the name of the authority and the method shall be governed by IC 8-23-7. The authority is empowered to exercise the powers of eminent domain as conferred upon the authority by an act of Congress of the United States.
(c) No payments of award in any condemnation proceedings or for the costs of proceedings under this chapter or the expenses thereof shall be made except from funds provided under authority of this chapter.
(d) Title to property condemned shall be taken in the name of the state.
(e) Nothing in this section shall apply to the acquisition of any toll bridge constructed before March 9, 1939.
(Formerly: Acts 1939, c.79, s.7.) As amended by Acts 1980, P.L.74, SEC.266; P.L.109-1983, SEC.37; P.L.18-1990, SEC.145.

IC 8-16-1-9
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-16-1-10
Plans and specifications; submission; letting of contracts for construction
Sec. 10. (a) Before any bridge shall be constructed under the provisions of this chapter, the authority shall prepare profiles, plans and specifications, and estimates for the construction of such bridge or bridges as they shall designate for construction under the provisions of this chapter.
(b) Following the preparation of profiles, plans and specifications, and estimates as provided in subsection (a), the authority shall give notice of the time, place, terms, and conditions for the letting of the contracts for the construction of such bridge or bridges, as is provided by law for the giving of notices for the construction of highways by the department.
(c) The authority shall let the contracts for the construction of such bridge or bridges under this chapter in the same manner and under the same conditions as are fixed by law for the letting of contracts for the construction of highways by the department.
(Formerly: Acts 1939, c.79, s.7b; Acts 1941, c.217, s.5.) As amended by Acts 1980, P.L.74, SEC.267; P.L.109-1983, SEC.38; P.L.18-1990, SEC.146.
IC 8-16-1-11
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-16-1-12
Control over bridges
Sec. 12. The authority shall:
(1) operate, maintain, manage, and control such bridges in their entirety;
(2) fix the rate of tolls;
(3) establish bylaws and, under IC 4-22-2, rules and regulations for the use and operation of said bridges; and
(4) select such employees as it deems necessary and fix their compensation.
(Formerly: Acts 1939, c.79, s.8.) As amended by Acts 1980, P.L.74, SEC.268; P.L.109-1983, SEC.39.

IC 8-16-1-13
Damage to public ways or public works
Sec. 13. Any public ways or public works damaged or destroyed by reason of the building of such bridges or approaches shall be restored or repaired by the authority and placed in their original condition as near as practicable.
(Formerly: Acts 1939, c.79, s.9.) As amended by Acts 1980, P.L.74, SEC.269; P.L.109-1983, SEC.40.

IC 8-16-1-14
Revenue bonds
Sec. 14. (a) Subject to IC 8-9.5-8-10, the authority is authorized to provide funds for each and every purpose of this chapter by the issuance of bridge revenue bonds of the state, the principal and interest of which bonds shall be payable solely from the revenues of the bridge to be constructed or acquired by purchase from the proceeds of such bonds. Such revenue bonds:
(1) shall bear interest at a rate or rates approved by the authority payable on such day as specified in the resolution or any trust agreement;
(2) shall mature in not more than thirty (30) years from their date or dates; and
(3) may be made redeemable at the option of the authority, at not more than the par value thereof and a premium of five percent (5%) under such terms and conditions as the authority may fix prior to the issuance of such bonds.
(b) The authority shall:
(1) provide the form of such bonds;
(2) fix the denomination or denominations of such bonds; and
(3) fix the place or places of payment of the principal and interest thereof.
(c) The bonds shall be executed by the manual or facsimile signature of the chairman of the authority and sealed and attested by

the manual or facsimile signature of the public finance director. The coupons shall bear the facsimile signature of the chairman. The authority may also provide for authentication of the bonds by a trustee or fiscal agent.
(d) The said bonds shall be exempt from taxation by the state of Indiana and by the municipalities and political subdivisions thereof.
(e) The bonds may be issued in coupon or in registered form, or both, as the authority may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.
(f) Such bonds shall be sold in such manner, either at public or private sale, as the authority may determine to be for the best interests, taking into consideration the financial responsibility of the purchaser and the terms and conditions of the purchase and especially the availability of the proceeds of the bonds when required for payment of the cost of the bridge, by the authority. Such sale shall be at not less than ninety cents ($.90) on the dollar and accrued interest, and the proceeds of such bonds shall be used solely for the payment of the bridge costs, and expenses incident thereto as authorized by this chapter, and shall be disbursed by said authority as provided in this chapter. If the proceeds of the sale of such bonds shall exceed such costs, any surplus remaining therefrom shall be paid into the fund provided in section 16 of this chapter for payment of the principal and interest of said bonds.
(g) The authority shall have the right to purchase any bonds so issued by it that may be outstanding at the market price, but not exceeding one hundred five dollars ($105) for each one hundred dollars ($100) of par value and accrued interest nor exceeding the price at which the same shall in the same year be redeemable, with the consent of the holders of such bonds, and all bonds redeemed or purchased shall forthwith be cancelled and shall not again be issued.
(h) Prior to the preparation of definitive bonds the authority may under like restrictions issue temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.
(i) The authority may enter into an agreement with any trust company as trustees for the holders of such bonds, setting forth the duties of the authority in respect to:
(1) the construction, maintenance, operation, and insurance of any such bridge;
(2) the conservation and application of all funds;
(3) the insurance of moneys on hand or on deposit; and
(4) the rights and remedies of said trustee and the holders of such bonds, restricting the individual right of action of bondholders as is customary in trust agreements respecting bonds of a corporation.
(j) Said trust agreement may:
(1) contain such provisions for protecting and enforcing the

rights and remedies of the trustee and the bondholders as may be reasonable and proper in the judgment of the authority, and also a provision for approval by the original bond purchasers of the appointment of consulting engineers and of the security given by the bridge contractors and by any bank or trust company in which the proceeds of bonds or bridge tolls or other moneys of the authority shall be deposited; and
(2) provide that no contract for construction shall be made without the approval of the consulting engineers.
(k) Such trust agreement may contain such further provisions as in the judgment of the authority will best accomplish the purposes of this chapter, with respect to:
(1) the fixing, maintaining, and collecting of tolls;
(2) the deposit, safeguarding, and disposition of the revenues derived from such bridge;
(3) the application of revenues;
(4) the determination and establishment of priorities in the disbursement of such revenues;
(5) the establishment of reserve funds to secure the prompt payment of the principal of and the interest on said bonds;
(6) the limitation of the amount of expenses of the authority chargeable to said revenues; and
(7) such other matters as in the judgment of the authority are proper and suitable.
(l) The bonds issued under this section shall be a first lien on all revenues of the bridge on account of which they are issued, subject only to such prior charges as may be provided in such trust agreement or in the resolution authorizing their issuance. The bonds may be issued without any other proceedings or happening or any other conditions or things than those proceedings, conditions, and things which are specified and required by this chapter or by the Constitution of the State of Indiana.
(Formerly: Acts 1939, c.79, s.10; Acts 1951, c.296, s.2; Acts 1955, c.323, s.1; Acts 1971, P.L.100, SEC.2.) As amended by Acts 1980, P.L.74, SEC.270; P.L.109-1983, SEC.41; P.L.162-2007, SEC.33.

IC 8-16-1-15
Payment of interest or principal
Sec. 15. (a) In any resolution or trust agreement providing for the issuance of revenue bonds pursuant to section 14 of this chapter, the authority may further covenant and agree that moneys deposited in the Indiana interstate bridge fund from revenues of other bridges as reimbursement to such fund will be used to pay the interest on or principal of such bonds due but unpaid if, at any time, the available revenues of the bridge to be constructed or acquired by purchase from the proceeds of such bonds are not sufficient to pay such interest or principal. Any coupons or bonds so paid from moneys in the Indiana interstate bridge fund shall be held uncancelled by the authority as a part of the Indiana interstate bridge fund until the amount represented by such coupons or bonds is reimbursed to the

fund as provided in this section. Any revenues of the bridge constructed or acquired by purchase from the bond issue of which the coupons or bonds held in the Indiana interstate bridge fund are a part and which are received thereafter and are not required to pay the cost of maintaining, repairing, and operating such bridge or to pay principal and interest on other bonds of the issue or to maintain the sinking fund or any other reserves, if any, at the level prescribed in the resolution or trust agreement, shall be applied to reimbursement of the Indiana interstate bridge fund in an amount not exceeding the amount represented by such coupons or bonds. Such revenues shall be applied first to coupons and then to bonds and in each case in their numerical order. Whenever the Indiana interstate bridge fund is reimbursed for the amount of any coupon or bond, such coupon or bond shall be cancelled. A coupon or bond shall not bear interest for the period held as part of the Indiana interstate bridge fund and the fund shall be deemed to be fully reimbursed for any coupon or bond when it receives the face amount of any such coupon or bond.
(b) If the authority agrees and covenants as provided in this section in connection with more than one (1) issue of revenue bonds, a bond issue bearing an earlier date than another bond issue shall have priority as to payment of principal and interest from the Indiana interstate bridge fund. However, so long as the revenues of any bridge are sufficient to pay principal and interest due and owing on the bonds issued for the purpose of constructing or acquiring such bridge, moneys in the Indiana interstate bridge fund may be used as provided in this section to pay the principal and interest on any other bond issue even though such bond issue bears a subsequent date.
(c) Nothing contained in this section shall be construed as permitting the use of money in said fund derived from state appropriations for these purposes, and the books of account of the authority that disclose the amounts in said fund from various sources shall be open for inspection by the general public. Any expenditures from the Indiana interstate bridge fund pursuant to section 18 of this chapter shall first be made from money in said fund derived from sources other than reimbursement from revenues of other bridges.
(Formerly: Acts 1939, c.79, s.10a; Acts 1963, c.274, s.1.) As amended by Acts 1980, P.L.74, SEC.271; P.L.109-1983, SEC.42.

IC 8-16-1-16
Duty to fix, maintain, and collect tolls for use of bridges
Sec. 16. (a) The authority shall fix, maintain, and collect tolls for the use of any bridge constructed or acquired by purchase pursuant to this chapter (except in the case of a bridge constructed or acquired under authority of section 21 of this chapter) until all bonds payable from the revenues of such bridge have been retired and the interest paid thereon and the Indiana interstate bridge fund or any other fund or funds of the state have been fully reimbursed for amounts expended from such funds for the construction, acquisition, enlargement, extension, or improvement of such bridge. However, after bonds are retired, interest is paid, and all funds are fully

reimbursed as required by this subsection, the authority may continue to fix, maintain, and collect tolls for the use of the bridge.
(b) The rate of such tolls shall at all times be fixed and maintained by the authority so as to provide funds sufficient to:
(1) pay the cost of maintaining, repairing, and operating such bridge, including a prorated share of the expenses of the authority based upon the gross receipts from all bridges constructed or acquired by purchase by the authority under the provisions of this chapter;
(2) pay the principal of and the interest on all bonds in accordance with the terms thereof payable from the revenues of such bridge;
(3) reimburse each year the Indiana interstate bridge fund or any other funds of the state for expenditures made for the construction, acquisition, enlargement, extension, or improvement of such bridge in an amount equal to four percent (4%) of:
(A) the original amount of such expenditures; less
(B) any part of such amount reimbursed to such fund or funds by the issuance of bonds pursuant to section 20 of this chapter; and
(4) pay interest on amounts so expended from any such funds at such rate as may be deemed proper by the authority.
(Formerly: Acts 1939, c.79, s.11; Acts 1955, c.323, s.2.) As amended by Acts 1980, P.L.74, SEC.272; P.L.109-1983, SEC.43; P.L.386-1987(ss), SEC.14.

IC 8-16-1-17
Repealed
(Repealed by P.L.386-1987(ss), SEC.22.)

IC 8-16-1-17.1
Toll bridge becoming state highway or tollway; reimbursement of funds; conveyances
Sec. 17.1. (a) The authority may, after adopting a resolution and after receiving the governor's approval, determine under IC 8-23-7 that any toll bridge constructed or operated by the authority should become a part of the system of state highways free of tolls or become a tollway under IC 8-15-3.
(b) A resolution adopted under subsection (a) becomes effective when:
(1) all bonds to which the revenues of the toll bridge were pledged for payment, together with all interest, is paid, or a sufficient amount for the payment of all those bonds and the interest to maturity is set aside in trust for the benefit of bondholders; and
(2) to the extent authorized by the authority as provided in subsection (d), the Indiana interstate bridge fund or any other fund of the state is reimbursed for amounts expended from the fund for the purposes of this chapter, even if those expenditures

were not made in connection with the bridge.
(c) Until a resolution is adopted by the authority under subsection (a) and becomes effective under subsection (b), any toll bridge constructed by the authority or its predecessors remains under the jurisdiction of the authority and the authority shall continue to maintain and operate the toll bridge and levy and collect tolls as provided in this chapter. Subject to any agreement entered into by the Secretary of Transportation of the United States, acting by and through the federal highway administrator, and the state, acting by and through the department, tolls on any project may be continued from the date of the payment of the principal of and interest on bonds issued for the construction of the toll bridge.
(d) The authority may use revenue received from tolls under subsection (c) to reimburse the Indiana interstate bridge fund or any other state fund for an expenditure made for the purposes of this chapter, whether or not the expenditure was made in connection with the bridge from which the tolls were received. Before reimbursing any fund under this subsection, the authority shall provide for the cost of maintaining, repairing, or operating the toll bridge. If the authority decides to make a reimbursement under this subsection, it shall first fully reimburse all other eligible funds before it may reimburse the interstate bridge fund. After the interstate bridge fund is reimbursed, the authority may transfer revenue received from tolls under subsection (c) to the state for deposit in the state highway fund for use as provided by law.
(e) If the authority adopts a resolution under subsection (a) that becomes effective under subsection (b), the toll bridge becomes the property of the state without a deed of conveyance, and the bridge comes under the jurisdiction and control of the department as part of the Indiana state highway system or as a tollway, as designated in the resolution.
As added by P.L.386-1987(ss), SEC.15. Amended by P.L.18-1990, SEC.147.

IC 8-16-1-18
Indiana interstate bridge fund
Sec. 18. (a) A special and distinct fund is created to be known as the Indiana interstate bridge fund. Such fund shall be:
(1) held in the name of the authority; and
(2) administered by the authority.
All expenditures therefrom shall be made by the authority.
(b) Except as provided in section 15 of this chapter, expenditures from the fund shall be made only for the purpose of:
(1) paying the cost of constructing or acquiring, by purchase or condemnation, highway bridges and the approaches thereto, which may be constructed or acquired by authority of this chapter; or
(2) paying the cost of enlarging, extending, or improving any such bridge or the approaches thereto.
The costs specified in subdivisions (1) and (2) shall include the

expense of all engineering, architectural, legal, and other expert service rendered to the authority and other preliminary and incidental expenses. Such payments may be made as such costs are incurred or such services rendered.
(c) Any income from such fund or any part of the principal not pledged to the payment of bonds issued by the authority may be used for the purposes set forth in section 4 of this chapter, and the fund shall be reimbursed for any such expenditures out of the proceeds of any bonds issued for the construction or acquisition of any bridge on account of which such expenditures were made.
(Formerly: Acts 1939, c.79, s.13a; Acts 1947, c.340, s.1; Acts 1963, c.274, s.2; Acts 1971, P.L.100, SEC.3.) As amended by Acts 1980, P.L.74, SEC.274; P.L.109-1983, SEC.45.

IC 8-16-1-19
Collection of tolls; reimbursement of funds
Sec. 19. (a) Whenever any bridge is constructed or acquired under this chapter, and the cost thereof paid in whole or in part from the Indiana interstate bridge fund, it shall be the duty of the authority (except in the case of a bridge constructed or acquired under authority of section 21 of this chapter) to fix, maintain, and collect tolls for the use of such bridge from the time of the completion thereof in accordance with section 16 of this chapter.
(b) All revenues from a bridge in excess of those required by section 16 of this chapter shall be applied to reimbursement of the Indiana interstate bridge fund in the order and manner provided so that such funds may be fully reimbursed as rapidly as the revenues of such bridge permit.
(Formerly: Acts 1939, c.79, s.13b; Acts 1947, c.340, s.2; Acts 1955, c.323, s.5.) As amended by Acts 1980, P.L.74, SEC.275; P.L.109-1983, SEC.46; P.L.386-1987(ss), SEC.16.

IC 8-16-1-20
Bridge revenue bonds; reimbursing bridge fund
Sec. 20. Subject to IC 8-9.5-8-8, the authority is authorized to issue from time to time its bridge revenue bonds for the purpose of reimbursing, in whole or in part, the Indiana interstate bridge fund and any other fund or funds of the state, for sums disbursed for the construction, acquisition, enlargement, extension, or improvement of a bridge under this chapter or for such purpose in combination with any one (1) or more of the purposes authorized by section 14 of this chapter. Such bonds shall be issued in the manner, shall be of the character, and shall be secured and paid as set out in section 14 of this chapter. The authority may sell such bonds in the manner provided in section 14 of this chapter.
(Formerly: Acts 1939, c.79, s.13c; Acts 1947, c.340, s.3; Acts 1955, c.323, s.6.) As amended by Acts 1980, P.L.74, SEC.276; P.L.109-1983, SEC.47.

IC 8-16-1-21 Bridges substantially funded by other governmental agencies; title
Sec. 21. (a) Whenever the authority shall construct or acquire a bridge under authority of section 2 of this chapter, and a substantial part of the cost of such construction or acquisition is contributed by:
(1) the government of the United States or any agency thereof;
(2) another state;
(3) any agency or authority existing under the laws of any other state; or
(4) any political or municipal subdivision thereof or any public corporation thereof;
then the authority is authorized to pay the share of the entire cost of such purchase or acquisition to be borne by it or by the state of Indiana from the Indiana interstate bridge fund. Any such bridge may be operated as a free bridge without the imposition of any tolls for the use thereof and no reimbursement need be made to the fund.
(b) The authority is authorized to enter into such contracts and agreements as it may deem necessary and proper in relation to the construction or acquisition of any such bridge with:
(1) the government of the United States or any agency thereof; or
(2) any other state, state agency or authority, or political or municipal subdivision or public corporation;
which shall so contribute to the cost of the construction or acquisition of any such bridge. Title to any such bridge shall be taken in the name of the state of Indiana and it shall be maintained by the authority.
(Formerly: Acts 1939, c.79, s.13d; Acts 1947, c.340, s.4.) As amended by Acts 1980, P.L.74, SEC.277; P.L.109-1983, SEC.48.

IC 8-16-1-21.5
Repealed
(Repealed by P.L.109-1983, SEC.50.)

IC 8-16-1-22
Jurisdiction of authority
Sec. 22. The authority shall have no authority or jurisdiction over any bridge not constructed or acquired by it.
(Formerly: Acts 1939, c.79, s.14.) As amended by P.L.109-1983, SEC.49.

IC 8-16-1-23
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-16-1-24
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-16-1-25
Construction of law Sec. 25. Sections 2, 4, 5, 9, 10, and 11 of this chapter shall be construed as supplemental to any other statute and shall not repeal or affect any other section of this chapter except as specifically provided, and in the event of any conflict with any other section of this chapter, said other section shall govern and control.
(Formerly: Acts 1941, c.217, s.7.) As amended by P.L.66-1984, SEC.59.

IC 8-16-1-26
Bridge constructed under chapter and crossing Wabash River
Sec. 26. (a) This section applies only to a bridge that:
(1) was constructed under this chapter; and
(2) crosses the Wabash River.
(b) Notwithstanding any other provisions of this chapter, a bridge subject to this section does not become a part of the system of state highways free of tolls or a tollway under IC 8-15-3 when bonds are retired and all funds fully reimbursed.
(c) Money collected for the use of a bridge subject to this section shall be allocated to the authority and used for the following purposes:
(1) Operation of the toll bridge facility.
(2) Maintenance of the toll bridge facility.
(3) A reserve fund for future toll bridges over the Ohio River to be located within the same county in which the bridge subject to this section is located.
As added by P.L.386-1987(ss), SEC.17.

IC 8-16-1-27
Bob Cummings Lincoln Trail Bridge at Cannelton
Sec. 27. (a) This section applies to the Bob Cummings Lincoln Trail Bridge at Cannelton.
(b) This subsection applies notwithstanding sections 16, 17.1, and 19 of this chapter. On January 1, 1988, without a deed of conveyance, the bridge becomes the property of the state, toll free, and a part of the state highway system.
(c) The department shall negotiate with Kentucky for the purpose of making an agreement for the maintenance of the bridge.
(d) The agreement described in this section must include the terms of the agreement set forth in the NINETEENTH provision of the interstate agreement entitled "AGREEMENT FOR CONSTRUCTION OF BRIDGES OVER THE OHIO RIVER IN THE MAUCKPORT, INDIANA-BRANDENBURG, KENTUCKY AREA AND THE CANNELTON, INDIANA-HAWESVILLE, KENTUCKY AREA AND APPROACHES THERETO" (approved August 8, 1963), to the effect that when one (1) or both of the bridges described in the agreement become toll free, the costs of the maintenance program shall be borne fifty percent (50%) by the Commonwealth of Kentucky and fifty percent (50%) by the state of Indiana.
(e) The agreement described in this section must provide that the

bridge shall be maintained through a program to preserve, repair, and restore the bridge with its elements to its original designed or accepted standard, and to offset the effects of weather, organic growth, deterioration (aging, material failure, design and construction faults), traffic wear, damage, and vandalism. The bridge's elements include such items as travelway surfaces, shoulders, roadsides, drainage, drainage facilities, signs, markings, lighting, and fixtures. The maintenance program must include bridge inspection, snow and ice removal, cleaning, painting, repairing, and replacement of rails, floors, stringers, and beams.
(f) Notwithstanding subsection (b), after December 31, 1987, and until Indiana and Kentucky make an agreement as described in this section, the toll for an automobile is twenty-five cents ($0.25). The department shall set tolls for vehicles other than automobiles that are:
(1) at rates that when added to the revenue from automobile tolls will yield enough revenue to offset the operating costs of the bridge; and
(2) are proportionate to the tolls for vehicles other than automobiles that are in effect on April 1, 1987.
As added by P.L.386-1987(ss), SEC.18. Amended by P.L.18-1990, SEC.148.

IC 8-16-1-28
Matthew E. Welsh Toll Bridge at Mauckport
Sec. 28. (a) This section applies to the Matthew E. Welsh Toll Bridge at Mauckport.
(b) This subsection applies notwithstanding sections 16, 17.1, and 19 of this chapter. On July 1, 1992, without a deed of conveyance, the bridge becomes the property of the state, toll free, and a part of the state highway system.
(c) The department shall negotiate with Kentucky for the purpose of making an agreement for the maintenance of the bridge.
(d) The agreement described in this section must include the terms of the agreement set forth in the NINETEENTH provision of the interstate agreement entitled "AGREEMENT FOR CONSTRUCTION OF BRIDGES OVER THE OHIO RIVER IN THE MAUCKPORT, INDIANA-BRANDENBURG, KENTUCKY AREA AND THE CANNELTON, INDIANA-HAWESVILLE, KENTUCKY AREA AND APPROACHES THERETO" (approved August 8, 1963), to the effect that when one (1) or both of the bridges described in the agreement become toll free, the cost of the program described in subsection (c) shall be borne fifty percent (50%) by the Commonwealth of Kentucky and fifty percent (50%) by the state of Indiana.
(e) The agreement described in this section must provide that the bridge shall be maintained through a program to preserve, repair, and restore the bridge with its elements to its original designed or accepted standard, and to offset the effects of weather, organic growth, deterioration (aging, material failure, design and

construction faults), traffic wear, damage, and vandalism. The bridge's elements include such items as travelway surfaces, shoulders, roadsides, drainage, drainage facilities, signs, markings, lighting, and fixtures. The maintenance program must include bridge inspection, snow and ice removal, cleaning, painting, repairing, and replacement of rails, floors, stringers, and beams.
(f) Notwithstanding subsection (b), after June 30, 1992, and until Indiana and Kentucky make an agreement as described in this section, the bridge is not toll free and the rates in effect on June 30, 1992, continue to be in effect.
As added by P.L.386-1987(ss), SEC.19. Amended by P.L.18-1990, SEC.149.



CHAPTER 2. INTERSTATE TOLL BRIDGES

IC 8-16-2-1
Authority to construct bridges
Sec. 1. The department is hereby authorized and empowered, in its discretion, to construct a highway bridge over and across any river or other stream forming the boundary-line between the state of Indiana and any state adjoining the state of Indiana, notwithstanding the waters of such rivers or streams may not at all times extend to or reach such boundary-line, whenever such bridge or any part thereof, including the approaches thereto as a part thereof, will be within the state of Indiana and will directly connect any state or interstate highway in existence or to be constructed within the state of Indiana with any interstate or other public highway in existence or to be constructed in such adjoining state, and although such river or stream may be located either partially or wholly within the territorial limits of such adjoining state; and that, in constructing and maintaining any such bridge, including the approaches thereto as a part thereof, and in providing the necessary personal and real property and easements in real property which may be required for the proper, effective and convenient location, construction and operation of any such bridge, the department is hereby authorized and empowered to use and expend so much of the funds provided, or to be provided, by law for its use as may be found by it to be reasonably necessary for such purposes.
(Formerly: Acts 1927, c.10, s.1.) As amended by Acts 1980, P.L.74, SEC.279.

IC 8-16-2-2
Federal consent to construct bridge
Sec. 2. Any such bridge may be so constructed across and over any such river or other stream at any point determined upon and designated by the department, but only with the consent and approval of and subject to the regulations of the proper authorities of the United States having jurisdiction in such matters, whenever such jurisdiction of the United States exists, and with the consent and approval of the proper authorities of such adjoining state or of the United States; and express authority is hereby conferred upon the department to build any necessary part of any such bridge, including the approaches thereto as a part thereof, within the territorial limits of any such adjoining state and for that purpose to utilize any

location or right of way provided by such adjoining state, within its boundaries, if such location and right of way be so provided; and if the United States or such adjoining state, or any duly constituted agency of either, shall acquire the necessary personal and real property and easements in real property situate in such adjoining state and suitable for use in the proper, effective and convenient location, construction and operation of such bridge, then and in that event the department is hereby authorized and empowered to take over and acquire, by contract or agreement, and make use of such personal and real property and easements in real property so situate in such adjoining state for the necessary purposes of the effective and convenient location, construction and operation of such bridge, and if unable to procure the necessary personal and real property and easements in real estate in such adjoining state by contract or agreement, after reasonable effort in that direction, then the department shall have the right and it is hereby authorized to take, in the name and on behalf of the state of Indiana, such proceedings for condemnation of such necessary personal and real property and easements in real property in such adjoining state as may be permitted or provided for by the laws of such adjoining state or by the laws of the United States.
(Formerly: Acts 1927, c.10, s.2.) As amended by Acts 1980, P.L.74, SEC.280.

IC 8-16-2-3
Authority to negotiate construction of bridges
Sec. 3. In addition to any and all other powers conferred upon it by this chapter, the department is hereby expressly authorized to negotiate with the proper authorities of any such adjoining state, and to contract for and procure the right to build, maintain and operate such bridge upon that part of any site which may be selected therefor and which shall lie within the boundaries of such adjoining state.
(Formerly: Acts 1927, c.10, s.3.) As amended by Acts 1980, P.L.74, SEC.281.

IC 8-16-2-4
Estimates of construction costs; issuance of bonds
Sec. 4. If the department shall, in its discretion, determine to construct any such bridge as in this chapter provided for, in accordance with the authority conferred by this chapter, the department shall ascertain and estimate, as nearly as is practicable, the probable cost of the location and construction of such bridge, including the approaches thereto as a part thereof, and including also in said estimated cost the cost of acquiring all necessary personal and real property and easements in real property, and shall certify the amount of such estimated cost, together with a copy of its order expressing its determination to construct such bridge, to the county auditor of that county in Indiana in which such bridge, or any part thereof, considering the approaches thereto as a part thereof, is located; and thereupon such county, by and through its board of

county commissioners, by appropriate resolution and order, shall forthwith issue and execute the negotiable bonds of such county, with proper interest coupons attached thereto, in an amount equal to one-fourth of such estimated cost of the location and construction of such bridge: Provided, That no county shall issue its bonds under the provisions of, or for any of the purposes contemplated in, this chapter in any amount in excess of one percent (1%) of the adjusted value of the taxable property within such county as determined under IC 36-1-15.
(Formerly: Acts 1927, c.10, s.4.) As amended by Acts 1980, P.L.74, SEC.282; P.L.6-1997, SEC.135.

IC 8-16-2-5
Issuance of bonds; redemption
Sec. 5. (a) Said bonds shall be issued in denominations of one thousand dollars ($1,000) each, except that one (1) bond may be for less than one thousand dollars ($1,000), and all shall be made payable to bearer at some designated bank in the state of Indiana and shall bear interest at any rate, payable semiannually. Said bonds shall be numbered in consecutive, numerical order and shall be so issued as to the maturity dates thereof that one-thirtieth part, as nearly as practicable, of all said bonds shall become due and be payable on the first day of December following the time allowed by law for the collection of the first tax levied for use in paying said bonds and the interest thereon, and a like amount of said bonds shall thereafter become due each year and on the same date each year until all become due and payable.
(b) Said bonds shall be issued and otherwise executed as the bonds of such county, shall be the bonds of and a direct obligation of such county, shall be signed by its board of county commissioners and sealed with the corporate seal of said county and attested by the county auditor of such county; but the lithograph signature of the auditor of such county shall be the only signature required upon the interest coupons attached to said bonds.
(c) Such bonds, or any part thereof, shall be subject to call and redemption by such county at any semiannual interest payment date after the expiration of five (5) years from the date of issue, and from time to time thereafter before maturity, at the par value thereof plus accrued interest, at the election of the board of county commissioners of such county.
(d) If said board of county commissioners shall determine to redeem any of said bonds prior to maturity, such bonds shall be redeemed in their numerical order and notice of such election to redeem prior to maturity shall be given by two (2) publications, one (1) each week and on the same day of each week, in two (2) newspapers of general circulation, printed in the English language and published, one (1) at the city of Indianapolis and the other at the county seat of the county by which said bonds were issued, which publications shall be completed at least ten (10) days prior to the interest paying date on which any of said bonds are called for

redemption. Said notice shall state the number or numbers of the bonds so called for redemption prior to maturity and otherwise identify and make certain the bonds so to be redeemed, and the bonds so called for redemption shall be redeemed and paid by such county at the time and place designated in such notice.
(e) If the bonds so called for redemption are not surrendered or tendered by the holders thereof for redemption at the time and place designated in said notice, such bonds shall not thereafter bear any interest, provided the county has on deposit at the time and place designated sufficient funds to redeem and pay such bonds, together with the accrued interest thereon.
(Formerly: Acts 1927, c.10, s.5.) As amended by Acts 1981, P.L.11, SEC.55.

IC 8-16-2-6
Bond sales
Sec. 6. When so executed, such bonds shall be sold as now provided by law for the sale of other county bonds, except that, in addition to any other notice required by law, such bonds shall be advertised in a public newspaper of general circulation published at the city of Indianapolis, Indiana; and the proceeds derived from the sale of such bonds shall be forthwith paid over by the county treasurer of such county to the treasurer of state of the state of Indiana, and shall become a part of the state highway funds of said state, to be used in the construction of such bridge and for no other purpose: Provided, That if the proceeds derived from the sale of such bonds shall amount to more than one-fourth of the actual cost of the construction of such bridge, the excess of such proceeds over and above one-fourth of the actual cost of the construction of such bridge shall, at the completion of such bridge, be repaid by the treasurer of state of the state of Indiana to such county and shall be used by such county in the payment of such bonds and the interest thereon and for no other purpose: Provided, further, That if, for any cause whatsoever, all or any part of said proceeds derived from the sale of any such bonds of such county shall not be actually used in the construction of such bridge, all of said proceeds not so used shall be repaid to such county and shall be used by it in the payment of such bonds and the interest thereon and for no other purpose; and if, at any time, the completion of any such bridge shall be abandoned, or shall be permanently or perpetually enjoined by decree of any court, from which no appeal is taken within the time of appeal allowed by law, and thereafter prosecuted with due diligence, or if the completion of such bridge be rendered impracticable by natural causes or otherwise, then in any such event all funds derived from the sale of county bonds hereunder and placed with the treasurer of state, as herein provided, to be used as a part of the state highway funds of the state in the construction of such bridge, and not so used, shall thereupon, together with any and all depository interest which shall have accrued on such fund while in the possession of the treasurer of state, be returned at once by the treasurer of state to the said county,

and shall be used by it in payment of such bonds so issued by it as aforesaid and the interest thereon and for no other purpose.
(Formerly: Acts 1927, c.10, s.6.)

IC 8-16-2-7
Tax levy
Sec. 7. For the purpose of raising money to pay said bonds and interest thereon, as provided in this chapter, the proper officers of every county issuing bonds under authority of this chapter shall, as soon as said bonds are sold and annually thereafter at the time the general tax levy is made, levy a tax, in addition to all other taxes authorized by law to be levied by such county, upon the property within said county subject to taxation, in such manner as to meet the principal and interest of said bonds as they become due, and such tax shall be levied and collected as other taxes are levied and collected, and shall be applied to the payment of such bonds and interest provided, that if any other funds provided by law for the payment of said bonds and interest shall come to the hands of the proper officer of said county and be available for payment on said bonds and interest, the tax in this section provided for may be abated to the extent only that such other funds provided by law may be actually available for payment of such bonds and interest at the time for making any such annual tax levy.
(Formerly: Acts 1927, c.10, s.7.) As amended by P.L.66-1984, SEC.60.

IC 8-16-2-8
Receipts from bond sale
Sec. 8. Upon receipt by the treasurer of state of the state of Indiana of the proceeds of the sale of any such county bonds as may be issued hereunder, such proceeds shall become a part of the state highway funds, subject only to the provisions and limitations as to repayment thereof in this chapter contained, and the department shall thereupon construct such bridge and the cost thereof shall be paid out of state highway funds.
(Formerly: Acts 1927, c.10, s.8.) As amended by Acts 1980, P.L.74, SEC.283.

IC 8-16-2-9
Bridge maintenance
Sec. 9. Such bridge shall be maintained by the department as other highway bridges are maintained by it, and the cost of such maintenance shall be paid out of the state highway funds, except as herein otherwise provided; but no part of the proceeds of the sale of bonds issued by any county hereunder shall ever be used for such maintenance.
(Formerly: Acts 1927, c.10, s.9.) As amended by Acts 1980, P.L.74, SEC.284.

IC 8-16-2-10 Dedication of bridges
Sec. 10. Any and every bridge which may be constructed under the provisions of this chapter shall be and hereby is dedicated as an instrument of interstate commerce for the equal use of all citizens of the United States and of any other persons who may be entitled to the use thereof.
(Formerly: Acts 1927, c.10, s.10.) As amended by P.L.66-1984, SEC.61.

IC 8-16-2-11
Tolls
Sec. 11. If and when authority so to do shall be granted and conferred by appropriate legislation by the Congress of the United States, the department shall charge toll, in accordance with the provisions of this chapter, for the use of any bridge constructed under the provisions of this chapter; and the department shall fix and establish the rates of toll to be paid for the use of such bridge, and for such purpose shall have authority to classify the users of such bridge into reasonable classes and to fix the rates of toll accordingly: Provided, however, That such right to charge toll, and also said rates of toll and the classification of the users of such bridge so fixed and established, shall be subject to the approval and control of the proper authorities of the United States, as provided by the acts of congress providing for the supervision or regulation of the taking of tolls over interstate bridges.
(Formerly: Acts 1927, c.10, s.11.) As amended by Acts 1980, P.L.74, SEC.285.

IC 8-16-2-12
Toll gates and toll collectors' houses; toll collector's bond
Sec. 12. The department shall erect upon, or adjacent to, any and every such bridge or its approaches, and within the territorial limits of the state of Indiana, all necessary and convenient toll-gates and toll-collectors' houses, and shall employ all necessary toll-collectors, who shall each, before entering upon the performance of his duties, execute his bond, payable to the state of Indiana, in the penal sum of one thousand dollars ($1,000), with surety to the approval of the department, and conditioned for the faithful performance of his duties as such toll-collector and that he will faithfully account for and pay over according to law all moneys that may come to his hands as such toll-collector. All tolls collected by said toll-collectors shall be deposited daily in some state depository designated by the department to the credit of the treasurer of state of the state of Indiana as a toll fund to be used and disbursed as provided for in this chapter.
(Formerly: Acts 1927, c.10, s.12.) As amended by Acts 1980, P.L.74, SEC.286.

IC 8-16-2-13
Toll collectors; employment and compensation Sec. 13. Such toll-collectors shall be selected, employed and paid in the same manner as other employees of the department are selected, employed and paid: Provided, That they shall be paid only out of said toll fund and their wages shall not be a charge upon the general funds of the department. Said toll-collectors shall be subject to the complete control of the department and to such regulations as it may prescribe governing their duties.
(Formerly: Acts 1927, c.10, s.13.) As amended by Acts 1980, P.L.74, SEC.287.

IC 8-16-2-14
Powers of toll collector
Sec. 14. Every toll-collector shall, by virtue of his employment, and while in the discharge of his duties, have full and complete police power, and shall be authorized to make arrests without a warrant for any violation in Indiana of the criminal laws of the state of Indiana, occurring in his presence.
(Formerly: Acts 1927, c.10, s.14.)

IC 8-16-2-15
Failure to pay toll
Sec. 15. It is a Class C infraction for a person to pass by any toll-gate established by the department in accordance with this chapter without the payment of the proper toll as prescribed by the department. It is a Class C infraction for a toll-collector to knowingly permit any person to pass such a toll-gate without the payment of the toll.
(Formerly: Acts 1927, c.10, s.15.) As amended by Acts 1978, P.L.2, SEC.856; Acts 1980, P.L.74, SEC.288; Acts 1981, P.L.108, SEC.3.

IC 8-16-2-16
Rules and regulations; posting
Sec. 16. The department shall have the right to make all reasonable rules and regulations governing the use of such bridge which are consistent with the provisions of this chapter and with the laws of the state of Indiana, and with the laws of such adjoining state, and with any laws or regulations of the United States, applicable to the use of such bridges. It shall be the duty of the department to cause to be placed in full view, in legible and large letters, upon or in each of the tollhouses established by it upon said bridge or its approaches, all such rules and regulations adopted by it in accordance with the provisions of this chapter, and also the toll rates adopted for the use of such bridge.
(Formerly: Acts 1927, c.10, s.16.) As amended by Acts 1980, P.L.74, SEC.289; P.L.1-2009, SEC.71.

IC 8-16-2-17
Toll receipts
Sec. 17. The moneys derived from tolls taken for the use of such bridge shall be applied first to the payment of the expense of

collecting such tolls. The net amount of such toll fund remaining after the payment of the expense of collecting such tolls shall be divided equally between the state of Indiana and the county in said state which has issued bonds in aid of the bridge from which the tolls were derived until each of said state and said county has received back an amount equal to the amount contributed by the county to the said bridge, together with interest thereon up to the time of repayment; and such net toll shall be used for no other purpose. Payment of such net toll shall be made semiannually, and it is hereby made the duty of the officer having custody of such net tolls to pay to such county its share thereof, ascertained as aforesaid, and to the state of Indiana its share thereof, ascertained as aforesaid, and all amounts so paid to such county shall be used by such county, when so received, in payment of its said bonds and interest so long as any of said bonds and interest remain outstanding and unpaid. All depository interest accruing on such fund, shall be added to and shall constitute a part of such fund.
(Formerly: Acts 1927, c.10, s.17.)

IC 8-16-2-18
Retirement of tolls
Sec. 18. Whenever such county, either from moneys derived from net tolls as aforesaid or from moneys paid by an adjoining state, or from both of such sources, shall have been repaid an amount equal to the amount of money contributed by such county to said state highway funds in aid of the construction of such bridge, including principal and interest, and when the state highway fund, either from money derived from net tolls as aforesaid, or from money paid by an adjoining state, or from both sources, shall have been paid an amount equal to the amount contributed by such county in aid of the construction of such bridge, plus interest thereon to the time of such repayment, then the right to take tolls on such bridge shall immediately cease and such bridge shall thereupon be declared to be and shall be a free bridge for use in interstate commerce between the state of Indiana and such adjoining state. In no event, however, shall tolls be collected for a longer period of time than is permitted by any law of congress now in force or hereafter enacted regulating the collection of tolls on interstate bridges.
(Formerly: Acts 1927, c.10, s.18.)

IC 8-16-2-19
Contracts with adjoining states
Sec. 19. In the discharge of its duties under the provisions of this chapter, the department, as the agent and representative of the state of Indiana and in the name of the state of Indiana, is hereby authorized and empowered, both before and during the construction of any such bridge and after the completion thereof, to cooperate with and enter into a contract or contracts with such adjoining state, acting through any proper authorities or agents representing such adjoining state, to provide for the payment by such adjoining state of

such part of the costs of the construction of such bridge, not exceeding one-half thereof, as may be agreed upon in such contract; and in such contract to also agree upon and determine the time and manner of the making by such adjoining state of such payment or payments and all other details in connection therewith: Provided, That any moneys paid to the state of Indiana by any such adjoining state as such adjoining state's agreed part of the cost of construction of any such bridge shall be applied by said state of Indiana to reimburse the state of Indiana and any county of the state of Indiana that shall have issued its bonds under the provisions of this chapter to aid in the construction of such bridge up to the amount in each case which is equal to the amount provided by said county for such purpose, plus interest thereon up to the time of repayment thereof, so far as the money so provided was actually used in and about the construction of such bridge; and all moneys so received and applied to reimburse any such county as aforesaid shall be first applied by said county in payment of any of its said bonds issued as aforesaid under the provisions of this chapter and which are then still outstanding and unpaid, until such bonds and the interest accrued thereon shall be paid in full.
(Formerly: Acts 1927, c.10, s.19.) As amended by Acts 1980, P.L.74, SEC.290.

IC 8-16-2-20
Acknowledgment of contributions by other states
Sec. 20. Upon the payment by any such adjoining state of any part of the cost of the construction of such bridge, the department is hereby authorized and directed to issue, in the name of the state of Indiana, to such adjoining state, a proper certificate or instrument of transfer or acknowledgment evidencing the amount contributed by such adjoining state and transferring to it title to a corresponding interest in such bridge, and thereafter the title to such bridge shall be deemed to be vested jointly in the state of Indiana and the adjoining state so contributing to the cost of said bridge, and the interest of each thereof shall be deemed to be in proportion to the respective contributions so made by each one respectively.
(Formerly: Acts 1927, c.10, s.20.) As amended by Acts 1980, P.L.74, SEC.291.

IC 8-16-2-21
Maintenance contracts with other states
Sec. 21. The department is hereby expressly authorized and empowered to negotiate and contract with the proper authorities of such adjoining state in respect to the maintenance of any such bridge.
(Formerly: Acts 1927, c.10, s.21.) As amended by Acts 1980, P.L.74, SEC.292.

IC 8-16-2-22
Construction
Sec. 22. This chapter shall at all times be construed as

supplemental to and in aid of all other statutes providing for the construction of highways and bridges.
(Formerly: Acts 1927, c.10, s.22.) As amended by P.L.66-1984, SEC.62.

IC 8-16-2-23
Appropriations and authorizations
Sec. 23. No appropriation of money or authorization of any bonds contemplated in this chapter by the county council shall be required.
(Formerly: Acts 1927, c.10, s.23.) As amended by P.L.66-1984, SEC.63.

IC 8-16-2-24
Compliance with other laws
Sec. 24. Except as otherwise expressly provided in this chapter, any county shall have the right to proceed under this chapter without complying with any other existing statute in effect on May 16, 1927.
(Formerly: Acts 1927, c.10, s.24.) As amended by P.L.66-1984, SEC.64.

IC 8-16-2-25
Assumption of debts
Sec. 25. Nothing contained in this chapter shall be so construed as to authorize the state or the department to assume any debt or obligation of any county which may aid or assist in the construction of any bridge contemplated under this chapter.
(Formerly: Acts 1927, c.10, s.25.) As amended by Acts 1980, P.L.74, SEC.293.

IC 8-16-2-26
Amendment of chapter
Sec. 26. The general assembly hereby reserves the right to amend or modify this chapter at any time that such amendment or modification may be deemed just and proper.
(Formerly: Acts 1927, c.10, s.26.) As amended by P.L.66-1984, SEC.65.



CHAPTER 3. CUMULATIVE BRIDGE FUND

IC 8-16-3-1.5
Definitions
Sec. 1.5. As used in this chapter:
(1) "Bridge" means any structure designed to carry vehicular traffic over or under an obstacle to the normal flow of traffic and including any grade separation, culvert, or approach to a bridge.
(2) "Approach" means any part of a road or street which is required to make a bridge a viable part of a county road or city street system but which does not extend more than five hundred (500) feet from the bridge.
(3) "Construction" means both construction and reconstruction to a degree that new, supplementary, or substantially improved traffic service is provided and significant geometric or structural improvements are affected.
(4) "Cost" means all expenditures required to construct, maintain, or repair a bridge, including engineering, equipment, land acquisition, materials, contracts, and bond interest.
(5) "Municipal corporation" means a city or town.
As added by Acts 1977, P.L.113, SEC.2. Amended by P.L.8-1989, SEC.54; P.L.104-1993, SEC.1.
IC 8-16-3-2
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 8-16-3-3
Tax levy
Sec. 3. (a) To provide for the cumulative bridge fund, county executives and municipal legislative bodies may levy a tax in compliance with IC 6-1.1-41 not to exceed ten cents ($0.10) on each one hundred dollars ($100) assessed valuation of all taxable personal and real property within the county or municipality.
(b) The tax, when collected, shall be held in a special fund to be known as the bridge fund.
(c) An appropriation from the bridge fund may be made without the approval of the department of local government finance if:
(1) the county executive requests the appropriation; and
(2) the appropriation is for the purpose of constructing, maintaining, or repairing bridges, approaches, or grade separations.
(Formerly: Acts 1951, c.299, s.3; Acts 1975, P.L.92, SEC.1.) As amended by P.L.24-1986, SEC.33; P.L.86-1988, SEC.20; P.L.118-1989, SEC.1; P.L.17-1995, SEC.9; P.L.6-1997, SEC.136; P.L.90-2002, SEC.322.



CHAPTER 3.1. MAJOR BRIDGE FUND

IC 8-16-3.1-1
"Eligible county"
Sec. 1. (a) As used in this chapter, "eligible county" means a county that has:
(1) a population of more than one hundred thousand (100,000) but less than seven hundred thousand (700,000); and
(2) a major obstruction between commercial or population centers which is capable of causing an economic hardship because of excess travel required to conduct a normal level of commerce between the two (2) centers.
A major obstruction which is a part of a county boundary or a state boundary does not qualify for the purpose of this chapter.
(b) As used in this chapter, "major bridge" means the following:
(1) A structure that is two hundred (200) or more feet in length and that is erected over a depression or an obstruction for the purpose of carrying motor vehicular traffic or other moving loads. However, the structure shall be one hundred (100) or more feet in length in a city having any of the following populations:
(A) More than sixty-five thousand (65,000) but less than seventy thousand (70,000).
(B) More than sixty thousand (60,000) but less than sixty-five thousand (65,000).
(C) More than thirty-one thousand (31,000) but less than thirty-one thousand five hundred (31,500).
(2) An underpass of any length that is designed to carry motor vehicle traffic or other moving loads.
(c) As used in this chapter, "major obstruction" means a physical barrier to the passage of motor vehicle traffic that inhibits the use of the customary highway construction techniques to bridge the barrier without use of a grade separation structure.
As added by Acts 1979, P.L.96, SEC.1. Amended by Acts 1982, P.L.1, SEC.28; P.L.86-1988, SEC.21; P.L.12-1992, SEC.65; P.L.61-1992, SEC.1; P.L.1-1993, SEC.50; P.L.170-2002, SEC.67; P.L.119-2012, SEC.96.

IC 8-16-3.1-2
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-16-3.1-3 Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-16-3.1-4
Creation of fund; purpose; tax levy
Sec. 4. (a) The executive of any eligible county may provide a major bridge fund in compliance with IC 6-1.1-41 to make available funding for the following purposes:
(1) The construction of major bridges.
(2) In Allen County, the construction, maintenance, and repair of bridges, approaches, and grade separations with respect to structures other than major bridges.
(b) The executive of any eligible county may levy a tax in compliance with IC 6-1.1-41 not to exceed three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) assessed valuation of all taxable personal and real property within the county to provide for the major bridge fund.
(c) The general assembly finds the following:
(1) Allen County eliminated its levy for a cumulative bridge fund to use its levy authority to fund a juvenile center.
(2) Allen County has more bridges than any other county in Indiana, outside of Marion County: Marion County has five hundred twenty-two (522), Allen County has three hundred fifty-one (351), and Hamilton County has two hundred seventy-seven (277).
(3) Allen County has the largest land area of any county in Indiana.
(4) Allen County is the third largest populated county in Indiana.
(5) Allen County has a heavy manufacturing and industrial base, increasing traffic and wear and tear on streets, roads, and bridges.
(6) Allen County has large temperature fluctuations, leading to increased maintenance costs.
(7) Allen County has three (3) major rivers that come together in the heart of Fort Wayne, which means more bridges are needed in the area due to the infrastructure that accommodates Fort Wayne, the second largest city in Indiana.
(8) Allen County dissolved its cumulative bridge fund in 2002 to provide room in the levy for judicial mandates to build two (2) detention facilities, as the former jail was overcrowded due to the large population.
(9) Allen County has a major bridge fund that is provided to maintain major bridges, but can be used to fund smaller bridges and will not harm the ability of Allen County to pay for obligations caused by judicial mandates.
(10) Expansion of the purposes for Allen County's major bridge fund may be used in Allen County to meet the critical needs in Allen County for the maintenance of bridges other than major bridges in the unincorporated areas of the county. (d) Because of the findings set forth in subsection (c), except as provided in subsection (e), beginning after June 30, 2009, in Allen County the county executive is responsible for providing funds for the following:
(1) All bridges in unincorporated areas of the county.
(2) All bridges in each municipality in the county that has entered into an interlocal agreement under IC 36-1-7 with the county to provide bridge funds.
(e) Subsection (d) does not apply to providing funds for bridges on the state highway system.
As added by Acts 1979, P.L.96, SEC.1. Amended by P.L.86-1988, SEC.22; P.L.17-1995, SEC.10; P.L.178-2002, SEC.78; P.L.182-2009(ss), SEC.265.

IC 8-16-3.1-5
Appropriations from the Allen County major bridge fund
Sec. 5. An appropriation from the major bridge fund in Allen County may be made without the approval of the department of local government finance if:
(1) the county executive adopts a resolution finding that the county does not need to continue accumulating money in the fund for the construction of a major bridge;
(2) the county executive requests the appropriation; and
(3) the appropriation is for the purpose of constructing, maintaining, or repairing bridges, approaches, or grade separations with respect to structures other than major bridges.
As added by P.L.182-2009(ss), SEC.266.



CHAPTER 3.5. LEASING OF BRIDGES BY COUNTIES

IC 8-16-3.5-2
Joint leases
Sec. 2. If two (2) or more counties propose to enter into a lease contract jointly, then separate meetings of the county executives may be held, but no action taken shall be binding on any county unless approved by a majority of the county executives. Any lease contract executed by two (2) or more counties as joint lessees shall set out the amount of the aggregate lease rental to be paid by each county.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.24.

IC 8-16-3.5-3
Corporate leases
Sec. 3. Any county may enter into a contract of lease under the provisions of this chapter with any (profit or not-for-profit) corporation organized under the laws of the state or duly admitted to do business in the state.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.25.

IC 8-16-3.5-4
Option to purchase bridge
Sec. 4. All contracts of lease may provide that a county has the option to purchase the bridge before the expiration of the lease contract, the terms and conditions of the purchase to be specified in the lease, subject to the approval of the department of local government finance. If the county has not exercised an option to purchase the property covered by the lease contract at the expiration of the lease contract, and upon the full discharge and performance by the county of its obligations under the lease contract, the bridge covered by the lease contract shall become the absolute property of

the county and the lessor corporation shall execute proper instruments conveying to the county title to the property.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.26; P.L.90-2002, SEC.323.

IC 8-16-3.5-5
Not-for-profit corporations proposing to build bridges; plans and specifications
Sec. 5. Not-for-profit corporations proposing to build a bridge may assist the lessee, before the execution of a contract of lease, in the preparation and acquisition of plans, specifications, and estimates for the bridge, or the lessee may prepare or otherwise acquire plans and specifications for the bridge. All plans and specifications shall be submitted to agencies as designated by law to pass on plans and specifications for bridges, and the plans and specifications shall be approved by those agencies and the lessee in writing prior to the execution of the contract of lease.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.27.

IC 8-16-3.5-5.5
Contracts with profit corporations; competitive bidding procedure
Sec. 5.5. Notwithstanding any other provision of this chapter, a contract of lease with any profit corporation is subject to competitive bid and may only be entered into after compliance with the following:
(1) The lessee shall prepare and place on file in the lessee's offices a proposed lease and complete drawings and specifications for the bridge described in section 1 of this chapter to include necessary equipment and appurtenances to the equipment. The lease must be complete in its terms except for total rental or other consideration which is subject to bid provided for in this section.
(2) After that, the lessee shall publish a notice in accordance with IC 5-3-1 informing the public and potential lessors of the general nature of the lease and of the fact that the proposed lease, drawings, and specifications are on file in the office, and calling for sealed proposals for the contract of lease on a specific date not earlier than ten (10) days after the first day of publication.
(3) The lessee shall require each bidder to file with the lessee an affidavit that the bidder has not, directly or indirectly, entered into any combination, collusion, undertaking, or agreement with any other bidder to maintain the price of the bid, or to prevent any other bidder from bidding, or to induce any bidder to refrain from bidding, and that the bid is made without regard or reference to any other bid, and without any agreement, understanding, or combination, either directly or indirectly, with any other person with reference to the bidding. If, after any contract of lease has been let by the lessee, it shall appear that

the successful bidder has been guilty of any collusion, combination, undertaking, or agreement, as defined in the affidavit, the bidder shall forfeit the contract of lease, and the contract of lease shall be relet by the lessee.
(4) The lessee may, in the lessee's discretion, fix a later day for receiving the bids, provided that the date shall be mentioned in each of the notices.
(5) The lessee shall, if a satisfactory bid is received, let control of the lease to the lowest and best bidder.
(6) The lessee may, by order, impose further conditions upon bidders with regard to bond and surety, guaranteeing the good faith and responsibility of the word provided for in the proposed contract of lease, or insuring the faithful completion of the terms of the proposed contract of lease, or for any other purpose.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.28.

IC 8-16-3.5-6
Contract provisions relating to taxes, assessments, and insurance; county inspection of bridge
Sec. 6. A contract of lease may provide that as a part of the lease rental for a bridge the lessee shall agree to pay all taxes and assessments levied against or on account of the leased bridge and to maintain insurance for the benefit of the lessor corporation. The county may inspect the bridge whenever the county considers it necessary.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.29.

IC 8-16-3.5-7
Contracts of lease before completion of bridge; bond
Sec. 7. (a) A county may, in anticipation of the construction of a bridge, make and enter into a contract of lease with the lessor corporation subject to the approval of the department of local government finance prior to the actual acquisition of a site and the construction of the bridge, but the contract of lease shall not provide for the payment of any lease rental by the lessee until the bridge is completed and ready for use, at which time the stipulated lease rental may begin.
(b) As a condition of entering into a lease, a county may require a lessor corporation to furnish a bond in a specified amount conditioned upon the completion of the bridge within a specified period of time.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.30; P.L.90-2002, SEC.324.

IC 8-16-3.5-8
Notice of proposed lease; public inspection of specifications; notice of executed lease; taxpayer's objections; hearings; appeals Sec. 8. (a) When the lessor corporation and the county have agreed upon the terms and conditions of any lease proposed to be entered into under this chapter and before the final execution of the lease, a notice must be published in accordance with IC 5-3-1 of a hearing before the county executive. The notice must name the day, place, and hour of the hearing and must set forth a brief summary of the principal terms of the lease agreed upon, including the location, name of the proposed lessor corporation and character of the bridge to be leased, the rental to be paid, and the number of years the contract is to be in effect. The proposed lease, drawings, plans, specifications, and estimates for the bridge shall be available for inspection by the public during the ten (10) day period and at the meeting. All interested persons shall have a right to be heard at the time fixed, concerning the necessity for the execution of the lease and whether the rental to the lessor corporation is a fair and reasonable rental for the proposed bridge. The hearing may be adjourned to a later date, and following the hearing the county executive may either authorize the execution of the lease as originally agreed upon or may make modifications as agreed upon with the lessor corporation. However, the lease rentals as set out in the published notice may not be increased. The cost of the publication of the notice shall be borne by lessor corporations.
(b) If the execution of the lease as originally agreed upon, or as modified by agreement, is authorized by the county executive, it shall give notice of the execution of the contract by publication in accordance with IC 5-3-1. Ten (10) or more taxpayers in the lessee county affected by the proposed lease may file a petition in the office of the county auditor of the lessee county, within thirty (30) days after publication of notice of the execution of the lease, setting forth their objections and facts showing that the execution of the lease is unnecessary or unwise, or that the lease rental is not fair and reasonable. Upon the filing of any petition, the county auditor shall certify a copy, together with any other data as may be necessary in order to present the questions involved, to the department of local government finance and upon the receipt of the certified petition and information, the department of local government finance shall fix a time and place for the hearing in the county not less than five (5) or more than thirty (30) days after receipt of the petition. Notice of the hearing shall be given by the department of local government finance to the county commissioners of the lessee county, and to the first ten (10) taxpayer-petitioners appearing on the petition by a letter signed by one (1) member of the department of local government finance, and enclosed with full prepaid postage addressed to those persons at their usual place of residence, at least five (5) days before the date of the hearing. A:
(1) taxpayer who signed the petition; or
(2) political subdivision against which a petition is filed;
may petition for judicial review of the final determination of the department of local government finance under this subsection. The petition must be filed in the tax court not more than forty-five (45)

days after the date of the department's final determination.
(c) No action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease shall be instituted at any time later than thirty (30) days after publication of notice of the execution of the lease by the county executive or if an appeal has been taken to the department of local government finance, then within thirty (30) days after the decision of the department.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.31; P.L.90-2002, SEC.325; P.L.256-2003, SEC.33.

IC 8-16-3.5-9
Tax exemption
Sec. 9. All bridges leased by a lessor corporation contracting with a county under this chapter are exempt from all state, county, and other taxes.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.32.

IC 8-16-3.5-10
Repealed
(Repealed by P.L.86-1988, SEC.227.)



CHAPTER 4. REPEALED



CHAPTER 5. INTERSTATE BRIDGES CONSTRUCTED BY LOCAL UNITS

IC 8-16-5-2
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-16-5-3
Appropriation of funds
Sec. 3. After action by the county executive certified to the county fiscal body, the county fiscal body shall appropriate, out of the money raised by taxation or realized from the sale of bonds under IC 8-18-22 or obligations, one-half (1/2) of the necessary money to build and maintain the bridge.
(Formerly: Acts 1920(2ss), c.25, s.3.) As amended by P.L.86-1988, SEC.36; P.L.113-1989, SEC.2.

IC 8-16-5-4
Construction and maintenance; county executive's power
Sec. 4. The county executive of the county may plan all details, do all things necessary to carry out the work of constructing and maintaining the bridge, and cooperate with the contiguous governmental unit of the adjoining state in building and maintaining the bridge.
(Formerly: Acts 1920(2ss), c.25, s.4.) As amended by P.L.86-1988, SEC.37.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPAIR OR REPLACEMENT OF BRIDGES THROUGH PUBLIC SUBSCRIPTION IN CITIES OF GARY, HAMMOND, AND EAST CHICAGO; SUPPLEMENTAL PROCEDURE FOR REPAIR OF CERTAIN BRIDGES IN LAKE COUNTY



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. COUNTY TUNNELS

IC 8-16-11-2
Applicable laws
Sec. 2. If the county executive determines it is necessary to construct a tunnel instead of a bridge, then the construction of the tunnel shall be completed under the laws for the construction of bridges on public highways and public streets by county executives.
(Formerly: Acts 1911, c.256, s.2.) As amended by P.L.86-1988, SEC.64.

IC 8-16-11-3
Repealed
(Repealed by P.L.86-1988, SEC.227.)



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. BISTATE PURCHASE OF WABASH RIVER BRIDGE

IC 8-16-15-2
Purchase price
Sec. 2. If the proper authorities of the state of Illinois are empowered by the laws of the state of Illinois to enter into such negotiations, and if the department and the authority having charge of the state highways of the state of Illinois can agree with the owners of such bridge on the purchase-price of such bridge, then and in that event the department is hereby authorized and empowered to acquire the ownership of and the title to such bridge, jointly, with the state of Illinois, to pay not to exceed fifty percent (50%) of the purchase-price agreed upon, out of any funds appropriated to the department which might otherwise be used for the construction of bridges, and to enter into such agreements with the proper authorities of the state of Illinois as may be fair and equitable for the repair, maintenance and upkeep of such bridge, and to expend such amounts of money as may be necessary to maintain such bridge.
(Formerly: Acts 1937, c.160, s.2.) As amended by Acts 1980, P.L.74, SEC.295.



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED






ARTICLE 17. COUNTY ROADS.ADMINISTRATION AND MAINTENANCE

CHAPTER 1. COUNTY UNIT LAW

IC 8-17-1-1
Powers of county executive and department of highways; joint undertakings
Sec. 1. A county executive may construct, reconstruct, improve, and maintain all public highways, bridges, and culverts in the county, including highways, bridges, and culverts under the supervision of the department, if approved by the department, or located in municipalities, as provided in this chapter. In addition, the department may, after petitioning the affected county executive or municipal legislative body and obtaining approval, construct, reconstruct, improve, and maintain county or municipal highways. The department and a county or a municipality in the county through which a toll road project under IC 8-15-2 passes may jointly undertake transportation projects (as defined in IC 36-1-10-2). The duties and responsibilities of a joint undertaking shall be assigned to the department, the county, or the municipality in the county as the parties may agree.
(Formerly: Acts 1919, c.112, s.1.) As amended by Acts 1980, P.L.74, SEC.297; Acts 1981, P.L.41, SEC.57; P.L.86-1988, SEC.66; P.L.343-1989(ss), SEC.9.

IC 8-17-1-1.2
"Highway" defined
Sec. 1.2. As used in this chapter, "highway" includes highways, roads, streets, bridges, tunnels, and approaches.
As added by P.L.113-1989, SEC.3.

IC 8-17-1-2
Additional powers of county executive
Sec. 2. A county executive may construct new public highways or may reconstruct and improve any existing public highways or parts of those highways with road paving materials. The executive may establish, lay out, alter, widen, vacate, straighten, or change a public highway in connection with the improvement and may build all necessary bridges, culverts, or approaches in the improvement of highways. In addition, the executive shall provide easements

necessary for drainage and utilities.
(Formerly: Acts 1919, c.112, s.3.) As amended by P.L.86-1988, SEC.67.

IC 8-17-1-2.1
Highway cattle guards in certain counties; construction; cost
Sec. 2.1. (a) In all counties with a population of less than fifty thousand (50,000), any person through whose land any county highway is located may petition the county executive for permission to construct a cattle guard or other device for the purpose of keeping livestock on the property.
(b) In determining whether to grant permission, the executive shall consider the traffic flow on the highway and the cost of the erection of fences versus the cost of the construction of a cattle guard.
(c) The landowner shall bear the cost of construction and the erection of cattle crossing warning signs on the highway warning motorists that they are about to enter a cattle crossing area.
As added by Acts 1980, P.L.76, SEC.1. Amended by P.L.86-1988, SEC.68.

IC 8-17-1-3
Rights-of-way
Sec. 3. If a highway is constructed under this chapter, the right-of-way, or any required drainage courses, approaches, or any land necessary for the construction of a highway, or land necessary to build a bridge or a culvert shall be acquired by the county, either by donation by the owners of the land through which the highway passes or by agreement between the owner and the county executive, through eminent domain, or the public may acquire the property as is necessary in the same manner as provided for the construction of public highways. The entire cost of the right-of-way shall be paid by the county.
(Formerly: Acts 1919, c.112, s.4.) As amended by P.L.66-1984, SEC.79; P.L.86-1988, SEC.69.

IC 8-17-1-4
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-5
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-6
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-7
Repealed (Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-8
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-9
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-10
Invitations to bid; notice
Sec. 10. When any highway or part of a highway is constructed, reconstructed, or improved, the county executive shall order the auditor to give notice, in accordance with IC 5-3-1, that, on a day to be named by the executive in an order, sealed proposals will be received by the executive for the improvement in accordance with IC 36-1-12. However, if the proposed improvement includes any bridge having a total span of more than twenty (20) feet, the executive shall receive separate bids for the bridge, and shall enter into a separate contract to build the bridge.
(Formerly: Acts 1919, c.112, s.11.) As amended by Acts 1981, P.L.57, SEC.22; P.L.86-1988, SEC.76.

IC 8-17-1-11
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 8-17-1-12
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 8-17-1-13
Bond issue; interest
Sec. 13. (a) For the purpose of raising money to pay for the construction, reconstruction, or improvement of a highway, bridge, or tunnel, the county may issue bonds under IC 8-18-22, not to exceed the estimated costs of construction, reconstruction, or improvement and all expenses incurred and damages allowed before the letting of the contracts, and a sum sufficient to pay the per diem of the engineer and superintendent during construction and all costs of the financing incident to the issuance of bonds. The issue of bonds must also provide for a sufficient sum to pay for any extras or changes not contemplated in the original plans, specifications, and contract that the executive considers necessary, and that might be omitted by the engineer who drew the plans or specifications.
(b) The proceeds shall be kept as a separate and specific fund to pay for the improvement or construction, reconstruction, or improvement of the particular road for which they were issued. The proceeds shall be paid by the treasurer to the contractor, upon

warrant of the auditor, as directed by the executive. The contractor shall be paid in accordance with IC 36-1-12. If there is a surplus left from the sale of the bonds after the road is complete, the surplus shall be transferred to a fund for the construction, reconstruction, or improvement of any other highway in the county and shall not be used for any other purpose. All funds shall be kept in the public depositories of the county and the interest added to the fund.
(Formerly: Acts 1919, c.112, s.14.) As amended by Acts 1981, P.L.11, SEC.59; P.L.86-1988, SEC.77; P.L.113-1989, SEC.4.

IC 8-17-1-14
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-15
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-16
Repair of improved roads
Sec. 16. Any highway improved under this chapter becomes a part of the highway system of the county and shall be kept in repair in the same manner as other roads are kept in repair, and is subject to the same statutes governing the repair and maintenance of highways.
(Formerly: Acts 1919, c.112, s.17.) As amended by P.L.66-1984, SEC.81; P.L.86-1988, SEC.80.

IC 8-17-1-17
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-18
Statement; compliance with contract; materials testing engineer's report
Sec. 18. Whenever any highway is completed, the inspector, surveyor, or engineer shall file a sworn statement with the county auditor stating that the highway has been completed according to plans, plats, profiles, specifications, and contract and that the quantity and quality of material used in making the improvement was as required under standards and tests of the department. A competent materials testing engineer shall determine in a report whether the tests and standards as to the quality of materials has been met. The materials testing engineer shall file a copy of the report with the county auditor.
(Formerly: Acts 1919, c.112, s.19.) As amended by Acts 1980, P.L.74, SEC.299; P.L.86-1988, SEC.82.

IC 8-17-1-19
Objections to improvements; filing of statement
Sec. 19. Any taxpayer may file an objection to the work by filing

a sworn statement with the auditor that the road has not been completed according to the plans, plats, profiles, specifications, and contract, stating which item has not been completed. After the objection is filed, then the county executive shall set a hearing on the issue where it may hear other proof, may cause witnesses to be subpoenaed, and hear sworn evidence in the same manner as other issues are heard before the executive. The executive shall determine whether the work has been done according to the plans, plats, profiles, specifications, and contract. Any party aggrieved by the decision may appeal to the circuit court of the county within ten (10) days of the date of the decision, by filing a bond approved by the auditor of the county, for the payment of all costs in the cause that may be adjudged in the circuit court against the person taking the appeal. The proceedings shall be tried de novo in the circuit court.
(Formerly: Acts 1919, c.112, s.20.) As amended by P.L.86-1988, SEC.83.

IC 8-17-1-20
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-21
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-22
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-23
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-24
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-25
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-26
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-27
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-28 Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-29
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-17-1-30
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-31
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-32
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-33
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-17-1-34
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-17-1-34.1
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-35
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-36
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-37
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-38
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-39
Construction materials in county highways, bridges, and culverts
Sec. 39. No material may be used in the construction of a county

highway, bridge, or culvert unless the material is equal to the material required and meets all tests and standards required by the department for the building of highways, bridges, or culverts by the department.
(Formerly: Acts 1919, c.112, s.39.) As amended by Acts 1980, P.L.74, SEC.301; P.L.86-1988, SEC.101; P.L.113-1989, SEC.5.

IC 8-17-1-40
Traffic rules
Sec. 40. A county legislative body may adopt ordinances regulating traffic on any highway in the county highway system, subject to IC 9-21.
(Formerly: Acts 1919, c.112, s.40.) As amended by P.L.86-1988, SEC.102; P.L.113-1989, SEC.6; P.L.2-1991, SEC.61.

IC 8-17-1-41
Plans and specifications; bonds
Sec. 41. (a) The plans and specifications must include all bridges, culverts, and approaches.
(b) The amount of the bonds must be enough to cover the expense of bridges, culverts, and approaches, and the contract, when executed, shall include that expense.
(Formerly: Acts 1919, c.112, s.41.) As amended by P.L.66-1984, SEC.94; P.L.86-1988, SEC.103; P.L.113-1989, SEC.7.

IC 8-17-1-42
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-43
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-1-44
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-17-1-45
Counties responsible for roadways on southern and eastern boundaries; agreements between counties; provisions
Sec. 45. (a) Each county is responsible for the construction, reconstruction, maintenance, and operation of the roads, including the ditches and signs for those roads, making up its southern and eastern boundaries.
(b) The county executives of two (2) adjoining counties may enter into an agreement under IC 36-1-7 for the construction, reconstruction, maintenance, or operation of any road or part of a road that makes up the boundary between the two (2) counties. In addition to the requirements of IC 36-1-7-3, an agreement under this section must provide for the following: (1) The division of costs between the counties.
(2) The schedule for the work.
(3) The method of resolving disputes concerning the agreement if any arise.
(4) Any other terms the counties consider necessary.
(Formerly: Acts 1971, P.L.102, SEC.1.) As amended by P.L.86-1988, SEC.105; P.L.113-1989, SEC.8; P.L.84-1991, SEC.1; P.L.98-2000, SEC.7.



CHAPTER 2. REPEALED



CHAPTER 3. ADMINISTRATION OF COUNTY HIGHWAY DEPARTMENTS

IC 8-17-3-2
Supervisor's duties
Sec. 2. The supervisor has general supervision of the maintenance and repair of all highways, bridges, and culverts of the county that are maintained or repaired from the highway fund of the county.
(Formerly: Acts 1933, c.27, s.2.) As amended by P.L.86-1988, SEC.107.

IC 8-17-3-3
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-3-4
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-3-5
Repealed
(Repealed by P.L.252-1993, SEC.6.)

IC 8-17-3-6
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-3-7
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-17-3-8
Repealed
(Repealed by P.L.113-1989, SEC.11.)
IC 8-17-3-9
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-17-3-10
County highway supervisor; annual road school; expenses; bond
Sec. 10. (a) A county highway supervisor shall attend all the sessions of the annual road school during every year of the supervisor's term. The expenses of the county highway supervisor, including the actual expenses of transportation to and from the school, together with the expense of lodging and tuition, shall be paid from the county highway maintenance fund.
(b) Before entering upon the discharge of official duties, a county highway supervisor shall, under IC 5-4-1, execute a bond conditioned on the faithful discharge of all duties required of the county highway supervisor.
(Formerly: Acts 1933, c.27, s.10; Acts 1943, c.161, s.1; Acts 1959, c.204, s.1; Acts 1961, c.107, s.1; Acts 1965, c.391, s.1.) As amended by Acts 1981, P.L.47, SEC.10; P.L.86-1988, SEC.114.



CHAPTER 4. REPEALED



CHAPTER 4.1. ACCOUNTING SYSTEM FOR LOCAL ROADS AND STREETS

IC 8-17-4.1-2
Records
Sec. 2. The governing body of every county and municipality shall set up and maintain an adequate system of records as prescribed by the state board of accounts, for their departments having road and street responsibilities.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.116.

IC 8-17-4.1-3
Development of adequate system
Sec. 3. The state board of accounts shall develop systems of records for every county and municipality to maintain. The records shall be adequate (considering the anticipated number and type of transactions relating to roads and streets) to show the sources and amount of receipts and expenditures of the department, the purpose of the expenditures, and an accounting of all funds.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.117.

IC 8-17-4.1-4
Additional records
Sec. 4. The state board of accounts may require additional records to be kept by every county and municipality to adequately reflect the financial and material condition of the department.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.118.

IC 8-17-4.1-5
Annual operational report
Sec. 5. The governing body shall prepare by April 15 of each year an operational report for the prior calendar year of the department within the county or municipality that has road and street responsibilities.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.119; P.L.173-2003, SEC.10.
IC 8-17-4.1-6
Contents of report
Sec. 6. This report shall be prepared on forms prescribed by the state board of accounts and must disclose all information considered necessary by the state board of accounts to reflect the financial condition and operations of the department.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.120; P.L.173-2003, SEC.11.

IC 8-17-4.1-7
Filing report
Sec. 7. The annual operational report must be completed and a copy filed with the state board of accounts, the governing body, and the department by June 1 following the operational report year. The department shall make the report available to the public.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by Acts 1980, P.L.74, SEC.302; P.L.86-1988, SEC.121; P.L.173-2003, SEC.12.

IC 8-17-4.1-8
Certified list of complying counties and municipalities; withholding funds
Sec. 8. (a) On March 1 following the operational report year, the state board of accounts shall prepare a certified list of counties and municipalities that have complied with this chapter.
(b) The auditor shall withhold the distribution of motor vehicle highway account funds from any county or municipality not appearing on the state board of accounts certified list until its annual operational report is certified.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.122.

IC 8-17-4.1-9
Distribution to municipalities
Sec. 9. The record system provided herein shall be distributed with an explanation by the state board of accounts to the municipalities in adequate time for the municipalities to use the system to keep a record beginning with the 1972 calendar year.
(Formerly: Acts 1971, P.L.103, SEC.1.)



CHAPTER 5. COUNTY HIGHWAY ENGINEERS

IC 8-17-5-2
Qualifications of county highway engineer
Sec. 2. The county highway engineer must be a registered engineer, licensed by the state board of registration for professional engineers, experienced in highway engineering and construction and a resident of Indiana during the engineer's employment.
(Formerly: Acts 1963, c.131, s.2; Acts 1971, P.L.104, SEC.1.) As amended by P.L.86-1988, SEC.124.

IC 8-17-5-3
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-17-5-4
Compensation
Sec. 4. The county highway engineer is entitled to a salary fixed by the county executive and shall be allowed actual traveling and other expenses incurred in the discharge of duties. The salary and expenses shall be paid out of county general funds, the county distribution of motor vehicle highway account funds, or both, and the county highway engineer fund. The county executive shall provide all facilities, equipment, and personnel required by the county highway engineer in the discharge of the engineer's duties.
(Formerly: Acts 1963, c.131, s.4.) As amended by P.L.86-1988, SEC.125.

IC 8-17-5-5
Bond; power to negotiate contracts
Sec. 5. The county highway engineer shall work under the direction of the county executive and shall, under IC 5-4-1, give bond for the faithful performance of the engineer's duties. The county highway engineer may not enter into agreements to provide engineering services for pay to other local governmental units. However, an engineer may enter into contracts to provide engineering services for pay with the county executives of any two

(2) or more counties, acting jointly. The county highway engineer may perform, at the direction of the executive, highway engineering work for municipalities within the county.
(Formerly: Acts 1963, c.131, s.5.) As amended by Acts 1981, P.L.47, SEC.11; P.L.86-1988, SEC.126.

IC 8-17-5-6
Powers
Sec. 6. The county highway engineer shall, subject to the policies of the county executive, perform the following functions:
(1) Prepare and publish a county-wide inventory and classification of the county highway system so that the total county federal aid secondary system is included in the county primary or arterial system of roads.
(2) Prepare and keep a perpetual inventory of all bridges and culverts serving the county highway system. The inventory must show the location, dimensions, condition, and the year of construction for all bridges and major culverts.
(3) Prepare and publish standards of design, construction, and maintenance of the county arterial, feeder, and local roads that make the best and most economical use of local road materials.
(4) Prepare a long-range county-wide program of road and bridge construction and improvements, with the proposed projects arranged in order of priority. The program of proposed projects must cover a period of at least four (4) years.
(5) Investigate requests and petitions for road or bridge improvements that are received either by the county executive or at public hearings, and make recommendations to the county executive.
(6) Prepare surveys, designs, plans, and specifications for all county road and bridge construction projects, prepare contracts, and advertise for bids.
(7) Make construction and materials inspection of all county road and bridge construction projects, inform the executive of the status of construction work, and certify completed construction projects.
(8) Develop a county-wide program of traffic safety that provides for traffic control signs, signals, and speed limits, warning protection at railroad crossings, load limits, and detour routings.
(9) Inspect and approve the construction of subdivision streets that are to be taken into the county highway system, and recommend appropriate action to the executive when roads and streets in subdivisions are being taken into the county highway system.
(10) Prepare engineering estimates and make recommendations to the executive concerning the materials and equipment needed in the annual budgeting of both construction and maintenance funds.
(Formerly: Acts 1963, c.131, s.6.) As amended by P.L.86-1988,

SEC.127.

IC 8-17-5-7
County highway engineers to perform duties of office of county highway supervisor
Sec. 7. County highway engineers employed under this chapter shall perform the duties of the office of county highway supervisor relating to roads and bridges.
(Formerly: Acts 1963, c.131, s.7.) As amended by P.L.66-1984, SEC.99; P.L.86-1988, SEC.128.

IC 8-17-5-8
County highway engineer fund
Sec. 8. There is annually appropriated from the counties' share of the April distribution of the motor vehicle highway account, nine hundred twenty thousand dollars ($920,000) to be held by the auditor of state in a special account known as the county highway engineer fund. The fund must be used exclusively in assisting the counties in the employment of a full-time county highway engineer.
(Formerly: Acts 1963, c.131, s.8.) As amended by Acts 1980, P.L.77, SEC.1; P.L.86-1988, SEC.129.

IC 8-17-5-9
Certification of employment
Sec. 9. The auditor of counties that employ a full-time county highway engineer shall annually certify that employment to the auditor of state. The certification must show the name and address of the county highway engineer and the serial number of the engineer's certificate of registration issued by the state board of registration for professional engineers.
(Formerly: Acts 1963, c.131, s.9.) As amended by P.L.66-1984, SEC.100; P.L.86-1988, SEC.130; P.L.23-1991, SEC.3.

IC 8-17-5-10
Grant-in-aid subsidy
Sec. 10. Upon receipt of the annual certification from the county auditor, the auditor of state shall distribute from the county highway engineer fund to each county a grant-in-aid subsidy of twenty thousand dollars ($20,000) that is to be applied toward the engineer's annual salary. If the county highway engineer is employed by two (2) counties acting jointly, the amount distributed to each county is ten thousand dollars ($10,000).
(Formerly: Acts 1963, c.131, s.10; Acts 1971, P.L.104, SEC.2.) As amended by Acts 1980, P.L.77, SEC.2; P.L.86-1988, SEC.131.

IC 8-17-5-11
Repealed
(Repealed by Acts 1981, P.L.41, SEC.72(b).)

IC 8-17-5-11.1 County highway engineers' fund; unused balances; disposition
Sec. 11.1. Any balance in the county highway engineers' fund at the end of each calendar year shall be returned to the counties' share of the motor vehicle highway account to be distributed in January of the following year.
As added by Acts 1981, P.L.41, SEC.58.

IC 8-17-5-12
Construction of chapter
Sec. 12. This chapter shall not be construed as abolishing the office or employment of county highway supervisors; provided, that the respective boards of county commissioners may provide for the county highway engineer to serve also as the county highway supervisor.
(Formerly: Acts 1963, c.131, s.12.) As amended by P.L.66-1984, SEC.101.

IC 8-17-5-13
County engineering department; establishment; supervision by county highway engineer; divisions
Sec. 13. (a) This section applies to each county that employs a full-time county highway engineer under this chapter.
(b) A county engineering department may be established by ordinance.
(c) The county highway engineer shall, under the direction of the county executive, supervise the work of the department. The department may be organized into divisions. The divisions may perform county engineering services approved by the county executive.
As added by Acts 1981, P.L.11, SEC.62.



CHAPTER 6. REPEALED



CHAPTER 7. HIGHWAY EXTENSION AND RESEARCH PROGRAM

IC 8-17-7-3
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-17-7-4
Purpose of program; contracts
Sec. 4. (a) There is established a research and highway extension program for the local highway system to provide information concerning local highway system planning, design, construction, operation, maintenance, financing, and administration.
(b) The department shall contract with an educational institution or a qualified private agency to provide the research and extension program under this chapter. Before executing the contract, the director of highways or the director's designee, must meet with and obtain advice from committees designated by associations representing counties and municipalities. After the contract is awarded the institution or private agency receiving the contract shall meet regularly with the committees to obtain their advice.
(Formerly: Acts 1959, c.331, s.4.) As amended by Acts 1980, P.L.74, SEC.305; Acts 1981, P.L.41, SEC.59; P.L.86-1988, SEC.133.

IC 8-17-7-5
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-17-7-6
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-17-7-7
Attendance at schools or courses conducted for local officials
Sec. 7. Each member of the county executive shall attend any school or course conducted for local officials under IC 8-23-9-56.

The fiscal body of each county may appropriate sufficient funds to pay each member of the county executive a per diem for expenses for each day or part of a day the member is in attendance at any school or course conducted for local officials under IC 8-23-9-56, and to pay the member a sum for mileage at a rate determined by the county fiscal body for each mile traveled to attend the school.
(Formerly: Acts 1959, c.331, s.7; Acts 1975, P.L.15, SEC.9.) As amended by Acts 1980, P.L.74, SEC.306; P.L.86-1988, SEC.134; P.L.18-1990, SEC.152; P.L.1-1994, SEC.36; P.L.10-1997, SEC.15.

IC 8-17-7-8
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)



CHAPTER 8. COUNTY ROAD NUMBERING SYSTEM

IC 8-17-8-2
Preparation of map; compensation
Sec. 2. (a) The plan commission or county executive shall direct the county engineer or may request the county surveyor to prepare the maps. The county surveyor or the county engineer may be compensated in addition to the salary the surveyor or engineer receives for preparation of the maps, in an amount to be determined by the plan commission or the county executive, subject to the approval of the county fiscal body.
(b) All expenses incidental to the preparation of the maps, including the county surveyor's and county engineer's compensation, shall be paid out of the county general fund.
(Formerly: Acts 1953, c.28, s.2.) As amended by P.L.86-1988, SEC.136; P.L.3-1989, SEC.66; P.L.276-2001, SEC.3.

IC 8-17-8-3
Maps; sale and free distribution
Sec. 3. The maps shall be available to all units of government free of charge. The maps shall be available to the general public at a charge to be determined by the county plan commission or county executive. Money received from the sale of the maps shall be deposited in the county general fund.
(Formerly: Acts 1953, c.28, s.3.) As amended by P.L.86-1988, SEC.137; P.L.3-1989, SEC.67.



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED






ARTICLE 18. COUNTY ROADS.FINANCING AND BONDING

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. PAYMENT OF COUNTY HIGHWAY MAINTENANCE EXPENSES



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. COUNTY TOLL ROAD AUTHORITIES

IC 8-18-20-2
Definitions
Sec. 2. The definitions in IC 36-1-2 apply throughout this chapter and IC 8-18-21.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-3
"Toll road" defined
Sec. 3. As used in this chapter and IC 8-18-21, "toll road" includes:
(1) the land required for a toll road right-of-way; and
(2) any highway constructed under this chapter, including all bridges, tunnels, interchanges, entrance plazas, approaches, tollhouses, and buildings required for administrative and maintenance purposes.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-4
Establishment; name; municipal corporation
Sec. 4. (a) A county may establish a separate municipal corporation to be known as the "______________ County Toll Road Authority" (including the name of the county seat and county) for the purposes of:
(1) acquiring land; and
(2) financing, constructing, reconstructing, and operating county toll roads.
(b) Any two (2) or more counties, acting under IC 36-1-7, may establish a municipal corporation under subsection (a).
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-5
Hearing on creation; notice by publication; resolution; filing; proof of establishment
Sec. 5. (a) Whenever the county auditor receives a notice that:
(1) is signed by the presiding officers of the county executive, the county fiscal body, and the municipal fiscal body of the county seat;
(2) states that those bodies have agreed to hold a public hearing on and consider the creation of a county toll road authority; and
(3) fixes a time and place for that hearing;
the auditor shall give notice by publication of the hearing. The notice shall be published in accordance with IC 5-3-1, and must state the

time, place, and purpose of the hearing.
(b) The members of the executive of the county and the fiscal bodies of the county and county seat shall meet at the time and place fixed in the notice. The presiding officers of each of the three (3) bodies shall elect one (1) of their number to preside as chairman at the hearing, another as vice chairman, and another as secretary.
(c) All interested citizens and taxpayers of the county may appear and are entitled to be heard at the hearing.
(d) The authority shall be established if, within sixty (60) days after the hearing, a concurrent resolution declaring a need for the authority is agreed upon and separately adopted by the county executive and county and municipal fiscal bodies.
(e) A copy of the concurrent resolution that is certified by affidavits of the county auditor and municipal clerk showing the date of adoption of the resolution by the three (3) bodies must be filed in the office of the recorder of the county for recording in the miscellaneous records. The certified and recorded copy of the resolution is admissible in evidence in any action or proceeding as proof of the establishment of the authority.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-6
Board of trustees; membership; notice of appointment; oath
Sec. 6. (a) Within sixty (60) days after the adoption of the concurrent resolution under section 5 of this chapter, a board of toll road authority trustees shall be appointed. The board consists of five (5) trustees who are appointed in the following manner and for the following initial terms:
(1) One (1) appointed by the municipal fiscal body of the county seat, for a term of one (1) year.
(2) One (1) appointed by the county fiscal body, for a term of two (2) years.
(3) One (1) appointed by the county executive, for a term of three (3) years.
(4) One (1) appointed by the municipal executive of the county seat, for a term of four (4) years.
(5) One (1) appointed by the county executive, for a term of four (4) years.
(b) A person may be appointed as a trustee only if the person:
(1) is at least thirty (30) years of age;
(2) has been a resident of the county for five (5) years immediately preceding the appointment; and
(3) is not an officer or employee of an eligible entity.
(c) The names of all persons appointed under subsection (a) shall be transmitted in writing to the circuit court for the county at least ten (10) days before the end of the sixty (60) day period. The court shall mail a notice of appointment to each trustee immediately after the sixty (60) day period.
(d) Before taking office, each trustee shall take and subscribe an oath of office (in the usual form), which shall be endorsed upon the

trustee's certificate of appointment. The certificate shall be promptly filed with the clerk of the circuit court.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-7
Expiration of trustee's term; successor
Sec. 7. (a) As the term of a trustee expires, a successor shall be appointed by the same appointing authority, for a term of four (4) years.
(b) A trustee holds over after the expiration of the trustee's term until a successor is appointed and qualified.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-8
Vacancies on board of trustees
Sec. 8. If a person appointed as a trustee:
(1) fails to qualify within ten (10) days after notice of the appointment is mailed to that person; or
(2) qualifies but then dies, resigns, vacates the office because that person is no longer a resident of the county, or is removed from office under section 18 of this chapter;
a new trustee shall be appointed by the same appointing authority for the remainder of the vacated term.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-9
First meeting of trustees; officers; appointment of board of directors
Sec. 9. (a) The first trustees of the toll road authority shall, within thirty (30) days after their appointment, meet at a time and place designated by the circuit court for the county for the purpose of electing officers. The trustees shall elect from among themselves a president, a vice president, and a secretary. Each of these officers shall serve from the date of election until the first Monday in January after election, and holds over until a successor is elected and qualified.
(b) At the meeting required by this section, the trustees shall appoint the first board of directors of the toll road authority, as prescribed by section 11 of this chapter.
(c) After appointing the first board of directors of the toll road authority, the trustees shall meet on the first Monday in January of each year for the purpose of:
(1) electing officers;
(2) appointing the directors of the toll road authority; and
(3) performing any other duties under this chapter.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-10
Board of trustees; procedural rules; record; regular and special meetings Sec. 10. (a) The trustees may adopt rules and bylaws governing their procedure.
(b) The proceedings of the trustees shall be recorded in a book provided for that purpose.
(c) In addition to their meetings under section 9 of this chapter, the trustees may hold regular and special meetings as often as is necessary to perform their duties under this chapter.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-11
Board of directors; membership; appointments; oath
Sec. 11. (a) A county toll road authority is under the control of a board of directors. This board consists of five (5) directors, who shall be appointed by a majority vote of the toll road authority trustees. Each of the original directors shall serve from the date of the director's appointment until the first day of February in the second year after the director's appointment, and until a successor is appointed and has qualified.
(b) A person may be appointed as a director only if the person:
(1) is at least thirty (30) years of age;
(2) has been a resident of the county five (5) years immediately preceding the person's appointment; and
(3) is not an officer or employee of an eligible entity.
(c) Before entering upon the director's duties, each director shall take and subscribe an oath of office (in the usual form), which shall be endorsed upon the director's certificate of appointment. The certificate shall be promptly filed with the clerk of the circuit court.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-12
Expiration of director's term; successor
Sec. 12. As the term of a director expires, a successor shall be appointed by a majority vote of the trustees. The new director shall serve for one (1) year from the first day of February after the director's appointment, and until a successor is appointed and qualified.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-13
Vacancies on board of directors
Sec. 13. If a vacancy occurs on the board of directors, the trustees shall, by a majority vote, appoint a new director to serve the remainder of the term.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-14
First meeting of directors; officers
Sec. 14. (a) The first directors of a toll road authority shall, within thirty (30) days after their appointment, meet for the purpose of electing officers. They shall elect from among themselves a

president, a vice president, a secretary, and a treasurer. Each of these officers shall perform the duties usually pertaining to that office, and shall serve from the date of election until a successor is elected and qualified.
(b) After the meeting under subsection (a), the directors shall meet on the first Monday in February of each year for the purpose of electing officers.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-15
Regular and special meetings of directors
Sec. 15. In addition to their meetings under section 14 of this chapter, the directors may hold the regular and special meetings they consider necessary. The directors may fix the times of these meetings and the notices required for meetings by resolution or under their rules and bylaws.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-16
Rules of directors; quorum; majority vote
Sec. 16. (a) The directors may adopt the rules and bylaws they consider necessary for the proper conduct of their proceedings, the performance of their duties, and the safeguarding of the funds and property of the toll road authority.
(b) A majority of the directors constitutes a quorum, and the concurrence of a majority of the directors is necessary to authorize any action by the directors.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-17
Vacation of office by trustee or director
Sec. 17. A trustee or director who:
(1) ceases to be a resident of the county; or
(2) becomes an officer or employee of a unit that established the authority;
vacates office.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-18
Removal of trustee or director
Sec. 18. (a) A person seeking the removal of a trustee for:
(1) neglect of duty;
(2) incompetence;
(3) inability to perform the trustee's duties; or
(4) any other good cause;
may file a complaint in the circuit or superior court for the county in which the toll road authority is located. The complaint must set forth the charges preferred. The action shall be placed on the court's advanced calendar, and the court shall try the action in the same manner as other civil cases, without a jury. If the charges are

sustained, the court shall declare the trustee's office vacant.
(b) The trustees may summarily remove a director from office at any time.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-19
Salaries and expenses of trustees or directors
Sec. 19. A trustee or director is not entitled to a salary but is entitled to reimbursement for expenses necessarily incurred in the performance of duties.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-20
Pecuniary interest in transactions
Sec. 20. A trustee or director may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. Any such transaction in which a trustee or director has a pecuniary interest is void.
As added by P.L.386-1987(ss), SEC.20.



CHAPTER 21. COUNTY TOLL ROAD FINANCING

IC 8-18-21-2
Preliminary expenses; payment; charge against bonds
Sec. 2. All necessary preliminary expenses that must be paid by the board of directors of a toll road authority before the issuance and delivery of bonds or the negotiation of a loan under this chapter, including expenses incurred in:
(1) making surveys;
(2) estimating costs and receipts;
(3) employing engineers or other employees;
(4) giving notices; and
(5) taking options;
may be paid out of money provided by the county and county seat, or either of them, from money on hand or derived from taxes levied for that purpose. The fund or funds from which the payments are made shall be fully reimbursed by the board out of the first proceeds of the sale of bonds or the loan negotiated by the authority before any other disbursements are made from those proceeds. The amount advanced to pay preliminary expenses under this section is a first charge against the proceeds resulting from the sale of the bonds or the negotiation of the loan until that amount has been repaid.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-3
Powers of board of directors
Sec. 3. Except as provided in section 4 of this chapter, the board of directors of a toll road authority, acting in the name of the authority, may:
(1) finance, construct, reconstruct, operate, maintain, and manage any toll road project acquired or financed under this chapter;
(2) sue, be sued, plead, and be impleaded, but all actions against the authority must be brought in the circuit court for the county in which the authority is located;
(3) condemn, appropriate, purchase, and hold any real or personal property needed or considered useful in connection with a toll road facility;
(4) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(5) enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a toll road facility; (6) collect all money that is due on account of the operation, maintenance, or management of, or otherwise related to, a toll road facility, and expend that money for proper purposes;
(7) employ the managers, superintendents, architects, engineers, attorneys, auditors, clerks, foremen, custodians, and other employees, necessary for the proper operation of a toll road facility and fix the compensation of those employees, but a contract of employment may not be made for a period of more than four (4) years although it may be extended or renewed from time to time;
(8) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter; and
(9) provide coverage for its employees under IC 22-3 and IC 22-4.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-4
Counties with consolidated cities; approval
Sec. 4. The toll road authority in a county having a consolidated city may not construct or finance unless that action is first approved by:
(1) the city-county legislative body; and
(2) the legislative body of the unit involved.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-5
Revenue bonds; issuance; source of payment
Sec. 5. (a) For the purpose of obtaining money to pay the cost of:
(1) constructing toll road facilities;
(2) acquiring land;
(3) repaying any advances for preliminary expenses made to the authority by an eligible entity; or
(4) refinancing any loan made under this chapter;
the board of directors of a toll road authority may issue revenue bonds of the authority.
(b) The bonds are payable solely from the income and revenues of the toll road facilities for which the bonds were issued.
As added by P.L.386-1987(ss), SEC.21. Amended by P.L.3-1990, SEC.32.

IC 8-18-21-6
Revenue bonds; resolution; interest; maturity
Sec. 6. The revenue bonds must be authorized by resolution of the board. The bonds:
(1) bear interest payable semiannually; and
(2) mature serially, either annually or semiannually, at times determined by the resolution authorizing the bonds.
As added by P.L.386-1987(ss), SEC.21.
IC 8-18-21-7
Revenue bonds; redemption before maturity; resolution; contents; negotiable instruments
Sec. 7. (a) The revenue bonds may, and all bonds maturing after ten (10) years from date of issuance shall, be made redeemable before maturity at the option of the board of directors of the toll road authority. Such a redemption must be at the par value of the bonds, together with the premiums and under the terms and conditions fixed by the resolution authorizing the issuance of the bonds.
(b) The principal of and interest on the bonds may be made payable in any lawful medium.
(c) The resolution authorizing the issuance of the bonds must:
(1) determine the form of the bonds, including the interest coupons to be attached to them;
(2) fix the denomination or denominations of the bonds; and
(3) fix the place or places of payment of the principal and interest of the bonds, which must be at a state or national bank or trust company within Indiana and may also be at one (1) or more state or national banks or trust companies outside Indiana.
(d) The bonds are negotiable instruments under IC 26-1.
(e) The resolution authorizing the issuance of the bonds may provide for the registration of any of the bonds in the name of the owner as to principal alone.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-8
Revenue bonds; execution; notice of sale; sale
Sec. 8. (a) The revenue bonds shall be executed by the president of the board of directors, the corporate seal of the authority shall be affixed to the bonds and attested by the secretary of the board, and the interest coupons attached to the bonds shall be executed by placing the facsimile signature of the treasurer of the board on them.
(b) Notice of the sale of the bonds shall be published in accordance with IC 5-3-1.
(c) The board of directors shall sell the bonds at public sale, for not less than their par value. The board shall award the bonds to the highest bidder, as determined by computing the total interest on the bonds from the date of sale to the dates of maturity and deducting from that amount the premium bid, if any. Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds. If the bonds are not sold on the date fixed for the sale, then the sale may be continued from day to day until a satisfactory bid has been received.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-9
Temporary bonds
Sec. 9. The board of directors may issue temporary bonds, with or without coupons. These bonds, which must be issued in the manner prescribed by this chapter, may be exchanged for the bonds that are

subsequently issued.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-10
Loans; resolutions; notice
Sec. 10. (a) In lieu of authorizing and selling bonds under this chapter, the board of directors of a toll road authority may adopt a resolution authorizing the negotiation of a loan or loans for the purpose of obtaining the required money.
(b) The resolution authorizing the loan must set out:
(1) the total amount of the loan desired;
(2) the approximate dates on which money will be required, and the amounts of the money that will be required on those dates; and
(3) any terms, conditions, and restrictions concerning the proposed loan or the submission of proposals that the board considers advisable.
(c) Before the consideration of proposals for such a loan, a notice shall be published in accordance with IC 5-3-1. The notice must set out:
(1) the amount and purpose of the proposed loan;
(2) a brief summary of other provisions of the resolution; and
(3) the time and place where proposals will be considered.
(d) The board of directors may accept the proposal it considers most advantageous to the authority.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-11
Trust indentures
Sec. 11. (a) The board of directors of an authority may secure bonds issued or loans made under this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) mortgage all or part of the toll road facility for which the bonds are issued or loan is made;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders or lenders, including covenants setting forth the duties of the authority and board concerning:
(A) the construction, operation, repair, maintenance, and insurance of the toll road facility; and
(B) the custody, safeguarding, and application of all money received or to be received by the authority on account of the toll road facility financed by the bonds or loan;
(3) set forth the rights and remedies of the bondholders or lenders and trustee; and
(4) restrict the individual right of action of bondholders or lenders. (c) Except as otherwise provided in this chapter, the board of directors may, by resolution or in the trust indenture, specify:
(1) the officer, board, or depository to which the proceeds of the bonds or loan shall be paid; and
(2) the method of disbursing those proceeds.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-12
Proceeds of bonds or loans; application; lien
Sec. 12. (a) The proceeds of any bonds issued or loans made under this chapter shall first be applied to the reimbursement of all amounts advanced for preliminary expenses under this chapter. The proceeds shall then be applied solely to the payment of the costs for which the bonds are issued or the loan is negotiated, including incidental expenses and interest during construction.
(b) The bondholders, lenders, or trustees under this chapter have a lien upon the proceeds of the bonds or the loan until those proceeds are applied as prescribed by this section.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-13
Review of annual operating budget
Sec. 13. The annual operating budget of a toll road authority is subject to:
(1) review by the county board of tax adjustment; and
(2) review by the department of local government finance;
as in the case of other political subdivisions.
As added by P.L.386-1987(ss), SEC.21. Amended by P.L.90-2002, SEC.326; P.L.224-2007, SEC.96; P.L.146-2008, SEC.363.

IC 8-18-21-14
Tax exemption; property and revenue of authority
Sec. 14. All the property and revenues of a toll road authority are exempt from taxation for all purposes.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-15
Tax exemption; bonds and securities
Sec. 15. All the bonds and other securities issued by a toll road authority, including the interest on them, are exempt from taxation as provided in IC 6-8-5.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-16
Handling and expenditure of authority money; surety bonds
Sec. 16. (a) Except as otherwise provided in this chapter, all money coming into possession of the toll road authority shall be deposited, held, and secured in accordance with the general statutes concerning the handling of public funds. The handling and expenditure of money coming into possession of the authority is

subject to audit and supervision by the state board of accounts.
(b) Any employee of the toll road authority authorized to receive, disburse, or in any other way handle money or negotiable securities of the authority shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana. The bond must be in an amount determined by the board of directors of the authority and must be conditioned upon the faithful performance of the employee's duties and the accounting for all money and property that may come into his hands or under his control. The cost of the bond shall be paid by the authority.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-17
Contracts subject to public works statutes
Sec. 17. All contracts let by a toll road authority for the construction and equipment of a toll road facility must be let in accordance with the general statutes concerning public works.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-18
Public records
Sec. 18. The records of a toll road authority are public records.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-19
Dissolution of authority
Sec. 19. (a) The county fiscal body and the municipal fiscal body of the county seat may by concurrent resolution dissolve a toll road authority. They may consider dissolving the toll road authority at any time, but they shall consider dissolving the toll road authority when they are presented with a petition signed by twenty percent (20%) of the registered voters residing in the county or thirty-five percent (35%) of the registered voters residing in the county seat.
(b) The concurrent resolution must provide a plan for paying any obligations, including bonds, of the toll road authority and for the disposition of the funds and property of the toll road authority.
As added by P.L.386-1987(ss), SEC.21.



CHAPTER 22. COUNTY ROAD AND BRIDGE BONDING

IC 8-18-22-2
"Bonds" defined
Sec. 2. As used in this chapter, "bonds" has the meaning set forth in IC 36-1-2-2.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-3
Bond issues; purposes; notice and hearing; multiple projects funded by single issue
Sec. 3. (a) Upon request of the county executive, the county fiscal body may borrow money and issue bonds in the name of the county in principal amounts and maturities as the fiscal body determines necessary to provide sufficient funds for the purposes specified in IC 8-16 through IC 8-20, including:
(1) the payment of costs of the project for which bonds are authorized, costs of issuance, or related costs of financing;
(2) the payment of interest on the bonds;
(3) the establishment of reserves to secure the bonds; and
(4) all other expenditures of the county incident to, necessary, and convenient to carry out this chapter.
(b) Before bonds may be issued under this chapter, the county fiscal body shall give notice of a public hearing to disclose the purpose for which the bond issue is proposed, the amount of the proposed issue, and other pertinent data. The county fiscal body shall publish in accordance with IC 5-3-1 a notice of the time, place, and general purpose of the hearing.
(c) The costs of more than one (1) project may be included in one (1) issue of bonds.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-4
Ordinance authorizing bonds; method of sale; price
Sec. 4. (a) The bonds must be authorized by ordinance of the fiscal body. The ordinance must provide the following with respect to the bonds:
(1) The original date of the bonds.
(2) The time or times that the bonds mature. However, a bond may not mature more than thirty (30) years from the date it is issued. (3) The maximum interest rate or rates, including variations of the rates.
(4) The denominations.
(5) The form, either coupon or registered.
(6) The registration privileges.
(7) The medium of payment and the place or places of payment.
(8) The terms of redemption, including redemption before maturity.
(b) Bonds issued under this chapter must be sold under IC 5-1-11, and at a price or prices determined by the county fiscal body in the ordinance.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-5
Optional provisions of ordinance
Sec. 5. An ordinance authorizing the issuance of bonds under this chapter or trust indenture under which the bonds are issued may contain the following provisions:
(1) Pledging revenues of the county to secure the payment of the bonds, subject to section 6 of this chapter and existing agreements with bondholders.
(2) Setting aside reserves or sinking funds and the regulation and disposition of these funds.
(3) Limitations on the purposes to which the proceeds from the sale of bonds may be applied.
(4) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds.
(5) The procedure, if any, by which the terms of a contract with bondholders may be amended or abrogated and the manner in which the consent to the amendment or abrogation may be given.
(6) Vesting in a trustee property, rights, powers, and trust as the county fiscal body determines, and limiting or abrogating the right of the bondholders to appoint a trustee or to limit the rights, powers, and duties of the trustee.
(7) Defining acts or omissions that will constitute a default and the obligations or duties of the county fiscal body to the bondholders and providing for the rights and remedies of the bondholders in the event of default. However, the rights and remedies must not be inconsistent with this chapter or other laws of this state.
(8) A covenant that the fiscal body will not repeal or adversely modify the taxes or sources of revenue that are pledged to secure the payment of the bonds.
(9) Any other matter that affects the security or protection of the bondholders.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-6 Pledge of revenues; covenants not to impair pledged taxes
Sec. 6. (a) Except as provided in subsection (b), the county fiscal body may pledge revenues for the payment of principal and interest on the bonds and for other purposes under the ordinance as provided by IC 5-1-14-4, including revenues from the following sources:
(1) The motor vehicle highway account.
(2) The local road and street account.
(3) The county motor vehicle excise surtax.
(4) The county wheel tax.
(5) The county adjusted gross income tax.
(6) The county option income tax.
(7) The economic development income tax.
(8) Assessments.
(9) Any other unappropriated or unencumbered money.
(b) The county fiscal body may not pledge to levy ad valorem property taxes for these purposes, except for revenues from the following:
(1) IC 8-16-3.
(2) IC 8-16-3.1.
(c) If the county fiscal body has pledged revenues from the county option income tax as set forth in subsection (a), the county income tax council (as defined in IC 6-3.5-6-1) may covenant that the council will not repeal or modify the tax in a manner that would adversely affect owners of outstanding bonds issued under this chapter. The county income tax council may make the covenant by adopting an ordinance using procedures described in IC 6-3.5-6.
(d) If the county fiscal body has pledged revenues from the economic development income tax as set forth in subsection (a), the county income tax council (if the council is the body that imposed the tax) may covenant that the council will not repeal or modify the tax in a manner that would adversely affect owners of outstanding bonds issued under this chapter. The county income tax council may make the covenant by adopting an ordinance using procedures described in IC 6-3.5-6.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-7
Trust indentures
Sec. 7. (a) The bonds may be secured by a trust indenture between the county and a bank having the power of a trust company or any trust company.
(b) The trust indenture may provide for:
(1) protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law;
(2) covenants setting forth the duties of the county fiscal body in relation to the exercise of its powers and the custody, safekeeping, and application of money related to the bond financing for which the trust indenture exists;
(3) the payment of the proceeds of the bonds and the revenue of

the trustee under the trust indenture; and
(4) the method of disbursement of the proceeds of the bonds and the revenue to the trustee, with safeguards and restrictions as the county fiscal body may determine.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-8
Execution and attestation of bonds
Sec. 8. Bonds issued by the county under this chapter must be executed by the manual or facsimile signatures of the executive and attested to by the county auditor.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-9
Use of bond proceeds
Sec. 9. Money received from the bonds issued under this chapter shall be applied solely to the purposes for which the bonds were issued, except as provided in IC 5-1-13 and IC 5-1-14.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-10
Bonds as negotiable instruments; registration
Sec. 10. The bonds are negotiable instruments, subject only to the provisions of the bonds relating to registration.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-11
Tax exemption
Sec. 11. Bonds issued under this chapter are exempt from taxation in Indiana under IC 6-8-5.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-12
Exemption from securities registration laws
Sec. 12. Bonds issued by the county under this chapter are exempt from registration and other requirements of IC 23 and any other securities registration laws.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-13
State covenant not to impair bondholder rights and remedies
Sec. 13. The general assembly pledges to and covenants with the owner of any bonds issued under this chapter that the general assembly will not limit or alter the ability of the county to fulfill the terms of the agreements or pledges made with bondholders or in any way impair the rights or remedies of the bondholders until the bonds and related obligations are fully met and discharged.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-14 Certain statutory provisions inapplicable
Sec. 14. IC 6-1.1-20 does not apply to the issuance of bonds under this chapter.
As added by P.L.113-1989, SEC.9.






ARTICLE 19. COUNTY ROAD PETITIONS AND ASSESSMENTS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. PETITION FOR PUBLIC HIGHWAY IMPROVEMENT

IC 8-19-3-2
Improvements in accord with plans and specifications
Sec. 2. After establishment of grades and receipt of the plans and specifications from the engineer, the petitioners, at their own expense, and under the direction of the engineer, shall improve the road according to plans and specifications.
(Formerly: Acts 1921, c.178, s.2.) As amended by P.L.86-1988, SEC.159.

IC 8-19-3-3
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-19-3-4
Report of completion
Sec. 4. When the grading and draining is completed in accordance with the plans and specifications, the engineer shall report in writing to the county executive, who shall accept the improved highway. After acceptance, the highway shall be maintained by the county.
(Formerly: Acts 1921, c.178, s.4.) As amended by P.L.86-1988, SEC.160.

IC 8-19-3-5
Repealed (Repealed by P.L.86-1988, SEC.227.)



CHAPTER 4. PETITION FOR UNIMPROVED PUBLIC HIGHWAY IMPROVEMENT

IC 8-19-4-2
Approval and construction
Sec. 2. After approval, the petitioners, at their own expense and under the direction of the county highway supervisor, shall improve the highway according to the plans, specifications, and survey.
(Formerly: Acts 1937, c.183, s.2.) As amended by P.L.86-1988, SEC.162.

IC 8-19-4-3
Report of completion
Sec. 3. When the grading, draining, and paving is completed, the county highway supervisor shall report in writing to the county executive. The executive shall then accept the improved highway.
(Formerly: Acts 1937, c.183, s.3.) As amended by P.L.86-1988, SEC.163.



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. PRIVATE ROAD WORK BY COUNTIES

IC 8-19-7-2
Records
Sec. 2. The county highway supervisor shall keep a record of the services performed under section 1 of this chapter, and when the work is completed, the highway supervisor shall prepare an itemized statement of the work and the charges. The highway supervisor shall send one (1) copy to the petitioner, and one (1) copy to the county auditor. The county highway supervisor shall, at the regular monthly meeting of the executive, report work done during the month, and the charges made for the work. The county auditor shall bill the petitioners for the services, and shall credit the money collected to the county highway fund.
(Formerly: Acts 1943, c.96, s.2.) As amended by P.L.86-1988, SEC.165.

IC 8-19-7-3
Payment for work; collections
Sec. 3. If any petitioner fails to pay for any work, the charges shall be charged by the county auditor on the county tax duplicate against that person, and shall be collected in the same manner as taxes. Any amount collected by the county treasurer shall be turned over to the county auditor and credited to the county road fund under section 2 of this chapter.
(Formerly: Acts 1943, c.96, s.3.) As amended by P.L.86-1988, SEC.166.



CHAPTER 8. REPEALED






ARTICLE 20. COUNTY ROADS.LOCATION AND EMINENT DOMAIN

CHAPTER 1. LOCATION OR RELOCATION OF COUNTY ROADS

IC 8-20-1-15.5
Apparent right-of-way; establishment
Sec. 15.5. (a) As used in this section, "apparent right-of-way" means the location and width of county highway right-of-way for purposes of use and control of the right-of-way by the county executive.
(b) A county executive may establish the apparent right-of-way of a county highway. However, the width of the apparent right-of-way may not exceed twenty (20) feet on each side of the center line exclusive of additional width required for cuts, fills, drainage, utilities, and public safety.
(c) A county executive that desires to establish the apparent right-of-way of a county highway shall do the following:
(1) Make a preliminary finding of the apparent right-of-way by using the best available evidence, including physical observation from the ground or air.
(2) From the preliminary finding of the apparent right-of-way:
(A) prepare a map and a written description of the apparent right-of-way;
(B) give notice of the preliminary finding by publishing the map and the written description in the manner provided by law; and
(C) give notice of the preliminary finding by certified mail

to the owners of land, according to the records of the county auditor, that abuts the apparent right-of-way.
(3) Conduct a public hearing at which owners of land in the county may:
(A) object to the preliminary finding;
(B) present evidence in support of or in opposition to the preliminary finding; and
(C) propose changes to the preliminary finding.
(4) After the hearing under subdivision (3), revise the preliminary finding of the apparent right-of-way, if necessary.
(5) Adopt an ordinance to establish the revised finding as the apparent right-of-way.
(6) Record with the county recorder a map and a written description of the apparent right-of-way as established by the ordinance.
(d) The apparent right-of-way of a county highway established under this section is the right-of-way for purposes of use and control of a county highway by the county executive.
(e) If the apparent right-of-way exceeds the legal right-of-way, then the county must proceed under IC 36-1-4-5 and IC 8-20-3-1 to acquire the apparent right-of-way.
As added by P.L.62-1992, SEC.1. Amended by P.L.112-1995, SEC.3.

IC 8-20-1-16
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-17
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-18
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-19
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-20
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-21
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-22
Repealed
(Repealed by P.L.86-1988, SEC.227.)
IC 8-20-1-22.1
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-23
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-24
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-25
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-25.1
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-26
Railroad companies
Sec. 26. (a) Every railroad company may construct its railroad across any stream, water course, road, highway, railroad, or canal that it intersects in a manner that does not interfere with the free use of the road. The railroad company shall restore the stream or water course, road, highway, or canal intersected to its former state.
(b) When the track crosses a highway, the crossing may be at grade or the highway may be carried under or over the track. If an embankment or cutting makes a change in the line of the highway desirable, the railroad company may take additional lands for the construction of the highway or new line. When land is taken, it becomes a part of the highway.
(Formerly: Acts 1905, c.167, s.35.) As amended by P.L.86-1988, SEC.180.

IC 8-20-1-27
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-28
Public and municipally owned utilities; poles, facilities, appliances, and fixtures
Sec. 28. Public and municipally owned utilities are authorized to construct, operate, and maintain their poles, facilities, appliances, and fixtures upon, along, under, and across any of the public roads, highways, and waters outside of municipalities, as long as they do not interfere with the ordinary and normal public use of the roadway, as defined in IC 9-13-2-157. However, the utility shall review its

plans with the county executive before locating the pole, facility, appliance, or fixture. The utility may trim any tree along the road or highway, but may not cut down and remove the tree without the consent of the abutting property owners, unless the cutting or removal is required by rule or order of the Indiana utility regulatory commission. The utility may not locate a pole where it interferes with the ingress or egress from adjoining land.
(Formerly: Acts 1905, c.167, s.38; Acts 1911, c.161, s.1.) As amended by P.L.86-1988, SEC.181; P.L.2-1991, SEC.62.

IC 8-20-1-29
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-30
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-31
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-32
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-33
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-34
Bridges within corporate limits of municipalities
Sec. 34. The executive of any county may build or repair any bridge within the corporate limits of any municipality in the county in the same manner and paid for out of the same funds as are other bridges located outside of corporate limits.
(Formerly: Acts 1905, c.167, s.44.) As amended by P.L.86-1988, SEC.186.

IC 8-20-1-35
Bridges across streams forming county boundary lines
Sec. 35. (a) Whenever public convenience requires the erection, repair, or purchase of any bridge across a stream forming the boundary line between two (2) or more counties (and in all cases where a stream crosses a public highway forming the boundary line between two (2) or more counties, and where the stream requires a bridge of more than twenty (20) feet in length) the executive of either county may aid in the erection, repair, or purchase of the bridge and shall notify the other county of its intent.
(b) If the executive of the other county also agrees to provide aid,

both executives shall, by concurrent resolution, order the preparation of a survey, an estimate, plans, and specifications for presentation at a joint session. The executives shall place the plans and specifications agreed upon at the meeting on file with the auditor of the county that first offered to aid in the erection or repair of the bridge. The auditor shall keep a complete record of all the proceedings relating to the bridge.
(c) If an executive fails, for a period of thirty (30) days after receiving notice, to join in the building, repair, or purchase of the bridge, then the executive of the first county may build, repair, or purchase the bridge, after first obtaining the written consent of the landowner in the adjoining county whose land will be occupied by any part of the bridge.
(d) The county executives shall jointly appoint a person who will supervise the erection or repair of the bridge, subject to rules adopted by the executives. The executives may require the individual supervising the work to give bond in the manner prescribed by IC 5-4-1.
(e) The executives shall fix the appropriation to pay the cost of the improvement in a joint resolution.
(f) If any county refuses to join in the improvement of the bridge, the county desiring the improvements may proceed on its own, and when the cost does not exceed ten thousand dollars ($10,000), the county making the improvement may recover from each adjoining county affected by the improvement the amount that the county should have paid had it joined in the improvement. If the claim is litigated, the judgment shall include a reasonable fee for the plaintiff's attorney.
(g) All executives in advertising for bids, letting contracts, and requiring affidavits and bonds for bidders and contractors shall proceed under IC 36-1-12. Each county shall be the owner of an interest in any bridge erected, repaired, or purchased under this section.
(Formerly: Acts 1905, c.167, s.45; Acts 1911, c.220, s.1; Acts 1913, c.74, s.1.) As amended by Acts 1981, P.L.57, SEC.25; P.L.86-1988, SEC.187; P.L.113-1989, SEC.10.

IC 8-20-1-36
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-37
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-38
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-39 Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-40
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-41
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-42
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-43
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-44
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-45
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-46
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-47
Errors in proceedings
Sec. 47. A person may not challenge any proceedings under this chapter because of an error unless the party is affected by the error.
(Formerly: Acts 1905, c.167, s.57.) As amended by P.L.66-1984, SEC.122; P.L.86-1988, SEC.198.

IC 8-20-1-48
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-49
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-50
Repealed
(Repealed by P.L.86-1988, SEC.227.)
IC 8-20-1-50.1
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-51
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-52
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-53
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-54
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-54.1
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-55
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-56
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-57
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-58
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-59
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-60
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-61
Repealed (Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-62
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-63
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-64
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-65
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 8-20-1-66
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-67
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-68
Repealed
(Repealed by P.L.86-1988, SEC.227.)

IC 8-20-1-69
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-70
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-71
Repealed
(Repealed by P.L.113-1989, SEC.11.)

IC 8-20-1-72
Appeal to circuit court
Sec. 72. Any person aggrieved by any decision of the executive of any county in any proceeding relating to highways may appeal within thirty (30) days to the circuit court of the county by filing a bond. If the proceedings involve more than one (1) county, the appeal shall be filed in the circuit court of the county where the proceedings were first instituted. The auditor of each county, when notified of an

appeal by the auditor of the county where the appeal is filed, shall transmit to the clerk of the court a transcript of all the proceedings in the county. After the appeal is decided, the clerk shall notify the auditors of all interested counties. The appeal shall be tried de novo. The court may make a final determination on the cause appealed, or may refer the case back to the county with directions on how to proceed.
(Formerly: Acts 1905, c.167, s.123.) As amended by P.L.66-1984, SEC.134; P.L.86-1988, SEC.217.



CHAPTER 2. REPEALED



CHAPTER 3. EMINENT DOMAIN FOR COUNTY ROAD PROJECTS



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. LOCATION OF COUNTY HIGHWAYS OVER ROUTES OF ABANDONED STATE HIGHWAYS



CHAPTER 8. TEMPORARY CLOSING OF COUNTY ROADS

IC 8-20-8-2
Petition to close road
Sec. 2. Any person controlling the use of land contiguous to a road may file a petition with the executive to close the road under this chapter.
As added by Acts 1979, P.L.97, SEC.1. Amended by P.L.86-1988, SEC.221.

IC 8-20-8-3
Requisites of petition
Sec. 3. A petition to temporarily or permanently close or relocate a road must include:
(1) the name and address of each petitioner;
(2) the name of the county and township where the road is located;
(3) an exact description of the portion of the road to be closed or relocated;
(4) the length of time the road is to be closed or relocated; and
(5) any detours or alternate routes needed to avoid an unreasonable interference with the flow of traffic on the county road system.
As added by Acts 1979, P.L.97, SEC.1. Amended by P.L.86-1988, SEC.222; P.L.3-1989, SEC.68.

IC 8-20-8-4
Findings and proceedings meriting temporary closure or relocation; permanent closure or relocation
Sec. 4. (a) The county executive may temporarily close or relocate the road in response to the petition if: (1) the executive finds that closing or relocating the road is in the public interest and economic interest of the county;
(2) the executive finds that closing or relocating the road will not unreasonably interfere with the flow of traffic on the county road system;
(3) the petitioner has filed with the county executive a surety bond, in an amount fixed by the executive, payable to the county and conditioned on the payment of damages which the county may sustain or the restoration of the closed or relocated road;
(4) the plans for the restoration and reconstruction of the road (if the executive elects to have the closed or relocated road restored) are approved by the executive; and
(5) the executive and the petitioner sign a written document stating the terms of the agreement for temporarily closing or relocating the road.
(b) The county executive may permanently close or permanently relocate the road in response to the petition if:
(1) the executive finds that closing or relocating the road is in the public and economic interest of the county;
(2) the executive finds that closing or relocating the road will not unreasonably interfere with the flow of traffic on the county road system; and
(3) the executive and the petitioner sign a written document stating the terms of the agreement for permanently closing or relocating the road.
As added by Acts 1979, P.L.97, SEC.1. Amended by P.L.86-1988, SEC.223.

IC 8-20-8-5
Authority supplementary to vacation; powers of board
Sec. 5. The authority granted the board of commissioners under this chapter supplements and does not replace the authority the board may have under law to permanently vacate a road or street or to close a road or street for routine maintenance and repair.
As added by Acts 1979, P.L.97, SEC.1.

IC 8-20-8-6
Copy of petition to contiguous landowners
Sec. 6. The petitioner shall send a copy of the petition by certified mail to each owner of property contiguous to the road.
As added by Acts 1979, P.L.97, SEC.1. Amended by P.L.86-1988, SEC.224.

IC 8-20-8-7
Chapter not applicable to obstructions or closings before September 1, 1979
Sec. 7. This chapter does not apply to any temporary obstruction or closing of any county road by any board of commissioners before September 1, 1979. As added by Acts 1979, P.L.97, SEC.1.






ARTICLE 21. AERONAUTICS

CHAPTER 1. DEPARTMENT OF TRANSPORTATION; AVIATION LAW

other air navigation facilities.
(u) "Airport protection privileges" means easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of airports or landing fields, and other protection privileges, the acquisition or control of which is necessary to ensure safe approaches to the landing areas of the airports and landing fields and the safe and efficient operation of airports and landing fields.
(v) "Airport hazard" means any structure, object of natural growth, or use of land, which obstructs the air space required for the flight of aircraft in landing or taking off at any airport or landing field or is otherwise hazardous to such landing or taking off.
(w) "CAB-certificated air carrier" means an air carrier which is operating under a valid certificate of public convenience and necessity issued by the Civil Aeronautics Board under Public Law 85-726, Title VI, Aug. 23, 1958, 72 Stat. 754, 49 U.S.C. 1371 as amended.
(Formerly: Acts 1945, c.360, s.1; Acts 1963, c.229, s.1; Acts 1975, P.L.93, SEC.1.) As amended by Acts 1980, P.L.74, SEC.308; P.L.3-1989, SEC.69; P.L.18-1990, SEC.154; P.L.8-1993, SEC.147.

IC 8-21-1-2
Purpose
Sec. 2. It is hereby declared that the purpose of this chapter is to further the public interest and aeronautical progress by providing for the protection and increase of safety in aeronautics; by cooperating in effecting a uniformity of the laws relating to the development and regulation of aeronautics in the several states; by revising existing statutes relative to the development and regulation of aeronautics so as to grant to a state agency such powers and impose upon it such duties that the state may properly perform its functions relative to aeronautics and effectively exercise its jurisdiction over persons and property within such jurisdiction, may assist in the building of a statewise system of airports, may cooperate with and assist the political subdivisions of this state and others engaged in aeronautics, and may encourage and develop aeronautics; by establishing uniform regulations, consistent with federal regulations and those of other states, in order that those engaged in aeronautics of every character may so engage with the least possible restriction, consistent with the safety and the rights of others; and by providing for cooperation with the federal authorities in the development of a national system of civil aviation and for coordination of the aeronautical activities of those authorities and the authorities of this state, by assisting in accomplishing the purposes of federal legislation and eliminating costly and unnecessary duplication of functions properly in the province of federal agencies.
(Formerly: Acts 1945, c.360, s.2; Acts 1975, P.L.93, SEC.2.)

IC 8-21-1-3
Repealed (Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-1-4
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-1-5
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-1-6
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-1-7
Federal aid; crediting
Sec. 7. All sums received from the government of the United States and any agency or department thereof as federal aid for aviation purposes except sums received by municipalities under IC 8-21-8-1(c)(2) shall be credited to the department by the auditor of state and shall be used in accordance with federal laws and regulations and the laws of this state.
(Formerly: Acts 1945, c.360, s.7; Acts 1975, P.L.93, SEC.7.) As amended by Acts 1980, P.L.74, SEC.309.

IC 8-21-1-8
Powers and duties
Sec. 8. (a) The department shall encourage, foster, and assist in the development of aeronautics in this state and shall encourage the establishment of airports, landing fields, and other navigation facilities.
(b) The department shall cooperate with and assist the federal government, the political subdivisions of this state, and others engaged in aeronautics or the advancement of aeronautics and shall seek to coordinate the aeronautical activities of these bodies.
(c) All rules prescribed by the department concerning aeronautics shall be kept in conformity with, and limited to as nearly as may be, the then current federal legislation governing aeronautics and the regulations duly promulgated thereunder.
(d) The department shall develop and continuously update a proposed state airports system plan which will best serve the interests of the state and its political subdivisions. Such state airports system plan shall be coordinated with the national airport plan prepared by the federal agency fostering civil aviation.
(e) The department may publish and revise from time to time a state airways system plan, and maps, directories, or other materials deemed necessary may be sold by the department at a price which shall be fixed by the department. All money accruing from the sale of any such publication:
(1) shall be paid into the state treasury; (2) shall be credited to the department; and
(3) is hereby appropriated to such department to be used for future publications by the department, without reversion to the general fund of the state at the end of any fiscal year. However, any time the balance in said fund exceeds ten thousand dollars ($10,000), such excess shall revert to the general fund of the state.
(f) The department may offer the engineering or other technical advice of the department, without charge, to any municipality or person desiring them in connection with the construction, maintenance, or operation or proposed construction, maintenance, or operation of an airport or landing field.
(g) The department may recommend necessary legislation to advance the interests of the state in aeronautics and represent the state in aeronautical matters before federal agencies and other state agencies.
(h) The department shall have the power to approve or disapprove all purchases made by any municipality of any land to be used by said municipality for the establishment of any airport or landing field, and the establishment by any municipality of any airport or landing field.
(i) The department may participate as party plaintiff or defendant, or as intervener on behalf of the state or any municipality or citizen thereof in any controversy having to do with any claimed encroachment by the federal government or any foreign state upon any state or individual rights pertaining to aeronautics.
(j) Municipalities are authorized to cooperate with the department in the development of aeronautics and aeronautical facilities and services of other agencies of the state to the utmost extent possible, and such agencies are authorized and directed to make available such facilities and services.
(k) The department, or any employee designated by it, shall have the power to hold investigations, and hearings concerning matters covered by this chapter and orders and rules of the department, in accordance with IC 4-21.5. All hearings so conducted shall be open to the public. The reports of investigations or hearings, or any part thereof, shall not be admitted in evidence or used for any purpose in any suit, action, or proceeding, growing out of any matter referred to in said investigation, hearing, or report thereof, except in case of criminal or other proceedings instituted in behalf of the department or this state under the provisions of this chapter and other laws of this state.
(l) The department may render advice in the acquisition, development, operation, or maintenance of airports owned, controlled, or operated, or to be owned, controlled, or operated, by municipalities in this state.
(m) The department may not grant any exclusive right for the use of any airway, airport, landing field, or other air navigation facility under its jurisdiction. This subsection shall not prevent the making of leases in accordance with other provisions of this chapter. (n) Gifts or grants of money for aeronautical purposes may be received by the state and shall be deposited in an aviation fund. Disbursal of such funds shall be for aeronautical purposes only or for the purpose for which they were given or granted. Gifts or grants of property for aeronautical purposes may be received by the state and shall be used for the purpose given or granted. Gifts or grants of money or property for aeronautical purposes must be administered in the same manner as other gifts and grants received by the state are administered.
(o) The department may adopt rules under IC 4-22-2 and subject to IC 8-9.5-2.6(7) for the control of aircraft accident sites in Indiana. Until representatives of appropriate federal agencies arrive on the site of an aircraft accident, state and local law enforcement agencies and accident investigation agencies shall comply with any rules adopted by the department under this section.
(p) The department may, with written approval of the budget agency, purchase and operate aircraft forfeited under IC 34-24-1 (or IC 34-4-30.1 before its repeal). When the department acquires an aircraft, it shall pay all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, and advertising and court costs.
(Formerly: Acts 1945, c.360, s.8; Acts 1951, c.300, s.1; Acts 1975, P.L.93, SEC.8.) As amended by Acts 1979, P.L.98, SEC.1; Acts 1979, P.L.99, SEC.1; Acts 1980, P.L.74, SEC.310; Acts 1981, P.L.11, SEC.67; Acts 1982, P.L.62, SEC.12; P.L.7-1987, SEC.13; P.L.18-1990, SEC.155; P.L.1-1998, SEC.90.

IC 8-21-1-9
Cooperation with United States; accepting federal aid; deposit of money
Sec. 9. (a) The department is authorized to cooperate with the government of the United States, and any agency or department thereof, in the acquisition, construction, improvement, maintenance, and operation of airports and other air navigation facilities in this state, and to comply with the provisions of the laws of the United States and any regulations made thereunder for the expenditure of federal moneys upon such airports and other navigation facilities.
(b) The department may accept, receive, and receipt for federal money and other moneys, either public or private, for and in behalf of any municipality or person, for the acquisition, construction, improvement, maintenance, and operation of airports and other navigation facilities, where such work is to be done by such municipalities or persons aided by grants of aid from the United States, upon such terms and conditions as are or may be prescribed by the laws of the United States and any rules or regulations made thereunder.
(c) All moneys accepted for disbursement by the department in accordance with the provisions of this section shall be deposited in the state treasury, and, unless otherwise prescribed by the authority from which the money is received, kept in separate funds, designated

according to the purposes for which the moneys were made available, and held by the state in trust for such purposes. The department is authorized, whether acting for this state or as the agent of any of its municipalities, or when requested by the United States government or any agency or department thereof, to disburse such moneys for the designated purposes, but this shall not preclude any other authorized method of disbursement.
(Formerly: Acts 1945, c.360, s.9; Acts 1975, P.L.93, SEC.9.) As amended by P.L.16-1983, SEC.8.

IC 8-21-1-10
Approval of proposed and established airport sites
Sec. 10. (a) The department may issue certificates of approval to both proposed airport sites and established airports.
(b) Any municipality or person desiring to acquire, establish, construct or lease any airport or landing field in this state for the use of airplanes or other aircraft shall, prior to the acquisition of the site or prior to the construction or establishment of the proposed airport, make application to the department for approval of such site. The department shall, with reasonable dispatch, grant approval of a site if it is satisfied:
(1) that the site is adequate for the airport or landing field proposed;
(2) that such proposed airport, if constructed or established, will conform to the minimum standards of safety as may be established or prescribed by the department;
(3) that safe air traffic patterns could be worked out for such proposed airport and for all existing airports and approved airport sites in its vicinity; and
(4) that an airport master plan or airport layout plan for the airport is filled with the department.
An approval of each site may be granted subject to any reasonable conditions which the department may deem necessary to effectuate the purposes of this chapter and which remain in effect, unless sooner revoked by the department, until a certificate of approval of an airport located on the approved site has been issued pursuant to its rules and regulations.
(c) The department shall issue a certificate of approval to any established airport which conforms to minimum standards of safety as many from time to time be prescribed by the department.
(d) The department may revoke a certificate of approval when:
(1) there has been an abandonment of the site as an airport site; or
(2) there has been a failure within the time prescribed, or if no time was prescribed, within a reasonable time to develop the site as an airport; or
(3) there has been a failure to maintain compliance with the conditions of the approval certificate; or
(4) because of change of physical or legal conditions or circumstances the site is no longer usable for aeronautical

purposes for which the approval was granted.
(e) This section does not apply to airports owned or operated by the United States. The department may, from time to time, to the extent necessary, exempt any other class of airports, pursuant to a reasonable classification or grouping, from any rule or regulation promulgated under this section or from any requirement of such a rule or regulation, if it finds that the application of such rule, regulation or requirement would be an undue burden on such class and is not required in the interest of public safety.
(f) To carry out the provisions of this chapter, the department may inspect and examine at reasonable hours any of the premises of an airport or landing area within this state.
(g) The department shall annually issue Certificates of Approval to:
(1) airports which do not serve a CAB-certificated air carrier and which the department determines, by means of an annual on-site inspection, to be in compliance with its rules and regulations; and
(2) airports which serve a CAB-certificated air carrier and which have a valid Airport Operating Certificate as issued by the Federal Aviation Administration. However, if federal authorities abandon or relinquish on-site inspection of this class of airports, the department shall issue a Certificate of Approval subject to the inspection and compliance requirement in paragraph (1) of this subsection.
(h) The department shall classify all airports, landing fields and other air navigation facilities within the state, such classification to be in accord as nearly as practicable with those of the Federal Aviation Administration. It shall issue and publish an annual directory of such air navigation facilities.
(Formerly: Acts 1945, c.360, s.10; Acts 1951, c.300, s.2; Acts 1975, P.L.93, SEC.10.) As amended by Acts 1977, P.L.114, SEC.1; Acts 1980, P.L.74, SEC.311.

IC 8-21-1-10.1
Exemptions
Sec. 10.1. (a) For purposes of this section and section 10.2 of this chapter, a "lighter-than-air aircraft" means a gas or hot air filled free balloon, with or without airborne heaters or engines, or any other type of balloon designed to transport persons or goods.
(b) The provisions of section 10 of this chapter relating to the department's authority to issue certificates of approval for airport sites do not apply to provisional landing sites which are used for agricultural application if the applicator:
(1) is licensed as a pesticide operator by the state chemist and has met the requirements of IC 15-16-5-48; and
(2) has received permission to use the land for agricultural aviation purposes from the owner or lessee of the land.
(c) The provisions of section 10 of this chapter relating to the department's authority to issue certificates of approval for airport

sites do not apply to provisional landing sites for helicopters if the operator of the helicopter:
(1) meets Federal Aviation Administration qualifications for operation of the specific aircraft;
(2) determines that air routes to and from the site are acceptable to the aircraft's limitations and that proposed routes in congested areas provide for emergency landings in the event that an autorotation descent is necessary;
(3) follows all Federal Aviation Administration regulations covering landing on and departing from the site; and
(4) has received permission to use the site from the owner or lessee of the site.
(d) The provisions of section 10 of this chapter relating to the department's authority to issue certificates of approval for airport sites do not apply to provisional landing sites which are used for lighter-than-air aircraft. However, no person may operate a lighter-than-air aircraft from any landing site unless the pilot is in compliance with:
(1) all applicable federal air regulations; and
(2) all rules and regulations adopted by the department which relate to the operation of a lighter-than-air aircraft.
As added by Acts 1979, P.L.100, SEC.1. Amended by Acts 1980, P.L.74, SEC.312; Acts 1982, P.L.62, SEC.13; P.L.2-2008, SEC.26.

IC 8-21-1-10.2
Violation of IC 8-21-1-10.1 as Class B infraction
Sec. 10.2. (a) Any person not meeting the qualifications of section 10.1 of this chapter who uses a provisional aircraft landing site, which has not been issued a certificate of approval from the department, for agricultural application or helicopter operations commits a Class B infraction.
(b) Any person who operates a lighter-than-air aircraft in violation of section 10.1 of this chapter commits a Class B infraction.
As added by Acts 1979, P.L.100, SEC.2. Amended by Acts 1980, P.L.74, SEC.313.

IC 8-21-1-10.5
Airport approval certificates; number of flights
Sec. 10.5. (a) As used in this section, "hospital" means a facility licensed under IC 16-21.
(b) The provisions of section 10 of this chapter relating to the department's authority to issue certificates of approval for airport sites apply to a landing site operated by a hospital or fire department only if the hospital or fire department regularly receives or dispatches an average of more than one (1) helicopter during seven (7) consecutive days.
(c) The average number of helicopter flights under subsection (b) shall be determined and reviewed on an annual basis.
As added by P.L.105-1993, SEC.1. Amended by P.L.1-1994, SEC.37.
IC 8-21-1-11
Repealed
(Repealed by Acts 1982, P.L.1, SEC.71.)

IC 8-21-1-12
Obstructing airport inspection
Sec. 12. A person who recklessly prevents or obstructs the department from inspecting an airport as authorized by this chapter commits a Class B misdemeanor.
(Formerly: Acts 1945, c.360, s.12; Acts 1975, P.L.93, SEC.12.) As amended by Acts 1978, P.L.2, SEC.858; Acts 1980, P.L.74, SEC.315.

IC 8-21-1-13
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-1-14
Public use airport development; utilization of airport facilities; use of airport development funds; duties of sponsor
Sec. 14. (a) The department shall encourage the development of public use airports (as defined in 49 U.S.C. 47102).
(b) The department shall encourage the utilization and preservation of necessary airport facilities that are included in the National Airport and Airways System Plan and the state airports system plan and that:
(1) have been developed and maintained by private enterprise;
(2) meet the requirements of section 10 of this chapter concerning certification of airports; and
(3) have been established and are used by the public as a municipal purpose airport as described under IC 6-1.1-10-15.
(c) The department may participate and cooperate with the Federal Aviation Agency and with the sponsor (as defined in IC 8-21-8-1) and owner of a public use airport (as defined in 49 U.S.C. 47102) by using airport development funds administered by the department.
(d) The sponsor of any approved airport development project must:
(1) provide the sponsor's share of funds for the project; and
(2) meet any other requirements for participation and operation of the airport.
(e) IC 8-21-8-1 applies to this section.
As added by P.L.128-1987, SEC.1. Amended by P.L.1-1999, SEC.21.



CHAPTER 2. AIRCRAFT STANDARDS AND LICENSING OF PILOTS

IC 8-21-2-2
Standards
Sec. 2. Aircraft operating within this state shall conform with respect to design, construction and airworthiness to the standards prescribed by the United States government, with respect to navigation of aircraft subject to its jurisdiction, and it shall be unlawful for any person to navigate an aircraft within this state unless it is licensed and registered by the department of commerce of the United States in the manner prescribed by the lawful rules and regulations of the United States government, then in force.
(Formerly: Acts 1929, c.171, s.2.)

IC 8-21-2-3
Licensing
Sec. 3. A person engaging within this state in navigating the aircraft described in section 2 hereof in any form of navigation for which license to operate such aircraft would be required by the United States government shall have the qualifications necessary for obtaining and holding the class of license required by the United States government. It shall be unlawful for any person to engage in operating such aircraft within this state in any form of navigation unless he or she have such license.
(Formerly: Acts 1929, c.171, s.3.)

IC 8-21-2-4
Personal possession of license
Sec. 4. The certificate of the license herein required shall be kept in the personal possession of the licensee when he or she is operating aircraft within this state and must be presented for inspection upon the demand of any passenger, any peace officer of this state or any official, manager or person in charge of any airport or landing field in this state, upon which he or she shall land.
(Formerly: Acts 1929, c.171, s.4.)

IC 8-21-2-5
Violations
Sec. 5. A person who violates this chapter commits a Class B

misdemeanor.
(Formerly: Acts 1929, c.171, s.5.) As amended by Acts 1978, P.L.2, SEC.859.



CHAPTER 3. AIRCRAFT FINANCIAL RESPONSIBILITY ACT

receiver, assignee, or other similar representative thereof.
(13) "Policy" or "insurance policy" means an aircraft liability policy conforming to section 12 of this chapter.
(Formerly: Acts 1951, c.267, s.1; Acts 1953, c.85, s.1.) As amended by Acts 1980, P.L.74, SEC.316; P.L.18-1990, SEC.156; P.L.8-1993, SEC.148.

IC 8-21-3-2
Proof of financial responsibility
Sec. 2. The department may require proof of financial responsibility for a period of one (1) year in the manner provided for in this chapter.
(Formerly: Acts 1951, c.267, s.2.) As amended by Acts 1980, P.L.74, SEC.317.

IC 8-21-3-3
Report of accidents
Sec. 3. Any person who, while operating any aircraft, shall have been involved in any aircraft accident in this state resulting in bodily injury or death, or in damage to property of another in excess of one hundred dollars ($100) or the owner of such aircraft, shall within ten (10) days following such aircraft accident report the same to the department. Aircraft accident reports, as herein required, shall be submitted in such form as the department may prescribe.
(Formerly: Acts 1951, c.267, s.3; Acts 1953, c.85, s.2.) As amended by Acts 1980, P.L.74, SEC.318.

IC 8-21-3-4
Reports; security
Sec. 4. (a) The department may require, within not less than ten (10) days nor more than sixty (60) days after an aircraft accident from any person, who, while operating any aircraft shall have been involved in any aircraft accident resulting in bodily injury or death to any person other than a guest passenger of such aircraft or in damage to property of another, other than property owned, rented, occupied, or used by, or in the care, custody or control of the owner or operator or carried in or on the aircraft, in excess of one hundred dollars ($100), or, in the discretion of the department, the owner of such aircraft, or both, secured sufficient in the discretion of the department to indemnify the injured party against loss and guarantee the payment and satisfaction of any judgment or judgments for damages resulting from such accident as may be recovered against such owner or operator by or on behalf of the injured person or his legal representative, and in addition thereto, the department may require such operator, or in the department's discretion, the owner of such aircraft, or both, to file proof of financial responsibility for a period of one (1) year following the date of the accident: Provided, however, that if such owner operator shall satisfy the department that the liability, if any, for damages resulting from such accident is insured by an insurance policy or bond, the department shall not

require security from such owner operator.
(b) Such security, where ordered, shall be in such form and in such amount as the department may require, but in no case in excess of the amount of proof required by section 8 of this chapter. The department may modify the amount of security ordered in any case, if after further investigation it shall determine that the amount ordered is improper.
(Formerly: Acts 1951, c.267, s.4; Acts 1953, c.85, s.3.) As amended by Acts 1980, P.L.74, SEC.319.

IC 8-21-3-5
Injunction of operation of aircraft
Sec. 5. If the person required to furnish proof of financial responsibility in the future or if the person required to furnish financial security under this chapter, neglects or refuses to comply with such requirements, the department, the attorney general or the prosecuting attorney of the county in which such party resides, may, in accordance with the laws of the state of Indiana governing injunctions, maintain an action in the name of the state of Indiana to enjoin such person neglecting or refusing to comply with the financial responsibility or security requirements of this chapter from engaging in the operation of any aircraft or causing to be operated any aircraft within this state until such person has complied with such requirements or until such person has, by final judicial determination, been proved not legally liable for, or has been released from all liability for damages resulting from such aircraft accident.
(Formerly: Acts 1951, c.267, s.5.) As amended by Acts 1980, P.L.74, SEC.320.

IC 8-21-3-6
Payment from security deposit; information regarding security
Sec. 6. (a) Security furnished in compliance with the requirements of this chapter shall be placed by the department in the custody of the treasurer of state and shall be applicable only to the payment of a judgment against the depositor for damages arising out of the accident in question in an action at law in a court of this state begun not later than one (1) year after the date of such accident or, upon assignment of the depositor. All such payments made out of the deposited security shall be made as follows:
(1) Payment shall first be made to each of the judgment creditors in the order of judgment entry and to each of the claimants who have agreed to settle their claims, whose damages were evaluated by the department, in an amount not greater than the amount fixed in their respective evaluations.
(2) Whenever the department shall be given evidence, satisfactory to it, that the amounts of all claims for damages against the depositor arising out of such accident are fixed, either by judgment or settlement agreement, payment shall be made out of any balance remaining after the first distribution to

each of those persons whose judgments or settlement amounts have not been fully paid but whose damages were evaluated by the department, in proportion to the amounts of their respective evaluations unless there is a sufficient amount to make payment in full.
(3) Any balance remaining after the first and second distributions are completed shall be paid to those judgment creditors and those claimants who have agreed to settle their claims but whose damages were not evaluated, in proportion to the amounts of their respective judgments or settlement amounts unless there is a sufficient amount to make payment in full.
Such deposit, or any balance thereof, shall be returned to the depositor or his personal representative whenever after the expiration of such year the department shall be given evidence, satisfactory to it, that there is no such judgment unsatisfied and that there is no pending action against the depositor for damages arising out of such accident.
(b) Neither the action taken by the department pursuant to this chapter, the findings, if any, of the department upon which such action is based, nor the security filed by the owner or operator as provided in this chapter shall be referred to in any way, nor be any evidence of the negligence or due care of either party at the trial of any action at law to recover damages.
(c) In lieu of deposit of security when required pursuant to this chapter the aircraft owner or operator may, if the person who has sustained bodily injury, including death, or damage to his property or his legal representative consents, effect and deliver a consent judgment or release for such amount and payable when and in such installments as the judgment creditor or claimant may agree to. In the event the judgment debtor fails to pay any installment as agreed, then upon notice of such default, the department, the attorney-general, or the prosecuting attorney may pursuant to section 5 of this chapter maintain an action to enjoin such person from engaging in the operation of any aircraft or causing to be operated any aircraft within this state until such judgment is appropriately satisfied as required herein.
(d) Information regarding security taken under this section shall be available to the person injured or the representative of any person killed and their duly authorized agents or attorney.
(Formerly: Acts 1951, c.267, s.6.) As amended by Acts 1980, P.L.74, SEC.321; P.L.1-1993, SEC.51.

IC 8-21-3-7
Nonresidents
Sec. 7. (a) The provisions of this chapter shall apply to any person who is not a resident of this state under the same circumstances as they would apply to a resident, and, in such event, such a nonresident shall not operate any aircraft in this state nor shall any aircraft owned by him be operated in this state, unless and until such nonresident, or

the owner of the aircraft, if another person, has complied with the requirements of this chapter with respect to security and proof of financial responsibility covering such aircraft.
(b) The operation by a nonresident, or by his duly authorized agent, of an aircraft in this state shall be deemed equivalent to an appointment by such nonresident of the secretary of state, or his successor in office, to be his true and lawful attorney upon whom may be served all lawful processes in any action or proceeding against him, growing out of any aircraft accident in which such nonresident may be involved while so operating or so permitting to be operated an aircraft in this state, and such operation shall be signification of his agreement that any such process against him, which is so served, shall be of the same legal force and validity as if served upon him personally. Such action may be filed in the county of the residence of the plaintiff or in the county where the accident occurred, at the election of the plaintiff, and service of such process shall be made by leaving a copy thereof, with a fee of two dollars ($2), for such defendant to be served, with the secretary of state, or in his office, and such service shall be sufficient service upon such nonresident, provided that notice of such service and a copy of the process are forthwith sent by registered mail to the defendant and the defendant's return receipt is appended to the original process and filed therewith in the court. In the event that the defendant refuses to accept or claim such registered mail, then such registered mail shall be returned by the secretary of state to the plaintiff or to his attorney, and the same shall be appended to the original process, together with an affidavit of the plaintiff or of his attorney or agent to the effect that such summons was delivered to the secretary of state, together with a fee of two dollars ($2), and was thereafter returned unclaimed by the postoffice department, and such affidavit, together with the returned affidavit including said summons, shall be considered sufficient service upon such nonresident defendant. The court in which the action is brought may order such continuances as may be reasonable to afford the defendant opportunity to defend the action.
(c) No insurance policy or bond shall be effective under section 4 of this chapter in the case of an aircraft owned or operated by a nonresident in this state at the time of the accident or at the effective date of the policy or bond, or the most recent renewal thereof, unless the insurance company or surety company, if not authorized to do business in this state, shall execute a power of attorney authorizing the secretary of state to accept service on its behalf of notice or process in any action upon such policy or bond arising out of such accident.
(Formerly: Acts 1951, c.267, s.7; Acts 1953, c.85, s.4.) As amended by P.L.66-1984, SEC.137.

IC 8-21-3-8
Proof of financial responsibility defined
Sec. 8. Proof of financial responsibility shall mean proof of ability to respond in damages for liability thereafter incurred, arising out of

the ownership, maintenance or use of an aircraft, in the amount of ten thousand dollars ($10,000) because of bodily injury to or death of any one (1) person, and, subject to said limit respecting one (1) person, in the amount of twenty thousand dollars ($20,000) because of bodily injury or death of two (2) or more persons in any one (1) accident, and in the amount of twenty thousand dollars ($20,000) because of injury to or destruction of property in any one (1) accident. Such proof in such amounts shall be furnished for each aircraft owned by such person and operated in this state.
(Formerly: Acts 1951, c.267, s.8.)

IC 8-21-3-9
Methods of proof
Sec. 9. Proof of financial responsibility when required under this chapter may be given by the following alternate methods, either by proof:
(1) that a policy or policies of aircraft liability insurance have been obtained and are in full force and effect;
(2) that a bond has been duly executed; or
(3) that deposit has been made of money or securities;
all as provided in this chapter.
(Formerly: Acts 1951, c.267, s.9.) As amended by P.L.66-1984, SEC.138.

IC 8-21-3-10
Filing of insurance certificates
Sec. 10. (a) Proof of financial responsibility may be made by filing with the department the written certificate or certificates of any insurance carrier certifying that it has issued to or for the benefit of the person furnishing such proof and named as the insured, an aircraft liability policy or policies meeting the requirements of this chapter, and such other information as the department may require.
(b) When the person required to give proof of financial responsibility, is not the owner of an aircraft, then an operator's policy of liability insurance as defined in this chapter shall be sufficient proof of financial responsibility.
(Formerly: Acts 1951, c.267, s.10.) As amended by Acts 1980, P.L.74, SEC.322.

IC 8-21-3-11
Default of foreign insurance carrier
Sec. 11. If any foreign insurance carrier which has furnished proof of financial responsibility defaults in any said undertakings or agreements, the department shall not thereafter accept any certificate of said carrier whether theretofore filed or thereafter tendered as proof of financial responsibility so long as such default continues.
(Formerly: Acts 1951, c.267, s.11.) As amended by Acts 1980, P.L.74, SEC.323.

IC 8-21-3-12 "Aircraft liability policy" defined
Sec. 12. An aircraft liability policy as said term is used in this chapter, shall mean an owner's policy of liability insurance or an operator's policy of liability insurance for which a certificate has been filed with the department by an insurance carrier authorized to do business in this state pursuant to the insurance laws of this state for the benefit of the person named therein as insured; which policy shall contain the terms, conditions and provisions required by the laws of this state and with sufficient liability coverage to meet the security and proof of financial responsibility requirements established within the purview of section 4 and pursuant to this chapter by the department as a result of an aircraft accident occurring within this state and shall be approved by the insurance commissioner of the state of Indiana.
(Formerly: Acts 1951, c.267, s.12; Acts 1953, c.85, s.5.) As amended by Acts 1980, P.L.74, SEC.324.

IC 8-21-3-13
Certificate of issuance of insurance policy
Sec. 13. An insurance carrier which has issued an aircraft liability policy or policies meeting the requirements of this chapter shall, upon request of the named insured, deliver to such insured for filing or at the request of such insured shall file direct with the department, an appropriate certificate showing that such policy or policies have been issued, which certificate shall meet the requirements of this chapter. The issuance of a certificate to serve as proof of financial responsibility under this chapter shall be conclusive evidence that every aircraft liability policy therein cited conforms to all the requirements of this chapter.
(Formerly: Acts 1951, c.267, s.13.) As amended by Acts 1980, P.L.74, SEC.325.

IC 8-21-3-14
Notice of cancellation
Sec. 14. When an insurance carrier has certified an aircraft liability policy under this chapter for the purpose of furnishing evidence of future financial responsibility, it shall give ten (10) days' written notice to the department before effecting a cancellation of such policy and the policy shall continue in full force and effect until the date of such cancellation specified in such notice or until its expiration.
(Formerly: Acts 1951, c.267, s.14.) As amended by Acts 1980, P.L.74, SEC.326.

IC 8-21-3-15
Bond giving proof of financial responsibility
Sec. 15. (a) A person required to give proof of financial responsibility may file with the department a bond meeting the requirements of this section. Such bond shall be executed by the person giving such proof and by a surety company duly authorized

to transact business in this state pursuant to the laws of this state.
(b) The department shall not accept any such bond unless it is conditioned for payments in amounts and under the same circumstances as would be required in an aircraft liability policy furnished by the person giving such proof under this chapter.
(c) No such bond shall be cancelled unless ten (10) days' prior written notice of cancellation is given the department but cancellation of such bond shall not prevent recovery thereon with respect to any right or cause of action arising prior to the date of cancellation.
(d) If a judgment is rendered against the principal of any such surety bond upon a liability covered by the conditions of such bond and such judgment is not satisfied within sixty (60) days after it becomes final, the department may require the judgment creditor to bring an action or actions, at his sole expense, against the company or person which executed such bond for the recovery of said judgment.
(Formerly: Acts 1951, c.267, s.15; Acts 1953, c.85, s.6.) As amended by Acts 1980, P.L.74, SEC.327.

IC 8-21-3-16
Deposit with treasurer giving proof of financial responsibility
Sec. 16. (a) A person may give proof of financial responsibility by delivering to the department a receipt of the treasurer of this state showing a deposit with said treasurer of an amount consistent with the provisions of section 8 of this chapter in cash or of securities such as may legally be purchased at savings banks or for trust funds of a market value in the full amount required.
(b) All moneys or securities so deposited shall be subject to execution to satisfy any judgment mentioned in this chapter or settlement agreed upon, but shall not otherwise be subject to attachment or execution.
(c) The state treasurer shall not accept any such deposit or issue a receipt therefor, and the department shall not accept such receipt, unless accompanied by evidence that there are no unsatisfied judgments of record against the depositor in the county where the depositor resides, for which he is not exempt.
(Formerly: Acts 1951, c.267, s.16.) As amended by Acts 1980, P.L.74, SEC.328.

IC 8-21-3-17
Substitution of proof of financial responsibility
Sec. 17. The department shall cancel any bond or return any certificate of insurance, or the department shall direct and the state treasurer shall return any money or securities, to the person entitled thereto, upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter.
(Formerly: Acts 1951, c.267, s.17.) As amended by Acts 1980, P.L.74, SEC.329.
IC 8-21-3-18
Inadequate security; requiring alternative security
Sec. 18. Whenever any proof of financial responsibility filed by any person under this chapter no longer fulfills the purpose for which required, the department shall, for the purpose of this chapter, require other proof of financial responsibility as required by this chapter.
(Formerly: Acts 1951, c.267, s.18.) As amended by Acts 1980, P.L.74, SEC.330.

IC 8-21-3-19
Cancellation; waiver of proof of financial responsibility
Sec. 19. The department shall upon request cancel any bond or return any certificate of insurance, or the department shall direct and the state treasurer shall return to the person entitled thereto any money or securities, deposited pursuant to this chapter as proof of financial responsibility or waive the requirement of filing proof of financial responsibility when the purposes for the requiring of such proof have been satisfied.
(Formerly: Acts 1951, c.267, s.19.) As amended by Acts 1980, P.L.74, SEC.331.

IC 8-21-3-19.5
Aircraft rental; notice of insurance coverage
Sec. 19.5. (a) Each person offering an aircraft for rental shall, at the time the aircraft is rented, provide the renter of the aircraft with written notice of the nature and extent of any insurance covering the aircraft as specified in subsection (b).
(b) The form of the notice required by subsection (a) must be as follows:

NOTICE OF INSURANCE COVERAGE

IC 8-21-3-20
Violations; penalties
Sec. 20. A person who fails to submit an accident report to the department as provided in section 3 of this chapter commits a Class C infraction.
(Formerly: Acts 1951, c.267, s.20.) As amended by Acts 1978, P.L.2, SEC.860; Acts 1980, P.L.74, SEC.332.

IC 8-21-3-21
Construction of chapter
Sec. 21. This chapter shall not be construed to prevent the plaintiff in any action at law from relying upon other security or upon the other processes provided by law.
(Formerly: Acts 1951, c.267, s.22.) As amended by P.L.66-1984, SEC.139.

IC 8-21-3-22
Certificate of self-insurance
Sec. 22. (a) The department may, in its discretion, upon the application of such a person issue a certificate of self-insurance when it is reasonably satisfied that such person is possessed of and will continue to be possessed of financial ability to respond to judgments, as hereinbefore described, obtained against such person, arising out of the ownership, maintenance, use or operation of any such person's aircraft.
(b) Upon not less than five (5) days' notice and a hearing pursuant to such notice, the department may, in its discretion and upon reasonable grounds, cancel a certificate of self-insurance. (Formerly: Acts 1951, c.267, s.24.) As amended by Acts 1980, P.L.74, SEC.333.

IC 8-21-3-23
Title
Sec. 23. This chapter shall be known and may be cited as the Indiana Aircraft Financial Responsibility Act.
(Formerly: Acts 1951, c.267, s.25.) As amended by P.L.66-1984, SEC.140.



CHAPTER 4. UNIFORM STATE LAW FOR AERONAUTICS

IC 8-21-4-2
Sovereignty
Sec. 2. Sovereignty in the space above the lands and waters of this state is declared to rest in the state, except where granted to and assumed by the United States pursuant to a constitutional grant from the people of this state.
(Formerly: Acts 1927, c.43, s.2.)

IC 8-21-4-3
Ownership of air space
Sec. 3. The ownership of the space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in section 4 of this chapter.
(Formerly: Acts 1927, c.43, s.3.) As amended by P.L.66-1984, SEC.142.

IC 8-21-4-4
Use of air space; landing on private property
Sec. 4. Flight in aircraft over the lands and waters of this state is lawful, unless at such a low altitude as to interfere with the then existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath. The landing of an aircraft on the lands or water of another, without his consent, is unlawful, except in the case of a forced landing. For damages caused by a forced landing, however, the owner or lessee of the aircraft or the aeronaut shall be liable, as provided in section 5.
(Formerly: Acts 1927, c.43, s.4.)
IC 8-21-4-5
Collisions; liability
Sec. 5. The liability of the owner of one aircraft to the owner of another aircraft, or to aeronauts or passengers on either aircraft, for damages caused by collision on land, or in the air, shall be determined by the rules of law applicable to torts on land.
(Formerly: Acts 1927, c.43, s.6.)

IC 8-21-4-6
Offenses, torts, and other wrongs; application of law
Sec. 6. All offenses, torts, and other wrongs committed by or against an aeronaut or passenger while in flight over Indiana shall be governed by Indiana laws; and the question whether damage occasioned by or to an aircraft while in flight over Indiana constitutes an offense, tort, or other wrong by or against the owner of the aircraft shall be determined by Indiana laws.
(Formerly: Acts 1927, c.43, s.7.) As amended by Acts 1978, P.L.2, SEC.861.

IC 8-21-4-7
Contracts entered while in flight
Sec. 7. All contractual and other legal regulations entered into by aeronauts or passengers while in flight over this state shall have the same effect as if entered into on the land or water beneath.
(Formerly: Acts 1927, c.43, s.8.)

IC 8-21-4-8
Operation of aircraft while under influence of liquor or drugs; health disorder; dropping objects while in flight; offenses
Sec. 8. It is a Class B misdemeanor for a person to operate an aircraft while he is under the influence of intoxicating liquor or a controlled substance. It is a Class B misdemeanor for a person to operate an aircraft if he has been diagnosed by a physician as having an active case of epilepsy or similar disorders characterized by lapses of consciousness, or if he is under the influence of any drug or medicine for treatment of such a disorder which may bring about lapses of consciousness. It is a Class B misdemeanor for a person in an aircraft to drop anything from an aircraft in flight which may create any hazard to persons or property.
(Formerly: Acts 1927, c.43, s.9; Acts 1947, c.42, s.1; Acts 1951, c.39, s.1.) As amended by Acts 1978, P.L.2, SEC.862.

IC 8-21-4-9
Killing any birds or animals; offense
Sec. 9. A person who, while in flight in an aircraft, intentionally kills a bird or animal commits a Class B misdemeanor.
(Formerly: Acts 1927, c.43, s.10.) As amended by Acts 1978, P.L.2, SEC.863.

IC 8-21-4-10 Construction of chapter
Sec. 10. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of aeronautics.
(Formerly: Acts 1927, c.43, s.11.) As amended by P.L.66-1984, SEC.143.

IC 8-21-4-11
Title
Sec. 11. This chapter may be cited as the "Uniform State Law for Aeronautics".
(Formerly: Acts 1927, c.43, s.12.) As amended by P.L.66-1984, SEC.144.



CHAPTER 5. AIRCRAFT GUEST STATUTE



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. FEDERAL AID FOR AIRPORTS



CHAPTER 9. JURISDICTION OVER CERTAIN AIRPORT FACILITIES

IC 8-21-9-1.6
Liberal construction of chapter
Sec. 1.6. This chapter is necessary for the welfare of Indiana and its inhabitants and shall be liberally construed to effect its purposes.
As added by P.L.1-1989, SEC.20.

IC 8-21-9-2
Definitions
Sec. 2. (a) As used in this chapter, the term:
(1) "Airport" means any location on land, water or upon any building or other structure which is used for the landing and taking off of aircraft, which provides for the shelter, supply or care of aircraft, or a place used for receiving or discharging passengers or cargo by air.
(2) "Airport facility" includes the following: lands, access roads, parking facilities, railroad siding facilities, snow removal or impacting equipment, fire and ambulance equipment, motor vehicles, apparatus or equipment for disseminating weather information, for signaling, for radio directional finding or for radio or other electrical communication, any structure or mechanism for guiding or controlling flight in the air or the landing and take-off of aircraft or otherwise in aid of air navigation, piers, docks, wharves, warehouses, sheds, transit sheds, elevators, compressors, refrigeration, storage plants, hangars, shops, buildings, structures and other facilities, appurtenances and equipment necessary or useful in connection with the operation of a modern airport and every kind of terminal or storage structure or facility designed for use in the handling, storage, loading or unloading of freight or passengers

at airports, and every kind of transportation facility designed for use in connection with an airport. The term "airport facility" includes the term "airport".
(3) "Commissioner" refers to the commissioner of the department.
(4) "Cost", as applied to an airport facility, includes the cost of construction; the cost of acquisition of all land, rights-of-way, property, rights, easements and interests acquired by the authority for the construction; the cost of demolishing or removing buildings or structures on land so acquired, including the cost of acquiring lands to which buildings or structures may be moved; the cost of relocating public roads, railroads, public utility facilities, including the cost of land or easements, the cost of all machinery and equipment, financing charges, interest prior to and during construction and for not exceeding two (2) years after the estimated date of completion of construction; cost of engineering, architectural and legal expenses, plans, specifications, surveys, estimates of traffic and revenues; other expenses necessary or incident to determining the feasibility or practicability of constructing any airport facility; administrative expenses; and other expenses as are necessary or incident to the construction of an airport facility, the financing of the construction, and the placing of the airport facility in operation. The term includes the payment or reimbursement of obligations incurred or loans or advances made by or to the department for any of the foregoing. The cost of an airport facility may include, instead of the cost of the acquisition of the land constituting the site of such facility, the value of the land as determined by the department. The proceeds of revenue bonds representing the value of the land shall be deposited in the "Airport Fund".
(5) "Current expenses" means the department's reasonable and necessary costs of maintaining, repairing and operating the projects and includes all administrative expenses, insurance premiums, engineering expenses relating to operation and maintenance, legal expenses, charges of the paying agents, taxes lawfully imposed on the department or its income or operations or the property under its control and reserves for taxes and payments in lieu of taxes, ordinary and usual expenses of maintenance and repair, including expenses not annually recurring, expenses incurred in the performance of the powers under this chapter and other expenses required to be paid by the department under a trust agreement securing revenue bonds or by law. The term does not include any allowance for depreciation or transfers to the credit of the sinking fund for the revenue bonds.
(6) "Department" refers to the Indiana department of transportation.
(7) "Existing airport facilities" means the properties which are acquired by the department from public or private entities under this chapter. (8) "Project" means the existing airport facilities or any airport facility acquired, constructed, controlled or operated by the department, together with all property, rights, easements and interest appertaining to the facility, acquired for the construction or operation of the facility.
(b) Other words and phrases when used in this chapter shall, for the purposes of this chapter, have the meanings found in IC 8-21-1, except as otherwise provided in this chapter.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.342; P.L.18-1990, SEC.158.

IC 8-21-9-3
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-4
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-5
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-6
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-7
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-8
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-9
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-10
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-11
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-12
Jurisdiction; powers and duties
Sec. 12. (a) The department has jurisdiction only over two (2)

major new continental or intercontinental airport facilities designed and constructed to serve a part of Indiana or adjacent states.
(b) The department may designate the location and character of all airport facilities which the department may hold, own, or over which it is authorized to act and to regulate all matters related to the location and character of the airport facilities.
(c) The department may designate the location and establish, limit, and control points of ingress to and egress from any airport property.
(d) The department may lease to others for development or operation the parts of any airport or airport facility on terms and conditions as the department considers necessary.
(e) The department may make directly, or through hiring of expert consultants, investigations, and surveys of whatever nature, including, but not limited to, studies of business conditions, freight rates, airport services, physical surveys of the conditions of structures, and the necessity for additional airports or for additional airport facilities for the development and improvement of commerce and for the more expeditious handling of commerce, and to make studies, surveys, and estimates as are necessary for the execution of its powers under this chapter.
(f) The department may make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter. When the cost of any such contract for construction, or for the purchase of equipment, materials or supplies, involves an expenditure of more than five thousand dollars ($5,000), the department shall make a written contract with the lowest and best bidder after advertisement for not less than two (2) consecutive weeks in a newspaper of general circulation in Marion County, Indiana, and in such other publications as the department shall determine. Such notice shall state the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids. Each bid shall contain the full name of every person or company interested in it and shall be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted a contract will be entered into and the performance of its proposal secured. The department may reject any and all bids. A bond with good and sufficient surety, as shall be approved by the department, shall be required of all contractors in an amount equal to at least fifty percent (50%) of the contract price conditioned upon the faithful performance of the contract.
(g) The department may fix and revise periodically and charge and collect equitable rates, fees, rentals, or other charges for the use of any airport facility or airport facilities under its control, which rates, fees, rentals, or other charges shall be in amounts reasonably related to the cost of providing and maintaining the particular airport facility or airport facilities for which these rates, fees, rentals, and other charges are established. (h) The department may make application for, receive, and accept from any federal agency, grants for or in aid of the planning, construction, operating, or financing of any airport facility, and to receive and accept contributions from any source of either money, property, labor, or other things of value, to be held, used and applied for the purposes for which made, in each case on such terms and conditions as the department considers necessary or desirable. The department may enter into and carry out contracts and agreements in connection with this subsection.
(i) The department may appear in its own behalf before boards, commissions, departments, or other agencies of the federal government or of any state or international conference and before committees of the Congress of the United States and the general assembly of Indiana in all matters relating to the designs, establishment, construction, extension, operations, improvements, repair, or maintenance of any airport or airport facility operated and maintained by the department under this chapter, and to appear before any federal or state agencies in matters relating to air rates, airport services and charges, differentials, discriminations, labor relations, trade practices, and all other matters affecting the physical development of and the business interest of the department and those it serves.
(j) The department may contract for the services of consulting engineers, architects, attorneys, accountants, construction and financial experts, and such other individuals as are necessary in its judgment. However, the employment of an attorney shall be subject to such approval of the attorney general as may be required by law.
(k) The department may do all things necessary and proper to promote and increase commerce within its territorial jurisdiction, including cooperation with civic, technical, professional, and business organizations and associations, the office of tourism development, and the Indiana economic development corporation.
(l) The department may establish and maintain a traffic bureau for the purpose of advising the department as to the airport's competitive economic position with other airports.
(m) The department may contract for the use of any license, process, or device, whether patented or not, which the department finds is necessary for the operation of any airport facility, and may permit the use thereof by any lessee on such terms and conditions as the department may determine. The cost of such license, process, or device may be included as part of the cost of the airport facility.
(n) The department may issue airport revenue bonds and airport revenue funding bonds.
(o) The department may do all acts and things necessary or proper to carry out the powers expressly granted in this chapter.
(Formerly: Acts 1971, P.L.105, SEC.2; Acts 1973, P.L.73, SEC.1; Acts 1975, P.L.34, SEC.8.) As amended by Acts 1980, P.L.74, SEC.343; Acts 1981, P.L.41, SEC.60; P.L.4-2005, SEC.116; P.L.229-2005, SEC.7.
IC 8-21-9-13
Regulations
Sec. 13. The department may adopt such rules as it may deem advisable for the control and regulation of any airport or airport facility or traffic on any airport or airport facility, for the protection of and preservation of property under its jurisdiction and control, and for the maintenance and preservation of good order within the property under its control. However, such rules must provide that public officers shall be afforded ready access, while in performance of their official duty, to all property under the jurisdiction or control of the department without the payment of tolls.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.344; P.L.1-2009, SEC.72.

IC 8-21-9-14
Promotion of airport facilities; cooperation with federal government; title to airport property
Sec. 14. The department shall prepare sketches, plans and descriptive material relating to any such airport, or airport facility, as in its discretion may seem feasible; to compile data and prepare literature as to the necessity or advisability thereof; and to do other acts and things which it considers necessary to promote any such airport or airport facility and deems to be in the public interest; to carry on in its discretion negotiations and enter into agreements and contracts with the federal government or agencies thereof for or relating to the building and construction of any airport or airport facility to be located within the State of Indiana; to locate and acquire a suitable site for any such airport or airport facility; and to construct, develop, maintain and operate the same in cooperation with the federal government, or any agency thereof, or otherwise, in such manner and on such terms as will, in the discretion of the department, best serve the commercial, industrial and agricultural interests of the state. The title to all property included in any such airport or airport facility shall be taken in the name of the state of Indiana.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.345.

IC 8-21-9-15
Acquisition and disposition of land
Sec. 15. (a) If the department considers a purchase expedient, the department may acquire by purchase any land, property, rights, rights-of-way, franchises, easements, and other interest in lands, including lands under water and riparian rights, as it considers necessary or convenient for the construction and operation of any airport or airport facility.
(b) The appropriation and condemnation of lands and easements in lands authorized by this chapter must be made under the terms and conditions of and in the manner prescribed in IC 32-24-1.
(c) The department shall take title in the name of the state of

Indiana.
(d) The department may:
(1) sell, transfer, and convey any land or any interest in land acquired, or any part of the land or interest in land if the land or interest in land is no longer needed for such purposes; and
(2) transfer and convey any lands or interests in lands as may be necessary or convenient for the construction and operation of any airport or airport facility, or as otherwise required under this chapter. However, a sale may not be made without the approval of the governor first obtained and at not less than the appraised value established by three (3) independent appraisers appointed by the governor.
The department may restrict the use of any land sold by it and provide for a reversion to the department if the land is not used for the purpose represented by the purchaser. Provisions concerning restrictions and reversions must be set out in appropriate covenants in the deeds of conveyance. The deeds must be approved by the governor.
(e) The department may lease to others for development or use any part of the land owned by the department, together with any airport facility on the land or to be constructed on the land, on terms the department determines to be advantageous. Leases covering a period of more than four (4) years must be approved by the governor. Leases of lands under the jurisdiction or control of the department may be made only for uses and purposes as are calculated to contribute to the growth and development of the airport and airport facilities under the jurisdiction or control of the department.
(f) If the department leases to others for a period of more than four (4) years an airport facility financed by the issuance of revenue bonds, the rental must be in an amount at least sufficient to pay the interest on and principal of the amount of the bonds representing the cost of the airport facility to the extent the interest and principal is payable during the term of the lease. The lease must provide for the payment by the lessee of all costs of maintenance, repair, and insurance.
(g) The department may acquire or purchase an existing airport facility if:
(1) the facility is located on land acquired for the purpose of constructing a continental or an intercontinental airport; or
(2) operation of the airport would be detrimental to the safe use of the airport facility.
(h) The department may enter into contracts, leases and other use agreements with air carriers, airport concessionaires, airport tenants, and other airport users under agreed terms, conditions, charges, and fees for a term not exceeding twenty (20) years. However, lease agreements for land rental may be entered into for a term not exceeding ninety-nine (99) years if the lessee will use the leased land for the construction of buildings or other facilities at the lessee's expense.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980,

P.L.74, SEC.346; P.L.2-2002, SEC.44.

IC 8-21-9-16
Eminent domain
Sec. 16. The department may acquire by appropriation, under the provisions of the eminent domain law of the state, any land, including lands under water and riparian rights, property, rights, rights-of-way, franchises, easements or other property necessary or proper for the construction or the efficient operation of any airport or airport facility. The department is empowered to exercise such powers of eminent domain as may be conferred upon the authority by an Act of Congress of the United States now in force, or which may hereafter be enacted. Title to the property condemned shall be taken in the name of the state of Indiana. Nothing herein shall authorize the department to acquire by appropriation property or facilities belonging to any public utility or to a common carrier engaged in interstate commerce, which property or facilities are required for the proper and convenient operation of such public utility or common carrier, unless provision is made for the restoration, relocation or duplication of such property or facilities elsewhere at the sole cost of the authority excepting, however, cases in which such equipment or facilities are located within the limits of existing highways or public thoroughfares.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.347.

IC 8-21-9-17
Political subdivisions authorized to transfer real property
Sec. 17. All counties, cities, towns, townships and other political subdivisions and all public agencies and commissions of the state, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant, or convey to the department at its request upon such terms and conditions as the proper authorities of such counties, cities, towns, townships, other political subdivisions or public agencies and commissions of the state may deem reasonable and fair and without the necessity for an advertisement, order of court or other action or formality, other than the regular and formal action of the authorities concerned, and any real property owned by any such municipality or governmental subdivision which may be necessary or convenient to the effectuation of the authorized purposes of the department.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.348.

IC 8-21-9-18
Relocation or removal of road, railroads, or public utility facilities
Sec. 18. If the department finds it necessary to change the location of any portion of any public road, railroad or public utility facility, it shall cause the same to be reconstructed at such location as the division of government having jurisdiction over such road, highway,

railroad or public utility facility shall deem most favorable and of substantially the same type and in as good condition as the original road, highway or railroad or public utility facility. The cost of such reconstruction, relocation or removal and any damage incurred in changing the location of any such road, highway, railroad or public utility facility, shall be ascertained and paid by the department as a part of the cost of such airport or airport facility. The department may petition the circuit court of the county wherein is situated any public road or part thereof, affected by the location therein of any airport or airport facility, for the vacation or relocation of such road or any part thereof with the same force and effect as is now given by existing laws to the inhabitants of any municipality or governmental subdivision of the state. The proceedings upon such petition, whether it be for the appointment of appraisers or otherwise, shall be the same as provided by existing laws for similar proceedings upon such petitions. In addition to the foregoing powers, the department and its authorized agents and employees, after proper notice, may enter upon any lands, waters and premises in the state for the purpose of making surveys, soundings, drillings, and examinations as are necessary or proper for the purposes of this chapter; and such entry shall not be deemed a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending; however, before entering upon the premises of any railroad, notice shall be given to the superintendent of such railroad involved at least five (5) days in advance of such entry. No survey, sounding, drilling and examination shall be made between the rails or so close to a railroad track as would render said track unusable. The department may make reimbursement for any actual damage resulting to such lands, waters and premises and to private property located in, on, along, over or under such lands, waters and premises, as a result of such activities. The State of Indiana, subject to the approval of the governor, hereby consents to the use of lands owned by it, including lands lying under water and riparian rights, which are necessary or proper for the construction or operation of any airport or airport facility, provided adequate compensation is made for such use. The department may also make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances (herein called "public utility facilities") of any public utility in, on, along, over or under any airport or airport facility. Whenever the department shall determine that it is necessary that any such public utility facilities which now are, or hereafter may be, located in, on, along, over or under any such airport or airport facility should be relocated, or should be removed from such airport or airport facility, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the department; however, the cost and expenses of such relocation or removal including the cost of installing such facilities in a new location or new locations and the cost of any lands, or any rights or interest in lands, and any other

rights, acquired to accomplish such relocations or removal, shall be ascertained and paid by the department as a part of the cost of such airport or airport facility, excepting, however, cases in which such equipment or facilities are located within the limits of existing highways or public thoroughfares being constructed, reconstructed or improved under the provisions of this chapter. In case of any such relocation or removal of facilities, the public utility owning or operating the same, its successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations subject, however, to the state's right of regulation under its police powers.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.349.

IC 8-21-9-19
Maintenance, policing, and operation of airport facilities
Sec. 19. Each airport or airport facility or airport facilities when constructed and opened to traffic shall be maintained and kept in good condition and repair by the department. Each such airport facility or airport facilities shall also be policed and operated by such force of police, toll-takers and other operating employees as the department may, in its discretion, employ. All public or private property damaged or destroyed in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made therefor out of funds provided under this chapter.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.350.

IC 8-21-9-20
Restricted zones in airports; air pollution restrictions
Sec. 20. In order to provide free air space for the safe descent, landing and ascent of aircraft and for the proper and safe use of any airport or landing field acquired or maintained under this chapter, the department is hereby given the right, powers and authority to establish and fix by ordinance or ordinances a restricted zone or zones for such distance in any direction from the boundaries of such airport or landing field, within which zone or zones so established, as in the opinion of the department is necessary and practicable, no building or other structure shall be erected high enough to interfere with the descent of an aircraft at such approach angle as may be deemed reasonably necessary for the safety for the type of operation that is, or is anticipated to be, conducted at such landing field; however, the department may by ordinance, establish standards regulating, within said zone or zones, the emission of air pollutants such as, but not limited to, smoke, dust, noxious fumes, glare and electrical radiation which would compromise the safety of aircraft by interfering with visability, operation of electrical equipment or any

other condition necessary for safe flight.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.351.

IC 8-21-9-21
Airport fund
Sec. 21. A special and distinct revolving fund is hereby created, to be known as the "Airport Fund." Expenditures from the fund shall be made only for the acquisition of land including lands under water and riparian rights, or options for the purchase of such land for an airport or airport facility site, and incidental expenses incurred in connection with such acquisition, for the preparation of plans and specifications for any part or all of the airport or airport facility, for studies in connection with the airport or airport facility, and for administrative expenses of the department. The fund shall be held in the name of the department, shall be administered by the department, and all expenditures therefrom shall be made by the department, subject, however, to the approval by the governor, the state budget agency, and the state budget committee of all expenditures of moneys advanced to the fund by the State of Indiana. Requests for such approval shall be made in such form as shall be prescribed by the budget agency, but expenditures for acquisition of land including lands under water and riparian rights, or options for the purchase of such land, shall be specifically requested and approved as to the land to be acquired and the amount to be expended. No transfers from said fund to any other fund of the state shall be made except pursuant to legislative action.
Upon the sale of airport revenue bonds for any airport facility or airport facilities, the funds expended from the "Airport Fund" in connection with the development of such airport facility or airport facilities and any obligation or expense incurred by the department for surveys, preparation of plans and specifications, and other engineering or other services in connection with development of such project shall be reimbursed to the "Airport Fund" from the proceeds of such bonds.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.352.

IC 8-21-9-22
Revenue bonds
Sec. 22. Airport revenue bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision, but such bonds shall be payable solely from the funds pledged for their payment as authorized under this chapter, unless such bonds are refunded by refunding bonds, issued under this chapter, which refunding bonds shall be payable solely from funds pledged for their payment as authorized herein. All such revenue bonds shall contain on the face thereof a statement to the effect that the bonds, as to both principal

and interest, are not an obligation of the State of Indiana, or of any political subdivision thereof, but are payable solely from revenues pledged for their payment. All expenses incurred in carrying out this chapter shall be payable solely from funds provided under the authority of this chapter, and nothing in this chapter contained shall be construed to authorize the department to incur indebtedness or liability on behalf of or payable by the state or any political subdivision thereof.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.353.

IC 8-21-9-23
Issuance of revenue bonds
Sec. 23. (a) The department may, subject to IC 8-9.5-5-8(6) (repealed), provide for the issuance of airport revenue bonds of the state for the purpose of paying all or any part of the cost of an airport facility or airport facilities. The principal of and the interest on the bonds shall be payable solely from the revenues specifically pledged to the payment as authorized by section 27 of this chapter.
(b) The bonds of each issue shall be dated, shall bear interest at such rate or rates, and shall mature at such time or times not exceeding fifty (50) years from the date thereof, all as may be determined by the department, and may be made redeemable before maturity, at the option of the department, at a price or prices and under terms and conditions as may be fixed by the commissioner in an executive order providing for the issue.
(c) The department shall determine the form of the bonds, including attached interest coupons, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest which may be at any bank or trust company within or without the state. The bonds shall be signed in the name of the department by the commissioner and the official seal of the department shall be affixed thereto. Any coupons attached thereto shall bear the facsimile signature of the commissioner of the department. If the commissioner whose signature or facsimile of whose signature shall appear on any bonds or coupons shall cease to be the commissioner before the delivery of such bonds, such signature or such facsimile shall, nevertheless, be valid and sufficient for all purposes as if the commissioner had remained in office until delivery.
(d) All bonds issued under this chapter have all the qualities and incidents of negotiable instruments under the law of Indiana.
(e) The bonds may be issued in coupon or in registered form, or both, as the department may determine. Provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.
(f) The bonds shall be sold at public sale in accordance with the provisions of IC 21-32-3.
(g) The department may issue bonds in connection with a

self-liquidating airport facility or airport facilities without regard to maximum interest rate limitation in this chapter or any other law and sell the bonds either at public or private sale as the department may determine. The provisions of IC 21-32-3 shall not be applicable to such sale.
(h) "Self-liquidating airport facility or airport facilities" means an airport facility or airport facilities for which a lease or leases have been executed providing for payment of rental in an amount at least sufficient to pay the interest and principal of the bonds to be issued to finance the cost of the airport facility or airport facilities and providing for the payment of the lessee or lessees of all costs of maintenance, repair, and insurance of the airport facility or airport facilities.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.354; P.L.18-1990, SEC.159; P.L.2-2007, SEC.137; P.L.1-2009, SEC.73.

IC 8-21-9-24
Proceeds of revenue bonds; interim receipts or temporary bonds; placement of lost or destroyed bonds
Sec. 24. The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the airport facility or airport facilities for which the bonds have been issued, and shall be disbursed in the manner and under the restrictions, if any, as may be provided in the resolution authorizing the issuance of the bonds or in a trust agreement securing the issue. If the proceeds of the bonds of any issue, by error of estimates or otherwise, are less than the cost, additional bonds may in like manner be issued, subject to IC 8-9.5-5-8(6) (repealed), to provide the amount of the deficit, and, unless otherwise provided in the commissioner's executive order authorizing the issuance of the bonds or in the trust agreement securing the issue, are deemed to be of the same issue and entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue shall exceed the cost of the airport facility or airport facilities for which the bonds have been issued, the surplus shall be deposited to the credit of the sinking fund for the bonds. Prior to the preparation of definitive bonds, the department may, subject to IC 8-9.5-5-8(6) (repealed), issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery. The department may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.355; P.L.18-1990, SEC.160; P.L.1-2009, SEC.74.

IC 8-21-9-25
Refunding bonds
Sec. 25. The commissioner may, subject to IC 8-9.5-5-8(6) (repealed), provide for the issuance of airport revenue refunding

bonds of the state payable solely from revenues for the purpose of refunding any bonds then outstanding which have been issued under this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the department, for the additional purpose of constructing improvements, extensions, or enlargements of the airport facility or airport facilities in connection with which the bonds to be refunded have been issued. The issuance of the bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties, and obligations of the authority in respect of the same shall be governed by this chapter insofar as this chapter is applicable.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.356; P.L.18-1990, SEC.161; P.L.1-2009, SEC.75.

IC 8-21-9-26
Trust agreement to secure bonds
Sec. 26. (a) In the discretion of the department, any bonds issued under the provisions of this chapter may be secured by a trust agreement between the department and a corporate trustee, which may be any trust company or bank having the powers of a trust company within the state.
(b) An executive order issued by the commissioner providing for the issuance of bonds for any airport facility or airport facilities, and any trust agreement pursuant to which such bonds are issued, may pledge or assign:
(1) all or any portion of the revenues received or to be received by the department from an airport facility or airport facilities except the part as may be necessary to pay the cost of the operation, maintenance, and repair of the airport facility or airport facilities to the extent airport facility or airport facilities and to provide reserves therefor and depreciation reserves if and to the extent required by any bond resolution adopted or trust agreement executed by the department; and
(2) the net revenues of the department from other airport facilities to the extent the net revenues are not otherwise pledged or assigned.
The department shall not convey or mortgage any airport, airport facility or any part thereof.
(c) In authorizing the issuance of bonds for any particular airport facility or airport facilities undertaken in connection with the development of an airport, the department may limit the amount of bonds that may be issued as a first lien and charge against the revenues pledged to the payment of the bonds. The department may authorize the issuance from time to time of additional bonds secured by the same lien to provide funds for the completion of the airport facility or airport facilities on account of which the original bonds were issued, or to provide funds to pay the cost of additional airport facilities undertaken in connection with the development of the airport, or for both purposes. The additional bonds shall be issued on

terms and conditions as provided in the resolution authorizing the issuance of the bonds or in the trust agreement or a supplemental agreement and may be secured equally and ratably without preference, priority, or distinction with the original issue of bonds or may be made junior.
(d) Any pledge or assignment made by the department is valid and binding from the time that the pledge or assignment is made, and the revenues pledged and received by the department shall immediately be subject to the lien of the pledge or assignment without physical delivery or further act. The lien of the pledge or assignment is valid and binding against all parties having claims of any kind in tort, contract or otherwise against the department whether or not the parties have notice.
(e) Neither the resolution nor any trust agreement by which a pledge is created or assignment made need be filed or recorded except in the records of the department. A trust agreement or resolution providing for the issuance of bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the department in relation to the acquisition of property and the construction, improvements, maintenance, repair, operation, and insurance of the airport facility or airport facilities in connection with which such bonds shall have been authorized, the rates of fees, tolls, rentals, or other charges to be collected for the use of the airport facility or airport facilities, and the custody, safeguarding, and application of all money and provisions for the employment of consulting engineers in connection with the construction or operation of such airport facility or airport facilities.
(f) It is lawful for any bank or trust company incorporated under the laws of the state that may act as depository of the proceeds of bonds or other funds of the department to furnish indemnifying bonds or to pledge securities as required by the department. A trust agreement may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of private corporations. In addition, a trust agreement may contain other provisions as the department may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of a trust agreement may be treated as a part of the cost of the operation of the airport facility or airport facilities.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.357; P.L.18-1990, SEC.162.

IC 8-21-9-27
Rights of bondholders
Sec. 27. Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein givel

may be restricted by the authmrizing resolution or trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement, or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be performed by the department or by any officer thereof, including the fixing, charging and collecting of fees, tolls, rentals or other charges for the use of the airport or airport facility or airport facilities.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.358.

IC 8-21-9-28
Revenue bonds to constitute legal investments for various institutions and fiduciaries
Sec. 28. Revenue bonds issued by the department under the provisions of this chapter shall constitute legal investments for any private trust funds, and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, mortgage guaranty companies, small loan companies and industrial loan and investment companies, and any other financial institutions organized under the laws of the state of Indiana. Such bonds are hereby made securities in which all public officers and public agencies of the state and its political subdivisions may legally and properly invest funds and such bonds may be properly and legally deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.359; P.L.42-1993, SEC.9.

IC 8-21-9-29
Fixing and collecting fees, tolls, rentals, and other charges
Sec. 29. The department may fix, review, revise, charge and collect fees, tolls, rentals and other charges for the use of the airport, airport facility, airport facilities and lands under the jurisdiction or control of the authority or services rendered by the department, and contract with any person, partnership, association, limited liability company, or corporation desiring the use of any airport facility or airport facilities and appurtenances for any proper purpose, and fix the terms, conditions, rentals, and rates of charges for such use. Such fees, tolls, rentals and other charges shall be reasonably related to the cost of operation, maintenance and repair of the particular airport facility or airport facilities for which the fees, tolls, rentals and other charges are fixed, including a proper allocation of the administrative expenses of the department and in case revenue bonds are issued to

finance such airport facility or airport facilities, the fees, tolls, rentals and other charges relating to that airport facility or airport facilities shall be established in an amount sufficient to pay the interest on and principal of the bonds in accordance with their terms, and also sufficient to establish and maintain reserves created for all such purposes and for depreciation purposes. The fixing and collection of such fees, tolls, rentals and other charges and the expenditure of the revenues derived therefrom shall not be subject to the supervision or regulation by any other officer, commission, board, bureau or agency of the state. After such bonds have been duly paid and discharged and all obligations under any trust agreement securing the same have been performed or satisfied, any remaining surplus net revenues and all surplus net revenues thereafter derived from the operation of such airport or airports shall be paid into a sinking fund to be created by the department and used only for the purpose of improving and maintaining airport facilities under the jurisdiction of the department.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.360; P.L.8-1993, SEC.149.

IC 8-21-9-30
Deposit of funds
Sec. 30. All money received from any facility, pursuant to the authority of this chapter, whether as proceeds from the sale of bonds, from revenues, or otherwise, shall be held and accounted for by the department separate and apart from any other money of the department and shall be deemed to be trust funds to be held and applied solely and exclusively for the benefit of that facility as provided in this chapter, but prior to the time when needed for use by that facility may be invested by the department to the extent and in the manner provided by IC 5-13, insofar as applicable. Such funds shall be kept in depositories designated as depositories for funds of the state as selected by the department, in the manner provided by the governing statutes insofar as applicable. The resolution authorizing the issuance of bonds or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which money shall be entrusted, shall act as trustees of such money and shall hold and apply the same for the purposes of this chapter, subject to the provisions of this chapter and of the authorizing resolution or trust agreement.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.361; P.L.19-1987, SEC.25; P.L.3-1990, SEC.33.

IC 8-21-9-31
Tax exemptions; tax assessments
Sec. 31. (a) The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of an airport facility or airport facilities by the department will constitute the performance of essential governmental

functions, the department shall not be required to pay any taxes or assessments upon any airport facility or airport facilities or any property acquired or used by the department under the provisions of this chapter, or upon the income therefrom, and the bonds issued under the provisions of this chapter, the interest thereon, the proceeds received by a holder from the sale of such bonds to the extent of the holder's cost of acquisition, or proceeds received upon redemption prior to maturity or proceeds received at maturity, and the receipt of such interest and proceeds shall be exempt from taxation in the state of Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(b) All properties both real and personal owned and operated by the department or leased by the department for proprietary purposes shall be assessed and added to the local tax rolls as any other private property. Such proprietary operations, under control of either the authority or a lessee of the department, shall be subject to Indiana adjusted gross income and sales tax laws.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.362; P.L.21-1990, SEC.41; P.L.254-1997(ss), SEC.15; P.L.192-2002(ss), SEC.145.

IC 8-21-9-32
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-33
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-34
Regional plan commissions; membership; powers and duties
Sec. 34. (a) In the event that there is in existence or is later created a regional plan commission having jurisdiction over any portion of the airport site purchased or otherwise controlled by the department:
(1) a representative appointed by the commissioner of the department shall become a voting member of the regional plan commission with all rights and privileges of regular membership, except that the department member shall be permitted to claim no compensation or reimbursement for personal expenses or per diem from the regional plan commission; and
(2) upon appointment of a department representative to the regional plan commission, all requests or proposals for zoning amendments, subdivision plats, conditional use permits, exceptions, or variances from any zoning ordinance as well as for the development of public facilities including requests and proposals for airports, parks, thoroughfares, hospitals, and schools within the zone or zones provided for in section 21 of this chapter shall be forwarded to the regional plan commission

by the appropriate public body for review and comment.
(b) The regional plan commission shall review proposals described in subsection (a)(2) and give consideration to aircraft safety, public safety, and regional plans relating to the aircraft vicinity. If the regional plan commission does not return its comments to the appropriate public body within thirty (30) days, the public body may proceed on the basis that the regional plan commission concurs with the proposals. Comment made by the regional plan commission shall be considered to be of an advisory nature only.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1980, P.L.74, SEC.363; P.L.3-1989, SEC.70; P.L.18-1990, SEC.163.

IC 8-21-9-35
Conflicts of interest; void contracts; offense
Sec. 35. A member, agent, or employee of the department who knowingly is interested in any contract with the department or in the sale of any property, either real or personal, to the department commits a Class A misdemeanor. All such contracts are void. This section does not apply to contracts for purchases of property, real or personal, between the department and other departments, municipalities, or subdivisions of state government.
(Formerly: Acts 1971, P.L.105, SEC.2.) As amended by Acts 1978, P.L.2, SEC.865; Acts 1980, P.L.74, SEC.364.

IC 8-21-9-36
Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)

IC 8-21-9-37
Powers and duties of department; application to chapter
Sec. 37. The powers, duties, and functions of the department under IC 8-21-1 shall not apply to the operation of any airport created under the authority of this chapter. However, statewide regulatory powers of the department shall appertain thereto in aviation communications, air safety, or enforcement of IC 8-21-10, the high structure safety law.
(Formerly: Acts 1971, P.L.105, SEC.2; Acts 1973, P.L.73, SEC.2.) As amended by Acts 1980, P.L.74, SEC.365; P.L.3-1990, SEC.34.



CHAPTER 10. REGULATION OF TALL STRUCTURES

IC 8-21-10-2
Definitions
Sec. 2. As used in this chapter:
"Department" refers to the Indiana department of transportation.
"Noise sensitive purpose" means the use of a building or structure as a residence, school, church, child care facility, medical facility, retirement home, or nursing home.
"Permit" means a permit issued by the department under this chapter.
"Person" means any individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or body politic, including any trustee, receiver, assignee, or other similar representative.
"Public-use airport" means any area, site, or location, either on land, water, or upon any building, which is specifically adapted and maintained for the landing and taking off of aircraft, and utilized or to be utilized in the interest of the public for such purposes. The term does not include:
(1) any private use airport or landing field; or
(2) any military airport solely occupied by any federal branch of government using that airport for military air purposes.
"Structure" means any object constructed or installed by man including, but not limited to, cranes, buildings, towers, smokestacks, electronic transmission or receiving towers, buildings used for a noise sensitive purpose, and antennae and overhead transmission lines.
As added by P.L.117-1983, SEC.1. Amended by P.L.18-1990, SEC.164; P.L.8-1993, SEC.150; P.L.96-1998, SEC.1; P.L.54-2002, SEC.1.

IC 8-21-10-3
Permit requirements
Sec. 3. (a) Unless a permit has been issued by the department, a person may not erect, alter, or add to the height of any structure

which falls within any one (1) of the following categories:
(1) Any construction or alteration of more than two hundred (200) feet above ground level at its site.
(2) Any construction or alteration of greater height than an imaginary surface extending outward and upward at one (1) of the following slopes:
(A) One hundred (100) to one (1) for a horizontal distance of twenty thousand (20,000) feet from the nearest point of the nearest runway of any public-use airport with at least one (1) runway more than three thousand two hundred (3, 200) feet in actual length, excluding heliports.
(B) Fifty (50) to one (1) for a horizontal distance of ten thousand (10,000) feet from the nearest point of the nearest runway of any public-use airport with its longest runway no more than three thousand two hundred (3, 200) feet in actual length, excluding heliports.
(C) Twenty-five (25) to one (1) for a horizontal distance of five thousand (5,000) feet from the nearest point of the nearest landing and takeoff area of any public-use heliport.
(3) Any construction or alteration of traverse ways used, or to be used, for the passage of mobile objects if the standards set forth under subdivisions (1) and (2) would be exceeded, but only after the heights of these traverse ways are increased by:
(A) Seventeen (17) feet for an interstate highway where overcrossings are designed for a minimum of seventeen (17) feet vertical distance.
(B) Fifteen (15) feet for any other public roadway.
(C) Ten (10) feet or the height of the highest mobile object that would normally traverse the road, whichever is greater, for a private road.
(D) Twenty-three (23) feet for a railroad.
(E) For a waterway or any other traversed way not previously mentioned, an amount equal to the height of the highest mobile object that would normally traverse it.
(b) Unless:
(1) a permit for construction in a noise sensitive area has been approved by the department;
(2) the holder of a permit for construction in a noise sensitive area has filed a copy of the permit for construction in a noise sensitive area with the county recorder of the county in which the structure is located, as provided in subsection (d); and
(3) a certified copy of the recorded permit for construction in a noise sensitive area, with the recording data from the county recorder on the copy of the permit, has been received by the department;
a person may not erect a building used for a noise sensitive purpose within an area lying one thousand five hundred (1,500) feet on either side of the centerline and the extended centerline of a runway for a distance of one (1) nautical mile from the boundaries of any public use airport. (c) A person applying for a permit under subsection (a) must provide notice, at the time of the filing of the application for a permit, to the owner of a public use airport located within a five (5) nautical mile radius surrounding the structure, regardless of county lines, if the structure that is the subject of the permit is:
(1) a new structure; or
(2) an existing structure to which additional height is added.
(d) A person applying for a permit for construction in a noise sensitive area under subsection (b) must provide notice, at the time of the filing of the application for a permit, to the owner of a public use airport if the public use airport is located within a distance of one (1) nautical mile from the boundary of the property that contains the building used for a noise sensitive purpose.
(e) Notice under subsections (c) and (d) must be sent by certified or registered mail, with return receipt requested, and must include the:
(1) name, telephone number, and a contact person for the:
(A) applicant;
(B) department; and
(C) plan commission that has jurisdiction over the site of the structure;
(2) location of the structure, including a legal description;
(3) height of the structure; and
(4) Federal Aviation Administration aeronautical study number assigned to the application, if applicable to the type of permit for which notice is required.
(f) The applicant for a permit under subsection (b) shall record each permit issued by the department in the office of the county recorder for the county where the structure is located, not later than five (5) business days after the department issues the permit. If a structure is located in more than one (1) county, the county that contains the majority of the structure is the county in which the permit must be filed.
(g) A permit issued under subsection (b) is valid only after the department receives a certified copy of the recorded permit with the recording data from the county recorder of the county in which the structure is located.
(h) A permit issued under subsection (b) must contain the following statement:
"The permittee acknowledges for itself, its heirs, its successors, and its assigns, that the real estate described in this permit experiences or may experience significant levels of aircraft operations, and that the permittee is erecting a building designed for noise sensitive use upon the real estate, with the full knowledge and acceptance of the aircraft operations as well as any effects resulting from the aircraft operations.".
(i) An applicant for a permit under subsection (a) must provide written evidence to the department that the structure being constructed does not violate section 7 of this chapter with regard to an existing public use airport, if a public use airport is located within

a five (5) nautical mile radius surrounding the structure that is the subject of the permit.
(j) Unless a denial of permit is issued by the department, a Determination of No Hazard to Air Navigation from the Federal Aviation Administration is a permit under this section, and a separate permit will not be issued by the department.
As added by P.L.117-1983, SEC.1. Amended by P.L.54-2002, SEC.2.

IC 8-21-10-3.1
Written authorization for installation or modification of structure within surface of public use airport; removal of structure
Sec. 3.1. (a) As used in this section, "structure" does not mean a tower that is principally used for the attachment of radio communications transmission or reception equipment if the tower and its location:
(1) comply with all Federal Aviation Administration regulations;
(2) comply with section 3 of this chapter; and
(3) are approved by the local zoning board.
(b) As used in this section, "surface" means an airport's primary or approach imaginary surface established by section 8 of this chapter.
(c) Before a person may:
(1) erect;
(2) install; or
(3) modify to add to the height of;
a structure within the surface of a public use airport, the person must obtain a written authorization from the public use airport owner or operator.
(d) The written authorization may contain terms and conditions to ensure aviation safety that are considered necessary by the owner or operator of the public use airport.
(e) A person who obtains written authorization shall strictly comply with any terms and conditions required by the written authorization.
(f) The public use airport owner or operator may require the immediate removal of a structure from a surface if:
(1) the person who obtains written authorization under subsection (c) violates any part of the written authorization; or
(2) the person erecting, installing, or modifying the structure fails to obtain written authorization under subsection (c) from the owner or operator of the public use airport.
(g) Removal of a structure for violation of this section may be immediate and does not require a hearing or notification of the department. The public use airport owner or operator may enlist the aid of law enforcement officers in effecting the removal of the structure.
As added by P.L.96-1998, SEC.2.

IC 8-21-10-4 Permit application; forms
Sec. 4. Application for a permit shall be made on forms prescribed and furnished by the department or by filing a copy of the Federal Aviation Administration's Form 7460-1, Notice of Proposed Construction or Alteration, with the department.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-5
Failure to file permit application; order to show cause
Sec. 5. In any instance where the department learns or has reasonable grounds to believe that any person is erecting or adding to a structure that would be subject to this chapter, but concerning which no application for a permit has been filed, the department may on its own motion issue an order to such person to appear before the department and show cause why an application for a permit to erect or add to the structure need not be obtained. A date for a hearing on the order shall be set out in such order.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-6
Investigation of permit application
Sec. 6. (a) Upon receiving an application for a permit, the department shall make such investigation as may be necessary to properly process the application under this chapter. The investigation shall be conducted so as to determine, in the opinion of the department, if the proposed structure erected in the proposed location would have a substantial adverse effect upon the safe and efficient use of the navigable airspace and would be a hazard to air navigation if constructed. The department may take into consideration findings and recommendations of other governmental agencies or interested persons concerning the proposed structure; however, such findings or recommendations are not binding on the department. Further, the requirements of this chapter do not supersede any other law.
(b) The department must consider an application for a permit for a period of sixty (60) days before making a final determination on the permit if:
(1) a public use airport is located within a five (5) nautical mile radius surrounding the structure, regardless of county lines; and
(2) the structure that is the subject of the permit is:
(A) a new structure; or
(B) an existing structure to which additional height is added.
As added by P.L.117-1983, SEC.1. Amended by P.L.54-2002, SEC.3; P.L.42-2011, SEC.21.

IC 8-21-10-7
Obstruction standards
Sec. 7. (a) This section applies to:
(1) an existing public use airport; and
(2) a public use heliport.
(b) If any of the obstruction standards set forth in this subsection

are exceeded, the proposed structure is presumed to have a substantial adverse effect upon the safe and efficient use of the navigable airspace and would be a hazard to air navigation if constructed. Except as provided in section 9 of this chapter, the department shall not issue a permit for any proposed structure that would exceed any of the following obstruction standards:
(1) A height that is five hundred (500) feet above ground level at the site of the object anywhere in the state.
(2) A height that is two hundred (200) feet above ground level or above the established airport elevation, whichever is higher, within three (3) nautical miles of the established reference point of a public-use airport, excluding heliports, and that height increases in the proportion of one hundred (100) feet for each additional nautical mile of distance from the airport up to a maximum of five hundred (500) feet.
(3) A height within a terminal obstacle clearance area, including an initial approach segment, a departure area, and a circling approach area, as defined by federal law and regulations, which would result in the vertical distance between any point on the object and an established minimum instrument flight altitude within that area or segment to be less than the required obstacle clearance.
(4) A height within an enroute obstacle clearance area, as defined by federal law and regulations, including turn and termination areas of a federal airway or approved off-airway route that would increase the minimum obstacle clearance altitude.
(5) The surface of a takeoff and landing area of a public-use airport or heliport or any imaginary surface as established under section 8 of this chapter. However, no part of the takeoff or landing area itself will be considered to be an obstruction.
(c) Except for traverse ways on or near an airport with an operative ground traffic control service, furnished by an air traffic control tower or by the airport management and coordinated with the air traffic control service, the standards set forth above in subsection (b) apply to traverse ways used or to be used for the passage of mobile objects only after the heights of these traverse ways are increased by the following:
(1) Seventeen (17) feet for an interstate highway where overcrossings are designed for a minimum of seventeen (17) feet vertical distance.
(2) Fifteen (15) feet for any other public roadway.
(3) Ten (10) feet or the height of the highest mobile object that would normally traverse the road, whichever is greater, for a private road.
(4) Twenty-three (23) feet for a railroad.
(5) For a waterway or any other traverse way not covered by subdivisions (1) through (4), an amount equal to the height of the highest mobile object that would normally traverse it.
As added by P.L.117-1983, SEC.1. Amended by P.L.54-2002, SEC.4.
IC 8-21-10-8
Airport and heliport imaginary surfaces
Sec. 8. (a) The following airport imaginary surfaces are established with relation to any public-use airport and to each runway:
(1) Horizontal surface: a horizontal plane one hundred fifty (150) feet above the established airport elevation, the perimeter of which is constructed by swinging arcs of specified radii from the center of each end of the primary surface of each runway of each airport and connecting the adjacent arcs by lines tangent to those arcs. The radii of each arc is five thousand (5,000) feet for all runways designated as utility or visual, and ten thousand (10,000) feet for all other runways.
(2) Conical surface: a surface extending outward and upward from the periphery of the horizontal surface at a slope of twenty (20) to one (1) for a horizontal distance of four thousand (4,000) feet.
(3) Primary surface: a surface longitudinally centered on a runway. When the runway has a specially prepared hard surface, the primary surface extends two hundred (200) feet beyond each end of the runway, but when the runway has no specially prepared hard surface, the primary surface ends at each end of that runway. The width of a primary surface is the following:
(A) Two hundred fifty (250) feet for utility runways having only visual approaches.
(B) Five hundred (500) feet for utility runways having nonprecision instrument approaches.
(C) For other than utility runways, the width is the following:
(i) Five hundred (500) feet for visual runways having only visual approaches.
(ii) Five hundred (500) feet for nonprecision instrument runways having visibility minimums greater than three-fourths (3/4) of a statute mile.
(iii) One thousand (1,000) feet for a nonprecision instrument runway, having a nonprecision instrument approach with visibility minimums as low as three-fourths (3/4) of a statute mile, and for precision instrument runways.
(4) Approach surface: a surface longitudinally centered on the extended runway centerline and extending outward and upward from each end of the primary surface. An approach surface is applied to each end of each runway based upon the type of approach available or planned for that runway end. The following also applies to the approach surface:
(A) The inner edge of the approach surface is the same width as the primary surface and it expands uniformly to a width of the following:
(i) One thousand two hundred fifty (1,250) feet for that end of a utility runway with only visual approaches. (ii) One thousand five hundred (1,500) feet for that end of a runway other than a utility runway with only visual approaches.
(iii) Two thousand (2,000) feet for that end of a utility runway with a nonprecision instrument approach.
(iv) Three thousand five hundred (3,500) feet for that end of a nonprecision instrument runway other than utility, having visibility minimums greater than three-fourths (3/4) of a statute mile.
(v) Four thousand (4,000) feet for that end of a nonprecision instrument runway, other than utility, having a nonprecision instrument approach with visibility minimums as low as three-fourths (3/4) of a statute mile.
(vi) Sixteen thousand (16,000) feet for precision instrument runways.
(B) The approach surface extends for a horizontal distance of the following:
(i) Five thousand (5,000) feet at a slope of twenty (20) to one (1) for all utility and visual runways.
(ii) Ten thousand (10,000) feet at a slope of thirty-four (34) to one (1) for all nonprecision instrument runways other than utility.
(iii) Ten thousand (10,000) feet at a slope of fifty (50) to one (1) with an additional forty thousand (40,000) feet at a slope of forty (40) to one (1) for all precision instrument runways.
(5) Transitional surfaces: these surfaces extend outward and upward at right angles to the runway centerline and the runway centerline extended at a slope of seven (7) to one (1) from the sides of the primary surface and from the sides of the approach surfaces. Transitional surfaces for those portions of the precision approach surface which project through and beyond the limits of the conical surface, extend a distance of five thousand (5,000) feet measured horizontally from the edge of the approach surface and at right angles to the runway centerline.
(b) As used in subsection (a) in establishing airport imaginary surfaces:
"Nonprecision instrument runway" means a runway having an existing instrument approach procedure utilizing air navigation facilities with only horizontal guidance, or area type navigation equipment, for which a straight-in nonprecision instrument approach procedure has been approved, or planned, and for which no precision approach facilities are planned, or indicated on a Federal Aviation Administration planning document.
"Precision instrument runway" means a runway having an existing instrument approach procedure utilizing an instrument landing system (ILS), microwave landing system (MLS), or a precision approach radar (PAR). It also means a runway for which a precision approach system is planned and is so indicated by a Federal Aviation Administration approved airport layout plan or other planning

document.
"Utility runway" means a runway that is constructed for and intended to be used by propeller driven aircraft of twelve thousand five hundred (12,500) pounds maximum gross weight or less.
"Visual runway" means a runway intended solely for the operation of aircraft using visual approach procedures, with no straight-in instrument approach procedure and no instrument designation indicated on a Federal Aviation Administration approved airport layout plan or any other planning document.
(c) The following heliport imaginary surfaces are established with relation to any public-use heliport:
(1) Heliport primary surface: the area of the primary surface coincides in size and shape with the designated takeoff and landing area of a heliport. This surface is a horizontal plane at the elevation of the established heliport elevation.
(2) Heliport approach surface: the approach surface begins at each end of the heliport primary surface with the same width as the primary surface, and extends outward and upward for a horizontal distance of four thousand (4,000) feet where its width is five hundred (500) feet. The slope of the approach surface is eight (8) to one (1) for civil heliports.
(3) Heliport transitional surfaces: these surfaces extend outward and upward from the lateral boundaries of the heliport primary surface and from the approach surfaces at a slope of two (2) to one (1) for a distance of two hundred fifty (250) feet measured horizontally from the centerline of the primary and approach surfaces.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-9
Waiver of strict compliance with obstruction standards
Sec. 9. The department may, in its discretion, waive strict compliance with the standards set forth in section 7 of this chapter based upon a clear and compelling showing by the applicant for a permit that:
(1) the proposed structure would be between five hundred (500) and one thousand (1,000) feet above ground level at its site and would not be located within two (2) statute miles of an interstate or major arterial highway, a major waterway, or a visual omni range (VOR) radial that supports a significant volume of visual flight rules (VFR) traffic;
(2) the proposed structure would be between five hundred (500) and one thousand (1,000) feet above ground level at its site and would not be located within two (2) statute miles of the centerline of any regularly used visual flight rules (VFR) transition route between an airport and any radio navigation aid or any other airport;
(3) the proposed structure would be located in an approved antenna farm or would be shielded by another structure; or
(4) the proposed structure would not affect a planned or existing

primary instrument approach to a runway at an existing or proposed public-use airport, and would not have a significant effect on visual flight rule (VFR) operations.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-10
Permits; specification of obstruction markings, lighting, and other identification
Sec. 10. Every permit granted by the department shall specify what, if any, obstruction markers, markings, lighting, or other identification shall be installed on or in the vicinity of the structure as a condition to receiving the permit. Any visual identification characteristics or lighting required by the department shall conform as much as practicable with the federal obstruction marking and lighting guidelines and standards.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-11
Determination not to issue permit; notification of applicant; hearing
Sec. 11. (a) If the department determines that a permit should not be issued under this chapter, the department shall notify the applicant in writing of its determination. The notification may be served by delivering it personally to the applicant or by sending it by certified mail to the applicant at the address specified in the application.
(b) The determination shall become final fifteen (15) days after notification is served unless the applicant, within such fifteen (15) day period, requests in writing that a hearing be held before the department with reference to the application. All such hearings shall be open to the public and shall be conducted under IC 4-21.5-3. At the hearing, the applicant has the burden to show cause why the department should have granted the permit to erect the proposed structure. Any interested person may appear and be heard either in person or by counsel at such hearings and may present such evidence and testimony as may be pertinent.
As added by P.L.117-1983, SEC.1. Amended by P.L.7-1987, SEC.14.

IC 8-21-10-12
Actions to prevent, restrain, correct, or abate violations
Sec. 12. In addition to any other remedy provided by law, the department may institute in any court of general jurisdiction, an action to prevent, restrain, correct, or abate any violation of this chapter or of any rules or orders the department issued or ordered under this chapter. The court may grant such relief, by way of injunction, which may be mandatory, or otherwise, as may be necessary under this chapter and the applicable rules or orders of the department issued under this chapter.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-13 Application of chapter to existing structures
Sec. 13. This chapter does not apply to any structure that existed on April 1, 1957. Any permit that was issued by the department under IC 8-21-7 (before its repeal on September 1, 1983) shall be treated after August 31, 1983, as though it had been issued under this chapter.
As added by P.L.117-1983, SEC.1. Amended by P.L.3-1990, SEC.35.

IC 8-21-10-14
Application of chapter to existing structures
Sec. 14. Except for the requirements of section 3.1 of this chapter, this chapter does not apply in respect to the location, relocation, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any existing structures, except radio and television towers.
As added by P.L.117-1983, SEC.1. Amended by P.L.96-1998, SEC.3.

IC 8-21-10-15
Violations; offense
Sec. 15. A person who violates or fails to comply with this chapter commits a Class A infraction. Each day that such a violation or failure continues constitutes a separate offense.
As added by P.L.117-1983, SEC.1.



CHAPTER 11. AIRPORT DEVELOPMENT PROGRAM

IC 8-21-11-2
"Grant fund" defined
Sec. 2. As used in this chapter, "grant fund" refers to the airport development grant fund.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-3
"Loan fund" defined
Sec. 3. As used in this chapter, "loan fund" refers to the airport development revolving loan fund.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-4
Grant fund; revolving loan fund; administration
Sec. 4. (a) The airport development grant fund and the airport development revolving loan fund are established for the purposes of this chapter. The department shall administer the two (2) funds.
(b) The department shall pay the expenses of administering the funds.
(c) The treasurer of state shall invest the money in each fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund that earns the interest.
(d) Money in a fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-5
Program to foster airport development; components; rules
Sec. 5. (a) The department shall adopt rules under IC 4-22-2 to establish a program to foster airport development in Indiana with special emphasis on improvement of airports as an economic development tool. The program must include the following components:
(1) State grants to airports from the grant fund to match federal Aviation Trust Fund grants.
(2) State grants to airports from the grant fund for airport development projects for which federal grants are not available.
(3) Loans to airports from the loan fund for airport development projects. (b) The rules must establish the following for both grants and loans:
(1) Standards of eligibility.
(2) The maximum amount of money for which any one (1) airport or airport development project is eligible.
(3) Application procedures.
(4) The local matching funds that are required.
(5) Other provisions to administer the grant and loan programs.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-6
Eligibility for grant or loan
Sec. 6. The following may apply to the department for a grant or a loan for an airport development project:
(1) An eligible entity that has established a board of aviation commissioners under IC 8-22-2.
(2) An airport authority established under IC 8-22-3.
(3) A public airport established under IC 21-31-7.
(4) Any airport that is eligible for an exemption under IC 6-1.1-10-15.
As added by P.L.34-1990, SEC.2. Amended by P.L.114-1995, SEC.1; P.L.2-2007, SEC.138.

IC 8-21-11-7
Allocation of grant funds
Sec. 7. (a) The department shall determine the allocation of grant funds among eligible applicants. However, the total amount of grants under this chapter may not exceed the balance in the grant fund.
(b) The budget agency shall certify to the department, the auditor of state, and the treasurer of state that funds are available for a specific grant under subsection (a). Upon receipt of the certification from the budget agency, the funds shall be transmitted to the grant recipient.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-8
Allocation of loan funds; maximum amount
Sec. 8. (a) The department shall determine the allocation of loan funds among eligible applicants. However, the total amount of loans under this chapter may not exceed the balance in the loan fund.
(b) An application for a loan must comply with the following:
(1) Be accompanied by a request for the loan in the form of a resolution adopted by the applicant's fiscal body in the case of an eligible entity or the applicant's governing board in the case of an airport authority.
(2) Be accompanied by a plan for repayment that is determined by the department to be an adequate plan.
(3) Meet all requirements for a grant from the fund, but not be the recipient of such a grant.
(4) Meet all requirements that the department establishes. As added by P.L.34-1990, SEC.2.

IC 8-21-11-9
Terms of loans
Sec. 9. The department shall determine the terms of each loan, which must include the following:
(1) The duration of the loan, which may not exceed twelve (12) years.
(2) The repayment schedule of the loan, which must provide that no payments are due during the first two (2) years of the loan.
(3) A variable rate of interest to be determined by the department and adjusted annually. The interest rate must be the greater of:
(A) five percent (5%); or
(B) two-thirds (2/3) of the interest rate for fifty-two (52) week United States Treasury bills on the anniversary date of the loan, but not to exceed ten percent (10%).
(4) The amount of the loan.
(5) Any other conditions specified by the department.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-10
Repayment of loans; source
Sec. 10. As set forth in IC 5-1-14, an applicant may use any source of revenue to repay a loan under this chapter. This section constitutes complete authority for an applicant to borrow from the loan fund.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-11
Default on loan repayments; withholding of state funds payable to recipient
Sec. 11. If a loan recipient fails to make any repayments of a loan, the auditor of state shall withhold the repayment amount from any other money payable by the state to the recipient. The amount withheld shall be transferred to the loan fund to the credit of the recipient.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-12
Deposit of repayments
Sec. 12. The department shall deposit repayments of principal and interest on loans in the loan fund to increase the amount that is available for new loans.
As added by P.L.34-1990, SEC.2.



CHAPTER 12. AIRPORT FINANCING

IC 8-21-12-2
"Airport" defined
Sec. 2. As used in this chapter, "airport" means a location on land or water or a building or other structure that is used for the landing and taking off of aircraft, and that also provides for the shelter, supply, or care of aircraft, or a place used for receiving or discharging passengers or cargo by air.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-3
"Authority" defined
Sec. 3. As used in this chapter, "authority" refers to the Indiana finance authority established under IC 4-4-11.
As added by P.L.28-1991, SEC.2. Amended by P.L.235-2005, SEC.119.

IC 8-21-12-4
"Aviation related property or facilities" defined
Sec. 4. (a) As used in this chapter, "aviation related property or facilities" means those properties or facilities that are utilized by a lessee, or a lessee's assigns, who provides services or accommodations:
(1) for scheduled or unscheduled air carriers and air taxis, and their passengers, air cargo operations, and related ground transportation facilities;
(2) for fixed based operations;
(3) for general aviation or military users; and
(4) as aviation maintenance and repair facilities.
(b) The term includes any property leased to the United States, or its agencies or instrumentalities, and any leased property identified as clear zones, aviation easements, or safety and transition areas, as defined by the Federal Aviation Administration.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-5
"District" defined
Sec. 5. As used in this chapter, "district" means an airport district

established under section 11(9) of this chapter.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-6
"Landing area" defined
Sec. 6. As used in this chapter, "landing area" is that part of an airport or landing field designated and used for the landing or taking off of aircraft.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-7
"Landing field" defined
Sec. 7. As used in this chapter, "landing field" means a location on land or water or a building or other structure that is used for the landing and taking off of aircraft, but that provides no other facilities or services.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-8
"Loan contract" defined
Sec. 8. As used in this chapter, "loan contract" means a debt instrument other than a revenue bond, such as a note.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-9
"Local entity" defined
Sec. 9. As used in this chapter, "local entity" means a county, city, town, or other municipal corporation (as defined in IC 36-1-2-10).
As added by P.L.28-1991, SEC.2.

IC 8-21-12-10
"Person" defined
Sec. 10. As used in this chapter, "person" means:
(1) an individual, partnership, firm, company, limited liability company, corporation, association, trust, or estate; or
(2) the legal representative or agent of the individual or entity described in subdivision (1).
As added by P.L.28-1991, SEC.2. Amended by P.L.8-1993, SEC.151.

IC 8-21-12-10.5
Applicability to the authority
Sec. 10.5. This chapter:
(1) applies to the authority only when acting for the purposes set forth in this chapter; and
(2) does not apply to the authority when acting under any other statute for any other purpose. As added by P.L.235-2005, SEC.120.

IC 8-21-12-11
Purpose
Sec. 11. The authority may do all acts necessary or reasonably incident to carrying out the purposes of this chapter, including the following:
(1) To protect a district and all property owned or managed by the authority and, to carry out this subdivision, to employ special police or hire guards.
(2) To incur indebtedness in the name of the authority in accordance with this chapter.
(3) To adopt administrative procedures, rules, and regulations, including emergency rules under IC 4-22-2-37.1.
(4) To:
(A) acquire real, personal, or mixed property by deed, purchase, lease, condemnation, or otherwise and dispose of it for use, in connection with, or for administrative purposes of the airport;
(B) receive gifts, donations, bequests, and public trusts and to agree to conditions and terms accompanying them and to bind the authority to carry them out;
(C) receive and administer federal or state aid; and
(D) erect buildings or structures that may be needed to administer and carry out this chapter.
(5) To determine matters of policy regarding internal organization and operating procedures not specifically provided for otherwise.
(6) To adopt a schedule of reasonable charges and to collect them from all users of facilities and services within the district.
(7) To purchase supplies, materials, equipment, and services to carry out the duties and functions of the authority, in accordance with procedures adopted by the authority.
(8) To employ personnel that are necessary to carry out the duties, functions, and powers of the authority.
(9) To:
(A) acquire, establish, construct, improve, equip, maintain, control, lease, and regulate airports, landing fields, and other air navigation facilities;
(B) acquire by lease (with or without the option to purchase) airports, landing fields, or navigation facilities, and any structures, equipment, or related improvements; and
(C) erect, install, construct, and maintain at the airport or airport's facilities for the servicing of aircraft and for the comfort and accommodation of air travelers and the public. The Indiana department of transportation must grant approval before land may be purchased or leased for the establishment of an airport or landing field and before an airport or landing field may be established and shall establish the boundaries of a district or districts from time to time.
(10) To fix and determine exclusively the uses to which the airport lands may be put. All uses must be necessary or desirable to the airport or the aviation industry and must be compatible with the uses of the surrounding lands as far as practicable.
(11) To employ or contract with an airport director, superintendents, managers, financial advisers, engineers, surveyors, bond counsel, disclosure counsel, and other attorneys, clerks, mechanics, laborers, and all employees the authority considers expedient, and to prescribe and assign the respective duties and authorities and to fix and regulate the compensation to be paid to the persons employed by the authority. Employees shall be selected irrespective of their political affiliations.
(12) To make all rules and regulations, consistent with laws regarding air commerce, for the management and control of airports, landing fields, air navigation facilities, and other property within a district or otherwise under the authority's control.
(13) To acquire by lease the use of an airport or landing field for aircraft pending the acquisition and improvement of an airport or landing field.
(14) To manage and operate airports, landing fields, and other air navigation facilities acquired or maintained by the authority; to lease all or part of an airport, landing field, or any buildings or other structures, and to fix, charge, and collect rentals, tolls, fees, and charges to be paid for the use of the whole or a part of the airports, landing fields, or other air navigation facilities by aircraft landing there and for the maintenance or servicing of the aircraft; to construct public recreational facilities that will not interfere with air operational facilities; to fix, charge, and collect fees for public admissions and privileges; and to make contracts for the operation and management of the airports, landing fields, and other air navigation facilities; and to provide for the use, management, and operation of the air navigation facilities through lessees, its own employees, or otherwise. Contracts or leases for the maintenance, operation, or use of the airport or any part of it may be made for a term not exceeding forty (40) years, and may be extended for similar terms of years. If a person whose character, experience, and financial

responsibility has been determined satisfactory by the authority, offers to erect a permanent structure that facilitates and is consistent with the operation, use, and purpose of the airport on land owned or otherwise controlled by the authority, a lease may be entered into for a period not to exceed ninety-nine (99) years. The authority may not grant an exclusive right for the use of a landing area under the authority's jurisdiction. However, this does not prevent the making of leases in accordance with other provisions of this chapter. All contracts and leases are subject to restrictions and conditions that the authority prescribes. The authority may lease property and facilities for any commercial or industrial use the authority considers necessary and proper, including the use of providing airport motel facilities.
(15) To sell machinery, equipment, or material that is not required for aviation purposes. The proceeds shall be deposited with the authority or in accordance with an applicable trust agreement.
(16) To negotiate and execute contracts for sale or purchase, lease, personal services, materials, supplies, equipment, or any other transaction or business relative to an airport under the authority's control and operation in accordance with the terms and conditions the authority may determine.
(17) To vacate all or parts of roads, highways, streets, or alleys within a district.
(18) To approve any state, county, city, or other highway, road, street, or other public way, railroad, power line, or other right-of-way to be laid out or opened across an airport or in such proximity as to affect the safe operation of the airport.
(19) To construct drainage and sanitary sewers with connections and outlets as are necessary for the proper drainage and maintenance of an airport or landing field acquired or maintained under this chapter, including the necessary buildings and improvements and for the public use of them in the same manner that the authority may construct sewers and drains. However, with respect to the construction of drains and sanitary sewers beyond the boundaries of the airport or landing field, the authority may negotiate with the departments, bodies, and officers of a local entity to secure the proper orders and approvals; and to order a public utility or public service corporation or other person to remove or to install in underground conduits wires, cables, and power lines passing through or over the airport or landing field or along the borders or within a reasonable distance that may be determined to be necessary for the safety of operations, upon payment to the

utility or other person of due compensation for the expense of the removal or reinstallation. The authority must consent before any franchise may be granted by state authorities or local entities for the construction of or maintenance of railway, telephone, telegraph, electric power, pipe, or conduit line upon, over, or through a district or within a reasonable distance of the district that is necessary for the safety of operation. The authority must also consent before overhead electric power lines carrying a voltage of more than four thousand four hundred (4,400) volts and having poles, standards, or supports over thirty (30) feet in height within one-half (1/2) mile of a landing area acquired or maintained under this chapter may be installed.
(20) To contract with any other state agency or instrumentality or any political subdivision for the rendition of services, the rental or use of equipment or facilities, or the joint purchase and use of equipment or facilities that are necessary for the operation, maintenance, or construction of an airport operated under this chapter.
(21) To provide air transportation in furtherance of the duties and responsibilities of the authority.
(22) To promote or encourage aviation related trade or commerce at the airports that it operates.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-12
Recovery of damages
Sec. 12. The authority may take action to recover damages for the breach of an agreement, expressed or implied, relating to the operation, control, leasing, management, or improvement of the property under the authority's control, to impose the penalties for the violation of resolutions or of the authority's rules or regulations, and for injury to the personal or real property under the authority's control, and to recover possession of any such property.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-13
Zoning restrictions
Sec. 13. (a) To provide free air space for the safe descent and ascent of aircraft and for the proper and safe use of an airport or landing field acquired or maintained under this chapter, the authority may establish by resolution or resolutions a restricted zone or zones of a distance in any direction from the boundaries of the district so that no building or other structure is erected high enough to interfere with the descent of an aircraft at an approach angle necessary for

safety for the usual type of operation that is conducted at the airport or landing field.
(b) The authority may acquire by condemnation or purchase, upon the payment of due compensation, the right to prevent the erection of, and to require the removal of, all buildings, towers, poles, wires, cables, other structures, and trees within the zone that interfere with the gliding angle or as much of any structure or trees that interfere with the gliding angles. When a restricted zone or zones has been established, a permit issued by a department or office of a local entity or by any state or other authority for the erection of any structure extending into a zone is effective only if approved by the authority. Establishment of a restricted zone outside of a district, in connection with the condemnation of the rights in the land, constitutes condemnation and the perpetual annihilation of all rights of the owners of the property within the zone to erect or maintain any building or structure that will interfere with the gliding angle. This result may be accomplished by absolute condemnation of the land, with perpetual and irrevocable free license to use and occupy the land within the zone for all purposes except the erection of buildings or other structures above the height so prescribed.
(c) The part of a restricted zone that extends below fifty (50) feet measured vertically from the land may be established only by purchase or proceedings in eminent domain. That part of a restricted zone that is at least fifty (50) feet above the surface of the land is in effect immediately upon the adoption by the authority of zoning rules. However, the owners of land beneath a restricted zone have the right to recover damages that may be proven in an action brought for that purpose. In an action for damages, the owner has the burden of proving damage by reason of the establishment of the restricted zone.
(d) The zoning jurisdiction granted in this section is exclusive against jurisdiction granted by any other statute unless the other statute specifically provides otherwise. In case of conflict with any airport zoning or other regulations promulgated by a local entity, the zoning rules adopted under this section prevail.
(e) All zoning rules adopted under this chapter must be reasonable and may not impose a requirement or restriction that is not reasonably necessary to effectuate the purposes of this chapter. In determining what regulations to adopt, the authority shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable. However, this section does not apply to the location, relocation, erection, construction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures on lands owned by a

public utility or railroad.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-14
Eminent domain; public utility property
Sec. 14. (a) The authority may exercise the power of eminent domain to carry out this chapter and may award damages to landowners for real estate and property rights appropriated. If the authority cannot agree with the owners, lessees, or occupants of real estate selected by the authority for the purposes in this chapter, the authority may procure the condemnation of the property. The authority may proceed under IC 32-24-1. IC 32-24-1 applies to airports, landing fields, districts, and restricted zones adjoining them to the extent that IC 32-24-1 is not inconsistent with this chapter.
(b) If:
(1) it is necessary to establish and fix a restricted zone on and across land that:
(A) is already in use for another public purpose; or
(B) has been condemned or appropriated for a use authorized by statute; and
(2) the land is being used for that purpose by the corporation so appropriating it;
the public use or prior condemnation does not bar the right of the authority to condemn the use of ground for aviation purposes. Use by the authority does not permanently prevent the use of the land for the prior public use or by the corporation condemning or appropriating it.
(c) The authority may not take or disturb property or facilities belonging to a public utility or common carrier engaged in interstate commerce if the property or facilities are required for the proper and convenient operation of the utility or carrier, unless provision is made for the restoration, relocation, or duplication of the property or facilities elsewhere, at the sole cost of the authority.
As added by P.L.28-1991, SEC.2. Amended by P.L.2-2002, SEC.45.

IC 8-21-12-15
Finances of authority; bonds
Sec. 15. (a) The authority may:
(1) finance improvements related to an airport or aviation related property or facilities, including the acquisition of real estate;
(2) refund any bonds; or
(3) pay any loan contract;
by borrowing money and issuing revenue bonds from time to time under this section. (b) The issuance of revenue bonds must be authorized by a resolution of the authority.
(c) The bonds or the trust agreement securing the bonds must indicate:
(1) the maturity date or dates;
(2) the interest rate or rates (whether fixed, variable, or a combination of fixed or variable) or the manner in which the interest rate or rates will be determined if a variable or an adjustable rate is used;
(3) the registration privileges and the place of payment;
(4) the conditions and terms under which the bonds may be redeemed or prepaid before maturity; and
(5) the source of payment.
(d) The bonds must be executed in the name of the authority by the chairman or vice chairman of the authority and attested by the secretary-treasurer, and interest coupons may be executed by placing on the interest coupons the facsimile signature of the chairman or vice chairman of the authority. The bonds are valid and binding obligations of the authority for all purposes, notwithstanding that before delivery of the bonds any of the persons whose signatures appear on the bonds have ceased to be officers of the authority, as if the persons had continued to be officers of the authority until after delivery. The validity of the authorization and issuance of the bonds is not dependent on or affected in any way by proceedings taken for the improvement for which the bonds are to be issued, or by contracts made in connection with the improvement. A resolution authorizing revenue bonds must provide that a revenue bond contain a recital that the bond is issued under this chapter, and a bond containing the recital under authority of a resolution is considered valid and issued in conformity with this chapter.
(e) At the discretion of the authority, the revenue bonds shall be sold either under the procedures for selling public bonds or at a negotiated sale with such terms as are consistent with the provisions of the resolution authorizing the sale. The resolution may delegate to the chairman or the secretary-treasurer the authority to conduct the sale. The bonds may be sold in installments at different times, or an entire issue or series may be sold or exchanged at one (1) time. Any issue or series of the bond may be sold in part or sold in part in installments at different times or at one (1) time.
(f) The bonds are special obligations of the authority and are payable solely from and secured by a lien upon the revenues of all or part of the facilities of the authority, as shall be more fully described in the resolution of the authority or trust agreement authorizing the issuance of the bonds, and, subject to the constitution and to the prior or superior rights of any person, the authority may by resolution

pledge and assign for the security of the bonds all or part of the gross or net revenues of the authority and the authority's facilities.
(g) The bonds and interest on the bonds are not a debt of the authority, nor a charge, a lien, or an encumbrance, legal or equitable, upon property of the authority, or upon income, receipts, or revenues of the authority other than those revenues of the facilities that have been pledged to the payment of the bonds. Every bond must recite in substance that the bond, including interest, is payable solely from the revenues pledged to the bond's payment, and that the authority is under no obligation to pay the bond, except from those revenues.
(h) The bonds, when issued, have all the qualities of negotiable instruments, subject to provisions for registration, under IC 26 and are incontestable in the hands of a bona fide purchaser or owner of the bonds for value.
(i) The proceeds of the bonds are appropriated for the purpose for which the bonds may be issued and the proceeds shall be deposited and disbursed in accordance with any provisions and restrictions that the authority may provide in the resolution or trust agreement authorizing the issuance of the bonds.
(j) All bonds issued under this article are issued by a body corporate and politic of this state, but not a state agency, and for an essential public and governmental purpose. The bonds, the interest on the bonds, the proceeds received by an owner from the sale of the bonds to the extent of the owner's cost of acquisition, the proceeds received upon redemption before maturity, the proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation as provided in IC 6-8-5.
(k) Notwithstanding any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds issued under this chapter.
(l) Bonds issued under this chapter are exempt from the registration requirements of IC 23-19 and any other state securities registration statutes.
(m) The authority may obtain from a department or agency of the state or of the United States, or from a nongovernmental insurer, available insurance or guaranty for the payment or repayment of interest or principal, or both, or any part of the interest or principal, or any debt service reserve funds, on bonds issued by the authority, or on securities purchased or held by the authority.
(n) The authority may enter into agreements with an entity to provide credit enhancement or liquidity support for any bonds issued by the authority, or for any debt service reserves securing any bonds, with terms that are reasonable and proper, in the discretion of the

authority, and not in violation of law.
(o) The authority may enter into agreements or contracts with any financial institution as may be necessary, desirable, or convenient in the opinion of the authority for rendering services in connection with:
(1) the care, custody, or safekeeping of securities or other investments held or owned by the authority;
(2) the payment or collection of amounts payable as to principal or interest; and
(3) the delivery to the authority of securities or other investments purchased or sold by it.
The authority may also, in connection with any of the services rendered by a financial institution as to custody and safekeeping of the authority's securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements as, in the opinion of the authority, is necessary or desirable.
(p) In the discretion of the authority, any bonds issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company in Indiana. Such a trust agreement may also provide for a cotrustee, which may be any trust company or bank in Indiana or another state.
(q) The trust agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the owners of bonds as may be reasonable and proper, in the discretion of the authority, and not in violation of law.
(r) Any trust agreement or resolution may contain other provisions that the authority considers reasonable and proper for the security of the owners of bonds.
(s) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from money pledged or assigned to the payment of the principal of and interest on bonds or from any other funds available to the authority.
(t) Funds or money held by the authority under any trust agreement or resolution may be invested pending disbursement as provided in the trust agreement or the resolution. Such an investment is not restricted by or subject to the provisions of any other law.
(u) Refunding or refunding and improvement revenue bonds may be issued in accordance with the provisions for the refinancing or refinancing and improving of any of the facilities for which revenue bonds or a loan contract have been issued or made under this section or section 16 of this chapter.
(v) This section constitutes full authority for the issuance of revenue bonds. No procedure, proceedings, publications, notices,

consents, approvals, orders, acts, or things by the authority, by a board, an officer, a commission, a department, an agency, or an instrumentality of the state, or by an eligible entity is required to issue revenue bonds or to do any act or perform anything under this chapter, except as presented by this chapter. The powers conferred by this chapter are in addition to, and not in substitution for, and the limitations imposed by this section do not affect the powers conferred in another section of this chapter or by any other statute.
As added by P.L.28-1991, SEC.2. Amended by P.L.27-2007, SEC.8.

IC 8-21-12-16
Loans to the authority
Sec. 16. The authority may negotiate terms and borrow money from any source under a loan contract, subject to the following requirements:
(1) The loan contract must be approved by resolution of the authority.
(2) The loan contract must provide for the repayment of the loan in not more than forty (40) years.
(3) The loan contract must state that the indebtedness is that of the authority, is payable solely from revenues of the authority that are derived from either airport operations or from revenue bonds, and may not be paid by a tax levied on property located within the state.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-17
Loan contracts; tax exemptions
Sec. 17. Any loan contract issued under this chapter is issued by a body corporate and politic of this state, but not a state agency, and for essential public and governmental purposes. A loan contract, the interest on it, the proceeds received by a holder from the sale of a loan contract to the extent of the holder's cost of acquisition, the proceeds received upon redemption before maturity, the proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation as provided in IC 6-8-5.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-18
Officers and employees; bonds; surety
Sec. 18. The authority may require a bond from any of the officers or employees of the authority in an amount, upon terms and conditions, and with surety that the authority designates.
As added by P.L.28-1991, SEC.2.
IC 8-21-12-19
Airports and landing fields; establishment; tax exemption
Sec. 19. (a) The acquisition, establishment, construction, improvement, equipment, maintenance, control, and operation of airports and landing fields for aircraft under this chapter is a governmental function of general public necessity and benefit, and is for the use and general welfare of all the people of the state.
(b) Notwithstanding any other statute, the leasehold estate of any lessee created pursuant to a lease by the authority of the authority's aviation related property or facilities, together with any permanent structure erected on the property by the lessee is exempt from property taxation.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-20
Bonds; issuance by fiscal bodies of local entities
Sec. 20. Whenever the fiscal body of a local entity determines that the public interest of the local entity will be served by assisting the authority in executing the powers granted by this chapter, the local entity may furnish assistance by gift, or lease with or without rental, of real property, by donation, lease with or without rental, or loan, of personal property, and by the appropriation of money that may be provided for by taxation or the issuance of bonds in the same manner as funds might be provided for the same purpose if the local entity was exercising the powers granted in the local entity's own behalf.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-21
Airports and other navigation facilities; receipt of funds; grants
Sec. 21. (a) The authority may accept, receive, and receipt for federal, other public, or private money for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports, other air navigation facilities, and sites for them, and comply with federal laws made for the expenditure of federal money upon airports and other air navigation facilities.
(b) Subject to IC 8-21-8, the authority has exclusive power to submit to the proper state and federal agencies applications for grants of funds for airport development and to make or execute representations, assurances, and contracts, to enter into covenants and agreements with a state or a federal agency relative to the development of an airport, and to comply with all federal and state laws pertaining to the acquisition, development, operation, and administration of airports and properties by the authority.
As added by P.L.28-1991, SEC.2.






ARTICLE 22. AIRPORTS

CHAPTER 1. DEFINITIONS

IC 8-22-1-2
"Aircraft"
Sec. 2. "Aircraft" means a vehicle used or designed for navigation of or flight in the air.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-3
"Airport"
Sec. 3. "Airport" means a location on land or water or a building or other structure that is used for the landing and taking off of aircraft, and that also provides for the shelter, supply, or care of aircraft, or a place used for receiving or discharging passengers or cargo by air.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-4
"Authority"
Sec. 4. "Authority" means an airport authority established under this article or that was established under IC 19-6-3.5, IC 19-6-2, or IC 19-6-3 (before their repeal on April 1, 1980).
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.3-1990, SEC.36.

IC 8-22-1-4.5
"Aviation related property or facilities"
Sec. 4.5. (a) "Aviation related property or facilities" means those properties or facilities that are utilized by a lessee, or a lessee's assigns, who provides services or accommodations:
(1) for scheduled or unscheduled air carriers and air taxis, and their passengers, air cargo operations, and related ground transportation facilities;
(2) for fixed based operations;
(3) for general aviation or military users; and
(4) as aviation maintenance and repair facilities.
(b) The term includes any property leased to the United States, or its agencies or instrumentalities, and any leased property identified as clear zones, avigation easements, safety and transition areas, as

defined by the Federal Aviation Administration.
As added by P.L.60-1988, SEC.19.

IC 8-22-1-4.6
"Aviation related purposes"
Sec. 4.6. "Aviation related purposes" refers to the purposes described in section 4.5 of this chapter.
As added by P.L.116-1995, SEC.1.

IC 8-22-1-5
"Board"
Sec. 5. "Board" means the board of an airport authority or a board of aviation commissioners.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-6
"Eligible entity"
Sec. 6. "Eligible entity" means a county, city, town, or other municipal corporation or district that may acquire, establish, construct, maintain, improve, and operate airports.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-7
"Executive"
Sec. 7. "Executive" means:
(1) board of commissioners, of a county not having a consolidated city;
(2) mayor of the consolidated city, of a county having a consolidated city;
(3) mayor, of a city;
(4) president of the town council, of a town; or
(5) chief executive officer, of any other political subdivision.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.8-1989, SEC.55.

IC 8-22-1-8
"Fiscal body"
Sec. 8. "Fiscal body" means county council, city-county council of a consolidated city and county, common council of a city, town council of a town, or governing body of any other eligible entity.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.8-1989, SEC.56.

IC 8-22-1-9
"Governmental unit"
Sec. 9. "Governmental unit" means a civil city or civil county located within the confines of a party state. The county, if the combining unit is a county, or if the combining unit is a city, the county in which the city is located, must have a common boundary with an adjoining party state. As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-10
"Landing area"
Sec. 10. "Landing area" is that part of an airport or landing field designated and used for the landing or taking off of aircraft.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-11
"Landing field"
Sec. 11. "Landing field" means a location on land or water or a building or other structure that is used for the landing and taking off of aircraft, but that provides no other facilities or services.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-11.5
"Loan contract"
Sec. 11.5. As used in this article, "loan contract" means a debt instrument other than a revenue or general obligation bond, such as a note.
As added by P.L.101-1987, SEC.2.

IC 8-22-1-12
"Ordinance"
Sec. 12. "Ordinance" means a legislative enactment that has general application within the district subject to the jurisdiction of an airport authority.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-13
"Party states"
Sec. 13. "Party states" means the state of Indiana and an adjoining state.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-14
"Person"
Sec. 14. "Person" means an individual, partnership, firm, company, limited liability company, corporation, association, trust, estate, or his or its legal representative or agent.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.8-1993, SEC.152.



CHAPTER 2. LOCAL BOARDS OF AVIATION COMMISSIONERS

prejudice appointments that may be made by the other appointing authority or authorities.
(f) This subsection applies to the following:
(1) A county having a population of more than one hundred ten thousand (110,000) but less than one hundred eleven thousand (111,000).
(2) A county having a population of more than thirty-seven thousand five hundred (37,500) but less than thirty-eight thousand (38,000).
Notwithstanding subsection (b), if a county has established a board under this chapter, the county executive may add one (1) additional member to the board so that the board has a total of five (5) members. Not more than three (3) of the five (5) members of the board may be of the same political party. The one (1) additional member shall serve in the same manner, be accorded the same status, and perform the same duties as the four (4) initial members, and serve a four (4) year term.
(g) This subsection does not apply to a board subject to subsection (e) or (f). Notwithstanding subsection (b), the fiscal body of an eligible entity may adopt an ordinance or a resolution providing that the board consists of five (5) members. If the board consists of five (5) members, not more than three (3) members may be of the same political party.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1981, P.L.113, SEC.1; P.L.12-1992, SEC.66; P.L.58-1994, SEC.1; P.L.115-1995, SEC.2; P.L.116-1995, SEC.2; P.L.170-2002, SEC.68; P.L.134-2005, SEC.1; P.L.119-2012, SEC.97.

IC 8-22-2-2
Members of board of aviation commissioners; qualifications; restrictions
Sec. 2. (a) This subsection applies only in counties that contain a consolidated city or at least one (1) second class city. To be eligible to be a member of the board of aviation commissioners, a person must:
(1) be at least eighteen (18) years of age;
(2) be a resident of the county in which the eligible entity is located;
(3) not be actively engaged as:
(A) a principal owner;
(B) a majority member or majority shareholder;
(C) a director;
(D) an officer; or
(E) an employee with managerial or supervisory responsibilities;
of any entity engaged in commercial aeronautics;
(4) not hold any other governmental office (by appointment or election) that has statutory fiscal or management review of the board's actions; and
(5) not serve as a member of any other agency, board,

commission, department, or other governmental entity that:
(A) is located within the jurisdiction of the department of aviation; and
(B) has statutory fiscal or management review of the board's actions.
(b) This subsection does not apply to a county if the county contains a consolidated city or a second class city. To be eligible to be a member of the board of aviation commissioners, a person must:
(1) be at least eighteen (18) years of age;
(2) be a resident of the county in which the eligible entity is located; and
(3) not be actively engaged as:
(A) a principal owner;
(B) a majority member or majority shareholder;
(C) a director;
(D) an officer; or
(E) an employee with managerial or supervisory responsibilities;
of any entity engaged in commercial aeronautics in a county that the board serves.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.129-1987, SEC.1; P.L.5-1988, SEC.53; P.L.134-2005, SEC.2; P.L.61-2012, SEC.1.

IC 8-22-2-3
Terms of office of board members
Sec. 3. (a) The first members of the board hold office as follows:
(1) One (1) for the term of one (1) year.
(2) One (1) for the term of two (2) years.
(3) One (1) for the term of three (3) years.
(4) In the case of:
(A) a board initially established with four (4) members, one (1) for the term of four (4) years; or
(B) a board initially established with five (5) members, two (2) for the term of four (4) years.
The members serve under this subsection from twelve o'clock noon on the first Monday in January of the year of their appointment.
(b) On the expiration of the respective terms, the executive shall appoint a commissioner or commissioners to fill the vacancies caused by the expiration, and the commissioner or commissioners so appointed hold office for a term of four (4) years, and until their successors are appointed and qualified, and if a vacancy occurs in the board by resignation or otherwise, the executive shall appoint a commissioner for the remainder of the term. The executive of the eligible entity may, at any time, remove a commissioner from office, but only upon filing in writing with the clerk or other officer performing duties similar to that of clerk in entities having no clerk, the reasons for the removal.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.134-2005, SEC.3.
IC 8-22-2-4
Officers of board; office facilities; reports; expenditures; meetings
Sec. 4. The board shall choose, annually, at its first regular meeting in January, one (1) of its members president, and another of its members vice president to perform the duties of the president during the absence or disability of the president. The eligible entity shall provide a suitable office for the board in the entity, or, at the option of the board, at the airport, at the expense of the department of aviation, where its maps, plans, documents, records, and accounts shall be kept, subject to public inspection at all reasonable times. Before February 2 each year the board shall make a report to the executive of its proceedings with a full statement of its receipts and disbursements for the preceding year, including a report of the acquisition of air navigation facilities and of other property that has come under the control of the board, improvements made, general character of the work of the board, and progress of aviation and air commerce under its control. Money received by the board shall be paid into the entity's treasury and credited to the department of aviation, and all expenditures relating to the property and business under the control of the department, except as otherwise provided, may be provided for by special levy of taxes under section 7 of this chapter, and shall be paid from the entity's treasury when ordered by the board. A majority of the members constitutes a quorum, and an action of the board must be taken by a majority of the members at a regular or duly called special meeting. In case of a tie vote on any question, the executive shall decide. The board shall fix a time for holding regular meetings. Regular or special meetings shall be held at the office of the board or at another public place in any county where the board owns or operates an airport. Special meetings of the board may be called at any time by its president, or by any two (2) of its members, upon a written request to the secretary. Whenever in the opinion of the president or of any two (2) members, a special meeting is necessary, he or they shall cause the secretary to notify the members by mailing written notice of the time of the meeting, at least one (1) day before the meeting. A member may waive notice in writing and the presence of a member at a special meeting is considered a waiver of notice.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.137-2000, SEC.1.

IC 8-22-2-5
Powers of board
Sec. 5. (a) The board may adopt and use a seal. Applications, assurances, contracts, and other instruments necessary in the board's performance of its duties and the exercise of its powers may be executed in its name or in the name of the eligible entity, as the case may be, by the president or vice president of the board and attested by its secretary or assistant secretary. However, the board may by resolution prescribe another method of execution.
(b) The board, on behalf of the eligible entity, exclusively has the

following powers:
(1) To acquire, establish, construct, improve, equip, maintain, control, lease, and regulate municipal airports and landing fields and other air navigation facilities, for the use of airplanes and other aircraft, either inside or outside the corporate limits of the entity, subject to statutory limitations; to acquire by lease (with or without the option to purchase) airports, landing fields, air navigation facilities, and any other structures, equipment, and related improvements; and to erect, install, construct and maintain at those airports facilities for the servicing of aircraft and for the comfort and accommodation of air travelers and the public; and the fiscal body of the entity may by ordinance provide that any land suitable for these purposes that is owned by the entity shall be put under the control of the board of aviation commissioners for aviation and public purposes. However, if at the time of the creation, appointment, and qualification of the board in an entity, the entity owns or controls an airport, landing field, or other air navigation facilities, then the exclusive control, management, and authority over the airport, landing field, or other air navigation facilities shall at once be transferred to the board without the adoption of an ordinance; and the department, board, officer, or officers of the entity, or other persons having possession or control, shall at once turn over and deliver to the board all personal property, records, books, plans, maps, and other papers and documents relating to the aviation business of the entity. The unexpended balance of any fund or funds appropriated by the entity for aviation purposes becomes a part of the aviation fund of the department of aviation. Before land may be purchased by an entity for the establishment of an airport or landing field or an airport or landing field may be established by an entity the action or acquisition of land must be granted by the aeronautics commission of Indiana.
(2) To elect a secretary from its membership or to employ a secretary, and to employ superintendents, managers, engineers, surveyors, attorneys, clerks, guards, mechanics, laborers, and all employees the board considers expedient, and to prescribe and assign their respective duties and authorities and to fix and regulate their compensation, in accordance with the appropriations made by the fiscal body of the entity. All employees shall be selected irrespective of their political affiliations.
(3) To make rules and regulations, consistent with law, for the management and control of its airports, landing fields, air navigation facilities, and other property under its control. The board may require a special detail of police or hire guards to execute the orders and enforce the rules and regulations.
(4) To acquire by lease the use of an airport or landing field for aircraft pending the acquisition and improvement of an airport or landing field. However, a lease must be approved by

ordinance or resolution of the fiscal body of the entity before it takes effect.
(5) To manage and operate all airports, landing fields, and other air navigation facilities acquired or maintained by the entity; and to lease all or part of an airport, landing field, or any buildings or other structures to fix, charge, and collect rentals, tolls, fees, and charges to be paid for the use of the whole or a part of the airports, landing fields, or other air navigation facilities by aircraft landing there and for the servicing of the aircraft; to construct public recreational facilities that will not interfere with air operational facilities; to fix, charge, and collect fees for public admissions and privileges; to make contracts for the operation and management of the airports, landing fields, and other air navigation facilities; and to provide for the use, management, and operation of the air navigation facilities through lessees, through its own employees, or otherwise. Contracts or leases for the maintenance, operation, or use of the airport or any part of it may be made for a term not exceeding fifteen (15) years, and may be extended for similar terms of years, except that any parcels of the land of the airport may be leased for any use connected with the operation and convenience of the airport for an initial term not exceeding forty (40) years, and may be extended for a period not to exceed ten (10) years. If a person whose character, experience, and financial responsibility has been determined satisfactory by the board offers to erect a permanent structure that facilitates and is consistent with the operation, use, and purpose of the airport, on land belonging to the airport. A lease may be entered into for a period not to exceed ninety-nine (99) years. However, the fiscal body must pass an ordinance authorizing the board to enter into such a lease. The board may not grant an exclusive right for the use of a landing area under its jurisdiction. However, this does not prevent the making of leases in accordance with other provisions of this chapter. All contracts and leases are subject to restrictions and conditions that the board prescribes.
(6) To sell machinery, equipment, or material under the control of the board belonging to the eligible entity that is not required for aviation purposes. The proceeds shall be deposited with the entity's treasurer or controller to the credit of the department of aviation.
(7) To negotiate and execute contracts of sale or purchase, lease, personal services, materials, supplies, equipment, or any other transaction or business relative to an airport under the board's control. However, whenever the board determines to sell part or all of aviation lands or improvements owned by the eligible entity, the sale must be in accordance with section 8 of this chapter.
(8) To vacate all or parts of roads, highways, streets, or alleys in land under control of the board in the manner provided by

statute.
(9) To approve, together with the fiscal body of the entity, any state, county, city, or other highway, road, street, or other public way, railroad, power line, or other right of way that may be laid out or opened across an airport or in such proximity as to affect the safe operation of the airport.
(10) To construct drainage and sanitary sewers with connections and outlets as are necessary for the proper drainage and maintenance of an airport or landing field acquired or maintained under this chapter, including the necessary buildings and improvements and for the public use of them, in the same manner that the eligible entity may construct sewers and drains. However, with respect to the construction of drains and sanitary sewers beyond the boundaries of the airport or landing field, the board shall proceed in the same manner as private owners of property and may institute proceedings and negotiate with the departments, bodies, and officers of the entity to secure the proper orders and approvals.
(11) To order a public utility or public service corporation or other person to remove or to install in underground conduits, wires, cables, and power lines passing through or over the airport or landing field or along the borders or within a reasonable distance that may be determined to be necessary for the safety of operations of the airport or landing field, upon payment to the utility or other person due compensation for the expense of the removal or reinstallation. The board must consent to any franchise granted by state or local authorities for the construction or maintenance of any railway, telephone, telegraph, electric power, pipe, or conduit line upon, over, or through land under the control of the board or within a reasonable distance of land that is necessary for the safety of operation. The board must also consent to the installation of overhead electric power lines carrying a voltage of over forty-four hundred (4,400) volts and having poles, standards, or supports over thirty (30) feet in height within one-half (1/2) mile of a landing area acquired or maintained under this chapter.
(12) To contract with any other state agency or instrumentality or any political subdivision for the rendition of services, the rental or use of equipment or facilities, or the joint purchase and use of equipment or facilities that are necessary for the operation, maintenance, or construction of an airport operated under this chapter.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1981, P.L.57, SEC.28; P.L.130-1987, SEC.1; P.L.29-1999, SEC.1.

IC 8-22-2-6
Contract procedures; emergencies
Sec. 6. For all contracts for improvements and purchases, other than those for professional services and those for the acquisition of

land, structures, easements, and rights-of-way, IC 5-22, IC 36-1-9.5, and IC 36-1-12 apply. In case of an emergency being declared by the board, the board may purchase necessary materials under IC 5-22-10 without advertising for bids.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.130-1987, SEC.2; P.L.85-1991, SEC.1; P.L.49-1997, SEC.35; P.L.139-2011, SEC.2.

IC 8-22-2-7
Breach of agreements; rules and regulations; taxation; reports of estimated appropriations; reserve or depreciation account
Sec. 7. (a) The board may, in the name of the eligible entity, take action to recover damages for the breach of an agreement, express or implied, relating to the operation, control, leasing, management, or improvement of the property under its control, to impose the penalties for the violation of ordinances of the entity or of its rules or regulations, and for injury to the personal or real property under its control, and to recover possession of any such property. All rules and regulations that the board adopts under this chapter shall be published in accordance with IC 5-3-1.
(b) In addition to other taxes of the eligible entity, a tax may be levied annually by the fiscal body for aviation purposes, and the entity's treasurer shall collect the taxes as other taxes are collected. When the taxes are collected they shall be deposited in the treasury of the entity in a separate fund known as the "aviation fund". Only one (1) tax levy for aviation purposes may be imposed upon the assessed property in a county, city, or town unless that unit approves by ordinance the levy of more than one (1) tax for aviation purposes. The fiscal body of the entity may appropriate and transfer to the aviation fund any sum or sums out of the general funds of the entity, in accordance with statutes providing for additional appropriations for the entities, and the fiscal body may borrow money and issue bonds of the entity for aviation purposes and shall turn the proceeds from the bonds into the aviation fund of the entity.
(c) The board of aviation commissioners shall prepare and file with the executive of the eligible entity annually, at the time the executive designates, a full and detailed estimate of the appropriations required during the ensuing year for the maintenance and operation of the airports and landing fields showing the number of employees, including manager and secretary, and the amount of salary and wages recommended for each. Expenditures for the maintenance and operation of the airports or landing fields are limited to the appropriations of money made in advance by the fiscal body upon furnished estimates. Purchases and expenditures shall be made and allowable claims shall be paid by the board in the same manner as provided for the allowance of other claims against the entity. The fiscal body of the entity may appropriate a sufficient amount for the help, supplies, and equipment necessary for the equipment and maintenance of the airports or landing fields. The fiscal body of the entity may appropriate a sufficient amount as a

rotary fund to be used by the board for the purchase of fuels and lubricants to be sold to the general public in the operation of the airport. All funds received from the sale of fuels and lubricants purchased with funds from a rotary fund shall be turned over at least once a month to the treasurer of the entity to remain in the rotary fund to be checked against by the board as other appropriations are disbursed, for the sole purpose of purchasing fuels and lubricants for sale to the public in the operation of the airport. At the end of each fiscal year, the board shall make a detailed statement to the fiscal body showing the amount of money received and paid over to the treasurer to the credit of the rotary fund and also showing the amount of fuels and lubricants on hand. If at the end of a fiscal year the accumulated rotary fund plus value of inventory of fuels and lubricants on hand exceeds the total previous appropriation to the fund by twenty-five percent (25%), the excess shall be turned over to the aviation fund. The board may incur obligations or liability of any sort on behalf of the entity only if it falls within the appropriation specifically made for that purpose. All money remaining in the treasury to the credit of the board at the end of the calendar year belongs to the general aviation fund to be used by the board for aviation purposes. All funds received by the board from whatever source, except funds received from the sale of fuels and lubricants purchased by funds from the rotary fund, shall be deposited in the treasury of the entity to the credit of the aviation fund.
(d) The board may create a reserve or depreciation account for the purpose of capital improvements or replacements out of operating profits from the operation of the airport.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.81-1996, SEC.10.

IC 8-22-2-8
Sale of aviation land or improvements; ordinances
Sec. 8. (a) If the board wishes to sell part or the whole of the aviation land or improvements owned by the eligible entity, it may prepare an ordinance authorizing the sale and submit it to the fiscal body of the entity. If the fiscal body passes the ordinance, the land or improvements shall be sold as other lands or improvements of the entity are sold, and the proceeds of the sale shall be deposited in the aviation fund of the entity.
(b) If the board negotiates an agreement to sell trees situated in woods or forest areas owned by the board, the trees are considered to be personal property of the board for severance or sale.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.98-2001, SEC.1.

IC 8-22-2-9
Establishment of restricted zones; approaches to airport; zoning jurisdiction
Sec. 9. (a) In order to provide free air space for the safe descent

and ascent of aircraft and for the proper and safe use of an airport or landing field acquired or maintained under this chapter, the board may, subject to approval and adoption by the fiscal body of the eligible entity, establish and fix a restricted zone or zones for a distance in any direction from the boundaries of the airport or landing field so that no building or other structure is erected high enough to interfere with the descent of an aircraft at the gliding angle necessary for safety for the usual type of operation that is conducted at the airport or landing field. The board may, in the name of the entity, acquire by condemnation, upon the payment of due compensation as provided in this chapter, the right to prevent the erection of, and to require the removal of, all buildings, towers, poles, wires, cables, other structures, and trees within the zone or zones which interfere with the gliding angle or as much of any structure or trees that interferes with the gliding angle. When so condemned a permit issued by a department or office of the entity or by any state or other authority for the erection of any structure inside the zone or zones is effective only if approved by the board.
(b) Establishment of a restricted zone or zones outside of an airport or landing field in connection with the condemnation of rights in the land constitutes condemnation and the perpetual annihilation of all rights of the owners of the property within the zone or zones to erect or maintain any building or structure that will interfere with the gliding angle. This result may also be accomplished by absolute condemnation of the land, with perpetual and irrevocable free license to use and occupy the land within the zone for all purposes except the erection of buildings or other structures above the height prescribed.
(c) The jurisdiction of each eligible entity is extended to the promulgation, administering, and enforcement of airport zoning regulations to protect the approaches of an airport that is owned by the entity but located wholly or partially outside the corporate limits of the entity. In case of conflict with any airport zoning or other regulations promulgated by an entity, the regulations adopted under this section prevail.
(d) The zoning jurisdiction granted in this section is exclusive against jurisdiction granted by any other statute unless any other statute specifically provides otherwise.
(e) All airport zoning regulations adopted under this chapter must be reasonable and may not impose a requirement or restriction that is not reasonably necessary to effectuate the purposes of this chapter. In determining what regulations to adopt, each eligible entity and joint airport zoning board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-10 Eminent domain
Sec. 10. (a) The board of an eligible entity:
(1) may exercise the power of eminent domain for the purpose of carrying out this chapter;
(2) may award damages to landowners for real property rights appropriated; and
(3) if the board cannot agree with the owners, lessees, or occupants of real property selected by the board for the purposes in this chapter, may procure the condemnation of the property.
The board may proceed under IC 32-24-1. IC 32-24-1 applies to airports, landing fields, and restricted zones adjoining them to the extent that it is not inconsistent with this chapter.
(b) If the land on or across which it is necessary to establish and fix a restricted zone is already in use for another public purpose or has been condemned or appropriated for a use authorized by statute, and is being used for that purpose by the corporation so appropriating it, the public use or prior condemnation does not bar the right of the board to condemn the use of the ground for aviation purposes. Use by the board does not permanently prevent the use of the land for the prior public use or by the corporation condemning or appropriating it.
(c) In a proceeding prosecuted by the board to condemn the use of land for purposes permitted by this chapter, the burden is upon the board to show that its use will not permanently or seriously interfere with the continued public use of the land or by the corporation condemning it, or its successors. However, in the proceeding, the board may require the removal or the burying beneath the surface of the ground of wires, cables, power lines, or other structures within a restricted zone established under this chapter. In a proceeding prosecuted by the board to condemn or appropriate land, the use of land, or rights in land for purposes permitted by this chapter:
(1) the board and all owners and holders of property or rights in property sought to be taken are governed by and have the same rights to procedure, notices, hearings, assessments, and payments of benefits and awards as are prescribed by statute for the appropriation and condemnation of real property; and
(2) the property owners have like powers and rights of remonstrance and of appeals to the circuit or superior court in the county in which the entity is located.
Appeals affect only the amount of the assessment of awards of the person appealing and must conform to all laws relating to appeals. The payment of all damages awarded for all lands, property, or rights in them appropriated under this chapter shall be paid entirely out of the funds under the control of the board.
(d) Notwithstanding this or any other statute or any charter, the eligible entity may take possession of the property to be acquired at any time after the filing of the petition describing the property in condemnation proceedings. It is not precluded from abandoning the condemnation of the property in any case where possession has not

been taken. The board:
(1) may acquire and use any land reasonably necessary for the purposes of this chapter; and
(2) may not acquire or use land that is still being used and is necessary for the purposes for which it was previously condemned.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.2-2002, SEC.46.

IC 8-22-2-11
Recording land or rights acquired
Sec. 11. Within sixty (60) days after land or rights in land are acquired or taken under this chapter, the board shall file and cause to be recorded in the recorder's office of the county in which the land is situated a description of the land sufficiently accurate for its identification and a statement of the purpose for which it is required or taken, signed by a majority of the board.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-12
Airport and landing field operations considered public necessity and benefit; tax exemption of leasehold interests
Sec. 12. (a) The acquisition, establishment, construction, improvement, equipment, maintenance, control, and operation of municipal airports and landing fields for aircraft under this chapter is considered to be a governmental function of general public necessity and benefit and is for the use and general welfare of all the people of Indiana, including the people residing in the eligible entity.
(b) Notwithstanding any other statute, the leasehold estate of any lessee created pursuant to a lease by the board of its aviation related property or facilities, together with any permanent structure erected on the property by the lessee is exempt from property taxation.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.60-1988, SEC.20.

IC 8-22-2-13
Sale of minerals or mineral rights
Sec. 13. The board of an eligible entity may, upon resolution of the board, sell the minerals or mineral rights or royalties, or grant leases for the removal of a mineral in or under an airport or landing field owned by the entity. They shall be sold or leased in the same manner as land is sold or leased under this chapter, and the proceeds derived from these sources shall be deposited with the treasurer of the entity in the aviation fund of the entity and expended as provided by statute for the proceeds of the sale of aviation lands. However, no sale or lease for more than one (1) year may be made, except to the highest and best bidder, after notice of sale or lease has been given within the boundaries of the entity in accordance with IC 5-3-1, the last publication having been made at least one (1) week before the date of the sale or lease. As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.78, SEC.1.

IC 8-22-2-14
Joint activities; joint board of aviation commissioners
Sec. 14. Eligible entities may jointly acquire, construct, develop, improve, equip, or extend airports or property to be used for aviation purposes and maintain, operate, manage, and control it and levy and collect taxes for this purpose. Two (2) or more entities may cooperate for this purpose by contributing to the total cost and sharing the benefits and bearing the obligations accruing from it on terms that they agree upon and evidence by contract. The joint activity is subject to the same provisions and requirements provided for such activity if carried on by any one (1) of the entities individually, except that the joint board of aviation commissioners may be composed of more than four (4) but not more than seven (7) members and the maximum allowance may be increased correspondingly. In case of failure of agreement between two (2) or more entities upon petition filed by one (1) or more of the entities involved, the aeronautics commission of Indiana, after investigation and hearing, shall determine and prescribe reasonable and equitable participation including representation on the joint governing board and shall prescribe other rules and regulations as necessary.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-15
Assistance to other entities
Sec. 15. Whenever the fiscal body of an eligible entity determines that the public interest and the interest of the entity will be served by assisting another entity to exercise the powers granted by this chapter, the former entity may furnish assistance by gift, or lease with or without rental, of real property, by the donation, lease with or without rental, or loan, of personal property, and by the appropriation of monies that may be provided for by taxation or the issuance of bonds in the same manner as funds might be provided for the same purposes if the entity were exercising the powers granted in its own behalf.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-16
Transfer of funds to general fund of entity
Sec. 16. Whenever the board of an eligible entity accumulates funds that are derived from sources other than from the operation of the airport and that are not needed for the operation or maintenance of the airport, the board, upon a majority vote of its members, may without notice transfer all or part of the funds to the general fund of the entity if the funds were not derived from taxation. This section does not apply to funds derived from lands leased from the federal government.
As added by Acts 1980, P.L.8, SEC.73.
IC 8-22-2-17
Federal, public, or private grants
Sec. 17. (a) An eligible entity acting by and through its board under IC 8-21-8 may accept, receive, and receipt for federal monies and other monies, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities, and sites for them, and comply with federal law and rules and regulations made under them for the expenditure of federal monies on airports and other air navigation facilities.
(b) Subject to IC 8-21-8, the board has exclusive power on behalf of the entity to submit to the proper state and federal agencies applications for grants of funds for airport development and to make or execute representations, assurances, and contracts and to enter into agreements with state or federal agencies relative to the development of a municipal airport.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-18
Buildings and facilities; construction or improvements; income and revenues; bonds; surplus
Sec. 18. (a) Subject to the approval of the fiscal body of the eligible entity, the board may contract with any person for construction, extensions, additions, or improvements of an aircraft hangar or revenue producing building or facility located or to be located on the airport of the entity, the cost of which is to be paid in the manner authorized by this section.
(b) A contract made under this section must be authorized by ordinance providing that the principal and interest of bonds issued for the payment of the cost of the construction, extensions, additions, or improvements shall be paid exclusively from the revenues and receipts of the aircraft hangars or revenue producing buildings or facilities, unless otherwise provided by this section.
(c) The fiscal body must, by ordinance, set aside the income and revenues of the buildings or facilities into a separate fund, to be used in the maintenance and operation and in payment of the cost of the construction, extensions, additions, or improvements. The ordinance must fix:
(1) the proportion of the revenues of the buildings or facilities that is necessary for the reasonable and proper operation and maintenance of them; and
(2) the proportion of the revenues that are to be set aside and applied to the payment of the principal and interest of bonds.
The ordinance may provide for the proportion of the revenues that are to be set aside as an adequate depreciation account.
(d) Whenever the board determines that there exists a surplus in funds derived from the net operating receipts of a municipal airport, then the board may recommend to the fiscal body that a designated amount of the surplus fund be appropriated by special or general appropriation to the "aviation revenue bond account" for the relief of

principal or interest of bonds issued under this section. However, this surplus in funds may not include monies raised by taxation.
(e) The fiscal body may issue and sell bonds to provide for the payment of costs of the following:
(1) Airport capital improvements, including the acquisition of real property.
(2) Construction or improvement of revenue producing buildings or facilities owned and operated by the eligible entity.
(3) Payment of any loan contract.
The fiscal body may issue and sell bonds bearing interest, payable annually or semiannually, executed in the manner and payable at the times not exceeding forty (40) years from the date of issue and at the places as the fiscal body of the entity determines, which bonds are payable only out of the "aviation revenue bond account" fund. The bonds have in the hands of bona fide holders all the qualities of negotiable instruments under law.
(f) In case any of the officers whose signatures or countersignatures appear on the bonds or the coupons ceases to be the officer before the delivery of the bonds to the purchaser, the signature or countersignatures are nevertheless valid and sufficient for all purposes, the same as if he had remained in office until the delivery of the bonds. The bonds and their interest issued against an "aviation revenue bond account" fund and the fixed proportion or amount of the revenues pledged to the fund does not constitute an indebtedness of the entity under the Constitution of the State of Indiana.
(g) Each bond must state plainly upon its face that it is payable only from the special fund, naming the fund and the ordinance creating it, and that it does not constitute an indebtedness of the entity under the Constitution of the State of Indiana. The bonds may be issued either as registered bonds or as bonds payable to bearer. Coupons and bearer bonds may be registered as to principal in the holder's name on the books of the entity, the registration being noted on the bond by the clerk or other designated officer, after which no transfer is valid unless made on the books of the entity by the registered holder and similarly noted on the bonds. Bonds so registered as to principal may be discharged from the registration by being transferred to bearer, after which it is transferable by delivery but may be registered again as to principal. The registration of the bonds as to the principal does not restrain the negotiability of the coupon by delivery, but the coupons may be surrendered and the interest made payable only to the registered holder of the bonds. If the coupons are surrendered, the surrender and cancellation of them shall be noted on the bond and then interest on the bond is payable to the registered holder or order in cash or at his option by check or draft payable at the place or one (1) of the places where the coupons are payable.
(h) The bonds shall be sold in a manner and upon terms that the fiscal body considers in the best interest of the entity.
(i) All bonds issued by an eligible entity under this section are

exempt from taxation for all purposes, except that the interest is subject to the adjusted gross income tax.
(j) In fixing the proportion of the revenues of the building or facility required for operation and maintenance, the fiscal body shall consider the cost of operation and maintenance of the building or facility and may not set aside into the special fund a greater amount or proportion of the revenues and proceeds than are required for the operation and maintenance. The sums set aside for operation and maintenance shall be used exclusively for that purpose, until the accumulation of a surplus results.
(k) The proportion set aside to the depreciation fund, if a depreciation account or fund is provided for under this section, shall be expended in remedying depreciation in the building or facility or in new construction, extensions, additions, or improvements to the property. Accumulations of the depreciation fund may be invested, and the income from the investment goes into the depreciation fund. The fund, and the proceeds of it, may not be used for any other purpose.
(l) The fixed proportion that is set aside for the payment of the principal and interest of the bonds shall, from month to month, as it is accrued and received, be set apart and paid into a special account in the treasury of the eligible entity, to be identified "aviation revenue bond account," the title of the account to be specified by ordinance. In fixing the amount or proportion to be set aside for the payment of the principal and interest of the bonds, the fiscal body may provide that the amount to be set aside and paid into the aviation revenue bond account for any year or years may not exceed a fixed sum, which sum must be at least sufficient to provide for the payment of the interest and principal of the bonds maturing and becoming payable in each year, together with a surplus or margin of ten percent (10%).
(m) If a surplus is accumulated in the operating and maintenance fund that is equal to the cost of maintaining and operating the building or facility for the twelve (12) following calendar months, the excess over the surplus may be transferred by the fiscal body to either the depreciation account to be used for improvements, extensions, or additions to property or to the aviation revenue bond account fund, as the fiscal body designates.
(n) If a surplus is created in the aviation revenue bond account in excess of the interest and principal of bonds, plus ten percent (10%), becoming payable during the calendar, operating, or fiscal year then current, together with the amount of interest or principal of bonds becoming due and payable during the next calendar, operating, or fiscal year, the fiscal body may transfer the excess over the surplus to either the operating and maintenance account, or to the depreciation account, as the fiscal body designates.
(o) All money received from bonds issued under this section shall be applied solely for the purposes listed in subsection (e). There is created a statutory mortgage lien upon buildings or facilities for which bonds are issued in favor of the holders of the bonds and of

the coupons of the bonds. The buildings or facilities so constructed, extended, or improved remain subject to the statutory mortgage lien until payment in full of the principal and interest of the bonds.
(p) A holder of the bonds or of the attached coupons may enforce the statutory mortgage lien conferred by this section, and may enforce performance of all duties required by this section of the eligible entity issuing the bond or of any officer of the entity, including:
(1) the making and collecting of reasonable and sufficient rates or rentals for the use or lease of the buildings or facilities, or part of them established for the rent, lease, or use of the buildings or facilities;
(2) the segregation of the revenues from the buildings or facilities; and
(3) the application of the respective funds created by this section.
(q) If there is a default in the payment of the principal or interest of any of the bonds, a court having jurisdiction of the action may appoint an administrator or receiver to administer, manage, or operate the buildings or facilities on behalf of the entity, and the bondholders, with power to:
(1) charge and collect rates or rentals for the use or lease of the buildings or facilities sufficient to provide for the payment of the operating expenses;
(2) pay any bonds or obligations outstanding against the buildings or facilities; and
(3) apply the income and revenues thereof in accord with this section and the ordinance.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.77-1990, SEC.1; P.L.192-2002(ss), SEC.146.

IC 8-22-2-18.5
Payment of costs of airport capital improvements; loans; requirements
Sec. 18.5. (a) The board may negotiate terms and borrow money from any source for the payment of the costs of airport capital improvements, including the acquisition of real property or construction or improvement of revenue producing buildings or facilities located on an airport and owned and operated by the eligible entity, subject to the following requirements:
(1) The loan contract must be approved by resolution of the board and the fiscal body of the eligible entity that established the board.
(2) The loan contract must provide for the repayment of the loan in not more than forty (40) years.
(3) The loan contract must state that the indebtedness is that of the board, is payable solely from revenues of the board that are derived from either airport operations or from revenue bonds, and may not be paid by a tax levied on property located within the district. (4) The loan contract must be submitted to the department of local government finance, which may approve, disapprove, or reduce the amount of the proposed loan contract. The department of local government finance must make a decision on the loan contract within thirty (30) days after the contract is submitted for review. The action taken by the department of local government finance on the proposed loan contract is final.
(b) A loan contract issued under this chapter is issued for essential public and governmental purposes. A loan contract, the interest on the contract, the proceeds received by a holder from the sale of a loan contract to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation as provided in IC 6-8-5.
(c) After a board enters into a loan contract, the board may use funds received from state or federal grants to satisfy the repayment of part or all of the loan contract.
As added by P.L.77-1990, SEC.2. Amended by P.L.90-2002, SEC.327; P.L.61-2012, SEC.2.

IC 8-22-2-19
Validation of acts
Sec. 19. All acts of an eligible entity in establishing an airport or landing field, and all other acts in connection with them, taken by the entity under a prior statute, including all bonds issued, authorized, or sold under that statute or any other statute, the proceeds of which have been either used or designed for purposes stated in this chapter, and all acts of officials relating to any of the matters stated, are ratified as if authorized by statute.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-20
Violations; exception; offense
Sec. 20. A person who recklessly violates this chapter, except for section 18, commits a Class B misdemeanor.
As added by Acts 1980, P.L.8, SEC.73.



CHAPTER 3. LOCAL AIRPORT AUTHORITIES

IC 8-22-3-1
Establishment; jurisdiction; name
Sec. 1. Whenever the fiscal body of one (1) or more eligible entities, acting individually or jointly, adopts an ordinance or a resolution in favor of the establishment of an airport authority under this chapter, there is established an airport authority. The authority has jurisdiction over a district with boundaries coterminous with the jurisdictional boundaries of the entity or entities adopting the ordinance or resolution. The authority must have a name including the words "airport authority."
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-3-1.1
Establishment of airport authorities in Allen County
Sec. 1.1. (a) Notwithstanding section 1 of this chapter, an airport authority is established in Allen County.
(b) For the purposes of this chapter, an authority established under this section shall be treated as if it had been established by an ordinance of the fiscal body of the county. However, section 2 of this chapter does not apply to such an authority.
(c) The name of an authority established under this section is the "Fort Wayne-Allen County Airport Authority".
As added by P.L.100-1985, SEC.1. Amended by P.L.12-1992, SEC.67; P.L.119-2012, SEC.98.

IC 8-22-3-2
Remonstrance against establishment of authority; petition; certification
Sec. 2. (a) A remonstrance against the establishment of an authority may be made by petition of the registered voters of the district. The petition must be in writing, must bear the signature,

date, and address of residence of the remonstrator, and must be filed in the office of the circuit court clerk of the county containing the greatest percentage of population of the district not later than thirty (30) days following the adoption of the ordinance. If at least the number of the registered voters of the district required under IC 3-8-6-3 to place a candidate on the ballot, as certified by the clerk, remonstrate, the clerk shall certify the question under IC 3-10-9 to the county election board of each county in which the district is located. The question of the establishment of an authority shall be submitted to the voters of the district at the next primary or general election at which the question can be placed on the ballot under IC 3-10-9-3. The question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state: "Shall the airport authority be established?".
(b) Upon certification by the clerk that a remonstrance was not filed by the required number of registered voters and in the time and manner provided, or that the question was submitted to the voters and received the affirmative vote of a majority of those voting upon the question, the authority is established effective as of the next January 1 or July 1 following the certification, whichever date is earlier. The certification by the clerk shall be submitted to the fiscal body of each entity adopting the ordinance or resolution under section 1 of this chapter.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.10-1988, SEC.218; P.L.12-1995, SEC.105.

IC 8-22-3-3
Executive and legislative powers of board
Sec. 3. The board of an authority shall exercise the executive and legislative powers of the authority as provided by this chapter.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1981, P.L.11, SEC.68.

IC 8-22-3-4
Members of board
Sec. 4. (a) Except as provided in subsections (b), (c), (d), (e), (f), and (g) and section 4.3 of this chapter, the board consists of four (4) members, whenever the fiscal body of an eligible entity, acting individually, establishes an authority. The members of the board shall be appointed by the executive of the entity, and not more than two (2) members of the board may be of the same political party.
(b) In the event that two (2) cities or one (1) city and one (1) town act jointly to establish an authority under this chapter, the board consists of five (5) members. The executive of each city or town shall each appoint two (2) members to the board. The county executive shall appoint one (1) member to the board. Each member appointed by an executive must be of a different political party than the other appointed member.
(c) In the event that an authority is established by a city or town and a county, acting jointly, the board consists of six (6) members.

The executive of each entity shall appoint three (3) members. Not more than two (2) members appointed by each executive may be of the same political party.
(d) In the event that an authority was established under IC 19-6-3 (before its repeal on April 1, 1980) the board consists of five (5) members. Three (3) members of the board shall be appointed by the mayor of the city, and two (2) members of the board shall be appointed by the board of commissioners of the county. Not more than two (2) members representing the city may be members of the same political party, and not more than one (1) member representing the county may be a member of the same political party.
(e) Except as provided in section 4.1(b)(3) of this chapter, the county executive of each Indiana county that is adjacent to a county establishing an authority under this chapter and in which the authority owns real property may appoint one (1) advisory member to the board. An advisory member who is appointed under this subsection:
(1) must be a resident of the adjacent county;
(2) may not vote on any matter before the board;
(3) serves at the pleasure of the appointing authority; and
(4) serves without compensation or payment for expenses.
(f) The board of an authority established in a city having a population of more than sixteen thousand four hundred (16,400) but less than seventeen thousand (17,000) consists of five (5) members. The members of the board shall be appointed by the executive of the eligible entity, and not more than three (3) members of the board may be of the same political party.
(g) This subsection does not apply to a board subject to subsection (b), (c), (d), or (f). Notwithstanding subsection (a), the fiscal body of an eligible entity may adopt an ordinance or a resolution providing that the board consists of five (5) members. If the board consists of five (5) members, not more than three (3) members may be of the same political party.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.101-1985, SEC.1; P.L.333-1989(ss), SEC.3; P.L.3-1990, SEC.37; P.L.116-1995, SEC.3; P.L.111-2001, SEC.1; P.L.170-2002, SEC.69; P.L.134-2005, SEC.4; P.L.119-2012, SEC.99.

IC 8-22-3-4.1
Members of board for county having consolidated city
Sec. 4.1. (a) This section applies only to the board of an airport authority established for a county having a consolidated city.
(b) The board consists of members appointed as follows:
(1) The mayor of the consolidated city shall appoint five (5) members. Each member appointed under this subdivision must be a resident of the county having the consolidated city.
(2) The majority leader of the legislative body of the county having the consolidated city shall appoint one (1) member. The member appointed under this subdivision must be a resident of the county having the consolidated city. (3) The county executive of each Indiana county that fulfills all of the following requirements shall each appoint one (1) member:
(A) The county is adjacent to the county having the consolidated city.
(B) The county has a population of:
(i) more than one hundred forty thousand (140,000) but less than one hundred fifty thousand (150,000);
(ii) more than seventy thousand (70,000) but less than seventy thousand fifty (70,050); or
(iii) more than two hundred seventy thousand (270,000) but less than three hundred thousand (300,000).
(C) The authority owns real property in the county.
The county executive of a county represented on the board under this subdivision may not appoint an advisory member under section 4(e) of this chapter.
Not more than three (3) members appointed under subdivision (1) may be members of the same political party.
(c) The member of the board appointed under subsection (b)(2) must also be a resident of a township that:
(1) is located in the county having the consolidated city; and
(2) has a population of:
(A) less than fifty thousand (50,000); or
(B) more than one hundred thirty-three thousand (133,000) but less than one hundred forty thousand (140,000).
(d) A member of the board appointed under subsection (b)(3)(B)(i) must be a resident of a township:
(1) located in the county making the appointment; and
(2) having a population of more than twenty-five thousand (25,000) but less than twenty-eight thousand (28,000).
(e) The county executive of a county that is not otherwise represented on the board and that is located not more than one thousand two hundred (1,200) feet from a certified air carrier airport that is owned or operated by the authority may appoint one (1) advisory member to the board. An advisory member appointed under this subsection:
(1) must be a resident of:
(A) the county making the appointment; and
(B) one (1) of the two (2) townships in the county located nearest to the airport;
(2) may not vote on any matter before the board;
(3) serves at the pleasure of the appointing authority; and
(4) serves without compensation or payment for expenses.
(f) A member of the board holds office for four (4) years and until the member's successor is appointed and qualified.
(g) If a vacancy occurs in the board, the authority that appointed the member that vacated the board shall appoint an individual to serve for the remainder of the unexpired term.
(h) A board member may be reappointed to successive terms.
(i) A board member may be impeached under the procedure

provided for the impeachment of county officers.
(j) A board member appointed under subsection (b)(3) may not vote on a matter before the board relating to imposing, increasing, or decreasing property taxes in the county having the consolidated city.
As added by P.L.116-1995, SEC.4. Amended by P.L.170-2002, SEC.70; P.L.83-2004, SEC.1; P.L.139-2011, SEC.3; P.L.119-2012, SEC.100.

IC 8-22-3-4.2
Authority established under IC 8-22-3-1.1; members of board
Sec. 4.2. In the event that an authority is established under section 1.1 of this chapter, the board consists of six (6) members. Three (3) members of the board shall be appointed by the board of commissioners of the county, and three (3) members of the board shall be appointed by the mayor of the second class city. Not more than two (2) members appointed by the board of commissioners of the county may be members of the same political party and not more than two (2) members appointed by the mayor of the second class city may be members of the same political party.
As added by P.L.100-1985, SEC.2.

IC 8-22-3-4.3
Members of certain boards
Sec. 4.3. (a) This section applies only to the board of an airport authority that:
(1) is not located in a county containing a consolidated city;
(2) is established by a city; and
(3) has entered into a federal interstate compact.
(b) The board of an airport authority described in subsection (a) consists of members appointed as follows:
(1) Four (4) members appointed by the executive of the city in which the airport is located. Not more than two (2) members appointed under this subdivision may be members of the same political party.
(2) One (1) member appointed by the executive of the county in which the airport is located.
(3) One (1) member appointed by the executive of the county (other than the county in which the airport is located) that is closest geographically to the airport.
(4) One (1) member appointed by the governor.
(c) A member of the board holds office for four (4) years and until the member's successor is appointed and qualified.
(d) If a vacancy occurs in the board, the authority that appointed the member that vacated the board shall appoint an individual to serve for the remainder of the unexpired term.
(e) A board member may be reappointed to successive terms.
(f) A board member may be impeached under the procedure provided for the impeachment of county officers.
As added by P.L.134-2005, SEC.5.
IC 8-22-3-4.4
General assembly findings regarding board of Indianapolis Airport Authority
Sec. 4.4. The general assembly finds that development of the certified air carrier airport, owned and operated by the Indianapolis Airport Authority, may impact persons residing outside Marion County but within close proximity to the airport. In order to address the concerns of these persons, the general assembly finds that it is appropriate to appoint to the board of the Indianapolis Airport Authority (described in section 4.1 of this chapter) a member from a county, described in section 4.1(e) of this chapter, that is located in close proximity to a certified air carrier airport described in this section.
As added by P.L.220-2011, SEC.204.

IC 8-22-3-5
Board membership; prerequisites; restrictions
Sec. 5. (a) This subsection applies only in counties that contain a consolidated city or at least one (1) second class city. To be eligible to be a member of the board, a person must have the following qualifications:
(1) Be at least eighteen (18) years old.
(2) Except as provided in section 4.1 of this chapter, be a resident of the county in which the eligible entity is located.
(3) Not be actively engaged as:
(A) a principal owner;
(B) a majority member or majority shareholder;
(C) a director;
(D) an officer; or
(E) an employee with managerial or supervisory responsibilities;
of any entity engaged in commercial aeronautics.
(4) Not hold any other governmental office (by appointment or election) that has statutory fiscal or management review of the board's actions.
(5) Not serve as a member of any other agency, board, commission, department, or other governmental entity that:
(A) is located within the jurisdiction of the authority; and
(B) has statutory fiscal or management review of the authority's actions.
(b) This subsection does not apply to a county if the county contains a consolidated city or a second class city. To be eligible to be a member of the board, a person must:
(1) be at least eighteen (18) years of age;
(2) be a resident of the county in which the eligible entity is located; and
(3) not be actively engaged as:
(A) a principal owner;
(B) a majority member or majority shareholder;
(C) a director; (D) an officer; or
(E) an employee with managerial or supervisory responsibilities;
of any entity engaged in commercial aeronautics in a county that the board serves.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.129-1987, SEC.2; P.L.5-1988, SEC.54; P.L.116-1995, SEC.5; P.L.134-2005, SEC.6; P.L.61-2012, SEC.3.

IC 8-22-3-6
Appointment of board members; staggered terms; vacancies; reappointment; impeachment
Sec. 6. (a) The board members shall be appointed as soon as possible after the adoption of an ordinance establishing an authority under this chapter. The term of each member starts at noon on the day the authority is established, at which time the board members shall meet and organize as the board.
(b) Members of the board shall be appointed as follows:
(1) One (1) member for an initial term of one (1) year.
(2) One (1) for an initial term of two (2) years.
(3) If a third or fourth appointment is required, one (1) for an initial term of three (3) years and one (1) for an initial term of four (4) years.
(4) If a fifth appointment is required, one (1) for an initial term of four (4) years.
(5) If a sixth appointment is necessary, one (1) for an initial term of four (4) years.
At the expiration of the respective terms, a member or members shall be appointed to fill the vacancies caused by the expiration. The members so appointed hold office for a term of four (4) years and until their successors are appointed and qualified. If the authority was established under IC 19-6-3 (before its repeal on April 1, 1980), at the expiration of the members' terms the mayor or the board of county commissioners shall appoint a member or members to fill the vacancies caused by the expiration. The members so appointed hold office for a term of three (3) years and until their successors are appointed and qualified.
(c) If a vacancy occurs in the board by resignation or otherwise, a member shall be appointed for the remainder of the term.
(d) A board member is eligible for reappointment to successive terms.
(e) A board member may be impeached under the procedure provided for the impeachment of county officers.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.3-1990, SEC.38; P.L.116-1995, SEC.6; P.L.134-2005, SEC.7.

IC 8-22-3-6.1
Authority established under IC 8-22-3-1.1; appointment of board members; terms; vacancies; reappointment; impeachment
Sec. 6.1. (a) Notwithstanding section 6 of this chapter, the board

members of an authority established under section 1.1 of this chapter shall be appointed on or before June 15, 1985. The term of each member starts at noon on the day the authority is established, at which time the board members shall meet and organize as the board.
(b) Members of the board shall be appointed as follows: two (2) members for an initial term of one (1) year, two (2) members for an initial term of two (2) years, and two (2) members for an initial term of three (3) years. At the expiration of the respective terms, a member or members shall be appointed to fill the vacancies caused by the expiration. The members so appointed shall hold office for a term of four (4) years and until their successors are appointed and qualified.
(c) If a vacancy occurs in the board by resignation or otherwise, a member shall be appointed for the remainder of the term.
(d) A board member is eligible for reappointment to successive terms.
(e) A board member may be impeached under the procedure provided for the impeachment of county officers.
As added by P.L.100-1985, SEC.3.

IC 8-22-3-6.5
Cooperation agreements with contiguous counties
Sec. 6.5. (a) This section applies only to an authority that was established under IC 19-6-3 (before its repeal on April 1, 1980).
(b) As used in this section, "cooperative agreement" means an agreement entered into by the authority and an eligible county under subsection (d).
(c) As used in this section, "eligible county" means a county that is contiguous to the county in which the authority has jurisdiction.
(d) The authority and an eligible county may enter into a cooperative agreement concerning the operations, functions, projects, activities, funding, or capital expenditures of the authority under this chapter or IC 8-22-3.5.
(e) A cooperative agreement must provide for the following:
(1) The appointment to the board of the authority of one (1) or more additional members, including advisory members, representing the eligible county.
(2) The duration of the cooperative agreement.
(3) The purpose of the cooperative agreement.
(4) The manner of financing, staffing, and supplying a joint undertaking under the cooperative agreement.
(5) Establishing and maintaining a budget for a joint undertaking under the cooperative agreement.
(6) The partial or complete termination of the cooperative agreement.
(7) Any other matters the authority and the eligible county determine are necessary or desirable.
(f) A cooperative agreement may provide for the following:
(1) A trial period, not to exceed three (3) years, during which the eligible county: (A) may cooperate in an advisory capacity; and
(B) may not be required to participate in financing activities under the cooperative agreement.
(2) The establishment of a separately appointed board to administer the cooperative agreement following the conclusion of the trial period described in subdivision (1).
(g) A proposed cooperative agreement must be approved by the:
(1) executive; and
(2) fiscal body;
of the eligible county before the eligible county may enter into the cooperative agreement.
(h) A cooperative agreement entered into under this section is not subject to IC 36-1-7.
(i) The general assembly finds the following:
(1) The authority and all eligible counties face unique and distinct challenges and opportunities related to transportation and economic development that are different in scope and type from those faced by other units of local government in Indiana due to:
(A) the status of the authority and the eligible counties in relationship to the southwest extension of Interstate Highway 69;
(B) the distance of the authority and the eligible counties from other major centers of commerce, industry, and economic activity in the state; and
(C) the relative inaccessibility of southwest Indiana to markets.
(2) A unique approach is required to fully take advantage of the economic development potential of the authority and an eligible county.
As added by P.L.97-2007, SEC.1.

IC 8-22-3-7
Conflicts of interest
Sec. 7. A member of the board is ineligible to hold an appointive office or employment for the authority. A member of the board may not become personally interested in any contract with or claim against the authority.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-3-8
Compensation and expenses
Sec. 8. (a) Except as provided in subsections (b) and (c), the members of the board shall serve without compensation, but shall be paid their actual expenses for travel conducted in the interest of the board.
(b) The fiscal body of the entity may provide a per diem for the members of the board in an amount that does not exceed thirty-five dollars ($35) for each whole or part day a member is engaged in board activities. The members of the board shall also be paid their

actual expenses under subsection (a).
(c) If the authority is established by more than one (1) entity, the fiscal bodies of the entities, acting jointly, may provide a per diem for the members of the board in an amount that does not exceed thirty-five dollars ($35) for each whole or part day a member is engaged in board activities. The members of the board shall also be paid their actual expenses under subsection (a).
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.106-1993, SEC.1.

IC 8-22-3-9
Election of officers; meetings; record of proceedings; internal affairs
Sec. 9. (a) The board shall elect, at its first regular meeting to be conducted on the first July 1 or January 1 after appointment of the board members, and annually thereafter, one (1) of its members president, and another of its members vice president, who performs the duties of the president during the absence of or disability of the president. The board shall keep a suitable office at the airport where its maps, plans, documents, records, and accounts shall be kept, subject to public inspection at all reasonable times.
(b) The board shall provide by rule for regular meetings to be held not less than at monthly intervals throughout the year.
(c) The board shall convene in a special meeting when one is called. The president or a majority of the members of the board may call a special meeting. The board shall establish by rule a procedure for calling special meetings.
(d) Regular or special meetings shall be held at the office of the board or at another public place in any county where the board owns or operates an airport. The board may adjourn any regular or special meeting to a specific day designated at the time of adjournment, and that meeting is a continuation of the meeting so adjourned. This subsection does not apply to an authority that was established under IC 19-6-3 (before its repeal on April 1, 1980).
(e) A majority of the members of the board constitutes a quorum for a meeting. The board may act officially by an affirmative vote of a majority of those present at the meeting at which the action is taken.
(f) The board shall keep a written record of its proceedings, which shall be available for public inspection in the office of the board. The board shall record the aye and nay tally of the vote for each ordinance or resolution.
(g) The board shall adopt a system of rules of procedure under which its meetings are to be held. The board may suspend the rules of procedure by unanimous vote of the members of the board who are present at the meeting. The board may not suspend the rules of procedure beyond the duration of the meeting at which the suspension of rules occurs.
(h) The board may supervise its internal affairs as do local legislative and administrative bodies. As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.3-1990, SEC.39; P.L.107-1993, SEC.1; P.L.137-2000, SEC.2.

IC 8-22-3-10
Proposal and adoption of ordinances
Sec. 10. (a) A member of the board may introduce a draft of a proposed ordinance at a meeting of the board. A person who introduces a draft shall provide at the time of introduction a written copy of the draft. The board shall assign to each draft a distinguishing number and the date when introduced.
(b) Not more than seven (7) days after the introduction of a draft of an ordinance nor less than seven (7) days before the final passage of a draft of an ordinance, the board shall publish a notice that the proposed ordinance is pending final action by the board. The notice shall be published in each county within the jurisdiction of the board in accordance with IC 5-3-1. Notice of an ordinance establishing a budget must be in accordance with IC 6-1.1-17.
(c) The board shall include in the notice reference to the subject matter of the proposed ordinance and the time and place a hearing will be had and shall indicate that the proposed ordinance is available for public inspection at the office of the board. The board may include in one (1) notice a reference to the subject matter of each draft that is pending and for which notice has not already been given.
(d) An ordinance is not invalid because the reference to the subject matter of the draft was inadequate if it was sufficient to advise the public of the general subject matter of the proposed ordinance.
(e) The board shall, not later than the date of notice, place five (5) copies of the proposed draft on file in the office of the board for public inspection.
(f) At a meeting for which notice has been given as required by this section, the board may take final action on the proposed ordinance or may postpone final consideration of it to a designated meeting in the future without giving additional notice.
(g) Before adopting an ordinance, the board must give an opportunity to persons present at the meeting to give testimony, evidence, or argument for or against the proposed ordinance in person or by counsel, under reasonable rules as to the number of persons who may be heard and time limits that the board adopts.
(h) When an ordinance is adopted, the board shall also designate the effective date of the ordinance. If the board fails to designate the effective date of the ordinance in the record of the proceedings of the board, the ordinance takes effect on the fourteenth day after its passage.
(i) When the board adopts an ordinance, the board shall have copies of it made available to the public.
(j) The board may provide for the printing of the ordinances of the authority in pamphlet form or for bound volumes and may distribute them without charge, or may charge the cost of printing and distribution. As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.78, SEC.2.

IC 8-22-3-11
Powers and duties of board
Sec. 11. The board may do all acts necessary or reasonably incident to carrying out the purposes of this chapter, including the following:
(1) As a municipal corporation, to sue and be sued in its own name.
(2) To have all the powers and duties conferred by statute upon boards of aviation commissioners. The board supersedes all boards of aviation commissioners within the district. The board has exclusive jurisdiction within the district.
(3) To protect all property owned or managed by the board.
(4) To adopt an annual budget and levy taxes in accordance with this chapter.
(A) The board may not levy taxes on property in excess of the following rate schedule, except as provided in sections 17 and 25 of this chapter:
Total Assessed Rate Per $100 Of
Property Valuation Assessed Valuation
$300 million or less $0.10
More than $300 million
but not more than $450 million $0.0833
More than $450 million
but not more than $600 million $0.0667
More than $600 million
but not more than $900 million $0.05
More than $900 million $0.0333
(B) Clause (A) does not apply to an authority that was established under IC 19-6-2 or IC 19-6-3 (before their repeal on April 1, 1980).
(C) The board of an authority that was established under IC 19-6-3 (before its repeal on April 1, 1980) may levy taxes on property not in excess of six and sixty-seven hundredths cents ($0.0667) on each one hundred dollars ($100) of assessed valuation.
(5) To incur indebtedness in the name of the authority in accordance with this chapter.
(6) To adopt administrative procedures, rules, and regulations.
(7) To acquire property, real, personal, or mixed, by deed, purchase, lease, condemnation, or otherwise and dispose of it for use or in connection with or for administrative purposes of the airport; to receive gifts, donations, bequests, and public trusts and to agree to conditions and terms accompanying them and to bind the authority to carry them out; to receive and administer federal or state aid; and to erect buildings or structures that may be needed to administer and carry out this chapter. (8) To determine matters of policy regarding internal organization and operating procedures not specifically provided for otherwise.
(9) To adopt a schedule of reasonable charges and to collect them from all users of facilities and services within the district.
(10) To purchase supplies, materials, and equipment to carry out the duties and functions of the board in accordance with procedures adopted by the board.
(11) To employ personnel that are necessary to carry out the duties, functions, and powers of the board.
(12) To establish an employee pension plan. The board may, upon due investigation, authorize and begin a fair and reasonable pension or retirement plan and program for personnel, the cost to be borne by either the authority or by the employee or by both, as the board determines. If the authority was established under IC 19-6-2 (before its repeal on April 1, 1980), the entire cost must be borne by the authority, and ordinances creating the plan or making changes in it must be approved by the mayor of the city. The plan may be administered and funded by a trust fund or by insurance purchased from an insurance company licensed to do business in Indiana or by a combination of them. The board may also include in the plan provisions for life insurance, disability insurance, or both.
(13) To sell surplus real or personal property in accordance with law. If the board negotiates an agreement to sell trees situated in woods or forest areas owned by the board, the trees are considered to be personal property of the board for severance or sale.
(14) To adopt and use a seal.
(15) To acquire, establish, construct, improve, equip, maintain, control, lease, and regulate municipal airports, landing fields, and other air navigation facilities, either inside or outside the district; to acquire by lease (with or without the option to purchase) airports, landing fields, or navigation facilities, and any structures, equipment, or related improvements; and to erect, install, construct, and maintain at the airport or airports facilities for the servicing of aircraft and for the comfort and accommodation of air travelers and the public. The Indiana department of transportation must grant its approval before land may be purchased for the establishment of an airport or landing field and before an airport or landing field may be established.
(16) To fix and determine exclusively the uses to which the airport lands may be put. All uses must be necessary or desirable to the airport or the aviation industry and must be compatible with the uses of the surrounding lands as far as practicable.
(17) To elect a secretary from its membership, or to employ a secretary, an airport director, superintendents, managers, a treasurer, engineers, surveyors, attorneys, clerks, guards,

mechanics, laborers, and all employees the board considers expedient, and to prescribe and assign their respective duties and authorities and to fix and regulate the compensation to be paid to the persons employed by it in accordance with the authority's appropriations. All employees shall be selected irrespective of their political affiliations.
(18) To make all rules and regulations, consistent with laws regarding air commerce, for the management and control of its airports, landing fields, air navigation facilities, and other property under its control.
(19) To acquire by lease the use of an airport or landing field for aircraft pending the acquisition and improvement of an airport or landing field.
(20) To manage and operate airports, landing fields, and other air navigation facilities acquired or maintained by an authority; to lease all or part of an airport, landing field, or any buildings or other structures, and to fix, charge, and collect rentals, tolls, fees, and charges to be paid for the use of the whole or a part of the airports, landing fields, or other air navigation facilities by aircraft landing there and for the servicing of the aircraft; to construct public recreational facilities that will not interfere with air operational facilities; to fix, charge, and collect fees for public admissions and privileges; and to make contracts for the operation and management of the airports, landing fields, and other air navigation facilities; and to provide for the use, management, and operation of the air navigation facilities through lessees, its own employees, or otherwise. Contracts or leases for the maintenance, operation, or use of the airport or any part of it may be made for a term not exceeding fifteen (15) years and may be extended for similar terms of years, except that any parcels of the land of the airport may be leased for any use connected with the operation and convenience of the airport for an initial term not exceeding forty (40) years and may be extended for a period not to exceed ten (10) years. If a person whose character, experience, and financial responsibility have been determined satisfactory by the board offers to erect a permanent structure that facilitates and is consistent with the operation, use, and purpose of the airport on land belonging to the airport, a lease may be entered into for a period not to exceed ninety-nine (99) years. However, the board must pass an ordinance to enter into such a lease. The board may not grant an exclusive right for the use of a landing area under its jurisdiction. However, this does not prevent the making of leases in accordance with other provisions of this chapter. All contracts, and leases, are subject to restrictions and conditions that the board prescribes. The authority may lease its property and facilities for any commercial or industrial use it considers necessary and proper, including the use of providing airport motel facilities. For the airport authority established by the city of Gary, the board may approve a lease, management

agreement, or other contract:
(A) with a person:
(i) who is selected by the board using the procedures under IC 36-1-9.5; and
(ii) whose character, experience, and financial responsibility have been determined satisfactory by the board; and
(B) to use, plan, design, acquire, construct, reconstruct, improve, extend, expand, lease, operate, repair, manage, maintain, or finance all or any part of the airport and its landing fields, air navigation facilities, and other buildings and structures for a period not to exceed ninety-nine (99) years. However, the board must pass an ordinance to enter into such a lease, management agreement, or other contract. All contracts, leases, and management agreements are subject to restrictions and conditions that the board prescribes. The authority may lease its property and facilities for any commercial or industrial use it considers necessary and proper, including the use of providing airport motel facilities. A lease, management agreement, or other contract entered into under this section or any other provision of this chapter may be entered into without complying with IC 5-23.
(21) To sell machinery, equipment, or material that is not required for aviation purposes. The proceeds shall be deposited with the treasurer of the authority.
(22) To negotiate and execute contracts for sale or purchase, lease, personal services, materials, supplies, equipment, or any other transaction or business relative to an airport under the board's control and operation. However, whenever the board determines to sell part or all of aviation lands, buildings, or improvements owned by the authority, the sale must be in accordance with law.
(23) To vacate all or parts of roads, highways, streets, or alleys, whether inside or outside the district, in the manner provided by statute.
(24) To annex lands to itself if the lands are owned by the authority or are streets, roads, or other public ways.
(25) To approve any state, county, city, or other highway, road, street or other public way, railroad, power line, or other right-of-way to be laid out or opened across an airport or in such proximity as to affect the safe operation of the airport.
(26) To construct drainage and sanitary sewers with connections and outlets as are necessary for the proper drainage and maintenance of an airport or landing field acquired or maintained under this chapter, including the necessary buildings and improvements and for the public use of them in the same manner that the authority may construct sewers and drains. However, with respect to the construction of drains and sanitary sewers beyond the boundaries of the airport or landing field, the board shall proceed in the same manner as private owners of

property and may institute proceedings and negotiate with the departments, bodies, and officers of an eligible entity to secure the proper orders and approvals; and to order a public utility or public service corporation or other person to remove or to install in underground conduits wires, cables, and power lines passing through or over the airport or landing field or along the borders or within a reasonable distance that may be determined to be necessary for the safety of operations, upon payment to the utility or other person of due compensation for the expense of the removal or reinstallation. The board must consent before any franchise may be granted by state or local authorities for the construction of or maintenance of railway, telephone, telegraph, electric power, pipe, or conduit line upon, over, or through land under the control of the board or within a reasonable distance of land that is necessary for the safety of operation. The board must also consent before overhead electric power lines carrying a voltage of more than four thousand four hundred (4,400) volts and having poles, standards, or supports over thirty (30) feet in height within one-half (1/2) mile of a landing area acquired or maintained under this chapter may be installed.
(27) To contract with any other state agency or instrumentality or any political subdivision for the rendition of services, the rental or use of equipment or facilities, or the joint purchase and use of equipment or facilities that are necessary for the operation, maintenance, or construction of an airport operated under this chapter.
(28) To provide air transportation in furtherance of the duties and responsibilities of the board.
(29) To promote or encourage aviation-related trade or commerce at the airports that it operates.
(30) To provide aviation services to public use airports within or outside Indiana either directly or through an affiliate entity established by the board.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.79, SEC.1; Acts 1982, P.L.82, SEC.1; P.L.130-1987, SEC.3; P.L.3-1990, SEC.40; P.L.106-1993, SEC.2; P.L.29-1999, SEC.2; P.L.29-1999, SEC.3; P.L.98-2001, SEC.2; P.L.182-2009(ss), SEC.268; P.L.139-2011, SEC.4.

IC 8-22-3-11.6
Consolidation of law enforcement and fire protection
Sec. 11.6. (a) This section applies only to an airport authority established for a county having a consolidated city.
(b) The legislative body of the consolidated city and the governing body of the airport authority may adopt substantially similar ordinances providing that the fire department of the airport authority is consolidated into the fire department of the consolidated city, and that the fire department of the consolidated city shall provide fire protection services for the airport authority. If ordinances are adopted under this section, the consolidation shall take effect on the date

agreed to by the legislative body of the consolidated city and the governing body of the airport authority in the ordinances.
(c) The legislative body of the consolidated city and the governing body of the airport authority may adopt substantially similar ordinances providing that the law enforcement services of the airport authority are consolidated into the consolidated law enforcement department of the consolidated city, and that the law enforcement department of the consolidated city shall provide law enforcement services for the airport authority. If ordinances are adopted under this section, the consolidation shall take effect on the date agreed to by the legislative body of the consolidated city and the governing body of the airport authority in the ordinances.
As added by P.L.227-2005, SEC.7.

IC 8-22-3-12
Contracts for improvements and purchases
Sec. 12. For all contracts for improvements and purchases, other than those for professional services and those for the acquisition of land, easements, and rights-of-way, IC 5-22, IC 36-1-9.5, and IC 36-1-12 apply.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1981, P.L.57, SEC.29; P.L.85-1991, SEC.2; P.L.49-1997, SEC.36; P.L.139-2011, SEC.5.

IC 8-22-3-13
Damages for breach of agreements; penalties for violations; injuries to properties; publication of rules and regulations
Sec. 13. The board may take action to recover damages for the breach of an agreement, express or implied, relating to the operation, control, leasing, management, or improvement of the property under its control, to impose the penalties for the violation of ordinances or of its rules or regulations, and for injury to the personal or real property under its control, and to recover possession of any such property. All rules and regulations that the board adopts under this chapter shall be published in accordance with IC 5-3-1.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.81-1996, SEC.11.

IC 8-22-3-14
Establishment of restricted zones; eminent domain; zoning jurisdiction
Sec. 14. (a) In order to provide free air space for the safe descent and ascent of aircraft and for the proper and safe use of an airport or landing field acquired or maintained under this chapter, the board may establish by ordinance or ordinances a restricted zone or zones of a distance in any direction from the boundaries of the airport or landing field so that no building or other structure is erected high enough to interfere with the descent of an aircraft at an approach angle necessary for safety for the usual type of operation that is conducted at the airport or landing field. If the authority was

established under IC 19-6-3 (before its repeal on April 1, 1980), this action is subject to approval by the fiscal body of any eligible entity within or coterminous with the boundaries of the district.
(b) The board may acquire by condemnation or purchase, upon the payment of due compensation, the right to prevent the erection of, and to require the removal of, all buildings, towers, poles, wires, cables, other structures, and trees within the zone or zones that interfere with the gliding angle or as much of any structure or trees that interfere with the gliding angles. When a restricted zone or zones has been established, a permit issued by a department or office of an eligible entity or by any state or other authority for the erection of any structure extending into such zone or zones is effective only if approved by the board. Establishment of a restricted zone or zones outside of an airport or landing field, in connection with the condemnation of the rights in the land, constitutes condemnation and the perpetual annihilation of all rights of the owners of the property within the zone or zones to erect or maintain any building or structure that will interfere with the gliding angle. This result may be accomplished by absolute condemnation of the land, with perpetual and irrevocable free license to use and occupy the land within the zone for all purposes except the erection of buildings or other structures above the height so prescribed.
(c) The part of a restricted zone that extends below fifty (50) feet measured vertically from the land may be established only by purchase or proceedings in eminent domain. That part of a restricted zone that is fifty (50) or more feet above the surface of the land is in effect immediately upon the adoption of a zoning ordinance. However, the owners of land beneath a restricted zone have the right to recover damages that may be proven in an action brought for that purpose. In an action for damages the owner has the burden of proving damage by reason of the establishment of the restricted zone.
(d) The zoning jurisdiction granted in this section is exclusive against jurisdiction granted by any other statute unless the other statute specifically provides otherwise. In case of conflict with any airport zoning or other regulations promulgated by an eligible entity, the regulations adopted under this section prevail.
(e) All airport zoning regulations adopted under this chapter must be reasonable and may not impose a requirement or restriction that is not reasonably necessary to effectuate the purposes of this chapter. In determining what regulations to adopt, the board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable. However, this section does not apply to the location, relocation, erection, construction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures on lands owned by a public utility or railroad.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.79, SEC.2; P.L.3-1990, SEC.41.
IC 8-22-3-15
Eminent domain; procedures
Sec. 15. (a) The board:
(1) may exercise the power of eminent domain to carry out this chapter;
(2) may award damages to landowners for real estate and property rights appropriated; and
(3) if the board cannot agree with the owners, lessees, or occupants of real estate selected by the board for the purposes in this chapter, may procure the condemnation of the property.
The board may proceed under IC 32-24-1. IC 32-24-1 applies to airports, landing fields, and restricted zones adjoining them to the extent that it is not inconsistent with this chapter.
(b) If the land on and across which it is necessary to establish and fix a restricted zone is already in use for another public purpose or has been condemned or appropriated for a use authorized by statute, and is being used for that purpose by the corporation so appropriating it, the public use or prior condemnation does not bar the right of the board to condemn the use of ground for aviation purposes. Use by the board does not permanently prevent the use of the land for the prior public use or by the corporation condemning or appropriating it.
(c) In a proceeding prosecuted by the board to condemn the use of land for purposes permitted by this chapter, the burden is upon the board to show that its use will not permanently or seriously interfere with the continued public use of the land or by the corporation condemning it, or its successors. However, in the proceeding the board may require the removal or the burying beneath the surface of the ground of wires, cables, power lines, or other structures within a restricted zone established under this chapter.
(d) The board may not take or disturb property or facilities belonging to a public utility or common carrier engaged in interstate commerce if the property or facilities are required for the proper and convenient operation of the utility or carrier, unless provision is made for the restoration, relocation, or duplication of the property or facilities elsewhere, at the sole cost of the board.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.79, SEC.3; P.L.2-2002, SEC.47.

IC 8-22-3-16
Issuance of bonds
Sec. 16. (a) The board may issue general obligation bonds of the authority for the purpose of procuring funds to pay the cost of acquiring real property, or constructing, enlarging, improving, remodeling, repairing, or equipping buildings, structures, runways, or other facilities, for use as or in connection with or for administrative purposes of the airport. The issuance of the bonds must be authorized by ordinance of the board providing for the amount, terms, and tenor of the bonds and for the time and character of notice and the mode of making sale. If one (1) airport is owned by

the authority, an ordinance authorizing the issuance of bonds for a separate second airport is subject to approval as provided in this section. The bonds bear interest and are payable at the times and places that the board determines but running not more than twenty-five (25) years after the date of their issuance, and they must be executed in the name of the authority by the president of the board and attested by the secretary who shall affix to each of the bonds the official seal of the authority. The interest coupons attached to the bonds may be executed by placing on them the facsimile signature of the president of the board.
(b) The issuance of general obligation bonds must be approved by resolution of the following body:
(1) When the authority is established by an eligible entity, by its fiscal body.
(2) When the authority is established by two (2) or more eligible entities acting jointly, by the fiscal body of each of those entities.
(3) When the authority was established under IC 19-6-2 (before its repeal), by the mayor of the consolidated city, and if a second airport is to be funded, also by the city-county council.
(4) When the authority was established under IC 19-6-3 (before its repeal), by the county council.
(c) The airport director shall manage and supervise the preparation, advertisement, and sale of the bonds, subject to the authorizing ordinance. Before the sale of the bonds, the airport director shall cause notice of the sale to be published once each week for two (2) consecutive weeks in two (2) newspapers of general circulation published in the district, setting out the time and place where bids will be received, the amount and maturity dates of the issue, the maximum interest rate, and the terms and conditions of sale and delivery of the bonds. The bonds shall be sold to the highest bidder, in accordance with the procedures for selling public bonds. After the bonds have been properly sold and executed, the airport director shall deliver them to the treasurer of the authority and take a receipt for them, and shall certify to the treasurer the amount which the purchaser is to pay for them, together with the name and address of the purchaser. On payment of the purchase price, the treasurer shall deliver the bonds to the purchaser, and the treasurer and airport director or superintendent shall report their actions to the board.
(d) The provisions of IC 6-1.1-20 and IC 5-1 relating to:
(1) the filing of a petition requesting the issuance of bonds and giving notice of them;
(2) the giving of notice of determination to issue bonds;
(3) the giving of notice of hearing on the appropriation of the proceeds of bonds and the right of taxpayers to appeal and be heard on the proposed appropriation;
(4) the approval of the appropriation by the department of local government finance;
(5) the right of:
(A) taxpayers and voters to remonstrate against the issuance

of bonds, in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds, in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a); and
(6) the sale of bonds at public sale for not less than par value;
are applicable to proceedings under this chapter for the issuance of general obligation bonds.
(e) Bonds issued under this chapter are not a corporate obligation or indebtedness of any eligible entity but are an indebtedness of the authority as a municipal corporation. An action to question the validity of the bonds issued or to prevent their issue must be instituted not later than the date set for sale of the bonds, and all of the bonds after that date are incontestable.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.90-2002, SEC.328; P.L.219-2007, SEC.94; P.L.146-2008, SEC.364.

IC 8-22-3-17
Special tax levy; collection; bonds exempt from taxation
Sec. 17. (a) For the purpose of raising money to pay all bonds issued under section 16 of this chapter and any interest on them, the principal of and interest on any outstanding bonds or obligations payable from taxes and assumed under section 33 of this chapter, and leases entered into under IC 8-22-3.6 that are payable in whole or in part from a property tax levy, the board shall levy each year a special tax upon all of the property, both real and personal, located within the district in a manner and in an amount to meet and pay the principal of the bonds as they severally mature, together with all interest accruing on them, and to pay lease rentals as they become due, after taking into account all other revenues pledged to the payment of the bonds or lease rentals.
(b) The board shall file the tax levied each year with the county auditor of the county in which the district is located under IC 6-1.1-17.
(c) The tax levied shall be collected and enforced by the treasurer of the county under IC 6-1.1, and as the tax is collected by the treasurer of the county it shall be paid over to the treasurer of the authority. The treasurer shall accumulate and keep the tax in a separate fund to be known as the "airport authority bond fund", which shall be applied to the payment of the bonds and the interest on them as they severally mature and to the payment of lease rentals and to no other purposes.
(d) The bonds issued under this chapter and the interest on them are exempt from taxation for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.79, SEC.4; P.L.21-1990, SEC.42; P.L.108-1993, SEC.1; P.L.254-1997(ss), SEC.16.

IC 8-22-3-18 Repealed
(Repealed by P.L.1-1991, SEC.80.)

IC 8-22-3-18.1
Capital improvements; revenue bond issues and related matters
Sec. 18.1. (a) The board may:
(1) finance capital improvements, including the acquisition of real estate;
(2) refund any bonds; or
(3) pay any loan contract;
by borrowing money and issuing revenue bonds from time to time under this section.
(b) The issuance of revenue bonds must be authorized by ordinance of the board in at least one (1) series, may bear a date or dates, may mature at a time or times not exceeding forty (40) years from their respective dates, may bear interest, may be in a denomination or denominations, may be in a form, either coupon or registered, may carry registration and conversion privileges, may be executed in a manner, may be payable in a medium of payment and at a place or places, may be subject to terms of redemption, with or without a premium, may be declared or become due before the maturity date, may provide for the replacement of mutilated, destroyed, stolen, or lost bonds, may be authenticated in a manner and upon compliance with conditions, and may contain other terms and covenants that the ordinance of the board provides. Notwithstanding the form or tenor of the bonds, and in the absence of express recitals on their faces that the bonds are nonnegotiable, the bonds are negotiable instruments.
(c) The issuance of revenue bonds must be approved as follows:
(1) When the authority is established by an eligible entity, by the entity's executive.
(2) When the authority is established by at least two (2) eligible entities acting jointly, by the executive of each of those entities.
(3) When the authority was established under IC 19-6-2 (before its repeal on April 1, 1980), by the executive of the consolidated city.
(4) When the authority was established under IC 19-6-3 (before its repeal on April 1, 1980), by the county fiscal body.
For purposes of this subsection, the entire legislative body of a town is considered the executive of the town.
(d) The bonds must be executed in the name of the authority by the president of the board and attested by the secretary, and interest coupons may be executed by placing on the interest coupons the facsimile signature of the president of the board. The bonds are valid and binding obligations of the authority for all purposes, notwithstanding that before delivery of the bonds any of the persons whose signatures appear on the bonds have ceased to be officers of the entity or authority, as if the persons had continued to be officers of the entity and authority until after delivery. The validity of the authorization and issuance of the bonds is not dependent on or

affected in any way by proceedings taken for the improvement for which the bonds are to be issued, or by contracts made in connection with the improvement. An ordinance authorizing revenue bonds must provide that a revenue bond contain a recital that the bond is issued under this chapter, and a bond containing the recital under authority of an ordinance is considered valid and issued in conformity with this chapter.
(e) At the discretion of the board, the revenue bonds shall be sold either under the procedures for selling public bonds or at a negotiated sale. The bonds may be sold in installments at different times, or an entire issue or series may be sold or exchanged at one (1) time. Any issue or series of the bond may be sold in part or sold in part in installments at different times or at one (1) time.
(f) The bonds are special obligations of the authority and are payable solely from and secured by a lien upon the revenues of all or part of the facilities of the authority, as shall be more fully described in the ordinance of the board authorizing the issuance of the bonds, and, subject to the Constitution and to the prior or superior rights of any person, the board may by ordinance pledge and assign for the security of the bonds all or part of the gross or net revenues of the enterprise.
(g) All bonds of the same issue shall be equally and ratably secured, without priority by reason of number, date of bonds, of sale, of execution, or of delivery, by a lien upon the revenues in accordance with this section and the ordinance authorizing the issuance of the bonds.
(h) This chapter does not alter the rights granted to or the agreements made with the holders of any notes, bonds, or other obligations of the board outstanding on April 1, 1980.
(i) The bonds, and interest on the bonds, are not a debt of the authority or the board, nor a charge, a lien, or an encumbrance, legal or equitable, upon property of the board, or upon income, receipts, or revenues of the board other than those revenues of the facilities that have been pledged to the payment of the bonds. Every bond must recite in substance that the bond, including interest, is payable solely from the revenues pledged to the bond's payment, and that the board is under no obligation to pay the bond, except from those revenues.
(j) The bonds and the income from the bonds are exempt from taxation, except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(k) In order that the payment of the revenue bonds and the interest on the bonds be adequately secured, the board and its officers, agents, and employees shall:
(1) pay or cause to be paid punctually the principal of every bond, and the interest on every bond, on the date or dates and at the place or places and in the manner and out of the funds mentioned in the bonds and in the attached coupons, in accordance with the ordinance authorizing their issuance;
(2) operate the facilities of the authority, the revenues of which are pledged to the bonds, in an efficient and economical manner

and establish, levy, maintain, and collect fees, tolls, rentals, rates, and other charges that may be necessary or proper, which must be at least sufficient after making due and reasonable allowance for contingencies and for a margin of error in the estimates:
(A) to pay all current expenses of operation, maintenance, and repair of the facilities;
(B) to pay the interest on and principal of the bonds as the bonds become due and payable;
(C) to comply in all respects with the terms of the ordinance authorizing the issuance of bonds or any other contract or agreement with the holders of the bonds; and
(D) to meet any other obligations of the board that are charges, liens, or encumbrances upon the revenues of the facilities;
(3) operate and maintain the facilities and every part of the facilities in good working order and condition;
(4) preserve the security of the bonds and the rights of the holders, and warrant and defend the rights against all claims and demands of all persons;
(5) pay the lawful claims for labor, materials, and supplies, which, if unpaid, might by law become a lien or charge upon the revenues or part of the revenues, superior to the lien of the bonds, or that might impair the security of the bonds, to the end that the priority and security of the bonds be fully preserved;
(6) hold in trust the revenues pledged to the payment of the bonds for the benefit of the holders of the bonds and apply the revenues only as provided by the ordinance authorizing the issuance of the bonds or, if the ordinance is modified, as provided in the ordinance as modified; and
(7) keep proper books of record and accounts of the facilities (separate from all other records and accounts) in which complete and correct entries are made of all transactions relating to the facilities or part of the facilities, the revenues of which are pledged and that, together with all other books and papers of the board, are at all times subject to the inspection of the holder or holders of not less than ten percent (10%) of the bonds then outstanding or the holder's or the holders' representative duly authorized in writing.
None of the duties in this subsection require the expenditure in any manner or for any purpose by the board of any funds other than revenues received or receivable from the enterprise or facilities.
(l) The board may insert provisions in an ordinance or a resolution authorizing the issuance of revenue bonds, which becomes a part of the contract with the holders of the revenue bonds, as to:
(1) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds, or any notes, bonds, or other obligations payable from the revenues to finance the improving of the facilities may be applied;
(2) limitations on the issuance of additional bonds, or additional

notes, bonds, or other obligations to finance the improving of the facilities, including liens;
(3) limitations on the right of the board to restrict and regulate the use of the facilities;
(4) the amount and kind of insurance to be maintained on the facilities and the use and disposition of insurance money;
(5) pledging all or part of the revenues of the facilities to which the board's right exists;
(6) covenanting against pledging all or part of the revenues of the facilities to which its right exists;
(7) events of default and terms and conditions upon which the bonds become or may be declared due before maturity and as to the terms and conditions upon which declaration and its consequences may be waived;
(8) the rights, liabilities, powers, and duties arising upon the breach by it of any covenants, conditions, or obligations;
(9) the vesting in a trust or trustees the right to enforce covenants made to secure, to pay, or in relation to the bonds, as to the powers and duties of the trustee or trustees, and the limitation of liabilities, and as to the terms and conditions upon which the holders of the bonds or any proportion or percentage of the holders of the bonds may enforce any covenants made or duties imposed under this chapter;
(10) a procedure by which the terms of an ordinance authorizing revenue bonds, or any other contract with bondholders, such as an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of bonds, the holders of which must consent to them and the manner in which such consent may be given;
(11) the execution of all instruments necessary or convenient in the exercise of the powers granted by this chapter or in the performance of the duties of the board and the officers, agents, and employees of them;
(12) refraining from pledging, claiming, or taking the benefit or advantage of any stay or extension law whenever enacted, which may affect the duties or covenants of the board in relation to the bonds, or the performance or the lien of the bonds;
(13) the purchase out of funds available, including the proceeds of revenue bonds, of outstanding notes, bonds, or obligations and the price or prices at which and the manner in which purchases may be made; and
(14) other acts and things that may be necessary, convenient, or desirable in order to secure the bonds, or that may tend to make the bonds more marketable.
This section does not authorize the board to make covenants, to perform an act, or to do anything that requires the expenditure by the board of funds other than revenues received or receivable from the facilities.
(m) In the event that the board defaults in the payment of the

principal or interest on any of the revenue bonds after the bonds become due, whether at maturity or upon call for redemption, and the default continues for a period of thirty (30) days, or in the event that the board or the board's officers, agents, or employees fail or refuse to comply with this chapter or default in an agreement made with the holders of the bonds, any holder or holders of revenue bonds, or a trustee for the holder or holders of the bonds, has the right to apply in an appropriate judicial proceeding to the circuit or superior court of the county in which the district is situated, in which the facilities are located, or in any court of competent jurisdiction, for the appointment of a receiver of the facilities, whether or not the holder, holders, or trustee is seeking or has sought to enforce any other right or to exercise any remedy in connection with the bonds. Upon application, the circuit or superior court may appoint, and if the application is made by the holders of twenty-five percent (25%) in principal amount of the bonds then outstanding or by a trustee for holders of the bonds in that amount shall appoint, a receiver for the enterprise.
(n) The receiver appointed shall, directly or by the receiver's agents and attorneys, enter into and upon and take possession of the facilities, the revenues of which are pledged, and every part of the facilities, and may exclude the board, the board's officers, agents, and employees, and all persons claiming under them. The receiver may have, hold, use, operate, manage, and control the facilities in the name of the board or otherwise, as the receiver considers best, and may exercise all rights and powers of the board with respect to the facilities as the board itself might do. The receiver shall maintain, restore, and insure the facilities, shall make all necessary repairs, shall establish, levy, maintain, and collect fees, tolls, rentals, and other charges in connection with the facilities that the receiver considers necessary or proper and reasonable, and shall collect and receive all revenues, deposit the revenues in a separate account, and apply the revenues in the manner that the court directs.
(o) Whenever all that is due upon the revenue bonds and interest on the bonds, and upon other notes, bonds, or other obligations, and interest on the notes, bonds, or obligations, having a charge, lien, or encumbrance on the revenues of the facilities and under the terms of covenants or agreements with bondholders has been paid or deposited, and all defaults have been cured and made good, the court may in its discretion, and after notice and hearing that the court considers reasonable and proper, direct the receiver to surrender possession of the facilities to the board, with the right of the holders of the bonds to secure the appointment of a receiver upon subsequent default remaining in force.
(p) The receiver shall act under the direction and supervision of the court making the appointment and is at all times subject to the orders and decrees of the court, including possible removal. Nothing contained in this section limits or restricts the jurisdiction of the court to enter other or further orders and decrees as the court considers necessary or appropriate for the exercise by the receiver of

functions specifically set forth.
(q) Subject to contractual limitations binding upon the holders or a trustee of an issue of revenue bonds, including but not limited to the restrictions of the exercise of a remedy to a specified proportion or percentage of the holders, a holder or trustee of the bonds may, for the equal benefit and protection of all holders of revenue bonds similarly situated:
(1) by mandamus or other suit, action, or proceeding at law or in equity enforce rights against the board and any of the board's officers, agents, and employees and require and compel the board or the board's officers, agents, or employees to perform and carry out duties and obligations under this chapter and covenant agreements with bondholders;
(2) by action or suit in equity require the board to account as if the board were the trustee of an express trust;
(3) by action or suit in equity enjoin any acts or things that may be unlawful or in violation of the rights of the bondholders; or
(4) bring suit upon the bonds.
No remedy conferred by this chapter upon a holder or trustee of revenue bonds is intended to be exclusive of any other remedy, but each remedy is in addition to every other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this chapter or by any other law. No waiver of a default or breach of duty or contract, whether by a holder or trustee of revenue bonds extends to or affects a subsequent default or breach of duty or contract or impairs any rights or remedies on them. No delay or omission of a bondholder or trustee extends to or affects a subsequent default or breach of duty or contract or impairs any rights or remedies. No delay or omission of a bondholder or trustee to exercise a right or power accruing upon default impairs the right or power or may be construed to be a waiver of the default or acquiescence in it. Every substantive right and every remedy conferred upon the holders of revenue bonds may be enforced and exercised from time to time and as often as is expedient. In case any suit, action, or proceeding to enforce a right or exercise a remedy is brought or taken and then discontinued or abandoned, or is determined adversely to the holder or trustee of the revenue bonds, then the board and the holder or trustee shall be restored to their former positions and rights and remedies as if no suit, action, or proceeding had been brought or taken.
(r) Refunding or refunding and improvement revenue bonds may be issued in accordance with the provisions for the refinancing or refinancing and improving of any of the facilities for which revenue bonds or a loan contract have been issued or made under this section or section 19 of this chapter.
(s) This section constitutes full authority for the issuance of revenue bonds. No procedure, proceedings, publications, notices, consents, approvals, orders, acts, or things by the board, by a board, an officer, a commission, a department, an agency, or an instrumentality of the state, or by an eligible entity is required to

issue revenue bonds or to do any act or perform anything under this chapter, except as presented by this chapter. The powers conferred by this chapter are in addition to, and not in substitution for, and the limitations imposed by this section do not affect the powers conferred in another section of this chapter or by any other statute.
As added by P.L.1-1991, SEC.81. Amended by P.L.254-1997(ss), SEC.17.

IC 8-22-3-19
Temporary loans; loan contracts; requirements; tax exemption
Sec. 19. (a) Temporary loans may be made by the board in anticipation of the collection of taxes of the authority actually levied and in course of collection for the fiscal year in which the loans are made. The loans must be authorized by ordinance and evidenced by warrants in the form provided by the authorizing ordinance. The warrants must state the total amount of the issue, the denomination of the warrant, the time and place payable, the rate of interest, the funds in anticipation of which they are issued and out of which they are payable, and a reference to the ordinance authorizing them and the date of its adoption. The ordinance authorizing temporary loans must appropriate and pledge a sufficient amount of the current revenue in anticipation of which they are issued and out of which they are payable. The warrants evidencing the temporary loans must be executed, sold, and delivered as are bonds of the authority.
(b) The board may negotiate terms and borrow money from any source under a loan contract, subject to the following requirements:
(1) The loan contract must be approved by resolution of the board.
(2) The loan contract must provide for the repayment of the loan in not more than forty (40) years.
(3) The loan contract must state that the indebtedness is that of the authority, is payable solely from revenues of the authority that are derived from either airport operations or from revenue bonds, and may not be paid by a tax levied on property located within the district.
(4) The loan contract must be submitted to the department of local government finance, which may approve, disapprove, or reduce the amount of the proposed loan contract. The department of local government finance must make a decision on the loan contract within thirty (30) days after it is submitted for review. The action taken by the department of local government finance on the proposed loan contract is final.
(c) Any loan contract issued under this chapter is issued for essential public and governmental purposes. A loan contract, the interest on it, the proceeds received by a holder from the sale of a loan contract to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation as provided in IC 6-8-5.
(d) After the board of an authority enters into a loan contract, the

board may use funds received from state or federal grants to satisfy the repayment of part or all of the loan contract.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.79, SEC.6; P.L.101-1987, SEC.4; P.L.90-2002, SEC.329; P.L.61-2012, SEC.4.

IC 8-22-3-20
Treasurer
Sec. 20. (a) The board shall appoint a person to act as treasurer of the authority, who shall give bond in the sum and with conditions that the board prescribes and with surety that the board approves. The treasurer is appointed for a term of one (1) year unless sooner removed for cause, but may be appointed for additional terms of one (1) year. All money payable to the authority shall be paid to the treasurer, who shall deposit it under IC 5-13-6. Money so deposited may be invested in accordance with IC 5-13-9.
(b) The treasurer shall keep an accurate account of all appropriations made and all taxes levied by the authority, of all money owing or due the authority, and of all money received and disbursed. He shall preserve all vouchers for payment and disbursements made, in accordance with the statutes relative to the preservation of public records. The treasurer shall issue all warrants for the payment of money from the funds of the authority, but a warrant may be issued for the payment of a claim only if the claim has been allowed in accordance with the procedure prescribed by the regulations of the board. All warrants must be countersigned by the president or vice president.
(c) Payroll and similar warrants may be executed with facsimile signatures.
(d) Whenever the treasurer is requested to issue a warrant, he may require evidence that the amount claimed is justly due and in conformity with law and for that purpose may summon before him any officer, agent, or employee of the district, or other person, and examine him under similar oath or affirmation, which oath or affirmation the treasurer may administer.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.79, SEC.7; P.L.19-1987, SEC.26.

IC 8-22-3-21
Annual report of accounts
Sec. 21. The treasurer shall submit to the board annually, and more often if required by the board, a report of the accounts exhibiting the revenues, receipts, and disbursements and the sources from which the revenues and funds are derived and in what manner they have been disbursed.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-3-22
Audit of records; submission of records of account
Sec. 22. (a) The state board of accounts shall audit the records of

the authority and shall prescribe or approve all accounting forms and records used by the authority.
(b) In addition, the treasurer shall, if required by the board, submit his records of account as treasurer of the authority to a certified public accountant or firm of certified public accountants, as selected by the board, for audit. That person shall prepare and submit a certified account of the records of account to the board exhibiting the revenues, receipts, and disbursements and the sources from which the revenues and funds are derived and in what manner they have been disbursed.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.79, SEC.8.

IC 8-22-3-23
Budget
Sec. 23. (a) The board shall annually prepare a budget for the purpose of operating and maintenance expenditures of the authority and shall calculate the tax levy necessary to provide funds for the operating expenditures necessary to carry out the powers, duties, and functions of the authority. The budget must be prepared and submitted:
(1) before or at the same time;
(2) in the same manner; and
(3) with notice;
as provided by the statutes relating to the preparation of budgets by eligible entities. The budget is subject to the same review by the county tax adjustment board and the department of local government finance as exists under the general statutes relating to budgets of eligible entities.
(b) If the eligible entity that established the authority is a county, city, or town, the fiscal body of that entity may review and modify the authority's operating and maintenance budget and the tax levy to meet it, in the same manner as the budgets and tax levies of executive departments of that entity are reviewed and modified. This power includes the power to reduce any item of salary.
(c) Whenever a tax levy is required to finance the budget of an authority that was established by a city or town, the fiscal body of the county also may review the budget and tax levy of the authority, unless the district:
(1) lies wholly within, or coincides with, the boundaries of a city or town;
(2) is not the recipient of funds from a county-wide tax levy made specifically for the operating and maintenance budget for that authority; and
(3) was established by the fiscal body of the city or town, acting independently.
However, the budget and tax levy of the authority are subject to review or modification by the fiscal body of the city or town with which it shares territory, in the same manner as the budgets and tax levies of the executive departments of that city or town are reviewed

or modified.
(d) If an authority was established by another eligible entity or by two (2) or more eligible entities acting jointly, its operating and maintenance budget and the tax levy to meet it is subject to review and modification by the same body that reviews and modifies the budget of each of those entities in the same manner as the budgets and tax levies of those entities, including reduction of any item of salary.
(e) This subsection applies only to the airport authority established by the city of Gary. The following provisions apply if the board enters into a lease, management agreement, or other contract under an application approved by the Federal Aviation Administration under which the lessee or other operator agrees to lease, manage, or operate all or substantially all of the airport and its landing fields, air navigation facilities, and other buildings and structures owned by the authority:
(1) The board shall, to the extent permitted by federal law or any grant agreement, make distributions to the city of Gary from the payments received under the lease, management agreement, or other contract.
(2) The distributions to the city of Gary shall be made in installments and on the dates determined by the fiscal body of the city, and shall be paid to the fiscal officer of the city for deposit in the city's general fund.
(3) Money distributed to the city of Gary under this subsection may be used for any legal or corporate purpose of the city and may not be used to reduce the city's maximum levy under IC 6-1.1-18.5, but may be used at the discretion of the city fiscal body to reduce the property tax levy of the city for a particular year.
(f) The general assembly finds the following:
(1) The city of Gary faces:
(A) unique and distinct challenges due to high levels of unemployment, the character and occupancy of real estate, and the general economic conditions of the community; and
(B) unique and distinct opportunities related to transportation and economic development;
that are different in scope and type than those faced by other units of local government in Indiana.
(2) A unique approach is required to fully take advantage of the economic development potential of the city of Gary, the Gary/Chicago International Airport, and the Lake Michigan shoreline.
(3) The powers and responsibilities provided to the airport authority established by the city of Gary by subsection (e) and the other provisions of this chapter are appropriate and necessary to carry out the public purposes of encouraging economic development and further facilitating the provision of air transportation services and economic development projects in the city of Gary. (4) The exercise of the powers and responsibilities granted to the airport authority established by the city of Gary by subsection (e) and the other provisions of this chapter is critical to economic development not only in the city of Gary, but throughout northwest Indiana, and is a public purpose.
(5) Economic development benefits the health and welfare of the people of Indiana, is a public use and purpose for which public money may be spent, and is of public utility and benefit.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.107-1993, SEC.2; P.L.90-2002, SEC.330; P.L.182-2009(ss), SEC.269.

IC 8-22-3-24
Assessment and collection of tax levy
Sec. 24. The tax levy as finally approved by the department of local government finance must be assessed and collected by the county treasurer of the county or counties within which the district is located as other taxes are levied and collected. The county treasurer shall remit all taxes so collected to the treasurer of the authority.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.90-2002, SEC.331.

IC 8-22-3-25
Cumulative building fund; levy and investment of tax; limitations on spending for intrastate air transportation
Sec. 25. (a) Subject to subsection (c), the board may provide a cumulative building fund in compliance with IC 6-1.1-41 to provide for the acquisition of real property, and the construction, enlarging, improving, remodeling, repairing, or equipping of buildings, structures, runways, or other facilities for use in connection with the airport needed to carry out this chapter and to facilitate and support commercial intrastate air transportation.
(b) The board may levy in compliance with IC 6-1.1-41 a tax not to exceed:
(1) thirty-three hundredths of one cent ($0.0033) on each one hundred dollars ($100) of assessed value of taxable property within the district, if an eligible entity other than a city established the district or if the district was established jointly with an eligible entity that is not a city;
(2) one and thirty-three hundredths cents ($0.0133) on each one hundred dollars ($100) of assessed value of taxable property within the district, if the authority was established under IC 19-6-3 (before its repeal on April 1, 1980); and
(3) for any other district not described in subdivision (1) or (2), the following:
Total Assessed Rate Per $100 Of
Property Valuation Assessed Valuation
$300 million or less $0.0167
More than $300 million
but not more than $450 million $0.0133 More than $450 million
but not more than $600 million $0.01
More than $600 million
but not more than $900 million $0.0067
More than $900 million $0.0033
As the tax is collected it may be invested in negotiable United States bonds or other securities that the federal government has the direct obligation to pay. Any of the funds collected that are not invested in government obligations shall be deposited in accordance with IC 5-13-6 and shall be withdrawn in the same manner as money is regularly withdrawn from the general fund but without further or additional appropriation. The levy authorized by this section is in addition to the levies authorized by section 11 and section 23 of this chapter.
(c) Spending under subsection (a) to facilitate and support commercial intrastate air transportation is subject to a maximum of one million dollars ($1,000,000) cumulatively for all years in which money is spent under that subsection.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.78, SEC.3; Acts 1981, P.L.11, SEC.69; Acts 1981, P.L.45, SEC.7; P.L.19-1987, SEC.27; P.L.3-1990, SEC.43; P.L.17-1995, SEC.11; P.L.6-1997, SEC.138; P.L.91-1997, SEC.1; P.L.2-1998, SEC.36; P.L.1-1999, SEC.23; P.L.1-1999, SEC.24; P.L.224-2003, SEC.281.

IC 8-22-3-26
Board to act as board of finance
Sec. 26. The board shall act as a board of finance under IC 5-13.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.19-1987, SEC.28.

IC 8-22-3-27
Officers' and employees' bonds
Sec. 27. The board may require a bond from any of the officers or employees of the authority in an amount, upon terms and conditions, and with surety that the board designates.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-3-28
Public necessity and benefit; tax exemption of leasehold interests
Sec. 28. (a) The acquisition, establishment, construction, improvement, equipment, maintenance, control, and operation of airports and landing fields for aircraft under this chapter is a governmental function of general public necessity and benefit, and is for the use and general welfare of all the people of Indiana, as well as of the people residing in the district.
(b) Notwithstanding any other statute, the leasehold estate of any lessee created pursuant to a lease by the board of its aviation related property or facilities, together with any permanent structure erected on the property by the lessee is exempt from property taxation. (c) This subsection applies to property, facilities, or permanent structures leased by the board of an airport authority established for a county containing a consolidated city. Notwithstanding subsection (a), any property, facilities, or permanent structures subject to a lease entered into or renewed after July 1, 1995, is not entitled to a property tax exemption if the property, facility, or structure is not used for aviation related purposes.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.60-1988, SEC.21; P.L.116-1995, SEC.7.

IC 8-22-3-29
Assistance to other entity or authority
Sec. 29. Whenever the fiscal body of an eligible entity determines that the public interest of the entity will be served by assisting any other entity or an authority in executing the powers granted by this chapter, the former entity may furnish assistance by gift, or lease with or without rental, of real property, by donation, lease with or without rental, or loan, of personal property, and by the appropriation of monies, which may be provided for by taxation or the issuance of bonds in the same manner as funds might be provided for the same purpose if the entity was exercising the powers granted in its own behalf.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-3-30
Expenses before tax collection
Sec. 30. (a) All expenses incurred by the board that must be paid prior to the collection of taxes levied under this chapter shall be met and paid in the following manner. The board shall from time to time certify the items of expense to the controller of the city, clerk-treasurer of the town, or auditor of the county in which the district is located, directing him to pay the amounts, and the fiscal officer shall draw his warrant or warrants upon the treasurer of the city, town, or county, as applicable, which warrant or warrants shall be paid out of the general funds of the city, town, or county not already appropriated, without special appropriations being made by the fiscal body or approval by any other body.
(b) In case there are no unappropriated general funds of the city, town, or county, the fiscal officer shall recommend to the fiscal body the temporary transfer, from other funds of the city, town, or county, of a sufficient amount to meet the items of expense or the making of a temporary loan for the purpose. The fiscal body affected shall immediately make the transfer of funds or authorize the temporary loans in the same manner that other transfers and temporary loans are made by the city, town, or county. The total amount to be advanced may not exceed fifty thousand dollars ($50,000) and the fund or funds of the city, town, county, or other entity from which the advancement is made shall be fully reimbursed and repaid by the authority out of the first proceeds of the special taxes levied under this chapter. No part of the funds advanced may be used in the

acquisition of real property.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-3-31
Federal, public, or private grants of funds
Sec. 31. (a) The authority, acting by and through its board under IC 8-21-8, may accept, receive, and receipt for federal, other public, or private monies for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports, other air navigation facilities, and sites for them, and comply with federal laws made for the expenditure of federal monies upon airports and other air navigation facilities.
(b) Subject to IC 8-21-8, the board has exclusive power to submit to the proper state and federal agencies applications for grants of funds for airport development and to make or execute representations, assurances and contracts, to enter into covenants and agreements with state or federal agency or agencies relative to the development of an airport, and to comply with all federal and state laws pertaining to the acquisition, development, operation, and administration of airports and properties by the authority.
(c) This subsection applies only to the airport authority established by the city of Gary. The authority may assign the powers described in this section to a lessee or other operator with whom it enters into a lease, management agreement, or other contract under section 11(20) of this chapter if the board has determined that the lessee or other operator has the expertise and experience to operate the facilities of the authority in accordance with prudent airport operating standards.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.182-2009(ss), SEC.270.

IC 8-22-3-32
Violations; offense
Sec. 32. A person who recklessly violates this chapter commits a Class B misdemeanor.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-3-33
Transfer of powers and duties to airport authority
Sec. 33. (a) On the date of the organization and first meeting of the board of an authority, all powers, rights, and obligations, airports and landing fields, and administrative functions within the jurisdiction of a duly constituted board of aviation commissioners existing within the district of the authority are transferred to and vested in the board of the authority. The board of aviation commissioners is then dissolved and the terms of its members terminated.
(b) All books, plans, records, maps, and all other personal property of the dissolved board of aviation commissioners become the property of the authority. The authority takes title to and

ownership of all accounts receivable and all contracts and other assets of the aviation department of a city, town or county within the district, including all monies held for use of the aviation department whether appropriated or not. The authority is obligated for all debts and other obligations of the aviation department, including the obligation to pay the unpaid balance of the principal and interest of any bonds of the city, town, or county, to the extent the monies of the bonds were expended in the capital investment of an airport transferred to the authority.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-3-34
Special police; powers
Sec. 34. (a) The special police authorized by this chapter possess all the common law and statutory powers of the police of the entity that established the authority by ordinance, including the power of fresh pursuit upon adjoining streets and roads.
(b) An operator (as defined in IC 5-23-2-8) who enters into an operating agreement with an authority under IC 5-23 may exercise the special police powers granted by this section during the term of the operating agreement. A person employed by an operator to exercise special police powers under this subsection must have training that is at least equivalent to the minimum training requirements established for law enforcement officers under IC 5-2-1.
(c) This section does not apply to an authority that was established under IC 19-6-3 (before its repeal on April 1, 1980).
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.3-1990, SEC.44; P.L.84-1996, SEC.1; P.L.49-1997, SEC.37.

IC 8-22-3-35
Sale of aviation land, buildings, or improvements
Sec. 35. In the event the board of an authority determines to sell part or all of the aviation land, buildings, or improvements owned by the authority, it may enact an ordinance authorizing the sale in accordance with this chapter. The land, buildings, or improvements must be sold as other land, buildings, or improvements of an eligible entity are sold. This section does not apply to an authority that was established under IC 19-6-2 or IC 19-6-3 (before their repeal on April 1, 1980).
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.3-1990, SEC.45.



CHAPTER 3.5. AIRPORT DEVELOPMENT ZONES

IC 8-22-3.5-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the following:
(1) With respect to a county having a consolidated city, the metropolitan development commission acting as the redevelopment commission of the consolidated city, subject to IC 36-3-4-23.
(2) With respect to a city described in section 1(2) of this chapter, the board of the airport authority for the city.
(3) With respect to a county described in section 1(3) of this chapter, the board of an airport authority that is jointly established by the county and a municipality under IC 8-22-3.
(4) With respect to a county described in section 1(4) or 1(5) of this chapter, the board of an airport authority that is jointly established by the county and a municipality under IC 8-22-3.
(5) With respect to a county described in section 1(6) of this

chapter, the board of an airport authority that is established by the county.
(6) With respect to a city described in section 1(7) of this chapter, the board of aviation commissioners for the city.
As added by P.L.86-1991, SEC.1. Amended by P.L.108-1993, SEC.3; P.L.115-1995, SEC.4; P.L.85-1996, SEC.2; P.L.91-1997, SEC.4; P.L.124-2006, SEC.2; P.L.182-2009(ss), SEC.272.

IC 8-22-3.5-2.5
"Eligible entity" defined
Sec. 2.5. Notwithstanding IC 8-22-1-6, as used in this chapter, "eligible entity" refers to any of the following:
(1) A consolidated city.
(2) A city described in section 1(2) of this chapter.
(3) A city in a county described in section 1(3) of this chapter.
(4) A county described in section 1(4) of this chapter.
(5) A city located in a county described in section 1(4) of this chapter.
(6) A county described in section 1(5) of this chapter.
(7) A city located in a county described in section 1(5) of this chapter.
(8) A county described in section 1(6) of this chapter.
(9) A city described in section 1(7) of this chapter.
As added by P.L.108-1993, SEC.4. Amended by P.L.115-1995, SEC.5; P.L.85-1996, SEC.3; P.L.91-1997, SEC.5; P.L.124-2006, SEC.3; P.L.182-2009(ss), SEC.273.

IC 8-22-3.5-3
"Qualified airport development project"; use or expansion by successor tenant
Sec. 3. (a) As used in this chapter, "qualified airport development project" means an airport development project that has a cost of the project (as defined in IC 4-4-10.9-5) greater than:
(1) five hundred million dollars ($500,000,000), if the project is to be located in a county having a consolidated city; or
(2) two hundred fifty thousand dollars ($250,000), if the project is to be located in:
(A) a city described in section 1(2) or 1(7) of this chapter; or
(B) in a county described in section 1(3), 1(4), 1(5), or 1(6) of this chapter.
Except as provided by subsection (b), the term includes any portion or expansion of the original qualified airport development project used by one (1) or more successor tenants.
(b) For purposes of section 9 of this chapter, the definition of "qualified airport development project" does not include any portion

of, or expansion of, the original qualified airport development project used by a successor tenant unless the commission adopts a resolution to amend the definition to include that portion or expansion.
As added by P.L.86-1991, SEC.1. Amended by P.L.108-1993, SEC.5; P.L.115-1995, SEC.6; P.L.85-1996, SEC.4; P.L.91-1997, SEC.6; P.L.224-2003, SEC.267; P.L.124-2006, SEC.4; P.L.182-2009(ss), SEC.274.

IC 8-22-3.5-4
Definitions
Sec. 4. As used in this chapter, the following terms have the meanings set forth in IC 6-1.1-1:
(1) Assessment date.
(2) Assessed value or assessed valuation.
(3) Tangible property.
(4) Taxing district.
(5) Taxing unit.
As added by P.L.86-1991, SEC.1.

IC 8-22-3.5-5
Designation of airport development zone area; resolution; approval
Sec. 5. (a) The commission may designate an area within the jurisdiction of a board of aviation commissioners under IC 8-22-2 or an airport authority under IC 8-22-3 as an airport development zone if the commission finds by resolution the following:
(1) In order to promote opportunities for the gainful employment of the citizens of the eligible entity and the attraction of a qualified airport development project to the eligible entity, an area under the jurisdiction of the board of aviation commissioners or airport authority should be declared an airport development zone.
(2) The public health and welfare of the eligible entity will be benefited by designating the area as an airport development zone.
(b) If the airport development zone will be located in a consolidated city or in a county described in section 1(3), 1(4), 1(5), or 1(6) of this chapter, the resolution adopted under subsection (a) must also include a finding that there has been proposed a qualified airport development project to be located in the airport development zone, with the proposal supported by:
(1) financial and economic data; and
(2) preliminary commitments by business enterprises that evidence a reasonable likelihood that the proposed qualified airport development project will be initiated and accomplished. (c) If the airport development zone will be located in a city described in:
(1) section 1(2) of this chapter, the resolution adopted under subsection (a) must also include findings stating that the most recent federal decennial census for the city indicates the following:
(A) The unemployment rate for the city is at least thirteen percent (13%).
(B) The population of the city has decreased by at least ten percent (10%) as compared to the population reported in the preceding federal decennial census for the city.
(C) The median per capita income for city residents does not exceed eighty percent (80%) of the median per capita income for all residents of the United States.
(D) At least twenty-five percent (25%) of the population of the city is below the federal income poverty level (as defined in IC 12-15-2-1); or
(2) section 1(7) of this chapter, the resolution adopted under subsection (a) must also include findings stating the following:
(A) There has been proposed a qualified airport development project to be located in the airport development zone, with the proposal supported by:
(i) financial and economic data; and
(ii) preliminary commitments by business enterprises that evidence a reasonable likelihood that the proposed qualified airport development project will be initiated and accomplished.
(B) The city has Interstate Highway 69 serving the airport and the city's residents and facilitating commerce and free travel within and through the midwestern United States.
(d) The resolution adopted under subsection (a) must describe the boundaries of the area. The description may be by reference to the area's location in relation to public ways or streams, or otherwise, as determined by the commission.
(e) If the airport development zone will be located in a county described in section 1(4), 1(5), or 1(6) of this chapter, the resolution adopted under subsection (a) and any qualified airport development project to be located in the airport development zone, must be approved by the executive of:
(1) the county, if the entire airport development zone or qualified airport development project will be located outside the boundaries of any municipality located in the county;
(2) a municipality located in the county, if the entire airport development zone or qualified airport development project will be located within the boundary of the municipality; or (3) the county and a municipality located in the county, if the airport development zone or qualified airport development project will be located within the boundary of the county and in part within the boundary of the municipality.
As added by P.L.86-1991, SEC.1. Amended by P.L.108-1993, SEC.6; P.L.115-1995, SEC.7; P.L.85-1996, SEC.5; P.L.91-1997, SEC.7; P.L.165-2003, SEC.2; P.L.124-2006, SEC.5; P.L.182-2009(ss), SEC.275.

IC 8-22-3.5-6
Notice; adoption of resolution; hearings
Sec. 6. (a) After adoption of the resolution under section 5 of this chapter, the commission shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit that has authority to levy property taxes in the geographic area where the airport development zone is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the airport development zone, including the following:
(i) The estimated economic benefits and costs incurred by the airport development zone, as measured by increased employment and anticipated growth of real property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the area designated as an airport development zone and must state that written remonstrances may be filed with the commission until the time designated for the hearing. The notice must also name the place, date, and time when the commission will receive and hear remonstrances and objections from persons interested in or affected by the proceedings pertaining to the proposed airport development zone designation and will determine the public utility and benefit of the proposed airport development zone designation. The commission shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing. All persons affected in any manner by the hearing, including all taxpayers within the taxing district of the airport authority, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the commission affecting the airport development zone if the commission gives the notice required by this section. (b) At the hearing, which may be recessed and reconvened from time to time, the commission shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the commission shall take final action determining the public utility and benefit of the proposed airport development zone designation and confirming, modifying and confirming, or rescinding the resolution. The final action taken by the commission shall be recorded and is final and conclusive, except that an appeal may be taken in the manner prescribed by section 7 of this chapter.
As added by P.L.86-1991, SEC.1. Amended by P.L.25-1995, SEC.59.

IC 8-22-3.5-7
Remonstrances; appeals
Sec. 7. (a) A person who filed a written remonstrance with the commission under section 6 of this chapter and is aggrieved by the final action taken may, within ten (10) days after that final action, file with the office of the clerk of the circuit or superior court of the county a copy of the commission's resolution and the person's remonstrance against the resolution, together with the person's bond as provided by IC 34-13-5-7.
(b) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of filing of the appeal. The court shall decide the appeal based on the record and evidence before the commission, not by trial de novo, and may confirm the final action of the commission or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.86-1991, SEC.1. Amended by P.L.1-1998, SEC.91.

IC 8-22-3.5-8
Special taxing district
Sec. 8. The airport development zone created by the commission under this chapter is a special taxing district authorized by the general assembly to enable the eligible entity to provide special benefits to taxpayers in the airport development zone by promoting economic development that is of public use and benefit.
As added by P.L.86-1991, SEC.1. Amended by P.L.108-1993, SEC.7; P.L.115-1995, SEC.8.

IC 8-22-3.5-9
Allocation of tax proceeds; notice to county auditor and other officers; valuation of property Sec. 9. (a) As used in this section, "base assessed value" means:
(1) the net assessed value of all the tangible property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the commission's resolution adopted under section 5 or 9.5 of this chapter, notwithstanding the date of the final action taken under section 6 of this chapter; plus
(2) to the extent it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
However, subdivision (2) applies only to an airport development zone established after June 30, 1997, and the portion of an airport development zone established before June 30, 1997, that is added to an existing airport development zone.
(b) A resolution adopted under section 5 of this chapter and confirmed under section 6 of this chapter must include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section.
(c) The allocation provision must:
(1) apply to the entire airport development zone; and
(2) require that any property tax on taxable tangible property subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes in the airport development zone be allocated and distributed as provided in subsections (d) and (e).
(d) Except as otherwise provided in this section:
(1) the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the tangible property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated and, when collected, paid into the funds of the respective taxing units; and
(2) the excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution are made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(e) All of the property tax proceeds in excess of those described in subsection (d) shall be allocated to the eligible entity for the

airport development zone and, when collected, paid into special funds as follows:
(1) The commission may determine that a portion of tax proceeds shall be allocated to a training grant fund to be expended by the commission without appropriation solely for the purpose of reimbursing training expenses incurred by public or private entities in the training of employees for the qualified airport development project.
(2) The commission may determine that a portion of tax proceeds shall be allocated to a debt service fund and dedicated to the payment of principal and interest on revenue bonds or a loan contract of the board of aviation commissioners or airport authority for a qualified airport development project, to the payment of leases for a qualified airport development project, or to the payment of principal and interest on bonds issued by an eligible entity to pay for qualified airport development projects in the airport development zone or serving the airport development zone.
(3) The commission may determine that a part of the tax proceeds shall be allocated to a project fund and used to pay expenses incurred by the commission for a qualified airport development project that is in the airport development zone or is serving the airport development zone.
(4) Except as provided in subsection (f), all remaining tax proceeds after allocations are made under subdivisions (1), (2), and (3) shall be allocated to a project fund and dedicated to the reimbursement of expenditures made by the commission for a qualified airport development project that is in the airport development zone or is serving the airport development zone.
(f) Before July 15 of each year, the commission shall do the following:
(1) Determine the amount, if any, by which tax proceeds allocated to the project fund in subsection (e)(3) in the following year will exceed the amount necessary to satisfy amounts required under subsection (e).
(2) Provide a written notice to the county auditor and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(A) state the amount, if any, of excess tax proceeds that the commission has determined may be allocated to the respective taxing units in the manner prescribed in subsection (d)(1); or
(B) state that the commission has determined that there are

no excess tax proceeds that may be allocated to the respective taxing units in the manner prescribed in subsection (d)(1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess tax proceeds determined by the commission.
(g) When money in the debt service fund and in the project fund is sufficient to pay all outstanding principal and interest (to the earliest date on which the obligations can be redeemed) on revenue bonds issued by the board of aviation commissioners or airport authority for the financing of qualified airport development projects, all lease rentals payable on leases of qualified airport development projects, and all costs and expenditures associated with all qualified airport development projects, money in the debt service fund and in the project fund in excess of those amounts shall be paid to the respective taxing units in the manner prescribed by subsection (d)(1).
(h) Property tax proceeds allocable to the debt service fund under subsection (e)(2) must, subject to subsection (g), be irrevocably pledged by the eligible entity for the purpose set forth in subsection (e)(2).
(i) Notwithstanding any other law, each assessor shall, upon petition of the commission, reassess the taxable tangible property situated upon or in, or added to, the airport development zone effective on the next assessment date after the petition.
(j) Notwithstanding any other law, the assessed value of all taxable tangible property in the airport development zone, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the tangible property as valued without regard to this section; or
(2) the base assessed value.
As added by P.L.86-1991, SEC.1. Amended by P.L.108-1993, SEC.8; P.L.115-1995, SEC.9; P.L.91-1997, SEC.8; P.L.255-1997(ss), SEC.8; P.L.90-2002, SEC.332; P.L.246-2005, SEC.84; P.L.124-2006, SEC.6; P.L.97-2007, SEC.2; P.L.146-2008, SEC.365; P.L.182-2009(ss), SEC.276; P.L.203-2011, SEC.3.

IC 8-22-3.5-9.5
Authorization to amend resolution in Vanderburgh County
Sec. 9.5. (a) This section applies to a commission located in a county described in section 1(5) of this chapter.
(b) The commission may amend a resolution adopted before January 1, 2006, under section 5 of this chapter to include a provision with respect to the allocation and distribution of property

taxes.
(c) For purposes of determining the allocation and distribution of property taxes under this chapter, the "base assessed value" means the net assessed value of all the tangible property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the commission's amended resolution adopted under this section.
(d) An amendment adopted under this section must be approved by the executive of:
(1) the county, if the entire airport development zone is located outside the boundaries of any municipality located in the county;
(2) a municipality located in the county, if the entire airport development zone is located within the boundary of the municipality; or
(3) the county and a municipality located in the county, if the airport development zone is located within the boundary of the county and partly within the boundary of the municipality.
As added by P.L.124-2006, SEC.7.

IC 8-22-3.5-10
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 8-22-3.5-11
Rules and procedures; adjustment of base assessed value
Sec. 11. (a) The state board of accounts and the department of local government finance shall make the rules and prescribe the forms and procedures that the state board of accounts and department consider appropriate for the implementation of this chapter.
(b) After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value (as defined in section 9 of this chapter) one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the airport development zone's special funds under section 9 of this chapter.
(c) After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value (as defined in section 9 of this chapter) to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the airport development zone's special funds under section 9 of this chapter.
As added by P.L.86-1991, SEC.1. Amended by P.L.90-2002, SEC.333; P.L.154-2006, SEC.66.
IC 8-22-3.5-12
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 8-22-3.5-14
Businesses located in airport development zone treated as if located in enterprise zone
Sec. 14. (a) This section applies only to an airport development zone that is in a:
(1) city described in section 1(2) or 1(7) of this chapter; or
(2) county described in section 1(3), 1(4), or 1(6) of this chapter.
(b) Notwithstanding any other law, a business or an employee of a business that is located in an airport development zone is entitled to the benefits provided by the following statutes, as if the business were located in an enterprise zone:
(1) IC 6-3-2-8.
(2) IC 6-3-3-10.
(3) IC 6-3.1-7.
(4) IC 6-3.1-9.
(5) IC 6-3.1-10-6.
(c) Before June 1 of each year, a business described in subsection (b) must pay a fee equal to the amount of the fee that is required for enterprise zone businesses under IC 5-28-15-5(a)(4)(A). However, notwithstanding IC 5-28-15-5(a)(4)(A), the fee shall be paid into the debt service fund established under section 9(e)(2) of this chapter. If the commission determines that a business has failed to pay the fee required by this subsection, the business is not eligible for any of the benefits described in subsection (b).
(d) A business that receives any of the benefits described in subsection (b) must use all of those benefits, except for the amount of the fee required by subsection (c), for its property or employees in the airport development zone and to assist the commission. If the commission determines that a business has failed to use its benefits in the manner required by this subsection, the business is not eligible for any of the benefits described in subsection (b).
(e) If the commission determines that a business has failed to pay the fee required by subsection (c) or has failed to use benefits in the manner required by subsection (d), the commission shall provide written notice of the determination to the department of state revenue, the department of local government finance, and the county auditor.
As added by P.L.108-1993, SEC.9. Amended by P.L.115-1995, SEC.10; P.L.85-1996, SEC.6; P.L.90-2002, SEC.334; P.L.192-2002(ss), SEC.148; P.L.4-2005, SEC.117; P.L.124-2006,

SEC.10; P.L.146-2008, SEC.366; P.L.182-2009(ss), SEC.277.

IC 8-22-3.5-15
State income tax incentives for attracting or retaining airport development projects in a consolidated city
Sec. 15. (a) As used in this section, "state income tax liability" means a tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax); or
(2) any other tax imposed by this state and based on or measured by either gross income or net income.
(b) The attraction or retention of qualified airport development projects to a consolidated city within Indiana is a governmental function of general public benefit for all the citizens of Indiana.
(c) As an incentive to attract or retain qualified airport development projects to Indiana, for a period of thirty-five (35) years, beginning January 1, 1991, persons that locate and operate a qualified airport development project in an airport development zone in a consolidated city shall not incur, notwithstanding any other law, any state income tax liability as a result of:
(1) activities associated with locating or retaining the qualified airport development project in the consolidated city;
(2) the construction, modification, alteration, or completion of the qualified airport development project;
(3) the employment of personnel or the ownership or rental of property at or in conjunction with the qualified airport development project; or
(4) the operation of, or the activities at or in connection with, the qualified airport development project.
(d) The department of state revenue shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.41-1994, SEC.2. Amended by P.L.192-2002(ss), SEC.149; P.L.224-2003, SEC.268.

IC 8-22-3.5-16
Repealed
(Repealed by P.L.124-2006, SEC.11.)

IC 8-22-3.5-17
Repealed
(Repealed by P.L.124-2006, SEC.11.)



CHAPTER 3.6. LEASES OF QUALIFIED AIRPORT DEVELOPMENT PROJECTS

IC 8-22-3.6-2
"Airport project" defined
Sec. 2. As used in this chapter, "airport project" means:
(1) any property or project that could be financed with the proceeds of bonds issued under IC 8-22-3; or
(2) any qualified airport development project.
As added by P.L.108-1993, SEC.10.

IC 8-22-3.6-3
Authority to enter lease; terms; public hearing and proceedings; funds for payment; actions to contest lease; options to buy
Sec. 3. (a) An authority that is located in a:
(1) city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400);
(2) county having a population of more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000); or
(3) county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000);
may enter into a lease of an airport project with a lessor for a term not to exceed fifty (50) years and the lease may provide for payments to be made by the airport authority from property taxes levied under IC 8-22-3-17, taxes allocated under IC 8-22-3.5-9, any other revenues available to the airport authority, or any combination of these sources.
(b) A lease may provide that payments by the authority to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the authority or the eligible entity for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the authority only after a public hearing by the board at which all interested parties are provided the opportunity to be heard. After the public hearing, the board may adopt an ordinance authorizing the execution of the lease if it finds that the service to be provided throughout the term of the lease will serve the public purpose of the authority and is in the best interest of the residents of the authority district. (d) Upon execution of a lease providing for payments by the authority in whole or in part from the levy of property taxes under IC 8-22-3-17, the board shall publish notice of the execution of the lease and its approval in accordance with IC 5-3-1. Fifty (50) or more taxpayers residing in the authority district who will be affected by the lease and who may be of the opinion that no necessity exists for the execution of the lease or that the payments provided for in the lease are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval. The petition must set forth the petitioners' names, addresses, and objections to the lease and the facts showing that the execution of the lease is unnecessary or unwise or that the payments provided for in the lease are not fair and reasonable, as the case may be.
(e) Upon the filing of a petition under subsection (d), the county auditor shall immediately certify a copy of the petition, together with any other data necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for a hearing in the authority district, which must be not less than five (5) or more than thirty (30) days after the time is fixed. Notice of the hearing shall be given by the department of local government finance to the members of the board, and to the first fifty (50) petitioners on the petition, by a letter signed by the commissioner of the department of local government finance and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance or on the appeal, upon the necessity for the execution of the lease, and as to whether the payments under it are fair and reasonable, is final.
(f) An authority entering into a lease payable from any sources permitted under this chapter may:
(1) pledge the revenue to make payments under the lease pursuant to IC 5-1-14-4; or
(2) establish a special fund to make the payments.
(g) Lease rentals may be limited to money in the special fund so that the obligations of the airport authority to make the lease rental payments are not considered debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(h) Except as provided in this section, no approvals of any governmental body or agency are required before the authority enters into a lease under this section.
(i) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the later of:
(1) the public hearing described in subsection (c); or
(2) the publication of the notice of the execution and approval of the lease described in subsection (d), if the lease is payable in whole or in part from tax levies. However, if the lease is payable in whole or in part from tax levies and an appeal has been taken to the department of local government finance, an action to contest the validity or enjoin the performance must be brought within thirty (30) days after the decision of the department of local government finance.
(j) If an authority exercises an option to buy an airport project from a lessor, the authority may subsequently sell the airport project, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the authority through auction, appraisal, or arms length negotiation. If the airport project is sold at auction, after appraisal, or through negotiation, the board shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought within fifteen (15) days of the hearing.
As added by P.L.108-1993, SEC.10. Amended by P.L.115-1995, SEC.11; P.L.85-1996, SEC.7; P.L.90-2002, SEC.336; P.L.170-2002, SEC.72; P.L.224-2007, SEC.97; P.L.146-2008, SEC.367; P.L.119-2012, SEC.102.

IC 8-22-3.6-4
Qualified lessors
Sec. 4. Any of the following persons may lease a project to an authority under this chapter:
(1) A not-for-profit corporation organized under Indiana law or admitted to do business in Indiana.
(2) An airport development authority established under IC 8-22-3.7.
As added by P.L.108-1993, SEC.10.



CHAPTER 3.7. AIRPORT DEVELOPMENT AUTHORITY

IC 8-22-3.7-2
"Bonds"
Sec. 2. As used in this chapter, "bonds" means bonds, notes, or other evidences of indebtedness issued by the development authority.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-3
"Development authority"
Sec. 3. As used in this chapter, "development authority" refers to an airport development authority created by this chapter.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-4
"Development board"
Sec. 4. As used in this chapter, "development board" refers to the board of directors of a development authority.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-4.5
"Eligible entity"
Sec. 4.5. Notwithstanding IC 8-22-1-6, as used in this chapter, "eligible entity" means the following:
(1) A city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
(2) A county having a population of more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000).
(3) A county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
As added by P.L.108-1993, SEC.11. Amended by P.L.115-1995, SEC.12; P.L.85-1996, SEC.8; P.L.170-2002, SEC.73; P.L.119-2012, SEC.103.

IC 8-22-3.7-5
Creation of authority
Sec. 5. A "__________ Airport Development Authority" (the blank to be filled in with the name of the eligible entity) may be created by an eligible entity as a separate body corporate and politic and as an instrumentality of the eligible entity to finance airport projects for lease to the authority in that eligible entity. A

development authority may be created by ordinance of the legislative body of the eligible entity.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-6
Development board; membership; term; removal; oath
Sec. 6. (a) The development board is composed of three (3) members, who must be residents of the eligible entity. The members of a development board for a development authority established by an eligible entity described in section 4.5(1) of this chapter are appointed by the executive of the eligible entity. The members of a development board for a development authority established by an eligible entity described in section 4.5(2) or 4.5(3) of this chapter are appointed as follows:
(1) One (1) member is appointed by the county executive.
(2) One (1) member is appointed by the executive of the city with the largest population in the county.
(3) One (1) member is appointed by the board of an airport authority that is located in the county.
(b) A member is entitled to serve a three (3) year term. A member may be reappointed to subsequent terms.
(c) If a vacancy occurs on the development board, the officer or entity that made the original appointment shall fill the vacancy by appointing a new member for the remainder of the vacated term.
(d) A member may be removed for cause by the officer or entity that appointed the member.
(e) Each member, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the development board.
(f) A member may not receive a salary, and no profit or money of the development authority inures to the benefit of a member.
As added by P.L.108-1993, SEC.11. Amended by P.L.115-1995, SEC.13; P.L.85-1996, SEC.9.

IC 8-22-3.7-7
Meetings; quorum
Sec. 7. (a) Immediately after January 15 of each year, the development board shall hold an organizational meeting. It shall elect one (1) of the members of the development board president, another vice president, and another secretary-treasurer to perform the duties of those offices. These officers serve from the date of their election and until their successors are elected and qualified. The development board may elect an assistant secretary-treasurer.
(b) Special meetings may be called by the president of the development board or any two (2) members of the development board.
(c) A majority of the members constitutes a quorum, and the concurrence of a majority of the members is necessary to authorize any action. As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-8
Bylaws and rules
Sec. 8. The development board may adopt the bylaws and rules that it considers necessary for the proper conduct of its duties and the safeguarding of the funds and property entrusted to its care.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-9
Purposes of authority
Sec. 9. The development authority is organized for the following purposes:
(1) Financing, constructing, and leasing airport projects to the authority.
(2) Financing and constructing additional improvements to airport projects owned by the development authority and leasing them to the authority.
(3) Acquiring all or a portion of one (1) or more airport projects from the authority by purchase or lease and leasing these airport projects back to the authority, with any additional improvements that may be made to them.
(4) Acquiring all or a portion of one (1) or more airport projects from the authority by purchase or lease to fund or refund indebtedness incurred on account of those airport projects to enable the authority to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the authority considers to be unduly burdensome.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-10
Authorized activities of authority; dissolution
Sec. 10. (a) The development authority may also:
(1) finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip airport projects;
(2) lease those airport projects to the authority;
(3) sue, be sued, plead, and be impleaded, but all actions against the development authority must be brought in the circuit or superior court of the county in which the development authority is located;
(4) lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with airport projects;
(5) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(6) with permission of the owner or occupant, enter upon any lots or lands for the purpose of surveying or examining them to determine the location of an airport project;
(7) design, order, contract for, and construct, reconstruct, and renovate any airport projects or improvements thereto; (8) employ managers, superintendents, architects, engineers, attorneys, auditors, clerks, construction managers, and other employees necessary for construction of airport projects or improvements to them;
(9) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter; and
(10) take any other action necessary to implement its purposes as set forth in section 9 of this chapter.
(b) Whenever the development board determines that the purposes for which the development authority was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the development authority have been fully paid or satisfied or provision for the payment of the bonds and obligations has been made in accordance with the terms of the resolution or trust indenture securing them, the development board may declare the development authority dissolved. On the effective date of the resolution of dissolution, the title to all funds and other property owned by the development authority at the time of the dissolution vests in the authority. However, if the authority is not in existence, the title vests in the eligible entity.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-11
Refund of bonds; lease back
Sec. 11. (a) Bonds issued under IC 8-22-3 may be refunded as provided in this section.
(b) The authority may lease all or a portion of an airport project to the development authority, which may be at a nominal lease rental with a lease back to the authority, conditioned upon the development authority assuming bonds issued under IC 8-22-3 and issuing its bonds to refund those bonds.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-12
Reasonableness of leases; leases of airport projects from development authority
Sec. 12. (a) Before a lease may be entered into, the authority must find that the lease rental provided for is fair and reasonable.
(b) A lease of an airport project from the development authority to the authority:
(1) must comply with IC 8-22-3.6;
(2) may not require payment of lease rental for a newly constructed airport project or for improvements to an existing airport project except to the extent that the airport project or improvements to the project have been completed and are ready for occupancy or use;
(3) may contain provisions:
(A) allowing the authority to continue to operate an existing airport project until completion of the improvements,

reconstruction, or renovation; and
(B) requiring payment of lease rentals for an existing airport project being used, reconstructed, or renovated;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the authority to purchase the airport project upon the terms stated in the lease during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the airport project, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of an airport project;
(7) may provide that the authority shall agree to:
(A) pay all taxes and assessments on the project;
(B) maintain insurance on the project for the benefit of the development authority; and
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(8) may provide that the lease rental payments by the authority shall be made from any one (1) or more of the sources set forth in IC 8-22-3.6.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-13
Authority for leases between development authority and authority
Sec. 13. This chapter and IC 8-22-3.6 contain full and complete authority for leases between the development authority and the authority. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board, authority or the eligible entity or any other officer, department, agency, or instrumentality of the state or any political subdivision are required to enter into any lease, except as prescribed in this chapter and IC 8-22-3.6.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-14
Leases; authority approval of plans and specifications of project
Sec. 14. If the lease provides for an airport project or improvements to an airport project to be constructed by the development authority, the plans and specifications shall be submitted to and approved by the authority.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-15
Party walls; easements; licenses
Sec. 15. The development authority and the authority may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county. As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-16
Sales or leases of projects to development authority
Sec. 16. (a) The authority may lease for a nominal lease rental or sell to the development authority one (1) or more airport projects or portions of airport projects or land upon which an airport project is located or is to be constructed.
(b) Any lease of all or a portion of an airport project by the authority to the development authority must be for a term equal to the term of the lease of that airport project back to the authority.
(c) The authority or the eligible entity may sell property to the development authority for the amount that the authority or the eligible entity determines to be in the best interest of the authority or the eligible entity, which amount may be paid from the proceeds of bonds of the development authority.
(d) The authority may sublease an airport project or portion of an airport project to any person or entity for a term not to exceed the term of the lease from the development authority, upon the terms and at the rental that the authority determines to be in the best interest of the authority.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-17
Bond issues
Sec. 17. (a) The development authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring property;
(2) constructing, improving, reconstructing, or renovating one (1) or more airport projects; or
(3) funding or refunding bonds issued under this chapter or IC 8-22-3.
(b) The bonds are payable solely from the lease rentals from the lease of the airport project for which the bonds were issued, insurance proceeds, and any other funds pledged or available.
(c) The bonds shall be authorized by a resolution of the development board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within fifty (50) years.
(f) The development board shall sell the bonds at public or private sale upon terms determined by the development board.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of the acquisition or construction, or both, of airport projects, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the airport project and all related buildings, facilities, structures, and improvements;
(2) acquisition of a site and clearing and preparing the site for

construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the airport projects suitable for use and operations;
(4) architectural, engineering, consultant, and attorney fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction and for a period thereafter determined by the board, but in no event to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, and interest on, the bonds being refunded or refinanced.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-18
Law governing issuance; bonds as legal investment
Sec. 18. (a) This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board of any other officer, department, agency, or instrumentality of the state or of any political subdivision are required to issue any bonds, except as prescribed in this chapter.
(b) Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associates, credit unions, banks of discount and deposit, savings banks, private banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-19
Trust indentures securing bonds
Sec. 19. (a) The development authority may secure bonds issued under this chapter by a trust indenture between the development authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign lease rentals, receipts, and income from leased airport projects;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and the board; (3) set forth the rights and remedies of bondholders and trustee; and
(4) restrict the individual right of action of bondholders.
However, the trust indenture may not mortgage airport projects.
(c) Any pledge or assignment made by the development authority under this section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-20
Bonds issued upon exercise of option to purchase
Sec. 20. If the authority exercises its option to purchase leased property, it may issue its bonds authorized by statute.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-21
Exemptions from taxation
Sec. 21. (a) All:
(1) property owned by the development authority;
(2) revenues of the development authority; and
(3) bonds issued by the development authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(b) All securities issued under this chapter are exempt from the registration requirements of IC 23-19 and other securities registration statutes.
As added by P.L.108-1993, SEC.11. Amended by P.L.254-1997(ss), SEC.18; P.L.27-2007, SEC.9.

IC 8-22-3.7-22
Actions to contest validity of bonds; conditions
Sec. 22. Any action to contest the validity of bonds to be issued under this chapter may not be brought after:
(1) fifteen (15) days following the receipt of bids for the bonds, if the bonds are sold at public sale; or
(2) the time limitations set forth in IC 5-1-14-13.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-23
Impairment of bondholder rights
Sec. 23. The general assembly covenants that it will not: (1) repeal or amend this chapter, IC 8-22-3.5, or IC 8-22-3.6 in a manner that would adversely affect owners of outstanding bonds, or payment of any lease rentals, secured by the revenues pledged under this chapter, IC 8-22-3.5, or IC 8-22-3.6; or
(2) in any way impair the rights of owners of bonds of the development authority, or the owners of bonds secured by lease rentals, secured by a pledge of revenues under this chapter or IC 8-22-3.6.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-24
Financing powers as public purpose
Sec. 24. This provision of alternative financing power to eligible entities, development authorities, and authorities in order to finance airport projects is a public purpose.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-25
Supplemental nature of chapter
Sec. 25. This chapter is supplemental to other statutes and does not supersede any other provisions of the Indiana Code.
As added by P.L.108-1993, SEC.11.



CHAPTER 4. JOINT STATE AIRPORT AUTHORITIES

IC 8-22-4-2
Powers and duties
Sec. 2. (a) The airport authority may sue and be sued, and shall adopt an official seal.
(b) The airport authority may appoint and remove or discharge personnel as may be necessary for the performance of the airport's functions irrespective of the civil service, personnel, or other merit system laws of either of the party states.
(c) The airport authority shall elect annually, from its membership, a chairman, a vice chairman, and a treasurer. (d) The airport authority may establish and maintain or participate in programs of employee benefits as may be appropriate to afford employees of the airport authority terms and conditions of employment similar to those enjoyed by the employees of each of the party states.
(e) The airport authority may borrow, accept, or contract for the services of personnel from a state, the United States, or a subdivision or agency of either, from an interstate agency, or from any other institution or person.
(f) The airport authority may accept for its purposes and functions donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from a state, the United States, or a subdivision or agency of either, from an interstate agency, or from any other institution or person. The authority may receive, utilize and dispose of the property.
(g) The airport authority may establish and maintain facilities that may be necessary for the transaction of its business. The airport authority may acquire, hold, and convey real and personal property and any interest in it, and may enter into contracts for improvements upon real estate appurtenant to the airport, including farming, extracting minerals, subleasing, subdividing, promoting and developing of real estate that aids and encourages the development and service of the airport. The airport authority may engage contractors to provide airport services and shall carefully observe all appropriate federal or state regulations in the operation of the air facility.
(h) The airport authority may adopt official rules and regulations for the conduct of its business and may amend or rescind them when necessary.
(i) The airport authority shall annually make a report to the governor of each party state concerning the activities of the airport authority for the preceding year, embodying in the report recommendations that have been adopted by the airport authority. The copies of the report shall be submitted to the legislature or general assembly of each of the party states at any regular session. A copy submitted to the general assembly must be in an electronic format under IC 5-14-6. The airport authority may issue additional reports that are necessary.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.28-2004, SEC.74.

IC 8-22-4-3
Funding; revenue bonds; loans; budget; expenses and costs; records
Sec. 3. (a) A party state is not obligated to appropriate funds of the state for the development, support, and maintenance of the airport authority. All revenue received from the air facility and the property, both real and personal, within the jurisdiction and control of the airport authority must be applied to the maintenance and development of the air facility. All limitations upon expenditures,

which may be an element of title to the real estate held by the airport authority, must be observed.
(b) Revenue bonds to be retired exclusively from income received from the operation of the air facility may be issued by the airport authority and in the name of the authority in accordance with the statutes of the state in which the air facility is located that prescribe the terms and conditions for the issuance of revenue bonds by airport authorities.
(c) The airport authority may secure loans from private financing and offer as collateral those assets, real, personal or mixed, in accordance with the statutes of the state in which the airport is located.
(d) Each year the airport authority shall prepare a budget of its estimated expenditures for the fiscal year beginning on January 1 of the succeeding year and shall before July 2 submit a copy of the report to the various combining governmental units. The estimated expenditures must be allocated and pro rated equally between the various combining governmental units and a statement of the allocated amount must be included in the copy of the budgetary report submitted to the combining governmental units. To provide funds to pay its share of the proposed expenditures, each combining governmental unit may annually levy a tax on property located within the governmental unit at a rate sufficient to raise funds to pay its pro rated share of estimated expenditures. The tax shall be levied and collected in the same manner as other property taxes are levied and collected by the governmental unit and in accordance with the statutes of the state in which the unit is located. The money raised by the tax levy shall be appropriated and distributed to the airport authority by the governmental unit. Funds so appropriated shall be used exclusively for the development and maintenance of the air facility.
(e) The airport authority may meet any of its obligations, in whole or in part, with funds made available to it under section 2 of this chapter. However, the airport authority must take specific action to set aside those funds before incurring an obligation to be met in whole or in part in this manner.
(f) The expenses and other costs for each member of the airport authority shall be met by the airport authority in accordance with the standards and procedures that it establishes under its bylaws, rules, and regulations.
(g) The airport authority shall keep accurate records of all receipts and disbursements. The receipts and disbursements of the airport authority are subject to an annual audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the airport authority shall be audited by a qualified public accountant and the report of the audit shall be incorporated into and become a part of the annual report of the airport authority.
(h) The accounts of the airport authority shall be kept open to inspection by the general public at any reasonable times.
As added by Acts 1980, P.L.8, SEC.73.
IC 8-22-4-4
Powers and functions
Sec. 4. The airport authority may:
(1) operate and conduct an airport;
(2) operate farming operations on real estate appurtenant to the airport;
(3) exercise the power of eminent domain in accordance with the statutes of the state in which the airport is located;
(4) maintain, operate, and extend water and sewer systems on the land appurtenant to the airport, and make and collect charges for services;
(5) construct and lease industrial and aviation buildings on the land appurtenant to the airport;
(6) lease land owned by a combining governmental unit suitable for an airport facility for a term of not less than ninety-nine (99) years;
(7) secure expert guidance on the development of an area air facility so that the interests of the area are best served and implement that development under the statutes of the party states;
(8) establish and fix by ordinance a restricted zone for distances in any direction from the boundaries of the airport facility that is necessary and practicable, regulating the height of structures to provide free air space for access by aircraft and for the safe use of the airport, all in accordance with the statutes of the party state in which the airport is located;
(9) accept, receive, and receipt for federal monies and other monies, public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports, other air navigation facilities, and sites for them;
(10) buy and sell machinery for aviation purposes; and negotiate and contract for personal services, materials and supplies; whenever personal property is to be purchased or sold, there must be due notice and competitive bidding as required by the statutes of the state in which the airport is located; and
(11) perform all functions and do all acts that are necessary to the total development of a commercial and industrial air facility, in accordance with the laws of the party states.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-4-5
Effectiveness of authority
Sec. 5. The authority to combine into an airport authority becomes effective at the time when reciprocal authorizing legislation is enacted by a party state authorizing governmental units in that state to combine with governmental units in Indiana in an airport authority.
As added by Acts 1980, P.L.8, SEC.73.
IC 8-22-4-6
Effect of chapter
Sec. 6. This chapter does not affect IC 8-22-5.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-4-7
Approval by other states
Sec. 7. Before commencement of proceedings for the acquisition and establishment of airports, landing fields, or other air navigation facilities, approval of the acquisition or establishment of the airports, landing fields or other air navigation facilities must be secured and granted by the respective aeronautics commissions of the party states.
As added by Acts 1980, P.L.8, SEC.73.



CHAPTER 5. LOCAL PARTICIPATION IN INTERSTATE AIRPORTS

IC 8-22-5-2
Rights of political subdivisions of adjoining state
Sec. 2. The political subdivision of an adjoining state has all the rights, privileges, and duties of political subdivisions of Indiana, including the power of eminent domain, which must be exercised in accordance with Indiana law, as to property not devoted to public use, and the power jointly with political subdivisions of Indiana to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, landing fields, or other air navigation facilities.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-5-3
Powers of political subdivisions of state in air navigation facilities of adjoining state
Sec. 3. The governing body of any political subdivision of Indiana may acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, landing fields, or other air navigation facilities in an adjoining state if the statutes of the adjoining state permit that action, subject to statutes, rules, and regulations of the adjoining state applicable to its own political subdivisions in aeronautical projects, but subject to Indiana law in matters relating to the financing of such projects. The aeronautics commission of Indiana must approve the acquisition and establishment of an airport or landing field in an adjoining state before the acquisition or establishment.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-5-4
Reciprocity
Sec. 4. This chapter does not apply unless the statutes of the

adjoining state permit political subdivisions of Indiana to acquire, establish, construct, own, control, lease, equip, improve, maintain, operate, and otherwise control airports, landing fields, or other air navigation facilities in that state, with all privileges, rights, and duties applicable to the political subdivisions of the adjoining state in aeronautical projects, including all tax privileges and immunities, the power of eminent domain as to property not devoted to public use, and the power jointly with political subdivisions of adjoining states to acquire, establish, construct, own, control, lease, equip, improve, maintain and operate airports, landing fields, or other air navigation facilities.
As added by Acts 1980, P.L.8, SEC.73.






ARTICLE 23. INDIANA DEPARTMENT OF TRANSPORTATION

CHAPTER 1. DEFINITIONS

IC 8-23-1-2
Repealed
(Repealed by P.L.18-1990, SEC.299.)

IC 8-23-1-3
Repealed
(Repealed by P.L.18-1990, SEC.299.)

IC 8-23-1-4
Repealed
(Repealed by P.L.18-1990, SEC.299.)

IC 8-23-1-5
Repealed
(Repealed by P.L.18-1990, SEC.299.)

IC 8-23-1-6
Repealed
(Repealed by P.L.18-1990, SEC.299.)

IC 8-23-1-7
Application of additional definitions
Sec. 7. The definitions in IC 36-1-2 apply to this article.
As added by P.L.18-1990, SEC.165.

IC 8-23-1-8
"Abandonment" defined
Sec. 8. "Abandonment" means the cessation of use of right-of-way activity upon a site with no intention to reclaim or use the site again for highway purposes.
As added by P.L.18-1990, SEC.166.

IC 8-23-1-9
"Adjacent area" defined
Sec. 9. "Adjacent area" means an area that is adjacent to and within six hundred sixty (660) feet of the nearest edge of the right-of-way of an interstate or primary highway. As added by P.L.18-1990, SEC.167.

IC 8-23-1-10
"Agency" defined
Sec. 10. "Agency" has the meaning set forth in IC 4-22-2-3.
As added by P.L.18-1990, SEC.168.

IC 8-23-1-11
"Arterial highway" defined
Sec. 11. "Arterial highway" means a highway designed primarily for through traffic, usually on a continuous route.
As added by P.L.18-1990, SEC.169.

IC 8-23-1-12
"Arterial street" defined
Sec. 12. "Arterial street" means a street designed primarily for through traffic, usually on a continuous route.
As added by P.L.18-1990, SEC.170.

IC 8-23-1-13
"Authority" defined
Sec. 13. "Authority" refers to the Indiana finance authority established under IC 4-4-11.
As added by P.L.18-1990, SEC.171. Amended by P.L.235-2005, SEC.121.

IC 8-23-1-14
"Automobile graveyard" defined
Sec. 14. "Automobile graveyard" means an establishment or place of business that is maintained, used, or operated for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.
As added by P.L.18-1990, SEC.172.

IC 8-23-1-14.3
"Changeable message sign" defined
Sec. 14.3. (a) "Changeable message sign" means a sign that satisfies all of the following:
(1) The message on the sign may be changed mechanically, electronically, or by remote control.
(2) The static display on the face of the sign:
(A) does not display any copy or message that moves, appears to move, or flashes; and
(B) lasts at least eight (8) seconds.
(3) A message change takes no more than two (2) seconds.
(b) The term includes electronic billboards and trimovement signs.
As added by P.L.66-2007, SEC.1.

IC 8-23-1-14.5 "Commerce corridor" defined
Sec. 14.5. "Commerce corridor" means that part of a recognized system of highways that:
(1) directly facilitates intrastate, interstate, or international commerce and travel;
(2) enhances economic vitality and international competitiveness; or
(3) provides service to all parts of Indiana and the United States.
As added by P.L.87-1991, SEC.1.

IC 8-23-1-15
"Commissioner" defined
Sec. 15. "Commissioner" refers to the commissioner of the department.
As added by P.L.18-1990, SEC.173.

IC 8-23-1-16
"County arterial highway system" defined
Sec. 16. "County arterial highway system" means a system of highways designated by the county highway authority as having the greatest general importance to the county and for which responsibility is assigned to the county highway authority.
As added by P.L.18-1990, SEC.174.

IC 8-23-1-17
"County local highway system" defined
Sec. 17. "County local highway system" means the roads and streets used primarily for access to residence, business, farm, or other abutting property and for which responsibility is assigned to the county highway authority.
As added by P.L.18-1990, SEC.175.

IC 8-23-1-18
"Curb" defined
Sec. 18. "Curb" means a stone or row of stones, or a similar construction of concrete or other material, along the margin of a roadway as a limit to the roadway and a restraint upon and protection to the adjoining sidewalk space.
As added by P.L.18-1990, SEC.176.

IC 8-23-1-19
"Department" defined
Sec. 19. "Department" refers to the Indiana department of transportation established under IC 8-23-2-1.
As added by P.L.18-1990, SEC.177.

IC 8-23-1-20
"Directional and other official signs and notices" defined
Sec. 20. "Directional and other official signs and notices" includes

signs and notices pertaining to natural, scenic, and historical attractions that are required or authorized by law and conform to the national standards adopted by the United States Secretary of Commerce under 23 U.S.C. 131(c).
As added by P.L.18-1990, SEC.178.

IC 8-23-1-20.5
"Electronic billboard" defined
Sec. 20.5. "Electronic billboard" means a programmable sign capable of presenting a large amount of:
(1) text;
(2) symbolic imagery; or
(3) both text and symbolic imagery.
As added by P.L.66-2007, SEC.2.

IC 8-23-1-21
"Erect" defined
Sec. 21. "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw, or in any way bring into being or establish. The term does not include an activity performed as an incident to the change of an advertising message or normal maintenance or repair of a sign structure.
As added by P.L.18-1990, SEC.179.

IC 8-23-1-22
"Executive" defined
Sec. 22. "Executive" has the meaning set forth in IC 36-1-2-5. However, for a consolidated city, the term means the city-county council.
As added by P.L.18-1990, SEC.180.

IC 8-23-1-22.5
"Extraordinary cost" defined
Sec. 22.5. "Extraordinary cost" means the cost to a utility to relocate existing facilities that is either:
(1) more than ten percent (10%) of the total operating revenue received by the utility during the utility's most recent full fiscal year; or
(2) more than fifty percent (50%) of the total estimated cost of a proposed highway or bridge construction or improvement project.
As added by P.L.63-1992, SEC.1.

IC 8-23-1-23
"Highway, street, or road" defined
Sec. 23. "Highway, street, or road" means a public way for purposes of vehicular traffic, including the entire area within the right-of-way. However, the term does not include a highway for purposes of IC 8-2.1.
As added by P.L.18-1990, SEC.181.
IC 8-23-1-24
"Information center" defined
Sec. 24. "Information center" means an area or site established and maintained at safety rest areas for the purpose of informing the public of places of interest within Indiana and providing other information that the department considers desirable.
As added by P.L.18-1990, SEC.182.

IC 8-23-1-25
"Interstate system" defined
Sec. 25. "Interstate system" means the part of the national system of interstate and defense highways located within Indiana as officially designated by the department and approved by the United States Secretary of Commerce under 23 U.S.C.
As added by P.L.18-1990, SEC.183.

IC 8-23-1-26
"Junk" defined
Sec. 26. "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles or automobile parts, iron, steel, and other old scrap ferrous or nonferrous material.
As added by P.L.18-1990, SEC.184.

IC 8-23-1-27
"Junkyard" defined
Sec. 27. "Junkyard" means an establishment or place of business that is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard. The term includes garbage dumps and sanitary fills. The term does not include a scrap metal processing facility.
As added by P.L.18-1990, SEC.185.

IC 8-23-1-28
"Limited access facility" defined
Sec. 28. "Limited access facility" means a highway or street designed for through traffic, over, from, or to which owners or occupiers of abutting land or other persons have either no right or easement or a limited right or easement of direct access, light, air, or view because their property abuts upon the limited access facility or for any other reason. The highways or streets may be parkways from which trucks, busses, and other commercial vehicles are excluded or freeways open to use by all customary forms of highway and street traffic.
As added by P.L.18-1990, SEC.186.

IC 8-23-1-29
"Maintain" defined
Sec. 29. "Maintain" means allow to exist.
As added by P.L.18-1990, SEC.187.
IC 8-23-1-30
"Main-traveled way" defined
Sec. 30. "Main-traveled way" means the traveled way of a highway on which through traffic is carried. For a divided highway, the term includes the traveled way of each of the separated roadways for traffic in opposite directions. The term does not include frontage roads, turning roadways, or parking areas.
As added by P.L.18-1990, SEC.188.

IC 8-23-1-31
"Municipal arterial street system" defined
Sec. 31. "Municipal arterial street system" means a system of arterial streets and highways designated by the municipal street authority as having the greatest importance to the municipality and for which responsibility is assigned to the municipal street authority.
As added by P.L.18-1990, SEC.189.

IC 8-23-1-32
"Municipal local street system" defined
Sec. 32. "Municipal local street system" means roads and streets used primarily for access to residence, business, or other abutting property and for which responsibility is assigned to the municipal street authority.
As added by P.L.18-1990, SEC.190.

IC 8-23-1-33
"Primary system" defined
Sec. 33. "Primary system" means the part of connected main highways as officially designated by the department and approved by the United States Secretary of Commerce under 23 U.S.C.
As added by P.L.18-1990, SEC.191.

IC 8-23-1-34
"Road paving material" defined
Sec. 34. "Road paving material" means bituminous or portland concrete surfaces.
As added by P.L.18-1990, SEC.192.

IC 8-23-1-35
"Safety rest area" defined
Sec. 35. "Safety rest area" means an area or site established and maintained within adjacent areas by or under public supervision or control for the convenience of the traveling public.
As added by P.L.18-1990, SEC.193.

IC 8-23-1-36
"Scrap metal processing facility" defined
Sec. 36. "Scrap metal processing facility" means an establishment having facilities for processing iron, steel, or nonferrous metal and whose principal product is scrap iron, steel, or scrap for sale for

remelting purposes only.
As added by P.L.18-1990, SEC.194.

IC 8-23-1-37
"Secretary" defined
Sec. 37. "Secretary" refers to the United States Secretary of Transportation.
As added by P.L.18-1990, SEC.195.

IC 8-23-1-38
"Sign" defined
Sec. 38. "Sign" means an outdoor sign, display, device, notice, bulletin, figure, painting, drawing, message, placard, poster, billboard, or other thing that is designated, intended, or used to advertise or inform.
As added by P.L.18-1990, SEC.196.

IC 8-23-1-39
"State aid director" defined
Sec. 39. "State aid director" refers to the chief administrative officer of the office of the department that administers programs of state and federal aid to local units of government, or the officer's designee.
As added by P.L.18-1990, SEC.197.

IC 8-23-1-40
"State highway system" defined
Sec. 40. "State highway system" means the system of highways and streets that are of general economic importance to Indiana as a whole and for which responsibility is assigned to the department.
As added by P.L.18-1990, SEC.198.

IC 8-23-1-40.5
"Substantial completion" defined
Sec. 40.5. "Substantial completion" refers to the date, as determined by the department, when the construction of the contract is sufficiently completed in accordance with the plans and specifications, as modified by any change orders, so that the construction can be used for its intended purpose.
As added by P.L.117-1995, SEC.1.

IC 8-23-1-41
"Transportation plan" defined
Sec. 41. "Transportation plan" means a statement evaluating transportation policy objectives and projecting specific long range comprehensive actions to accomplish policy objectives.
As added by P.L.18-1990, SEC.199.

IC 8-23-1-42
"Traveled way" defined Sec. 42. "Traveled way" means the part of the roadway for the movement of vehicles. The term does not include shoulders or auxiliary lanes.
As added by P.L.18-1990, SEC.200.

IC 8-23-1-42.5
"Trimovement sign" defined
Sec. 42.5. "Trimovement sign" means a sign that displays three (3) separate images sequentially by rotating triangular cylinders.
As added by P.L.66-2007, SEC.3.

IC 8-23-1-43
"Unzoned commercial or industrial area" defined
Sec. 43. (a) "Unzoned commercial or industrial area" means an adjacent area not zoned under state or local statute, rule, or ordinance on which there is located one (1) or more permanent structures for commercial or industrial activities other than a sign or upon which a commercial or an industrial activity is actually conducted, whether or not there is a permanent structure located upon the adjacent area, and the area:
(1) extending six hundred (600) feet beyond the edge of the commercial or industrial activity as determined under subsection (c); and
(2) located along either side of an interstate or a primary highway.
The term does not include land contiguous to an interstate or a primary highway that has been designated as scenic by the state.
(b) The term does not include the following areas:
(1) Within three hundred (300) feet of a building used primarily as a residence, unless the owner of the building consents in writing to the particular commercial use.
(2) Within five hundred (500) feet of the following:
(A) A public park garden.
(B) A recreation area or forest preserve.
(C) A church or school.
(D) An officially designated historic battlefield, museum, or historical monument.
(E) A safety rest or recreation area, publicly owned, controlled, and maintained under 23 U.S.C. 319.
(F) A sanitary or other facility for the accommodation of motorists, publicly owned, controlled, and maintained under 23 U.S.C. 319.
(3) Within seven hundred fifty (750) feet of a strip of land in which an interest has been acquired by the state for the restoration, preservation, or enhancement of scenic beauty that is publicly controlled and maintained under 23 U.S.C. 319.
(c) Distance from a commercial or an industrial activity described under subsection (a):
(1) must be:
(A) measured from the outer edges of the regularly used

building, parking lot, storage areas, or processing areas of the commercial or industrial activity; and
(B) parallel to the edge of the pavement of the highway; and
(2) may not be measured from the property line of the commercial or industrial activity, unless the property line is located on an area described in subdivision (1)(A).
As added by P.L.18-1990, SEC.201. Amended by P.L.61-1996, SEC.11.

IC 8-23-1-44
"Urban area" defined
Sec. 44. "Urban area" means:
(1) an urbanized area designated by the Bureau of the Census;
(2) if an urbanized area lies within more than one (1) state, the part of the area that lies within the boundaries of Indiana; or
(3) an urban place designated by the Bureau of the Census having a population of at least five thousand (5,000) that is not within an urbanized area and is within boundaries cooperatively established by the department and local officials.
As added by P.L.18-1990, SEC.202.

IC 8-23-1-44.5
"Utility" defined
Sec. 44.5. "Utility" has the meaning set forth in IC 8-1-9-2(a).
As added by P.L.63-1992, SEC.2.

IC 8-23-1-45
"Visible" defined
Sec. 45. "Visible" means capable of being seen (whether or not legible) without visual aid by a person of normal visual acuity using the highway system.
As added by P.L.18-1990, SEC.203.

IC 8-23-1-46
"Work program" defined
Sec. 46. "Work program" means a schedule of steps to be followed in implementing a transportation plan, including the following:
(1) A description of the sequence of steps.
(2) The time limit within which each step is to be completed.
(3) The product of each step.
(4) The staff and resources required.
As added by P.L.18-1990, SEC.204.

IC 8-23-1-47
"Zoned commercial or industrial areas" defined
Sec. 47. "Zoned commercial or industrial areas" means those areas that are zoned for business, industry, commerce, or trade under a zoning ordinance.
As added by P.L.18-1990, SEC.205.



CHAPTER 2. INDIANA DEPARTMENT OF TRANSPORTATION

IC 8-23-2-2
Commissioner; appointment; compensation
Sec. 2. (a) The governor shall appoint a commissioner who is responsible for organizing and administering the department.
(b) The commissioner:
(1) serves at the pleasure of the governor; and
(2) is entitled to receive compensation set by the budget agency.
As added by P.L.112-1989, SEC.5.

IC 8-23-2-3
Repealed
(Repealed by P.L.100-2012, SEC.23.)

IC 8-23-2-4
Repealed
(Repealed by P.L.1-1991, SEC.82.)

IC 8-23-2-4.1
Department responsibilities; activities
Sec. 4.1. The department is responsible for the following activities:
(1) The identification, development, coordination, and implementation of the state's transportation policies.
(2) The approval of applications for federal transportation grants from funds allocated to the state:
(A) from the Highway Trust Fund (23 U.S.C.);
(B) from the Aviation Trust Fund (49 U.S.C.);
(C) through the Federal Transit Administration (49 U.S.C. 5301 et seq.); or
(D) from any other federal grant that has a transportation component.
(3) The review, revision, adoption, and submission of budget proposals.
(4) The construction, reconstruction, improvement, maintenance, and repair of:
(A) state highways; and
(B) a toll road project or toll bridge in accordance with a contract or lease entered into with the Indiana finance authority under IC 8-9.5-8-7 or IC 8-9.5-8-8.
(5) The administration of programs as required by law, including the following:
(A) IC 8-3-1 (railroads). (B) IC 8-3-1.5 (rail preservation).
(C) IC 8-21-1 (aeronautics).
(D) IC 8-21-9 (airports).
(E) IC 8-21-11 (aviation development program).
As added by P.L.1-1991, SEC.83. Amended by P.L.14-2003, SEC.1; P.L.235-2005, SEC.122.

IC 8-23-2-5
Department duties
Sec. 5. (a) The department, through the commissioner or the commissioner's designee, shall:
(1) develop, continuously update, and implement:
(A) long range comprehensive transportation plans;
(B) work programs; and
(C) budgets;
to assure the orderly development and maintenance of an efficient statewide system of transportation;
(2) implement the policies, plans, and work programs adopted by the department;
(3) organize by creating, merging, or abolishing divisions;
(4) evaluate and utilize whenever possible improved transportation facility maintenance and construction techniques;
(5) carry out public transportation responsibilities, including:
(A) developing and recommending public transportation policies, plans, and work programs;
(B) providing technical assistance and guidance in the area of public transportation to political subdivisions with public transportation responsibilities;
(C) developing work programs for the utilization of federal mass transportation funds;
(D) furnishing data from surveys, plans, specifications, and estimates required to qualify a state agency or political subdivision for federal mass transportation funds;
(E) conducting or participating in any public hearings to qualify urbanized areas for an allocation of federal mass transportation funding;
(F) serving, upon designation of the governor, as the state agency to receive and disburse any state or federal mass transportation funds that are not directly allocated to an urbanized area;
(G) entering into agreements with other states, regional agencies created in other states, and municipalities in other states for the purpose of improving public transportation service to the citizens; and
(H) developing and including in its own proposed transportation plan a specialized transportation services plan for the elderly and persons with disabilities;
(6) provide technical assistance to units of local government with road and street responsibilities;
(7) develop, undertake, and administer the program of research

and extension required under IC 8-17-7;
(8) allow public testimony in accordance with section 17 of this chapter whenever the department holds a public hearing (as defined in section 17 of this chapter); and
(9) adopt rules under IC 4-22-2 to reasonably and cost effectively manage the right-of-way of the state highway system by establishing a formal procedure for highway improvement projects that involve the relocation of utility facilities by providing for an exchange of information among the department, utilities, and the department's highway construction contractors.
(b) Rules adopted under subsection (a)(9):
(1) shall not unreasonably affect the cost, or impair the safety or reliability, of a utility service; and
(2) must require a utility to provide information concerning all authorized representatives of the utility for purposes of highway improvement projects and improvement projects undertaken by local units of government.
(c) A civil action may be prosecuted by or against the department, a department highway construction contractor, or a utility to recover costs and expenses directly resulting from willful violation of the rules. Nothing in this section or in subsection (a)(9) shall be construed as granting authority to the department to adopt rules establishing fines, assessments, or other penalties for or against utilities or the department's highway construction contractors.
(d) Based on information provided by utilities under rules described in subsection (b)(2), the department shall establish and publish on the department's Internet web site a searchable database of authorized representatives of utilities for purposes of improvement projects that involve the relocation of utility facilities. A utility that provides information described in subsection (b)(2) shall:
(1) update the information provided to the department on an annual basis; and
(2) notify the department of any change in the information not more than thirty (30) days after the change occurs.
As added by P.L.112-1989, SEC.5. Amended by P.L.18-1990, SEC.207; P.L.23-1993, SEC.20; P.L.52-1995, SEC.2; P.L.35-2005, SEC.1; P.L.5-2012, SEC.1.

IC 8-23-2-6
Department powers; contracts and lease with the Indiana finance authority; confidential documents
Sec. 6. (a) The department, through the commissioner or the commissioner's designee, may do the following:
(1) Acquire by purchase, gift, or condemnation, sell, abandon, own in fee or a lesser interest, hold, or lease property in the name of the state, or otherwise dispose of or encumber property to carry out its responsibilities.
(2) Contract with persons outside the department to do those things that in the commissioner's opinion cannot be adequately

or efficiently performed by the department.
(3) Enter into:
(A) a contract with the Indiana finance authority under IC 8-9.5-8-7; or
(B) a lease with the Indiana finance authority under IC 8-9.5-8-8;
for the construction, reconstruction, improvement, maintenance, repair, or operation of toll road projects under IC 8-15-2 and toll bridges under IC 8-16-1.
(4) Sue and be sued, including, with the approval of the attorney general, the compromise of any claims of the department.
(5) Hire attorneys.
(6) Perform all functions pertaining to the acquisition of property for transportation purposes, including the compromise of any claims for compensation.
(7) Hold investigations and hearings concerning matters covered by orders and rules of the department.
(8) Execute all documents and instruments necessary to carry out its responsibilities.
(9) Make contracts and expenditures, perform acts, enter into agreements, and make rules, orders, and findings that are necessary to comply with all laws, rules, orders, findings, interpretations, and regulations promulgated by the federal government in order to:
(A) qualify the department for; and
(B) receive;
federal government funding on a full or participating basis.
(10) Adopt rules under IC 4-22-2 to carry out its responsibilities.
(11) Establish regional offices.
(12) Adopt a seal.
(13) Perform all actions necessary to carry out the department's responsibilities.
(14) Order a utility to relocate the utility's facilities and coordinate the relocation of customer service facilities if:
(A) the facilities are located in a highway, street, or road; and
(B) the department determines that the facilities will interfere with a planned highway or bridge construction or improvement project funded by the department.
(15) Reimburse a utility:
(A) in whole or in part for extraordinary costs of relocation of facilities;
(B) in whole for unnecessary relocations;
(C) in accordance with IC 8-23-26-12 and IC 8-23-26-13;
(D) in whole for relocations covered by IC 8-1-9; and
(E) to the extent that a relocation is a taking of property without just compensation.
(16) Provide state matching funds and undertake any surface transportation project eligible for funding under federal law.

However, money from the state highway fund and the state highway road construction and improvement fund may not be used to provide operating subsidies to support a public transportation system or a commuter transportation system.
(b) In the performance of contracts and leases with the Indiana finance authority, the department has authority under IC 8-15-2, in the case of toll road projects and IC 8-16-1, in the case of toll bridges necessary to carry out the terms and conditions of those contracts and leases.
(c) The department shall:
(1) classify as confidential any estimate of cost prepared in conjunction with analyzing competitive bids for projects until a bid below the estimate of cost is read at the bid opening;
(2) classify as confidential that part of the parcel files that contain appraisal and relocation documents prepared by the department's land acquisition division; and
(3) classify as confidential records that are the product of systems designed to detect collusion in state procurement and contracting that, if made public, could impede detection of collusive behavior in securing state contracts.
This subsection does not apply to parcel files of public agencies or affect IC 8-23-7-10.
As added by P.L.112-1989, SEC.5. Amended by P.L.18-1990, SEC.208; P.L.2-1991, SEC.63; P.L.63-1992, SEC.3; P.L.39-1993, SEC.3; P.L.109-1993, SEC.1; P.L.235-2005, SEC.123.

IC 8-23-2-7
Repealed
(Repealed by P.L.18-1990, SEC.299.)

IC 8-23-2-8
Repealed
(Repealed by P.L.18-1990, SEC.299.)

IC 8-23-2-9
References to certain transportation agencies as references to department of transportation
Sec. 9. After June 30, 1989, any reference to:
(1) the transportation coordinating board (IC 8-9.5-2-1, repealed);
(2) the transportation planning office (IC 8-9.5-3-1, repealed);
(3) the department of highways (IC 8-9.5-4-2, repealed); and
(4) the department of transportation (IC 8-9.5-5-2, repealed);
in any statute or rule shall be treated as a reference to the Indiana department of transportation, as established by this article.
As added by P.L.112-1989, SEC.5. Amended by P.L.1-2009, SEC.76.

IC 8-23-2-10
Preexisting rules of certain transportation agencies as rules of department of transportation Sec. 10. Any rules of:
(1) the transportation coordinating board (IC 8-9.5-2-1, repealed);
(2) the transportation planning office (IC 8-9.5-3-1, repealed);
(3) the department of highways (IC 8-9.5-4-2, repealed); and
(4) the department of transportation (IC 8-9.5-5-2, repealed);
filed with the secretary of state before July 1, 1989, shall be treated after June 30, 1989, as though they had been adopted by the Indiana department of transportation established by this article.
As added by P.L.112-1989, SEC.5. Amended by P.L.1-2009, SEC.77.

IC 8-23-2-11
Application of section; surplus property; trust bid
Sec. 11. (a) This section applies to the disposal of surplus real or personal property by the department.
(b) Whenever surplus real property or personal property is disposed of by acceptance of bids, a bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.336-1989(ss), SEC.22.

IC 8-23-2-12
Engineers and land surveyors; contracts; compensation
Sec. 12. A contract for professional services of engineers or land surveyors may be made on the basis of competence and qualifications for the type of services to be performed. Compensation that the department determines to be reasonable may be negotiated.
As added by P.L.18-1990, SEC.209.

IC 8-23-2-12.5
"Contractor"; "professional services"; liability of contractors
Sec. 12.5. (a) As used in this section, "contractor" refers to a person who provides professional services under a contract with the department.
(b) As used in this section, "professional services" refers to engineering, architectural, or surveying services.
(c) Notwithstanding any provision of IC 26-2-5-1 to the contrary, the department may not require a contractor to assume any liability or indemnify the state for any amount greater than the degree of fault of the contractor.
(d) Any contractual provision in conflict with the prohibitions contained in subsection (c) is void and unenforceable.
As added by P.L.50-2008, SEC.1.

IC 8-23-2-13
Notaries public; costs and expenses; powers
Sec. 13. (a) The department shall determine the number of its employees appointed notaries public and pay the expense of appointment, the premiums on the official bond of the notaries, and

the cost of official seals. An employee of the state appointed a notary public may do the following:
(1) Take acknowledgments of deeds, contracts, grants, and other documents to or in which the state or a state agency is a party to or has an interest.
(2) Administer oaths to a person to a document, claim, statement, or other document to be filed with the state or a state agency.
(b) A notary public appointed under this section may not charge for the service.
As added by P.L.18-1990, SEC.210.

IC 8-23-2-14
Extension of engineering services and testing facilities to counties and municipalities; reimbursement
Sec. 14. The department may furnish on request of a county or municipality engineering service or consultation and extend the facilities of the department's testing laboratory for the testing of highway construction and maintenance materials or for any other highway purpose. When those services are rendered by the department, the county or municipality requesting and receiving the services shall reimburse the department to the extent of the actual cost of the service including salaries or personal services. When payment is made to the department by the county or municipality, the department shall receipt the payments into the accounts or appropriations from which the expenditures were made by the department in providing those services.
As added by P.L.18-1990, SEC.211.

IC 8-23-2-15
"Highway work zone" defined; use of off duty police officers to patrol highway work zones
Sec. 15. (a) As used in this section, "highway work zone" means an area where:
(1) highway construction, reconstruction, or maintenance is actually occurring; and
(2) notice is posted in accordance with the:
(A) Indiana Manual on Uniform Traffic Control Devices; or
(B) Indiana Work Site Traffic Control Manual;
to indicate that highway construction, reconstruction, or maintenance is occurring.
(b) The department may contract with the state police department or local law enforcement agencies to hire off duty police officers to patrol highway work zones. The duties of a police officer who is hired under this section:
(1) are limited to those duties that the police officer normally performs while on active duty; and
(2) do not include the duties of a:
(A) flagman; or
(B) security officer. (c) The department shall use the money transferred to the department under IC 33-37-9-4(6) to pay the costs of hiring off duty police officers to perform the duties described in subsection (b).
(d) All money transferred to the department under IC 33-37-9-4(6) is annually appropriated to pay off duty police officers to perform the duties described in subsection (b).
As added by P.L.64-1992, SEC.1. Amended by P.L.4-1994, SEC.2; P.L.132-2003, SEC.1; P.L.98-2004, SEC.76.

IC 8-23-2-16
Repealed
(Repealed by P.L.35-1995, SEC.5.)

IC 8-23-2-17
Public hearings
Sec. 17. (a) As used in this section, "public hearing" means an assembly or a meeting by the department for the purpose of:
(1) providing information early in the process of making decisions affecting proposed highway or bridge construction or improvement projects on a county arterial highway system or the state highway system so that the public can have an impact on the decision outcome, including a meeting in which the public is provided information, opportunity for review and comment, and an accounting for the rationale for a proposed project; or
(2) complying with 23 U.S.C. 128 and 49 U.S.C. 1602(d) requirements in considering economic, social, environmental, and other effects of highway projects and proposals.
(b) Whenever the department holds a public hearing, the department shall allow any person an opportunity to be heard in the presence of others who are present to testify and in accordance with subsection (c).
(c) The department, through the commissioner or the commissioner's designee, may limit testimony at a public hearing to a reasonable time stated at the opening of the public hearing.
As added by P.L.52-1995, SEC.3.

IC 8-23-2-18
Nursery stock and wildflower seed sales
Sec. 18. (a) This section does not apply to the following:
(1) The sale or distribution of nursery stock or wildflower seeds to the following:
(A) An individual who resides in Indiana.
(B) A governmental entity.
(C) A nonprofit organization or an educational institution.
(D) An agricultural research program.
(2) The exchange of nursery stock or wildflower seeds with a person or an entity.
(b) As used in this section, "nursery stock" has the meaning set forth in IC 14-8-2-184(1). (c) The department may not sell or distribute nursery stock or wildflower seeds to the following:
(1) An individual who resides in a state other than Indiana, unless the individual:
(A) owns land in Indiana; and
(B) submits an affidavit that affirms that the nursery stock or wildflower seeds will be planted in Indiana.
(2) A retail business that sells nursery stock or wildflower seeds.
(3) A wholesale business that sells nursery stock or wildflower seeds.
As added by P.L.82-2007, SEC.1.



CHAPTER 3. FEDERAL TRANSPORTATION FUNDS

IC 8-23-3-2
Nonapplication of chapter
Sec. 2. This chapter does not apply to grants described in section 1 of this chapter applied for before July 1, 1981.
As added by P.L.18-1990, SEC.212.

IC 8-23-3-3
Departmental approval of grants
Sec. 3. An agency must submit to the department for the department's approval an application for a grant described in section 1 of this chapter.
As added by P.L.18-1990, SEC.212.

IC 8-23-3-4
Departmental action on grants
Sec. 4. The department shall do the following:
(1) Review as soon as possible all applications for grants described in section 1 of this chapter.
(2) Approve or disapprove those applications.
As added by P.L.18-1990, SEC.212.

IC 8-23-3-5
Duties of agencies
Sec. 5. An agency shall do the following:
(1) Use a grant described in section 1 of this chapter only for the purposes set out and approved by the board in the grant application.
(2) Report to the department all expenditures from a grant described in section 1 of this chapter.
As added by P.L.18-1990, SEC.212.

IC 8-23-3-6
Allotment of funds
Sec. 6. The budget agency shall only allot funds to an agency from a grant described in section 1 of this chapter for the purposes set out and approved by the department in the grant application. As added by P.L.18-1990, SEC.212.

IC 8-23-3-7
Filing of approved grant applications; necessity of compliance
Sec. 7. (a) Each political subdivision shall file with the department, at times prescribed by the department, copies of approved applications for grants described in section 1 of this chapter along with a copy of the grant approval letter.
(b) If a political subdivision does not comply with subsection (a) after the department has made reasonable attempts to reach an agreement with that political subdivision to obtain compliance, the department may order the auditor of state to withhold from that political subdivision the subdivision's allotted distribution of state motor fuel tax revenues. The auditor of state shall comply with the department's order.
(c) When compliance with subsection (a) is obtained, the auditor of state shall release all funds withheld under subsection (b) upon receipt of an order from the department.
As added by P.L.18-1990, SEC.212.

IC 8-23-3-8
Public mass transportation fund; establishment; use
Sec. 8. (a) The public mass transportation fund is established for the purpose of promoting and developing public mass transportation in Indiana. The fund shall be administered by the department.
(b) The treasurer of state may invest the money in the fund in the same manner as other public funds may be invested.
(c) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.18-1990, SEC.212. Amended by P.L.118-1995, SEC.1; P.L.173-2003, SEC.13.

IC 8-23-3-9
Repealed
(Repealed by P.L.2-1996, SEC.297.)

IC 8-23-3-10
Federal aid highways need; investigation
Sec. 10. (a) Investigations conducted by the department to determine the reasonably anticipated future need for federal aid highways and state highways may include the following:
(1) Traffic surveys.
(2) The study of transportation facilities.
(3) Research concerning the development of the regions of Indiana and contiguous territory, including the effects of growth and changes in population and economic activity.
(4) The collection and review of data relating to factors that affect the judicious planning of the construction, improvement, and maintenance of highways.
(b) An investigation conducted under subsection (a) may interrupt

and stop traffic if necessary.
(c) An investigation conducted under subsection (a) may be conducted in cooperation with counties, municipalities, metropolitan planning organizations, the United States, other states, government agencies, or other persons.
(d) The department may enter into an agreement with an entity described in subsection (c) to conduct an investigation under subsection (a).
As added by P.L.81-1991, SEC.2.

IC 8-23-3-11
Deposit of revenue in grant anticipation fund
Sec. 11. Notwithstanding any other provision of this chapter, if grant anticipation revenue bonds or notes have been issued under IC 8-14.5-7, the department shall collect or cause to be collected federal highway revenues (as defined in IC 8-14.5-7-2) and shall, as provided by the department in the revenue declaration relating to the issuance of the grant anticipation revenue bonds or notes, deposit or cause to be deposited the specified part of the federal highway revenues in the grant anticipation fund.
As added by P.L.246-2005, SEC.85.



CHAPTER 4. GENERAL HIGHWAY, ROAD, AND STREET PROVISIONS

IC 8-23-4-2
State highway system; designation; composition; selection criteria; classification
Sec. 2. (a) The state highway system shall be designated by the department. The total extent of the state highway system may not exceed twelve thousand (12,000) miles. The state highway system consists of the principal arterial highways in Indiana and includes the following:
(1) A highway to the seat of government in each county.
(2) Connecting arteries and extensions through municipalities.
(b) In determining the highways or sections of highways that are a part of the state highway system, the department shall consider the following:
(1) The relative importance of each highway to county or municipal government.
(2) Existing business and land use.
(3) The development of natural resources, industry, and agriculture.
(4) The economic welfare of Indiana.
(5) The safety and convenience of highway users.
(6) The financial capacity of the state to reconstruct, construct, and maintain the highways selected to desirable standards.
(c) The state highway system shall be classified for purposes of management, establishment of standards, and priority for use of funds and resources. Classification of the system may conform to the department's designation of the state's federal aid system.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-3
County arterial highway systems; selection criteria; addition, relocation, and deletion
Sec. 3. (a) The county arterial highway system shall be selected by the county executive in each county. The system shall be selected on the basis of the greatest general importance to the county, after an evaluation of each road in the county, including municipal connecting links and the state highway system. In selecting the

county system, the executive shall consider the following:
(1) The kind and amount of traffic on a highway.
(2) The length and condition of a highway.
(3) The mileage that can be effectively improved to specified standards with available funds.
(4) Any other applicable data.
The arterial highways selected by the executive under this section constitute the county arterial highway system of that county.
(b) The county executive may from time to time add, relocate, or delete highways from the county arterial highway system by following the procedure provided in subsection (a).
(c) If a highway or a segment of a highway is deleted from the county arterial highway system under subsection (b), the highway or segment may:
(1) become a part of the county local highway system;
(2) if located in a municipality, become a part of the system of major streets or local streets of the municipality, subject to agreement between the county executive and the highway authority of the municipality; or
(3) be abandoned.
(d) All roads under the jurisdiction of the county highway authorities of each county not included in a county arterial highway system constitute the county local highway system of that county.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-4
Municipal arterial street systems; selection criteria; addition, relocation, and deletion; municipal local highway systems
Sec. 4. (a) The agency responsible for highways in each municipality with a population of at least five thousand (5,000) shall select a system of arterial streets for the municipality. The system shall be selected on the basis of the greatest general importance to the municipality after an evaluation of each highway in the municipality. The system may not include highways that are part of the state highway system. The system of arterial streets must connect focal points of traffic interest, provide communication with other communities and outlying areas and provide for the continuity of the county arterial highway system into or through the municipality. The agency shall use engineering standards in selecting the streets.
(b) The agency responsible for highways in each municipality with a population of less than five thousand (5,000) may limit streets selected for the arterial street system to extensions of the county arterial street system or the municipal arterial street system of adjoining municipalities into or through the municipality.
(c) The system of arterial streets selected by an agency under subsection (a) or (b) constitutes the municipal arterial street system of that municipality.
(d) The agency responsible for highways in a municipality may from time to time add, relocate, or delete highways from the municipal arterial highway system by following the procedure

provided in subsection (a) or (b).
(e) If a highway or a segment of a highway is deleted from the municipal arterial highway system under subsection (d), it may:
(1) become a part of the municipal local highway system; or
(2) be abandoned.
(f) All roads under the jurisdiction of the agency responsible for the municipal highways of each municipality not included in a municipal arterial highway system constitute the municipal local highway systems of that municipality.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-5
Changes in highway and street systems
Sec. 5. A highway or street system established under this chapter may not be changed for two (2) years following establishment of the system. A system established under this chapter shall be reviewed at five (5) year intervals, or more frequently if considered desirable, and adjustments found necessary or desirable as a result of a change in conditions may be made.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-6
Highway and street system maps
Sec. 6. The commissioner shall at all times maintain maps of Indiana, which must show all the highways that constitute the state highway system, the arterial and local highway systems of each county, and the arterial and local street systems of each municipality.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-7
Cooperation of director with executives and municipalities
Sec. 7. The state aid director shall cooperate with the executives and municipalities to ensure coordination and continuity between all systems.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-8
Changes in location of state highways
Sec. 8. The department may change the location of a state highway for the following reasons:
(1) To reduce the length of the highway.
(2) To eliminate steep grades or sharp turns.
(3) To widen narrow parts.
(4) To promote public convenience and safety.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-9
Abandonment of rights-of-way; reversion or release; consideration
Sec. 9. (a) Whenever the department determines that a part of a right-of-way of a highway will not be needed for highway, street, or

road purposes, or to reach the premises of a person other than the owner of the original right-of-way, the commissioner may, by executive order, declare that part of the right-of-way to be no longer useful or necessary for a highway purpose.
(b) A part of a right-of-way subject to an order under subsection (a) ceases to be a public highway and reverts to the person lawfully entitled to the reversion.
(c) If the department acquired the right-of-way subject to an order under subsection (a) by purchase, the department shall demand a consideration in money for the release of the right-of-way, and the release becomes final only upon payment of the consideration. A payment under this subsection shall be credited to the account of the department and allocated to the fund out of which the right-of-way was purchased. The amount of consideration must be equal to the fair market value of the right-of-way as determined by appraisers employed by the department.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-10
Transfer of state highways to county and municipal systems
Sec. 10. Whenever the department determines that, because of the construction of a new state highway, the relocation of a state highway, or a change in general function or use, a part of the state highway system no longer meets the criteria established in section 2 of this chapter for a highway in the state system but that the highway continues to serve a useful purpose, that part of the system may be transferred to a county highway system or a municipal street system.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-11
Transfer of county and municipal highways and streets to state system
Sec. 11. Whenever a county or municipality determines that, because of a change in general function or use, an arterial or local highway or street serves a state function, the highway or street may be transferred to the state system.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-12
Transfer of roads and streets between systems; memorandum
Sec. 12. The transfer of roads or streets between systems requires a memorandum of agreement signed by both the transferring agency or unit of government and by the agency or unit of government assuming jurisdiction over the road. The memorandum must state the following:
(1) The purpose of the transfer.
(2) The effective date of the transfer.
(3) Any conditions agreed to by the signers.
As added by P.L.18-1990, SEC.213.



CHAPTER 5. STATE HIGHWAYS

IC 8-23-5-2
Construction and reconstruction at railroad crossings; costs
Sec. 2. (a) If a highway or road is being constructed or reconstructed so that it crosses or intersects the existing tracks of a railroad at grade level at a point where no crossing previously existed, the department, county, city, or town under whose

jurisdiction the crossing lies shall pay the cost of the construction of the new crossing, the approaches to the crossing, and the cost of the necessary protective or crossing warning signals. After construction, the owner or lessee of the railroad shall maintain the crossing and protective or crossing warning signals and keep them in repair at the owner's or lessee's cost.
(b) If the owner or lessee of a railroad is constructing or reconstructing railroad tracks so that the tracks cross or intersect a highway or road at grade level at a point where no railroad crossing previously existed, the owner or lessee of the railroad shall pay the cost of the construction of the new crossing, the approaches to the crossing, and the cost of the necessary protective or crossing warning signals. After construction, the owner or lessee of the railroad shall maintain the crossing and protective or crossing warning signals and keep them in repair at the owner's or lessee's cost.
(c) If a highway or road crosses or intersects the tracks of a railroad at grade level and the highway or road is reconstructed to alter the existing crossing or intersection by a change of grade, widening or changing the type of pavement, or by changing the angle of the intersection, the department, county, city, or town under whose jurisdiction the crossing lies shall pay the cost of the reconstruction of the crossing, the approaches to the crossing, and the cost of the necessary protective or crossing warning signals. After reconstruction, the owner or lessee of the railroad shall maintain the crossing and protective or crossing warning signals and keep them in repair at the owner's or lessee's cost.
(d) If the owner or lessee of a railroad reconstructs or alters the tracks of a railroad that crosses or intersects a highway or road at grade level so that it is necessary to reconstruct or alter the crossing or intersection, the owner or lessee of the railroad shall pay the cost of the reconstruction or altering of the crossing, the approaches to the crossing, and the cost of the necessary protective or crossing warning signals. After construction, the owner or lessee of the railroad shall maintain the crossing and protective or crossing warning signals and keep them in repair at the owner's or lessee's cost.
(e) Notwithstanding subsections (a) through (d), the department, a county, a city, or a town under whose jurisdiction a railroad crossing lies may provide highway or road surface maintenance at a railroad crossing if the department, county, city, or town requests and receives written approval from the railroad owner or lessee before commencing the highway or road surface maintenance. The cost of the maintenance may be wholly or partially borne by the department, county, city, or town upon agreement with the railroad.
(f) Any construction, reconstruction, or maintenance of highway or road surfaces provided for in this section may be paid for from funds obtained under 23 U.S.C. 130.
(g) A railroad whose tracks lie in any public highway or road shall properly grade, surface, and maintain the highway, road, and railroad tracks within the boundaries described in subsection (h):
(1) in accordance with the grade and surfacing material of the

highway or road; and
(2) in a manner as to afford security for life and property of persons and vehicles using the highway or road.
(h) The railroad is responsible for the repair and maintenance of the grade and surface occupied by the railroad tracks, including the space:
(1) between the rails of a railroad track;
(2) between the railroad tracks if there are at least two (2) railroad tracks; and
(3) that extends eighteen (18) inches in width on the outside of each rail of a railroad track.
As added by P.L.18-1990, SEC.214. Amended by P.L.183-2005, SEC.1.

IC 8-23-5-3
Construction of railroad viaducts
Sec. 3. (a) The department may construct a viaduct where a railroad yard and tracks adjacent to a railroad yard intersect the direct route of a through street in a city or town that directly connects with a state highway designated as a principal arterial highway if the owner of the railroad yard or tracks agrees to grant an easement to build a viaduct. The easement shall be granted without compensation or damages allowed to the owner of the railroad yard or tracks.
(b) A viaduct authorized under subsection (a) shall be constructed according to plans and specifications adopted by the department in the same manner as state highways are constructed. The department may contract with the owner of the railroad yard or tracks to have the viaduct built by the owner of the railroad yard or tracks.
As added by P.L.18-1990, SEC.214.

IC 8-23-5-4
Improvement of certain connecting streets and roads
Sec. 4. Whenever:
(1) the department improves a state highway that is connected with a city street or road; and
(2) the state owns property in the city;
the department shall improve the part of the connecting street or road that runs through or abuts the state owned property to conform with the standards adopted for the construction and improvement of state highways.
As added by P.L.18-1990, SEC.214.

IC 8-23-5-5
Construction of sidewalks
Sec. 5. The department may construct sidewalks on and along a highway in the state highway system outside the corporate limits of a city whenever the department considers that sidewalks are necessary for the protection and safety of pedestrians.
As added by P.L.18-1990, SEC.214.
IC 8-23-5-6
Maintenance of state institution roadways
Sec. 6. (a) The department shall maintain all highways and driveways located on the premises of institutions operated by the state, including the state fairgrounds upon a request for maintenance by the institution. The expense of maintaining a highway or driveway under this subsection shall be paid by the department, subject to the approval of the governor.
(b) The department shall:
(1) maintain public roads and parking areas constructed on properties of the department of natural resources; and
(2) construct new roads on properties owned by the department of natural resources:
(A) upon the request of the department of natural resources;
(B) subject to the approval of the engineers of the department of natural resources as to the design and location of the new roads to preserve scenic values; and
(C) subject to the approval of the governor.
As added by P.L.18-1990, SEC.214. Amended by P.L.110-1993, SEC.1.

IC 8-23-5-7
Construction and maintenance of roadside parks and connecting highways
Sec. 7. (a) As part of the state highway system, the department may lay out, construct, and maintain roadside parks and highways that connect a state highway with a state park, state forest reserve, state game preserve, or a state institution. A connecting highway constructed under this subsection shall be constructed in the same manner as a state highway.
(b) Before a roadside park or connecting highway described in subsection (a) may be constructed within the boundaries of a state institution, park, reserve or preserve, the board of trustees of the state institution, park, reserve, or preserve must adopt a resolution approving the construction.
(c) The department may cooperate with a county highway authority having jurisdiction over a county highway that connects a state park, state forest reserve, state game preserve, or state recreation area with a state highway. The department shall undertake construction and maintenance responsibilities under this subsection upon the request of the department of natural resources if the request is approved by the governor.
(d) Expenditures incurred by the department in carrying out this section shall be made from the motor vehicle highway account before distribution to local units of government. Before an expenditure may be made under this subsection, an appropriation authorizing the expenditure must be made.
As added by P.L.18-1990, SEC.214.

IC 8-23-5-8 Installation of vending machines in interstate highway rest areas
Sec. 8. (a) The department may install vending machines for items including food, drink, candy, and first aid kits in rest areas on the interstate highway system.
(b) The department shall report in an electronic format under IC 5-14-6 to the general assembly through the legislative council the results of the installation.
(c) Installation of the vending machines must conform with federal and Indiana law.
As added by P.L.18-1990, SEC.214. Amended by P.L.28-2004, SEC.75.

IC 8-23-5-9
Additions to state highway system; procedures
Sec. 9. (a) The department may establish the approximate locations, using the recommended widths established by the department in the department's approved design manual for equivalent classification of roads, of rights-of-way for additions to the state highway system.
(b) If the department establishes the approximate locations and widths of rights-of-way for an addition to the state highway system under subsection (a), the department shall conduct a public hearing in at least one (1) county in which a right-of-way for the addition is located. The department shall publish notice of a hearing conducted under this subsection in two (2) newspapers of general circulation in the county in which the hearing will be conducted at least ten (10) days before the hearing. If only one (1) newspaper is published in the county, publication in that newspaper is sufficient. Notice of the hearing shall be given by mail to all owners of real property identified within the rights-of-way shown on the map prepared under subsection (c).
(c) If the department establishes the approximate locations and widths of rights-of-way for an addition to the state highway system under subsection (a), the department shall prepare a map showing the approximate location and width of each right-of-way for the proposed addition. The map must display the following:
(1) Existing highways in the area of the addition.
(2) Property lines and owners of record of property to be acquired for the rights-of-way.
(3) Other information determined necessary by the department.
The department shall approve the map, with changes (if applicable), at the public hearing conducted under subsection (b). The department shall record the approval and a copy of the approved map in the office of the recorder of each county in which land to be acquired for the addition is located.
(d) The department shall:
(1) publish notice of a recording under subsection (c) in two (2) newspapers of general circulation in each county in which an approval is recorded; however, if only one (1) newspaper is published in the county, publication in that newspaper is

sufficient; and
(2) not more than sixty (60) days after an approval is recorded, send notice of the recording by certified mail to all owners of record of real property to be acquired for rights-of-way for the addition.
(e) The owner of property to be acquired for a right-of-way must give at least sixty (60) days notice by registered mail to the department before developing or otherwise improving the property. However, the owner may perform normal or emergency repairs to existing structures on the property without giving notice to the department.
(f) Not more than forty-five (45) days after receiving a notice under subsection (e), the department shall respond by providing notice to the property owner of the department's intent to acquire the property. The department shall:
(1) purchase; or
(2) exercise the right of eminent domain to acquire;
the property not more than one hundred eighty (180) days after responding under this subsection. If the department does not purchase the property or acquire the property by eminent domain within one hundred eighty (180) days after responding under this subsection, the department may subsequently acquire the property through the exercise of the right of eminent domain under IC 32-24.
(g) An owner of property to be acquired for a right-of-way may not receive damages for any development or improvement for which the owner is required to give notice to the department under subsection (e) unless the department fails to purchase or exercise the right of eminent domain to acquire the property under subsection (f).
(h) The state or a county or municipality in which an addition to the state highway system is located may acquire a right-of-way needed for the addition at any time. For purposes of this subsection, the fair market value of the property shall be determined as follows:
(1) If the property is purchased, the fair market value on the date of purchase.
(2) If the property is acquired by eminent domain, the fair market value on the date on which the complaint in condemnation was filed.
However, if the property is agricultural land, the fair market value shall be determined under IC 32-24-1.
(i) The department shall adopt guidelines to determine whether a project constitutes an addition to the state highway system for purposes of this section. In adopting guidelines under this subsection, the department shall consider the following:
(1) The need for additional capacity.
(2) The estimated cost of the project.
(3) Whether the project is new construction or maintenance.
(j) As used in this section, "owner" does not include a utility.
(k) At the same time and in the same manner as the notice is sent under subsection (d)(2), the department shall notify the owner of property to be acquired for a right-of-way of the following: (1) With respect to damage that occurs to the property as a result of entry onto the land for a purpose set forth in IC 8-23-7-26:
(A) a description of the owner's right to compensation for the damage from the department; and
(B) the procedure that the owner must follow to obtain the compensation.
(2) The name, mailing address, and telephone number of an individual or office within the department to which the owner may direct questions concerning the rights and procedures described in subdivision (1).
As added by P.L.99-2008, SEC.1.



CHAPTER 6. STATE HIGHWAYS IN MUNICIPALITIES

IC 8-23-6-2
Construction of outside drainage facilities and sidewalks
Sec. 2. If the construction of a street necessitates the construction of adequate connecting facilities outside the limits of the street to provide for drainage of the street, the necessary mains, laterals, and connections shall be provided for in the plans, included as part of the construction cost, and paid out of the department's appropriation. However, if the drainage facilities outside the street are to be used for a purpose or purposes in addition to that of draining the street, a proportionate share of the cost of construction shall be paid by the beneficiaries of the drainage other than the department in a ratio of

the amount of waste water attributable to the other users as compared with the total capacity of the drainage facilities. The department shall determine the ratio. The department need not proceed with construction until the time that an agreement with the municipality has been effected concerning the payment of costs for drainage use other than that which is required for state highway drainage. If the construction of a street in the state highway system within the boundaries of a city or town necessitates the construction of a bridge, overhead or subway structure, and sidewalks are required as a part of the structure, the sidewalks shall be provided for in the plans, included as part of the construction cost, and paid out of the department's funds.
As added by P.L.18-1990, SEC.215.

IC 8-23-6-3
Construction and maintenance of streets surrounding railway tracks, pipes and conduits, drainage facilities, and sidewalks; regulation of traffic
Sec. 3. (a) Whenever a street on the state highway system is located within the boundaries of a city or town and is occupied by the track or tracks of a street railway, interurban railway, or steam railroad, the department is not required to maintain, construct, or improve the part of the street between the track or tracks and for eighteen (18) inches on the outside of the outer rails. The department shall include as part of the construction cost and pay out of department funds any expenditures necessitated by the acquisition of sufficient rights-of-way to construct the street.
(b) If there are any tracks, pipes, or conduits in a street, the department may, after determining to construct or improve the street, require the owner to restore to good condition or renew the tracks, pipes, or conduits. The owner, within ninety (90) days after being notified to do so, shall restore or renew the tracks, pipes, or conduits. For tracks, the owner shall pave the part of the street between the rails of the tracks and eighteen (18) inches on the outside in conformity with plans approved by the department.
(c) If the construction work on tracks, pipes, or conduits involves work of a nature as to be impractical or impossible of performance as a separate unit, the department may by agreement with the owner perform the work for which the owner shall reimburse the department for the cost.
(d) Upon the completion of a street, the department shall maintain the roadway of the street, including the curbs and gutters, catch basins, and inlets within the limits of the street or highway that form integral parts of the street or highway. The city or town shall maintain the sidewalks, grass plats, and the connecting drainage facilities.
(e) Whenever the department has responsibility for maintenance of a street within a city or town, the department shall regulate traffic in accordance with IC 9-21 on the street and may remove any hazard to traffic. As added by P.L.18-1990, SEC.215. Amended by P.L.2-1991, SEC.64.

IC 8-23-6-4
Business routes; improvement and maintenance
Sec. 4. Whenever:
(1) the department designates a business route or a special route as an alternate to a state highway;
(2) the route is laid out through a city or town; and
(3) no other state highway is routed over the business or alternate route;
the city or town is responsible for any improvements to or maintenance of the street.
As added by P.L.18-1990, SEC.215.

IC 8-23-6-5
Construction, improvement, and maintenance by municipalities
Sec. 5. This chapter does not annul, limit, or abridge the right of a city or town, either at its own expense or at the expense of property owners subject to assessment, to improve the sidewalks and curbs along a street forming the route of a state highway, to construct sewers and drains, or to construct or maintain a part of the roadway of the street not improved or maintained by the department. The city or town shall provide adequate drainage for the street except as otherwise provided in this chapter. Except as expressly provided in this chapter and subject to IC 9-21, this chapter does not limit the right of a city or town to regulate traffic over a street over which a highway is routed or to relieve the city or town of liability now imposed by law. The cost of improvement, except as otherwise provided in this chapter, shall be paid for out of the funds appropriated to the department. Whenever a person, firm, limited liability company, or corporation, other than a municipal corporation, is required or obligated by a law, ordinance, or contract to keep in repair or to maintain or to construct a street, any part of a street, or any railroad, interurban railroad, or street railroad crossing, or any structure or bridge thereon, this chapter does not relieve the person, firm, limited liability company, or corporation or the receiver thereof from the duty, obligation, or contract.
As added by P.L.18-1990, SEC.215. Amended by P.L.2-1991, SEC.65; P.L.8-1993, SEC.153.

IC 8-23-6-6
Excavations, obstructions, and utility work; restrictions; violations
Sec. 6. (a) An opening may not be made in:
(1) a highway in the state highway system;
(2) the right-of-way of a state highway; or
(3) the roadway of a street of a city or town over which a state highway is routed and which the department is required to maintain;
and a structure or obstruction may not be placed in a highway or

roadway of a state highway without the consent of the department. A highway or roadway may not be dug up for laying or placing a pipe, sewer, pole, wire, conduit, track, or railway or for any other purpose, and trees may not be removed from the right-of-way of a state highway without the written permit of the department, and then only in accordance with the rules of the department. The work shall be done under the supervision and to the satisfaction of the department, and the entire expense of restoring the highway or street in as good condition as before shall be paid by the person to whom the permit is given.
(b) The department may require, before the granting of a permit, that a sufficient bond be given, or cash deposit made, to insure the restoration of the highway or street. In granting a permit, the department may designate the place in the street, highway, or right-of-way thereof where the pipe, sewer, pole, wire, conduit, track, railway, or other device or thing may be constructed.
(c) A person who violates this section commits a Class C infraction.
As added by P.L.18-1990, SEC.215.



CHAPTER 7. REAL PROPERTY TRANSACTIONS

IC 8-23-7-1
Application of chapter
Sec. 1. Except as otherwise provided in this chapter, IC 32-24-1 applies to real property transactions conducted by the department.
As added by P.L.18-1990, SEC.216. Amended by P.L.2-2002, SEC.48.

IC 8-23-7-2
Purposes for acquiring real property
Sec. 2. The department may acquire real property for any purpose necessary to carry out this article, including the following:
(1) To locate, relocate, construct, reconstruct, repair, or maintain a state highway, including area for:
(A) the placement of a utility facility within the right-of-way of the state highway system; or
(B) the relocation of a utility facility within the right-of-way of the state highway system due to interference with a highway improvement project.
(2) To widen or straighten a highway.
(3) To clear and remove obstructions to vision at crossings and curves.
(4) To construct weigh stations and rest areas.
(5) To provide scenic easements and other areas necessary to cooperate with the federal government or carry out a federal law.
(6) To facilitate long-range transportation planning.
As added by P.L.18-1990, SEC.216. Amended by P.L.35-2005, SEC.2.

IC 8-23-7-3
Railroad rights-of-way
Sec. 3. The department may transfer fee simple title or a lesser interest in property to a railroad for a right-of-way.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-4
Description of property to be acquired; preparation and filing
Sec. 4. If:
(1) the department determines the location of a state highway; and (2) the location of the highway requires the department to acquire real property, easements in real property, or rights in real property;
the department may prepare a metes and bounds or other description of the property or rights to be acquired. The description shall be filed in the office of the recorder in the county in which the real property is located.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-5
Notice to owners; delivery
Sec. 5. The department shall give written notice to the owners of property described in section 4 of this chapter that the department intends to acquire the real property or rights for highway purposes. The notice may be served in person or sent by certified mail to the owners of the property at the address shown on the tax records of the county.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-6
Improvement and changes in use of property; restrictions
Sec. 6. An owner receiving notice under section 5 of this chapter may not erect improvements on the real property described, subdivide the property, or make any changes in the use of the property that would affect its use for highway purposes, unless the owner first notifies the department in writing of the intended use.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-7
Improvement and changes in use of property; time limit for state action
Sec. 7. Whenever the department receives notice under section 6 of this chapter, the department has ninety (90) days to purchase the real property affected or commence condemnation proceedings. If at the end of ninety (90) days the department has not entered into a contract for the purchase of the real property or commenced condemnation proceedings, the owner may proceed with the improvement, subdivision, or use if not otherwise prohibited by law.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-8
Variances and building permits; notice to department; hearing
Sec. 8. If the property described in section 4 of this chapter lies within a political subdivision that has an ordinance regulating property use or requiring a building permit, the owner of the property shall give written notice to the department of an application or petition for a variance or building permit. The owner shall give notice by sending a copy of the petition or application to the department by certified mail not later than ten (10) days before a hearing is held by local authorities on the petition or application. The

department may remonstrate and be heard at a hearing concerning the property by an attorney or representative.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-9
Improvement and changes in use of property; loss of notice rights
Sec. 9. If the department has not acquired or commenced condemnation proceedings to acquire the real property, rights, or easements described in section 4 of this chapter within three (3) years after filing the description with the county recorder, the department loses the right to receive notice of improvements, subdivisions, or changes on the property that the department acquired by filing a description under section 4 of this chapter.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-10
Publication of information concerning purchased property
Sec. 10. Whenever the department purchases real property by agreement with the owner of the real property as to purchase price, the department shall, in accordance with IC 5-3-1-2(i), publish a list of the following:
(1) The owners from whom the property was purchased.
(2) The number of acres in each property purchased.
(3) The purchase price of each property.
As added by P.L.18-1990, SEC.216. Amended by P.L.64-1995, SEC.9.

IC 8-23-7-11
Vouchers for payment; attaching grant or deed copies
Sec. 11. A copy of a grant or deed purchased by the department shall be attached to each voucher submitted for payment under this chapter. The auditor of state may not draw and pay the voucher unless the copy is attached.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-12
Vouchers for payment; certification; payment
Sec. 12. If condemnation proceedings have been instituted concerning real property, the department shall certify to the auditor of state that the voucher submitted is for escrow and is to be paid to the clerk of the circuit court. The voucher shall be in the amount determined and filed with the clerk of the circuit court. The payment shall be for the use and benefit of the owner of the property sought to be purchased.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-13
Sale of surplus property
Sec. 13. If the department determines that real property owned in fee simple by the department will not be needed for a purpose

described in section 2 of this chapter, the commissioner may, with the approval of the budget agency, issue an order describing the surplus property and offering the surplus property for sale at or above its fair market value as determined by appraisers of the department. The department may combine or divide parcels of surplus property to facilitate the sale of the property.
As added by P.L.18-1990, SEC.216. Amended by P.L.246-2005, SEC.86.

IC 8-23-7-14
Sale of surplus property separated from abutting parcel; offer to abutting property owner
Sec. 14. If a property found to be surplus under section 13 of this chapter abuts a parcel of land from which the surplus property was separated and acquired by the department, the surplus property must first be offered for sale to the owner of the abutting property. An offer under this section shall be made by certified mail to the last known address of the owner. If the owner accepts an offer under this section, the surplus property shall be conveyed to the owner by quitclaim deed upon payment to the department of not less than the fair market value of the property as determined by the appraisers of the department.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-15
Sale of surplus property separated from abutting parcel; procedure when abutting property owner fails to accept offer
Sec. 15. (a) If an owner offered surplus property under section 14 of this chapter fails to accept the offer within thirty (30) days, the department may furnish a certified copy of:
(1) the order issued under section 13 of this chapter; and
(2) the appraised value of the surplus property;
to the department of administration.
(b) The surplus property may be sold in the same manner as other real property belonging to the state is sold at no less than its appraised value. The proceeds of the sale shall be credited to the department. A sale under this section is subject to the approval of the governor.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-16
Sale of surplus property valued at $4,000 or less
Sec. 16. If the appraised value of real property determined to be surplus under section 13 of this chapter does not exceed four thousand dollars ($4,000), the department may sell the surplus property without advertising or competitive bids for not less than the full appraised value of the surplus property upon approval by the commissioner and the governor.
As added by P.L.18-1990, SEC.216.
IC 8-23-7-17
Exchange of lands, rights, and easements; criteria
Sec. 17. Whenever the department determines that because of:
(1) a change in location of a state highway; or
(2) any other reason;
a parcel of real property owned by the department, or in which the department has rights or an easement, will not be needed, the department may exchange the parcel of property, the rights in the property, or easement in the property for a parcel of property, rights in a property, or an easement in a property, which the department determines is needed.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-18
Exchange of lands, rights, and easements; valuation; payments for differences in value
Sec. 18. Before making an exchange under section 17 of this chapter, both parcels of real property shall be appraised. Any difference in value between the two parcels of property shall be paid or received by the department. A sum received under this section shall be deposited with the treasurer of state and credited to the state highway construction fund.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-19
Exchange of lands, rights, and easements; improvements
Sec. 19. (a) If an exchange under section 17 of this chapter includes improvements to be constructed on either parcel of real property, the department shall enter into an agreement with the owner of the parcel of property that the department will receive. An agreement under this section must include the following:
(1) The appraisal required under section 18 of this chapter must include the value of improvements constructed or to be constructed on the property.
(2) The construction contract for improvements under this section must be guaranteed by a construction or performance bond issued by a surety company approved by the department. The department:
(A) shall require a performance bond from a contractor for a project if the estimated cost of the project is more than two hundred thousand dollars ($200,000); and
(B) may require a performance bond from a contractor for a project if the estimated cost of the project is not more than two hundred thousand dollars ($200,000).
(3) The plans and specifications for improvements under this section must be certified by a licensed architect or engineer.
(b) The department must approve in writing the construction contract, bond, plans, and specifications for the improvements before entering into an exchange agreement under this section.
As added by P.L.18-1990, SEC.216. Amended by P.L.133-2007,

SEC.10.

IC 8-23-7-20
Exchange of lands, rights, and easements; attaching construction contracts, bonds, or plans to exchange agreements
Sec. 20. The construction contract, bond, plans, and specifications required under section 19 of this chapter shall be attached to the exchange agreement for the parcels of property and incorporated by reference into the exchange agreement.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-21
Exchange of lands, rights, and easements; improvement completion requirement
Sec. 21. An exchange agreement under section 19 of this chapter is not completed until the improvements specified in the agreement have been constructed in accordance with the plans and specifications approved by the department. The department may not pay or receive any difference in value between the real properties exchanged until the improvements are completed and approved.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-22
Change of state highway to tollway
Sec. 22. (a) Subject to subsection (b), the department may, after issuing an order and receiving the governor's approval, determine that a state highway should become a tollway. After the order becomes effective, the department shall maintain and operate the tollway and levy and collect tolls as provided in IC 8-15-3 or enter into a public-private agreement with an operator with respect to the tollway under IC 8-15.7. Before issuing an order under this section, the department shall submit to the governor a plan to bring the tollway to the current design standards of the department for new state highways within a specified period. The specified period may not exceed five (5) years.
(b) Before the governor, the department, or an operator may carry out any of the following activities under this section, the general assembly must enact a statute authorizing that activity:
(1) Determine that a highway that is in existence or under construction on July 1, 2011, should become a tollway.
(2) Carry out construction for Interstate Highway 69 in a township having a population of more than seventy-five thousand (75,000) and less than ninety-three thousand five hundred (93,500).
(3) Impose tolls on motor vehicles for use of Interstate Highway 69.
(c) Notwithstanding subsection (b), during the period beginning July 1, 2011, and ending June 30, 2021, the general assembly is not required to enact a statute authorizing the governor, the department, or an operator to determine that all or part of the following projects

should become a tollway:
(1) A project on which construction begins after June 30, 2011, not including any part of Interstate Highway 69 other than a part described in subdivision (4).
(2) The addition of toll lanes, including high occupancy toll lanes, to a highway, roadway, or other facility in existence on July 1, 2011, if the number of nontolled lanes on the highway, roadway, or facility as of July 1, 2011, does not decrease due to the addition of the toll lanes.
(3) The Illiana Expressway, a limited access facility connecting Interstate Highway 65 in northwestern Indiana with an interstate highway in Illinois.
(4) A project that is located within a metropolitan planning area (as defined by 23 U.S.C. 134) and that connects the state of Indiana with the commonwealth of Kentucky.
As added by P.L.18-1990, SEC.216. Amended by P.L.47-2006, SEC.41; P.L.85-2010, SEC.24; P.L.163-2011, SEC.17.

IC 8-23-7-23
Change of state highway to toll road
Sec. 23. (a) Subject to subsection (c), the department may, after issuing an order and receiving the governor's approval, determine that a state highway should become a toll road. An order under this section does not become effective unless the authority adopts a resolution to accept the designated state highway, or part of the highway, as a toll road project under the conditions contained in the order. An order issued by the department under this section must set forth the conditions upon which the transfer of the state highway, or part of the highway, to the authority must occur, including the following:
(1) The consideration, if any, to be paid by the authority to the department.
(2) A requirement that the authority:
(A) enter into a contract or lease with the department with respect to the toll road project under IC 8-9.5-8-7 or IC 8-9.5-8-8; or
(B) enter into a public-private agreement with an operator with respect to the toll road under IC 8-15.5.
(b) To complete a transfer under this section, the department must, with the governor's approval, execute a certificate describing the real and personal property constituting or to be transferred with the state highway that is to become a toll road project. Upon delivery of the certificate to the authority, the real and personal property described in the certificate is under the jurisdiction and control of the authority.
(c) Before the authority or an operator may carry out any of the following activities under this section, the general assembly must enact a statute authorizing that activity:
(1) Carrying out construction for Interstate Highway 69 in a township having a population of more than seventy-five

thousand (75,000) and less than ninety-three thousand five hundred (93,500).
(2) Imposing tolls on motor vehicles for use of Interstate Highway 69.
(3) Imposing tolls on motor vehicles for use of a nontolled highway, roadway, or other facility in existence or under construction on July 1, 2011, including nontolled interstate highways, U.S. routes, and state routes.
As added by P.L.18-1990, SEC.216. Amended by P.L.47-2006, SEC.42; P.L.163-2011, SEC.18.

IC 8-23-7-24
Designated parts of state highway allowed to be either tollway or toll road
Sec. 24. A designated part of a state highway may become a tollway under the jurisdiction of the department under section 22 of this chapter and another designated part of the same state highway may become a toll road project under the jurisdiction of the authority under section 23 of this chapter. If a tollway and a toll road are contiguous parts of the same state highway, the contract or lease entered into under section 23 of this chapter may provide for coordination in the operation and maintenance of the tollway and the toll road project, including joint toll collection facilities and agreement on an equitable division of tolls.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-25
Change of state highways to tollways and toll roads; effectiveness of orders
Sec. 25. An order issued under section 22 or 23 of this chapter does not become effective until:
(1) all conditions in the order are satisfied; and
(2) all conditions in an agreement relating to a state highway that is the subject of an order under section 22 or 23 of this chapter entered into by the Secretary, acting by and through the federal highway administrator, and the state, acting by and through the department or the authority, are satisfied or waived.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-26
Surveys and investigations; right of entry
Sec. 26. An authorized employee or representative of the department engaged in a survey or investigation authorized by the commissioner or the commissioner's designee, including a survey or investigation for purposes of IC 8-23-5-9, may enter upon, over, or under any land or property within Indiana to conduct the survey or investigation by manual or mechanical means, which include the following:
(1) Inspecting.
(2) Measuring. (3) Leveling.
(4) Boring.
(5) Trenching.
(6) Sample-taking.
(7) Archeological digging.
(8) Investigating soil and foundation.
(9) Transporting equipment.
(10) Any other work necessary to carry out the survey or investigation.
As added by P.L.18-1990, SEC.216. Amended by P.L.99-2008, SEC.2.

IC 8-23-7-27
Surveys and investigations; notification of occupants
Sec. 27. (a) Before an authorized employee or representative of the department enters upon, over, or under any land or water under section 26 of this chapter, the occupant of the land or water shall be notified in writing by first class United States mail of the entry not later than five (5) days before the date of entry. The employee or representative of the department shall present written identification or authorization to the occupant of the land or water before entering the land or water.
(b) At the same time and in the same manner as the notice required under subsection (a), the department shall notify the occupant and the record owner of the land or property of the following:
(1) With respect to damage that occurs to the land or property as a result of entry upon, over, or under the land or property as set forth in section 26 of this chapter:
(A) a description of the aggrieved party's right to compensation for the damage from the department; and
(B) the procedure that the aggrieved party must follow to obtain the compensation.
(2) The name, mailing address, and telephone number of an individual or office within the department to which an aggrieved party may direct questions concerning the rights and procedures described in subdivision (1).
As added by P.L.18-1990, SEC.216. Amended by P.L.99-2008, SEC.3.

IC 8-23-7-28
Surveys and investigations; compensation for damages
Sec. 28. If during an entry under section 26 of this chapter damage occurs to the land or water as a result of the entry or work performed during the entry, the department shall compensate the aggrieved party. If the aggrieved party is not satisfied with the compensation determined by the department, the amount of damages shall be assessed by the county agricultural extension educator of the county in which the land or water is located and two (2) disinterested residents of the county, one (1) appointed by the aggrieved party and

one (1) appointed by the department. A written report of the assessment of damages shall be mailed to the aggrieved party and the department by first class United States mail. If either the department or the aggrieved party is not satisfied with the assessment of damages, either or both may file a petition, not later than fifteen (15) days after receiving the report, in the circuit or superior court of the county in which the land or water is located. The department shall pay any compensation awarded to an aggrieved party under this section:
(1) not more than sixty (60) days after the date on which the parties agree to the amount of the compensation; or
(2) as ordered by the circuit or superior court.
As added by P.L.18-1990, SEC.216. Amended by P.L.40-1993, SEC.3; P.L.99-2008, SEC.4.

IC 8-23-7-29
Priority of actions
Sec. 29. Court proceedings to acquire real property, rights, or easements under this chapter take precedence over all cases not involving the public interest in all courts.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-30
Municipal acquisition of rights-of-way
Sec. 30. The authority given the department under this chapter to acquire lands by purchase or by the exercise of the right of eminent domain may not be construed to prohibit a municipality from:
(1) acquiring at its own expense, either by grant, purchase, or condemnation, the necessary right-of-way required by the department for the maintenance, construction, or improvement of a street of the municipality as a part of a highway under the control of the department; or
(2) entering into an agreement to pay all or any part of the costs of the necessary right-of-way.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-31
Acquisition of property, rights, and easements; legal description; taxation
Sec. 31. (a) Whenever the department acquires real property, rights, or easements for the construction, repair, and maintenance of a state highway, a legal description of all rights-of-way and easements, including the area of the land acquired, shall be filed by the department in the office of the recorder in the county in which the real property is located. The description shall be recorded in the deed records of the county. No fee may be charged for filing and recording the description. The department shall also file the description with the county auditor.
(b) Real property and interests in real property acquired for permanent highway purposes are exempt from taxation from the date

of acquisition, provided that all taxes, interest, and penalties recorded on the property tax duplicates have been paid. Where real property or interests in real property are acquired after the assessment date of any year but before December 31, the taxes on the property in the ensuing year are not a lien on the property and shall be removed from the tax duplicates by the county auditor. A property owner who on or after March 1, 1965, conveyed real property or rights in real property to the department and who after July 8, 1965, is assessed taxes upon the property or rights conveyed and who pays the taxes by reason of the failure of the department to properly record the interest in the real property conveyed with the county auditor and recorder for tax purposes may recover the amount of the taxes from the department.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-32
Preservation of abstracts of title, title insurance policies, and other title papers
Sec. 32. All abstracts of title, policies of title insurance, and other title papers shall be kept and preserved permanently by the department.
As added by P.L.18-1990, SEC.216.



CHAPTER 8. LIMITED ACCESS FACILITIES

IC 8-23-8-1.3
Commerce corridors
Sec. 1.3. (a) The department shall do the following:
(1) Determine commerce corridors within Indiana.
(2) Determine the level of service of each commerce corridor.
(3) Establish procedures for maintaining the level of service in a commerce corridor.
(4) Adopt an improvement plan for each commerce corridor that does not meet its prescribed level of service.
(b) The department may determine the feasibility of using recycled materials in the improvement of commerce corridors.
(c) Determinations under this section shall be in conformance with any similar highway designation made by the federal highway administration.
As added by P.L.87-1991, SEC.3.

IC 8-23-8-2
Division into separate roadways
Sec. 2. The department and the highway authorities may divide a limited access facility into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating the separate roadways by signs, markers, stripes, and other devices and indicate the proper lane for traffic by appropriate signs, markers, stripes, and other devices.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-3
Acquisition of property and property rights
Sec. 3. (a) The department or a highway authority may acquire private or public property and property rights for limited access

facilities and service roads, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation for the laying out, widening, or improvement of highways and streets within their respective jurisdictions.
(b) In the acquisition of property or property rights for a limited access facility or a service road connected with a facility, the state, county, or municipality may acquire an entire lot, block, or tract of land, if the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for the right-of-way.
(c) Court proceedings necessary to acquire property or property rights under this section take precedence over all other causes not involving the public interest in all courts.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-4
Designation; elimination of intersections
Sec. 4. (a) The department or the highway authority of a county or municipality may designate and establish limited access facilities as new and additional facilities or may designate and establish an existing street or highway as included within a limited access facility.
(b) The department, county, or municipality may provide for the elimination of intersections at grade of limited access facilities with existing state and county roads and municipal streets by:
(1) grade separation or service road; or
(2) closing off the roads and streets at the right-of-way boundary line of the limited access facility.
(c) After the establishment of a limited access facility, a highway or street that is not part of the facility may not intersect the facility at grade.
(d) A municipal street, a county or state highway, or other public way may not be opened into or connected with a limited access facility without the prior consent of the authority having jurisdiction over the facility. Consent under this subsection may be given only if the public interest is served.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-5
Bypass highways
Sec. 5. Whenever the department constructs a bypass highway around a municipality, the department shall designate the bypass highway as a limited access facility.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-6
Joint agreements; counties, municipalities, and federal government
Sec. 6. (a) The department may enter into agreements with a county, municipality, or the federal government concerning limited access facilities or other public ways under their jurisdiction under

this chapter or any other state or federal law authorizing cooperation to carry out this chapter.
(b) A county or municipality may enter into agreements with the federal government concerning limited access facilities or other public ways under its jurisdiction under this chapter or any other state or federal law authorizing cooperation to carry out this chapter.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-7
Local service roads; access roads to service facilities
Sec. 7. (a) The department, a county, or a municipality may plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service roads and streets, or designate as local service roads and streets existing roads or streets, and exercise jurisdiction over service roads under this chapter if the department, county, or municipality determines the service roads or streets are necessary or desirable. The local service roads or streets must be:
(1) of appropriate design; and
(2) separated from the limited access facility by all devices designated necessary or desirable by the proper authority.
(b) The department, to permit the establishment of adequate fuel or other service facilities by private owners or lessees for the users of a limited access facility, shall provide for access roads within the state's right-of-way of a limited access facility at points that will best serve the public interest.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-8
Ingress and egress to and from abutting lands
Sec. 8. A person is not entitled to ingress or egress to, from, or across limited access facilities to or from abutting lands, except at designated access points, as specified by rule.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-9
Offenses
Sec. 9. (a) A person may not do any of the following upon a limited access facility:
(1) Drive a vehicle over, upon, or across a curb, central dividing section, or other separation or dividing line.
(2) Make a left turn or a semicircular or U-turn except through an opening provided for the purpose in the dividing curb, separation, section, or line.
(3) Drive a vehicle except in the proper lane provided for that purpose, in the proper direction, and to the right of the central dividing curb, separation, section, or line.
(4) Drive a vehicle into the facility from a local service road except through an opening provided for that purpose in the dividing curb, section, separation, or line that separates the local service road from the facility. (b) A person who violates this section commits a Class C infraction.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-10
State Road 331 in St. Joseph County
Sec. 10. (a) As used in this section, "designated highway" refers to the highway designated as a limited access facility under subsection (b).
(b) The department shall designate and do all acts necessary to establish the part of State Road 331 in St. Joseph County from the U.S. Highway 20 bypass to State Road 23 as a limited access facility. The designated highway shall be in operation as a limited access facility beginning not later than January 1, 2009.
(c) Neither the department nor any political subdivision may authorize any additional curb cuts or intersections after January 1, 2009, on the designated highway. The department shall limit intersections on the designated highway to the following locations:
(1) U.S. Highway 20 bypass.
(2) Ireland Road.
(3) Dragoon Trail.
(4) Twelfth Street (also known as Harrison Road).
(5) Indiana 933 (also known as Lincoln Way).
(6) Jefferson Boulevard.
(7) McKinley Highway.
(8) Day Road.
(9) Douglas Road.
(10) Cleveland Road.
(11) Joseph D. Zappia Boulevard directly across from the Indiana Toll Road interchange.
(12) State Road 23.
(d) No traffic signal may be erected at the intersection described in subsection (c)(2).
As added by P.L.182-2009(ss), SEC.279. As amended by P.L.69-2010, SEC.1.



CHAPTER 9. STATE HIGHWAY CONTRACTS; GENERAL POWERS

IC 8-23-9-1
Opening of sealed bids
Sec. 1. On the date and at the time and place named in the notice, the commissioner shall receive all sealed proposals submitted and shall publicly open the bids. The bids may be opened at any other public place that the commissioner may designate on the day the bids are to be opened.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-2
Rejection of proposals
Sec. 2. The commissioner may reject any and all proposals for cause.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-3
Lowest and best bidder; letting of contract; determination
Sec. 3. Except as provided in sections 4 and 4.5 of this chapter, the commissioner shall let the contract for the construction, improvement, or maintenance of the road to the lowest and best bidder. The determination of the lowest and best bidder must include any requirement imposed under section 13 of this chapter. The lowest and best bid may not be for a greater sum than the estimated cost of the project.
As added by P.L.18-1990, SEC.218. Amended by P.L.89-1991, SEC.1.

IC 8-23-9-4
Acceptance of proposals; criteria
Sec. 4. Notwithstanding any other statute or rule adopted by the department, the department may accept a proposal and award a contract for the construction, improvement, or maintenance of a road if:
(1) the lowest responsive and qualified bid is:
(A) less than one million dollars ($1,000,000);
(B) one (1) of four (4) or more bids received by the department for the contract; or
(C) not more than fifteen percent (15%) above the estimated cost of the project;
(2) the commissioner believes that awarding a contract under

this section is in the best interests of the state; and
(3) the award would comply with any requirement imposed under section 13 of this chapter.
As added by P.L.18-1990, SEC.218. Amended by P.L.50-2008, SEC.2.

IC 8-23-9-4.5
Qualified work release programs; highway right-of-way maintenance; exception to competitive bid requirements
Sec. 4.5. (a) As used in this section, "qualified work release program" refers to:
(1) a work release program that is established by the department of correction under IC 11-10-8 or IC 11-10-10; or
(2) a county work release program under IC 11-12-5.
(b) Notwithstanding IC 8-23-10, but subject to IC 8-23-24.5, the commissioner may contract with a qualified work release program for the maintenance of a highway right-of-way without taking competitive bids. As used in this subsection, "highway right-of-way" includes only the grass plats.
As added by P.L.89-1991, SEC.2. Amended by P.L.182-2009(ss), SEC.278.

IC 8-23-9-5
Construction and maintenance when no satisfactory proposal received
Sec. 5. If, in the opinion of the commissioner, no satisfactory proposal has been received, the commissioner may do the following:
(1) Purchase the necessary material and equipment.
(2) Employ the necessary labor.
(3) Perform the work of constructing, improving, or maintaining the highway or highways.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-6
Spending limit when no satisfactory proposal received
Sec. 6. The commissioner may not expend more than eighty-five percent (85%) of the amount of the lowest and best proposal submitted for the kind of improvement proposed to be made when acting under section 5 of this chapter.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-7
Adoption of rules governing purchases of material and equipment
Sec. 7. The department shall adopt rules governing the purchase of material and equipment to the extent that complete competition is ensured.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-8
Bid guarantee and performance bond requirements Sec. 8. The department:
(1) shall require each bidder to submit a bid guarantee and a performance bond payable to the state with the bidder's proposal if the estimated cost of the project is more than two hundred thousand dollars ($200,000); and
(2) may require a bidder to submit a bid guarantee and a performance bond payable to the state with the bidder's proposal if the estimated cost of the project is not more than two hundred thousand dollars ($200,000).
Instead of the bond, the department may establish by rule the requirements that, in its discretion, are necessary to assure payment of subcontractors, suppliers, and employees by the contractor.
As added by P.L.18-1990, SEC.218. Amended by P.L.133-2007, SEC.11.

IC 8-23-9-9
Bid guarantee and performance bond amounts
Sec. 9. The bid guarantee must be in the penal sum of an amount equal to five percent (5%) of the bid price. The performance bond must be in a penal sum set by the commissioner, but may not be less than an amount equal to the bidder's proposal or the contract price, where the bidder's proposal is accepted, with good and sufficient sureties, to the approval of the commissioner, conditioned upon the faithful performance of the work, in accordance with the profile, plans, and specifications set forth in the proposal, and conditioned also upon the payment by the contractor and by all subcontractors for all labor performed or materials furnished or other services rendered in the construction of the highway.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-10
Performance bonds; deposit; reinsurance; statements of amounts due
Sec. 10. The bond shall be deposited with and held by the commissioner for the use of any party interested in the bond. The commissioner may require the reinsurance of any bond in the amount, upon the terms, and with the surety approved by the commissioner. A person, firm, limited liability company, or corporation to whom any money is due for having performed labor or furnished material or any other services rendered in the construction, improvement, or maintenance of the highways shall, within one (1) year after the acceptance of the labor, material, or services by the commissioner, furnish the sureties on the bond a statement of the amount due to any person, firm, limited liability company, or corporation.
As added by P.L.18-1990, SEC.218. Amended by P.L.8-1993, SEC.154.

IC 8-23-9-11
Actions on performance bonds Sec. 11. Suit may not be brought against the sureties on a bond until the expiration of sixty (60) days after the furnishing of a statement under section 10 of this chapter. If the indebtedness is not paid in full at the expiration of a period of sixty (60) days, the person, firm, limited liability company, or corporation may bring an action in the person's, firm's, limited liability company's, or corporation's own name upon the bond. The action must be commenced within eighteen (18) months from the date of the final acceptance of the highway or improvement.
As added by P.L.18-1990, SEC.218. Amended by P.L.8-1993, SEC.155.

IC 8-23-9-12
Performance bond form
Sec. 12. The bond provided in this section must be in substantially the following form:
"KNOW ALL PERSONS BY THESE PRESENTS, THAT ___________________ as principal and ___________________ as surety, are firmly bound unto the state of Indiana in the penal sum of an amount equal to ____ percent of the principal's bid or the contract price, if the proposal is accepted for the payment of which, well and truly to be made, we bind ourselves, jointly and severally, and our joint and several heirs, executors, administrators, and assigns, firmly by these presents, this ____ day of _________, ____.
"THE CONDITIONS OF THE ABOVE OBLIGATIONS ARE SUCH That, Whereas, the principal is herewith submitting a bid and proposal for the erection, construction, and completion of ____________________ in accordance with the plans and specifications approved and adopted by the department, which are made a part of this bond:
"NOW, THEREFORE, if the department shall award the principal the contract for work and the principal shall promptly enter into a contract with the department in the name of the state of Indiana for the work and shall well and faithfully do and perform the same in all respects according to the plans and specifications adopted by the department, and according to the time, terms, and conditions specified in the contract to be entered into, and in accordance with all requirements of law, and shall promptly pay all debts incurred by the principal or any subcontractor in the construction of the work, including labor, service, and materials furnished, then this obligation shall be void; otherwise to remain in full force, virtue, and effect.
"IT IS AGREED that no modifications, omissions, or additions in or to the terms of such contract or in or to the plans or specifications therefor shall in any wise affect the obligation of such sureties on its bond.
"IN WITNESS WHEREOF, we hereunto set our hands and seals this ___ day of _________, 20__.".
As added by P.L.18-1990, SEC.218. Amended by P.L.2-2005, SEC.29.
IC 8-23-9-13
Trust bids
Sec. 13. (a) This section applies whenever a contract is awarded under this chapter by acceptance of bids, proposals, or quotations.
(b) A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-14
Partial payments; authorization
Sec. 14. The department may authorize partial payments to any contractor performing any work under this chapter as the work progresses under the general rules of the department.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-15
Repealed
(Repealed by P.L.267-2001, SEC.2.)

IC 8-23-9-16
Acceptance of completed work; relief of contractor's liability
Sec. 16. (a) After complete inspection has been made and it is determined that the work has been done according to plans and specifications, the commissioner of the department may approve and accept completed work in sections of not less than one (1) mile unless otherwise permitted by the contract documents.
(b) When a section of the work has been completed and accepted, the contractor is as fully relieved of all liability for the maintenance, reconstruction, or restoration of the section of the work completed and accepted, or a part of the work, as the contractor would be if the entire contract were finally completed and accepted.
(c) If the contract consists of two (2) or more projects as defined by the department, the commissioner may approve and accept the work of a completed project, and the contractor is relieved of all liability for maintenance, reconstruction, or restoration of the project, or a part of the project, as the contractor would be if the entire contract were finally completed and accepted.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-17
Withdrawal and payment of retained percentages
Sec. 17. At any time after the contract has been substantially completed, the contractor may be permitted to draw any part of the retained percentage withheld by the department in an amount determined by the department to be in the best interest of the state, provided the contractor files a written request on forms provided by the department for requests. The department may pay to the contractor any part of the retained percentage the department

determines is in the best interest of the state even though the contractor does not request payment, provided that the department notifies the contractor of the department's intent to do so at least thirty (30) days in advance of the payment. The fact that the contractor is permitted to withdraw a part of the retained percentage, or that the department pays a part of the retained percentage, shall in no way release or relieve the contractor on the contract.
As added by P.L.18-1990, SEC.218. Amended by P.L.117-1995, SEC.3; P.L.267-2001, SEC.1.

IC 8-23-9-18
Final payments; disputes
Sec. 18. (a) Each contract entered into under this chapter must provide for final payment within one hundred eighty (180) days after final acceptance of the contract. However, final payment may not be made on any amount that is in dispute or the subject of a pending claim, but final payment may be made on that part of a contract or those amounts that are not in dispute or the subject of a pending claim. Partial payment does not constitute a bar, an admission, or estoppel or have any other effect as to those payments in dispute or the subject of a pending claim.
(b) For the purpose of this section, a dispute exists when the contractor makes any claim for increase or decrease to any part of the contract or seeks additional compensation for any reason.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-19
Repealed
(Repealed by P.L.267-2001, SEC.2.)

IC 8-23-9-20
Repealed
(Repealed by P.L.267-2001, SEC.2.)

IC 8-23-9-21
Contract form; approval
Sec. 21. Every contract for highway work authorized to be made under this chapter shall be made in the name of the state, signed by the commissioner and the contracting parties, and acknowledged before an officer authorized by law to administer oaths. The contract shall be submitted to and approved by the attorney general with regard to legality and form.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-22
Hourly wage rates
Sec. 22. A bid submitted for the construction or betterment of a state highway must contain a statement stipulating the hourly rate for laborers. The hourly rate may not be lower than the hourly rate paid for common labor by the department. The hourly rate in the bid

becomes a part of the contract.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-23
Residency requirement for unskilled laborers
Sec. 23. It must be a condition of every contract let by the department for the construction of a state highway or bridge that all unskilled laborers employed on the work be residents of the county or counties in which the highway or bridge is being constructed if the labor is available. The department may designate the class of labor that is unskilled. However, if this subsection is in violation of a regulation of a federal authority, the provision may be eliminated from a contract that is payable in whole or in part with federal funds.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-24
Survey monuments; procedure upon removal or burial
Sec. 24. If in the construction or maintenance of a state highway it is necessary to remove or bury a monument marking or evidencing an established corner, the department shall cause to be set in the pavement or right-of-way at the place where the monument was located a monument capable of activating a metal detection device. The top of the monument must be level with the pavement or the grade of the right-of-way. The department shall cause a memorandum of the monument to be filed in the county surveyor's office of the county.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-25
Nonperformance or abandonment of contracts; completion of work; costs and expenses
Sec. 25. Any time a contractor:
(1) fails to commence or carry forward;
(2) improperly performs;
(3) has abandoned; or
(4) fails or refuses to complete;
a contract executed under this chapter, the commissioner may relet the work or may complete the work. The commissioner shall deduct the cost and expense from any money that may be due the contractor, and if there is not sufficient money due the contractor to pay for the work, the commissioner shall require the bondsmen to pay for it. The attorney general shall prosecute suit in the name of the state for the collection of the payment under this section.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-26
Claims against contractors; filing with department
Sec. 26. A person, firm, limited liability company, or corporation to whom any money is owed for having performed labor or furnished material or other service in the construction of a highway or bridge

in the state highway system or in the construction or repair of a building or other structure for the department, whether the work was performed for a contractor or subcontractor, may at any time within sixty (60) days of the performance of the last of the labor or the furnishing of the last of the material or other service and within thirty (30) days after the final acceptance of the improvement, file with the department a duly verified itemized statement of the amount due the person, firm, limited liability company, or corporation, stating whether the labor or material was performed for or furnished to a contractor or subcontractor, giving the name of the contractor or subcontractor and the dates the labor or material was performed or furnished, the rate or cost, the character of the labor, material, or service, and the post office address of the claimant.
As added by P.L.18-1990, SEC.218. Amended by P.L.8-1993, SEC.156.

IC 8-23-9-27
Claims against contractors; mailing of copies
Sec. 27. A claim under section 26 of this chapter must be filed in triplicate, and the department shall send a copy by certified mail to the contractor and to the surety on the bond of the contractor. The failure to mail copies to the contractor and surety does not affect the validity of a claim.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-28
Claims against contractors; retaining amount of claim
Sec. 28. Upon the receipt of a claim under section 26 of this chapter, the department shall retain out of the amount due the contractor the amount of the claim.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-29
Claims against contractors; allowance or rejection
Sec. 29. Within twenty (20) days of the receipt of a copy under section 27 of this chapter, the contractor shall either allow or reject the claim. The contractor shall notify the department in writing of the allowance or rejection.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-30
Claims against contractors; notice of rejection; commencement of actions
Sec. 30. If a claim is rejected in whole or in part, the department shall immediately notify the claimant of the action by certified mail. Within ninety (90) days after receiving notice of a rejection the claimant must commence an action against the contractor or the surety on the bond in a court of competent jurisdiction to recover the amount of the claim. Upon the filing of an action, the claimant shall procure a certificate from the clerk of the court under the seal of

office that the action has been filed and listing the date of filing and the parties. The claimant shall promptly forward the certificate to the department.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-31
Claims against contractors; payment of amount adjudged due
Sec. 31. If an action is filed and the department notified under section 30 of this chapter, the department shall continue to hold the amount until the final determination of the action. If it is adjudged that the amount or a part is due to the claimant, the department shall pay the amount adjudged due to the claimant to the clerk of the court rendering the judgment.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-32
Claims against contractors; failure to file certificate
Sec. 32. If within ninety (90) days after the date of notice of rejection under section 29 of this chapter a claimant fails to file with the department a certificate of a clerk, the department shall pay the amount held on the claim to the contractor if otherwise entitled to receive the amount.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-33
Claims against contractors; additional remedy
Sec. 33. In addition to the remedy given in sections 26 through 31 of this chapter, a person, firm, limited liability company, or corporation may proceed against a contractor and surety as provided by section 10 of this chapter.
As added by P.L.18-1990, SEC.218. Amended by P.L.8-1993, SEC.157.

IC 8-23-9-34
Claims against contractors; filing of actions
Sec. 34. Whenever a claim has been filed under this chapter with the department by a person, firm, limited liability company, or corporation who has performed labor or furnished material or other service in the construction, repair, or maintenance of a highway or bridge in the state highway system, or in the construction, repair, or renovation of a building or structure used by the department, and against a contractor with the department, the department shall notify the person, firm, limited liability company, or corporation filing the claim that within ninety (90) days after the date of the notice the person, firm, limited liability company, or corporation must proceed by an action at law in a court of competent jurisdiction against the contractor or the surety on the contract bond of the contractor for the collection of the amount of the claim.
As added by P.L.18-1990, SEC.218. Amended by P.L.8-1993, SEC.158.
IC 8-23-9-35
Claims against contractors; mailing or publication of notice
Sec. 35. Notice under section 34 of this chapter shall be mailed to the person, firm, limited liability company, or corporation by certified mail to the last known address. If the address of the person, firm, limited liability company, or corporation is unknown, the notice shall be given by publication once each week for two (2) successive weeks in two (2) newspapers of general circulation published in the county or counties where the contract with the department was performed. In a notice given by publication, the names of all persons, firms, limited liability companies, or corporations who have filed claims against the contractor and who have not been notified by mail may be included. Notice under this section must state that action must be filed on the claim within ninety (90) days of the date of the notice.
As added by P.L.18-1990, SEC.218. Amended by P.L.8-1993, SEC.159.

IC 8-23-9-36
Claims against contractors; certificates of filing of actions
Sec. 36. Upon the filing of an action under section 34 of this chapter, the person, firm, limited liability company, or corporation filing the action shall procure from the clerk of the court where filed a certificate under the seal of the court that an action has been filed with the date of filing and the names of the parties. The certificate shall be within five (5) days after the date of filing the action forwarded by the person, firm, limited liability company, or corporation to the department.
As added by P.L.18-1990, SEC.218. Amended by P.L.8-1993, SEC.160.

IC 8-23-9-37
Claims against contractors; retention of security for protection of claimant
Sec. 37. Upon the filing of an action and the receipt of a certificate under section 36 of this chapter, the department shall hold the money, security, or other thing held by the department for the protection of the claim, until the final determination of the action. If it is adjudged that a part of the claim is due to the person, firm, limited liability company, or corporation, the department shall pay to the clerk of the court rendering judgment out of the cash retained for the claimant the amount retained by the department for the purpose. If the department retained for the protection of the claimant a check, bond, or security other than cash, the department shall notify the claimant of the fact. The claimant shall be subrogated to the rights of the department in the check, bond, or security other than cash, to the amount of the judgment, which rights the claimant may enforce in an appropriate action.
As added by P.L.18-1990, SEC.218. Amended by P.L.8-1993, SEC.161.
IC 8-23-9-38
Claims against contractors; failure to file action and certificate
Sec. 38. If a claimant does not file an action under section 36 of this chapter within the time specified in the notice or fails to file with the department the certificate of the clerk, the department shall pay the amount held by the department on the claim to the contractor. If the claim has been protected by check, bond, or security, the check, bond, or security shall be delivered to the contractor. If the check, bond, or security has been deposited for the protection of two (2) or more claimants, the check, bond, or other security shall be held by the department for the protection of all claimants until all are either released, waived, or satisfied.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-39
Claims against contractors; additional proceedings
Sec. 39. Sections 34 through 38 of this chapter do not limit or abridge the right of a person, firm, limited liability company, or corporation to proceed against a contractor and surety as provided by section 10 of this chapter.
As added by P.L.18-1990, SEC.218. Amended by P.L.8-1993, SEC.162.

IC 8-23-9-40
Railroad crossings; separation of grades
Sec. 40. Whenever a state highway is being constructed or reconstructed and the highway crosses or intersects a railroad, the department may, if in its opinion it is practicable, separate grades at the crossings. If the department is unable to agree with the railroad as to the separation and the method of accomplishing the separation, the department shall apply to the utility regulatory commission by verified petition asking that the grades be separated at the crossing.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-41
Railroad crossings; separation of grades; rights, powers, and duties of parties involved
Sec. 41. Upon the filing of a petition under section 40 of this chapter, the utility regulatory commission has and shall exercise all of the powers and authority conferred upon it by IC 8-6-1. A railroad, interurban street railroad, or suburban street railroad whose tracks are involved in a crossing has all the rights conferred by and is subject to all the duties imposed by IC 8-6-1.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-42
Railroad crossings; separation of grades; payment of costs
Sec. 42. When any separation of grades is made by agreement or by order, the department shall pay one-half (1/2) of the total expense of a separation as a part of the cost of the highway, and the railroad

whose tracks are involved in the separation shall pay the other one-half (1/2) of the total expense.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-43
Railroad crossings; separation of grades; multiple railroads; payment of costs
Sec. 43. If two (2) or more railroads, interurban street railroads, or suburban street railroads are located in proximity to each other as to be involved in a single separation of grades, the utility regulatory commission shall pay the half of the cost not paid by the department, apportioned between the railroads, interurban street railroads, or suburban street railroads in proportion as the cost of the separation has been enhanced by the presence of the respective railroads, interurban street railroads, or suburban street railroads.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-44
Railroad crossings; separation of grades; maintenance
Sec. 44. After the construction of a separation, the department shall maintain the highway and the structures supporting it and the railroad shall maintain its roadway and track and the structures supporting the same.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-45
Railroad crossings; improvement and maintenance
Sec. 45. Where the track or tracks of any steam, electric, interurban, or street railroad company occupies any part of a highway that is ordered improved and maintained by the department under this chapter, the railroad company shall improve and maintain, or pay for the cost of improving that part of the highway occupied by its tracks, including the space between the rails, the space between the tracks, if there is more than one (1) track, and the space eighteen (18) inches in width on the outside of the rails. In all cases where practicable, improvement to the full width shall be constructed outside the area occupied by the tracks, and, where not practicable to do so, the department may require the tracks to be removed to that part of the highway outside the area to be so improved.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-46
Railroad crossings; width of improvements
Sec. 46. Whenever a highway improvement under section 45 of this chapter is made so as to embrace within its limits the tracks of a railroad, interurban, suburban, or street railroad, the improvement shall be made of sufficient width to give as much room for general travel on the side or sides and outside of the tracks as is given in places where there are no tracks within the improvement.
As added by P.L.18-1990, SEC.218.
IC 8-23-9-47
Railroad crossings; election by railroad companies to make or pay for improvements
Sec. 47. A railroad company may elect, by written notice filed with the department, not less than twenty (20) days before the date on which the contract for the improvement of a highway is to be let, to improve the part of the highway occupied by its tracks or to pay for the improvement done by the department. If the railroad company elects to improve the part of the highway occupied by its tracks, the company shall perform the work of improving the part of the highway with material and in a manner and according to plans and specifications that the department prescribes and shall commence, proceed with, and complete the work within a time to be fixed by the department. If the railroad company fails to do so, the company is subject to a fine of not to exceed fifty dollars ($50) per day for each and every day that the improvement is not commenced or completed after the date named by the department. If the railroad company elects to pay for the improvement as done by the department, any sums assessed to cover the cost of the improvement, together with all the cost in collecting the costs, including attorney's fees, to be fixed by the court and taxed as costs in the action brought to enforce payment, shall, from the date of filing a statement of the assessment, attested by the department, in the office of the county recorder of the county in which the improvement was made, constitute a lien, to which only the lien of the state for state, county, township, and school taxes is paramount.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-48
Tearing up and disturbing highways; permit; unauthorized signs and markers; violations
Sec. 48. (a) A state highway may not be torn up or otherwise disturbed for any purpose without the written permit of the commissioner and then only in accordance with the regulations prescribed by the commissioner. All work shall be done under the department's supervision, and all the cost of replacing the highway in as good condition as before the highway was disturbed, shall be paid by the person to whom or in whose behalf the permit was given. The department shall mark with proper markers, showing the number of the highway, all state highways, including the routes of the highways through cities and towns, together with the caution and direction signs that the department considers advisable.
(b) It is a Class C infraction for a person to put, place, or maintain within twenty (20) feet of the right-of-way limits of a state highway, outside the limits of a city or town a sign or other device containing the words "stop", "caution", "slow", or any other word or device that also might be construed as a warning to persons using the highway.
(c) It is a Class C infraction for a person to construct or maintain a sign or advertising device within one hundred (100) feet of the right-of-way of such a highway that obstructs the view of the

highway of a person traveling the highway for a distance of five hundred (500) feet or less from the sign or device as the person approaches the sign or device. The department may remove unlawful signs, markers, and devices.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-49
Approaches and drainage structures; construction; private facilities
Sec. 49. The construction of public road approaches, drainage structures for the reconstruction of definitely existing private entrances, and the drainage necessary for the protection of a state highway shall be included as a part of the improvement of the highway. Upon the completion of the highway, the owners or occupants of adjoining lands shall construct and keep in repair all private approaches or driveways from the highways, but no approaches or driveways shall be constructed in a manner as to obstruct or interfere with the highways or with a drain or ditch that has been constructed as a part of the highway.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-50
Use of prison labor in preparation and manufacturing of road materials
Sec. 50. The department, with the approval of the governor, may enter into an agreement with the authorities of any of the penal institutions of the state, county, or city for the use of prison labor in the preparation and manufacturing of road materials.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-51
Drains, culverts, and bridges; bridge construction contracts
Sec. 51. All drains, culverts, and bridges on any state highways shall be considered as part of the state highway. All bridges having a span over twenty (20) feet in length may be let as a separate contract, the procedure to be the same as in the letting of contracts for state highways.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-52
Contracts specifying borrow or clearing and grubbing; standards
Sec. 52. (a) A department contract that specifies borrow or clearing and grubbing must require the contractor to conform to the department's manual of standard specifications and must include standards for the following:
(1) Borrow pit back-slopes.
(2) Control of drainage water.
(3) Degree of restoration.
(b) Restoration of borrow areas and disposal areas must meet or exceed the standards for seeding and sodding of roadside areas. (c) Final cleanup provisions of the contract apply to the removal and disposal of perishable materials and debris from the highway right-of-way to an off-road site.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-53
Trench safety systems; costs
Sec. 53. (a) This section applies to a construction, an improvement, or a maintenance project that requires creation of a trench of at least five (5) feet in depth.
(b) OSHA regulations, 29 C.F.R. 1926, Subpart P, for trench safety systems shall be incorporated into the contract documents for a public works project.
(c) The contract documents for a public works project must provide that the cost for trench safety systems shall be paid for:
(1) as a separate pay item; or
(2) in the pay item of the principal work with which the safety systems are associated.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-54
State highway fund; creation and management
Sec. 54. (a) To provide funds for carrying out the provisions of this chapter, there is created a state highway fund from the following sources:
(1) All money in the general fund to the credit of the state highway account.
(2) All money that is received from the Department of Transportation or other federal agency and known as federal aid.
(3) All money paid into the state treasury to reimburse the state for money paid out of the state highway fund.
(4) All money provided by Indiana law for the construction, maintenance, reconstruction, repair, and control of public highways, as provided under this chapter.
(5) All money that on May 22, 1933, was to be paid into the state highway fund under contemplation of any statute in force as of May 22, 1933.
(6) All money that may at any time be appropriated from the state treasury.
(7) Any part of the state highway fund unexpended at the expiration of any fiscal year, which shall remain in the fund and be available for the succeeding years.
(8) Any money credited to the state highway fund from the motor vehicle highway account under IC 8-14-1-3(4).
(9) Any money credited to the state highway fund from the highway road and street fund under IC 8-14-2-3.
(10) Any money credited to the state highway fund under IC 6-6-1.1-801.5, IC 6-6-4.1-5, or IC 8-16-1-17.1.
(11) Any money distributed to the state highway fund under

IC 8-14-14, IC 8-15.5, or IC 8-15.7.
(b) All expenses incurred in carrying out this chapter shall be paid out of the state highway fund.
As added by P.L.18-1990, SEC.218. Amended by P.L.192-2002(ss), SEC.150; P.L.47-2006, SEC.43.

IC 8-23-9-55
Use of state highway fund
Sec. 55. Money in the state highway fund shall be used for the following:
(1) Operation of the department.
(2) Construction, reconstruction, operation, maintenance, and control of the state highways that are the responsibility of the department and of tollways that are the responsibility of the department under IC 8-15-3.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-56
Research assistance to Purdue University
Sec. 56. (a) The department may cooperate with and assist Purdue University in developing the best methods of improving and maintaining the highways of the state and the respective counties. In so cooperating with Purdue University and for the purpose of developing and disseminating helpful information concerning road construction and improvement and the operation of the highways of the state and the counties, the department may expend money annually from the funds appropriated to the department's use for the use and benefit of Purdue University in carrying on programs of highway research and highway extension at or in connection with Purdue University and for the annual road school held at Purdue University. In addition, the money may be increased by federal funds, which may be made available to the department for the engineering and economic investigation of projects for future construction and for highway research necessary in connection therewith.
(b) For the purpose of disseminating knowledge of the highway maintenance methods that are best suited to the various sections of Indiana, the county and state highway officials, in cooperation with Purdue University, may hold joint road meetings in the various sections of Indiana.
(c) The aid authorized by this section shall be paid quarterly by the department to Purdue University upon proper voucher.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-57
Cooperation with federal and other states' officials
Sec. 57. The department may cooperate with the governing officials of state highway agencies and systems in one (1) or more other states or the Federal Highway Administration in research in conducting tests and experiments designed to develop the best

methods of constructing, improving, and maintaining the highways in Indiana. In so cooperating with the governing officials of state highway agencies and systems in one (1) or more other states or the Federal Highway Administration and for the purpose of paying the proportionate share of this state of the cost of the tests and experiments, the department may expend the funds appropriated to its use.
As added by P.L.18-1990, SEC.218.

IC 8-23-9-58
Utility facilities; costs and delays due to facility relocations; contractor's right to compensation or expenses
Sec. 58. (a) This section applies to a construction contract entered into by the department and a contractor after June 30, 2005.
(b) The department may not include in a contract, or in any specifications or other documents that are a part of or incorporated in a contract, a provision that prohibits a contractor from receiving, or restricts the contractor in receiving, reasonable compensation or reasonable expenses directly related to unforeseen conditions encountered during the construction project as a result of:
(1) a conflict with the facilities of a utility (as defined in IC 8-1-9-2(a)); or
(2) delays due to the relocation of utility facilities;
that differ materially from the affected utilities or utility relocations specified in the contract documents.
As added by P.L.35-2005, SEC.3.

IC 8-23-9-59
Application of IC 5-22-16.5 to award of contracts under article
Sec. 59. (a) IC 5-22-16.5 (Disqualification of Contractors Dealing with the Government of Iran) applies to the awarding of contracts, including contracts for professional services, under this article.
(b) For purposes of applying IC 5-22-16.5 to contracts awarded under this article, the following apply:
(1) A reference to an "offer" in IC 5-22-16.5 refers to:
(A) a bid for a contract; or
(B) a proposal to provide professional services;
under this article.
(2) A person may not be awarded a contract under this article if the person would be disqualified from being awarded a contract under IC 5-22-16.5.
(3) The procedures, rights, and application of penalties described in IC 5-22-16.5 shall be applied in the context of this article so that the public policy of IC 5-22-16.5 and this article are both implemented.
As added by P.L.21-2012, SEC.6.



CHAPTER 10. QUALIFICATIONS OF BIDDERS FOR CONTRACTS

IC 8-23-10-1
Qualified bidders required
Sec. 1. It is unlawful to award a contract to any person other than a bidder previously qualified in compliance with this chapter.
As added by P.L.18-1990, SEC.219.

IC 8-23-10-2
Qualification applications; investigation; certificates of qualification; revocation of certificates
Sec. 2. (a) A bidder desiring to submit to the department a bid for the performance of a contract the department proposes to let must apply to the department for qualification and must use for that purpose the forms prescribed and furnished by the department. All applications must be verified by the applicant.
(b) The department shall act within thirty (30) days upon an application for qualification. Upon the receipt of an application for qualification, the department shall examine and may investigate the application and shall determine whether the applicant is competent and responsible and possesses the financial resources that satisfy this chapter.
(c) If the applicant is found to possess the qualifications prescribed by this chapter and by the rules adopted by the department, the department shall issue a certificate of qualification, which shall be valid for the period of one (1) year, or a shorter period of time that the department prescribes, unless revoked by the department for cause. The certificate of qualification must contain a statement fixing the aggregate amount of uncompleted work that the applicant will be permitted to have at any time under a contract with the department and may also, in the discretion of the department, contain a statement limiting a bidder to the submission of bids upon a certain class or classes of work. Subject to any restrictions as to amount or class of work, the certificate of qualification authorizes its holder to bid on all work on which bids are taken by the department during the period of time specified.
(d) A certificate of qualification may be revoked by the department only after notice to the qualified bidder and an opportunity to be heard. The notice must be in writing and must state the grounds of the proposed revocation.
As added by P.L.18-1990, SEC.219.
IC 8-23-10-3
Financial statements of applicants
Sec. 3. (a) A bidder may not be given a certificate of qualification unless the bidder's financial statement and the investigation made by the department show that the bidder possesses net current assets sufficient in the judgment of the department to render it probable that the bidder can satisfactorily execute contracts and meet obligations incurred. All applications for qualification must expressly authorize the department to obtain all information considered pertinent with respect to the financial worth and assets and liabilities of the applicant from banks or other financial institutions, surety companies, dealers in material, equipment, or supplies, or other persons having business transactions with an applicant and must expressly authorize all financial institutions or other persons to furnish information requested by the department.
(b) The financial statement furnished by an applicant for qualification of more than one million dollars ($1,000,000) must be prepared and attested as audited by an independent:
(1) certified public accountant registered and in good standing in any state; or
(2) public accountant registered and in good standing in Indiana.
(c) The financial statement furnished by an applicant for qualification of more than two hundred thousand dollars ($200,000) but not more than one million dollars ($1,000,000) must be prepared and attested as reviewed by an independent:
(1) certified public accountant registered and in good standing in any state; or
(2) public accountant registered and in good standing in Indiana.
(d) A qualification of two hundred thousand dollars ($200,000) or less may be granted by the department if the financial statement furnished by the applicant is certified as correct by an officer of the company. The department may require all qualified bidders to file financial statements from time to time at intervals it prescribes.
(e) This chapter shall be administered without reference to the residence of applicants, and its provisions and the rules of the department adopted under this chapter apply equally to residents and nonresidents of Indiana. This chapter does not apply to the purchase of material, equipment, and supplies or to the construction and maintenance of buildings.
(f) Notwithstanding IC 5-14-3-4(a)(5), a financial statement submitted to the department under this chapter is considered confidential financial information for the purposes of IC 5-14-3.
As added by P.L.18-1990, SEC.219. Amended by P.L.111-1993, SEC.1; P.L.119-1995, SEC.1.

IC 8-23-10-4
Subcontractors; qualification
Sec. 4. It is unlawful for a successful bidder to enter into a

subcontract with any other person involving the performance of any part of any work upon which the bidder may be engaged for the department in an amount in excess of three hundred thousand dollars ($300,000) unless the subcontractor has been properly qualified under the terms of this chapter for the work sublet to the subcontractor. However, the department may reduce this amount based on the subcontractor's performance with the department and others. The prequalification requirements of this section do not apply to the following:
(1) Professional services.
(2) Hauling materials or supplies to or from a job site.
As added by P.L.18-1990, SEC.219. Amended by P.L.92-2004, SEC.1.

IC 8-23-10-5
Notice of action on application; reapplication
Sec. 5. (a) All applicants for qualification shall be promptly notified by the department of its final action on their applications. An applicant aggrieved by the decision of the department may, within ten (10) days after receiving notification of the decision, request in writing a reconsideration of the application by the department, and may submit additional evidence bearing on qualifications. The department shall again consider the matter and may either adhere to or modify its previous decision. The department shall act upon any request for reconsideration within fifteen (15) days after the filing of the request and shall notify the applicant of the action taken.
(b) An applicant who has been refused qualification, or who is dissatisfied with the department's decision as to the aggregate amount of uncompleted work to be permitted under contract at any one time, or with any limitation as to the class or classes of work on which the bidder is authorized to bid, may at any time after the expiration of ninety (90) days from the date of the department's decision on the last application file a new application for qualification. The new application shall be promptly considered and acted upon by the department.
As added by P.L.18-1990, SEC.219.

IC 8-23-10-6
Unqualified bidders; rejection of bids
Sec. 6. The department may not consider a bid filed with it by a person who has not been qualified under this chapter. Bids from unqualified bidders discovered by the department before the reading of the bids shall be returned without being read. If the department finds subsequent to the opening of bids that facts exist that would disqualify the lowest bidder, or that the bidder is not competent and responsible, the department shall reject the bid despite the fact of prior qualification of the bidder. It is unlawful to award a contract to a bidder not qualified to bid at the time fixed for receiving bids.
As added by P.L.18-1990, SEC.219.
IC 8-23-10-7
Revenue department; access to names of bidders, contractors, and subcontractors; bidders on tax warrant list
Sec. 7. (a) The department may allow the department of state revenue access to the name of each person who is either:
(1) bidding on a contract to be awarded under this chapter; or
(2) a contractor or a subcontractor under this chapter.
(b) If the department is notified by the department of state revenue that a bidder is on the most recent tax warrant list, the department may not award a contract to that bidder until:
(1) the bidder provides to the department a statement from the department of state revenue that the bidder's delinquent tax liability has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
(c) The department of state revenue may notify:
(1) the department; and
(2) the auditor of state;
that a contractor or subcontractor under this chapter is on the most recent tax warrant list, including the amount that the person owes in delinquent taxes. The auditor of state shall deduct from the contractor's or subcontractor's payment the amount owed in delinquent taxes. The auditor of state shall remit this amount to the department of state revenue and pay the remaining balance to the contractor or subcontractor.
As added by P.L.18-1990, SEC.219.

IC 8-23-10-8
False statements; penalty
Sec. 8. It is a Class C infraction for an applicant for qualification to knowingly make a false statement with respect to the applicant's financial worth in an application for qualification, financial statement, or other written instrument filed by the applicant with the department under this chapter or rules adopted under this chapter. A person who violates this section is disqualified from submitting bids on contracts advertised for letting by the department for a period of two (2) years following the date of conviction.
As added by P.L.18-1990, SEC.219.



CHAPTER 11. EMERGENCY REPAIRS WITHOUT BIDDING

IC 8-23-11-2
Bids in excess of engineer's estimate; minimum number of bids
Sec. 2. The department may proceed to award the contract to a low bidder on an emergency contract even though the bid is in excess of the engineer's estimate, but only if there are at least three (3) bids received, and the low bid does not exceed the engineer's estimate by more than ten percent (10%). If there is an operative bid below the engineer's estimate, this section does not necessitate a minimum number of bids to be received.
As added by P.L.18-1990, SEC.220.

IC 8-23-11-3
Bids from racial minority businesses
Sec. 3. The department shall make a concentrated effort to invite bids from racial minority businesses.
As added by P.L.18-1990, SEC.220.



CHAPTER 12. SUFFICIENCY RATING SYSTEM FOR PROGRAMS AND ANNUAL REPORTS

IC 8-23-12-2
Long-range construction program
Sec. 2. The department shall prepare, formally adopt, and publish a long-range program of its future activities with regard to the construction of highways under its jurisdiction. The sufficiency rating principle shall be applied, as far as it is practicable, in determining the projects to be included in the long-range construction program and may be applied by districts. The long-range program must contain an estimate of revenues that will become available during that period and a statement of intention with respect to the construction and other related work to be done.
As added by P.L.18-1990, SEC.221.

IC 8-23-12-3
Reinspection of roads; additional information included in long-range program
Sec. 3. The department shall cause a periodic reinspection of the system of roads under its jurisdiction to be made in order to revise its estimates of future needs to conform to the actual physical and service condition of the highways and economic needs of the areas served by the highways from time to time. The long-range program, in addition to the engineering information required by this chapter, must contain other information that will enable the public to have the most complete understanding of the needs of the state highway system.
As added by P.L.18-1990, SEC.221.

IC 8-23-12-4
Annual adoption of long range program; biennial work program
Sec. 4. The department shall annually adopt from its long range program and publish a biennial work program of construction to be accomplished within the following two (2) fiscal years. This biennial work program must consist of a list of projects listed in order of urgency. In case of emergencies and disasters resulting in the necessity for completely unforeseen demands for construction, or if

unforeseen difficulties arise in the acquisition of rights-of-way, materials, labor, or equipment necessary for proposed construction or the availability of funds, a deviation from the adopted biennial work program is permitted. The relative urgency of proposed construction shall be determined by a consideration of the physical condition, the safety and service characteristics of the highways under consideration, and the economic needs of the area served by the highways. In arriving at and making a determination, the department shall utilize all studies, data, and information made available to it from any appropriate source including economic data, relative to affected areas, from the Indiana economic development corporation.
As added by P.L.18-1990, SEC.221. Amended by P.L.4-2005, SEC.118.

IC 8-23-12-5
Reports; publication; contents
Sec. 5. The department shall prepare and publish and make public a report at the end of each fiscal year. The report must contain appropriate financial data concerning receipts and disbursements, the past year's accomplishments, the current highway improvement program, a proposed program of construction to be accomplished within the following two (2) fiscal years, and an appraisal of the state's highway needs and the relative urgency of these needs.
As added by P.L.18-1990, SEC.221.

IC 8-23-12-6
Supplements to reports
Sec. 6. Notwithstanding any other provisions of this chapter, the department shall annually prepare and publish a supplement to the report containing appropriate financial data and status of projects financed from the state's primary highway system fund.
As added by P.L.18-1990, SEC.221.



CHAPTER 13. ANNUAL INVENTORY OF EQUIPMENT

IC 8-23-13-2
Expended supplies
Sec. 2. Supplies that are expended at the same time they are used are excluded from the inventory requirements of this chapter. A record of the supplies that are expended at the same time they are purchased or used shall be maintained and a copy showing all purchases made during the previous three (3) months shall be furnished quarterly to the budget committee. Copies shall be kept and made available at all times to the general public at the office of the department.
As added by P.L.18-1990, SEC.222.



CHAPTER 14. RENTAL OF HIGHWAY EQUIPMENT

IC 8-23-14-2
Emergency procedure
Sec. 2. In case of an emergency, if it is impossible for the department to procure the necessary equipment by rental under section 1 of this chapter, the department may rent equipment subject to the approval of the budget committee.
As added by P.L.18-1990, SEC.223.



CHAPTER 15. LOCAL ROAD AND STREET INVENTORY

IC 8-23-15-2
Notice; confirmation of accuracy; appeals
Sec. 2. In undertaking the inventory under this chapter, the department shall give written notice to the county road supervisor and the county executive thirty (30) days before the inventory actually begins that an inventory is underway. The department shall confer with the local officials to confirm the accuracy of the inventory. If the county executive believes an error has been made, the executive may appeal to the commissioner for a review of the inventory results.
As added by P.L.18-1990, SEC.224.

IC 8-23-15-3
Roads included in inventories
Sec. 3. For the purpose of the inventory under this chapter, the department shall include in each county's total mileage those roads making up that county's southern and eastern boundaries. If a county is responsible for roads on a state line as the result of an interagency agreement, those roads shall be included in the inventory.
As added by P.L.18-1990, SEC.224.

IC 8-23-15-4
Use in annual certification of county road mileage
Sec. 4. The department shall use the inventory developed under this chapter in its annual certification of county road mileage.
As added by P.L.18-1990, SEC.224.



CHAPTER 16. LEGAL DEFENSE FOR EMPLOYEES

IC 8-23-16-2
Application of chapter
Sec. 2. Subject to IC 34-13-2, IC 34-13-3, and IC 34-13-4, this chapter applies when a member of the department is sued for civil damages and:
(1) the department administratively determines that the civil action arose out of an act performed within the scope of the duties of the member; and
(2) a lack of defense of the action by the state would prejudice the construction, maintenance, or administration of state highways.
As added by P.L.18-1990, SEC.225. Amended by P.L.1-1998, SEC.92.

IC 8-23-16-3
Duties of attorney general
Sec. 3. The attorney general shall:
(1) when the department submits the finding in writing to the attorney general; and
(2) if the attorney general finds the determination to be supported by substantial evidence;
defend the member in the action or authorize the department to hire private counsel to provide a defense.
As added by P.L.18-1990, SEC.225.

IC 8-23-16-4
Admission of administrative determinations as evidence
Sec. 4. The administrative determination by the department or the determination by the attorney general may not be admitted as evidence in the trial of a civil action for damages.
As added by P.L.18-1990, SEC.225.

IC 8-23-16-5
Right to select defense counsel; relieve from civil damages
Sec. 5. This chapter may not be construed to:
(1) deprive a member of the right to select defense counsel at the member's own expense; or
(2) relieve a member from responsibility in civil damages.
As added by P.L.18-1990, SEC.225.



CHAPTER 17. RELOCATION ASSISTANCE

IC 8-23-17-2
"Agency head" defined
Sec. 2. As used in this chapter, "agency head" means the governing body or principal executive officer of an agency, or a duly designated delegate of the governing body or principal executive officer.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-3
"Displaced person", "displaced", and "displacement" defined
Sec. 3. As used in this chapter, "displaced person" or "displaced" or "displacement" with reference to a person, means a person who moves from real property, or moves personal property from real property, because of the acquisition of the real property and the improvements located on the real property, or the partial acquisition of real property to the extent that continued use by the owner or occupant is rendered impossible or impracticable, or as the result of the written order of the acquiring agency to vacate the real property intended to be acquired by the agency, or as the result of an order issued by an agency engaged in code enforcement activities to vacate the real property. Solely for purposes of sections 13, 14, 18, 19, 20, 21, 22, 23, and 24 of this chapter, the terms also include a person who moves from real property as a result of the acquisition of, or written order of the acquiring agency to vacate, other real property on which the person conducts a business or farm operation. When two (2) or more individuals living together in a single family dwelling are displaced from the dwelling, they are regarded as one (1) displaced person for purposes of this chapter, except that each individual may receive a payment for actual moving expenses and losses under section 13 of this chapter.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-4
"Business" defined
Sec. 4. As used in this chapter, "business" means any lawful activity, excepting a farm operation, conducted primarily:
(1) for the purchase, sale, lease, and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property; (2) for the sale of services to the public;
(3) by a nonprofit organization; or
(4) solely for the purposes of section 13 of this chapter, for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not the display or displays are located on the premises on which any of the above activities are conducted.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-5
"Farm operation" defined
Sec. 5. As used in this chapter, "farm operation" means any activity conducted solely or primarily for the production of one (1) or more agricultural products or commodities, including timber, for sale or home use, and customarily producing products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-6
"Dwelling" defined
Sec. 6. As used in this chapter, "dwelling" means any room, suite of rooms, apartment, trailer, or house occupied or intended to be occupied as a personal residence by one (1) family or by one (1) or more individuals utilizing the same kitchen facilities. The term does not include a single sleeping room without kitchen facilities.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-7
"Adequate replacement dwelling" defined
Sec. 7. As used in this chapter, "adequate replacement dwelling" means a dwelling that is:
(1) at least comparable in essential accommodations and value to the dwelling acquired by the agency;
(2) a decent, safe, and sanitary dwelling meeting all minimum requirements of applicable building, housing, and fire prevention codes;
(3) located in an area not generally less desirable than the area in which the dwelling acquired by the agency is located, in regard to public utilities and public and commercial facilities;
(4) reasonably accessible to the principal place of employment of the head of the household;
(5) available for purchase or rental on the private market; and
(6) available for purchase or rental at a price or rent within the financial means of the displaced person. A dwelling available for purchase is considered to be within the financial means of a person only if, after taking into account that part of the acquisition cost paid to the displaced person plus any payment

made under section 16 or 17 of this chapter, a loan commitment may be obtained from a lending institution, with or without the aid of any federal or other program of loan insurance, in the principal amount equal to the balance of the purchase price of the replacement dwelling.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-8
"Gross monthly income" defined
Sec. 8. As used in this chapter, "gross monthly income" means the average of such income during the twelve (12) month period immediately preceding displacement and includes income from all sources whether or not such income is taxable under any state or federal law, and also includes any public assistance received under the following:
TANF assistance.
TANF burials.
TANF IMPACT/J.O.B.S.
Temporary Assistance to Other Needy Families (TAONF) assistance.
ARCH.
Blind relief.
Child care.
Child welfare adoption assistance.
Child welfare adoption opportunities.
Child welfare assistance.
Child welfare child care improvement.
Child welfare child abuse.
Child welfare child abuse and neglect prevention.
Child welfare children's victim advocacy program.
Child welfare foster care assistance.
Child welfare independent living.
Child welfare medical assistance to wards.
Child welfare program review action group (PRAG).
Child welfare special needs adoption.
Food Stamp administration.
Health care for indigent (HIC).
ICES.
IMPACT (food stamps).
Title IV-D (ICETS).
Title IV-D child support administration.
Title IV-D child support enforcement (parent locator).
Medicaid assistance.
Medical services for inmates and patients (590).
Room and board assistance (RBA).
Refugee social service.
Refugee resettlement.
Repatriated citizens.
SSI burials and disabled examinations.
Title XIX certification. Any other law of this state administered by the division of family resources or the department of child services.
As added by P.L.18-1990, SEC.226. Amended by P.L.2-1992, SEC.82; P.L.145-2006, SEC.21; P.L.161-2007, SEC.2.

IC 8-23-17-9
"Person" and "owner" defined
Sec. 9. As used in this chapter, "person" and "owner" include any individual, partnership, corporation, limited liability company, or association.
As added by P.L.18-1990, SEC.226. Amended by P.L.8-1993, SEC.163.

IC 8-23-17-10
"Owner" defined
Sec. 10. As used in this chapter, "owner" as applied to real property means the person or persons holding legal title to the property as shown by the records of the county recorder of the county in which the real property is situated, or the person or persons entitled as vendee under a land contract to receive conveyance of the legal title upon payment of a specified purchase price.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-11
"Code enforcement" defined
Sec. 11. As used in this chapter, "code enforcement" means any project or program for the elimination or prevention of the development or spread of deteriorated or deteriorating areas through a systematic inspection of buildings and structures in an area and the enforcement of codes or ordinances establishing standards for the condition and maintenance of dwellings, buildings, or premises as safe, sanitary, and fit for human habitation.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-12
Payments; applicable provisions
Sec. 12. The following provisions apply to payments by the department of transportation under this chapter:
(1) A payment by the department under section 13(3) or 14 of this chapter may not exceed the maximum allowances provided by federal law for persons displaced by federal programs or projects.
(2) A payment by the department under section 15 of this chapter must be in the amount of the allowance provided by federal law for persons displaced by federal programs or projects.
(3) In addition to payments otherwise authorized by this chapter, the department shall make a payment to or for a person who is displaced from a dwelling actually owned and occupied by the displaced person for not less than one hundred eighty

(180) days before the initiation of negotiations for the acquisition of the property. This payment may not exceed the maximum allowances provided by federal law for persons displaced by federal programs or projects and must include the following elements:
(A) The amount, if any, that when added to the compensation for the dwelling acquired by the department equals the reasonable cost of a comparable replacement dwelling that is a decent, safe, and sanitary dwelling adequate to accommodate the displaced person, reasonably accessible to public services and places of employment, and available on the private market.
(B) The amount, if any, that will compensate the displaced person for any increased interest costs that the person is required to pay for financing the acquisition of any comparable replacement dwelling. The amount shall be paid only if the dwelling acquired was encumbered by a bona fide mortgage that was a valid lien on the dwelling for not less than one hundred eighty (180) days before the initiation of negotiations for the acquisition of the dwelling. The amount must be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling that is equal to the unpaid balance of the mortgage on the acquired dwelling over the remaining term of the mortgage on the acquired dwelling, reduced to discounted present value.
(C) Reasonable expenses incurred by the displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.
The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a replacement dwelling, which is decent, safe, and sanitary, not later than the end of the one (1) year period beginning on the date on which the displaced person receives final payment of all costs of the acquired dwelling or moves from the acquired dwelling, whichever is later.
(4) In addition to payments otherwise authorized by this chapter, the department shall make a payment to or for any person displaced from any dwelling not eligible to receive a payment under subdivision (3) if the dwelling was actually and lawfully occupied by the displaced person for not less than ninety (90) days before the initiation of negotiations for acquisition of the dwelling. The payment must be either:
(A) the amount necessary to enable the displaced person to lease or rent for a period not to exceed four (4) years a decent, safe, and sanitary dwelling of standards adequate to accommodate the person in areas not generally less desirable in regard to public utilities and public and commercial facilities, and reasonably accessible to the person's place of

employment, but not to exceed the maximum amount provided by federal law for persons displaced by federal programs or projects; or
(B) the amount necessary to enable the person to make a down payment (including incidental expenses described in subdivision (3)(C)) on the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate the person in areas not generally less desirable in regard to public utilities and public and commercial facilities, in the amount and on the conditions provided by federal law for persons displaced by federal programs or projects.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-13
Compensation for expenses and losses
Sec. 13. Whenever the acquisition of real property for a project undertaken by an agency, or a program of code enforcement by an agency in the state, will result in the displacement of any person, the agency shall make a payment to a displaced person, upon proper application as approved by the agency head, for:
(1) actual reasonable expenses in moving the person, the person's family, business, farm operation, or personal property;
(2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate the property, as determined by the head of the agency; and
(3) except as provided in section 12(1) of this chapter, actual reasonable expenses in searching for a replacement business or farm, not to exceed a maximum of five hundred dollars ($500).
As added by P.L.18-1990, SEC.226.

IC 8-23-17-14
Moving expense and dislocation allowances
Sec. 14. A displaced person eligible for payments under section 13 of this chapter who is displaced from a dwelling and who elects to accept the payments authorized by this section in lieu of the payments authorized by section 13 may receive a moving expense allowance and a dislocation allowance determined according to a schedule established by the agency head. The schedule may establish a graduated scale of payments based upon size or kind of business or farm operation, size of dwelling, number of persons in family, or other appropriate factors. Except as provided in section 12(1) of this chapter, the payment shall not exceed a moving expense allowance of three hundred dollars ($300) and a dislocation allowance of two hundred dollars ($200).
As added by P.L.18-1990, SEC.226.

IC 8-23-17-15
Payment based on average annual net earnings Sec. 15. (a) A displaced person eligible for payment under section 13 of this chapter who is displaced from a place of business or farm operation and elects to accept the payment authorized by this section in lieu of the payment authorized by section 13 of this chapter may receive a fixed payment in an amount equal to the average annual net earnings of the business or farm operation. However, except as provided in section 12(2) of this chapter, the payment shall not be more than five thousand dollars ($5,000). In the case of a business, no payment shall be made under this section unless the agency head is satisfied that the business:
(1) cannot be relocated without a substantial loss of its existing patronage; and
(2) is not a part of a commercial enterprise having at least one (1) other establishment not being acquired by the agency and which is engaged in the same or similar business.
(b) For purposes of this section, "average annual net earnings" means one-half (1/2) of any net earnings of the business or farm operation, before federal, state, and local income taxes, during the two (2) taxable years immediately preceding the taxable year in which the business or farm operation moves from the real property acquired by the agency. The term includes any compensation paid by the business or farm operation to the owner, the owner's spouse, or dependents during the period.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-16
Allowance for lease or rental of adequate replacement dwelling
Sec. 16. Except as provided in section 12(3) and 12(4) of this chapter, and in addition to payments otherwise authorized by this chapter, the agency shall make a payment to or for the benefit of a displaced person from a dwelling actually and lawfully occupied by the displaced person for not less than ninety (90) days prior to commencement of code enforcement activities for, or the initiation of negotiations for acquisition of, the dwelling. The payment shall be an amount, not to exceed two thousand five hundred dollars ($2,500), necessary to enable the displaced person to lease or rent an adequate replacement dwelling for a period not to exceed two (2) years, less an amount equal to twenty percent (20%) of the gross monthly income of the displaced person averaged over the previous twelve (12) month period multiplied by twenty-four (24), determined at the time of displacement.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-17
Allowance for down payment and closing costs for purchase of adequate replacement dwelling
Sec. 17. (a) In lieu of the amount determined under section 16 of this chapter, the agency may make a payment to the displaced person in an amount necessary to enable the person to make a down payment on the purchase of an adequate replacement dwelling, not

in excess of two thousand five hundred dollars ($2,500).
(b) In addition to any payment payable under subsection (a), the agency shall pay reasonable expenses incurred by the displaced person for evidence of title, recording fees, and other closing costs incidental to the purchase of the replacement dwelling, but not including prepaid expenses.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-18
Relocation advisory assistance program
Sec. 18. Whenever acquisition of, or code enforcement upon, real property by an agency will result in the displacement of a person, the agency shall provide a relocation assistance advisory program for displaced persons which shall offer the services described in section 20 of this chapter. If the agency determines that a person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, it may offer that person relocation advisory services under the program.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-19
Cooperation with other agencies
Sec. 19. An agency causing displacement of a person shall cooperate to the maximum feasible extent with federal, state, or local agencies administering programs that may be of assistance to displaced persons, in order to assure that displaced persons receive the maximum assistance available to them.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-20
Relocation assistance advisory programs; measures, facilities, and services
Sec. 20. Each relocation assistance advisory program required by section 18 of this chapter shall include measures, facilities, or services as may be necessary or appropriate in order to:
(1) determine the need, if any, of displaced persons for relocation assistance;
(2) provide current and continuing information on the availability, prices, and rentals, of comparable decent, safe, and sanitary sales and rental housing, and of comparable commercial properties and locations for displaced businesses;
(3) assure that, within a reasonable period of time prior to displacement, there will be available in areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the means of the families and individuals displaced, decent, safe, and sanitary dwellings, as defined by the agency head, equal in number to the number of and available to the displaced persons who require dwellings and reasonably accessible to their places of employment, except that the governor may establish by executive order situations

when the assurances may be waived;
(4) assist a displaced person displaced from a business or farm operation in obtaining and becoming established in a suitable replacement location;
(5) supply information concerning federal or state housing programs, disaster loan programs, and other federal or state programs offering assistance to displaced persons; and
(6) provide other advisory services to displaced persons in order to minimize hardships to the persons in adjusting to relocation.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-21
Coordination with government community actions
Sec. 21. Agencies shall coordinate relocation activities with project work and with other planned or proposed governmental actions in the community or nearby areas that may affect the carrying out of relocation assistance programs.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-22
Service contracts; use of other agencies
Sec. 22. (a) To prevent unnecessary expense and duplication of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons under this chapter, an agency required by this chapter to make relocation payments to displaced persons or to establish relocation assistance advisory programs may enter into contract with an individual, firm, limited liability company, or corporation for services in connection with the programs, or may carry out its functions under this chapter through any federal, state, or local governmental agency or instrumentality having an established organization for conducting relocation assistance programs. The contract may delegate authority to make a determination required to be made by the agency head with respect to eligibility for an amount of relocation assistance payments, availability of adequate replacement dwellings, or other matters required to be determined under this chapter, subject to review of determinations by the agency head and as provided in section 33 of this chapter.
(b) An agency acquiring property or displacing persons within a city or county that has established a governmental agency to provide relocation assistance to persons displaced from dwellings or businesses, whether or not the acquiring or enforcing agency is engaged in a program using federal financial assistance, may use the services and facilities of the county or city relocation agency in performing its obligations and in making the determinations required under this chapter to the maximum feasible extent permitted by applicable federal law or regulations.
As added by P.L.18-1990, SEC.226. Amended by P.L.8-1993, SEC.164.
IC 8-23-17-23
Rules and procedures; establishment
Sec. 23. Each agency head is authorized to establish rules and procedures as necessary to assure the following:
(1) The payments and assistance authorized by this chapter shall be administered in a manner that is fair and reasonable, as uniformly as practicable.
(2) A displaced person who makes application for a payment authorized for such person under this chapter shall be paid promptly after a move or, in hardship cases, be paid in advance.
(3) A person aggrieved by a determination as to eligibility for a payment authorized by this chapter or the amount of a payment, may have the application reviewed by the agency head.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-24
Rules and provisions; adoption by agency heads and governor
Sec. 24. Each agency head may adopt rules and procedures, consistent with this chapter, as necessary or appropriate to carry out its purposes. The governor may, with the approval of the attorney general, adopt uniform rules and procedures, including uniform schedules of payments under section 14 of this chapter and standards for the determination of payments under sections 16 and 17 of this chapter. The rules must be uniform and applicable to all agencies subject to this chapter. In adopting rules the governor, or the agency head if the governor has not adopted rules, shall consult with federal agencies administering relocation assistance programs under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601-4655) to promote uniform and effective administration of relocation assistance and land acquisition by all governmental agencies acquiring property in Indiana.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-25
Policy guidelines
Sec. 25. All agencies shall, to the greatest extent practicable, be guided by the following policies:
(1) The agency shall make every reasonable effort to acquire expeditiously real property by negotiation.
(2) Real property shall be appraised before the initiation of negotiations, and the owner or a designated representative shall be given an opportunity to accompany the appraiser during the inspection of the property.
(3) Before the initiation of negotiations for real property, the agency concerned shall establish an amount that it believes to be just compensation and shall make a prompt offer to acquire the property for the full amount established. The amount may not be less than the agency's approved appraisal of the fair market value of the property. A decrease or increase in the fair

market value of real property before the date of valuation caused by the public improvement for which the property is acquired, or by the likelihood that the property would be acquired for the improvement, other than that due to physical deterioration within the reasonable control of the owner, will be disregarded in determining the compensation for the property. The agency concerned shall provide the owner of real property to be acquired with a written statement of, and summary of the basis for, the amount it established as just compensation. Where appropriate the just compensation for the real property acquired and for damages to remaining real property shall be separately stated.
(4) An owner is not required to surrender possession of real property before the agency concerned pays the agreed purchase price, or deposits with the court in eminent domain proceedings for the benefit of the owner, the amount of the award of the appraisers in the eminent domain proceeding for the property.
(5) The construction or development of a public improvement shall be so scheduled that, to the greatest extent practicable, a person lawfully occupying real property is not required to move from a dwelling (assuming an adequate replacement dwelling will be available) or to move a business or farm operation without at least ninety (90) days written notice from the agency concerned of the date by which the move is required.
(6) If the agency permits an owner or tenant to occupy the real property acquired on a rental basis for a short term or for a period subject to termination by the agency on short notice, the amount of rent required may not exceed the fair rental value of the property to a short-term occupier.
(7) The agency may not advance the time of condemnation, or defer negotiations or condemnation and the deposit of funds in court for the use of the owner, or take any other action coercive in nature, to compel an agreement on the price to be paid for the property.
(8) If any interest in real property is to be acquired by exercise of the power of eminent domain, the agency concerned shall institute formal condemnation proceedings. An agency may not intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of the owner's real property.
(9) If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the agency concerned shall offer to acquire the entire property.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-26
Reimbursement of conveyance expenses, penalties, and real property taxes
Sec. 26. The acquiring agency, as soon as practicable after the date of payment of the purchase price or the date of deposit in court

of funds to satisfy the award of compensation in eminent domain proceedings to acquire real property, whichever is the earlier, shall reimburse the owner, to the extent the agency head deems fair and reasonable, for expenses the owner necessarily incurred for:
(1) recording fees, transfer taxes, and similar expenses incidental to conveying the real property to the agency;
(2) penalty costs for prepayment of any preexisting recorded mortgage entered into in good faith encumbering the real property; and
(3) the pro rata portion of real property taxes paid that are allocable to a period subsequent to the date of vesting title in the agency or the effective date of possession of the real property by the agency, whichever is the earlier.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-27
Awards for condemnation proceeding expenses
Sec. 27. (a) The court having jurisdiction of a proceeding instituted by an agency to acquire real property by eminent domain shall award the owner of a right, or title to, or interest in, the real property the sum that will in the opinion of the court reimburse the owner for reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of the condemnation proceedings, if:
(1) the final judgment is that the agency cannot acquire the real property by eminent domain; or
(2) the proceeding is abandoned by the agency.
(b) An award made under subsection (a) shall be paid by the agency for whose benefit the eminent domain proceedings were instituted.
(c) The court rendering a judgment for the plaintiff in a proceeding brought under IC 32-24-1-16 or any other Indiana law providing for the institution of proceedings by the owner seeking just compensation for property taken for public use in awarding compensation for the taking of property by an agency, or the agency effecting a settlement of a proceeding, shall determine and award or allow to the plaintiff, as a part of the judgment or settlement a sum that will in the opinion of the court or the agency reimburse the plaintiff for reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of the proceeding.
As added by P.L.18-1990, SEC.226. Amended by P.L.2-2002, SEC.49.

IC 8-23-17-28
Adequate replacement dwelling requirement
Sec. 28. A person is not required to move from the person's dwelling by an agency acquiring the dwelling or engaged in a code enforcement program unless the agency head has determined that an adequate replacement dwelling is available to the person. As added by P.L.18-1990, SEC.226.

IC 8-23-17-29
Effect of chapter
Sec. 29. (a) Section 25 of this chapter does not create a legal right or liability and does not affect the validity of property acquisitions by purchase or condemnation.
(b) This chapter does not create an element of value or damages not in existence before April 16, 1971, in any proceedings brought under the power of eminent domain.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-30
Federal assistance; compliance with federal law
Sec. 30. An agency acquiring real property or engaging in code enforcement activities under a program under which federal financial assistance is or will be available to pay the cost of the program is authorized to enter into an agreement with the appropriate federal agency under which the agency agrees to provide relocation assistance services and payments as required or authorized under the Uniform Relocation Assistance and Land Acquisition Policies Act of 1970 (42 U.S.C. 4601-4655) and to use available federal funds. The agency using federal financial assistance may make contracts and expenditures, and act, make rules, orders, and findings as necessary to comply with the federal law and the related rules, regulations, and interpretations promulgated by the appropriate federal agencies.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-31
Federal assistance; noncompliance with chapter
Sec. 31. An agency acquiring real property or engaging in code enforcement activities with federal financial assistance or acquiring real property reasonably anticipating that federal funds might be used to reimburse the cost of construction or other activity for which the real property is acquired and that is subject to the requirements of the Federal Uniform Relocations Assistance and Real Property Acquisitions Policies Act of 1970 (42 U.S.C. 4601-4655) is not required to make relocation payments or provide relocation assistance programs under this chapter, or to comply with any procedures or rules under this chapter that are inconsistent with applicable federal law or regulations if the agency complies with all applicable federal law and regulations relating to relocation payments and assistance for persons displaced by the project.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-32
Tax exemptions; effect of payments on public assistance eligibility
Sec. 32. (a) All amounts paid to displaced persons under this chapter are exempt from taxation under IC 6-3. (b) A payment received under this chapter is not considered as income for the purpose of determining the eligibility or extent of eligibility of any person for public assistance under the following:
TANF assistance.
TANF burials.
TANF IMPACT/J.O.B.S.
Temporary Assistance to Other Needy Families (TAONF) assistance.
ARCH.
Blind relief.
Child care.
Child welfare adoption assistance.
Child welfare adoption opportunities.
Child welfare assistance.
Child welfare child care improvement.
Child welfare child abuse.
Child welfare child abuse and neglect prevention.
Child welfare children's victim advocacy program.
Child welfare foster care assistance.
Child welfare independent living.
Child welfare medical assistance to wards.
Child welfare program review action group (PRAG).
Child welfare special needs adoption.
Food Stamp administration.
Health care for indigent (HIC).
ICES.
IMPACT (food stamps).
Title IV-D (ICETS).
Title IV-D child support administration.
Title IV-D child support enforcement (parent locator).
Medicaid assistance.
Medical services for inmates and patients (590).
Room and board assistance (RBA).
Refugee social service.
Refugee resettlement.
Repatriated citizens.
SSI burials and disabled examinations.
Title XIX certification.
Any other Indiana law administered by the division of family resources or the department of child services.
As added by P.L.18-1990, SEC.226. Amended by P.L.2-1992, SEC.83; P.L.192-2002(ss), SEC.151; P.L.145-2006, SEC.22; P.L.161-2007, SEC.3.

IC 8-23-17-33
Review of determination
Sec. 33. A person aggrieved by a determination made by an agency head under this chapter may have the determination reviewed by the governing body or principal executive officer of the agency. A final determination of the agency is subject to judicial review

under IC 4-21.5-5.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-34
Waiver of eminent domain power; notice to property owner
Sec. 34. This chapter is not applicable to the purchase of a parcel of real property by an agency if the agency head gives notice in writing to the owner of the property not later than the date of its first offer to purchase the property that the agency will not exercise a right it may have to acquire the property through exercise of the power of eminent domain. Proceedings in eminent domain may not thereafter be instituted by the agency with respect to the real property unless the notice is expressly revoked in writing. If the notice is revoked, the provisions of this chapter are applicable as if the agency had not given notice under this section.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-35
Financing of payments
Sec. 35. Funds appropriated or otherwise available to an agency for the acquisition of real property or an interest in real property or for the conduct of code enforcement programs shall also be available to carry out this chapter.
As added by P.L.18-1990, SEC.226.



CHAPTER 18. ACQUISITION OF PUBLIC PROPERTY FOR HIGHWAYS

IC 8-23-18-2
Use of eminent domain
Sec. 2. Whenever the department is unable to agree with an owner of real property or a right described in section 1 of this chapter upon the damages sustained by the owner or upon the purchase price of the real property in fee or the right, interest, or easement sought to be acquired, the department may proceed in the name of the state in the exercise of the right of eminent domain to condemn and acquire the real property or right.
As added by P.L.18-1990, SEC.227.

IC 8-23-18-3
Voluntary conveyances and grants by political entities
Sec. 3. Each city, town, township, county, school corporation and other political subdivision of the state, public corporation, instrumentality, or agency supported in whole or part by taxation may convey and grant to the state for the use and benefit of the department, by voluntary conveyance or grant, with or without consideration, any real property or rights in or to real property needed or reasonably necessary for a state highway.
As added by P.L.18-1990, SEC.227.

IC 8-23-18-4
Tax delinquent lands; acquisition
Sec. 4. Whenever the real property or right in real property sought to be acquired by the department is real property, or a right or interest in real property that was acquired by the county, municipality, or political subdivision after the real property or right had been unsuccessfully offered for sale for delinquent taxes, and had been acquired by or for the county for the delinquent taxes under the law the purchase price or condemnation award paid by the department to the county, municipality, or political subdivision may not exceed the amount of the delinquent and general taxes due at the time it was acquired by the county, municipality, or political subdivision, excluding penalties and not including any current taxes

becoming due and payable in the year in which acquired by the state for highway use. A county shall convey and transfer real property, a right or interest in real property to the state for the use of the department for consideration whenever requested to do so by the department. The consideration paid by the department shall be distributed among the several subdivisions of government in the manner provided by IC 6-1.1, as other collections of delinquent taxes are distributed.
As added by P.L.18-1990, SEC.227.

IC 8-23-18-5
Tax delinquent lands; acquisition after assertion of right of redemption
Sec. 5. If a right of redemption exists in the owner of a interest in real property described in section 4 of this chapter that is asserted in the time and manner allowed and permitted by law, it shall be treated as any other private interest in real property acquired for public use by the department. However, if the county or municipality has placed any improvements upon the real property after acquiring the real property, the department shall pay the reasonable value of the improvements. If the reasonable value of the improvements cannot be determined by agreement, the department may proceed in the name of the state in the exercise of the right of eminent domain to condemn and acquire the real property.
As added by P.L.18-1990, SEC.227.

IC 8-23-18-6
Validation grants and conveyances by political entities
Sec. 6. All grants and conveyances made before March 11, 1959, by a municipality or subdivision of government, public corporation, instrumentality, or agency supported in whole or in part by taxation are hereby declared to be valid and of full force and effect.
As added by P.L.18-1990, SEC.227.



CHAPTER 19. ADVANCE LAND ACQUISITION REVOLVING FUND

IC 8-23-19-2
Deposit of federal advances
Sec. 2. Advances made by the federal highway administration to this state to enable the department to make payments for acquisitions of rights-of-way and for construction as it progresses shall be deposited in the revolving fund by the state official authorized by Indiana law to receive federal-aid highway funds.
As added by P.L.18-1990, SEC.228.

IC 8-23-19-3
Disbursements
Sec. 3. Disbursements shall be made from this fund solely upon vouchers approved by the department for rights-of-way that have been or are being acquired and for construction that has been actually performed and approved by the Federal Highway Administration.
As added by P.L.18-1990, SEC.228.



CHAPTER 20. REGULATION OF BILLBOARDS AND JUNKYARDS

IC 8-23-20-2
Form of agreements; negotiation
Sec. 2. The regulatory standards set forth in an agreement described in section 1(a) of this chapter must be consistent with customary use in Indiana. The agreement must be in a form that is in the best interests of the state and may be of a duration and subject to terms and provisions for modification that the governor considers advisable. In negotiating the agreement, the governor shall consider the following factors:
(1) The actual availability of federal funds.
(2) The imminence of a sanction against the state for a violation of 23 U.S.C. 131.
(3) The enactment of an amendment to 23 U.S.C. 131 or the regulations promulgated under 23 U.S.C. 131, or the possibility of an amendment.
(4) The scope of an agreement entered into by another state with the Secretary under 23 U.S.C. 131.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-3
Determination of legality of Secretary's actions
Sec. 3. The attorney general shall institute proceedings under 23 U.S.C. 131 to obtain a judicial determination of the legality of the determination of the United States Secretary of Commerce if the Secretary makes a final determination to: (1) withhold funds from Indiana;
(2) fail to agree with Indiana as to the size, lighting, and spacing of signs; or
(3) fail to agree with Indiana as to unzoned commercial or industrial areas in which signs may be erected and maintained.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-4
Signs in adjacent areas; standards
Sec. 4. Signs located in an adjacent area must conform to the standards of size, lighting, and spacing set forth in rules adopted by the department under the provisions of an agreement under section 1 of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-5
Signs in unzoned and zoned commercial and industrial areas
Sec. 5. Signs located in unzoned commercial or industrial areas and zoned commercial or industrial areas must conform to the standards of size, lighting, and spacing set forth in rules adopted by the department under the provisions of an agreement under section 1 of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-6
Prohibited signs
Sec. 6. The following signs may not be erected or maintained in an adjacent area:
(1) Signs that are illegal under state statutes or rules.
(2) Signs not securely affixed to a substantial structure.
(3) Signs that attempt or appear to attempt to regulate, warn, or direct the movement of traffic or that interfere with, imitate, or resemble an official traffic sign, signal, or device.
(4) Signs erected or maintained upon trees, or painted or drawn upon rocks or other natural features.
(5) Signs that are not consistent with this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-7
Authorized signs
Sec. 7. The following signs may be erected outside of urban areas beyond six hundred and sixty (660) feet of the right-of-way visible from the traveled way of a highway on the interstate or primary system with the intent of a message being read from the traveled way:
(1) Directional or official signs and notices.
(2) Signs advertising the sale or lease of the property upon which the signs are located.
(3) Signs indicating the name of the business, activities, or profession conducted on the property, or identifying the goods

produced or sold, or services rendered on the property.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-8
Directional signs within 200 feet of right-of-way
Sec. 8. A person may not erect or maintain in the right-of-way of a highway in the state highway system, or within two hundred (200) feet of the right-of-way, a sign or device directing or indicating on what highway or route a person should travel to reach a designated place or highway without the written consent of the department. The department may remove a sign or device erected or maintained in violation of this section.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-9
Removal of previously existing nonconforming signs
Sec. 9. (a) A sign lawfully erected in an adjacent area that does not conform to this chapter after June 30, 1968, is not required to be removed until the end of the fifth year after the sign becomes nonconforming.
(b) A sign located beyond six hundred sixty (660) feet of the right-of-way, visible from the traveled way of a highway on the interstate or primary system, that was lawfully erected before July 1, 1976, and does not conform to this chapter is not required to be removed until the end of the fifth year after the sign becomes nonconforming.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-10
Acquisition of nonconforming signs
Sec. 10. The department may acquire and shall pay just compensation for the removal of signs that do not conform to this chapter. A removal by the department or sign owner under this chapter constitutes a taking, and the owner shall be compensated under IC 32-24-1. Compensation shall be paid for the following:
(1) The taking from the owner of a sign of all rights, titles, and interests in the sign, and of the owner's leasehold or other interest in the land.
(2) The taking from the owner of the real property on which the sign is located and of the right to erect and maintain signs on the real property.
As added by P.L.18-1990, SEC.229. Amended by P.L.2-2002, SEC.50.

IC 8-23-20-11
Payment of compensation
Sec. 11. Compensation under section 10 of this chapter shall be paid to a person entitled to compensation upon the presentation to the department of information that the department requires. The claim for compensation must be filed within one hundred eighty (180) days

after the removal is completed. The state's share of the compensation shall be paid from funds appropriated under this section.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-12
Compensation determination; civil actions
Sec. 12. If a claimant under section 11 of this chapter and the department do not reach agreement on the amount of compensation to be paid within one hundred twenty (120) days after the claim is filed, the claimant may file a civil action to have the compensation determined. An action under this section shall be filed in a court of general jurisdiction in either the county where the sign and real property are located or in the county in which the claimant resides. The county of residence of a corporation shall be determined under the applicable statutes. An action under this section shall be filed not later than one (1) year after the filing with the department of a claim for compensation under section 10 of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-13
Enforcement of chapter
Sec. 13. (a) The department shall enforce this chapter.
(b) When the department is notified by a governmental agency of a possible violation of this chapter, the department shall determine whether a violation exists. Whenever the department determines a violation exists, the department shall enter a resolution setting out the nature, extent, and location of the violation and refer the resolution to the attorney general.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-14
Injunctions; criminal proceedings
Sec. 14. Whenever the attorney general receives a resolution under section 13 of this chapter, the attorney general shall commence an action in a court having jurisdiction to enjoin the violation of this chapter. The attorney general may also request the prosecuting attorney of the judicial circuit in which the violation has occurred to institute criminal proceedings against the persons responsible for violation of this chapter. The prosecuting attorney shall institute criminal proceedings if requested to do so by the attorney general.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-15
Zoning powers; limitations
Sec. 15. (a) Subsection (c) does not apply to signs erected before March 15, 1986.
(b) A board, commission, council, governmental body, or political subdivision that has the legal authority to zone land has authority to zone areas for commercial or industrial purposes. Except as provided in subsection (c), a zoning action taken by a body described in this

subsection may be taken under this chapter.
(c) A zoning action taken by a body described in subsection (a) will not be accepted under this chapter if the action is:
(1) not part of a comprehensive plan; and
(2) taken primarily to permit the erection of signs in an adjacent area that is outside an urban area and visible from the traveled way of a highway in the interstate or primary highway system.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-16
Removal, taking, and appropriation of signs; limitations
Sec. 16. (a) Subsection (b) does not apply to:
(1) actions taken by the department under this chapter; or
(2) the removal, taking, or appropriation of a sign, display, or device prohibited under section 6 of this chapter.
(b) Before an outdoor advertising sign, display, or device is removed, taken, or appropriated through the use of zoning or another power or authority of the state, a state agency, or political subdivision:
(1) the value of the sign, display, or device shall be determined by the taking authority without the use of an amortization schedule; and
(2) the owners of the sign, display, or device and of the real property upon which the sign, display, or device is situated must be paid full and just compensation for the taking.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-17
Location of junkyards and scrap metal processing facilities
Sec. 17. A person may not establish, operate, or maintain a junkyard or scrap metal processing facility that is within one thousand (1,000) feet of the nearest edge of a right-of-way of an interstate or primary highway, unless the junkyard or facility conforms to one (1) of the following conditions:
(1) It is screened by natural objects, plantings, fences, or other appropriate means so it is not visible from the main-traveled way of the system.
(2) It is located within an area that is zoned for industrial use.
(3) It is located within an unzoned industrial area.
(4) It is not visible from the main-traveled way.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-18
Screening of junkyards and scrap metal facilities
Sec. 18. The department shall, if feasible, place a screen on the highway right-of-way or an area acquired for the purpose between a highway and a junkyard or a scrap metal processing facility that is lawfully located within one thousand (1,000) feet of a highway in the interstate or primary system so that the junkyard or facility is not visible from the main-traveled way, unless the junkyard or facility is

located in an industrial area.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-19
Rules and regulations for screening and fencing
Sec. 19. The department shall adopt rules to govern the location, planting, construction, and maintenance of screens and fences required under this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-20
Acquisition of junkyard or scrap metal processing facility property; relocation and removal costs
Sec. 20. If the department determines that the topography of the land adjoining a highway in the interstate or primary system will not permit adequate screening of a junkyard or scrap metal processing facility, or that the screening of a junkyard or facility would not be economically feasible, the department may acquire the property on which the junkyard or facility stands by gift, purchase, exchange, or condemnation. The department may pay the costs of relocation, removal, or disposal of a junkyard or facility.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-21
Powers of political subdivisions
Sec. 21. A political subdivision may enact and enforce requirements for junkyards and scrap metal processing facilities that are in addition to the requirements of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-22
Violations; notice
Sec. 22. (a) A person who violates section 4, 5, or 6 of this chapter commits a Class C infraction. Whenever the department discovers or is given written notice of a violation by a responsible government agency, the department shall give thirty (30) days notice, by certified mail, to the owner of the property upon which the violation exists. If the owner fails to act within thirty (30) days, then each day of maintenance of the violation beginning on the thirty-first day constitutes a separate offense.
(b) A person who violates section 7 of this chapter commits a Class C infraction.
(c) A person who violates section 8 of this chapter commits a Class B misdemeanor. Whenever the department discovers or is given written notice of a violation by a responsible government agency, the department shall give thirty (30) days notice, by certified mail, to the owner of the property upon which the violation exists. If the owner fails to act within thirty (30) days, then each day of maintenance of the violation beginning on the thirty-first day constitutes a separate offense. As added by P.L.18-1990, SEC.229. Amended by P.L.1-1991, SEC.84.

IC 8-23-20-23
Federal aid; acceptance
Sec. 23. The department may accept an allotment of funds by the United States, or an agency of the United States, appropriated to carry out 23 U.S.C. 131. The department shall take any necessary action to obtain funds allotted under 23 U.S.C. 131 to receive reimbursement for the federal share of the just compensation paid to owners under sections 10 and 20 of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-24
Federal aid; appropriation
Sec. 24. The department may not acquire a sign, the real property upon which the sign is situated, a junkyard, or a scrap metal processing facility unless:
(1) the acquisition costs are eligible for not less than seventy-five percent (75%) federal participation;
(2) there are sufficient funds appropriated and immediately available to Indiana; and
(3) the funds have been apportioned by the federal government and notice of the apportionment has been received by the state.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-25
Advertising signs along federally regulated and interstate highways; permits; rules; registration of signs
Sec. 25. (a) The department shall institute a permit system to regulate the erection and maintenance of outdoor advertising signs along:
(1) the interstate and primary system, as defined in 23 U.S.C. 131(t) on June 1, 1991; and
(2) any other highways where control of outdoor advertising signs is required under 23 U.S.C. 131.
(b) Except as provided in subsections (c) and (g) and section 25.5(c) of this chapter, a sign may not be erected, operated, used, or maintained in areas described in subsection (a) unless the owner of the sign has obtained a permit under this section.
(c) A permit is not required to erect, operate, use, or maintain the following signs:
(1) Directional or official signs and notices.
(2) Signs advertising the sale or lease of the property on which the sign is located.
(3) Signs that primarily indicate:
(A) the name of the business, activity, or profession conducted;
(B) the types of goods produced or sold; or
(C) the services rendered; on the property on which the sign is located.
(d) Signs in existence on July 1, 1993, and subject to this section:
(1) must comply with the registration system described in subsection (h); and
(2) are subject to the permit requirement after the department has made the determination described in subsection (g).
(e) The department shall adopt rules under IC 4-22-2 to carry out this section. Rules adopted under this section may be no broader than necessary to implement 23 U.S.C. 131 and 23 CFR 750.
(f) In addition to the requirements of subsection (e), rules adopted under this section must provide the following:
(1) A list of all roadways subject to the permit requirement.
(2) A procedure to appeal adverse determinations of the department under IC 4-21.5, including provisions for judicial review under IC 4-21.5.
(3) A one-time fee of one hundred dollars ($100) per structure must accompany the permit application. A permit fee may not be charged to a sign that is subject to and complies with the registration system described in subsection (h).
(4) That a permit may not be issued for a sign erected in an adjacent area after January 1, 1968, unless:
(A) the sign is erected in an area described in section 5 of this chapter; or
(B) the permit is a conditional permit issued under subdivision (6).
(5) That a permit may not be issued for a sign erected after June 30, 1976, outside of urban areas, beyond six hundred sixty (660) feet of the right-of-way, visible from the traveled way, and erected with the purpose of a message being read from the traveled way, unless:
(A) the sign is erected in an area described in section 5 of this chapter; or
(B) the permit is a conditional permit issued under subdivision (6).
(6) For the issuance of a conditional permit for a nonconforming sign that has not been acquired under section 10 of this chapter. A conditional permit issued under this subdivision may be revoked if the department subsequently acquires the sign.
(7) That the department is granted the right to enter the real property on which a sign for which a permit under this section has been applied for or issued to perform reasonable examinations and surveys necessary to administer the permit system.
(8) The department may revoke any permit when it is found that the permittee has provided false or misleading information and that such a finding may be cause to subsequently refuse to issue a permit.
(9) Any other provisions necessary to:
(A) administer this section; or (B) avoid sanctions under 23 U.S.C. 131.
(g) A sign that is subject to and complies with the registration system described in subsection (h) may not be declared unlawful until the later of the following:
(1) The department has made a determination of permit eligibility under this section.
(2) December 31, 1993.
(h) A separate application for registration must be submitted to the department for each structure defined in subsection (d) and must:
(1) be on a form furnished by the department;
(2) signed by the applicant or an individual authorized in writing to sign for the applicant;
(3) provide information concerning the size, shape, and nature of the advertising sign, display, or device;
(4) provide the sign's actual location with sufficient accuracy to enable the department to locate the sign; and
(5) include a one-time registration fee of twenty-five dollars ($25).
(i) A sign that is not registered before January 1, 1994, is a public nuisance subject to section 26 of this chapter.
(j) Each registrant shall fasten to each advertising sign or device a label or marker provided by the department that must be plainly visible from the traveled way.
As added by P.L.112-1993, SEC.1. Amended by P.L.66-2007, SEC.4.

IC 8-23-20-25.5
Changeable message signs; rules; permits; erection; compliance
Sec. 25.5. (a) The department may adopt rules under IC 4-22-2 that provide for the issuance of a permit for a changeable message sign erected, operated, used, or maintained in areas described in section 25(a) of this chapter.
(b) A permit authorized by this section may not otherwise violate state or federal law or local ordinances or regulations.
(c) Until the department adopts rules under this section, a person may erect, operate, or use a changeable message sign in an area described in section 25(a) of this chapter, subject to any other requirements of state or federal law or local ordinances or regulations.
(d) This subsection applies to a changeable message sign erected after the owner or operator receives a permit from the department. Notwithstanding any rules adopted by the department after the issuance of the permit, a changeable message sign that is in compliance with the rules in effect at the time a permit is granted for the changeable message sign is considered to be in compliance with the department's rules.
As added by P.L.66-2007, SEC.5.

IC 8-23-20-26
Signs in violation of chapter; public nuisance; notice; remedies
Sec. 26. (a) A sign that is in violation of this chapter or rules

adopted under this chapter is a public nuisance.
(b) If the department determines that a public nuisance exists, the department shall give notice under subsection (c) to:
(1) the owner of the property on which the public nuisance is located; and
(2) the owner of the public nuisance, if the owner of the public nuisance can be determined by reasonable inquiry.
(c) The department shall give notice of the determination under IC 4-21.5-3-6. The notice must include the following information:
(1) The name and address of the owner of the property or the owner of the sign.
(2) A description of the sign, including its location, that has been determined to be a public nuisance under this section.
(3) That the sign has been determined to be a public nuisance and the reasons for the determination.
(4) That the person receiving the notice has thirty (30) days after the date on which the notice was sent to:
(A) remove the sign from the property on which the sign is located; or
(B) file a petition for review under IC 4-21.5.
(5) That if after thirty (30) days the sign has not been removed or a petition for review has not been filed, the department will remove the sign or cause the sign to be removed.
(6) That if the department removes the sign or causes the sign to be removed, the person receiving notice will be charged the cost of the removal of the sign, including all administrative costs, and a lien will be imposed on the property under subsection (e).
(7) Any other information the department determines to be necessary.
(d) To qualify for judicial review under IC 4-21.5-5 of a final agency action taken under this section, the person filing the petition for review must post a bond of five thousand dollars ($5,000) with the clerk of the court in which the petition for review is filed. If the court determines that the request for review was:
(1) frivolous;
(2) in bad faith; or
(3) taken for the primary purpose of delaying the removal of a sign that is in violation of this chapter;
the bond shall be forfeited to the state highway fund.
(e) If after:
(1) thirty (30) days following the date on which the notice was sent under subsection (c):
(A) a petition for review of the determination has not been filed; and
(B) the sign that is determined to be a public nuisance has not been removed; or
(2) a petition for review has been filed, a final determination that the sign is a public nuisance has been made, and the sign that is determined to be a public nuisance has not been

removed;
the department shall enter the property and remove the public nuisance or cause the public nuisance to be removed. The department shall bill the owner of the property on which a sign that is determined to be a public nuisance is located for the cost of the removal. If the bill remains unpaid for at least thirty (30) days following the date on which the bill was issued, the department shall file the bill with the clerk of the circuit court of the county in which the property is located. The clerk shall immediately enter the bill on the judgment docket against the owner of the property as a lien against the property. The lien may be foreclosed in the same manner as other judgment liens, without relief from valuation or appraisement laws or right of redemption. Each owner of the property on which a sign that is determined to be a public nuisance is located is jointly and severally liable for the costs of the removal of the sign under this subsection.
(f) A lease or other contract for the display of a sign that is determined to be a public nuisance under this section is against public policy and may not be enforced. An owner from whom the costs of removing a sign that is determined to be a public nuisance are collected under subsection (e) is entitled to contribution from any other owners of the property.
As added by P.L.112-1993, SEC.2.



CHAPTER 21. MAINTENANCE OF COUNTY ROADS USED AS STATE HIGHWAY DETOURS

IC 8-23-21-0.5
"Unofficial detour route" defined
Sec. 0.5. As used in this chapter, "unofficial detour route" means the path that the department in conjunction with local officials determines many motorists have taken or are likely to take in place of the official detour route because the path is or was:
(1) a shorter distance;
(2) a quicker trip;
(3) a simpler route to follow; or
(4) perceived as better by a motorist for any other reason the department recognizes in the department's rules;
than the official detour route or other means the department has prescribed for a motorist to reach a destination while a state highway, part of a state highway, or state highway bridge is closed to the public as a thoroughfare while under construction or while being repaired by the department.
As added by P.L.120-1995, SEC.2.

IC 8-23-21-1
Maintenance requirement
Sec. 1. Whenever it is necessary for the department to designate and use a county highway as an official detour route, the department shall keep the highway used as an official detour route in a reasonable state of repair at all times while the highway is being used as an official detour route.
As added by P.L.18-1990, SEC.230. Amended by P.L.120-1995, SEC.3.

IC 8-23-21-2
Maintenance of unofficial detour route
Sec. 2. (a) When a state highway that was temporarily closed is reopened to traffic as a public thoroughfare, the department shall place the official detour route in the condition agreed to in writing by the department and the county before the official detour route was designated by the department.
(b) When a state highway that was temporarily closed is reopened

to traffic as a public thoroughfare, the department shall restore the route that has been determined as an unofficial detour route to a condition that:
(1) is at least as good as the condition the unofficial detour route was in before it was determined by the department to be an unofficial detour route; or
(2) satisfies specifications of a written agreement between the department and the county in which the unofficial detour route is located.
(c) The department is required to restore only one (1) unofficial detour route for each official detour route under this section.
(d) Except as provided in section 4 of this chapter and if the establishment of run arounds is determined to be the most cost effective alternative of all available alternatives, the department shall establish run arounds instead of detours and may install temporary structures or other facilities to render the run arounds usable by persons traveling over the highway.
As added by P.L.18-1990, SEC.230. Amended by P.L.78-1990, SEC.1; P.L.120-1995, SEC.4.

IC 8-23-21-4
Designation of official detour route
Sec. 4. The department shall designate a county highway as the official detour route if:
(1) the executive of the county through which the county highway passes adopts a resolution consenting to the official detour route; and
(2) under rules adopted by the department, the department determines that it is not more expensive to designate a county highway as an official detour route than it is to provide other means for a motorist to reach a destination.
As added by P.L.120-1995, SEC.5.



CHAPTER 22. LIGHTING OF STATE HIGHWAYS

IC 8-23-22-2
Utility and installation costs
Sec. 2. The department shall enter into an agreement for the sharing of the utility costs of illumination with cities, towns, and counties when a highway is located in part within a city, town, or county before the installation of lights, except when the state elects to totally fund the illumination. The cost of the installation of lights may be paid by the state and cities, towns, and counties in accordance with the agreement entered into before installation.
As added by P.L.18-1990, SEC.231.

IC 8-23-22-3
Interstate and defense highway illumination costs after June 30, 1985
Sec. 3. Except as provided in an agreement entered into under section 2 of this chapter after June 30, 1985, the department shall pay all costs in connection with illumination of a state highway designated as a part of the national system of interstate and defense highways. The cost of illumination includes installation, repair, energy, and maintenance.
As added by P.L.18-1990, SEC.231.

IC 8-23-22-4
Interstate and defense highway illumination costs under agreements in effect on June 30, 1985
Sec. 4. The department shall assume the liability of the city, town, or county under an agreement in effect on June 30, 1985, between a city, town, or county and a utility to provide energy used after June 30, 1985, for illumination of a state highway designated as a part of the national system of interstate and defense highways.
As added by P.L.18-1990, SEC.231.



CHAPTER 23. MISCELLANEOUS PROVISIONS

IC 8-23-23-2
Crosswalk curb ramps
Sec. 2. (a) This section applies only to curbs that are constructed or reconstructed after June 30, 1978.
(b) All new construction or reconstruction of public roads or streets funded wholly or in part by funds of the state, a county, a city, or a town must include the installation of permanent curb ramps at crosswalks at all intersections where curbs and permanent sidewalks are constructed.
As added by P.L.18-1990, SEC.232.

IC 8-23-23-3
Inferior construction; permission by inspectors; offense
Sec. 3. An inspector who knowingly permits:
(1) construction of a highway contrary to the specifications;
(2) the use of inferior materials not provided for in the specifications; or
(3) the use of a lesser amount of materials than provided for in the specifications;
commits a Class D felony.
As added by P.L.18-1990, SEC.232.

IC 8-23-23-4
Hoosier High Point
Sec. 4. (a) The point of highest elevation in Indiana is designated as "Hoosier High Point."
(b) The department shall erect and maintain signs to inform persons using the state highway system of the:
(1) location of; and
(2) way to;
the point of highest elevation in Indiana. The commissioner shall determine the design, the number, and the location of the signs required by this subsection.
(c) The location of the point of highest elevation in Indiana shall be indicated on each state highway map prepared by the department.
As added by P.L.113-1993, SEC.1.



CHAPTER 24. TREE PLANTING

IC 8-23-24-2
Conformance with federal law
Sec. 2. Tree planting must be in conformance with federal law.
As added by P.L.90-1991, SEC.1.

IC 8-23-24-3
Supply, supervision, and management of trees
Sec. 3. The division of forestry of the department of natural resources shall supply the trees for use under this chapter, supervise the planting, and manage the trees with the same responsibility and authority as trees in a state forest.
As added by P.L.90-1991, SEC.1.



CHAPTER 24.5. PLANTING GRASSES AND OTHER PLANTS FOR ENERGY PRODUCTION

IC 8-23-24.5-2
"Highway rights-of-way"
Sec. 2. As used in this chapter, "highway rights-of-way" refer to highway rights-of-way for which responsibility is assigned to the department.
As added by P.L.182-2009(ss), SEC.281.

IC 8-23-24.5-3
"Vegetation"
Sec. 3. As used in this chapter, "vegetation" refers to grasses or other plants that are suitable for processing into fuels or other energy products. The term does not include grasses or other plants that may be used to feed livestock.
As added by P.L.182-2009(ss), SEC.281.

IC 8-23-24.5-4
Authorization for vegetation leases
Sec. 4. To the extent permitted by federal law and when consistent with public safety, the department may enter into leases with appropriate persons for the persons to plant, maintain, and harvest vegetation on the highway rights-of-way for use in production of energy.
As added by P.L.182-2009(ss), SEC.281.

IC 8-23-24.5-5
Required lease provisions
Sec. 5. A lease under this chapter must provide for the following:
(1) The lessee is responsible for planting, maintaining, and harvesting the vegetation at the lessee's cost.
(2) The lessee becomes the owner of the vegetation when harvested.
(3) The harvested vegetation must be used for the production of fuels or other energy products.
(4) The lease must include limitations on the height of any vegetation that is grown.
As added by P.L.182-2009(ss), SEC.281.

IC 8-23-24.5-6 Allowable lease provisions
Sec. 6. A lease under this chapter may provide for the following:
(1) Any term of the lease that the department considers best to implement the intent of this chapter, but not for more than four (4) years.
(2) For the lease of parcels of sizes that the department considers the best to implement the intent of this chapter.
(3) Any other provisions that the department considers useful to implement the intent of this chapter.
As added by P.L.182-2009(ss), SEC.281.

IC 8-23-24.5-7
Awarding of leases
Sec. 7. The department shall award a lease under this chapter to the responsive and responsible bidder who submits the highest bid for the particular lease.
As added by P.L.182-2009(ss), SEC.281.

IC 8-23-24.5-8
Priority use
Sec. 8. To the extent permitted by federal law, the department shall make the use of highway rights-of-way as provided in this chapter a priority over all other uses.
As added by P.L.182-2009(ss), SEC.281.



CHAPTER 25. HIGH SPEED RAIL DEVELOPMENT FUND

IC 8-23-25-2
Administration
Sec. 2. The department shall administer the fund.
As added by P.L.83-1991, SEC.3.

IC 8-23-25-3
Investment of funds
Sec. 3. The treasurer of state may invest the money in the fund in the same manner as other public funds may be invested.
As added by P.L.83-1991, SEC.3.

IC 8-23-25-4
Disbursements
Sec. 4. Money from the high speed rail development fund may be disbursed to the Interstate Rail Passenger Advisory Council under IC 8-3-19-2.
As added by P.L.83-1991, SEC.3.

IC 8-23-25-5
Reversion of funds
Sec. 5. Money in the fund at the end of a fiscal year does not revert to the state general fund or to the industrial rail service fund.
As added by P.L.83-1991, SEC.3.



CHAPTER 26. UTILITY RELOCATIONS

IC 8-23-26-2
Order for relocation
Sec. 2. If the department determines that the location of a utility's facilities will interfere with a planned highway or bridge construction or improvement project, the commissioner may order the utility to relocate the utility's facilities. An order issued under this section may not take effect less than six (6) months after the date the department requests, in writing, that the utility provide a facilities relocation plan.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-3
Notice of order to relocate
Sec. 3. The department shall give notice under IC 4-21.5-3-6 to the utility of the commissioner's order to relocate the utility's facilities.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-4
Appeal of order
Sec. 4. A utility that receives notice of an order under section 3 of this chapter may appeal the order under IC 4-21.5-3 for the following reasons:
(1) The utility disputes the necessity of the relocation.
(2) The utility determines that the utility cannot relocate the utility's facilities for any reason.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-5
Reimbursement of extraordinary costs of relocation
Sec. 5. The department may negotiate an agreement with a utility to reimburse the utility for extraordinary costs of facilities relocation caused by a highway or bridge construction or improvement project or a combination of highway or bridge construction or improvement projects.
As added by P.L.63-1992, SEC.4. Amended by P.L.80-2001, SEC.1.

IC 8-23-26-6
Reimbursements; approval of agreements Sec. 6. The commissioner must approve an agreement negotiated under section 5 of this chapter.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-7
Reimbursement of costs of unnecessary relocation; conditions
Sec. 7. The department shall reimburse a utility for the costs of an unnecessary relocation of facilities if, after the completion of the relocation of the facilities:
(1) within two (2) years after the completion the department has not let a contract for the highway or bridge construction or improvement; or
(2) the department alters the department's plan of construction for the highway or bridge construction or improvement in a manner that would cause the utility to relocate the utility's facilities for the same highway or bridge construction or improvement project.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-8
Reimbursements for unnecessary relocation; limits; further conditions
Sec. 8. (a) The reimbursement paid under section 7 of this chapter is limited to the cost of relocation (as defined in IC 8-1-9-2) to the utility.
(b) The department may reimburse a utility for an unnecessary relocation under section 7 only if the relocation of the utility's facilities was specifically requested by the department.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-9
Reimbursement for unnecessary relocation; approval
Sec. 9. The commissioner must approve a reimbursement paid under section 7 of this chapter.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-10
Utility customer service facilities; responsibilities for relocation
Sec. 10. If a highway or bridge construction or improvement project requires the relocation of customer service facilities, the utility providing service to the customer is responsible for arranging the relocation of the utility's customer service facilities required to be relocated in accordance with this chapter.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-11
Acquisition of additional right-of-way and relocation of customer service facilities; responsibility for costs
Sec. 11. If a highway or bridge construction or improvement project requires the acquisition of additional right-of-way and the

relocation of customer service facilities that existed within the newly acquired right-of-way, the department is responsible for the cost of relocating those customer service facilities.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-12
Highway or bridge construction or improvement projects; relocation of customer service facilities
Sec. 12. The following apply to a highway or bridge construction or improvement project that requires the relocation of customer service facilities located in a highway, street, or road:
(1) If the utility does not own the customer service facilities, the department is responsible for the cost of the relocation of those facilities.
(2) If the utility owns the customer service facilities, the cost of relocation is the responsibility of the utility or the customer, as determined by the operating rules of the utility or by a contract between the utility and the customer.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-13
Facilities relocation plan; failure to relocate customer service facilities
Sec. 13. If a utility does not carry out the utility's responsibilities under section 10 of this chapter within six (6) months after the department has requested, in writing, a facilities relocation plan, the department may cause the relocation of the customer service facilities to occur.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-14
Relocation of customer service facilities; recovery of costs; reimbursements
Sec. 14. (a) If the department causes the relocation of customer service facilities under section 13 of this chapter, the department may recover the costs of the relocation from the utility.
(b) A utility shall reimburse the department for costs that are allowable under section 12(2) of this chapter and that the department determines are not extraordinary costs incurred under section 13 of this chapter upon the presentation of an invoice of the costs from the department.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-15
National system of interstate highways; application; costs of future relocations and adjustments
Sec. 15. (a) This section does not apply to a relocation included in the national system of interstate highways if the placement of the facilities was made solely to cross the highway.
(b) Whenever a utility locates new facilities on a highway

included in the national system of interstate highways after June 30, 1991, the utility shall bear the cost of all future relocations and adjustments of the facilities caused by highway or bridge construction or improvements.
As added by P.L.63-1992, SEC.4.



CHAPTER 27. ILLIANA EXPRESSWAY

IC 8-23-27-2
"Illiana expressway"
Sec. 2. As used in this chapter, "Illiana expressway" refers to a new interstate quality highway connecting Interstate Highway 57 in Illinois to Interstate Highway 65 in Indiana.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-3
"Study"
Sec. 3. As used in this chapter, "study" refers to the study described in section 14 of this chapter.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-4
Committee established
Sec. 4. The Illiana expressway proposal review committee is established.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-5
Membership of committee
Sec. 5. (a) The committee consists of eight (8) voting members appointed as follows:
(1) Four (4) members of the senate, not more than two (2) of whom may be from the same political party, to be appointed by the president pro tempore of the senate.
(2) Four (4) members of the house of representatives, not more than two (2) of whom may be from the same political party, to be appointed by the speaker of the house of representatives.
(b) At least two (2) of the members appointed under subsection (a)(1) and at least two (2) of the members appointed under subsection (a)(2) must represent a district that encompasses all or part of Lake County.
(c) A vacancy on the committee shall be filled by the appointing authority.
(d) Initial appointments to the committee must be made before July 1, 2007.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-6 Appointment of chairperson
Sec. 6. (a) The president pro tempore of the senate shall appoint a member of the committee to serve as chairperson of the committee from January 1 through December 31 of odd-numbered years.
(b) The speaker of the house of representatives shall appoint a member of the committee to serve as chairperson of the committee from January 1 through December 31 of even-numbered years.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-7
Duties of committee
Sec. 7. The committee shall do the following:
(1) Take and review the study presented to the committee under section 14 of this chapter, testimony, and other information provided to the committee by the Indiana department of transportation, other state agencies or federal agencies, and the public concerning the proposed Illiana expressway project.
(2) Prepare a report to be submitted to the governor and to the legislative council in an electronic format under IC 5-14-6 regarding the committee's determination of whether the proposed Illiana expressway project is recommended by the committee.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-8
Meetings at call of chairperson
Sec. 8. The committee shall meet at the call of the chairperson.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-9
Operating policies
Sec. 9. (a) Except as provided in subsection (b), the committee shall operate under the policies governing study committees adopted by the legislative council, including the requirement of filing an annual report in an electronic format under IC 5-14-6.
(b) The committee may meet at any time during the calendar year.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-10
Quorum; votes required to take action
Sec. 10. (a) Five (5) members of the committee constitute a quorum.
(b) The affirmative votes of a majority of the voting members appointed to the committee are required for the committee to take action on any measure.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-11
Staff support
Sec. 11. The legislative services agency shall provide staff support

for the committee.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-12
Compensation; expenses
Sec. 12. Each member of the committee appointed under this chapter is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on legislative study committees established by the legislative council.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-13
Testimony by department
Sec. 13. Representatives of the Indiana department of transportation shall testify before the committee upon request of the chairperson.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-14
Study by department
Sec. 14. The department shall conduct an independent study to:
(1) perform a needs assessment of an Illiana expressway; and
(2) identify a highway alignment corridor for an Illiana expressway.
The department may use any part of a study conducted before April 29, 2007, to comply with this section.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-15
Report by department
Sec. 15. (a) Before July 1, 2009, the department shall present a report to:
(1) the members of the committee in an electronic format under IC 5-14-6; and
(2) the governor;
that presents the findings of the study conducted under section 14 of this chapter and includes sufficient background for the members of the committee and the governor to evaluate the findings presented in the study.
(b) The report required by subsection (a) must include at least the following:
(1) A description of the need for an Illiana expressway.
(2) An evaluation concerning the feasibility of an Illiana expressway, including the following:
(A) Projections for acquisition costs and eminent domain issues.
(B) Expected use of the proposed expressway and any toll revenues.
(C) Expected construction costs.
(D) Expected operating and maintenance costs. (E) Options for funding acquisition, construction, operation, and maintenance costs.
(3) A description of the department's recommended route for an Illiana expressway, including the following:
(A) Traffic projections showing expected use and relief of traffic congestion.
(B) Alternative routes.
(C) Economic impact studies on the proposed route and affected areas.
(4) Any other information that is necessary or appropriate to assist the general assembly in evaluating the Illiana expressway project.
As added by P.L.203-2007, SEC.8.

IC 8-23-27-16
Sources of payment for study
Sec. 16. The department may pay for the study conducted under section 14 of this chapter from any funds available to the department. The amount expended for the study may not exceed one million dollars ($1,000,000).
As added by P.L.203-2007, SEC.8.



CHAPTER 28. RIVER RIDGE COMMERCE CORRIDOR

IC 8-23-28
Chapter 28. River Ridge Commerce Corridor

IC 8-23-28-1
Findings
Sec. 1. The general assembly finds the following:
(1) That the River Ridge Commerce Corridor is vitally important to the well-being and advancement of Indiana.
(2) That the following are adjacent to or located within the corridor:
(A) Charlestown State Park.
(B) The River Ridge Commerce Center, which is one of the largest commercial developments located east of the Mississippi River.
(C) The site of the East End Ohio River Bridge, which will link Charlestown to the eastern suburbs of Louisville, Kentucky, when completed.
(3) That the area within the River Ridge Commerce Corridor will continue to experience significant growth.
(4) That the development of the River Ridge Commerce Corridor should balance public safety, economic development, the environment, quality of life concerns, the enhancement of rail transportation within the corridor, and interstate travel needs.
(5) That the development of the corridor will enhance the operations of the Port of Indiana at Jeffersonville.
As added by P.L.88-2011, SEC.1.

IC 8-23-28-2
"Corporation"
Sec. 2. As used in this chapter, "corporation" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.88-2011, SEC.1.

IC 8-23-28-3
River Ridge Commerce Corridor established
Sec. 3. (a) The River Ridge Commerce Corridor is established for the area adjacent to either of the following:
(1) The segment of State Road 62 between:
(A) the point where State Road 62 meets Interstate Highway 265; and
(B) the point where State Road 62 meets State Road 3.
(2) The rail line that is parallel to the segment of State Road 62 described in subdivision (1).
(b) The department may place signs designating State Road 62 as the River Ridge Commerce Corridor at appropriate locations within the corridor, as determined by the department.
As added by P.L.88-2011, SEC.1.

IC 8-23-28-4 Local planning and zoning
Sec. 4. This chapter does not affect local planning and zoning actions taken within the River Ridge Commerce Corridor under IC 36-7.
As added by P.L.88-2011, SEC.1.

IC 8-23-28-5
Assistance from the Indiana department of transportation
Sec. 5. The department may annually provide the local officials having jurisdiction over the territory within the River Ridge Commerce Corridor with traffic studies and any other information relevant to:
(1) developing and promoting the economic development of the corridor; and
(2) maintaining an efficient system of local highways leading to the corridor.
As added by P.L.88-2011, SEC.1.

IC 8-23-28-6
Economic development initiatives
Sec. 6. The corporation shall coordinate state and local economic development initiatives within the River Ridge Commerce Corridor.
As added by P.L.88-2011, SEC.1.

IC 8-23-28-7
Assistance from the office of community and rural affairs
Sec. 7. The office of community and rural affairs established by IC 4-4-9.7-4, with the assistance of the corporation and the department, shall assist the local governments having jurisdiction over the territory within the River Ridge Commerce Corridor in developing local zoning and planning standards for the corridor that balance public safety, economic development, the environment, quality of life concerns, the enhancement of rail transportation within the corridor, and interstate travel needs.
As added by P.L.88-2011, SEC.1.






ARTICLE 24. NORTHERN INDIANA REGIONAL TRANSPORTATION DISTRICT

CHAPTER 1. PURPOSE; DEFINITIONS

IC 8-24-1-2
Scope of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-3
"Adjusted gross income"
Sec. 3. "Adjusted gross income" has the meaning set forth in IC 6-3-1-3.5(a).
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-4
"Board"
Sec. 4. "Board" refers to the regional funding, service area, and coordination board established under IC 8-24-4 for the district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-5
"Bonds"
Sec. 5. "Bonds" means, except as otherwise provided, bonds, notes, or other evidences of indebtedness issued by either the commuter rail service board established under IC 8-24-5 or the bus service board established under IC 8-24-6.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-5.5
"Bus service advisory board"
Sec. 5.5. "Bus service advisory board" refers to the bus service advisory board established by IC 8-24-6-15.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-6
"Bus service board" Sec. 6. "Bus service board" refers to the regional demand and scheduled bus service board established under IC 8-24-6.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-7
"Bus service division"
Sec. 7. "Bus service division" refers to the bus service division established under IC 8-24-2.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-7.5
"Commuter rail service advisory board"
Sec. 7.5. "Commuter rail service advisory board" refers to the commuter rail service advisory board established by IC 8-24-5-5.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-8
"Commuter rail service board"
Sec. 8. "Commuter rail service board" refers to the board of trustees of the northern Indiana commuter transportation district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-9
"Commuter rail service division"
Sec. 9. "Commuter rail service division" refers to the northern Indiana commuter transportation district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-10
"County taxpayer"
Sec. 10. "County taxpayer", as it relates to a county for a year under IC 8-24-17, means any individual who resides in a member county on the date specified in IC 8-24-17-11.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-11
"District"
Sec. 11. "District" refers to the northern Indiana regional transportation district established under IC 8-24-2.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-11.5
"District advisory board"
Sec. 11.5. "District advisory board" refers to the regional transportation district advisory board established by IC 8-24-4-9.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-12
"District territory"
Sec. 12. "District territory" refers to the area in all member

counties.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-13
"Executive director"
Sec. 13. "Executive director" refers to the executive director of the district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-14
"Improvement tax"
Sec. 14. "Improvement tax" refers to the tax that may be imposed under IC 8-24-17.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-15
"Member county"
Sec. 15. "Member county" means a county where a majority of those voting on the public question under IC 8-24-2-1 vote in favor of the creation of the district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-16
"Project"
Sec. 16. "Project" refers to an action taken to:
(1) plan;
(2) design;
(3) acquire;
(4) construct;
(5) enlarge;
(6) improve;
(7) renovate;
(8) maintain;
(9) equip; or
(10) operate;
a public transportation system.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-17
"Public transportation agency"
Sec. 17. "Public transportation agency" has the meaning set forth in IC 36-9-1-5.5.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-18
"Public transportation system"
Sec. 18. "Public transportation system" means any common carrier of passengers for hire.
As added by P.L.182-2009(ss), SEC.282.
IC 8-24-1-19
"Service division"
Sec. 19. "Service division" refers to the commuter rail service division or the bus service division.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-1-20
"Service board"
Sec. 20. "Service board" refers to the governing body of the commuter rail service division or the bus service division.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 2. ESTABLISHMENT

IC 8-24-2-2
District established
Sec. 2. Subject to approval by the voters in a referendum under section 1 of this chapter, the northern Indiana regional transportation district is established to do the following:
(1) Review the strategic plans of each service division and require modifications to the plans to the extent that the board determines necessary to eliminate duplication of services and to enhance the integration of public transportation throughout the district territory. (2) Allocate revenues collected under IC 8-24-17 between the service divisions.
(3) Receive the reports from the service divisions determined by the board.
(4) Assist in the resolution of disputes between the service divisions brought to the board by either service division.
(5) Develop performance measures to evaluate and inform the public about the extent to which the provision of public transportation in the district territory meets the goals, objectives, and standards established by each service division.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-2-3
Service division duties generally
Sec. 3. (a) Each service division of the district shall do the following with respect to public transportation the service division provides:
(1) Set goals, objectives, and standards for the division, as modified by the board for the district under section 2(1) of this chapter.
(2) Adopt strategic plans for the division that provide adequate, efficient, and coordinated public transportation in the district, as modified under section 2(1) of this chapter.
(3) Coordinate with the other service division the provision of public transportation and the investment in public transportation facilities to enhance the integration of public transportation throughout the district territory.
(4) Apply for and receive federal, state, county, and municipal funds, or private contributions and disburse them for the purposes of the service division.
(5) Use money received by the division to fund public transportation systems provided by the service division.
(6) Enter into financing arrangements to establish, improve, and maintain public transportation facilities operated by the service division.
(7) Employ and enter into employment agreements with the personnel that the service division determines necessary to carry out the responsibilities of the service division.
(8) On a continuing basis determine the level, nature, and kind of public transportation that should be provided within the district territory to meet the plans, goals, objectives, and standards adopted by the service division.
(9) Provide and operate public transportation systems within the scope of the responsibilities of the service division.
(b) The bus service board shall negotiate labor contracts with labor unions representing employees of the bus service division.
(c) The commuter rail service board shall negotiate labor contracts with labor unions representing employees of the commuter rail service division.
As added by P.L.182-2009(ss), SEC.282.
IC 8-24-2-4
Commuter rail service division; merger
Sec. 4. The northern Indiana commuter transportation district established under IC 8-5-15 is the commuter rail service division of the district to carry out the purposes of the northern Indiana commuter transportation district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-2-5
Bus service division established
Sec. 5. A bus service division of the district is established to provide a public transportation system in Lake and Porter counties (if the county is a member county) with the primary objective of transporting passengers over public highways, streets, and roads. Except to the extent they are inconsistent with this article, IC 36-9-3 (including IC 36-9-3-22, IC 36-9-3-23, IC 36-9-3-24, IC 36-9-3-25, IC 36-9-3-26, and IC 36-9-3-27) applies to the bus service board, the bus service division, and employees of the bus service division.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-2-6
Bus service division; consolidation of existing entity powers
Sec. 6. On January 1, 2010, subject to this article, the rights, powers, duties, personnel, liabilities, and obligations of the following entities operating in the incorporated or unincorporated areas of Lake County or Porter County (if the county is a member county) are transferred to the bus service division:
(1) An automated transit district established under IC 8-9.5-7.
(2) A regional transportation authority established under IC 36-9-3-2.
(3) A regional bus authority under IC 36-9-3-2(c).
(4) A public transportation corporation established under IC 36-9-4.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-2-7
Bus service division; consolidation of municipal public transportation agency powers
Sec. 7. On January 1, 2010, subject to this article, the rights, powers, duties, personnel, liabilities, and obligations of a municipality in Lake County or Porter County (if the county is a member county) to:
(1) provide a public transportation system in or outside the municipality to transport passengers or property over a public highway, street, or road; and
(2) establish and fund a public transportation agency (as defined in IC 36-9-1-5.5);
are transferred to the bus service division.
As added by P.L.182-2009(ss), SEC.282.
IC 8-24-2-8
Bus service division; authority to impose a property tax
Sec. 8. A transfer of powers under section 6 or 7 of this chapter to the bus service division authorizes the bus service division to impose a property tax, including a property tax pledged before January 1, 2010, to pay for bonds, loans, other obligations, or lease rentals related to a public transportation system in Lake County or Porter County (if the county is a member county). The property tax may be imposed only in the area in which the property tax could have been imposed for property taxes first due and payable in 2010.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-2-9
Bus service division; right to receive certain delinquent property taxes
Sec. 9. Any delinquent property taxes imposed by the entity before January 1, 2010, and collected after December 31, 2009, from levies attributable to an appropriation for a public transportation system transferred to the bus service division or for a public transportation agency (as defined in IC 36-9-1-5.5) shall be distributed to the bus service division.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 3. STATUS

IC 8-24-3-2
Nature of a service division
Sec. 2. A service division is a body corporate and politic. A service division is separate from the state and any other political subdivision, but the exercise by the service division of its powers is an essential governmental function.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-3-3
Pledge or mortgage of a service division
Sec. 3. A pledge or mortgage of a service division does not create an obligation of the state or a political subdivision within the meaning of the Constitution of the State of Indiana or any statute.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-3-4
Exemption from taxation
Sec. 4. All:
(1) property owned by the district or a service division;
(2) revenue of the district or service division; and
(3) bonds issued by the commuter rail division service board established under IC 8-24-5 or the bus service board established under IC 8-24-6, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-3-5
Securities exempt from registration requirements
Sec. 5. All securities issued under this article are exempt from the registration requirements of IC 23-19 and other securities registration statutes.
As added by P.L.182-2009(ss), SEC.282.
IC 8-24-3-6
Regulation of the district; judicial review of district decisions
Sec. 6. (a) This section does not apply to commuter rail or interstate public transportation service.
(b) Service provided by the district or a service division within the territory of the district is exempt from regulation by the department of state revenue under IC 8-2.1. This exemption applies to transportation services provided by the district or a service division directly or by grants or purchase of service agreements.
(c) Service provided by the district or a service division by contract or service agreements outside the territory of the district is subject to regulation by the department of state revenue under IC 8-2.1.
(d) Judicial review of a decision by the district may be obtained in the manner prescribed by IC 4-21.5-5.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 4. DISTRICT BOARD AND ADVISORY BOARD

IC 8-24-4-2
Board membership
Sec. 2. The board has the following members:
(1) Four (4) members selected by majority vote of the rail service board from the members of the rail service board. Each of these members must be from a different county.
(2) Three (3) members selected by majority vote of the bus service board from the members of the bus service board. Two (2) of these members must be mayors, and one (1) of these members must be a member of a county fiscal body.
(3) Three (3) nonvoting members as follows:
(A) The president of the Gary airport authority board.
(B) The president of the South Bend airport authority board.
(C) A member appointed by the governor.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-4-3
The gubernatorial appointment
Sec. 3. (a) The board member appointed by the governor shall serve:
(1) at the pleasure of the governor; and
(2) for a term of two (2) years from the beginning of the term for which the member was appointed and until a successor has qualified for the office.
(b) The board member appointed by the governor is eligible for reappointment for successive terms.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-4-4
Quorum; chairperson; action by the district
Sec. 4. (a) A majority of the board members constitutes a quorum for a meeting.
(b) The board member appointed by the governor shall serve as board chairperson. The members of the board shall elect from its members the following officers for a one (1) year term:
(1) A vice chairperson.
(2) A secretary.
(3) A treasurer.
(c) The affirmative votes of at least a majority of the board members are necessary to authorize any action of the district.
As added by P.L.182-2009(ss), SEC.282.
IC 8-24-4-5
Meeting frequency
Sec. 5. The board shall meet at least quarterly.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-4-6
Power to call a meeting
Sec. 6. The board chairperson or any two (2) members may call a meeting of the board. The chairperson shall call the initial meeting of the board for a date that is not more than thirty (30) days after the board is initially established.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-4-7
Adoption of bylaws and rules
Sec. 7. The board may adopt the bylaws and rules that the board considers necessary for the proper conduct of the board's duties and the safeguarding of the district's funds and property.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-4-8
Compensation of board members prohibited
Sec. 8. A board member is not entitled to receive compensation for performance of the member's duties. A board member is not entitled to a per diem from the district for the member's participation in board meetings.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-4-9
Advisory board established; membership; meetings; purpose
Sec. 9. (a) The regional transportation district advisory board is established. The district advisory board has the following members:
(1) One (1) member of the commuter rail service advisory board who is a commuter rail passenger appointed by the commuter rail service advisory board.
(2) One (1) member of the bus service advisory board who is a bus passenger appointed by the bus service advisory board.
(3) One (1) member of the commuter rail service advisory board who is a commuter rail division employee appointed by the commuter rail service advisory board.
(4) One (1) member of the bus service advisory board who is a bus division employee appointed by the bus service advisory board.
(b) A member of the district advisory board shall serve for a term of two (2) years from the beginning of the term for which the member was appointed and until a successor has qualified for the office. Each member shall serve at the pleasure of the appointing authority but is eligible for reappointment for successive terms.
(c) The members of the district advisory board shall elect for a one (1) year term: (1) one (1) member as chairperson;
(2) one (1) member to serve as vice chairperson; and
(3) one (1) member to serve as secretary.
(d) The district advisory board shall meet:
(1) at least quarterly at the call of the chairperson of the district advisory board; or
(2) as requested by the board of the district.
(e) The district advisory board shall, as considered necessary by the district advisory board or as requested by the board of the district, study issues and make recommendations concerning matters affecting the district.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 5. COMMUTER RAIL SERVICE BOARD; COMMUTER RAIL SERVICE ADVISORY BOARD; COMMUTER RAIL SERVICE DIVISION

IC 8-24-5-2
Membership; powers; operation
Sec. 2. IC 8-5-15 applies to the membership, powers, and operation of the commuter rail service board.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-5-3
Powers
Sec. 3. Subject to this article, the board of trustees of the northern Indiana commuter transportation district has the following powers:
(1) The powers granted by IC 8-5-15 or any other law to the board of trustees of a commuter transportation district established under IC 8-5-15.
(2) The powers granted to a commuter rail service board under this article.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-5-4
Commuter rail division; powers
Sec. 4. The commuter rail division shall operate under the name northern Indiana commuter rail district and has the following powers:
(1) The powers granted by IC 8-5-15 or any other law to a commuter transportation district established under IC 8-5-15.
(2) The powers granted to a commuter rail service division under this article.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-5-5
Commuter rail service advisory board established; membership; meetings; purpose
Sec. 5. (a) The commuter rail service advisory board is established. The commuter rail service advisory board has the following members:
(1) Two (2) members, each of whom must be a commuter rail passenger appointed by the commuter rail service board.
(2) Two (2) members, each of whom must be a commuter rail division employee appointed by the commuter rail service board.
(b) The members appointed under subsection (a)(1) must be

selected from passengers who have submitted a letter of interest to the commuter rail service board. To be considered for this position, a passenger must submit a letter of interest to the commuter rail service board during a two (2) week period that begins sixty (60) days before the expiration of the term of the member to be appointed. A passenger member of the board is not required to submit a letter of interest to be eligible for appointment to a successive term.
(c) The members appointed under subsection (a)(2) must be selected from a list of names submitted by the labor union representing the employees of the commuter rail service division.
(d) A member of the commuter rail service advisory board shall serve for a term of two (2) years from the beginning of the term for which the member was appointed and until a successor has qualified for the office. Each member shall serve at the pleasure of the appointing authority but is eligible for reappointment for successive terms.
(e) The members of the commuter rail service advisory board shall elect for a one (1) year term:
(1) one (1) member as chairperson;
(2) one (1) member to serve as vice chairperson; and
(3) one (1) member to serve as secretary.
(f) Ninety (90) days before the expiration of the term of the commuter rail service advisory board member appointed under subsection (a)(1), the rail service division shall post in each commuter station in the district a notice of the opening on the commuter rail service advisory board. The notice must announce the opening for two (2) passenger members on the commuter rail service advisory board and provide information on submitting a letter of interest. The notice must state the period in which the passenger must submit a letter of interest. The notice must remain posted until the expiration of the two (2) week period described in subsection (b).
(g) The commuter rail service advisory board shall meet:
(1) at least quarterly at the call of the chairperson of the commuter rail service advisory board; or
(2) as requested by the commuter rail service board.
(h) The commuter rail service advisory board shall, as considered necessary by the commuter rail service advisory board or as requested by the commuter rail service board, study issues and make recommendations concerning matters affecting the rail service division.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 6. BUS DIVISION SERVICE BOARD; BUS SERVICE ADVISORY BOARD; BUS SERVICE DIVISION

IC 8-24-6-2
Bus service board membership
Sec. 2. (a) The bus service board is composed of the following members:
(1) One (1) member of the Lake County fiscal body, appointed by the Lake County fiscal body (if the county is a member county).
(2) One (1) member of the Porter County fiscal body, appointed by the Porter County fiscal body (if the county is a member county).
(3) The mayor of each city that meets both of the following conditions:
(A) The city has a population of at least twenty-five thousand (25,000).
(B) The city is located in Lake County or Porter County and that county is a member county.
(b) A member described in subsection (a)(1) or (a)(2) serves at the pleasure of the appointing authority.
(c) If an appointing authority fails to make the required appointment to the board within sixty (60) days after a vacancy exists on the board, the appointment shall be made by the governor from the individuals eligible to fill the position.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-3
Bus service board member compensation
Sec. 3. A member of a bus service board is not entitled to receive compensation for performance of the member's duties. However, a member of the bus service board who is not an elected official is entitled to a per diem from the district for the member's participation in bus service board meetings. The amount of the per diem is equal to the amount of the per diem provided under IC 4-10-11-2.1(b).
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-4
Bus service board meeting quorum requirement
Sec. 4. A majority of the members appointed to the bus service board constitutes a quorum for a meeting.
As added by P.L.182-2009(ss), SEC.282.
IC 8-24-6-5
Affirmative vote of a majority of the bus service board members required to take official action
Sec. 5. The affirmative votes of at least a majority of the appointed members of the bus service board are necessary to authorize any action of the district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-6
Bus service board chairperson and other officers
Sec. 6. The bus service board shall elect a chairperson of the bus service board and any other officers that the bus service board determines appropriate.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-7
Bus service board meeting schedule
Sec. 7. A bus service board shall meet at least quarterly.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-8
Bus service board meetings at the call of the chairperson or two members
Sec. 8. The chairperson of a bus service board or any two (2) members of the bus service board may call a meeting of the bus service board. The chairperson of the bus service board shall call the initial meeting of the bus service board for a date that is not more than thirty (30) days after the bus service board is initially established.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-9
Bus service board bylaws
Sec. 9. The bus service board may adopt those bylaws and rules that the bus service board considers necessary for the proper conduct of the bus service board's duties and the safeguarding of the district's funds and property.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-10
Powers of bus service board
Sec. 10. Subject to this article, the bus service board has the following powers in Lake County and Porter County (if the county is a member county):
(1) The powers granted by IC 36-9-3 or any other law to the board of a regional transportation authority.
(2) The powers granted to the bus service board under this article.
As added by P.L.182-2009(ss), SEC.282.
IC 8-24-6-11
Powers of bus service division
Sec. 11. The bus service division has the following powers in Lake County and Porter County (if the county is a member county):
(1) The powers granted by IC 36-9-3 or any other law to a regional transportation authority to operate a bus public transportation system.
(2) The powers granted to the bus service division under this article.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-12
Jurisdiction of bus service board and bus service division
Sec. 12. The powers of the bus service board and division may be exercised only in Lake County and Porter County (if the county is a member county).
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-13
Bus service division operations
Sec. 13. The bus service division shall operate in the manner provided for a regional transportation authority under IC 36-9-3, except that:
(1) this article applies if there is a conflict between this article and IC 36-9-3; and
(2) an action authorized or permitted under IC 36-9-3 (other than the appointment or removal of members of the bus service board) by the executive, fiscal body, or legislative body of a municipality or county shall be taken by the board.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-14
Executive director of bus service division
Sec. 14. The bus service board shall appoint an executive director of the bus service division to manage the division. To be employed as executive director, the individual must have at least five (5) years experience in public transportation at a senior executive level.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-6-15
Bus service advisory board established; membership; meetings; duties
Sec. 15. (a) The bus service advisory board is established. The bus service advisory board has the following members:
(1) Two (2) members, each of whom must be a bus passenger appointed by the bus service board.
(2) Two (2) members, each of whom must be a bus division employee appointed by the bus service board.
(b) The members appointed under subsection (a)(1) must be selected from passengers who have submitted a letter of interest to

the bus service board. To be considered for this position, a passenger must submit a letter of interest to the bus service board during a two (2) week period that begins sixty (60) days before the expiration of the term of the member to be appointed. A passenger member of the bus service board is not required to submit a letter of interest to be eligible for appointment to a successive term.
(c) The members appointed under subsection (a)(2) must be selected from a list of names submitted by the labor union representing the employees of the bus service division.
(d) A member of the bus service advisory board shall serve for a term of two (2) years from the beginning of the term for which the member was appointed and until a successor has qualified for the office. Each member shall serve at the pleasure of the appointing authority but is eligible for reappointment for successive terms.
(e) The members of the bus service advisory board shall elect for a one (1) year term:
(1) one (1) member as chairperson;
(2) one (1) member to serve as vice chairperson; and
(3) one (1) member to serve as secretary.
(f) Ninety (90) days before the expiration of the term of the bus service advisory board member appointed under subsection (a)(1), the bus service division shall post in each bus a notice of the opening on the bus service advisory board. The notice must announce the opening for two (2) passenger members on the bus service advisory board and provide information on submitting a letter of interest. The notice must state the period in which the passenger must submit a letter of interest. The notice must remain posted until the expiration of the two (2) week period described in subsection (b).
(g) The bus service advisory board shall meet:
(1) at least quarterly at the call of the chairperson of the bus service advisory board; or
(2) as requested by the bus service board.
(h) The bus service advisory board shall, as considered necessary by the bus service advisory board or as requested by the bus service board, study issues and make recommendations concerning matters affecting the bus service division.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 7. GENERAL POWERS OF THE DISTRICT

IC 8-24-7-2
Power to sue and be sued
Sec. 2. The district may sue and be sued in the name of the district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-3
Power to determine internal organization and operating procedures not specified by law
Sec. 3. The district may determine matters of policy regarding internal organization and operating procedures not specifically provided for by law.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-4
Power to employ personnel
Sec. 4. The district may employ the personnel necessary to carry out the duties, functions, and powers of the district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-5
Power to fix compensation of officers and employees
Sec. 5. The district may fix the compensation of the various officers and employees of the district, within the limitations of the total personal services budget.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-6
Power to adopt personnel rules
Sec. 6. The district may adopt rules governing the duties of its officers, employees, and personnel, and the internal management of the affairs of the district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-7
Power to protect property and obtain insurance
Sec. 7. The district may protect all property owned or managed by the district and procure insurance against any losses in connection with its property, operations, or assets in amounts and from insurers as it considers desirable. As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-8
Power to receive gifts
Sec. 8. The district may receive gifts, donations, bequests, and public trusts, agree to conditions and terms accompanying them, and bind the district to carry them out.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-9
Power to receive and administer federal or state aid
Sec. 9. (a) The district may receive federal or state aid and administer that aid.
(b) The district may comply with federal statutes and rules concerning the expenditure of federal money for public transportation systems. The board may apply to state and federal agencies for grants for public transportation development, make or execute representations, assurances, and contracts, enter into covenants and agreements with any state or federal agency relative to public transportation systems, and comply with federal and state statutes and rules concerning the acquisition, development, operation, and administration of public transportation systems.
(c) The district may use money received by the district that is not pledged or restricted for another purpose to provide a local match required for the receipt of any federal funds.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-10
Powers concerning advertising
Sec. 10. At the request of a service board, the district may sell, lease, or otherwise contract for advertising in or on the facilities of the district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-11
Power to determine public transportation services provided by the district
Sec. 11. The district may determine the level and kind of public transportation services to be provided by the district.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-7-12
Other powers
Sec. 12. The district may do all other acts necessary or reasonably incident to carrying out the purposes of this article.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 8. ADMINISTRATION

IC 8-24-8-2
Funds and accounts
Sec. 2. The district may establish the funds and accounts that the district determines necessary. The district shall account for revenues as required to comply with the requirements specified in any agreement.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-8-3
Audits
Sec. 3. The district is subject to audit under IC 5-11-1.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-8-4
Annual reports
Sec. 4. A district shall, before April 1 of each year, issue a report to the legislative council, the budget committee, and the governor concerning the operations and activities of the district during the preceding calendar year. The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-8-5
Executive director
Sec. 5. The board shall appoint an executive director to manage the district. To be employed as executive director, the individual must have at least five (5) years experience in public transportation at a senior executive level.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-8-6
Advisory committees
Sec. 6. The board may establish the advisory committees that the board determines to be advisable.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-8-7
Employment
Sec. 7. All employees of the district:
(1) shall be employed solely on the basis of ability, taking into account their qualifications to perform the duties of their

positions;
(2) shall be employed regardless of political affiliation;
(3) may not be appointed, promoted, reduced, removed, or in any way favored or discriminated against because of their political affiliation, race, religion, color, sex, national origin, or ancestry;
(4) are ineligible to hold, or be a candidate for, elected office (as defined in IC 3-5-2-17) while employed by the district;
(5) may not solicit or receive political contributions;
(6) may not be required to make contributions for or participate in political activities;
(7) shall be employed on a six (6) month probationary period, with a written evaluation prepared after five (5) months of service by their immediate supervisor for the executive director to determine if employment should continue beyond the probationary period; and
(8) shall be evaluated annually in writing by their immediate supervisor to advise the executive director as to whether the employees should remain in their positions.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 9. PROCUREMENT

IC 8-24-9-2
Leases between political subdivisions and the district
Sec. 2. An entity that receives a loan, a grant, or other financial assistance from a district or enters into a lease with a district must comply with applicable federal, state, and local public purchasing and bidding laws and regulations. However, a purchasing agency (as defined in IC 5-22-2-25) of a political subdivision may:
(1) assign or sell a lease for property to a district; or
(2) enter into a lease for property with a district;
at any price and under any other terms and conditions as may be determined by the entity and the district. However, before making an assignment or a sale of a lease or entering into a lease under this section that would otherwise be subject to IC 5-22, the political subdivision or its purchasing agent must obtain or cause to be obtained a purchase price for the property to be subject to the lease from the lowest responsible and responsive bidder in accordance with the requirements for the purchase of supplies under IC 5-22.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-9-3
Minority and women's business enterprise participation goals
Sec. 3. Except where 49 CFR Part 26 applies, the district shall set a goal for participation by minority business enterprises and women's business enterprises. The goals must be consistent with:
(1) the participation goals established by the counties and municipalities that are members of the district; and
(2) the goals of delivering the project on time and within the budgeted amount and, insofar as possible, using Indiana businesses for employees, goods, and services.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-9-4
Eminent domain
Sec. 4. If the district is unable to agree with the owners, lessees, or occupants of any real property selected for the purposes of this article, the district may proceed under IC 32-24-1 to procure the condemnation of the property. The district may not institute a proceeding until it has adopted a resolution that:
(1) describes the real property sought to be acquired and the

public purposes for which the real property is to be used;
(2) declares that the public interest and necessity require the acquisition by the district of the property involved; and
(3) sets out any other facts that the district considers necessary or pertinent.
The resolution is conclusive evidence of the public necessity of the proposed acquisition.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 10. PLANNING

IC 8-24-10-2
Plan requirements
Sec. 2. The plan must identify goals and objectives with respect to the following:
(1) Increasing ridership and passenger miles on public transportation funded by the district.
(2) Coordination of public transportation services and the investment in public transportation facilities to enhance the integration of public transportation throughout the district territory.
(3) Coordination of fare and transfer policies to promote transfers by riders among service boards, public transportation agencies, and public transportation modes, which may include goals and objectives for development of a universal fare instrument that riders may use interchangeably on all public transportation funded by the district, and methods to be used to allocate revenues from transfers.
(4) Improvements in public transportation facilities to bring those facilities into a state of good repair, enhancements that attract ridership and improve customer service, and expansions needed to serve areas with sufficient demand for public transportation.
(5) Access for transit dependent populations, including access by low income communities to places of employment, using analyses provided by the department of workforce development and other planning agencies regarding employment and transportation availability, and giving consideration to the location of employment centers in each county and the availability of public transportation at off peak hours and on weekends.
(6) The financial viability of the public transportation system, including both operating and capital programs.
(7) Limiting road congestion within the district territory and enhancing transit options to improve mobility.
(8) Other goals and objectives that advance adequate, efficient,

and coordinated public transportation in the district territory.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-10-3
Evaluation of proposed capital improvements
Sec. 3. The plan must establish the process and criteria by which proposals for capital improvements by a service board will be evaluated by the district for inclusion in the five (5) year capital program. The plan may include criteria for the following:
(1) Allocating funds among maintenance, enhancement, and expansion improvements.
(2) Projects to be funded.
(3) Projects intended to improve or enhance ridership or customer service.
(4) Design and location of station or transit improvements intended to promote transfers, increase ridership, and support transit oriented land development.
(5) Assessing the impact of projects on the ability to operate and maintain the existing transit system.
(6) Other criteria that advance the goals and objectives of the plan.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-10-4
Performance standards for public transportation services
Sec. 4. The plan must establish performance standards and measurements regarding the adequacy, efficiency, and coordination of public transportation services in the region and the implementation of the goals and objectives in the plan. At a minimum, the standards and measures must include customer related performance data measured by line, route, or subregion, as determined by the district, on the following:
(1) Travel times and on time performance.
(2) Ridership data.
(3) Equipment failure rates.
(4) Employee and customer safety.
(5) Customer satisfaction.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-10-5
Public transportation finances
Sec. 5. The plan must describe the expected financial condition of public transportation in the district territory prospectively over a ten (10) year period, which may include information about the cash position and all known obligations of the district and the service boards, including operating expenditures, debt service, contributions for payment of pension and other post-employment benefits, the expected revenues from fares, tax receipts, grants from the federal, state, and local governments for operating and capital purposes and issuance of debt, the availability of working capital, and the

resources needed to achieve the goals and objectives described in the plan.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-10-6
Subregional or corridor plans
Sec. 6. The district may adopt subregional or corridor plans for specific geographic areas of the district territory to improve the adequacy, efficiency, and coordination of existing, or the delivery of new, public transportation. The plans may also address areas outside the district territory that may affect public transportation use in the district territory. In preparing a subregional or corridor plan, the district may identify changes in operating practices or capital investment in the subregion or corridor that could increase ridership, reduce costs, improve coordination, or enhance transit oriented development. The district shall consult with any affected service boards in the preparation of any subregional or corridor plans.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-10-7
Annual capital improvement plans
Sec. 7. The district shall annually establish a capital improvement plan to govern the distribution of grants to each service division. The capital improvement plan shall cover at least a five (5) year period and incorporate information concerning the capital improvement plans of the service divisions.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-10-8
Service division information
Sec. 8. Each service division shall provide the district with the information that the district determines necessary to prepare the plans required by this chapter.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-10-9
Interagency cooperation
Sec. 9. The district and the service boards shall cooperate with the various public agencies charged with responsibility for long range or comprehensive planning for the district territory. The district shall, before the adoption of any plan under this chapter, submit its proposals to these agencies for review and comment. The district and the service boards may make use of existing studies, surveys, plans, data, and other materials in the possession of any state agency or department, any planning agency, or any unit of local government.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-10-10
Plans submitted to budget committee
Sec. 10. The district shall, not later than January 1 of the second

year following the year in which the district is established, submit the plans for review by the budget committee.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 11. ACQUISITION AND CONSTRUCTION OF PUBLIC TRANSPORTATION FACILITIES

IC 8-24-11-2
Service division power to construct public transportation facilities; funding
Sec. 2. A service division may:
(1) construct or acquire any public transportation facility for use by the district or a service division; and
(2) acquire funds and interests in and materials for transportation facilities from any transportation agency, including:
(A) reserve funds;
(B) employees' pension or retirement funds;
(C) special funds;
(D) franchises;
(E) licenses;
(F) patents;
(G) permits; and
(H) papers and records of the agency.
In making acquisitions from a transportation agency, the district may assume the obligations of the agency regarding its property or public transportation operations.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-11-3
Service division power to acquire, improve, maintain, lease, and rent facilities within 100 yards of a terminal, station, or other facility of the district
Sec. 3. A service division may acquire, improve, maintain, lease, and rent facilities, including air rights, that are within one hundred (100) yards of a terminal, station, or other facility of the district. If these facilities generate revenues that exceed their cost to the district, the division must use the excess revenues to improve transportation services or reduce fares for the public.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-11-4
Service division power to lease property of the district to others
Sec. 4. A service may lease to others for development or operation all or any part of the property of the district on the terms and conditions as the service board considers advisable.
As added by P.L.182-2009(ss), SEC.282.
IC 8-24-11-5
Service division power to enter agreements with others
Sec. 5. A service division may enter into an agreement with any other entity to:
(1) jointly equip, own, lease, and finance projects and facilities; or
(2) otherwise carry out the purposes of the service division;
in any location.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 12. OPERATION OF PUBLIC TRANSPORTATION FACILITIES

IC 8-24-12-2
Service division power to provide public transportation services
Sec. 2. A service division may provide public transportation service by operating public transportation facilities.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-12-3
Operating agreements
Sec. 3. A service division may enter into operating agreements with any private or public person to operate transportation facilities on behalf of a service division.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-12-4
Fares and charges for public transportation services
Sec. 4. Whenever a service division provides any public transportation service by operating public transportation facilities, the service division shall establish the level and nature of fares or charges to be made for public transportation services, and the nature and standards of public transportation service to be provided within the jurisdiction of the service division.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-12-5
Standards for operating expense grants and purchase of service agreements
Sec. 5. A service board shall, to the extent it considers feasible, adopt uniform standards for the making of grants and purchase of service agreements. These grant contracts or purchase of service agreements may be for the number of years or duration agreed to by the service division and the transportation agency.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-12-6
Terms of operating expense grant contracts or purchase of service agreements
Sec. 6. If the district provides grants for operating expenses or participates in any purchase of service agreement, the purchase of service agreement or grant contract must state the level and nature of fares or charges to be made for public transportation services, and the nature and standards of public transportation to be so provided. In

addition, any purchase of service agreements or grant contracts must provide, among other matters, for:
(1) the terms or cost of transfers or interconnections between different public transportation agencies;
(2) schedules or routes of transportation service;
(3) changes that may be made in transportation service;
(4) the nature and condition of the facilities used in providing service;
(5) the manner of collection and disposition of fares or charges;
(6) the records and reports to be kept and made concerning transportation service; and
(7) interchangeable tickets or other coordinated or uniform methods of collection of charges.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 13. CENTRALIZED SERVICES AND COORDINATION OF PROGRAMS

IC 8-24-13-2
Construction and acquisition of service division facilities
Sec. 2. A service division may construct or acquire any public transportation facility for use by the service division or for use by any transportation agency and may acquire any facilities from any transportation agency, including also without limitation any reserve funds, employees' pension or retirement funds, special funds, franchises, licenses, patents, permits, papers, documents, and records of the agency. In connection with any acquisition from a transportation agency, the service division may assume obligations of the transportation agency with regard to the facilities or property or public transportation operations of the agency.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-13-3
Relocation payments
Sec. 3. In connection with any construction or acquisition, a service division shall make relocation payments as may be required by federal law or by the requirements of any federal agency authorized to administer any federal program of aid.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-13-4
Coordinated sales, marketing, advertising, and public information programs
Sec. 4. The district shall, after consulting with the service boards, develop regionally coordinated and consolidated sales, marketing, advertising, and public information programs that promote the use and coordination of, and transfers among, public transportation services in the district territory. The district shall develop and adopt rules and guidelines for the district and the service boards regarding the programs to ensure that each service board's independent programs conform with the district's regional programs.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-13-5
Interlocal agreements
Sec. 5. To provide or assist any transportation of members of the

general public between points in the district territory and points outside the district territory, whether in Indiana, Michigan, or Illinois, a service division, by resolution, may enter into agreements with any unit of local government, individual, corporation, or other person or public agency in or of any state or with any private entity for service. The agreements may provide for participation by the service board in providing the service and for grants by the service board in connection with the service, and may, subject to federal and state law, set forth any terms relating to the service, including coordinating the service with public transportation in the district territory. The agreement may be for the number of years or duration as the parties may agree. In regard to the agreements or grants, a service board shall consider the benefit to the district territory and the financial contribution with regard to the service made or to be made from public funds in the areas served outside the district territory.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-13-6
Dispute resolution
Sec. 6. Upon the request of a service board, the district may intervene in any matter involving:
(1) a dispute between the two (2) service boards or a service board and any transportation agency providing service on behalf of a service board with respect to the terms of transfer between, and the allocation of revenues from fares and charges for, or transportation services provided by the parties; or
(2) a dispute between the two (2) service boards with respect to coordination of service, route duplication, or a change in service.
Any service board or transportation agency involved in the dispute shall meet with the executive director, cooperate in good faith to attempt to resolve the dispute, and provide any books, records, and other information requested by the executive director. If the executive director is unable to mediate a resolution of any dispute, the executive director may provide a written determination recommending a change in the fares or charges or the allocation of revenues for the service or directing a change in the nature or provider of service that is the subject of the dispute. The executive director shall base the determination upon the goals and objectives of the district's plan. The determination shall be presented to the district board for a final determination. The final determination shall be implemented by any affected service board within the time frame required by the determination.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 14. BONDS

payment of the principal of, redemption premiums (if any) for, and interest on the bonds being refunded or refinanced.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-14-2
Applicable bonding authority
Sec. 2. This article contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by a service division board or any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed in this article.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-14-3
Trust indenture between Indiana finance authority and service division; terms
Sec. 3. (a) The Indiana finance authority may secure bonds issued under this article by a trust indenture between the service division and a corporate trustee, which may be any trust company or national or state bank in Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign revenue received by the service division, amounts deposited in a service division fund, and lease rentals, receipts, and income from leased projects, but may not mortgage land or projects;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the service division and the service board;
(3) set forth the rights and remedies of bondholders and trustees; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the service division under this section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons whether they have notice of the lien. Any trust indenture by which a pledge is created or an assignment made need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-14-4
Investment in bonds
Sec. 4. Bonds issued under this article are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, savings banks, private banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies,

industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-14-5
Actions to contest validity of bonds
Sec. 5. An action to contest the validity of bonds to be issued under this article may not be brought after the time limitations set forth in IC 5-1-14-13.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-14-6
Covenants
Sec. 6. The general assembly covenants that it will not:
(1) repeal or amend this article in a manner that would adversely affect owners of outstanding bonds, or the payment of lease rentals, secured by the amounts pledged under this article; or
(2) in any way impair the rights of owners of bonds of a district, or the owners of bonds secured by lease rentals or by a pledge of revenues under this article.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 15. LEASES AND AGREEMENTS WITH PUBLIC TRANSPORTATION AGENCIES

IC 8-24-15-2 Applicable authority to enter leases
Sec. 2. This article contains full and complete authority for leases by a service division. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the service division or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this article.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-15-3
Approval of plans and specifications
Sec. 3. If a lease provides for a project or improvements to a project to be constructed by a service division, the plans and specifications shall be submitted to and approved by all state agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-15-4
Common wall agreements; other agreements
Sec. 4. The service divisions may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county in which the project is located.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-15-5
Transactions between service divisions
Sec. 5. A service division may lease for a nominal lease rental, or sell to the other service division, one (1) or more projects or parts of a project or land on which a project is located or is to be constructed.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 16. DISTRIBUTIONS; GRANTS

IC 8-24-16-2
Allocation between commuter service division and bus service division
Sec. 2. Excluding any amount restricted to a particular use by law or the grantor, the district shall allocate the amounts received by the district between:
(1) the capital expenses and operation cost of the district's commuter service division; and
(2) the capital expenses and operation cost of the district's bus service division.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-16-3
Service division use of money must comply with district transportation plan
Sec. 3. A distribution received by a service division from the district must be used in accordance with the district's transportation plan.
As added by P.L.182-2009(ss), SEC.282.



CHAPTER 17. REGIONAL TRANSPORTATION IMPROVEMENT INCOME TAX

IC 8-24-17-2
Maximum member county tax rate
Sec. 2. A county's improvement tax rate in a member county may not exceed the lesser of twenty-five hundredths percent (0.25%) or the rate for that member county as determined under section 3 of this chapter.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-3
Required findings to impose tax; certifications; adjustments
Sec. 3. (a) If the board desires to impose the improvement tax, the board must first make written findings concerning the following:
(1) The value of the public transportation facilities of the district and the service divisions that the board proposes to put in service after December 31, 2009, and to be allocated to each member county.
(2) The total amount of the capital needs of the district and the service divisions for the five (5) year period beginning in the year of the request, reduced by the amount of capital costs that will be paid from sources other than the improvement tax.
(3) The annual amount of capital costs that the board proposes to be allocated to each member county for the five (5) year period beginning in the year of the request, reduced by the amount of capital costs that will be paid from sources other than the improvement tax. In determining the amount to propose for capital costs to be allocated to each member county, the board shall allocate the capital costs according to a formula established by the board that reflects the benefit received by the county from the capital costs in facilitating public transportation in the county and to and from the county.
(4) The total amount of the operating needs of the district and service districts for the five (5) year period beginning in the year of the request, reduced by the amount of operating

expenses that will be paid from sources other than the improvement tax.
(5) The annual amount of operating expenses that the board proposes to be allocated to each member county for the five (5) year period beginning in the year of the request, using the total number of passengers and total miles traveled by individuals using public transportation within each member county that is provided by the district, reduced by the amount of operating expenses that will be paid from sources other than the improvement tax.
(b) In determining capital and operating costs under subsection (a), the costs shall be allocated, as determined by the board, to the capital expenses and operation costs of the district's commuter rail service division and the district's bus service division.
(c) Based on the findings under subsection (a) and the required allocation under subsection (b), the board shall make a determination and certify to the department the improvement tax rate that will be necessary for each year of the five (5) year period in each member county to pay for both the annual capital costs and annual operating expenses that are allocated to that member county. The rate imposed in a member county must be sufficient to raise the annual capital costs and annual operating expenses allocated to the county.
(d) A determination under this section shall be made using the best information available. The budget agency shall assist the board in computing the appropriate tax rates for each member county.
(e) The board may adopt a resolution adjusting the tax rate in a member county if the rates are too low to pay for both the annual capital costs and annual operating expenses that are allocated to each member county.
(f) The budget agency may cause a new determination to be made if:
(1) the budget director finds that the actual annual capital costs and annual operating expenses are less than the improvement tax revenue for two (2) consecutive years such that the improvement tax rate could be reduced by at least five-hundredths percent (0.05%) for a member county; or
(2) it has been more than three (3) years since the previous determination was made.
If a new determination under this subsection results in the improvement tax rate for each member county being at least five-hundredths percent (0.05%) less than the rate in effect in the year the new determination is made, the rate for each member county is reduced to the new rate without any action by the board. The new rate takes effect October 1 of the year of the new determination. The budget agency shall certify the new improvement tax rate to the board and the department.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-4
Required notice and resolution to impose tax Sec. 4. (a) To impose the improvement tax, the board must first publish a notice in each member county in accordance with IC 5-3-1. In addition to the requirements of IC 5-3-1, the notice must include:
(1) a clear and concise statement that the board will be considering the imposition of the regional transportation improvement tax at the meeting; and
(2) the content of the proposed resolution to impose the improvement tax.
(b) To impose the improvement tax, the board must, after March 31 but before August 1 of a year, adopt a resolution. The resolution to impose the tax must include the rate for each member county and substantially state the following for each member county:
"The Northern Indiana Regional Transportation District imposes the regional transportation improvement tax on the county taxpayers of _________ County. The improvement tax is imposed at a rate of _________ percent (____%) of taxable income. This tax takes effect October 1 of this year.".
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-5
Power to increase or decrease tax rate; required notice and resolution
Sec. 5. (a) The board may increase or decrease the improvement tax rate imposed upon the county taxpayers in each member county as long as the resulting rate does not exceed the rate certified under section 3 of this chapter.
(b) To increase the improvement tax rate, the board must first publish a notice in each member county in accordance with IC 5-3-1. In addition to the requirements of IC 5-3-1, the notice must include the content of the proposed resolution to increase the improvement tax rate.
(c) To decrease or increase the rate, the board must, after March 31 but before August 1 of a year, adopt a resolution. The resolution to increase or decrease the tax must include the rate for each member county and substantially state the following for each member county:
"The Northern Indiana Regional Transportation District increases (decreases) the regional transportation improvement tax rate imposed upon the county taxpayers of ______________________ County from _____ percent (___%) to _____ percent (___%) of taxable income. This tax rate increase (decrease) takes effect October 1 of this year.".
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-6
Tax effective until rescinded; required resolution to rescind
Sec. 6. (a) The improvement tax imposed under this chapter remains in effect until rescinded.
(b) The board may rescind the tax by adopting a resolution to rescind the tax after March 31 but before August 1 of a year.
As added by P.L.182-2009(ss), SEC.282.
IC 8-24-17-7
Effective date of resolutions
Sec. 7. (a) Any resolution adopted under this chapter takes effect October 1 of the year the resolution is adopted.
(b) The secretary of the board shall record all votes taken on resolutions presented for a vote under the authority of this chapter and shall, not more than ten (10) days after the vote, send a certified copy of the results to the department and the budget director by certified mail.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-8
Special account for tax revenue
Sec. 8. (a) A special account within the state general fund shall be established for the district. Any revenue derived from the imposition of the improvement tax shall be credited to the district's account in the state general fund.
(b) Any income earned on money credited to an account under subsection (a) becomes a part of that account.
(c) Any revenue credited to an account established under subsection (a) at the end of a fiscal year may not be credited to any other account in the state general fund. Money in the district's account is appropriated to make distributions required by this chapter.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-9
Revenue distribution
Sec. 9. (a) Revenue derived from the imposition of the improvement tax shall be distributed to the treasurer of the board.
(b) Before August 2 of each calendar year, the budget agency shall certify to the treasurer of the board the amount of improvement tax revenue that the department determines has been:
(1) received for the district for the taxable year ending before the calendar year in which the determination is made; and
(2) reported on an annual return or amended return processed by the department in the state fiscal year ending before July 1 of the calendar year in which the determination is made.
The amount shall be adjusted as provided in this section. The amount certified is the district's certified distribution for the following calendar year.
(c) The budget agency shall adjust the amount determined under subsection (b) for:
(1) refunds of improvement tax made in the state fiscal year; and
(2) the amount of interest in the district's special account that has been accrued but has not been included in a certification made in a preceding year.
(d) The budget agency shall certify an amount that is less than the amount determined under subsection (c) if the budget agency

determines that the reduced distribution is necessary to offset overpayments made in a calendar year before the calendar year of the distribution. The budget agency may reduce the amount of the certified distribution over several calendar years so that any overpayments are offset over several years rather than in one (1) lump sum.
(e) The budget agency shall certify an amount that is more than the amount determined under subsection (c) if the budget agency determines that the increased distribution is necessary to offset underpayments made in a calendar year before the calendar year of the distribution.
(f) The budget agency shall adjust the certified distribution of the district to correct for any clerical or mathematical errors made in any previous certification under this section. The budget agency may reduce the amount of the certified distribution over several calendar years so that any reduction under this subsection is offset over several years rather than in one (1) lump sum.
(g) This subsection applies if the district:
(1) initially imposed the improvement tax; or
(2) increases the improvement tax rate;
under this chapter and the tax or increased rate takes effect in the same calendar year in which the budget agency makes a certification under this section. The budget agency shall adjust the certified distribution of a county to provide for a distribution in the immediately following calendar year.
(h) The budget agency shall provide to the treasurer of the board an informative summary of the calculations used to determine the certified distribution. The summary of calculations must include the following:
(1) The amount reported on individual income tax returns processed by the department during the previous state fiscal year.
(2) Adjustments for:
(A) refunds;
(B) special account interest;
(C) over or under distributions in prior years;
(D) clerical or mathematical errors in prior years; and
(E) tax rate changes.
(3) The balance in the district's special account as of the cutoff date set by the budget agency.
(i) One-twelfth (1/12) of a district's certified distribution for a calendar year shall be distributed from the district's account to the treasurer of the board each month.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-10
Revenue deposited in capital, operating, and reserve accounts
Sec. 10. The district shall deposit the amount received under this chapter as follows:
(1) An amount equal to the budgeted annual capital costs as

certified by the budget agency in a separate capital account.
(2) An amount equal to the budgeted operating expenses as certified by the budget agency in a separate operating account.
(3) Any part of a distribution remaining after making the deposits required under subdivisions (1) and (2) shall be deposited in a separate reserve account.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-11
Determination of taxpayer residency and principal place of business
Sec. 11. (a) For purposes of this chapter, an individual shall be treated as a resident of the county in which the individual:
(1) maintains a home if the individual maintains only one (1) home in Indiana;
(2) if subdivision (1) does not apply, is registered to vote;
(3) if subdivisions (1) and (2) do not apply, registers the individual's personal automobile; or
(4) if subdivisions (1), (2), and (3) do not apply, spends the majority of the individual's time in Indiana during the taxable year in question.
(b) The residence or principal place of business or employment of an individual is to be determined on January 1 of the calendar year in which the individual's taxable year commences. If an individual changes the location of the individual's residence or principal place of employment or business to another county in Indiana during a calendar year, the individual's liability for improvement tax is not affected.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-12
Computation of tax in effect for a partial year
Sec. 12. If the improvement tax is not in effect during a county taxpayer's entire taxable year, the amount of improvement tax that the county taxpayer owes for that taxable year equals the product of:
(1) the amount of improvement tax the county taxpayer would owe if the tax had been imposed during the county taxpayer's entire taxable year; multiplied by
(2) a fraction, the:
(A) numerator of which equals the number of days during the county taxpayer's taxable year during which the improvement tax was in effect; and
(B) denominator of which equals three hundred sixty-five (365).
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-13
Credit for the elderly; computation
Sec. 13. (a) If for the taxable year a county taxpayer is (or a county taxpayer and the county taxpayer's spouse who file a joint

return are) allowed a credit for the elderly or individuals with a total disability under Section 22 of the Internal Revenue Code, the county taxpayer is (or the county taxpayer and the county taxpayer's spouse are) entitled to a credit against the county taxpayer's (or the county taxpayer's and the county taxpayer's spouse's) improvement tax liability for that same taxable year. The amount of the credit equals the lesser of:
(1) the product of:
(A) the county taxpayer's (or the county taxpayer's and the county taxpayer's spouse's) credit for the elderly or individuals with a total disability for that same taxable year; multiplied by
(B) a fraction, the:
(i) numerator of which is the improvement tax rate imposed against the county taxpayer (or against the county taxpayer and the county taxpayer's spouse); and
(ii) denominator of which is fifteen-hundredths (0.15); or
(2) the amount of improvement tax imposed on the county taxpayer (or the county taxpayer and the county taxpayer's spouse).
(b) If a county taxpayer and the county taxpayer's spouse file a joint return and are subject to different improvement tax rates for the same taxable year, they shall compute the credit under this section by using the formula provided by subsection (a), except that they shall use the average of the two (2) improvement tax rates imposed against them as the numerator referred to in subsection (a)(1)(B)(i).
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-14
Adjusted gross income tax provisions; applicability; employer's annual withholding report
Sec. 14. (a) Except as otherwise provided in this chapter, all provisions of the adjusted gross income tax law (IC 6-3) concerning:
(1) definitions;
(2) declarations of estimated tax;
(3) filing of returns;
(4) remittances;
(5) incorporation of the provisions of the Internal Revenue Code;
(6) penalties and interest;
(7) exclusion of military pay credits for withholding; and
(8) exemptions and deductions;
apply to the imposition, collection, and administration of the improvement tax.
(b) IC 6-3-1-3.5(a)(6), IC 6-3-3-3, IC 6-3-3-5, and IC 6-3-5-1 do not apply to the improvement tax.
(c) Notwithstanding subsections (a) and (b), each employer shall report to the department the amount of withholdings of the improvement tax attributable to each county. This report shall be submitted to the department: (1) each time the employer remits to the department the tax that is withheld; and
(2) annually along with the employer's annual withholding report.
As added by P.L.182-2009(ss), SEC.282.

IC 8-24-17-15
Improvement tax considered a listed tax and an income tax
Sec. 15. The improvement tax is a listed tax and an income tax for the purposes of IC 6-8.1.
As added by P.L.182-2009(ss), SEC.282.









TITLE 9. MOTOR VEHICLES

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 1.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 0.1. EFFECT OF 1991 RECODIFICATION

IC 9-13-0.1-2
Preservation of materials relating to codification
Sec. 2. The general assembly may, by concurrent resolution, preserve any of the background materials related to P.L.2-1991.
As added by P.L.220-2011, SEC.208.



CHAPTER 1. APPLICATION

IC 9-13-1-2
Inapplication of article to IC 9-28
Sec. 2. The definitions in this article do not apply to IC 9-28.
As added by P.L.2-1991, SEC.1.

IC 9-13-1-3
Repealed
(Repealed by P.L.4-1996, SEC.105.)

IC 9-13-1-4
References to federal statutes or regulations relating to the National Voter Registration Act
Sec. 4. Except as otherwise provided in this title, a reference in this title to a federal statute or regulation relating to the National Voter Registration Act of 1993 (42 U.S.C. 1973gg) is a reference to the statute or regulation as in effect January 1, 2005.
As added by P.L.4-1996, SEC.96. Amended by P.L.122-2000, SEC.14; P.L.230-2005, SEC.68.



CHAPTER 2. DEFINITIONS

IC 9-13-2-1
Abandoned vehicle
Sec. 1. "Abandoned vehicle" means the following:
(1) A vehicle located on public property illegally.
(2) A vehicle left on public property without being moved for twenty-four (24) hours.
(3) A vehicle located on public property in such a manner as to constitute a hazard or obstruction to the movement of pedestrian or vehicular traffic on a public right-of-way.
(4) A vehicle that has remained on private property without the consent of the owner or person in control of that property for more than forty-eight (48) hours.
(5) A vehicle from which the engine, transmission, or differential has been removed or that is otherwise partially dismantled or inoperable and left on public property.
(6) A vehicle that has been removed by a towing service or public agency upon request of an officer enforcing a statute or an ordinance other than this chapter if the impounded vehicle is not claimed or redeemed by the owner or the owner's agent within twenty (20) days after the vehicle's removal.
(7) A vehicle that is at least three (3) model years old, is mechanically inoperable, and is left on private property continuously in a location visible from public property for more than twenty (20) days. For purposes of this subdivision, a vehicle covered by a tarpaulin or other plastic, vinyl, rubber, cloth, or textile covering is considered to be visible.
As added by P.L.2-1991, SEC.1. Amended by P.L.92-1997, SEC.1; P.L.54-2009, SEC.2.

IC 9-13-2-1.1
Act
Sec. 1.1. "Act", for purposes of IC 9-24-6.5, has the meaning set forth in IC 9-24-6.5-1.
As added by P.L.48-2004, SEC.1.
IC 9-13-2-1.2
Accident response service fee
Sec. 1.2. "Accident response service fee", for purposes of IC 9-29-11.5, has the meaning set forth in IC 9-29-11.5-1.
As added by P.L.83-2008, SEC.1.

IC 9-13-2-1.3
Adjusted or net capitalized cost
Sec. 1.3. "Adjusted or net capitalized cost", for purposes of IC 9-23-2.5, has the meaning set forth in IC 9-23-2.5-1.
As added by P.L.86-1996, SEC.1.

IC 9-13-2-1.4
Adapted vehicle
Sec. 1.4. "Adapted vehicle" means a new or used vehicle especially designed or modified for use by an individual who is disabled or aged.
As added by P.L.147-2009, SEC.1.

IC 9-13-2-1.5
Administration
Sec. 1.5. "Administration", for purposes of IC 9-24-6.5, has the meaning set forth in IC 9-24-6.5-2.
As added by P.L.48-2004, SEC.2.

IC 9-13-2-1.7
Aggressive driving
Sec. 1.7. "Aggressive driving", for purposes of IC 9-21-8-55, has the meaning set forth in IC 9-21-8-55(b).
As added by P.L.75-2006, SEC.1.

IC 9-13-2-2
Air conditioning equipment
Sec. 2. "Air conditioning equipment" means mechanical vapor compression refrigeration equipment that is used to cool the driver's or passenger's compartment of a motor vehicle.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-2.2
Alcohol
Sec. 2.2. "Alcohol", for purposes of IC 9-24-6, has the meaning set forth in IC 9-24-6-0.3.
As added by P.L.9-2010, SEC.4.

IC 9-13-2-2.3
Alcoholic beverage
Sec. 2.3. "Alcoholic beverage", for purposes of IC 9-30-15, has the meaning set forth in IC 7.1-1-3-5.
As added by P.L.53-1994, SEC.3.
IC 9-13-2-2.4
Alcohol concentration equivalent
Sec. 2.4. "Alcohol concentration equivalent" means the alcohol concentration in a person's blood or breath determined from a test of a sample of the person's blood or breath.
As added by P.L.1-2000, SEC.2.

IC 9-13-2-2.5
Alley
Sec. 2.5. "Alley" means a public way in an urban district that meets the following qualifications:
(1) Is open to the public for vehicular traffic.
(2) Is publicly maintained.
(3) Is one (1) lane wide.
(4) Is designated as an alley by the local authorities on an official map of the urban district.
As added by P.L.92-1991, SEC.1.

IC 9-13-2-3
Antique motor vehicle
Sec. 3. (a) Except as provided in subsection (b), "antique motor vehicle" means a motor vehicle that is at least twenty-five (25) years old.
(b) "Antique motor vehicle", for purposes of IC 9-19-11-1(6), means a passenger motor vehicle or truck that was manufactured without a safety belt as a part of the standard equipment installed by the manufacturer at each designated seating position, before the requirement of the installation of safety belts in the motor vehicle according to the standards stated in the Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208).
As added by P.L.2-1991, SEC.1. Amended by P.L.146-2009, SEC.1; P.L.125-2012, SEC.4.

IC 9-13-2-4
Approved driver education course
Sec. 4. "Approved driver education course" means a course offered by a high school or driver education school that the superintendent of public instruction periodically designates as approved, after taking into consideration the standards and methods of instruction necessary to ensure adequate training for the operation of a motor vehicle.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-5
Approved motorcycle driver education and training course
Sec. 5. (a) This subsection expires December 31, 2011. "Approved motorcycle driver education and training course" means:
(1) a course offered by a public or private secondary school, a new motorcycle dealer, or other driver education school offering motorcycle driver training as developed and approved

by the state superintendent of public instruction and the bureau; or
(2) a course that is offered by a commercial driving school or new motorcycle dealer and that is approved by the bureau.
(b) This subsection applies after December 31, 2011. "Approved motorcycle driver education and training course" means:
(1) a course offered by a public or private secondary school, a new motorcycle dealer, or another driver education school offering motorcycle driver training as developed and approved by the bureau; or
(2) a course that is:
(A) offered by a commercial driving school or new motorcycle dealer; and
(B) approved by the bureau.
As added by P.L.2-1991, SEC.1. Amended by P.L.48-2004, SEC.3; P.L.145-2011, SEC.3.

IC 9-13-2-5.5
Assembled vehicle
Sec. 5.5. "Assembled vehicle", for purposes of IC 9-17-4, has the meaning set forth in IC 9-17-4-0.3.
As added by P.L.268-2003, SEC.1.

IC 9-13-2-6
Authorized emergency vehicle
Sec. 6. "Authorized emergency vehicle" means the following:
(1) The following vehicles:
(A) Fire department vehicles.
(B) Police department vehicles.
(C) Ambulances.
(D) Emergency vehicles operated by or for hospitals or health and hospital corporations under IC 16-22-8.
(2) Vehicles designated as emergency vehicles by the Indiana department of transportation under IC 9-21-20-1.
(3) Motor vehicles that, subject to IC 9-21-20-2, are approved by the Indiana emergency medical services commission that are:
(A) ambulances that are owned by persons, firms, limited liability companies, or corporations other than hospitals; or
(B) not ambulances and that provide emergency medical services, including extrication and rescue services (as defined in IC 16-18-2-110).
(4) Vehicles of the department of correction that, subject to IC 9-21-20-3, are:
(A) designated by the department of correction as emergency vehicles; and
(B) responding to an emergency.
As added by P.L.2-1991, SEC.1. Amended by P.L.1-1992, SEC.35; P.L.2-1993, SEC.64; P.L.8-1993, SEC.165.

IC 9-13-2-6.3 Automated traffic law enforcement system
Sec. 6.3. "Automated traffic law enforcement system", for purposes of IC 9-21, has the meaning set forth in IC 9-21-3.5-2.
As added by P.L.47-2006, SEC.44.

IC 9-13-2-6.5
Automated vehicle identifier
Sec. 6.5. "Automated vehicle identifier" means an electronic tracking device approved by the commissioner of the department of state revenue for use in connection with special weight permits for extra heavy duty highways under IC 9-20-5.
As added by P.L.129-2001, SEC.29.

IC 9-13-2-7
Automobile auctioneer
Sec. 7. "Automobile auctioneer" means a person who is engaged in the business of, or as a part of the auctioneer's business participates in, providing a place of business or facilities for the purchase and sale of motor vehicles on the basis of bids by persons acting for themselves or others. The term does not include a person acting only as an auctioneer under IC 25-6.1-1.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-8
Automobile scrapyard
Sec. 8. "Automobile scrapyard" means a business organized for the purpose of scrap metal processing, automobile wrecking, or operating a junkyard.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-8.5
Automotive mobility dealer
Sec. 8.5. "Automotive mobility dealer" means a person that:
(1) engages exclusively in the business of selling, offering to sell, or soliciting or advertising the sale of adapted vehicles;
(2) possesses adapted vehicles exclusively for the purpose of resale, either on the automotive mobility dealer's own account or on behalf of another as the primary or incidental business of the automotive mobility dealer; or
(3) engages in the business of:
(A) selling, installing, or servicing;
(B) offering to sell, install, or service; or
(C) soliciting or advertising the sale, installation, or servicing of;
equipment or modifications specifically designed to facilitate use or operation of a vehicle by an individual who is disabled or aged.
As added by P.L.147-2009, SEC.2.

IC 9-13-2-9 Automotive salvage rebuilder
Sec. 9. "Automotive salvage rebuilder" means a person, firm, limited liability company, corporation, or other legal entity engaged in the business:
(1) of acquiring salvage motor vehicles for the purpose of restoring, reconstructing, or rebuilding the vehicles; and
(2) in the resale of these vehicles for use on the highway.
As added by P.L.2-1991, SEC.1. Amended by P.L.8-1993, SEC.166.

IC 9-13-2-10
Automotive salvage recycler
Sec. 10. "Automotive salvage recycler" means a business that:
(1) acquires damaged, inoperative, discarded, abandoned, or salvage motor vehicles, or their remains, as stock-in-trade;
(2) dismantles and processes such vehicles or remains for the reclamation and sale of reusable components and parts; and
(3) disposes of recyclable materials to a scrap metal processor or other appropriate facility.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-10.2
Auxiliary power unit
Sec. 10.2. "Auxiliary power unit", for purposes of IC 9-20-4-1(b), means an integrated system that:
(1) provides heat, air conditioning, engine warming, or electricity to components on a heavy duty vehicle; and
(2) is certified by the administrator of the United States Environmental Protection Agency under 40 CFR 89 as meeting applicable emission standards.
As added by P.L.65-2010, SEC.1.

IC 9-13-2-11
Axle
Sec. 11. "Axle" means the common axis of rotation of at least one (1) wheel or roller that is:
(1) power driven or freely rotating; and
(2) in at least one (1) segment.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-12
Axle weight
Sec. 12. "Axle weight" means the total weight concentrated on one (1) or more axles spaced less than forty (40) inches from center to center.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-13
B-train assembly
Sec. 13. "B-train assembly" means a rigid frame extension attached to the rear frame of a first semitrailer that allows for a fifth

wheel connection point for a second semitrailer.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-14
Bicycle
Sec. 14. "Bicycle" means any foot-propelled vehicle, irrespective of the number of wheels in contact with the ground.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-15
Broker
Sec. 15. "Broker", for purposes of IC 9-23-3, has the meaning set forth in IC 9-23-3-0.3.
As added by P.L.2-1991, SEC.1. Amended by P.L.268-2003, SEC.2.

IC 9-13-2-16
Bureau
Sec. 16. "Bureau" refers to the bureau of motor vehicles.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-17
Bus
Sec. 17. (a) "Bus" means, except as provided in subsection (b), the following:
(1) A motor vehicle or a passenger carrying semitrailer used for the purpose of carrying passengers on a regular schedule of time and rates between fixed termini.
(2) A motor vehicle or a passenger carrying semitrailer designed for carrying more than ten (10) passengers exclusive of the driver.
The term does not include school buses, or motor vehicles that are funeral equipment and that are used in the operation of funeral services (as defined in IC 25-15-2-17).
(b) "Bus", for purposes of IC 9-21, means the following:
(1) A motor vehicle designed for carrying passengers for hire and used for the transportation of persons.
(2) A motor vehicle other than a taxicab designed or used for the transportation of persons for compensation.
As added by P.L.2-1991, SEC.1. Amended by P.L.24-2006, SEC.1.

IC 9-13-2-18
Business district
Sec. 18. "Business district" means the territory contiguous to and including a highway when at least fifty percent (50%) of the frontage of the territory for a distance of at least five hundred (500) feet is occupied by buildings in use for business.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-18.5
Repealed (Repealed by P.L.118-1993, SEC.8.)

IC 9-13-2-18.6
Capitalized cost
Sec. 18.6. "Capitalized cost", for purposes of IC 9-23-2.5, has the meaning set forth in IC 9-23-2.5-2.
As added by P.L.86-1996, SEC.2.

IC 9-13-2-18.7
Capitalized cost reduction
Sec. 18.7. "Capitalized cost reduction", for purposes of IC 9-23-2.5, has the meaning set forth in IC 9-23-2.5-3.
As added by P.L.86-1996, SEC.3.

IC 9-13-2-19
Certificate of compliance
Sec. 19. "Certificate of compliance" means proof of financial responsibility presented to the bureau, in a manner prescribed by the bureau, in compliance with IC 9-25 or IC 9-26.
As added by P.L.2-1991, SEC.1. Amended by P.L.125-2012, SEC.5.

IC 9-13-2-19.2
Certified chief instructor
Sec. 19.2. "Certified chief instructor", for purposes of IC 9-27-7, has the meaning set forth in IC 9-27-7-2.
As added by P.L.145-2011, SEC.4.

IC 9-13-2-19.5
Charge back
Sec. 19.5. "Charge back", for purposes of IC 9-23-3, has the meaning set forth in IC 9-23-3-0.2.
As added by P.L.68-2011, SEC.1; P.L.226-2011, SEC.2.

IC 9-13-2-20
Repealed
(Repealed by P.L.45-2006, SEC.4.)

IC 9-13-2-21
Chauffeur
Sec. 21. (a) "Chauffeur", except as provided in subsection (b), means a person:
(1) operating a motor vehicle registered as having a gross weight of sixteen thousand (16,000) pounds or more for the purpose of transporting property for hire; or
(2) operating a private bus.
(b) "Chauffeur", for purposes of IC 9-25, means a person:
(1) who is employed for hire for the principal purpose of operating a motor vehicle upon the highways;
(2) who operates a motor vehicle while in use as a carrier of passengers or property for hire; or (3) who drives or operates a motor vehicle while in use as a school bus for the transportation of pupils to or from school.
As added by P.L.2-1991, SEC.1. Amended by P.L.125-2012, SEC.6.

IC 9-13-2-22
Chemical test
Sec. 22. "Chemical test" means an analysis of a person's blood, breath, urine, or other bodily substance for the determination of the presence of alcohol, a controlled substance or its metabolite, or a drug or its metabolite.
As added by P.L.2-1991, SEC.1. Amended by P.L.94-2006, SEC.1.

IC 9-13-2-23
Child restraint system
Sec. 23. "Child restraint system" means a device that:
(1) is manufactured for the purpose of protecting children from injury during a motor vehicle accident; and
(2) meets the standards prescribed and definition contained in 49 CFR 571.213.
As added by P.L.2-1991, SEC.1. Amended by P.L.67-2004, SEC.1.

IC 9-13-2-24
Church bus
Sec. 24. "Church bus" has the meaning set forth in IC 9-29-5-9(a).
As added by P.L.2-1991, SEC.1. Amended by P.L.70-2009, SEC.1.

IC 9-13-2-25
Civic event
Sec. 25. "Civic event" means an event that is staged by a private organization for the purpose of creating a tourist attraction in an Indiana community.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-26
Class A recovery vehicle
Sec. 26. "Class A recovery vehicle" means a truck that:
(1) is specifically designed for towing a disabled vehicle or a combination of vehicles; and
(2) has a gross vehicle weight rating that is greater than sixteen thousand (16,000) pounds.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-27
Class B recovery vehicle
Sec. 27. "Class B recovery vehicle" means a truck that:
(1) is specifically designed for towing a disabled vehicle or a combination of vehicles; and
(2) has a gross vehicle weight rating equal to or less than sixteen thousand (16,000) pounds.
As added by P.L.2-1991, SEC.1.
IC 9-13-2-27.5
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 9-13-2-28
Expired
(Expired 12-31-2011 by P.L.145-2011, SEC.5.)

IC 9-13-2-28.5
Commercial driver training school
Sec. 28.5. "Commercial driver training school", for purposes of IC 9-27-6, has the meaning set forth in IC 9-27-6-3.
As added by P.L.145-2011, SEC.6.

IC 9-13-2-29
Commercial driver's license
Sec. 29. "Commercial driver's license" has the meaning set forth in 49 CFR 383.5 as in effect July 1, 2010.
As added by P.L.2-1991, SEC.1. Amended by P.L.9-2010, SEC.5.

IC 9-13-2-29.5
Commercial driver's license learner's permit
Sec. 29.5. "Commercial driver's license learner's permit", for purposes of IC 9-24-6, has the meaning set forth in IC 9-24-6-0.5.
As added by P.L.188-2006, SEC.1.

IC 9-13-2-30
Commercial enterprise
Sec. 30. "Commercial enterprise" does not include the transportation of a farm commodity from the place of production to the first point of delivery where the commodity is weighed and title to the commodity is transferred.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-31
Commercial motor vehicle
Sec. 31. (a) "Commercial motor vehicle" means, except as provided in subsection (b), a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle:
(1) has a gross combination weight rating of at least twenty-six thousand one (26,001) pounds, including a towed unit with a gross vehicle weight rating of more than ten thousand (10,000) pounds;
(2) has a gross vehicle weight rating of at least twenty-six thousand one (26,001) pounds;
(3) is designed to transport sixteen (16) or more passengers, including the driver; or
(4) is:
(A) of any size; (B) used in the transportation of materials found to be hazardous for the purposes of the Hazardous Materials Transportation Act; and
(C) required to be placarded under the Hazardous Materials Regulations (49 CFR Part 172, Subpart F).
(b) The bureau of motor vehicles may, by rule, broaden the definition of "commercial motor vehicle" under subsection (a) to include vehicles with a gross declared weight greater than eleven thousand (11,000) pounds but less than twenty-six thousand one (26,001) pounds.
As added by P.L.2-1991, SEC.1. Amended by P.L.66-1992, SEC.1; P.L.125-2012, SEC.8.

IC 9-13-2-31.5
Commercial vehicle
Sec. 31.5. "Commercial vehicle", for purposes of IC 9-18-2-4.5, means a motor vehicle or combination of motor vehicles used in commerce to transport property if the motor vehicle:
(1) has a gross combination weight rating of at least twenty-six thousand one (26,001) pounds, including a towed unit with a gross vehicle weight rating of more than ten thousand (10,000) pounds;
(2) has a gross vehicle weight rating of at least twenty-six thousand one (26,001) pounds; or
(3) meets both of the following requirements:
(A) The motor vehicle has a gross vehicle weight rating of at least seven thousand (7,000) pounds, but less than twenty-six thousand one (26,001) pounds.
(B) The motor vehicle is owned by a registered carrier holding a valid Indiana fuel tax permit under IC 6-6-4.1.
As added by P.L.150-2001, SEC.2.

IC 9-13-2-32
Commission
Sec. 32. "Commission" refers to the bureau of motor vehicles commission.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-32.5
Commission board
Sec. 32.5. "Commission board" refers to the commission board of the bureau of motor vehicles.
As added by P.L.125-2012, SEC.9.

IC 9-13-2-33
Commissioner
Sec. 33. "Commissioner" refers to the commissioner of the bureau of motor vehicles.
As added by P.L.2-1991, SEC.1.
IC 9-13-2-34
Component part
Sec. 34. "Component part" means an engine, a transmission, a body-chassis, a doghouse (front assembly), a rear-end, or a frame.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-34.3
Compression release engine brake
Sec. 34.3. "Compression release engine brake", for purposes of IC 9-21-8-44.5, has the meaning set forth in IC 9-21-8-44.5(a).
As added by P.L.1-2002, SEC.38.

IC 9-13-2-34.5
Container
Sec. 34.5. "Container", for purposes of IC 9-30-15, has the meaning set forth in IC 7.1-1-3-13.
As added by P.L.53-1994, SEC.4.

IC 9-13-2-35
Controlled substance
Sec. 35. (a) Except as provided in subsection (b), "controlled substance" has the meaning set forth in IC 35-48-1.
(b) For purposes of IC 9-24-6, "controlled substance" has the meaning set forth in 49 CFR 383.5 as in effect July 1, 2010.
As added by P.L.2-1991, SEC.1. Amended by P.L.9-2010, SEC.6.

IC 9-13-2-36
Conventional school bus
Sec. 36. "Conventional school bus" means a motor vehicle designed with the engine compartment projecting forward from the passenger compartment.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-37
Converter manufacturer
Sec. 37. "Converter manufacturer" means a person who adds to, subtracts from, or modifies a previously assembled or manufactured van motor vehicle. The term does not include a person who manufactures recreational vehicles.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-38
Conviction
Sec. 38. (a) Except as provided in subsection (b), "conviction" includes the following:
(1) A conviction or judgment upon a plea of guilty or nolo contendere.
(2) A determination of guilt by a jury or a court, even if:
(A) no sentence is imposed; or
(B) a sentence is suspended. (3) A forfeiture of bail, bond, or collateral deposited to secure the defendant's appearance for trial, unless the forfeiture is vacated.
(4) A payment of money as a penalty or as costs in accordance with an agreement between a moving traffic violator and a traffic violations bureau.
(b) "Conviction", for purposes of IC 9-24-6, has the meaning set forth in 49 CFR 383.5 as in effect July 1, 2010.
As added by P.L.2-1991, SEC.1. Amended by P.L.93-1991, SEC.1; P.L.9-2010, SEC.7.

IC 9-13-2-39
Court
Sec. 39. "Court", for purposes of IC 9-30-3, has the meaning set forth in IC 9-30-3-2.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-39.5
Covered offense
Sec. 39.5. "Covered offense", for purposes of IC 9-30-14, has the meaning set forth in IC 9-30-14-1.
As added by P.L.94-1991, SEC.1.

IC 9-13-2-40
Crosswalk
Sec. 40. "Crosswalk" means any of the following:
(1) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs, or in the absence of curbs, from the edges of the traversable roadway.
(2) A part of a roadway distinctly indicated for pedestrian crossing by lines or other markings on the surface.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-41
Current driving license
Sec. 41. "Current driving license" means every class and kind of license or permit that evidences the privilege to operate a motor vehicle upon the highways of Indiana. The term includes a privilege granted by the license.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-42
Dealer
Sec. 42. (a) "Dealer" means, except as otherwise provided in this section, a person who sells to the general public, including a person who sells directly by the Internet or other computer network, at least twelve (12) vehicles each year for delivery in Indiana. The term includes a person who sells off-road vehicles. A dealer must have an established place of business that meets the minimum standards

prescribed by the secretary of state under rules adopted under IC 4-22-2.
(b) The term does not include the following:
(1) A receiver, trustee, or other person appointed by or acting under the judgment or order of a court.
(2) A public officer while performing official duties.
(3) A person who is a dealer solely because of activities as a transfer dealer.
(4) An automotive mobility dealer.
(c) "Dealer", for purposes of IC 9-31, means a person that sells to the general public for delivery in Indiana at least six (6):
(1) boats; or
(2) trailers:
(A) designed and used exclusively for the transportation of watercraft; and
(B) sold in general association with the sale of watercraft;
per year.
As added by P.L.2-1991, SEC.1. Amended by P.L.71-1991, SEC.4; P.L.66-1992, SEC.2; P.L.74-2001, SEC.1; P.L.219-2005, SEC.1; P.L.41-2006, SEC.1; P.L.107-2008, SEC.6; P.L.131-2008, SEC.34; P.L.147-2009, SEC.3; P.L.93-2010, SEC.1.

IC 9-13-2-43
Designated family member
Sec. 43. (a) "Designated family member" means a franchisee's spouse, child, grandchild, parent, or sibling who has been nominated as the franchisee's successor under a written document filed by the franchisee with the franchisor.
(b) If no such document has been filed, the term means a franchisee's spouse, child, grandchild, parent, or sibling who:
(1) if the franchisee is deceased, is entitled to inherit the franchisee's ownership interest in the franchisee's business under the franchisee's will or under the laws of intestate succession; or
(2) if the franchisee is incapacitated, is appointed by the court as the legal representative of the franchisee's property.
(c) If a franchisee is deceased, the term includes the appointed and qualified personal representative and testamentary trustee of the deceased franchisee.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-43.5
Disclose
Sec. 43.5. "Disclose", for purposes of IC 9-14-3.5, has the meaning set forth in IC 9-14-3.5-2.
As added by P.L.2-1997, SEC.24.

IC 9-13-2-44
Disposal facility
Sec. 44. (a) "Disposal facility" means a person, firm, limited

liability company, corporation, or other legal entity that, in the course of business, engages in the acquisition and dismantling or demolition of vehicles, motorcycles, semitrailers, or recreational vehicles or their remains for the benefit of reusable components and parts or recyclable materials.
(b) The term includes the following enterprises:
(1) An automotive salvage recycler.
(2) A hulk crusher.
(c) The term does not include a scrap metal processor.
As added by P.L.2-1991, SEC.1. Amended by P.L.8-1993, SEC.167; P.L.125-2012, SEC.10.

IC 9-13-2-45
Distributor
Sec. 45. "Distributor" means a person, other than a manufacturer or wholesale dealer, who is engaged in the business of selling motor vehicles to dealers located in Indiana. The term includes a distributor's branch office or the distributor's representative. The term does not include a recreational vehicle manufacturer.
As added by P.L.2-1991, SEC.1. Amended by P.L.78-2002, SEC.1.

IC 9-13-2-46
Driveaway or towaway
Sec. 46. "Driveaway or towaway", for purposes of IC 9-20-9-1, has the meaning set forth in IC 9-20-9-1(a).
As added by P.L.2-1991, SEC.1.

IC 9-13-2-47
Driver
Sec. 47. "Driver" means a person who drives or is in actual physical control of a vehicle.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-48
Driver's license
Sec. 48. (a) Except as provided in subsection (b), "driver's license" means any type of license issued by the state authorizing an individual to operate a motor vehicle on public streets, roads, or highways.
(b) "Driver's license", for purposes of IC 9-28-2, has the meaning set forth in IC 9-28-2-4.
As added by P.L.2-1991, SEC.1. Amended by P.L.184-2007, SEC.6; P.L.125-2012, SEC.11.

IC 9-13-2-48.3
Driving privileges
Sec. 48.3. "Driving privileges" means the authority granted to an individual that allows the individual to operate a vehicle of the type and in the manner for which the authority was granted.
As added by P.L.125-2012, SEC.12.
IC 9-13-2-48.5
Driving record
Sec. 48.5. "Driving record" means a record:
(1) maintained by the bureau as required under IC 9-14-3-7; and
(2) established by the bureau under IC 9-24-18-9.
As added by P.L.125-2012, SEC.13.

IC 9-13-2-49
Driveway or private road
Sec. 49. "Driveway" or "private road" means a way or place in private ownership that is used for vehicular travel by the owner and those having express or implied permission from the owner but not by other persons.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-49.1
Drug
Sec. 49.1. The term "drug" includes legend drug (as defined in IC 16-18-2-199), nitrous oxide, "model glue" (as defined in IC 35-46-6-1), and any substance listed in IC 35-46-6-2(2).
As added by P.L.33-1997, SEC.2.

IC 9-13-2-49.3
Electric personal assistive mobility device
Sec. 49.3. "Electric personal assistive mobility device" means a self-balancing, two (2) nontandem wheeled device that is designed to transport only one (1) person and that has the following:
(1) An electric propulsion system with average power of seven hundred fifty (750) watts or one (1) horsepower.
(2) A maximum speed of less than twenty (20) miles per hour when operated on a paved level surface, when powered solely by the propulsion system referred to in subdivision (1), and when operated by an operator weighing one hundred seventy (170) pounds.
As added by P.L.143-2002, SEC.1.

IC 9-13-2-49.5
Electronic traffic ticket
Sec. 49.5. "Electronic traffic ticket", for purposes of IC 9-30-3, has the meaning set forth in IC 9-30-3-2.5.
As added by P.L.184-2007, SEC.7; P.L.206-2007, SEC.1.

IC 9-13-2-49.7
Entrapment
Sec. 49.7. "Entrapment" means a confining circumstance from which escape or relief is difficult or impossible.
As added by P.L.126-2008, SEC.1.

IC 9-13-2-50
Established place of business Sec. 50. "Established place of business" means a permanent enclosed building or structure owned or leased for the purpose of bartering, trading, and selling motor vehicles. The term does not include a residence, tent, temporary stand, or permanent quarters temporarily occupied.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-51
Existing franchise
Sec. 51. "Existing franchise" means the franchise in effect on the date of a franchisee's death or incapacity.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-52
Explosives
Sec. 52. "Explosives" means a chemical compound or mechanical mixture that:
(1) is commonly used or intended for the purpose of producing an explosion; or
(2) contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, friction, concussion, percussion, or detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructible effects on contiguous objects or of destroying life or limb.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-52.5
Extra wide manufactured home rig
Sec. 52.5. "Extra wide manufactured home rig", for purposes of IC 9-20-15-6, has the meaning set forth in IC 9-20-15-6(a).
As added by P.L.95-1991, SEC.1.

IC 9-13-2-53
Fair market value
Sec. 53. "Fair market value", for purposes of IC 9-22-3, has the meaning set forth in IC 9-22-3-2.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-54
Farm commodities
Sec. 54. "Farm commodities", for purposes of IC 9-20-4-2, has the meaning set forth in IC 9-20-4-2(c) and IC 9-20-4-2(d).
As added by P.L.2-1991, SEC.1.

IC 9-13-2-55
Repealed
(Repealed by P.L.210-2005, SEC.76.)
IC 9-13-2-56
Farm tractor
Sec. 56. "Farm tractor" means a motor vehicle designed and used primarily as a farm implement for drawing implements of agriculture used on a farm and, when using the highways, in traveling from one (1) field or farm to another or to or from places of repairs. The term includes a wagon, trailer, or other vehicle pulled by a farm tractor.
As added by P.L.2-1991, SEC.1. Amended by P.L.210-2005, SEC.5.

IC 9-13-2-57
Repealed
(Repealed by P.L.210-2005, SEC.76.)

IC 9-13-2-58
Farm truck, farm trailer, or farm semitrailer and tractor
Sec. 58. "Farm truck", "farm trailer", or "farm semitrailer and tractor" shall be identified in accordance with a rule adopted by the bureau.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-59
Farm vehicle loaded with a farm product
Sec. 59. "Farm vehicle loaded with a farm product" includes a truck hauling unprocessed leaf tobacco.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-60
Farm wagon
Sec. 60. (a) "Farm wagon" means any of the following:
(1) A wagon, other than an implement of agriculture, that is used primarily for transporting farm products and farm supplies in connection with a farming operation.
(2) A three (3), four (4), or six (6) wheeled motor vehicle with a folding hitch on the front of the motor vehicle, manufactured with seating for not more than four (4) individuals, that is used primarily:
(A) to transport an individual from one (1) farm field to another, whether or not the motor vehicle is operated on a highway in order to reach the other farm field;
(B) for the transportation of an individual upon farm premises; or
(C) for both purposes set forth in clauses (A) and (B).
(3) A three (3), four (4), or six (6) wheeled construction related motor vehicle, capable of cross-country travel:
(A) without the benefit of a road; and
(B) on or immediately over land, water, snow, ice, marsh, swampland, or other natural terrain;
that is used primarily for construction related purposes, including hauling building materials.
(b) The term includes a motor vehicle described in subsection

(a)(2) that is used for the incidental transportation of farm supplies or farm implements at the same time it is used for the transportation of an individual.
As added by P.L.2-1991, SEC.1. Amended by P.L.210-2005, SEC.6; P.L.150-2009, SEC.1; P.L.86-2010, SEC.1.

IC 9-13-2-61
Fatal accident
Sec. 61. "Fatal accident", for purposes of IC 9-30-7, has the meaning set forth in IC 9-30-7-1.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-62
Federal act
Sec. 62. "Federal act", for purposes of IC 9-27-1, has the meaning set forth in IC 9-27-1-1.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-62.5
Fire lane
Sec. 62.5. (a) "Fire lane", for purposes of IC 9-21-16-5.5, means an area that is:
(1) located within twelve (12) feet of:
(A) a building that:
(i) is occupied for commercial, professional, religious, or any other purpose; and
(ii) is not a building that is intended for use as a dwelling for one (1) or two (2) families; or
(B) a sidewalk immediately adjacent to or attached to a building; and
(2) designated as a fire lane under IC 9-21-16-5.5(c).
(b) The term includes an alley.
As added by P.L.8-2003, SEC.1.

IC 9-13-2-63
Fiscal body
Sec. 63. "Fiscal body" means the following:
(1) County council, for a county not having a consolidated city.
(2) City-county council, for a consolidated city or county having a consolidated city.
(3) Common council, for a city other than a consolidated city.
(4) Town council, for a town.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-64
Flagman
Sec. 64. "Flagman" means an authorized person directing traffic in accordance with the provisions of this title at a worksite.
As added by P.L.2-1991, SEC.1.
IC 9-13-2-65
Flammable liquid
Sec. 65. "Flammable liquid" means a liquid that has a flash point of seventy (70) degrees Fahrenheit, or less, as determined by a tabliabue or equivalent closed cup test device.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-66
Fleet
Sec. 66. "Fleet" means three (3) or more intercity buses.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-67
Franchise
Sec. 67. "Franchise" means an oral or a written agreement for a definite or an indefinite period in which a manufacturer or distributor grants to a dealer a right to use a trade name, trade or service mark, or related characteristic, and in which there is a community of interest in the marketing of motor vehicles or related services at retail or otherwise.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-68
Franchisee
Sec. 68. "Franchisee" means a dealer to whom a franchise is granted.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-69
Franchisor
Sec. 69. "Franchisor" means a manufacturer or distributor who grants a franchise to a dealer.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-69.3
Funeral escort vehicle
Sec. 69.3. "Funeral escort vehicle" means a vehicle driven by a person who provides escort services for funeral processions. The term does not include an authorized emergency vehicle or a vehicle owned and operated by a funeral home (as defined in IC 25-15-2-15).
As added by P.L.236-2003, SEC.1. Amended by P.L.80-2012, SEC.1.

IC 9-13-2-69.5
Funeral procession
Sec. 69.5. "Funeral procession" means two (2) or more vehicles, including a lead vehicle or a funeral escort vehicle, accompanying human remains.
As added by P.L.236-2003, SEC.2. Amended by P.L.24-2006, SEC.2.

IC 9-13-2-69.7 Golf cart
Sec. 69.7. "Golf cart" means a four (4) wheeled motor vehicle originally and specifically designed and intended to transport one (1) or more individuals and golf clubs for the purpose of playing the game of golf on a golf course.
As added by P.L.150-2009, SEC.2.

IC 9-13-2-69.8
Gold Star family member
Sec. 69.8. "Gold Star family member" for purposes of IC 9-18-54, has the meaning set forth in IC 9-18-54-1.
As added by P.L.87-2010, SEC.5.

IC 9-13-2-70
Good cause
Sec. 70. "Good cause", for purposes of IC 9-24-12-6, has the meaning set forth in that section.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-71
Gross weight
Sec. 71. "Gross weight" means the weight of a vehicle without load, plus the weight of any load on the vehicle.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-72
Habitual violator
Sec. 72. "Habitual violator", for purposes of IC 9-30-10, has the meaning set forth in IC 9-30-10-4.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-72.5
Heavy duty vehicle
Sec. 72.5. "Heavy duty vehicle", for purposes of IC 9-20-4-1(b), means a vehicle that:
(1) has a gross vehicle weight rating greater than eight thousand five hundred (8,500) pounds; and
(2) is powered by a diesel engine.
As added by P.L.65-2010, SEC.2.

IC 9-13-2-72.7
Highly restricted personal information
Sec. 72.7. "Highly restricted personal information", for purposes of IC 9-14-3.5, has the meaning set forth in IC 9-14-3.5-2.5.
As added by P.L.125-2012, SEC.14.

IC 9-13-2-73
Highway or street
Sec. 73. "Highway" or "street" means the entire width between the boundary lines of every publicly maintained way when any part of

the way is open to the use of the public for purposes of vehicular travel. The term includes an alley in a city or town.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-74
Hulk crusher
Sec. 74. "Hulk crusher" means an enterprise that engages in the business of handling and flattening, compacting, or otherwise demolishing motor vehicles, motorcycles, semitrailers, or recreational vehicles, or their remains, for economical delivery to a scrap metal processor or other appropriate facility.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-74.5
Identification card
Sec. 74.5. "Identification card" means an identification document issued by a state government for purposes of identification.
As added by P.L.184-2007, SEC.8.

IC 9-13-2-75
Identification number
Sec. 75. "Identification number", for purposes of IC 9-18-8-15, has the meaning set forth in IC 9-18-8-15(b).
As added by P.L.2-1991, SEC.1. Amended by P.L.268-2003, SEC.3; P.L.125-2012, SEC.15.

IC 9-13-2-76
Ignition interlock device
Sec. 76. "Ignition interlock device" means a blood alcohol concentration equivalence measuring device that prevents a motor vehicle from being started without first determining the operator's equivalent breath alcohol concentration through the taking of a deep lung breath sample.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-77
Implement of agriculture
Sec. 77. (a) "Implement of agriculture" means agricultural implements, pull type and self-propelled, used for the:
(1) transport;
(2) delivery; or
(3) application;
of crop inputs, including seed, fertilizers, and crop protection products, and vehicles designed to transport these types of agricultural implements.
(b) The bureau shall determine by rule under IC 4-22-2 whether a category of implement of agriculture was designed to be operated primarily:
(1) in a farm field or on farm premises; or
(2) on a highway. As added by P.L.2-1991, SEC.1. Amended by P.L.81-1991, SEC.3; P.L.210-2005, SEC.7.

IC 9-13-2-77.5
Indiana firefighter
Sec. 77.5. "Indiana firefighter", for purposes of IC 9-18-34, has the meaning set forth in IC 9-18-34-1.
As added by P.L.118-1998, SEC.2.

IC 9-13-2-78
Indiana resident
Sec. 78. "Indiana resident" refers to a person who is one (1) of the following:
(1) A person who has been living in Indiana for at least one hundred eighty-three (183) days during a calendar year and who has a legal residence in another state. However, the term does not include a person who has been living in Indiana for any of the following purposes:
(A) Attending a postsecondary educational institution.
(B) Serving on active duty in the armed forces of the United States.
(2) A person who is living in Indiana if the person has no other legal residence.
(3) A person who is registered to vote in Indiana.
(4) A person who has a child enrolled in an elementary or a secondary school located in Indiana.
(5) A person who has more than one-half (1/2) of the person's gross income (as defined in Section 61 of the Internal Revenue Code) derived from sources in Indiana using the provisions applicable to determining the source of adjusted gross income that are set forth in IC 6-3-2-2. However, a person who is considered a resident under this subdivision is not a resident if the person proves by a preponderance of the evidence that the person is not a resident under subdivisions (1) through (4).
(6) A person who:
(A) is enrolled as a student of a truck driver training school;
(B) has legal residence in another state but is living in Indiana temporarily for the express purpose of taking a course of study from the truck driver training school; and
(C) intends to return to the person's state of residence upon completion of the course of study of the truck driver training school.
As added by P.L.2-1991, SEC.1. Amended by P.L.188-2006, SEC.2; P.L.2-2007, SEC.139.

IC 9-13-2-79
Individual owner
Sec. 79. "Individual owner", for purposes of IC 9-20-15-4 and IC 9-20-18-13(b), has the meaning set forth in IC 9-20-15-4(a).
As added by P.L.2-1991, SEC.1. Amended by P.L.95-1991, SEC.2.
IC 9-13-2-79.5
Individual record
Sec. 79.5. "Individual record", for purposes of IC 9-14-3.5, has the meaning set forth in IC 9-14-3.5-3.
As added by P.L.2-1997, SEC.25.

IC 9-13-2-79.7
Inflatable restraint system
Sec. 79.7. "Inflatable restraint system", for purposes of IC 9-19-10.5, has the meaning set forth in IC 9-19-10.5-1.
As added by P.L.248-2003, SEC.1 and P.L.265-2003, SEC.1.

IC 9-13-2-80
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 9-13-2-80.5
Instructor
Sec. 80.5. "Instructor", for purposes of IC 9-27-6, has the meaning set forth in IC 9-27-6-4.
As added by P.L.145-2011, SEC.7.

IC 9-13-2-81
Instructor of an approved driver education course
Sec. 81. "Instructor of an approved driver education course" includes the following:
(1) A high school teacher who conducts a driver education course.
(2) The principal of a high school offering a driver education course.
(3) The authorized agent of an approved driver education school.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-82
Insured
Sec. 82. "Insured", for purposes of IC 9-25, has the meaning set forth in IC 9-25-2-2.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-83
Intercity bus
Sec. 83. "Intercity bus" means a bus that is used in the transportation of passengers for hire over a fixed route under a certificate issued by the Interstate Commerce Commission in interstate or combined interstate-intrastate commerce or movements in Indiana.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-84 Intersection
Sec. 84. (a) "Intersection" means the area embraced within:
(1) the prolongation or connection of the lateral curb lines, or if none, then the lateral boundary lines of the roadways of two (2) highways that join at, or approximately at, right angles; or
(2) the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.
(b) Where a highway includes two (2) roadways at least thirty (30) feet apart, every crossing of each roadway of the divided highway by an intersecting highway is regarded as a separate intersection. If the intersecting highway also includes two (2) roadways at least thirty (30) feet apart, every crossing of two (2) roadways of the intersecting highway is regarded as a separate intersection.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-85
Interstate highway
Sec. 85. "Interstate highway" means a highway that is a part of the national system of interstate and defense highways (23 U.S.C. as in effect January 1, 1991).
As added by P.L.2-1991, SEC.1.

IC 9-13-2-86
Intoxicated
Sec. 86. "Intoxicated" means under the influence of:
(1) alcohol;
(2) a controlled substance (as defined in IC 35-48-1);
(3) a drug other than alcohol or a controlled substance;
(4) a substance described in IC 35-46-6-2 or IC 35-46-6-3; or
(5) a combination of substances described in subdivisions (1) through (4);
so that there is an impaired condition of thought and action and the loss of normal control of a person's faculties.
As added by P.L.2-1991, SEC.1. Amended by P.L.175-2001, SEC.1; P.L.151-2006, SEC.4.

IC 9-13-2-87
Intracity bus
Sec. 87. "Intracity bus" means a bus operating wholly within the corporate boundaries of a city or town, including contiguous cities or towns, and cities and towns contiguous to or operating in a local transportation system within a city and adjacent suburban territory on a route that extends from within the city into the suburban territory as described in IC 36-9-1-9.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-88
Judge
Sec. 88. "Judge", for purposes of IC 9-30-3, has the meaning set

forth in IC 9-30-3-3.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-89
Judgment
Sec. 89. (a) "Judgment" means, except as provided in subsections (b), (c), and (d), any judgment, except a judgment rendered against the state or a political subdivision or a municipality of the state that becomes final by expiration without appeal of the time within which appeal might have been perfected, or by final affirmation on appeal, rendered by a court of any state of the United States.
(b) "Judgment", for purposes of IC 9-25-6-4, has the meaning set forth in IC 9-25-6-4(b).
(c) "Judgment", for purposes of IC 9-30-10, has the meaning set forth in IC 9-30-10-1.
(d) "Judgment", for purposes of IC 9-30-11, has the meaning set forth in IC 9-30-11-1.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-90
Labor rate
Sec. 90. "Labor rate" means the hourly labor rate charged by a franchisee for service, filed periodically with the bureau as the bureau may require, and posted prominently in the franchisee's service department.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-91
Lamp
Sec. 91. "Lamp" means a single bulb that emits light.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-92
Law enforcement officer
Sec. 92. (a) "Law enforcement officer", except as provided in subsection (b), includes the following:
(1) A state police officer.
(2) A city, town, or county police officer.
(3) A sheriff.
(4) A county coroner.
(5) A conservation officer.
(6) An individual assigned as a motor carrier inspector under IC 10-11-2-26(a).
(7) A member of a consolidated law enforcement department established under IC 36-3-1-5.1.
(8) An excise police officer of the alcohol and tobacco commission.
(b) "Law enforcement officer", for purposes of IC 9-30-6 and IC 9-30-7, has the meaning set forth in IC 35-31.5-2-185.
As added by P.L.2-1991, SEC.1. Amended by P.L.67-1992, SEC.1;

P.L.227-2005, SEC.8; P.L.210-2005, SEC.8; P.L.1-2006, SEC.157; P.L.94-2006, SEC.2; P.L.114-2012, SEC.19.

IC 9-13-2-92.2
Lawful intervention technique
Sec. 92.2. "Lawful intervention technique", for purposes of IC 9-21-1, has the meaning set forth in IC 9-21-1-0.5.
As added by P.L.145-2009, SEC.1.

IC 9-13-2-92.5
Lease agreement
Sec. 92.5. "Lease agreement", for purposes of IC 9-23-2.5, has the meaning set forth in IC 9-23-2.5-4.
As added by P.L.86-1996, SEC.4.

IC 9-13-2-92.7
Lease transaction
Sec. 92.7. "Lease transaction", for purposes of IC 9-23-2.5, has the meaning set forth in IC 9-23-2.5-5.
As added by P.L.86-1996, SEC.5.

IC 9-13-2-93
License
Sec. 93. "License", for purposes of IC 9-30-10, has the meaning set forth in IC 9-30-10-2.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-93.5
Line make
Sec. 93.5. "Line make" means the name given by a manufacturer to a line of motor vehicles to distinguish it as produced or sold by the manufacturer and that may be used and protected as a trademark.
As added by P.L.78-2002, SEC.2.

IC 9-13-2-94
Local authorities
Sec. 94. (a) "Local authorities" means, except as provided in subsection (b), all officers of counties, cities, or towns, as well as all boards and other public officials of counties, cities, or towns.
(b) "Local authorities", for purposes of IC 9-21, means every county, municipal, and other local board or body having authority to adopt local police regulations under the laws and the Constitution of the State of Indiana.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-94.2
Local law enforcement agency
Sec. 94.2. "Local law enforcement agency", for purposes of IC 9-29-11.5, has the meaning set forth in IC 9-29-11.5-2.
As added by P.L.83-2008, SEC.2.
IC 9-13-2-94.4
Low numbered motor vehicle registration plate
Sec. 94.4. "Low numbered motor vehicle registration plate", for purposes of IC 9-29-3-19, has the meaning set forth in IC 9-29-3-19.
As added by P.L.216-2003, SEC.1.

IC 9-13-2-94.5
Low speed vehicle
Sec. 94.5. "Low speed vehicle" means a four (4) wheeled electrically powered motor vehicle:
(1) with a maximum design speed of not more than thirty-five (35) miles per hour;
(2) with operational and equipment specifications described in 49 CFR 571.500;
(3) that is equipped with:
(A) headlamps;
(B) front and rear turn signal lamps, tail lamps, and stop lamps;
(C) reflex reflectors;
(D) exterior or interior mirrors;
(E) brakes as specified in IC 9-19-3-1;
(F) a windshield;
(G) a vehicle identification number; and
(H) a safety belt installed at each designated seating position; and
(4) that has not been privately assembled as described in IC 9-17-4-1.
The term does not include a golf cart.
As added by P.L.21-2003, SEC.1. Amended by P.L.9-2007, SEC.1; P.L.150-2009, SEC.3.

IC 9-13-2-95
Major component parts
Sec. 95. "Major component parts" means those parts of motor vehicles, motorcycles, semitrailers, or recreational vehicles normally having a manufacturer's vehicle identification number, a derivative of the identification number, or a number supplied by an authorized governmental agency, including doors, fenders, differentials, frames, transmissions, engines, doghouses (front assembly), rear clips, and additional parts as prescribed by the bureau.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-96
Manufactured home
Sec. 96. (a) "Manufactured home" means, except as provided in subsection (b), a structure that:
(1) is assembled in a factory;
(2) bears a seal certifying that it was built in compliance with the federal manufactured housing construction and safety standards law (42 U.S.C. 5401 et seq.); (3) is designed to be transported from the factory to another site in one (1) or more units;
(4) is suitable for use as a dwelling in any season; and
(5) is more than thirty-five (35) feet long.
(b) "Manufactured home", for purposes of IC 9-17-6, means a structure having the meaning set forth in the federal manufactured Housing Construction and Safety Standards Law of 1974 (42 U.S.C. 5401 et seq.).
As added by P.L.2-1991, SEC.1. Amended by P.L.106-2003, SEC.1.

IC 9-13-2-97
Manufacturer
Sec. 97. (a) "Manufacturer" means, except as provided in subsection (b), a person engaged in the business of constructing or assembling vehicles, of a type required to be registered under IC 9-18, at an established place of business. The term does not include a converter manufacturer, an automotive mobility dealer, or a recreational vehicle manufacturer.
(b) "Manufacturer", for purposes of IC 9-23, means a person who is engaged in the business of manufacturing or assembling new motor vehicles or major component parts of motor vehicles, or both, and sells new motor vehicles to dealers, wholesale dealers, distributors, or the general public. The term includes the following:
(1) A factory branch office of the manufacturer.
(2) An authorized representative of the manufacturer.
(3) A partnership, a firm, an association, a joint venture, a limited liability company, a corporation, or a trust, resident or nonresident, that is controlled by the manufacturer.
The term does not include a converter manufacturer, an automotive mobility dealer, or a recreational vehicle manufacturer.
As added by P.L.2-1991, SEC.1. Amended by P.L.8-1993, SEC.168; P.L.78-2002, SEC.3; P.L.21-2003, SEC.2; P.L.147-2009, SEC.4.

IC 9-13-2-97.5
Manufacturer of a vehicle subcomponent system
Sec. 97.5. "Manufacturer of a vehicle subcomponent system" means a manufacturer of a vehicle subcomponent system essential to the operation of a motor vehicle. The term includes a public or private university that is engaged in the:
(1) research;
(2) development; or
(3) manufacture;
of a vehicle subcomponent system.
As added by P.L.93-2010, SEC.2.

IC 9-13-2-98
Marching band procession
Sec. 98. "Marching band procession", for purposes of IC 9-21-14, has the meaning set forth in IC 9-21-14-2.
As added by P.L.2-1991, SEC.1.
IC 9-13-2-99
Maxi-cube
Sec. 99. "Maxi-cube" vehicle means a truck tractor combined with a semitrailer and a separable cargo carrying unit that is designed to be loaded and unloaded through the vehicle.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-100
Medical services vehicle
Sec. 100. "Medical services vehicle" means any of the following:
(1) A vehicle that is used or intended to be used for the purpose of responding to emergency life-threatening situations and providing emergency transportation service.
(2) A vehicle that is routinely used to transport patients who are not acutely ill or injured in a life-threatening manner.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-101
Member of the armed forces of the United States
Sec. 101. "Member of the armed forces of the United States" means a person who served or serves on active military or naval service in the land, air, or naval forces of the United States. The term does not include service in the merchant marines.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-102
Metal tire
Sec. 102. "Metal tire" means a tire the surface of which in contact with the highway is wholly or partly of metal or other hard nonresilient material.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-102.3
Metered space
Sec. 102.3. "Metered space", for purposes of IC 9-18-17 and IC 9-18-18, means a public parking space at which parking is regulated by:
(1) a parking meter; or
(2) an official traffic control device that imposes a maximum parking time for the public parking space.
The term does not include parking spaces or areas regulated under IC 9-21-18.
As added by P.L.6-2009, SEC.1.

IC 9-13-2-103
Military vehicle
Sec. 103. "Military vehicle" means a vehicle that:
(1) was originally manufactured for military use;
(2) is motorized or nonmotorized, including a motorcycle, motor scooter, and trailer; (3) is at least twenty-five (25) years old; and
(4) is privately owned.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-103.2
Mobile home
Sec. 103.2. "Mobile home", for purposes of IC 9-22-1.5, has the meaning set forth in IC 6-6-5-1.
As added by P.L.108-2001, SEC.1.

IC 9-13-2-103.5
Motorboat
Sec. 103.5. (a) "Motorboat" means a watercraft propelled by an internal combustion, steam, or electrical inboard or outboard motor or engine or by any mechanical means.
(b) The term includes a sailboat that is equipped with a motor or an engine described in subsection (a) when the sailboat is in operation whether or not the sails are hoisted.
As added by P.L.71-1991, SEC.5.

IC 9-13-2-104
Motor scooter
Sec. 104. "Motor scooter" means a vehicle that has the following:
(1) Motive power.
(2) A seat, but not a saddle, for the driver.
(3) Two (2) wheels.
(4) A floor pad for the driver's feet.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-105
Motor vehicle
Sec. 105. (a) "Motor vehicle" means, except as otherwise provided in this section, a vehicle that is self-propelled. The term does not include a farm tractor, an implement of agriculture designed to be operated primarily in a farm field or on farm premises, or an electric personal assistive mobility device.
(b) "Motor vehicle", for purposes of IC 9-21, means:
(1) a vehicle except a motorized bicycle that is self-propelled; or
(2) a vehicle that is propelled by electric power obtained from overhead trolley wires, but not operated upon rails.
(c) "Motor vehicle", for purposes of IC 9-19-10.5 and IC 9-25, means a vehicle that is self-propelled upon a highway in Indiana. The term does not include a farm tractor.
(d) "Motor vehicle", for purposes of IC 9-30-10, does not include a motorized bicycle.
(e) "Motor vehicle", for purposes of IC 9-23-2 and IC 9-23-3, includes a semitrailer.
(f) "Motor vehicle", for purposes of IC 9-24-6, has the meaning set forth in 49 CFR 383.5 as in effect July 1, 2010. As added by P.L.2-1991, SEC.1. Amended by P.L.94-1997, SEC.1; P.L.143-2002, SEC.2; P.L.248-2003, SEC.2 and P.L.265-2003, SEC.2; P.L.210-2005, SEC.9; P.L.191-2007, SEC.1; P.L.9-2010, SEC.8.

IC 9-13-2-106
Motor vehicle liability policy
Sec. 106. "Motor vehicle liability policy" means an owner's policy of liability insurance or an operator's policy of liability insurance that:
(1) is issued, except as provided in IC 9-25-5-10, by an insurance carrier duly authorized to transact business in Indiana to or for the benefit of the person named in the policy as insured; and
(2) insures against liability resulting from the ownership, maintenance, use, or operation of a motor vehicle.
As added by P.L.2-1991, SEC.1. Amended by P.L.59-1994, SEC.1.

IC 9-13-2-107
Motor vehicle part
Sec. 107. "Motor vehicle part", for purposes of IC 19-18-8, has the meaning set forth in IC 19-18-8-1.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-107.5
Motor vehicle record
Sec. 107.5. "Motor vehicle record", for purposes of IC 9-14-3.5, has the meaning set forth in IC 9-14-3.5-4.
As added by P.L.2-1997, SEC.26.

IC 9-13-2-108
Motorcycle
Sec. 108. "Motorcycle" means a motor vehicle with motive power having a seat or saddle for the use of the rider and designed to travel on not more than three (3) wheels in contact with the ground. The term does not include a farm tractor or a motorized bicycle.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-109
Motorized bicycle
Sec. 109. "Motorized bicycle" means a two (2) or three (3) wheeled vehicle that is propelled by an internal combustion engine or a battery powered motor, and if powered by an internal combustion engine, has the following:
(1) An engine rating of not more than two (2) horsepower and a cylinder capacity not exceeding fifty (50) cubic centimeters.
(2) An automatic transmission.
(3) A maximum design speed of not more than twenty-five (25) miles per hour on a flat surface.
The term does not include an electric personal assistive mobility

device.
As added by P.L.2-1991, SEC.1. Amended by P.L.143-2002, SEC.3.

IC 9-13-2-110
Moving traffic offense
Sec. 110. "Moving traffic offense", for purposes of IC 9-25-9-1 and IC 9-30-3-14, has the meaning set forth in IC 9-30-3-14(a).
As added by P.L.2-1991, SEC.1. Amended by P.L.94-1997, SEC.2; P.L.1-2002, SEC.39.

IC 9-13-2-110.5
Municipal waste collection and transportation vehicle
Sec. 110.5. (a) "Municipal waste collection and transportation vehicle" means a truck used to transport municipal waste (as defined in IC 13-11-2-133) from a solid waste generator or a solid waste processing facility (as defined in IC 13-11-2-212) to a:
(1) solid waste processing facility (as defined in IC 13-11-2-212) in Indiana; or
(2) solid waste disposal facility (as defined in IC 13-11-2-206) in Indiana.
(b) The term does not include a vehicle that is:
(1) used to transport municipal waste (as defined in IC 13-11-2-133) from a residence if the vehicle is:
(A) owned;
(B) leased; or
(C) operated;
by an individual who lives in the residence; or
(2) not used for commercial solid waste transportation.
As added by P.L.114-1993, SEC.1. Amended by P.L.1-1996, SEC.58; P.L.131-2006, SEC.1.

IC 9-13-2-111
New motor vehicle
Sec. 111. "New motor vehicle" means a motor vehicle:
(1) that has not been previously titled under IC 9-17 and carries a manufacturer's certificate of origin; or
(2) that has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.
As added by P.L.2-1991, SEC.1. Amended by P.L.10-1998, SEC.1.

IC 9-13-2-112
Nonmoving traffic offense
Sec. 112. "Nonmoving traffic offense", for purposes of IC 9-30-3, has the meaning set forth in IC 9-30-3-4.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-113
Nonresident
Sec. 113. (a) "Nonresident" means, except as provided in subsection (b), a person who is not a resident of Indiana. (b) "Nonresident", for purposes of IC 9-18-2, means a person with a legal residence in another jurisdiction who:
(1) engages in transporting migrant agricultural workers in connection with seasonal agricultural activities;
(2) operates a motor vehicle in connection with a seasonal activity that requires moving from place to place entertainment devices or carnival facilities for fairs, local commercial promotions, festivals, or similar activities; or
(3) temporarily resides or sojourns in Indiana for sixty (60) days or less in any one (1) year.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-114
Odometer
Sec. 114. "Odometer" means an instrument for measuring and recording the actual distance a motor vehicle travels while in operation. The term does not include an auxiliary odometer designed to be reset by the operator of the motor vehicle for the purpose of recording mileage on trips.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-115
Office
Sec. 115. "Office", for purposes of IC 9-27-2, has the meaning set forth in IC 9-27-2-1.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-116
Officer
Sec. 116. "Officer", for purposes of IC 9-22-1 and IC 9-22-2, has the meaning set forth in IC 9-22-1-2.
As added by P.L.2-1991, SEC.1. Amended by P.L.66-1992, SEC.3.

IC 9-13-2-117
Official traffic control devices
Sec. 117. "Official traffic control devices" means a sign, signal, marking, and device, including a railroad advance warning sign, not inconsistent with this title placed or erected by authority of a public body or an official having jurisdiction, for the purpose of regulating, warning, or guiding traffic.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-117.3
Off-road vehicle
Sec. 117.3. "Off-road vehicle" has the meaning set forth in IC 14-8-2-185.
As added by P.L.219-2005, SEC.2. Amended by P.L.1-2007, SEC.81.

IC 9-13-2-117.5
Operate Sec. 117.5. (a) "Operate", except as provided in subsection (b), means to navigate a vehicle.
(b) "Operate", for purposes of IC 9-31, means to navigate or otherwise use a motorboat.
As added by P.L.71-1991, SEC.6. Amended by P.L.125-2012, SEC.16.

IC 9-13-2-117.7
Operating crew member
Sec. 117.7. "Operating crew member", for purposes of IC 9-19-6, has the meaning set forth in IC 9-19-6-1.5.
As added by P.L.183-2005, SEC.2.

IC 9-13-2-118
Operator
Sec. 118. (a) Except as provided in subsection (b), "operator", when used in reference to a vehicle, means a person, other than a chauffeur or a public passenger chauffeur, who:
(1) drives or is in actual physical control of a vehicle upon a highway; or
(2) is exercising control over or steering a motor vehicle being towed by another vehicle.
(b) "Operator", for purposes of IC 9-25, means a person other than a chauffeur who is in actual physical control of a motor vehicle.
As added by P.L.2-1991, SEC.1. Amended by P.L.125-2012, SEC.17.

IC 9-13-2-119
Operator of a special tractor mobile home rig
Sec. 119. "Operator of a special tractor mobile home rig" means:
(1) a person employed by a mobile home or sectionalized building manufacturer, dealer, transport company, or individual owner for the purpose of driving a vehicle transporting a mobile home or sectionalized building (as defined in section 163(b) of this chapter) on any public road or street; or
(2) an individual moving the individual's own mobile home or sectionalized building on the highways.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-120
Other bus
Sec. 120. "Other bus", for purposes of IC 9-29-5-10, has the meaning set forth in that section.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-120.5
Out-of-service order
Sec. 120.5. "Out-of-service order" means a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican, or local jurisdiction that a driver, a commercial motor vehicle, or a motor carrier operation is out-of-service under: (1) 49 CFR Parts 386.72, 392.5, 395.13, 396.9;
(2) Indiana law; or
(3) the North American Uniform Out-of-Service Criteria.
As added by P.L.88-1996, SEC.1.

IC 9-13-2-121
Owner
Sec. 121. (a) Except as otherwise provided in this section, "owner", when used in reference to a motor vehicle, means:
(1) a person who holds the legal title of a motor vehicle; or
(2) if a motor vehicle is the subject of an agreement for the conditional sale or lease vested in the conditional vendee or lessee, or in the event the mortgagor, with the right of purchase upon the performance of the conditions stated in the agreement and with an immediate right of possession of a vehicle is entitled to possession, the conditional vendee or lessee or mortgagor.
(b) "Owner", for purposes of IC 9-21 and IC 9-25, means, when used in reference to a motor vehicle, a person who holds the legal title of a motor vehicle, or if a:
(1) motor vehicle is the subject of an agreement for the conditional sale or lease of the motor vehicle with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee; or
(2) mortgagor of a motor vehicle is entitled to possession;
the conditional vendee or lessee or mortgagor is considered to be the owner for the purpose of IC 9-21 and IC 9-25.
(c) "Owner", for purposes of IC 9-22-1, means the last known record titleholder of a vehicle according to the records of the bureau under IC 9-17.
(d) "Owner", for purposes of IC 9-31, means a person, other than a lienholder, having the property in or title to a motorboat. The term includes a person entitled to the use or possession of a motorboat subject to an interest in another person reserved or created by agreement and securing payment or performance of an obligation. The term excludes a lessee under a lease not intended as security.
As added by P.L.2-1991, SEC.1. Amended by P.L.71-1991, SEC.7; P.L.125-2012, SEC.18.

IC 9-13-2-122
Parts
Sec. 122. "Parts" refers to all components of a vehicle that as assembled do not constitute a complete vehicle.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-123
Passenger motor vehicle
Sec. 123. "Passenger motor vehicle" means a motor vehicle designed for carrying passengers. The term includes a low speed

vehicle but does not include a motorcycle, a bus, a school bus, or an off-road vehicle.
As added by P.L.2-1991, SEC.1. Amended by P.L.21-2003, SEC.3; P.L.219-2005, SEC.3; P.L.214-2007, SEC.5.

IC 9-13-2-123.3
Pedestrian hybrid beacon
Sec. 123.3. "Pedestrian hybrid beacon" for purposes of IC 9-21-3, has the meaning set forth in IC 9-21-3-0.5.
As added by P.L.43-2011, SEC.1.

IC 9-13-2-123.5
Permit
Sec. 123.5. "Permit" means a permit issued by the state authorizing an individual to operate the type of vehicle for which the permit was issued on public streets, roads, or highways with certain restrictions.
As added by P.L.184-2007, SEC.9. Amended by P.L.125-2012, SEC.19.

IC 9-13-2-124
Person
Sec. 124. (a) "Person" means, except as otherwise provided in this section, an individual, a firm, a partnership, an association, a fiduciary, an executor or administrator, a governmental entity, a limited liability company, or a corporation.
(b) "Person", for purposes of IC 9-14-3.5, does not include the state or an agency of the state.
(c) "Person", for purposes of IC 9-20-14, IC 9-20-15, and IC 9-20-18-13(b), means a mobile home or sectionalized building transport company, mobile home or sectionalized building manufacturer, mobile home or sectionalized building dealer, or mobile home or sectionalized building owner.
(d) "Person", for purposes of IC 9-23, means an individual, a corporation, a limited liability company, an association, a partnership, a trust, or other entity. The term does not include the state, an agency of the state, or a municipal corporation.
As added by P.L.2-1991, SEC.1. Amended by P.L.95-1991, SEC.3; P.L.8-1993, SEC.169; P.L.89-1996, SEC.1.

IC 9-13-2-124.5
Personal information
Sec. 124.5. "Personal information", for purposes of IC 9-14-3.5, has the meaning set forth in IC 9-14-3.5-5.
As added by P.L.2-1997, SEC.27.

IC 9-13-2-125
Personalized license plate
Sec. 125. "Personalized license plate" means a license plate that displays the registration number assigned to the vehicle and issued

in a combination of letters or numbers, or both, requested by the owner or the lessee of the vehicle.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-126
Pole trailer
Sec. 126. "Pole trailer" means a vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregular shaped loads such as poles, pipes, or structural members that are capable, generally, of sustaining themselves as beams between the supporting connections.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-127
Police officer
Sec. 127. (a) "Police officer" means, except as provided in subsection (b), the following:
(1) A regular member of the state police department.
(2) A regular member of a city or town police department.
(3) A town marshal or town marshal deputy.
(4) A regular member of a county sheriff's department.
(5) A conservation officer of the department of natural resources.
(6) An individual assigned as a motor carrier inspector under IC 10-11-2-26(a).
(7) An excise police officer of the alcohol and tobacco commission.
(b) "Police officer", for purposes of IC 9-21, means an officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.
As added by P.L.2-1991, SEC.1. Amended by P.L.67-1992, SEC.2; P.L.210-2005, SEC.10; P.L.94-2006, SEC.3.

IC 9-13-2-128
Political subdivision
Sec. 128. "Political subdivision" means a county, a township, a city, a town, a public school corporation, or any other subdivision of the state recognized in any law, including any special taxing district or entity and any public improvement district authority or entity authorized to levy taxes or assessments.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-128.3
Pop-up camper trailer
Sec. 128.3. "Pop-up camper trailer" means a recreation camping unit designed for temporary living quarters that is:
(1) mounted on wheels; and
(2) constructed with collapsible sidewalls that fold or sidewalls

that telescope;
for towing by a motor vehicle.
As added by P.L.93-1997, SEC.2.

IC 9-13-2-129
Preceding year
Sec. 129. "Preceding year", for purposes of IC 9-18-11, has the meaning set forth in IC 9-18-11-2.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-130
Previous conviction of operating while intoxicated
Sec. 130. "Previous conviction of operating while intoxicated" means a previous conviction:
(1) in Indiana of:
(A) an alcohol related or drug related crime under Acts 1939, c.48, s.52, as amended, IC 9-4-1-54 (repealed September 1, 1983), or IC 9-11-2 (repealed July 1, 1991); or
(B) a crime under IC 9-30-5-1 through IC 9-30-5-9; or
(2) in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a crime described in IC 9-30-5-1 through IC 9-30-5-9.
As added by P.L.2-1991, SEC.1. Amended by P.L.1-1992, SEC.36.

IC 9-13-2-131
Prima facie evidence of intoxication
Sec. 131. "Prima facie evidence of intoxication" includes evidence that at the time of an alleged violation the person had an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or
(2) two hundred ten (210) liters of the person's breath.
As added by P.L.2-1991, SEC.1. Amended by P.L.33-1997, SEC.3; P.L.1-2000, SEC.3; P.L.175-2001, SEC.2.

IC 9-13-2-132
Prisoner of war
Sec. 132. "Prisoner of war" means a person who, while serving on active military service in the land, air, or naval forces of the United States, was in the power of a hostile government, was imprisoned by the military or naval forces of a foreign nation during the United States' military involvement in World War I, World War II, the Korean Police Action, or the Vietnam Conflict and who is either presently a member of the armed forces or has received an honorable discharge.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-133
Private bus Sec. 133. (a) "Private bus" means a motor vehicle designed and constructed for the accommodation of passengers and that is used for transportation of passengers by any of the following:
(1) A religious, fraternal, charitable, or benevolent organization.
(2) A youth association.
(3) A public or private postsecondary educational institution.
(b) The term includes either the chassis or the body of the vehicle or both the body and the chassis of the vehicle.
(c) The term does not include the following:
(1) A vehicle with a seating capacity of not more than fifteen (15) persons.
(2) A school bus or a bus used to carry passengers for hire.
As added by P.L.2-1991, SEC.1. Amended by P.L.2-2007, SEC.140.

IC 9-13-2-134
Private business property or shopping center
Sec. 134. "Private business property" or "shopping center", for purposes of IC 9-21-18, has the meaning set forth in IC 9-21-18-2.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-135
Private driveway
Sec. 135. "Private driveway" means a way or place in private ownership that is used for vehicular travel by the owner and those having express or implied permission from the owner but not by other persons.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-136
Private property
Sec. 136. "Private property" means all property other than public property.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-137
Private road
Sec. 137. "Private road" means a way or place in private ownership that is used for vehicular travel by the owner and those having express or implied permission from the owner but not by other persons.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-138
Procurement
Sec. 138. "Procurement", for purposes of IC 9-16-2, has the meaning set forth in IC 9-16-2-1.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-138.5
Proof of discharge Sec. 138.5. "Proof of discharge" means a document that:
(1) is issued by the United States Department of Defense; and
(2) confirms a veteran's discharge from the armed forces of the United States.
The term includes a DD-214 form.
As added by P.L.118-2011, SEC.2.

IC 9-13-2-139
Proof of financial responsibility
Sec. 139. "Proof of financial responsibility", for purposes of IC 9-25, has the meaning set forth in IC 9-25-2-3.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-140
Protocol
Sec. 140. "Protocol" means a procedure for the withdrawal of blood and other bodily substance samples.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-141
Public agency
Sec. 141. "Public agency", for purposes of IC 9-22-1, has the meaning set forth in IC 9-22-1-3.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-142
Public highway
Sec. 142. "Public highway", for purposes of IC 9-25, has the meaning set forth in IC 9-25-2-4.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-143
Public passenger chauffeur
Sec. 143. "Public passenger chauffeur" means a person who operates a motor vehicle designed to transport fifteen (15) individuals or more, including the driver, while in use as a public passenger carrying vehicle for hire. The term does not include a person who operates a medical services vehicle.
As added by P.L.2-1991, SEC.1. Amended by P.L.125-2012, SEC.20.

IC 9-13-2-144
Public property
Sec. 144. "Public property" means a public right-of-way, street, highway, alley, park, or other state, county, or municipal property.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-144.5
Pull service charge
Sec. 144.5. "Pull service charge", for purposes of IC 9-29-3-19, has the meaning set forth in IC 9-29-3-19. As added by P.L.216-2003, SEC.2.

IC 9-13-2-145
Qualified person
Sec. 145. "Qualified person", for purposes of IC 9-16-1, has the meaning set forth in IC 9-16-1-1.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-146
Railroad
Sec. 146. "Railroad" does not include street car.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-146.5
Railroad flagman
Sec. 146.5. "Railroad flagman", for purposes of IC 9-21-8-41.7, has the meaning set forth in IC 9-21-8-41.7(a).
As added by P.L.8-2010, SEC.1.

IC 9-13-2-147
Railroad sign or signal
Sec. 147. "Railroad sign or signal" means a sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-148
Repealed
(Repealed by P.L.125-2012, SEC.21.)

IC 9-13-2-149
Rebuilt vehicle
Sec. 149. "Rebuilt vehicle" means a vehicle for which a certificate of title has been issued by the bureau under IC 9-22-3 or for which a certificate of title has been issued by another state or jurisdiction under a similar procedure for the retitling of salvage motor vehicles.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-149.5
Record
Sec. 149.5. "Record", for purposes of IC 9-14-3.5, has the meaning set forth in IC 9-14-3.5-6.
As added by P.L.2-1997, SEC.28.

IC 9-13-2-150
Recreational vehicle
Sec. 150. (a) "Recreational vehicle" means a vehicle with or without motive power equipped exclusively for living quarters for persons traveling upon the highways. (b) "Recreational vehicle", for purposes of IC 9-18-2-8, does not include a mobile structure (as defined in IC 22-12-1-17).
As added by P.L.2-1991, SEC.1.

IC 9-13-2-150.5
Registered importer
Sec. 150.5. "Registered importer" has the meaning set forth in IC 9-17-2-0.5.
As added by P.L.107-2008, SEC.8; P.L.131-2008, SEC.35.

IC 9-13-2-151
Relevant evidence of intoxication
Sec. 151. "Relevant evidence of intoxication" includes evidence that at the time of an alleged violation a person had an alcohol concentration equivalent to at least five-hundredths (0.05) gram, but less than eight-hundredths (0.08) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or
(2) two hundred ten (210) liters of the person's breath.
As added by P.L.2-1991, SEC.1. Amended by P.L.33-1997, SEC.4; P.L.1-2000, SEC.4; P.L.175-2001, SEC.3.

IC 9-13-2-151.5
Relevant market area
Sec. 151.5. "Relevant market area", for purposes of IC 9-23-3, means the following:
(1) With respect to a new motor vehicle dealer who plans to relocate the dealer's place of business in a county having a population of more than one hundred thousand (100,000), the area within a radius of six (6) miles of the intended site of the relocated dealer. The six (6) mile distance shall be determined by measuring the distance between the nearest surveyed boundary of the existing new motor vehicle dealer's principal place of business and the nearest surveyed boundary line of the relocated new motor vehicle dealer's place of business.
(2) With respect to a:
(A) proposed new motor vehicle dealer; or
(B) new motor vehicle dealer who plans to relocate the dealer's place of business in a county having a population that is not more than one hundred thousand (100,000);
the area within a radius of ten (10) miles of the intended site of the proposed or relocated dealer. The ten (10) mile distance shall be determined by measuring the distance between the nearest surveyed boundary line of the existing new motor vehicle dealer's principal place of business and the nearest surveyed boundary line of the proposed or relocated new motor vehicle dealer's principal place of business.
As added by P.L.118-2001, SEC.1. Amended by P.L.37-2009, SEC.1.

IC 9-13-2-151.7
Rental company Sec. 151.7. "Rental company" has the meaning set forth in IC 24-4-9-7.
As added by P.L.268-2003, SEC.4.

IC 9-13-2-152
Repair or replacement
Sec. 152. "Repair or replacement" means the restoration of an odometer to a sound working condition by replacing the odometer or any part of the odometer or by correcting what is inoperative.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-152.5
Reproduction
Sec. 152.5. "Reproduction" means the following:
(1) With respect to a license plate issued under IC 9-18, an object that:
(A) is made of metal, plastic, or a similarly rigid and durable material;
(B) is the same or nearly the same size as the license plate; and
(C) has the same colors, details, and arrangement as the license plate, except for the registration numbers and letters at the center of the license plate.
(2) With respect to a driver's license issued under IC 9-24, a copy of a driver's license issued to a particular individual made by a photographic process.
As added by P.L.115-1993, SEC.1.

IC 9-13-2-153
Residence district
Sec. 153. "Residence district" means the territory contiguous to and including a highway not comprising a business district, when the property on the highway for a distance of at least five hundred (500) feet is primarily improved with residences or residences and buildings in use for business.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-154
Restricted license
Sec. 154. "Restricted license" means any current driving license, on which the commission has designated restrictions.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-154.5
Retail lessee
Sec. 154.5. "Retail lessee", for purposes of IC 9-23-2.5, has the meaning set forth in IC 9-23-2.5-6.
As added by P.L.86-1996, SEC.6.

IC 9-13-2-154.6 Retail lessor
Sec. 154.6. "Retail lessor", for purposes of IC 9-23-2.5, has the meaning set forth in IC 9-23-2.5-7.
As added by P.L.86-1996, SEC.7.

IC 9-13-2-154.8
Retractable tire studs
Sec. 154.8. "Retractable tire studs", for purposes of IC 9-19-18, means tire studs that:
(1) are capable of being retracted; and
(2) otherwise satisfy the requirements of IC 9-19-18-3(d).
As added by P.L.35-2008, SEC.1.

IC 9-13-2-155
Right-of-way
Sec. 155. "Right-of-way" means the privilege of the immediate use of a highway.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-156
Road tractor
Sec. 156. "Road tractor" means a vehicle designed and used for drawing other vehicles and not constructed to carry any load independently or any part of the weight of a vehicle or load drawn independently.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-157
Roadway
Sec. 157. (a) Except as provided in subsection (b), "roadway" means that part of a highway improved, designed, or ordinarily used for vehicular travel.
(b) As used in IC 9-21-12-13, "roadway" means the part of a highway that is improved, designed, or ordinarily used for vehicular travel. The term does not include the sidewalk, berm, or shoulder, even if the sidewalk, berm, or shoulder is used by persons riding bicycles or other human powered vehicles.
As added by P.L.2-1991, SEC.1. Amended by P.L.42-2011, SEC.22.

IC 9-13-2-158
Safety glazing materials
Sec. 158. "Safety glazing materials", for purposes of IC 9-19-19, has the meaning set forth in IC 9-19-19-1.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-159
Safety zone
Sec. 159. "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and that is protected or is so marked or indicated by adequate signs as to be

plainly visible at all times.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-160
Salvage motor vehicle
Sec. 160. "Salvage motor vehicle" means any of the following:
(1) A motor vehicle, motorcycle, semitrailer, or recreational vehicle that meets at least one (1) of the criteria set forth in IC 9-22-3-3.
(2) A vehicle, ownership of which is evidenced by a salvage title or by another ownership document of similar qualification and limitation issued by a state or jurisdiction other than the state of Indiana, and recognized by and acceptable to the bureau of motor vehicles.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-161
School bus
Sec. 161. (a) "School bus" means, except as provided in subsections (b) and (c), a:
(1) bus;
(2) hack;
(3) conveyance;
(4) commercial motor vehicle; or
(5) motor vehicle;
used to transport preschool, elementary, or secondary school children to and from school and to and from school athletic games or contests or other school functions. The term does not include a privately owned automobile with a capacity of not more than five (5) passengers that is used for the purpose of transporting school children to and from school.
(b) "School bus", for purposes of IC 9-21, means a motor vehicle owned by a public or governmental agency and operated for the transportation of children to or from school, including project headstart, or privately owned and operated for compensation for the transportation of children to and from school, including project headstart.
(c) "School bus", for purposes of IC 9-19-11-1(1), means a motor vehicle:
(1) that meets the federal school bus safety requirements under 49 U.S.C. 30125; or
(2) that meets the federal school bus safety requirements under 49 U.S.C. 30125 except the:
(A) stop signal arm required under federal motor vehicle safety standard (FMVSS) no. 131; and
(B) flashing lamps required under federal motor vehicle safety standard (FMVSS) no. 108.
As added by P.L.2-1991, SEC.1. Amended by P.L.54-1998, SEC.1; P.L.219-2003, SEC.2; P.L.146-2009, SEC.2.
IC 9-13-2-161.3
School crossing guard
Sec. 161.3. "School crossing guard" means a person at least eighteen (18) years of age appointed by one (1) of the following:
(1) Safety board.
(2) Board of public works and safety.
(3) Town board.
(4) Board of public safety.
(5) Sheriff.
As added by P.L.116-1993, SEC.1.

IC 9-13-2-161.5
School crossing zone
Sec. 161.5. "School crossing zone" means a part of a roadway distinctly indicated for crossing by children on the way to or from school by lines or other markings on the surface of the roadway or by signs.
As added by P.L.116-1993, SEC.2.

IC 9-13-2-162
Scrap metal processor
Sec. 162. "Scrap metal processor" means a private, commercial, or governmental enterprise having facilities for processing iron, steel, or nonferrous scrap and whose principal product is scrap iron, scrap steel, or nonferrous scrap for sale for remelting purposes. A scrap metal processor is not a disposal facility or a used parts dealer.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-163
Sectionalized building
Sec. 163. (a) "Sectionalized building" means, except as provided in subsection (b), any part of a finished structure.
(b) "Sectionalized building", for purposes of IC 9-20-15, means any part of a finished structure that has living quarters suitable for human use and that can be identified by a manufacturer's number sequence.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-164
Semitrailer
Sec. 164. (a) "Semitrailer", except as provided in subsection (b), means a vehicle without motive power, designed for carrying property and for being drawn by a motor vehicle, and so constructed that some part of the weight of the semitrailer and that of the semitrailer's load rests upon or is carried by another vehicle. The term does not include the following:
(1) A pole trailer.
(2) A two (2) wheeled homemade trailer.
(3) A semitrailer used exclusively for carrying passengers as used in section 17(a) of this chapter. (b) "Semitrailer", for purposes of IC 9-21, means a vehicle with or without motive power, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle. The term does not include a pole trailer.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-165
Serious bodily injury
Sec. 165. "Serious bodily injury" has the meaning set forth in IC 35-31.5-2-292.
As added by P.L.2-1991, SEC.1. Amended by P.L.114-2012, SEC.20.

IC 9-13-2-166
Shopping center or private business property
Sec. 166. "Shopping center" or "private business property", for purposes of IC 9-21-18, has the meaning set forth in IC 9-21-18-2.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-167
Sidewalk
Sec. 167. "Sidewalk" means the part of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines intended for the use of pedestrians.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-168
Solid tire
Sec. 168. "Solid tire" means a tire of rubber or other resilient material that does not depend upon compressed air for the support of the load.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-169
Repealed
(Repealed by P.L.210-2005, SEC.76.)

IC 9-13-2-170
Special group
Sec. 170. "Special group" means:
(1) a class or group of persons that the bureau finds:
(A) have made significant contributions to the United States, Indiana, or the group's community or are descendants of native or pioneer residents of Indiana;
(B) are organized as a nonprofit organization (as defined under Section 501(c) of the Internal Revenue Code);
(C) are organized for nonrecreational purposes; and
(D) are organized as a separate, unique organization or as a coalition of separate, unique organizations; or
(2) a National Football League franchised professional football

team.
As added by P.L.2-1991, SEC.1. Amended by P.L.261-2001, SEC.1; P.L.214-2005, SEC.54.

IC 9-13-2-170.1
Special identification number
Sec. 170.1. "Special identification number", for purposes of IC 9-17-4, has the meaning set forth in IC 9-17-4-0.5.
As added by P.L.125-2012, SEC.22.

IC 9-13-2-170.3
Special machinery
Sec. 170.3. "Special machinery" includes but is not limited to any of the following:
(1) A portable saw mill.
(2) Well drilling machinery.
(3) A utility service cable trailer.
(4) Any other vehicle that is:
(A) designed to perform a specific function; and
(B) drawn by a motor vehicle.
The term does not include a vehicle that is designed to carry persons.
As added by P.L.210-2005, SEC.11. Amended by P.L.125-2012, SEC.23.

IC 9-13-2-170.5
Special numbered motor vehicle registration plate
Sec. 170.5. "Special numbered motor vehicle registration plate", for purposes of IC 9-29-3-19, has the meaning set forth in IC 9-29-3-19.
As added by P.L.216-2003, SEC.3.

IC 9-13-2-170.7
Special purpose bus
Sec. 170.7. "Special purpose bus" has the meaning set forth in IC 20-27-2-10.
As added by P.L.107-2006, SEC.1.

IC 9-13-2-171
Special tractor-mobile home rig
Sec. 171. "Special tractor-mobile home rig" means any combination of a mobile home or sectionalized building and a towing vehicle having a width greater than one hundred forty-eight (148) inches and not greater than one hundred seventy-two (172) inches at the base and:
(1) of which the mobile home, including the hitch, is not more than eighty-five (85) feet and the tractor part is not less than twelve (12) feet in length;
(2) a height not in excess of fourteen (14) feet, six (6) inches; or
(3) both of the dimensions in subdivisions (1) and (2). As added by P.L.2-1991, SEC.1. Amended by P.L.61-1996, SEC.12; P.L.217-2003, SEC.1.

IC 9-13-2-172
Speed contest
Sec. 172. "Speed contest" means an unnecessary rapid acceleration by two (2) or more vehicles that creates a hazard to pedestrians, passengers, vehicles, or other property.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-173
State
Sec. 173. (a) "State" means, except as otherwise provided by this section and unless by the context some other state or territory or federal district of the United States is meant or intended, the state of Indiana.
(b) "State", for purposes of IC 9-27-1, means the state of Indiana, the governor of Indiana, an agency of the state of Indiana designated by the governor to receive federal aid, and any officer, board, bureau, commission, division, or department, any public body corporate and politic created by the state of Indiana for public purposes, or any state educational institution.
(c) "State", for purposes of IC 9-25, means any state in the United States, the District of Columbia, or any Province of the Dominion of Canada.
(d) "State", for purposes of section 120.5 of this chapter and IC 9-24-6, means any state in the United States or the District of Columbia.
As added by P.L.2-1991, SEC.1. Amended by P.L.88-1996, SEC.2; P.L.2-2007, SEC.141; P.L.9-2010, SEC.9.

IC 9-13-2-174
Stinger-steered vehicle
Sec. 174. "Stinger-steered vehicle" means an automobile or a boat transporter configured as a semitrailer combination in which the fifth wheel is located as a drop frame located behind and below the rearmost axle of the power unit.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-174.5
Storage yard
Sec. 174.5. "Storage yard" for purposes of IC 9-22-1, has the meaning set forth in IC 9-22-1-3.5.
As added by P.L.104-2005, SEC.1.

IC 9-13-2-175
Street or highway
Sec. 175. "Street" or "highway" means the entire width between the boundary lines of every way publicly maintained when any part of the way is open to the use of the public for purposes of vehicular

travel. The term includes an alley in a city or town.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-176
Street car
Sec. 176. "Street car" means a car other than a railroad train for transporting persons or property and operated upon rails principally within a municipality.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-177
Tandem axle group
Sec. 177. "Tandem axle group" means two (2) or more axles spaced more than forty (40) inches and less than ninety-six (96) inches. For the purpose of enforcing the single axle weight limitation, the third axle of a tri-axle group of a truck shall be treated as if it were a single axle if it is independently suspended.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-177.3
Telecommunications device
Sec. 177.3. (a) "Telecommunications device", for purposes of IC 9-21-8 and IC 9-24-11-3.3, means an electronic or digital telecommunications device. The term includes a:
(1) wireless telephone;
(2) personal digital assistant;
(3) pager; or
(4) text messaging device.
(b) The term does not include:
(1) amateur radio equipment that is being operated by a person licensed as an amateur radio operator by the Federal Communications Commission under 47 CFR Part 97; or
(2) a communications system installed in a commercial motor vehicle weighing more than ten thousand (10,000) pounds.
As added by P.L.101-2009, SEC.2. Amended by P.L.185-2011, SEC.1.

IC 9-13-2-177.4
Text message
Sec. 177.4. "Text message", for purposes of IC 9-21-8, has the meaning set forth in IC 9-21-8-0.5.
As added by P.L.185-2011, SEC.2.

IC 9-13-2-177.5
Third party
Sec. 177.5. "Third party", for purposes of IC 9-17-3, has the meaning set forth in IC 9-17-3-0.5.
As added by P.L.268-2003, SEC.5.

IC 9-13-2-178 Through highway
Sec. 178. "Through highway" means a highway or portion of a highway at the entrance to which vehicular traffic from intersecting highways is required by law to yield right-of-way to vehicles on the through highway in obedience to either a stop sign or a yield sign.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-179
Towing service
Sec. 179. "Towing service" means a person that engages in moving or removing abandoned or disabled vehicles and, once the vehicles are moved or removed, stores or impounds the vehicles.
As added by P.L.2-1991, SEC.1. Amended by P.L.191-2007, SEC.2.

IC 9-13-2-180
Tractor
Sec. 180. "Tractor" means a motor vehicle designed and used primarily for drawing or propelling trailers, semitrailers, or vehicles of any kind. The term does not include a farm tractor.
As added by P.L.2-1991, SEC.1. Amended by P.L.210-2005, SEC.12.

IC 9-13-2-181
Tractor-mobile home rig
Sec. 181. "Tractor-mobile home rig" means a combination of a mobile home or sectionalized building and a towing vehicle having either a combined overall length of more than sixty (60) feet and not more than one hundred ten (110) feet of which:
(1) the mobile home, including the hitch, is not more than eighty-five (85) feet; and
(2) the tractor part:
(A) is not less than twelve (12) feet in length;
(B) has a width of more than ninety-six (96) inches and not more than one hundred forty-eight (148) inches at the base;
(C) has a height of not more than fourteen (14) feet; or
(D) has at least two (2) of the dimensions in clauses (A) through (C).
As added by P.L.2-1991, SEC.1. Amended by P.L.217-2003, SEC.2.

IC 9-13-2-182
Traffic
Sec. 182. "Traffic" means pedestrians, ridden or herded animals, street cars, vehicles, and other conveyances either singly or together while using any highway for purposes of travel.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-183
Traffic offense
Sec. 183. "Traffic offense", for purposes of IC 9-30-3, has the meaning set forth in IC 9-30-3-5.
As added by P.L.2-1991, SEC.1.
IC 9-13-2-184
Trailer
Sec. 184. (a) "Trailer" means, except as otherwise provided in this section, a vehicle:
(1) without motive power;
(2) designed for carrying persons or property;
(3) designed for being drawn by a motor vehicle; and
(4) so constructed that no part of the weight of the trailer rests upon the towing vehicle.
The term includes pole trailers and two (2) wheeled homemade trailers.
(b) "Trailer", for purposes of IC 9-21, means a vehicle:
(1) with or without motive power;
(2) designed for carrying persons or property;
(3) designed for being drawn by a motor vehicle; and
(4) so constructed that no part of the weight of the trailer rests upon the towing vehicle.
The term does not include pole trailers or special machinery.
(c) "Trailer", for purposes of IC 9-21-8-12 through IC 9-21-8-13, means the combination of any motor vehicle towing another vehicle or trailer.
As added by P.L.2-1991, SEC.1. Amended by P.L.125-2012, SEC.24.

IC 9-13-2-185
Transfer dealer
Sec. 185. "Transfer dealer" means a person other than a dealer, manufacturer, or wholesale dealer who has the necessity of transferring a minimum of twelve (12) motor vehicles during a license year as part of the transfer dealer's primary business function.
As added by P.L.2-1991, SEC.1. Amended by P.L.268-2003, SEC.6.

IC 9-13-2-186
Transit school bus
Sec. 186. "Transit school bus" means a motor vehicle designed with the engine compartment located inside and underneath the passenger compartment.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-187
Transport operator
Sec. 187. "Transport operator" means any of the following:
(1) A person engaged in the business of furnishing drivers and operators for the purpose of transporting vehicles in transit from one (1) place to another by the drive away or tow away methods.
(2) A nonresident dealer or manufacturer engaged in the operation or business described in subdivision (1).
(3) A business that prepares newly purchased vehicles of the business and delivers the vehicles to the locations where the vehicles will be based, titled, and registered. As added by P.L.2-1991, SEC.1. Amended by P.L.125-2012, SEC.25.

IC 9-13-2-187.5
Trip
Sec. 187.5. "Trip", for purposes of IC 9-29-6-1, means the movement of a vehicle or combination of vehicles having a total gross weight greater than eighty thousand (80,000) pounds but less than one hundred thirty-four thousand (134,000) pounds within a twenty-four (24) hour period.
As added by P.L.147-2002, SEC.1.

IC 9-13-2-188
Truck
Sec. 188. (a) "Truck" means a motor vehicle designed, used, or maintained primarily for the transportation of property.
(b) "Truck", for purposes of IC 9-21-8-3, includes the following:
(1) A motor vehicle designed and used primarily for drawing another vehicle and constructed to carry a load other than a part of the weight of the vehicle and load drawn.
(2) A motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of agriculture.
As added by P.L.2-1991, SEC.1. Amended by P.L.210-2005, SEC.13.

IC 9-13-2-188.5
Truck driver training school
Sec. 188.5. "Truck driver training school" means a postsecondary proprietary educational institution (as defined in IC 22-4.1-21-9), a state educational institution, or a postsecondary credit bearing proprietary educational institution (as defined in IC 21-18.5-2-12) that:
(1) is located in Indiana;
(2) is subject to rules adopted by the bureau under IC 9-24-6-5.5; and
(3) either:
(A) educates or trains a person; or
(B) prepares a person for an examination or a validation given by the bureau;
to operate a truck as a vocation.
As added by P.L.188-2006, SEC.3. Amended by P.L.2-2007, SEC.142; P.L.145-2011, SEC.8; P.L.107-2012, SEC.1; P.L.125-2012, SEC.26.

IC 9-13-2-189
Truck-tractor
Sec. 189. (a) "Truck-tractor" means, except as provided in subsection (b), a motor vehicle designed and used primarily for drawing other vehicles and not constructed to carry a load other than a part of the weight of the vehicle and load so drawn.
(b) "Truck-tractor", for purposes of IC 9-20-13-2, means a

noncargo carrying power unit designed to operate in combination with a semitrailer or trailer and includes a dromedary deck and plate.
As added by P.L.2-1991, SEC.1. Amended by P.L.91-1991, SEC.2.

IC 9-13-2-190
Truck-tractor-semitrailer-semitrailer
Sec. 190. "Truck-tractor-semitrailer-semitrailer" refers to a combination of vehicles containing two (2) trailing units connected with a B-train assembly.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-191
Ultimate purchaser
Sec. 191. "Ultimate purchaser" means the first person, other than a dealer purchasing in the dealer's capacity as a dealer, who in good faith purchases a motor vehicle for purposes other than resale.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-191.5
Uniform time standards manual
Sec. 191.5. "Uniform time standards manual", for purposes of IC 9-23-3, has the meaning set forth in IC 9-23-3-0.5.
As added by P.L.78-2002, SEC.4.

IC 9-13-2-192
Unit
Sec. 192. "Unit", for purposes of IC 9-21-18, has the meaning set forth in IC 9-21-18-3.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-193
Urban district
Sec. 193. "Urban district" means the territory contiguous to and including any street that is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than two hundred (200) feet for a distance of at least one-fourth (1/4) mile.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-194
Used major component part
Sec. 194. "Used major component part" does not include a remanufactured part.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-195
Used parts dealer
Sec. 195. "Used parts dealer" means a person who primarily buys, sells, barters, exchanges, or deals in used major component parts. The term does not include a scrap metal processor. As added by P.L.2-1991, SEC.1.

IC 9-13-2-196
Vehicle
Sec. 196. (a) "Vehicle" means, except as otherwise provided in this section, a device in, upon, or by which a person or property is, or may be, transported or drawn upon a highway.
(b) "Vehicle", for purposes of IC 9-14 through IC 9-18, does not include the following:
(1) A device moved by human power.
(2) A vehicle that runs only on rails or tracks.
(3) A vehicle propelled by electric power obtained from overhead trolley wires but not operated upon rails or tracks.
(4) A firetruck and apparatus owned by a person or municipal division of the state and used for fire protection.
(5) A municipally owned ambulance.
(6) A police patrol wagon.
(7) A vehicle not designed for or employed in general highway transportation of persons or property and occasionally operated or moved over the highway, including the following:
(A) Road construction or maintenance machinery.
(B) A movable device designed, used, or maintained to alert motorists of hazardous conditions on highways.
(C) Construction dust control machinery.
(D) Well boring apparatus.
(E) Ditch digging apparatus.
(F) An implement of agriculture designed to be operated primarily in a farm field or on farm premises.
(G) An invalid chair.
(H) A yard tractor.
(8) An electric personal assistive mobility device.
(c) For purposes of IC 9-20 and IC 9-21, the term does not include devices moved by human power or used exclusively upon stationary rails or tracks.
(d) For purposes of IC 9-22, the term refers to an automobile, a motorcycle, a truck, a trailer, a semitrailer, a tractor, a bus, a school bus, a recreational vehicle, a trailer or semitrailer used in the transportation of watercraft, or a motorized bicycle.
(e) For purposes of IC 9-24-6, the term has the meaning set forth in 49 CFR 383.5 as in effect July 1, 2010.
(f) For purposes of IC 9-30-5, IC 9-30-6, IC 9-30-8, and IC 9-30-9, the term means a device for transportation by land or air. The term does not include an electric personal assistive mobility device.
As added by P.L.2-1991, SEC.1. Amended by P.L.88-1998, SEC.2; P.L.143-2002, SEC.4; P.L.210-2005, SEC.14; P.L.41-2006, SEC.2; P.L.9-2010, SEC.10.

IC 9-13-2-196.5
Veteran
Sec. 196.5. "Veteran", for purposes of IC 9-18-50, has the

meaning set forth in IC 9-18-50-1.
As added by P.L.58-2006, SEC.1.

IC 9-13-2-197
Violation
Sec. 197. "Violation", for purposes of IC 9-30-10, has the meaning set forth in IC 9-30-10-3.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-198
Wagon
Sec. 198. Except as provided in section 60(a)(2) of this chapter, "wagon" means a vehicle that is:
(1) without motive power;
(2) designed to be pulled by a motor vehicle;
(3) constructed so that no part of the weight of the wagon rests upon the towing vehicle;
(4) equipped with a flexible tongue; and
(5) capable of being steered by the front two (2) wheels.
As added by P.L.2-1991, SEC.1. Amended by P.L.150-2009, SEC.4.

IC 9-13-2-198.5
Watercraft
Sec. 198.5. "Watercraft" means a contrivance used or designed for navigation on water, including a vessel, boat, motor vessel, steam vessel, sailboat, vessel operated by machinery either permanently or temporarily affixed, scow, tugboat, or any marine equipment that is capable of carrying passengers, except a ferry.
As added by P.L.71-1991, SEC.8.

IC 9-13-2-198.7
Waters of Indiana
Sec. 198.7. (a) "Waters of Indiana" means all waters within the boundaries of Indiana.
(b) The term includes every lake, river, stream, canal, ditch, and body of water owned or controlled by a public utility that is subject to the jurisdiction of the state.
As added by P.L.71-1991, SEC.9.

IC 9-13-2-199
Wholesale dealer
Sec. 199. "Wholesale dealer" means a person who is engaged in the business of buying or selling motor vehicles for resale to other dealers, wholesale dealers, transfer dealers, or persons other than the general public.
As added by P.L.2-1991, SEC.1.

IC 9-13-2-200
Worksite
Sec. 200. "Worksite" means a location or area upon which: (1) a public purpose construction or maintenance activity; or
(2) a private purpose construction or maintenance activity that is authorized by a governmental agency;
is being performed on a highway. The term includes the lanes of a highway leading up to the area upon which an activity described in subdivision (1) or (2) is being performed, beginning at the point where appropriate signs directing vehicles to merge from one (1) lane into another lane are posted.
As added by P.L.2-1991, SEC.1. Amended by P.L.75-1999, SEC.1.

IC 9-13-2-201
Yard tractor
Sec. 201. "Yard tractor" refers to a tractor that is used to move semitrailers around a terminal or a loading or spotting facility. The term also refers to a tractor that is operated on a highway with a permit issued under IC 6-6-4.1-13(f) if the tractor is ordinarily used to move semitrailers around a terminal or spotting facility.
As added by P.L.88-1998, SEC.3. Amended by P.L.150-2001, SEC.3; P.L.182-2009(ss), SEC.283.






ARTICLE 14. BUREAU OF MOTOR VEHICLES

CHAPTER 1. CREATION AND ORGANIZATION OF BUREAU OF MOTOR VEHICLES

IC 9-14-1-2
Commissioner; appointment; salary
Sec. 2. The governor shall appoint a commissioner to administer the bureau. The commissioner serves at the pleasure of the governor. Subject to IC 4-12-1-13, the governor shall fix the salary of the commissioner at the time of appointment.
As added by P.L.2-1991, SEC.2.

IC 9-14-1-3
Seal of office
Sec. 3. The commissioner shall design and procure a seal of office for the bureau.
As added by P.L.2-1991, SEC.2.

IC 9-14-1-4
Officers and employees; salaries
Sec. 4. The commissioner shall appoint and fix, subject to the approval of the governor, the salaries of the deputies, subordinate officers, clerks, and other employees necessary to carry out this title, IC 6-6-5, IC 6-6-5.1, IC 6-6-5.5, and IC 6-6-11.
As added by P.L.2-1991, SEC.2. Amended by P.L.181-1999, SEC.9; P.L.131-2008, SEC.36.

IC 9-14-1-5
Division of safety responsibility and driver improvement; creation; supervision
Sec. 5. The division of safety responsibility and driver improvement is created within the bureau. The commissioner shall supervise the division.
As added by P.L.2-1991, SEC.2.

IC 9-14-1-6
Repealed
(Repealed by P.L.125-2012, SEC.27.)



CHAPTER 2. POWERS AND DUTIES OF BUREAU AND COMMISSIONER

IC 9-14-2-2
Rules; adoption; enforcement
Sec. 2. (a) The bureau may adopt and enforce rules under IC 4-22-2 that are necessary to carry out this title.
(b) The rules adopted under IC 4-22-2 by the Indiana commission on proprietary education established by IC 21-17-2-1 (before its repeal) concerning truck driver training schools are considered, after December 31, 2011, rules of the bureau.
(c) The rules adopted under IC 4-22-2 by the Indiana criminal justice institute established by IC 5-2-6-3 concerning commercial driver training schools are considered, after December 31, 2011, rules of the bureau.
(d) The rules adopted under IC 4-22-2 by the department of state revenue established by IC 6-8.1-2-1 concerning a student of a truck driver training school and a truck driver training school are considered, after December 31, 2011, rules of the bureau.
(e) The rules adopted under IC 4-22-2 by the Indiana state board of education established by IC 20-19-2-2 concerning driver education are considered, after December 31, 2011, rules of the bureau.
As added by P.L.2-1991, SEC.2. Amended by P.L.145-2011, SEC.9; P.L.107-2012, SEC.2.

IC 9-14-2-3
Permit and license examiners; appointment; written reports
Sec. 3. (a) The commissioner may appoint the individuals the commissioner considers necessary to examine applicants for permits or licenses under this title.
(b) An individual appointed by the commissioner under subsection (a) shall conduct examinations of applicants for permits or licenses under this title and shall submit a written report to the bureau after each examination. The written report must include examination findings and recommendations based upon those findings.
As added by P.L.2-1991, SEC.2.
IC 9-14-2-4
Forms
Sec. 4. The bureau shall prescribe and provide all forms necessary to carry out any laws or rules administered and enforced by the bureau.
As added by P.L.2-1991, SEC.2. Amended by P.L.125-2012, SEC.28.

IC 9-14-2-5
Repealed
(Repealed by P.L.125-2012, SEC.29.)

IC 9-14-2-6
Records; applications; permits and licenses
Sec. 6. The bureau shall maintain suitable records of:
(1) each application for a license or permit issued by the bureau; and
(2) all licenses and permits issued by the commissioner;
under this title.
As added by P.L.2-1991, SEC.2. Amended by P.L.125-2012, SEC.30.

IC 9-14-2-7
Repealed
(Repealed by P.L.125-2012, SEC.31.)

IC 9-14-2-8
Adoption of interim written guidelines to carry out duties of the bureau
Sec. 8. (a) Notwithstanding IC 9-24-10-4(d), IC 9-27-6-6(b), IC 9-27-6-7(b), IC 9-27-6-8(b), IC 9-27-6-9(b), IC 9-27-6-11, and IC 9-29-9-3.5, the bureau shall carry out the duties imposed upon it under IC 9-24-10-4(d), IC 9-27-6-6(b), IC 9-27-6-7(b), IC 9-27-6-8(b), IC 9-27-6-9(b), IC 9-27-6-11, and IC 9-29-9-3.5, through the adoption of interim written guidelines approved by the commissioner of the bureau.
(b) This section expires December 31, 2014.
As added by P.L.145-2011, SEC.10.



CHAPTER 3. RECORDS

IC 9-14-3-0.8
"Electronic signature"
Sec. 0.8. As used in this chapter, "electronic signature" has the meaning set forth in IC 26-2-8-102.
As added by P.L.112-2001, SEC.3. Amended by P.L.110-2008, SEC.2.

IC 9-14-3-1
Public inspection
Sec. 1. All records of the bureau, except:
(1) those declared by law to be confidential for the use of the bureau; or
(2) confidential voter registration information received or maintained under IC 3-7-14, IC 9-16-7, or IC 9-24-2.5;
shall be open to public inspection during office hours in accordance with IC 5-14.
As added by P.L.2-1991, SEC.2. Amended by P.L.12-1995, SEC.107.

IC 9-14-3-2
Information requests
Sec. 2. The bureau shall maintain records of all requests for information under sections 5, 6, and 10 of this chapter and of the bureau's disposition of those requests.
As added by P.L.2-1991, SEC.2.

IC 9-14-3-3
Destruction or disposal
Sec. 3. The bureau may destroy or otherwise dispose of under IC 5-15-5.1-14 any records of the bureau that have been maintained on file for two (2) years.
As added by P.L.2-1991, SEC.2. Amended by P.L.121-1995, SEC.1.

IC 9-14-3-4
Copies
Sec. 4. (a) The bureau shall prepare and deliver, upon request and payment of the fees prescribed in IC 9-29-2-1, a certified copy of any

record of the bureau that is not otherwise declared by law to be confidential.
(b) A certified copy of a record obtained under subsection (a) is admissible in a court proceeding as if the copy were the original.
(c) An electronic record of the bureau obtained from the bureau that bears an electronic signature is admissible in a court proceeding as if the copy were the original.
As added by P.L.2-1991, SEC.2. Amended by P.L.112-2001, SEC.4; P.L.125-2012, SEC.33.

IC 9-14-3-5
Title, registration, license, and permit information; disclosure; exceptions
Sec. 5. (a) Except as provided in subsection (b), (d), or (e), the bureau shall prepare and deliver information on titles, registrations, and licenses and permits upon the request of any person. All requests must be:
(1) submitted in writing; or
(2) made electronically through the computer gateway administered under IC 4-13.1-2-2(a)(5) by the office of technology;
to the bureau and, unless exempted under IC 9-29, must be accompanied by the payment of the fee prescribed in IC 9-29-2-2.
(b) The bureau shall not disclose:
(1) the Social Security number;
(2) the federal identification number;
(3) the driver's license number;
(4) the digital image of the driver's license applicant;
(5) a reproduction of the signature secured under IC 9-24-9-1 or IC 9-24-16-3; or
(6) medical or disability information;
of any person except as provided in subsection (c).
(c) The bureau may disclose any information listed in subsection (b):
(1) to a law enforcement officer;
(2) to an agent or a designee of the department of state revenue;
(3) for uses permitted under IC 9-14-3.5-10(1), IC 9-14-3.5-10(4), IC 9-14-3.5-10(6), and IC 9-14-3.5-10(9); or
(4) for voter registration and election purposes required under IC 3-7 or IC 9-24-2.5.
(d) As provided under 42 U.S.C. 1973gg-3(b), the bureau may not disclose any information concerning the failure of an applicant for a motor vehicle driver's license to sign a voter registration application, except as authorized under IC 3-7-14.
(e) The bureau may not disclose any information concerning the failure of an applicant for a title, registration, license, or permit (other than a motor vehicle license described under subsection (d)) to sign a voter registration application, except as authorized under IC 3-7-14.
As added by P.L.2-1991, SEC.2. Amended by P.L.12-1995, SEC.108;

P.L.225-1999, SEC.1; P.L.34-2003, SEC.1; P.L.261-2003, SEC.9; P.L.14-2004, SEC.185; P.L.210-2005, SEC.16; P.L.198-2007, SEC.4; P.L.125-2012, SEC.34.

IC 9-14-3-6
Compilation of information for specific purposes; certify purpose; restriction; format
Sec. 6. (a) Upon the submission to the bureau of a specific written request from an individual or organization for a compilation of specific information requested for the purposes described in subsection (c), the bureau may contract with the individual or organization to compile the requested information from the records of the bureau.
(b) The bureau may charge an amount agreeable to the parties, as described in IC 9-29-2-3.
(c) An individual or organization making a request under this section must certify one (1) of the following:
(1) That the information is required for the purposes of notifying vehicle owners of vehicle defects and recall for modifications, and that the individual or organization will use the information provided only for that purpose.
(2) That the information will be used only for research or statistical reporting purposes and that individual identities will be properly protected in the preparation of the research or reports and not ascertainable from the published reports or research results.
(3) That the information will be used for the purpose of documenting the sale of motor vehicles in Indiana.
(4) That the information will be used for purposes of the federal Selective Service System.
(5) That the information will be used solely for law enforcement purposes by police officers.
(6) That the information will be used to locate a parent described in IC 31-25-3-2(c) as provided under IC 31-25-3-2.
(d) The bureau may not compile or release information concerning voter registration under this section.
(e) The bureau shall provide the requested information under this section in a format that is agreeable to the parties.
As added by P.L.2-1991, SEC.2. Amended by P.L.12-1995, SEC.109; P.L.122-1995, SEC.1; P.L.80-2010, SEC.12; P.L.125-2012, SEC.35.

IC 9-14-3-7
Driving records; contents and admissibility
Sec. 7. (a) The bureau shall maintain a driving record for each person licensed by the bureau to drive a motor vehicle.
(b) A driving record must contain the following:
(1) A person's convictions for any of the following:
(A) A moving traffic violation.
(B) Operating a vehicle without financial responsibility in violation of IC 9-25. (2) Any administrative penalty imposed by the bureau.
(3) If the driving privileges of a person have been suspended or revoked by the bureau, an entry in the record stating that a notice of suspension or revocation was mailed by the bureau and the date of the mailing of the notice.
(4) Any suspensions, revocations, or reinstatements of a person's driving privileges, license, or permit.
(5) Any requirement that the person may operate only a motor vehicle equipped with a certified ignition interlock device.
(c) An entry in the driving record of a defendant stating that notice of suspension or revocation was mailed by the bureau to the defendant constitutes prima facie evidence that the notice was mailed to the defendant's address as shown in the records of the bureau.
(d) A driving record maintained under this section:
(1) is not admissible as evidence in any action for damages arising out of a motor vehicle accident; and
(2) may not include voter registration information.
As added by P.L.2-1991, SEC.2. Amended by P.L.12-1995, SEC.110; P.L.2-1996, SEC.220; P.L.112-2001, SEC.5; P.L.76-2004, SEC.1; P.L.125-2012, SEC.36.

IC 9-14-3-8
Unlicensed drivers; driving record and license establishment
Sec. 8. (a) The bureau may establish a driving record for an Indiana resident who does not hold any type of valid driving license, as provided in IC 9-24-18-9.
(b) The bureau shall establish a driving record for an unlicensed driver when an abstract of court conviction is received by the bureau, as provided in IC 9-24-18-9.
(c) A driving record under this section may not include voter registration information.
As added by P.L.2-1991, SEC.2. Amended by P.L.1-1993, SEC.52; P.L.12-1995, SEC.111; P.L.2-2005, SEC.30.

IC 9-14-3-9
Confidential records; disclosure
Sec. 9. (a) If the governor, the superintendent of the state police department, or the highest officer located in Indiana of the Federal Bureau of Investigation, the United States Secret Service, or the United States Treasury Department certifies to the bureau that:
(1) an individual named in the certification is an officer or employee of a state, county, or city department or bureau with police power;
(2) the nature of the individual's work or duties is of a secret or confidential nature; and
(3) in the course of the individual's work the individual uses the motor vehicle described in the certification;
the bureau shall regard all of the bureau's records concerning the certificate of title or certificate of registration of the motor vehicle and the operating license of the individual described in the

certification as confidential.
(b) The bureau may disclose the records described in subsection (a) only upon one (1) of the following:
(1) An order of a court of competent jurisdiction made in a cause or matter pending before the court.
(2) The written request of the officer, employee, or a successor of the officer or employee making the certification.
(3) A request of the governor.
As added by P.L.2-1991, SEC.2. Amended by P.L.125-2012, SEC.37.

IC 9-14-3-10
International Registration Plan registrant list; disclosure
Sec. 10. (a) The department of state revenue shall adopt rules under IC 4-22-2 providing for the release of a list of registrants under the International Registration Plan.
(b) The list must be limited to the following:
(1) The name of the registrant.
(2) The complete address of the registrant.
(3) The number of Indiana miles, total miles, and number of each type of vehicle registered by the registrant.
(c) The list described in this section is not confidential.
(d) The department of state revenue may charge a fee for the list as provided in IC 9-29-2-5.
As added by P.L.2-1991, SEC.2. Amended by P.L.61-1996, SEC.13.

IC 9-14-3-11
Violations
Sec. 11. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.2.



CHAPTER 3.5. DISCLOSURE OF PERSONAL INFORMATION CONTAINED IN MOTOR VEHICLE RECORDS

IC 9-14-3.5-2
"Disclose"
Sec. 2. As used in this chapter, "disclose" means to engage in a practice or conduct to make available and make known personal information contained in a motor vehicle record about a person to another person by any means of communication.
As added by P.L.89-1996, SEC.2.

IC 9-14-3.5-2.5
"Highly restricted personal information"
Sec. 2.5. As used in this chapter, "highly restricted personal information" means the following information that identifies an individual:
(1) Digital photograph or image.
(2) Social Security number.
(3) Medical or disability information.
As added by P.L.125-2012, SEC.38.

IC 9-14-3.5-3
"Individual record"
Sec. 3. As used in this chapter, "individual record" refers to a motor vehicle record containing personal information about a person who is the subject of the record identified in a request.
As added by P.L.89-1996, SEC.2.

IC 9-14-3.5-4
"Motor vehicle record"
Sec. 4. As used in this chapter, "motor vehicle record" means a record that pertains to:
(1) a driver's license;
(2) a permit;
(3) a vehicle or watercraft registration;
(4) a vehicle or watercraft title; or
(5) an identification document issued by the bureau.
As added by P.L.89-1996, SEC.2. Amended by P.L.39-2000, SEC.1;

P.L.125-2012, SEC.39.

IC 9-14-3.5-5
"Personal information"
Sec. 5. As used in this chapter, "personal information" means information that identifies a person, including an individual's:
(1) digital photograph or image;
(2) Social Security number;
(3) driver's license or identification document number;
(4) name;
(5) address (but not the 5-digit zip code);
(6) telephone number; or
(7) medical or disability information.
The term does not include information about vehicular accidents, driving or equipment related violations, and driver's license or registration status.
As added by P.L.89-1996, SEC.2. Amended by P.L.39-2000, SEC.2; P.L.184-2007, SEC.10; P.L.125-2012, SEC.40.

IC 9-14-3.5-6
"Record"
Sec. 6. As used in this chapter, "record" refers to books, papers, photographs, photostats, cards, films, tapes, recordings, electronic data, printouts, or other documentary materials regardless of physical form or characteristics.
As added by P.L.89-1996, SEC.2.

IC 9-14-3.5-7
Disclosure of personal information or Social Security number prohibited
Sec. 7. (a) Except as provided in sections 8, 10, and 10.5 of this chapter:
(1) an officer or employee of the bureau;
(2) an officer or employee of the bureau of motor vehicles commission; or
(3) a contractor of the bureau or the bureau of motor vehicles commission (or an officer or employee of the contractor);
may not knowingly disclose or otherwise make available personal information, including highly restricted personal information obtained in connection with a motor vehicle record.
(b) A person's Social Security number shall not be in any way disclosed on a motor vehicle registration.
As added by P.L.89-1996, SEC.2. Amended by P.L.39-2000, SEC.3; P.L.1-2006, SEC.158; P.L.125-2012, SEC.41.

IC 9-14-3.5-8
Disclosure required to comply with federal statutes
Sec. 8. Personal information related to:
(1) motor vehicle or driver safety and theft;
(2) motor vehicle emissions; (3) motor vehicle product alterations, recalls, or advisories;
(4) performance monitoring of motor vehicles and dealers by motor vehicle manufacturers; and
(5) the removal of nonowner records from the original owner records of motor vehicle manufacturers;
must be disclosed under this chapter to carry out the purposes of the federal Automobile Information Disclosure Act (15 U.S.C. 1231 et seq.), the Motor Vehicle Information and Cost Saving Act (15 U.S.C. 1901 et seq.), the National Traffic and Motor Vehicle Safety Act of 1966 (15 U.S.C. 1381 et seq.), the Anti-Car Theft Act of 1992 (15 U.S.C. 2021 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), and all federal regulations enacted or adopted under these Acts.
As added by P.L.89-1996, SEC.2.

IC 9-14-3.5-9
Repealed
(Repealed by P.L.32-2000, SEC.27.)

IC 9-14-3.5-10
Disclosure for limited purposes
Sec. 10. The bureau may disclose certain personal information that is not highly restricted information if the person requesting the information provides proof of identity and represents that the use of the personal information will be strictly limited to at least one (1) of the following:
(1) For use by a government agency, including a court or law enforcement agency, in carrying out its functions, or a person acting on behalf of a government agency in carrying out its functions.
(2) For use in connection with matters concerning:
(A) motor vehicle or driver safety and theft;
(B) motor vehicle emissions;
(C) motor vehicle product alterations, recalls, or advisories;
(D) performance monitoring of motor vehicles, motor vehicle parts, and dealers;
(E) motor vehicle market research activities, including survey research;
(F) the removal of nonowner records from the original owner records of motor vehicle manufacturers; and
(G) motor fuel theft under IC 24-4.6-5.
(3) For use in the normal course of business by a business or its agents, employees, or contractors, but only:
(A) to verify the accuracy of personal information submitted by an individual to the business or its agents, employees, or contractors; and
(B) if information submitted to a business is not correct or is no longer correct, to obtain the correct information only for purposes of preventing fraud by, pursuing legal remedies against, or recovering on a debt or security interest against, the individual. (4) For use in connection with a civil, a criminal, an administrative, or an arbitration proceeding in a court or government agency or before a self-regulatory body, including the service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or under an order of a court.
(5) For use in research activities, and for use in producing statistical reports, as long as the personal information is not published, re-disclosed, or used to contact the individuals who are the subject of the personal information.
(6) For use by an insurer, an insurance support organization, or a self-insured entity, or the agents, employees, or contractors of an insurer, an insurance support organization, or a self-insured entity in connection with claims investigation activities, anti-fraud activities, rating, or underwriting.
(7) For use in providing notice to the owners of towed or impounded vehicles.
(8) For use by a licensed private investigative agency or licensed security service for a purpose allowed under this section.
(9) For use by an employer or its agent or insurer to obtain or verify information relating to a holder of a commercial driver's license that is required under the Commercial Motor Vehicle Safety Act of 1986 (49 U.S.C. 2710 et seq.).
(10) For use in connection with the operation of private toll transportation facilities.
(11) For any use in response to requests for individual motor vehicle records when the bureau has obtained the written consent of the person to whom the personal information pertains.
(12) For bulk distribution for surveys, marketing, or solicitations when the bureau has obtained the written consent of the person to whom the personal information pertains.
(13) For use by any person, when the person demonstrates, in a form and manner prescribed by the bureau, that written consent has been obtained from the individual who is the subject of the information.
(14) For any other use specifically authorized by law that is related to the operation of a motor vehicle or public safety.
However, this section does not affect the use of anatomical gift information on a person's driver's license or identification document issued by the bureau, nor does this section affect the administration of anatomical gift initiatives in the state.
As added by P.L.89-1996, SEC.2. Amended by P.L.39-2000, SEC.4; P.L.261-2003, SEC.10; P.L.97-2011, SEC.1; P.L.125-2012, SEC.42.

IC 9-14-3.5-10.5
Highly restricted personal information; disclosure
Sec. 10.5. Highly restricted personal information may be disclosed only as follows: (1) With the express written consent of the person to whom the highly restricted personal information pertains.
(2) In the absence of the express written consent of the person to whom the highly restricted personal information pertains, if the person requesting the information:
(A) provides proof of identity; and
(B) represents that the use of the highly restricted personal information will be strictly limited to at least one (1) of the uses set forth in section 10(1), 10(4), 10(6), and 10(9) of this chapter.
As added by P.L.261-2003, SEC.11. Amended by P.L.184-2007, SEC.11; P.L.125-2012, SEC.43.

IC 9-14-3.5-11
Repealed
(Repealed by P.L.261-2001, SEC.5.)

IC 9-14-3.5-12
Conditions precedent to disclosure
Sec. 12. The bureau may, before disclosing personal information, require the requesting person to satisfy certain conditions for the purpose of ascertaining:
(1) the correct identity of the requesting person;
(2) that the use of the disclosed information will be only as authorized; or
(3) that the consent of the person who is the subject of the information has been obtained.
The conditions may include the making and filing of a written application on a form prescribed by the bureau and containing all information and certification requirements required by the bureau.
As added by P.L.89-1996, SEC.2.

IC 9-14-3.5-13
Resale or redisclosure of information
Sec. 13. (a) An authorized recipient of personal information, except a recipient under section 10(11) or 10(12) of this chapter, may resell or re-disclose the information for any use allowed under section 10 of this chapter, except for a use under section 10(11) or 10(12) of this chapter.
(b) An authorized recipient of a record under section 10(11) of this chapter may resell or re-disclose personal information for any purpose.
(c) An authorized recipient of personal information under IC 9-14-3-6 and section 10(12) of this chapter may resell or re-disclose the personal information for use only in accordance with section 10(12) of this chapter.
(d) Except for a recipient under section 10(11) of this chapter, a recipient who resells or re-discloses personal information is required to maintain and make available for inspection to the bureau, upon request, for at least five (5) years, records concerning: (1) each person that receives the information; and
(2) the permitted use for which the information was obtained.
As added by P.L.89-1996, SEC.2. Amended by P.L.39-2000, SEC.6; P.L.1-2006, SEC.159.

IC 9-14-3.5-14
Adoption of rules
Sec. 14. The bureau may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.89-1996, SEC.2.

IC 9-14-3.5-15
Violations
Sec. 15. A person requesting the disclosure of personal information or highly restricted personal information from bureau records who knowingly or intentionally misrepresents the person's identity or makes a false statement to the bureau on an application required to be submitted under this chapter commits a Class C misdemeanor.
As added by P.L.89-1996, SEC.2. Amended by P.L.125-2012, SEC.44.



CHAPTER 4. DRIVER LICENSING MEDICAL ADVISORY BOARD

IC 9-14-4-1
Creation
Sec. 1. The commissioner shall create a driver licensing medical advisory board.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.3.

IC 9-14-4-2
Members
Sec. 2. The board consists of five (5) members, of whom:
(1) two (2) members must have unlimited licenses to practice medicine in Indiana, including one (1) neurologist with expertise in epilepsy; and
(2) one (1) member must be licensed as an optometrist.
The board members serve at the pleasure of the commissioner.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.4.

IC 9-14-4-3
Travel expenses; per diem salaries
Sec. 3. A board member is entitled to be reimbursed for travel expenses necessarily incurred in the performance of the member's duties and is also entitled to receive a salary per diem as prescribed by the budget agency.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.5.

IC 9-14-4-4
Duties
Sec. 4. The board shall provide the commissioner and the office of traffic safety created by IC 9-27-2-2 with assistance in the administration of Indiana driver licensing laws, including:
(1) providing guidance to the commissioner in the area of licensing drivers with health or other problems that may adversely affect a driver's ability to operate a vehicle safely;
(2) recommending factors to be used in determining qualifications and ability for issuance and retention of a driver's license; and (3) recommending and participating in the review of license suspension, restriction, or revocation appeal procedures, including reasonable investigation into the facts of the matter.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.6; P.L.210-2005, SEC.17.

IC 9-14-4-5
Requests for assistance
Sec. 5. The commissioner may request assistance from any of the board members at any time.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.7.

IC 9-14-4-6
Immunity from civil action
Sec. 6. A member of the board is exempt from a civil action arising or thought to arise from an action taken in good faith as a member of the board.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.8.

IC 9-14-4-7
Practice of medicine
Sec. 7. The evaluation of medical reports for the commissioner by a member of the board does not constitute the practice of medicine. This chapter does not authorize a person to engage in the practice of the healing arts or the practice of medicine as defined by law.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.9.



CHAPTER 5. PARKING PLACARDS FOR PERSONS WITH PHYSICAL DISABILITIES

IC 9-14-5-2 Doctor certification form
Sec. 2. The certification made by a physician, an optometrist, or an ophthalmologist under section 1(1)(C) or 1(1)(D) of this chapter must:
(1) be on a form prescribed by the bureau; and
(2) state the expected duration of the condition that severely restricts the individual's mobility.
As added by P.L.22-1991, SEC.4. Amended by P.L.125-2012, SEC.46.

IC 9-14-5-3
Contents of placard
Sec. 3. The placard required under section 1 of this chapter must contain the following:
(1) The words "Parking Permit for Persons with Physical Disabilities".
(2) An expiration date.
As added by P.L.22-1991, SEC.4. Amended by P.L.23-1993, SEC.22.

IC 9-14-5-4
Duration of placard; permanent and temporary disability
Sec. 4. (a) A placard issued under section 1(1) of this chapter expires only upon a physician's certification that the recipient's disability is no longer considered to be permanent.
(b) If the recipient's disability is not permanent, a placard issued under section 1(1) of this chapter expires:
(1) six (6) months after the date of the placard's issuance; or
(2) on the date certified by a physician under section 1(1)(C) or 1(1)(D) of this chapter;
whichever occurs first.
As added by P.L.22-1991, SEC.4. Amended by P.L.125-2012, SEC.47.

IC 9-14-5-5
Operators of programs and facilities for handicapped individuals; expiration of placard upon ceasing operations
Sec. 5. A placard issued under section 1(2) of this chapter expires on January 1 of the fourth year that follows the date of the placard's issuance. However, if the corporation, limited liability company, partnership, or unincorporated association ceases to operate programs or facilities for persons with physical disabilities before January 1 of the fourth year that follows the date of the placard's issuance, the placard expires on the date the operation of the programs or facilities for persons with physical disabilities ceases.
As added by P.L.22-1991, SEC.4. Amended by P.L.23-1993, SEC.23; P.L.8-1993, SEC.171.
IC 9-14-5-6
Repealed
(Repealed by P.L.125-2012, SEC.48.)

IC 9-14-5-7
Display of placard; duplicate placards
Sec. 7. A placard issued under this chapter must be displayed on the dashboard of a motor vehicle that is parked in a parking space reserved for persons with physical disabilities under this chapter unless the motor vehicle bears a license plate for a person with a disability issued under IC 9-18-22, a disabled Hoosier veteran's license plate issued under IC 9-18-18, or an equivalent parking permit issued under the laws of another state. If a placard is lost, stolen, damaged, or destroyed, the bureau shall provide a duplicate placard upon the application of the person who was issued the placard.
As added by P.L.22-1991, SEC.4. Amended by P.L.23-1993, SEC.25; P.L.87-2010, SEC.6.

IC 9-14-5-8
Fees for placard
Sec. 8. The bureau may establish by rule and charge a fee of not more than five dollars ($5) to cover the cost of issuing a placard or duplicate placard under this chapter to an individual having a temporary disability. However, the bureau may not establish or charge a fee for issuing a placard or duplicate placard under this chapter to an individual having a permanent disability.
As added by P.L.22-1991, SEC.4. Amended by P.L.125-2012, SEC.49.

IC 9-14-5-9
False representation of qualification for receipt of placard; offense
Sec. 9. A person who knowingly and falsely represents the person as having the qualifications to obtain a placard issued under this chapter commits a Class C misdemeanor.
As added by P.L.22-1991, SEC.4.






ARTICLE 15. BUREAU OF MOTOR VEHICLES COMMISSION

CHAPTER 1. ESTABLISHMENT OF BUREAU OF MOTOR VEHICLES COMMISSION

IC 9-15-1-2
Membership of commission board
Sec. 2. (a) The commission board consists of the following five (5) individuals:
(1) Four (4) individuals, not more than two (2) of whom may be members of the same political party, who:
(A) shall be appointed by the governor;
(B) serve for terms of four (4) years;
(C) may not hold any other public office or serve as a state or local employee while serving as a commission board member; and
(D) shall devote as much time as is needed to carry out their duties, but are not required to devote full time to their duties.
(2) The commissioner, who:
(A) shall serve as chairman of the commission board; and
(B) is responsible for calling commission board meetings.
(b) The commission consists of all:
(1) officers and employees of the license branches under IC 9-16; and
(2) other officers and employees designated as commission employees.
As added by P.L.2-1991, SEC.3. Amended by P.L.125-2012, SEC.50.

IC 9-15-1-3
Quorum of commission board
Sec. 3. Three (3) commission board members constitute a quorum. The consent of three (3) commission board members is required before any action may be taken.
As added by P.L.2-1991, SEC.3. Amended by P.L.125-2012, SEC.51.

IC 9-15-1-4
Per diem salaries; expenses
Sec. 4. (a) Each member of the commission board who is not a

state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A board member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission board who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1991, SEC.3. Amended by P.L.125-2012, SEC.52.



CHAPTER 2. POWERS AND DUTIES OF COMMISSION

IC 9-15-2-2
Powers
Sec. 2. The commission board may do the following:
(1) Procure insurance against any loss in connection with the commission's operations in the amount the commission board considers necessary or desirable.
(2) Contract for the operation of full service license branches under IC 9-16-1-4 and partial services under IC 9-16-1-4.5.
(3) Take any other action necessary to achieve the commission's purpose.
As added by P.L.2-1991, SEC.3. Amended by P.L.62-1996, SEC.4; P.L.125-2012, SEC.54.

IC 9-15-2-2.2
Repealed
(Repealed by P.L.177-2011, SEC.5.)



CHAPTER 3. AUDITS



CHAPTER 4. TORT CLAIM IMMUNITY






ARTICLE 16. LICENSE BRANCHES

CHAPTER 1. OPERATION OF LICENSE BRANCHES

IC 9-16-1-2
Responsibilities of commissioner
Sec. 2. The commissioner shall operate or be responsible for the administration of all license branches in Indiana under this article.
As added by P.L.2-1991, SEC.4. Amended by P.L.125-2012, SEC.57.

IC 9-16-1-2.5
Reduction in number of license branches
Sec. 2.5. The number of license branches may not be reduced in a county below the number in existence on January 1, 2001, unless the commission:
(1) holds a public hearing in the county; and
(2) receives unlimited public testimony before the commissioner on the merits of closing the branch that the commission proposes to close in the county.
As added by P.L.176-2001, SEC.2. Amended by P.L.125-2012, SEC.58.

IC 9-16-1-3
License branch powers, duties, and functions
Sec. 3. (a) License branches have all the powers and duties assigned to license branches by statute and by the commissioner.
(b) The commissioner shall assign to license branches those functions that:
(1) the commission or the bureau is legally required or authorized to perform; and
(2) cannot be adequately performed by the commission or the

bureau without assistance from the license branches.
As added by P.L.2-1991, SEC.4.

IC 9-16-1-4
Contracts for operation; requirements
Sec. 4. (a) The commission may contract with a qualified person for:
(1) the operation of a full service license branch under this section;
(2) the provision of partial services under section 4.5 of this chapter; or
(3) other services to process specific transactions as outlined by the commission.
(b) A contract for the operation of a full service license branch must include the following provisions:
(1) The contractor shall provide a full service license branch, including the following services:
(A) Vehicle titles.
(B) Vehicle registration.
(C) Driver's licenses.
(D) Voter registration as provided in IC 3-7.
(2) The contractor shall provide trained personnel to properly process branch transactions.
(3) The contractor shall do the following:
(A) Collect and transmit all bureau fees and taxes collected at the license branch.
(B) Deposit the taxes collected at the license branch with the commission to be deposited with the county treasurer in the manner prescribed by IC 6-3.5 or IC 6-6-5.
(4) The contractor shall generate a transaction volume sufficient to justify the installation of bureau support systems.
(5) The contractor shall provide fidelity bond coverage in an amount prescribed by the commission.
(6) The contractor may operate the license branch within a facility used for other purposes.
(7) The contractor shall pay the cost of any post audits conducted by the commission or the state board of accounts on an actual cost basis.
(8) The commission shall provide support systems on the same basis as state operated branches.
(9) The commission must approve each location and physical facility based upon criteria developed by the commission board.
(10) The term of the contract must be for a fixed period.
(11) The contractor shall agree to provide voter registration services and to perform the same duties imposed on the commission under IC 3-7.
As added by P.L.2-1991, SEC.4. Amended by P.L.12-1995, SEC.112; P.L.62-1996, SEC.6; P.L.125-2012, SEC.59.

IC 9-16-1-4.5 Contracts for provision of partial services
Sec. 4.5. (a) The commission may contract with a qualified person to provide partial services at a qualified person's location, including locations within a facility used for other purposes, such as electronic titling and title application services and self-serve terminal access.
(b) A contract for providing motor vehicle title or registration and renewal services, or both, at a location must include the following provisions:
(1) The contractor must provide trained personnel to properly process motor vehicle registration and renewal transactions.
(2) The contractor shall do the following:
(A) Collect and transmit all bureau fees and taxes collected at the contract location.
(B) Deposit the taxes collected at the contract location with the commission to be deposited with the county treasurer in the manner prescribed by IC 6-3.5 or IC 6-6-5.
(3) The contractor shall provide fidelity bond coverage in an amount prescribed by the commission.
(4) The contractor shall provide:
(A) liability insurance coverage in an amount not to exceed two million dollars ($2,000,000) per occurrence, as prescribed by the commission; and
(B) indemnification of the commission for any liability in excess of the amount of coverage provided under clause (A), not to exceed five million dollars ($5,000,000) per occurrence.
(5) The contractor shall pay the cost of any post audits conducted by the commission or the state board of accounts on an actual cost basis.
(6) The commission must approve each location and physical facility used by a contractor.
(7) The term of the contract must be for a fixed period.
As added by P.L.62-1996, SEC.7. Amended by P.L.210-2005, SEC.18; P.L.41-2011, SEC.1; P.L.125-2012, SEC.60.

IC 9-16-1-5
Service charges; collection; deposit
Sec. 5. Each license branch, full service provider, or partial services provider shall collect the service charges prescribed by IC 9-29-3 and deposit the service charges in the state license branch fund established under IC 9-29-14.
As added by P.L.2-1991, SEC.4. Amended by P.L.210-2005, SEC.19.

IC 9-16-1-6
Violations
Sec. 6. A person who violates section 5 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.4.

IC 9-16-1-7 License branch hours on day before election day; election day; issuance of driver's licenses and state identification cards
Sec. 7. (a) This section does not apply to a license branch in a county if there are no precincts in the county in which an election is held on election day.
(b) On each general, municipal, primary, and special election day (as defined in IC 3-5-2-18), all license branches that provide state identification cards must remain open from 6:00 a.m., local time, to 6:00 p.m., local time, solely for the purpose of issuing driver's licenses and state identification cards under IC 9-24.
(c) On the day before each general, municipal, primary, and special election day (as defined in IC 3-5-2-18), all license branches that provide state identification cards must remain open from 8:30 a.m., local time, to 8:00 p.m., local time, solely for the purpose of issuing driver's licenses and state identification cards under IC 9-24.
(d) The commission shall:
(1) designate another day as time off; or
(2) authorize overtime pay;
for license branch personnel required to work on an election day.
As added by P.L.221-2005, SEC.142. Amended by P.L.156-2006, SEC.1.



CHAPTER 2. LEASING OR PURCHASING LICENSE BRANCH FACILITIES

IC 9-16-2-2
Office and storage space; parking facilities
Sec. 2. Subject to the approval of the commission, the bureau may request the necessary office space, storage space, and parking facilities for each license branch operated by the commission from the Indiana department of administration as provided in IC 4-20.5-5-5.
As added by P.L.2-1991, SEC.4. Amended by P.L.7-1993, SEC.11.

IC 9-16-2-3
Appraisal; supplies, fixtures, and equipment; real property; lease agreements and contracts
Sec. 3. The value of all:
(1) purchases of supplies, fixtures, and equipment;
(2) purchases of real property; and
(3) lease agreements and contracts;
shall be appraised by the Indiana department of administration or by an independent appraiser, at the discretion of the Indiana department of administration. The cost of a purchase, lease agreement, or contract may not exceed the appraised value.
As added by P.L.2-1991, SEC.4.

IC 9-16-2-4
Tax exempt property
Sec. 4. Property of the commission is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or a political subdivision of the state.
As added by P.L.2-1991, SEC.4.

IC 9-16-2-5
Procurement system
Sec. 5. (a) Notwithstanding IC 5-16, IC 5-17-1, and IC 5-22, the commission may develop a system of procurement that applies only to procurement of equipment, materials, services, and goods required for the operation of license branches.
(b) A system of procurement adopted under this section must provide that whenever:
(1) a contract is awarded by acceptance of bids, proposals, or quotations; and
(2) a trust (as defined in IC 30-4-1-1(a)) submits a bid, proposal,

or quotation;
the bid, proposal, or quotation must identify each beneficiary of the trust and each settlor empowered to revoke or modify the trust.
(c) This section does not apply to the purchasing, leasing, or disposal of real property.
As added by P.L.2-1991, SEC.4. Amended by P.L.49-1997, SEC.39; P.L.125-2012, SEC.61.



CHAPTER 3. LICENSE BRANCH BUDGETS

IC 9-16-3-3
Budget; information required
Sec. 3. On a date specified by the budget agency of each even-numbered year, the commission shall submit to the budget agency a proposed budget. The commission shall include, at a minimum, the following information on a county by county basis:
(1) Total estimated revenue.
(2) Total estimated expenditures for salaries and fringe benefits.
(3) Total estimated expenditures for other personal services.
(4) Total estimated expenditures for nonpersonal services.
(5) Total estimated expenditures for contractual services.
(6) Total estimated expenditures for supplies and materials.
(7) All other estimated expenditures.
(8) The number of full-time and part-time employees.
(9) Other information the budget agency requires.
As added by P.L.2-1991, SEC.4. Amended by P.L.125-2012, SEC.64.

IC 9-16-3-4
Budget committee review
Sec. 4. The budget agency shall provide the information received under section 3 of this chapter to the budget committee for the committee's review.
As added by P.L.2-1991, SEC.4. Amended by P.L.125-2012, SEC.65.



CHAPTER 4. COMMISSION LICENSE BRANCH PERSONNEL

IC 9-16-4-2
Retirement program
Sec. 2. The commission board may:
(1) develop a retirement program for managers and employees of commission license branches; or
(2) cause managers and employees of commission license branches to be members of the public employees' retirement fund (IC 5-10.3-7).
As added by P.L.2-1991, SEC.4. Amended by P.L.125-2012, SEC.67.



CHAPTER 5. ANNUAL AUDITS

IC 9-16-5-2
Completion and filing deadlines
Sec. 2. Each audit required by section 1 of this chapter must be:
(1) completed not more than ninety (90) days after commencement of the audit; and
(2) filed with the legislative services agency in an electronic format under IC 5-14-6 not more than thirty (30) days after completion of the audit.
As added by P.L.2-1991, SEC.4. Amended by P.L.28-2004, SEC.76.



CHAPTER 6. POLITICAL ACTIVITIES AND CONTRIBUTIONS

IC 9-16-6-2
Voluntary contributions and participation
Sec. 2. Section 1 of this chapter may not be interpreted to prohibit the voluntary contribution of an employee to a political party or prohibit the participation of an employee in a political activity unless the participation interferes with the employee's performance or responsibility of the employee's job.
As added by P.L.2-1991, SEC.4.

IC 9-16-6-3
Use of license branch equipment and facilities prohibited; penalty
Sec. 3. (a) Equipment or facilities of a license branch operated under this article may not be used for political purposes.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.2-1991, SEC.4.

IC 9-16-6-4
Paraphernalia, brochures, and displays in license branches prohibited; penalty
Sec. 4. A person who:
(1) collects;
(2) displays;
(3) distributes; or
(4) stores;
paraphernalia, brochures, or displays for a political party or organization in a license branch commits a Class C infraction.
As added by P.L.2-1991, SEC.4.

IC 9-16-6-5
Use of license branch equipment or facilities
Sec. 5. This chapter does not prohibit an employee from using the equipment or facilities of a license branch operated under this article or engaging in activity permitted or required under:
(1) IC 3-7;
(2) IC 9-16-7;
(3) IC 9-24-2.5; or
(4) the National Voter Registration Act of 1993 (42 U.S.C. 1973-gg).
As added by P.L.12-1995, SEC.113.



CHAPTER 7. VOTER REGISTRATION SERVICES AT LICENSE BRANCHES

IC 9-16-7-2
Commission to offer voter registration services
Sec. 2. License branches shall offer voter registration services under this chapter, in addition to providing a voter registration application as a part of an application for a motor vehicle driver's license, permit, or identification card under IC 9-24-2.5 and 42 U.S.C. 1973gg-3.
As added by P.L.12-1995, SEC.114. Amended by P.L.125-2012, SEC.69.

IC 9-16-7-3
Forms provided
Sec. 3. Each license branch shall provide copies of voter registration forms.
As added by P.L.12-1995, SEC.114.

IC 9-16-7-4
Prescribing and placement of forms
Sec. 4. The registration forms provided under section 3 of this chapter must be:
(1) prescribed by the Indiana election commission to permit the NVRA official to fulfill the NVRA official's reporting duties under 42 U.S.C. 1973gg-7(a)(3) and IC 3-7-11-2; and
(2) placed in an easily accessible location within the branch, so that members of the public may obtain the forms without further assistance from the commission.
As added by P.L.12-1995, SEC.114. Amended by P.L.2-1996, SEC.221.

IC 9-16-7-5
Notice regarding forms
Sec. 5. Each license branch shall post a notice in a prominent location easily visible to members of the public. The notice must state substantially the following:

"VOTER REGISTRATION FORMS

AVAILABLE HERE

please take one of the forms.
If you cannot find a blank voter registration form in this office, ask us to give you a form.
You must take the form with you and mail or deliver the form to the voter registration office.
Applying to register or declining to register to vote will not affect the assistance or service that you will be provided by this office.".
As added by P.L.12-1995, SEC.114.

IC 9-16-7-6
Confidentiality of information
Sec. 6. Voter registration information received or maintained under this chapter is confidential.
As added by P.L.12-1995, SEC.114.






ARTICLE 17. CERTIFICATES OF TITLE

CHAPTER 1. APPLICATION



CHAPTER 2. GENERAL PROCEDURES FOR OBTAINING CERTIFICATES OF TITLE

IC 9-17-2-1
Vehicles requiring certificates of title; proof of residency
Sec. 1. (a) This section does not apply to an off-road vehicle that is at least five (5) model years old.
(b) A person must obtain a certificate of title for all vehicles owned by the person that:
(1) are subject to the motor vehicle excise tax under IC 6-6-5; or
(2) are off-road vehicles;
and that will be operated in Indiana.
(c) A person must obtain a certificate of title for all commercial vehicles owned by the person that:
(1) are subject to the commercial vehicle excise tax under IC 6-6-5.5;
(2) are not subject to proportional registration under the International Registration Plan; and
(3) will be operated in Indiana.
(d) A person must obtain a certificate of title for all recreational vehicles owned by the person that:
(1) are subject to the excise tax imposed under IC 6-6-5.1; and
(2) will be operated in Indiana.
(e) A person must obtain a certificate of title for all vehicles owned by the person not later than sixty (60) days after becoming an Indiana resident. A person must produce evidence concerning the date on which the person became an Indiana resident.
As added by P.L.2-1991, SEC.5. Amended by P.L.181-1999, SEC.10; P.L.219-2005, SEC.4; P.L.131-2008, SEC.38; P.L.125-2012, SEC.71.

IC 9-17-2-1.5
Title for off-road vehicle; exception
Sec. 1.5. (a) This section does not apply to an off-road vehicle that

is at least five (5) model years old.
(b) A person who purchases an off-road vehicle after December 31, 2005, must obtain a certificate of title for the off-road vehicle from the bureau.
As added by P.L.219-2005, SEC.5.

IC 9-17-2-2
Application; contents
Sec. 2. (a) A person applying for a certificate of title for a vehicle must submit an application on a form furnished by the bureau and provide the following information:
(1) A full description of the vehicle, including the make, model, and year of manufacture of the vehicle.
(2) A statement of any lien or encumbrance on the vehicle.
(3) The vehicle identification number or special identification number of the vehicle.
(4) The former title number, if applicable.
(5) The purchase or acquisition date.
(6) The name, residence address and, if different from the residence address, mailing address, and Social Security number or federal identification number of the person.
(7) Other information that the bureau requires.
(b) This subsection applies only to an individual who receives an interest in a vehicle under IC 9-17-3-9. To obtain a certificate of title for the vehicle, the individual must do the following:
(1) Surrender the certificate of title designating the individual as a transfer on death beneficiary.
(2) Submit proof of the transferor's death.
(3) Submit an application for a certificate of title on a form furnished by the bureau that meets the requirements of subsection (a).
As added by P.L.2-1991, SEC.5. Amended by P.L.83-2008, SEC.3; P.L.125-2012, SEC.72.

IC 9-17-2-3
Oath and affirmation; signature; transfer statement
Sec. 3. (a) The application described under section 2 of this chapter must include the following printed statement:
"I swear or affirm that the information I have entered on this form is correct. I understand that making a false statement on this form may constitute the crime of perjury.".
(b) The person applying for the certificate of title must sign the form directly below the printed statement.
As added by P.L.2-1991, SEC.5. Amended by P.L.131-2008, SEC.39; P.L.125-2012, SEC.73.

IC 9-17-2-4
Certificates of title previously issued; manufacturer's certificate of origin
Sec. 4. If a certificate of title: (1) has been previously issued for a vehicle in Indiana, an application for a certificate of title must be accompanied by the previously issued certificate of title, unless otherwise provided; or
(2) has not previously been issued for a vehicle in Indiana, an application for a certificate of title must be accompanied by a manufacturer's certificate of origin as provided in IC 9-17-8, unless otherwise provided in this chapter.
As added by P.L.2-1991, SEC.5. Amended by P.L.125-2012, SEC.74.

IC 9-17-2-5
Out-of-state vehicles brought into Indiana; documents accompanying application
Sec. 5. If an application for a certificate of title is for a vehicle or off-road vehicle brought into Indiana from another state, the application must be accompanied by:
(1) the certificate of title issued for the vehicle or off-road vehicle by the other state if the other state has a certificate of title law;
(2) a sworn bill of sale or dealer's invoice fully describing the vehicle or off-road vehicle and the most recent registration receipt issued for the vehicle or off-road vehicle if the other state does not have a certificate of title law; or
(3) other information that the bureau requires, if the other state does not have a certificate of title or registration law that pertains to the vehicle or off-road vehicle.
As added by P.L.2-1991, SEC.5. Amended by P.L.219-2005, SEC.6.

IC 9-17-2-6
Vehicles weighing 16,000 pounds or less; odometer reading; false information; bureau immunity
Sec. 6. (a) This section does not apply to a motor vehicle requiring a certificate of title under section 1(b)(2) or 1.5 of this chapter.
(b) A certificate of title issued for a vehicle that is required to be registered under this title at a declared gross weight of sixteen thousand (16,000) pounds or less must contain the odometer reading of the vehicle in miles or kilometers as of the date of sale or transfer of the vehicle.
(c) A person may not knowingly furnish to the bureau odometer information that does not accurately indicate the total recorded miles or kilometers on the vehicle.
(d) The bureau and its license branches are not subject to a criminal or civil action by a person for an invalid odometer reading on a certificate of title.
As added by P.L.2-1991, SEC.5. Amended by P.L.95-1997, SEC.1; P.L.219-2005, SEC.7.

IC 9-17-2-7
Evidence of title; retention by bureau Sec. 7. The bureau shall retain the evidence of title presented by a person upon which the Indiana certificate of title is issued in accordance with applicable document and record retention requirements.
As added by P.L.2-1991, SEC.5. Amended by P.L.125-2012, SEC.75.

IC 9-17-2-8
Review of application by bureau; reasonable diligence
Sec. 8. The bureau shall use reasonable diligence in determining if the facts stated in an application for a certificate of title are true.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-9
Registration; application; transfer of current registration
Sec. 9. (a) This section does not apply to an off-road vehicle requiring a certificate of title under this chapter.
(b) A person applying for a certificate of title must:
(1) apply for registration of the vehicle described in the application for the certificate of title; or
(2) transfer the current registration of the vehicle owned or previously owned by the person.
As added by P.L.2-1991, SEC.5. Amended by P.L.219-2005, SEC.8; P.L.1-2007, SEC.82; P.L.125-2012, SEC.76.

IC 9-17-2-10
Issuance of certificate; conditions
Sec. 10. If the bureau is satisfied that the person applying for a certificate of title is the owner of the vehicle, the bureau may issue a certificate of title for the vehicle.
As added by P.L.2-1991, SEC.5. Amended by P.L.125-2012, SEC.77.

IC 9-17-2-11
Delivery of certificate; lien or encumbrance
Sec. 11. (a) The bureau shall deliver a certificate of title to the person who owns the vehicle if no lien or encumbrance appears on the certificate of title.
(b) If a lien or an encumbrance appears on the vehicle, the bureau shall deliver the certificate of title to the person who holds the lien or encumbrance set forth in the application for the certificate of title.
As added by P.L.2-1991, SEC.5. Amended by P.L.125-2012, SEC.78.

IC 9-17-2-12
Inspection of vehicle
Sec. 12. (a) As used in this section, "dealer" refers to a dealer that has:
(1) been in business for not less than five (5) years; and
(2) sold not less than one hundred fifty (150) motor vehicles during the preceding calendar year.
(b) This section does not apply to the following:
(1) A new motor vehicle or recreational vehicle sold by a dealer

licensed by the state.
(2) A motor vehicle or recreational vehicle transferred or assigned on a certificate of title issued by the bureau.
(3) A motor vehicle that is registered under the International Registration Plan.
(4) A motor vehicle that is titled in the name of a financial institution, lending institution, or insurance company in Canada and imported by a registered importer, if:
(A) the registered importer complies with section 12.5(a) of this chapter; and
(B) section 12.5(d) of this chapter does not apply to the motor vehicle.
(5) A motor vehicle that is titled in another state and is in the lawful possession of a financial institution, a lending institution, or an insurance company, if:
(A) the financial institution, lending institution, or insurance company complies with section 12.5(b) of this chapter; and
(B) section 12.5(d) of this chapter does not apply to the motor vehicle.
(c) An application for a certificate of title for a motor vehicle or recreational vehicle may not be accepted by the bureau unless the motor vehicle or recreational vehicle has been inspected by one (1) of the following:
(1) An employee of a dealer designated by the secretary of state to perform an inspection.
(2) A military policeman assigned to a military post in Indiana.
(3) A police officer.
(4) A designated employee of the bureau.
(5) An employee of a qualified person operating under a contract with the commission under IC 9-16-1-4 for operation of a full service license branch.
(6) An employee of a qualified person operating under a contract with the commission under IC 9-16-1-4.5 for operation of a partial service license branch.
(d) A person described in subsection (c) inspecting a motor vehicle, semitrailer, or recreational vehicle shall do the following:
(1) Make a record of inspection upon the application form prepared by the bureau.
(2) Verify the facts set out in the application.
As added by P.L.2-1991, SEC.5. Amended by P.L.81-1991, SEC.4; P.L.117-1993, SEC.1; P.L.113-1995, SEC.1; P.L.2-1996, SEC.222; P.L.106-2008, SEC.3; P.L.107-2008, SEC.10; P.L.131-2008, SEC.40; P.L.1-2009, SEC.78; P.L.109-2011, SEC.2.

IC 9-17-2-12.5
Documentation required for issuance of certificate of title without inspection
Sec. 12.5. (a) Except as provided in subsection (d), the bureau may accept an application for a certificate of title for a motor vehicle that is titled in the name of a financial institution, a lending

institution, or an insurance company in Canada and imported by a registered importer without requiring an inspection under section 12(c) of this chapter if the registered importer presents the bureau with the following documentation relating to the motor vehicle:
(1) A copy of the registered importer's validation agreement issued by the United States Customs and Border Protection (CBP).
(2) A copy of the entry summary issued by the United States Customs and Border Protection (CBP Form 7501).
(3) A vehicle history report issued by an independent provider of vehicle history information that includes:
(A) the vehicle's title information;
(B) the vehicle's odometer readings; and
(C) the number of owners of the vehicle.
(b) Except as provided in subsection (d), the bureau may accept an application for a certificate of title for a motor vehicle that is titled in another state and is in the lawful possession of a financial institution, a lending institution, or an insurance company if the financial institution, lending institution, or insurance company presents to the bureau a vehicle history report issued by an independent provider of vehicle history information that includes:
(1) the motor vehicle's title information;
(2) the motor vehicle's odometer readings; and
(3) the number of owners of the motor vehicle.
(c) A:
(1) registered importer; or
(2) financial institution, a lending institution, or an insurance company;
must maintain a copy of all documentation required by this section for at least ten (10) years.
(d) An inspection of a motor vehicle described in subsection (a) or (b) is required under section 12(c) of this chapter if:
(1) the registered importer; or
(2) the financial institution, lending institution, or insurance company;
is unable to provide the bureau with the documentation required by this section.
As added by P.L.107-2008, SEC.11; P.L.131-2008, SEC.41.

IC 9-17-2-13
Operation of motor vehicle; requirements; out-of-state vehicles; violation
Sec. 13. (a) Except as provided in subsection (b), a person may not operate or permit to be operated upon the highways a motor vehicle, semitrailer, or recreational vehicle under an Indiana registration number unless a certificate of title has been issued under this chapter for the motor vehicle, semitrailer, or recreational vehicle.
(b) A person may operate a motor vehicle, semitrailer, or recreational vehicle upon highways without an Indiana certificate of title if the motor vehicle, semitrailer, or recreational vehicle: (1) is:
(A) fully titled and registered in another state; and
(B) operating under an Indiana trip permit or temporary registration; or
(2) is registered under apportioned registration of the International Registration Plan and based in a state other than Indiana.
(c) A person who owns a motor vehicle, semitrailer, or recreational vehicle may declare Indiana as the person's base without obtaining an Indiana certificate of title if:
(1) the person's state of residence is not a member of the International Registration Plan; and
(2) the person presents satisfactory proof of ownership from the resident state.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-14
Violation of chapter; Class C infraction; Class B infraction
Sec. 14. (a) Except as provided in:
(1) subsection (b);
(2) section 15 of this chapter; and
(3) section 16 of this chapter;
a person who violates this chapter commits a Class C infraction.
(b) A person who violates section 6 of this chapter commits a Class B infraction.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-15
Sale, purchase, or possession of certificate not issued by bureau; Class C misdemeanor
Sec. 15. A person who knowingly sells, offers to sell, buys, possesses, or offers as genuine a certificate of title for a motor vehicle, semitrailer, or recreational vehicle that is required to be issued by the bureau and has not been issued by the:
(1) bureau under this article; or
(2) appropriate governmental authority of another state;
commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-16
Counterfeits and false reproductions; Class B misdemeanor; suspension of license
Sec. 16. (a) A person who counterfeits or falsely reproduces a certificate of title for a motor vehicle, semitrailer, or recreational vehicle with intent to:
(1) use the certificate of title; or
(2) permit another person to use the certificate of title;
commits a Class B misdemeanor.
(b) The bureau shall suspend the driver's license or permit of a person who uses or possesses a certificate of title described under

subsection (a) for ninety (90) days. This mandatory suspension is in addition to sanctions provided in IC 9-30-4-9.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-17
Off-road vehicle; registration required with department of natural resources
Sec. 17. A certificate of title issued under this chapter does not relieve an owner of an off-road vehicle from any registration requirement for the off-road vehicle under IC 14-16-1.
As added by P.L.219-2005, SEC.9.



CHAPTER 3. EXPIRATION, REPLACEMENT, AND TRANSFER OF CERTIFICATES OF TITLE

IC 9-17-3-1
Validity of title; renewal
Sec. 1. (a) A certificate of title is valid for as long as the vehicle for which the certificate of title has been issued is owned or held by the person who originally held the certificate of title.
(b) A certificate of title does not have to be renewed except as otherwise provided.
As added by P.L.2-1991, SEC.5.

IC 9-17-3-2
Loss, theft, mutilation, or destruction; application for duplicate certificate of title; requirements
Sec. 2. (a) If a certificate of title:
(1) is lost or stolen;
(2) is mutilated;
(3) is destroyed; or
(4) becomes illegible;
the person who owns the vehicle or the legal representative or legal successor in interest of the person who owns the vehicle for which the certificate of title was issued, as shown by the records of the bureau, shall immediately apply for and may obtain a duplicate certificate of title.
(b) To obtain a duplicate certificate of title under subsection (a), a person must:
(1) furnish information satisfactory to the bureau concerning the loss, theft, mutilation, destruction, or illegibility of the certificate of title; and
(2) pay the fee provided under IC 9-29.
(c) The word "duplicate" shall be printed or stamped in ink on the face of a certificate of title issued under this section.
(d) When a duplicate certificate of title is issued, the previous certificate of title becomes void.
As added by P.L.2-1991, SEC.5. Amended by P.L.125-2012, SEC.79.

IC 9-17-3-3 Transfer of title; sale of vehicle without certificate of title; failure to deliver certificate of title
Sec. 3. (a) If a vehicle for which a certificate of title has been issued is sold or if the ownership of the vehicle is transferred in any manner other than by a transfer on death conveyance under section 9 of this chapter, the person who holds the certificate of title must do the following:
(1) Endorse on the certificate of title an assignment of the certificate of title with warranty of title, in a form printed on the certificate of title, with a statement describing all liens or encumbrances on the vehicle.
(2) Except as provided in subdivisions (4) and (5), deliver the certificate of title to the purchaser or transferee at the time of the sale or delivery to the purchaser or transferee of the vehicle, if the purchaser or transferee has made all agreed upon initial payments for the vehicle, including delivery of a trade-in vehicle without hidden or undisclosed statutory liens.
(3) Unless the vehicle is being sold or transferred to a dealer licensed under IC 9-23-2, complete all information concerning the purchase on the certificate of title, including, but not limited to:
(A) the name and address of the purchaser; and
(B) the sale price of the vehicle.
(4) In the case of a sale or transfer between vehicle dealers licensed by this state or another state, deliver the certificate of title within twenty-one (21) days after the date of the sale or transfer.
(5) Deliver the certificate of title to the purchaser or transferee within twenty-one (21) days after the date of sale or transfer to the purchaser or transferee of the vehicle, if all of the following conditions exist:
(A) The seller or transferor is a vehicle dealer licensed by the state under IC 9-23.
(B) The vehicle dealer is not able to deliver the certificate of title at the time of sale or transfer.
(C) The vehicle dealer reasonably believes that it will be able to deliver the certificate of title, without a lien or an encumbrance on the certificate of title, within the twenty-one (21) day period.
(D) The vehicle dealer provides the purchaser or transferee with an affidavit under section 3.1 of this chapter.
(E) The purchaser or transferee has made all agreed upon initial payments for the vehicle, including delivery of a trade-in vehicle without hidden or undisclosed statutory liens.
(b) A licensed dealer may offer for sale a vehicle for which the dealer does not possess a certificate of title, if the dealer can comply with subsection (a)(4) or (a)(5) at the time of the sale.
(c) A vehicle dealer who fails to deliver a certificate of title within the time specified under this section is subject to the following civil

penalties:
(1) One hundred dollars ($100) for the first violation.
(2) Two hundred fifty dollars ($250) for the second violation.
(3) Five hundred dollars ($500) for all subsequent violations.
Payment shall be made to the secretary of state and deposited in the state general fund. In addition, if a purchaser or transferee does not receive a valid certificate of title within the time specified by this section, the purchaser or transferee shall have the right to return the vehicle to the vehicle dealer ten (10) days after giving the vehicle dealer written notice demanding delivery of a valid certificate of title and the dealer's failure to deliver a valid certificate of title within that ten (10) day period. Upon return of the vehicle to the dealer in the same or similar condition as delivered to the purchaser or transferee under this section, the vehicle dealer shall pay to the purchaser or transferee the purchase price plus sales taxes, finance expenses, insurance expenses, and any other amount paid to the dealer by the purchaser.
(d) For purposes of this subsection, "timely deliver", with respect to a third party, means to deliver to the purchaser or transferee with a postmark dated or hand delivered not more than ten (10) business days after there is no obligation secured by the vehicle. If the dealer's inability to timely deliver a valid certificate of title results from the acts or omissions of a third party who has failed to timely deliver a valid certificate of title to the dealer, the dealer is entitled to claim against the third party one hundred dollars ($100). If:
(1) the dealer's inability to timely deliver a valid certificate of title results from the acts or omissions of a third party who has failed to timely deliver the certificate of title in the third party's possession to the dealer; and
(2) the failure continues for ten (10) business days after the dealer gives the third party written notice of the failure;
the dealer is entitled to claim against the third party all damages sustained by the dealer in rescinding the dealer's sale with the purchaser or transferee, including the dealer's reasonable attorney's fees.
(e) If a vehicle for which a certificate of title has been issued by another state is sold or delivered, the person selling or delivering the vehicle must deliver to the purchaser or receiver of the vehicle a proper certificate of title with an assignment of the certificate of title in a form prescribed by the bureau.
(f) The original certificate of title and all assignments and subsequent reissues of the certificate of title shall be retained by the bureau and appropriately classified and indexed in the most convenient manner to trace title to the vehicle described in the certificate of title.
(g) A dealer shall make payment to a third party to satisfy any obligation secured by the vehicle within five (5) days after the date of sale.
As added by P.L.2-1991, SEC.5. Amended by P.L.60-1994, SEC.1; P.L.2-1995, SEC.42; P.L.59-1998, SEC.1; P.L.268-2003, SEC.8;

P.L.97-2004, SEC.37; P.L.106-2008, SEC.4; P.L.83-2008, SEC.4; P.L.131-2008, SEC.42; P.L.1-2009, SEC.79.

IC 9-17-3-3.1
Affidavit of transferring vehicle dealer
Sec. 3.1. The affidavit required by section 3(a)(5) of this chapter shall be printed in the following form:
STATE OF INDIANA )
) ss:
COUNTY OF ____________ )
I affirm under the penalties for perjury that all of the following are true:
(1) That I am a dealer licensed under IC 9-23.
(2) That I cannot deliver a valid certificate of title to the retail purchaser of the vehicle described in paragraph (3) at the time of sale of the vehicle to the retail purchaser. The identity of the previous seller or transferor is __________________________. Payoff of lien was made on (date)_______. I expect to deliver a valid and transferable certificate of title not later than (date)_______________ from the (State of)________ to the purchaser.
(3) That I will undertake reasonable commercial efforts to produce the valid certificate of title. The vehicle identification number is __________________.
Signed _______________________, Dealer
By_________________________________
Dated _____, ____
CUSTOMER ACKNOWLEDGES RECEIPT OF A COPY OF THIS AFFIDAVIT.
___________________________________
Customer Signature

NOTICE TO THE CUSTOMER

dealer, the dealer may be entitled to claim against the third party the damages allowed by law.
As added by P.L.60-1994, SEC.2. Amended by P.L.268-2003, SEC.9; P.L.131-2008, SEC.43; P.L.42-2011, SEC.23; P.L.197-2011, SEC.35.

IC 9-17-3-3.2
Transfer statement language for certificate of title applications
Sec. 3.2. (a) When a certificate of title is available and a vehicle is sold or transferred to a person other than a dealer licensed in Indiana, the seller or transferor shall fill in all blanks on the certificate of title relating to buyer information, including the sale price.
(b) The knowing or intentional failure of the seller or transferor to fill in all buyer information is a Class A misdemeanor for the first offense and a Class D felony for the second or subsequent offense under IC 9-17-3-7(c)(2).
As added by P.L.131-2008, SEC.44. Amended by P.L.125-2012, SEC.80.

IC 9-17-3-3.5
Buyback vehicles; certificate of title
Sec. 3.5. (a) This section applies to a vehicle for which a certificate of title is required to be obtained under IC 24-5-13.5-12.
(b) The bureau shall do the following:
(1) For a subsequent request for a new certificate of title for a buyback vehicle, whether titled in Indiana or any other state, cause the words "Manufacturer Buyback . Disclosure on File" to appear on the face of the new certificate of title.
(2) Maintain a listing of all reported buyback vehicles in accordance with this section, maintain a record of the disclosure document required by IC 24-5-13.5-10(3), and allow access to the listing and disclosure document upon written application.
As added by P.L.65-1992, SEC.2. Amended by P.L.1-1993, SEC.53; P.L.118-1993, SEC.1; P.L.1-1994, SEC.39.

IC 9-17-3-4
Members of armed forces; transfer of title; procedure
Sec. 4. (a) A certificate of title for a vehicle held by an Indiana resident who is serving in the armed forces of the United States may be transferred by the Indiana resident to another person if the resident authorizes the transfer by a valid power of attorney or a letter signed by the Indiana resident. The valid power of attorney or the letter must be accompanied by proof that the Indiana resident is actively serving in the armed forces of the United States and is outside Indiana.
(b) When the bureau receives the power of attorney or letter and proof described in subsection (a), the bureau may make the transfer to the person named in the power of attorney or letter.
(c) Whenever a transfer described in subsection (a) is made, the

power of attorney or letter:
(1) must be attached to the certificate of title being transferred; and
(2) becomes a permanent record of the bureau.
(d) The bureau shall use reasonable diligence in determining if the signature of the person who signed the letter described in subsection (a) authorizing the transfer is the signature of the person.
(e) If the bureau is satisfied that the signature is the signature of the person who owns the vehicle described in the certificate of title, the bureau shall issue an appropriate certificate of title over the signature of the bureau and sealed with the seal of the bureau to the person named in the letter.
As added by P.L.2-1991, SEC.5. Amended by P.L.125-2012, SEC.81.

IC 9-17-3-5
Sale of vehicle under order of court or statutory provision; application for certificate; evidence of ownership
Sec. 5. (a) Whenever a vehicle for which a certificate of title is required by this article is sold under:
(1) an order or a process of an Indiana court; or
(2) any provision of an Indiana statute;
the person who purchases the vehicle may obtain a certificate of title for the vehicle by filing an application for the certificate of title with the bureau and attaching to the application written evidence showing the order, process, or statute under which the person obtained ownership of the vehicle.
(b) The bureau shall use due diligence to ascertain that the sale was in conformity with the order, process, or statute under which the sale occurred and, if the bureau is satisfied, the bureau shall issue a certificate of title to the person who obtained or purchased the vehicle.
(c) An order or a process of an Indiana court described in subsection (a) must include the:
(1) year of manufacture of;
(2) make and model of;
(3) vehicle identification number of; and
(4) name and address of the person who is entitled to;
the vehicle.
As added by P.L.2-1991, SEC.5. Amended by P.L.125-2012, SEC.82.

IC 9-17-3-6
Surrender of title under laws of another state or country; cancellation of certificate
Sec. 6. (a) Except as provided in subsection (b), if the bureau receives notification from another state or a foreign country that a certificate of title for a vehicle that was issued by the bureau has been surrendered by the person who owns the vehicle in conformity with the laws of the other state or country, the bureau may cancel the record of certificate of title in Indiana.
(b) The bureau must retain information necessary to comply with

section 8 of this chapter.
As added by P.L.2-1991, SEC.5. Amended by P.L.61-1998, SEC.1; P.L.125-2012, SEC.83.

IC 9-17-3-7
Violation of chapter; penalties
Sec. 7. (a) This section does not apply to section 5 of this chapter.
(b) Except as provided in subsection (c), a person who violates this chapter commits a Class C infraction.
(c) A person who knowingly or intentionally violates:
(1) section 3(a)(1), 3(a)(2), 3(a)(4), or 3(a)(5) of this chapter commits a Class B misdemeanor; or
(2) section 3(a)(3) of this chapter commits:
(A) a Class A misdemeanor for the first violation; or
(B) a Class D felony for the second violation or any subsequent violation.
As added by P.L.2-1991, SEC.5. Amended by P.L.131-2008, SEC.45.

IC 9-17-3-8
Adoption of rules to enable motor vehicle owners to determine prior titling
Sec. 8. The bureau shall:
(1) enable the owner of a motor vehicle titled in Indiana to determine:
(A) whether that motor vehicle has previously been titled in Indiana; and
(B) if the motor vehicle has previously been titled in Indiana, whether the title was issued as a salvage title under IC 9-22-3; and
(2) impose a service charge under IC 9-29-3-19 for services performed by the bureau under this section.
As added by P.L.61-1998, SEC.2. Amended by P.L.125-2012, SEC.84.

IC 9-17-3-9
Transfer on death conveyance; requirements
Sec. 9. (a) The owner or owners of a vehicle may create an interest in the vehicle that is transferrable on the death of the owner or owners by obtaining a certificate of title conveying the interest in the vehicle to one (1) or more named individuals as transfer on death beneficiaries.
(b) Subject to subsection (e), an interest in a vehicle transferred under this section vests upon the death of the owner or owners.
(c) A certificate of title that is:
(1) worded in substance as "A.B. transfers on death to C.D." or "A.B. and C.D. transfer on death to E.F."; and
(2) signed by the owner or owners;
is a good and sufficient conveyance on the death of the owner or owners to the transferee or transferees.
(d) A certificate of title obtained under this section is not required

to be:
(1) supported by consideration; or
(2) delivered to the named transfer on death beneficiary or beneficiaries;
to be effective.
(e) Upon the death of the owner or owners conveying an interest in a vehicle in a certificate of title obtained under this section, the interest in the vehicle is transferred to each beneficiary who is described by either of the following:
(1) The beneficiary:
(A) is named in the certificate; and
(B) survives the transferor.
(2) The beneficiary:
(A) survives the transferor; and
(B) is entitled to an interest in the vehicle under IC 32-17-14-22 following the death of a beneficiary who:
(i) is named in the certificate; and
(ii) did not survive the transferor.
(f) A transfer of an interest in a vehicle under this section is subject to IC 6-4.1.
(g) A certificate of title designating a transfer on death beneficiary is not testamentary.
(h) In general, IC 32-17-14 applies to a certificate of title designating a transfer on death beneficiary. However, a particular provision of IC 32-17-14 does not apply if it is inconsistent with the requirements of this section or IC 9-17-2-2(b).
As added by P.L.83-2008, SEC.5. Amended by P.L.143-2009, SEC.3; P.L.6-2010, SEC.4; P.L.36-2011, SEC.1.



CHAPTER 4. PRIVATE ASSEMBLY OF VEHICLES; ENGINE IDENTIFICATION NUMBERS

IC 9-17-4-0.5
Special identification number
Sec. 0.5. As used in this chapter, "special identification number" means a distinguishing number assigned by the bureau to a privately assembled motor vehicle, semitrailer, or recreational vehicle.
As added by P.L.268-2003, SEC.11. Amended by P.L.125-2012, SEC.86.

IC 9-17-4-1
Assembly of vehicle by owner; procedure
Sec. 1. If a motor vehicle, semitrailer, or recreational vehicle has been built, constructed, or assembled by the person who owns the motor vehicle, semitrailer, or recreational vehicle, the person shall:
(1) indicate on a form provided by the bureau the major component parts that have been used to assemble the motor vehicle, semitrailer, or recreational vehicle;
(2) make application through the bureau for a special identification number for the motor vehicle, semitrailer, or recreational vehicle;
(3) after receipt of the special identification number described in subdivision (2), stamp or attach the special identification number received from the bureau in the manner provided in section 2(3) of this chapter; and
(4) apply for a certificate of title for the motor vehicle, semitrailer, or recreational vehicle from the bureau.
As added by P.L.2-1991, SEC.5. Amended by P.L.268-2003, SEC.12; P.L.125-2012, SEC.87.
IC 9-17-4-2
Special identification number; placement on vehicle
Sec. 2. A certificate of title may not be issued for a manufactured or privately assembled motor vehicle, semitrailer, or recreational vehicle that does not have a special identification number stamped on the motor vehicle, semitrailer, or recreational vehicle or permanently attached to the motor vehicle, semitrailer, or recreational vehicle until the person who owns the motor vehicle, semitrailer, or recreational vehicle has:
(1) an inspection performed under IC 9-17-2-12;
(2) obtained from the bureau a special identification number designated by the bureau; and
(3) stamped or permanently attached the special identification number in a conspicuous place on the frame of the motor vehicle, semitrailer, or recreational vehicle.
As added by P.L.2-1991, SEC.5. Amended by P.L.268-2003, SEC.13; P.L.125-2012, SEC.88.

IC 9-17-4-3
Repealed
(Repealed by P.L.125-2012, SEC.89.)

IC 9-17-4-4
Certificate of title; description of identification of vehicle; statement of liens or encumbrances; notation of parts
Sec. 4. A certificate of title issued under this chapter must contain the following:
(1) A description and other evidence of identification of the motor vehicle, semitrailer, or recreational vehicle as required by the bureau.
(2) A statement of any liens or encumbrances that the application shows to be on the certificate of title.
(3) The appropriate notation prominently recorded on the front of the title as follows:
(A) For a vehicle assembled using all new vehicle parts, excluding the vehicle frame, "RECONSTRUCTED VEHICLE".
(B) For a vehicle assembled using used parts, "REBUILT VEHICLE".
(C) For a vehicle assembled using a salvage vehicle or parts, "REBUILT SALVAGE".
As added by P.L.2-1991, SEC.5. Amended by P.L.268-2003, SEC.14; P.L.125-2012, SEC.90.

IC 9-17-4-4.5
Body change title; requirements
Sec. 4.5. (a) A person must obtain a body change title whenever a vehicle is altered so that the alteration changes the type of the vehicle, as noted on the:
(1) current title; or (2) certificate of origin;
of the vehicle.
(b) To receive a body change title, an applicant must provide:
(1) the former title or certificate of origin;
(2) a properly completed body change affidavit using a bureau designated form; and
(3) proof of a vehicle inspection.
(c) An assembled vehicle and a vehicle that is altered such that the vehicle type is changed must meet all applicable federal and state highway safety requirements before the vehicle may be titled and registered for operation on highways.
As added by P.L.125-2012, SEC.91.

IC 9-17-4-5
Repealed
(Repealed by P.L.268-2003, SEC.33.)

IC 9-17-4-6
Violation of chapter; Class C infraction; Class C felony
Sec. 6. (a) Except as provided under subsection (b), a person who violates this chapter commits a Class C infraction.
(b) A person who knowingly damages, removes, covers, or alters an identification number commits a Class C felony.
As added by P.L.2-1991, SEC.5. Amended by P.L.268-2003, SEC.15.



CHAPTER 5. LIENS

IC 9-17-5-2
Lienholder; repossession of vehicle; application for certificate of title; procedure
Sec. 2. A person who holds a lien on a motor vehicle, semitrailer, or recreational vehicle who has repossessed the motor vehicle, semitrailer, or recreational vehicle and wants to obtain a certificate of title for the motor vehicle, semitrailer, or recreational vehicle in the person's name may obtain the certificate of title from the bureau if:
(1) the person from whom the motor vehicle, semitrailer, or recreational vehicle has been repossessed is shown by the records of the bureau to be the last registered owner of the motor vehicle, semitrailer, or recreational vehicle; and
(2) the person who holds the lien establishes to the satisfaction of the bureau that the person is entitled to the certificate of title.
As added by P.L.2-1991, SEC.5.

IC 9-17-5-3
Violation of chapter; Class C infraction
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.5.

IC 9-17-5-4
Security interest not created by rental agreement
Sec. 4. Notwithstanding any other law, a rental transaction agreement does not create a sale or security interest in a motor vehicle or trailer solely because the transaction agreement provides that the rental price may be adjusted upon the termination of the agreement based upon the amount received for the motor vehicle or trailer upon sale or other disposition. As added by P.L.123-1995, SEC.1.

IC 9-17-5-5
Security agreements; notation of lien on certificate of title
Sec. 5. (a) A security agreement covering a security interest in a vehicle that is not inventory held for sale can be perfected only if the bureau indicates the security interest on the certificate of title or duplicate. Except as otherwise provided in subsections (b) and (c), IC 26-1-9.1 applies to security interests in vehicles.
(b) The secured party, upon presentation to the bureau of a properly completed application for certificate of title together with the fee prescribed, may have a notation of the lien made on the face of the certificate of title to be issued by the bureau. The bureau shall:
(1) enter the notation and the date of the notation; and
(2) note the lien and date of lien in the bureau's files.
(c) Whenever a lien is discharged, the holder shall note the discharge on the certificate of title over the signature of the holder.
As added by P.L.125-2012, SEC.92.



CHAPTER 6. MANUFACTURED HOMES

IC 9-17-6-2
Application; contents
Sec. 2. A person applying for a certificate of title under this chapter must submit an application on a form furnished by the bureau that contains the following information:
(1) A full description of the manufactured home.
(2) A statement of the person's title and of any lien or encumbrance upon the manufactured home.
(3) The following printed statement:
"I swear or affirm that the information that I have entered on this form is correct. I understand that making a false statement on this form may constitute the crime of perjury.".
(4) The signature of the person applying for the certificate of title directly under the statement set forth in subdivision (3).
(5) The following numbers, if the numbers are available:
(A) A unique serial number assigned by the manufacturer to the manufactured home.
(B) The certification label number required by the United States Department of Housing and Urban Development for the manufactured home.
If neither the number described in clause (A) nor the number described in clause (B) is available, the bureau may issue a special identification number for the manufactured home.
(6) Any other information required under rules adopted under IC 4-22-2 by the bureau.
As added by P.L.2-1991, SEC.5. Amended by P.L.106-2007, SEC.2.

IC 9-17-6-3
Repealed
(Repealed by P.L.106-2007, SEC.7.)

IC 9-17-6-4
Certificate of title previously issued; manufacturer's certificate of origin; documents accompanying application
Sec. 4. If a certificate of title:
(1) has been previously issued for a manufactured home in Indiana, an application for a certificate of title must be accompanied by the certificate of title; or (2) has not previously been issued for a manufactured home in Indiana, the application must be accompanied by a manufacturer's certificate of origin as provided in IC 9-17-8.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-5
Out-of-state homes brought into Indiana; documents accompanying application
Sec. 5. If the application for a certificate of title is for a manufactured home brought into Indiana from another state, the application must be accompanied by:
(1) the certificate of title issued for the manufactured home by the other state if the other state has a certificate of title law; or
(2) a sworn bill of sale or dealer's invoice fully describing the manufactured home and the most recent registration receipt if the other state does not have a certificate of title law.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-6
Security interests; application of U.C.C. provisions
Sec. 6. Except as otherwise provided, IC 26-1-9.1 applies to a security interest in a manufactured home.
As added by P.L.2-1991, SEC.5. Amended by P.L.57-2000, SEC.4.

IC 9-17-6-7
Perfection of security interests
Sec. 7. A security agreement covering a security interest in a manufactured home that is not inventory held for sale may only be perfected by indicating the security interest on the certificate of title or duplicate certificate of title for the manufactured home issued by the bureau.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-8
Secured parties; application for certificate of title; notation of security interest
Sec. 8. (a) A secured party that:
(1) submits a properly completed application for a manufactured home certificate of title to the bureau; and
(2) pays the fee required by IC 9-29 for a certificate of title;
may have a notation of a security interest in the manufactured home made on the face of the certificate of title issued by the bureau.
(b) The bureau shall do the following:
(1) Enter the notation and the date of the notation on the certificate of title.
(2) Make a corresponding entry in the bureau's records.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-9
Discharge of security interests; note of discharge on certificate Sec. 9. When a security interest indicated on a certificate of title to a manufactured home is discharged, the person who holds the security interest shall note the discharge of the security interest over the person's signature on the certificate of title.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-10
Evidence of title; retention by bureau
Sec. 10. The bureau shall retain the evidence of title presented by an applicant upon which the Indiana certificate of title is issued.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-11
Review of application by bureau; reasonable diligence
Sec. 11. The bureau shall use reasonable diligence in determining if the facts stated in an application for a certificate of title are true.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-12
Issuance of certificate of title
Sec. 12. If the bureau is satisfied that the person applying for the certificate of title is the owner of the manufactured home or is otherwise entitled to have the manufactured home titled in the person's name, the bureau shall issue an appropriate certificate of title.
As added by P.L.2-1991, SEC.5. Amended by P.L.125-2012, SEC.93.

IC 9-17-6-13
Delivery of certificate of title to owner
Sec. 13. (a) If a lien or an encumbrance does not appear on the certificate of title, the bureau shall deliver a certificate of title to the person who owns the manufactured home.
(b) If a lien or an encumbrance appears on the certificate of title, the bureau shall deliver the certificate of title to the person named to receive the certificate of title in the application for the certificate of title.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-14
Validity of certificate; term
Sec. 14. A certificate of title is valid for the life of the manufactured home as long as the manufactured home is owned or held by the original holder of the certificate of title.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-15
Renewal of certificate
Sec. 15. A certificate of title described under this chapter does not have to be renewed except as otherwise provided.
As added by P.L.2-1991, SEC.5.
IC 9-17-6-15.1
Affidavit of transfer to real estate; application; rules
Sec. 15.1. (a) A person who:
(1) holds a certificate of title for;
(2) holds a certificate of origin for; or
(3) otherwise owns as an improvement;
a manufactured home that is attached to real estate by a permanent foundation may apply for an affidavit of transfer to real estate with the bureau. However, a person described in this subsection is not required to apply for an affidavit of transfer to real estate to convert a manufactured home that is attached to real estate by a permanent foundation to an improvement upon the real estate upon which it is located.
(b) An application for an affidavit of transfer to real estate must contain the following:
(1) A full description of the manufactured home, including:
(A) a description; and
(B) the parcel number;
of the real estate to which the manufactured home is attached.
(2) One (1) or more of the following numbers:
(A) A unique serial number assigned by the manufacturer to the manufactured home.
(B) The certification label number required by the United States Department of Housing and Urban Development for the manufactured home.
(C) A special identification number issued by the bureau for the manufactured home.
(3) An attestation by the owner of the manufactured home that the manufactured home has been permanently attached to the real estate upon which it is located.
(c) The bureau shall adopt rules under IC 4-22-2 to implement this section.
(d) A certificate of title or a certificate of origin is not required for a person who applies for an affidavit of transfer to real estate under this section.
As added by P.L.106-2003, SEC.2. Amended by P.L.106-2007, SEC.3.

IC 9-17-6-15.3
Affidavit of transfer to real estate; recording
Sec. 15.3. Upon receipt from the person filing the affidavit of transfer to real estate, with the accompanying retired certificate of title, if available, the recorder of the county in which the manufactured home is located shall record the affidavit in the manner required by IC 36-2-11-8, provided that the auditor of the county has performed the endorsement required by IC 36-2-9-18.
As added by P.L.106-2003, SEC.3. Amended by P.L.106-2007, SEC.4.

IC 9-17-6-15.5 Application of transfer to real estate; conversion of manufactured home to real estate
Sec. 15.5. The filing in the appropriate county recorder's office of the affidavit of transfer to real estate with the retired certificate of title, if available, is deemed a conversion of the manufactured home that is attached to real estate by a permanent foundation to an improvement upon the real estate upon which it is located. However, a filing under this section is not required for a person who converts a manufactured home that is attached to real estate by a permanent foundation to an improvement upon the real estate upon which it is located.
As added by P.L.106-2003, SEC.4. Amended by P.L.106-2007, SEC.5.

IC 9-17-6-16
Violation of chapter; Class C infraction
Sec. 16. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.5.



CHAPTER 7. TRAILERS

IC 9-17-7-1
Certificate of title requirement; requirement
Sec. 1. Except as provided in section 2 of this chapter, an owner of a trailer used on highways must obtain a certificate of title for the trailer from the bureau.
As added by P.L.2-1991, SEC.5.

IC 9-17-7-2
Trailers exempted from certificate requirements
Sec. 2. An owner does not have to obtain a certificate of title for a trailer that:
(1) is subject to registration as a trailer that has a declared gross weight of not more than three thousand (3,000) pounds and is not a camping trailer; or
(2) is a camping trailer that has a declared gross weight of not more than three thousand (3,000) pounds and was manufactured before January 1, 1986;
until the trailer is transferred by the owner.
As added by P.L.2-1991, SEC.5.

IC 9-17-7-2.5
Security interest in a trailer
Sec. 2.5. (a) A security agreement covering a security interest in a trailer that is not inventory held for sale can be perfected only if the bureau indicates the security interest on the certificate of title or duplicate. Except as otherwise provided in subsections (b) and (c), IC 26-1-9.1 applies to security interests in trailers.
(b) The secured party, upon presentation to the bureau of a properly completed application for certificate of title together with the fee prescribed in IC 9-29-4, may have a notation of the lien made on the face of the certificate of title to be issued by the bureau. The bureau shall:
(1) enter the notation and the date of the notation; and
(2) note the lien and date of lien in the bureau's files.
(c) Whenever a lien is discharged, the holder shall note the discharge on the certificate of title over the signature of the holder.
As added by P.L.125-2012, SEC.94.

IC 9-17-7-3
Violation of chapter; Class C infraction Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.5.



CHAPTER 8. MANUFACTURERS, CONVERTER MANUFACTURERS, AND DEALERS; MANUFACTURERS' CERTIFICATES OF ORIGIN

IC 9-17-8-1
Sale or transfer of motor vehicle to another person for display or resale; delivery of certificate of origin
Sec. 1. A manufacturer, a converter manufacturer, an automotive mobility dealer, a dealer, or other person may not sell or otherwise dispose of a new motor vehicle to another person, to be used by the other person for purposes of display or resale, without delivering to the other person a manufacturer's certificate of origin under this chapter that indicates the assignments of the certificate of origin necessary to show the ownership of the title to a person who purchases the motor vehicle.
As added by P.L.2-1991, SEC.5. Amended by P.L.147-2009, SEC.5.

IC 9-17-8-2
Purchaser of new motor vehicle; receipt of certificate of origin
Sec. 2. A person may not purchase or acquire a new motor vehicle without obtaining from the seller of the motor vehicle a valid manufacturer's certificate of origin.
As added by P.L.2-1991, SEC.5.

IC 9-17-8-3
Form of certificates
Sec. 3. (a) Except as provided in subsection (b), certificates of origin and assignments of certificates of origin must be in a form:
(1) prescribed by the bureau; or
(2) approved by the bureau.
(b) A manufacturer's certificate of origin for a low speed vehicle must indicate that the motor vehicle is a low speed vehicle.
As added by P.L.2-1991, SEC.5. Amended by P.L.21-2003, SEC.5.

IC 9-17-8-4
Certain manufacturers and certain dealers; required certificates
Sec. 4. A manufacturer, a converter manufacturer, an automotive mobility dealer, or a dealer must have:
(1) a certificate of title;
(2) an assigned certificate of title;
(3) a manufacturer's certificate of origin;
(4) an assigned manufacturer's certificate of origin; or
(5) other proof of ownership or evidence of right of possession as determined by the secretary of state;
for a motor vehicle, semitrailer, or recreational vehicle in the

manufacturer's, converter manufacturer's, automotive mobility dealer's, or dealer's possession.
As added by P.L.2-1991, SEC.5. Amended by P.L.268-2003, SEC.17; P.L.147-2009, SEC.6.

IC 9-17-8-5
Dealer possession of motor vehicle without certificate of title; application; time limitation; delinquent title fee
Sec. 5. (a) If a dealer purchases or acquires ownership of a:
(1) motor vehicle;
(2) semitrailer; or
(3) recreational vehicle;
in a state that does not have a certificate of title law, the dealer shall apply for an Indiana certificate of title for the motor vehicle, semitrailer, or recreational vehicle not more than thirty-one (31) days from the date of purchase or the date ownership of the motor vehicle, semitrailer, or recreational vehicle was acquired.
(b) The bureau shall collect a delinquent title fee as provided in IC 9-29 if a dealer fails to apply for certificate of title for a motor vehicle, semitrailer, or recreational vehicle as described under subsection (a).
As added by P.L.2-1991, SEC.5.

IC 9-17-8-6
Forms for applications
Sec. 6. The bureau shall provide forms on which applications for certificates of title and assignments of certificates of title must be made under this chapter.
As added by P.L.2-1991, SEC.5.

IC 9-17-8-7
Assigned certificates of title or certificates of origin; delivery
Sec. 7. A manufacturer, a converter manufacturer, an automotive mobility dealer, or a dealer shall deliver an assigned certificate of title or certificate of origin to a person entitled to the certificate of title or certificate of origin.
As added by P.L.2-1991, SEC.5. Amended by P.L.147-2009, SEC.7.

IC 9-17-8-8
Inspection of certificates and motor vehicles
Sec. 8. (a) Before obtaining a manufacturer's, a converter manufacturer's, an automotive mobility dealer's, or a dealer's license from the secretary of state, a person must agree to allow a police officer or an authorized representative of the secretary of state to inspect:
(1) certificates of origin, certificates of title, assignments of certificates of origin and certificates of title, or other proof of ownership or evidence of right of possession as determined by the secretary of state; and
(2) motor vehicles, semitrailers, or recreational vehicles that are

held for resale by the manufacturer, converter manufacturer, automotive mobility dealer, or dealer;
in the manufacturer's, converter manufacturer's, automotive mobility dealer's, or dealer's place of business during reasonable business hours.
(b) A certificate of title, a certificate of origin, and any other proof of ownership described under subsection (a):
(1) must be readily available for inspection by or delivery to the proper persons; and
(2) may not be removed from Indiana.
As added by P.L.2-1991, SEC.5. Amended by P.L.268-2003, SEC.18; P.L.147-2009, SEC.8; P.L.93-2010, SEC.3.

IC 9-17-8-9
Violation of chapter; Class C infraction
Sec. 9. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.5.






ARTICLE 18. MOTOR VEHICLE REGISTRATION AND LICENSE PLATES

CHAPTER 1. APPLICATION



CHAPTER 2. GENERAL PROCEDURES FOR REGISTERING MOTOR VEHICLES AND OBTAINING LICENSE PLATES

of perjury;
as sufficient proof that the owner of the motor vehicle is not required to register the motor vehicle during a registration year described in subsection (g). The commission or bureau may not require the Indiana resident to pay any civil penalty or any reinstatement or other fee that is not also charged to other motor vehicles being registered in the same registration year.
As added by P.L.2-1991, SEC.6. Amended by P.L.90-1996, SEC.1; P.L.181-1999, SEC.11; P.L.3-2008, SEC.76; P.L.131-2008, SEC.46; P.L.1-2009, SEC.80; P.L.125-2012, SEC.96.

IC 9-18-2-2
Registration; nonresidents
Sec. 2. (a) Except as otherwise provided in this section, a nonresident who owns a vehicle required to be registered under this article may:
(1) operate; or
(2) permit the operation of;
the vehicle in Indiana without registering the vehicle or paying any fees if the vehicle is properly registered in the jurisdiction in which the nonresident is a resident.
(b) An exemption granted to nonresident owners under this section applies only to the extent that Indiana residents are granted exemptions in the jurisdiction that is the residence of the nonresident.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-3
Reciprocity
Sec. 3. An officer of the state charged with the enforcement of this article shall grant to a person who is a nonresident owner of a vehicle privileges of vehicle operation in Indiana equal to the privileges granted to an Indiana resident who owns or operates a vehicle in the person's state of residence.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-4
Commercial vehicles
Sec. 4. A person who owns a vehicle that is required to be registered under this article and that is:
(1) operated upon the highways for the transportation of persons or property for compensation; or
(2) carrying on intrastate business within Indiana and owning and regularly operating in the business a vehicle:
(A) required to be registered under this article in Indiana; or
(B) operated over a regularly scheduled route or having a fixed terminus;
shall register the vehicle and pay the same fees required by this chapter and IC 9-29.
As added by P.L.2-1991, SEC.6.
IC 9-18-2-4.5
Issuance of license plate to owner of at least 25 commercial vehicles
Sec. 4.5. (a) Upon payment of the annual registration fee under IC 9-29-5, and any applicable commercial vehicle excise tax under IC 6-6-5.5, the bureau may issue a license plate for each commercial vehicle registered to the registered owner of at least twenty-five (25) commercial vehicles. The license plate issued under this section for a commercial vehicle is valid for five (5) years.
(b) If the registered owner of at least twenty-five (25) commercial vehicles submits the application of registration for the commercial vehicles on an aggregate basis by electronic means, the bureau shall issue a certificate of registration that shall be carried at all times in the vehicle for which it is issued.
(c) The registration for a commercial vehicle is void when the registered owner:
(1) sells;
(2) disposes of; or
(3) does not renew the registration of;
the commercial vehicle. Neither the certificate of registration nor the plate may be transferred to another vehicle.
(d) This section does not relieve the owner of the vehicle from payment of any applicable commercial vehicle excise tax under IC 6-6-5.5 on a yearly basis.
(e) The bureau shall adopt rules under IC 4-22-2 necessary to administer this section.
As added by P.L.150-2001, SEC.4.

IC 9-18-2-5
Trailers and semitrailers
Sec. 5. A person may operate intrastate, or combined interstate and intrastate, in Indiana a trailer or semitrailer that is properly registered and licensed in another state if the trailer or semitrailer:
(1) does not have a fixed terminus or permanent base in Indiana; and
(2) is at the time being drawn or propelled by a tractor or truck that is properly registered and licensed in Indiana if the trailer or semitrailer is:
(A) properly registered and licensed in a jurisdiction other than Indiana; and
(B) is exempt from registration under this chapter if the owner has complied with the laws of the jurisdiction in which the trailer or semitrailer is registered to the extent that the jurisdiction in which the vehicle is registered grants the exemptions and privileges to vehicles owned by residents of Indiana and registered under Indiana law.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-6
Nonresident agricultural vehicles
Sec. 6. (a) Except as provided in subsection (b), notwithstanding

the time of temporary residence in Indiana, a nonresident who owns a vehicle that:
(1) must be registered under this article; and
(2) is operated intrastate upon the highways of Indiana solely for the purpose of transporting, for hire, nonprocessed agricultural products grown in Indiana;
is not required to apply for annual registration of the vehicle.
(b) A nonresident who owns a vehicle must obtain a permit from the bureau in the form of a decal that must be displayed on the vehicle.
(c) A nonresident agricultural permit:
(1) may be issued by a license branch;
(2) may be issued for a period of ninety (90) days; and
(3) must display the expiration date of the permit.
(d) Only one (1) decal shall be issued for any one (1) vehicle in a year.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-7
Annual registration; license plate display periods; unregistered operation prohibited; collection of fee; staggered registration
Sec. 7. (a) A person who owns a vehicle subject to registration shall register each vehicle owned by the person as follows:
(1) A vehicle subject to section 8 of this chapter shall be registered under section 8 of this chapter.
(2) Subject to subsection (g) or (h), a vehicle not subject to section 8 or 8.5 of this chapter or to the International Registration Plan shall be registered before:
(A) March 1 of each year; or
(B) an earlier date subsequent to January 1 of each year as set by the bureau.
(3) School buses owned by a school corporation are exempt from annual registration but are subject to registration under IC 20-27-7.
(4) Subject to subsection (f), a vehicle subject to the International Registration Plan shall be registered before April 1 of each year.
(5) A school bus not owned by a school corporation shall be registered subject to section 8.5 of this chapter.
(b) Registrations and reregistrations under this section are for the calendar year. Registration and reregistration for school buses owned by a school corporation may be for more than a calendar year.
(c) License plates for a vehicle subject to this section may be displayed during:
(1) the calendar year for which the vehicle is registered; and
(2) the period of time:
(A) subsequent to the calendar year; and
(B) before the date that the vehicle must be reregistered.
(d) Except as provided in IC 9-18-12-2.5, a person who owns or operates a vehicle may not operate or permit the operation of a

vehicle that:
(1) is required to be registered under this chapter; and
(2) has expired license plates.
(e) If a vehicle that is required to be registered under this chapter has:
(1) been operated on the highways; and
(2) not been properly registered under this chapter;
the bureau shall, before the vehicle is reregistered, collect the registration fee that the owner of the vehicle would have paid if the vehicle had been properly registered.
(f) The department of state revenue may adopt rules under IC 4-22-2 to issue staggered registration to motor vehicles subject to the International Registration Plan.
(g) Except as provided in section 8.5 of this chapter, the bureau may adopt rules under IC 4-22-2 to issue staggered registration to motor vehicles described in subsection (a)(2).
(h) After June 30, 2011, the registration of a vehicle under IC 9-18-16-1(1) or IC 9-18-16-1(2) expires on December 14 of each year. However, if a vehicle is registered under IC 9-18-16-1(1) or IC 9-18-16-1(2) and the registration of the vehicle is in effect on June 30, 2011, the registration of the vehicle remains valid:
(1) throughout calendar year 2011; and
(2) during the period that:
(A) begins January 1, 2012; and
(B) ends on the date on which the vehicle was due for reregistration under the law in effect before this subsection took effect.
As added by P.L.2-1991, SEC.6. Amended by P.L.125-1995, SEC.1; P.L.93-1997, SEC.3; P.L.1-2005, SEC.99; P.L.147-2005, SEC.1; P.L.79-2006, SEC.1; P.L.31-2008, SEC.1; P.L.26-2011, SEC.1.

IC 9-18-2-8
Registration schedule; issuance of plates and renewal tags; registration of rental trucks; initial registration
Sec. 8. (a) Except as provided in section 7(h) of this chapter and subsection (f), the bureau shall determine the schedule for registration for the following categories of vehicles:
(1) Passenger motor vehicles.
(2) Recreational vehicles.
(3) Motorcycles.
(4) Trucks that:
(A) are regularly rented to others for not more than twenty-nine (29) days in the regular course of the corporation's business; and
(B) have a declared gross weight of not more than eleven thousand (11,000) pounds.
(b) Except as provided in IC 9-18-12-2.5, a person that owns a vehicle shall receive a license plate, renewal tag, or other indicia upon registration of the vehicle. The bureau may determine the device required to be displayed. (c) A corporation that owns a truck that has a declared gross weight of not more than eleven thousand (11,000) pounds that is regularly rented to others for periods of not more than twenty-nine (29) days in the regular course of the corporation's business must register the truck before March 1 of each year.
(d) A person that owns a vehicle in a category required to be registered under this section and desires to register the vehicle for the first time must apply to the bureau for a registration application form. The bureau shall do the following:
(1) Administer the registration application form.
(2) Issue the license plate.
(3) Collect the proper registration and service fees in accordance with the procedure established by the bureau.
(e) Except as provided in IC 9-18-12-2.5, the bureau shall issue a semipermanent plate under section 30 of this chapter, or:
(1) an annual renewal tag; or
(2) other indicia;
to be affixed on the semipermanent plate.
(f) After June 30, 2011, the registration of a vehicle under IC 9-18-16-1(1) or IC 9-18-16-1(2) expires on December 14 of each year. However, if a vehicle is registered under IC 9-18-16-1(1) or IC 9-18-16-1(2) and the registration of the vehicle is in effect on June 30, 2011, the registration of the vehicle remains valid:
(1) throughout calendar year 2011; and
(2) during the period that:
(A) begins January 1, 2012; and
(B) ends on the date on which the vehicle was due for reregistration under the law in effect before this subsection took effect.
As added by P.L.2-1991, SEC.6. Amended by P.L.125-1995, SEC.2; P.L.176-2001, SEC.3; P.L.210-2005, SEC.21; P.L.79-2006, SEC.2; P.L.107-2008, SEC.12; P.L.26-2011, SEC.2.

IC 9-18-2-8.5
Registration of school buses owned by a person other than a school corporation
Sec. 8.5. (a) Notwithstanding section 8 of this chapter, a school bus owned by a person other than a school corporation shall be registered before July 29 of each year.
(b) Registration and reregistration for a school bus under this section is for one (1) year.
(c) A certificate of inspection as required under IC 20-27-7-16 must accompany a registration and reregistration application of a school bus under this section.
(d) A person registering a school bus under this section shall pay the annual registration fee required under IC 9-29-5-8 and any fees and service charges required of a vehicle registered under this chapter.
(e) Upon registration of a school bus under this section, the bureau shall issue a license plate under section 30 of this chapter,

including:
(1) an annual renewal tag; or
(2) other indicia;
to be attached on the semipermanent plate.
(f) A license plate with a renewal tag or other indicia of registration issued under this section may be displayed during:
(1) the calendar year for which the school bus is registered; and
(2) the period:
(A) after the calendar year; and
(B) before July 29 of the subsequent year.
As added by P.L.31-2008, SEC.2.

IC 9-18-2-9
Applications; determination of genuineness, regularity, and legality; rejection
Sec. 9. (a) The bureau shall use due diligence in examining and determining the genuineness, regularity, and legality of the following:
(1) An application for registration of a vehicle.
(2) An application for any type of license required under this title for the operation of a vehicle upon the highways.
(3) Any other application made to the bureau.
(b) The bureau may:
(1) make investigations or require additional information; and
(2) reject an application;
if the bureau is not satisfied of the genuineness, regularity, or legality of an application or the truth of a statement contained in an application or for any other reason.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-10
Certificate of title required; exception
Sec. 10. Except as provided in section 18 of this chapter, a certificate of registration of a motor vehicle, semitrailer, or recreational vehicle and a license plate for a motor vehicle, semitrailer, or recreational vehicle, whether original issues or duplicates, may not be issued or furnished by the bureau unless the person applying for the certificate of registration:
(1) applies at the same time for and is granted a certificate of title for the motor vehicle, semitrailer, or recreational vehicle; or
(2) presents satisfactory evidence that a certificate of title has been previously issued to the person that covers the motor vehicle, semitrailer, or recreational vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-11
Proof of financial responsibility required
Sec. 11. A person registering a motor vehicle in Indiana must have proof of financial responsibility that is in effect in the amounts

specified in IC 9-25 available for inspection at the time the person's application for registration is made.
As added by P.L.2-1991, SEC.6. Amended by P.L.125-2012, SEC.97.

IC 9-18-2-12
Air emission control inspection and certification required
Sec. 12. The bureau may not register a motor vehicle that:
(1) is subject under rules adopted under air pollution control laws (as defined in IC 13-11-2-6) to:
(A) inspection of vehicle air pollution control equipment; and
(B) testing of emission characteristics; and
(2) has not been:
(A) inspected; and
(B) certified by an inspection station under IC 13-17-5-5.1(b) that the air pollution equipment is not in a tampered condition and the vehicle meets air emission control standards.
As added by P.L.2-1991, SEC.6. Amended by P.L.1-1996, SEC.59; P.L.229-1999, SEC.1.

IC 9-18-2-13
Applications; leased and privately owned vehicles
Sec. 13. Except as provided in sections 14 and 15 of this chapter, a person who:
(1) has leased; or
(2) is the owner of;
a vehicle that is required to be registered under this chapter may apply for and obtain the registration in any county.
As added by P.L.2-1991, SEC.6. Amended by P.L.62-1996, SEC.8; P.L.176-2001, SEC.4.

IC 9-18-2-14
Applications; buses; International Registration Plan registrants
Sec. 14. (a) A:
(1) government agency, dealer, or person who owns a bus shall apply directly to the bureau in the state central office to register a vehicle; and
(2) person who is registered under the International Registration Plan shall apply to the department of state revenue under rules adopted under IC 4-22-2.
(b) A person who registers a vehicle under subsection (a)(1) shall file with the bureau or a license branch an application for the registration of the vehicle upon an appropriate form furnished by the bureau.
(c) A person who registers a vehicle under subsection (a)(2) shall file with the department of state revenue an application for the registration of the vehicle upon an appropriate form furnished by the department of state revenue.
As added by P.L.2-1991, SEC.6. Amended by P.L.61-1996, SEC.14.
IC 9-18-2-15
Registration sites
Sec. 15. (a) Except as provided in subsection (b), a person who:
(1) owns a vehicle that is subject to the motor vehicle excise tax under IC 6-6-5 or the commercial vehicle excise tax under IC 6-6-5.5;
(2) is leasing the vehicle to another person; and
(3) has agreed to register the vehicle as a condition of the lease;
may apply for and obtain the registration in any county.
(b) If a vehicle is being registered subject to the International Registration Plan, the vehicle shall be registered at the department of state revenue under rules adopted under IC 4-22-2.
(c) A vehicle that is being leased and is not subject to the motor vehicle excise tax under IC 6-6-5 may be registered in any county.
As added by P.L.2-1991, SEC.6. Amended by P.L.62-1996, SEC.9; P.L.61-1996, SEC.15; P.L.181-1999, SEC.12; P.L.176-2001, SEC.5.

IC 9-18-2-16
Applications; content; audits
Sec. 16. (a) A person who desires to register a vehicle with the bureau must provide the following:
(1) The:
(A) name, bona fide residence, and mailing address, including the name of the county, of the person who owns the vehicle; or
(B) business address, including the name of the county, of the person that owns the vehicle if the person is a firm, a partnership, an association, a corporation, a limited liability company, or a unit of government.
If the vehicle that is being registered has been leased and is subject to the motor vehicle excise tax under IC 6-6-5 or the commercial vehicle excise tax under IC 6-6-5.5, the address of the person who is leasing the vehicle must be provided. If the vehicle that is being registered has been leased and is not subject to the motor vehicle excise tax under IC 6-6-5 or the commercial vehicle excise tax under IC 6-6-5.5, the address of the person who owns the vehicle, the person who is the lessor of the vehicle, or the person who is the lessee of the vehicle must be provided. If a leased vehicle is to be registered under the International Registration Plan, the registration procedures are governed by the terms of the plan.
(2) A brief description of the vehicle to be registered, including the following information if available:
(A) The name of the manufacturer of the vehicle.
(B) The vehicle identification number.
(C) The manufacturer's rated capacity if the vehicle is a truck, tractor, trailer, or semitrailer.
(D) The type of body of the vehicle.
(E) The model year of the vehicle.
(F) The color of the vehicle. (G) Any other information reasonably required by the bureau to enable the bureau to determine if the vehicle may be registered. The bureau may request the person applying for registration to provide the vehicle's odometer reading.
(3) The person registering the vehicle may indicate the person's desire to donate money to organizations that promote the procurement of organs for anatomical gifts. The bureau must:
(A) allow the person registering the vehicle to indicate the amount the person desires to donate; and
(B) provide that the minimum amount a person may donate is one dollar ($1).
Funds collected under this subdivision shall be deposited with the treasurer of state in a special account. The auditor of state shall monthly distribute the money in the special account to the anatomical gift promotion fund established by IC 16-19-3-26. The bureau may deduct from the funds collected under this subdivision the costs incurred by the bureau in implementing and administering this subdivision.
(b) The department of state revenue may audit records of persons who register trucks, trailers, semitrailers, buses, and rental cars under the International Registration Plan to verify the accuracy of the application and collect or refund fees due.
As added by P.L.2-1991, SEC.6. Amended by P.L.8-1993, SEC.172; P.L.125-1995, SEC.3; P.L.61-1996, SEC.16; P.L.96-1997, SEC.1; P.L.5-1999, SEC.1; P.L.181-1999, SEC.13; P.L.63-2000, SEC.1; P.L.125-2012, SEC.98.

IC 9-18-2-17
Filing; withholding of registration of vehicle used in commission of toll violation
Sec. 17. (a) Upon receiving the information under section 16 of this chapter, the bureau shall:
(1) determine:
(A) the genuineness and regularity of the information; and
(B) that the person applying for registration is entitled to register the vehicle;
(2) subject to subsection (b), register the vehicle described in the application; and
(3) keep a record of the registration of the vehicle under a distinctive registration number assigned to the vehicle in a manner the bureau considers desirable for the convenience of the bureau.
(b) Upon receiving notice, as described in IC 9-21-3.5-10(c), of the failure of an owner of a vehicle to pay a fine, charge, or other assessment for a toll violation documented under IC 9-21-3.5-12, the bureau shall withhold the annual registration of the vehicle that was used in the commission of the toll violation until the owner pays the fine, charge, or other assessment, plus any applicable fees, to:
(1) the bureau; or
(2) the appropriate authority under IC 9-21-3.5 that is

responsible for the collection of fines, charges, or other assessments for toll violations under IC 9-21-3.5.
If the owner pays the fine, charge, or assessment, plus any applicable fees, to the bureau as described in subdivision (1), the bureau shall remit the appropriate amount to the appropriate authority under IC 9-21-3.5 that is responsible for the collection of fines, charges, assessments, or fees for toll violations under IC 9-21-3.5.
As added by P.L.2-1991, SEC.6. Amended by P.L.163-2011, SEC.19; P.L.125-2012, SEC.99.

IC 9-18-2-18
International Registration Plan vehicles; certificates of registration and plates; issuance for out-of-state vehicles
Sec. 18. The department of state revenue may issue a certificate of registration or a license plate for a vehicle that is:
(1) subject to registration under apportioned registration of the International Registration Plan; and
(2) based and titled in a state other than Indiana subject to the conditions of the plan.
As added by P.L.2-1991, SEC.6. Amended by P.L.61-1996, SEC.17.

IC 9-18-2-19
International Registration Plan vehicles; apportioned plates and cab cards
Sec. 19. (a) A person who owns or leases a vehicle required to be registered under the International Registration Plan shall receive an apportioned plate and cab card as determined by the department of state revenue. The department of state revenue may accept applications on a schedule to be set under rules adopted under IC 4-22-2.
(b) A distinctive cab card:
(1) shall be issued for a vehicle registered under the International Registration Plan; and
(2) must be carried in the vehicle.
As added by P.L.2-1991, SEC.6. Amended by P.L.61-1996, SEC.18.

IC 9-18-2-20
Certificates of registration; issuance; contents; duplicates
Sec. 20. (a) The bureau, upon registering a vehicle required to be registered by this chapter, shall issue a certificate of registration.
(b) The certificate of registration shall be delivered to the person leasing the vehicle or to the person who owns the vehicle and shall contain upon the face of the card the following information:
(1) The name and address of the person leasing the vehicle or the person who owns the vehicle.
(2) The date the card was issued.
(3) The registration number assigned to the vehicle.
(4) A description of the vehicle as determined by the bureau.
(c) If a certificate of registration is mutilated, destroyed, or lost, a duplicate certificate of registration must be purchased. The

application for a duplicate certificate of registration must be accompanied by the service charge prescribed under IC 9-29.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-21
Certificates of registration; signatures; possession; reproduction
Sec. 21. (a) The person whose name appears on the certificate of registration, except a person who registers a vehicle under the International Registration Plan, shall sign the person's copy of the certificate of registration in ink in the space provided.
(b) A certificate of registration or a legible reproduction of the certificate of registration must be carried:
(1) in the vehicle to which the registration refers; or
(2) by the person driving or in control of the vehicle, who shall display the registration upon the demand of a police officer.
(c) A legible reproduction of the certificate of registration may be made by any photostatic or similar process.
As added by P.L.2-1991, SEC.6. Amended by P.L.125-2012, SEC.100.

IC 9-18-2-22
Additional fees, licenses, permits, and numbers prohibited; exception
Sec. 22. Subject to IC 9-18-28, a person who:
(1) owns a motor vehicle, except a person who owns a truck or motor vehicle used in transporting passengers or property for hire; and
(2) has obtained a certificate of registration under this title;
is not required to pay another license fee, obtain any other license or permit to use or operate the motor vehicle on the highways, or display upon the motor vehicle any other number other than the number issued by the bureau.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-23
Transport operators
Sec. 23. (a) This section does not apply to a vehicle registered as a recovery vehicle under IC 9-18-13.
(b) A transport operator may, instead of registering each motor vehicle transported, make a verified application upon a form prescribed by the bureau and furnished by the bureau for a general distinctive registration number for all motor vehicles transported by the transport operator and used and operated for the purposes provided. The application must contain the following:
(1) A brief description of each style or type of motor vehicle transported.
(2) The name and address, including the county of residence, of the transport operator.
(3) Any other information the bureau requires.
(c) The bureau, upon receiving: (1) an application for a transport operator license plate; and
(2) the proper fee;
shall issue to the person who submitted the application and fee two (2) certificates of registration and the license plates with numbers corresponding to the numbers of the certificates of registration. A transport operator may obtain as many additional pairs of license plates as desired upon application and the payment to the bureau of the fee prescribed under IC 9-29 for each pair of additional license plates.
(d) A license plate or sign other than those furnished and approved by the bureau may not be used.
(e) A transport operator license plate may not be used on a vehicle used or operated on a highway, except for the purpose of transporting vehicles in transit. A person may haul other vehicles or parts of vehicles in transit in the same combination.
(f) A transport operator may not operate a vehicle or any combination of vehicles in excess of the size and weight limits specified by law.
(g) A license plate shall be displayed on the front and rear of each combination, and if only one (1) motor vehicle is transported, a license plate shall be displayed on both the front and rear of the motor vehicle.
(h) The bureau may adopt rules to prescribe the conditions under which transport operator license plates may be issued to a transport operator who has been convicted of violating this section until the bureau issues the transport operator a new license plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-24
Repealed
(Repealed by P.L.125-2012, SEC.101.)

IC 9-18-2-25
Alternate plates
Sec. 25. (a) If the bureau is not able to comply with the provisions of this title relating to the furnishing of license plates because of a:
(1) materials shortage; or
(2) regulation of a board or an agency of the United States government;
the bureau may adopt rules under IC 4-22-2 to provide the type and number of license plates that will be furnished and displayed and the manner in which the plates must be displayed.
(b) Compliance with a rule adopted under this section satisfies the provisions of this chapter relating to the display of license plates.
As added by P.L.2-1991, SEC.6. Amended by P.L.176-2001, SEC.6.

IC 9-18-2-26
License plates; display
Sec. 26. (a) License plates shall be displayed as follows:
(1) For a motorcycle, trailer, semitrailer, or recreational vehicle,

upon the rear of the vehicle, except as provided in subdivision (4).
(2) For a tractor or dump truck, upon the front of the vehicle.
(3) For every other vehicle, upon the rear of the vehicle, except as provided in subdivision (4).
(4) For a truck with a rear mounted forklift or a mechanism to carry a rear mounted forklift or implement, upon the front of the vehicle.
(b) A license plate shall be securely fastened, in a horizontal position, to the vehicle for which the plate is issued:
(1) to prevent the license plate from swinging;
(2) at a height of at least twelve (12) inches from the ground, measuring from the bottom of the license plate;
(3) in a place and position that are clearly visible;
(4) maintained free from foreign materials and in a condition to be clearly legible; and
(5) not obstructed or obscured by tires, bumpers, accessories, or other opaque objects.
(c) The bureau may adopt rules the bureau considers advisable to enforce the proper mounting and securing of license plates on vehicles consistent with this chapter.
As added by P.L.2-1991, SEC.6. Amended by P.L.210-2005, SEC.22; P.L.42-2007, SEC.18; P.L.184-2011, SEC.1.

IC 9-18-2-27
Prohibited displays; display of lawful additional information
Sec. 27. (a) Except as provided in subsections (b) and (c), a vehicle required to be registered under this chapter may not be used or operated upon the highways if the motor vehicle displays any of the following:
(1) A registration number belonging to any other vehicle.
(2) A fictitious registration number.
(3) A sign or placard bearing the words "license applied for" or "in transit" or other similar signs.
(b) Any other number may be displayed for any lawful purpose upon a:
(1) motor vehicle;
(2) trailer;
(3) semitrailer; or
(4) recreational vehicle;
in addition to the license plates issued by the bureau under this chapter.
(c) After December 31, 2007, if a vehicle is registered as an antique motor vehicle under IC 9-18-12, an authentic Indiana license plate from the antique vehicle's model year may be displayed on the vehicle under IC 9-18-12-2.5.
As added by P.L.2-1991, SEC.6. Amended by P.L.79-2006, SEC.3.

IC 9-18-2-28
Issuance of low numbered license plates Sec. 28. Notwithstanding any other law, license plates for:
(1) passenger motor vehicles;
(2) recreational vehicles;
(3) motor vehicles registered to disabled veterans under IC 9-18-18; or
(4) motor vehicles registered to former prisoners of war under IC 9-18-17;
that contain any of the numerals 1 through 100 following the prefix numbers and letter shall be issued by the bureau.
As added by P.L.2-1991, SEC.6. Amended by P.L.210-2005, SEC.23; P.L.103-2006, SEC.2; P.L.87-2010, SEC.7.

IC 9-18-2-29
Vehicles subject to registration
Sec. 29. Except as otherwise provided, before:
(1) a motor vehicle;
(2) a motorcycle;
(3) a truck;
(4) a trailer;
(5) a semitrailer;
(6) a tractor;
(7) a bus;
(8) a school bus;
(9) a recreational vehicle; or
(10) special machinery;
is operated or driven on a highway, the person who owns the vehicle must register the vehicle with the bureau and pay the applicable registration fee.
As added by P.L.2-1991, SEC.6. Amended by P.L.210-2005, SEC.24.

IC 9-18-2-29.5
Registration of special machinery
Sec. 29.5. Before a piece of special machinery is operated off a highway or in a farm field, the person who owns the piece of special machinery must:
(1) register the piece of special machinery with the bureau; and
(2) pay the applicable special machinery registration fee.
As added by P.L.210-2005, SEC.25. Amended by P.L.125-2012, SEC.102.

IC 9-18-2-30
License plates; issuance
Sec. 30. The bureau shall issue to the owner of each vehicle subject to registration one (1) license plate upon the registration of the vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-31
License plates; revocation, cancellation, and repossession
Sec. 31. A license plate issued by the bureau under section 30 of

this chapter:
(1) remains the property of the bureau; and
(2) may be revoked, canceled, or repossessed as provided by law.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-32
License plates; specifications
Sec. 32. (a) Except as provided in subsection (b), a license plate issued under section 30 of this chapter:
(1) must be six (6) inches wide and twelve (12) inches long;
(2) must display:
(A) the registration number assigned to the vehicle for which the plate is issued;
(B) the letters "IN"; and
(C) the year for which the plate is issued;
(3) may have a prefix of at least one (1) letter of the alphabet to designate the type of vehicle registered; and
(4) shall be treated with special reflective material designed to increase the visibility and legibility of the license plate.
(b) The bureau may issue license plates in a different size or character if the bureau determines that the change is appropriate to effect the proper display of the license plates.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-33
License plates; trucks and trailers; classification designations
Sec. 33. (a) When issuing a license plate for a truck or trailer, the bureau shall issue a letter or other suitable designation as determined by the bureau to each applicant for registration of the truck or trailer that indicates the following:
(1) The type of vehicle that is registered.
(2) The gross weight of the load that may be hauled by the vehicle, including the unladen weight of the vehicle fully equipped for service.
(b) The letter or other designation shall be displayed on the license plate or on the truck or trailer, as determined by the bureau, in accordance with the display of license plates as provided in this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-34
Repealed
(Repealed by P.L.125-1995, SEC.12.)

IC 9-18-2-35
License plates; vehicle identification name revision
Sec. 35. The bureau, with the approval of the governor, may revise the vehicle identification name designated to be embossed on a given classification of license plates to reflect contemporary

language that is used to describe vehicles that must be registered under this article.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-36
License plates; passenger cars; county of registration; display
Sec. 36. A license plate issued for a passenger car must display a numeral that indicates the county in which the passenger car was registered.
As added by P.L.2-1991, SEC.6. Amended by P.L.115-1993, SEC.2.

IC 9-18-2-37
Repealed
(Repealed by P.L.115-1993, SEC.9.)

IC 9-18-2-38
License plates; change of residence
Sec. 38. A license plate issued under this chapter remains valid if the person who registered the passenger motor vehicle or recreational vehicle changes the person's county of residence during the term of the license plate. A person who registers a passenger motor vehicle or recreational vehicle and who changes the person's county of residence may, at the time of reregistration:
(1) retain the license plate originally issued; or
(2) request a new license plate, at no additional cost to the person, indicating the person's new county of residence.
As added by P.L.2-1991, SEC.6. Amended by P.L.115-1993, SEC.3.

IC 9-18-2-39
Suspension of registration
Sec. 39. (a) Except as provided in subsection (b), upon receipt of written notice under IC 13-17-5-8 of a violation of IC 13-17-5-1, IC 13-17-5-2, IC 13-17-5-3, or IC 13-17-5-4, the bureau shall suspend the registration of the vehicle identified in the notice.
(b) The bureau may decline to suspend the registration of the vehicle pending verification of the statements set forth in the written notice.
(c) The bureau shall promptly notify a vehicle's owner of the suspension of the vehicle's registration under this section.
(d) Except as provided in subsection (e), upon the:
(1) receipt of written notice under IC 13-17-5-8 that the violation of IC 13-17-5-1, IC 13-17-5-2, IC 13-17-5-3, or IC 13-17-5-4 has been corrected; or
(2) presentation of evidence to the bureau establishing that the violation of IC 13-17-5-1, IC 13-17-5-2, IC 13-17-5-3, or IC 13-17-5-4 has been corrected;
the bureau shall reinstate the registration of the vehicle.
(e) The department may decline to reinstate the registration of the vehicle pending verification of the statements set forth in a written notice provided under subsection (d)(1). (f) The actions of the bureau under this section are subject to review under IC 4-21.5.
As added by P.L.2-1991, SEC.6. Amended by P.L.1-1996, SEC.60.

IC 9-18-2-40
Violations of chapter; expired plates
Sec. 40. (a) This section does not apply to section 43 or 44 of this chapter.
(b) A person who violates this chapter commits a Class C infraction.
(c) A person who owns or operates or permits the operation of a vehicle required to be registered under this chapter with expired license plates commits a Class C infraction.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-41
Judgments; distribution
Sec. 41. (a) In addition to:
(1) the penalty described under section 40 of this chapter; and
(2) any judgment assessed under IC 34-28-5 (or IC 34-4-32 before its repeal);
a person who violates section 1 of this chapter shall be assessed a judgment equal to the amount of excise tax due under IC 6-6-5 or IC 6-6-5.5 on the vehicle involved in the violation.
(b) The clerk of the court shall do the following:
(1) Collect the additional judgment described under subsection (a) in an amount specified by a court order.
(2) Transfer the additional judgment to the county auditor on a calendar year basis.
(c) The auditor shall distribute the judgments described under subsection (b) to law enforcement agencies, including the state police department, responsible for issuing citations to enforce section 1 of this chapter.
(d) The percentage of funds distributed to a law enforcement agency under subsection (c):
(1) must equal the percentage of the total number of citations issued by the law enforcement agency for the purpose of enforcing section 1 of this chapter during the applicable year; and
(2) may be used for the following:
(A) Any law enforcement purpose.
(B) Contributions to the pension fund of the law enforcement agency.
As added by P.L.2-1991, SEC.6. Amended by P.L.4-1994, SEC.3; P.L.1-1998, SEC.94; P.L.181-1999, SEC.14.

IC 9-18-2-42
Certificates of registration; false reproduction; infractions
Sec. 42. (a) This section does not apply to section 21 of this chapter. (b) A person who counterfeits or falsely reproduces a certificate of registration for a motor vehicle, semitrailer, or recreational vehicle with intent to:
(1) use the certificate of registration; or
(2) permit another person to use the certificate of registration;
commits a Class B misdemeanor.
(c) The bureau shall suspend the driver's license or permit of a person who uses or possesses a certificate of registration described under subsection (b) for ninety (90) days. This mandatory suspension is in addition to sanctions provided in IC 9-30-4-9.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-43
Impounding vehicles; improper certificates of registration and plates
Sec. 43. (a) Notwithstanding any law to the contrary but except as provided in subsection (b), a law enforcement officer authorized to enforce motor vehicle laws who discovers a vehicle required to be registered under this article that does not have the proper certificate of registration or license plate:
(1) shall take the vehicle into the officer's custody; and
(2) may cause the vehicle to be taken to and stored in a suitable place until:
(A) the legal owner of the vehicle can be found; or
(B) the proper certificate of registration and license plates have been procured.
(b) Except as provided in IC 9-21-21-7(b), a law enforcement officer who discovers a vehicle in violation of the registration provisions of this article has discretion in the impoundment of any of the following:
(1) Perishable commodities.
(2) Livestock.
As added by P.L.2-1991, SEC.6. Amended by P.L.81-1991, SEC.5; P.L.210-2005, SEC.26.

IC 9-18-2-44
Certificates of registration; sale of false certificates; misdemeanor
Sec. 44. A person who knowingly sells, offers to sell, buys, possesses, or offers as genuine a certificate of registration for a motor vehicle, semitrailer, or recreational vehicle that is required to be issued by the bureau and has not been issued by the:
(1) bureau under this article; or
(2) appropriate governmental authority of another state;
commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-45
Improperly registered vehicles; misdemeanor
Sec. 45. A person who knowingly or intentionally owns a motor vehicle that is registered outside Indiana but that is required to be

registered in Indiana commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.6.

IC 9-18-2-47
Rules for issuance and replacement of license plates
Sec. 47. (a) The commissioner shall adopt rules under IC 4-22-2 prescribing the cycle for the issuance and replacement of license plates under this article. The rules adopted under this section shall provide that a license plate for a vehicle issued under this article is valid for five (5) years.
(b) The rules adopted under this section do not apply to:
(1) truck license plates issued under section 4.5 or 18 of this chapter;
(2) general assembly and other state official license plates issued under IC 9-18-16; and
(3) personalized license plates issued under IC 9-18-15.
As added by P.L.115-1993, SEC.4. Amended by P.L.125-1995, SEC.4; P.L.150-2001, SEC.5; P.L.182-2002, SEC.1; P.L.103-2006, SEC.3; P.L.87-2010, SEC.8.

IC 9-18-2-48
License plate reproductions
Sec. 48. (a) The commissioner may enter into a contract or an agreement authorizing a person to create and use a reproduction of a license plate issued under this article.
(b) A person may not create or use a reproduction of a license plate issued under this article unless the creation or use of the reproduction is expressly authorized in writing by the commissioner. The commissioner may impose under IC 4-21.5 a civil penalty upon a person who violates this subsection. The amount of a civil penalty imposed under this subsection:
(1) shall be determined by the commissioner; and
(2) may not exceed ten thousand dollars ($10,000).
(c) Money paid to the bureau as:
(1) compensation to the state under a contract or an agreement entered into under subsection (a); or
(2) a civil penalty imposed under subsection (b);
shall be collected and deposited according to IC 9-29-1-1.
As added by P.L.115-1993, SEC.5.

IC 9-18-2-49
Temporary license plates
Sec. 49. (a) Notwithstanding IC 9-18-2-32, if a person is renewing the registration for a motor vehicle that needs a new license plate the bureau may issue a temporary paper or cardboard license plate to the person for use on the motor vehicle.
(b) A temporary license plate issued under subsection (a) is valid for thirty (30) days after the date of its issuance.
As added by P.L.97-1997, SEC.1.



CHAPTER 3. MOTOR VEHICLES USED FOR OFFICIAL BUSINESS

IC 9-18-3-2
License plate records
Sec. 2. The bureau shall retain a record of the license plates issued under this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-3-3
United States government vehicles
Sec. 3. The bureau may issue a license plate under this chapter for a vehicle owned by the United States government.
As added by P.L.2-1991, SEC.6.

IC 9-18-3-4
Permanent plates and registration cards
Sec. 4. (a) A vehicle that is owned by an entity that is exempt from the payment of registration fees under section 1 of this chapter may be assigned permanent license plates and accompanying permanent registration cards.
(b) The permanent license plates and permanent registration cards assigned under subsection (a) are in effect from the time the certificate of title for the vehicle is acquired by the person that owns the vehicle until the certificate of title is relinquished by the person, when the license plate removed is subject to reassignment or destruction by the person.
As added by P.L.2-1991, SEC.6.
IC 9-18-3-5
Confidential plates
Sec. 5. (a) A confidential license plate for investigative purposes may be issued to a state agency upon the annual consent of the bureau or the Indiana department of administration.
(b) Other investigative agencies may be issued confidential license plates for investigative purposes upon the annual consent of the superintendent of the state police.
As added by P.L.2-1991, SEC.6.

IC 9-18-3-6
Distinctive permanent plates
Sec. 6. The bureau may issue distinctive permanent plates under this chapter to each of the following:
(1) The state police department.
(2) The department of natural resources.
(3) County police departments.
(4) City police departments.
(5) The department of correction, for designated departmental vehicles used by correctional police officers appointed under IC 11-8-9-1.
As added by P.L.2-1991, SEC.6. Amended by P.L.109-2011, SEC.3.

IC 9-18-3-6.5
Employees of exempt agency; exemption during term of employment; notice of termination of employment
Sec. 6.5. (a) An employee of an agency that is exempt from the payment of registration fees under section 1(5) through 1(7) of this chapter is exempt from the payment of any fees for licensing under IC 9-24-6 while employed by the exempt agency if the director of the agency notifies the bureau in writing that the employee's duties include driving a commercial motor vehicle for the agency.
(b) The director of an agency that is exempt from the payment of registration fees under section 1(5) through 1(7) of this chapter shall notify the bureau if an individual who received a license without the payment of fees under subsection (a) ceases to be employed by the exempt agency.
(c) Not later than thirty (30) days following the day on which an individual ceases to be employed by an exempt agency, the individual must do the following:
(1) Renew the individual's license.
(2) Pay the appropriate fee for licensing under IC 9-24-6.
As added by P.L.96-1991, SEC.1.

IC 9-18-3-7
Violations
Sec. 7. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 4. VEHICLE REGISTRATION BY MAIL

IC 9-18-4-2
Previous direct issuance required
Sec. 2. An application made by mail under section 1 of this chapter must be for a license plate previously issued directly from the bureau to the applicant.
As added by P.L.2-1991, SEC.6.

IC 9-18-4-3
Place of mailing
Sec. 3. An application made under section 1 of this chapter must be mailed to:
(1) the preprinted return address contained on the registration application form provided by the bureau; or
(2) if registered under the International Registration Plan, to the department of state revenue under rules adopted under IC 4-22-2.
As added by P.L.2-1991, SEC.6. Amended by P.L.62-1996, SEC.10; P.L.61-1996, SEC.19.

IC 9-18-4-4
Change of registration; refunds, credits, and adjustments
Sec. 4. The bureau may establish administrative procedures to provide for:
(1) a refund;
(2) a credit; or
(3) an adjustment;
if a person who has registered a vehicle finds it necessary to change the vehicle registration from registration under any other law to registration under the International Registration Plan.
As added by P.L.2-1991, SEC.6.

IC 9-18-4-5
Applications; swearing and notarizing; false statements
Sec. 5. (a) An application made through the United States mail is not required to be sworn to or notarized. (b) A person applying for a license plate by mail may not make a false statement in the application for the license plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-4-6
Postal service; agency
Sec. 6. In all proceedings under this chapter, the United States Postal Service is considered to be the agent of the applicant and not the agent of the:
(1) bureau; or
(2) commissioner.
As added by P.L.2-1991, SEC.6.

IC 9-18-4-7
Adoption of rules; forms
Sec. 7. (a) The bureau may:
(1) prescribe forms; and
(2) adopt rules;
to implement this chapter.
(b) A form prescribed under this section must include the information described in IC 9-18-2-16(a)(3).
As added by P.L.2-1991, SEC.6. Amended by P.L.126-1995, SEC.1; P.L.2-1996, SEC.223; P.L.96-1997, SEC.2; P.L.29-2000, SEC.1; P.L.125-2012, SEC.103.

IC 9-18-4-8
Violations
Sec. 8. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.6.



CHAPTER 5. ARMED FORCES

IC 9-18-5-2
Request for registration; statutes governing; signatures
Sec. 2. A request for registration under this chapter must be:
(1) made under the laws governing applications; and
(2) signed for, on behalf of the holder, by the person named in the letter.
As added by P.L.2-1991, SEC.6. Amended by P.L.125-2012, SEC.104.

IC 9-18-5-3
Signatures; determination of authenticity
Sec. 3. Upon receiving a letter of authorization, the bureau shall determine if the signature on the letter is that of the person who holds the certificate of title for the motor vehicle by comparing the signature on the letter with the signature on the certificate of title.
As added by P.L.2-1991, SEC.6. Amended by P.L.125-2012, SEC.105.

IC 9-18-5-4
Certificates of registration; issuance
Sec. 4. When the bureau is satisfied that the signature on the letter is genuine, the bureau shall issue the certificate of registration.
As added by P.L.2-1991, SEC.6.

IC 9-18-5-5
Fees
Sec. 5. The fees for and other conditions of registration under this chapter are the same as if the person who holds the certificate of title has been issued the certificate of registration.
As added by P.L.2-1991, SEC.6.

IC 9-18-5-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction. As added by P.L.2-1991, SEC.6.



CHAPTER 6. EXPIRATION, REPLACEMENT, AND TRANSFER OF REGISTRATIONS AND LICENSE PLATES

IC 9-18-6-2
Lost, mutilated, or destroyed plates; duplicates and replacements
Sec. 2. (a) Except as provided in subsections (b) and (e), if a license plate is:
(1) lost;
(2) mutilated; or
(3) destroyed;
the person in whose name the license plate was issued may obtain from the bureau a duplicate or a replacement license plate by filing with the bureau an application on a form provided by the bureau duly sworn to as provided in IC 9-18-2.
(b) If a license plate is lost, the bureau may not issue a duplicate or replacement license plate until the person in whose name the plate was issued has first notified:
(1) the Indiana law enforcement agency that has jurisdiction where the loss occurred; or
(2) the law enforcement agency that has jurisdiction over the address listed on the registration;
that the original license plate has been lost.
(c) A law enforcement agency to whom a loss is reported shall complete and present to the person reporting the loss a form provided by the bureau indicating that the loss has been reported.
(d) The person must present the form described under subsection (c) to the bureau before a replacement license plate may be obtained.
(e) If a license plate for a commercial vehicle is lost, mutilated, or destroyed, the person in whose name the plate was issued shall notify:
(1) the Indiana law enforcement agency that has jurisdiction where the loss occurred; and (2) the bureau;
that the original license plate has been lost, mutilated, or destroyed. In order to receive a duplicate or a replacement license plate, the person in whose name the license plate was issued must complete and submit to the bureau an application and affidavit designed by the bureau.
(f) The bureau shall charge a fee for a duplicate or replacement license plate under subsections (b) and (e) as set forth in IC 9-29-5-17.
(g) A duplicate or replacement license plate must be displayed in the same manner as the original license plate was displayed.
As added by P.L.2-1991, SEC.6. Amended by P.L.150-2001, SEC.6; P.L.109-2011, SEC.4.

IC 9-18-6-3
Repealed
(Repealed by P.L.109-2011, SEC.40.)

IC 9-18-6-4
Transfers of ownership
Sec. 4. (a) If the ownership of a vehicle registered under this article is transferred, except a transfer from a manufacturer or dealer:
(1) the registration of the vehicle expires; and
(2) the person transferring the vehicle shall remove the license plates and certificate of registration from the vehicle.
(b) A person who transfers to another person the ownership of a registered vehicle owned by the person, upon the filing of an application for the transfer of the registration and the payment of a fee under IC 9-29-5-23, may have another vehicle registered in the person's name either individually or jointly with another for the remainder of the registration year if the vehicle to which the registration is transferred is:
(1) of the same type; and
(2) in the same fee class;
as the vehicle for which the registration was originally issued.
(c) If a vehicle to which the registration is transferred is in a higher fee class than the vehicle for which the registration was originally issued, the person applying for the transfer shall pay, in addition to the transfer fee, the difference between the fee paid for the registration of the vehicle to which the registration is transferred.
(d) If a person who owns a vehicle wants to change the ownership of the vehicle by the addition of another person as owner, the person shall be issued a certificate of registration with the name of the other person included after the person who owns the vehicle has complied with IC 9-17.
(e) If at least one (1) person who is a joint owner transfers the person's ownership interest in a vehicle to at least one (1) remaining joint owner, the certification of registration shall be issued to the remaining joint owner or owners if the transferring owner or owners relinquish any interest in the use of the registration. As added by P.L.2-1991, SEC.6.

IC 9-18-6-5
Transfer of plates
Sec. 5. (a) Upon the disposition by sale or other means of a motor vehicle, trailer, semitrailer, recreational vehicle, or motor home currently registered in Indiana, the license plate from the disposed motor vehicle, trailer, semitrailer, recreational vehicle, or motor home may be:
(1) transferred by the person who is the current registrant to any other vehicle of the same type acquired by the person; and
(2) operated in Indiana for not more than thirty-one (31) days after the date the person acquires ownership of the vehicle.
(b) The person who is the registrant must have in the person's possession a:
(1) manufacturer's certificate of origin;
(2) duly assigned certificate of title; or
(3) notarized bill of sale;
indicating that the person is the owner of the vehicle to which the unexpired license plates are affixed.
As added by P.L.2-1991, SEC.6.

IC 9-18-6-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 7. TEMPORARY REGISTRATION AND TRIP PERMITS

IC 9-18-7-3
International Registration Plan applicants; temporary registration authorizations
Sec. 3. (a) A document shall be issued to a person applying for registration under the International Registration Plan.
(b) The document described under subsection (a) serves as a temporary registration authorization pending issuance of a permanent registration plate and cab card.
(c) The document must be carried in the vehicle for which the document is issued.
(d) The department of state revenue shall issue the temporary registration authorization under rules adopted by the department of state revenue under IC 4-22-2.
As added by P.L.2-1991, SEC.6. Amended by P.L.61-1996, SEC.20; P.L.93-1997, SEC.7.

IC 9-18-7-4
Delivery permits
Sec. 4. (a) An Indiana resident who owns a vehicle required to be registered under this title may, for the purpose of delivering or having delivered the vehicle to the residence or place of business of the resident, apply for and obtain a temporary permit that allows the person or the person's agent or employee to operate the vehicle upon the highways without obtaining a certificate of title or registration for the vehicle. The permit is valid for not more than ninety-six (96) hours.
(b) A person must do the following to obtain a permit under this section:
(1) Pay the required fee with the application.
(2) Provide proof of financial responsibility in the amounts specified under IC 9-25 in the form required by the bureau.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-2001, SEC.2.

IC 9-18-7-5 Violations
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.

IC 9-18-7-6
Hunter's permits
Sec. 6. (a) When a hunter's permit is applied for under this section, the department of state revenue shall issue a hunter's permit to a common carrier (as defined under IC 8-2.1-17-4) that contracts for common carrier services from an individual who owns and operates a motor vehicle subject to the International Registration Plan.
(b) If a motor vehicle under subsection (a) is registered in the name of the common carrier that contracts for services from the person who is the owner and operator of the motor vehicle, when the person no longer provides services to the common carrier, the common carrier shall transfer a hunter's permit issued to the common carrier under subsection (a) to the person upon the person's request. The common carrier may charge the person receiving the hunter's permit an amount that does not exceed the amount the common carrier paid for the hunter's permit under subsection (a).
(c) A hunter's permit transferred to a person under subsection (b) allows the person to move the motor vehicle under subsection (a) within Indiana for thirty (30) days to search for a new independent contract for services with a common carrier without first registering the motor vehicle.
(d) The department of state revenue shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.93-1997, SEC.8.



CHAPTER 8. IDENTIFICATION NUMBERS

IC 9-18-8-2
Special identification numbers; vehicles without valid manufacturer's identification numbers
Sec. 2. A person who is the owner, custodian, or possessor of a motor vehicle that:
(1) was manufactured after December 31, 1954; and
(2) does not have a manufacturer's identification number installed on the motor vehicle or has an installed original manufacturer's identification number that is altered or defaced;
shall, not more than twenty (20) days after becoming the owner, custodian, or possessor of the motor vehicle, apply to the bureau on a form furnished by the bureau for permission to make or stamp on the motor vehicle a special identification number.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-3
Special identification number applications; contents
Sec. 3. An application for permission to make or stamp a special identification number on a motor vehicle must contain the following:
(1) A description of the motor vehicle, including the make, style, and year of model of the motor vehicle.
(2) A description of:
(A) the original manufacturer's identification number, if any part of the number remains, as is possible to give; or
(B) any distinguishing marks that may be on the engine or body of the motor vehicle. (3) The name and address of the person applying for the special identification number.
(4) The date on which the person purchased or procured possession of the motor vehicle.
(5) The name and address of the person from whom the applicant purchased the motor vehicle.
(6) Any other information that the bureau requires.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-4
Special identification number applications; swearing to facts
Sec. 4. The description and facts in the application shall be sworn to by the person applying for the special identification number.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-5
Special identification number placement on vehicle
Sec. 5. (a) Upon receipt of an application, together with the fee specified under IC 9-29 for a special identification number, the bureau shall issue to the person who submitted the application written permission to make or stamp a special identification number in a place on the motor vehicle to be designated by the bureau.
(b) If the original identification number is on the vehicle or visible, the new special identification number must be affixed so as not to cover the original identification number.
As added by P.L.2-1991, SEC.6. Amended by P.L.268-2003, SEC.20.

IC 9-18-8-6
Special identification numbers; lawful identification numbers
Sec. 6. When a special identification number has been stamped or otherwise placed on the motor vehicle:
(1) the number becomes the lawful identification number of the motor vehicle for all purposes; and
(2) the person who owns the motor vehicle may sell and transfer the motor vehicle under the special identification number.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-7
Inspections; impoundment
Sec. 7. If a law enforcement officer is unable to determine the manufacturer's identification number or the special identification number by an external inspection of a vehicle, the law enforcement officer may impound the vehicle for up to forty-eight (48) hours for the purpose of determining the manufacturer's identification number or special identification number by an inspection of the internal or otherwise hidden identification numbers.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-8
Special identification number designation; manufacturer's

numbering
Sec. 8. (a) In designating a special identification number for a motor vehicle under this chapter, the bureau shall designate and number consecutively, beginning with the number one (1), preceded by the letters "MVIN", and followed by the letters "IND" in the order of the filing of application.
(b) This section does not prevent a manufacturer or a manufacturer's agent, other than a dealer, from doing the manufacturer's own numbering on motor vehicles of parts removed or changed and replacing the numbered parts.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-9
Registration and titling of unnumbered vehicles prohibited; manufacturer's numbering
Sec. 9. (a) The bureau may not register a motor vehicle without an identification number or issue a certificate of title for the operation of a motor vehicle except as specified under this chapter.
(b) This section does not prevent a manufacturer or a manufacturer's agent, other than a dealer, from doing the manufacturer's own numbering on motor vehicles or parts removed or changed and replacing the numbered parts.
As added by P.L.2-1991, SEC.6. Amended by P.L.268-2003, SEC.21.

IC 9-18-8-10
Special identification numbers; workmanship approval statements; manufacturer's numbering
Sec. 10. (a) Before issuing a certificate of title, the bureau shall require the person applying for the certificate of title to sign a statement that the special identification number assigned to be placed on the motor vehicle has been put on in a workmanlike manner.
(b) The statement described under subsection (a) shall be certified by:
(1) a chief of police;
(2) a sheriff; or
(3) another convenient peace officer;
that the chief of police, sheriff, or peace officer has inspected the motor vehicle and found the identification number to be attached to the motor vehicle as required by this chapter.
(c) This section does not prevent a manufacturer or a manufacturer's agent, other than a dealer, from doing the manufacturer's own numbering on motor vehicles or parts removed or changed and replacing the numbered parts.
As added by P.L.2-1991, SEC.6. Amended by P.L.268-2003, SEC.22.

IC 9-18-8-11
Ownership of vehicle in violation; infraction
Sec. 11. A person who owns or possesses a vehicle knowing the vehicle to be in violation of section 2, 3, or 4 of this chapter commits a Class D felony. As added by P.L.2-1991, SEC.6.

IC 9-18-8-12
Damaging, removing, covering, or altering of identification numbers; infraction
Sec. 12. A person who knowingly:
(1) damages;
(2) removes;
(3) covers; or
(4) alters;
an original or a special identification number commits a Class C felony.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-13
Sale of vehicle with destroyed, removed, altered, covered, or defaced identification number; infraction
Sec. 13. A person who knowingly sells or offers for sale a motor vehicle that has had the original or special identification number:
(1) destroyed;
(2) removed;
(3) altered;
(4) covered; or
(5) defaced;
commits a Class D felony.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-14
Sale of vehicle part with destroyed, removed, altered, covered, or defaced identification number; infraction
Sec. 14. A person who knowingly or intentionally sells or offers for sale a motor vehicle part that has had the identification number:
(1) destroyed;
(2) removed;
(3) altered;
(4) covered; or
(5) defaced;
commits a Class D felony.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-15
Possession of unattached plates or labels containing identification numbers; possession of plates or labels with altered, removed, or fraudulent identification numbers; infractions
Sec. 15. (a) Subsection (c) does not apply to a person who manufactures or installs a plate or label containing an identification number:
(1) in a program authorized by a manufacturer of motor vehicles or motor vehicle parts; or
(2) with permission granted by the bureau under this chapter. (b) As used in this section, "identification number" means a set of numbers, letters, or numbers and letters that is assigned to a motor vehicle or motor vehicle part:
(1) by a manufacturer of motor vehicles or motor vehicle parts; or
(2) by a governmental entity in Indiana or another state to replace a destroyed, a removed, an altered, or a defaced set of numbers, letters, or numbers and letters assigned by a manufacturer of motor vehicles or motor vehicle parts.
(c) A person who knowingly or intentionally possesses a plate or label that:
(1) contains an identification number; and
(2) is not attached to the motor vehicle or motor vehicle part to which the identification number was assigned by a manufacturer of motor vehicles or motor vehicle parts or a governmental entity;
commits a Class D felony.
(d) A person who knowingly or intentionally possesses a plate or label on which an identification number has been altered or removed commits a Class D felony.
(e) A person who, with intent to defraud, possesses a plate or label containing a set of numbers, letters, or numbers and letters that purports to be an identification number commits a Class D felony.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-16
Operation of vehicle with removed, defaced, destroyed, obliterated, or concealed identification number; infractions
Sec. 16. (a) A person who operates a motor vehicle on which the identification number has been removed, defaced, destroyed, obliterated, or concealed, when application has not been made to the bureau for permission to put on a new number, commits a Class C infraction.
(b) If a person who violates subsection (a) cannot, to the satisfaction of the court, establish the person's ownership of the motor vehicle, the motor vehicle shall be confiscated by the court and sold. The proceeds from the sale shall be used to pay the fine and costs of prosecution, and the balance, if any, shall be deposited in the motor vehicle highway account fund.
(c) If the fine and costs are not paid within thirty (30) days after judgment is rendered under this section, the court shall proceed to advertise and sell the motor vehicle in the manner provided by law for the sale of personal property under execution.
(d) If at any time the motor vehicle remains in the custody of the court or the court's officers under this section the owner appears and establishes the owner's title to the motor vehicle to the satisfaction of the court, the motor vehicle shall be returned to the owner. The owner shall then make application for and may obtain an identification number and a title as provided in IC 9-17-4. The owner may then use the motor vehicle upon proper registration. As added by P.L.2-1991, SEC.6. Amended by P.L.268-2003, SEC.23.



CHAPTER 9. TRAILERS

IC 9-18-9-2
Annual registration
Sec. 2. A person who owns a trailer required to be registered under this chapter must register the trailer: on an annual basis under IC 9-18-2-7.
As added by P.L.2-1991, SEC.6. Amended by P.L.181-1999, SEC.15.

IC 9-18-9-3
Registration cards and license plates
Sec. 3. The bureau shall issue to a person who owns a trailer a distinctive registration card and license plate for each trailer registered.
As added by P.L.2-1991, SEC.6.

IC 9-18-9-4
Repealed
(Repealed by P.L.81-2004, SEC.61.)

IC 9-18-9-5
Violations
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 10. SEMITRAILERS

IC 9-18-10-2
Annual registration; renewals
Sec. 2. (a) A person who owns a semitrailer required to be registered under this chapter may register the semitrailer:
(1) on an annual basis under IC 9-18-2-7;
(2) on a five (5) year basis as provided in section 3 of this chapter; or
(3) permanently under section 3 of this chapter.
(b) The registration of a semitrailer permanently registered under section 3 of this chapter must be renewed on an annual basis.
As added by P.L.2-1991, SEC.6. Amended by P.L.117-1993, SEC.2; P.L.63-2007, SEC.1.

IC 9-18-10-3
Registration system; development and registration; rules
Sec. 3. (a) The bureau shall adopt rules under IC 4-22-2 to develop and implement a system of:
(1) registration for semitrailers for a period of five (5) years; and
(2) permanent registration for semitrailers.
(b) The bureau shall adopt rules to prescribe the manner and form in which a person must annually renew the registration of a semitrailer permanently registered under this section.
As added by P.L.2-1991, SEC.6. Amended by P.L.117-1993, SEC.3; P.L.63-2007, SEC.2.

IC 9-18-10-3.5
Implementation of rule or policy adopted before January 1, 2007; implementation considered compliance with sections 2 and 3 of chapter
Sec. 3.5. (a) The bureau and the department of state revenue may continue to implement any rule or policy adopted before July 1, 2007, requiring a person that owns a semitrailer that is permanently registered under section 3 of this chapter to annually renew the registration.
(b) The continued implementation of a rule or policy described in subsection (a) is considered compliance with the requirements of sections 2 and 3 of this chapter.
As added by P.L.16-2009, SEC.15.

IC 9-18-10-4 License plates; transfer or replacement
Sec. 4. A five (5) year semitrailer license plate may be transferred or replaced.
As added by P.L.2-1991, SEC.6.

IC 9-18-10-5
Converted semitrailers; licensing
Sec. 5. A semitrailer converted to a full trailer through the use of a converter dolly shall be licensed as a semitrailer.
As added by P.L.2-1991, SEC.6.

IC 9-18-10-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 11. INTERCITY BUSES

IC 9-18-11-2
Preceding year defined
Sec. 2. As used in this chapter, "preceding year" means a period of twelve (12) consecutive months fixed by the bureau that is within the sixteen (16) months immediately preceding the commencement of the registration year for which proportional registration is sought.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-3
Repealed
(Repealed by P.L.125-2012, SEC.108.)

IC 9-18-11-4
Registration and licensing
Sec. 4. The bureau shall:
(1) register the intercity buses described and identified; and
(2) issue:
(A) a license plate;
(B) a distinctive sticker; or
(C) another suitable identification device;
for each bus described in the application;
upon payment of the appropriate fees for the application and for the license plates, stickers, or devices issued.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-5
Certificates of registration
Sec. 5. (a) A certificate of registration shall be issued for each proportionally registered intercity bus.
(b) A certificate of registration:
(1) must, in addition to the information required by IC 9-18-2-20, bear upon the certificate's face the number of the:
(A) license;
(B) sticker; or
(C) other device; issued for a proportionally registered bus; and
(2) shall be carried in the intercity bus for which the card was issued at all times.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-6
Full registration; exception
Sec. 6. A fleet intercity bus registered and identified is considered to be fully registered in Indiana for any type of movement or operation, except in those instances in which a grant of authority is required for intrastate movement or operation.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-7
Out-of-state registration required
Sec. 7. Proportional registration of fleet intercity buses under this chapter is subject to the condition that each fleet intercity bus proportionally registered under this chapter is also proportionally or otherwise properly registered in at least one (1) other state during the period for which the intercity bus is proportionally registered in Indiana.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-8
Additional buses; registration formula
Sec. 8. A person who acquires ownership of an intercity bus after the commencement of the registration year and subsequently adds to a proportionally registered fleet shall be proportionally registered by applying the mileage percentage used in the original application for the fleet for the registration period to the regular registration fees due with respect to the intercity bus for the remainder of the registration year.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-9
Withdrawal of buses; notification; surrender of registration cards and identification devices
Sec. 9. (a) If an intercity bus is withdrawn from a proportionally registered fleet during the period for which the bus is registered under this chapter, the person who owns the fleet shall notify the bureau on forms prescribed by the bureau.
(b) The bureau may require the person to surrender proportional registration cards and other identification devices that have been issued with respect to an intercity bus that the bureau considers advisable.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-10
Initial applications
Sec. 10. (a) The initial application for proportional registration of

a fleet must state the mileage data with respect to the fleet for the preceding year in Indiana and other states.
(b) If operations were not conducted with a fleet during the preceding year, the application must contain a full statement of the proposed method of operation and estimates of annual mileage in Indiana and other states.
(c) The bureau may deny the application if the bureau is not satisfied with the correctness of the application.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-11
Records; preservation; audits
Sec. 11. (a) A person who owns an intercity bus whose application for proportional registration has been accepted shall preserve the records on which the application is based for a period of four (4) years following the year or period upon which the application is based.
(b) Upon request of the bureau, the person shall make the records available to the bureau at the bureau's office for audit as to accuracy of computations and payments or to pay the reasonable costs of an audit at the home office of the person by an appointed representative of the bureau.
(c) The bureau may make arrangements with agencies of other states administering motor vehicle registration laws for joint audits of any owner.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-12
Authority for registration
Sec. 12. This chapter constitutes complete authority for the registration of fleet buses upon a proportional registration basis without reference to or application of any other statutes, except as provided.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-13
Rules
Sec. 13. The bureau may adopt rules necessary to carry out the administration and enforcement of this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-14
Buses operated in International Registration Plan states; registration
Sec. 14. Intercity buses, except charter buses, that operate in states that are members of the International Registration Plan are subject to registration under the plan.
As added by P.L.2-1991, SEC.6.



CHAPTER 12. ANTIQUE MOTOR VEHICLE REGISTRATION

IC 9-18-12-2
License plates
Sec. 2. (a) Except as provided in section 2.5 of this chapter, the bureau shall issue one (1) license plate to the person who owns an antique motor vehicle that is registered under this chapter.
(b) Subject to subsection (c), a license plate for an antique motor vehicle shall be manufactured according to the bureau's specifications.
(c) A license plate issued under this chapter shall:
(1) contain:
(A) the registration number assigned to the registration certificate by the bureau; and
(B) the words "Historic Motor Vehicle, State of Indiana"; and
(2) indicate the year for which the antique motor vehicle has been registered.
(d) Instead of issuing a new license plate each time that an antique motor vehicle is registered, the bureau may issue to the person who owns the antique motor vehicle a tag or sticker that indicates the year for which the motor vehicle has been registered.
(e) A license plate issued under this chapter shall be securely attached to the rear of an antique motor vehicle.
As added by P.L.2-1991, SEC.6. Amended by P.L.79-2006, SEC.5.

IC 9-18-12-2.5
Use of authentic antique license plates
Sec. 2.5. (a) A person who registers an antique motor vehicle under this chapter may:
(1) furnish; and
(2) display on the antique motor vehicle;
an Indiana license plate from the model year of the antique motor

vehicle.
(b) A license plate furnished and displayed under this section must be an authentic license plate from the model year of the antique motor vehicle.
(c) Before a license plate is mounted on an antique motor vehicle under this section, the license plate must be inspected by the bureau to determine whether the license plate:
(1) complies with this section;
(2) is in suitable condition to be displayed; and
(3) bears a unique plate number at the time of the registration of the antique motor vehicle.
The bureau shall authorize the display of a restored or refurbished authentic license plate, but may prohibit the display of an authentic license plate under this section if the authentic license plate is not in conformance with this subsection.
(d) If an Indiana license plate from the model year of the antique motor vehicle is displayed on a motor vehicle registered as an antique motor vehicle under this chapter, the current certificate of registration of the antique motor vehicle shall be:
(1) kept at all times in the vehicle; and
(2) made available for inspection upon the demand of a law enforcement officer.
Notwithstanding IC 9-18-2-21, this subsection is not satisfied by keeping a reproduction of the certificate of registration in the vehicle or making a reproduction of the certificate of registration available for inspection.
(e) The fee to register and display an authentic license plate from the model year of an antique motor vehicle is as provided in IC 9-29-5-32.5.
As added by P.L.79-2006, SEC.6. Amended by P.L.87-2010, SEC.9.

IC 9-18-12-3
Repealed
(Repealed by P.L.125-2012, SEC.109.)

IC 9-18-12-4
Vehicles altered after registration; nonoriginal motor scooter equipment not required
Sec. 4. (a) If a person who registers an antique motor vehicle under this chapter makes substantial alterations or changes to the vehicle after the date of the antique motor vehicle's registration, the registrant shall have the vehicle reinspected by the state police department.
(b) If the antique motor vehicle is not found to be in a mechanical condition that guarantees the vehicle's safe operation upon the highways, the mechanical condition shall be reported to the bureau. The bureau shall do the following:
(1) Immediately cancel the registration of the antique motor vehicle.
(2) Notify the person who registered the antique motor vehicle

of the cancellation.
(c) A motor scooter registered under this chapter is not required to have equipment that was not original on the motor scooter.
As added by P.L.2-1991, SEC.6.

IC 9-18-12-5
Transfers of ownership
Sec. 5. (a) Upon the transfer of ownership of an antique motor vehicle registered under this chapter:
(1) the antique motor vehicle's registration is void; and
(2) the license plates shall be removed from the antique motor vehicle by the person who owns the antique motor vehicle.
(b) A person who is not the original registrant of an antique motor vehicle may not possess the license plates for the antique motor vehicle.
(c) A person who originally owns the license plates for an antique motor vehicle may, for the remainder of the year in which the ownership of the vehicle is transferred, register another antique motor vehicle under the same registration.
(d) This subsection does not apply to an antique motor vehicle acquired by a conveyance subject to IC 9-17-3-9. Upon the transfer and sale of an antique motor vehicle registered under this chapter, the person who acquires ownership of the antique motor vehicle shall, not more than thirty-one (31) days after the date of acquiring ownership or before using the motor vehicle upon the highways, make an application with the bureau for registration of the antique motor vehicle under this chapter.
(e) This subsection applies only to an antique motor vehicle acquired by a conveyance subject to IC 9-17-3-9. Upon the transfer and sale of an antique motor vehicle registered under this chapter, the person who acquires ownership of the antique motor vehicle shall, not more than sixty (60) days after the date of acquiring ownership or before using the motor vehicle upon the highways, make an application with the bureau for registration of the antique motor vehicle under this chapter.
As added by P.L.2-1991, SEC.6. Amended by P.L.83-2008, SEC.6.

IC 9-18-12-6
Property taxes
Sec. 6. An antique motor vehicle registered under this chapter is not subject to assessment and property taxation under IC 6-1.1, as provided by IC 6-1.1-2-7.
As added by P.L.2-1991, SEC.6.

IC 9-18-12-7
Violations
Sec. 7. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 13. RECOVERY VEHICLE REGISTRATION

IC 9-18-13-2
Transport operator plates; display
Sec. 2. A vehicle registered as a recovery vehicle is not required to display a transport operator license plate on either:
(1) the recovery vehicle; or
(2) the vehicle being towed by the recovery vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-3
Registration; qualifications; highway operation
Sec. 3. (a) To qualify for registration as a recovery vehicle, a vehicle must be:
(1) capable of lifting and pulling a disabled, a wrecked, an abandoned, an improperly parked, or a burnt vehicle by attaching a pickup bar with an adequate chain or steel structured lifting apparatus to the vehicle in lift;
(2) equipped with a power driven winch;
(3) equipped with proper emergency lighting for the recovery vehicle and the vehicle in lift;
(4) capable of attaching safety chains on the vehicle in lift; and
(5) capable of traveling the highways safely at least at the minimum speed limit.
(b) A vehicle that meets the qualifications listed in subsection (a) must be registered as a recovery vehicle under this chapter to operate on a highway.
(c) A person may not operate a vehicle:
(1) that has the qualifications listed in subsection (a);
(2) that is not registered under this chapter as a recovery vehicle; and
(3) on a highway.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-4
Financial responsibility
Sec. 4. (a) A person who operates a recovery vehicle must meet the minimum standards for financial responsibility that are set forth in IC 9-25.
(b) A recovery vehicle may be registered only if proof of financial responsibility in amounts required under IC 9-25 is produced at the time of registration. The bureau shall retain a record of that proof in the bureau's files. (c) The bureau may adopt rules under IC 4-22-2 to carry out this section.
(d) A person may not operate a recovery vehicle on a highway in violation of this section.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-5
Exemption of certain vehicles
Sec. 5. A truck registered as a vehicle having a declared gross weight greater than sixteen thousand (16,000) pounds, or a tractor having a declared gross weight greater than twenty thousand (20,000) pounds, that is owned by a person and used to lift or pull a vehicle or combination of vehicles is exempt from this chapter if the vehicle or combination of vehicles being pulled are:
(1) owned by the same person who owns or operates the truck or tractor used as the pulling vehicle;
(2) leased by the same person who owns or operates the truck or tractor used as the pulling vehicle; or
(3) owned or leased to a subsidiary or other related corporation of the person owning or operating the truck or tractor used as the pulling vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-6
International Registration Plan registration
Sec. 6. A recovery vehicle registered under this chapter may be registered under the International Registration Plan and be issued an apportioned license plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-7
Operation of unqualified vehicle
Sec. 7. A person may not operate a vehicle:
(1) that is not qualified to register as a recovery vehicle under this chapter;
(2) for the purpose of lifting and pulling:
(A) a disabled;
(B) a wrecked;
(C) an abandoned;
(D) an improperly parked; or
(E) a burnt vehicle; and
(3) on a highway.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-8
Registration and highway operation violations; infraction; detention of vehicle
Sec. 8. (a) A person who violates section 3 of this chapter commits a Class C infraction.
(b) A vehicle that is: (1) in violation of section 3 of this chapter; and
(2) used on a highway to tow a disabled or an improperly parked vehicle;
shall be detained by the law enforcement officer until the person who owns the recovery vehicle shows the law enforcement officer proof of proper registration.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-9
Financial responsibility violations; infraction
Sec. 9. A person who violates section 4 of this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-10
Operation of unqualified vehicle violations; infraction
Sec. 10. A person who violates section 7 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 14. MILITARY VEHICLE REGISTRATION

IC 9-18-14-2
Permanent registration
Sec. 2. If a person who owns a military vehicle registers the military vehicle under this chapter, the registration of the military vehicle is for the life of the military vehicle. A person who owns a military vehicle shall also pay any applicable excise taxes under IC 6-6-5 and IC 6-6-5.5.
As added by P.L.2-1991, SEC.6. Amended by P.L.125-2012, SEC.110.

IC 9-18-14-3
Registration number; no plate issued
Sec. 3. If a person who owns a military vehicle registers the military vehicle under this chapter the:
(1) bureau shall not issue a license plate for the military vehicle; and
(2) bureau shall authorize as a registration number the military vehicle identification number stenciled on the military vehicle in white or yellow letters and numbers in accordance with all pertinent military regulations.
As added by P.L.2-1991, SEC.6.

IC 9-18-14-4
Registration form and certificates
Sec. 4. The bureau shall adopt a:
(1) registration form; and
(2) certificate of registration;
to implement this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-14-5
Repealed
(Repealed by P.L.125-2012, SEC.111.)



CHAPTER 15. PERSONALIZED LICENSE PLATES

license plates);
(CC) IC 9-18-47 (Lewis and Clark bicentennial license plates);
(DD) IC 9-18-48 (Riley Children's Foundation license plates);
(EE) IC 9-18-49 (National Football League franchised professional football team license plates);
(FF) IC 9-18-50 (Hoosier veteran license plates);
(GG) IC 9-18-51 (support our troops license plates);
(HH) IC 9-18-52 (Abraham Lincoln bicentennial license plates);
(II) IC 9-18-53 (Earlham College Trust license plates); or
(JJ) IC 9-18-54 (Indiana Gold Star family member license plates);
may apply to the bureau for a personalized license plate to be affixed to the vehicle for which registration is sought instead of the regular special recognition license plate.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-1998, SEC.3; P.L.1-1999, SEC.26; P.L.222-1999, SEC.9; P.L.216-2003, SEC.4; P.L.54-2004, SEC.1; P.L.214-2005, SEC.55; P.L.58-2006, SEC.2; P.L.68-2006, SEC.1; P.L.1-2007, SEC.83; P.L.30-2008, SEC.1; P.L.182-2009(ss), SEC.286; P.L.87-2010, SEC.10.

IC 9-18-15-2
Format; restrictions
Sec. 2. (a) A personalized license plate may be the same color and size and contain similar required information as regular license plates issued for the respective class of vehicle.
(b) A personalized license plate is limited to the:
(1) numerals 0 through 9; or
(2) letters A through Z;
in a continuous combination of numbers and letters with at least two (2) positions.
(c) A personalized license plate may not be issued to duplicate a regularly issued plate.
(d) Only one (1) personalized plate, without regard to classification of registration, may be issued by the bureau with the same configuration of numbers and letters.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-3
Issuance limited to registered owners and lessees
Sec. 3. A personalized license plate may be issued only to the person registered as the owner or lessee of the vehicle on which the license plate will be displayed.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-4
Applications; letter and number combination restrictions
Sec. 4. (a) A person who applies for: (1) a personalized license plate; or
(2) the renewal of a personalized license plate in the subsequent period;
must file an application in the manner the bureau requires, indicating the combination of letters or numerals, or both, requested as a registration number.
(b) The bureau may refuse to issue a combination of letters or numerals, or both, that:
(1) carries a connotation offensive to good taste and decency; or
(2) would be misleading.
As added by P.L.2-1991, SEC.6. Amended by P.L.115-1993, SEC.6.

IC 9-18-15-5
Repealed
(Repealed by P.L.87-2010, SEC.41.)

IC 9-18-15-5.5
Personalized license plate; annual issuance
Sec. 5.5. After December 31, 2006, the bureau shall issue personalized license plates annually.
As added by P.L.103-2006, SEC.5.

IC 9-18-15-6
Previously issued letter and number combinations; availability
Sec. 6. If a person who has been issued a personalized license plate reserves the same configuration of letters or numbers, or both, for the next plate cycle, that configuration of letters or numbers, or both, is not available to another person until the following plate cycle.
As added by P.L.2-1991, SEC.6. Amended by P.L.115-1993, SEC.7; P.L.182-2002, SEC.3; P.L.233-2005, SEC.2; P.L.87-2010, SEC.11.

IC 9-18-15-7
Availability of untransferred number and letter combinations
Sec. 7. If a person who has:
(1) registered a vehicle; and
(2) been issued a personalized license plate for the vehicle;
releases ownership of the registered vehicle without transferring the registration to another vehicle, the combination of numbers or letters, or both, becomes available in the next registration year to any person.
As added by P.L.2-1991, SEC.6. Amended by P.L.233-2005, SEC.3.

IC 9-18-15-8
Plates used on leased vehicles
Sec. 8. (a) If a person has registered a vehicle and has been issued a personalized license plate for use on a leased vehicle, and:
(1) the person cancels the lease; or
(2) the lease expires during the registration year;
the person may transfer the registration to another vehicle eligible to

be registered under this chapter.
(b) A transfer of a license plate under subsection (a) must take place not more than thirty-one (31) days after the expiration of the lease.
(c) The bureau may reissue the license plate with the combination of numerals and letters returned under subsection (a) upon receiving an application for registration under this chapter.
As added by P.L.2-1991, SEC.6. Amended by P.L.2-2005, SEC.31.

IC 9-18-15-9
Surrender of regular plates and registration
Sec. 9. A person who has registered a vehicle with the current year's license plate and applies for a personalized license plate for the same vehicle shall surrender the regular license plate and registration to the bureau when the personalized license plate is delivered to the person.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-10
Fees
Sec. 10. (a) In addition to the applicable excise tax imposed under IC 6-6-5, the regular registration fees, and any additional fee required to receive a special recognition license plate described in section 1(b) of this chapter, a person applying for or renewing the registration of a personalized license plate shall pay the personalized license plate fee under IC 9-29-5-32.5 upon an original application or registration renewal, as provided in this chapter.
(b) Each license branch shall collect the personalized license plate fee at the time of application or registration renewal for the personalized license plate.
(c) Upon the payment of the required fee and service charges for an original application or renewal of a personalized license plate, the bureau shall issue a receipt designating and acknowledging a state fee and the service charge under IC 9-29.
(d) The payment of regular registration fees and excise tax, if applicable, may be deferred until the time that the personalized license plate is delivered to the person who applied for the plate.
(e) A license branch shall collect the service charge prescribed under IC 9-29 for each initial or renewal application for a personalized license plate as a reservation and special processing fee.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-1998, SEC.4; P.L.182-2002, SEC.4; P.L.233-2005, SEC.4.

IC 9-18-15-11
Refund of fees
Sec. 11. If a person who applies for a personalized license plate with a given configuration of letters or numbers is not able to obtain the license plate requested or a satisfactory alternative configuration, a license branch shall refund the entire fee to the person. However, a refund of a personalized license plate fee may not be made when

the person who applies for the personalized license plate cancels the request.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-12
Dual fees and taxes prohibited
Sec. 12. A vehicle that has been properly registered in a current year is not subject to dual registration fees or dual excise taxes.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-13
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 9-18-15-13.5
Deduction and deposits
Sec. 13.5. The bureau shall:
(1) deduct thirty-seven dollars ($37) of the fee collected for an initial or a renewal application for a personalized license plate; and
(2) deposit:
(A) seven dollars ($7) of the fee described in subdivision (1) in the motor vehicle highway account established under IC 8-14-1; and
(B) thirty dollars ($30) of the fee described in subdivision (1) as a service charge into the state license branch fund established by IC 9-29-14-1.
As added by P.L.233-2005, SEC.6.

IC 9-18-15-14
Rules
Sec. 14. The bureau may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-15
Repealed
(Repealed by P.L.87-2010, SEC.41.)



CHAPTER 16. GENERAL ASSEMBLY AND OTHER STATE OFFICIALS LICENSE PLATES

IC 9-18-16-2
Display; authorized vehicles
Sec. 2. A license plate issued to a member of the general assembly, a spouse of a member of the general assembly, and a state elected official may be displayed on the following:
(1) A passenger motor vehicle.
(2) A recreational vehicle.
(3) A motorcycle.
(4) A truck that has a gross weight of not more than eleven thousand (11,000) pounds.
As added by P.L.2-1991, SEC.6.

IC 9-18-16-3
Violations
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 17. PRISONER OF WAR LICENSE PLATES

IC 9-18-17-2
Design
Sec. 2. A former prisoner of war license plate must display the following:
(1) An identification number.
(2) The legend "Ex-POW".
(3) Any other information and design selected by the bureau.
As added by P.L.2-1991, SEC.6.

IC 9-18-17-3
Assignment; display
Sec. 3. A former prisoner of war license plate may only be:
(1) assigned to a vehicle subject to registration under this article; and
(2) displayed on a legally registered vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-17-4
Parking privileges
Sec. 4. (a) A person who has been issued under this chapter a license plate designating the person's motor vehicle as being owned or leased by a former prisoner of war may not be:
(1) charged a fee for parking the motor vehicle displaying the license plate in a metered space; or
(2) assessed a penalty for parking the motor vehicle displaying the license plate in a metered space for longer than the time permitted.
(b) This section does not authorize parking of a motor vehicle in a parking place during a time when parking in the space is prohibited if the prohibition is:
(1) posted; and
(2) authorized:
(A) by ordinance in a city or town; or
(B) by order of the Indiana department of transportation.
(c) A person other than the owner or lessee of a motor vehicle displaying a former prisoner of war license plate authorized by this chapter is not entitled to the parking privileges established by this section. As added by P.L.6-2009, SEC.2.



CHAPTER 18. DISABLED VETERAN LICENSE PLATES

IC 9-18-18-2
Parking privileges
Sec. 2. (a) A person qualifying under section 1 of this chapter may not be:
(1) charged a fee for parking in a metered space; or
(2) assessed a penalty for parking in a metered space for longer than the time permitted.
(b) This section does not authorize parking of a motor vehicle in a parking place during a time when parking in the space is prohibited if the prohibition is:
(1) posted; and
(2) authorized:
(A) by ordinances in cities and towns; or
(B) by order of the Indiana department of transportation.
(c) A person other than the owner of the motor vehicle displaying a disabled Hoosier veteran license plate authorized by this chapter is not entitled to the parking privileges authorized by this section.
As added by P.L.2-1991, SEC.6. Amended by P.L.6-2009, SEC.3; P.L.87-2010, SEC.13.
IC 9-18-18-3
Implementation and administration of chapter
Sec. 3. The bureau:
(1) may design and issue disabled Hoosier veteran license plates to implement this chapter; and
(2) shall administer this chapter relating to proper certification for a person applying for a disabled Hoosier veteran license plate.
As added by P.L.2-1991, SEC.6. Amended by P.L.87-2010, SEC.14.

IC 9-18-18-4
Plate limitation
Sec. 4. Not more than two (2) disabled Hoosier veteran license plates may be issued to each eligible person.
As added by P.L.2-1991, SEC.6. Amended by P.L.87-2010, SEC.15.

IC 9-18-18-5
Eligible vehicles
Sec. 5. The disabled Hoosier veteran license plates authorized under this chapter shall be issued by the bureau for any classification of vehicle required to be registered under Indiana law, but the license plate may not be used for commercial vehicles.
As added by P.L.2-1991, SEC.6. Amended by P.L.87-2010, SEC.16.

IC 9-18-18-6
Repealed
(Repealed by P.L.87-2010, SEC.41.)

IC 9-18-18-7
Design of plate
Sec. 7. A disabled Hoosier veteran license plate must be gold in color with blue lettering and contain the following:
(1) Identification numerals.
(2) The words "Disabled Hoosier Veteran".
As added by P.L.2-1991, SEC.6. Amended by P.L.87-2010, SEC.17.



CHAPTER 19. PURPLE HEART LICENSE PLATES

IC 9-18-19-2
Eligibility
Sec. 2. A resident of Indiana who is a recipient of a Purple Heart decoration may apply for and receive one (1) or more Purple Heart plates.
As added by P.L.2-1991, SEC.6.

IC 9-18-19-3
Display
Sec. 3. A Purple Heart license plate must be displayed on a vehicle registered by a person described in section 2 of this chapter.
As added by P.L.2-1991, SEC.6.



CHAPTER 20. INDIANA NATIONAL GUARD LICENSE PLATES

IC 9-18-20-2
Required information
Sec. 2. An Indiana National Guard license plate must display the following:
(1) An identification number.
(2) Any other information and design selected by the bureau.
As added by P.L.2-1991, SEC.6.

IC 9-18-20-3
Eligibility
Sec. 3. (a) A resident of Indiana who is an active member of the Indiana Army or Air National Guard may apply for and receive one (1) or more license plates under this chapter.
(b) A person applying for a National Guard license plate under this chapter must demonstrate the person's status as an active member of the Indiana Army or Air National Guard by presenting the following with the person's application:
(1) A current armed forces identification card.
(2) A letter signed by the person's commanding officer identifying the person as a current active member.
As added by P.L.2-1991, SEC.6.

IC 9-18-20-4
Display
Sec. 4. An Indiana National Guard license plate must be displayed on a vehicle legally registered by the person described in section 3 of this chapter.
As added by P.L.2-1991, SEC.6.



CHAPTER 21. INDIANA GUARD RESERVE LICENSE PLATES

IC 9-18-21-2
Eligibility
Sec. 2. (a) A resident of Indiana who is an active member of the Indiana Guard Reserve may apply for and receive one (1) or more Indiana Guard Reserve license plates.
(b) A person applying for an Indiana Guard Reserve license plate must demonstrate the person's status as an active member of the Indiana Guard Reserve by presenting a current armed forces identification card.
As added by P.L.2-1991, SEC.6.

IC 9-18-21-3
Display
Sec. 3. An Indiana Guard Reserve license plate must be displayed on a vehicle registered by the person described under section 2 of this chapter.
As added by P.L.2-1991, SEC.6.



CHAPTER 22. LICENSE PLATES FOR PERSONS WITH DISABILITIES

IC 9-18-22-2
Design
Sec. 2. The license plate or decal for a person with a disability must bear:
(1) the official international wheelchair symbol;
(2) a reasonable facsimile of the international wheelchair symbol; or
(3) another symbol selected by the bureau;
to designate the vehicle as being used to transport a person with a disability.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.27.

IC 9-18-22-3
Issuance; limitations
Sec. 3. The license plate or decal for a person with a disability may only be issued to the following:
(1) A person with a disability.
(2) A person who owns a vehicle that is:
(A) frequently operated by a person with a disability; or
(B) used to transport a person with a disability.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.28.

IC 9-18-22-4 Assignment and display restrictions
Sec. 4. The license plate or decal for a person with a disability:
(1) shall be assigned to a vehicle subject to registration under Indiana law; and
(2) may be displayed only on a legally registered vehicle.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.29.

IC 9-18-22-5
Vehicle use restrictions
Sec. 5. The motor vehicle bearing the license plate or decal for a person with a disability may only be used by the person who has registered the motor vehicle for private and personal purposes.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.30.

IC 9-18-22-6
Fraudulent obtainment and use of plates and decals; misdemeanors
Sec. 6. (a) A person who knowingly and falsely professes to have the qualifications to obtain a license plate or decal for a person with a disability under this chapter commits a Class C misdemeanor.
(b) A person who owns a vehicle bearing a license plate or decal for a person with a disability when the person knows the person is not entitled to the license plate or decal for a person with a disability under this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.31.



CHAPTER 23. AMATEUR RADIO OPERATOR LICENSE PLATES

IC 9-18-23-2
Design and manufacture; official amateur radio call letters
Sec. 2. (a) The bureau shall design and manufacture amateur radio operator license plates as needed to administer this chapter.
(b) A license plate issued under this chapter shall be imprinted with the official amateur radio call letters assigned to the applicant by the Federal Communications Commission.
As added by P.L.2-1991, SEC.6.

IC 9-18-23-3
Weight restriction
Sec. 3. The bureau shall register under this chapter passenger cars and trucks with declared gross weights of not more than eleven thousand (11,000) pounds.
As added by P.L.2-1991, SEC.6.

IC 9-18-23-4
Registration taxes, fees, and requirements; applicability
Sec. 4. This chapter does not exempt an applicant from the motor vehicle excise tax under IC 6-6-5 or any fee or requirement for registration under this title.
As added by P.L.2-1991, SEC.6.

IC 9-18-23-5
Rules
Sec. 5. The bureau shall adopt rules under IC 4-22-2 necessary to administer this chapter.
As added by P.L.2-1991, SEC.6.



CHAPTER 24. CIVIC EVENT LICENSE PLATES

IC 9-18-24-2
Supplemental plates; proof of registration or ownership
Sec. 2. (a) A civic event license plate issued under this chapter is supplemental to a license plate displayed on a vehicle otherwise registered or in a manufacturer's or dealer's inventory.
(b) Proof:
(1) of registration; or
(2) for a manufacturer or dealer, of ownership;
must be in the vehicle at all times.
As added by P.L.2-1991, SEC.6.

IC 9-18-24-3
Rules
Sec. 3. The bureau may adopt rules under IC 4-22-2 to establish the following:
(1) The term of a civic event license plate.
(2) The qualifications of a person applying for a civic event license plate.
(3) The conditions that apply to the use of a civic event license plate.
(4) The fee for a civic event license plate, which must be reasonably related to the cost to the bureau for the manufacture and distribution of the plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-24-4
Display of plate without proof of registration or ownership; infraction
Sec. 4. A person who operates a vehicle that displays a civic event plate without proof of registration or ownership commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 24.5. IN GOD WE TRUST LICENSE PLATE

IC 9-18-24.5-2
Design
Sec. 2. An In God We Trust license plate must include the following:
(1) A basic design for the plate with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an In God We Trust license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.68-2006, SEC.2.

IC 9-18-24.5-3
Display
Sec. 3. A license plate issued under this chapter may be displayed on the following:
(1) A passenger motor vehicle.
(2) A truck registered as a truck with a declared gross weight of not more than eleven thousand (11,000) pounds.
(3) A recreational vehicle.
As added by P.L.68-2006, SEC.2.

IC 9-18-24.5-4
Eligibility
Sec. 4. A person who is a resident of Indiana and who is eligible to register and display a license plate on a vehicle under this title may apply for and receive an In God We Trust license plate for one (1) or more vehicles after December 31, 2006, after doing the following:
(1) Completing an application for an In God We Trust license plate.
(2) Paying the fee under section 5 of this chapter.
As added by P.L.68-2006, SEC.2.

IC 9-18-24.5-5
Fee
Sec. 5. The fee for an In God We Trust license plate is the appropriate fee under IC 9-29-5-34.5.
As added by P.L.68-2006, SEC.2.



CHAPTER 25. SPECIAL GROUP RECOGNITION LICENSE PLATES

IC 9-18-25-1.6
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 9-18-25-1.7
Applicability to college or university plates
Sec. 1.7. Section 15 of this chapter does not apply to a college or university special group recognition license plate.
As added by P.L.225-1999, SEC.2. Amended by P.L.2-2005, SEC.32.

IC 9-18-25-2
Adoption of rules; petitions; design and issuance
Sec. 2. (a) The bureau shall adopt rules under IC 4-22-2 establishing the requirements to qualify for participation in the special group recognition license plate program.
(b) Representatives of a special group shall petition the bureau to qualify for participation in the special group recognition license plate program.
(c) Each petition submitted under this section must contain the printed name, address, and signature of at least five hundred (500) members of the special group who pledge to purchase the special group recognition license plate if a special group recognition license plate is issued for the group under this chapter. (d) Except as provided in subsection (e), when a petition containing the information required in subsection (c) is submitted to the bureau, the bureau may design and issue a special group recognition license plate that designates a vehicle as being registered under this chapter by a person (as defined in IC 9-13-2-124) who is a member of the special group.
(e) This subsection expires December 31, 2013. Notwithstanding subsection (d), the bureau may not approve a new special group recognition license plate in accordance with this section until July 15, 2013.
As added by P.L.2-1991, SEC.6. Amended by P.L.125-1995, SEC.6; P.L.261-2001, SEC.2; P.L.125-2012, SEC.112.

IC 9-18-25-3
Design and emblem; reflective material
Sec. 3. (a) The design of a special group recognition license plate issued under this chapter must be a distinct design and include an emblem that identifies the vehicle as being registered to a person who is a member of a special group.
(b) A special group license plate must be treated with special reflective material designed to increase the visibility and legibility of the special group license plate.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-1998, SEC.5.

IC 9-18-25-4
Repealed
(Repealed by P.L.261-2001, SEC.5.)

IC 9-18-25-5
Special group representatives; design conference; group membership list
Sec. 5. The bureau:
(1) shall require representatives of a special group to confer with the bureau concerning the design of the emblem that identifies the vehicle as being registered to a person who is a member of a special group; and
(2) may request a list of the names and addresses of the persons who are:
(A) members of the special group; and
(B) eligible for a special group recognition license plate.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-1998, SEC.6; P.L.261-2001, SEC.3.

IC 9-18-25-6
Repealed
(Repealed by P.L.261-2001, SEC.5.)

IC 9-18-25-7
Display
Sec. 7. A special group recognition license plate issued under this

chapter may be displayed on the following:
(1) A passenger motor vehicle.
(2) A truck registered as a truck with a declared gross weight of not more than eleven thousand (11,000) pounds.
(3) A recreational vehicle.
(4) A motorcycle.
As added by P.L.2-1991, SEC.6. Amended by P.L.117-2006, SEC.1.

IC 9-18-25-8
Owner registration; former prisoners of war
Sec. 8. (a) Except as provided under subsection (b), a motor vehicle may be registered under this chapter only by an owner who qualifies for a special group recognition license plate.
(b) The bureau may register a vehicle under this chapter if the applicant is:
(1) a former prisoner of war; or
(2) the surviving spouse of a former prisoner of war.
As added by P.L.2-1991, SEC.6.

IC 9-18-25-9
Transfer of plates
Sec. 9. A person who owns a motor vehicle registered under this chapter may transfer the special group recognition license plate from the motor vehicle to another motor vehicle eligible to be registered under this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-25-10
Repealed
(Repealed by P.L.125-1995, SEC.12.)

IC 9-18-25-11
Staggered registration
Sec. 11. The schedule for staggered registration under IC 9-18-2-8 applies to registrations under this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-25-12
Vehicle use restricted; display by unqualified persons prohibited
Sec. 12. (a) Except as provided in subsection (c), a vehicle bearing a special group recognition license plate issued under this chapter may be used only for private and personal purposes.
(b) A person who does not qualify for the special group recognition license plate may not display a special group recognition license plate on a vehicle the person is required to register.
(c) A vehicle:
(1) owned by a corporation (as defined in IC 6-5.5-1-6), a municipal corporation (as defined in IC 36-1-2-10), a partnership (as defined in IC 6-3-1-19), or a sole proprietor; and
(2) bearing an environmental license plate issued under

IC 9-18-29;
may be used for any lawful purpose.
As added by P.L.2-1991, SEC.6. Amended by P.L.120-1993, SEC.2.

IC 9-18-25-13
Violations
Sec. 13. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.

IC 9-18-25-14
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 9-18-25-15
Termination of organization's qualification; insufficient sales
Sec. 15. The bureau shall terminate an organization's qualification for the special group license plate program and no further special group recognition license plates shall be issued for an organization if less than two thousand (2,000) of the organization's special group license plates are sold or renewed in the first four (4) years of the five (5) year period beginning the earlier of January 1, 2002, or January 1 of the year in which the organization's special group license plate is first issued. The bureau shall reevaluate the organization's qualification for the special group license plate program every five (5) years thereafter. The bureau shall terminate the organization's qualification for the special group license plate program and no further special group recognition license plates shall be issued for an organization if less than two thousand (2,000) of the organization's special group license plates are sold or renewed in the first four (4) years of a subsequent five (5) year period.
As added by P.L.118-1998, SEC.9. Amended by P.L.1-1999, SEC.28.

IC 9-18-25-16
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 9-18-25-17
Sales of special group plates in excess of 10,000; design of plates
Sec. 17. (a) This section applies to a special group if at least ten thousand (10,000) of the special group's license plates are issued under this chapter in the first four (4) years of a five (5) year plate cycle beginning after December 31, 2001.
(b) Notwithstanding section 3 of this chapter, the representatives of the special group may petition the bureau to design a distinctive license plate that identifies a vehicle as being registered to a person who is a member of the special group.
(c) The design of the special group license plate must include a basic design for the special group recognition license plate with consecutive numerals or letters, or both, to properly identify the

vehicle.
(d) A special group license plate must be treated with special reflective material designed to increase the visibility and legibility of the special group license plate.
As added by P.L.118-1998, SEC.11.

IC 9-18-25-17.5
Sales of special group plates in excess of 5,000; fees and trust funds
Sec. 17.5. (a) This section applies to a special group if at least five thousand (5,000) of the special group's license plates are issued under this chapter during one (1) calendar year beginning after December 31, 2004.
(b) Notwithstanding section 2 of this chapter, the representatives of the special group may petition the bureau to design a distinctive license plate that identifies a vehicle as being registered to a person who is a member of the special group.
(c) The design of the special group license plate must include a basic design for the special group recognition license plate with consecutive numerals or letters, or both, to properly identify the vehicle.
(d) A special group license plate must be treated with special reflective material designed to increase the visibility and legibility of the special group license plate.
(e) Beginning with the calendar year following the year in which the representatives petition the bureau under subsection (b), the bureau shall issue the special group's license plate to a person who is eligible to register a vehicle under this title who:
(1) completes an application for the license plate; and
(2) pays the following fees:
(A) The appropriate fee under IC 9-29-5-38(a).
(B) An annual fee of twenty-five dollars ($25).
(f) The annual fee referred to in subsection (e)(2)(B) shall be collected by the bureau and deposited in a trust fund for the special group established under subsection (g). However, the bureau shall retain two dollars ($2) for each license plate issued until the cost of designing and issuing the special group license plate is recovered by the bureau.
(g) The treasurer of state shall establish a trust fund for each special group for which the bureau collects fees under this section.
(h) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds are invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund is continuously appropriated for the purposes of this section. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(i) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(j) On June 30 of each year, the commissioner shall distribute the money from the fund to the special group for which the bureau has

collected fees under this section.
(k) The bureau may not disclose information that identifies the persons to whom special group license plates have been issued under this section.
As added by P.L.54-2004, SEC.2. Amended by P.L.117-2006, SEC.2.

IC 9-18-25-17.7
Special group plates; collection of annual fee by bureau
Sec. 17.7. (a) Notwithstanding any other law, representatives of a special group that participates in the special group recognition plate program may request that the bureau collect an annual fee of twenty-five dollars ($25) on behalf of the special group.
(b) If a request is made under subsection (a), the bureau shall collect the following fees:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(c) The annual fee referred to in subsection (b)(2) shall be collected by the bureau and deposited in a trust fund for the special group established under subsection (d).
(d) The treasurer of state shall establish a trust fund for each special group for which the bureau collects fees under this section.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds are invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund is continuously appropriated for the purposes of this section. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(g) Before June 30 of each year, the commissioner shall distribute the money from the fund to the special group for which the bureau has collected fees under this section.
(h) Subject to section 18 of this chapter, the bureau may not disclose information that identifies the persons to whom special group license plates have been issued under this section.
(i) If:
(1) representatives of a special group have collected an annual fee as set forth in subsection (a) from purchasers of the special group recognition license plates that was paid directly to the special group; and
(2) the representatives of the special group request the bureau to collect the annual fee on behalf of the special group as set forth in subsection (a);
representatives of the special group may request the bureau to change the method of collection of the annual fee for the following calendar year. The representatives of the special group must make a request under this subsection by July 1 of the year preceding the year for which the change has been requested. The group may request only one (1) change in the method of collection in a plate cycle. (j) If:
(1) the bureau collects an annual fee as set forth in subsection (a) on behalf of a special group; and
(2) representatives of the special group request the bureau to cease collection of the annual fee as set forth in subsection (a) on behalf of the special group as the annual fee will be paid directly to the special group by purchasers of the special group recognition license plates;
representatives of the special group may request the bureau to change the method of collection of the annual fee for the following calendar year. The representatives of the special group must make a request under this subsection by July 1 of the year preceding the year for which the change has been requested. The group may request only one (1) change in the method of collection in a plate cycle.
As added by P.L.117-2006, SEC.3. Amended by P.L.87-2010, SEC.19.

IC 9-18-25-18
Disclosure to special group of personal information on application
Sec. 18. (a) This section applies to an application form for a special group recognition license plate that:
(1) is subject to an annual special group fee; and
(2) does not require an applicant to obtain authorization from the special group that sponsors the license plate.
(b) The application form must include a box for the applicant to check that states the following:
"By checking the above box, I am authorizing the bureau of motor vehicles to disclose my personal information included on this application form to the special group that sponsors the license plate for which I am applying. I understand that:
(1) the special group may contact me with information about its activities but may not use my personal information primarily for fundraising or solicitation purposes;
(2) the bureau will not disclose my personal information to any other person or group; and
(3) the special group will not disclose my personal information to any other person or group without my written consent.".
(c) If an applicant checks the box described in subsection (b), the bureau may disclose personal information about the applicant included on the application form only to the special group that sponsors the license plate.
(d) If a special group receives personal information disclosed under subsection (c), the special group:
(1) may contact the applicant with information about the special group's activities;
(2) may not contact the applicant primarily for fundraising or solicitation purposes; and
(3) may not disclose the applicant's personal information to any other person or group without the applicant's written consent. As added by P.L.87-2010, SEC.20.



CHAPTER 26. DEALER LICENSE PLATES

IC 9-18-26-1
Applications; registration numbers; certificates of registration; plates
Sec. 1. A person licensed under IC 9-23-2 may apply for a dealer license plate. The application must include any information the secretary of state reasonably requires. Upon application, a distinctive registration number shall be assigned to each applicant. Two (2) certificates of registration and two (2) metal license plates bearing the applicant's registration number shall then be issued to the applicant.
As added by P.L.2-1991, SEC.6. Amended by P.L.106-2008, SEC.5.

IC 9-18-26-2
Classifications
Sec. 2. (a) The secretary of state shall issue dealer license plates under this chapter according to the following classifications:
(1) Dealer-new.
(2) Dealer-used.
(3) Manufacturer.
(b) The secretary of state may adopt rules under IC 4-22-2 to establish additional classifications of dealer license plates and may prescribe the general conditions for usage of an additional classification. The secretary of state shall establish the classification of antique car museum dealer license plates.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-1998, SEC.12; P.L.106-2008, SEC.6.

IC 9-18-26-2.5
Research and development license plates; issuance; rules; fees; display
Sec. 2.5. (a) The secretary of state shall:
(1) issue a research and development license plate under this chapter to a manufacturer of a vehicle subcomponent system; and
(2) adopt rules under IC 4-22-2 to prescribe the general conditions for the:
(A) application;
(B) issuance; and
(C) use; of research and development license plates for manufacturers of vehicle component systems.
(b) The fee for a research and development license plate for a manufacturer of a vehicle subcomponent system is the fee under IC 9-29-5-14.5.
(c) A research and development license plate for a manufacturer of a vehicle subcomponent system shall be displayed in accordance with IC 9-18-2-26.
As added by P.L.93-2010, SEC.4.

IC 9-18-26-3
Design
Sec. 3. The secretary of state shall determine the color, dimension, and style of the letters and the information required on a dealer license plate issued under this chapter.
As added by P.L.2-1991, SEC.6. Amended by P.L.106-2008, SEC.7.

IC 9-18-26-4
Additional plates
Sec. 4. Upon payment of the fee under IC 9-29-8, an applicant may obtain additional dealer license plates of the same category. The applicant must demonstrate the applicant's need for additional plates by stating the applicant's number of employees, annual sales, and other supporting factors. The secretary of state shall determine whether the applicant is entitled to additional plates.
As added by P.L.2-1991, SEC.6. Amended by P.L.106-2008, SEC.8.

IC 9-18-26-5
Expiration
Sec. 5. Dealer license plates issued to licensed dealers under this chapter expire as follows:
(1) A person whose business name begins with the letters A through B, inclusive, March 1 of each year.
(2) A person whose business name begins with the letters C through D, inclusive, April 1 of each year.
(3) A person whose business name begins with the letters E through G, inclusive, May 1 of each year.
(4) A person whose business name begins with the letters H through I, inclusive, June 1 of each year.
(5) A person whose business name begins with the letters J through L, inclusive, July 1 of each year.
(6) A person whose business name begins with the letters M through O, inclusive, August 1 of each year.
(7) A person whose business name begins with the letters P through R, inclusive, September 1 of each year.
(8) A person whose business name begins with the letters S through T, inclusive, October 1 of each year.
(9) A person whose business name begins with the letters U through Z, inclusive, November 1 of each year.
Dealer license plates issued to a sole proprietor expire based upon

the name of the sole proprietorship.
As added by P.L.2-1991, SEC.6. Amended by P.L.95-1997, SEC.2.

IC 9-18-26-6
Use restrictions
Sec. 6. Except as provided in sections 7 and 8 of this chapter, dealer-new, dealer-used, and manufacturer license plates may only be used on motor vehicles in the:
(1) dealer's inventory being held for sale;
(2) usual operation of that manufacturer's or dealer's business;
(3) movement of that manufacturer's or dealer's inventory; or
(4) inventory of a manufacturer or dealer that is unattended by that manufacturer or dealer or the dealer's agent for a maximum of ten (10) days by a prospective buyer or a service customer.
As added by P.L.2-1991, SEC.6.

IC 9-18-26-7
Unrestricted use under tax avoidance rules
Sec. 7. Dealer-new, dealer-used, and manufacturer license plates may be used without restriction by a manufacturer, a dealer, or an employee of a manufacturer or a dealer under rules adopted by the secretary of state to prohibit use of the plates solely to avoid payment of applicable taxes.
As added by P.L.2-1991, SEC.6. Amended by P.L.106-2008, SEC.9.

IC 9-18-26-8
Unrestricted use; rules
Sec. 8. Dealer-new, dealer-used, and manufacturer license plates may be used without restriction by a designee of a dealer or a designee of a manufacturer under rules adopted by the secretary of state. The rules must provide the following:
(1) The dealer or manufacturer is to be assessed and pay the motor vehicle excise tax under IC 6-6-5 attributable to that part of the total year that the designee operates the motor vehicle.
(2) The dealer or manufacturer shall report to the secretary of state the date of assignment to a designee, the designee's name and address, and the date of termination of the assignment within ten (10) days of the assignment or termination.
(3) The tax calculated in subdivision (1) shall be paid within thirty (30) days of the termination of the assignment to the designee or at the time the dealer or manufacturer purchases license plates under this chapter.
As added by P.L.2-1991, SEC.6. Amended by P.L.93-2010, SEC.5.

IC 9-18-26-9
Use prohibited on leased vehicles
Sec. 9. Dealer-new, dealer-used, and manufacturer license plates may not be used on a vehicle that:
(1) is required to be registered; and
(2) has a fee charged by dealers to others for the use of the

vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-26-10
Interim plates
Sec. 10. (a) The secretary of state may issue an interim license plate to a dealer or manufacturer who is licensed and has been issued a license plate under section 1 of this chapter.
(b) The secretary of state shall prescribe the form of an interim license plate issued under this section. However, a plate must bear the assigned registration number and provide sufficient space for the expiration date as provided in subsection (c).
(c) Whenever a dealer or manufacturer sells a motor vehicle, the dealer or manufacturer may provide the buyer with an interim license plate. The dealer shall, in the manner provided by the secretary of state, affix on the plate in numerals and letters at least three (3) inches high the date on which the interim license plate expires.
(d) An interim license plate authorizes a motor vehicle owner to operate the vehicle for a maximum period of thirty-one (31) days after the date of delivery of the vehicle to the vehicle's owner or until a regular license plate is issued, whichever occurs first.
(e) A motor vehicle that is required by law to display license plates on the front and rear of the vehicle is only required to display a single interim plate.
As added by P.L.2-1991, SEC.6. Amended by P.L.68-1992, SEC.1; P.L.106-2008, SEC.10.

IC 9-18-26-11
Violations; misdemeanor
Sec. 11. Except as provided in sections 12 and 13 of this chapter, a person who violates this chapter commits a Class B misdemeanor.
As added by P.L.1-1992, SEC.37.

IC 9-18-26-12
Violation of rule; infraction
Sec. 12. A person who knowingly violates a rule adopted by the secretary of state regarding the classification and use of a dealer plate or the use of a research and development license plate commits a Class A infraction.
As added by P.L.1-1992, SEC.38. Amended by P.L.106-2008, SEC.11; P.L.93-2010, SEC.6.

IC 9-18-26-13
Display of altered license plate; misdemeanor
Sec. 13. A person who operates a vehicle displaying an altered interim license plate issued under section 10 of this chapter commits a Class C misdemeanor.
As added by P.L.1-1992, SEC.39.

IC 9-18-26-14 Civil penalties
Sec. 14. A person who violates this chapter or a rule or order of the secretary of state issued under this chapter is subject to a civil penalty of not less than fifty dollars ($50) and not more than one thousand dollars ($1,000) for each day of violation and for each act of violation, as determined by the court. All civil penalties recovered under this chapter shall be paid to the state.
As added by P.L.1-1992, SEC.40. Amended by P.L.106-2008, SEC.12.

IC 9-18-26-15
Additional penalty
Sec. 15. In addition to the civil penalty imposed under section 14 of this chapter, the secretary of state may restrict, suspend, or revoke a dealer permanent or interim license plate that was issued to the violator.
As added by P.L.1-1992, SEC.41. Amended by P.L.125-1995, SEC.7; P.L.176-2001, SEC.7; P.L.106-2008, SEC.13.

IC 9-18-26-16
Injunctions
Sec. 16. Whenever a person violates this chapter or a rule or order of the secretary of state issued under this chapter, the secretary of state may institute a civil action in any circuit or superior court of Indiana for injunctive relief to restrain the person from continuing the activity or for the assessment and recovery of the civil penalty provided in section 14 of this chapter, or both.
As added by P.L.1-1992, SEC.42. Amended by P.L.106-2008, SEC.14.

IC 9-18-26-17
Actions by attorney general
Sec. 17. At the request of the secretary of state, the attorney general shall institute and conduct an action in the name of the state for:
(1) injunctive relief or to recover the civil penalty provided by section 14 of this chapter;
(2) the injunctive relief provided by section 16 of this chapter; or
(3) both.
As added by P.L.1-1992, SEC.43. Amended by P.L.106-2008, SEC.15.

IC 9-18-26-18
Records of interim plate use
Sec. 18. (a) As used in this section, "records" includes, but is not limited to, the following:
(1) Bills of sale.
(2) Finance agreements.
(3) Titles. (4) Inventory records.
(5) Sales receipts from auctions.
(6) Form ST-108 (department of state revenue certificate of gross retail or use tax paid on the purchase of a motor vehicle or watercraft).
(b) All records directly related to the use of interim plates by a dealer must be made available to an investigating employee of the secretary of state upon demand at the dealer's place of business.
As added by P.L.125-1995, SEC.8. Amended by P.L.106-2008, SEC.16; P.L.179-2009, SEC.1.



CHAPTER 27. INTERIM MANUFACTURER TRANSPORTER LICENSE PLATES

IC 9-18-27-2
Issuance and use restrictions
Sec. 2. An interim manufacturer transporter license plate may only be issued to a manufacturer of semitrailers or trailers who is licensed as a manufacturer under IC 9-23. The plate may only be used in connection with delivery of newly manufactured semitrailers or trailers.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-3
Design; display; bulk issuance
Sec. 3. The bureau shall prescribe the form of an interim manufacturer transporter license plate, and the plate shall be displayed on the vehicle in the manner determined by the bureau. The bureau may provide for the bulk issuance of the plates. A license plate must display the assigned manufacturer's registration number and the date the license plate is first displayed on the semitrailer or trailer.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-4
Affixing of identification numbers and assignment dates; validity period; renewal; plate limit
Sec. 4. A manufacturer shall affix the proper vehicle identification number and date when an interim manufacturer transporter license plate is assigned to a specific vehicle. A license plate remains valid for twenty-one (21) days from the date the plate is affixed to the semitrailer or trailer and may not be renewed. Only one (1) interim manufacturer transporter license plate may be issued for a newly manufactured trailer or semitrailer.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-5
Use restrictions
Sec. 5. An interim manufacturer transporter license plate may only be used when:
(1) a manufacturer is delivering a semitrailer or trailer to a:
(A) purchaser;
(B) person who will offer the vehicle for sale; or
(C) motor carrier (as defined in IC 8-2.1-17-10); (2) a purchaser or dealer accepts the vehicle at the manufacturer's facility; or
(3) a motor carrier will deliver the semitrailer or trailer from the manufacturer to either the purchaser, a seller, or to another motor carrier who will make the delivery.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-6
Deliveries; shipping documents required
Sec. 6. When a newly manufactured semitrailer or trailer is being delivered by a motor carrier, the driver of the motor vehicle used to pull the semitrailer or trailer shall carry a properly completed shipping document showing points of origin and destination issued by the manufacturer.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-7
Transportation of property
Sec. 7. A newly manufactured semitrailer or trailer displaying an interim manufacturer transporter license plate may transport property. Property being transported may be unrelated to the delivery of the semitrailer or trailer.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-8
Alternative permits
Sec. 8. A manufacturer may use either the license plate issued under this chapter or a permit issued under IC 9-18-7.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-9
Violations of chapter; misdemeanor
Sec. 9. A person who violates this chapter commits a Class B misdemeanor.
As added by P.L.1-1992, SEC.44.

IC 9-18-27-10
Civil penalties
Sec. 10. A person who violates this chapter or a rule or order of the bureau issued under this chapter is subject to a civil penalty of not less than fifty dollars ($50) and not more than one thousand dollars ($1,000) for each day of violation and for each act of violation, as determined by the court. All civil penalties recovered under this chapter shall be paid to the state.
As added by P.L.1-1992, SEC.45.

IC 9-18-27-11
Additional penalty; revocation of license plate
Sec. 11. In addition to the civil penalty imposed under section 10 of this chapter, the bureau may revoke a dealer permanent or interim

license plate that was issued to the violator.
As added by P.L.1-1992, SEC.46. Amended by P.L.176-2001, SEC.8.

IC 9-18-27-12
Injunctions
Sec. 12. Whenever a person violates this chapter or a rule or order of the bureau issued under this chapter, the bureau may institute a civil action in any circuit or superior court of Indiana for injunctive relief to restrain the person from continuing the activity or for the assessment and recovery of the civil penalty provided in section 10 of this chapter, or both.
As added by P.L.1-1992, SEC.47.

IC 9-18-27-13
Actions by attorney general
Sec. 13. At the request of the bureau, the attorney general shall institute and conduct an action in the name of the state for:
(1) injunctive relief or to recover the civil penalty provided by section 10 of this chapter;
(2) the injunctive relief provided by section 12 of this chapter; or
(3) both.
As added by P.L.1-1992, SEC.48.



CHAPTER 28. RENTAL VEHICLES AND COMMON CARRIERS

IC 9-18-28-2
Single license required
Sec. 2. Only one (1) city or town license may be required for a motor vehicle operated for hire for any one (1) year.
As added by P.L.2-1991, SEC.6.

IC 9-18-28-3
Common carriers
Sec. 3. A motor vehicle operated as a common carrier for hire and registered under this title may not be operated upon a highway unless the owner of the motor vehicle has complied with all statutes governing the operation of the motor vehicle upon a public highway.
As added by P.L.2-1991, SEC.6.

IC 9-18-28-4
Violations
Sec. 4. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 29. ENVIRONMENTAL LICENSE PLATES

IC 9-18-29-2
Contents
Sec. 2. An environmental license plate designed under IC 9-18-25 must include the following:
(1) A basic design for the plate with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an environmental license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.69-1992, SEC.1.

IC 9-18-29-3
Eligibility requirements
Sec. 3. A person who is eligible to register a vehicle under this title is eligible to receive an environmental license plate under this chapter upon doing the following:
(1) Completing an application for an environmental license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.69-1992, SEC.1.

IC 9-18-29-4
Fees
Sec. 4. (a) The fee for an environmental license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau of motor vehicles commission.
As added by P.L.69-1992, SEC.1. Amended by P.L.120-1993, SEC.4.

IC 9-18-29-5
Annual fees; special fund
Sec. 5. (a) The annual fee described in section (4)(a)(2) of this chapter shall be deposited with the treasurer of state in a special fund.
(b) The auditor of state shall monthly distribute the money in the special fund established under subsection (a) to the Indiana heritage trust fund established by IC 14-12-2-25. As added by P.L.69-1992, SEC.1. Amended by P.L.1-1995, SEC.58.

IC 9-18-29-6
Corporations, partnerships, and proprietorships
Sec. 6. (a) A corporation (as defined in IC 6-5.5-1-6), a municipal corporation (as defined in IC 36-1-2-10), a partnership (as defined in IC 6-3-1-19), or a sole proprietor that registers a vehicle under this title is eligible to receive an environmental license plate under this chapter.
(b) A corporation, partnership, or sole proprietor must comply with section 3 of this chapter to receive an environmental license plate.
(c) This subsection applies only to a license plate issued under IC 9-18-3-5(b). If an officer or employee of a municipal corporation requests an environmental license plate for a vehicle that is assigned to or customarily used by the officer or employee, the officer or employee is responsible for paying the annual fee for the environmental license plate under section 4(2) of this chapter, the annual supplemental fee under IC 9-29-5-38, and all annual registration fees under IC 9-29-1-4, IC 9-29-3-17, IC 9-29-5-1, and IC 9-29-5-3.
(d) Notwithstanding subsection (c):
(1) an environmental license plate that is issued under this section; and
(2) all fees and taxes that have been paid to have the plate issued;
are considered issued to and paid by the corporation, municipal corporation, partnership, or sole proprietor that registered the vehicle for which the plate was issued, and the corporation, municipal corporation, partnership, or sole proprietor is entitled to retain possession of the plate.
As added by P.L.120-1993, SEC.5.



CHAPTER 30. KIDS FIRST TRUST LICENSE PLATE

IC 9-18-30-2
Required contents of license plate
Sec. 2. A kids first trust license plate designed under IC 9-18-25 must include the following:
(1) A basic design for the plate, with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as a children's trust license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.62-1994, SEC.1. Amended by P.L.216-2003, SEC.6.

IC 9-18-30-3
Eligibility for license plate
Sec. 3. A person who is eligible to register a vehicle under this title is eligible to receive a kids first trust license plate under this chapter after December 31, 2003, upon doing the following:
(1) Completing an application for a kids first trust license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.62-1994, SEC.1. Amended by P.L.216-2003, SEC.7.

IC 9-18-30-4
Fee for license plate
Sec. 4. (a) The fee for a kids first trust license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the commission.
As added by P.L.62-1994, SEC.1. Amended by P.L.216-2003, SEC.8.

IC 9-18-30-5
Disposition of fees
Sec. 5. (a) The annual fee described in section 4(a)(2) of this chapter shall be deposited with the treasurer of state in a special account.
(b) The auditor of state shall monthly distribute the money in the special account established under subsection (a) to the Indiana kids first trust fund established by IC 31-26-4-12. As added by P.L.62-1994, SEC.1. Amended by P.L.216-2003, SEC.9; P.L.145-2006, SEC.24.

IC 9-18-30-6
Municipal vehicles
Sec. 6. (a) This section applies only to a license plate issued under IC 9-18-3-5(b).
(b) A municipal corporation (as defined in IC 36-1-2-10) that registers a vehicle under this title is eligible to receive a kids first trust license plate under this chapter.
(c) If an officer or employee of a municipal corporation requests a kids first trust license plate for a vehicle that is assigned to or customarily used by the officer or employee, the officer or employee is responsible for paying the annual fee for the kids first trust license plate under section 4(a)(2) of this chapter, the annual supplemental fee under IC 9-29-5-38, and all annual registration fees under IC 9-29-1-4, IC 9-29-3-17, IC 9-29-5-1, and IC 9-29-5-3.
(d) Notwithstanding subsection (c):
(1) a kids first trust license plate that is issued under this section; and
(2) all fees and taxes that have been paid to have the plate issued;
are considered issued to and paid by the municipal corporation that registered the vehicle for which the license plate was issued, and the municipal corporation is entitled to retain possession of the license plate.
As added by P.L.91-1996, SEC.1. Amended by P.L.216-2003, SEC.10.



CHAPTER 31. EDUCATION LICENSE PLATE

IC 9-18-31-2
Issuance
Sec. 2. The bureau shall design and issue an education license plate. The education license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.92-1996, SEC.1.

IC 9-18-31-3
Design requirements
Sec. 3. An education license plate designed under IC 9-18-25 must include the following:
(1) A basic design for the plate, with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an education license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.92-1996, SEC.1.

IC 9-18-31-4
Eligibility
Sec. 4. A person who is eligible to register a vehicle under this title is eligible to receive an education license plate upon doing the following:
(1) Completing an application for an education license plate.
(2) Paying the appropriate fee under section 5 of this chapter.
As added by P.L.92-1996, SEC.1.

IC 9-18-31-5
Fees; designation
Sec. 5. (a) The fee for an education license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The bureau shall require a person who purchases an education license plate under this chapter to designate the Indiana school corporation the person wants to receive the fee that the person pays under subsection (a)(2).
As added by P.L.92-1996, SEC.1.

IC 9-18-31-6 Fees; distribution
Sec. 6. The fees collected under this chapter shall be distributed as follows:
(1) Twenty-five percent (25%) to the state superintendent of public instruction to administer the school intervention and career counseling development program and fund under IC 20-20-17.
(2) Seventy-five percent (75%) as provided under section 7 of this chapter.
As added by P.L.92-1996, SEC.1. Amended by P.L.176-2001, SEC.9; P.L.237-2001, SEC.1; P.L.1-2002, SEC.40; P.L.1-2005, SEC.100.

IC 9-18-31-7
Duties of school corporations receiving fees; distribution and report to county auditor; distribution and notice to school corporations identifying recipient educational foundation
Sec. 7. (a) If an educational foundation that is exempt from federal income taxation under Internal Revenue Code Section 501(c)(3) is established as an Indiana nonprofit corporation for the benefit of a school corporation designated to receive a fee under section 5(c) of this chapter, fees designated to go to the school corporation shall be distributed to an educational foundation that provides benefit to the designated school corporation. A school corporation that receives benefit from an educational foundation that meets the requirements of this section shall:
(1) obtain a certificate from the educational foundation that certifies to the school corporation and the county auditor that the educational foundation:
(A) is exempt from federal income taxation under Internal Revenue Code Section 501(c)(3); and
(B) is established as an Indiana nonprofit corporation to provide benefit to the school corporation; and
(2) provide a copy of the certificate described in subdivision (1) to the county auditor.
(b) If a school corporation designated to receive a fee under section 5(c) of this chapter does not receive benefit from an educational foundation described under subsection (a), the fees designated to go to the school corporation shall be distributed to the school corporation and may only be used for purposes other than salaries and related fringe benefits.
(c) Before the twentieth day of the calendar month following the calendar month in which a fee was collected, the bureau shall distribute the fees collected under this chapter to the county auditor of the county in which the designated school corporation's administration office is located. Each monthly distribution under this subsection shall be accompanied by a report to the auditor that shows:
(1) the total amount of the monthly distribution for all school corporations in the county that were designated to receive an education license plate fee under this chapter; and (2) the amount of the fees that are to be distributed to each designated school corporation in the county.
(d) Within thirty (30) days of receipt of a distribution from the bureau under subsection (c), the county auditor shall distribute the fees received to:
(1) an educational foundation under subsection (a), if the school corporation has provided a copy of the certificate described in subsection (a); or
(2) the school corporation under subsection (b);
whichever subsection is applicable. The county auditor shall designate which school corporation is to receive benefit in connection with a distribution to an educational foundation under this subsection. If the school corporation receives benefit from more than one (1) educational foundation, the superintendent of the benefitted school corporation shall determine, and inform the auditor in writing, how fees received are to be distributed to the educational foundations. The county auditor shall, simultaneous with a distribution to an educational foundation, send the school corporation to receive benefit a notice of the distribution that identifies the recipient educational foundation and the date and the amount of the distribution.
(e) Funds received by an educational foundation under this chapter must be used to provide benefit to the designated school corporation within one (1) year of receipt from the county auditor.
As added by P.L.92-1996, SEC.1. Amended by P.L.68-2001, SEC.4.



CHAPTER 32. YARD TRACTOR REPAIR, MAINTENANCE, AND RELOCATION PERMIT LICENSE PLATES

IC 9-18-32-2
Design and manufacture
Sec. 2. (a) The bureau shall design and manufacture yard tractor repair, maintenance, and relocation permit license plates as needed to administer this chapter.
(b) The license plate designed and manufactured under this section must:
(1) be designed for display on a yard tractor;
(2) be designed to be transferable between yard tractors operated by the carrier; and
(3) designate the yard tractor as a yard tractor permitted to operate on a public highway under IC 6-6-4.1-13(f).
As added by P.L.88-1998, SEC.4. Amended by P.L.150-2001, SEC.7; P.L.182-2009(ss), SEC.287.

IC 9-18-32-3
Adoption of rules
Sec. 3. The bureau may adopt rules under IC 4-22-2 necessary to administer this chapter.
As added by P.L.88-1998, SEC.4.



CHAPTER 32.2. DRUG FREE INDIANA TRUST LICENSE PLATES

IC 9-18-32.2-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive a drug free Indiana trust license plate under this chapter upon doing the following:
(1) Completing an application for a drug free Indiana trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.13.

IC 9-18-32.2-3
Fees
Sec. 3. (a) The fees for a drug free Indiana trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
As added by P.L.118-1998, SEC.13.

IC 9-18-32.2-4
Special account
Sec. 4. (a) The annual fee described in section 3(a)(2) of this chapter shall be deposited with the treasurer of state in a special account. Money in the account at the end of a state fiscal year does not revert to the state general fund.
(b) The auditor of state shall monthly distribute the money in the special account established under subsection (a) to the Indiana Communities for Drug-Free Youth, Inc., or its successor organization, if the Indiana Communities for Drug-Free Youth, Inc., or its successor organization meets the following requirements:
(1) The organization is an Indiana nonprofit corporation.
(2) The organization is exempt from federal income taxation under Internal Revenue Code 501(c)(3).
However, if an organization does not meet these requirements, the treasurer of state shall create a segregated account within the addiction services fund established under IC 12-23-2-2, and the auditor of state shall deposit the money in the account to be

distributed to the division of mental health and addiction.
(c) An organization that receives money under subsection (b) shall distribute the money to local nonprofit organizations at least semiannually for drug abuse education and prevention initiatives.
As added by P.L.118-1998, SEC.13. Amended by P.L.215-2001, SEC.16.



CHAPTER 33. INDIANA FFA TRUST LICENSE PLATES

IC 9-18-33-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana FFA trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana FFA trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.14.

IC 9-18-33-3
Fees
Sec. 3. (a) The fees for an Indiana FFA trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.14.

IC 9-18-33-4
FFA trust fund
Sec. 4. (a) The Indiana FFA trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana FFA trust fund not currently needed to meet the obligations of the Indiana FFA trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana FFA trust fund.
(c) The commissioner shall administer the Indiana FFA trust fund. Expenses of administering the Indiana FFA trust fund shall be paid from money in the Indiana FFA trust fund.
(d) On June 30 of each year, the commissioner shall distribute the money from the fund to the FFA Foundation that is located within Indiana.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.14.



CHAPTER 34. INDIANA FIREFIGHTER LICENSE PLATES

IC 9-18-34-2
Design and issuance of plates
Sec. 2. (a) The bureau shall issue an Indiana firefighter license plate. The Indiana firefighter license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
(b) The bureau shall confer with representatives of the Professional Firefighters Union of Indiana and the Indiana Firefighters Association concerning a design for the emblem that identifies the vehicle as being registered to a firefighter as prescribed under IC 9-18-25-5.
As added by P.L.118-1998, SEC.15.

IC 9-18-34-3
Eligibility
Sec. 3. A person who is an Indiana firefighter and who is eligible to register a vehicle under this title is eligible to receive at least one (1) Indiana firefighter license plate upon doing the following:
(1) Completing an application for an Indiana firefighter license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.118-1998, SEC.15.

IC 9-18-34-4
Fees
Sec. 4. The fee for an Indiana firefighter license plate is the appropriate fee under IC 9-29-5-38.
As added by P.L.118-1998, SEC.15.



CHAPTER 35. INDIANA FOOD BANK TRUST LICENSE PLATES

IC 9-18-35-2
Design and issuance of plates
Sec. 2. The bureau shall design and issue an Indiana food bank trust license plate. The Indiana food bank trust license plate must be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.16.

IC 9-18-35-3
Eligibility
Sec. 3. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana food bank trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana food bank trust license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.118-1998, SEC.16.

IC 9-18-35-4
Fees
Sec. 4. (a) The fee for an Indiana food bank trust license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the Indiana food bank trust fund established by section 5 of this chapter.
As added by P.L.118-1998, SEC.16.
IC 9-18-35-5
Food bank trust fund
Sec. 5. (a) The Indiana food bank trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana food bank trust fund not currently needed to meet the obligations of the Indiana food bank trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana food bank trust fund.
(c) The bureau shall administer the Indiana food bank trust fund. Expenses of administering the Indiana food bank trust fund shall be paid from money in the Indiana food bank trust fund.
(d) On June 30 of each year, the bureau shall distribute money in the fund attributable to a recipient of an Indiana food bank trust license plate to the Gleaners food bank trust license plate committee that is composed of representatives of each food bank located in Indiana.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.16.



CHAPTER 36. INDIANA GIRL SCOUTS TRUST LICENSE PLATES

IC 9-18-36-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana girl scouts trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana girl scouts trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.17.

IC 9-18-36-3
Fees
Sec. 3. (a) The fees for an Indiana girl scouts trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.17.

IC 9-18-36-4
Girl scouts trust fund
Sec. 4. (a) The Indiana girl scouts trust fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) On June 30 of each year the commissioner shall distribute money from the fund to the organization established under section 5 of this chapter.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.17.
IC 9-18-36-5
Distribution of money by charitable organization
Sec. 5. (a) The representatives of the councils of the Girl Scouts of America that are located entirely or partially within Indiana shall establish an organization that:
(1) is a charitable organization under Section 501(c) of the Internal Revenue Code;
(2) is registered to do business in Indiana;
(3) is located in Indiana; and
(4) exists for the purpose of raising funds on the behalf of all of the councils of the Girl Scouts of America that are located entirely or partially within Indiana.
(b) The organization shall distribute the money received under section 4 of this chapter to each council of the Girl Scouts of America that is located entirely or partially within Indiana.
As added by P.L.118-1998, SEC.17.



CHAPTER 37. INDIANA BOY SCOUTS TRUST LICENSE PLATES

IC 9-18-37-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana boy scouts trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana boy scouts trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.18.

IC 9-18-37-3
Fees
Sec. 3. (a) The fees for an Indiana boy scouts trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.18.

IC 9-18-37-4
Boy scouts trust fund
Sec. 4. (a) The Indiana boy scouts trust fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) On June 30 of each year the commissioner shall distribute money from the fund to the organization established under section 5 of this chapter.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.18.
IC 9-18-37-5
Distribution of money by charitable organization
Sec. 5. (a) The representatives of the councils of the Boy Scouts of America that are located entirely or partially within Indiana shall establish an organization that:
(1) is a charitable organization under Section 501(c) of the Internal Revenue Code;
(2) is registered to do business in Indiana;
(3) is located in Indiana; and
(4) exists for the purpose of raising funds on the behalf of all of the councils of the Boy Scouts of America that are located entirely or partially within Indiana.
(b) The organization shall distribute the money received under section 4 of this chapter to each council of the Boy Scouts of America that is located entirely or partially within Indiana.
As added by P.L.118-1998, SEC.18.



CHAPTER 38. INDIANA RETIRED ARMED FORCES MEMBER LICENSE PLATES

IC 9-18-38-2
Design and issuance of plates
Sec. 2. (a) The bureau shall issue an Indiana retired armed forces member license plate. The Indiana retired armed forces member license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
(b) The bureau shall confer with representatives of armed forces retiree organizations concerning a design for the emblem that identifies the vehicle as being registered to an Indiana retired armed forces member as prescribed under IC 9-18-25-5.
As added by P.L.118-1998, SEC.19.

IC 9-18-38-3
Eligibility
Sec. 3. A person who is an Indiana retired armed forces member and who is eligible to register a vehicle under this title is eligible to receive at least one (1) Indiana retired armed forces member license plate upon doing the following:
(1) Completing an application for an Indiana retired armed forces member license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.118-1998, SEC.19.

IC 9-18-38-4
Fees
Sec. 4. The fee for an Indiana retired armed forces member license plate is the appropriate fee under IC 9-29-5-38.
As added by P.L.118-1998, SEC.19.



CHAPTER 39. INDIANA ANTIQUE CAR MUSEUM TRUST LICENSE PLATES

IC 9-18-39-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana antique car museum trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana antique car museum trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.20.

IC 9-18-39-3
Fees
Sec. 3. (a) The fees for an Indiana antique car museum trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.20.

IC 9-18-39-4
Antique car museum trust fund
Sec. 4. (a) The Indiana antique car museum trust fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) On June 30 of each year the commissioner shall distribute the money from the fund to the Association of Antique Car Museums of Indiana.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.118-1998, SEC.20.



CHAPTER 40. D.A.R.E. INDIANA TRUST LICENSE PLATES

IC 9-18-40-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive a D.A.R.E. Indiana trust license plate under this chapter upon doing the following:
(1) Completing an application for a D.A.R.E. Indiana trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.21.

IC 9-18-40-3
Fees
Sec. 3. (a) The fees for a D.A.R.E. Indiana trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.21.

IC 9-18-40-4
D.A.R.E. Indiana trust fund
Sec. 4. (a) The D.A.R.E. Indiana trust fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) On June 30 of each year the commissioner shall distribute the money from the fund to D.A.R.E. Indiana, Inc.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.21.



CHAPTER 41. INDIANA ARTS TRUST LICENSE PLATES

IC 9-18-41-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana arts trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana arts trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.22.

IC 9-18-41-3
Fees
Sec. 3. (a) The fees for an Indiana arts trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the Indiana arts commission trust fund established under IC 4-23-2.5-4.
As added by P.L.118-1998, SEC.22.



CHAPTER 42. INDIANA HEALTH TRUST LICENSE PLATES

IC 9-18-42-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana health trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana health trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.23.

IC 9-18-42-3
Fees
Sec. 3. (a) The fees for an Indiana health trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.23.

IC 9-18-42-4
Health trust fund
Sec. 4. (a) The Indiana health trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana health trust fund not currently needed to meet the obligations of the Indiana health trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana health trust fund.
(c) The commissioner shall administer the Indiana health trust fund. Expenses of administering the Indiana health trust fund shall be paid from money in the Indiana health trust fund.
(d) On June 30 of each year, the commissioner shall distribute the money from the fund to the organization established under section 5 of this chapter.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.23.
IC 9-18-42-5
Distribution of money by charitable organization
Sec. 5. (a) Representatives of the following nonprofit health organizations shall establish an organization that meets the requirements of subsection (b) for the purpose of receiving money from the Indiana health trust fund:
(1) AIDServe Indiana.
(2) American Cancer Society.
(3) American Heart Association, Indiana Affiliate.
(4) American Lung Association of Indiana.
(5) American Red Cross.
(6) Arthritis Foundation, Indiana Chapter.
(7) Hemophilia of Indiana.
(8) Indiana AIDS Fund.
(9) National Kidney Foundation of Indiana.
(b) An organization established for the purpose of receiving money from the Indiana health trust fund must:
(1) be a charitable organization under Section 501(c) of the Internal Revenue Code;
(2) be registered to do business in Indiana;
(3) be located in Indiana; and
(4) exist for the purpose of raising funds on the behalf of all of the organizations described in subsection (a).
(c) The organization shall distribute the money received under section 4 of this chapter to each of the organizations described in subsection (a).
As added by P.L.118-1998, SEC.23.



CHAPTER 43. INDIANA MENTAL HEALTH TRUST LICENSE PLATES

IC 9-18-43-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana mental health trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana mental health trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.24.

IC 9-18-43-3
Fees
Sec. 3. (a) The fees for an Indiana mental health trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.24.

IC 9-18-43-4
Mental health trust fund
Sec. 4. (a) The Indiana mental health trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana mental health trust fund not currently needed to meet the obligations of the Indiana mental health trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana mental health trust fund.
(c) The commissioner shall administer the Indiana mental health trust fund. Expenses of administering the Indiana mental health trust fund shall be paid from money in the Indiana mental health trust fund.
(d) On June 30 of each year, the commissioner shall distribute the money from the fund to the Mental Health Association in Indiana, Inc. (e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.24.



CHAPTER 44. INDIANA NATIVE AMERICAN TRUST LICENSE PLATES

IC 9-18-44-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana Native American trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana Native American trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.25.

IC 9-18-44-3
Fees
Sec. 3. (a) The fees for an Indiana Native American trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.25.

IC 9-18-44-4
Indiana Native American trust fund
Sec. 4. (a) The Indiana Native American trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana Native American trust fund not currently needed to meet the obligations of the Indiana Native American trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana Native American trust fund.
(c) The commissioner shall administer the Indiana Native American trust fund. Expenses of administering the Indiana Native American trust fund shall be paid from money in the Indiana Native American trust fund. (d) On June 30 of each year, the commissioner shall distribute the money from the fund as follows:
(1) To Historic Prophetstown for a calendar year ending before January 1, 2009.
(2) To the Native American Indian affairs commission established under IC 4-23-32 for a calendar year beginning after December 31, 2008.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) The Native American Indian affairs commission may use money received under this section for any lawful purpose of the Native American Indian affairs commission.
As added by P.L.118-1998, SEC.25. Amended by P.L.96-2008, SEC.5; P.L.133-2012, SEC.63.



CHAPTER 45. SAFETY FIRST LICENSE PLATES

IC 9-18-45-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive a safety first license plate under this chapter upon doing the following:
(1) Completing an application for a safety first license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.178-1999, SEC.1.

IC 9-18-45-3
Fees
Sec. 3. (a) The fees for a safety first license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the funds established under IC 10-15-3-1.
As added by P.L.178-1999, SEC.1. Amended by P.L.2-2003, SEC.38.



CHAPTER 45.8. PEARL HARBOR SURVIVOR LICENSE PLATES

IC 9-18-45.8-2
Design and issuance of plates
Sec. 2. The bureau shall design and issue license plates for a vehicle that designates the vehicle as being registered to a Pearl Harbor survivor.
As added by P.L.222-1999, SEC.12.

IC 9-18-45.8-3
Application for plates
Sec. 3. (a) A resident of Indiana who is a Pearl Harbor survivor may apply for and receive one (1) or more Pearl Harbor survivor license plates.
(b) The bureau may issue one (1) or more Pearl Harbor survivor license plates to the surviving spouse of a Pearl Harbor survivor.
As added by P.L.222-1999, SEC.12.

IC 9-18-45.8-4
Assignment and display of plate
Sec. 4. A Pearl Harbor survivor license plate may be:
(1) assigned only to a vehicle subject to registration under this article; and
(2) displayed only on a legally registered vehicle.
As added by P.L.222-1999, SEC.12.

IC 9-18-45.8-5
Termination of qualification for group plate program
Sec. 5. The bureau shall terminate the Pearl Harbor survivors' qualification for the special group license plate program under IC 9-18-25-2, and no further special group recognition plates shall be issued under IC 9-18-25-2 for Pearl Harbor survivors as of January 1, 2000.
As added by P.L.222-1999, SEC.12.



CHAPTER 46.2. INDIANA STATE EDUCATIONAL INSTITUTION TRUST LICENSE PLATES

IC 9-18-46.2-3
Design requirements
Sec. 3. A state educational institution trust license plate designed under IC 9-18-25 must include the following:
(1) A basic design for the plate, with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an education license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.222-1999, SEC.13.

IC 9-18-46.2-4
Application for plates
Sec. 4. A person who is eligible to register a vehicle under this title is eligible to receive a state educational institution trust license plate upon doing the following:
(1) Completing an application for a state educational institution trust license plate.
(2) Designating the state educational institution trust special group license plate desired.
(3) Paying the fees under section 5 of this chapter.
As added by P.L.222-1999, SEC.13.

IC 9-18-46.2-5
Fee for plates
Sec. 5. The fee for a state educational institution trust license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25) collected by the bureau.
As added by P.L.222-1999, SEC.13.

IC 9-18-46.2-6 Special account within a trust fund for each state educational institution
Sec. 6. (a) This section applies with regard to a state educational institution trust license plate supporting a state educational institution in a year following a year:
(1) in which at least ten thousand (10,000) of the state educational institution trust license plates are sold or renewed; and
(2) beginning after December 31, 1998.
(b) The treasurer of state shall establish a special account within a trust fund for each state educational institution described in subsection (a)(1).
(c) The bureau shall require a person who purchases a state educational institution trust license plate under this section to designate the state educational institution the person chooses to receive the annual fee that the person pays under section 5(2) of this chapter as the corresponding state educational institution designated in section 4 of this chapter.
(d) The treasurer of state shall deposit the annual fee collected under section 5(2) of this chapter into a special account within a trust fund for the state educational institution designated by the purchaser in subsection (c).
(e) The treasurer of state shall invest the money in the special account not distributed in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the special account.
(f) The auditor of state monthly shall distribute the money from the special account to the state educational institution's authorized alumni association.
(g) Money in the special account at the end of a state fiscal year does not revert to the state general fund.
(h) The bureau shall maintain a sufficient supply of the state educational institution trust license plates in each branch and partial service walk-up location to provide a plate to a purchaser at the time of sale.
As added by P.L.222-1999, SEC.13. Amended by P.L.261-2001, SEC.4.



CHAPTER 47. LEWIS AND CLARK BICENTENNIAL LICENSE PLATES

IC 9-18-47-2
Eligibility
Sec. 2. After January 1, 2005, a person who is eligible to register a vehicle under this title is eligible to receive a Lewis and Clark bicentennial license plate under this chapter upon doing the following:
(1) Completing an application for a Lewis and Clark bicentennial license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.54-2004, SEC.3.

IC 9-18-47-3
Fees
Sec. 3. (a) The fees for a Lewis and Clark bicentennial license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee described in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the Lewis and Clark bicentennial fund established by section 4 of this chapter.
As added by P.L.54-2004, SEC.3.

IC 9-18-47-4
Lewis and Clark bicentennial fund
Sec. 4. (a) The Lewis and Clark bicentennial fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds are invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund is continuously appropriated for the purposes of this section.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) The commissioner shall monthly distribute the money from the fund to the Lewis and Clark bicentennial commission established by IC 14-20-15.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.54-2004, SEC.3.



CHAPTER 48. RILEY CHILDREN'S FOUNDATION LICENSE PLATES

IC 9-18-48-2
Eligibility
Sec. 2. After January 1, 2005, a person who is eligible to register a vehicle under this title is eligible to receive a Riley Children's Foundation license plate under this chapter upon doing the following:
(1) Completing an application for a Riley Children's Foundation license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.54-2004, SEC.4.

IC 9-18-48-3
Fees
Sec. 3. (a) The fees for a Riley Children's Foundation license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee described in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the Riley Children's Foundation trust fund established by section 4 of this chapter.
As added by P.L.54-2004, SEC.4.

IC 9-18-48-4
Riley Children's Foundation trust fund
Sec. 4. (a) The Riley Children's Foundation trust fund is established.
(b) The treasurer of state shall invest the money in the Riley Children's Foundation trust fund not currently needed to meet the obligations of the Riley Children's Foundation trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Riley Children's Foundation trust fund. Money in the fund is continuously appropriated for the purposes of this section.
(c) The commissioner shall administer the Riley Children's Foundation trust fund. Expenses of administering the Riley Children's Foundation trust fund shall be paid from money in the Riley Children's Foundation trust fund. (d) On June 30 of each year, the commissioner shall distribute the money from the Riley Children's Foundation trust fund to the Riley Children's Foundation.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.54-2004, SEC.4.



CHAPTER 49. NATIONAL FOOTBALL LEAGUE FRANCHISED PROFESSIONAL FOOTBALL TEAM LICENSE PLATES

IC 9-18-49-2
License agreements
Sec. 2. The bureau shall:
(1) negotiate for the purpose of entering; or
(2) delegate the authority to enter;
into license agreements with a professional sports franchise in order to design and issue a National Football League franchised football team license plate authorized under section 1 of this chapter.
As added by P.L.214-2005, SEC.56.

IC 9-18-49-3
Eligibility
Sec. 3. After December 31, 2005, a person who is eligible to register a motor vehicle under this title is eligible to receive a specified National Football League franchised football team license plate issued under a licensing agreement entered into under section 2 of this chapter with a specified National Football League franchised football team upon doing the following:
(1) Completing an application for a specified National Football League franchised football team license plate.
(2) Paying the fees under section 4 of this chapter.
As added by P.L.214-2005, SEC.56.

IC 9-18-49-4
Fees
Sec. 4. (a) The fees for a National Football League franchised football team license plate are as follows:
(1) The appropriate fees under IC 9-29-5-38(d)(1), IC 9-29-5-38(d)(2), and IC 9-29-5-38(d)(3).
(2) An annual fee of twenty dollars ($20).
(b) The annual fee described in subsection (a)(2) shall be:
(1) collected by the bureau; and
(2) deposited in the capital projects fund established by section 5 of this chapter.
As added by P.L.214-2005, SEC.56.
IC 9-18-49-5
Capital projects fund
Sec. 5. (a) The capital projects fund is established.
(b) The treasurer of state shall invest the money in the capital projects fund not currently needed to meet the obligations of the capital projects fund in the same manner as other public funds are invested. Money in the fund is continuously appropriated for the purposes of this section.
(c) The budget director shall administer the capital projects fund. Expenses of administering the capital projects fund shall be paid from money in the capital projects fund.
(d) On:
(1) June 30 of every year after June 30, 2006; or
(2) any other date designated by the budget director;
an amount designated by the budget director shall be transferred from the fund to the state general fund, a capital improvement board of managers created by IC 36-10-9, or the designee chosen by the budget director under IC 5-1-17-28.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.214-2005, SEC.56.

IC 9-18-49-6
Budget agency rules
Sec. 6. The budget agency shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.214-2005, SEC.56.



CHAPTER 50. HOOSIER VETERAN LICENSE PLATES

IC 9-18-50-2
Plate design
Sec. 2. The bureau shall design a Hoosier veteran license plate to be issued beginning January 1, 2007.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-3
Plate design elements
Sec. 3. A Hoosier veteran license plate must include the following:
(1) A basic design for the plate with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design or colors that designate the license plate as a Hoosier veteran license plate.
(3) An area on the plate for display of an emblem denoting the branch of service or conflict in which the veteran served.
(4) Any other information the bureau considers necessary.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-4
Design; consultation with members of armed forces retiree organizations
Sec. 4. The bureau shall confer with members of armed forces retiree organizations concerning the design of the Hoosier veteran license plate and the emblems denoting the branch of service or conflict in which the veteran served.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-5
Eligible vehicles
Sec. 5. A Hoosier veteran license plate issued under this chapter may be displayed on the following:
(1) A passenger motor vehicle.
(2) A truck registered as a truck with a declared gross weight of

not more than eleven thousand (11,000) pounds.
(3) A recreational vehicle.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-6
Application requirements
Sec. 6. A veteran who is a resident of Indiana and is eligible to register a motor vehicle under this title may apply for and receive a Hoosier veteran license plate for one (1) or more motor vehicles upon doing the following:
(1) Completing an application for a Hoosier veteran license plate.
(2) Presenting:
(A) a United States Uniformed Services Retiree Identification Card;
(B) a DD 214 record;
(C) United States military discharge papers; or
(D) a current armed forces identification card;
to the bureau.
(3) Paying the fee under section 7 of this chapter.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-7
Fee
Sec. 7. The fee for a Hoosier veteran license plate is the appropriate fee under IC 9-29-5-38.5(a).
As added by P.L.58-2006, SEC.4.



CHAPTER 51. SUPPORT OUR TROOPS LICENSE PLATE

IC 9-18-51-2
Plate design elements
Sec. 2. A support our troops license plate must include the following:
(1) A basic design for the plate, with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as a support our troops license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.58-2006, SEC.5.

IC 9-18-51-3
Eligible vehicles
Sec. 3. A support our troops license plate issued under this chapter may be displayed on the following:
(1) A passenger motor vehicle.
(2) A truck registered as a truck with a declared gross weight of not more than eleven thousand (11,000) pounds.
(3) A recreational vehicle.
As added by P.L.58-2006, SEC.5.

IC 9-18-51-4
Application requirements
Sec. 4. A person who is eligible to register a vehicle under this title is eligible to receive a support our troops license plate under this chapter after December 31, 2006, upon doing the following:
(1) Completing an application for a support our troops license plate.
(2) Paying the fee described under section 5 of this chapter.
As added by P.L.58-2006, SEC.5.

IC 9-18-51-5
Fee
Sec. 5. The fee for a support our troops license plate is the appropriate fee under IC 9-29-5-38.5(b).
As added by P.L.58-2006, SEC.5.



CHAPTER 52. ABRAHAM LINCOLN BICENTENNIAL LICENSE PLATES

IC 9-18-52-2
Time span of issuance
Sec. 2. An Abraham Lincoln bicentennial license plate shall be available for issuance through December 31, 2013.
As added by P.L.30-2008, SEC.3. Amended by P.L.87-2010, SEC.21.

IC 9-18-52-3
Renewal of registration; display of license plate
Sec. 3. The renewal of the registration of an Abraham Lincoln bicentennial license plate must be available through the renewal cycle in 2016, subject to IC 9-18-2-8(a). Notwithstanding section 8 of this chapter, a vehicle may display an Abraham Lincoln bicentennial license plate in 2017, subject to IC 9-18-2-8(a).
As added by P.L.30-2008, SEC.3. Amended by P.L.87-2010, SEC.22.

IC 9-18-52-4
License plate design elements
Sec. 4. An Abraham Lincoln bicentennial license plate must include the following:
(1) A basic design for the plate with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an Abraham Lincoln bicentennial license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.30-2008, SEC.3.

IC 9-18-52-5
Eligible vehicles
Sec. 5. A license plate issued under this chapter may be displayed on the following:
(1) A passenger motor vehicle.
(2) A truck registered as a truck with a declared gross weight of not more than eleven thousand (11,000) pounds.
(3) A recreational vehicle.
As added by P.L.30-2008, SEC.3.

IC 9-18-52-6
Application requirements
Sec. 6. A person who is a resident of Indiana and who is eligible to register and display a license plate on a vehicle under this title

may apply for and receive an Abraham Lincoln bicentennial license plate for one (1) or more vehicles after doing the following:
(1) Completing an application for an Abraham Lincoln bicentennial license plate.
(2) Paying the fees under section 7 of this chapter.
As added by P.L.30-2008, SEC.3. Amended by P.L.87-2010, SEC.23.

IC 9-18-52-7
Fees
Sec. 7. (a) The fees for an Abraham Lincoln bicentennial license plate are as follows:
(1) The appropriate fee under IC 9-29-5-34.7.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee described in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the Indiana State Museum Foundation trust fund established by section 7.5 of this chapter.
As added by P.L.30-2008, SEC.3. Amended by P.L.87-2010, SEC.24.

IC 9-18-52-7.5
Indiana State Museum Foundation trust fund
Sec. 7.5. (a) The Indiana State Museum Foundation trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana State Museum Foundation trust fund not currently needed to meet the obligations of the Indiana State Museum Foundation trust fund in the same manner as other public funds are invested. Interest that accrues from these investments shall be deposited in the Indiana State Museum Foundation trust fund. Money in the Indiana State Museum Foundation trust fund is continuously appropriated for the purposes of this section.
(c) The commissioner shall administer the Indiana State Museum Foundation trust fund. Expenses of administering the Indiana State Museum Foundation trust fund shall be paid from money in the fund.
(d) On June 30 of each year, the commissioner shall distribute the money from the Indiana State Museum Foundation trust fund to the Indiana State Museum Foundation, Inc. for use concerning the Lincoln collection.
(e) Money in the Indiana State Museum Foundation trust fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.87-2010, SEC.25.

IC 9-18-52-8
Expiration of chapter
Sec. 8. This chapter expires December 31, 2017.
As added by P.L.30-2008, SEC.3. Amended by P.L.87-2010, SEC.26.



CHAPTER 53. EARLHAM COLLEGE TRUST LICENSE PLATES

IC 9-18-53-2
Eligibility; criteria
Sec. 2. After January 1, 2010, a person who is eligible to register a vehicle under this title is eligible to receive an Earlham College trust license plate under this chapter upon doing the following:
(1) Completing an application for an Earlham College trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.182-2009(ss), SEC.288.

IC 9-18-53-3
Fees
Sec. 3. (a) The fees for an Earlham College trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The bureau shall collect the annual fee described in subsection (a)(2).
(c) The annual fee described in subsection (a)(2) shall be deposited in the Earlham College trust fund established by section 4 of this chapter.
As added by P.L.182-2009(ss), SEC.288.

IC 9-18-53-4
Earlham College trust fund
Sec. 4. (a) The Earlham College trust fund is established.
(b) The treasurer of state shall invest the money in the Earlham College trust fund not currently needed to meet the obligations of the Earlham College trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Earlham College trust fund. Money in the fund is continuously appropriated for the purposes of this section.
(c) The commissioner shall administer the Earlham College trust fund. Expenses of administering the Earlham College trust fund shall be paid from money in the Earlham College trust fund.
(d) On June 30 of each year, the commissioner shall distribute the money from the Earlham College trust fund to Earlham College.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.182-2009(ss), SEC.288.



CHAPTER 54. INDIANA GOLD STAR FAMILY MEMBER LICENSE PLATE

IC 9-18-54-2
Design and issuance
Sec. 2. The bureau shall design and issue an Indiana Gold Star family member license plate beginning January 1, 2010.
As added by P.L.87-2010, SEC.27.

IC 9-18-54-3
License plate; design
Sec. 3. An Indiana Gold Star family member license plate must include the following:
(1) A basic design for the plate, with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an Indiana Gold Star family member license plate.
(3) Any other information that the bureau considers necessary.
As added by P.L.87-2010, SEC.27.

IC 9-18-54-4
License plate; display
Sec. 4. An Indiana Gold Star family member license plate issued under this chapter may be displayed on the following:
(1) A passenger motor vehicle.
(2) A truck registered as a truck with a declared gross weight of not more than eleven thousand (11,000) pounds. (3) A recreational vehicle.
As added by P.L.87-2010, SEC.27.

IC 9-18-54-5
License plate; requirements for receipt
Sec. 5. A person who is an Indiana Gold Star family member and who is eligible to register and display a license plate on a vehicle under this title may receive an Indiana Gold Star family member license plate for one (1) or more vehicles after doing the following:
(1) Completing an application for an Indiana Gold Star family member license plate.
(2) Providing the bureau with appropriate documentation as defined by the bureau to establish eligibility as an Indiana Gold Star family member.
(3) Paying the fee under section 6 of this chapter.
As added by P.L.87-2010, SEC.27.

IC 9-18-54-6
Fee
Sec. 6. The fee for an Indiana Gold Star family member license plate is the appropriate fee under IC 9-29-5-38.6.
As added by P.L.87-2010, SEC.27.






ARTICLE 19. MOTOR VEHICLE EQUIPMENT

CHAPTER 1. GENERAL PROVISIONS AND EXEMPTIONS

IC 9-19-1-2
Application of chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7; exceptions to equipment requirements; notice; permits
Sec. 2. (a) Except as provided in subsections (b) and (c), sections 4 through 5 of this chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7 do not apply to vehicles:
(1) while engaged in the construction of highways; and
(2) when the movement of the vehicles is confined wholly to highways or roads or sections of highways or roads that are under construction and not yet open to unlimited public use.
(b) If the authority having jurisdiction over the construction of the public highway gives written notice to the owner or operator of a vehicle that the vehicle may not be operated in violation of sections 4 through 5 of this chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7 without a permit issued by the authority, the owner or operator must obtain a permit from the authority before the vehicle is operated within the highway construction area.
(c) If written notice is given under subsection (b) and a permit is

not obtained by the owner or operator, sections 4 through 5 of this chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7 apply to the owner's or operator's vehicle while engaged in the construction of a public highway.
(d) The written notice that this section requires from the authority having jurisdiction to the owner or operator may be in the form of any one (1) of the following documents:
(1) A letter.
(2) A specifications document.
(3) A contract document.
(4) A written agreement.
(5) A written document that pertains to the construction work being performed by the owner or operator.
As added by P.L.2-1991, SEC.7. Amended by P.L.12-1991, SEC.2.

IC 9-19-1-3
Exceptions to applicability of chapter
Sec. 3. Sections 4 through 5 of this chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7:
(1) do not apply to:
(A) machinery or equipment used in highway construction or maintenance by the Indiana department of transportation, counties, or municipalities;
(B) farm drainage machinery;
(C) implements of agriculture when used during farming operations or when constructed so that they can be moved without material damage to the highways; or
(D) firefighting apparatus owned or operated by a political subdivision or a volunteer fire department (as defined in IC 36-8-12-2); and
(2) do not limit the width or height of farm vehicles when loaded with farm products.
As added by P.L.2-1991, SEC.7. Amended by P.L.81-1991, SEC.6; P.L.1-1999, SEC.29; P.L.210-2005, SEC.28.

IC 9-19-1-4
Operation of noncomplying vehicle
Sec. 4. Except as otherwise provided in this article, a person may not operate or move upon a highway in Indiana a vehicle or combination of vehicles that are not constructed or equipped in compliance with this article.
As added by P.L.2-1991, SEC.7.

IC 9-19-1-5
Owner operating or permitting operation of noncomplying vehicle
Sec. 5. Except as otherwise provided in this article, an owner of a vehicle may not cause or knowingly permit to be operated or moved upon a highway in Indiana a vehicle or combination of vehicles that is not constructed or equipped in compliance with this article. As added by P.L.2-1991, SEC.7.

IC 9-19-1-6
United States Department of Transportation regulations; classification of violations
Sec. 6. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.

IC 9-19-1-7
Interstate compacts and agreements; equipment violations convictions and citations
Sec. 7. The following are subject to IC 9-28:
(1) A:
(A) conviction for a crime; or
(B) judgment for an offense or ordinance violation;
under this article related to the use or operation of a motor vehicle.
(2) The issuance of a citation (as defined in IC 9-28-2-1) under this article.
As added by P.L.2-1991, SEC.7.



CHAPTER 2. AIR CONDITIONING

IC 9-19-2-2
Selling or equipping vehicle with noncomplying equipment
Sec. 2. A person may not:
(1) have for sale;
(2) offer for sale; or
(3) sell or equip;
a motor vehicle with air conditioning equipment unless the equipment complies with this chapter.
As added by P.L.2-1991, SEC.7.

IC 9-19-2-3
Operation of vehicle with noncomplying equipment
Sec. 3. A person may not operate on a highway a motor vehicle equipped with air conditioning equipment unless the air conditioning equipment complies with this chapter.
As added by P.L.2-1991, SEC.7.

IC 9-19-2-4
United States Department of Transportation regulations; classification of violations
Sec. 4. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 3. BRAKES

IC 9-19-3-2
Motorcycles
Sec. 2. A motorcycle and a motor-driven cycle, when operated upon a highway, must be equipped with at least one (1) brake, which may be operated by hand or foot.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-3
Trailers and semitrailers of gross weight of 3,000 pounds or more
Sec. 3. A trailer or semitrailer of a gross weight of at least three thousand (3,000) pounds, when operated upon a highway, must be equipped with brakes adequate to control the movement of and to stop and to hold the vehicle. The brakes must be designed so that the driver of the towing motor vehicle can apply the brakes from the cab, and must be designed and connected so that the brakes will be automatically applied in an accidental breakaway of the towed vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-4
New vehicle requirements; exceptions
Sec. 4. (a) Except as provided in subsections (b) through (c), a new motor vehicle, trailer, or semitrailer sold in Indiana and operated upon the highways must be equipped with service brakes upon all wheels of the vehicle.
(b) The following are not required to be equipped with brakes:
(1) A motorcycle or motor-driven cycle.
(2) A semitrailer of less than three thousand (3,000) pounds gross weight.
(c) A truck or truck-tractor having at least three (3) axles is not required to have service brakes on the front wheels. If a truck or truck-tractor is equipped with at least two (2) steerable axles, the wheels of one (1) steerable axle are not required to have service brakes although the truck or truck-tractor must be capable of

complying with the performance requirements of sections 7 through 8 of this chapter.
As added by P.L.2-1991, SEC.7. Amended by P.L.81-1991, SEC.7.

IC 9-19-3-5
Mechanical connection from operating lever to brake shoes or bands
Sec. 5. One (1) of the two (2) means of brake operation under section 1 of this chapter must consist of a mechanical connection from the operating lever to the brake shoes or bands. The brake must be capable of holding the vehicle or a combination of vehicles stationary under any condition of loading on any upgrade or downgrade upon which the vehicle is operated.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-6
Brake shoes; service and hand operation
Sec. 6. The brake shoes operating within or upon the drums on the vehicle wheels of a motor vehicle may be used for both service and hand operation.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-7
Deceleration and stopping distance requirements
Sec. 7. A motor vehicle or combination of vehicles, at all times and under all conditions of loading, must, upon application of the service (foot) brake, be capable of decelerating and developing a braking force equivalent to the deceleration according to the minimum requirements set forth in this section and must be capable of stopping within the distances set forth in the following table:
Equivalent
braking force
Deceleration in percentage
Stopping in feet per of vehicle
distance second per or combination
in feet second weight
Passenger
vehicles, not
including buses 25 17 53 .0%
Single-unit vehicles
with a
manufacturer's
gross vehicle
weight rating of
less than 10,000
pounds 30 14 43 .5%
Single-unit, 2-axle
vehicles with a
manufacturer's gross vehicle
weight rating of
10,000 or more
pounds 40 14 43 .5%
All other vehicles
and combinations
with a
manufacturer's
gross vehicle
weight rating of
10,000 or more
pounds 50 14 43 .5%
As added by P.L.2-1991, SEC.7. Amended by P.L.42-2011, SEC.24.

IC 9-19-3-8
Determination of compliance with deceleration and stopping distance requirements
Sec. 8. Compliance with standards set forth in section 7 of this chapter must be determined by one (1) of the following:
(1) Actual road tests conducted on a substantially level (not to exceed a plus or minus one per cent (1%) grade), dry, smooth, hard-surfaced road that is free from loose material, and with stopping distance measured from the actual instant braking controls are moved and from an initial speed of twenty (20) miles per hour.
(2) Suitable mechanical tests in a testing lane that recreates the same conditions.
(3) A combination of the methods described in subdivisions (1) through (2).
As added by P.L.2-1991, SEC.7.

IC 9-19-3-9
Maintenance and adjustment
Sec. 9. All brakes must be maintained in good working order and must be adjusted so as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-10
United States Department of Transportation regulations; classification of violations
Sec. 10. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 4. BUMPERS

IC 9-19-4-2
Trucks with declared gross weight of not more than 11,000 pounds
Sec. 2. When operated upon a highway, a motor vehicle registered as a truck with a declared gross weight of not more than eleven thousand (11,000) pounds must be equipped with bumpers of substantial construction on the extreme front and the extreme rear of the vehicle. The height of the front and rear bumpers may not exceed thirty (30) inches when measured from level pavement to the bottom of the bumper.
As added by P.L.2-1991, SEC.7.

IC 9-19-4-3
Frame or body 60 inches beyond rear axle and 42 inches above roadway
Sec. 3. A vehicle with a frame or body that extends more than sixty (60) inches beyond the rear of the rear axle and is more than forty-two (42) inches above the roadway may not be operated on a highway in Indiana unless the vehicle is equipped with a bumper on the extreme rear of the frame or body. The bumper must extend downward from the rear of the frame or body to within thirty (30) inches of the roadway and must be of substantial construction.
As added by P.L.2-1991, SEC.7.

IC 9-19-4-4
United States Department of Transportation regulations; classification of violations
Sec. 4. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 5. HORNS AND EMERGENCY WARNING SIGNALS

IC 9-19-5-2
Use of horn during operation of vehicle
Sec. 2. The driver of a motor vehicle shall, when reasonably necessary to ensure safe operation, give audible warning with the horn on the motor vehicle but may not otherwise use the horn when upon a highway.
As added by P.L.2-1991, SEC.7.

IC 9-19-5-3
Equipping vehicle with sirens, whistles, or bells; exemption
Sec. 3. (a) Except as provided in subsection (b):
(1) a vehicle may not be equipped with; and
(2) a person may not use upon a vehicle;
a siren, whistle, or bell.
(b) An authorized emergency vehicle may be equipped with a siren, whistle, or bell that is capable of emitting sound audible under normal conditions from a distance of not less than five hundred (500) feet and of a type approved by the department. A siren authorized under this section may not be used except when the vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violation of the law. The person who drives a vehicle equipped with a siren under this section shall sound the siren when reasonably necessary to warn pedestrians and other persons who are driving vehicles of the approach of the authorized vehicle.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1991, SEC.85.

IC 9-19-5-4
Repealed
(Repealed by P.L.1-1991, SEC.86.)

IC 9-19-5-5
Theft alarms
Sec. 5. A commercial vehicle may be equipped with a theft alarm signal device that cannot be used by the driver as an ordinary warning signal.
As added by P.L.2-1991, SEC.7.
IC 9-19-5-6
Emergency warning signals
Sec. 6. (a) A person may not operate a motor truck, passenger bus, or truck-tractor upon a highway outside the corporate limits of a municipality from a half hour after sunset to a half hour before sunrise unless the vehicle carries the following equipment:
(1) At least three (3):
(A) flares (liquid-burning pot torches);
(B) red electric lanterns; or
(C) portable red emergency reflectors;
each of which must be capable of being seen and distinguished at a distance of not less than six hundred (600) feet under normal atmospheric conditions at nighttime.
(2) At least three (3) red-burning fuses unless red electric lanterns or red portable emergency reflectors are carried.
(3) At least two (2) red-cloth flags, not less than twelve (12) inches square, with standards to support the flags.
(b) A flare (liquid-burning pot torch), fusee, electric lantern, or cloth warning flag may not be used to comply with this section unless the equipment has been submitted to and approved by the director of traffic safety.
(c) A portable reflector unit may not be used to comply with this section unless the unit:
(1) is designed and constructed to include two (2) reflecting elements, one (1) above the other, each of which must be capable of reflecting red light clearly visible from all distances within six hundred (600) feet to one hundred (100) feet under normal atmospheric conditions at night when directly in front of lawful upper beams of head lamps; and
(2) has been submitted to and approved by the director of traffic safety.
(d) A person may not operate at the time and under conditions stated in subsection (a) a:
(1) motor vehicle used for the transportation of explosives;
(2) cargo tank truck used for the transportation of flammable liquids or compressed gases; or
(3) motor vehicle using compressed gas as a fuel;
unless three (3) red electric lanterns or three (3) portable red emergency reflectors are carried in the vehicle that meet the requirements of subsection (a). A person may not carry in such a vehicle a flare, fusee, or signal produced by flame.
As added by P.L.2-1991, SEC.7.

IC 9-19-5-7
United States Department of Transportation regulations; classification of violations
Sec. 7. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped; as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 6. LIGHTS, REFLECTORS, AND TURN SIGNALS

IC 9-19-6-2
Application of illumination and visibility requirements; measurement of mounted height of lamps
Sec. 2. (a) The requirements in this chapter setting forth the distance from which certain lamps and devices are required to render objects visible or within which the lamps or devices are required to be visible apply:
(1) during the times stated in IC 9-21-7-2;
(2) with respect to a vehicle without load; and
(3) when upon a straight, level, unlighted highway under normal atmospheric conditions;
unless a different time or condition is expressly stated.
(b) The mounted heights of lamps or devices required in this chapter are measured from the center of the lamp or device to the level ground upon which the vehicle stands when the vehicle is without a load.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1991, SEC.88.

IC 9-19-6-3
Number, location, and height of head lamps
Sec. 3. (a) A motor vehicle other than a motorcycle or motor-driven cycle must be equipped with at least two (2) head lamps, with at least one (1) of the head lamps on each side of the front of the motor vehicle. The head lamps must comply with this chapter.
(b) Except as provided in subsection (c), a motorcycle and motor-driven cycle must be equipped with at least one (1) and not more than two (2) head lamps that comply with this chapter.
(c) A motorcycle manufactured before January 1, 1956, is not required to be equipped with a head lamp if the motorcycle is not operated at the times when lighted head lamps and other illuminating devices are required under IC 9-21-7-2.
(d) A head lamp upon a motor vehicle, including a motorcycle and motor-driven cycle, must be located at a height measured from the center of the head lamp of not less than twenty-four (24) inches and not more than fifty-four (54) inches to be measured as set forth in section 2(b) of this chapter. As added by P.L.2-1991, SEC.7. Amended by P.L.63-1994, SEC.2.

IC 9-19-6-4
Tail lamps
Sec. 4. (a) Except as otherwise provided in this section:
(1) a motor vehicle, trailer, semitrailer, and pole trailer; and
(2) any other vehicle that is drawn at the end of a train of vehicles;
must be equipped with at least one (1) tail lamp mounted on the rear that when lighted as required in this chapter, emits a red light plainly visible from a distance of five hundred (500) feet to the rear.
(b) Only the tail lamp on the rear-most vehicle of a train of vehicles is required to be seen from the distance specified.
(c) Excluding a truck-tractor semitrailer-semitrailer combination equipped with a B-train assembly (as defined in IC 9-13-2-13) governed by section 7 of this chapter, truck-tractor, motorcycle, or motor-driven cycle:
(1) a motor vehicle, trailer, semitrailer, and pole trailer; and
(2) any other vehicle drawn at the end of a train of vehicles;
that is registered in Indiana and manufactured or assembled after January 1, 1956, must be equipped with at least two (2) tail lamps mounted on the rear that, when lighted, complies with this section.
(d) A tail lamp upon a vehicle shall be located at a height of not less than twenty (20) inches and not more than seventy-two (72) inches.
(e) Either a tail lamp or a separate lamp must be placed and constructed so as to illuminate the rear registration plate with a white light and make the plate clearly legible from a distance of fifty (50) feet to the rear. A tail lamp or tail lamps, together with a separate lamp for illuminating the rear registration plate, must be wired so as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.
As added by P.L.2-1991, SEC.7. Amended by P.L.34-2010, SEC.2.

IC 9-19-6-5
New vehicles; rear reflectors
Sec. 5. (a) Except as provided in subsections (b) through (d), a new motor vehicle sold and operated upon a highway, other than a truck-tractor, must carry on the rear, either as a part of the tail lamps or separately, two (2) red reflectors.
(b) Except as provided in subsection (c), a motorcycle and motor-driven cycle must carry at least one (1) reflector meeting the requirements of this section.
(c) A motorcycle manufactured before January 1, 1956, is not required to carry a reflector under this section if the motorcycle is not operated at the times when lighted head lamps and other illuminating devices are required under IC 9-21-7-2.
(d) A vehicle of the type listed in section 7 of this chapter must be equipped with reflectors as required in those sections applicable to those vehicles. (e) A reflector must be mounted on a vehicle at a height not less than twenty (20) inches and not more than sixty (60) inches as measured in the manner set forth in section 2(b) of this chapter. Except as otherwise provided, a reflector must be of the size and characteristics and mounted so as to be visible at night from all distances within three hundred fifty (350) feet to one hundred (100) feet from the vehicle when directly in front of lawful upper beams of head lamps.
As added by P.L.2-1991, SEC.7. Amended by P.L.63-1994, SEC.3.

IC 9-19-6-6
Selling or operating vehicles without turn signals or stoplights
Sec. 6. (a) Except as provided in subsection (b), a person may not:
(1) sell; or
(2) drive on the highways;
in Indiana a motor vehicle, including a motorcycle or motor-driven cycle unless the vehicle is equipped with at least one (1) stoplight meeting the requirements of section 17 of this chapter.
(b) A motorcycle manufactured before January 1, 1956, is not required to be equipped with a stoplight under subsection (a) if the motorcycle is not operated at the times when lighted head lamps and other illuminating devices are required under IC 9-21-7-2.
(c) This subsection does not apply to a motorcycle or motor-driven cycle. A person may not:
(1) sell;
(2) offer for sale; or
(3) operate on the highways;
a motor vehicle, trailer, or semitrailer registered in Indiana and manufactured or assembled after January 1, 1956, unless the vehicle is equipped with mechanical or electrical turn signals meeting the requirements of section 17 of this chapter.
As added by P.L.2-1991, SEC.7. Amended by P.L.63-1994, SEC.4.

IC 9-19-6-7
Buses, trucks, truck-tractors, trailers, and semitrailers
Sec. 7. In addition to other equipment required in this chapter, the following vehicles must be equipped as follows, under the conditions stated in IC 9-21-7-2(b):
(1) On a bus or truck the following:
(A) On the rear, two (2) reflectors, one (1) at each side.
(B) On the rear, one (1) stoplight.
(2) On a bus or truck that is at least eighty (80) inches in overall width, in addition to the requirements in subdivision (1), the following:
(A) On the front, two (2) clearance lamps, one (1) at each side.
(B) On the rear, two (2) clearance lamps, one (1) at each side.
(C) On each side, two (2) side marker lamps, one (1) at or near the front end and one (1) at or near the rear. (D) On each side, two (2) reflectors, one (1) at or near the front and one (1) at or near the rear.
(3) On a truck-tractor, the following:
(A) On the front, two (2) clearance lamps, one (1) at each side.
(B) On the rear, one (1) stoplight.
(4) On a trailer or semitrailer having a gross weight greater than three thousand (3,000) pounds, the following:
(A) On the front, two (2) clearance lamps, one (1) at each side.
(B) On each side, two (2) side marker lamps, one (1) at or near the front and one (1) at or near the rear.
(C) On each side, two (2) reflectors, one (1) at or near the front and one (1) at or near the rear.
(D) On the rear, two (2) clearance lamps, one (1) at each side.
(E) On the rear, two (2) reflectors, one (1) at each side.
(F) On the rear, one (1) stoplight.
(5) On a pole trailer greater than three thousand (3,000) pounds gross weight, the following:
(A) On each side, one (1) side marker lamp and one (1) clearance lamp, which may be in combination, to show to the front, side, and rear.
(B) On the rear of the pole trailer or load, two (2) reflectors, one (1) at each side.
(6) On a trailer, semitrailer, or pole trailer weighing not more than three thousand (3,000) pounds gross weight, the following:
(A) On the rear, two (2) reflectors, one (1) on each side.
(B) If a trailer or semitrailer is loaded or is of the dimensions that obscure the stoplight on the towing vehicle, one (1) stoplight.
(7) On a truck-tractor semitrailer-semitrailer combination equipped with a B-train assembly (as defined in IC 9-13-2-13), the assembly must have at least the following:
(A) On the rear, two (2) reflectors.
(B) On the rear, one (1) operable tail lamp.
(C) On the rear, one (1) operable brake lamp.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1991, SEC.89.

IC 9-19-6-8
Clearance and marker lamps and reflectors; color displayed or reflected
Sec. 8. (a) A front clearance lamp, marker lamp, and reflector mounted on the front or on the side near the front of a vehicle must display or reflect an amber color.
(b) A rear clearance lamp, marker lamp, and reflector mounted on the rear or on the sides near the rear of a vehicle must display or reflect a red color.
(c) A lighting device and reflector mounted on the rear of a vehicle must display or reflect a red color, except as follows: (1) The stoplight or other signal device may be red, amber, or yellow.
(2) The light illuminating the license plate must be white.
(3) The light emitted by a back-up lamp must be white or amber.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-9
Clearance and marker lamps; height and location
Sec. 9. (a) A reflector required by section 7 of this chapter must be mounted at a height not less than twenty-four (24) inches and not more than sixty (60) inches above the ground on which the vehicle stands. However, if the highest part of the permanent structure of the vehicle is less than twenty-four (24) inches, the reflector must be mounted as high as that part of the permanent structure will permit. The rear reflectors on a pole trailer may be mounted on each side of the bolster or load. A required red reflector on the rear of a vehicle may be incorporated with the tail lamp, but the reflector must meet all the other reflector requirements of this chapter.
(b) A clearance lamp must be mounted on the permanent structure of a vehicle in such a manner as to indicate the vehicle's extreme width and as near the top of the vehicle as practicable. A clearance lamp and side marker lamp may be mounted in combination, provided illumination is given as required in this chapter with reference to both lamps.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-10
Clearance and marker lamps and reflectors; illumination and visibility
Sec. 10. (a) A reflector upon a vehicle referred to in section 7 of this chapter must be of the size and characteristics and maintained so as to be readily visible at nighttime from all distances within six hundred (600) feet to one hundred (100) feet from the vehicle when directly in front of the lawful upper beams of head lamps. A reflector required to be mounted on the side of a vehicle must reflect the required color of light to the sides, and a reflector mounted on the rear must reflect a red color to the rear.
(b) A front or rear clearance lamp must be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required under IC 9-21-7-2 at a distance of five hundred (500) feet from the front and rear, respectively, of the vehicle.
(c) A side marker lamp must be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required under IC 9-21-7-2 at a distance of five hundred (500) feet from the side of the vehicle on which the side marker lamps are mounted.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1991, SEC.90.

IC 9-19-6-11 Farm equipment and tractors manufactured before July 1, 2006
Sec. 11. (a) This section does not apply to:
(1) an implement of husbandry; or
(2) a farm tractor;
manufactured after June 30, 2006.
(b) A farm tractor and a self-propelled farm equipment unit or an implement of agriculture designed to be operated primarily in a farm field or on farm premises, if operated on a highway and not equipped with an electric lighting system, must at all times required by IC 9-21-7-2 be equipped with the following:
(1) At least one (1) lamp displaying a white light visible from a distance of not less than five hundred (500) feet to the front of the vehicle.
(2) At least one (1) lamp displaying a red light visible from a distance of not less than five hundred (500) feet to the rear of the vehicle.
(3) Two (2) red reflectors visible from a distance of one hundred (100) feet to six hundred (600) feet to the rear when illuminated by the upper beams of head lamps.
The lights required by this subsection must be positioned so that one (1) lamp showing to the front and one (1) lamp or reflector showing to the rear will indicate the furthest projection of the tractor, unit, or implement on the side of the road used in passing the vehicle.
(c) A combination of farm tractor and towed unit of farm equipment or implement of agriculture designed to be operated primarily in a farm field or on farm premises, if operated on a highway and not equipped with an electric lighting system, must at all times required by IC 9-21-7-2 be equipped with two (2) red reflectors that meet the following requirements:
(1) Are visible from a distance of one hundred (100) feet to six hundred (600) feet to the rear when illuminated by the upper beams of head lamps.
(2) Are mounted in a manner so as to indicate as nearly as practicable the extreme left and right rear projections of the towed unit or implement on the highway.
(d) A farm tractor and a self-propelled unit of farm equipment or an implement of agriculture designed to be operated primarily in a farm field or on farm premises, if operated on a highway and equipped with an electric lighting system, must at all times required by IC 9-21-7-2 be equipped with the following:
(1) Two (2) single-beam or multiple-beam head lamps meeting the requirements of section 20 or 21 of this chapter or IC 9-21-7-9.
(2) Two (2) red lamps visible from a distance of not less than five hundred (500) feet to the rear, or in the alternative one (1) red lamp visible from a distance of not less than five hundred (500) feet to the rear and two (2) red reflectors visible from a distance of one hundred (100) feet to six hundred (600) feet to the rear when illuminated by the upper beams of head lamps.
The red lamps or reflectors must be mounted in the rear of the farm

tractor or self-propelled implement of agriculture so as to indicate as nearly as practicable the extreme left and right projections of the vehicle on the highways.
(e) A combination of farm tractor and towed farm equipment or towed implement of agriculture designed to be operated primarily in a farm field or on farm premises, if operated on a highway and equipped with an electric lighting system, must at all times required by IC 9-21-7-2 be equipped as follows:
(1) The farm tractor element of each combination must be equipped with two (2) single-beam or multiple-beam head lamps meeting the requirements of section 20 or 21 of this chapter or IC 9-21-7-9.
(2) The towed unit of farm equipment or implement of agriculture element of each combination must be equipped with the following:
(A) Two (2) red lamps visible from a distance of not less than five hundred (500) feet to the rear, or as an alternative one (1) red lamp visible from a distance of not less than five hundred (500) feet to the rear.
(B) Two (2) red reflectors visible from a distance of one hundred (100) feet to six hundred (600) feet to the rear when illuminated by the upper beams of head lamps.
The red lamps or reflectors must be located so as to indicate as nearly as practicable the extreme left and right rear projections of the towed unit or implement on the highway.
(3) A combination of farm tractor and towed farm equipment or towed implement of agriculture equipped with an electric lighting system must be equipped with the following:
(A) A lamp displaying a white or an amber light, or any shade of color between white and amber visible from a distance of not less than five hundred (500) feet to the front.
(B) A lamp displaying a red light visible from a distance of not less than five hundred (500) feet to the rear.
The lamps must be installed or capable of being positioned so as to indicate to the front and rear the furthest projection of that combination on the side of the road used by other vehicles in passing that combination.
(f) A farm tractor, a self-propelled farm equipment unit, or an implement of agriculture must not display blinding field or flood lights when operated on a highway.
(g) All rear lighting requirements may be satisfied by having a vehicle with flashing lights immediately trail farm equipment in accordance with IC 9-21-7-11.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1991, SEC.91; P.L.127-1995, SEC.1; P.L.148-2005, SEC.1; P.L.210-2005, SEC.29; P.L.1-2006, SEC.161.

IC 9-19-6-11.3
Implements of husbandry and farm tractors; required equipment when manufactured after June 30, 2006, and operated on a

highway
Sec. 11.3. (a) This section applies to the following items manufactured after June 30, 2006, when operated on a highway:
(1) An implement of husbandry.
(2) A farm tractor.
(b) An implement of husbandry or a farm tractor listed in subsection (a) must be equipped with:
(1) head lamps;
(2) tail lamps;
(3) work lamps;
(4) warning lamps;
(5) extremity lamps;
(6) turn indicators;
(7) rear reflectors;
(8) front and rear conspicuity material; and
(9) front, rear, and side retroreflective material;
that comply with the standards contained in the American Society of Agricultural Engineers (ASAE) Standard S279.11 DEC01 or any subsequent standards developed by ASAE at the time the vehicle was manufactured.
As added by P.L.148-2005, SEC.2.

IC 9-19-6-12
Rear reflectors; vehicles not otherwise specifically required to have lamps or lighting devices
Sec. 12. (a) This section does not apply to:
(1) an implement of husbandry; or
(2) a farm tractor;
manufactured after June 30, 2006.
(b) A vehicle, including an animal-drawn vehicle and a vehicle referred to in IC 9-19-1-1 not specifically required by this article to be equipped with lamps or other lighting devices, must at all times required by IC 9-21-7-2 be equipped with at least two (2) red reflectors visible from distances of one hundred (100) feet to six hundred (600) feet to the rear when illuminated by the upper beams of head lamps.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1991, SEC.92; P.L.148-2005, SEC.3.

IC 9-19-6-13
Spot lamps
Sec. 13. A motor vehicle may be equipped with not more than two (2) spot lamps. A lighted spot lamp must be aimed and used when approaching another vehicle so that no part of the high intensity part of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle or more than one hundred (100) feet ahead of the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-14 Fog lamps
Sec. 14. A motor vehicle may be equipped with not more than two (2) fog lamps mounted on the front at a height not less than twelve (12) inches and not more than thirty (30) inches above the level surface upon which the vehicle stands. The fog lamps must be aimed so that when the vehicle is not loaded, none of the high-intensity part of the light to the left of the center of the vehicle will at a distance of twenty-five (25) feet ahead project higher than a level of four (4) inches below the level of the center of the lamp from which the light comes. Lighted fog lamps meeting these requirements may be used with lower head lamp beams as specified in section 20(2) of this chapter.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-15
Auxiliary passing lamps
Sec. 15. A motor vehicle may be equipped with not more than one (1) auxiliary passing lamp mounted on the front at a height not less than twenty-four (24) inches and not more than forty-two (42) inches above the level surface upon which the vehicle stands. Section 20 of this chapter applies to any combination of head lamps and auxiliary passing lamp.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-16
Auxiliary driving lamps
Sec. 16. A motor vehicle may be equipped with not more than one (1) auxiliary driving lamp mounted on the front at a height not less than sixteen (16) inches and not more than forty-two (42) inches above the level surface upon which the vehicle stands. Section 20 of this chapter applies to any combination of head lamps and auxiliary driving lamp.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-17
Stop lamps and turn signals; color, visibility, and operation
Sec. 17. (a) A motor vehicle may be equipped, and when required under this chapter must be equipped, with a stop lamp or lamps on the rear of the vehicle that:
(1) displays a red or an amber light, or any shade of color between red and amber, visible from a distance of not less than one hundred (100) feet to the rear in normal sunlight;
(2) will be actuated upon application of the service (foot) brake; and
(3) may be incorporated with at least one (1) other rear lamp.
(b) A motor vehicle may be equipped and when required under this chapter must be equipped with lamps or mechanical signal devices showing to the front and rear for the purpose of indicating an intention to turn either to the right or left. If lamps are used for this purpose, the lamps showing to the front must be located on the same

level and as widely spaced laterally as practicable and when in use must display a white or an amber light, or any shade of color between white and amber, visible from a distance of not less than one hundred (100) feet to the front in normal sunlight. The lamps showing to the rear must be located at the same level and as widely spaced laterally as practicable and when in use must display a red or an amber light, or any shade of color between red and amber, visible from a distance of not less than one hundred (100) feet to the rear in normal sunlight. When actuated the lamps must indicate the intended direction of turning by flashing the lights showing to the front and rear on the side toward which the turn is made. If mechanical signal devices are used for this purpose, the devices must be self-illuminated when in use at the times required by IC 9-21-7-2.
(c) A stop lamp or signal lamp or device may not project a glaring light.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1991, SEC.93.

IC 9-19-6-18
Fender lamps; running-board courtesy lamps; back-up lamps
Sec. 18. (a) A motor vehicle may be equipped with not more than two (2) side cowl or fender lamps that emit an amber or a white light without glare.
(b) A motor vehicle may be equipped with not more than one (1) running-board courtesy lamp on each side that emits a white or an amber light without glare.
(c) A motor vehicle may be equipped with not more than two (2) back-up lamps either separately or in combination with other lamps. However, a back-up lamp must not be lighted when the motor vehicle is in forward motion.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-19
Flashing warning lights
Sec. 19. (a) A vehicle may be equipped with lamps that may be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking, or passing. The vehicles, when so equipped, may display the warning in addition to any other warning signals required by this article.
(b) A lamp used to display a warning to the front must be mounted at the same level and as widely spaced laterally as practicable, and must display simultaneously flashing white or amber lights or any shade of color between white and amber.
(c) A lamp used to display a warning to the rear must be mounted at the same level and as widely spaced laterally as practicable, and must show simultaneously flashing amber or red lights or any shade of color between red and amber.
(d) A warning light must be visible from a distance of not less than five hundred (500) feet under normal atmospheric conditions at night. (e) A motor vehicle used to transport operating crew members may display a lamp placed on the top of the motor vehicle with simultaneously flashing yellow or amber lights that must be visible as set forth in subsection (d).
As added by P.L.2-1991, SEC.7. Amended by P.L.183-2005, SEC.4.

IC 9-19-6-20
Multiple-beam road lighting equipment
Sec. 20. Except as otherwise provided in this chapter, the head lamps, the auxiliary driving lamp, the auxiliary passing lamp, or a combination of these lamps on motor vehicles, other than motorcycles or motor-driven cycles, must be arranged so that the driver may select between distributions of light projected to different elevations. The lamps may, in addition, be arranged so that the selection can be made automatically, subject to the following limitations:
(1) There must be an uppermost distribution of light, or composite beam, aimed and of an intensity to reveal persons and vehicles at a distance of at least three hundred fifty (350) feet ahead for all conditions of loading.
(2) There must be a lowermost distribution of light, or composite beam, aimed and of an intensity to reveal persons and vehicles at a distance of at least one hundred (100) feet ahead. On a straight level road, under any condition of loading, none of the high-intensity part of the beam may be directed to strike the eyes of an approaching driver.
(3) A new motor vehicle, other than a motorcycle or motor-driven cycle, registered in Indiana after January 1, 1956, that has multiple-beam road lighting equipment must be equipped with a beam indicator that must be lighted whenever the uppermost distribution of light from the head lamps is in use. The beam indicator must not otherwise be lighted. The beam indicator must be designed and located so that when lighted the indicator is readily visible without glare to the driver of the vehicle so equipped.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-21
Single-beam road lighting equipment
Sec. 21. Head lamps arranged to provide a single distribution of light are permitted on motor vehicles manufactured and sold before March 9, 1956, instead of the multiple-beam road-lighting equipment specified in this chapter, if the single distribution of light meets the following requirements:
(1) The head lamps must be aimed so that when the vehicle is not loaded none of the high-intensity part of the light will:
(A) at a distance of twenty-five (25) feet ahead, project higher than a level of five (5) inches below the level of the center of the lamp from which light comes; and
(B) at a distance of seventy-five (75) feet ahead, project

higher than forty-two (42) inches above the level on which the vehicle stands.
(2) The intensity must be sufficient to reveal persons and vehicles at a distance of at least two hundred (200) feet.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-22
Motorcycles; head lamps
Sec. 22. (a) The head lamp or head lamps upon a motor-driven cycle may be of the single-beam or multiple-beam type.
(b) A head lamp on a motor-driven cycle must be of sufficient intensity to reveal a person or a vehicle at a distance of not less than:
(1) one hundred (100) feet when the motor-driven cycle is operated at a speed of less than twenty-five (25) miles per hour;
(2) two hundred (200) feet when the motor-driven cycle is operated at a speed of at least twenty-five (25) miles per hour; and
(3) three hundred (300) feet when the motor-driven cycle is operated at a speed of at least thirty-five (35) miles per hour.
(c) If a motor-driven cycle is equipped with a multiple beam head lamp, the upper beam must meet the minimum requirements set forth in this section and must not exceed the limitations set forth in section 20(1) of this chapter and the lowermost distribution of light as set forth in section 20(2) of this chapter.
(d) If a motor-driven cycle is equipped with a single beam lamp, the lamp must be aimed so that when the vehicle is loaded none of the high-intensity part of the light will, at a distance of twenty-five (25) feet ahead, project higher than the level of the center of the lamp from which the light comes.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-23
Standards and specifications
Sec. 23. (a) The Indiana department of transportation shall adopt standards and specifications applicable to:
(1) head lamps;
(2) clearance lamps;
(3) identification lamps; and
(4) other lamps;
on snow removal equipment when operated on Indiana highways instead of the lamps otherwise required on motor vehicles by this chapter.
(b) The standards and specifications adopted under subsection (a) may permit the use of flashing lights for purposes of identification on snow removal equipment when in service upon the highways.
(c) The standards and specifications for lamps referred to in this section must correlate with and, so far as possible, conform with those approved by the American Association of State Highway Officials.
(d) A person may not operate snow-removal equipment on a

highway unless the lamps on the equipment comply with and are lighted when and as required by the standards and specifications adopted under this section.
As added by P.L.2-1991, SEC.7.

IC 9-19-6-24
United States Department of Transportation regulations; classification of violations
Sec. 24. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 7. MOTORCYCLE EQUIPMENT

IC 9-19-7-2
Handlebars; brakes; footrests; lamps and reflectors
Sec. 2. (a) Except as provided in subsection (b), a motorcycle operated on the streets or highways by a resident of Indiana must meet the following requirements:
(1) Be equipped with handlebars that rise not higher than the shoulders of the driver when the driver is seated in the driver's seat or saddle.
(2) Be equipped with brakes in good working order on both front and rear wheels.
(3) Be equipped with footrests or pegs for both operator and passenger.
(4) Be equipped with lamps and reflectors meeting the standards of the United States Department of Transportation.
(b) A motorcycle manufactured before January 1, 1956, is not required to be equipped with lamps and other illuminating devices under subsection (a) if the motorcycle is not operated at the times when lighted head lamps and other illuminating devices are required under IC 9-21-7-2.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1992, SEC.49; P.L.63-1994, SEC.1; P.L.2-2010, SEC.1; P.L.87-2010, SEC.28.

IC 9-19-7-2.5
Rear view mirrors; speedometers; turn signals
Sec. 2.5. A motorcycle manufactured before January 1, 1956, is not required to be equipped with the following devices:
(1) A rear view mirror.
(2) A speedometer.
(3) Mechanical or electric turn signals.
As added by P.L.63-1994, SEC.5.

IC 9-19-7-3
Classification of violations
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 8. MUFFLERS AND NOISE LIMITS

IC 9-19-8-2
Muffler leaks, alteration, or deterioration
Sec. 2. A motor vehicle must be equipped with a muffler free from the following visually discernible conditions:
(1) Exhaust gas leaks.
(2) Alteration of muffler elements.
(3) Deterioration of muffler elements.
As added by P.L.2-1991, SEC.7.

IC 9-19-8-3
Operation of muffler or noise dissipative device
Sec. 3. A motor vehicle must be equipped with a muffler or other noise dissipative device that meets the following conditions:
(1) Is in good working order.
(2) Is in constant operation to prevent excessive noise.
As added by P.L.2-1991, SEC.7.

IC 9-19-8-4
Muffler cutouts and bypasses
Sec. 4. A motor vehicle may not be equipped with any of the following:
(1) A muffler cutout.
(2) A bypass.
(3) Any similar device.
As added by P.L.2-1991, SEC.7.

IC 9-19-8-5
Excessive fumes or smoke
Sec. 5. The engine and power mechanism of a motor vehicle must be equipped and adjusted so as to prevent the escape of excessive fumes or smoke.
As added by P.L.2-1991, SEC.7.

IC 9-19-8-6
United States Department of Transportation regulations; classification of violations
Sec. 6. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of

Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 9. ODOMETERS

IC 9-19-9-2
Disconnecting, resetting, or altering odometer
Sec. 2. A person may not:
(1) disconnect;
(2) reset; or
(3) alter;
the odometer of any motor vehicle with intent to change the number of miles indicated on the odometer.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-3
Operation of vehicle with disconnected or nonfunctional odometer
Sec. 3. (a) This section applies to all motor vehicles except the following:
(1) Motorcycles.
(2) Trucks the declared gross weight of which exceeds eleven thousand (11,000) pounds.
(3) Motor vehicles that have a model year on their registration card that is at least five (5) years earlier than the year the vehicle is in operation on a street or highway.
(b) A person may not knowingly operate a motor vehicle on a street or highway if the odometer of the vehicle is disconnected or nonfunctional.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-4
Service, repair, or replacement of odometer
Sec. 4. This chapter does not prohibit the service, repair, or replacement of an odometer if the mileage indicated on the odometer remains the same as before the service, repair, or replacement. If the odometer is incapable of registering the same mileage as before the service, repair, or replacement, the odometer shall be adjusted to read zero (0) and a notice in writing shall be attached to the left door frame of the vehicle by the owner or the owner's agent specifying the

mileage before repair or replacement of the odometer and the date on which the odometer was repaired or replaced. A person may not knowingly remove or alter a notice affixed to a motor vehicle under this section.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-5
Fraudulent violations and omissions; classification of offense
Sec. 5. A person who, with intent to defraud:
(1) violates this chapter; or
(2) omits to do any act that is required by this chapter;
commits a Class D felony.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-6
Corporate directors, officers, or agents; criminal liability
Sec. 6. An individual director, officer, or agent of a corporation who authorizes, orders, or performs any of the acts or practices prohibited by this chapter is subject to criminal liability in accordance with IC 35-41-2-4.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-7
Deceptive acts; civil penalties; recovery by attorney general
Sec. 7. A person who:
(1) violates this chapter; or
(2) violates 49 U.S.C. 32709 (as in effect January 1, 1995);
commits a deceptive act and is subject to a civil penalty of not more than one thousand five hundred dollars ($1,500) for each violation in addition to other remedies available under this chapter and IC 24-5-0.5. The attorney general, acting in the name of the state, has the exclusive right to petition for recovery of such a penalty, and the penalty may be recovered only in an action brought under IC 24-5-0.5-4(c).
As added by P.L.2-1991, SEC.7. Amended by P.L.54-2009, SEC.4.



CHAPTER 10. PASSENGER RESTRAINT SYSTEMS

IC 9-19-10-1
Application of chapter
Sec. 1. This chapter does not apply to an occupant of a motor vehicle who meets any of the following conditions:
(1) For medical reasons should not wear safety belts, provided the occupant has written documentation of the medical reasons from a physician.
(2) Is a child required to be restrained by a child restraint system under IC 9-19-11.
(3) Is traveling in a commercial or a United States Postal Service vehicle that makes frequent stops for the purpose of pickup or delivery of goods or services.
(4) Is a rural carrier of the United States Postal Service and is operating a vehicle while serving a rural postal route.
(5) Is a newspaper motor route carrier or newspaper bundle hauler who stops to make deliveries from a vehicle.
(6) Is a driver examiner designated and appointed under IC 9-14-2-3 and is conducting an examination of an applicant for a permit or license under IC 9-24-10.
(7) Is an occupant of a farm truck being used on a farm in connection with agricultural pursuits that are usual and normal to the farming operation, as set forth in IC 9-29-5-13(b)(2).
(8) Is an occupant of a motor vehicle participating in a parade.
(9) Is an occupant of the living quarters area of a recreational vehicle.
(10) Is an occupant of the treatment area of an ambulance (as defined in IC 16-18-2-13).
(11) Is an occupant of the sleeping area of a tractor.
(12) Is an occupant other than the operator of a vehicle described in IC 9-20-11-1(1).
(13) Is an occupant other than the operator of a truck on a construction site.
(14) Is a passenger other than the operator in a cab of a Class A recovery vehicle or a Class B recovery vehicle who is being transported in the cab because the motor vehicle of the passenger is being towed by the recovery vehicle.
(15) Is an occupant other than the operator of a motor vehicle being used by a public utility in an emergency as set forth in IC 9-20-6-5.
As added by P.L.2-1991, SEC.7. Amended by P.L.67-2004, SEC.2;

P.L.214-2007, SEC.6.

IC 9-19-10-2
Use of safety belt by motor vehicle occupants; safety belt standards
Sec. 2. Each occupant of a motor vehicle equipped with a safety belt that:
(1) meets the standards stated in the Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208); and
(2) is standard equipment installed by the manufacturer;
shall have a safety belt properly fastened about the occupant's body at all times when the vehicle is in forward motion.
As added by P.L.2-1991, SEC.7. Amended by P.L.214-2007, SEC.7.

IC 9-19-10-2.5
Repealed
(Repealed by P.L.67-2004, SEC.14.)

IC 9-19-10-3
Repealed
(Repealed by P.L.214-2007, SEC.10.)

IC 9-19-10-3.1
Stopping, inspecting, or detaining vehicle; checkpoints
Sec. 3.1. (a) Except as provided in subsection (b), a vehicle may be stopped to determine compliance with this chapter. However, a vehicle, the contents of a vehicle, the driver of a vehicle, or a passenger in a vehicle may not be inspected, searched, or detained solely because of a violation of this chapter.
(b) A law enforcement agency may not use a safety belt checkpoint to detect and issue a citation for a person's failure to comply with this chapter.
As added by P.L.214-2007, SEC.8.

IC 9-19-10-4
Educational programs
Sec. 4. The bureau, in cooperation with the Indiana department of transportation, division of traffic safety, shall develop and administer educational programs for the purpose of informing the general public of the benefits that will inure to passengers using safety belts.
As added by P.L.2-1991, SEC.7.

IC 9-19-10-5
Retail sales, leases, trades, and transfers
Sec. 5. A person may not buy, sell, lease, trade, or transfer from or to Indiana residents at retail an automobile that is manufactured or assembled, commencing with the 1964 models, unless the automobile is equipped with safety belts installed for use in the front seat.
As added by P.L.2-1991, SEC.7.
IC 9-19-10-6
Belt and installation specifications
Sec. 6. (a) A safety belt must be of a type and must be installed in a manner approved by the bureau.
(b) The bureau shall establish specifications and requirements for approved types of safety belts and attachments to the safety belts.
(c) The bureau shall accept, as approved, a seat belt installation and the belt and anchor meeting the Society of Automotive Engineers' specifications.
As added by P.L.2-1991, SEC.7.

IC 9-19-10-7
Failure to comply; fault; liability of insurer; mitigation of damages
Sec. 7. (a) Failure to comply with section 1, 2, 3.1(a), or 4 of this chapter does not constitute fault under IC 34-51-2 and does not limit the liability of an insurer.
(b) Except as provided in subsection (c), evidence of the failure to comply with section 1, 2, 3.1(a), or 4 of this chapter may not be admitted in a civil action to mitigate damages.
(c) Evidence of a failure to comply with this chapter may be admitted in a civil action as to mitigation of damages in a product liability action involving a motor vehicle restraint or supplemental restraint system. The defendant in such an action has the burden of proving noncompliance with this chapter and that compliance with this chapter would have reduced injuries, and the extent of the reduction.
As added by P.L.2-1991, SEC.7. Amended by P.L.121-1993, SEC.1; P.L.1-1998, SEC.95; P.L.214-2007, SEC.9.

IC 9-19-10-8
Failure of front seat occupant to use belt; violation; classification; assessment of points
Sec. 8. (a) A person who:
(1) is at least sixteen (16) years of age; and
(2) violates section 2 of this chapter;
commits a Class D infraction.
(b) The bureau may not assess points under the point system for Class D infractions under this section.
As added by P.L.2-1991, SEC.7. Amended by P.L.57-1998, SEC.3; P.L.116-1998, SEC.3.

IC 9-19-10-9
Retail transfers of vehicles and belt and installation specifications; violation; classification
Sec. 9. A person who violates section 5 or 6 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 10.5. INFLATABLE RESTRAINT SYSTEMS

IC 9-19-10.5-2
Installation of object in place of complying inflatable restraint system
Sec. 2. A person may not knowingly or intentionally install in a motor vehicle, as part of the motor vehicle's inflatable restraint system, an object that does not comply with Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208) for the make, model, and year of the motor vehicle.
As added by P.L.248-2003, SEC.3 and P.L.265-2003, SEC.3.

IC 9-19-10.5-3
Sale, lease, trade, or transfer of motor vehicle with object in place of complying inflatable restraint system
Sec. 3. A person may not knowingly or intentionally:
(1) sell;
(2) lease;
(3) trade; or
(4) transfer;
a motor vehicle in which is installed, as part of the motor vehicle's inflatable restraint system, an object that does not comply with Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208) for the make, model, and year of the motor vehicle to an Indiana resident.
As added by P.L.248-2003, SEC.3 and P.L.265-2003, SEC.3.

IC 9-19-10.5-4
Violations; installation; Class A misdemeanor; Class D felony
Sec. 4. A person who violates section 2 of this chapter commits a Class A misdemeanor. However, the offense is a Class D felony if a person in a motor vehicle is injured as a result of the air bag tampering.
As added by P.L.248-2003, SEC.3 and P.L.265-2003, SEC.3.

IC 9-19-10.5-5
Violation; sale, lease, trade, or transfer of motor vehicle; Class D felony
Sec. 5. A person who violates section 3 of this chapter commits

a Class D felony.
As added by P.L.248-2003, SEC.3 and P.L.265-2003, SEC.3.



CHAPTER 11. PASSENGER RESTRAINT SYSTEMS FOR CHILDREN

IC 9-19-11-2
Child less than eight years of age; child restraint system; penalty; medical exceptions; child restraint system account
Sec. 2. (a) A person who operates a motor vehicle in which there is a child less than eight (8) years of age who is not properly fastened and restrained according to the child restraint system manufacturer's instructions by a child restraint system commits a Class D infraction. A person may not be found to have violated this subsection if the person carries a certificate from a physician, physician's assistant, or advanced practice nurse stating that it would be impractical to require that a child be fastened and restrained by a child restraint system because of:
(1) a physical condition, including physical deformity; or
(2) a medical condition;
of the child and presents the certificate to the police officer or the court.
(b) Notwithstanding IC 34-28-5-5(c), funds collected as judgments for violations under this section shall be deposited in the child restraint system account established by section 9 of this chapter.
As added by P.L.2-1991, SEC.7. Amended by P.L.57-1998, SEC.4;

P.L.116-1998, SEC.4; P.L.67-2004, SEC.4; P.L.2-2005, SEC.33; P.L.146-2009, SEC.3.

IC 9-19-11-3
Repealed
(Repealed by P.L.146-2009, SEC.7.)

IC 9-19-11-3.3
Repealed
(Repealed by P.L.146-2009, SEC.7.)

IC 9-19-11-3.6
Safety belt standards; child between eight and 16 years of age; child restraint system or safety belt
Sec. 3.6. (a) A person who operates a motor vehicle in which there is a child and that is equipped with a safety belt meeting the standards stated in the Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208) commits a Class D infraction if:
(1) the child is at least eight (8) years of age but less than sixteen (16) years of age; and
(2) the child is not properly fastened and restrained according to the child restraint system manufacturer's instructions by a:
(A) child restraint system; or
(B) safety belt.
(b) Notwithstanding IC 34-28-5-5(c), funds collected as judgments for violations under this section shall be deposited in the child restraint system account established by section 9 of this chapter.
As added by P.L.67-2004, SEC.7.

IC 9-19-11-3.7
Exception; child over 40 pounds; lap safety belt
Sec. 3.7. Notwithstanding sections 2 and 3.6 of this chapter, a person may operate a motor vehicle in which there is a child who weighs more than forty (40) pounds and who is properly restrained and fastened by a lap safety belt if:
(1) the motor vehicle is not equipped with lap and shoulder safety belts; or
(2) not including the operator's seat and the front passenger seat:
(A) the motor vehicle is equipped with one (1) or more lap and shoulder safety belts; and
(B) all the lap and shoulder safety belts are being used to properly restrain other children who are less than sixteen (16) years of age.
As added by P.L.67-2004, SEC.8. Amended by P.L.146-2009, SEC.4.

IC 9-19-11-4
Designation of violations as being within authority of violations clerk Sec. 4. Notwithstanding IC 34-28-5-9(1), a court may not designate violations of this chapter as being within the authority of the violations clerk.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1998, SEC.96.

IC 9-19-11-5
Enforcement proceedings; acquisition by violator of restraint system; costs; money judgments
Sec. 5. If at a proceeding to enforce section 2 of this chapter the court finds that the person:
(1) has violated this chapter; and
(2) possesses or has acquired a child restraint system;
the court shall enter judgment against the person. However, notwithstanding IC 34-28-5-4, the person is not liable for any costs or monetary judgment if the person has no previous judgments of violation of this chapter against the person.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1998, SEC.97; P.L.67-2004, SEC.9.

IC 9-19-11-6
Enforcement proceedings; absence of possession by violator of restraint system; costs; money judgments
Sec. 6. (a) If at a proceeding to enforce section 2 of this chapter the court finds that the person:
(1) has violated this chapter; and
(2) does not possess or has not acquired a child restraint system;
the court shall enter judgment against the person and shall order the person to provide proof of possession or acquisition within thirty (30) days.
(b) Notwithstanding IC 34-28-5-4, if the person:
(1) complies with a court order under this section; and
(2) has no previous judgments of violation of this chapter against the person;
the person is not liable for any costs or a monetary judgment.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1998, SEC.98; P.L.67-2004, SEC.10.

IC 9-19-11-7
Forwarding to bureau of motor vehicles certified abstract of record of judgment
Sec. 7. A court shall forward to the bureau of motor vehicles a certified abstract of the record of judgment of any person in the court for a violation of this chapter in the manner provided by IC 9-25-6.
As added by P.L.2-1991, SEC.7.

IC 9-19-11-8
Contributory negligence
Sec. 8. Failure to comply with this chapter does not constitute contributory negligence.
As added by P.L.2-1991, SEC.7.
IC 9-19-11-9
Child restraint system account
Sec. 9. (a) The child restraint system account is established within the state general fund to make grants under subsection (d).
(b) The account consists of the following:
(1) Funds collected as judgments for violations under this chapter.
(2) Appropriations to the account from the general assembly.
(3) Grants, gifts, and donations intended for deposit in the account.
(4) Interest that accrues from money in the account.
(c) The account shall be administered by the criminal justice institute.
(d) The criminal justice institute, upon the recommendation of the governor's council on impaired and dangerous driving, shall use money in the account to make grants to private and public organizations to:
(1) purchase child restraint systems; and
(2) distribute the child restraint systems:
(A) without charge; or
(B) for a minimal charge;
to persons who are not otherwise able to afford to purchase child restraint systems.
The criminal justice institute shall adopt rules under IC 4-22-2 to implement this section.
(e) Money in the account is appropriated continuously to the criminal justice institute for the purposes stated in subsection (a).
(f) The expenses of administering the account shall be paid from money in the account.
(g) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the account.
(h) Money in the account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.67-2004, SEC.11.

IC 9-19-11-10
Violation; no assessment of points
Sec. 10. The bureau may not assess points under the point system for a violation of this chapter.
As added by P.L.67-2004, SEC.12.

IC 9-19-11-11
Violation; not basis for habitual offender determination
Sec. 11. A violation of this chapter may not be included in a determination of habitual violator status under IC 9-30-10-4.
As added by P.L.67-2004, SEC.13.



CHAPTER 12. REAR VIEW MIRRORS

IC 9-19-12-2
United States Department of Transportation regulations; classification of violations
Sec. 2. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contain parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 13. SCHOOL BUS DESIGN AND EQUIPMENT

IC 9-19-13-2
Misconduct of school corporation officers or employees
Sec. 2. An officer or employee of a school corporation who:
(1) violates any of the rules adopted by the state school bus committee concerning the design and operation of school buses; or
(2) fails to include an obligation to comply with those rules in a contract executed by the officer or employee on behalf of a school corporation;
is guilty of misconduct and subject to removal from office or employment.
As added by P.L.2-1991, SEC.7.

IC 9-19-13-3
Failure by contract operators to comply with rules; breach of contract
Sec. 3. A person operating a school bus under contract with a school corporation who fails to comply with any of the rules adopted by the state school bus committee concerning the design and operation of school buses is guilty of breach of contract. The contract may be canceled after notice and hearing by responsible officers of the school corporation.
As added by P.L.2-1991, SEC.7.

IC 9-19-13-4
Equipment required
Sec. 4. A bus used to transport school children must be equipped as follows:
(1) At least two (2) signal lamps mounted as high and as widely spaced laterally as practicable, capable of displaying the front two (2) alternately flashing red lights located at the same level, and having sufficient intensity to be visible at five hundred

(500) feet in normal sunlight.
(2) As required by the state school bus committee under IC 20-27-3-4.
(3) As required by IC 20-27-9.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-2005, SEC.102.

IC 9-19-13-4.5
Red lamps; prohibited vehicles
Sec. 4.5. (a) Except for a vehicle utilized in a funeral procession, a vehicle that is not described by section 4 of this chapter may not display a red lamp.
(b) Except as provided in subsection (c), a person who:
(1) purchases or otherwise acquires a vehicle with equipment described by section 4 of this chapter; and
(2) is not authorized to display a red lamp upon the vehicle;
shall immediately remove the red lamp from the vehicle.
(c) A person who:
(1) purchases or otherwise acquires a vehicle with equipment described by section 4 of this chapter; and
(2) uses the vehicle as a church bus;
is not required to remove the red lamp from the vehicle if the person renders the red lamp inoperable.
As added by P.L.99-1991, SEC.1. Amended by P.L.70-2009, SEC.2.

IC 9-19-13-5
United States Department of Transportation regulations; classification of violations
Sec. 5. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates section 4(1) of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 14. SPECIAL EQUIPMENT FOR EMERGENCY VEHICLES

IC 9-19-14-2
Signal lamps; visibility
Sec. 2. Except as provided in section 5 of this chapter, an authorized emergency vehicle must, in addition to other equipment required by this article, be equipped with signal lamps that are capable of displaying flashing, rotating, or oscillating beams of red or red and white light. The lights must be visible to oncoming traffic one hundred eighty (180) degrees around the front of the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-14-3
Audibility requirements for sirens, whistles, and bells; use of siren
Sec. 3. An authorized emergency vehicle may be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than five hundred (500) feet and of a type approved by the state police department. The siren may not be used except when the vehicle is operated as follows:
(1) In response to an emergency call.
(2) In the immediate pursuit of an actual or suspected violation of the law. In this case, the driver of the vehicle shall sound the vehicle's siren when reasonably necessary to warn pedestrians and other drivers of the vehicle's approach.
As added by P.L.2-1991, SEC.7.

IC 9-19-14-4
Right-of-way
Sec. 4. The use of signal equipment described in this chapter imposes upon a driver of another vehicle the duty to yield right-of-way and stop as prescribed in IC 9-21-8-35.
As added by P.L.2-1991, SEC.7.

IC 9-19-14-5
Police vehicles used as emergency vehicles
Sec. 5. A police vehicle, when used as an authorized emergency vehicle, must be equipped with either of the following:
(1) At least two (2) signal lamps capable of displaying a red beam and a blue beam that meet the following requirements:
(A) The signal lamps are mounted as high and as widely spaced laterally as practicable or mounted in a manner that

will make the lights visible to oncoming traffic one hundred eighty (180) degrees around the front of the vehicle.
(B) The signal lamps are capable of displaying to the front alternately flashing red and blue lights.
(C) The signal lamp capable of displaying the red beam is located on the driver's side of the vehicle and the signal lamp capable of displaying the blue beam is located on the passenger's side of the vehicle.
(2) One (1) signal lamp that is capable of displaying a red beam and a blue beam in a manner that will make the light visible to oncoming traffic one hundred eighty (180) degrees in front of the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-14-5.5
Red and white, red and blue, red, or amber lights
Sec. 5.5. (a) Except for a:
(1) vehicle utilized in a funeral procession; or
(2) funeral escort vehicle bearing markings as described in IC 9-21-13-0.7;
a vehicle that is not described by sections 2 or 5 of this chapter may not display a red and white lamp or a red and blue lamp.
(b) A person who:
(1) possesses a vehicle with equipment described by sections 2 or 5 of this chapter; and
(2) is not authorized to display a red and white or red and blue lamp upon the vehicle;
shall immediately remove the red and white or red and blue lamp from the vehicle.
(c) A funeral escort vehicle, other than an authorized emergency vehicle used in a funeral procession or as a funeral escort vehicle, may display only red and white, red, or amber lights.
As added by P.L.99-1991, SEC.2. Amended by P.L.80-2012, SEC.2.

IC 9-19-14-6
United States Department of Transportation regulations; classification of violations
Sec. 6. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) Except as provided in subsection (c), a person who violates this chapter commits a Class C infraction.
(c) A person commits a Class C misdemeanor if the person knowingly or intentionally violates section 5.5 of this chapter.
As added by P.L.2-1991, SEC.7. Amended by P.L.80-2012, SEC.3.



CHAPTER 14.5. SPECIAL EQUIPMENT FOR PRIVATE EMERGENCY VEHICLES

IC 9-19-14.5-2
Unlawful display of green lights; violations
Sec. 2. Except as provided in section 1 of this chapter, a person who displays on any public or private motor vehicle at any time flashing or revolving green lights of any size or shape commits a Class C infraction.
As added by P.L.2-1993, SEC.66. Amended by P.L.236-2003, SEC.4.

IC 9-19-14.5-3
Operation of vehicle when green light not illuminated
Sec. 3. This chapter does not prohibit the operation of a vehicle lawfully equipped with a flashing or revolving green light from being operated as any other vehicle when the green light is not illuminated.
As added by P.L.2-1993, SEC.66. Amended by P.L.236-2003, SEC.5.



CHAPTER 15. SPECIAL EQUIPMENT FOR TRANSPORTING EXPLOSIVES

IC 9-19-15-2
Compliance with chapter; federal regulation
Sec. 2. A person operating a vehicle transporting an explosive as a cargo or part of a cargo upon a highway shall comply with this chapter. This chapter does not apply to a vehicle transporting an interstate shipment or shipments that is otherwise in compliance with the regulations of the Interstate Commerce Commission or other federal agency governing the transportation of explosives and other dangerous articles, including requirements for placarding.
As added by P.L.2-1991, SEC.7.

IC 9-19-15-3
Placarding and danger flags
Sec. 3. A vehicle transporting explosives must meet one (1) of the following requirements:
(1) Be marked or placarded on each side and the rear with the word "explosives" in letters not less than eight (8) inches high.
(2) Have displayed on the rear of the vehicle a red flag not less than twenty-four (24) inches square marked with the word "danger" in white letters six (6) inches high.
As added by P.L.2-1991, SEC.7.

IC 9-19-15-4
Fire extinguishers
Sec. 4. A vehicle transporting explosives must be equipped with not less than two (2) fire extinguishers, filled and ready for immediate use and placed at a convenient point on the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-15-5
United States Department of Transportation regulations; classification of violations
Sec. 5. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction. As added by P.L.2-1991, SEC.7.



CHAPTER 16. REPEALED



CHAPTER 17. TELEVISION SETS

IC 9-19-17-2
Classification of violations
Sec. 2. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 18. TIRES

IC 9-19-18-2
Metal tires
Sec. 2. A person may not operate or move on a highway a motor vehicle, trailer, or semitrailer having a metal tire in contact with the roadway.
As added by P.L.2-1991, SEC.7.

IC 9-19-18-3
Protuberances on tires
Sec. 3. (a) Except as provided in subsections (b) through (e), a tire on a vehicle moved on a highway may not have on the tire's periphery a block, stud, flange, cleat, or spike or any other protuberance of any material other than rubber that projects beyond the tread of the traction surface of the tire.
(b) Implements of agriculture may use tires having protuberances that will not injure the highway.
(c) Tire chains of reasonable proportions may be used upon a vehicle when required for safety because of snow, ice, or other conditions tending to cause a vehicle to skid.
(d) From October 1 to the following May 1, a vehicle may use tires in which have been inserted ice grips or tire studs, including retractable tire studs, that:
(1) are of wear-resisting material;
(2) are installed in a manner that provides resiliency upon contact with the road;
(3) have projections that do not exceed three thirty-seconds (3/32) of an inch beyond the tread of the traction surface of the tire; and
(4) are constructed to prevent any appreciable damage to the road surface.
(e) Notwithstanding subsection (d), a vehicle may be equipped year-round with tires that have retractable tire studs if the tire studs remain retracted from May 2 to September 30 of each year.
As added by P.L.2-1991, SEC.7. Amended by P.L.210-2005, SEC.30; P.L.35-2008, SEC.2.

IC 9-19-18-4
Special permits
Sec. 4. The Indiana department of transportation and local authorities in their respective jurisdictions may in their discretion

issue special permits authorizing the operation upon a highway of:
(1) traction engines;
(2) tractors having movable tracks with transverse corrugations upon the periphery of movable tracks; or
(3) farm tractors or implements of agriculture designed to be operated primarily in a farm field or on farm premises;
the operation of which upon a highway would otherwise be prohibited under this chapter.
As added by P.L.2-1991, SEC.7. Amended by P.L.210-2005, SEC.31.

IC 9-19-18-5
United States Department of Transportation regulations; classification of violations
Sec. 5. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 19. WINDOWS AND WINDSHIELD WIPERS

IC 9-19-19-2
Front windshield
Sec. 2. A motor vehicle, except a motorcycle or a motor-driven cycle, required to be registered with the bureau must be equipped with a front windshield.
As added by P.L.2-1991, SEC.7.

IC 9-19-19-3
Decals, signs, posters, sunscreens, or other nontransparent material
Sec. 3. (a) This section does not apply to the display of a decal required by the United States Department of Defense on the following:
(1) A military vehicle.
(2) A motor vehicle owned by a person in the service of the armed forces of the United States.
(3) A motor vehicle owned by a person employed by the armed forces of the United States.
(4) A motor vehicle authorized to display the decal by the military police of the armed forces of the United States.
(b) A person may not drive a motor vehicle with a sign, poster, sunscreening material, or other nontransparent material upon the front windshield, side wings, or side or rear windows of the vehicle that obstructs the driver's clear view of the highway or an intersecting highway. However, signs, posters, or other nontransparent material not larger than four (4) inches square may be placed upon the front windshield, side wings, or side or rear windows in the lower corner farthest removed from the driver's position.
As added by P.L.2-1991, SEC.7.

IC 9-19-19-4
Tinting, glazing, or sunscreening vehicle windows
Sec. 4. (a) This section does not apply to a manufacturer's tinting or glazing of motor vehicle windows or windshields that is otherwise in compliance with or permitted by FMVSS205 as promulgated in 49 CFR 571.205. Proof from the manufacturer, supplier, or installer that the tinting or glazing is in compliance with or permitted by

FMVSS205 must be carried in the vehicle.
(b) This section does not apply to the driver of a vehicle:
(1) that is owned by an individual required for medical reasons to be shielded from the direct rays of the sun; or
(2) in which an individual required for medical reasons to be shielded from the direct rays of the sun is a habitual passenger.
The medical reasons must be attested to by a physician or optometrist licensed to practice in Indiana, and the physician's or optometrist's certification of that condition must be carried in the vehicle. The physician's or optometrist's certificate must be renewed annually.
(c) A person may not drive a motor vehicle that has a:
(1) windshield;
(2) side wing;
(3) side window that is part of a front door; or
(4) rear back window;
that is covered by or treated with sunscreening material or is tinted to the extent or manufactured in a way that the occupants of the vehicle cannot be easily identified or recognized through that window from outside the vehicle. However, it is a defense if the sunscreening material applied to those windows has a total solar reflectance of visible light of not more than twenty-five percent (25%) as measured on the nonfilm side and light transmittance of at least thirty percent (30%) in the visible light range.
(d) A person may not tint or otherwise cover or treat with sunscreening the parts of a vehicle described in subsection (c) so that operation of the vehicle after the tinting or sunscreening is performed is a violation of subsection (c). However, it is not a violation of this chapter if this work is performed for a person who submits a physician's or optometrist's statement as described in subsection (b) to the person who is to perform the work.
As added by P.L.2-1991, SEC.7. Amended by P.L.128-1995, SEC.1; P.L.12-2003, SEC.1.

IC 9-19-19-5
Sale or registration of new vehicles not equipped with approved safety glazing; application of section
Sec. 5. (a) This section applies to all passenger-type motor vehicles, including passenger buses and school buses. With respect to trucks, including truck-tractors, the requirements for safety glazing material in this section apply to all glazing material used in doors, windows, and windshields in the driver's compartment of a vehicle.
(b) A person may not sell a new motor vehicle and a new motor vehicle may not be registered unless the vehicle is equipped with safety glazing material of a type approved by the director of traffic safety wherever glazing material is used in doors, windows, and windshields.
As added by P.L.2-1991, SEC.7.

IC 9-19-19-6
Windshield wipers Sec. 6. (a) The windshield on a motor vehicle must be equipped with a device for cleaning rain, snow, or other moisture from the windshield. The device must be constructed to be controlled or operated by the driver of the vehicle.
(b) A windshield wiper upon a motor vehicle must be maintained in good working order.
As added by P.L.2-1991, SEC.7.

IC 9-19-19-7
United States Department of Transportation regulations; classification of violations
Sec. 7. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) Except as provided in section 8 of this chapter, a person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7. Amended by P.L.12-2003, SEC.2.

IC 9-19-19-8
Action of tinting or applying sunscreening so vehicle occupants not easily identified; classification of offense
Sec. 8. A person who violates section 4(d) of this chapter commits a Class A infraction.
As added by P.L.12-2003, SEC.3.



CHAPTER 20. MOTOR VEHICLES USED FOR GOVERNMENT FUNDED TRANSPORTATION OF PASSENGERS

IC 9-19-20-2
Inspection by state police department
Sec. 2. (a) The state police department may inspect a vehicle subject to this chapter.
(b) In the inspection, the department may determine the existence and condition of the following:
(1) The vehicle's brakes.
(2) The vehicle's lights as follows:
(A) Headlamps.
(B) Taillamps.
(C) Brake lights.
(D) Clearance lights.
(E) Turn signals.
(3) The vehicle's steering and suspension.
(4) The vehicle's exhaust systems.
(5) The vehicle's body in general.
(6) The vehicle's tires.
As added by P.L.2-1992, SEC.86.

IC 9-19-20-3
Rules
Sec. 3. The state police superintendent shall adopt rules under IC 4-22-2 to prescribe safety requirements for the construction and equipment of motor vehicles subject to this chapter.
As added by P.L.2-1992, SEC.86.

IC 9-19-20-4
Vehicles meeting safety requirements; certificate
Sec. 4. If the inspection under section 2 of this chapter reveals that a vehicle meets the safety requirements prescribed under this chapter, the inspecting officer shall issue to the owner of the vehicle a certificate stating that the vehicle was inspected and met the prescribed safety requirements. As added by P.L.2-1992, SEC.86.



CHAPTER 21. SPECIAL EQUIPMENT FOR MUNICIPAL WASTE COLLECTION AND TRANSPORTATION VEHICLES

IC 9-19-21-2
Yellow strobe light equipment
Sec. 2. A municipal waste collection and transportation vehicle must be equipped with a yellow strobe light that meets Society of Automotive Engineers (SAE) standards.
As added by P.L.114-1993, SEC.2.

IC 9-19-21-3
Lighting capabilities of strobe
Sec. 3. The strobe light required under section 2 of this chapter must have a candlepower of at least two million (2,000,000) on a horizontal plane and be capable of producing not less than eighty (80) double flashes during one (1) minute, or must meet the photometric requirements for class one 360 degree gaseous discharge warning lamps as prescribed by Society of Automotive Engineers (SAE) standards.
As added by P.L.114-1993, SEC.2.

IC 9-19-21-4
Required use and display of strobe light
Sec. 4. The strobe light required under section 2 of this chapter must be used whenever the municipal waste collection and transportation vehicle is making frequent stops to collect municipal solid waste.
As added by P.L.114-1993, SEC.2.






ARTICLE 20. SIZE AND WEIGHT REGULATION

CHAPTER 1. GENERAL

IC 9-20-1-2
Owners of motor vehicles; causing or permitting operation of vehicles exceeding size and weight limitations; prohibition
Sec. 2. Except as otherwise provided in this article, an owner of a vehicle may not cause or knowingly permit to be operated or moved upon a highway in Indiana a vehicle or combination of vehicles of a size or weight exceeding the limitations provided in this article.
As added by P.L.2-1991, SEC.8.

IC 9-20-1-3
Local authorities; adoption of ordinances; erection of signs; department of transportation; weight restrictions
Sec. 3. (a) This subsection does not apply to any highway or street in the state highway system. Except as provided in subsection (e), local authorities, with respect to highways under their jurisdiction, may by ordinance:
(1) prohibit the operation of vehicles upon any highway; or
(2) impose restrictions as to the weight of vehicles to be operated upon any highway;
for a total period not to exceed ninety (90) days in any one (1) year, whenever any highway by reason of deterioration, rain, snow, or other climatic conditions will be seriously damaged or destroyed without the regulation of vehicles.
(b) A local authority adopting an ordinance under subsection (a) shall erect or cause to be erected and maintained signs specifying the terms of the ordinance at each end of that part of any highway affected by the ordinance and at intersecting highways. The ordinance may not be enforced until the signs are erected and maintained.
(c) Except as provided in subsection (e), local authorities with respect to highways under their jurisdiction, except highways in the state highway system and state maintained routes through cities and towns, may by ordinance do the following:
(1) Prohibit the operation of trucks or other commercial

vehicles.
(2) Impose limitations as to the weight, size, or use of those vehicles on designated highways.
The prohibitions and limitations must be designated by appropriate signs placed on the highways.
(d) The Indiana department of transportation has the same authority granted to local authorities in subsections (a) and (c) to determine by executive order and to impose restrictions as to weight, size, and use of vehicles operated upon a highway in the state highway system, including state maintained routes through cities and towns. These restrictions may not be enforced until signs giving notice of the restrictions are erected upon the highway or part of the highway affected by the order.
(e) A local authority may not, in an ordinance passed under subsection (a) or (c), prohibit the operation of buses that are not more than forty-five (45) feet in length on any segment of the primary system (as defined in IC 8-23-1-33) that was in existence on June 1, 1991.
As added by P.L.2-1991, SEC.8. Amended by P.L.100-1991, SEC.1; P.L.122-1993, SEC.1.

IC 9-20-1-4
Violation of restrictions; Class C infraction
Sec. 4. A person who violates a restriction imposed under section 3(d) of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.8.



CHAPTER 2. EXEMPTIONS

IC 9-20-2-2
"Farm vehicle loaded with a farm product" defined; application of article
Sec. 2. (a) As used in this section, "farm vehicle loaded with a farm product" includes a truck hauling unprocessed leaf tobacco.
(b) Except for interstate highway travel, this article does not apply to the following:
(1) Machinery or equipment used in highway construction or maintenance by the Indiana department of transportation, counties, or municipalities.
(2) Implements of agriculture when used during farming operations or when constructed so that the implements can be moved without material damage to the highways.
(3) Farm drainage machinery.
(c) This article does not apply to firefighting apparatus owned or operated by a political subdivision or volunteer fire department (as defined in IC 36-8-12-2). (d) Except for interstate highway travel, this article does not limit the width or height of a farm vehicle loaded with a farm product.
As added by P.L.2-1991, SEC.8. Amended by P.L.81-1991, SEC.8; P.L.64-1994, SEC.1; P.L.1-1999, SEC.30; P.L.210-2005, SEC.32; P.L.25-2007, SEC.1.

IC 9-20-2-3
Disabled vehicles; exemption
Sec. 3. The movement of a disabled vehicle or combination of vehicles for a distance that does not exceed fifty (50) highway miles by a registered recovery vehicle or by a vehicle described in IC 9-18-13-5 is exempt from the dimension and weight limits under this article.
As added by P.L.2-1991, SEC.8.



CHAPTER 3. GENERAL SIZE RESTRICTIONS

IC 9-20-3-2
Maximum width limitations; exemptions
Sec. 2. (a) The maximum width limitation, except width exclusive devices in accordance with 23 CFR 658.15 or United States Public Law 98-17, is eight (8) feet, six (6) inches.
(b) The width limits in subsection (a) do not apply to the following:
(1) Machinery or equipment used in utility construction or maintenance if the violation is the result of oversize tires.
(2) A recreational vehicle with appurtenances that make the vehicle wider than the maximum width limitation described in subsection (a), if:
(A) the appurtenances do not extend beyond the width of the manufacturer installed exterior rear view mirrors of the recreational vehicle or the motor vehicle providing motive power; and
(B) the manufacturer installed exterior rear view mirrors extend to only the distance necessary to afford the required field of view for the vehicle.
As added by P.L.2-1991, SEC.8. Amended by P.L.79-2000, SEC.1.

IC 9-20-3-3
Maximum height limitations
Sec. 3. (a) A vehicle may not exceed a total maximum height of thirteen (13) feet, six (6) inches.
(b) The height limitations in subsection (a) do not require a clearance of that height and do not relieve the owners of vehicles not exceeding the limitations from liability for damage.
As added by P.L.2-1991, SEC.8.

IC 9-20-3-4
Maximum length limitations
Sec. 4. A single vehicle operated under the vehicle's own motive power may not exceed a length of forty (40) feet, except length exclusive devices in accordance with 23 CFR 658.13. However:
(1) a recreational vehicle may not exceed forty-five (45) feet;
(2) a vehicle used by railroad companies to transport steel rails in connection with a railroad construction, reconstruction, or maintenance project may not exceed forty (40) feet;
(3) a bus is subject to IC 9-20-8-2; and (4) a single vehicle equipped with permanently installed specialized equipment used for lifting, reaching, pumping, or spraying is allowed an additional five (5) feet for overhang of the equipment. An allowable overhang may not be used to transport cargo.
As added by P.L.2-1991, SEC.8. Amended by P.L.91-1991, SEC.3; P.L.79-2000, SEC.2.

IC 9-20-3-5
Width of load; limitations
Sec. 5. A vehicle may not carry a load extending beyond the line of fenders on the left side of the vehicle or extending more than six (6) inches beyond the line of the fenders on the right side of the vehicle.
As added by P.L.2-1991, SEC.8.

IC 9-20-3-6
Administration by department of state revenue
Sec. 6. The department of state revenue shall administer this chapter.
As added by P.L.61-1996, SEC.21.



CHAPTER 4. GENERAL WEIGHT RESTRICTIONS

limitations established under IC 9-20-5.
(4) Vehicles operated on toll road facilities are subject to rules of weight adopted for toll road facilities by the Indiana department of transportation under IC 8-15-2 and are not subject to subsection (a) when operated on a toll road facility.
(5) For purposes of a heavy duty vehicle that is equipped with an auxiliary power unit, the weight limitations provided in subsection (a) are increased by four hundred (400) pounds.
(c) The greater of the weight limits imposed under subsection (a) or this subsection applies to vehicles operated upon an Indiana highway. The weight limits in effect on January 4, 1975, for any highway that is not designated as a heavy duty highway under IC 9-20-5 are the following:
(1) The total gross weight, with load, in pounds of a vehicle or combination of vehicles may not exceed seventy-three thousand two hundred eighty (73,280) pounds.
(2) The total weight concentrated on the roadway surface from a tandem axle group may not exceed sixteen thousand (16,000) pounds for each axle of a tandem assembly.
(3) A vehicle may not have a maximum wheel weight, unladen or with load, in excess of eight hundred (800) pounds per inch width of tire, measured between the flanges of the rim, or an axle weight greater than eighteen thousand (18,000) pounds.
As added by P.L.2-1991, SEC.8. Amended by P.L.65-2010, SEC.3.

IC 9-20-4-2
Farm commodities; transportation from place of production to first point of delivery; limited exemption
Sec. 2. (a) Section 1 of this chapter relating to vehicle weight, IC 9-30 assessing a penalty for transporting a load in excess of the registered limit of the load for the transporting vehicle, and IC 9-30 prohibiting a person from moving a transported vehicle with an excess load until a penalty is paid do not apply to a vehicle or combination of vehicles that transports farm commodities from the place of production to the first point of delivery where the commodities are weighed and title to the commodities is transferred if the weight of the vehicle with load or combination of vehicles with load does not exceed the gross weight limit by more than ten percent (10%).
(b) The exemption in subsection (a) does not apply to the following:
(1) Weight limits imposed for bridges or sections of highways under IC 9-20-1-4.
(2) A vehicle operated on any part of an interstate highway.
(c) For purposes of this section, "farm commodities" includes logs, wood chips, bark, sawdust, and bulk milk. The exemptions that apply to vehicles that transport farm commodities under subsection (a) apply to the transportation of wood chips, bark, and sawdust at all times if the weight of the vehicle with load does not exceed either the gross weight limit or the axle weight limit by more than ten percent

(10%).
As added by P.L.2-1991, SEC.8. Amended by P.L.100-1991, SEC.2.

IC 9-20-4-3
Violation of load limitations; registered weight of vehicle; assessment of penalty; Class C infraction
Sec. 3. (a) The gross weight declared by an applicant in an application for registration under this title determines and fixes the limit of the load, including the unladen weight of the vehicle or combination of vehicles fully equipped for service, that may be transported by a vehicle or combination of vehicles on the highways for the period for which the registration or license is granted. Except as provided in subsection (b), the transportation of a load on a registered and licensed vehicle or combination of vehicles in excess of the limit fixed in the application for registration subjects the person violating a provision of this title to the penalty provisions in this title or to the revocation of the license for the vehicle, or both.
(b) Because of the various types of scales used and the variance in scale weights, a penalty may not be assessed if the actual scale weight of a vehicle or combination of vehicles with load does not exceed one and one-half percent (1 1/2%) of the registered weight of the vehicle or combination of vehicles, including load.
(c) A person who violates this section commits a Class C infraction. In addition, the person shall pay the difference between the fee paid for registration of the vehicle and the fee for the registration of the vehicle plus a maximum load of a weight equal to the excess load being transported. Until the fee is paid, the person transporting the excess load is not permitted to move the transporting vehicle.
As added by P.L.2-1991, SEC.8.

IC 9-20-4-4
Administration by department of state revenue
Sec. 4. The department of state revenue shall administer this chapter.
As added by P.L.61-1996, SEC.22.



CHAPTER 5. HEAVY DUTY HIGHWAYS AND EXTRA HEAVY DUTY HIGHWAYS

IC 9-20-5-2
Maximum weight limitations; heavy duty highways
Sec. 2. Whenever the Indiana department of transportation designates a heavy duty highway, the department shall also fix the maximum weights of vehicles that may be transported on the highway. The maximum weights may not exceed the following limitations:
(1) A vehicle may not have a maximum wheel weight, unladen or with load, in excess of eight hundred (800) pounds per inch width of tire, measured between the flanges of the rim, or an axle weight in excess of twenty-two thousand four hundred (22,400) pounds.
(2) The total weight concentrated on the roadway surface from any tandem axle group may not exceed eighteen thousand (18,000) pounds for each axle of the assembly.
(3) The total gross weight, with load, in pounds of a vehicle or combination of vehicles may not exceed eighty thousand (80,000) pounds.
As added by P.L.2-1991, SEC.8.
IC 9-20-5-3
Designation of heavy duty highways; conditions
Sec. 3. The Indiana department of transportation may not designate an Indiana highway as a heavy duty highway unless the department finds that the highway is:
(1) so constructed and can be so maintained; or
(2) in such condition;
that the use of the highway as a heavy duty highway will not materially decrease or contribute materially to the decrease of the ordinary useful life of the highway.
As added by P.L.2-1991, SEC.8.

IC 9-20-5-4
Extra heavy duty highways; listing; expiration
Sec. 4. (a) In addition to the highways established and designated as heavy duty highways under section 1 of this chapter, the following highways are designated as extra heavy duty highways:
(1) Highway 41, from 129th Street in Hammond to Highway 312.
(2) Highway 312, from Highway 41 to State Road 912.
(3) Highway 912, from Riley Road in East Chicago to the U.S. 20 interchange.
(4) Highway 20, from Clark Road in Gary to Highway 39.
(5) Highway 12, from one-fourth (1/4) mile west of the Midwest Steel entrance to Highway 249.
(6) Highway 249, from Highway 12 to Highway 20.
(7) Highway 12, from one and one-half (1 1/2) miles east of the Bethlehem Steel entrance to Highway 149.
(8) Highway 149, from Highway 12 to a point thirty-six hundredths (.36) of a mile south of Highway 20.
(9) Highway 39, from Highway 20 to the Michigan state line.
(10) Highway 20, from Highway 39 to Highway 2.
(11) Highway 2, from Highway 20 to Highway 31.
(12) Highway 31, from the Michigan state line to Highway 23.
(13) Highway 23, from Highway 31 to Olive Street in South Bend.
(14) Highway 35, from South Motts Parkway thirty-four hundredths (.34) of a mile southeast to the point where Highway 35 intersects with the overpass for Highway 20/Highway 212.
(15) State Road 249 from U.S. 12 to the point where State Road 249 intersects with Nelson Drive at the Port of Indiana.
(16) State Road 912 from the 15th Avenue and 169th Street interchange one and six hundredths (1.06) miles north to the U.S. 20 interchange.
(17) U.S. 20 from the State Road 912 interchange three and seventeen hundredths (3.17) miles east to U.S. 12.
(18) U.S. 6 from the Ohio state line to State Road 9.
(19) U.S. 30 from Allen County/Whitley County Line Road (also known as County Road 800 East) to State Road 9. (20) State Road 9 from U.S. 30 to U.S. 6.
(21) State Road 39 from Interstate 80 to U.S. 20.
(22) State Road 3 north from U.S. 6 to U.S. 20, U.S. 20 west from State Road 3 to State Road 9, State Road 9 north from U.S. 20 to the Michigan state line. However, the total gross weight, with load, of a vehicle or combination of vehicles operated with a special weight permit on these highways may not exceed ninety thousand (90,000) pounds.
(23) Highway 912, at an intersection approximately thirty hundredths (.30) of a mile southwest of the intersection of Dickey Road and Riley Road in East Chicago. The total gross weight, with load, of a vehicle or combination of vehicles operated with a special weight permit on this highway may not exceed two hundred sixty-four thousand (264,000) pounds.
(b) This section expires on the later of the following dates:
(1) The date on which rules described in section 1(c)(1) of this chapter are finally adopted.
(2) December 31, 2014.
As added by P.L.2-1991, SEC.8. Amended by P.L.12-1991, SEC.4; P.L.123-1993, SEC.1; P.L.124-1993, SEC.1; P.L.119-1995, SEC.2; P.L.45-1999, SEC.1; P.L.79-2000, SEC.3; P.L.147-2002, SEC.2; P.L.10-2004, SEC.1; P.L.17-2006, SEC.1; P.L.134-2007, SEC.1; P.L.120-2011, SEC.1; P.L.66-2012, SEC.2.

IC 9-20-5-4.5
Repealed
(Repealed by P.L.123-1993, SEC.2.)

IC 9-20-5-5
Maximum size and weight limitations; extra heavy duty highways; expiration
Sec. 5. (a) Except as provided in subsection (b), the maximum size and weight limits for vehicles operated with a special weight permit on an extra heavy duty highway are as follows:
(1) A vehicle may not have a maximum wheel weight, unladen or with load, in excess of eight hundred (800) pounds per inch width of tire, measured between the flanges of the rim.
(2) A single axle weight may not exceed eighteen thousand (18,000) pounds.
(3) An axle in an axle combination may not exceed thirteen thousand (13,000) pounds per axle, with the exception of one (1) tandem group that may weigh sixteen thousand (16,000) pounds per axle or a total of thirty-two thousand (32,000) pounds.
(4) Except as provided in section 4(22) of this chapter, the total gross weight, with load, of any vehicle or combination of vehicles may not exceed one hundred thirty-four thousand (134,000) pounds.
(5) Axle spacings may not be less than three (3) feet, six (6) inches, between each axle in an axle combination. (6) Axle spacings may not be less than eight (8) feet between each axle or axle combination.
(b) A vehicle operated in accordance with section 4(23) of this chapter may not have a:
(1) maximum wheel weight, unladen or with load, in excess of one thousand six hundred fifty (1,650) pounds per inch width of tire, measured between the flanges of the rim; or
(2) single axle weight that exceeds sixty-five thousand (65,000) pounds.
(c) This section expires on the later of the following dates:
(1) The date on which rules described in section 1(c)(1) of this chapter are finally adopted.
(2) December 31, 2014.
As added by P.L.2-1991, SEC.8. Amended by P.L.134-2007, SEC.2; P.L.120-2011, SEC.2; P.L.66-2012, SEC.3.

IC 9-20-5-6
Safety procedures; implementation
Sec. 6. The Indiana department of transportation shall implement procedures that, in cooperation with the state police department and local police departments, enhance the safety of citizens along and near extra heavy duty highways listed in section 4 of this chapter (before its expiration) or described in rules adopted by the Indiana department of transportation under section 1 of this chapter.
As added by P.L.2-1991, SEC.8. Amended by P.L.66-2012, SEC.4.

IC 9-20-5-7
Special weight permits; extra heavy duty highways
Sec. 7. The owner or operator of a vehicle or combination of vehicles having a total gross weight in excess of eighty thousand (80,000) pounds but less than two hundred sixty-four thousand (264,000) pounds must:
(1) obtain a special weight registration permit;
(2) register annually and pay annually a registration fee to the department of state revenue; and
(3) install an approved automated vehicle identifier in each vehicle operating with a special weight permit;
to travel on an extra heavy duty highway.
As added by P.L.2-1991, SEC.8. Amended by P.L.122-1993, SEC.2; P.L.129-2001, SEC.30; P.L.120-2011, SEC.3.

IC 9-20-5-8
Conditions under which permits not to be issued
Sec. 8. The Indiana department of transportation may not issue a permit under this chapter for the operation of a vehicle if any of the following conditions apply:
(1) The owner or operator of the vehicle has not complied with IC 8-2.1-24.
(2) The owner or operator of the vehicle has not provided the Indiana department of transportation with the owner's or

operator's Social Security number or federal identification number.
(3) The owner or operator of the vehicle has not registered the vehicle with the bureau, if the vehicle is required to be registered under IC 9-18.
As added by P.L.122-1993, SEC.3. Amended by P.L.110-1995, SEC.30.



CHAPTER 6. SPECIAL AND EMERGENCY PERMITS

IC 9-20-6-2
Transportation of heavy vehicles or loads not conforming to this article; special permit; conditions; limitations
Sec. 2. (a) The Indiana department of transportation or local authority that:
(1) has jurisdiction over a highway or street; and
(2) is responsible for the repair and maintenance of the highway or street;
may, upon proper application in writing and upon good cause shown, grant a permit for transporting heavy vehicles and loads or other objects not conforming to this article, including a vehicle transporting an ocean going container, if the department or authority finds that other traffic will not be seriously affected and the highway or bridge will not be seriously damaged.
(b) The permit granted under subsection (a) must authorize the operation of a tractor-semitrailer and load that:
(1) exceeds the maximum length limitation under this chapter; and
(2) is subject to regulation under this chapter; from one-half (1/2) hour before sunrise to one-half (1/2) hour after sunset.
(c) A permit may be issued under this section for the following:
(1) A single trip.
(2) A definite time not exceeding thirty (30) days.
(3) A ninety (90) day period.
(4) A one (1) year period.
(d) This subsection applies to the transportation of ocean going containers that:
(1) have been sealed at the place of origin and have not been opened except by an agent of the federal government that may inspect the contents; and
(2) are being transported to or from a distribution facility.
The total gross weight, with load of a vehicle or combination of vehicles transporting an ocean going container may not exceed ninety-five thousand (95,000) pounds. A permit issued under this section must be issued on an annual basis. A permit issued under this subsection may not impose a limit on the number of movements generated by the applicant or operator of a vehicle granted a permit under this subsection.
As added by P.L.2-1991, SEC.8. Amended by P.L.119-1995, SEC.3; P.L.36-2006, SEC.1; P.L.134-2007, SEC.3; P.L.3-2008, SEC.77; P.L.182-2009(ss), SEC.290.

IC 9-20-6-3
Annual toll road gate permit; issuance; limitations
Sec. 3. An annual toll road gate permit also may be issued by the Indiana department of transportation to a commercial motor vehicle for the pulling of a combination unit that meets the size and weight standards for Indiana toll roads, prescribed by the Indiana department of transportation. The annual permit may not be issued for a distance greater than fifteen (15) total miles to or from a gate of the toll road and is valid only when used in conjunction with toll road travel.
As added by P.L.2-1991, SEC.8.

IC 9-20-6-4
Emergency permit; issuance; conditions; regulation of movement
Sec. 4. (a) The Indiana department of transportation or an agency or a political subdivision authorized by this article to grant permits to operate tractor-mobile home rigs or permits for transporting heavy or oversize vehicles, loads, or other objects not conforming to this article may issue emergency permits to operate in or through Indiana without regard to IC 9-20-14-2 to a person during the period that the following conditions exist:
(1) A state of disaster emergency has been declared by the governor under IC 10-14-3-12.
(2) A state of emergency has been declared by the federal government for an area outside Indiana.
(3) The granting of emergency permits reasonably can be expected to provide relief of the conditions causing the

declaration of the state of emergency.
(b) The Indiana department of transportation, an agency, or a political subdivision shall regulate movements by emergency permits to avoid undue hazards.
As added by P.L.2-1991, SEC.8. Amended by P.L.2-2003, SEC.39.

IC 9-20-6-5
Public utility facilities; transportation of materials reasonably necessary to restore facility; reporting requirements; fees
Sec. 5. (a) If a breakdown or threatened breakdown of electric, gas, water, or telephone public utility facilities occurs in Indiana, the public utility whose services to the public are or may be affected may in the emergency, without securing a permit, transport over Indiana highways or streets heavy vehicles and loads or other objects not conforming to this article if it is reasonably necessary to do so to restore utility service at the earliest practicable time or to prevent the interruption of utility service. The public utility shall, not later than the second succeeding day that is not a Sunday or holiday, report the fact of the transportation to the public authority from whom a permit would otherwise have been required.
(b) The public utility shall pay to the public authority the fee under IC 9-29 that would have been due for a permit. The making of the report and payment of the fee satisfies all requirements of this chapter concerning the securing of a permit for the trip required by the emergency.
As added by P.L.2-1991, SEC.8.

IC 9-20-6-6
Oversized semitrailers, trailers, and recreational vehicles; transportation from manufacturer to buyer; route designation; issuance; term; limitations
Sec. 6. (a) The Indiana department of transportation or local unit authorized to issue permits under this chapter may issue permits for transporting:
(1) semitrailers or trailers designed to be used with semitrailers that exceed the width and length limitations imposed under this article; and
(2) recreational vehicles that exceed the maximum width limitation set forth in IC 9-20-3-2;
from the manufacturing facility to the person taking title to the vehicle, including any other destination in the marketing cycle.
(b) A permit issued under this section may designate the route to be traversed and may contain any other restrictions or conditions required for the safe movement of the vehicle.
(c) A permit issued to the manufacturer under this section must be applied for and reissued annually after the permit's initial issuance.
(d) A limit is not imposed on the number of movements generated by a manufacturer that is issued an annual permit under this section.
As added by P.L.2-1991, SEC.8. Amended by P.L.79-2000, SEC.4.
IC 9-20-6-7
Repealed
(Repealed by P.L.100-1991, SEC.3.)

IC 9-20-6-8
Permit; route designation; safety restrictions
Sec. 8. A permit issued under this article may designate the route to be traversed and contain any other restrictions or conditions necessary for the proper protection of the traffic, highway, or bridge.
As added by P.L.2-1991, SEC.8.

IC 9-20-6-9
Violation of permit regulations; permit not construed as defense to holder
Sec. 9. A permit issued under this article may not be construed as protection to or as a defense by a holder of a permit if the restrictions and rules to which the permit is subject are violated.
As added by P.L.2-1991, SEC.8.

IC 9-20-6-10
Damages to highway; proof of ability to satisfy; bond or security
Sec. 10. Before a permit is issued under this article, an applicant must satisfy the officer or body issuing the permit of the applicant's responsibility to respond in damages for damage to the highway or bridge or furnish satisfactory bond or other security to the satisfaction of the issuing officer or body.
As added by P.L.2-1991, SEC.8.

IC 9-20-6-11
Inspection of permits; violations of terms and conditions; liability for damages to highway; additional registration and licensing
Sec. 11. (a) A permit issued under this chapter shall:
(1) be carried in or on the vehicle or other object to which the permit refers; and
(2) be open to inspection by a police officer.
(b) A person may not violate the terms or conditions of a special permit.
(c) The issuance of a special permit under this chapter:
(1) does not relieve the responsibility for damages to a highway imposed by this article; and
(2) does not, for:
(A) the use of a vehicle already registered and licensed;
(B) the use of a vehicle not subject to registration and licensing under IC 9-18; or
(C) the moving of objects other than vehicles under the special permit;
require further registration and licensing to authorize the issuance of the special permit.
As added by P.L.2-1991, SEC.8.
IC 9-20-6-12
Conditions under which permits may not be issued
Sec. 12. The Indiana department of transportation may not issue a permit under this chapter for the operation of a vehicle if any of the following conditions apply:
(1) The owner or operator of the vehicle has not complied with IC 8-2.1-24.
(2) The owner or operator of the vehicle has not provided the Indiana department of transportation with the owner's or operator's Social Security number or federal identification number.
(3) The owner or operator of the vehicle has not registered the vehicle with the bureau, if the vehicle is required to be registered under IC 9-18.
As added by P.L.122-1993, SEC.4. Amended by P.L.110-1995, SEC.31.



CHAPTER 7. SPECIAL RESTRICTIONS CONCERNING BRIDGES, CAUSEWAYS, AND VIADUCTS

IC 9-20-7-2
Repair and maintenances of bridges; reduction of weight allowed
Sec. 2. The Indiana department of transportation or local authority, when charged with the repair or maintenance of a bridge, causeway, or viaduct, may reduce the gross load weight allowed on the structure below the maximum load prescribed in IC 9-20-4-1 and IC 9-20-5 if the authority determines that the maximum load is greater than the bridge, causeway, or viaduct can sustain without serious damage or with safety to the vehicle.
As added by P.L.2-1991, SEC.8.

IC 9-20-7-3
Orders, resolutions, and ordinances; content; effect; posting of signs
Sec. 3. The order, resolution, or ordinance shall fix the gross weight allowed in percentage or maximum load prescribed in IC 9-20-4-1 and IC 9-20-5. An order, a resolution, or an ordinance does not take effect until signs indicating the gross weight allowed on a bridge, causeway, or viaduct are posted in a conspicuous place at each end of the structure to which the order, resolution, or ordinance applies. The signs must be legible from a distance of fifty (50) feet and must be maintained during the time the reduction is in force.
As added by P.L.2-1991, SEC.8.

IC 9-20-7-4
Vehicle weight in excess of weight allowed on bridge; prohibition on movement
Sec. 4. A vehicle may not be moved over a bridge, causeway, or viaduct when the vehicle's gross weight is greater than the gross weight allowed on the bridge, causeway, or viaduct.
As added by P.L.2-1991, SEC.8.

IC 9-20-7-5
Administrative rule provisions; inapplication to restrictions local in nature
Sec. 5. IC 4-22-2 does not apply to a restriction or traffic control determination under this chapter that is by order of the Indiana

department of transportation and entirely local in nature, applying to at least one (1) described bridge, causeway, or viaduct.
As added by P.L.2-1991, SEC.8.



CHAPTER 8. SPECIAL RESTRICTIONS CONCERNING BUSES AND SCHOOL BUSES

IC 9-20-8-2
Maximum length limitations
Sec. 2. The maximum length limitations for buses are as follows:
(1) For an articulating bus used for public transportation purposes, sixty-five (65) feet.
(2) For a conventional school bus, forty-two (42) feet.
(3) For a transit school bus, forty-two (42) feet.
(4) For all others, forty-five (45) feet.
As added by P.L.2-1991, SEC.8. Amended by P.L.122-1993, SEC.5; P.L.110-1995, SEC.32; P.L.114-2007, SEC.1.



CHAPTER 9. SPECIAL RESTRICTIONS CONCERNING COMBINED VEHICLES AND TOWING PERMITS

IC 9-20-9-2
Combinations of three or more coupled vehicles; length limitations
Sec. 2. A combination of three (3) or more vehicles coupled together, including load, may not exceed a total length of sixty-five (65) feet.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-3
Transport of vehicles or boats by tow bar, saddle mount, or full mount methods; maximum length
Sec. 3. Any number of vehicles in a combination coupled together:
(1) that are especially constructed to transport other vehicles or boats; and
(2) by the tow bar, saddle mount, or full mount methods;
may not exceed a total length of seventy-five (75) feet.
As added by P.L.2-1991, SEC.8. Amended by P.L.91-1991, SEC.4.

IC 9-20-9-4
Hauling of vehicles or parts of vehicles
Sec. 4. This chapter does not prohibit the hauling of other vehicles or parts of vehicles in transit. As added by P.L.2-1991, SEC.8.

IC 9-20-9-5
Loads on vehicles or combinations of vehicles; length limitations
Sec. 5. A load on a vehicle or combination of vehicles may not extend more than:
(1) three (3) feet beyond the front bumper; and
(2) four (4) feet beyond the rear;
of a combination of vehicles especially constructed to transport other vehicles or boats. This limit is in addition to any other length limit set forth in this article.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-6
Transport of vehicles or boats by stinger-steered vehicle; length limitations
Sec. 6. Notwithstanding IC 9-20-1, and except for length exclusive devices in accordance with 23 CFR 658.13, the maximum length of a combination of two (2) coupled vehicles that is:
(1) especially constructed to transport other vehicles or boats; and
(2) a stinger-steered vehicle;
is seventy-five (75) feet.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-7
Transportation of loads consisting of equipment designed to convert trucks into vehicles equipped with living quarters; width limitations
Sec. 7. Notwithstanding IC 9-20-3, a motor vehicle designed and used for hauling other motor vehicles may transport loads consisting of equipment designed to convert trucks, the weight of which does not exceed eleven thousand (11,000) pounds, into vehicles equipped with living quarters for persons traveling upon the highways. However, the transporting motor vehicle, including load, may not exceed a total maximum width of eight (8) feet, six (6) inches.
As added by P.L.2-1991, SEC.8. Amended by P.L.1-1993, SEC.55.

IC 9-20-9-8
Draw bar or other couplers; length limitations; safety devices; compliance requirements
Sec. 8. (a) This section does not apply to farm wagons (as defined in IC 9-13-2-60(a)(1)). However, a farm wagon (as defined in IC 9-13-2-60(a)(2)) that is operated on a highway may not be used to tow another vehicle.
(b) The draw bar or other connection between any two (2) vehicles, one (1) of which is towing or drawing the other upon a highway, may not exceed fifteen (15) feet in length from one (1) vehicle to the other.
(c) Each trailer and semitrailer hauled by a motor propelled

vehicle must be attached to the vehicle and to each other with the forms of coupling devices that will prevent the trailer or semitrailer from being deflected more than six (6) inches from the path of the towing vehicle or to each other, by suitable safety chains or devices, one (1) on each side of the coupling and at the extreme outer edge of the vehicle. Each chain or device and connection used must be of sufficient strength to haul the trailer when loaded.
(d) A vehicle, including a combination of vehicles engaged in interstate commerce, and any safety equipment on the vehicle, including safety chains, cables, or other devices, that is otherwise in compliance with:
(1) the United States Department of Transportation Federal Highway Administration motor carrier safety regulations;
(2) the motor vehicle safety standards of the National Highway Safety Bureau of the United States Department of Transportation; or
(3) the successor of either or both of those agencies;
is considered to be in compliance with this section.
As added by P.L.2-1991, SEC.8. Amended by P.L.150-2009, SEC.8.

IC 9-20-9-9
Combinations of vehicles exceeding dimensional and weight restrictions; conditions for operation
Sec. 9. A combination of vehicles, including a towing vehicle and a disabled vehicle or disabled combination of vehicles, that exceeds the dimensional and weight restrictions imposed by this article may be operated on a highway in Indiana upon the following conditions and in accordance with the rules that the Indiana department of transportation prescribes:
(1) The towing vehicle must be:
(A) specifically designed for such operations;
(B) equipped with amber flashing lights; and
(C) capable of utilizing the lighting and braking systems of the disabled vehicle or combination of vehicles if the systems are operational.
(2) The disabled vehicle or disabled combination of vehicles may not exceed the dimensional or weight restrictions imposed by this article unless a permit for operation in excess of those restrictions has been granted to the disabled vehicle or disabled combination of vehicles under this article. However, an owner or operator of a towing vehicle that is assisting a disabled vehicle or disabled combination of vehicles is not subject to the penalties imposed by IC 9-20-18-1 through IC 9-20-18-10 and IC 9-20-18-12 if the disabled vehicle or disabled combination of vehicles exceeds the dimensional or weight restrictions imposed by IC 9-20-3 or IC 9-20-4 and a permit for the excess has not been granted.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-10 Special towing permits; conditions; route designation
Sec. 10. (a) Instead of complying with the requirements of section 9 of this chapter, a special towing permit allowing the operation of a combination of vehicles on a highway in Indiana may be granted by the Indiana department of transportation or local authorities having jurisdiction over a highway or street and responsible for the repair and maintenance of the highway or street.
(b) A permit may be granted under this section upon good cause shown if the Indiana department of transportation or local authority finds the public interest will be served, considering public safety and the protection of public and private property.
(c) A permit issued under this section may designate the route to be traversed by the combination of vehicles and may contain other restrictions or conditions considered necessary by the Indiana department of transportation or local authority granting the permit.
(d) The Indiana department of transportation may allow a vehicle or load permitted in accordance with IC 9-20-6-2 to tow a light passenger vehicle with a manufacturer designed seating capacity of not more than ten (10) passengers including the driver. However, the light passenger vehicle may not cause the combination to exceed the maximum allowable size and weight limitations set forth in IC 9-20-4 and IC 9-20-9.
As added by P.L.2-1991, SEC.8. Amended by P.L.93-1997, SEC.10.

IC 9-20-9-11
Combinations of vehicles traveling less than 50 miles; exemption from permit
Sec. 11. The movement of a disabled vehicle or combination of vehicles for a distance that does not exceed fifty (50) highway miles by a registered recovery vehicle or by a vehicle described in IC 9-18-13-5 is exempt from the requirements for permits under this chapter.
As added by P.L.2-1991, SEC.8.



CHAPTER 10. SPECIAL RESTRICTIONS CONCERNING FARM VEHICLES AND MACHINERY

IC 9-20-10-2
Farm wagons; trailers in tow; exemption
Sec. 2. (a) A farm wagon (as defined in IC 9-13-2-60(a)(1)) is not subject to IC 9-20-9-8 with regard to trailers in tow.
(b) A farm wagon (as defined in IC 9-13-2-60(a)(2)) may not be used to tow a trailer.
As added by P.L.2-1991, SEC.8. Amended by P.L.150-2009, SEC.9.



CHAPTER 11. SPECIAL RESTRICTIONS CONCERNING GARBAGE TRUCKS

IC 9-20-11-2
Weight limitations
Sec. 2. A vehicle described in section 1 of this chapter may transmit to the surface of a highway, except an interstate highway, a gross weight of not more than:
(1) twenty-four thousand (24,000) pounds upon a single axle; and
(2) forty-two thousand (42,000) pounds upon a tandem axle group.
As added by P.L.2-1991, SEC.8. Amended by P.L.157-2001, SEC.2.

IC 9-20-11-3
Axle limitations
Sec. 3. When unladen, a vehicle described in section 1 of this chapter must comply with the axle limitations applicable to all other trucks.
As added by P.L.2-1991, SEC.8. Amended by P.L.157-2001, SEC.3.

IC 9-20-11-4
Wheel weight limitations; compliance requirements
Sec. 4. This chapter does not exempt a vehicle described in section 1 of this chapter, laden or unladen, from the limitations on wheel weights imposed by IC 9-20-4-1(c).
As added by P.L.2-1991, SEC.8. Amended by P.L.157-2001, SEC.4.

IC 9-20-11-5
Length limitations
Sec. 5. In addition to the limits and requirements set forth in sections 2 through 4 of this chapter, the maximum length of a:
(1) truck-trailer combination; or
(2) truck-wagon combination;
and its load, used in intrastate transportation, designed and utilized

as set forth in section 1(1)(A) and 1(1)(B) of this chapter, is sixty-eight (68) feet.
As added by P.L.157-2001, SEC.5 and P.L.216-2001, SEC.1. Amended by P.L.1-2002, SEC.41.



CHAPTER 12. SPECIAL RESTRICTIONS CONCERNING MOBILE HOMES



CHAPTER 13. SPECIAL RESTRICTIONS CONCERNING SEMITRAILERS

IC 9-20-13-2
Maximum length limitation; truck-tractor, semitrailer, truck-tractor-semitrailer, or truck-tractor-semitrailer-trailer combinations
Sec. 2. (a) Notwithstanding IC 9-20-3 and IC 9-20-9, and except for length exclusive devices in accordance with 23 CFR 658.13, the following are the maximum limitations on length of a truck-tractor, semitrailer, truck-tractor-semitrailer combination, or truck-tractor-semitrailer-trailer combination:
(1) The maximum length of the semitrailer unit operating in a truck-tractor-semitrailer combination is fifty-three (53) feet, including the vehicle and the load.
(2) The maximum length of the semitrailer unit or trailer operating in a truck-tractor-semitrailer-trailer combination is twenty-eight (28) feet, six (6) inches.
(3) A maximum overall length limit is not imposed on a truck-tractor-semitrailer or truck-tractor-semitrailer-trailer combination.
(4) The maximum length of a maxi-cube vehicle combination is sixty-five (65) feet, and the maximum length of the separable cargo carrying unit is thirty-four (34) feet.
(b) This section does not prohibit the transportation of a motor vehicle or boat on part of a truck-tractor.
As added by P.L.2-1991, SEC.8. Amended by P.L.216-2001, SEC.2.

IC 9-20-13-3
Width or length exclusive devices; prohibition on use
Sec. 3. A width or length exclusive device described in IC 9-20-3, IC 9-20-9, or section 2 of this chapter must not be designed or used to support cargo.
As added by P.L.2-1991, SEC.8.

IC 9-20-13-4 Semitrailers in excess of 48 feet, 6 inches; restrictions on operation
Sec. 4. Notwithstanding section 2 of this chapter, a semitrailer longer than forty-eight (48) feet, six (6) inches, may be operated on a highway designated as part of the state highway system under IC 8-23-4 only if the distance between the kingpin and the rearmost axle of the semitrailer is not more than forty-three (43) feet.
As added by P.L.2-1991, SEC.8. Amended by P.L.157-2001, SEC.6.



CHAPTER 14. SPECIAL RESTRICTIONS CONCERNING TRACTOR-MOBILE HOME RIGS AND REQUIRED PERMITS

IC 9-20-14-2
Conditions for granting permits; local authorities; jurisdiction
Sec. 2. (a) The Indiana department of transportation or any agency or political subdivision of the state designated by the Indiana Department of Transportation shall grant a permit to operate a tractor-mobile home rig on an Indiana highway to a person upon the following conditions and upon the rules that the Indiana Department of Transportation prescribes:
(1) The tractor-mobile home rig must be operated in a manner that will not impede traffic or increase the hazard to traffic.
(2) The tractor-mobile home rig may be operated only on days other than Sunday and the legal holidays that the Indiana department of transportation prescribes. The tractor-mobile home rig may be operated between one-half (1/2) hour before sunrise and one-half (1/2) hour after sunset on any weekday, and between one-half (1/2) hour before sunrise and noon on Saturday.
(3) The tractor-mobile home rig may be operated only over the roads or highways in the state highway system, including, except to the extent provided in section 5 of this chapter, the routes designated as federal highways and the state maintained routes through cities and towns. The tractor-mobile home rig may not extend past the center line of those roads and highways.
(4) The person to whom the permit is granted shall present satisfactory evidence of the person's financial responsibility, as provided in IC 9-25, to the granting authority.
(5) If in use as a towing vehicle component of a tractor-mobile home rig, the towing vehicle for which the permit is granted must have a wheelbase of not less than one hundred twenty (120) inches.
(6) A permit granted for the towing vehicle component of a tractor-mobile home rig may be suspended or revoked by the Indiana department of transportation for violation of any of the conditions of the permit set forth in this section.
(7) The towing vehicle may be operated only over the roads or

highways approved by the authority granting the permits.
(b) Except as provided in section 5 of this chapter, this section does not prevent a local authority with respect to highways and roads under the authority's jurisdiction from granting permission to operate a tractor-mobile home rig on roads and highways under the authority's jurisdiction that are not highways in the state highway system or state maintained routes through cities and towns.
As added by P.L.2-1991, SEC.8. Amended by P.L.125-1993, SEC.1; P.L.119-1995, SEC.4.

IC 9-20-14-3
General permits; special permits
Sec. 3. (a) An authority granting permits to operate tractor-mobile home rigs shall grant permits of two (2) general classes, as follows:
(1) General permits, for the operation of tractor-mobile home rigs by a person, except a mobile home or sectionalized building owner, in the ordinary course of the person's business.
(2) Special permits, for the operation of a tractor-mobile home rig by a mobile home or sectionalized building owner for the express purpose of moving mobile homes or sectionalized buildings.
(b) General permits shall be issued annually. One (1) permit shall be issued for each towing vehicle to be used as a component of a tractor-mobile home rig. The holder of a general permit may make, during the period of the permit, any number of mobile home or sectionalized building movements with the towing vehicle component of the tractor-mobile home rig for which the permit was granted.
(c) Special permits shall be limited to the particular movement of the mobile home or sectionalized building for which the special permit is issued. A person purchasing a mobile home or sectionalized building, but who does not have a legal title to the mobile home or sectionalized building, is considered the owner of the mobile home or sectionalized building for the purposes of this chapter if the person has a contract with the seller or the seller's assignee. However, such a person shall present to the granting authority a statement by the holder of the legal title to the mobile home or sectionalized building granting permission for the movement of the mobile home or sectionalized building.
As added by P.L.2-1991, SEC.8.

IC 9-20-14-4
Size and weight limitations
Sec. 4. A person may operate a vehicle towing a mobile home that has:
(1) a combined overall length not greater than sixty (60) feet;
(2) a width not greater than ninety-six (96) inches; and
(3) a height not greater than thirteen (13) feet, six (6) inches;
without having to obtain a permit under this chapter.
As added by P.L.2-1991, SEC.8.
IC 9-20-14-5
Interstate highways; federal funds
Sec. 5. This chapter does not apply to interstate highways to the extent that the application of this chapter to those highways would cause the state to be deprived of any federal funds for highway purposes.
As added by P.L.2-1991, SEC.8.

IC 9-20-14-6
Quarterly or annual permit
Sec. 6. (a) This section applies to a person who purchases a quarterly or an annual permit under IC 9-29-6-7 to move a tractor-mobile home rig.
(b) A person described in subsection (a) shall use only the permissible routes for moving a tractor-mobile home rig. The person must check the daily detour and restriction bulletin before choosing a route to travel. If the person moves a tractor-mobile home rig on a route that is restricted or prohibited, the person's quarterly or annual permit may be revoked.
(c) If a person's quarterly or annual permit is revoked under subsection (b), the person may not obtain a new quarterly or annual permit for a period of ninety (90) days. The person may move a tractor-mobile home rig under a single trip permit until the person is eligible to obtain a new quarterly or annual permit.
As added by P.L.217-2003, SEC.3.



CHAPTER 15. SPECIAL RESTRICTIONS CONCERNING SPECIAL TRACTOR-MOBILE HOME RIGS AND REQUIRED PERMITS

IC 9-20-15-2
Conditions for granting permit; local authorities; jurisdiction
Sec. 2. (a) The Indiana department of transportation may grant a permit to operate a special tractor-mobile home rig on an Indiana highway to a person upon the following conditions and in accordance with the rules that the department prescribes:
(1) The special tractor-mobile home rig must be operated in a manner that will not unduly impede traffic or increase the hazard to traffic.
(2) The special tractor-mobile home rig may be operated only over the highways in the state highway system, including, except as provided in section 5 of this chapter, the routes designated as federal highways and the state maintained routes through cities and towns. However, the special tractor-mobile home rig may not extend over the lines delineating highway lanes into another lane except when passing.
(3) The special tractor-mobile home rig may be operated on the roads and highways only after sunrise and before sunset. However, the Indiana Department of Transportation may restrict hours of operation in first and second class cities if the department determines that rush hour traffic would cause an undue hazard to the motoring public.
(4) The special tractor-mobile home rig may be operated only on days other than Sunday and the legal holidays that the Indiana Department of Transportation designates. The special tractor-mobile home rig may be operated between one-half (1/2) hour before sunrise and one-half (1/2) hour after sunset on any weekday and between one-half (1/2) hour before sunrise and noon on Saturday.
(5) The special tractor-mobile home rig may be accompanied by a distinctively marked escort vehicle.
(6) The operator of the special tractor-mobile home rig must be at least eighteen (18) years of age.
(7) The low beam headlights of the towing vehicle for which the permit is granted must be on while the vehicle is in use as a towing vehicle component of a special tractor-mobile home

rig.
(8) The special tractor-mobile home rig may not be operated closer than one thousand (1,000) feet to any other special tractor-mobile home rig traveling in the same direction.
(9) Whenever there may be a clear roadway ahead of the special tractor-mobile home rig and more than three (3) vehicles immediately behind the tractor-mobile home rig, the operator of a special tractor-mobile home rig shall pull over to the right of the traveled portion of the road or highway at the first opportunity to do so safely, so as to allow following vehicles to pass.
(10) The special tractor-mobile home rig may not be operated at a speed in excess of fifty-five (55) miles per hour on roads and highways, other than divided highways of at least four (4) lanes, except as otherwise provided by law.
(11) The special tractor-mobile home rig may not be operated as follows:
(A) During the existence of hazardous weather conditions causing visibility to be less than five hundred (500) feet.
(B) During times when the steady wind velocity exceeds twenty-five (25) miles per hour.
(C) At other times and under other conditions that the Indiana Department of Transportation by rule or emergency notice prescribes.
(12) The person to whom the permit is granted shall present satisfactory evidence of the person's financial responsibility as provided in IC 9-25 to the granting authority.
(13) When in use as a towing vehicle component of a special tractor-mobile home rig, the towing vehicle for which the permit is granted must have an overall length of not less than twelve (12) feet.
(14) A permit granted for the towing vehicle component of a special tractor-mobile home rig may be suspended or revoked by the Indiana Department of Transportation for violation of any of the conditions of the permit set forth in this section or for violation of a rule or notice as provided for in this chapter.
(15) The special tractor-mobile home rig may be operated only over roads or highways approved by the authority granting the permits.
(16) The rules pertaining to special tractor-mobile home rigs do not apply to other vehicles.
(b) This section may not be construed to prevent a local authority with respect to highways and roads under the authority's jurisdiction from granting permission to operate a special tractor-mobile home rig on roads and highways under the authority's jurisdiction that are not highways in the state highway system or state maintained routes through cities and towns.
As added by P.L.2-1991, SEC.8. Amended by P.L.125-1993, SEC.2; P.L.119-1995, SEC.5; P.L.217-2003, SEC.4.
IC 9-20-15-2.1
Transport from manufacturing facility to storage lot
Sec. 2.1. Notwithstanding IC 9-20-14 or this chapter, a manufacturer of mobile homes or an agent of a manufacturer of mobile homes may transport a tractor-mobile home rig of any size permitted under IC 9-20-14 or this chapter from the manufacturing facility to a storage lot if:
(1) before transporting a tractor-mobile home rig the manufacturer or agent:
(A) receives a permit from the motor carrier service division of the department of state revenue; and
(B) complies with the requirements of IC 9-20-14-2; and
(2) the distance between the manufacturing facility and the storage lot is less than fifteen (15) miles.
As added by P.L.82-1999, SEC.1.

IC 9-20-15-3
Special tractor-mobile home rigs subject to permit provisions; escort vehicles
Sec. 3. A special tractor-mobile home rig that is:
(1) more than thirteen (13) feet, six (6) inches, in height, but less than fourteen (14) feet, six (6) inches, in height; and
(2) not wider than one hundred forty-eight (148) inches at the base;
is subject to section 2 of this chapter. However, the rig is not subject to the requirement of an escort vehicle as specified in section 2(a)5 of this chapter.
As added by P.L.2-1991, SEC.8.

IC 9-20-15-4
"Individual owner" defined; general permits; special permits
Sec. 4. (a) As used in this section, "individual owner" means the owner of a mobile home or sectionalized building who bought the mobile home or sectionalized building for the owner's personal or business use and not for immediate resale.
(b) The Indiana department of transportation shall grant permits to operate special tractor-mobile home rigs of two (2) general classes as follows:
(1) General permits, for the operation of a special tractor-mobile home rig by a person, except an individual owner, in the ordinary course of the person's business.
(2) Special permits, for the operation of a special tractor-mobile home rig for an individual owner for the express purpose of moving mobile homes or sectionalized buildings by a qualified mover.
(c) General permits shall be issued annually. One (1) permit shall be issued for each towing vehicle to be used as a component of a special tractor-mobile home rig. The holder of a general permit may make, during the period of the permit, any number of mobile home or sectionalized building movements with the towing vehicle

component of the special tractor-mobile home rig for which the permit was granted. However, the Indiana department of transportation may adopt rules requiring the obtaining of a movement authorization for each movement.
(d) A special permit is limited to the particular movement of the mobile home or sectionalized building for which the special permit is issued. A person purchasing a mobile home or sectionalized building, but who does not have a legal title to the mobile home or sectionalized building, is considered the owner of the mobile home or sectionalized building for the purposes of this chapter if the person has a contract with the seller or the seller's assignee. However, the person shall present to the granting authority a statement by the holder of the legal title to the mobile home or sectionalized building granting permission for the movement of the mobile home or sectionalized building.
As added by P.L.2-1991, SEC.8.

IC 9-20-15-5
Interstate highways; federal funds
Sec. 5. This chapter does not apply to interstate highways to the extent that the application of this chapter to those highways would cause the state to be deprived of any federal funds for highway purposes.
As added by P.L.2-1991, SEC.8.

IC 9-20-15-6
"Extra wide manufactured home rig" defined
Sec. 6. (a) As used in this section, "extra wide manufactured home rig" means any combination of a manufactured home or sectionalized building and a towing vehicle having all of the following dimensions:
(1) Some part of the combination with a width greater than one hundred seventy-two (172) inches but not greater than one hundred ninety-two (192) inches.
(2) The:
(A) manufactured home part of the combination, including the hitch; or
(B) sectionalized building part of the combination, including the hitch;
with a length that does not exceed eighty-five (85) feet.
(3) The tractor part of the combination with a length not less than twelve (12) feet.
(4) None of the combination with a height greater than fourteen (14) feet six (6) inches.
(b) The Indiana department of transportation may adopt rules under IC 4-22-2 to implement a permit system regulating the transportation of extra wide manufactured home rigs.
(c) Rules adopted by the Indiana department of transportation under this section must address the following:
(1) The competitive nature of Indiana's manufactured housing industry. (2) The safety of persons who use the highways.
As added by P.L.95-1991, SEC.4. Amended by P.L.93-1997, SEC.11; P.L.217-2003, SEC.5.

IC 9-20-15-7
Quarterly or annual permit
Sec. 7. (a) This section applies to a person who purchases a quarterly or an annual permit under IC 9-29-6-9 to move a special tractor-mobile home rig.
(b) A person described in subsection (a) shall use only the permissible routes for moving a special tractor-mobile home rig. The person must check the daily detour and restriction bulletin before choosing a route to travel. If the person moves a special tractor-mobile home rig on a route that is restricted or prohibited, the person's quarterly or annual permit may be revoked.
(c) If a person's quarterly or annual permit is revoked under subsection (b), the person may not obtain a new quarterly or annual permit for a period of ninety (90) days. The person may move a special tractor-mobile home rig under a single trip permit until the person is eligible to obtain a new quarterly or annual permit.
As added by P.L.217-2003, SEC.6.



CHAPTER 16. STUDY OF INDIANA ROADS



CHAPTER 17. WEIGH STATIONS AND WEIGHT CHECKS

IC 9-20-17-2
Heavy commercial truck traffic; permanent stations; staffing; portable scales
Sec. 2. To the degree possible, all permanent weigh stations must be staffed during the hours of heavy commercial truck traffic. Enforcement crews shall operate portable scales frequently enough to discourage heavy truck traffic on Indiana secondary highways.
As added by P.L.2-1991, SEC.8.

IC 9-20-17-3
Enforcement procedures
Sec. 3. (a) A police officer who has reason to believe that a vehicle or the load on a vehicle is unlawful may do the following:
(1) Stop, measure, and weigh the vehicle or load on a highway by means of portable or stationary scales.
(2) Require the vehicle to be driven to the nearest scales if the nearest scales are within five (5) miles. However, a vehicle carrying a load of asphalt or concrete in the plastic stage may not be required to be driven more than two (2) miles to the nearest scales.
(b) If an officer finds that a vehicle is loaded in violation of this article, the officer may cause the excess load to be removed from the vehicle. Material or goods that are removed shall be removed and cared for at the risk of the person who owns or operates the vehicle.
As added by P.L.2-1991, SEC.8.

IC 9-20-17-4
Equipment necessary for enforcement; purchase; costs
Sec. 4. (a) Scales and other equipment necessary for the proper enforcement of this article may be purchased by the authority having charge of the maintenance of the highways on which the scales are or equipment is to be used.
(b) The cost of scales and equipment described under subsection (a) shall be charged to the maintenance of the highway on which the scale or equipment is used.
As added by P.L.2-1991, SEC.8.



CHAPTER 18. PENALTIES AND ENFORCEMENT

IC 9-20-18-2
Repealed
(Repealed by P.L.100-1991, SEC.3.)

IC 9-20-18-3
Detention of vehicles; bond; impoundment of property
Sec. 3. (a) If a person is apprehended operating or causing to be operated a vehicle or combination of vehicles on a highway with a weight in excess of a limitation under IC 9-20-4, IC 9-20-5, or IC 9-20-11, the vehicle or combination of vehicles shall be detained until the weight of the vehicle or combination of vehicles is reduced or distributed to comply with the limitation.
(b) While a vehicle or combination of vehicles is detained, the vehicle or combination of vehicles shall be kept in the custody of the apprehending officer and shall be moved only as directed by the officer or by direction of a court.
(c) A person who is apprehended may post a bond in a court. If a bond is posted and the weight is reduced to within the lawful limits, the vehicle or combination of vehicles shall be released by order of the court.
(d) If a bond is not posted, the court may have the apprehending officer impound the property until a bond is posted or until all fines and costs are paid or stayed.
As added by P.L.2-1991, SEC.8.

IC 9-20-18-4
Movement of vehicle following impoundment; Class B misdemeanor
Sec. 4. A person who moves a vehicle or combination of vehicles after the vehicle or combination of vehicles is impounded commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.8.

IC 9-20-18-5
Impoundment of cargo
Sec. 5. This chapter does not authorize the impounding of a part of the cargo of an impounded vehicle or combination of vehicles. As added by P.L.2-1991, SEC.8.

IC 9-20-18-6
Notification of location of cargo to shipper
Sec. 6. The driver of an impounded vehicle or combination of vehicles shall notify the shipper or a person having a monetary interest in the cargo or vehicle or combination of vehicles of the location of the cargo. The impounding officer shall give the driver reasonable opportunity to make the notification.
As added by P.L.2-1991, SEC.8.

IC 9-20-18-7
Criminal liability; defenses; knowledge of violation; fine; payment; sale of property
Sec. 7. (a) A court shall determine the extent of liability of the driver, carrier, shipper, or other party shown to be liable.
(b) It is a defense if a party can show that the party:
(1) could not reasonably have known the actual weight of the load involved;
(2) had no access to or control of the loading of an overweighted load;
(3) reasonably relied upon the representation of another party regarding the validity, scope, or allowable weight of a permit issued to the other party under this article; or
(4) received written confirmation from a carrier that the carrier:
(A) had a valid permit for the load; or
(B) was not required to have a permit for the load.
(c) If a person who is an owner, a driver, a carrier or a shipper specifically or directly orders or assigns a particular shipment to be loaded:
(1) the person shall be considered to have had control of the loading within the meaning of this section; and
(2) a showing of knowledge of the overweighted load affixes liability to the person.
(d) The person who has loaded a shipment has control of the loading within the meaning of this section and a showing of knowledge of the overweighted load affixes liability to the person if the person is self-employed. If the person loading a shipment is not self-employed, then liability affixes to the person's employer jointly and severally with the driver of an overweight vehicle.
(e) If a court determines that the owner of a vehicle or combination of vehicles involved in a case is jointly or severally liable, the owner shall be given ninety (90) days to pay the liability assessed by the court. During the ninety (90) days the court may continue the impounding of the equipment until all fines and costs are paid. If the fines and costs are not paid within the ninety (90) days after the court determination, the court may order the property sold to pay the fines and costs.
(f) The court shall determine the liabilities, rights, and remedies of all of the parties involved. As added by P.L.2-1991, SEC.8. Amended by P.L.54-2009, SEC.5.

IC 9-20-18-8
Order for sale of property; procedure; expenses; bill of sale; certificate of title; liens
Sec. 8. (a) An order for sale may do the following:
(1) Include an apportionment of fines and costs among the parties.
(2) Establish a civil right of recovery by the owner of the property to be sold against any other parties the court also finds liable for apportioned shares.
(b) The procedure for the sale is the same as though the property was abandoned, and the impounding officer shall initiate the action necessary for the sale of the impounded property under the laws concerning the sale of abandoned vehicles.
(c) Expenses that are incurred in the storage and selling of a vehicle or combination of vehicles shall be deducted from the proceeds received from the sale, and any amount remaining shall be forwarded to the owner by registered mail to the address to which original notice was given.
(d) A person conducting a sale may give a bill of sale to a purchaser. The bureau may issue a certificate of title based on the bill of sale.
(e) A sale under this chapter is subject to liens of record or recorded on the title and to mechanic's possessory liens.
As added by P.L.2-1991, SEC.8.

IC 9-20-18-9
Penalties based on number of convictions; certified copy of judgment; notice to appear before department of revenue; proceedings; suspension
Sec. 9. (a) A person who owns a motor vehicle and is convicted the following number of times is subject to the following penalties:
(1) For five (5) times in a year of violating IC 9-20-4-1(a), suspension for five (5) days from the use of the highways, and if subject to the jurisdiction of the department of state revenue, the person's permit, registration, certificate, or certificate of authority issued by the department shall be suspended for the same period of time on receipt by the department of certified copies of the five (5) convictions. The suspension of the permit, registration, certificate, or certificate of authority runs concurrently.
(2) For ten (10) times in a year of violating IC 9-20-4-1(a), suspension for ten (10) days from the use of the highways and the person's permit, registration, certificate, or certificate of authority issued by the department of state revenue under IC 8-2.1 shall be suspended for the same period of time upon receipt by the department of certified copies of the ten (10) convictions. The suspension of the permit, registration, certificate, or certificate of authority runs concurrently. (3) For fifteen (15) times in a year of violating IC 9-20-4-1(a), suspension for thirty (30) days from the use of the highways and the person's permit, registration, certificate, or certificate of authority issued by the department of state revenue under IC 8-2.1 shall be suspended for the same period of time upon receipt by the department of certified copies of the fifteen (15) convictions. The suspension of the permit, registration, certificate, or certificate of authority runs concurrently.
(4) For more than fifteen (15) times in a year of violating IC 9-20-4-1(a), for each additional five (5) convictions in excess of fifteen (15), suspension for five (5) days from the use of the highways and the person's permit, registration, certificate, or certificate of authority issued by the department of state revenue under IC 8-2.1 shall be suspended for the same period of time upon receipt by the department of certified copies of the additional convictions. The suspension of the permit, registration, certificate, or certificate of authority runs concurrently.
(b) A court shall immediately, upon conviction of a person who owns or operates a motor vehicle of violating IC 9-20-4-1(a), send the bureau of the department of state revenue a certified copy of the judgment of the court setting forth the following:
(1) The name of the person who owns the vehicle.
(2) The date of the violation.
(3) The amount of fine levied.
The bureau shall keep a record of all convictions in the bureau's office.
(c) After the number of convictions has been certified to the bureau of the department of state revenue, the bureau shall send by certified mail to the person against whom the convictions have accumulated a notice to appear before the department of state revenue for the following purposes:
(1) To show cause why a suspension should not be assessed.
(2) To advise the person of a date on which the department will conduct the hearing. The date must not be less than twenty (20) days from the date of the sending of the certified letter.
The department shall conduct the proceeding in accordance with IC 8-2.1.
(d) If after the proceeding the department of state revenue finds that the permit, registration, certificate, or certificate of authority should be suspended, the department shall do the following:
(1) Issue an order within thirty (30) days from the date of the conclusion of the proceeding.
(2) Serve upon the person a certified copy of the order of suspension by certified mail.
If the department finds that a suspension is not justified, the department shall serve an order upon the person affected. All rights of appeal from the orders of the department are subject to appeal as provided by IC 8-2.1.
(e) If a private carrier not under the jurisdiction of the department

of state revenue is convicted under this article, the court shall immediately certify the convictions to the bureau. The bureau shall keep a record of the convictions in the same manner as provided for the department of state revenue.
(f) After the number of convictions on a person operating as a private carrier not under the jurisdiction of the department of state revenue has been certified to the bureau, the bureau shall send by certified mail to the person a notice to appear before the department to show cause why the person should not have the suspensions assessed. All provisions for the notice of the citation proceedings, together with the rights of compelling the attendance of witnesses, swearing of witnesses, taking testimony of witnesses, and of issuing an order, are the same before the bureau for private carriers as are provided before the department for public carriers, but the procedure to govern the hearings is the same as other similar hearings.
As added by P.L.2-1991, SEC.8.

IC 9-20-18-10
Maintenance personnel; assistance in enforcement; powers and duties; compensation
Sec. 10. (a) The department of transportation may deputize and appoint the department's regularly employed maintenance personnel to assist in the enforcement of this article.
(b) Maintenance personnel delegated and appointed under this section shall report to the proper officers any violations of this article for prosecution by the proper officers.
(c) For the purpose of enforcing this article, an employee who is designated:
(1) has the power of a police officer anywhere in Indiana;
(2) must subscribe an oath; and
(3) must furnish a bond of one thousand dollars ($1,000):
(A) for faithful performance of the employee's duties as a special officer running to the state; and
(B) approved and filed in the office of the secretary of state.
(d) An employee described under this section may not receive additional salary or wages due to the employee's services under this section.
As added by P.L.2-1991, SEC.8.

IC 9-20-18-11
Damage to highways and bridges; liability; civil action
Sec. 11. (a) A person who owns or operates a vehicle, an object, or a contrivance unlawfully operated or moved on a highway or bridge is jointly and severally responsible for all damages to the highway or bridge as a result of a violation of this article.
(b) The:
(1) attorney general on behalf of the state, for state highways; and
(2) proper legal officer on behalf of the county, township, or municipality affected; shall bring a civil action against the person involved to recover the damages sustained.
(c) All funds recovered shall be credited to the proper highway fund to be used for the reimbursement of the cost of repairing the damaged highways and bridges.
As added by P.L.2-1991, SEC.8.

IC 9-20-18-12
Violation of article; Class C infraction; violation of weight limitations; Class B infraction; Class A infraction; defenses; suspension; funds; disbursement
Sec. 12. (a) Except as provided in subsection (b), a person who violates this article commits a Class C infraction.
(b) A violation of a weight limitation in IC 9-20-4, IC 9-20-5, IC 9-20-11, or IC 9-20-7-1 is:
(1) a Class B infraction if the total of all excesses of weight under those limitations is more than five thousand (5,000) pounds but not more than ten thousand (10,000) pounds; and
(2) a Class A infraction if the total of all excesses of weight under those limitations is more than ten thousand (10,000) pounds.
(c) This subsection does not apply to violations that occur on an interstate highway. It is a defense to a charge of violating a weight limitation in IC 9-20-4, IC 9-20-5, or IC 9-20-11 that the total of all excesses of weight under those limitations is less than one thousand (1,000) pounds.
(d) The court may suspend the registration of a vehicle used in violating this article for not more than ninety (90) days.
(e) Upon the conviction of a person for a violation of a law regarding the weight limit of vehicles operated upon a highway, the court may recommend suspension of the person's current chauffeur's license if the violation was committed knowingly.
(f) Notwithstanding IC 34-28-5-4, funds collected as judgments, except for costs, for violations under subsection (a) or (b) shall be deposited in the state highway fund.
As added by P.L.2-1991, SEC.8. Amended by P.L.122-1993, SEC.6; P.L.1-1998, SEC.99.

IC 9-20-18-13
Special tractor-mobile home rig moving violations; extra wide manufactured home rig rules violations; penalties
Sec. 13. (a) A person who operates a special tractor-mobile home rig who violates IC 9-20-15 is considered to be committing a moving violation and is subject to the penalties provided under rules adopted under IC 9-25.
(b) A person or an individual owner who violates a rule adopted under IC 9-20-15-6 commits a Class C infraction.
As added by P.L.2-1991, SEC.8. Amended by P.L.95-1991, SEC.5.

IC 9-20-18-14 Loads not securely fastened; Class C infraction
Sec. 14. (a) This section does not apply to a vehicle that has sides that extend above the load unless the load is not safely secured.
(b) A person who operates or permits the operation of a vehicle:
(1) on which:
(A) logs, lumber, pipe, poles, tanks, boilers, or similar objects are carried and not securely fastened by:
(i) metal chains;
(ii) wire cables;
(iii) steel strapping; or
(iv) logistic webbing of synthetic fibers;
identified as to strength and equipped with compatible hardware, that are of sufficient strength to hold the load in place under ordinary traffic or road conditions; and
(B) a load or part of a load more than ten (10) feet in length is not fastened by at least three (3) of the devices listed under subdivision (1), one (1) of which must be near each end and the other at the approximate center of the load; and
(2) on a public street or highway;
commits a Class C infraction.
As added by P.L.2-1991, SEC.8.

IC 9-20-18-14.5
Civil penalties
Sec. 14.5. (a) The civil penalties imposed under this section are in addition to the other civil penalties that may be imposed under IC 8 and IC 9. Notwithstanding section 12 of this chapter, a civil penalty imposed under this section:
(1) is imposed on the person whose United States Department of Transportation number is registered on the vehicle transporting the load;
(2) shall be deposited in the motor carrier regulation fund established by IC 8-2.1-23-1; and
(3) is in addition to any fines imposed by a court.
(b) A person who violates IC 9-20-5-7 is subject to a civil penalty of not more than five hundred dollars ($500) for each violation.
(c) A person who obtains a permit under this article and violates this article is subject to a civil penalty of not more than five hundred dollars ($500) for the first violation and not more than one thousand dollars ($1,000) for each subsequent violation.
(d) A person who transports heavy vehicles or loads subject to this article and fails to obtain a permit required under this article is subject to a civil penalty of not more than five thousand dollars ($5,000) for each violation.
(e) A civil penalty imposed under this section may be assessed against a person only after an administrative hearing has been conducted at which the person has an opportunity to present information as to why the civil penalty should not be assessed.
As added by P.L.129-2001, SEC.31. Amended by P.L.176-2006, SEC.12; P.L.45-2011, SEC.5.
IC 9-20-18-15
Enforcement of size and weight restrictions; cooperation among departments
Sec. 15. The Indiana state police board, the state police department, and the Indiana department of transportation shall cooperate in enforcement of Indiana laws relating to the height, width, length, gross weights, and load weights of vehicles or combinations of vehicles, with or without motive power, being operated, drawn, driven, moved, or transported on or over Indiana highways.
As added by P.L.2-1991, SEC.8.

IC 9-20-18-16
Interstate compacts and agreements; violations subject to IC 9-28
Sec. 16. The following are subject to IC 9-28:
(1) A:
(A) conviction for a crime; or
(B) judgment for an offense or ordinance violation;
under this article related to the use or operation of a motor vehicle.
(2) The issuance of a citation (as defined in IC 9-28-2-1) under this article.
As added by P.L.2-1991, SEC.8.






ARTICLE 21. TRAFFIC REGULATION

CHAPTER 1. APPLICATION

IC 9-21-1-1
Application of article
Sec. 1. Except as provided in sections 2, 3, and 3.3 of this chapter, this article applies throughout Indiana.
As added by P.L.2-1991, SEC.9. Amended by P.L.150-2009, SEC.10.

IC 9-21-1-2
Local authorities; adoption of additional regulations; conflict of law; fines; disbursement
Sec. 2. (a) Except as provided in section 3.5 of this chapter, a local authority may adopt by ordinance additional traffic regulations with respect to highways under the authority's jurisdiction. An ordinance adopted under this subsection may not conflict with or duplicate a statute.
(b) After a request has been made at a public meeting or by certified mail to the legislative body (as defined in IC 36-1-2-9) from the property owner, a local authority may adopt by ordinance additional traffic regulations with respect to a private road within the authority's jurisdiction. The ordinance:
(1) must require a contractual agreement between the local authority and property owner of the private road setting forth the terms and responsibilities of the additional traffic regulations;
(2) must require the contractual agreement required under subdivision (1) to be recorded after passage of the ordinance in the office of the recorder of the county in which the private road is located; and
(3) may not conflict with or duplicate state law.
(c) A fine assessed for a violation of a traffic ordinance adopted by a local authority may be deposited into the general fund of the appropriate political subdivision.
As added by P.L.2-1991, SEC.9. Amended by P.L.128-2002, SEC.1; P.L.143-2002, SEC.5; P.L.1-2003, SEC.50.

IC 9-21-1-3
Powers of local authorities; effective date of ordinances Sec. 3. (a) A local authority, with respect to private roads and highways under the authority's jurisdiction, in accordance with sections 2 and 3.3(a) of this chapter, and within the reasonable exercise of the police power, may do the following:
(1) Regulate the standing or parking of vehicles.
(2) Regulate traffic by means of police officers or traffic control signals.
(3) Regulate or prohibit processions or assemblages on the highways.
(4) Designate a highway as a one-way highway and require that all vehicles operated on the highway be moved in one (1) specific direction.
(5) Regulate the speed of vehicles in public parks.
(6) Designate a highway as a through highway and require that all vehicles stop before entering or crossing the highway.
(7) Designate an intersection as a stop intersection and require all vehicles to stop at one (1) or more entrances to the intersection.
(8) Restrict the use of highways as authorized in IC 9-21-4-7.
(9) Regulate the operation of bicycles and require the registration and licensing of bicycles, including the requirement of a registration fee.
(10) Regulate or prohibit the turning of vehicles at intersections.
(11) Alter the prima facie speed limits authorized under IC 9-21-5.
(12) Adopt other traffic regulations specifically authorized by this article.
(13) Adopt traffic regulations governing traffic control on public school grounds when requested by the governing body of the school corporations.
(14) Regulate or prohibit the operation of low speed vehicles or golf carts on highways in accordance with section 3.3(a) of this chapter.
(b) An ordinance or regulation adopted under subsection (a)(4), (a)(5), (a)(6), (a)(7), (a)(8), (a)(10), (a)(11), (a)(12), (a)(13), or (a)(14), is effective when signs giving notice of the local traffic regulations are posted upon or at the entrances to the highway or part of the highway that is affected.
As added by P.L.2-1991, SEC.9. Amended by P.L.128-2002, SEC.2; P.L.21-2003, SEC.6; P.L.150-2009, SEC.11; P.L.182-2009(ss), SEC.291.

IC 9-21-1-3.3
Ordinances regarding use of golf carts on highway
Sec. 3.3. (a) A city, county, or town may adopt by ordinance traffic regulations concerning the use of golf carts on a highway under the jurisdiction of the city, county, or town. An ordinance adopted under this subsection may not:
(1) conflict with or duplicate another state law; or
(2) conflict with a driver's licensing requirement of another

provision of the Indiana Code.
(b) A fine assessed for a violation of a traffic ordinance adopted by a city, county, or town under this section shall be deposited into the general fund of the city, county, or town.
(c) Notwithstanding subsection (a), an ordinance adopted by a county under this section:
(1) may allow an operator of a golf cart to cross a highway in the state highway system, at right angles, in order to travel from one (1) highway under the jurisdiction of the county to another highway under the jurisdiction of the county when the operation can be done safely; and
(2) must set a limit as to the number of passengers (other than the operator) that may be permitted on a golf cart.
(d) A violation of an ordinance adopted under this section that is committed on a state highway by the operator of a golf cart is considered to be an ordinance violation.
As added by P.L.150-2009, SEC.12. Amended by P.L.182-2009(ss), SEC.292; P.L.60-2012, SEC.1.

IC 9-21-1-3.5
Local authority; prohibition against or restriction on use of electric personal assistive mobility device
Sec. 3.5. A local authority may not adopt by ordinance any prohibition against or restriction on the use of an electric personal assistive mobility device operated on a path set aside for the exclusive use of bicycles as set forth in IC 9-21-11-1(b).
As added by P.L.143-2002, SEC.6.

IC 9-21-1-4
Posting of signs on state highways by local authorities; conditions; prohibitions
Sec. 4. (a) Notwithstanding IC 8-23-20, IC 9-21-5, and section 5 of this chapter, a city or town may, by ordinance, authorize and pay for signs to be erected along the routes of state highways if the following conditions are met:
(1) The sign is an information sign stating only that a famous person is or was a resident of that city or town.
(2) The sign conforms to the manual on traffic control devices standards for historical signs.
(3) A copy of the sign ordinance is sent to the bureau of the Indiana department of transportation.
(b) The commissioner of the Indiana department of transportation may, within sixty (60) days after the effective date of an ordinance adopted under subsection (a), prohibit the erection of or cause removal of the sign if the bureau finds that the sign:
(1) creates a traffic hazard; or
(2) expresses a commercial or partisan political message.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-5 Local control of state highways; enforcement powers
Sec. 5. Local control of the routes of state highways in cities and towns includes only the power of enforcement of this article and of the regulations passed by the Indiana department of transportation.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-6
Drivers of vehicles; application of chapter
Sec. 6. Except as provided in sections 7 and 8 of this chapter, this article applies to the drivers of vehicles owned or operated by the United States, this state, or a political subdivision of the state.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-7
Highway construction vehicles; application of article
Sec. 7. Unless specifically made applicable, this article does not apply to a person, team, motor vehicle, and other equipment actually engaged in work on the surface of a highway. This article applies to a person and vehicle when traveling to or from work on the surface of a highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-8
Emergency vehicles
Sec. 8. (a) This section applies to the person who drives an authorized emergency vehicle when:
(1) responding to an emergency call;
(2) in the pursuit of an actual or suspected violator of the law; or
(3) responding to, but not upon returning from, a fire alarm.
(b) The person who drives an authorized emergency vehicle may do the following:
(1) Park or stand, notwithstanding other provisions of this article.
(2) Proceed past a red or stop signal or stop sign, but only after slowing down as necessary for safe operation.
(3) Exceed the maximum speed limits if the person who drives the vehicle does not endanger life or property.
(4) Disregard regulations governing direction of movement or turning in specified directions.
(5) Execute a lawful intervention technique if the person has completed a training course that instructs participants in the proper execution of lawful intervention techniques.
(c) This section applies to an authorized emergency vehicle only when the vehicle is using audible or visual signals as required by law. An authorized emergency vehicle operated as a police vehicle is not required to be equipped with or display red and blue lights visible from in front of the vehicle.
(d) This section does not do the following:
(1) Relieve the person who drives an authorized emergency

vehicle from the duty to drive with due regard for the safety of all persons.
(2) Protect the person who drives an authorized emergency vehicle from the consequences of the person's reckless disregard for the safety of others.
As added by P.L.2-1991, SEC.9. Amended by P.L.145-2009, SEC.3.

IC 9-21-1-9
Private roads
Sec. 9. Except when a different place is specifically referred to, this article applies to the operation of vehicles upon highways and private roads of a residential subdivision, regardless of who maintains them.
As added by P.L.2-1991, SEC.9. Amended by P.L.128-2002, SEC.3.

IC 9-21-1-10
Animals; vehicles drawn by animals
Sec. 10. A person who rides an animal or drives an animal drawing a vehicle upon a roadway is:
(1) subject to the provisions of this article applicable to the person who drives a vehicle; and
(2) is not subject to the provisions of this article that by their nature have no application.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-11
Interstate compacts and agreements; application to crimes and offenses under this article
Sec. 11. The following are subject to IC 9-28:
(1) A:
(A) conviction for a crime; or
(B) judgment for an offense or ordinance violation;
under this article related to the use or operation of a motor vehicle.
(2) The issuance of a citation (as defined in IC 9-28-2-1) under this article.
As added by P.L.2-1991, SEC.9.



CHAPTER 2. INDIANA MANUAL ON UNIFORM TRAFFIC CONTROL DEVICES FOR STREETS AND HIGHWAYS

IC 9-21-2-1.3
Expiration of rule adopted under section 1 of this chapter
Sec. 1.3. A rule adopted under section 1 of this chapter, before its amendment by P.L.36-2008, expires on the date on which the commissioner of the Indiana department of transportation issues an order under section 1 of this chapter, as amended by P.L.36-2008.
As added by P.L.220-2011, SEC.215.

IC 9-21-2-2
Conformance with other state and federally approved manuals
Sec. 2. The Indiana Manual on Uniform Traffic Control Devices for Streets and Highways must substantially conform with the Manual on Uniform Traffic Control Devices for Streets and Highways, 1961 Edition, and the Manual for Signing and Pavement Marking for the National System for Interstate and Defense Highways, 1962 Edition, and all other manuals and revisions to the manuals that have the approval of the Federal Highway Administrator.
As added by P.L.2-1991, SEC.9.

IC 9-21-2-3
Revisions to manual; approval by department of transportation
Sec. 3. All manuals (including revisions to the manuals) described in section 2 of this chapter may be considered to become a part of the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways if the following conditions exist:
(1) The Indiana department of transportation concurs in the revisions.
(2) The Indiana department of transportation adopts the manuals (including revisions) by order of the commissioner of the Indiana department of transportation.
As added by P.L.2-1991, SEC.9. Amended by P.L.36-2008, SEC.2.

IC 9-21-2-4
Adoption of control devices where federal standards are silent
Sec. 4. The Indiana department of transportation may add control devices to the state manual in those areas where the federal standards

are silent.
As added by P.L.2-1991, SEC.9.



CHAPTER 3. TRAFFIC CONTROL SIGNALS

IC 9-21-3-1
Standards and specifications
Sec. 1. Each traffic control signal on a street or highway within Indiana must conform with the standards, specifications, and warrants set forth in the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-2
Installation; traffic engineering studies; vicinity of schools; special hearing
Sec. 2. (a) Each traffic signal installation on a street or highway within Indiana may be erected only after the completion of traffic engineering studies that verify that the traffic signal control is necessary as set forth in the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways.
(b) If:
(1) the proposed installation is in the immediate vicinity of a school; and
(2) the installation does not meet the requirements of this section;
the governmental unit responsible for the control of traffic at the location shall grant a special hearing on the question to a person who has properly petitioned for the installation of a traffic signal.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-3
Removal of nonconforming signals
Sec. 3. Each traffic signal upon a street or highway in Indiana that does not conform to this chapter shall be removed by the governmental agency having jurisdiction over the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-4
Department of transportation; duties
Sec. 4. The Indiana department of transportation is responsible for the control of all traffic signals on the state highway system.
As added by P.L.2-1991, SEC.9.
IC 9-21-3-5
Property of department of transportation
Sec. 5. A traffic signal installation on a state route is the property of the Indiana department of transportation.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-6
Public or private agencies; erection of signs; written permission
Sec. 6. (a) Except as provided in subsection (b), a public or private agency may not erect a traffic control device on a state maintained highway without the written permission of the Indiana department of transportation.
(b) This subsection applies to the installation of traffic signals on a state highway in a city or town. The Indiana department of transportation shall:
(1) install any signal that meets the standards, specifications, and warrants set forth in the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways; or
(2) grant written permission to a city or town to erect the signal if it is not possible for the state immediately to install the signal.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-7
Signals exhibiting colored lights or arrows; requirements; explanation of colors
Sec. 7. (a) Whenever traffic is controlled by traffic control signals exhibiting different colored lights or colored lighted arrows successively, one (1) at a time or in combination, only the colors green, red, or yellow may be used, except for special pedestrian signals under IC 9-21-18.
(b) The lights indicate and apply to drivers of vehicles and pedestrians as follows:
(1) Green indication means the following:
(A) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left, unless a sign at the place prohibits either turn.
(B) Vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent sidewalk at the time the signal is exhibited.
(C) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by the green arrow or other movement permitted by other indications shown at the same time.
(D) Vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.
(E) Unless otherwise directed by a pedestrian control signal, pedestrians facing a green signal, except when the sole green

signal is a turn arrow, may proceed across the roadway within a marked or unmarked crosswalk.
(2) Steady yellow indication means the following:
(A) Vehicular traffic facing a steady circular yellow or yellow arrow signal is warned that the related green movement is being terminated and that a red indication will be exhibited immediately thereafter.
(B) A pedestrian facing a steady circular yellow or yellow arrow signal, unless otherwise directed by a pedestrian control signal, is advised that there is insufficient time to cross the roadway before a red indication is shown, and a pedestrian may not start to cross the roadway at that time.
(3) Steady red indication means the following:
(A) Except as provided in clause (B), vehicular traffic facing a steady circular red or red arrow signal shall stop at a clearly marked stop line. However, if there is no clearly marked stop line, vehicular traffic shall stop before entering the crosswalk on the near side of the intersection. If there is no crosswalk, vehicular traffic shall stop before entering the intersection and shall remain standing until an indication to proceed is shown.
(B) Except when a sign is in place prohibiting a turn described in this subdivision, vehicular traffic facing a steady red signal, after coming to a complete stop, may cautiously enter the intersection to do the following:
(i) Make a right turn.
(ii) Make a left turn if turning from the left lane of a one-way street into another one-way street with the flow of traffic.
Vehicular traffic making a turn described in this subdivision shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic using the intersection.
(C) Unless otherwise directed by a pedestrian control signal pedestrians facing a steady circular red or red arrow signal may not enter the roadway.
(4) No indication or conflicting indications means the following:
(A) Except as provided in clause (C), vehicular traffic facing an intersection having a signal that displays no indication or conflicting indications, where no other control is present, shall stop before entering the intersection.
(B) After stopping, vehicular traffic may proceed with caution through the intersection and shall yield the right-of-way to traffic within the intersection or approaching so closely as to constitute an immediate hazard.
(C) Vehicular traffic entering an intersection or crosswalk facing a pedestrian hybrid beacon may proceed without stopping if no indication is displayed on the pedestrian hybrid beacon.
(5) This section applies to traffic control signals located at a

place other than an intersection. A stop required under this subdivision must be made at the signal, except when the signal is supplemented by a sign or pavement marking indicating where the stop must be made.
As added by P.L.2-1991, SEC.9. Amended by P.L.8-2010, SEC.2; P.L.43-2011, SEC.3.

IC 9-21-3-8
Red or yellow flashing signals
Sec. 8. (a) This section does not apply at railroad grade crossings.
(b) Whenever an illuminated flashing red or yellow light is used in a traffic signal or with a traffic sign, vehicular traffic shall obey the signal in the following manner:
(1) Flashing red (stop signal) means the following:
(A) When a red lens is illuminated by rapid intermittent flashes, a person who drives a vehicle shall stop at a clearly marked stop line before entering the crosswalk on the near side of the intersection.
(B) If no line exists, the person shall stop at the point nearest the intersecting roadway where the person has a view of approaching traffic on the intersecting roadway before entering the roadway.
(C) The right to proceed is subject to the rules applicable after making a stop at a stop sign.
(2) Except as provided in subdivision (3), flashing yellow (caution signal) means that when a yellow lens is illuminated with rapid intermittent flashes, a person who drives a vehicle may proceed through the intersection or past the signal only with caution.
(3) When a yellow lens with an arrow is illuminated with rapid intermittent flashes, a person who operates a vehicle may turn only after yielding to oncoming traffic.
As added by P.L.2-1991, SEC.9. Amended by P.L.43-2011, SEC.4.

IC 9-21-3-9
Individual lane use control signals
Sec. 9. When lane use control signals are placed over individual lanes, the signals apply to vehicular traffic as follows:
(1) Green indication (downward green arrows) means vehicular traffic may travel in any lane over which a green signal is shown.
(2) Steady yellow indication (yellow X symbol) means vehicular traffic is warned that a lane control change is being made.
(3) Steady red indication (red X symbol) means vehicular traffic may not enter or travel in a lane over which a red signal is shown.
(4) Flashing yellow indication (yellow X symbol) means vehicular traffic may use the lane only for the purpose of approaching and making a left turn. As added by P.L.2-1991, SEC.9.

IC 9-21-3-10
Street cars; obeyance of signals
Sec. 10. The motorman of a street car shall obey traffic control signals that are applicable to vehicles.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-11
Violations; Class C infraction
Sec. 11. A person who violates section 7, 8, 9, or 10 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 3.5. AUTOMATED TRAFFIC LAW ENFORCEMENT SYSTEM

IC 9-21-3.5-2
"Automated traffic law enforcement system"
Sec. 2. As used in this chapter, "automated traffic law enforcement system" means a device that:
(1) has one (1) or more motor vehicle sensors; and
(2) is capable of producing a photographically recorded image of a motor vehicle, including an image of the vehicle's front or rear license plate, as the vehicle proceeds through a tollgate, toll zone, or other area on a tollway, qualifying project, or toll road that is marked as required by the department, the authority, or an operator as a place where a person using the tollway, qualifying project, or toll road must pay a toll or is otherwise subject to a fee for using the tollway, qualifying project, or toll road.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-3
"Department"
Sec. 3. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-4
"Operator"
Sec. 4. As used in this chapter, "operator" has the meaning set forth in IC 8-15.5-2-5 or IC 8-15.7-2-11.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-5
"Owner"
Sec. 5. As used in this chapter, "owner" means a person in whose name a motor vehicle is registered under:
(1) IC 9-18;
(2) the laws of another state;
(3) the laws of a foreign country; or
(4) the International Registration Plan.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-6
"Qualifying project"
Sec. 6. As used in this chapter, "qualifying project" has the

meaning set forth in IC 8-15.7-2-16.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-7
"Toll road"
Sec. 7. As used in this chapter, "toll road" has the meaning set forth for "toll road project" in IC 8-15-2-4(4).
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-8
"Tollway"
Sec. 8. As used in this chapter, "tollway" has the meaning set forth in IC 8-15-3-7.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-9
Payment of toll by owner required
Sec. 9. (a) The owner of a motor vehicle, other than an authorized emergency vehicle, that is driven or towed through a toll collection facility on a toll road, tollway, or qualifying project shall pay the proper toll or user fee.
(b) A person who violates subsection (a) commits a moving violation, a Class C infraction.
As added by P.L.47-2006, SEC.45. Amended by P.L.163-2011, SEC.20.

IC 9-21-3.5-10
Rules concerning automated traffic law enforcement systems
Sec. 10. (a) The department or the authority may adopt and enforce rules concerning:
(1) the placement and use of automated traffic law enforcement systems to enforce collection of user fees;
(2) required notification in the form of a citation to the owner of a vehicle used in the commission of a moving violation under section 9 of this chapter;
(3) the process for notification, collection, and enforcement of unpaid amounts;
(4) the amount of fines, charges, and assessments for toll violations, including, with respect to amounts unpaid by violators who are not subject to IC 9-18-2-17(b):
(A) contracting with a collection agency; and
(B) authorizing the collection agency in the contract for collection services to impose on and collect from the violator an additional collection fee; and
(5) other matters relating to automated traffic law enforcement systems that the department or the authority considers appropriate.
(b) A rule adopted under subsection (a)(2) must establish:
(1) a deadline for the department, authority, or operator, as applicable, to issue a citation to an owner of a vehicle used in

the commission of a moving violation under section 9 of this chapter; and
(2) a deadline, not to exceed thirty (30) days following receipt of the citation as determined under section 12(b)(1) of this chapter, for the owner to pay a fine, charge, or other assessment for the toll violation.
(c) The department shall establish a process by which the department, authority, or operator, as applicable, shall notify the bureau of an owner's failure to pay a fine, charge, or other assessment for a toll violation following the expiration of the deadline described in subsection (b)(2).
As added by P.L.47-2006, SEC.45. Amended by P.L.163-2011, SEC.21.

IC 9-21-3.5-11
Advance warning signs
Sec. 11. Before enforcing a rule adopted under section 10 of this chapter, the department, the authority, or an operator must install advance warning signs along the tollways, toll roads, or qualifying projects proceeding to the location at which an automated traffic law enforcement system is located.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-12
Prosecution of toll violations
Sec. 12. (a) In the prosecution of a toll violation, proof that the motor vehicle was driven or towed through the toll collection facility without payment of the proper toll may be shown by a video recording, a photograph, an electronic recording, or other appropriate evidence, including evidence obtained by an automated traffic law enforcement system.
(b) In the prosecution of a toll violation:
(1) it is presumed that any notice of nonpayment was received on the fifth day after the date of mailing; and
(2) a computer record of the department, the authority, or the operator of the registered owner of the vehicle is prima facie evidence of its contents and that the toll violator was the registered owner of the vehicle at the time of the underlying event of nonpayment.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-13
Seizure of transponders
Sec. 13. (a) For purposes of this section, "transponder" means a device, placed on or within a motor vehicle, that is capable of transmitting information used to assess or collect tolls. A transponder is "insufficiently funded" when there are no remaining funds in the account in connection with which the transponder was issued.
(b) Any police officer of Indiana may seize a stolen or insufficiently funded transponder and return it to the department, the

authority, or an operator, except that an insufficiently funded transponder may not be seized from the holder of an account sooner than the thirtieth day after the date the department, the authority, or an operator has sent a notice of delinquency to the holder of the account.
(c) The department or the authority may enter into an agreement with one (1) or more persons to market and sell transponders for use on tollways, toll roads, or qualifying projects.
(d) The department, the authority, or an operator may charge reasonable fees for initiating, administering, and maintaining electronic toll collection customer accounts.
(e) Electronic toll collection customer account information, including contact and payment information and trip data, is confidential and not subject to disclosure under IC 5-14-3. A contract for the acquisition, construction, maintenance, or operation of a tollway, toll road, or qualifying project must ensure the confidentiality of all electronic toll collection customer account information.
As added by P.L.47-2006, SEC.45.



CHAPTER 4. TRAFFIC CONTROL DEVICES

IC 9-21-4-2
Placement and maintenance; department of transportation; local authorities; unnecessary signals; removal
Sec. 2. (a) The Indiana department of transportation shall place and, except as otherwise provided in this section, maintain traffic control devices conforming to the state manual and specifications upon all state highways, including the state maintained routes through a city or town, as necessary to indicate and to carry out this article or to regulate, warn, or guide traffic.
(b) A local authority may not place or maintain a traffic control device upon a highway in the state highway system or the state maintained routes through a city or town until the authority has received written permission from the Indiana department of transportation.
(c) If the department determines, upon the basis of an engineering and traffic investigation, that any traffic control signal is not necessary for the safe, convenient, economical, and orderly movement of traffic, the signal shall be removed by the Indiana department of transportation and be returned to the authority responsible for the signal's erection. If the Indiana department of transportation determines, based on an engineering and traffic investigation, that a traffic control signal now in place is necessary for the safe, convenient, economical, and orderly movement of traffic, the signal must remain in place, and the Indiana department of transportation shall affix a tag or seal to the signal showing that the signal has been approved by the Indiana department of transportation.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-3
Local authorities; jurisdiction; duties; traffic calming devices
Sec. 3. (a) As used in this section, "traffic calming device" means a device erected to slow traffic on residential streets, including the following:
(1) traffic circles;
(2) curb extensions;
(3) neck downs;
(4) diagonal diverters;
(5) truncated diagonal diverters; or (6) chicanes.
(b) A local authority shall place and maintain traffic control devices upon highways under the authority's jurisdiction, not including state highways, the authority considers necessary to indicate and to carry out this article or local traffic ordinances or to regulate, warn, or guide traffic. All traffic control devices, except traffic calming devices, erected under this section after June 30, 1939, must conform to the Indiana manual on uniform traffic control devices for streets and highways, ("the state manual") and design specifications. However, the design and use of traffic calming devices shall conform to generally accepted engineering principles of road design, and shall not affect the requirements of the state manual and design specifications as regards any other traffic control device, as used in this chapter.
As added by P.L.2-1991, SEC.9. Amended by P.L.93-1996, SEC.1.

IC 9-21-4-4
Unauthorized traffic control devices; prohibition
Sec. 4. A person may not place, maintain, or display upon or in view of a highway an unauthorized sign, signal, marking, or device that:
(1) purports to be, is an imitation of, or resembles an official traffic control device or a railroad sign or signal;
(2) attempts to direct the movement of traffic; or
(3) hides from view or interferes with the effectiveness of an official traffic control device or a railroad sign or signal.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-5
Commercial advertising; placement on traffic control devices; prohibition; exceptions; tourist attraction signage; lights maintained on private property; restrictions
Sec. 5. (a) Except as provided in subsection (b), a person may not place or maintain upon a highway a traffic sign or signal bearing commercial advertising. A public authority may not permit the placement of a traffic sign or signal that bears a commercial message.
(b) Under criteria to be jointly established by the Indiana department of transportation and the office of tourism development, the Indiana department of transportation may authorize the posting of any of the following:
(1) Limited tourist attraction signage.
(2) Business signs on specific information panels on the interstate system of highways and other freeways.
All costs of manufacturing, installation, and maintenance to the Indiana department of transportation for a business sign posted under this subsection shall be paid by the business.
(c) Criteria established under subsection (b) for tourist attraction signage must include a category for a tourist attraction that:
(1) is a trademarked destination brand; and
(2) encompasses buildings, structures, sites, or other facilities

that are:
(A) listed on the National Register of Historic Places established under 16 U.S.C. 470 et seq.; or
(B) listed on the register of Indiana historic sites and historic structures established under IC 14-21-1;
regardless of the distance of the tourist attraction from the highway on which the tourist attraction signage is placed.
(d) Criteria established under subsection (b) for tourist attraction signage must include a category for a tourist attraction that is an establishment licensed under IC 7.1-3-2-7(5).
(e) A person may not place, maintain, or display a flashing, a rotating, or an alternating light, beacon, or other lighted device that:
(1) is visible from a highway; and
(2) may be mistaken for or confused with a traffic control device or for an authorized warning device on an emergency vehicle.
(f) This section does not prohibit the erection, upon private property adjacent to highways, of signs giving useful directional information and of a type that cannot be mistaken for official signs.
As added by P.L.2-1991, SEC.9. Amended by P.L.229-2005, SEC.8; P.L.30-2007, SEC.1; P.L.94-2008, SEC.59.

IC 9-21-4-6
Advertising signs, signals, and devices; placement on or over roadway; prohibition; removal
Sec. 6. (a) A person may not place, maintain, or display an advertising sign, signal, or device on or over the roadway of a highway.
(b) A person may not place, maintain, or display an advertising sign, signal, or device on a highway in a city between the curb and sidewalk. If the curb and sidewalk join, a person may not place, maintain, or display on the sidewalk an advertising sign, signal, or device closer than ten (10) feet from the curb line. Overhanging signs may not overhang the curb.
(c) A person may not place, maintain, or display an advertising sign or device of any character within one hundred (100) feet of a highway outside the corporate limits of an incorporated city or town that obstructs the view of:
(1) the highway; or
(2) an intersecting highway, street, alley, or private driveway;
of a person traveling the highway for a distance of five hundred (500) feet or less from the sign or device as the person approaches the highway or intersecting highway.
(d) A person may not place, maintain, or display an advertising sign or a device of a permanent or semipermanent character on a highway right-of-way.
(e) Each sign, signal, or marking prohibited under this section is declared to be a public nuisance. The authority having jurisdiction over the highway may remove or cause to be removed the prohibited sign, signal, or marking without notice. As added by P.L.2-1991, SEC.9.

IC 9-21-4-7
Designation or determination of the location of, necessity for, and extent of traffic control devices; order of department of transportation; violation; trial; certification of order; permits
Sec. 7. (a) Whenever, under this article, the Indiana department of transportation designates or determines the location of, necessity for, and extent of:
(1) traffic control devices;
(2) state speed limits, other than maximum limits;
(3) speed limits on elevated structures;
(4) no passing zones;
(5) one-way roadways;
(6) certain lanes for slow moving traffic;
(7) course of turning movements at intersections;
(8) dangerous railroad crossings requiring stops;
(9) through highways and stop intersections;
(10) angle parking; or
(11) restrictions on the use of highways for certain periods or for certain vehicles, including low speed vehicles;
the designation or determination shall be by order of the commissioner of the Indiana department of transportation and shall, except for subdivision (1), be evidenced by official signs or markings under this article.
(b) At a trial of a person charged with a violation of the restrictions imposed by subsection (a) and in all civil actions, oral evidence of the location and content of the signs or markings is prima facie evidence of the adoption and application of the restriction by the Indiana department of transportation and the validity of the adoption and application of the restriction. The Indiana department of transportation shall, upon request by a party in an action at law, furnish, under the seal of the Indiana department of transportation, a certification of the order establishing the restriction in question. A certification under this subsection shall be accepted by any court as conclusive proof of the designation or determination by the commissioner of the Indiana department of transportation. Certified copies shall be furnished without cost to the parties to a court action involving the restriction upon request.
(c) Whenever, under this article, a permit or permission of the Indiana department of transportation is required, the permit must be in writing and under the seal of the Indiana department of transportation.
As added by P.L.2-1991, SEC.9. Amended by P.L.21-2003, SEC.7.

IC 9-21-4-8
Rules of statewide application not evidenced by official signs and not authorized by this article; adoption; use of administrative rules
Sec. 8. The rules for construction of private drives and controlling the cutting of curbs in cities and any other rules of statewide

application that are:
(1) not evidenced by official signs or markings;
(2) made by the Indiana department of transportation; and
(3) not authorized by this article but authorized by other statutes;
shall be adopted under IC 4-22-2.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-9
Administrative rules; adoption of rules of statewide application; exceptions
Sec. 9. (a) Except as provided in subsections (b) and (c), all rules of statewide application shall be adopted under IC 4-22-2.
(b) Traffic regulations carrying a penalty for violation and requiring the use of signs or markers to make them effective need not be adopted under IC 4-22-2.
(c) Traffic regulations, except maximum speed limits and worksite speed limits, shall be officially adopted by order of the Indiana department of transportation.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-10
Emergency rules; adoption under administrative rules provisions
Sec. 10. If the Indiana department of transportation designates a rule under section 8 or 9 of this chapter as an emergency rule, the department may adopt the rule under IC 4-22-2-37.1.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-11
Through highways; stop or yield intersections; designation; erection of signs
Sec. 11. The Indiana department of transportation, with reference to state highways and highway routes through cities, and local authorities, with reference to other highways under their jurisdiction, may, upon an engineering and traffic investigation, designate:
(1) through highways and erect stop or yield signs at specified entrances to the highways; or
(2) an intersection as a stop or yield intersection and erect stop or yield signs at one (1) or more entrances to the intersection.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-12
No passing zones and narrow bridges on state highways; designation; erection of signs
Sec. 12. (a) The Indiana department of transportation may determine by an engineering and traffic investigation those parts of a state highway where overtaking and passing or driving to the left of the roadway would be especially hazardous and may, by appropriate signs or marks on the roadway, indicate the beginning and end of the zones. (b) The Indiana department of transportation may determine that a bridge, a culvert, or an approach to a bridge or culvert on a state highway does not have sufficient clear roadway width to safely permit the passing of two (2) vehicles. A bridge or culvert described in this subsection shall be designated a one-lane bridge or a narrow bridge.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-13
No passing zones; designation by local authorities; erection of signs
Sec. 13. A local unit that has responsibility for roads and streets may determine by an engineering and traffic investigation those parts of a road or street, including bridges, under the unit's jurisdiction where overtaking and passing or driving to the left of the roadway would be especially hazardous. Upon making that determination, the local unit may, by ordinance, designate no-passing zones by appropriate signs or marks on the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-14
One-way highways and streets; designation; erection of signs
Sec. 14. The Indiana department of transportation may designate a highway or separate roadway under the department's jurisdiction for one-way traffic and shall erect appropriate signs giving notice of the designation.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-15
Repealed
(Repealed by P.L.81-1996, SEC.12.)

IC 9-21-4-16
Stopping at railroad crossings; procedure
Sec. 16. When a stop sign is erected at a railroad crossing, the driver of a vehicle shall stop within fifty (50) feet but not less than ten (10) feet from the nearest track of the grade crossing and shall proceed only upon exercising due care.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-17
Preferential right-of-way at intersections; signs
Sec. 17. Whenever traffic at an intersection is controlled by signs, preferential right-of-way may be indicated by stop signs or yield signs under this chapter.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-18
Operation of motor vehicle; obeyance of markings or signs
Sec. 18. A person who drives a vehicle must obey the markings or signs posted under this chapter. As added by P.L.2-1991, SEC.9.

IC 9-21-4-19
Violations; Class C infraction
Sec. 19. A person who violates section 4, 5, 6, 16, 17, or 18 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.

IC 9-21-4-20
Highway work zones; signage; penalties
Sec. 20. (a) For purposes of this section, "highway work zone" has the meaning set forth in IC 8-23-2-15.
(b) The Indiana department of transportation shall design and manufacture or have manufactured signs that inform vehicle operators of the offenses and penalties under:
(1) IC 9-21-5-11; and
(2) IC 9-21-8-56.
(c) A sign described in subsection (b) shall be posted at a reasonable distance before a highway work zone by:
(1) the Indiana department of transportation;
(2) a political subdivision; or
(3) a contractor of the:
(A) Indiana department of transportation; or
(B) political subdivision;
that is working at the highway work zone.
A sign that is posted before a highway work zone must be posted in accordance with the Indiana Manual on Uniform Traffic Control Devices or the Indiana Work Site Traffic Control Manual.
As added by P.L.40-2007, SEC.1.



CHAPTER 5. SPEED LIMITS

IC 9-21-5-1
General restrictions
Sec. 1. A person may not drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions, having regard to the actual and potential hazards then existing. Speed shall be restricted as necessary to avoid colliding with a person, vehicle, or other conveyance on, near, or entering a highway in compliance with legal requirements and with the duty of all persons to use due care.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-2
Maximum speed limits
Sec. 2. Except when a special hazard exists that requires lower speed for compliance with section 1 of this chapter, the slower speed limit specified in this section or established as authorized by section 3 of this chapter is the maximum lawful speed. A person may not drive a vehicle on a highway at a speed in excess of the following maximum limits:
(1) Thirty (30) miles per hour in an urban district.
(2) Fifty-five (55) miles per hour, except as provided in subdivisions (1), (3), (4), (5), (6), and (7).
(3) Seventy (70) miles per hour on a highway on the national system of interstate and defense highways located outside of an urbanized area (as defined in 23 U.S.C. 101) with a population of at least fifty thousand (50,000), except as provided in subdivision (4).
(4) Sixty-five (65) miles per hour for a vehicle (other than a bus) having a declared gross weight greater than twenty-six thousand (26,000) pounds on a highway on the national system of interstate and defense highways located outside an urbanized area (as defined in 23 U.S.C. 101) with a population of at least fifty thousand (50,000).
(5) Sixty-five (65) miles per hour on:
(A) U.S. 20 from the intersection of U.S. 20 and County Road 17 in Elkhart County to the intersection of U.S. 20 and U.S. 31 in St. Joseph County;
(B) U.S. 31 from the intersection of U.S. 31 and U.S. 20 in St. Joseph County to the boundary line between Indiana and Michigan; and (C) a highway classified by the Indiana department of transportation as an INDOT Freeway.
(6) On a highway that is the responsibility of the Indiana finance authority established by IC 4-4-11:
(A) seventy (70) miles per hour for:
(i) a motor vehicle having a declared gross weight of not more than twenty-six thousand (26,000) pounds; or
(ii) a bus; or
(B) sixty-five (65) miles per hour for a motor vehicle having a declared gross weight greater than twenty-six thousand (26,000) pounds.
(7) Sixty (60) miles per hour on a highway that:
(A) is not designated as a part of the national system of interstate and defense highways;
(B) has four (4) or more lanes;
(C) is divided into two (2) or more roadways by:
(i) an intervening space that is unimproved and not intended for vehicular travel;
(ii) a physical barrier; or
(iii) a dividing section constructed to impede vehicular traffic; and
(D) is located outside an urbanized area (as defined in 23 U.S.C. 101) with a population of at least fifty thousand (50,000).
(8) Fifteen (15) miles per hour in an alley.
As added by P.L.2-1991, SEC.9. Amended by P.L.92-1991, SEC.2; P.L.1-1993, SEC.56; P.L.151-2005, SEC.2; P.L.1-2006, SEC.163.

IC 9-21-5-3
Alteration of maximum speed limits; authorities; procedures
Sec. 3. The maximum speed limits set forth in section 2 of this chapter may be altered as follows:
(1) By local jurisdictions under section 6 of this chapter.
(2) By the Indiana department of transportation under section 12 of this chapter.
(3) For the purposes of speed limits on a highway on the national system of interstate and defense highways, by order of the commissioner of the Indiana department of transportation to conform to any federal regulation concerning state speed limit laws.
(4) In worksites, by all jurisdictions under section 11 of this chapter.
As added by P.L.2-1991, SEC.9. Amended by P.L.235-2005, SEC.124; P.L.151-2005, SEC.3; P.L.1-2006, SEC.164.

IC 9-21-5-4
Reduction of speed; conditions where required
Sec. 4. The driver of each vehicle shall, consistent with section 1 of this chapter, drive at an appropriate reduced speed as follows:
(1) When approaching and crossing an intersection or railway

grade crossing.
(2) When approaching and going around a curve.
(3) When approaching a hill crest.
(4) When traveling upon a narrow or winding roadway.
(5) When special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-5
Oversized vehicles
Sec. 5. In addition to the other limitations in this chapter, and in any oversize vehicle permit issued under IC 9-20, a vehicle that exceeds:
(1) a width of ten (10) feet, six (6) inches;
(2) a height of thirteen (13) feet, six (6) inches; or
(3) a length of eighty-five (85) feet;
may not be operated at a speed greater than fifty-five (55) miles per hour.
As added by P.L.2-1991, SEC.9. Amended by P.L.85-1997, SEC.2; P.L.217-2003, SEC.7.

IC 9-21-5-6
Speed limits greater or lesser than reasonable; alteration by local authority; engineering and traffic investigations; validity of speed limits; conditions
Sec. 6. (a) Except as provided in subsections (e) and (f), whenever a local authority in the authority's jurisdiction determines that the maximum speed permitted under this chapter is greater or less than reasonable and safe under the conditions found to exist on a highway or part of a highway, the local authority may determine and declare a reasonable and safe maximum limit on the highway. The maximum limit declared under this section may do any of the following:
(1) Decrease the limit within urban districts, but not to less than twenty (20) miles per hour.
(2) Increase the limit within an urban district, but not to more than fifty-five (55) miles per hour during daytime and fifty (50) miles per hour during nighttime.
(3) Decrease the limit outside an urban district, but not to less than thirty (30) miles per hour.
(4) Decrease the limit in an alley, but to not less than five (5) miles per hour.
(5) Increase the limit in an alley, but to not more than thirty (30) miles per hour.
The local authority must perform an engineering and traffic investigation before a determination may be made to change a speed limit under subdivision (2), (3), (4), or (5) or before the speed limit within an urban district may be decreased to less than twenty-five (25) miles per hour under subdivision (1).
(b) Except as provided in subsection (f), a local authority in the authority's jurisdiction shall determine by an engineering and traffic

investigation the proper maximum speed for all local streets and shall declare a reasonable and safe maximum speed permitted under this chapter for an urban district. However, an engineering and traffic study is not required to be performed for the local streets in an urban district under this subsection if the local authority determines that the proper maximum speed in the urban district is not less than twenty-five (25) miles per hour.
(c) An altered limit established under this section is effective at all times or during hours of darkness or at other times as may be determined when appropriate signs giving notice of the altered limit are erected on the street or highway.
(d) Except as provided in this subsection, a local authority may not alter a speed limit on a highway or extension of a highway in the state highway system. A city or town may establish speed limits on state highways upon which a school is located. However, a speed limit established under this subsection is valid only if the following conditions exist:
(1) The limit is not less than twenty (20) miles per hour.
(2) The limit is imposed only in the immediate vicinity of the school.
(3) Children are present.
(4) The speed zone is properly signed. After June 30, 2011, there must be:
(A) a sign located:
(i) where the reduced speed zone begins; or
(ii) as near as practical to the point where the reduced speed zone begins;
indicating the reduced speed limit; and
(B) a sign located at the end of the reduced speed zone indicating:
(i) the speed limit for the section of highway that follows; or
(ii) the end of the reduced speed zone.
(5) The Indiana department of transportation has been notified of the limit imposed by certified mail.
(e) A local authority may decrease a limit on a street to not less than fifteen (15) miles per hour if the following conditions exist:
(1) The street is located within a park or playground established under IC 36-10.
(2) The:
(A) board established under IC 36-10-3;
(B) board established under IC 36-10-4; or
(C) park authority established under IC 36-10-5;
requests the local authority to decrease the limit.
(3) The speed zone is properly signed.
(f) A city, town, or county may establish speed limits on a street or highway upon which a school is located if the street or highway is under the jurisdiction of the city, town, or county, respectively. However, a speed limit established under this subsection is valid only if the following conditions exist: (1) The limit is not less than:
(A) twenty (20) miles per hour within an urban district; and
(B) thirty (30) miles per hour outside an urban district.
(2) The limit is imposed only in the immediate vicinity of the school.
(3) Children are present.
(4) The speed zone is properly signed. After:
(A) June 30, 2011, there must be:
(i) a sign located where the reduced speed zone begins or as near as practical to the point where the reduced speed zone begins indicating the reduced speed limit; and
(ii) a sign located at the end of the reduced speed zone indicating the end of the reduced speed zone; and
(B) June 30, 2012, if the school operates on a twelve (12) month schedule, there must be a sign indicating that the school is an all year school.
As added by P.L.2-1991, SEC.9. Amended by P.L.92-1991, SEC.3; P.L.1-1992, SEC.50; P.L.126-1993, SEC.1; P.L.169-2006, SEC.32; P.L.138-2009, SEC.2; P.L.52-2011, SEC.1.

IC 9-21-5-7
Reduction of speed; impeding normal and reasonable movement; right-of-way to other vehicles
Sec. 7. A person may not drive a motor vehicle at a slow speed that impedes or blocks the normal and reasonable movement of traffic, except when reduced speed is necessary for safe operation or in compliance with the law. A person who is driving at a slow speed so that three (3) or more other vehicles are blocked and cannot pass on the left around the vehicle shall give right-of-way to the other vehicles by pulling off to the right of the right lane at the earliest reasonable opportunity and allowing the blocked vehicles to pass.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-8
Minimum speed limits
Sec. 8. Whenever the Indiana department of transportation within the department's jurisdiction or a local authority within the authority's jurisdiction determines, based on an engineering and traffic investigation, that slow speeds on a part of a highway consistently impede the normal and reasonable movement of traffic, the Indiana department of transportation or local authority may determine and declare a minimum speed limit below which a person may not drive a vehicle except when necessary for safe operation or in compliance with law. A limit determined under this subsection and declared by appropriate resolution, regulation, or ordinance becomes effective when appropriate sign or signals giving notice of the limit of speed are erected along the affected part of a highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-8.5 Low speed vehicles
Sec. 8.5. A person may not drive a low speed vehicle on a highway that has a speed limit in excess of thirty-five (35) miles per hour.
As added by P.L.21-2003, SEC.8.

IC 9-21-5-9
Vehicles traveling at reduced speeds; use of right lane
Sec. 9. A vehicle that travels at a speed less than the established maximum shall travel in the right lanes to provide for better flow of traffic on the interstate highways.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-10
Bridges and elevated structures; maximum speed; safety investigation; posting of signs; violations; conclusive evidence
Sec. 10. (a) A person may not drive a vehicle over a bridge or other elevated structure constituting a part of a highway at a speed that is greater than the maximum speed that can be maintained with safety to the bridge or structure, when the structure is signposted as provided in this section.
(b) The Indiana department of transportation may conduct an investigation of a bridge or other elevated structure constituting a part of a highway. If the Indiana department of transportation finds that the structure cannot with safety to the structure withstand vehicles traveling at the speed otherwise permissible under this chapter, the Indiana department of transportation shall determine and declare the maximum speed of vehicles that the structure can withstand. The Indiana department of transportation shall cause or permit suitable signs stating the maximum speed to be erected and maintained at a distance of one hundred (100) feet or as near as practicable before each end of the structure.
(c) Upon the trial of a person charged with a violation of this section, proof of the determination of the maximum speed by the Indiana department of transportation and the existence of signs erected under subsection (b) constitutes conclusive evidence of the maximum speed that can be maintained with safety to the bridge or structure.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-11
Temporary maximum speed limits; worksite speed limits; penalties
Sec. 11. (a) Subject to subsection (b), the Indiana department of transportation, the Indiana finance authority, or a local authority may establish temporary maximum speed limits in their respective jurisdictions and in the vicinity of a worksite without conducting an engineering study and investigation required under this article. The establishing authority shall post signs notifying the traveling public of the temporary maximum speed limits established under this section. (b) Worksite speed limits set under this section must be at least ten (10) miles per hour below the maximum established speed limit.
(c) A worksite speed limit set under this section may be enforced only if:
(1) workers are present in the immediate vicinity of the worksite; or
(2) if workers are not present in the immediate vicinity of the worksite, the establishing authority determines that the safety of the traveling public requires enforcement of the worksite speed limit.
(d) Notwithstanding IC 34-28-5-4(b), a judgment for the infraction of violating a speed limit set under this section must be entered as follows:
(1) If the person has not previously committed the infraction of violating a speed limit set under this section, a judgment of at least three hundred dollars ($300).
(2) If the person has committed one (1) infraction of violating a speed limit set under this section in the previous three (3) years, a judgment of at least five hundred dollars ($500).
(3) If the person has committed two (2) or more infractions of violating a speed limit set under this section in the previous three (3) years, a judgment of one thousand dollars ($1,000).
(e) Notwithstanding IC 34-28-5-5(c), the funds collected as judgments for the infraction of violating a speed limit set under this section shall be transferred to the Indiana department of transportation to pay the costs of hiring off duty police officers to perform the duties described in IC 8-23-2-15(b).
As added by P.L.2-1991, SEC.9. Amended by P.L.116-2001, SEC.1; P.L.235-2005, SEC.125; P.L.40-2007, SEC.2; P.L.66-2011, SEC.1.

IC 9-21-5-12
Maximum speeds greater or less than what is reasonably safe; declaration of new limit; variable limits based on time of day, types of vehicles, weather, and other factors
Sec. 12. (a) Whenever the Indiana department of transportation determines on the basis of an engineering and traffic investigation that a maximum speed set forth in this chapter is greater or less than is reasonable or safe under the conditions found to exist at an intersection or other place or on part of the state highway system, the Indiana department of transportation may determine and declare a reasonable and safe maximum limit at the intersection or on the part of the state highway system. The differing limit is effective when appropriate signs giving notice of the limit are erected.
(b) A maximum speed limit under this section may be declared to be effective at all times or at times indicated on the signs. Differing limits may be established for different times of day, different types of vehicles, varying weather conditions, and other factors bearing on safe speeds. The differing limits are effective when posted on appropriate fixed or variable signs.
As added by P.L.2-1991, SEC.9.
IC 9-21-5-13
Violations
Sec. 13. (a) Except as provided in subsections (b) and (c), a person who violates this chapter commits a Class C infraction.
(b) A person who exceeds a speed limit that is:
(1) established under section 6 of this chapter and imposed only in the immediate vicinity of a school when children are present; or
(2) established under section 11 of this chapter and imposed only in the immediate vicinity of a worksite when workers are present;
commits a Class B infraction.
(c) A person who while operating a school bus knowingly or intentionally exceeds a speed limit set forth in section 14 of this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.9. Amended by P.L.42-2000, SEC.1; P.L.116-2001, SEC.2; P.L.1-2005, SEC.23; P.L.231-2005, SEC.2.

IC 9-21-5-14
Maximum speed of school buses and special purpose buses
Sec. 14. (a) A person may not operate a school bus or a special purpose bus at a speed greater than:
(1) sixty (60) miles per hour on a federal or state highway; or
(2) forty (40) miles per hour on a county or township highway.
(b) If the posted speed limit is lower than the absolute limits set in this section or if the absolute limits do not apply, the maximum lawful speed of a bus is the posted speed limit.
As added by P.L.1-2005, SEC.24. Amended by P.L.107-2006, SEC.2; P.L.114-2007, SEC.2.



CHAPTER 6. SPEED CONTESTS

IC 9-21-6-2
Obstruction of highways or streets
Sec. 2. A person may not obstruct or place a barricade or an obstacle across a highway or street:
(1) to facilitate or aid; or
(2) as an incident to;
a motor vehicle speed contest.
As added by P.L.2-1991, SEC.9.

IC 9-21-6-3
Violations; Class B misdemeanor; exceptions to penalty
Sec. 3. A person who violates this chapter commits a Class B misdemeanor, except as provided in IC 9-21-8-56(d), IC 9-21-8-56(f), IC 9-21-8-56(g), and IC 9-21-8-56(h).
As added by P.L.2-1991, SEC.9. Amended by P.L.40-2007, SEC.3; P.L.3-2008, SEC.78.



CHAPTER 7. VEHICLE EQUIPMENT

IC 9-21-7-2
Lights; time for display; exception
Sec. 2. (a) Except as provided in subsection (b) and section 8 of this chapter, each vehicle upon an Indiana highway:
(1) between the time from sunset to sunrise; and
(2) at any other time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of five hundred (500) feet ahead;
must display lighted head lamps and other illuminating devices as required for different classes of vehicles under this chapter.
(b) All lamp equipment required for vehicles described in IC 9-19-6, including each tail lamp required by law, shall be lighted at the times mentioned in subsection (a), except that clearance and sidemarker lamps are not required to be lighted on a vehicle when the vehicle is operated within a municipality if there is sufficient light to render clearly discernible persons and vehicles on the highway at a distance of five hundred (500) feet.
As added by P.L.2-1991, SEC.9. Amended by P.L.1-1991, SEC.94; P.L.34-2010, SEC.3.

IC 9-21-7-3
Lights; requirements and restrictions
Sec. 3. (a) This section does not apply to a motorcycle or motorized bicycle.
(b) A motor vehicle must display at least two (2) lighted lamps, one (1) on each side at the front of the motor vehicle.
(c) Whenever a motor vehicle equipped with head lamps required under subsection (b) is also equipped with:
(1) auxiliary lamps;
(2) a spot lamp; or (3) any other lamp on the front of the motor vehicle projecting a beam of intensity greater than three hundred (300) candlepower;
not more than a total of four (4) lamps described in this subsection on the front of a vehicle may be lighted at one (1) time when upon a highway.
(d) Passenger buses, trucks, truck tractors, and certain trailers, semitrailers, and pole trailers must display clearance and marker lamps, reflectors, and stop lights as required under this title when operated upon a highway. Except as provided in subsection (e), all lamp equipment required on vehicles described in this subsection shall be lighted at the times specified in section 2 of this chapter.
(e) Clearance and sidemarker lamps are not required to be lighted on a vehicle described in subsection (d) when the vehicle is operated within a municipality where there is sufficient light to render clearly discernible persons and vehicles on the highway at a distance of five hundred (500) feet.
As added by P.L.2-1991, SEC.9.

IC 9-21-7-4
High intensity beams
Sec. 4. (a) This section does not apply to head lamps, spot lamps, auxiliary lamps, flashing turn signals, emergency vehicle warning lamps, and school bus warning lamps.
(b) A lighted lamp or illuminating device upon a motor vehicle that projects a beam of light of an intensity greater than three hundred (300) candlepower shall be directed so that no part of the high intensity part of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five (75) feet from the vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-7-5
Lights; distribution of beam; direction; illumination of objects; reduction of glare
Sec. 5. (a) Whenever a motor vehicle is being operated on a roadway or shoulder adjacent to a roadway during the times specified in section 2 of this chapter, the person who drives the motor vehicle shall use a distribution of light or composite beam directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle.
(b) Whenever a person who drives a vehicle described in subsection (a) approaches an oncoming vehicle within five hundred (500) feet, the person shall use a distribution of light or composite beam aimed so that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light or composite beam specified in IC 9-19-6-20 is considered to avoid glare at all times, regardless of road contour and loading.
(c) Except when overtaking and passing another vehicle, whenever the person who drives a vehicle described in subsection (a)

follows another vehicle within two hundred (200) feet to the rear of the other vehicle, the person shall use a distribution of light permissible under this title other than the uppermost distribution of light specified in IC 9-19-6-20.
As added by P.L.2-1991, SEC.9.

IC 9-21-7-6
Combinations of vehicles; operation; lights; clearance lamps
Sec. 6. (a) Whenever motor and other vehicles are operated in combination during the time that lights are required under section 2 of this chapter, the person who drives the vehicles operated in combination is not required to light any lamp (except tail lamps) that, because of the lamp's location on a vehicle of the combination, would be obscured by another vehicle of the combination.
(b) Lighted clearance lamps shall be displayed on the front of the foremost vehicle of the combination described in subsection (a) required to have clearance lamps. All lights required on the rear of the rearmost vehicle of a combination shall be lighted.
As added by P.L.2-1991, SEC.9.

IC 9-21-7-7
Loads extending beyond body of vehicle; display of red light and flag
Sec. 7. (a) This subsection applies during the times specified in section 2 of this chapter. Whenever the load upon a vehicle extends to the rear four (4) feet or more beyond the bed or body of the vehicle, there shall be displayed at the extreme rear end of the load a red light or lantern plainly visible from a distance of at least five hundred (500) feet to the sides and rear. The red light or lantern required under this section is in addition to the red rear light required upon every vehicle. Clearance lights or reflectors on vehicles that are being transported may be used to delineate the extension of the load in lieu of other lights required in this section.
(b) This subsection applies during all times not specified in section 2 of this chapter. A vehicle described in subsection (a) shall display at the extreme rear end of the vehicle's load a red flag or cloth not less than twelve (12) inches square, displayed in a manner in which the entire area is of the flag or cloth visible to the person who drives a vehicle approaching from the rear.
As added by P.L.2-1991, SEC.9.

IC 9-21-7-8
Parked vehicles; lights; requirements; exempted vehicles
Sec. 8. (a) This section applies to a vehicle that is parked or stopped upon a roadway or shoulder adjacent to a roadway between thirty (30) minutes after sunset and thirty (30) minutes before sunrise.
(b) If there is sufficient light to reveal a person or object within a distance of five hundred (500) feet upon the street or highway upon which the vehicle is parked, no lights need be displayed upon the

parked vehicle.
(c) This subsection does not apply to a motor-driven cycle. This subsection applies whether a vehicle parked or stopped is attended or unattended. If there is not sufficient light to reveal a person or object within a distance of five hundred (500) feet upon the highway upon which the vehicle is parked or stopped, the vehicle parked or stopped shall be equipped with one (1) or more lamps that meet the following requirements:
(1) At least one (1) lamp must display a white or amber light visible from a distance of five hundred (500) feet to the front of the vehicle.
(2) The lamp described in subdivision (1) or at least one (1) other lamp must display a red light visible from a distance of five hundred (500) feet to the rear of the vehicle.
(3) The lamp or lamps described in subdivisions (1) and (2) shall be installed as near as practicable on the side of the vehicle that is closest to passing traffic.
(d) Lighted head lamps upon a parked vehicle must be depressed or dimmed.
As added by P.L.2-1991, SEC.9.

IC 9-21-7-9
Head lamps
Sec. 9. A motor vehicle may be operated under the conditions specified in section 2 of this chapter when equipped with two (2) lighted lamps upon the front of the motor vehicle capable of revealing persons and objects seventy-five (75) feet ahead instead of the lamps required under section 3 of this chapter. A vehicle equipped under this section may not be operated at a speed in excess of twenty (20) miles per hour.
As added by P.L.2-1991, SEC.9.

IC 9-21-7-10
Lights visible from front of vehicle; prohibition
Sec. 10. This section does not apply to a vehicle required or authorized under this title to display a red, red and white, or red and blue light that is visible from the front of the vehicle. A person may not drive or move a vehicle or equipment upon a highway with a lamp or device on the vehicle or equipment displaying a red, red and white, or red and blue light visible from directly in front of the center of the vehicle or equipment.
As added by P.L.2-1991, SEC.9. Amended by P.L.99-1991, SEC.3.

IC 9-21-7-11
Flashing lights
Sec. 11. (a) Except as provided in subsection (b), a vehicle may not display flashing lights.
(b) Flashing lights may be displayed on a vehicle as follows:
(1) On an authorized emergency vehicle.
(2) On a school bus. (3) On snow-removal equipment.
(4) As a means of indicating a right or left turn.
(5) As a means of indicating the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking, or passing.
(6) On a vehicle used in a funeral procession.
As added by P.L.2-1991, SEC.9. Amended by P.L.80-2012, SEC.4.

IC 9-21-7-12
Repealed
(Repealed by P.L.1-1991, SEC.95.)

IC 9-21-7-13
Violation; Class C infraction
Sec. 13. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 8. VEHICLE OPERATION

IC 9-21-8-1
Failure to comply with lawful order or law enforcement officer
Sec. 1. It is unlawful for a person to knowingly fail to comply with a lawful order or direction of a law enforcement officer invested by law with authority to direct, control, or regulate traffic.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-2
Roadways; use of right half; exceptions; traveling at reduced speeds
Sec. 2. (a) Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway except as follows:
(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing overtaking and passing.
(2) When the right half of a roadway is closed to traffic under construction or repair.
(3) Upon a roadway divided into three (3) marked lanes for traffic under the rules applicable to a roadway divided into three (3) marked lanes.
(4) Upon a roadway designated and signposted for one-way traffic.
(b) Upon all roadways, a vehicle proceeding at less than the normal speed of traffic at the time and place under the conditions then existing shall be driven:
(1) in the right-hand lane then available for traffic; or
(2) as close as practicable to the right-hand curb or edge of the roadway;
except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-3
Lane use restrictions
Sec. 3. (a) The Indiana department of transportation may adopt

rules to restrict the operation of a truck to a certain lane or lanes of a state maintained highway and to a certain lane or lanes of a street of a city or town that is a part of the state highway system and is maintained by the state.
(b) The Indiana department of transportation may post a state highway or a city or town street that is a part of the state highway system with appropriate directional signs and signals.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-4
Vehicles proceeding in opposite directions; single lane roadways; passing
Sec. 4. The persons who drive vehicles proceeding in opposite directions shall pass each other to the right. Upon roadways having width for not more than one (1) lane of traffic in each direction, each person who drives a vehicle subject to this section shall give to the other person who drives a vehicle at least one-half (1/2) of the main traveled part of the roadway as nearly as possible.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-5
Overtaking and passing; limitations; exceptions
Sec. 5. The following rules govern the overtaking and passing of vehicles proceeding in the same direction, subject to the limitations, exceptions, and special rules stated:
(1) A person who drives a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left of the other vehicle at a safe distance and may not again drive to the right side of the roadway until safely clear of the overtaken vehicle.
(2) Except when overtaking and passing on the right is permitted, a person who drives an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and may not increase the speed of the overtaken vehicle until completely passed by the overtaking vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-6
Overtaking and passing on the right; conditions
Sec. 6. (a) A person who drives a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:
(1) When the vehicle overtaken is making or about to make a left turn.
(2) Upon a roadway with unobstructed pavement of sufficient width for two (2) or more lanes of vehicles moving lawfully in the direction being traveled by the overtaking vehicle.
(b) A person who drives a vehicle may overtake and pass another vehicle upon the right only under conditions that permit overtaking upon the right in safety. Overtaking upon the right may not be made

by driving off the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-7
Overtaking and passing on the left; conditions
Sec. 7. A vehicle may not be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless the left side of the roadway is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit the overtaking and passing to be completely made without interfering with the safe operation of a vehicle approaching from the opposite direction or a vehicle overtaken. The overtaking vehicle must return to the right-hand side of the roadway before coming within one hundred (100) feet of a vehicle approaching from the opposite direction.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-7.5
Overtaking and passing; worksite no passing zones
Sec. 7.5. (a) This section applies to a worksite:
(1) upon a highway divided into two (2) or more marked lanes for traffic moving in the same direction; and
(2) for which vehicles are instructed to merge from one (1) lane into another lane by an appropriate sign.
(b) A person who drives a vehicle may not pass another vehicle that is in the lane into which traffic is directed to merge within the posted no passing zone established by the Indiana department of transportation.
As added by P.L.75-1999, SEC.2.

IC 9-21-8-8
Driving to the left side of the roadway; conditions
Sec. 8. (a) This section does not apply to a one-way roadway.
(b) A vehicle may not be driven to the left side of the roadway under the following conditions:
(1) When approaching the crest of a grade or upon a curve in the highway where the view of the person who drives the vehicle is obstructed within a distance that creates a hazard if another vehicle might approach from the opposite direction.
(2) When approaching within one hundred (100) feet of or traversing an intersection or a railroad grade crossing.
(3) When the view is obstructed upon approaching within one hundred (100) feet of a bridge, viaduct, or tunnel.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-9
One-way streets
Sec. 9. A vehicle shall be driven upon a roadway designated and signposted for one-way traffic only in the direction designated.
As added by P.L.2-1991, SEC.9.
IC 9-21-8-10
Rotary traffic islands
Sec. 10. A vehicle passing around a rotary traffic island shall be driven only to the right of the rotary traffic island.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-11
Roadways divided into three or more clearly marked lanes; rules
Sec. 11. Whenever a roadway has been divided into three (3) or more clearly marked lanes for traffic, the following rules apply:
(1) A vehicle shall be driven as nearly as practicable entirely within a single lane and may not be moved from the lane until the person who drives the vehicle has first ascertained that the movement can be made with safety.
(2) Upon a roadway that is divided into three (3) lanes, a vehicle may not be driven in the center lane except under any of the following conditions:
(A) When overtaking and passing another vehicle where the roadway is clearly visible and the center lane is clear of traffic within a safe distance.
(B) In preparation for a left turn.
(C) Where the center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is signposted to give notice of the allocation.
(3) Official signs may be erected directing slow-moving traffic to use a designated lane or allocating specified lanes to traffic moving in the same direction. A person who drives a vehicle shall obey the directions of each sign.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-12
Interstate highways; lane use restrictions for trucks
Sec. 12. Except when passing a slower vehicle, entering or leaving a highway, or where a special hazard exists that requires, for safety reasons, the use of an alternate lane, a person may not operate a truck, truck tractor, road tractor, trailer, semitrailer, or pole trailer on an interstate highway in any lane except the far right lane.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-13
Interstate highways consisting of at least three lanes; lane use restrictions for trucks
Sec. 13. Except when entering or leaving a highway or where a special hazard exists that requires, for safety reasons, the use of an alternate lane, a person may not operate a truck, truck tractor, road tractor, trailer, semitrailer, or pole trailer on an interstate highway consisting of at least three (3) lanes in one (1) direction in any lane other than the two (2) far right lanes.
As added by P.L.2-1991, SEC.9.
IC 9-21-8-14
Following other vehicles; distance restrictions
Sec. 14. A person who drives a motor vehicle may not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of both vehicles, the time interval between vehicles, and the condition of the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-15
Trucks and tractor-trailers; following other trucks; distance restrictions
Sec. 15. Except when overtaking and passing, a person who drives a motor truck, motor truck drawing another vehicle, or tractor-trailer combination, when traveling upon a roadway outside of a business or residence district or upon a roadway that is a part of the interstate highway system, whether within or without a business or residence district, may not follow within three hundred (300) feet of another motor truck, motor truck drawing another vehicle, or a tractor-trailer combination.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-16
Caravans and motorcades; distance between vehicles; exceptions
Sec. 16. (a) This section does not apply to funeral or marching band processions.
(b) Motor vehicles being driven upon a roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, must be operated to allow sufficient space between each vehicle or combination of vehicles to enable another vehicle to enter and occupy the space without danger.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-17
Divided highways; restrictions
Sec. 17. Whenever a highway has been divided into two (2) roadways by:
(1) leaving an intervening space;
(2) a physical barrier; or
(3) a clearly indicated dividing section constructed to impede vehicular traffic;
a vehicle shall be driven only upon the right-hand roadway. A vehicle may not be driven over, across, or within a dividing space, barrier, or section, except through an opening in the physical barrier, dividing section, or space or at a crossover or an intersection established by public authority.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-18
Limited access facilities; entrance and exit to and from
Sec. 18. A person may not drive a vehicle onto or from a limited

access facility except at entrances and exits that are established by the public authority in control of the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-19
Freeways and interstate highways; entrance and exit to and from; special crossovers; "U" turns
Sec. 19. A person may not drive a vehicle onto or from a freeway or the interstate highway system except at entrances and exits that are established by the public authority in control of the highway. Whenever special crossovers between the main roadways of a freeway or the interstate highway system are provided for emergency vehicles or maintenance equipment only, the freeway or interstate highway system shall be posted prohibiting "U" turns. A person who drives a vehicle, except an emergency vehicle or maintenance equipment, may not use the crossovers or make a "U" turn anywhere on the freeway or interstate highway system.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-20
Pedestrians, bicycles, and other nonmotorized traffic; prohibition on use of highways
Sec. 20. The Indiana department of transportation may by resolution or order entered in its minutes, and local authorities may by ordinance, with respect to any freeway or interstate highway system under their respective jurisdictions, prohibit the use of a highway by pedestrians, bicycles, or other nonmotorized traffic or by a person operating a motor-driven cycle. The Indiana department of transportation or the local authority adopting a prohibiting regulation shall erect and maintain official signs on the freeway or interstate highway system on which the regulations are applicable. If signs are erected, a person may not disobey the restrictions stated on the signs.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-21
Intersections; right and left turns
Sec. 21. (a) A person who drives a vehicle intending to turn at an intersection must do the following:
(1) Make both the approach for a right turn and a right turn as close as practical to the right-hand curb or edge of the roadway.
(2) Make an approach for a left turn in that part of the right half of the roadway nearest the center line of the roadway. After entering the intersection, the person who drives a vehicle must make the left turn so as to leave the intersection to the right of the center line of the roadway being entered.
(3) Make an approach for a left turn from a two-way street into a one-way street in that part of the right half of the roadway nearest the center line of the roadway and pass to the right of the center line where the center line enters the intersection.
(4) Make a left turn from a one-way street into a two-way street

by passing to the right of the center line of the street being entered upon leaving the intersection.
(5) Where both streets or roadways are one way, make both the approach for a left turn and a left turn as close as practicable to the left-hand curb or edge of the roadway.
(b) The Indiana department of transportation and local authorities in their respective jurisdictions may cause markers, buttons, or signs to be placed within or adjacent to intersections requiring and directing that a different course from that specified in this section be traveled by vehicles turning at an intersection. When markers, buttons, or signs are placed under this subsection, a person who drives a vehicle may not turn the vehicle at an intersection other than as directed and required by the markers, buttons, or signs.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-22
Grades; proceeding in opposite direction on approach to crest
Sec. 22. A vehicle may not be turned so as to proceed in the opposite direction upon any curve, or upon the approach to, or near the crest of a grade, where the vehicle cannot be seen by the person who drives any other vehicle approaching from either direction within seven hundred fifty (750) feet.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-23
Starting a vehicle that is stopped, standing, or parked
Sec. 23. A person may not start a vehicle that is stopped, standing, or parked until the movement can be made with reasonable safety.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-24
Slowing down, turning from a direct course, and changing lanes; performance with reasonable safety; signal
Sec. 24. A person may not:
(1) slow down or stop a vehicle;
(2) turn a vehicle from a direct course upon a highway; or
(3) change from one (1) traffic lane to another;
unless the movement can be made with reasonable safety. Before making a movement described in this section, a person shall give a clearly audible signal by sounding the horn if any pedestrian may be affected by the movement and give an appropriate stop or turn signal in the manner provided in sections 27 through 28 of this chapter if any other vehicle may be affected by the movement.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-25
Turn signals
Sec. 25. A signal of intention to turn right or left shall be given continuously during not less than the last two hundred (200) feet traveled by a vehicle before turning or changing lanes. A vehicle

traveling in a speed zone of at least fifty (50) miles per hour shall give a signal continuously for not less than the last three hundred (300) feet traveled by the vehicle before turning or changing lanes.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-26
Stopping or sudden decrease in speed; signal
Sec. 26. A person may not stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal to a person who drives a vehicle immediately to the rear when there is opportunity to give a signal.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-27
Stop or turn signals; hand or arm signals; signal lamps; exception for farm equipment; highway travel
Sec. 27. (a) Except as provided in subsection (b), a stop or turn signal required under this chapter may be given by means of the hand and arm or by a signal lamp or lamps or mechanical signal device.
(b) This subsection does not apply to farm tractors and implements of agriculture designed to be operated primarily in a farm field or on farm premises. A motor vehicle in use on a highway must be equipped with and a required signal shall be given by a signal lamp or lamps or mechanical signal device when either of the following conditions exist:
(1) The distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of the motor vehicle exceeds twenty-four (24) inches.
(2) The distance from the center of the top of the steering post to the rear limit of the body or load of the motor vehicle exceeds fourteen (14) feet. This measurement applies to a single vehicle and a combination of vehicles.
As added by P.L.2-1991, SEC.9. Amended by P.L.210-2005, SEC.33.

IC 9-21-8-28
Hand and arm signals; left turn; right turn; decrease in speed
Sec. 28. All signals required under this chapter may be given by hand and arm. A signal given under this section shall be given from the left side of the vehicle in the following manner:
(1) A left turn is indicated by extending the hand and arm horizontally.
(2) A right turn is indicated by extending the hand and arm upward.
(3) A stop or decreased speed is indicated by extending the hand and arm downward.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-29
Intersections; vehicles approaching from different highways; yield of right-of-way Sec. 29. Except when approaching through highways and areas in which signs are posted giving other instructions, when two (2) vehicles approach or enter an intersection from different highways at approximately the same time, the person who drives the vehicle on the left shall yield the right-of-way to the vehicle on the right.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-30
Intersections; vehicles approaching from opposite directions; yield of right-of-way
Sec. 30. A person who drives a vehicle within an intersection intending to turn to the left shall yield the right-of-way to a vehicle approaching from the opposite direction that is within the intersection or so close to the intersection as to constitute an immediate hazard. After yielding and giving a signal as required by this chapter, the person who drives the vehicle may make the left turn, and the persons who drive other vehicles approaching the intersection from the opposite direction shall yield the right-of-way to the vehicle making the left turn.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-31
Entrance to through highways; stopping; yield of right-of-way
Sec. 31. (a) A person who drives a vehicle shall do the following:
(1) Stop as required under this article at the entrance to a through highway.
(2) Yield the right-of-way to other vehicles that have entered the intersection from the through highway or that are approaching so closely on the through highway as to constitute an immediate hazard.
(b) After yielding as described in subsection (a)(2), the person who drives a vehicle may proceed and persons who drive other vehicles approaching the intersection on the through highway shall yield the right-of-way to the vehicle proceeding into or across the through highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-32
Stop signs at intersections; duty to obey
Sec. 32. A person who drives a vehicle shall stop at an intersection where a stop sign is erected at one (1) or more entrances to a through highway that are not a part of the through highway and proceed cautiously, yielding to vehicles that are not required to stop.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-33
Yield signs; collision with pedestrian or vehicle
Sec. 33. (a) A person who drives a vehicle approaching a yield sign shall slow down to a speed reasonable for the existing conditions or stop if necessary. The person shall yield the

right-of-way to a pedestrian legally crossing the roadway and to a vehicle in the intersection or approaching on another highway so closely as to present an immediate hazard. After yielding, the person may proceed, and all other vehicles approaching the intersection shall yield to the vehicle proceeding.
(b) If a person who drives a vehicle is involved in a collision with a pedestrian in a crosswalk or a vehicle in the intersection after driving past a yield sign without stopping, the collision is considered prima facie evidence of the person's failure to yield the right-of-way.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-34
Entrance to highway from private road or driveway; yield of right-of-way
Sec. 34. A person who drives a vehicle that is about to enter or cross a highway from a private road or driveway shall yield the right-of-way to all vehicles approaching on the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-35
Emergency vehicles; yield of right-of-way
Sec. 35. (a) Upon the immediate approach of an authorized emergency vehicle, when the person who drives the authorized emergency vehicle is giving audible signal by siren or displaying alternately flashing red, red and white, or red and blue lights, a person who drives another vehicle shall do the following unless otherwise directed by a law enforcement officer:
(1) Yield the right-of-way.
(2) Immediately drive to a position parallel to and as close as possible to the right-hand edge or curb of the highway clear of any intersection.
(3) Stop and remain in the position until the authorized emergency vehicle has passed.
(b) Upon approaching a stationary authorized emergency vehicle, when the authorized emergency vehicle is giving a signal by displaying alternately flashing red, red and white, or red and blue lights, a person who drives an approaching vehicle shall:
(1) proceeding with due caution, yield the right-of-way by making a lane change into a lane not adjacent to that of the authorized emergency vehicle, if possible with due regard to safety and traffic conditions, if on a highway having at least four (4) lanes with not less than two (2) lanes proceeding in the same direction as the approaching vehicle; or
(2) proceeding with due caution, reduce the speed of the vehicle to a speed at least ten (10) miles per hour less than the posted speed limit, maintaining a safe speed for road conditions, if changing lanes would be impossible or unsafe.
(c) Upon approaching a stationary recovery vehicle, a stationary utility service vehicle (as defined in IC 8-1-8.3-5), or a stationary road, street, or highway maintenance vehicle, when the vehicle is

giving a signal by displaying alternately flashing amber lights, a person who drives an approaching vehicle shall:
(1) proceeding with due caution, yield the right-of-way by making a lane change into a lane not adjacent to that of the recovery vehicle, utility service vehicle, or road, street, or highway maintenance vehicle, if possible with due regard to safety and traffic conditions, if on a highway having at least four (4) lanes with not less than two (2) lanes proceeding in the same direction as the approaching vehicle; or
(2) proceeding with due caution, reduce the speed of the vehicle to a speed at least ten (10) miles per hour less than the posted speed limit, maintaining a safe speed for road conditions, if changing lanes would be impossible or unsafe.
(d) This section does not operate to relieve the person who drives an authorized emergency vehicle, a recovery vehicle, a utility service vehicle, or a road, street, or highway maintenance vehicle from the duty to operate the vehicle with due regard for the safety of all persons using the highway.
As added by P.L.2-1991, SEC.9. Amended by P.L.18-1999, SEC.1; P.L.39-2000, SEC.7; P.L.1-2001, SEC.6; P.L.14-2010, SEC.1.

IC 9-21-8-36
Traffic control signals not in operation
Sec. 36. Except as provided in IC 9-21-17-8 and IC 9-21-3-7(b)(4)(C), when traffic control signals are not in place or not in operation, a person who drives a vehicle shall yield the right-of-way, slowing down or stopping if necessary to yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling or when the pedestrian is approaching closely from the opposite half of the roadway.
As added by P.L.2-1991, SEC.9. Amended by P.L.43-2011, SEC.5.

IC 9-21-8-37
Pedestrians and children; due care; caution
Sec. 37. Notwithstanding other provisions of this article or a local ordinance, a person who drives a vehicle shall do the following:
(1) Exercise due care to avoid colliding with a pedestrian or a person propelling a human powered vehicle, giving an audible signal when necessary.
(2) Exercise proper caution upon observing a child or an obviously confused, incapacitated, or intoxicated person.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-38
Safety zones
Sec. 38. A vehicle may not be driven through or within a safety zone.
As added by P.L.2-1991, SEC.9.
IC 9-21-8-39
Railroad grade crossings
Sec. 39. Whenever a person who drives a vehicle approaches a railroad grade crossing, the person shall stop within fifty (50) feet but not less than fifteen (15) feet from the nearest track of the railroad and may not proceed until the person can do so safely under the following circumstances:
(1) When a clearly visible electric or mechanical signal device gives warning of the immediate approach of a train or other on-track equipment.
(2) When a crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a train or other on-track equipment.
(3) When a railroad train or other on-track equipment approaching within one thousand five hundred (1,500) feet of a highway crossing emits an audible signal and because of speed or nearness to the crossing is an immediate hazard.
(4) When an approaching train or other on-track equipment is plainly visible and is in hazardous proximity to the crossing.
As added by P.L.2-1991, SEC.9. Amended by P.L.119-1995, SEC.6; P.L.8-2010, SEC.3.

IC 9-21-8-40
Heavy equipment or structures; railroad grade crossings; notice; procedure
Sec. 40. (a) A person may not operate or move a caterpillar tractor, steam shovel, derrick, roller, or any equipment or structure weighing more than ten (10) tons and having a normal operating speed of not more than six (6) miles per hour or a vertical body or load clearance of less than nine (9) inches above the level surface of a roadway upon or across tracks at a railroad grade crossing without first complying with this section.
(b) Notice of an intended crossing under this section shall be given to a superintendent of the railroad, and a reasonable time shall be given to the railroad to provide proper protection at the crossing.
(c) Before making a crossing under this section, the person operating or moving a vehicle or equipment described in subsection (a) shall first stop the vehicle or equipment not less than ten (10) feet and not more than fifty (50) feet from the nearest rail or the railway. While stopped, the person shall listen and look in both directions along the track for an approaching train or other on-track equipment and for signals indicating the approach of a train or other on-track equipment. The person shall not proceed until the crossing can be made safely.
(d) A crossing may not be made when warning is given by automatic signal, crossing gates, a flagman, or otherwise of the immediate approach of a railroad train or other on-track equipment.
As added by P.L.2-1991, SEC.9. Amended by P.L.8-2010, SEC.4.

IC 9-21-8-41 Traffic control devices; obeyance of instructions; highway worksites; extraordinary care; safety controls
Sec. 41. (a) A person who drives a vehicle or street car may not disobey the instructions of an official traffic control device placed in accordance with this article unless otherwise directed by a police officer.
(b) When a traffic control device or flagman is utilized at a worksite on a highway for traffic control, a person who drives a vehicle shall exercise extraordinary care to secure the mutual safety of all persons and vehicles at the worksite.
(c) All traffic shall observe and obey traffic control devices including signals, signs, and warnings, and all directions, signs, or warning devices that may be given or displayed by a police officer or flagman to safely control traffic movement at a worksite and promote safety at a worksite.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-41.5
Vehicle entering school crossing zone; obeyance of instructions
Sec. 41.5. (a) A person who drives a vehicle shall obey the instructions of a school crossing guard to stop the vehicle before entering a school crossing zone.
(b) Whenever a person who drives a vehicle approaches a school crossing zone, the person shall exercise extraordinary caution to secure the safety of children in the school crossing zone.
As added by P.L.116-1993, SEC.3.

IC 9-21-8-41.7
Duty of vehicle operator to obey instructions of railroad flagman
Sec. 41.7. (a) For purposes of this section, "railroad flagman" means a person who furnishes flag protection as prescribed by rules of the carrier.
(b) A person who operates a vehicle shall obey the instructions of a railroad flagman to stop the vehicle before approaching a location in which a train or other on-track equipment is or may be located.
As added by P.L.8-2010, SEC.5. Amended by P.L.50-2011, SEC.4.

IC 9-21-8-42
Sidewalks; approaching from an alley, driveway, or building
Sec. 42. A person who drives a vehicle within a business or residence district that is emerging from an alley, a driveway, or a building shall stop the vehicle immediately before driving onto a sidewalk or into the sidewalk area extending across an alleyway or a private driveway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-43
Loaded vehicles; passengers; obstruction of view; interference with control of vehicle
Sec. 43. (a) A person may not drive a vehicle when any of the

following conditions exist:
(1) The vehicle:
(A) is loaded in a manner; or
(B) has more than three (3) persons in the front seat;
so as to obstruct the view of the person who drives the vehicle to the front or sides of the vehicle.
(2) The vehicle:
(A) is loaded in a manner; or
(B) has more than three (3) persons in the front seat;
so as to interfere with the person's control over the driving mechanism of the vehicle.
(b) A passenger in a vehicle or street car may not do the following:
(1) Ride in a position that interferes with the view ahead or to the sides of the person who drives the vehicle or street car.
(2) Interfere with the person's control over the driving mechanism of the vehicle or street car.
As added by P.L.2-1991, SEC.9. Amended by P.L.1-1991, SEC.96.

IC 9-21-8-44
Coasting in neutral when traveling upon a down grade; prohibition
Sec. 44. (a) A person who drives a motor vehicle may not coast with the gears of the vehicle in neutral when traveling upon a down grade.
(b) A person who drives a commercial motor vehicle may not coast with the clutch disengaged when traveling upon a down grade.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-44.5
Compression release engine brakes
Sec. 44.5. (a) As used in this section, "compression release engine brake" means a hydraulically operated device that converts a power producing diesel engine into a power absorbing retarding mechanism.
(b) A person who drives a motor vehicle equipped with compression release engine brakes on the Indiana toll road in a county having a population of more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000) may not use the motor vehicle's compression release engine brakes instead of the service brake system, except in the case of failure of the service brake system.
As added by P.L.23-2001, SEC.2. Amended by P.L.1-2002, SEC.42; P.L.119-2012, SEC.104.

IC 9-21-8-45
Farm wagons; interstate and state highways; prohibitions
Sec. 45. (a) A farm wagon may not be operated on an interstate highway.
(b) In addition to the prohibition set forth in subsection (a), a farm wagon (as defined in IC 9-13-2-60(a)(2)) may not be operated on a

highway designated as a part of the state highway system under IC 8-23-4-2, except that a farm wagon may cross a state highway, other than a limited access highway, at right angles for the purpose of getting from one (1) farm field to another when the operation can be done safely. The operator shall bring the farm wagon to a complete stop before proceeding across the state highway and shall yield the right-of-way to all traffic.
As added by P.L.2-1991, SEC.9. Amended by P.L.150-2009, SEC.13.

IC 9-21-8-46
Implements of agriculture on interstate highways
Sec. 46. A person may not drive or operate:
(1) an implement of agriculture designed to be operated primarily in a farm field or on farm premises; or
(2) a piece of special machinery;
upon any part of an interstate highway.
As added by P.L.2-1991, SEC.9. Amended by P.L.210-2005, SEC.34.

IC 9-21-8-47
Vehicles that must be operated to avoid damage to highways or interference with traffic
Sec. 47. The following vehicles must be moved or operated so as to avoid any material damage to the highway or unreasonable interference with other highway traffic:
(1) Machinery or equipment used in highway construction or maintenance by the Indiana department of transportation, counties, or municipalities.
(2) Farm drainage machinery.
(3) Implements of agriculture.
(4) Firefighting apparatus owned or operated by a political subdivision or a volunteer fire department (as defined in IC 36-8-12-2).
(5) Farm vehicles loaded with farm products.
As added by P.L.2-1991, SEC.9. Amended by P.L.1-1999, SEC.31; P.L.210-2005, SEC.35.

IC 9-21-8-48
Vehicles with contents escaping; prohibition from operation; exceptions
Sec. 48. A vehicle, except:
(1) a vehicle containing poultry or livestock being transported to market; or
(2) a highway maintenance vehicle engaged in spreading sand or deicing chemicals;
may not be driven or moved on a highway if the vehicle's contents are dripping, sifting, leaking, or otherwise escaping from the vehicle.
As added by P.L.2-1991, SEC.9. Amended by P.L.79-1991, SEC.4.

IC 9-21-8-49
Violations; Class C infraction Sec. 49. Except as provided in sections 50, 51, 52, 54, 55, 56, and 58 of this chapter, a person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9. Amended by P.L.18-1999, SEC.2; P.L.40-2007, SEC.4; P.L.65-2010, SEC.4.

IC 9-21-8-50
Reckless operation of a tractor-trailer combination; Class B misdemeanor
Sec. 50. A person who operates a tractor-trailer combination in a reckless or deliberate attempt to:
(1) endanger the safety or property of others; or
(2) block the proper flow of traffic;
commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-51
Blinding lights; failure to dim; Class B infraction
Sec. 51. A person who:
(1) operates a vehicle; and
(2) fails to dim bright or blinding lights when meeting another vehicle or pedestrian;
commits a Class B infraction.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-52
Reckless driving; passing a school bus with extended stop arm; penalty; license suspension
Sec. 52. (a) A person who operates a vehicle and who recklessly:
(1) drives at such an unreasonably high rate of speed or at such an unreasonably low rate of speed under the circumstances as to:
(A) endanger the safety or the property of others; or
(B) block the proper flow of traffic;
(2) passes another vehicle from the rear while on a slope or on a curve where vision is obstructed for a distance of less than five hundred (500) feet ahead;
(3) drives in and out of a line of traffic, except as otherwise permitted; or
(4) speeds up or refuses to give one-half (1/2) of the roadway to a driver overtaking and desiring to pass;
commits a Class B misdemeanor.
(b) A person who operates a vehicle and who recklessly passes a school bus stopped on a roadway when the arm signal device specified in IC 9-21-12-13 is in the device's extended position commits a Class B misdemeanor. However, the offense is a Class A misdemeanor if it causes bodily injury to a person.
(c) If an offense under subsection (a) or (b) results in damage to the property of another person or bodily injury to another person, the court shall recommend the suspension of the current driving license

of the person for a fixed period of:
(1) not less than thirty (30) days; and
(2) not more than one (1) year.
As added by P.L.2-1991, SEC.9. Amended by P.L.127-1993, SEC.1; P.L.1-2005, SEC.103; P.L.70-2009, SEC.3.

IC 9-21-8-53
Speed violations; complaint or affidavit; summons, warrant, or notice; contents; negligence
Sec. 53. (a) In every charge of violation of a speed regulation under this article, the complaint or affidavit and the summons, warrant, or notice to appear must specify the following:
(1) The speed at which the defendant is alleged to have driven.
(2) The prima facie or fixed speed applicable within the district or at the location.
(b) The provisions of this article declaring or providing for fixed and prima facie speed limitations may not be construed to relieve the plaintiff in a civil action from the burden of proving negligence on the part of the defendant as the proximate cause of the damage alleged.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-54
Penalty for improper approach to stationary emergency vehicle
Sec. 54. (a) A person who violates section 35(b) or section 35(c) of this chapter commits a Class A infraction.
(b) If a violation of section 35(b) of this chapter results in damage to the property of another person, in addition to any other penalty imposed, the court shall recommend that the person's driving privileges be suspended for a fixed period of not less than ninety (90) days and not more than one (1) year.
(c) If a violation of section 35(c) of this chapter results in damage to the property of another person of at least two hundred fifty dollars ($250), in addition to any other penalty imposed, the court shall recommend that the person's driving privileges be suspended for a fixed period of not less than ninety (90) days and not more than one (1) year.
(d) If a violation of section 35(b) or section 35(c) of this chapter results in injury to another person, in addition to any other penalty imposed, the court shall recommend that the person's driving privileges be suspended for a fixed period of not less than one hundred eighty (180) days and not more than two (2) years.
(e) If a violation of section 35(b) or section 35(c) of this chapter results in the death of another person, in addition to any other penalty imposed, the court shall recommend that the person's driving privileges be suspended for two (2) years.
(f) The bureau shall, upon receiving a record of a judgment entered against a person under this section:
(1) suspend the person's driving privileges for a mandatory period; or (2) extend the period of an existing suspension for a fixed period;
of not less than ninety (90) days and not more than two (2) years. The bureau shall fix this period in accordance with the recommendation of the court that entered the judgment.
As added by P.L.18-1999, SEC.3. Amended by P.L.39-2000, SEC.8.

IC 9-21-8-55
Aggressive driving
Sec. 55. (a) This section does not apply to a law enforcement official engaged in the law enforcement official's official duties.
(b) For purposes of this section, a person engages in aggressive driving if, during one (1) episode of continuous driving of a vehicle, the person does or commits at least three (3) of the following:
(1) Following a vehicle too closely in violation of IC 9-21-8-14.
(2) Unsafe operation of a vehicle in violation of IC 9-21-8-24.
(3) Overtaking another vehicle on the right by driving off the roadway in violation of IC 9-21-8-6.
(4) Unsafe stopping or slowing a vehicle in violation of IC 9-21-8-26.
(5) Unnecessary sounding of the horn in violation of IC 9-19-5-2.
(6) Failure to yield in violation of IC 9-21-8-29 through IC 9-21-8-34.
(7) Failure to obey a traffic control device in violation of IC 9-21-8-41.
(8) Driving at an unsafe speed in violation of IC 9-21-5.
(9) Repeatedly flashing the vehicle's headlights.
(c) A person who, with the intent to harass or intimidate a person in another vehicle, knowingly or intentionally engages in aggressive driving commits aggressive driving, a Class A misdemeanor, except as provided in IC 9-21-8-56(d), (f), (g), and (h).
As added by P.L.75-2006, SEC.2. Amended by P.L.40-2007, SEC.5.

IC 9-21-8-56
Highway work zones; penalties for violations
Sec. 56. (a) For purposes of this section, "highway work zone" has the meaning set forth in IC 8-23-2-15.
(b) Except as provided in subsections (f) through (h), a person who recklessly operates a vehicle in the immediate vicinity of a highway work zone when workers are present commits a Class A misdemeanor.
(c) Except as provided in subsections (f) through (h), a person who knowingly, intentionally, or recklessly operates a motor vehicle in the immediate vicinity of a highway work zone when workers are present with the intent to:
(1) damage traffic control devices; or
(2) inflict bodily injury on a worker;
commits a Class A misdemeanor.
(d) Except as provided in subsections (f) through (h), a person

who knowingly, intentionally, or recklessly engages in:
(1) aggressive driving, as defined in section 55 of this chapter; or
(2) a speed contest, as prohibited under IC 9-21-6-1;
in the immediate vicinity of a highway work zone when workers are present commits a Class A misdemeanor.
(e) Except as provided in subsections (f) through (h), a person who recklessly fails to obey a traffic control device or flagman, as prohibited under section 41 of this chapter, in the immediate vicinity of a highway work zone when workers are present commits a Class A misdemeanor.
(f) An offense under subsection (b), (c), (d), or (e) is a Class D felony if the person who commits the offense:
(1) has a prior unrelated conviction under this section in the previous five (5) years; or
(2) is operating the vehicle in violation of IC 9-30-5-1 or IC 9-30-5-2.
(g) An offense under subsection (b), (c), (d), or (e) is a Class D felony if the offense results in bodily injury to a worker in the worksite.
(h) An offense under subsection (b), (c), (d), or (e) is a Class C felony if the offense results in the death of a worker in the worksite.
(i) A person who knowingly, intentionally, or recklessly engages in an act described in section 55(b)(1), 55(b)(2), 55(b)(3), 55(b)(4), 55(b)(5), or 55(b)(6) of this chapter in the immediate vicinity of a highway work zone when workers are present commits a Class B infraction. Notwithstanding IC 34-28-5-5(c), the funds collected as judgments for an infraction under this subsection shall be transferred to the Indiana department of transportation to pay the costs of hiring off duty police officers to perform the duties described in IC 8-23-2-15(b).
As added by P.L.40-2007, SEC.6. Amended by P.L.66-2011, SEC.2.

IC 9-21-8-57
Operation of golf cart on highway
Sec. 57. A golf cart may not be operated on a highway except in accordance with an ordinance adopted under IC 9-21-1-3(a)(14) and IC 9-21-1-3.3(a) authorizing the operation of a golf cart on the highway.
As added by P.L.182-2009(ss), SEC.293.

IC 9-21-8-58
Intrastate carriers of metal coils; certification
Sec. 58. (a) This section applies only to intrastate carriers of metal coils.
(b) 49 CFR 393.120 is adopted as Indiana law.
(c) A motor carrier (as defined in IC 8-2.1-17-10) may not initiate or terminate the commercial transport within Indiana by commercial motor vehicle of one (1) or more metal coils that, individually or grouped together, weigh at least two thousand two hundred

sixty-eight (2,268) kilograms (five thousand (5,000) pounds), as provided in 49 CFR 393.120, unless the operator of the commercial motor vehicle transporting the metal coil or coils is certified in proper load securement as provided in 49 CFR 393.120.
(d) An operator of a commercial motor vehicle may not initiate or terminate the commercial transport within Indiana by the commercial motor vehicle of one (1) or more metal coils that, individually or grouped together, weigh at least two thousand two hundred sixty-eight (2,268) kilograms (five thousand (5,000) pounds), as provided in 49 CFR 393.120, unless the operator of the commercial motor vehicle transporting the metal coil or coils is certified in proper load securement as provided in 49 CFR 393.120.
(e) The department of revenue shall adopt and enforce rules under IC 4-22-2 concerning the certification in proper load securement (as provided in 49 CFR 393.120) of operators of commercial motor vehicles engaged in the commercial transport of one (1) or more metal coils, as provided in 49 CFR 393.120. The rules adopted under this subsection must recognize metal coil shipping certificates issued by other states.
(f) A person who knowingly or intentionally violates subsection (c) or (d) commits a Class A misdemeanor.
As added by P.L.65-2010, SEC.5.

IC 9-21-8-59
Use of telecommunications device while operating a moving motor vehicle
Sec. 59. (a) A person may not use a telecommunications device to:
(1) type a text message or an electronic mail message;
(2) transmit a text message or an electronic mail message; or
(3) read a text message or an electronic mail message;
while operating a moving motor vehicle unless the device is used in conjunction with hands free or voice operated technology, or unless the device is used to call 911 to report a bona fide emergency.
(b) A police officer may not confiscate a telecommunications device for the purpose of determining compliance with this section or confiscate a telecommunications device and retain it as evidence pending trial for a violation of this section.
As added by P.L.185-2011, SEC.4.



CHAPTER 9. SLOW MOVING VEHICLES

IC 9-21-9-1
Application of chapter
Sec. 1. This chapter applies to a vehicle that is:
(1) pulled;
(2) towed;
(3) self-propelled; or
(4) animal-drawn;
that is not under ordinary circumstances moved, operated, or driven at a speed greater than twenty-five (25) miles per hour.
As added by P.L.2-1991, SEC.9.

IC 9-21-9-2
Slow moving vehicle emblem; display
Sec. 2. Whenever a vehicle is moved, operated, or driven on a highway that is open for vehicular travel, the vehicle shall display a triangular slow moving vehicle emblem mounted as near as is practicable to the center of mass and at an approximate height of not less than three (3) and not more than five (5) feet from level ground or pavement surface. The emblem shall be mounted so as to be entirely visible from the rear, day or night. The emblem and the emblem's position of mounting on the vehicle must meet the specifications established by rules adopted by the Indiana criminal justice institute.
As added by P.L.2-1991, SEC.9. Amended by P.L.39-1993, SEC.6.

IC 9-21-9-3
Slow moving vehicle emblem; restrictions on use
Sec. 3. The use of the slow moving vehicle emblem described in section 2 of this chapter is restricted to the slow moving vehicles described in section 1 of this chapter. The use of the emblem on any other type of vehicle or stationary object on or along a highway is prohibited. As added by P.L.2-1991, SEC.9.

IC 9-21-9-4
Flashing lamps; requirements
Sec. 4. When a slow moving vehicle described in section 1 of this chapter is moved, operated, or driven on a highway at a time or under circumstances during which the use of lighted lamps on vehicles is required under this article, the slow moving vehicle must display, in addition to the slow moving vehicle emblem, a red or an amber flashing lamp mounted at a height as low as practicable that is visible from a distance of not less than five hundred (500) feet to the rear. The red or amber flashing lamp may be used at times other than when lighted lamps are required. A double-faced flashing lamp may be used, displaying amber light to the front and red or amber light to the rear.
As added by P.L.2-1991, SEC.9.

IC 9-21-9-5
Design, materials, and mounting of emblems; adoption of rules; considerations
Sec. 5. (a) The Indiana criminal justice institute shall adopt rules under IC 4-22-2 establishing standards and specifications for the design, materials, and mounting of a standard slow moving vehicle emblem for the uniform identification of slow moving vehicles.
(b) In adopting rules under subsection (a), the Indiana criminal justice institute shall substantially adhere to the current recommendations of the American Society of Agricultural Engineers, the American National Standards Institute, and the Society of Automotive Engineers so that the slow moving vehicle emblem may be more universally recognizable and of adequate quality.
(c) The Indiana criminal justice institute shall adopt revisions to the standards and specifications adopted as required under subsection (a) as amendments are made to the recommendations of the American Society of Agricultural Engineers, the American National Standards Institute, and the Society of Automotive Engineers regarding the slow moving vehicle emblem.
As added by P.L.2-1991, SEC.9. Amended by P.L.39-1993, SEC.7; P.L.148-2005, SEC.4.

IC 9-21-9-6
Red flags
Sec. 6. This chapter may not be construed to prohibit the use of red flags in addition to the slow moving vehicle emblem on slow moving vehicles.
As added by P.L.2-1991, SEC.9.

IC 9-21-9-7
Violations; Class C infraction
Sec. 7. A person who violates this chapter commits a Class C infraction. As added by P.L.2-1991, SEC.9.



CHAPTER 10. MOTORCYCLES

IC 9-21-10-2
Passengers; interference with operation and control; obstruction of view
Sec. 2. A passenger may not be carried on a motorcycle in a position that interferes with the operation or control of the motorcycle or the view of the person who operates the motorcycle.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-3
Packages, bundles, or other articles preventing proper use of handlebars
Sec. 3. A person who operates a motorcycle may not carry a package, bundle, or other article that prevents the person from keeping both hands on the handlebars.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-4
Seating restrictions
Sec. 4. A person may not drive, operate, or ride as a passenger on a motorcycle that has only two (2) wheels in contact with the ground or pavement in a position other than astride the seat or saddle provided.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-5
Headlamps; illumination during operation
Sec. 5. Headlamps shall be illuminated at all times when a motorcycle is in operation.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-6
Traffic lanes; restrictions on use
Sec. 6. A motorcycle is entitled to the full use of a traffic lane and a vehicle may not be driven or operated in a manner that deprives another vehicle of the full use of a traffic lane. Motorcycles may, with the consent of both persons who operate the motorcycles, be operated with not more than two (2) abreast in a single traffic lane.
As added by P.L.2-1991, SEC.9.
IC 9-21-10-7
Traffic regulations; application to motorcycles
Sec. 7. All traffic regulations and all rights and duties inured from the traffic regulations that apply to a person who drives or operates a motor vehicle apply to a person who operates a motorcycle, except the following:
(1) Regulations that expressly do not apply to motorcycles.
(2) Regulations that by their nature have no application.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-8
Motorcycles prohibited from operation on highways
Sec. 8. A motorcycle:
(1) with a design speed of not more than thirty (30) miles per hour; and
(2) that has a seat, but not a saddle;
may not be operated on an interstate highway or on a highway outside the limits of a city or town.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-9
Drivers or passengers under 18 years of age; headgear and goggles
Sec. 9. If a person who is less than eighteen (18) years of age is operating or riding on a motorcycle on the streets or highways, the person shall wear the following:
(1) Protective headgear meeting the minimum standards set by the bureau.
(2) Protective glasses, goggles, or a transparent face shield.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-10
Renting or furnishing a motorcycle to an unlicensed driver; prohibition
Sec. 10. A person may not rent, lease, or furnish a motorcycle to another person for use on the streets and highways who is not regularly licensed to operate a motor vehicle by the state in which the other person is a resident.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-11
Subleasing or otherwise authorizing use of motorcycle to an unlicensed driver; prohibition
Sec. 11. A person to whom a motorcycle is rented, leased, or furnished may not rent, sublease, or otherwise authorize the use of the motorcycle on the streets and highways to a person who is not licensed to operate a vehicle in Indiana.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-12
Renting, leasing, or furnishing an unsafe motorcycle; prohibition Sec. 12. A person may not rent, lease, or furnish a motorcycle that is not in safe operating condition.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-13
Violations; Class C infraction
Sec. 13. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 11. BICYCLES AND MOTORIZED BICYCLES

IC 9-21-11-2
Roadways; rights and duties
Sec. 2. A person riding a bicycle upon a roadway has all the rights and duties under this article that are applicable to a person who drives a vehicle, except the following:
(1) Special regulations of this article.
(2) Those provisions of this article that by their nature have no application.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-3
Operation; seats; passengers
Sec. 3. (a) A person propelling a bicycle may not:
(1) ride other than upon the permanent and regular seat attached to the bicycle; or
(2) carry any other person upon the bicycle who is not seated upon a firmly attached and regular seat on the bicycle.
(b) A person may not ride upon a bicycle unless seated under this section.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-4
Number of passengers
Sec. 4. A bicycle may not be used to carry more persons at one (1) time than the number for which the bicycle is designed and equipped.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-5
Attachment to street car or vehicle; prohibition
Sec. 5. A person upon a bicycle, a coaster, roller skates, or a toy vehicle may not attach the bicycle, coaster, roller skates, or toy vehicle or the person to a street car or vehicle upon a roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-6
Lane use restrictions; riding two abreast Sec. 6. A person riding a bicycle upon a roadway may not ride more than two (2) abreast except on paths or parts of roadways set aside for the exclusive use of bicycles.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-7
Packages, bundles, or other articles preventing proper use of handlebars
Sec. 7. A person who rides a bicycle may not carry a package, a bundle, or an article that prevents the person from keeping both hands upon the handlebars.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-8
Bell or other audible signaling devices; sirens; whistles
Sec. 8. A person may not ride a bicycle unless the bicycle is equipped with a bell or other device capable of giving a signal audible for a distance of at least one hundred (100) feet. A bicycle may not be equipped with and a person may not use upon a bicycle a siren or whistle.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-9
Lamps and reflectors
Sec. 9. A bicycle operated on a highway from one-half (1/2) hour after sunset until one-half (1/2) hour before sunrise must be equipped with the following:
(1) A lamp on the front exhibiting a white light visible from a distance of at least five hundred (500) feet to the front.
(2) A lamp on the rear exhibiting a red light visible from a distance of five hundred (500) feet to the rear or a red reflector visible from a distance of five hundred (500) feet to the rear.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-10
Brakes
Sec. 10. A bicycle must be equipped with a brake that will enable the person who operates the bicycle to make the braked wheels skid on dry, level, clean pavement.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-11
Highways; regulations and requirements
Sec. 11. A person who operates a bicycle upon a highway shall observe the regulations and requirements of this article.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-12
Motorized bicycles; prohibitions on operation; conditions
Sec. 12. A motorized bicycle may not be operated under any of

the following conditions:
(1) By a person less than fifteen (15) years of age.
(2) By a person who has not obtained an identification card under IC 9-24, a permit under IC 9-24, an operator's license under IC 9-24, a chauffeur's license under IC 9-24, or a public passenger chauffeur's license under IC 9-24.
(3) On an interstate highway or a sidewalk.
(4) At a speed greater than twenty-five (25) miles per hour.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-13
Persons under 18 years of age; operation of motorized bicycle; safety equipment
Sec. 13. A person less than eighteen (18) years of age who operates or rides a motorized bicycle on a street or highway shall do the following:
(1) Wear protective headgear meeting the minimum standards set by the bureau or a helmet that meets the standards established by the United States Department of Transportation under 49 CFR 571.218 in effect January 1, 1979.
(2) Wear protective glasses, goggles, or a transparent face shield.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-14
Violations; Class C infraction
Sec. 14. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 12. SCHOOL BUSES; FIRE AND EMERGENCY VEHICLES

IC 9-21-12-2
Operation of school bus upon highway for purposes other than transportation of children; concealment of markings
Sec. 2. Whenever a school bus is being operated upon a highway for purposes other than the actual transportation of children either to or from school or other school related activities, all markings on the school bus indicating "school bus" shall be covered or concealed.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-3
Divided highways; vehicles approaching school bus; duty to use caution
Sec. 3. On a highway divided into two (2) or more roadways by:
(1) leaving an intervening space that is unimproved and not intended for vehicular travel;
(2) a physical barrier; or
(3) a dividing section constructed to impede vehicular traffic; and
if the school bus is on the opposite side of the traffic barrier, the person who drives an approaching vehicle need not stop and may proceed with due caution for the safety of children boarding or leaving the school bus.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-4
Design and operation of school buses; rules; adoption
Sec. 4. (a) The state school bus committee established by

IC 20-27-3-1 shall adopt and enforce rules that are consistent with this chapter to govern the design and operation of all school buses used for the transportation of school children that are:
(1) owned and operated by a school corporation; or
(2) privately owned and operated under contract with a school corporation;
in Indiana. Rules adopted under this section shall by reference be made a part of a contract between a private school bus company and a school corporation.
(b) Each school corporation, the school corporation's officers and employees, and every person employed under contract by a school district is subject to the rules adopted under this section.
As added by P.L.2-1991, SEC.9. Amended by P.L.1-2005, SEC.105.

IC 9-21-12-5
Railroad crossings; duty to stop
Sec. 5. (a) This section does not apply to the following:
(1) A street railway grade crossing within a business or residence district.
(2) Abandoned or unused railroad grade crossings that are:
(A) designated by the Indiana department of transportation under IC 8-6-15-2; and
(B) marked with a "tracks out of service" sign that complies with the requirements of IC 8-6-15-3.
(b) A person who drives:
(1) a motor vehicle carrying passengers for hire;
(2) a school or private bus that is carrying passengers; or
(3) a vehicle carrying explosive substances or flammable liquids as a cargo or part of a cargo;
shall, before crossing at grade a track of a railroad, stop the vehicle not more than fifty (50) feet and not less than fifteen (15) feet from the nearest rail of the railroad.
(c) While stopped in accordance with subsection (b), the person shall do the following:
(1) Listen through an open window or door.
(2) Look in both directions along the track for an approaching train or other on-track equipment and for signals indicating the approach of a train or other on-track equipment.
(3) Not proceed until the person can proceed safely.
After stopping, the person shall cross only in a gear of the vehicle so there will be no necessity for changing gears while traversing the crossing. The person who drives the vehicle may not shift gears while crossing the track or tracks.
(d) If a police officer or traffic control signal directs traffic to proceed at a railroad crossing, the person who drives a vehicle subject to this section shall proceed in accordance with the instructions of the police officer or traffic control signal.
As added by P.L.2-1991, SEC.9. Amended by P.L.119-1995, SEC.7; P.L.87-2003, SEC.2; P.L.8-2010, SEC.6.
IC 9-21-12-6
Fire department hoses on streets or driveways; consent to cross
Sec. 6. A street car or vehicle may not be driven over an unprotected hose of a fire department when laid down on a street, private driveway, or street car track to be used at a fire or alarm of fire without the consent of the fire department official in command.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-7
Fire apparatus responding to alarm; following or driving into same block; prohibited vehicles
Sec. 7. A person who drives a vehicle that is not on official business may not do any of the following:
(1) Follow any fire apparatus traveling in response to a fire alarm at a distance closer than five hundred (500) feet.
(2) Drive into or park a vehicle within the block where fire apparatus has stopped in answer to a fire alarm.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-8
Violation of duty to stop at railroad crossings; fine; suspension of driving privileges
Sec. 8. A person who is convicted of a violation of section 5 of this chapter shall, in addition to the fine and costs that are assessed against the person, have the person's driving privileges suspended for a period of not less than sixty (60) days.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-9
Violations of IC 9-21-12-1 or IC 9-21-12-2
Sec. 9. A person who violates section 1 of this chapter commits a Class A infraction. A person who violates section 2 of this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.9. Amended by P.L.127-1993, SEC.3.

IC 9-21-12-10
Violation of provisions relating to design and operation of school buses; breach of contract
Sec. 10. A person who violates section 4 of this chapter commits breach of contract.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-11
Violations
Sec. 11. (a) A person who violates section 5, 6, 7, or 19 of this chapter commits a Class C infraction.
(b) A person who knowingly or intentionally violates section 12, 13, 14, 15, 16, or 17 of this chapter commits a Class C misdemeanor.
(c) A person described in section 18(b), 18(c), or 18(d) of this chapter commits a Class B infraction. As added by P.L.2-1991, SEC.9. Amended by P.L.1-2005, SEC.25; P.L.231-2005, SEC.3; P.L.107-2006, SEC.3; P.L.39-2009, SEC.1.

IC 9-21-12-12
School bus loading and unloading on highway
Sec. 12. When a school bus is operated on a highway, the driver shall load and unload a student as close as practical to the right-hand curb or edge of the roadway.
As added by P.L.1-2005, SEC.26.

IC 9-21-12-13
School bus; arm signal device
Sec. 13. (a) Except:
(1) as provided in subsection (b); or
(2) when a school bus is stopped at an intersection or another place where traffic is controlled by a traffic control device or a police officer;
whenever a school bus is stopped on a roadway to load or unload a student, the driver shall use an arm signal device, which must be extended while the bus is stopped.
(b) The governing body of a public school may authorize a school bus driver to load or unload a student at a location off the roadway that the governing body designates as a special school bus loading area. The driver is not required to extend the arm signal device when loading or unloading a student in the designated area.
As added by P.L.1-2005, SEC.27.

IC 9-21-12-14
School bus; directional signal
Sec. 14. Before a driver changes the direction of a school bus, the driver shall use a directional signal to indicate the change at least one hundred (100) feet before the driver turns.
As added by P.L.1-2005, SEC.28.

IC 9-21-12-15
School bus; flashing lights
Sec. 15. The driver of a school bus shall use flashing lights as prescribed by the state school bus committee to give adequate warning that the school bus is stopped or about to stop on the roadway to load or unload a student.
As added by P.L.1-2005, SEC.29.

IC 9-21-12-16
Forward area of school bus off limits to children
Sec. 16. When a school bus is in motion, students are prohibited from occupying any space forward of a vertical plane drawn through the rear of the driver's seat and perpendicular to the longitudinal axis of the bus. Every school bus must:
(1) be marked with a line or otherwise equipped in order to indicate the prohibited area to students; and (2) have clearly posted, at or near the front of the bus, a sign stating that it is a violation of Indiana law for a school bus to be operated with any students occupying the prohibited area.
As added by P.L.1-2005, SEC.30.

IC 9-21-12-17
School bus and special purpose bus; stop required at railroad crossing; driver penalties
Sec. 17. (a) Except as provided in subsection (b), before crossing any railroad track at grade, the driver of a school bus or special purpose bus shall stop the bus within fifty (50) feet but not less than fifteen (15) feet from the nearest rail. While the bus is stopped, the driver shall:
(1) listen through an open door;
(2) look in both directions along the track for an approaching train or other on-track equipment; and
(3) look for signals indicating the approach of a train or other on-track equipment.
The driver may not proceed until it is safe to proceed. When it is safe to proceed, the driver shall select a gear that will allow the driver to cross the tracks without changing gears. The driver may not shift gears while crossing the tracks.
(b) The driver is not required to stop when a police officer is directing the flow of traffic across railroad tracks.
(c) Upon conviction of a violation of this section, a driver shall have the driver's operator's license suspended for a period of not less than sixty (60) days in addition to the penalties provided by section 11 of this chapter.
As added by P.L.1-2005, SEC.31. Amended by P.L.107-2006, SEC.4; P.L.145-2009, SEC.4; P.L.8-2010, SEC.7.

IC 9-21-12-18
School bus and special purpose bus; obstruction of emergency exits and doors prohibited; driver penalties; employer penalties
Sec. 18. (a) Whenever a school bus or special purpose bus is at a place of departure for transporting passengers, the school bus or special purpose bus emergency escape exits, doors, emergency exit windows, roof exits, and service doors must be free of any obstruction that:
(1) inhibits or obstructs an exit; or
(2) renders the means of exit hazardous.
(b) A driver who knowingly operates a school bus or special purpose bus in violation of subsection (a) is subject to section 11(c) of this chapter.
(c) A person who knowingly directs a driver to operate a school bus or special purpose bus in violation of subsection (a) is subject to section 11(c) of this chapter.
(d) A school corporation or an entity that employs:
(1) a driver who knowingly operates a school bus or special purpose bus in violation of subsection (a); or (2) a person who knowingly directs a driver to operate a school bus or special purpose bus in violation of subsection (a);
is subject to section 11(c) of this chapter.
As added by P.L.107-2006, SEC.5.

IC 9-21-12-19
School bus and special purpose bus; end of trip inspection
Sec. 19. (a) A person who operates a school bus or a special purpose bus shall visually inspect each seat within the interior of the school bus or special purpose bus at the end of a trip during which students or passengers are transported to determine that no student or passenger has remained on the school bus or special purpose bus.
(b) The visual inspection required under subsection (a) must be conducted:
(1) at the conclusion of each trip during which students or passengers are transported; and
(2) before the operator exits the school bus or special purpose bus.
(c) A student or passenger is considered to have been left on a school bus or special purpose bus if:
(1) the operator has reached the end of a trip during which students or passengers are transported and exited the school bus or special purpose bus; and
(2) the student or passenger remains inside the school bus or special purpose bus.
(d) A school bus or special purpose bus owner shall report all instances of a student or passenger being left on the school bus or special purpose bus to the superintendent or the superintendent's designee immediately after the incident occurred.
(e) The superintendent or the superintendent's designee shall report all instances of a student or passenger being left on the school bus or special purpose bus to the department of education not later than five (5) working days after the incident occurred.
As added by P.L.39-2009, SEC.2.



CHAPTER 13. FUNERAL PROCESSIONS

IC 9-21-13-1
Right-of-way at intersections; conditions; exceptions
Sec. 1. (a) A vehicle with lighted headlights in a funeral procession has the right-of-way at an intersection and may proceed through the intersection if the procession is headed by a lead or funeral escort vehicle displaying alternately flashing red and white, flashing red, or flashing amber lights or an authorized emergency vehicle, except if either of the following conditions exist:
(1) When the right-of-way is required by an authorized emergency vehicle giving an audible signal.
(2) When the vehicles in procession are directed otherwise by a police officer.
(b) Before assuming the right-of-way, a person who drives a vehicle in the funeral procession must exercise due caution with regard to crossing traffic.
As added by P.L.2-1991, SEC.9. Amended by P.L.236-2003, SEC.8; P.L.80-2012, SEC.7.
IC 9-21-13-2
Driving between vehicles of a funeral procession; prohibition; exceptions
Sec. 2. A person who drives a vehicle that is not in a funeral procession may not drive the vehicle between the vehicles of the funeral procession, except when:
(1) authorized to do so by a traffic officer; or
(2) the vehicle is an authorized emergency vehicle giving audible signal by siren.
As added by P.L.2-1991, SEC.9.

IC 9-21-13-3
Formation of procession and lighting headlights for purpose of securing right-of-way; prohibition
Sec. 3. A person who drives a vehicle that is not a part of a funeral procession may not join the procession or form a procession and have headlights lighted for the purpose of securing the right-of-way granted by this chapter to funeral processions.
As added by P.L.2-1991, SEC.9. Amended by P.L.236-2003, SEC.9.

IC 9-21-13-4
Lead and escort vehicles; flashing lights; restrictions on use
Sec. 4. (a) The lead and funeral escort vehicles in a funeral procession may be equipped with flashing amber lights that may be used only when the vehicles are used in a funeral procession.
(b) Notwithstanding any other provisions in this article that govern emergency vehicles, the lead and funeral escort vehicles in a funeral procession may be equipped with flashing red lights that may be used only when the vehicles are used in a funeral procession. The flashing red lights may only be used to gain the right-of-way at intersections and to protect a funeral procession while crossing an intersection.
As added by P.L.2-1991, SEC.9. Amended by P.L.236-2003, SEC.10.

IC 9-21-13-4.5
Funeral procession; duty to exercise due caution; required lights
Sec. 4.5. (a) A person operating a vehicle in a funeral procession:
(1) must exercise due caution while in the funeral procession; and
(2) must follow the preceding vehicle in the funeral procession as closely as is practical and safe.
(b) A vehicle that is part of a funeral procession:
(1) must have its headlights and taillights illuminated; and
(2) may display flashing amber lights.
(c) The operator of:
(1) a vehicle immediately following the lead vehicle in a funeral procession; and
(2) the last vehicle in the funeral procession;
may illuminate the vehicle's hazard warning lights while in the funeral procession. As added by P.L.236-2003, SEC.11.

IC 9-21-13-5
Vehicle in procession; pennants, flags, or windshield stickers; lights
Sec. 5. A vehicle that is a part of a funeral procession may use:
(1) funeral pennants or flags;
(2) windshield stickers; or
(3) an amber light as described in section 4.5(b) of this chapter;
to identify the vehicle as a part of the procession.
As added by P.L.2-1991, SEC.9. Amended by P.L.236-2003, SEC.12.

IC 9-21-13-6
Passing of funeral processions; multiple lane highways
Sec. 6. A person who drives a vehicle may pass a funeral procession on the procession's left side on a multiple lane highway if the passing can be done safely.
As added by P.L.2-1991, SEC.9.

IC 9-21-13-7
Violations; Class C infraction
Sec. 7. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 14. MARCHING BANDS

IC 9-21-14-2
Marching band procession
Sec. 2. As used in this chapter, "marching band procession" means an officially recognized performing organization, including a band, dance unit, drill team, color guard, flag corps, or rifle squad performing together or separately on a local road or street.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-3
Right-of-way; requirements; exceptions
Sec. 3. (a) A marching band procession has the right-of-way on a local road or street and at an intersection and may proceed on the local road or street and through the intersection if the procession is headed by a person wearing a fluorescent jacket or a lead or escort vehicle displaying a revolving amber light with three hundred sixty (360) degree visibility, except under either of the following conditions:
(1) When the right-of-way is required by an authorized emergency vehicle.
(2) When the procession is directed otherwise by a police officer.
(b) A vehicle on the local road or street at the time the marching band procession is proceeding must pull over on the local road or street and yield the right-of-way until the procession has passed the vehicle.
(c) A pedestrian may not physically interfere with a marching band procession or the individuals in the procession.
(d) Before assuming the right-of-way, the marching band procession must exercise due caution with regard to crossing traffic.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-4
Driving between vehicles of marching band procession; authorization
Sec. 4. A person who drives a vehicle that is not in a marching

band procession may not drive the vehicle between the vehicles of the marching band procession, except when:
(1) authorized to do so by a traffic officer; or
(2) the vehicle is an authorized emergency vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-5
Formation of procession for purpose of securing right-of-way; prohibition
Sec. 5. A pedestrian and a person who drives a vehicle that is not a part of a marching band procession may not form a procession for the purpose of securing the right-of-way granted by this section to marching band processions.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-6
Lead and escort vehicles; flashing amber lights
Sec. 6. The lead and escort vehicles in a marching band procession may be equipped with flashing amber lights. The revolving amber lights may be used to gain the right-of-way on a local road or street and at intersections and to protect a marching band procession while crossing an intersection.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-7
Ordinances regulating band processions
Sec. 7. Local units of government with jurisdiction over local roads and streets may adopt ordinances regulating marching band processions.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-8
Violations; Class C infraction
Sec. 8. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 15. DISABLED VEHICLES

IC 9-21-15-2
Traveled portion of highway or shoulder during time when lights are required; warning devices; requirements
Sec. 2. Except as provided in section 6 of this chapter, whenever a vehicle is disabled upon the traveled portion of a highway or the shoulder of a highway outside of a municipality at a time when lighted lamps are required on vehicles, the person who drives the vehicle shall display the following warning devices upon the highway during the time the vehicle is disabled on the highway:
(1) A lighted fusee, a lighted red electric lantern, or a portable red emergency reflector must be immediately placed at the traffic side of the vehicle in the direction of the nearest approaching traffic.
(2) As soon as possible within the burning period of a fusee (fifteen (15) minutes), the person shall place three (3) liquid-burning flares (pot torches), three (3) lighted red electric lanterns, or three (3) portable red emergency reflectors on the traveled part of the highway in the following order:
(A) One (1) device approximately one hundred (100) feet from the disabled vehicle in the center of the lane occupied by the vehicle and toward traffic approaching in that lane.
(B) One (1) device approximately one hundred (100) feet in the opposite direction from the disabled vehicle and in the center of the traffic lane occupied by the vehicle.
(C) One (1) device at the traffic side of the disabled vehicle not less than ten (10) feet behind and not more than ten (10) feet in front of the vehicle in the direction of the nearest approaching traffic. If a lighted red electric lantern or a red portable emergency reflector has been placed at the traffic side of the vehicle under subdivision (1), the lantern or reflector may be used for this purpose.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-3
Vehicle within 500 feet of a curve, hillcrest, or other obstruction; warning signals; requirements Sec. 3. If a vehicle is disabled within five hundred (500) feet of a curve, hillcrest, or other obstruction to view, the warning signal in that direction shall be placed to afford ample warning to other users of the highway. The warning signal may not be placed less than five hundred (500) feet from the disabled vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-4
Divided highways during time when lights are required; warning devices; requirements
Sec. 4. Whenever a vehicle is disabled upon a roadway of a divided highway during the time that lights are required, the warning devices prescribed in sections 2 and 6 of this chapter shall be placed as follows:
(1) One (1) device at a distance of approximately two hundred (200) feet from the vehicle in the center of the lane occupied by the stopped vehicle and in the direction of traffic approaching in that lane.
(2) One (1) device at a distance of approximately one hundred (100) feet from the vehicle, in the center of the lane occupied by the vehicle and in the direction of traffic approaching that lane.
(3) One (1) device at the traffic side of the vehicle and approximately ten (10) feet from the vehicle in the direction of the nearest approaching traffic.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-5
Traveled portion of highway or shoulder during time when lights are not required; warning devices; requirements
Sec. 5. Whenever a vehicle is disabled upon the traveled part of the highway or the shoulder of the highway outside of a municipality at a time when the display of fusees, flares, red electric lanterns, or portable red emergency reflectors is not required under this chapter, the person who drives the vehicle shall display two (2) red flags upon the roadway in the lane of traffic occupied by the disabled vehicle as follows:
(1) One (1) flag at a distance of approximately one hundred (100) feet in advance of the vehicle.
(2) One (1) flag at a distance of approximately one hundred (100) feet to the rear of the vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-6
Vehicles used in transportation of flammable materials or vehicles using such materials as fuel; warning devices; requirements; prohibited devices
Sec. 6. (a) This section applies to the following:
(1) A motor vehicle used in the transportation of explosives.
(2) A cargo truck used for the transportation of a flammable liquid or compressed flammable gas. (3) A motor vehicle that uses compressed gas as a fuel.
(b) Whenever a motor vehicle is disabled upon a highway at a time or place described in section 2 of this chapter, the person who drives the vehicle shall immediately display the following warning devices:
(1) One (1) red electric lantern or portable red emergency reflector placed on the roadway at the traffic side of the vehicle.
(2) One (1) red electric lantern or portable red reflector placed approximately one hundred (100) feet to the front and one (1) placed approximately one hundred (100) feet to the rear of the disabled vehicle in the center of the traffic lane occupied by the vehicle.
(c) A flare, fusee, or signal produced by flame may not be used as a warning device for a disabled vehicle under this section.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-7
Warning devices; rules and regulations; law governing
Sec. 7. A flare, fusee, red electric lantern, portable red emergency reflector, and flag to be displayed under this chapter must conform with the requirements of IC 9-19.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-8
Violations; Class C infraction
Sec. 8. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 16. PARKING

IC 9-21-16-2
Unobstructed passage of vehicles and clear view of stopped vehicle
Sec. 2. A person who stops, parks, or leaves a vehicle shall leave a sufficient unobstructed width of the roadway opposite the vehicle for the free passage of other vehicles and a clear view of the stopped vehicle from a distance of two hundred (200) feet in each direction upon the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-3
Removal of vehicle from traveled portion of highway
Sec. 3. Whenever a police officer finds a vehicle standing upon a highway in violation of this chapter, the officer may require the person driving the vehicle or other person in charge of the vehicle to move the vehicle to a position off the paved, improved, or main traveled part of the highway. If:
(1) a person directed by an officer fails or refuses to move the vehicle; or
(2) the vehicle is unattended;
the officer may provide for the removal of the vehicle to the nearest available garage or other place of safety.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-4
Obstruction of a bridge, causeway, or tunnel; removal of vehicle
Sec. 4. Whenever a police officer finds a vehicle unattended upon a bridge or causeway or in a tunnel where the vehicle constitutes an obstruction to traffic, the officer may provide for the removal of the vehicle to the nearest available garage or other place of safety.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-5
Avoiding conflict with traffic or law enforcement officers;

directions of police officers or traffic control devices
Sec. 5. A person may not stop, stand, or park a vehicle, except when necessary to avoid conflict with other traffic or to avoid conflict with law or the directions of a police officer or traffic control device, in any of the following places:
(1) On a sidewalk.
(2) In front of a public or private driveway.
(3) Within an intersection.
(4) Within fifteen (15) feet of a fire hydrant.
(5) On a crosswalk.
(6) Within twenty (20) feet of a crosswalk at an intersection.
(7) Within thirty (30) feet upon the approach to any flashing beacon, stop sign, or traffic control signal located at the side of a roadway.
(8) Between a safety zone and the adjacent curb or within thirty (30) feet of points on the curb immediately opposite the ends of a safety zone, unless the traffic authority indicates a different length by signs or markings.
(9) Within fifty (50) feet of the nearest rail of a railroad crossing.
(10) Within twenty (20) feet of the driveway entrance to a fire station and, on the side of a street opposite the entrance to a fire station, within seventy-five (75) feet of the entrance (when properly sign posted).
(11) Alongside or opposite a street excavation or obstruction if stopping, standing, or parking would obstruct traffic.
(12) On the roadway side of a vehicle stopped or parked at the edge or curb of a street.
(13) Upon a bridge or other elevated structure upon a highway or within a highway tunnel.
(14) At any place where official signs prohibit stopping.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-5.5
Stopping or parking in fire lane; local ordinances; complaints; summons; volunteers
Sec. 5.5. (a) This section applies to a fire lane that is located on property that is privately or publicly owned.
(b) A person may not stop, stand, or park a vehicle in a fire lane.
(c) A fire lane must be marked with the words "No Parking Fire Lane" in white letters and a stripe of at least four (4) inches in width, in conformance with the Indiana Manual on Uniform Traffic Control Devices. The words and stripe must be placed twelve (12) feet from the sidewalk, curb, or building. The words "No Parking Fire Lane" must be positioned between the stripe and the sidewalk, curb, or building.
(d) This section does not prohibit a county, city, or town from adopting and enforcing an ordinance that regulates stopping, standing, and parking motor vehicles in a fire lane.
(e) An ordinance adopted under subsection (d) may not conflict

with this section.
(f) A law enforcement agency authorized to enforce:
(1) subsection (b); or
(2) an ordinance adopted under subsection (d);
may appoint volunteers to issue complaints and summonses for violations of subsection (b) or an ordinance adopted under subsection (d).
(g) To issue complaints and summonses, a volunteer appointed under subsection (f) must:
(1) be at least twenty-one (21) years of age;
(2) complete a course of instruction concerning the enforcement of this chapter that is conducted by the appointing law enforcement agency;
(3) after successfully completing the course of instruction, obtain a certificate from the executive authority of the appointing law enforcement agency; and
(4) satisfy any other qualifications established by the law enforcement agency.
(h) The executive authority of a law enforcement agency that appoints volunteers under subsection (f) shall file a copy of each certificate issued under subsection (g)(3) with the prosecuting attorney having jurisdiction over the area served by the law enforcement agency.
(i) A complaint and summons issued by a volunteer appointed under subsection (f) has the same force and effect as a complaint and summons issued by a law enforcement officer for the same violation.
(j) A volunteer appointed under subsection (f) does not have powers of a law enforcement officer, except those powers granted under this section.
(k) The executive authority of a law enforcement authority that appoints a volunteer under subsection (f) may, at any time, revoke the certificate issued to the volunteer under subsection (g)(3). If a certificate is revoked under this subsection:
(1) the executive authority shall notify the prosecuting attorney with whom the certificate was filed under subsection (h) of the revocation; and
(2) the volunteer's powers under this section terminate immediately upon the revocation.
(l) A volunteer appointed under subsection (f) may not issue a complaint and summons upon private property unless the law enforcement agency that appointed the volunteer first receives permission from the property owner or the property manager.
(m) A property owner is not liable for property damage or personal injury resulting from the actions of a volunteer appointed under subsection (f) issuing a complaint and summons.
As added by P.L.59-1993, SEC.3. Amended by P.L.8-2003, SEC.2.

IC 9-21-16-5.7
Complaints; summons; forms
Sec. 5.7. A person enforcing this chapter may issue a complaint

and summons for a violation of section 5.5(b) of this chapter or an ordinance adopted under section 5.5(d) of this chapter on a form other than the forms described in IC 9-30-3-6. However, the complaint must comply with the Indiana Rules of Trial Procedure.
As added by P.L.8-2003, SEC.3.

IC 9-21-16-6
Movement of vehicle by nonowner
Sec. 6. A person may not move a vehicle not owned by the person into a prohibited area or away from a curb to a distance that is unlawful.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-7
Parallel parking; roadways with adjacent curbs; regulations; motorcycles
Sec. 7. (a) Except as provided in subsection (b) and except where angle parking is permitted by local ordinance for streets under local control and by order of the Indiana department of transportation on streets and highways in the state highway system, including routes through cities and towns, a vehicle stopped or parked upon a roadway where there is an adjacent curb must be stopped or parked with the right-hand wheels of the vehicle parallel with and within twelve (12) inches of the right-hand curb.
(b) A motorcycle stopped or parked upon a roadway where there is an adjacent curb may be stopped or parked with the rear wheel of the motorcycle to the curb and with the front tire facing the flow of traffic.
As added by P.L.2-1991, SEC.9. Amended by P.L.60-1998, SEC.1.

IC 9-21-16-8
Signs prohibiting or restricting stopping, standing, or parking; posting
Sec. 8. The Indiana department of transportation may, with respect to highways under the department's jurisdiction, place signs prohibiting or restricting the stopping, standing, or parking of vehicles on a highway where an engineering investigation has revealed the need for a restriction. The signs must be official signs. A person may not stop, stand, or park a vehicle in violation of the restrictions stated on the signs.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-9
Violations; Class C infraction
Sec. 9. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 17. PEDESTRIANS

IC 9-21-17-2
"Walk" and "don't walk" signals
Sec. 2. Whenever special pedestrian control signals exhibiting the words "walk" or "don't walk" are in place, the signals must indicate as follows:
(1) Flashing or steady "walk" means a pedestrian facing the signal may proceed across the roadway in the direction of the signal and a person who drives a vehicle shall yield the right-of-way to the pedestrian.
(2) Steady "don't walk" means a pedestrian may not start to cross the roadway in the direction of the signal. A pedestrian who has partially completed crossing on the "walk" signal shall proceed to a sidewalk or safety island while the "don't walk" signal is showing.
(3) Flashing "don't walk" means a pedestrian may not start to cross the roadway in the direction of the signal. A pedestrian who has already started to cross on the "walk" signal shall proceed to a sidewalk or safety island. If a countdown pedestrian signal indication is also shown, a pedestrian may cross if the pedestrian is able to proceed to the sidewalk or safety island by the time the steady "don't walk" signal is shown, and a person who drives a vehicle shall yield the right-of-way to the pedestrian.
As added by P.L.2-1991, SEC.9. Amended by P.L.8-2010, SEC.8.

IC 9-21-17-3
Duty to obey traffic control device; exception
Sec. 3. A pedestrian shall obey the instructions of an official traffic control device specifically applicable to the pedestrian, unless otherwise directed by a police officer.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-4
Crosswalks; local authorities; designation by ordinance
Sec. 4. A local authority:
(1) may, by ordinance, prohibit pedestrians from crossing a roadway in a business district or a designated highway except in a crosswalk, which may be established by the ordinance; and (2) shall mark the crosswalks in a manner conforming to the uniform system of traffic control devices created under IC 9-21-3.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-5
Walking or running into the path of a vehicle; prohibition
Sec. 5. A pedestrian may not suddenly leave a curb or other place of safety and walk or run into the path of a vehicle that is so close as to constitute an immediate hazard.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-6
Overtaking and passing a vehicle stopped at a crosswalk; prohibition
Sec. 6. Whenever a vehicle is stopped at a marked crosswalk or at an unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, a person who drives another vehicle approaching from the rear may not overtake and pass the stopped vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-7
Crossing roadway at point not marked as a crosswalk; yield of right-of-way to traffic
Sec. 7. A pedestrian crossing a roadway at a point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-8
Pedestrian tunnel or overhead crossing; yield of right-of-way to traffic
Sec. 8. A pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-9
Marked crosswalks; adjacent intersections; duty to obey
Sec. 9. Between adjacent intersections at which traffic control signals are in operation, pedestrians may not cross at any place except in a marked crosswalk.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-10
Diagonal crossing at intersections
Sec. 10. A pedestrian may not cross a roadway intersection diagonally unless authorized by official traffic control devices. When authorized to cross diagonally, pedestrians shall cross only in

accordance with the official traffic control devices pertaining to diagonal crossing movements.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-11
Crosswalks; movement along right half
Sec. 11. Pedestrians shall move, whenever practicable, upon the right half of crosswalks.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-12
Sidewalk available; prohibition on walking along or upon roadway
Sec. 12. If a sidewalk is provided and the sidewalk's use is practicable, a pedestrian may not walk along and upon an adjacent roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-13
Sidewalk unavailable; use of shoulder
Sec. 13. If a sidewalk is not available, a pedestrian walking along and upon a highway shall walk only on a shoulder, as far as practicable from the edge of the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-14
Sidewalk or shoulder unavailable; use of outside edge of roadway
Sec. 14. If neither a sidewalk nor a shoulder is available, a pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of the roadway. If the roadway is two-way, the pedestrian shall walk only on the left side of the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-15
Yield of right-of-way to all vehicles on roadway
Sec. 15. Except as otherwise provided in this chapter, a pedestrian upon a roadway shall yield the right-of-way to all vehicles upon the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-16
Solicitation of rides; restrictions; emergency
Sec. 16. A person may not stand in a roadway for the purpose of soliciting a ride from a person who drives a vehicle unless the person soliciting a ride is faced with an emergency on the roadway, in which case the person may secure a ride to obtain assistance.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-17
Solicitation of employment or business on highway; prohibition Sec. 17. A person may not stand on a highway for the purpose of soliciting employment or business from the occupant of a vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-18
Soliciting the watching or guarding of a vehicle; prohibition
Sec. 18. A person may not stand on or in proximity to a street or highway for the purpose of soliciting the watching or guarding of a vehicle that is parked or about to be parked on a street or highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-19
Driving through safety zones and across sidewalks; restrictions; right-of-way
Sec. 19. (a) A vehicle may not at any time be driven through or within a safety zone.
(b) A person who drives a vehicle crossing a sidewalk shall yield the right-of-way to a pedestrian and all other traffic on the sidewalk.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-20
Emergency or police vehicles; use of audible and visual signals; yield of right-of-way
Sec. 20. (a) Upon the immediate approach of:
(1) an authorized emergency vehicle making use of an audible signal and visual signals; or
(2) a police vehicle properly and lawfully making use of an audible signal only;
a pedestrian shall yield the right-of-way to the authorized emergency vehicle.
(b) This section does not relieve the person who drives an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway or from the duty to exercise due care to avoid colliding with a pedestrian.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-21
Blind pedestrians; yield of right-of-way
Sec. 21. A person who drives a vehicle shall yield the right-of-way to a blind pedestrian carrying a clearly visible white cane or accompanied by a guide dog.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-22
Bridges; entering or remaining beyond signal or gate
Sec. 22. A pedestrian may not enter or remain upon a bridge or an approach to a bridge beyond the bridge signal, gate, or barrier after a bridge operation signal indication has been given.
As added by P.L.2-1991, SEC.9.
IC 9-21-17-23
Railroad crossings; passing beyond gate or barrier in operation
Sec. 23. A pedestrian may not pass through, around, over, or under a crossing gate or barrier at a railroad grade crossing or bridge while the gate or barrier is closed or is being opened or closed.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-24
Violations; Class C infraction
Sec. 24. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 18. REGULATION OF TRAFFIC ON PRIVATE PROPERTY

IC 9-21-18-2
"Private business property" or "shopping center" defined
Sec. 2. As used in this chapter, "private business property" or "shopping center" may be defined by ordinance of the unit entering into a contract under this chapter.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-3
Unit
Sec. 3. As used in this chapter, "unit" means a county, city, or town.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-4
Contract to empower unit to regulate parking and traffic by ordinance
Sec. 4. A unit and the owner or lessee of a shopping center or private business property located within the unit may contract to empower the unit to regulate by ordinance the parking of vehicles and the traffic at the shopping center or private business property, subject to approval by the fiscal body of the unit by ordinance.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-5
Contracts; provisions
Sec. 5. A contract entered into under section 4 of this chapter may provide for the following:
(1) The erection by the unit of the stop signs, flashing signals, or yield signs at specified locations in a parking area and the adoption of appropriate regulations, or the designation of an intersection in the parking area as a stop intersection or as a yield intersection and the ordering of signs or signals at one (1) or more entrances to that intersection.
(2) The prohibition or regulation of the turning of vehicles or specified types of vehicles at intersections or other designated locations in the parking areas.
(3) The regulation of a crossing of a roadway in the parking area by pedestrians.
(4) The designation of a separate roadway in the parking area for one-way traffic.
(5) The establishment and regulation of loading zones. (6) The prohibition, regulation, restriction, or limitation of the stopping, standing, or parking of vehicles in specified areas of the parking area.
(7) The designation of safety zones in the parking area and fire lanes.
(8) The removal and storage of vehicles parked or abandoned in the parking area during snowstorms, floods, fires, or other public emergencies, or found unattended in the parking area where the vehicles constitute an obstruction to traffic, or where stopping, standing, or parking is prohibited, and for the payment of reasonable charges for the removal and storage by the person who owns or operates the vehicle.
(9) The cost of planning, installation, maintenance, and enforcement of parking and traffic regulations to be paid by the unit, by the property owner or lessee, or for a percentage of that cost to be shared by both the unit and the property owner or lessee.
(10) The installation of parking meters on the shopping center or private business property parking area. The contract may establish whether the expense of installing those parking meters and maintenance of the parking meters is that of the unit or that of the shopping center or private business property owner or lessee, and whether any money obtained from those parking meters belongs to the unit or to the shopping center or private business property owner or lessee.
(11) Additional reasonable regulations with respect to traffic and parking in a parking area as local conditions may require for the safety and convenience of the public or of the users of the parking area.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-6
Contract period; restrictions on length
Sec. 6. A contract entered into between a unit and a shopping center or private business property owner under this chapter may not exceed twenty (20) years. A lessee of a shopping center or private business property may not enter into a contract under this chapter for a longer period of time than the length of the lease.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-7
Recording contract; effect of regulations; posting of notice
Sec. 7. A contract entered into between a unit and a shopping center or private business property owner or lessee under this chapter shall be recorded with the county recorder in the county in which the unit is located. No regulation made under the contract may take effect until three (3) days after the contract is recorded. Signs shall be posted within the shopping center or private business property not later than three (3) days after the contract is recorded stating that shopping center or private business property parking and traffic

regulations are enforceable by local law enforcement officials.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-8
Violations of parking and traffic regulations; punishment; adoption
Sec. 8. The unit may adopt an ordinance providing for punishment of violations of the parking and traffic regulations in effect at a shopping center or private business property under the contract.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-9
Stop signs installed after July 1, 1990; requirements
Sec. 9. A stop sign that is installed after July 1, 1990, to control the movement of vehicular traffic in an area subject to this chapter must meet the following requirements:
(1) The face of the sign must have a red background with white letters and a white border.
(2) The sign must be an octagon.
(3) The sign must measure at least twenty-four (24) inches wide and twenty-four (24) inches high.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-10
Yield signs installed after July 1, 1990; requirements
Sec. 10. A yield sign that is installed after July 1, 1990, to control the movement of vehicular traffic in an area subject to this chapter must meet the following requirements:
(1) The face of the sign must have a red border band and a white interior with the word "yield" in red inside the border band.
(2) The sign must be a downward pointing equilateral triangle.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-11
Do not enter signs installed after July 1, 1990; requirements
Sec. 11. A do not enter sign that is installed after July 1, 1990, to control the movement of vehicular traffic in an area subject to this chapter must meet the following requirements:
(1) The face of the sign must have a white background with a red circle containing the words "do not enter" in white letters with a horizontal white bar.
(2) The sign must be a square.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-12
Wrong way signs installed after July 1, 1990; requirements
Sec. 12. A wrong way sign that is installed after July 1, 1990, to control the movement of vehicular traffic in an area subject to this chapter must meet the following requirements: (1) The face of the sign must have a red background with a white border containing the words "wrong way" in white letters.
(2) The sign must be a rectangle.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-13
Pedestrian crossing signs installed after July 1, 1990; requirements
Sec. 13. A pedestrian crossing sign that is installed after July 1, 1990, to control the movement of vehicular and pedestrian traffic in an area subject to this chapter must meet the following requirements:
(1) The face of the sign must have a white background with black legend and a black border.
(2) The sign must be either rectangular or square.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-14
Owners of property; regulation of property use; powers
Sec. 14. Except as provided in sections 9 through 13 of this chapter, nothing in this chapter may be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner and not as a matter of right from:
(1) prohibiting the property's use;
(2) requiring other, different, or additional conditions than those specified in this chapter; or
(3) otherwise regulating the property's use as determined best to the owner.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-15
Violations; Class C infraction
Sec. 15. A person who installs a sign that violates section 9, 10, 11, 12, or 13 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 19. ENTRANCES TO STATE HIGHWAYS FROM PRIVATE PROPERTY

IC 9-21-19-2
Rules and requirements for entrances; adoption
Sec. 2. The Indiana department of transportation shall adopt rules and requirements for private entrances, driveways, and approaches necessary to provide for drainage of the highway, preservation of the highway, and the safety and convenience of traffic on the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-3
Structures connected to entrances; minimum distance from highway; requirements
Sec. 3. The rules and requirements adopted under section 2 of this chapter may include the minimum distance that gasoline pumps, buildings, and other structures to which private entrances, driveways, or approaches make a connection may be placed next to the property line of the state highway or next to the outside edge of sidewalks along routes through incorporated cities and towns.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-4
Supervision of work by department of transportation; construction expenses
Sec. 4. All work on private entrances, driveways, and approaches shall be done under the supervision and to the satisfaction of the Indiana department of transportation. The entire expense of constructing private entrances, driveways, and approaches shall be paid by the person to whom a permit is given.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-5
Bond or cash deposit
Sec. 5. The Indiana department of transportation may require, before granting a permit, that a sufficient bond be given or cash deposit be made with the Indiana department of transportation to

ensure the carrying out of the terms of the permit. The bond or deposit shall be returned when the requirements of the permit have been met.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-6
Maintenance and repair of entrances; removal of entrances at owner's expense
Sec. 6. The owners or occupants of property abutting a state highway shall maintain and keep in repair all private entrances, driveways, and approaches. Private entrances, driveways, and approaches may not be constructed or maintained in a manner that obstructs or interferes with the highway, traffic, or a drain or ditch that has been constructed on or that serves the highway. An owner or occupant of abutting property shall remove private entrances, driveways, and approaches at the owner's expense when requested to do so by the Indiana department of transportation.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-7
Construction or reconstruction of state highways; inclusion of construction of public and existing private approaches and drainage structures in improvement; location of drives; duties of owner
Sec. 7. When a highway in the state highway system or the state maintained route through a city or town is constructed or reconstructed, the construction of all public road approaches and existing private approaches, together with the drainage structures required for the road's protection, shall be included as a part of the improvement of the highway or state maintained route. The Indiana department of transportation may require the changing of the location of existing drives, in the interest of safety to the motoring public, when the highway is constructed or reconstructed. The owner or occupant of the abutting property shall make a change in location under the direction of the Indiana department of transportation. Upon the completion of the highway, the owners or occupants of adjoining lands shall keep in repair all private entrances, driveways, and approaches from highways.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-8
Violations; Class C infraction
Sec. 8. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 20. DESIGNATION OF AUTHORIZED EMERGENCY VEHICLES

IC 9-21-20-2
Vehicles not affiliated with a hospital, law enforcement agency, or fire department; prohibition on withholding approval
Sec. 2. The Indiana emergency medical services commission may not withhold approval of a motor vehicle as an authorized emergency vehicle because the motor vehicle is not affiliated with a hospital, law enforcement agency, or fire department.
As added by P.L.2-1991, SEC.9.

IC 9-21-20-3
Department of correction; department vehicles; policies and procedures
Sec. 3. The department of correction shall establish policies and procedures for the designation of departmental vehicles as authorized emergency vehicles.
As added by P.L.2-1991, SEC.9.



CHAPTER 21. FARM VEHICLES INVOLVED IN COMMERCIAL ENTERPRISES

IC 9-21-21-2
Farm trucks used for personal purposes
Sec. 2. A farm truck described in section 1 of this chapter may be used for personal purposes if the vehicle otherwise qualifies for that class of registration.
As added by P.L.210-2005, SEC.36.

IC 9-21-21-3
Farm vehicles in commercial usage
Sec. 3. Except as provided in section 4.3 of this chapter, if the owner of a farm truck, farm trailer, or farm semitrailer and tractor described in section 1 of this chapter begins to operate the farm truck, farm trailer, or farm semitrailer and tractor or permits the farm truck, farm trailer, or farm semitrailer and tractor to be operated:
(1) in the conduct of a commercial enterprise; or
(2) for the transportation of farm products after the commodities have entered the channels of commerce during a registration year for which the license fee under IC 9-29-5-13 has been paid;
the owner shall pay the amount computed under IC 9-29-5-13.5(b) due for the remainder of the registration year for the license fee.
As added by P.L.210-2005, SEC.36. Amended by P.L.21-2007, SEC.2; P.L.191-2007, SEC.3.

IC 9-21-21-4
Repealed
(Repealed by P.L.21-2007, SEC.5.)

IC 9-21-21-4.3
Intrastate operation for perishable crop transportation; extension of license
Sec. 4.3. (a) Notwithstanding section 3 of this chapter, subsection (b), and IC 9-18-2-4, a farm truck, farm trailer, or farm semitrailer and tractor described in section 1 of this chapter may be operated intrastate for the transportation of seasonal, perishable, fruit or vegetables to the first point of processing for not more than one (1) thirty (30) day period in a registration year established by IC 9-18-2-7. Before a vehicle may be operated as provided in this subsection, the owner shall pay to the bureau: (1) the license fee due under IC 9-29-5-13(b); and
(2) eight and one-half percent (8.5%) of the license fee paid under IC 9-29-5-13(b);
for the farm truck, farm trailer, or farm semitrailer and tractor.
(b) Notwithstanding section 3 of this chapter, subsection (a), and IC 9-18-2-4, a farm truck, farm trailer, or farm semitrailer and tractor described in section 1 of this chapter may be operated intrastate for the transportation of tomatoes or silage to the first point of processing for a period of not more than one (1) seventy-one (71) day period in a registration year established by IC 9-18-2-7. Before a vehicle may be operated as provided in this subsection, the owner shall pay to the bureau:
(1) the license fee due under IC 9-29-5-13(b); and
(2) seventeen percent (17%) of the license fee paid under IC 9-29-5-13(b);
for the farm truck, farm trailer, or farm semitrailer and tractor.
(c) The bureau shall adopt rules under IC 4-22-2 to authorize the operation of a farm truck, farm trailer, or farm semitrailer and tractor in the manner provided in this section.
As added by P.L.191-2007, SEC.4.

IC 9-21-21-5
Penalties for improper use of farm vehicle
Sec. 5. In addition to the penalty provided in section 7 of this chapter, and except as provided in section 4.3 of this chapter, a person that operates a vehicle or allows a vehicle that the person owns to be operated when the vehicle is:
(1) registered under this chapter as a farm truck, farm trailer, or farm semitrailer and tractor; and
(2) operated as set forth in section 3 of this chapter;
commits a Class C infraction. However, the offense is a Class B infraction if, within the three (3) years preceding the commission of the offense, the person had a prior unrelated judgment under this section.
As added by P.L.210-2005, SEC.36. Amended by P.L.191-2007, SEC.5.

IC 9-21-21-6
Venue for prosecution
Sec. 6. For purposes of this chapter, the operation of a vehicle in violation of section 3 of this chapter is a continuing offense and the venue for prosecution lies in a county in which the unlawful operation occurred. However, a:
(1) judgment against; or
(2) finding by the court for;
the owner or operator bars a prosecution in another county.
As added by P.L.210-2005, SEC.36.

IC 9-21-21-7
Impoundment of farm vehicle operated improperly Sec. 7. (a) Except as provided in subsection (b), a police officer who discovers a vehicle registered under this chapter as a farm truck, farm trailer, or farm semitrailer and tractor that is being operated as set forth in section 3 of this chapter:
(1) may take the vehicle into the police officer's custody; and
(2) may cause the vehicle to be taken to and stored in a suitable place until:
(A) the legal owner of the vehicle can be found; or
(B) the proper certificate of registration and license plates have been procured and the amount computed under IC 9-29-5-13.5 has been paid.
(b) A vehicle being operated in violation of section 3 of this chapter that is carrying perishable fruits or vegetables or livestock may not be impounded, and the operator may proceed to the point of destination after having been stopped by a police officer under subsection (a).
As added by P.L.210-2005, SEC.36.






ARTICLE 22. ABANDONED, SALVAGED, AND SCRAP VEHICLES

CHAPTER 1. ABANDONED VEHICLES

IC 9-22-1-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) A vehicle in operable condition specifically adapted or constructed for operation on privately owned raceways.
(2) A vehicle stored as the property of a member of the armed forces of the United States who is on active duty assignment.
(3) A vehicle located on a vehicle sale lot.
(4) A vehicle located upon property licensed or zoned as an

automobile scrapyard.
(5) A vehicle registered and licensed under IC 9-18-12 as an antique vehicle.
(6) A golf cart.
As added by P.L.2-1991, SEC.10. Amended by P.L.108-2001, SEC.2; P.L.150-2009, SEC.15.

IC 9-22-1-2
Officer defined
Sec. 2. As used in this chapter, "officer" means the following:
(1) A regular member of the state police department.
(2) A regular member of a city or town police department.
(3) A town marshal or town marshal deputy.
(4) A regular member of the county police force.
(5) An individual of an agency designated by ordinance of the fiscal body.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-3
Public agency defined
Sec. 3. As used in this chapter, "public agency" means a local agency given the responsibility by statute or ordinance for the removal, storage, and disposal of abandoned vehicles.
As added by P.L.2-1991, SEC.10. Amended by P.L.191-2007, SEC.6.

IC 9-22-1-3.5
Storage yard defined
Sec. 3.5. As used in this chapter, "storage yard" means a storage facility or a towing service used for the removal and storage of abandoned vehicles or parts.
As added by P.L.104-2005, SEC.2.

IC 9-22-1-4
Responsibility and liability of owner of abandoned vehicle or parts; limitation of costs for storage
Sec. 4. (a) Except as provided in subsection (c), the owner of an abandoned vehicle or parts is:
(1) responsible for the abandonment; and
(2) liable for all of the costs incidental to the removal, storage, and disposal;
of the vehicle or the parts under this chapter.
(b) The costs for storage of an abandoned vehicle may not exceed one thousand five hundred dollars ($1,500).
(c) If an abandoned vehicle is sold by a person who removed, towed, or stored the vehicle, the person who previously owned the vehicle is not responsible for storage fees.
(d) If an abandoned vehicle is sold by a person who removed, towed, or stored the vehicle, and proceeds from the sale of the vehicle covered the removal, towing, and storage expenses, any remaining proceeds from the sale of the vehicle shall be returned to

the previous owner of the vehicle if the previous owner is known.
As added by P.L.2-1991, SEC.10. Amended by P.L.104-2005, SEC.3; P.L.191-2007, SEC.7; P.L.125-2012, SEC.113.

IC 9-22-1-5
Discovery of possession by person other than vehicle owner
Sec. 5. When an officer discovers a vehicle in the possession of a person other than the owner of the vehicle and the person cannot establish the right to possession of the vehicle, the vehicle shall be taken to and stored in a suitable place.
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012, SEC.114.

IC 9-22-1-6
Repealed
(Repealed by P.L.125-2012, SEC.115.)

IC 9-22-1-7
Inability to determine ownership; declaring vehicle abandoned
Sec. 7. If:
(1) the owner or lienholder under section 8 of this chapter does not appear and pay all costs; or
(2) the owner of a vehicle cannot be determined by a search conducted under section 19 of this chapter;
the vehicle is considered abandoned and must be disposed of under this chapter.
As added by P.L.2-1991, SEC.10. Amended by P.L.191-2007, SEC.9; P.L.125-2012, SEC.116.

IC 9-22-1-8
Release to owner or lienholder of stored vehicle; required notification
Sec. 8. If the properly identified person who owns or holds a lien on a vehicle appears at the site of storage before disposal of the vehicle or parts and pays all costs incurred against the vehicle or parts at that time, the vehicle or parts shall be released. A towing service shall notify the appropriate public agency of all releases under this section. The notification must include the name, signature, and address of the person that owns or holds a lien on the vehicle, a description of the vehicle or parts, costs, and the date of release.
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012, SEC.117.

IC 9-22-1-9
Repealed
(Repealed by P.L.125-2012, SEC.118.)

IC 9-22-1-10
Repealed
(Repealed by P.L.191-2007, SEC.21.)
IC 9-22-1-11
Tagging abandoned vehicle or parts
Sec. 11. An officer who finds or is notified of a vehicle or parts believed to be abandoned shall attach in a prominent place a notice tag containing the following information:
(1) The date, time, officer's name, public agency, and address and telephone number to contact for information.
(2) That the vehicle or parts are considered abandoned.
(3) That the vehicle or parts will be removed after:
(A) twenty-four (24) hours, if the vehicle is located on or within the right-of-way of an interstate highway or any highway that is designated as part of the state highway system under IC 8-23-4; or
(B) seventy-two (72) hours, for any other vehicle.
(4) That the person who owns the vehicle will be held responsible for all costs incidental to the removal, storage, and disposal of the vehicle.
(5) That the person who owns the vehicle may avoid costs by removal of the vehicle or parts within:
(A) twenty-four (24) hours, if the vehicle is located on or within the right-of-way of an interstate highway or any highway that is designated as part of the state highway system under IC 8-23-4; or
(B) seventy-two (72) hours, for any other vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.5; P.L.131-2008, SEC.47; P.L.54-2009, SEC.6.

IC 9-22-1-12
Officer's abandoned vehicle report; photographs
Sec. 12. If a vehicle or a part tagged under section 11 of this chapter is not removed within the applicable period, the officer shall prepare a written abandoned vehicle report of the vehicle or parts, including information on the condition and missing parts. Photographs may be taken to describe the condition of the vehicle or parts.
As added by P.L.2-1991, SEC.10. Amended by P.L.131-2008, SEC.48; P.L.125-2012, SEC.119.

IC 9-22-1-13
Disposal of vehicle or parts; retention of records and photographs by bureau
Sec. 13. (a) If the vehicle is a junk vehicle and the market value of an abandoned vehicle or parts is less than:
(1) one thousand dollars ($1,000); or
(2) in a municipality that has adopted an ordinance under subsection (b), the amount established by the ordinance;
the towing service shall immediately transfer the vehicle to a storage yard. A copy of the abandoned vehicle report and photographs, if applicable, relating to the abandoned vehicle shall be provided to the

storage yard. A towing service or storage yard may dispose of an abandoned vehicle not less than thirty (30) days after the date on which the towing service removed the abandoned vehicle. A city, county, or town that operates a storage yard under IC 36-9-30-3 may dispose of an abandoned vehicle to an automobile scrapyard or an automotive salvage recycler upon removal of the abandoned vehicle. The public agency or storage yard disposing of the vehicle shall retain the original records and photographs for at least two (2) years. If the vehicle is demolished, a copy of the abandoned vehicle report shall be forwarded to the bureau by the automobile scrap yard after the vehicle has been demolished.
(b) The legislative body of a municipality (as defined in IC 36-1-2-11) may adopt an ordinance that establishes the market value below which an officer may dispose of a vehicle or parts under subsection (a). However, the market value established by the ordinance may not be more than seven hundred fifty dollars ($750).
(c) When the bureau receives the report described in subsection (a), the bureau shall note the status of the vehicle in the records of the bureau.
As added by P.L.2-1991, SEC.10. Amended by P.L.92-1997, SEC.2; P.L.104-2005, SEC.4; P.L.191-2007, SEC.11; P.L.125-2012, SEC.120.

IC 9-22-1-14
Duties of tagging officer; towing and storage of vehicle or parts
Sec. 14. (a) If in the opinion of the officer the market value of the abandoned vehicle or parts is at least:
(1) one thousand dollars ($1,000); or
(2) in a municipality that has adopted an ordinance under section 13(b) of this chapter, the amount established by the ordinance;
the officer, before placing a notice tag on the vehicle or parts, shall make a reasonable effort to ascertain the person who owns the vehicle or parts or who may be in control of the vehicle or parts.
(b) After seventy-two (72) hours, the officer shall require the vehicle or parts to be towed to a storage yard or towing service.
As added by P.L.2-1991, SEC.10. Amended by P.L.92-1997, SEC.3; P.L.104-2005, SEC.5; P.L.125-2012, SEC.121.

IC 9-22-1-15
Discovery of vehicle abandoned on private property
Sec. 15. (a) A person who finds a vehicle believed to be abandoned on private property that the person owns or controls, including rental property, may:
(1) obtain the assistance of an officer under section 18 of this chapter to have the vehicle removed; or
(2) personally arrange for the removal of the vehicle by complying with subsection (b) and section 16 of this chapter.
(b) If the person wishes to personally arrange for the removal of the vehicle, the person shall attach in a prominent place a notice tag

containing the following information:
(1) The date, time, name, and address of the person who owns or controls the private property and a telephone number to contact for information.
(2) That the vehicle is considered abandoned.
(3) That the vehicle will be removed after twenty-four (24) hours.
(4) That the person who owns the vehicle will be held responsible for all costs incidental to the removal, storage, and disposal of the vehicle.
(5) That the person who owns the vehicle may avoid costs by removal of the vehicle or parts within twenty-four (24) hours.
As added by P.L.2-1991, SEC.10. Amended by P.L.130-1995, SEC.1; P.L.108-2001, SEC.3; P.L.54-2009, SEC.7.

IC 9-22-1-16
Towing vehicle from private property
Sec. 16. (a) If after twenty-four (24) hours the person who owns a vehicle believed to be abandoned on private property that the person owns or controls, including rental property, has not removed the vehicle from the private property, the person who owns or controls the private property may have the vehicle towed from the private property.
(b) Notwithstanding subsection (a), in an emergency situation a vehicle may be removed immediately. As used in this subsection, "emergency situation" means that the presence of the abandoned vehicle interferes physically with the conduct of normal business operations of the person who owns or controls the private property or poses a threat to the safety or security of persons or property, or both.
As added by P.L.2-1991, SEC.10. Amended by P.L.130-1995, SEC.2; P.L.108-2001, SEC.4; P.L.104-2005, SEC.6; P.L.191-2007, SEC.12; P.L.54-2009, SEC.8.

IC 9-22-1-17
Notice to bureau given by service towing vehicle from rental property
Sec. 17. A towing service that tows a vehicle under section 16 of this chapter shall give notice to the public agency that the abandoned vehicle is in the possession of the towing service.
As added by P.L.2-1991, SEC.10. Amended by P.L.191-2007, SEC.13; P.L.125-2012, SEC.122.

IC 9-22-1-18
Complaint by person owning or controlling private property
Sec. 18. Upon complaint of a person who owns or controls private property that a vehicle has been left on the property for at least forty-eight (48) hours without the consent of the person who owns or controls the property, an officer shall follow the procedures set forth in sections 11 through 14 of this chapter. As added by P.L.2-1991, SEC.10.

IC 9-22-1-19
National data base search; notification; storage costs
Sec. 19. (a) Within seventy-two (72) hours after removal of a vehicle to a storage yard or towing service under section 13, 14, or 16 of this chapter, the public agency or towing service shall conduct a search of national data bases, including a data base of vehicle identification numbers, to attempt to obtain the last state of record of the vehicle in order to attempt to ascertain the name and address of the person who owns or holds a lien on the vehicle.
(b) A public agency or towing service that obtains the name and address of the owner of or lienholder on a vehicle shall, not later than seventy-two (72) hours after obtaining the name and address, notify the person who owns or holds a lien on the vehicle of the:
(1) name;
(2) address; and
(3) telephone number;
of the public agency or towing service. The notice must be made by certified mail or by means of an electronic service approved by the bureau. Notwithstanding section 4 of this chapter, a public agency or towing service that fails to notify the owner of or lienholder on the vehicle as set forth in this subsection may not collect additional storage costs incurred after the date of receipt of the name and address obtained.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.6; P.L.78-2003, SEC.1; P.L.104-2005, SEC.7; P.L.191-2007, SEC.14; P.L.125-2012, SEC.123.

IC 9-22-1-20
Repealed
(Repealed by P.L.191-2007, SEC.21.)

IC 9-22-1-21
Means of vehicle identification not available; disposal without notice
Sec. 21. If a vehicle or parts are in such a condition that vehicle identification numbers or other means of identification are not available to determine the person who owns or holds a lien on the vehicle, the vehicle may be disposed of without notice.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-21.5
Liens on vehicles; sale of vehicle to satisfy lien
Sec. 21.5. (a) An individual, a firm, a limited liability company, or a corporation that performs labor, furnishes materials or storage, or does repair work on a motor vehicle, trailer, semitrailer, or recreational vehicle at the request of the person that owns the vehicle has a lien on the vehicle for the reasonable value of the charges for the labor, materials, storage, or repairs. (b) An individual, a firm, a partnership, a limited liability company, or a corporation that provides towing services for a motor vehicle, trailer, semitrailer, or recreational vehicle:
(1) at the request of the person that owns the motor vehicle, trailer, semitrailer, or recreational vehicle;
(2) at the request of an individual, a firm, a partnership, a limited liability company, or a corporation on whose property an abandoned motor vehicle, trailer, semitrailer, or recreational vehicle is located; or
(3) in accordance with this chapter;
has a lien on the vehicle for the reasonable value of the charges for the towing services and other related costs. An individual, a firm, a partnership, a limited liability company, or a corporation that obtains a lien for an abandoned vehicle under subdivision (2) must comply with sections 16, 17, and 19 of this chapter.
(c) If:
(1) the charges made under subsection (a) or (b) are not paid; and
(2) the motor vehicle, trailer, semitrailer, or recreational vehicle is not claimed;
not later than thirty (30) days after the date on which the vehicle is left in or comes into the possession of the individual, firm, limited liability company, or corporation for repairs, storage, towing, or the furnishing of materials, the individual, firm, limited liability company, or corporation may advertise the vehicle for sale. The vehicle may not be sold earlier than fifteen (15) days after the date the advertisement required by subsection (d) has been placed or fifteen (15) days after notice required by subsection (e) has been sent, whichever is later.
(d) Before a vehicle may be sold under subsection (c), an advertisement must be placed in a newspaper that is printed in English and of general circulation in the city or town in which the place of business of the lienholder is located. If the lienholder is located outside the corporate limits of a city or a town, the advertisement must be placed in a newspaper of general circulation in the county in which the place of business of the lienholder is located. The advertisement must contain at least the following information:
(1) A description of the vehicle, including make, type, and manufacturer's identification number.
(2) The amount of the unpaid charges.
(3) The time, place, and date of the sale.
(e) In addition to the advertisement required under subsection (d), the person that holds the lien must:
(1) notify the owner of the vehicle and any other person that holds a lien of record at the owner's or other lienholder's last known address by certified mail, return receipt requested; or
(2) if the vehicle is an abandoned vehicle, provide notice as required under subdivision (1) if the location of the owner of the vehicle or a lienholder of record is determined by the bureau

in a search under section 19 of this chapter;
that the vehicle will be sold at public auction on a specified date to satisfy the lien imposed by this section.
(f) A person that holds a lien of record on a vehicle subject to sale under this section may pay the storage, repair, towing, or service charges due. If the person that holds the lien of record elects to pay the charges due, the person is entitled to possession of the vehicle and becomes the holder of the lien imposed by this section.
(g) If the owner of a vehicle subject to sale under this section does not claim the vehicle and satisfy the lien on the vehicle, the vehicle may be sold at public auction to the highest and best bidder. A person that holds a lien under this section may purchase a vehicle subject to sale under this section.
(h) A person that holds a lien under this section may deduct and retain the amount of the lien and the cost of the advertisement required under subsection (d) from the purchase price received for a vehicle sold under this section. After deducting from the purchase price the amount of the lien and the cost of the advertisement, the person shall pay the surplus of the purchase price to the owner of the vehicle if the owner's address or whereabouts are known. If the address or whereabouts of the owner of the vehicle are not known, the surplus of the purchase price shall be paid over to the clerk of the circuit court of the county in which the person that holds the lien has a place of business for the use and benefit of the owner of the vehicle.
(i) A person that holds a lien under this section shall execute and deliver to the purchaser of a vehicle under this section a sales certificate in the form designated by the bureau, setting forth the following information:
(1) The facts of the sale.
(2) The vehicle identification number.
(3) The certificate of title if available.
(4) A certificate from the newspaper showing that the advertisement was made as required under subsection (d).
Whenever the bureau receives an application for certificate of title accompanied by these items from the purchaser, the bureau shall issue a certificate of title for the vehicle under IC 9-17.
(j) A person that knowingly, intentionally, or recklessly violates this section commits a Class A misdemeanor.
As added by P.L.125-2012, SEC.124.

IC 9-22-1-22
Repealed
(Repealed by P.L.191-2007, SEC.21.)

IC 9-22-1-23
Public sale by city, town, or county; notice
Sec. 23. (a) This section applies to a city, town, or county.
(b) Except as provided in subsection (c), if the person who owns or holds a lien upon a vehicle does not appear within twenty (20)

days after the mailing of a notice or the notification made by electronic service under section 19 of this chapter, the unit may sell the vehicle or parts by either of the following methods:
(1) The unit may sell the vehicle or parts to the highest bidder at a public sale. Notice of the sale shall be given under IC 5-3-1, except that only one (1) newspaper insertion one (1) week before the public sale is required.
(2) The unit may sell the vehicle or part as unclaimed property under IC 36-1-11. The twenty (20) day period for the property to remain unclaimed is sufficient for a sale under this subdivision.
(c) This subsection applies to a consolidated city or county containing a consolidated city. If the person who owns or holds a lien upon a vehicle does not appear within fifteen (15) days after the mailing of a notice or the notification made by electronic service under section 19 of this chapter, the unit may sell the vehicle or parts by either of the following methods:
(1) The unit may sell the vehicle or parts to the highest bidder at a public sale. Notice of the sale shall be given under IC 5-3-1, except that only one (1) newspaper insertion one (1) week before the public sale is required.
(2) The unit may sell the vehicle or part as unclaimed property under IC 36-1-11. The fifteen (15) day period for the property to remain unclaimed is sufficient for a sale under this subdivision.
As added by P.L.2-1991, SEC.10. Amended by P.L.92-1997, SEC.6; P.L.191-2007, SEC.15; P.L.125-2012, SEC.125.

IC 9-22-1-24
Purchasers at public sales; bill of sale; fees; roadworthiness of vehicle
Sec. 24. A person who purchases a vehicle under section 23 of this chapter shall be furnished a bill of sale for each abandoned vehicle sold by the public agency upon paying the fee for a bill of sale under IC 9-29-7. A person who purchases a vehicle under section 23 of this chapter must:
(1) present evidence from a law enforcement agency that the vehicle purchased is roadworthy, if applicable; and
(2) pay the appropriate title fee under IC 9-29-4;
to obtain a certificate of title under IC 9-17 for the vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.7; P.L.191-2007, SEC.16.

IC 9-22-1-25
Payment of removal, storage, and disposition costs; cost limits
Sec. 25. The costs for removal and storage of an abandoned vehicle or parts not claimed by the person who owns or holds a lien on a vehicle shall be paid from the abandoned vehicle account established under section 30 of this chapter. The charge payable by the person who owns or holds a lien on a vehicle for towing, storing,

or removing an abandoned vehicle or parts may not exceed the limits established by ordinance adopted under section 30 of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-26
Sale proceeds credited against removal, storage, and disposition costs
Sec. 26. The proceeds of sale of an abandoned vehicle or parts under section 23 of this chapter shall be credited against the costs of the removal, storage, and disposal of the vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.191-2007, SEC.17.

IC 9-22-1-27
Sales by city, county, or town; deposit of proceeds; payment of public agency costs; appropriations
Sec. 27. (a) This section applies to sales of abandoned vehicles or parts by a city, county, or town.
(b) The proceeds from the sale of abandoned vehicles or parts, including:
(1) charges for bills of sale; and
(2) money received from persons who own or hold liens on vehicles for the cost of removal or storage of vehicles;
shall be deposited in the city's, county's, or town's abandoned vehicle fund by the fiscal officer of the city, county, or town.
(c) The costs incurred by a public agency in administering this chapter shall be paid from the abandoned vehicle fund.
(d) The fiscal body shall annually appropriate sufficient money to the fund to carry out this chapter. Money remaining in the fund at the end of a year remains in the fund and does not revert to the general fund.
(e) Notwithstanding subsection (d), the fiscal body of a consolidated city may transfer money from the fund.
As added by P.L.2-1991, SEC.10. Amended by P.L.85-1995, SEC.39; P.L.191-2007, SEC.18.

IC 9-22-1-28
Repealed
(Repealed by P.L.191-2007, SEC.21.)

IC 9-22-1-29
Repealed
(Repealed by P.L.191-2007, SEC.21.)

IC 9-22-1-30
Fiscal body procedures established by ordinance; abandoned vehicle fund
Sec. 30. (a) The fiscal body shall, by ordinance, establish procedures to carry out this chapter, including the following:
(1) The charges allowed for towing and storage of abandoned

vehicles, which shall be filed with the bureau.
(2) The means of disposition of vehicles.
(b) The fiscal body shall establish an abandoned vehicle fund for the purposes of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-31
Public agencies; personnel, property, and towing contracts; fiscal body ordinances
Sec. 31. To facilitate the removal of abandoned vehicles or parts, a public agency may:
(1) employ personnel;
(2) acquire equipment, property, and facilities; and
(3) enter into towing contracts;
for the removal, storage, and disposition of abandoned vehicles and parts. The fiscal body may, by ordinance, establish procedures to carry out this section.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-32
Liability for loss or damage to vehicle or vehicle parts
Sec. 32. The following are not liable for loss or damage to a vehicle or parts occurring during the removal or storage of a vehicle or parts under this chapter:
(1) A person who owns, leases, or occupies property from which an abandoned vehicle or its contents or parts are removed.
(2) A public agency.
(3) A towing service.
(4) An automobile scrapyard.
(5) A storage yard.
(6) An agent of a person or entity listed in subdivisions (1) through (5).
As added by P.L.2-1991, SEC.10. Amended by P.L.104-2005, SEC.8; P.L.54-2009, SEC.9.



CHAPTER 1.5. ABANDONED MOBILE HOMES

IC 9-22-1.5-2
Property owner may sell mobile home
Sec. 2. A private property owner who finds a mobile home that the person believes to be abandoned on property the person owns or controls, including rental property, may sell or salvage the mobile home if it has been left without permission on the owner's property for at least thirty (30) days.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-3
Thirty day period
Sec. 3. (a) The thirty (30) day period described in section 2 of this chapter begins the day written notice is sent by the property owner to the last known address of the owner of the mobile home as shown by the records in the bureau of motor vehicles or personally delivered to the owner of the mobile home. If the property owner is unable to determine the address of the mobile home owner, the property owner may serve the mobile home owner by posting the notice on the mobile home. If the notice is mailed, the property owner shall send notice by certified mail, return receipt requested. Notice, by mail or personally delivered, must include a description of the mobile home and a conspicuous statement that the mobile home is on the owner's property without the owner's permission. If the owner of a mobile home changes the owner's address from that maintained in the records of the bureau, the owner shall immediately notify the property owner of the new address.
(b) If, before the thirty (30) day period described in section 2 of this chapter expires, the mobile home owner requests by certified mail, return receipt requested, additional time to remove the mobile home, the period described in section 2 of this chapter shall be extended by an additional thirty (30) days. The mobile home owner may only request one (1) thirty (30) day extension of time.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-4
Property owner may hold auction
Sec. 4. The property owner shall:
(1) request that a search be performed in the records of the bureau for the name and address of the owner of the mobile home and the name and address of any person holding a lien or security interest on the mobile home; (2) after receiving the results of the search required by subdivision (1), give notice by certified mail, return receipt requested, or in person, to the last known address of the owner of the mobile home, to any lien holder with a perfected security interest in the mobile home and to all other persons known to claim an interest in the mobile home. The notice must include a description of the mobile home, a demand that the mobile home be removed within a specified time not less than ten (10) days after receipt of the notice, and a conspicuous statement that unless the mobile home is removed within that time, the mobile home will be advertised for sale and offered for sale by auction at a specified time and place;
(3) advertise that the mobile home will be offered for sale at public auction in conformity with IC 26-1-7-210 and IC 26-1-2-328. The advertisement of sale must be published once a week for two (2) consecutive weeks in a newspaper of general circulation in the county where the mobile home has been left without permission. The advertisement must include a description of the mobile home, the name of the owner of the mobile home, if ascertainable, and the time and place of the sale. The sale must take place at least fifteen (15) days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten (10) days before the sale in not less than six (6) conspicuous places in the neighborhood of the proposed sale;
(4) conduct an auction, not less than thirty (30) days after the return receipt is received by the property owner, on the property where the mobile home was left without permission;
(5) provide a reasonable time before the sale for prospective purchasers to examine the mobile home;
(6) sell the mobile home to the highest bidder, if any; and
(7) immediately after the auction, execute an affidavit of sale or disposal on a form prescribed by the bureau stating:
(A) that the requirements of this section have been met;
(B) the length of time that the mobile home was left on the property without permission;
(C) any expenses incurred by the property owner, including the expenses of the sale;
(D) the name and address of the purchaser of the mobile home at the auction, if any; and
(E) the amount of the winning bid, if any.
If the auction produces no purchaser, the property owner shall note that fact on the affidavit. The property owner shall list the property owner, or any donee, as the purchaser on the affidavit of sale or disposal.
As added by P.L.108-2001, SEC.5. Amended by P.L.125-2012, SEC.126.

IC 9-22-1.5-5
Results of auction Sec. 5. (a) Upon payment of the bid price by the purchaser, the property owner shall provide the purchaser with the affidavit of sale or disposal described in this chapter.
(b) If the auction produces no purchaser, the mobile home becomes the property of the property owner, and the property owner shall note that fact on the affidavit of sale or disposal.
(c) If the property owner wishes to donate the mobile home to any willing donee, a property owner who has obtained ownership of a mobile home under this section may transfer ownership to a willing donee by listing the donee as the purchaser on the affidavit of sale or disposal.
(d) If the auction produces no purchaser and the property owner does not intend to sell or transfer the mobile home to another person, the property owner may, without further administrative application, dismantle the unit for salvage or disposal.
(e) A property owner or willing donee who obtains ownership of a mobile home under this section has the same right of ownership as a purchaser who was the highest bidder at auction.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-6
Affidavit of sale or disposal
Sec. 6. The affidavit of sale or disposal under this chapter constitutes proof of ownership and right to have the mobile home titled in the purchaser's, property owner's, or donee's name under IC 9-17-6-12.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-7
Certificate of title
Sec. 7. After the purchaser, property owner, or donee:
(1) presents the bureau with the affidavit of sale;
(2) completes an application for title; and
(3) pays any applicable fee;
the bureau shall issue to the purchaser or property owner a certificate of title to the mobile home.
As added by P.L.108-2001, SEC.5.



CHAPTER 2. UNAUTHORIZED STORAGE OF MOTOR VEHICLES

IC 9-22-2-2
Exception to application of chapter
Sec. 2. This chapter does not apply to a motor vehicle described in section 1 of this chapter if:
(1) the person who owns the motor vehicle is personally known to the person who owns the property on which the motor vehicle is stored or parked; and
(2) the person who owns the motor vehicle has made arrangements for the continuous storage or parking of the motor vehicle on the property.
As added by P.L.2-1991, SEC.10.

IC 9-22-2-3
Notice by owner or operator of property that vehicle has been left on property; report
Sec. 3. The person who owns or operates property on which a motor vehicle described in section 1 of this chapter has been left shall immediately give notice to an officer by filing a written report on forms prepared by the officer containing a description of the motor vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.9.

IC 9-22-2-4
Report; contents
Sec. 4. The report required under section 3 of this chapter must include the following information about the motor vehicle:
(1) The license plate number.
(2) The make.
(3) The motor and vehicle identification number.
As added by P.L.2-1991, SEC.10.

IC 9-22-2-5
Failure to file report; storage charges
Sec. 5. If the report required under section 3 of this chapter is not filed with an officer, the person who owns or operates the property may not charge for the storage of the motor vehicle for a period of more than fifteen (15) days.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.10.



CHAPTER 3. SALVAGE MOTOR VEHICLES

IC 9-22-3-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies each year to a motor vehicle, semitrailer, or recreational vehicle manufactured within the last seven (7) model years, including the current model year. The bureau shall establish guidelines for determining the applicability of the model year effective dates for each year.
(b) The bureau may extend the model years to be covered each year by this chapter up to a maximum of fifteen (15) model years, which includes the current model year.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.2; P.L.125-2012, SEC.127.

IC 9-22-3-2
Fair market value defined
Sec. 2. As used in this chapter, "fair market value" means:
(1) the average trade-in value found in the National Automobile Dealers Association (NADA) Official Used Car Guide, vehicle valuations determined by CCC Information Services, Inc. (CCC), or valuations determined by such other authorities as are approved by the bureau; or
(2) the fair market value determined by the bureau under IC 9-22-3-3.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-2.5
Flood damaged vehicle defined
Sec. 2.5. (a) As used in this chapter, "flood damaged vehicle" means a passenger motor vehicle that satisfies either of the following:
(1) The vehicle has been acquired by an insurance company as part of a damage settlement due to water damage.
(2) The vehicle has been submerged in water to the point that rising water has reached over the door sill, has entered the passenger or trunk compartment, and has exposed any electrical, computerized, or mechanical component to water.
(b) The term does not include a passenger motor vehicle that an

inspection conducted by an insurance adjuster or estimator, a motor vehicle repairer, or a motor vehicle dealer determines:
(1) has no electrical, computerized, or mechanical components that were damaged by water; or
(2) has one (1) or more electrical, computerized, or mechanical components that were damaged by water and all such damaged components have been repaired or replaced.
As added by P.L.59-1998, SEC.3. Amended by P.L.258-1999, SEC.1.

IC 9-22-3-3
Necessity of certificate of salvage title; bureau determination of fair market value; required application for certificate of salvage title by insurance company or owner
Sec. 3. (a) A certificate of salvage title is required for a motor vehicle, motorcycle, semitrailer, or recreational vehicle that meets any of the following criteria:
(1) An insurance company has determined that it is economically impractical to repair the wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle and has made an agreed settlement with the insured or claimant.
(2) If the owner of the vehicle is a business that insures its own vehicles, the cost of repairing the wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle exceeds seventy percent (70%) of the fair market value immediately before the motor vehicle, motorcycle, semitrailer, or recreational vehicle was wrecked or damaged.
(3) The motor vehicle is a flood damaged vehicle.
(b) For the purposes of this section, the bureau shall, upon request, determine the fair market value of a wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle if the fair market value cannot be determined from the source referred to in section 2(1) of this chapter.
(c) Except as described in section 11(c) of this chapter, an insurance company shall apply for a salvage title for a vehicle that the insurance company has determined is economically impractical to repair.
(d) An owner described in subsection (a)(2) shall apply for a salvage title for any vehicle that has sustained damages of seventy percent (70%) or more of the fair market value immediately before the motor vehicle, motorcycle, semitrailer, or recreational vehicle was wrecked or damaged if the vehicle meets the criteria specified in subsection (a)(2).
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.4; P.L.110-2006, SEC.1.

IC 9-22-3-4
Issuance of certificate of salvage title
Sec. 4. The bureau shall issue a certificate of salvage title as proof of ownership for a salvage motor vehicle when the acquiring insurance company, disposal facility, or person does the following: (1) Applies for the certificate of salvage title.
(2) Pays the appropriate fee under IC 9-29-7.
(3) Surrenders the motor vehicle's original certificate of title or other proof of ownership as determined by the bureau.
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012, SEC.128.

IC 9-22-3-5
Certificate of salvage title; contents
Sec. 5. A certificate of salvage title issued under section 4 of this chapter must contain the following information:
(1) The same vehicle information as a certificate of title issued by the bureau.
(2) The notation "SALVAGE TITLE" prominently recorded on the front and back of the title.
(3) If the motor vehicle is a flood damaged vehicle, the notation "FLOOD DAMAGED" prominently recorded on the front and back of the title.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.5; P.L.6-2012, SEC.66; P.L.125-2012, SEC.129.

IC 9-22-3-6
Certificate of salvage title; assignment by owner of salvage vehicle
Sec. 6. A certificate of salvage title issued under section 4 of this chapter may be assigned by the person who owns the salvage vehicle to another buyer.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-7
Certificate of salvage title; assignment by dealer
Sec. 7. A business that is registered with the secretary of state as a dealer under IC 9-23 may reassign a certificate of salvage title one (1) time without applying to the bureau for the issuance of a new certificate of salvage title.
As added by P.L.2-1991, SEC.10. Amended by P.L.93-2010, SEC.7.

IC 9-22-3-7.5
Affidavit regarding flood damage to vehicle
Sec. 7.5. (a) A dealer licensed as a dealer under IC 9-23 on the date of receiving a title by sale or transfer shall secure an affidavit from the person who holds the certificate of title. The affidavit must state whether the vehicle is a flood damaged vehicle.
(b) The dealer shall file the affidavit secured under subsection (a) with the bureau upon receiving the affidavit and shall retain a copy of the affidavit with the records of the dealer.
(c) The bureau shall retain an affidavit regarding flood damage to the vehicle submitted to the bureau by a dealer under this section.
(d) Submission of a fraudulent affidavit under subsection (a) will subject the affiant to civil liability for all damages incurred by a dealer subsequent purchaser or transferee of the title, including

reasonable attorney's fees and court costs (including fees).
As added by P.L.258-1999, SEC.2. Amended by P.L.106-2010, SEC.1.

IC 9-22-3-8
Vehicle restoration; affidavits
Sec. 8. If a salvage motor vehicle has been flood damaged, extensively burned, vandalized, or severely wrecked so that one (1) or more component parts are required to restore the motor vehicle to an operable condition, the person or business that restored the motor vehicle must furnish, on an affidavit of restoration for a salvage motor vehicle form, the name, identification number, and source of all component parts that were included in the restoration of the vehicle. The affidavit must be attached to the certificate of salvage title and be submitted to the bureau upon application by a person for a certificate of title for the vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.6.

IC 9-22-3-9
Repealed
(Repealed by P.L.125-2012, SEC.130.)

IC 9-22-3-10
Duplicate certificates of salvage title
Sec. 10. (a) If a certificate of salvage title is lost, mutilated, or destroyed or becomes illegible, the person who owns the vehicle or the legal representative or legal successor in interest of the person who owns the motor vehicle, semitrailer, or recreational vehicle for which the certificate of salvage title was issued, as shown by the records of the bureau, shall immediately apply for a duplicate certificate of salvage title.
(b) A person described in subsection (a) may obtain a duplicate certificate of salvage title when the person furnishes information concerning the loss, mutilation, destruction, or illegibility satisfactory to the bureau and pays the fee set forth in IC 9-29-7. Upon the issuance of a duplicate certificate of salvage title, the most recent certificate of salvage title issued is considered void by the bureau.
(c) A certificate of salvage title issued under this section must have recorded upon the title's face and back the words "DUPLICATE SALVAGE TITLE".
(d) If the lost, mutilated, destroyed, or illegible certificate of salvage title contained the notation "FLOOD DAMAGED", the duplicate certificate of salvage title must have recorded upon the title's face and back the words "FLOOD DAMAGED".
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.8; P.L.125-2012, SEC.131.

IC 9-22-3-11
Application by insurer or owner for certificate of salvage title Sec. 11. (a) This section applies to the following persons:
(1) An insurance company that declares a wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle that meets at least one (1) of the criteria set forth in section 3 of this chapter and the ownership of which is not evidenced by a certificate of salvage title.
(2) An insurance company that has made and paid an agreed settlement for the loss of a stolen motor vehicle, motorcycle, semitrailer, or recreational vehicle that:
(A) has been recovered by the titled owner; and
(B) meets at least one (1) of the criteria set forth in section 3 of this chapter.
(b) A person who owns or holds a lien upon a vehicle described in subsection (a) shall assign the certificate of title to the insurance company described in subsection (a). The insurance company shall apply to the bureau within thirty-one (31) days after receipt of the certificate of title for a certificate of salvage title for each salvage or stolen vehicle subject to this chapter. The insurance company shall surrender the certificate of title to the bureau and pay the fee prescribed under IC 9-29-7 for a certificate of salvage title.
(c) When the owner of a vehicle described in subsection (a) retains possession of the vehicle:
(1) the person who possesses the certificate of title shall surrender the certificate of title to the insurance company described in subdivision (2);
(2) the insurance company that completes an agreed settlement for the vehicle shall:
(A) obtain the certificate of title; and
(B) submit to the bureau:
(i) the certificate of title;
(ii) the appropriate fee; and
(iii) a request for a certificate of salvage title on a form prescribed by the bureau; and
(3) after the bureau has received the items set forth in subdivision (2)(B), the bureau shall issue a certificate of salvage title to the owner.
(d) When a self-insured entity is the owner of a salvage motor vehicle, motorcycle, semitrailer, or recreational vehicle that meets at least one (1) of the criteria set forth in section 3 of this chapter, the self-insured entity shall apply to the bureau within thirty-one (31) days after the date of loss for a certificate of salvage title in the name of the self-insured entity's name.
(e) Any other person acquiring a wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle that meets at least one (1) of the criteria set forth in section 3 of this chapter, which acquisition is not evidenced by a certificate of salvage title, shall apply to the bureau within thirty-one (31) days after receipt of the certificate of title for a certificate of salvage title.
(f) A person that violates this section commits a Class D infraction. As added by P.L.2-1991, SEC.10. Amended by P.L.268-2003, SEC.24; P.L.110-2006, SEC.2; P.L.125-2012, SEC.132.

IC 9-22-3-12
Repealed
(Repealed by P.L.125-2012, SEC.133.)

IC 9-22-3-13
Demolished or destroyed vehicles; records maintenance
Sec. 13. A scrap metal processor or other appropriate facility that purchases or acquires a salvage motor vehicle that has been totally demolished or destroyed as a result of normal processing performed by a disposal facility is not required to apply for and receive a certificate of salvage title for the vehicle. The facility or processor that performed the processing that resulted in the vehicle being demolished or destroyed shall surrender the certificate of title, the certificate of authority, or the certificate of salvage title to the bureau. The disposal facility shall maintain the records prescribed by the bureau for a totally demolished or destroyed vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.11; P.L.125-2012, SEC.134.

IC 9-22-3-14
Repealed
(Repealed by P.L.125-2012, SEC.135.)

IC 9-22-3-15
Rebuilt salvage motor vehicles; issuance of certificate of title
Sec. 15. If a salvage motor vehicle is rebuilt for operation upon the highways and ownership is evidenced by a certificate of salvage title, the person who owns the vehicle shall apply to the bureau for a certificate of title. The bureau shall issue a certificate of title that lists each person who holds a lien on the vehicle to the person who owns the vehicle when the following are completed:
(1) The inspection of the vehicle by a police officer.
(2) The verification of proof of ownership of major component parts used and the source of the major component parts.
(3) The surrender of the certificate of salvage title properly executed with an affidavit concerning the major component parts on a form prescribed by the bureau.
(4) The payment of the fee required under IC 9-29-7.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-16
Rebuilt vehicle or rebuilt flood damaged vehicle designation on certificate of title; affidavits
Sec. 16. (a) Except as provided in subsection (b), a certificate of title issued under section 8 or 15 of this chapter and a certificate of title subsequently issued must conspicuously bear the designation:
(1) "REBUILT VEHICLE--MILEAGE NOT ACTUAL" if the

motor vehicle is not a flood damaged vehicle; or
(2) "REBUILT FLOOD DAMAGED VEHICLE" if the motor vehicle is a flood damaged vehicle.
(b) An insurance company authorized to do business in Indiana may obtain a certificate of title that does not bear the designation if the company submits to the bureau, in the form and manner the bureau requires, satisfactory evidence that the damage to a recovered stolen motor vehicle did not meet the criteria set forth in section 3 of this chapter.
(c) An affidavit submitted under section 8 of this chapter must conspicuously bear the designation:
(1) "REBUILT VEHICLE" if the motor vehicle is not a flood damaged vehicle; or
(2) "REBUILT FLOOD DAMAGED VEHICLE" if the motor vehicle is a flood damaged vehicle.
(d) A certificate of title for a salvage motor vehicle issued under subsection (a) may not designate the mileage of the vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.9; P.L.125-2012, SEC.136.

IC 9-22-3-17
Rebuilt vehicle or rebuilt flood damaged vehicle designation on certificates of title issued by other jurisdictions; designation on new or subsequent certificates of title
Sec. 17. (a) Except as provided in subsection (b), whenever a certificate of title is issued for a vehicle that was previously titled in another state or jurisdiction and the certificate of title from the other state or jurisdiction contains a "REBUILT", "RECONDITIONED", "DISTRESSED VEHICLE", or similar designation, a new and subsequent certificate of title must conspicuously bear the designation "REBUILT VEHICLE".
(b) Whenever a certificate of title is issued for a vehicle described in subsection (a) that was previously titled in another state or jurisdiction and the certificate of title from the other state or jurisdiction contains a designation that indicates that the vehicle is a flood damaged vehicle, a new and subsequent certificate of title must conspicuously bear the designation "REBUILT FLOOD DAMAGED VEHICLE".
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.10; P.L.125-2012, SEC.137.

IC 9-22-3-18
Vehicles designated as junk or similar designation
Sec. 18. A vehicle that has been designated "JUNK", "DISMANTLED", "SCRAP", "DESTROYED", or any similar designation in another state or jurisdiction shall not be titled in Indiana.
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012, SEC.138.
IC 9-22-3-18.5
Rebuilt vehicles; sales, exchange, transfer
Sec. 18.5. (a) This section does not apply to a person who sells, exchanges, or transfers golf carts.
(b) A seller that is:
(1) a dealer; or
(2) another person who sells, exchanges, or transfers at least five (5) vehicles each year;
may not sell, exchange, or transfer a rebuilt vehicle without disclosing in writing to the purchaser, customer, or transferee before consummating the sale, exchange, or transfer, the fact that the vehicle is a rebuilt vehicle if the dealer or other person knows or should reasonably know the vehicle is a rebuilt vehicle.
As added by P.L.125-2012, SEC.139.

IC 9-22-3-19
Recordkeeping forms
Sec. 19. (a) The secretary of state shall prescribe recordkeeping forms to be used by:
(1) a disposal facility;
(2) an automotive salvage rebuilder; and
(3) a used parts dealer licensed under IC 9-22-4;
to preserve information about salvage vehicles or major component parts acquired or sold by the business.
(b) The recordkeeping forms required under subsection (a) must contain the following information:
(1) For each new or used vehicle acquired or disposed of or for the major component parts of a new or used vehicle, the following:
(A) A description of the vehicle or major component part, including numbers or other marks identifying the vehicle or major component part.
(B) The date the vehicle or major component part was acquired and disposed of.
(C) The name and address of the person from whom the vehicle or major component part was acquired.
(D) Verification of the purchaser of the vehicle or major component part by driver's license, state identification card, or other reliable means.
(2) For motor vehicles acquired or disposed of, in addition to the information required by subdivision (1), the following:
(A) The vehicle's trade name.
(B) The vehicle's manufacturer.
(C) The vehicle's type.
(D) The model year and vehicle identification number.
(E) A statement of whether any number has been defaced, destroyed, or changed.
(3) For wrecked, dismantled, or rebuilt vehicles, the date the vehicle was dismantled or rebuilt.
(c) Separate records for each vehicle or major component part

must be maintained.
(d) The recordkeeping requirements of this section do not apply to hulk crushers or to scrap metal processors when purchasing scrap from a person who is licensed under IC 9-22-4 and who is required to keep records under this section.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.17.

IC 9-22-3-20
Retention of records
Sec. 20. Unless otherwise specified or required, the records required under section 19 of this chapter shall be retained for a period of five (5) years from the date the vehicle or major component part was acquired, in the form prescribed by the secretary of state.
As added by P.L.2-1991, SEC.10. Amended by P.L.93-2010, SEC.8.

IC 9-22-3-21
Availability and production of records
Sec. 21. The records required under section 19 of this chapter must be available to and produced at the request of a police officer or an authorized agent of the secretary of state under this chapter.
As added by P.L.2-1991, SEC.10. Amended by P.L.93-2010, SEC.9.

IC 9-22-3-22
Late model vehicles purchased by disposal facilities or automotive salvage rebuilders; completion of recordkeeping forms
Sec. 22. (a) This section applies to vehicles and their component parts that are in either their current model year or in the immediately preceding six (6) model years when purchased by a disposal facility or automotive salvage rebuilder.
(b) A disposal facility and automotive salvage rebuilder licensed under IC 9-22-4 must complete the recordkeeping forms developed under section 19 of this chapter for the purchase of a salvage motor vehicle or major component part.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.12.

IC 9-22-3-23
Inspection of records by police officers; examination of business premises
Sec. 23. A record required to be maintained under this chapter is subject to inspection by a police officer during normal business hours. In addition to the inspections authorized under section 24 of this chapter, an inspection under this section may include an examination of the premises of the licensee's established place of business for the purpose of determining the accuracy of the required records.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-24
Entry onto premises to inspect vehicles, parts, records, or

certificates of title
Sec. 24. The secretary of state, a police officer, or an agent of the secretary of state or a police officer may enter upon the premises of a disposal facility, insurance company, or other business dealing in salvage vehicles during normal business hours to inspect a motor vehicle, semitrailer, recreational vehicle, major component part, records, certificate of title, and other ownership documents to determine compliance with this chapter.
As added by P.L.2-1991, SEC.10. Amended by P.L.93-2010, SEC.10.

IC 9-22-3-25
Releasing or providing evidence or information; immunity from civil and criminal liability
Sec. 25. In the absence of fraud or bad faith, a person who releases or provides evidence or information under this chapter to any of the following is immune from civil or criminal liability for providing that evidence or information:
(1) The superintendent of the state police or the superintendent's designee.
(2) The attorney general or the attorney general's designee.
(3) The city police chief or the city police chief's designee.
(4) The county sheriff or the county sheriff's designee.
(5) The prosecuting attorney or the prosecuting attorney's designee responsible for prosecutions in the county that has jurisdiction of the auto theft.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-26
Issuance of search warrant
Sec. 26. A court may issue a warrant to search the premises of an automotive salvage rebuilder, an automotive salvage recycler, a disposal facility, or a used parts dealer for any major component parts being possessed, kept, sold, bartered, given away, used, or transported in violation of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-27
Search warrant; service and return
Sec. 27. A warrant issued under section 26 of this chapter shall be directed to a police officer who has the power of criminal process. The person to whom the warrant was issued shall serve the warrant and make the return within twenty (20) days after the date of issue.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-28
Search warrant; articles to be seized; disposition ordered by court
Sec. 28. The police officer who serves a warrant issued under section 26 of this chapter shall seize any article described in the warrant and any other article the police officer finds during the search that is held in violation of this chapter. The police officer

shall hold the articles pending the disposition ordered by the court in which a prosecution may be instituted for a violation of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-29
Articles seized under warrant; replevin and other process
Sec. 29. A major component part seized under this chapter and any other article found on the searched premises and taken under a warrant issued under section 26 of this chapter may not be taken from the custody of the person who served the warrant by a writ of replevin or other process while proceedings are pending.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-30
Sales, exchanges, or transfers of rebuilt vehicles by dealers; disclosures
Sec. 30. A seller that is:
(1) a dealer; or
(2) any other person who sells, exchanges, or transfers at least five (5) vehicles each year;
may not sell, exchange, or transfer a rebuilt vehicle without disclosing in writing to the purchaser, customer, or transferee before consummating the sale, exchange, or transfer the fact that the vehicle is a rebuilt vehicle if the dealer or other person knows or should reasonably know the vehicle is a rebuilt vehicle.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-31
Sale or offer to sell manufacturer's identification plate or serial plate removed from vehicle that is total loss or salvage; classification of offense
Sec. 31. A person who knowingly possesses, buys, sells, exchanges, gives away, or offers to buy, sell, exchange or give away a manufacturer's identification plate or serial plate that has been removed from a motor vehicle, motorcycle, semitrailer, or recreational vehicle that is a total loss or salvage commits a Class D felony.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-32
Nontitle state certificates of title or ownership papers; violations; classification of offense
Sec. 32. A person who knowingly possesses, buys, sells, exchanges, gives away, or offers to buy, sell, exchange or give away a certificate of title or ownership papers from a nontitle state of a motor vehicle, motorcycle, semitrailer, or recreational vehicle that is a total loss or salvage commits a Class D felony.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-33 Certain certificate of salvage title violations; classification of offense
Sec. 33. A person who violates section 4, 5, 6, 7, or 8 of this chapter (or section 9 of this chapter before its repeal) commits a Class D felony.
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012, SEC.140.

IC 9-22-3-34
Violations for which there is no specific penalty; classification
Sec. 34. A person who violates a provision of this chapter for which there is no specific penalty commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-35
Commencement of prosecution; indictment or information
Sec. 35. The prosecution of a disposal facility, automotive salvage rebuilder, insurance company, or individual suspected of having violated this section may be instituted by the filing of an information or indictment in the same manner as other criminal cases are commenced.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-36
Civil remedies for violations; actual damages; treble damages; costs and attorney's fees
Sec. 36. A person aggrieved by a violation of this chapter may recover the actual damages sustained, together with costs and reasonable attorney's fees. In the court's discretion the court may increase the award of damages to:
(1) an amount not to exceed three (3) times the actual damages sustained; or
(2) two thousand five hundred dollars ($2,500);
whichever is greater.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-37
Violations as deceptive acts; action by attorney general; remedies and penalties
Sec. 37. Except as provided in section 11(f) of this chapter, a person who violates this chapter commits a deceptive act that is actionable by the attorney general and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.2-1991, SEC.10. Amended by P.L.110-2006, SEC.3.



CHAPTER 4. LICENSING OF VEHICLE SALVAGING

IC 9-22-4-1
Necessity of license
Sec. 1. A disposal facility, a used parts dealer, or an automotive salvage rebuilder must be licensed by the secretary of state under this chapter before the facility, dealer, or rebuilder may do any of the following:
(1) Sell a used major component part of a vehicle.
(2) Wreck or dismantle a vehicle for resale of the major component parts of the vehicle.
(3) Rebuild a wrecked or dismantled vehicle.
(4) Possess more than two (2) inoperable vehicles subject to registration for more than thirty (30) days.
(5) Engage in the business of storing, disposing, salvaging, or recycling of vehicles, vehicle hulks, or the parts of vehicles.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.18.

IC 9-22-4-2
Application for license; filing; fee
Sec. 2. To apply for a license under this chapter, a disposal facility, a used parts dealer, or an automotive salvage rebuilder must do the following:
(1) File a completed application, which must be verified by the secretary of state.
(2) Submit with the application the licensing fee under IC 9-29-7 to the secretary of state.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.19.

IC 9-22-4-3
Application form
Sec. 3. The secretary of state shall prescribe an application form to be used by persons applying for a license under this chapter. The application must include the following information:
(1) The applicant's name.
(2) The applicant's type of business organization and the following as appropriate:
(A) If the applicant is a corporation, the name and address of each officer and director of the corporation. (B) If the applicant is a sole proprietorship, the name and address of the sole proprietor.
(C) If the applicant is a partnership, the name and address of each partner.
(D) If the applicant is an unincorporated association or similar form of business organization, the name and address of each member, trustee, or manager.
(3) The applicant's principal place of business.
(4) All places other than the applicant's principal place of business at which the applicant proposes to conduct any of the activities set out in section 1 of this chapter.
(5) The types of activities set out in section 1 of this chapter that the applicant proposes to conduct.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.20.

IC 9-22-4-4
Duration of license; renewal
Sec. 4. Each license, except an initial license, shall be issued for a twelve (12) month period beginning March 1 and expiring the last day of February of each year. An initial license may be issued for a period of less than twelve (12) months, but the license must expire on the last day of February immediately following the date the license is issued.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-5
Review and approval of applications
Sec. 5. Within a reasonable time, the secretary of state shall do the following:
(1) Review all applications submitted under this chapter.
(2) Approve all applications submitted unless any of the following apply:
(A) The application does not conform with this chapter.
(B) The applicant has made a material misrepresentation on the application.
(C) The applicant has been guilty of a fraudulent act in connection with one (1) of the activities specified in section 1 of this chapter.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.21.

IC 9-22-4-6
Denial of license; right to hearing
Sec. 6. A person denied a license under section 5 of this chapter is entitled to a hearing under section 10 of this chapter.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.22.

IC 9-22-4-7 Approval of application; grant of original and supplemental licenses
Sec. 7. If the secretary of state approves an application under this chapter, the secretary of state shall grant the applicant the following:
(1) An original license for the applicant's principal place of business.
(2) A supplemental license for each other place of business listed on the application.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.23.

IC 9-22-4-8
Licenses; form and information
Sec. 8. The secretary of state shall prescribe the form of the licenses granted under section 7 of this chapter. A license granted under section 7 of this chapter must include the following information:
(1) The licensee's name.
(2) The licensee's type of business organization and the following as appropriate:
(A) If a corporation, the name and address of each officer.
(B) If a sole proprietorship, the name and address of the proprietor.
(C) If a partnership, the name and address of each managing partner.
(D) If an unincorporated association or similar form of business organization, the name and address of the manager or other chief administrative official.
(3) The licensee's principal place of business.
(4) The place of business to which each supplemental license applies.
(5) A listing of the types of business activities specified in section 1 of this chapter that the licensee may conduct.
(6) The date the license expires.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.24.

IC 9-22-4-9
Posting licenses
Sec. 9. The licensee shall post each license granted under this chapter in a conspicuous place at each place of business.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-10
Revocation or suspension of licenses; investigations; orders; remedies
Sec. 10. (a) The secretary of state may investigate a violation of this chapter, including a violation of a rule adopted under section 12 of this chapter. In conducting an investigation under this subsection, the secretary of state may do the following: (1) Administer oaths and affirmations.
(2) Subpoena witnesses and compel attendance.
(3) Take evidence.
(4) Require the production of documents or records that the secretary of state determines are material to the investigation.
Upon a motion by the secretary of state, the court may order a person that fails to obey a subpoena issued under subdivision (2) to obey the subpoena.
(b) A person may not be excused from:
(1) obeying a subpoena issued by;
(2) attending a proceeding and testifying as ordered by; or
(3) otherwise producing evidence as ordered by;
the secretary of state on grounds that the person's testimony or evidence may tend to incriminate the person or subject the person to a penalty or forfeiture. However, a person that asserts the privilege against self-incrimination may not be prosecuted or subjected to a penalty or forfeiture for any matter concerning the person's testimony or evidence.
(c) Following an investigation under subsection (a), the secretary of state may, without a hearing, issue orders and notices that the secretary of state determines to be in the public interest. The secretary of state may issue an order under this subsection suspending or revoking the license of a disposal facility, used parts dealer, or automotive salvage rebuilder only if the secretary of state determines that any of the following conditions exist:
(1) The licensee made a material misrepresentation on the license application.
(2) The licensee committed a fraudulent act in connection with one (1) of the activities specified in section 1 of this chapter.
(3) The licensee committed a material violation of the recordkeeping requirements of IC 9-22-3-19.
(4) The licensee has violated any other provision of this chapter or the rules adopted under this chapter by the bureau.
(5) The licensee has committed a violation of a statute concerning theft, arson, mischief, forgery, deception, or fraud, or the motor vehicle titling laws.
(6) The licensee has had a license issued under IC 9-23 revoked or suspended.
(d) Upon the entry of an order under subsection (c), the secretary of state shall promptly notify all interested parties of the following:
(1) The date of issuance.
(2) The reasons for issuance.
(3) That, upon written request, the matter will be set for hearing within fifteen (15) business days after receipt of the request.
(e) An order issued under subsection (c) remains in effect until the secretary of state:
(1) modifies or vacates the order; or
(2) conducts a hearing and issues a final determination.
(f) If the secretary of state conducts a hearing under this section, the secretary of state may depose any witness. (g) In addition to all other remedies, the secretary of state may seek the following remedies against a person that violates, attempts to violate, or assists in a violation of or an attempt to violate this chapter:
(1) An injunction.
(2) Appointment of a receiver or conservator.
(3) A civil penalty not to exceed five thousand dollars ($5,000) per violation.
(4) An action to enforce a civil penalty assessed under subdivision (3).
(h) In a court proceeding initiated under this section in which judgment is awarded to the secretary of state, the secretary of state is entitled to recover the costs and expenses of investigation, and the court shall include the costs in its final judgment.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.25.

IC 9-22-4-11
Local zoning body complaints; delaying issuance or renewal of license
Sec. 11. If the secretary of state receives a written complaint from a local zoning body that a disposal facility or automotive salvage rebuilder subject to this chapter is operating in violation of a local zoning ordinance, the secretary of state shall delay the issuance or renewal of the facility's or rebuilder's license until the local zoning complaints have been satisfied.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.26.

IC 9-22-4-12
Rules
Sec. 12. The secretary of state may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.2-1991, SEC.10. Amended by P.L.106-2008, SEC.27.

IC 9-22-4-13
Unlicensed vehicle salvaging; classification of violation
Sec. 13. A person who violates section 1 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-14
Appeals
Sec. 14. (a) An appeal may be taken from a final order of the secretary of state under this chapter as follows:
(1) By an applicant for a license under this chapter, from a final order of the secretary of state concerning the application.
(2) By a licensee, from a final order of the secretary of state affecting the licensee's license under this chapter. (3) By a person against whom a civil penalty is assessed under section 10(g)(3) of this chapter, from the final order of the secretary of state assessing the civil penalty.
(4) By a person named as a respondent in an investigation or a proceeding under section 10 of this chapter, from a final order of the secretary of state entered under section 10 of this chapter. An appeal under this subdivision may be taken in:
(A) the Marion County circuit court; or
(B) the circuit or superior court of the county in which the appellant resides or maintains a place of business.
(b) A person who seeks to appeal a final order of the secretary of state under this section must serve the secretary of state with the following not more than twenty (20) days after the entry of the order:
(1) A written notice of the appeal stating:
(A) the court in which the appeal will be taken; and
(B) the grounds on which a reversal of the final order is sought.
(2) A written demand from the appellant for:
(A) a certified transcript of the record; and
(B) all papers on file in the secretary of state's office;
concerning the order from which the appeal is being taken.
(3) A bond in the penal sum of five hundred dollars ($500) payable to the state with sufficient surety to be approved by the secretary of state, conditioned upon:
(A) the faithful prosecution of the appeal to final judgment; and
(B) the payment of all costs that are adjudged against the appellant.
(c) Not later than ten (10) days after the secretary of state is served with the items described in subsection (b), the secretary of state shall make, certify, and deliver to the appellant the transcript described in subsection (b)(2)(A). Not later than five (5) days after the appellant receives the transcript under this subsection, the appellant shall file the transcript and a copy of the notice of appeal with the clerk of the court. The notice of appeal serves as the appellant's complaint. The secretary of state may appear before the court, file any motion or pleading in the matter, and form the issue. The cause shall be entered on the court's calendar to be heard de novo and shall be given precedence over all matters pending in the court.
(d) The court shall receive and consider any pertinent oral or written evidence concerning the order of the secretary of state from which the appeal is taken. If the order of the secretary of state is reversed, the court shall in its mandate specifically direct the secretary of state as to the secretary of state's further action in the matter. The secretary of state is not barred from revoking or altering the order for any proper cause that accrues or is discovered after the order is entered. If the order is affirmed, the appellant may, after thirty (30) days from the date the order is affirmed, file a new application for a license under this chapter if the application is not

otherwise barred or limited. During the pendency of the appeal, the order from which the appeal is taken is not suspended but remains in effect unless otherwise ordered by the court. An appeal may be taken from the judgment of the court on the same terms and conditions as an appeal is taken in civil actions.
(e) IC 4-21.5 does not apply to a proceeding under this chapter.
As added by P.L.106-2008, SEC.28.



CHAPTER 5. SCRAPPING MOTOR VEHICLES

IC 9-22-5-3
Application form; filing with bureau
Sec. 3. The application required under section 2 of this chapter shall be made in a manner prescribed by the bureau. The application shall be filed with the bureau.
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012, SEC.143.

IC 9-22-5-4
Application; required information; affidavit
Sec. 4. (a) The application required under section 2 of this chapter must include the following information:
(1) The name and address of the applicant.
(2) The year, make, model, and vehicle identification number of the vehicle, if ascertainable, together with any other identifying features.
(3) A concise statement of the facts surrounding the abandonment of the vehicle, that the title of the vehicle is lost or destroyed, or the reasons for the defect of title in the owner of the vehicle.
(b) The person making the application required under section 2 of this chapter shall execute an affidavit stating that the facts alleged in the application are true and that no material fact has been withheld.
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012, SEC.144.

IC 9-22-5-5
Repealed
(Repealed by P.L.125-2012, SEC.145.)
IC 9-22-5-6
Repealed
(Repealed by P.L.125-2012, SEC.146.)

IC 9-22-5-7
Repealed
(Repealed by P.L.125-2012, SEC.147.)

IC 9-22-5-8
Certificate of authority; forms, required information
Sec. 8. The certificate of authority to scrap or dismantle the vehicle required under this chapter shall be made on forms prescribed and furnished by the bureau. The certificate of authority must contain the following information:
(1) The name and address of the person who filed the application required under section 2 of this chapter.
(2) The year, make, model, and vehicle identification number, if ascertainable, together with any other identifying features of the vehicle that has been authorized to be sold for scrap metal.
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012, SEC.148.

IC 9-22-5-9
Repealed
(Repealed by P.L.125-2012, SEC.149.)

IC 9-22-5-10
Certificate of title not issued after delivery to bureau of certificate of authority
Sec. 10. After a certificate of authority required under this chapter has been delivered to the bureau by the automobile scrapyard, a certificate of title may not be issued for the vehicle that is described in the certificate of authority and is noted in the records of the bureau as "junk".
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012, SEC.150.

IC 9-22-5-11
Repealed
(Repealed by P.L.125-2012, SEC.151.)

IC 9-22-5-12
Proceeds from sale of vehicle for scrap metal; sales under this chapter by owners of vehicles having faulty, lost, or destroyed titles
Sec. 12. The person who:
(1) owns a vehicle that has a title that is faulty, lost, or destroyed; and
(2) sells the vehicle under this chapter may retain the proceeds of the sale for the person's use and benefit.
As added by P.L.2-1991, SEC.10. Amended by P.L.125-2012,

SEC.152.

IC 9-22-5-13
Sales by persons other than owners; proceeds; payment to circuit court clerk; claim by vehicle owner; escheat to state general fund
Sec. 13. (a) A person not described in section 12 of this chapter who sells a vehicle under this chapter may retain from the proceeds of sale the cost of publication of notice and the cost of preserving the motor vehicle during the period of the vehicle's abandonment. The person shall pay the remaining balance of the proceeds of the sale to the circuit court clerk of the county in which the vehicle is located.
(b) At any time within ten (10) years after the money is paid to the clerk, the person who owns the vehicle sold under this chapter may make a claim with the clerk for the sale proceeds deposited with the clerk. If ownership of the proceeds is established to the satisfaction of the clerk, the clerk shall pay the proceeds to the person who owns the vehicle.
(c) If a claim for the proceeds of the sale of a vehicle under subsection (b) is not made within ten (10) years, claims for the proceeds are barred. The clerk shall notify the attorney general and upon demand pay the proceeds to the attorney general. The attorney general shall turn the proceeds over to the treasurer of state. The proceeds vest in and escheat to the state general fund.
As added by P.L.2-1991, SEC.10. Amended by P.L.246-2005, SEC.87; P.L.125-2012, SEC.153.

IC 9-22-5-14
Repealed
(Repealed by P.L.125-2012, SEC.154.)

IC 9-22-5-15
Repealed
(Repealed by P.L.125-2012, SEC.155.)

IC 9-22-5-16
Repealed
(Repealed by P.L.125-2012, SEC.156.)

IC 9-22-5-17
Repealed
(Repealed by P.L.125-2012, SEC.157.)



CHAPTER 6. MECHANIC'S LIENS FOR VEHICLES

IC 9-22-6-2
Lien for labor on, materials for, storage of, towing of, or repair of vehicles
Sec. 2. (a) An individual, a firm, a limited liability company, or a corporation that performs labor, furnishes materials or storage, or does repair work on a motor vehicle, trailer, semitrailer, or recreational vehicle at the request of the person that owns the vehicle has a mechanic's lien on the vehicle for the reasonable value of the charges for the labor, materials, storage, or repairs.
(b) An individual, a firm, a partnership, a limited liability company, or a corporation that provides towing services for a motor vehicle, trailer, semitrailer, or recreational vehicle at the request of the person that owns the motor vehicle, trailer, semitrailer, or recreational vehicle has a mechanic's lien on the vehicle for the reasonable value of the charges for the towing services and other related costs.
(c) If:
(1) the charges made under subsection (a) or (b) are not paid; and
(2) the motor vehicle, trailer, semitrailer, or recreational vehicle is not claimed;
not later than thirty (30) days after the date on which the vehicle is

left in or comes into the possession of the individual, firm, limited liability company, or corporation for repairs, storage, towing, or the furnishing of materials, the individual, firm, limited liability company, or corporation may advertise the vehicle for sale. The vehicle may not be sold earlier than fifteen (15) days after the date the advertisement required by subsection (d) has been placed or fifteen (15) days after notice required by subsection (e) has been sent, whichever is later.
(d) Before a vehicle may be sold under subsection (c), an advertisement must be placed in a newspaper that is printed in English and of general circulation in the city or town in which the lienholder's place of business is located. If the lienholder is located outside the corporate limits of a city or a town, the advertisement must be placed in a newspaper of general circulation in the county in which the place of business of the lienholder is located. The advertisement must contain at least the following information:
(1) A description of the vehicle, including make, type, and manufacturer's identification number.
(2) The amount of the unpaid charges.
(3) The time, place, and date of the sale.
(e) In addition to the advertisement required under subsection (d), the person that holds the mechanic's lien must notify the person that owns the vehicle and any other person that holds a lien of record at the person's last known address by certified mail, return receipt requested, that the vehicle will be sold at public auction on a specified date to satisfy the mechanic's lien imposed by this section.
(f) A person that holds a mechanic's lien of record on a vehicle subject to sale under this section may pay the storage, repair, towing, or service charges due. If the person that holds the mechanic's lien of record elects to pay the charges due, the person is entitled to possession of the vehicle and becomes the holder of the mechanic's lien imposed by this section.
(g) If the person that owns a vehicle subject to sale under this section does not claim the vehicle and satisfy the mechanic's lien on the vehicle, the vehicle may be sold at public auction to the highest and best bidder. A person that holds a mechanic's lien under this section may purchase a vehicle subject to sale under this section.
(h) A person that holds a mechanic's lien under this section may deduct and retain the amount of the mechanic's lien and the cost of the advertisement required under subsection (d) from the purchase price received for a vehicle sold under this section. After deducting from the purchase price the amount of the mechanic's lien and the cost of the advertisement, the person shall pay the surplus of the purchase price to the person that owns the vehicle if the person's address or whereabouts are known. If the address or whereabouts of the person that owns the vehicle are not known, the surplus of the purchase price shall be paid over to the clerk of the circuit court of the county in which the person that holds the mechanic's lien has a place of business for the use and benefit of the person that owns the vehicle. (i) A person that holds a mechanic's lien under this section shall execute and deliver to the purchaser of a vehicle under this section a sales certificate in the form designated by the bureau, setting forth the following information:
(1) The facts of the sale.
(2) The vehicle identification number.
(3) The certificate of title if available.
(4) A certification from the newspaper showing that the advertisement was made as required under subsection (d).
(5) Any other information that the bureau requires.
Whenever the bureau receives from the purchaser an application for certificate of title accompanied by these items, the bureau shall issue a certificate of title for the vehicle under IC 9-17.
As added by P.L.125-2012, SEC.158.

IC 9-22-6-3
Penalty
Sec. 3. A person that knowingly, intentionally, or recklessly violates section 1 or 2 of this chapter commits a Class A misdemeanor.
As added by P.L.125-2012, SEC.158.






ARTICLE 23. VEHICLE MANUFACTURERS, DISTRIBUTORS, AND DEALERS

CHAPTER 0.5. APPLICATION



CHAPTER 0.7. DELEGATION OF THE RIGHTS, DUTIES, AND OBLIGATIONS OF THE SECRETARY OF STATE

IC 9-23-0.7-2
Certain rules adopted by bureau considered rules of secretary of state
Sec. 2. The rules adopted by the bureau of motor vehicles before July 1, 2007, concerning:
(1) IC 9-23-1 (repealed);
(2) IC 9-23-2;
(3) IC 9-23-3; and
(4) IC 9-23-6;
are considered, after June 30, 2007, rules of the secretary of state.
As added by P.L.220-2011, SEC.220. Amended by P.L.6-2012, SEC.67.



CHAPTER 1. REPEALED



CHAPTER 2. REGULATION OF VEHICLE MERCHANDISING

IC 9-23-2-2
Application for license; affidavits; bonds; membership in risk retention group
Sec. 2. (a) An application for a license under this chapter must:
(1) be accompanied by the fee required under IC 9-29-8;
(2) be on a form prescribed by the secretary of state;
(3) contain the information the secretary of state considers necessary to enable the secretary of state to determine fully the following information:
(A) The qualifications and eligibility of the applicant to receive the license.
(B) The location of each of the applicant's places of business in Indiana.
(C) The ability of the applicant to conduct properly the business for which the application is submitted; and
(4) contain evidence of a bond required in subsection (e).
(b) An application for a license as a dealer must show whether the applicant proposes to sell new or used motor vehicles, or both.
(c) An applicant who proposes to use the Internet or other computer network in aid of its sale of motor vehicles to consumers

in Indiana, which activities may result in the creation of business records outside Indiana, shall provide the division with the name, address, and telephone number of the person who has control of those business records. The secretary of state may not issue a license to a dealer who transacts business in this manner who does not have an established place of business in Indiana.
(d) This subsection applies to an application for a license as a dealer in a city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000). The application must include an affidavit from:
(1) the person charged with enforcing a zoning ordinance described in this subsection; or
(2) the zoning enforcement officer under IC 36-7-4, if one exists;
who has jurisdiction over the real property where the applicant wants to operate as a dealer. The affidavit must state that the proposed location is zoned for the operation of a dealer's establishment. The applicant may file the affidavit at any time after the filing of the application. However, the secretary of state may not issue a license until the applicant files the affidavit.
(e) This subsection does not apply to a person listed in the categories set forth in section 1(a)(10) through 1(a)(12) of this chapter and that was licensed under this chapter before July 1, 2009. A licensee shall maintain a bond satisfactory to the secretary of state in the amount of twenty-five thousand dollars ($25,000), which must:
(1) be in favor of the state; and
(2) secure payment of fines, penalties, costs, and fees assessed by the secretary of state after notice, opportunity for a hearing, and opportunity for judicial review, in addition to securing the payment of damages to a person aggrieved by a violation of this chapter by the licensee after a judgment has been issued.
(f) Service shall be made in accordance with the Indiana Rules of Trial Procedure.
(g) Instead of meeting the requirement in subsection (e), a licensee may submit to the secretary of state evidence that the licensee is a member of a risk retention group regulated by the Indiana department of insurance.
As added by P.L.2-1991, SEC.11. Amended by P.L.98-1997, SEC.1; P.L.74-2001, SEC.2; P.L.170-2002, SEC.74; P.L.184-2007, SEC.19; P.L.147-2009, SEC.10; P.L.17-2010, SEC.1; P.L.93-2010, SEC.11; P.L.42-2011, SEC.25.

IC 9-23-2-3
Franchise; filing with secretary of state
Sec. 3. A manufacturer, distributor, factory branch, distributor branch, or dealer proposing to sell new motor vehicles shall file and maintain with the secretary of state a current copy of each franchise to which the person is a party, or, if multiple franchises are identical except for stated items, a copy of the form franchise with supplemental schedules of variations from the form. As added by P.L.2-1991, SEC.11. Amended by P.L.184-2007, SEC.20.

IC 9-23-2-4
Display of license; change of business name or location; application for approval of change; affidavit
Sec. 4. (a) The license issued to a factory branch, a distributor branch, an automobile auctioneer, a transfer dealer, or a dealer under this chapter must specify the location of each place of business and shall be conspicuously displayed at each business location.
(b) If a business name or location is changed, the holder shall notify the secretary of state within ten (10) days and remit the fee required under IC 9-29-8. The secretary of state shall endorse that change on the license if the secretary of state determines that the change is not subject to other provisions of this article.
(c) A dealer who uses the Internet or other computer network to facilitate the sale of motor vehicles as set forth in section 2(c) of this chapter shall notify the secretary of state within ten (10) days upon any change in the name, address, or telephone number of business records located outside Indiana that have been created in transactions made in Indiana by the dealer. A report made under this subsection is not subject to the fee required under IC 9-29-8-5.
(d) This subsection applies to a dealer in a city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000). A dealer who wants to change a location must submit to the secretary of state an application for approval of the change. The application must be accompanied by an affidavit from:
(1) the person charged with enforcing a zoning ordinance described in this subsection; or
(2) the zoning enforcement officer under IC 36-7-4, if one exists;
who has jurisdiction over the real property where the applicant wants to operate as a dealer. The affidavit must state that the proposed location is zoned for the operation of a dealer's establishment. The secretary of state may not approve a change of location or endorse a change of location on the dealer's license until the dealer provides the affidavit.
(e) For the purpose of this section, an offsite license issued under section 7 of this chapter does not constitute a change of location.
As added by P.L.2-1991, SEC.11. Amended by P.L.98-1997, SEC.2; P.L.74-2001, SEC.3; P.L.170-2002, SEC.75; P.L.184-2007, SEC.21.

IC 9-23-2-5
License issued to representative; name of employer; change of employer; display of license; temporary license for representative
Sec. 5. The license issued to a factory representative or distributor representative must state the name of the employer. Within ten (10) days after a change of employer, the holder shall mail the license to the secretary of state and indicate the name and address of the

holder's new employer. The secretary of state shall endorse the change on the license and return the license to the licensee in care of the licensee's new employer. A factory representative, distributor representative, or wholesale dealer must have a license when engaged in business and shall display the license upon request. A temporary license for a factory representative or distributor representative may be issued for a period up to one hundred twenty (120) days pending investigation by the secretary of state of the applicant's qualification for a license.
As added by P.L.2-1991, SEC.11. Amended by P.L.268-2003, SEC.26; P.L.184-2007, SEC.22.

IC 9-23-2-5.5
Application for and renewal of automotive mobility dealer's license
Sec. 5.5. The secretary of state shall, by rule adopted under IC 4-22-2, establish requirements for an initial application for and renewal of an automotive mobility dealer's license. The rules must include a requirement that each initial or renewal application for an automotive mobility dealer's license include proof that the applicant is accredited through the Quality Assurance Program of the National Mobility Equipment Dealers Association.
As added by P.L.147-2009, SEC.11.

IC 9-23-2-5.7
Automotive mobility dealers; display, inventory, advertising, and offering for sale adapted vehicles
Sec. 5.7. An automotive mobility dealer licensed under this chapter is entitled to:
(1) display;
(2) inventory;
(3) advertise;
(4) offer for sale; or
(5) do any combination of subdivisions (1) through (4) concerning;
any adapted vehicle.
As added by P.L.147-2009, SEC.12.

IC 9-23-2-6
Vehicle sales made away from dealer's place of business and without offsite sales license; trade shows
Sec. 6. This section does not apply to sales made at a motor vehicle industry sponsored trade show. A dealer may not sell a vehicle at a location away from the dealer's established place of business without obtaining an offsite sales license under section 7 of this chapter.
As added by P.L.2-1991, SEC.11.

IC 9-23-2-7
Offsite sales license
Sec. 7. (a) Except as provided in subsections (b) through (g), the

secretary of state shall issue an offsite sales license to a dealer licensed under this chapter who submits an application for the license not later than ten (10) business days or two (2) calendar weeks before the offsite sale date. License applications under this section shall be made public upon the request of any person.
(b) The secretary of state may not issue an offsite sales license to a dealer who does not have an established place of business within Indiana.
(c) The secretary of state may not issue an offsite sales license to a licensed dealer proposing to conduct the sale outside a radius of twenty (20) miles from its established place of business. This subsection does not apply to:
(1) new manufactured housing dealers;
(2) recreational vehicle dealers;
(3) a rental company that is a dealer conducting a sale at a site within twenty (20) miles of any of its company owned affiliates; or
(4) off-road vehicle dealers.
(d) A vehicle display is not considered an offsite sale if it is conducted by a new vehicle franchised dealer in an open area where no sales personnel and no sales material are present.
(e) The secretary of state may not issue an offsite sales license to a licensed dealer proposing to conduct the offsite sale for more than ten (10) calendar days.
(f) As used in this subsection, "executive" has the meaning set forth in IC 36-1-2-5. The secretary of state may not issue an offsite sales license to a licensed dealer if the dealer does not have authorization that the offsite sale would be in compliance with local zoning ordinances or other local ordinances. Authorization under this subsection may only be obtained from the following:
(1) If the offsite sale would be located within the corporate boundaries of a city or town, the executive of the city or town.
(2) If the offsite sale would be located outside the corporate boundaries of a city or town:
(A) except as provided in clause (B), the executive of the county; or
(B) if the city or town exercises zoning jurisdiction under IC 36-7-4-205(b) over the area where the offsite sale would be located, the executive of the city or town.
(g) The secretary of state may not issue an offsite sales license to a licensed dealer who has held more than three (3) nonconsecutive offsite sales in the year ending on the date of the offsite sale for which the current license application is being submitted.
(h) The requirements of section 2(c) of this chapter do not apply to the application or issuance of an offsite sales license under this section.
As added by P.L.2-1991, SEC.11. Amended by P.L.99-1997, SEC.1; P.L.98-1997, SEC.3; P.L.268-2003, SEC.27; P.L.63-2006, SEC.1; P.L.184-2007, SEC.23; P.L.107-2008, SEC.13; P.L.131-2008, SEC.49.
IC 9-23-2-8
Duration of licenses; expiration schedule
Sec. 8. A license issued under this chapter is valid for a one (1) year period in accordance with the following schedule:
(1) A person whose business name begins with the letters A through B, inclusive, shall register before March 1 of each year.
(2) A person whose business name begins with the letters C through D, inclusive, shall register before April 1 of each year.
(3) A person whose business name begins with the letters E through G, inclusive, shall register before May 1 of each year.
(4) A person whose business name begins with the letters H through I, inclusive, shall register before June 1 of each year.
(5) A person whose business name begins with the letters J through L, inclusive, shall register before July 1 of each year.
(6) A person whose business name begins with the letters M through O, inclusive, shall register before August 1 of each year.
(7) A person whose business name begins with the letters P through R, inclusive, shall register before September 1 of each year.
(8) A person whose business name begins with the letters S through T, inclusive, shall register before October 1 of each year.
(9) A person whose business name begins with the letters U through Z, inclusive, shall register before November 1 of each year.
A sole proprietor shall register based upon the name of the sole proprietorship.
As added by P.L.2-1991, SEC.11. Amended by P.L.88-1996, SEC.3.

IC 9-23-2-9
Authority to transfer or assign motor vehicle title
Sec. 9. A person licensed under this article may transfer or assign a title for a motor vehicle.
As added by P.L.2-1991, SEC.11.

IC 9-23-2-10
Liability insurance or garage liability insurance coverage
Sec. 10. (a) A person licensed under this article shall furnish evidence that the person currently has liability insurance or garage liability insurance covering the person's place of business. The policy must have limits of not less than the following:
(1) One hundred thousand dollars ($100,000) for bodily injury to one (1) person.
(2) Three hundred thousand dollars ($300,000) for bodily injury for each accident.
(3) Fifty thousand dollars ($50,000) for property damage.
(b) The minimum amounts required by subsection (a) must be maintained during the time the license is valid.
As added by P.L.2-1991, SEC.11. Amended by P.L.39-2000, SEC.9.
IC 9-23-2-11
Cessation of business activity
Sec. 11. A person who ceases a business activity for which a license was issued under this chapter shall do the following:
(1) Notify the secretary of state of the date that the business activity will cease.
(2) Deliver all permanent dealer license plates and interim license plates issued to the person to the secretary of state within ten (10) days of the date the business activity will cease.
As added by P.L.2-1991, SEC.11. Amended by P.L.176-2001, SEC.10; P.L.184-2007, SEC.24; P.L.93-2010, SEC.12.

IC 9-23-2-12
Repealed
(Repealed by P.L.60-1994, SEC.3.)

IC 9-23-2-13
Deposit of revenues in motor vehicle highway account
Sec. 13. Except as provided in IC 9-29-1-5 and IC 9-29-8-7, all revenues accruing to the secretary of state under this article shall be deposited in the motor vehicle highway account.
As added by P.L.2-1991, SEC.11. Amended by P.L.184-2007, SEC.25; P.L.106-2008, SEC.29.

IC 9-23-2-14
Denial, suspension, or revocation of licenses; investigations; notice
Sec. 14. (a) The secretary of state may investigate a violation of this chapter. In conducting an investigation under this subsection, the secretary of state may do the following:
(1) Administer oaths and affirmations.
(2) Subpoena witnesses and compel attendance.
(3) Take evidence.
(4) Require the production of documents or records that the secretary of state determines are material to the investigation.
Upon a motion by the secretary of state, the court may order a person that fails to obey a subpoena issued under subdivision (2) to obey the subpoena.
(b) A person may not be excused from:
(1) obeying a subpoena issued by;
(2) attending a proceeding and testifying as ordered by; or
(3) otherwise producing evidence as ordered by;
the secretary of state on grounds that the person's testimony or evidence may tend to incriminate the person or subject the person to a penalty or forfeiture. However, a person that asserts the privilege against self-incrimination may not be prosecuted or subject to a penalty or forfeiture for any matter concerning the person's testimony or evidence.
(c) Following an investigation under subsection (a), the secretary of state may, without hearing, issue orders and notices that the secretary of state determines to be in the public interest. The

secretary of state may issue an order under this subsection denying, suspending, or revoking a license issued under this chapter for any of the following:
(1) Material misrepresentation in the application for the license or other information filed with the secretary of state.
(2) Lack of fitness under the standards set forth in this article or a rule adopted by the secretary of state under this article.
(3) Willful failure to comply with the provisions of this article or a rule adopted by the secretary of state under this article.
(4) Willful violation of a federal or state law relating to the sale, distribution, financing, or insuring of motor vehicles.
(5) Engaging in an unfair practice as set forth in this article or a rule adopted by the secretary of state under this article.
(6) Violating IC 23-2-2.7.
(7) Violating IC 9-19-1.
Except as otherwise provided, a denial, suspension, or revocation of a license takes effect after the secretary of state makes a determination and notice of the determination has been served upon the affected person.
(d) Upon the entry of an order under subsection (c), the secretary of state shall promptly notify all interested parties of the following:
(1) The date of issuance.
(2) The reasons for issuance.
(3) That, upon written request from a party, the matter will be set for hearing within fifteen (15) business days after receipt of the request.
(e) An order entered under subsection (c) remains in effect until the secretary of state:
(1) modifies or vacates the summary order; or
(2) conducts a hearing and issues a final determination.
(f) Revocation or suspension of a license of a manufacturer, a distributor, a factory branch, a distributor branch, a dealer, or an automobile auctioneer may be limited to one (1) or more locations, to one (1) or more defined areas, or only to certain aspects of the business.
(g) If the secretary of state conducts a hearing under this section, the secretary of state may depose any witness.
(h) In addition to all other remedies, the secretary of state may seek the following remedies against a person that violates, attempts to violate, or assists in a violation of or an attempt to violate this chapter:
(1) An injunction.
(2) Appointment of a receiver or conservator.
(3) A civil penalty not to exceed five thousand dollars ($5,000) per violation.
(4) An action to enforce a civil penalty assessed under subdivision (3).
(i) In a court proceeding initiated under this section in which judgment is awarded to the secretary of state, the secretary of state is entitled to recover the costs and expenses of investigation, and the

court shall include the costs in its final judgment.
As added by P.L.2-1991, SEC.11. Amended by P.L.210-2005, SEC.37; P.L.184-2007, SEC.26; P.L.106-2008, SEC.30.

IC 9-23-2-15
Sale of motor vehicle through Internet
Sec. 15. A dealer who sells a motor vehicle through the use of the Internet or other computer network shall deliver the motor vehicle to the customer at the place of business of the dealer in Indiana.
As added by P.L.74-2001, SEC.4.

IC 9-23-2-16
Special event permits
Sec. 16. (a) A person licensed under this article shall be issued a special event permit from the secretary of state for a special event meeting the following conditions:
(1) The event is a vehicle auction conducted by auctioneers licensed under IC 25-6.1-3.
(2) The vehicles to be auctioned are:
(A) at least fifteen (15) years old; or
(B) classified as classic, collector, or antique vehicles under rules adopted by the secretary of state.
(3) At least one hundred (100) vehicles will be auctioned during the special event.
(4) An application for a special event permit has been submitted to the secretary of state not later than thirty (30) days before the beginning date of the special event.
(5) The application is accompanied by the permit fee required under IC 9-29-8-6.5.
(b) Not more than two (2) special event permits may be issued by the secretary of state within a twelve (12) month period to the same applicant.
As added by P.L.156-2006, SEC.2. Amended by P.L.184-2007, SEC.27.

IC 9-23-2-17
Appeals
Sec. 17. (a) An appeal may be taken from a final order of the secretary of state under this chapter as follows:
(1) By an applicant for a license under this chapter, from a final order of the secretary of state concerning the application.
(2) By a licensee, from a final order of the secretary of state affecting the licensee's license under this chapter.
(3) By a person against whom a civil penalty is imposed under section 14 of this chapter, from the final order of the secretary of state imposing the civil penalty.
(4) By a person named as a respondent in an investigation or a proceeding under section 14 of this chapter, from a final order of the secretary of state under section 14 of this chapter. An appeal under this subdivision may be taken in: (A) the Marion County circuit court; or
(B) the circuit or superior court of the county in which the appellant resides or maintains a place of business.
(b) A person who seeks to appeal a final order of the secretary of state under this section must serve the secretary of state with the following not more than twenty (20) days after the entry of the order:
(1) A written notice of the appeal stating:
(A) the court in which the appeal will be taken; and
(B) the grounds on which a reversal of the final order is sought.
(2) A written demand from the appellant for:
(A) a certified transcript of the record; and
(B) all papers on file in the secretary of state's office;
concerning the order from which the appeal is being taken.
(3) A bond in the penal sum of five hundred dollars ($500) payable to the state with sufficient surety to be approved by the secretary of state, conditioned upon:
(A) the faithful prosecution of the appeal to final judgment; and
(B) the payment of all costs that are adjudged against the appellant.
(c) Not later than ten (10) days after the secretary of state is served with the items described in subsection (b), the secretary of state shall make, certify, and deliver to the appellant the transcript described in subsection (b)(2)(A). Not later than five (5) days after the appellant receives the transcript under this subsection, the appellant shall file the transcript and a copy of the notice of appeal with the clerk of the court. The notice of appeal serves as the appellant's complaint. The secretary of state may appear before the court, file any motion or pleading in the matter, and form the issue. The cause shall be entered on the court's calendar to be heard de novo and shall be given precedence over all matters pending in the court.
(d) The court shall receive and consider any pertinent oral or written evidence concerning the order of the secretary of state from which the appeal is taken. If the order of the secretary of state is reversed, the court shall in its mandate specifically direct the secretary of state as to the secretary of state's further action in the matter. The secretary of state is not barred from revoking or altering the order for any proper cause that accrues or is discovered after the order is entered. If the order is affirmed, the appellant may, after thirty (30) days from the date the order is affirmed, file a new application for a license under this chapter if the application is not otherwise barred or limited. During the pendency of the appeal, the order from which the appeal is taken is not suspended but remains in effect unless otherwise ordered by the court. An appeal may be taken from the judgment of the court on the same terms and conditions as an appeal is taken in civil actions.
(e) IC 4-21.5 does not apply to a proceeding under this chapter.
As added by P.L.106-2008, SEC.31.
IC 9-23-2-18
Dealer compliance account
Sec. 18. (a) The dealer compliance account is established as a separate account to be administered by the secretary of state. The funds in the account must be available, with the approval of the budget agency, for use in enforcing and administering this chapter.
(b) The expenses of administering the dealer compliance account shall be paid from money in the account.
(c) The treasurer of state shall invest the money in the dealer compliance account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the account.
(d) The dealer compliance account consists of the following:
(1) Money deposited under:
(A) IC 9-29-5-43(b).
(B) IC 9-29-8-7(1).
(2) Appropriations to the account from other sources.
(3) Grants, gifts, donations, or transfers intended for deposit in the account.
(4) Interest that accrues from money in the account.
(e) Money in the dealer compliance account at the end of a state fiscal year does not revert to the state general fund.
(f) Money in the dealer compliance account is continuously appropriated to the secretary of state for the purposes of the account.
As added by P.L.106-2008, SEC.32.



CHAPTER 2.5. DISCLOSURES REQUIRED IN MOTOR VEHICLE LEASES

IC 9-23-2.5-2
"Capitalized cost" defined
Sec. 2. (a) As used in this chapter, "capitalized cost" means the amount that, after deducting any capitalized cost reduction, serves as the basis for determining the base lease payment, which is the part of the periodic lease payment that is the sum of:
(1) the average periodic lease charge; and
(2) the average periodic depreciation.
(b) For a single payment lease, the base lease payment is the sum of:
(1) the average periodic lease charge multiplied by the number of months in the term of the lease; and
(2) the average periodic depreciation multiplied by the number of months in the term of the lease.
(c) The capitalized cost may include any of the following:
(1) Taxes.
(2) Registration fees.
(3) License fees.
(4) Insurance charges.
(5) Charges for guaranteed auto protection or GAP coverage.
(6) Charges for service contracts and extended warranties.
(7) Fees and charges for accessories and for installing accessories.
(8) Charges for delivery, service, and repair.
(9) Administrative fees, acquisition fees, and all fees or charges for providing services incidental to the lease agreement.
(10) The unpaid balance of an amount financed under an outstanding motor vehicle loan agreement or motor vehicle retail installment contract with respect to a motor vehicle used as a trade-in vehicle.
(11) The unpaid part of the early termination obligation under an outstanding lease agreement.
(12) The first periodic payment due at the inception of the lease agreement, if not otherwise paid by the retail lessee.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-3 "Capitalized cost reduction" defined
Sec. 3. As used in this chapter, "capitalized cost reduction" means a payment made by cash, check, credit card debit, net vehicle trade-in, rebate, or other similar means in the nature of a down payment or credit, made by a retail lessee at the inception of a lease agreement, for the purpose of reducing the capitalized cost and does not include any periodic payments received by the retail lessor at the inception of the lease agreement.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-4
"Lease agreement" defined
Sec. 4. As used in this chapter, "lease agreement" means a written agreement entered into in Indiana for the transfer from a retail lessor to a retail lessee of the right to possess and use a motor vehicle in exchange for consideration for a scheduled term exceeding four (4) months, whether or not the retail lessee has the option to purchase or otherwise become the owner of the motor vehicle upon expiration of the agreement. The term does not include an agreement that covers an absolute sale, a sale pending approval, or a retail installment sale.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-5
"Lease transaction" defined
Sec. 5. As used in this chapter, "lease transaction" means a presentation made to a retail lessee concerning a motor vehicle, including a sales presentation or a document presented to the retail lessee, resulting in the execution of a lease agreement.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-6
"Retail lessee" defined
Sec. 6. As used in this chapter, "retail lessee" means an individual who executes a lease agreement for a motor vehicle from a retail lessor primarily for personal, family, or household purposes.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-7
"Retail lessor" defined
Sec. 7. As used in this chapter, "retail lessor" means a person who regularly engages in the business of selling or leasing motor vehicles and who offers or arranges a lease agreement for a motor vehicle. The term includes an agent or affiliate who acts on behalf of the retail lessor and excludes any assignee of the lease agreement.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-8
Duties of retail lessor
Sec. 8. A retail lessor shall do the following:
(1) Comply with the requirements of Regulation M (12 CFR

213) for disclosure of gross capitalized cost, capitalized cost reduction, and adjusted capitalized cost adopted under the federal Truth in Lending Act (15 U.S.C. 1601 et seq.).
(2) Disclose to a retail lessee in a separate blocked section in a lease agreement, in capital letters of at least 10 point bold type the following:

THIS IS A LEASE AGREEMENT.

THIS IS NOT A PURCHASE AGREEMENT.

IC 9-23-2.5-9
Trade-in vehicle
Sec. 9. A trade-in vehicle used, in whole or in part, to pay amounts due at lease signing or delivery of the vehicle must be identified as a trade-in vehicle in the lease agreement and identified by year, make, and model. The lease agreement must state the net credit of the trade-in vehicle used to pay amounts due at lease signing or delivery of the vehicle.
As added by P.L.86-1996, SEC.8. Amended by P.L.74-1998, SEC.2.

IC 9-23-2.5-10
Remedies
Sec. 10. (a) A retail lessor who fails to comply with the requirements of this chapter is liable to the retail lessee for:
(1) actual damages sustained;
(2) a civil penalty of not more than one thousand dollars ($1,000) per lease transaction; and
(3) reasonable attorney's fees and costs.
(b) In addition to any other remedies provided by law, a retail lessee may bring an action in circuit court to recover the damages, penalties, and fees described in subsection (a).
(c) The total recovery of damages, penalties, and fees in a class action civil suit brought under this section may not exceed one hundred thousand dollars ($100,000).
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-11
Civil suit by attorney general
Sec. 11. The civil suit described under section 10 of this chapter may be brought on behalf of a consumer by the attorney general.
As added by P.L.86-1996, SEC.8.
IC 9-23-2.5-12
Statute of limitations
Sec. 12. An action authorized by sections 10 and 11 of this chapter must be brought not later than three (3) years after the date the lease agreement is signed.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-13
Bona fide printing error not considered violation
Sec. 13. A bona fide printing error identified on the face of the lease agreement does not constitute a violation of this chapter.
As added by P.L.86-1996, SEC.8.



CHAPTER 3. UNFAIR PRACTICES

IC 9-23-3-0.3
"Broker"
Sec. 0.3. As used in this chapter, "broker" means a person who, for a fee, a commission, or other valuable consideration, arranges or offers to arrange a transaction involving the sale, for purposes other than resale, of a new or used motor vehicle and who is not:
(1) a dealer or an employee of a dealer;
(2) a distributor or an employee of a distributor; or
(3) at any point in the transaction, the bona fide owner of the vehicle involved in the transaction.
As added by P.L.268-2003, SEC.28.

IC 9-23-3-0.5
"Uniform time standards manual"
Sec. 0.5. As used in this chapter, "uniform time standards manual", for purposes of section 14(c) of this chapter, means a schedule established by a manufacturer or distributor setting forth the time allowances for the diagnosis and performance of warranty work and service.
As added by P.L.78-2002, SEC.5. Amended by P.L.1-2003, SEC.51.

IC 9-23-3-1
Requiring purchase of equipment, part, or accessory as condition of sale
Sec. 1. It is an unfair practice for a dealer to require a purchaser of a motor vehicle, as a condition of sale and delivery of the motor vehicle, to purchase any equipment, part, or accessory not ordered by the purchaser unless the equipment, part, or accessory is already installed on the motor vehicle when received by or offered for sale by the dealer or is required by law.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-2
Willful failure of dealer to perform vehicle delivery and preparation obligations
Sec. 2. It is an unfair practice for a dealer to willfully fail to perform the obligations placed on the dealer in connection with the delivery and preparation of a new motor vehicle for retail sale as provided in the manufacturer's or distributor's preparation and

delivery agreement applicable to the motor vehicle.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-3
Willful failure of dealer to perform warranty obligations
Sec. 3. It is an unfair practice for a dealer to willfully fail to perform the obligations placed on the dealer in connection with the manufacturer's or distributor's warranty agreement applicable to any motor vehicle sold by that dealer.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-4
Sale of vehicle having trade name or mark for which dealer lacks franchise
Sec. 4. It is an unfair practice for a dealer to sell any new motor vehicle having a trade name, trade or service mark, or related characteristics for which the dealer does not have a franchise in effect at the time of the sale. However, vehicles having more than one (1) or more trade name, service mark, or related characteristic as a result of modification or further manufacture by a manufacturer, converter manufacturer, or an automotive mobility dealer licensed under this article may be sold by a franchisee appointed by that manufacturer, converter manufacturer, or automotive mobility dealer.
As added by P.L.2-1991, SEC.11. Amended by P.L.147-2009, SEC.13.

IC 9-23-3-5
Willful failure of dealer to perform fiduciary duty to collect and remit gross retail tax
Sec. 5. It is an unfair practice for a dealer to willfully fail to perform the fiduciary duty imposed upon the dealer by IC 6-2.5-2-1 with regard to the collection and remittance of the gross retail tax. Willful violation of the fiduciary duty includes written or oral agreements between a dealer and a prospective purchaser that would give the appearance that a bona fide trade-in has taken place, when in fact the purpose of the agreement is to reduce the prospective purchaser's gross retail tax and thereby deprive the state of revenue.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-6
Sale, exchange, or transfer by dealer of rebuilt vehicle without disclosure of rebuilding
Sec. 6. It is an unfair practice for a dealer to sell, exchange, or transfer a rebuilt vehicle without disclosing in writing to the purchaser, customer, or transferee, before consummating the sale, exchange, or transfer, the fact that the vehicle is a rebuilt vehicle if the dealer knows or should reasonably know the vehicle is a rebuilt vehicle.
As added by P.L.2-1991, SEC.11.
IC 9-23-3-6.5
Document preparation fees
Sec. 6.5. It is an unfair practice for a dealer to require a purchaser of a motor vehicle as a condition of the sale and delivery of the motor vehicle to pay a document preparation fee, unless the fee:
(1) reflects expenses actually incurred for the preparation of documents;
(2) was affirmatively disclosed by the dealer;
(3) was negotiated by the dealer and the purchaser;
(4) is not for the preparation, handling, or service of documents that are incidental to the extension of credit; and
(5) is set forth on a buyer's order or similar agreement by a means other than preprinting.
As added by P.L.102-1991, SEC.1.

IC 9-23-3-7
Violation of deceptive franchise practices provisions
Sec. 7. (a) It is an unfair practice for a manufacturer or distributor to violate IC 23-2-2.7.
(b) It is an unfair practice for a manufacturer or distributor to enter into an agreement in which a dealer is required to waive the provisions of:
(1) this chapter; or
(2) IC 23-2-2.7.
However, this subsection does not apply to a voluntary agreement in which separate consideration is offered and accepted.
As added by P.L.2-1991, SEC.11. Amended by P.L.17-2010, SEC.2.

IC 9-23-3-8
Manufacturer or distributor coercing dealer orders of parts, accessories, or equipment
Sec. 8. It is an unfair practice for a manufacturer or distributor to coerce a dealer to order from a person parts, accessories, equipment, machinery, tools, appliances, or any other commodity.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-9
Manufacturer or distributor requiring changes in capital structure or business financing of dealer
Sec. 9. It is an unfair practice for a manufacturer or distributor to prevent or require or attempt to prevent or require by contract or otherwise, any change in the capital structure of a dealer or the means by or through which the dealer finances the dealer's operation, if the dealer at all times meets any reasonable capital standards agreed to by the dealer and the manufacturer or distributor. A change in capital structure does not cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor.
As added by P.L.2-1991, SEC.11.
IC 9-23-3-10
Manufacturer or distributor requiring changes in dealer management
Sec. 10. It is an unfair practice for a manufacturer or distributor to prevent or require or attempt to prevent or require a dealer to change the dealer's executive management, other than the principal dealer operator or operators if the franchise was granted in reliance upon the personal qualifications of those persons.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-11
Restraint by manufacturer or distributor on sale or transfer of interest by dealer or its officers, partners, or stockholders
Sec. 11. It is an unfair practice for a manufacturer or distributor to prevent or require or attempt to prevent or require by contract or otherwise, a dealer or an officer, a partner, or a stockholder of a dealer to sell or transfer a part of the interest of any of them to any other person or persons. A dealer, an officer, a partner, or a stockholder may not sell, transfer, or assign the franchise or a right under the franchise without the consent of the manufacturer or distributor, which consent may not be unreasonably withheld.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-12
Manufacturer or distributor preventing dealer from receiving fair compensation for franchised business
Sec. 12. It is an unfair practice for a manufacturer or distributor to prevent or attempt to prevent a dealer from receiving fair and reasonable compensation for the value of the franchised business as a going concern. The dealer may not transfer or assign the dealer's franchise without the consent of the manufacturer or distributor, and the manufacturer or distributor may not unreasonably withhold consent.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-13
Employment of unlicensed representative for manufacturer or distributor
Sec. 13. It is an unfair practice for a manufacturer or distributor to employ a person as a representative who has not been licensed under this article.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-14
Payment of dealer for labor costs; uniform warranty reimbursement policies
Sec. 14. (a) This section does not authorize a manufacturer or distributor and its franchisees in Indiana to establish a uniform hourly labor reimbursement rate effective for the entire state.
(b) It is an unfair practice for a manufacturer or distributor to fail

to compensate to a dealer the posted hourly labor rate for the work and services the dealer is required to perform in connection with the dealer's delivery and preparation obligations under any franchise or fail to compensate to a dealer the posted hourly labor rate for labor and other expenses incurred by the dealer under the manufacturer's warranty agreements as long as the posted rate is reasonable. Judgment of the reasonableness includes consideration of charges for similar repairs by comparable repair facilities in the local area as well as mechanic's wages and fringe benefits.
(c) A manufacturer or distributor and at least thirty percent (30%) of its franchisees in Indiana of the same line make may agree in an express written contract citing this section to a uniform warranty reimbursement policy to be used by franchisees for the performance of warranty repairs. The contract must include the reimbursement for parts used in warranty repairs or the use of a uniform time standards manual, or both. The allowance for diagnosis within the uniform time standards manual must be reasonable and adequate for the work and service to be performed. The manufacturer or distributor shall have:
(1) only one (1) agreement with each line make; and
(2) a reasonable and fair procedure for franchisees to request a modification or adjustment of a standard included in the uniform time standards manual.
(d) A contract described in subsection (c) must meet the following criteria:
(1) Establish a uniform parts reimbursement rate that must be greater than the manufacturer's or distributor's nationally established parts reimbursement rate in effect at the time the contract becomes effective. A subsequent contract must include a uniform reimbursement rate that is equal to or greater than the rate in the immediately prior contract.
(2) Apply to all warranty repair orders written while the agreement is in effect.
(3) At any time during the period the contract is in effect:
(A) be available to any franchisee of the same line make as the franchisees who entered into the contract with the manufacturer or distributor; and
(B) be available to the franchisee of the same line make on the same terms as apply to the franchisees who entered into the contract with the manufacturer or distributor.
(4) Be for a term not to exceed three (3) years.
(5) Allow any party to the uniform warranty reimbursement policy to terminate the policy with thirty (30) days prior written notice to all parties upon the annual anniversary of the policy, if the policy is for at least one (1) year.
(6) Remain in effect for the entire life of the original period if the manufacturer and at least one (1) franchisee remain parties to the policy.
(e) A manufacturer or distributor that enters into a contract with its franchisees under subsection (c) may only seek to recover its costs

from a franchisee that receives a higher reimbursement rate, if authorized by law, subject to the following:
(1) Costs may be recovered only by increasing invoice prices on new vehicles received by the franchisee.
(2) A manufacturer or distributor may make an exception for vehicles that are titled in the name of a purchaser in another state. However, price increases imposed for the purpose of recovering costs imposed by this section may vary from time to time and from model to model and must apply uniformly to all franchisees of the same line make that have requested reimbursement for warranty repairs at a level higher than provided for in the agreement.
(f) A manufacturer or distributor that enters into a contract with its franchisees under subsection (c) shall do the following:
(1) Certify to the secretary of state under oath, in a writing signed by a representative of the manufacturer or distributor, that at the time the contract was entered into at least thirty percent (30%) of the franchisees of the line make were parties to the contract.
(2) File a copy of the contract with the bureau at the time of the certification.
(3) Maintain a file that contains the information upon which the certification required under subdivision (1) is based for three (3) years after the certification is made.
As added by P.L.2-1991, SEC.11. Amended by P.L.78-2002, SEC.6; P.L.184-2007, SEC.28.

IC 9-23-3-15
Payment or disapproval of dealer claims; notice of disapproval; audits and charge backs
Sec. 15. (a) It is an unfair practice for a manufacturer or distributor to:
(1) fail to pay all claims made by dealers for compensation for:
(A) delivery and preparation work;
(B) warranty work; and
(C) incentive payments;
within thirty (30) days after approval;
(2) fail to approve or disapprove the claims within thirty (30) days after receipt; or
(3) disapprove a claim without notice to the dealer in writing of the grounds for disapproval.
(b) Subject to subsection (c), a manufacturer or distributor may:
(1) audit claims made by a dealer for warranty work or incentive payments for up to one (1) year after the date on which a claim is paid; or
(2) charge back to a dealer any amounts paid on false or unsubstantiated claims for warranty work or incentive payments.
A manufacturer or distributor shall not discriminate among dealers with regard to auditing or charging back claims. (c) The limitations of subsection (b) do not apply if the manufacturer or distributor can prove fraud on a claim.
As added by P.L.2-1991, SEC.11. Amended by P.L.76-2007, SEC.1; P.L.68-2011, SEC.3; P.L.226-2011, SEC.4.

IC 9-23-3-16
Selling motor vehicle to unlicensed person for resale
Sec. 16. It is an unfair practice for a manufacturer or distributor to sell a motor vehicle for resale to a person not licensed under this article.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-17
Failure to indemnify or hold harmless dealer for losses, costs, and expenses from suits for defects in vehicles or other goods or services
Sec. 17. It is an unfair practice for a manufacturer or distributor to refuse or fail to indemnify and hold harmless a dealer, upon written notification from the dealer, from all losses, costs, and expenses that result or arise from or are related to a complaint, claim, defense, or suit against the dealer that concerns defects in a motor vehicle or other goods or services that are the responsibility of the manufacturer.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-18
Repealed
(Repealed by P.L.258-1999, SEC.3.)

IC 9-23-3-19
False, deceptive, or misleading advertising; other deceptive acts or practices
Sec. 19. It is an unfair practice for an automobile auctioneer, a wholesale dealer, or a transfer dealer, in connection with the auctioneer's or dealer's business, to use false, deceptive, or misleading advertising or to engage in deceptive acts or practices.
As added by P.L.2-1991, SEC.11. Amended by P.L.268-2003, SEC.29.

IC 9-23-3-20
Employees, agents, officers, partners, or representatives of licensee
Sec. 20. It is an unfair practice for an employee, an agent, an officer, a partner, or a representative of a licensee to engage in a practice prohibited by this chapter.
As added by P.L.2-1991, SEC.11.

IC 9-23-3-21
Franchise termination
Sec. 21. It is an unfair practice for a manufacturer to terminate a franchise in violation of IC 23-2-2.7-3. As added by P.L.2-1991, SEC.11.

IC 9-23-3-22
Transaction conditioned upon continuation of franchise
Sec. 22. (a) A dealer may not transfer, sell, or assign the business and assets of a dealership or an interest in the dealership to another person that contemplates or is conditioned upon a continuation of the franchise relationship with the manufacturer or distributor unless the dealer first:
(1) notifies the manufacturer or distributor of the dealer's decision to make the transfer, assignment, or sale by written notice; and
(2) obtains the approval of the manufacturer or distributor.
The dealer must provide the manufacturer or distributor with completed application forms and related information generally used by the manufacturer or distributor to conduct its review of such a proposal, and a copy of all agreements regarding the proposed transfer, assignment, or sale.
(b) The manufacturer or distributor shall send a letter by certified mail to the dealer within sixty (60) days of receipt of the information specified in subsection (a). The letter must indicate any disapproval of the transfer, assignment, or sale and must set forth the material reasons for the disapproval. If the manufacturer or distributor does not respond by letter within the sixty (60) day period, the manufacturer's or distributor's consent to the proposed transfer, assignment, or sale is considered to have been granted. A manufacturer or distributor may not unreasonably withhold approval of a transfer, assignment, or sale.
(c) A manufacturer or distributor has a right of first refusal as specified in the franchise agreement to acquire the new vehicle dealer's assets or ownership if there is a proposed change of more than fifty percent (50%) of the dealer's ownership or the transfer of more than fifty percent (50%) of the new vehicle dealer's assets if all of the following are met:
(1) The manufacturer or distributor notifies the dealer in writing of its intent to exercise its right of first refusal within the sixty (60) day notice limit provided in subsection (b).
(2) The exercise of the right of first refusal will result in the dealer and the dealer's owners receiving consideration, terms, and conditions that are either the same as or better than those they have contracted to receive under the proposed change of more than fifty percent (50%) of the dealer's ownership or the transfer of more than fifty percent (50%) of the new vehicle dealer's assets.
(3) The proposed change of the dealership's ownership or the transfer of the new vehicle dealer's assets does not involve the transfer of assets or the transfer or issuance of stock by the dealer or one (1) or more of the dealer's owners to any of the following:
(A) A designated family member or members including any

of the following members of one (1) or more dealer owners:
(i) The spouse.
(ii) A child.
(iii) A grandchild.
(iv) The spouse of a child or a grandchild.
(v) A sibling.
(vi) A parent.
(B) A manager:
(i) employed by the dealer in the dealership during the previous four (4) years; and
(ii) who is otherwise qualified as a dealer operator.
(C) A partnership or corporation controlled by any of the family members described in clause (A).
(D) A trust arrangement established or to be established:
(i) for the purpose of allowing the new vehicle dealer to continue to qualify as such under the manufacturer's or distributor's standards; or
(ii) to provide for the succession of the franchise agreement to designated family members or qualified management in the event of the death or incapacity of the dealer or its principal owner or owners.
(4) Except as otherwise provided in this subsection, the manufacturer or distributor agrees to pay the reasonable expenses, including reasonable attorney's fees, that do not exceed the usual, customary, and reasonable fees charged for similar work done for other clients, and that are incurred by the proposed owner or transferee before the manufacturer's or distributor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed change of the dealer ownership or the transfer of the new vehicle dealer's assets. Payment of expenses and attorney's fees is not required if the dealer has failed to submit an accounting of those expenses within twenty (20) days of the dealer's receipt of the manufacturer's or distributor's written request for such an accounting. An expense accounting may be requested by a manufacturer or distributor before exercising its right of first refusal.
(d) Violation of this section by the manufacturer or distributor is an unfair practice by a manufacturer or distributor.
As added by P.L.152-1999, SEC.1.

IC 9-23-3-23
Manufacturer or distributor requiring changes in franchise or dealership
Sec. 23. It is an unfair practice for a manufacturer, distributor, officer, or agent to do any of the following:
(1) Require, coerce, or attempt to coerce any new motor vehicle dealer in Indiana to:
(A) change location of the dealership;
(B) make any substantial alterations to the use of franchises;

or
(C) make any substantial alterations to the dealership premises or facilities;
if to do so would be unreasonable or would not be justified by current economic conditions or reasonable business considerations. This subdivision does not prevent a manufacturer or distributor from establishing and enforcing reasonable facility requirements.
(2) Require, coerce, or attempt to coerce any new motor vehicle dealer in Indiana to divest its ownership of or management in another line or make of motor vehicles that the dealer has established in its dealership facilities with the prior written approval of the manufacturer or distributor.
(3) Establish or acquire wholly or partially a franchisor owned outlet engaged wholly or partially in a substantially identical business to that of the franchisee within the exclusive territory granted the franchisee by the franchise agreement or, if no exclusive territory is designated, competing unfairly with the franchisee within a reasonable market area. A franchisor is not considered to be competing unfairly if operating:
(A) a business for less than two (2) years;
(B) in a bona fide retail operation that is for sale to any qualified independent person at a fair and reasonable price; or
(C) in a bona fide relationship in which an independent person or persons have made a significant investment subject to loss in the business operation and can reasonably expect to acquire majority ownership or managerial control of the business on reasonable terms and conditions.
This subdivision shall not apply to recreational vehicle manufacturer franchisors.
As added by P.L.152-1999, SEC.2. Amended by P.L.118-2001, SEC.3; P.L.49-2007, SEC.1.

IC 9-23-3-24 Version a
Relocation of new motor vehicle dealers
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 24. (a) This section does not apply to the relocation of a new motor vehicle dealer to a location that is not more than two (2) miles from its established place of business.
(b) This section does not apply to the reopening or replacement in a relevant market area of a closed dealership that has been closed within the preceding year, if the established place of business of the reopened or replacement dealer is within two (2) miles of the established place of business of the closed dealership.
(c) Before a franchisor enters into a franchise establishing or relocating a new motor vehicle dealer within a relevant market area where the same line make is represented, the franchisor shall give written notice to each new motor vehicle dealer of the same line

make in the relevant market area of the franchisor's intention to establish an additional dealer or to relocate an existing dealer within that relevant market area.
(d) Not later than thirty (30) days after:
(1) receiving the notice provided for in subsection (c); or
(2) the end of any appeal procedure provided by the franchisor;
a new motor vehicle dealer may bring a declaratory judgment action in the circuit court for the county in which the new motor vehicle dealer is located to determine whether good cause exists for the establishing or relocating of a proposed new motor vehicle dealer. If an action is filed, the franchisor may not establish or relocate the proposed new motor vehicle dealer until the circuit court has rendered a decision on the matter. An action brought under this section shall be given precedence over all other civil matters on the court's docket.
(e) In determining whether good cause exists for establishing or relocating an additional new motor vehicle dealer for the same line make, the court shall take into consideration the existing circumstances, including the following:
(1) Permanency of the investment.
(2) Effect on the retail new motor vehicle business and the consuming public in the relevant market area.
(3) Whether it is injurious or beneficial to the public welfare.
(4) Whether the new motor vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of that line make in the market area, including the adequacy of motor vehicle sales and qualified service personnel.
(5) Whether the establishment or relocation of the new motor vehicle dealer would promote competition.
(6) Growth or decline of the population and the number of new motor vehicle registrations in the relevant market area.
(7) The effect on the relocating dealer of a denial of its relocation into the relevant market area.
As added by P.L.118-2001, SEC.4.

IC 9-23-3-24 Version b
Relocation of new motor vehicle dealers
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 24. (a) This section does not apply to the:
(1) relocation of a new motor vehicle dealer to a location that is not more than two (2) miles from its established place of business; or
(2) reopening or replacement in a relevant market area of a closed dealership that has been closed within the preceding year, if the established place of business of the reopened or replacement dealer is within two (2) miles of the established place of business of the closed dealership. (b) This section does not apply to a new motor vehicle dealer located in a county having a population of more than one hundred thousand (100,000) if:
(1) the new motor vehicle dealer relocates to a site that is located at a distance greater than the existing distance of another new motor vehicle dealer of the same line make before the relocation; and
(2) the site of the relocation is outside an area that is within a radius of four (4) miles from another new motor vehicle dealer of the same line make.
(c) Before a franchisor enters into a franchise establishing or relocating a new motor vehicle dealer within a relevant market area where the same line make is represented, the franchisor shall give written notice to each new motor vehicle dealer of the same line make in the relevant market area of the franchisor's intention to establish an additional dealer or to relocate an existing dealer within that relevant market area.
(d) Not later than thirty (30) days after:
(1) receiving the notice provided for in subsection (c); or
(2) the end of any appeal procedure provided by the franchisor;
a new motor vehicle dealer may bring a declaratory judgment action before the dealer services division of the secretary of state to determine whether good cause exists for the establishing or relocating of a proposed new motor vehicle dealer. If an action is filed, the franchisor may not establish or relocate the proposed new motor vehicle dealer until the dealer services division of the secretary of state has rendered a decision on the matter. An action brought under this section shall be given precedence over all other matters pending before the dealer services division of the secretary of state.
(e) In determining whether good cause exists for establishing or relocating an additional new motor vehicle dealer for the same line make, the dealer services division of the secretary of state shall take into consideration the existing circumstances, including the following:
(1) Permanency of the investment.
(2) Effect on the retail new motor vehicle business and the consuming public in the relevant market area.
(3) Whether it is injurious or beneficial to the public welfare.
(4) Whether the new motor vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of that line make in the market area, including the adequacy of motor vehicle sales and qualified service personnel.
(5) Whether the establishment or relocation of the new motor vehicle dealer would promote competition.
(6) Growth or decline of the population and the number of new motor vehicle registrations in the relevant market area.
(7) The effect on the relocating dealer of a denial of its relocation into the relevant market area. (f) Subsection (b) applies to:
(1) a new motor vehicle dealer that before the effective date of subsection (b) has been engaged in the process of relocating but has not physically relocated to the new intended site by the effective date of subsection (b); or
(2) a new motor vehicle dealer that begins engaging in the process of relocating on or after the effective date of subsection (b).
As added by P.L.118-2001, SEC.4. Amended by P.L.143-2012, SEC.1.

IC 9-23-3-25
Acting, offering to act as, or professing to be a broker of vehicles
Sec. 25. It is an unfair practice for a person to:
(1) act as;
(2) offer to act as; or
(3) profess to be;
a broker in the advertising, buying, or selling of at least twelve (12) new or used vehicles per year.
As added by P.L.268-2003, SEC.30.



CHAPTER 4. DAMAGE TO NEW MOTOR VEHICLES

IC 9-23-4-2
Liability of manufacturer, converter manufacturer, or automotive mobility dealer
Sec. 2. Notwithstanding the terms, provisions, or conditions of any agreement or franchise, the manufacturer, converter manufacturer, or automotive mobility dealer is liable for all damage to a new motor vehicle before delivery to a carrier or transporter.
As added by P.L.2-1991, SEC.11. Amended by P.L.147-2009, SEC.14.

IC 9-23-4-3
Carrier related damage
Sec. 3. The dealer is liable for damage to a new motor vehicle after delivery to the carrier or transporter only if the dealer selects the method of transportation, mode of transportation, and the carrier or transporter. In all other instances, the manufacturer is liable for carrier related damage to a new motor vehicle.
As added by P.L.2-1991, SEC.11.

IC 9-23-4-4
Disclosure to ultimate purchaser of damage exceeding four percent of retail price
Sec. 4. (a) This section does not apply to damage to glass, radios, tires, and bumpers when replaced by identical manufacturer's original equipment.
(b) Any uncorrected damage or any corrected damage exceeding four percent (4%) of the manufacturer's suggested retail price (as defined in 26 U.S.C. 4216), as measured by retail repair costs, must be disclosed in writing before delivery to an ultimate purchaser.
As added by P.L.2-1991, SEC.11.

IC 9-23-4-5
Customer-ordered vehicle; damage not exceeding four percent; disclosure
Sec. 5. Repaired damage to a customer-ordered new motor vehicle not exceeding four percent (4%) of the manufacturer's suggested retail price does not need to be disclosed at the time of sale.
As added by P.L.2-1991, SEC.11.



CHAPTER 5. SUCCESSION TO FRANCHISE BY DESIGNATED FAMILY MEMBERS

IC 9-23-5-2
Prerequisites for succession to franchise
Sec. 2. A designated family member of a deceased or incapacitated franchisee may succeed the franchisee under the existing franchise if:
(1) the manufacturer or distributor determines, subject to section 3 of this chapter, that the existing franchise should be honored; and
(2) the designated family member complies with section 4 of this chapter.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-3
Good cause refusal to honor franchise
Sec. 3. A manufacturer or distributor may refuse to honor the existing franchise for a designated family member only for good cause.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-4
Qualification of designated family member to succeed franchise
Sec. 4. To qualify to succeed the franchisee under the existing franchise, a designated family member must do all of the following:
(1) Within one hundred twenty (120) days after the franchisee's death or disability, give the manufacturer or distributor written notice of the designated family member's intention to succeed

to the franchise.
(2) Agree to be bound by all terms and conditions of the existing franchise.
(3) Meet the criteria generally applied at the time of the franchisee's death or incapacity by the manufacturer or distributor in qualifying new motor vehicle dealers as franchisees.
(4) If requested by the manufacturer or distributor, supply promptly personal and financial data that is reasonably necessary for the manufacturer or distributor to determine if the existing franchise should be honored.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-5
Notice of refusal to honor franchise; service
Sec. 5. Within sixty (60) days after receipt of:
(1) the notice from a designated family member under section 4(1) of this chapter; or
(2) requested personal or financial data under section 4(4) of this chapter;
a manufacturer or distributor who determines that good cause exists for refusing to honor the existing franchise shall serve notice upon the designated family member of the determination.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-6
Notice of refusal to honor franchise; contents
Sec. 6. The notice required under section 5 of this chapter must state the following:
(1) The specific grounds for the manufacturer's or distributor's determination.
(2) The date on which the existing franchise will be discontinued.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-7
Date for discontinuance
Sec. 7. The date for discontinuance under section 6 of this chapter must not be earlier than ninety (90) days after the date the notice is served.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-8
Untimely or noncomplying notice; continuance of franchise
Sec. 8. If notice of the manufacturer's determination is not served within the time periods specified in section 5 of this chapter and does not comply with section 6 of this chapter, the franchise must be honored and is not subject to discontinuance under this chapter.
As added by P.L.2-1991, SEC.11.



CHAPTER 6. PENALTIES AND REMEDIES

IC 9-23-6-2
Repealed
(Repealed by P.L.1-1992, SEC.52.)

IC 9-23-6-3
Repealed
(Repealed by P.L.1-1992, SEC.52.)

IC 9-23-6-4
Civil penalties; payment to state
Sec. 4. A person who violates this article or a rule or order of the secretary of state issued under this article is subject to a civil penalty of not less than fifty dollars ($50) and not more than one thousand dollars ($1,000) for each day of violation and for each act of violation, as determined by the court. All civil penalties recovered under this article shall be paid to the state and deposited into the securities division enforcement account established under IC 23-19-6-1(f).
As added by P.L.2-1991, SEC.11. Amended by P.L.184-2007, SEC.29; P.L.1-2009, SEC.82.

IC 9-23-6-5
Revocation of dealer permanent or interim license plate
Sec. 5. In addition to the penalty imposed under section 4 of this chapter, the bureau may revoke, upon request of the secretary of state, a dealer permanent or interim license plate that was issued to the violator.
As added by P.L.2-1991, SEC.11. Amended by P.L.176-2001, SEC.11; P.L.184-2007, SEC.30.

IC 9-23-6-6
Suspension of license of manufacturer, converter manufacturer, dealer, or automotive mobility dealer
Sec. 6. If a manufacturer, a converter manufacturer, an automotive mobility dealer, or a dealer violates or aids, induces, or causes a violation of this title, the manufacturer's, converter manufacturer's, automotive mobility dealer's, or dealer's license may be suspended or revoked in the manner provided for the suspension or revocation of licenses of persons operating motor vehicles.
As added by P.L.2-1991, SEC.11. Amended by P.L.147-2009, SEC.15.
IC 9-23-6-7
Civil actions by secretary of state; injunctive relief; assessment of civil penalties
Sec. 7. Whenever a person violates this article or a rule or order of the secretary of state issued under this article, the secretary of state may institute a civil action in any circuit or superior court of Indiana for injunctive relief to restrain the person from continuing the activity or for the assessment and recovery of the civil penalty provided in section 4 of this chapter, or both.
As added by P.L.2-1991, SEC.11. Amended by P.L.184-2007, SEC.31.

IC 9-23-6-8
Action brought by attorney general
Sec. 8. At the request of the secretary of state, the attorney general shall institute and conduct an action in the name of the state for:
(1) injunctive relief or to recover the civil penalty provided by section 4 of this chapter;
(2) the injunctive relief provided by section 6 of this chapter; or
(3) both.
As added by P.L.2-1991, SEC.11. Amended by P.L.184-2007, SEC.32.

IC 9-23-6-9 Version a
Actions by dealers injured by unfair practices; relief; costs and attorney's fees
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 9. A dealer who is injured by an unfair practice set forth in IC 9-23-3 may sue for relief in a court of competent jurisdiction and may recover damages or may receive injunctive relief, or both, and may recover the cost of the suit, including reasonable attorney's fees.
As added by P.L.2-1991, SEC.11.

IC 9-23-6-9 Version b
Relief; complaint or petition with dealer services division; mediation
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 9. (a) As used in this section, "division" refers to the dealer services division of the secretary of state.
(b) A dealer who is injured by an unfair practice set forth in IC 9-23-3 may file a complaint or petition with the division.
(c) A dealer may not file a complaint or petition with the division based on an alleged violation of IC 9-23-3 or IC 9-23-5 by a manufacturer or distributor unless the dealer serves a demand for mediation upon the manufacturer or distributor:
(1) before; or
(2) at the same time as;
filing the complaint or petition. A demand for mediation must be in

writing and served upon the manufacturer or distributor by certified mail at an address designated for the manufacturer or distributor in the licensor's records. The demand for mediation must contain a brief statement of the dispute and the relief sought by the dealer serving the demand.
(d) Not later than twenty (20) days after the date the demand for mediation is served under subsection (c), the parties shall mutually select an independent mediator and meet with the mediator for the purpose of attempting to resolve the dispute. The meeting place must be within Indiana at a location selected by the mediator. The mediator may extend the period in which the meeting must occur for good cause shown by either party or upon stipulation of the parties.
As added by P.L.2-1991, SEC.11. Amended by P.L.143-2012, SEC.2.






ARTICLE 24. DRIVERS LICENSES

CHAPTER 1. INDIVIDUALS REQUIRED TO OBTAIN A LICENSE OR PERMIT

IC 9-24-1-1.5
Applicability; standards for determining residency; exception
Sec. 1.5. (a) The standards set forth in IC 3-5-5 to determine the residence of an individual applying to become a voter apply to the determination of the residence of an individual applying for a license under this article.
(b) This section does not prevent the bureau from issuing a license under this article to an individual who is:
(1) not required by this article to reside in Indiana to receive the license; and
(2) otherwise qualified to receive the license.
As added by P.L.14-2004, SEC.186. Amended by P.L.125-2012, SEC.160.

IC 9-24-1-2
Repealed
(Repealed by P.L.125-2012, SEC.161.)

IC 9-24-1-3
Repealed
(Repealed by P.L.156-2006, SEC.25.)

IC 9-24-1-4
Medical services vehicle operation; requirements
Sec. 4. Except as otherwise provided in this chapter, an individual

must:
(1) have a valid Indiana driver's license; and
(2) be at least eighteen (18) years of age;
to drive a medical services vehicle upon an Indiana highway.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.162.

IC 9-24-1-5
Motorcycle operation; required licenses
Sec. 5. (a) An individual must have a valid driver's license that may be any of the following to operate a motorcycle upon a public highway:
(1) An operator's, a chauffeur's, a public passenger chauffeur's, or a commercial driver's license with a motorcycle endorsement.
(2) A motorcycle learner's permit subject to the limitations imposed under IC 9-24-8.
(3) A driver's license from any other jurisdiction that is valid for the operation of a motorcycle in that jurisdiction.
(b) An individual who held a motorcycle operator's license on December 31, 2011, must hold a valid operator's, chauffeur's, public passenger chauffeur's, or commercial driver's license with a motorcycle endorsement in order to operate the motorcycle after December 31, 2011, without restrictions.
As added by P.L.2-1991, SEC.12. Amended by P.L.109-2011, SEC.6; P.L.125-2012, SEC.163.

IC 9-24-1-6
Commercial driver's license; necessity; exception
Sec. 6. (a) Except as provided in subsection (b) or as otherwise provided in this article, an individual must hold a valid commercial driver's license to drive a commercial motor vehicle upon an Indiana highway.
(b) Subsection (a) does not apply if the individual:
(1) holds a valid driver's license of any type;
(2) is enrolled in a commercial motor vehicle training course approved by the bureau; and
(3) is operating a commercial motor vehicle under the direct supervision of a licensed commercial motor vehicle driver.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.164.

IC 9-24-1-7
Exempt operators
Sec. 7. (a) Sections 1 through 5 of this chapter do not apply to the following individuals:
(1) An individual in the service of the armed forces of the United States while operating an official motor vehicle in that service.
(2) An individual while operating:
(A) a road roller; (B) road construction or maintenance machinery, except where the road roller or machinery is required to be registered under Indiana law;
(C) a ditch digging apparatus;
(D) a well drilling apparatus;
(E) a concrete mixer; or
(F) a farm tractor, a farm wagon (as defined in IC 9-13-2-60(a)(2)), or an implement of agriculture designed to be operated primarily in a farm field or on farm premises;
that is being temporarily drawn, moved, or propelled on a public highway. However, to operate a farm wagon (as defined in IC 9-13-2-60(a)(2)) on a highway, an individual must be at least fifteen (15) years of age.
(3) A nonresident who:
(A) is at least sixteen (16) years and one (1) month of age;
(B) has in the nonresident's immediate possession a valid driver's license that was issued to the nonresident in the nonresident's home state or country; and
(C) is lawfully admitted into the United States;
while operating a motor vehicle upon a public highway only as an operator.
(4) A nonresident who:
(A) is at least eighteen (18) years of age;
(B) has in the nonresident's immediate possession a valid chauffeur's license that was issued to the nonresident in the nonresident's home state or country; and
(C) is lawfully admitted into the United States;
while operating a motor vehicle upon a public highway, either as an operator or a chauffeur.
(5) A nonresident who:
(A) is at least eighteen (18) years of age; and
(B) has in the nonresident's immediate possession a valid license issued by the nonresident's home state for the operation of any motor vehicle upon a public highway when in use as a public passenger carrying vehicle;
while operating a motor vehicle upon a public highway, either as an operator or a public passenger chauffeur.
(6) An individual who is legally licensed to operate a motor vehicle in the state of the individual's residence and who is employed in Indiana, subject to the restrictions imposed by the state of the individual's residence.
(7) A new resident of Indiana who possesses a valid, unrestricted driver's license issued by the resident's former state of residence, for a period of sixty (60) days after becoming a resident of Indiana.
(8) An individual who is an engineer, a conductor, a brakeman, or another member of the crew of a locomotive or a train that is being operated upon rails, including the operation of the locomotive or the train on a crossing over a street or a highway. An individual described in this subdivision is not required to

display a license to a law enforcement officer in connection with the operation of a locomotive or a train in Indiana.
(b) An ordinance adopted under IC 9-21-1-3(a)(14) or IC 9-21-1-3.3(a) must require that an individual who operates a golf cart in the city, county, or town hold a driver's license.
As added by P.L.2-1991, SEC.12. Amended by P.L.128-1993, SEC.1; P.L.210-2005, SEC.38; P.L.150-2009, SEC.18; P.L.87-2010, SEC.29; P.L.60-2012, SEC.3; P.L.125-2012, SEC.165.

IC 9-24-1-8
Violations
Sec. 8. (a) Except as provided in subsection (b), a person who violates this chapter commits a Class C infraction.
(b) A person who violates section 6 of this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.12.



CHAPTER 2. INDIVIDUALS PROHIBITED FROM OBTAINING A LICENSE OR PERMIT

IC 9-24-2-2
Juveniles under court orders concerning controlled substance violations
Sec. 2. The bureau shall suspend the driving privileges or invalidate the learner's permit of an individual less than eighteen (18) years of age who is under an order entered by a juvenile court under IC 31-37-19-13 through IC 31-37-19-17 (or IC 31-6-4-15.9(d), IC 31-6-4-15.9(e), or IC 31-6-4-15.9(f) before their repeal).
As added by P.L.2-1991, SEC.12. Amended by P.L.94-1996, SEC.1; P.L.1-1997, SEC.39; P.L.125-2012, SEC.167.

IC 9-24-2-2.5
Persons under court orders concerning controlled substance violations or criminal mischief
Sec. 2.5. (a) The bureau shall suspend the driving privileges or invalidate the learner's permit of an individual who is under an order entered by a court under IC 35-43-1-2(c).
(b) The bureau shall suspend the driving privileges or invalidate the learner's permit of a person who is the subject of an order issued under IC 31-37-19-17 (or IC 31-6-4-15.9(f) before its repeal) or IC 35-43-1-2(c).
As added by P.L.94-1996, SEC.2. Amended by P.L.1-1997, SEC.40;

P.L.3-2008, SEC.79; P.L.125-2012, SEC.168.

IC 9-24-2-3
Persons to whom bureau may not issue license or permit
Sec. 3. (a) The bureau may not issue a driver's license or learner's permit or grant driving privileges to the following individuals:
(1) An individual whose license issued under Indiana law to operate a motor vehicle as an operator, a chauffeur, or a public passenger chauffeur has been suspended, during the period for which the license was suspended, or to an individual whose license has been revoked, until the time the bureau is authorized under Indiana law to issue the individual a new license.
(2) An individual whose learner's permit has been suspended or revoked until the time the bureau is authorized under Indiana law to issue the individual a new permit.
(3) An individual who, in the opinion of the bureau, is afflicted with or suffering from a physical or mental disability or disease that prevents the individual from exercising reasonable and ordinary control over a motor vehicle while operating the vehicle upon the public highways.
(4) An individual who is unable to understand highway warnings or direction signs written in the English language.
(5) An individual who is required under this article to take an examination unless the person successfully passes the examination.
(6) An individual who is required under IC 9-25 or any other statute to deposit or provide proof of financial responsibility and who has not deposited or provided that proof.
(7) An individual when the bureau has good cause to believe that the operation of a motor vehicle on a public highway of Indiana by the individual would be inimical to public safety or welfare.
(8) An individual who is the subject of an order issued by:
(A) a court under IC 31-14-12-4 or IC 31-16-12-7 (or IC 31-1-11.5-13 or IC 31-6-6.1-16 before their repeal); or
(B) the Title IV-D agency;
ordering that a driver's license or permit not be issued to the individual.
(9) An individual who has not presented valid documentary evidence to the bureau of the person's legal status in the United States, as required by IC 9-24-9-2.5.
(b) An individual subject to epileptic seizures may not be denied a driver's license or permit under this section if the individual presents a statement from a licensed physician, on a form prescribed by the bureau, that the individual is under medication and is free from seizures while under medication.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-1995, SEC.9; P.L.133-1995, SEC.1; P.L.2-1996, SEC.224; P.L.1-1997, SEC.41; P.L.184-2007, SEC.33; P.L.125-2012, SEC.169.
IC 9-24-2-3.1
Conditional license; termination and renewal; suspension
Sec. 3.1. (a) If a petitioner named in an order issued under section 3(a)(8) of this chapter has a valid commercial driver's license, the bureau shall not immediately suspend the person's commercial driving privileges but shall indicate on the person's record that the person has conditional driving privileges to operate a motor vehicle to and from the person's place of employment and in the course of the person's employment.
(b) Conditional driving privileges described in subsection (a) are valid for thirty (30) days from the date of the notice sent by the bureau. If the person obtains an amended order within the thirty (30) days, the person may continue to operate a motor vehicle with the conditional driving privileges beyond the thirty (30) day period.
(c) If the person does not obtain an amended order within the thirty (30) day period, the bureau shall suspend the person's driving privileges.
As added by P.L.133-1995, SEC.2. Amended by P.L.14-2000, SEC.26; P.L.125-2012, SEC.170.

IC 9-24-2-4
Invalidation and revalidation of license; truant, suspended and expelled, and withdrawn students
Sec. 4. (a) If a person is less than eighteen (18) years of age and is a habitual truant, is under a suspension or an expulsion or has withdrawn from school as described in section 1 of this chapter, the bureau shall, upon notification by the person's principal, suspend the person's driving privileges until the earliest of the following:
(1) The person becomes eighteen (18) years of age.
(2) One hundred twenty (120) days after the person is suspended, or the end of a semester during which the person returns to school, whichever is longer.
(3) The suspension, expulsion, or exclusion is reversed after the person has had a hearing under IC 20-33-8.
(b) The bureau shall promptly mail a notice to the person's last known address that states the following:
(1) That the person's driving privileges will be invalidated for a specified period commencing five (5) days after the date of the notice.
(2) That the person has the right to appeal the suspension of the driving privileges.
(c) If an aggrieved person believes that:
(1) the information provided was technically incorrect; or
(2) the bureau committed a technical or procedural error;
the aggrieved person may appeal the invalidation of a license under section 5 of this chapter.
(d) If a person satisfies the conditions for reinstatement of a license under this section, the person may submit to the bureau the necessary information certifying that at least one (1) of the events described in subsection (a) has occurred. (e) Upon certifying the information received under subsection (d), the bureau shall reinstate the person's driving privileges.
(f) A person may not operate a motor vehicle in violation of this section.
(g) A person whose driving privileges are suspended under this section may apply for restricted driving privileges under IC 9-24-15.
(h) The bureau shall reinstate the driving privileges of a person whose driving privileges were suspended under this section if the person does the following:
(1) Establishes to the satisfaction of the principal of the school where the action occurred that caused the suspension of the driving privileges that the person has:
(A) enrolled in a full-time or part-time program of education; and
(B) participated for thirty (30) or more days in the program of education.
(2) Submits to the bureau a form developed by the bureau that contains:
(A) the verified signature of the principal or the president of the governing body of the school described in subdivision (1); and
(B) notification to the bureau that the person has complied with subdivision (1).
A person may appeal the decision of a principal under subdivision (1) to the governing body of the school corporation where the principal's school is located.
As added by P.L.2-1991, SEC.12. Amended by P.L.131-1995, SEC.2; P.L.132-1995, SEC.2; P.L.1-2005, SEC.107; P.L.125-2012, SEC.171.

IC 9-24-2-5
Hearings
Sec. 5. (a) A person whose driving privileges have been suspended under section 4 of this chapter is entitled to a prompt judicial hearing. The person may file a petition that requests a hearing in a circuit, superior, county, or municipal court in the county where:
(1) the person resides; or
(2) the school attended by the person is located.
(b) The petition for review must:
(1) be in writing; and
(2) be verified by the person seeking review and:
(A) allege specific facts that indicate the suspension or expulsion was improper; or
(B) allege that due to the person's emancipation or dependents that an undue hardship exists that requires the granting of a restricted driving permit.
(c) The hearing conducted by the court under this section shall be limited to the following issues:
(1) Whether the school followed proper procedures when

suspending or expelling the person from school, including affording the person due process under IC 20-33-8.
(2) Whether the bureau followed proper procedures in suspending the person's driving privileges.
(3) Whether an undue hardship exists that requires the granting of restricted driving privileges under IC 9-24-15.
(d) If the court finds:
(1) that the school failed to follow proper procedures when suspending or expelling the person from school; or
(2) that the bureau failed to follow proper procedures in suspending the person's driving privileges;
the court may order the bureau to reinstate the person's driving privileges.
(e) If the court finds that an undue hardship exists, and the person otherwise qualifies under IC 9-24-15, the court may order restricted driving privileges limiting the petitioner to essential driving for work and driving between home, work, and school only. The restricted driving privileges must state the restrictions related to time, territory, and route. If a court orders restricted driving privileges for the petitioner, the court shall do the following:
(1) Include in the order a finding of facts that states the petitioner's driving restrictions.
(2) Enter the findings of fact and order in the order book of the court.
(3) Send the bureau a signed copy of the order.
(f) The prosecuting attorney of the county in which a petition has been filed under this section shall represent the state on behalf of the bureau with respect to the petition. A school that is made a party to an action filed under this section is responsible for the school's own representation.
(g) In an action under this section the petitioner has the burden of proof by a preponderance of the evidence.
(h) The court's order is a final judgment appealable in the manner of civil actions by either party. The attorney general shall represent the state on behalf of the bureau with respect to the appeal.
As added by P.L.2-1991, SEC.12. Amended by P.L.131-1995, SEC.3; P.L.1-2005, SEC.108; P.L.125-2012, SEC.172.

IC 9-24-2-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 2.5. VOTER REGISTRATION SERVICES AND DRIVER'S LICENSE APPLICATIONS

IC 9-24-2.5-2
Designated individual
Sec. 2. The manager of each license branch may designate an employee of the license branch as the individual responsible for performing the voter registration duties of the commission under this chapter at that license branch. The employee designated under this section shall supervise the registration of voters by other employees of the license branch and shall perform any other registration duty required to be performed by the license branch under this chapter. Notwithstanding this designation, any employee of the license branch may perform registration duties in accordance with this chapter.
As added by P.L.12-1995, SEC.115.

IC 9-24-2.5-3
Manager responsible if no designated individual
Sec. 3. If the manager does not designate an employee under section 2 of this chapter, the manager is the individual responsible for performing the voter registration duties of the commission under this chapter at that license branch. The manager shall supervise the registration of voters by other employees of the license branch and shall perform any other registration duty required to be performed by the license branch under this chapter. Notwithstanding the designation of the manager under this section, any employee of the license branch may perform registration duties in accordance with this chapter.
As added by P.L.12-1995, SEC.115.

IC 9-24-2.5-4
Transmittal of voter registration application forms
Sec. 4. (a) As required under 42 U.S.C. 1973gg-3(e)(1), the manager or designated license branch employee shall transmit a copy of the completed voter registration portion of each application for a driver's license or an identification card for nondrivers issued under this article to the county voter registration office of the county in which the individual's residential address (as indicated on the application) is located.
(b) The voter registration application shall be transmitted to the county voter registration office in an electronic format and on an

expedited basis (as defined by IC 3-5-2-23.2) using the computerized list established under IC 3-7-26.3. Except in the case of applications submitted online under IC 3-7-26.7, the paper copy of the application shall be transmitted under subsection (a) to the county voter registration office not later than five (5) days after the application is accepted at the license branch.
As added by P.L.12-1995, SEC.115. Amended by P.L.3-1995, SEC.143; P.L.164-2006, SEC.137; P.L.120-2009, SEC.13.

IC 9-24-2.5-5
Repealed
(Repealed by P.L.3-1995, SEC.155.)

IC 9-24-2.5-6
Methods for transmittal of paper copies of applications; paper copy not needed for clerk to process application
Sec. 6. (a) A manager or an employee may use any of the following methods to transmit paper copies of voter registration applications under section 4 of this chapter:
(1) Hand delivery to the county voter registration office.
(2) Delivery by the United States Postal Service, using first class mail.
(b) A county voter registration office:
(1) shall process a voter registration application transmitted in electronic format from a license branch; and
(2) is not required to receive the paper copy of a voter registration application from a license branch before:
(A) approving or denying the application; and
(B) mailing a notice of approval or denial to the applicant.
As added by P.L.12-1995, SEC.115. Amended by P.L.164-2006, SEC.138; P.L.225-2011, SEC.88.

IC 9-24-2.5-7
Hand delivery
Sec. 7. If a manager or an employee transmits paper copies of registration applications by hand delivery under section 6(1) of this chapter, the county voter registration office shall provide the manager or employee with a receipt for the forms. The receipt must state the date and time of delivery, and the printed name and signature of the person who received the forms.
As added by P.L.12-1995, SEC.115. Amended by P.L.164-2006, SEC.139.

IC 9-24-2.5-8
County addresses and telephone numbers to be provided
Sec. 8. The election division shall provide the commission with a list of the current addresses and telephone numbers of the offices of the county voter registration office in each county. The commission shall promptly forward the list and each revision of the list to each license branch. As added by P.L.12-1995, SEC.115. Amended by P.L.2-1996, SEC.225; P.L.3-1997, SEC.427; P.L.225-2011, SEC.89.

IC 9-24-2.5-9
Confidentiality of information
Sec. 9. Voter registration information received or maintained under this chapter is confidential.
As added by P.L.12-1995, SEC.115.

IC 9-24-2.5-10
Notice regarding elections
Sec. 10. The co-directors of the election division shall notify the commission of the following:
(1) The scheduled date of each primary, general, municipal, and special election.
(2) The jurisdiction in which the election will be held.
(3) The date when registration ceases under IC 3-7-13-10 before each primary, general, municipal, and special election.
As added by P.L.12-1995, SEC.115. Amended by P.L.2-1996, SEC.226; P.L.3-1997, SEC.428.

IC 9-24-2.5-11
License branch information to be provided
Sec. 11. The commission shall provide the co-directors of the election division with a list stating the following:
(1) The address and telephone number of each license branch.
(2) The name of the manager of the license branch and any employee designated by the manager to be responsible for performing voter registration duties under this chapter.
As added by P.L.12-1995, SEC.115. Amended by P.L.2-1996, SEC.227; P.L.3-1997, SEC.429.

IC 9-24-2.5-12
Commission and secretary of state agreement to share information to verify voter registration applications
Sec. 12. As required under 42 U.S.C. 15483, the secretary of state (with the consent of the co-directors of the election division) and the commission shall enter into an agreement to match information in the computerized list established under IC 3-7-26.3 with information in the data base of the commission to enable the election division and the commission to verify the accuracy of the information provided on voter registration applications.
As added by P.L.209-2003, SEC.198.

IC 9-24-2.5-13
Commission agreement with commissioner of Social Security to verify voter registration information
Sec. 13. (a) As required under 42 U.S.C. 15483, the commission shall enter into an agreement with the Commissioner of Social Security under 42 U.S.C. 405(r)(8)(A) to verify information set forth

on voter registration applications.
(b) The information subject to verification under this section is the following:
(1) Whether the name (including the first name and any family forename or surname), date of birth (including month, day, and year), and Social Security number of an individual provided to the Commissioner of Social Security match the information contained in the Commissioner's records.
(2) Whether the individual is shown in the records of the Commissioner of Social Security as deceased.
(c) The agreement under subsection (b) must comply with 42 U.S.C. 15481 and IC 3-7-26.3.
As added by P.L.209-2003, SEC.199.



CHAPTER 3. OPERATOR'S LICENSE

IC 9-24-3-2
Expired
(Expired 6-30-2010 by P.L.101-2009, SEC.4.)

IC 9-24-3-2.5
Age, experience, and examination requirements
Sec. 2.5. (a) Except as provided in section 3 of this chapter, an individual must satisfy the requirements set forth in one (1) of the following subdivisions to receive an operator's license:
(1) The individual meets the following conditions:
(A) Is at least sixteen (16) years and one hundred eighty (180) days of age.
(B) Has held a valid learner's permit for at least one hundred eighty (180) days.
(C) Obtains an instructor's certification that the individual has satisfactorily completed an approved driver education course.
(D) Passes the required examination.
(E) Completes at least fifty (50) hours of supervised driving practice, of which at least ten (10) hours are nighttime driving, with: (i) a licensed instructor or a licensed driver who is at least twenty-five (25) years of age; or
(ii) the spouse of the individual who is at least twenty-one (21) years of age.
(2) The individual meets the following conditions:
(A) Is at least sixteen (16) years and two hundred seventy (270) days of age.
(B) Has held a valid learner's permit for at least one hundred eighty (180) days.
(C) Passes the required examination.
(D) Completes at least fifty (50) hours of supervised driving practice, of which at least ten (10) hours are nighttime driving, with:
(i) a licensed instructor or a licensed driver who is at least twenty-five (25) years of age; or
(ii) the spouse of the individual who is at least twenty-one (21) years of age.
(3) The individual meets the following conditions:
(A) Is at least sixteen (16) years and one hundred eighty (180) days of age but less than eighteen (18) years of age.
(B) Has previously been a nonresident of Indiana, but, at the time of application, qualifies as an Indiana resident.
(C) Has held a valid driver's license, excluding a learner's permit or the equivalent, in the state or a combination of states in which the individual formerly resided for at least one hundred eighty (180) days.
(D) Passes the required examination.
(4) The individual meets the following conditions:
(A) Is at least eighteen (18) years of age.
(B) Has previously been a nonresident of Indiana but, at the time of application, qualifies as an Indiana resident.
(C) Held a valid driver's license, excluding a learner's permit or the equivalent, from the state of prior residence.
(D) Passes the required examination.
(b) An applicant who is required to complete at least fifty (50) hours of supervised practice driving under subsection (a)(1)(E) or (a)(2)(D) must submit to the commission under IC 9-24-9-2(c) evidence of the time logged in practice driving.
As added by P.L.101-2009, SEC.5. Amended by P.L.145-2011, SEC.12; P.L.125-2012, SEC.174.

IC 9-24-3-3
Age and experience requirements; hardship waiver
Sec. 3. (a) The bureau may waive up to six (6) months of the age and experience requirements for an individual making an application for the individual's initial operator's license due to hardship conditions.
(b) The bureau shall adopt rules under IC 4-22-2 to state the conditions under which the age requirement may be waived under subsection (a). As added by P.L.2-1991, SEC.12.

IC 9-24-3-4
Surrender of current license and identification card
Sec. 4. To receive an operator's license, an individual must surrender to the bureau any and all driver's licenses or identification cards issued to the individual by Indiana or any other jurisdiction.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.175.

IC 9-24-3-5
Violations
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 4. CHAUFFEUR'S LICENSE

IC 9-24-4-2
Age requirement; hardship waiver
Sec. 2. (a) Except as provided in subsection (b), an individual must be at least eighteen (18) years of age to receive a chauffeur's license.
(b) The bureau may waive up to six (6) months of the age and experience requirements for an individual making an application for the individual's initial chauffeur's license due to hardship conditions.
(c) The bureau shall adopt rules under IC 4-22-2 to state the conditions under which the age requirements may be waived.
As added by P.L.2-1991, SEC.12.

IC 9-24-4-3
Surrender of driver's license
Sec. 3. To receive a chauffeur's license, an individual must surrender to the bureau all driver's licenses issued to the individual by Indiana or any other jurisdiction.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.177.

IC 9-24-4-4
Operating privileges
Sec. 4. A chauffeur's license entitles the licensee to operate a motor vehicle, except a motorcycle or commercial motor vehicle without a proper permit or endorsement, upon a public highway. A chauffeur's license does not entitle the licensee to operate a motor vehicle as a public passenger chauffeur.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.178.
IC 9-24-4-5
Employment of chauffeurs; license required
Sec. 5. A person may not employ another person as a chauffeur to operate a motor vehicle unless the other person is licensed as chauffeur under this chapter.
As added by P.L.2-1991, SEC.12.

IC 9-24-4-5.5
Chauffeur's licenseholder after June 30, 1991; term of operation of commercial vehicle after issuance or renewal
Sec. 5.5. Notwithstanding any other law, a person holding a chauffeur's license that is renewed or issued after June 30, 1991, is not entitled by that license to operate a commercial motor vehicle.
As added by P.L.96-1991, SEC.2. Amended by P.L.125-2012, SEC.179.

IC 9-24-4-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 5. PUBLIC PASSENGER CHAUFFEUR'S LICENSE

IC 9-24-5-2
Repealed
(Repealed by P.L.125-2012, SEC.181.)

IC 9-24-5-3
Operating privileges
Sec. 3. A public passenger chauffeur's license entitles the licensee to operate a motor vehicle, except a commercial motor vehicle or a motorcycle without the proper permit or endorsement, upon a public highway.
As added by P.L.2-1991, SEC.12. Amended by P.L.156-2006, SEC.7; P.L.125-2012, SEC.182.

IC 9-24-5-4
Surrender of current licenses
Sec. 4. To receive a public passenger chauffeur's license, an individual must surrender all driver's licenses issued to the individual by Indiana or any other jurisdiction.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.183.

IC 9-24-5-5
Employment of public passenger chauffeurs; license required
Sec. 5. A person may not employ another person as a public passenger chauffeur to operate a motor vehicle unless the other person is licensed as a public passenger chauffeur under this chapter.
As added by P.L.2-1991, SEC.12.

IC 9-24-5-5.5 Renewal or issuance of license after June 30, 1991; operation of commercial motor vehicle
Sec. 5.5. Notwithstanding any other law, a person holding a public passenger chauffeur's license that is renewed or issued after June 30, 1991, is not entitled by that license to operate a commercial motor vehicle.
As added by P.L.96-1991, SEC.3. Amended by P.L.125-2012, SEC.184.

IC 9-24-5-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 6. COMMERCIAL DRIVER'S LICENSE

IC 9-24-6-0.3
"Alcohol"
Sec. 0.3. As used in this chapter, "alcohol" has the meaning set forth in 49 CFR 383.5 as in effect July 1, 2010.
As added by P.L.9-2010, SEC.11.

IC 9-24-6-0.5
"Commercial driver's license learner's permit"
Sec. 0.5. As used in this chapter, "commercial driver's license learner's permit" means a learner's permit that allows an individual, unless otherwise disqualified, to operate a commercial motor vehicle only when accompanied by a person:
(1) who holds a valid commercial driver's license for the type of commercial motor vehicle being driven; and
(2) who occupies a seat beside the individual in order to give instruction to the individual in driving the commercial motor vehicle.
As added by P.L.188-2006, SEC.4. Amended by P.L.125-2012, SEC.185.
IC 9-24-6-0.8
"Downgrade"
Sec. 0.8. As used in this chapter, "downgrade" has the meaning specified in the definition of CDL downgrade as set forth in 49 CFR 383.5 as in effect on July 1, 2010.
As added by P.L.45-2011, SEC.6. Amended by P.L.125-2012, SEC.186.

IC 9-24-6-0.9
"Medical examiner"
Sec. 0.9. As used in this chapter, "medical examiner" has the meaning set forth in 49 CFR 390.5.
As added by P.L.45-2011, SEC.7.

IC 9-24-6-1
Exempted vehicles
Sec. 1. This chapter does not apply to a motor vehicle or the operator of a motor vehicle that is not a commercial motor vehicle or is otherwise excepted in 49 CFR 383.3, 49 CFR 390, or 49 CFR 391.
As added by P.L.2-1991, SEC.12. Amended by P.L.219-2003, SEC.3; P.L.125-2012, SEC.187.

IC 9-24-6-2
Rules
Sec. 2. (a) The bureau shall adopt rules under IC 4-22-2 to regulate persons required to hold a commercial driver's license.
(b) The rules must carry out 49 U.S.C. 521, 49 U.S.C. 31104, 49 U.S.C. 31301 through 31306, 49 U.S.C. 31308 through 31317, and 49 CFR 383 through 384, and may not be more restrictive than the federal Motor Carrier Safety Improvement Act of 1999 (MCSIA) (Public Law 106-159, 113 Stat. 1748).
(c) Rules adopted under this section must include the following:
(1) Establishment of classes and periods of validation of commercial driver's licenses, including the period set forth in IC 9-24-12-6(e).
(2) Standards for commercial driver's licenses, including suspension and revocation procedures.
(3) Requirements for documentation of eligibility for legal employment, as set forth in 8 CFR 274a.2, and proof of Indiana residence.
(4) Development of written or oral tests, driving tests, and fitness requirements.
(5) Defining the commercial driver's licenses by classification and the information to be contained on the licenses, including a unique identifier of the holder.
(6) Establishing fees for the issuance of commercial driver's licenses, including fees for testing and examination.
(7) Procedures for the notification by the holder of a commercial driver's license to the bureau and the driver's employer of pointable traffic offense convictions. (8) Conditions for reciprocity with other states, including requirements for a written commercial driver's license test and operational skills test, and a hazardous materials endorsement written test and operational skills test, before a license may be issued.
(9) Certification of commercial motor vehicle operators who transport one (1) or more metal coils that, individually or grouped together, weigh at least two thousand two hundred sixty-eight (2,268) kilograms (five thousand (5,000) pounds), as to proper load securement of the metal coil or coils as provided in 49 CFR 393.120.
(10) Other rules necessary to administer this chapter.
(d) 49 CFR 383 through 384 and 49 CFR 393.120 are adopted as Indiana law.
As added by P.L.2-1991, SEC.12. Amended by P.L.66-1992, SEC.13; P.L.123-2002, SEC.15; P.L.219-2003, SEC.4; P.L.123-2005, SEC.1; P.L.188-2006, SEC.5; P.L.76-2009, SEC.1; P.L.65-2010, SEC.6.

IC 9-24-6-2.3
Requirements; medical examination report and certificate
Sec. 2.3. (a) In addition to the requirements of 49 CFR 383.71, an applicant for a new commercial driver's license or a holder of a commercial driver's license must have a copy of a current medical examination report and medical examiner's certificate prepared by a medical examiner on file with the motor carrier services division of the department of state revenue. If a copy is not on file with the motor carrier services division of the department of state revenue, a copy must be presented to the bureau.
(b) A commercial driver's license holder must have a copy of a current medical examination report and medical examiner's certificate on file with the motor carrier services division of the department of state revenue each time a medical examination report and medical examiner's certificate are obtained by the commercial driver's license holder, regardless of whether the medical examiner certifies the driver as qualified. If a copy is not on file with the motor carrier services division of the department of state revenue, a copy must be presented to the bureau.
(c) If a medical examination report does not certify that a commercial driver's license holder meets the physical standards in 49 CFR 391.41 or if the driver is otherwise unqualified, the commercial driver's license or permit holder is disqualified from operating a commercial motor vehicle.
(d) The bureau shall make the final determination of whether a commercial driver's license applicant or holder meets the qualifications of 49 CFR 391.41. If the bureau determines that the applicant or holder does not meet the qualifications of 49 CFR 391.41, the applicant or holder is disqualified from operating a commercial motor vehicle.
(e) If a commercial driver's license applicant or holder who is disqualified from operating a commercial motor vehicle under

subsection (c) or (d) attempts to transfer the commercial driver's license to another state, the commercial driver's license applicant or holder remains disqualified from operating a commercial motor vehicle until the applicant or holder is able to establish to the bureau's satisfaction that the applicant or holder meets the qualifications of 49 CFR 391.41.
(f) With respect to the self-certification requirements of 49 CFR 383.71(a)(1), a commercial driver's license applicant must certify that the applicant expects to operate only in interstate or intrastate commerce, and whether the applicant is medically excepted. Regardless of the applicant's certification under this subsection, the applicant remains subject to the requirements of 49 CFR 391.41 and 49 CFR 383.71, except as provided for by rule.
(g) This section applies to every commercial driver's license applicant and every commercial driver's license holder regardless of whether the applicant or holder will be operating in excepted commerce, as described in 49 CFR 383.71(a)(1)(ii)(B) and (D).
As added by P.L.45-2011, SEC.8. Amended by P.L.125-2012, SEC.188.

IC 9-24-6-2.5
Issuance of commercial driver's license learner's permit or commercial driver's license to resident enrolled in truck driver training school; expiration
Sec. 2.5. (a) In addition to issuing commercial driver's licenses according to rules adopted under section 2 of this chapter, the bureau, upon proper application and upon successful completion of an examination determined by the bureau to be necessary, shall issue a:
(1) commercial driver's license learner's permit; or
(2) commercial driver's license;
to an Indiana resident described in IC 9-13-2-78(6) who is enrolled in a truck driver training school.
(b) Notwithstanding section 2(c)(1) of this chapter, a:
(1) commercial driver's license learner's permit; or
(2) commercial driver's license;
issued under this section expires ninety (90) days after the date of issuance.
As added by P.L.188-2006, SEC.6.

IC 9-24-6-2.7
Intent of general assembly relating to commercial driver's licenses; residents of other states
Sec. 2.7. It is the intent of the general assembly that an individual who is a resident of another state but who attends a truck driver training school in Indiana be allowed to apply for a commercial driver's license learner's permit from Indiana.
As added by P.L.220-2011, SEC.222.

IC 9-24-6-3 Transportation of individuals; age and experience requirements
Sec. 3. The holder of a commercial driver's license for the transportation of individuals must meet the following conditions:
(1) Be at least twenty-one (21) years of age.
(2) Have had at least one (1) year of driving experience as a licensed driver.
As added by P.L.2-1991, SEC.12.

IC 9-24-6-4
Transportation of property; age and experience requirements
Sec. 4. An applicant for a commercial driver's license for the transportation of property or a commercial driver's license learner's permit must meet the following conditions:
(1) Be at least eighteen (18) years of age.
(2) Have had at least one (1) year of driving experience as a licensed driver.
As added by P.L.2-1991, SEC.12. Amended by P.L.188-2006, SEC.7.

IC 9-24-6-4.5
Transportation of property; advance of wages
Sec. 4.5. (a) An employer that is a motor carrier (as defined in IC 8-2.1-17-10 or 49 CFR 390.5) engaged in the business of the transportation of property may provide:
(1) an advance of wages not yet earned or business expenses not yet incurred to the holder of a commercial driver's license issued according to rules adopted pursuant to section 2 of this chapter; and
(2) take as a deduction from subsequent wages earned by the holder of the commercial driver's license the amount of the advance that exceeds the amount that is substantiated with a receipt or other appropriate documentary evidence that complies with the requirements applicable to a reimbursement or other expense allowance arrangements under 26 U.S.C. 62(c).
(b) The amount of the advance, in accordance with this section, deducted from subsequent wages earned by the holder of the commercial driver's license is not considered an invalid assignment of wages if the following conditions are satisfied:
(1) The advance is made at the request of the holder of the commercial driver's license.
(2) The motor carrier employer provided notice to the holder of the commercial driver's license that the amount advanced may be deducted from a subsequent wage statement to the extent that the amount of the advance exceeds the amount substantiated under this section.
As added by P.L.131-2008, SEC.50.

IC 9-24-6-5
Testing; retention of fees
Sec. 5. The bureau may contract with public and private

institutions, agencies, businesses, and organizations to conduct any or all testing required in the implementation of the commercial driver's license program. The contractor who conducts examinations and skills tests may retain the fees for those services.
As added by P.L.2-1991, SEC.12.

IC 9-24-6-5.3
Truck driver training schools; notification to bureau of student status
Sec. 5.3. (a) The owner of a truck driver training school or a state educational institution that operates a truck driver training school as a course of study must notify the bureau:
(1) of a student's completion of a course of the truck driver training school immediately after the student completes the course; or
(2) of the termination of a student's instruction in the truck driver training school immediately after the student's instruction terminates.
(b) The owner of a truck driver training school shall retain records relating to each student of the truck driver training school for at least six (6) years.
As added by P.L.188-2006, SEC.8. Amended by P.L.2-2007, SEC.143; P.L.145-2011, SEC.13; P.L.125-2012, SEC.189.

IC 9-24-6-5.5
Truck driver training schools and students; subject to rules
Sec. 5.5. A:
(1) student of a truck driver training school; and
(2) truck driver training school;
is subject to applicable rules adopted by the bureau.
As added by P.L.188-2006, SEC.9. Amended by P.L.2-2007, SEC.144; P.L.145-2011, SEC.14; P.L.125-2012, SEC.190.

IC 9-24-6-6
Serious traffic violations
Sec. 6. (a) The following, if committed while driving a commercial motor vehicle or while holding any class of commercial driver's license or permit, are serious traffic violations:
(1) Operating a vehicle at least fifteen (15) miles per hour above the posted speed limit in violation of IC 9-21-5, IC 9-21-6, or IC 9-21-5-14.
(2) Operating a vehicle recklessly as provided in IC 9-21-8-50 and IC 9-21-8-52.
(3) Improper or erratic traffic lane changes in violation of IC 9-21-8-2 through IC 9-21-8-13 and IC 9-21-8-17 through IC 9-21-8-18.
(4) Following a vehicle too closely in violation of IC 9-21-8-14 through IC 9-21-8-16.
(5) In connection with a fatal accident, violating any statute, ordinance, or rule concerning motor vehicle traffic control other

than parking statutes, ordinances, or rules.
(6) Operating a vehicle while disqualified under this chapter.
(7) For drivers who are not required to always stop at a railroad crossing, failing to do any of the following:
(A) Slow down and determine that the railroad tracks are clear of an approaching train or other on-track equipment, in violation of IC 9-21-5-4, IC 9-21-8-39, IC 35-42-2-4, or any similar statute.
(B) Stop before reaching the railroad crossing, if the railroad tracks are not clear of an approaching train or other on-track equipment, in violation of IC 9-21-4-16, IC 9-21-8-39, or any similar statute.
(8) For all drivers, whether or not they are required to always stop at a railroad crossing, to do any of the following:
(A) Stopping in a railroad crossing, in violation of IC 9-21-8-50 or any similar statute.
(B) Failing to obey a traffic control device or failing to obey the directions of a law enforcement officer at a railroad crossing, in violation of IC 9-21-8-1 or any similar statute.
(C) Stopping in a railroad crossing because of insufficient undercarriage clearance, in violation of IC 35-42-2-4, IC 9-21-8-50, or any similar statute.
(9) Operating a commercial motor vehicle without having ever obtained a commercial driver's license or permit.
(10) Operating a commercial motor vehicle without a commercial driver's license or permit in the possession of the individual.
(11) Operating a commercial motor vehicle without holding the proper class or endorsement of a commercial driver's license or permit for the operation of the class of the commercial motor vehicle.
(12) Driving a commercial motor vehicle while using a hand-held mobile device as set forth in 49 CFR 383 through 384, and 49 CFR 390 through 392.
(b) Subsection (a)(1) through (a)(11) are intended to comply with the provisions of 49 U.S.C. 31311(a)(10) and regulations adopted under that statute.
As added by P.L.2-1991, SEC.12. Amended by P.L.96-1991, SEC.4; P.L.1-1992, SEC.53; P.L.66-1992, SEC.14; P.L.129-2001, SEC.32; P.L.1-2005, SEC.109; P.L.8-2010, SEC.9; P.L.9-2010, SEC.12; P.L.125-2012, SEC.191.

IC 9-24-6-7
Conviction of serious traffic violations involving operation of commercial motor vehicle
Sec. 7. (a) A driver who is convicted of a serious traffic violation involving the operation of a commercial motor vehicle, other than a violation described in section 6(a)(7) or 6(a)(8) of this chapter, is disqualified from driving a commercial motor vehicle as follows:
(1) Upon conviction in two (2) separate driving incidents in any

three (3) year period, disqualification for sixty (60) days.
(2) Upon conviction of a third or subsequent driving incident in any three (3) year period, disqualification for one hundred twenty (120) days.
(b) This subsection is intended to comply with the provisions of 49 U.S.C. 31311(a)(10) and regulations adopted under that statute. If a driver is convicted of a serious traffic violation involving the operation of a commercial motor vehicle and the conviction is based on any of the violations described in section 6(a)(7) or 6(a)(8) of this chapter, the driver is disqualified from driving a commercial motor vehicle as follows:
(1) Upon conviction of a first violation described in section 6(a)(7) or 6(a)(8) of this chapter during any three (3) year period, disqualification for at least sixty (60) days.
(2) Upon conviction of a second violation described in section 6(a)(7) or 6(a)(8) of this chapter in separate incidents during any three (3) year period, disqualification for at least one hundred (120) days.
(3) Upon conviction of a third or subsequent violation described in section 6(a)(7) or 6(a)(8) of this chapter in separate incidents during any three (3) year period, disqualification for at least one (1) year.
As added by P.L.96-1991, SEC.5. Amended by P.L.66-1992, SEC.15; P.L.129-2001, SEC.33.

IC 9-24-6-8
Offenses committed while driving commercial motor vehicles; disqualification
Sec. 8. The following, if committed while driving a commercial motor vehicle or while holding any class of commercial driver's license or permit, are disqualifying offenses:
(1) Operating a vehicle while under the influence of alcohol in violation of IC 9-30-5-1(a), IC 9-30-5-1(b), or section 15 of this chapter.
(2) Operating a vehicle while under the influence of a controlled substance in violation of IC 9-30-5-1(c).
(3) Leaving the scene of an accident involving the driver's commercial motor vehicle in violation of IC 9-26-1.
(4) Conviction of a felony involving the use of a commercial motor vehicle other than a felony described in subdivision (5).
(5) Use of a commercial motor vehicle in the commission of a felony under IC 35-48 involving manufacturing, distributing, or dispensing of a controlled substance.
(6) Violation of IC 9-30-5-2 through IC 9-30-5-8 involving operating a vehicle while intoxicated.
(7) Refusing to undergo testing for the enforcement of IC 9-30-5-1 or section 15 of this chapter.
As added by P.L.96-1991, SEC.6. Amended by P.L.66-1992, SEC.16; P.L.266-1999, SEC.1; P.L.9-2010, SEC.13; P.L.125-2012, SEC.192.
IC 9-24-6-9
One year disqualifications
Sec. 9. A driver who:
(1) either:
(A) is convicted for the first time of a disqualifying offense described in section 8(1) through 8(4) or 8(6) of this chapter; or
(B) is found to have violated section 8(7) of this chapter; and
(2) is not transporting hazardous materials required to be placarded under the federal Hazardous Materials Transportation Act (49 U.S.C. App. 1801-1813);
is disqualified for one (1) year from driving a commercial motor vehicle.
As added by P.L.96-1991, SEC.7. Amended by P.L.66-1992, SEC.17.

IC 9-24-6-10
Three year disqualifications
Sec. 10. A driver who:
(1) either:
(A) is convicted for the first time of a disqualifying offense described in section 8(1) through 8(4) or 8(6) of this chapter; or
(B) is found to have violated section 8(7) of this chapter; and
(2) is transporting hazardous materials required to be placarded under the federal Hazardous Materials Transportation Act (49 U.S.C. App. 1801-1813);
is disqualified for three (3) years from driving a commercial motor vehicle.
As added by P.L.96-1991, SEC.8. Amended by P.L.66-1992, SEC.18.

IC 9-24-6-10.5
Disqualification for violation of out-of-service order
Sec. 10.5. (a) Except as provided in subsection (b), and in addition to any other penalty imposed for a violation of this chapter, the court that imposes a judgment for violation of an out-of-service order shall order the person receiving the judgment to be disqualified from driving a commercial vehicle as follows:
(1) For at least one hundred eighty (180) days but not more than one (1) year, if the judgment is the person's first judgment for violation of an out-of-service order.
(2) For at least two (2) years but not more than five (5) years, if the judgment is the person's second judgment for violation of an out-of-service order during any ten (10) year period.
(3) For at least three (3) years but not more than five (5) years, if the person has at least two (2) previous judgments for violation of an out-of-service order during any ten (10) year period.
(b) In addition to any other penalty imposed for a violation of this chapter, the court that imposes a judgment upon a person because the person violated an out-of-service order while the person was

transporting a hazardous material or while operating a commercial motor vehicle designed or used to transport more than fifteen (15) passengers, including the driver, shall order the person to be disqualified from driving a commercial vehicle as follows:
(1) For at least one hundred eighty (180) days but not more than two (2) years, if the judgment is the person's first judgment for violation of an out-of-service order.
(2) For at least three (3) years but not more than five (5) years, if the person has at least one (1) previous judgment for violation of an out-of-service order that arose out of a separate incident during any ten (10) consecutive years.
(3) For at least three (3) years but not more than five (5) years, if the person has at least two (2) previous judgments for violation of an out-of-service order that arose out of a separate incident during any ten (10) consecutive years.
As added by P.L.88-1996, SEC.4. Amended by P.L.125-2012, SEC.193.

IC 9-24-6-11
Use of commercial vehicle in commission of controlled substance felony; disqualification for life
Sec. 11. A driver who is convicted of an offense described in section 8(5) of this chapter is disqualified for life from driving a commercial motor vehicle.
As added by P.L.96-1991, SEC.9.

IC 9-24-6-11.5
Department of Homeland Security; disqualifying offenses and revocation of hazardous material endorsement
Sec. 11.5. (a) This section applies if the United States Department of Homeland Security, Transportation Security Administration adopts regulations concerning disqualifying offenses.
(b) The bureau shall revoke the hazardous materials endorsement of a driver who:
(1) receives a judgment or conviction for a disqualifying offense (as defined in the regulations described in subsection (a)) immediately upon receiving notice of the judgment or conviction; or
(2) is determined by the United States Department of Homeland Security, Transportation Security Administration to be a potential security threat;
and shall give notice to the driver that the endorsement has been revoked and of the procedure by which the driver may appeal the revocation.
(c) The revocation of the hazardous material endorsement of a driver revocation under subsection (b) is for the period set forth under the regulations described in subsection (a).
As added by P.L.48-2004, SEC.4.

IC 9-24-6-12 Lifetime disqualifications; disqualifications required by Department of Homeland Security
Sec. 12. (a) A driver who:
(1) is:
(A) convicted of an offense described in section 8(1) through 8(4) or 8(6) of this chapter; or
(B) found to have violated section 8(7) of this chapter; and
(2) has been previously convicted in a separate incident of any offense described in section 8(1) through 8(4) or 8(6) of this chapter;
is disqualified for life from driving a commercial motor vehicle.
(b) A driver who applies for a hazardous materials endorsement and has been convicted of:
(1) a felony under Indiana law that results in serious bodily injury or death to another person; or
(2) a crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a felony described in subdivision (1);
is disqualified for life from holding a hazardous materials endorsement.
(c) The hazardous materials endorsement of a driver who holds a hazardous materials endorsement and is convicted of a:
(1) felony under Indiana law that results in serious bodily injury or death to another person; or
(2) crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a felony described in subdivision (1);
is revoked upon conviction, and the driver is disqualified for life from holding a hazardous materials endorsement.
(d) The hazardous materials endorsement of a driver may be revoked and the driver may be disqualified from holding a hazardous materials endorsement if the revocation and disqualification are required under regulations adopted by the United States Department of Homeland Security, Transportation Security Administration.
As added by P.L.96-1991, SEC.10. Amended by P.L.66-1992, SEC.19; P.L.123-2002, SEC.16; P.L.48-2004, SEC.5.

IC 9-24-6-13
Multiple offenders; application for reinstatement after disqualification; effect of subsequent offenses
Sec. 13. (a) A person who is disqualified under section 12 of this chapter may apply to the bureau for reinstatement of the person's commercial driver's license. The bureau may reinstate the person's license if:
(1) the person has been disqualified for at least ten (10) years;
(2) the person has voluntarily enrolled in and successfully completed an appropriate rehabilitation program that meets the standards of the bureau; and
(3) the person meets the standards of the bureau for reinstatement of commercial driving privileges. (b) A person whose commercial driving license is reinstated by the bureau under subsection (a) who is subsequently convicted of an offense described in section 8 of this chapter is:
(1) permanently disqualified; and
(2) ineligible to reapply for a reduction in the lifetime disqualification.
As added by P.L.96-1991, SEC.11.

IC 9-24-6-14
Refusal to undergo testing under IC 9-30-5-1 or IC 9-24-6-5; disqualification from driving
Sec. 14. A person who refuses to undergo testing for the enforcement of IC 9-30-5-1 or section 15 of this chapter is disqualified from driving a commercial motor vehicle for the time provided in section 9, 10, or 11 of this chapter, whichever is applicable.
As added by P.L.96-1991, SEC.12.

IC 9-24-6-15
Person with elevated blood alcohol level operating commercial motor vehicle
Sec. 15. A person who operates a commercial motor vehicle with an alcohol concentration equivalent to at least four-hundredths (0.04) gram but less than eight-hundredths (0.08) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or
(2) two hundred ten (210) liters of the person's breath;
commits a Class C infraction.
As added by P.L.96-1991, SEC.13. Amended by P.L.33-1997, SEC.5; P.L.1-2000, SEC.5; P.L.175-2001, SEC.4.

IC 9-24-6-16
Driving commercial motor vehicle while disqualified under article; offense
Sec. 16. A person who:
(1) is disqualified under this article from driving a commercial motor vehicle; and
(2) drives a commercial motor vehicle;
commits a Class C misdemeanor.
As added by P.L.96-1991, SEC.14.

IC 9-24-6-17
Disqualification or out-of-service order; operation of commercial motor vehicle; offense
Sec. 17. A person who knowingly allows, requires, permits, or authorizes another person to drive a commercial motor vehicle during a period in which:
(1) the other person is disqualified under this article from driving a commercial motor vehicle; or
(2) the driver, the commercial motor vehicle that the other person is driving, or the motor carrier operation is subject to an

out-of-service order;
commits a Class C misdemeanor.
As added by P.L.96-1991, SEC.15. Amended by P.L.9-2010, SEC.14.

IC 9-24-6-18
Chapter violations; offense
Sec. 18. Except as provided in sections 16 and 17 of this chapter, a person who violates this chapter commits a Class C infraction.
As added by P.L.96-1991, SEC.16. Amended by P.L.66-1992, SEC.20.

IC 9-24-6-19
Penalties
Sec. 19. (a) It is unlawful for a person to violate or fail to comply with an out-of-service order.
(b) If a person operates a vehicle in violation of an out-of-service order, in addition to any other penalty imposed for violation of an out-of-service order under this chapter, the court shall impose a civil penalty in accordance with 49 CFR 383.53 as in effect July 1, 2010.
(c) If an employer violates an out-of-service order, or knowingly requires or permits a driver to violate or fail to comply with an out-of-service order, in addition to any other penalty imposed for violation of an out-of-service order under this chapter, the court shall impose a civil penalty on the employer in accordance with 49 CFR 383.53 as in effect July 1, 2010.
(d) All civil penalties assessed under this section must be collected and transferred by the clerk of the court to the bureau. The bureau shall deposit the money in the motor vehicle highway account established by IC 8-14-1.
(e) A civil penalty assessed under this section is a judgment subject to proceedings supplemental by the bureau.
As added by P.L.88-1996, SEC.5. Amended by P.L.9-2010, SEC.15.

IC 9-24-6-20
Downgrading license; medical certificate expiration; federal medical variance removed or rescinded
Sec. 20. (a) The bureau shall downgrade the commercial driver's license of a driver under the following circumstances:
(1) The driver's medical certification or federally granted medical variance expires.
(2) The bureau receives notification that the driver's federally granted medical variance was removed or rescinded.
Not later than sixty (60) days after the occurrence of a circumstance described in subdivision (1) or (2), the bureau shall initiate a downgrade of the driver's commercial driver's license.
(b) To prevent the driver's commercial driver's license from being downgraded:
(1) a driver whose medical certification has expired must submit a current and qualifying medical examination report and medical examiner's certificate not later than sixty (60) days after

the bureau has initiated a downgrade; or
(2) a driver whose federally granted medical variance was removed or rescinded must submit a new federally granted medical variance not later than sixty (60) days after the bureau has initiated a downgrade.
(c) The bureau shall provide written notice to a driver at least ten (10) days before initiating a downgrade of the driver's commercial driver's license informing the driver:
(1) that the driver is not medically certified due to the expiration of the driver's medical certificate or because the driver's federally granted medical variance was removed or rescinded; and
(2) how the driver can prevent the driver's commercial driver's license from being downgraded.
(d) The bureau shall not issue a commercial driver's license to an applicant who does not certify:
(1) that the applicant expects to operate only in interstate or intrastate commerce; and
(2) whether or not the applicant is medically excepted.
As added by P.L.45-2011, SEC.9. Amended by P.L.125-2012, SEC.194.



CHAPTER 6.5. HAZARDOUS MATERIALS ENDORSEMENT APPLICATION AND RENEWAL

IC 9-24-6.5-2
Administration
Sec. 2. As used in this chapter, "administration" refers to the United States Department of Homeland Security, Transportation Security Administration.
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-3
Adoption of necessary rules and policies
Sec. 3. The bureau may adopt rules and policies necessary to fully implement the requirements of the act and the regulations adopted to implement the act.
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-4
Information required to be forwarded
Sec. 4. The bureau shall forward the information provided by an applicant for a hazardous material endorsement to the administration or another agency designated to receive the information if the bureau is required to forward the information under regulations adopted to implement the act.
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-5
Regulations; fees sufficient to offset costs
Sec. 5. The bureau may:
(1) determine the cost to the state of procedures required to comply with regulations adopted to implement the act; and
(2) charge a fee to applicants that is sufficient to offset the cost determined under subdivision (1).
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-6
Hazardous materials endorsement renewal; continuing validity; revocation
Sec. 6. (a) The hazardous materials endorsement of a driver who applies for renewal of the endorsement may remain valid after the date on which the endorsement would otherwise expire if both of the

following conditions are met:
(1) The application for renewal was received by the bureau at least ninety (90) days before the date on which the endorsement expires.
(2) On the date on which the endorsement expires, the bureau has not yet received the results of a background check conducted by the administration or another agency designated to conduct the background check.
(b) Except as provided in subsection (c), an extension under subsection (a) is valid for ninety (90) days after the date on which the endorsement would otherwise expire if the driver has applied with the Transportation Security Administration for renewal of the hazardous materials endorsement approval.
(c) Notwithstanding subsection (b), if the bureau receives information from the administration or another agency designated to conduct a background check that requires the bureau to revoke the hazardous materials endorsement of a driver, the bureau shall revoke the endorsement immediately upon receipt of the information.
(d) An extension under subsection (a) may be renewed until:
(1) the bureau receives the results of a background check conducted by the administration or another agency designated to conduct the background check; or
(2) further extensions are barred under regulations adopted to implement the act.
As added by P.L.48-2004, SEC.6. Amended by P.L.125-2012, SEC.195.

IC 9-24-6.5-7
Hazardous material endorsement denial or revocation; appeal procedure
Sec. 7. An applicant whose application for a hazardous materials endorsement is denied or whose hazardous materials endorsement is revoked under IC 9-24-6-11.5 may appeal the denial or revocation under IC 4-21.5 or, if other procedures are adopted by the administration or another agency of the United States, under the other procedures.
As added by P.L.48-2004, SEC.6.



CHAPTER 7. LEARNER'S PERMIT

IC 9-24-7-2
Validation or certification
Sec. 2. The instructor of an approved driver education course shall validate or certify a learner's permit when the holder has satisfactorily completed the course. If the instructor is unable to certify the actual learner's permit, the instructor may certify that the holder has satisfactorily completed the course in a manner the bureau prescribes.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.197.

IC 9-24-7-3
Repealed
(Repealed by P.L.125-2012, SEC.198.)

IC 9-24-7-4
Operating privileges
Sec. 4. A learner's permit authorizes the permit holder to operate a motor vehicle, except a motorcycle or commercial motor vehicle, upon a public highway under the following conditions:
(1) While the holder is participating in practice driving in an approved driver education course and is accompanied by a certified driver education instructor or student teacher in the front seat of a motor vehicle equipped with dual controls.
(2) While the holder is participating in practice driving after having commenced an approved driver education course and the seat beside the holder is occupied by a parent, stepparent, or guardian of the holder who holds a valid driver's license. (3) If the holder is not participating in an approved driver education course, and is less than eighteen (18) years of age, the holder may participate in practice driving if the seat beside the holder is occupied by a guardian, stepparent, or relative of the holder who is at least twenty-one (21) years of age and holds a valid driver's license.
(4) If the holder is not participating in an approved driver education course, and is at least eighteen (18) years of age, the holder may participate in practice driving if accompanied in the vehicle by an individual who holds a valid driver's license.
As added by P.L.2-1991, SEC.12. Amended by P.L.95-1996, SEC.1; P.L.93-1997, SEC.12; P.L.48-2004, SEC.7; P.L.156-2006, SEC.8; P.L.125-2012, SEC.199.

IC 9-24-7-5
Operator's license examinations
Sec. 5. A holder of a learner's permit may take the skills examination for an operator's license not later than the expiration date of the learner's permit. A holder who does not pass the skills examination after a third attempt is not eligible to take the examination until two (2) months after the date of the last failed examination.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.200.

IC 9-24-7-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.

IC 9-24-7-7
Online driving guide; log to show evidence of completion of hours of supervised practice driving
Sec. 7. The bureau shall publish an online driving guide that may be used by the holder of a learner's permit and the parent of the holder of a learner's permit, if applicable. The driving guide must include a log that must be completed to show evidence of the completion of the hours of supervised practice driving required under IC 9-24-3-2.5(a)(1)(E) or IC 9-24-3-2.5(a)(2)(D).
As added by P.L.145-2011, SEC.16.



CHAPTER 8. MOTORCYCLE LICENSE, PERMIT, OR ENDORSEMENT

IC 9-24-8-2
Repealed
(Repealed by P.L.109-2011, SEC.40.)

IC 9-24-8-3
Motorcycle learner's permit
Sec. 3. (a) The bureau shall issue a motorcycle learner's permit to an individual who meets the following conditions:
(1) The individual holds a valid operator's, chauffeur's, public passenger chauffeur's, or commercial driver's license issued under this article.
(2) The individual passes a written examination developed by the bureau concerning the safe operation of a motorcycle.
(b) A motorcycle learner's permit authorizes the permit's holder to operate a motorcycle upon a highway during a period of one (1) year under the following conditions:
(1) The holder wears a helmet that meets the standards established by the United States Department of Transportation under 49 CFR 571.218 as in effect January 1, 1979.
(2) The motorcycle is operated only during daylight hours.
(3) The motorcycle does not carry passengers other than the operator.
(c) A motorcycle learner's permit may be renewed one (1) time for a period of one (1) year. An individual who does not obtain a motorcycle operator endorsement before the expiration of the renewed learner's permit must wait one (1) year to reapply for a new motorcycle learner's permit.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.201.

IC 9-24-8-4
Motorcycle operator's license by endorsement
Sec. 4. (a) Except as provided in subsections (b) and (c), the bureau shall validate an operator's, a chauffeur's, a public passenger chauffeur's, or a commercial driver's license for motorcycle operation upon a highway by endorsement to a person who:
(1) satisfactorily completes the written and approved operational skills tests;
(2) satisfactorily completes a motorcycle operator safety

education course approved by the department of education as set forth in IC 20-30-13-9; or
(3) holds a current motorcycle operator endorsement or motorcycle operator's license from any other jurisdiction and successfully completes the written test.
The bureau may waive the testing requirements for an individual who has completed a course described in subdivision (2).
(b) The bureau may not issue a motorcycle endorsement to an individual less than sixteen (16) years and one hundred eighty (180) days of age.
(c) If an applicant for a motorcycle license endorsement is less than eighteen (18) years of age, the bureau may not issue a license endorsement described in subsection (a) if the applicant is ineligible under IC 9-24-2-1.
(d) The bureau shall develop and implement both a written test and an operational skills test to determine whether an applicant for a motorcycle endorsement demonstrates the necessary knowledge and skills to operate a motorcycle upon a highway. The written test must be made available at license branch locations approved by the bureau. The operational skills test must be given at locations designated by the bureau. The bureau shall adopt rules under IC 4-22-2 to establish standards for persons administering operational skills tests and the provisions of the operational skills test. An individual applying for a motorcycle endorsement must pass the written exam before taking the operational skills test. If an applicant fails to satisfactorily complete either the written or operational tests, the applicant may reapply for and must be offered the examination upon the same terms and conditions as applicants may reapply for and be offered examinations for an operator's license. The bureau shall publish and make available at all locations where an individual may apply for an operator's license information concerning a motorcycle endorsement.
(e) An individual may apply for a motorcycle endorsement not later than the expiration date of the permit. However, an individual who holds a learner's permit and does not pass the operating skills examination after a third attempt is not eligible to take the examination until two (2) months after the date of the last failed examination.
(f) A person who held a valid Indiana motorcycle operator's license on December 31, 2011, may be issued a motorcycle operator's endorsement after December 31, 2011, on a valid Indiana operator's, chauffeur's, public passenger chauffeur's, or commercial driver's license after:
(1) making the appropriate application for endorsement;
(2) passing the appropriate examinations; and
(3) paying the appropriate fee set forth in IC 9-29-9-7 or IC 9-29-9-8.
As added by P.L.2-1991, SEC.12. Amended by P.L.45-2006, SEC.1; P.L.156-2006, SEC.9; P.L.109-2011, SEC.8; P.L.125-2012, SEC.202.
IC 9-24-8-5
Violations
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.

IC 9-24-8-6
Operating under the influence of alcohol; revocation
Sec. 6. In addition to any other penalty, the bureau shall revoke the motorcycle learner's permit of a person holding a motorcycle learner's permit who is convicted of operating a motorcycle under the influence of alcohol for at least (1) year from the date of the conviction.
As added by P.L.2-1991, SEC.12.



CHAPTER 9. APPLICATION FOR LICENSE OR PERMIT

IC 9-24-9-2 Version a
Information required by application for license or permit
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 2. (a) Before January 1, 2008, each application for a license or permit under this chapter must require the following information:
(1) The name, date of birth, sex, Social Security number, and mailing address, and, if different from the mailing address, the residence address of the applicant. The applicant shall indicate to the bureau:
(A) which address the license or permit shall contain; and
(B) whether the Social Security number or another distinguishing number shall be the distinctive identification number used on the license or permit.
(2) Whether the applicant has been licensed as an operator, a chauffeur, or a public passenger chauffeur or has been the holder of a learner's permit, and if so, when and by what state.
(3) Whether the applicant's license or permit has ever been suspended or revoked, and if so, the date of and the reason for the suspension or revocation.
(4) Whether the applicant has been convicted of a crime punishable as a felony under Indiana motor vehicle law or any other felony in the commission of which a motor vehicle was used.
(5) Whether the applicant has a physical or mental disability, and if so, the nature of the disability and other information the bureau directs. The bureau shall maintain records of the information provided under subdivisions (1) through (5).
(b) Except as provided in subsection (c), after December 31, 2007, each application for a license or permit under this chapter must require the following information:
(1) The full legal name of the applicant.
(2) The applicant's date of birth.
(3) The gender of the applicant.
(4) The applicant's height, weight, hair color, and eye color.
(5) The principal address and mailing address of the applicant.
(6) A:
(A) valid Social Security number; or
(B) verification of an applicant's:
(i) ineligibility to be issued a Social Security number; and
(ii) identity and lawful status.
(7) Whether the applicant has been subject to fainting spells or seizures.
(8) Whether the applicant has been licensed as an operator, a chauffeur, or a public passenger chauffeur or has been the holder of a learner's permit, and if so, when and by what state.
(9) Whether the applicant's license or permit has ever been suspended or revoked, and if so, the date of and the reason for the suspension or revocation.
(10) Whether the applicant has been convicted of a crime punishable as a felony under Indiana motor vehicle law or any other felony in the commission of which a motor vehicle was used.
(11) Whether the applicant has a physical or mental disability, and if so, the nature of the disability and other information the bureau directs.
(12) The signature of the applicant.
The bureau shall maintain records of the information provided under subdivisions (1) through (12).
(c) For purposes of subsection (b), an individual certified as a program participant in the address confidentiality program under IC 5-26.5 is not required to provide the individual's principal address and mailing address, but may provide an address designated by the office of the attorney general under IC 5-26.5 as the individual's principal address and mailing address.
(d) In addition to the information required by subsection (b), an applicant who is required to complete at least fifty (50) hours of supervised practice driving under IC 9-24-3-2.5(a)(1)(E) or IC 9-24-3-2.5(a)(2)(D) must submit to the commission evidence of the time logged in practice driving. The bureau shall maintain a record of the time log provided.
(e) In addition to the information required under subsection (b), an application for a license or permit to be issued under this chapter must enable the applicant to indicate that the applicant is a veteran of the armed forces of the United States and wishes to have an indication of the applicant's veteran status appear on the license or

permit. An applicant who wishes to have an indication of the applicant's veteran status appear on a license or permit must:
(1) indicate on the application that the applicant:
(A) is a veteran of the armed forces of the United States; and
(B) wishes to have an indication of the applicant's veteran status appear on the license or permit; and
(2) verify the applicant's veteran status by providing proof of discharge.
The bureau shall maintain records of the information provided under this subsection.
As added by P.L.2-1991, SEC.12. Amended by P.L.39-2000, SEC.10; P.L.138-2001, SEC.1; P.L.176-2001, SEC.12; P.L.1-2002, SEC.44; P.L.123-2005, SEC.2; P.L.184-2007, SEC.34; P.L.145-2011, SEC.17; P.L.118-2011, SEC.3; P.L.6-2012, SEC.68.

IC 9-24-9-2 Version b
Required information
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 2. (a) Except as provided in subsection (b), each application for a license or permit under this chapter must require the following information:
(1) The full legal name of the applicant.
(2) The applicant's date of birth.
(3) The gender of the applicant.
(4) The applicant's height, weight, hair color, and eye color.
(5) The principal address and mailing address of the applicant.
(6) A:
(A) valid Social Security number; or
(B) verification of an applicant's:
(i) ineligibility to be issued a Social Security number; and
(ii) identity and lawful status.
(7) Whether the applicant has been subject to fainting spells or seizures.
(8) Whether the applicant has been licensed as an operator, a chauffeur, or a public passenger chauffeur or has been the holder of a learner's permit, and if so, when and by what state.
(9) Whether the applicant's license or permit has ever been suspended or revoked, and if so, the date of and the reason for the suspension or revocation.
(10) Whether the applicant has been convicted of a crime punishable as a felony under Indiana motor vehicle law or any other felony in the commission of which a motor vehicle was used.
(11) Whether the applicant has a physical or mental disability, and if so, the nature of the disability and other information the bureau directs.
(12) The signature of the applicant.
The bureau shall maintain records of the information provided under subdivisions (1) through (12). (b) For purposes of subsection (a), an individual certified as a program participant in the address confidentiality program under IC 5-26.5 is not required to provide the individual's principal address and mailing address, but may provide an address designated by the office of the attorney general under IC 5-26.5 as the individual's principal address and mailing address.
(c) In addition to the information required by subsection (a), an applicant who is required to complete at least fifty (50) hours of supervised practice driving under IC 9-24-3-2.5(a)(1)(E) or IC 9-24-3-2.5(a)(2)(D) must submit to the commission evidence of the time logged in practice driving. The bureau shall maintain a record of the time log provided.
(d) In addition to the information required under subsection (a), an application for a license or permit to be issued under this chapter must enable the applicant to indicate that the applicant is a veteran of the armed forces of the United States and wishes to have an indication of the applicant's veteran status appear on the license or permit. An applicant who wishes to have an indication of the applicant's veteran status appear on a license or permit must:
(1) indicate on the application that the applicant:
(A) is a veteran of the armed forces of the United States; and
(B) wishes to have an indication of the applicant's veteran status appear on the license or permit; and
(2) verify the applicant's veteran status by providing proof of discharge.
The bureau shall maintain records of the information provided under this subsection.
As added by P.L.2-1991, SEC.12. Amended by P.L.39-2000, SEC.10; P.L.138-2001, SEC.1; P.L.176-2001, SEC.12; P.L.1-2002, SEC.44; P.L.123-2005, SEC.2; P.L.184-2007, SEC.34; P.L.145-2011, SEC.17; P.L.118-2011, SEC.3; P.L.6-2012, SEC.68; P.L.125-2012, SEC.203.

IC 9-24-9-2.5
Documentary evidence; status of legal presence in the United States
Sec. 2.5. In addition to the information required from the applicant for a license or permit under sections 1 and 2 of this chapter, the bureau shall require an applicant to present to the bureau valid documentary evidence that the applicant:
(1) is a citizen or national of the United States;
(2) is an alien lawfully admitted for permanent residence in the United States;
(3) has conditional permanent resident status in the United States;
(4) has an approved application for asylum in the United States or has entered into the United States in refugee status;
(5) is an alien lawfully admitted for temporary residence in the United States;
(6) has a valid unexpired nonimmigrant visa or nonimmigrant visa status for entry into the United States; (7) has a pending application for asylum in the United States;
(8) has a pending or approved application for temporary protected status in the United States;
(9) has approved deferred action status; or
(10) has a pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States.
As added by P.L.184-2007, SEC.35. Amended by P.L.76-2009, SEC.3; P.L.162-2009, SEC.1.

IC 9-24-9-3
Applications of minors; signing and swearing by parents, guardians, custodians, employers, or responsible individuals
Sec. 3. The application of an individual less than eighteen (18) years of age for a permit or license under this chapter must be signed and sworn to or affirmed by one (1) of the following in order of preference:
(1) The parent having custody of the minor applicant or a designee of the custodial parent specified by the custodial parent.
(2) The noncustodial parent (as defined in IC 31-9-2-83) of the minor applicant or a designee of the noncustodial parent specified by the noncustodial parent.
(3) The guardian having custody of the minor applicant.
(4) In the absence of a person described in subdivisions (1) through (3), any other adult who is willing to assume the obligations imposed by the provisions of this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.156-2006, SEC.10.

IC 9-24-9-4
Minor applicants; liability of signers; cancellation of licenses and permits
Sec. 4. (a) An individual who signs an application for a permit or license under this chapter agrees to be responsible jointly and severally with the minor applicant for any injury or damage that the minor applicant causes by reason of the operation of a motor vehicle if the minor applicant is liable in damages.
(b) An individual who has signed the application of a minor applicant for a permit or license may subsequently file with the bureau a verified written request that the permit or license be canceled. The bureau shall cancel the permit or license and the individual who signed the application of the minor applicant shall be relieved from the liability that is imposed under this chapter by reason of having signed the application and that is subsequently incurred by the minor applicant in operating a motor vehicle.
(c) When a minor applicant becomes eighteen (18) years of age, the individual who signed the minor's application is relieved from the liability imposed under this chapter and subsequently incurred by the

applicant operating a motor vehicle.
As added by P.L.2-1991, SEC.12.

IC 9-24-9-5
Minor applicants; death of signers; replacement; cancellation of licenses and permits
Sec. 5. (a) If the individual who signs an application of a minor applicant dies, the minor permittee or licensee shall notify the bureau of the death and obtain a new signer.
(b) The bureau, upon:
(1) receipt of satisfactory evidence of the death of the individual who signed an application of a minor applicant for a permit or license; and
(2) the failure of the minor permittee or licensee to obtain a new signer;
shall cancel the minor's permit or license and may not issue a new permit or license until the time that a new application is signed and an affidavit described in section 1 of this chapter is made.
As added by P.L.2-1991, SEC.12.

IC 9-24-9-5.5
Authorization for registration with Selective Service System
Sec. 5.5. (a) Any male who:
(1) applies for issuance or renewal of any license listed in IC 9-24-1-1;
(2) is less than twenty-six (26) years of age; and
(3) is or will be required to register under 50 U.S.C. App. 453(a);
may authorize the bureau to register him with the Selective Service System in compliance with the requirements of the federal Military Selective Service Act under 50 U.S.C. App. 451 et seq.
(b) The application form for a driver's license or driver's license renewal must include a box that an applicant can check to:
(1) identify the applicant as a male who is less than twenty-six (26) years of age; and
(2) indicate the applicant's intention to authorize the bureau to submit the necessary information to the Selective Service System to register the applicant with the Selective Service System in compliance with federal law.
(c) The application form for a driver's license or driver's license renewal shall contain the following statement beneath the box described in subsection (b):
"Failure to register with the Selective Service System in compliance with the requirements of the federal Military Selective Service Act, 50 U.S.C. App. 451 et seq., is a felony and is punishable by up to five (5) years imprisonment and a two hundred fifty thousand dollar ($250,000) fine. Failure to register may also render you ineligible for certain federal benefits, including student financial aid, job training, and United States citizenship for male immigrants. By checking the

above box, I am consenting to registration with the Selective Service System. If I am less than eighteen (18) years of age, I understand that I am consenting to registration with the Selective Service System when I become eighteen (18) years of age.".
(d) When authorized by the applicant in conformity with this section, the bureau shall forward the necessary registration information provided by the applicant to the Selective Service System in the electronic format or other format approved by the Selective Service System.
(e) Failure of an applicant to authorize the bureau to register the applicant with the Selective Service System is not a basis for denying the applicant driving privileges.
(f) This section is effective January 1, 2009.
As added by P.L.62-2007, SEC.1.

IC 9-24-9-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 10. EXAMINATION FOR LICENSE OR PERMIT

IC 9-24-10-2
Rules
Sec. 2. The bureau may adopt rules under IC 4-22-2 necessary for the conduct of examinations for a learner's permit, an operator's license, a chauffeur's license, and a public passenger chauffeur's license in accordance with this chapter concerning the qualifications and ability of applicants to operate motor vehicles in accordance with the rights and privileges of those permits and licenses.
As added by P.L.2-1991, SEC.12.

IC 9-24-10-3
Examination at any license branch location
Sec. 3. An applicant may take any or all of the tests required by section 4(a)(1)(B), 4(a)(1)(C), and 4(a)(2) of this chapter at any license branch location in Indiana.
As added by P.L.2-1991, SEC.12. Amended by P.L.210-2005, SEC.39; P.L.145-2011, SEC.19; P.L.125-2012, SEC.204.

IC 9-24-10-4
Examination components; no civil or criminal liability for certain reports made concerning fitness of applicant to operate a motor vehicle
Sec. 4. (a) Except as provided in subsection (c), an examination for a learner's permit or driver's license must include the following:
(1) A test of the following of the applicant:
(A) Eyesight.
(B) Ability to read and understand highway signs regulating, warning, and directing traffic.
(C) Knowledge of Indiana traffic laws, including IC 9-26-1-1.5.
(2) An actual demonstration of the applicant's skill in exercising ordinary and reasonable control in the operation of a motor

vehicle under the type of permit or license applied for.
(b) The examination may include further physical and mental examination that the bureau finds necessary to determine the applicant's fitness to operate a motor vehicle safely upon Indiana highways. The applicant must provide the motor vehicle used in the examination.
(c) The bureau:
(1) may waive the actual demonstration required under subsection (a)(2) for a person who has passed a driver's education class and a skills test given by a commercial driver training school or driver education program given by an entity licensed under IC 9-27-6-7; and
(2) may waive the testing, other than testing under subsection (a)(1)(A), of an applicant who has passed:
(A) an examination concerning:
(i) subsection (a)(1)(B); and
(ii) subsection (a)(1)(C); and
(B) a skills test;
given by a commercial driver training school or an entity licensed under IC 9-27-6-7.
(d) The bureau shall adopt rules under IC 4-22-2 specifying requirements for a skills test given under subsection (c) and the testing required under subsection (a)(1)(B) and (a)(1)(C).
(e) An instructor having an endorsement under IC 9-27-6-8 who did not instruct the applicant for the license or permit in driver education is not civilly or criminally liable for a report made in good faith to the:
(1) bureau;
(2) commission; or
(3) driver licensing medical advisory board;
concerning the fitness of the applicant to operate a motor vehicle in a manner that does not jeopardize the safety of individuals or property.
As added by P.L.2-1991, SEC.12. Amended by P.L.93-1997, SEC.13; P.L.126-2008, SEC.2; P.L.145-2011, SEC.20; P.L.125-2012, SEC.205.

IC 9-24-10-5
Uniform rules and requirements
Sec. 5. The bureau shall make available, for the mandatory use of individuals conducting the examinations, the rules and requirements that must be uniformly and impartially followed in making the examinations.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.206.

IC 9-24-10-6
Unsafe drivers; examination
Sec. 6. The bureau, before issuing a license, may examine or cause to be examined an applicant for an operator's, a chauffeur's, or

a public passenger chauffeur's license and an applicant for a renewal of those licenses who has a bad driving record. The bureau may cause the examination to be made whenever it appears from:
(1) the face of the application;
(2) the apparent physical or mental condition of the applicant; or
(3) any information that has come to the attention of the bureau;
that the applicant does not apparently possess the physical, mental, or other qualifications to operate a motor vehicle in a manner that does not jeopardize the safety of individuals or property.
As added by P.L.2-1991, SEC.12.

IC 9-24-10-7
Licensed operators and chauffeurs; examination; bureau actions; appeals
Sec. 7. (a) If the bureau has good cause to believe that a licensed driver is:
(1) incompetent; or
(2) otherwise not qualified to be licensed;
the bureau may, upon written notice of at least five (5) days, require the licensed driver to submit to an examination. The bureau also may conduct a reasonable investigation of the driver's continued fitness to operate a motor vehicle safely, including requesting medical information from the driver or the driver's health care sources.
(b) Upon the conclusion of an examination or investigation under this section, the bureau:
(1) shall take appropriate action; and
(2) may:
(A) suspend or revoke the license of the licensed driver;
(B) permit the licensed driver to retain the license of the licensed driver; or
(C) issue a restricted license subject to restrictions considered necessary in the interest of public safety.
(c) If a licensed driver refuses or neglects to submit to an examination under this section, the bureau may suspend or revoke the license of the licensed driver. The bureau may not suspend or revoke the license of the licensed driver until a reasonable investigation of the driver's continued fitness to operate a motor vehicle safely has been made by the bureau.
(d) A licensed driver may appeal an action taken by the bureau under this section to the circuit court or superior court of the county in which the licensed driver resides.
As added by P.L.2-1991, SEC.12. Amended by P.L.210-2005, SEC.40.

IC 9-24-10-7.5
Physician, optometrist, or advanced practice nurse immunity
Sec. 7.5. A physician licensed to practice medicine under IC 25-22.5, an optometrist licensed to practice optometry under IC 25-24, or an advanced practice nurse licensed under IC 25-23 who

has personally examined the patient not more than thirty (30) days before making a report concerning the patient's fitness to operate a motor vehicle is not civilly or criminally liable for a report made in good faith to the:
(1) bureau;
(2) commission; or
(3) driver licensing medical advisory board;
concerning the fitness of a patient of the physician, optometrist, or advanced practice nurse to operate a motor vehicle in a manner that does not jeopardize the safety of individuals or property.
As added by P.L.210-2005, SEC.41.

IC 9-24-10-8
Violations
Sec. 8. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 11. ISSUANCE OF LICENSE OR PERMIT

IC 9-24-11-2
Manner of issuance
Sec. 2. The bureau may issue all permits and licenses required by law for the operation of a motor vehicle in a manner the bureau considers necessary and prudent.
As added by P.L.2-1991, SEC.12.

IC 9-24-11-3
Minors' licenses probationary; expiration
Sec. 3. (a) This section applies to a probationary operator's license issued before July 1, 2009.
(b) A license issued to an individual less than eighteen (18) years of age is a probationary license.
(c) An individual holds a probationary license subject to the following conditions:
(1) Except as provided in IC 31-37-3, the individual may not operate a motor vehicle during the curfew hours specified in IC 31-37-3-2.
(2) During the ninety (90) days following the issuance of the probationary license, the individual may not operate a motor vehicle in which there are passengers unless another individual:
(A) who is at least twenty-one (21) years of age and holds a valid operator's license issued under this article; or
(B) who is the parent, guardian, or stepparent of the individual holding a probationary license and who is at least twenty-one (21) years of age;
is present in the front seat of the motor vehicle.
(3) The individual may operate a motor vehicle only if:
(A) a safety belt is properly fastened about the body of the individual; and
(B) a safety belt is properly fastened about the body of each occupant of the motor vehicle; at all times when the motor vehicle is in motion.
(d) An individual who holds a probationary license issued under this section may receive an operator's license, a chauffeur's license, a public passenger chauffeur's license, or a commercial driver's license when the individual is at least eighteen (18) years of age.
(e) Except as provided in subsection (f), a probationary license issued under this section:
(1) expires at midnight of the twenty-first birthday of the holder; and
(2) may not be renewed.
(f) A probationary license issued under this section to an individual who complies with IC 9-24-9-2.5(5) through IC 9-24-9-2.5(10) expires:
(1) at midnight one (1) year after issuance if there is no expiration date on the authorization granted to the individual to remain in the United States; or
(2) if there is an expiration date on the authorization granted to the individual to remain in the United States, the earlier of the following:
(A) At midnight of the date the authorization to remain in the United States expires.
(B) At midnight of the twenty-first birthday of the holder.
As added by P.L.2-1991, SEC.12. Amended by P.L.57-1998, SEC.6; P.L.225-1999, SEC.3; P.L.79-2001, SEC.1; P.L.156-2006, SEC.11; P.L.184-2007, SEC.36; P.L.101-2009, SEC.8; P.L.76-2009, SEC.4; P.L.162-2009, SEC.2; P.L.145-2009, SEC.5; P.L.1-2010, SEC.46.

IC 9-24-11-3.3
Minors' licenses probationary
Sec. 3.3. (a) This section applies to a probationary operator's license issued after June 30, 2009.
(b) A license issued to or held by an individual less than eighteen (18) years of age is a probationary license. An individual holds a probationary license subject to the following conditions:
(1) Except as provided in subdivision (3), the individual may not operate a motor vehicle from 10 p.m. until 5 a.m. of the following morning during the first one hundred eighty (180) days after issuance of the probationary license.
(2) Except as provided in subdivision (3), after one hundred eighty (180) days after issuance of the probationary license, and until the individual becomes eighteen (18) years of age, an individual may not operate a motor vehicle:
(A) between 1 a.m. and 5 a.m. on a Saturday or Sunday;
(B) after 11 p.m. on Sunday, Monday, Tuesday, Wednesday, or Thursday; or
(C) before 5 a.m. on Monday, Tuesday, Wednesday, Thursday, or Friday.
(3) The individual may operate a motor vehicle during the periods described in subdivisions (1) and (2) if the individual operates the motor vehicle while: (A) participating in, going to, or returning from:
(i) lawful employment;
(ii) a school sanctioned activity; or
(iii) a religious event; or
(B) accompanied by a licensed driver at least twenty-five (25) years of age.
(4) The individual may not operate a motor vehicle while using a telecommunications device until the individual becomes eighteen (18) years of age unless the telecommunications device is being used to make a 911 emergency call.
(5) Except as provided in subdivision (6), during the one hundred eighty (180) days after the issuance of the probationary license, the individual may not operate a motor vehicle in which there are passengers until the individual becomes eighteen (18) years of age unless another individual:
(A) who:
(i) is at least twenty-five (25) years of age; and
(ii) holds a valid operator's, chauffeur's, public passenger chauffeur's, or commercial driver's license issued under this article;
(B) who is a certified driver education instructor; or
(C) who is the parent, guardian, or stepparent of the operator and is at least twenty-one (21) years of age;
is present in the front seat of the motor vehicle.
(6) The individual may operate a motor vehicle and transport:
(A) a child of the individual;
(B) a sibling of the individual;
(C) a child and a sibling of the individual;
(D) the spouse of the individual; or
(E) a child and the spouse of the individual;
without another accompanying individual present in the motor vehicle.
(7) The individual may operate a motor vehicle only if the individual and each occupant of the motor vehicle are:
(A) properly restrained by a properly fastened safety belt; or
(B) if the occupant is a child, restrained in a properly fastened child restraint system according to the manufacturer's instructions under IC 9-19-11;
properly fastened about the occupant's body at all times when the motor vehicle is in motion.
(c) An individual who holds a probationary license issued under this section may receive an operator's license, a chauffeur's license, a public passenger chauffeur's license, or a commercial driver's license when the individual is at least eighteen (18) years of age.
(d) Except as provided in IC 9-24-12-1(e), a probationary license issued under this section:
(1) expires at midnight of the date thirty (30) days after the twenty-first birthday of the holder; and
(2) may not be renewed.
As added by P.L.101-2009, SEC.9; P.L.145-2009, SEC.6. Amended

by P.L.1-2010, SEC.47.

IC 9-24-11-4
Only one license or identification card at the same time
Sec. 4. (a) An individual may not have more than one (1) valid driver's license at a time.
(b) An individual may not hold a driver's license and an identification card issued under IC 9-24-16 at the same time.
As added by P.L.2-1991, SEC.12. Amended by P.L.184-2007, SEC.37.

IC 9-24-11-5
Permit and license contents; digital photograph; medical condition designation; acceptance for federal purposes; license or permit issued to certain individuals temporary; address confidentiality program participants
Sec. 5. (a) Except as provided in subsection (h), a permit or license issued under this chapter must contain the following information:
(1) The full legal name of the permittee or licensee.
(2) The date of birth of the permittee or licensee.
(3) The address of the principal residence of the permittee or licensee.
(4) The hair color and eye color of the permittee or licensee.
(5) The date of issue and expiration date of the permit or license.
(6) The gender of the permittee or licensee.
(7) The unique identifying number of the permit or license.
(8) The weight of the permittee or licensee.
(9) The height of the permittee or licensee.
(10) A reproduction of the signature of the permittee or licensee.
(11) If the permittee or licensee is less than eighteen (18) years of age at the time of issuance, the dates on which the permittee or licensee will become:
(A) eighteen (18) years of age; and
(B) twenty-one (21) years of age.
(12) If the permittee or licensee is at least eighteen (18) years of age but less than twenty-one (21) years of age at the time of issuance, the date on which the permittee or licensee will become twenty-one (21) years of age.
(13) Except as provided in subsection (b), a digital photograph of the permittee or licensee.
(b) A motorcycle learner's permit issued under IC 9-24-8 does not require a digital photograph.
(c) The bureau may provide for the omission of a photograph or computerized image from any license or permit if there is good cause for the omission. However, a license issued without a digital photograph must include the language described in subsection (f).
(d) The information contained on the permit or license as required

by subsection (a)(11) or (a)(12) for a permittee or licensee who is less than twenty-one (21) years of age at the time of issuance shall be printed prominently on the permit or license.
(e) This subsection applies to a permit or license issued after January 1, 2007. If the applicant for a permit or license submits information to the bureau concerning the applicant's medical condition, the bureau shall place an identifying symbol on the face of the permit or license to indicate that the applicant has a medical condition of note. The bureau shall include information on the permit or license that briefly describes the medical condition of the holder of the permit or license. The information must be printed in a manner that alerts a person reading the permit or license to the existence of the medical condition. The permittee or licensee is responsible for the accuracy of the information concerning the medical condition submitted under this subsection. The bureau shall inform an applicant that submission of information under this subsection is voluntary.
(f) Any license or permit issued by the state that does not require a digital photograph must include a statement that indicates that the license or permit may not be accepted by any federal agency for federal identification or any other federal purpose.
(g) A license or permit issued by the state to an individual who:
(1) has a valid, unexpired nonimmigrant visa or has nonimmigrant visa status for entry in the United States;
(2) has a pending application for asylum in the United States;
(3) has a pending or approved application for temporary protected status in the United States;
(4) has approved deferred action status; or
(5) has a pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent residence status in the United States;
must be clearly identified as a temporary license or permit. A temporary license or permit issued under this subsection may not be renewed without the presentation of valid documentary evidence proving that the licensee's or permittee's temporary status has been extended.
(h) The bureau may adopt rules under IC 4-22-2 to carry out this section.
(i) For purposes of subsection (a), an individual certified as a program participant in the address confidentiality program under IC 5-26.5 is not required to provide the address of the individual's principal residence, but may provide an address designated by the office of the attorney general under IC 5-26.5 as the address of the individual's principal residence.
As added by P.L.2-1991, SEC.12. Amended by P.L.39-2000, SEC.11; P.L.42-2001, SEC.1; P.L.176-2001, SEC.13; P.L.1-2002, SEC.45; P.L.34-2003, SEC.2; P.L.86-2005, SEC.1; P.L.123-2005, SEC.3; P.L.37-2006, SEC.1; P.L.184-2007, SEC.38; P.L.76-2009, SEC.5; P.L.162-2009, SEC.3; P.L.1-2010, SEC.48; P.L.109-2011, SEC.9.
IC 9-24-11-5.5
Indication of veteran status on permit or license
Sec. 5.5. If a permittee or licensee has under IC 9-24-9-2(e):
(1) indicated on the application that the permittee or licensee is a veteran of the armed forces of the United States and wishes to have an indication of the permittee's or licensee's veteran status appear on the license or permit; and
(2) provided proof of discharge;
an indication of the permittee's or licensee's veteran status shall be shown on the license or permit.
As added by P.L.118-2011, SEC.4. Amended by P.L.6-2012, SEC.69.

IC 9-24-11-6
Repealed
(Repealed by P.L.34-2003, SEC.4.)

IC 9-24-11-7
Restrictions
Sec. 7. The bureau, when issuing a permit or license under this article, may, whenever good cause appears, impose restrictions suitable to the licensee's or permittee's driving ability with respect to the type of or special mechanical control devices required on a motor vehicle that the licensee operates. The bureau may impose other restrictions applicable to the licensee or permittee that the bureau determines is appropriate to assure the safe operation of a motor vehicle by the licensee or permittee, including a requirement to take prescribed medication. When the restrictions are imposed, the bureau may issue either a special restricted license or shall set forth the restrictions upon the usual license form.
As added by P.L.2-1991, SEC.12. Amended by P.L.208-2003, SEC.10.

IC 9-24-11-8
Violations; license suspension
Sec. 8. (a) Except as provided in subsections (b) and (c), a person who violates this chapter commits a Class C infraction.
(b) A person who:
(1) has been issued a permit or license on which there is a printed or stamped restriction as provided under section 7 of this chapter; and
(2) operates a motor vehicle in violation of the restriction;
commits a Class C misdemeanor. The license of a person who violates this subsection may be suspended in the manner provided for the suspension or revocation of an operator's license.
(c) A person who causes serious bodily injury to or the death of another person when operating a motor vehicle after knowingly or intentionally failing to take prescribed medication, the taking of which was a condition of the issuance of the operator's restricted license under section 7 of this chapter, commits a Class A misdemeanor. However, the offense is a Class D felony if, within the

five (5) years preceding the commission of the offense, the person had a prior unrelated conviction under this subsection.
(d) A person who violates subsection (c) commits a separate offense for each person whose serious bodily injury or death is caused by the violation of subsection (c).
As added by P.L.2-1991, SEC.12. Amended by P.L.208-2003, SEC.11.

IC 9-24-11-9
Individuals with medical condition causing appearance of intoxication
Sec. 9. (a) This section applies to an individual who has an existing medical condition that causes the individual to appear intoxicated.
(b) An operator's permit or license issued to an individual under this section must bear a restriction on the operator's permit or license.
(c) An individual who wishes to have an operator's permit or license issued under this section must provide a verified certificate from a physician licensed to practice in Indiana attesting to the individual's medical condition. The physician's certificate must be:
(1) provided to the bureau at the time the individual applies for an operator's permit or license under this section;
(2) carried in any vehicle that the individual operates; and
(3) renewed each time the individual's operator's license is renewed.
(d) The bureau shall adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.134-1995, SEC.1. Amended by P.L.125-2012, SEC.208.

IC 9-24-11-10
Court recommendation for suspension following conviction; failure to take prescribed medication
Sec. 10. (a) In addition to any other penalty imposed for a conviction under section 8(c) of this chapter, the court shall recommend that the person's driving privileges be suspended for a fixed period of at least ninety (90) days and not more than two (2) years.
(b) The court shall specify:
(1) the length of the fixed period of suspension; and
(2) the date the fixed period of suspension begins;
whenever the court makes a recommendation under subsection (a). If the court fails to recommend a fixed term of suspension, the bureau shall impose the minimum period of suspension required under this chapter.
As added by P.L.208-2003, SEC.12. Amended by P.L.125-2012, SEC.209.

IC 9-24-11-11
Suspension by bureau upon notice of conviction Sec. 11. The bureau shall, upon receiving a record of conviction of a person under section 8(c) of this chapter, set a period of suspension for a fixed period of at least ninety (90) days and not more than two (2) years. The bureau shall fix this period in accordance with the recommendation of the court that entered the conviction, as provided in section 10 of this chapter. If the court fails to recommend a fixed term of suspension, the bureau shall impose the minimum period of suspension required under this chapter.
As added by P.L.208-2003, SEC.13. Amended by P.L.125-2012, SEC.210.



CHAPTER 12. EXPIRATION AND RENEWAL

IC 9-24-12-1
Operator's license; expiration
Sec. 1. (a) Notwithstanding subsection (c) and except as provided in subsection (b) and sections 10, 11, and 12 of this chapter, the expiration date of an operator's license that is the renewal license for a license that contains a 2012 expiration date is as follows:
(1) If the license was previously issued or renewed after May 14, 2007, and before January 1, 2008, the renewal license expires at midnight on the birthday of the holder that occurs in 2017.
(2) If the license was previously issued or renewed after December 31, 2007, and before January 1, 2009, the renewal license expires at midnight on the birthday of the holder that occurs in 2018.
(3) If the license was previously issued or renewed after December 31, 2005, and before January 1, 2007, the renewal license expires at midnight on the birthday of the holder that occurs in 2016.
(b) Except as provided in sections 10, 11, and 12 of this chapter, an operator's license issued to an applicant who is at least seventy-five (75) years of age expires at midnight of the birthday of the holder that occurs three (3) years following the date of issuance.
(c) Except as provided in subsections (a), (b), (d), and (f) and sections 10, 11, and 12 of this chapter, an operator's license issued under this article expires at midnight of the birthday of the holder that occurs six (6) years following the date of issuance.
(d) A probationary operator's license issued under IC 9-24-11-3 expires in accordance with IC 9-24-11-3(e).
(e) A probationary operator's license issued under IC 9-24-11-3.3 to an individual who complies with IC 9-24-9-2.5(5) through IC 9-24-9-2.5(9) expires:
(1) at midnight one (1) year after issuance if there is no expiration date on the authorization granted to the individual to remain in the United States; or
(2) if there is an expiration date on the authorization granted to the individual to remain in the United States, the earlier of the following:
(A) At midnight of the date the authorization to remain in the United States expires.
(B) At midnight of the date thirty (30) days after the

twenty-first birthday of the holder.
(f) Except as provided in subsection (e), a probationary operator's license issued under IC 9-24-11-3.3 expires at midnight of the date thirty (30) days after the twenty-first birthday of the holder.
As added by P.L.2-1991, SEC.12. Amended by P.L.62-1996, SEC.11; P.L.210-2005, SEC.42; P.L.41-2006, SEC.3; P.L.156-2006, SEC.12; P.L.184-2007, SEC.39; P.L.101-2009, SEC.11; P.L.87-2010, SEC.30; P.L.103-2012, SEC.1.

IC 9-24-12-2
Chauffeur's license; expiration
Sec. 2. (a) Except as provided in subsection (b) and sections 10, 11, and 12 of this chapter, a chauffeur's license issued under this article expires at midnight of the birthday of the holder that occurs six (6) years following the date of issuance.
(b) Except as provided in sections 10, 11, and 12 of this chapter, a chauffeur's license issued to an applicant who is at least seventy-five (75) years of age expires at midnight of the birthday of the holder that occurs three (3) years following the date of issuance.
As added by P.L.2-1991, SEC.12. Amended by P.L.62-1996, SEC.12; P.L.210-2005, SEC.43; P.L.41-2006, SEC.4; P.L.156-2006, SEC.13; P.L.184-2007, SEC.40; P.L.125-2012, SEC.211.

IC 9-24-12-3
Public passenger chauffeur's license; expiration
Sec. 3. Except as provided in sections 11 and 12 of this chapter, a public passenger chauffeur's license issued under this article expires at midnight of the birthday of the holder that occurs four (4) years following the date of issuance.
As added by P.L.2-1991, SEC.12. Amended by P.L.62-1996, SEC.13; P.L.41-2006, SEC.5; P.L.184-2007, SEC.41; P.L.206-2007, SEC.2; P.L.3-2008, SEC.81.

IC 9-24-12-4
Renewal applications; filing requirements for certain individuals
Sec. 4. (a) Except as provided in subsections (b) and (c), the application for renewal of:
(1) an operator's license;
(2) a chauffeur's license;
(3) a public passenger chauffeur's license; or
(4) an identification card;
under this article may be filed not more than twelve (12) months before the expiration date of the license or identification card held by the applicant.
(b) When the applicant complies with IC 9-24-9-2.5(5) through IC 9-24-9-2.5(10), an application for renewal of a driver's license in subsection (a)(1), (a)(2), or (a)(3) may be filed not more than one (1) month before the expiration date of the license held by the applicant.
(c) When the applicant complies with IC 9-24-16-3.5(1)(E) through IC 9-24-16-3.5(1)(J), an application for renewal of an

identification card in subsection (a)(5) may be filed not more than one (1) month before the expiration date of the identification card held by the applicant.
As added by P.L.2-1991, SEC.12. Amended by P.L.176-2001, SEC.14; P.L.1-2002, SEC.46; P.L.184-2007, SEC.42; P.L.76-2009, SEC.6; P.L.162-2009, SEC.4; P.L.109-2011, SEC.10.

IC 9-24-12-5
Renewal requirements
Sec. 5. (a) Except as provided in subsection (b), an individual applying for renewal of an operator's, a chauffeur's, or a public passenger chauffeur's license must apply in person at a license branch and do the following:
(1) Pass an eyesight examination.
(2) Pass a written examination if:
(A) the applicant has at least six (6) active points on the applicant's driving record maintained by the bureau; or
(B) the applicant holds a valid operator's license, has not reached the applicant's twenty-first birthday, and has active points on the applicant's driving record maintained by the bureau.
(b) The bureau may adopt rules under IC 4-22-2 concerning the ability of a holder of an operator's, a chauffeur's, or a public passenger chauffeur's license to renew the license by mail or by electronic service. If rules are adopted under this subsection, the rules must provide that an individual's renewal of a license by mail or by electronic service is subject to the following conditions:
(1) A valid computerized image of the individual must exist within the records of the bureau.
(2) The previous renewal of the individual's operator's, chauffeur's, or public passenger chauffeur's license must not have been by mail or by electronic service.
(3) The application for or previous renewal of the individual's license must have included a test of the individual's eyesight approved by the bureau.
(4) If the individual were applying for the license renewal in person at a license branch, the individual would not be required under subsection (a)(2) to submit to a written examination.
(5) The individual must be a citizen of the United States, as shown in the records of the bureau.
(6) There must not have been any change in the:
(A) address; or
(B) name;
of the individual since the issuance or previous renewal of the individual's operator's, chauffeur's, or public passenger chauffeur's license.
(7) The operator's, chauffeur's, or public passenger chauffeur's license of the individual must not be:
(A) suspended; or
(B) expired more than one hundred eighty (180) days; at the time of the application for renewal.
(8) The individual must be less than seventy-five (75) years of age at the time of the application for renewal.
(c) An individual applying for the renewal of an operator's, a chauffeur's, or a public passenger chauffeur's license must apply in person at a license branch under subsection (a) if the individual is not entitled to apply by mail or by electronic service under rules adopted under subsection (b).
As added by P.L.2-1991, SEC.12. Amended by P.L.176-2001, SEC.15; P.L.210-2005, SEC.44; P.L.156-2006, SEC.14; P.L.76-2009, SEC.2; P.L.162-2009, SEC.5; P.L.87-2010, SEC.31; P.L.109-2011, SEC.11; P.L.125-2012, SEC.212.

IC 9-24-12-6
Individuals temporarily residing outside Indiana; renewal
Sec. 6. (a) As used in this section, "good cause" includes the following:
(1) Temporarily residing at least fifty (50) miles outside the boundaries of Indiana.
(2) Serving in the armed forces of the United States.
(b) The bureau may renew a valid Indiana operator's license held by an individual temporarily residing outside Indiana if the applicant does the following:
(1) Shows good cause why the license cannot be renewed within Indiana.
(2) Submits a completed application provided by the bureau and payment of the fee required in IC 9-29-9.
(3) Submits a written affidavit that affirms that no source document upon which the operator's license was issued has changed or been altered since the prior issuance of the operator's license.
(c) The Indiana operator's license of an individual who is temporarily residing outside Indiana remains valid for thirty (30) days beyond the expiration date of that license if the individual meets the following conditions:
(1) Has applied for a renewal of the license.
(2) Has not been denied a renewal of the license by the bureau.
(d) Upon receiving an application for the renewal of an Indiana operator's license from an individual temporarily residing outside Indiana, the bureau shall do the following:
(1) Either renew or deny the renewal of the license within ten (10) days.
(2) Notify the individual of the decision.
(e) When the Indiana driver's license of an individual who is temporarily residing outside Indiana because of service in the armed forces of the United States has expired, the driver's license remains valid for ninety (90) days following the individual's discharge from service in the armed forces or postdeployment in the armed forces. To obtain a renewed driver's license, the individual must do the following: (1) Apply for a renewal of the driver's license during the ninety (90) day period following the individual's discharge or postdeployment in the armed forces.
(2) Show proof of the individual's discharge from service in the armed forces or status as postdeployment in the armed forces to the bureau when applying for the renewal.
An individual who held a commercial driver's license that expired during service in the armed forces may renew the commercial driver's license as if the commercial driver's license had not expired but had remained valid during the period of service in the armed forces of the United States.
As added by P.L.2-1991, SEC.12. Amended by P.L.184-2007, SEC.43; P.L.76-2009, SEC.7.

IC 9-24-12-7
Motorcycle operator endorsement expiration
Sec. 7. A motorcycle operator endorsement remains in effect for the same term as the license being endorsed and is subject to renewal at and after the expiration of the license in accordance with this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.62-1996, SEC.14; P.L.210-2005, SEC.45; P.L.41-2006, SEC.6; P.L.156-2006, SEC.15; P.L.184-2007, SEC.44; P.L.109-2011, SEC.12.

IC 9-24-12-8
Repealed
(Repealed by P.L.156-2006, SEC.25.)

IC 9-24-12-9
Repealed
(Repealed by P.L.176-2001, SEC.34.)

IC 9-24-12-10
Driver at least 85 years of age; renewal
Sec. 10. Except as provided in section 11 of this chapter, after June 30, 2005:
(1) an operator's; or
(2) a chauffeur's;
license issued to or renewed by a driver who is at least eighty-five (85) years of age expires at midnight of the birthday of the holder that occurs two (2) years following the date of issuance.
As added by P.L.210-2005, SEC.46. Amended by P.L.41-2006, SEC.7; P.L.109-2011, SEC.13.

IC 9-24-12-11
Expiration of license when normal expiration date falls on Sunday, legal holiday, or day when branches and service providers are closed
Sec. 11. (a) This section applies to a driver's license issued under:
(1) IC 9-24-3; (2) IC 9-24-4; or
(3) IC 9-24-5.
(b) If the birthday of a holder on which the holder's driver's license issued under a chapter referred to in subsection (a) would otherwise expire falls on:
(1) Sunday;
(2) a legal holiday (as set forth in IC 1-1-9-1); or
(3) a weekday when all license branches, full service providers, and partial services providers in the county of residence of the holder are closed;
the driver's license of the holder does not expire until midnight of the first day after the birthday on which a license branch, full service provider, or partial services provider is open for business in the county of residence of the holder.
As added by P.L.41-2006, SEC.8. Amended by P.L.109-2011, SEC.14.

IC 9-24-12-12
Expiration of certain licenses issued to individuals present in United States with certain status
Sec. 12. (a) This section applies to a driver's license issued under:
(1) IC 9-24-3;
(2) IC 9-24-4; and
(3) IC 9-24-5.
(b) A driver's license listed in subsection (a) that is issued after December 31, 2007, to an applicant who complies with IC 9-24-9-2.5(5) through IC 9-24-9-2.5(10) expires:
(1) at midnight one (1) year after issuance if there is no expiration date on the authorization granted to the individual to remain in the United States; or
(2) if there is an expiration date on the authorization granted to the individual to remain in the United States, the earlier of the following:
(A) At midnight of the date the authorization of the holder to be a legal permanent resident or conditional resident alien of the United States expires.
(B) At midnight of the birthday of the holder that occurs six (6) years after the date of issuance.
As added by P.L.184-2007, SEC.45. Amended by P.L.76-2009, SEC.8; P.L.162-2009, SEC.6; P.L.109-2011, SEC.15.



CHAPTER 13. RIGHTS AND DUTIES OF LICENSEES AND PERMITTEES

IC 9-24-13-2
Repealed
(Repealed by P.L.34-2003, SEC.4.)

IC 9-24-13-3
Possession and display of licenses and permits
Sec. 3. An individual holding a permit or license issued under this article must have the permit or license in the individual's immediate possession when driving or operating a motor vehicle. The permittee or licensee shall display the license or permit upon demand of a court or a police officer authorized by law to enforce motor vehicle rules.
As added by P.L.2-1991, SEC.12.

IC 9-24-13-4
Application for amended license or permit due to change in residence or name
Sec. 4. If:
(1) an individual holding a license or permit issued under this article changes the address shown on the license or permit application; or
(2) the name of a licensee or permittee is changed by marriage or otherwise;
the licensee or permittee shall make application for an amended driver's license or permit under IC 9-24-9 containing the correct information within thirty (30) days of the change.
As added by P.L.2-1991, SEC.12. Amended by P.L.39-2000, SEC.12; P.L.184-2007, SEC.46; P.L.109-2011, SEC.16.

IC 9-24-13-5
Violations
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.

IC 9-24-13-6
Validity of licenses and permits; burden of proof; production of evidence
Sec. 6. (a) Subject to subsection (b), in a proceeding to enforce

section 3 of this chapter, the burden is on the defendant to prove by a preponderance of the evidence that the defendant had been issued a driving license or permit that was valid at the time of the alleged violation.
(b) A person may not be convicted of violating section 3 of this chapter if the person, within five (5) days from the time of apprehension, produces to the apprehending officer or headquarters of the apprehending officer satisfactory evidence of a permit or license issued to the person that was valid at the time of the person's apprehension.
As added by P.L.2-1991, SEC.12.



CHAPTER 14. REPLACEMENT LICENSE

IC 9-24-14-2
Repealed
(Repealed by P.L.125-2012, SEC.214.)

IC 9-24-14-3
Repealed
(Repealed by P.L.109-2011, SEC.40.)

IC 9-24-14-3.5
Replacement license or permit by electronic service
Sec. 3.5. (a) The bureau may adopt rules under IC 4-22-2 concerning the ability of an individual to apply for a replacement of an operator's, a chauffeur's, or a public passenger chauffeur's license or a learner's permit to the holder of the license or learner's permit by electronic service. If rules are adopted under this subsection, the rules must provide that issuance of a replacement license or learner's permit by electronic service is subject to the following conditions:
(1) A valid computerized image or digital photograph of the individual must exist within the records of the bureau.
(2) The individual must be a citizen of the United States, as shown in the records of the bureau.
(b) An individual applying for a replacement of an operator's, a chauffeur's, or a public passenger chauffeur's license or a learner's permit must apply in person at a license branch if the individual is not entitled to apply by mail or by electronic service under rules adopted under subsection (a).
As added by P.L.87-2010, SEC.33. Amended by P.L.109-2011, SEC.17.

IC 9-24-14-4
Violations
Sec. 4. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 15. ISSUANCE OF RESTRICTED DRIVER'S LICENSE BECAUSE OF HARDSHIP

IC 9-24-15-3
Petition; contents
Sec. 3. The following information must be included in a petition filed under section 2 of this chapter:
(1) The petitioner's age, place of residence, and occupation.
(2) That the petitioner has never been convicted of a similar offense or been previously suspended.
(3) The reason and nature of the hardship or burden upon the petitioner's family or dependents.
(4) The nature of and the necessity of the use of a motor vehicle in the petitioner's employment.
(5) The petitioner's place of employment, hours worked, and route to be traveled for employment purposes.
(6) A certified copy of the petitioner's driving record in Indiana and other states in which the petitioner has held driving privileges, including all states in which the petitioner has held a commercial driver's license.
(7) A verified statement that the petitioner meets eligibility requirements for a restricted license as set forth in section 6.5 of this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.219-2003, SEC.6; P.L.28-2010, SEC.1; P.L.125-2012, SEC.217.

IC 9-24-15-4
Petition for restricted driving permit; prosecutor adverse party
Sec. 4. (a) A verified petition filed under section 2 of this chapter must be filed in the circuit court or superior court of the county in which the petitioner resides. However, if at the time the petition is filed:
(1) the petitioner is a defendant in a pending case concerning the commission of an offense described in IC 9-30-5;
(2) the petitioner is on probation after being convicted of committing an offense described in IC 9-30-5;
(3) the petitioner's driving privileges have been suspended

under IC 35-48-4-15 after the petitioner was convicted of committing an offense described in IC 35-48-4-15(a); or
(4) the petitioner's driving privileges have been suspended in accordance with IC 9-30-4-6(b)(3) following the petitioner's conviction in Indiana for a felony;
the petition may be filed only in the circuit court or superior court in which the case is pending or the petitioner was convicted.
(b) The clerk of the court shall docket the verified petition in the name of the petitioner against the prosecuting attorney of the county.
(c) The prosecuting attorney shall appear in person or by deputy and be heard by the court on the petition.
(d) The bureau:
(1) serves as a recordkeeper; and
(2) is not a party;
in a proceeding under this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.54-2003, SEC.1; P.L.127-2008, SEC.2; P.L.100-2010, SEC.2.

IC 9-24-15-5
Court procedure for restricted driving privileges
Sec. 5. (a) The issues before the court in a proceeding under this chapter must be considered closed by denial of all matters at issue without the necessity of filing any further pleadings.
(b) Changes of venue from the judge or from the county must be granted a party under the law governing changes of venue in civil causes.
(c) A suspension or revocation under this title remains in full force and effect during the pendency of a cause under this chapter and until the issuance of the restricted driving privileges by the bureau in accordance with the recommendation of the court.
(d) Records accumulated in the regular course of business and routinely on file in the offices of the prosecuting attorney of the county, sheriff of the county, and bureau may be admitted at the hearing on the petition. The records constitute prima facie evidence of the matters contained on the face of the petition in relation to the petitioner.
(e) Court costs (including fees) for the action on the petition must be charged against the petitioner. The prosecuting attorney of the county is not liable or taxable for any costs (including fees) in any action under this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.54-2003, SEC.2; P.L.106-2010, SEC.2; P.L.125-2012, SEC.218.

IC 9-24-15-6
Findings of fact; restricted driving privileges
Sec. 6. (a) The court shall, after hearing the evidence upon a petition filed under this chapter and without any requests, make, sign, and file special finding of facts in writing. Except as provided in section 6.5 of this chapter, the court may do either of the following:
(1) Refuse to grant the petition. (2) Make a final determination in the nature of a recommendation to the bureau that the petitioner be granted restricted driving privileges.
The judge of the court shall sign the recommendation and have the recommendation entered in the order book by the clerk of the court, with a copy sent to the bureau.
(b) If the bureau receives an order granting restricted driving privileges to a person who, according to the records of the bureau, is ineligible to receive restricted driving privileges under this chapter, the bureau shall:
(1) grant the person restricted driving privileges and notify the prosecuting attorney of the county from which the order was received that the person is not eligible for restricted driving privileges; and
(2) send a certified copy of the person's driving record to the prosecuting attorney. The prosecuting attorney shall, in accordance with IC 35-38-1-15, petition the court to correct the order of the court. If the bureau does not receive a corrected order within sixty (60) days, the bureau shall notify the attorney general, who shall, in accordance with IC 35-38-1-15, petition the court to correct the order of the court.
As added by P.L.2-1991, SEC.12. Amended by P.L.103-1991, SEC.1; P.L.28-2010, SEC.2; P.L.109-2011, SEC.18; P.L.125-2012, SEC.219.

IC 9-24-15-6.5
Petition granted by court; conditions; contents of petition; time of effect
Sec. 6.5. (a) The court shall grant a petition for restricted driving privileges filed under this chapter if all of the following conditions exist:
(1) The person was not convicted of one (1) or more of the following:
(A) A Class D felony under IC 9-30-5-4 before July 1, 1996, or a Class D felony or a Class C felony under IC 9-30-5-4 after June 30, 1996.
(B) A Class C felony under IC 9-30-5-5 before July 1, 1996, or a Class C felony or a Class B felony under IC 9-30-5-5 after June 30, 1996.
(2) The person's driving privileges were suspended under IC 9-30-6-9(c) or IC 35-48-4-15.
(3) The driving that was the basis of the suspension was not in connection with the person's work.
(4) The person does not have a previous conviction for operating while intoxicated.
(5) The person is participating in a rehabilitation program certified by either the division of mental health and addiction or the Indiana judicial center.
(b) The person filing the petition for restricted driving privileges shall include in the petition the information specified in subsection

(a) in addition to the information required by sections 3 through 4 of this chapter.
(c) Whenever the court grants a person restricted driving privileges under this chapter, that part of the court's order granting probationary driving privileges shall not take effect until the person's driving privileges have been suspended for at least thirty (30) days under IC 9-30-6-9. In a county that provides for the installation of an ignition interlock device under IC 9-30-8, installation of an ignition interlock device is required as a condition of probationary driving privileges for the entire duration of the probationary driving privileges.
(d) If a court requires installation of a certified ignition interlock device under subsection (c), the court shall order the bureau to record this requirement in the person's driving record in accordance with IC 9-14-3-7. When the person is no longer required to operate only a motor vehicle equipped with an ignition interlock device, the court shall notify the bureau that the ignition interlock use requirement has expired and order the bureau to update its records accordingly.
As added by P.L.103-1991, SEC.2. Amended by P.L.2-1992, SEC.87; P.L.129-1993, SEC.1; P.L.40-1994, SEC.3; P.L.96-1996, SEC.1; P.L.97-1996, SEC.1; P.L.10-2000, SEC.1; P.L.215-2001, SEC.17; P.L.76-2004, SEC.2; P.L.2-2005, SEC.34; P.L.28-2010, SEC.3; P.L.109-2011, SEC.19; P.L.125-2012, SEC.220.

IC 9-24-15-6.7
Restricted driving privileges; permitted conditions
Sec. 6.7. (a) If a petitioner whose driving license or permit is suspended under IC 9-30-13-6, IC 9-30-13-7, or IC 9-30-13-8 proves to the satisfaction of the court that public transportation is unavailable for travel by the petitioner:
(1) to and from the petitioner's regular place of employment;
(2) in the course of the petitioner's regular employment;
(3) to and from the petitioner's place of worship; or
(4) to participate in parenting time with the petitioner's children consistent with a court order granting parenting time;
the court may grant a petition for restricted driving privileges filed under this chapter.
(b) Restricted driving privileges issued by the bureau under this section must specify that the restricted driving privileges are valid only for purposes of driving under the conditions described in subsection (a).
(c) Restricted driving privileges issued by the bureau under this section shall be:
(1) issued in the same manner; and
(2) subject to all requirements;
as other permits under this chapter.
As added by P.L.133-1995, SEC.3. Amended by P.L.117-2001, SEC.1; P.L.68-2005, SEC.1; P.L.28-2010, SEC.4; P.L.109-2011, SEC.20; P.L.125-2012, SEC.221.
IC 9-24-15-7
Issue of restricted driving privileges; restrictions
Sec. 7. The bureau in issuing restricted driving privileges shall be guided by the court's special finding of facts in setting out the petitioner's driving restrictions. The recommendation of the court must set out restrictions as to the time, territory, and route to be included and shall be restricted to the essential requirements of the petitioner in the performance of the petitioner's employment duties.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.222.

IC 9-24-15-8
Possession of proof of driving privileges; proof of financial responsibility
Sec. 8. The petitioner must have proof of the petitioner's restricted driving privileges on the petitioner's person while driving a motor vehicle. Restricted driving privileges are valid and in force only after the person gives and maintains in effect proof of financial responsibility in the manner required in IC 9-25.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.223.

IC 9-24-15-9
Issuance prohibited
Sec. 9. Except as provided in section 6.5 of this chapter, an individual may not be granted restricted driving privileges if the individual's driving privileges are suspended under IC 9-30-5 through IC 9-30-9 or IC 9-30-13-3.
As added by P.L.2-1991, SEC.12. Amended by P.L.1-1993, SEC.57; P.L.2-2005, SEC.35; P.L.109-2011, SEC.21; P.L.125-2012, SEC.224.

IC 9-24-15-10
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 9-24-15-11
Violating restrictions; penalties
Sec. 11. (a) A person who:
(1) has been granted restricted driving privileges; and
(2) operates a motor vehicle:
(A) in violation of the terms, limitations, or restrictions set out by the court; and
(B) during the period of suspension of the person's current driving license;
commits a Class B misdemeanor.
(b) The bureau shall, upon receipt of notice of a conviction for a violation of this section, do the following:
(1) Revoke the person's restricted driving privileges.
(2) Suspend the person's current driving license for two (2)

years in addition to the original existing period of suspension.
In addition, the bureau may not issue restricted driving privileges to the person during the original existing or additional period of suspension.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.225.



CHAPTER 16. IDENTIFICATION CARDS FOR NONDRIVERS

IC 9-24-16-2
Application; conditions; required information; temporary invalidation for fraudulent documentation; applicant's veteran status; address confidentiality program participants
Sec. 2. (a) An application for an identification card issued under this chapter must require the following information concerning an applicant:
(1) The full legal name of the applicant.
(2) The applicant's date of birth.
(3) The gender of the applicant.
(4) The applicant's height, weight, hair color, and eye color.
(5) The principal address and mailing address of the applicant.
(6) A:
(A) valid Social Security number; or
(B) verification of an applicant's:
(i) ineligibility to be issued a Social Security number; and
(ii) identity and lawful status.
(7) A digital photograph of the applicant.
(8) The signature of the applicant.
The bureau shall maintain records of the information provided under subdivisions (1) through (8).
(b) The bureau may invalidate an identification card that the bureau believes to have been issued as a result of fraudulent documentation.
(c) The bureau:
(1) shall adopt rules under IC 4-22-2 to establish a procedure to verify an applicant's identity and lawful status; and
(2) may adopt rules to establish a procedure to temporarily invalidate an identification card that it believes to have been issued based on fraudulent documentation.
(d) For purposes of subsection (a), an individual certified as a program participant in the address confidentiality program under IC 5-26.5 is not required to provide the individual's principal address and mailing address, but may provide an address designated by the

office of the attorney general under IC 5-26.5 as the individual's principal address and mailing address.
(e) In addition to the information required under subsection (a), an application for an identification card to be issued under this chapter must enable the applicant to indicate that the applicant is a veteran of the armed forces of the United States and wishes to have an indication of the applicant's veteran status appear on the identification card. An applicant who wishes to have an indication of the applicant's veteran status appear on the identification card must:
(1) indicate on the application that the applicant:
(A) is a veteran of the armed forces of the United States; and
(B) wishes to have an indication of the applicant's veteran status appear on the identification card; and
(2) verify the applicant's veteran status by providing proof of discharge.
The bureau shall maintain records of the information provided under this subsection.
As added by P.L.2-1991, SEC.12. Amended by P.L.39-2000, SEC.14; P.L.184-2007, SEC.48; P.L.118-2011, SEC.5; P.L.125-2012, SEC.226.

IC 9-24-16-3
Appearance and contents; medical condition designation; veterans status; temporary identification card issued to certain individuals; address confidentiality program participants
Sec. 3. (a) An identification card must have the same dimensions and shape as a driver's license, but the card must have markings sufficient to distinguish the card from a driver's license.
(b) Except as provided in subsection (g), the front side of an identification card must contain the expiration date of the identification card and the following information about the individual to whom the card is being issued:
(1) Full legal name.
(2) The address of the principal residence.
(3) Date of birth.
(4) Date of issue and date of expiration.
(5) Unique identification number.
(6) Gender.
(7) Weight.
(8) Height.
(9) Color of eyes and hair.
(10) Reproduction of the signature of the individual identified.
(11) Whether the individual is blind (as defined in IC 12-7-2-21(1)).
(12) If the individual is less than eighteen (18) years of age at the time of issuance, the dates on which the individual will become:
(A) eighteen (18) years of age; and
(B) twenty-one (21) years of age.
(13) If the individual is at least eighteen (18) years of age but

less than twenty-one (21) years of age at the time of issuance, the date on which the individual will become twenty-one (21) years of age.
(14) Digital photograph of the individual.
(c) The information contained on the identification card as required by subsection (b)(12) or (b)(13) for an individual who is less than twenty-one (21) years of age at the time of issuance shall be printed prominently on the permit or license.
(d) If the individual:
(1) has indicated on the application that the individual is a veteran of the armed forces of the United States and wishes to have an indication of the applicant's veteran status appear on the identification card; and
(2) has provided proof of discharge;
an indication of the individual's veteran status shall be shown on the identification card.
(e) If the applicant for an identification card submits information to the bureau concerning the applicant's medical condition, the bureau shall place an identifying symbol on the face of the identification card to indicate that the applicant has a medical condition of note. The bureau shall include information on the identification card that briefly describes the medical condition of the holder of the card. The information must be printed in a manner that alerts a person reading the card to the existence of the medical condition. The applicant for an identification card is responsible for the accuracy of the information concerning the medical condition submitted under this subsection. The bureau shall inform an applicant that submission of information under this subsection is voluntary.
(f) An identification card issued by the state to an individual who:
(1) has a valid, unexpired nonimmigrant visa or has nonimmigrant visa status for entry in the United States;
(2) has a pending application for asylum in the United States;
(3) has a pending or approved application for temporary protected status in the United States;
(4) has approved deferred action status; or
(5) has a pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent residence status in the United States;
must be clearly identified as a temporary identification card. A temporary identification card issued under this subsection may not be renewed without the presentation of valid documentary evidence proving that the holder of the identification card's temporary status has been extended.
(g) For purposes of subsection (b), an individual certified as a program participant in the address confidentiality program under IC 5-26.5 is not required to provide the address of the individual's principal residence, but may provide an address designated by the office of the attorney general under IC 5-26.5 as the address of the

individual's principal residence.
As added by P.L.2-1991, SEC.12. Amended by P.L.2-1992, SEC.88; P.L.39-2000, SEC.15; P.L.42-2001, SEC.2; P.L.176-2001, SEC.16; P.L.1-2002, SEC.47; P.L.34-2003, SEC.3; P.L.86-2005, SEC.2; P.L.123-2005, SEC.4; P.L.37-2006, SEC.2; P.L.184-2007, SEC.49; P.L.76-2009, SEC.9; P.L.162-2009, SEC.7; P.L.118-2011, SEC.6; P.L.125-2012, SEC.227.

IC 9-24-16-3.5
Documentary evidence; status of legal presence in the United States; Social Security number
Sec. 3.5. In addition to the information required for the applicant for an identification card under section 3 of this chapter, the bureau shall require an applicant to present to the bureau:
(1) valid documentary evidence that the applicant:
(A) is a citizen or national of the United States;
(B) is an alien lawfully admitted for permanent residence in the United States;
(C) has conditional permanent resident status in the United States;
(D) has an approved application for asylum in the United States or has entered into the United States in refugee status;
(E) is an alien lawfully admitted for temporary residence in the United States;
(F) has a valid unexpired nonimmigrant visa or nonimmigrant visa status for entry into the United States;
(G) has a pending application for asylum in the United States;
(H) has a pending or approved application for temporary protected status in the United States;
(I) has approved deferred action status; or
(J) has a pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States; and
(2) evidence of the Social Security number of the applicant. If federal law prohibits the issuance of a Social Security number to the applicant, the applicant must provide verification of the applicant's ineligibility to be issued a Social Security number.
As added by P.L.184-2007, SEC.50. Amended by P.L.76-2009, SEC.10; P.L.162-2009, SEC.8.

IC 9-24-16-4
Expiration
Sec. 4. (a) Except as provided in subsection (b), an identification card expires at midnight of the birthday of the holder that occurs six (6) years following the date of issuance.
(b) An identification card issued under this article to an applicant who complies with section 3.5(1)(E) through 3.5(1)(J) of this chapter expires: (1) at midnight one (1) year after issuance, if there is no expiration date on the authorization granted to the individual to remain in the United States; or
(2) if there is an expiration date on the authorization granted to the individual to remain in the United States, the earlier of the following:
(A) At midnight of the date the authorization of the holder to be a legal permanent resident or conditional resident alien of the United States expires.
(B) At midnight of the birthday of the holder that occurs six (6) years after the date of issuance.
As added by P.L.2-1991, SEC.12. Amended by P.L.210-2005, SEC.47; P.L.184-2007, SEC.51; P.L.76-2009, SEC.11; P.L.162-2009, SEC.9; P.L.125-2012, SEC.228.

IC 9-24-16-4.5
Renewal or replacement identification card by electronic service
Sec. 4.5. (a) The bureau may adopt rules under IC 4-22-2 concerning the ability of an individual to renew an identification card under section 5 of this chapter, apply for a replacement identification card under section 9 of this chapter, or apply for a replacement identification card under section 6 of this chapter by electronic service. If rules are adopted under this subsection, the rules must provide that an individual's renewal, amendment, or replacement of an identification card by electronic service is subject to the following conditions:
(1) A valid computerized image or digital photograph of the individual must exist within the records of the bureau.
(2) The individual must be a citizen of the United States, as shown in the records of the bureau.
(3) There must not have been any change in the:
(A) legal address; or
(B) name;
of the individual since the issuance or previous renewal of the identification card of the individual.
(4) The identification card of the individual must not be expired more than one hundred eighty (180) days at the time of the application for renewal.
(b) An individual applying for:
(1) the renewal of an identification card; or
(2) a replacement identification card;
must apply in person at a license branch if the individual is not entitled to apply by mail or by electronic service under rules adopted under subsection (a).
As added by P.L.87-2010, SEC.34. Amended by P.L.109-2011, SEC.22; P.L.125-2012, SEC.229.

IC 9-24-16-5
Renewal; expiration of renewed identification card of individuals present in United States with certain status Sec. 5. (a) An application for renewal of an identification card may be made not more than twelve (12) months before the expiration date of the card. However, when the applicant complies with section 3.5(1)(E) through 3.5(1)(J) of this chapter, an application for renewal of an identification card may be filed not more than one (1) month before the expiration date of the identification card held by the applicant.
(b) Except as provided in subsection (d), a renewed card is valid on the birth date of the holder and remains valid for six (6) years.
(c) Renewal may not be granted if the cardholder was issued a driver's license subsequent to the last issuance of an identification card.
(d) A renewed identification card issued under this article to an applicant who complies with section 3.5(1)(E) through 3.5(1)(J) of this chapter expires:
(1) at midnight one (1) year after issuance, if there is no expiration date on the authorization granted to the individual to remain in the United States; or
(2) if there is an expiration date on the authorization granted to the individual to remain in the United States, the earlier of the following:
(A) At midnight of the date the authorization of the holder to be a legal permanent resident or conditional resident alien of the United States expires.
(B) At midnight of the birthday of the holder that occurs six (6) years after the date of issuance.
As added by P.L.2-1991, SEC.12. Amended by P.L.176-2001, SEC.17; P.L.210-2005, SEC.48; P.L.184-2007, SEC.52; P.L.76-2009, SEC.12; P.L.162-2009, SEC.10; P.L.87-2010, SEC.35; P.L.125-2012, SEC.230.

IC 9-24-16-6
Amended or replacement identification card
Sec. 6. (a) The bureau shall issue:
(1) an amended identification card if any information contained on the card becomes invalid or obsolete; or
(2) a replacement identification card if the card is lost, stolen, damaged, or destroyed.
As added by P.L.2-1991, SEC.12. Amended by P.L.109-2011, SEC.23.

IC 9-24-16-7
Amended identification card due to invalid or obsolete information
Sec. 7. If information on an identification card becomes invalid or obsolete, the holder shall, within thirty (30) days, apply for an amended card containing correct information.
As added by P.L.2-1991, SEC.12. Amended by P.L.109-2011, SEC.24.

IC 9-24-16-8 Repealed
(Repealed by P.L.109-2011, SEC.40.)

IC 9-24-16-9
Replacement for destroyed or damaged identification card
Sec. 9. If an identification card is destroyed or damaged, the holder may apply for a replacement card.
As added by P.L.2-1991, SEC.12. Amended by P.L.109-2011, SEC.25.

IC 9-24-16-10
Rules for implementation; no fee for issuance of identification card for proof of identification for voter
Sec. 10. (a) The bureau may adopt rules under IC 4-22-2 and prescribe all forms necessary to implement this chapter. However, the bureau may not impose a fee for the issuance of:
(1) an original;
(2) a renewal of an; or
(3) a replacement;
identification card to an individual described in subsection (b).
(b) An identification card must be issued without the payment of a fee or charge to an individual who:
(1) does not have a valid Indiana driver's license; and
(2) will be at least eighteen (18) years of age and eligible to vote in the next general, municipal, or special election.
As added by P.L.2-1991, SEC.12. Amended by P.L.109-2005, SEC.15; P.L.109-2011, SEC.26; P.L.125-2012, SEC.231.

IC 9-24-16-11
Civil responsibility; disclaimer
Sec. 11. The commissioner and the employees or agents of the bureau are not civilly responsible for the validity of information contained on an identification card issued under this chapter. The bureau may adopt rules to place an appropriate disclaimer on an identification card.
As added by P.L.2-1991, SEC.12.

IC 9-24-16-11.4
Identification card acceptability for purposes of identification
Sec. 11.4. A person, a business, a financial institution, or an organization that accepts a driver's license issued under this article as identification of the person who holds the license shall accept an identification card issued under this chapter as identification of the person who holds the card.
As added by P.L.81-1991, SEC.9.

IC 9-24-16-11.6
Identification card use to identify holder as operator of motor vehicle
Sec. 11.6. An identification card issued under this chapter may not

be used to identify the person who holds the identification card as the operator of a motor vehicle.
As added by P.L.81-1991, SEC.10.

IC 9-24-16-12
Misuse of card; use of false information; inauthentic cards
Sec. 12. (a) A person who:
(1) knowingly permits the use of an identification card issued under this chapter by a person other than the person to whom the card was issued;
(2) knowingly displays or represents as the person's own identification card issued under this chapter an identification card that was not issued to the person displaying the card;
(3) does not surrender, upon demand of the proper official, an identification card issued under this chapter that has become invalid or expired; or
(4) knowingly sells, offers to sell, buys, possesses, or offers a false identification card that could reasonably be mistaken for a valid identification card required by this chapter to be issued by the bureau but that has not been issued by the bureau;
commits a Class B misdemeanor.
(b) A person who:
(1) knowingly or intentionally uses false information in an application:
(A) for an identification card issued under this chapter; or
(B) for a renewal, amendment, or replacement of an identification card issued under this chapter; or
(2) knowingly or intentionally makes a false statement or otherwise commits fraud in an application for an identification card issued under this chapter;
commits application fraud, a Class D felony.
As added by P.L.2-1991, SEC.12. Amended by P.L.98-1996, SEC.1; P.L.106-2006, SEC.1; P.L.109-2011, SEC.27.

IC 9-24-16-13
Forgery of cards
Sec. 13. A person who forges or reproduces an identification card issued under this chapter:
(1) with intent to use the card; or
(2) so that the card may be used by another person;
commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.12.



CHAPTER 17. ANATOMICAL GIFTS

IC 9-24-17-2
Inquiries; completion of form
Sec. 2. (a) The bureau shall verbally ask every individual who applies for a driver's license or an identification card issued under IC 9-24-16 whether the individual desires to make an anatomical gift.
(b) If the individual does desire to make an anatomical gift, the bureau shall provide the individual the form by which the individual makes the gift.
As added by P.L.2-1991, SEC.12. Amended by P.L.104-1991, SEC.1; P.L.29-2000, SEC.3; P.L.125-2012, SEC.232.

IC 9-24-17-3
Anatomical gift program
Sec. 3. The bureau shall make available the anatomical gift program in a separate brochure and by other means the bureau considers necessary.
As added by P.L.2-1991, SEC.12. Amended by P.L.104-1991, SEC.2; P.L.125-2012, SEC.233.

IC 9-24-17-4
Repealed
(Repealed by P.L.104-1991, SEC.11.)

IC 9-24-17-5
Repealed
(Repealed by P.L.104-1991, SEC.11.)

IC 9-24-17-6
Election to make anatomical gift; form
Sec. 6. The form described in section 1 of this chapter must allow the person making the gift to make an election under IC 29-2-16.1-4.
As added by P.L.104-1991, SEC.3. Amended by P.L.147-2007, SEC.2.

IC 9-24-17-7
Anatomical gift cards; persons less than 18 years of age; fees
Sec. 7. (a) Before an individual who is less than eighteen (18) years of age may make an anatomical gift, the bureau must obtain and document the consent required under section 8 of this chapter

and the consent of the individual's parent or guardian.
(b) The bureau may charge a fee to an individual making an anatomical gift under section 1 of this chapter. The fee must equal an amount necessary to cover the cost of making available a document that acknowledges the making of the gift.
As added by P.L.104-1991, SEC.4. Amended by P.L.1-1992, SEC.54; P.L.29-2000, SEC.4.

IC 9-24-17-8
Signature of donor; symbol on license
Sec. 8. (a) Each anatomical gift made under this chapter must be made by the donor by acknowledging the making of the anatomical gift by signing the application form for the driver's license or identification card under section 1 of this chapter. If the donor cannot sign, the application form may be signed for the donor:
(1) at the donor's direction and in the donor's presence; and
(2) in the presence of two (2) witnesses who must sign the document in the donor's and each other's presence.
(b) The bureau shall place an identifying symbol on the face of the license or identification card to indicate that the person to whom the license or identification card is issued has acknowledged the making of an anatomical gift on the application form for the license or identification card as set forth in subsection (a).
(c) Revocation, suspension, or cancellation of the license or expiration of the license or identification card does not invalidate the anatomical gift.
(d) An anatomical gift is valid if the person acknowledges the making of the anatomical gift by signing the application form for a driver's license or identification card under subsection (a). No other acknowledgment is required to make an anatomical gift.
As added by P.L.104-1991, SEC.5. Amended by P.L.1-1992, SEC.55; P.L.135-1995, SEC.1; P.L.126-1995, SEC.2; P.L.29-2000, SEC.5; P.L.94-2002, SEC.3; P.L.125-2012, SEC.234.

IC 9-24-17-9
Record of donors
Sec. 9. The bureau shall keep a record containing information concerning each individual who has made an anatomical gift under this chapter.
As added by P.L.104-1991, SEC.6. Amended by P.L.1-1992, SEC.56.

IC 9-24-17-10
Liability; state and health care providers
Sec. 10. The state and any health care provider (as defined by IC 34-18-2-14) are not liable for damages alleged to have occurred as a result of an individual making an anatomical gift under this chapter.
As added by P.L.104-1991, SEC.7. Amended by P.L.2-1993, SEC.67; P.L.1-1998, SEC.100; P.L.97-2004, SEC.39.
IC 9-24-17-11
Repealed
(Repealed by P.L.29-2000, SEC.9.)



CHAPTER 18. GENERAL PENALTY PROVISIONS

IC 9-24-18-2
Misuse of licenses and permits; use of false information; inauthentic licenses and permits
Sec. 2. (a) A person may not do any of the following:
(1) Display, cause or permit to be displayed, or have in possession a license or permit issued under this article knowing that the license or permit is fictitious or has been canceled, revoked, suspended, or altered.
(2) Lend to a person or knowingly permit the use by a person not entitled to use a license or permit a license or permit issued under this article.
(3) Display or represent as the person's license or permit issued under this article a license or permit not issued to the person.
(4) Fail or refuse to surrender, upon demand of the proper official, a license or permit issued under this article that has

been suspended, canceled, or revoked as provided by law.
(5) Knowingly sell, offer to sell, buy, possess, or offer as genuine, a license or permit required by this article to be issued by the bureau that has not been issued by the bureau under this article or by the appropriate authority of any other state.
A person who knowingly or intentionally violates this subsection commits a Class C misdemeanor.
(b) A person who:
(1) knowingly or intentionally uses a false or fictitious name or gives a false or fictitious address in an application:
(A) for a license or permit issued under this article; or
(B) for a renewal, amendment, or replacement of a license or permit issued under this article; or
(2) knowingly or intentionally makes a false statement or conceals a material fact or otherwise commits a fraud in an application for a license or permit issued under this article;
commits application fraud, a Class D felony.
As added by P.L.2-1991, SEC.12. Amended by P.L.106-2006, SEC.2; P.L.109-2011, SEC.28.

IC 9-24-18-3
Permitting unlicensed person to drive
Sec. 3. (a) A person that has a motor vehicle in the person's custody may not cause or knowingly permit a person to drive the vehicle upon a highway unless the person holds a valid license or permit under this article.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.236.

IC 9-24-18-4
Permitting unlawful use of vehicle
Sec. 4. (a) A person may not authorize or knowingly permit a motor vehicle owned by the person or under the person's control to be driven by a person who does not have a legal right to do so or in violation of this title.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.2-1991, SEC.12.

IC 9-24-18-5
Repealed
(Repealed by P.L.32-2000, SEC.27.)

IC 9-24-18-6
Required licenses; enforcement proceedings; burden of proof
Sec. 6. In a proceeding to enforce IC 9-24-1 requiring the operator of a vehicle to have a certain type of license, the burden is on the defendant to prove by a preponderance of the evidence that the

defendant had been issued the applicable license or permit and that the license was valid at the time of the alleged offense.
As added by P.L.2-1991, SEC.12.

IC 9-24-18-7
Counterfeiting of licenses
Sec. 7. A person who counterfeits or falsely reproduces a driver's license with intent to use the license or to permit another person to use the license commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012, SEC.237.

IC 9-24-18-8
Alcohol offenses
Sec. 8. (a) The bureau shall suspend for a mandatory period of at least ninety (90) days the current driving license or permit of a person who:
(1) uses or has possession of a driving license or permit of another person with the intent to violate or evade or to attempt to violate or evade any provision of law relating to the sale, purchase, use, or possession of alcoholic beverages; or
(2) is convicted of the offenses listed in IC 7.1-5-7-1(b) or IC 7.1-5-7-10.
(b) The mandatory suspension provided by this section is in addition to all other sanctions provided by section 7 of this chapter and IC 9-30-4-9.
As added by P.L.2-1991, SEC.12. Amended by P.L.1-1993, SEC.59.

IC 9-24-18-9
Driving records; unlicensed persons
Sec. 9. (a) The bureau may establish a driving record for an Indiana resident who does not hold any type of valid driving license. The driving record shall be established for an unlicensed driver when an abstract of court conviction has been received by the bureau.
(b) If an unlicensed driver applies for and receives any type of driving license in Indiana, the person's driving record as an unlicensed driver shall be recorded on the permanent record file. An unlicensed driver who has had at least two (2) traffic violation convictions in Indiana within twenty-four (24) months before applying for any type of driving license may not be issued a license within one (1) year after the date of the second traffic conviction as indicated on the abstract of court conviction record. If the bureau issues a license without knowledge of the second conviction, the bureau shall suspend the license upon learning of the second conviction and notify the person of the reason for the suspension and the term of the suspension.
(c) The bureau shall also certify traffic violation convictions on the driving record of an unlicensed driver who subsequently receives an Indiana driving license.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-2012,

SEC.238.

IC 9-24-18-10
Interstate compacts and agreements; offenses subject to IC 9-28
Sec. 10. The following are subject to IC 9-28:
(1) A:
(A) conviction for a crime; or
(B) judgment for an offense or ordinance violation;
under this article related to the use or operation of a motor vehicle.
(2) The issuance of a citation (as defined in IC 9-28-2-1) under this article.
As added by P.L.2-1991, SEC.12.

IC 9-24-18-11
Reproduction of driver's license
Sec. 11. (a) The commissioner may enter into a contract or an agreement authorizing a person to create and use a reproduction of a driver's license issued under this article.
(b) A person may not create or use a reproduction of a driver's license issued under this article unless the creation or use of the reproduction is expressly authorized in writing by the commissioner. The commissioner may impose under IC 4-21.5 a civil penalty upon a person who violates this subsection. The amount of a civil penalty imposed under this subsection:
(1) shall be determined by the commissioner; and
(2) may not exceed ten thousand dollars ($10,000).
(c) Money paid to the bureau as:
(1) compensation to the state under a contract or an agreement entered into under subsection (a); or
(2) a civil penalty imposed under subsection (b);
shall be collected and deposited according to IC 9-29-1-1.
As added by P.L.115-1993, SEC.8.

IC 9-24-18-12
Suspension of minor's driver's license for alcohol offense
Sec. 12. Upon receipt of a court order under IC 7.1-5-7-7 (minor possessing, consuming, or transporting alcohol or having alcohol present in a bodily substance), the bureau shall suspend the minor's driving privileges for the period ordered by the court.
As added by P.L.53-1994, SEC.2. Amended by P.L.33-1997, SEC.6; P.L.125-2012, SEC.239.



CHAPTER 19. PENALTY PROVISIONS FOR OPERATING A MOTOR VEHICLE WITH SUSPENDED OR REVOKED DRIVING PRIVILEGES, LICENSES, OR PERMITS

IC 9-24-19-2 Version a
Class A misdemeanor; commission within ten years of prior similar infraction
Note: This version of section effective until 3-14-2012. See also following version of this section, effective 3-14-2012.
Sec. 2. A person who operates a motor vehicle upon a highway when the person knows that the person's driving privilege, license, or permit is suspended or revoked commits a Class A misdemeanor if, less than ten (10) years before the date on which the person operates the motor vehicle knowing that the person's driving privilege, license, or permit is suspended or revoked, judgment was entered against the person for a prior unrelated:
(1) infraction under section 1 of this chapter; or
(2) offense or infraction under:
(A) this section;
(B) IC 9-1-4-52 (repealed July 1, 1991); or
(C) IC 9-24-18-5(a) (repealed July 1, 2000).
As added by P.L.32-2000, SEC.1. Amended by P.L.6-2012, SEC.70.

IC 9-24-19-2 Version b
Class A misdemeanor; commission within ten years of prior similar infraction
Note: This version of section effective 3-14-2012. See also preceding version of this section, effective until 3-14-2012.
Sec. 2. A person who:
(1) knows that the person's driving privilege, license, or permit is suspended or revoked; and
(2) operates a motor vehicle upon a highway less than ten (10) years after the date on which judgment was entered against the person for a prior unrelated violation of section 1 of this chapter, this section, IC 9-1-4-52 (repealed July 1, 1991), or IC 9-24-18-5(a) (repealed July 1, 2000);
commits a Class A misdemeanor.
As added by P.L.32-2000, SEC.1. Amended by P.L.6-2012, SEC.70; P.L.33-2012, SEC.1.

IC 9-24-19-3 Class A misdemeanor; commission while under suspension or revocation for offense
Sec. 3. A person who operates a motor vehicle upon a highway when the person knows that the person's driving privilege, license, or permit is suspended or revoked, when the person's suspension or revocation was a result of the person's conviction of an offense (as defined in IC 35-31.5-2-215) commits a Class A misdemeanor.
As added by P.L.32-2000, SEC.1. Amended by P.L.114-2012, SEC.21.

IC 9-24-19-4
Class D or Class C felony; causing bodily injury or death
Sec. 4. (a) A person who violates section 3 of this chapter commits a Class D felony if the operation results in bodily injury or serious bodily injury.
(b) A person who violates section 3 of this chapter commits a Class C felony if the operation results in the death of another person.
As added by P.L.32-2000, SEC.1.

IC 9-24-19-5
Recommendation of additional suspension
Sec. 5. (a) In addition to any other penalty imposed for a conviction under this chapter, the court shall recommend that the person's driving privileges be suspended for a fixed period of not less than ninety (90) days and not more than two (2) years.
(b) The court shall specify:
(1) the length of the fixed period of suspension; and
(2) the date the fixed period of suspension begins;
whenever the court makes a recommendation under subsection (a).
(c) The bureau shall, upon receiving a record of conviction of a person upon a charge of driving a motor vehicle while the driving privileges, permit, or license of the person is suspended, fix the period of suspension in accordance with the recommendation of the court. If the court fails to recommend a fixed term of suspension, the bureau shall impose the minimum period of suspension required under this chapter.
As added by P.L.32-2000, SEC.1. Amended by P.L.125-2012, SEC.240.

IC 9-24-19-6
Repealed
(Repealed by P.L.125-2012, SEC.241.)

IC 9-24-19-7
Burden of proof of issuance of license or permit
Sec. 7. In a prosecution under this chapter, the burden is on the defendant to prove by a preponderance of the evidence that the defendant had been issued a driving license or permit that was valid at the time of the alleged offense.
As added by P.L.32-2000, SEC.1.
IC 9-24-19-8
Rebuttable presumption of knowledge of suspension
Sec. 8. Service by the bureau of motor vehicles of a notice of an order or an order suspending or revoking a person's driving privileges by mailing the notice or order by first class mail to the defendant under this chapter at the last address shown for the defendant in the records of the bureau of motor vehicles establishes a rebuttable presumption that the defendant knows that the person's driving privileges are suspended.
As added by P.L.32-2000, SEC.1.






ARTICLE 25. FINANCIAL RESPONSIBILITY

CHAPTER 1. APPLICABILITY

IC 9-25-1-2
Motor carriers; certificates of exemption
Sec. 2. This article does not apply to a person engaged, under regulation by the department of state revenue, in the business of common carrier of persons or property by motor vehicle. If involved in a reportable motor vehicle accident, a common or contract carrier of persons or property by motor vehicle may be required, in the discretion of the bureau, to file a certificate of exemption on a form the bureau prescribes.
As added by P.L.2-1991, SEC.13.

IC 9-25-1-3
Motor carriers; exemption from certificate of compliance filing requirements
Sec. 3. Notwithstanding the provisions of this article, a driver of a motor vehicle that is:
(1) operated by a motor carrier (as defined in IC 8-2.1-17-10); or
(2) registered for more than twenty-six thousand (26,000) pounds;
is not required to file a certificate of compliance with the bureau.
As added by P.L.2-1991, SEC.13.

IC 9-25-1-4
Self-insured persons; exemption; certificate
Sec. 4. The provisions of this article relating to insurance do not apply to a person who has registered a motor vehicle in Indiana if the person obtains a certificate of self-insurance from the bureau under IC 9-25-4-11.
As added by P.L.2-1991, SEC.13.

IC 9-25-1-5
Post office trucks
Sec. 5. This article does not apply to an operator of a government owned post office truck on official assignment.
As added by P.L.2-1991, SEC.13.

IC 9-25-1-6 Nonresidents
Sec. 6. This article applies to a person who is not a resident of Indiana under the same conditions as this article applies to a resident of Indiana.
As added by P.L.2-1991, SEC.13.



CHAPTER 2. DEFINITIONS

IC 9-25-2-2
Insured
Sec. 2. "Insured" means a person in whose name a motor vehicle liability policy is issued and any other person insured under the terms of the policy.
As added by P.L.2-1991, SEC.13.

IC 9-25-2-3
Proof of financial responsibility
Sec. 3. "Proof of financial responsibility" means proof of ability to respond in damages for each motor vehicle registered by a person for liability that arises out of the ownership, maintenance, or use of the motor vehicle in the following amounts:
(1) Twenty-five thousand dollars ($25,000) because of bodily injury to or death of any one (1) person.
(2) Subject to the limit in subdivision (1), fifty thousand dollars ($50,000) because of bodily injury to or death of two (2) or more persons in any one (1) accident.
(3) Ten thousand dollars ($10,000) because of injury to or destruction of property in any one (1) accident.
As added by P.L.2-1991, SEC.13.

IC 9-25-2-4
Public highway
Sec. 4. "Public highway" means a street, an alley, a road, a highway, or a thoroughfare in Indiana, including a privately owned business parking lot and drive, that is used by the public or open to use by the public.
As added by P.L.2-1991, SEC.13.



CHAPTER 3. GENERAL PROVISIONS

IC 9-25-3-2
Suspension or revocation of nonresident operator's license; forbidding operation by nonresident; transmission of records to other states
Sec. 2. (a) Whenever under Indiana law the bureau may suspend or revoke a license if the operator of a motor vehicle is a resident of Indiana, the bureau may suspend or revoke the license of or forbid the operation of a motor vehicle in Indiana owned by an operator who is a nonresident.
(b) Whenever under Indiana law the bureau may suspend or revoke the registration certificate and registration plates of a motor vehicle if the owner of the motor vehicle is a resident of Indiana, the bureau may forbid the operation within Indiana of a motor vehicle if the owner of the motor vehicle is a nonresident.
(c) The bureau shall transmit to the motor vehicle bureau or state officer performing the functions of a bureau in the state in which a nonresident resides a certified copy of the following:
(1) A conviction of the nonresident that has resulted in the suspension of the nonresident's driving privilege in Indiana.
(2) An unsatisfied judgment rendered against a nonresident that has resulted in the suspension of the nonresident's driving privilege in Indiana.
As added by P.L.2-1991, SEC.13.

IC 9-25-3-3
Substitution and acceptance of other adequate proof of financial responsibility; bond cancellation; return of insurance certificate; return of money or securities
Sec. 3. (a) The bureau shall:
(1) cancel a bond;
(2) return a certificate of insurance; or
(3) direct the treasurer of state to return money or securities to the person entitled to the money or securities;
upon the substitution and acceptance of other adequate proof of financial responsibility under this article.
(b) The treasurer of state shall return the money or securities requested when directed to return the money or securities under subsection (a).
As added by P.L.2-1991, SEC.13.
IC 9-25-3-4
Proof of financial responsibility failing to fulfill purpose; suspension of driving privileges and motor vehicle registration
Sec. 4. Whenever the proof of financial responsibility filed by a person under this article no longer fulfills the purpose for which the proof was required, the bureau shall require other proof of financial responsibility under this article and shall suspend the driving privileges and motor vehicle registration of the person for whom other proof of financial responsibility is required.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.243.

IC 9-25-3-5
Rules
Sec. 5. (a) The bureau shall adopt rules under IC 4-22-2 to establish procedures, conditions, and requirements concerning the filing of proof of financial responsibility necessary to promote and ensure the effective enforcement of this article.
(b) The rules must regulate the following:
(1) The effective dates and policy periods of proof of financial responsibility.
(2) The procedure for cancellation of proof of financial responsibility by the carrier or the insured.
(3) The conditions of reinstatement.
(4) Any other requirement affecting the purposes for which proof of financial responsibility is filed with the bureau.
As added by P.L.2-1991, SEC.13.

IC 9-25-3-6
Plaintiffs; other processes provided by law
Sec. 6. This article may not be construed to prevent the plaintiff in an action at law from relying for security upon the other processes provided by law.
As added by P.L.2-1991, SEC.13.

IC 9-25-3-7
Interstate agreements and compacts; convictions; judgments for offenses or violations and issuance of citations
Sec. 7. The following are subject to IC 9-28:
(1) A:
(A) conviction for a crime; or
(B) judgment for an offense or ordinance violation;
under this article related to the use or operation of a motor vehicle.
(2) The issuance of a citation (as defined in IC 9-28-2-1) under this article.
As added by P.L.2-1991, SEC.13.



CHAPTER 4. FINANCIAL RESPONSIBILITY

IC 9-25-4-2
Recovery vehicle operators; duty to meet minimum standards; registration of recovery vehicles; proof of financial responsibility; retention of records
Sec. 2. A person who operates a recovery vehicle must meet the minimum standards for financial responsibility that are set forth in section 6 of this chapter. A recovery vehicle may be registered only if proof of financial responsibility in amounts required under this section is produced at the time of registration. The bureau shall retain a record of that proof in the bureau's files.
As added by P.L.2-1991, SEC.13.

IC 9-25-4-3
Continuous maintenance
Sec. 3. Financial responsibility in one (1) of the forms required under this chapter must be continuously maintained as long as a motor vehicle is operated on a public highway in Indiana.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.245.

IC 9-25-4-4
When financial responsibility in effect; necessary provisions in and approval of insurance policies
Sec. 4. (a) For the purposes of this article, financial responsibility is in effect with respect to a motor vehicle if:
(1) a motor vehicle liability insurance policy issued with respect to the motor vehicle or operator under IC 9-25-5-7;
(2) a bond executed with respect to the motor vehicle under section 7 of this chapter; or
(3) the status of the owner or operator of the motor vehicle as

a self-insurer, as recognized by the bureau through the issuance of a certificate of self-insurance under section 11 of this chapter;
provides the ability to respond in damages for liability arising out of the ownership, maintenance, or use of the motor vehicle in amounts at least equal to those set forth in section 5 or 6 of this chapter.
(b) A motor vehicle liability policy under this article must contain the terms, conditions, and provisions required by statute and must be approved by the state insurance commissioner.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.246.

IC 9-25-4-5
Minimum amounts of financial responsibility
Sec. 5. Except as provided in section 6 of this chapter, the minimum amounts of financial responsibility are as follows:
(1) Subject to the limit set forth in subdivision (2), twenty-five thousand dollars ($25,000) for bodily injury to or the death of one (1) individual.
(2) Fifty thousand dollars ($50,000) for bodily injury to or the death of two (2) or more individuals in any one (1) accident.
(3) Ten thousand dollars ($10,000) for damage to or the destruction of property in one (1) accident.
As added by P.L.2-1991, SEC.13.

IC 9-25-4-6
Recovery vehicles; minimum amounts of financial responsibility
Sec. 6. (a) The minimum standards for financial responsibility for a Class A recovery vehicle are a combined single limit of seven hundred fifty thousand dollars ($750,000) for bodily injury and property damage in any one (1) accident or as follows:
(1) Subject to the limit set forth in subdivision (2), five hundred thousand dollars ($500,000) for bodily injury to or the death of one (1) individual.
(2) One million dollars ($1,000,000) for bodily injury to or the death of two (2) or more individuals in any one (1) accident.
(3) One hundred thousand dollars ($100,000) for damage to or the destruction of property in one (1) accident.
(b) The minimum standards for financial responsibility for a Class B recovery vehicle are a combined single limit of three hundred thousand dollars ($300,000) for bodily injury and property damage in any one (1) accident or as follows:
(1) Subject to the limit set forth in subdivision (2), one hundred thousand dollars ($100,000) for bodily injury to or the death of one (1) individual.
(2) Three hundred thousand dollars ($300,000) for bodily injury to or the death of two (2) or more individuals in any one (1) accident.
(3) Fifty thousand dollars ($50,000) for damage to or the destruction of property in one (1) accident. As added by P.L.2-1991, SEC.13.

IC 9-25-4-7
Methods of proving financial responsibility
Sec. 7. Proof of financial responsibility when required under this article may be given by any of the following methods:
(1) Proof that a policy or policies of motor vehicle liability insurance have been obtained and are in full force and effect.
(2) Proof that a bond has been duly executed.
(3) Proof that deposit has been made of money or securities.
As added by P.L.2-1991, SEC.13.

IC 9-25-4-8
Proof of financial responsibility
Sec. 8. Proof of financial responsibility meeting the requirements set forth in this article may be filed in a manner prescribed by the bureau by an insurance carrier of the person for whom proof is required.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.247.

IC 9-25-4-9
Bonds as proof of financial responsibility; notice of bond cancellation; recovery on claims arising before cancellation
Sec. 9. (a) A person required to give proof of financial responsibility may file with the bureau a bond under this section. The bond shall be executed by the person giving the proof and by a surety company authorized to transact business in Indiana.
(b) The bureau may not accept a bond unless the bond is conditioned for payments in amounts and under the same circumstances as would be required in a motor vehicle liability policy furnished by the person giving proof of financial responsibility under this article.
(c) A bond filed under this section may not be canceled unless ten (10) days written notice of cancellation is given to the bureau. Cancellation of a bond under this subsection does not prevent recovery on the bond due to a right or cause of action arising before the date of cancellation.
As added by P.L.2-1991, SEC.13.

IC 9-25-4-10
Deposits with treasurer of state as proof of financial responsibility; grounds for and amount of limitations on execution; proof of absence of unsatisfied judgments
Sec. 10. (a) A person required to give proof of financial responsibility under this article may give proof of financial responsibility by delivering to the bureau a receipt from the treasurer of state showing a deposit with the treasurer of state of one (1) of the following:
(1) Forty thousand dollars ($40,000) in cash or securities that

may legally be purchased by savings banks.
(2) Trust funds with a market value of forty thousand dollars ($40,000).
(b) Money and securities deposited under this section are subject to execution to satisfy a judgment under this article within the limits of coverage and subject to the limits on amounts required by this chapter for motor vehicle liability policies. Money and securities deposited under this section are not subject to attachment or execution for a reason not listed under this article.
(c) The treasurer of state may not accept a deposit or issue a receipt for a deposit under this section, and the bureau may not accept a receipt for a deposit under this section, unless the person making the deposit provides evidence that there are no unsatisfied judgments against the person making the deposit registered in the office of the circuit court clerk of the county where the person making the deposit resides.
As added by P.L.2-1991, SEC.13.

IC 9-25-4-11
Certificate of self-insurance; cancellation
Sec. 11. (a) The bureau may, upon the application of a person, issue a certificate of self-insurance when the bureau is satisfied that the person making the application is possessed and will continue to be possessed of the ability to pay a judgment obtained against the person making the application. A certificate may be issued authorizing a person to act as a self-insurer for property damage, bodily injury, or death.
(b) After not less than five (5) days notice and a hearing concerning the notice, the department may upon reasonable grounds cancel a certificate of self-insurance. Failure to pay a judgment within thirty (30) days after the judgment becomes final constitutes a reasonable ground for the cancellation of a certificate of self-insurance.
(c) The bureau may only issue a certificate of self-insurance under rules adopted to implement this section.
As added by P.L.2-1991, SEC.13.

IC 9-25-4-12
Repealed
(Repealed by P.L.59-1994, SEC.12.)



CHAPTER 5. PROOF OF FINANCIAL RESPONSIBILITY

IC 9-25-5-1
Traffic offense conviction requiring court appearance; failure to prove financial responsibility; suspension of driving privileges or vehicle registration
Sec. 1. (a) If a person is convicted of a traffic offense that requires a court appearance, the court shall require the person to show proof that financial responsibility was in force on the date of the violation in one (1) of the forms described in IC 9-25-4-4 or in the form of a certificate of self-insurance issued under IC 9-25-4-11.
(b) If a person fails to provide proof of financial responsibility as required by this section, the court shall suspend the person's current driving privileges or motor vehicle registration, or both.
(c) A suspension under this section is subject to the same provisions concerning procedure for suspension, duration of suspension, and reinstatement applicable to other suspensions under this article.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.248.

IC 9-25-5-2
Receipt by bureau of accident report; request for evidence of financial responsibility
Sec. 2. Not more than forty-five (45) days after the bureau receives a copy of an accident report under IC 9-26, the bureau shall send to each person identified in the report as an operator of a motor vehicle involved in the accident a request for evidence of financial responsibility under section 3 of this chapter, unless the evidence has already been filed with the bureau. The request for evidence of financial responsibility shall be sent to each person identified in the report as an operator of a motor vehicle involved in the accident regardless of fault.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.249.

IC 9-25-5-3
Request for evidence of financial responsibility; requirements; mailing request
Sec. 3. (a) A request for evidence of financial responsibility must

do the following:
(1) Direct a person identified under section 2 of this chapter to provide the bureau with evidence that financial responsibility was in effect with respect to the motor vehicle operated by the person on the date of the accident described in the accident report.
(2) Instruct the person on how to furnish the bureau with evidence of financial responsibility in compliance with this article.
(3) Warn the person that failure to furnish evidence of financial responsibility to the bureau will result in suspension of the person's current driving privileges or motor vehicle registration, or both, under this article.
(b) The bureau shall mail a request for evidence of financial responsibility to a person identified under section 2 of this chapter by first class mail at the address appearing in the records of the bureau.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.250.

IC 9-25-5-4
Persons identified in accident reports; certificate of compliance
Sec. 4. (a) To avoid suspension of driving privileges or motor vehicle registration suspension, or both, under this article, a person identified under section 2 of this chapter who receives a request for evidence of financial responsibility must ensure that the insurance company of the person provides the bureau with a certificate of compliance indicating that financial responsibility required by IC 9-25-4-1 was in effect with respect to the motor vehicle, or the operation of the motor vehicle, on the date of the accident described in the accident report. It is the responsibility of the person who receives a request for evidence of financial responsibility to ensure that the insurance company of the person has provided a certificate of compliance.
(b) Proof that the bureau:
(1) did not receive a certificate of compliance for a person presented with a request for evidence of financial responsibility under section 2 of this chapter within forty (40) days after the date on which the person was presented with the request;
(2) received a certificate of compliance that did not indicate that financial responsibility was in effect with respect to the motor vehicle that the person was operating on the date of the accident described in the accident report; or
(3) suspended the driving privileges or motor vehicle registration, or both, under IC 9-25-6-3 after presenting a person with a request for evidence of financial responsibility under section 2 of this chapter;
is prima facie evidence in a civil action that the person presented with the request for evidence of financial responsibility did not have an operator's or a motor vehicle liability policy in effect with respect to the motor vehicle that the person was operating on the date of the

accident described in the accident report.
As added by P.L.2-1991, SEC.13. Amended by P.L.75-2001, SEC.1; P.L.125-2012, SEC.251.

IC 9-25-5-5
Certificate of compliance; required information; reason for requesting information
Sec. 5. (a) A person who receives a request for evidence of financial responsibility under section 3 of this chapter shall ensure that the insurance company of the person set forth in the certificate of compliance provides to the bureau the following information concerning the form of financial responsibility that was in effect with respect to the motor vehicle on the date in question:
(1) If an operator's or a motor vehicle liability policy was in effect, the following:
(A) The name and address of the insurer.
(B) The limits of coverage of the policy.
(C) The identification number applying to the policy.
(D) Dates of coverage of the policy.
(E) Other information requested by the bureau.
(2) If a bond was in effect, the following:
(A) The name and address of the bond company or surety.
(B) The face amount of the bond.
(C) Dates the bond was in effect.
(D) Other information requested by the bureau.
(3) If self-insurance was in effect under IC 9-25-4-11, the following:
(A) The date on which the certificate of self-insurance was issued by the bureau.
(B) The name of the person to whom the certificate of self-insurance was issued.
(C) Other information requested by the bureau.
(b) A person who requests information or verification of coverage to complete a certificate of compliance under subsection (a) from:
(1) an insurance company; or
(2) an insurance producer;
is not required to give the company or the producer a reason for requesting the information unless the person has been involved in an accident.
As added by P.L.2-1991, SEC.13. Amended by P.L.59-1994, SEC.4; P.L.178-2003, SEC.2; P.L.125-2012, SEC.252.

IC 9-25-5-6
Certification of compliance; execution
Sec. 6. A certificate of compliance that reports the existence of an insurance policy must be executed by an officer or agent of the insurer. A certificate of compliance that reports the existence of a bond must be executed by an officer of the bond company or surety.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.253.
IC 9-25-5-7
Proof of financial responsibility required to be given by person other than vehicle owner
Sec. 7. Whenever a person required to give proof of financial responsibility under section 3 of this chapter is not the owner of a motor vehicle, an operator's policy of liability insurance is sufficient proof of financial responsibility.
As added by P.L.2-1991, SEC.13.

IC 9-25-5-8
Request that insurer issue certificate; certificate as conclusive evidence of conforming policy
Sec. 8. (a) An insurance carrier that has issued a motor vehicle liability policy or policies meeting the requirements of this article shall, upon request of the named insured, file with the bureau an appropriate certificate that meets the requirements of this article and shows that a policy or policies have been issued.
(b) The issuance of a certificate to serve as proof of financial responsibility under this article is conclusive evidence that a motor vehicle liability policy in the certificate cited conforms to all the requirements of this article.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.254.

IC 9-25-5-9
Certificate of motor vehicle liability policy; cancellation of policy; notice to bureau; subsequently procured policy
Sec. 9. Whenever an insurance carrier has certified a motor vehicle liability policy under this chapter for the purpose of furnishing evidence of future financial responsibility, the insurance carrier shall give ten (10) days written notice to the bureau before cancellation of the policy. The policy continues in full force and effect until the date of cancellation specified in the notice or until the policy's expiration. A policy subsequently procured and certified, on the effective date of the policy's certification, terminates the insurance previously certified with respect to a motor vehicle designated in both certificates.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.255.

IC 9-25-5-10
Nonresidents; proof of financial responsibility
Sec. 10. (a) A nonresident may give proof of financial responsibility in one (1) of the following ways:
(1) The nonresident owner of a foreign motor vehicle may give proof of financial responsibility by having an insurance carrier authorized to transact business in the state in which the motor vehicle described in the certificate is registered file a certificate of compliance with the bureau.
(2) A nonresident who does not own a motor vehicle may give

proof of financial responsibility by having an insurance carrier authorized to transact business in the state in which the nonresident resides file a certificate of compliance with the bureau.
(b) A certificate of compliance filed under subsection (a) must conform to this chapter.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.256.



CHAPTER 6. SUSPENSION OF DRIVING PRIVILEGES AND VEHICLE REGISTRATIONS

IC 9-25-6-2
Certificate of compliance received from person identified in accident report; false statements
Sec. 2. (a) If the bureau finds that a statement as to the existence of financial responsibility in a certificate of compliance received for a person identified under IC 9-25 is materially false, the bureau shall take action under subsection (b).
(b) Upon finding that the statement referred to in subsection (a) is false, the bureau shall immediately suspend the person's driving

privileges or motor vehicle registration, or both, for at least ninety (90) days and not more than one (1) year.
As added by P.L.2-1991, SEC.13. Amended by P.L.59-1994, SEC.6; P.L.125-2012, SEC.258.

IC 9-25-6-3
Certificate of compliance not received from person identified in accident report; receipt of certificate not indicating financial responsibility in effect; suspension of license; exceptions
Sec. 3. (a) If the bureau:
(1) does not receive a certificate of compliance for a person identified under IC 9-25-5-2 within forty (40) days after the date on which the bureau mailed the request for evidence of financial responsibility to the person; or
(2) receives a certificate that does not indicate that financial responsibility was in effect with respect to the motor vehicle operated by the person on the date of the accident referred to in IC 9-25-5-2;
the bureau shall take action under subsection (d).
(b) If the bureau:
(1) does not receive a certificate of compliance for a person presented with a request for evidence of financial responsibility under IC 9-25-9-1 within forty (40) days after the date on which the person was presented with the request; or
(2) receives a certificate that does not indicate that financial responsibility was in effect with respect to the motor vehicle that the person was operating when the person committed the violation described in the judgment or abstract received by the bureau under IC 9-25-9-1;
the bureau shall take action under subsection (d).
(c) If the bureau:
(1) does not receive a certificate of compliance for a person presented with a request under IC 9-25-10 not later than forty (40) days after the date on which the person was presented with the request; or
(2) receives a certificate that does not indicate that financial responsibility was in effect;
the bureau shall take action under subsection (d).
(d) Under the conditions set forth in subsection (a), (b), or (c), the bureau shall immediately suspend the person's driving privileges or motor vehicle registration, or both, for at least ninety (90) days and not more than one (1) year.
(e) Except as provided in subsection (f), if subsection (a), (b), or (c) applies to a person, the bureau shall suspend the driving privileges of the person irrespective of the following:
(1) The sale or other disposition of the motor vehicle by the owner.
(2) The cancellation or expiration of the registration of the motor vehicle.
(3) An assertion by the person that the person did not own the

motor vehicle and therefore had no control over whether financial responsibility was in effect with respect to the motor vehicle.
(f) The bureau shall not suspend the driving privileges of a person to which subsection (a), (b), or (c) applies if the person, through a certificate of compliance or another communication with the bureau, establishes to the satisfaction of the bureau that the motor vehicle that the person was operating when the accident referred to in subsection (a) took place or when the violation referred to in subsection (b) was committed was:
(1) rented from a rental company; or
(2) owned by the person's employer and operated by the person in the normal course of the person's employment.
As added by P.L.2-1991, SEC.13. Amended by P.L.59-1994, SEC.7; P.L.268-2003, SEC.31; P.L.125-2012, SEC.259.

IC 9-25-6-3.5
Multiple violations; suspension of driving privileges or registration
Sec. 3.5. If a person violates:
(1) IC 9-25-4;
(2) IC 9-25-5;
(3) section 2 or 3 of this chapter; or
(4) IC 9-25-10;
more than one (1) time within a three (3) year period, the person's driving privileges or motor vehicle registration may be suspended for not more than one (1) year.
As added by P.L.105-1991, SEC.2. Amended by P.L.125-2012, SEC.260.

IC 9-25-6-4
Failure to satisfy judgment; suspension of driving privileges
Sec. 4. (a) This section does not apply to judgments entered at least seven (7) years after the date of the accident.
(b) "Judgment", as used in this section, means a judgment in excess of two hundred dollars ($200) for bodily injury, death, or property damages arising out of the use of a motor vehicle upon a public highway.
(c) The bureau shall suspend for a period of not more than seven (7) years from the date of judgment the driving privileges of a person upon receiving a verified report that the person has failed for a period of ninety (90) days to satisfy a judgment.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.261.

IC 9-25-6-5
Conditions for satisfaction of judgment
Sec. 5. (a) A judgment referred to in this chapter is considered satisfied only when the following conditions are fulfilled as appropriate:
(1) Subject to the limit in subdivision (2), twenty-five thousand

dollars ($25,000) has been credited upon a judgment rendered in excess of that amount because of bodily injury to or death of one (1) person as the result of one (1) accident.
(2) Fifty thousand dollars ($50,000) has been credited upon a judgment rendered in excess of that amount because of bodily injury to or death of two (2) or more persons as the result of any one (1) accident.
(3) Ten thousand dollars ($10,000) has been credited upon a judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one (1) accident.
(4) The judgment is satisfied by payment accepted by the judgment creditor in full satisfaction of all claims arising from bodily injury, death, or property damage arising from the motor vehicle accident involved in the judgment.
(b) A payment made in settlement of a claim because of bodily injury, death, or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this section.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-6
Payment of judgment in installments; allowing driving privileges and registration to judgment debtor on consent of judgment creditor
Sec. 6. (a) The bureau may not suspend the driving privileges of a person and shall reinstate the driving privileges of a person following nonpayment of a judgment whenever a judgment debtor does the following:
(1) Gives proof that the judgment debtor will maintain financial responsibility in the future for at least three (3) years following reinstatement.
(2) Obtains an order from the trial court in which the judgment was rendered permitting the payment of the judgment in installments, unless the payment of an installment is in default.
(b) A judgment debtor, upon five (5) days notice to the judgment creditor, may apply to the trial court in which the judgment was obtained for the privilege of paying the judgment in installments. The court, in the court's discretion and without prejudice to other legal remedies the judgment creditor may have, may order the payment of the judgment in installments, fixing the amounts and times of payment of the installments.
(c) Except as provided in subsection (d), if the judgment debtor fails to pay an installment as permitted by the order of the court, upon notice of the default the bureau shall suspend the driving privileges of the judgment debtor. The bureau may not take action for failure to make installment payments for judgments entered at least seven (7) years after the date of the accident. Suspended driving privileges may not be reinstated until evidence of proof of future financial responsibility is presented. (d) Notwithstanding a default by the judgment debtor in the payment of a judgment or the payment of an installment under subsection (b), whenever the judgment creditor consents in writing, in the form the bureau prescribes, that the judgment debtor be allowed driving privileges and registration, the driving privileges and registration may be allowed by the bureau at the bureau's discretion. The driving privileges and registration may be renewed until the consent is revoked in writing if the judgment debtor furnishes proof under this article that the judgment debtor will maintain financial responsibility in the future for at least three (3) years following reinstatement.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.262.

IC 9-25-6-7
Duration of suspension for failure to satisfy judgment
Sec. 7. Except as provided in sections 5 and 6 of this chapter, a suspension required in sections 4 and 6 of this chapter remains in effect and no other motor vehicle may be registered in the name of the judgment debtor or a new license issued to the judgment debtor, until the following occur:
(1) The judgment is satisfied or stayed.
(2) The judgment debtor gives proof of future financial responsibility for three (3) years, as provided in this article.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.263.

IC 9-25-6-8
Repealed
(Repealed by P.L.125-2012, SEC.264.)

IC 9-25-6-9
Certified abstract of record of judgment for damages
Sec. 9. The court shall forward to the bureau a certified abstract of the record of a judgment for damages if the rendering and nonpayment of the judgment requires the bureau to suspend or revoke the driving privileges of the judgment debtor under this article. The abstract shall be forwarded to the bureau immediately upon the expiration of thirty (30) days after the judgment becomes final and has not been stayed or satisfied, as shown by the records of the court.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.265.

IC 9-25-6-10
Repealed
(Repealed by P.L.125-2012, SEC.266.)

IC 9-25-6-11
Repealed (Repealed by P.L.125-2012, SEC.267.)

IC 9-25-6-12
Proof of financial responsibility indicating insured not covered when operating vehicle not owned by insured
Sec. 12. Whenever proof of financial responsibility is filed showing that a policy has been issued covering all motor vehicles owned by an insured but not insuring the person when operating a motor vehicle not owned by the person, it is unlawful for the person to operate a motor vehicle not owned by the person or not covered by the certificate.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.268.

IC 9-25-6-13
Nonresidents; ownership or operation of vehicles; compliance with article
Sec. 13. A:
(1) nonresident may not operate a motor vehicle in Indiana; and
(2) motor vehicle owned by the nonresident may not be operated in Indiana;
until the nonresident or the owner of the motor vehicle has complied with the requirements of this article with respect to proof of financial responsibility.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.269.

IC 9-25-6-14
Renewal of driving privileges or registration
Sec. 14. (a) The bureau shall reinstate the driving privileges or motor vehicle registration, or both:
(1) subject to section 15 of this chapter, after ninety (90) days of suspension if the person has furnished the bureau with a certificate of compliance showing that financial responsibility is in effect with respect to the vehicle; or
(2) if financial responsibility was in effect with respect to a motor vehicle on the date requested but the bureau does not receive a certificate of compliance indicating this fact until after the person's driving privileges are suspended under this article, the person's driving privileges shall be reinstated when the bureau receives the certificate of compliance.
(b) Upon receipt of a certificate of compliance under this section, the bureau shall expunge from the bureau's data base the administrative suspension caused by the failure to notify the bureau that the person had financial responsibility in effect on the date of the violation.
As added by P.L.2-1991, SEC.13. Amended by P.L.105-1991, SEC.3; P.L.1-1992, SEC.57; P.L.94-1997, SEC.4; P.L.117-2001, SEC.2; P.L.210-2005, SEC.49; P.L.125-2012, SEC.270.
IC 9-25-6-15
Driving privileges reinstatement fee
Sec. 15. A person:
(1) whose driving privileges are suspended under this article; and
(2) who seeks the reinstatement of the driving privileges;
must pay a reinstatement fee to the bureau as provided in IC 9-29-10-1.
As added by P.L.2-1991, SEC.13. Amended by P.L.80-2010, SEC.13; P.L.125-2012, SEC.271.

IC 9-25-6-16
Renewal of driving privileges suspension
Sec. 16. A person whose driving privileges are suspended under this article may seek a review of the suspension under IC 4-21.5-3-7.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.272.

IC 9-25-6-17
Repealed
(Repealed by P.L.125-2012, SEC.273.)

IC 9-25-6-18
Forging or signing without authority; certificate serving as proof of financial responsibility; filing or offering for filing; classification of violation
Sec. 18. A person who:
(1) forges or without authority signs or approves any certificate to serve as proof of financial responsibility as required by the bureau; or
(2) knowingly files or offers for filing a certificate described in subdivision (1);
commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.274.

IC 9-25-6-19
Repealed
(Repealed by P.L.125-2012, SEC.275.)

IC 9-25-6-19.2
False evidence of financial responsibility
Sec. 19.2. The bureau may suspend the registration of a motor vehicle owned by a registrant who provides the bureau with false evidence of financial responsibility under this article.
As added by P.L.125-1995, SEC.10. Amended by P.L.125-2012, SEC.276.

IC 9-25-6-20
Repealed (Repealed by P.L.125-2012, SEC.277.)

IC 9-25-6-21
Repealed
(Repealed by P.L.125-2012, SEC.278.)



CHAPTER 7. MISCELLANEOUS PROVISIONS

IC 9-25-7-2
Transfer of vehicle registration or registration in another name; good faith requirement; repossessed vehicles
Sec. 2. (a) This section does not apply to or affect the registration of a motor vehicle sold by a person who, under the terms or conditions of a written instrument giving a right of repossession, has exercised the right and has repossessed a motor vehicle from a person whose certificate of registration has been suspended under this article.
(b) If an owner's registration has been suspended under this article, the registration may not be transferred or the motor vehicle registered in another name until the bureau is satisfied that the transfer or registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this article. A transfer or registration shall be permitted when the transferee furnishes proof of financial responsibility to the bureau.
(c) A transfer or registration made or obtained in violation of this section is void for the purposes of this article.
As added by P.L.2-1991, SEC.13.

IC 9-25-7-3
Cancellation, return, or waiver of proof of financial responsibility
Sec. 3. (a) The bureau shall, upon request, cancel a bond or return a certificate of insurance, direct the treasurer of state to return to the person entitled any money or securities deposited under this article as proof of financial responsibility, or waive the requirement of filing proof of financial responsibility in any of the following circumstances:
(1) At any time after three (3) years from the date the proof was

required, if during the three (3) year period preceding the request the person furnishing the proof has not been convicted of an offense referred to in IC 9-30-4-6.
(2) If the person on whose behalf the proof was filed dies or the person becomes permanently incapable of operating a motor vehicle.
(3) If the person who has given proof of financial responsibility surrenders the person's operator's or chauffeur's license, registration certificates, and registration plates to the bureau. The bureau may not release the proof if an action for damages upon a liability referred to in this article is pending, a judgment upon a liability is outstanding and unsatisfied, or the bureau has received notice that the person has, within the period of three (3) months immediately preceding, been involved as a driver in a motor vehicle accident. An affidavit of the applicant of the nonexistence of the facts referred to in this subdivision is sufficient evidence of the nonexistence of the facts in the absence of evidence to the contrary in the records of the department.
(b) Whenever a person to whom proof has been surrendered under subsection (a)(3) applies for an operator's or chauffeur's license or the registration of a motor vehicle within a period of three (3) years from the date the proof of financial responsibility was originally required, the bureau shall reject the application unless the applicant reestablishes the proof for the remainder of the period.
As added by P.L.2-1991, SEC.13. Amended by P.L.1-2001, SEC.7.

IC 9-25-7-4
Failure to pay under surety bond after entry of judgment; action in name of state against company executing bond
Sec. 4. If a judgment is rendered against the principal of a surety bond upon a liability covered by the conditions of the bond and the judgment is not satisfied within sixty (60) days after the judgment becomes final, the judgment creditor may, for the judgment creditor's own use and benefit and at the judgment creditor's sole expense, bring an action in the name of the state against the company that executed the bond.
As added by P.L.2-1991, SEC.13.

IC 9-25-7-5
Failure of motor carrier to file proof of financial responsibility; report to department of state revenue
Sec. 5. The bureau shall report to the department of state revenue a failure, a refusal, or the neglect of a common carrier of persons or property by motor vehicle to file a certificate of proof of financial responsibility when requested.
As added by P.L.2-1991, SEC.13.

IC 9-25-7-6
Temporary reinstatement to allow for licensing or registration in

another state or foreign jurisdiction
Sec. 6. (a) This section does not apply to a person who is a resident of Indiana or who operates a motor vehicle in Indiana.
(b) A person:
(1) whose driver's license or registration was suspended and who is required to prove financial responsibility extending into the future in order to have the person's driving privileges reinstated; and
(2) who no longer operates a motor vehicle in Indiana and has become a resident of another state or foreign jurisdiction;
is not required to prove financial responsibility into the future in order to have the person's driving privileges or registration temporarily reinstated to allow licensing or registration in the other state or foreign jurisdiction.
As added by P.L.88-1996, SEC.6. Amended by P.L.125-2012, SEC.279.



CHAPTER 8. PENALTIES

IC 9-25-8-2
Operating or permitting operation of vehicle without proving financial responsibilities; classification of violation; court recommendation of suspension of driving privileges
Sec. 2. (a) A person who knowingly:
(1) operates; or
(2) permits the operation of;
a motor vehicle on a public highway in Indiana without financial responsibility in effect as set forth in IC 9-25-4-4 commits a Class A infraction. However, the offense is a Class C misdemeanor if the person knowingly or intentionally violates this section and has a prior unrelated conviction or judgment under this section.
(b) Subsection (a)(2) applies to:
(1) the owner of a rental company under IC 9-25-6-3(f)(1); and
(2) an employer under IC 9-25-6-3(f)(2).
(c) In addition to any other penalty imposed on a person for violating this section, the court may recommend the suspension of the person's driving privileges for at least ninety (90) days but not more than one (1) year. However, if, within the five (5) years preceding the conviction under this section, the person had a prior unrelated conviction under this section, the court shall recommend the suspension of the person's driving privileges for one (1) year.
(d) Upon receiving the recommendation of the court under subsection (c), the bureau shall suspend the person's driving privileges for the period recommended by the court. If no suspension is recommended by the court, the bureau shall impose the minimum period of suspension required under this article.
As added by P.L.2-1991, SEC.13. Amended by P.L.59-1994, SEC.8; P.L.100-1997, SEC.1; P.L.157-2003, SEC.2; P.L.125-2012, SEC.281.

IC 9-25-8-3
Rules Sec. 3. The commissioner may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.2-1991, SEC.13.

IC 9-25-8-4
Notification to prosecuting attorney of driving privileges suspension not required
Sec. 4. The commissioner is not required to notify the prosecuting attorney of a driver who has had driving privileges suspended for failure to prove financial responsibility under this article.
As added by P.L.2-1991, SEC.13. Amended by P.L.125-2012, SEC.282.

IC 9-25-8-5
Financial responsibility violations; assessment of points by bureau
Sec. 5. (a) For purposes of the point system for Indiana traffic convictions operated by the bureau under 140 IAC 1-4.5, the bureau shall assess points against a person who registers or operates a motor vehicle in violation of IC 9-25-4-1. The bureau shall assess points against a person under this subsection for each violation of IC 9-25-4-1 committed by the person.
(b) The number of points assessed for each violation of IC 9-25-4-1 shall be determined by the point study committee appointed by the commissioner based on the evaluation by the committee of the harm done to Indiana and the citizens of Indiana through the violation of IC 9-25-4-1.
As added by P.L.59-1994, SEC.9.



CHAPTER 9. POST-CONVICTION FINANCIAL RESPONSIBILITY VERIFICATION

IC 9-25-9-2
Request for evidence of financial responsibility; instructions; warning
Sec. 2. The request for evidence of financial responsibility presented to a person under section 1 of this chapter must do the following:
(1) Direct the person to ensure that the insurance company of the person provide the bureau with evidence that financial responsibility was in effect with respect to the motor vehicle

that the person was operating when the person committed the violation described in the judgment or abstract.
(2) Instruct the person on how to furnish the bureau with evidence of financial responsibility as specified in this article.
(3) Warn the person that failure of the insurance company of the person to provide evidence of financial responsibility to the bureau will result in suspension of the person's current driving privileges or motor vehicle registration, or both, under this article.
As added by P.L.59-1994, SEC.10. Amended by P.L.125-2012, SEC.284.

IC 9-25-9-3
Request for evidence of financial responsibility; compliance
Sec. 3. To avoid suspension of driving privileges or motor vehicle registration suspension under this article, a person presented with a request for evidence of financial responsibility under section 1 of this chapter must ensure that the insurance company of the person provides the bureau with a certificate of compliance indicating that financial responsibility as required by IC 9-25-4-1 was in effect when the person committed the violation described in the judgment or abstract.
As added by P.L.59-1994, SEC.10. Amended by P.L.125-2012, SEC.285.

IC 9-25-9-4
Request for evidence of financial responsibility; required information
Sec. 4. A person who is presented with a request for evidence of financial responsibility under section 1 of this chapter shall direct the insurance company of the person to set forth in the certificate of compliance the following information concerning the form of financial responsibility that was in effect with respect to the motor vehicle:
(1) If a motor vehicle liability policy was in effect, the following:
(A) The name and address of the insurer.
(B) The limits of coverage of the policy.
(C) The identification number applying to the policy.
(D) A statement confirming that financial responsibility covering the motor vehicle and operator was in effect on the date applicable to section 1(b) of this chapter.
(2) If a bond was in effect, the following:
(A) The name and address of the bond company or surety.
(B) The face amount of the bond.
(3) If self-insurance was in effect under IC 9-25-4-11, the following:
(A) The date on which the certificate of self-insurance was issued by the bureau.
(B) The name of the person to whom the certificate of

self-insurance was issued.
As added by P.L.59-1994, SEC.10. Amended by P.L.125-2012, SEC.286.

IC 9-25-9-5
Signatures on certificate of compliance; information concerning violations
Sec. 5. (a) A certificate of compliance that is provided to the bureau under this article and that reports the existence of an insurance policy must be signed by an officer or agent of the insurer.
(b) The portion of a request for evidence of financial responsibility that is presented to an officer or agent of an insurer to obtain a certificate of compliance under subsection (a) may not contain information concerning the violation that resulted in the request for evidence of financial responsibility.
(c) An officer or agent of an insurer may not request information concerning a violation that results in a request for evidence of financial responsibility under this article.
(d) A certificate of compliance that is provided to the bureau under this article and that reports the existence of a bond must be signed by an officer of the bond company or surety.
As added by P.L.59-1994, SEC.10. Amended by P.L.125-2012, SEC.287.

IC 9-25-9-6
Responsibilities of bureau
Sec. 6. The bureau shall respond to:
(1) a certificate of compliance provided to the bureau under this chapter; or
(2) the failure of a person under this chapter to provide the bureau with a certificate of compliance;
in the manner provided under IC 9-25-6-1, IC 9-25-6-2, and IC 9-25-6-3.
As added by P.L.59-1994, SEC.10.

IC 9-25-9-7
Financial responsibility compliance verification fund
Sec. 7. (a) The financial responsibility compliance verification fund is established to defray expenses incurred by the bureau in verifying compliance with financial responsibility requirements under this chapter.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The sources of money for the fund are as follows:
(1) The portion of the driving license reinstatement fee that is to be deposited in the fund under IC 9-29-10-1.
(2) Accrued interest and other investment earnings of the fund.
(3) Appropriations made by the general assembly.
(4) Gifts and donations from any person to the fund.
(d) The treasurer of state shall invest the money in the fund not

currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.59-1994, SEC.10.



CHAPTER 10. PREVIOUSLY UNINSURED MOTORIST REGISTRY

IC 9-25-10
Chapter 10. Previously Uninsured Motorist Registry

IC 9-25-10-1
Conviction
Sec. 1. As used in this chapter, "conviction" refers to a conviction for operating a motor vehicle without financial responsibility in violation of this article.
As added by P.L.77-2008, SEC.1. Amended by P.L.1-2009, SEC.83.

IC 9-25-10-2
Previously uninsured motorist
Sec. 2. As used in this chapter, "previously uninsured motorist" refers to a person:
(1) against whom a judgment is entered for;
(2) who is convicted of; or
(3) against whom the bureau has taken administrative action for;
operating a motor vehicle without financial responsibility in violation of this article after December 31, 2009.
As added by P.L.77-2008, SEC.1. Amended by P.L.1-2009, SEC.84; P.L.65-2011, SEC.1.

IC 9-25-10-3
Registry
Sec. 3. As used in this chapter, "registry" refers to the electronic registry of previously uninsured motorists established under section 4 of this chapter.
As added by P.L.77-2008, SEC.1.

IC 9-25-10-4
Establishment of registry
Sec. 4. The bureau shall establish an electronic registry of previously uninsured motorists to facilitate the random and periodic verification by the bureau of compliance with this article.
As added by P.L.77-2008, SEC.1. Amended by P.L.1-2009, SEC.85; P.L.125-2012, SEC.288.

IC 9-25-10-5
Adoption of rules
Sec. 5. The bureau shall adopt rules under IC 4-22-2 to implement this chapter. Rules adopted under this section must do the following:
(1) Establish the method of random selection of names of previously uninsured motorists from the registry.
(2) Establish the methods by which the bureau may request evidence of financial responsibility from a previously uninsured motorist whose name was randomly selected from the registry.
(3) Establish the methods by which a previously uninsured motorist may respond to the bureau's request for evidence of financial responsibility. (4) Establish a schedule for the entry, updating, and timely removal of names on or from the registry.
As added by P.L.77-2008, SEC.1.

IC 9-25-10-6
Failure to respond is prima facie evidence
Sec. 6. The failure by a previously uninsured motorist to respond with proof of financial responsibility to the bureau's request for verification of financial responsibility under this chapter constitutes prima facie evidence of operating a motor vehicle without financial responsibility in violation of this article.
As added by P.L.77-2008, SEC.1. Amended by P.L.1-2009, SEC.86; P.L.125-2012, SEC.289.

IC 9-25-10-7
Removal of names from registry
Sec. 7. (a) The bureau shall remove the name of a previously uninsured motorist from the registry not more than five (5) years after the date on which the:
(1) judgment;
(2) conviction; or
(3) administrative action by the bureau;
for which the previously uninsured motorist's name is maintained on the registry was entered against the previously uninsured motorist.
(b) If a previously uninsured motorist is convicted of a second or subsequent offense under this article or is subject to a second or subsequent administrative action by the bureau under this article, the bureau shall remove the previously uninsured motorist's name from the registry not more than five (5) years after the date on which the second or subsequent conviction or the second or subsequent administrative action by the bureau is entered.
As added by P.L.77-2008, SEC.1. Amended by P.L.1-2009, SEC.87; P.L.65-2011, SEC.2; P.L.125-2012, SEC.290.






ARTICLE 26. ACCIDENTS AND ACCIDENT REPORTS

CHAPTER 1. DUTIES OF DRIVERS, OWNERS, AND PASSENGERS AND ACCIDENT REPORTS

IC 9-26-1-1
Duties of driver of motor vehicle involved in an accident resulting in injury, death, or entrapment
Sec. 1. Except as provided in section 1.5 of this chapter, the driver of a motor vehicle involved in an accident that results in the injury or death of a person or the entrapment of a person in a vehicle shall do the following:
(1) Immediately stop the driver's motor vehicle at the scene of the accident or as close to the accident as possible in a manner that does not obstruct traffic more than is necessary.
(2) Immediately return to and remain at the scene of the accident until the driver does the following:
(A) Gives the driver's name and address and the registration number of the motor vehicle the driver was driving.
(B) Upon request, exhibits the driver's license of the driver to the following:
(i) The person struck.
(ii) The driver or occupant of or person attending each vehicle involved in the accident.
(C) Subject to section 1.5(a) of this chapter, determines the need for and renders reasonable assistance to each person injured or entrapped in the accident, including the removal of, or the making of arrangements for the removal of:
(i) each injured person from the scene of the accident to a physician or hospital for medical treatment; and
(ii) each entrapped person from the vehicle in which the person is entrapped.
(3) Subject to section 1.5(b) of this chapter, immediately give notice of the accident by the quickest means of communication

to one (1) of the following:
(A) The local police department, if the accident occurs within a municipality.
(B) The office of the county sheriff or the nearest state police post, if the accident occurs outside a municipality.
As added by P.L.2-1991, SEC.14. Amended by P.L.210-2005, SEC.50; P.L.126-2008, SEC.3; P.L.1-2009, SEC.88; P.L.125-2012, SEC.292.

IC 9-26-1-1.5
Duties of passenger of vehicle involved in accident resulting in injury, or entrapment
Sec. 1.5. (a) If:
(1) the driver of a motor vehicle is physically incapable of determining the need for or rendering assistance to any injured or entrapped person as required under section 1(2)(C) of this chapter;
(2) there is another occupant in the motor vehicle at the time of the accident who is:
(A) at least:
(i) fifteen (15) years of age and holds a learner's permit issued under IC 9-24-7-1 or a driver's license issued under IC 9-24-11; or
(ii) eighteen (18) years of age; and
(B) capable of determining the need for and rendering reasonable assistance to injured or entrapped persons as provided in section 1(2)(C) of this chapter; and
(3) the other occupant in the motor vehicle knows that the driver of the motor vehicle is physically incapable of determining the need for or rendering assistance to any injured or entrapped person;
the motor vehicle occupant referred to in subdivisions (2) and (3) shall immediately determine the need for and render reasonable assistance to each person injured or entrapped in the accident as provided in section 1(2)(C) of this chapter.
(b) If:
(1) the driver of a motor vehicle is physically incapable of giving immediate notice of an accident as required under section 1(3) of this chapter;
(2) there is another occupant in the motor vehicle at the time of the accident who is:
(A) at least:
(i) fifteen (15) years of age and holds a learner's permit issued under IC 9-24-7-1 or a driver's license issued under IC 9-24-11; or
(ii) eighteen (18) years of age; and
(B) capable of giving notice as provided in section 1(3) of this chapter; and
(3) the other occupant in the motor vehicle knows that the driver of the motor vehicle is physically incapable of giving

immediate notice of an accident;
the motor vehicle occupant referred to in subdivisions (2) and (3) shall immediately give notice of the accident by the quickest means of communication as provided in section 1(3) of this chapter.
(c) If there is more than one (1) motor vehicle occupant to whom subsection (a) applies, it is a defense to a prosecution of one (1) motor vehicle occupant under subsection (a) that the defendant reasonably believed that another occupant of the motor vehicle determined the need for and rendered reasonable assistance as required under subsection (a).
(d) If there is more than one (1) motor vehicle occupant to whom subsection (b) applies, it is a defense to a prosecution of one (1) motor vehicle occupant under subsection (b) that the defendant reasonably believed that another occupant of the motor vehicle gave the notice required under subsection (b).
As added by P.L.126-2008, SEC.4. Amended by P.L.125-2012, SEC.293.

IC 9-26-1-2
Duties of driver of vehicle involved in accident resulting in damage to vehicle driven or attended by person but not resulting in injury, death, or entrapment
Sec. 2. The driver of a motor vehicle involved in an accident that does not result in injury or death of a person or the entrapment of a person in a motor vehicle and that does not involve the transportation of hazardous materials but that does result in damage to a vehicle that is driven or attended by a person shall do the following:
(1) Immediately stop the motor vehicle at the scene of the accident or as close to the accident as possible in a manner that does not obstruct traffic more than is necessary. If the accident occurs on a federal interstate highway, or on a ramp providing access to or from a federal interstate highway, the driver shall, as soon as safely possible, move the motor vehicle off the highway or ramp to a location as close to the accident as possible in a manner that does not obstruct traffic more than is necessary.
(2) Immediately return to and remain at the scene of the accident until the driver does the following upon request:
(A) Gives the driver's name and address and the registration number of the motor vehicle the driver was driving.
(B) Gives the names and addresses of the owner and any occupants of the motor vehicle the driver was driving, if the names or addresses are different from the name and address provided under clause (A).
(C) Provides proof of financial responsibility (as defined in IC 9-25-2-3) for the motor vehicle.
(D) Exhibits the driver's license of the driver to the driver or occupant of or person attending each vehicle involved in the accident.
As added by P.L.2-1991, SEC.14. Amended by P.L.157-2003, SEC.3;

P.L.210-2005, SEC.51; P.L.126-2008, SEC.5; P.L.54-2009, SEC.10; P.L.125-2012, SEC.294.

IC 9-26-1-2.5
Repealed
(Repealed by P.L.125-2012, SEC.295.)

IC 9-26-1-3
Duties of driver of motor vehicle colliding with unattended vehicle
Sec. 3. The driver of a motor vehicle that collides with an unattended vehicle shall immediately stop and do one (1) of the following:
(1) Locate and notify the operator or owner of the vehicle of the name and address of the driver and owner of the motor vehicle striking the unattended vehicle.
(2) Leave in a conspicuous place on the vehicle struck a written notice giving the name and address of the driver and the owner of the motor vehicle doing the striking and a statement of the circumstances of the accident.
As added by P.L.2-1991, SEC.14. Amended by P.L.125-2012, SEC.296.

IC 9-26-1-4
Duties of driver of motor vehicle causing damage to property other than another vehicle
Sec. 4. (a) The driver of a motor vehicle that causes damage to the property of another person, other than damage to a vehicle, shall do the following:
(1) Immediately stop the motor vehicle at the scene of the accident or as close to the accident as possible in a manner that does not obstruct traffic more than is necessary.
(2) Immediately return to and remain at the scene of the accident until the driver does the following:
(A) Takes reasonable steps to locate and notify the owner or person in charge of the property of the damage.
(B) Gives the person the driver's name and address and the registration number of the motor vehicle.
(C) Upon request, exhibits the driver's license of the driver.
(b) If after reasonable inquiry the driver of the motor vehicle cannot find the owner or person in charge of the damaged property, the driver of the motor vehicle shall do the following:
(1) Notify either the sheriff's department of the county in which the damaged property is located or a member of the state police department.
(2) Give the sheriff's department or state police department the information required by this section.
As added by P.L.2-1991, SEC.14. Amended by P.L.125-2012, SEC.297.

IC 9-26-1-5 State police department; requiring reports from witnesses
Sec. 5. The state police department may require witnesses of accidents to submit reports to the state police department.
As added by P.L.2-1991, SEC.14. Amended by P.L.210-2005, SEC.52.

IC 9-26-1-6
Repealed
(Repealed by P.L.125-2012, SEC.298.)

IC 9-26-1-7
City or town ordinances; accident reports; confidentiality
Sec. 7. (a) A city or town may by ordinance require that the driver of a motor vehicle involved in an accident file with a designated city or town department a report of the accident.
(b) An accident report required to be filed under subsection (a) is for the confidential use of the designated city or town department and subject to IC 9-26-3-4.
As added by P.L.2-1991, SEC.14. Amended by P.L.210-2005, SEC.53; P.L.125-2012, SEC.299.

IC 9-26-1-8
Failure to stop and remain at scene of accident resulting in injury or death; failure of driver to fulfill duties following collisions with unattended vehicles or other property; classification of violations
Sec. 8. (a) A person who knowingly or intentionally fails to stop or comply with section 1(1) or 1(2) of this chapter after causing injury to a person commits a Class A misdemeanor. However, the offense is:
(1) a Class D felony if:
(A) the accident involves serious bodily injury to a person; or
(B) within the five (5) years preceding the commission of the offense, the person had a previous conviction of any of the offenses listed in IC 9-30-10-4(a);
(2) a Class C felony if the accident involves the death of a person; and
(3) a Class B felony if the person knowingly or intentionally fails to stop or comply with section 1(1) or 1(2) of this chapter after committing operating while intoxicated causing serious bodily injury (IC 9-30-5-4).
(b) A person who knowingly or intentionally fails to stop or comply with section 3 or 4 of this chapter after causing damage to the property of another person commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.14. Amended by P.L.96-1996, SEC.2; P.L.97-1996, SEC.2; P.L.126-2008, SEC.7.

IC 9-26-1-9
Failure of driver or passenger to give notice of serious accident; failure to stop and to remain at scene of accident resulting in

damage to another driven or attended vehicle; classification
Sec. 9. A person who intentionally, knowingly, or recklessly violates section 1(3), 1.5, 2(1), or 2(2) of this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.14. Amended by P.L.126-2008, SEC.8.

IC 9-26-1-10
Repealed
(Repealed by P.L.125-2012, SEC.300.)



CHAPTER 2. DUTIES OF LAW ENFORCEMENT OFFICERS AND ACCIDENT REPORTS

IC 9-26-2-2
Accident reports
Sec. 2. A law enforcement officer shall forward a written report of each accident investigated under section 1 of this chapter to the state police department within twenty-four (24) hours after completing the investigation. The report must contain, if possible, the following information:
(1) The name and address of the owner and operator of each vehicle involved in the accident.
(2) The license number and description of each vehicle involved in the accident.
(3) The time and place the accident occurred.
(4) The name and address of each person injured or killed in the accident.
(5) The name and address of each witness to the accident.
As added by P.L.2-1991, SEC.14.

IC 9-26-2-3
Accident report not confidential record
Sec. 3. A report filed by a law enforcement officer under section 2 of this chapter is not a confidential record and shall be made available for inspection and copying under IC 5-14-3.
As added by P.L.2-1991, SEC.14.

IC 9-26-2-4
Enforcement of traffic regulations and financial responsibility provisions against parties to accidents on private property
Sec. 4. (a) A law enforcement officer shall enforce IC 9-21 and IC 9-25 against the parties to a motor vehicle accident on private property if the accident:
(1) occurs on commercial or other private property that is open to the public; and
(2) results in:
(A) personal injury or death; or
(B) property damage to an apparent extent greater than one thousand dollars ($1,000). (b) This section does not affect the power of a local government unit to contract with the owner or lessee of a shopping center or private business property under IC 9-21-18-4.
As added by P.L.2-1991, SEC.14. Amended by P.L.157-2003, SEC.5.



CHAPTER 3. DUTIES OF STATE POLICE DEPARTMENT AND ACCIDENT REPORTS

IC 9-26-3-2
Use of approved form; sufficiency of information given in report
Sec. 2. An accident report required to be made in writing must be made on the appropriate form approved by the state police department and must contain all of the required information unless the information is not available.
As added by P.L.2-1991, SEC.14.

IC 9-26-3-3
Transmission of accident reports to bureau
Sec. 3. The state police department shall transmit to the bureau each accident report or copy of an accident report filed with the state police department under this chapter.
As added by P.L.2-1991, SEC.14.

IC 9-26-3-4
Confidentiality and use of reports; disclosure of identity of person; use as evidence at trial; certificate that report has or has not been made
Sec. 4. (a) This section does not apply to an accident report filed by a law enforcement officer or filed by a coroner or similar officer under IC 9-26-4-2.
(b) Except as provided in subsection (c), each required accident report and supplemental report is without prejudice to the reporting individual and is for the confidential use of the state police department or other state agencies having use of the records for accident prevention purposes.
(c) The state police department may disclose the identity of a person involved in an accident when the person's identity is not otherwise known or when the person denies being present at the accident.
(d) A report may not be used as evidence in a trial, civil or

criminal, arising out of an accident. However, the state police department shall, upon the demand of a:
(1) person who has, or claims to have, made a report; or
(2) court;
furnish a certificate showing that a specified accident report has or has not been made to the state police department solely to prove a compliance or a failure to comply with the requirement that a report be made to the state police department.
As added by P.L.2-1991, SEC.14.

IC 9-26-3-5
Gathering, publication, and distribution of statistical information
Sec. 5. (a) The state police department shall tabulate and may analyze all accident reports and shall publish annually or at more frequent intervals statistical information based on the reports as to the number and circumstances of traffic accidents, including:
(1) the total number of accidents;
(2) the total number of fatalities resulting from traffic accidents;
(3) the total number of accidents and fatalities involving a person less than nineteen (19) years of age; and
(4) if possible, whether the accident or fatality occurred on a highway that:
(A) is part of the national system of interstate and defense highways;
(B) has four (4) or more lanes; or
(C) is divided into two (2) or more roadways.
(b) Beginning April 30, 2006, and on April 30 of each year thereafter, if the number of fatalities reported in subsection (a) exceeds the average annual number of fatalities in traffic accidents from the previous five (5) years by at least seven percent (7%), the state police department shall submit the report to the legislative council and to the chairpersons of the committees of the house of representatives and the senate that consider transportation issues. The reports required under this subsection must be in an electronic format under IC 5-14-6.
(c) Beginning April 30, 2006, and on April 30 of each year thereafter, the state police department shall submit a report describing:
(1) the total number of accidents and fatalities involving a person less than nineteen (19) years of age; and
(2) if possible, whether the accident or fatality described in subdivision (1) occurred on a highway that:
(A) is part of the national system of interstate and defense highways;
(B) has four (4) or more lanes; or
(C) is divided into two (2) or more roadways;
to the legislative council and to the chairpersons of the committees of the house of representatives and the senate that consider transportation issues. The reports required under this subsection must be in an electronic format under IC 5-14-6. As added by P.L.2-1991, SEC.14. Amended by P.L.151-2005, SEC.4.



CHAPTER 4. DUTIES OF CORONERS

IC 9-26-4-2
Monthly reports
Sec. 2. In addition to the notification required by section 1 of this chapter, the coroner or other official performing similar functions shall report in writing to the state police department, on or before the tenth day of each month, the following:
(1) The death of an individual within the coroner's jurisdiction during the preceding month as the result of an accident involving a motor vehicle.
(2) The circumstances of the accident.
As added by P.L.2-1991, SEC.14.



CHAPTER 5. DUTIES OF GARAGES AND REPAIR SHOPS

IC 9-26-5-2
Violation of chapter; classification
Sec. 2. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.14.



CHAPTER 6. REMOVAL OF DAMAGED VEHICLES

IC 9-26-6-1
Duty to remove glass or other foreign material
Sec. 1. A person removing a wrecked or damaged motor vehicle from a street or highway must remove any glass or other foreign material dropped upon the street or highway from the motor vehicle.
As added by P.L.2-1991, SEC.14. Amended by P.L.125-2012, SEC.302.

IC 9-26-6-2
Notification required following accident resulting in damage to property; application of section
Sec. 2. (a) This section does not apply to the removal of a motor vehicle that constitutes a traffic hazard.
(b) The driver of a motor vehicle that is used to remove a motor vehicle that caused damage to real or personal property, except a motor vehicle of another person as described in IC 9-26-1-4, shall give the notification required by IC 9-26-1-4 before removing the motor vehicle that caused the damage.
As added by P.L.2-1991, SEC.14. Amended by P.L.125-2012, SEC.303.

IC 9-26-6-3
Violation of duty to remove glass or other foreign material; classification
Sec. 3. A person who violates section 1 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.14.

IC 9-26-6-4
Violation of duty to give notice of damage to property; classification
Sec. 4. A person who violates section 2 of this chapter commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.14.



CHAPTER 7. DAMAGE TO FENCES

IC 9-26-7-2
Repair or replacement of fence; labor and materials
Sec. 2. The Indiana department of transportation shall furnish the labor used in the repair or replacement of the fence. The owner of the fence shall furnish the materials or money to cover the cost of materials for the repair or replacement of the fence.
As added by P.L.2-1991, SEC.14.

IC 9-26-7-3
Liability of person causing damage
Sec. 3. This chapter does not mitigate or extinguish the liability of a person causing or responsible for damage to respond in damages.
As added by P.L.2-1991, SEC.14.

IC 9-26-7-4
Compliance with article; effect of chapter
Sec. 4. This chapter does not relieve the owner or operator of a motor vehicle involved in an accident subject to this chapter of compliance with this article.
As added by P.L.2-1991, SEC.14.



CHAPTER 8. ENFORCEMENT

IC 9-26-8-2
Violations of certain sections of IC 9-26-1; arrest without warrant
Sec. 2. A law enforcement officer may, without a warrant, arrest a person for a violation of IC 9-26-1-1(1), IC 9-26-1-1(2), IC 9-26-1-2(1), IC 9-26-1-2(2), IC 9-26-1-3, or IC 9-26-1-4 if the law enforcement officer has reasonable cause to believe that the violation was committed by the person.
As added by P.L.2-1991, SEC.14. Amended by P.L.1-1992, SEC.58.






ARTICLE 27. TRAFFIC SAFETY AND DRIVER EDUCATION PROGRAMS

CHAPTER 1. FEDERAL TRAFFIC SAFETY PROGRAMS

IC 9-27-1-2
Acceptance of provisions and benefits of National Highway Safety Act of 1966; administration
Sec. 2. Indiana accepts the provisions and benefits of the National Highway Safety Act of 1966 (23 U.S.C. 401 et seq.). The governor may administer the federal act and coordinate the activities of all departments and agencies of this state and political subdivisions of this state and observe and comply with the requirements of the federal act and the regulations issued under the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-3
Construction to allow maximum participation in benefits
Sec. 3. This chapter shall be construed to allow maximum participation in the benefits of the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-4
Federal funds appropriated to state and subdivisions for federal act uses and purposes
Sec. 4. Federal funds received by the state under the federal act are appropriated to the state and political subdivisions of the state for the uses and purposes provided by the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-5
Federal funds conditioned on expenditure of funds by political subdivision; appropriation by subdivision
Sec. 5. If the expenditure of public funds of a political subdivision is required as a condition for the provision of funds under the federal act, the acceptance of funds under the federal act by the political subdivision shall be made by the governing authority of the political subdivision, with the consent of the appropriating authority of the political subdivision. Funds of a political subdivision may not be expended without due appropriation as provided by law. However, a political subdivision may make regular appropriations for the

purposes authorized by this chapter or may make regular appropriations in the same manner that emergency appropriations are made.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-6
State administrator and other employees; salaries
Sec. 6. (a) The governor may appoint an administrator to aid the governor in the coordination and administration of the federal act. The governor may also employ other persons required to effectuate the purposes of the federal act.
(b) The budget agency, subject to the approval of the governor, shall establish the salaries of the administrator and other persons employed by the governor to effectuate the purposes of the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-7
Delegation of duties to state officers or agencies
Sec. 7. The governor may designate a state officer or agency to perform any of the acts to be performed by the state to receive funds under the federal act. The designated state officer or agency shall perform the acts specified by the governor.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-8
Cooperation; federal, state, and local level
Sec. 8. The governor may cooperate with any agency or person, public or private, state or federal, and any political subdivision in the administration of the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-9
State officers and agencies; cooperation
Sec. 9. State officers and agencies shall cooperate with the governor, on the governor's request, to further the purposes of this chapter.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-10
Federal funds; application; receipt; disbursement; allocation
Sec. 10. The governor may apply for, receive, disburse, and allocate funds that are made available to the state by the federal government.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-11
Contracts to provide services, facilities, studies, and reports
Sec. 11. The governor may contract with other agencies, public and private, that the governor considers necessary to provide the

services, facilities, studies, and reports that will best effectuate the purposes of the federal act.
As added by P.L.2-1991, SEC.15.



CHAPTER 2. STATE TRAFFIC SAFETY PROGRAMS

IC 9-27-2-2
Office of traffic safety; creation; responsibility; purpose
Sec. 2. The office of traffic safety is created within the Indiana criminal justice institute. The office is responsible for the state's traffic safety program. The purpose of this office is to develop and conduct effective programs and activities for the facilitation of traffic and for the protection and conservation of life and property on Indiana streets and highways.
As added by P.L.2-1991, SEC.15. Amended by P.L.39-1993, SEC.8.

IC 9-27-2-3
Director of traffic safety; appointment; term; qualifications; duties
Sec. 3. (a) The governor shall appoint a director of traffic safety who serves at the pleasure of the governor.
(b) The director is the administrative head of the office of traffic safety, subject to the authority of the director of the Indiana criminal justice institute. The director of traffic safety shall develop, plan, and execute the functions and duties prescribed by this chapter.
(c) The director of traffic safety must be a person qualified by training and experience in traffic safety and traffic accident prevention measures.
As added by P.L.2-1991, SEC.15. Amended by P.L.39-1993, SEC.9.

IC 9-27-2-4
Office; powers and duties
Sec. 4. The office shall do the following to carry out this chapter:
(1) Develop, plan, and conduct programs and activities designed to prevent and reduce traffic accidents and to facilitate the control of traffic on Indiana streets and highways.
(2) Advise, recommend, and consult with state departments, divisions, boards, commissions, and agencies concerning traffic safety, accident prevention, and traffic facilitation programs and activities and coordinate these programs and activities on an effective statewide basis.
(3) Organize and conduct, in cooperation with state departments and agencies, programs, services, and activities designed to aid political subdivisions in the control of traffic and prevention of traffic accidents.
(4) Develop informational, educational, and promotional material on traffic control and traffic accident prevention, disseminate the material through all possible means of public

information, and serve as a clearinghouse for information and publicity on traffic control and accident prevention programs and activities of state departments and agencies. These activities must include materials and information designed to make senior citizens aware of the effect of age on driving ability.
(5) Cooperate with public and private agencies interested in traffic control and traffic accident prevention in the development and conduct of public informational and educational activities designed to promote traffic safety or to support the official traffic safety program of Indiana.
(6) Study and determine the merits of proposals affecting traffic control, traffic safety, or traffic accident prevention activities in Indiana and recommend to the governor and the general assembly the measures that will serve to further control and reduce traffic accidents.
(7) Study proposed revisions and amendments to the motor vehicle laws and all other laws concerning traffic safety and make recommendations relative to those laws to the governor and general assembly.
(8) Develop and conduct a program of effective alcohol and drug countermeasures to protect and conserve life and property on Indiana streets and highways.
As added by P.L.2-1991, SEC.15. Amended by P.L.210-2005, SEC.54; P.L.197-2011, SEC.36.

IC 9-27-2-5
Office; additional powers and duties
Sec. 5. The office may do what is reasonable and necessary to carry out this chapter, including the following:
(1) Recommend to state agencies and departments measures for the control of traffic and for the prevention of traffic accidents.
(2) Study and inspect at any time the traffic control and traffic accident prevention activities and operations of state agencies and departments.
(3) Call meetings of the heads or employees of state agencies and departments to discuss traffic control or traffic accident prevention measures.
(4) Request information, special studies, and reports from state agencies and departments on matters concerning the control of traffic or the prevention of traffic accidents on Indiana streets and highways.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-6
Rules
Sec. 6. The Indiana criminal justice institute may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.2-1991, SEC.15. Amended by P.L.39-1993, SEC.10.
IC 9-27-2-7
Authority of office supplemental to traffic safety functions of department of transportation and state police department
Sec. 7. The authority of the office supplements and does not replace the traffic safety functions of the Indiana department of transportation or the state police department.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-8
Cooperation; state governmental entities
Sec. 8. The head of each Indiana department, division, bureau, commission, and agency shall cooperate with the office and provide full information on all plans, operations, activities, and programs of the respective agency or department that are directly related to traffic control or traffic accident prevention. The governor may direct that assistance be given to the office, in the performance of the duties of the office, by any officer, employee, or agent of the state. At the request of the office and with the approval of the governor, the head of a state agency or department shall assign temporarily to the office the technicians or other employees needed to carry out this chapter.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-9
Gifts or grants; authority to accept
Sec. 9. (a) The office, with the approval of the governor, may accept on behalf of the state a gift or grant of money for a purpose specified in this chapter.
(b) A gift or grant under this chapter shall be held by the treasurer of state in a special fund and expended in accordance with the terms of the gift or grant upon proper warrant or voucher drawn by the office.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-10
Purdue University research and training center; training program
Sec. 10. (a) The office and each Indiana department, division, bureau, and other agency may cooperate with Purdue University in the development of factual and scientific methods for the following:
(1) The control and prevention of traffic accidents.
(2) The conduct of research.
(3) Training and service programs designed to aid the office and the departments and agencies in conducting effective activities related to the facilitation of motor vehicle traffic on streets and highways and in the control and prevention of traffic accidents.
(b) Purdue University may do the following:
(1) Serve as the training and research center for the director of traffic safety and for the state traffic safety advisory committee.
(2) Develop and conduct for towns, cities, and other political subdivisions of Indiana training programs, special studies, surveys, and other services in the field of public safety and

traffic accident prevention that are designed to aid political subdivisions in the prevention and control of traffic accidents and congestion.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-11
Alcohol and drug countermeasures fund
Sec. 11. (a) The alcohol and drug countermeasures fund is established for the purpose of funding the programs and activities developed and conducted under section 4(8) of this chapter. The fund shall be administered by the office. The fund consists of deposits made under IC 33-37.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) At least sixty percent (60%) of the money in the alcohol and drug countermeasures fund shall be used to supplement law enforcement agencies in their efforts to apprehend persons who operate vehicles while intoxicated. Money received by a law enforcement agency from the fund may not be used to replace other funding of law enforcement services.
As added by P.L.2-1991, SEC.15. Amended by P.L.98-2004, SEC.77.

IC 9-27-2-12
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 9-27-2-13
Schools, seminars, or courses conducted by driver safety specialists; participation fees; agreements; deposit of revenues
Sec. 13. (a) Driver safety specialists, acting for the bureau, may conduct schools, seminars, or other courses for the benefit of local units of government, other state agencies, federal agencies, organizations, or private businesses for the purpose of improving the state's traffic safety climate.
(b) The bureau may impose a fee on participating individuals or groups at a rate adequate to reimburse the state for the direct cost to the state of conducting the educational programs.
(c) The bureau may enter into agreements as needed to meet the purposes of this chapter.
(d) The revenue collected for the purpose of reimbursing the state for the direct costs of the educational programs shall be deposited in the motor vehicle highway account established under IC 8-14-1.
As added by P.L.2-1991, SEC.15.



CHAPTER 3. LOCAL TRAFFIC SAFETY PROGRAMS

IC 9-27-3-2
Contracts with nonprofit organizations to promote traffic safety and to study accident problems
Sec. 2. The:
(1) county executive of a county; or
(2) board of public works, board of public works and safety, or the department of transportation of a city;
may contract with a nonprofit organization, with the approval of the county legislative body or the city legislative body, to promote traffic safety and study traffic accident problems.
As added by P.L.2-1991, SEC.15.



CHAPTER 4. REPEALED



CHAPTER 5. TOXICOLOGY ACCIDENT RESEARCH

IC 9-27-5-2
State department of toxicology; aid
Sec. 2. The director of the state department of toxicology may solicit and receive aid from the following:
(1) The office of traffic safety.
(2) The state police department.
(3) The commission on forensic sciences.
(4) The Indiana Coroners Association.
(5) The state department of health.
(6) The Indiana State Medical Association.
(7) Other agencies that may, in the director's opinion, make a contribution to the effectiveness of the study.
As added by P.L.2-1991, SEC.15. Amended by P.L.2-1992, SEC.90.

IC 9-27-5-3
Test results; dissemination; immunity from liability; practice of medicine
Sec. 3. (a) The results of a test conducted as part of a study conducted under this chapter are not public records. The results comprise information that is required by the investigator for the preparation of the study. Since these are the results of a statistical examination, the findings in a specific instance or collection of instances are not admissible in evidence in an action in a court or in a proceeding before a tribunal, a board, an agency, or an individual.
(b) The consolidated results of the examinations may be disseminated and made public for any use, but there must be no method of identifying the individuals involved. (c) An individual participating in a bona fide activity concerned with the conduct of statistical examination is immune from all liability, civil or criminal, that might otherwise be incurred or imposed.
(d) This chapter may not be construed as permitting a person to engage in the practice of medicine.
As added by P.L.2-1991, SEC.15.

IC 9-27-5-4
Collection of specimens
Sec. 4. (a) The director of the state department of toxicology, in conjunction with the office of traffic safety, may require the appropriate agencies to collect the necessary specimens to the maximum extent practicable from the body of each driver and pedestrian who is at least fifteen (15) years of age and who dies within four (4) hours after involvement in an accident.
(b) To the maximum extent practicable and consistent with legal rights, a quantitative test must also be conducted on each surviving driver in an accident that involves a fatality or that results in serious bodily injury in a manner consistent with IC 9-30-7.
(c) Specimens or reports collected under this section must consist of those items prescribed by the director of the department of toxicology and must include sufficient data to approximate the blood alcohol concentration of the driver or pedestrian at the time of the accident.
As added by P.L.2-1991, SEC.15.

IC 9-27-5-5
Reports
Sec. 5. The director of the state department of toxicology, in conjunction with the office of traffic safety, shall prepare a report of the annual statistical findings and related recommendations for presentation upon request of the legislative council. The report must be in an electronic format under IC 5-14-6.
As added by P.L.2-1991, SEC.15. Amended by P.L.28-2004, SEC.78.



CHAPTER 6. DRIVER EDUCATION TRAINING

IC 9-27-6-2
Exceptions to application
Sec. 2. This chapter does not apply to the following:
(1) An individual giving driver training lessons without charge.
(2) Employers maintaining driver training schools without charge for employees of the employer only.
As added by P.L.145-2011, SEC.21.

IC 9-27-6-3
Commercial driver training school
Sec. 3. (a) As used in this chapter, "commercial driver training school" means a business enterprise that:
(1) is conducted by an individual, an association, a partnership, a limited liability company, or a corporation for the education and training of persons, practically or theoretically, or both, to operate or drive motor vehicles or to prepare an applicant for an examination or validation under IC 9-24 for a driver's license; and
(2) charges consideration or tuition for the provision of services.
(b) The term does not include a business enterprise that educates or trains a person or prepares a person for an examination or a validation given by the bureau to operate or drive a motor vehicle as a vocation.
As added by P.L.145-2011, SEC.21.

IC 9-27-6-4
Instructor
Sec. 4. As used in this chapter, "instructor" means the following:
(1) An individual, whether acting as the operator of a commercial driver training school or on behalf of a commercial driver training school, who for compensation teaches, conducts classes for, gives demonstrations to, or supervises the practice of individuals learning to operate or drive motor vehicles or preparing to take an examination for a driver's license.
(2) An individual who supervises the work of an instructor.
(3) An individual licensed under IC 20-28-5-1.
(4) An individual under the authority of a postsecondary proprietary educational institution (as defined in IC 22-4.1-21-9) or a postsecondary credit bearing proprietary educational institution (as defined in IC 21-18.5-2-12) who is teaching, conducting classes for, giving demonstrations to, or

supervising the practice of individuals learning to operate or drive motor vehicles or preparing to take an examination for a driver's license.
(5) An individual under the authority of a state educational institution (as defined in IC 21-7-13-32) who is teaching, conducting classes for, giving demonstrations to, or supervising the practice of individuals learning to operate or drive motor vehicles or preparing to take an examination for a driver's license.
As added by P.L.145-2011, SEC.21. Amended by P.L.107-2012, SEC.3.

IC 9-27-6-5
Driver education advisory board
Sec. 5. (a) As used in this section, "advisory board" refers to the driver education advisory board established by subsection (b).
(b) The driver education advisory board is established to advise the commissioner in the administration of the policies of the commission and the bureau regarding driver education.
(c) The advisory board is composed of seven (7) individuals appointed by the commissioner as follows:
(1) Three (3) members must be driver education professionals endorsed by the bureau under section 8 of this chapter. In the selection of individuals for membership under this subdivision, consideration must be given to driver education instruction performed in urban and rural areas.
(2) One (1) member must be a traffic safety advocate.
(3) One (1) member must be a representative of the bureau.
(4) One (1) member must be a representative of higher education.
(5) One (1) member must be a representative of the insurance industry.
(d) A member of the advisory board serves a two (2) year term. A member may not serve more than two (2) consecutive full terms. Each member serves until the member's successor is appointed and qualified.
(e) A member of the advisory board may be removed for good cause.
(f) A vacancy on the advisory board shall be filled by the appointment by the commissioner of an individual to fill the position to which the vacating member was appointed under subsection (c) for the vacating member's unexpired term.
(g) The advisory board shall:
(1) consult with and advise the commissioner in the administration of the policies of the commission and the bureau regarding driver education; and
(2) suggest rules regarding the education and training of persons to operate or drive motor vehicles or to prepare a person for an examination or validation for a driver's license.
(h) A member of the advisory board is not subject to liability in

a civil action for bodily injury or property damage arising from or thought to have arisen from an action taken in good faith as a member of the advisory board.
As added by P.L.145-2011, SEC.21. Amended by P.L.125-2012, SEC.304.

IC 9-27-6-6
Commercial driver training school license
Sec. 6. (a) To establish or operate a commercial driver training school, the commercial driver training school must obtain a commercial driver training school license from the bureau in the manner and form prescribed by the bureau.
(b) Subject to subsections (c) and (d), the bureau shall adopt rules under IC 4-22-2 that state the requirements for obtaining a commercial driver training school license. The rules adopted must be substantially equivalent to rules adopted under section 7(b) of this chapter.
(c) The rules adopted under subsection (b) must permit a licensed commercial driver training school to provide classroom training during which an instructor is present in a county outside the county where the commercial driver training school is located to the students of:
(1) a school corporation (as defined in IC 36-1-2-17);
(2) a nonpublic secondary school that voluntarily becomes accredited under IC 20-19-2-8;
(3) a nonpublic secondary school recognized under IC 20-19-2-10;
(4) a state educational institution; or
(5) a nonaccredited nonpublic school.
However, the rules must provide that a licensed commercial driver training school may provide classroom training in an entity listed in subdivisions (1) through (3) only if the governing body of the entity approves the delivery of the training to its students.
(d) The rules adopted under subsection (b) must provide that the classroom training part of driver education instruction may not be provided to a child less than fifteen (15) years of age.
As added by P.L.145-2011, SEC.21.

IC 9-27-6-7
Driver education programs; school license
Sec. 7. (a) To establish or operate a driver education program under the authority of a:
(1) school corporation (as defined in IC 36-1-2-17);
(2) nonpublic secondary school that voluntarily becomes accredited under IC 20-19-2-8;
(3) nonpublic secondary school recognized under IC 20-19-2-10;
(4) postsecondary proprietary educational institution (as defined in IC 22-4.1-21-9);
(5) postsecondary credit bearing proprietary educational

institution (as defined in IC 21-18.5-2-12);
(6) state educational institution (as defined in IC 21-7-13-32); or
(7) nonaccredited nonpublic school;
the entity providing the training must obtain a school license from the bureau in the manner and form prescribed by the bureau.
(b) Subject to subsection (c), the bureau shall adopt rules under IC 4-22-2 that state the requirements for obtaining a school license. The rules adopted must be substantially equivalent to rules adopted under section 6(b) of this chapter.
(c) The rules adopted under subsection (b) must provide that the classroom training part of driver education instruction may not be provided to a child less than fifteen (15) years of age.
As added by P.L.145-2011, SEC.21. Amended by P.L.107-2012, SEC.4.

IC 9-27-6-8
Driver education instructor; instructor's endorsement
Sec. 8. (a) To be eligible to act as a driver education instructor, an individual must obtain an instructor's endorsement from the bureau in the manner and form prescribed by the bureau.
(b) Subject to subsection (c), the bureau shall adopt rules under IC 4-22-2 that state the requirements for obtaining and renewing an instructor's endorsement, including the requirements for continuing education for instructors. The rules must specify the requirements, including requirements about criminal convictions, necessary to satisfy the conditions of subsection (c)(3).
(c) The bureau shall issue an instructor's endorsement to an individual who:
(1) meets the requirements of subsection (a) and rules adopted under subsection (b);
(2) does not have more than the maximum number of points for violating traffic laws specified by the bureau by rules adopted under IC 4-22-2; and
(3) has a good moral character, physical condition, knowledge of the rules of the road, and work history.
Only an individual who holds an instructor's endorsement issued by the bureau under this subsection may act as an instructor.
As added by P.L.145-2011, SEC.21.

IC 9-27-6-9
Licenses; endorsements; expiration and renewal; fees to be prescribed by rule; no refund of license or endorsement fee if application rejected or license suspended or revoked; deposit of fees
Sec. 9. (a) A license issued under section 6 or 7 of this chapter or an endorsement issued under section 8 of this chapter expires on the last day of the fiscal year and may be renewed upon application to the bureau.
(b) The fee for a license issued under section 6 or 7 of this chapter

or an endorsement issued under section 8 of this chapter must be prescribed by rule under section 11(1) of this chapter.
(c) A license or endorsement fee may not be refunded if the license or endorsement application is rejected or the license is suspended or revoked.
(d) A license or endorsement fee collected under this section shall be deposited in the motor vehicle highway account fund established under IC 8-14-1.
As added by P.L.145-2011, SEC.21.

IC 9-27-6-10
Refusal of issuance, refusal to renew, cancellation, suspension, or revocation of license or endorsement
Sec. 10. The bureau may refuse to issue, refuse to renew, cancel, suspend, or revoke a license or an endorsement issued under this chapter if it is shown that the person:
(1) who applied for the license or endorsement does not meet the requirements necessary to obtain the license or endorsement;
(2) no longer meets the requirements necessary to maintain the license or endorsement; or
(3) has willfully violated this chapter or a rule adopted by the bureau concerning driver education instruction.
As added by P.L.145-2011, SEC.21.

IC 9-27-6-11
Adoption of rules by bureau concerning license and endorsements
Sec. 11. In addition to adopting rules under sections 6(b), 7(b), 8(b), and 9(b) of this chapter, the bureau shall adopt rules under IC 4-22-2 concerning the following:
(1) Methods and procedures for the investigation and evaluation of the qualifications of individuals applying for licenses under sections 6 and 7 of this chapter and endorsements under section 8 of this chapter.
(2) The criteria upon which to issue, deny, suspend, renew, and revoke licenses and endorsements under section 10 of this chapter, including requirements for continuing education for instructors.
(3) Procedures for:
(A) the investigation into potential grounds for; and
(B) conduct of hearings on;
the issuance, renewal, cancellation, suspension, or revocation of a license or an endorsement.
(4) Standards for classroom and in-car driver education curriculum (including classroom instruction, Internet instruction, and practice driving) and equipment. Classroom instruction standards established under this subdivision must provide for instruction about:
(A) railroad-highway grade crossing safety; and
(B) the procedure for participation in the human organ donor

program;
and must limit classroom instruction to students at least fifteen (15) years of age.
(5) Limitations on the number of:
(A) hours an instructor may teach in a day; and
(B) classroom and driving hours in which a driver education student may participate during a day.
(6) Programs to improve parental involvement in driver education.
(7) Establishment and maintenance of standards for instructors of driver education, including:
(A) secondary school driver education instructors;
(B) commercial driver training school instructors; and
(C) higher education driver education instructors.
As added by P.L.145-2011, SEC.21.



CHAPTER 7. MOTORCYCLE OPERATOR SAFETY EDUCATION PROGRAM

IC 9-27-7-2
Certified chief instructor
Sec. 2. As used in this chapter, "certified chief instructor" means a licensed motorcycle operator who meets standards established by the bureau that are equivalent to or more stringent than those established by the Motorcycle Safety Foundation for instructors in motorcycle safety and education.
As added by P.L.145-2011, SEC.22.

IC 9-27-7-3
Bureau to develop a motorcycle operator safety education program
Sec. 3. The bureau shall develop and administer a motorcycle operator safety education program that, at a minimum, must:
(1) provide motorcycle operator education;
(2) provide instructor training;
(3) increase public awareness of motorcycle safety; and
(4) evaluate and recommend improvements to the motorcycle operator licensing system.
As added by P.L.145-2011, SEC.22.

IC 9-27-7-4
Appointment of program coordinator and training specialist of the motorcycle operator safety education program
Sec. 4. The commissioner shall appoint:
(1) a program coordinator of the motorcycle operator safety education program developed under section 3 of this chapter who shall administer the motorcycle operator safety education program and conduct an annual evaluation; and
(2) a training specialist of the motorcycle operator safety education program developed under section 3 of this chapter who shall:
(A) establish approved motorcycle driver education and training courses throughout Indiana;
(B) set program and funding guidelines; and
(C) supervise instructors and other personnel as necessary.
The training specialist must be a certified chief instructor and hold a valid license to operate a motorcycle.
As added by P.L.145-2011, SEC.22.

IC 9-27-7-5
Contracts for approved motorcycle driver education and training programs Sec. 5. The bureau may enter into contracts with regional training centers or any other sites approved by the commissioner for the conduct of approved motorcycle driver education and training courses. If necessary, course sites may charge a reasonable tuition fee for the courses.
As added by P.L.145-2011, SEC.22.

IC 9-27-7-6
Advisory committee
Sec. 6. The commissioner shall appoint a five (5) member advisory committee consisting of at least three (3) active motorcyclists to serve in an advisory capacity to the program.
As added by P.L.145-2011, SEC.22.

IC 9-27-7-7
Establishment of fund
Sec. 7. The motorcycle operator safety education fund is established. The commissioner shall administer the fund. The fund consists of money received from motorcycle registrations as provided under IC 9-29. The money in the fund may be used for the administration of the program and expenses related to the program, including:
(1) reimbursement for course sites;
(2) instructor training;
(3) purchase of equipment and course materials; and
(4) technical assistance.
As added by P.L.145-2011, SEC.22.






ARTICLE 28. INTERSTATE COMPACTS AND AGREEMENTS

CHAPTER 1. DRIVER LICENSE COMPACT

IC 9-28-1-2
Licensing authority
Sec. 2. As used in this chapter, with reference to Indiana, "licensing authority" means the bureau. The bureau shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles 3, 4, and 5 of the compact.
As added by P.L.2-1991, SEC.16.

IC 9-28-1-3
Form and content
Sec. 3. The driver license compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

DRIVER LICENSE COMPACT

ARTICLE 1

Findings and Declaration of Policy

administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE 2

Definitions

ARTICLE 3

Reports of Conviction

ARTICLE 4

Effect of Conviction

licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.
(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

ARTICLE 5

Applications for New Licenses

ARTICLE 6

Applicability of Other Laws

ARTICLE 7

Compact Administrator and Interchange of Information

ARTICLE 8

Entry into Force and Withdrawal

ARTICLE 9

Construction and Severability

IC 9-28-1-4
Compact administrator; compensation
Sec. 4. The compact administrator provided for in Article 7 of the compact is not entitled to any additional compensation due to service as the administrator, but is entitled to expenses incurred in connection with duties and responsibilities as the administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of office or employment.
As added by P.L.2-1991, SEC.16.

IC 9-28-1-5
Suspension, revocation, or limitation of license to drive; report of action taken
Sec. 5. Any court or other agency of this state, or a subdivision thereof, that has jurisdiction to take any action suspending, revoking, or otherwise limiting a license to drive shall report that action and the adjudication upon which the action is based to the bureau within five (5) days on forms approved by the bureau.
As added by P.L.2-1991, SEC.16.

IC 9-28-1-6
Act or omission in enforcing compact; review procedures; scope of review
Sec. 6. An act or omission of an official or employee of this state

done or omitted under or in enforcing the provisions of the driver license compact are subject to review in accordance with IC 4-21.5, but any review of the validity of conviction reported under the compact is limited to establishing the identity of the person convicted.
As added by P.L.2-1991, SEC.16.



CHAPTER 2. NONRESIDENT VIOLATOR AGREEMENTS

IC 9-28-2-2
Collateral
Sec. 2. As used in this chapter, "collateral" means any cash or other security deposited to secure an appearance for trial following the issuance by a police officer of a citation for a traffic violation.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-3
Court
Sec. 3. As used in this chapter, "court" means a court of law or traffic tribunal.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-4
Driver's license
Sec. 4. As used in this chapter, "driver's license" means any type of license or privilege to operate a motor vehicle issued under the laws of a jurisdiction.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-5
Jurisdiction
Sec. 5. As used in this chapter, "jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a province of Canada.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-6
Nonmoving violation
Sec. 6. As used in this chapter, "nonmoving violation" includes the following:
(1) Expiration of vehicle registration or vehicle inspection certificates.
(2) Parking meter violations or violation of parking limitation signs.
(3) Improper vehicle lighting.
(4) Other citations for minor equipment deficiencies.
As added by P.L.2-1991, SEC.16.
IC 9-28-2-7
Agreements with other jurisdictions; purpose
Sec. 7. Upon recommendation of the bureau, the governor may enter into agreements with jurisdictions for the purpose of assisting in the enforcement of traffic laws by assuring that persons licensed in jurisdictions that have entered into an agreement with this state meet the conditions of traffic violation citations.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-8
Suspension of driving privileges
Sec. 8. The bureau may suspend the driving privileges of a driver licensed under IC 9-24 for failure to meet the conditions of a traffic citation of a jurisdiction in which the traffic offense occurred. This section does not apply if the jurisdiction has not entered into an agreement with Indiana as provided under section 7 of this chapter.
As added by P.L.2-1991, SEC.16. Amended by P.L.125-2012, SEC.305.

IC 9-28-2-9
Action against driver upon notification from jurisdiction of driver's failure to meet conditions of citation; notification of driver, answer; hearing, suspension of driving privileges; hardship license
Sec. 9. (a) Upon written notification from a jurisdiction that is a party to an agreement entered into under this chapter, the bureau shall take appropriate action against a licensed driver for failure to meet the conditions set out in the citation of the jurisdiction in which the traffic offense occurred.
(b) The bureau shall notify the driver by first class mail of the request by the respective jurisdiction to have the driver's driving privileges suspended. For the purposes of this chapter, a written notice sent to the driver's last registered address with the bureau meets the conditions of due notice.
(c) The driver has fifteen (15) days from the date of notice to satisfy the conditions of the citation issued by the jurisdiction or to request a hearing before a bureau hearing officer to show evidence or present information why the bureau should not suspend the driver's driving privileges for failure to meet the terms of the citation.
(d) Upon holding the hearing, the bureau may suspend the driver's driving privileges until the conditions of the citation are met or a release from the citing jurisdiction is obtained.
(e) If the bureau does not receive information from the driver concerning the notification, the bureau shall suspend the driver's driving privileges until the conditions of the citation are met or a release is obtained.
(f) A driver whose driving privileges have been suspended for failure to meet the conditions of a citation is not eligible for a hardship license under IC 9-24-15.
(g) The bureau may not suspend driving privileges under this

section for a nonmoving traffic offense occurring in another jurisdiction.
As added by P.L.2-1991, SEC.16. Amended by P.L.125-2012, SEC.306.

IC 9-28-2-10
Posting of collateral for a traffic citation; conditions
Sec. 10. A traffic court in Indiana may not require a driver licensed by a jurisdiction other than Indiana to post collateral for a traffic citation if the jurisdiction has a formal agreement with Indiana under this chapter.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-11
Payment of dues or assessments by state; restrictions
Sec. 11. The state may not pay dues or assessments to a jurisdiction or an agency established to support the purposes of a nonresident violator agreement entered into under this chapter.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-12
Withdrawal of state from agreement; notice
Sec. 12. An agreement entered into by the governor must permit the state to withdraw for any reason. However, the agreement must require the state to give the other jurisdictions at least ninety (90) days notice of termination.
As added by P.L.2-1991, SEC.16.



CHAPTER 3. ADOPTION OF INTERSTATE TRAFFIC SAFETY COMPACT

IC 9-28-3-2
Governor; director for traffic safety; powers and duties
Sec. 2. The governor and the director for traffic safety for the state are authorized and directed to:
(1) notify the proper officials of the other states that Indiana recognizes the need for uniform traffic safety regulations and standards for the maintenance of traffic safety measures; and
(2) urge all of the states to join in the Interstate Compact for Traffic Safety that has been authorized by the United States Congress.
As added by P.L.2-1991, SEC.16.



CHAPTER 4. RECIPROCITY COMMISSION

IC 9-28-4-2
Contracts or agreements; parties; regulations; states unauthorized to enter agreements; consent to reciprocal law
Sec. 2. (a) The bureau may enter into reciprocal contracts and agreements for the state with the proper authorities of any state, commonwealth, and the District of Columbia regulating the use of motor vehicles on the highways of Indiana belonging to and owned or operated on the highways by citizens of the other states, commonwealths, or the District of Columbia, in consideration of the granting by the other state, commonwealth, or District of Columbia to Indiana or to the citizens of Indiana a like privilege or privileges while operating a motor vehicle in the other state, commonwealth, or District of Columbia.
(b) The bureau may also enter into reciprocal contracts and agreements with the legislative bodies and commissions, boards, or officials authorized by the law of any other state, commonwealth, or the District of Columbia with a view to promoting and establishing fair, just, equitable, and reciprocal agreements for the licensing, movement, taxing, registration, regulation, and fees to be charged for motor vehicles owned and licensed in Indiana and operated on the highways of some other state, commonwealth, or the District of Columbia.
(c) If the other state, commonwealth, or the District of Columbia has no commission or official authorized to enter into reciprocal agreement, but does have a law that contains a reciprocal provision for the benefit of the citizens of Indiana, the bureau may consent to the provisions of the reciprocal law or statute and notify the proper authority of the other state, commonwealth, or the District of Columbia of the bureau's consent.
As added by P.L.2-1991, SEC.16.

IC 9-28-4-3
Approval by attorney general; notice to state officials affected
Sec. 3. (a) A reciprocal contract, agreement, or consent entered

into under this chapter must be approved by the attorney general as to regularity and form.
(b) The bureau shall notify the chief administrative officer of any board, bureau, commission, department, division, agency, or authority of the state whose official duties, rights, or liabilities may be affected by the reciprocal contract, agreement, or consent.
As added by P.L.2-1991, SEC.16.

IC 9-28-4-4
Copy of agreements; general assembly; public record; administration of agreements
Sec. 4. (a) A copy of all contracts, agreements, and consents entered into by the bureau under this chapter shall be made available to the general assembly. A copy shall also be made public record to be on file at the office of the bureau and available during office hours.
(b) The bureau shall administer these agreements.
As added by P.L.2-1991, SEC.16.

IC 9-28-4-5
Laws in conflict with this chapter; repeal; prior contracts; enforceability
Sec. 5. All laws or parts of laws in conflict herewith are hereby repealed, and an act entitled "An Act to amend section 2 of an act entitled 'An Act providing for grant of authority to certain state officials to establish reciprocity between states and commonwealths and the District of Columbia of the United States,' approved March 11, 1933, and declaring an emergency," approved February 27, 1937, and an act entitled "An Act providing for grant of authority to certain state officials to establish reciprocity between states and commonwealths and the District of Columbia of the United States," approved March 11, 1933, are each specifically repealed. Such repeals shall not affect the enforceability nor validity of any reciprocal contract or agreement heretofore entered into and now in effect between this state and any other state, commonwealth, or District of Columbia pursuant to the authority granted under those Acts and Statutes herein specifically repealed.
As added by P.L.2-1991, SEC.16.

IC 9-28-4-6
Registration of vehicles on apportionment or allocation basis; implementation of chapter; International Registration Plan; membership; adoption of rules; penalties; conflict of law
Sec. 6. (a) The department of state revenue, on behalf of the state, may enter into reciprocal agreements providing for the registration of vehicles on an apportionment or allocation basis with the proper authority of any state, any commonwealth, the District of Columbia, a state or province of a foreign country, or a territory or possession of either the United States or of a foreign country.
(b) To implement this chapter, the state may enter into and

become a member of the International Registration Plan or other designation that may be given to a reciprocity plan developed by the American Association of Motor Vehicle Administrators.
(c) The department of state revenue may adopt rules under IC 4-22-2 to carry out and enforce the provisions of the International Registration Plan or any other agreement entered into under this chapter.
(d) If the state enters into the International Registration Plan or into any other agreement under this chapter, and if the provisions set forth in the plan or other agreements are different from provisions prescribed by law, then the agreement provisions prevail.
(e) All payments for the renewal of a fleet of vehicles previously registered under the International Registration Plan are due on or before the fifteenth day of the last month of the registration period preceding the period being renewed.
(f) All payments for billings, other than renewal, issued under the International Registration Plan are due within fifteen (15) days after the mailing date on the billing unless stated otherwise.
(g) This chapter constitutes complete authority for the registration of vehicles, including the registration of fleet vehicles, upon an apportionment or allocation basis without reference to or application of any other Indiana law.
(h) A person who fails to comply with subsections (e) and (f), is subject to the penalties and interest imposed under IC 6-8.1-10.
As added by P.L.2-1991, SEC.16. Amended by P.L.61-1996, SEC.23; P.L.42-2007, SEC.19.



CHAPTER 5. RECIPROCITY ENFORCEMENT

IC 9-28-5-2
Rules; adoption and enforcement
Sec. 2. The bureau may adopt and enforce rules under IC 4-22-2 to carry out the provisions of this chapter.
As added by P.L.2-1991, SEC.16.

IC 9-28-5-3
Motor carrier regulations; inapplicability of chapter
Sec. 3. This chapter does not apply to fees and charges imposed under IC 8-2.1.
As added by P.L.2-1991, SEC.16.



CHAPTER 5.1. INTERNATIONAL RECIPROCITY

IC 9-28-5.1-2
Reciprocal agreements; waiver of operator's license examination requirements
Sec. 2. A reciprocal agreement entered into under section 1 of this chapter must authorize the bureau to enter into a written agreement with a foreign country to waive one (1) or more of the examination requirements under IC 9-24 for obtaining an operator's license from this state.
As added by P.L.87-2010, SEC.36; P.L.93-2010, SEC.13.

IC 9-28-5.1-3
Reciprocal agreements; possession of foreign driver's license or international driving permit
Sec. 3. A written reciprocity agreement entered into under section 2 of this chapter must require an applicant from the foreign country for an operator's license to possess:
(1) a valid driver's license for the type of vehicle being operated or the equivalent from the foreign country; or
(2) an international driving permit.
As added by P.L.87-2010, SEC.36; P.L.93-2010, SEC.13. Amended by P.L.125-2012, SEC.308.

IC 9-28-5.1-4
Repealed
(Repealed by P.L.125-2012, SEC.309.)

IC 9-28-5.1-5
Bureau to adopt rules concerning reciprocal agreements
Sec. 5. The bureau may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.87-2010, SEC.36; P.L.93-2010, SEC.13. Amended by P.L.125-2012, SEC.310.



CHAPTER 6. VEHICLE EQUIPMENT SAFETY COMPACT

ARTICLE 1

Findings and Purpose

ARTICLE 2

Definitions

ARTICLE 3

The Commission

ARTICLE 4

Research and Testing

accidents or the mitigation of equipment-related highway safety problems.

ARTICLE 5

Vehicular Equipment

in such finding the reasons upon which it is based. Any such finding shall be subject to review by such procedure for review of administrative determinations as may be applicable pursuant to the laws of the party state. Upon request, the commission shall be furnished with a copy of the transcript of any hearings held pursuant to this subdivision.

ARTICLE 6

Finance

ARTICLE 7

Conflict of Interest

ARTICLE 8

Advisory and Technical Committees

ARTICLE 9

Entry into Force and Withdrawal

ARTICLE 10

Construction and Severability

person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.
As added by P.L.2-1991, SEC.16.

IC 9-28-6-2
Effect of regulations
Sec. 2. Pursuant to Article 5(a) of the vehicle equipment safety compact, it is the intention of this state and it is hereby provided that no rule, regulation, or code issued by the vehicle equipment safety commission in accordance with Article 5 of the compact takes effect until approved by an act of the general assembly.
As added by P.L.2-1991, SEC.16.

IC 9-28-6-3
Director of office of traffic safety
Sec. 3. The commissioner from Indiana on the vehicle equipment safety commission is the director of the office of traffic safety.
As added by P.L.2-1991, SEC.16.

IC 9-28-6-4
Commission; cooperation and assistance from other agencies
Sec. 4. Within appropriations available therefor, the departments, agencies, and officers of this state may cooperate with and assist the vehicle equipment safety commission within the scope contemplated by Article 3(h) of the compact. The departments, agencies, and officers of this state may generally cooperate with the commission.
As added by P.L.2-1991, SEC.16.

IC 9-28-6-5
Documents; filing; notice
Sec. 5. Documents required to be filed by Article 3(j) of the compact shall be filed with the office of traffic safety. Notice required by commission bylaws to be given under Article 3(j) of the compact shall be given to the director of the office of traffic safety.
As added by P.L.2-1991, SEC.16.

IC 9-28-6-6
Budget
Sec. 6. Under Article 6(a) of the compact, the vehicle equipment safety commission shall submit the commission's budgets to the budget agency.
As added by P.L.2-1991, SEC.16.

IC 9-28-6-7
Inspection of accounts Sec. 7. Under Article 6(e) of the compact, the budget agency may inspect the accounts of the vehicle equipment safety commission.
As added by P.L.2-1991, SEC.16.

IC 9-28-6-8
Executive head
Sec. 8. As used in Article 9(b) of the compact, "executive head", with reference to Indiana, means the governor.
As added by P.L.2-1991, SEC.16.






ARTICLE 29. FEES

CHAPTER 1. GENERAL PROVISIONS

IC 9-29-1-2
Deposit of money from certain fee increases with treasurer of state; credit to certain funds
Sec. 2. (a) Money from the increases in fees levied by the 1969 regular session of the general assembly in IC 9-18-2, IC 9-18-5, IC 9-18-6, IC 9-18-7, IC 9-18-9, IC 9-18-10, IC 9-18-16, IC 9-24-3, IC 9-24-4, IC 9-24-5, IC 9-24-7, IC 9-24-8, IC 9-24-10, IC 9-24-11, IC 9-24-12, IC 9-24-13, IC 9-24-14, and IC 9-29-9-15 (IC 9-1-4 before its repeal on July 1, 1991) shall be deposited daily with the treasurer of state and credited to the highway, road, and street fund established under IC 8-14-2-2.1.
(b) For the purpose of providing adequate and sufficient funds for the crossroads 2000 fund established under IC 8-14-10-9, and subject to subsection (c), after June 30, 1997, with the approval of the bureau of motor vehicles commission the bureau of motor vehicles may adopt rules under IC 4-22-2 to increase, by an amount that is in addition to the fees specified by statute, the fees under the following:
IC 9-29-4-3
IC 9-29-5
IC 9-29-9-1
IC 9-29-9-2
IC 9-29-9-3
IC 9-29-9-4
IC 9-29-9-5
IC 9-29-9-7
IC 9-29-9-8
IC 9-29-9-9
IC 9-29-9-11
IC 9-29-9-13
IC 9-29-9-14
IC 9-29-15-1
IC 9-29-15-2 IC 9-29-15-3
IC 9-29-15-4
The amount of fees increased under this section shall first be deposited into the crossroads 2000 fund established under IC 8-14-10-9.
(c) The bureau's authority to adopt rules under subsection (b) is subject to the condition that a fee increase must be uniform throughout all license branches and at all partial service locations in Indiana.
(d) If a fee imposed by a statute listed in subsection (b) is eliminated, the amount of the fee increase set forth in a rule adopted under this section before July 1, 2007, with respect to the fee must be:
(1) collected by the bureau notwithstanding the elimination of the underlying fee;
(2) collected in addition to all other fees collected at the time of the underlying transaction; and
(3) deposited in the crossroads 2000 fund established under IC 8-14-10-9.
As added by P.L.2-1991, SEC.17. Amended by P.L.260-1997(ss), SEC.56; P.L.63-2007, SEC.3; P.L.109-2011, SEC.29.

IC 9-29-1-3
Close of calendar year; final settlement; adjustments
Sec. 3. The bureau shall, at the close of the calendar year, make a final settlement for all the money and make any necessary adjustments to meet the intent of IC 8-14-2.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-4
Public service fee in addition to registration fees; deposits in state police building account; transfers to state general fund
Sec. 4. (a) A public service fee of twenty-five cents ($0.25) is imposed. The public service fee shall be collected in addition to all registration fees collected under IC 9-18.
(b) Money collected under subsection (a) shall be deposited in the state police building account. Money in the account:
(1) does not revert to the state general fund or the motor vehicle highway account, except as provided under subsection (c); and
(2) shall be expended for the following:
(A) The construction, maintenance, leasing, and equipping of state police facilities.
(B) Other projects provided for by law.
(c) At the end of each state fiscal year, the auditor of state shall transfer to the state general fund the balance in the state police building account that is in excess of appropriations made for the construction, maintenance, leasing, or equipping of state police facilities and other projects provided for by law.
(d) Transfers under subsection (c) shall be made until one million five hundred thousand dollars ($1,500,000) has been transferred to

the state general fund.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-5
Annual allocation of motor vehicle odometer fund
Sec. 5. All money in the motor vehicle odometer fund shall be allocated each July as follows:
(1) Forty percent (40%) is to be deposited in the motor vehicle highway account (IC 8-14-1).
(2) Thirty percent (30%) is to be appropriated to the bureau for use in enforcing odometer laws.
(3) Twenty percent (20%) is to be appropriated to the state police for use in enforcing odometer laws.
(4) Ten percent (10%) is to be appropriated to the attorney general for use in enforcing odometer laws.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-6
Refunds of fee overcharges
Sec. 6. If a person who holds a certificate of registration and a license plate under this title has:
(1) been charged by the bureau a fee higher than that required by law; and
(2) has paid the higher fee;
the person shall be refunded the amount of the overcharge by a warrant issued by the auditor of state drawn on the treasurer of state after the person presents a request for the refund of the overcharge on a form furnished by the bureau. The amount of the refund shall be charged to the motor vehicle highway account.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-7
Interchangeable body motor vehicles; payment of higher fee; display of license plate for higher fee classification
Sec. 7. If a person who owns a motor vehicle has interchangeable bodies for the motor vehicle that may be classified as:
(1) a passenger car or motor bus; and
(2) a truck;
the person shall pay the higher fee and display the license plate issued for that class.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-8
Hearses and ambulances; classification as passenger motor vehicles
Sec. 8. Hearses and ambulances shall be classified as passenger motor vehicles. The fees for the registration of hearses and ambulances shall be determined under IC 9-29-4.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-9 Luminescent or reflectorizing paint or materials on license plates; authorization of expenditures
Sec. 9. The bureau may expend out of the motor vehicle highway account fund an amount sufficient to paint, cover, or treat all motor vehicle license plates with luminescent or reflectorizing paint or material.
As added by P.L.2-1991, SEC.17.



CHAPTER 2. FEES UNDER IC9-14

IC 9-29-2-2
Information on titles, registration, driver's licenses, and permits; fees
Sec. 2. (a) The fee to obtain information regarding vehicle titles under IC 9-14-3-5 is:
(1) four dollars ($4) for each record requested in writing; and
(2) a fee to be determined by the bureau not to exceed four dollars ($4), in conformance with IC 5-14-3-8, for each record requested electronically through the computer gateway administered under IC 4-13.1-2-2(a)(5) by the office of technology;
plus any service fee charged by the office of technology established by IC 4-13.1-2-1.
(b) The fee to obtain information regarding a license, vehicle registration, or permit under IC 9-14-3-5 is four dollars ($4) for a record requested either:
(1) in writing; or
(2) electronically through the computer gateway administered under IC 4-13.1-2-2(a)(5) by the office of technology;
plus any service fee charged by the office of technology established by IC 4-13.1-2-1.
(c) The fee imposed by this section and paid to the bureau is in lieu of fees established under IC 5-14-3-8 and does not apply to a law enforcement agency or an agency of government.
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.56; P.L.198-2007, SEC.5.

IC 9-29-2-3
Specific information requested under IC 9-14-3-6
Sec. 3. The bureau may charge an amount agreeable to the parties for specific information requested under IC 9-14-3-6.
As added by P.L.2-1991, SEC.17.
IC 9-29-2-4
Repealed
(Repealed by P.L.112-2001, SEC.8.)

IC 9-29-2-5
List of registrants
Sec. 5. Notwithstanding IC 5-14-3-8, the bureau may charge for a list of registrants under IC 9-14-3-10 an amount that is agreeable to the parties.
As added by P.L.2-1991, SEC.17.



CHAPTER 3. FEES UNDER IC9-16

IC 9-29-3-2
Wheel tax collections; service charge
Sec. 2. The service charge for each wheel tax collection made under IC 6-3.5-5 is fifteen cents ($0.15).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-3
Excise tax collections; service charge
Sec. 3. The service charge for each excise tax collection made under IC 6-6-5, IC 6-6-5.1, or IC 6-6-5.5 is eighty-five cents ($0.85).
As added by P.L.2-1991, SEC.17. Amended by P.L.181-1999, SEC.16; P.L.131-2008, SEC.51.

IC 9-29-3-4
Service charges
Sec. 4. (a) The annual service charge for each renewed vehicle registration is one dollar and twenty-five cents ($1.25).
(b) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
(c) A service charge that is:
(1) originally imposed under this section; and
(2) increased by a rule adopted by the department;
applies to any original or renewed vehicle registration issued at a license branch.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.18; P.L.291-2001, SEC.182; P.L.224-2003, SEC.51; P.L.246-2005, SEC.89; P.L.63-2007, SEC.4; P.L.125-2012, SEC.312.

IC 9-29-3-5
Titles; service charge
Sec. 5. The service charge for each title, including duplicate or corrected titles, is one dollar ($1).
As added by P.L.2-1991, SEC.17. Amended by P.L.125-2012, SEC.313.
IC 9-29-3-6
Delinquent titles; service charge
Sec. 6. (a) The service charge for each delinquent title is two dollars and fifty cents ($2.50).
(b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.19; P.L.291-2001, SEC.183; P.L.224-2003, SEC.52.

IC 9-29-3-7
Transfers of title; service charge
Sec. 7. (a) The service charge for each transfer of title is one dollar and fifty cents ($1.50).
(b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.20; P.L.291-2001, SEC.184; P.L.224-2003, SEC.53.

IC 9-29-3-8
Operator's and motorcycle operator's licenses; service charge
Sec. 8. (a) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
(b) The service charge for an operator's license is three dollars ($3).
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.21; P.L.291-2001, SEC.185; P.L.224-2003, SEC.54; P.L.210-2005, SEC.57; P.L.156-2006, SEC.16.

IC 9-29-3-9
Learner's permit, chauffeur's license, and public passenger chauffeur's license; service charge
Sec. 9. (a) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
(b) The service charge for a learner's permit, public passenger chauffeur's license, or chauffeur's license issued to or renewed for an individual who is at least seventy-five (75) years of age is two dollars ($2). After December 31, 2005, the service charge for a chauffeur's license issued to or renewed for an individual less than seventy-five (75) years of age is three dollars ($3).
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.22; P.L.291-2001, SEC.186; P.L.224-2003, SEC.55; P.L.210-2005, SEC.58; P.L.1-2007, SEC.86.

IC 9-29-3-10
Service charge for motorcycle learner's permit or endorsement; deposit in state motor vehicle technology fund Sec. 10. (a) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
(b) The service charge for a motorcycle learner's permit or motorcycle endorsement of an operator's license issued to or renewed for an individual who is at least seventy-five (75) years of age is one dollar and fifty cents ($1.50). The service charge for a motorcycle endorsement of an operator's license issued to or renewed for an individual less than seventy-five (75) years of age is two dollars and twenty-five cents ($2.25).
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.23; P.L.291-2001, SEC.187; P.L.224-2003, SEC.56; P.L.210-2005, SEC.59; P.L.1-2007, SEC.87; P.L.109-2011, SEC.30.

IC 9-29-3-11
Motorcycle operator endorsement of chauffeur's license and of public passenger chauffeur's license; service charge
Sec. 11. (a) The service charge for each motorcycle operator endorsement of a chauffeur's license or a public passenger chauffeur's license is one dollar ($1).
(b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.24; P.L.291-2001, SEC.188; P.L.224-2003, SEC.57.

IC 9-29-3-12
Replacement license or permit; service charge
Sec. 12. (a) The service charge for each replacement license or permit is one dollar and fifty cents ($1.50).
(b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.25; P.L.291-2001, SEC.189; P.L.224-2003, SEC.58.

IC 9-29-3-13
Service charge for license bearing digital photograph
Sec. 13. The service charge for each license that is required to bear a digital photograph is fifty cents ($0.50).
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.26; P.L.184-2007, SEC.53.

IC 9-29-3-14
Identification card issued under IC 9-24; service charge; exception
Sec. 14. (a) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
(b) The service charge for an identification card issued under IC 9-24 is seventy-five cents ($0.75) and one-half (1/2) of each fee

collected as set forth in IC 9-29-9-15.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.27; P.L.291-2001, SEC.190; P.L.224-2003, SEC.59; P.L.109-2005, SEC.16; P.L.210-2005, SEC.60; P.L.1-2006, SEC.167; P.L.1-2007, SEC.88.

IC 9-29-3-15
Personalized license plate; service charge
Sec. 15. The service charge for each personalized license plate issued under IC 9-18 is three dollars ($3).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-16
Title issued under IC 9-17; service charge
Sec. 16. The service charge for each title issued under IC 9-17 is one dollar ($1).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-17
Vehicle registration; costs of administering IC 9-18-2-11; service charge
Sec. 17. The service charge for each vehicle registration to cover the costs of administering IC 9-18-2-11 is fifty cents ($0.50).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-18
Duplicate registration card issued under IC 9-18; service charge
Sec. 18. (a) The service charge for each duplicate registration card issued under IC 9-18 is one dollar and fifty cents ($1.50).
(b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.28; P.L.291-2001, SEC.191; P.L.224-2003, SEC.60.

IC 9-29-3-19
Adoption of rules; increase or decrease of service charge; imposition of charge on other license branch services; uniformity of charges
Sec. 19. (a) As used in this section, "low numbered motor vehicle registration plate" means any motor vehicle registration plate numbered from one (1) to one hundred (100) before or after the county designation number or letter series designation, or both.
(b) As used in this section, "pull service charge" refers to the charge that the commission may require for a requested low numbered motor vehicle registration plate or a special numbered motor vehicle registration plate.
(c) As used in this section, "special numbered motor vehicle registration plate" means any plate, other than a low numbered motor vehicle registration plate, requested for issuance out of its established

numerical sequence.
(d) Subject to subsections (e) and (f) and with the approval of the commission, the bureau may adopt rules under IC 4-22-2 to do the following:
(1) Increase or decrease any of the service charges listed in sections 1 through 18 of this chapter.
(2) Impose a service charge on any other license branch service that is not listed in sections 1 through 18 of this chapter.
(3) Increase or decrease a service charge imposed under subdivision (2).
(e) The bureau's authority to adopt rules under subsection (d) is subject to the condition that a service charge must be uniform throughout all license branches and at all partial service locations in Indiana.
(f) The bureau may not impose a pull service charge for a requested passenger motor vehicle registration plate containing the numbers set forth in IC 9-18-2-28 for a motor vehicle:
(1) issued a license plate under IC 9-18-17 that designates the motor vehicle as being owned by a former prisoner of war or by the surviving spouse of a former prisoner of war; or
(2) after December 31, 2006, issued a license plate under IC 9-18-19 that designates the motor vehicle as being owned by a person who has received a Purple Heart decoration.
(g) The bureau may not impose a pull service charge of more than fifteen dollars ($15) for a requested motor vehicle registration plate issued under IC 9-18-25 for a special group recognition license plate that commemorates the bicentennial of the Lewis and Clark expedition.
As added by P.L.2-1991, SEC.17. Amended by P.L.62-1996, SEC.15; P.L.182-2002, SEC.6; P.L.216-2003, SEC.11; P.L.68-2006, SEC.4.

IC 9-29-3-20
Duty of license branch to collect service charges
Sec. 20. Notwithstanding any other law, each license branch operated under IC 9-16 shall collect the following:
(1) The service charges listed in sections 1 through 18 of this chapter, including any increases or decreases in those charges imposed by rule under section 19 of this chapter.
(2) Any new service charges imposed by rule under section 19 of this chapter.
As added by P.L.2-1991, SEC.17.

IC 9-29-3-21 Version a
Charges withheld from statutory fees; charges in addition to statutory fees
Note: This version of section amended by P.L.176-2001, SEC.29. See also following version of this section amended by P.L.291-2001, SEC.192.
Sec. 21. (a) Except as provided in subsection (c), the service charges listed in sections 1 through 15 of this chapter shall be

withheld from the statutory fees for the services provided and may not be added to those fees.
(b) The service charges listed in sections 16, 17, and 18 of this chapter are in addition to the statutory fees for the services provided and may not be withheld from those fees.
(c) The service charges collected as set forth in sections 4(d), 6(b), 7(b), 8(c), 9(b), 10(b), 11(b), 12(b), 14(b), and 18(b) of this chapter, IC 9-29-15-1(c), and IC 9-29-15-4(c) are in addition to the statutory fees for the services provided and may not be withheld from those fees.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.29.

IC 9-29-3-21 Version b
Charges withheld from statutory fees; charges in addition to statutory fees
Note: This version of section amended by P.L.291-2001, SEC.192. See also preceding version of this section amended by P.L.176-2001, SEC.29.
Sec. 21. (a) Except as provided in subsection (c), the service charges listed in sections 1 through 15 of this chapter shall be withheld from the statutory fees for the services provided and may not be added to those fees.
(b) The service charges listed in sections 16, 17, and 18 of this chapter are in addition to the statutory fees for the services provided and may not be withheld from those fees.
(c) The fifty cents ($0.50) increase, effective January 1, 2002, in the service charges in sections 4, 6, 7, 8, 9, 10, 11, 12, 14, and 18 of this chapter, IC 9-29-15-1, and IC 9-29-15-4 are in addition to the statutory fees for the services provided and may not be withheld from those fees.
As added by P.L.2-1991, SEC.17. Amended by P.L.291-2001, SEC.192.

IC 9-29-3-22
New or increased service charges; withheld from or in addition to statutory fees
Sec. 22. A new service charge or an increase in a service charge that is imposed by rule under section 19 of this chapter shall be:
(1) collected as an additional charge; or
(2) withheld from any statutory fee.
As added by P.L.2-1991, SEC.17.

IC 9-29-3-23
Deposit of collected services charges; state license branch fund; integrated public safety communications fund
Sec. 23. (a) Except as provided in subsections (b) and (c) or as otherwise provided in this chapter, the service charges collected under this chapter shall be deposited in the state license branch fund established under IC 9-29-14. (b) Before July 1, 2019, one dollar and twenty-five cents ($1.25) of each service charge increase established by a rule adopted under section 19 of this chapter before January 1, 2002, for services described in sections 4, 6, 7, 8, 9, 10, 11, 12, 14, and 18 of this chapter shall be deposited in the integrated public safety communications fund established by IC 5-26-4-1. After June 30, 2019, the amount described in this subsection shall be deposited in the state license branch fund as provided in subsection (a).
(c) Before July 1, 2019, one dollar and twenty-five cents ($1.25) of each service charge established by a rule adopted under section 19 of this chapter before January 1, 2002, for services described in IC 9-29-15-1 shall be deposited in the integrated public safety communications fund established by IC 5-26-4-1. After June 30, 2019, the amount described in this subsection shall be deposited in the state license branch fund as provided in subsection (a).
As added by P.L.2-1991, SEC.17. Amended by P.L.1-1992, SEC.59; P.L.123-2002, SEC.17.



CHAPTER 4. FEES UNDER IC9-17

IC 9-29-4-2
Inspection made under IC 9-17-2-12; conditions to which fee subject
Sec. 2. A person described in subdivision (3) who makes an inspection under IC 9-17-2-12 may charge a fee. A fee charged under this section is subject to the following:
(1) The fee must be established by ordinance adopted by the unit (as defined in IC 36-1-2-23).
(2) The fee may not exceed five dollars ($5).
(3) The revenue from the inspection fee shall be deposited in the following manner:
(A) A special vehicle inspection fund if the person making the inspection is a member of the county sheriff's department. The fiscal body of the unit must appropriate the money from the inspection fund only for law enforcement purposes.
(B) A local law enforcement continuing education fund established by IC 5-2-8-2 if the person making the inspection is a member of a city or town police department, a town marshal, or a town marshal deputy.
As added by P.L.2-1991, SEC.17. Amended by P.L.48-1993, SEC.3.

IC 9-29-4-3
Certificate of title
Sec. 3. The fee for a certificate of title is five dollars ($5).
As added by P.L.2-1991, SEC.17.

IC 9-29-4-4
Delinquent titles; collection of fee; vehicles titled by dealer for rental, leasing, or demonstration service; vehicles titled by dealer to sell vehicle
Sec. 4. (a) The fee for a delinquent title is ten dollars ($10). Except as provided in subsections (b), (c), (d), and (e), the bureau shall collect this fee when a purchaser or transferee fails to apply for an original certificate of title or a transfer of title, by assignment, within thirty-one (31) days after the vehicle is purchased or otherwise acquired. This fee is in addition to all other fees imposed for the issuance of a certificate of title.
(b) A dealer who titles a vehicle in the dealership's name for purposes of putting the vehicle in rental, leasing, or demonstrating service is not required to pay a delinquent title fee under this section,

but shall pay the following for each title:
(1) The title fee under section 3 of this chapter.
(2) A service charge under IC 9-29-3.
(c) A dealer who titles a vehicle in the dealership's name for the purpose of selling the vehicle shall pay the following:
(1) The title fee under section 3 of this chapter.
(2) A service charge under IC 9-29-3.
(d) IC 9-17-2-1.5 applies to the purchase or acquisition of an off-road vehicle that is less than five (5) model years old.
(e) An individual who acquires a vehicle by a conveyance subject to IC 9-17-3-9 is not required to pay a delinquent title fee under this section unless the individual fails to apply for a certificate of title within sixty (60) days after the vehicle is acquired.
As added by P.L.2-1991, SEC.17. Amended by P.L.219-2005, SEC.14; P.L.83-2008, SEC.7.

IC 9-29-4-5
Duplicate certificate of title
Sec. 5. The fee for a duplicate certificate of title is three dollars ($3).
As added by P.L.2-1991, SEC.17.

IC 9-29-4-5.5
Affidavit of transfer to real estate; fee
Sec. 5.5. The fee for an affidavit of transfer to real estate furnished by the bureau under IC 9-17-6-15.1 is ten dollars ($10).
As added by P.L.106-2003, SEC.5.

IC 9-29-4-6
Repealed
(Repealed by P.L.110-2006, SEC.7.)

IC 9-29-4-7
Collected title and document fees; payment into motor vehicle highway account; fees from dealers credited to motor vehicle odometer fund
Sec. 7. (a) Except as provided in subsection (b), fees for titles collected or documents furnished under this chapter shall be paid into the state general fund for credit to the motor vehicle highway account.
(b) Fees from dealers for titles collected under this chapter shall be credited to the motor vehicle odometer fund and allocated under IC 9-29-1-5.
As added by P.L.2-1991, SEC.17. Amended by P.L.106-2003, SEC.6.



CHAPTER 5. FEES UNDER IC9-18

IC 9-29-5-1
Annual registration fee for passenger motor vehicles
Sec. 1. The annual registration fee for a passenger motor vehicle is twelve dollars and thirty cents ($12.30), including after December 31, 2008, the fee set forth in section 0.5(b) of this chapter.
As added by P.L.2-1991, SEC.17. Amended by P.L.97-2008, SEC.2.

IC 9-29-5-2
Registration of motorcycles; allocation of revenue from fees
Sec. 2. (a) This subsection expires December 31, 2011. The fee for the registration of a motorcycle is seventeen dollars and thirty cents ($17.30). The revenue from this fee shall be allocated as follows:
(1) Seven dollars ($7) to the motorcycle operator safety education fund established by IC 20-30-13-11.
(2) An amount prescribed as a license branch service charge under IC 9-29-3.
(3) Thirty cents ($0.30) to the spinal cord and brain injury fund under IC 16-41-42.2-3, as provided under section 0.5 of this chapter.
(4) The balance to the state general fund for credit to the motor vehicle highway account.
(b) This subsection applies after December 31, 2011. The fee for the registration of a motorcycle is seventeen dollars and thirty cents ($17.30). The revenue from this fee shall be allocated as follows:
(1) Seven dollars ($7) to the motorcycle operator safety education fund established by IC 9-27-7-7. (2) An amount prescribed as a license branch service charge under IC 9-29-3.
(3) Thirty cents ($0.30) to the spinal cord and brain injury fund under IC 16-41-42.2-3, as provided under section 0.5 of this chapter.
(4) The balance to the state general fund for credit to the motor vehicle highway account.
As added by P.L.2-1991, SEC.17. Amended by P.L.71-1992, SEC.1; P.L.118-2001, SEC.6; P.L.1-2005, SEC.112; P.L.234-2007, SEC.43; P.L.3-2008, SEC.82; P.L.97-2008, SEC.3; P.L.1-2010, SEC.49; P.L.145-2011, SEC.23.

IC 9-29-5-3
Trucks registered under IC 9-18 and tractors not used with semitrailers or traction engines; gross weight; annual registration fee
Sec. 3. (a) Except as otherwise provided in this chapter, the annual registration fee for:
(1) a truck subject to registration under IC 9-18; and
(2) a tractor not used with a semitrailer, a traction engine, or other similar vehicle used for hauling purposes;
is as follows:
Declared Gross Weight (Pounds) Fee
Greater than Equal to or less than
0 7,000 $ 20
7,000 9,000 40
9,000 10,000 70
10,000 11,000 75
11,000 16,000 135
16,000 20,000 175
20,000 23,000 235
23,000 26,000 235
26,000 30,000 295
30,000 36,000 413
36,000 42,000 506
42,000 48,000 627
48,000 54,000 730
54,000 60,000 810
60,000 66,000 858
66,000 956
(b) In addition to the annual registration fee set forth in subsection (a), an additional registration fee of thirty cents ($0.30) shall be collected after December 31, 2008, for a truck greater than zero (0) pounds declared gross weight but equal to or less than ten thousand (10,000) pounds declared gross weight.
As added by P.L.2-1991, SEC.17. Amended by P.L.118-2001, SEC.7; P.L.97-2008, SEC.4.

IC 9-29-5-4
Trailer used with motor vehicle; gross weight; annual registration

fee
Sec. 4. Except as otherwise provided in this chapter, the annual registration fee for a trailer used with a motor vehicle is as follows, based on the declared gross weight of the trailer:
Declared Gross Weight (Pounds) Fee
Greater than Equal to or less than
0 3,000 $ 7
3,000 5,000 16
5,000 7,000 22
7,000 9,000 27
9,000 12,000 70
12,000 16,000 110
16,000 22,000 170
22,000 230
As added by P.L.2-1991, SEC.17.

IC 9-29-5-5
Tractor semitrailer combinations; gross weight; annual registration fee
Sec. 5. Except as otherwise provided in this chapter, the annual registration fee for a tractor used with a semitrailer is as follows, based on the declared gross weight of the tractor semitrailer combination:
Declared Gross Weight (Pounds) Fee
Greater than Equal to or less than
0 20,000 $ 170
20,000 26,000 310
26,000 30,000 390
30,000 36,000 495
36,000 42,000 545
42,000 48,000 660
48,000 54,000 715
54,000 60,000 800
60,000 66,000 865
66,000 72,000 975
72,000 74,000 1,050
74,000 76,000 1,165
76,000 78,000 1,240
78,000 1,350
As added by P.L.2-1991, SEC.17.

IC 9-29-5-6
Semitrailers used with tractors; registration fee
Sec. 6. The registration fee for each semitrailer to be used with a tractor licensed under this section is as follows:
(1) Thirty dollars ($30) for a one (1) year registration.
(2) Sixty dollars ($60) for a five (5) year registration. However, the five (5) year registration fee shall be reduced by twelve dollars ($12) for each full year after the initial year of the five (5) year period provided in IC 9-18. However, the reduced fee

may not be less than the registration fee for a one (1) year registration.
(3) Sixty-five dollars ($65) for a permanent registration.
As added by P.L.2-1991, SEC.17. Amended by P.L.117-1993, SEC.4; P.L.63-2007, SEC.5.

IC 9-29-5-7
Intercity or intracity buses; gross weight; annual registration fee
Sec. 7. (a) Except as provided in subsection (b), the annual registration fee for each intercity bus or intracity bus is as follows:
Declared Gross Intercity Intracity
Weight (Pounds) Fee Fee
Equal to
Greater than or less than
0 11,000 $ 50 $ 10
11,000 16,000 100 20
16,000 20,000 125 25
20,000 26,000 150 30
26,000 30,000 220 44
30,000 36,000 294 59
36,000 42,000 382 72
42,000 48,000 445 89
48,000 54,000 540 108
54,000 60,000 600 120
60,000 660 132
(b) An owner or a lessee of a fleet of intercity buses may register the fleet under and pay the fees provided in IC 9-18.
As added by P.L.2-1991, SEC.17.

IC 9-29-5-8
School buses; annual registration fee
Sec. 8. The annual registration fee for a school bus is twenty dollars ($20).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-9
Church buses; definition; annual registration fee
Sec. 9. (a) As used in this section, "church bus" means a bus that is:
(1) owned and operated by a religious or nonprofit youth organization; and
(2) used to transport persons to religious services or used for the benefit of the members of the religious or nonprofit youth organization.
(b) The annual registration fee for a church bus is twenty dollars ($20).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-10
Other buses; definition; annual registration fee Sec. 10. (a) As used in this section, "other bus" means a bus that is not a church bus, an intercity bus, an intracity bus, or a school bus.
(b) The annual registration fee for any other bus is thirty dollars ($30).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-11
Special machinery; fee
Sec. 11. (a) This section does not apply to a vehicle or person exempted from registration under IC 9-18.
(b) The registration fee for a piece of special machinery is five dollars ($5). The motor vehicle is exempt from other fees provided under IC 9-18 or this article.
(c) The owner of a vehicle listed in this section is not entitled to a reduction in the five dollar ($5) registration fee because the license is granted at a time that the license period is less than a year.
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.61; P.L.125-2012, SEC.314.

IC 9-29-5-12
Fertilizer tank trailers or spreaders used to transport bulk fertilizer; exemption from registration fees
Sec. 12. A farm wagon or farm type dry or liquid fertilizer tank trailer or spreader used to transport bulk fertilizer between distribution point and farm and return is exempt from all registration fees when the wagon, trailer, or spreader is drawn or towed on a highway by a:
(1) farm tractor; or
(2) properly registered motor vehicle.
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.62; P.L.125-2012, SEC.315.

IC 9-29-5-13
Farm trucks, farm trailers, and farm semitrailers and tractors; registration fee
Sec. 13. (a) This section does not apply to a vehicle or person exempt from registration under IC 9-18.
(b) The registration fee for a motor vehicle, trailer, or semitrailer and tractor operated primarily as a farm truck, farm trailer, or farm semitrailer and tractor:
(1) having a declared gross weight of at least eleven thousand (11,000) pounds; and
(2) used by the owner or guest occupant in connection with agricultural pursuits usual and normal to the user's farming operation;
is fifty percent (50%) of the amount listed in this chapter for a truck, trailer, or semitrailer and tractor of the same declared gross weight.
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.63; P.L.125-2012, SEC.316.
IC 9-29-5-13.5
Registration fees; vehicles used partially for farm purposes
Sec. 13.5. (a) This section applies to a truck, trailer, or semitrailer and tractor for which a registration fee provided in section 13(b) of this chapter has been paid.
(b) Except as provided in subsections (d) and (e), if the owner of a truck, trailer, or semitrailer and tractor described in subsection (a) begins to operate the truck, trailer, or semitrailer and tractor in the conduct of a commercial enterprise or for the transportation of farm products after the commodities have entered the channels of commerce during a registration year for which the registration fee under section 13(b) of this chapter has been paid, the owner shall pay the amount listed in this chapter for a truck, trailer, or semitrailer and tractor of the same declared gross weight reduced by a credit determined under subsection (c) to license the truck, trailer, or semitrailer and tractor.
(c) The credit provided in subsection (b) equals:
(1) the registration fee paid under section 13(b) of this chapter; reduced by
(2) eight and thirty-three hundredths percent (8.33%) for each full or partial calendar month that has elapsed in the registration year for which the registration fee has been paid.
The credit may not exceed ninety percent (90%) of the registration fee paid under section 13(b) of this chapter.
(d) Notwithstanding subsections (b) and (e) and IC 9-18-2-4, a truck, trailer, or semitrailer and tractor described in subsection (a) may be operated intrastate for the transportation of seasonal, perishable fruit or vegetables to the first point of processing for a period that consists of not more than a thirty (30) day period in a registration year as provided by IC 9-21-21-4.3(a). Before a vehicle may be operated as provided in this subsection, the owner shall pay to the bureau:
(1) any registration fee due under section 13(b) of this chapter; and
(2) eight and one-half percent (8.5%) of the registration fee paid under section 13(b) of this chapter.
(e) Notwithstanding subsections (b) and (d) and IC 9-18-2-4, a truck, trailer, or semitrailer and tractor described in subsection (a) may be operated intrastate for the transportation of tomatoes or silage to the first point of processing for a period that consists of not more than one (1) seventy-one (71) day period in a registration year as provided by IC 9-21-21-4.3(b). Before a vehicle may be operated as provided in this subsection, the owner shall pay to the bureau:
(1) any registration fee due under section 13(b) of this chapter; and
(2) seventeen percent (17%) of the registration fee paid under section 13(b) of this chapter.
As added by P.L.130-1993, SEC.1. Amended by P.L.210-2005, SEC.64; P.L.21-2007, SEC.3; P.L.191-2007, SEC.20; P.L.125-2012, SEC.317.
IC 9-29-5-14
Manufacturers or dealers; license plates; fees
Sec. 14. (a) The fee for the first two (2) sets of license plates for a manufacturer or dealer is forty dollars ($40).
(b) The fee for each additional set of license plates for a manufacturer or dealer is fifteen dollars ($15).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-14.5
Research and development license plates; fees
Sec. 14.5. The fee for a research and development license plate for a manufacturer of a vehicle subcomponent system under IC 9-18-26-2.5(a) is twenty dollars ($20). There is no fee in addition to the regular registration fee for a research and development license plate for a manufacturer of a vehicle subcomponent system.
As added by P.L.93-2010, SEC.14.

IC 9-29-5-15
Manufacturers or dealers; motorcycle license plates; fees
Sec. 15. (a) The fee for the first two (2) sets of license plates for a manufacturer or dealer of motorcycles is fifteen dollars ($15).
(b) The fee for each additional set of license plates for a motorcycle manufacturer or dealer is seven dollars and fifty cents ($7.50).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-16
Transport operators; license plates; fees
Sec. 16. (a) The fee for the first two (2) sets of license plates for each transport operator is one hundred twenty-five dollars ($125).
(b) The fee for each additional set of license plates for a transport operator is fifteen dollars ($15).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-17
Duplicate license plates
Sec. 17. The fee for each duplicate license plate is three dollars ($3).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-18
Recreational vehicles
Sec. 18. The fee for a recreational vehicle, which does not include truck campers (as defined in IC 6-6-5.1-8), is twenty dollars ($20).
As added by P.L.2-1991, SEC.17. Amended by P.L.125-2012, SEC.318.

IC 9-29-5-19
Repealed
(Repealed by P.L.210-2005, SEC.76.)
IC 9-29-5-20
Temporary permits
Sec. 20. The fee for a temporary permit is two dollars ($2).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-21
Special motor numbers
Sec. 21. The fee for a special motor number is two dollars and fifty cents ($2.50).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-22
Special serial numbers
Sec. 22. The fee for a special serial number is two dollars ($2).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-23
Transfer of vehicle registration and registration of another vehicle of same or higher class
Sec. 23. (a) The fee to transfer a vehicle registration and register another vehicle of the same class under IC 9-18-6 is three dollars ($3).
(b) The fee to transfer a vehicle registration and register another vehicle in a higher fee class is described in IC 9-18-6-4(c).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-24
Nonresident transport vehicle decals
Sec. 24. The fee for a nonresident transport vehicle decal under IC 9-18 is twenty dollars ($20).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-25
Fleet permits
Sec. 25. The fee for a fleet permit under IC 9-18 shall be determined as follows:
(1) Divide instate miles by total fleet miles.
(2) Determine the total amount necessary to register each intercity bus in the fleet for which registration is requested based on the regular annual registration fees prescribed by section 7 of this chapter.
(3) Multiply the amount obtained under subdivision (2) by the fraction obtained under subdivision (1).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-26
Special registration permits; renewals
Sec. 26. (a) The fee for the special registration permit under IC 9-18 is ten dollars ($10). (b) A special registration permit may be renewed one (1) time only for a renewal fee of ten dollars ($10).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-26.5
Repealed
(Repealed by P.L.125-2012, SEC.319.)

IC 9-29-5-27
License plates, stickers, or devices issued for proportionally registered buses
Sec. 27. The fee for a license plate, sticker, or device issued for each proportionally registered bus is one dollar ($1).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-28
Antique motor vehicle registration
Sec. 28. Except as provided in IC 9-18-12-2.5(e) and section 32.5 of this chapter, the registration fee for an antique motor vehicle under IC 9-18-12 is twelve dollars ($12).
As added by P.L.2-1991, SEC.17. Amended by P.L.79-2006, SEC.7; P.L.1-2010, SEC.50.

IC 9-29-5-29
Transfer of antique motor vehicle registration and registration of another antique motor vehicle
Sec. 29. The fee to transfer the registration of an antique motor vehicle and register another antique motor vehicle within the same year under IC 9-18-12 is fifty cents ($0.50).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-30
Recovery vehicle registration fee; other registration fees; service charges or other taxes
Sec. 30. (a) The registration fee for a recovery vehicle under IC 9-18-13 is as follows:
(1) Class A recovery vehicle, five hundred dollars ($500).
(2) Class B recovery vehicle, seventy-five dollars ($75).
(b) A vehicle registered under IC 9-18-13 is not subject to any other registration fee under IC 9-18. However, a vehicle registered under IC 9-18-13 is subject to a tax or service charge imposed on a vehicle registered under this title.
As added by P.L.2-1991, SEC.17.

IC 9-29-5-31
Military vehicle registration; fee additional to excise taxes
Sec. 31. (a) The registration fee for a military vehicle under IC 9-18-14 is twelve dollars ($12).
(b) The bureau shall collect the fee in subsection (a) in addition to any excise tax imposed under IC 6-6-5. As added by P.L.2-1991, SEC.17.

IC 9-29-5-32
Repealed
(Repealed by P.L.233-2005, SEC.8.)

IC 9-29-5-32.5
Registration under IC 9-18-15 or IC 9-18-12-2.5
Sec. 32.5. The fee for a personalized license plate under IC 9-18-15 or for the registration and display of an authentic license plate for the model year of an antique motor vehicle under IC 9-18-12-2.5 is as follows:
(1) The applicable excise tax imposed under IC 6-6-5.
(2) The regular vehicle registration fee imposed under this chapter.
(3) A state fee of seven dollars ($7) for the motor vehicle highway account established under IC 8-14-1.
(4) A service charge of thirty dollars ($30) for the state license branch fund established by IC 9-29-14-1.
As added by P.L.233-2005, SEC.7. Amended by P.L.79-2006, SEC.8.

IC 9-29-5-33
Registration of vehicle under IC 9-18-18
Sec. 33. The fee for the registration of a vehicle under IC 9-18-18 is equal to the fees assessed for a vehicle of the same class under this chapter.
As added by P.L.2-1991, SEC.17.

IC 9-29-5-34
Repealed
(Repealed by P.L.125-2012, SEC.320.)

IC 9-29-5-34.5
Vehicle registered under IC 9-18-24.5
Sec. 34.5. A vehicle registered under IC 9-18-24.5 is subject to an annual registration fee and any other fee or tax required of a person registering a vehicle under this title.
As added by P.L.68-2006, SEC.5. Amended by P.L.30-2008, SEC.4; P.L.87-2010, SEC.37.

IC 9-29-5-34.7
Vehicle registered under IC 9-18-52
Sec. 34.7. In addition to the fee described in IC 9-18-52-7(a)(2), a vehicle registered under IC 9-18-52 is subject to an annual registration fee for a vehicle of the same classification under this chapter and any other fee or tax required of a person registering a vehicle under this title.
As added by P.L.87-2010, SEC.38.

IC 9-29-5-35 Registration of vehicle under IC 9-18-22
Sec. 35. There is no fee in addition to the regular registration fee to register a vehicle under IC 9-18-22.
As added by P.L.2-1991, SEC.17.

IC 9-29-5-36
Vehicle registered under IC 9-18-23
Sec. 36. The fee to register a vehicle under IC 9-18-23 is as follows:
(1) The applicable excise tax imposed under IC 6-6-5.
(2) The regular vehicle registration fee imposed under this chapter.
(3) Two dollars ($2).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-37
License plates issued under IC 9-18-24
Sec. 37. The bureau shall set the fee for a license plate issued under IC 9-18-24 by rule.
As added by P.L.2-1991, SEC.17.

IC 9-29-5-38
Vehicles registered under IC 9-18-25; distribution of money collected; vehicles owned by former prisoners of war or their surviving spouses; Colts plate fee distribution
Sec. 38. (a) Except as provided in subsections (c) and (d), vehicles registered under IC 9-18-25 are subject to the following:
(1) An appropriate annual registration fee.
(2) An annual supplemental fee of ten dollars ($10).
(3) Any other fee or tax required of a person registering a vehicle under this title.
(b) The bureau shall distribute all money collected under the annual supplemental fee under subsection (a)(2) or (d)(2) as follows:
(1) Five dollars ($5) from each registration is appropriated to the bureau of motor vehicles for the purpose of administering IC 9-18-25.
(2) Five dollars ($5) from each registration shall be deposited in the state license branch fund under IC 9-29-14.
(c) A vehicle registered under IC 9-18-25 that is owned by a former prisoner of war or by the prisoner's surviving spouse is exempt from the annual registration fee and the annual supplemental fee.
(d) A motor vehicle that is registered and for which is issued a special group recognition license plate under IC 9-18-25 and IC 9-18-49 is subject to the following:
(1) An appropriate annual registration fee.
(2) An annual supplemental fee of ten dollars ($10).
(3) Any other fee or tax required of a person registering a vehicle under this title.
(4) The annual fee of twenty dollars ($20) imposed by

IC 9-18-49-4(a)(2).
As added by P.L.2-1991, SEC.17. Amended by P.L.214-2005, SEC.57.

IC 9-29-5-38.5
Vehicles registered under IC 9-18-50 and IC 9-18-51
Sec. 38.5. (a) A vehicle registered under IC 9-18-50 is subject to:
(1) an annual registration fee;
(2) an annual supplemental fee of fifteen dollars ($15); and
(3) any other fee or tax required of a person registering a vehicle under this title.
(b) A vehicle registered under IC 9-18-51 is subject to:
(1) an annual registration fee;
(2) an annual supplemental fee of twenty dollars ($20); and
(3) any other fee or tax required of a person registering a vehicle under this title.
(c) The bureau shall distribute the annual supplemental fees described in subsections (a)(2) and (b)(2) that are collected from each registration to the director of veterans' affairs for deposit in the military family relief fund established under IC 10-17-12-8.
As added by P.L.58-2006, SEC.6.

IC 9-29-5-38.6
Vehicle registered under IC 9-18-54
Sec. 38.6. A vehicle registered under IC 9-18-54 is subject to an annual registration fee and any other fee or tax required of a person registering a vehicle under this title.
As added by P.L.87-2010, SEC.39.

IC 9-29-5-39
Issuance of interim dealer license plates
Sec. 39. The fee for the issuance of an interim dealer license plate under IC 9-18-26 is one dollar ($1).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-40
Issuance of interim manufacturer transporter license plates
Sec. 40. The fee for the issuance of an interim manufacturer transporter license plate under IC 9-18-27 is one dollar ($1).
As added by P.L.2-1991, SEC.17.

IC 9-29-5-41
Definition of unused part of the fees paid; buses permanently withdrawn from proportionally registered fleets; credit
Sec. 41. (a) As used in this section, "unused part of the fees paid" means the amount paid with respect to a bus when the bus was first proportionally registered in the registration year reduced by one-twelfth (1/12) of the total annual proportional registration responsibility of that bus for each calendar month and fraction of a month elapsing between the first day of the month of the current year

in which the bus was registered and the date the notice of withdrawal is received by the bureau.
(b) If a bus is permanently withdrawn from a proportionally registered fleet because the bus has been destroyed, sold, or otherwise completely removed from the service of the registrant, the unused part of the fees paid with respect to the bus shall be credited to the proportional registration account of the owner.
(c) A credit under subsection (b) shall be applied against liability for subsequent additions to be prorated during the registration year or for additional fees due upon audit under IC 9-18-11-11.
(d) If a credit is less than five dollars ($5), a credit may not be made or entered.
(e) A credit under subsection (b) may not be:
(1) credited against fees other than those for that registration year; and
(2) refunded.
As added by P.L.2-1991, SEC.17.

IC 9-29-5-42
Registration of vehicle not subject to IC 9-18-2-8 or IC 9-18-2-8.5
Sec. 42. (a) Except as provided in subsection (c), vehicles not subject to IC 9-18-2-8 or IC 9-18-2-8.5 shall be registered at one-half (1/2) of the regular rate, subject to IC 9-18-2-7, if the vehicle is registered after July 31 of any year. This subsection does not apply to the following:
(1) Special machinery.
(2) Semitrailers registered on a five (5) year or permanent basis under IC 9-18-10-2.
(3) An implement of agriculture designed to be operated primarily on a highway.
(b) Except as provided in subsection (c), subsection (a) and IC 9-18-2-7 determine the registration fee for the registration of a vehicle subject to registration under IC 9-18-2-8(c) and acquired by an owner subsequent to the date required for the annual registration of vehicles by an owner set forth in IC 9-18-2-8.
(c) Subject to subsection (d), a vehicle subject to the International Registration Plan that is registered after September 30 shall be registered at a rate determined by the following formula:
STEP ONE: Determine the number of months before April 1 of the following year beginning with the date of registration. A partial month shall be rounded to one (1) month.
STEP TWO: Multiply the STEP ONE result by one-twelfth (1/12).
STEP THREE: Multiply the annual registration fee for the vehicle by the STEP TWO result.
(d) If the department of state revenue adopts rules under IC 9-18-2-7 to implement staggered registration for motor vehicles subject to the International Registration Plan, a motor vehicle subject to the International Registration Plan that is registered after the date designated for registration of the motor vehicle in rules adopted

under IC 9-18-2-7 shall be registered at a rate determined by the following formula:
STEP ONE: Determine the number of months before the motor vehicle must be re-registered. A partial month shall be rounded to one (1) month.
STEP TWO: Multiply the STEP ONE result by one-twelfth (1/12).
STEP THREE: Multiply the annual registration fee for the vehicle by the STEP TWO result.
(e) A school bus subject to registration under IC 9-18-2-8.5 that is registered after January 31 for the prior calendar year shall be registered at one-half (½) the regular rate.
As added by P.L.2-1991, SEC.17. Amended by P.L.117-1993, SEC.5; P.L.136-1995, SEC.1; P.L.93-1997, SEC.14; P.L.210-2005, SEC.65; P.L.31-2008, SEC.3; P.L.107-2008, SEC.15.

IC 9-29-5-43
Disposition of fees
Sec. 43. (a) Except as otherwise provided by this chapter, subsection (b), subsection (c), and IC 9-29-1-2, registration fees collected under this chapter shall be paid into the state general fund for credit to the motor vehicle highway account.
(b) Fees collected under this chapter for license plates issued under IC 9-18-26 by the secretary of state shall be deposited as follows:
(1) Thirty percent (30%) to the dealer compliance account established by IC 9-23-2-18.
(2) Seventy percent (70%) to the motor vehicle highway account.
(c) Notwithstanding subsection (b), fees collected under this chapter for interim license plates issued under IC 9-18-26-10 by the secretary of state shall be deposited as follows:
(1) Ninety percent (90%) to the dealer compliance account established by IC 9-23-2-18.
(2) Ten percent (10%) to the motor vehicle highway account.
As added by P.L.2-1991, SEC.17. Amended by P.L.260-1997(ss), SEC.57; P.L.106-2008, SEC.33; P.L.93-2010, SEC.15.



CHAPTER 6. FEES UNDER IC9-20

IC 9-29-6-1.5
Annual registration fee
Sec. 1.5. (a) The fee for the annual registration required under IC 9-20-5-7 is twenty-five dollars ($25). The fee imposed under this section must be deposited in the motor carrier regulation fund established under IC 8-2.1-23.
(b) The department of state revenue may impose an additional permit fee in an amount that may not exceed one dollar ($1) on each trip permitted for a vehicle registered under IC 9-20-5-7. This additional fee is for the use and maintenance of an automated vehicle identifier. The fee imposed under this subsection is in addition to the permit fee required under section 1 of this chapter. The fee imposed under this section must be deposited in the motor carrier regulation fund established under IC 8-2.1-23.
As added by P.L.129-2001, SEC.34.

IC 9-29-6-2
Special permits to exceed length, width, or height limits for vehicles, loaded or unloaded
Sec. 2. The fees for a special permit issued under IC 9-20-6 to exceed the legal length, width, or height limit for vehicles, loaded or unloaded, are as follows:
(1) A permit not subject to subdivision (2) or (3), twenty dollars ($20).
(2) A permit issued to exceed ninety-five (95) feet overall length, one hundred forty-eight (148) inches overall width, or the height limit, thirty dollars ($30).
(3) The ninety (90) day permit issued under IC 9-20-6, one hundred dollars ($100).
(4) The one (1) year permit issued under IC 9-20-6, four hundred five dollars ($405).
As added by P.L.2-1991, SEC.17. Amended by P.L.119-1995, SEC.8.

IC 9-29-6-3
Fees for permits to exceed legal weight limit; loads exceeding legal length, width, or height limit as well as legal weight limit Sec. 3. (a) The fees for permits issued under IC 9-20-6 to exceed the legal weight limit are as follows:
(1) A trip permit, twenty dollars ($20).
(2) A mileage fee, which is in addition to the trip permit fee in subdivision (1), to be calculated for that part of the gross weight exceeding eighty thousand (80,000) pounds as follows:
(A) For loads greater than eighty thousand (80,000) pounds but not more than one hundred eight thousand (108,000) pounds, thirty-five cents ($0.35) per mile.
(B) For loads greater than one hundred eight thousand (108,000) pounds but not more than one hundred fifty thousand (150,000) pounds, sixty cents ($0.60) per mile.
(C) For loads greater than one hundred fifty thousand (150,000) pounds, one dollar ($1) per mile.
(3) A ninety (90) day permit, two hundred dollars ($200).
(4) An annual permit issued under IC 9-20-6-2(c), eight hundred dollars ($800).
(b) If an application for a permit involves transporting heavy vehicles or loads, or other objects, that exceed the legal length, width, or height limit and that also exceed the legal weight limit in the same movement, the applicant shall pay only the greater of the two (2) fees established in section 2 or 3 of this chapter and the issuing officer or body shall issue a single oversize-overweight permit. The fee for a ninety (90) day permit described in IC 9-20-6-2(c)(3) is two hundred dollars ($200).
As added by P.L.2-1991, SEC.17. Amended by P.L.134-2007, SEC.4; P.L.6-2012, SEC.71.

IC 9-29-6-4
Annual toll road gate permit
Sec. 4. The fee for an annual toll road gate permit issued under IC 9-20-6 in conjunction with travel on the Indiana toll road is twenty dollars ($20).
As added by P.L.2-1991, SEC.17.

IC 9-29-6-5
Annual permit issued under IC 9-20-6-6
Sec. 5. The fee for an annual permit issued under IC 9-20-6-6 is two hundred dollars ($200). The fee may be paid in quarterly installments.
As added by P.L.2-1991, SEC.17.

IC 9-29-6-6
Special towing permit; time for payment of fee
Sec. 6. The fee for a special towing permit issued under IC 9-20-9 is ten dollars ($10). The fee must be paid not later than thirty (30) days after the permit was issued.
As added by P.L.2-1991, SEC.17.

IC 9-29-6-7 Person who is not mobile home or sectionalized building retail dealer moving tractor-mobile home rig under IC 9-20-14-2
Sec. 7. (a) Except as provided in subsections (b) and (c), the fee for a person who is not a mobile home or sectionalized building retail dealer to move a tractor-mobile home rig under IC 9-20-14-2 is ten dollars ($10) per trip.
(b) Notwithstanding subsection (a), a person who is not a mobile home or sectionalized building retail dealer may purchase a quarterly permit for unlimited trips during the quarter to move a tractor-mobile home rig under IC 9-20-14-2. The fee for a quarterly permit is two hundred fifty dollars ($250).
(c) Notwithstanding subsection (a), a person who is not a mobile home or sectionalized building retail dealer may purchase an annual permit for unlimited trips during the year to move a tractor-mobile home rig under IC 9-20-14-2. The fee for an annual permit is one thousand dollars ($1,000).
As added by P.L.2-1991, SEC.17. Amended by P.L.217-2003, SEC.8.

IC 9-29-6-8
Mobile home or sectionalized building retail dealer moving tractor-mobile home rigs under IC 9-20-14-2
Sec. 8. The fee for a person who is a mobile home or sectionalized building retail dealer to move tractor-mobile home rigs under IC 9-20-14-2 is forty dollars ($40). The fee shall be paid annually.
As added by P.L.2-1991, SEC.17.

IC 9-29-6-9
Moving special tractor-mobile home rig under IC 9-20-15-1
Sec. 9. (a) Except as provided in subsections (b) and (c), the fee for a person to move a special tractor-mobile home rig under IC 9-20-15-1 is eighteen dollars ($18) per trip.
(b) Notwithstanding subsection (a), a person may purchase a quarterly permit for unlimited trips during the quarter to move a special tractor-mobile home rig under IC 9-20-15-1. The fee for a quarterly permit is five hundred dollars ($500).
(c) Notwithstanding subsection (a), a person may purchase an annual permit for unlimited trips during the year to move a special tractor-mobile home rig under IC 9-20-15-1. The fee for an annual permit is two thousand dollars ($2,000).
As added by P.L.2-1991, SEC.17. Amended by P.L.217-2003, SEC.9.

IC 9-29-6-10
Permits issued under IC 9-20-6; fixing fee to be paid; validation of permits; disposition of fee revenues
Sec. 10. Whenever a permit is issued by the Indiana department of transportation under IC 9-20-6, the Indiana department of transportation shall fix the fee to be paid. Upon payment of the fee, the Indiana department of transportation shall validate the permit. The revenue from the fee shall be credited to the state highway fund.
As added by P.L.2-1991, SEC.17. Amended by P.L.125-2012,

SEC.321.

IC 9-29-6-11
Permit fees; extra wide manufactured home rigs
Sec. 11. If the Indiana department of transportation adopts rules under IC 9-20-15-6 to issue permits for extra wide manufactured home rigs, the fee for a permit is thirty dollars ($30).
As added by P.L.95-1991, SEC.6.

IC 9-29-6-12
Permit fees; transporting mobile homes
Sec. 12. The fee for an annual permit to move tractor-mobile home rigs under IC 9-20-15-2.1 is forty dollars ($40) for each three (3) mile increment that a tractor-mobile home rig is transported up to a maximum of fifteen (15) miles. A fee imposed under this section may not exceed two hundred dollars ($200).
As added by P.L.82-1999, SEC.2.



CHAPTER 7. FEES UNDER IC9-22

IC 9-29-7-2
Copies of affidavits filed under IC 9-22-3
Sec. 2. The fee to obtain a copy of an affidavit filed under IC 9-22-3 is two dollars ($2).
As added by P.L.2-1991, SEC.17.

IC 9-29-7-2.3
Certificate of salvage title under IC 9-22-3
Sec. 2.3. (a) The fee for a certificate of salvage title is four dollars ($4).
(b) The fee for a delinquent certificate of salvage title is ten dollars ($10). The bureau shall collect this fee if:
(1) a purchaser or transferee fails to apply for a certificate of salvage title or a transfer of title, by assignment, not later than thirty-one (31) days after the salvage motor vehicle is purchased or otherwise acquired; or
(2) the owner of a salvage motor vehicle retains possession of the salvage motor vehicle and the owner fails to apply for a certificate of salvage title not later than thirty-one (31) days after the settlement of loss with the insurance company.
As added by P.L.110-2006, SEC.4.

IC 9-29-7-2.5
Duplicate or corrected certificate of salvage title
Sec. 2.5. The fee for a duplicate or corrected certificate of salvage title is four dollars ($4).
As added by P.L.110-2006, SEC.5. Amended by P.L.125-2012, SEC.322.

IC 9-29-7-3
Original license under IC 9-22-4
Sec. 3. The fee for an original license under IC 9-22-4 is ten dollars ($10).
As added by P.L.2-1991, SEC.17.

IC 9-29-7-4
Supplemental license under IC 9-22-4
Sec. 4. The fee for a supplemental license under IC 9-22-4 is five dollars ($5).
As added by P.L.2-1991, SEC.17.
IC 9-29-7-5
Renewal license under IC 9-22-4
Sec. 5. The fee for a renewal license under IC 9-22-4 is ten dollars ($10).
As added by P.L.2-1991, SEC.17.

IC 9-29-7-6
Rejection of application made under IC 9-22-4; return of fee
Sec. 6. A licensing fee that is submitted with an application under IC 9-22-4 shall be returned to the applicant if the application is rejected by the secretary of state.
As added by P.L.2-1991, SEC.17. Amended by P.L.106-2008, SEC.34.

IC 9-29-7-7
Disposition of certificate of salvage title and license fee revenues
Sec. 7. The revenues from the:
(1) certificate of salvage titles collected under IC 9-22-3; and
(2) license fees collected under IC 9-22-4;
shall be deposited in the motor vehicle highway account.
As added by P.L.2-1991, SEC.17. Amended by P.L.110-2006, SEC.6.



CHAPTER 8. FEES UNDER IC9-23

IC 9-29-8-2
Distributors and distributor branches
Sec. 2. (a) The fee for a distributor under IC 9-23-2 is thirty-five dollars ($35).
(b) The fee for each distributor branch in Indiana is ten dollars ($10).
As added by P.L.2-1991, SEC.17.

IC 9-29-8-3
Dealers or automobile auctioneers
Sec. 3. The fee for a dealer or an automobile auctioneer under IC 9-23-2 is thirty dollars ($30) for the first place of business, plus ten dollars ($10) for each location not immediately adjacent to the first place of business.
As added by P.L.2-1991, SEC.17.

IC 9-29-8-4
Fees for factory representatives, distributor representatives, wholesale dealers, transfer dealers, converter manufacturers, and automotive mobility dealers
Sec. 4. The fee for a factory representative, a distributor representative, a wholesale dealer, a transfer dealer, a converter manufacturer, or an automotive mobility dealer under IC 9-23-2 is twenty dollars ($20). The fee for an automotive mobility dealer who:
(1) buys or sells vehicles, or both;
(2) sells, installs, or services, offers to sell, install, or service, or solicits or advertises the sale, installation, or servicing of equipment or modifications specifically designed to facilitate use or operation of a vehicle by an individual who is disabled or aged; or
(3) performs acts described in both subdivisions (1) and (2);
is twenty dollars ($20).
As added by P.L.2-1991, SEC.17. Amended by P.L.268-2003, SEC.32; P.L.147-2009, SEC.16.

IC 9-29-8-5
Business name or location change
Sec. 5. The fee for a business name or location change under IC 9-23-2 is five dollars ($5).
As added by P.L.2-1991, SEC.17.
IC 9-29-8-6
Offsite licenses
Sec. 6. The license fee for each offsite license issued under IC 9-23-2 is twenty-five dollars ($25).
As added by P.L.2-1991, SEC.17.

IC 9-29-8-6.5
Special event permit
Sec. 6.5. The permit fee for a special event permit issued under IC 9-23-2-16 is two hundred fifty dollars ($250).
As added by P.L.156-2006, SEC.17.

IC 9-29-8-7
Disposition of fee revenues
Sec. 7. All money collected by the secretary of state from manufacturers, factory branches, distributors, distributor branches, dealers, automobile auctioneers, factory representatives, distributor representatives, wholesale dealers, transfer dealers, converter manufacturers, automotive mobility dealers, or brokers for licenses and permit fees under IC 9-23-2 shall be deposited as follows:
(1) Thirty percent (30%) to the dealer compliance account established by IC 9-23-2-18.
(2) Forty percent (40%) to the motor vehicle highway account.
(3) Twenty percent (20%) to the state police department for use in enforcing odometer laws.
(4) Ten percent (10%) to the attorney general for use in enforcing odometer laws.
As added by P.L.2-1991, SEC.17. Amended by P.L.156-2006, SEC.18; P.L.184-2007, SEC.54; P.L.106-2008, SEC.35; P.L.147-2009, SEC.17.



CHAPTER 9. FEES UNDER IC9-24

IC 9-29-9-2
Operator's or probationary license
Sec. 2. (a) Except as provided in subsection (c), the fee for an operator's license issued under IC 9-24-3 or renewed under IC 9-24-12 to an individual who is:
(1) less than seventy-five (75) years of age is nine dollars ($9); and
(2) at least seventy-five (75) years of age is six dollars ($6).
(b) The fee for a probationary license issued under IC 9-24-11-3 or IC 9-24-11-3.3 is six dollars ($6).
(c) Notwithstanding subsection (a), the fee for the renewal of an operator's license issued under IC 9-24 that contains a 2012 expiration date is as follows:
(1) If the license was previously issued or renewed after May 14, 2007, and before January 1, 2008, the fee is seven dollars and fifty cents ($7.50).
(2) If the license was previously issued or renewed after December 31, 2007, and before January 1, 2009, the fee is nine dollars ($9).
(3) If the license was previously issued or renewed after December 31, 2005, and before January 1, 2007, the fee is six dollars ($6).
This subsection does not apply to the issuance or renewal of an operator's license that contains an expiration date after 2012.
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.66; P.L.156-2006, SEC.19; P.L.101-2009, SEC.12; P.L.103-2012, SEC.2.

IC 9-29-9-2.5
Authority to adopt rule to impose service charge for amended operator's license or permit
Sec. 2.5. The bureau may adopt rules under IC 4-22-2 to impose a service charge for the issuance of an amended operator's license or permit issued under IC 9-24-13-4.
As added by P.L.184-2007, SEC.55. Amended by P.L.109-2011, SEC.31.

IC 9-29-9-3
Three year operator's license
Sec. 3. The fee for a three (3) year operator's license issued under IC 9-24-3 is three dollars ($3). As added by P.L.2-1991, SEC.17. Amended by P.L.109-2011, SEC.32.

IC 9-29-9-3.5
Service charges for administration of skills test and written test
Sec. 3.5. The bureau may adopt rules under IC 4-22-2 to authorize a service charge for the administration of a:
(1) skills test under IC 9-24-10-4(a)(2); or
(2) written test under IC 9-24-10-4(a)(1);
to an applicant for an operator's license who has not been instructed by the testing entity.
As added by P.L.145-2011, SEC.24.

IC 9-29-9-4
Chauffeur's license
Sec. 4. The fee for a chauffeur's license issued under IC 9-24-4 or renewed under IC 9-24-12 to an individual who is:
(1) at least seventy-five (75) years of age is eight dollars ($8); and
(2) less than seventy-five (75) years of age is twelve dollars ($12).
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.67; P.L.1-2007, SEC.89.

IC 9-29-9-5
Public passenger chauffeur's license
Sec. 5. The fee for a public passenger chauffeur's license issued under IC 9-24-5 is eight dollars ($8).
As added by P.L.2-1991, SEC.17. Amended by P.L.206-2007, SEC.3.

IC 9-29-9-6
Repealed
(Repealed by P.L.109-2011, SEC.40.)

IC 9-29-9-7
Motorcycle operator endorsement of operator's license
Sec. 7. The fee for validation of a motorcycle operator endorsement under IC 9-24-8-4 and IC 9-24-12-7 of an operator's license issued to an individual who is:
(1) at least seventy-five (75) years of age is three dollars ($3); and
(2) less than seventy-five (75) years of age is four dollars and fifty cents ($4.50).
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.69; P.L.1-2007, SEC.91; P.L.109-2011, SEC.33.

IC 9-29-9-8
Motorcycle operator endorsement of chauffeur's license
Sec. 8. The fee for validation of a motorcycle operator endorsement under IC 9-24-8-4 and IC 9-24-12-7 of a chauffeur's

license issued to an individual who is:
(1) at least seventy-five (75) years of age is three dollars ($3); and
(2) less than seventy-five (75) years of age is four dollars and fifty cents ($4.50).
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.70; P.L.1-2007, SEC.92; P.L.109-2011, SEC.34.

IC 9-29-9-9
Motorcycle operator endorsement of public passenger chauffeur's license
Sec. 9. The fee for a motorcycle operator endorsement of a public passenger chauffeur's license is one dollar and fifty cents ($1.50).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-10
Repealed
(Repealed by P.L.109-2011, SEC.40.)

IC 9-29-9-11
Motorcycle learner's permit
Sec. 11. The fee for a motorcycle learner's permit issued under IC 9-24-8 is two dollars ($2).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-12
Motorcycle operational skills test fee; distribution of fee revenue
Sec. 12. The fee for a motorcycle operational skills test administered under IC 9-24-8 is as follows:
(1) For tests given by state employees, the fee is five dollars ($5) and shall be deposited in the motor vehicle highway account under IC 8-14-1.
(2) For tests given by a contractor approved by the bureau, the fee is:
(A) determined under rules adopted by the bureau under IC 4-22-2 to cover the direct costs of administering the test; and
(B) paid to the contractor.
As added by P.L.2-1991, SEC.17. Amended by P.L.45-2006, SEC.2.

IC 9-29-9-13
Replacement licenses or permits
Sec. 13. The fee for a replacement license or permit issued under IC 9-24-14 is three dollars ($3).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-14
Restricted driving permits
Sec. 14. The fee for a restricted driving permit issued under IC 9-24-15 is ten dollars ($10). As added by P.L.2-1991, SEC.17.

IC 9-29-9-15
Fees for identification cards
Sec. 15. The fees for the issuance, renewal, amendment, or replacement of an identification card under IC 9-24-16 are as follows:
(1) For an individual at least sixty-five (65) years of age or an individual with a physical disability and not entitled to obtain a driver's license, three dollars and fifty cents ($3.50).
(2) For any other individual, six dollars ($6).
As added by P.L.2-1991, SEC.17. Amended by P.L.23-1993, SEC.33; P.L.109-2005, SEC.17; P.L.210-2005, SEC.71; P.L.1-2006, SEC.168; P.L.1-2007, SEC.93; P.L.109-2011, SEC.35.

IC 9-29-9-15.1
School license applications; fee; payment
Sec. 15.1. The fee and charge provisions of IC 9-24-16-10 apply notwithstanding IC 9-29-3-14 and section 15 of this chapter.
As added by P.L.156-2006, SEC.20.



CHAPTER 10. FEES UNDER IC9-25

IC 9-29-10-2
Petition for waiver of fee for driver's license reinstatement; procedure
Sec. 2. (a) A person who is indigent may file a petition for waiver of a fee for reinstatement of the person's driver's license in a criminal court of record in the person's county of residence.
(b) The clerk of the court shall forward a copy of the petition to the prosecuting attorney of the county and to the bureau. The prosecuting attorney may appear and be heard on the petition.
(c) The bureau is not a party in a proceeding under this chapter.
As added by P.L.153-2005, SEC.1.

IC 9-29-10-3
Petition for waiver of driver's license reinstatement fee; findings made by court
Sec. 3. (a) Upon its own motion, or upon a petition filed by a person under section 2 of this chapter, a court may waive a fee for reinstatement of a driver's license described in section 1 of this

chapter if the court finds that:
(1) the person who owes the fee for reinstatement of the driver's license:
(A) is indigent; and
(B) has presented proof of future financial responsibility; and
(2) waiver of the fee for reinstatement of the driver's license is appropriate in light of the person's character and the nature and circumstances surrounding the person's license suspension.
(b) If a court waives a fee for reinstatement of a driver's license under this section, the court may impose other reasonable conditions on the person.
(c) If a court waives a fee for reinstatement of a driver's license under this section, the clerk shall forward a copy of the court's order to the bureau.
As added by P.L.153-2005, SEC.2.



CHAPTER 11. FEES UNDER IC9-26



CHAPTER 11.5. ACCIDENT RESPONSE SERVICE FEES

IC 9-29-11.5-2
"Local law enforcement agency"
Sec. 2. As used in this chapter, "local law enforcement agency" means a political subdivision's department or agency whose principal function is the apprehension of criminal offenders.
As added by P.L.83-2008, SEC.8.

IC 9-29-11.5-3
Accident response service fees prohibited
Sec. 3. A political subdivision or a local law enforcement agency of a political subdivision may not impose or collect, or enter into a contract for the collection of, an accident response service fee on or from:
(1) the driver of a motor vehicle; or
(2) any other person;
involved in a motor vehicle accident.
As added by P.L.83-2008, SEC.8.



CHAPTER 12. FEES UNDER IC9-27

IC 9-29-12-4
Deposit of fee revenues
Sec. 4. License fees collected under this chapter shall be deposited in the motor vehicle highway account under IC 8-14-1.
As added by P.L.2-1991, SEC.17.



CHAPTER 13. MISCELLANEOUS FEES

IC 9-29-13-3
Cab cards issued under IC 9-18
Sec. 3. The fee for a cab card issued under IC 9-18 is five dollars ($5).
As added by P.L.2-1991, SEC.17.

IC 9-29-13-4
Duplicate cab cards issued under IC 9-18
Sec. 4. The fee for a duplicate cab card issued under IC 9-18 is one dollar ($1).
As added by P.L.2-1991, SEC.17.

IC 9-29-13-5
Annual registration fee for construction dust control machinery units
Sec. 5. The annual registration fee for a unit of construction dust control machinery is five dollars ($5).
As added by P.L.2-1991, SEC.17.



CHAPTER 14. STATE LICENSE BRANCH FUND

IC 9-29-14-2
Investment of fund money
Sec. 2. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.2-1991, SEC.17.

IC 9-29-14-3
End of fiscal year; no reversion of money to state general fund
Sec. 3. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1991, SEC.17.

IC 9-29-14-4
Appropriation; approval of budget agency
Sec. 4. There is annually appropriated to the commission the money in the fund for its use in carrying out the purposes of IC 9-16 subject to the approval of the budget agency.
As added by P.L.2-1991, SEC.17.

IC 9-29-14-5
Constituent parts of fund; service charges; appropriations or other sources of money
Sec. 5. The fund consists of the following:
(1) Service charges collected by license branches.
(2) Money received from any other source, including appropriations.
As added by P.L.2-1991, SEC.17.



CHAPTER 15. FEES UNDER IC9-31

IC 9-29-15-1
Certificates of title and duplicates; distribution
Sec. 1. (a) The fee for a certificate of title or a duplicate certificate of title under IC 9-31-2 is nine dollars and fifty cents ($9.50).
(b) The fee is distributed as follows:
(1) Seven dollars ($7) to the department of natural resources.
(2) Two dollars and fifty cents ($2.50) to the bureau.
(c) Fifty cents ($0.50) of each fee distributed under subsection (b)(2) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.71-1991, SEC.10. Amended by P.L.176-2001, SEC.30; P.L.291-2001, SEC.193; P.L.224-2003, SEC.61.

IC 9-29-15-2
Assignment of hull identification number
Sec. 2. (a) The fee for the assignment of a hull identification number under IC 9-31-2-8 is two dollars and fifty cents ($2.50).
(b) The fee is retained by the bureau.
As added by P.L.71-1991, SEC.10.

IC 9-29-15-3
Late application for title; fee distribution
Sec. 3. (a) The fee for a late application for title under IC 9-31-2-17 is ten dollars ($10).
(b) The fee is distributed as follows:
(1) Eight dollars ($8) to the department of natural resources.
(2) Two dollars ($2) to the bureau.
As added by P.L.71-1991, SEC.10.

IC 9-29-15-4
Motorboat registration
Sec. 4. (a) The fees to register a motorboat under IC 9-31-3 are as follows:
(1) Twelve dollars and fifty cents ($12.50) for a Class 1 motorboat.
(2) Fourteen dollars and fifty cents ($14.50) for a Class 2, Class 3, or Class 4 motorboat.
(3) Seventeen dollars and fifty cents ($17.50) for a Class 5

motorboat.
(4) Twenty-two dollars and fifty cents ($22.50) for a Class 6 or Class 7 motorboat.
(b) The department of natural resources receives:
(1) twelve dollars ($12) for a Class 1 motorboat;
(2) fourteen dollars ($14) for a Class 2, Class 3, or Class 4 motorboat;
(3) seventeen dollars ($17) for a Class 5 motorboat; and
(4) twenty-two dollars ($22) for a Class 6 or Class 7 motorboat;
of the fee collected under subsection (a).
(c) Fifty cents ($0.50) of each fee collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.71-1991, SEC.10. Amended by P.L.176-2001, SEC.31; P.L.291-2001, SEC.194; P.L.224-2003, SEC.62.

IC 9-29-15-5
Reissuance of certificate of registration
Sec. 5. (a) The fee for the reissuance of a certificate of registration under IC 9-31-3-13 is one dollar ($1).
(b) The fee is retained by the bureau.
As added by P.L.71-1991, SEC.10. Amended by P.L.1-1992, SEC.60.

IC 9-29-15-6
Dealer certificate of number
Sec. 6. (a) The fee to obtain a dealer certificate of number under IC 9-31-3-19 is ten dollars ($10).
(b) The fee is retained by the bureau.
As added by P.L.71-1991, SEC.10.

IC 9-29-15-7
Boat dealer's license
Sec. 7. (a) The fees under IC 9-31-4 for a boat dealer's license for each full year are as follows:
(1) For a Class A dealer, thirty dollars ($30) for the first place of business, plus ten dollars ($10) for each additional location.
(2) For a Class B dealer, twenty dollars ($20).
(b) The secretary of state retains the fees collected under subsection (a).
As added by P.L.71-1991, SEC.10. Amended by P.L.106-2008, SEC.36.

IC 9-29-15-8
Change of business name or location
Sec. 8. (a) The fee for a change of business name or location under IC 9-31-4-4 is five dollars ($5).
(b) The fee is retained by the secretary of state.
As added by P.L.71-1991, SEC.10. Amended by P.L.106-2008, SEC.37.
IC 9-29-15-9
Boat excise tax collection fee
Sec. 9. (a) The fee to collect the excise tax on a motorboat registered in another state under IC 6-6-11-13(4) is two dollars ($2).
(b) The fee shall be deposited in the state license branch fund established under IC 9-29-14.
As added by P.L.46-2006, SEC.2.



CHAPTER 16. STATE MOTOR VEHICLE TECHNOLOGY FUND

IC 9-29-16-2
Investments
Sec. 2. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.176-2001, SEC.33.

IC 9-29-16-3
Money not reverting to general fund
Sec. 3. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.176-2001, SEC.33.

IC 9-29-16-4
Appropriations for technical equipment
Sec. 4. There is annually appropriated to the bureau the money in the fund to procure as the need arises:
(1) computer equipment and software;
(2) telephone equipment and software;
(3) electronic queue systems;
(4) other related devices; or
(5) technology services;
subject to the approval of the budget agency.
As added by P.L.176-2001, SEC.33.

IC 9-29-16-5
Contents of fund
Sec. 5. The fund consists of the following:
(1) Fifty cents ($0.50) of each service charge or fee collected by license branches under the following:
(A) IC 9-29-3-4
(B) IC 9-29-3-6
(C) IC 9-29-3-7
(D) IC 9-29-3-8
(E) IC 9-29-3-9
(F) IC 9-29-3-10
(G) IC 9-29-3-11
(H) IC 9-29-3-12 (I) IC 9-29-3-14
(J) IC 9-29-3-18
(K) IC 9-29-15-1
(L) IC 9-29-15-4
(2) Money deposited with the approval of the budget agency in the fund from any part of:
(A) a service fee established under IC 9-29-3-19; or
(B) an increase of a service fee increased under IC 9-29-3-19.
(3) Money received from any other source, including appropriations.
As added by P.L.176-2001, SEC.33. Amended by P.L.224-2003, SEC.63.






ARTICLE 30. GENERAL PENALTY PROVISIONS

CHAPTER 1. REPEALED



CHAPTER 2. ARRESTS

IC 9-30-2-2
Uniform and badge; marked police vehicle
Sec. 2. A law enforcement officer may not arrest or issue a traffic information and summons to a person for a violation of an Indiana law regulating the use and operation of a motor vehicle on an Indiana highway or an ordinance of a city or town regulating the use and operation of a motor vehicle on an Indiana highway unless at the time of the arrest the officer is:
(1) wearing a distinctive uniform and a badge of authority; or
(2) operating a motor vehicle that is clearly marked as a police vehicle;
that will clearly show the officer or the officer's vehicle to casual observations to be an officer or a police vehicle. This section does not apply to an officer making an arrest when there is a uniformed officer present at the time of the arrest.
As added by P.L.2-1991, SEC.18.

IC 9-30-2-3
Reward or other compensation for making arrests; prohibition
Sec. 3. (a) This section does not apply to the fixed salary of an officer.
(b) A peace officer, even though wearing a distinctive uniform and badge at the time of making an arrest, may not receive and there may not be taxed for the officer's benefit against a defendant a fee, mileage, pay, charge, compensation, or reward that, except for this chapter, the officer might be otherwise entitled to receive for the arrest or upon the conviction of a defendant.
As added by P.L.2-1991, SEC.18.

IC 9-30-2-4
Misdemeanor offenders required to appear before court immediately
Sec. 4. (a) This section does not apply to a person arrested for a misdemeanor under IC 9-30-5 (operating a vehicle while intoxicated). (b) If a person is arrested for a misdemeanor under this title, the arrested person shall be immediately taken before a court within the county in which the offense charged is alleged to have been committed and that has jurisdiction of the offense and is nearest or most accessible to the place where the arrest is made in any of the following cases:
(1) When the person demands an immediate appearance before a court.
(2) When the person is charged with an offense causing or contributing to an accident resulting in injury to or death of a person.
(3) When the person is charged with failure to stop for an accident causing death, personal injuries, or damage to property.
(4) When the person refuses to give the person's written promise to appear in court.
(5) When the person is charged with driving while the person's license is suspended or revoked.
As added by P.L.2-1991, SEC.18. Amended by P.L.99-1996, SEC.1.

IC 9-30-2-5
Misdemeanor offenders not appearing before court immediately; release from custody; written promise to appear; security deposit; contents of security agreement and written promise; nonresident requirements; refusal of security deposit
Sec. 5. (a) If a person who is an Indiana resident:
(1) is arrested for a misdemeanor regulating the use and operation of motor vehicles, other than the misdemeanor of operating a vehicle while intoxicated; and
(2) is not immediately taken to court as provided in section 4 of this chapter;
the person shall be released from custody by the arresting officer upon signing a written promise to appear in the proper court at a time and date indicated on the promise. The resident shall be given a copy of the promise.
(b) Except as provided in IC 9-28-1 and IC 9-28-2, if a person who is not an Indiana resident is arrested for a violation of a traffic ordinance or a statute punishable as an infraction or a misdemeanor that regulates the use and operation of a motor vehicle and is not immediately taken to court as provided in section 4 of this chapter, the person shall be released upon the deposit of a security. The security shall be:
(1) the amount of the fine and costs for the violation in the form of cash, a money order, or a traveler's check made payable to the clerk of the court; or
(2) a valid motor club card of a motor club that, by written plan approved by the secretary of state as provided in section 8 of this chapter, guarantees the nonresident's deposit in the amount of the fine and costs.
The proper court shall provide a list of security deposits, which must

be equal to the fine and costs for the violation, and a security deposit agreement that acts as a receipt for the deposit. A nonresident who does not choose to deposit a security shall be taken to the proper court.
(c) The agreement for the security deposit and the written promise or notice to appear in court must contain the following:
(1) A citation of the violation.
(2) The name and address of the person accused of committing the violation.
(3) The number of the person's license to operate a motor vehicle.
(4) The registration number of the person's vehicle, if any.
(5) The time and place the person must appear in court.
If the violation is a misdemeanor, the time specified for appearance must be at least five (5) days after the arrest unless the arrested person demands an earlier hearing. The place specified for appearance must be in the proper court within the county where the person was arrested or given a notice to appear in the case of an infraction or ordinance. The nonresident shall be properly informed of the consequences of a guilty plea or an agreed judgment. The agreement for the security must also contain a provision in which the nonresident agrees that the court shall take permanent possession of the deposit, and if the nonresident fails to appear in court or is not represented in court, a guilty plea or an offer of judgment shall be entered on the court's record on behalf of the nonresident. Upon proper appearance or representation, the security shall be returned to the nonresident.
(d) A nonresident licensed by a jurisdiction that has entered into an agreement with Indiana under IC 9-28-2 may deposit the nonresident's license to operate a motor vehicle with the law enforcement officer as security for release. A nonresident shall, by the date required on the security deposit agreement, do one (1) of the following:
(1) Appear in court.
(2) Be represented in court.
(3) Deliver to the court by mail or courier the amount of the fine and costs prescribed for the violation.
The license to operate a motor vehicle shall be returned to the nonresident upon payment of the fine and costs and entry of a guilty plea or upon other judgment of the court. Until a judgment has been entered upon the court's records, the nonresident's copy of the security deposit agreement acts as a temporary license to operate a motor vehicle. Upon failure to appear or to be represented, the nonresident's license to operate a motor vehicle and a copy of the judgment shall be sent by the court to the bureau, which shall notify the appropriate agency in accordance with IC 9-30-3-8.
(e) A nonresident who requests to deposit a security in the amount of the fine and costs shall be accompanied to the nearest United States mail receptacle and instructed by the law enforcement officer to place: (1) the amount of the fine and costs; and
(2) one (1) signed copy of the security deposit agreement;
into a stamped, addressed envelope, which the proper court shall supply to the officer for the nonresident. The officer shall observe this transaction and shall observe the nonresident deposit the envelope in the mail receptacle. The nonresident shall then be released and given a copy of the security deposit agreement. If the nonresident does not appear in court or is not represented in court at the time and date specified on the receipt, a guilty plea or judgment against the nonresident shall be entered and the security deposit shall be used to satisfy the amount of the fine and costs prescribed for the violation.
(f) A nonresident motorist may deposit with the law enforcement officer a valid motor club card as a guarantee of security if the motor club or its affiliated clubs have a written plan approved by the secretary of state that guarantees the payment of the security in the amount of the fine and costs if the motorist:
(1) does not appear in court; or
(2) is not represented in court on the date and time specified in the security agreement.
(g) The recipient court may refuse acceptance of a security deposit agreement for a second moving traffic charge within a twelve (12) month period. The court may send notice requiring a personal court appearance on a date specified. Upon failure to appear the court shall take the appropriate action as described in this section.
As added by P.L.2-1991, SEC.18. Amended by P.L.99-1996, SEC.2.

IC 9-30-2-6
Warrantless arrests; violations; procedure
Sec. 6. A law enforcement officer may, without a warrant, arrest a person in case of violations of:
(1) IC 9-26-1-1(1), IC 9-26-1-1(2), IC 9-26-1-2(1), IC 9-26-1-2(2), IC 9-26-1-3, or IC 9-26-1-4; and
(2) IC 9-30-5 if the violation of IC 9-30-5 is coupled with an accident;
when the law enforcement officer has reasonable cause to believe that the violation was committed by the person. The procedure prescribed in this section is not the only method prescribed by law for the arrest and prosecution of a person for an offense of similar grade.
As added by P.L.2-1991, SEC.18. Amended by P.L.1-1992, SEC.61.

IC 9-30-2-7
Report of arrests to bureau; contents; filing; retention
Sec. 7. (a) The:
(1) superintendent of the state police department;
(2) police chief of each city or the police chief's designee;
(3) sheriff of each county; and
(4) town marshal or police chief of each town;
shall report to the bureau immediately the arrest of a person for a

violation of an Indiana law or a city ordinance relating to the operation of motor vehicles upon the highways.
(b) The report must state the following:
(1) The offense with which the operator or driver is charged.
(2) The court in which pending.
(3) The names of all available witnesses to the violation.
(4) The name and address of the operator.
(5) If the operator is the holder of a license, the following:
(A) The kind of license and license number.
(B) The license plate number of the vehicle operated by the operator.
(c) The bureau shall cause the report:
(1) to be filed in the bureau; and
(2) retained for at least two (2) years.
(d) The bureau shall prescribe and the bureau shall furnish the form of the report required by this section.
As added by P.L.2-1991, SEC.18. Amended by P.L.1-2007, SEC.94.

IC 9-30-2-8
Motor club card plans; guarantee to pay security in amount of fines and costs; fees; renewal; termination; distribution of lists of acceptable cards
Sec. 8. (a) A motor club that is a domestic corporation or a foreign corporation qualified to transact business in Indiana under IC 23-1 or IC 23-17, or otherwise duly qualified to transact business in Indiana under Indiana corporation law, may guarantee as security the club's motor club card or any card of a motor club affiliated with the motor club, if the motor club files a plan guaranteeing to pay the security in the amount of the fine and costs. The ability to pay the security in the amount of the fine and costs must be demonstrated by evidence of the motor club's financial responsibility that must be:
(1) a balance sheet certified by a certified public accountant at the end of the club's last available fiscal year showing net assets of the motor club in excess of five hundred thousand dollars ($500,000); or
(2) a deposit by a surety company qualified to transact business in Indiana of an annual bond in the amount of twenty-five thousand dollars ($25,000) payable to the state guaranteeing, in the amount of fines and costs, the motor club cards covered by the plan when used as a security deposit.
(b) A motor club that is a foreign corporation not qualified to transact business in Indiana under IC 23-1, IC 23-17, or any other Indiana corporation law shall demonstrate the club's ability to guarantee payment of the club's card or cards of an affiliated member as a security deposit upon the filing of a plan with the secretary of state guaranteeing payment of the fines and costs of the security and a deposit, by a surety company qualified to transact business in Indiana, of an annual bond in the amount of twenty-five thousand dollars ($25,000) payable to the state, guaranteeing, in the amount of fines and costs, the motor club's cards covered by the plan when used

as a security deposit.
(c) A motor club must, upon filing a plan with the secretary of state, pay a filing fee of fifty dollars ($50).
(d) A motor club must annually renew the club's motor card plan. Renewal must be made by filing before May 1 of each year a new certified balance sheet or surety bond together with a renewal fee of fifty dollars ($50) with the secretary of state.
(e) An approved plan may be terminated by the motor club sixty (60) days after written notice or termination has been delivered to the secretary of state. Upon failure of a motor club to guarantee a security deposit, the motor club plan may be terminated by the secretary of state under IC 4-21.5-3.
(f) Termination by the secretary of state does not relieve a motor club of the club's obligation to pay judgments on cards covered by the club's plan and accepted as security as provided in this chapter. The attorney general may bring an action for the state in an Indiana court against a motor club to enforce an obligation.
(g) The secretary of state shall, by June 1 of each year and at other times necessary for the administration of this section, prepare and distribute to all courts having jurisdiction over minor traffic violations and to the superintendent of the state police department lists of motor club cards that may be accepted as a security deposit.
As added by P.L.2-1991, SEC.18. Amended by P.L.1-2010, SEC.51.



CHAPTER 3. COURT PROCEDURES

IC 9-30-3-2
Court
Sec. 2. As used in this chapter, "court" means a tribunal with jurisdiction to hear and determine traffic violation cases and the judge or other presiding officer sitting as a court.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-2.5
Electronic traffic ticket
Sec. 2.5. (a) As used in this chapter, "electronic traffic ticket" means:
(1) a traffic information and summons; or
(2) a complaint and summons;
for traffic cases that is in an electronic format prescribed by the division of state court administration.
(b) An electronic traffic ticket may be referred to as an "e-citation".
As added by P.L.184-2007, SEC.56; P.L.206-2007, SEC.4.

IC 9-30-3-3
Judge
Sec. 3. As used in this chapter, "judge" means an officer authorized by law to sit as a court.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-4
Nonmoving traffic offense
Sec. 4. As used in this chapter, "nonmoving traffic offense" means a violation of a statute, an ordinance, or a regulation concerning the following:
(1) The parking or standing of motor vehicles.
(2) Motor vehicles that are not in motion.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-5
Traffic offense
Sec. 5. As used in this chapter, "traffic offense" means a violation

of a statute, an ordinance, or a regulation relating to the operation or use of motor vehicles and any violation of a statute, an ordinance, or a regulation relating to the use of streets and highways by pedestrians or by the operation of any other vehicle.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-5.3
Contents of electronic traffic ticket; modification
Sec. 5.3. In prescribing the contents of an electronic traffic ticket, the division of state court administration shall require the inclusion in an electronic traffic ticket of the contents required in an information and summons under section 6 of this chapter. The division of state court administration may modify the prescribed contents of an electronic traffic ticket as necessary for the ticket to be in an electronic format.
As added by P.L.184-2007, SEC.57; P.L.206-2007, SEC.5.

IC 9-30-3-5.7
Electronic traffic ticket; issuance; signatures; electronic transmission
Sec. 5.7. (a) When a law enforcement officer issues an electronic traffic ticket, the law enforcement officer:
(1) may print the electronic traffic ticket at the site of the traffic violation; and
(2) shall inform the individual to whom the electronic traffic ticket has been issued and note on the electronic traffic ticket whether the individual must appear in court on a specific date at a specific time.
(b) An electronic traffic ticket issued under this chapter that bears a printed or digital signature of:
(1) the law enforcement officer who issued the electronic traffic ticket; and
(2) the prosecuting attorney, or a representative of the office of the prosecuting attorney, of the county in which the electronic traffic ticket was issued;
is admissible in a court proceeding as if the signatures referred to in subdivisions (1) and (2) were original signatures.
(c) A law enforcement officer who issues an electronic traffic ticket may transmit the electronic traffic ticket to the court electronically if the court and the electronic traffic ticket are in compliance with the administrative rules adopted by the supreme court.
(d) A law enforcement officer who issues an electronic traffic ticket shall indicate on the electronic traffic ticket whether the law enforcement officer served the person receiving the electronic traffic ticket.
(e) The electronic transmission of an electronic traffic ticket shall be considered by the court as an original certified copy of the traffic information and summons or complaint and summons. An electronic traffic ticket may be used: (1) to notify the bureau of an Indiana resident who fails to:
(A) appear; or
(B) answer a traffic information and summons or complaint and summons;
(2) to notify the bureau of a defendant who is not an Indiana resident and who fails to:
(A) appear; or
(B) answer a traffic information and summons;
(3) to notify the bureau upon a final determination of a defendant's failure to appear; or
(4) as a record of a traffic case that an individual has been charged with a traffic offense when:
(A) the individual has been convicted;
(B) a judgment has been entered; or
(C) a finding has been made by a court.
As added by P.L.184-2007, SEC.58; P.L.206-2007, SEC.6.

IC 9-30-3-6
Information and summons; form and content; inapplicability to electronic traffic ticket
Sec. 6. (a) This section does not apply to electronic traffic tickets.
(b) In traffic cases, the information and summons shall be in substantially the following form:
In the _________ Court of __________ County
Cause No. _________ Docket No. ___________
Page No. _____
State of Indiana
SS: No.___________
County of _______________________________

INFORMATION AND SUMMONS

COURT APPEARANCE

COURT ACTION AND OTHER ORDERS

THE COURT THEREFORE, ENTERS

THE FOLLOWING ORDER

AMOUNT SUSP. $ _________

__________________________________________________

__________________________________________________

__________________________________________________

__________________________________________________

WITNESSES

_________________________________________________

_________________________________________________

COMPLAINT AND SUMMONS

__________________________________________________

__________________________________________________

__________________________________________________

COURT APPEARANCE

COURT ACTION AND OTHER ORDERS

THE COURT THEREFORE, ENTERS

THE FOLLOWING ORDER

AMOUNT SUSP. $ ________

PROBATION

______________________________________________

______________________________________________

______________________________________________

______________________________________________

_______________________________________________

WITNESSES

_______________________________________________

_______________________________________________

IC 9-30-3-7
Soliciting or aiding in disposition of traffic information or summons; contempt
Sec. 7. A person who solicits or aids in the disposition or attempted disposition of a traffic information or summons in any unauthorized manner is in criminal contempt of the court having original jurisdiction of the cause of action or of the court named on the particular information in question.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-8
Failure to appear or answer; issuance of warrant; failure to execute; notification of bureau; suspension of driving privileges; nonresidents
Sec. 8. (a) The court may issue a warrant for the arrest of a defendant who is an Indiana resident and who fails to appear or answer a traffic information and summons or a complaint and summons served upon the defendant. If the warrant is not executed

within thirty (30) days after issue, the court shall promptly forward the court copy of the traffic information and summons or complaint and summons to the bureau indicating that the defendant failed to appear in court as ordered. The court shall then mark the case as failure to appear on the court's records.
(b) If a defendant who is not an Indiana resident fails to appear or answer a traffic summons served upon the defendant and upon which the information or complaint has been filed thirty (30) days after the return date of the information and summons or complaint and summons, the court shall promptly forward the court copy of the traffic information and summons or complaint and summons to the bureau. The bureau shall notify the motor vehicle commission of the state of the nonresident defendant of the defendant's failure to appear and also of any action taken by the bureau relative to the Indiana driving privileges of the defendant. If the defendant fails to appear or otherwise answer within thirty (30) days, the court shall mark the case as failure to appear on the court's records.
(c) The court may suspend the driving privileges of a defendant who fails to satisfy a judgment entered against the defendant for:
(1) violation of a traffic ordinance; or
(2) commission of a traffic infraction;
by a date set by the court under IC 34-28-5-6. The court shall forward notice to the bureau indicating that the defendant failed to pay as ordered.
(d) If the bureau receives a copy of the traffic information and summons or complaint and summons for failure to appear in court or a notice of failure to pay under subsection (c), either on a form prescribed by the bureau or in an electronic format prescribed by the division of state court administration, the bureau shall suspend the driving privileges of the defendant until the defendant appears in court and the case has been disposed of, or until the date payment is received by the court. The order of suspension may be served upon the defendant by mailing the order by first class mail to the defendant at the last address shown for the defendant in the records of the bureau. The order takes effect on the date the order is mailed.
(e) For nonresidents of Indiana, the order of suspension shall be mailed to the defendant at the address given to the arresting officer or the clerk of court by the defendant as shown by the traffic information or complaint. The order takes effect on the date of mailing. A copy of the order shall also be sent to the motor vehicle bureau of the state of the nonresident defendant. If:
(1) the defendant's failure to appear in court has been certified to the bureau under this chapter; and
(2) the defendant subsequently appears in court to answer the charges against the defendant;
the court shall proceed to hear and determine the case in the same manner as other cases pending in the court. Upon final determination of the case, the court shall notify the bureau of the determination either in an electronic format or upon forms prescribed by the bureau. The notification shall be made by the court within ten (10)

days after the final determination of the case, and information from the original copy of the traffic information and summons or complaint and summons must accompany the notification.
As added by P.L.2-1991, SEC.18. Amended by P.L.184-2007, SEC.60; P.L.206-2007, SEC.8; P.L.125-2012, SEC.324.

IC 9-30-3-9
Traffic cases; court session; detainment of defendant; objections
Sec. 9. (a) If possible, traffic cases shall be tried separate and apart from other cases and may be designated as the "traffic" session or division.
(b) When a hearing involving a misdemeanor is adjourned, the court may detain the defendant in safe custody until the defendant is admitted to bail.
(c) An objection to the validity or regularity of the information or process issued must be made by the defendant before trial.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-10
Sentencing; appearance required
Sec. 10. The defendant shall be present at the imposition of sentence in all misdemeanor traffic cases.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-11
Plea of guilty; informing defendant of rights; record of proceedings; destruction of documents; liability of court officers
Sec. 11. (a) Before accepting a plea of guilty to a misdemeanor traffic offense, the court shall inform the defendant of the defendant's rights, including the right to:
(1) engage counsel;
(2) a reasonable continuance to engage counsel to subpoena witnesses;
(3) have process issued by the court, without expense to the defendant, to compel the attendance of witnesses in the defendant's behalf;
(4) testify or not to testify in the defendant's own behalf;
(5) a trial by jury; and
(6) appeal.
(b) The court shall inform each defendant charged with a traffic offense other than a nonmoving traffic offense, if the defendant is convicted or judgment is entered against the defendant, that a record of the conviction or judgment will be sent to the bureau or the motor vehicle bureau of the state where the defendant received a license to drive to become a part of the defendant's driving record.
(c) The court shall keep a full record of every case in which a person is charged with a traffic offense other than a nonmoving traffic offense. Within ten (10) days after the conviction, judgment, or forfeiture of security deposit of a person, the court shall forward a copy of the judgment in an electronic format or an abstract as

prescribed by IC 9-30-13-0.5. The abstract comprises the original copy of the traffic information and summons or complaint and summons if the conviction, judgment, or forfeiture of security deposit has been entered on that copy. However, instead of the original copy, the court may, subject to the approval of the bureau, send the information in an electronic format or in the form of a chemical based, magnetic, or machine readable media. Records of nonmoving traffic offenses are not required to be forwarded to the bureau.
(d) One (1) year after the abstract has been forwarded, the court may destroy the remaining court copies of the information and summons or complaint and summons and related pleadings if an order book entry of the copy has been made and the original copy has been sent to the bureau.
(e) Upon the failure of a court officer to comply with subsection (c), the officer is liable on the officer's official bond for a civil penalty of one hundred dollars ($100) accruing to the state, which may be recovered, together with the costs of the suit, in a civil action brought by the attorney general in the name of the state on relation of the attorney general. Each failure by an officer constitutes a separate cause of action.
As added by P.L.2-1991, SEC.18. Amended by P.L.184-2007, SEC.61; P.L.206-2007, SEC.9; P.L.125-2012, SEC.325.

IC 9-30-3-12
Defensive driving school program; persons required to attend; fees; suspension of license; suspension of court costs
Sec. 12. (a) If during any twelve (12) month period a person has committed moving traffic violations for which the person has:
(1) been convicted of at least two (2) traffic misdemeanors;
(2) had at least two (2) traffic judgments entered against the person; or
(3) been convicted of at least one (1) traffic misdemeanor and has had at least one (1) traffic judgment entered against the person;
the bureau may require the person to attend and satisfactorily complete a defensive driving school program approved by the bureau. The person shall pay all applicable fees required by the bureau.
(b) This subsection applies to an individual who holds a probationary license under IC 9-24-11-3.3 or is less than eighteen (18) years of age. An individual is required to attend and satisfactorily complete a defensive driving school program approved by the bureau if either of the following occurs at least twice or if both of the following have occurred when the individual was less than eighteen (18) years of age:
(1) The individual has been convicted of a moving traffic offense (as defined in section 14(a) of this chapter), other than an offense that solely involves motor vehicle equipment.
(2) The individual has been the operator of a motor vehicle

involved in an accident for which a report is required to be filed under IC 9-26-2.
The individual shall pay all applicable fees required by the bureau.
(c) The bureau may suspend the driving privileges of any person who:
(1) fails to attend a defensive driving school program; or
(2) fails to satisfactorily complete a defensive driving school program;
as required by this section.
(d) Notwithstanding IC 33-37-4-2, any court may suspend one-half (1/2) of each applicable court cost (including fees) for which a person is liable due to a traffic violation if the person enrolls in and completes a defensive driving school or a similar school conducted by an agency of the state or local government.
As added by P.L.2-1991, SEC.18. Amended by P.L.225-1999, SEC.4; P.L.98-2004, SEC.78; P.L.101-2009, SEC.13; P.L.106-2010, SEC.4; P.L.125-2012, SEC.326.

IC 9-30-3-13
Rules for conduct of proceedings
Sec. 13. A judge may make rules for the orderly conduct of the proceedings of the judge's court if the rules are consistent with this chapter and the rules of the supreme court.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-14
Moving traffic offense committed by person other than the owner; notice to owner; contents
Sec. 14. (a) As used in this section, "moving traffic offense" means a violation of a statute, an ordinance, or a rule relating to the operation or use of motor vehicles while the motor vehicle is in motion.
(b) If a court convicts a person for a moving traffic offense and the person is known or believed by the court not to be the owner of the motor vehicle, the court shall, within seven (7) days after entering the conviction, deposit with the United States Postal Service, first class postage prepaid, notice addressed to the owner of the motor vehicle giving the owner the following information:
(1) The name and address of the person convicted.
(2) The name and address of the owner of the motor vehicle.
(3) The offense upon which the conviction was made.
(4) The date of arrest of the person convicted and the location of the place of the offense.
(5) The license plate number of the motor vehicle.
(6) The operator's or chauffeur's license number of the person convicted.
(7) The date of the conviction and the name of the court making the conviction.
As added by P.L.2-1991, SEC.18.
IC 9-30-3-15
Proof of prior conviction; evidence
Sec. 15. In a proceeding, prosecution, or hearing where the prosecuting attorney must prove that the defendant had a prior conviction for an offense under this title, the relevant portions of a certified computer printout or electronic copy as set forth in IC 9-14-3-4 made from the records of the bureau are admissible as prima facie evidence of the prior conviction. However, the prosecuting attorney must establish that the document identifies the defendant by the defendant's driver's license number or by any other identification method utilized by the bureau.
As added by P.L.2-1991, SEC.18. Amended by P.L.112-2001, SEC.7; P.L.1-2002, SEC.49; P.L.125-2012, SEC.327.

IC 9-30-3-16
Driver improvement course; probation; suspension of driving privileges; reasonable charge
Sec. 16. (a) If a person has been found to have committed a traffic offense, the court may do the following:
(1) Require the person to attend and satisfactorily complete a driver improvement course that has been approved by the court and the bureau or by the bureau.
(2) Place the person on probation for up to one (1) year.
(3) Suspend the person's driving privileges for up to thirty (30) days.
(b) A driver improvement course required under subsection (a) may be financed by assessing a reasonable charge as determined by the course provider and approved by the bureau.
As added by P.L.2-1991, SEC.18. Amended by P.L.118-2001, SEC.8; P.L.146-2003, SEC.1; P.L.125-2012, SEC.328.



CHAPTER 4. LICENSES AND REGISTRATIONS; SUSPENSION AND REVOCATION

IC 9-30-4-2
Modification, amendment, or cancellation of orders; judicial review
Sec. 2. The bureau may modify, amend, or cancel any order or determination during the time within which a judicial review could be had. A person aggrieved by the modification, amendment, or cancellation may seek a judicial review as provided in this chapter.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-3
Aggrieved persons; petition for review; jurisdiction; statement of facts; order
Sec. 3. (a) A person aggrieved by an order or act of the bureau under section 1 or 2 of this chapter may, within fifteen (15) days after notice is given, file a petition in the circuit or superior court of the county in which the person resides. If the person is a nonresident, the person may file a petition for review in the Marion County circuit court.
(b) The petitioner must state facts showing how the order or act of the bureau is wrongful or unlawful, but the filing of a petition does not suspend the order or act unless a stay is allowed by a judge of the court pending final determination of the review on a showing of reasonable probability that the order or act is wrongful or unlawful.
(c) The court shall, within six (6) months of the date of the filing of the petition, hear the petition, take testimony, and examine the facts of the case. The court may, in disposing of the issues, modify, affirm, or reverse the order or act of the bureau in whole or in part and shall make an appropriate order. If the petition has not been heard within six (6) months from the date of the filing, the original order or act of the bureau shall be reinstated in full force and effect.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.329.

IC 9-30-4-4
Filing of petition for review; docketing; issues; venue; costs
Sec. 4. On the filing of a petition for judicial review, the cause shall be docketed by the clerk of the court in the name of the

petitioner against the bureau. The issues shall be considered closed by denial of all matters at issue without the necessity of filing any further pleadings. Changes of venue from the judge or from the county shall be granted either party under the law governing changes of venue in civil causes. The bureau is not liable or taxable for any cost in any action for judicial review.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-5
Appeal
Sec. 5. An appeal from the judgment of the court may be prosecuted by either party to the supreme court as in civil causes if a notice of intention to appeal is filed with the supreme court within a period of fifteen (15) days from the date of the judgment, together with an appeal bond conditioned that the appellant will duly prosecute the appeal and pay all costs if the decision of the supreme court is determined against the appellant with surety approved by the court. No bond is required of the bureau.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-6 Version a
Suspension or revocation of license, certificate of registration, and license plates; evidence of registration; offenses; renewal; action by bureau; conviction; term of suspension; appeal
Note: This version of section amended by P.L.125-2012, SEC.330. See also following version of this section amended by P.L.126-2012, SEC.29.
Sec. 6. (a) Whenever the bureau suspends or revokes the current driver's license upon receiving a record of the conviction of a person for any offense under the motor vehicle laws not enumerated under subsection (b), the bureau may also suspend any of the certificates of registration and license plates issued for any motor vehicle registered in the name of the person so convicted. However, the bureau may not suspend the evidence of registration, unless otherwise required by law, if the person has given or gives and maintains during the three (3) years following the date of suspension or revocation proof of financial responsibility in the future in the manner specified in this section.
(b) The bureau shall suspend or revoke without notice or hearing the current driver's license and all certificates of registration and license plates issued or registered in the name of a person who is convicted of any of the following:
(1) Manslaughter or reckless homicide resulting from the operation of a motor vehicle.
(2) Perjury or knowingly making a false affidavit to the department under this chapter or any other law requiring the registration of motor vehicles or regulating motor vehicle operation upon the highways.
(3) A felony under Indiana motor vehicle laws or felony in the commission of which a motor vehicle is used. (4) Three (3) charges of criminal recklessness involving the use of a motor vehicle within the preceding twelve (12) months.
(5) Failure to stop and give information or assistance or failure to stop and disclose the person's identity at the scene of an accident that has resulted in death, personal injury, or property damage in excess of two hundred dollars ($200).
(6) Possession, distribution, manufacture, cultivation, transfer, use, or sale of a controlled substance or counterfeit substance, or attempting or conspiring to possess, distribute, manufacture, cultivate, transfer, use, or sell a controlled substance or counterfeit substance.
(c) The license of a person shall also be suspended upon conviction in another jurisdiction for any offense described in subsections (b)(1), (b)(2), (b)(3), (b)(4), and (b)(5), except if property damage is less than two hundred dollars ($200), the bureau may determine whether the driver's license and certificates of registration and license plates shall be suspended or revoked. The license of a person shall also be suspended upon conviction in another jurisdiction for any offense described in subsection (b)(6).
(d) A suspension or revocation remains in effect and a new or renewal license may not be issued to the person and a motor vehicle may not be registered in the name of the person as follows:
(1) Except as provided in subdivisions (2), (3), (4), and (5), and subject to section 6.5 of this chapter, for six (6) months from the date of conviction or on the date on which the person is otherwise eligible for a license, whichever is later. Except as provided in IC 35-48-4-15, this includes a person convicted of a crime for which the person's license is suspended or revoked under subsection (b)(6).
(2) Subject to section 6.5 of this chapter, upon conviction of an offense described in subsection (b)(1), for a fixed period of not less than two (2) years and not more than five (5) years, to be fixed by the bureau based upon recommendation of the court entering a conviction. A new or reinstated license may not be issued to the person unless that person, within the three (3) years following the expiration of the suspension or revocation, gives and maintains in force at all times during the effective period of a new or reinstated license proof of financial responsibility in the future in the manner specified in this chapter. However, the liability of the insurance carrier under a motor vehicle liability policy that is furnished for proof of financial responsibility in the future as set out in this chapter becomes absolute whenever loss or damage covered by the policy occurs, and the satisfaction by the insured of a final judgment for loss or damage is not a condition precedent to the right or obligation of the carrier to make payment on account of loss or damage, but the insurance carrier has the right to settle a claim covered by the policy. If the settlement is made in good faith, the amount shall be deductive from the limits of liability specified in the policy. A policy may not be canceled or

annulled with respect to a loss or damage by an agreement between the carrier and the insured after the insured has become responsible for the loss or damage, and a cancellation or annulment is void. The policy may provide that the insured or any other person covered by the policy shall reimburse the insurance carrier for payment made on account of any loss or damage claim or suit involving a breach of the terms, provisions, or conditions of the policy. If the policy provides for limits in excess of the limits specified in this chapter, the insurance carrier may plead against any plaintiff, with respect to the amount of the excess limits of liability, any defenses that the carrier may be entitled to plead against the insured. The policy may further provide for prorating of the insurance with other applicable valid and collectible insurance. An action does not lie against the insurance carrier by or on behalf of any claimant under the policy until a final judgment has been obtained after actual trial by or on behalf of any claimant under the policy.
(3) Subject to section 6.5 of this chapter, for the period ordered by a court under IC 35-48-4-15.
(4) Subject to section 6.5 of this chapter, if the person is convicted of a felony involving the use of a motor vehicle under IC 35-44-3-3(b) and the person:
(A) exceeded the speed limit by at least twenty (20) miles per hour;
(B) committed criminal recklessness with a vehicle (IC 35-42-2-2)); or
(C) engaged in aggressive driving (as defined in IC 9-21-8-55(b));
while committing the felony, for one (1) year after the date the person was convicted. The convicted person has the burden of applying for a new or renewal license and establishing that the one (1) year period described in this subdivision and subject to section 6.5 of this chapter has elapsed.
(5) Subject to section 6.5 of this chapter, if the person is convicted of a felony involving the use of a motor vehicle under IC 35-44-3-3(b), the person:
(A) exceeded the speed limit by at least twenty (20) miles per hour;
(B) committed criminal recklessness with a vehicle (IC 35-42-2-2); or
(C) engaged in aggressive driving (as defined in IC 9-21-8-55(b));
while committing the felony, and the person has a prior unrelated conviction for a felony under IC 35-44-3-3(b), for two (2) years after the date the person was convicted. The convicted person has the burden of applying for a new or renewal license and establishing that the two (2) year period described in this subdivision and subject to section 6.5 of this chapter has elapsed. (e) The bureau may take action as required in this section upon receiving satisfactory evidence of a conviction of a person in another state.
(f) For the purpose of this chapter, "conviction" includes any of the following:
(1) A conviction upon a plea of guilty.
(2) A determination of guilt by a jury or court, even if:
(A) no sentence is imposed; or
(B) a sentence is suspended.
(3) A forfeiture of bail, bond, or collateral deposited to secure the defendant's appearance for trial, unless the forfeiture is vacated.
(4) A payment of money as a penalty or as costs in accordance with an agreement between a moving traffic violator and a traffic violations bureau.
(g) A suspension or revocation under this section or under IC 9-30-13-0.5 stands pending appeal of the conviction to a higher court and may be set aside or modified only upon the receipt by the bureau of the certificate of the court reversing or modifying the judgment that the cause has been reversed or modified. However, if the suspension or revocation follows a conviction in a court of no record in Indiana, the suspension or revocation is stayed pending appeal of the conviction to a court of record.
(h) A person aggrieved by an order or act of the bureau under this section or IC 9-30-13-0.5 may file a petition for a court review.
As added by P.L.2-1991, SEC.18. Amended by P.L.107-1991, SEC.1; P.L.64-1994, SEC.2; P.L.100-2010, SEC.4; P.L.125-2012, SEC.330.

IC 9-30-4-6 Version b
Suspension or revocation of license, certificate of registration, and license plates; evidence of registration; offenses; renewal; action by bureau; conviction; term of suspension; appeal
Note: This version of section amended by P.L.126-2012, SEC.29. See also preceding version of this section amended by P.L.125-2012, SEC.330.
Sec. 6. (a) Whenever the bureau suspends or revokes the current driver's license upon receiving a record of the conviction of a person for any offense under the motor vehicle laws not enumerated under subsection (b), the bureau may also suspend any of the certificates of registration and license plates issued for any motor vehicle registered in the name of the person so convicted. However, the bureau may not suspend the evidence of registration, unless otherwise required by law, if the person has given or gives and maintains during the three (3) years following the date of suspension or revocation proof of financial responsibility in the future in the manner specified in this section.
(b) The bureau shall suspend or revoke without notice or hearing the current driver's license and all certificates of registration and license plates issued or registered in the name of a person who is convicted of any of the following: (1) Manslaughter or reckless homicide resulting from the operation of a motor vehicle.
(2) Perjury or knowingly making a false affidavit to the department under this chapter or any other law requiring the registration of motor vehicles or regulating motor vehicle operation upon the highways.
(3) A felony under Indiana motor vehicle laws or felony in the commission of which a motor vehicle is used.
(4) Three (3) charges of criminal recklessness involving the use of a motor vehicle within the preceding twelve (12) months.
(5) Failure to stop and give information or assistance or failure to stop and disclose the person's identity at the scene of an accident that has resulted in death, personal injury, or property damage in excess of two hundred dollars ($200).
(6) Possession, distribution, manufacture, cultivation, transfer, use, or sale of a controlled substance or counterfeit substance, or attempting or conspiring to possess, distribute, manufacture, cultivate, transfer, use, or sell a controlled substance or counterfeit substance.
(c) The license of a person shall also be suspended upon conviction in another jurisdiction for any offense described in subsection (b)(1), (b)(2), (b)(3), (b)(4), and (b)(5), except if property damage is less than two hundred dollars ($200), the bureau may determine whether the driver's license and certificates of registration and license plates shall be suspended or revoked. The license of a person shall also be suspended upon conviction in another jurisdiction for any offense described in subsection (b)(6).
(d) A suspension or revocation remains in effect and a new or renewal license may not be issued to the person and a motor vehicle may not be registered in the name of the person as follows:
(1) Except as provided in subdivisions (2), (3), (4), and (5), and subject to section 6.5 of this chapter, for six (6) months from the date of conviction or on the date on which the person is otherwise eligible for a license, whichever is later. Except as provided in IC 35-48-4-15, this includes a person convicted of a crime for which the person's license is suspended or revoked under subsection (b)(6).
(2) Subject to section 6.5 of this chapter, upon conviction of an offense described in subsection (b)(1), for a fixed period of not less than two (2) years and not more than five (5) years, to be fixed by the bureau based upon recommendation of the court entering a conviction. A new or reinstated license may not be issued to the person unless that person, within the three (3) years following the expiration of the suspension or revocation, gives and maintains in force at all times during the effective period of a new or reinstated license proof of financial responsibility in the future in the manner specified in this chapter. However, the liability of the insurance carrier under a motor vehicle liability policy that is furnished for proof of financial responsibility in the future as set out in this chapter

becomes absolute whenever loss or damage covered by the policy occurs, and the satisfaction by the insured of a final judgment for loss or damage is not a condition precedent to the right or obligation of the carrier to make payment on account of loss or damage, but the insurance carrier has the right to settle a claim covered by the policy. If the settlement is made in good faith, the amount shall be deductive from the limits of liability specified in the policy. A policy may not be canceled or annulled with respect to a loss or damage by an agreement between the carrier and the insured after the insured has become responsible for the loss or damage, and a cancellation or annulment is void. The policy may provide that the insured or any other person covered by the policy shall reimburse the insurance carrier for payment made on account of any loss or damage claim or suit involving a breach of the terms, provisions, or conditions of the policy. If the policy provides for limits in excess of the limits specified in this chapter, the insurance carrier may plead against any plaintiff, with respect to the amount of the excess limits of liability, any defenses that the carrier may be entitled to plead against the insured. The policy may further provide for prorating of the insurance with other applicable valid and collectible insurance. An action does not lie against the insurance carrier by or on behalf of any claimant under the policy until a final judgment has been obtained after actual trial by or on behalf of any claimant under the policy.
(3) Subject to section 6.5 of this chapter, for the period ordered by a court under IC 35-48-4-15.
(4) Subject to section 6.5 of this chapter, if the person is convicted of a felony involving the use of a motor vehicle under IC 35-44.1-3-1(b) and the person:
(A) exceeded the speed limit by at least twenty (20) miles per hour;
(B) committed criminal recklessness with a vehicle (IC 35-42-2-2); or
(C) engaged in aggressive driving (as defined in IC 9-21-8-55(b));
while committing the felony, for one (1) year after the date the person was convicted. The convicted person has the burden of applying for a new or renewal license and establishing that the one (1) year period described in this subdivision and subject to section 6.5 of this chapter has elapsed.
(5) Subject to section 6.5 of this chapter, if the person is convicted of a felony involving the use of a motor vehicle under IC 35-44.1-3-1(b), the person:
(A) exceeded the speed limit by at least twenty (20) miles per hour;
(B) committed criminal recklessness with a vehicle (IC 35-42-2-2); or
(C) engaged in aggressive driving (as defined in

IC 9-21-8-55(b);
while committing the felony, and the person has a prior unrelated conviction for a felony under IC 35-44.1-3-1(b), for two (2) years after the date the person was convicted. The convicted person has the burden of applying for a new or renewal license and establishing that the two (2) year period described in this subdivision and subject to section 6.5 of this chapter has elapsed.
(e) The bureau may take action as required in this section upon receiving satisfactory evidence of a conviction of a person in another state.
(f) For the purpose of this chapter, "conviction" includes any of the following:
(1) A conviction upon a plea of guilty.
(2) A determination of guilt by a jury or court, even if:
(A) no sentence is imposed; or
(B) a sentence is suspended.
(3) A forfeiture of bail, bond, or collateral deposited to secure the defendant's appearance for trial, unless the forfeiture is vacated.
(4) A payment of money as a penalty or as costs in accordance with an agreement between a moving traffic violator and a traffic violations bureau.
(g) A suspension or revocation under this section or under IC 9-25-6-8 stands pending appeal of the conviction to a higher court and may be set aside or modified only upon the receipt by the bureau of the certificate of the court reversing or modifying the judgment that the cause has been reversed or modified. However, if the suspension or revocation follows a conviction in a court of no record in Indiana, the suspension or revocation is stayed pending appeal of the conviction to a court of record.
(h) A person aggrieved by an order or act of the bureau under this section or IC 9-25-6-8 may file a petition for a court review.
As added by P.L.2-1991, SEC.18. Amended by P.L.107-1991, SEC.1; P.L.64-1994, SEC.2; P.L.100-2010, SEC.4; P.L.126-2012, SEC.29.

IC 9-30-4-6.5
Date of suspension of driving privileges
Sec. 6.5. If a person receives a sentence that includes:
(1) a term of incarceration; and
(2) suspension of the person's driving privileges under this chapter;
the suspension of driving privileges begins on the date the person is released from incarceration and not on the date the person is convicted.
As added by P.L.100-2010, SEC.5. Amended by P.L.125-2012, SEC.331.

IC 9-30-4-7
Return of suspended license, certificate of registration, and license

plate to bureau; violation; Class C misdemeanor; seizure by law enforcement
Sec. 7. (a) A person whose:
(1) operator's or chauffeur's license; or
(2) certificate of registration or license plate;
has been suspended and has not been reinstated shall immediately return the license, certificate of registration, and license plate to the bureau. A person who knowingly fails to comply with this requirement commits a Class C misdemeanor.
(b) The bureau may:
(1) take possession of a license, certificate of registration, or license plate upon the suspension; or
(2) direct a law enforcement officer to take possession and return the license, certificate, or license plate to the office of the bureau.
(c) All law enforcement officers are authorized as agents of the bureau to seize the license, certificate of registration, and license plate of a person who fails to surrender the license, certificate, or license plate. A law enforcement officer shall notify the bureau of the seizure.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-8
Operation of motor vehicle following suspension of certificate of registration or in violation of restricted driving privileges
Sec. 8. (a) A person whose certificate of registration has been suspended or revoked, with restoration or the issuance of a new certificate being contingent upon the furnishing of proof of financial responsibility, and who, during the suspension or revocation or in the absence of full authorization from the bureau, operates the motor vehicle upon a highway or knowingly permits the motor vehicle to be operated by another person upon a highway except as permitted under this chapter commits a Class C misdemeanor.
(b) A person with restricted driving privileges who operates a motor vehicle upon a highway in violation of the terms and conditions specified for the restricted driving privileges commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.332.

IC 9-30-4-9
Citation on complaint; hearing; notice; suspension or revocation of restricted driving privileges; failure to appear; evidence; review
Sec. 9. (a) Upon the filing of a complaint in writing with the bureau against a person holding a current driver's license or permit or applying for a driver's license, permit, or renewal, the bureau may cite the person for a hearing to consider the suspension or revocation of the person's license, permit, or driving privileges upon any of the following charges:
(1) That the person has committed an offense for the conviction

of which mandatory revocation of license is provided.
(2) That the person has, by reckless or unlawful operation of a motor vehicle, caused or contributed to an accident resulting in death or injury to any other person or property damage.
(3) That the person is incompetent to drive a motor vehicle or is afflicted with mental or physical infirmities or disabilities rendering it unsafe for the person to drive a motor vehicle.
(4) That the person is a reckless or negligent driver of a motor vehicle or has committed a violation of a motor vehicle law.
(b) Whenever the bureau issues a citation upon a complaint in writing for any of the reasons set out in this section, the bureau shall immediately notify the licensee or permit holder of the hearing. The citation must state the time, date, and place where the hearing will be held and that the licensee or permit holder has the right to appear and to be heard. At the hearing the bureau or the deputy or agent may issue an order of suspension or revocation of, or decline to suspend or revoke, the license, permit, or driving privileges of the person.
(c) The bureau or the deputy or agent may suspend or revoke the driver's license, permit, or driving privileges of a person and any of the certificates of registration and license plates for a motor vehicle or require the person cited to operate for a period of one (1) year under restricted driving privileges and make the reports the bureau requires.
(d) The bureau or the deputy or agent may subpoena witnesses, administer oaths, and take testimony. The failure of the defendant to appear at the time and place of the hearing after notice as provided in this section does not prevent the hearing, the taking of testimony, and the determination of the matter.
(e) Testimony or a record of suspension or revocation of a driver's license, a permit, or driving privileges in the custody of the bureau following a hearing is not admissible as evidence:
(1) in any court in any action at law for negligence; or
(2) in any civil action brought against a person so cited by the bureau under this chapter.
(f) The bureau may suspend or revoke the license, permit, or driving privileges of an Indiana resident for a period of not more than one (1) year upon receiving notice of the conviction of the person in another state of an offense that, if committed in Indiana, would be grounds for the suspension or revocation of the license, permit, or driving privileges. The bureau may, upon receiving a record of the conviction in Indiana of a nonresident driver of a motor vehicle of an offense under Indiana motor vehicle laws, forward a certified copy of the record to the motor vehicle administrator in the state where the person convicted is a resident.
(g) The bureau may not suspend a driver's license, a permit, or driving privileges for more than one (1) year and upon revoking any license or permit shall require that the license or permit be surrendered to the bureau.
(h) A suspension or revocation under this section stands pending any proceeding for review of an action of the bureau taken under this

section.
(i) In addition to any other power, the bureau may modify, amend, or cancel any order or determination during the time within which a judicial review could be had. A person aggrieved by the order or act may have a judicial review under sections 10 and 11 of this chapter.
As added by P.L.2-1991, SEC.18. Amended by P.L.66-1992, SEC.21; P.L.125-2012, SEC.333.

IC 9-30-4-10
Review; petition for rehearing in circuit or superior court following suspension or revocation by bureau
Sec. 10. (a) A person whose current driver's license or permit or certificate of registration has been suspended or revoked by the bureau under section 9 of this chapter may file a petition within thirty (30) days for a hearing in the matter in a circuit or superior court in the county in which the person resides. The court has jurisdiction and shall set the matter for hearing after fifteen (15) days written notice to the bureau. The court shall conduct a hearing on the petition, take testimony, and examine into the facts of the case de novo and determine whether the action of the bureau complained of was erroneous and make an appropriate order or decree as provided in this chapter.
(b) Every action for a court review or appeal under this chapter shall be tried by the court and not by a jury. The court shall, without any requests, make, sign, and file a special finding of facts in writing and shall state in writing its conclusions of law. The court shall immediately, after ruling on any motion for a new trial duly filed, render judgment in accordance with the conclusions of law stated in the special findings of facts. Exceptions to conclusions of law may be taken by an entry of the exceptions at any time before judgment.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-11
Review procedures; issues; venue; costs; notice of intention; scope of review
Sec. 11. (a) On the filing of a petition under section 10 of this chapter for judicial review, the cause shall be docketed by the clerk of the court in the name of the petitioner against the bureau. The issues shall be considered closed by denial of all matters at issue without the necessity of filing any further pleadings. Changes of venue from the judge or from the county shall be granted either party under the law governing changes of venue in civil causes. The bureau is not liable or taxable for any costs in any action for judicial review.
(b) An appeal from the judgment of the court may be prosecuted by either party as in civil causes, provided a notice of intention to appeal is filed with the court within fifteen (15) days from the date of the judgment, together with an appeal bond conditioned that the appellant will duly prosecute the appeal and pay all costs if the decision of the court having appellate jurisdiction over the appeal is determined against the appellant with surety approved by the court.

A bond is not required of the bureau.
(c) IC 4-21.5 does not apply to this chapter. A court does not have jurisdiction to review any order or act of the bureau except as provided for in this chapter, any other law to the contrary, regardless of the date of enactment of the other law.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-12
Effect of suspension of driving privileges or drivers' licenses
Sec. 12. (a) Any court judgment, court order, or administrative proceeding that results in a suspension of a person's driving privileges also suspends any driver's license or permit held by the person.
(b) Any court judgment, court order, or administrative proceeding that results in a suspension of a person's driver's license or permit also suspends the person's driving privileges.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-13
Notice procedures; failure to answer; Class C misdemeanor
Sec. 13. (a) Whenever the bureau is authorized or required to give notice under this chapter or any other law regulating the operation of vehicles, unless a different method of giving notice is otherwise expressly prescribed, the notice may be given either by personal delivery to the person to be notified or by deposit with the United States Postal Service of the notice by first class mail.
(b) A person who, after notification, fails to return or surrender to the bureau upon demand a suspended, revoked, or invalidated driver's license, permit, certificate of registration, or license plate commits a Class C misdemeanor. The bureau may file with the prosecuting attorney of the county in which the person resides an affidavit charging the person with the offense.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.334.

IC 9-30-4-14
Rules; adoption
Sec. 14. The bureau may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-15
Violations; Class C infraction
Sec. 15. A person who violates a provision of this chapter for which another penalty is not prescribed by law commits a Class C infraction.
As added by P.L.2-1991, SEC.18.



CHAPTER 5. OPERATING A VEHICLE WHILE INTOXICATED

IC 9-30-5-1
Class C misdemeanor; defense
Sec. 1. (a) A person who operates a vehicle with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol but less than fifteen-hundredths (0.15) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or
(2) two hundred ten (210) liters of the person's breath;
commits a Class C misdemeanor.
(b) A person who operates a vehicle with an alcohol concentration equivalent to at least fifteen-hundredths (0.15) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or
(2) two hundred ten (210) liters of the person's breath;
commits a Class A misdemeanor.
(c) A person who operates a vehicle with a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's body commits a Class C misdemeanor.
(d) It is a defense to subsection (c) that the accused person consumed the controlled substance under a valid prescription or order of a practitioner (as defined in IC 35-48-1) who acted in the course of the practitioner's professional practice.
As added by P.L.2-1991, SEC.18. Amended by P.L.33-1997, SEC.7; P.L.266-1999, SEC.2; P.L.1-2000, SEC.6; P.L.1-2000, SEC.7; P.L.175-2001, SEC.5.

IC 9-30-5-2
Class A misdemeanor
Sec. 2. (a) Except as provided in subsection (b), a person who operates a vehicle while intoxicated commits a Class C misdemeanor.
(b) An offense described in subsection (a) is a Class A misdemeanor if the person operates a vehicle in a manner that endangers a person.
As added by P.L.2-1991, SEC.18. Amended by P.L.175-2001, SEC.6.

IC 9-30-5-3 Class D felony; previous convictions; passenger less than 18 years of age
Sec. 3. (a) Except as provided in subsection (b), a person who violates section 1 or 2 of this chapter commits a Class D felony if:
(1) the person has a previous conviction of operating while intoxicated that occurred within the five (5) years immediately preceding the occurrence of the violation of section 1 or 2 of this chapter; or
(2) the person:
(A) is at least twenty-one (21) years of age;
(B) violates section 1(b) or 2(b) of this chapter; and
(C) operated a vehicle in which at least one (1) passenger was less than eighteen (18) years of age.
(b) A person who violates section 1 or 2 of this chapter, or subsection (a)(2) of this section, commits a Class C felony if:
(1) the person has a previous conviction of operating while intoxicated causing death (IC 9-30-5-5); or
(2) the person has a previous conviction of operating while intoxicated causing serious bodily injury (IC 9-30-5-4).
As added by P.L.2-1991, SEC.18. Amended by P.L.175-2001, SEC.7, P.L.243-2001, SEC.1 and P.L.291-2001, SEC.222; P.L.82-2004, SEC.1; P.L.126-2008, SEC.9.

IC 9-30-5-4
Classification of offense; serious bodily injury
Sec. 4. (a) A person who causes serious bodily injury to another person when operating a vehicle:
(1) with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
(2) with a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's body; or
(3) while intoxicated;
commits a Class D felony. However, the offense is a Class C felony if the person has a previous conviction of operating while intoxicated within the five (5) years preceding the commission of the offense.
(b) A person who violates subsection (a) commits a separate offense for each person whose serious bodily injury is caused by the violation of subsection (a).
(c) It is a defense under subsection (a)(2) that the accused person consumed the controlled substance under a valid prescription or order of a practitioner (as defined in IC 35-48-1) who acted in the course of the practitioner's professional practice.
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.5; P.L.97-1996, SEC.3; P.L.96-1996, SEC.3; P.L.33-1997, SEC.8; P.L.1-2000, SEC.8; P.L.175-2001, SEC.8; P.L.76-2004, SEC.3; P.L.125-2012, SEC.335.

IC 9-30-5-5 Classification of offense; death; death of law enforcement animal
Sec. 5. (a) A person who causes the death of another person when operating a vehicle:
(1) with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
(2) with a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's blood; or
(3) while intoxicated;
commits a Class C felony. However, the offense is a Class B felony if the person has a previous conviction of operating while intoxicated within the five (5) years preceding the commission of the offense, or if the person operated the vehicle when the person knew that the person's driver's license, driving privilege, or permit is suspended or revoked for a previous conviction for operating a vehicle while intoxicated.
(b) A person at least twenty-one (21) years of age who causes the death of another person when operating a vehicle:
(1) with an alcohol concentration equivalent to at least fifteen-hundredths (0.15) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath; or
(2) with a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's blood;
commits a Class B felony.
(c) A person who causes the death of a law enforcement animal (as defined in IC 35-46-3-4.5) when operating a vehicle:
(1) with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath; or
(2) with a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's blood;
commits a Class D felony.
(d) A person who violates subsection (a), (b), or (c) commits a separate offense for each person or law enforcement animal whose death is caused by the violation of subsection (a), (b), or (c).
(e) It is a defense under subsection (a)(2), (b)(2), or (c)(2) that the accused person consumed the controlled substance under a valid prescription or order of a practitioner (as defined in IC 35-48-1) who acted in the course of the practitioner's professional practice.
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.6; P.L.97-1996, SEC.4; P.L.96-1996, SEC.4; P.L.33-1997, SEC.9; P.L.1-2000, SEC.9; P.L.120-2000, SEC.1; P.L.175-2001, SEC.9; P.L.82-2004, SEC.2; P.L.76-2004, SEC.4; P.L.2-2005, SEC.36; P.L.102-2010, SEC.1; P.L.125-2012, SEC.336.

IC 9-30-5-6
Class C infraction; violation of probationary license Sec. 6. (a) A person who operates a vehicle in violation of any term of a probationary license issued under this chapter, IC 9-30-6, or IC 9-30-9 commits a Class C infraction.
(b) In addition to any other penalty imposed under this section, the court may suspend the person's driving privileges for a period of not more than one (1) year.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.337.

IC 9-30-5-7
Ignition interlock device offenses; violation of court order
Sec. 7. (a) A person who violates a court order issued under section 16 of this chapter commits a Class A misdemeanor.
(b) Except as provided in subsection (c), a person who knowingly assists another person who is restricted to the use of an ignition interlock device to violate a court order issued under this chapter commits a Class A misdemeanor.
(c) Subsection (b) does not apply if the starting of a motor vehicle, or the request to start a motor vehicle, equipped with an ignition interlock device:
(1) is done for the purpose of safety or mechanical repair of the device or the vehicle; and
(2) the restricted person does not operate the vehicle.
(d) A person who, except in an emergency, knowingly rents, leases, or loans a motor vehicle that is not equipped with a functioning ignition interlock device to a person who is restricted under a court order to the use of a vehicle with an ignition interlock device commits a Class A infraction.
(e) A person who is subject to an ignition interlock device restriction and drives another vehicle in an emergency situation must notify the court of the emergency within twenty-four (24) hours.
As added by P.L.2-1991, SEC.18. Amended by P.L.131-1993, SEC.1.

IC 9-30-5-8
Ignition interlock device offenses; tampering
Sec. 8. (a) A person who knowingly or intentionally tampers with an ignition interlock device for the purpose of:
(1) circumventing the ignition interlock device; or
(2) rendering the ignition interlock device inaccurate or inoperative;
commits a Class B misdemeanor.
(b) A person who solicits another person to:
(1) blow into an ignition interlock device; or
(2) start a motor vehicle equipped with an ignition interlock device;
for the purpose of providing an operable vehicle to a person who is restricted to driving a vehicle with the ignition interlock device commits a Class C infraction.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.5.
IC 9-30-5-8.5
Class C infraction; person less than 21 years of age driving under the influence
Sec. 8.5. (a) A person who:
(1) is less than twenty-one (21) years of age; and
(2) operates a vehicle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram but less than eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
commits a Class C infraction.
(b) In addition to the penalty imposed under this section, the court may recommend the suspension of the driving privileges of the operator of the vehicle for not more than one (1) year.
As added by P.L.96-1996, SEC.5. Amended by P.L.33-1997, SEC.10; P.L.1-2000, SEC.10; P.L.175-2001, SEC.10.

IC 9-30-5-9
Operation of vehicle in place other than public highway
Sec. 9. It is not a defense in an action under this chapter that the accused person was operating a vehicle in a place other than on a highway.
As added by P.L.2-1991, SEC.18.

IC 9-30-5-9.5
Probationary driving privileges; inapplicability to commercial driver's license
Sec. 9.5. Probationary driving privileges under this chapter do not apply to a commercial driver's license in accordance with the federal Motor Carrier Safety Improvement Act of 1999 (MCSIA) (Public Law 106-159.113 Stat. 1748).
As added by P.L.219-2003, SEC.7. Amended by P.L.125-2012, SEC.338.

IC 9-30-5-10
Suspension of driving privileges; probationary driving privileges
Sec. 10. (a) In addition to a criminal penalty imposed for an offense under this chapter, IC 35-46-9, or IC 14-15-8 (before its repeal), the court shall, after reviewing the person's bureau driving record and other relevant evidence, recommend the suspension of the person's driving privileges for the fixed period of time specified under this section. The court may require that a period of suspension recommended under this section be imposed, if applicable, before a period of incarceration or after a period of incarceration, or both before and after a period of incarceration, as long as the suspension otherwise complies with the periods established in this section.
(b) If the court finds that the person:
(1) does not have a previous conviction of operating a vehicle or a motorboat while intoxicated; or
(2) has a previous conviction of operating a vehicle or a

motorboat while intoxicated that occurred at least ten (10) years before the conviction under consideration by the court;
the court shall recommend the suspension of the person's driving privileges for at least ninety (90) days but not more than two (2) years.
(c) If the court finds that the person has a previous conviction of operating a vehicle or a motorboat while intoxicated and the previous conviction occurred more than five (5) years but less than ten (10) years before the conviction under consideration by the court, the court shall recommend the suspension of the person's driving privileges for at least one hundred eighty (180) days but not more than two (2) years. The court may stay the execution of that part of the suspension that exceeds the minimum period of suspension and grant the person probationary driving privileges for a period of time equal to the length of the stay.
(d) If the court finds that the person has a previous conviction of operating a vehicle or a motorboat while intoxicated and the previous conviction occurred less than five (5) years before the conviction under consideration by the court, the court shall recommend the suspension of the person's driving privileges for at least one (1) year but not more than two (2) years. The court may stay the execution of that part of the suspension that exceeds the minimum period of suspension and grant the person probationary driving privileges for a period of time equal to the length of the stay. If the court grants probationary driving privileges under this subsection, the court shall order that the probationary driving privileges include the requirement that the person may not operate a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8. However, the court may grant probationary driving privileges under this subsection without requiring the installation of an ignition interlock device if the person is successfully participating in a court supervised alcohol treatment program in which the person is taking disulfiram or a similar substance that the court determines is effective in treating alcohol abuse. The person granted probationary driving privileges under this subsection shall pay all costs associated with the installation of an ignition interlock device unless the sentencing court determines that the person is indigent.
(e) If the conviction under consideration by the court is for an offense under:
(1) section 4 of this chapter;
(2) section 5 of this chapter;
(3) IC 14-15-8-8(b) (before its repeal);
(4) IC 14-15-8-8(c) (before its repeal);
(5) IC 35-46-9-6(b); or
(6) IC 35-46-9-6(c);
the court shall recommend the suspension of the person's driving privileges for at least two (2) years but not more than five (5) years.
(f) If the conviction under consideration by the court is for an offense involving the use of a controlled substance listed in schedule

I, II, III, IV, or V of IC 35-48-2, in which a vehicle was used in the offense, the court shall recommend the suspension or revocation of the person's driving privileges for at least six (6) months.
(g) The bureau shall fix the period of suspension in accordance with the recommendation of the court under this section and in accordance with IC 9-30-6-9. If the court fails to recommend a fixed period of suspension, the bureau shall impose the minimum period of suspension required under this section.
As added by P.L.2-1991, SEC.18. Amended by P.L.131-1993, SEC.2; P.L.64-1994, SEC.3; P.L.57-1995, SEC.3; P.L.76-2004, SEC.6; P.L.94-2006, SEC.5; P.L.172-2006, SEC.1; P.L.126-2008, SEC.10; P.L.40-2012, SEC.2; P.L.125-2012, SEC.339.

IC 9-30-5-11
Probationary driving privileges; restrictions; commencement date
Sec. 11. (a) If a court grants a person probationary driving privileges under section 12 of this chapter, the person may operate a vehicle only as follows:
(1) To and from the person's place of employment.
(2) For specific purposes in exceptional circumstances.
(3) To and from a court-ordered treatment program.
(b) If the court grants the person probationary driving privileges under section 12(a) of this chapter, that part of the court's order granting probationary driving privileges does not take effect until the person's driving privileges have been suspended for at least thirty (30) days under IC 9-30-6-9.
(c) The court shall notify a person who is granted probationary driving privileges of the following:
(1) That the probationary driving period commences when the bureau issues the probationary driving privileges.
(2) That the bureau may not issue probationary driving privileges until the bureau receives a reinstatement fee from the person, if applicable, and the person otherwise qualifies for valid driving privileges.
As added by P.L.2-1991, SEC.18. Amended by P.L.153-2005, SEC.3; P.L.125-2012, SEC.340.

IC 9-30-5-12
Probationary driving privileges; grounds
Sec. 12. (a) If:
(1) a court recommends suspension of a person's driving privileges under section 10(b) of this chapter for an offense committed under this chapter; and
(2) the person did not refuse to submit to a chemical test offered under IC 9-30-6-2 during the investigation of the offense;
the court may stay the execution of the suspension of the person's driving privileges and grant the person probationary driving privileges for one hundred eighty (180) days.
(b) An order for probationary privileges must be issued in accordance with sections 11 and 13 of this chapter. (c) If:
(1) a court recommends suspension of a person's driving privileges under section 10(c), 10(d), or 10(e) of this chapter for an offense committed under this chapter; and
(2) the period of suspension recommended by the court exceeds the minimum permissible fixed period of suspension specified under section 10 of this chapter;
the court may stay the execution of that part of the suspension that exceeds the minimum fixed period of suspension and grant the person probationary driving privileges for a period of time equal to the length of the stay.
(d) In addition to the other requirements of this section, if a person's driving privileges are suspended or revoked under section 10(f) of this chapter, a court must find that compelling circumstances warrant the issuance of probationary driving privileges.
(e) Before a court may grant probationary driving privileges under this section, the person to whom the probationary driving privileges will be granted must meet the burden of proving eligibility to receive probationary driving privileges.
As added by P.L.2-1991, SEC.18. Amended by P.L.64-1994, SEC.4.

IC 9-30-5-13
Order for probationary driving privileges; contents; violation of terms of order
Sec. 13. (a) An order for probationary driving privileges granted under this chapter must include the following:
(1) A requirement that the person may not violate a traffic law.
(2) A restriction of a person's driving privileges providing for automatic execution of the suspension of driving privileges if an order is issued under subsection (b).
(3) A written finding by the court that the court has reviewed the person's driving record and other relevant evidence and found that the person qualifies for probationary driving privileges under this chapter.
(4) Other reasonable terms of probation.
(b) If the court finds that the person has violated the terms of the order granting probationary driving privileges, the court shall order execution of that part of the sentence concerning the suspension of the person's driving privileges.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.7; P.L.125-2012, SEC.341.

IC 9-30-5-14
Suspension of driving privileges; credit; period; termination
Sec. 14. (a) A person whose driving privileges are suspended under section 10 of this chapter:
(1) is entitled to credit for any days during which the license was suspended under IC 9-30-6-9(c); and
(2) may not receive any credit for days during which the person's driving privileges were suspended under

IC 9-30-6-9(b).
(b) A period of suspension of driving privileges imposed under section 10 of this chapter must be consecutive to any period of suspension imposed under IC 9-30-6-9(b). However, if the court finds in the sentencing order that it is in the best interest of society, the court may terminate all or any part of the remaining suspension under IC 9-30-6-9(b).
As added by P.L.2-1991, SEC.18. Amended by P.L.2-2005, SEC.37.

IC 9-30-5-15
Imprisonment; community restitution or service; alcohol or drug abuse treatment
Sec. 15. (a) In addition to any criminal penalty imposed for an offense under this chapter, the court shall:
(1) order:
(A) that the person be imprisoned for at least five (5) days; or
(B) the person to perform at least one hundred eighty (180) hours of community restitution or service; and
(2) order the person to receive an assessment of the person's degree of alcohol and drug abuse and, if appropriate, to successfully complete an alcohol or drug abuse treatment program, including an alcohol deterrent program if the person suffers from alcohol abuse;
if the person has one (1) previous conviction of operating while intoxicated.
(b) In addition to any criminal penalty imposed for an offense under this chapter, the court shall:
(1) order:
(A) that the person be imprisoned for at least ten (10) days; or
(B) the person to perform at least three hundred sixty (360) hours of community restitution or service; and
(2) order the person to receive an assessment of the person's degree of alcohol and drug abuse and, if appropriate, to successfully complete an alcohol or drug abuse treatment program, including an alcohol deterrent program if the person suffers from alcohol abuse;
if the person has at least two (2) previous convictions of operating while intoxicated.
(c) Notwithstanding IC 35-50-2-2 and IC 35-50-3-1, a sentence imposed under this section may not be suspended. The court may require that the person serve the term of imprisonment in an appropriate facility at whatever time or intervals (consecutive or intermittent) determined appropriate by the court. However:
(1) at least forty-eight (48) hours of the sentence must be served consecutively; and
(2) the entire sentence must be served within six (6) months after the date of sentencing.
(d) Notwithstanding IC 35-50-6, a person does not earn credit

time while serving a sentence imposed under this section.
As added by P.L.2-1991, SEC.18. Amended by P.L.266-1999, SEC.3; P.L.32-2000, SEC.2; P.L.85-2004, SEC.48.

IC 9-30-5-16
Probationary driving privileges; ignition interlock device; alcohol treatment program
Sec. 16. (a) Except as provided in subsections (b) and (c) and section 10 of this chapter, the court may, in granting probationary driving privileges under this chapter, also order that the probationary driving privileges include the requirement that a person may not operate a motor vehicle unless the vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8.
(b) An order granting probationary driving privileges:
(1) under:
(A) section 12(a) of this chapter, if the person has a previous conviction that occurred at least ten (10) years before the conviction under consideration by the court; or
(B) section 12(c) of this chapter; or
(2) to a person who has a prior unrelated conviction for an offense under this chapter of which the consumption of alcohol is an element;
must prohibit the person from operating a motor vehicle unless the vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8. However, a court is not required to order the installation of an ignition interlock device for a person described in subdivision (1) or (2) if the person is successfully participating in a court supervised alcohol treatment program in which the person is taking disulfiram or a similar substance that the court determines is effective in treating alcohol abuse.
(c) A court may not order the installation of an ignition interlock device on a vehicle operated by an employee to whom any of the following apply:
(1) Has been convicted of violating section 1 or 2 of this chapter.
(2) Is employed as the operator of a vehicle owned, leased, or provided by the employee's employer.
(3) Is subject to a labor agreement that prohibits an employee who is convicted of an alcohol related offense from operating the employer's vehicle.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.8; P.L.172-2006, SEC.2.

IC 9-30-5-17
Restitution to emergency medical services restitution fund
Sec. 17. (a) In addition to:
(1) a sentence imposed under this chapter for a felony or misdemeanor; and
(2) an order for restitution to a victim;
the court shall, without placing the individual on probation, or as a

condition of probation, order the individual to make restitution to the emergency medical services restitution fund under IC 16-31-8 for emergency medical services necessitated because of the offense committed by the individual.
(b) An order for restitution under this section may not be for more than one thousand dollars ($1,000).
(c) In making an order for restitution under this section, the court shall consider the following:
(1) The schedule of costs submitted to the court under IC 16-31-8-5.
(2) The amount of restitution that the individual is or will be able to pay.
(d) The court shall immediately forward a copy of an order for restitution made under this section to the Indiana emergency medical services commission under IC 16-31-8.
As added by P.L.2-1991, SEC.18. Amended by P.L.2-1993, SEC.68.

IC 9-30-5-18
Driving while intoxicated or alcohol and drug services program; certified abstract of program enrollment
Sec. 18. (a) If:
(1) a criminal proceeding for driving while intoxicated under IC 9-30-5 is deferred under IC 12-23-5-1 through IC 12-23-5-9; or
(2) a child alleged to be a delinquent child based upon the child's violation of IC 9-30-5 voluntarily attends or is ordered by the court under IC 31-37 to attend an alcohol and drug services program;
the court, within ten (10) days after the defendant or child begins the program, shall forward to the bureau a certified abstract of program enrollment.
(b) The abstract must state the following:
(1) The defendant's or child's name, address, date of birth, and driver's license number.
(2) The name and location of the alcohol and drug services program that the defendant or child is attending.
As added by P.L.125-2012, SEC.342.



CHAPTER 6. IMPLIED CONSENT; ADMINISTRATIVE AND EVIDENTIARY MATTERS

IC 9-30-6-2
Probable cause; offer of test; alternative tests; requirement to submit
Sec. 2. (a) A law enforcement officer who has probable cause to believe that a person has committed an offense under this chapter, IC 9-30-5, or IC 9-30-9, or a violation under IC 9-30-15 shall offer the person the opportunity to submit to a chemical test.
(b) A law enforcement officer:
(1) is not required to offer a chemical test to an unconscious person; and
(2) may offer a person more than one (1) chemical test under this chapter.
(c) A test administered under this chapter must be administered within three (3) hours after the law enforcement officer had probable cause to believe the person committed an offense under IC 9-30-5 or a violation under IC 9-30-15.
(d) A person must submit to each chemical test offered by a law enforcement officer in order to comply with the implied consent provisions of this chapter.
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.7.

IC 9-30-6-3
Arrest; probable cause; evidence of intoxication; refusal to submit to test; admissibility
Sec. 3. (a) If a law enforcement officer has probable cause to believe that a person committed an offense under IC 9-30-5, the person may be arrested. However, if the chemical test results in prima facie evidence that the person is intoxicated, the person shall be arrested for an offense under this chapter, IC 9-30-5, or IC 9-30-9.
(b) At any proceeding under this chapter, IC 9-30-5, or IC 9-30-9, a person's refusal to submit to a chemical test is admissible into evidence.
As added by P.L.2-1991, SEC.18.

IC 9-30-6-4
Bureau rules
Sec. 4. The bureau shall adopt rules under IC 4-22-2 necessary to carry out this chapter, IC 9-30-5, IC 9-30-9, or IC 9-30-15.
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.8.
IC 9-30-6-4.3
Seized vehicles; registration of certain vehicles prohibited
Sec. 4.3. (a) This section applies only to a person whose motor vehicle has been seized under IC 34-24-1-1(15).
(b) If the bureau receives an order from a court recommending that the bureau not register a motor vehicle in the name of a person whose motor vehicle has been seized under IC 34-24-1-1(15), the bureau may not register a motor vehicle in the name of the person whose motor vehicle has been seized until the person proves that the person possesses a driver's license with valid driving privileges.
As added by P.L.94-2006, SEC.6. Amended by P.L.1-2007, SEC.95; P.L.125-2012, SEC.343.

IC 9-30-6-5
Breath test operators, equipment, and chemicals; certification; rules; certificates as prima facie evidence
Sec. 5. (a) The director of the state department of toxicology shall adopt rules under IC 4-22-2 concerning the following:
(1) Standards and regulations for the:
(A) selection;
(B) training; and
(C) certification;
of breath test operators.
(2) Standards and regulations for the:
(A) selection; and
(B) certification;
of breath test equipment and chemicals.
(3) The certification of the proper technique for administering a breath test.
(b) Certificates issued in accordance with rules adopted under subsection (a) shall be sent to the clerk of the circuit court in each county where the breath test operator, equipment, or chemicals are used to administer breath tests. However, failure to send a certificate does not invalidate any test.
(c) Certified copies of certificates issued in accordance with rules adopted under subsection (a):
(1) are admissible in a proceeding under this chapter, IC 9-30-5, IC 9-30-9, or IC 9-30-15;
(2) constitute prima facie evidence that the equipment or chemical:
(A) was inspected and approved by the state department of toxicology on the date specified on the certificate copy; and
(B) was in proper working condition on the date the breath test was administered if the date of approval is not more than one hundred eighty (180) days before the date of the breath test;
(3) constitute prima facie evidence of the approved technique for administering a breath test; and
(4) constitute prima facie evidence that the breath test operator was certified by the state department of toxicology on the date

specified on the certificate.
(d) Results of chemical tests that involve an analysis of a person's breath are not admissible in a proceeding under this chapter, IC 9-30-5, IC 9-30-9, or IC 9-30-15 if:
(1) the test operator;
(2) the test equipment;
(3) the chemicals used in the test, if any; or
(4) the techniques used in the test;
have not been approved in accordance with the rules adopted under subsection (a).
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.9; P.L.158-2011, SEC.2.

IC 9-30-6-5.5
Procedure for adoption of certain rules; effective date of rules; expiration of rules; treatment of rules for purposes of other statutes
Sec. 5.5. (a) Notwithstanding IC 4-22-2, to implement P.L.1-2000, the director of the department of toxicology of the Indiana University School of Medicine may adopt a rule required under section 5 of this chapter, section 6 of this chapter, or both in the manner provided for emergency rules under IC 4-22-2-37.1.
(b) A rule adopted under this section is effective when it is filed with the secretary of state and expires on the latest of the following:
(1) The date that the director adopts another emergency rule under this section to amend, repeal, or otherwise supersede the previously adopted emergency rule.
(2) The date that the director adopts a permanent rule under IC 4-22-2 to amend, repeal, or otherwise supersede the previously adopted emergency rule.
(3) July 1, 2001.
(c) For the purposes of IC 9-30-7-4, IC 14-15-8-14 (before its repeal), IC 35-46-9, and other statutes, the provisions of a rule adopted under this section shall be treated as a requirement under section 5 of this chapter, section 6 of this chapter, or both as appropriate.
As added by P.L.220-2011, SEC.231. Amended by P.L.40-2012, SEC.3.

IC 9-30-6-6
Chemical tests on blood, urine, or other bodily substance; disclosure of results; no privilege or liability; results admissible; limitation
Sec. 6. (a) A physician or a person trained in obtaining bodily substance samples and acting under the direction of or under a protocol prepared by a physician, who:
(1) obtains a blood, urine, or other bodily substance sample from a person, regardless of whether the sample is taken for diagnostic purposes or at the request of a law enforcement officer under this section; or (2) performs a chemical test on blood, urine, or other bodily substance obtained from a person;
shall deliver the sample or disclose the results of the test to a law enforcement officer who requests the sample or results as a part of a criminal investigation. Samples and test results shall be provided to a law enforcement officer even if the person has not consented to or otherwise authorized their release.
(b) A physician, a hospital, or an agent of a physician or hospital is not civilly or criminally liable for any of the following:
(1) Disclosing test results in accordance with this section.
(2) Delivering a blood, urine, or other bodily substance sample in accordance with this section.
(3) Obtaining a blood, urine, or other bodily substance sample in accordance with this section.
(4) Disclosing to the prosecuting attorney or the deputy prosecuting attorney for use at or testifying at the criminal trial of the person as to facts observed or opinions formed.
(5) Failing to treat a person from whom a blood, urine, or other bodily substance sample is obtained at the request of a law enforcement officer if the person declines treatment.
(6) Injury to a person arising from the performance of duties in good faith under this section.
(c) For the purposes of this chapter, IC 9-30-5, or IC 9-30-9:
(1) the privileges arising from a patient-physician relationship do not apply to the samples, test results, or testimony described in this section; and
(2) samples, test results, and testimony may be admitted in a proceeding in accordance with the applicable rules of evidence.
(d) The exceptions to the patient-physician relationship specified in subsection (c) do not affect those relationships in a proceeding not covered by this chapter, IC 9-30-5, or IC 9-30-9.
(e) The test results and samples obtained by a law enforcement officer under subsection (a) may be disclosed only to a prosecuting attorney or a deputy prosecuting attorney for use as evidence in a criminal proceeding under this chapter, IC 9-30-5, or IC 9-30-9.
(f) This section does not require a physician or a person under the direction of a physician to perform a chemical test.
(g) A physician or a person trained in obtaining bodily substance samples and acting under the direction of or under a protocol prepared by a physician shall obtain a blood, urine, or other bodily substance sample if the following exist:
(1) A law enforcement officer requests that the sample be obtained.
(2) The law enforcement officer has certified in writing the following:
(A) That the officer has probable cause to believe the person from whom the sample is to be obtained has violated IC 9-30-5.
(B) That the person from whom the sample is to be obtained has been involved in a motor vehicle accident that resulted

in the serious bodily injury or death of another.
(C) That the accident that caused the serious bodily injury or death of another occurred not more than three (3) hours before the time the sample is requested.
(3) Not more than the use of reasonable force is necessary to obtain the sample.
(h) If the person:
(1) from whom the bodily substance sample is to be obtained under this section does not consent; and
(2) resists the taking of a sample;
the law enforcement officer may use reasonable force to assist an individual, who must be authorized under this section to obtain a sample, in the taking of the sample.
(i) The person authorized under this section to obtain a bodily substance sample shall take the sample in a medically accepted manner.
(j) This subsection does not apply to a bodily substance sample taken at a licensed hospital (as defined in IC 16-18-2-179(a) and IC 16-18-2-179(b)). A law enforcement officer may transport the person to a place where the sample may be obtained by any of the following persons who are trained in obtaining bodily substance samples and who have been engaged to obtain samples under this section:
(1) A physician holding an unlimited license to practice medicine or osteopathy.
(2) A registered nurse.
(3) A licensed practical nurse.
(4) An advanced emergency medical technician (as defined in IC 16-18-2-6.5).
(5) A paramedic (as defined in IC 16-18-2-266).
As added by P.L.2-1991, SEC.18. Amended by P.L.2-1993, SEC.69; P.L.132-1993, SEC.1; P.L.1-1994, SEC.40; P.L.205-2003, SEC.3; P.L.94-2006, SEC.7; P.L.36-2010, SEC.1; P.L.77-2012, SEC.3.

IC 9-30-6-7
Refusal to submit to chemical tests or test results in prima facie evidence of intoxication; duties of arresting officer
Sec. 7. (a) If a person refuses to submit to a chemical test, the arresting officer shall inform the person that refusal will result in the suspension of the person's driving privileges.
(b) If a person refuses to submit to a chemical test after having been advised that the refusal will result in the suspension of driving privileges or submits to a chemical test that results in prima facie evidence of intoxication, the arresting officer shall do the following:
(1) Obtain the person's driver's license or permit if the person is in possession of the document and issue a receipt valid until the initial hearing of the matter held under IC 35-33-7-1.
(2) Submit a probable cause affidavit to the prosecuting attorney of the county in which the alleged offense occurred.
(3) Send a copy of the probable cause affidavit submitted under

subdivision (2) to the bureau.
As added by P.L.2-1991, SEC.18.

IC 9-30-6-8
Probable cause; suspension of driving privileges; ignition interlock device
Sec. 8. (a) Whenever a judicial officer has determined that there was probable cause to believe that a person has violated IC 9-30-5, IC 35-46-9, or IC 14-15-8 (before its repeal), the clerk of the court shall forward:
(1) a copy of the affidavit; and
(2) a bureau certificate as described in section 16 of this chapter;
to the bureau.
(b) The probable cause affidavit required under section 7(b)(2) of this chapter must do the following:
(1) Set forth the grounds for the arresting officer's belief that there was probable cause that the arrested person was operating a vehicle in violation of IC 9-30-5 or a motorboat in violation of IC 35-46-9 or IC 14-15-8 (before its repeal).
(2) State that the person was arrested for a violation of IC 9-30-5 or operating a motorboat in violation of IC 35-46-9 or IC 14-15-8 (before its repeal).
(3) State whether the person:
(A) refused to submit to a chemical test when offered; or
(B) submitted to a chemical test that resulted in prima facie evidence that the person was intoxicated.
(4) Be sworn to by the arresting officer.
(c) Except as provided in subsection (d), if it is determined under subsection (a) that there was probable cause to believe that a person has violated IC 9-30-5, IC 35-46-9, or IC 14-15-8 (before its repeal), at the initial hearing of the matter held under IC 35-33-7-1 the court shall recommend immediate suspension of the person's driving privileges to take effect on the date the order is entered, and forward to the bureau a copy of the order recommending immediate suspension of driving privileges.
(d) If it is determined under subsection (a) that there is probable cause to believe that a person violated IC 9-30-5, the court may, as an alternative to suspension of the person's driving privileges under subsection (c), issue an order recommending that the person be prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8 until the bureau is notified by a court that the criminal charges against the person have been resolved.
As added by P.L.2-1991, SEC.18. Amended by P.L.57-1995, SEC.4; P.L.76-2004, SEC.9; P.L.40-2012, SEC.4; P.L.125-2012, SEC.344.

IC 9-30-6-8.5
Ignition interlock device; notice
Sec. 8.5. (a) If the bureau receives an order recommending use of

an ignition interlock device under section 8(d) of this chapter, the bureau shall immediately do the following:
(1) Mail a notice to the person's last known address stating that the person may not operate a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8 commencing:
(A) five (5) days after the date of the notice; or
(B) on the date the court enters an order recommending use of an ignition interlock device;
whichever occurs first.
(2) Notify the person of the right to a judicial review under section 10 of this chapter.
(b) Notwithstanding IC 4-21.5, an action that the bureau is required to take under this section is not subject to any administrative adjudication under IC 4-21.5.
As added by P.L.76-2004, SEC.10.

IC 9-30-6-8.7
Offenses; operating motor vehicle without ignition interlock device
Sec. 8.7. (a) A person commits a Class B infraction if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and
(2) is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 8(d) of this chapter.
(b) A person commits a Class B misdemeanor if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and
(2) knows the person is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 8(d) of this chapter.
As added by P.L.76-2004, SEC.11.

IC 9-30-6-9
Suspension of driving privileges; duties of bureau; limitations; nature of action; suspension and reinstatement
Sec. 9. (a) This section does not apply if an ignition interlock device order is issued under section 8(d) of this chapter.
(b) If the affidavit under section 8(b) of this chapter states that a person refused to submit to a chemical test, the bureau shall suspend the driving privileges of the person:
(1) for:
(A) one (1) year; or
(B) if the person has at least one (1) previous conviction for operating while intoxicated, two (2) years; or
(2) until the suspension is ordered terminated under IC 9-30-5.
(c) If the affidavit under section 8(b) of this chapter states that a chemical test resulted in prima facie evidence that a person was intoxicated, the bureau shall suspend the driving privileges of the

person:
(1) for one hundred eighty (180) days; or
(2) until the bureau is notified by a court that the charges have been disposed of;
whichever occurs first.
(d) Whenever the bureau is required to suspend a person's driving privileges under this section, the bureau shall immediately do the following:
(1) Mail a notice to the person's last known address that must state that the person's driving privileges will be suspended for a specified period, commencing:
(A) five (5) days after the date of the notice; or
(B) on the date the court enters an order recommending suspension of the person's driving privileges under section 8(c) of this chapter;
whichever occurs first.
(2) Notify the person of the right to a judicial review under section 10 of this chapter.
(e) Notwithstanding IC 4-21.5, an action that the bureau is required to take under this article is not subject to any administrative adjudication under IC 4-21.5.
(f) If a person is granted probationary driving privileges under IC 9-30-5 and the bureau has not received the probable cause affidavit described in section 8(b) of this chapter, the bureau shall suspend the person's driving privileges for a period of thirty (30) days. After the thirty (30) day period has elapsed, the bureau shall, upon receiving a reinstatement fee, if applicable, from the person who was granted probationary driving privileges, issue the person probationary driving privileges if the person otherwise qualifies.
(g) If the bureau receives an order granting probationary driving privileges to a person who, according to the records of the bureau, has a prior conviction for operating while intoxicated, the bureau shall do the following:
(1) Issue the person probationary driving privileges and notify the prosecuting attorney of the county from which the order was received that the person is not eligible for probationary driving privileges.
(2) Send a certified copy of the person's driving record to the prosecuting attorney.
The prosecuting attorney shall, in accordance with IC 35-38-1-15, petition the court to correct the court's order. If the bureau does not receive a corrected order within sixty (60) days, the bureau shall notify the attorney general, who shall, in accordance with IC 35-38-1-15, petition the court to correct the court's order.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.12; P.L.153-2005, SEC.4; P.L.94-2006, SEC.8; P.L.125-2012, SEC.345.

IC 9-30-6-10
Judicial hearing; petition; issues; findings; county prosecutor to represent state; burden of proof; appeal Sec. 10. (a) A person against whom an ignition interlock device order has been issued under section 8.5 of this chapter or whose driving privileges have been suspended under section 9 of this chapter is entitled to a prompt judicial hearing. The person may file a petition that requests a hearing:
(1) in the court where the charges with respect to the person's operation of a vehicle are pending; or
(2) if charges with respect to the person's operation of a vehicle have not been filed, in any court of the county where the alleged offense or refusal occurred that has jurisdiction over crimes committed in violation of IC 9-30-5.
(b) The petition for review must:
(1) be in writing;
(2) be verified by the person seeking review; and
(3) allege specific facts that contradict the facts alleged in the probable cause affidavit.
(c) The hearing under this section shall be limited to the following issues:
(1) Whether the arresting law enforcement officer had probable cause to believe that the person was operating a vehicle in violation of IC 9-30-5.
(2) Whether the person refused to submit to a chemical test offered by a law enforcement officer.
(d) If the court finds:
(1) that there was no probable cause; or
(2) that the person's driving privileges were suspended under section 9(b) of this chapter and that the person did not refuse to submit to a chemical test;
the court shall order the bureau to rescind the ignition interlock device requirement or reinstate the person's driving privileges.
(e) The prosecuting attorney of the county in which a petition has been filed under this chapter shall represent the state on relation of the bureau with respect to the petition.
(f) The petitioner has the burden of proof by a preponderance of the evidence.
(g) The court's order is a final judgment appealable in the manner of civil actions by either party. The attorney general shall represent the state on relation of the bureau with respect to the appeal.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.13; P.L.2-2005, SEC.38.

IC 9-30-6-11
Reinstatement of driving privileges; rescission of ignition interlock device requirement; conditions; findings of fact
Sec. 11. (a) Notwithstanding any other provision of this chapter, IC 9-30-5, or IC 9-30-9, the court shall order the bureau to rescind an ignition interlock device requirement or reinstate the driving privileges of a person if:
(1) all of the charges under IC 9-30-5 have been dismissed and the prosecuting attorney states on the record that no charges

will be refiled against the person;
(2) the court finds the allegations in a petition filed by a defendant under section 18 of this chapter are true; or
(3) the person:
(A) did not refuse to submit to a chemical test offered as a result of a law enforcement officer having probable cause to believe the person committed the offense charged; and
(B) has been found not guilty of all charges by a court or by a jury.
(b) The court's order must contain findings of fact establishing that the requirements for reinstatement described in subsection (a) have been met.
(c) A person whose driving privileges are reinstated under this section is not required to pay a reinstatement fee.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.14.

IC 9-30-6-12
Suspended driving privileges; proof of future financial responsibility
Sec. 12. (a) If a court recommends suspension of driving privileges under this chapter, IC 9-30-5, or IC 9-30-9, the bureau shall fix the period of suspension in accordance with the recommendation of the court. If the court fails to recommend a fixed period of suspension, the bureau shall impose the minimum period of suspension required by statute.
(b) Except as provided in subsection (c), during the three (3) years following the termination of the suspension the person's driving privileges remain suspended until the person provides proof of future financial responsibility in force under IC 9-25.
(c) If a court recommends suspension of a person's driving privileges for a conviction under IC 9-30-5, during the three (3) years following the termination of the suspension the person's driving privileges remain suspended until the person provides proof of future financial responsibility in force under IC 9-25. However, if a court recommends suspension of the driving privileges of a person who is arrested for or charged with an offense committed under IC 9-30-5, the person is not required to provide proof of future financial responsibility under IC 9-25 unless the person is convicted under IC 9-30-5.
(d) If at any time during the three (3) years following the termination of the suspension imposed under subsection (a) a person who has provided proof of future financial responsibility under IC 9-25 fails to maintain the proof, the bureau shall suspend the person's driving privileges until the person again provides proof of future financial responsibility under IC 9-25.
(e) An agency action under this section is not subject to IC 4-21.5.
As added by P.L.2-1991, SEC.18. Amended by P.L.109-2011, SEC.36; P.L.125-2012, SEC.346.

IC 9-30-6-13 Reinstatement of driving privileges; rescission of ignition interlock device requirement; duties of bureau
Sec. 13. If a court orders the bureau to rescind an ignition interlock device requirement or reinstate a person's driving privileges under this article, the bureau shall comply with the order. Unless the order for reinstatement is issued under section 11(a)(2) of this chapter, the bureau shall also do the following:
(1) Remove any record of the ignition interlock device requirement or suspension from the official driving record of the person.
(2) Reinstate the privileges without cost to the person.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.15; P.L.42-2011, SEC.27; P.L.125-2012, SEC.347.

IC 9-30-6-13.5
Removal of suspension from record
Sec. 13.5. Whenever a case filed under IC 9-30-5 is terminated in favor of the defendant and the defendant's driving privileges were suspended under section 9(c) of this chapter, the bureau shall remove any record of the suspension, including the reason for suspension, from the defendant's official driving record.
As added by P.L.103-1991, SEC.3. Amended by P.L.2-2005, SEC.39.

IC 9-30-6-14
Certified copies of driving and court records as prima facie evidence
Sec. 14. In a proceeding under this article:
(1) a certified copy of a person's driving record obtained from the bureau; or
(2) a certified copy of a court record concerning a previous conviction;
constitutes prima facie evidence that the person has a previous conviction of operating while intoxicated.
As added by P.L.2-1991, SEC.18.

IC 9-30-6-15
Evidence of blood alcohol content shown by chemical tests admissible
Sec. 15. (a) At any proceeding concerning an offense under IC 9-30-5 or a violation under IC 9-30-15, evidence of the alcohol concentration that was in the blood of the person charged with the offense:
(1) at the time of the alleged violation; or
(2) within the time allowed for testing under section 2 of this chapter;
as shown by an analysis of the person's breath, blood, urine, or other bodily substance is admissible.
(b) If, in a prosecution for an offense under IC 9-30-5, evidence establishes that:
(1) a chemical test was performed on a test sample taken from

the person charged with the offense within the period of time allowed for testing under section 2 of this chapter; and
(2) the person charged with the offense had an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood at the time the test sample was taken; or
(B) two hundred ten (210) liters of the person's breath;
the trier of fact shall presume that the person charged with the offense had an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per one hundred (100) milliliters of the person's blood or per two hundred ten (210) liters of the person's breath at the time the person operated the vehicle. However, this presumption is rebuttable.
(c) If evidence in an action for a violation under IC 9-30-5-8.5 establishes that:
(1) a chemical test was performed on a test sample taken from the person charged with the violation within the time allowed for testing under section 2 of this chapter; and
(2) the person charged with the violation:
(A) was less than twenty-one (21) years of age at the time of the alleged violation; and
(B) had an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(i) one hundred (100) milliliters of the person's blood; or
(ii) two hundred ten (210) liters of the person's breath;
at the time the test sample was taken;
the trier of fact shall presume that the person charged with the violation had an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per one hundred (100) milliliters of the person's blood or per two hundred ten (210) liters of the person's breath at the time the person operated the vehicle. However, the presumption is rebuttable.
(d) If, in an action for a violation under IC 9-30-15, evidence establishes that:
(1) a chemical test was performed on a test sample taken from the person charged with the offense within the time allowed for testing under section 2 of this chapter; and
(2) the person charged with the offense had an alcohol concentration equivalent to at least four-hundredths (0.04) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
at the time the test sample was taken;
the trier of fact shall presume that the person charged with the offense had an alcohol concentration equivalent to at least four-hundredths (0.04) gram of alcohol by weight in grams per one hundred (100) milliliters of the person's blood or per two hundred ten (210) liters of the person's breath at the time the person operated the vehicle. However, this presumption is rebuttable. As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.10; P.L.96-1996, SEC.6; P.L.33-1997, SEC.11; P.L.1-2000, SEC.11; P.L.175-2001, SEC.11.

IC 9-30-6-16
Bureau certificate; form and contents
Sec. 16. The bureau certificate must contain the following information and may be substantially in the following form:

BUREAU OF MOTOR VEHICLES

CERTIFICATE

______________________ County

____________________________

Judge's Signature

IC 9-30-6-17
Trial date; notice; application
Sec. 17. (a) At least ten (10) days before the scheduled trial date of a person charged with a violation of IC 9-30-5, the prosecuting attorney shall notify any person who suffered bodily injury as a result of the alleged offense of the scheduled trial date. The notice must include information concerning the time and place of the trial.
(b) If the injured person died as a result of the alleged offense, the notice required under subsection (a) shall be given to the deceased person's parents, spouse, and children.
(c) This section applies only if the defendant's trial occurs more than ten (10) days after the alleged offense.
(d) A prosecuting attorney's failure to comply with this section is not grounds for postconviction relief.
As added by P.L.2-1991, SEC.18.

IC 9-30-6-18
Early trial request; delay in trial; reinstatement of driving privileges; rescission of ignition interlock device requirement
Sec. 18. (a) A person against whom an ignition interlock device

order has been issued under section 8.5 of this chapter or whose driving privileges have been suspended under section 9(c) of this chapter is entitled to rescission of the ignition interlock device requirement or reinstatement of driving privileges if the following occur:
(1) After a request for an early trial is made by the person at the initial hearing on the charges, a trial or other disposition of the charges for which the person was arrested under IC 9-30-5 is not held within ninety (90) days after the date of the person's initial hearing on the charges.
(2) The delay in trial or disposition of the charges is not due to the person arrested under IC 9-30-5.
(b) A person who desires rescission of the ignition interlock device requirement or reinstatement of driving privileges under this section must file a verified petition in the court where the charges against the petitioner are pending. The petition must allege the following:
(1) The date of the petitioner's arrest under IC 9-30-5.
(2) The date of the petitioner's initial hearing on the charges filed against the petitioner under IC 9-30-5.
(3) The date set for trial or other disposition of the matter.
(4) A statement averring the following:
(A) That the petitioner requested an early trial of the matter at the petitioner's initial hearing on the charges filed against the petitioner under IC 9-30-5.
(B) The trial or disposition date set by the court is at least ninety (90) days after the date of the petitioner's initial hearing on the charges filed against the petitioner under IC 9-30-5.
(C) The delay in the trial or disposition is not due to the petitioner.
(c) Upon the filing of a petition under this section, the court shall immediately examine the record of the court to determine whether the allegations in the petition are true.
(d) If the court finds the allegations of a petition filed under this section are true, the court shall order rescission of the ignition interlock device requirement or reinstatement of the petitioner's driving privileges under section 11 of this chapter. The reinstatement must not take effect until ninety (90) days after the date of the petitioner's initial hearing.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.16; P.L.2-2005, SEC.41.



CHAPTER 7. IMPLIED CONSENT IN ACCIDENTS INVOLVING SERIOUS INJURY OR DEATH

IC 9-30-7-1
Definitions
Sec. 1. (a) As used in this chapter, "portable breath test" means a hand held apparatus that measures the alcohol concentration in a breath sample delivered by a person into the mouthpiece of the apparatus.
(b) As used in this chapter, "fatal accident" means an accident, a collision, or other occurrence that involves at least one (1) vehicle and that results in:
(1) death; or
(2) bodily injury that gives a law enforcement officer reason to believe that the death of at least one (1) person is imminent.
As added by P.L.2-1991, SEC.18. Amended by P.L.275-2001, SEC.1.

IC 9-30-7-2
Implied consent to portable breath test or chemical test
Sec. 2. A person who operates a vehicle impliedly consents to submit to the portable breath test or chemical test under this chapter as a condition of operating a vehicle in Indiana. A person must submit to each portable breath test or chemical test offered by a law enforcement officer under this chapter to comply with this chapter.
As added by P.L.2-1991, SEC.18. Amended by P.L.275-2001, SEC.2.

IC 9-30-7-3
Offer of test; administration of test
Sec. 3. (a) A law enforcement officer shall offer a portable breath test or chemical test to any person who the officer has reason to believe operated a vehicle that was involved in a fatal accident or an accident involving serious bodily injury. If:
(1) the results of a portable breath test indicate the presence of alcohol;
(2) the results of a portable breath test do not indicate the presence of alcohol but the law enforcement officer has probable cause to believe the person is under the influence of a controlled substance or another drug; or
(3) the person refuses to submit to a portable breath test;
the law enforcement officer shall offer a chemical test to the person.
(b) A law enforcement officer may offer a person more than one (1) portable breath test or chemical test under this section. However, all chemical tests must be administered within three (3) hours after

the fatal accident or the accident involving serious bodily injury.
(c) It is not necessary for a law enforcement officer to offer a portable breath test or chemical test to an unconscious person.
As added by P.L.2-1991, SEC.18. Amended by P.L.275-2001, SEC.3.

IC 9-30-7-4
Breath analysis; blood, urine, or other bodily substance; testing requirements
Sec. 4. (a) If a chemical test conducted under this chapter involves an analysis of breath, the test must comply with the requirements under IC 9-30-6-5.
(b) IC 9-30-6-6 applies if a physician or a person trained in obtaining bodily substance samples who is acting under the direction of or under a protocol prepared by a physician or who has been engaged to obtain bodily substance samples:
(1) obtains a blood, urine, or other bodily substance sample from a person at the request of a law enforcement officer who acts under this section; or
(2) performs a chemical test on blood, urine, or another bodily substance obtained from a person under this section.
As added by P.L.2-1991, SEC.18.

IC 9-30-7-5
Refusal to submit to test; penalties and recidivism; suspension of license
Sec. 5. (a) A person who refuses to submit to a portable breath test or chemical test offered under this chapter commits a Class C infraction. However, the person commits a Class A infraction if the person has at least one (1) previous conviction for operating while intoxicated.
(b) In addition to any other penalty imposed, the court shall suspend the person's driving privileges:
(1) for one (1) year; or
(2) if the person has at least one (1) previous conviction for operating while intoxicated, for two (2) years.
As added by P.L.2-1991, SEC.18. Amended by P.L.275-2001, SEC.4; P.L.94-2006, SEC.9.



CHAPTER 8. IGNITION INTERLOCK DEVICES

IC 9-30-8-2
Blood alcohol level rendering vehicle inoperable
Sec. 2. An ignition interlock device shall be set to render a motor vehicle inoperable if the ignition interlock device detects an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(1) one hundred (100) milliliters of the blood of the person; or
(2) two hundred ten (210) liters of the breath of the person;
who offers a breath sample.
As added by P.L.2-1991, SEC.18. Amended by P.L.33-1997, SEC.12; P.L.1-2000, SEC.12.

IC 9-30-8-3
Standards and specifications
Sec. 3. The bureau shall adopt rules under IC 4-22-2 to establish standards and specifications for an ignition interlock device, the installation of which the courts may mandate under IC 9-30-5-16. The standards and specifications must require at a minimum that the device meets the following requirements:
(1) Is accurate.
(2) Does not impede the safe operation of a vehicle.
(3) Provides a minimum opportunity to be bypassed.
(4) Shows evidence of tampering if tampering is attempted.
(5) Has a label affixed warning that a person tampering with or misusing the device is subject to a civil penalty.
As added by P.L.2-1991, SEC.18.

IC 9-30-8-4
Calibration and maintenance; responsibility
Sec. 4. The calibration and maintenance of an ignition interlock device that is mandated by a court is the responsibility of the

manufacturer.
As added by P.L.2-1991, SEC.18.

IC 9-30-8-5
Restricted license; issuance by bureau
Sec. 5. If a court orders a person under IC 9-30-5-16 to operate only a vehicle that is equipped with an ignition interlock device, the bureau shall include that condition when issuing a license.
As added by P.L.2-1991, SEC.18.



CHAPTER 9. CIRCUIT COURT ALCOHOL ABUSE DETERRENT PROGRAMS

IC 9-30-9-1
Application
Sec. 1. This chapter applies to each circuit court that is not authorized to establish an alcohol and drug services program under IC 12-23-14-1 through IC 12-23-14-13.
As added by P.L.2-1991, SEC.18. Amended by P.L.2-1992, SEC.91.

IC 9-30-9-2
Establishment
Sec. 2. The circuit court of a county may establish an alcohol abuse deterrent program after the county fiscal body adopts a resolution approving the program. The program must provide for the treatment of individuals who have been convicted of more than one (1) violation of IC 9-30-5 with disulfiram or a similar substance that the court determines is an effective chemical deterrent to the use of alcohol.
As added by P.L.2-1991, SEC.18. Amended by P.L.2-1992, SEC.92; P.L.40-1994, SEC.4.

IC 9-30-9-3
Application to criminal proceedings; judicial notice; deferred proceedings; order to complete program
Sec. 3. (a) This section applies to a criminal proceeding in which the use or abuse of alcohol is a contributing factor or a material element of the offense.
(b) The court may take judicial notice of the fact that proper medical treatment is likely to decrease the defendant's tendency to engage in antisocial behavior.
(c) Before conviction, the court, with the consent of the defendant and the prosecuting attorney, may conditionally defer the proceedings described in subsection (a) for up to four (4) years. However, a prosecution may not be deferred under this section if:
(1) the offense involves death or serious bodily injury;
(2) other criminal proceedings, not arising out of the same incident, alleging commission of a felony are pending against the defendant; (3) the defendant is on probation or parole and the appropriate parole or probation authority does not consent to the defendant's participation; or
(4) the defendant fails to meet additional eligibility requirements imposed by the court.
(d) The court may order the defendant to satisfactorily complete the program established under section 2 of this chapter if the court makes a determination under subsection (b). The court may impose other appropriate conditions upon the defendant.
As added by P.L.2-1991, SEC.18.

IC 9-30-9-4
Violation of conditions; resumption of proceedings; compliance with conditions; dismissal of charges
Sec. 4. If a defendant violates a condition imposed by the court under section 3 of this chapter, the court may order criminal proceedings to be resumed. If a defendant fulfills the conditions set by the court under section 3 of this chapter, the court shall dismiss the charges against the defendant. However, if:
(1) the defendant was previously charged under IC 9-30-5; and
(2) the previous charges were dismissed under this section;
the individual is not eligible to have subsequent charges under IC 9-30-5 dismissed under this chapter.
As added by P.L.2-1991, SEC.18.

IC 9-30-9-5
Conditionally deferred charges; suspension of driving privileges; ignition interlock device
Sec. 5. (a) If the court enters an order conditionally deferring charges under section 3 of this chapter, the court may do the following:
(1) Suspend the person's driving privileges for at least two (2) years but not more than four (4) years.
(2) Impose other appropriate conditions, including the payment of fees imposed under section 8 of this chapter.
(b) Notwithstanding IC 9-30-6-9, the defendant may be granted probationary driving privileges only after the defendant's license has been suspended for at least one (1) year.
(c) The court may, as an alternative to a license suspension under subsection (a)(1), issue an order prohibiting the defendant from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8. An order requiring an ignition interlock device must remain in effect for at least two (2) years but not more than four (4) years.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.18.

IC 9-30-9-6
Probation; referral of defendant to program
Sec. 6. If the defendant is convicted in a proceeding described in section 3(a) of this chapter and the court places the defendant on

probation, the court may refer the defendant to the alcohol abuse deterrent program if the court makes a determination under section 3(b) of this chapter.
As added by P.L.2-1991, SEC.18.

IC 9-30-9-7
Referral of defendant to program; suspension of driving privileges; ignition interlock device
Sec. 7. (a) If the court refers a defendant to the program under section 6 of this chapter, the court may do the following:
(1) Suspend the defendant's driving privileges for at least ninety (90) days but not more than four (4) years.
(2) Impose other appropriate conditions.
(b) The defendant may be granted probationary driving privileges only after the defendant's license has been suspended for at least thirty (30) days under IC 9-30-6-9.
(c) The court may, as an alternative to a license suspension under subsection (a)(1), issue an order prohibiting the defendant from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8. An order requiring an ignition interlock device must remain in effect for at least two (2) years but not more than four (4) years.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.19.

IC 9-30-9-7.5
Offenses; operating motor vehicle without ignition interlock device
Sec. 7.5. (a) A person commits a Class B infraction if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and
(2) is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 5(c) or 7(c) of this chapter.
(b) A person commits a Class B misdemeanor if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and
(2) knows the person is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 5(c) or 7(c) of this chapter.
As added by P.L.76-2004, SEC.20. Amended by P.L.2-2005, SEC.42.

IC 9-30-9-8
Program fee; medical fee; indigent defendant
Sec. 8. (a) The court shall order a defendant participating in a program under this chapter to pay an alcohol abuse deterrent program fee or a medical fee, or both, unless the court determines that the defendant is indigent.
(b) An alcohol abuse deterrent program fee ordered under this section may not exceed four hundred dollars ($400).
(c) A medical fee ordered under this section may not exceed one

hundred fifty dollars ($150).
As added by P.L.2-1991, SEC.18. Amended by P.L.113-2001, SEC.1.

IC 9-30-9-9
County alcohol abuse deterrent fund
Sec. 9. The county auditor shall establish a county alcohol abuse deterrent fund after a program is established under section 2 of this chapter.
As added by P.L.2-1991, SEC.18.

IC 9-30-9-10
Circuit court; duties
Sec. 10. The circuit court:
(1) shall administer the program established under section 2 of this chapter;
(2) shall submit claims under IC 33-37-8-6 for the disbursement of funds; and
(3) may enter into contracts with individuals, firms, and corporations to provide the treatment described by section 2 of this chapter.
As added by P.L.2-1991, SEC.18. Amended by P.L.98-2004, SEC.79.

IC 9-30-9-11
Repealed
(Repealed by P.L.137-1995, SEC.1.)



CHAPTER 10. HABITUAL VIOLATOR OF TRAFFIC LAWS

IC 9-30-10-1
"Judgment"
Sec. 1. As used in this chapter, "judgment" means:
(1) a judgment of conviction against the defendant in a felony or misdemeanor case; or
(2) a civil judgment against the defendant in an infraction or ordinance proceeding.
As added by P.L.2-1991, SEC.18.

IC 9-30-10-2
"License"
Sec. 2. As used in this chapter, "license" includes any type of license or permit issued by the bureau to operate the type of vehicle being driven.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.348.
IC 9-30-10-3
"Violation"
Sec. 3. As used in this chapter, "violation" means:
(1) a felony, a misdemeanor, or an infraction under the Indiana Code; or
(2) a violation of an ordinance of an Indiana political subdivision.
As added by P.L.2-1991, SEC.18.

IC 9-30-10-4
Habitual violators
Sec. 4. (a) A person who has accumulated at least two (2) judgments within a ten (10) year period for any of the following violations, singularly or in combination, and not arising out of the same incident, is a habitual violator:
(1) Reckless homicide resulting from the operation of a motor vehicle.
(2) Voluntary or involuntary manslaughter resulting from the operation of a motor vehicle.
(3) Failure of the driver of a motor vehicle involved in an accident resulting in death or injury to any person to stop at the scene of the accident and give the required information and assistance.
(4) Operation of a vehicle while intoxicated resulting in death.
(5) Before July 1, 1997, operation of a vehicle with at least ten-hundredths percent (0.10%) alcohol in the blood resulting in death.
(6) After June 30, 1997, and before July 1, 2001, operation of a vehicle with an alcohol concentration equivalent to at least ten-hundredths (0.10) gram of alcohol per:
(A) one hundred (100) milliliters of the blood; or
(B) two hundred ten (210) liters of the breath;
resulting in death.
(7) After June 30, 2001, operation of a vehicle with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the blood; or
(B) two hundred ten (210) liters of the breath;
resulting in death.
(b) A person who has accumulated at least three (3) judgments within a ten (10) year period for any of the following violations, singularly or in combination, and not arising out of the same incident, is a habitual violator:
(1) Operation of a vehicle while intoxicated.
(2) Before July 1, 1997, operation of a vehicle with at least ten-hundredths percent (0.10%) alcohol in the blood.
(3) After June 30, 1997, and before July 1, 2001, operation of a vehicle with an alcohol concentration equivalent to at least ten-hundredths (0.10) gram of alcohol per:
(A) one hundred (100) milliliters of the blood; or (B) two hundred ten (210) liters of the breath.
(4) After June 30, 2001, operation of a vehicle with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the blood; or
(B) two hundred ten (210) liters of the breath.
(5) Operating a motor vehicle while the person's license to do so has been suspended or revoked as a result of the person's conviction of an offense under IC 9-1-4-52 (repealed July 1, 1991), IC 9-24-18-5(b) (repealed July 1, 2000), IC 9-24-19-2, or IC 9-24-19-3.
(6) Operating a motor vehicle without ever having obtained a license to do so.
(7) Reckless driving.
(8) Criminal recklessness involving the operation of a motor vehicle.
(9) Drag racing or engaging in a speed contest in violation of law.
(10) Violating IC 9-4-1-40 (repealed July 1, 1991), IC 9-4-1-46 (repealed July 1, 1991), IC 9-26-1-1(1), IC 9-26-1-1(2), IC 9-26-1-2(1), IC 9-26-1-2(2), IC 9-26-1-3, or IC 9-26-1-4.
(11) Any felony under an Indiana motor vehicle statute or any felony in the commission of which a motor vehicle is used.
A judgment for a violation enumerated in subsection (a) shall be added to the violations described in this subsection for the purposes of this subsection.
(c) A person who has accumulated at least ten (10) judgments within a ten (10) year period for any traffic violation, except a parking or an equipment violation, of the type required to be reported to the bureau, singularly or in combination, and not arising out of the same incident, is a habitual violator. However, at least one (1) of the judgments must be for a violation enumerated in subsection (a) or (b). A judgment for a violation enumerated in subsection (a) or (b) shall be added to the judgments described in this subsection for the purposes of this subsection.
(d) For purposes of this section, a judgment includes a judgment in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of the offenses described in subsections (a) and (b).
(e) For purposes of this section, the offense date is used when determining the number of judgments accumulated within a ten (10) year period.
As added by P.L.2-1991, SEC.18. Amended by P.L.1-1992, SEC.62; P.L.1-1993, SEC.61; P.L.33-1997, SEC.13; P.L.1-2000, SEC.13; P.L.32-2000, SEC.3; P.L.175-2001, SEC.12; P.L.28-2010, SEC.5; P.L.125-2012, SEC.349.

IC 9-30-10-5
Notice of suspension; term; relief for judicial review
Sec. 5. (a) If it appears from the records maintained in the bureau

that a person's driving record makes the person a habitual violator under section 4 of this chapter, the bureau shall mail a notice to the person's last known address that informs the person that the person's driving privileges will be suspended in thirty (30) days because the person is a habitual violator according to the records of the bureau.
(b) Thirty (30) days after the bureau has mailed a notice under this section, the bureau shall suspend the person's driving privileges for:
(1) except as provided in subdivision (2), ten (10) years if the person is a habitual violator under section 4(a) of this chapter;
(2) life if the person is a habitual violator under section 4(a) of this chapter and has at least two (2) violations under section 4(a)(4) through 4(a)(7) of this chapter;
(3) ten (10) years if the person is a habitual violator under section 4(b) of this chapter; or
(4) five (5) years if the person is a habitual violator under section 4(c) of this chapter.
(c) The notice must inform the person that the person may be entitled to relief under section 6 of this chapter or may seek judicial review of the person's suspension under this chapter.
As added by P.L.2-1991, SEC.18. Amended by P.L.82-2004, SEC.3.

IC 9-30-10-6
Notification of material error in record; determination of error; effect; judicial review
Sec. 6. (a) A person who has received a notice under section 5 of this chapter may notify the bureau, in writing, that the bureau's records contain a material error with respect to the person's driving record. If a person so notifies the bureau, the bureau shall, within thirty (30) days after the date the notice was received by the bureau, determine whether a material error was made with respect to the person's driving record.
(b) If the bureau determines that a material error was made with respect to the person's driving record, the bureau shall:
(1) prevent the suspension of; or
(2) reinstate;
the person's driving privileges.
(c) The bureau shall notify the prosecuting attorney of the county where the record originated that the bureau has determined that a material error exists. The prosecuting attorney is entitled to respond to the bureau's determination.
(d) An action taken or a determination made by the bureau under this chapter is not subject to IC 4-21.5. However, the person may file a petition for judicial review under this chapter.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.350.

IC 9-30-10-7
Petition for judicial review; summons; burden of proof; rules of procedure; county prosecuting attorney to represent state; costs
Sec. 7. (a) A petition for judicial review under this chapter must: (1) be verified by the petitioner;
(2) state the petitioner's age, date of birth, place of residence, and driver's license identification number;
(3) state the grounds for relief and the relief sought;
(4) be filed in the county in which the petitioner resides; and
(5) be filed in a circuit, superior, county, or municipal court.
(b) A summons in an action under this chapter shall be issued and served in the manner provided for civil actions. The prosecuting attorney of the county in which the petition is filed and the bureau shall be served with the summons and a copy of the petition.
(c) In an action under this chapter, the petitioner must bear the burden of proof by a preponderance of the evidence to prevail.
(d) IC 9-30-3-15 and the rules of trial procedure apply in a proceeding under this chapter. However, a responsive pleading is not required when a petition for review has been filed, and a person is not entitled to a change of venue from the county.
(e) The prosecuting attorney of the county in which the petition is filed shall represent the state in relation with the bureau.
(f) Court costs (including fees) shall be assessed and paid by the petitioner at the time of filing in an amount equal to the costs (including fees) assessed in the enforcement of infractions. However, a petitioner who has the petitioner's driving privileges reinstated under section 8 of this chapter is entitled to a refund of all costs paid.
As added by P.L.2-1991, SEC.18. Amended by P.L.106-2010, SEC.3.

IC 9-30-10-8
Hearing; reinstatement; suspension; final judgment
Sec. 8. (a) If a person files a petition for judicial review under section 6 of this chapter, the court shall promptly hold a hearing. The petition must be filed and the hearing must be held in accordance with section 7 of this chapter.
(b) If the court finds that the petitioner is not a habitual violator, the court shall order the bureau to reinstate the driving privileges of the person.
(c) If the court finds that the petitioner is a habitual violator, the person's driving privileges remain suspended, unless the court places the person on probation under section 9 of this chapter.
(d) The findings of the court under this section constitute a final judgment from which either party may appeal. An appeal does not act as a stay of the findings and orders of the court.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.351.

IC 9-30-10-9
Probation; findings, restrictions, and conditions
Sec. 9. (a) This section does not apply to a person who:
(1) holds a commercial driver's license; and
(2) has been charged with an offense involving the operation of a motor vehicle in accordance with the federal Motor Carrier Safety Improvement Act of 1999 (MCSIA) (Public Law

106-159.113 Stat. 1748).
(b) If a court finds that a person:
(1) is a habitual violator under section 4(c) of this chapter;
(2) has not been previously placed on probation under this section by a court;
(3) operates a vehicle for commercial or business purposes, and the person's mileage for commercial or business purposes:
(A) is substantially in excess of the mileage of an average driver; and
(B) may have been a factor that contributed to the person's poor driving record; and
(4) does not have:
(A) a judgment for a violation enumerated in section 4(a) of this chapter; or
(B) at least three (3) judgments (singularly or in combination and not arising out of the same incident) of the violations enumerated in section 4(b) of this chapter;
the court may place the person on probation in accordance with subsection (d).
(c) If a court finds that a person:
(1) is a habitual violator under section 4(b) of this chapter;
(2) has not been previously placed on probation under this section by a court;
(3) does not have a judgment for any violation listed in section 4(a) of this chapter;
(4) has had the person's driving privileges suspended under this chapter for at least five (5) consecutive years; and
(5) has not violated the terms of the person's suspension by operating a vehicle;
the court may place the person on probation in accordance with subsection (d). However, if the person has any judgments for operation of a vehicle before July 1, 2001, while intoxicated or with an alcohol concentration equivalent to at least ten-hundredths (0.10) gram of alcohol per one hundred (100) milliliters of the blood or two hundred ten (210) liters of the breath, or for the operation of a vehicle after June 30, 2001, while intoxicated or with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per one hundred (100) milliliters of the blood or two hundred ten (210) liters of the breath, the court, before the court places a person on probation under subsection (d), must find that the person has successfully fulfilled the requirements of a rehabilitation program certified by the division of mental health and addiction or the Indiana judicial center.
(d) Whenever a court places a habitual violator on probation, the court:
(1) shall record each of the court's findings under this section in writing;
(2) shall order the bureau to issue the person probationary driving privileges for a fixed period of not less than three (3) years and not more than ten (10) years; (3) shall attach restrictions to the person's driving privileges, including restrictions limiting the person's driving to:
(A) commercial or business purposes or other employment related driving;
(B) specific purposes in exceptional circumstances;
(C) rehabilitation programs; and
(D) specified hours during which the person may drive;
(4) shall require the person to submit to reasonable monitoring requirements;
(5) shall order the person to file proof of future financial responsibility for three (3) years following the date of being placed on probation; and
(6) shall impose other appropriate conditions of probation, which must include one (1) or more of the following conditions if the person was determined to be a habitual violator under IC 9-30-10-4(b)(1) through IC 9-30-10-4(b)(4):
(A) An order prohibiting the person from operating a motor vehicle or motorized bicycle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(i) one hundred (100) milliliters of the person's blood; or
(ii) two hundred ten (210) liters of the person's breath;
or while under the influence of any other intoxicating substance.
(B) An order that the person submit to a method to monitor the person's compliance with the prohibition against operating a motor vehicle or motorized bicycle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(i) one hundred (100) milliliters of the person's blood; or
(ii) two hundred ten (210) liters of the person's breath;
or while intoxicated (as defined under IC 9-13-2-86).
(C) The court shall determine the appropriate monitoring method, which may include one (1) or more of the following:
(i) The person may operate only a motor vehicle equipped with an ignition interlock device.
(ii) The person must submit to a chemical test if a law enforcement officer lawfully stops the person while operating a motor vehicle or motorized bicycle and the law enforcement officer requests that the person submit to a chemical test.
(iii) The person must wear a device that detects and records the person's use of alcohol.
(iv) The person must submit to any other reasonable monitoring requirement as determined by the court.
(e) If a court finds that a person:
(1) is a habitual violator under section 4(b) or 4(c) of this chapter;
(2) does not have any judgments for violations under section

4(a) of this chapter;
(3) does not have any judgments or convictions for violations under section 4(b) of this chapter, except for judgments or convictions under section 4(b)(5) of this chapter that resulted from driving on a suspended license that was suspended for:
(A) the commission of infractions only; or
(B) previously driving on a suspended license;
(4) has not been previously placed on probation under this section by a court; and
(5) has had the person's driving privileges suspended under this chapter for at least three (3) consecutive years and has not violated the terms of the person's suspension by operating a vehicle for at least three (3) consecutive years;
the court may place the person on probation under the conditions described in subsection (d)(1) through (d)(5).
(f) If the bureau receives an order granting probationary driving privileges to a person who, according to the records of the bureau, does not qualify under this chapter, the bureau shall do the following:
(1) Issue the person probationary driving privileges and notify the prosecuting attorney of the county from which the order was received that the person is not eligible for the rescission and reinstatement.
(2) Send a certified copy of the person's driving record to the prosecuting attorney.
The prosecuting attorney shall, in accordance with IC 35-38-1-15, petition the court to correct the court's order. If the bureau does not receive a corrected order within sixty (60) days, the bureau shall notify the attorney general, who shall, in accordance with IC 35-38-1-15, petition the court to correct the court's order.
As added by P.L.2-1991, SEC.18. Amended by P.L.2-1992, SEC.93; P.L.40-1994, SEC.5; P.L.101-1997, SEC.1; P.L.33-1997, SEC.14; P.L.1-1999, SEC.32; P.L.10-2000, SEC.2; P.L.215-2001, SEC.18; P.L.175-2001, SEC.13; P.L.219-2003, SEC.9; P.L.28-2010, SEC.6; P.L.109-2011, SEC.37; P.L.125-2012, SEC.352.

IC 9-30-10-10
Repealed
(Repealed by P.L.125-2012, SEC.353.)

IC 9-30-10-11
Petition for revocation of probation
Sec. 11. A petition for revocation of probation granted under section 9 of this chapter must:
(1) be filed in the court that placed the person on probation;
(2) be filed by the prosecuting attorney for the county in which the court is located;
(3) state the alleged violation; and
(4) be served upon the probationer in the manner provided for the service of summons in a civil action.
As added by P.L.2-1991, SEC.18.
IC 9-30-10-12
Hearing; procedure; burden of proof; findings; final judgment
Sec. 12. (a) Upon the filing of a petition for revocation of probation, the court shall do the following:
(1) Set a date for a hearing upon the petition that is not earlier than twenty (20) days nor later than forty-five (45) days from the date of the filing of the petition for review.
(2) Hold a hearing on the date set, unless the proceeding is continued by order of the court.
(3) Cause notice of the hearing date to be sent to all parties.
(b) At the hearing, the prosecuting attorney must bear the burden of proof by a preponderance of the evidence to prevail.
(c) If the court finds that the person has violated any terms of the probation, the court shall do the following:
(1) Record each of its findings in writing.
(2) Obtain the person's driver's license.
(3) Order the bureau to suspend the person's driving privileges for a period equal to the period of suspension originally imposed under section 5 of this chapter.
(4) Not place the person on probation under section 9 of this chapter.
(d) If the court finds that the person has not violated any of the terms of the person's probation, the court shall do the following:
(1) Record each of the court's findings in writing.
(2) Continue the person on probation for the remainder of the probationary period.
(e) The court's findings under subsection (c) or (d) constitute a final judgment from which either party may appeal. An appeal does not act as a stay of the court's findings and orders.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.354.

IC 9-30-10-13 Version a
Issuance of license to habitual violator under certain conditions; ineligible for hardship license
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 13. (a) The bureau may issue a license to operate a motor vehicle to a habitual violator whose driving privileges were suspended under section 5(b) of this chapter if the following conditions exist:
(1) The time specified for the person's probation or the restriction or suspension of the person's license has elapsed.
(2) The person has met all the requirements of all applicable statutes and rules relating to the licensing of motor vehicle operators.
(3) The person files with the bureau and maintains for three (3) years after filing proof of financial responsibility in accordance with IC 9-25.
(4) The bureau places a restriction on the person's driver's

license and driving record that indicates the person is prohibited from operating a motor vehicle or motorized bicycle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
or while intoxicated (as defined under IC 9-13-2-86) for three (3) years after the bureau issues the driver's license to the person.
(5) The person signs a bureau form by which the person agrees that as a condition to obtaining the driver's license the person will submit to a chemical test at any time during the period three (3) years after the bureau issues the driver's license to the person if a law enforcement officer lawfully stops the person while operating a motor vehicle or motorized bicycle and the law enforcement officer requests that the person submit to a chemical test.
(b) The bureau may issue a license to operate a motor vehicle to a habitual violator whose driving privileges have been suspended for life if the following conditions exist:
(1) The bureau has received an order for rescission of suspension and reinstatement issued under section 15 of this chapter.
(2) The person to whom the license is to be issued has never been convicted of a violation described in section 4(a) or 17 of this chapter.
(3) The person has not been convicted of an offense under section 16 of this chapter more than one (1) time.
(4) The person has met all the requirements of all applicable statutes and rules relating to the licensing of motor vehicle operators.
(5) The person:
(A) files with the bureau; and
(B) maintains for three (3) years after filing;
proof of financial responsibility in accordance with IC 9-25.
(6) The bureau places a restriction on the person's driver's license and driving record that indicates the person is prohibited from operating a motor vehicle or motorized bicycle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
or while intoxicated (as defined under IC 9-13-2-86) for three (3) years after the bureau issues the driver's license to the person.
(7) The person signs a bureau form by which the person agrees that as a condition to obtaining the driver's license the person will submit to a chemical test at any time during the period three (3) years after the bureau issues the driver's license to the person if a law enforcement officer lawfully stops the person

while operating a motor vehicle or motorized bicycle and the law enforcement officer requests that the person submit to a chemical test.
(c) A habitual violator is not eligible for relief under the hardship provisions of IC 9-24-15.
As added by P.L.2-1991, SEC.18. Amended by P.L.28-2010, SEC.7; P.L.109-2011, SEC.38; P.L.6-2012, SEC.72.

IC 9-30-10-13 Version b
Habitual violator; restrictions on issuance; ineligibility for hardship relief
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 13. (a) The bureau may issue driving privileges to a habitual violator whose driving privileges were suspended under section 5(b) of this chapter if the following conditions exist:
(1) The time specified for the person's probation or the restriction or suspension of the person's license has elapsed.
(2) The person has met all the requirements of all applicable statutes and rules relating to the licensing of motor vehicle operators.
(3) The person files with the bureau and maintains, for three (3) years after termination of suspension, proof of future financial responsibility in accordance with IC 9-25.
(4) If the person has a prior conviction for operating while intoxicated, the bureau places a restriction on the person's driver's license and driving record that indicates the person is prohibited from operating a motor vehicle or motorized bicycle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
for three (3) years after the bureau issues the driver's license to the person.
(5) The person signs a bureau form by which the person agrees that as a condition to obtaining the driver's license the person will submit to a chemical test at any time during the period three (3) years after the bureau issues the driver's license to the person if a law enforcement officer lawfully stops the person while operating a motor vehicle or motorized bicycle and the law enforcement officer requests that the person submit to a chemical test.
(b) The bureau may issue a license to operate a motor vehicle to a habitual violator whose driving privileges have been suspended for life if the following conditions exist:
(1) The bureau has received an order for rescission of suspension and reinstatement issued under section 15 of this chapter.
(2) The person to whom the license is to be issued has never been convicted of a violation described in section 4(a) or 17 of

this chapter.
(3) The person has not been convicted of an offense under section 16 of this chapter more than one (1) time.
(4) The person has met all the requirements of all applicable statutes and rules relating to the licensing of motor vehicle operators.
(5) The person:
(A) files with the bureau; and
(B) maintains for three (3) years after rescission of the suspension;
proof of future financial responsibility in accordance with IC 9-25.
(6) If the person has a prior conviction for operating while intoxicated, the bureau places a restriction on the person's driver's license and driving record that indicates the person is prohibited from operating a motor vehicle or motorized bicycle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
or while intoxicated (as defined under IC 9-13-2-86) for three (3) years after the bureau issues the driver's license to the person.
(7) The person signs a bureau form by which the person agrees that as a condition to obtaining the driver's license the person will submit to a chemical test at any time during the period three (3) years after the bureau issues the driver's license to the person if a law enforcement officer lawfully stops the person while operating a motor vehicle or motorized bicycle and the law enforcement officer requests that the person submit to a chemical test.
(c) A habitual violator is not eligible for relief under the hardship provisions of IC 9-24-15.
(d) The bureau shall not issue driving privileges to a person who does not satisfy all of the requirements set forth in subsections (a) and (b).
As added by P.L.2-1991, SEC.18. Amended by P.L.28-2010, SEC.7; P.L.109-2011, SEC.38; P.L.6-2012, SEC.72; P.L.125-2012, SEC.355.

IC 9-30-10-14
Rescission of order suspending driving privileges for life; petition for rescission and reinstatement
Sec. 14. (a) Except as provided in subsection (e), a person whose driving privileges have been suspended for life may petition a court in a civil action for a rescission of the suspension order and reinstatement of driving privileges if the following conditions exist:
(1) Ten (10) years have elapsed since the date on which an order for the lifetime suspension of the person's driving privileges was issued. (2) The person has never been convicted of a violation described in section 4(a) of this chapter.
(3) The person has never been convicted of an offense under section 17 of this chapter.
(4) The person has not been convicted of an offense under section 16 of this chapter more than one (1) time.
(b) A petition for rescission and reinstatement under this section must meet the following conditions:
(1) Be verified by the petitioner.
(2) State the petitioner's age, date of birth, and place of residence.
(3) Describe the circumstances leading up to the lifetime suspension of the petitioner's driving privileges.
(4) Aver a substantial change in the petitioner's circumstances of the following:
(A) That indicates the petitioner would no longer pose a risk to the safety of others if the petitioner's driving privileges are reinstated.
(B) That makes the lifetime suspension of the petitioner's driving privileges unreasonable.
(C) Indicates it is in the best interests of society for the petitioner's driving privileges to be reinstated.
(5) Aver that the requisite amount of time has elapsed since the date on which the order for the lifetime suspension of the person's driving privileges was issued as required under subsections (a) and (e).
(6) Aver that the petitioner has never been convicted of an offense under section 17 of this chapter.
(7) Aver that the petitioner has not been convicted of an offense under section 16 of this chapter more than one (1) time.
(8) Aver that the petitioner has never been convicted of a violation described in section 4(a) of this chapter.
(9) Be filed in a circuit or superior court having jurisdiction in the county where the petitioner resides.
(10) If the petition is being filed under subsection (e), aver the existence of the conditions listed in subsection (e)(1) through (e)(3).
(c) The petitioner shall serve the prosecuting attorney of the county where the petitioner resides and the bureau with a copy of the petition described in subsection (b). A responsive pleading is not required.
(d) The prosecuting attorney of the county where the petitioner resides shall represent the state in the matter.
(e) A person whose driving privileges have been suspended for life may petition a court in a civil action for a rescission of the suspension order and reinstatement of driving privileges if all of the following conditions exist:
(1) Three (3) years have elapsed since the date on which the order for lifetime suspension of the petitioner's driving privileges was issued. (2) The petitioner's lifetime suspension was the result of driving on a suspended license that was suspended for commission of infractions only or for driving on a suspended license.
(3) The petitioner has never been convicted of a violation described in section 4(a) or 4(b) of this chapter, with the exception of a judgment or conviction under section 4(b)(3) of this chapter.
(4) The petitioner has never been convicted of an offense under section 17 of this chapter.
(5) The petitioner has not been convicted of an offense under section 16 of this chapter more than one (1) time.
As added by P.L.2-1991, SEC.18. Amended by P.L.101-1997, SEC.2; P.L.125-2012, SEC.356.

IC 9-30-10-15
Rescission of order suspending driving privileges for life; hearing on petition; findings; order for reinstatement
Sec. 15. (a) Upon receiving a petition filed under section 14 of this chapter, a court shall set a date for hearing the matter and direct the clerk of the court to provide notice of the hearing date to the following:
(1) The petitioner.
(2) The prosecuting attorney of the county where the petitioner resides.
(3) The bureau.
(b) A court may order the rescission of the order that required the suspension of the petitioner's driving privileges for life and may order the bureau to reinstate the driving privileges of a petitioner whose driving privileges have been suspended for life if, after the hearing of the matter, the court makes the following written findings and conclusions, based on clear and convincing evidence:
(1) That the petitioner has never been convicted of a violation described in section 4(a) of this chapter.
(2) That the petitioner has never been convicted of an offense under section 17 of this chapter.
(3) That the petitioner has not been convicted of an offense under section 16 of this chapter more than one (1) time.
(4) If the person is petitioning the court under section 14(a) of this chapter that ten (10) years have elapsed since the date on which an order was issued that required the suspension of the petitioner's driving privileges for life.
(5) That there has been a substantial change in the petitioner's circumstances indicating the petitioner would no longer pose a risk to the safety of others if the petitioner's driving privileges were reinstated.
(6) That there has been a substantial change in the petitioner's circumstances indicating that the suspension of the petitioner's driving privileges for life has become unreasonable.
(7) That it is in the best interests of society for the petitioner's driving privileges to be reinstated. (8) If the person is petitioning the court under section 14(e) of this chapter:
(A) that three (3) years have elapsed since the date the order was issued that required the suspension of the petitioner's driving privileges for life; and
(B) that the conditions listed under section 14(e) of this chapter are satisfied.
(c) The petitioner has the burden of proof under this section and an order issued under subsection (b) is a final order, appealable by any party to the action.
(d) In an order for reinstatement of driving privileges issued under this section, the court may require the bureau to issue the prevailing petitioner:
(1) driving privileges under section 13(b) of this chapter; or
(2) restricted driving privileges for a time and subject to conditions specified by the court, which must include one (1) or more of the following conditions if the person was determined to be a habitual violator under IC 9-30-10-4(a)(4) through IC 9-30-10-4(a)(7) or IC 9-30-10-4(b)(1) through IC 9-30-10-4(b)(4):
(A) Specified hours during which the person may drive.
(B) An order prohibiting the person from operating a motor vehicle or motorized bicycle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(i) one hundred (100) milliliters of the person's blood; or
(ii) two hundred ten (210) liters of the person's breath;
or while intoxicated (as defined under IC 9-13-2-86).
(C) An order that the person submit to a method to monitor the person's compliance with the prohibition against operating a motor vehicle or motorized bicycle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(i) one hundred (100) milliliters of the person's blood; or
(ii) two hundred ten (210) liters of the person's breath;
or while intoxicated (as defined under IC 9-13-2-86).
(D) The court shall determine the appropriate monitoring method, which may include one (1) or more of the following:
(i) The person may operate only a motor vehicle equipped with an ignition interlock device.
(ii) The person must submit to a chemical test if a law enforcement officer lawfully stops the person while operating a motor vehicle or motorized bicycle and the law enforcement officer requests that the person submit to a chemical test.
(iii) The person must wear a device that detects and records the person's use of alcohol.
(iv) The person must submit to any other reasonable monitoring requirement as determined by the court. (e) If a court orders the bureau to issue restricted or probationary driving privileges to a petitioner under subsection (d), the court shall specify the conditions under which the petitioner may be issued driving privileges to operate a motor vehicle under section 13(b) of this chapter. After the expiration date of the restricted or probationary driving privileges and upon:
(1) fulfillment by the petitioner of the conditions specified by the court; and
(2) the expiration of the restricted issued driving privileges under subsection (d)(2);
the bureau shall issue the petitioner driving privileges to operate a motor vehicle under section 13(b) of this chapter.
(f) If the bureau receives an order granting a rescission of the suspension order and reinstatement of driving privileges to a person who, according to the records of the bureau, does not qualify under this chapter, the bureau shall do the following:
(1) Issue the person probationary driving privileges and notify the prosecuting attorney of the county from which the order was received that the person is not eligible for the rescission and reinstatement.
(2) Send a certified copy of the person's driving record to the prosecuting attorney.
The prosecuting attorney shall, in accordance with IC 35-38-1-15, petition the court to correct the court's order. If the bureau does not receive a corrected order within sixty (60) days, the bureau shall notify the attorney general, who shall, in accordance with IC 35-38-1-15, petition the court to correct the court's order.
As added by P.L.2-1991, SEC.18. Amended by P.L.101-1997, SEC.3; P.L.28-2010, SEC.8; P.L.125-2012, SEC.357.

IC 9-30-10-16
Operating a motor vehicle while privileges are suspended; Class D felony; Class A misdemeanor
Sec. 16. (a) A person who operates a motor vehicle:
(1) while the person's driving privileges are validly suspended under this chapter or IC 9-12-2 (repealed July 1, 1991) and the person knows that the person's driving privileges are suspended; or
(2) in violation of restrictions imposed under this chapter or IC 9-12-2 (repealed July 1, 1991) and who knows of the existence of the restrictions;
commits a Class D felony.
(b) Service by the bureau of notice of the suspension or restriction of a person's driving privileges under subsection (a)(1) or (a)(2):
(1) in compliance with section 5 of this chapter; and
(2) by first class mail to the person at the last address shown for the person in the bureau's records;
establishes a rebuttable presumption that the person knows that the person's driving privileges are suspended or restricted.
(c) In addition to any criminal penalty, a person who is convicted

of a felony under subsection (a) forfeits the privilege of operating a motor vehicle for life. However, if judgment for conviction of a Class A misdemeanor is entered for an offense under subsection (a), the court may order a period of suspension of the convicted person's driving privileges that is in addition to any suspension of driving privileges already imposed upon the person.
As added by P.L.2-1991, SEC.18. Amended by P.L.1-1993, SEC.62; P.L.1-1994, SEC.41; P.L.120-2000, SEC.2; P.L.1-2001, SEC.9.

IC 9-30-10-17
Operating motor vehicle while privileges are forfeited for life; Class C felony
Sec. 17. A person who operates a motor vehicle after the person's driving privileges are forfeited for life under section 16 of this chapter, IC 9-4-13-14 (repealed April 1, 1984), or IC 9-12-3-1 (repealed July 1, 1991) commits a Class C felony.
As added by P.L.2-1991, SEC.18. Amended by P.L.1-1993, SEC.63.

IC 9-30-10-17.5
Operating a vehicle in violation of the conditions of restricted driving privileges
Sec. 17.5. A person who operates a vehicle or motorized bicycle in violation of conditions of restricted driving privileges ordered by a court under section 9(d)(6) or 15(d)(2) of this chapter commits a Class A misdemeanor.
As added by P.L.28-2010, SEC.9. Amended by P.L.125-2012, SEC.358.

IC 9-30-10-18
Defenses; extreme emergency; burden of proof
Sec. 18. In a criminal action brought under section 16, 17, or 17.5 of this chapter, it is a defense that the operation of a motor vehicle or motorized bicycle was necessary to save life or limb in an extreme emergency. The defendant must bear the burden of proof by a preponderance of the evidence to establish this defense.
As added by P.L.2-1991, SEC.18. Amended by P.L.28-2010, SEC.10.



CHAPTER 11. PARKING TICKETS

IC 9-30-11-2
Infraction involving rented or leased vehicle; inapplication of registration suspension procedure
Sec. 2. The motor vehicle registration suspension procedure under this chapter does not apply to a judgment imposed for an infraction or ordinance violation involving a motor vehicle that was, at the time of the infraction or ordinance violation, the subject of a written agreement for the rental or lease of the motor vehicle for a period not greater than sixty (60) days.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-3
Notification of failure to pay judgments
Sec. 3. If it appears from the records of a court that has jurisdiction to enforce ordinances that regulate parking violations that three (3) judgments concerning a motor vehicle have not been paid before the deadlines established by a statute, an ordinance, or a court order, the clerk of the court shall send a notice to the person who is the registered owner of the motor vehicle. The notice must inform the person of the following:
(1) That the clerk will send a referral to the bureau if the judgments are not paid within thirty (30) days after a notice was mailed.
(2) That the referral will result in the suspension of the motor vehicle's registration if the judgments are not paid.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-4
Referral to bureau regarding unpaid judgments; contents
Sec. 4. A clerk may send a referral to the bureau if the judgments are not paid not later than thirty (30) days after a notice was mailed. The referral must include the following:
(1) Any information known or available to the clerk concerning the following of the motor vehicle:
(A) The license plate number and year of registration.
(B) The name of the owner.
(2) The date on which each of the violations occurred.
(3) The law enforcement agencies responsible for the parking citations.
(4) The date when the notice required under section 3 of this

chapter was mailed.
(5) The seal of the clerk.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-5
Suspension of registration upon receipt of referral
Sec. 5. If the bureau receives a referral under section 4 of this chapter, the bureau shall suspend the registration of the motor vehicle and mail a notice to the person in whose name the vehicle is registered that does the following:
(1) Informs the person that the motor vehicle's registration has been suspended and the reason for the suspension.
(2) Informs the person that if the judgments are not paid within fifteen (15) days, the motor vehicle's license plates will be removed by a law enforcement officer.
(3) Explains what the person is required to do to have the registration reinstated.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-6
Reinstatement of registration; conditions
Sec. 6. The bureau shall reinstate motor vehicle registration that is suspended under this chapter if the following occur:
(1) The court presents the bureau with adequate proof that all unpaid judgments with respect to the motor vehicle have been paid.
(2) A reinstatement fee under IC 9-29 is paid to the bureau, if applicable.
As added by P.L.2-1991, SEC.18. Amended by P.L.153-2005, SEC.5; P.L.125-2012, SEC.359.

IC 9-30-11-7
Repealed
(Repealed by P.L.125-2012, SEC.360.)

IC 9-30-11-8
Defenses; proof; airport police
Sec. 8. (a) This section does not apply in a proceeding concerning a standing or parking citation issued by a police authority operating under the jurisdiction of an airport authority.
(b) It is a defense in a proceeding to enforce an ordinance or a statute defining an infraction concerning the standing or parking of vehicles if the owner:
(1) proves that at the time of the alleged violation the owner was engaged in the business of renting or leasing vehicles under written agreements;
(2) proves that at the time of the alleged violation the vehicle was in the care, custody, or control of a person (other than the owner or an employee of the owner) under a written agreement for the rental or lease of the vehicle for a period of not more

than sixty (60) days; and
(3) provides to the traffic violations bureau or court that has jurisdiction the name and address of the person who was renting or leasing the vehicle at the time of the alleged violation.
(c) The owner of a vehicle may establish proof under subsection (b)(2) by submitting, within thirty (30) days after the owner receives notice by mail of:
(1) the parking ticket; or
(2) the infraction violation;
a copy of the rental or lease agreement to the traffic violations bureau or court that has jurisdiction.
As added by P.L.2-1991, SEC.18. Amended by P.L.1-2006, SEC.169.



CHAPTER 12. DISHONORED CHECKS

IC 9-30-12-2
Reinstatement of license, permit, or driving privileges; revalidation of title or registration
Sec. 2. The bureau may:
(1) reinstate a license, a permit, or driving privileges revoked or suspended under section 1 of this chapter; or
(2) revalidate a title or registration that has been invalidated under section 1 of this chapter;
if the obligation has been satisfied, including the payment of service, collection, and reinstatement fees, if applicable.
As added by P.L.2-1991, SEC.18. Amended by P.L.153-2005, SEC.6; P.L.125-2012, SEC.362.

IC 9-30-12-3
Repealed
(Repealed by P.L.125-2012, SEC.363.)

IC 9-30-12-4
Repealed
(Repealed by P.L.125-2012, SEC.364.)

IC 9-30-12-5
Procedures for suspension or revocation; adoption of rules
Sec. 5. The bureau shall adopt a rule to establish procedures to be followed by the bureau in suspending or revoking a driver's license or permit under this chapter.
As added by P.L.2-1991, SEC.18.



CHAPTER 13. MISCELLANEOUS CRIMINAL OFFENSES; SUSPENSION OF DRIVER'S LICENSE

IC 9-30-13-1
Reckless driving
Sec. 1. For a person who uses a motor vehicle to commit recklessness under IC 35-42-2-2, the judge of the court in which the person is convicted shall recommend that the driving privileges of the person be suspended for not less than sixty (60) days and not more than two (2) years. If the court fails to recommend a fixed term of suspension, the bureau shall impose the minimum period of suspension required under this section.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.366.

IC 9-30-13-2
Obstruction of traffic
Sec. 2. For a person who uses a motor vehicle to commit obstruction of traffic under IC 35-42-2-4, the judge of the court in which the person is convicted may recommend that the driving privileges of the person be suspended for not less than sixty (60) days and not more than two (2) years.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.367.

IC 9-30-13-3
Criminal mischief
Sec. 3. For a person who uses a motor vehicle to commit criminal

mischief under IC 35-43-1-2, the judge of the court in which the person is convicted may recommend that the driving privileges of the person be suspended for not less than sixty (60) days and not more than two (2) years.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.368.

IC 9-30-13-4
Involuntary manslaughter; reckless homicide; term of suspension
Sec. 4. (a) If a person commits any of the following offenses, the court that convicted the person shall recommend the suspension of the person's driving privileges for a fixed period of at least two (2) years and not more than five (5) years:
(1) Involuntary manslaughter resulting from the operation of a motor vehicle (IC 35-42-1-4).
(2) Reckless homicide resulting from the operation of a motor vehicle (IC 35-42-1-5).
(b) If the court fails to recommend a fixed term of suspension, the bureau shall impose the minimum period of suspension required under this section.
As added by P.L.2-1991, SEC.18. Amended by P.L.125-2012, SEC.369.

IC 9-30-13-5
Repealed
(Repealed by P.L.125-2012, SEC.370.)

IC 9-30-13-6
Suspension of driving privileges; petition for reinstatement; restricted driving privileges
Sec. 6. (a) The bureau shall, upon receiving an order of a court issued under IC 31-14-12-4 or IC 31-16-12-7, suspend the driving privileges of the person who is the subject of the order.
(b) The bureau may not reinstate driving privileges suspended under this section until the bureau receives an order allowing reinstatement from the court that issued the order for suspension.
(c) Upon receiving an order for suspension under subsection (a), the bureau shall promptly mail a notice to the last known address of the person who is the subject of the order, stating the following:
(1) That the person's driving privileges are suspended, beginning five (5) business days after the date the notice is mailed, and that the suspension will terminate ten (10) business days after the bureau receives an order allowing reinstatement from the court that issued the suspension order.
(2) That the person has the right to petition for reinstatement of driving privileges to the court that issued the order for suspension.
(3) That the person may be granted restricted driving privileges under IC 9-24-15-6.7 if the person otherwise qualifies and can prove that public transportation is unavailable for travel by the

person:
(A) to and from the person's regular place of employment;
(B) in the course of the person's regular employment;
(C) to and from the person's place of worship; or
(D) to participate in parenting time with the petitioner's children consistent with a court order granting parenting time.
(d) A person who operates a motor vehicle in violation of this section commits a Class A infraction, unless:
(1) the person's driving privileges are suspended under this section; and
(2) the person has been granted restricted driving privileges under IC 9-24-15 as a result of the suspension under this section.
As added by P.L.125-2012, SEC.371.

IC 9-30-13-7
Notice of suspension of driving privileges for delinquent child support; reinstatement
Sec. 7. (a) If the bureau is advised by the Title IV-D agency that the obligor (as defined in IC 31-25-4-4) either requested a hearing under IC 31-25-4-33 and failed to appear or appeared and was found to be delinquent, the bureau shall promptly mail a notice to the obligor stating the following:
(1) That the obligor's driving privileges are suspended, beginning eighteen (18) business days after the date the notice is mailed, and that the suspension will terminate after the bureau receives a notice from the Title IV-D agency that the obligor has:
(A) paid the obligor's child support arrearage in full; or
(B) established a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-0.5 or IC 31-16-15-2.5.
(2) That the obligor may be granted restricted driving privileges under IC 9-24-15-6.7 if the obligor can prove that public transportation is unavailable for travel by the obligor:
(A) to and from the obligor's regular place of employment;
(B) in the course of the obligor's regular employment;
(C) to and from the obligor's place of worship; or
(D) to participate in parenting time with the petitioner's children consistent with a court order granting parenting time.
(b) The bureau may not reinstate driving privileges suspended under this section until the bureau receives a notice from the Title IV-D agency that the obligor has:
(1) paid the obligor's child support arrearage in full; or
(2) established a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-0.5 or IC 31-16-15-2.5.
(c) An obligor who operates a motor vehicle in violation of this

section commits a Class A infraction, unless:
(1) the obligor's driving privileges are suspended under this section; and
(2) the obligor has been granted restricted driving privileges under IC 9-24-15 as a result of the suspension under this section.
As added by P.L.125-2012, SEC.372.

IC 9-30-13-8
Suspension of driving privileges after fuel theft conviction
Sec. 8. (a) Upon receiving an order issued by a court under IC 35-43-4-8(b) concerning a person convicted of fuel theft, the bureau shall do the following:
(1) Suspend under subsection (b) the driving privileges of the person who is the subject of the order, whether or not the person's current driver's license accompanies the order.
(2) Mail to the last known address of the person who is the subject of the order a notice:
(A) stating that the person's driving privileges are being suspended for fuel theft;
(B) setting forth the date on which the suspension takes effect and the date on which the suspension terminates; and
(C) stating that the person may be granted restricted driving privileges under IC 9-24-15-6.7 if the person meets the conditions for obtaining restricted driving privileges.
(b) The suspension of the driving privileges of a person who is the subject of an order issued under IC 35-43-4-8(b):
(1) begins five (5) business days after the date on which the bureau mails the notice to the person under subsection (a)(2); and
(2) terminates thirty (30) days after the suspension begins.
(c) A person who operates a motor vehicle during a suspension of the person's driving privileges under this section commits a Class A infraction unless the person's operation of the motor vehicle is authorized by restricted driving privileges granted to the person under IC 9-24-15-6.7.
As added by P.L.125-2012, SEC.373.



CHAPTER 14. VICTIM IMPACT PROGRAMS

IC 9-30-14-2
Attendance at victim impact program
Sec. 2. In addition to any other requirement imposed on a person by a court, a court may order a person who is:
(1) convicted of a covered offense; or
(2) a defendant in a criminal proceeding in which prosecution is conditionally deferred under IC 12-23-5 or another law for a covered offense;
to attend a victim impact program that meets the requirements specified under section 3 of this chapter. The person is responsible for any charges imposed by the victim impact program.
As added by P.L.94-1991, SEC.2. Amended by P.L.2-1992, SEC.94.

IC 9-30-14-3
Qualification as victim impact program
Sec. 3. To qualify as a victim impact program under section 2 of this chapter, a program must do the following:
(1) Provide an opportunity to participate in a victim impact program in the county in which the court is located.
(2) Present each victim impact program described in subdivision (1) with at least one (1) speaker who is one (1) of the following:
(A) A person who was injured as a result of the operation of a vehicle by another person who operated the vehicle under the influence of alcohol or a controlled substance listed in

schedule I or II under IC 35-48-2.
(B) A family member or a friend of a person who was injured or died as a result of the operation of a vehicle by another person who operated the vehicle under the influence of alcohol or a controlled substance listed in schedule I or II under IC 35-48-2.
(C) A person who was convicted in Indiana of a covered offense or in another state of an offense that is substantially similar to a covered offense.
(D) A person who has been or is involved in a program designed to control the use or otherwise rehabilitate a person who is an alcohol abuser (as defined in IC 12-7-2-11), a drug abuser (as defined in IC 12-7-2-73), or both.
(3) Require a person to visit a specified emergency medical care facility, a coroner facility, or a chronic alcoholism treatment center under supervision, as specified by the court.
As added by P.L.94-1991, SEC.2. Amended by P.L.2-1992, SEC.95.

IC 9-30-14-4
Visitation at emergency medical, coroner, or alcoholism facility; liability for civil damages from injury to visitor
Sec. 4. Neither a facility described in section 3(3) of this chapter nor an employee of the facility is liable for:
(1) civil damages from injury to a person required to visit the facility under this chapter; or
(2) damages caused to a person during the visitation described in subdivision (1) by another person required to visit the facility under this chapter;
except for willful or grossly negligent acts intended to, or reasonably likely to, result in the injury or damage.
As added by P.L.94-1991, SEC.2. Amended by P.L.1-1992, SEC.63.



CHAPTER 15. OPEN ALCOHOLIC BEVERAGE CONTAINERS; CONSUMPTION OF ALCOHOL IN MOTOR VEHICLES

IC 9-30-15-2
"Container" defined
Sec. 2. As used in this chapter, "container" has the meaning set forth in IC 7.1-1-3-13.
As added by P.L.53-1994, SEC.11.

IC 9-30-15-3
Open alcoholic beverage container during operation of motor vehicle; Class C infraction
Sec. 3. (a) This section does not apply to the following:
(1) A container possessed by a person who is in the:
(A) passenger compartment of a motor vehicle designed, maintained, or used primarily for the transportation of persons for compensation; or
(B) living quarters of a house coach or house trailer.
(2) A container located in a fixed center console or other similar fixed compartment that is locked.
(3) A container located:
(A) behind the last upright seat; or
(B) in an area not normally occupied by a person;
in a motor vehicle that is not equipped with a trunk.
(b) A person in a motor vehicle who, while the motor vehicle is in operation or while the motor vehicle is located on the right-of-way of a public highway, possesses a container:
(1) that has been opened;
(2) that has a broken seal; or
(3) from which some of the contents have been removed;
in the passenger compartment of the motor vehicle commits a Class C infraction.
(c) A violation of this section is not considered a moving traffic violation:
(1) for purposes of IC 9-14-3; and
(2) for which points are assessed by the bureau under the point system.
As added by P.L.53-1994, SEC.11. Amended by P.L.33-1997, SEC.15; P.L.1-2000, SEC.14; P.L.209-2005, SEC.1.

IC 9-30-15-4
Consumption of alcohol while operating a motor vehicle; Class B infraction Sec. 4. The operator of a motor vehicle who knowingly consumes an alcoholic beverage while the motor vehicle is being operated upon a public highway commits a Class B infraction.
As added by P.L.53-1994, SEC.11.






ARTICLE 31. WATERCRAFT TITLING AND REGISTRATION

CHAPTER 1. GENERAL PROVISIONS

IC 9-31-1-2
Preparation of forms to administrate article
Sec. 2. The bureau shall prepare all necessary certificates, applications, assignments, authorizations, documents, forms, and records to administer this article.
As added by P.L.71-1991, SEC.11.

IC 9-31-1-3
Use and other taxes on watercraft
Sec. 3. The bureau shall receive payments of:
(1) the taxes on watercraft that are required by IC 6-2.5-3 and IC 6-6-11; and
(2) any other taxes applicable to watercraft as imposed by Indiana law.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.375.

IC 9-31-1-4
License branches
Sec. 4. The bureau may utilize the services and facilities of license branches to carry out the bureau's responsibilities under this article. However, an additional charge may not be imposed for the services of license branches under this chapter.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.376.

IC 9-31-1-5
Rules
Sec. 5. The bureau shall adopt rules under IC 4-22-2 to implement this article.
As added by P.L.71-1991, SEC.11.

IC 9-31-1-6
Classification of watercraft
Sec. 6. Watercraft are classified for the purposes of this article and IC 9-29-15 as follows:
Length in Feet
Class At Least But Less Than 1 0 13
2 13 16
3 16 20
4 20 26
5 26 40
6 40 50
7 50
As added by P.L.71-1991, SEC.11.

IC 9-31-1-7
Repealed
(Repealed by P.L.125-2012, SEC.377.)



CHAPTER 2. WATERCRAFT CERTIFICATES OF TITLE

IC 9-31-2-2
Watercraft requiring registration; exception
Sec. 2. (a) Except as provided in subsection (b), a watercraft that is required to be registered in Indiana must have a certificate of title issued under this chapter.
(b) A watercraft acquired by the Indiana owner of the watercraft before January 1, 1986, is not required to have a certificate of title until after ownership of the watercraft is transferred to another person.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-3
Transfer or acquisition of title; necessity for transfer or obtaining of title certificate
Sec. 3. (a) Except as provided in section 5 of this chapter, a person may not transfer ownership of a watercraft that was acquired by the person after January 1, 1986, without delivering to the transferee of the watercraft a certificate of title with an assignment on the certificate of title that shows title in the transferee.
(b) A person who acquires ownership of a watercraft after January 1, 1986, must obtain a certificate of title for the watercraft under section 6 of this chapter.
As added by P.L.71-1991, SEC.11.
IC 9-31-2-4
Necessity for certificate of title to obtain right, title, claim, or interest in watercraft
Sec. 4. (a) Except as provided in section 30 of this chapter, a person acquiring a watercraft from the owner of the watercraft, whether the owner is a manufacturer, importer, dealer, or otherwise, does not acquire any right, title, claim, or interest in or to the watercraft until the person has obtained a certificate of title to the watercraft. A waiver or estoppel does not operate in favor of the person against another person having possession of the certificate of title, or manufacturer's or importer's certificate for the watercraft, for a valuable consideration.
(b) A court may recognize the right, title, claim, or interest of a person in or to a watercraft sold, disposed of, mortgaged, or encumbered only if the right, title, claim, or interest:
(1) is evidenced by:
(A) a certificate of title;
(B) a certificate of title designating a transfer on death beneficiary to the watercraft signed under section 30 of this chapter; or
(C) a manufacturer's or importer's certificate issued under this chapter; or
(2) is evidenced by admission in the pleadings or stipulation of the parties.
As added by P.L.71-1991, SEC.11. Amended by P.L.83-2008, SEC.9.

IC 9-31-2-5
Sale of watercraft to dealer; manufacturer's or importer's certificate
Sec. 5. (a) A manufacturer, importer, dealer, or other person may not sell or otherwise dispose of a new watercraft to a dealer, to be used by the dealer for purposes of display and resale, without delivering to the dealer a manufacturer's or importer's certificate executed under this section and with those assignments on the certificate as are necessary to show title in the purchaser of the watercraft. A dealer may not purchase or acquire a new watercraft without obtaining from the seller of the watercraft the manufacturer's or importer's certificate.
(b) A manufacturer's or importer's certificate of the origin of a watercraft must contain the following information along with any additional information the bureau requires:
(1) A description of the watercraft, including, if applicable, the make, year, length, dry weight, series or model, horsepower rating, hull type, and hull identification number.
(2) Certification of the date of transfer of the watercraft to a distributor, dealer, or other transferee and the name and address of the transferee.
(3) Certification that this is the first transfer of the new watercraft in ordinary trade and commerce.
(4) The signature and address of a representative of the

transferor.
(c) An assignment of a manufacturer's or importer's certificate shall be printed on the reverse side of the manufacturer's or importer's certificate. The assignment form must include the following:
(1) The name and address of the transferee.
(2) A certification that the watercraft is new.
(3) A warranty that the title at the time of delivery is subject only to the liens and encumbrances that are set forth and described in full in the assignment.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.379.

IC 9-31-2-6
Application for certificate of title; time for filing; fees
Sec. 6. (a) Except as provided in subsection (b), an application for a certificate of title shall be filed with the bureau within thirty-one (31) days after the date of purchase or transfer. The application must be accompanied by the fee prescribed in IC 9-29-15-1.
(b) This subsection applies only to a watercraft acquired by a conveyance subject to section 30 of this chapter. An application for a certificate of title shall be filed with the bureau within sixty (60) days after the date of the transfer under section 30 of this chapter. The application must be accompanied by the fee prescribed in IC 9-29-15-1 and any other applicable fees and service charges.
As added by P.L.71-1991, SEC.11. Amended by P.L.83-2008, SEC.10; P.L.125-2012, SEC.380.

IC 9-31-2-7
Application for certificate of title; certification; contents
Sec. 7. An application for a certificate of title must be certified by the owner or purchaser of the watercraft and must contain the following information, along with the additional information the bureau requires:
(1) The name and address of the applicant.
(2) The name and address of the previous owner.
(3) A statement of liens, mortgages, or other encumbrances on the watercraft and the name and address of the holder of the liens, mortgages, or other encumbrances.
(4) If a lien, mortgage, or other encumbrance is not outstanding, a statement of that fact.
(5) A description of the watercraft, including, if applicable, the make, year, length, dry weight, series or model, horsepower rating, hull type, and hull identification number.
(6) Any other information that the bureau requires.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.381.

IC 9-31-2-8
Hull identification number Sec. 8. If a watercraft contains a permanent hull identification number placed on the watercraft by the manufacturer of the watercraft, the number shall be used as the hull identification number. If there is no manufacturer's hull identification number or if the manufacturer's hull identification number has been removed or obliterated, the bureau shall, upon a prescribed application that includes information indicating proof of ownership, assign a hull identification number to the watercraft. The assigned hull identification number shall be permanently affixed to or imprinted by the applicant at the place and in the manner designated by the bureau upon the watercraft to which the hull identification number is assigned. The fee prescribed under IC 9-29-15-2 and any other applicable fees and service charges shall be paid to the bureau for assigning a hull identification number.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.382.

IC 9-31-2-9
Certificate of title; first application
Sec. 9. If a certificate of title was not previously issued in Indiana for the watercraft, the application must be accompanied by one (1) of the following:
(1) A manufacturer's or importer's certificate.
(2) A certificate of registration issued under IC 9-31-3, if purchased by the applicant before January 1, 1986.
(3) A certificate of title or bill of sale.
(4) Other evidence of ownership required by the law of another state from which the watercraft is brought into Indiana.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.383.

IC 9-31-2-10
Certificate of title; first application; certificate of hull identification number
Sec. 10. Evidence of ownership of a watercraft for which an Indiana certificate of title was not previously issued and that does not have permanently affixed to the watercraft a hull identification number shall be accompanied by the certificate of hull identification number assigned by the bureau under section 8 of this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-11
Retention and verification of evidence of title; inspection; rejection of application
Sec. 11. (a) The bureau shall:
(1) retain the evidence of title presented by a person upon which the Indiana certificate of title is issued in accordance with applicable document and record retention requirements; and
(2) use reasonable diligence in ascertaining whether the facts in the application are true by checking the application and

documents accompanying the application with the records of watercraft in the bureau.
(b) An authorized employee of the bureau may inspect a watercraft to determine whether a certificate of title should be issued.
(c) The bureau may reject an application if the bureau is not satisfied:
(1) of the genuineness, regularity, or legality of the application or the truth of a statement made on the application; or
(2) for any other reason authorized by law.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.384.

IC 9-31-2-12
Filing of application and issuance of certificate of title; assignment of certificate form
Sec. 12. (a) If the bureau is satisfied:
(1) of the genuineness and regularity of an application;
(2) that no tax imposed by Indiana law is owed as evidenced by the receipt for payment or determination of exemption from the department of state revenue; and
(3) that the applicant is entitled to the issuance of a certificate of title;
the bureau shall issue a certificate of title containing the information required in the application for a certificate of title, as prescribed by section 7 of this chapter, as well as space for the notation and cancellation of a lien, a mortgage, or an encumbrance.
(b) A form for the assignment of the certificate of title must appear on the reverse side of the certificate of title. The assignment form must include a warranty that the signer is the owner of the watercraft and that a mortgage, a lien, or an encumbrance is not on the watercraft except as noted on the face of the certificate of title.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.385.

IC 9-31-2-13
Repealed
(Repealed by P.L.125-2012, SEC.386.)

IC 9-31-2-14
Repealed
(Repealed by P.L.125-2012, SEC.387.)

IC 9-31-2-15
Cancellation of improperly issued certificates of title
Sec. 15. (a) If it appears that a certificate of title is improperly issued, the bureau shall cancel the certificate. The bureau shall notify the person to whom the certificate of title was issued, as well as any lienholders appearing on the certificate of title, of the cancellation and shall demand the surrender of the certificate of title.
(b) A cancellation under subsection (a) does not affect the validity

of a lien noted on the certificate of title.
(c) The holder of a certificate of title canceled under subsection (a) shall return the certificate of title to the bureau immediately.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-16
Transfers of ownership by operation of law; issuance of certificate of title
Sec. 16. (a) If the transfer of ownership of a watercraft is by operation of law (such as upon inheritance, devise, bequest, transfer on death designation in accordance with section 30 of this chapter, order in bankruptcy, insolvency, replevin, execution of sale, or under an order of court), if a watercraft is sold to satisfy a storage or repair charge, or if repossession is had upon default in performance of the terms of a security agreement, the bureau shall issue to the applicant a certificate of title to the watercraft upon:
(1) presentation of satisfactory proof to the bureau of ownership and a right of possession of the watercraft;
(2) payment of the fee prescribed under IC 9-29-15-1 and any other applicable fees and service charges; and
(3) presentation of an application for certificate of title.
(b) If an applicant cannot produce proof of ownership, the applicant may apply to the bureau and submit evidence of ownership. If the bureau finds the evidence sufficient, the bureau may issue a certificate of title. If, from the records of the bureau, a lien appears to be on the watercraft, the certificate of title must contain a statement of the lien, unless the application is accompanied by proper evidence of the satisfaction of the lien.
As added by P.L.71-1991, SEC.11. Amended by P.L.83-2008, SEC.11; P.L.125-2012, SEC.388.

IC 9-31-2-17
Late application for certificate of title
Sec. 17. If a person fails to apply for a title within thirty-one (31) days after obtaining ownership of a boat, the person shall pay a late title fee prescribed under IC 9-29-15-3.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-18
Distribution of use tax collections
Sec. 18. The bureau shall retain one percent (1%) of the use taxes received under this article and remit the balance to the department of state revenue in the manner prescribed by the department of state revenue.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-19
Change or destruction of watercraft; surrender and cancellation of certificate of title
Sec. 19. (a) If a watercraft is dismantled, destroyed, or changed in

a manner that the watercraft loses the character of a watercraft or changed in a manner that the watercraft is not the watercraft described in the certificate of title, an owner of the watercraft shall surrender the certificate of title to the bureau. The bureau shall, upon notification to the holder of a lien noted on the certificate of title, enter a cancellation upon the lienholder's records.
(b) Upon the cancellation of a certificate of title in the manner prescribed by subsection (a), the bureau may cancel and destroy the certificates of title.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.389.

IC 9-31-2-20
Duplicate certificates of title
Sec. 20. (a) If a certificate of title is lost or mutilated or becomes illegible, the owner of the watercraft shall apply to the bureau for a duplicate certificate of title upon a form prescribed by the bureau and accompanied by the fee prescribed by IC 9-29-15-1 and any other applicable fees and service charges. The person making the application shall certify the application for the duplicate certificate of title. Upon receipt of the application, the bureau shall issue a duplicate certificate of title to the person entitled to receive the certificate of title under this chapter. Upon the issuance of a duplicate certificate of title, the previously issued certificate of title becomes void.
(b) Each duplicate certificate of title shall have the word "duplicate" printed or stamped on the certificate of title. The duplicate certificate of title shall be delivered to the person entitled to possession of the certificate of title.
(c) If an original certificate of title is recovered by the owner, the owner shall immediately surrender the original certificate of title to the bureau for cancellation.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.390.

IC 9-31-2-21
Repealed
(Repealed by P.L.125-2012, SEC.391.)

IC 9-31-2-22
Repealed
(Repealed by P.L.125-2012, SEC.392.)

IC 9-31-2-23
Stolen or converted watercraft
Sec. 23. (a) Upon receiving knowledge of a stolen watercraft, a law enforcement agency shall immediately furnish the sheriff's department of the county from which the watercraft was stolen, the department of natural resources, law enforcement division, and the bureau with full information concerning the theft. (b) If a stolen or converted watercraft is recovered, the owner or recovering agency shall immediately notify the law enforcement agency that received the initial theft report. The law enforcement agency shall immediately notify the bureau, the department of natural resources, the sheriff of the county from which the watercraft was stolen, and other law enforcement agencies in the county. The bureau shall remove the record of the theft or conversion from the file in which the report is recorded.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.393.

IC 9-31-2-24
Security agreements; perfection; record entry; discharge of lien
Sec. 24. (a) A security agreement covering a security interest in a watercraft that is not inventory held for sale can be perfected only if the bureau indicates the security interest on the certificate of title or duplicate. Except as otherwise provided in this section, IC 26-1-9.1 applies to security interests in watercraft.
(b) The secured party, upon presentation of a properly completed application for certificate of title to the bureau together with the fee prescribed by IC 9-29-15-1, may have a notation of the lien made on the face of the certificate of title to be issued by the bureau. The bureau shall enter the notation and the date of the notation and shall note the lien and the date of the lien in the bureau's files.
(c) Whenever a lien is discharged, the holder shall note the discharge on the certificate of title over the holder's signature.
As added by P.L.71-1991, SEC.11. Amended by P.L.57-2000, SEC.5.

IC 9-31-2-25
Repealed
(Repealed by P.L.125-2012, SEC.394.)

IC 9-31-2-26
Misdemeanor offenses
Sec. 26. A person who does any of the following commits a Class A misdemeanor:
(1) Operates in Indiana a watercraft for which a certificate of title is required without having a certificate as prescribed by this chapter.
(2) Operates in Indiana a watercraft for which a certificate of title is required for which the certificate of title is canceled.
(3) Fails to surrender a certificate of title upon cancellation of the certificate by the bureau and notice of the cancellation as prescribed in this chapter.
(4) Fails to surrender a certificate of title to the bureau, as provided in this chapter, if the watercraft is destroyed, dismantled, or changed in a manner that the watercraft is not the watercraft described in the certificate of title.
As added by P.L.71-1991, SEC.11.
IC 9-31-2-27
Felony offenses
Sec. 27. A person who does any of the following commits a Class D felony:
(1) Alters or forges a certificate of title or a manufacturer's or importer's certificate to a watercraft, an assignment of either, or a cancellation of a lien on a watercraft.
(2) Holds or uses a certificate, assignment, or cancellation, knowing the document is altered or forged.
(3) Procures or attempts to procure a certificate of title to a watercraft or passes or attempts to pass a certificate of title or an assignment of title to a watercraft knowing or having reason to believe that the watercraft is stolen.
(4) Sells or offers for sale in Indiana a watercraft on which the manufacturer's or assigned hull identification number is destroyed, removed, covered, altered, or defaced, with knowledge of the destruction, removal, covering, alteration, or defacement of the manufacturer's or assigned hull identification number.
(5) Destroys, removes, alters, or defaces the manufacturer's or assigned hull identification number of a watercraft.
(6) Uses a false or fictitious name, gives a false or fictitious address, or makes a false statement in an application or certificate required under this chapter or in a bill of sale or sworn statement of ownership, or otherwise commits fraud in an application.
(7) Sells or transfers a watercraft without delivering to the purchaser or transferee of the watercraft a certificate of title or a manufacturer's or importer's certificate to the watercraft assigned to the purchaser as provided for in this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-28
Chapter violations; offenses
Sec. 28. A person who violates section 2, 3, 5, 6, 9, 10, or 11 of this chapter commits a Class C misdemeanor.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-29
Rule violation; offense
Sec. 29. A person who violates a rule adopted to carry out this chapter commits a Class A infraction.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-30
Transfer on death conveyance; requirements
Sec. 30. (a) The owner or owners of a watercraft may create an interest in the watercraft that is transferrable on the death of the owner or owners by obtaining a certificate of title conveying the interest in the watercraft to one (1) or more named individuals as

transfer on death beneficiaries.
(b) Subject to subsection (e), an interest in a watercraft transferred under this section vests upon the death of the owner or owners.
(c) A certificate of title that is:
(1) worded in substance as "A.B. transfers on death to C.D." or "A.B. and C.D. transfer on death to E.F."; and
(2) signed by the owner or owners;
is a good and sufficient conveyance on the death of the owner or owners to the transferee or transferees.
(d) A certificate of title obtained under this section is not required to be:
(1) supported by consideration; or
(2) delivered to the named transfer on death beneficiary or beneficiaries;
to be effective.
(e) Upon the death of the owner or owners conveying an interest in a watercraft in a certificate of title obtained under this section, the interest in the watercraft is transferred to each beneficiary who is described by either of the following:
(1) The beneficiary:
(A) is named in the certificate; and
(B) survives the transferor.
(2) The beneficiary:
(A) survives the transferor; and
(B) is entitled to an interest in the watercraft under IC 32-17-14-22 following the death of a beneficiary who:
(i) is named in the certificate; and
(ii) did not survive the transferor.
(f) A transfer of an interest in a watercraft under this section is subject to IC 6-4.1.
(g) A certificate of title designating a transfer on death beneficiary is not testamentary.
(h) In general, IC 32-17-14 applies to a certificate of title designating a transfer on death beneficiary. However, a particular provision of IC 32-17-14 does not apply if it is inconsistent with the requirements of this section or IC 9-31-2-16.
As added by P.L.83-2008, SEC.12. Amended by P.L.143-2009, SEC.4; P.L.6-2010, SEC.5; P.L.36-2011, SEC.2.



CHAPTER 3. MOTORBOAT REGISTRATION

IC 9-31-3-2
Motorboats not requiring registration and numbering; prima facie evidence negating registration exception
Sec. 2. (a) A motorboat does not have to be registered and numbered under this chapter if any of the following conditions are met:
(1) The motorboat is legally registered in another state and:
(A) the motorboat has not been within Indiana for more than sixty (60) consecutive days; or
(B) the owner of the motorboat has paid the excise tax required under IC 6-6-11 and fees required under IC 6-6-11-13 and IC 9-29-15-9.
(2) The motorboat is from a country other than the United States temporarily using the waters of Indiana.
(3) The motorboat is a ship's lifeboat.
(4) The motorboat belongs to a class of boats that has been exempted from registration and numbering by the bureau after the bureau has found the following:
(A) That the registration and numbering of motorboats of that class will not materially aid in their identification.
(B) That an agency of the federal government has a numbering system applicable to the class of motorboats to which the motorboat in question belongs.
(C) That the motorboat would also be exempt from numbering if the motorboat were subject to the federal law.
(b) The following are prima facie evidence that a motorboat will be operated on the waters of Indiana for more than sixty (60) consecutive days and must be registered under subsection (a)(1):
(1) The rental or lease for more than sixty (60) consecutive days of a mooring facility that is located on the waters of Indiana for the motorboat.
(2) The purchase of a mooring facility that is located on the waters of Indiana for the motorboat.
(3) Any other contractual agreement that allows the use of a mooring facility that is located on the waters of Indiana for:
(A) the motorboat; and
(B) more than sixty (60) consecutive days.
As added by P.L.71-1991, SEC.11. Amended by P.L.81-1993, SEC.4; P.L.64-1996, SEC.2; P.L.46-2006, SEC.3.
IC 9-31-3-3
Prerequisites to operation of motorboat on state waters
Sec. 3. Except as provided in sections 5 and 7 of this chapter, and in addition to section 4 of this chapter, a person may not operate or give permission for the operation of a motorboat on the waters of Indiana unless the motorboat is:
(1) registered and numbered under this chapter;
(2) in accordance with applicable federal law;
(3) legally registered in another state; or
(4) a boat for which any applicable taxes have been paid under IC 6-6-11.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.395.

IC 9-31-3-4
Conditions of operation of motorboat on state waters
Sec. 4. Except as provided in sections 5 and 7 of this chapter, and in addition to section 3 of this chapter, a motorboat may only be operated on the waters of Indiana if the following conditions are met:
(1) The registration number awarded to the motorboat is in full force and effect.
(2) The identifying number set forth in the certificate of registration is displayed on each side of the bow of the motorboat. However, a motorboat that has a valid marine document issued by the United States Bureau of Customs is not required to display the registration number.
(3) The decals indicating the year and month of expiration of registration and class of boat are attached to the motorboat as provided under IC 6-6-11.
As added by P.L.71-1991, SEC.11. Amended by P.L.125-2012, SEC.396.

IC 9-31-3-5
Operation of motorboat with temporary permit
Sec. 5. A motorboat that has never been registered in Indiana and that is purchased from a dealer licensed by the secretary of state under IC 9-31-4 may be operated on the waters of Indiana for a period of thirty-one (31) days from the date of purchase if the operator has in the operator's possession the following:
(1) A bill of sale from the dealer giving the purchaser's name and address, the date of purchase, and the make and type of boat or the hull identification number.
(2) A temporary permit displayed on the forward portion of the boat, as provided in section 6 of this chapter.
As added by P.L.71-1991, SEC.11. Amended by P.L.210-2001, SEC.1; P.L.249-2001, SEC.1; P.L.106-2008, SEC.38.

IC 9-31-3-6
Temporary permits and registration forms
Sec. 6. (a) The secretary of state shall furnish temporary permits

and registration forms to a registered dealer upon request.
(b) A plate or card described in subsection (a) must display the following information:
(1) The dealer's license number.
(2) The date of purchase, plainly stamped or stenciled on the plate or card.
(c) A temporary permit may not be used or displayed unless the plate or card is furnished by the secretary of state.
(d) A dealer who authorizes the use of a temporary permit under this section does not assume responsibility or incur liability for injury to a person or property during the period the temporary permit is in effect.
As added by P.L.71-1991, SEC.11. Amended by P.L.106-2008, SEC.39; P.L.93-2010, SEC.16.

IC 9-31-3-7
Operation of motorboat with registration identification card
Sec. 7. A motorboat that is legally registered in this or another state at the time of purchase may be operated for a period of thirty-one (31) days from the date of purchase if the operator has in the operator's possession the registration identification card of the previous owner with the corresponding registration numbers displayed on the forward part of the boat.
As added by P.L.71-1991, SEC.11. Amended by P.L.210-2001, SEC.2 and P.L.249-2001, SEC.2.

IC 9-31-3-8
Application for registration; establishment of ownership
Sec. 8. The owner of a motorboat that is required to be registered and numbered by Indiana shall file an application for registration with the bureau. At the time of filing the application, the applicant must provide proof of ownership and a hull identification number to the bureau. If there is not a manufacturer's hull identification number for the motorboat, the bureau shall assign a hull identification number at the time of registration in the same manner as a hull identification number is assigned under IC 9-31-2-8. The fee prescribed under IC 9-29-15-2 shall be paid to the bureau for assigning a hull identification number. For purposes of registering a motorboat or obtaining a hull identification number to register a motorboat, ownership may be established by any one (1) of the following:
(1) A manufacturer's or importer's certificate.
(2) A sworn statement of ownership as prescribed by the bureau. An affidavit executed, under penalties for perjury, by the person filing the application shall be accepted as proof of ownership for any motorboat or sailboat that:
(A) is a Class 5 or lower motorboat under IC 6-6-11-11 (the boat excise tax) and the motorboat is not titled under IC 9-31-2; or
(B) is propelled by an internal combustion, steam, or

electrical inboard or outboard motor or engine or by any mechanical means, including sailboats that are equipped with such a motor or engine when the sailboat is in operation whether or not the sails are hoisted, if:
(i) the motorboat was made by an individual for the use of the individual and not for resale; and
(ii) the motorboat is not titled under IC 9-31-2.
(3) A certificate of title or bill of sale.
(4) Other evidence of ownership required by the law of another state from which the motorboat is brought into Indiana.
As added by P.L.71-1991, SEC.11. Amended by P.L.1-1992, SEC.64.

IC 9-31-3-9
Applications; signing; fees
Sec. 9. (a) Except as provided in subsection (b), application under section 8 of this chapter must be signed by the owner of the motorboat and accompanied by the fee specified under IC 9-29-15-4.
(b) A motorboat that is owned by the United States, a state, or a subdivision of a state is exempt from the payment of a fee to register the motorboat.
(c) The bureau shall transfer the money derived from the fees collected under subsection (a) to the department of natural resources.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-10
Issuance of certificate of registration
Sec. 10. Upon receipt of a completed application under section 8 of this chapter and fee under section 9 of this chapter, the bureau shall enter the application upon the bureau's records and shall issue to the applicant a certificate of registration in which is stated the number awarded to the motorboat and the name and address of the owner. The registration certificate shall be available at all times for inspection on the motorboat for which the registration certificate is issued whenever the motorboat is in operation.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-11
Attachment of identification number to motorboat
Sec. 11. The owner shall paint on or attach to each side of the bow of the motorboat the registration number assigned under section 10 of this chapter. The number shall be painted on or attached in the manner prescribed by rules adopted by the bureau so that the number is clearly visible. The registration number shall be maintained in legible condition.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-12
Transfer of motorboat ownership
Sec. 12. Upon the transfer of ownership of a motorboat, the owner shall provide proper ownership documents and the certificate of

registration to the new owner at the time of delivering the motorboat. The new owner shall file an application, along with the proper fee, with the bureau and a new registration certificate shall be issued in the same manner as an original issue of a registration certificate.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-13
Reissuance of certificate of registration; fees
Sec. 13. The bureau shall charge and collect the fee provided under IC 9-29-15-5 for the reissuance of a certificate of registration if the original certificate has been lost or destroyed or a correction is needed to the registration information.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-14
United States government numbering system; preemption
Sec. 14. If an agency of the United States government has an overall system of identification numbering for motorboats within the United States, the registration and numbering system employed under this chapter by the bureau must conform with the system.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-15
Repealed
(Repealed by P.L.125-2012, SEC.397.)

IC 9-31-3-16
Continuation of registration number
Sec. 16. A registration number awarded under this chapter continues in full force and effect as long as the annual registration fee is paid under IC 6-6-11 unless the number is sooner terminated or discontinued under this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-17
Repealed
(Repealed by P.L.125-2012, SEC.398.)

IC 9-31-3-18
Change in address of certificate holder
Sec. 18. A holder of a certificate of registration shall notify the bureau within thirty-one (31) days if the holder's address no longer conforms to the address appearing on the registration certificate and shall furnish the bureau with the holder's new address. The bureau may adopt rules to provide for either of the following:
(1) The surrender of the certificate of registration bearing the former address and replacement with a certificate of registration bearing the new address.
(2) The alteration of an outstanding certificate of registration to show the new address of the holder. As added by P.L.71-1991, SEC.11.

IC 9-31-3-19
Dealer numbers for demonstration or test motorboats
Sec. 19. A dealer licensed by the secretary of state under IC 9-31-4 may, upon application to the secretary of state, obtain a certificate of number for use in the testing or demonstrating of motorboats upon payment of the fee prescribed under IC 9-29-15-6 for each registration number. The secretary of state shall issue one (1) plate for each certificate of number assigned under this section. The plate must be displayed within a boat that is being tested or demonstrated while the boat is being tested or demonstrated.
As added by P.L.71-1991, SEC.11. Amended by P.L.1-1992, SEC.65; P.L.106-2008, SEC.40.

IC 9-31-3-20
Attachment or display of number other than awarded number; prohibition
Sec. 20. A number other than the number awarded to a motorboat or granted reciprocity under this chapter may not be painted, attached, or otherwise displayed on either side of the bow of a motorboat.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-21
Transmission of information to United States agency or official
Sec. 21. In accordance with any request made by an authorized official or agency of the United States, the bureau shall transmit any information compiled or otherwise available to the bureau under:
(1) IC 14-15-4-1;
(2) IC 14-15-4-2; and
(3) IC 14-15-4-3;
to the official or agency of the United States.
As added by P.L.71-1991, SEC.11. Amended by P.L.1-1995, SEC.59.

IC 9-31-3-22
Enforcement of chapter by peace officers
Sec. 22. Every peace officer of this state and its subdivisions, including an enforcement officer of the department of natural resources, may enforce this chapter and may stop and board a motorboat subject to this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-23
Certificate of title; necessity for registration
Sec. 23. An unregistered motorboat may not be registered and the registration of a registered motorboat may not be renewed unless the motorboat has a certificate of title issued by Indiana. However, a watercraft acquired by the Indiana owner before January 1, 1986, is not required to have a certificate of title until ownership of the

watercraft is transferred to another person.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-24
Chapter violations
Sec. 24. A person who violates this chapter commits a Class C infraction.
As added by P.L.71-1991, SEC.11.



CHAPTER 4. BOAT DEALERS

IC 9-31-4-2
Necessity for licensure
Sec. 2. A person must be licensed under this chapter before the person may engage in the business of selling boats.
As added by P.L.71-1991, SEC.11.

IC 9-31-4-3
Application for license; conditions
Sec. 3. (a) An application for a license must meet all the following conditions:
(1) Be accompanied by the fee under IC 9-29-15-7.
(2) Be on a form prescribed by the secretary of state.
(3) Contain any information that the secretary of state reasonably needs to enable the secretary of state to determine fully the qualifications and eligibility of the applicant to receive the license, the location of each of the applicant's places of business in Indiana, and the ability of the applicant to conduct properly the business for which the application is submitted.
(b) An application for a license as a dealer must show whether the applicant proposes to sell new or used boats or both.
As added by P.L.71-1991, SEC.11. Amended by P.L.106-2008, SEC.41.

IC 9-31-4-4
License; specification of business location; display
Sec. 4. A license issued to a dealer must specify the location of each place of business and shall be conspicuously displayed at each business location. If a business name or location is changed, the holder shall notify the secretary of state within ten (10) days and remit the fee specified under IC 9-29-15-8. The secretary of state shall endorse that change on the license if it is determined that the change is not subject to other provisions of this chapter.
As added by P.L.71-1991, SEC.11. Amended by P.L.106-2008, SEC.42.

IC 9-31-4-5
Term of license; fees Sec. 5. A license issued under this chapter is valid for one (1) year after the date the license is issued. All license fees shall be paid at the annual rate under IC 9-29-15-7.
As added by P.L.71-1991, SEC.11. Amended by P.L.106-2008, SEC.43.

IC 9-31-4-6
Denial, suspension, or revocation of license
Sec. 6. (a) A license may be denied, suspended, or revoked for any of the following:
(1) A material misrepresentation in the application for a license or other information filed with the secretary of state.
(2) A lack of fitness under the standards set forth in this chapter or a rule adopted by the secretary of state under this chapter.
(3) A willful failure to comply with this chapter or any rule adopted by the secretary of state under this chapter.
(4) A willful violation of a federal or state law relating to the sale, distribution, financing, or insuring of boats.
(b) The procedures set forth in IC 9-22-4 governing the denial, suspension, or revocation of a license issued under IC 9-22-4 also apply to the denial, suspension, or revocation of a license issued under this chapter. If the secretary of state denies, suspends, or revokes a license issued or sought under this chapter, the affected person may file an action in the circuit court of the Indiana county in which the person's principal place of business is located seeking a judicial determination as to whether the action is proper. The secretary of state's action does not take effect until thirty (30) days after the secretary of state's determination has been made and a notice is served upon the affected person. The filing of an action as described in this section within the thirty (30) day period is an automatic stay of the secretary of state's determination.
(c) Revocation or suspension of a license of a dealer may be limited to one (1) or more locations, one (1) or more defined areas, or certain aspects of the business.
As added by P.L.71-1991, SEC.11. Amended by P.L.106-2008, SEC.44.

IC 9-31-4-7
Evidence of insurance
Sec. 7. (a) A person licensed under this chapter shall furnish evidence that the person currently has liability insurance covering the person's place of business. The policy must have limits of not less than the following:
(1) One hundred thousand dollars ($100,000) for bodily injury to one (1) person.
(2) Three hundred thousand dollars ($300,000) per accident.
(3) Fifty thousand dollars ($50,000) for property damage.
(b) The minimum amounts must be maintained during the time the license is valid.
As added by P.L.71-1991, SEC.11.
IC 9-31-4-8
Powers and duties of secretary of state
Sec. 8. In carrying out the duties imposed on the secretary of state under this chapter, the secretary of state may do the following:
(1) Investigate and evaluate the qualifications of applicants for a license.
(2) Issue, deny, suspend, and revoke licenses.
(3) Investigate and conduct hearings on violations of this chapter.
(4) Issue orders and determinations.
(5) Sue and be sued in the name of the secretary of state or the state.
As added by P.L.71-1991, SEC.11. Amended by P.L.1-1992, SEC.66; P.L.106-2008, SEC.45.

IC 9-31-4-9
Use of revenues; compensation and expenses
Sec. 9. The secretary of state shall use all revenues accruing to the secretary of state under this chapter to enforce this chapter and Indiana boat registration laws. All necessary expenses incurred and all compensation paid by the secretary of state for administering this chapter shall be paid out of the revenue received under this chapter and from any supplemental appropriations.
As added by P.L.71-1991, SEC.11. Amended by P.L.106-2008, SEC.46.









TITLE 10. PUBLIC SAFETY

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. EFFECT OF RECODIFICATION OF TITLE 10

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 2003 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 10-10-1-2
Purpose of recodification
Sec. 2. The purpose of the recodification act of the 2003 regular session of the general assembly is to recodify prior law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 2003 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 2003 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 2002 expressly indicate a different purpose;
the substantive operation and effect of the prior law continue uninterrupted as if the recodification act of the 2003 regular session of the general assembly had not been enacted.
As added by P.L.2-2003, SEC.1.

IC 10-10-1-3
Statutory construction of recodification
Sec. 3. Subject to section 2 of this chapter, sections 4 through 9 of this chapter shall be applied to the statutory construction of the recodification act of the 2003 regular session of the general assembly.
As added by P.L.2-2003, SEC.1.

IC 10-10-1-4
Effect of recodification
Sec. 4. (a) The recodification act of the 2003 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued; (2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2003 regular session of the general assembly (July 1, 2003). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2003 regular session of the general assembly had not been enacted.
(b) The recodification act of the 2003 regular session of the general assembly does not:
(1) extend or cause to expire a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior law.
(c) The recodification act of the 2003 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior law or the rules adopted under the prior law.
As added by P.L.2-2003, SEC.1.

IC 10-10-1-5
Recodification of prior law
Sec. 5. The recodification act of the 2003 regular session of the general assembly shall be construed as a recodification of prior law. Except as provided in section 2(1) and 2(2) of this chapter, if the literal meaning of the recodification act of the 2003 regular session of the general assembly (including a literal application of an

erroneous change to an internal reference) would result in a substantive change in the prior law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 2003 regular session of the general assembly; or
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 2003 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous does not apply to the recodification act of the 2003 regular session of the general assembly to the extent that the recodification act of the 2003 regular session of the general assembly is not substantively identical to the prior law.
As added by P.L.2-2003, SEC.1.

IC 10-10-1-6
References to repealed statutes
Sec. 6. Subject to section 9 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 2003 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.2-2003, SEC.1.

IC 10-10-1-7
References to citations
Sec. 7. A citation reference in the recodification act of the 2003 regular session of the general assembly to another provision of the recodification act of the 2003 regular session of the general assembly shall be treated as including a reference to the provision of prior law that is substantively equivalent to the provision of the recodification act of the 2003 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.2-2003, SEC.1.

IC 10-10-1-8
References to prior rules
Sec. 8. (a) As used in the recodification act of the 2003 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 2003 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 2003 regular session of the general assembly; or
(2) rules adopted under the prior law until those rules have been amended, repealed, or superseded. (b) Rules adopted under the prior law continue in effect after June 30, 2003, until the rules are amended, repealed, or suspended.
As added by P.L.2-2003, SEC.1.

IC 10-10-1-9
References to prior law
Sec. 9. (a) A reference in the recodification act of the 2003 regular session of the general assembly to a citation in the prior law before its repeal is added in certain sections of the recodification act of the 2003 regular session of the general assembly only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 2003 regular session of the general assembly of a reference to a citation in the prior law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2003 regular session of the general assembly (July 1, 2003). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2003 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 2003 regular session of the general assembly of a citation to a provision in the prior law does not affect the use of a prior conviction, violation, or noncompliance under the prior law as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 2003 regular session of the general assembly, as necessary or appropriate to apply the

recodification act of the 2003 regular session of the general assembly in a manner that does not result in a substantive change in the law.
As added by P.L.2-2003, SEC.1.






ARTICLE 11. STATE POLICE

CHAPTER 1. DEFINITIONS

IC 10-11-1-2
"Board"
Sec. 2. "Board" refers to the state police board established by IC 10-11-2-5.
As added by P.L.2-2003, SEC.2.

IC 10-11-1-3
"Department"
Sec. 3. "Department" refers to the state police department established by IC 10-11-2-4.
As added by P.L.2-2003, SEC.2.

IC 10-11-1-4
"Superintendent"
Sec. 4. "Superintendent" refers to the superintendent of the department appointed under IC 10-11-2-6.
As added by P.L.2-2003, SEC.2.



CHAPTER 2. STATE POLICE DEPARTMENT

IC 10-11-2-2
"Employee"
Sec. 2. (a) As used in this chapter, "employee" means an employee of the department.
(b) The term includes police employees.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-3
"Police employee"
Sec. 3. As used in this chapter, "police employee" means an employee who is assigned police work as a peace officer under section 21 of this chapter.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-4
Department established
Sec. 4. The state police department is established.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-5
State police board established
Sec. 5. (a) The state police board is established. The board shall administer, manage, and control the department.
(b) The board consists of six (6) members appointed by the governor, not more than three (3) of whom may belong to the same political party. A member of the board appointed by the governor shall serve for a term of four (4) years except when appointed to fill a vacancy for an unexpired term. In making appointments to the board, the governor shall select one (1) member from each of six (6) geographical regions in Indiana as described in subsection (d). Each member must be a permanent resident of the region from which the member is appointed.
(c) As vacancies occur, the governor shall select new members by region, beginning with the lowest numbered region that is not represented and continuing in that manner until each region is represented.
(d) For purposes of appointments to the state police board, the geographical regions described in subsections (b) and (c) are as follows:
(1) Region I is comprised of Lake, Porter, LaPorte, Newton,

Jasper, Starke, Pulaski, Benton, White, Warren, and Fountain counties.
(2) Region II is comprised of St. Joseph, Elkhart, LaGrange, Steuben, Marshall, Kosciusko, Noble, DeKalb, Whitley, and Allen counties.
(3) Region III is comprised of Fulton, Cass, Miami, Wabash, Huntington, Wells, Adams, Carroll, Howard, Grant, Blackford, Tippecanoe, Clinton, Tipton, Madison, Montgomery, Boone, Hamilton, and Jay counties.
(4) Region IV is comprised of Hendricks, Marion, and Hancock counties.
(5) Region V is comprised of Vermillion, Parke, Putnam, Morgan, Vigo, Clay, Owen, Monroe, Brown, Sullivan, Greene, Knox, Daviess, Martin, Lawrence, Gibson, Pike, Dubois, Orange, Crawford, Posey, Vanderburgh, Warrick, Spencer, and Perry counties.
(6) Region VI is comprised of Delaware, Randolph, Henry, Wayne, Johnson, Shelby, Rush, Fayette, Union, Bartholomew, Decatur, Franklin, Jackson, Jennings, Ripley, Dearborn, Ohio, Washington, Scott, Jefferson, Switzerland, Clark, Harrison, and Floyd counties.
(e) Members appointed to the board shall serve during their respective terms and until their respective successors have been appointed and qualified. A member of the board may be removed by the governor for inefficiency, incompetency, or neglect of duty after the member has been accorded a hearing by the governor upon reasonable notice of the charge being made against the member.
(f) As compensation for service on the board, each member of the board is entitled to receive the following:
(1) Twenty-five dollars ($25) per day for each day or part of a day during which the member is engaged in transacting the business of the board.
(2) The member's actual traveling and other expenses necessarily incurred in discharging the duties of the member's office.
(g) The members of the board shall organize by the election of a president and a secretary from among their own membership, each of whom shall serve a term of one (1) year.
(h) Four (4) members of the board constitute a quorum for the transaction of business. The board shall hold regular monthly meetings and special meetings throughout the year as necessary to transact the business of the department.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-6
Appointment of superintendent
Sec. 6. (a) The governor shall appoint a superintendent of the department.
(b) The superintendent:
(1) shall be selected on the basis of training and experience; and (2) must:
(A) have:
(i) served at least five (5) years as a police executive; or
(ii) had five (5) years experience in the management of military, semi-military, or police bodies;
to equip the superintendent for the position; and
(B) have been trained in police affairs or public administration.
(c) The superintendent:
(1) is the executive officer; and
(2) has general charge of the work of the department.
(d) The superintendent shall serve at the pleasure of the governor.
(e) The governor shall fix the salary of the superintendent.
(f) The superintendent may be removed by the governor with or without cause.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-7
Department organization
Sec. 7. The department shall be organized in conformity with the rules adopted by the board.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-8
Purchases; expenditures; salaries
Sec. 8. (a) The state purchasing agent shall purchase all personal property, supplies, and equipment the department needs.
(b) All capital expenditures shall be made with the approval of the budget committee.
(c) The salaries and compensation of police employees and other employees shall be fixed by the board with the approval of the governor.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-9
Rules
Sec. 9. The superintendent, with the approval of the board, may adopt rules for the government of the department.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-10
Rank, grade, and position classifications
Sec. 10. (a) The superintendent, with the approval of the board, shall establish a classification of ranks, grades, and positions in the department.
(b) For each rank, grade, and position established, the superintendent shall designate the authority and responsibility within the limits of this chapter.
(c) For each rank, grade, and position established, the superintendent shall set standards of qualifications in conformity

with the plans and standards most widely adopted in other states, dominions, and provinces. The superintendent shall fix the prerequisites of training, education, and experience for each rank, grade, and position.
(d) The board, with the approval of the budget agency and the governor, shall prescribe the salaries to be paid for each rank, grade, and position.
(e) The superintendent, with the approval of the board and in accordance with the rules adopted by the superintendent, shall designate the rank, grade, and position held by each employee of the department until the superintendent designates an employee to hold another rank, grade, or position. The superintendent may assign and reassign each employee of the department to serve at stations and to perform within the limits of this chapter the duties the superintendent designates to the employee. The superintendent may determine the conditions and amounts of bonds required in appropriate cases.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-11
Use of seized motor vehicle
Sec. 11. (a) The superintendent, with the approval of the board and the budget agency, may accept for use by the department a motor vehicle forfeited under IC 16-42-20-5.
(b) If the department accepts a vehicle described in subsection (a), the department shall pay all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, and advertising and court costs.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-12
Employees; appointments; political activities
Sec. 12. (a) The superintendent:
(1) with the approval of the board;
(2) within the limits of any appropriation made available for the purpose; and
(3) subject to section 14 of this chapter;
shall appoint personnel to the ranks, grades, and positions of the department that the superintendent considers necessary for the efficient administration of the department.
(b) The superintendent shall:
(1) devise and administer examinations designed to test applicants; and
(2) appoint only those applicants who best meet the prescribed standards and prerequisites.
(c) An employee appointed to the department is on probation for one (1) year from the date of appointment. The board may extend the employee's probationary status for cause for a period of not more than one (1) additional year.
(d) An employee may:
(1) be a candidate for elected office or a political party office if

permitted under 5 U.S.C. 1502 and serve in that office if elected;
(2) be appointed to or selected for a pro tempore appointment to any office and serve in that office if appointed or selected; and
(3) if the employee is not on duty, solicit votes and campaign funds and challenge voters for the office for which the person is a candidate.
An employee may serve in a part-time local elected office. However, service in a part-time local elected office must be in accordance with IC 4-2-6 and the rules and employee policies of the department. If elected to other than a part-time local elected office, the employee or appointee shall resign as an employee or appointee before assuming elected office.
As added by P.L.2-2003, SEC.2. Amended by P.L.100-2012, SEC.24.

IC 10-11-2-13
Salaries; police employees
Sec. 13. (a) The board shall categorize salaries of police employees within each rank based upon the rank held and the number of years of service in the department through the twentieth year. The salary ranges the board assigns to each rank shall be divided into a base salary and twenty (20) increments above the base salary, with:
(1) the base salary in the rank paid to a person with less than one (1) year of service in the department; and
(2) the highest salary in the rank paid to a person with at least twenty (20) years of service in the department.
(b) The salary matrix prescribed by this section shall be reviewed and approved by the budget agency before implementation.
As added by P.L.2-2003, SEC.2. Amended by P.L.234-2007, SEC.306.

IC 10-11-2-14
Training school
Sec. 14. (a) The superintendent, with the approval of the board, shall organize and maintain a training school for police employees of the department.
(b) A police employee may not be assigned to regular active duty until the police employee receives the training and successfully passes the course for probationers prescribed by the superintendent.
(c) Training courses, other than for probationers, shall be prescribed and conducted by the superintendent for all police employees of the department.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-15
Discharge, demotion, and suspension of employee; hearings; judicial review
Sec. 15. (a) The superintendent may discharge, demote, or temporarily suspend an employee of the department for cause, after

setting forth charges in writing.
(b) The charges may be based on any violation of the laws of Indiana or any violation of the rules of the department approved by the board. A copy of the charges shall be personally delivered to the employee by the employee's immediate commanding officer.
(c) An employee who is charged under this section has a right to answer the charges in a personal appearance before the superintendent. The superintendent shall set the appearance not less than five (5) days after the delivery of the copy of the written charges to the employee.
(d) Under the charges and after the personal appearance under this section, disciplinary action taken by the superintendent is subject to review at a public hearing before the board if the hearing is demanded by the disciplined employee not later than fifteen (15) days after receiving notice of the disciplinary action. The notice shall be by certified mail, return receipt requested, and shall be addressed to the employee at the employee's last known place of residence. If the employee fails to request a hearing before the board not later than fifteen (15) days after receiving notice of disciplinary action, as provided in this section, the decision and action of the superintendent are final and not subject to review.
(e) An employee who requests a hearing before the board under this section may be represented by counsel. The attorney general shall appear in the case to represent the interests of the people of the state.
(f) The state has the burden of proving the charges giving rise to the hearing. The procedure in a hearing before the board is informal and without recourse to the technical common law rules of evidence required in proceedings in courts.
(g) The board shall:
(1) designate a reporter for the hearing; and
(2) after all evidence has been introduced, make an informal finding of facts and a determination based upon the facts.
(h) The board shall notify the employee of its findings and determination by certified mail, return receipt requested, addressed to the employee at the employee's last known place of residence. If aggrieved by the determination, an employee may seek judicial review under IC 4-21.5-5.
(i) Probationers may be discharged, demoted, or temporarily suspended without right to a hearing before the board.
(j) An employee may not be discharged, demoted, temporarily suspended, or disciplined:
(1) because of political affiliation; or
(2) after the employee's probationary period, except as provided in this chapter.
(k) This chapter may not be construed to prevent the exercise of disciplinary measures by commanding officers within the department under the rules approved by the board.
As added by P.L.2-2003, SEC.2.
IC 10-11-2-16
Number of citations as performance evaluation factor
Sec. 16. (a) This section applies to the issuance of a citation for a traffic violation under:
(1) IC 9; or
(2) a local ordinance that corresponds to a provision under IC 9.
(b) The department may not give greater consideration to the number of citations (as defined in IC 9-28-2-1), including:
(1) a summons;
(2) a ticket; or
(3) any other official document;
arising from a parking or standing violation that a law enforcement officer issues than to any other factor in the evaluation of the law enforcement officer's performance.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-17
Uniforms and equipment
Sec. 17. (a) The board shall provide, within amounts appropriated for the purpose, the uniforms and equipment necessary for the employees of the department to perform their respective duties.
(b) The uniforms and equipment provided to employees under this section remain the property of the state.
(c) The board may sell uniforms and equipment, with the consent of the governor, if the uniforms and equipment become unfit for use. Money received from a sale under this section must be paid into the state treasury and credited to the state general fund.
(d) The board shall charge against an employee of the department the value of any property of the department lost or destroyed through carelessness or neglect of the employee. If the board determines that the loss or destruction of the department's property was due to carelessness or neglect of an employee, the value of the equipment shall be deducted from the pay of the employee.
(e) An employee of the department may perform nonduty work, for compensation, using the issued uniform, radio, and firearm provided by the board, if that work is approved by the superintendent in accordance with the rules and employee policies of the department. The employee shall reimburse the department for the value of any uniforms or equipment lost or destroyed in the performance of the nonduty work.
As added by P.L.2-2003, SEC.2. Amended by P.L.83-2006, SEC.1.

IC 10-11-2-18
Official hat and insignia; violation
Sec. 18. (a) The superintendent shall file with the secretary of state a drawing or photograph and a worded description, including the color, of the official uniform hat and insignia to be worn by state police officers while on duty.
(b) A person who wears or uses in public the hat or insignia or any imitation, reproduction, or facsimile of the hat or insignia, except

an appointed member of the department authorized by the superintendent to wear the hat or insignia, commits a Class C infraction.
(c) After the drawing or photograph and worded description of the hat and insignia are filed with the secretary of state, the hat and insignia may not be changed by the department.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-19
Employee expenses, lodgings, and subsistence
Sec. 19. (a) The superintendent may approve vouchers to pay expenses incurred by employees of the department in the discharge of their duties.
(b) The vouchers shall be audited and paid out of the appropriations for the department in the manner provided by law.
(c) Allowances for lodging and subsistence while away from official station may be paid to the employees of the department under the terms and conditions that the superintendent may prescribe. The superintendent may provide lodging and subsistence for employees of the department at their official stations.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-20
Headquarters; purchase of services and equipment; special fund
Sec. 20. (a) The superintendent shall establish headquarters and stations in localities the superintendent considers advisable for the enforcement of the laws of the state.
(b) Within the limits of appropriations, the superintendent may do the following:
(1) Purchase, lease, or otherwise acquire suitable places, lands, buildings, or rooms as local headquarters.
(2) Erect and equip buildings and headquarters as necessary.
(3) Purchase or otherwise acquire motor equipment, horses, and other services, commodities, and equipment the superintendent considers essential for the needs of the employees of the department in carrying out their duties.
(4) Discontinue any headquarters or stations if the superintendent considers it desirable for the proper enforcement of the laws of the state.
(5) Purchase and install any approved standard mechanical devices or equipment for the instantaneous or rapid transmission or broadcasting of any information concerning crime or the apprehension of criminals.
(c) The superintendent, with the approval of the board, may sell, dispose of, or destroy property that becomes unnecessary or unfit for further use by the department. Any money received from a sale under this subsection shall be deposited in the state treasury as a special fund to be used for the purchase of new equipment. The fund does not revert to the state general fund.
(d) Authority vested in the superintendent under this section shall

be exercised with the approval of the board.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-21
Enforcement powers; transfer of control or direction of department members prohibited
Sec. 21. (a) The officers and police employees of the department have all necessary police powers:
(1) to enforce the laws of the state for the regulation and use of vehicles;
(2) for the protection of the surface or other physical part of the highways in Indiana; and
(3) without writ or warrant, to make an arrest for violation of the laws of the state for the regulation and use of vehicles when the violation is committed in their presence.
(b) The police employees of the department shall:
(1) prevent and detect offenses;
(2) apprehend offenders;
(3) enforce the laws; and
(4) perform other duties imposed upon them by law.
(c) Police employees of the department have:
(1) in any part of Indiana, the same powers concerning criminal matters and the enforcement of related laws as sheriffs, constables, and police officers have in their respective jurisdictions; and
(2) power to act as agents for the state on return of parolees, fugitives from justice, and persons extradited to Indiana for offenses.
(d) A warrant of arrest or search warrant may be executed by any police employee of the department in any part of the state, according to the terms of the warrant without endorsement.
(e) Police employees are subject to the call of the governor. The governor may assign to the department other police duties that the executive department considers advisable, including the duties performed by deputy fire marshals.
(f) Police employees have power to arrest, without warrant, a person who is committing or attempting to commit in their presence or view a violation of the laws of the state.
(g) Under order of the superintendent, police employees may cooperate with any other department of the state or with local authorities.
(h) Police employees may not:
(1) exercise their powers within the limits of a city in labor disputes; or
(2) suppress rioting and disorder;
except by direction of the governor or upon the request of the mayor of the city with the approval of the governor or, if the governor is not available, with the approval of the lieutenant governor. Outside the limits of a city, police employees may not exercise their power in labor disputes except by direction of the governor or upon the

request of the judge of the circuit court of the county, with the approval of the governor or, if the governor is not available, with the approval of the lieutenant governor.
(i) The control or direction of the officers or members of the department may not be transferred or delegated to any other agency or officer of the state or any subdivision of the state.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-22
Fingerprints; identification data
Sec. 22. (a) The members of the department:
(1) shall take fingerprints and any other identification data prescribed by the superintendent of persons taken into custody for felonies; and
(2) may, if they consider it advisable, take the fingerprints and other data of persons taken into custody for offenses other than felonies.
(b) Members of the department shall promptly transmit and file fingerprints and other data collected under this section.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-23
Cooperation with other agencies
Sec. 23. The employees of the department shall cooperate and exchange information with:
(1) any other department or authority of the state or with other police forces, both within and outside Indiana; and
(2) federal police forces;
to achieve greater success in preventing and detecting crimes and apprehending criminals.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-24
Correctional institutions to receive prisoners; medical examination or treatment
Sec. 24. (a) Except as provided in subsection (b), a person who has charge of a jail, prison, correctional facility, or other place of detention shall:
(1) receive a prisoner arrested by a police employee of the department within the jurisdiction served by the jail; and
(2) detain the prisoner in custody until otherwise ordered by a court or by the superintendent.
A person who refuses to receive a prisoner or who releases a prisoner except as directed may be removed from office by the governor.
(b) A person who has charge of a jail, prison, correctional facility, or other place of detention may not receive or detain a prisoner in custody under subsection (a) until the arresting police employee has had the prisoner examined by a physician or competent medical personnel if the prisoner appears to be:
(1) unconscious; (2) suffering from a serious illness;
(3) suffering from a serious injury; or
(4) seriously impaired by alcohol, a controlled substance (as defined in IC 35-48-1-9), a drug other than a controlled substance, or a combination of alcohol, a controlled substance, or drugs.
(c) Except as provided in subsection (d), the cost of the examination and resulting treatment under subsection (b) is the financial responsibility of the prisoner receiving the examination or treatment.
(d) If a prisoner is unable to bear the financial responsibility for the cost of the examination and treatment under subsection (b), the prisoner may apply for indigent medical assistance.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-25
Pension program rights preserved
Sec. 25. All rights, duties, and liabilities of the state police department and its employees provided by IC 10-1-2 (before its repeal) and IC 10-12-2 are continued and preserved in the state police department established by this chapter and in those eligible to receive its benefits as though this chapter had not been enacted.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-26
Weigh station personnel; powers
Sec. 26. (a) The superintendent may assign qualified persons who are not state police officers to supervise or operate permanent or portable weigh stations. A person assigned under this section may stop, inspect, and issue citations to operators of trucks and trailers having a declared gross weight of at least ten thousand one (10,001) pounds and buses at a permanent or portable weigh station or while operating a clearly marked Indiana state police vehicle for violations of the following:
(1) IC 6-1.1-7-10.
(2) IC 6-6-1.1-1202.
(3) IC 6-6-2.5.
(4) IC 6-6-4.1-12.
(5) IC 8-2.1.
(6) IC 9-18.
(7) IC 9-19.
(8) IC 9-20.
(9) IC 9-21-7-2 through IC 9-21-7-11.
(10) IC 9-21-8-41 pertaining to the duty to obey an official traffic control device for a weigh station.
(11) IC 9-21-8-45 through IC 9-21-8-48.
(12) IC 9-21-9.
(13) IC 9-21-15.
(14) IC 9-21-21.
(15) IC 9-24-1-1 through IC 9-24-1-1.5. (16) IC 9-24-1-7.
(17) Except as provided in subsection (c), IC 9-24-1-6, IC 9-24-6-16, IC 9-24-6-17, and IC 9-24-6-18, commercial driver's license.
(18) IC 9-24-4.
(19) IC 9-24-5.
(20) IC 9-24-11-4.
(21) IC 9-24-13-3.
(22) IC 9-24-18-1 through IC 9-24-18-2.
(23) IC 9-25-4-3.
(24) IC 9-28-4.
(25) IC 9-28-5.
(26) IC 9-28-6.
(27) IC 9-29-5-11 through IC 9-29-5-13.
(28) IC 9-29-5-42.
(29) IC 9-29-6-1.
(30) IC 10-14-8.
(31) IC 13-17-5-1, IC 13-17-5-2, IC 13-17-5-3, or IC 13-17-5-4.
(32) IC 13-30-2-1.
(b) For the purpose of enforcing this section, a person assigned under this section may detain a person in the same manner as a law enforcement officer under IC 34-28-5-3.
(c) A person assigned under this section may not enforce IC 9-24-6-14 or IC 9-24-6-15.
As added by P.L.2-2003, SEC.2. Amended by P.L.210-2005, SEC.72; P.L.156-2006, SEC.23; P.L.21-2007, SEC.4; P.L.26-2010, SEC.1; P.L.125-2012, SEC.399.

IC 10-11-2-27
Salaries; motor carrier employees
Sec. 27. (a) The board shall categorize salaries of motor carrier inspectors within each rank based upon the rank held and the number of years of service in the department through the tenth year. The salary ranges the board assigns to each rank shall be divided into a base salary and ten (10) increments above the base salary, with:
(1) the base salary in the rank paid to a person with less than one (1) year of service in the department; and
(2) the highest salary in the rank paid to a person with at least ten (10) years of service in the department.
(b) For purposes of creating the salary matrix prescribed by this section, the board may not approve salary ranges for any rank that are less than the salary ranges effective for that rank on January 1, 1995.
(c) The salary matrix prescribed by this section:
(1) shall be reviewed and approved by the budget agency before implementation; and
(2) must include the job classifications of motor carrier district coordinator, motor carrier zone coordinator, and motor carrier administrator.
As added by P.L.2-2003, SEC.2. Amended by P.L.234-2007,

SEC.304.

IC 10-11-2-28
Security at state buildings and grounds; special police employees; capitol police officers; rules
Sec. 28. (a) The department shall maintain security and preserve the peace in and about the following:
(1) The state capitol building.
(2) A state office building.
(3) A state parking facility.
(4) A state motor pool garage.
(5) A state warehouse.
(6) The Indiana state library.
(7) The governor's residence.
(8) Any other building or property used by the state for any of the following purposes:
(A) Housing of personnel or activities of an agency or a branch of state government.
(B) Providing transportation or parking for state employees or persons having business with state government.
(b) A special police employee of the department assigned to the security activities under this section, other than an officer or police employee of the department who possesses police powers under section 21 of this chapter, possesses all of the common law and statutory powers of law enforcement officers except for the service of civil process.
(c) For purposes of IC 5-2-1, a special police employee assigned to the security activities under this section, other than a regular police employee of the department, is a capitol police officer.
(d) Capitol police officers shall enforce IC 4-20.5 and rules of the Indiana department of administration.
(e) The superintendent may adopt rules under IC 4-22-2 to do the following:
(1) Enforce IC 4-20.5 and rules of the Indiana department of administration concerning the security of state property.
(2) Carry out the responsibilities for security of state property under this section.
As added by P.L.2-2003, SEC.2. Amended by P.L.83-2006, SEC.2.

IC 10-11-2-28.1
Transfer of certain employees from Indiana department of administration to department; treatment of employee prior service
Sec. 28.1. (a) The special police employees of the state police assigned to security activities under IC 10-1-1-29 or IC 10-1-1-30 (before their repeal) initially shall be composed of the employees of the Indiana department of administration who are employed on June 30, 2002, as part of its security officer activity. Civilian employees of the Indiana department of administration who support the security officer activity become employees of the department.
(b) Except as provided in subsection (c), an employee of the

Indiana department of administration who becomes a member of the department under subsection (a) on July 1, 2002:
(1) is entitled to have the employee's service under the Indiana department of administration before July 1, 2002, included for the purpose of computing all applicable employment rights and benefits with the security section;
(2) is a member of the state retirement fund or pension plan in which the employee was a member on June 30, 2002; and
(3) if the employee was covered on June 30, 2002, by a labor agreement to which the state is a party, continues to be subject to the terms and conditions of the agreement and any successor labor agreements entered into by the state.
(c) An employee of the Indiana department of administration who:
(1) becomes a member of the department under subsection (a); and
(2) becomes a state police officer after fulfilling the law enforcement training requirements and all other requirements of the department;
is not entitled to have the employee's service under the Indiana department of administration or the security section included for the purpose of computing all applicable employment rights and benefits as a state police officer.
As added by P.L.16-2009, SEC.16.

IC 10-11-2-28.5
Salary matrix for capitol police officers
Sec. 28.5. (a) After June 30, 2007, the board shall use a salary matrix that categorizes salaries of capitol police officers described in section 28 of this chapter within each rank based upon the rank held and the number of years of service in the department through the tenth year. The salary ranges the board assigns to each rank shall be divided into a base salary and ten (10) increments above the base salary, with:
(1) the base salary in the rank paid to a capitol police officer with less than one (1) year of service in the department; and
(2) the highest salary in the rank paid to a capitol police officer with at least ten (10) years of service in the department.
(b) For purposes of creating the salary matrix prescribed by this section, the board may not approve salary ranges for any rank of capitol police officers that are less than the salary ranges effective for that rank on January 1, 2006.
(c) The salary matrix prescribed by this section shall be reviewed and approved by the budget agency before implementation.
(d) The salary matrix developed under subsection (a) must use the same percentage differentials between increments that are used for the salary matrix for police employees under IC 10-11-2-13.
As added by P.L.83-2006, SEC.3.

IC 10-11-2-29
Assignment of special police employees as gaming agents Sec. 29. The superintendent may assign a special police employee described in section 28(b) of this chapter to serve as a gaming agent under an agreement with the Indiana gaming commission under IC 4-33-4-3.5.
As added by P.L.2-2003, SEC.2. Amended by P.L.97-2004, SEC.40.

IC 10-11-2-30
Wellness program
Sec. 30. The department may establish a wellness program for department employees as set forth in IC 4-15-13.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-31
Reporting guidelines; format; number and geographical dispersal
Sec. 31. (a) The superintendent shall adopt:
(1) guidelines; and
(2) a reporting form or a specified electronic format, or both;
for the report of a methamphetamine laboratory by a law enforcement agency under IC 5-2-15-3.
(b) The guidelines adopted under this section must require a law enforcement agency to report the existence of a methamphetamine laboratory to:
(1) the department;
(2) the local fire department that serves the area in which the methamphetamine laboratory is located;
(3) the county health department or, if applicable, multiple county health department of the county in which the methamphetamine laboratory is located; and
(4) the Indiana criminal justice institute;
on the form or in the specified electronic format adopted by the superintendent.
(c) The guidelines adopted under this section:
(1) may incorporate a recommendation of the methamphetamine abuse task force (IC 5-2-14, expired June 30, 2007, and repealed) that the superintendent determines to be relevant;
(2) may require the department to report the existence of the methamphetamine laboratory to one (1) or more additional agencies or organizations;
(3) must require the department to maintain reports filed under IC 5-2-15-3 in a manner permitting an accurate assessment of:
(A) the number of methamphetamine laboratories located in Indiana in a specified period;
(B) the geographical dispersal of methamphetamine laboratories located in Indiana in a specified period; and
(C) any other information that the superintendent determines to be relevant; and
(4) must require a law enforcement agency to report any other information that the superintendent determines to be relevant.
As added by P.L.192-2005, SEC.4. Amended by P.L.186-2007, SEC.7; P.L.3-2008, SEC.83.
IC 10-11-2-32
Operation of Indiana intelligence fusion center
Sec. 32. The superintendent shall operate the Indiana intelligence fusion center established by IC 10-11-9-2.
As added by P.L.27-2010, SEC.2.



CHAPTER 3. ENFORCEMENT OF MOTOR CARRIER LAWS

IC 10-11-3-2
Enforcement section
Sec. 2. (a) The enforcement section established by section 1 of this chapter consists of the following individuals:
(1) A chief enforcement officer.
(2) Nineteen (19) subordinate enforcement officers.
(3) Stenographic and clerical personnel needed to carry on the work of the section.
(b) The superintendent shall appoint all personnel with the approval of the board. The members of the enforcement section:
(1) must be state police officers; and
(2) shall be selected, trained, and subject to all the provisions of and vested with all of the authority granted by IC 22-1-1, except that they shall be permanently assigned to and primarily responsible for carrying out the duties imposed by this chapter.
Upon call of the superintendent, with the approval of the governor, the police personnel assigned to the enforcement section established by this chapter shall be available for general police duty in emergency situations only.
As added by P.L.2-2003, SEC.2.

IC 10-11-3-3
Powers
Sec. 3. (a) The enforcement officers employed by the enforcement section:
(1) are vested with all necessary police powers to enforce IC 8-2.1 and rules adopted under IC 8-2.1; and
(2) may investigate and make arrests for the violation of IC 8-2.1 or rules adopted under IC 8-2.1.
(b) This section does not abridge or change the authority, obligation, or duty of any other law enforcement officer to enforce this chapter.
As added by P.L.2-2003, SEC.2.

IC 10-11-3-4
Funding
Sec. 4. (a) Funds necessary to implement this chapter shall be derived from dedicated revenues as implemented under Public Law 89-170. Public Law 89-170 and the standards for the operation of

interstate motor carriers adopted under Public Law 89-170 are recognized and adopted.
(b) There is appropriated from sources and other funds deposited in the motor carrier regulation fund established under IC 8-2.1-23 to the department of state revenue the sums necessary for the enforcement section established by this chapter. Operating and other expenses for the section in the discharge of duties under this chapter shall be paid from sources by the department of state revenue upon the presentation of interdepartmental billing to the department by the superintendent.
As added by P.L.2-2003, SEC.2.



CHAPTER 4. DEFENSE OF EMPLOYEES IN CIVIL ACTIONS; DUTIES OF ATTORNEY GENERAL

IC 10-11-4-2
Civil action against a member
Sec. 2. If a member is sued for civil damages and the board administratively determines that:
(1) the civil action arose out of an act performed within the scope of the duties of the member; and
(2) a lack of defense of the civil action by the state would prejudice the enforcement of the laws of the state;
the board shall present its written findings to the attorney general.
As added by P.L.2-2003, SEC.2.

IC 10-11-4-3
Representation by attorney general or private counsel
Sec. 3. (a) Except as provided in subsection (b), if the attorney general finds the board's determination to be supported by substantial evidence, the attorney general shall defend the member in the civil action.
(b) The attorney general may authorize the department to hire private counsel to defend the member in the civil action.
As added by P.L.2-2003, SEC.2.

IC 10-11-4-4
Administrative determination not evidence in civil action
Sec. 4. The administrative determination by the board or the determination by the attorney general under this chapter may not be admitted as evidence in the trial of the civil action for damages.
As added by P.L.2-2003, SEC.2.

IC 10-11-4-5
Choice of defense counsel
Sec. 5. (a) This chapter may not be construed to deprive a member of the right to select defense counsel of the member's choice at the member's expense.
(b) This chapter may not be construed to relieve any person from any responsibility for civil damages.
As added by P.L.2-2003, SEC.2.



CHAPTER 5. DISPOSITION OF UNCLAIMED PROPERTY

IC 10-11-5-2
Delivery of stolen, lost, and abandoned property
Sec. 2. If money, goods, or other property that has been stolen, lost, or abandoned comes into the possession of an employee of the department by virtue of the employee's office, the employee:
(1) shall deliver the money, goods, or other property to another employee of the department as designated by the superintendent; and
(2) is relieved from further responsibility for the money, goods, or other property.
As added by P.L.2-2003, SEC.2.

IC 10-11-5-3
Public auction proceeds
Sec. 3. (a) Except as provided in subsection (c), if:
(1) the money, goods, or other property remains unclaimed in the possession or control of the employee to whom it was delivered for six (6) months; and
(2) the location of the owner is unknown;
the goods or other property shall be sold at public auction.
(b) Notice of the sale must be published one (1) time each week for two (2) consecutive weeks in a newspaper of general circulation printed in the community in which the sale is to be held. The notice must include the following information:
(1) The time and place of the sale.
(2) A description of the property to be sold.
(c) Any property that:
(1) is perishable;
(2) will deteriorate greatly in value by keeping; or
(3) the expense of keeping will be likely to exceed the value of the property;
may be sold at public auction in accordance with the rules or orders of the superintendent. If the nature of the property requires an immediate sale, the superintendent may waive the six (6) month period of custody and the notice of sale provided in this section.
(d) The proceeds of a sale, after deducting all reasonable charges and expenses incurred in relation to the property, and all money shall be presumed abandoned and shall be delivered to the attorney general for deposit into the abandoned property fund for disposition

as provided by IC 32-34-1-33 and IC 32-34-1-34.
As added by P.L.2-2003, SEC.2.



CHAPTER 6. LAW ENFORCEMENT TRAINING CONFERENCES

IC 10-11-6-2
Training program supervision; subjects
Sec. 2. (a) The training program courses shall be conducted under the supervision and direction of the superintendent.
(b) The training programs must include courses of instruction in the following subjects:
(1) Detection, pursuit, apprehension, and conviction of criminals.
(2) Safety and first aid assistance.
(3) Any other subject the superintendent considers appropriate.
As added by P.L.2-2003, SEC.2.

IC 10-11-6-3
Per diem and traveling expenses
Sec. 3. (a) A city council shall appropriate, as necessary, sufficient funds to pay for each mile traveled to and from the conferences, at a rate equal to the rate paid to state officers and employees. The rate per mile shall change each time the state government changes its rate per mile. The city council also shall pay a per diem for expenses of not more than fifteen dollars ($15) a day for each day or part of a day an authorized person is in attendance at a conference.
(b) A county council shall appropriate sufficient funds to pay for each mile traveled to and from the conferences at a rate determined by the county council. The county council also shall pay a per diem for expenses of not more than fifteen dollars ($15) a day for each day or part of a day an authorized person is in attendance at a conference.
As added by P.L.2-2003, SEC.2.

IC 10-11-6-4
Authorization for attendance at conferences
Sec. 4. Authorization for attendance at the conferences by city, town, or county law enforcement officers, trainees, or applicants shall be issued by the county auditor on recommendation of the

executive authority of the law enforcement agency, office, or department to which the officer, trainee, or applicant belongs or has applied for membership.
As added by P.L.2-2003, SEC.2.



CHAPTER 7. DRUG INTERDICTION FUND

IC 10-11-7-2
Administration of fund
Sec. 2. (a) The department shall administer the fund.
(b) Expenditures from the fund may be made only in accordance with the appropriations made by the general assembly.
As added by P.L.2-2003, SEC.2.

IC 10-11-7-3
Purposes
Sec. 3. The department may use money from the fund to do the following:
(1) Provide additional persons to conduct investigations into violations of drug and controlled substances statutes.
(2) Purchase laboratory equipment and other equipment necessary to assist in the effort to control illegal drug activity.
(3) Provide technical and investigative assistance to local law enforcement agencies to combat illegal drug activity.
(4) Fund other programs designed to reduce illegal drug activity.
As added by P.L.2-2003, SEC.2.

IC 10-11-7-4
Fund investment
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.2-2003, SEC.2.

IC 10-11-7-5
No reversion to state general fund
Sec. 5. Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.2-2003, SEC.2.



CHAPTER 8. RETAILER EDUCATION PROGRAM

IC 10-11-8-2
"Law enforcement agency"
Sec. 2. As used in this chapter, "law enforcement agency" means an agency or a department of any level of government whose principal function is the apprehension of criminal offenders. The term includes the office of the inspector general.
As added by P.L.229-2003, SEC.1. Amended by P.L.222-2005, SEC.28.

IC 10-11-8-3
"Superintendent"
Sec. 3. As used in this chapter, "superintendent" refers to the superintendent of the state police department.
As added by P.L.229-2003, SEC.1.

IC 10-11-8-4
Retailer education program
Sec. 4. The superintendent, with input from other law enforcement agencies, may develop and maintain a program to inform retailers about illicit methamphetamine production, distribution, and use in Indiana.
As added by P.L.229-2003, SEC.1.

IC 10-11-8-5
Retailer education program forms
Sec. 5. The superintendent, with input from other law enforcement agencies, may develop procedures and forms for retailers to use to report to any law enforcement agency suspicious purchases, thefts, or other transactions involving any product under the retailers' control that contains chemical reagents or precursors.
As added by P.L.229-2003, SEC.1.

IC 10-11-8-6
Reporting not mandatory
Sec. 6. A retailer or retailer's employee is not required to report under this chapter.
As added by P.L.229-2003, SEC.1.

IC 10-11-8-7
Civil immunity for good faith reporting
Sec. 7. A retailer or retailer's employee who makes a good faith

report to any law enforcement agency under this chapter is immune from civil liability for making the report. This section does not apply to acts or omissions amounting to gross negligence or willful or wanton misconduct.
As added by P.L.229-2003, SEC.1.



CHAPTER 9. INDIANA INTELLIGENCE FUSION CENTER

IC 10-11-9-2
Establishment
Sec. 2. The Indiana intelligence fusion center is established to:
(1) collect;
(2) integrate;
(3) evaluate;
(4) analyze;
(5) disseminate; and
(6) maintain;
criminal intelligence information and other information to support governmental agencies and private organizations in detecting, preventing, investigating, and responding to criminal and terrorist activity in compliance with applicable state and federal laws and regulations, including 28 CFR 23.
As added by P.L.27-2010, SEC.3.

IC 10-11-9-3
Operation of center
Sec. 3. (a) The department shall operate the Indiana intelligence fusion center under the direction of the governor.
(b) The department shall cooperate with:
(1) the department of homeland security;
(2) local, state, or federal government agencies; and
(3) private organizations;
subject to applicable state and federal laws and regulations, including 28 CFR 23.
As added by P.L.27-2010, SEC.3.

IC 10-11-9-4
Collection of criminal intelligence information
Sec. 4. The Indiana intelligence fusion center may collect criminal intelligence information only if:
(1) reasonable suspicion exists that the subject of the criminal intelligence information is involved with or has knowledge of possible criminal or terrorist activity; and
(2) the criminal intelligence information is relevant to the criminal or terrorist activity.
As added by P.L.27-2010, SEC.3.






ARTICLE 12. STATE POLICE PENSIONS AND BENEFITS

CHAPTER 1. DEFINITIONS

IC 10-12-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-2
"Department"
Sec. 2. "Department" refers to the state police department established by IC 10-11-2-4.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-3
"Eligible employee"
Sec. 3. "Eligible employee" means a regular police employee of

the department.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-4
"Employee beneficiary"
Sec. 4. "Employee beneficiary" means an eligible employee who:
(1) completes an application to become an employee beneficiary; and
(2) makes or causes to be made the proper deductions from wages as required by the pension trust.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-5
"Internal Revenue Code"
Sec. 5. "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-6
"Net amount paid into the trust fund from the wages of an employee beneficiary"
Sec. 6. "Net amount paid into the trust fund from the wages of an employee beneficiary" means:
(1) the amount of money paid into the trust fund from the wages of an employee beneficiary, plus interest at the rate of three percent (3%) or more compounded annually; less
(2) any sums, plus interest at the same rate, paid from the trust fund to:
(A) the employee beneficiary;
(B) any person claiming by, through, or under the employee beneficiary; or
(C) any government fund for the credit or benefit of the employee beneficiary.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-7
"Pension consultants"
Sec. 7. "Pension consultants" means an individual, a firm, or a corporation of technical consultants competent and qualified to supervise and assist in the establishment, maintenance, and operation of a pension plan on an actuarially sound basis.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-8
"Pension trust"
Sec. 8. "Pension trust" means the agreement between the

department and the trustee under the terms of which an actuarially sound retirement pension plan is established and operated for the exclusive benefit of the employee beneficiaries subject to the limitations specified in IC 10-12-2, IC 10-12-3, and IC 10-12-4.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-9
"Supplementary trust agreement"
Sec. 9. "Supplementary trust agreement" means an agreement that has the force and effect of law between the department and the trustee concerning the police benefit fund (as described in IC 10-12-2-7).
As added by P.L.2-2003, SEC.3.

IC 10-12-1-10
"Trustee"
Sec. 10. "Trustee" refers to the trustee of the pension trust, who may be:
(1) one (1) or more corporate trustees; or
(2) the treasurer of state serving under bond.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-11
"Trust fund"
Sec. 11. "Trust fund" means the assets of the pension trust, including the following:
(1) Contributions from the department.
(2) Contributions from employee beneficiaries.
(3) Any other payments or contributions made to the pension trust.
(4) The income and proceeds derived from the investment of the assets of the pension trust.
As added by P.L.2-2003, SEC.3.



CHAPTER 2. PENSION, DEATH, DISABILITY, SURVIVOR, AND OTHER BENEFITS

IC 10-12-2-1
Retention of service weapon; badge; identification card
Sec. 1. (a) If an eligible employee retires after at least twenty (20) years of service, the employee may:
(1) retain the employee's issued service weapon; and
(2) receive a "Retired" badge in recognition of the employee's service to the department and the public.
(b) Upon an eligible employee's retirement, the department shall

issue to the employee an identification card that:
(1) gives the employee's name and rank;
(2) signifies that the employee is retired; and
(3) notes the employee's authority to retain the employee's service weapon.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-2
Pension trust; commingling funds; investment of funds; report; termination
Sec. 2. (a) The department may:
(1) establish and operate an actuarially sound pension plan governed by a pension trust; and
(2) make the necessary annual contribution in order to prevent any deterioration in the actuarial status of the trust fund.
(b) The department shall make contributions to the trust fund. An employee beneficiary shall make contributions to the trust fund through authorized monthly deductions from wages.
(c) The trust fund:
(1) may not be commingled with any other funds; and
(2) shall be invested only in accordance with state laws for the investment of trust funds, together with other investments as are specifically designated in the pension trust.
Subject to the terms of the pension trust, the trustee, with the approval of the department and the pension advisory board, may establish investment guidelines and limits on all types of investments, including stocks and bonds, and take other action necessary to fulfill its duty as a fiduciary for the trust fund.
(d) The trustee shall invest the trust fund assets with the same care, skill, prudence, and diligence that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a similar character with similar aims.
(e) The trustee shall diversify the trust fund's investments in accordance with prudent investment standards. The investment of the trust fund is subject to section 3 of this chapter.
(f) The trustee shall receive and hold as trustee for the uses and purposes set forth in the pension trust the funds paid by the department, the employee beneficiaries, or any other person or persons.
(g) The trustee shall engage pension consultants to supervise and assist in the technical operation of the pension plan so that there is no deterioration in the actuarial status of the plan.
(h) Before October 1 of each year, the trustee, with the aid of the pension consultants, shall prepare and file a report with the department and the state board of accounts. The report must include the following with respect to the fiscal year ending on the preceding June 30:
SCHEDULE I. Receipts and disbursements.
SCHEDULE II. Assets of the pension trust, listing investments as to book value and current market value at the end of the

fiscal year.
SCHEDULE III. List of terminations, showing cause and amount of refund.
SCHEDULE IV. The application of actuarially computed "reserve factors" to the payroll data, properly classified for the purpose of computing the reserve liability of the trust fund as of the end of the fiscal year.
SCHEDULE V. The application of actuarially computed "current liability factors" to the payroll data, properly classified for the purpose of computing the liability of the trust fund for the end of the fiscal year.
SCHEDULE VI. An actuarial computation of the pension liability for all employees retired before the close of the fiscal year.
(i) The minimum annual contribution by the department must be of sufficient amount, as determined by the pension consultants, to prevent any deterioration in the actuarial status of the pension plan during that year. If the department fails to make the minimum contribution for five (5) successive years, the pension trust terminates and the trust fund shall be liquidated.
(j) Except as provided by applicable federal law, in the event of liquidation, the department shall take the following actions:
(1) All expenses of the pension trust must be paid.
(2) Adequate provision must be made for continuing pension payments to retired persons.
(3) Each employee beneficiary must receive the net amount paid into the trust fund from the employee beneficiary's wages.
(4) Any amount remaining in the pension trust after the department makes the payments described in subdivisions (1) through (3) must be equitably divided among the employee beneficiaries in proportion to the net amount paid from each employee beneficiary's wages into the trust fund.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-3
Qualification of trust under Internal Revenue Code; benefit limitations
Sec. 3. (a) The pension trust shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the pension trust. In order to meet those requirements, the pension trust is subject to the following provisions, notwithstanding any other provision of this chapter, IC 10-12-3, or IC 10-12-4:
(1) The pension advisory board shall distribute the corpus and income of the pension trust to participants and their beneficiaries in accordance with this chapter, IC 10-12-3, and IC 10-12-4.
(2) A part of the corpus or income of the pension trust may not be used or diverted to any purpose other than the exclusive benefit of the participants and their beneficiaries. (3) Forfeitures arising from severance of employment, death, or any other reason may not be applied to increase the benefits any participant would otherwise receive under this chapter, IC 10-12-3, or IC 10-12-4.
(4) If the pension trust is terminated or if all contributions to the pension trust are completely discontinued, the rights of each affected participant to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the pension trust shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. To meet those requirements, the pension trust is subject to the following provisions:
(A) The life expectancy of a participant, the participant's spouse, or the participant's beneficiary shall not be recalculated after the initial determination for purposes of determining benefits.
(B) If a participant dies before the distribution of the participant's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the participant died.
(C) The amount of an annuity paid to a participant's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The pension advisory board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of participants or beneficiaries;
in a manner that discriminates in favor of participants who are considered officers, supervisors, or highly compensated, as provided under Section 401(a)(4) of the Internal Revenue Code.
(7) Benefits paid under this chapter, IC 10-12-3, or IC 10-12-4 may not exceed the maximum benefit specified by Section 415 of the Internal Revenue Code.
(8) The salary taken into account under this chapter, IC 10-12-3, or IC 10-12-4 may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The trustee may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
(b) Notwithstanding any other provision of this chapter or IC 10-12-3, and solely for the purposes of the benefits provided under IC 10-12-3, the benefit limitations of Section 415 of the Internal Revenue Code shall be determined by applying the provisions of Section 415(b)(10) of the Internal Revenue Code, as amended by the Technical and Miscellaneous Revenue Act of 1988. This section constitutes an election under Section 415(b)(10)(C) of the Internal Revenue Code to have Section 415(b) of the Internal

Revenue Code, other than Section 415(b)(2)(G) of the Internal Revenue Code, applied without regard to Section 415(b)(2)(F) of the Internal Revenue Code (before its repeal on June 7, 2001, by P.L.107-16) to anyone who did not first become a participant before January 1, 1990.
As added by P.L.2-2003, SEC.3. Amended by P.L.42-2011, SEC.28.

IC 10-12-2-4
Mortality reserve account
Sec. 4. The department may establish, operate, and make necessary contributions to a mortality reserve account for the payment of supplementary death benefits to deceased employee beneficiaries. However, a supplementary death benefit may not exceed fourteen thousand five hundred dollars ($14,500).
As added by P.L.2-2003, SEC.3.

IC 10-12-2-5
Disability reserve account; additional department authority; disability pension payments
Sec. 5. (a) The department may establish, operate, and make necessary contributions to a disability reserve account for the payment of disability expense reimbursements and disability pensions to employee beneficiaries with a disability. The department also may do the following:
(1) Establish, under the terms of a supplementary trust agreement, disability expense reimbursements and disability pensions to be paid to employee beneficiaries who incur a disability in the line of duty.
(2) Establish, under the terms of a supplementary trust agreement, disability expense reimbursements and disability pensions to be paid to employee beneficiaries who incur a disability not in the line of duty.
(3) Seek rulings from the Internal Revenue Service as to the federal tax treatment for the line of duty disability benefits authorized by this section.
Except as provided in subsection (d), a monthly disability pension may not exceed the maximum basic pension amount. However, in the case of disability incurred in the line of duty, an employee beneficiary may receive not more than forty dollars ($40) per month for each dependent parent and dependent child less than eighteen (18) years of age, in addition to the monthly disability pension payment under this chapter. Time in disability pension status is considered qualifying active service for purposes of calculating a retirement pension.
(b) This section shall be administered in a manner that is consistent with the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and the regulations and amendments related to that act, to the extent required by that act.
(c) A disability payment made under this chapter is worker's compensation instead of a payment under IC 22-3-2 through

IC 22-3-7.
(d) A regular, paid police employee of the state police department who has a permanent and total disability from a catastrophic personal injury that:
(1) is sustained in the line of duty after January 1, 2001; and
(2) permanently prevents the employee from performing any gainful work;
shall receive a disability pension equal to the employee's regular salary at the commencement of the disability. The disability pension provided under this subsection is provided instead of the regular monthly disability pension. The disability pension provided under this subsection must be increased at a rate equal to any salary increases the employee would have received if the employee remained in active service.
As added by P.L.2-2003, SEC.3. Amended by P.L.99-2007, SEC.35; P.L.1-2010, SEC.52.

IC 10-12-2-6
Dependent's pension reserve account
Sec. 6. (a) The department may establish, operate, and make necessary contributions to a dependent's pension reserve account for the payment of pensions to dependent parents, surviving spouses, and dependent unmarried children of employee beneficiaries who are killed in the line of duty.
(b) The maximum monthly pension amount payable to dependent mothers, dependent fathers, and surviving spouses:
(1) may not exceed the then current basic monthly pension amount paid to retirees; and
(2) shall cease with the last payment before the dependent parent's or surviving spouse's death.
(c) Except as provided in subsections (d) through (f), the maximum monthly pension amount payable to each dependent unmarried child may not exceed thirty percent (30%) of the current basic monthly pension amount paid to retirees. The payment shall cease with the last payment before the child's marriage or nineteenth birthday, whichever occurs first.
(d) The total monthly pension amount paid to all dependent unmarried children of an employee beneficiary may not exceed the current basic monthly amount paid to retirees.
(e) Each unmarried dependent child who is at least nineteen (19) years of age but less than twenty-three (23) years of age is eligible to receive a pension payment while enrolled as a full-time student in a school, college, or university.
(f) A dependent child, married or unmarried, of an employee beneficiary who is killed in the line of duty is eligible to attend any Indiana state supported college or university tuition free.
(g) All dependent mothers, dependent fathers, surviving spouses, and dependent children who received a dependent pension on June 30, 1969, shall receive a pension calculated as provided by this section beginning on July 1, 1969. Any surviving spouse electing to,

or who has previously elected to, receive joint survivorship benefits instead of pension payments is eligible to receive the full pension benefit.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-7
Police benefit fund; duties of trustee; appropriations
Sec. 7. (a) The:
(1) mortality reserve account referred to in section 4 of this chapter;
(2) disability reserve account referred to in section 5 of this chapter; and
(3) dependent pension reserve account referred to in section 6 of this chapter;
may be commingled and operated as one (1) fund, known as the police benefit fund, under the terms of a supplementary trust agreement between the department and the trustee for the exclusive benefit of employee beneficiaries and their dependents.
(b) The trustee shall receive and hold as trustee for the uses and purposes set out in the supplementary trust agreement all funds paid to it as the trustee by the department or by any other person or persons.
(c) The trustee shall hold, invest, and reinvest the police benefit fund in:
(1) investments that trust funds are permitted to invest in under Indiana law; and
(2) other investments as may be specifically designated in the supplementary trust agreement.
(d) The trustee, with the assistance of the pension engineers, shall, not more than ninety (90) days after the close of the fiscal year, prepare and file with the department and the department of insurance a detailed annual report showing receipts, disbursements, case histories, and recommendations as to the contributions required to keep the program in operation.
(e) Contributions by the department to the police benefit fund shall be provided in the general appropriations to the department.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-8
Actuarial soundness of pension trust; inspection of books and accounts
Sec. 8. (a) The department of insurance shall approve the actuarial soundness of the pension trust and the general method of operation of the police benefit fund before the police benefit fund begins operation.
(b) In addition to the annual report required by subsection (d), the department's books, reports, and accounts shall be open to inspection by the department of insurance at all times.
As added by P.L.2-2003, SEC.3.
IC 10-12-2-9
Transfer of funds to police benefit fund; rewards and fees
Sec. 9. (a) Except as provided in subsection (b), a member of the department may not accept:
(1) a fee for the performance of an act in the line of duty; or
(2) a reward offered for the apprehension or conviction of any person or persons or for the recovery of any property.
(b) Any fee or reward to which a member of the department would be entitled except for the provisions of subsection (a) shall be paid to the police benefit fund.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-10
Encumbering shares of benefits before payment
Sec. 10. (a) A person entitled to, having an interest in, or sharing a pension or benefit from the trust funds does not, before the actual payment of the pension or benefit, have the right to anticipate, sell, assign, pledge, mortgage, or otherwise dispose of or encumber the pension or benefit.
(b) A person's interest, share, pension, or benefit, before the actual payment of the interest, share, pension, or benefit, may not be:
(1) used to satisfy the debts or liabilities of the person entitled to the interest, share, pension, or benefit;
(2) subject to attachment, garnishment, execution, or levy or sale on judicial proceedings; or
(3) transferred by any means, voluntarily or involuntarily.
(c) The trustee may pay from the trust fund the amounts that the trustee determines are proper and necessary expenses of the trust fund.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-11
College and university tuition exemption
Sec. 11. The child or spouse of an employee beneficiary who has a permanent and total disability from a catastrophic personal injury that was sustained in the line of duty and permanently prevents the employee beneficiary from performing any gainful work may not be required to pay tuition or mandatory fees at any state supported college, university, or technical school if:
(1) the child is less than twenty-three (23) years of age and is a full-time student pursuing a prescribed course of study; or
(2) the spouse is pursuing a prescribed course of study toward an undergraduate degree.
As added by P.L.2-2003, SEC.3. Amended by P.L.99-2007, SEC.36.



CHAPTER 3. THE STATE POLICE PRE-1987 BENEFIT SYSTEM

IC 10-12-3-1
Application of chapter
Sec. 1. This chapter applies only to an employee beneficiary who:
(1) is hired for the first time before July 1, 1987; and
(2) does not choose coverage by IC 10-12-4 under IC 10-12-4-1.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-2
Limitations on pension trust
Sec. 2. The pension trust for employee beneficiaries covered by this chapter is subject to the limitations specified in this chapter.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-3
Retirement age
Sec. 3. (a) The normal retirement age for a regular police employee of the department may not be later than seventy (70) years of age. (b) The department may not enforce a mandatory retirement age against its civilian employees.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-4
Deductions from wages
Sec. 4. The monthly deductions from the employee beneficiary's wages for the trust fund may not exceed six percent (6%) of the employee beneficiary's average monthly wages (excluding payments for overtime and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code).
As added by P.L.2-2003, SEC.3.

IC 10-12-3-5
Right to net amount paid into fund from wages
Sec. 5. If an employee beneficiary ceases to be an eligible employee for any reason, including death, disability, unemployment, or retirement:
(1) the employee beneficiary;
(2) the employee beneficiary's beneficiary; or
(3) the employee beneficiary's estate;
is entitled to receive at least the net amount paid into the trust fund from the wages of the employee beneficiary, either in a lump sum or in monthly installments not less than the basic pension amount.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-6
Old age retirements; right to monthly income; minimum service for full amount
Sec. 6. If an employee beneficiary is retired for old age, the employee beneficiary is entitled to receive a lifelong monthly income as specified in section 7 of this chapter. However, to be entitled to the full amount of the basic pension amount, an employee beneficiary must have completed at least twenty (20) years of service to the department before retirement. Otherwise, the employee beneficiary is entitled to receive a proportionate pension based on the employee beneficiary's years of service to the department.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-7
Basic pension amount; additional benefits
Sec. 7. (a) Benefits provided under this section are subject to IC 10-12-2-3.
(b) The basic monthly pension amount may not exceed by more than twenty dollars ($20) one-half (1/2) the amount of the employee beneficiary's average monthly wage (excluding payments for overtime and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code) received during the highest paid consecutive twelve (12)

months before retirement. Salary that exceeds the monthly wage received by a police employee in the grade of trooper at the beginning of the trooper's sixth year of service may not be considered when the basic pension amount is computed.
(c) An employee beneficiary in the active service of the department who has completed twenty (20) years of service after July 1, 1937, and who continues after July 1, 1937, in the service of the department is entitled to add to the basic monthly pension amount, at retirement, the following:
(1) Two percent (2%) of the basic amount for each of the next two (2) full years of service over twenty (20) years.
(2) Three percent (3%) of the basic amount for each of the next two (2) full years over twenty-two (22) years.
(3) Four percent (4%) of the basic amount for each of the next two (2) full years over twenty-four (24) years.
(4) Five percent (5%) of the basic amount for each of the next two (2) full years over twenty-six (26) years.
(5) Six percent (6%) of the basic amount for each of the next two (2) full years over twenty-eight (28) years.
(6) Seven percent (7%) of the basic amount for each of the next two (2) full years over thirty (30) years.
(7) Eight percent (8%) of the basic amount for each of the next two (2) full years over thirty-two (32) years.
However, the total of the additional amount may not exceed seventy percent (70%) of the basic pension amount. These additional benefits are subject to the compulsory retirement age provided by the pension trust.
As added by P.L.2-2003, SEC.3. Amended by P.L.189-2007, SEC.1.



CHAPTER 4. THE STATE POLICE 1987 BENEFIT SYSTEM

IC 10-12-4-2
Limitations on trust
Sec. 2. The pension trust for employee beneficiaries covered by this chapter is subject to limitations specified in this chapter.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-3
Retirement age
Sec. 3. The normal retirement age for an employee beneficiary must be established by the pension trust.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-4
Deductions from wages
Sec. 4. An employee beneficiary shall contribute to the trust fund,

by monthly deduction, six percent (6%) of the employee beneficiary's wages (excluding payments for overtime and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code).
As added by P.L.2-2003, SEC.3.

IC 10-12-4-5
Years of service for full pension amount; proportionate amount; beginning of payments
Sec. 5. (a) An employee beneficiary who has completed twenty-five (25) years of service with the department is entitled to the full amount of the basic pension amount specified in section 7 of this chapter.
(b) An employee beneficiary who has completed less than twenty-five (25) years of service is entitled to a proportionate amount of the basic pension amount specified in section 7 of this chapter, based upon the employee beneficiary's years of service to the department. However, benefit payments to an employee beneficiary with less than twenty-five (25) years of service may not begin until the first day of the month on or after the date on which:
(1) the employee beneficiary becomes fifty (50) years of age; or
(2) the employee beneficiary retires;
whichever is later.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-6
Right to net amount paid into fund from wages
Sec. 6. If an employee beneficiary ends employment for any reason before qualifying for a benefit under this chapter, the trustee shall pay to:
(1) the employee beneficiary;
(2) the employee beneficiary's beneficiary; or
(3) the employee beneficiary's estate;
the net amount paid into the trust fund from the employee beneficiary's wages. This amount may be paid in a lump sum or in monthly installments not less than the basic pension amount.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-7
Basic monthly pension amount; additional benefits
Sec. 7. (a) Benefits provided under this section are subject to IC 10-12-2-3.
(b) Except as provided in subsection (c), the basic monthly pension amount of an employee beneficiary may not exceed one-half (1/2) of the employee beneficiary's average monthly wage (excluding payments for overtime and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code) received during the highest paid consecutive thirty-six (36) months before retirement.
(c) For an employee beneficiary who retires after June 30, 1987,

and before July 1, 1988, the basic monthly pension may not exceed the lesser of:
(1) the pension under subsection (b); or
(2) one-half (1/2) the maximum salary of a first sergeant.
(d) For an employee beneficiary who retires after June 30, 1988, and before July 1, 1989, the basic monthly pension may not exceed the lesser of:
(1) the pension under subsection (b); or
(2) one-half (1/2) the maximum salary of a captain.
(e) An employee beneficiary in the active service of the department who has completed twenty-five (25) years of service after July 1, 1937, and who continues after July 1, 1937, in the service of the department is entitled to add to the basic monthly pension amount, at retirement, the following:
(1) Five percent (5%) of the basic amount for each of the next three (3) full years over twenty-five (25) years.
(2) Six percent (6%) of the basic amount for each of the next two (2) full years over twenty-eight (28) years.
(3) Seven percent (7%) of the basic amount for each of the next two (2) full years over thirty (30) years.
(4) Eight percent (8%) of the basic amount for each of the next two (2) full years over thirty-two (32) years.
However, the total of these additional amounts may not exceed seventy percent (70%) of the basic pension amount. These additional benefits are subject to any compulsory retirement age provided by the pension trust.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-8
Increase in pension to certain individuals
Sec. 8. (a) The basic monthly pension payable under section 7 of this chapter after June 30, 1995, to a member of the pension trust who retired after June 30, 1987, and before July 1, 1990, shall be increased by thirty-nine dollars ($39).
(b) The department shall pay into the trust fund an amount sufficient to pay the increased benefits granted under this section. The trustee shall pay the increase in the monthly benefit required by this section from money in the trust fund.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-9
Benefit increase payable after June 30, 2007
Sec. 9. (a) The basic monthly pension amount (plus postretirement increases) payable after June 30, 2007, to an employee beneficiary of the state police 1987 benefit system who retired or was disabled after June 30, 1987, and before July 2, 2005, shall be increased by one percent (1%) of the maximum basic monthly pension amount payable to a retired state police employee in the grade of a trooper who has completed twenty-five (25) years of service as of July 1, 2007, as calculated under section 7 of this chapter. (b) The increases specified in this section:
(1) shall be based on the date of the employee beneficiary's latest retirement or disability;
(2) do not apply to the benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.189-2007, SEC.2.

IC 10-12-4-10
Benefit increase payable after June 30, 2008
Sec. 10. (a) The basic monthly pension amount (plus postretirement increases) payable after June 30, 2008, to an employee beneficiary of the state police 1987 benefit system who retired or was disabled after June 30, 1987, and before July 2, 2006, shall be increased by one percent (1%) of the maximum basic monthly pension amount payable to a retired state police employee in the grade of trooper who has completed twenty-five (25) years of service as of July 1, 2007, as calculated under section 7 of this chapter.
(b) The increases specified in this section:
(1) shall be based on the date of the employee beneficiary's latest retirement or disability;
(2) do not apply to the benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.189-2007, SEC.3.



CHAPTER 5. SUPPLEMENTAL PENSION BENEFITS

IC 10-12-5-1
Intent of chapter
Sec. 1. This chapter is intended to be a supplement to IC 10-12-3 and does not repeal, impair, or otherwise adversely affect the pension fund or pension benefits provided for in IC 10-12-3 for eligible employees of the department.
As added by P.L.2-2003, SEC.3.

IC 10-12-5-2
Eligibility
Sec. 2. To become eligible for any supplemental benefits provided in this chapter, an employee of the department must:
(1) be at least fifty-five (55) years of age;
(2) have completed at least twenty (20) years of service with the department or be retired by virtue of becoming fifty-five (55) years of age; and
(3) be eligible to receive retirement benefits under IC 10-12-3.
As added by P.L.2-2003, SEC.3.

IC 10-12-5-3
Administration; schedule of benefits; benefit calculation
Sec. 3. (a) The pension advisory board that administers the pension under IC 10-12-3 shall direct and supervise the supplemental benefits provided in this chapter.
(b) The pension advisory board shall:
(1) annually provide a schedule showing the number of retirees receiving pension benefits under IC 10-12-3; and
(2) meet at least one (1) time each year to add to the regular pension benefit or annuity and any previously granted supplemental benefit the amount described in subsection (c) or (d). (c) This subsection applies only to a retiree who is eligible for the first time under section 2 of this chapter to receive a supplemental benefit. The supplemental benefit referred to in subsection (b)(2) for a retiree in the first year the retiree is eligible for a supplemental benefit is the sum of:
(1) the difference between:
(A) the retiree's pension benefit; and
(B) the pension benefit:
(i) received by an employee retiring in that year from the department with twenty (20) years of active service; and
(ii) computed on the day the pension advisory board meets as required under subsection (b)(2); plus
(2) any amount computed under subsection (d) after the date the retiree reaches fifty-five (55) years of age.
(d) This subsection applies to a retiree who is eligible under section 2 of this chapter to receive a supplemental benefit, but whose supplemental benefit is not computed under subsection (c). The supplemental benefit referred to in subsection (b)(2) is equal to fifty percent (50%) of the difference between:
(1) the pension benefits to be received by an employee retiring from the department with twenty (20) years of active service the day after a change in the monthly wage received by a police employee in the grade of trooper at the beginning of the trooper's sixth year of service; and
(2) the pension benefit received by an employee retiring from the department with twenty (20) years of active service the day before a change in the monthly wage received by a police employee in the grade of trooper at the beginning of the trooper's sixth year of service.
As added by P.L.2-2003, SEC.3. Amended by P.L.189-2007, SEC.4; P.L.5-2008, SEC.1.

IC 10-12-5-4
Incentive increases
Sec. 4. As an incentive to all employees of the department, the supplemental pension benefits of this chapter shall be increased by more than the increase provided in section 3(c) or 3(d) of this chapter, at the rate of a five percent (5%) per year increase for each year of active service over twenty (20) years up to thirty (30) years of service, as calculated in section 3(c) or 3(d) of this chapter.
As added by P.L.2-2003, SEC.3. Amended by P.L.189-2007, SEC.5; P.L.3-2008, SEC.84; P.L.5-2008, SEC.2; P.L.1-2009, SEC.89.

IC 10-12-5-5
Pension advisory board meetings; benefit funding
Sec. 5. (a) The pension advisory board may meet at any time to make the necessary computations required by this chapter.
(b) The general assembly shall appropriate and the budget agency shall make available an amount sufficient to provide the funds necessary for supplemental pension benefits for eligible retirees

under this chapter.
As added by P.L.2-2003, SEC.3. Amended by P.L.189-2007, SEC.6.

IC 10-12-5-6
Treasurer of state; trustee of account
Sec. 6. The treasurer of state:
(1) is the trustee for the funds allocated to the supplemental pension benefits; and
(2) shall keep the supplemental pension benefit funds in a separate account that the treasurer of state may designate as the state police department supplemental pension benefit fund.
As added by P.L.2-2003, SEC.3.

IC 10-12-5-7
Time of payment
Sec. 7. The supplemental pension benefits provided for in this chapter shall be paid at the same time and along with the regular pension benefits.
As added by P.L.2-2003, SEC.3.



CHAPTER 6. SPECIAL DEATH BENEFIT FOR MOTOR CARRIER INSPECTORS AND SPECIAL POLICE EMPLOYEES

IC 10-12-6-2
Special death benefit; motor carrier inspector; special police employee
Sec. 2. A special death benefit of one hundred fifty thousand dollars ($150,000) for a motor carrier inspector or special police employee who dies in the line of duty shall be paid in a lump sum from the special death benefit fund established by IC 5-10-10-5 to the following relative of a motor carrier inspector or special police employee who dies in the line of duty:
(1) The surviving spouse.
(2) If there is no surviving spouse, the surviving children (to be shared equally).
(3) If there is no surviving spouse and there are no surviving children, the parent or parents in equal shares.
As added by P.L.2-2003, SEC.3.






ARTICLE 13. STATE POLICE DATA AND INFORMATION PROGRAMS

CHAPTER 1. DEFINITIONS

IC 10-13-1-2
"Department"
Sec. 2. "Department" refers to the state police department established by IC 10-11-2-4.
As added by P.L.2-2003, SEC.4.

IC 10-13-1-3
"Superintendent"
Sec. 3. "Superintendent" refers to the superintendent of the department appointed under IC 10-11-2-6.
As added by P.L.2-2003, SEC.4.



CHAPTER 2. CRIMINAL JUSTICE DATA DIVISION

IC 10-13-2-2
Establishment
Sec. 2. (a) The criminal justice data division is established within the department.
(b) The division is under the administrative control and jurisdiction of the superintendent.
(c) The superintendent may:
(1) staff the division with personnel necessary for its efficient operation; and
(2) adopt rules to carry out the purposes of this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-3
Storage and retrieval of criminal justice data; consultants
Sec. 3. (a) The division shall use the most current equipment, methods, and systems for the rapid storage and retrieval of criminal justice data necessary for an effective criminal justice system within Indiana.
(b) The superintendent may hire consultants to advise the superintendent in the most efficient means of establishing, funding, and maintaining the criminal justice data system with the ultimate purpose of extending the services and benefits of the system to all governmental agencies of the state and its political subdivisions having a need for the data.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-4
Purpose
Sec. 4. The division shall be organized and administered to fulfill the following purposes:
(1) To inform the public and responsible governmental officials as to the nature of the crime problem, its magnitude, and its trend over time.
(2) To measure the effects of prevention and deterrence programs, ranging from community action to police patrol.
(3) To find out who commits crimes by age, sex, family status, income, ethnic and residential background, and other social attributes, to find the proper focus of crime prevention programs.
(4) To measure the workload and effectiveness of all agencies of the criminal justice system, both individually and as an

integrated system.
(5) To analyze the factors contributing to success and failure of probation, parole, and other correctional alternatives for various kinds of offenders.
(6) To provide criminal justice agencies with comparative norms of performance.
(7) To furnish baseline data for research.
(8) To compute the costs of crime in terms of economic injury inflicted upon communities and individuals, as well as to assess the direct public expenditures by criminal justice agencies.
(9) To project expected crime rates and their consequences into the future for more enlightened government planning.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-5
Duties
Sec. 5. (a) The division, under the supervision and direction of the superintendent and in accordance with the rules adopted under this chapter, shall do the following:
(1) Collect data necessary for the accomplishment of the purposes of this chapter from all persons and agencies mentioned in section 6 of this chapter.
(2) Prepare and distribute to all the persons and agencies the forms to be used in reporting data to the division. The forms also must provide for items of information needed by federal bureaus, agencies, or departments engaged in the development of national criminal statistics.
(3) Prescribe the form and content of records to be kept by the persons and agencies to ensure the correct reporting of data to the division.
(4) Instruct the persons and agencies in the installation, maintenance, and use of records and equipment and in the manner of reporting to the division.
(5) Tabulate, analyze, and interpret the data collected.
(6) Supply data, upon request, to federal bureaus, agencies, or departments engaged in collecting and analyzing national criminal statistics.
(7) Present the following to the governor:
(A) Before July 1 of each year, a printed report containing the criminal statistics of the preceding calendar year.
(B) At other times the superintendent considers necessary or the governor requests, reports on public aspects of criminal statistics in a sufficiently general distribution for public enlightenment.
(b) The division may not obtain data under this chapter except that which is a public record, and all laws regulating privacy or restricting use of the data apply to any data collected.
(c) The division may accept data and reports from agencies other than those required to report under this chapter if the data and reports are consistent with the purposes of this chapter. As added by P.L.2-2003, SEC.4. Amended by P.L.97-2004, SEC.41.

IC 10-13-2-6
Public officials; cooperation with division
Sec. 6. (a) If requested by the division, a public official or public agency dealing with crime or criminals or with delinquency or delinquents shall do the following:
(1) Install and maintain records needed for reporting data required by the division.
(2) Report to the division, as and when prescribed, all data requested.
(3) Give the accredited agents of the division access to the records for the purpose of inspection.
(4) Cooperate with the division to the end that its duties may be properly performed.
(b) An official required under this chapter to furnish reports, information, or statistics to the criminal justice data division or a person employed by the official is not liable in any action arising out of having furnished the information in a manner as may be required by this chapter or the rules adopted under this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-7
Equipment methods and systems; compatibility
Sec. 7. As far as is practicable, the equipment methods and systems used by the criminal justice data division must be compatible with those used by similar agencies in other states and the federal government so that data necessary for interstate, national, and international criminal justice is readily available.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-8
Commission and advisory council; planning agency
Sec. 8. In the administration of the division, the superintendent shall have the advice and assistance of the criminal justice commission and advisory council and the criminal justice planning agency.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-9
Adoption of rules
Sec. 9. (a) The superintendent shall adopt rules necessary to accomplish the purposes of this chapter.
(b) In formulating the rules, the superintendent shall have the advice and assistance of the criminal justice advisory committee established by section 10 of this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-10
Criminal justice advisory committee; composition; meetings Sec. 10. (a) The criminal justice advisory committee is established.
(b) The committee consists of the following persons or their designated representatives:
(1) The superintendent, who shall act as chairman.
(2) The attorney general.
(3) The executive director of the criminal justice planning agency.
(4) The commissioner of corrections.
(5) One (1) county sheriff serving in the sheriff's second or subsequent term of office.
(6) One (1) chief of police with at least two (2) years of experience as chief.
(7) One (1) prosecuting attorney in the prosecuting attorney's second or subsequent term of office.
(8) One (1) judge of a court of general criminal jurisdiction.
(9) The executive director of the law enforcement training academy.
(10) A criminologist or forensic scientist.
(c) A member of the committee:
(1) must be appointed by the governor on a nonpartisan basis; and
(2) shall serve at the pleasure of the governor.
(d) A member of the committee serves without compensation except per diem as provided by law.
(e) The committee shall meet as often as is considered necessary by the superintendent to formulate or revise rules for the statewide operation of the criminal justice data division.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-11
Reports and analyses
Sec. 11. The division shall, within the limits of time and manpower, comply with all reasonable requests for periodic reports and analysis of data as may be made by any officer or agency required to report data that is necessary for the proper performance of the duties of the officer or agency.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-12
Intent of chapter; violations; penalties
Sec. 12. (a) It is the intent of the general assembly in enacting this chapter to provide information and data with reference to the total criminal justice system that will be equally beneficial to all officers, agencies, and components of the criminal justice system to better perform their respective duties for the overall improvement of criminal justice. Rules adopted under this chapter shall be drafted to express this intent.
(b) If a public official:
(1) is required by the rules to report to the division; and (2) fails to comply with:
(A) the requests of the superintendent for information or data; or
(B) the rules governing records and systems and equipment and their maintenance;
the director of the criminal justice planning agency may deny the public official the benefits of the system until the public official complies with the rules.
(c) An official who knowingly, intentionally, or recklessly makes a false return of information to the division commits a Class A misdemeanor.
As added by P.L.2-2003, SEC.4. Amended by P.L.115-2003, SEC.10.

IC 10-13-2-13
Access to information in criminal justice information system
Sec. 13. Subject to policies adopted by the superintendent concerning the disclosure of law enforcement records, the division shall provide access to information in any criminal justice information system that is used to locate an individual for purposes relating to law enforcement to:
(1) the child support bureau; or
(2) a prosecuting attorney, private attorney, or private entity operating under an agreement or contract described in IC 31-25-4-13.1.
As added by P.L.80-2010, SEC.14.



CHAPTER 3. CRIMINAL HISTORY INFORMATION

IC 10-13-3-2
"Care"
Sec. 2. As used in this chapter, "care" means the provision of care, treatment, education, training, instruction, supervision, or recreation to children less than eighteen (18) years of age.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-2.5
"Caseworker"
Sec. 2.5. As used in this chapter, "caseworker" has the meaning set forth in IC 31-9-2-11.
As added by P.L.146-2006, SEC.1.

IC 10-13-3-3
"Certificated employee"
Sec. 3. As used in this chapter, "certificated employee" has the meaning set forth in IC 20-29-2-4.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.113.

IC 10-13-3-4
"Council"
Sec. 4. As used in this chapter, "council" means the security and privacy council established by section 34 of this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-5
"Criminal history data"
Sec. 5. (a) As used in this chapter, "criminal history data" means information collected by criminal justice agencies, the United States Department of Justice for the department's information system, or individuals.
(b) The term consists of the following:
(1) Identifiable descriptions and notations of arrests,

indictments, informations, or other formal criminal charges.
(2) Information, including a photograph, regarding a sex or violent offender (as defined in IC 11-8-8-5) obtained through sex or violent offender registration under IC 11-8-8.
(3) Any disposition, including sentencing, and correctional system intake, transfer, and release.
(4) A photograph of the person who is the subject of the information described in subdivisions (1) through (3).
(c) The term includes fingerprint information described in section 24(f) of this chapter.
As added by P.L.2-2003, SEC.4. Amended by P.L.20-2006, SEC.1; P.L.140-2006, SEC.4 and P.L.173-2006, SEC.4; P.L.1-2007, SEC.96; P.L.216-2007, SEC.3.

IC 10-13-3-6
"Criminal justice agency"
Sec. 6. (a) As used in this chapter, "criminal justice agency" means any agency or department of any level of government whose principal function is:
(1) the apprehension, prosecution, adjudication, incarceration, probation, rehabilitation, or representation of criminal offenders;
(2) the location of parents with child support obligations under 42 U.S.C. 653;
(3) the licensing and regulating of riverboat gambling operations; or
(4) the licensing and regulating of pari-mutuel horse racing operations.
(b) The term includes the following:
(1) The office of the attorney general.
(2) The Medicaid fraud control unit, for the purpose of investigating offenses involving Medicaid.
(3) A nongovernmental entity that performs as its principal function the:
(A) apprehension, prosecution, adjudication, incarceration, or rehabilitation of criminal offenders;
(B) location of parents with child support obligations under 42 U.S.C. 653;
(C) licensing and regulating of riverboat gambling operations; or
(D) licensing and regulating of pari-mutuel horse racing operations;
under a contract with an agency or department of any level of government.
As added by P.L.2-2003, SEC.4. Amended by P.L.70-2004, SEC.1; P.L.234-2005, SEC.6.

IC 10-13-3-7
"Disposition"
Sec. 7. As used in this chapter, "disposition" means information

disclosing that criminal proceedings have been concluded or indefinitely postponed.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-7.5
"Emergency placement"
Sec. 7.5. (a) As used in this chapter, "emergency placement" means an emergency out-of-home placement of a child by:
(1) the department of child services established by IC 31-25-1-1;
(2) a law enforcement officer;
(3) a caseworker;
(4) a juvenile probation officer; or
(5) a court;
as a result of exigent circumstances that require immediate placement with a person other than the child's parent, guardian, or custodian.
(b) The term includes any out-of-home placement for temporary care and custody of a child at or after the time of initial removal or transfer of custody of the child from the child's parent, guardian, or custodian, as authorized under any of the following:
(1) IC 31-34-2.
(2) IC 31-34-2.5.
(3) IC 31-34-4.
(4) IC 31-34-5.
(5) IC 31-37-4.
(6) IC 31-37-5.
(7) IC 31-37-6.
(c) The term does not include any proposed or actual change in location of the child's placement for continuing care and custody after the court has entered an order at the time of or following a detention hearing required under IC 31-34-5 or IC 31-37-6, unless a court or an agency responsible for the child's care and supervision determines that an immediate change in placement is necessary to protect the health or safety of the child.
(d) The term does not include placement to an entity or in a facility that is not a residence (as defined in IC 3-5-2-42.5) or that is licensed by the state.
As added by P.L.234-2005, SEC.7. Amended by P.L.145-2006, SEC.26; P.L.146-2006, SEC.2.

IC 10-13-3-8
"Inspection"
Sec. 8. As used in this chapter, "inspection" means visual perusal and includes the right to make memoranda abstracts of the information.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-9
"Institute"
Sec. 9. As used in this chapter, "institute" means the Indiana

criminal justice institute established by IC 5-2-6-3.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-10
"Law enforcement agency"
Sec. 10. (a) As used in this chapter, "law enforcement agency" means an agency or a department of any level of government whose principal function is the apprehension of criminal offenders.
(b) The term includes:
(1) the office of the attorney general; and
(2) the office of the inspector general.
As added by P.L.2-2003, SEC.4. Amended by P.L.222-2005, SEC.29.

IC 10-13-3-11
"Limited criminal history"
Sec. 11. (a) As used in this chapter, "limited criminal history" means information with respect to any arrest or criminal charge, which must include:
(1) a disposition; and
(2) a photograph of the person who is the subject of the limited criminal history, if a photograph is available.
(b) However, the term includes information about any arrest or criminal charge that occurred less than one (1) year before the date of a request even if no disposition has been entered.
As added by P.L.2-2003, SEC.4. Amended by P.L.20-2006, SEC.2.

IC 10-13-3-12
"National criminal history background check"
Sec. 12. As used in this chapter, "national criminal history background check" means the criminal history record system maintained by the Federal Bureau of Investigation based on fingerprint identification or any other method of positive identification.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-12.5
"National name based criminal history record check"
Sec. 12.5. As used in this chapter, "national name based criminal history record check" means a query of the Interstate Identification Index data base maintained by the Federal Bureau of Investigation that:
(1) is conducted using the subject's name; and
(2) does not use fingerprint identification or another method of positive identification.
As added by P.L.234-2005, SEC.8.

IC 10-13-3-13
"No contact order"
Sec. 13. As used in this chapter, "no contact order" means an order that prohibits a person from having direct or indirect contact

with another person and that is issued under any of the following:
(1) IC 31-32-13.
(2) IC 31-34-20.
(3) IC 31-37-19-1.
(4) IC 31-37-19-6.
(5) IC 33-39-1-8.
(6) IC 35-33-8-3.2.
(7) IC 35-38-2-2.3.
As added by P.L.2-2003, SEC.4. Amended by P.L.98-2004, SEC.80; P.L.1-2010, SEC.53.

IC 10-13-3-14
"Noncertificated employee"
Sec. 14. As used in this chapter, "noncertificated employee" has the meaning set forth in IC 20-29-2-11.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.114.

IC 10-13-3-15
"Protective order"
Sec. 15. (a) As used in this chapter, "protective order" has the meaning set forth in IC 5-2-9-2.1.
(b) The term includes a foreign protection order (as defined in IC 34-6-2-48.5).
As added by P.L.2-2003, SEC.4.

IC 10-13-3-16
"Qualified entity"
Sec. 16. (a) As used in this chapter, "qualified entity" means a business or an organization, whether public, private, for-profit, nonprofit, or voluntary, that provides care or care placement services.
(b) The term includes the following:
(1) A business or an organization that licenses or certifies others to provide care or care placement services.
(2) A home health agency licensed under IC 16-27-1.
(3) A personal services agency licensed under IC 16-27-4.
As added by P.L.2-2003, SEC.4. Amended by P.L.197-2007, SEC.1.

IC 10-13-3-17
"Release"
Sec. 17. As used in this chapter, "release" means furnishing a copy or an edited copy of criminal history data.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-18
"Reportable offenses"
Sec. 18. As used in this chapter, "reportable offenses" means all felonies and those misdemeanors the superintendent designates.
As added by P.L.2-2003, SEC.4. Amended by P.L.156-2003, SEC.4.

IC 10-13-3-19 "Request"
Sec. 19. As used in this chapter, "request" means asking for release or inspection of a limited criminal history by noncriminal justice organizations or individuals in a manner that:
(1) reasonably ensures the identification of the subject of the inquiry; and
(2) contains a statement of the purpose for which the information is requested.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-20
"School corporation"
Sec. 20. As used in this chapter, "school corporation" has the meaning set forth in IC 20-18-2-16.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.115.

IC 10-13-3-21
"Special education cooperative"
Sec. 21. As used in this chapter, "special education cooperative" has the meaning set forth in IC 20-35-5-1(7).
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.116; P.L.231-2005, SEC.4; P.L.1-2006, SEC.170.

IC 10-13-3-22
"Unidentified person"
Sec. 22. As used in this chapter, "unidentified person" means a deceased or mentally incapacitated person whose identity is unknown.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-23
"Workplace violence restraining order"
Sec. 23. As used in this chapter, "workplace violence restraining order" means an order issued under IC 34-26-6.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-24
State central repository; report of arrests; fingerprints
Sec. 24. (a) The department shall act as the official state central repository for criminal history data.
(b) A sheriff, police department, or criminal justice agency in Indiana shall report to the department, on forms provided by the department, all arrests for reportable offenses.
(c) Except as provided in subsection (e), at the time a sheriff, police department, or criminal justice agency makes the report described in subsection (b), the sheriff, police department, or criminal justice agency shall transmit a photograph of the person who is the subject of the report to the department.
(d) The department may adopt guidelines concerning the:
(1) form; and (2) manner of transmission (including electronic transmission);
of a photograph described in subsection (c). If the department adopts guidelines under this subsection, the sheriff, police department, or criminal justice agency required to transmit a photograph under subsection (c) shall transmit the photograph in accordance with the guidelines adopted by the department.
(e) Notwithstanding subsections (c) and (d):
(1) the department is not required to process; and
(2) a sheriff, police department, or criminal justice agency is not required to submit;
a photograph under this section unless the department has sufficient funding available to process photographs submitted under this section.
(f) The department of correction may report to the department:
(1) fingerprints recorded by the department of correction in any reliable manner, including the use of a digital fingerprinting device, when a person convicted of an offense is received by the department of correction; and
(2) an abstract of judgment received by the department of correction that relates to the fingerprints described in subdivision (1).
As added by P.L.2-2003, SEC.4. Amended by P.L.20-2006, SEC.3; P.L.216-2007, SEC.4.

IC 10-13-3-25
Disposition reports
Sec. 25. (a) If a person whose arrest has been reported as required by section 24 of this chapter is:
(1) transferred to the custody of another criminal justice agency; or
(2) released without having an indictment or information filed with any court;
a disposition report shall be furnished to the department by the agency from whose custody the person has been transferred or released. Disposition reports shall be made on forms provided by the department.
(b) If an indictment or information is filed in a court, the clerk of the court shall furnish to the department, on forms provided by the department, a report of the disposition of the case.
(c) A disposition report, whether by a criminal justice agency or a court clerk, shall be sent to the department within thirty (30) days after the disposition.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-26
Release of data to criminal justice agencies
Sec. 26. (a) A criminal justice agency:
(1) shall provide criminal history data to another criminal justice agency upon request; and
(2) may receive criminal history data from another criminal

justice agency.
(b) If the request is made by an agency doing a presentence investigation, the information shall be transmitted not later than seven (7) days after the date that the request is received.
(c) The department shall provide criminal history data to a criminal justice agency making a request if the council determines that the agency has complied with this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-27
Release of data to noncriminal justice organization or to individuals; national crime information center data restricted; penalties
Sec. 27. (a) Except as provided in subsection (b), on request, a law enforcement agency shall release a limited criminal history to or allow inspection of a limited criminal history by noncriminal justice organizations or individuals only if the subject of the request:
(1) has applied for employment with a noncriminal justice organization or individual;
(2) has:
(A) applied for a license or is maintaining a license; and
(B) provided criminal history data as required by law to be provided in connection with the license;
(3) is a candidate for public office or a public official;
(4) is in the process of being apprehended by a law enforcement agency;
(5) is placed under arrest for the alleged commission of a crime;
(6) has charged that the subject's rights have been abused repeatedly by criminal justice agencies;
(7) is the subject of a judicial decision or determination with respect to the setting of bond, plea bargaining, sentencing, or probation;
(8) has volunteered services that involve contact with, care of, or supervision over a child who is being placed, matched, or monitored by a social services agency or a nonprofit corporation;
(9) is currently residing in a location designated by the department of child services (established by IC 31-25-1-1) or by a juvenile court as the out-of-home placement for a child at the time the child will reside in the location;
(10) has volunteered services at a public school (as defined in IC 20-18-2-15) or nonpublic school (as defined in IC 20-18-2-12) that involve contact with, care of, or supervision over a student enrolled in the school;
(11) is being investigated for welfare fraud by an investigator of the division of family resources or a county office of the division of family resources;
(12) is being sought by the parent locator service of the child support bureau of the department of child services;
(13) is or was required to register as a sex or violent offender

under IC 11-8-8;
(14) has been convicted of any of the following:
(A) Rape (IC 35-42-4-1), if the victim is less than eighteen (18) years of age.
(B) Criminal deviate conduct (IC 35-42-4-2), if the victim is less than eighteen (18) years of age.
(C) Child molesting (IC 35-42-4-3).
(D) Child exploitation (IC 35-42-4-4(b)).
(E) Possession of child pornography (IC 35-42-4-4(c)).
(F) Vicarious sexual gratification (IC 35-42-4-5).
(G) Child solicitation (IC 35-42-4-6).
(H) Child seduction (IC 35-42-4-7).
(I) Sexual misconduct with a minor as a felony (IC 35-42-4-9).
(J) Incest (IC 35-46-1-3), if the victim is less than eighteen (18) years of age.
(K) Attempt under IC 35-41-5-1 to commit an offense listed in clauses (A) through (J).
(L) Conspiracy under IC 35-41-5-2 to commit an offense listed in clauses (A) through (J).
(M) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described under clauses (A) through (J);
(15) is identified as a possible perpetrator of child abuse or neglect in an assessment conducted by the department of child services under IC 31-33-8; or
(16) is:
(A) a parent, guardian, or custodian of a child; or
(B) an individual who is at least eighteen (18) years of age and resides in the home of the parent, guardian, or custodian;
with whom the department of child services or a county probation department has a case plan, dispositional decree, or permanency plan approved under IC 31-34 or IC 31-37 that provides for reunification following an out-of-home placement.
However, limited criminal history information obtained from the National Crime Information Center may not be released under this section except to the extent permitted by the Attorney General of the United States.
(b) A law enforcement agency shall allow inspection of a limited criminal history by and release a limited criminal history to the following noncriminal justice organizations:
(1) Federally chartered or insured banking institutions.
(2) Officials of state and local government for any of the following purposes:
(A) Employment with a state or local governmental entity.
(B) Licensing.
(3) Segments of the securities industry identified under 15 U.S.C. 78q(f)(2).
(c) Any person who knowingly or intentionally uses limited

criminal history for any purpose not specified under this section commits a Class A misdemeanor.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.117; P.L.234-2005, SEC.9; P.L.1-2006, SEC.171; P.L.145-2006, SEC.27; P.L.140-2006, SEC.5 and P.L.173-2006, SEC.5; P.L.1-2007, SEC.97; P.L.216-2007, SEC.5; P.L.146-2008, SEC.368; P.L.44-2009, SEC.4; P.L.153-2011, SEC.2; P.L.48-2012, SEC.7.

IC 10-13-3-27.5
Record check by department of child services under exigent circumstances; transmittal of report copy; providing fingerprints; removal of child for failure to provide fingerprints; compliance with federal law; contesting denial of placement; fee
Sec. 27.5. (a) If:
(1) exigent circumstances require the emergency placement of a child; and
(2) the department will be unable to obtain criminal history information from the Interstate Identification Index before the emergency placement is scheduled to occur;
upon request of the department of child services established by IC 31-25-1-1, a caseworker, or a juvenile probation officer, the department may conduct a national name based criminal history record check of each individual who is at least eighteen (18) years of age and who is currently residing in the location designated as the out-of-home placement at the time the child will reside in the location. The department shall promptly transmit a copy of the report it receives from the Interstate Identification Index to the agency or person that submitted a request under this section.
(b) Not later than seventy-two (72) hours after the department of child services, the caseworker, or the juvenile probation officer receives the results of the national name based criminal history record check, the department of child services, the caseworker, or the juvenile probation officer shall provide the department with a complete set of fingerprints for each individual who is at least eighteen (18) years of age and who is currently residing in the location designated as the out-of-home placement at the time the child will be placed in the location. The department shall:
(1) use fingerprint identification to positively identify each individual whose fingerprints are provided to the department under this subsection; or
(2) submit the fingerprints to the Federal Bureau of Investigation not later than fifteen (15) calendar days after the date on which the national name based criminal history record check was conducted.
The child shall be removed from the location designated as the out-of-home placement if an individual who is at least eighteen (18) years of age and who is currently residing in the location designated as the out-of-home placement at the time the child will reside in the location fails to provide a complete set of fingerprints to the department of child services, the caseworker, or the juvenile

probation officer.
(c) The department and the person or agency that provided fingerprints shall comply with all requirements of 42 U.S.C. 5119a and any other applicable federal law or regulation regarding:
(1) notification to the subject of the check; and
(2) the use of the results obtained based on the check of the person's fingerprints.
(d) If an out-of-home placement is denied as the result of a national name based criminal history record check, an individual who is the subject of the name based criminal history record check may contest the denial by submitting to the department of child services, the caseworker, or the juvenile probation officer:
(1) a complete set of the individual's fingerprints; and
(2) written authorization permitting the department of child services, the caseworker, or the juvenile probation officer to forward the fingerprints to the department for submission to the Federal Bureau of Investigation;
not later than five (5) days after the out-of-home placement is denied.
(e) The:
(1) department; and
(2) Federal Bureau of Investigation;
may charge a reasonable fee for processing a national name based criminal history record check. The department shall adopt rules under IC 4-22-2 to establish a reasonable fee for processing a national name based criminal history record check and for collecting fees owed under this subsection.
(f) The:
(1) department of child services, for an out-of-home placement arranged by a caseworker or the department of child services; or
(2) juvenile court, for an out-of-home placement ordered by the juvenile court;
shall pay the fee described in subsection (e), arrange for fingerprinting, and pay the costs of fingerprinting, if any.
As added by P.L.234-2005, SEC.10. Amended by P.L.145-2006, SEC.28; P.L.146-2006, SEC.3; P.L.138-2007, SEC.1.

IC 10-13-3-28
Criminal history check on request of an individual seeking employment
Sec. 28. On request of an individual who has applied for employment with a noncriminal justice organization or individual, the Indiana central repository for criminal history information shall process a request for a national fingerprint based criminal history check of the individual making the request from the Federal Bureau of Investigation's National Crime Information Center upon:
(1) the submission of fingerprints of the individual making the request; and
(2) the payment of a fifteen dollar ($15) fee.
As added by P.L.2-2003, SEC.4. Amended by P.L.127-2011, SEC.1.
IC 10-13-3-29
Use by noncriminal justice organizations or individuals restricted
Sec. 29. A noncriminal justice organization or individual that receives a limited criminal history may not use it for purposes:
(1) other than those stated in the request; or
(2) that deny the subject any civil right to which the subject is entitled.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-30
Request for limited criminal history; duties of law enforcement agency and department
Sec. 30. (a) Except as provided in subsection (c), on request for release or inspection of a limited criminal history, law enforcement agencies may, if the agency has complied with the reporting requirements in section 24 of this chapter, and the department shall do the following:
(1) Require a form, provided by law enforcement agencies and the department, to be completed. The form shall be maintained for two (2) years and shall be available to the record subject upon request.
(2) Collect a three dollar ($3) fee to defray the cost of processing a request for inspection.
(3) Collect a seven dollar ($7) fee to defray the cost of processing a request for release. However, law enforcement agencies and the department may not charge the fee for requests received from the parent locator service of the child support bureau of the department of child services.
(b) Law enforcement agencies and the department shall edit information so that the only information released or inspected is information that:
(1) has been requested; and
(2) is limited criminal history information.
(c) The fee required under subsection (a) shall be waived if the request relates to the registration of sex or violent offenders under IC 11-8-8 or the Indiana sex and violent offender registry under IC 36-2-13-5.5 or concerns a person required to register as a sex or violent offender under IC 11-8-8.
As added by P.L.2-2003, SEC.4. Amended by P.L.156-2003, SEC.5; P.L.145-2006, SEC.29; P.L.140-2006, SEC.6 and P.L.173-2006, SEC.6; P.L.216-2007, SEC.6.

IC 10-13-3-31
Release of data to subject person; fee; challenge of data authorized
Sec. 31. (a) Unless otherwise prohibited by law, a criminal justice agency that maintains criminal history data, upon request and proper identification of the person about whom criminal history data is maintained, shall provide that person with a copy of the person's criminal history data for a reasonable fee.
(b) Any person may challenge the information contained in the

person's criminal history data file.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-32
Application of chapter
Sec. 32. This chapter is not applicable to and does not prevent the release or inspection of information contained in the following:
(1) Wanted person posters or announcements.
(2) An original record of entry, including a police blotter, maintained by a criminal justice agency.
(3) Published court or administrative opinions or records of public judicial, administrative, or legislative proceedings.
(4) Records of traffic offenses maintained by the bureau of motor vehicles.
(5) Announcements of pardon or executive clemency.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-33
Rules; challenge of data procedure
Sec. 33. (a) The council shall adopt rules under IC 4-22-2 to:
(1) assure the completeness and accuracy of criminal history data;
(2) protect information from loss, alteration, destruction, or improper direct access to the information files;
(3) prevent unreasonable interference with the regular discharge of the duties of employees of law enforcement agencies; and
(4) carry out this chapter.
(b) If a person makes a challenge under section 31(b) of this chapter, the department shall:
(1) make the changes requested, if it determines the data is in error; or
(2) conduct a hearing under IC 4-21.5-3, if requested by the person making the challenge.
(c) The rules adopted under this chapter must provide for inspection in a reasonable and timely manner.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-34
Security and privacy council; establishment; members
Sec. 34. (a) There is established a security and privacy council that consists of nine (9) members selected under subsections (b) and (c).
(b) The following six (6) members shall be appointed by and shall serve at the pleasure of the governor:
(1) A prosecuting attorney.
(2) The police chief of a city.
(3) The sheriff of a county.
(4) A criminal court judge.
(5) Two (2) citizens who are not law enforcement officers.
(c) The following persons, or their designees, also are members

of the council:
(1) The superintendent.
(2) The attorney general.
(3) The commissioner of the department of correction.
(d) Members of the council are not entitled to receive compensation but are entitled to receive a per diem and mileage on those days in which they are engaged in the business of the council. Per diem and mileage paid shall be that amount paid to state employees.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-35
Indiana data and communication system; national crime information center's missing, wanted, and unidentified person files; entry or deletion of information
Sec. 35. (a) On a daily basis, all law enforcement agencies shall enter into the Indiana data and communication system (IDACS) computer the following:
(1) All information concerning stolen or recovered property, including the following:
(A) Motor vehicles.
(B) Firearms.
(C) Securities.
(D) Boats.
(E) License plates.
(F) Other stolen or recovered property.
(2) All information concerning fugitives charged with a crime, including information concerning extradition.
(3) All information concerning runaways, missing and unidentified persons, and missing children (as defined in IC 10-13-5-4), including information concerning the release of those persons to the custody of a parent or guardian.
(4) Information contained in a protective order, including any modifications or extensions issued by a court and filed with a law enforcement agency as required in IC 5-2-9-6(f).
(b) On a daily basis, all law enforcement agencies shall do the following:
(1) Enter all information concerning missing children (as defined in IC 10-13-5-4) into the National Crime Information Center's Missing Person File.
(2) Enter all information concerning warrants issued for a person who allegedly abducted or unlawfully retained a missing child into the National Crime Information Center's Wanted Person File.
(3) Enter all information concerning unidentified persons into the National Crime Information Center's Unidentified Person File.
(4) Enter all information concerning a protective order, a workplace violence restraining order, or a no contact order involving intimate partners into the National Crime Information

Center's (NCIC) Protection Order File if the order qualifies under NCIC rules.
(c) If a protective order, a no contact order, or a workplace violence restraining order is removed from a depository established under IC 5-2-9, the law enforcement agency responsible for the depository shall delete the information entered under subsection (a)(4) from the Indiana data and communication system (IDACS) computer.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-36
Fees; nonprofit organizations; family and children division; family and children offices; health professions bureau; educational institutions
Sec. 36. (a) The department may not charge a fee for responding to a request for the release of a limited criminal history record if the request is made by a nonprofit organization:
(1) that has been in existence for at least ten (10) years; and
(2) that:
(A) has a primary purpose of providing an individual relationship for a child with an adult volunteer if the request is made as part of a background investigation of a prospective adult volunteer for the organization;
(B) is a home health agency licensed under IC 16-27-1;
(C) is a community mental retardation and other developmental disabilities center (as defined in IC 12-7-2-39);
(D) is a supervised group living facility licensed under IC 12-28-5;
(E) is an area agency on aging designated under IC 12-10-1;
(F) is a community action agency (as defined in IC 12-14-23-2);
(G) is the owner or operator of a hospice program licensed under IC 16-25-3; or
(H) is a community mental health center (as defined in IC 12-7-2-38).
(b) Except as provided in subsection (d), the department may not charge a fee for responding to a request for the release of a limited criminal history record made by the department of child services or the division of family resources if the request is made as part of a background investigation of an applicant for a license under IC 12-17.2 or IC 31-27.
(c) The department may not charge a fee for responding to a request for the release of a limited criminal history if the request is made by a school corporation, special education cooperative, or nonpublic school (as defined in IC 20-18-2-12) as part of a background investigation of a prospective or current employee or a prospective or current adult volunteer for the school corporation, special education cooperative, or nonpublic school.
(d) As used in this subsection, "state agency" means an authority,

a board, a branch, a commission, a committee, a department, a division, or another instrumentality of state government, including the executive and judicial branches of state government, the principal secretary of the senate, the principal clerk of the house of representatives, the executive director of the legislative services agency, a state elected official's office, or a body corporate and politic, but does not include a state educational institution. The department may not charge a fee for responding to a request for the release of a limited criminal history if the request is made:
(1) by a state agency; and
(2) through the computer gateway that is administered by the office of technology established by IC 4-13.1-2-1.
(e) The department may not charge a fee for responding to a request for the release of a limited criminal history record made by the Indiana professional licensing agency established by IC 25-1-5-3 if the request is:
(1) made through the computer gateway that is administered by the office of technology; and
(2) part of a background investigation of a practitioner or an individual who has applied for a license issued by a board (as defined in IC 25-1-9-1).
(f) The department may not charge a church or religious society a fee for responding to a request for the release of a limited criminal history record if:
(1) the church or religious society is a religious organization exempt from federal income taxation under Section 501 of the Internal Revenue Code;
(2) the request is made as part of a background investigation of a prospective or current employee or a prospective or current adult volunteer; and
(3) the employee or volunteer works in a nonprofit program or ministry of the church or religious society, including a child care ministry registered under IC 12-17.2-6.
(g) The department may not charge the school of education of a public or private postsecondary educational institution a fee for responding to a request for the release of a limited criminal history record if the request is made as part of a background investigation of a student before or after the student begins the student's field or classroom experience. However, the department may charge the student a fee for responding to a request for the release of a limited criminal history record.
As added by P.L.2-2003, SEC.4. Amended by P.L.138-2003, SEC.2; P.L.158-2003, SEC.1; P.L.261-2003, SEC.12; P.L.97-2004, SEC.42; P.L.1-2005, SEC.118; P.L.177-2005, SEC.30; P.L.1-2006, SEC.172; P.L.145-2006, SEC.30; P.L.142-2006, SEC.1; P.L.2-2007, SEC.147; P.L.121-2009, SEC.2.

IC 10-13-3-37
Use of fingerprints submitted for certain licensure applications; fees; retention of fingerprints Sec. 37. (a) Under Public Law 92-544 (86 Stat. 1115), a local law enforcement agency may use fingerprints submitted for the purpose of identification in a request related to the following:
(1) A taxicab driver's license application.
(2) Reinstatement or renewal of a taxicab driver's license.
(b) An applicant shall submit the fingerprints on forms provided for the license application.
(c) The local law enforcement agency shall charge each applicant the fees set by the department and federal authorities to defray the costs associated with a search for and classification of the applicant's fingerprints.
(d) The local law enforcement agency may:
(1) forward for processing to the Federal Bureau of Investigation or any other agency fingerprints submitted by a license applicant; and
(2) receive the results of all fingerprint investigations.
(e) The department:
(1) may permanently retain an applicant's fingerprints submitted under this section; and
(2) shall retain the applicant's fingerprints separately from fingerprints collected under section 24 of this chapter.
As added by P.L.2-2003, SEC.4. Amended by P.L.200-2007, SEC.1; P.L.155-2011, SEC.1.

IC 10-13-3-38
Collection of bias crime information; reports
Sec. 38. (a) A law enforcement agency shall collect information concerning bias crimes.
(b) At least two (2) times each year, a law enforcement agency shall submit information collected under subsection (a) to the Indiana central repository for criminal history information. Information shall be reported in the manner and form prescribed by the department.
(c) At least one (1) time each year, the Indiana central repository for criminal history information shall submit a report that includes a compilation of information obtained under subsection (b) to each law enforcement agency and to the legislative council. A report submitted to a law enforcement agency and the legislative council under this subsection may not contain the name of a person who:
(1) committed or allegedly committed a bias crime; or
(2) was the victim or the alleged victim of a bias crime.
A report submitted to the legislative council under this subsection must be in an electronic format under IC 5-14-6.
(d) Except as provided in subsection (e), information collected, submitted, and reported under this section must be consistent with guidelines established for the acquisition, preservation, and exchange of identification records and information by:
(1) the Attorney General of the United States; or
(2) the Federal Bureau of Investigation;
under 28 U.S.C. 534 and the Hate Crime Statistics Act, as amended (28 U.S.C. 534 note). (e) Information submitted under subsection (b) and reports issued under subsection (c) shall, in conformity with guidelines prescribed by the department:
(1) be separated in reports on the basis of whether it is an alleged crime, a charged crime, or a crime for which a conviction has been obtained; and
(2) be divided in reports on the basis of whether, in the opinion of the reporting individual and the data collectors, bias was the primary motivation for the crime or only incidental to the crime.
As added by P.L.2-2003, SEC.4. Amended by P.L.28-2004, SEC.79.

IC 10-13-3-38.5
Use of fingerprints for employment or license; retention of fingerprints
Sec. 38.5. (a) Under federal P.L.92-544 (86 Stat. 1115), the department may use an individual's fingerprints submitted by the individual for the following purposes:
(1) Determining the individual's suitability for employment with the state, or as an employee of a contractor of the state, in a position:
(A) that has a job description that includes contact with, care of, or supervision over a person less than eighteen (18) years of age;
(B) that has a job description that includes contact with, care of, or supervision over an endangered adult (as defined in IC 12-10-3-2), except the individual is not required to meet the standard for harmed or threatened with harm set forth in IC 12-10-3-2(a)(3);
(C) at a state institution managed by the office of the secretary of family and social services or state department of health;
(D) at the Indiana School for the Deaf established by IC 20-22-2-1;
(E) at the Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1;
(F) at a juvenile detention facility;
(G) with the Indiana gaming commission under IC 4-33-3-16;
(H) with the department of financial institutions under IC 28-11-2-3; or
(I) that has a job description that includes access to or supervision over state financial or personnel data, including state warrants, banking codes, or payroll information pertaining to state employees.
(2) Identification in a request related to an application for a teacher's license submitted to the department of education established by IC 20-19-3-1.
(3) Use by the gaming commission established under IC 4-33-3-1 for licensure of a promoter (as defined in IC 4-33-22-6) under IC 4-33-22. (4) Use by the Indiana board of pharmacy in determining the individual's suitability for a position or employment with a wholesale drug distributor, as specified in IC 25-26-14-16(b), IC 25-26-14-16.5(b), IC 25-26-14-17.8(c), and IC 25-26-14-20.
(5) Identification in a request related to an individual applying for or renewing a license or certificate described in IC 25-1-1.1-4 and a conviction described in IC 25-1-1.1-2 or IC 25-1-1.1-3.
An applicant shall submit the fingerprints in an appropriate format or on forms provided for the employment, license, or certificate application. The department shall charge each applicant the fee established under section 28 of this chapter and by federal authorities to defray the costs associated with a search for and classification of the applicant's fingerprints. The department may forward fingerprints submitted by an applicant to the Federal Bureau of Investigation or any other agency for processing. The state personnel department, the Indiana professional licensing agency, or the agency to which the applicant is applying for employment or a license may receive the results of all fingerprint investigations.
(b) An applicant who is an employee of the state may not be charged under subsection (a).
(c) Subsection (a)(1) does not apply to an employee of a contractor of the state if the contract involves the construction or repair of a capital project or other public works project of the state.
(d) The department:
(1) may permanently retain an applicant's fingerprints submitted under this section; and
(2) shall retain the applicant's fingerprints separately from fingerprints collected under section 24 of this chapter.
As added by P.L.261-2003, SEC.13. Amended by P.L.1-2005, SEC.119; P.L.120-2005, SEC.1; P.L.212-2005, SEC.1; P.L.218-2005, SEC.4; P.L.246-2005, SEC.90; P.L.1-2006, SEC.173; P.L.160-2009, SEC.2; P.L.113-2010, SEC.71; P.L.155-2011, SEC.2.

IC 10-13-3-39
Department designated authorized agency for national criminal history background check; request for background check by qualified entity; exchange of identification records; results provided to public agency
Sec. 39. (a) The department is designated as the authorized agency to receive requests for, process, and disseminate the results of national criminal history background checks that comply with this section and 42 U.S.C. 5119a.
(b) A qualified entity may contact the department to request a national criminal history background check on any of the following persons:
(1) A person who seeks to be or is employed with the qualified entity. A request under this subdivision must be made not later than three (3) months after the person is initially employed by the qualified entity. (2) A person who seeks to volunteer or is a volunteer with the qualified entity. A request under this subdivision must be made not later than three (3) months after the person initially volunteers with the qualified entity.
(3) A person for whom a national criminal history background check is required under any law relating to the licensing of a home, center, or other facility for purposes of day care or residential care of children.
(4) A person for whom a national criminal history background check is required for purposes of placement of a child in a foster family home, a prospective adoptive home, or the home of a relative or other caretaker, or for purposes of a report concerning an adoption as required by IC 31-19-8.
(c) A qualified entity must submit a request under subsection (b) in the form required by the department and provide a set of the person's fingerprints and any required fees with the request.
(d) If a qualified entity makes a request in conformity with subsection (b), the department shall submit the set of fingerprints provided with the request to the Federal Bureau of Investigation for a national criminal history background check. The department shall respond to the request in conformity with:
(1) the requirements of 42 U.S.C. 5119a; and
(2) the regulations prescribed by the Attorney General of the United States under 42 U.S.C. 5119a.
(e) Subsection (f):
(1) applies to a qualified entity that:
(A) is not a school corporation or a special education cooperative; or
(B) is a school corporation or a special education cooperative and seeks a national criminal history background check for a volunteer; and
(2) does not apply to a qualified entity that is a:
(A) home health agency licensed under IC 16-27-1; or
(B) personal services agency licensed under IC 16-27-4.
(f) After receiving the results of a national criminal history background check from the Federal Bureau of Investigation, the department shall make a determination whether the person who is the subject of a request has been convicted of:
(1) an offense described in IC 20-26-5-11;
(2) in the case of a foster family home, an offense described in IC 31-27-4-13(a);
(3) in the case of a prospective adoptive home, an offense described in IC 31-19-11-1(c);
(4) any other felony; or
(5) any misdemeanor;
and convey the determination to the requesting qualified entity.
(g) This subsection applies to a qualified entity that:
(1) is a school corporation or a special education cooperative; and
(2) seeks a national criminal history background check to

determine whether to employ or continue the employment of a certificated employee or a noncertificated employee of a school corporation or an equivalent position with a special education cooperative.
After receiving the results of a national criminal history background check from the Federal Bureau of Investigation, the department may exchange identification records concerning convictions for offenses described in IC 20-26-5-11 with the school corporation or special education cooperative solely for purposes of making an employment determination. The exchange may be made only for the official use of the officials with authority to make the employment determination. The exchange is subject to the restrictions on dissemination imposed under P.L.92-544, (86 Stat. 1115) (1972).
(h) This subsection applies to a qualified entity (as defined in IC 10-13-3-16) that is a public agency under IC 5-14-1.5-2(a)(1). After receiving the results of a national criminal history background check from the Federal Bureau of Investigation, the department shall provide a copy to the public agency. Except as permitted by federal law, the public agency may not share the information contained in the national criminal history background check with a private agency.
(i) This subsection applies to a qualified entity that is a:
(1) home health agency licensed under IC 16-27-1; or
(2) personal services agency licensed under IC 16-27-4.
After receiving the results of a national criminal history background check from the Federal Bureau of Investigation, the department shall make a determination whether the applicant has been convicted of an offense described in IC 16-27-2-5(a) and convey the determination to the requesting qualified entity.
(j) The department:
(1) may permanently retain an applicant's fingerprints submitted under this section; and
(2) shall retain the applicant's fingerprints separately from fingerprints collected under section 24 of this chapter.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.120; P.L.234-2005, SEC.11; P.L.138-2007, SEC.2; P.L.197-2007, SEC.2; P.L.3-2008, SEC.85; P.L.155-2011, SEC.3.

IC 10-13-3-40
Appropriation; use
Sec. 40. (a) The department may use the appropriations described in subsection (b) for either or both of the following purposes:
(1) Operating and maintaining the central repository for criminal history data.
(2) Establishing, operating, or maintaining an electronic log to record the sale of drugs containing ephedrine or pseudoephedrine in accordance with IC 35-48-4-14.7.
(b) If the amount of money that is deposited in the state general fund during a state fiscal year from handgun license fees (as described in IC 35-47-2-4) exceeds one million one hundred

thousand dollars ($1,100,000), the excess is appropriated from the state general fund to the department for the purposes described in subsection (a). An appropriation under this section is subject to allotment by the budget agency.
As added by P.L.190-2006, SEC.1.



CHAPTER 4. JUVENILE HISTORY INFORMATION

IC 10-13-4-2
"Criminal justice agency"
Sec. 2. As used in this chapter, "criminal justice agency" has the meaning set forth in IC 10-13-3-6.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-3
"Inspection"
Sec. 3. As used in this chapter, "inspection" means visual perusal and includes the right to make memoranda abstracts of juvenile history data.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-4
"Juvenile history data"
Sec. 4. As used in this chapter, "juvenile history data" means information collected by criminal or juvenile justice agencies or individuals about a child who is alleged to have committed a reportable act and consists of the following:
(1) Descriptions and notations of events leading to the taking of the child into custody by a juvenile justice agency for a reportable act allegedly committed by the child.
(2) A petition alleging that the child is a delinquent child.
(3) Dispositional decrees concerning the child that are entered under IC 31-37-19 (or IC 31-6-4-15.9 before its repeal).
(4) The findings of a court determined after a hearing is held under IC 31-37-20-2 or IC 31-37-20-3 (or IC 31-6-4-19(h) or IC 31-6-4-19(i) before their repeal) concerning the child.
(5) Information:
(A) regarding a child who has been adjudicated a delinquent child for committing an act that would be an offense described in IC 11-8-8-5 if committed by an adult; and
(B) that is obtained through sex or violent offender registration under IC 11-8-8.
As added by P.L.2-2003, SEC.4. Amended by P.L.140-2006, SEC.7 and P.L.173-2006, SEC.7; P.L.216-2007, SEC.7.

IC 10-13-4-5
"Juvenile justice agency"
Sec. 5. As used in this chapter, "juvenile justice agency" means an agency or department of any level of government, the functions of

which include juvenile justice activities included under IC 5-2-6-1.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-6
"Petition"
Sec. 6. As used in this chapter, "petition" means a petition filed under IC 31-37-10 (or IC 31-6-4-9 before its repeal) alleging that a child is a delinquent child.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-7
"Release"
Sec. 7. As used in this chapter, "release" means furnishing a copy or edited copy of juvenile history data.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-8
"Reportable act"
Sec. 8. As used in this chapter, "reportable act" means a delinquent act that would be a felony if committed by an adult.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-9
Official state central repository; duty to report delinquent acts to department
Sec. 9. (a) The department shall act as the official state central repository for juvenile history data.
(b) Juvenile justice agencies shall report to the department, on forms provided by the department, each incident in which a child is taken into custody for a reportable act allegedly committed by the child.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-10
Duty to furnish dispositional report to department
Sec. 10. (a) If a child for whom a report is required to be submitted under section 9 of this chapter is:
(1) transferred to the custody of another juvenile justice agency; or
(2) released without having a petition filed with any court;
a disposition report shall be furnished to the department by the agency from which custody of the child has been transferred or released. Disposition reports must be made on forms provided by the department.
(b) If a petition is filed in any court, the clerk of the court shall furnish to the department, on forms provided by the department, a report of the dispositional decree of the case entered under IC 31-37-19-5 (or IC 31-6-4-15.9 before its repeal).
(c) A report required under section 9 of this chapter or this section, whether by a juvenile justice agency or a court clerk, shall

be sent to the department within thirty (30) days after the action necessitating the report occurs.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-11
Juvenile history data
Sec. 11. (a) A criminal or juvenile justice agency may:
(1) provide juvenile history data to; or
(2) receive juvenile history data from;
another criminal or juvenile justice agency.
(b) The department shall provide juvenile history data to any criminal or juvenile justice agency asking for it if the council determines that the agency has complied with this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-12
Release of juvenile history data
Sec. 12. (a) Except as otherwise provided, any criminal or juvenile justice agency that maintains juvenile history data shall, upon request and proper identification of the person about whom juvenile history data is maintained, provide:
(1) that person; or
(2) the person's parent, guardian, or custodian if the person is less than eighteen (18) years of age;
with a copy of the person's juvenile history data for a reasonable fee.
(b) A person or the person's parent, guardian, or custodian, if the person is less than eighteen (18) years of age, may challenge the accuracy of information about the person filed with the department as juvenile history data.
(c) The department may not release or allow inspection of juvenile history data to any person or agency that is not authorized under this chapter to receive it.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-13
Sealing juvenile history data
Sec. 13. (a) When a person who is the subject of juvenile history data on file with the department becomes twenty-two (22) years of age, the department shall seal that person's juvenile history data. However, this subsection does not apply if, after the department receives juvenile history data about a person, the person is arrested for a felony required to be reported to the department under IC 10-13-3.
(b) Except as provided under subsection (c), the department may not release to or allow inspection of sealed juvenile history data by any agency or person other than the person who is the subject of the juvenile history data.
(c) A court may not order the release or inspection of sealed juvenile history data unless the person who is the subject of the sealed juvenile history data challenges its existence during a court

proceeding.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-14
Rules; challenges to accuracy of information
Sec. 14. (a) The council shall adopt rules under IC 4-22-2 to do the following:
(1) Assure the completeness and accuracy of juvenile history data.
(2) Protect information from loss, alteration, destruction, or improper direct access to the information files.
(3) Prevent unreasonable interference with the regular discharge of the duties of employees of law enforcement agencies.
(4) Carry out this chapter.
(b) If a person makes a challenge under section 12(b) of this chapter, the department shall:
(1) make the changes requested, if the department determines the data is in error; or
(2) conduct a hearing under IC 4-21.5, if requested by the person making the challenge.
(c) The rules adopted under this chapter must provide for inspection and release of juvenile history data in a reasonable and timely manner.
As added by P.L.2-2003, SEC.4.



CHAPTER 5. INDIANA CLEARINGHOUSE FOR INFORMATION ON MISSING CHILDREN

IC 10-13-5-2
"Broadcaster"
Sec. 2. As used in this chapter, "broadcaster" means the operator of a radio or television station.
As added by P.L.2-2003, SEC.4.

IC 10-13-5-3
"Clearinghouse"
Sec. 3. As used in this chapter, "clearinghouse" refers to the Indiana clearinghouse for information on missing children and missing endangered adults established by section 5 of this chapter.
As added by P.L.2-2003, SEC.4. Amended by P.L.43-2009, SEC.2.

IC 10-13-5-4
"Missing child"
Sec. 4. As used in this chapter, "missing child" means a person less than eighteen (18) years of age who:
(1) is, or is believed to be:
(A) a temporary or permanent resident of Indiana;
(B) at a location that cannot be determined by the person's parent or legal custodian; and
(C) reported missing to a law enforcement agency; or
(2) is, or is believed to be:
(A) a temporary or permanent resident of Indiana; and
(B) a victim of the offense of criminal confinement (IC 35-42-3-3) or interference with custody (IC 35-42-3-4).
As added by P.L.2-2003, SEC.4.

IC 10-13-5-4.3
"Missing endangered adult"
Sec. 4.3. As used in this chapter, "missing endangered adult" means an adult who is a high risk missing person under the definition in IC 5-2-17-1.
As added by P.L.43-2009, SEC.3.

IC 10-13-5-4.6 "Silver alert program"
Sec. 4.6. As used in this chapter, "silver alert program" means a program under which the clearinghouse transmits information about missing endangered adults to broadcasters who:
(1) have agreed to participate in the program; and
(2) immediately and repeatedly broadcast the information to the general public.
As added by P.L.43-2009, SEC.4.

IC 10-13-5-5
Establishment of clearinghouse
Sec. 5. The Indiana clearinghouse for information on missing children and missing endangered adults is established within the department.
As added by P.L.2-2003, SEC.4. Amended by P.L.43-2009, SEC.5.

IC 10-13-5-6
Duties of clearinghouse staff
Sec. 6. (a) The superintendent shall designate staff responsible for the operation of the clearinghouse.
(b) The staff's duties include the following:
(1) Creation and operation of an intrastate network of communication designed for the speedy collection and processing of information concerning missing children and missing endangered adults.
(2) Creation and operation of a central data storage, retrieval, and information distribution system designed for the exchange of information on missing children and missing endangered adults within and outside Indiana. The system must be capable of interacting with:
(A) the Indiana data and communication system under IC 10-13-3-35; and
(B) the National Crime Information Center.
(3) Development of appropriate forms for the reporting of missing children and missing endangered adults that may be used by law enforcement agencies and private citizens to provide useful information about a missing child or a missing endangered adult to the clearinghouse.
(4) Cooperation with the following agencies concerning the location of missing children and missing endangered adults:
(A) State and local public and private nonprofit agencies involved with the location and recovery of missing persons.
(B) Agencies of the federal government.
(C) State and local law enforcement agencies within and outside Indiana.
(5) Coordinating efforts to locate missing children and missing endangered adults with the agencies listed in subdivision (4).
(6) Operation of the toll free telephone line created under section 7(a) of this chapter.
(7) Publishing and updating, on a quarterly basis, a directory of

missing children and missing endangered adults.
(8) Compiling statistics on missing children and missing endangered adult cases handled by the clearinghouse, including the number of cases resolved each year.
As added by P.L.2-2003, SEC.4. Amended by P.L.43-2009, SEC.6.

IC 10-13-5-7
Powers and duties of clearinghouse; confidentiality of information collected
Sec. 7. (a) The clearinghouse shall do the following:
(1) Collect, process, and maintain identification and investigative information to aid in finding missing children and missing endangered adults.
(2) Establish a statewide, toll free telephone line for the reporting:
(A) of missing children and missing endangered adults; and
(B) of sightings of missing children and missing endangered adults.
(3) Prescribe a uniform reporting form concerning missing children and missing endangered adults for use by law enforcement agencies within Indiana.
(4) Assist in training law enforcement and other professionals on issues relating to missing children and missing endangered adults.
(5) Operate a resource center of information regarding the prevention of:
(A) the abduction of children; and
(B) the sexual exploitation of children.
(6) Distribute the quarterly directory prepared under section 6(b)(7) of this chapter to schools and hospitals.
(7) Distribute the quarterly directory described in subdivision (6) to child care centers and child care homes that make an annual contribution of four dollars ($4) to the clearinghouse. The contributions must be used to help defray the cost of publishing the quarterly directory.
(b) For a missing child who was born in Indiana, the clearinghouse shall notify the vital statistics division of the state department of health:
(1) within fifteen (15) days after receiving a report under IC 31-36-1-3 (or IC 31-6-13-4 before its repeal) of a missing child less than thirteen (13) years of age; and
(2) promptly after the clearinghouse is notified that a missing child has been found.
(c) Upon receiving notification under subsection (b) that a child is missing or has been found, the vital statistics division of the state department of health shall notify the local health department or the health and hospital corporation that has jurisdiction over the area where the child was born.
(d) Information collected, processed, or maintained by the clearinghouse under subsection (a) is confidential and is not subject

to IC 5-14-3, but may be disclosed by the clearinghouse for purposes of locating missing children and missing endangered adults.
As added by P.L.2-2003, SEC.4. Amended by P.L.43-2009, SEC.7.

IC 10-13-5-8
Authorization to operate Amber alert program and silver alert program; agreements with broadcaster
Sec. 8. (a) The clearinghouse shall operate an Amber alert program and the silver alert program.
(b) Upon the establishment of an Amber alert program and the silver alert program, the clearinghouse may enter into an agreement with one (1) or more broadcasters to operate the Amber alert program and the silver alert program under this chapter.
(c) The superintendent shall designate staff responsible for the operation of the Amber alert program and the silver alert program.
(d) The department shall adopt guidelines governing the clearinghouse's operation of the Amber alert program and the silver alert program. The department's guidelines may require that staff, upon receiving a report that a child has been abducted or an endangered adult is missing, immediately send by facsimile (fax) transmission or other means of communication a description of the abducted child or missing endangered adult to one (1) or more broadcasters participating in the Amber alert program or the silver alert program. The guidelines must include criteria that the clearinghouse shall use in determining whether to issue a silver alert and the geographic area or region in which to issue the silver alert.
(e) A broadcaster participating in the Amber alert program or the silver alert program shall immediately broadcast:
(1) a description of the abducted child or missing endangered adult; and
(2) other information that will assist in locating the abducted child or missing endangered adult;
to the general public in accordance with the Amber alert plan agreement or the silver alert plan agreement between the clearinghouse and the broadcaster.
(f) The department shall adopt guidelines governing the voluntary Amber alert program agreement and the voluntary silver alert program agreement between the clearinghouse and a broadcaster. The voluntary agreements between the clearinghouse and the broadcaster may include the following provisions:
(1) Upon receiving a notification as part of the Amber alert program or the silver alert program, the broadcaster shall broadcast the information contained on the notice on an intermittent basis for a period of time as provided in the agreements between the clearinghouse and the broadcaster.
(2) The broadcaster shall treat the Amber alert notification or the silver alert notification as an emergency.
(3) The broadcaster shall ensure that the facsimile (fax) transmission machine or other communications device used to receive an Amber alert notification or a silver alert notification

is:
(A) generally available to receive an Amber alert notification or a silver alert notification; and
(B) located such that the broadcaster will immediately become aware of an incoming Amber alert notification or silver alert notification.
As added by P.L.2-2003, SEC.4. Amended by P.L.43-2009, SEC.8.

IC 10-13-5-8.1
Amber alert program and silver alert program; agreement with electronic billboard operator
Sec. 8.1. (a) In addition to an agreement with a broadcaster under section 8 of this chapter, the clearinghouse may enter into an agreement with one (1) or more electronic billboard operators to display Amber alerts or silver alerts under this section. An agreement under this section may include a limitation on the days and times that the electronic billboard operator is required to have staff present to receive an Amber alert or a silver alert notification.
(b) The department's guidelines adopted under section 8 of this chapter may require staff, upon receiving a report that a child has been abducted or an endangered adult is missing, to immediately send by facsimile (fax) transmission or other means of communication a description of the abducted child or missing endangered adult to one (1) or more electronic billboard operators participating in the Amber alert program or silver alert program if the Amber alert or silver alert occurs during a period when the electronic billboard operator has agreed to have staff present to receive an Amber alert notification or a silver alert notification.
(c) An electronic billboard operator participating in the Amber alert program or silver alert program shall immediately display:
(1) a description of the abducted child or missing endangered adult; and
(2) other information that will assist in locating the abducted child or missing endangered adult;
to the general public in accordance with the Amber alert plan agreement or silver alert plan agreement between the clearinghouse and the electronic billboard operator.
(d) The department shall adopt guidelines governing the voluntary Amber alert program and the voluntary silver alert program agreements between the clearinghouse and an electronic billboard operator. The voluntary agreements between the clearinghouse and the electronic billboard operator may include the following provisions:
(1) Upon receiving a notification as part of the Amber alert program or the silver alert program, the electronic billboard operator shall display the information contained in the notice on an intermittent basis for a period of time as provided in the agreements between the clearinghouse and the electronic billboard operator.
(2) The electronic billboard operator shall treat the Amber alert

notification or the silver alert notification as an emergency.
(3) The electronic billboard operator shall ensure that the facsimile (fax) transmission machine or other communications device used to receive an Amber alert notification or a silver alert notification is:
(A) generally available to receive an Amber alert notification or a silver alert notification; and
(B) located such that the electronic billboard operator will immediately become aware of an incoming Amber alert notification or a silver alert notification received during days and times when staff is present to receive an Amber alert notification or a silver alert notification.
As added by P.L.66-2007, SEC.6. Amended by P.L.43-2009, SEC.9.

IC 10-13-5-8.5
Civil immunity for Amber alert and silver alert participants
Sec. 8.5. (a) A broadcaster or electronic billboard operator that has agreed to participate in the Amber alert program or silver alert program and that:
(1) receives an Amber alert notification or a silver alert notification from the department; and
(2) broadcasts or displays:
(A) a description of the abducted child or missing endangered adult contained in the notification; and
(B) other information contained in the notification that will assist in locating the child or missing endangered adult;
is immune from civil liability based on the broadcast or display of the information received from the department.
(b) If:
(1) a person enters into an agreement with the department to establish or maintain an Amber alert web site or a silver alert web site; and
(2) the agreement provides that only the department has the ability to place information on the web site;
the person is immune from civil liability for the information placed on the web site by the department. However, this subsection does not affect the applicability of IC 34-13-3 to the department.
As added by P.L.131-2003, SEC.1. Amended by P.L.66-2007, SEC.7; P.L.43-2009, SEC.10.

IC 10-13-5-9
Notification of law enforcement agency of located child
Sec. 9. If a missing child is found, the child's parent or legal custodian shall notify the law enforcement agency that received the missing child notification under IC 31-36 (or IC 31-6-13 before its repeal).
As added by P.L.2-2003, SEC.4.

IC 10-13-5-10
Notification of clearinghouse of located child Sec. 10. (a) Upon receiving notification from a parent or legal custodian that a missing child has been found, a law enforcement agency shall immediately notify the clearinghouse.
(b) Not later than sixty (60) days after the law enforcement agency described in subsection (a) complies with the requirements under federal law for periodic updates of the entries made to the National Crime Information Center (NCIC) concerning a missing child, the law enforcement agency described in subsection (a) shall review reports made to the clearinghouse and update the information.
As added by P.L.2-2003, SEC.4. Amended by P.L.36-2004, SEC.1.

IC 10-13-5-11
Attaching notice to birth certificate of child reported missing
Sec. 11. (a) Upon receiving notification under section 7 of this chapter, the vital statistics division of the state department of health and the appropriate local health department or health and hospital corporation shall attach a notice to the child's birth certificate stating that the child has been reported missing. The notice must remain attached to the birth certificate until notification is received under section 7 of this chapter that the missing child has been found.
(b) If a request for a copy of the birth certificate of a child is received, the vital statistics division and the appropriate local health department or health and hospital corporation shall require the person making the request to submit an application for the birth certificate that includes:
(1) the date of the request;
(2) the name, address, and telephone number of the person making the request; and
(3) the signature of the person making the request.
(c) If a notice that the child is missing has been attached to the birth certificate, the vital statistics division and the appropriate local health department or health and hospital corporation shall immediately notify the clearinghouse of the information contained in the application.
(d) A copy of the birth certificate of a missing child to which a notice has been attached under subsection (a) may not be issued without authorization from the clearinghouse.
As added by P.L.2-2003, SEC.4.

IC 10-13-5-12
Federal emergency alert system
Sec. 12. This chapter does not authorize the use of the federal emergency alert system unless otherwise authorized by federal law.
As added by P.L.43-2009, SEC.11.



CHAPTER 6. INDIANA DNA DATA BASE

IC 10-13-6-2
"DNA"
Sec. 2. As used in this chapter, "DNA" means deoxyribonucleic acid that:
(1) is located in the nucleated cells;
(2) provides an individual's personal genetic blueprint; and
(3) encodes genetic information that is the basis of human heredity and forensic identification.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-3
"DNA analysis"
Sec. 3. As used in this chapter, "DNA analysis" means an identification process in which the unique genetic code of an individual that is carried by the individual's DNA is compared with the genetic codes of another individual.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-4
"DNA profile"
Sec. 4. As used in this chapter, "DNA profile" means the results of all DNA identification tests on an individual's DNA sample.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-5
"DNA record"
Sec. 5. As used in this chapter, "DNA record" refers to DNA identification information stored in the state DNA data base or the Combined DNA Index System for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results that:
(1) is the result obtained from DNA typing tests; and
(2) is comprised of the characteristics of a DNA sample that are of value in establishing the identity of individuals.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-6
"DNA sample" Sec. 6. As used in this chapter, "DNA sample" means a blood, tissue, or other body fluid sample:
(1) provided by a person with respect to offenses covered by this chapter; or
(2) submitted to the state police laboratory under this chapter for analysis or storage, or both.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-7
"Superintendent"
Sec. 7. As used in this chapter, "superintendent" includes the superintendent or the superintendent's designee.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-8
Establishment of DNA data base; mandatory and discretionary testing and analysis
Sec. 8. (a) The superintendent may establish a data base of DNA identification records of:
(1) convicted criminals;
(2) crime scene specimens;
(3) unidentified missing persons; and
(4) close biological relatives of missing persons.
(b) The superintendent shall maintain the Indiana DNA data base.
(c) The superintendent may contract for services to perform DNA analysis of convicted offenders under section 10 of this chapter to assist federal, state, and local criminal justice and law enforcement agencies in the putative identification, detection, or exclusion of individuals who are subjects of an investigation or prosecution of a sex offense, a violent crime, or another crime in which biological evidence is recovered from the crime scene.
(d) The superintendent:
(1) may perform or contract for performance of testing, typing, or analysis of a DNA sample collected from a person described in section 10 of this chapter at any time; and
(2) shall perform or contract for the performance of testing, typing, or analysis of a DNA sample collected from a person described in section 10 of this chapter if federal funds become available for the performance of DNA testing, typing, or analysis.
(e) The superintendent shall adopt rules under IC 4-22-2 necessary to administer and enforce the provisions and intent of this chapter.
(f) The detention, arrest, or conviction of a person based on a data base match or data base information is not invalidated if a court determines that the DNA sample was obtained or placed in the Indiana DNA data base by mistake.
As added by P.L.2-2003, SEC.4. Amended by P.L.69-2005, SEC.1 and P.L.142-2005, SEC.1.
IC 10-13-6-9
Duties of superintendent
Sec. 9. The superintendent shall ensure that the Indiana DNA data base:
(1) supports development of a population statistics data base when personal identifying information is removed;
(2) supports identification research and protocol development of forensic DNA analysis;
(3) assists in achieving quality control; and
(4) assists in the recovery or identification of human remains from mass disasters or for other humanitarian purposes, including identification of missing persons who may be alive.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-9.5
DNA sample processing fund
Sec. 9.5. (a) The DNA sample processing fund is established for the purpose of funding the collection, shipment, analysis, and preservation of DNA samples and the conduct of a DNA data base program under this chapter. The fund shall be administered by the superintendent.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.176-2005, SEC.1.

IC 10-13-6-10
Persons required to provide DNA sample
Sec. 10. (a) This section applies to the following:
(1) A person convicted of a felony under IC 35-42 (offenses against the person) or IC 35-43-2-1 (burglary):
(A) after June 30, 1996, whether or not the person is sentenced to a term of imprisonment; or
(B) before July 1, 1996, if the person is held in jail or prison on or after July 1, 1996.
(2) A person convicted of a criminal law in effect before October 1, 1977, that penalized an act substantially similar to a felony described in IC 35-42 or IC 35-43-2-1 or that would have been an included offense of a felony described in IC 35-42 or IC 35-43-2-1 if the felony had been in effect:
(A) after June 30, 1998, whether or not the person is sentenced to a term of imprisonment; or
(B) before July 1, 1998, if the person is held in jail or prison on or after July 1, 1998.
(3) A person convicted of a felony, conspiracy to commit a felony, or attempt to commit a felony: (A) after June 30, 2005, whether or not the person is sentenced to a term of imprisonment; or
(B) before July 1, 2005, if the person is held in jail or prison on or after July 1, 2005.
(b) A person described in subsection (a) shall provide a DNA sample to the:
(1) department of correction or the designee of the department of correction if the offender is committed to the department of correction;
(2) county sheriff or the designee of the county sheriff if the offender is held in a county jail or other county penal facility, placed in a community corrections program (as defined in IC 35-38-2.6-2), or placed on probation; or
(3) agency that supervises the person, or the agency's designee, if the person is on conditional release in accordance with IC 35-38-1-27.
A person is not required to submit a blood sample if doing so would present a substantial and an unreasonable risk to the person's health.
(c) The detention, arrest, or conviction of a person based on a data base match or data base information is not invalidated if a court determines that the DNA sample was obtained or placed in the Indiana DNA data base by mistake.
As added by P.L.2-2003, SEC.4. Amended by P.L.69-2005, SEC.2 and P.L.142-2005, SEC.2; P.L.140-2006, SEC.8 and P.L.173-2006, SEC.8.

IC 10-13-6-11
Guidelines for DNA sample collection and shipment
Sec. 11. (a) The superintendent may issue specific guidelines relating to procedures for DNA sample collection and shipment within Indiana for DNA identification testing.
(b) The superintendent shall issue specific guidelines related to procedures for DNA sample collection and shipment by the:
(1) county sheriff or designee of the county sheriff under section 10(b)(2) of this chapter; or
(2) supervising agency or designee of the supervising agency under section 10(b)(3) of this chapter.
The superintendent shall provide each county sheriff and supervising agency with the guidelines issued under this subsection. A county sheriff and supervising agency shall collect and ship DNA samples in compliance with the guidelines issued under this subsection.
(c) The superintendent may delay the implementation of the collection of DNA samples under section 10(b)(2) or 10(b)(3) of this chapter in one (1) or more counties until the earlier of the following:
(1) A date set by the superintendent.
(2) The date funding becomes available by grant through the criminal justice institute.
If the superintendent delays implementation of section 10(b)(2) or 10(b)(3) of this chapter or terminates a delay under section 10(b)(2) or 10(b)(3) of this chapter in any county, the superintendent shall

notify the county sheriff in writing of the superintendent's action.
As added by P.L.2-2003, SEC.4. Amended by P.L.140-2006, SEC.9 and P.L.173-2006, SEC.9.

IC 10-13-6-12
Collection of samples
Sec. 12. DNA samples for the Indiana DNA data base must be collected in a medically approved manner by one (1) of the following:
(1) A physician.
(2) A registered nurse.
(3) A licensed vocational nurse.
(4) A licensed clinical laboratory technologist.
(5) Any other person trained to collect DNA samples properly.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-13
Purposes of testing
Sec. 13. (a) Tests performed on the DNA samples are for the following purposes:
(1) To analyze and type the genetic markers contained in or derived from DNA.
(2) For law enforcement identification purposes.
(3) For research or administrative purposes, including:
(A) development of a population statistics data base after personal identifying information is removed;
(B) support of identification research and protocol development of forensic DNA analysis methods;
(C) quality control; and
(D) assisting in the recovery or identification of human remains from mass disasters or for other humanitarian purposes, including identification of missing persons who may be alive.
(b) Tests performed under this chapter must be conducted in a manner that produces compatible results with procedures specified by the Federal Bureau of Investigation Laboratory to ensure that DNA records are fully exchangeable between DNA laboratories.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-14
Adherence to nationally recognized standards
Sec. 14. (a) A laboratory conducting forensic DNA analysis in Indiana must implement and follow nationally recognized standards for DNA quality assurance and proficiency testing, such as those approved by the American Society of Crime Laboratory Directors Laboratory Accreditation Board.
(b) Quality assurance guidelines issued by the Technical Working Group on DNA Analysis Methods serve as the standard for DNA testing under this chapter until national standards are set.
(c) A laboratory conducting forensic DNA analysis in Indiana

shall forward relevant DNA data base records to the state police laboratory.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-15
Disclosure of DNA samples and analysis
Sec. 15. A laboratory conducting forensic DNA analysis in Indiana may disclose or allow access to collected DNA samples and DNA analysis results only under the following circumstances:
(1) To criminal justice agencies for law enforcement identification purposes.
(2) To defense counsel for criminal defense purposes.
(3) Upon authorization by a court or statute.
(4) For a population statistics data base, identification research and protocol development, or quality control purposes, but only if personal identifying information is removed.
(5) For purposes of postconviction DNA testing and analysis under IC 35-38-7.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-16
Collection of information for certain purposes prohibited
Sec. 16. The information contained in the Indiana DNA data base may not be collected or stored to obtain information about human physical traits or predisposition for disease.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-17
Personal information limited
Sec. 17. Personal information stored in the Indiana DNA data base is limited to:
(1) data necessary to:
(A) generate investigative leads; and
(B) support statistical interpretation of test results; and
(2) any other information necessary to allow for the successful implementation of the Indiana DNA data base system.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-18
Expungement of DNA profile
Sec. 18. (a) A person whose DNA profile has been included in the Indiana DNA data base may request expungement of the profile from the DNA data base on the grounds that the conviction on which the authority for inclusion in the Indiana DNA data base was founded has been reversed and the case has been dismissed.
(b) All identifiable information in the Indiana DNA data base pertaining to a person requesting expungement under subsection (a) shall be expunged, and all samples from the person shall be destroyed upon receipt of:
(1) a written request for expungement under subsection (a); (2) a certified copy of the court order reversing and dismissing the conviction; and
(3) any other information necessary to ascertain the validity of the request.
(c) Upon expungement of a person's DNA profile from the Indiana DNA data base, the superintendent shall request expungement of the person's DNA profile from the national DNA data base.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-19
Access to DNA data base
Sec. 19. (a) Access to the Indiana DNA data base is limited to federal, state, and local law enforcement agencies through their servicing forensic DNA laboratories.
(b) The superintendent shall take appropriate measures to ensure that the Indiana DNA data base is protected against unauthorized access.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-20
Denial of privileges due to failure to follow quality control and privacy standards
Sec. 20. The superintendent may deny the privilege of a laboratory performing forensic DNA analysis within Indiana to exchange DNA identification records with federal, state, or local criminal justice agencies if required quality control and privacy standards described in this chapter for the Indiana DNA data base are not met by the laboratory.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-21
Unlawful tampering
Sec. 21. A person who knowingly or intentionally without lawful authority tampers with or attempts to tamper with any DNA sample or a container collected under section 10 of this chapter commits a Class D felony.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-22
Unlawful use of data base information or DNA samples
Sec. 22. A person who knowingly or intentionally disseminates, receives, or otherwise uses or attempts to use information in the Indiana DNA data base or DNA samples used in DNA analyses, knowing that such dissemination, receipt, or use is for a purpose other than authorized by law, commits a Class A misdemeanor.
As added by P.L.2-2003, SEC.4.



CHAPTER 7. EMERGENCY ALERT SYSTEM ADVISORY COMMITTEE

IC 10-13-7-2
"Emergency alert system"
Sec. 2. As used in this chapter, "emergency alert system" refers to the system described in 47 CFR 11.
As added by P.L.137-2008, SEC.1.

IC 10-13-7-3
Emergency alert system advisory committee; establishment
Sec. 3. The emergency alert system advisory committee is established.
As added by P.L.137-2008, SEC.1.

IC 10-13-7-4
Composition of committee; terms
Sec. 4. (a) The committee consists of the following members:
(1) The superintendent or the superintendent's designee. The superintendent or the superintendent's designee is the committee's chair.
(2) The executive director of the department of homeland security or the executive director's designee.
(3) The state health commissioner or the commissioner's designee.
(4) An individual representing the National Weather Service, appointed by the governor.
(5) Two (2) individuals representing television broadcasters in Indiana, appointed by the governor.
(6) Two (2) individuals representing radio broadcasters in Indiana, appointed by the governor.
(7) An individual representing an Indiana newspaper that maintains a twenty-four (24) hour web site, appointed by the governor.
(8) An individual representing a video service provider that provides video service to Indiana consumers, appointed by the governor.
(b) The following apply to a committee member appointed under subsection (a)(4), (a)(5), (a)(6), (a)(7), or (a)(8):
(1) The term of a member begins on one (1) of the following dates, whichever applies, during the year in which the member is appointed:
(A) July 1, if the member is appointed on or before July 1. (B) The day the member accepts the member's appointment, if the member is appointed after July 1.
(2) The term of a member expires on July 1 of the fourth year after the year the member's term begins.
(3) A member may be reappointed to serve a new term.
As added by P.L.137-2008, SEC.1.

IC 10-13-7-5
Duties of committee
Sec. 5. The committee shall do the following:
(1) Develop, update, and monitor the effectiveness of the state emergency alert system plan.
(2) Make recommendations concerning the acquisition of appropriate technology and equipment to make the emergency notification system effective on a timely basis in all parts of Indiana.
(3) Through the department, purchase appropriate technology and equipment to equip local primary relaying stations with monitoring equipment.
(4) Make applications for private, local, state, or federal grants to be used to enhance or improve the emergency alert system.
As added by P.L.137-2008, SEC.1.

IC 10-13-7-6
State police department to provide administrative and staff support
Sec. 6. The department shall provide administrative and staff support for the committee.
As added by P.L.137-2008, SEC.1.

IC 10-13-7-7
Payment of committee's expenses; appropriations; money received as grant or gift
Sec. 7. (a) The committee's expenses shall be paid from appropriations made by the general assembly.
(b) Money received by the committee as a grant or a gift is appropriated for purposes of the grant or the gift.
As added by P.L.137-2008, SEC.1.

IC 10-13-7-8
Committee members; reimbursement for travel and other expenses
Sec. 8. (a) Each member of the committee who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for travel expenses as provided in IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the committee who is a state employee is

entitled to reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.137-2008, SEC.1.

IC 10-13-7-9
Votes required for action
Sec. 9. The affirmative votes of a majority of the members on the committee are required for the committee to take action on any measure.
As added by P.L.137-2008, SEC.1.






ARTICLE 14. EMERGENCY MANAGEMENT

CHAPTER 1. DEFINITIONS

IC 10-14-1-2
"Agency"
Sec. 2. "Agency" refers to the department of homeland security established by IC 10-19-2-1.
As added by P.L.2-2003, SEC.5. Amended by P.L.22-2005, SEC.4.

IC 10-14-1-3
"Commission"
Sec. 3. "Commission" refers to the Indiana emergency medical services commission established by IC 16-31-2-1.
As added by P.L.2-2003, SEC.5.

IC 10-14-1-4
"Director"
Sec. 4. "Director" refers to the executive director of the department of homeland security appointed under IC 10-19-3-1.
As added by P.L.2-2003, SEC.5. Amended by P.L.22-2005, SEC.5.



CHAPTER 2. EMERGENCY RELATED DUTIES OF DEPARTMENT OF HOMELAND SECURITY

IC 10-14-2-5
Presentation of state flag to survivors of member of military or public safety officer who dies in line of duty
Sec. 5. (a) For purposes of this section, "member of the military or public safety officer" means an individual who is any of the following:
(1) A member of a fire department (as defined in IC 36-8-1-8).
(2) An emergency medical service provider (as defined in IC 16-41-10-1).
(3) A member of a police department (as defined in IC 36-8-1-9).
(4) A correctional officer (as defined in IC 5-10-10-1.5).
(5) A state police officer.
(6) A county police officer.
(7) A police reserve officer.
(8) A county sheriff.
(9) A deputy sheriff.
(10) An excise police officer.
(11) A conservation enforcement officer.
(12) A town marshal.
(13) A deputy town marshal.
(14) A postsecondary educational institution police officer appointed under IC 21-17-5 or IC 21-39-4. (15) A probation officer.
(16) A paramedic.
(17) A volunteer firefighter (as defined in IC 36-8-12-2).
(18) An emergency medical technician or a paramedic working in a volunteer capacity.
(19) A member of the armed forces of the United States.
(20) A member of the Indiana Air National Guard.
(21) A member of the Indiana Army National Guard.
(22) A member of a state or local emergency management agency.
(23) A member of a consolidated law enforcement department established under IC 36-3-1-5.1.
(b) For purposes of this section, "dies in the line of duty" refers to a death that occurs as a direct result of personal injury or illness resulting from any action that a member of the military or public safety officer, in the member of the military's or public safety officer's official capacity, is obligated or authorized by rule, regulation, condition of employment or services, or law to perform in the course of performing the member of the military's or public safety officer's duty.
(c) If a member of the military or public safety officer dies in the line of duty, a state flag shall be presented to:
(1) the surviving spouse;
(2) the surviving children if there is no surviving spouse; or
(3) the surviving parent or parents if there is no surviving spouse and there are no surviving children.
(d) The agency shall administer this section.
(e) The director may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.142-2003, SEC.1. Amended by P.L.22-2005, SEC.6; P.L.227-2005, SEC.9; P.L.1-2006, SEC.174; P.L.2-2007, SEC.148.



CHAPTER 3. EMERGENCY MANAGEMENT AND DISASTER LAW

IC 10-14-3-2
"Emergency management"
Sec. 2. As used in this chapter, "emergency management" means the preparation for and the coordination of all emergency functions, other than functions for which military forces or other federal agencies are primarily responsible, to prevent, minimize, and repair injury and damage resulting from disasters. The functions include the

following:
(1) Firefighting services.
(2) Police services.
(3) Medical and health services.
(4) Rescue.
(5) Engineering.
(6) Warning services.
(7) Communications.
(8) Radiological, chemical, and other special weapons defense.
(9) Evacuation of persons from stricken areas.
(10) Emergency welfare services.
(11) Emergency transportation.
(12) Plant protection.
(13) Temporary restoration of public utility services.
(14) Other functions related to civilian protection.
(15) All other activities necessary or incidental to the preparation for and coordination of the functions described in subdivisions (1) through (14).
As added by P.L.2-2003, SEC.5.

IC 10-14-3-3
"Emergency management worker"
Sec. 3. As used in this chapter, "emergency management worker" includes any full-time or part-time paid, volunteer, or auxiliary employee of:
(1) the state;
(2) other:
(A) states;
(B) territories; or
(C) possessions;
(3) the District of Columbia;
(4) the federal government;
(5) any neighboring country;
(6) any political subdivision of an entity described in subdivisions (1) through (5); or
(7) any agency or organization;
performing emergency management services at any place in Indiana subject to the order or control of, or under a request of, the state government or any political subdivision of the state. The term includes a volunteer health practitioner registered under IC 10-14-3.5.
As added by P.L.2-2003, SEC.5. Amended by P.L.134-2008, SEC.1.

IC 10-14-3-4
"Energy"
Sec. 4. As used in this chapter, "energy" means coal, petroleum or other liquid fuels, natural or synfuel gas, or electricity.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-5 "Energy emergency"
Sec. 5. As used in this chapter, "energy emergency" means an existing or projected shortfall of at least eight percent (8%) of motor fuel or of other energy sources that threatens to seriously disrupt or diminish energy supplies to the extent that life, health, or property may be jeopardized.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-5.5
"Local travel advisory"
Sec. 5.5. As used in this chapter, "local travel advisory" means the level of emergency declared under section 29 of this chapter by the principal executive officer of a political subdivision to alert the traveling public of emergency conditions that may require the imposition of travel restrictions.
As added by P.L.40-2011, SEC.1.

IC 10-14-3-6
"Political subdivision"
Sec. 6. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-7
Declaration of purposes
Sec. 7. (a) Because of the existing and increasing possibility of disasters or emergencies of unprecedented size and destructiveness that may result from manmade or natural causes, to ensure that Indiana will be adequately prepared to deal with disasters or emergencies or to prevent or mitigate those disasters where possible, generally to provide for the common defense, to protect the public peace, health, and safety, and to preserve the lives and property of the people of the state, it is found and declared to be necessary:
(1) to provide for emergency management under the department of homeland security;
(2) to create local emergency management departments and to authorize and direct disaster and emergency management functions in the political subdivisions of the state;
(3) to confer upon the governor and upon the executive heads or governing bodies of the political subdivisions of the state the emergency powers provided in this chapter;
(4) to provide for the rendering of mutual aid among the political subdivisions of the state, with other states, and with the federal government to carry out emergency, disaster, or emergency management functions; and
(5) to authorize the establishment of organizations and the implementation of steps that are necessary and appropriate to carry out this chapter.
(b) It is also the purpose of this chapter and the policy of the state to: (1) coordinate all emergency management functions of this state to the maximum extent with the comparable functions of:
(A) the federal government, including the federal government's various departments and agencies;
(B) other states and localities; and
(C) private agencies of every type;
so that the most effective preparation and use may be made of the nation's manpower, resources, and facilities for dealing with any disaster that may occur;
(2) prepare for prompt and efficient rescue, care, and treatment of persons victimized or threatened by disaster;
(3) provide a setting conducive to the rapid and orderly start of restoration and rehabilitation of persons and property affected by disasters;
(4) clarify and strengthen the roles of the:
(A) governor;
(B) state agencies; and
(C) local governments;
in the prevention of, preparation for, response to, and recovery from disasters;
(5) authorize and provide cooperation between departments of government in:
(A) disaster prevention;
(B) preparedness;
(C) response; and
(D) recovery;
(6) authorize and provide coordination of activities relating to:
(A) disaster prevention;
(B) preparedness;
(C) response; and
(D) recovery;
by agencies and officers of Indiana, and similar state-local, interstate, federal-state, and foreign activities in which the state and its political subdivisions may participate; and
(7) provide a disaster management system embodying all aspects of pre-disaster preparedness, disaster operations, and post-disaster response.
As added by P.L.2-2003, SEC.5. Amended by P.L.1-2006, SEC.175.

IC 10-14-3-8
Limitations on applications of chapter
Sec. 8. (a) This chapter may not be construed to do the following:
(1) Interfere with the course or conduct of a labor dispute, except that actions otherwise authorized by this chapter or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety.
(2) Interfere with the dissemination of news or comment on public affairs. However, a communications facility or organization, including radio and television stations, wire services, and newspapers, may be required to transmit or print

public service messages furnishing information or instructions in connection with a disaster emergency.
(3) Affect the jurisdiction or responsibilities of police forces, firefighting forces, or units or personnel on active duty of the United States' armed forces. However, state, local, and interjurisdictional disaster emergency plans must rely on the forces available for performance of functions related to disaster emergencies.
(4) Limit, modify, or abridge the authority of the governor to proclaim martial law or exercise any other powers vested in the governor under the constitution, statutes, or common law of Indiana independent of or in conjunction with any provisions of this chapter.
(b) This chapter does not limit or in any way affect the responsibilities of the American National Red Cross under 36 U.S.C. 300101 et seq. and 42 U.S.C. 5121 et seq.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-9
State emergency operations plan; local and interjurisdictional disaster plans; statewide mutual aid program
Sec. 9. (a) The agency shall prepare and maintain a current state emergency operations plan. The plan may provide for the following:
(1) Prevention and minimization of injury and damage caused by disaster.
(2) Prompt and effective response to disaster.
(3) Emergency relief.
(4) Identification of areas particularly vulnerable to disaster.
(5) Recommendations for:
(A) zoning;
(B) building;
(C) other land use controls;
(D) safety measures for securing mobile homes or other nonpermanent or semipermanent structures; and
(E) other preventive and preparedness measures designed to eliminate or reduce disaster or its impact;
that must be disseminated to both the fire prevention and building safety commission and local authorities.
(6) Assistance to local officials in designing local emergency action plans.
(7) Authorization and procedures for the erection or other construction of temporary works designed to protect against or mitigate danger, damage, or loss from flood, conflagration, or other disaster.
(8) Preparation and distribution to the appropriate state and local officials of state catalogs of federal, state, and private assistance programs.
(9) Organization of manpower and chains of command.
(10) Coordination of federal, state, and local disaster activities.
(11) Coordination of the state disaster plan with the disaster

plans of the federal government.
(12) Other necessary matters.
(b) The agency shall take an integral part in the development and revision of local and interjurisdictional disaster plans prepared under section 17 of this chapter. The agency shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to political subdivisions, a political subdivision's disaster agencies, and interjurisdictional planning and disaster agencies. These personnel:
(1) shall consult with subdivisions and government agencies on a regularly scheduled basis;
(2) shall make field examinations of the areas, circumstances, and conditions to which particular local and interjurisdictional disaster plans are intended to apply; and
(3) may suggest revisions.
(c) In preparing and revising the state disaster plan, the agency shall seek the advice and assistance of local government, business, labor, industry, agriculture, civic and volunteer organizations, and community leaders. In advising local and interjurisdictional agencies, the agency shall encourage local and interjurisdictional agencies to seek advice from the sources specified in this subsection.
(d) The state disaster plan or any part of the plan may be incorporated in rules of the agency or by executive orders.
(e) The agency shall do the following:
(1) Determine requirements of the state and political subdivisions for food, clothing, and other necessities in the event of an emergency.
(2) Procure and pre-position supplies, medicines, materials, and equipment.
(3) Adopt standards and requirements for local and interjurisdictional disaster plans.
(4) Provide for mobile support units.
(5) Assist political subdivisions, political subdivisions' disaster agencies, and interjurisdictional disaster agencies to establish and operate training programs and public information programs.
(6) Make surveys of industries, resources, and facilities in Indiana, both public and private, necessary to carry out this chapter.
(7) Plan and make arrangements for the availability and use of any private facilities, services, and property, and if necessary and if the private facilities, services, or property is used, provide for payment for the use under agreed upon terms and conditions.
(8) Establish a register of persons with types of training and skills important in emergency prevention, preparedness, response, and recovery.
(9) Establish a register of mobile and construction equipment and temporary housing available for use in a disaster emergency.
(10) Prepare, for issuance by the governor, executive orders,

proclamations, and regulations necessary or appropriate in coping with disaster.
(11) Cooperate with the federal government and any public or private agency or entity in achieving any purpose of this chapter and in implementing programs for disaster prevention, preparation, response, and recovery.
(12) Do other things necessary, incidental, or appropriate to implement this chapter.
(f) The agency shall ascertain the rapid and efficient communications that exist in times of disaster emergencies. The agency shall consider the desirability of supplementing these communications resources or of integrating these resources into a comprehensive intrastate or state-federal telecommunications or other communications system or network. In studying the character and feasibility of any system, the agency shall evaluate the possibility of multipurpose use of the system for general state and local governmental purposes. The agency shall make appropriate recommendations to the governor.
(g) The agency shall develop a statewide mutual aid program to implement the statewide mutual aid agreement.
As added by P.L.2-2003, SEC.5. Amended by P.L.205-2003, SEC.5.

IC 10-14-3-10
Repealed
(Repealed by P.L.205-2003, SEC.44.)

IC 10-14-3-10.6
Participating unit; unit; opt out of statewide mutual aid program; incident management system; unified command system; assistance request; restrictions on assistance
Sec. 10.6. (a) As used in this section, "participating unit" refers to a unit that does not opt out under subsection (c) from participating in the statewide mutual aid program.
(b) As used in this section, "unit" means the following:
(1) A unit (as defined in IC 36-1-2-23).
(2) A fire protection district established under IC 36-8-11.
(3) A provider unit (as defined in IC 36-8-19-3) acting on behalf of a fire protection territory established under IC 36-8-19.
(4) A fire department established by the board of trustees of a state educational institution (as defined in IC 21-7-13-32), including a fire department established by the board of trustees of Purdue University under IC 21-39-7.
(c) A unit may choose not to participate in the statewide mutual aid program if the unit:
(1) adopts an ordinance or a resolution declaring that the unit will not participate in the statewide mutual aid program; and
(2) provides a copy of the ordinance or resolution to:
(A) the local emergency management organization that serves the unit; and
(B) the department. (d) Each participating unit shall establish an incident management system and a unified command system to be used in a response to a disaster or an emergency.
(e) A participating unit may request the assistance of at least one (1) other participating unit to:
(1) manage disaster response or recovery; or
(2) conduct disaster response or recovery related exercises, testing, or training.
(f) A request for assistance to a participating unit under subsection (e) shall be made by and to the executive of the unit or the executive's authorized representative. A request may be oral or in writing. A written request shall be made on forms developed by the department. An oral request shall be confirmed in writing not later than twenty-four (24) hours after the oral request is made.
(g) A request must include the following information:
(1) A description of the disaster response and recovery functions for which assistance is needed, including the following:
(A) Fire.
(B) Law enforcement.
(C) Emergency medical.
(D) Transportation.
(E) Communications.
(F) Public works and engineering.
(G) Building inspection.
(H) Planning and information assistance.
(I) Mass care.
(J) Resource support.
(K) Health and other medical services.
(L) Search and rescue.
(2) The amount and type of services, equipment, supplies, materials, personnel, and other resources needed and a reasonable estimate of the length of time they will be needed.
(3) The specific place and time for staging of the assisting participating unit's provision of assistance and a point of contact at that location.
(h) A participating unit that is requested to render assistance shall take the necessary action to provide and make available the requested services, equipment, supplies, materials, personnel, and other resources.
(i) A participating unit's obligation to provide assistance is subject to the following restrictions:
(1) A participating unit's request to receive assistance is effective only:
(A) upon declaration of a local disaster emergency by the executive officer of the unit under section 29 of this chapter; or
(B) upon the commencement of the exercises, testing, or training.
(2) The assistance shall continue as long as: (A) the state of emergency remains in effect and the loaned resources are required by the receiving participating unit or the loaned resources remain in the receiving participating unit; or
(B) the exercises, testing, or training is in progress.
(3) The participating unit rendering the assistance may withhold resources or recall loaned resources to the extent necessary to provide for the participating unit's own reasonable protection.
(4) Emergency forces providing assistance shall continue under the command and control of their regular leaders, but operationally those forces shall be under the control of the incident commander or unified commander designated by the requesting participating unit.
As added by P.L.205-2003, SEC.6. Amended by P.L.1-2010, SEC.54; P.L.19-2010, SEC.1; P.L.29-2011, SEC.1.

IC 10-14-3-10.7
Participating unit; payment of compensation and benefits; reimbursement; agreements; act as agents; no restrictions on agreements
Sec. 10.7. (a) As used in this section, "participating unit" has the meaning set forth in section 10.6(a) of this chapter.
(b) Each participating unit shall provide for the payment of compensation and benefits to:
(1) an injured member; and
(2) a representative of a deceased member;
of the participating unit's emergency forces if the member is injured or killed while rendering assistance under section 10.6 of this chapter in the same manner and on the same terms as if the injury or death were sustained while the member was rendering assistance for or within the member's own unit. Expenses incurred under this subsection are not reimbursable under subsection (c).
(c) A participating unit rendering assistance for disaster response or recovery to another participating unit under section 10.6 of this chapter shall be reimbursed by the participating unit receiving the assistance for the following:
(1) A loss of, damage to, or expense incurred in the operation of any equipment in answering the request for assistance, to the extent the loss, damage, or expense is not covered by a reimbursement from insurance to the participating unit rendering assistance.
(2) An expense incurred in the provision of a service in answering the request for assistance, to the extent the expense is not covered by a reimbursement from insurance to the participating unit rendering assistance.
(3) An expense incurred in answering the request for assistance, to the extent the expense is not covered by a reimbursement from insurance to the participating unit rendering assistance.
(4) An amount equal to the deductible portion of an insurance policy used to reimburse all or part of an expense or other cost

described in subdivisions (1) through (3).
(d) Except as provided by an agreement entered into under subsection (e), the following labor and equipment reimbursement rates apply to reimbursement under subsection (c):
(1) The labor reimbursement rates are as follows:
(A) The straight time costs of the labor force of the participating unit rendering assistance shall be reimbursed at the normal pay rates for responding personnel.
(B) The overtime costs of the labor force of the participating unit rendering assistance shall be reimbursed at one hundred fifty percent (150%) of the normal pay rates for the responding personnel if it is the normal practice of the requesting unit to pay these personnel overtime.
(2) The equipment reimbursement rates are the lesser of the following:
(A) The rates for equipment costs reimbursement established by the Federal Emergency Management Agency or its successor agency.
(B) The equipment costs established by the participating unit rendering assistance.
(e) At least two (2) participating units may enter into agreements establishing a different allocation of loss, damage, expense, or costs among themselves than that specified in subsections (c) and (d).
(f) Officers and employees of a participating unit rendering assistance to another participating unit under this section shall be considered agents of the requesting participating unit for the purpose of tort liability and immunity.
(g) This section does not prevent any participating unit from entering into a mutual aid or other agreement with another unit, fire protection district, or provider unit (as defined in IC 36-8-19-3) acting on behalf of a fire protection territory, or affect any other agreement to which a unit, a fire protection district, or a fire protection territory is a party, including an agreement entered into under this chapter or IC 36-1-7.
As added by P.L.205-2003, SEC.7. Amended by P.L.19-2010, SEC.2.

IC 10-14-3-11
Governor; duties
Sec. 11. (a) The governor has general direction and control of the agency and is responsible for carrying out this chapter. In the event of disaster or emergency beyond local control, the governor may assume direct operational control over all or any part of the emergency management functions within Indiana.
(b) In performing the governor's duties under this chapter, the governor may do the following:
(1) Make, amend, and rescind the necessary orders, rules, and regulations to carry out this chapter with due consideration of the plans of the federal government.
(2) Cooperate with the President of the United States and the heads of the armed forces, the Federal Emergency Management

Agency, and the officers and agencies of other states in matters pertaining to emergency management and disaster preparedness, response, and recovery of the state and nation. In cooperating under this subdivision, the governor may take any measures that the governor considers proper to carry into effect any request of the President of the United States and the appropriate federal officers and agencies for any emergency management action, including the direction or control of disaster preparations, including the following:
(A) Mobilizing emergency management forces and other tests and exercises.
(B) Providing warnings and signals for drills, actual emergencies, or disasters.
(C) Shutting off water mains, gas mains, and electric power connections and suspending any other utility service.
(D) Conducting civilians and the movement and cessation of movement of pedestrians and vehicular traffic during, before, and after drills, actual emergencies, or other disasters.
(E) Holding public meetings or gatherings.
(F) Evacuating and receiving the civilian population.
(3) Take any action and give any direction to state and local law enforcement officers and agencies as may be reasonable and necessary for securing compliance with this chapter and with any orders, rules, and regulations made under this chapter.
(4) Employ any measure and give any direction to the state department of health or local boards of health as is reasonably necessary for securing compliance with this chapter or with the findings or recommendations of the state department of health or local boards of health because of conditions arising from actual or threatened:
(A) national security emergencies; or
(B) manmade or natural disasters or emergencies.
(5) Use the services and facilities of existing officers, agencies of the state, and of political subdivisions. All officers and agencies of the state and of political subdivisions shall cooperate with and extend services and facilities to the governor as the governor may request.
(6) Establish agencies and offices and appoint executive, technical, clerical, and other personnel necessary to carry out this chapter, including the appointment of full-time state and area directors.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-12
Disaster emergency; emergency gubernatorial powers
Sec. 12. (a) The governor shall declare a disaster emergency by executive order or proclamation if the governor determines that a disaster has occurred or that the occurrence or the threat of a disaster is imminent. The state of disaster emergency continues until the

governor:
(1) determines that the threat or danger has passed or the disaster has been dealt with to the extent that emergency conditions no longer exist; and
(2) terminates the state of disaster emergency by executive order or proclamation.
A state of disaster emergency may not continue for longer than thirty (30) days unless the state of disaster emergency is renewed by the governor. The general assembly, by concurrent resolution, may terminate a state of disaster emergency at any time. If the general assembly terminates a state of disaster emergency under this subsection, the governor shall issue an executive order or proclamation ending the state of disaster emergency. All executive orders or proclamations issued under this subsection must indicate the nature of the disaster, the area or areas threatened, and the conditions which have brought the disaster about or that make possible termination of the state of disaster emergency. An executive order or proclamation under this subsection shall be disseminated promptly by means calculated to bring the order's or proclamation's contents to the attention of the general public. Unless the circumstances attendant upon the disaster prevent or impede, an executive order or proclamation shall be promptly filed with the secretary of state and with the clerk of the city or town affected or with the clerk of the circuit court.
(b) An executive order or proclamation of a state of disaster emergency:
(1) activates the disaster response and recovery aspects of the state, local, and interjurisdictional disaster emergency plans applicable to the affected political subdivision or area; and
(2) is authority for:
(A) deployment and use of any forces to which the plan or plans apply; and
(B) use or distribution of any supplies, equipment, materials, and facilities assembled, stockpiled, or arranged to be made available under this chapter or under any other law relating to disaster emergencies.
(c) During the continuance of any state of disaster emergency, the governor is commander-in-chief of the organized and unorganized militia and of all other forces available for emergency duty. To the greatest extent practicable, the governor shall delegate or assign command authority by prior arrangement embodied in appropriate executive orders or regulations. This section does not restrict the governor's authority to delegate or assign command authority by orders issued at the time of the disaster emergency.
(d) In addition to the governor's other powers, the governor may do the following while the state of emergency exists:
(1) Suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business, or the orders, rules, or regulations of any state agency if strict compliance with any of these provisions would in any way prevent, hinder,

or delay necessary action in coping with the emergency.
(2) Use all available resources of the state government and of each political subdivision of the state reasonably necessary to cope with the disaster emergency.
(3) Transfer the direction, personnel, or functions of state departments and agencies or units for performing or facilitating emergency services.
(4) Subject to any applicable requirements for compensation under section 31 of this chapter, commandeer or use any private property if the governor finds this action necessary to cope with the disaster emergency.
(5) Assist in the evacuation of all or part of the population from any stricken or threatened area in Indiana if the governor considers this action necessary for the preservation of life or other disaster mitigation, response, or recovery.
(6) Prescribe routes, modes of transportation, and destinations in connection with evacuation.
(7) Control ingress to and egress from a disaster area, the movement of persons within the area, and the occupancy of premises in the area.
(8) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, explosives, and combustibles.
(9) Make provision for the availability and use of temporary emergency housing.
(10) Allow persons who:
(A) are registered as volunteer health practitioners by an approved registration system under IC 10-14-3.5; or
(B) hold a license to practice:
(i) medicine;
(ii) dentistry;
(iii) pharmacy;
(iv) nursing;
(v) engineering;
(vi) veterinary medicine;
(vii) mortuary service; and
(viii) similar other professions as may be specified by the governor;
to practice their respective profession in Indiana during the period of the state of emergency if the state in which a person's license or registration was issued has a mutual aid compact for emergency management with Indiana.
(11) Give specific authority to allocate drugs, foodstuffs, and other essential materials and services.
As added by P.L.2-2003, SEC.5. Amended by P.L.134-2008, SEC.2; P.L.1-2009, SEC.90; P.L.90-2010, SEC.1.

IC 10-14-3-13
Energy emergency proclamation; additional duties and special powers of governor; exemption; effect of cessation
Sec. 13. (a) In addition to the governor's existing powers and

duties, the governor has the duties and special energy emergency powers set forth in this section, subject to the limitations in this chapter.
(b) The governor may, upon finding that an energy emergency exists, proclaim a state of energy emergency at which time all the general and specific emergency powers specified in this section and section 14 of this chapter become effective.
(c) A proclamation issued under this section and any order or rule issued as a result of the proclamation continues in effect until sixty (60) days after the date of the proclamation of the energy emergency unless the governor rescinds the proclamation and declares the energy emergency ended before the expiration of the sixty (60) day period.
(d) The governor may not renew or extend a proclamation more than once without approval of the general assembly.
(e) The conditions of an energy emergency cease when the governor declares the end of an energy emergency.
(f) In a declared state of energy emergency, the governor may do the following:
(1) Implement programs, controls, standards, priorities, and quotas for the conservation and consumption of energy, including plans and commission regulations for the curtailment of energy if the governor imposes controls, quotas, or curtailments according to the nature of the end use to be made of the energy consistent with existing transmission and distribution systems serving the geographic area affected by the energy emergency.
(2) Suspend and modify state pollution control standards and requirements affecting or affected by the use of energy, including standards or requirements relating to air or water quality control.
(3) Establish and implement intrastate regional programs and agreements for the purposes of coordinating the energy program and actions of the state with the federal government and other states, localities, and other persons.
(4) Designate the execution and enforcement of emergency orders to a state agency that regulates the energy form, resource, or suppliers that are the subject of the proclaimed emergency.
(5) Suspend the provisions of any state statute regulating transportation or the orders or rules of any state agency if strict compliance with any of the provisions would prevent, hinder, or delay necessary action in coping with the energy emergency.
(g) Restrictions, curtailments, or adjustments under subsection (f) must:
(1) be ordered and continue only as long as demonstrably necessary for the maintenance of essential services or transportation or for the continued operation of the economy but not longer than the proclamation's duration;
(2) be applied as uniformly as practicable within each class of suppliers and consumers and without discrimination within a

class; and
(3) give due consideration to:
(A) the implementation of involuntary measures only after voluntary measures have been determined to be ineffective;
(B) protection of public health and safety;
(C) maintenance of vital activities, including but not limited to food, shelter, fuel, and medical care;
(D) minimization of economic impact on commercial, retail, professional, agricultural, and service establishments;
(E) cooperation with other state, local, and federal governments to avoid duplicating efforts; and
(F) maintenance of public information channels.
(h) This section does not mean that any program, control, standard, priority quota, or other policy created under the authority of the emergency powers authorized by this section has any continuing legal effect after the cessation of a declared state of energy emergency.
(i) Except as provided in this section, this chapter does not exempt a person from compliance with the provisions of any other law, rule, or directive unless:
(1) specifically ordered by the governor; or
(2) impossibility of compliance is a direct result of the governor's order.
(j) A proclamation issued under this section shall be:
(1) disseminated promptly and in a manner calculated to inform the general public of its contents; and
(2) filed promptly with the secretary of state and the clerk of each circuit court of Indiana.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-14
Declaration of energy emergency; procedures
Sec. 14. (a) In determining whether to declare an energy emergency under section 13 of this chapter, the governor shall consider:
(1) the availability of regional and national energy resources;
(2) local, state, regional, and national energy needs and shortages;
(3) the availability of short term alternative supplies on a local, state, regional, and national basis;
(4) the economic effect of the declaration and the implementation of any curtailment or conservation plans; and
(5) any other relevant factors.
(b) To protect the public welfare during conditions of energy emergencies proclaimed under section 13 of this chapter, the governing body of each city, town, or political subdivision of the state and each state agency (including the utility regulatory commission) shall carry out in the body's or agency's jurisdiction energy supply emergency measures ordered by the governor.
(c) To attain uniformity throughout the country in measures taken

to aid in energy crisis management, all:
(1) action taken under this section and section 13 of this chapter; and
(2) orders and rules made under this section and section 13 of this chapter;
must be taken or made consistent with federal orders, rules, actions, recommendations, and requests.
(d) A person shall comply with a specific order issued or action taken by the governor under this section or section 13 of this chapter.
(e) During a state of energy emergency proclaimed under section 13 of this chapter, the governor may:
(1) subpoena:
(A) witnesses;
(B) material;
(C) relevant books;
(D) papers;
(E) accounts;
(F) records; and
(G) memoranda;
(2) administer oaths; and
(3) cause the depositions of persons residing within or outside Indiana to be taken in the manner prescribed for depositions in civil actions;
to obtain information relevant to energy resources that are the subject of the proclaimed emergency.
(f) In obtaining information under subsection (e), the governor shall:
(1) avoid eliciting information already furnished by a person or political subdivision in Indiana to a federal, state, or local regulatory authority that is available for the governor's study; and
(2) cause reporting procedures, including forms, to conform to existing requirements of federal, state, and local regulatory authorities wherever possible.
(g) Information obtained under this section from a person who designates that information as confidential shall be maintained as confidential by the governor and by any person who obtains information that the person knows to be confidential under this chapter. The governor may not make known in any manner any particulars of information to persons other than those specified in subsection (j).
(h) This section does not prohibit the use of confidential information to prepare statistics or other general data for publication if the information is presented in a manner that prevents identification of the particular persons.
(i) A person who is served with a subpoena to:
(1) give testimony orally or in writing; or
(2) produce books, papers, correspondence, memoranda, agreements, or other documents or records;
under this chapter may apply to an Indiana court for protection

against abuse or hardship in the manner provided by law.
(j) For purposes of this section, references to the governor in this section include any other individual designated in writing by the governor. A person designated by the governor shall preserve the confidentiality of information in accordance with subsection (g).
(k) The powers vested in the governor under this section and section 13 of this chapter are in addition to and not instead of emergency powers vested in the governor under this chapter or any other state law.
(l) The governor may authorize the incurring of liabilities and expenses to be paid as other claims against the state from the general fund in the amount necessary if:
(1) an energy emergency is declared by the governor; and
(2) the energy emergency justifies the expenditure;
in accordance with section 28 of this chapter for other emergency or disaster expenditures.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-15
Governmental functions; liability; emergency management workers
Sec. 15. (a) Any function under this chapter and any other activity relating to emergency management is a governmental function. The state, any political subdivision, any other agencies of the state or political subdivision of the state, or, except in cases of willful misconduct, gross negligence, or bad faith, any emergency management worker complying with or reasonably attempting to comply with this chapter or any order or rule adopted under this chapter, or under any ordinance relating to blackout or other precautionary measures enacted by any political subdivision of the state, is not liable for the death of or injury to persons or for damage to property as a result of any such activity. This section does not affect the right of any person to receive:
(1) benefits to which the person would otherwise be entitled under:
(A) this chapter;
(B) the worker's compensation law (IC 22-3-2 through IC 22-3-6); or
(C) any pension law; or
(2) any benefits or compensation under any federal law.
(b) Any requirement for a license to practice any professional, mechanical, or other skill does not apply to any authorized emergency management worker who, in the course of performing duties as an emergency management worker, practices a professional, mechanical, or other skill during a disaster emergency.
(c) A volunteer working as an authorized emergency management worker may be covered by the medical treatment and burial expense provisions of the worker's compensation law (IC 22-3-2 through IC 22-3-6) and the worker's occupational diseases law (IC 22-3-7). If compensability of the injury is an issue, the administrative

procedures of IC 22-3-2 through IC 22-3-7 shall be used to determine the issue.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-16
Director of local organizations; mutual aid arrangements
Sec. 16. (a) The director of a local organization for emergency management may develop or cause to be developed mutual aid arrangements with other public and private agencies within Indiana for reciprocal emergency management aid and assistance in case of disaster too great to be dealt with unassisted. An arrangement must be consistent with the state emergency management program and state emergency operations plan. During an emergency, a local organization for emergency management and the agency shall render assistance in accordance with the provisions of the mutual aid arrangement.
(b) The director of a local organization for emergency management and disaster:
(1) may assist in the negotiation of reciprocal mutual aid agreements between the governor and the adjoining state or the state's political subdivisions; and
(2) shall carry out arrangements or any agreement relating to the local and political subdivision.
(c) This subsection applies when the governor finds that two (2) or more adjoining counties would be better served by an interjurisdictional arrangement than by maintaining separate disaster agencies and services. The governor may, with the concurrence of the affected counties, delineate by executive order or regulation an interjurisdictional area adequate to plan for, prevent, or respond to disaster in that area, and direct steps to be taken as necessary, including the creation of an interjurisdictional relationship, a joint emergency operations plan, mutual aid, or an area organization for emergency management planning and services. A finding of the governor under this subsection must be based on one (1) or more factors related to the difficulty of maintaining an efficient and effective disaster prevention, preparedness, response, and recovery system on a unijurisdictional basis, including the following factors:
(1) Small or sparse population.
(2) Limitations on public financial resources severe enough to make maintenance of a separate disaster agency and services unreasonably burdensome.
(3) Unusual vulnerability to disaster as evidenced by a history of disaster, topographical features, drainage characteristics, disaster potential, and presence of disaster prone facilities or operations.
(4) The interrelated character of the counties in a multicounty area.
(5) Other relevant conditions or circumstances.
(d) If the governor finds that:
(1) a vulnerable area lies partly in Indiana and includes territory

in another state or states; and
(2) it would be desirable to establish an interstate relationship, mutual aid, or an area organization for disaster;
the governor shall take steps to establish an interstate relationship. If action under this subsection is taken with jurisdictions that have enacted the emergency management assistance compact, any resulting agreement or agreements may be considered supplemental agreements under article 7 of the compact.
(e) If the other jurisdiction or jurisdictions with which the governor proposes to cooperate under subsection (d) have not enacted the emergency management assistance compact, the governor may negotiate special agreements with the jurisdiction or jurisdictions. An agreement, if sufficient authority for making the agreement does not otherwise exist, becomes effective only:
(1) after the agreement's text has been communicated to the general assembly; and
(2) if a house of the general assembly does not disapprove of the agreement by the later of:
(A) the date of adjournment of the next ensuing session that is competent to consider the agreement; or
(B) not more than thirty (30) days after the date of the submission of the agreement.
As added by P.L.2-2003, SEC.5. Amended by P.L.115-2003, SEC.11.

IC 10-14-3-17
County emergency management advisory council; local emergency management organizations; power of political subdivisions; public work
Sec. 17. (a) A political subdivision is:
(1) within the jurisdiction of; and
(2) served by;
a department of emergency management or by an interjurisdictional agency responsible for disaster preparedness and coordination of response.
(b) A county shall:
(1) maintain a county emergency management advisory council and a county emergency management organization; or
(2) participate in an interjurisdictional disaster agency that, except as otherwise provided under this chapter, may have jurisdiction over and serve the entire county.
(c) The county emergency management advisory council consists of the following individuals or their designees:
(1) The president of the county executive or, if the county executive does not have a president, a member of the county executive appointed from the membership of the county executive.
(2) The president of the county fiscal body.
(3) The mayor of each city located in the county.
(4) An individual representing the legislative bodies of all towns located in the county. (5) Representatives of private and public agencies or organizations that can assist emergency management considered appropriate by the county emergency management advisory council.
(6) One (1) commander of a local civil air patrol unit in the county or the commander's designee.
(d) The county emergency management advisory council shall do the following:
(1) Exercise general supervision and control over the emergency management and disaster program of the county.
(2) Select or cause to be selected, with the approval of the county executive, a county emergency management and disaster director who:
(A) has direct responsibility for the organization, administration, and operation of the emergency management program in the county; and
(B) is responsible to the chairman of the county emergency management advisory council.
(e) Notwithstanding any provision of this chapter or other law to the contrary, the governor may require a political subdivision to establish and maintain a disaster agency jointly with one (1) or more contiguous political subdivisions with the concurrence of the affected political subdivisions if the governor finds that the establishment and maintenance of an agency or participation in one (1) is necessary by circumstances or conditions that make it unusually difficult to provide:
(1) disaster prevention;
(2) preparedness;
(3) response; or
(4) recovery services;
under this chapter.
(f) A political subdivision that does not have a disaster agency and has not made arrangements to secure or participate in the services of an agency shall have an emergency management director designated to facilitate the cooperation and protection of that political subdivision in the work of:
(1) disaster prevention;
(2) preparedness;
(3) response; and
(4) recovery.
(g) The county emergency management and disaster director and personnel of the department may be provided with appropriate:
(1) office space;
(2) furniture;
(3) vehicles;
(4) communications;
(5) equipment;
(6) supplies;
(7) stationery; and
(8) printing; in the same manner as provided for personnel of other county agencies.
(h) Each local or interjurisdictional agency shall:
(1) prepare; and
(2) keep current;
a local or interjurisdictional disaster emergency plan for its area.
(i) The local or interjurisdictional disaster agency shall prepare and distribute to all appropriate officials a clear and complete written statement of:
(1) the emergency responsibilities of all local agencies and officials; and
(2) the disaster chain of command.
(j) Each political subdivision may:
(1) appropriate and expend funds, make contracts, obtain and distribute equipment, materials, and supplies for emergency management and disaster purposes, provide for the health and safety of persons and property, including emergency assistance to the victims of a disaster resulting from enemy attack, provide for a comprehensive insurance program for its emergency management volunteers, and direct and coordinate the development of an emergency management program and emergency operations plan in accordance with the policies and plans set by the federal emergency management agency and the department of homeland security established by IC 10-19-2-1;
(2) appoint, employ, remove, or provide, with or without compensation:
(A) rescue teams;
(B) auxiliary fire and police personnel; and
(C) other emergency management and disaster workers;
(3) establish:
(A) a primary; and
(B) one (1) or more secondary;
control centers to serve as command posts during an emergency;
(4) subject to the order of the governor or the chief executive of the political subdivision, assign and make available for duty the employees, property, or equipment of the political subdivision relating to:
(A) firefighting;
(B) engineering;
(C) rescue;
(D) health, medical, and related services;
(E) police;
(F) transportation;
(G) construction; and
(H) similar items or services;
for emergency management and disaster purposes within or outside the physical limits of the political subdivision; and
(5) in the event of a national security emergency or disaster emergency as provided in section 12 of this chapter, waive

procedures and formalities otherwise required by law pertaining to:
(A) the performance of public work;
(B) the entering into of contracts;
(C) the incurring of obligations;
(D) the employment of permanent and temporary workers;
(E) the use of volunteer workers;
(F) the rental of equipment;
(G) the purchase and distribution of supplies, materials, and facilities; and
(H) the appropriation and expenditure of public funds.
As added by P.L.2-2003, SEC.5. Amended by P.L.115-2003, SEC.12; P.L.1-2006, SEC.176; P.L.1-2009, SEC.91.

IC 10-14-3-18
Employees of political subdivisions; liability; claims for loss, damage, or expense
Sec. 18. (a) If the employees of a political subdivision render aid outside the political subdivision under section 17 of this chapter, the employees have the same:
(1) powers;
(2) duties;
(3) rights;
(4) privileges; and
(5) immunities;
as if they were performing their duties in the political subdivisions in which they are normally employed.
(b) The political subdivision in which any equipment is used under this section:
(1) is liable for loss or damage; and
(2) shall pay any expense incurred in the operation and maintenance of the equipment.
A claim for the loss, damage, or expense is not allowed unless an itemized notice of the claim made under oath is served not more than sixty (60) days after the date the claim is sustained or incurred upon the chief fiscal officer of the political subdivision where the equipment was used.
(c) The:
(1) rights;
(2) privileges; and
(3) obligations;
described in this section also apply if aid is rendered outside Indiana and if payment or reimbursement in this case shall or may be made by the state or political subdivision receiving the aid under a reciprocal mutual aid agreement or compact with the other state or by the federal government.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-19
Mobile support units Sec. 19. (a) The governor, or the executive director at the request of the governor, may establish the number of mobile support units necessary to respond to a disaster, public health emergency, public safety emergency, or other event that requires emergency action. A mobile support unit may consist of one (1) or more individuals. The executive director shall appoint a commander for each unit who has primary responsibility for the:
(1) organization;
(2) administration; and
(3) operation;
of the unit. Mobile support units shall be called to duty for training, an exercise, or a response upon orders of the governor or the executive director and shall perform the units' functions in any part of Indiana or in other states, upon the conditions specified in this section. The term of this duty shall be for a limited period of not more than sixty (60) days. However, the executive director may renew the duty orders for successive periods of not more than sixty (60) days if necessary for the mobile support unit to participate in or respond to the event. Members serving on the mobile support units are immune from discipline or termination by the members' employers for serving in the units.
(b) An individual selected to serve as a member of a mobile support unit may be unemployed, retired, self-employed, or employed:
(1) in any capacity, including:
(A) emergency management;
(B) fire services;
(C) emergency medical services;
(D) law enforcement;
(E) public health;
(F) medicine;
(G) public works; or
(H) mental health; and
(2) by any employer, including:
(A) the federal government;
(B) the state;
(C) a political subdivision; or
(D) a business or organization.
(c) While on duty for training, an exercise, or a response, an individual serving as a member of a mobile support unit, whether within or outside Indiana:
(1) if the individual is an employee of the state or a political subdivision of the state, whether serving within or outside the political subdivision, has the:
(A) powers;
(B) duties;
(C) rights;
(D) privileges; and
(E) immunities;
and shall receive the compensation and benefits incidental to

the individual's employment; and
(2) if the individual is not an employee of the state or a political subdivision of the state, is entitled to the same rights and immunities that are provided for an employee of the state.
An individual described in this subsection is considered an emergency management worker for purposes of section 15 of this chapter.
(d) If a mobile support unit is deployed outside Indiana under the emergency management assistance compact, an individual serving as a member of the mobile support unit who is not an employee of the state is considered an employee of the state for purposes of the compact.
(e) Personnel of mobile support units, while on duty, are subject to the operational control of the authority in charge of emergency management activities in the area in which the personnel are serving.
(f) The state may reimburse a political subdivision for:
(1) the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of an employee of the political subdivision while the employee is serving as a member of a mobile support unit;
(2) all payments for death, disability, or injury of an employee incurred in the course of duty while the employee was serving as a member of a mobile support unit; and
(3) all losses of or damage to supplies and equipment of the political subdivision or the employee incurred while the employee was serving as a member of a mobile support unit.
(g) For an individual of a mobile support unit who is not an employee of the state or a political subdivision, the state may:
(1) compensate the individual:
(A) at a rate of pay approved by the executive director;
(B) by reimbursing the individual for the actual and necessary:
(i) travel;
(ii) subsistence; and
(iii) maintenance;
expenses of the individual of the mobile support unit incurred while the individual is on duty as a member of a mobile support unit; and
(C) for all losses of or damage to supplies and equipment of the individual incurred while the individual is on duty as a member of a mobile support unit; or
(2) reimburse the individual's employer for:
(A) the compensation paid and the actual and necessary:
(i) travel;
(ii) subsistence; and
(iii) maintenance;
expenses of the employee while the employee is on duty as a member of a mobile support unit;
(B) all payments for:
(i) death; (ii) disability; or
(iii) injury;
of the employee while the employee was on duty as a member of a mobile support unit; and
(C) all losses of or damage to supplies and equipment of the employer or the employee incurred in the course of duty while the employee was on duty as a member of a mobile support unit.
(h) An officer or employee of the state by virtue of employment is subject to assignment:
(1) on a permanent basis to a mobile support unit in accordance with the state:
(A) emergency management program; and
(B) emergency operations plan; or
(2) on a temporary basis to an emergency management activity to meet a particular need in the event of an emergency.
Refusal to accept and perform the duties of an assignment constitutes grounds for dismissal from state employment.
As added by P.L.2-2003, SEC.5. Amended by P.L.84-2006, SEC.1; P.L.1-2007, SEC.98.

IC 10-14-3-20
Evacuation plans; traffic rules
Sec. 20. The governor may:
(1) formulate and execute plans and regulations for the control of traffic in order to provide for the rapid and safe movement of evacuation over public highways and streets of:
(A) people;
(B) troops; or
(C) vehicles and materials;
for national defense or for use in any defense industry; and
(2) coordinate the activities of the departments or agencies of the state and political subdivisions of the state concerned directly or indirectly with public highways and streets in a manner that will best effectuate the plans.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-21
Public property; leases and contracts; employment of personnel
Sec. 21. (a) If the governor considers it to be in the public interest, on terms and conditions as the governor considers necessary to promote the public welfare and protect the interests of the state, the governor may:
(1) authorize a department or an agency of the state to lease or lend real or personal property of the state to the President of the United States, the heads of the armed forces, or the Federal Emergency Management Agency; and
(2) enter into a contract on behalf of the state for the:
(A) lease or loan to a political subdivision of the state of real or personal property of the state; or (B) temporary transfer or employment of personnel of the state to or by a political subdivision of the state.
(b) The president of the county fiscal body and the president of the county executive, if the county does not contain a consolidated city, or the county executive, if the county contains a consolidated city, of each county of the state and the executive of each city and town in the state may, in accordance with the emergency management program and emergency operations plan of the county in which the city or town is located, do the following:
(1) Enter into a contract or lease with the state, accept any loan, or employ personnel. A political subdivision may equip, maintain, use, and operate any property and employ necessary personnel in accordance with the purposes for which the contract is executed.
(2) Do all things and perform acts that the governor considers necessary to effectuate the purpose of the contract.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-22
Orders, rules, and regulations; amendment and rescission
Sec. 22. (a) The political subdivisions and agencies designated or appointed by the governor may make, amend, and rescind orders, rules, and regulations as necessary for emergency management purposes and to supplement the carrying out of this chapter that are not inconsistent with:
(1) orders, rules, or regulations adopted by the governor or by a state agency exercising a power delegated to it by the governor; and
(2) the:
(A) emergency management program; and
(B) emergency operations plan;
of the county in which the political subdivision is located.
(b) Orders, rules, and regulations have the full force and effect of law when:
(1) adopted by the governor or any state agency and a copy is filed in the office of the secretary of state and mailed to all members of the county emergency management advisory council at their last known addresses; or
(2) filed in the office of the clerk of the adopting or promulgating political subdivision or agency of the state if adopted by a political subdivision or agency authorized by this chapter to make orders, rules, and regulations.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-23
Compulsory medical treatment; faith healing
Sec. 23. This chapter may not be construed to compel a person, either on behalf of:
(1) the person;
(2) the person's child less than eighteen (18) years of age; or (3) a protected person for whom the person acts as a guardian;
to submit to any physical examination, medical treatment, or immunization if the person, parent, or guardian relies in good faith on spiritual means or prayer to prevent or cure disease or suffering and objects to the treatment in writing.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-24
Enforcement
Sec. 24. The law enforcement authorities of the state and of the political subdivisions shall enforce the:
(1) orders;
(2) rules; and
(3) regulations;
issued under this chapter.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-25
Gifts, grants, and loans; places of shelter; liability for death; damages
Sec. 25. (a) If the federal government or an agency or officer of the federal government offers the state or through the state a political subdivision, services, equipment, supplies, materials, or funds under a gift, grant, or loan for purposes of emergency management:
(1) the state, acting through the governor; or
(2) the political subdivision, acting with the consent of the governor and through its executive;
may accept the offer.
(b) Upon the acceptance in subsection (a), the governor or the executive of the political subdivision may authorize an officer of the state or of the political subdivision to receive the services, equipment, supplies, materials, or funds:
(1) on behalf of the state or the political subdivision; and
(2) subject to the terms of the offer and the rules of the agency making the offer.
(c) If a person, firm, limited liability company, or corporation offers to the state or a political subdivision services, equipment, supplies, materials, or funds under gift, grant, or loan for purposes of emergency management:
(1) the state, acting through the governor; or
(2) the political subdivision, acting through its executive;
may accept the offer.
(d) Upon the acceptance in subsection (c), the governor or the executive of the political subdivision may authorize an officer of the state or of the political subdivision to receive the services, equipment, supplies, materials, or funds:
(1) on behalf of the state or the political subdivision; and
(2) subject to the terms of the offer.
(e) A person, firm, limited liability company, or corporation owning or controlling real estate or other premises that voluntarily

and without compensation grants a license or privilege or otherwise permits the designation or use of the whole or any part of the real estate or premises to shelter persons during an actual or impending national security, natural, or manmade emergency or disaster or a drill for any of those situations, together with successors in interest, is not civilly liable by reason of:
(1) the condition of the real estate or premises; or
(2) the conduct of persons engaged in directing or seeking shelter;
for negligently causing the death of or injury to any person on or about the real estate or premises or for loss of or damage to the property of any person during the emergency or disaster or during a drill.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-26
Political affiliation or activity of organizations and personnel
Sec. 26. (a) An organization for emergency management established under this chapter may not:
(1) participate in any form of political activity; or
(2) be employed directly or indirectly for political purposes.
(b) Political qualifications may not be:
(1) a consideration for appointment to the agency; or
(2) a cause for dismissal;
except as provided in section 27 of this chapter. Full-time employees of the agency may not participate in political activities.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-27
Employees; subversive activities; oaths
Sec. 27. (a) A person who:
(1) advocates a change by force or violence in the constitutional form of the government of the United States or the overthrow of any government in the United States by force or violence; or
(2) has been convicted of or is under indictment or information charging a subversive act against the United States;
may not be employed or associated in any capacity in any emergency management organization established under this chapter.
(b) An individual who is appointed to serve in an organization for emergency management shall, before entering upon the individual's duties, take a written oath before a person authorized to administer oaths in Indiana. The oath must be substantially as follows:
"I, __________________________, solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the State of Indiana against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter. I further swear (or affirm) that I do not advocate, nor am

I a member of a political party or organization that advocates, the overthrow of the government of the United States or of Indiana by force or violence; and that during the time I am a member of the (name of emergency management organization), I will neither advocate nor become a member of a political party or organization that advocates the overthrow of the government of the United States or of Indiana by force or violence.".
(c) For purposes of this section, the director and the county emergency management directors:
(1) may administer the oath provided in subsection (b) to emergency management and disaster personnel; and
(2) may delegate that authority to designated deputies and assistants approved by the director.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-28
Appropriations; emergency management contingency fund
Sec. 28. (a) The general assembly may appropriate the sums necessary to administer this chapter.
(b) The emergency management contingency fund is established. The fund consists of money appropriated by the general assembly. Money in the fund must be held in reserve and allocated for emergency management purposes as follows:
(1) For an allocation of not more than one hundred thousand dollars ($100,000), upon the approval of the director and the budget director.
(2) For an allocation of more than one hundred thousand dollars ($100,000), upon the recommendation of the director and the approval of the governor.
(c) For an allocation described in subsection (b)(2), the agency shall submit a written report to the following individuals identifying the use of the funds not more than thirty (30) days after the allocation is approved:
(1) Each member of the budget committee.
(2) The speaker of the house of representatives.
(3) The president pro tempore of the senate.
(4) The chairperson of the house committee on ways and means.
(5) The ranking minority member of the house committee on ways and means.
(6) The chairperson of the senate committee on appropriations.
(7) The ranking minority member of the senate committee on appropriations.
As added by P.L.2-2003, SEC.5. Amended by P.L.110-2009, SEC.2.

IC 10-14-3-29
Local disaster emergency
Sec. 29. (a) A local disaster emergency:
(1) may be declared only by the principal executive officer of a political subdivision; and
(2) may not be continued or renewed for more than seven (7)

days except by or with the consent of the governing board of the political subdivision.
Any order or proclamation declaring, continuing, or terminating a local disaster emergency shall be given prompt and general publicity and shall be filed promptly in the office of the clerk of the political subdivision.
(b) The effect of a declaration of a local disaster emergency is to:
(1) activate the response and recovery aspects of all applicable local or interjurisdictional disaster emergency plans; and
(2) authorize the furnishing of aid and assistance under the plans.
(c) An interjurisdictional agency or official may not declare a local disaster emergency unless expressly authorized by the agreement under which the agency functions. However, an interjurisdictional disaster agency shall provide aid and services according to the agreement.
(d) If a local disaster emergency is declared under this section, the political subdivision may not prohibit individuals engaged in employment necessary to:
(1) maintain a safe rail system;
(2) restore utility service; or
(3) provide any other emergency public service;
from traveling on the highways within the political subdivision during the local disaster emergency.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-29.5
Designation of a local travel advisory
Sec. 29.5. (a) If the principal executive officer of a political subdivision issues a local travel advisory as part of an emergency declaration under section 29 of this chapter, the principal executive officer shall designate the travel advisory as falling into one (1) of the following categories:
(1) "Advisory", the lowest level of local travel advisory, means that routine travel or activities may be restricted in areas because of a hazardous situation, and individuals should use caution or avoid those areas.
(2) "Watch" means that conditions are threatening to the safety of the public. During a "watch" local travel advisory, only essential travel, such as to and from work or in emergency situations, is recommended, and emergency action plans should be implemented by businesses, schools, government agencies, and other organizations.
(3) "Warning", the highest level of local travel advisory, means that travel may be restricted to emergency management workers only. During a "warning" local travel advisory, individuals are directed to:
(A) refrain from all travel;
(B) comply with necessary emergency measures;
(C) cooperate with public officials and disaster services

forces in executing emergency operations plans; and
(D) obey and comply with the lawful directions of properly identified officers.
Further and more specific restrictions, including parking restrictions, may be included in a "warning" local travel advisory.
(b) If the emergency management agency director or the principal executive officer of a political subdivision determines that conditions within the political subdivision have created the need for travel advisory restrictions without a local disaster emergency declaration under section 29 of this chapter, the emergency management agency director or the principal executive officer may issue an "advisory" or a "watch" level travel advisory.
(c) A "warning" level travel advisory may be issued only after a local disaster emergency is declared under section 29 of this chapter.
As added by P.L.40-2011, SEC.2.

IC 10-14-3-30
Additional measures, studies, recommendations
Sec. 30. (a) In addition to disaster prevention measures as included in the state, local, and interjurisdictional disaster plans, the governor shall consider on a continuing basis steps that could be taken to prevent or reduce the harmful consequences of disasters. At the governor's direction, and under any other authority state agencies have, state agencies, including those charged with responsibilities in connection with:
(1) flood plain management;
(2) stream encroachment and flow regulation;
(3) fire prevention and control;
(4) air quality;
(5) public works; and
(6) use and land use planning and construction standards;
shall make studies of disaster prevention related matters. The governor shall make recommendations to the general assembly, local governments, and other appropriate public and private entities to facilitate measures for prevention or reduction of the harmful consequences of disasters.
(b) In conjunction with the agency, an appropriate state agency shall keep land uses and construction of structures and other facilities under continuing study and identify areas that are particularly susceptible to:
(1) severe land shifting;
(2) subsidence;
(3) flood; or
(4) other catastrophic occurrence.
The studies under this subsection must concentrate on means of reducing or avoiding the dangers caused by this occurrence or its consequences.
(c) If the agency believes on the basis of the studies or other competent evidence: (1) that an area is susceptible to a disaster of catastrophic proportions without adequate warning;
(2) that existing building standards and land use controls in that area are inadequate and could add substantially to the magnitude of the disaster; and
(3) that changes in zoning regulations, other land use regulations, or building requirements are essential in order to further the purposes of this section;
the agency shall specify the essential changes to the governor. The governor shall recommend changes to the agencies or local governments with jurisdiction over the area and subject matter that the governor finds to be essential upon review of the specified changes and a public hearing. If no action or insufficient action under the governor's recommendations is taken within the time specified by the governor, the governor shall inform the general assembly and request legislative action appropriate to mitigate the effect of disaster.
(d) The governor, at the same time that the governor makes recommendations under subsection (c), may:
(1) suspend the standard or control that the governor finds to be inadequate to protect the public safety; and
(2) by rule place a new standard or control in effect.
The new standard or control remains in effect until rejected by concurrent resolution of both houses of the general assembly or amended by the governor. When it is in effect, the standard or control contained in the governor's regulation is administered and given full effect by all relevant regulatory agencies of the state and local governments to which it applies. Any action taken by the governor under this section is subject to judicial review, but no court has jurisdiction to stay or restrain that action before a hearing on the merits.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-31
Individual management obligations; compensation for property
Sec. 31. (a) A person in Indiana shall conduct himself or herself and keep and manage his or her affairs and property in ways that will reasonably assist and will not unreasonably detract from the ability of the state and the public to successfully meet disaster emergencies. This obligation includes appropriate personal service and use or restriction on the use of property in time of disaster emergency. Compensation for services or for the taking or use of property may be made only to the extent:
(1) that obligations recognized in this chapter are exceeded in a particular case; and
(2) that the claimant has not volunteered the claimant's services or property without compensation.
(b) Personal services may not be compensated by the state or any subdivision or agency of the state except under statute, local law, or ordinance. (c) Compensation for property may be paid only if the property was commandeered or otherwise used in coping with a disaster emergency and its use or destruction was ordered by the governor or a member of the disaster emergency forces of Indiana.
(d) Any person claiming compensation for the use, damage, loss, or destruction of property under this chapter must make a claim for it. The claim must be filed and shall be adjudicated as provided in IC 32-24.
(e) This section does not apply to or authorize compensation for the destruction or damaging of standing timber or other property in order to provide a fire break or to the release of waters or the breach of impoundments in order to reduce pressure or other danger from actual or threatened flood.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-32
Disaster funds; availability; contributions to political subdivisions
Sec. 32. (a) The general assembly intends and declares to be the policy of the state that funds to meet disaster emergencies always be available.
(b) The general assembly intends that the first recourse shall be to funds regularly appropriated to state and local agencies. If the governor finds that the demands placed upon these funds in coping with a particular disaster are unreasonably great, the governor may make funds available from money in the budget agency from emergency or contingency appropriations available for emergency expenditures as provided in IC 4-12-1-15.
(c) Within the limits of the funds appropriated under this section, the governor may contribute to a political subdivision not more than twenty-five percent (25%) of the cost of emergency management agency personnel and administrative expenses that meet standards established by the governor.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-33
Reimbursement of civil air patrol for missions not authorized by Air Force
Sec. 33. The department may reimburse the civil air patrol for fuel, lubricants, and maintenance for any missions not authorized by the United States Air Force using the same formula for reimbursement used by the:
(1) United States Department of Defense; and
(2) American Red Cross.
As added by P.L.2-2003, SEC.5.

IC 10-14-3-33.5
Regulation of firearms
Sec. 33.5. (a) Except as provided in subsection (b), the state, a political subdivision, or any other person may not prohibit or restrict the lawful possession, transfer, sale, transportation, storage, display,

or use of firearms or ammunition during:
(1) a disaster emergency;
(2) an energy emergency; or
(3) a local disaster emergency;
declared under this chapter.
(b) Subsection (a) does not authorize the possession, transfer, sale, transportation, storage, display, or use of firearms or ammunition during an emergency described in subsection (a):
(1) in or on school property, in or on property that is being used by a school for a school function, or on a school bus in violation of IC 20-33-8-16 or IC 35-47-9-2;
(2) on the property of:
(A) a child caring institution;
(B) an emergency shelter care child caring institution;
(C) a private secure facility;
(D) a group home; or
(E) an emergency shelter care group home;
in violation of 465 IAC 2-9-80, 465 IAC 2-10-79, 465 IAC 2-11-80, 465 IAC 2-12-78, or 465 IAC 2-13-77;
(3) on the property of a penal facility (as defined in IC 35-31.5-2-232);
(4) in violation of federal law;
(5) in or on property belonging to an approved postsecondary educational institution (as defined in IC 21-7-13-6(b));
(6) on the property of a domestic violence shelter; or
(7) on property owned, operated, controlled, or used by an entity that:
(A) is required to:
(i) conduct a vulnerability assessment; and
(ii) develop and implement a site security plan;
under the United States Department of Homeland Security's Chemical Facility Anti-Terrorism Standards issued April 9, 2007; or
(B) is required to have a security plan under the Maritime Transportation Security Act of 2002, Public Law 107-295.
As added by P.L.90-2010, SEC.2. Amended by P.L.17-2011, SEC.1; P.L.114-2012, SEC.22.

IC 10-14-3-34
Offenses
Sec. 34. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class B misdemeanor.
As added by P.L.2-2003, SEC.5. Amended by P.L.115-2003, SEC.13.



CHAPTER 3.5. UNIFORM EMERGENCY VOLUNTEER HEALTH PRACTITIONERS ACT

IC 10-14-3.5-1
"Disaster relief organization"
Sec. 1. As used in this chapter, "disaster relief organization" means an entity that provides emergency or disaster relief services that include health or veterinary services provided by volunteer health practitioners and:
(1) is designated or recognized as a provider of the services under a disaster response and recovery plan adopted by an agency of the federal government or the department of homeland security; or
(2) regularly plans and conducts the entity's activities in coordination with an agency of the federal government or the department of homeland security.
As added by P.L.134-2008, SEC.3. Amended by P.L.1-2009, SEC.93.

IC 10-14-3.5-2
"Emergency"
Sec. 2. As used in this chapter, "emergency" means an event or condition that is an emergency, a disaster, or a public health emergency under this article.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-3
"Emergency declaration"
Sec. 3. As used in this chapter, "emergency declaration" means a declaration of emergency issued by a person authorized to do so under state or local laws of Indiana.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-4
"Emergency Management Assistance Compact"
Sec. 4. As used in this chapter, "Emergency Management Assistance Compact" means the federal interstate compact under P.L.104-321, 110 Stat. 3877.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-5
"Entity"
Sec. 5. As used in this chapter, "entity" means a person other than

an individual.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-6
"Health facility"
Sec. 6. As used in this chapter, "health facility" means an entity licensed under the laws of Indiana or another state to provide health or veterinary services.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-7
"Health practitioner"
Sec. 7. As used in this chapter, "health practitioner" means an individual licensed under the laws of Indiana or another state to provide health or veterinary services.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-8
"Health services"
Sec. 8. As used in this chapter, "health services" means the provision of treatment, care, advice, guidance, or other services or supplies related to the health or death of individuals or human populations to the extent necessary to respond to an emergency, including:
(1) with respect to the physical or mental condition or functional status of an individual or the structure or function of the body:
(A) preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care; and
(B) counseling, assessment, procedures, or other services;
(2) the sale or dispensing of a drug, a device, equipment, or another item to an individual in accordance with a prescription; and
(3) funeral, cremation, cemetery, or other mortuary services.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-9
"Host entity"
Sec. 9. As used in this chapter, "host entity" means an entity operating in Indiana that uses volunteer health practitioners to respond to an emergency.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-10
"License"
Sec. 10. (a) As used in this chapter, "license" means authorization by a state to engage in health or veterinary services that are unlawful without the authorization.
(b) The term includes authorization under Indiana law to an individual to provide health or veterinary services based upon a

national certification issued by a public or private entity.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-11
"Person"
Sec. 11. As used in this chapter, "person" means an individual, a corporation, a business trust, a trust, a partnership, a limited liability company, an association, a joint venture, a public corporation, a government or governmental subdivision, an agency, an instrumentality, or another legal or commercial entity.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-12
"Scope of practice"
Sec. 12. As used in this chapter, "scope of practice" means the extent of the authorization to provide health or veterinary services granted to a health practitioner by a license issued to the practitioner in the state in which the principal part of the practitioner's services are rendered, including conditions imposed by the licensing authority.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-13
"State"
Sec. 13. As used in this chapter, "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or a territory or an insular possession subject to the jurisdiction of the United States.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-14
"Veterinary services"
Sec. 14. As used in this chapter, "veterinary services" means the provision of treatment, care, advice, guidance, or other services or supplies related to the health or death of an animal or to animal populations to the extent necessary to respond to an emergency, including:
(1) diagnosis, treatment, or prevention of an animal disease, injury, or other physical or mental condition by the prescription, administration, or dispensing of vaccine, medicine, surgery, or therapy;
(2) use of a procedure for reproductive management; and
(3) monitoring and treatment of animal populations for diseases that have spread or demonstrate the potential to spread to humans.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-15
"Volunteer health practitioner"
Sec. 15. (a) As used in this chapter, "volunteer health practitioner"

means a health practitioner who provides health or veterinary services, whether or not the practitioner receives compensation for those services.
(b) The term does not include a practitioner who receives compensation under a preexisting employment relationship with a host entity or affiliate that requires the practitioner to provide health services in Indiana, unless the practitioner is not a resident of Indiana and is employed by a disaster relief organization providing services in Indiana while an emergency declaration is in effect.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-16
Applicability
Sec. 16. This chapter applies to volunteer health practitioners who:
(1) are registered with a registration system that complies with section 18 of this chapter; and
(2) provide health or veterinary services in Indiana for a host entity while an emergency declaration is in effect.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-17
Limit, restrict, or regulate volunteer health practitioners by the state emergency management agency
Sec. 17. (a) While an emergency declaration is in effect, the department of homeland security may limit, restrict, or otherwise regulate:
(1) the duration of practice by volunteer health practitioners;
(2) the geographical areas in which volunteer health practitioners may practice;
(3) the types of volunteer health practitioners who may practice; and
(4) any other matters necessary to coordinate effectively the provision of health or veterinary services during the emergency.
(b) An order issued under subsection (a) may take effect immediately, without prior notice or comment, and is not a rule within the meaning of IC 4-22-2.
(c) A host entity that uses volunteer health practitioners to provide health or veterinary services in Indiana shall:
(1) consult and coordinate the host entity's activities with the department of homeland security to the extent practicable to provide for the efficient and effective use of volunteer health practitioners; and
(2) comply with any laws other than this chapter relating to the management of emergency health or veterinary services, including this article.
As added by P.L.134-2008, SEC.3. Amended by P.L.1-2009, SEC.94.

IC 10-14-3.5-18
Qualifications of a volunteer health practitioner registration

system; confirmation of volunteer health practitioners used in Indiana; notification; host entity not required to use services
Sec. 18. (a) To qualify as a volunteer health practitioner registration system, a system must:
(1) accept applications for the registration of volunteer health practitioners before or during an emergency;
(2) include information about the licensure and good standing of health practitioners that is accessible by authorized persons;
(3) be capable of confirming the accuracy of information concerning whether a health practitioner is licensed and in good standing before health services or veterinary services are provided under this chapter; and
(4) meet one (1) of the following conditions:
(A) Be an emergency system for advance registration of volunteer health practitioners established by a state and funded through the Health Resources Services Administration under section 319I of the federal Public Health Services Act, 42 U.S.C. 247d-7b.
(B) Be a local unit consisting of trained and equipped emergency response, public health, and medical personnel formed under section 2801 of the federal Public Health Services Act, 42 U.S.C. 300hh.
(C) Be operated by a:
(i) disaster relief organization;
(ii) licensing board;
(iii) national or regional association of licensing boards or health practitioners;
(iv) health facility that provides comprehensive inpatient and outpatient health care services, including a tertiary care and teaching hospital; or
(v) governmental entity.
(D) Be designated by the department of homeland security as a registration system for purposes of this chapter.
(b) While an emergency declaration is in effect, the department of homeland security, a person authorized to act on behalf of the department of homeland security, or a host entity may confirm whether volunteer health practitioners used in Indiana are registered with a registration system that complies with subsection (a). Confirmation is limited to obtaining identities of the practitioners from the system and determining whether the system indicates that the practitioners are licensed and in good standing.
(c) Upon request of a person in Indiana authorized under subsection (b), or a similarly authorized person in another state, a registration system located in Indiana shall notify the person of the identities of volunteer health practitioners and whether the practitioners are licensed and in good standing.
(d) A host entity is not required to use the services of a volunteer health practitioner even if the practitioner is registered with a registration system that indicates that the practitioner is licensed and in good standing. As added by P.L.134-2008, SEC.3. Amended by P.L.1-2009, SEC.95.

IC 10-14-3.5-19
Practice by a volunteer health practitioner during a declared emergency; no protection for practitioners with suspended, revoked, or restricted practice privileges
Sec. 19. (a) While an emergency declaration is in effect, a volunteer health practitioner, registered with a registration system that complies with section 18 of this chapter and licensed and in good standing in the state upon which the practitioner's registration is based, may practice in Indiana to the extent authorized by this chapter as if the practitioner were licensed in Indiana.
(b) A volunteer health practitioner qualified under subsection (a) is not entitled to the protections of this chapter if the practitioner is licensed in more than one (1) state and any license of the practitioner is suspended, revoked, or subject to an agency order limiting or restricting practice privileges or has been voluntarily terminated under threat of sanction.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-20
Health facility credentialing and privileging not affected
Sec. 20. (a) As used in this section:
(1) "credentialing" means obtaining, verifying, and assessing the qualifications of a health practitioner to provide treatment, care, or services in or for a health facility; and
(2) "privileging" means the authorizing by an appropriate authority, such as a governing body, of a health practitioner to provide specific treatment, care, or services at a health facility subject to limits based on factors that include license, education, training, experience, competence, health status, and specialized skill.
(b) This chapter does not affect credentialing or privileging standards of a health facility and does not preclude a health facility from waiving or modifying those standards while an emergency declaration is in effect.
As added by P.L.134-2008, SEC.3.

IC 10-14-3.5-21
Adherence to the scope of practice established by Indiana law; modification or restriction of health or veterinary services; unauthorized practice; administrative sanctions
Sec. 21. (a) Subject to subsections (b) and (c), a volunteer health practitioner shall adhere to the scope of practice for a similarly licensed practitioner established by the licensing provisions, practice acts, or other laws of Indiana.
(b) Except as provided in subsection (c), this chapter does not authorize a volunteer health practitioner to provide services that are outside the practitioner's scope of practice, even if a similarly licensed practitioner in Indiana would be permitted to provide the

services.
(c) The department of homeland security may modify or restrict the health or veterinary services that volunteer health practitioners may provide under this chapter. An order under this subsection may take effect immediately, without prior notice or comment, and is not a rule within the meaning of IC 4-22-2.
(d) A host entity may restrict the health or veterinary services that a volunteer health practitioner may provide under this chapter.
(e) A volunteer health practitioner does not engage in unauthorized practice unless the practitioner has reason to know of a limitation, modification, or restriction under this section or that a similarly licensed practitioner in Indiana would not be permitted to provide the services. A volunteer health practitioner has reason to know of a limitation, modification, or restriction or that a similarly licensed practitioner in Indiana would not be permitted to provide a service if:
(1) the practitioner knows the limitation, modification, or restriction exists or that a similarly licensed practitioner in Indiana would not be permitted to provide the service; or
(2) from all the facts and circumstances known to the practitioner at the relevant time, a reasonable person would conclude that the limitation, modification, or restriction exists or that a similarly licensed practitioner in Indiana would not be permitted to provide the service.
(f) In addition to the authority granted by laws of Indiana other than this chapter to regulate the conduct of health practitioners, a licensing board or other disciplinary authority in Indiana:
(1) may impose administrative sanctions upon a health practitioner licensed in Indiana for conduct outside of Indiana in response to an out-of-state emergency;
(2) may impose administrative sanctions upon a practitioner not licensed in Indiana for conduct in Indiana in response to an in-state emergency; and
(3) shall report any administrative sanctions imposed upon a practitioner licensed in another state to the appropriate licensing board or other disciplinary authority in any other state in which the practitioner is known to be licensed.
(g) In determining whether to impose administrative sanctions under subsection (f), a licensing board or other disciplinary authority shall consider the circumstances in which the conduct took place, including any exigent circumstances, and the practitioner's scope of practice, education, training, experience, and specialized skill.
As added by P.L.134-2008, SEC.3. Amended by P.L.1-2009, SEC.96.

IC 10-14-3.5-22
No limitation on rights, privileges, or immunities; emergency forces
Sec. 22. (a) This chapter does not limit the rights, privileges, or immunities provided to volunteer health practitioners by laws other than this chapter. Except as provided in subsection (b), this chapter

does not affect requirements for the use of health practitioners under the Emergency Management Assistance Compact.
(b) The department of homeland security, under the Emergency Management Assistance Compact or the Interstate Emergency Management and Disaster Compact, may incorporate into the emergency forces of Indiana volunteer health practitioners who are not officers or employees of Indiana, a political subdivision of Indiana, or a municipality or other local government within Indiana.
As added by P.L.134-2008, SEC.3. Amended by P.L.1-2009, SEC.97.

IC 10-14-3.5-23
Adoption of rules for implementation; reasonably compatible with other states
Sec. 23. The department of homeland security may adopt rules under IC 4-22-2 to implement this chapter. In doing so, the department of homeland security shall consult with and consider the recommendations of the entity established to coordinate the implementation of the Emergency Management Assistance Compact or the Interstate Emergency Management and Disaster Compact and shall also consult with and consider rules adopted by similarly empowered agencies in other states to promote uniformity of application of this chapter and make the emergency response systems in the various states reasonably compatible.
As added by P.L.134-2008, SEC.3. Amended by P.L.1-2009, SEC.98.

IC 10-14-3.5-24
Consideration of uniformity in application and construction
Sec. 24. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
As added by P.L.134-2008, SEC.3.



CHAPTER 4. STATE DISASTER RELIEF FUND

IC 10-14-4-2
"Eligible entity"
Sec. 2. As used in this chapter, "eligible entity" means a county, a city, a town, a township, or an individual who has incurred loss because of a disaster.
As added by P.L.2-2003, SEC.5. Amended by P.L.107-2007, SEC.1.

IC 10-14-4-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the state disaster relief fund established by this chapter.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-4
"Public facility"
Sec. 4. As used in this chapter, "public facility" means any:
(1) building or structure;
(2) bridge, road, highway, or public way;
(3) park or recreational facility;
(4) sanitary sewer system or wastewater treatment facility;
(5) drainage or flood control facility;
(6) water treatment, water storage, or water distribution facility; or
(7) other improvement or infrastructure;
owned by, maintained by, or operated by or on behalf of an eligible entity.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-5
State disaster relief fund
Sec. 5. (a) The state disaster relief fund is established to provide financial assistance to:
(1) assist eligible entities in paying for:
(A) the costs of repairing, replacing, or restoring public facilities or individual residential real or personal property damaged or destroyed by a disaster; or
(B) response costs incurred by an eligible entity during a disaster; and
(2) allow the agency to pay for response costs incurred by the state or a local unit of government at the direction of the agency. The agency may provide financial assistance in response to a disaster only from the balance in the fund that is unobligated on the date the disaster occurs.
(b) The fund consists of the following:
(1) Money appropriated by the general assembly.
(2) Money deposited under IC 22-11-14-12(c)(2).
(c) The agency shall administer the fund. Expenses of administering the fund shall be paid from money in the fund. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-2003, SEC.5. Amended by P.L.107-2007, SEC.2; P.L.57-2008, SEC.2.

IC 10-14-4-6
Grants; eligible entities
Sec. 6. Subject to the restrictions under this chapter, the agency may use money in the fund to provide financial assistance as follows:
(1) To an eligible entity that:
(A) is not an individual;
(B) contains territory for which a disaster emergency has been declared by the governor;
(C) has suffered damage to the entity's public facilities because of the disaster for which the disaster emergency was declared;
(D) has applied to the department for financial assistance in the form of a grant; and
(E) complies with all other requirements established by the agency.
(2) To an eligible entity:
(A) who is an individual;
(B) whose primary residence is located in territory for which:
(i) the United States Small Business Administration declares a disaster; and
(ii) there has been no disaster declaration issued by the President of the United States;
(C) who has suffered damage to the entity's primary residence or individual property because of a disaster described in clause (B); and
(D) who complies with all other requirements established by the agency.
As added by P.L.2-2003, SEC.5. Amended by P.L.107-2007, SEC.3; P.L.57-2008, SEC.3; P.L.110-2009, SEC.3.

IC 10-14-4-7
Grants; limitations
Sec. 7. This section does not apply to an eligible entity that is an

individual. Except as provided in section 8 of this chapter, the agency may not make a grant to an eligible entity under this section unless the damage to the entity's public facilities caused by the disaster exceeds an amount equal to one dollar ($1) multiplied by the population of the entity. A grant to an eligible entity under this subsection may not exceed an amount equal to:
(1) fifty percent (50%); multiplied by
(2) the result of:
(A) the total cost of the damage to the entity's public facilities caused by the disaster; minus
(B) an amount equal to one dollar ($1) multiplied by the population of the entity.
As added by P.L.2-2003, SEC.5. Amended by P.L.107-2007, SEC.4.

IC 10-14-4-8
Grants; limitations for entity suffering multiple disaster emergencies
Sec. 8. This section does not apply to an eligible entity that is an individual. If the governor declares more than one (1) disaster emergency in the same year for territory in an eligible entity, the agency may, in addition to a grant under section 7 of this chapter, make a grant to the entity under this section if the total cumulative cost of the damage to the entity's public facilities caused by the disasters exceeds two dollars ($2) multiplied by the population of the entity. A grant to an eligible entity under this section may not exceed:
(1) the product of:
(A) fifty percent (50%); multiplied by
(B) the total cumulative cost of the damage to the entity's public facilities caused by all disasters in the year; minus
(2) any grants previously made under section 7 of this chapter to the entity during the year.
As added by P.L.2-2003, SEC.5. Amended by P.L.107-2007, SEC.5.

IC 10-14-4-9
Grant application for eligible entity other than individual
Sec. 9. This section does not apply to an eligible entity that is an individual. To qualify for a grant under this chapter, the executive of an eligible entity must apply to the agency on forms provided by the agency. The application must include the following:
(1) A description and estimated cost of the damage caused by the disaster to the entity's public facilities.
(2) The manner in which the entity intends to use the grant money.
(3) Any other information required by the agency.
As added by P.L.2-2003, SEC.5. Amended by P.L.107-2007, SEC.6.

IC 10-14-4-10
Grants; administration by receiving entity; effects on property tax levy Sec. 10. This section does not apply to an eligible entity that is an individual. The fiscal officer of an entity receiving a grant under this chapter shall:
(1) establish a separate account within the entity's general fund; and
(2) deposit any grant proceeds received under this chapter in the account.
The department of local government finance may not reduce an entity's maximum or actual property tax levy under IC 6-1.1-18.5 on account of grant money deposited in the account.
As added by P.L.2-2003, SEC.5. Amended by P.L.107-2007, SEC.7.

IC 10-14-4-11
Rules
Sec. 11. The director shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.2-2003, SEC.5. Amended by P.L.22-2005, SEC.8.

IC 10-14-4-12
Offenses
Sec. 12. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class B misdemeanor.
As added by P.L.2-2003, SEC.5. Amended by P.L.115-2003, SEC.14.

IC 10-14-4-13
Financial assistance for individual eligible entity
Sec. 13. (a) This section applies only to an eligible entity that is an individual.
(b) To qualify for financial assistance under this chapter, including a grant, an eligible entity must apply to the agency on forms provided by the agency. The application must include the following:
(1) A description and estimated cost of the damage caused by the disaster to the individual's property.
(2) The manner in which the individual intends to use the financial assistance.
(3) Any other information required by the agency.
As added by P.L.107-2007, SEC.8. Amended by P.L.57-2008, SEC.4.



CHAPTER 5. EMERGENCY MANAGEMENT ASSISTANCE COMPACT

IC 10-14-5-2
General implementation
Sec. 2. ARTICLE II_General implementation.
Each party state entering into this compact recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.
The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.
On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned

responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-3
Party state responsibilities
Sec. 3. ARTICLE III_Party state responsibilities.
(a) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:
(1) review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, manmade disaster, emergency aspects of resources shortages, civil disorders, insurgency, or enemy attack;
(2) review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency;
(3) develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;
(4) assist in warning communities adjacent to or crossing the state boundaries;
(5) protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material;
(6) inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and
(7) provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.
(b) The authorized representative of a party state may request assistance to another party state by contacting the authorized representative of that state. The provisions of this compact shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty (30) days of the verbal request. Requests shall provide the following information:
(1) A description of the emergency service function for which assistance is needed, including, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building, inspection, planning and information assistance, mass care,

resource support, health and medical services, and search and rescue.
(2) The amount and type of personnel, equipment, materials and supplies needed and a reasonable estimate of the length of time they will be needed.
(3) The specific place and time for staging of the assisting party's response and a point of contact at that location.
(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans, and resource records relating to emergency capabilities.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-4
Limitations
Sec. 4. ARTICLE IV_Limitations.
Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms of this compact. However, it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.
Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state emergency or disaster by the governor of the party state that is to receive assistance or upon commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state, whichever is longer.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-5
Licenses and permits
Sec. 5. ARTICLE V_Licenses and permits.
Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person

shall be considered licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-6
Liability
Sec. 6. ARTICLE VI_Liability.
Officers or employees of a party state rendering aid in another state under this compact shall be considered agents of the requesting state for tort liability and immunity purposes. No party state or its officers or employees rendering aid in another state under this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-7
Supplementary agreements
Sec. 7. ARTICLE VII_Supplementary agreements.
Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two (2) or more states may differ from that among the states that are party to this compact, this compact contains elements of a broad base common to all states, and nothing in this compact precludes any state entering into supplementary agreements with another state or affects any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-8
Compensation
Sec. 8. ARTICLE VIII_Compensation.
Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid under this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-9 Reimbursement
Sec. 9. ARTICLE IX_Reimbursement.
Any party state rendering aid in another state under this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests. However, any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost, and any two (2) or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this article.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-10
Evacuation
Sec. 10. ARTICLE X_Evacuation.
Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant shall be worked out and maintained between the party states and the emergency management services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees; the number of evacuees to be received in different areas; the manner in which food, clothing, housing, and medical care will be provided; the registration of the evacuees; the providing of facilities for the notification of relatives or friends; and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-11
Implementation
Sec. 11. ARTICLE XI_Implementation.
(a) This compact shall become effective immediately upon its enactment into law by any two (2) states. Thereafter, this compact shall become effective as to any other state upon enactment by such

state.
(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty (30) days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed under this compact before the effective date of withdrawal.
(c) Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-12
Validity
Sec. 12. ARTICLE XII_Validity.
This compact shall be construed to effectuate the purposes stated in Article I. If any provision of this compact is declared unconstitutional, or if the applicability of this compact to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability of this compact to other persons and circumstances shall not be affected.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-13
Additional provisions
Sec. 13. ARTICLE XIII_Additional provisions.
Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would, in the absence of express statutory authorization, be prohibited under 18 U.S.C. 1385.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-14
Right to alter, amend, or repeal
Sec. 14. Right To Alter, Amend, or Repeal.
The right to alter, amend, or repeal this chapter is hereby expressly reserved. The consent granted by this chapter shall:
(1) not be construed as impairing or in any manner affecting any right or jurisdiction of the United States in and over the subject of the compact;
(2) not be construed as consent to the National Guard Mutual Assistance Compact;
(3) be construed as understanding that the first paragraph of Article II of the compact provides that emergencies will require procedures to provide immediate access to existing resources to

make a prompt and effective response;
(4) not be construed as providing authority under Article III (a)(7) that does not otherwise exist for the suspension of statutes or ordinances;
(5) be construed as understanding that Article III (c) does not impose any affirmative obligation to exchange information, plans, and resource records on the United States or any party which has not entered into the compact; and
(6) be construed as understanding that Article XIII does not affect the authority of the President over the National Guard provided by Article I of the Constitution of the United States and 10 U.S.C.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-15
Construction and severability
Sec. 15. Construction and Severability.
It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. If any part or application of this compact, or legislation enabling the compact, is held invalid, the remainder of the compact or its application to other situations or persons shall not be affected.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-16
Inconsistency of language
Sec. 16. Inconsistency of Language.
The validity of this compact shall not be affected by any insubstantial difference in its form or language as adopted by the states.
As added by P.L.2-2003, SEC.5.



CHAPTER 6. INTERSTATE EMERGENCY MANAGEMENT AND DISASTER COMPACT

INTERSTATE EMERGENCY MANAGEMENT

AND DISASTER COMPACT

ARTICLE I

ARTICLE II

ARTICLE III

ARTICLE IV

ARTICLE V

ARTICLE VI

and the exchange of medical, fire, police, public utility reconnaissance, welfare, transportation, and communications personnel, equipment, and supplies.

ARTICLE VII

ARTICLE VIII

ARTICLE IX

ARTICLE X

ARTICLE XI

ARTICLE XII

ARTICLE XIII

ARTICLE XIV

ARTICLE XV

or otherwise in danger.
(2) Action useful in coping with disasters arising from any cause or designed to increase capability to cope with any such disasters.
(3) Incidents, or the imminence of them, which endanger the health or safety of the public and which require the use of special equipment, trained personnel, or personnel in larger numbers than are locally available in order to reduce, counteract, or remove the danger.
(4) The giving and receiving of aid by subdivisions of party states.
(5) Exercises, drills, or other training or practice activities designed to aid personnel to prepare for, cope with, or prevent any disaster or other emergency to which this compact applies.
(c) Except as expressly limited by this compact to a supplementary agreement in force pursuant to it, any aid authorized by this compact or a supplementary agreement may be furnished by any agency of a party state, a subdivision of the state, or by a joint agency of any two (2) or more party states or of their subdivisions. Any joint agency providing this aid is entitled to reimbursement for it to the same extent and in the same manner as a state. The personnel of such a joint agency, when rendering aid under this compact, shall have the same rights, authority, and immunity as personnel of party states.
(d) Nothing in this article is to be construed to exclude from the coverage of Articles I through XIV of this compact any matter which, in the absence of this article, could reasonably be construed to be covered by them.
(e) Nothing in subsection (a) is to be construed to limit previous or future entry into the Interstate Emergency Management and Disaster Compact of this state with other states.
As added by P.L.2-2003, SEC.5.

IC 10-14-6-2
Transmittal of copies of compact
Sec. 2. Duly authenticated copies of this chapter shall, upon its approval, be transmitted by the secretary of state to the governor of each state, to the president of the Senate of the United States, to the speaker of the United States House of Representatives, to the federal emergency management administration or any successor agency, to the secretary of state of the United States, and to council of state governments.
As added by P.L.2-2003, SEC.5.

IC 10-14-6-3
Limitation of powers; force and effect of articles
Sec. 3. Nothing contained in this chapter shall be construed as a limitation of powers granted in any other law to enter into interstate compacts or other agreements relating to emergency management, or impairing in any respect the force and effect thereof. The articles of

the compact contained in section 1 of this chapter shall have the same force and effect as though each article were a section of this chapter.
As added by P.L.2-2003, SEC.5.



CHAPTER 6.5. INTERSTATE MUTUAL AID AGREEMENTS

IC 10-14-6.5-2
"Emergency responder"
Sec. 2. (a) As used in this chapter "emergency responder" means a person:
(1) who is required to possess a license, certificate, permit, or other official recognition for the person's expertise in a particular field or area of knowledge; and
(2) whose assistance is desirable during an emergency.
(b) The term includes, but is not limited to, the following:
(1) Firefighters, including hazardous materials personnel, specialized rescue personnel, extrication personnel, water rescue personnel, and other specialized personnel.
(2) Emergency medical services personnel.
(3) Law enforcement officers.
(4) Physicians.
(5) Nurses.
(6) Mental health practitioners, veterinary practitioners, and other public health practitioners.
(7) Emergency management personnel.
(8) Public works personnel.
As added by P.L.94-2011, SEC.1.

IC 10-14-6.5-3
"Political subdivision"
Sec. 3. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.94-2011, SEC.1.
IC 10-14-6.5-4
Written mutual aid agreements; participation of private entity not prohibited
Sec. 4. (a) In order to more adequately address emergencies that extend or exceed a jurisdiction's emergency response capabilities, either without rising to the level of a state or local declaration of a state of disaster or emergency, or in the initial stages of an event that may later become a declared state of disaster or emergency, the state (and any of its departments or agencies) or any political subdivision may enter into written mutual aid agreements with units of government from another state that provide for:
(1) coordination of communications for;
(2) training for;
(3) response to; and
(4) standby for;
planned events and emergency responses between the units of government.
(b) When an emergency responder from outside Indiana is engaged in training, standby, and emergency response in accordance with a mutual aid agreement under this chapter, the emergency responder from outside Indiana is permitted to provide services within Indiana in accordance with this chapter and the terms of the mutual aid agreement under this chapter.
(c) This chapter may not be construed to prohibit a private entity or its employees from participating in the provision of mutual aid if:
(1) the participating political subdivision approves the participation of the private entity; and
(2) a contract between the political subdivision and the participating private entity permits the participation.
As added by P.L.94-2011, SEC.1.

IC 10-14-6.5-5
Emergency responder licensed or certified outside Indiana; scope of authorized activities performed in Indiana
Sec. 5. If an emergency responder from a jurisdiction outside Indiana holds a license, certificate, or other permit recognized or issued by another state, that emergency responder is considered to be licensed, certified, and permitted in Indiana to render aid involving such skill to meet the request for assistance under a mutual aid agreement under this chapter, so long as the emergency responder acts within the scope of:
(1) the emergency responder's license, certificate, or permit; and
(2) what would be authorized by an equivalent license, certificate, or permit from or recognized by the state in which the requesting jurisdiction is located.
As added by P.L.94-2011, SEC.1.

IC 10-14-6.5-6
Emergency responder from outside Indiana; immunity from liability Sec. 6. (a) Any function performed under this chapter, and a mutual aid agreement under this chapter, is considered to have been performed for public and governmental purposes.
(b) All immunities from liability available to Indiana political subdivisions, other units of local government in Indiana, and their officers, agents, and employees within Indiana are extended to an emergency responder from another state who is:
(1) providing mutual aid; or
(2) engaged in training and exercises;
under a mutual aid agreement authorized by this chapter.
As added by P.L.94-2011, SEC.1.

IC 10-14-6.5-7
Emergency responders remain employees of jurisdiction rendering aid
Sec. 7. (a) Emergency responders from outside Indiana rendering mutual aid within Indiana under a mutual aid agreement authorized by this chapter remain employees and agents of their respective employers and jurisdictions.
(b) This chapter or a mutual aid agreement entered into under this chapter does not create an employment relationship between the jurisdiction requesting aid and the employees and agents of the jurisdiction rendering aid.
(c) All pension, relief, disability, death benefits, worker's compensation benefits, and other benefits enjoyed by emergency responders rendering mutual aid under a mutual aid agreement authorized by this chapter extend to the services the emergency responders perform outside their respective jurisdictions, as if those services had been rendered in their own jurisdiction.
As added by P.L.94-2011, SEC.1.

IC 10-14-6.5-8
Mutual aid agreements; approval process
Sec. 8. A mutual aid agreement under this chapter must be approved in the same manner as interlocal cooperation agreements are approved under IC 36-1-7.
As added by P.L.94-2011, SEC.1.

IC 10-14-6.5-9
No effect on other statutes
Sec. 9. This chapter may not be construed to limit, modify, or abridge:
(1) Indiana's emergency management agency statutes; or
(2) the emergency management assistance compact under IC 10-14-5.
As added by P.L.94-2011, SEC.1.



CHAPTER 7. REPEALED



CHAPTER 8. TRANSPORTATION OF HIGH LEVEL RADIOACTIVE WASTE

IC 10-14-8-2
"High level radioactive waste"
Sec. 2. As used in this chapter, "high level radioactive waste" means:
(1) irradiated reactor fuel;
(2) liquid wastes resulting from the operation of a first cycle solvent extraction system or its equivalent and the concentrated wastes from a subsequent extraction cycle or its equivalent in a facility for reprocessing irradiated reactor fuel;
(3) solids into which liquid wastes described in subdivision (2) have been converted; and
(4) materials produced as a byproduct of the reactions that occur inside a nuclear reactor in either of the following forms:
(A) Spent nuclear fuel that is accepted for disposal.
(B) Waste materials remaining after spent nuclear fuel is reprocessed.
As added by P.L.2-2003, SEC.5. Amended by P.L.26-2010, SEC.3.

IC 10-14-8-2.3
"Licensee"
Sec. 2.3. As used in this chapter, "licensee" refers to an entity that is licensed by the United States Nuclear Regulatory Commission to own or use radioactive materials.
As added by P.L.26-2010, SEC.4.

IC 10-14-8-2.5
"Low level radioactive waste" Sec. 2.5. As used in this chapter, "low level radioactive waste" means radioactive material from a facility licensed by the United States Nuclear Regulatory Commission under 10 CFR 50 other than the following:
(1) High level radioactive waste.
(2) Spent nuclear fuel.
(3) Transuranic waste.
(4) Byproduct material (as defined in 42 U.S.C. 2014(e)).
As added by P.L.26-2010, SEC.5.

IC 10-14-8-2.7
"Spent nuclear fuel"
Sec. 2.7. As used in this chapter, "spent nuclear fuel" means fuel:
(1) that has been withdrawn from a nuclear reactor following irradiation; and
(2) whose constituent elements have not been separated by reprocessing.
As added by P.L.26-2010, SEC.6.

IC 10-14-8-2.9
Permit for shipper of high or low level radioactive waste
Sec. 2.9. (a) A shipper of high or low level radioactive waste in Indiana must submit an application to the department of homeland security in the form and manner prescribed by the department of homeland security.
(b) The department of homeland security may issue a permit to a person that:
(1) submits a completed application; and
(2) pays a fee set by the department of homeland security.
(c) The permit must:
(1) specify the purpose for which the permit is issued; and
(2) contain an expiration date.
As added by P.L.26-2010, SEC.7.

IC 10-14-8-3
Notice to director before transport of high level radioactive waste; fee for transport
Sec. 3. (a) Before a person may transport high level radioactive waste in Indiana, the shipper must submit the following to the director:
(1) An appropriate permit issued under section 2.9 of this chapter.
(2) The following fees:
(A) For each truck shipment, two thousand five hundred dollars ($2,500) per truck.
(B) For each rail shipment:
(i) four thousand five hundred dollars ($4,500) for the first cask; and
(ii) three thousand dollars ($3,000) for the second and additional casks. (b) The director shall deposit fees collected under this section in the nuclear response fund established by section 6 of this chapter.
(c) As used in this section, "cask" means a heavily shielded container:
(1) used for the shipment of radioactive materials, including high level radioactive waste and spent nuclear fuel; and
(2) whose design is approved by the United States Nuclear Regulatory Commission.
As added by P.L.2-2003, SEC.5. Amended by P.L.148-2003, SEC.2; P.L.26-2010, SEC.8.

IC 10-14-8-3.1
Permit and fee for transport of low level radioactive waste
Sec. 3.1. (a) Before a person may transport low level radioactive waste in Indiana, the shipper must submit:
(1) an appropriate permit issued under section 2.9 of this chapter; and
(2) a transportation fee of one hundred dollars ($100) for each shipment of low level radioactive waste;
to the director.
(b) The director shall deposit fees collected under this section in the nuclear response fund established by section 6 of this chapter.
As added by P.L.148-2003, SEC.3. Amended by P.L.26-2010, SEC.9.

IC 10-14-8-4
Duties of director
Sec. 4. (a) The director shall consult with:
(1) the state health commissioner of the state department of health;
(2) the commissioner of the Indiana department of transportation;
(3) the commissioner of the department of environmental management;
(4) the director of the department of natural resources;
(5) the superintendent of the state police department;
(6) representatives of the:
(A) United States Nuclear Regulatory Commission;
(B) Federal Emergency Management Agency;
(C) United States Department of Energy; and
(D) United States Department of Transportation; and
(7) a representative of a local emergency management agency designated by the director;
to prepare a plan for emergency response to a radioactive waste transportation accident in Indiana. The plan must include provisions for evacuation, containment, and cleanup and must designate the role of each state or local government agency involved in the emergency response plan.
(b) The director shall report to the general assembly each year on the:
(1) status of the plan prepared under subsection (a); and (2) ability of the state to respond adequately to a radioactive waste transportation accident in Indiana.
A report under this subsection to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.2-2003, SEC.5. Amended by P.L.28-2004, SEC.80; P.L.26-2010, SEC.10.

IC 10-14-8-5
Designated routes; required alternative routes
Sec. 5. (a) Under 49 CFR Part 177, the director may require preferred highway routes for transporting high level radioactive waste in Indiana if the director determines under United States Department of Transportation "Guidelines for Selecting Preferred Highway Routes for Highway Route Controlled Quantity Shipments of Radioactive Materials" that alternative routes are safer than proposed routes.
(b) The director shall:
(1) annually review federally approved highway and railway routes for transporting high level radioactive waste in Indiana; and
(2) select new state designated routes in accordance with 49 CFR Part 172.80 if safety considerations indicate the alternate routes would be preferable.
(c) Before the director may require alternative routes under subsection (a) or select new state designated routes under subsection (b), the director must do the following:
(1) Consult with all of the persons described in section 4(a) of this chapter.
(2) Conduct or engage in substantial consultation with the affected local county authorities.
(3) Notify the:
(A) state health commissioner of the state department of health;
(B) commissioner of the department of environmental management;
(C) superintendent of the state police department; and
(D) local emergency management agency and applicable local fire and law enforcement agencies in each affected county;
of the director's final decision concerning an alternative route or a new state designated route before the date upon which the alternative route or new state designated route takes effect.
(d) The state is not liable by requiring alternate routes to be used as provided under this section.
As added by P.L.2-2003, SEC.5. Amended by P.L.26-2010, SEC.11.

IC 10-14-8-6
Nuclear response trust fund; purpose; sources of revenue; administration; investment
Sec. 6. (a) The nuclear response fund is established to: (1) provide appropriate education, training, and equipment to state and local emergency responders:
(A) that respond to a release of radioactive waste caused by or during the transportation of radioactive waste under this chapter; and
(B) to prevent, prepare for, and respond to acts of terrorism; and
(2) otherwise enforce this chapter.
(b) Sources of money for the fund consist of transportation fees deposited under section 3(b) or 3.1(b) of this chapter.
(c) The department of homeland security shall administer the fund. Money in the fund is annually appropriated to the department of homeland security to be used for purposes described in subsection (a).
(d) The expenses of administering the fund shall be paid from money in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(f) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.2-2003, SEC.5. Amended by P.L.148-2003, SEC.4; P.L.1-2006, SEC.177; P.L.26-2010, SEC.12.

IC 10-14-8-7
Defense information and restricted data
Sec. 7. This chapter does not require the disclosure of defense information or restricted data (as defined in the federal Atomic Energy Act of 1954 (42 U.S.C. 2014)).
As added by P.L.2-2003, SEC.5.

IC 10-14-8-8
Rules
Sec. 8. The director may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-2003, SEC.5. Amended by P.L.22-2005, SEC.9.

IC 10-14-8-9
Reimbursement of government security expenses by shipper of radioactive waste
Sec. 9. A shipper of:
(1) low level radioactive waste; or
(2) high level radioactive waste;
in Indiana shall reimburse each governmental entity that provides security for a shipment for reasonable and necessary expenses incurred by the governmental entity in providing the security.
As added by P.L.148-2003, SEC.5. Amended by P.L.26-2010, SEC.13.

IC 10-14-8-10 Seizure of certain motor vehicles and cargo by state police department; correction of violations
Sec. 10. (a) The state police department may detain, seize, or impound a motor vehicle and its cargo if the state police department determines that the motor vehicle is involved in a violation of this chapter. The state police department shall observe established state police department guidelines in seizing or impounding the motor vehicle and cargo.
(b) To obtain possession of a seized or impounded motor vehicle or its cargo, the motor carrier that operates the motor vehicle must correct any violations of this chapter, including without limitation the failure to obtain a permit required under this chapter that resulted in the detention, seizure, or impounding of the motor vehicle or cargo.
As added by P.L.26-2010, SEC.14.

IC 10-14-8-11
Inspections of motor vehicles and cargo
Sec. 11. (a) The following may conduct inspections of motor vehicles and cargo to determine violations of and enforce this chapter:
(1) The state police department.
(2) Agents of the state police department.
(3) Motor carrier inspectors of the state police department.
(4) Other eligible law enforcement officers.
(b) With respect to any rail shipment, the following may request from a shipper or carrier a copy of the appropriate permit issued under section 2.9 of this chapter to the shipper:
(1) The state police department.
(2) Agents of the state police department.
(3) Motor carrier inspectors of the state police department.
(4) Rail safety inspectors.
(5) Other eligible law enforcement officers.
As added by P.L.26-2010, SEC.15.

IC 10-14-8-12
Violation; Class B infraction
Sec. 12. A person who violates this chapter commits a Class B infraction.
As added by P.L.26-2010, SEC.16.






ARTICLE 15. INDIANA HOMELAND SECURITY FOUNDATION

CHAPTER 1. DEFINITIONS

IC 10-15-1-2
Repealed
(Repealed by P.L.22-2005, SEC.54.)

IC 10-15-1-3
"Department"
Sec. 3. "Department" refers to the department of homeland security established by IC 10-19-2-1.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.10.

IC 10-15-1-4
"Executive director"
Sec. 4. "Executive director" refers to the executive director of the department of homeland security appointed under IC 10-19-3-1.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.11.

IC 10-15-1-5
"Foundation"
Sec. 5. "Foundation" refers to the Indiana homeland security foundation established by IC 10-15-2-1.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.5.

IC 10-15-1-6
"Fund"
Sec. 6. "Fund" means the Indiana homeland security fund established by IC 10-15-3-1.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.6.

IC 10-15-1-7
Repealed
(Repealed by P.L.22-2005, SEC.54.)

IC 10-15-1-8
"Unit of local government"
Sec. 8. "Unit of local government" means a:
(1) county;
(2) city; (3) town; or
(4) township;
in Indiana.
As added by P.L.2-2003, SEC.6.



CHAPTER 2. INDIANA HOMELAND SECURITY FOUNDATION

IC 10-15-2-2
Membership; proxy voting; appointment of designee
Sec. 2. (a) The foundation consists of nine (9) voting members and four (4) nonvoting advisory members.
(b) The voting members shall be appointed by the governor. Each Indiana congressional district must be represented by at least one (1) member who is a resident of that congressional district. Not more than five (5) of the members appointed under this subsection may represent the same political party.
(c) The four (4) nonvoting advisory members are as follows:
(1) Two (2) members, one (1) from each political party, appointed by the president pro tempore of the senate with advice from the minority leader of the senate.
(2) Two (2) members, one (1) from each political party, appointed by the speaker of the house of representatives with advice from the minority leader of the house of representatives.
(d) In the absence of a member, the member's vote may be cast by another member if the member casting the vote has a written proxy in proper form as required by the foundation.
(e) A voting member may appoint a designee of the same political party as the voting member to act on the voting member's behalf under this chapter. The designee must reside in the same congressional district as the voting member. An appointment under this section must:
(1) be for one (1) specified meeting;
(2) be made in writing or electronic mail submitted to the foundation at least two (2) calendar days before the meeting that the designee attends on behalf of the member; and
(3) be maintained in the permanent records of the foundation.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.12; P.L.110-2009, SEC.4.

IC 10-15-2-3
Quorum; requirements to take action
Sec. 3. (a) A quorum consists of five (5) of the voting members of the foundation.
(b) The affirmative vote of at least five (5) voting members of the foundation or the members' designees is necessary for the foundation to take action.
As added by P.L.2-2003, SEC.6. Amended by P.L.115-2003, SEC.15; P.L.22-2005, SEC.13; P.L.110-2009, SEC.5.
IC 10-15-2-4
Members do not hold public office
Sec. 4. Membership on the foundation does not constitute the holding of a public office. A member may not be disqualified from holding a public office or position because of appointment to or service on the foundation. A member may not be required to forfeit an office, a position, or employment because of appointment to or service on the foundation.
As added by P.L.2-2003, SEC.6.

IC 10-15-2-5
Terms; expiration
Sec. 5. (a) The term of each voting member is four (4) years.
(b) A member appointed to fill the unexpired term of a member serves until the end of the unexpired term.
(c) At the expiration of a member's term, the member may be reappointed if the member continues to reside in the represented congressional district. A person is no longer a member when the individual ceases to be a resident of the represented congressional district.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.14.

IC 10-15-2-6
Start of terms
Sec. 6. The terms of the voting members begin on July 1.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.15.

IC 10-15-2-7
Chairperson; vice chairperson
Sec. 7. (a) At the foundation's first meeting after June 30 of each year, the voting members shall select:
(1) one (1) of the voting members to serve as chairperson; and
(2) one (1) of the voting members to serve as vice chairperson.
(b) The vice chairperson shall exercise all the duties and powers of the chairperson in the chairperson's absence or disability.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.16.

IC 10-15-2-8
Advisers; participation
Sec. 8. (a) The executive director and department staff designated by the director shall act as advisers to the foundation.
(b) An adviser to the foundation may do the following:
(1) Attend all meetings of the foundation.
(2) Participate in all proceedings at foundation meetings other than voting.
(c) The department shall provide staff support to the foundation.
As added by P.L.2-2003, SEC.6. Amended by P.L.107-2007, SEC.9.

IC 10-15-2-9
Property of foundation Sec. 9. (a) The foundation may acquire personal property to be donated under subsection (b). The foundation may receive donations of real property to be disposed of under subsection (c).
(b) As used in this subsection, "person" means an individual, a corporation, a limited liability company, a partnership, an unincorporated association, a trust, or a governmental entity. Subject to subsection (d), the foundation may donate personal property to the following:
(1) The department.
(2) The institute.
(3) The agency.
(4) A unit of local government.
(5) A person.
(c) The foundation shall dispose of real property donations in the following manner:
(1) Real property may be accepted by the foundation for purpose of resale, either on the open market or to the state or a unit of local government at a price set by the foundation.
(2) The proceeds from the sale of real property shall be donated to a fund that the donor has chosen or, if the donor has not chosen a fund, to a fund to be chosen by the foundation.
(d) The foundation must have the approval of the executive director to donate property to the state.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.8.

IC 10-15-2-10
Powers
Sec. 10. The foundation may do the following:
(1) Adopt bylaws for the regulation of the foundation's affairs and the conduct of the foundation's business.
(2) Adopt an official seal, which may not be the seal of the state.
(3) Maintain a principal office and other offices the foundation designates.
(4) Sue and be sued in the name and style of "Indiana Homeland Security Foundation", with service of process being made to the chairperson of the foundation by leaving a copy at the principal office of the foundation or at the residence of the chairperson if the foundation has no principal office.
(5) Exercise the powers or perform the following duties of the foundation:
(A) Acquire by any means a right or an interest in or upon personal property of any kind or nature. The foundation shall hold the legal title to property acquired in the name of the foundation.
(B) Dispose of a right or an interest in personal property.
(6) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the duties and the execution of the powers of the foundation under this chapter. (7) Assist the department to develop projects.
(8) Receive and accept from any person grants for or in aid of the acquisition, construction, improvement, or development of any part of the projects of the foundation and receive and accept aid or contributions from any source of money, personal property, labor, or other things of value to be held, used, applied, or disposed of only for the purposes consistent with the purposes of this chapter for which the grants and contributions may be made.
(9) Hold, use, administer, and expend money that may be acquired by the foundation.
(10) Do all acts and things necessary or proper to carry out the powers expressly granted in this chapter.
As added by P.L.2-2003, SEC.6. Amended by P.L.1-2006, SEC.178; P.L.1-2010, SEC.55.

IC 10-15-2-11
Repealed
(Repealed by P.L.177-2011, SEC.5.)



CHAPTER 3. FUNDS

IC 10-15-3-2
Repealed
(Repealed by P.L.101-2006, SEC.39.)

IC 10-15-3-3
Repealed
(Repealed by P.L.101-2006, SEC.39.)

IC 10-15-3-4
Duties of foundation
Sec. 4. The foundation shall do the following:
(1) Hold the fund in the name of the foundation.
(2) Administer the fund.
(3) Make all expenditures from the fund.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.10.

IC 10-15-3-5
Gifts of money
Sec. 5. Gifts of money to the fund or the foundation or the proceeds from the sale of gifts donated to the fund or the foundation shall be deposited in the fund.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.11.

IC 10-15-3-6
Fees from license plates
Sec. 6. Fees from license plates issued under IC 9-18-45 shall be deposited in the fund.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.12.

IC 10-15-3-7
Administration expenses
Sec. 7. The expenses of administering this chapter shall be paid from money in the fund.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.13.

IC 10-15-3-8 Money remains in fund
Sec. 8. The money in the fund at the end of a state fiscal year remains in the fund and does not revert to any other fund. If the foundation is terminated, the money in the fund reverts to the fire and building services fund established by IC 22-12-6-1.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.14.

IC 10-15-3-9
Audit
Sec. 9. The fund is subject to audit by the state board of accounts.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.15.

IC 10-15-3-10
Tax exemptions
Sec. 10. The foundation is exempt from taxes on real and personal property that the foundation acquires or disposes of or as a consequence of the foundation's transactions.
As added by P.L.2-2003, SEC.6.

IC 10-15-3-11
Annual report
Sec. 11. Before October 1 of each year, the foundation shall prepare an annual report concerning the foundation's activities for the prior year for the public and the general assembly. A report prepared under this section for the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.2-2003, SEC.6. Amended by P.L.28-2004, SEC.81.

IC 10-15-3-12
Regional public safety training fund
Sec. 12. (a) The regional public safety training fund is established for the purpose of providing regional and advanced training for public safety service providers. The fund shall be administered by the department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. Any amount remaining in the fund at the end of a state fiscal year that has not been encumbered shall be transferred to the fire training infrastructure fund established by IC 22-14-6-2.
As added by P.L.107-2007, SEC.10. Amended by P.L.57-2008, SEC.5.






ARTICLE 16. INDIANA MILITARY CODE

CHAPTER 1. DEFINITIONS

IC 10-16-1-2
"Air group"
Sec. 2. "Air group" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-2.5
"Armory"
Sec. 2.5. "Armory" means real property and facilities located on the real property that are used by the military or naval forces of the state for drill, meeting, training, and rendezvous purposes.
As added by P.L.115-2003, SEC.16.

IC 10-16-1-3
"Battalion"
Sec. 3. "Battalion" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-4
"Battery"
Sec. 4. "Battery" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-5
"Battle group"
Sec. 5. "Battle group" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-5.5
"Civil air patrol"
Sec. 5.5. "Civil air patrol" refers to the Indiana wing of the civil

air patrol.
As added by P.L.10-2007, SEC.2.

IC 10-16-1-6
"Commanding officer"
Sec. 6. "Commanding officer" means the commander of a company, a troop, a battery, a squadron, a battalion, an air group, a regiment, a brigade, a battle group, a wing, a division, a post, an installation, or a joint forces headquarters.
As added by P.L.2-2003, SEC.7. Amended by P.L.38-2011, SEC.1.

IC 10-16-1-7
"Company"
Sec. 7. "Company" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-8
"Court martial"
Sec. 8. "Court martial" means a military or naval court of justice for the trial of cases within the jurisdiction of the armed forces of the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-9
"Division"
Sec. 9. "Division" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-9.5
"Emergency service operation"
Sec. 9.5. "Emergency service operation" includes the following operations of the civil air patrol:
(1) Search and rescue missions designated by the Air Force Rescue Coordination Center.
(2) Disaster relief, when requested by the federal emergency management agency or the department of homeland security established by IC 10-19-2-1.
(3) Humanitarian services, when requested by the federal emergency management agency or the department of homeland security established by IC 10-19-2-1.
(4) United States Air Force support designated by the First Air Force, North American Aerospace Defense Command.
As added by P.L.10-2007, SEC.3. Amended by P.L.1-2009, SEC.99.

IC 10-16-1-10
"Federally recognized national guard"
Sec. 10. "Federally recognized national guard" means that part of the Indiana national guard that has met all the requirements for and

has been recognized by the national military establishment as a part of the reserve components of the armed forces of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-11
"General orders"
Sec. 11. "General orders" means the official instructions issued by the military department of Indiana.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-12
"Headquarters"
Sec. 12. "Headquarters" means the office of the appropriate commander.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-13
"National guard"
Sec. 13. (a) "National guard" means the Indiana army national guard and the Indiana air national guard.
(b) The term may apply to the national guard of Indiana or the national guard of the United States according to the tenor of the appropriate section.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-14
"Officer"
Sec. 14. "Officer" means a commissioned officer, including a warrant officer, in the armed forces of the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-15
"Organization"
Sec. 15. "Organization" means unit or command.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-15.5
"Political subdivision"
Sec. 15.5. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.10-2007, SEC.4.

IC 10-16-1-16
"Regiment"
Sec. 16. "Regiment" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-17
"Regulations" Sec. 17. "Regulations" means the official rules of the appropriate department.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-18
"Squadron"
Sec. 18. "Squadron" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-19
"State and federal property"
Sec. 19. "State and federal property" means:
(1) state property, real or personal, owned by the state; or
(2) federal property owned by the federal government and consigned to the state for use in its armed forces.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-20
"Troop"
Sec. 20. "Troop" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-21
"Unit"
Sec. 21. "Unit" means military complements of a company, detachment, troop, battery, or any larger command organization.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-22
"Wing"
Sec. 22. "Wing" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.



CHAPTER 2. MILITARY DEPARTMENT

IC 10-16-2-2
Duties
Sec. 2. The military department shall administer all matters concerning or relating to the following:
(1) The militia.
(2) The national guard.
(3) Other military organizations under the jurisdiction of the state.
(4) Other duties as the governor may assign.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-3
Commander in chief; duties; permission to bear arms
Sec. 3. (a) The governor shall:
(1) be the commander in chief of the military forces of the state;
(2) have supreme command of the military forces of the state while in the service of the state or until they are ordered and accepted into the service of the United States; and
(3) have power to:
(A) muster out any organization of the state;
(B) discharge enlisted men as provided; and
(C) perform other acts in keeping with the laws of the state, subject to the laws of the United States and regulations prescribed by the President of the United States.
(b) An armed military force from another state or territory may not enter Indiana without permission of the governor, unless the military force is:
(1) a part of the armed forces of the United States; or
(2) acting under the authority of the United States.
(c) An independent military organization under the jurisdiction of the state, except as a corps of cadets in the educational institutions, may not bear arms without first securing permission of the commander in chief.
As added by P.L.2-2003, SEC.7.
IC 10-16-2-4
Interpretation of article
Sec. 4. This article shall be interpreted liberally in favor of the exercise of all the constitutional powers of the governor as commander in chief.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-5
Governor's honorary staff; chief of staff
Sec. 5. (a) The governor may appoint an honorary staff of aides with the brevet title of colonel, lieutenant colonel or major, or comparable naval rank.
(b) The staff officers hold office at the will of the governor. Their commissions expire with the term of office of the governor making the appointment.
(c) The adjutant general shall be ex officio chief of staff.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-6
Adjutant general
Sec. 6. (a) The governor shall appoint the adjutant general.
(b) The adjutant general must hold the rank of not less than brigadier general.
(c) The governor may increase the rank of the adjutant general not to exceed the rank of major general as a reward for efficient and loyal service to the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-7
Assistant adjutants general
Sec. 7. The adjutant general shall appoint four (4) assistant adjutants general to serve at the will and pleasure of the adjutant general as follows:
(1) One (1) assistant adjutant general from the Indiana Army National Guard to be commander of the Indiana Army National Guard forces, except the forces described in subdivision (3). A person is not eligible for appointment as assistant adjutant general unless the person is a member of the Indiana Army National Guard and has attained the rank of major or above. The person must be a federally recognized officer and may hold the rank of major general or other rank authorized by the table of organization for the Army National Guard.
(2) One (1) assistant adjutant general from the Indiana Army National Guard to be chief of staff to the adjutant general for all the Indiana Army National Guard forces, except those forces described in subdivision (4). This assistant adjutant general shall perform duties assigned by the adjutant general and is responsible for all administrative and operational functions of the Indiana Army National Guard, except those related to forces described in subdivision (4). A person is not eligible for

appointment as assistant adjutant general unless the person is a member of the Indiana Army National Guard with at least six (6) years service in the Indiana Army National Guard and has attained the rank of major or above. The person must be a federally recognized officer and may hold the rank of brigadier general or other rank authorized by the table of organization for the Army National Guard.
(3) One (1) assistant adjutant general from the Indiana Air National Guard to be chief of staff to the adjutant general for all the Indiana Air National Guard forces. This assistant adjutant general shall perform duties assigned by the adjutant general and is responsible for administrative and operational functions of the Indiana Air National Guard. A person is not eligible for appointment as air forces chief of staff unless the person is a member of the Indiana Air National Guard with at least six (6) years service as a commissioned officer and has attained the rank of major or above. The person must be a federally recognized officer and may hold the rank of brigadier general or other rank authorized by the tables of organization for the Air National Guard.
(4) One (1) assistant adjutant general from the Indiana Army National Guard to be chief of staff to the adjutant general for all Indiana Army National Guard forces assigned to the Camp Atterbury Muscatatuck Urban Training Center. This assistant adjutant general shall perform duties assigned by the adjutant general and is responsible for all administrative and operational functions of Indiana Army National Guard forces assigned to the Camp Atterbury Muscatatuck Urban Training Center. A person is not eligible for appointment as assistant adjutant general unless the person is a member of the Indiana Army National Guard with at least six (6) years service in the Indiana Army National Guard and has attained the rank of major or above. The person must be a federally recognized officer and may hold the rank of brigadier general or other rank authorized by the table of organization for the Army National Guard.
As added by P.L.2-2003, SEC.7. Amended by P.L.71-2007, SEC.1; P.L.15-2010, SEC.1.

IC 10-16-2-8
Executing orders of commander in chief; bond
Sec. 8. The adjutant general shall do the following:
(1) Execute all orders given by the commander in chief.
(2) Give bond with surety to the state, to the approval of the governor, in the sum of ten thousand dollars ($10,000) for the faithful discharge of the duties of the office of adjutant general.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-9
Duties; audits
Sec. 9. (a) The adjutant general shall perform duties required by

law, in rules adopted under this chapter, and in the statutes of the United States and required by the governor. If the adjutant general:
(1) fails or refuses to properly and efficiently perform the duties of the office; or
(2) is guilty of misconduct or conduct prejudicial to good order and military discipline;
written charges setting forth the acts involved shall be filed with the governor. The governor shall take action on the charges for the best interests of the service.
(b) The adjutant general shall superintend the preparation of all returns and reports required by the United States from the state.
(c) The adjutant general shall:
(1) keep a register of all the officers of the armed forces of the state; and
(2) keep in the adjutant general's office all records and papers required to be kept and filed.
(d) If necessary, the adjutant general shall, at the expense of the state, cause:
(1) the armed forces law;
(2) the general regulations of the state; and
(3) the uniform code of military justice of the United States;
to be printed, indexed, and bound in proper and compact form. One (1) copy of each publication shall be distributed to the commissioned officers, sheriffs, clerks of boards of county commissioners, and county treasurers of Indiana. The adjutant general shall issue to each commissioned officer and headquarters one (1) copy of the necessary textbooks and of such annual reports concerning the militia as the governor directs.
(e) The adjutant general shall cause to be prepared and issued all blank books, blank forms, and blank notices required to implement this chapter. The books and blanks are property of the state.
(f) The adjutant general shall attend to the safekeeping and repairing of the ordnance, arms, accouterments, equipment, and all other military and naval property belonging to the state or issued to it by the United States. The governor shall order the adjutant general to dispose of all military and naval property of the state that after a proper inspection is found unsuitable for the use of the state. The adjutant general shall dispose of the property:
(1) by public auction after advertisement of the sale weekly for three (3) weeks in at least one (1) newspaper published in the English language in the city or county where the sale is to take place;
(2) by private sale when ordered by the governor; or
(3) with the approval of the governor, by turning over the property to any other department, board, or commission of state government that can use the property.
If the adjutant general believes that better prices may or should be obtained, the adjutant general shall bid in the property or suspend the sale. All parts of uniforms before being offered for sale shall be mutilated so they cannot be again used as uniforms. The adjutant

general shall periodically account to the governor of the sales made. The adjutant general shall expend the proceeds of the sales for the use and benefit of the military or naval forces of the state as the governor directs.
(g) The adjutant general shall keep an accurate account of all expenses necessarily incurred, including the following:
(1) Pay of officers and enlisted persons.
(2) Allowances to officers and organizations.
(3) Pensions.
(4) Any other money required to be disbursed by the adjutant general, including the following:
(A) Subsistence of the national guard.
(B) Transportation of the national guard.
(C) Transportation of all military and naval property of the state or of the United States.
These expenses shall be audited and paid in the same manner as other military and naval accounts.
(h) The adjutant general shall:
(1) issue military and naval property; and
(2) make purchases of military and naval property;
as the governor directs. Military or naval property may not be issued to persons or organizations other than those belonging to the state armed forces, except to those parts of the sedentary militia as the governor may call out.
(i) The seal used in the office of the adjutant general on January 1, 1954, shall be:
(1) the seal of that office; and
(2) delivered by the adjutant general to the successor in office.
(j) Except as provided in subsection (k), the adjutant general shall be the auditor of all military accounts payable by the state.
(k) The auditor of state shall audit expenditures made by the adjutant general or through the adjutant general's office. Copies of all orders and contracts relating to expenditures described in this subsection shall be filed in the auditor's office.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-10
Compensation
Sec. 10. (a) The adjutant general may be paid a sum equal to the pay received by an officer of the same grade in federal services, excluding allowances.
(b) The governor, with the approval of the budget committee, may periodically adjust the salary of the adjutant general to meet the pay adjustments of an officer of the same grade in federal service.
As added by P.L.2-2003, SEC.7.



CHAPTER 3. STATE ARMORY BOARD

IC 10-16-3-2
Contribution of funds in support of duties and responsibilities of adjutant general
Sec. 2. The state armory board established by section 1 of this chapter may contribute funds in support of the following authorized duties and responsibilities of the adjutant general:
(1) The military department of the Indiana ceremonial unit.
(2) The Indiana guard reserve.
(3) The annual report of the adjutant general's department.
(4) The medical treatment, pensions, and funeral expenses of officers and soldiers wounded, disabled, or killed while in the active service of the state.
(5) Expenditures for public relations and the promotion of morale within the adjutant general's department that are not paid by the United States Department of Defense.
(6) Recruitment and retention expenditures of the adjutant general's department that are not paid by the United States Department of Defense.
(7) The publication of the armed forces law of Indiana in accordance with IC 10-16-2-9(d).
As added by P.L.2-2003, SEC.7. Amended by P.L.38-2011, SEC.3.

IC 10-16-3-3
Term of office; vacancy in office
Sec. 3. (a) The term of each member of the state armory board expires four (4) years from the date of the member's appointment.
(b) If there is a vacancy in the state armory board, the governor may fill the vacancy for the unexpired term.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-4
Compensation Sec. 4. The members of the state armory board shall perform the duties imposed upon them by this chapter without compensation. However, the state shall pay the actual necessary expenses of the members that are incident to the performance of their duties from the appropriation made for armory purposes.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-5
Erection of armories
Sec. 5. (a) The state armory board shall erect or provide within Indiana armories for the use of the military and naval forces of the state for drill, meeting, and rendezvous purposes by the organization of the military or naval forces occupying the armories.
(b) All property of the United States or of the state issued to the occupying organization for military or naval purposes shall be stored and safely kept in the armories.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-6
Lease or purchase of real estate; erection; occupancy and use
Sec. 6. (a) The state armory board may:
(1) lease real estate from:
(A) the federal, the state, or a local government; or
(B) a federal, state, or local agency; or
(2) purchase real estate throughout the state;
where necessary to provide armories or other military purposes.
(b) The state armory board shall lease or purchase real estate in the name and for the use of the state. The state armory board may erect on the real estate an armory or another appropriate structure to be used for meetings, rendezvous, and drill purposes by the following organizations:
(1) A company.
(2) A battery.
(3) A troop.
(4) A battalion.
(5) A regiment.
(6) A division organization.
(7) An air squadron.
(8) A related group.
(9) An organization authorized by the state board.
The ordnance stores, quartermaster stores, and other property issued to an organization described in this subsection and occupying the armory shall be stored in the armory or other appropriate structure.
(c) The state armory board shall arrange for the occupancy and use of the armories under the direction and responsibility of the senior officer in command of an organization described in subsection (b).
(d) An armory may not be erected on land that is leased for less than fifty (50) years.
(e) The Indiana wing of the civil air patrol and its subordinate

units may use armory facilities without charge when the officer responsible for the armory determines the use would not interfere with operational training requirements of the military forces concerned.
As added by P.L.2-2003, SEC.7. Amended by P.L.38-2011, SEC.4.

IC 10-16-3-7
Board for general management; care and custody of armories
Sec. 7. The state armory board shall constitute a board for the general management, care, and custody of the armories. The state armory board may adopt rules for:
(1) the management and government of the armories;
(2) the guidance of the organizations occupying the armories; and
(3) any other purpose consistent with this chapter.
As added by P.L.2-2003, SEC.7. Amended by P.L.38-2011, SEC.5.

IC 10-16-3-8
Procurement of property by state or local armory board; trust bid, proposal, or quotation
Sec. 8. (a) This section applies if a contract for the procurement of property by the state armory board or a local armory board is awarded under this chapter by acceptance of bids, proposals, or quotations.
(b) A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-9
Donations and contributions; reconveyance of property to donor or another entity
Sec. 9. (a) The state armory board may receive from any source donations of real or personal property or contributions of money to aid in the support and assistance of:
(1) the armed forces of Indiana; and
(2) the armed forces of Indiana called or inducted into federal service.
Property received under this subsection shall be held as other property for the use of the state.
(b) Counties, cities, and municipalities may make donations and contributions under subsection (a).
(c) This subsection applies to real or personal property:
(1) donated under subsection (a); and
(2) upon which the state of Indiana has not erected structures.
The state armory board may determine that real property donated under subsection (a) is no longer usable or cannot be used by the military department. The state armory board may certify its determination to the adjutant general. The adjutant general may

reconvey the real property to the donor or to another entity or individual that the adjutant general considers appropriate.
As added by P.L.2-2003, SEC.7. Amended by P.L.38-2011, SEC.6.

IC 10-16-3-10
Payment of expenses
Sec. 10. All expenses incurred in the operation of state armories shall be paid out of:
(1) the rentals;
(2) the income;
(3) the earnings;
(4) any other receipts; and
(5) any other appropriation provided by law;
to pay the expenses incurred in the operation of the armories.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-11
Financial resources used to promote armed forces or veterans
Sec. 11. The state armory board may use its financial resources to make contributions to organizations that promote the public image of the national guard, the United States armed forces, or veterans of the United States armed forces. These contributions may be made for the following purposes:
(1) Public events.
(2) Activities on Veterans' Day, Memorial Day, the Fourth of July, and other holidays.
(3) Monuments, plaques, or inscriptions that memorialize veterans of United States wars or military actions.
(4) Other appropriate activities that the state armory board approves.
As added by P.L.2-2003, SEC.7. Amended by P.L.38-2011, SEC.7.

IC 10-16-3-12
Armories; sale
Sec. 12. (a) If the state armory board receives from the governor information of the disbandment of the organization of the armed forces of Indiana occupying and using an armory, the state armory board shall take charge of the armory.
(b) The state armory board shall sell the armory for the highest price at public or private sale after publication of the sale for a period of ten (10) days and return the proceeds into the state treasury.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-13
Sale or conveyance of real property
Sec. 13. (a) The state armory board may sell, lease, convey, or otherwise dispose of any real property belonging to the state and being under the charge and in the custody and possession of the state armory board if, in the judgment of the state armory board:
(1) the real property can no longer be used for the purpose for

which it was acquired; and
(2) the conveyance provides a substantial public or military benefit.
(b) The sale shall be made at public or private sale, after appropriate publication, for the highest price to be obtained for the same. If the state armory board takes bids in the sale of real property, the board shall require a bid submitted by a trust (as defined in IC 30-4-1-1(a)) to identify all of the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
(c) All money derived from the sale, conveyance, or other disposition of any real property shall be paid into the state treasury, but may be used for the purchase of other real property for armory purposes.
As added by P.L.2-2003, SEC.7. Amended by P.L.38-2011, SEC.8.

IC 10-16-3-14
Sale of real property; appraisement
Sec. 14. (a) If the state armory board sells any real property, the value of the property shall be determined by three (3) disinterested appraisers appointed by the state armory board with the approval of the governor.
(b) Real property may not be sold for less than the appraised value of the real property. If the real property cannot be sold at its appraised value, it may be reappraised.
(c) Real property may not be sold unless:
(1) the governor approves the sale; and
(2) the attorney general states in writing that all the conditions necessary to the legal and valid sale of the property have been fully complied with.
As added by P.L.2-2003, SEC.7. Amended by P.L.38-2011, SEC.9.

IC 10-16-3-15
Sale of real estate; execution of deed
Sec. 15. (a) The purchaser of real property sold under this chapter or to whom real property is conveyed or otherwise disposed of under this chapter shall pay the purchase money as agreed upon and certified by the state armory board to the treasurer of state for the use and benefit of the state armory board. The purchaser shall take the receipt of the treasurer of state.
(b) The auditor of state shall execute a deed of conveyance to the purchaser after the purchaser presents the following documents to the auditor of state:
(1) The receipt of the treasurer of state.
(2) A certified resolution approved by the state armory board setting forth the terms and conditions of the sale, conveyance, or other disposition.
The deed of conveyance shall be signed by the governor and officially attested by the auditor of state with the seal of the state.
As added by P.L.2-2003, SEC.7.
IC 10-16-3-16
Accounts and reports
Sec. 16. (a) The state armory board shall report annually of the proceedings incident to the location and management of the armories and a detailed account of disbursements.
(b) The report shall be filed in the office of auditor of state and a copy furnished to the adjutant general for publication in the annual report of the adjutant general's department.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-17
State examiner; examination of transactions
Sec. 17. The state examiner, personally or through the deputy examiners, field examiners, or private examiners, shall make a full and complete examination and report of all transactions of all individuals, persons, trustees, boards, banks, firms, corporations, and others engaged in the acquisition of sites for and the construction of state armories, including examination of the following:
(1) The plans and specifications of armories.
(2) Construction work performed or being performed.
(3) The records of bonds issued and redeemed or proposed to be issued.
(4) The records of all lease contracts for building or maintaining armories.
(5) The records of receipts and earnings of all armories, except those earnings and receipts arising from shows, benefits, and other similar activities engaged in by members of the armories and other volunteers for the use and benefit of the members.
(6) All money handled by the board or boards, by trustees of state armories, by the state armory board or local armory boards, or by the adjutant general, including all appropriations made for armories by the general assembly.
All powers conferred upon the state examiner, deputy examiner, field examiner, private examiner, and the attorney general under IC 5-11-6 by petition are conferred upon these officers, examiners, and the department without any petition. All the powers given these officers, examiners, and the department under any other statute may be used for the purpose of carrying out this chapter.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-18
Engineering and architectural services; compensation of field examiners
Sec. 18. (a) The state examiner, with the approval of the governor, may employ expert engineering and architectural services when necessary to assist the state examiner, deputy examiner, field examiners, or private examiners in making inspections and examinations under this chapter.
(b) The state examiner, with the approval of the governor, shall fix and determine the amount to be paid for the expert service. Field

examiners of the state board of accounts, when employed in performing the services provided for in this chapter, are entitled to receive the per diem provided by IC 4-10-11-2 and IC 4-10-11-2.1 for field examiners and all necessary expenses incurred in carrying out their duties as provided for in this chapter.
As added by P.L.2-2003, SEC.7.



CHAPTER 4. LOCAL ARMORY BOARDS

IC 10-16-4-2
Powers
Sec. 2. (a) The local armory boards shall do the following:
(1) Carry into effect all rules and regulations adopted by the state armory board.
(2) Recommend rules and regulations concerning local matters to the state armory board.
(3) Prescribe their own rules and regulations concerning local matters.
(4) In the absence of any directive or rule from the state armory board, take local actions necessary to maintain and administer the needs of the local armory.
(b) A local armory board shall report any initial action described in subsection (a) to the state armory board for final ratification. An action described in subsection (a) is considered ratified by the state armory board if:
(1) the state armory board does not take any action; and
(2) the local armory board receives notification of any action;
not more than twenty (20) days after the date the local armory board files a report under this subsection.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-3
President
Sec. 3. (a) The senior member of a local armory board shall serve as president of the local armory board.
(b) The president of a local armory board shall do the following:
(1) Report all actions taken by the local board to the state armory board.
(2) Keep a record of all expenditures, income, and actions

authorized by the local board.
(3) Submit an annual report to the state armory board of the information described in subdivisions (1) and (2) by January 15 of each year.
(c) A president of a local armory board is an ex officio member of the state armory board and may attend all meetings concerning the president's armory called by the president of the state armory board. A president of a local armory board may be a voting member of the state armory board only on matters of local concern and of specific nature involving the particular local armory of which the person is president.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-4
Donations and contributions
Sec. 4. (a) A local armory board may receive from counties, cities, and municipalities donations of land or contributions of money to aid in providing or erecting improvements on the armories.
(b) A donation or contribution received under this section shall be held as other property for the use of the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-5
Examination of records by state examiner
Sec. 5. The state examiner of the state board of accounts personally, or through the deputy examiners or field examiners, shall make a full and complete examination and report upon the records and receipts of the local armory boards to the extent of and as provided for in the examination of the state armory board under IC 10-16-3-17.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-6
Compensation
Sec. 6. The members of the local armory boards shall perform the duties imposed upon them by this chapter without any compensation for their services. However, the actual expenses incurred by the members of the local armory boards incident to the management and care of the armories are payable from the local armory board funds.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-7
Record of receipts and disbursements; funds; reports
Sec. 7. (a) A local armory board may retain all rental, income, earnings, and any and all other receipts accrued through its operation of the local armory.
(b) The local armory board shall keep a full and complete record of funds the board receives and disburses. The report is subject to audit and submitted to the adjutant general not later than July 1 of each year and at other times as the adjutant general requires. (c) A local armory board, subject to approval of the state armory board, may expend revenue received for the improvement, including street improvement, alterations, repair, and maintenance of the armory and facilities under its control. The local armory board may expend the funds for the benefit of state military organizations assigned to the local armory. If the funds are not needed for the operation, repair, and maintenance of the armory, or if a military organization is not assigned to the armory, the state armory board may order the funds turned over to the state armory board. The transferred funds may be used for the benefit of other armories of the state or of the national guard of the state or expended as a whole.
As added by P.L.2-2003, SEC.7.



CHAPTER 5. MILITARY DEPARTMENT OF INDIANA CEREMONIAL UNIT

IC 10-16-5-2
Members
Sec. 2. The membership of the ceremonial unit must be composed of officers, commissioned or warranted, and other members of the Indiana national guard who volunteer for service in the ceremonial unit and are appointed by the adjutant general or the adjutant general's designee.
As added by P.L.2-2003, SEC.7.

IC 10-16-5-3
Duties of members
Sec. 3. The members of the ceremonial unit shall perform the duties imposed upon them by this chapter in a volunteer status. However, the state armory board shall pay the actual expenses of the members incident to the performance of their duties from donations made to the board for the management and maintenance of the ceremonial unit.
As added by P.L.2-2003, SEC.7.

IC 10-16-5-4
Acceptance of gifts
Sec. 4. The state armory board may receive gifts of money or property from individuals, associations, institutions, or organizations to carry out the purposes of the ceremonial unit.
As added by P.L.2-2003, SEC.7.



CHAPTER 6. ORGANIZATION AND PERSONNEL

IC 10-16-6-2
Classes of militia
Sec. 2. The militia shall be divided into two (2) classes, the sedentary militia and the national guard, as follows:
(1) The sedentary militia consists of all persons subject to bear arms under the Constitution of the State of Indiana who do not belong to the national guard.
(2) The national guard consists of those able-bodied citizens between the proper ages as established by this article who may be enrolled, organized, and mustered into the service of the state as provided in this article. The organized militia of the state constitutes and shall be known as the Indiana national guard.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-3
National guard
Sec. 3. (a) The Indiana national guard consists of those units:
(1) specified by:
(A) the Secretary of the Army; and
(B) the Secretary of the Air Force; and
(2) approved by the governor.
(b) The composition of authorized units shall be the same as those prescribed for the regular army and the regular air force. The forces of the Indiana national guard shall be fully armed, uniformed, organized, and equipped in accordance with the provisions of the national military establishment regulations governing the regular army and regular air force.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-4
National guard; officers; eligibility
Sec. 4. (a) Officers shall be commissioned by the governor. The governor is, ex officio, the commander in chief.
(b) A commission may not be issued to any officer of the Indiana national guard except to general officers until the officer has passed a satisfactory examination before a board demonstrating:
(1) the officer's knowledge of military affairs proportionate to the office to be held; and (2) the officer's general knowledge and fitness for the service.
(c) A person is not eligible for appointment:
(1) to the office of adjutant general;
(2) as a major general; or
(3) as a brigadier general;
unless the person has served at least ten (10) years as a commissioned officer of the national guard, army, or air force of the United States.
(d) A person is not eligible for appointment to any staff (other than the governor's honorary staff), corps, or department unless the person has the technical training requisite to qualify for the appointment, to be determined by an examining board appointed for the purpose.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-5
Officers eligibility; preference in appointment
Sec. 5. (a) A person may not be commissioned as an officer of the Indiana national guard unless the person:
(1) is temperate and of good moral character; and
(2) has successfully passed tests as to physical, mental, and professional fitness as may be prescribed by the laws and regulations applicable to the federally recognized national guard.
(b) In the selection and appointment of commissioned officers, preference shall be given to:
(1) a person with prior active military service;
(2) an enlisted person;
(3) a member of the air national guard; and
(4) a graduate of a school teaching military science.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-6
Officers discharge; inactive national guard
Sec. 6. (a) At any time, the moral character, capacity, and general fitness for the service of any Indiana national guard officer may be determined by an efficiency board of three (3) commissioned officers, senior in rank to the officer whose fitness for service is under investigation.
(b) The governor may convene the efficiency board. If the findings of the board are:
(1) unfavorable to the officer; and
(2) approved by the governor;
the officer shall be discharged.
(c) The commission of an officer in the Indiana national guard may be vacated:
(1) upon the officer's resignation;
(2) upon the officer's absence without leave for three (3) months;
(3) upon the recommendation of an efficiency board; or (4) under a sentence of a court-martial.
However, an officer who has not returned or accounted for all the public property or funds for which the officer is responsible may not receive an honorable discharge or separation.
(d) Officers rendered surplus by the disbandment of their organization or other causes shall be separated from the Indiana national guard or placed in the inactive national guard at the discretion of the governor.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-7
Officers oath
Sec. 7. A commissioned officer of the Indiana national guard, before entering upon the duties of the officer's office, shall take and subscribe to the following oath, or other oath as may be required by national guard regulations:
"I, ____________, do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of Indiana against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the President of the United States and the governor of the state of Indiana, that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of __________, in the national guard of the state of Indiana upon which I am about to enter, so help me God.".
As added by P.L.2-2003, SEC.7.

IC 10-16-6-8
Period of enlistment; oath
Sec. 8. (a) The period of enlistment in the Indiana national guard is for the time prescribed by national guard regulations. The qualifications for enlistment must be the same as those prescribed by regulations for admission to the regular army or regular air force or national guard regulations. However, the privilege of continuing the active service during the whole of an enlistment period and of reenlisting in the service may not be denied except as otherwise provided.
(b) An enlisted person of the Indiana national guard shall sign an enlistment contract and take and subscribe to the oath required by national guard regulations.
(c) A federally recognized officer of the Indiana national guard may administer the enlistment oath.
(d) The adjutant general may authorize officers of the services on duty at armed forces entrance stations to administer the oath of enlistment to an applicant presented to them by an authorized representative of the Indiana national guard for enlistment in the Indiana national guard. The state adjutant general's authorization must be in writing.
As added by P.L.2-2003, SEC.7.
IC 10-16-6-9
Discharge from service
Sec. 9. An enlisted person who is discharged from service in the Indiana national guard shall receive a discharge in writing in the form and with the classification prescribed by national guard regulations. In time of peace, a discharge may be given before the expiration of an enlistment term in the following cases:
(1) By sentence of a general court-martial.
(2) By direction of the governor on account of disability.
(3) On account of sentence of imprisonment by a civil court, whether suspended or not.
(4) On account of a bona fide permanent change of residence to another state.
(5) For the purpose of enlisting in the United States Army, Air Force, Navy, or Marine Corps.
(6) For other causes prescribed by national guard regulations or the commander in chief.
However, an enlisted person who has not returned or accounted for all of the public property for which the enlisted person is responsible may not receive an honorable discharge.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-10
Uniform code of military justice; customs and usage of armed forces of the United States
Sec. 10. All matters relating to:
(1) organization, commissioning, and separation of officers;
(2) enlisting and discharge of enlisted persons; and
(3) discipline and government of the Indiana national guard;
that are not otherwise provided in this article shall be decided by the uniform code of military justice governing the armed forces of the United States, the regulations, customs, and usage of the armed forces of the United States, or national guard regulations.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-11
Inactive national guard
Sec. 11. (a) The inactive national guard of Indiana consists of those federally recognized officers and persons placed in the inactive national guard under the provisions of national guard regulations.
(b) The administration of the inactive national guard shall be in accordance with applicable national guard regulations.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-12
Retirement
Sec. 12. (a) A commissioned officer:
(1) who serves in the Indiana national guard for at least five (5) years; or
(2) who becomes permanently disabled from performing the

officer's duties, irrespective of length of service;
may, upon honorable retirement from the service, whether by resignation or otherwise, and upon application to the adjutant general, be carried upon a roll to be established and maintained in the office of the adjutant general. The roll shall be designated the Indiana national guard retired list.
(b) The commissioned officer may wear, on occasion of ceremony, the uniform of the highest rank held by the officer.
(c) An officer carried on the Indiana national guard retired list, if qualified, is eligible for detail or appointment on the general staff or the staff of any commander when not physically disqualified for military duty. However, if an officer carried on the Indiana national guard retired list is appointed to a staff position as described in this section, the officer shall be recommissioned in the rank to which the officer has been appointed. The officer shall hold this rank during the time of the staff appointment unless the officer is promoted to a higher rank.
(d) If the officer retires for a second time from active service, the officer shall be entered on the Indiana national guard retired list with the officer's highest rank.
(e) An officer whose name appears on the national guard retired list is not entitled to receive any military pay or emolument from the state during the time the officer remains on the national guard retired list unless the officer is specifically assigned to duty on orders from the governor. If the officer is assigned to duty on orders from the governor, the officer is entitled only to the military pay and allowance provided by law for officers of the rank to which appointed.
As added by P.L.2-2003, SEC.7.



CHAPTER 7. TRAINING AND ACTIVE DUTY OF NATIONAL GUARD; BENEFITS OF MEMBERS

IC 10-16-7-2
"Member"
Sec. 2. As used in section 5 of this chapter, "member" refers to the following:
(1) A member of the Indiana national guard.
(2) A member of a reserve component.
(3) A member of the retired personnel of the naval, air, or ground forces of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-3
Drills; instruction; encampments; maneuvers; other exercises
Sec. 3. (a) Each detachment and unit in the national guard shall assemble for drill and instruction, including indoor target practice, in accordance with national guard regulations.
(b) In addition, each detachment and unit shall participate in encampments, maneuvers, or other exercises, including outdoor target practice, in accordance with national guard regulations, unless the unit or detachment is excused from participation by the governor.
(c) A commissioned officer and an enlisted person or a member of the Indiana air national guard shall be present and perform all the duties required of the officer, person, or member at each assembly for drill and instruction, encampment, maneuvers, or other exercises, unless regularly excused by competent authority.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-4
Refusal to permit employees to attend drill or other duty
Sec. 4. An employer who knowingly or intentionally refuses to allow a member of the Indiana national guard to attend any assembly at which the member has a duty to perform under this chapter commits a Class B misdemeanor.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-5
Government officers and employees; leave of absence for training

or active duty
Sec. 5. (a) This section applies to all officers and employees of the state or any county, township, municipality, or school corporation in Indiana who are members.
(b) A member is entitled to receive from the member's employer a leave of absence from the member's respective duties in addition to regular vacation period without loss of time or pay for the time that the member is:
(1) on training duties of the state under the order of the governor as commander in chief; or
(2) a member of any reserve component under the order of the reserve component authority;
for any consecutive or nonconsecutive period that does not exceed a total of fifteen (15) days in any calendar year. The entitlement to a leave of absence without loss of time or pay provided in this subsection is not at the discretion of the member's employer.
(c) A member is entitled to receive from the member's employer a leave of absence from the member's respective duties in addition to the member's regular vacation period for the total number of days that the member is on state active duty under section 7 of this chapter. A leave of absence provided under this subsection may be with or without loss of time or pay at the discretion of the member's employer.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-6
Leave of absence while on active duty; effect on time or pay
Sec. 6. A member of the Indiana national guard is entitled to receive from the member's employer a leave of absence from the member's respective duties in addition to the member's regular vacation period for the total number of days that the member is on state active duty under section 7 of this chapter. The leave of absence may be with or without loss of time or pay at the discretion of the member's employer.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-7
Governor; ordering on state duty; immunity from civil prosecution; order or requisition by President of the United States
Sec. 7. (a) The governor shall order on state duty all or part of the national guard in the following cases:
(1) War.
(2) Invasion.
(3) Insurrection.
(4) Public disaster.
(5) Breach of the peace or imminent danger of breach of the peace.
(6) Forcible obstruction of the execution of the laws, or reasonable belief that the execution of the laws will be obstructed. (7) At any other time the governor considers necessary.
(b) A member of the Indiana national guard who is ordered out on duty may not be held civilly liable for any act done by the person in the discharge of the person's military duty. The member may not be subject to criminal prosecution if an alleged criminal act occurred while the member was carrying out the orders of a superior officer that the member reasonably believed to be legal orders under all of the attendant facts and circumstances.
(c) If the President of the United States calls, orders, or requisitions troops, the governor shall first order into the service of the United States the organization and arms of the service specified in the president's requisition.
(d) If a civil suit or proceeding is commenced in any court by any person against any member of the Indiana national guard acting under the authority of an order described in subsection (b), the attorney general shall defend the member. If the action or proceeding is criminal, the governor shall designate counsel to represent the accused and the state will be financially responsible for the expense of the defense of any civil or criminal action incurred. The expenses for the defense shall be paid by the adjutant general out of appropriated funds.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-8
Arrest on civil process while on active duty
Sec. 8. (a) On days of military duty, the Indiana national guard, called out by proper authority and performing military duty, is considered to be under military discipline. An officer or enlisted person is not subject to arrest on any civil process during this time.
(b) For purposes of this section:
(1) an attachment for contempt for failure to obey the command of a subpoena to testify is a civil process; and
(2) a citation for a traffic violation is not a civil process.
As added by P.L.2-2003, SEC.7. Amended by P.L.115-2003, SEC.18.

IC 10-16-7-9
Sheriffs; requesting national guard be called to active duty
Sec. 9. (a) If:
(1) insurrection, rebellion, invasion, tumult, riot, resistance to law or process, breach of the peace, or public disaster, occurs in the vicinity of a station of the Indiana national guard;
(2) the exigencies of a situation make it impossible for the senior commanding officer of the Indiana national guard station to communicate with the governor or the adjutant general; and
(3) the sheriff of the county involved or an officer acting on behalf of the sheriff provides the senior commanding officer of the Indiana national guard station with a written request signed by the sheriff of the county involved or officer stating the facts and the nature of the service desired;
the senior commanding officer may order out the Indiana national

guard units at that station and cause them to perform whatever duty is required by the circumstances.
(b) A commanding officer who has called out Indiana national guard units as described in subsection (a) shall immediately report what that officer has done and all the circumstances of the case to the governor. The actions performed shall be considered to have been taken by order of the governor.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-10
Written orders calling to active duty; discretion in carrying out orders
Sec. 10. An officer whose command is called out under section 9 of this chapter and who is reporting to any civil officer may require the civil officer to make the order in writing and prescribe the outline of the duties required of the officer and the officer's command. The officer may decline to obey the orders until the orders are put in writing. Although the commanding officer must obey all lawful written orders of the civil officer, the military officer may use the officer's discretion as to the manner of carrying out the orders if the officer complies with their spirit.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-11
Unlawful assembly; command to disperse
Sec. 11. (a) Except as provided in subsection (b), before using any military force to disperse an unlawful assembly (as defined in IC 35-45-1-1):
(1) the civil officer calling out the military force or a law enforcement officer; or
(2) if a civil officer or law enforcement officer is not present, the officer in command of the troops or the officer's designee;
shall command the persons comprising the unlawful assembly to disperse and retire peaceably to their homes or businesses. A particular form of words is not required in ordering the dispersion of any unlawful assembly.
(b) A person is not required to order an unlawful assembly to disperse if:
(1) giving the order to disperse would put the person in imminent danger of loss of life or great bodily harm; or
(2) the unlawful assembly is engaged in the commission of any felony or is causing violence to a person or property.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-12
Riots and mobs; death, personal injuries, and property damage
Sec. 12. (a) If a person taking part in an unlawful assembly described in this chapter refuses to disperse after having been ordered to disperse in accordance with this chapter or if a command to disperse is not required under this chapter and a civil officer to

whom military force is ordered to report, or if a civil officer is not present, then the military officer (or if the command is acting under the direct order of the governor, then the officer within the limits provided in the officer's instructions) shall:
(1) arrest persons taking part in the unlawful assembly; or
(2) disperse the unlawful assembly.
(b) If, in arresting a person or dispersing an unlawful assembly:
(1) a person is killed, wounded, or otherwise injured; or
(2) property is injured or destroyed;
by the civil officer or officer or member of the Indiana national guard, or other persons lawfully aiding them, the officer, member, or person shall be held blameless.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-13
Assault on members; quelling attack
Sec. 13. If a part of the Indiana national guard or a person lawfully aiding the Indiana national guard in the performance of its duty as described in this chapter is attacked or in imminent danger of attack, the commanding officer:
(1) is not required to await orders from a civil authority; and
(2) may quell the attack, disperse the attacking party, and take any other necessary step for the safety of the officer's command.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-14
Right-of-way on streets and highways
Sec. 14. (a) Except as provided in subsection (b), any part of the Indiana national guard parading or performing a lawful duty has the right-of-way in any street or highway through which the Indiana national guard passes.
(b) The Indiana national guard may not interfere with the following:
(1) The carriage of United States mail.
(2) The operations of any fire engine or fire department.
(3) A police vehicle.
(4) Any other emergency vehicle.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-15
Assembly regulating passage and occupancy of streets; offense
Sec. 15. (a) If an unlawful assembly has occurred or is so imminent that the Indiana national guard has been called out under this chapter, the civil officer under whose orders the Indiana national guard is acting or the commanding officer of the Indiana national guard, if it is advisable in subduing or preventing the unlawful assembly, may:
(1) prohibit a person from occupying or making use of a street or place where the Indiana national guard is located; and
(2) otherwise regulate the passage and occupancy of streets and

places.
(b) A person who knowingly or intentionally enters a street or remains on a street after being informed that the Indiana national guard has prohibited this conduct commits a Class B misdemeanor.
(c) The officer in command of the Indiana national guard may immediately arrest or order the arrest of a person who violates subsection (b).
(d) If the officer in command of the Indiana national guard has arrested a person in accordance with this section, the officer shall deliver the person to a civil magistrate.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-16
Election day; muster, assembly, review, or parade
Sec. 16. (a) A muster or an assembly for instruction, review, or parade may not be held or called in any county on any day during which a general election or special election is held in the county, except in case of or imminent danger of riot, invasion, insurrection, or public disaster.
(b) An officer who orders a muster or an assembly on an election day shall forfeit an amount as a court-martial adjudges.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-17
Pay and allowance
Sec. 17. An officer or enlisted person in active service of the state shall be paid the greater of:
(1) the sum equivalent to the pay and allowances received by officers and enlisted men of the same rank or grade in the service of the armed forces of the United States; or
(2) the sum per day equal to twelve (12) times the hourly federal minimum wage in effect at the time of active service.
However, with the approval of the budget committee, the adjutant general may adjust the pay of an officer or enlisted person to meet the pay and allowance adjustments of officers and enlisted persons of the same rank or grade for service in the armed forces of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-18
Injury, disability, or disease in line of duty; medical treatment; medical examiner or board; claims
Sec. 18. (a) A member of the Indiana national guard who:
(1) when on duty or assembled for duty, in case of riot, tumult, breach of peace, insurrection, invasion, public disaster or whenever ordered by the governor, the commanding general of the national guard, or called to the aid of civil authorities, is injured, is disabled, or contracts a disease because of the member's duty or assembly; or
(2) without fault or neglect on that member's part, is wounded

or disabled while performing any lawfully ordered duty that temporarily incapacitates the member from pursuing the member's usual business or occupation;
shall, during the period of incapacity, receive the pay to which the member was entitled while on or assembled for duty, plus any actual necessary expenses for care and medical attention.
(b) If a claim is made under this section, the adjutant general may cause examinations of the claimant to be made from time to time by a medical officer designated for that purpose by the adjutant general. The adjutant general may direct the removal of a claimant to and treatment in a hospital designated by the adjutant general. If the claimant refuses:
(1) to allow an examination; or
(2) to go to a designated hospital or to otherwise follow the advice or treatment prescribed;
the claimant forfeits and is barred from all right to any claim or allowance under this section.
(c) Under this chapter:
(1) a disability may not be considered temporary if the disability continues for more than one (1) year from the date of receiving the injury or of incurring or contracting the disease or disability; and
(2) pay and expenses for care and medical attendance for more than one (1) year is not allowed.
(d) The adjutant general may appoint a medical examiner or a board of three (3) officers, at least one (1) being a medical officer, to inquire into the merits of any claim arising under this section. However, the adjutant general may determine any claim without appointing a medical examiner and fix the amount to be allowed under this section. A medical examiner or board appointed under this section has the same power to take evidence, administer oaths, issue subpoenas and compel witnesses to attend and testify and produce books and papers and punish their failures to do so as is possessed by a general court-martial. The findings of the medical examiner or board are subject to the approval of the adjutant general, who may return the proceedings of the medical examiner or board for revision and for taking further testimony. The amount found due a member by the medical examiner or board and approved by the adjutant general of the state shall be paid by the state in the same manner as other military accounts are paid.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-19
Pensions; funeral expenses
Sec. 19. (a) A member of the Indiana national guard who is wounded or disabled or was disabled in the service of the state including service related to:
(1) a riot;
(2) a tumult;
(3) a breach of the peace; (4) a resistance to process;
(5) an invasion;
(6) a public disaster;
(7) the aid of civil authority; or
(8) a lawfully ordered parade, drill, encampment, or inspection;
within ten (10) years preceding the member's application for a pension under this chapter shall, upon proof of the disability, be placed on the roll of invalid pensioners of the state and shall receive out of money in the state treasury not otherwise appropriated, upon the audit of the adjutant general and approval of the governor, the same pension or reward that a person under similar circumstances would receive from the United States. In case of a wound, an injury, or a disease that results in death, the surviving spouse, dependent children, or dependent parent of the member of the Indiana national guard shall receive the pension and reward dating from the time of receiving the injuries on account of which the pension or reward is allowed. An officer or enlisted person is not entitled while in active service to apply for or receive a pension.
(b) If a member of the Indiana national guard dies in the active service of the state, the member's reasonable funeral expenses, not exceeding four thousand dollars ($4,000), shall be paid by the state in the manner as the governor directs.
(c) This section does not make applicable any provision of the national service life insurance law of the United States, and the pension or reward granted under this section shall be that provided for by the pension laws of the United States in substance, without regard to form.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-20
False or fraudulent representations; increasing, reducing, or withdrawing
Sec. 20. (a) Before the name of a person is placed upon the pension roll under this chapter, proof must be made under regulations as the adjutant general may prescribe that the applicant is entitled to a pension.
(b) The adjutant general, with the approval of the governor, shall strike from the pension roll the name of a person if it appears by satisfactory proof that the person was placed on the pension roll through a false or fraudulent representation.
(c) The adjutant general, with the approval of the governor, may increase, reduce, or withdraw any pension according to the right, justice, and practice in the United States Department of Veterans Affairs pension office.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-21
Pension examiners and boards; lump sum payments
Sec. 21. (a) The adjutant general may appoint a pension examiner who shall inquire into the merits of any claim for pay and care and

pension, whether pending or adjudicated. The pension examiner may administer oaths, orally examine witnesses, issue subpoenas, and take affidavits and depositions in the course of an examination.
(b) The adjutant general shall appoint examining boards consisting of not more than three (3) medical officers of the Indiana national guard, who shall, under the adjutant general's direction, make an examination of a claimant as directed by the adjutant general. The examining board shall certify the result of its examination in the form prescribed by the adjutant general.
(c) A person who is adversely affected by the report of one (1) medical officer is entitled, upon request, to an examination before a board consisting of three (3) medical officers. The adjutant general, with the approval of the governor and with the consent of the applicant, may commute any pension by payment of a lump sum to be accepted by the applicant in full satisfaction of all claims.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-22
Parenting time; making up lost parenting time
Sec. 22. If a member of the Indiana National Guard or a member of a reserve component of the armed forces of the United States:
(1) is a noncustodial parent (as defined in IC 31-9-2-83);
(2) misses parenting time as provided in an order issued under IC 31-14-14 or IC 31-17-4 due to participating in an activity required under this chapter; and
(3) notifies the custodial parent at least seven (7) days before the member misses the anticipated parenting time described in subdivision (2), unless the member is unable to provide notice due to a government emergency;
the member shall be allowed to make up the lost parenting time at the member's earliest convenience but not later than one (1) month after the member misses the parenting time under this section, if exercising the lost parenting time does not conflict with the child's school schedule.
As added by P.L.2-2003, SEC.7. Amended by P.L.68-2005, SEC.4.

IC 10-16-7-23
Extension of federal benefits
Sec. 23. (a) As used in this section, "active duty" means:
(1) training or duty under federal law; or
(2) state active duty under section 7 of this chapter;
performed under an order of the governor.
(b) The rights, benefits, and protections of the federal Soldiers' and Sailors' Civil Relief Act, 50 U.S.C. App. 501 et seq., as amended and in effect on January 1, 2003, apply to a member of the Indiana national guard ordered to active duty for at least thirty (30) consecutive days.
(c) The rights, benefits, and protections of the federal Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq., as amended and in effect on January 1, 2003, apply to

a member of the Indiana national guard ordered to active duty.
(d) Nothing in this section shall be construed as a restriction or limitation on any of the rights, benefits, and protections granted to a member of the Indiana national guard under federal law.
As added by P.L.113-2003, SEC.1.

IC 10-16-7-24
Administration of "PDHRA"
Sec. 24. (a) As used in this section, "PDHRA" refers to the United States Department of Defense form "Post-Deployment Health Reassessment" (DD Form 2900) or a successor form adopted by the United States Department of Defense.
(b) As used in this section, "trained health care provider" has the meaning set forth in the United States Department of Defense Instruction 6490.03 or a successor instruction adopted by the United States Department of Defense.
(c) The adjutant general shall require a member of the Indiana National Guard who completes a PDHRA to participate in a face-to-face clinical interview with a trained health care provider concerning the Indiana National Guard member's PDHRA.
(d) The adjutant general may contract with a trained health care provider to provide the clinical interview described in subsection (c).
As added by P.L.54-2010, SEC.1.

IC 10-16-7-25
Transfers of property forfeited to the United States
Sec. 25. For purposes of transfers of property forfeited to the United States under the Controlled Substance Act (21 U.S.C. 881), the Indiana National Guard is designated as a law enforcement agency.
As added by P.L.38-2011, SEC.10.



CHAPTER 8. GUARD RESERVE

IC 10-16-8-2
Rules and regulations
Sec. 2. (a) The governor may adopt rules and regulations not inconsistent with this chapter governing the enlistment, organization, administration, equipment, maintenance, training, and discipline of members of the Indiana guard reserve. However, the rules and regulations must conform to applicable law governing and pertaining to the Indiana national guard and the rules and regulations adopted under those laws and under regulations as the Secretary of Defense of the United States may prescribe for the organization, standard of training, instruction, and discipline.
(b) The adjutant general is designated as the commanding officer of the Indiana guard reserve. The administration of the Indiana guard reserve shall be in the state military department.
(c) The governor may disband the Indiana guard reserve at any time the governor considers necessary and safe.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-3
Payment of expenses
Sec. 3. The adjutant general shall determine and pay for administration, operation, training, and all expenses incidental to administration, operation, and training that are incurred in carrying out this chapter.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-4
Requisitions; use of public buildings and property
Sec. 4. (a) For the use of members of the Indiana guard reserve, the governor may requisition from the secretary of defense arms,

ammunition, clothing, and equipment that the secretary of defense may issue.
(b) The governor shall make available the facilities of state armories and their equipment and other state premises and property as may be available.
(c) School authorities may allow the use of school buildings and school grounds by the Indiana guard reserve, on the terms and conditions set out by the adjutant general.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-5
Service outside state; insurrectionists; saboteurs; enemies; pursuit beyond state; extradiction
Sec. 5. The Indiana guard reserve may not be required to serve outside Indiana except as follows:
(1) Upon the request of the governor of another state, the governor of Indiana may order any part of or all the Indiana guard reserve to assist the military or police forces of another state who are engaged in defending the other state. The governor may recall these forces.
(2) An organization, a unit, or a detachment of the Indiana guard reserve, upon order of the officer in immediate command of the guard reserve, may continue in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces beyond the borders of Indiana into another state until the insurrectionists, saboteurs, enemies, or enemy forces are apprehended or captured by the organization, unit, or detachment or until the military or police forces of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture the persons. The pursuit is not authorized unless the other state gives authority by law for the pursuit by forces of Indiana. Any persons who are apprehended or captured in another state by an organization, unit, or detachment of the forces of Indiana shall without unnecessary delay be surrendered to the military or police forces of the state in which they are taken or to the United States. The surrender of insurrectionists or saboteurs to the military or police forces of the other state does not constitute a waiver by Indiana of its right to extradite or prosecute the insurrectionists or saboteurs for any crime committed in Indiana.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-6
Military forces of foreign states; pursuit into state
Sec. 6. (a) Military forces, organizations, units, or detachments of another state that are in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces may continue the pursuit into Indiana until the military or police forces of Indiana or the forces of the United States have had a reasonable opportunity to take up the pursuit or to

apprehend or capture the insurrectionists, saboteurs, enemies, or enemy forces.
(b) Military forces, organizations, units, or detachments of another state may arrest or capture insurrectionists, saboteurs, enemies, or enemy forces within Indiana while in fresh pursuit. A person who is captured or arrested by the military forces of the other state while in Indiana shall without unnecessary delay be surrendered to the military or police forces of Indiana to be dealt with according to law.
(c) This section may not be construed to make unlawful any arrest in Indiana that would otherwise be lawful. This section does not repeal any provision of IC 35-33-3.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-7
Drafts for military service of United States; exemptions
Sec. 7. This chapter may not be construed to authorize the Indiana guard reserve or any part of the Indiana guard reserve to be called, ordered, or in any manner drafted into the military services of the United States. However, a person may not, by reason of the person's enlistment or commission in the Indiana guard reserve, be exempted from United States military service required under any law of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-8
Civil organizations; enlistment as unit
Sec. 8. A civil organization, a society, a club, a post, an order, a fraternity, an association, a brotherhood, a body, a union, a league, or any other combination of persons or civil groups may not be enlisted in the Indiana guard reserve as an organization or unit.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-9
Qualifications; citizenship; dishonorable discharge from military organizations
Sec. 9. A person may not be commissioned or enlisted in the Indiana guard reserve if the person is not a citizen of the United States or if the person has been expelled or dishonorably discharged from any military or naval organization of this state, of another state, or of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-10
Oath of officers
Sec. 10. The oath to be taken by officers commissioned in the Indiana guard reserve shall be substantially in the form prescribed for officers of the national guard, substituting the words "Indiana guard reserve" where necessary.
As added by P.L.2-2003, SEC.7.
IC 10-16-8-11
Term of enlistment; oath of enlisted persons
Sec. 11. A person may not be enlisted for more than three (3) years. However, an enlistment may be renewed. The oath to be taken upon enlistment in the Indiana guard reserve shall be substantially in the form prescribed for enlisted persons of the national guard, substituting the words "Indiana guard reserve" where necessary.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-12
Uniform code of military justice; arrest of members
Sec. 12. (a) If the Indiana guard reserve or any part of the Indiana guard reserve is ordered out for active service or armory drill:
(1) the uniform code of military justice governing the Indiana national guard relating to courts-martial, their jurisdiction, and the limits of punishment; and
(2) the rules and regulations prescribed under the uniform code of military justice;
are in full force and effect as provided for in IC 10-16-9-1.
(b) An officer or enlisted person of the Indiana guard reserve may not be arrested on any warrant, except for treason or felony, while going to, remaining at, or returning from a place where ordered to attend for military duty. An officer and enlisted person of the Indiana guard reserve is, during the service in the Indiana guard reserve, exempt from service upon any posse comitatus.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-13
Group insurance
Sec. 13. The adjutant general of Indiana, with the approval of the governor, may procure a policy of group insurance for and covering members of the military forces of Indiana covering and insuring against any injury received or had by members from any accident while on drill or active duty.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-14
Drill and instruction; pay; payrolls
Sec. 14. (a) The members of the Indiana guard reserve provided for in this chapter shall receive pay quarterly for time spent in authorized drill and instruction to be paid from any appropriation enacted for that purpose.
(b) The adjutant general shall:
(1) cause quarterly payrolls to be prepared and submitted; and
(2) provide regulations for the processing of payrolls.
(c) This section applies only to drill and instruction pay and does not apply to payroll for active duty.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-15 Racial group; proportional representation; segregation prohibited
Sec. 15. (a) Adequate provisions shall be made to allow the enlistment and induction of able bodied citizens of each and all racial groups in Indiana into all branches and departments of the Indiana guard reserve organized to defend and enforce the laws of Indiana. To that end, all racial groups in Indiana are entitled to that representation in each branch or department of the Indiana guard reserve in approximate proportion to the group or groups to the population of Indiana. However, this section or any other statute may not be construed so as to allow racial segregation.
(b) Race or color may not be a cause for excluding the application to serve or the service of any person in any branch of service provided for in this chapter.
As added by P.L.2-2003, SEC.7.



CHAPTER 9. COURT-MARTIAL PROCEDURES

officer, the officer or member of the Indiana national guard is not subject to indictment, trial, or any civil process other than by a court-martial, to be convened for that purpose by the governor.
(g) The finding of the court-martial, when submitted to and approved by the governor, in accordance with the uniform code of military justice, is final and conclusive on all persons.
(h) If an indictment is found or information filed against the person, a writ or other process may not be issued by the clerk of the court where the indictment was returned or information filed against the defendant. The clerk shall immediately transmit to the governor a certified copy, and, upon the receipt of the certified copy, the governor shall cause to be convened a court-martial to determine the truth of the charges and the punishment, if any, to be inflicted.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-2
Military courts
Sec. 2. (a) The military courts of Indiana shall be organized as follows:
(1) General court-martial.
(2) Special court-martial.
(3) Summary court-martial.
(b) The courts shall be constituted, have cognizance of the same subject, and possess like powers, except as to punishments, as similar courts provided for by the laws and regulations governing the armed forces of the United States. The proceedings of the courts-martial must follow the forms and modes of procedure prescribed for the courts governing the armed forces of the United States and as approved by the adjutant general.
(c) A general court-martial may be convened by orders of the governor and may try a person subject to military law. The general court-martial may impose fines of not more than two hundred dollars ($200) and sentence a person to:
(1) a forfeit of pay and allowances;
(2) a reprimand;
(3) dismissal or dishonorable discharge from the services;
(4) reduction of noncommissioned officers to the ranks; or
(5) any combination of two (2) or more of the punishments described in subdivisions (1) through (4).
(d) The adjutant general or the commanding officer of each camp or other place, division, regiment, separate battalion, air squadron, group, or other detached command may appoint a special court-martial for that command. However, a special court-martial may be appointed by superior authority if the superior authority considers it desirable. The special court-martial:
(1) may try any person subject to military law, except a commissioned officer, for any crime or offense made punishable by the military laws of the United States or the state; and
(2) has the same powers of punishment as does a general

court-martial, except that fines imposed by the courts may not exceed one hundred dollars ($100).
(e) The adjutant general or the commanding officer of each camp or other place, division, regiment, battalion, company, air squadron, group, or other detachment of the national guard may appoint for the place or command a summary court to consist of one (1) officer, who may administer oaths and try the enlisted persons of the place or command for breaches of discipline and violations of laws when governing the organizations. The court, when satisfied of the guilt of the soldier, may:
(1) impose fines of not more than twenty-five dollars ($25) for any offense;
(2) sentence noncommissioned officers to reduction in rank; and
(3) sentence to forfeiture of pay and allowances.
The proceedings of the court must be informal and the minutes must be the same as prescribed for summary courts of the armed forces of the United States.
(f) All courts-martial of the Indiana national guard, including summary courts, may sentence to confinement instead of imposing an authorized fine if the sentence of confinement does not exceed one (1) day for each one dollar ($1) of fine authorized.
(g) A sentence of dismissal from the service or dishonorable discharge imposed by a national guard court-martial may not be executed until approved by the governor.
(h) A conviction by court-martial that has been approved by the convening authority under this article may be appealed to a military court of appellate review. The military court of appellate review must consist of three (3) Indiana national guard judge advocates appointed to the military court of appellate review by the adjutant general.
(i) Presidents of courts-martial and summary courts officers may do the following:
(1) Issue warrants to arrest an accused person and to bring the person before the court for trial if the person has disobeyed an order in writing from the convening authority to appear before the court. A copy of the charge must be delivered to the accused with the order.
(2) Issue subpoenas duces tecum.
(3) Enforce by attachment attendance of witnesses and the production of books and papers.
(4) Sentence for a refusal to be sworn or to answer as provided in action before civil courts.
(j) All processes of a court-martial, when it is impracticable to be executed by the military forces of the state, shall be:
(1) brought in the name of the state; and
(2) executed by the civil officers designated by the president of the court-martial or summary court officer issuing the process.
The designated civil officer shall execute all processes and return the processes to the officer who issued the processes. The civil officer shall be paid the fees and allowances provided for like processes in

civil actions of the state. The fees shall be charged in case of conviction of the accused as a part of the penalty of the offense of which the accused may be convicted whether the punishment for the offense is imprisonment or a fine, or both. The payment of the costs in addition to the payment of the fine imposed shall be enforced by imprisonment until the payment is satisfied, at a rate of one dollar ($1) per day of the costs or fine, or both.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-3
Collection of fines
Sec. 3. (a) Fines may be collected in the following manner:
(1) By the retention of any pay or allowances due or to become due from the state.
(2) By commitment to a jail designated by the reviewing authority until the fine is paid or until one (1) day is served for each one dollar ($1) of the fine imposed.
(3) By payment to the local armory board assigned to the convicted soldier's unit. The local armory board shall immediately transmit the payment to the state armory board, and the sums are appropriated continuously for the purposes of IC 10-16-3-11. It is sufficient to record upon the payroll opposite the name of the person fined a notation of the sentence of the court-martial and the date of approval of the sentence, together with the name and rank of the reviewing authority.
(b) A sentence of imprisonment imposed by a court-martial during active service or at camps of instruction shall be carried out by confinement in a guardhouse, tent, or other places designated by the reviewing authority. A sentence of imprisonment imposed by court-martial upon persons not in active service or at camps of instruction shall be carried out by confinement in a jail to be designated by the reviewing authority.
As added by P.L.2-2003, SEC.7. Amended by P.L.115-2003, SEC.19; P.L.38-2011, SEC.11.

IC 10-16-9-4
Fines; confinement until paid
Sec. 4. If a fine is assessed by a court-martial against a member of the Indiana national guard to whom pay is not due or about to become due, the member of the Indiana national guard fails or refuses to make payment to the treasurer of the state and the proceedings of the court have been approved by the reviewing authority, the reviewing authority in the case of a general or special court-martial, or the summary court officer in the case of a summary court-martial, shall issue a writ in a form approved by the adjutant general for the confinement of the member of the Indiana national guard until the:
(1) fine has been paid; or
(2) member has served one (1) day for each one dollar ($1) of the fine imposed and costs of the action accrued. As added by P.L.2-2003, SEC.7.

IC 10-16-9-5
Sheriffs; order of confinement
Sec. 5. If a sentence of imprisonment is to be served in a place other than in a guardhouse or tent, the reviewing authority in the case of a general or special court-martial and the summary court officer in the case of a summary court-martial shall issue to the sheriff of the county where the confinement has been ordered by the reviewing authority an order of confinement in a form approved by the adjutant general.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-6
Disciplinary punishment
Sec. 6. (a) The commanding officer of any detachment, company, or other unit or organization may impose disciplinary punishment upon any enlisted member of the officer's command.
(b) An officer exercising command normally exercised by a general officer may impose disciplinary punishment upon any warrant or commissioned officer of the exercising officer's command.
(c) A punishment imposed by authority of this section may include the following:
(1) Admonition.
(2) Reprimand.
(3) Withholding privileges for up to seven (7) twenty-four (24) hour duty days.
(4) Restriction to specific area limits for up to seven (7) twenty-four (24) hour duty days.
(5) Imposition of a fine of not more than two-thirds (2/3) of one (1) month's pay to which the member would have been entitled during the month of the offense.
(d) A commanding officer may also:
(1) order a member of the officer's command to be confined under correctional custody for not more than eight (8) days;
(2) reduce the member's rank to the next inferior grade; or
(3) order a member confined and reduce the member's rank as provided in subdivisions (1) and (2).
However, only the commanding officer who holds promotion authority over the member charged with an offense may prescribe the punishment of correctional custody, fine, or reduction in rank.
(e) Fines shall be collected as directed under section 3 of this chapter.
(f) Confinement shall be carried out in compliance with sections 5 and 11 of this chapter.
(g) This section may not be construed to be a waiver of the right to trial by court-martial.
(h) A sentence may not be executed until the right of appeal has been exhausted or waived as prescribed in the uniform code of

military justice.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-7
Arrest of members
Sec. 7. (a) Officers, warrant officers, and enlisted persons of the Indiana national guard may be placed in arrest by their military superiors for violations of military offenses committed during periods of authorized military duty.
(b) If any member of the Indiana national guard fails or refuses to report to the member's appointed place of duty, the commanding officer may:
(1) arrest or cause to be arrested the member; and
(2) have the member brought before the commanding officer at the member's unit or organization headquarters.
(c) If military personnel are not available to make the arrest or if the commanding officer considers it advisable, the commanding officer may issue a warrant to any sheriff, constable, or other law enforcement officer authorized to serve warrants of arrest under civil law. The law enforcement officer shall serve the warrant in the same manner as other warrants of arrest and make return of the warrant to the commanding officer issuing the warrant.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-8
Marshals
Sec. 8. (a) The president or military judge of a general and a special court-martial and a summary court officer may each appoint by warrant and at any time remove one (1) or more marshals. A marshal shall do the following:
(1) If ordered by the president of a general or special court-martial or summary court officer, execute any process, mandate, or order issued by the president or court or officer.
(2) Perform all acts and duties authorized to be performed by any sheriff, marshal, or constable under this article.
(b) A commanding officer imposing disciplinary punishment under section 6 of this chapter may request the summary court officer having jurisdiction over the unit to appoint a marshal to carry out the process, mandate, or order issued by the commanding officer.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-9
Civil proceedings against military members preferring charges; sentences or executing process and writs
Sec. 9. An action on civil proceeding may not be presented against:
(1) any member of the armed forces of Indiana who prefers charges against any person subject to military discipline; or
(2) any member of a military court or officer or person acting under the court's authority or reviewing its proceedings on

account of the:
(A) approval, imposition, or execution of any sentence;
(B) imposition or collection of a fine or penalty; or
(C) execution of any warrant, writ, execution, process, or mandate of a military court.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-10
Jurisdiction; presumptions and burden of proof
Sec. 10. The jurisdiction of the courts and boards established by this chapter is presumed, and the burden of proof rests on any person seeking to oust the courts or boards of jurisdiction in any action or proceedings.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-11
Jails; designating place of confinement; sentence served on consecutive day basis
Sec. 11. (a) The reviewing authority shall designate:
(1) the jail of any county; and
(2) when ordered out of the state for duty, an appropriate place of confinement;
as the place where any sentence of confinement by a military court shall be executed.
(b) With regard to punishment under section 6 of this chapter, confinement shall be at the county jail designated by the officer holding appellate jurisdiction over the case and having the advice of a staff judge advocate as to the legality of the proceedings. However, at the discretion of the officer holding appellate jurisdiction, short term confinement may be carried out in an acceptable municipal jail.
(c) Unless the commanding officer who ordered the sentence directs otherwise, a sentence of confinement or correctional custody shall be served on a consecutive day basis.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-12
Disorderly conduct in presence of court-martial
Sec. 12. (a) A person connected with the military service:
(1) shall treat a court-martial with respect; and
(2) in default of respectful consideration, may be proceeded against by arrest and trial.
(b) A person who is not connected with the military service shall behave with respect and decorum toward a court-martial.
(c) A person who engages in disorderly conduct in the presence of a court-martial commits a Class C infraction.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-13
United States military laws and regulations
Sec. 13. The general principle and spirit of the military laws and

regulations for the government of the armed forces of the United States, when not in conflict with the express provisions of this chapter or the Constitution of the State of Indiana, shall be the guide of commanding officers and courts-martial.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-14
Lack of form not vitiating proceedings
Sec. 14. A lack of form may not vitiate the proceedings of a court-martial.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-15
Administration of oaths
Sec. 15. An officer may administer oaths when necessary under this article.
As added by P.L.2-2003, SEC.7.



CHAPTER 10. PUBLIC PROPERTY AND MILITARY EQUIPMENT

IC 10-16-10-2
Board of survey; collection of damages or losses
Sec. 2. (a) If an officer, a soldier, or an airman or a former officer, soldier, or airman responsible for any national guard, state or federal equipment, property, or military stores has:
(1) failed to return the property or any part of the property on demand of proper authority;
(2) damaged the property beyond the injury resulting from the necessary use of the arms or other issues; or
(3) caused a deficiency in the number or quantity of the state and federal arms, property, or military stores;
the amount of the unnecessary damages or losses shall be determined by a board of survey appointed in accordance with appropriate national guard regulations.
(b) The amounts due under subsection (a) shall be collected by law in the name of the state of Indiana and paid into the state military fund.
(c) The attorney general shall bring the suit in the name of the state of Indiana and cause the amounts collected to be paid into the state military fund.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-3
Items exempt from execution for debt
Sec. 3. The uniforms, arms, and equipment of a member of the national guard, together with any military property of any detachment company, battery, battalion, regiment, division, air squadron, or group, are exempt from execution for debt.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-4
Property no longer of value to national guard
Sec. 4. If property owned by the state for the use of the Indiana national guard is determined by the governor or the adjutant general to not be of value to the Indiana national guard, the governor or the adjutant general may enter in the records of the military department an entry to the effect that the property is not valuable to the Indiana national guard.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-5 Sales of property no longer of value to national guard
Sec. 5. (a) If an entry under section 4 of this chapter is made, the governor or adjutant general may order the property sold at public or private sale as in their judgment will be for the best interests of the state.
(b) Payment for a sale of property under subsection (a) shall be made in cash to the adjutant general who shall:
(1) enter of record the receipt of the money;
(2) turn the property over to the purchaser; and
(3) pay the money to the treasurer of the state.
The money becomes and remains a part of the military fund to be used for the benefit of the Indiana national guard.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-6
Loan companies or pawnbrokers; reports
Sec. 6. A loan company or pawnbroker that possesses a license issued by the state or by a municipal corporation shall make a report, in writing, to the adjutant general, on a form prescribed and furnished by the adjutant general, showing, by item and serial number, all property of the United States government:
(1) received as security for a loan or loans of money; or
(2) purchased or otherwise obtained without the advancement of a loan;
and which is marked with the words "Property of the United States Government" or is stamped as to indicate that it is the property of one (1) of the military branches of the United States government.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-7
Loan companies or pawnbrokers; permits to sell government property
Sec. 7. A loan company or pawnbroker may not sell or otherwise dispose of any property described in section 6 of this chapter, unless the loan company or pawnbroker has obtained a written permit from the adjutant general authorizing the sale or disposition of the property and that states that the property:
(1) cannot be identified as being the property of the United States government or of any of its military branches; and
(2) may be lawfully sold or otherwise disposed of according to the laws of Indiana and the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-8
Seizure of military property
Sec. 8. (a) An officer shall report illegal disposition of property.
(b) All law enforcement officers and all commissioned and noncommissioned officers of the national guard shall seize immediately all military property:
(1) found in the possession of any person who is not the legal

custodian or owner of the property; or
(2) from a person who may secrete, sell, dispose of, offer for sale, purchase, or retain the military property;
after a demand has been made upon the person or the person's legal representative for the return of the military property.
(c) A law enforcement officer, commissioned officer, or noncommissioned officer of the national guard shall report the officer's action to the adjutant general.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-9
Payment of bills or accounts
Sec. 9. (a) A bill or an account may not be made by an officer or enlisted person with a view of the bill or account being paid by the state unless the expenditure is expressly authorized by the laws of Indiana or the adjutant general.
(b) An account may not be paid unless it is accompanied by vouchers or receipts showing by whomever paid or are to be paid, to whom paid, date of service, authority for, and amount of the expenditure, and for what purpose the expenditure was made.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-10
Failure to account for money or property
Sec. 10. A personal payment may not be made under this article to the accountable officer of an organization or unit who does not fully and satisfactorily account to the adjutant general for all money paid or property issued to the accountable officer under this article.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-11
Accounting of state and federal property; use of public property for personal benefit prohibited
Sec. 11. (a) Federal property loaned to the state for use by the Indiana national guard or other purposes shall be issued and accounted for in the manner prescribed by national guard regulations or other pertinent federal directives.
(b) State property shall be issued and accounted for in the manner prescribed by the governor or state laws.
(c) All public property:
(1) shall be used in the manner and for the purposes intended in the public service; and
(2) may not be used by an individual for the individual's personal benefit, pleasure, or gain.
As added by P.L.2-2003, SEC.7.



CHAPTER 11. MILITARY FUNDS

IC 10-16-11-2
Governor's civil and military contingency fund; expenses; warrants for payment
Sec. 2. The governor's civil and military contingency fund:
(1) remains in the state treasury; and
(2) shall be drawn on the warrant of the governor:
(A) for the expenses as may accrue under this chapter; and
(B) to pay the expenses of all encampments ordered or approved by the governor, inspections, courts-martial, boards of inquiry, inspection, examination, and survey, and pay of officers and soldiers on state active duty.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-3
Governor's civil and military contingency fund; organization of national guard; boards of examination, inquiry, and survey; collection of fines
Sec. 3. The governor may, by general order:
(1) provide for the disbursement of the governor's civil and military contingency fund for the proper organization of the national guard and the promotion of its discipline, instruction and military efficiency;
(2) appoint boards of examination, inquiry, and survey; and
(3) provide for the collection of any fine, penalty, or forfeiture due from any officer or member of the Indiana national guard out of any payment to be made to the officer or member by the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-4
Council of administration
Sec. 4. (a) The commanding officer of a company and regiment shall convene a council of administration at least two (2) times each year.
(b) A council of administration must consist of:
(1) three (3) officers next in rank to the commanding officer;
(2) if there are only two (2) officers next in rank, then the next two (2);
(3) if there is only one (1) officer next in rank, then the next one (1); or (4) if there is not any other officer other than the commanding officer, then the commanding officer shall act alone.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-5
Council of administration; record of proceedings; publication
Sec. 5. (a) The junior member of the council shall:
(1) record the proceedings of the council in a book; and
(2) submit the book to the commanding officer.
(b) If the commanding officer disapproves the proceedings and the council, after reconsideration, adheres to its decisions, a copy shall be sent by the commanding officer to the next higher commander. The decision of the next higher commander:
(1) is final; and
(2) shall be entered in the council book.
The decision and council book shall be published for the information and government of all concerned.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-6
Council of administration; signatures on records
Sec. 6. (a) The proceedings of councils of administration shall be signed by the senior member of the council and recorded. The recorder of each meeting, after entering the whole proceedings, together with the final order, shall deposit the book with the commanding officer.
(b) The approval or disapproval of the officer ordering the council shall be signed by the officer.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-7
Council of administration; audit and settlement of accounts
Sec. 7. The council of administration shall:
(1) audit and settle the account of the organization for which the council is appointed; and
(2) pass specific resolves for all expenditures of the funds of the organization.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-8
Compensation; personally present for duty; payrolls; signatures
Sec. 8. (a) An officer or a member of the Indiana national guard may not receive any compensation for duty at drills, parades, or encampments unless personally present for the duty, whether excused or not. A substitute for the member may not receive compensation.
(b) Officers and members shall sign payrolls before the last day of services for duty performed. The signature of a soldier shall be made in the presence of the member's commanding officer. If the member signs by mark, the mark must be attested to by the officer. (c) The payrolls described in subsection (b) shall be prepared and submitted according to the orders and regulations of the state military department.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-9
Failure to render satisfactory accounts
Sec. 9. An officer of the Indiana national guard charged with the disbursement or safekeeping of public money or of any of the funds authorized to be established by this article who does not:
(1) render to the proper authorities a satisfactory account of the money; or
(2) pay over to a successor the money:
(A) in the officer's hands; or
(B) the officer failed satisfactorily to account for;
shall be proceeded against as is provided in cases of fines by court-martial. The proceedings of the council of administration shall be taken as evidence in the case.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-10
Trustee; other funds; separate funds
Sec. 10. (a) The governor, as trustee, may receive from the Secretary of Defense of the United States the funds:
(1) designated as "Other Funds" in the custody of the Secretary of Defense;
(2) that were collected by certain Indiana national guard organizations for their own use and benefit; and
(3) that have not been disposed of because the Indiana national guard organizations for whose benefit the funds were collected have been broken up and have never been reconstituted.
(b) The governor, as trustee, may receive from any branch of the United States government any military funds that may be recovered from the United States government. The funds received shall be:
(1) paid into the state treasury; and
(2) kept as a separate and distinct fund; and
(3) distributed for the benefit of the Indiana national guard.
The funds are appropriated in the manner determined by the governor.
As added by P.L.2-2003, SEC.7.



CHAPTER 12. AWARDS AND DECORATIONS

for acts of outstanding courage that do not meet the requirements for award of the Indiana distinguished service medal. It is particularly desirable that emphasis be placed on the award of this decoration to outstanding company grade officers, warrant officers, and enlisted personnel whose achievements and service meet the prescribed standards.
(5) An Indiana Emergency Service Ribbon shall be awarded to all currently assigned officers, warrant officers, and enlisted members of the Indiana national guard who have served on state active duty during a state emergency. For purposes of this subdivision, "state emergency" means any emergency for any period declared by the governor or the adjutant general. The Indiana emergency service ribbon shall be awarded to denote honorable state active military duty by members of the Indiana army and air national guard during state emergencies.
(6) Other medals for any war or campaign or mobilization for which a medal has not been awarded by the federal government may be:
(A) established by executive order of the governor; and
(B) awarded to members of any federally recognized military force of the state who participated in the military force.
(7) An Air National Guard First Sergeant Ribbon is authorized for a currently assigned member who serves or has previously served as a first sergeant in the Indiana Air National Guard, if the member meets the criteria set forth in clause (A). A request for an award, including a retroactive award, must be submitted in the manner set forth in clause (B), and meet any other criteria established by the adjutant general. The ribbon shall consist of a plain blue field with a silver diamond device in the center, and no medal shall accompany the award of the ribbon. The ribbon shall be awarded as follows:
(A) In recognition of meritorious service by a member of the Indiana Air National Guard who has served in the first sergeant career field, Special Duty Identifier 8F000, and who meets the following criteria:
(i) Has been assigned to a valid first sergeant position for at least three (3) years.
(ii) Graduated from either the United States Air Force Academy or the Army National Guard First Sergeant Academy.
(B) The individual unit commander of a member of the Indiana Air National Guard who meets the criteria set forth in clause (A) shall submit a letter to the wing commander, recommending the member for the award based upon the member's contributions, conduct, and demonstrated leadership as a first sergeant. If the wing commander approves, the wing commander shall forward the letter of recommendation to the military personnel flight commanding officer for action. If the wing commander disapproves, the wing commander shall return the letter of

recommendation to the unit commander.
(C) The adjutant general shall establish procedures for the award presentation ceremony following accepted practice and miliary tradition.
For the purposes of this article, officers and enlisted persons of the regular army assigned to the armed forces of Indiana as instructors and assistant instructors shall be considered as officers and enlisted persons of the Indiana armed forces.
As added by P.L.2-2003, SEC.7. Amended by P.L.38-2011, SEC.12.

IC 10-16-12-2
Character and design of medals and decorations
Sec. 2. The medals and decorations provided for in this chapter must be of a character and design that shall be decided upon and approved by a board of officers of the federally recognized Indiana national guard selected by the adjutant general by order of the governor. The board shall select proper and appropriate designs for medals and ribbons and symbols that reflect the history and traditions of Indiana.
As added by P.L.2-2003, SEC.7.

IC 10-16-12-3
Recommendations and applications for awards; rules and procedures
Sec. 3. The governor, through the military department, shall publish general orders necessary to:
(1) carry out this chapter; and
(2) prepare the rules and procedure by which recommendations or applications shall be made for any of the awards and decorations established under this chapter and for the method and manner of approving the recommendations and applications and the making of awards.
As added by P.L.2-2003, SEC.7.



CHAPTER 13. NAVAL BATTALION

IC 10-16-13-2
Commandant of school
Sec. 2. The naval battalion is under the command of the commandant of the school, who shall hold the ex officio rank of lieutenant colonel.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-3
Officers; rank
Sec. 3. The officers of each naval battalion consist of one (1) commander and a staff to consist of the following:
(1) One (1) executive officer, with the rank of lieutenant commander.
(2) One (1) navigating officer and four (4) watch officers with the rank of lieutenant.
(3) One (1) chief engineer, one (1) paymaster, and one (1) surgeon, each with the rank of lieutenant.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-4
Composition of companies; cadet officers, petty officers, and enlisted persons
Sec. 4. Each company consists of the following:
(1) One (1) cadet lieutenant.
(2) One (1) cadet lieutenant (junior grade).
(3) One (1) cadet ensign.
(4) At least forty (40) and not more than one hundred (100) petty officers and enlisted persons.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-5
Commissions of officers
Sec. 5. (a) The commissions of the battalion officers shall be issued by the governor upon the recommendation of the commandants and of the chairman of the board of trustees of the school.
(b) The commissions of cadet officers may be issued by the

commandant. However, a cadet officer may not acquire any authority over militiamen other than a cadet of the school because of the issuance of the commission of cadet officer.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-6
Officers; evidence of fitness
Sec. 6. The graduation and service of retired or honorably discharged United States naval officers and graduates of the United States Naval Academy may be accepted as evidence of fitness without further examination for appointment as officers of the naval battalion.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-7
Age for enlistment; term of enlistment
Sec. 7. The minimum age for the enlistment of cadets is fourteen (14) years of age and the minimum term of enlistment is one (1) year.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-8
End of school term
Sec. 8. When the regular term of the naval school is over for the year, the officers and cadets of the schools may:
(1) return to their homes; and
(2) be excused from weekly drills and from other duties and formalities;
until the school reopens, unless the officers and cadets are called together for special duty by the governor or the President of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-9
National guard regulations; pay and allowances
Sec. 9. (a) In all matters not otherwise specifically provided for, the provisions of this article that provide for the organization of the Indiana national guard apply to the naval battalion.
(b) An officer or a cadet of the school may not receive from the state any allowance for uniform or any pay for drills, target practice, or any other military or naval duties unless called into the service of the state by the governor in accordance with IC 10-16-7-17.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-10
Conforming to customs and usages of navy
Sec. 10. (a) The general routine of duty, discipline, and exercise of naval battalions and posts must conform with the laws, customs, and usages of the navy, as far as the laws, customs, and usages of the navy apply.
(b) If the laws, customs, and usages of the navy do not apply, then

the routine of duty, discipline, and exercise must conform to the laws governing the volunteer forces of the state.
As added by P.L.2-2003, SEC.7.



CHAPTER 14. NAVAL FORCE

IC 10-16-14-2
Commander in chief; duties of adjutant general; rules and regulations
Sec. 2. (a) The governor is the commander in chief of the Indiana naval force.
(b) The naval force is under the immediate command and jurisdiction of the adjutant general. The adjutant general has all the rights, powers, and duties in connection with the naval force as the adjutant general has in connection with the land military forces.
(c) The governor, as commander in chief, may:
(1) make all necessary rules; and
(2) issue orders;
the governor considers necessary for the organization, administration, and discipline of the naval force. The rules must conform, as far as practicable, with the military and naval laws of the state and the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-14-3
Laws applicable to naval forces
Sec. 3. All provisions of law relating to governing, maintaining, and equipping the land military forces of Indiana apply equally to and govern the naval forces, except for provisions that are inconsistent with the different nature of the service.
As added by P.L.2-2003, SEC.7.

IC 10-16-14-4
Vessels, boats, and equipment
Sec. 4. The commander in chief may accept from the United States Navy or from any other source for the naval force, and use any vessel, lifeboat, boat gear, boat equipment, life-saving equipment, rifles, field pieces, and other naval equipment or life-saving equipment necessary to properly safeguard the lives and property of the citizens of Indiana.
As added by P.L.2-2003, SEC.7.



CHAPTER 15. MARINE CORPS BATTALION

IC 10-16-15-2
Commander in chief; duties of adjutant general; divisions; officers; rules and regulations
Sec. 2. (a) The governor is the commander in chief of the marine corps militia forces of Indiana.
(b) The marine corps militia shall be under the immediate command and jurisdiction of the adjutant general. The adjutant general has all the rights, powers and duties in connection with the marine corps militia, as the adjutant general has in connection with the land military forces.
(c) The marine corps battalion of militia shall be divided into the following three (3) divisions by the adjutant general:
(1) One (1) for the southern division of the state.
(2) One (1) for the northern division.
(3) One (1) for the central division.
The adjutant general shall determine where each division shall be located.
(d) A person may not be appointed as an officer of the marine corps militia who does not hold a United States marine corps reserve commission.
(e) The governor, as commander in chief, may:
(1) make all necessary rules; and
(2) issue orders;
the governor considers necessary for the organization, administration, and discipline of the marine corps militia. The rules must conform, as far as practicable, with the military and naval laws of Indiana and the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-15-3
Laws applicable to marine corps militia forces
Sec. 3. All provisions of law relating to governing, maintaining, and equipping the land military forces of Indiana apply equally to and govern the marine corps militia forces, except provisions that are inconsistent with the different nature of the service.
As added by P.L.2-2003, SEC.7.

IC 10-16-15-4
Vessels, boats, and equipment
Sec. 4. The commander in chief may accept and use from the

United States Navy, or from any other source, for the marine corps militia any vessel, lifeboat, boat gear, boat equipment, life-saving equipment, rifles, field pieces, and any other naval equipment or life-saving equipment necessary to properly safeguard the lives and property of the citizens of Indiana.
As added by P.L.2-2003, SEC.7.

IC 10-16-15-5
Lieutenant colonel in command
Sec. 5. (a) The lieutenant colonel in command of the battalion of the marine corps militia shall be appointed by the governor from the regular marine corps reserve officers in Indiana.
(b) The lieutenant colonel shall act as chief of staff subject to the orders of the:
(1) governor;
(2) adjutant general; and
(3) major general commandant of the United States Marine Corps.
As added by P.L.2-2003, SEC.7.



CHAPTER 16. MILITARY ACADEMY OFFICERS AND MISCELLANEOUS PROVISIONS

IC 10-16-16-2
Violations
Sec. 2. A person who:
(1) fails to perform a duty imposed on the person by this article; or
(2) otherwise violates this article;
commits a Class C infraction.
As added by P.L.2-2003, SEC.7.

IC 10-16-16-3
Military academies; officers
Sec. 3. Upon recommendation of the superintendent of any military, naval, or air academy in Indiana where:
(1) there is stationed by the United States Department of Defense at least one (1) officer; and
(2) there is established at least one (1) unit of the reserve officers training corps;
upon approval of the adjutant general, the governor may appoint the members of faculties and staffs as officers. In the unassigned Indiana national guard, the appointment may not be above the rank of colonel. In the Indiana naval forces, the appointment may not be above the rank of lieutenant commander.
As added by P.L.2-2003, SEC.7.

IC 10-16-16-4
Applicability of military or naval laws to military academy officers
Sec. 4. The military or naval laws of Indiana pertaining to the Indiana national guard or the Indiana naval forces do not apply to officers appointed under section 3 of this chapter. These commissions do not have any authority over the Indiana armed forces.
As added by P.L.2-2003, SEC.7.

IC 10-16-16-5
Expiration of military academy officer commissions
Sec. 5. The commissions made under section 3 of this chapter are in force at the pleasure of the governor and during the term of the governor and expire:
(1) at the end of the term of office of the governor who made

the appointment; and
(2) upon the termination of any officer as a member of the faculty or staff of the military, naval, or air academy.
As added by P.L.2-2003, SEC.7.



CHAPTER 17. DIVISION OF GRAVES REGISTRATION

IC 10-16-17-2
Burial permits; veterans
Sec. 2. (a) A burial permit may not be issued by an officer in Indiana having authority to issue burial permits until the following information is secured, if practicable, and except where an immediate burial should be made to avoid the danger of contagion:
(1) Was the deceased a veteran of any of the wars in which the United States has been engaged?
(2) If so, what is the date when the veteran entered the service, and what is the date on which the veteran was discharged?
(3) What medals and decorations were won by the veteran?
(4) What was the division or regiment in which the veteran was enlisted?
(b) If the death certificate shows that the deceased was a veteran of any war in which the United States has been engaged, that information shall be placed upon the burial permit.
As added by P.L.2-2003, SEC.7.

IC 10-16-17-3
Appropriations
Sec. 3. There is annually appropriated to the governor an amount of not more than one thousand dollars ($1,000) from the state general fund to pay any expenses that are incurred in the administration and enforcement of this chapter.
As added by P.L.2-2003, SEC.7.



CHAPTER 18. STOUT FIELD; BAN ON COMMERCIAL FLIGHTS



CHAPTER 19. CIVIL AIR PATROL

IC 10-16-19-2
Application; discipline of employees of private employers
Sec. 2. (a) This section applies to an employee of a private

employer who:
(1) is a member of the civil air patrol; and
(2) has notified the employee's employer in writing that the employee is a member of the civil air patrol.
(b) Except as provided in subsection (c), the employer may not discipline an employee:
(1) for being absent from employment by reason of engaging in an emergency service operation that began before the time that the employee was to report to employment; or
(2) for leaving the employee's duty station to engage in an emergency service operation if the emergency service operation began after the employee had reported for work and the employee secured authorization from the employee's supervisor to leave the employee's duty station before leaving to engage in the emergency service operation.
(c) After an employer is notified under subsection (a)(2) that an employee is a member of the civil air patrol, the employer may reject the notification on the grounds that the employee is an essential employee to the employer. If an employer rejects the notification of an employee under this subsection:
(1) subsection (b) does not apply to the employee; and
(2) the employee shall promptly notify the commander or other officer in charge of the civil air patrol of the rejection of the employee's notification under subsection (a)(2).
(d) The employer may require an employee who has been absent from employment as set forth in subsection (b)(1) or (b)(2) to present a written statement from the commander or other officer in charge of the civil air patrol at the time of the absence indicating that the employee was engaged in an emergency service operation at the time of the absence.
As added by P.L.10-2007, SEC.5.






ARTICLE 17. VETERANS' AFFAIRS

CHAPTER 1. INDIANA VETERANS' AFFAIRS

IC 10-17-1-1
Purpose of chapter
Sec. 1. The purpose of this chapter is to create a department with full authority to aid and assist veterans of the armed forces of the United States entitled to benefits or advantages provided on or after March 3, 1945, by the United States, the state, or another state or government.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-1.5
"Commission"
Sec. 1.5. As used in this chapter, "commission" refers to the Indiana veterans' affairs commission established by IC 10-17-13-4.
As added by P.L.113-2010, SEC.72.

IC 10-17-1-2
Establishment of department
Sec. 2. (a) The Indiana department of veterans' affairs is established. The:
(1) department;
(2) commission;
(3) director of veterans' affairs;
(4) county and city officers; and
(5) assistants and employees of persons described in subdivisions (1) through (4);
acting under the supervision of and under the rules of the department may act at the request of any veteran of the armed forces or a veteran's spouse, surviving spouse, or dependent as necessary or reasonably incident to obtaining or attempting to obtain for the person making the request any advantage, benefit, or compensation accruing, due, or believed to be accruing or due to the person under any law of the United States, Indiana, or any other state or government by reason of the service of the veteran in the armed forces of the United States.
(b) The: (1) commission shall supervise and control the department; and
(2) director of veterans' affairs shall administer the department under the commission's supervision and control;
as provided in this article.
(c) The domicile of the department is in Indianapolis. Suitable offices and quarters shall be provided in Indianapolis.
As added by P.L.2-2003, SEC.8. Amended by P.L.113-2010, SEC.73.

IC 10-17-1-3
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 10-17-1-4
Powers of commission
Sec. 4. The commission may do acts necessary or reasonably incident to the fulfillment of the purposes of this chapter, including the following:
(1) Adopt rules under IC 4-22-2 to administer this chapter.
(2) Advise the veterans' state service officer in problems concerning the welfare of veterans.
(3) Determine general administrative policies within the department.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-5
Director of commission
Sec. 5. (a) The position of director of veterans' affairs is established. The governor shall appoint the director for a four (4) year term. However, the term of office of the director terminates when the term of office of the governor terminates or when a successor to the director is appointed and qualified. The director must be:
(1) an honorably discharged veteran who has at least six (6) months active service in the armed forces of the United States; and
(2) a citizen of Indiana and a resident of Indiana for at least five (5) years immediately preceding the director's appointment.
(b) The director is entitled to reimbursement for necessary traveling and other expenses.
(c) The governor may remove the director if the governor considers the director guilty of misconduct, incapability, or neglect of duty.
(d) The governor shall appoint an assistant director of veterans' affairs. The assistant director is entitled to receive reimbursement for necessary traveling and other expenses. The assistant director has the same qualifications as the director of veterans' affairs and shall assist the director in carrying out this chapter.
As added by P.L.2-2003, SEC.8. Amended by P.L.144-2007, SEC.6.

IC 10-17-1-6 Duties of director
Sec. 6. (a) The director of veterans' affairs:
(1) is the executive and administrative head of the Indiana department of veterans' affairs; and
(2) shall direct and supervise the administrative and technical activities of the department;
subject to the general supervision of the commission.
(b) The duties of the director include the following:
(1) To attend all meetings of the commission and to act as secretary and keep minutes of the commission's proceedings.
(2) To appoint the employees of the department necessary to carry out this chapter and to fix the compensation of the employees. Employees of the department must qualify for the job concerned.
(3) To carry out the program for veterans' affairs as directed by the governor and the commission.
(4) To carry on field direction, inspection, and coordination of county and city service officers as provided in this chapter.
(5) To prepare and conduct service officer training schools with the voluntary aid and assistance of the service staffs of the major veterans' organizations.
(6) To maintain an information bulletin service to county and city service officers for the necessary dissemination of material pertaining to all phases of veterans' rehabilitation and service work.
(7) To perform the duties described in IC 10-17-11 for the Indiana state veterans' cemetery.
(8) To perform the duties described in IC 10-17-12 for the military family relief fund.
(9) To establish a program and set guidelines under which a medal of honor awardee may receive compensation when attending and participating in official ceremonies.
As added by P.L.2-2003, SEC.8. Amended by P.L.58-2006, SEC.7; P.L.144-2007, SEC.7; P.L.100-2012, SEC.25.

IC 10-17-1-7
Powers of attorney
Sec. 7. (a) A power of attorney authorizing action on behalf of a veteran in obtaining a benefit or an advantage for a veteran provided under Indiana law must run to an authorized agency or individual recognized by the United States Department of Veterans Affairs.
(b) A rule contrary to this section is void.
As added by P.L.2-2003, SEC.8. Amended by P.L.144-2007, SEC.8.

IC 10-17-1-8
Commission contracts with the United States
Sec. 8. The commission may adopt rules necessary to:
(1) obtain benefits under present and future enactments of the Congress of the United States concerning veterans' affairs; and
(2) enter into on behalf of the state contracts or agreements with

the government of the United States to receive benefits under present and future federal enactments concerning veterans' aid and benefits.
A contract or agreement entered into under subdivision (2) must first be approved by the governor and attorney general.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-9
County service officer, city service officer, and assistants
Sec. 9. (a) A county executive:
(1) shall designate and may employ a county service officer; and
(2) may employ service officer assistants;
to serve the veterans of the county.
(b) The fiscal body of a city may provide for the employment by the mayor of a city service officer and service officer assistants to serve the veterans of the city.
(c) If the remuneration and expenses of a county or city service officer are paid from the funds of the county or city employing the service officer, the service officer shall:
(1) have the same qualifications and be subject to the same rules as the director, assistant director, and state service officers of the Indiana department of veterans' affairs; and
(2) serve under the supervision of the director of veterans' affairs.
A service officer assistant must have the same qualifications as an employee described in section 11(b) of this chapter. A rule contrary to this subsection is void.
(d) County and city fiscal bodies may appropriate funds necessary for the purposes described in this section.
As added by P.L.2-2003, SEC.8. Amended by P.L.144-2007, SEC.9.

IC 10-17-1-10
Training courses; service officers
Sec. 10. A county or city service officer shall, in the discretion of the director of veterans' affairs, undergo a course of training to adequately address problems of discharged veterans in the service officer's county or city, including a thorough familiarization with laws, rules, and regulations of the federal government and the state that affect benefits to which the veterans and dependents of the veterans are entitled.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-11
Employment requirements
Sec. 11. (a) The following employees of the Indiana department of veterans' affairs must satisfy the requirements set forth in section 5(a) of this chapter:
(1) State service officers.
(2) Director of the state approving agency. (3) Program directors of the state approving agency.
(4) Director of the Indiana state veterans' cemetery established by IC 10-17-11-4.
(b) An employee of the Indiana department of veterans' affairs not described in subsection (a) must:
(1) satisfy; or
(2) be the spouse, surviving spouse, parent, or child of a person who satisfies;
the requirements set forth in section 5(a) of this chapter.
As added by P.L.144-2007, SEC.10.



CHAPTER 2. COUNTY RECORDING OF MILITARY DISCHARGE

IC 10-17-2-2
Recording; index
Sec. 2. A book providing for the recording of discharges from the army, navy, or any other branch of the service must consist of printed forms in blank, similar to and in conformity with the wording of the forms of discharge used by the United States government, the size of type being reduced to permit the printing of the form of the discharge on one (1) page of the record. Each book must be provided with an alphabetical index.
As added by P.L.2-2003, SEC.8.

IC 10-17-2-3
Recorders; duties; fee prohibited
Sec. 3. A fee may not be collected for recording a discharge under this chapter. The recorder shall immediately provide the discharged person with a certified copy of the discharge at no charge in accordance with IC 10-17-3-2.
As added by P.L.2-2003, SEC.8.

IC 10-17-2-4
Person to whom a discharge record may be released; record maintained in separate, confidential, and secure file
Sec. 4. (a) As used in this section, "photographic identification" means an identification document that:
(1) shows the name of the individual to whom the document was issued;
(2) shows a photograph of the individual to whom the document was issued;
(3) includes an expiration date indicating that the document has not expired; and
(4) was issued by the United States or the state of Indiana.
(b) A discharge record is not a public record under IC 5-14-3. A county recorder may provide a certified copy of a discharge record only to the following persons:
(1) The veteran who is the subject of the discharge record if the veteran provides photographic identification.
(2) A person who provides photographic identification that

identifies the person as a county or city service officer.
(3) A person who provides photographic identification that identifies the person as an employee of the Indiana department of veterans' affairs.
(4) A person who:
(A) is a funeral director licensed under IC 25-15; and
(B) assists with the burial of the veteran who is the subject of the discharge record;
if the person provides photographic identification and the person's funeral director license.
(5) If the veteran who is the subject of the discharge record is deceased, the spouse or next of kin of the deceased, if the spouse or next of kin provides photographic identification and a copy of the veteran's death certificate.
(6) The following persons under a court order, if the person provides photographic identification and a certified copy of the court order:
(A) The attorney in fact of the person who is the subject of the discharge record.
(B) The guardian of the person who is the subject of the discharge record.
(C) If the person who is the subject of the discharge record is deceased, the personal representative of the estate of the deceased.
(c) To the extent technologically feasible, a county recorder shall take precautions to prevent the disclosure of a discharge record filed with the county recorder before May 15, 2007. After May 14, 2007, a county recorder shall ensure that a discharge record filed with the county recorder is maintained in a separate, confidential, and secure file.
(d) Disclosure of a discharge record by the county recorder under this section is subject to IC 5-14-3-10.
As added by P.L.174-2007, SEC.1.



CHAPTER 3. CERTIFIED COPIES OF DISCHARGE DOCUMENTS

IC 10-17-3-2
Copies necessary to secure benefits to military personnel
Sec. 2. The state or a political subdivision shall provide upon request, without charge or fee, one (1) certified copy of a document or record if it is shown that the certified copy is necessary to secure benefits to:
(1) members of the military service;
(2) honorably discharged veterans; or
(3) surviving spouses or dependents of an individual described in subdivision (1) or (2);
under a federal or state law.
As added by P.L.2-2003, SEC.8.

IC 10-17-3-3
Fees for document copies
Sec. 3. The state or a political subdivision may collect a charge per copy of not more than the amount specified in IC 36-2-7-10(b) if a person requests more than one (1) certified copy of the document or record. The funds received under this section shall be placed in the general fund of the state or county.
As added by P.L.2-2003, SEC.8.



CHAPTER 4. LEAVE OF ABSENCE FOR MILITARY TRAINING

IC 10-17-4-2
Vacation; sick leave; bonus; advances and other advantages
Sec. 2. Absence for military training does not affect an employee's right to receive normal vacation, sick leave, bonus, advancement, and other advantages of the employee's particular position.
As added by P.L.2-2003, SEC.8.

IC 10-17-4-3
Action for damages
Sec. 3. If an employer fails to comply with sections 1 and 2 of this chapter, an employee may:
(1) bring an action at law for damages for the employer's noncompliance; or
(2) apply to the circuit court for equitable relief that is just and proper under the circumstances.
As added by P.L.2-2003, SEC.8.
IC 10-17-4-4
Reserve member of armed forces call to receive temporary military training; restoration to former position; compensation and benefits
Sec. 4. (a) This section is subject to IC 10-16-7-5 and IC 10-16-7-6.
(b) A person who, as a reserve member of the armed forces of the United States, is called upon to receive temporary military training is entitled to a temporary leave of absence from the person's employer not to exceed fifteen (15) days per calendar year. A person described in this section shall:
(1) provide the employer with evidence of the dates of the person's departure and return as soon as practicable before the person's departure; and
(2) furnish the employer, upon the person's return, evidence of the person's satisfactory completion of the training.
Upon the person's return, the person shall be restored to the person's previous or similar position, with the same status that the person held before leaving for the person's training period.
(c) A leave granted under this section may be granted, with or without pay, within the discretion of the employer.
(d) A temporary leave of absence granted under this section does not affect the rights of the person to vacation leave, sick leave, or other normal benefits of the person's employment.
As added by P.L.2-2003, SEC.8. Amended by P.L.260-2003, SEC.4.

IC 10-17-4-5
Action for damages
Sec. 5. An employer that refuses to grant an employee a temporary leave of absence as provided in section 4 of this chapter is subject to a suit for any damages sustained by the person denied the leave of absence.
As added by P.L.2-2003, SEC.8.



CHAPTER 5. VETERAN BENEFITS

IC 10-17-5-2
Civil War benefits to veterans of other wars
Sec. 2. The:
(1) soldiers and sailors of World War I;
(2) soldiers and sailors of the war with Spain;
(3) soldiers and sailors of the war in the Philippine Islands;
(4) soldiers who were in service on the Mexican border during the years 1916 and 1917; and
(5) soldiers and sailors who are in the regular service of the United States;
who are residents of Indiana and the surviving spouses and orphans of individuals specified in subdivisions (1) through (5) have the rights and privileges held by the soldiers and sailors of the Civil War and the surviving spouses and orphans of the soldiers and sailors of the Civil War.
As added by P.L.2-2003, SEC.8.

IC 10-17-5-3
World War I benefits to nurses
Sec. 3. (a) A nurse who:
(1) served as a nurse during World War I with the armed forces of the United States; (2) was honorably discharged from service; and
(3) is a resident of Indiana;
has the benefits, rights, privileges, and immunities conferred under Indiana law upon honorably discharged soldiers, sailors, and marines who served in World War I.
(b) The benefits, rights, privileges, and immunities described in subsection (a) that are conferred under Indiana law upon a representative, an heir, or a relative of an honorably discharged deceased soldier, sailor, or marine who served in the armed forces of the United States during World War I are also conferred upon a representative, an heir, or a relative of a deceased nurse described in subsection (a).
As added by P.L.2-2003, SEC.8.



CHAPTER 6. CONTRACTS OF MINOR VETERANS UNDER SERVICEMEN'S READJUSTMENT ACT OF 1944



CHAPTER 7. DEPENDENT BENEFITS OF VIETNAM PRISONERS

IC 10-17-7-2
"Prisoner of war or person missing in action"
Sec. 2. As used in this chapter, "prisoner of war or person missing in action" means a person who:
(1) was a resident of Indiana at the time the person entered service of the United States armed forces; and
(2) while serving in the United States armed forces, was declared a prisoner of war or a person missing in action as established by the United States Secretary of Defense after January 1, 1960.
As added by P.L.2-2003, SEC.8.

IC 10-17-7-3
Educational benefits
Sec. 3. (a) A dependent of a prisoner of war or person missing in action, upon the person's acceptance for enrollment in a state educational institution, may obtain a bachelor's degree or certificate of completion without tuition or charge as long as the dependent is eligible.
(b) A dependent is entitled to the benefits of this chapter notwithstanding any circumstance, including the return of the father or the reported death of the father.
As added by P.L.2-2003, SEC.8. Amended by P.L.2-2007, SEC.149.



CHAPTER 8. REPORTING OF VETERANS EXPOSED TO CHEMICALS

IC 10-17-8-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of veterans' affairs.
As added by P.L.2-2003, SEC.8.

IC 10-17-8-3
"Director"
Sec. 3. As used in this chapter, "director" refers to the director of veterans' affairs.
As added by P.L.2-2003, SEC.8.

IC 10-17-8-4
"Veteran"
Sec. 4. As used in this chapter, "veteran" means an individual who:
(1) was a resident of Indiana:
(A) at the time of the individual's induction into the armed forces of the United States; or
(B) on or before March 31, 1983; and
(2) served in Vietnam, Cambodia, or Laos during the Vietnam conflict.
As added by P.L.2-2003, SEC.8.

IC 10-17-8-5
Exposure reports; forms
Sec. 5. (a) A physician who has primary responsibility for treating a veteran who believes the veteran may have been exposed to chemical defoliants or herbicides or similar agents, including agent orange, while serving in the armed forces of the United States shall, at the request of the veteran, submit a report to the department on a form provided by the department. If there is no physician having primary responsibility for treating the veteran, the hospital treating the veteran shall, at the request of the veteran, submit the report to the department. If the veteran desires to submit a report directly to the department, the veteran must submit the report on a form provided by the department and made available to the veteran at physicians' offices, hospitals, and county courthouses.
(b) The department shall provide forms to all physicians, hospitals, and county courthouses in Indiana for distribution to a

veteran who believes that the veteran may have been exposed to chemical defoliants or herbicides or similar agents while serving in the armed forces of the United States. Forms provided under this subsection must request the following information:
(1) Symptoms of the veteran that may be related to exposure to a chemical defoliant or herbicide or similar agent, including agent orange.
(2) Diagnosis of the veteran.
(3) Methods of treatment prescribed.
(c) The department may require the veteran to provide other information determined by the director.
As added by P.L.2-2003, SEC.8.

IC 10-17-8-6
Compilation of information; report by department
Sec. 6. (a) The department, in consultation and cooperation with a department certified medical toxicologist and herbicide specialist, shall compile information submitted under this chapter into a report. The report must contain an evaluation of the information and shall be distributed annually to the legislative services agency, the United States Department of Veterans Affairs, the state department of health, and other veterans groups. The report must also contain:
(1) current research findings on the exposure to chemical defoliants or herbicides or similar agents, including agent orange; and
(2) statistical information compiled from reports submitted by physicians or hospitals.
(b) The department shall forward to the United States Department of Veterans Affairs a copy of all forms submitted to the department under section 5 of this chapter.
(c) A report distributed under subsection (a) to the legislative services agency must be in an electronic format under IC 5-14-6.
As added by P.L.2-2003, SEC.8. Amended by P.L.28-2004, SEC.82.



CHAPTER 9. INDIANA VETERANS' HOME

IC 10-17-9-0.5
"Home"
Sec. 0.5. As used in this chapter, "home" refers to the Indiana Veterans' Home.
As added by P.L.21-2008, SEC.2.

IC 10-17-9-0.8
"Superintendent"
Sec. 0.8. As used in this chapter, "superintendent" refers to the superintendent of the Indiana Veterans' Home appointed under section 3.5 of this chapter.
As added by P.L.21-2008, SEC.3.

IC 10-17-9-1
Conduct and maintenance
Sec. 1. The conduct and maintenance of the Indiana Veterans' Home, located near Lafayette in Tippecanoe County, Indiana, are governed by this chapter.
As added by P.L.2-2003, SEC.8. Amended by P.L.21-2008, SEC.4.

IC 10-17-9-2
Gifts; legacies; devises; conveyances
Sec. 2. The home may receive for the use of the institution and expend as the donor directs:
(1) gifts;
(2) legacies;
(3) devises; and
(4) conveyances;
of real and personal property that are made, given, or granted to or for the home or in its name.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-3
Appropriations for buildings
Sec. 3. The board of county commissioners in each county may appropriate money out of the general fund of the county to erect cottages or any other needed building on the grounds of the home.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-3.5
Appointment of superintendent Sec. 3.5. (a) The director shall appoint the superintendent of the Indiana Veterans' Home. In appointing the superintendent, the director shall give preference to an honorably discharged veteran of the armed forces of the United States.
(b) The superintendent may be removed only by the director.
(c) The superintendent is administratively responsible to the director.
(d) The director shall determine the superintendent's salary, subject to the approval of the governor and the budget agency.
As added by P.L.21-2008, SEC.5.

IC 10-17-9-4
Superintendent responsibilities
Sec. 4. The superintendent of the Indiana Veterans' Home:
(1) has the immediate charge and management of the institution;
(2) directs and controls the resident employees; and
(3) superintends the medical and physical care, rehabilitation, and management of the members in the home.
As added by P.L.2-2003, SEC.8. Amended by P.L.21-2008, SEC.6.

IC 10-17-9-5
Political affiliation of employees
Sec. 5. The superintendent may not appoint or employ a person in an office or a place in the Indiana Veterans' Home because of the political views or affiliation of the appointee or employee or for a reason other than capacity and fitness for the duties to be performed by the appointee or employee. However, among applicants for appointment found capable and fit, preference shall be given to an honorably discharged military veteran and the spouse, widow, widower, mother, and child of an honorably discharged military veteran.
As added by P.L.2-2003, SEC.8. Amended by P.L.21-2008, SEC.7.

IC 10-17-9-6
Repealed
(Repealed by P.L.100-2012, SEC.26.)

IC 10-17-9-7
Admissions; rules; funds; death
Sec. 7. (a) As used in this section, "eligible person" refers to either of the following:
(1) An honorably discharged member of the armed forces.
(2) The spouse or surviving spouse of an honorably discharged member of the armed forces.
(b) An eligible person who has a disability or is destitute is eligible for admission to the home if:
(1) the eligible person has been a resident of Indiana for at least one (1) year immediately preceding application for admission to the home; or
(2) in the case of an eligible person referred to in subsection

(a)(1), the eligible person was a resident of Indiana when the eligible person enlisted in the armed forces.
(c) The Indiana department of veterans' affairs shall adopt rules concerning admission to the home.
(d) In adopting rules governing the admission, maintenance, and discharge of members of the home, the Indiana department of veterans' affairs may establish a fund called the veterans' home comfort and welfare fund. The director shall deposit all money collected from the members for the cost of their care and maintenance in the fund. The director shall expend this money in any manner that adds to the comfort and welfare of the members of the institutions.
(e) A part of the veterans' home comfort and welfare fund may be withdrawn and deposited in a special fund called the veterans' home building fund. The veterans' home building fund shall be used for the construction, maintenance, remodeling, or repair of buildings of the home.
(f) Preference under this section may be given to a person who served in an Indiana military organization. Except in cases where the surviving spouse of a veteran marries another veteran, the benefits of this chapter extend only to a surviving spouse and the spouse of a veteran if the contract of marriage was entered into more than five (5) years before the date of death of the veteran. Except as otherwise provided by law, upon the death of a person in the home, money paid to the person or due to the person from a bank, a trust company, a corporation, or an individual becomes an asset of the person's estate and shall be distributed in the manner prescribed by the probate law of the state.
As added by P.L.2-2003, SEC.8. Amended by P.L.99-2007, SEC.37; P.L.21-2008, SEC.8; P.L.113-2010, SEC.74.

IC 10-17-9-8
Cost of maintaining members
Sec. 8. (a) Each member, the estate of a deceased member, or the estate of a member under guardianship is liable for the costs of maintenance of the member in an amount up to one hundred percent (100%) of the daily per capita cost of personal services and all other operating expenses for the preceding fiscal year. The per capita charge may be adjusted to reflect the level of care provided.
(b) The level of care must be as consistent as possible with:
(1) the care category of the facility in which the member is placed;
(2) the rules of the Indiana health facilities, home health care, and hospice council adopted under IC 16-28; and
(3) the applicable code of the federal government covering reimbursement from the United States Department of Veterans' Affairs or another department of the federal government.
(c) The liability created for the costs of maintenance of a member constitutes a lien upon the real property of the member if the lien is recorded as provided in this chapter. The lien has priority over all

liens subsequently acquired.
As added by P.L.2-2003, SEC.8. Amended by P.L.197-2011, SEC.37.

IC 10-17-9-9
Billing and collection of maintenance costs; funds
Sec. 9. (a) The billing and collection of the maintenance cost of a member under section 8 of this chapter shall be made by the superintendent of the Indiana Veterans' Home based on the per capita cost for the preceding fiscal year.
(b) All money collected shall be deposited in the veterans' home comfort and welfare fund. The fund shall be used in part by the superintendent for the comfort and welfare of the members and in part to reimburse the state general fund in an amount specified by the general assembly.
(c) Excess money in the veterans' home comfort and welfare fund shall be placed in the veterans' home building fund.
(d) The fund shall be used for new construction, maintenance, remodeling, and repair of the buildings at the Indiana Veterans' Home.
As added by P.L.2-2003, SEC.8. Amended by P.L.21-2008, SEC.9.

IC 10-17-9-10
Agreement to accept lesser amount for maintenance cost; petition for release or modification of maintenance charge
Sec. 10. (a) The superintendent of the Indiana Veterans' Home, with the approval of the director, may accept payment at a lesser rate than prescribed in section 8 of this chapter. The superintendent of the Indiana Veterans' Home, in determining whether or not to accept the lesser amount, shall consider the amount of money necessary to maintain or support a dependent of the member. An agreement to accept a lesser amount is subject to cancellation or modification at any time by the superintendent of the Indiana Veterans' Home with the approval of the director.
(b) A member who is issued a statement of a sum due as maintenance charges may petition the superintendent of the Indiana Veterans' Home for a release from or modification of the statement. The superintendent shall submit a written statement of the facts to the director for a final determination.
As added by P.L.2-2003, SEC.8. Amended by P.L.21-2008, SEC.10.

IC 10-17-9-11
Standard method of determining maintenance charges; adjustments
Sec. 11. (a) The superintendent of the Indiana Veterans' Home, with the approval of the director, may adopt a standard method of determining a lesser rate to be accepted in settlement of maintenance charges due from a member of the home. A member shall receive at least thirty dollars ($30) per month for personal needs before a maintenance charge is levied against current income.
(b) The monthly maintenance charge may not exceed one-twelfth

(1/12) of the annual per capita cost of the preceding year.
(c) The superintendent may adjust the standard for determining the lesser rate to provide that in the case of married members with the spouses residing at the home this standard will allow at least forty dollars ($40) to be deducted from income by the member before the charge for maintenance is applied.
(d) The superintendent, in adopting the standard method of determining a lesser rate to be accepted in settlement of maintenance charges due from a member of the home, shall take into account as current income:
(1) a pension;
(2) compensation or income from any source; and
(3) benefits from:
(A) the federal Social Security Administration;
(B) the railroad retirement law; or
(C) a retirement annuity or insurance annuity.
(e) The agreement to accept a lesser rate from current income does not relieve the estate of the member of the charge for the full per capita cost for the period the member resided in the home. However, the claim for the full per capita cost will not be filed or allowed if there is a surviving spouse, dependent child less than eighteen (18) years of age, or dependent parent.
As added by P.L.2-2003, SEC.8. Amended by P.L.21-2008, SEC.11.

IC 10-17-9-12
Lien for unpaid maintenance charges
Sec.12. (a) If charges for the cost of maintenance of a member remain unpaid in whole or in part for a period of six (6) months, the superintendent of the Indiana Veterans' Home may file, in the office of the county recorder of the county in which the real property is located, a notice of lien designating:
(1) the name and place of residence of the member against whose property the lien is asserted;
(2) the date when the charges become delinquent for more than six (6) months; and
(3) a legal description of the real property subject to the lien.
One (1) copy of the notice of lien shall be retained by and filed in the office of the superintendent, and one (1) copy shall be furnished to the member or guardian.
(b) From the date on which notice of lien is recorded in the office of the county recorder, the recorded notice constitutes due notice of a lien against the member or the member's estate for any amounts then recoverable and any amounts that become recoverable under this chapter and gives a specific lien in favor of the Indiana Veterans' Home. The lien continues from the date of filing until the lien is satisfied or released.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-13
Claim or judgment for maintenance charges; suit against legal

guardian; foreclosure; claim against estate
Sec. 13. (a) The attorney general, upon notification of the superintendent of the Indiana Veterans' Home, shall file a claim in the name of the state on behalf of the superintendent of the home against the estate of a person who fails to make payment as required in this chapter. If the claim is allowed or judgment is obtained, the claim or judgment constitutes a lien against that part of the estate of the person described in the claim.
(b) The attorney general may bring suit against the legal guardian of a patient for failure to comply with an established maintenance agreement or for failure to make an agreement. Suit may be brought for the amount due the state for the maintenance charges of the member. The court may order the payment of maintenance charges for a period as the circumstances require. An order may be entered against one (1) or more of the defendants. An order for the payment of money may be enforced by attachment, garnishment, or a proceeding supplemental against the defendants. Other judgments at law and costs may be adjudged against the defendants and apportioned among them.
(c) The attorney general may bring a proceeding to foreclose on a lien arising from maintenance charges under section 8 of this chapter during the lifetime of the member if the superintendent believes it is in the best interest of the veterans' home to foreclose on the lien.
(d) Upon:
(1) the death of a member whose property is encumbered by a lien arising under section 8 of this chapter; and
(2) notification by the superintendent;
the attorney general shall file a claim against the member's estate for recovery of all charges for maintenance that have accrued at the date of death. Notwithstanding any other law, a claim filed for recovery of charges for maintenance has priority in order of payment from the estate over all other claims except prior recorded encumbrances, taxes, reasonable costs of administration, and reasonable funeral expenses. However, if real property of the deceased member is occupied by a surviving spouse of the member, the home may not assert its lien or claim during the lifetime of the surviving spouse. However, if other claimants or persons have opened an estate and are attempting to enforce their claims, or if there have been fraudulent attempts to avoid the claim or lien, the veterans' home shall file and assert the claim for recovery of costs of treatment and maintenance.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-14
Agreements with federal government
Sec. 14. The superintendent of the Indiana Veterans' Home may make agreements with instrumentalities of the federal government for application of monetary awards to be applied toward the maintenance charges to provide a sufficient amount of the periodic award to be deposited in the member's trust account to meet the

immediate personal needs of a member. The amount applied toward the settlement of maintenance charges may not exceed the amount specified in section 8 of this chapter.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-15
Transfer from Department of Veterans' Affairs
Sec. 15. (a) If space is available, the superintendent of the Indiana Veterans' Home, with the approval of the director, may accept a veteran who is:
(1) otherwise eligible for admission to the home;
(2) in need of nursing home care; and
(3) transferred at the request of the United States Department of Veterans' Affairs from one (1) of its facilities.
(b) The United States Department of Veterans' Affairs under United States Department of Veterans' Affair's regulations shall award the cost of care to the home. A rate of charge described in section 8 of this chapter may not be used to determine the cost of care under this section.
As added by P.L.2-2003, SEC.8. Amended by P.L.21-2008, SEC.12.

IC 10-17-9-16
State treasurer investigation; disposition of federal funds
Sec. 16. (a) The treasurer of state may require an investigation to determine the true number of members in the home at any time.
(b) Twenty percent (20%) of the money annually allowed by the government of the United States for a military veteran maintained in the home shall be deposited in the state general fund to the credit of the veterans' home building fund. Money deposited in the state general fund may be invested in securities of the United States government. The money in the building fund shall be used only for the maintenance, remodeling, or repair of buildings at the Indiana Veterans' Home. Money deposited in the building fund is appropriated and subject to allocation by the budget committee. The remaining eighty percent (80%) of the money annually allowed by the government of the United States for a military veteran maintained in the home shall be deposited in the state general fund as a reimbursement to the general fund for operating expenses of the home.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-17
Applicability of Financial Reorganization Act of 1947
Sec. 17. IC 4-13-2 applies to the Indiana Veterans' Home.
As added by P.L.21-2008, SEC.13.

IC 10-17-9-18
Bond requirement
Sec. 18. (a) The superintendent shall furnish an individual public official bond in an amount determined by the director, payable to the

state and conditioned upon the faithful performance of the superintendent's duties.
(b) A bond required under this section is subject to the approval of the insurance commissioner and shall be filed in the office of the secretary of state.
As added by P.L.21-2008, SEC.14.

IC 10-17-9-19
Notice regarding requests for names of nursing personnel or direct care staff
Sec. 19. (a) The Indiana Veterans' Home shall post a notice that a resident, the legal representative of a resident, or another individual designated by a resident may request, from the individual in charge of each shift, information that designates the names of all nursing personnel or direct care staff on duty by job classification for the:
(1) wing of;
(2) unit of; and
(3) other area as routinely designated by;
the Indiana Veterans' Home.
(b) The notice required under subsection (a) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the superintendent; and
(B) toll free telephone number for filing complaints with the department of veterans' affairs.
(4) State that if a resident, the legal representative of a resident, or another individual designated by a resident is unable to obtain the information described in subsection (a) from the individual in charge of each shift, the resident, the legal representative of the resident, or another individual designated by the resident may do any of the following:
(A) Contact the superintendent.
(B) File a complaint with the department of veterans' affairs using the department's toll free telephone number.
(c) The department of veterans' affairs may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.21-2008, SEC.15.

IC 10-17-9-20
Repealed
(Repealed by P.L.133-2012, SEC.64.)

IC 10-17-9-21
Qualification of Indiana Veterans' Home for Medicaid reimbursements; state department of health plan; Medicaid reimbursements may be used to augment appropriations Sec. 21. The state department of health established by IC 16-19-1-1 may develop a plan and seek federal approval to qualify the Indiana Veterans' Home for reimbursement of services and other expenses that could be eligible under Medicaid. A plan developed under this section must be structured to maximize federal Medicaid reimbursement for the Indiana Veterans' Home. Subject to approval of the budget agency, any revenue accruing to the Indiana Veterans' Home from the receipt of Medicaid reimbursement may be used to augment appropriations made to the office for use in funding long term care.
As added by P.L.220-2011, SEC.239.



CHAPTER 10. VETERANS' BURIAL ALLOWANCE

IC 10-17-10-1
Qualification for allowance
Sec. 1. If:
(1) a person:
(A) has served as a member of the armed forces of the United States as a soldier, sailor, or marine in the army, air force, or navy of the United States or as a member of the women's components of the army, air force, or navy of the United States, is a resident of Indiana, and dies while a member of the armed forces and before discharge from the armed forces or after receiving an honorable discharge from the armed forces; or
(B) is the spouse or surviving spouse of a person described in clause (A) and is a resident of Indiana; and
(2) a claim is filed for a burial allowance:
(A) by an interested person with the board of commissioners of the county of the residence of the deceased person; and
(B) stating the fact:
(i) of the service, death, and discharge if discharged from service before death; and
(ii) that the body has been buried in a decent and respectable manner in a cemetery or burial ground;
the board of commissioners shall hear and determine the claim like other claims and, if the facts averred are found to be true, shall allow the claim in an amount set by ordinance. However, the amount of the allowance may not be more than one thousand dollars ($1,000).
As added by P.L.2-2003, SEC.8. Amended by P.L.97-2004, SEC.43.

IC 10-17-10-2
Limit on allowance
Sec. 2. (a) Not more than one (1) claim for a burial allowance may be allowed for a decedent who qualifies under this chapter.
(b) The total sum of the claim filed and for which allowances must be made shall be set by ordinance and may not exceed one thousand dollars ($1,000).
As added by P.L.2-2003, SEC.8. Amended by P.L.97-2004, SEC.44.

IC 10-17-10-3
Prohibition of reimbursement claim
Sec. 3. Money expended by a county under this chapter shall be

considered a gift. Persons for and on behalf of the state or a political subdivision of the state may not file a claim for a lump sum death benefit with the federal Social Security Administration claiming reimbursement for money so expended.
As added by P.L.2-2003, SEC.8.

IC 10-17-10-4
Setting of grave marker
Sec. 4. Before a person enters into a contract to set a grave marker provided by the federal government for the grave of a person described in section 1(1) of this chapter with a person who receives the grave marker from the federal government or the person's representative, the person who will set the grave marker must disclose the following information to the person who receives the grave marker or the person's representative:
(1) The price of the least expensive installation procedure that the person who will set the grave marker will charge and a description of the goods and services included in the procedure.
(2) The prices of any other installation procedures or options that may be performed or provided by the person who will set the grave marker and a description of the goods and services included in the procedures or options.
As added by P.L.2-2003, SEC.8. Amended by P.L.97-2004, SEC.45.



CHAPTER 11. INDIANA STATE VETERANS' CEMETERY

IC 10-17-11-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the Indiana veterans' affairs commission established by IC 10-17-13-4.
As added by P.L.2-2003, SEC.8. Amended by P.L.113-2010, SEC.75.

IC 10-17-11-3
"Department"
Sec. 3. As used in this chapter, "department" refers to the Indiana department of veterans' affairs established by IC 10-17-1-2.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-4
Cemetery established
Sec. 4. The Indiana state veterans' cemetery is established.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-5
Location
Sec. 5. The cemetery consists of real property located on the grounds of Madison State Hospital in Jefferson County, Indiana.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-6
Official representative for commission
Sec. 6. The director of veterans' affairs or the director's designee may act under this chapter as the official representative for the commission in accordance with IC 10-17-1-8.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-7
Rules; power to contract
Sec. 7. The department may do the following:
(1) Adopt rules under IC 4-22-2 to carry out this chapter.
(2) Contract with persons or agencies to carry out the duties established under this chapter.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-8
Department duties
Sec. 8. The department shall do the following: (1) Oversee the construction of the cemetery.
(2) Operate and maintain the cemetery.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-9
Veterans' cemetery fund established
Sec. 9. (a) The Indiana state veterans' cemetery fund is established as a dedicated fund for the purpose of providing money for planning, construction, operation, and maintenance of the cemetery. The fund shall be administered by the director of veterans' affairs.
(b) The expenses of administering the fund shall be paid from money in the fund. The fund consists of the following:
(1) Money appropriated by the general assembly for purposes of this chapter.
(2) Money donated to the department and designated for use under this chapter.
(3) Funds received from the federal government.
(4) Funds received in payment for services.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the fund is abolished by the budget agency, all money in the fund reverts to the state general fund.
(e) All earnings accruing to the state veterans' cemetery fund is appropriated continuously for the purposes specified in this section.
(f) Except as provided in subsection (e), money in the fund must be retained in the fund unless the money is appropriated for a specific purpose by the general assembly upon the recommendation of the budget committee.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-10
Eligibility for burial
Sec. 10. (a) A veteran who is eligible to be buried in a national cemetery according to 38 U.S.C. 2402 is eligible to be buried in the Indiana state veterans' cemetery established under this chapter.
(b) The spouse of a veteran who is eligible to be buried in a national cemetery according to 38 U.S.C. 2402 is eligible to be buried in the Indiana state veterans' cemetery established under this chapter.
As added by P.L.2-2003, SEC.8.



CHAPTER 12. MILITARY FAMILY RELIEF FUND

IC 10-17-12-0.7
Purpose of fund
Sec. 0.7. The purpose of the fund established in section 8 of this chapter is to provide short term financial assistance to families of qualified service members for hardships that result from the qualified service members' active duty service.
As added by P.L.50-2009, SEC.1.

IC 10-17-12-1
"Active duty"
Sec. 1. As used in this chapter, "active duty" means full-time service in the:
(1) armed forces; or
(2) National Guard;
for a period that exceeds thirty (30) consecutive days.
As added by P.L.58-2006, SEC.8. Amended by P.L.50-2009, SEC.2.

IC 10-17-12-2
"Armed forces"
Sec. 2. As used in this chapter, "armed forces" includes the active or reserve components of the following:
(1) The United States Army.
(2) The United States Navy.
(3) The United States Marine Corps.
(4) The United States Air Force.
(5) The United States Coast Guard.
As added by P.L.58-2006, SEC.8. Amended by P.L.50-2009, SEC.3.

IC 10-17-12-3
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 10-17-12-3.5
"Commission"
Sec. 3.5. As used in this chapter, "commission" refers to the Indiana veterans' affairs commission established by IC 10-17-13-4.
As added by P.L.113-2010, SEC.76.

IC 10-17-12-4
"Department"
Sec. 4. As used in this chapter, "department" refers to the Indiana department of veterans' affairs established by IC 10-17-1-2. As added by P.L.58-2006, SEC.8.

IC 10-17-12-5
"Director"
Sec. 5. As used in this chapter, "director" refers to the director of veterans' affairs.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-5.5
"Dependent"
Sec. 5.5. As used in this chapter, "dependent" has the meaning set forth in 37 U.S.C. 401, as in effect on January 1, 2009.
As added by P.L.50-2009, SEC.4.

IC 10-17-12-6
"Fund"
Sec. 6. As used in this chapter, "fund" refers to the military family relief fund established by section 8 of this chapter.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-7
"National guard"
Sec. 7. As used in this chapter, "national guard" means:
(1) the Indiana Army National Guard; or
(2) the Indiana Air National Guard.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-7.5
"Qualified service member"
Sec. 7.5. As used in this chapter, "qualified service member" means an individual who is:
(1) an Indiana resident;
(2) a member of:
(A) the armed forces; or
(B) the National Guard; and
(3) serving on active duty:
(A) after September 11, 2001; and
(B) during a time of national conflict or war.
As added by P.L.50-2009, SEC.5.

IC 10-17-12-8
Establishment of the fund; eligibility
Sec. 8. (a) The military family relief fund is established to provide assistance with food, housing, utilities, medical services, basic transportation, child care, education, employment or workforce, and other essential family support expenses that have become difficult to afford for qualified service members or dependents of qualified service members.
(b) Except as provided in section 9 of this chapter, the commission shall expend the money in the fund exclusively to

provide grants for assistance as described in subsection (a). The director shall each year provide a report to the budget committee concerning the grant program under this chapter.
(c) A qualified service member or the qualified service member's dependent may be eligible to receive assistance from the fund for up to three (3) years after the earlier of the following:
(1) The date the qualified service member's active duty service ends.
(2) The date, as established by presidential proclamation or by law, of the cessation of the national conflict or war with respect to which the qualified service member is eligible to receive assistance under section 7.5(3)(B) of this chapter.
(d) The commission shall administer the fund.
As added by P.L.58-2006, SEC.8. Amended by P.L.144-2007, SEC.12; P.L.151-2007, SEC.2; P.L.3-2008, SEC.86; P.L.50-2009, SEC.6; P.L.113-2010, SEC.77; P.L.54-2012, SEC.1.

IC 10-17-12-9
Funding sources; investment; nonreversion
Sec. 9. (a) The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Donations to the fund.
(3) Interest.
(4) Money transferred to the fund from other funds.
(5) Annual supplemental fees collected under IC 9-29-5-38.5.
(6) Money from any other source authorized or appropriated for the fund.
(b) The commission shall transfer the money in the fund not currently needed to provide assistance or meet the obligations of the fund to the veterans' affairs trust fund established by IC 10-17-13-3.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund or to any other fund.
(d) There is annually appropriated to the commission for the purposes of this chapter all money in the fund not otherwise appropriated to the commission for the purposes of this chapter.
As added by P.L.58-2006, SEC.8. Amended by P.L.144-2007, SEC.13; P.L.50-2009, SEC.7; P.L.113-2010, SEC.78.

IC 10-17-12-10
Authority to adopt rules
Sec. 10. The commission may adopt rules under IC 4-22-2 for the provision of grants under this chapter. The rules adopted under this section must address the following:
(1) Uniform need determination procedures.
(2) Eligibility criteria.
(3) Application procedures.
(4) Selection procedures.
(5) Coordination with other assistance programs.
(6) Other areas in which the department determines that rules are necessary to ensure the uniform administration of the grant

program under this chapter.
As added by P.L.58-2006, SEC.8. Amended by P.L.144-2007, SEC.14; P.L.113-2010, SEC.79.

IC 10-17-12-11
Authority to request appropriations
Sec. 11. The director or a member of the commission may make a request to the general assembly for an appropriation to the fund.
As added by P.L.58-2006, SEC.8. Amended by P.L.144-2007, SEC.15; P.L.113-2010, SEC.80.

IC 10-17-12-12
Donations; Internet capability
Sec. 12. The director shall establish the capability to receive donations to the fund from the public on the department's Internet site.
As added by P.L.58-2006, SEC.8.



CHAPTER 13. VETERANS' AFFAIRS TRUST FUND

IC 10-17-13-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the veterans' affairs trust fund established by section 3 of this chapter.
As added by P.L.144-2007, SEC.16.

IC 10-17-13-3
Establishment of fund; purpose
Sec. 3. (a) The veterans' affairs trust fund is established to provide a self-sustaining funding source for the military family relief fund established by IC 10-17-12-8.
(b) The fund consists of the following:
(1) Appropriations by the general assembly.
(2) Donations, gifts, grants, and bequests to the fund.
(3) Interest and dividends on assets of the funds.
(4) Money transferred to the fund from other funds.
(5) Money from any other source deposited in the fund.
As added by P.L.144-2007, SEC.16. Amended by P.L.50-2009, SEC.8.

IC 10-17-13-4
Establishment of commission
Sec. 4. The Indiana veterans' affairs commission is established.
As added by P.L.144-2007, SEC.16. Amended by P.L.113-2010, SEC.82.

IC 10-17-13-5
Membership
Sec. 5. The commission consists of the following members:
(1) Seven (7) members appointed by the governor. The governor shall consider the following when making appointments under this subdivision:
(A) Membership in:
(i) a veterans association established under IC 10-18-6; or
(ii) a veterans organization listed in IC 10-18-8-1.
(B) Service in the armed forces of the United States (as

defined in IC 5-9-4-3) or the national guard (as defined in IC 5-9-4-4).
(C) Experience in education, including higher education, vocational education, or adult education.
(D) Experience in investment banking or finance.
The governor shall designate one (1) member appointed under this subdivision to serve as chairperson of the commission.
(2) The director of veterans' affairs appointed under IC 10-17-1-5 or the director's designee.
(3) The adjutant general of the military department of the state appointed under IC 10-16-2-6 or the adjutant general's designee.
(4) Four (4) members of the general assembly appointed as follows:
(A) Two (2) members of the senate, one (1) from each political party, appointed by the president pro tempore of the senate with advice from the minority leader of the senate.
(B) Two (2) members of the house of representatives, one (1) from each political party, appointed by the speaker of the house of representatives with advice from the minority leader of the house of representatives.
Members appointed under this subdivision are nonvoting, advisory members and must serve on a standing committee of the senate or house of representatives that has subject matter jurisdiction over military and veterans affairs.
As added by P.L.144-2007, SEC.16. Amended by P.L.113-2010, SEC.83.

IC 10-17-13-6
Meetings
Sec. 6. The commission shall meet at least quarterly at the call of the chairperson of the commission.
As added by P.L.144-2007, SEC.16. Amended by P.L.113-2010, SEC.84.

IC 10-17-13-7
Quorum
Sec. 7. Five (5) voting members of the commission constitute a quorum. The affirmative vote of five (5) members of the commission is necessary for the commission to take action.
As added by P.L.144-2007, SEC.16. Amended by P.L.113-2010, SEC.85.

IC 10-17-13-8
Term; reappointment; vacancy
Sec. 8. (a) The term of a commission member begins on the later of the following:
(1) The day the term of the member whom the individual is appointed to succeed expires.
(2) The day the member is appointed.
(b) The term of a member expires on the later of the following: (1) The day a successor is appointed.
(2) July 1 of the year following the year in which the member is appointed.
However, a member serves at the pleasure of the appointing authority.
(c) An appointing authority may reappoint a member for a new term.
(d) An appointing authority shall appoint an individual to fill a vacancy on the commission.
As added by P.L.144-2007, SEC.16. Amended by P.L.113-2010, SEC.86.

IC 10-17-13-9
Salaries per diem; duties of director of veterans' affairs
Sec. 9. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
(d) The director of veterans' affairs appointed under IC 10-17-1-5 shall act as secretary of the commission and carry out the duties set forth in IC 10-17-1-6.
As added by P.L.144-2007, SEC.16. Amended by P.L.113-2010, SEC.87.

IC 10-17-13-10
Duties; management of fund
Sec. 10. (a) The commission shall manage and develop the fund and the assets of the fund.
(b) The commission shall do the following:
(1) Carry out the duties of the commission set forth in IC 10-17-1.
(2) Establish a policy for the investment of the assets of the fund. In establishing a policy under this subdivision, the

commission shall:
(A) establish adequate long term financial goals for the fund; and
(B) provide adequate funding for the military family relief fund established by IC 10-17-12-8 during a time of war or national conflict.
(3) Acquire money for the fund through the solicitation of private or public donations and other revenue producing activities.
(4) Perform other tasks consistent with prudent management and development of the fund.
As added by P.L.144-2007, SEC.16. Amended by P.L.50-2009, SEC.9; P.L.113-2010, SEC.88.

IC 10-17-13-11
Administration of fund
Sec. 11. (a) Subject to the investment policy of the commission established under section 10 of this chapter, the treasurer of state shall administer the fund and invest the money in the fund.
(b) The expenses of administering the fund and this chapter shall be paid from the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.144-2007, SEC.16. Amended by P.L.113-2010, SEC.89.

IC 10-17-13-12
Nonreversion
Sec. 12. Money in the fund at the end of a state fiscal year does not revert to the state general fund or any other fund.
As added by P.L.144-2007, SEC.16.

IC 10-17-13-13
Annual report
Sec. 13. Before October 1 of each year, the commission shall report in an electronic format under IC 5-14-6 to the general assembly concerning the fund.
As added by P.L.144-2007, SEC.16. Amended by P.L.113-2010, SEC.90.

IC 10-17-13-14
Authority to adopt rules
Sec. 14. The commission shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.144-2007, SEC.16. Amended by P.L.50-2009, SEC.10; P.L.113-2010, SEC.91.






ARTICLE 18. WAR MEMORIALS

CHAPTER 1. INDIANA WAR MEMORIALS COMMISSION

IC 10-18-1-2
Commission established
Sec. 2. (a) The Indiana war memorials commission is established.
(b) Beginning July 1, 2015, the commission consists of nine (9) members. Each Indiana congressional district must be represented by at least one (1) member who is:
(1) a resident of that congressional district;
(2) a veteran of service in the armed forces of the United States of America in time of war;
(3) a citizen of Indiana at the time of the service; and
(4) appointed:
(A) in the manner;
(B) for the terms;
(C) to have the powers; and
(D) to perform the duties;
as provided in this chapter.
(c) The commission:
(1) as the commission and in the commission's name, may prosecute and defend suits; and
(2) has all other duties, rights, and powers that are:
(A) necessary to implement this chapter; and
(B) not inconsistent with this chapter.
(d) The members of the commission are not liable in their individual capacity, except to the state, for any act done or omitted in connection with the performance of their duties under this chapter.
(e) A suit against the commission must be brought in a court with jurisdiction in Marion County. Notice or summons of the suit shall be served upon the president, vice president, or secretary of the commission. In a suit against the commission, it is not necessary to name the individual members of the commission as either plaintiff or defendant. Commission members may sue and be sued in the name of the Indiana war memorials commission.
(f) The commission shall:
(1) report to the governor through the adjutant general; and
(2) be under the adjutant general for administrative supervision.
(g) The reduction in the membership of the commission from ten (10) to nine (9) under subsection (b) shall be accomplished as the terms of members end and new members are appointed. This

subsection expires July 1, 2015.
As added by P.L.2-2003, SEC.9. Amended by P.L.133-2012, SEC.65.

IC 10-18-1-3
Appointment of members; term; removal of members
Sec. 3. (a) The governor shall appoint members of the commission for a term of three (3) years, subject to removal as provided in this section.
(b) The commissioners:
(1) must be persons of high standing and character; and
(2) serve without compensation, except for reimbursement for any reasonable expenses necessarily incurred by the commissioners in the performance of their duties.
(c) The commissioners shall be selected without regard to their political affiliations. However, not more than six (6) of the commissioners at any time may be members of the same political party.
(d) The governor may, for just cause, based upon written charges specifying alleged misconduct, remove any member of the commission, after notice to the member and a public hearing.
(e) The governor shall appoint a qualified person to fill the unexpired term of a member who does not complete the member's term.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-4
Certificate of appointment
Sec. 4. (a) The governor shall execute a certificate of appointment that makes reference to this chapter and sets forth the term of appointment for each member of the commission. The governor shall deposit the certificates of appointment in the office of the secretary of state, who shall record the certificates in a book kept for that purpose.
(b) The secretary of state shall notify each person appointed as a commissioner of the person's appointment. The person's acceptance of the appointment shall be signified by subscribing to an oath, to be endorsed on the certificate of appointment:
(1) to support the Constitution of the United States and the Constitution of the State of Indiana; and
(2) to faithfully and honestly discharge the person's duty under the law as a commissioner.
(c) The secretary of state shall deliver the certificate, when recorded, to the person named in the certificate. The certificate constitutes the commission of the person named as a member of the commission for the term specified.
(d) If a person appointed fails to qualify under this section within ten (10) days after notice of the person's appointment, the governor shall appoint another qualified person as a commissioner.
As added by P.L.2-2003, SEC.9.
IC 10-18-1-5
Election of officers
Sec. 5. (a) The commission shall elect the following:
(1) One (1) member of the commission to serve as president.
(2) One (1) member of the commission to serve as vice president.
(3) One (1) qualified person who is not a member of the commission to serve as secretary of the commission.
The commission shall elect officers each year. Officers shall hold their respective offices for one (1) year or during the pleasure of the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-6
Bonding of officers
Sec. 6. (a) The president and vice president of the commission shall, before entering upon the discharge of their duties, give bond to the approval of the governor, each in the sum of ten thousand dollars ($10,000), conditioned for the faithful performance of the duties as may be imposed upon them by law.
(b) The officers and any other officers required to give a bond under this chapter may furnish as surety any surety company authorized to transact business in Indiana that meets the approval of the commission, and the premium on any bond shall be paid as a part of the expenses of the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-7
Duties of president
Sec. 7. (a) The president shall do the following:
(1) Preside over the meetings of the commission.
(2) Sign all vouchers approved by the commission under this chapter.
(3) Sign all contracts and agreements in the name of the commission that have been authorized by the commission. The secretary shall attest to contracts signed by the president.
(b) If the president is absent or unable to act, the vice president shall perform the president's duties.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-8
Duties of secretary; bond
Sec. 8. (a) The secretary appointed by the commission shall take an oath to faithfully perform the duties of the secretary's office.
(b) The secretary shall do the following:
(1) Keep a record of the proceedings of the commission.
(2) Make a record of contracts and obligations.
(3) Furnish each contractor with a copy of the contractor's contract that:
(A) is endorsed "approved by order of the commission"; (B) lists the date of the approval; and
(C) is signed by the secretary.
A contract is not valid until endorsed and delivered by the secretary.
(4) Certify all vouchers ordered by the commission.
(5) Keep a set of books to show the financial condition of the commission.
(6) Make quarterly statements as provided in this chapter of the costs and expenditures of the commission, a complete list of vouchers, and for what purpose and to whom paid. The reports shall be filed with the auditor of state as provided in this chapter and are open to the inspection and use of the general assembly.
(c) The secretary shall give a bond in the sum of ten thousand dollars ($10,000) for the faithful performance of the secretary's duties.
(d) The contracts for any purpose connected with the Indiana World War Memorial shall be recorded by the secretary in a book kept for that purpose. The secretary shall retain on file all vouchers and other valuable papers of value to the commission, to the contractor, and to the public.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-9
Superintendent; bond
Sec. 9. (a) The commission may employ a superintendent.
(b) The superintendent shall give bond in an amount and with surety to be approved by the commission.
(c) The superintendent's duties and compensation shall be prescribed by the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-10
Care and preservation of personal property of commission
Sec. 10. (a) The commission shall employ an individual who is responsible for the care and preservation of all personal property owned by the commission that has historic significance.
(b) The individual employed by the commission under subsection (a) must meet the qualifications set by the division of state museums and historic sites of the department of natural resources.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-11
Commission duties
Sec. 11. (a) The commission shall do the following:
(1) Keep a record of the commission's proceedings.
(2) Make a quarterly report for public use that includes the following:
(A) A detailed account of the expenditures of the commission. (B) A summary of the commission's proceedings that includes:
(i) a statement of all contracts let;
(ii) the name of the person to whom the contracts were let; and
(iii) the amount of each contract.
(b) The report required under subsection (a) must be filed with the auditor of state.
(c) Reports created and filed under this section are public records.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-12
Rulemaking; meetings
Sec. 12. (a) The commission may adopt rules that set forth:
(1) the time, place, and method of calling and conducting meetings; and
(2) the manner and method of the conduct of business, including:
(A) the government and regulation of the commission's employees; and
(B) the management of the ground and premises under the commission's care and control;
as the commission considers prudent and not inconsistent with this chapter and other statutes.
(b) The commission shall meet at the call of the commission's president or at the time set forth in the commission's rules. A majority of the members constitutes a quorum for the transaction of business. However, all official action of the commission must receive the approval in a meeting of a majority of all the members of the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-13
Preservation of battle flags
Sec. 13. (a) The commission shall designate one (1) of its members to do the following:
(1) Assume general charge of and preserve all Indiana battle flags.
(2) Have custody of all battle and organization flags in the possession of the state that were used by any of the military organizations of the state:
(A) in any of the wars or campaigns in which the United States has been engaged; and
(B) in which Indiana veterans have participated.
(3) In the preservation of the battle flags, as far as possible, see that the name and the branch of service in which the organization served are attached to or preserved with the flag.
(4) Collect data in reference to each organization or military unit whose flag is in the possession of the commission and place the data with the flag or banner of each of the

organizations or military units.
(b) The commission shall do the following:
(1) Collect Indiana battle flags not in the possession of the state from the United States, patriotic societies, or individuals.
(2) Reinforce, collect the data for, and otherwise prepare all battle flags for preservation.
(3) Collect, systematize, and prepare a brief history of each flag and index and catalogue each flag.
(4) Collect, purchase, and procure all necessary materials for the preservation of the flags.
(5) For the purpose of collecting and preparing the necessary data, reinforcing the flags, and performing other duties required by this chapter:
(A) with the approval of the budget agency, employ and fix the compensation of employees as may be necessary; and
(B) purchase material of any character that is required in carrying out this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-14
Civil War flags fund
Sec. 14. (a) The Civil War flags fund is established to restore and preserve Civil War flags.
(b) The commission:
(1) shall administer the fund; and
(2) may spend the money in the fund for the purposes of the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) All money accruing to the fund is appropriated continuously for the purposes of the fund.
(f) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-15
Flag preservation cases
Sec. 15. (a) All flag cases completed shall be in the custody of the commission. The superintendent shall have the cases cleaned periodically as necessary.
(b) The commission may determine the method and manner in which the flags shall be preserved.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-16
Indiana war memorial location; name; limitation on character and

height of buildings in vicinity
Sec. 16. (a) Out-lot five (5) and out-lot thirty-six (36), in Indianapolis, according to the original plat of the city, are dedicated and set apart as grounds for the Indiana War Memorial subject to the provisions of this chapter.
(b) Out-lots five (5) and thirty-six (36) dedicated in subsection (a), together with all or any part of squares five (5) and sixteen (16) or any part of those squares, in Indianapolis, according to the original plat of the city, that are acquired, dedicated, and set apart and added to the real estate dedicated in subsection (a) by:
(1) the state; or
(2) Indianapolis, by Marion County, or Indianapolis and Marion County jointly and then conveyed by the city, county, or city and county jointly by proper deed, grant, or contract to the state;
for War Memorial and other public purposes constitutes and shall be referred to as "Memorial Place". The permanent name of "Memorial Place" shall be selected by the commission.
(c) A necessity is declared to exist to limit:
(1) the kind, character, and height of buildings upon; and
(2) the use of real estate and buildings that are located within three hundred (300) feet of the outside boundaries of;
Memorial Place as constituted in this chapter. The commission may acquire, by purchase, donation, or condemnation, the right to limit the kind, character, and height of buildings upon and the use of real estate and buildings on real estate within three hundred (300) feet of the outside boundaries of Memorial Place.
(d) The commission shall erect and maintain in Indianapolis, upon or within grounds dedicated or acquired under this chapter, as the commission considers best, a suitable structure or structures:
(1) to commemorate the valor and sacrifice of the soldiers, sailors, and marines of the United States and of all others who rendered faithful, loyal, heroic, and self-sacrificing service at home and overseas in World War I;
(2) to provide a place or places of meeting and headquarters for organizations of soldiers, sailors, and marines or any other patriotic societies or associations;
(3) to keep records, archives, documents, flags, mementos, and relics; and
(4) for other public meetings and other public purposes;
to inculcate a true understanding and appreciation of the duties, benefits, and privileges of American citizenship and inspire patriotism and respect for the law to the end that peace may prevail, good will be promoted, justice be administered and established, public order maintained, and liberty and freedom under the law perpetuated.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-17
Conveyance of real estate; public park
Sec. 17. (a) If squares five (5) and sixteen (16) or any part of

those squares in Indianapolis, according to the original plat of the city, are acquired, dedicated, and set apart and added to the real estate dedicated in this chapter by the state for war memorial and other public purposes by Indianapolis, by Marion County, or by the city and county jointly by proper deed, contract, or grant, by which the city or county, or the city and county jointly, convey the real estate or any part of the real estate to the state for war memorial and other public purposes, the commission may accept from the city, the county, or the city and county jointly the deed, grant, or contract by which the real estate or any part of the real estate is conveyed to the state for war memorial and other public purposes, subject to the terms, conditions, and provisions contained in the deed, grant, or contract.
(b) The commission may agree that, to the extent that the city, the county, or the city and county jointly appropriate and use money in the acquisition of the real estate or any part of the real estate, the real estate and interests in the real estate and the memorial structures erected on the real estate (to the extent of the money so appropriated and used by the city, by the county, or by the county and city jointly) shall be a city war memorial, a county war memorial, or a joint war memorial.
(c) If the real estate or any part of the real estate is acquired and conveyed to the state, the commission may erect structures on outlots five (5) and thirty-six (36) dedicated in this chapter or upon any part of the real estate so dedicated or acquired as provided in this chapter as the commission considers best.
(d) The commission shall develop any part or all of the real estate described in this chapter that has been dedicated or acquired as provided in this chapter as a memorial place, together with square twenty-five (25), known as University Square in Indianapolis, according to the original plat of the city, to secure a harmonious and unified architectural and aesthetic effect of the entire series of grounds used and dedicated for memorial purposes. The grounds must include square twenty-five (25), known as University Square, which shall be and constitute a part of the memorial park, and shall be used as a public park.
(e) The commission may sell buildings and improvements situated on outlots five (5) and sixteen (16) when they come under the commission's jurisdiction, custody, and control or remove the buildings and improvements as the commission considers best. The commission may contract with Indianapolis, with Marion County, or with the county and city jointly, concerning the use and rents of the buildings and improvements on squares five (5) and sixteen (16) until it is necessary to remove the buildings for the purpose of erecting the memorial structure or structures. The commission may contract with the city or county or the city and county jointly with reference to the sale of buildings and improvements upon the real estate that may be acquired and conveyed to the state by the city or county or by the city and county jointly for War Memorial and other public purposes. The contracts must provide how the proceeds from

the rent or sale of buildings and improvements shall be applied.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-18
Commission powers
Sec. 18. The commission may do the following:
(1) Make and execute contracts and other instruments that may be required in connection with the erection and maintenance of a suitable structure or structures upon or within Memorial Place.
(2) Adopt rules for the following:
(A) The proper management, government, and use of Memorial Place and the structures situated on Memorial Place.
(B) The government of employees.
(3) Acquire by condemnation the right to limit the kind, character, and height of buildings upon and the use of real estate or buildings located within three hundred (300) feet of the outside boundaries.
(4) Adopt reasonable rules as are proper to limit the kind, character, and height of buildings located or erected within three hundred (300) feet of the outside boundaries of Memorial Place and the use of the buildings or real estate. A building constructed or maintained or business conducted in violation of any rule may be abated as a nuisance in an action begun and prosecuted by the commission.
(5) Receive donations, gifts, devises, and bequests and use them in connection with the purposes of this chapter.
(6) Establish a nonprofit corporation to do the following:
(A) Promote public support for the purposes of the commission and this chapter.
(B) Preserve and promote the historical and educational activities of the commission.
(C) Operate for the benefit of the purposes of the commission and this chapter.
The corporation is subject to audit by the state board of accounts as if it were a state agency.
(7) Transfer money donated to the commission for the purposes described in subdivision (6) to a corporation established under subdivision (6).
(8) Transfer:
(A) artifacts;
(B) images; or
(C) documents of cultural heritage, historical, or museum relevance;
under the commission's control to a corporation established under subdivision (6) without complying with IC 5-22-21 and IC 5-22-22.
As added by P.L.2-2003, SEC.9. Amended by P.L.17-2005, SEC.1.
IC 10-18-1-19
Monument Circle
Sec. 19. (a) The grounds that belong to the state in Indianapolis:
(1) designated in the Constitution of the State of Indiana as Governor's Circle;
(2) later called "Circle Park"; and
(3) known and designated as "Monument Place";
shall be known and designated as "Monument Circle".
(b) All written instruments and all laws that relate to the grounds described in subsection (a) in statutes are effective for the purpose intended when the grounds are described and designated as Monument Circle.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-20
Rules for government of Monument Circle
Sec. 20. The commission shall adopt rules for the government of the monument and Monument Circle. The rules are binding and effective when approved by the governor.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-21
Soldier's and Sailor's Monument employees and superintendent
Sec. 21. (a) The commission:
(1) has general control of the State Soldiers' and Sailors' Monument Circle; and
(2) may employ a superintendent.
(b) The superintendent may, with the advice and consent of the commission, appoint engineers, elevator operators, electricians, and watchmen as are actually required, all of whom are subject to removal at any time by the commission for any reason satisfactory to the commission.
(c) The superintendent:
(1) has direct charge and supervision of the monument and Monument Circle, subject to the orders of the commission; and
(2) may require watchmen to act as elevator operators and elevator operators to act as watchmen.
(d) The superintendent and the engineers, watchmen, and elevator operators have police powers with all powers of a constable.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-22
Superintendent; financial duties
Sec. 22. (a) The superintendent shall execute a bond in the penal sum of five thousand dollars ($5,000), to be approved by the commission.
(b) The superintendent shall:
(1) on the first day of each month, make a sworn statement to the auditor of state of all receipts and expenditures, with vouchers attached for the preceding month, on account of the

monument; and
(2) at the same time, pay over to the treasurer of state all money received by the superintendent from all sources in the operation of the monument for the preceding month.
The auditor of state shall draw a warrant on the treasurer of state, payable to the superintendent, engineers, elevator operators, and watchmen, for the amounts due them as salaries and to the superintendent for a total of expenditures other than salaries incurred in the management of the monument and Monument Circle as shown by the vouchers.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-23
Perpetual maintenance
Sec. 23. The Soldiers' and Sailors' Monument and all approaches to the monument and all surroundings belonging to the state shall be maintained perpetually and inviolate for the purpose originally designed.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-24
Desecration
Sec. 24. A person may not desecrate the Soldiers' and Sailors' Monument in Indianapolis, the street known as Monument Circle, or any of the premises or approaches surrounding the monument by building a wall, fence, or other obstruction in or about the premises, approaches, or street known as Monument Circle surrounding the monument:
(1) to sell or offer to sell any article of merchandise;
(2) to have or to hold any show, carnival, circus, or masquerade;
(3) to maintain any tent or building in or about the street, premises, or approaches;
(4) to hold a political meeting;
(5) to in any way obstruct the view or approaches to the street, or premises; or
(6) to use the premises, street, or approaches;
for purposes other than those intended in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-25
Intentional damage; penalty
Sec. 25. A person who intentionally damages or removes any of the property of the state on Monument Circle is liable for the payment of a penalty not less than twice the sum necessary to repair the damage or restore the lost property. The penalty may be collected by the commission in a civil action.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-26
Souvenirs; fund Sec. 26. (a) The commission may do the following:
(1) Make or sell the following:
(A) Pictures, models, books, and other representations of the monuments and grounds.
(B) Souvenirs.
(2) Establish and maintain souvenir shops on property that the commission manages.
(3) Hire and pay salaries for full-time or part-time employees for the souvenir shops.
(4) Contract with a nonprofit organization or corporation for the continuous management of the souvenir shops.
(5) Report annually to the governor on the activities, revenues, expenditures, and profits of the souvenir shops.
(b) Notwithstanding section 27 of this chapter, the following apply to the profits from souvenir shop sales:
(1) The souvenir shop fund is established. The souvenir shop fund shall be administered by the commission.
(2) Profits from the sales at souvenir shops established under subsection (a) shall be deposited in the souvenir shop fund.
(3) The treasurer of state shall invest the money in the souvenir shop fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(4) The expenses of administering the souvenir shop fund shall be paid from money in the fund.
(5) The commission may spend the money in the souvenir shop fund for the following purposes:
(A) Maintenance or repair of properties managed by the commission.
(B) Maintenance, repair, and acquisition of the following:
(i) Battle flags.
(ii) Appropriate artifacts.
(iii) Appropriate memorabilia.
(6) All money accruing to the souvenir shop fund is appropriated continuously for the purposes listed in subdivision (5).
(7) Money in the souvenir shop fund at the end of a state fiscal year does not revert to the state general fund.
(c) A person may not make or sell pictures, models, books, or other representations of the monuments or grounds unless the person is authorized to do so by the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-27
Funds for restoration and repair
Sec. 27. Money recovered or accrued under this chapter shall be used:
(1) to keep:
(A) the State Soldiers' and Sailors' Monument and subsidiary monuments; or
(B) the Monument Circle and its decorations and

improvements;
in repair; and
(2) to restore any parts of the monuments or the Monument Circle that have been broken, destroyed, removed, or injured.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-28
Superintendent and employees; powers of arrest
Sec. 28. The superintendent of the State Soldiers' and Sailors' Monument and of Monument Circle and those serving under the superintendent who are appointed by the commission have police powers and may make arrests or do other things as may be needed to enforce the laws for the protection and care of the monuments and Monument Circle.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-29
Use of commission structures for public purposes
Sec. 29. The commission may grant the use for public purposes of any structures or any parts of structures erected by the commission under this chapter without rent or charge or for only a nominal rental:
(1) to any organizations of soldiers, sailors, and marines and others as a place for their meeting and headquarters and for the keeping of records, archives, documents, flags, mementos, and relics; and
(2) for other public meetings and other public purposes not inconsistent with the purpose of this chapter;
for the time and upon the terms and conditions as the commission determines.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-30
Contracts; notice; competitive bidding
Sec. 30. (a) The commission may not enter into a contract for:
(1) the purchase or sale of property, material, or supplies; or
(2) the performance of work or labor, except for salaries of employees;
if the work and labor or materials and supplies cost more than ten thousand dollars ($10,000) without first giving notice of its intention to purchase or sell the materials or supplies or to contract for the work or labor by publication in a newspaper of general circulation printed and published in the English language in Indianapolis for two (2) successive weeks before the time fixed for the letting of the contract or the sale of the property.
(b) A contract under this section must be in writing. The other contracting party shall furnish bond for the faithful performance of the contract in an amount fixed by the commission and with surety to the commission's approval, conditioned upon the faithful performance of the contract. However, if the commission decides to purchase a patented article or material or an article or material of a

special type, character, or design of construction or make that may be purchased from only one (1) person, firm, limited liability company, or corporation, their agents or representatives, or for which there is a fixed, standard price, the commission is not required to take or receive competitive bids. However, the commission shall publish in the manner set forth under subsection (a) the number and character of the article or kind and quality of material proposed to be purchased, the unit price, and the total sum to be paid.
(c) A contract made in violation of this section is void.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-31
War Memorial fund
Sec. 31. (a) The Indiana War Memorial fund:
(1) is subject to the laws of this state that concern the deposits and safekeeping of public funds; and
(2) shall be deposited under the advisory supervision of the state board of finance in the same way and manner and at the same rate of interest and under the same restriction as state funds.
(b) Interest that accrues to the fund shall be added to and become a part of the Indiana War Memorial fund.
(c) The Indiana War Memorial fund and the accounts of each public officer, employee, or person entrusted by law with the raising, disposition, or expenditure of the fund or any part of the fund are subject to the same penalties and the same provisions for publicity as are provided by law for state funds and state officers.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-32
Contract for additional structures
Sec. 32. The commission, with the approval of the governor, may let a contract for the erection of additional structures on the site of the Indiana World War Memorial, in accordance with plans and specifications adopted by the commission, with the approval of the governor, to any competent and reliable contractor.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-33
Commemoration of those who served in World War II and Korean Conflict
Sec. 33. (a) The commission shall commemorate the valor of those loyal citizens of this state who served with the armed forces of the United States during World War II and the Korean Conflict by placing their names in the archives of the World War Memorial located at Indianapolis.
(b) The names must be placed in the archives in the same manner as those honored by Indiana who served in World War I.
As added by P.L.2-2003, SEC.9.
IC 10-18-1-34
Commemoration of those who served in Vietnam
Sec. 34. (a) The commission shall commemorate the valor of those loyal citizens of Indiana who served with the armed forces of the United States during the Vietnam conflict by placing their names in the archives of the World War Memorial located at Indianapolis.
(b) The names must be placed in the archives in the same manner as those honored by Indiana who served in World War I, World War II, and the Korean Conflict.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-35
Injunctions; enforcement of chapter; taxes
Sec. 35. A suit to enjoin the enforcement of this chapter or to prevent the levy or collection of taxes under this chapter may not be commenced.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-36
Tax exemption
Sec. 36. All property of every nature and kind constituting a memorial or used in connection with a memorial is exempt from taxation for all purposes.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-37
Violations
Sec. 37. Except as otherwise provided in this chapter, a person who violates this chapter commits a Class B infraction.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-38
Pecuniary interest of members and employees; offense
Sec. 38. It is a Class D felony for a member of the commission or the architect, secretary, superintendent, or any other person in the employ of the commission to:
(1) knowingly be interested in or derive any profit from any contract, employment, or purchase connected with the Indiana World War Memorial or with any action of the commission; or
(2) knowingly be interested in any claim against the commission or the state growing out of the erection or maintenance of the Indiana World War Memorial;
other than for the compensation for their services or for their expenses as provided in this chapter.
As added by P.L.2-2003, SEC.9.



CHAPTER 2. WORLD WAR MEMORIALS

IC 10-18-2-2
Authority to erect memorials; county authority to erect memorials jointly
Sec. 2. (a) A county may through its county executive acquire by:
(1) purchase;
(2) donation; or
(3) condemnation;
suitable real estate to construct and maintain structures to commemorate the bravery, courage, valor, and sacrifice of the soldiers, sailors, and marines of the United States and of all others who rendered faithful, loyal, heroic, and self-sacrificing service at home or overseas in World War I.
(b) At a world war memorial, a county may do the following:
(1) Provide a place for meetings and headquarters for organizations of active or retired military personnel or any other patriotic associations.
(2) Provide storage for the keeping of records, archives, documents, flags, mementos, and relics.
(3) Provide space for public meetings and for other public purposes.
(4) Inculcate an understanding and appreciation of the duties, benefits, and privileges of American citizenship.
(5) Inspire patriotism and respect for the law to the end that peace may prevail.
(6) Promote good will and justice.
(7) Perpetuate liberty and freedom.
(c) In addition to the powers provided under subsections (a) and (b), a county may do the following:
(1) Acquire by purchase, donation or condemnation any interest in real property to be dedicated by the county and added to any real property that is dedicated by the state for World War Memorial and other public purposes, by proper contract, deed, or grant. The real property acquired shall be conveyed by the county to the state for World War Memorial and other public purposes as provided in the contract, deed, or grant.
(2) Join with any city located in the county to acquire by purchase, donation, or condemnation, interests in real property to be dedicated by the county and the city jointly and added to any real property that is dedicated by the state for World War

Memorial and other public purposes, by proper contract, deed, or grant. The real property acquired shall be conveyed by the county and city jointly to the state for World War Memorial purposes and other public purposes as provided in the contract, deed, or grant.
(3) Join with any city located in the county to:
(A) acquire by purchase, donation, or condemnation interests in real property;
(B) construct and maintain on the real property a joint city and county World War Memorial; and
(C) use the real property for other public purposes as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-3
County executive authority; appropriation; limitation
Sec. 3. (a) A county executive may appropriate, without any appropriation by the county council of the funds of the county for a world war memorial and other public purposes.
(b) Funds appropriated for a world war memorial may not exceed one-half of one percent (0.5%) of the adjusted value of taxable property of the county, to be determined under IC 36-1-15.
(c) The county shall use the funds appropriated to acquire real estate and construct structures for a world war memorial and other public purposes, as authorized by this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-4
Appropriations; bonds; loans
Sec. 4. (a) A county and its county executive may appropriate money for any or all of the purposes as provided in this chapter:
(1) out of the general funds of the county; or
(2) from the proceeds of a bond issue.
(b) A county may issue and sell bonds for the purpose of raising funds to comply with this chapter.
(c) If:
(1) a county executive decides to establish a world war memorial; and
(2) there is sufficient money in the county's general fund to pay the entire cost of the world war memorial;
money from the county's general fund may be appropriated.
(d) If there is not sufficient money in a county's general fund, the county auditor shall certify to the county executive, who may authorize and make a loan not exceeding one-half of one percent (0.5%) of the adjusted value of the taxable property of the county, to be determined under IC 36-1-15.
(e) It is not necessary to obtain:
(1) the authorization of the county council; or
(2) the appropriation by the county council;
for any money for the payment of the bonds authorized under this

section or the interest on the bonds.
(f) A county executive may issue bonds in the name of a county to fund or refund a loan or loans as authorized by this chapter.
(g) A bond for world war memorials shall be issued in any denomination of not more than one thousand dollars ($1,000) each and in not less than twenty (20) or more than fifty (50) series.
(h) Each bond series is to be for an amount determined by the county executive and shall be payable one (1) series each year, beginning on July 1 of the fifth year after the bonds are issued.
(i) A bond shall be negotiable as inland bills of exchange and shall bear interest at a rate not exceeding five percent (5%) per annum, payable semiannually on July 1 and January 1 of each year.
(j) A bond shall be exempt from taxation for any and all purposes.
(k) All proceeds of bonds issued and sold under this chapter by a county, including any premium, shall be kept in a separate and specific fund to be known as the world war memorial fund.
(l) Any surplus remaining in a world war memorial fund after all the demands of the county have been paid and discharged shall be transferred by the county executive to the world war memorial bond funds.
(m) A series of bonds issued under this chapter may not be for less than one-fiftieth (1/50) of the total amount of bonds issued.
(n) A suit to question the validity of bonds authorized to be issued by this chapter may not be instituted after the date set for the sale of the bonds. All bonds are incontestable for any cause except for excess of constitutional limit.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-5
Taxes levied for bonds
Sec. 5. (a) If a county issues bonds for a world war memorial under this chapter, the county fiscal body, county executive, and any other county official who fixes rates or levies taxes shall yearly tax all real and personal property within the county at a rate on each one hundred dollars ($100) of taxable property to meet the interest and principal on world war memorial bonds as they mature.
(b) Taxes levied for world war memorial bonds:
(1) shall be collected by the treasurer of a county or other proper officer in the same manner as other taxes are collected and enforced;
(2) shall be kept in a separate fund to be known as the world war memorial bond fund;
(3) shall be applied to the payment of the bonds issued under this chapter and interest as the bonds mature; and
(4) shall be deposited in an interest earning account with one (1) or more of the depositories in the county, with all interest earned becoming a part of the fund.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-6 Design and construction plan
Sec. 6. (a) A county executive establishing a world war memorial shall adopt a design and a plan for the construction of a world war memorial.
(b) A county executive:
(1) may employ architects and other personnel necessary to design and supervise the building of a world war memorial; and
(2) shall not adopt any design or plan for a world war memorial that, together with the cost of real estate and other expenses for the establishment of the memorial, exceeds the amount authorized for the project. However, this limitation may not restrict the right of a county executive to enter into any contract with any city located in the county for the joint construction of a world war memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-7
Changes to design or plan
Sec. 7. All changes made in the designs or plans for a world war memorial are subject to the following:
(1) Changes must be agreed upon in writing, in advance, between the county executive and the contractor and architect.
(2) Compensation may not be paid for design or plan changes.
(3) Changes may not be made that will increase the total cost of the world war memorial.
(4) Changes may not affect the obligation of or release any surety or bondsmen on any contract or bond executed or given in connection with the building of the world war memorial. However, the liability shall be extended to embrace and cover the changes.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-8
Architect's bond and compensation
Sec. 8. The architect employed to supervise the building of world war memorial structures:
(1) shall, at the time of employment, execute a proper bond in an amount fixed by the county executive and with surety to the approval of the county executive;
(2) is liable on the bond for:
(A) any failure in faithfully discharging duties;
(B) all losses and damages that may be incurred on account of negligence; or
(C) violating this chapter; and
(3) is entitled to receive compensation as agreed upon in advance.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-9
Contracts; notice; bonds and sureties Sec. 9. (a) If a county executive has adopted designs or plans for the construction of world war memorial structures as provided in section 6 of this chapter, the county executive shall:
(1) contract with a reliable contractor for all or any part of the construction of the world war memorial structure, as provided in this chapter; and
(2) publish for at least three (3) weeks, one (1) time each week, in a newspaper of general circulation published in the county a notice informing the public and contractors:
(A) of the nature of the structures to be constructed;
(B) that the designs and plans are on file in the office of the county executive; and
(C) that sealed proposals for contractors to work on the construction of the world war memorial are due not earlier than thirty (30) days from the first published notice.
(b) A county executive shall, by order, impose conditions upon:
(1) bidders;
(2) contractors;
(3) subcontractors; and
(4) materialmen;
with regard to bond and surety and guaranteeing the faithful completion of work according to contract.
(c) All contracts with builders, architects, or materialmen must reserve to the county executive for good cause shown the right to cancel a contract and to relet work to others. If a contract is canceled, at least ten percent (10%) shall be reserved from payments on estimates on work done in progress until the contracts are completed and the work done, inspected, and accepted by the county executive.
(d) A payment, partial or final, may not be construed as a waiver of defective work or materials or as a release for damages on account of defective work or materials.
(e) A surety may not be released from any obligation on its bond if the contractor is paid the whole or any part of the percentages required to be reserved from current estimates. A surety may not be released by any final payment made to the contractor.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-10
Joint city and county contracts; county bonds
Sec. 10. (a) If a county has appropriated money to be used by the county executive under this chapter, the county executive may enter into a contract with any city located in the county for the joint acquisition of real estate for a world war memorial.
(b) Contracts between counties and cities for the joint acquisition of real estate for developing a world war memorial shall be made through the city's board of public works with the approval of the mayor.
(c) If a county executive decides to contract with a city for the joint acquisition of real estate and development of a world war memorial, the county executive shall adopt a resolution signifying

their desire and send a certified copy of a resolution to the mayor of the city. The mayor shall refer the resolution to the board of public works for action. Within sixty (60) days after the receipt of the resolution, the board of public works shall determine by resolution whether or not the city will join with the county in the execution of any contract for any purpose authorized by this chapter.
(d) If a county and city agree to join in the acquisition of real estate to be dedicated for a world war memorial as authorized by this chapter, the county executive shall execute a contract between the county and the city describing the real estate and interests in the real estate to be acquired jointly and the costs for the county and the city. The contract shall be executed in duplicate and shall be included in the minutes of the proceedings of the county executive and of the board of public works of the city.
(e) If a county and city agree to establish a joint world war memorial, then the county executive, acting for the county, and the board of public works, with the approval of the mayor, shall execute a contract between the county and city that must provide the following:
(1) For the acquisition of real estate and the construction of a joint world war memorial suitable for the county and city.
(2) The respective parts of the total cost of the world war memorial that shall be paid by the county and by the city and the time and manner of the payments.
(3) That the acquisition of real estate and the execution of all necessary contracts for the construction of the joint world war memorial shall be made by a board of trustees consisting of five (5) members to be appointed and have the powers and perform the duties as provided in this chapter.
(4) That the total costs of the acquisition of the real estate for the joint world war memorial and the construction of the world war memorial may not exceed the amount of money appropriated by the county executive and the common council of the city.
(5) That the necessary cost and expenses for the management, maintenance, repairs, and improvement of the memorial shall be paid by the county and city in the same proportion that they contribute to the establishment of the memorial.
(6) That the contract may contain any other terms, conditions, and provisions that may be agreed upon between the county and city, not inconsistent with this chapter.
(f) The county shall pay its part due under any contract executed by the county with any city within the county under this chapter from:
(1) the general funds of the county; or
(2) the proceeds of bond issue as provided in this chapter.
(g) The county, acting through its county executive, may issue and sell bonds for the purpose of raising funds to pay its part of the cost under any contract executed by the county with any city located within the county under this chapter. (h) The county executive shall issue and sell the necessary bonds and levy and collect the necessary taxes to pay the bonds as they mature, together with interest, all as authorized in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-11
Boards of trustees for joint city and county memorials
Sec. 11. (a) If a county enters into a contract with any city for the establishment of a joint county and city world war memorial, as provided in this chapter, there is established a board of trustees that consists of five (5) members, to be known as "Trustees of the World War Memorial for the County of ____________ and the City of ______________ ", giving the name of the county and the name of the city.
(b) The trustees shall be appointed as follows:
(1) Three (3) trustees shall be appointed by the county executive of the county.
(2) Two (2) trustees shall be appointed by the mayor of the city.
(c) One (1) of the trustees appointed by the mayor shall be appointed for a term of two (2) years and one (1) for a term of three (3) years. Subsequently, the trustees shall be appointed by the mayor for a term of three (3) years. Two (2) of the trustees appointed by the county executive shall be appointed for a term of two (2) years and one (1) for a term of three (3) years. Subsequently, the trustees shall be appointed by the county executive for a term of three (3) years.
(d) The trustees shall be selected without regard to their political affiliations. Not more than three (3) trustees may be of the same political party. The mayor may not appoint more than one (1) trustee from any political party. The county executive may not appoint more than two (2) trustees from any political party.
(e) The board of trustees must be persons of high standing and character and serve without compensation but may receive reimbursement for any reasonable expenses necessarily incurred by them in the performance of their duties.
(f) The mayor or county executive may, for just cause, based upon written charges specifically alleging the misconduct, remove any member appointed by the mayor or county executive, after notice to the trustee board and a public hearing.
(g) In case of vacancy caused by removal or otherwise, the mayor or the county executive making the original appointment shall appoint a qualified person to fill the unexpired term.
(h) Each trustee shall do the following:
(1) Execute a bond to the county and city in the sum of five thousand dollars ($5,000), conditioned for the faithful performance of duties as a trustee, with sureties to be fixed and approved by the judge of the circuit court.
(2) Take an oath that the trustee will support the Constitution of the United States and the Constitution of the State of Indiana and will faithfully discharge all of the duties as a trustee. The oath shall be endorsed on the bond, and the bond and oath shall

be filed with the clerk of the circuit court.
(i) If a joint county and city world war memorial is established, the board of trustees shall have all the powers and perform all the duties in relation to the acquisition of the ground and the construction of the joint county and city world war memorial as provided in this chapter to be done and performed by the county executive in relation to a county world war memorial.
(j) If a joint county and city world war memorial is established, all money appropriated by the county and the city shall be disbursed upon estimates submitted by the board of trustees and certified to the proper officers of the county and city as provided for in the contract between the county and city.
(k) A board of trustees may not be established if a county contracts with a city located in the county to jointly acquire real estate and interests in the real estate to be dedicated and added to an existing war memorial operated by the state.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-12
Memorial management, maintenance, repair, or improvement
Sec. 12. The county executive shall:
(1) provide a fund necessary for the:
(A) management;
(B) maintenance;
(C) repair; and
(D) improvement;
of any county world war memorial;
(2) pay its part of the cost of:
(A) management;
(B) maintenance;
(C) repair; and
(D) improvement;
of any joint county and city world war memorial, as determined by contract; and
(3) raise money for the fund by taxation in the manner provided by law for all other county expenses.
As added by P.L.2-2003, SEC.9. Amended by P.L.2-2005, SEC.43.

IC 10-18-2-13
Joint real estate acquisitions for state memorial
Sec. 13. (a) If a county decides to join a city located in the county to acquire real estate to be dedicated, set apart, and added to any real estate that may be designated for use or dedicated and set apart by the state as a world war memorial and other public purposes, as provided in this chapter, the county, through its county executive, shall execute proper deeds, grants, or contracts with the state to convey the real estate to the state for world war memorial and other public purposes, as authorized by this chapter.
(b) The deed, grant, or contract must provide:
(1) for the use by the county, or by the county and city jointly,

of the memorial grounds and structures; and
(2) that, to the extent of the money appropriated and used by the county in the acquisition of the memorial grounds and structures, the memorial grounds and structures shall be a county world war memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-14
Memorial use and rental
Sec. 14. (a) A county executive may allow any organizations of soldiers, sailors, and marines, and others to use any structure that is part of a world war memorial constructed under this chapter as a place for meetings and headquarters.
(b) A county executive may allow a structure at a world war memorial to be used for any public purposes.
(c) A county executive shall determine the terms and conditions of leasing space at a world war memorial under this section, including:
(1) whether to charge rent; and
(2) if rent is charged, the rental price.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-15
Donations, gifts, devises, and bequests
Sec. 15. (a) A county may receive donations, gifts, devises, and bequests for the county executive to use in connection with a world war memorial.
(b) Any money donated to a county for its world war memorial shall be paid out upon warrants drawn by the auditor of the county, without any appropriation by the county fiscal body, to the county executive.
(c) The county may use money received as donations, gifts, or devises for the:
(1) construction of a world war memorial, alone or with any city; or
(2) acquisition by the county, or jointly by the county and any city located in the county, of real estate and interests in real estate to be dedicated, set apart, and added to any real estate that may have been designated for use or dedicated and set apart by the state for world war memorial and other public purposes;
as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-16
Eminent domain
Sec. 16. (a) A county executive, acting jointly with the board of public works of a city located in the county to acquire grounds, real property, and interests in real property, by purchase or condemnation for any of the purposes authorized by this chapter, may proceed under IC 32-24, together with all the powers of eminent domain

granted under this chapter.
(b) Before a county executive may purchase real property or interests in real property, by the county, jointly by the county and a city located in the county, by the county executive or board of trustees, as provided in section 11 of this chapter, or by the county executive acting jointly with the board of public works of any city located in the county, the county executive must have the real property appraised at its true cash value by at least:
(1) one (1) disinterested freeholder of the county; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana. One (1) of the appraisers described in subdivision (2) must reside not more than fifty (50) miles from the property. The county executive may not pay more than the appraised value for any real property and interests in real property.
(c) If an owner refuses to sell real property at the appraised value, the property must be acquired by condemnation. If a county acts alone, an attorney representing the county shall conduct all the legal proceedings necessary in the purchase or condemnation of real property. The legal department of a city and an attorney representing the county, if the county and city act jointly under this chapter, shall conduct all the necessary legal proceedings, without additional compensation, for the purchase or condemnation of real property.
(d) If a county acquires real property for any of the purposes provided for by this chapter or joins with a city located in the county in the acquisition of real property for any of the purposes provided for in this chapter, the county, acting by and through its county executive, or the county, by and through its county executive acting jointly with any city located in the county, by and through its board of public works, with the approval of the mayor, may sell the buildings and improvements on the real property.
(e) The net rent or proceeds of the sale of the building and improvements on the real property at a war memorial, if the real property was acquired by the county, shall be added to and become a part of the county world war memorial fund. If the real property was acquired by the county and any city located in the county jointly, the rent and proceeds of sale shall be added to the county world war memorial fund and the city world war memorial fund in the same proportions that the city and county contributed to the acquisition of the real property, buildings, and improvements, or the county.
(f) The county and a city located in the county acting jointly, as provided in this chapter, may convey any real property acquired to the state. The contract with the state must provide for the rent of buildings and improvements on real property, until necessary to remove the buildings and improvements, and for the sale of the buildings and improvements if the real property is needed by the board of trustees for world war memorial and other public purposes. The contract must provide how the net rent or proceeds will be applied.
(g) If a county institutes proceedings to condemn any real property or interests in real property or other property under this

chapter, the suit must be brought:
(1) in the name of the county;
(2) by an attorney representing the county; and
(3) at the direction of the county executive.
(h) If the joint condemnation of real property under this chapter is by a county and by a city located in the county, the suit must be brought in the name of the county, as provided in this section, and in the name of the city by its legal department, without additional compensation, at the direction of the board of public works. The county, or the county and the city jointly, may:
(1) join in one (1) action naming as defendants the owners and all persons interested in one (1) or more tracts of real property to be condemned; or
(2) institute proceedings to condemn separate tracts of real property.
As added by P.L.2-2003, SEC.9. Amended by P.L.113-2006, SEC.8.

IC 10-18-2-17
Issuing bonds to pay loans; refunding bonds
Sec. 17. (a) A county executive, instead of making a loan or loans as provided in section 4 of this chapter, may make a loan for a period of not more than ten (10) years for any of the purposes authorized by this chapter.
(b) A loan issued under this section must be at a rate of interest not exceeding six percent (6%) per annum, payable semiannually. The loan must be evidenced by the bonds of the county, which shall be payable at their maturity and not later than ten (10) years after the date of issue.
(c) A bond issued under this section is exempt from taxation for all purposes.
(d) If a bond issued under this section is issued for a longer period than five (5) years:
(1) at least one-fiftieth (1/50) of the total issue of the bonds must mature each year after the fifth year; and
(2) the balance of the bond must mature and be paid or refunded not later than ten (10) years after the date of issue.
(e) A county executive may refund a loan issued under this chapter with another bond issue in accordance with this chapter.
(f) A county executive may name the date when the first series of refunding bonds is due. However, the first of the series may not be for a longer period than five (5) years from the date of issue.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-18
Powers and duties of county executive or board of trustees
Sec. 18. In the establishment and maintenance of a county world war memorial, a county executive or a board of trustees of a joint county and city world war memorial has all the powers and duties conferred upon the Indiana War Memorials Commission under IC 10-18-1, in so far as the powers and duties are not inconsistent

with this chapter. However, a county executive or board may not employ a secretary.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-19
Declaratory resolution
Sec. 19. (a) If a county executive desires to carry out this chapter, the county executive must adopt a declaratory resolution in substance as follows:
"Be it resolved, by the county executive of _______ County, that said county should proceed alone, or jointly with the city of _______ located in such county, to carry out the purposes of IC 10-18-2.".
(b) The resolution shall be recorded in the proceedings of the county executive. Notice of the adoption of the declaratory resolution shall be given by the county executive by the publication of the resolution in full by two (2) insertions published at least a week apart in accordance with IC 5-3-1-4.
(c) The county executive may:
(1) appropriate money;
(2) make loans;
(3) issue bonds;
(4) levy taxes; and
(5) do everything that may be necessary to carry out this chapter.
If any bonds are issued under this chapter by a county and the bonds have to be refunded, it is not necessary for the county executive to adopt a declaratory resolution.
(d) The rights and powers of this chapter vested in any county executive may not be exhausted by being exercised one (1) or more times, but are continuing rights and powers.
(e) If there is a second or other subsequent exercise of power under this chapter by any county, it is not necessary for the county executive to adopt a declaratory resolution. Any county acting a second or subsequent time may proceed to carry out this chapter without any appropriation by the county fiscal body and without being required to comply with any other law relating to appropriations and budgets except for section 2 of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-20
Authority to erect memorials
Sec. 20. A political subdivision (as defined in IC 36-1-2-13) or municipal corporation (as defined in IC 36-1-2-10) may erect or cause to be erected a memorial to the armed forces of World War II under the same conditions that a memorial to the armed forces of World War I may be built.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-21 No authority for injunctions
Sec. 21. A suit to enjoin the enforcement of this chapter or to prevent the levy or collection of taxes under this chapter may not be commenced.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-22
Property exempt from taxation
Sec. 22. All property that is:
(1) part of a county world war memorial;
(2) part of a joint county and city world war memorial;
(3) used in connection with a world war memorial; or
(4) acquired by a county or jointly by a county and a city located in the county for any purpose authorized by this chapter;
is exempt from taxation for all purposes.
As added by P.L.2-2003, SEC.9.



CHAPTER 3. CITY AND COUNTY WAR MEMORIALS

IC 10-18-3-2
Memorial committee; report
Sec. 2. (a) The board of commissioners of a county or the common council of a city shall, on petition of at least one hundred (100) adult citizens of the county or city, appoint a committee to be known as the memorial committee. The appointments may not be made until after notice of the filing of the petition has been published for at least two (2) weeks. Publication must occur once each week in a newspaper of general circulation in the county or city.
(b) The committee must have at least five (5) but not more than fifteen (15) members. Each committee member must be a citizen of the county or city in which the memorial is proposed. The members must be appointed based solely upon their fitness, and the committee must include representatives of educational, benevolent, labor, and other interests.
(c) The members of the committee serve without compensation. However, the board of commissioners or common council may compensate members for necessary expenses in the performance of their duty, including compensation of expert advisers. The board of commissioners or common council may make an appropriation in advance to compensate members for necessary expenses.
(d) The committee shall make a careful study of the subject of a suitable memorial in the county or city and report its conclusions to

the board of commissioners or common council. The report must include:
(1) the kind of memorial regarded by the committee as appropriate;
(2) the estimated cost of erection and maintenance;
(3) the method of control; and
(4) any other matter the committee considers proper.
The committee shall make the report within six (6) months after appointment, unless a longer time is given by the board of commissioners or common council. A committee that fails to report within the time allowed is immediately regarded as dissolved, and the board of commissioners or common council shall appoint a new committee. A new committee appointed under this subsection is governed by the same rule regarding the filing of a report and dissolution.
(e) A vacancy in the committee shall be filled by the board of commissioners or common council.
(f) A county or city in which a memorial committee has been appointed may not erect or provide for the erection of a memorial until the committee has made its report.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-3
Petition to establish memorial; notice of petition
Sec. 3. (a) Public notice must be provided in the manner set forth under subsection (b) if a petition signed by:
(1) at least five hundred (500) citizens and taxpayers of a county; or
(2) at least two hundred (200) citizens and taxpayers of a city;
requests the establishment and maintenance within the county or city of a memorial for the soldiers and sailors of World War I. The petition must be addressed to the board of commissioners of the county or the common council of the city and filed in the office of the auditor of the county or clerk of the city.
(b) The auditor or clerk shall:
(1) publish a notice that includes a copy of the petition or a summary of the petition in a newspaper of general circulation printed and published in the county or city;
(2) post a notice that includes a copy of the petition or a summary of the petition in at least ten (10) public places in the county; and
(3) post a notice that includes a copy of the petition or a summary of the petition at the door of the county courthouse.
Notice under this subsection must also include the day the petition will be presented to the board. The day of the hearing must be fixed by the auditor or clerk at least thirty (30) days but not more than forty (40) days after the day of the filing of the petition. Notice of the petition signed by the auditor or clerk must be published for three (3) consecutive weeks and posted for at least twenty (20) days before the day designated by the auditor or clerk for the hearing. As added by P.L.2-2003, SEC.9.

IC 10-18-3-4
Petition requirements
Sec. 4. A petition filed under section 3 of this chapter must set forth the character and kind of a memorial proposed to be established or constructed and the probable cost of the memorial to the county or city.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-5
Petition hearing; remonstrance; appeal
Sec. 5. (a) On the day designated by the auditor or clerk for a hearing under section 3 of this chapter, the petitioners may make proof of the publication and posting of the notice of the hearing and present the petition to the board of commissioners or common council. However, if on or before the day of the hearing a written remonstrance is filed with the board of commissioners or common council, the board of commissioners or common council shall fix a new hearing date at least thirty (30) days but less than forty (40) days after the original hearing date. A written remonstrance must:
(1) be signed by citizens and taxpayers of the county or city;
(2) be equal in number to the signers of the petition; and
(3) ask that the memorial not be established or protest against the kind of memorial proposed and provide reasons for the protest. Before the new hearing date, additional names of citizens and taxpayers may be added to or withdrawn from the petition and remonstrance. A person who signs the petition may not be counted on a remonstrance against it. On or after the first day designated, a taxpayer may be added to a petition and remonstrance for hearing.
(b) If a remonstrance is not filed, the board of commissioners or common council may grant the petition and order the establishment of a memorial, subject to the conditions of this chapter. If a proper remonstrance is filed on the first day designated for the hearing, the board of commissioners or common council may grant the petition on or after the second day of the hearing as fixed by the board of commissioners, unless there is a greater number of qualified remonstrators against the memorial than petitioners for the memorial at that time. If this occurs, the petition shall be dismissed at the cost of the petitioners.
(c) A taxpayer of the county aggrieved by the action of the board may appeal its decision to the circuit court of the county within ten (10) days in the same manner as other appeals are taken from the action of the board. The cause must be tried de novo.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-6
Board of trustees; officers; bond
Sec. 6. (a) Upon ordering the establishment of a memorial, a

board of trustees must be appointed under this section for the establishment, maintenance, management, and control of the memorial.
(b) The board of commissioners of a county or common council of a city shall name five (5) trustees, not more than three (3) of whom may be members of the same political party. The appointees constitute a board for the establishment, maintenance, management, and control of the memorial. The trustees shall serve as follows:
(1) One (1) of the trustees named by the board of commissioners or common council serves until the first Monday of the following January.
(2) One (1) trustee serves until the first Monday of the second January following the trustee's appointment.
(3) One (1) trustee serves until the first Monday of the third January following the trustee's appointment.
(4) Two (2) trustees serve until the first Monday of the fourth January following the appointment of the trustees.
On the expiration of the term of a trustee, a successor shall be appointed under this section to serve a term of four (4) years. Each subsequent trustee serves a term of four (4) years.
(c) The board of trustees shall elect a president, vice president, secretary, and treasurer. Elections must occur annually on the second Monday in January of each year or as soon after that day as possible. A trustee serves without compensation, except that a trustee is allowed all necessary expenses incurred in the performance of the trustee's duties.
(d) Bond for the faithful and honest performance of a trustee's duties is required. The form and amount of the bond is fixed by the board of commissioners or common council. If a surety bond is furnished by a trustee, the expense of the bond shall be borne by the county or city.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-7
Trustees' initial meeting; site selection; plans and specifications
Sec. 7. (a) As soon as selected, a trustee shall be notified of the appointment by the auditor or city clerk. The auditor or clerk shall fix a date for the trustees to meet for the purpose of electing officers and adopting suitable rules for the government of the board.
(b) The board of trustees shall select a proper site for the memorial. A county memorial must be located at or near the county seat of the county and must have plans and specifications drawn for the establishment of the memorial. The plans and specifications must provide for a memorial of the kind and character ordered established and constructed by the board of commissioners or common council.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-8
Bonds to establish memorial
Sec. 8. (a) The cost of establishing and constructing a memorial

and the expense of maintaining the memorial shall be derived from revenue generated by the memorial. If this revenue is not sufficient, the costs shall be borne by the county or city as provided in subsections (b) and (c).
(b) For the purpose of raising money to pay for the establishment of a memorial, the bonds of the county or city may be issued, not to exceed the amount of:
(1) the contract price;
(2) expenses incurred and damages allowed prior to the awarding of the contract;
(3) a sum sufficient to pay the per diem of the engineer, architect, and superintendent during the construction of the memorial; and
(4) other estimated costs necessary for the memorial.
The bonds must be in denominations of at least fifty dollars ($50) each, payable not more than twenty (20) years after the date of issue.
(c) The bonds shall be sold at not less than face value. The proceeds shall be kept as a separate and specific fund to be used by the county or city to pay for construction of the memorial and all proper expenses incident to construction. A payment may not be made for more than eighty percent (80%) of the engineer's estimate of work done by the contractor. The whole amount of the contract may not be paid until the memorial is fully approved by the board of commissioners or common council and the board of trustees and determined to be completed and satisfactory.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-9
Special tax
Sec. 9. For the purpose of raising money to:
(1) meet the bonds and interest on the bonds; or
(2) establish or erect a memorial without the issuance of bonds;
the county or city authorities shall annually, at the time the general tax levy is made, levy a special tax on the taxable property of the county or city, subject to this chapter. Funds may be raised in yearly amounts until a sufficient amount has accrued to enable the board or common council to proceed with the erection or establishment of the memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-10
Limitations on indebtedness; tax exemption
Sec. 10. (a) A county or city may not issue bonds or any other evidence of indebtedness payable by taxation for the construction of a memorial if the total issue of the bonds exceeds two percent (2%) of the adjusted value of the taxable property of the county or city in which the memorial is located as determined under IC 36-1-15.
(b) Bonds or obligations issued in violation of this section are void.
(c) Bonds issued under section 8 of this chapter are exempt from

taxation.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-11
Fund for management, maintenance, repair, improvement, or extension of memorial
Sec. 11. (a) A surplus remaining from the sale of bonds for the establishment of a memorial must remain as a separate fund for the maintenance, repair, improvement, or extension of the memorial.
(b) Each year the board of county commissioners and the county council or the common council shall provide a fund necessary for the management, maintenance, repair, improvement, and extension of the memorial. Money for the fund shall be raised by taxation in the manner provided by law for other county or city expenses.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-12
Tax exemption; establishing memorial and board of trustees
Sec. 12. (a) If a city desires to erect or establish a memorial and the common council of the city:
(1) adopts a resolution declaring the desire;
(2) pledges the city to proceed promptly to erect the memorial in or near the city; and
(3) files a certified copy of the resolution with the board of county commissioners before the board has made an order granting a petition for a county memorial;
the taxable property of the city is exempt from the taxation authorized in this chapter for the erection, establishment, management, maintenance, repair, improvement, and extension of a county memorial. However, if the city, within one (1) year from the date of the order, has not in good faith begun the erection or establishment of a memorial that costs as much or more than the amount that would be derived from taxation of the taxable property of the city for the erection or establishment of the county memorial, then the exemption fails, and the property of the city shall be taxed for the county memorial in the same manner as other property of the county is taxed.
(b) If a person, an association, or a corporation establishes or erects in a city a suitable memorial for the permanent use of all people of the city as provided in section 15 of this chapter, and the cost of the memorial is equal to or more than the amount that would be derived from taxation of the property of the city for the erection or establishment of a county memorial, then the taxable property of the city is exempt from the taxation authorized in this chapter for the erection, establishment, management, maintenance, repair, improvement, and extension of a county memorial. However, the exemption fails unless the donor files with the board of county commissioners of the county in which a city is located a certificate signed by the donor declaring the intention to immediately begin the establishment or erection of the memorial. The signed certificate

must be filed with the board of county commissioners before the board has issued an order granting a petition for a county memorial.
(c) A corporation, instead of filing the certificate described in subsection (b), shall file with the board a certified copy of a resolution of its board of directors declaring the intention to immediately begin the establishment or erection of the memorial. The resolution must declare that the title to the memorial and the land upon which it is located are held by a board of trustees composed of five (5) members. The board of trustees and its successors are appointed by each donor. If there is a failure to make an appointment, the city council of the city shall have appointive power.
(d) The donors shall create an efficient organization among the people of the city to manage, maintain, repair, and improve the memorial under the powers and restrictions described in section 15 of this chapter. The organization consists of six (6) citizens of the city. Members of the organization:
(1) serve in a manner and for a term as lawfully provided by the donors;
(2) act in conjunction with the board of trustees as a board of managers; and
(3) have full charge and supervision of the establishment and erection of the memorial and its management, maintenance, repair, and improvement.
If the cost of management, maintenance, repair, and improvement exceeds the income derived from the memorial, the costs must be provided by voluntary contributions, donations, or endowments. The board of managers shall organize and adopt rules and bylaws for the conduct of its business as are usually adopted by similar bodies.
(e) If the memorial building and ground cease to be used for this purpose, the trustees shall reconvey the title to the donors, their heirs, successors, or assigns.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-13
Powers and duties of board of trustees; superintendent, engineer, or architect
Sec. 13. The board of trustees have:
(1) full charge and supervision of the construction of the memorial adopted; and
(2) authority to employ a superintendent, an engineer, or an architect.
Each person employed must be qualified and experienced and shall give bond for the faithful performance of the person's duties. The form and amount of the bond shall be fixed by the board of county commissioners or common council.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-14
Governing law Sec. 14. If the erection or establishment of a memorial is governed by another statute, the procedure for erection, establishment, maintenance, control, and management prescribed by the other statute shall be followed instead of the procedure prescribed by this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-15
Hall, coliseum, or building use; no preferences or admission fee
Sec. 15. (a) If the memorial established is a hall, coliseum, or building of a similar nature, the hall, coliseum, or building must be used for public purposes of all kinds, but especially for the purpose of perpetuating and keeping those principles alive for which World War I was fought.
(b) Space must be provided for memorial tablets, works of art, relics, souvenirs, war records, and things that are:
(1) connected with or growing out of the war; and
(2) appropriate in the building in the opinion of the board of trustees.
Institutes, exhibits, shows, and entertainment of all kinds may be held in the building in the discretion of the board of trustees.
(c) The trustees may let the building for hire and fix a charge for letting the building for hire.
(d) A preference may not be shown to a church, political party, or class of society. However, this provision may not be construed to require or permit the use of the building by an organization or person to promulgate doctrines inimical to the government of the United States or Indiana.
(e) The memorial may not be:
(1) located, in whole or in part:
(A) upon land; or
(B) within land;
(2) connected to land; or
(3) used in connection with a land enclosure or other structure:
for which an admission fee is charged or that is used or controlled by a person or an organization other than the trustees in charge of the memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-16
Trustees' reports and budgets; claims; revenues
Sec. 16. (a) The trustees shall make an annual report under oath to the board of county commissioners or common council. The annual report must include the activities of the trustees and of the receipts and expenditures of the memorial. The trustees shall prepare an annual budget and estimate for the board of commissioners and county council or common council so that adequate appropriation of funds may be made for the proper maintenance, repair, improvement, and extension of the memorial. A report must be made at other times if required by the board of commissioners or common council. (b) All claims for expenditures incident to the maintenance of the memorial must be in the form used for the payment of other claims by the county or city. The claims must be:
(1) approved by the president of the board of trustees of the memorial; and
(2) allowed by the board of commissioners or common council in the same manner as other claims.
(c) All revenue from a memorial shall be accounted for by the board of trustees and delivered to the county treasurer or city fiscal officer on the first Monday of January and July of each year.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-17
Gifts and bequests
Sec. 17. This chapter does not prevent a gift or bequest by deed, will, or otherwise of property to a county or city for a memorial of the kind described in this chapter. A county and city may accept a bequest and gift. Property given to the county or city in this manner may be used exclusively or in conjunction with other donated property or county or city funds for a memorial. If a gift or bequest is made to a county or city, proper recognition of the gift or bequest shall be shown in connection with the memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-18
Memorial art commission
Sec. 18. (a) The governor may appoint a commission known as the memorial art commission.
(b) The commission must consist of not more than seven (7) qualified persons who serve without pay. However, members are to be paid necessary expenses as certified by the governor to the auditor of state.
(c) The commission shall consider the artistic qualities of a plan for a proposed memorial.
(d) A memorial consisting of a building, monument, statue, tablet, picture, arch, or work of art of any kind may not be erected without first:
(1) submitting the plans to the memorial art commission; and
(2) securing criticism and advice from the commission with respect to the memorial.
If a state art commission is established by law, it is ex officio the memorial art commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-19
Bids and contracts; eminent domain
Sec. 19. A bid must be received and a contract awarded for the memorial in the same manner as provided by law for a county or city building. Land for a memorial may be acquired under the power of eminent domain in the same manner as other land is acquired by a

county or city for a public building.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-20
Limitation on number of memorials
Sec. 20. This chapter does not authorize the establishment of more than one (1) memorial at the expense of the county.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-21
Repealed
Trustee removal; board termination; final report
Sec. 21. (a) A trustee of a memorial may be removed and the position declared vacant by the board, common council, or judge appointing the trustee upon a showing that the trustee is incompetent, dishonest, or not performing the duties required by:
(1) law; or
(2) the governing rules of the board of trustees.
(b) At any time after a memorial building has been:
(1) erected and used for public purposes described in section 15 of this chapter; and
(2) fully paid for and all bonds or other indebtedness issued for the construction of the memorial has been retired;
the board of county commissioners or common council may by a two-thirds (2/3) vote of the board of commissioners or common council abolish and terminate the existence of the memorial board of trustees. The board of county commissioners or common council must have a signed petition requesting abolition and termination by all members of the board of trustees and the consent of the circuit court judge of the judicial circuit in which the county or city is situated. The judge's consent must be included on the signed petition. The board of county commissioners or common council shall fix a time not less than thirty (30) days or more than ninety (90) days from the date of the vote when the termination becomes effective.
(c) If the board of trustees has been abolished and terminated, the county auditor or city clerk shall notify the secretary of the board of trustees in writing of the time for the termination of the board of trustees.
(d) The board of trustees shall make a full and final report of its activities in the same manner as other reports required by this chapter. The report must be completed on or before the day fixed in the notice for termination.
(e) On and after the date fixed for the abolition and termination of the board of trustees, the custody, control, and management of the memorial shall be exercised by the officers, board, common council, or committee of the county or city that manages and controls other county or city buildings. The officers, board, common council, or committee of the county or city that manages and controls other county or city buildings shall perpetuate the memorial features of the building. As added by P.L.2-2003, SEC.9.



CHAPTER 4. CITY WAR MEMORIALS

IC 10-18-4-2
Authority to erect memorials; city authority to erect memorials jointly
Sec. 2. (a) A city, acting through its board of public works, with the approval of its mayor, when money has been appropriated for that purpose by an ordinance adopted and approved as provided in section 22 of this chapter, may do the following:
(1) Acquire, by purchase, donation, or condemnation, suitable interests in real property located in the city.
(2) Do the following on the real property described in subdivision (1):
(A) Erect and maintain upon the real property suitable structures to commemorate the bravery, courage, valor, and sacrifice of the soldiers, sailors, and marines of the United States and of all others who rendered faithful, loyal, heroic, and self-sacrificing service at home and overseas in World War I.
(B) Provide a place or places of meeting and headquarters for the following:
(i) Organizations of soldiers, sailors, and marines or patriotic societies or associations.
(ii) The keeping of records, archives, documents, flags, mementoes, and relics.
(iii) Other public meetings and public purposes.
(iv) The teaching of a true understanding and appreciation of the duties, benefits, and privileges of American citizenship to inspire patriotism and respect for the law to the end that peace may prevail, good will be promoted, justice be administered and established, public order maintained, and liberty and freedom under the law be perpetuated.
(b) In addition to the power given under subsection (a), a city may do the following:
(1) Acquire, by purchase, donation, or condemnation, any

interest in real property to be dedicated by the city and added to any real property that is dedicated by the state for World War memorial and other public purposes by proper contract, deed or grant. The real property acquired shall be conveyed by the city to the state for World War memorial and other public purposes, as provided in the contract, deed, or grant.
(2) Join with the county in which the city is located to acquire by purchase, donation, or condemnation interests in real property to be dedicated by the city and the county jointly and added to any real property that may have been or may be designated for use, dedicated, or set apart by the state for World War memorial and other public purposes by proper contract, deed or grant. The real property acquired shall be conveyed by the city and the county jointly to the state for World War memorial and other public purposes, as provided in the contract, deed, or grant.
(3) Join with the county in which the city is located to:
(A) acquire by purchase, donation, or condemnation of interests in real property;
(B) construct and maintain on the real property a joint city and county World War memorial; and
(C) use the real property for other public purposes as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-3
Appropriations; limitation
Sec. 3. (a) The legislative body of a city may, upon recommendation of the mayor and city controller, if applicable, by ordinance adopted and approved as provided in section 22 of this chapter, appropriate for the use of the board of public works of the city money of the city for World War memorial and other public purposes.
(b) Any money and the total of all money appropriated under this chapter may not exceed six-tenths of one percent (0.6%) of the adjusted value of the taxable property of the city as determined under IC 36-1-15.
(c) The board of public works, with the approval of the mayor, may use the funds so appropriated for any of the purposes described in section 2 of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-4
Real property acquisition; law governing contracts
Sec. 4. (a) The board of public works of a city, in the acquisition of real property as authorized by this chapter, shall acquire the real property under the statutes applicable to the city for acquisition of real property by donation, purchase, or condemnation.
(b) Except as provided in this chapter, the board of public works, in the construction of a memorial structure authorized by this

chapter, shall act under the statutes related to the letting of contracts for public work applicable to the city.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-5
Appropriations; bonds; loans
Sec. 5. (a) A city may appropriate money for use of the board of public works of the city for any of the purposes provided in this chapter, either out of the general funds of the city or from the proceeds of a bond issue for those purposes.
(b) A city may sell bonds for the purpose of raising funds to comply with this chapter.
(c) Except as provided in this chapter, the appropriation of money and the sale of bonds by a city is governed by the law relating to the appropriation of money and the sale of bonds by the city for other city purposes.
(d) The legislative body of a city may, by ordinance adopted and approved as provided in section 22 of this chapter, do any of the following:
(1) Authorize the city controller, if applicable, and the mayor, in the name of the city, to make permanent loans of money for any of the purposes of this chapter of any amount not more than six-tenths of one percent (0.6%) of the adjusted value of taxable property of the city as determined under IC 36-1-15.
(2) Authorize the city controller, if applicable, and mayor of the city to issue bonds for the purpose of funding or refunding loans made by the city under this chapter. Except as provided in this chapter, any loans must be made and governed by the law concerning permanent loans by cities. Any bonds must satisfy all of the following:
(A) The bonds may be issued in any denomination of not more than one thousand dollars ($1,000) each and in not less than twenty (20) or more than fifty (50) series. Each series must be for the amount as provided by the ordinance.
(B) The bonds must be payable one (1) series each year, beginning on July 1 of the fifth year after the issue of the bonds.
(C) The bonds must be negotiable as inland bills of exchange.
(D) The bonds must bear interest at the rate of not more than six percent (6%) a year, payable semiannually on July 1 and January 1 of each year.
(3) Authorize the city controller, if applicable, and mayor, in advertising for the sale of bonds, to ask for competitive bids on the bonds on any series of not less than twenty (20) nor more than fifty (50). The city controller, if applicable, and mayor may accept the bid that, in their judgment, is the most advantageous bid to the city.
(e) Bonds issued under this chapter are exempt from taxation for all purposes. (f) A series of bonds issued under this chapter may not be for less than two percent (2%) of the total amount of bonds issued.
(g) The proceeds of bonds sold under this chapter by the city, including any premium on the bonds, must be kept as a separate and specific fund, to be known as the World War memorial fund. Money in the fund may be used only for any of the purposes described in section 2 of this chapter.
(h) The city legislative body may, by ordinance, transfer to the World War memorial bond fund any surplus finally remaining in the World War memorial fund, after all the demands on the city for money in the World War memorial fund have been paid and discharged.
(i) A suit to question the validity of any bond issued under this chapter may not be instituted after the date set for the sale of the bonds. All bonds, beginning on the date set for the sale of the bonds, are incontestable for any cause.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-6
Taxes levied for bonds; World War memorial bond fund; sinking fund
Sec. 6. (a) To raise money to pay the bonds and the interest on the bonds issued under this chapter, the legislative body of the city and all other officials, whether city or state, shall levy each year, in addition to all other taxes the city may levy, a tax on all property, real or personal, within the city, in the manner and at a rate on each one hundred dollars ($100) of taxable property in the city as to meet the principal of the bonds as they severally mature and interest accruing on the bonds. The legislative body of the city and the fiscal officer of the city shall certify the taxes levied each year to the auditor of the county in which the city is located or other proper officer not later than the first Monday of September in each year or at the time of the certification of the city's annual tax levy.
(b) Taxes levied and certified under this section shall be collected and enforced in the same manner as other taxes are collected and enforced. As the taxes are collected, the taxes shall be:
(1) kept in a separate fund to be known as the "World War Memorial bond fund"; and
(2) applied to the payment of the bonds issued under this chapter and interest accruing on the bonds as they severally mature, and for no other purpose.
All money collected for the payment of the bonds and the interest accruing on the bonds shall be deposited at interest with one (1) or more of the depositories as other public funds of the city. All interest collected becomes a part of the fund.
(c) In a city in which there has been established a sinking fund and a board of sinking fund commissioners:
(1) the World War Memorial bond fund shall be under the care, custody, control, and jurisdiction of the board of sinking fund commissioners; and (2) all taxes authorized and required to be levied and collected under this section to pay the bonds as they mature and interest accruing on the bonds shall be used and applied by the board of sinking fund commissioners to pay the bonds as they mature with interest on the bonds.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-7
Designs, plans, and specifications; contents of architect and artisan proposals; cost limitations; design premium
Sec. 7. (a) The board of public works of the city shall select designs, plans, and all necessary specifications for the erection of the World War memorial. The board of public works shall publish notice:
(1) in at least:
(A) three (3) newspapers of general circulation, printed and published in the English language in Indiana, at least one (1) of which must be published in the city; and
(B) seven (7) other newspapers or publications published outside Indiana;
selected by the board of public works; and
(2) that, not less than four (4) months and not more than eight (8) months after the date of publication of the notice, the board of public works will receive and examine designs, plans, and specifications for the World War memorial structures submitted to the board by competing architects or artisans skilled in that work.
(b) Each architect or artisan competing must submit all the following:
(1) Full and careful estimates of the cost of construction of the World War memorial structures.
(2) A sealed proposal of the compensation the architect or artisan will require if the architect's or artisan's plan is adopted.
(3) A separate statement of the compensation the architect or artisan will require to superintend construction of the memorial structures.
(c) The board of public works may not adopt a design, plan, or specification that will cost more than the sum of the following:
(1) The amount appropriated for the memorial structures.
(2) The amount of any donations, devises, or bequests the city has received at the time the contract is awarded.
(d) To insure adequate competition, the board of public works may offer premiums of not more than fifteen thousand dollars ($15,000) for the best design, plans, or specifications for the World War memorial. The amount of any premium must be divided and awarded as first, second, and third premiums in the amounts and under the rules the board adopts.
(e) The board of public works may:
(1) reject any plans, designs, and specifications submitted if the board considers them unsuitable; and (2) readvertise in the same manner as provided in this section for additional designs, plans, and specifications.
If the board of public works considers none of the designs, plans, and specifications suitable, the board may not award the premiums. Any premium awarded to the architect who becomes the supervising architect in building the World War memorial shall be considered fully paid by the commission or percentage agreed upon as specified in this chapter.
(f) In the selection of designs, plans, and specifications, the board of public works shall call for the assistance of all the following:
(1) The city's civil engineer.
(2) At least one (1) competent architect:
(A) of known skill and ability in the architect's profession; and
(B) who did not submit a design, a plan, or specifications for competition.
(3) One (1) contractor in good standing in the contractor's respective vocation.
(4) Other disinterested expert assistants as the board considers wise.
(g) The board of public works shall give the designs, plans, and specifications that have been submitted a thorough, critical examination and direct the experts called under subsection (f) to thoroughly examine the designs and specifications and carefully test the estimates submitted.
(h) If the board of public works finds:
(1) the specifications and estimates to be correct;
(2) that the designs, plans, and specifications, or any of them, can be constructed within the limits described in subsection (c); and
(3) that the designs, plans, and specifications are suitable in regard to permanence and appearance, adapted to all the purposes and aims for the World War memorial, and in keeping with the dignity of the city;
the board of public works may select the most meritorious of the designs, plans, and specifications and shall notify the successful architect of the selection. The board of public works shall return the rejected designs, plans, and specifications to the respective authors.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-8
Changes to designs, plans, and specifications
Sec. 8. (a) Subject to subsections (b) and (c), any changes made in the designs, plans, and specifications in the progress of the work:
(1) must be agreed upon in advance between the board of public works and the contractor and architect; and
(2) must have the cost of the changes fixed by contract in writing.
If changes made do not comply with subdivisions (1) and (2), the person making the changes is not entitled to any compensation for

the changes.
(b) A change may not be made that will increase the total cost of the World War memorial as prescribed in this chapter.
(c) Any changes do not affect the obligation of or release any surety on any contract or bond executed or given in connection with the building of the World War memorial structures, but the liability of the surety is extended so as to cover the change.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-9
Architect's bond and compensation
Sec. 9. (a) The architect who is selected as supervising architect in the building of the World War memorial structures is liable on the architect's bond for any of the following:
(1) Failure in faithfully discharging the architect's duties.
(2) All losses and damages that are incurred on account of the architect:
(A) violating this chapter; or
(B) neglecting the architect's duties.
(b) The architect is entitled to the compensation agreed upon in advance.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-10
Contracts; notice; bonds and sureties
Sec. 10. (a) After the board of public works has adopted the necessary designs, plans, and specifications for construction of the World War memorial structures as provided in this chapter, the board of public works shall award contracts for all or any part of the World War memorial structures to competent and reliable contractors as provided in this section.
(b) The board of public works shall publish for at least three (3) weeks, once each week, in a newspaper of general circulation, printed and published in the English language in the city, a notice:
(1) informing the public and contractors of the general nature of the structures to be constructed and of the fact that designs, plans, drawings, and specifications are on file in the office of the board of public works; and
(2) calling for sealed proposals for the work on a day not earlier than thirty (30) days from the first of such publications.
(c) The board of public works shall, by order, impose conditions upon bidders, contractors, subcontractors, and materialmen with regard to bond and surety, guaranteeing the good faith and responsibility of the bidders, contractors, subcontractors, and materialmen and insuring the faithful completion of the work, according to contract, or for any other purpose.
(d) The board of public works shall reserve ten percent (10%) from payments or estimates on work in progress until the contract is completed and the work done is inspected and accepted by the board. All contracts with contractors, subcontractors, architects, or

materialmen must reserve:
(1) to the board of public works, for good cause shown, the right to cancel the contract and to award the work to others; and
(2) at least ten percent (10%) from payments or estimates on work in progress until the contract is completed and the work done is inspected and accepted by the board.
(e) Payment by the board of public works, partial or final, may not be construed as a waiver of defective work or materials or as a release for damages on account of the defective work or materials. A surety may not be released from any obligation on the surety's bond if a contractor should be paid the whole or any part of the percentage required to be reserved from current estimates. A surety may not be released by any final payment made to a contractor.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-11
Joint city and county contracts; city bonds
Sec. 11. (a) If the board of public works of a city has been authorized by an ordinance of the city's legislative body, passed and approved under section 22 of this chapter, appropriating money to be used by the board of public works under this chapter, the board may, with the approval of the mayor of the city, enter into a contract with the county in which the city is located, acting through the board of commissioners of the county, providing for the acquisition jointly by the city and the county by purchase, donation, or condemnation of interests in real property to be added to real property designated for use by the state for World War memorial and other public purposes.
(b) The board of public works, with the approval of the mayor, may join with the county, acting through its board of commissioners, by an appropriate contract, deed, or grant, to convey to the state the real property acquired jointly by the city and the county for World War memorial and other public purposes, under the terms and conditions stated in the contract, deed, or grant.
(c) The board of public works of a city may contract with the county in which the city is located, acting through its board of commissioners, providing for the acquisition by purchase, donation, or condemnation of interests in real property and the construction of a World War memorial suitable for the city and county and suitable for other public purposes. If the city, through its board of public works and mayor, wants to contract under this chapter with the county in which the city is located for any of the purposes authorized by this chapter, the board of public works must adopt a resolution stating that proposal. A certified copy of the resolution must be delivered to the board of commissioners of the county. The board of commissioners of the county, not later than sixty (60) days after the receipt of the resolution, shall determine by order or resolution whether the county will join with the city in the execution of a contract for a purpose authorized by this chapter.
(d) If the city and county determine to join in the acquisition of interests in real property to be added to any real property designated

at any time for use by the state for World War memorial and other public purposes as authorized by law, then the board of public works, acting for the city with the approval of the mayor, shall execute a contract on behalf of the city with the county, acting through its board of commissioners. The contract must describe the real property interests to be acquired jointly by the city and the county and the part of the acquisition cost to be paid by the city and the part of the acquisition cost to be paid by the county. The contract may contain other provisions that the city and the county agree upon and that are not inconsistent with this chapter. The contract must be executed in duplicate and be recorded in the minutes of the proceedings of the board of public works of the city and of the board of county commissioners of the county.
(e) If the county and city determine to establish a joint World War memorial, then the board of public works, acting for the city with the approval of the mayor, shall execute a contract on behalf of the city with the county. The contract must provide as follows:
(1) For the acquisition of real property interests and the construction on the real property of a joint World War memorial suitable for the county and city.
(2) For the definite and respective parts of the total cost of the World War memorial that will be paid by the county and by the city and the time and manner of the payments.
(3) That the acquisition of the real property and the execution of all necessary contracts for the construction of the joint World War memorial shall be made by a board of trustees, consisting of five (5) members, to be appointed and have the powers and perform the duties as provided in this chapter.
(4) That the total cost of the acquisition of the real property for the joint World War memorial and the construction of the memorial may not exceed the sum of the following:
(A) The amount appropriated for the memorial by the city and by the board of commissioners of the county.
(B) Any amounts donated, contributed, or received by the city and by the county for the purpose of the World War memorial.
(5) That the necessary cost and expenses for the management, maintenance, repairs, and improvement of the World War memorial shall be paid by the county and city in the same proportion that they contribute to the establishment of the memorial.
(6) Any other provisions that may be agreed upon between the county and the city consistent with this chapter.
(f) The city shall pay for its part due under any contract executed with the county under this chapter either from the city's general funds or from the proceeds of bonds sold under this chapter.
(g) The legislative body of the city may authorize by ordinance the sale of bonds of the city for the purpose of raising funds to pay the city's part of the cost under a contract that it executes with the county under this chapter. (h) The sale of bonds shall comply with a contract executed by a city with the county in which the city is located for any purpose authorized by this chapter, and the levy of taxes to pay the bonds, with interest accruing on the bonds, is governed by this chapter. The legislative body of the city and other proper officers shall sell the necessary bonds and levy and collect the necessary taxes to pay the bonds as they mature and the interest accruing on the bonds as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-12
Boards of trustees for joint city and county memorials
Sec. 12. (a) Except as provided in subsection (f), if a city enters into a contract with the county in which it is located to establish a joint city and county World War memorial, there is established a board of trustees that consists of five (5) members, named "Trustees of the World War Memorial for the County ____________ and the city of ______________", giving the name of the county and the name of the city. The mayor of the city shall appoint two (2) trustees, and the board of commissioners of the county shall appoint three (3) trustees. The trustees shall be appointed by the mayor for a term of three (3) years. The trustees shall be appointed by the board of commissioners for a term of three (3) years.
(b) The trustees shall be selected without regard to their political affiliations, but not more than three (3) trustees may be members of the same political party. The mayor may not appoint more than one (1) trustee from any political party, and the board of commissioners may not appoint more than two (2) trustees from any political party. The trustees must be persons of high standing and character. The trustees shall serve without compensation but may be reimbursed for any reasonable expenses necessarily incurred by them in the performance of their duties.
(c) The judge of the circuit court may, for just cause, based upon written charges:
(1) specifying the alleged misconduct; and
(2) filed by the mayor of the city or the board of commissioners;
remove any member of the board of trustees, after notice to the member and a public hearing. In case of a vacancy caused by removal or otherwise, the mayor or board of commissioners making the original appointment shall appoint some qualified individual to fill the unexpired term.
(d) Each trustee shall execute a bond to the county and city in the sum of five thousand dollars ($5,000), conditioned for the faithful performance of the trustee's duties as trustee, with surety approved by the judge of the circuit court. Each of the trustees shall take and subscribe an oath that the trustee will:
(1) support the Constitution of the United States and the Constitution of the State of Indiana; and
(2) faithfully discharge all of the duties as trustee.
The oath must be endorsed on the bond, and the bond and oath must

be filed with the circuit court clerk.
(e) If a joint county and city World War memorial is established under this chapter, the following apply:
(1) The board of trustees established by this chapter for that purpose has all the powers and may perform all the duties in relation to the acquisition of the real property and the construction of the joint county and city World War memorial as is conferred upon a board of commissioners erecting a county World War memorial.
(2) All money appropriated by the city and the county for the World War memorial shall be disbursed upon estimates submitted by the board of trustees and certified to the proper officers of the city and the proper officers of the county for the respective proportions as provided in the contract between the city and county. Upon these certifications, the proper city and county officers shall draw warrants to pay the amounts certified.
(f) A board of trustees may not be established under this section if the city enters into a contract with the county in which it is located to join the county in acquiring interests in real property to be dedicated by the city and the county and added to real property that may be designated by the state for World War memorial and other public purposes.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-13
Eminent domain
Sec. 13. (a) The board of public works of a city, acting for the city or acting jointly with the board of commissioners of the county in which the city is located, may proceed under IC 32-24 and has all powers of eminent domain granted in this chapter or any other statute to acquire interests in real property by purchase or condemnation for any of the purposes authorized by this chapter.
(b) Before the board of public works may purchase an interest in real property, either by the city or jointly by the city and the county in which it is located:
(1) the board of public works;
(2) the board of trustees, as provided in section 12 of this chapter; or
(3) the board of public works acting jointly with the board of commissioners of the county in which the city is located;
must have the real property appraised at its true cash value by at least one (1) disinterested freeholder of the city and two (2) disinterested appraisers licensed under IC 25-34.1 who are residents of Indiana and may not pay more than the appraised value for any interest in real property. One (1) of the licensed appraisers must reside not more than fifty (50) miles from the property. If an owner refuses to sell the owner's interest in real property at the appraised value, the interest in real property must be acquired by condemnation. The legal department of the city shall conduct all necessary proceedings for the

purchase or condemnation of an interest in real property by the city and county jointly, for any purpose under this chapter, without additional compensation.
(c) If a city institutes proceedings to condemn an interest in real property under this chapter, the suit must be brought in the name of the city by the legal department of the city, without additional compensation, at the direction of the board of public works. If there is a joint condemnation of an interest in real property by a city and the county in which it is located, the suit must be brought in the name of the city as provided in this section and in the name of the county, by an attorney representing the county, at the direction of the board of county commissioners of the county. The city or the city and county jointly may:
(1) join in one (1) action as defendants the owners and all persons interested in one (1) or more interests in real property to be condemned; or
(2) institute proceedings to condemn separate interests in real property.
As added by P.L.2-2003, SEC.9. Amended by P.L.113-2006, SEC.9.

IC 10-18-4-14
Joint real estate acquisitions for state memorial
Sec. 14. If a city decides to acquire or to join with the county in which it is located in the acquisition of interests in real property as provided in this chapter to be added to real property designated by the state for World War memorial and other public purposes, as provided in this chapter, the city, through its board of public works, with the approval of the mayor, may execute proper deeds, grants, or contracts with the state through the state's proper officers having the custody and control of the state World War memorial, by which the real property acquired by the city or by the city and the county jointly is conveyed to the state for World War memorial and other public purposes, as authorized by this chapter. The deed, grant, or contract must provide for the use by the city or by the city and county jointly of the memorial grounds and structures and that the grounds and structures shall be a city World War memorial to the extent of the money appropriated and used by the city in the acquisition of the grounds and structures.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-15
Memorial use and rental
Sec. 15. The board of public works of a city may grant the use of any structure or any part of a structure constructed by the city, with or without rent or charge, to any organization of soldiers, sailors, marines, and others as a place or places of their meetings and headquarters, for the time and upon the conditions as the board of public works may determine. The board of public works may also grant the use of the structure for any other lawful public purpose not inconsistent with this chapter for which the structure may be suitable,

either with or without rent or charge, as the board of public works determines.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-16
Donations, gifts, devises, and bequests
Sec. 16. A city may receive donations, gifts, devises, and bequests for use by the board of public works for the purposes of this chapter. Any money received by the city may, without appropriation by the city's legislative body, be used for the purposes for which the money was donated, as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-17
Real property and improvements; use and sale; World War memorial
Sec. 17. (a) If a city acquires real property for any of the purposes provided for in this chapter or joins with the county in which the city is located in the acquisition of real property for any of the purposes provided for by this chapter:
(1) the city, through its board of public works with the approval of the mayor; or
(2) the city, through its board of public works with the approval of the mayor, acting jointly with the board of commissioners of the county in which the city is located;
may grant the use of any real property or buildings and improvements on the real property to any organization of soldiers, sailors, or marines of the United States and others with or without rent or charge, upon the conditions as may be determined.
(b) The city, or the city and county, acting as provided in this section, may sell the buildings and improvements on any real property acquired under this chapter.
(c) The net rent or proceeds of the sale of the buildings and improvements, after deducting an amount sufficient to pay for the maintenance and repair of the buildings and improvements, must be deposited as follows:
(1) In the city World War memorial fund if the World War memorial was acquired by the city.
(2) In the city World War memorial fund and in the county World War memorial fund if the World War memorial was acquired by the city and county jointly. The money shall be deposited in the respective funds in the same proportion that the city and county contributed to the acquisition of the World War memorial.
(d) The city, or the city and county acting as provided in this chapter, may convey any real property acquired under this chapter to the state and provide in the contract with the state as to the rent of the buildings and improvements on the real property until necessary to remove the buildings and improvements and for the sale of the buildings and improvements if the real estate is needed by a board of

trustees established under this chapter for World War memorial and other public purposes. The contract must provide how the net rent or proceeds must be applied.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-18
Alternative procedure for issuing bonds
Sec. 18. (a) The legislative body of a city may, upon the recommendation of the mayor and city controller, if applicable, of the city, instead of selling bonds as provided in section 5 of this chapter, sell bonds:
(1) with a maturity of not more than ten (10) years;
(2) for any of the purposes authorized by this chapter;
(3) at a rate of interest not more than six percent (6%) a year, payable semiannually; and
(4) payable at their maturity, but not later than ten (10) years after the date of the issuance of the bonds.
If the bonds are issued for a period longer than five (5) years, at least two percent (2%) of the total issue of the bonds must mature each year after the fifth year, and the balance must mature and be paid or refunded not later than ten (10) years after the date of issuance.
(b) Bonds issued under this section, the taxes to pay the bonds as they mature, and interest accruing on the bonds must be levied in accordance with sections 5 and 6 of this chapter.
(c) The city's legislative body may refund bonds sold under this section with other bond issues in accordance with section 5 and other provisions of this chapter relating to the sale of bonds. The city's legislative body may name the date when the first series of refunding bonds is due. However, the due date of the first series due may not be more than five (5) years from the date of issue.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-19
Powers and duties of board of public works and board of trustees
Sec. 19. In the establishment and maintenance of a World War memorial, a city's board of public works or the board of trustees of a joint county and city World War memorial has all the powers and duties conferred upon the Indiana war memorials commission under IC 10-18-1 to the extent the powers and duties conferred in IC 10-18-1 are not inconsistent with this chapter. However, this chapter does not authorize a city's board of public works or a board of trustees of a joint county and city World War memorial to employ a secretary.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-20
No authority for injunctions
Sec. 20. A person may not bring suit to enjoin the enforcement of this chapter or to prevent the levy or collection of taxes under this chapter. As added by P.L.2-2003, SEC.9.

IC 10-18-4-21
Property exempt from taxation
Sec. 21. All property:
(1) constituting a city World War memorial;
(2) constituting a joint county and city World War memorial; or
(3) used or acquired in connection with a city or a joint county and city World War memorial;
for any purpose authorized by this chapter is exempt from taxation for all purposes.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-22
Implementing ordinance; continuing rights and powers; appeals
Sec. 22. (a) If a city legislative body wants to implement this chapter, the legislative body must adopt an ordinance that must be in substance as follows:
"Be it resolved by _______ (name of the city's legislative body) that the city should proceed (or jointly with _______ County, in which it is located) to carry out the purposes of IC 10-18-4.".
The ordinance must be submitted to the mayor of the city for approval. If the ordinance is approved by the mayor, the city clerk shall give notice of the adoption of the ordinance by the publication of the ordinance in full by two (2) insertions published at least one (1) week apart under IC 5-3-1-4.
(b) The city may appropriate money, issue bonds, levy taxes, and do everything necessary to implement this chapter.
(c) If a city issues bonds under this chapter and the bonds must be refunded, the city's legislative body is not required to adopt an ordinance for that purpose.
(d) A city's rights and powers under this chapter are not exhausted by being exercised one (1) or more times, but are continuing rights and powers. A subsequent exercise of power under this chapter by a city does not require the city's legislative body to adopt an ordinance. A city that wants to act a subsequent time to implement this chapter may proceed, acting through its board of public works, with the approval of its mayor, when money has been appropriated for the action by an ordinance passed by the city's legislative body and approved by the mayor, without complying with any other law relating to appropriations and budgets except for section 3 of this chapter.
(e) A taxpayer aggrieved by an action under this section may appeal the decision to the circuit court of the county within ten (10) days in the same manner as other appeals are taken from an action of the board. The cause of action shall be tried de novo.
As added by P.L.2-2003, SEC.9.



CHAPTER 5. TOWNSHIP MEMORIALS

IC 10-18-5-2
Care and repair of monument or memorial
Sec. 2. The township trustee shall care for and repair a monument or memorial described in section 1 of this chapter with township money.
As added by P.L.2-2003, SEC.9.



CHAPTER 6. VETERANS ASSOCIATIONS

IC 10-18-6-2
Articles of association
Sec. 2. The articles of association must specify the following:
(1) The corporate name of the veterans association.
(2) The object of the association, with the proposed plan of doing business.
(3) The city or town and county of the principal place of business of the association.
(4) The term of existence of the association.
(5) The names of the association's directors or trustees who are to serve for the first year and until the directors' or trustees' successors take office.
As added by P.L.2-2003, SEC.9.

IC 10-18-6-3
Filing articles of association; association powers
Sec. 3. (a) The articles of association must be filed with the secretary of state, and a copy must be filed with the county recorder of the county where the veterans association's principal place of business is located.
(b) After the articles of association are filed with the secretary of state and county recorder, the veterans association is a body politic and corporate, with the following powers: (1) To sue and be sued in the veterans association's corporate name.
(2) To acquire property, real and personal, by gift, devise, bequest, and purchase.
(3) To use, lease, or dispose of personal or real property that furthers the purposes of the association.
(4) To borrow money and to issue notes, bonds, or other usual forms of securities.
(5) To secure the payment of the veterans association's obligations by mortgages or deeds of trust upon the veterans association's real or personal property.
As added by P.L.2-2003, SEC.9.

IC 10-18-6-4
Bylaws
Sec. 4. A veterans association established under this chapter must include the following provisions in the association's bylaws:
(1) The election or appointment of the veterans association's officers.
(2) The admission of veterans association members or other persons to the association's homes, assembly halls, or schools.
(3) The expulsion of members and other individuals when it is in the best interest and welfare of the veterans association's homes, assembly halls, and schools.
As added by P.L.2-2003, SEC.9.

IC 10-18-6-5
Employment of teachers or attendants
Sec. 5. If allowed by the veterans association's bylaws, an association established under this chapter may employ teachers or attendants.
As added by P.L.2-2003, SEC.9.



CHAPTER 7. MEMORIAL CORPORATIONS

IC 10-18-7-2
Powers
Sec. 2. A memorial corporation established under this chapter has the following powers:
(1) To hold meetings, conduct ceremonies, and decorate graves and burial places.
(2) To erect and pay the expenses for monuments and memorials.
(3) To receive and hold donations, gifts, devises and bequests, and funds produced by taxation and real and personal property.
(4) To purchase, hold, lease, mortgage, hypothecate, and sell real estate and personal property.
(5) To take real or personal property by will.
(6) To take or hold real or personal property in trust and manage the property as set forth in the instrument creating the trust, in a manner that is not inconsistent with the uses provided in this chapter.
(7) To invest the funds belonging to the corporation and loan and invest the money owned or held by the corporation.
(8) To sue and be sued in all matters necessary to carry out the provisions of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-3
Officers; treasurer's bond; election of officers; corporation's books
Sec. 3. (a) The officers of a memorial corporation must include the following:
(1) President.
(2) Vice president.
(3) Secretary.
(4) Treasurer.
(5) Three (3) trustees.
(b) All officers serve without pay except the secretary, whose compensation shall be fixed by a majority of the trustees.
(c) The offices of secretary and treasurer may be held by the same

person.
(d) The term of each officer is for one (1) year and until the officer's successor is elected and qualified.
(e) The treasurer shall give bond in a sum double the amount of all money and securities that may come into the possession of the treasurer. The amount of the bond must be approved by the trustees.
(f) Each officer must be elected by a majority vote cast by the owners of the stock. A vote may not be cast by proxy or by an agent of the owner. Elections shall be held at 2 p.m. on the first Tuesday of April of each year at the office of the secretary. However, an election may be held at another convenient place if the election is designated in a notice signed by not less than two (2) trustees and published at least one (1) week before the election in the weekly newspaper printed and published nearest to the place of the election.
(g) A special election may be held for all vacant offices if a notice is signed by all the trustees and the notice is published at least one (1) week before the election in a weekly newspaper printed and published nearest to the place of the election. The notice must specify the time and place of the election and all the officer vacancies that can be filled.
(h) The books of the memorial corporation shall be kept at the office of the secretary.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-4
Use of property
Sec. 4. All property owned or held by the memorial corporation constitutes a permanent fund to be owned, held, used, and operated solely for the purposes set forth in sections 1 and 2 of this chapter and not for the gain or for the personal benefit of any person, corporation, or association.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-5
Authority to hold and manage funds in trust; trusts created by will
Sec. 5. (a) A memorial corporation organized under this chapter may hold and manage funds, money, or property in trust for any person or for any purpose expressed in the terms of the trust. However, the trust must be for some of the purposes or objects set forth in sections 1 and 2 of this chapter.
(b) A person competent to make a will may create a trust under this section.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-6
Nonsectarian and nondiscriminatory requirements
Sec. 6. The money, property, or income owned or held by a memorial corporation organized under this chapter may not be owned, held, or used to promote the interest or teachings of a specific church, sect, school, or creed. However, the memorial corporation

may not discriminate against an individual or organization because of religious beliefs.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-7
Issuing stock; stock transfer; canceled stock
Sec. 7. (a) The stock of a memorial corporation consists of one (1) share for each five dollars ($5) of the permanent fund belonging to the corporation. The secretary of the memorial corporation shall issue to any person paying money into, or in any manner augmenting, the permanent fund of the corporation a certificate of stock for each five dollars ($5) in money or property in value. Each stock certificate must be signed by the president and attested by the secretary.
(b) Every share of stock that is issued is entitled to one (1) vote in the election of officers. However, the vote must be cast by the owner of the stock in person and not by an agent or a proxy.
(c) Stock in a memorial corporation may be assigned by the owner or transferred by will. If the owner of any share of the stock dies without having disposed of the stock by a will, the stock held by the deceased owner is canceled. Canceled stock is referred to as "dead stock", and all other stock is referred to as "active stock", and only the owners of active stock may participate in election of officers of the memorial corporation.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-8
Board of trustees' duties
Sec. 8. The board of trustees of a memorial corporation shall do the following:
(1) Conduct the prudential affairs of the memorial corporation.
(2) Vote on the loans, investments, purchases, sales, and the policy and manner of conducting the affairs of the corporation.
(3) Keep all the money loaned, invested, or in some manner active and bring into the treasury funds to carry out the spirit and letter of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-9
Perpetual existence; stock and property not taxable
Sec. 9. (a) The existence of a memorial corporation organized under this chapter is perpetual.
(b) The permanent fund of a memorial corporation is perpetual and may not be reduced for any purpose. The income from the investment of a memorial corporation's permanent fund may be used only for purposes allowed in this chapter.
(c) The stock and property of a memorial corporation is nontaxable.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-10 Bylaws
Sec. 10. The officers and trustees of a memorial corporation may adopt bylaws for the guidance and conduct of the memorial corporation's affairs as the officers and trustees consider proper. However, the bylaws may not conflict with this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-11
Articles of incorporation
Sec. 11. If at least six (6) persons desire to create a memorial corporation under this chapter, each person shall pay to the permanent fund of the corporation at least five dollars ($5) and sign articles of incorporation that contain the name of the corporation, the place where the corporation's business will be conducted, and the names of the individuals who will be the initial officers until the first regular election after the organization of the memorial corporation. The articles of incorporation may be in substance as follows:
"We, the undersigned, residents of the state of Indiana, hereby associate ourselves together for the purpose of forming a memorial corporation under the provisions of IC 10-18-7. We have each paid in the sum of five dollars ($5) (or the sum agreed upon). The business of the corporation shall be conducted at the town (or city) of __________ in the county of _______ and state of Indiana, and the officers to hold and to conduct the affairs of the corporation until the next regular election, as provided by IC 10-18-7, shall be: _______, president; _______, vice president; _______, secretary; __________, treasurer; and __________, ________, and _______, trustees (filling all blanks to suit the application). The name of the corporation shall be The _______ Memorial Association of _______, Indiana.
In witness whereof, we hereunto subscribe our names this _______ day of _______ (month) in _______ (year).
Names

Names"

IC 10-18-7-12
Filing articles of incorporation
Sec. 12. If:
(1) section 11 of this chapter is fully complied with;
(2) the articles provided for in section 11 of this chapter are signed; and
(3) the money is paid to the treasurer;
the articles of incorporation shall be filed with the secretary of state, along with a fee of one dollar ($1). The secretary of state shall record the articles in the secretary of state's office and return to the secretary of the corporation a certified copy of the articles. The certificate must contain the date of the filing. The memorial corporation is considered to be in full force and existence from the time the articles of incorporation are filed. As added by P.L.2-2003, SEC.9.



CHAPTER 8. LOCAL APPROPRIATIONS TO VETERANS ORGANIZATIONS

appropriations to the various organizations listed in subsection (a), a sum to aid in defraying the expenses of the Memorial Day celebration.
(d) An appropriation under subsection (b) or (c) is in addition to any appropriation under subsection (a).
As added by P.L.2-2003, SEC.9. Amended by P.L.29-2005, SEC.1; P.L.15-2008, SEC.1.

IC 10-18-8-2
Appropriations for veterans memorial
Sec. 2. The counties, townships, cities, and towns may appropriate annually money to be allocated to an appropriate nonprofit veterans organization for the development, establishment, or maintenance of a veterans memorial located within the county of the county, town, city, or township allocating the funds.
As added by P.L.2-2003, SEC.9.



CHAPTER 9. DISPLAY OF UNITED STATES FLAG UPON DEATH OF CERTAIN MILITARY PERSONNEL

IC 10-18-9
Chapter 9. Display of United States Flag Upon Death of Certain Military Personnel

IC 10-18-9-1
"Armed forces of the United States"
Sec. 1. As used in this chapter, "armed forces of the United States" means:
(1) the Army;
(2) the Navy;
(3) the Air Force;
(4) the Coast Guard; and
(5) the Marine Corps.
As added by P.L.38-2008, SEC.1.

IC 10-18-9-2
"Died of wounds received in action"
Sec. 2. As used in this chapter, "died of wounds received in action" means a member, other than a member who is the victim of a terrorist activity, who after reaching a medical treatment facility dies of wounds or other injuries received in action.
As added by P.L.38-2008, SEC.1.

IC 10-18-9-3
"Half-staff"
Sec. 3. As used in this chapter, "half-staff" means the position of a flag when the flag is one-half (1/2) the distance between the top and bottom of the staff.
As added by P.L.38-2008, SEC.1.

IC 10-18-9-4
"Killed in action"
Sec. 4. As used in this chapter, "killed in action" means a member, other than a member who is the victim of a terrorist activity, who:
(1) is killed outright in action; or
(2) before reaching a medical treatment facility dies as a result of wounds or other injuries received in action.
As added by P.L.38-2008, SEC.1.

IC 10-18-9-5
"Member"
Sec. 5. As used in this chapter, "member" refers to a member of:
(1) the armed forces of the United States; or
(2) the National Guard;
who is a resident of Indiana.
As added by P.L.38-2008, SEC.1.

IC 10-18-9-6
"National Guard"
Sec. 6. As used in this chapter, "National Guard" means: (1) the Indiana Army National Guard; or
(2) the Indiana Air National Guard.
As added by P.L.38-2008, SEC.1.

IC 10-18-9-7
"United States flag"
Sec. 7. As used in this chapter, "United States flag" refers to a United States flag flown on property owned or controlled by the state.
As added by P.L.38-2008, SEC.1.

IC 10-18-9-8
Gubernatorial proclamation ordering United States flag flown at half-staff
Sec. 8. Not more than twenty-four (24) hours after receiving notice and confirming through the United States Department of Defense that a member has:
(1) been killed in action; or
(2) died of wounds received in action;
the governor shall issue a proclamation ordering the United States flag to be flown at half-staff on the day of the member's funeral or memorial service.
As added by P.L.38-2008, SEC.1.

IC 10-18-9-9
Effect on separate gubernatorial proclamations
Sec. 9. This chapter does not prohibit or otherwise limit the flying of other flags at half-staff under a separate gubernatorial proclamation.
As added by P.L.38-2008, SEC.1.






ARTICLE 19. DEPARTMENT OF HOMELAND SECURITY

CHAPTER 1. DEFINITIONS

IC 10-19-1-2
"Council"
Sec. 2. "Council" refers to the counterterrorism and security council established by IC 10-19-8-1.
As added by P.L.22-2005, SEC.17.

IC 10-19-1-2.3
"Criminal intelligence information"
Sec. 2.3. "Criminal intelligence information" has the meaning set forth in IC 5-2-4-1.
As added by P.L.101-2006, SEC.16.

IC 10-19-1-3
"Department"
Sec. 3. "Department" refers to the department of homeland security established by IC 10-19-2-1.
As added by P.L.22-2005, SEC.17.

IC 10-19-1-4
"Executive director"
Sec. 4. "Executive director" refers to the executive director of the department of homeland security appointed under IC 10-19-3-1.
As added by P.L.22-2005, SEC.17.

IC 10-19-1-5
Repealed
(Repealed by P.L.27-2010, SEC.6.)



CHAPTER 2. DEPARTMENT ESTABLISHED

IC 10-19-2-2
Divisions of department
Sec. 2. The department consists of the following divisions:
(1) The division of planning and assessment.
(2) The division of preparedness and training.
(3) The division of emergency response and recovery.
(4) The division of fire and building safety.
As added by P.L.22-2005, SEC.17.



CHAPTER 3. EXECUTIVE DIRECTOR

IC 10-19-3-2
Service; compensation
Sec. 2. The executive director:
(1) serves at the governor's pleasure; and
(2) is entitled to receive compensation in an amount set by the governor.
As added by P.L.22-2005, SEC.17.

IC 10-19-3-3
Duties
Sec. 3. The executive director shall do the following:
(1) Serve as the chief executive and administrative officer of the department.
(2) Serve as the director of the council.
(3) Administer the application for, and disbursement of, federal and state homeland security money for all Indiana state and local governments.
(4) Develop a single strategic plan for preparing and responding to homeland security emergencies in consultation with the council.
(5) Serve as the state coordinating officer under federal law for all matters relating to emergency and disaster mitigation, preparedness, response, and recovery.
(6) Use and allocate the services, facilities, equipment, personnel, and resources of any state agency, on the governor's behalf, as is reasonably necessary in the preparation for, response to, or recovery from an emergency or disaster situation that threatens or has occurred in Indiana.
(7) Develop a plan to protect key state assets and public infrastructure from a disaster or terrorist attack.
As added by P.L.22-2005, SEC.17. Amended by P.L.101-2006, SEC.18; P.L.27-2010, SEC.4.

IC 10-19-3-4
Appointment of employees
Sec. 4. The executive director may appoint employees in the manner provided by IC 4-15-2.2 and fix their compensation, subject to the approval of the budget agency under IC 4-12-1-13.
As added by P.L.22-2005, SEC.17. Amended by P.L.6-2012, SEC.73.

IC 10-19-3-5 Delegation of authority
Sec. 5. The executive director may delegate the executive director's authority to the appropriate department staff.
As added by P.L.22-2005, SEC.17.

IC 10-19-3-6
Ultimate authority for administrative proceedings
Sec. 6. For purposes of IC 4-21.5, the executive director, or the executive director's designee, is the ultimate authority for the department.
As added by P.L.22-2005, SEC.17.

IC 10-19-3-7
Adoption of rules; exceptions
Sec. 7. (a) Except as provided in this section, for purposes of IC 4-22-2, the executive director is the authority that adopts rules for the department.
(b) The Indiana emergency medical services commission is the authority that adopts rules under IC 16-31.
(c) Except as provided in subsection (e) or (f), the fire prevention and building safety commission is the authority that adopts rules under any of the following:
(1) IC 22-11.
(2) IC 22-12.
(3) IC 22-13.
(4) IC 22-14.
(5) IC 22-15.
(d) The board of firefighting personnel standards and education is the authority that adopts rules under IC 22-14-2-7(c)(7) and IC 36-8-10.5.
(e) The boiler and pressure vessel rules board established by IC 22-12-4-1 is the authority that adopts:
(1) emergency rules under IC 22-13-2-8(c); and
(2) rules under IC 22-15-6.
(f) The regulated amusement device safety board established by IC 22-12-4.5-2 is the authority that adopts rules under IC 22-15-7.
As added by P.L.22-2005, SEC.17.

IC 10-19-3-8
Variances to rules governing state disaster relief fund
Sec. 8. (a) The executive director may grant a variance to a rule governing the state disaster relief fund under 290 IAC 1. A variance granted under this section must promote the effective and expeditious distribution of relief assistance.
(b) The executive director may grant a variance to a rule under subsection (a) if an applicant for financial assistance under 290 IAC 1-1 or 290 IAC 1-2 does the following:
(1) Submits to the executive director a written request for the variance in the form and manner specified by the executive director. (2) Documents that compliance with the rule specified in the application for the variance will create an undue hardship on the applicant, as determined by the executive director.
(3) Documents that the applicant for the variance will be in substantial compliance with 290 IAC 1-1 or 290 IAC 1-2, as applicable, after the variance is granted, as determined by the executive director.
(4) Documents that noncompliance with the rule specified in the application for a variance will not be adverse to public health and safety or the purposes of the fund, as determined by the executive director.
(c) A variance granted under subsection (b) must be conditioned upon compliance with the alternative method approved by the executive director. Noncompliance with the alternative method constitutes the violation of a rule of the executive director and may be the basis for revoking the variance.
As added by P.L.45-2012, SEC.2.

IC 10-19-3-9
Expiration of rule variances
Sec. 9. A variance granted under section 8 of this chapter expires on the earlier of the following:
(1) The date set by the executive director for the expiration of the variance.
(2) The occurrence of an event set by the executive director for the expiration of the variance.
As added by P.L.45-2012, SEC.3.



CHAPTER 4. DIVISION OF PLANNING AND ASSESSMENT

IC 10-19-4-2
Duties
Sec. 2. The division shall do the following:
(1) Develop a single strategic plan for preparing for and responding to homeland security emergencies.
(2) Assess state and local security needs.
(3) Disburse federal and state homeland security money for all Indiana state and local governments.
As added by P.L.22-2005, SEC.17.

IC 10-19-4-3
Deputy executive director
Sec. 3. The executive director shall appoint an individual as a deputy executive director to manage the division.
As added by P.L.22-2005, SEC.17.



CHAPTER 5. DIVISION OF PREPAREDNESS AND TRAINING

IC 10-19-5-2
Duties
Sec. 2. The division shall administer all state emergency management and response training programs.
As added by P.L.22-2005, SEC.17. Amended by P.L.107-2007, SEC.11.

IC 10-19-5-3
Deputy executive director
Sec. 3. The executive director shall appoint an individual as a deputy executive director to manage the division.
As added by P.L.22-2005, SEC.17.

IC 10-19-5-4
Deputy executive director vice chair of law enforcement training board
Sec. 4. The deputy executive director appointed under section 3 of this chapter shall serve as the vice chair of the law enforcement training board under IC 5-2-1-3.
As added by P.L.22-2005, SEC.17.

IC 10-19-5-5
Continuing education rules
Sec. 5. The executive director may adopt rules under IC 4-22-2 to establish continuing education requirements relating to any certifications issued by the division.
As added by P.L.22-2005, SEC.17.



CHAPTER 6. DIVISION OF EMERGENCY RESPONSE AND RECOVERY

IC 10-19-6-2
Duties
Sec. 2. The division shall do the following:
(1) Administer IC 10-14.
(2) Administer the state's emergency operations functions during an emergency.
As added by P.L.22-2005, SEC.17.

IC 10-19-6-3
Deputy executive director
Sec. 3. The executive director shall appoint an individual as a deputy executive director to manage the division.
As added by P.L.22-2005, SEC.17.

IC 10-19-6-4
Repealed
(Repealed by P.L.100-2012, SEC.27.)



CHAPTER 7. DIVISION OF FIRE AND BUILDING SAFETY

IC 10-19-7-2
Duties
Sec. 2. The division shall administer the following:
(1) IC 16-31.
(2) IC 22-11.
(3) IC 22-12.
(4) IC 22-13.
(5) IC 22-14.
(6) IC 22-15.
As added by P.L.22-2005, SEC.17.

IC 10-19-7-3
State fire marshal as deputy executive director; duties
Sec. 3. (a) The state fire marshal appointed under IC 22-14-2-2 shall do the following:
(1) Serve as a deputy executive director to manage the division.
(2) Administer the division.
(3) Provide staff to support the fire prevention and building safety commission established by IC 22-12-2-1.
(b) The state fire marshal may not exercise any powers or perform any duties specifically assigned to either of the following:
(1) The fire prevention and building safety commission.
(2) The building law compliance officer.
(c) The state fire marshal may delegate the state fire marshal's authority to the appropriate division staff.
As added by P.L.22-2005, SEC.17. Amended by P.L.1-2006, SEC.180.

IC 10-19-7-4
Building law compliance officer; qualifications; duties
Sec. 4. (a) The division shall employ a building law compliance officer.
(b) An individual must be a design professional with not less than ten (10) years of experience in the building trades industry to be the building law compliance officer.
(c) The building law compliance officer shall administer the building safety laws (as defined in IC 22-12-1-3).
As added by P.L.22-2005, SEC.17.



CHAPTER 8. COUNTERTERRORISM AND SECURITY COUNCIL

IC 10-19-8-2
Membership; nonvoting members
Sec. 2. (a) The council consists of the following members:
(1) The lieutenant governor.
(2) The executive director.
(3) The superintendent of the state police department.
(4) The adjutant general.
(5) The state health commissioner.
(6) The commissioner of the department of environmental management.
(7) The director of the Indiana state department of agriculture.
(8) The chairman of the Indiana utility regulatory commission.
(9) The commissioner of the Indiana department of transportation.
(10) The executive director of the Indiana criminal justice institute.
(11) The commissioner of the bureau of motor vehicles.
(12) A local law enforcement officer or a member of the law enforcement training academy appointed by the governor.
(13) The speaker of the house of representatives or the speaker's designee.
(14) The president pro tempore of the senate or the president pro tempore's designee.
(15) The chief justice of the supreme court.
(16) The director of the department of natural resources or, if designated by the director, the deputy director who manages the bureau of law enforcement and administration.
(17) The state veterinarian.
(18) The chief information officer of the office of technology.
(b) The members of the council under subsection (a)(13), (a)(14), and (a)(15) are nonvoting members.
(c) Representatives of the United States Department of Justice may serve as members of the council as the council and the Department of Justice may determine. Any representatives of the Department of Justice serve as nonvoting members of the council.
As added by P.L.22-2005, SEC.17. Amended by P.L.1-2006, SEC.181; P.L.101-2006, SEC.19; P.L.120-2008, SEC.4; P.L.27-2010, SEC.5.

IC 10-19-8-3
Chair
Sec. 3. The lieutenant governor shall serve as the chair of the

council and in this capacity report directly to the governor.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-4
Duties
Sec. 4. (a) The council shall do the following:
(1) Develop a strategy in concert with the department to enhance the state's capacity to prevent and respond to terrorism.
(2) Develop a counterterrorism plan in conjunction with relevant state agencies, including a comprehensive needs assessment.
(3) Review each year and update when necessary the plan developed under subdivision (2).
(4) Develop in concert with the department a counterterrorism curriculum for use in basic police training and for advanced in-service training of veteran law enforcement officers.
(5) Develop affiliates of the council to coordinate local efforts and serve as the point of contact for the council and the United States Department of Homeland Security.
(6) Develop a plan for sharing intelligence information across multiple federal, state, and local law enforcement and homeland security agencies.
(b) The council shall report periodically its findings and recommendations to the governor.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-5
Staff
Sec. 5. (a) The executive director may employ staff for the council, subject to the approval of the governor.
(b) The executive director shall serve as:
(1) the central coordinator for counterterrorism issues; and
(2) the state's point of contact for:
(A) the Office for Domestic Preparedness in the United States Department of Justice; and
(B) the United States Department of Homeland Security.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-6
Council expenses
Sec. 6. (a) The expenses of the council shall be paid from appropriations made by the general assembly.
(b) Money received by the council as a grant or a gift is appropriated for the purposes of the grant or the gift.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-7
Member expenses; per diem
Sec. 7. (a) Each member of the council who is not a state employee is not entitled to the minimum salary per diem provided by

IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for travel expenses as provided in IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee but who is not a member of the general assembly is entitled to reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the council who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-8
Vote required to take action
Sec. 8. The affirmative votes of a majority of the voting members of the council are required for the council to take action on any measure, including final reports.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-9
Receipt of confidential law enforcement information
Sec. 9. (a) The council may receive confidential law enforcement information from the state police department, the Federal Bureau of Investigation, or other federal, state, or local law enforcement agencies.
(b) For purposes of IC 5-14-1.5 and IC 5-14-3, information received under subsection (a) is confidential.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-10
Cooperation of state agencies
Sec. 10. All state agencies shall cooperate to the fullest extent possible with the council and the executive director to implement this chapter.
As added by P.L.22-2005, SEC.17.



CHAPTER 9. PUBLIC SAFETY TRAINING

IC 10-19-9-2
"Public safety service provider"
Sec. 2. As used in this chapter, "public safety service provider" or "provider" means an officer or employee of the state, an officer or employee of a governmental unit, or a volunteer who is engaged in at least one (1) of the following activities:
(1) Firefighting.
(2) Emergency management.
(3) Environmental management.
(4) Fire or building inspection.
(5) Emergency medical service.
(6) Any other public safety or homeland security activity that the division may designate.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-3
Training program for public safety service providers
Sec. 3. (a) The division shall develop and provide a training program for public safety service providers.
(b) Participation in the training program is optional for a provider.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-4
Advanced training programs
Sec. 4. Subject to section 3(b) of this chapter, the division shall establish and conduct advanced training programs in public safety and homeland security subjects on a voluntary enrollment basis. The division may offer courses to any public safety service provider that the division determines will benefit from the training.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-5
Training facilities
Sec. 5. The division may establish training facilities at which the division provides programs. The division shall establish policies and procedures for the use of any training facilities that the division establishes.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-6
Studies, surveys, and reports Sec. 6. The division may recommend or conduct studies or surveys. The division may require reports from the chief executive of a governmental or volunteer provider organization for the purposes of this chapter.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-7
Training materials
Sec. 7. The division may originate, compile, and disseminate training materials to providers.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-8
Issuance of diplomas and certificates
Sec. 8. The division may establish a system of issuing diplomas or certificates for persons who successfully complete the division's training programs.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-9
Development of provider programs
Sec. 9. Upon request, the division may assist a provider organization in the development of training programs for the organization's personnel.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-10
Consultation with other persons
Sec. 10. The division may consult, cooperate, or contract with the law enforcement training board, a college or university, or any other individual or entity for the development and providing of courses of study for public safety service providers.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-11
Conditions for use of division's training facilities
Sec. 11. (a) The division's facilities are available for the training of any public safety or health services provider that the division determines will benefit from the training.
(b) The division shall determine the terms and conditions for use of the division's facilities by the providers listed in subsection (a).
As added by P.L.22-2005, SEC.17.

IC 10-19-9-12
Fee schedules and charges
Sec. 12. The division may establish fee schedules and charges for the following:
(1) Items or services provided by the division under this chapter.
(2) Training conducted by the division under this chapter. (3) Other division activities conducted under this chapter.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-13
Gifts and grants
Sec. 13. The division may accept gifts and grants from any source and use them for the purposes of this chapter.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-14
Implementation of duties
Sec. 14. The division may perform any other acts that are necessary or appropriate to implement this chapter.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-15
Rules
Sec. 15. The executive director may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.22-2005, SEC.17.



CHAPTER 10. REPEALED






ARTICLE 20. STATE DEPARTMENT OF TOXICOLOGY

CHAPTER 1. DEFINITIONS

IC 10-20-1-2
"Department"
Sec. 2. "Department" refers to the state department of toxicology established by IC 10-20-2-1.
As added by P.L.158-2011, SEC.3.

IC 10-20-1-3
"Director"
Sec. 3. "Director" refers to the director of the state department of toxicology appointed under IC 10-20-2-2.
As added by P.L.158-2011, SEC.3.



CHAPTER 2. STATE DEPARTMENT OF TOXICOLOGY

IC 10-20-2-2
Director of department
Sec. 2. The governor shall appoint a director of the department. The director has the authority to carry out the responsibilities of the department. The director:
(1) serves at the governor's pleasure;
(2) is entitled to receive compensation in an amount set by the governor; and
(3) is qualified by education and experience to administer the affairs of the department.
As added by P.L.158-2011, SEC.3.

IC 10-20-2-3
Employees
Sec. 3. The director may appoint employees in the manner provided by IC 4-15-2.2 and fix their compensation, subject to the approval of the budget agency under IC 4-12-1-13.
As added by P.L.158-2011, SEC.3. Amended by P.L.6-2012, SEC.74.

IC 10-20-2-4
Duties of department
Sec. 4. (a) The department shall do the following:
(1) Conduct analyses for poisons, drugs, and alcohols upon human tissues and fluids submitted by:
(A) Indiana coroners, prosecuting attorneys, and sheriffs;
(B) authorized officials of the Indiana state police and Indiana city police departments; and
(C) officials of hospitals;
in cases of suspected poisoning or intoxication of human beings.
(2) Report the analytical findings of the department to the official requesting the analyses.
(3) Consult with Indiana coroners and coroner's physicians regarding the interpretation of the analytical findings.
(b) The personnel of the department shall furnish expert testimony regarding the department's analytical findings in all legal hearings, including criminal prosecutions related to the findings.
As added by P.L.158-2011, SEC.3.

IC 10-20-2-5
Additional duties of department Sec. 5. The department has the following duties:
(1) Provide instruction in toxicology to law enforcement officers and certify law enforcement officers as required by the statutes for the administration of breath and other chemical tests.
(2) Provide instruction and technical assistance as needed to prosecutors and defense counsel for the proper:
(A) admission of test results into evidence; or
(B) exclusion of test results from evidence.
(3) Provide instruction to judges concerning toxicology and the science of alcohol and drug testing as needed to improve the administration of justice.
(4) Provide information to the public concerning chemical testing and the science of toxicology to advance a better understanding of the system of justice in Indiana.
As added by P.L.158-2011, SEC.3. Amended by P.L.6-2012, SEC.75.

IC 10-20-2-6
Conduct research
Sec. 6. The department shall conduct research on the following:
(1) The detection of toxic compounds that may be components of drugs or medicines or may be present in pesticides used for agricultural or other purposes.
(2) The treatment of poisoning from toxic substances.
As added by P.L.158-2011, SEC.3.

IC 10-20-2-7
Transition
Sec. 7. (a) After June 30, 2011, a reference in any law, rule, contract, or other document or record to the state department of toxicology established under IC 21-45-3 shall be treated as a reference to the department.
(b) On July 1, 2011, the property and obligations of the state department of toxicology established under IC 21-45-3 are transferred to the department.
(c) Money that is in any fund or account administered by the state department of toxicology established under IC 21-45-3 on June 30, 2011, shall be transferred to the department.
(d) This section expires July 1, 2012.
As added by P.L.158-2011, SEC.3.






ARTICLE 20.1. TOXICOLOGY DEPARTMENT ADVISORY BOARD

CHAPTER 1. TOXICOLOGY DEPARTMENT ADVISORY BOARD









TITLE 11. CORRECTIONS

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. GENERAL PROVISIONS: DEPARTMENT OF CORRECTION

CHAPTER 1. DEFINITIONS

IC 11-8-1-2
"Adult"
Sec. 2. "Adult" means a person eighteen (18) years of age or older or a criminal offender under eighteen (18) years of age.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-1-3
Repealed
(Repealed by P.L.246-2005, SEC.226.)

IC 11-8-1-4
"Commissioner"
Sec. 4. "Commissioner" refers to the commissioner of correction.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-1-5
"Committed"
Sec. 5. "Committed" means placed under the custody or made a ward of the department of correction. The term includes a minimum security assignment, including an assignment to a community transition program under IC 11-10-11.5.
As added by Acts 1979, P.L.120, SEC.1. Amended by P.L.90-2000, SEC.1.

IC 11-8-1-5.4
"Community corrections program"
Sec. 5.4. "Community corrections program" has the meaning set forth in IC 11-12-1-1.
As added by P.L.273-1999, SEC.204.

IC 11-8-1-5.5
"Community transition program"
Sec. 5.5. "Community transition program" means assignment of a person committed to the department to:
(1) a community corrections program; or
(2) in a county or combination of counties that do not have a community corrections program, a program of supervision by

the probation department of a court;
for a period after a person's community transition program commencement date until the person completes the person's fixed term of imprisonment, less the credit time the person has earned with respect to the term.
As added by P.L.273-1999, SEC.205.

IC 11-8-1-5.6
"Community transition program commencement date"
Sec. 5.6. (a) "Community transition program commencement date" means the following:
(1) Not earlier than sixty (60) days and not later than thirty (30) days before an offender's expected release date, if the most serious offense for which the person is committed is a Class D felony.
(2) Not earlier than ninety (90) days and not later than thirty (30) days before an offender's expected release date, if the most serious offense for which the person is committed is a Class C felony and subdivision (3) does not apply.
(3) Not earlier than one hundred twenty (120) days and not later than thirty (30) days before an offender's expected release date, if:
(A) the most serious offense for which the person is committed is a Class C felony;
(B) all of the offenses for which the person was concurrently or consecutively sentenced are offenses under IC 16-42-19 or IC 35-48-4; and
(C) none of the offenses for which the person was concurrently or consecutively sentenced are listed in IC 35-50-2-2(b)(4).
(4) Not earlier than one hundred twenty (120) days and not later than thirty (30) days before an offender's expected release date, if the most serious offense for which the person is committed is a Class A or Class B felony and subdivision (5) does not apply.
(5) Not earlier than one hundred eighty (180) days and not later than thirty (30) days before an offender's expected release date, if:
(A) the most serious offense for which the person is committed is a Class A or Class B felony;
(B) all of the offenses for which the person was concurrently or consecutively sentenced are offenses under IC 16-42-19 or IC 35-48-4; and
(C) none of the offenses for which the person was concurrently or consecutively sentenced are listed in IC 35-50-2-2(b)(4).
(b) This subsection applies only to a person whose community transition program commencement date is less than forty-five (45) days after May 11, 2008, solely as a result of the amendment of subsection (a) by P.L.291-2001. The community transition program commencement date for a person described by this subsection is June

26, 2001.
As added by P.L.273-1999, SEC.206. Amended by P.L.291-2001, SEC.223; P.L.85-2004, SEC.30; P.L.220-2011, SEC.242.

IC 11-8-1-6
"Confined"
Sec. 6. "Confined" has the same meaning as "committed" except it does not refer to any part of:
(1) parole;
(2) a minimum security assignment to a program requiring periodic reporting to a designated official; or
(3) intermittent service of a term of imprisonment;
that does not entail imprisonment in a correctional or penal facility.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-1-7
"Department"
Sec. 7. "Department" refers to the department of correction.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-1-8
"Discharge"
Sec. 8. "Discharge" means termination of a commitment to the department of correction.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-1-8.5
"Expected release date"
Sec. 8.5. "Expected release date" means the most likely date on which a person would be entitled under IC 35-50-6-1(a)(2) or IC 35-50-6-1(a)(3) to release to the committing court for probation or release on parole considering:
(1) the term of the sentence;
(2) the term of any other concurrent or consecutive sentence that the person must serve;
(3) credit time that the person has earned before sentencing;
(4) credit time that the person has earned on and after sentencing; and
(5) the amount of credit time that the person would earn if the person remains in the credit time class in which the person is currently assigned during the person's period of imprisonment.
As added by P.L.273-1999, SEC.207.

IC 11-8-1-9
"Offender"
Sec. 9. "Offender" means:
(1) a criminal offender, which is a person of any age who is convicted of a crime; or
(2) a delinquent offender, which is a person who is adjudged delinquent by a juvenile court. As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-1-10
"Person"
Sec. 10. "Person" means an individual, corporation, limited liability company, partnership, unincorporated association, or governmental entity.
As added by Acts 1979, P.L.120, SEC.1. Amended by P.L.8-1993, SEC.180.



CHAPTER 2. ORGANIZATION OF DEPARTMENT

IC 11-8-2-2
Repealed
(Repealed by P.L.246-2005, SEC.226.)

IC 11-8-2-3
Repealed
(Repealed by P.L.246-2005, SEC.226.)

IC 11-8-2-4
Office of commissioner of correction; commissioner's qualifications, term, salary
Sec. 4. There is established the office of commissioner of correction. The commissioner must hold at least a bachelor's degree from an accredited college or university and must have held a management position in correctional or related work for at least five (5) years. The commissioner shall be appointed by and serve at the pleasure of the governor. The commissioner is entitled to a salary to be determined by the state budget agency with the approval of the governor.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-2-5
Commissioner's powers and duties
Sec. 5. (a) The commissioner shall do the following:
(1) Organize the department and employ personnel necessary to discharge the duties and powers of the department.
(2) Administer and supervise the department, including all state owned or operated correctional facilities.
(3) Except for employees of the parole board, be the appointing authority for all positions in the department.
(4) Define the duties of a deputy commissioner and a superintendent.
(5) Accept committed persons for study, evaluation, classification, custody, care, training, and reintegration.
(6) Determine the capacity of all state owned or operated correctional facilities and programs and keep all Indiana courts having criminal or juvenile jurisdiction informed, on a quarterly basis, of the populations of those facilities and programs.
(7) Utilize state owned or operated correctional facilities and programs to accomplish the purposes of the department and acquire or establish, according to law, additional facilities and

programs whenever necessary to accomplish those purposes.
(8) Develop policies, programs, and services for committed persons, for administration of facilities, and for conduct of employees of the department.
(9) Administer, according to law, the money or other property of the department and the money or other property retained by the department for committed persons.
(10) Keep an accurate and complete record of all department proceedings, which includes the responsibility for the custody and preservation of all papers and documents of the department.
(11) Make an annual report to the governor according to subsection (c).
(12) Develop, collect, and maintain information concerning offenders, sentencing practices, and correctional treatment as the commissioner considers useful in penological research or in developing programs.
(13) Cooperate with and encourage public and private agencies and other persons in the development and improvement of correctional facilities, programs, and services.
(14) Explain correctional programs and services to the public.
(15) As required under 42 U.S.C. 15483, after January 1, 2006, provide information to the election division to coordinate the computerized list of voters maintained under IC 3-7-26.3 with department records concerning individuals disfranchised under IC 3-7-46.
(b) The commissioner may:
(1) when authorized by law, adopt departmental rules under IC 4-22-2;
(2) delegate powers and duties conferred on the commissioner by law to a deputy commissioner or commissioners and other employees of the department;
(3) issue warrants for the return of escaped committed persons (an employee of the department or any person authorized to execute warrants may execute a warrant issued for the return of an escaped person);
(4) appoint personnel to be sworn in as correctional police officers; and
(5) exercise any other power reasonably necessary in discharging the commissioner's duties and powers.
(c) The annual report of the department shall be transmitted to the governor by September 1 of each year and must contain:
(1) a description of the operation of the department for the fiscal year ending June 30;
(2) a description of the facilities and programs of the department;
(3) an evaluation of the adequacy and effectiveness of those facilities and programs considering the number and needs of committed persons or other persons receiving services; and
(4) any other information required by law.
Recommendations for alteration, expansion, or discontinuance of

facilities or programs, for funding, or for statutory changes may be included in the annual report.
As added by Acts 1979, P.L.120, SEC.1. Amended by P.L.209-2003, SEC.200; P.L.246-2005, SEC.91; P.L.77-2009, SEC.3; P.L.6-2012, SEC.77; P.L.23-2012, SEC.1.

IC 11-8-2-6
Deputy commissioners; appointment; qualifications; terms; salary
Sec. 6. The commissioner shall appoint one (1) or more deputy commissioners. A deputy commissioner must hold at least a bachelor's degree from an accredited college or university and must have held a management position in correctional or related work for a minimum of three (3) years. A deputy commissioner shall serve at the pleasure of the commissioner. A deputy commissioner is entitled to a salary to be determined by the budget agency with the approval of the governor.
As added by Acts 1979, P.L.120, SEC.1. Amended by P.L.246-2005, SEC.92.

IC 11-8-2-7
Correctional facilities for criminal offenders and delinquent offenders; superintendents; appointment; qualifications; salary; vacancies
Sec. 7. (a) The commissioner shall determine which state owned or operated correctional facilities are to be maintained for criminal offenders and which are to be maintained for delinquent offenders.
(b) The commissioner shall determine which state owned or operated correctional facilities need, for effective management, administration by a superintendent. The commissioner shall appoint a superintendent for each correctional facility. However, the commissioner may appoint a person as superintendent of two (2) or more facilities if the commissioner finds that it would be economical to do so and would not adversely effect the management of the facilities.
(c) Except as provided in subsection (d), a superintendent must hold at least a bachelor's degree from an accredited college or university.
(d) If a superintendent does not hold at least a bachelor's degree from an accredited college or university, the superintendent must have at least ten (10) years of experience in public safety work.
(e) In addition to the requirements described in subsections (c) and (d), a superintendent must have held a management position in correctional or related work for a minimum of five (5) years. A superintendent is entitled to a salary to be determined by the budget agency with the approval of the governor.
(f) If a superintendent position becomes vacant, the commissioner may appoint an acting superintendent to discharge the duties and powers of a superintendent on a temporary basis.
As added by Acts 1979, P.L.120, SEC.1. Amended by P.L.43-2002, SEC.1; P.L.246-2005, SEC.93; P.L.47-2008, SEC.1; P.L.100-2012,

SEC.28.

IC 11-8-2-8
Personnel; standards; programs
Sec. 8. (a) The department shall cooperate with the state personnel department in establishing minimum qualification standards for employees of the department and in establishing a system of personnel recruitment, selection, employment, and distribution.
(b) The department shall conduct training programs designed to equip employees for duty in its facilities and programs and raise their level of performance. Training programs conducted by the department need not be limited to inservice training. They may include preemployment training, internship programs, and scholarship programs in cooperation with appropriate agencies. When funds are appropriated, the department may provide educational stipends or tuition reimbursement in such amounts and under such conditions as may be determined by the department and the personnel department.
(c) The department shall conduct a training program on cultural diversity awareness that must be a required course for each employee of the department who has contact with incarcerated persons.
(d) The department shall provide six (6) hours of training to employees who interact with persons with mental illness, addictive disorders, mental retardation, and developmental disabilities concerning the interaction, to be taught by persons approved by the secretary of family and social services, using teaching methods approved by the secretary of family and social services and the commissioner. The commissioner or the commissioner's designee may credit hours of substantially similar training received by an employee toward the required six (6) hours of training.
(e) The department shall establish a correctional officer training program with a curriculum, and administration by agencies, to be determined by the commissioner. A certificate of completion shall be issued to any person satisfactorily completing the training program. A certificate may also be issued to any person who has received training in another jurisdiction if the commissioner determines that the training was at least equivalent to the training program maintained under this subsection.
As added by Acts 1979, P.L.120, SEC.1. Amended by P.L.3-1989, SEC.94; P.L.25-2000, SEC.2; P.L.85-2004, SEC.41; P.L.246-2005, SEC.94; P.L.100-2012, SEC.29.

IC 11-8-2-9
Research and statistics
Sec. 9. (a) The department shall establish a program of research and statistics, alone or in cooperation with others, for the purpose of assisting in the identification and achievement of realistic short term and long term departmental goals, the making of administrative decisions, and the evaluation of the facilities and programs of the entire state correctional system. Information relating to the following

must be compiled:
(1) An inventory of current facilities and programs, including residential and nonresidential community programs and offender participation.
(2) Population characteristics and trends, including the following concerning offenders:
(A) Ethnicity.
(B) Gender.
(3) Judicial sentencing practices.
(4) Service area resources, needs, and capabilities.
(5) Recidivism of offenders.
(6) Projected operating and capital expenditures.
(b) The department may conduct research into the causes, detection, and treatment of criminality and delinquency and disseminate the results of that research.
As added by Acts 1979, P.L.120, SEC.1. Amended by P.L.142-1995, SEC.1.

IC 11-8-2-10
Continuance of rules adopted and in effect on October 1, 1980
Sec. 10. All rules adopted by the department and in effect on October 1, 1980, continue in effect until amended or repealed by the department, according to IC 4-22-2, under rule-making authority given to the department under this article.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-2-11
Corrections drug abuse fund
Sec. 11. (a) The corrections drug abuse fund is established. The department shall administer the fund. Expenditures from the fund may be made only in accordance with appropriations made by the general assembly.
(b) The department may use money from the fund to provide drug abuse therapy for offenders.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.51-1989, SEC.3.

IC 11-8-2-12
Educational benefits for survivors of hazardous duty employee who dies in line of duty
Sec. 12. Each child and surviving spouse of a hazardous duty employee of the department who:
(1) works within a prison or juvenile facility; or
(2) performs parole or emergency response operations and functions;
and dies in the line of duty is eligible to attend any state educational

institution under IC 21-14-6 without paying tuition or mandatory fees.
As added by P.L.8-2006, SEC.2. Amended by P.L.2-2007, SEC.150.

IC 11-8-2-12.4
Duties concerning the Indiana sex and violent offender registry
Sec. 12.4. The department shall do the following:
(1) Maintain the Indiana sex and violent offender registry established under IC 36-2-13-5.5. The department shall ensure that a sex offender's Social Security number remains unavailable to the public.
(2) Prescribe and approve a format for sex or violent offender registration as required by IC 11-8-8.
(3) Provide:
(A) judges;
(B) law enforcement officials;
(C) prosecuting attorneys;
(D) parole officers;
(E) probation officers; and
(F) community corrections officials;
with information and training concerning the requirements of IC 11-8-8 and the use of the Indiana sex and violent offender registry.
(4) Upon request of a neighborhood association:
(A) transmit to the neighborhood association information concerning sex or violent offenders who reside near the location of the neighborhood association; or
(B) provide instructional materials concerning the use of the Indiana sex and violent offender registry to the neighborhood association.
(5) Maintain records on every sex or violent offender who:
(A) is incarcerated;
(B) has relocated out of state; and
(C) is no longer required to register due to the expiration of the sex or violent offender's registration period.
As added by P.L.140-2006, SEC.10 and P.L.173-2006, SEC.10. Amended by P.L.216-2007, SEC.8.

IC 11-8-2-13
Operation of the Indiana sex and violent offender registry
Sec. 13. (a) The Indiana sex and violent offender registry established under IC 36-2-13-5.5 and maintained by the department under section 12.4 of this chapter must include the names of each offender who is or has been required to register under IC 11-8-8.
(b) The department shall do the following:
(1) Ensure that the Indiana sex and violent offender registry is updated at least once per day with information provided by a local law enforcement authority (as defined in IC 11-8-8-2).
(2) Publish the Indiana sex and violent offender registry on the Internet through the computer gateway administered by the

office of technology established by IC 4-13.1-2-1, and ensure that the Indiana sex and violent offender registry displays the following or similar words:
"Based on information submitted to law enforcement, a person whose name appears in this registry has been convicted of a sex or violent offense or has been adjudicated a delinquent child for an act that would be a sex or violent offense if committed by an adult.".
As added by P.L.140-2006, SEC.11 and P.L.173-2006, SEC.11. Amended by P.L.216-2007, SEC.9.

IC 11-8-2-14
Correctional professional's fund
Sec. 14. (a) The correctional professionals assistance fund of Indiana is established to provide monetary assistance, including tuition assistance, to a correctional employee or the family member of a correctional employee. Monetary assistance may be paid from the fund to the correctional employee or a family member of a correctional employee if:
(1) the employee or employee's family member attends a postsecondary educational institution; or
(2) the employee:
(A) suffers a loss as the result of a natural disaster;
(B) is killed or injured in the line of duty; or
(C) is suffering from other catastrophic events defined by a written protocol approved by the commissioner.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The fund consists of:
(1) grants;
(2) donations;
(3) employee contributions; and
(4) appropriations;
made to the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) Money in the fund is continually appropriated to carry out the purposes of the fund.
As added by P.L.77-2009, SEC.4. Amended by P.L.23-2012, SEC.2.

IC 11-8-2-15
Completion of new facilities; closing existing facilities; department review; conversion of mental health facilities into correctional facilities
Sec. 15. (a) Upon completion of a new correctional facility, the department shall conduct a review of the capacity of all previously

existing facilities to determine the feasibility of closing the facilities. In conducting a review under this section, the department shall consider whether the closing of an existing facility would be consistent with the public safety and sound correctional policy.
(b) The executive department shall study the feasibility and economic impact of converting one (1) or more state mental health facilities into correctional facilities. The study shall be transmitted to the speaker of the house of representatives and the president pro tempore of the senate before issuance of bonds to finance the construction of a new women's prison.
(c) This section codifies P.L.240-1991, SECTION 118. This section does not impose duties on the department of correction or the executive department other than the duties imposed by P.L.240-1991, SECTION 118.
As added by P.L.220-2011, SEC.243.



CHAPTER 3. CONTRACTS AND PAYMENT FOR CORRECTIONAL SERVICES

IC 11-8-3-2
Contract to receive persons into facilities and programs operated by department
Sec. 2. The department may contract with any city, county, state, other state, or federal authority to receive persons committed to that authority into facilities and programs operated by the department. The department may charge, under such contracts, fees for its services commensurate with its costs.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-3-3
Repealed
(Repealed by P.L.242-1999, SEC.11.)



CHAPTER 4. INTERSTATE CORRECTIONS COMPACT

IC 11-8-4-2
Definitions
Sec. 2. As used in this compact, unless the context clearly requires otherwise:
"State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.
"Sending state" means a state party to this compact in which conviction or court commitment was had.
"Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.
"Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.
"Institution" means a penal or correctional facility, including but not limited to, a facility for individuals with a mental illness in which inmates may lawfully be confined.
As added by Acts 1979, P.L.120, SEC.1. Amended by P.L.99-2007, SEC.38.

IC 11-8-4-3
Contracts with other states; contents
Sec. 3. (a) The department may make one (1) or more contracts with any one (1) or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:
(1) Its duration.
(2) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of correctional services, facilities, programs, or treatment not reasonably included as part of normal maintenance. (3) Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.
(4) Delivery and retaking of inmates.
(5) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities, and rights of the sending and receiving states.
(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-4
Contracts with other states; confinement in institution in territory of other party state; receiving state to act as agent for sending state
Sec. 4. Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to section 3 of this chapter, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate correctional program, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in regard solely as agent for the sending state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-5
Inspection of facilities; visiting inmates in institutions
Sec. 5. The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-6
Inmates subject to jurisdiction of sending state
Sec. 6. Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of section 3 of this chapter.
As added by Acts 1979, P.L.120, SEC.1.
IC 11-8-4-7
Reports on inmates by receiving state; review
Sec. 7. Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-8
Humane treatment of inmates
Sec. 8. All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-9
Hearings; facilities; governing law of sending state; records
Sec. 9. Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of the section, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-10
Place of release of inmate; cost of return
Sec. 10. Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate,

and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-11
Inmates' benefits or obligations on account of actions or proceedings they could have participated in if confined in institutions of sending state
Sec. 11. Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-12
Rights of parent, guardian, trustee, or other persons
Sec. 12. The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-13
Finality of decisions of sending state in respect of any matter
Sec. 13. Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-14
Escape
Sec. 14. An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state,

but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-15
Federal aid
Sec. 15. Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-16
Effective date
Sec. 16. This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two (2) states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-17
Withdrawal from compact
Sec. 17. This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one (1) year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-18
Effect of compact on agreements or arrangements with nonparty state
Sec. 18. Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which this state may have with a nonparty state for the confinement, care, or training of inmates nor to repeal any other laws of this state authorizing the making of cooperative institutional arrangements. As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-19
Construction; severability
Sec. 19. The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-20
Authority of commissioner to carry out compact; delegation of authority
Sec. 20. The commissioner is hereby authorized and directed to do all things necessary or incidental to the carrying out of this compact in every particular and he may in his discretion delegate this authority.
As added by Acts 1979, P.L.120, SEC.1.



CHAPTER 4.5. INTERNATIONAL PRISONER TRANSFER OR EXCHANGE UNDER TREATY

IC 11-8-4.5-2
Authorization of transfer or exchange
Sec. 2. The governor may, subject to the terms of the treaty, authorize the commissioner to:
(1) allow for the transfer or exchange of a convicted person; and
(2) take any other action necessary to execute the terms of the treaty.
As added by P.L.71-1994, SEC.1.

IC 11-8-4.5-3
Sentence
Sec. 3. If the commissioner transfers a person from the custody of the department under this chapter, the transfer does not affect the sentence under which the person was committed to the department. The person's sentence continues to run during the period that the person is in the custody of the appropriate officials of the United States or the foreign country to which the person is transferred. The person is subject to return to the custody of the department under this chapter if the person has not completed the person's sentence.
As added by P.L.71-1994, SEC.1.



CHAPTER 5. CONFIDENTIAL RECORDS

IC 11-8-5-2
Classification; denial of access; disclosure to certain parties
Sec. 2. (a) The department may, under IC 4-22-2, classify as confidential the following personal information maintained on a person who has been committed to the department or who has received correctional services from the department:
(1) Medical, psychiatric, or psychological data or opinion which might adversely affect that person's emotional well-being.
(2) Information relating to a pending investigation of alleged criminal activity or other misconduct.
(3) Information which, if disclosed, might result in physical harm to that person or other persons.
(4) Sources of information obtained only upon a promise of confidentiality.
(5) Information required by law or promulgated rule to be maintained as confidential.
(b) The department may deny the person about whom the information pertains and other persons access to information classified as confidential under subsection (a). However, confidential information shall be disclosed:
(1) upon the order of a court;
(2) to employees of the department who need the information in the performance of their lawful duties;
(3) to other agencies in accord with IC 4-1-6-2(m) and IC 4-1-6-8.5;
(4) to the governor or the governor's designee;
(5) for research purposes in accord with IC 4-1-6-8.6(b);
(6) to the department of correction ombudsman bureau in accord with IC 11-11-1.5;
(7) to a person who is or may be the victim of inmate fraud (IC 35-43-5-20) if the commissioner determines that the interest in disclosure overrides the interest to be served by nondisclosure; or
(8) if the commissioner determines there exists a compelling public interest as defined in IC 4-1-6-1, for disclosure which overrides the interest to be served by nondisclosure.
(c) The department shall disclose information classified as confidential under subsection (a)(1) to a physician, psychiatrist, or psychologist designated in writing by the person about whom the information pertains.
(d) The department may disclose confidential information to the

following:
(1) A provider of sex offender management, treatment, or programming.
(2) A provider of mental health services.
(3) Any other service provider working with the department to assist in the successful return of an offender to the community following the offender's release from incarceration.
(e) This subsection does not prohibit the department from sharing information available on the Indiana sex offender registry with another person.
As added by Acts 1979, P.L.120, SEC.1. Amended by P.L.292-2001, SEC.4; P.L.140-2006, SEC.12 and P.L.173-2006, SEC.12; P.L.81-2008, SEC.1.

IC 11-8-5-3
Parties not authorized to be agents
Sec. 3. A committed person or a person receiving correctional services from the department may not be an authorized agent for purposes of IC 4-1-6-3.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-5-4
Access controls to be established
Sec. 4. The department shall, consistent with IC 4-1-6 and this chapter, establish, under IC 4-22-2, access controls for all categories of personal information maintained by that agency.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-5-5
Repealed
(Repealed by P.L.19-1983, SEC.12.)



CHAPTER 6. BUSINESS INTERESTS

IC 11-8-6-2
Exceptions
Sec. 2. The department may grant an exception to section 1 of this chapter if appropriate after considering the general welfare and safety of:
(1) the public;
(2) other persons under its control;
(3) the individual seeking the exception; and
(4) the family of the individual seeking the exception.
As added by Acts 1981, P.L.133, SEC.1.



CHAPTER 7. VICTIM NOTIFICATION SERVICES

IC 11-8-7-2
Automated victim notification system
Sec. 2. (a) The department shall establish an automated victim notification system that must do the following:
(1) Automatically notify a registered crime victim when a committed offender who committed the crime against the victim:
(A) is assigned to a:
(i) department facility; or
(ii) county jail or any other facility not operated by the department;
(B) is transferred to a:
(i) department facility; or
(ii) county jail or any other facility not operated by the department;
(C) is given a different security classification;
(D) is released on temporary leave;
(E) is discharged;
(F) has escaped;
(G) has a change in the committed offender's expected date of release from incarceration;
(H) is scheduled to have a parole release hearing;
(I) has requested clemency or pardon consideration;
(J) is to be placed in a minimum security:
(i) facility; or
(ii) work release program;
or is permitted to participate in another minimum security assignment; or
(K) dies during the committed offender's period of incarceration.
(2) Allow a registered crime victim to receive the most recent status report for an offender by calling the automated victim notification system on a toll free telephone number.
(3) Allow a crime victim to register or update the victim's registration for the automated victim notification system by calling a toll free telephone number.
(b) For purposes of subsection (a), a sheriff responsible for the operation of a county jail shall immediately notify the department if a committed offender: (1) is transferred to another county jail or another facility not operated by the department of correction;
(2) is released on temporary leave;
(3) is discharged; or
(4) has escaped.
Sheriffs and other law enforcement officers and prosecuting attorneys shall cooperate with the department in establishing and maintaining an automated victim notification system.
(c) An automated victim notification system may transmit information to a person by:
(1) telephone;
(2) electronic mail; or
(3) another method as determined by the department.
(d) The department shall provide the opportunity for a registered crime victim to receive periodic status reports concerning the committed offender who committed the crime against the registered crime victim, including reports stating:
(1) the committed offender's projected date of release from imprisonment;
(2) the facility where the committed offender is imprisoned; and
(3) the current security classification of the committed offender.
(e) A registered crime victim may choose to receive a status report described in subsection (d):
(1) annually;
(2) quarterly;
(3) monthly; or
(4) when triggered by an event described in subsection (a)(1).
As added by P.L.64-2005, SEC.4. Amended by P.L.147-2012, SEC.1.

IC 11-8-7-3
System update; cause of action not established
Sec. 3. (a) The department must ensure that the offender information contained in an automated victim notification system is updated frequently enough to timely notify a registered crime victim that an offender has:
(1) been released;
(2) been discharged; or
(3) escaped.
(b) The failure of an automated victim notification system to provide notice to the victim does not establish a separate cause of action by the victim against:
(1) the state; or
(2) the department.
As added by P.L.64-2005, SEC.4.

IC 11-8-7-4
Funding sources for system
Sec. 4. If the department establishes an automated victim notification system under this chapter, the department, in cooperation with the Indiana criminal justice institute: (1) may use money in the victim and witness assistance fund under IC 5-2-6-14(e); and
(2) shall seek:
(A) federal grants; and
(B) other funding.
As added by P.L.64-2005, SEC.4.

IC 11-8-7-5
Rules
Sec. 5. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.64-2005, SEC.4.



CHAPTER 8. SEX OFFENDER REGISTRATION

IC 11-8-8-1
"Correctional facility"
Sec. 1. As used in this chapter, "correctional facility" has the meaning set forth in IC 4-13.5-1-1.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-1.2
"Electronic chat room username"
Sec. 1.2. As used in this chapter, "electronic chat room username" means an identifier that allows a person to communicate over the Internet in real time using typed text.
As added by P.L.119-2008, SEC.1.

IC 11-8-8-1.4
"Electronic mail address"
Sec. 1.4. As used in this chapter, "electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered.
As added by P.L.119-2008, SEC.2.

IC 11-8-8-1.6
"Instant messaging username"
Sec. 1.6. As used in this chapter, "instant messaging username" means an identifier that allows a person to communicate over the Internet in real time using typed text.
As added by P.L.119-2008, SEC.3.

IC 11-8-8-1.8
"Social networking web site username"
Sec. 1.8. As used in this chapter, "social networking web site username" means an identifier or profile that allows a person to create, use, or modify a social networking web site, as defined in IC 35-42-4-12. As added by P.L.119-2008, SEC.4.

IC 11-8-8-2
"Local law enforcement authority"
Sec. 2. As used in this chapter, "local law enforcement authority" means the:
(1) chief of police of a consolidated city; or
(2) sheriff of a county that does not contain a consolidated city.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-3
"Principal residence"
Sec. 3. As used in this chapter, "principal residence" means the residence where a sex or violent offender spends the most time. The term includes a residence owned or leased by another person if the sex or violent offender:
(1) does not own or lease a residence; or
(2) spends more time at the residence owned or leased by the other person than at the residence owned or leased by the sex or violent offender.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.10.

IC 11-8-8-4
"Register"
Sec. 4. As used in this chapter, "register" means to report in person to a local law enforcement authority and provide the information required under section 8 of this chapter.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.11.

IC 11-8-8-4.5 Version a
"Sex offender"
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 4.5. (a) Except as provided in section 22 of this chapter, as used in this chapter, "sex offender" means a person convicted of any of the following offenses:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (including performing sexual conduct in the presence of a minor) (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Sexual misconduct with a minor as a Class A, Class B, or Class C felony (IC 35-42-4-9), unless:
(A) the person is convicted of sexual misconduct with a minor as a Class C felony; (B) the person is not more than:
(i) four (4) years older than the victim if the offense was committed after June 30, 2007; or
(ii) five (5) years older than the victim if the offense was committed before July 1, 2007; and
(C) the sentencing court finds that the person should not be required to register as a sex offender.
(9) Incest (IC 35-46-1-3).
(10) Sexual battery (IC 35-42-4-8).
(11) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age, and the person who kidnapped the victim is not the victim's parent or guardian.
(12) Criminal confinement (IC 35-42-3-3), if the victim is less than eighteen (18) years of age, and the person who confined or removed the victim is not the victim's parent or guardian.
(13) Possession of child pornography (IC 35-42-4-4(c)).
(14) Promoting prostitution (IC 35-45-4-4) as a Class B felony.
(15) Promotion of human trafficking (IC 35-42-3.5-1(a)(2)) if the victim is less than eighteen (18) years of age.
(16) Sexual trafficking of a minor (IC 35-42-3.5-1(c)).
(17) Human trafficking (IC 35-42-3.5-1(d)(3)) if the victim is less than eighteen (18) years of age.
(18) An attempt or conspiracy to commit a crime listed in subdivisions (1) through (17).
(19) A crime under the laws of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in subdivisions (1) through (18).
(b) The term includes:
(1) a person who is required to register as a sex offender in any jurisdiction; and
(2) a child who has committed a delinquent act and who:
(A) is at least fourteen (14) years of age;
(B) is on probation, is on parole, is discharged from a facility by the department of correction, is discharged from a secure private facility (as defined in IC 31-9-2-115), or is discharged from a juvenile detention facility as a result of an adjudication as a delinquent child for an act that would be an offense described in subsection (a) if committed by an adult; and
(C) is found by a court by clear and convincing evidence to be likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
(c) In making a determination under subsection (b)(2)(C), the court shall consider expert testimony concerning whether a child is likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
As added by P.L.216-2007, SEC.12. Amended by P.L.1-2012, SEC.2.

IC 11-8-8-4.5 Version b
"Sex offender" Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 4.5. (a) Except as provided in section 22 of this chapter, as used in this chapter, "sex offender" means a person convicted of any of the following offenses:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (including performing sexual conduct in the presence of a minor) (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Sexual misconduct with a minor as a Class A, Class B, or Class C felony (IC 35-42-4-9), unless:
(A) the person is convicted of sexual misconduct with a minor as a Class C felony;
(B) the person is not more than:
(i) four (4) years older than the victim if the offense was committed after June 30, 2007; or
(ii) five (5) years older than the victim if the offense was committed before July 1, 2007; and
(C) the sentencing court finds that the person should not be required to register as a sex offender.
(9) Incest (IC 35-46-1-3).
(10) Sexual battery (IC 35-42-4-8).
(11) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age, and the person who kidnapped the victim is not the victim's parent or guardian.
(12) Criminal confinement (IC 35-42-3-3), if the victim is less than eighteen (18) years of age, and the person who confined or removed the victim is not the victim's parent or guardian.
(13) Possession of child pornography (IC 35-42-4-4(c)).
(14) Promoting prostitution (IC 35-45-4-4) as a Class B felony.
(15) Promotion of human trafficking (IC 35-42-3.5-1(a)(2)) if the victim is less than eighteen (18) years of age.
(16) Sexual trafficking of a minor (IC 35-42-3.5-1(c)).
(17) Human trafficking (IC 35-42-3.5-1(d)(3)) if the victim is less than eighteen (18) years of age.
(18) Sexual misconduct by a service provider with a detained child (IC 35-44-1-5(c)).
(19) An attempt or conspiracy to commit a crime listed in subdivisions (1) through (18).
(20) A crime under the laws of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in subdivisions (1) through (19).
(b) The term includes:
(1) a person who is required to register as a sex offender in any jurisdiction; and
(2) a child who has committed a delinquent act and who: (A) is at least fourteen (14) years of age;
(B) is on probation, is on parole, is discharged from a facility by the department of correction, is discharged from a secure private facility (as defined in IC 31-9-2-115), or is discharged from a juvenile detention facility as a result of an adjudication as a delinquent child for an act that would be an offense described in subsection (a) if committed by an adult; and
(C) is found by a court by clear and convincing evidence to be likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
(c) In making a determination under subsection (b)(2)(C), the court shall consider expert testimony concerning whether a child is likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
As added by P.L.216-2007, SEC.12. Amended by P.L.1-2012, SEC.2; P.L.72-2012, SEC.1.

IC 11-8-8-5 Version a
"Sex or violent offender"
Note: This version of section amended by P.L.1-2012, SEC.3. See also following version of this section amended by P.L.72-2012, SEC.2.
Sec. 5. (a) Except as provided in section 22 of this chapter, as used in this chapter, "sex or violent offender" means a person convicted of any of the following offenses:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (including performing sexual conduct in the presence of a minor) (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Sexual misconduct with a minor as a Class A, Class B, or Class C felony (IC 35-42-4-9), unless:
(A) the person is convicted of sexual misconduct with a minor as a Class C felony;
(B) the person is not more than:
(i) four (4) years older than the victim if the offense was committed after June 30, 2007; or
(ii) five (5) years older than the victim if the offense was committed before July 1, 2007; and
(C) the sentencing court finds that the person should not be required to register as a sex offender.
(9) Incest (IC 35-46-1-3).
(10) Sexual battery (IC 35-42-4-8).
(11) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age, and the person who kidnapped the victim is not the victim's parent or guardian. (12) Criminal confinement (IC 35-42-3-3), if the victim is less than eighteen (18) years of age, and the person who confined or removed the victim is not the victim's parent or guardian.
(13) Possession of child pornography (IC 35-42-4-4(c)).
(14) Promoting prostitution (IC 35-45-4-4) as a Class B felony.
(15) Promotion of human trafficking (IC 35-42-3.5-1(a)(2)) if the victim is less than eighteen (18) years of age.
(16) Sexual trafficking of a minor (IC 35-42-3.5-1(c)).
(17) Human trafficking (IC 35-42-3.5-1(d)(3)) if the victim is less than eighteen (18) years of age.
(18) Murder (IC 35-42-1-1).
(19) Voluntary manslaughter (IC 35-42-1-3).
(20) An attempt or conspiracy to commit a crime listed in subdivisions (1) through (19).
(21) A crime under the laws of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in subdivisions (1) through (20).
(b) The term includes:
(1) a person who is required to register as a sex or violent offender in any jurisdiction; and
(2) a child who has committed a delinquent act and who:
(A) is at least fourteen (14) years of age;
(B) is on probation, is on parole, is discharged from a facility by the department of correction, is discharged from a secure private facility (as defined in IC 31-9-2-115), or is discharged from a juvenile detention facility as a result of an adjudication as a delinquent child for an act that would be an offense described in subsection (a) if committed by an adult; and
(C) is found by a court by clear and convincing evidence to be likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
(c) In making a determination under subsection (b)(2)(C), the court shall consider expert testimony concerning whether a child is likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.13; P.L.1-2012, SEC.3.

IC 11-8-8-5 Version b
"Sex or violent offender"
Note: This version of section amended by P.L.72-2012, SEC.2. See also preceding version of this section amended by P.L.1-2012, SEC.3.
Sec. 5. (a) Except as provided in section 22 of this chapter, as used in this chapter, "sex or violent offender" means a person convicted of any of the following offenses:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3). (4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (including performing sexual conduct in the presence of a minor) (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Sexual misconduct with a minor as a Class A, Class B, or Class C felony (IC 35-42-4-9), unless:
(A) the person is convicted of sexual misconduct with a minor as a Class C felony;
(B) the person is not more than:
(i) four (4) years older than the victim if the offense was committed after June 30, 2007; or
(ii) five (5) years older than the victim if the offense was committed before July 1, 2007; and
(C) the sentencing court finds that the person should not be required to register as a sex offender.
(9) Incest (IC 35-46-1-3).
(10) Sexual battery (IC 35-42-4-8).
(11) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age, and the person who kidnapped the victim is not the victim's parent or guardian.
(12) Criminal confinement (IC 35-42-3-3), if the victim is less than eighteen (18) years of age, and the person who confined or removed the victim is not the victim's parent or guardian.
(13) Possession of child pornography (IC 35-42-4-4(c)).
(14) Promoting prostitution (IC 35-45-4-4) as a Class B felony.
(15) Promotion of human trafficking (IC 35-42-3.5-1(a)(2)) if the victim is less than eighteen (18) years of age.
(16) Sexual trafficking of a minor (IC 35-42-3.5-1(b)).
(17) Human trafficking (IC 35-42-3.5-1(c)(3)) if the victim is less than eighteen (18) years of age.
(18) Murder (IC 35-42-1-1).
(19) Voluntary manslaughter (IC 35-42-1-3).
(20) Sexual misconduct by a service provider with a detained child (IC 35-44-1-5(c)).
(21) An attempt or conspiracy to commit a crime listed in subdivisions (1) through (20).
(22) A crime under the laws of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in subdivisions (1) through (21).
(b) The term includes:
(1) a person who is required to register as a sex or violent offender in any jurisdiction; and
(2) a child who has committed a delinquent act and who:
(A) is at least fourteen (14) years of age;
(B) is on probation, is on parole, is discharged from a facility by the department of correction, is discharged from a secure private facility (as defined in IC 31-9-2-115), or is discharged from a juvenile detention facility as a result of an adjudication as a delinquent child for an act that would be an

offense described in subsection (a) if committed by an adult; and
(C) is found by a court by clear and convincing evidence to be likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
(c) In making a determination under subsection (b)(2)(C), the court shall consider expert testimony concerning whether a child is likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.13; P.L.72-2012, SEC.2.

IC 11-8-8-5.2
"Sex offense"
Sec. 5.2. As used in this chapter, "sex offense" means an offense listed in section 4.5(a) of this chapter.
As added by P.L.216-2007, SEC.14.

IC 11-8-8-6
"Sexually violent predator"
Sec. 6. As used in this chapter, "sexually violent predator" has the meaning set forth in IC 35-38-1-7.5.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-7
Persons required to register; registration locations; time limits; photographs; duties of local law enforcement
Sec. 7. (a) Subject to section 19 of this chapter, the following persons must register under this chapter:
(1) A sex or violent offender who resides in Indiana. A sex or violent offender resides in Indiana if either of the following applies:
(A) The sex or violent offender spends or intends to spend at least seven (7) days (including part of a day) in Indiana during a one hundred eighty (180) day period.
(B) The sex or violent offender owns real property in Indiana and returns to Indiana at any time.
(2) A sex or violent offender who works or carries on a vocation or intends to work or carry on a vocation full time or part time for a period:
(A) exceeding seven (7) consecutive days; or
(B) for a total period exceeding fourteen (14) days;
during any calendar year in Indiana regardless of whether the sex or violent offender is financially compensated, volunteered, or is acting for the purpose of government or educational benefit.
(3) A sex or violent offender who is enrolled or intends to be enrolled on a full-time or part-time basis in any public or private educational institution, including any secondary school, trade, or professional institution, or postsecondary educational

institution.
(b) Except as provided in subsection (e), a sex or violent offender who resides in Indiana shall register with the local law enforcement authority in the county where the sex or violent offender resides. If a sex or violent offender resides in more than one (1) county, the sex or violent offender shall register with the local law enforcement authority in each county in which the sex or violent offender resides. If the sex or violent offender is also required to register under subsection (a)(2) or (a)(3), the sex or violent offender shall also register with the local law enforcement authority in the county in which the offender is required to register under subsection (c) or (d).
(c) A sex or violent offender described in subsection (a)(2) shall register with the local law enforcement authority in the county where the sex or violent offender is or intends to be employed or carry on a vocation. If a sex or violent offender is or intends to be employed or carry on a vocation in more than one (1) county, the sex or violent offender shall register with the local law enforcement authority in each county. If the sex or violent offender is also required to register under subsection (a)(1) or (a)(3), the sex or violent offender shall also register with the local law enforcement authority in the county in which the offender is required to register under subsection (b) or (d).
(d) A sex or violent offender described in subsection (a)(3) shall register with the local law enforcement authority in the county where the sex or violent offender is enrolled or intends to be enrolled as a student. If the sex or violent offender is also required to register under subsection (a)(1) or (a)(2), the sex or violent offender shall also register with the local law enforcement authority in the county in which the offender is required to register under subsection (b) or (c).
(e) A sex or violent offender described in subsection (a)(1)(B) shall register with the local law enforcement authority in the county in which the real property is located. If the sex or violent offender is also required to register under subsection (a)(1)(A), (a)(2), or (a)(3), the sex or violent offender shall also register with the local law enforcement authority in the county in which the offender is required to register under subsection (b), (c), or (d).
(f) A sex or violent offender committed to the department shall register with the department before the sex or violent offender is released from incarceration. The department shall forward the sex or violent offender's registration information to the local law enforcement authority of every county in which the sex or violent offender is required to register.
(g) This subsection does not apply to a sex or violent offender who is a sexually violent predator. A sex or violent offender not committed to the department shall register not more than seven (7) days after the sex or violent offender:
(1) is released from a penal facility (as defined in IC 35-31.5-2-232);
(2) is released from a secure private facility (as defined in

IC 31-9-2-115);
(3) is released from a juvenile detention facility;
(4) is transferred to a community transition program;
(5) is placed on parole;
(6) is placed on probation;
(7) is placed on home detention; or
(8) arrives at the place where the sex or violent offender is required to register under subsection (b), (c), or (d);
whichever occurs first. A sex or violent offender required to register in more than one (1) county under subsection (b), (c), (d), or (e) shall register in each appropriate county not more than seventy-two (72) hours after the sex or violent offender's arrival in that county or acquisition of real estate in that county.
(h) This subsection applies to a sex or violent offender who is a sexually violent predator. A sex or violent offender who is a sexually violent predator shall register not more than seventy-two (72) hours after the sex or violent offender:
(1) is released from a penal facility (as defined in IC 35-31.5-2-232);
(2) is released from a secure private facility (as defined in IC 31-9-2-115);
(3) is released from a juvenile detention facility;
(4) is transferred to a community transition program;
(5) is placed on parole;
(6) is placed on probation;
(7) is placed on home detention; or
(8) arrives at the place where the sexually violent predator is required to register under subsection (b), (c), or (d);
whichever occurs first. A sex or violent offender who is a sexually violent predator required to register in more than one (1) county under subsection (b), (c), (d), or (e) shall register in each appropriate county not more than seventy-two (72) hours after the offender's arrival in that county or acquisition of real estate in that county.
(i) The local law enforcement authority with whom a sex or violent offender registers under this section shall make and publish a photograph of the sex or violent offender on the Indiana sex and violent offender registry web site established under IC 36-2-13-5.5. The local law enforcement authority shall make a photograph of the sex or violent offender that complies with the requirements of IC 36-2-13-5.5 at least once per year. The sheriff of a county containing a consolidated city shall provide the police chief of the consolidated city with all photographic and computer equipment necessary to enable the police chief of the consolidated city to transmit sex or violent offender photographs (and other identifying information required by IC 36-2-13-5.5) to the Indiana sex and violent offender registry web site established under IC 36-2-13-5.5. In addition, the sheriff of a county containing a consolidated city shall provide all funding for the county's financial obligation for the establishment and maintenance of the Indiana sex and violent offender registry web site established under IC 36-2-13-5.5. (j) When a sex or violent offender registers, the local law enforcement authority shall:
(1) immediately update the Indiana sex and violent offender registry web site established under IC 36-2-13-5.5;
(2) notify every law enforcement agency having jurisdiction in the county where the sex or violent offender resides; and
(3) update the National Crime Information Center National Sex Offender Registry data base via the Indiana data and communications system (IDACS).
When a sex or violent offender from a jurisdiction outside Indiana registers a change of address, electronic mail address, instant messaging username, electronic chat room username, social networking web site username, employment, vocation, or enrollment in Indiana, the local law enforcement authority shall provide the department with the information provided by the sex or violent offender during registration.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.2-2007, SEC.151; P.L.216-2007, SEC.15; P.L.119-2008, SEC.5; P.L.114-2012, SEC.24.

IC 11-8-8-8
Required registration information; consent to computer search
Sec. 8. (a) The registration required under this chapter must include the following information:
(1) The sex or violent offender's full name, alias, any name by which the sex or violent offender was previously known, date of birth, sex, race, height, weight, hair color, eye color, any scars, marks, or tattoos, Social Security number, driver's license number or state identification card number, vehicle description and vehicle plate number for any vehicle the sex or violent offender owns or operates on a regular basis, principal residence address, other address where the sex or violent offender spends more than seven (7) nights in a fourteen (14) day period, and mailing address, if different from the sex or violent offender's principal residence address.
(2) A description of the offense for which the sex or violent offender was convicted, the date of conviction, the county of the conviction, the cause number of the conviction, and the sentence imposed, if applicable.
(3) If the person is required to register under section 7(a)(2) or 7(a)(3) of this chapter, the name and address of each of the sex or violent offender's employers in Indiana, the name and address of each campus or location where the sex or violent offender is enrolled in school in Indiana, and the address where the sex or violent offender stays or intends to stay while in Indiana.
(4) A recent photograph of the sex or violent offender.
(5) If the sex or violent offender is a sexually violent predator, that the sex or violent offender is a sexually violent predator.
(6) If the sex or violent offender is required to register for life,

that the sex or violent offender is required to register for life.
(7) Any electronic mail address, instant messaging username, electronic chat room username, or social networking web site username that the sex or violent offender uses or intends to use.
(8) Any other information required by the department.
(b) If the sex or violent offender registers any information under subsection (a)(7), the offender shall sign a consent form authorizing the:
(1) search of the sex or violent offender's personal computer or device with Internet capability, at any time; and
(2) installation on the sex or violent offender's personal computer or device with Internet capability, at the sex or violent offender's expense, of hardware or software to monitor the sex or violent offender's Internet usage.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.16; P.L.119-2008, SEC.6.

IC 11-8-8-9
Informing of duty to register; registration time limits; offenders not committed to the department
Sec. 9. (a) Not more than seven (7) days before an Indiana sex or violent offender who is required to register under this chapter is scheduled to be released from a secure private facility (as defined in IC 31-9-2-115), or released from a juvenile detention facility, an official of the facility shall do the following:
(1) Orally inform the sex or violent offender of the sex or violent offender's duty to register under this chapter and require the sex or violent offender to sign a written statement that the sex or violent offender was orally informed or, if the sex or violent offender refuses to sign the statement, certify that the sex or violent offender was orally informed of the duty to register.
(2) Deliver a form advising the sex or violent offender of the sex or violent offender's duty to register under this chapter and require the sex or violent offender to sign a written statement that the sex or violent offender received the written notice or, if the sex or violent offender refuses to sign the statement, certify that the sex or violent offender was given the written notice of the duty to register.
(3) Obtain the address where the sex or violent offender expects to reside after the sex or violent offender's release.
(4) Transmit to the local law enforcement authority in the county where the sex or violent offender expects to reside the sex or violent offender's name, date of release or transfer, new address, and the offense or delinquent act committed by the sex or violent offender.
(b) Not more than seventy-two (72) hours after a sex or violent offender who is required to register under this chapter is released or transferred as described in subsection (a), an official of the facility shall transmit to the state police the following: (1) The sex or violent offender's fingerprints, photograph, and identification factors.
(2) The address where the sex or violent offender expects to reside after the sex or violent offender's release.
(3) The complete criminal history data (as defined in IC 10-13-3-5) or, if the sex or violent offender committed a delinquent act, juvenile history data (as defined in IC 10-13-4-4) of the sex or violent offender.
(4) Information regarding the sex or violent offender's past treatment for mental disorders.
(5) Information as to whether the sex or violent offender has been determined to be a sexually violent predator.
(c) This subsection applies if a sex or violent offender is placed on probation or in a community corrections program without being confined in a penal facility. The probation office serving the court in which the sex or violent offender is sentenced shall perform the duties required under subsections (a) and (b).
(d) For any sex or violent offender who is not committed to the department, the probation office of the sentencing court shall transmit to the department a copy of:
(1) the sex or violent offender's:
(A) sentencing order; and
(B) presentence investigation; and
(2) any other information required by the department to make a determination concerning sex or violent offender registration.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.17; P.L.3-2008, SEC.87.

IC 11-8-8-10
Duty to transmit fingerprints to Federal Bureau of Investigation
Sec. 10. Notwithstanding any other law, upon receiving a sex or violent offender's fingerprints from a correctional facility, the state police shall immediately send the fingerprints to the Federal Bureau of Investigation.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.18.

IC 11-8-8-11
Change in registration location or status; duty to register or notify; updates
Sec. 11. (a) If a sex or violent offender who is required to register under this chapter changes:
(1) principal residence address; or
(2) if section 7(a)(2) or 7(a)(3) of this chapter applies, the place where the sex or violent offender stays in Indiana;
the sex or violent offender shall report in person to the local law enforcement authority having jurisdiction over the sex or violent offender's current principal address or location and, if the offender moves to a new county in Indiana, to the local law enforcement authority having jurisdiction over the sex or violent offender's new

principal address or location not more than seventy-two (72) hours after the address change.
(b) If a sex or violent offender moves to a new county in Indiana, the local law enforcement authority where the sex or violent offender's current principal residence address is located shall inform the local law enforcement authority in the new county in Indiana of the sex or violent offender's residence and forward all relevant registration information concerning the sex or violent offender to the local law enforcement authority in the new county. The local law enforcement authority receiving notice under this subsection shall verify the address of the sex or violent offender under section 13 of this chapter not more than seven (7) days after receiving the notice.
(c) If a sex or violent offender who is required to register under section 7(a)(2) or 7(a)(3) of this chapter changes the sex or violent offender's principal place of employment, principal place of vocation, or campus or location where the sex or violent offender is enrolled in school, the sex or violent offender shall report in person:
(1) to the local law enforcement authority having jurisdiction over the sex or violent offender's current principal place of employment, principal place of vocation, or campus or location where the sex or violent offender is enrolled in school; and
(2) if the sex or violent offender changes the sex or violent offender's place of employment, vocation, or enrollment to a new county in Indiana, to the local law enforcement authority having jurisdiction over the sex or violent offender's new principal place of employment, principal place of vocation, or campus or location where the sex or violent offender is enrolled in school;
not more than seventy-two (72) hours after the change.
(d) If a sex or violent offender moves the sex or violent offender's place of employment, vocation, or enrollment to a new county in Indiana, the local law enforcement authority having jurisdiction over the sex or violent offender's current principal place of employment, principal place of vocation, or campus or location where the sex or violent offender is enrolled in school shall inform the local law enforcement authority in the new county of the sex or violent offender's new principal place of employment, vocation, or enrollment by forwarding relevant registration information to the local law enforcement authority in the new county.
(e) If a sex or violent offender moves the sex or violent offender's residence, place of employment, vocation, or enrollment to a new state, the local law enforcement authority shall inform the state police in the new state of the sex or violent offender's new place of residence, employment, vocation, or enrollment.
(f) If a sex or violent offender who is required to register under this chapter changes or obtains a new:
(1) electronic mail address;
(2) instant messaging username;
(3) electronic chat room username; or
(4) social networking web site username; the sex or violent offender shall report in person to the local law enforcement authority having jurisdiction over the sex or violent offender's current principal address or location and shall provide the local law enforcement authority with the new address or username not more than seventy-two (72) hours after the change or creation of the address or username.
(g) A local law enforcement authority shall make registration information, including information concerning the duty to register and the penalty for failing to register, available to a sex or violent offender.
(h) A local law enforcement authority who is notified of a change under subsection (a), (c), or (f) shall:
(1) immediately update the Indiana sex and violent offender registry web site established under IC 36-2-13-5.5;
(2) update the National Crime Information Center National Sex Offender Registry data base via the Indiana data and communications system (IDACS); and
(3) notify the department.
(i) If a sex or violent offender who is registered with a local law enforcement authority becomes incarcerated, the local law enforcement authority shall transmit a copy of the information provided by the sex or violent offender during registration to the department.
(j) If a sex or violent offender is no longer required to register due to the expiration of the registration period, the local law enforcement authority shall transmit a copy of the information provided by the sex or violent offender during registration to the department.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.1-2007, SEC.100; P.L.216-2007, SEC.19; P.L.119-2008, SEC.7.

IC 11-8-8-12
Temporary residence
Sec. 12. (a) As used in this section, "temporary residence" means a residence:
(1) that is established to provide transitional housing for a person without another residence; and
(2) in which a person is not typically permitted to reside for more than thirty (30) days in a sixty (60) day period.
(b) This section applies only to a sex or violent offender who resides in a temporary residence. In addition to the other requirements of this chapter, a sex or violent offender who resides in a temporary residence shall register in person with the local law enforcement authority in which the temporary residence is located:
(1) not more than seventy-two (72) hours after the sex or violent offender moves into the temporary residence; and
(2) during the period in which the sex or violent offender resides in a temporary residence, at least once every seven (7) days following the sex or violent offender's initial registration under subdivision (1). (c) A sex or violent offender who does not have a principal residence or temporary residence shall report in person to the local law enforcement authority in the county where the sex or violent offender resides at least once every seven (7) days to report an address for the location where the sex or violent offender will stay during the time in which the sex or violent offender lacks a principal address or temporary residence.
(d) A sex or violent offender's obligation to register in person once every seven (7) days terminates when the sex or violent offender no longer resides in the temporary residence or location described in subsection (c). However, all other requirements imposed on a sex or violent offender by this chapter continue in force, including the requirement that a sex or violent offender register the sex or violent offender's new address with the local law enforcement authority.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.20.

IC 11-8-8-13
Verification of current residences
Sec. 13. (a) To verify a sex or violent offender's current residence, the local law enforcement authority having jurisdiction over the area of the sex or violent offender's current principal address or location shall do the following:
(1) Mail a form that is approved or prescribed by the department to each sex or violent offender in the county at the sex or violent offender's listed address at least one (1) time per year, beginning seven (7) days after the local law enforcement authority receives a notice under section 11 or 20 of this chapter or the date the sex or violent offender is:
(A) released from a penal facility (as defined in IC 35-31.5-2-232), a secure private facility (as defined in IC 31-9-2-115), or a juvenile detention facility;
(B) placed in a community transition program;
(C) placed in a community corrections program;
(D) placed on parole; or
(E) placed on probation;
whichever occurs first.
(2) Mail a form that is approved or prescribed by the department to each sex or violent offender who is designated a sexually violent predator under IC 35-38-1-7.5 at least once every ninety (90) days, beginning seven (7) days after the local law enforcement authority receives a notice under section 11 or 20 of this chapter or the date the sex or violent offender is:
(A) released from a penal facility (as defined in IC 35-31.5-2-232), a secure private facility (as defined in IC 31-9-2-115), or a juvenile detention facility;
(B) placed in a community transition program;
(C) placed in a community corrections program;
(D) placed on parole; or (E) placed on probation;
whichever occurs first.
(3) Personally visit each sex or violent offender in the county at the sex or violent offender's listed address at least one (1) time per year, beginning seven (7) days after the local law enforcement authority receives a notice under section 7 of this chapter or the date the sex or violent offender is:
(A) released from a penal facility (as defined in IC 35-31.5-2-232), a secure private facility (as defined in IC 31-9-2-115), or a juvenile detention facility;
(B) placed in a community transition program;
(C) placed in a community corrections program;
(D) placed on parole; or
(E) placed on probation;
whichever occurs first.
(4) Personally visit each sex or violent offender who is designated a sexually violent predator under IC 35-38-1-7.5 at least once every ninety (90) days, beginning seven (7) days after the local law enforcement authority receives a notice under section 7 of this chapter or the date the sex or violent offender is:
(A) released from a penal facility (as defined in IC 35-31.5-2-232), a secure private facility (as defined in IC 31-9-2-115), or a juvenile detention facility;
(B) placed in a community transition program;
(C) placed in a community corrections program;
(D) placed on parole; or
(E) placed on probation;
whichever occurs first.
(b) If a sex or violent offender fails to return a signed form either by mail or in person, not later than fourteen (14) days after mailing, or appears not to reside at the listed address, the local law enforcement authority shall immediately notify the department and the prosecuting attorney.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.21; P.L.114-2012, SEC.25.

IC 11-8-8-14
Annual reporting; quarterly reporting for sexually violent predators; registration and photographs
Sec. 14. (a) This subsection does not apply to a sex or violent offender who is a sexually violent predator. In addition to the other requirements of this chapter, a sex or violent offender who is required to register under this chapter shall, at least one (1) time per calendar year:
(1) report in person to the local law enforcement authority;
(2) register; and
(3) be photographed by the local law enforcement authority;
in each location where the offender is required to register.
(b) This subsection applies to a sex or violent offender who is a

sexually violent predator. In addition to the other requirements of this chapter, a sex or violent offender who is a sexually violent predator under IC 35-38-1-7.5 shall:
(1) report in person to the local law enforcement authority;
(2) register; and
(3) be photographed by the local law enforcement authority in each location where the sex or violent offender is required to register;
every ninety (90) days.
(c) Each time a sex or violent offender who claims to be working or attending school registers in person, the sex or violent offender shall provide documentation to the local law enforcement authority providing evidence that the sex or violent offender is still working or attending school at the registered location.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.22.

IC 11-8-8-15
Possession of valid Indiana driver's license or identification card required
Sec. 15. (a) A sex or violent offender who is a resident of Indiana shall obtain and keep in the sex or violent offender's possession:
(1) a valid Indiana driver's license; or
(2) a valid Indiana identification card (as described in IC 9-24-16).
(b) A sex or violent offender required to register in Indiana who is not a resident of Indiana shall obtain and keep in the sex or violent offender's possession:
(1) a valid driver's license issued by the state in which the sex or violent offender resides; or
(2) a valid state issued identification card issued by the state in which the sex or violent offender resides.
(c) A person who knowingly or intentionally violates this section commits failure of a sex or violent offender to possess identification, a Class A misdemeanor. However, the offense is a Class D felony if the person:
(1) is a sexually violent predator; or
(2) has a prior unrelated conviction:
(A) under this section; or
(B) based on the person's failure to comply with any requirement imposed on an offender under this chapter.
(d) It is a defense to a prosecution under this section that:
(1) the person has been unable to obtain a valid driver's license or state issued identification card because less than thirty (30) days have passed since the person's release from incarceration; or
(2) the person possesses a driver's license or state issued identification card that expired not more than thirty (30) days before the date the person violated subsection (a) or (b).
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

Amended by P.L.216-2007, SEC.23.

IC 11-8-8-16
Name changes
Sec. 16. (a) A sex or violent offender who is required to register under this chapter may not petition for a change of name under IC 34-28-2.
(b) If a sex or violent offender who is required to register under this chapter changes the sex or violent offender's name due to marriage, the sex or violent offender must register with the local law enforcement authority not more than seven (7) days after the name change.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.24.

IC 11-8-8-17
Registration violations; penalty
Sec. 17. (a) A sex or violent offender who knowingly or intentionally:
(1) fails to register when required to register under this chapter;
(2) fails to register in every location where the sex or violent offender is required to register under this chapter;
(3) makes a material misstatement or omission while registering as a sex or violent offender under this chapter;
(4) fails to register in person as required under this chapter; or
(5) does not reside at the sex or violent offender's registered address or location;
commits a Class D felony.
(b) The offense described in subsection (a) is a Class C felony if the sex or violent offender has a prior unrelated conviction for an offense:
(1) under this section; or
(2) based on the person's failure to comply with any requirement imposed on a sex or violent offender under this chapter or under IC 5-2-12 before its repeal.
(c) It is not a defense to a prosecution under this section that the sex or violent offender was unable to pay the sex or violent offender registration fee or the sex or violent offender address change fee described under IC 36-2-13-5.6.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.25.

IC 11-8-8-18
Sexually violent predator; duty to notify
Sec. 18. (a) A sexually violent predator who will be absent from the sexually violent predator's principal residence for more than seventy-two (72) hours shall inform the local law enforcement authority in the county where the sexually violent predator's principal address is located, in person, of the following:
(1) That the sexually violent predator will be absent from the

sexually violent predator's principal residence for more than seventy-two (72) hours.
(2) The location where the sexually violent predator will be located during the absence from the sexually violent predator's principal residence.
(3) The length of time the sexually violent predator will be absent from the sexually violent predator's principal residence.
(b) A sexually violent predator who will spend more than seventy-two (72) hours in a county in which the sexually violent predator is not required to register shall inform the local law enforcement authority in the county in which the sexually violent predator is not required to register, in person, of the following:
(1) That the sexually violent predator will spend more than seventy-two (72) hours in the county.
(2) The location where the sexually violent predator will be located while spending time in the county.
(3) The length of time the sexually violent predator will remain in the county.
Upon request of the local law enforcement authority of the county in which the sexually violent predator is not required to register, the sexually violent predator shall provide the local law enforcement authority with any additional information that will assist the local law enforcement authority in determining the sexually violent predator's whereabouts during the sexually violent predator's stay in the county.
(c) A sexually violent predator who knowingly or intentionally violates this section commits failure to notify, a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction under this section based on the person's failure to comply with any requirement imposed on a sex or violent offender under this chapter.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.26.

IC 11-8-8-19
Expiration of duty to register; lifetime registration; out-of-state registrants
Sec. 19. (a) Except as provided in subsections (b) through (e), a sex or violent offender is required to register under this chapter until the expiration of ten (10) years after the date the sex or violent offender:
(1) is released from a penal facility (as defined in IC 35-31.5-2-232) or a secure juvenile detention facility of a state or another jurisdiction;
(2) is placed in a community transition program;
(3) is placed in a community corrections program;
(4) is placed on parole; or
(5) is placed on probation;
for the sex or violent offense requiring registration, whichever occurs last. The registration period is tolled during any period that the sex

or violent offender is incarcerated. The registration period does not restart if the offender is convicted of a subsequent offense. However, if the subsequent offense is a sex or violent offense, a new registration period may be imposed in accordance with this chapter. The department shall ensure that an offender who is no longer required to register as a sex or violent offender is notified that the obligation to register has expired.
(b) A sex or violent offender who is a sexually violent predator is required to register for life.
(c) A sex or violent offender who is convicted of at least one (1) offense under section 5(a) of this chapter that the sex or violent offender committed:
(1) when the person was at least eighteen (18) years of age; and
(2) against a victim who was less than twelve (12) years of age at the time of the crime;
is required to register for life.
(d) A sex or violent offender who is convicted of at least one (1) offense under section 5(a) of this chapter in which the sex offender:
(1) proximately caused serious bodily injury or death to the victim;
(2) used force or the threat of force against the victim or a member of the victim's family, unless the offense is sexual battery as a Class D felony; or
(3) rendered the victim unconscious or otherwise incapable of giving voluntary consent;
is required to register for life.
(e) A sex or violent offender who is convicted of at least two (2) unrelated offenses under section 5(a) of this chapter is required to register for life.
(f) A person who is required to register as a sex or violent offender in any jurisdiction shall register for the period required by the other jurisdiction or the period described in this section, whichever is longer.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.27; P.L.119-2008, SEC.8; P.L.114-2012, SEC.26.

IC 11-8-8-20
Interstate agreements; department to determine status of out-of-state offenders
Sec. 20. (a) The department may enter into a compact or agreement with one (1) or more jurisdictions outside Indiana to exchange notifications concerning the change of address, employment, vocation, or enrollment of a sex or violent offender between Indiana and the other jurisdiction or the other jurisdiction and Indiana.
(b) If the department receives information that a sex or violent offender has relocated to Indiana to reside, engage in employment or a vocation, or enroll in school, or that a sex or violent offender has been convicted in Indiana but not sentenced to the department, the

department shall determine:
(1) whether the person is defined as a:
(A) sex offender under IC 11-8-8-4.5; or
(B) sex or violent offender under IC 11-8-8-5;
(2) whether the person is a sexually violent predator under IC 35-38-1-7.5;
(3) the period for which the person will be required to register as a sex or violent offender in Indiana; and
(4) any other matter required by law to make a registration determination.
(c) After the department has made a determination under subsection (b), the department shall update the sex and violent offender registry web site and transmit the department's determination to the local law enforcement authority having jurisdiction over the county where the sex or violent offender resides, is employed, and attends school. The department shall transmit:
(1) the sex or violent offender's name, date of relocation, and new address (if applicable), the offense or delinquent act committed by the sex or violent offender, and any other available descriptive information;
(2) whether the sex or violent offender is a sexually violent predator;
(3) the period for which the sex or violent offender will be required to register in Indiana; and
(4) anything else required by law to make a registration determination.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13. Amended by P.L.216-2007, SEC.28; P.L.3-2008, SEC.88.

IC 11-8-8-21
Sex and violent offender fund
Sec. 21. (a) The state sex and violent offender administration fund is established to assist the department in carrying out its duties under IC 11-8-2-12.4 concerning the Indiana sex and violent offender registry. The fund shall be administered by the department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The fund consists of:
(1) grants;
(2) donations;
(3) appropriations;
(4) money from the annual sex or violent offender registration fee (IC 36-2-13-5.6(a)(1)(A)); and
(5) money from the sex or violent offender address change fee (IC 36-2-13-5.6(a)(1)(B)).
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(e) Money in the fund is continually appropriated to carry out the purposes of the fund. As added by P.L.216-2007, SEC.29.

IC 11-8-8-22
Procedure for retroactive application of ameliorative statutes
Sec. 22. (a) As used in this section, "offender" means a sex offender (as defined in section 4.5 of this chapter) and a sex or violent offender (as defined in section 5 of this chapter).
(b) Subsection (g) applies to an offender required to register under this chapter if, due to a change in federal or state law after June 30, 2007, an individual who engaged in the same conduct as the offender:
(1) would not be required to register under this chapter; or
(2) would be required to register under this chapter but under less restrictive conditions than the offender is required to meet.
(c) A person to whom this section applies may petition a court to:
(1) remove the person's designation as an offender; or
(2) require the person to register under less restrictive conditions.
(d) A petition under this section shall be filed in the circuit or superior court of the county in which the offender resides. If the offender resides in more than one (1) county, the petition shall be filed in the circuit or superior court of the county in which the offender resides the greatest time. If the offender does not reside in Indiana, the petition shall be filed in the circuit or superior court of the county where the offender is employed the greatest time. If the offender does not reside or work in Indiana, but is a student in Indiana, the petition shall be filed in the circuit or superior court of the county where the offender is a student. If the offender is not a student in Indiana and does not reside or work in Indiana, the petition shall be filed in the county where the offender was most recently convicted of a crime listed in section 5 of this chapter.
(e) After receiving a petition under this section, the court may:
(1) summarily dismiss the petition; or
(2) give notice to:
(A) the department;
(B) the attorney general;
(C) the prosecuting attorney of:
(i) the county where the petition was filed;
(ii) the county where offender was most recently convicted of an offense listed in section 5 of this chapter; and
(iii) the county where the offender resides; and
(D) the sheriff of the county where the offender resides;
and set the matter for hearing. The date set for a hearing must not be less than sixty (60) days after the court gives notice under this subsection.
(f) If a court sets a matter for a hearing under this section, the prosecuting attorney of the county in which the action is pending shall appear and respond, unless the prosecuting attorney requests the attorney general to appear and respond and the attorney general agrees to represent the interests of the state in the matter. If the

attorney general agrees to appear, the attorney general shall give notice to:
(A) the prosecuting attorney; and
(B) the court.
(g) A court may grant a petition under this section if, following a hearing, the court makes the following findings:
(1) The law requiring the petitioner to register as an offender has changed since the date on which the petitioner was initially required to register.
(2) If the petitioner who was required to register as an offender before the change in law engaged in the same conduct after the change in law occurred, the petitioner would:
(A) not be required to register as an offender; or
(B) be required to register as an offender, but under less restrictive conditions.
(3) If the petitioner seeks relief under this section because a change in law makes a previously unavailable defense available to the petitioner, that the petitioner has proved the defense.
The court has the discretion to deny a petition under this section, even if the court makes the findings under this subsection.
(h) The petitioner has the burden of proof in a hearing under this section.
(i) If the court grants a petition under this section, the court shall notify:
(1) the victim of the offense, if applicable;
(2) the department of correction; and
(3) the local law enforcement authority of every county in which the petitioner is currently required to register.
(j) An offender may base a petition filed under this section on a claim that the application or registration requirements constitute ex post facto punishment.
(k) A petition filed under this section must:
(1) be submitted under the penalties of perjury;
(2) list each of the offender's criminal convictions and state for each conviction:
(A) the date of the judgment of conviction;
(B) the court that entered the judgment of conviction;
(C) the crime that the offender pled guilty to or was convicted of; and
(D) whether the offender was convicted of the crime in a trial or pled guilty to the criminal charges; and
(3) list each jurisdiction in which the offender is required to register as a sex offender or a violent offender.
(l) The attorney general may initiate an appeal from any order granting an offender relief under this section.
As added by P.L.216-2007, SEC.30. Amended by P.L.103-2010, SEC.2.



CHAPTER 9. CORRECTIONAL POLICE OFFICERS

IC 11-8-9-2
Oath; conditions of employment
Sec. 2. An individual appointed as a correctional police officer under section 1 of this chapter shall take an appropriate oath of office in the form and manner prescribed by the commissioner. A correctional police officer serves at the pleasure of the commissioner.
As added by P.L.77-2009, SEC.5.

IC 11-8-9-3
Police powers
Sec. 3. Except as provided in section 4 of this chapter, a correctional police officer may:
(1) make an arrest;
(2) conduct a search or a seizure of a person or property;
(3) carry a firearm; and
(4) exercise other police powers with respect to the enforcement of Indiana laws.
As added by P.L.77-2009, SEC.5.

IC 11-8-9-4
Limitations on the exercise of police powers
Sec. 4. (a) A correctional police officer may not make an arrest, conduct a search or a seizure of a person or property, or exercise other police powers unless the arrest, search, seizure, or exercise of other police powers is performed:
(1) in connection with an offense committed on the property of the department;
(2) in connection with an offense involving an offender who is committed to the department;
(3) in connection with an offense committed in the presence of the officer; or
(4) while assisting another law enforcement officer who has requested the assistance of the correctional police officer.
(b) The commissioner may additionally limit the exercise of the powers described in subsection (a).
As added by P.L.77-2009, SEC.5.






ARTICLE 9. PAROLE BOARD

CHAPTER 1. ORGANIZATION, POWERS, AND DUTIES

IC 11-9-1-2
Powers and duties
Sec. 2. (a) The parole board shall:
(1) organize the division and employ personnel as are needed to properly discharge the functions of the board;
(2) make parole release and revocation decisions under IC 11-13-3 and IC 35-50-6-1;
(3) make pardon, clemency, reprieve, and remission recommendations to the governor under IC 11-9-2;
(4) collect, develop, and maintain statistical information concerning its services and decisions;
(5) keep records of its official actions and make them accessible according to law;
(6) cooperate with public and private agencies, local communities, and private groups and individuals for the development and improvement of its services;
(7) explain its functions to the public; and
(8) make an annual report to the governor by September 1 of each year containing a description of its operations for the

preceding fiscal year ending June 30, an evaluation of its effectiveness, any recommendations for statutory, budgetary, or other changes considered necessary to improve its effectiveness, and any other information required by law.
(b) The parole board may:
(1) conduct inquiries, investigations, and reviews and hold hearings to properly discharge its functions;
(2) issue subpoenas, enforceable by action in circuit and superior courts, to compel any person to appear, give sworn testimony, or produce documentary evidence relating to any matter under inquiry, investigation, hearing, or review;
(3) administer oaths and take testimony of persons under oath;
(4) request from any public agency assistance, services, and information that will enable it to properly discharge its functions;
(5) enter, without notice, premises within the department's control, to confer with any committed person;
(6) adopt, under IC 4-22-2, rules to properly discharge its functions; and
(7) exercise any other power necessary in discharging its duties and powers.
As added by Acts 1979, P.L.120, SEC.2.

IC 11-9-1-3
Inquiry, investigation, hearing, review; delegation of function; powers
Sec. 3. (a) Whenever the parole board is conducting an inquiry, investigation, hearing, or review, that function may be delegated to one (1) or more members of the parole board.
(b) If one (1) or more member acts on behalf of the board that member or employee may exercise all the powers of the parole board except the power to render a final decision as to any matter. The members shall instead, upon completion of the inquiry, investigation, hearing, or review, file with the board the complete record of the proceedings together with his findings, conclusions, and recommended decision. The board shall, based upon the record and the findings, conclusions, and recommendations, render a final decision.
As added by Acts 1979, P.L.120, SEC.2.

IC 11-9-1-4
Continuation of rules adopted and in effect on October 1, 1980
Sec. 4. All rules adopted by the parole board and in effect on October 1, 1980, continue in effect until altered by the parole board, according to IC 4-22-2, under rule-making authority given by IC 11-9.
As added by Acts 1979, P.L.120, SEC.2.



CHAPTER 2. COMMUTATIONS, PARDONS, REPRIEVES, AND REMISSIONS

IC 11-9-2-2
Recommendation of parole board to governor; notice to victim or next of kin of victim
Sec. 2. (a) As used in this section, "victim" means a person who has suffered direct harm as a result of a violent crime (as defined in IC 5-2-6.1-8).
(b) The parole board shall submit to the governor its recommendation regarding an application for commutation of sentence, pardon, reprieve, or remission of fine or forfeiture. Before submitting its recommendation, the parole board shall do all of the following:
(1) Notify:
(A) the sentencing court;
(B) the victim of the crime for which the person was convicted (or the next of kin of the victim if the victim is deceased or incompetent for any reason), unless the victim has made a written request not to be notified; and
(C) the prosecuting attorney of the county where the conviction was obtained.
(2) Conduct an investigation, which must include the collection of records, reports, and other information relevant to consideration of the application.
(3) Conduct a hearing where the petitioner and other interested persons are given an opportunity to appear and present information regarding the application. The hearing may be conducted in an informal manner without regard to formal rules of evidence.
(c) The notice to a victim or the next of kin of a victim that is sent under subsection (b)(1) must comply with the requirements for notices to victims that are established under IC 11-13-3-3.
As added by Acts 1979, P.L.120, SEC.2. Amended by P.L.126-1985, SEC.1; P.L.134-1993, SEC.1; P.L.1-1994, SEC.42.

IC 11-9-2-3 Constitutional power of governor
Sec. 3. This chapter does not limit the constitutional power of the governor to grant pardons, reprieves, commutations, or remissions of fines and forfeitures.
As added by Acts 1979, P.L.120, SEC.2.

IC 11-9-2-4
Conditional pardon; removal of disabilities applicable to holding handgun permit or license
Sec. 4. The governor may issue a pardon that conditions the removal of all disabilities applicable to holding a handgun permit or other license issued under IC 35-47-2 upon a determination by the superintendent of state police that circumstances have changed to such an extent since the pardoned conviction was entered that the applicant for the permit or license is likely to handle handguns in compliance with the law.
As added by P.L.148-1987, SEC.1.






ARTICLE 10. CORRECTIONAL SERVICES AND PROGRAMS

CHAPTER 1. EVALUATION, CLASSIFICATION, AND ASSIGNMENT OF CRIMINAL OFFENDERS

IC 11-10-1-2
Evaluation; information to consider; use of reports or other information; previous evaluations and information; citizenship and immigration status; provide requested information
Sec. 2. (a) A committed criminal offender shall, within a reasonable time, be evaluated regarding:
(1) the offender's medical, psychological, educational, vocational, economic and social condition, and history;
(2) the circumstances surrounding the offender's present commitment;
(3) the offender's history of criminality;
(4) the citizenship or immigration status of the offender by making a reasonable effort to verify the offender's citizenship or immigration status with the United States Department of Homeland Security under 8 U.S.C. 1373(c); and
(5) any additional relevant matters.
(b) In making the evaluation prescribed in subsection (a), the department may utilize any presentence report, any presentence memorandum filed by the offender, any reports of any presentence physical or mental examination, the record of the sentencing hearing, or other information forwarded by the sentencing court or other agency, if that information meets the department's minimum standards for criminal offender evaluation.
(c) If an offender has undergone, within two (2) years before the date of the offender's commitment, a previous departmental evaluation under this section, the department may rely on the previous evaluation and the information used at that time. However, this subsection does not deprive an offender of the right to a medical and dental examination under IC 11-10-3.
(d) If the department is unable to verify the citizenship or immigration status of a committed criminal offender, the department shall notify the United States Department of Homeland Security that the citizenship or immigration status of the offender could not be verified. The department shall provide the United States Department of Homeland Security with any information regarding the committed criminal offender that:
(1) is requested by the United States Department of Homeland

Security; and
(2) is in the department's possession or the department is able to obtain.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.171-2011, SEC.8.

IC 11-10-1-3
Security classification of offender; determination; assignment to facility or program
Sec. 3. (a) Upon completion of the evaluation prescribed in section 2 of this chapter and before assigning him to a facility or program, the department shall determine the appropriate degree of security (maximum, medium, or minimum) for each offender as described in IC 35-38-3-6. In making that determination the department shall, in addition to other relevant information, consider:
(1) the results of the evaluation prescribed in section 2 of this chapter;
(2) the recommendations of the sentencing court; and
(3) the degree and kind of custodial control necessary for the protection of the public, staff, other confined persons, and the individual being considered.
(b) After determining the offender's security classification, the department shall assign him to a facility or program; make an initial employment, education, training, or other assignment within that facility or program; and order medical, psychiatric, psychological, or other services. In making the assignment, the department shall, in addition to other relevant information, consider:
(1) the results of the evaluation prescribed in section 2 of this chapter;
(2) the offender's security classification;
(3) the offender's need for special therapy or programs, including employment, education, or training available only in specific facilities or programs;
(4) the likelihood of the offender's reintegration into the community in which the facility or program is located;
(5) the desirability of keeping the offender in a facility or program near the area in which he resided before commitment;
(6) the desires of the offender;
(7) the current population levels of the facilities or programs considered appropriate for the offender; and
(8) the length of the offender's sentence.
(c) If the department determines that a committed offender is mentally or physically incapacitated to such an extent that proper custody, care, and control cannot be provided by the department, it shall make arrangements for placement outside the department.
(d) Before assigning an offender to a facility or program, the department shall give him an opportunity to present pertinent information; discuss with him all aspects of the evaluation, classification, and assignment process; and work with him to determine a fair and appropriate assignment. (e) If an offender is sentenced to a term of imprisonment of one (1) year or less, the department may make an assignment under this section without making the evaluation prescribed in section 2 of this chapter. In determining the length of an offender's term, consecutive terms of imprisonment shall be added together.
(f) This section does not prohibit the temporary assignment of an offender pending evaluation and classification.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.5-1988, SEC.60.

IC 11-10-1-4
Court order for evaluation, classification, and determination of proposed assignment
Sec. 4. Unless notified by the department that adequate space is unavailable, a court may order an offender who is to be sentenced by it and is subject to commitment to the department to be temporarily committed to the department, for not more than thirty (30) days, for evaluation, classification, and determination of proposed assignment under sections 2 and 3 of this chapter. The department shall forward to the court its written findings and recommendations.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-1-5
Evaluation and classification of offender by local governmental unit or other public or private agency
Sec. 5. This chapter does not preclude a local governmental unit or other public or private agency from evaluating or classifying an offender, before commitment to the department, as prescribed by sections 2 and 3 of this chapter, if those services are approved by the commissioner as a substitute for departmental services.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-1-6
Annual review of committed offender of current classification assignment; decision
Sec. 6. The department shall, at least annually, review, in accord with sections 2 and 3 of this chapter, every committed offender not on parole to determine the appropriateness of his current classification and assignment and to make a classification-assignment decision based upon that review. Before making a classification-assignment decision the department shall interview the offender, discuss with him the information on which the decision will be based, and allow him to challenge that information and present pertinent information of his own. The department shall promptly notify the offender, in writing, of his classification-assignment decision and the reasons for it.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-1-7
Involuntary segregation of offender; review; disciplinary

segregation
Sec. 7. (a) An offender may be involuntarily segregated from the general population of a facility or program if the department first finds that segregation is necessary for the offender's own physical safety or the physical safety of others.
(b) The department shall review an offender so segregated at least once every thirty (30) days to determine whether the reason for segregation still exists.
(c) This section does not apply to disciplinary segregation under IC 11-11-5.
As added by Acts 1979, P.L.120, SEC.3.



CHAPTER 2. COMMITMENT, EVALUATION, AND ASSIGNMENT OF DELINQUENT OFFENDERS

IC 11-10-2-1
Application of chapter
Sec. 1. This chapter applies only to delinquent offenders.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-2
Commitment or award of guardianship; governing facts
Sec. 2. Except as provided by section 6 of this chapter, the commitment or award of guardianship of a delinquent offender to the department is governed by the following:
(1) All commitments are to the department as opposed to a specific facility. The department shall determine the facility or program assignment. The initial conveyance of an offender must be to a place designated by the department.
(2) No offender under twelve (12) years of age or eighteen (18) years of age or older may be committed to the department.
(3) No offender known to be pregnant may be committed to the department.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-3
Repealed
(Repealed by P.L.146-2008, SEC.808.)

IC 11-10-2-4
Evaluation; information to consider; utilization of reports, or other information; previous evaluations and information
Sec. 4. (a) A committed offender shall, within a reasonable time, be evaluated regarding:
(1) his medical, psychological, educational, vocational, economic and social condition, and history;
(2) the circumstances surrounding his present commitment;
(3) his history of delinquency; and
(4) any additional relevant matters.
(b) In making the evaluation prescribed in subsection (a), the department may utilize reports of any precommitment physical or mental examination or other information or records forwarded by the committing court or other agency, if that information meets the department's minimum standards for delinquent offender evaluation.
(c) If a committed offender has undergone, within one (1) year before the date of his commitment, a previous departmental evaluation under this section, the department may rely on the previous evaluation and the information used at that time. However, this subsection does not deprive an offender of the right to a medical and dental examination under IC 11-10-3.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-5 Assignment to facility or program
Sec. 5. (a) Upon completion of the evaluation prescribed in section 4 of this chapter, the department shall assign the offender to a facility or program; make an initial education, training, employment, or other assignment within that facility or program; and order medical, psychiatric, psychological, or other services it considers appropriate. In making the assignment, the department shall, among other relevant information, consider:
(1) the results of the evaluation prescribed in section 4 of this chapter;
(2) the recommendations of the committing court;
(3) the offender's need for special therapy or programs, including education, training, or employment available only in specific facilities or programs;
(4) the degree and type of custodial control necessary for the protection of the public, staff, other committed offenders, and the individual being considered;
(5) the likelihood of the offender's reintegration into the community in which the facility or program is located;
(6) the desirability of keeping the offender in a facility or program near the area in which he resided before commitment;
(7) the desires of the offender and his parents, guardian, or custodian;
(8) the current population levels of the facilities or programs considered appropriate for the offender; and
(9) the probable length of commitment.
(b) If the department determines that a committed offender is mentally or physically incapacitated to such an extent that proper custody, care, and control cannot be provided by the department, it shall make arrangements for placement outside the department.
(c) If an offender is found to be pregnant, the department may return her to the committing court for further disposition.
(d) Before assigning an offender to a facility or program, the department shall give him an opportunity to present pertinent information, discuss with him all aspects of the evaluation and assignment process, and work with him to determine a fair and appropriate assignment.
(e) The department shall, by certified mail, return receipt requested, notify the parent, guardian, custodian, or nearest relative of any committed offender of his physical location and any change in that location.
(f) This section does not preclude the temporary assignment of an offender pending evaluation.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-6
Court order for evaluation and determination of proposed assignment
Sec. 6. A juvenile court may order a juvenile offender who is before the court for disposition and is subject to commitment to the

department to be temporarily committed to the department, for not more than fourteen (14) days (excluding Saturdays, Sundays, and legal holidays) for evaluation and determination of proposed assignment under sections 4 and 5 of this chapter. The department shall forward to the court its written findings and recommendations.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-7
Evaluation of offender by local governmental unit or other public or private agency
Sec. 7. This chapter does not preclude a local governmental unit or other public or private agency from evaluating an offender, before commitment to the department, as prescribed by sections 4 and 5 of this chapter, if that service is approved by the commissioner as a substitute for departmental services.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-8
Semiannual review of current assignment of committed offender; decision
Sec. 8. The department shall, at least semiannually, review in accord with sections 4 and 5 of this chapter every committed offender who is not on parole to determine the appropriateness of his current assignment and to make an assignment decision based upon that review. Before making an assignment decision, the department shall interview the offender, discuss with him the information on which the decision will be based, and allow him to challenge that information and present pertinent information of his own. The department shall promptly notify the offender, in writing, of its assignment decision and the reasons for it.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-9
Involuntary segregation of offender; review; disciplinary segregation
Sec. 9. (a) An offender may be involuntarily segregated from the general population of a facility or program if the department first finds that segregation is necessary for the offender's own physical safety or the physical safety of others.
(b) The department shall review an offender so segregated at least once every thirty (30) days to determine whether the reason for segregation still exists.
(c) This section does not apply to disciplinary segregation under IC 11-11-5.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-10
Transfer to adult facility or program; requirements; custody
Sec. 10. (a) The commissioner may transfer a committed delinquent offender to an adult facility or program according to the

following requirements:
(1) The offender must be seventeen (17) years of age or older at the time of transfer.
(2) The department must determine that:
(A) either the offender is incorrigible to the degree that his presence at a facility or program for delinquent offenders is seriously detrimental to the welfare of other offenders, or the transfer is necessary for the offender's own physical safety or the physical safety of others; and
(B) there is no other action reasonably available to alleviate the problem.
(3) No offender may be transferred to the Indiana state prison or the Pendleton Correctional Facility.
(b) The offender is under the full custody of the adult facility or program to which he is transferred until he is returned to a facility or program for delinquent offenders, except that his parole or discharge from the department shall be determined under IC 11-13-6.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.12-1996, SEC.9.

IC 11-10-2-11
Division of youth services transitional fund
Sec. 11. (a) The division of youth services transitional services fund is established for the purposes described in subsection (e). The department shall administer the fund.
(b) The fund consists of money collected under IC 31-40-1-3.5.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Money in the fund is for the purposes of:
(1) augmenting and supplementing the funds appropriated to the department of correction to provide juvenile transitional services to delinquent offenders; and
(2) paying collection costs incurred under IC 31-40-1-3.5.
As added by P.L.204-2011, SEC.1.



CHAPTER 3. MEDICAL CARE

IC 11-10-3-2
Examination for communicable diseases and conditions on commitment; medical and dental examination; care committed person entitled to; prohibited acts
Sec. 2. (a) An individual committed to the department shall be immediately examined for communicable diseases and conditions by qualified medical personnel under the direct supervision of a physician. New admittees shall be segregated from the general population of a facility or program to the extent required by acceptable medical practice and standards until this examination is completed.
(b) Within fourteen (14) days after commitment to the department, an individual shall be given the opportunity to receive a thorough medical and dental examination conducted according to acceptable medical practices and standards. All subsequent routine medical or dental examinations shall be scheduled by direction of a physician or dentist.
(c) A confined person is entitled to:
(1) medical care, medical personnel, and medical facilities of a quality complying with applicable state licensing requirements;
(2) first aid or emergency medical treatment on a twenty-four (24) hour basis; and
(3) mental health care by a psychiatrist, a psychologist, or another mental health professional.
(d) A committed person may not prescribe, dispense, or administer drugs or medication.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.135-1993,

SEC.1.

IC 11-10-3-2.5
Offender blood testing; confidentiality; reporting requirements
Sec. 2.5. (a) As used in this section, "confirmatory test" means a laboratory test or a series of tests approved by the state department of health and used in conjunction with a screening test to confirm or refute the results of the screening test for the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV).
(b) As used in this section, "screening test" means a laboratory screening test or a series of tests approved by the state department of health to determine the possible presence of the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV).
(c) For an individual who is committed to the department after June 30, 2001, the examination required under section 2(a) of this chapter must include the following:
(1) A blood test for hepatitis C.
(2) A screening test for the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV).
(d) If the screening test required under subsection (c)(2) indicates the presence of antibodies to the human immunodeficiency virus (HIV), the department shall administer a confirmatory test to the individual.
(e) The department may require an individual who:
(1) was committed to the department before July 1, 2001; and
(2) is in the custody of the department after June 30, 2001;
to undergo the tests required by subsection (c) and, if applicable, subsection (d).
(f) Except as otherwise provided by state or federal law, the results of a test administered under this section are confidential.
(g) The department shall, beginning September 1, 2002, file an annual report in an electronic format under IC 5-14-6 with the executive director of the legislative services agency containing statistical information on the number of individuals tested and the number of positive test results determined under this section.
As added by P.L.293-2001, SEC.1. Amended by P.L.28-2004, SEC.83.

IC 11-10-3-3
Prenatal and postnatal care, treatment
Sec. 3. Necessary prenatal and postnatal care and treatment shall be provided consistent with acceptable medical practice and standards. When possible, arrangements shall be made for children to be born in a hospital outside the correctional facility. If a child is born in a correctional facility, this fact may not be mentioned on the birth certificate.
As added by Acts 1979, P.L.120, SEC.3.
IC 11-10-3-4
Directives; inspections of health facilities and hospitals; definition; unused medications and supplies
Sec. 4. (a) The department shall establish directives governing:
(1) medical care to be provided to committed individuals, including treatment for mental retardation, alcoholism, and drug addiction;
(2) administration of medical facilities and health centers operated by the department;
(3) medical equipment, supplies, and devices to be available for medical care;
(4) provision of special diets to committed individuals;
(5) acquisition, storage, handling, distribution, and dispensing of all medication and drugs;
(6) the return of unused medications that meet the requirements of IC 25-26-13-25(k)(1) through IC 25-26-13-25(k)(6) to the pharmacy that dispensed the medication;
(7) training programs and first aid emergency care for committed individuals and department personnel;
(8) medical records of committed individuals; and
(9) professional staffing requirements for medical care.
(b) The state department of health shall make an annual inspection of every health facility, health center, or hospital:
(1) operated by the department; and
(2) not accredited by a nationally recognized accrediting organization;
and report to the commissioner whether that facility, center, or hospital meets the requirements established by the state department of health. Any noncompliance with those requirements must be stated in writing to the commissioner, with a copy to the governor.
(c) For purposes of IC 4-22-2, the term "directive" as used in this section relates solely to internal policy and procedure not having the force of law.
(d) For purposes of subsection (a)(6), the department:
(1) shall return medication that belonged to a Medicaid recipient; and
(2) may return other unused medication;
to the pharmacy that dispensed the medication if the unused medication meets the requirements of IC 25-26-13-25(k)(1) through IC 25-26-13-25(k)(6).
(e) The department may establish directives concerning the return of unused medical devices or medical supplies that are used for prescription drug therapy and that meet the requirements of IC 25-26-13-25(l).
(f) A pharmacist or pharmacy that enters into an agreement with the department to accept the return of:
(1) unused medications that meet the requirements of IC 25-26-13-25(k)(1) through IC 25-26-13-25(k)(6); or
(2) unused medical devices or medical supplies that are used for prescription drug therapy and that meet the requirements of

IC 25-26-13-25(l);
may negotiate with the department a fee for processing the returns.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.2-1992, SEC.102; P.L.174-2011, SEC.1; P.L.156-2011, SEC.4; P.L.159-2012, SEC.1.

IC 11-10-3-5
Copayment requirements; exceptions
Sec. 5. (a) This section does not apply to a person committed to the department who:
(1) maintains a policy of insurance from a private company covering:
(A) medical care;
(B) dental care;
(C) eye care; or
(D) any other health care related service; or
(2) is willing to pay for the person's own medical care.
(b) Except as provided in subsection (c), a person committed to the department may be required to make a copayment in an amount of not more than ten dollars ($10) for each provision of any of the following services:
(1) Medical care.
(2) Dental care.
(3) Eye care.
(4) Any other health care related service.
(c) A person committed to the department is not required to make the copayment under subsection (b) if:
(1) the person does not have funds in the person's commissary account or trust account at the time the service is provided;
(2) the person does not have funds in the person's commissary account or trust account within thirty (30) days after the service is provided;
(3) the service is provided in an emergency;
(4) the service is provided as a result of an injury received in the correctional facility; or
(5) the service is provided at the request of the administrator of the correctional facility.
(d) Money collected under this section must be used to reimburse the department whenever a person makes a copayment as a result of health care related services provided during the person's confinement in a correctional facility.
(e) The department shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.143-1995, SEC.1.

IC 11-10-3-6
Payment of medical expenses of person committed to department
Sec. 6. (a) This section:
(1) does not apply in the case of a person who is subject to lawful detention by a county sheriff and is: (A) covered under private health coverage for health care services; or
(B) willing to pay for the person's own health care services; and
(2) does not affect copayments required under section 5 of this chapter.
(b) The following definitions apply throughout this section:
(1) "Charge description master" means a listing of the amount charged by a hospital for each service, item, and procedure:
(A) provided by the hospital; and
(B) for which a separate charge exists.
(2) "Health care service" means the following:
(A) Medical care.
(B) Dental care.
(C) Eye care.
(D) Any other health care related service.
The term includes health care items and procedures.
(c) Except as provided in subsection (d), when the department or a county is responsible for payment for health care services provided to a person who is committed to the department, the department shall reimburse:
(1) a physician licensed under IC 25-22.5;
(2) a hospital licensed under IC 16-21-2; or
(3) another health care provider;
for the cost of a health care service at the federal Medicare reimbursement rate for the health care service provided plus four percent (4%).
(d) If there is no federal Medicare reimbursement rate for a health care service described in subsection (c), the department shall do the following:
(1) If the health care service is provided by a hospital, the department shall reimburse the hospital an amount equal to sixty-five percent (65%) of the amount charged by the hospital according to the hospital's charge description master.
(2) If the health care service is provided by a physician or another health care provider, the department shall reimburse the physician or health care provider an amount equal to sixty-five percent (65%) of the amount charged by the physician or health care provider.
(e) This section expires July 1, 2013.
As added by P.L.229-2011, SEC.102.



CHAPTER 4. CARE AND TREATMENT OF MENTALLY ILL OFFENDERS

IC 11-10-4-2
Providing care and treatment
Sec. 2. The department shall provide for the care and treatment of every confined offender who is determined to be mentally ill by a psychiatrist employed or retained by the department. To provide that care and treatment, the department may:
(1) establish and operate its own mental health facilities and programs;
(2) transfer offenders to the division of mental health and addiction, subject to the approval of the director of the division of mental health and addiction; or
(3) contract with any city, county, state, or federal authority or with other public or private organizations for the provision of care and treatment.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.1; P.L.2-1992, SEC.104; P.L.135-1993, SEC.2; P.L.215-2001, SEC.19.

IC 11-10-4-3
Involuntary transfers to division of mental health and addiction or to mental health facility
Sec. 3. (a) A committed offender may be involuntarily transferred to the division of mental health and addiction or to a mental health facility only if:
(1) the offender has been examined by a psychiatrist employed or retained by the department and the psychiatrist reports to the department in writing that, in the psychiatrist's opinion, the offender has a mental illness and is in need of care and treatment by the division of mental health and addiction or in a mental health facility;
(2) the director of mental health approves of the transfer if the offender is to be transferred to the division of mental health and addiction; and
(3) the department affords the offender a hearing to determine the need for the transfer, which hearing must comply with the following minimum standards:
(A) The offender shall be given at least ten (10) days advance written and verbal notice of the date, time, and

place of the hearing and the reason for the contemplated transfer. This notice must advise the offender of the rights enumerated in clauses (C) and (D). Notice must also be given to one (1) of the following:
(i) The offender's spouse.
(ii) The offender's parent.
(iii) The offender's attorney.
(iv) The offender's guardian.
(v) The offender's custodian.
(vi) The offender's relative.
(B) A copy of the psychiatrist's report must be given to the offender not later than at the time notice of the hearing is given.
(C) The offender is entitled to appear in person, speak in the offender's own behalf, call witnesses, present documentary evidence, and confront and cross-examine witnesses.
(D) The offender is entitled to be represented by counsel or other representative.
(E) The offender must be given a written statement of the findings of fact, the evidence relied upon, and the reasons for the action taken.
(F) A finding that the offender is in need of mental health care and treatment in the division of mental health and addiction or a mental health facility must be based upon clear and convincing evidence.
(b) If the official in charge of the facility or program to which the offender is assigned determines that emergency care and treatment in the division of mental health and addiction or a mental health facility is necessary to control a mentally ill offender who is either gravely disabled or dangerous, that offender may be involuntarily transferred, subject to the approval of the director of the division of mental health and addiction, before holding the hearing described in subsection (a)(3). However, this subsection does not deprive the offender of the offender's right to a hearing.
(c) The official in charge of the division of mental health and addiction or facility to which an offender is transferred under this section must give the offender a semiannual written report, based on a psychiatrist's examination, concerning the offender's mental condition and the need for continued care and treatment in the division of mental health and addiction or facility. If the report states that the offender is still in need of care and treatment in the division of mental health and addiction or a mental health facility, the division of mental health and addiction or facility shall, upon request of the offender or a representative in the offender's behalf, conduct a hearing to review the need for that continued care and treatment. The hearing must comply with the minimum standards established by subsection (a)(3). The division of mental health and addiction or facility to which the offender is transferred under this section may conduct a hearing under this subsection upon its initiative.
(d) If the division of mental health and addiction or facility to

which an offender is transferred under this section determines that the offender no longer needs care and treatment in the division of mental health and addiction or facility, the division of mental health and addiction or facility shall return the offender to the custody of the department of correction, and the department of correction shall reassign the offender to another facility or program.
(e) After an offender has been involuntarily transferred to and accepted by the division of mental health and addiction, the department shall transmit any information required by the division of state court administration for transmission to the NICS (as defined in IC 35-47-2.5-2.5) in accordance with IC 33-24-6-3.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.2; P.L.2-1992, SEC.105; P.L.215-2001, SEC.20; P.L.99-2007, SEC.39; P.L.110-2009, SEC.6.

IC 11-10-4-4
Voluntary transfers to division of mental health and addiction or mental health facility
Sec. 4. (a) An offender who believes the offender to have a mental illness and to be in need of care and treatment in the division of mental health and addiction or a mental health facility shall, at the offender's request for transfer, be examined by a psychiatrist employed or retained by the department of correction, who shall report the psychiatrist's findings to the department of correction. If the report states that the offender has a mental illness and is in need of care and treatment in the division of mental health and addiction or a mental health facility, the department of correction shall transfer the offender to the division of mental health and addiction, subject to the approval of the director of the division of mental health and addiction, or to a mental health facility. If the department of correction intends to transfer an offender to the division of mental health and addiction, the department of correction shall transmit a copy of the psychiatrist's report to the division of mental health and addiction.
(b) Section 3(c) and 3(d) of this chapter apply to transfers under this section.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.3; P.L.2-1992, SEC.106; P.L.215-2001, SEC.21; P.L.99-2007, SEC.40.

IC 11-10-4-5
Transfer not to extend offender's term of imprisonment or confinement; commitment proceedings
Sec. 5. A transfer under this chapter does not extend an offender's term of imprisonment or commitment. However, if it is determined that an offender transferred under this chapter will be in need of mental health care and treatment after the offender's term of imprisonment or commitment ends, the division of mental health and addiction or facility to which the offender was transferred may institute commitment proceedings under IC 12-26. As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.2-1992, SEC.107; P.L.215-2001, SEC.22.

IC 11-10-4-6
Administration of drug for controlling mental or emotional disorder; requirements
Sec. 6. The administration of a drug by the department for the purpose of controlling a mental or emotional disorder is subject to the following requirements:
(1) The particular drug must be prescribed by a physician who has examined the offender.
(2) The drug must be administered by either a physician or qualified medical personnel under the direct supervision of a physician.
(3) The offender must be periodically observed, during the duration of the drug's effect, by qualified medical personnel.
(4) A drug may be administered for a period longer than seventy-two (72) hours only if the administration is part of a psychotherapeutic program of treatment prescribed and detailed in writing by a physician.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-4-6.6
Repealed
(Repealed by P.L.133-2012, SEC.66.)

IC 11-10-4-7
Rules
Sec. 7. The department may adopt, under IC 4-22-2, rules to implement this chapter.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-4-8
Notification to division of mental health and addiction of commitment of offender; copy of evaluation
Sec. 8. Whenever an offender sentenced under IC 35-36-2-5 is committed to the department of correction, the department of correction shall immediately inform the division of mental health and addiction of the commitment and provide the division of mental health and addiction with a copy of the evaluation made by the department of correction under IC 11-10-1-2.
As added by P.L.127-1985, SEC.1. Amended by P.L.2-1992, SEC.108; P.L.215-2001, SEC.23.

IC 11-10-4-9
Transfer of mental health and health records
Sec. 9. (a) As used in this section, "mental health record" has the meaning set forth in IC 16-18-2-226.
(b) Subject to the conditions described in subsection (e), a psychiatrist or behavioral health care provider may, with or without

the offender's consent, provide a copy of an offender's health and mental health records to a facility, an agency, or a health care provider responsible for the incarceration of an offender. The facility or agency responsible for the incarceration of an offender shall maintain any health and mental health records provided under this subsection as part of the offender's health record.
(c) Subject to the conditions described in subsection (e), if an offender is transferred to a different facility, the operator of the facility or agency from which the offender is transferred shall provide the offender's health and mental health records to the facility that is used to:
(1) house; or
(2) provide mental health treatment to;
the offender, including a county jail or a community mental health center.
(d) The department shall maintain health and mental health records for each offender incarcerated by the department. Subject to the conditions described in subsection (e), after an offender is released from incarceration, the department shall provide the offender's health and mental health records, if any, to a mental health facility, mental health provider, or designated health care provider that is providing mental health treatment to the offender.
(e) An offender's health and mental health records may be disclosed under this section only if the records are necessary for:
(1) the provision of health care to the offender;
(2) the health and safety of the offender or other offenders;
(3) the health and safety of others at the facility;
(4) the health and safety of persons responsible for transporting or transferring the offender from one location to another;
(5) law enforcement on the premises of a facility; or
(6) the administration and maintenance of the safety, security, and good order of the facility.
(f) All records covered under this section are subject to privacy and confidentiality laws, rules, and procedures enacted by the state or federal government.
As added by P.L.93-2007, SEC.1.



CHAPTER 5. ACADEMIC AND VOCATIONAL EDUCATION

IC 11-10-5-2
Adoption of rules for licensing of teachers
Sec. 2. The state board of education shall, in accord with IC 20-28-4 and IC 20-28-5, adopt rules under IC 4-22-2 for the licensing of teachers to be employed by the department.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.20-1984, SEC.10; P.L.46-1992, SEC.2; P.L.1-2005, SEC.122; P.L.246-2005, SEC.96; P.L.90-2011, SEC.1.

IC 11-10-5-3
Limited teaching and conditional vocational certificates; qualification of applicants
Sec. 3. Limited certificates valid for one (1) year may be granted, upon the request of the commissioner, according to rules of the state board of education. Modification of these rules may be made by the state board of education in a way reasonably calculated to make available an adequate supply of qualified teachers. A limited certificate may be issued in cases where special education and qualifications warrant the waiver of part of the prerequisite professional education required for certification to teach in the public schools. The limited certificate, however, may be issued only to applicants who have graduated from an accredited college or university. Teachers of vocational education need not be graduates of an accredited college or university but shall meet requirements for conditional vocational certificates as determined by the department of education.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.20-1984, SEC.11; P.L.46-1992, SEC.3; P.L.1-2005, SEC.123; P.L.246-2005,

SEC.97; P.L.90-2011, SEC.2.

IC 11-10-5-4
Repealed
(Repealed by P.L.100-2012, SEC.31.)

IC 11-10-5-5
Employee wage payment arrangements
Sec. 5. (a) Notwithstanding IC 22-2-5-2, the correctional institution and:
(1) an employee if there is no representative described under subdivision (2) or (3) for that employee;
(2) the exclusive representative of its certificated employees with respect to those employees; or
(3) a labor organization representing its noncertificated employees with respect to those employees;
may agree in writing to a wage payment arrangement.
(b) A wage payment arrangement under subsection (a) may provide that compensation earned during a school year may be paid:
(1) using equal installments or any other method; and
(2) over:
(A) all or part of that school year; or
(B) any other period that begins not earlier than the first day of that school year and ends not later than thirteen (13) months after the wage payment arrangement period begins.
Such an arrangement may provide that compensation earned in a calendar year is paid in the next calendar year, so long as all the compensation is paid within the thirteen (13) month period beginning with the first day of the school year.
(c) A wage payment arrangement under subsection (a) must be structured in such a manner so that it is not considered:
(1) a nonqualified deferred compensation plan for purposes of Section 409A of the Internal Revenue Code; or
(2) deferred compensation for purposes of Section 457(f) of the Internal Revenue Code.
(d) Absent an agreement under subsection (a), the correctional institution remains subject to IC 22-2-5-1.
(e) Wage payments required under a wage payment arrangement entered into under subsection (a) are enforceable under IC 22-2-5-2.
(f) If an employee leaves employment for any reason, either permanently or temporarily, the amount due the employee under IC 22-2-5-1 and IC 22-2-9-2 is the total amount of the wages earned and unpaid.
(g) Employment with the correctional institution may not be conditioned upon the acceptance of a wage payment arrangement under subsection (a).
(h) An employee may revoke a wage payment arrangement under subsection (a) at the beginning of each school year.
As added by P.L.41-2009, SEC.1.
IC 11-10-5-6
Educational assistance for tuition, books, and supplies
Sec. 6. The department may provide financial assistance for tuition, books, and supplies for an offender who:
(1) is:
(A) convicted of a felony;
(B) sentenced to a term of imprisonment for that felony; and
(C) confined for that felony by the department; and
(2) enrolls in a degree program at an eligible institution (as defined in IC 21-12-1-8(2)) of higher education.
As added by P.L.229-2011, SEC.103.



CHAPTER 6. GENERAL PROVISIONS CONCERNING OFFENDER EMPLOYMENT

IC 11-10-6-2
Industry and farm programs; establishment and administration; recycling programs
Sec. 2. (a) The department shall establish, maintain, and operate industry and farm programs for offenders designed to equip the participant with a marketable skill which will provide to the participant a means of earning a livelihood upon the participant's return to the community. The department shall appoint an administrator who is the chief executive officer of the industry and farm programs. The commissioner or the administrator in charge of the industry and farm programs shall be responsible for planning, coordination, operation, and employment and supervision of personnel of the industry and farm programs at the correctional institutions. The programs may include:
(1) the production, manufacture, raising, or processing of any product or item for use or sale by the department; (2) entering into contractual agreements and other arrangements with other state agencies or political subdivisions for the employment of offenders, including employment involving the conservation and improvement of the natural resources of Indiana or its political subdivisions; and
(3) the employment, to the extent that is practical within the industry and farm programs, of those offenders who have received specialized vocational training by the department.
(b) The department shall examine the feasibility of, and, if reasonably achievable, develop programs for:
(1) the production of products using recycled materials; or
(2) processing waste materials.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.10-1990, SEC.10.

IC 11-10-6-3
Duties and opportunities of confined persons
Sec. 3. (a) A confined person may be required to keep his own living quarters clean and orderly.
(b) A confined offender may be required to:
(1) perform general maintenance work and assist in providing other services essential to the administration of the facility or program; and
(2) work in a business, commercial, industrial, or agricultural enterprise operated by the department.
(c) A confined offender may not be denied the opportunity to participate in educational, training, or voluntary employment programs solely because of compulsory work.
(d) If an offender is eligible for an offender reentry administrative account under IC 11-10-15, at least ten percent (10%) and not more than twenty percent (20%) of the offender's gross earnings earned under subsection (b)(2) shall be deposited in the offender's reentry administrative account.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.104-2009, SEC.1.

IC 11-10-6-4
Repealed
(Repealed by P.L.49-1997, SEC.86.)

IC 11-10-6-5
Sale of goods in open market
Sec. 5. Goods produced in whole or in part by committed persons in this state may be sold on the open market.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-6-6
Industry and farm products revolving fund; establishment; review; revenues
Sec. 6. The industry and farm products revolving fund is hereby

established. The state budget agency shall annually review the revolving fund for the purpose of determining whether the current level is adequate to meet the expenditures required to sustain offender employment programs, and shall report to the state budget committee its recommendations regarding any changes in the amount of the fund. All revenues derived from the sale of goods produced or manufactured by the department, from the lease of farm land and appurtenances operated by the department's industry and farm program, or from the employment of offenders by other state agencies or political subdivisions shall be paid into the fund to be expended in the manner provided by law.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.88, SEC.1.

IC 11-10-6-7
Industry and farm products revolving fund; request for allocation; records; annual budget
Sec. 7. The department shall:
(1) request the state budget agency to allocate, as needed, funds from the revolving fund for the cost of operating the department's industry and farm programs for offender employment;
(2) keep complete records showing all transactions in such a manner as to be able to prepare at the end of each fiscal year, an operating statement for each industry and farm program operated by the department; the department shall also prepare an annual consolidated operating statement for all industry and farm programs; and
(3) prepare, prior to the beginning of each fiscal year, an annual budget of proposed expenditures for industry and farm programs, including expenditures for offender compensation; this annual budget shall be submitted to the state budget agency for approval, and no expenditure in excess of this approved budget may be made without the approval of the state budget agency.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-6-8
Industry and farm products revolving fund; excess cash assets; remaining cash assets
Sec. 8. Any cash assets in excess of one million five hundred thousand dollars ($1,500,000) remaining in the industry and farm products revolving fund at the close of any fiscal year shall be paid into a special fund to be used for capital expenditures for the department or support of the industry and farm products revolving fund. The cash assets remaining in the revolving fund at the close of any fiscal year shall include and be limited to all items of cash less the total amount of all accounts payable including all of the unliquidated obligations which appear as a matter of record in the office of the auditor of state. As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.149-1983, SEC.1.

IC 11-10-6-9
Advances for purchasing materials, supplies, or equipment used in manufacturing or processing goods
Sec. 9. Upon the request of a state department, agency, or institution and with the approval of the state budget agency, funds appropriated to that department, agency, or institution for goods to be furnished by the department of correction may be wholly or partially advanced to the offender employment revolving fund to assist in purchasing materials, supplies, or equipment used in manufacturing or processing those goods.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-6-10
Claims for payment for supplies and services furnished by correctional facilities to programs
Sec. 10. Claims for payment for supplies and services furnished by the correctional facilities to the industry and farm programs during the applicable accounting period in the operation of offender employment programs established in those facilities shall be presented to the department. These claims shall be itemized and, if allowed, shall be paid from the industry and farm products revolving fund. No part of the revolving fund shall be used for the purpose of paying the salaries of employees and offenders, other than those who are engaged in the administration and operation of an industry and farm program.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-6-11
Contract for management of program or activity operated for employment of offenders
Sec. 11. The department may contract with private persons or businesses, or governmental agencies and political subdivisions of the state, for the management of any industry and farm program or activity operated for the employment of offenders.
As added by Acts 1979, P.L.120, SEC.3.



CHAPTER 7. PRIVATE EMPLOYERS AND OFFENDER EARNINGS

IC 11-10-7-2
Programs for employment of offenders by private persons; establishment; lease of land and improvements
Sec. 2. (a) The commissioner may establish programs for the employment of offenders by private persons. In establishing these programs, the commissioner may enter into agreements with any private person under which that person establishes, by construction, lease, or otherwise, facilities within the exterior boundary of any state adult correctional facility, for the manufacture and processing of goods or any other business, commercial, or agricultural enterprise.
(b) In administering this chapter, the commissioner may, as a part of or in connection with any agreement made under subsection (a), lease, for not more than twenty (20) years, land, with the improvements on it, located on the grounds of any state correctional facility for use by the private party to that agreement for providing employment under this chapter.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.4.

IC 11-10-7-3
Agreement between commissioner and private person; wages; employment on voluntary basis; unemployment compensation
Sec. 3. (a) Any agreement entered into between the commissioner and a private person under this chapter must provide that an offender employed by a private person under this chapter will be paid at least the prevailing wage for that type of work as established by the department of workforce development, including applicable wage increases for overtime work.
(b) An offender may be employed under this chapter only on a voluntary basis and only after the offender has been informed of the conditions of the offender's employment.
(c) An offender employed under this chapter is not eligible for unemployment compensation benefits under workforce development laws.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.18-1987, SEC.10; P.L.21-1995, SEC.14.

IC 11-10-7-4
Laws governing commercial or agricultural enterprise established under this chapter
Sec. 4. A commercial or agricultural enterprise established under

this chapter is a private enterprise subject to laws governing the operation of similar enterprises in Indiana.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-7-5
Earnings of offender; distribution
Sec. 5. (a) The earnings of an offender employed under this chapter shall be surrendered to the department. This amount shall be distributed in the following order:
(1) Not less than twenty percent (20%) of the offender's gross earnings to be given to the offender or retained by the department. If retained by the department, the amount, with accrued interest if interest on the amount is earned, must be returned to the offender not later than at the time of the offender's release on parole or discharge.
(2) State and federal income taxes and Social Security deductions.
(3) The expenses of room and board, as fixed by the department and the budget agency, in facilities operated by the department, or, if the offender is housed in a facility not operated by the department, the amount paid by the department to the operator of the facility or other appropriate authority for room and board and other incidentals as established by agreement between the department and the appropriate authority.
(4) The support of the offender's dependents, when directed by the offender or ordered by the court to pay this support. If the offender's dependents are receiving welfare assistance, the appropriate county office of the division of family resources or welfare department in another state shall be notified of these disbursements.
(5) Ten percent (10%) of the offender's gross earnings, to be deposited in the violent crime victims compensation fund established by IC 5-2-6.1-40.
(6) If an offender is eligible for an offender reentry administrative account under IC 11-10-15, at least ten percent (10%) and not more than twenty percent (20%) of the offender's gross earnings, to be deposited in the offender's reentry administrative account.
(b) Any remaining amount shall be given to the offender or retained by the department in accord with subsection (a)(1).
(c) The department may, when special circumstances warrant or for just cause, waive the collection of room and board charges by or on behalf of a facility operated by the department or, if the offender is housed in a facility not operated by the department, authorize payment of room and board charges from other available funds.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.5; P.L.2-1992, SEC.109; P.L.4-1993, SEC.13; P.L.5-1993, SEC.26; P.L.47-1993, SEC.4; P.L.1-1994, SEC.43; P.L.146-2008, SEC.369; P.L.44-2009, SEC.5; P.L.104-2009, SEC.2.



CHAPTER 8. MINIMUM SECURITY RELEASE PROGRAM FOR CRIMINAL OFFENDERS AND OFFENDER EARNINGS

IC 11-10-8-2
Establishment of programs; violent crime offenders
Sec. 2. (a) Except as provided in subsection (b), the department shall establish a minimum security release program in which eligible committed offenders may be temporarily released from custody to:
(1) work;
(2) conduct a business or other self-employed occupation, including housekeeping or attending to family needs;
(3) attend an academic or vocational training institution or program;
(4) obtain medical, psychiatric, or psychological treatment, including treatment for drug addiction or alcoholism; or
(5) accomplish other purposes consistent with programs of the department.
(b) An offender convicted of:
(1) a violent crime (as defined in IC 5-2-6.1-8); or
(2) a sex offense under IC 35-42-4 or IC 35-46-1-3;
is not eligible to participate in a minimum security assignment that constitutes an assignment of the offender to a program requiring weekly reporting to a designated official.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.136-1989, SEC.2; P.L.2-1992, SEC.110; P.L.47-1993, SEC.5; P.L.144-1995, SEC.1.

IC 11-10-8-3
Assignment to program; requirements
Sec. 3. (a) Before an offender may be assigned to a minimum security release program:
(1) the offender must be assigned to a minimum security classification in accord with IC 35-38-3 (any change in the degree of security, from minimum to a higher degree, whether the change occurs before or after assignment to a release program, renders the offender ineligible for participation in the release program, and the department shall take appropriate action for the offender's immediate removal from the release program and reassignment to a facility or program consistent with the offender's degree of security assignment); and
(2) the department must find that:
(A) the offender is likely to respond affirmatively to the program;
(B) it is reasonably unlikely that the offender will commit

another crime while assigned to the program; and
(C) the offender demonstrates reading and writing skills that meet minimum literacy standards:
(i) developed by the department; and
(ii) established under rules adopted by the department under IC 4-22-2.
(b) The minimum literacy standards adopted by the department under subsection (a)(2)(C) must provide that an offender is exempt from those standards if the department determines that:
(1) the offender is unable to meet the minimum literacy standards as a result of a disability; or
(2) the length of the offender's sentence prevents the offender from achieving the minimum literacy standards before the expiration of the offender's sentence.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.150-1987, SEC.1; P.L.23-1993, SEC.34; P.L.1-2005, SEC.124; P.L.1-2007, SEC.101.

IC 11-10-8-4
Contracts for confinement of offenders
Sec. 4. The department may enter into contracts with appropriate city, county, state, or federal authorities for the confinement of, and provision of other correctional services to, offenders; and the city, county, and state authorities may enter into such contracts. If the department determines that an offender participating in a minimum security release program does not require the security of a public detention facility, it may contract with other public or private agencies for his custody and care.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-8-5
Directives; establishment
Sec. 5. (a) The department shall establish directives governing:
(1) eligibility and selection of prospective employers for participation in the work release program;
(2) eligibility and selection of institutions and programs for participation in the study release program;
(3) eligibility and selection of hospitals, clinics, or other agencies or individuals for participation in the medical release program;
(4) the procedure by which an offender may apply for participation in a minimum security release program;
(5) custody of an offender during the time he is not actively engaged in the activity to which he is assigned;
(6) conduct of an offender participating in a minimum security release program, including sanctions for violation of rules of conduct;
(7) accounting procedures for the disposition of a participating offender's earnings;
(8) an offender's voluntary or involuntary removal from a

minimum security release program;
(9) departmental assistance in obtaining medical treatment or suitable employment, academic, or vocational training in the programs authorized by this chapter; and
(10) any additional matters concerning the general administration of programs authorized by this chapter.
(b) For purposes of IC 4-22-2, the term "directive" as used in this section relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-8-6
Earnings of offender; distribution
Sec. 6. (a) The earnings of an offender employed in a work release program under this chapter, less payroll deductions required by law and court ordered deductions for satisfaction of a judgment against the offender, shall be surrendered to the department or its designated representative. The remaining earnings shall be distributed in the following order:
(1) State and federal income taxes and Social Security deductions not otherwise withheld.
(2) The cost of membership in an employee organization.
(3) Ten percent (10%) of the offender's gross earnings, to be deposited in the violent crime victims compensation fund established by IC 5-2-6.1-40.
(4) Not less than fifteen percent (15%) of the offender's gross earnings, if that amount of the gross is available after the above deductions, to be given to the offender or retained by the department. If retained by the department, the amount, with accrued interest, must be returned to the offender not later than at the time of the offender's release on parole or discharge.
(5) The expense of room and board, as fixed by the department and the budget agency, in facilities operated by the department, or, if the offender is housed in a facility not operated by the department, the amount paid by the department to the operator of the facility or other appropriate authority for room and board and other incidentals as established by agreement between the department and the appropriate authority.
(6) Transportation cost to and from work, and other work related incidental expenses.
(7) Court ordered costs or fines imposed as a result of conviction of an offense under Indiana law, unless the costs or fines are being paid through other means.
(8) If an offender is eligible for an offender reentry administrative account under IC 11-10-15, at least ten percent (10%) and not more than twenty percent (20%) of the offender's gross earnings, to be deposited in the offender's reentry administrative account.
(b) After the amounts prescribed in subsection (a) are deducted, the department may, out of the remaining amount: (1) when directed by the offender or ordered by the court, pay for the support of the offender's dependents (if the offender's dependents are receiving welfare assistance, the appropriate county office of the division of family resources or welfare department in another state shall be notified of these disbursements); and
(2) with the consent of the offender, pay to the offender's victims or others any unpaid obligations of the offender.
(c) Any remaining amount shall be given to the offender or retained by the department in accord with subsection (a)(4).
(d) The department may, when special circumstances warrant or for just cause, waive the collection of room and board charges by or on behalf of a facility operated by the department or, if the offender is housed in a facility not operated by the department, authorize payment of room and board charges from other available funds.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.2-1992, SEC.111; P.L.4-1993, SEC.14; P.L.5-1993, SEC.27; P.L.47-1993, SEC.6; P.L.1-1994, SEC.44; P.L.146-2008, SEC.370; P.L.44-2009, SEC.6; P.L.104-2009, SEC.3.

IC 11-10-8-6.5
Work release_study release subsistence special revenue fund
Sec. 6.5. (a) There is created the work release-study release subsistence special revenue fund to be used for:
(1) construction of new work release or study release facilities;
(2) maintenance of work release or study release facilities;
(3) general operating costs of the work release or study release programs, including offender services;
(4) providing programs or services established under IC 11-13-8; or
(5) the matching of federal funds for use in the work release or study release programs.
(b) Money collected under section 6(a)(5) of this chapter shall be deposited in the fund not later than the fifteenth day of the month following the month in which it was received.
(c) Earnings on the money deposited in the fund shall be deposited in the fund.
(d) The commissioner shall submit a proposed budget for expenditure of the money in the fund to the state budget agency for approval in accord with IC 4-12-1.
(e) If the fund is abolished, its contents revert to the state general fund.
(f) Money in the fund is continuously appropriated for the purposes provided under this article.
As added by Acts 1980, P.L.88, SEC.2. Amended by P.L.240-1991(ss2), SEC.55.

IC 11-10-8-7
Supervision over conditions of employment
Sec. 7. The department of labor shall exercise the same

supervision over conditions of employment for offenders under this chapter as the department of labor does over conditions of employment for persons who are not committed.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.37-1985, SEC.3.

IC 11-10-8-8
Status of offender while going to or from employment
Sec. 8. An offender employed under this chapter by an employer other than the department is not an agent, employee, or involuntary servant of the department while working or going to or from the employment.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-8-9
Notice to victim before assignment of offender to work release program
Sec. 9. Before the department may assign an offender to a work release program, the department must notify any victim of the offender's crime of the right to submit a written statement to:
(1) a sentencing court in accordance with IC 11-10-11.5-4.5, if the offender is under consideration for assignment to a community transition program; and
(2) the department, if the offender is under consideration for assignment to any other work release program.
If the name or address of a victim of the offender's crime changes after the offender is sentenced for the offense, and the offender's sentence may result in the offender's assignment to the work release program, the victim is responsible for notifying the department of the name or address change.
As added by P.L.90-2000, SEC.2.



CHAPTER 9. TEMPORARY LEAVE.CRIMINAL OFFENDERS

IC 11-10-9-2
Purpose; period of time; written authorization; custodial agent; directives
Sec. 2. (a) The department may grant an offender a temporary leave from a correctional facility or program for a designated purpose and period of time, in Indiana, either alone or accompanied by a department employee or other custodial agent:
(1) to visit a close relative who is seriously ill;
(2) to attend the funeral of a close relative;
(3) to obtain medical, psychiatric, or psychological services;
(4) to make arrangements for employment, admittance to an educational or vocational training institution or program or participation in any other activity authorized by the department;
(5) to secure a residence or make other preparation for release or discharge;
(6) to appear before any group whose purpose is to obtain an understanding of crime or corrections, including appearances on television or radio;
(7) to return to his home or other place authorized by the department during what appears to be his terminal illness; or
(8) for any other purpose the department determines to be in the best interest of the offender and the public.
(b) All temporary leaves other than one granted under subsection (a)(7) are limited to five (5) days or less.
(c) Before an offender is released under this chapter, the department shall give him a written authorization for temporary leave which specifies the conditions of that leave. At all times while on leave, the offender must keep the authorization in his possession.
(d) An offender must be accompanied by a department employee or other custodial agent while on temporary leave unless he has been assigned a minimum security classification described in IC 35-38-3-6.
(e) The department may establish directives governing the implementation of this chapter, including an offender's eligibility for, and conduct while on, temporary leave. For purposes of IC 4-22-2, the term "directive" as used in this subsection relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.5-1988, SEC.61.



CHAPTER 10. TEMPORARY RELEASE.DELINQUENT OFFENDERS

IC 11-10-10-2
Purpose and period of time
Sec. 2. The department may temporarily release an offender from a correctional facility or program for a designated purpose and period of time, in Indiana, either alone or accompanied by a department employee or other custodial agent:
(1) to attend or make arrangements for attending an academic or vocational training institution or program, including attendance in a public school;
(2) to obtain or make arrangements for obtaining medical, psychiatric, or psychological services, including treatment for drug addiction or alcoholism;
(3) to work or make arrangements for employment;
(4) to visit a close relative who is seriously ill;
(5) to visit his immediate family;
(6) to attend the funeral of a close relative;
(7) to make preparations for release or discharge;
(8) for recreational purposes;
(9) to return to his home or other place authorized by the department during what appears to be his terminal illness; or
(10) for any other purpose the department determines to be in the best interest of the offender and the public.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-10-3
Directives
Sec. 3. The department may establish directives governing the implementation of this chapter, including an offender's eligibility for, and conduct while on, temporary release. For purposes of IC 4-22-2, the term "directive" as used in this subsection relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.3.



CHAPTER 11. RECREATION AND COMMUNITY INVOLVEMENT IN CORRECTIONAL PROGRAMS

IC 11-10-11-2
Opportunity for physical exercise
Sec. 2. A confined person shall be given a reasonable opportunity for physical exercise outside of his immediate living quarters and out of doors if feasible.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-11-3
Development and maintenance of programs involving community organizations and others
Sec. 3. The department shall encourage and assist in the development and maintenance of programs designed to involve community organizations and other persons in correctional programs.
As added by Acts 1979, P.L.120, SEC.3.



CHAPTER 11.5. ASSIGNMENT TO COMMUNITY TRANSITION PROGRAM

IC 11-10-11.5-2
Notice of offender's eligibility for program
Sec. 2. (a) Not earlier than sixty (60) days and not later than forty-five (45) days before an offender's community transition program commencement date, the department shall give written notice of the offender's eligibility for a community transition program to each court that sentenced the offender for a period of imprisonment that the offender is still actively serving. The notice must include the following information:
(1) The person's name.
(2) A description of the offenses for which the person was committed to the department.
(3) The person's expected release date.
(4) The person's community transition program commencement date designated by the department.
(5) The person's current security and credit time classifications.
(6) A report summarizing the person's conduct while committed to the department.
(7) Any other information that the department determines would assist the sentencing court in determining whether to issue an order under IC 35-38-1-24 or IC 35-38-1-25.
(b) If the offender's expected release date changes as the result of the loss of credit time after notice is sent to each court under this section, the offender may become ineligible for a community transition program.
(c) If the offender's expected release date changes as the result of the gain of credit time after notice is sent to each court under this section, the offender may be assigned to a community transition program if the department determines that:
(1) a sufficient amount of time exists to allow a court under IC 35-38-1-24 or IC 35-38-1-25 to consider a written statement described in section 4.5 of this chapter; and
(2) an offender will have at least thirty (30) days remaining on the offender's sentence after the court's consideration of a

written statement under subdivision (1), calculated as follows:
(A) Beginning on the date the department will assign the offender to a minimum security classification and place the offender in a community transition program.
(B) Ending with the recalculated expected release date.
(d) The department shall notify each court whenever the department finds that an offender is ineligible for the program because of a change in the person's credit time.
As added by P.L.273-1999, SEC.208. Amended by P.L.90-2000, SEC.4; P.L.85-2004, SEC.32.

IC 11-10-11.5-3
Provision of other information
Sec. 3. The department shall provide any other information requested by the sentencing court.
As added by P.L.273-1999, SEC.208.

IC 11-10-11.5-3.5
Nonresident's ineligibility for program
Sec. 3.5. An offender who resides outside Indiana is not eligible for a community transition program.
As added by P.L.90-2000, SEC.5.

IC 11-10-11.5-3.6
Sentences by multiple courts
Sec. 3.6. If an offender who is eligible to be assigned to a community transition program is sentenced by more than one (1) court, the offender must be considered for assignment to a community transition program located in the community where the court that imposed the sentence with the longest period of imprisonment that the offender is actively serving is located. However, before an offender may be assigned to a community transition program, each court that sentenced the offender to a period of imprisonment that the offender is actively serving must agree to the assignment.
As added by P.L.90-2000, SEC.6.

IC 11-10-11.5-4
Copy of notice sent to prosecuting attorney
Sec. 4. The department shall send a copy of a notice required under section 2 of this chapter to the prosecuting attorney where the person's case originated. The notice under this section need not include the information described in section 2(6) through 2(7) and section 3 of this chapter. However, upon request to the sentencing court, the court receiving the notice under section 2 of this chapter shall permit the prosecuting attorney to review and obtain copies of any information included in the notice.
As added by P.L.273-1999, SEC.208. Amended by P.L.90-2000, SEC.7.
IC 11-10-11.5-4.5
Offender's and victim's rights to submit written statement
Sec. 4.5. (a) Before the department may assign an offender to a minimum security classification and place the offender in a community transition program, the department shall notify:
(1) the offender and any victim of the offender's crime of the right to submit a written statement regarding the offender's assignment to the community transition program; and
(2) the offender of the right to submit a written statement objecting to the offender's placement in a community transition program;
to each court that sentenced the offender to a period of imprisonment that the offender is actively serving. If the name or address of a victim of the offender's crime changes after the offender is sentenced for the offense, and the offender's sentence may result in the offender's assignment to the community transition program, the victim is responsible for notifying the department of the name or address change.
(b) An offender or a victim of the offender's crime who wishes to submit a written statement under subsection (a)(1) must submit the statement to each court and the department not later than ten (10) working days after receiving notice from the department under subsection (a).
(c) An offender's written statement objecting to the offender's placement in a community transition program under subsection (a)(2) must be submitted to each court and the department:
(1) not later than ten (10) working days after receiving notice from the department under subsection (a); or
(2) before the offender is transported under section 7 of this chapter;
whichever occurs first.
As added by P.L.90-2000, SEC.8. Amended by P.L.85-2004, SEC.33.

IC 11-10-11.5-5
Commencement date; Class C or Class D felony
Sec. 5. (a) This section applies to a person if the most serious offense for which the person is committed is a Class C or Class D felony.
(b) Unless the department has received:
(1) an order under IC 35-38-1-24; or
(2) a warrant order of detainer seeking the transfer of the person to a county or another jurisdiction;
the department shall assign a person to a minimum security classification and place the person in a community transition program beginning with the community transition program commencement date designated by the department until the person completes the person's fixed term of imprisonment, less the credit time the person has earned with respect to the term.
As added by P.L.273-1999, SEC.208. Amended by P.L.90-2000, SEC.9; P.L.85-2004, SEC.34.
IC 11-10-11.5-6
Commencement date; order under IC 35-38-1-25
Sec. 6. (a) This section applies to a person if the sentencing court orders the department to assign a person to a community transition program under IC 35-38-1-25.
(b) The department shall assign a minimum security classification and place the person in a community transition program beginning with the date specified in the sentencing court's order until the person completes the person's fixed term of imprisonment, less the credit time the person has earned with respect to the term.
As added by P.L.273-1999, SEC.208. Amended by P.L.90-2000, SEC.10.

IC 11-10-11.5-7
Transportation of offender to sheriff or other person
Sec. 7. Not later than seven (7) regular business days after a person is assigned to a community transition program under this chapter, the department shall:
(1) comply with the procedures in IC 11-10-12-1(a)(1) and IC 11-10-12-1(a)(2); and
(2) transport the person to:
(A) the sheriff of the county where the person's case originated;
(B) any other person ordered by the sentencing court; or
(C) a person or an entity designated by the supervising authority of the community transition program to which the person is assigned.
The department may, upon request of the person, issue the work clothing described in IC 11-10-12-1(b).
As added by P.L.273-1999, SEC.208. Amended by P.L.85-2004, SEC.35.

IC 11-10-11.5-8
Transfer of offender to intake person; voluntary participation in program; disciplinary action
Sec. 8. (a) The person or entity receiving the offender under section 7 of this chapter shall transfer the offender to the intake person for the community transition program.
(b) As soon as is practicable after receiving the offender, the community transition program shall provide the offender with a reasonable opportunity to review the rules and conditions applicable to the offender's assignment in the program.
(c) The department may take disciplinary action under IC 11-11-5 against an offender who:
(1) has been assigned to a minimum security classification and placed in a community transition program; and
(2) refuses to participate in the community transition program.
As added by P.L.273-1999, SEC.208. Amended by P.L.90-2000, SEC.11; P.L.85-2004, SEC.36.
IC 11-10-11.5-9
Duration of assignment to program
Sec. 9. A person assigned to a community transition program shall remain in the assignment until the person completes the person's fixed term of imprisonment, less the credit time the person has earned with respect to the term, unless the community transition program causes the person to be returned to the department for reassignment from the community transition program to a program or facility administered by the department under section 11.5(b) of this chapter. IC 11-10-12-2 does not apply to a person who completes an assignment in a community transition program.
As added by P.L.273-1999, SEC.208. Amended by P.L.90-2000, SEC.12.

IC 11-10-11.5-10
Credit time
Sec. 10. A person assigned to a community transition program continues to earn credit time during the person's assignment to a community transition program.
As added by P.L.273-1999, SEC.208.

IC 11-10-11.5-11
Rules and conditions
Sec. 11. While assigned to a community transition program, a person must comply with:
(1) the rules concerning the conduct of persons in the community transition program, including rules related to payments described in section 12 of this chapter, that are adopted by the community corrections advisory board establishing the program or, in counties that are not served by a community corrections program, that are jointly adopted by the courts in the county with felony jurisdiction; and
(2) any conditions established by the sentencing court for the person.
As added by P.L.273-1999, SEC.208. Amended by P.L.3-2008, SEC.89.

IC 11-10-11.5-11.5
Community transition required; request for delay; disciplinary action
Sec. 11.5. (a) Except as provided in section 4.5 of this chapter, an offender is not entitled to refuse to be placed into a community transition program. However, the offender may request that an assignment to a community transition program be delayed if the offender will be enrolled in department programming on the community transition program commencement date designated by the department.
(b) The community transition program, following a hearing and upon a finding of probable cause that the offender has failed to comply with a rule or condition under section 11 of this chapter,

may:
(1) request a court to issue a warrant ordering the department to immediately:
(A) return the offender to the department; or
(B) reassign the offender to a program or facility administered by the department; or
(2) take disciplinary action against an offender who violates rules of conduct. Disciplinary action under this subdivision may include the loss of earned credit time under IC 35-50-6-5.
(c) An offender who is returned to the department under subsection (b) is not eligible for assignment to another community transition program for the duration of the sentence or sentences the offender is actively serving.
As added by P.L.90-2000, SEC.13. Amended by P.L.85-2004, SEC.37.

IC 11-10-11.5-12
Collection and distribution of earnings
Sec. 12. (a) Any earnings of a person employed while in a community transition program, less payroll deductions required by law and court ordered deductions for satisfaction of a judgment against that person, may be collected by the community transition program at the discretion of the community transition program. Unless otherwise ordered by the sentencing court, if the community transition program collects the earnings under this section, the remaining earnings shall be distributed in the following order:
(1) To pay state and federal income taxes and Social Security deductions not otherwise withheld.
(2) To pay the cost of membership in an employee organization.
(3) Not less than twenty-five percent (25%) of the person's gross earnings, if that amount of the gross is available after the above deductions, to be given to that person or retained for the person, with accrued interest, until the person's release or discharge.
(4) To pay for the person's room and board or electronic monitoring provided by the community transition program.
(5) To pay transportation costs to and from work and other work related incidental expenses incurred by the community transition program.
(6) To pay court ordered costs, fines, or restitution.
(b) After the amounts prescribed in subsection (a) are deducted, the remaining amount may be used to:
(1) when directed by the person or ordered by the court, pay for the support of the person's dependents (if the person's dependents are receiving welfare assistance, the appropriate office of family and children or welfare department in another state shall be notified of such disbursements); and
(2) with the consent of the person, pay to the person's victims or others any unpaid obligations of that person.
(c) Any remaining amount shall be given to the person or retained

for the person according to subsection (a)(3).
(d) The collection of room and board or electronic monitoring costs under subsection (a)(4) may be waived.
As added by P.L.273-1999, SEC.208. Amended by P.L.90-2000, SEC.14.

IC 11-10-11.5-13
Repealed
(Repealed by P.L.90-2000, SEC.25.)

IC 11-10-11.5-14
Medical care while in program
Sec. 14. (a) A person assigned to a community transition program is responsible for the person's medical care while in the program. However, if the sentencing court finds that the person is unable to pay for necessary medical care, the department shall provide for the necessary medical care.
(b) The department, without a hearing, may transfer a person assigned to a community transition program to a facility operated by the department or another place determined by the department for medical treatment that is not covered by payments made by the offender or by insurance covering the offender.
(c) Whenever the department makes a transfer under subsection (b), the department may:
(1) reassign the offender from the community transition program to another facility or program; or
(2) continue the offender's assignment to the community transition program and return the offender to the community transition program upon the completion of the medical treatment.
(d) An offender who is transferred for medical treatment under subsection (b) continues to earn credit time during the period of the offender's medical treatment.
(e) The department shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.90-2000, SEC.15.



CHAPTER 12. RELEASE PROCEDURES

IC 11-10-12-2
Committed criminal offender; transportation; money for immediate needs
Sec. 2. (a) When a committed criminal offender is released on parole or probation or is discharged, the department, at the discretion of the department, shall:
(1) either:
(A) procure transportation for him to his designated place of residence;
(B) procure public transportation for the released offender to the Indiana city or town that is nearest to the released offender's designated place of residence; or
(C) upon request of the offender, provide transportation for the released offender to any other place in Indiana as the commissioner may designate; and
(2) provide him with an amount of money to be determined by the department in accordance with procedures approved by the budget agency to enable him to meet his immediate needs.
Except as provided in subdivision (2), a criminal offender is not entitled to receive a payment in lieu of transportation under this subsection.
(b) The department shall establish standards for use in determining the amount of money to be paid under subsection (a)(2) to a criminal offender upon release on parole or probation or upon discharge. These standards:
(1) must be consistently applied to each criminal offender upon release or discharge;
(2) must take into account amounts earned by criminal offenders through work release programs before release or discharge; and
(3) may allow for no payment to criminal offenders who are

determined by the department to have accumulated a sufficient amount of money to meet the criminal offender's immediate needs upon release or discharge.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.128-1985, SEC.1; P.L.240-1991(ss2), SEC.56; P.L.264-1999, SEC.1.

IC 11-10-12-3
Committed delinquent offenders; transportation, immediate financial needs
Sec. 3. When a committed delinquent offender is released on parole or discharged, the department shall, when the offender's parents, guardian, or custodian have not provided transportation, procure transportation to his destination. If the department determines that a paroled or discharged offender's immediate financial needs will not be provided for, it shall provide him with an amount of money to be determined by the department, with the approval of the state budget agency, to assist him in meeting those needs.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-12-4
Certification of discharge; informing offender of restoration of voting rights
Sec. 4. Upon the discharge of a criminal offender, the department shall do the following:
(1) Certify the discharge to the clerk of the sentencing court, who shall make an entry on the record of judgment that the sentence has been satisfied.
(2) Inform the criminal offender in writing of the right to register to vote under IC 3-7-13-5.
(3) Provide the criminal offender with a copy of the voter's bill of rights prescribed by the Indiana election commission under IC 3-5-8.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.9-2004, SEC.19.

IC 11-10-12-5
Assistance to committed offenders in applying for TANF
Sec. 5. (a) The department shall assist a committed offender in applying for assistance under the federal Temporary Assistance for Needy Families (TANF) program (45 CFR 260 et seq.) so that the committed offender might be eligible for assistance when the offender is subsequently:
(1) released on parole;
(2) assigned to a community transition program; or
(3) discharged from the department.
(b) The department shall provide the assistance described in subsection (a) in sufficient time to ensure that the committed offender will be able to receive assistance at the time the committed offender is: (1) released on parole;
(2) assigned to a community transition program; or
(3) discharged from the department.
As added by P.L.161-2007, SEC.4.

IC 11-10-12-6
Committed offender's use of Internet for employment search; restrictions
Sec. 6. (a) The department, during the ninety (90) days before a committed offender is:
(1) released on parole;
(2) assigned to a community transition program;
(3) discharged from the department; or
(4) released on probation;
shall allow the committed offender to have Internet access to use web sites that contain employment information in accordance with rules adopted by the department.
(b) The department shall provide employment counseling and Internet assistance to a committed offender who qualifies for Internet access under subsection (a), by a person trained in employment counseling and the use of Internet employment services.
(c) The department may restrict Internet access for a committed offender under subsection (a) if the committed offender:
(1) has a warrant or detainer seeking transfer of the person to a county or another jurisdiction;
(2) is no longer within ninety (90) days of release due to loss of credit time, or the imposition of an additional criminal sentence;
(3) does not reside in a department facility; or
(4) has engaged in misconduct involving use of the Internet.
As added by P.L.119-2008, SEC.9.



CHAPTER 13. COSTS OF INCARCERATION

IC 11-10-13-2
Department's duty to determine the average daily cost of incarceration
Sec. 2. The department shall determine the average daily cost of incarcerating an offender in:
(1) the department; and
(2) each county jail.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-3
Report of cost of incarceration to be provided to certain criminal courts
Sec. 3. The department shall provide each court with jurisdiction over felony and misdemeanor cases with a report enumerating the average daily costs of incarcerating an offender.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-4
Report to be updated biannually; exception
Sec. 4. (a) The department shall update the report described in section 3 of this chapter twice each calendar year. However, if the average daily cost of incarcerating an offender deviates less than one percent (1%) from the previous cost determination, the department is not required to update the report.
(b) The department shall update the report described in section 3 of this chapter, if necessary, after receiving the semiannual incarceration cost analysis from each county sheriff under IC 36-2-13-5.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-5
Use of county data by the department
Sec. 5. The department may use the semiannual incarceration cost analysis of a county sheriff under IC 36-2-13-5 as the daily cost of incarcerating an offender in that county jail.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-6
Annual actuarial study of projected costs of incarceration; study to be provided to legislative council Sec. 6. (a) The department shall annually conduct or contract with a third party to annually conduct an actuarially based study of projected costs of incarceration.
(b) The study must:
(1) consider:
(A) the present and anticipated future costs of incarcerating the current inmate population;
(B) the effect of credit time;
(C) the effect of inmate mortality rates;
(D) the projected increase in costs of incarceration; and
(E) any other factor determined to be relevant by the department or the third party contractor; and
(2) provide an analysis of the projected costs of incarceration for each subsequent calendar year after the year the study is conducted until each inmate in the current inmate population is no longer serving the executed sentence for which the inmate is incarcerated in the department.
(c) Before July 1 of each year, the department shall provide the legislative council with the results of the study. The department shall provide the results in an electronic format under IC 5-14-6.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-7
Rulemaking authority
Sec. 7. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.85-2004, SEC.1.



CHAPTER 14. TRANSITIONAL DORMITORIES

IC 11-10-14-2
Programming and training; volunteers; contract with faith based organization
Sec. 2. (a) A transitional dormitory may provide programming and training in the following areas:
(1) Drug addiction and alcoholism treatment.
(2) Employment skills and vocations.
(3) Personal responsibility.
(4) Faith and religion.
(5) Peer support.
(6) Motivation.
(b) Except as provided in subsection (c), the department shall:
(1) use volunteers recruited under section 4(b)(2) of this chapter; and
(2) provide other staff;
necessary for the operation of a transitional dormitory.
(c) The department may contract with a faith based organization to provide staff necessary for the operation of a transitional dormitory.
As added by P.L.213-2005, SEC.1.

IC 11-10-14-3
Application; eligibility
Sec. 3. (a) An offender who wishes to reside in a transitional dormitory must submit a written application to the director of the transitional dormitory. An application must be on a form prescribed by the department.
(b) The director shall review each application and, not more than thirty (30) days after receipt of the application, issue a written decision to the offender.
(c) The director may determine eligibility based on the following criteria:
(1) A preference shall be given to an offender who has less than twenty-four (24) months until the offender's expected release date.
(2) Previous disciplinary action taken against an offender under IC 11-11-5-3.
(3) Security risks presented by admitting an offender to a transitional dormitory.
(4) An offender's demonstrated interest in the programs offered

by a transitional dormitory.
(5) An offender's previous attempts to reside in a transitional dormitory at any penal facility.
(6) Other criteria developed by the department.
(d) An offender being treated under IC 11-10-4 is ineligible for placement in a transitional dormitory unless a psychiatrist treating the offender certifies to the director at or near the time the offender submits an application under subsection (a) that the offender can meaningfully participate in the programs offered by a transitional dormitory.
As added by P.L.213-2005, SEC.1.

IC 11-10-14-4
Director; responsibilities
Sec. 4. (a) The department shall select a person to be the director of each transitional dormitory. The department may select a person to be a director who is employed by a faith based organization.
(b) The director's responsibilities include the following:
(1) Implement each program component.
(2) Recruit volunteers to provide instruction and training in the transitional dormitory with an emphasis on recruiting volunteers for religious programs.
(3) Oversee the day to day operations of the transitional dormitory.
(4) Provide information requested by the superintendent regarding an offender or a program.
(5) Remove an offender from the transitional dormitory for:
(A) population management concerns;
(B) misconduct;
(C) security or safety concerns;
(D) mental health concerns; or
(E) lack of meaningful participation in the programs and training.
As added by P.L.213-2005, SEC.1.

IC 11-10-14-5
Report to legislative council
Sec. 5. (a) The department shall submit an evaluation report to the legislative council on the faith based transitional dormitory program one (1) year after its inception and continue to provide a report to the legislative council on or before December 1 of each year.
(b) The report described in subsection (a) must be in an electronic format under IC 5-14-6.
(c) The report described in subsection (a) must contain the following:
(1) An extensive evaluation of the faith based transitional dormitory program.
(2) Statistics that include the number of inmates who:
(A) have enrolled in a faith based transitional dormitory program; (B) have completed a faith based transitional dormitory program; and
(C) have been released from the department and did not participate in a faith based transitional dormitory program.
(3) The results of a survey of the employees of faith based transitional dormitories. The survey must ask the employees their opinions concerning the progress of the faith based transitional dormitories, how the program could improve, and how the program is successful.
As added by P.L.213-2005, SEC.1.



CHAPTER 15. OFFENDER REENTRY ADMINISTRATIVE ACCOUNT

IC 11-10-15-2
Offender's earnings
Sec. 2. The part of an offender's earnings distributed under IC 11-10-6-3(d), IC 11-10-7-5(a)(6), or IC 11-10-8-6(a)(8) shall be deposited in the offender reentry administrative account of the offender.
As added by P.L.104-2009, SEC.4.

IC 11-10-15-3
Withdrawal of funds
Sec. 3. The funds in the offender reentry administrative account of an offender may not be withdrawn before the offender's release or discharge from incarceration by the department.
As added by P.L.104-2009, SEC.4.

IC 11-10-15-4
Offender released or discharged from incarceration
Sec. 4. When an offender is released or discharged from incarceration by the department, the department shall issue the offender a check for the balance in the offender's offender reentry administrative account.
As added by P.L.104-2009, SEC.4.

IC 11-10-15-5
Closure of account
Sec. 5. Once an offender reentry administrative account has been

established under this chapter, the account may not be closed until the offender is no longer confined with the department.
As added by P.L.104-2009, SEC.4.

IC 11-10-15-6
Fiduciary duty
Sec. 6. The department owes a fiduciary duty to an offender who has an offender reentry administrative account for any funds deposited into the offender's reentry administrative account.
As added by P.L.104-2009, SEC.4.






ARTICLE 11. CORRECTIONAL STANDARDS AND PROCEDURES

CHAPTER 1. GRIEVANCE PROCEDURE

IC 11-11-1-2
Submission of grievances; minimum requirements
Sec. 2. The commissioner shall implement a departmental procedure in which a committed person may submit grievances arising out of the administrative acts of the department that affect that person. Although the procedure should encourage flexibility and informality in the resolution of grievances, it must be consistent with the following minimum requirements:
(1) A committed person shall be informed of the grievance procedure as part of his orientation.
(2) The department must periodically communicate to a committed person the rules and policies affecting him.
(3) The department shall keep the person reasonably informed as to the status and ultimate disposition of his grievance.
(4) The department may not undertake any act or practice that would discipline a person for, or otherwise discourage or limit him from, utilizing the grievance procedure.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-1-3
Utilization of committed persons in grievance procedure
Sec. 3. The procedure established under section 2 of this chapter may provide for the utilization of committed persons in the grievance procedure.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-1-4
Procedure
Sec. 4. For purposes of IC 4-22-2, the term "procedure" as used in this section relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.4.



CHAPTER 1.5. DEPARTMENT OF CORRECTION OMBUDSMAN BUREAU

IC 11-11-1.5-2
"Ombudsman" defined
Sec. 2. As used in this chapter, "ombudsman" means an employee of the bureau or an individual approved by the bureau to investigate and resolve complaints regarding the health and safety of any person, and violations by the department of specific laws, rules, or written policies.
As added by P.L.292-2001, SEC.5.

IC 11-11-1.5-3
Access to records and other facilities
Sec. 3. The department shall provide an ombudsman with:
(1) appropriate access to the records of an offender who files a complaint under this chapter; and
(2) immediate access to any correctional facility administered or supervised by the department of correction.
As added by P.L.292-2001, SEC.5.

IC 11-11-1.5-4
Office space for ombudsman bureau
Sec. 4. The Indiana department of administration shall provide and maintain office space for the bureau.
As added by P.L.292-2001, SEC.5.

IC 11-11-1.5-5
No investigation of certain employment complaints
Sec. 5. An ombudsman shall not investigate a complaint from an employee of the department that relates to the employee's employment relationship with the department.
As added by P.L.292-2001, SEC.5.



CHAPTER 2. SEARCHES AND SEIZURES

IC 11-11-2-2
Prohibited property; notification of classification; permitted property
Sec. 2. The department shall determine what type of property other than contraband a confined person may not possess and shall inform him of that classification. In carrying out this section, the department may inform a confined person of the type or items of property he is permitted to possess, in which event all other property not contraband is prohibited property. Property that a confined person is otherwise permitted to possess may become prohibited property due to the means by which it is possessed or used.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-2-3
Procedure for reasonable searches and seizures
Sec. 3. (a) The department may conduct reasonable searches of its facilities and persons confined in them and may seize contraband or prohibited property.
(b) Searches and seizures shall be conducted so as to avoid unnecessary force, embarrassment, or indignity to confined persons. The department shall establish procedures for searches and seizures.
(c) For purposes of IC 4-22-2, the term "procedures" as used in this section relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-2-4
Seized property; written notice to affected person; disposition
Sec. 4. (a) When the department seizes property, it shall give the affected person written notice of the seizure. This notice must include the date of the seizure, the property seized, the name of the person who seized the property, the reason for the seizure, and the fact that the department's action may be challenged through the grievance procedure.
(b) When the department seizes property of a confined person that

it later determines is neither contraband nor prohibited property, it shall return the property to that person or make such other reasonable disposition as directed by that person.
(c) Except as provided in subsection (d) or section 6 of this chapter, when the department seizes prohibited property, it shall forward the property to a person or address designated by the confined person or make any other reasonable disposition.
(d) Except as provided in section 6 of this chapter, money seized as prohibited property shall be deposited in the inmate recreation fund of that institution established under IC 4-24-6-6.
As added by Acts 1979, P.L.120, SEC.4. Amended by Acts 1980, P.L.87, SEC.6; P.L.81-2008, SEC.3.

IC 11-11-2-5
Limitation on amount of property confined person may possess; disposition of property beyond permissible limits
Sec. 5. The department may, for purposes of maintaining the security of its facilities and programs, securing the health and safety of individuals, and promoting administrative manageability, limit the amount of property a confined person may possess at any one time. The department may seize and dispose of property accumulated by a committed person beyond permissible limits in accord with the provisions of this chapter governing the seizure and disposition of prohibited property.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-2-6
Inmate fraud investigation; freezing accounts; coordination with prosecuting attorney; disposition of unlawful proceeds
Sec. 6. (a) This section applies if the department has reasonable suspicion that money in a confined person's account was derived from the commission of inmate fraud (IC 35-43-5-20).
(b) If the department has reasonable suspicion that money in a confined person's account was derived from the commission of inmate fraud, the department may freeze all or a part of the confined person's account for not more than one hundred eighty (180) days while the department conducts an investigation to determine whether money in the confined person's account derives from inmate fraud. If the department freezes the account of a confined person under this subsection, the department shall notify the confined person in writing.
(c) If the department's investigation reveals that no money in the confined person's account was derived from inmate fraud, the department shall unfreeze the account at the conclusion of the investigation.
(d) If the department's investigation reveals that money in the confined person's account may have been derived from the commission of inmate fraud, the department shall notify the prosecuting attorney of the results of the department's investigation.
(e) If the prosecuting attorney charges the confined person with

inmate fraud, the department shall freeze the confined person's account until the case reaches final judgment.
(f) If the prosecuting attorney does not charge the confined person with inmate fraud, or if the confined person is acquitted of the charge of inmate fraud, the department shall unfreeze the confined person's account.
(g) If the confined person is convicted of inmate fraud, the department, in consultation with the prosecuting attorney, shall locate the money or property derived from inmate fraud and return it to the rightful owner.
(h) If, ninety (90) days after the date of a confined person's conviction for inmate fraud, the department has located the money or property derived from the commission of inmate fraud but is unable to return the money to the rightful owner, the department shall deposit the money in the violent crime victims compensation fund established by IC 5-2-6.1-40.
As added by P.L.81-2008, SEC.4.



CHAPTER 3. CORRESPONDENCE, CENSORSHIP, AND VISITATION

IC 11-11-3-2
Unlimited correspondence; exceptions; prior approval
Sec. 2. (a) A confined person may send and receive, in any language, an unlimited amount of correspondence to or from any person, except as provided by subsection (b).
(b) The department may require prior approval of correspondence between a confined person and another person if the other person is on parole or:
(1) is being held in a correctional facility;
(2) has been sentenced to a community corrections program;
(3) is being held in a county jail; or
(4) is participating in a work release program;
operated by the department, a county sheriff, a county, the United States, or any state.
(c) If the department determines that the correspondence referred to under subsection (b) is in the best interest of both the confined person and the facility involved, such correspondence shall be permitted.
(d) When the department has prohibited correspondence referred to under subsection (b) it shall follow the procedure for notification and availability of the grievance procedure as provided in sections 4(d) and 4(e) of this chapter.
As added by Acts 1979, P.L.120, SEC.4. Amended by P.L.150-1983, SEC.1; P.L.101-2006, SEC.21.

IC 11-11-3-3
Repealed
(Repealed by P.L.145-1995, SEC.2.)

IC 11-11-3-4
Inspecting and reading correspondence; removal of items
Sec. 4. (a) The department may read and examine correspondence sent to or from a confined person unless it is clearly marked as correspondence that is privileged under state or federal law. The department may not disclose the contents of the correspondence to another person unless:
(1) the department has reasonable grounds to believe that the correspondence:
(A) poses an immediate danger to the safety of an individual or a serious threat to the security of the facility or program; or (B) is prohibited under section 2(b) of this chapter;
(2) the correspondence contains contraband or prohibited property;
(3) the confined person has been:
(A) convicted of a crime that involved the use of correspondence to engage in an illegal activity; or
(B) found guilty after a hearing conducted by the department of using correspondence to commit misconduct;
(4) the department receives a written request from a supervising authority of any federal or state law enforcement agency stating that the agency has reasonable grounds to believe that a crime is being committed or has been committed by the confined person and that the department should monitor the confined person's correspondence; or
(5) the department has reasonable grounds to believe that the correspondence may pose a threat to national security.
(b) The department may open correspondence that is sent to or from a confined person to inspect for and remove contraband or prohibited property and to permit removal of funds for crediting to the confined person's account. The correspondence may not be read, censored, copied, or otherwise interfered with in regard to its prompt delivery unless it is not clearly marked as correspondence that is privileged by other law and:
(1) the department has reasonable grounds to believe that the correspondence:
(A) poses an immediate danger to the safety of an individual or a serious threat to the security of the facility or program; or
(B) is prohibited under section 2(b) of this chapter;
(2) the correspondence contains contraband or prohibited property;
(3) the confined person has been:
(A) convicted of a crime that involved the use of correspondence to engage in an illegal activity; or
(B) found guilty after a hearing conducted by the department of using correspondence to commit misconduct;
(4) the department receives a written request from a supervising authority of any federal or state law enforcement agency stating that the agency has reasonable grounds to believe that a crime is being committed or has been committed by the confined person and that the department should monitor the confined person's correspondence; or
(5) the department has reasonable grounds to believe that the correspondence may pose a threat to national security.
(c) The department may adopt procedures to inspect correspondence to or from an offender to determine whether the correspondence contains contraband or prohibited property under subsection (a) or (b). The department shall inform the offender whenever the department removes the offender's funds under subsection (b), including the dollar amount. (d) For purposes of this section, disagreement with the sender's or receiver's apparent moral, political, ethical, ethnic, or religious values or attitudes, veracity, or choice of words may not be used as a reason for censoring, copying, delaying, or disallowing the delivery of a personal communication.
(e) This subsection does not apply to correspondence described under subsection (a)(4), (a)(5), (b)(4), or (b)(5). If the department delays, censors, copies, or withholds correspondence, it shall promptly notify the person. The notice must be in writing and specify the reason for the action, the name of the sender, the date of any postmark, the date the correspondence was received or deposited at the facility or program, the proposed disposition to be made of the correspondence, the name of the person who made the decision, and the fact that the department's action may be challenged through the grievance procedure.
(f) The department shall maintain a record of each decision to withhold, copy, delay, or otherwise interfere with the prompt transmission of correspondence. This record must indicate the information set forth in the notice prescribed in subsection (e). The department shall establish policies to ensure that the contents of any monitored correspondence shall be shared only with necessary department staff. However, if the department believes that any correspondence contains evidence of criminal activity, that correspondence, or a copy, may be shared with appropriate federal or state law enforcement officials.
As added by Acts 1979, P.L.120, SEC.4. Amended by P.L.150-1983, SEC.2; P.L.99-1986, SEC.2; P.L.145-1995, SEC.1; P.L.103-1999, SEC.1; P.L.101-2006, SEC.22.

IC 11-11-3-5
Stationery, envelopes, and postage
Sec. 5. The department shall provide a confined person, without cost, a reasonable amount of stationery, envelopes, and postage for transmission of correspondence, and shall make available for purchase additional stationery, envelopes, and postage.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-3-6
Printed matter
Sec. 6. (a) A confined person may acquire and possess printed matter on any subject, from any source. However, unless a confined person or the sender receives prior approval from the superintendent for the confined person to receive a book, magazine, newspaper, or other periodical from another source, a confined person may receive a book, magazine, newspaper, or other periodical only if it is mailed to the confined person directly from the publisher, the distributor, or an accredited postsecondary educational institution. The department may inspect all printed matter and exclude any material that is contraband or prohibited property. However, in the case of a confined adult, the department may not exclude printed matter on the

grounds it is obscene or pornographic unless it is obscene under Indiana law. A periodical may be excluded only on an issue by issue basis. Printed matter obtained at cost to the confined person must be prepaid.
(b) If the department withholds printed matter, it must promptly notify the confined person. The notice must be in writing and include the title of the matter, the date the matter was received at the facility or program, the name of the person who made the decision, whether the matter is objectionable in whole or in part, the reason for the decision, and the fact that the department's action may be challenged through the grievance procedure.
As added by Acts 1979, P.L.120, SEC.4. Amended by P.L.156-1999, SEC.1; P.L.2-2007, SEC.152.

IC 11-11-3-7
Incoming and outgoing packages; inspection; notice of removal of funds, contraband, or prohibited property
Sec. 7. The department may open all incoming and outgoing packages to inspect for and remove funds, contraband, or prohibited property. If the department removes contraband or prohibited property, it must notify the confined person of the removal. The notice must be in writing and include a description of the property, the date it was received at the facility or program, the name of the person who made the decision, the reason for the action, and the fact that the action may be challenged through the grievance procedure. A confined person must be informed in writing of the removal of funds, including the amount.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-3-8
Visitors; reasonable restriction
Sec. 8. A confined person may receive visitors at reasonable times. The department may, for the purpose of maintaining the security of its facilities and programs, the safety of individuals, and administrative manageability, place reasonable restrictions on visits consistent with the following:
(1) Visits may be conducted in areas where a confined person and his visitors are not physically separated and that allow for as much informality and privacy as possible. Contact visits may be denied for a confined person who is assigned to a maximum security unit.
(2) Any restrictions regarding visiting times, the number of visitors a person may receive on a particular occasion or during a designated period of time, or the duration of a particular visit must take into account the accessibility of the facility or program to the visiting public, including sources of public transportation to or from the facility or program, and the distance a potential visitor must travel to visit with an offender.
(3) Any restrictions imposed on visitation under this section must be communicated to the confined person and be made

accessible to the visiting public.
(4) The department may not impose restrictions on visitation that obstruct the availability of adequate legal representation, although an attorney or his agent may be required to visit during normal departmental working hours or at other reasonable times.
As added by Acts 1979, P.L.120, SEC.4. Amended by P.L.97-1988, SEC.1.

IC 11-11-3-9
Visitors; prohibition; notice to confined person
Sec. 9. (a) A person may be prohibited from visiting a confined person, or the visit may be restricted to an extent greater than allowed under section 8 of this chapter, if the department has reasonable grounds to believe that the visit would threaten the security of the facility or program or the safety of individuals.
(b) The department may restrict any person less than eighteen (18) years of age from visiting an offender, if:
(1) the offender has been:
(A) convicted of a sex offense under IC 35-42-4; or
(B) adjudicated delinquent as a result of an act that would be considered a sex offense under IC 35-42-4 if committed by an adult; and
(2) the victim of the sex offense was less than eighteen (18) years of age at the time of the offense.
(c) If the department prohibits or restricts visitation between a confined person and another person under this section, it shall notify the confined person of that prohibition or restriction. The notice must be in writing and include the reason for the action, the name of the person who made the decision, and the fact that the action may be challenged through the grievance procedure.
(d) The department shall establish written guidelines for implementing this section.
As added by Acts 1979, P.L.120, SEC.4. Amended by P.L.97-1988, SEC.2; P.L.85-2004, SEC.38.



CHAPTER 4. RELIGIOUS AND PERSONAL EXPRESSION

IC 11-11-4-2
Supervision and control to maintain sanitary, safe, and secure environment
Sec. 2. The department may supervise and control the hygiene, grooming, and attire of confined offenders to the extent reasonably necessary to maintain a sanitary, safe, and secure environment.
As added by Acts 1979, P.L.120, SEC.4.



CHAPTER 5. CONDUCT AND DISCIPLINE

IC 11-11-5-2
Rules; adoption
Sec. 2. The department shall adopt rules for the maintenance of order and discipline among committed persons. These rules must describe the conduct for which disciplinary action may be imposed, the type of disciplinary action that may be taken, and the disciplinary procedure to be followed. These rules shall be made available to all committed persons. The disciplinary action imposed must be proportionate to the seriousness of the violation. For purposes of IC 4-22-2, the term "rule" as used in this section relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-5-3
Disciplinary actions; permissible
Sec. 3. The department may impose any of the following as disciplinary action:
(1) A report, which may be made part of the person's record.
(2) Extra work.
(3) Loss or limitation of privileges.
(4) Change in work assignment.
(5) Restitution.
(6) Change in security classification.
(7) Transfer to another facility or program.
(8) Segregation from the general population of the facility or program for a fixed period of time.
(9) Reassignment to a lower credit time class under IC 35-50-6-4.
(10) Deprivation of earned credit time under IC 35-50-6-5.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-5-4
Disciplinary actions; not permissible
Sec. 4. The department may not impose the following as disciplinary action:
(1) Corporal punishment.
(2) Confinement without an opportunity for at least one (1) hour of exercise five (5) days each week outside of immediate living

quarters, unless the department finds and documents that this opportunity will jeopardize the physical safety of the offender, or others, or the security of the facility or program.
(3) A substantial change in heating, lighting, or ventilation.
(4) Restrictions on clothing, bedding, mail, visitation, reading and writing materials, or the use of hygienic facilities, except for abuse of these.
(5) Restrictions on:
(A) medical and dental care;
(B) access to courts, unless a committed person has brought a claim in a state or an administrative court, that the court determines to be frivolous, unreasonable, or groundless;
(C) access to legal counsel, government officials, or grievance proceedings; and
(D) access to personal legal papers and legal research materials.
(6) A deviation from the diet provided to other committed persons in that facility or program.
(7) Extra work exceeding a total of twenty (20) hours for one (1) rule violation, or exceeding four (4) hours in any twenty-four (24) hour period.
As added by Acts 1979, P.L.120, SEC.4. Amended by P.L.146-1995, SEC.1; P.L.43-2002, SEC.2.

IC 11-11-5-5
Disciplinary actions; hearing; advice and representation; timeliness of charge; witnesses; evidence; use of statements in criminal proceedings
Sec. 5. (a) Before imposing any disciplinary action, the department shall afford the person charged with misconduct a hearing to determine his guilt or innocence and, if guilty, the appropriate action. The charged person may waive his right to a hearing. Also, before a charge is made, that person and a departmental employee may agree to the types of disciplinary action enumerated in sections 3(2) and 3(3) of this chapter if no record of the conduct or disciplinary action is placed in the person's file. In connection with the hearing, the person is entitled to:
(1) have not less than twenty-four (24) hours advance written notice of the date, time, and place of the hearing, and of the alleged misconduct, and the rule the misconduct is alleged to have violated;
(2) have reasonable time to prepare for the hearing;
(3) have an impartial decisionmaker;
(4) appear and speak in his own behalf;
(5) call witnesses and present evidence unless the person conducting the hearing finds that to do so would subject a witness to a substantial risk of harm, or would result in the admission of irrelevant or repetitive testimony;
(6) confront and cross-examine witnesses, unless the person conducting the hearing finds: (A) that to do so would subject a witness to a substantial risk of harm;
(B) that to do so would result in the admission of irrelevant or repetitive testimony; or
(C) based upon good cause stated on the record, that a witness is unavailable to attend the hearing;
(7) have advice and representation by a lay advocate of his choice, if that lay advocate is available in the institution at the time of the hearing, in those hearings based upon a charge of institutional misconduct when the department determines he lacks the competency to understand the issues involved or to participate in the hearing, or when the punishment may be that specified in:
(A) section 3(5) of this chapter if the restitution is more than two hundred dollars ($200);
(B) section 3(8) of this chapter if the segregation is for more than fifteen (15) days; or
(C) section 3(6), 3(9), or 3(10) of this chapter;
(8) have a written statement of the findings of fact, the evidence relied upon, and the reasons for the action taken;
(9) have immunity if his testimony is used in any criminal proceeding;
(10) have his record expunged of any reference to the charge if he is found not guilty or if a finding of guilt is later overturned; and
(11) be reimbursed for state wages lost due to action taken pending the hearing if he is found not guilty or if a finding of guilt is later overturned.
Any finding of guilt must be supported by a preponderance of the evidence presented at the hearing.
(b) The department may not charge a committed person with a disciplinary rule violation unless it does so within ten (10) days of the date it becomes aware of that person's alleged involvement in misconduct.
(c) Consistent with the objective of adequate and effective representation and the integrity of the hearing system the department may adopt regulations which may limit the pool of persons eligible to advise and represent accused persons to inmates in the general population. In any event, facility or program employees and inmates may not directly or indirectly charge for advice or representation.
(d) Any statement made by an accused person to departmental employees during the course of an investigation or hearing is not admissible against him in any criminal proceeding arising out of the same incident unless the accused:
(1) was informed:
(i) of his right to remain silent;
(ii) that anything he says can and will be used against him in court;
(iii) of his right to have an attorney present during any questioning; (iv) his right to have an attorney appointed for him if he is unable to afford an attorney; and
(v) that if he decides to answer any questions, he may stop answering at any time during the interrogation; and
(2) voluntarily, knowingly, and intelligently waived his rights under subdivision (1) to remain silent or to have an attorney present, or both.
As added by Acts 1979, P.L.120, SEC.4. Amended by Acts 1980, P.L.87, SEC.7; P.L.99-1986, SEC.3; P.L.135-1993, SEC.4.

IC 11-11-5-6
Segregation; review of status
Sec. 6. Disciplinary action may not be taken against a person before a determination of guilt. However, a person charged with misconduct may be confined or separated from the general population of the facility or program for a reasonable period of time if his continued presence in the general population poses a serious threat to himself, others, property, or the security of the facility or program. The department must review the status of that person at least once every five (5) days to determine if the reason for segregation still exists. Any time spent confined or separated from the general population before a determination of guilt must be credited toward any period of disciplinary segregation imposed.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-5-7
Need for and appropriateness of continued segregation; review
Sec. 7. (a) The need for and appropriateness of continued segregation of a person committed to the department under the laws of Indiana or another jurisdiction concerning custody of adults, and segregated from the general population upon a finding of misconduct, shall be reviewed by the department at least once every thirty (30) days.
(b) The need for and appropriateness of continued segregation of a person committed to the department under the laws of Indiana or another jurisdiction concerning custody of juveniles, and segregated from the general population upon a finding of misconduct, shall be reviewed by the department at least once every three (3) days.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-5-8
Suspension of rights or procedures during emergency
Sec. 8. Any of the rights or procedures enumerated in this chapter may be suspended upon declaration by the official in charge of the facility or program that there exists an emergency situation threatening the general security of the facility or program. The rights or procedures again apply upon declaration by the official in charge of the facility or program that the emergency has been resolved.
As added by Acts 1979, P.L.120, SEC.4.



CHAPTER 6. SAFE, HEALTHFUL ENVIRONMENT AND INSPECTION

IC 11-11-6-2
Compliance with federal and state laws; inspections; correction of conditions; authority of department of health and fire marshal
Sec. 2. (a) The facilities of the department must comply with federal and state health, sanitation, safety, and fire laws applicable to dwellings, food establishments, eating facilities, and public buildings.
(b) Each department facility shall be inspected at least annually by:
(1) the state department of health if the facility is not accredited by a nationally recognized accrediting organization; and
(2) the state fire marshal;
who shall, within fifteen (15) days of the inspection, file a written report with the commissioner listing all unsafe, unsanitary, or unhealthy conditions within a facility that constitute a menace to the health, safety, and welfare of committed persons or department employees. In determining whether conditions are unsafe, unsanitary, or unhealthy, the state department of health and the state fire marshal shall consider the degree of overcrowding, the light, air, and space available to offenders within a facility, the size and arrangement of rooms and cells, the sanitary facilities, and the extent to which conditions in a facility endanger life or property.
(c) The commissioner shall correct all unsafe, unsanitary, or unhealthy conditions reported by the state department of health or the state fire marshal with reasonable promptness. Failure by the

department to initiate and continue action to correct unsafe, unsanitary, or unhealthy conditions within thirty (30) days of receiving a report of those conditions from the state department of health or the state fire marshal constitutes noncompliance with this subsection. Upon such noncompliance, the commissioner shall submit to the reporting agency and the governor a written statement explaining:
(1) why the reported condition or conditions have not been remedied;
(2) what the estimated cost of remedying the reported condition or conditions would be in terms of construction, renovation, manpower, space, and equipment;
(3) whether the reported condition or conditions can be corrected by using facilities of other governmental entities;
(4) whether additional state financing is required and, if so, the estimated amount needed; and
(5) the probable consequences of not remedying each reported unsafe, unsanitary, or unhealthy condition.
(d) Notwithstanding other provisions of this section, the state department of health and state fire marshal retain authority to correct unhealthy, unsanitary, or unsafe conditions within a facility as provided by law.
As added by Acts 1979, P.L.120, SEC.4. Amended by P.L.2-1992, SEC.112; P.L.156-2011, SEC.5.



CHAPTER 7. ACCESS TO LEGAL MATERIALS

IC 11-11-7-2
Stationery, envelopes, postage, and notarial services for legal correspondence
Sec. 2. The department shall provide an indigent confined person with free stationery, envelopes, postage, and notarial services for legal correspondence.
As added by Acts 1979, P.L.120, SEC.4.






ARTICLE 12. COMMUNITY CORRECTIONS

CHAPTER 1. LOCALLY AND REGIONALLY OPERATED COMMUNITY CORRECTIONS

IC 11-12-1-2
Establishment; purpose
Sec. 2. Notwithstanding any other law, a county or any combination of counties may establish and operate a community corrections advisory board for the purpose of coordinating or operating community corrections programs. The county, in consultation with the advisory board, shall coordinate or operate community corrections programs for any of the following:
(1) The prevention of crime or delinquency.
(2) Persons sentenced to imprisonment in a county or local penal facility other than a state owned or operated facility.
(3) Committed offenders.
(4) Persons ordered to participate in community corrections programs as a condition of probation.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.240-1991(ss2), SEC.58; P.L.104-1997, SEC.1.

IC 11-12-1-2.5
Community corrections programs; coordination of other programs
Sec. 2.5. (a) The community corrections programs described in section 2 of this chapter may include the following:
(1) Residential or work release programs.
(2) House arrest, home detention, and electronic monitoring programs.
(3) Community restitution or service programs.
(4) Victim-offender reconciliation programs.
(5) Jail services programs.
(6) Jail work crews.
(7) Community work crews.
(8) Juvenile detention alternative programs. (9) Day reporting programs.
(10) Faith based programs.
(11) Other community corrections programs approved by the department.
(b) The community corrections board may also coordinate and operate educational, mental health, drug or alcohol abuse counseling, housing, as a part of any of these programs, or supervision services for persons described in section 2 of this chapter.
As added by P.L.240-1991(ss2), SEC.59. Amended by P.L.104-1997, SEC.2; P.L.32-2000, SEC.4; P.L.224-2003, SEC.122.

IC 11-12-1-3
Acquisition of premises and facilities by purchase, lease, or gift; funding for establishment and operation; private agencies
Sec. 3. (a) A county or any combination of counties may acquire premises and facilities for community corrections programs by purchase, lease, or gift. These facilities and programs may be established and operated under a written contract with existing public or private agencies or institutions.
(b) To provide necessary funding for the establishment, operation, and coordination of community corrections programs, a local unit of government may use unexpended funds, use appropriate tax funds, accept gifts, grants, and subsidies from any lawful source, and apply for and accept federal funds.
(c) Private agencies may receive funding from any lawful source, but must comply with all rules and statutes of the department and the state board of accounts.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.240-1991(ss2), SEC.60.

IC 11-12-1-4
Contracts with other counties for use of programs
Sec. 4. Two (2) or more counties may contract with each other for programs or purchase from one (1) or more counties the use of these programs.
As added by Acts 1979, P.L.120, SEC.5.

IC 11-12-1-5
Licensing, inspection, or supervisory requirements imposed by law
Sec. 5. This chapter does not exclude a facility or program from applicable licensing, inspection, or other supervisory requirements imposed by law.
As added by Acts 1979, P.L.120, SEC.5.



CHAPTER 2. STATE GRANTS TO COUNTIES FOR COMMUNITY CORRECTIONS AND CHARGES TO PARTICIPATING COUNTIES FOR CONFINED OFFENDERS

IC 11-12-2-2
Community corrections advisory board; membership; terms; combined advisory board; officers; quorum; assistance and appropriations
Sec. 2. (a) To qualify for financial aid under this chapter, a county must establish a community corrections advisory board by resolution of the county executive or, in a county having a consolidated city, by the city-county council. A community corrections advisory board consists of:
(1) the county sheriff or the sheriff's designee;
(2) the prosecuting attorney or the prosecuting attorney's designee;
(3) the director of the county office of the division of family resources or the director's designee;
(4) the executive of the most populous municipality in the county or the executive's designee;
(5) two (2) judges having criminal jurisdiction, if available, appointed by the circuit court judge or the judges' designees;
(6) one (1) judge having juvenile jurisdiction, appointed by the circuit court judge;
(7) one (1) public defender or the public defender's designee, if available, or one (1) attorney with a substantial criminal defense practice appointed by the county executive or, in a county

having a consolidated city, by the city-county council;
(8) one (1) victim, or victim advocate if available, appointed by the county executive or, in a county having a consolidated city, by the city-county council;
(9) one (1) ex-offender, if available, appointed by the county executive or, in a county having a consolidated city, by the city-county council; and
(10) the following members appointed by the county executive or, in a county having a consolidated city, by the city-county council:
(A) One (1) member of the county fiscal body or the member's designee.
(B) One (1) probation officer.
(C) One (1) educational administrator.
(D) One (1) representative of a private correctional agency, if such an agency exists in the county.
(E) One (1) mental health administrator, or, if there is none available in the county, one (1) psychiatrist, psychologist, or physician.
(F) Four (4) lay persons, at least one (1) of whom must be a member of a minority race if a racial minority resides in the county and a member of that minority is willing to serve.
(b) Designees of officials designated under subsection (a)(1) through (a)(7) and (a)(10)(A) serve at the pleasure of the designating official.
(c) Members of the advisory board appointed by the county executive or, in a county having a consolidated city, by the city-county council, shall be appointed for a term of four (4) years. The criminal defense attorney, the ex-offender, and the victim or victim advocate shall be appointed for a term of four (4) years. Other members serve only while holding the office or position held at the time of appointment. The circuit court judge may fill the position of the judge having juvenile court jurisdiction by self appointment if the circuit court judge is otherwise qualified. A vacancy occurring before the expiration of the term of office shall be filled in the same manner as original appointments for the unexpired term. Members may be reappointed.
(d) Two (2) or more counties, by resolution of their county executives or, in a county having a consolidated city, by the city-county council, may combine to apply for financial aid under this chapter. If counties so combine, the counties may establish one (1) community corrections advisory board to serve these counties. This board must contain the representation prescribed in subsection (a), but the members may come from the participating counties as determined by agreement of the county executives or, in a county having a consolidated city, by the city-county council.
(e) The members of the community corrections advisory board shall, within thirty (30) days after the last initial appointment is made, meet and elect one (1) member as chairman and another as vice chairman and appoint a secretary-treasurer who need not be a

member. A majority of the members of a community corrections advisory board may provide for a number of members that is:
(1) less than a majority of the members; and
(2) at least six (6);
to constitute a quorum for purposes of transacting business. The affirmative votes of at least five (5) members, but not less than a majority of the members present, are required for the board to take action. A vacancy in the membership does not impair the right of a quorum to transact business.
(f) The county executive and county fiscal body shall provide necessary assistance and appropriations to the community corrections advisory board established for that county. Appropriations required under this subsection are limited to amounts received from the following sources:
(1) Department grants.
(2) User fees.
(3) Other funds as contained within an approved plan.
Additional funds may be appropriated as determined by the county executive and county fiscal body.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.16-1986, SEC.6; P.L.240-1991(ss2), SEC.61; P.L.2-1992, SEC.113; P.L.4-1993, SEC.15; P.L.5-1993, SEC.28; P.L.104-1997, SEC.3; P.L.105-1997, SEC.1; P.L.34-2007, SEC.1; P.L.146-2008, SEC.371; P.L.44-2009, SEC.7.

IC 11-12-2-3
Community corrections advisory board; duties
Sec. 3. (a) A community corrections advisory board shall:
(1) formulate:
(A) the community corrections plan and the application for financial aid required by section 4 of this chapter; and
(B) the forensic diversion program plan under IC 11-12-3.7;
(2) observe and coordinate community corrections programs in the county;
(3) make an annual report to the county fiscal body, county executive, or, in a county having a consolidated city, the city-county council, containing an evaluation of the effectiveness of programs receiving financial aid under this chapter and recommendations for improvement, modification, or discontinuance of these programs;
(4) ensure that programs receiving financial aid under this chapter comply with the standards adopted by the department under section 5 of this chapter; and
(5) recommend to the county executive or, in a county having a consolidated city, to the city-county council, the approval or disapproval of contracts with units of local government or nongovernmental agencies that desire to participate in the community corrections plan.
Before recommending approval of a contract, the advisory board must determine that a program is capable of meeting the standards

adopted by the department under section 5 of this chapter.
(b) A community corrections advisory board shall do the following:
(1) Adopt bylaws for the conduct of its own business.
(2) Hold a regular meeting at least one (1) time every three (3) months and at other times as needed to conduct all necessary business. Dates of regular meetings shall be established at the first meeting of each year.
(3) Comply with the public meeting and notice requirements under IC 5-14-1.5.
(c) A community corrections advisory board may contain an office as designated by the county executive or, in a county having a consolidated city, by the city-county council.
(d) Notwithstanding subsection (a)(4), the standards applied to a court alcohol and drug program or a problem solving court that provides services to a forensic diversion program under IC 11-12-3.7 must be the standards established under IC 12-23-14 or IC 33-23-16.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.240-1991(ss2), SEC.62; P.L.224-2003, SEC.123; P.L.85-2004, SEC.2; P.L.108-2010, SEC.1.

IC 11-12-2-3.5
Community corrections advisory board; appointment of director; employees
Sec. 3.5. (a) The director, if any, of the community corrections program shall be appointed by the community corrections advisory board, subject to the approval of the county executive or, in a county having a consolidated city, by the city-county council. A director may be removed for cause by a majority vote of the community corrections advisory board, subject to the approval of the county executive or, in a county having a consolidated city, of the city-county council.
(b) The community corrections advisory board may establish personnel policies, procedures, and salary classification schedules for its employees. Employees of a community corrections program are county employees. The policies, procedures, and schedules established under this subsection may not be inconsistent with those established for other county employees.
As added by P.L.240-1991(ss2), SEC.63.

IC 11-12-2-4
Community corrections plan; application for financial aid; compliance with rules; annual updating; amendment or modification
Sec. 4. (a) A county or group of counties seeking financial aid under this chapter must apply to the commissioner in a manner and form prescribed by the commissioner. The application must include a community corrections plan that has been approved by the community corrections board and the county executive or, in a county having a consolidated city, by the city-county council. No

county may receive financial aid until its application is approved by the commissioner.
(b) A community corrections plan must comply with rules adopted under section 5 of this chapter and must include:
(1) a description of each program for which financial aid is sought;
(2) the purpose, objective, administrative structure, staffing, and duration of the program;
(3) a method to evaluate each component of the program to determine the overall use of department approved best practices for the program;
(4) the program's total operating budget, including all other sources of anticipated income;
(5) the amount of community involvement and client participation in the program;
(6) the location and description of facilities that will be used in the program; and
(7) the manner in which counties that jointly apply for financial aid under this chapter will operate a coordinated community corrections program.
(c) A community corrections plan must be annually updated, approved by the county executive or, in a city having a consolidated city, by the city-county council, and submitted to the commissioner.
(d) No amendment to or substantial modification of an approved community corrections plan may be placed in effect until the department and county executive, or in a county having a consolidated city, the city-county council, have approved the amendment or modification.
(e) A copy of the final plan as approved by the department shall be made available to the board in a timely manner.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.240-1991(ss2), SEC.64; P.L.105-2010, SEC.3.

IC 11-12-2-5
Powers and duties of department and commissioner
Sec. 5. (a) The department shall do the following:
(1) Provide consultation and technical assistance to counties to aid in the development of community corrections plans.
(2) Provide training for community corrections personnel and board members to the extent funds are available.
(3) Adopt under IC 4-22-2 rules governing application by counties for financial aid under this chapter, including the content of community corrections plans.
(4) Adopt under IC 4-22-2 rules governing the disbursement of monies to a county and the county's certification of expenditures.
(5) Adopt under IC 4-22-2 minimum standards for the establishment, operation, and evaluation of programs receiving financial aid under this chapter. (These standards must be sufficiently flexible to foster the development of new and

improved correctional practices.)
(6) Examine and either approve or disapprove applications for financial aid. The department's approval or disapproval must be based on this chapter and the rules adopted under this chapter.
(7) Keep the budget agency informed of the amount of appropriation needed to adequately fund programs under this chapter.
(8) Adopt under IC 4-22-2 a formula or other method of determining a participating county's share of funds appropriated for purposes of this chapter. This formula or method must be approved by the budget agency before the formula is adopted and must be designed to accurately reflect a county's correctional needs and ability to pay.
(9) Keep counties informed of money appropriated for the purposes of this chapter.
(10) Provide an approved training curriculum for community corrections field officers.
(11) Require community corrections programs to submit in proposed budget requests an evaluation of the use of department approved best practices for each community corrections program component.
(b) The commissioner may do the following:
(1) Visit and inspect any program receiving financial aid under this chapter.
(2) Require a participating county or program to submit information or statistics pertinent to the review of applications and programs.
(3) Expend up to three percent (3%) of the money appropriated to the department for community correction grants to provide technical assistance, consultation, and training to counties and to monitor and evaluate program delivery.
(c) Notwithstanding any law prohibiting advance payments, the department of correction may advance grant money to a county or group of counties in order to assist a community corrections program. However, not more than twenty-five percent (25%) of the amount awarded to a county or group of counties may be paid in advance.
(d) The commissioner shall disburse no more funds to any county under this chapter than are required to fund the community corrections plan.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.151-1983, SEC.2; P.L.240-1991(ss2), SEC.65; P.L.104-1997, SEC.4; P.L.105-2010, SEC.4.

IC 11-12-2-6
Eligibility for financial aid; requirement of compliance
Sec. 6. To remain eligible for financial aid under this chapter, a county must comply with its community corrections plan and the rules and minimum standards adopted by the department under section 5 of this chapter. If the commissioner determines that there

are reasonable grounds to believe that a county is not complying with its plan, the rules, or the minimum standards, he shall, after giving at least thirty (30) days written notice to the board of county commissioners or city-county council, the community corrections advisory board, and the chief administrator of the program, conduct a hearing under IC 4-21.5-3 to ascertain whether compliance has been achieved. Upon a finding of noncompliance, the commissioner may suspend any part of the financial aid until compliance is achieved.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.7-1987, SEC.23.

IC 11-12-2-7
Eligibility for financial aid; failure to qualify
Sec. 7. Failure of a county to qualify for financial aid under this chapter does not affect its eligibility for other state funds for correctional purposes otherwise provided by law.
As added by Acts 1979, P.L.120, SEC.5.

IC 11-12-2-8
Restriction on use of funds
Sec. 8. (a) Counties may not use funds received under this chapter to construct or renovate county jails.
(b) Counties acting jointly may use funds received under this chapter to construct a county operated residential work release facility, if the facility is not:
(1) physically connected to a jail; or
(2) used to house offenders who are required to serve their sentence in a county jail.
(c) The department may provide funds under this chapter for the construction of a facility under subsection (b) in an amount that does not exceed fifty percent (50%) of the cost of construction of the facility. The funds provided under this subsection may not be used for any purpose other than the construction of the facility.
(d) The counties acting under subsection (b) shall provide the funds required for:
(1) the construction of the facility in addition to the funds provided by the department under subsection (c);
(2) the operation of the facility; and
(3) the administration of the community corrections program.
(e) A residential work release facility constructed under subsection (b) may not be used for any purpose other than the operation of a community corrections program during the ten (10) year period following the completion of construction.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.136-1989, SEC.3; P.L.4-2001, SEC.1.

IC 11-12-2-9
Repealed
(Repealed by P.L.105-2010, SEC.18.)
IC 11-12-2-10
Termination of participation in subsidy program
Sec. 10. A county receiving financial aid under this chapter may terminate its participation by delivering a resolution of the board of county commissioners or city-county council to the commissioner. Upon withdrawal from the subsidy program, the board of county commissioners or city-county council may adopt a resolution stating that it is in the best interests of the county that the community corrections advisory board be dissolved, whereupon the county commissioners or city-county council shall pay and discharge any debts or liabilities of the advisory board, collect and distribute assets of the advisory board under the laws of Indiana, and pay over any remaining proceeds or property to the proper fund.
As added by Acts 1979, P.L.120, SEC.5. Amended by Acts 1981, P.L.109, SEC.2.

IC 11-12-2-11
Authority over county jail and persons confined therein
Sec. 11. This chapter does not limit or impair the statutory authority of any elected official, including the county sheriff's authority over the county jail and persons confined therein.
As added by Acts 1979, P.L.120, SEC.5.

IC 11-12-2-12
Community corrections funds established
Sec. 12. (a) A community corrections fund is established in each community having a community corrections program. The fund shall be administered by the community corrections advisory board in accordance with rules adopted by the department under subsection (c). The expenses of administering the fund shall be paid from money in the fund. Money in the fund at the end of a fiscal year does not revert to any other fund. The fund consists of fees deposited under subsection (b). Money in the fund may be used only for the provision of community corrections program services, including services allowed under IC 11-12-2-5(b)(3).
(b) In addition to user fees collected under IC 31-40, IC 35-38-2-1, or any other user fee collected from a participant in a community corrections program by an agency or program, a community corrections program may collect from a participant a user fee assessed in accordance with rules adopted under subsection (c). Community corrections user fees collected under this section shall be deposited into the community corrections fund established by this section.
(c) The department shall adopt rules under IC 4-22-2 governing the following:
(1) The maximum amount that a community corrections program or a court may assess as a user fee under subsection (b) or IC 35-38-2.5-6.
(2) Administration by community corrections advisory boards

of community corrections funds and the community corrections home detention fund, including criteria for expenditures from the funds.
As added by P.L.136-1989, SEC.4. Amended by P.L.240-1991(ss2), SEC.66; P.L.1-1997, SEC.47; P.L.253-1997(ss), SEC.8.

IC 11-12-2-13
Repealed
(Repealed by P.L.73-1992, SEC.12.)

IC 11-12-2-13.5
Repealed
(Repealed by P.L.1-1994, SEC.45.)



CHAPTER 3. STATE OPERATED COMMUNITY CORRECTIONS

IC 11-12-3-2
Acquisition of premises and facilities
Sec. 2. (a) The department may acquire premises and facilities for community corrections by purchase, lease, contract, or gift.
(b) To obtain necessary funding for the establishment and operation of community corrections programs, or to provide these services through contractual agreements with public and private agencies, the commissioner may accept gifts, grants, and subsidies from any lawful source, and apply for and accept federal funds.
As added by Acts 1979, P.L.120, SEC.5.



CHAPTER 3.5. REPEALED



CHAPTER 3.7. FORENSIC DIVERSION PROGRAM

IC 11-12-3.7-2
"Advisory board"
Sec. 2. As used in this chapter, "advisory board" means a:
(1) community corrections advisory board, if there is one in the county; or
(2) forensic diversion program advisory board, if there is not a community corrections advisory board in the county.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-3
"Drug dealing offense"
Sec. 3. As used in this chapter, "drug dealing offense" means one (1) or more of the following offenses:
(1) Dealing in cocaine or a narcotic drug (IC 35-48-4-1), unless the person received only minimal consideration as a result of the drug transaction.
(2) Dealing in methamphetamine (IC 35-48-4-1.1), unless the person received only minimal consideration as a result of the drug transaction.
(3) Dealing in a schedule I, II, III, IV, or V controlled substance (IC 35-48-4-2 through IC 35-48-4-4), unless the person received only minimal consideration as a result of the drug transaction.
(4) Dealing in marijuana, hash oil, hashish, salvia, or a synthetic cannabinoid (IC 35-48-4-10), unless the person received only minimal consideration as a result of the drug transaction.
As added by P.L.85-2004, SEC.3. Amended by P.L.151-2006, SEC.5; P.L.138-2011, SEC.1; P.L.182-2011, SEC.1.

IC 11-12-3.7-4
"Forensic diversion program"
Sec. 4. As used in this chapter, "forensic diversion program" means a program designed to provide an adult:
(1) who has a mental illness, an addictive disorder, or both a mental illness and an addictive disorder; and
(2) who has been charged with a crime that is not a violent offense;
an opportunity to receive community treatment and other services addressing mental health and addiction instead of or in addition to

incarceration.
As added by P.L.85-2004, SEC.3. Amended by P.L.192-2007, SEC.4.

IC 11-12-3.7-5
"Mental illness"
Sec. 5. As used in this chapter, "mental illness" means a psychiatric disorder that is of sufficient duration to meet diagnostic criteria within the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-6
"Violent offense"
Sec. 6. As used in this chapter, "violent offense" means one (1) or more of the following offenses:
(1) Murder (IC 35-42-1-1).
(2) Attempted murder (IC 35-41-5-1).
(3) Voluntary manslaughter (IC 35-42-1-3).
(4) Involuntary manslaughter (IC 35-42-1-4).
(5) Reckless homicide (IC 35-42-1-5).
(6) Aggravated battery (IC 35-42-2-1.5).
(7) Battery (IC 35-42-2-1) as a Class A felony, Class B felony, or Class C felony.
(8) Kidnapping (IC 35-42-3-2).
(9) A sex crime listed in IC 35-42-4-1 through IC 35-42-4-8 that is a Class A felony, Class B felony, or Class C felony.
(10) Sexual misconduct with a minor (IC 35-42-4-9) as a Class A felony or Class B felony.
(11) Incest (IC 35-46-1-3).
(12) Robbery as a Class A felony or a Class B felony (IC 35-42-5-1).
(13) Burglary as a Class A felony or a Class B felony (IC 35-43-2-1).
(14) Carjacking (IC 35-42-5-2).
(15) Assisting a criminal as a Class C felony (IC 35-44.1-2-5).
(16) Escape (IC 35-44.1-3-4) as a Class B felony or Class C felony.
(17) Trafficking with an inmate as a Class C felony (IC 35-44.1-3-5).
(18) Causing death when operating a vehicle (IC 9-30-5-5).
(19) Criminal confinement (IC 35-42-3-3) as a Class B felony.
(20) Arson (IC 35-43-1-1) as a Class A or Class B felony.
(21) Possession, use, or manufacture of a weapon of mass destruction (IC 35-47-12-1).
(22) Terroristic mischief (IC 35-47-12-3) as a Class B felony.
(23) Hijacking or disrupting an aircraft (IC 35-47-6-1.6).
(24) A violation of IC 35-47.5 (Controlled explosives) as a Class A or Class B felony.
(25) A crime under the laws of another jurisdiction, including

a military court, that is substantially similar to any of the offenses listed in this subdivision.
(26) Any other crimes evidencing a propensity or history of violence.
As added by P.L.85-2004, SEC.3. Amended by P.L.125-2012, SEC.400; P.L.126-2012, SEC.31.

IC 11-12-3.7-7
Advisory board's duty to develop a plan
Sec. 7. (a) An advisory board shall develop a forensic diversion plan to provide an adult who:
(1) has a mental illness, an addictive disorder, or both a mental illness and an addictive disorder; and
(2) has been charged with a crime that is not a violent crime;
an opportunity, pre-conviction or post-conviction, to receive community treatment and other services addressing mental health and addictions instead of or in addition to incarceration.
(b) The forensic diversion plan may include any combination of the following program components:
(1) Pre-conviction diversion for adults with mental illness.
(2) Pre-conviction diversion for adults with addictive disorders.
(3) Post-conviction diversion for adults with mental illness.
(4) Post-conviction diversion for adults with addictive disorders.
(c) In developing a plan, the advisory board must consider the ability of existing programs and resources within the community, including:
(1) a problem solving court established under IC 33-23-16;
(2) a court alcohol and drug program certified under IC 12-23-14-13;
(3) treatment providers certified by the division of mental health and addiction under IC 12-23-1-6 or IC 12-21-2-3(a)(5); and
(4) other public and private agencies.
(d) Development of a forensic diversion program plan under this chapter or IC 11-12-2-3 does not require implementation of a forensic diversion program.
(e) The advisory board may:
(1) operate the program;
(2) contract with existing public or private agencies to operate one (1) or more components of the program; or
(3) take any combination of actions under subdivisions (1) or (2).
(f) Any treatment services provided under the forensic diversion program:
(1) for addictions must be provided by an entity that is certified by the division of mental health and addiction under IC 12-23-1-6; or
(2) for mental health must be provided by an entity that is:
(A) certified by the division of mental health and addiction under IC 12-21-2-3(a)(5); (B) accredited by an accrediting body approved by the division of mental health and addiction; or
(C) licensed to provide mental health services under IC 25.
As added by P.L.85-2004, SEC.3. Amended by P.L.192-2007, SEC.5; P.L.108-2010, SEC.2.

IC 11-12-3.7-8
Request for treatment; tolling of speedy trial period
Sec. 8. (a) An individual may request treatment under this chapter or the court may order an evaluation of the individual to determine if the individual is an appropriate candidate for forensic diversion.
(b) A request for treatment or an order for an evaluation under this chapter tolls the running of the speedy trial time period until the court has made a determination of eligibility for the program under this section.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-9
Periodic progress report; court order required for release from program
Sec. 9. (a) A court shall be provided with periodic progress reports on an individual who is ordered by the court to undergo treatment in a forensic diversion program.
(b) A participant may not be released from a forensic diversion program without a court order. The court must consider the recommendation of the forensic diversion program before ordering a participant's release.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-10
Forensic diversion advisory board; members
Sec. 10. (a) A county that does not have a community corrections advisory board may form a forensic diversion advisory board.
(b) A forensic diversion advisory board formed under subsection (a) shall consist of the following:
(1) A judge exercising criminal jurisdiction in the county.
(2) The head of the county public defender office, if there is one in the county, or a criminal defense attorney who practices in the county if there is not a county public defender office in the county.
(3) The chief probation officer.
(4) The prosecuting attorney.
(5) The drug court judge or the designee of the drug court judge if there is a certified drug court in the county.
(6) The supervising judge of the court alcohol and drug services program or the designee of the supervising judge, if there is a certified court alcohol and drug services program in the county.
(7) An individual who is certified or licensed as a substance abuse professional.
(8) An individual who is certified or licensed as a mental health

professional.
(9) An individual with expertise in substance abuse or mental health treatment.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-11
Eligibility for pre-conviction forensic diversion; advisements; stay of entry of judgment; consequences of successful completion or failure
Sec. 11. (a) A person is eligible to participate in a pre-conviction forensic diversion program only if the person meets the following criteria:
(1) The person has a mental illness, an addictive disorder, or both a mental illness and an addictive disorder.
(2) The person has been charged with an offense that is:
(A) not a violent offense; and
(B) a Class A, B, or C misdemeanor, or a Class D felony that may be reduced to a Class A misdemeanor in accordance with IC 35-50-2-7.
(3) The person does not have a conviction for a violent offense in the previous ten (10) years.
(4) The court has determined that the person is an appropriate candidate to participate in a pre-conviction forensic diversion program.
(5) The person has been accepted into a pre-conviction forensic diversion program.
(b) Before an eligible person is permitted to participate in a pre-conviction forensic diversion program, the court shall advise the person of the following:
(1) Before the individual is permitted to participate in the program, the individual will be required to enter a guilty plea to the offense with which the individual has been charged.
(2) The court will stay entry of the judgment of conviction during the time in which the individual is successfully participating in the program. If the individual stops successfully participating in the program, or does not successfully complete the program, the court will lift its stay, enter a judgment of conviction, and sentence the individual accordingly.
(3) If the individual participates in the program, the individual may be required to remain in the program for a period not to exceed three (3) years.
(4) During treatment the individual may be confined in an institution, be released for treatment in the community, receive supervised aftercare in the community, or may be required to receive a combination of these alternatives.
(5) If the individual successfully completes the forensic diversion program, the court will waive entry of the judgment of conviction and dismiss the charges.
(6) The court shall determine, after considering a report from the forensic diversion program, whether the individual is

successfully participating in or has successfully completed the program.
(c) Before an eligible person may participate in a pre-conviction forensic diversion program, the person must plead guilty to the offense with which the person is charged.
(d) Before an eligible person may be admitted to a facility under the control of the division of mental health and addiction, the individual must be committed to the facility under IC 12-26.
(e) After the person has pleaded guilty, the court shall stay entry of judgment of conviction and place the person in the pre-conviction forensic diversion program for not more than:
(1) two (2) years, if the person has been charged with a misdemeanor; or
(2) three (3) years, if the person has been charged with a felony.
(f) If, after considering the report of the forensic diversion program, the court determines that the person has:
(1) failed to successfully participate in the forensic diversion program, or failed to successfully complete the program, the court shall lift its stay, enter judgment of conviction, and sentence the person accordingly; or
(2) successfully completed the forensic diversion program, the court shall waive entry of the judgment of conviction and dismiss the charges.
As added by P.L.85-2004, SEC.3. Amended by P.L.192-2007, SEC.6.

IC 11-12-3.7-12
Eligibility for post-conviction forensic diversion; probation; nonsuspendible sentences; consequences of successful or unsuccessful participation
Sec. 12. (a) A person is eligible to participate in a post-conviction forensic diversion program only if the person meets the following criteria:
(1) The person has a mental illness, an addictive disorder, or both a mental illness and an addictive disorder.
(2) The person has been convicted of an offense that is:
(A) not a violent offense; and
(B) not a drug dealing offense.
(3) The person does not have a conviction for a violent offense in the previous ten (10) years.
(4) The court has determined that the person is an appropriate candidate to participate in a post-conviction forensic diversion program.
(5) The person has been accepted into a post-conviction forensic diversion program.
(b) If the person meets the eligibility criteria described in subsection (a) and has been convicted of an offense that may be suspended, the court may:
(1) suspend all or a portion of the person's sentence;
(2) place the person on probation for the suspended portion of the person's sentence; and (3) require as a condition of probation that the person successfully participate in and successfully complete the post-conviction forensic diversion program.
(c) If the person meets the eligibility criteria described in subsection (a) and has been convicted of an offense that is nonsuspendible, the court may:
(1) order the execution of the nonsuspendible sentence; and
(2) stay execution of all or part of the nonsuspendible portion of the sentence pending the person's successful participation in and successful completion of the post-conviction forensic diversion program.
The court shall treat the suspendible portion of a nonsuspendible sentence in accordance with subsection (b).
(d) The person may be required to participate in the post-conviction forensic diversion program for no more than:
(1) two (2) years, if the person has been charged with a misdemeanor; or
(2) three (3) years, if the person has been charged with a felony.
The time periods described in this section only limit the amount of time a person may spend in the forensic diversion program and do not limit the amount of time a person may be placed on probation.
(e) If, after considering the report of the forensic diversion program, the court determines that a person convicted of an offense that may be suspended has failed to successfully participate in the forensic diversion program, or has failed to successfully complete the program, the court may do any of the following:
(1) Revoke the person's probation.
(2) Order all or a portion of the person's suspended sentence to be executed.
(3) Modify the person's sentence.
(4) Order the person to serve all or a portion of the person's suspended sentence in:
(A) a work release program established by the department under IC 11-10-8 or IC 11-10-10; or
(B) a county work release program under IC 11-12-5.
(f) If, after considering the report of the forensic diversion program, the court determines that a person convicted of a nonsuspendible offense failed to successfully participate in the forensic diversion, or failed to successfully complete the program, the court may do any of the following:
(1) Lift its stay of execution of the nonsuspendible portion of the sentence and remand the person to the department.
(2) Order the person to serve all or a portion of the nonsuspendible portion of the sentence that is stayed in:
(A) a work release program established by the department under IC 11-10-8 or IC 11-10-10; or
(B) a county work release program under IC 11-12-5.
(3) Modify the person's sentence.
However, if the person failed to successfully participate in the forensic diversion program, or failed to successfully complete the

program while serving the suspendible portion of a nonsuspendible sentence, the court may treat the suspendible portion of the sentence in accordance with subsection (e).
(g) If, after considering the report of the forensic diversion program, the court determines that a person convicted of a nonsuspendible offense has successfully completed the program, the court shall waive execution of the nonsuspendible portion of the person's sentence.
As added by P.L.85-2004, SEC.3. Amended by P.L.39-2006, SEC.1; P.L.192-2007, SEC.7.

IC 11-12-3.7-13
Forensic diversion program account
Sec. 13. (a) As used in this section, "account" means the forensic diversion program account established as an account within the state general fund by subsection (b).
(b) The forensic diversion program account is established within the state general fund to administer and carry out the purposes of this chapter. The department shall administer the account.
(c) The expenses of administering the account shall be paid from money in the account.
(d) The treasurer of state shall invest money in the account in the same manner as other public money may be invested.
(e) Money in the account at the end of the state fiscal year does not revert to the state general fund.
(f) The account consists of:
(1) amounts appropriated by the general assembly; and
(2) donations, grants, and money received from any other source.
(g) The department shall adopt guidelines governing the disbursement of funds to the advisory board to support the operation of the forensic diversion program.
(h) There is annually appropriated to the department from the account an amount sufficient to carry out the purposes of this chapter.
As added by P.L.85-2004, SEC.3.



CHAPTER 4. STANDARDS, RULES, AND CONSTRUCTION OF COUNTY JAILS

IC 11-12-4-2
Inspection of county jails; notice of noncompliance with standards; petition for injunction; recommendation to convene grand jury; action by sheriff
Sec. 2. (a) The department shall inspect each county jail at least one (1) time each year to determine whether it is complying with the

standards adopted under section 1 of this chapter. If the department determines that a jail is not complying with the standards, the commissioner shall give written notice of this determination to the county sheriff, the board of county commissioners, the prosecuting attorney, the circuit court, and all courts having criminal or juvenile jurisdiction in that county. This notice must specify which standards are not being met and state the commissioner's recommendations regarding compliance.
(b) If after six (6) months from the date of the written notice the department determines that the county is not making a good faith effort toward compliance with the standards specified in the notice, the commissioner may:
(1) petition the circuit court for an injunction prohibiting the confinement of persons in all or any part of the jail, or otherwise restricting the use of the jail; or
(2) recommend, in writing, to the prosecuting attorney and each court with criminal or juvenile jurisdiction that a grand jury be convened to tour and examine the county jail under IC 35-34-2-11.
(c) Upon receipt of notice by the commissioner that the jail does not comply with standards adopted under section 1 of this chapter, the sheriff may bring an action in the circuit court against the board of county commissioners or county council for appropriate mandatory or injunctive relief.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.5-2002, SEC.1.

IC 11-12-4-3
Rules for maintenance of order and discipline in county jail; requirements; disciplinary action
Sec. 3. The county sheriff shall adopt rules for the maintenance of order and discipline among persons committed to the county jail. These rules must describe the conduct for which disciplinary action may be imposed, the type of disciplinary action that may be taken, and the disciplinary procedure to be followed. The rules and possible disciplinary action must be made available to all persons committed to the county jail. The disciplinary action imposed must be proportionate to the seriousness of the violation.
As added by Acts 1979, P.L.120, SEC.5.

IC 11-12-4-4
Jail officer; necessity; training
Sec. 4. (a) As used in this section, "jail officer" means a person whose duties include the daily or ongoing supervision of county jail inmates.
(b) A person may be confined in the county jail only if there is a jail officer stationed in the jail.
(c) A jail officer whose employment begins after December 31, 1985, shall complete the training required by this section during the first year of employment. This subsection does not apply to a jail

officer who:
(1) has successfully completed minimum basic training requirements (other than training completed under IC 5-2-1-9(h)) for law enforcement officers established by the law enforcement training board; or
(2) is a law enforcement officer and is exempt from the training requirements of IC 5-2-1. For purposes of this subdivision, completion of the training requirements of IC 5-2-1-9(h) does not exempt an officer from the minimum basic training requirements of IC 5-2-1.
(d) The law enforcement training board shall develop a forty (40) hour program for the specialized training of jail officers. The program training must include six (6) hours of training in interacting with persons with mental illness, addictive disorders, mental retardation, and developmental disabilities, to be provided by persons approved by the secretary of family and social services and the law enforcement training board. The remainder of the training shall be provided by the board.
(e) The board shall certify each person who successfully completes such a training program.
(f) The department shall pay the cost of training each jail officer.
As added by P.L.153-1983, SEC.1. Amended by P.L.129-1985, SEC.1; P.L.30-1992, SEC.5; P.L.85-2004, SEC.43.

IC 11-12-4-5
Construction; final plans and specifications; review
Sec. 5. In addition to the approval required from the agencies listed under IC 36-1-12-10, all final plans and specifications for the construction of a county jail are subject to review by the department. Before construction may begin on a county jail, the board of county commissioners shall submit the plans and specifications to the department.
As added by P.L.130-1985, SEC.1.

IC 11-12-4-6
Plans and specifications; review for minimum standards
Sec. 6. The department shall review plans and specifications submitted by a county under section 5 of this chapter to determine whether the new jail will meet the minimum standards adopted by the department under section 1 of this chapter.
As added by P.L.130-1985, SEC.2.

IC 11-12-4-7
Report to division of fire and building safety and county commissioners; contents
Sec. 7. After conducting the review required by section 6 of this chapter, the department shall send a copy of the department's report to the division of fire and building safety and make a public report to the board of county commissioners. In the report, the department shall evaluate whether the jail, if constructed according to the plans

and specifications submitted to the department, meets the minimum standards adopted by the department under section 1 of this chapter.
As added by P.L.130-1985, SEC.3. Amended by P.L.1-2006, SEC.182.

IC 11-12-4-8
Application of section; issuance of design release
Sec. 8. (a) This section does not apply to the approval of the plans and specifications for a county jail under IC 22-15-3 if the department has failed to submit its report under section 7 of this chapter to the division of fire and building safety within ten (10) regular working days of the date that the department received the plans and specifications from the board of county commissioners.
(b) The division of fire and building safety may not issue a design release for a county jail under IC 22-15-3 until the division of fire and building safety receives the report of the department for that county jail under section 7 of this chapter.
As added by P.L.130-1985, SEC.4. Amended by P.L.245-1987, SEC.10; P.L.1-2006, SEC.183.



CHAPTER 5. COUNTY JAILS: WORK; TEMPORARY RELEASE

IC 11-12-5-2
Temporary release from custody; purpose; eligibility
Sec. 2. (a) The county sheriff may establish a program whereby persons who have been committed to the county jail upon conviction of a crime or adjudication of contempt may be temporarily released from custody to work, attend an academic or vocational training institution or program, or obtain medical, psychiatric, or psychological treatment, including treatment for drug addiction or alcoholism.
(b) A person is eligible for temporary release under this section unless:
(1) the sentencing or committing court disapproves the person's release; or
(2) the person has been convicted of a sex offense under IC 35-42-4 or IC 35-46-1-3.
(c) "Work" under this section includes assignment to a work party formed to perform any work the sheriff determines to be of benefit to the community.
(d) Persons on work parties formed under this section may be required to wear distinctive jail uniforms.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.144-1995, SEC.2; P.L.264-1999, SEC.2.

IC 11-12-5-3
Earnings of person employed under this chapter; distribution; use of remaining amount; waiver of collection of room and board
Sec. 3. (a) Any earnings of a person employed under this chapter, less payroll deductions required by law and court ordered deductions for satisfaction of a judgment against that person, shall be collected by the county sheriff, probation department, county office of the division of family resources, or other agency designated by the sentencing or committing court. Unless otherwise ordered by the court, the remaining earnings shall be distributed in the following order:
(1) To pay state and federal income taxes and Social Security

deductions not otherwise withheld.
(2) To pay the cost of membership in an employee organization.
(3) Not less than fifteen percent (15%) of the person's gross earnings, if that amount of the gross is available after the above deductions, to be given to that person or retained for the person, with accrued interest, until the person's release or discharge.
(4) To pay for the person's room and board provided by the county.
(5) To pay transportation costs to and from work, and other work related incidental expenses.
(6) To pay court ordered costs, fines, or restitution.
(b) After the amounts prescribed in subsection (a) are deducted, the remaining amount may be used to:
(1) when directed by the person or ordered by the court, pay for the support of the person's dependents (if the person's dependents are receiving welfare assistance, the appropriate county office of the division of family resources or welfare department in another state shall be notified of such disbursements); and
(2) with the consent of the person, pay to the person's victims or others any unpaid obligations of that person.
(c) Any remaining amount shall be given to the person or retained for the person according to subsection (a)(3).
(d) The collection of room and board under subsection (a)(4) may be waived.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.2-1992, SEC.115; P.L.4-1993, SEC.16; P.L.5-1993, SEC.29; P.L.146-2008, SEC.373; P.L.44-2009, SEC.8.

IC 11-12-5-4
Application of IC 11-12-5-2 and IC 11-12-5-3
Sec. 4. Sections 2 and 3 of this chapter do not apply to a person serving a term of imprisonment under IC 35-38-2-2.3(c).
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.5-1988, SEC.62; P.L.1-1991, SEC.99.

IC 11-12-5-5
Health care copayments
Sec. 5. (a) This section does not apply to a person confined to a county jail who:
(1) maintains a policy of insurance from a private company covering:
(A) medical care;
(B) dental care;
(C) eye care; or
(D) any other health care related service; or
(2) is willing to pay for the person's own medical care.
(b) Except as provided in subsection (c), a person confined to a county jail may be required to make a copayment in an amount of not more than fifteen dollars ($15) for each provision of any of the

following services:
(1) Medical care.
(2) Dental care.
(3) Eye care.
(4) Any other health care related service.
(c) A person confined to a county jail is not required to make the copayment under subsection (b) if:
(1) the person does not have funds in the person's commissary account or trust account at the time the service is provided;
(2) the person does not have funds in the person's commissary account or trust account within sixty (60) days after the service is provided;
(3) the service is provided in an emergency;
(4) the service is provided as a result of an injury received in the county jail; or
(5) the service is provided at the request of the sheriff or jail administrator.
(d) Money collected must be deposited into the county medical care for inmates fund.
(e) Rules for the implementation of this section must be approved by the county legislative body.
As added by P.L.72-1994, SEC.1. Amended by P.L.143-1995, SEC.2; P.L.102-2002, SEC.1.

IC 11-12-5-5.5
County reimbursement for health care services provided to person subject to lawful detention
Sec. 5.5. (a) As used in this section, "charge description master" means a listing of the amount charged by a hospital for each service, item, and procedure:
(1) provided by the hospital; and
(2) for which a separate charge exists.
(b) As used in this section, "health care services" includes health care items and procedures.
(c) As used in this section, "lawful detention" means the following:
(1) Arrest.
(2) Custody following surrender in lieu of arrest.
(3) Detention in a penal facility.
(4) Detention for extradition or deportation.
(5) Custody for purposes incident to any of the above, including transportation, medical diagnosis or treatment, court appearances, work, or recreation.
The term does not include supervision of a person on probation or parole or constraint incidental to release with or without bail.
(d) This section:
(1) does not apply in the case of a person who is subject to lawful detention by a county sheriff and is:
(A) covered under private health coverage for health care services; or (B) willing to pay for the person's own health care services; and
(2) does not affect copayments required under section 5 of this chapter.
(e) Except as provided in subsections (f) and (g), a county that is responsible for payment for health care services provided to a person who is subject to lawful detention by the county's sheriff shall reimburse:
(1) a physician licensed under IC 25-22.5;
(2) a hospital licensed under IC 16-21-2; or
(3) another health care provider;
for the cost of a health care service at the federal Medicare reimbursement rate for the health care service provided plus four percent (4%).
(f) Except as provided in subsection (g), if there is no federal Medicare reimbursement rate for a health care service described in subsection (e), the county shall do the following:
(1) If the health care service is provided by a hospital, the county shall reimburse the hospital an amount equal to sixty-five percent (65%) of the amount charged by the hospital according to the hospital's charge description master.
(2) If the health care service is provided by a physician or another health care provider, the county shall reimburse the physician or health care provider an amount equal to sixty-five percent (65%) of the amount charged by the physician or health care provider.
(g) A county described in subsection (e) or (f) may reimburse a health care provider described in subsection (e)(1), (e)(2), or (e)(3) at a lower reimbursement rate than the rate required by subsection (e) or (f) if the county enters into an agreement with a health care provider described in subsection (e)(1), (e)(2), or (e)(3) to reimburse the health care provider for a health care service at the lower reimbursement rate.
As added by P.L.80-2009, SEC.1. Amended by P.L.205-2011, SEC.1.

IC 11-12-5-6
Medical care expenses
Sec. 6. (a) As used in this section, "medical care expenses" refers to expenses relating to the following services provided to a county jail inmate:
(1) Medical care.
(2) Dental care.
(3) Eye care.
(4) Any other health care related service.
(b) The medical care expenses of a person committed to a county jail by another county are the responsibility of the committing county.
(c) The medical care expenses of a person committed to a county jail by the department of correction are the responsibility of the department of correction. As added by P.L.141-1999, SEC.1.

IC 11-12-5-7
Reimbursement of inmate medical care expenses
Sec. 7. (a) As used in this section, "medical care expenses" refers to expenses relating to the following services provided to a county jail inmate:
(1) Medical care.
(2) Dental care.
(3) Eye care.
(4) Any other health care related service.
(b) Notwithstanding section 6 of this chapter and subject to subsection (c), as a term of a sentence, a court may order a county jail inmate to reimburse a county for all or a portion of medical care expenses incurred by the county in providing medical care to the inmate.
(c) A county jail inmate may not be required to reimburse a county for medical care expenses under this section if:
(1) all the charges for which the inmate was detained in the county jail are dismissed; or
(2) the inmate is acquitted of all charges for which the inmate was detained in the county jail.
(d) In determining the amount of reimbursement that an inmate may be required to pay under subsection (b), the court shall consider the inmate's ability to pay.
(e) If a court orders a county jail inmate to reimburse a county for medical care expenses under subsection (b), the amount of the medical care expenses shall be reduced by the amount of any copayment the inmate was required to make for the medical care expenses under IC 11-10-3-5 or section 5 of this chapter.
As added by P.L.213-2005, SEC.2.

IC 11-12-5-8
Return of unused medications, medical devices, or medical supplies
Sec. 8. (a) This section applies to the return of:
(1) unused medications that meet the requirements of IC 25-26-13-25(k)(1) through IC 25-26-13-25(k)(6); and
(2) unused medical devices or medical supplies that are used for prescription drug therapy and that meet the requirements of IC 25-26-13-25(l).
(b) The county sheriff:
(1) shall return medication that belonged to a Medicaid recipient; and
(2) may return other unused medication;
to the pharmacy that dispensed the medication if the unused medication meets the requirements of IC 25-26-13-25(k)(1) through IC 25-26-13-25(k)(6).
(c) The county sheriff may return unused medical devices or medical supplies that are used for prescription drug therapy and that meet the requirements of IC 25-26-13-25(l) to a pharmacy or

pharmacist.
(d) A pharmacist or pharmacy that enters into an agreement with the county sheriff to accept the return of:
(1) unused medications that meet the requirements of IC 25-26-13-25(k)(1) through IC 25-26-13-25(k)(6); or
(2) unused medical devices or medical supplies that are used for prescription drug therapy and that meet the requirements of IC 25-26-13-25(l);
may negotiate with the county sheriff a fee for processing the returns.
As added by P.L.174-2011, SEC.2. Amended by P.L.159-2012, SEC.2.



CHAPTER 6. COUNTY CORRECTIONS FUND

IC 11-12-6-3
Repealed
(Repealed by P.L.242-1999, SEC.11.)

IC 11-12-6-3.5
"Minimum allocation amount" defined
Sec. 3.5. As used in this chapter, "minimum allocation amount" refers to the amount of funding that applies to a county under section 11.1(a) of this chapter.
As added by P.L.242-1999, SEC.2.

IC 11-12-6-4
Repealed
(Repealed by P.L.242-1999, SEC.11.)

IC 11-12-6-4.5
"Multiplier" defined
Sec. 4.5. As used in this chapter, "multiplier" refers to the number that applies to a county under section 11.1(b) of this chapter.
As added by P.L.242-1999, SEC.3.

IC 11-12-6-5
Repealed
(Repealed by P.L.242-1999, SEC.11.)

IC 11-12-6-6
Establishment of county misdemeanant fund
Sec. 6. A county legislative body shall receive deposits made under section 13 of this chapter and establish a county misdemeanant fund. The county fiscal body shall administer the county misdemeanant fund. The fund consists of deposits made by the department under section 13 of this chapter.
As added by P.L.100-1986, SEC.1. Amended by P.L.242-1999, SEC.4.

IC 11-12-6-7 Use of county misdemeanant fund
Sec. 7. A county misdemeanant fund shall be used only for funding the operation of the county's jail, jail programs, or other local correctional facilities or community based programs. Any money remaining in a county misdemeanant fund at the end of the year does not revert to any other fund, but remains in the county misdemeanant fund.
As added by P.L.100-1986, SEC.1. Amended by P.L.242-1999, SEC.5.

IC 11-12-6-8
Repealed
(Repealed by P.L.242-1999, SEC.11.)

IC 11-12-6-9
Repealed
(Repealed by P.L.242-1999, SEC.11.)

IC 11-12-6-10
Repealed
(Repealed by P.L.242-1999, SEC.11.)

IC 11-12-6-11
Repealed
(Repealed by P.L.242-1999, SEC.11.)

IC 11-12-6-11.1
Minimum allocation amounts and multipliers
Sec. 11.1. (a) The minimum allocation amount under this chapter, which represents the dollar amount each county was entitled to receive under level 3 funding in state fiscal year 1998, is as follows:
Adams County

14,000

129,500

35,000

3,500

14,000

14,000

3,500

7,000

17,500

49,000

7,000

17,500

3,500

7,000

35,000

24,500

24,500

35,000

45,500

52,500

10,500

21,000

7,000

7,000

14,000

24,500

28,000

17,500

28,000

10,500

24,500

24,500

17,500

66,500

10,500

45,500

14,000

7,000

21,000

10,500

31,500

14,000

42,000

7,000

234,500

35,000

52,500

101,500

294,000

35,000

3,500

24,500

35,000

24,500

31,500

7,000

28,000

3,500

7,000

7,000

7,000

14,000

10,500

42,000

14,000

10,500

14,000

10,500

17,500

7,000

112,000

31,500

17,500

10,500

10,500

14,000

7,000

7,000

56,000

3,500

3,500

161,000

14,000

42,000

21,000

7,000

21,000

31,500

38,500

10,500

14,000

17,500

.0053

.0548

.0118

.0014

.0020

.0087

.0024

.0031

.0060

.0170

.0041

.0051

.0017

.0049

.0077

.0040

.0065

.0181

.0065

.0305

.0037

.0115

.0027

.0036

.0032

.0052

.0108

.0051

.0423

.0108

.0061

.0224

.0076

.0128

.0057

.0065

.0052

.0033

.0050

.0044

.0215

.0059

.0119

.0057

.0765

.0172

.0071

.0203

.1393

.0073

.0016

.0057

.0213

.0059

.0106

.0022

.0073

.0009

.0031

.0033

.0027

.0030

.0020

.0253

.0040

.0021

.0059

.0040

.0044

.0027

.0412

.0037

.0069

.0032

.0036

.0053

.0033

.0016

.0266

.0025

.0012

.0277

.0025

.0166

.0051

.0013

.0092

.0044

.0106

.0043

.0038

.0051

IC 11-12-6-12
Repealed
(Repealed by P.L.242-1999, SEC.11.)

IC 11-12-6-13
County misdemeanant fund deposits; computation
Sec. 13. Before September 1 of each year after 1998, the department shall deposit in the misdemeanant fund of each county the greatest of the following:
(1) The sum determined by multiplying the total amount appropriated for the county misdemeanant fund by the county's multiplier.
(2) The minimum allocation amount assigned to the county under section 11.1(a) of this chapter.
(3) After state fiscal year 1999, the amount deposited by the department in the misdemeanant fund for the county in state fiscal year 1999.
As added by P.L.100-1986, SEC.1. Amended by P.L.242-1999, SEC.7.

IC 11-12-6-14
Appropriations insufficient to meet county misdemeanant fund deposits; course of action; deposit priorities; notice
Sec. 14. (a) Notwithstanding section 13 of this chapter, the department shall deposit funds in county misdemeanant funds under this section if the funds appropriated to the department for county misdemeanant funds are insufficient to meet the amounts required to be deposited under section 13 of this chapter.
(b) Before July 16 of each year, the commissioner shall send a

notice to each county executive and sheriff. The notice must contain the following:
(1) The amount of money appropriated for all county misdemeanant funds in Indiana.
(2) The amount that will be deposited in the county misdemeanant funds.
(c) The notice required under subsection (b) must be in the following form:

Notice Concerning County Misdemeanant Funds

$ . . . .

$. . . .



CHAPTER 7. COMMUNITY CORRECTIONS HOME DETENTION FUND

IC 11-12-7-2
Contents of fund
Sec. 2. The fund consists of:
(1) home detention user fees deposited into the fund under IC 35-38-2.5-8;
(2) home detention supervision grants to the community corrections program made by the department under IC 11-12-2-1 for the purpose of funding supervision of home detention by a community corrections program; and
(3) amounts deposited into the fund under IC 11-12-1-3.
As added by P.L.98-1988, SEC.1.

IC 11-12-7-3
Budget; appropriation
Sec. 3. A community corrections program that provides supervision of home detention under IC 35-38-2.5-5 shall annually submit a budget of its operating expenses for home detention supervision to the fiscal body of the county. Based on the budget submitted, the fiscal body of the county shall appropriate from the community corrections home detention fund amounts necessary to maintain supervision of home detention by the community corrections program.
As added by P.L.98-1988, SEC.1.

IC 11-12-7-4
Reversion of funds
Sec. 4. Money in a community corrections home detention fund at the end of a fiscal year does not revert to any other fund.
As added by P.L.98-1988, SEC.1.



CHAPTER 8. INTERSTATE COMPACT ON COMMUNITY CORRECTIONS TRANSFERS

IC 11-12-8-2
Interstate compact provisions
Sec. 2. The governor may enter into a compact under this chapter on behalf of the state with any other state that legally joins in the compact in a form that is substantially similar to the following:
A contracting state agrees to the following:
(1) The judicial and administrative authorities of a state that is a party to this compact (referred to as the "sending state") may allow a person who is a criminal or a juvenile offender within the state and who has been placed in a community corrections program under IC 35-38-2.6 to reside in any other state that is a party to this compact (referred to as the "receiving state") while participating in the community corrections program if:
(A) the person:
(i) is a resident of or has family residing in the receiving state; or
(ii) is not a resident of the receiving state and does not have family residing in the receiving state and the receiving state consents to sending the person to the receiving state; and
(B) the sending state determines that the receiving state has a community corrections program that is adequate to supervise the person.
(2) That a receiving state will: (A) assume the duties of supervision over persons placed in a community corrections program of a sending state; and
(B) be governed by the same standards that prevail for persons in the receiving state's community corrections program.
(3) That accredited officers of a sending state may enter a receiving state to apprehend and retake a person sent from the sending state to the receiving state. Unless otherwise required by law, no formalities are required to retake a person other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are expressly waived. The decision of the sending state to retake a person sent to a receiving state is not reviewable within the receiving state. However, if at the time a sending state seeks to retake a person in a receiving state there is a criminal charge pending against the person within the receiving state or the person is suspected of having committed a criminal offense within the receiving state, the person may not be retaken without the consent of the receiving state until the person is discharged from prosecution or from imprisonment for the criminal offense.
(4) That the accredited officers of a sending state may transport prisoners being retaken by the sending state through any state that is a party to this compact without interference.
(5) That the governor of each state may designate an officer who, acting jointly with similar officers of other contracting states, shall adopt administrative rules necessary to effectively carry out the terms of this compact.
(6) That this compact becomes operative immediately upon its ratification by any state between the state and any other state that has ratified the compact. When ratified by a state, the compact has the full force and effect of law within the state. The form of ratification must be in accordance with the laws of the ratifying state.
(7) That this compact continues in force and remains binding upon each ratifying state until renounced by the state. The duties and obligations under this compact of a receiving state that renounces this compact continue as to persons in community corrections programs residing in the state at the time of the receiving state's withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority that ratified the compact by sending six (6) months notice to each state that has ratified the compact in writing of the state's intention to withdraw from the compact.
As added by P.L.73-1994, SEC.1. Amended by P.L.104-1997, SEC.5.

IC 11-12-8-3
Administration by department of correction
Sec. 3. (a) The department of correction is the administrator for

persons participating in community corrections programs participating in the interstate compact under this chapter.
(b) The department may establish a staff position to which the duties of the compact administrator may be delegated.
(c) The department of correction shall adopt rules under IC 4-22-2 prescribing duties and procedures for administering the interstate compact under this chapter and IC 11-12-9.
As added by P.L.73-1994, SEC.1.

IC 11-12-8-4
Court authorization of transfer
Sec. 4. Before a person may be transferred from Indiana to a receiving state under this chapter, the court that placed the person in a community corrections program must authorize the transfer.
As added by P.L.73-1994, SEC.1.



CHAPTER 9. INTERSTATE COMMUNITY CORRECTIONS HEARINGS

IC 11-12-9-2
Hearings prior to notice of reincarceration
Sec. 2. Before giving notification under section 1 of this chapter, a hearing shall be held in accordance with this chapter within a reasonable time unless the hearing is waived by the person who has allegedly violated a term of the person's community corrections sentence.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-3
Hearing record, report, and recommendations
Sec. 3. As soon as practicable after the conclusion of a hearing described in section 2 of this chapter, the appropriate officer of Indiana shall do the following:
(1) Report to the sending state.
(2) Furnish the sending state with a copy of the hearing record.
(3) Make recommendations regarding the disposition of the person to the sending state.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-4
Violations of community corrections sentence; custody and detention
Sec. 4. Pending any proceeding under this chapter, the appropriate officer of Indiana may take custody of and detain the person who allegedly violated a term of the person's community corrections sentence:
(1) for not more than fifteen (15) days before a hearing is conducted under this chapter; and
(2) if:
(A) the hearing is waived under section 2 of this chapter; or
(B) it appears to a hearing officer that retaking or reincarceration is likely to follow the person's hearing;
for a reasonable time after the hearing is waived or the hearing has concluded that is necessary to arrange for the person's retaking or reincarceration. As added by P.L.73-1994, SEC.2.

IC 11-12-9-5
Hearing officers
Sec. 5. A hearing conducted under this chapter may be held before:
(1) the administrator of the interstate compact for the supervision of persons in community corrections programs or a deputy of the administrator; or
(2) any other person authorized under the laws of this state to hear cases of alleged community corrections violations.
However, the hearing officer may not be the person who alleged that the person violated a term of the person's community corrections sentence.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-6
Hearing rights of accused community corrections sentence violator
Sec. 6. At a hearing conducted under this chapter, the person who has allegedly violated a term of the person's community corrections sentence:
(1) is entitled to reasonable notice in writing of the nature and content of the allegations to be made, including notice that the purpose of the hearing is to determine whether there is probable cause to believe that the person has committed an act that may lead to a revocation of the person's participation in a community corrections program;
(2) is entitled to confront and examine any persons who have made allegations against the person; and
(3) may admit, deny, or explain the violation alleged, call witnesses, and present proof, including affidavits and other evidence, in support of the person's contentions.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-7
Record of proceedings
Sec. 7. A record of the proceedings under this chapter shall be made and preserved.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-8
Hearings held in other states; records
Sec. 8. (a) If a person being supervised in another state under the interstate compact set forth in IC 11-12-8 is alleged to have violated a term of the person's community corrections sentence, any appropriate judicial or administrative officer or agency in the other state may conduct a hearing concerning the alleged violation.
(b) Upon receipt of the record of a hearing held in another state under a statute substantially similar to IC 11-12-8 and this chapter, the record has the same standing and effect as though the proceeding

of which it is a record had been conducted before the appropriate officer in Indiana. The recommendations contained in or accompanying the record shall be fully considered by the appropriate officer in making a decision concerning the alleged violation.
As added by P.L.73-1994, SEC.2.



CHAPTER 10. COMMUNITY TRANSITION PROGRAMS

IC 11-12-10-2
Services offered
Sec. 2. A community transition program for a county must provide services that improve an offender's chances of making a successful transition from commitment to employment and participation in the community without the commission of further crimes. The program may include any of the services described in IC 11-12-1-2.5.
As added by P.L.273-1999, SEC.209.

IC 11-12-10-2.5
Transfer to program where offender resides
Sec. 2.5. A sentencing court may transfer an offender to a community transition program located where the offender resides if the receiving community transition program agrees to accept the transfer. In addition, if more than one (1) court sentenced the offender, all of the courts that sentenced the offender to a period of imprisonment that the offender was actively serving at the time of the offender's assignment to the community transition program must agree to the transfer in writing.
As added by P.L.90-2000, SEC.16.

IC 11-12-10-3
Community transition program funds
Sec. 3. There is established a community transition program fund for each community transition program. The fund shall be administered by the community corrections advisory board in each county served by a community corrections program. In a county that is not served by a community corrections program, the courts in the county with felony jurisdiction shall jointly administer the fund. Money in the fund may be used for community corrections programs and, in counties that are not served by a community corrections program, for probation services.
As added by P.L.273-1999, SEC.209.

IC 11-12-10-4
Reimbursement on per diem basis
Sec. 4. (a) The department shall reimburse communities on a per

diem basis for services provided to persons assigned to a community transition program under IC 11-10-11.5.
(b) The department shall set the per diem rate under this section. In setting the per diem rate for a community, the department may consider the direct costs incurred by the community to provide a community transition program. The per diem may not be less than seven dollars ($7).
(c) Funding provided under this section is in addition to any other funding received under IC 11-12-2 for community corrections programs or IC 11-13-2 for probation services.
(d) Money received by a community under this section shall be deposited in the community transition program fund for the community.
As added by P.L.273-1999, SEC.209.

IC 11-12-10-4.5
Approval of per diem rate schedule
Sec. 4.5. The per diem rate schedule for the community transition program under this chapter must be approved by the budget agency after review by the budget committee.
As added by P.L.220-2011, SEC.248.






ARTICLE 13. PROBATION AND PAROLE

CHAPTER 1. PROBATION ADMINISTRATION

IC 11-13-1-2
Administrative personnel; appointment; term; salaries
Sec. 2. The courts authorized to appoint probation officers shall appoint administrative personnel needed to properly discharge the probation function. These personnel serve at the pleasure of the appointing court. The amount and time of payment of salaries of administrative personnel shall be fixed by the court to be paid out of

the county or city treasury by the county auditor or city controller.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-1-3
Probation officers; mandatory duties
Sec. 3. A probation officer shall:
(1) conduct prehearing and presentence investigations and prepare reports as required by law;
(2) assist the courts in making pretrial release decisions;
(3) assist the courts, prosecuting attorneys, and other law enforcement officials in making decisions regarding the diversion of charged individuals to appropriate noncriminal alternatives;
(4) furnish each person placed on probation under his supervision a written statement of the conditions of his probation and instruct him regarding those conditions;
(5) supervise and assist persons on probation consistent with conditions of probation imposed by the court;
(6) bring to the court's attention any modification in the conditions of probation considered advisable;
(7) notify the court when a violation of a condition of probation occurs;
(8) cooperate with public and private agencies and other persons concerned with the treatment or welfare of persons on probation, and assist them in obtaining services from those agencies and persons;
(9) keep accurate records of cases investigated by him and of all cases assigned to him by the court and make these records available to the court upon request;
(10) collect and disburse money from persons under his supervision according to the order of the court, and keep accurate and complete accounts of those collections and disbursements;
(11) assist the court in transferring supervision of a person on probation to a court in another jurisdiction; and
(12) perform other duties required by law or as directed by the court.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-1-3.5
Probation officers; requirements for carrying handgun
Sec. 3.5. A probation officer may not carry a handgun as described in IC 35-47-2-1 while acting in the scope of employment as a probation officer unless all of the following conditions are met:
(1) The appointing court enters an order authorizing the probation officer to carry the handgun while on duty.
(2) The probation officer is issued a license to carry the handgun under IC 35-47-2.
(3) The probation officer successfully completes a handgun safety course certified by the law enforcement training board

under IC 5-2-1-9(m).
As added by P.L.45-2001, SEC.2.

IC 11-13-1-3.8
Applicability of IC 34-13-3
Sec. 3.8. The provisions of IC 34-13-3 apply whenever:
(1) a governmental entity or its employee is sued for civil damages; and
(2) the civil action arises out of an act within the scope of a probation officer's employment or duties.
As added by P.L.45-2001, SEC.3.

IC 11-13-1-4
Probation department; annual compilation of statistical information; contents
Sec. 4. (a) Every probation department shall annually compile, and make available to the judicial conference of Indiana upon request, accurate statistical information pertaining to its operation, including:
(1) presentence and predisposition reports prepared;
(2) investigations and reports regarding cases assigned to that probation department and disposed of prior to trial;
(3) cases disposed of by termination of supervision, including revocation of probation;
(4) that probation department's operational costs, including salaries of probation officers and administrative personnel; and
(5) persons employed.
(b) Before January 5 of each year each probation department shall send to the judicial conference the following statistical information concerning home detention for the preceding calendar year:
(1) The number of persons supervised by the department or by a community corrections program who were placed in home detention under IC 35-38-2.5.
(2) The number of persons supervised by the department or by a community corrections program who successfully completed a period of home detention ordered under IC 35-38-2.5.
(3) The number of persons supervised by the department or by a community corrections program who failed to complete a period of home detention ordered under IC 35-38-2.5, and a description of the subsequent disposition for those persons.
(4) For each person under home detention supervised by the department or by a community corrections program, a description of the most serious offense for which the person was convicted with the resulting sentence including a period of home detention ordered as a condition of probation.
(5) The amount of home detention user fees collected by the department under IC 35-38-2.5.
(6) The amount of home detention user fees deposited into the community corrections home detention fund for the county in which the department is located. (7) The average expense per person placed in home detention supervised by the department with a monitoring device.
(8) The average expense per person placed in home detention supervised by the department without a monitoring device.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.2; P.L.98-1988, SEC.2.

IC 11-13-1-5
Probation officers; permissive powers
Sec. 5. A probation officer may:
(1) visit and confer with any person under investigation or under his supervision;
(2) exercise those powers necessary to carry out his duties; and
(3) act as a parole officer for the department when requested by the department and when the request is approved by the court.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-1-6
Probation standards and practices advisory committee; establishment; membership
Sec. 6. There is established within the judicial conference of Indiana a probation standards and practices advisory committee, consisting of the following ten (10) members, not more than five (5) of whom may be affiliated with the same political party:
(1) the chief justice of the supreme court or his designee, who shall serve as chairman of the committee;
(2) the commissioner or his designee;
(3) one (1) judge of a circuit or superior court having criminal jurisdiction;
(4) one (1) judge of a county or municipal court having criminal jurisdiction;
(5) one (1) judge of a circuit or superior court having juvenile jurisdiction;
(6) one (1) supervising probation officer;
(7) two (2) probation officers, one (1) whose primary responsibility is adult supervision and one (1) whose primary responsibility is juvenile supervision; and
(8) two (2) lay persons.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.3.

IC 11-13-1-7
Probation standards and practices advisory committee; appointment; term; vacancies; salaries and expenses; meetings
Sec. 7. (a) Other than the commissioner and the chief justice, who shall serve by virtue of their offices, or their designees, members of the probation standards and practices advisory committee shall be appointed by the governor. All appointments shall be made for terms of four (4) years or while maintaining the position held at the time of appointment to the committee, whichever is the lesser period.

Appointees shall serve as members of the committee only while holding the office or position held at the time of appointment.
(b) Vacancies on the committee caused by resignation, death, or removal shall be filled for the unexpired term of the member succeeded in the same manner as the original appointment. Members may be reappointed for additional terms. The appointed members of the committee may be removed by the governor for cause after an opportunity to be heard by the governor upon due notice.
(c) Each appointed member is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day engaged in the official business of the committee. In addition, each member is entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures established by the state department of administration and approved by the state budget agency. The committee shall meet at least three (3) times a year and at other times at the call of the chairman. The chairman shall call the organizational meeting of the committee within thirty (30) days after the last initial appointment to the committee has been made by the governor. For the purposes of transacting business, a majority of the membership constitutes a quorum.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.4.

IC 11-13-1-8
Rules and regulations prescribing minimum standards and examinations for probation officers
Sec. 8. (a) As used in this section, "board" refers to the board of directors of the judicial conference of Indiana established by IC 33-38-9-3.
(b) The board shall adopt rules consistent with this chapter, prescribing minimum standards concerning:
(1) educational and occupational qualifications for employment as a probation officer;
(2) compensation of probation officers;
(3) protection of probation records and disclosure of information contained in those records;
(4) presentence investigation reports;
(5) a schedule of progressive probation incentives and violation sanctions, including judicial review procedures; and
(6) qualifications for probation officers to administer probation violation sanctions under IC 35-38-2-3(e).
(c) The conference shall prepare a written examination to be used in establishing lists of persons eligible for appointment as probation officers. The conference shall prescribe the qualifications for entrance to the examination and establish a minimum passing score and rules for the administration of the examination after obtaining recommendations on these matters from the probation standards and practices advisory committee. The examination must be offered at least once every other month.
(d) The conference shall, by its rules, establish an effective date

for the minimum standards and written examination for probation officers.
(e) The conference shall provide probation departments with training and technical assistance for:
(1) the implementation and management of probation case classification; and
(2) the development and use of workload information.
The staff of the Indiana judicial center may include a probation case management coordinator and probation case management assistant.
(f) The conference shall, in cooperation with the department of child services and the department of education, provide probation departments with training and technical assistance relating to special education services and programs that may be available for delinquent children or children in need of services. The subjects addressed by the training and technical assistance must include the following:
(1) Eligibility standards.
(2) Testing requirements and procedures.
(3) Procedures and requirements for placement in programs provided by school corporations or special education cooperatives under IC 20-35-5.
(4) Procedures and requirements for placement in residential special education institutions or facilities under IC 20-35-6-2 and 511 IAC 7-27-12.
(5) Development and implementation of individual education programs for eligible children in:
(A) accordance with applicable requirements of state and federal laws and rules; and
(B) coordination with:
(i) individual case plans; and
(ii) informal adjustment programs or dispositional decrees entered by courts having juvenile jurisdiction under IC 31-34 and IC 31-37.
(6) Sources of federal, state, and local funding that is or may be available to support special education programs for children for whom proceedings have been initiated under IC 31-34 and IC 31-37.
Training for probation departments may be provided jointly with training provided to child welfare caseworkers relating to the same subject matter.
(g) The conference shall, in cooperation with the division of mental health and addiction (IC 12-21) and the division of disability and rehabilitative services (IC 12-9-1), provide probation departments with training and technical assistance concerning mental illness, addictive disorders, mental retardation, and developmental disabilities.
(h) The conference shall make recommendations to courts and probation departments concerning:
(1) selection, training, distribution, and removal of probation officers;
(2) methods and procedure for the administration of probation,

including investigation, supervision, workloads, record keeping, and reporting; and
(3) use of citizen volunteers and public and private agencies.
(i) The conference may delegate any of the functions described in this section to the advisory committee or the Indiana judicial center.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.5; P.L.240-1991(ss2), SEC.68; P.L.1-1992, SEC.71; P.L.18-1995, SEC.2; P.L.55-1997, SEC.2; P.L.98-2004, SEC.82; P.L.85-2004, SEC.44; P.L.1-2005, SEC.125; P.L.141-2006, SEC.10; P.L.145-2006, SEC.31; P.L.1-2007, SEC.102; P.L.147-2012, SEC.2.

IC 11-13-1-9
Powers and duties of judicial conference
Sec. 9. (a) The judicial conference of Indiana shall:
(1) keep informed of the work of all probation departments;
(2) compile and publish statistical and other information that may be of value to the probation service;
(3) inform courts and probation departments of legislation concerning probation and of other developments in probation; and
(4) submit to the general assembly before January 15 of each year a report in an electronic format under IC 5-14-6 compiling the statistics provided to the judicial conference by probation departments under section 4(b) of this chapter.
(b) The conference may:
(1) visit and inspect any probation department and confer with probation officers and judges administering probation; and
(2) require probation departments to submit periodic reports of their work on forms furnished by the conference.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.6; P.L.98-1988, SEC.3; P.L.28-2004, SEC.84.

IC 11-13-1-10
Conferences or workshops for probation officers and judges; expenses for attendance
Sec. 10. The judicial conference of Indiana may arrange conferences or workshops for probation officers and judges administering probation in order to enhance knowledge about and improve the delivery of probation services. The expenses of probation officers and judges incurred in attending these conferences or workshops shall be paid in the same manner as other expenses are paid in the courts in which they serve.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.7.



CHAPTER 2. STATE AID FOR PROBATION SERVICES

IC 11-13-2-2
Funds appropriated available to court administering probation
Sec. 2. Funds appropriated under this program may be made available to any court administering probation in order to finance expenditures incurred for either of the following purposes:
(1) Salaries for existing or new probation officer positions.
(2) Maintenance or establishment of administrative support services to probation officers.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-2-3
Requirements for aid, application; changes or modification to effect compliance with minimum standards, approval of aid; joint applications
Sec. 3. (a) State financial aid for support of probation services may be made only to courts meeting the minimum standards adopted by the judicial conference of Indiana and may not exceed fifty percent (50%) of the cost of the positions or services being financed. Any court having probation jurisdiction may apply for financial assistance under this chapter by submitting an application to the conference for review. The application shall be accompanied by detailed plans regarding the use of the financial aid.
(b) The conference may recommend changes or modifications necessary to effect compliance with the minimum standards. The conference and the state budget committee must approve all financial aid granted under this chapter. Any court receiving financial assistance under this chapter may be declared ineligible to receive that assistance if the court fails to maintain the minimum standards.
(c) Two (2) or more courts may jointly apply for financial assistance under this chapter.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.9.

IC 11-13-2-4
Accounting of amounts expended in providing services; payment Sec. 4. At the end of each quarter of the fiscal year, courts receiving financial aid under this chapter shall submit to the judicial conference of Indiana a verified accounting of all amounts expended in providing probation services. The accounting must designate those items for which reimbursement is claimed, and shall be presented together with a claim for reimbursement. If the accounting and claim are approved by the conference and the state budget agency, the conference shall submit it to the state auditor for payment.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.10.

IC 11-13-2-5
County not precluded from receiving subsidy under other laws
Sec. 5. This chapter does not preclude a county from receiving a subsidy under IC 11-12-2 for the delivery of probation services.
As added by Acts 1979, P.L.120, SEC.6.



CHAPTER 3. PAROLE AND DISCHARGE OF CRIMINAL OFFENDERS

IC 11-13-3-1
Application of chapter
Sec. 1. This chapter applies only to criminal offenders.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-3-2
Release on parole and discharge; IC 35-50 offenders; eligibility for offenders under other laws; reinstatement after revocation of parole
Sec. 2. (a) Release on parole and discharge of an offender sentenced for an offense under IC 35-50 shall be determined under IC 35-50-6.
(b) Parole and discharge eligibility for offenders sentenced for offenses under laws other than IC 35-50 is as follows:
(1) A person sentenced upon conviction of a felony to an indeterminate term of imprisonment is eligible for consideration for release on parole upon completion of his minimum term of imprisonment, less the credit time he has earned with respect to that term.
(2) A person sentenced upon conviction of a felony to a determinate term of imprisonment is eligible for consideration for release on parole upon completion of one-half (1/2) of his determinate term of imprisonment or at the expiration of twenty (20) years, whichever comes first, less the credit time he has earned with respect to that term.
(3) A person sentenced upon conviction of first degree murder or second degree murder to a term of life imprisonment is eligible for consideration for release on parole upon completion of twenty (20) years of time served on the sentence. A person sentenced upon conviction of a felony other than first degree murder or second degree murder to a term of life imprisonment is eligible for consideration for release on parole upon completion of fifteen (15) years of time served on the sentence. A person sentenced upon conviction of more than one (1) felony to more than one (1) term of life imprisonment is not eligible for consideration for release on parole under this section. A person sentenced to a term of life imprisonment does not earn credit time with respect to that term. (4) A person sentenced upon conviction of a misdemeanor is not eligible for parole and shall, instead, be discharged upon completion of his term of imprisonment, less the credit time he has earned with respect to that term.
(c) A person whose parole is revoked may be reinstated on parole by the parole board any time after the revocation, regardless of whether the offender was sentenced under IC 35-50 or another law. The parole board may adopt, under IC 4-22-2, rules and regulations regarding eligibility for reinstatement.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-3-3
Release on parole or discharge; reinstatement; hearing; investigations; notice to victims and witnesses; criteria; conduct of hearing; denial of parole; parole of persons imprisoned out of state
Sec. 3. (a) A person sentenced under IC 35-50 shall be released on parole or discharged from the person's term of imprisonment under IC 35-50 without a parole release hearing.
(b) A person sentenced for an offense under laws other than IC 35-50 who is eligible for release on parole, or a person whose parole is revoked and is eligible for reinstatement on parole under rules adopted by the parole board shall, before the date of the person's parole eligibility, be granted a parole release hearing to determine whether parole will be granted or denied. The hearing shall be conducted by one (1) or more of the parole board members. If one (1) or more of the members conduct the hearing on behalf of the parole board, the final decision shall be rendered by the full parole board based upon the record of the proceeding and the hearing conductor's findings. Before the hearing, the parole board shall order an investigation to include the collection and consideration of:
(1) reports regarding the person's medical, psychological, educational, vocational, employment, economic, and social condition and history;
(2) official reports of the person's history of criminality;
(3) reports of earlier parole or probation experiences;
(4) reports concerning the person's present commitment that are relevant to the parole release determination;
(5) any relevant information submitted by or on behalf of the person being considered; and
(6) such other relevant information concerning the person as may be reasonably available.
(c) Unless the victim has requested in writing not to be notified, the department shall notify a victim of a felony (or the next of kin of the victim if the felony resulted in the death of the victim) or any witness involved in the prosecution of an offender imprisoned for the commission of a felony when the offender is:
(1) to be discharged from imprisonment;
(2) to be released on parole under IC 35-50-6-1;
(3) to have a parole release hearing under this chapter;
(4) to have a parole violation hearing; (5) an escaped committed offender; or
(6) to be released from departmental custody under any temporary release program administered by the department, including the following:
(A) Placement on minimum security assignment to a program authorized by IC 11-10-1-3 or IC 35-38-3-6 and requiring periodic reporting to a designated official, including a regulated community assignment program.
(B) Assignment to a minimum security work release program.
(d) The department shall make the notification required under subsection (c):
(1) not later than twenty-four (24) hours after the escape of a committed offender;
(2) at least forty (40) days before:
(A) the discharge or release of a committed offender; or
(B) the date of a hearing concerning a committed offender's possible discharge or release; and
(3) if the date of a committed offender's discharge or release as referred to in subdivision (2)(A) is changed during the forty (40) day notification period referred to in subdivision (2), not more than forty-eight (48) hours after the change in the discharge or release date.
The department shall supply the information to a victim (or a next of kin of a victim in the appropriate case) and a witness at the address supplied to the department by the victim (or next of kin) or witness. A victim (or next of kin) is responsible for supplying the department with any change of address or telephone number of the victim (or next of kin).
(e) The probation officer conducting the presentence investigation shall inform the victim and witness described in subsection (c), at the time of the interview with the victim or witness, of the right of the victim or witness to receive notification from the department under subsection (c). The probation department for the sentencing court shall forward the most recent list of the addresses or telephone numbers, or both, of victims to the department of correction. The probation department shall supply the department with the information required by this section as soon as possible but not later than five (5) days from the receipt of the information from the victim. A victim (or next of kin) is responsible for supplying the department with the correct address and telephone number of the victim (or next of kin).
(f) Notwithstanding IC 11-8-5-2 and IC 4-1-6, an inmate may not have access to the name and address of a victim and a witness. Upon the filing of a motion by any person requesting or objecting to the release of victim information, witness information, or both that is retained by the department, the court shall review the information that is the subject of the motion in camera before ruling on the motion.
(g) The notice required under subsection (c) must specify whether

the prisoner is being discharged, is being released on parole, is being released on lifetime parole, is having a parole release hearing, is having a parole violation hearing, or has escaped. The notice must contain the following information:
(1) The name of the prisoner.
(2) The date of the offense.
(3) The date of the conviction.
(4) The felony of which the prisoner was convicted.
(5) The sentence imposed.
(6) The amount of time served.
(7) The date and location of the interview (if applicable).
(h) The parole board shall adopt rules under IC 4-22-2 and make available to offenders the criteria considered in making parole release determinations. The criteria must include the:
(1) nature and circumstances of the crime for which the offender is committed;
(2) offender's prior criminal record;
(3) offender's conduct and attitude during the commitment; and
(4) offender's parole plan.
(i) The hearing prescribed by this section may be conducted in an informal manner without regard to rules of evidence. In connection with the hearing, however:
(1) reasonable, advance written notice, including the date, time, and place of the hearing shall be provided to the person being considered;
(2) the person being considered shall be given access, in accord with IC 11-8-5, to records and reports considered by the parole board in making its parole release decision;
(3) the person being considered may appear, speak in the person's own behalf, and present documentary evidence;
(4) irrelevant, immaterial, or unduly repetitious evidence shall be excluded; and
(5) a record of the proceeding, to include the results of the parole board's investigation, notice of the hearing, and evidence adduced at the hearing, shall be made and preserved.
(j) If parole is denied, the parole board shall give the person written notice of the denial and the reasons for the denial. The parole board may not parole a person if it determines that there is substantial reason to believe that the person:
(1) will engage in further specified criminal activity; or
(2) will not conform to appropriate specified conditions of parole.
(k) If parole is denied, the parole board shall conduct another parole release hearing not earlier than five (5) years after the date of the hearing at which parole was denied. However, the board may conduct a hearing earlier than five (5) years after denial of parole if the board:
(1) finds that special circumstances exist for the holding of a hearing; and
(2) gives reasonable notice to the person being considered for

parole.
(l) The parole board may parole a person who is outside Indiana on a record made by the appropriate authorities of the jurisdiction in which that person is imprisoned.
(m) If the board is considering the release on parole of an offender who is serving a sentence of life in prison, a determinate term of imprisonment of at least ten (10) years, or an indeterminate term of imprisonment with a minimum term of at least ten (10) years, in addition to the investigation required under subsection (b), except as provided in subsection (n), the board may order and consider a community investigation, which may include an investigation and report that substantially reflects the attitudes and opinions of:
(1) the community in which the crime committed by the offender occurred;
(2) law enforcement officers who have jurisdiction in the community in which the crime occurred;
(3) the victim of the crime committed by the offender, or if the victim is deceased or incompetent for any reason, the victim's relatives or friends; and
(4) friends or relatives of the offender.
If the board reconsiders for release on parole an offender who was previously released on parole and whose parole was revoked under section 10 of this chapter, the board may use a community investigation prepared for an earlier parole hearing to comply with this subsection. However, the board shall accept and consider any supplements or amendments to any previous statements from the victim or the victim's relatives or friends.
(n) The board shall conduct the community investigation described in subsection (m) if:
(1) the person was convicted of a crime of violence (as defined in IC 35-50-1-2); or
(2) the person is a sex offender (as defined in IC 11-8-8-4.5).
(o) As used in this section, "victim" means a person who has suffered direct harm as a result of a violent crime (as defined in IC 5-2-6.1-8).
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1981, P.L.135, SEC.1; P.L.311-1983, SEC.34; P.L.131-1985, SEC.1; P.L.151-1987, SEC.1; P.L.33-1989, SEC.11; P.L.138-1989, SEC.1; P.L.36-1990, SEC.2; P.L.134-1993, SEC.2; P.L.1-1994, SEC.46; P.L.147-1995, SEC.1; P.L.172-2001, SEC.1; P.L.139-2006, SEC.1, P.L.140-2006, SEC.14, and P.L.173-2006, SEC.14; P.L.105-2010, SEC.5; P.L.147-2012, SEC.3.

IC 11-13-3-4
Parole conditions; expenses
Sec. 4. (a) A condition to remaining on parole is that the parolee not commit a crime during the period of parole.
(b) The parole board may also adopt, under IC 4-22-2, additional conditions to remaining on parole and require a parolee to satisfy one (1) or more of these conditions. These conditions must be reasonably

related to the parolee's successful reintegration into the community and not unduly restrictive of a fundamental right.
(c) If a person is released on parole, the parolee shall be given a written statement of the conditions of parole. Signed copies of this statement shall be:
(1) retained by the parolee;
(2) forwarded to any person charged with the parolee's supervision; and
(3) placed in the parolee's master file.
(d) The parole board may modify parole conditions if the parolee receives notice of that action and had ten (10) days after receipt of the notice to express the parolee's views on the proposed modification. This subsection does not apply to modification of parole conditions after a revocation proceeding under section 10 of this chapter.
(e) As a condition of parole, the parole board may require the parolee to reside in a particular parole area. In determining a parolee's residence requirement, the parole board shall:
(1) consider:
(A) the residence of the parolee prior to the parolee's incarceration; and
(B) the parolee's place of employment; and
(2) assign the parolee to reside in the county where the parolee resided prior to the parolee's incarceration unless assignment on this basis would be detrimental to the parolee's successful reintegration into the community.
(f) As a condition of parole, the parole board may require the parolee to:
(1) periodically undergo a laboratory chemical test (as defined in IC 9-13-2-22) or series of tests to detect and confirm the presence of a controlled substance (as defined in IC 35-48-1-9); and
(2) have the results of any test under this subsection reported to the parole board by the laboratory.
The parolee is responsible for any charges resulting from a test required under this subsection. However, a person's parole may not be revoked on the basis of the person's inability to pay for a test under this subsection.
(g) As a condition of parole, the parole board:
(1) may require a parolee who is a sex offender (as defined in IC 11-8-8-4.5) to:
(A) participate in a treatment program for sex offenders approved by the parole board; and
(B) avoid contact with any person who is less than sixteen (16) years of age unless the parolee:
(i) receives the parole board's approval; or
(ii) successfully completes the treatment program referred to in clause (A); and
(2) shall:
(A) require a parolee who is a sex or violent offender (as

defined in IC 11-8-8-5) to register with a local law enforcement authority under IC 11-8-8;
(B) prohibit a parolee who is a sex offender from residing within one thousand (1,000) feet of school property (as defined in IC 35-31.5-2-285) for the period of parole, unless the sex offender obtains written approval from the parole board;
(C) prohibit a parolee who is a sex offender convicted of a sex offense (as defined in IC 35-38-2-2.5) from residing within one (1) mile of the victim of the sex offender's sex offense unless the sex offender obtains a waiver under IC 35-38-2-2.5;
(D) prohibit a parolee who is a sex offender from owning, operating, managing, being employed by, or volunteering at any attraction designed to be primarily enjoyed by children less than sixteen (16) years of age;
(E) require a parolee who is a sex offender to consent:
(i) to the search of the sex offender's personal computer at any time; and
(ii) to the installation on the sex offender's personal computer or device with Internet capability, at the sex offender's expense, of one (1) or more hardware or software systems to monitor Internet usage; and
(F) prohibit the sex offender from:
(i) accessing or using certain web sites, chat rooms, or instant messaging programs frequented by children; and
(ii) deleting, erasing, or tampering with information on the sex offender's personal computer with intent to conceal an activity prohibited by item (i).
The parole board may not grant a sexually violent predator (as defined in IC 35-38-1-7.5) or a sex offender who is an offender against children under IC 35-42-4-11 a waiver under subdivision (2)(B) or (2)(C). If the parole board allows the sex offender to reside within one thousand (1,000) feet of school property under subdivision (2)(B), the parole board shall notify each school within one thousand (1,000) feet of the sex offender's residence of the order.
(h) The address of the victim of a parolee who is a sex offender convicted of a sex offense (as defined in IC 35-38-2-2.5) is confidential, even if the sex offender obtains a waiver under IC 35-38-2-2.5.
(i) As a condition of parole, the parole board may require a parolee to participate in a reentry court program.
(j) As a condition of parole, the parole board:
(1) shall require a parolee who is a sexually violent predator under IC 35-38-1-7.5; and
(2) may require a parolee who is a sex or violent offender (as defined in IC 11-8-8-5);
to wear a monitoring device (as described in IC 35-38-2.5-3) that can transmit information twenty-four (24) hours each day regarding a person's precise location, subject to the amount appropriated to the

department for a monitoring program as a condition of parole.
(k) As a condition of parole, the parole board may prohibit, in accordance with IC 35-38-2-2.6, a parolee who has been convicted of stalking from residing within one thousand (1,000) feet of the residence of the victim of the stalking for a period that does not exceed five (5) years.
(l) As a condition of parole, the parole board may prohibit a parolee convicted of an offense under IC 35-46-3 from owning, harboring, or training an animal, and, if the parole board prohibits a parolee convicted of an offense under IC 35-46-3 from having direct or indirect contact with an individual, the parole board may also prohibit the parolee from having direct or indirect contact with any animal belonging to the individual.
(m) A parolee may be responsible for the reasonable expenses, as determined by the department, of the parolee's participation in a treatment or other program required as a condition of parole under this section. However, a person's parole may not be revoked solely on the basis of the person's inability to pay for a program required as a condition of parole under this section.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1981, P.L.136, SEC.1; P.L.67-1990, SEC.5; P.L.11-1994, SEC.8; P.L.1-1995, SEC.60; P.L.214-1999, SEC.2; P.L.238-2001, SEC.15; P.L.116-2002, SEC.18; P.L.6-2006, SEC.2; P.L.60-2006, SEC.1; P.L.139-2006, SEC.2; P.L.140-2006, SEC.15 and P.L.173-2006, SEC.15; P.L.1-2007, SEC.103; P.L.216-2007, SEC.31; P.L.46-2008, SEC.1; P.L.119-2008, SEC.10; P.L.1-2009, SEC.100; P.L.111-2009, SEC.2; P.L.229-2011, SEC.104; P.L.40-2012, SEC.5; P.L.114-2012, SEC.27.

IC 11-13-3-5
Period of parole; discharge
Sec. 5. (a) The period of parole for offenders sentenced for offenses under laws other than IC 35-50 is as follows:
(1) A person released on parole from an indeterminate term of imprisonment remains on parole until the expiration date of the term of imprisonment, except that the parole board may discharge the person from that term any time after the person's release on parole.
(2) A person released on parole from a determinate term of imprisonment remains on parole until the determinate term expires, except that the parole board may discharge the person from that term any time after the person's release on parole.
(3) A person released on parole from a term of life imprisonment remains on parole for life, except that the parole board may discharge the person at any time after the person's release on parole.
(b) When parole is terminated by discharge, the parole board shall enter an order discharging the person from parole and term of imprisonment. A copy of the order shall be given to the discharged person. As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.46-2008, SEC.2.

IC 11-13-3-6
Supervision and assistance of persons on parole; duties of department; cooperation of courts, probation officers, and public officials
Sec. 6. (a) The department shall supervise and assist persons on parole. Its duties in this regard include:
(1) establishing methods and procedures for parole administration, including investigation, supervision, workloads, recordkeeping, and reporting;
(2) providing information to and otherwise assisting the parole board in making parole decisions;
(3) assisting persons in preparing parole release plans;
(4) providing employment counseling and assistance in job and residential placement;
(5) providing family and individual counseling and treatment placement;
(6) providing financial counseling;
(7) providing vocational and educational counseling placement;
(8) supervising and assisting out of state parolees accepted under an interstate compact;
(9) assisting the parole board in transferring supervision of a parolee to another jurisdiction;
(10) notifying the parole board of any modification in the conditions of parole considered advisable;
(11) notifying the parole board when a violation of parole occurs; and
(12) cooperating with public and private agencies and with individual citizens concerned with the treatment or welfare of parolees, and assisting the parolee in obtaining services from those agencies and citizens.
(b) Courts, probation officers, and other public officials shall cooperate with the department in obtaining information relating to persons committed to the department.
(c) The department shall cause the name of any person released on parole to be entered into the Indiana data communications system (IDACS).
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.240-1991(ss2), SEC.69.

IC 11-13-3-7
Supervision and assistance of persons on parole; duties of employee assigned; employee not considered law enforcement officer
Sec. 7. (a) An employee of the department assigned to supervise and assist parolees may:
(1) execute warrants issued by the parole board;
(2) serve orders, subpoenas, and notices issued by the parole board; (3) conduct investigations necessary to the performance of the employee's duties;
(4) visit and confer with any person under the employee's supervision, even when that person is in custody;
(5) act as a probation officer if requested by the appropriate court and if that request is approved by the department;
(6) search a parolee's person or property if the employee has reasonable cause to believe that the parolee is violating or is in imminent danger of violating a condition to remaining on parole;
(7) arrest a parolee without a warrant if the employee has reasonable cause to believe that the parolee has violated or is about to violate a condition to remaining on parole and that an emergency situation exists, so that awaiting action by the parole board under section 8 of this chapter would create an undue risk to the public or to the parolee; and
(8) exercise any other power reasonably necessary in discharging the employee's duties and powers.
(b) An employee of the department assigned to supervise and assist parolees is not considered a law enforcement officer under IC 5-2-1 or IC 35-31.5-2-185.
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.311-1983, SEC.35; P.L.114-2012, SEC.28.

IC 11-13-3-8
Violation of parole; procedures
Sec. 8. (a) If an employee of the department assigned to supervise and assist parolees believes that a parolee has violated a condition to remaining on parole, he may submit a written report of the violation to the parole board. After considering the report and making any further investigation it considers appropriate, the parole board may:
(1) dismiss all further proceedings on the alleged violation;
(2) instruct the employee to handle the matter informally;
(3) request the parolee to meet informally with the parole board to review his parole obligations; or
(4) intensify parole supervision and reporting.
(b) Upon a showing of probable cause to believe the parolee violated a condition to remaining on parole, the chairman (or a member of the parole board designated by the chairman to act in the absence of the chairman) may issue an order for the parolee to appear for a revocation hearing on the alleged violation.
(c) Upon a showing of probable cause to believe the parolee violated a condition to remaining on parole, the chairman (or a member of the parole board designated by the chairman to act in the absence of the chairman) may issue a warrant for the arrest and confinement of the parolee pending a preliminary hearing. An employee of the department or any person authorized to execute warrants may execute the warrant.
(d) Upon a showing of probable cause to believe that an alleged parole violator has fled the state, the chairman (or a member of the

parole board who is designated by the chairman to act in the absence of the chairman) may:
(1) issue a warrant for the arrest and confinement of the parolee; and
(2) order that the parolee be returned to the state;
to ensure the appearance of the parolee at a parole revocation hearing.
(e) If the parole board issues an order, under subsection (b), for the parolee to appear for a revocation hearing, the parolee shall be given written notice of:
(1) the date, time, and place of the hearing;
(2) the condition alleged to have been violated;
(3) the procedures and rights applicable to that hearing; and
(4) the possible sanctions if a violation is found.
(f) If the parole board issues a warrant, under subsection (c), for the arrest and confinement of the parolee pending a preliminary hearing, the parolee shall be given written notice of:
(1) the date, time, and place of the hearing;
(2) the condition alleged to have been violated;
(3) the procedures and rights applicable to the hearing;
(4) his right to a revocation hearing and the procedures and rights applicable to that hearing if probable cause is found to exist; and
(5) the possible sanctions if a violation is found at a revocation hearing.
(g) The issuance of an order to appear or arrest warrant under this section tolls the period of parole until the parole board's final determination of the charge. However, the tolled period shall be restored if there is a finding of no violation, if a finding of a violation is later overturned, or if the parole violation charge is dismissed.
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.151-1987, SEC.2.

IC 11-13-3-9
Preliminary hearing
Sec. 9. (a) Upon the arrest and confinement of a parolee for an alleged violation of a condition to remaining on parole, an employee of the department (other than the employee who reported or investigated the alleged violation or who recommended revocation) shall hold a preliminary hearing to determine whether there is probable cause to believe a violation of a condition has occurred. The hearing shall be held without unneccessary delay. In connection with the hearing, the parolee is entitled to:
(1) appear and speak in his own behalf;
(2) call witnesses and present evidence;
(3) confront and cross-examine witnesses, unless the person conducting the hearing finds that to do so would subject the witness to a substantial risk of harm; and
(4) a written statement of the findings of fact and the evidence relied upon. (b) If it is determined there is not probable cause to believe the parolee violated a condition to remaining on parole, the charge shall be dismissed.
(c) If it is determined from the evidence presented that there is probable cause to believe the parolee violated a condition to remaining on parole, confinement of the parolee may be continued pending a parole revocation hearing.
(d) If the alleged violation of parole is the parolee's conviction of a crime while on parole, the preliminary hearing required by this section need not be held.
(e) Unless good cause for the delay is established in the record of the proceeding, the parole revocation charge shall be dismissed if the preliminary hearing is not held within ten (10) days after the arrest.
(f) A parolee may waive his right to a preliminary hearing.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-3-10
Parole revocation hearing
Sec. 10. (a) Parole revocation hearings shall be conducted as follows:
(1) A parolee who is confined due to an alleged violation of parole shall be afforded a parole revocation hearing within sixty (60) days after the parolee is made available to the department by a jail or state correctional facility, if:
(A) there has been a final determination of any criminal charges against the parolee; or
(B) there has been a final resolution of any other detainers filed by any other jurisdiction against the parolee.
(2) A parolee who is not confined and against whom is pending a charge of parole violation shall be afforded a parole revocation hearing within one hundred eighty (180) days after the earlier of:
(A) the date an order was issued for the parolee's appearance at a parole revocation hearing; or
(B) the date of the parolee's arrest on the parole violation warrant.
The revocation hearing shall be conducted by at least one (1) member of the parole board, and the purpose of the hearing is to determine whether a violation of a condition to remaining on parole has occurred and, if so, the appropriate action. In connection with the hearing, the parolee is entitled to those procedural safeguards enumerated in section 9(a) of this chapter. The parolee may offer evidence in mitigation of the alleged violation.
(b) If it is determined from the evidence presented that the parolee did not commit a parole violation, the charge shall be dismissed.
(c) If it is determined that the parolee did violate parole, the parole board may continue parole, with or without modifying the conditions, or revoke the parole and order the parolee imprisoned on either a continuous or intermittent basis. If, however, the violation is the commission of a new felony, the parole board shall revoke the

parole and order continuous imprisonment.
(d) The parolee shall be provided with a written statement of the reasons for the action taken under subsection (c).
(e) Unless good cause for the delay is established in the record of the proceeding, the parole revocation charge shall be dismissed if the revocation hearing is not held within the time established by subsection (a).
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.128-1985, SEC.2.



CHAPTER 4. OUT-OF-STATE PROBATIONER OR PAROLEE

however, that if at the time when a state seeks to retake a probationer or parolee there should be pending against him within the receiving state any criminal charge, or he should be suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.
(4) That the duly accredited officers of sending state will be permitted to transport prisoners being retaken through any and all states parties to this compact, without interference.
(5) That the governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.
(6) That this compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying. When ratified it shall have the full force and effect of law within such state. The form of ratification to be in accordance with the laws of the ratifying state.
(7) That this compact shall continue in force and remain binding upon each ratifying state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which ratified it, by sending six (6) months notice in writing of its intention to withdraw from the compact.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-4-2
Other agreements or compacts
Sec. 2. The governor may enter into any other agreements or compacts with any of the United States not inconsistent with the laws of this state or of the United States, or the other agreeing states, for cooperative effort and mutual assistance in the prevention of crime and in the enforcement of the penal laws and policies of the contracting states and to establish agencies, joint or otherwise, as may be deemed desirable for making effective such agreements and compacts. The intent of this chapter is to grant to the governor administrative power if conditions of crime make it necessary to bind the state in a cooperative effort to reduce crime and to make the enforcement of the criminal laws of agreeing states more effective, all pursuant to the consent of the Congress of the United States.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-4-3
Compact administrator
Sec. 3. (a) The compact administrator selected by the state council under IC 11-13-4.5 is the administrator for probationers participating

in the interstate compact for the supervision of parolees and probationers under this chapter and under IC 11-13-5.
(b) The judicial conference of Indiana may establish a staff position within the Indiana judicial center to which the duties of the compact administrator may be delegated.
(c) The judicial conference of Indiana shall adopt rules under IC 4-22-2 prescribing duties and procedures for administering probationers participating in the interstate compact under this chapter and under IC 11-13-5.
As added by P.L.138-1989, SEC.2. Amended by P.L.110-2003, SEC.1; P.L.97-2004, SEC.46.



CHAPTER 4.5. INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION; INTERSTATE COMPACT FOR JUVENILES

ARTICLE I

DEFINITIONS

state under Article II of this compact.

ARTICLE II

THE COMPACT COMMISSION

ARTICLE III

THE STATE COUNCIL

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

supplies, materials, and services and to receive, use, and dispose of them.
(11) To lease, purchase, accept contributions or donations of, or otherwise own, hold, improve, or use any real, personal, or mixed property.
(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any real, personal, or mixed property.
(13) To establish a budget and make expenditures and levy dues as provided in Article IX of this compact.
(14) To sue and be sued.
(15) To provide for dispute resolution among compacting states.
(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.
(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports must include any recommendations that may have been adopted by the interstate commission.
(18) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity.
(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE

omission did not result from intentional wrongdoing on the part of the person.
(c) The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, and the interstate commission's representatives or employees harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurs within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of the person.

ARTICLE VI

ACTIVITIES OF THE INTERSTATE COMMISSION

nondisclosure and confidentiality provisions.
(e) Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall adopt rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. 552(b), as amended. The interstate commission or any of its committees may close a meeting to the public if it determines by two-thirds (2/3) vote that an open meeting would be likely to:
(1) relate solely to the interstate commission's internal personnel practices and procedures;
(2) disclose matters specifically exempted from disclosure by statute;
(3) disclose trade secrets or commercial or financial information that is privileged or confidential;
(4) involve accusing any person of a crime or formally censuring any person;
(5) disclose information of a personal nature that would constitute a clearly unwarranted invasion of personal privacy;
(6) disclose investigatory records compiled for law enforcement purposes;
(7) disclose information contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of the entity;
(8) disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or
(9) specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding.
(f) For every meeting closed under this provision, the interstate commission's chief legal officer shall publicly certify that, in the officer's opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The interstate commission shall keep minutes that shall fully and clearly describe all matters discussed in any meeting and that provide a full and accurate summary of any actions taken and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.
(g) The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules, which must specify the data to be collected, the means of collection and data exchange, and reporting requirements.

ARTICLE VII

RULEMAKING FUNCTIONS OF THE INTERSTATE

rules governing administration of the compact during the period in which it is being considered and enacted by the states. Rulemaking shall occur under the criteria set forth in this article and the bylaws and rules adopted under this article and the bylaws. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C. 551 et seq. and the Federal Advisory Committee Act, 5 U.S.C. app. 2, section 1 et seq., as may be amended (referred to in this compact as "APA").
(b) All rules and amendments shall become binding as of the date specified in each rule or amendment.
(c) When adopting a rule, the interstate commission shall:
(1) publish the proposed rule, stating with particularity the text of the rule that is proposed and the reason for the proposed rule;
(2) allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available;
(3) provide an opportunity for an informal hearing; and
(4) adopt a final rule and its effective date, if appropriate, based on the rulemaking record.
(d) Not later than sixty (60) days after a rule is adopted, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the interstate commission's principal office is located for judicial review of the rule. If the court finds that the interstate commission's action is not supported by substantial evidence (as defined in the APA) in the rulemaking record, the court shall hold the rule unlawful and set it aside. Subjects to be addressed within twelve (12) months after the first meeting must at a minimum include:
(1) notice to victims and opportunity to be heard;
(2) offender registration and compliance;
(3) violations/returns;
(4) transfer procedures and forms;
(5) eligibility for transfer;
(6) collection of restitution and fees from offenders;
(7) data collection and reporting;
(8) the level of supervision to be provided by the receiving state;
(9) transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and
(10) mediation, arbitration, and dispute resolution.
(e) Upon determination by the interstate commission that an emergency exists, it may adopt an emergency rule that shall become effective immediately upon adoption. However, the rulemaking procedures provided under this article shall be applied retroactively to the rule as soon as reasonably possible and not later than ninety (90) days after the effective date of the rule.

ARTICLE VIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE

RESOLUTION BY THE INTERSTATE COMMISSION

ARTICLE IX

FINANCE

receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE X

COMPACTING STATES, DATE, AND AMENDMENT

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL

ENFORCEMENT

state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws, or any adopted rules, the interstate commission may impose any or all of the following penalties:
(1) Fines, fees, and costs levied upon the county responsible for the default, or upon the state, if the state is responsible for the default, in amounts considered reasonable as fixed by the interstate commission.
(2) Remedial training and technical assistance as directed by the interstate commission.
(3) Suspension and termination of membership in the compact.
(b) Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.
(c) The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or adopted rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions and the time within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states, and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension.
(d) Within sixty (60) days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.
(e) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations, the performance of which extends beyond the effective date of termination.
(f) The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission under the rules.
Part C. Judicial Enforcement
The interstate commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the

federal district where the interstate commission has its offices, to enforce compliance with the provisions of the compact and its adopted rules and bylaws against any compacting state in default or against a county if the county is responsible for the default. If judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney's fees.
Part D. Dissolution of Compact
(a) The compact dissolves effective on the date of the withdrawal or default of the compacting state that reduces membership in the compact to one (1) compacting state.
(b) Upon the dissolution of this compact, the compact becomes void and is of no further force or effect, and the business and affairs of the interstate commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

IC 11-13-4.5-1.5
Interstate compact for juveniles
Sec. 1.5. The governor shall enter into a compact on behalf of the state with any other state in the form substantially as set forth in this section.

ARTICLE I

DEFINITIONS

compacting state appointed under the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission, and policies adopted by the state council under this compact.
(3) "Compacting state" means any state that has enacted the enabling legislation for this compact.
(4) "Commissioner" means the voting representative of each compacting state appointed under Article II of this compact.
(5) "Court" means any court having jurisdiction over a delinquent, neglected, or dependent child.
(6) "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator under the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission, and policies adopted by the state council under this compact.
(7) "Interstate commission" means the interstate commission for juveniles established by this compact.
(8) "Juvenile" means any person defined as a juvenile in any member state or by the rules of the interstate commission, including the following terms and definitions:
(A) "Accused delinquent" means a person charged with an offense that if committed by an adult would be a criminal offense.
(B) "Adjudicated delinquent" means a person found to have committed an offense that if committed by an adult would be a criminal offense.
(C) "Accused status offender" means a person charged with an offense that would not be a criminal offense if committed by an adult.
(D) "Adjudicated status offender" means a person found to have committed an offense that would not be a criminal offense if committed by an adult.
(E) "Nonoffender" means a person in need of supervision who is not an accused or adjudicated status offender or delinquent.
(9) "Noncompacting state" means any state that has not enacted the enabling legislation for this compact.
(10) "Probation or parole" means any kind of supervision or conditional release of juveniles authorized by the laws of the compacting states.
(11) "Rules" means a written statement by the interstate commission adopted under Article V of this compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission.
(12) "State" means a state of the United States, the District of

Columbia, or any other territorial possession of the United States.

ARTICLE II

INTERSTATE COMMISSION FOR JUVENILES

bylaws and rules, and performs other duties as directed by the interstate commission or set forth in the bylaws.
(h) Each member of the interstate commission is entitled to cast a vote and to participate in the business and affairs of the interstate commission. A member shall vote in person and may not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.
(i) The interstate commission's bylaws must establish conditions and procedures. The interstate commission shall make its information and official records available to the public for inspection or copying under the bylaws. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.
(j) Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting to the public if it determines by two-thirds (2/3) vote that an open meeting would likely:
(1) relate solely to the interstate commission's internal personnel practices and procedures;
(2) disclose matters specifically exempted from disclosure by statute;
(3) disclose trade secrets or commercial or financial information that is privileged or confidential;
(4) involve accusing a person of a crime, or formally censuring a person;
(5) disclose information of a personal nature if the disclosure would constitute a clearly unwarranted invasion of personal privacy;
(6) disclose investigative records compiled for law enforcement purposes;
(7) disclose information contained in or related to the examination of, operating or condition reports prepared by, on behalf of, or for the use of, the interstate commission with respect to a regulated person or entity for the purpose of regulation or supervision of the regulated person or entity;
(8) disclose information prematurely and significantly endanger the stability of a regulated person or entity; or
(9) specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or other legal proceeding.
(k) For every meeting closed under subsection (j), the interstate commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall

reference each relevant exemption clause listed in subsection (j). The interstate commission shall keep minutes that describe all matters discussed in each meeting and shall provide a summary of any actions taken. The minutes must also include a description of the views expressed on any item and the record of any roll call vote indicating how each member voted in each vote. All documents considered in connection with any action must be identified in each set of minutes.
(l) The interstate commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rule that shall specify the data to be collected, the means of collection, and data exchange and reporting requirements. The methods of data collection, exchange, and reporting shall conform to modern technology and coordinate the information functions with the appropriate repository of records.

ARTICLE III

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

property.
(13) To establish a budget and make expenditures and levy dues as provided in Article VII of this compact.
(14) To sue and be sued.
(15) To adopt a seal and suitable bylaws governing the management and operation of the interstate commission.
(16) To perform functions as necessary or appropriate to achieve the purposes of this compact.
(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Reports must include any recommendations that may have been adopted by the interstate commission.
(18) To coordinate education, training, and public awareness for officials involved in the interstate movement of juveniles.
(19) To establish uniform standards for the reporting, collecting, and exchanging of data.
(20) The interstate commission must maintain its corporate books and records in accordance with the bylaws.

ARTICLE IV

ORGANIZATION AND OPERATION OF THE INTERSTATE

COMMISSION

each of whom has authority and duties as specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson, shall preside at all meetings of the interstate commission. The officers elected serve without compensation or remuneration from the interstate commission. However, subject to the availability of budgeted funds, the officers are entitled to be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.
(b) The interstate commission, through its executive committee, shall appoint or retain an executive director. The interstate commission may set terms and conditions for the appointment of the executive director and shall determine the appropriate compensation for the executive director. The executive director shall serve as secretary to the interstate commission and hire and supervise other staff as authorized by the interstate commission, but is not a member.
Part C. Qualified Immunity, Defense, and Indemnification
(a) The members, officers, executive director, and employees of the interstate commission are immune from suit and liability, either personally or in their official capacities, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurs within the scope of interstate commission employment, duties, or responsibilities. However, this subsection may not be construed to protect any person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any person.
(b) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of the person's employment or duties for acts, errors, or omissions occurring within the person's state may not exceed the limits of liability set forth under the constitution and law of that state for state officials, employees, and agents. This subsection may not be construed to protect any person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any the person.
(c) The interstate commission shall defend the executive director, the executive director's employees and representatives, the commissioner of a compacting state, and the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurs within the scope of interstate commission employment, duties, or responsibilities or that the defendant has a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, as long as the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of the person.
(d) The interstate commission shall indemnify and hold harmless the commissioner of a compacting state, the appointed designee or employees, and the interstate commission's representatives or

employees in the amount of any settlement or judgment obtained against the person arising out of any actual or alleged act, error, or omission that occurs within the scope of interstate commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of the person.

ARTICLE V

RULEMAKING FUNCTIONS OF THE INTERSTATE

COMMISSION

emergency exists, it may adopt an emergency rule that becomes effective immediately upon adoption. However, the rulemaking procedures provided under this article shall be applied retroactively to the rule as soon as reasonably possible and not later than ninety (90) days after the effective date of the rule.

ARTICLE VI

OVERSIGHT, ENFORCEMENT, AND DISPUTE

RESOLUTION BY THE INTERSTATE COMMISSION

ARTICLE VII

FINANCE

commission's annual budget as approved each year. The total annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the compacting state and the volume of interstate movement of juveniles in each compacting state, and shall adopt a rule binding upon all compacting states that governs the assessment.
(c) The interstate commission may not incur any obligation of any kind before securing the funds adequate to meet the obligation, nor may the interstate commission pledge the credit of any compacting state except by and with the authority of the compacting state.
(d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission are subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit must be included in and become part of the annual report of the interstate commission.

ARTICLE VIII

ARTICLE IX

COMPACTING STATES

ARTICLE X

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL

ENFORCEMENT

defaulting state's legislature, and the state council.
(c) The grounds for default include, but are not limited to, failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or adopted rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions the defaulting state must meet to cure its default, and specify the time when these conditions must be met. If the defaulting state fails to cure the default within the time specified by the interstate commission, in addition to any other penalties imposed in this compact, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states, and all rights, privileges, and benefits conferred by this compact are terminated from the effective date of suspension.
(d) Within sixty (60) days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council of the termination.
(e) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations that extend beyond the effective date of termination.
(f) The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state.
(g) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission under the rules.
Part C. Judicial Enforcement
The interstate commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices, to enforce compliance with this compact and its adopted rules and bylaws against any compacting state in default. If judicial enforcement is necessary, the prevailing party shall be awarded all costs of the litigation including reasonable attorney's fees.
Part D. Dissolution of Compact
(a) This compact dissolves effective on the date of the withdrawal or default of the compacting state that reduces membership in the compact to one (1) compacting state.
(b) Upon this dissolution of this compact, the compact becomes void and is of no further force or effect, and the business and affairs of the interstate commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XI

SEVERABILITY AND CONSTRUCTION

ARTICLE XII

BINDING EFFECT OF COMPACT AND OTHER LAWS

IC 11-13-4.5-2
The state council
Sec. 2. (a) As used in this section, "council" refers to:
(1) the state council for interstate adult offender supervision described in section 1 of this chapter (Article III of the interstate compact for adult offender supervision); and
(2) the state council for interstate juvenile supervision described in section 1.5 of this chapter (Article VIII of the interstate compact for juveniles).
(b) The council consists of the following members:
(1) The commissioner of the department of correction.
(2) The executive director of the Indiana judicial center.
(3) The executive director of the Indiana criminal justice institute.
(4) One (1) member of a victim's group appointed by the governor upon recommendation of the executive director of the Indiana criminal justice institute.
(5) The executive director of the Indiana sheriffs' association.
(6) The executive director of the public defender council of Indiana.
(7) The executive director of the prosecuting attorneys council of Indiana.
(8) One (1) member of the general assembly appointed by the

chairman of the legislative council. The legislative member serves at the pleasure of the chairman of the legislative council.
(9) The compact administrator, if the compact administrator is not already a member of the council.
(10) The director of the department of child services.
(11) The president of the Indiana council of juvenile and family court judges.
(c) The executive director of the Indiana judicial center shall serve as the chairperson of the council.
(d) The Indiana judicial center shall staff the council.
(e) The council shall meet at the call of the chairperson or upon request by a majority of the members, but at least one (1) time per calendar year.
(f) The commissioner of the department of correction shall appoint sufficient deputy compact administrators to fulfill Indiana's obligations under the interstate compact for adult offender supervision with respect to out-of-state offenders who are on parole.
(g) The executive director of the Indiana judicial center shall appoint sufficient deputy compact administrators to fulfill Indiana's obligations under the interstate compact for adult offender supervision with respect to out-of-state offenders who are on probation.
(h) The council has the following duties:
(1) The council shall receive the recommendation of the commissioner of the department of correction and the executive director of the Indiana judicial center concerning the appointment of a compact administrator.
(2) The council shall appoint the compact administrator, who shall serve as commissioner on the interstate commission. If the compact administrator is unable to serve as commissioner at a meeting of the interstate commission, the council shall designate another person to serve in place of the compact administrator.
(3) The council shall oversee activities of the interstate commission.
(4) The council may make recommendations concerning the operation of the interstate compact within Indiana and to facilitate the implementation of the rules and bylaws adopted by the interstate commission.
(5) The council shall carry out the duties of the state council under section 1.5 of this chapter.
(i) The expenses of the council shall be paid from appropriations made to the Indiana judicial center.
(j) Each member of the council who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency. (k) Each member of the council who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(l) Each member of the council who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
(m) A member of the council who is a member of the general assembly serves as a nonvoting member.
(n) The affirmative votes of a majority of the voting members appointed to the council are required for the committee to take action on any measure, including making a recommendation.
As added by P.L.110-2003, SEC.2. Amended by P.L.137-2011, SEC.2.

IC 11-13-4.5-3
Obligations under the old compact
Sec. 3. (a) The state shall continue to meet its obligations under IC 11-13-4 (the interstate compact for the supervision of parolees and probationers) to those states that:
(1) continue to meet their obligations to the state of Indiana under IC 11-13-4; and
(2) have not approved the interstate compact for adult supervision after this chapter becomes effective.
(b) The state shall continue to meet its obligations under IC 31-37-23 (the interstate compact on juveniles) to those states that:
(1) continue to meet their obligations to the state of Indiana under IC 31-37-23; and
(2) have not approved the interstate compact for juveniles after section 1.5 of this chapter becomes effective.
As added by P.L.110-2003, SEC.2. Amended by P.L.137-2011, SEC.3.

IC 11-13-4.5-4
Application fee; expenditure; registration of out-of-state offenders
Sec. 4. (a) Except as provided in subsection (b), an Indiana offender or delinquent child on probation or parole who applies to be transferred out of state under the interstate compact for adult supervision or the interstate compact for juveniles shall pay an application fee of one hundred twenty-five dollars ($125). The application fee shall be used to cover the costs of administering the interstate compact for adult offender supervision and the interstate compact for juveniles. (b) An offender or delinquent child who has been found indigent by a trial court at the time the offender applies to be transferred out of state under the interstate compact for adult supervision or the interstate compact for juveniles may, at the court's discretion, be required to pay a lesser amount of the cost of the application fee under subsection (a).
(c) An Indiana offender or delinquent child who is on probation shall pay the application fee to the county probation department.
(d) An Indiana offender or delinquent child who is on parole shall pay the application fee to the department of correction.
(e) The application fee paid by an Indiana offender or delinquent child who is on probation shall be transferred to the county treasurer. The county treasurer shall deposit fifty percent (50%) of the money collected under this subsection into the county offender transportation fund and shall transmit the remaining fifty percent (50%) of the money collected under this subsection to the Indiana judicial center for deposit in the general fund, to be used to cover the cost of administering the interstate compact for adult offender supervision and the interstate compact for juveniles.
(f) The executive director of the Indiana judicial center shall submit a proposed budget for expenditure of the money deposited in the general fund under this section to the budget agency in accordance with IC 4-12-1.
(g) The application fee paid by an Indiana offender or delinquent child who is on parole shall be deposited into the general fund to be used to cover the cost of administering the interstate compact for adult offender supervision and the interstate compact for juveniles.
(h) The commissioner of the department of correction shall submit a proposed budget for expenditure of the money deposited in the general fund under this section to the budget agency in accordance with IC 4-12-1.
(i) The judicial center and the department of correction shall develop a process to ensure that a sex or violent offender who transfers to or out of Indiana under the compact will be registered appropriately.
As added by P.L.110-2003, SEC.2. Amended by P.L.216-2007, SEC.32; P.L.137-2011, SEC.4.

IC 11-13-4.5-8
County offender transportation fund
Sec. 8. (a) The fiscal body of each county shall establish a county offender transportation fund for the purpose of defraying the costs of returning to the state probationers who violate their conditions of supervision under this chapter.
(b) The fiscal body of the county shall appropriate money from the county offender transportation fund to the probation department as requested.
(c) Any money remaining in the fund at the end of the year does not revert to any other fund but continues in the county offender transportation fund. As added by P.L.137-2011, SEC.5.



CHAPTER 5. INTERSTATE PAROLE AND PROBATION HEARINGS

IC 11-13-5-2
Person before whom hearing may be had
Sec. 2. A hearing pursuant to this chapter may be before the administrator of the interstate compact for the supervision of parolees and probationers, a deputy of the administrator, or any other person authorized pursuant to the laws of this state to hear cases of alleged parole or probation violation, except that no hearing officer shall be the person making the allegation of violation.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-5-3
Parolee's or probationer's rights
Sec. 3. With respect to a hearing pursuant to this chapter the parolee or probationer:
(1) shall have reasonable notice in writing of the nature and content of the allegations to be made, including notice that its purpose is to determine whether there is probable cause to believe that he has committed a violation that may lead to a revocation of parole or probation;
(2) shall have the right to confront and examine any persons who have made allegations against him; and (3) may admit, deny, or explain the violation alleged, call witnesses, and may present proof, including affidavits and other evidence, in support of his contentions.
A record of the proceedings shall be made and preserved.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-5-4
Parolees and probationers being supervised in another state; hearing before appropriate judicial or administrative officer or agency
Sec. 4. In a case of alleged parole or probation violation by a person being supervised in another state pursuant to the interstate compact for the supervision of parolees and probationers, any appropriate judicial or administrative officer or agency in another state is authorized to hold a hearing on the alleged violation. Upon receipt of the record of a parole or probation violation hearing held in another state pursuant to a statute substantially similar to this statute, the record shall have the same standing and effect as though the proceeding of which it is a record was had before the appropriate officer or officers in Indiana, and any recommendations contained in or accompanying the record shall be fully considered by the appropriate officer or officers in making disposition of the matter.
As added by Acts 1979, P.L.120, SEC.6.



CHAPTER 6. PAROLE AND DISCHARGE OF DELINQUENT OFFENDERS

IC 11-13-6-2
Procedure for release on parole
Sec. 2. The department shall adopt, under IC 4-22-2, a procedure whereby a committed delinquent offender may be released on parole before the time when he must be unconditionally discharged from his commitment. The procedure must be consistent with this chapter and include:
(1) the time when an offender is eligible for consideration for initial release or reinstatement on parole;
(2) a method for determining an offender's suitability for release on parole, including information or criteria considered relevant to that determination;
(3) parole conditions that may be imposed by the department to assist the offender in his reintegration into the community; and
(4) a method for determining whether an offender has violated a condition of his parole, and the sanctions that may be imposed if a violation is found.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-3
Offender's rights; denial of parole; parole outside Indiana; statement of conditions on release
Sec. 3. (a) In determining whether parole will be granted or denied to an offender who is eligible for release on parole, the department shall afford the offender before that determination:
(1) reasonable, advance written notice of the fact that he is being considered for release on parole;
(2) access, in accord with IC 11-8-5, to records and reports to be considered by the department in making the parole release decision; and
(3) an opportunity to appear before the person or persons making the determination, speak in his own behalf, and present documentary evidence.
(b) If parole is denied, the department shall give the offender written notice of the denial and the reasons for the denial. No offender may be denied parole solely on the basis that appropriate living quarters are unavailable in the community to which he will return.
(c) The department may parole an offender who is outside Indiana on a record made by the appropriate authorities of the jurisdiction in which he is confined.
(d) When an offender is released on parole he shall be given a

written statement of any conditions imposed by the department. Signed copies of this statement shall be forwarded to any person charged with his supervision and retained by the department.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-4
Discharge; term of parole; offenders not on parole; certification of discharge
Sec. 4. (a) An offender released on parole remains on parole until he reaches twenty-one (21) years of age, unless his parole is revoked or he is discharged before that time by the department. The department may discharge him from his commitment any time after his release on parole and shall discharge him when he reaches twenty-one (21) years of age.
(b) An offender who is not on parole may be unconditionally discharged by the department from his commitment at any time and shall be unconditionally discharged from his commitment upon reaching twenty-one (21) years of age.
(c) Upon discharge of an offender from his commitment under this section, the department shall certify the discharge to the clerk of the committing court. Upon receipt of the certification, the clerk shall make an entry on the record of judgment that the commitment has been satisfied.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-5
Supervision and assistance to offenders on parole
Sec. 5. The department shall supervise and assist offenders on parole. Its duties in this regard include:
(1) establishing methods and procedures in the administration of parole, including investigation, supervision, workloads, recordkeeping, and reporting;
(2) assisting offenders in making parole release plans;
(3) providing employment counseling and assistance in job and residential placement;
(4) providing family and individual counseling and treatment placement;
(5) providing financial counseling;
(6) providing vocational and educational counseling and placement;
(7) supervising and assisting out of state parolees accepted under an interstate compact; and
(8) cooperating with public and private agencies and with individual citizens concerned with the treatment or welfare of offenders and assisting the offender in obtaining services from these agencies and citizens.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-5.5
Victim notification upon release of sex offender Sec. 5.5. (a) This section shall not be construed to limit victims' rights granted by IC 35-40 or any other law.
(b) As used in this section, "sex offense" refers to a sex offense described in IC 11-8-8-5.
(c) As used in this section, "victim" means a person who has suffered direct harm as a result of a delinquent act that would be a sex offense if the delinquent offender were an adult. The term includes a victim's representative appointed under IC 35-40-13.
(d) Unless a victim has requested in writing not to be notified, the department shall notify the victim involved in the adjudication of a delinquent offender committed to the department for a sex offense of the delinquent offender's:
(1) discharge from the department of correction;
(2) release from the department of correction under any temporary release program administered by the department;
(3) release on parole;
(4) parole release hearing under this chapter;
(5) parole violation hearing under this chapter; or
(6) escape from commitment to the department of correction.
(e) The department shall make the notification required under subsection (d):
(1) at least forty (40) days before a discharge, release, or hearing occurs; and
(2) not later than twenty-four (24) hours after the escape of a delinquent offender from commitment to the department of correction.
The department shall supply the information to a victim at the address supplied to the department by the victim. A victim is responsible for supplying the department with any change of address or telephone number of the victim.
(f) The probation officer preparing the predispositional report under IC 31-37-17 shall inform the victim before the predispositional report is prepared of the right of the victim to receive notification from the department under subsection (d). The probation department shall forward the most recent list of the addresses or telephone numbers, or both, of victims to the department. The probation department shall supply the department with the information required by this section as soon as possible but not later than five (5) days after the receipt of the information. A victim is responsible for supplying the department with the correct address and telephone number of the victim.
(g) Notwithstanding IC 11-8-5-2 and IC 4-1-6, a delinquent offender may not have access to the name and address of a victim. Upon the filing of a motion by a person requesting or objecting to the release of victim information or representative information, or both, that is retained by the department, the court shall review in camera the information that is the subject of the motion before ruling on the motion.
(h) The notice required under subsection (d) must specify whether the delinquent offender is being discharged, is being released under

a temporary release program administered by the department, is being released on parole, is having a parole release hearing, is having a parole violation hearing, or has escaped. The notice must contain the following information:
(1) The name of the delinquent offender.
(2) The date of the delinquent act.
(3) The date of the adjudication as a delinquent offender.
(4) The delinquent act of which the delinquent offender was adjudicated.
(5) The disposition imposed.
(6) The amount of time for which the delinquent offender was committed to the department.
(7) The date and location of the interview (if applicable).
As added by P.L.77-2001, SEC.1. Amended by P.L.140-2006, SEC.16 and P.L.173-2006, SEC.16; P.L.146-2008, SEC.374.

IC 11-13-6-6
Duties of employees assigned to supervise and assist parolees; employee not considered law enforcement officer
Sec. 6. (a) An employee of the department assigned to supervise and assist parolees may:
(1) execute warrants issued by the department;
(2) serve orders, subpoenas, and notices issued by the department;
(3) conduct investigations necessary to the performance of the employee's duties;
(4) visit and confer with any person under the employee's supervision, even when that person is in custody;
(5) act as a probation officer if requested by the appropriate court and if that request is approved by the department;
(6) search a parolee's person or property if the employee has reasonable cause to believe that the parolee is violating or is in imminent danger of violating a condition of parole;
(7) arrest a parolee without a warrant if the employee has reasonable cause to believe that the parolee has violated or is about to violate a condition of the parolee's parole and that an emergency situation exists, so that awaiting action under section 7 of this chapter would create an undue risk to the public or to the parolee; and
(8) exercise any other power reasonably necessary in discharging the employee's duties and powers.
(b) An employee of the department assigned to supervise and assist parolees is not considered a law enforcement officer under IC 5-2-1 or IC 35-31.5-2-185.
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.311-1983, SEC.36; P.L.114-2012, SEC.29.

IC 11-13-6-7
Parole revocation proceedings; initiating actions; order to appear; warrant for arrest and confinement Sec. 7. (a) If the department believes that a parolee has violated a condition of his parole, it may initiate parole revocation proceedings by:
(1) issuing an order for the parolee to appear for a revocation hearing on the alleged violation; or
(2) issuing a warrant for the arrest and confinement of the parolee pending a preliminary hearing if there is a risk of his fleeing or being removed from the jurisdiction.
(b) When the department issues an order under subsection (a)(1) for the parolee to appear for a revocation hearing, the parolee and his parent, guardian, or custodian shall be given written notice of:
(1) the date, time, and place of the hearing;
(2) the parole condition alleged to have been violated;
(3) the procedures and rights applicable to such hearing; and
(4) the possible sanctions if a violation is found.
(c) When the department issues a warrant under subsection (a)(2) of this section for the arrest and confinement of the parolee pending a preliminary hearing, the parolee and his parent, guardian, or custodian shall be given written notice of:
(1) the date, time, and place of the hearing;
(2) the parole condition alleged to have been violated;
(3) the procedures and rights applicable to that hearing;
(4) if probable cause is found to exist, his right to a revocation hearing and the procedures and rights applicable to that hearing; and
(5) the possible sanctions if a violation is found.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-8
Probable cause hearing
Sec. 8. (a) Upon the arrest and confinement of a parolee for an alleged violation of a condition of parole, a person other than the one who reported or investigated the alleged violation or who recommended revocation shall hold a preliminary hearing to determine whether there is probable cause to believe a violation of a condition has occurred. In connection with the hearing the parolee is entitled to:
(1) appear and speak in his own behalf;
(2) call witnesses and present documentary evidence;
(3) confront and cross-examine witnesses, unless the person conducting the hearing finds that to do so would subject the witness to a substantial risk of harm; and
(4) have a written statement of the findings of fact and the evidence relied upon.
(b) The parolee's parent, guardian, or custodian is entitled to be present at the hearing.
(c) If it is determined there is not probable cause to believe the parolee violated a condition of his parole, the charge shall be dismissed.
(d) If it is determined from the evidence presented that there is

probable cause to believe the parolee violated a condition of his parole, confinement of the parolee may be continued pending a parole revocation hearing.
(e) In a case where the alleged violation of parole is based on a criminal conviction or a delinquency adjudication, the preliminary hearing required by this section need not be held.
(f) Unless good cause for the delay is established in the record of the proceeding, the parole revocation charge shall be dismissed if the preliminary hearing is not held within ten (10) days after the date of the arrest.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-9
Parole revocation hearing; time; presence of parent, guardian, or custodian; dismissal; violation of condition; statement of reasons for action taken; dismissal for delay
Sec. 9. (a) A parolee confined due to an alleged violation of his parole shall be afforded a parole revocation hearing by the department within sixty (60) days after his arrest. A parolee who is not confined and against whom is pending a charge of parole violation shall be afforded a parole revocation hearing within one hundred eighty (180) days after the date an order was issued for his appearance at a parole revocation hearing or the date of his arrest on the parole violation warrant, whichever is earlier. The purpose of the hearing is to determine whether a violation of a condition of parole has occurred and, if so, the appropriate action. In connection with the hearing the parolee is entitled to those procedural safeguards enumerated in section 8(a) of this chapter, plus representation by counsel and, if indigent, to have counsel appointed for him. The parolee may offer evidence in mitigation of the alleged violation.
(b) The parolee's parent, guardian, or custodian is entitled to be present at the hearing. The department shall give the parent, guardian, or custodian notice of the hearing.
(c) if it is determined from the evidence presented that the parolee did not commit a violation of a condition of parole, the charge shall be dismissed.
(d) If the department finds that the parolee did violate a condition of his parole, it may continue him on parole, with or without modifying the conditions, or revoke the parole and order him confined on either a continuous or intermittent basis.
(e) The department shall provide the parolee with a written statement of the reasons for the action taken under subsection (d), if parole is revoked.
(f) Unless good cause for the delay is established in the record of the proceeding, the parole revocation charge shall be dismissed if the revocation hearing is not held within the time established by subsection (a).
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.87, SEC.8.



CHAPTER 8. TRANSITIONAL PROGRAMS

IC 11-13-8-2
Written policies and procedures
Sec. 2. The department shall develop written policies and procedures to implement the programs required by section 1 of this chapter.
As added by P.L.240-1991(ss2), SEC.70.

IC 11-13-8-3
Components of programs
Sec. 3. (a) The programs established by section 1 of this chapter may include the following components:
(1) Substance abuse treatment and education.
(2) Living skills and family dynamics.
(3) Educational advancement.
(4) Community resources identification and job search training.
(b) The program components may, on an individual basis, include continued supervision or participation after the person is released on parole.
As added by P.L.240-1991(ss2), SEC.70.

IC 11-13-8-4
Annual report
Sec. 4. The department shall, not later than January 1 of each year, submit an annual report to the general assembly on the operation of the transitional programs established under this chapter. The report must be in an electronic format under IC 5-14-6 and must include information concerning the following:
(1) The number of offenders who participated in the program.
(2) The types of programs in which the offenders participated.
As added by P.L.240-1991(ss2), SEC.70. Amended by P.L.28-2004, SEC.85.



CHAPTER 9. REHABILITATION BASED DISCHARGE FOR LONG TERM INMATES

IC 11-13-9-2
Department's duty to identify inmates and provide certain information to the parole board
Sec. 2. (a) As used in this section, the years of an inmate's confinement are "consecutive" if:
(1) the inmate has remained in the continuous custody of the department for the requisite length of time; or
(2) the inmate would have remained in the continuous custody of the department for the requisite length of time, but:
(A) was released from the custody of the department on the basis of an erroneous court order; and
(B) returned to the custody of the department not later than seventy-two (72) hours after the erroneous court order was rescinded.
(b) Notwithstanding any other law, as soon as practicable after an inmate has been confined to the custody of the department for:
(1) twenty-five (25) consecutive years;
(2) twenty-four (24) consecutive years if the inmate has received one (1) year of credit time under IC 35-50-6-3.3;
(3) twenty-three (23) consecutive years if the inmate has received two (2) years of credit time under IC 35-50-6-3.3;
(4) twenty-two (22) consecutive years if the inmate has received three (3) years of credit time under IC 35-50-6-3.3; or
(5) twenty-one (21) consecutive years if the inmate has received four (4) years of credit time under IC 35-50-6-3.3;
the department shall identify the inmate to the parole board and provide the parole board with the inmate's offender progress report.
As added by P.L.119-2008, SEC.11. Amended by P.L.42-2010, SEC.1; P.L.228-2011, SEC.1; P.L.6-2012, SEC.79.

IC 11-13-9-3
Parole board hearing
Sec. 3. Upon receipt of the material described in section 2 of this chapter, the parole board shall set a hearing to determine whether the circumstances warrant the inmate's discharge from the custody of the

department.
As added by P.L.119-2008, SEC.11.

IC 11-13-9-4
Considerations bearing on discharge
Sec. 4. The parole board shall consider all relevant factors in determining whether the inmate is to be discharged under this chapter and must consider a community investigation report submitted to the parole board. The parole board shall give special consideration to an inmate who demonstrates each of the following:
(1) A good conduct history during confinement.
(2) Proof that the inmate will have suitable living quarters in a community if the inmate is discharged.
(3) Proof that one (1) or more employers in the area in which the inmate would reside if discharged have offered to employ the inmate for at least thirty (30) hours a week on the same terms as the employer employs other employees.
(4) Proof that the inmate:
(A) is at least a high school graduate; or
(B) has obtained:
(i) a general equivalency degree; or
(ii) a state of Indiana general educational development (GED) diploma.
As added by P.L.119-2008, SEC.11.

IC 11-13-9-5
Discharge; parole
Sec. 5. (a) If the parole board determines that the inmate:
(1) has been properly rehabilitated; and
(2) has suitable plans to carry out if discharged;
the parole board shall discharge the inmate from the custody of the department. An inmate who is released from confinement under this subsection must be placed on parole as described in subsection (b).
(b) An inmate who is discharged from the department under this section shall be placed on parole as follows:
(1) An inmate who is required to be placed on parole for the remainder of the inmate's life under IC 35-50-6-1(e) shall be placed on parole for the remainder of the inmate's life.
(2) An inmate who is:
(A) not an inmate described in subdivision (1); and
(B) not required to serve a period of probation;
shall be placed on parole for two (2) years.
As added by P.L.119-2008, SEC.11.

IC 11-13-9-6
Denial of discharge; new petition
Sec. 6. If the parole board denies an inmate's request to be discharged under this chapter, the inmate may petition for a new review not earlier than one (1) year after the parole board denies the request. As added by P.L.119-2008, SEC.11.

IC 11-13-9-7
Victim notification
Sec. 7. The parole board or the department shall notify a registered crime victim in accordance with IC 11-8-7-2 if an inmate is discharged under this chapter.
As added by P.L.119-2008, SEC.11.

IC 11-13-9-8
Transmission of certain records to the legislative council
Sec. 8. The department shall transmit the materials described in section 2 of this chapter to the legislative council in an electronic format under IC 5-14-6.
As added by P.L.119-2008, SEC.11.

IC 11-13-9-9
Rulemaking
Sec. 9. The department shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.119-2008, SEC.11.






ARTICLE 14. BOOT CAMP FOR YOUTHFUL OFFENDERS

CHAPTER 1. DEFINITIONS

IC 11-14-1-2
"Boot camp" defined
Sec. 2. "Boot camp" refers to the boot camp program established under IC 11-14-2-1.
As added by P.L.94-1990, SEC.1.

IC 11-14-1-3
"Participant" defined
Sec. 3. "Participant" means a youthful offender who is participating in the boot camp program.
As added by P.L.94-1990, SEC.1.

IC 11-14-1-4
"Sentencing court" defined
Sec. 4. "Sentencing court" means a court that commits a youthful offender to the department.
As added by P.L.94-1990, SEC.1.

IC 11-14-1-5
"Youthful offender" defined
Sec. 5. "Youthful offender" means an offender (as defined in IC 11-8-1-9) who:
(1) is less than twenty-one (21) years of age;
(2) has been committed to the department to serve a maximum sentence of not more than eight (8) years;
(3) has received a suspendible sentence under IC 35-50-2-2 or IC 35-50-2-2.1;
(4) has been sentenced by a court having criminal jurisdiction;
(5) has never been confined in a state or federal adult correctional facility; and
(6) has not previously participated in a military or correctional boot camp program.
As added by P.L.94-1990, SEC.1. Amended by P.L.109-1991, SEC.1; P.L.148-1995, SEC.1.



CHAPTER 2. BOOT CAMP CRITERIA AND PROGRAM ADMINISTRATION

IC 11-14-2-2
Number accommodated; personnel
Sec. 2. (a) The boot camp must accommodate at least one hundred (100) but not more than one hundred twenty (120) youthful offenders who are designated by the department to participate in the program.
(b) The department shall employ appropriately trained personnel to administer the boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-3
Facilities; separation
Sec. 3. The department shall develop and implement the boot camp at a facility or facilities determined by the department. However, a boot camp facility used by the department must be separated by means of fencing or distance from a facility that houses nonparticipants in boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-4
Selection of offenders; rules
Sec. 4. The department shall adopt rules under IC 4-22-2 concerning criteria for the selection by the department of youthful offenders to participate in boot camp, including the following:
(1) A participant must not have a physical limitation that would preclude participation in strenuous activity.
(2) A participant must not be mentally impaired.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-5
Services provided by camp; rules Sec. 5. The department shall adopt rules under IC 4-22-2 that ensure the boot camp provides the following for participants:
(1) A paramilitary environment emphasizing discipline, physical development, value modification, treatment intervention, and meaningful assignments.
(2) An opportunity for a participant to:
(A) learn self-discipline, self-respect, and personal accountability;
(B) acquire a positive work ethic and job skills; and
(C) form habits of cleanliness and hygiene.
(3) Treatment and counseling, if necessary, for the following:
(A) Drug and alcohol abuse.
(B) Emotional or mental problems.
(4) Education, including the following:
(A) Remedial programs.
(B) Programs in preparation for a state of Indiana general educational development (GED) diploma under IC 20-20-6 (before its repeal) or IC 22-4.1-18.
(C) Life skills.
(5) Vocational assessment designed to evaluate a participant's skill level and aptitudes for vocational and technical skill development.
As added by P.L.94-1990, SEC.1. Amended by P.L.149-1995, SEC.1; P.L.1-2005, SEC.126; P.L.7-2011, SEC.1.

IC 11-14-2-6
Administration of camp; rules
Sec. 6. The department shall adopt rules under IC 4-22-2 for administering the boot camp, including the following:
(1) Disciplinary procedures.
(2) Program requirements.
(3) A system for classifying and assigning participants.
(4) Procedures for the systematic review of participants, including:
(A) continuing performance evaluations by all staff who have direct contact with a participant;
(B) regularly scheduled review and evaluation of a participant by a facility review committee; and
(C) progress reports, based upon review and evaluation of a participant, to be submitted every thirty (30) days to the probation department for the sentencing court.
(5) Establishment of automated case files capable of interfacing with other offender information services provided by the department.
(6) Other procedures necessary for the administration of boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-7
Admission date Sec. 7. The department shall admit new participants on the first working day of each month.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-8
Number admitted
Sec. 8. The department shall admit not more than forty (40) participants a month.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-9
Length of participation
Sec. 9. (a) A participant shall participate in boot camp for exactly one hundred twenty (120) consecutive days.
(b) A participant does not earn:
(1) credit under any statute or rule; or
(2) any other benefit;
that reduces the period of boot camp participation below one hundred twenty (120) days.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-10
Summary punishment; record and statement of fact
Sec. 10. The department shall maintain a written record and statement of fact concerning summary punishment of a participant. Copies of the record and statement shall be sent to the probation department for the sentencing court.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-11
Withdrawal or expulsion; notification of court
Sec. 11. (a) A participant may voluntarily withdraw from the boot camp.
(b) The department shall notify the sentencing court of a participant who voluntarily withdraws or is expelled from boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-12
Expulsion; grounds; statement to court
Sec. 12. (a) A participant may be expelled from boot camp if program personnel find the participant:
(1) has committed misconduct under rules adopted by the department; or
(2) has failed to adapt to the boot camp regimen and program.
(b) If a participant is expelled from boot camp, the department shall submit to the sentencing court a statement describing the circumstances leading to the expulsion of the participant.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-13 Failure to complete camp; return to correctional facility
Sec. 13. A youthful offender who fails to successfully complete boot camp shall be returned to the general population of a correctional facility designated by the department to serve the remainder of the youthful offender's sentence.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-14
Approved nonparticipation; completion time
Sec. 14. If a youthful offender is unable to participate in boot camp due to circumstances approved by the department, the time spent in nonparticipation may be excluded from the calculation of the time required to successfully complete boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-15
Sentence served before placement; completion
Sec. 15. Any part of a sentence of a youthful offender served before placement in boot camp may not be counted toward program completion.
As added by P.L.94-1990, SEC.1.



CHAPTER 3. COURT PARTICIPATION

IC 11-14-3-2
Eligibility determination
Sec. 2. When a youthful offender is committed to the department, the department shall determine whether the youthful offender is eligible to participate in boot camp and whether the youthful offender wishes to participate in boot camp. This determination must be made when the youthful offender is evaluated at the department's reception and diagnostic center.
As added by P.L.94-1990, SEC.1.

IC 11-14-3-3
Placement; conditions
Sec. 3. If the department determines that a youthful offender is eligible to participate in boot camp, space is available in boot camp, and the youthful offender desires to participate, the department shall place the youthful offender in boot camp.
As added by P.L.94-1990, SEC.1. Amended by P.L.109-1991, SEC.2.

IC 11-14-3-4
Repealed
(Repealed by P.L.109-1991, SEC.4.)

IC 11-14-3-5
Repealed
(Repealed by P.L.109-1991, SEC.4.)

IC 11-14-3-6
Noneligibility; notice
Sec. 6. If the department:
(1) receives a recommendation for boot camp placement under section 1 of this chapter; and
(2) determines that the youthful offender is not eligible to participate in boot camp;
the department shall notify the sentencing court of the determination of noneligibility.
As added by P.L.94-1990, SEC.1.

IC 11-14-3-7
Completion of camp; disposition of offender
Sec. 7. (a) Upon successful completion of boot camp by a

youthful offender, the department shall return the youthful offender to the sentencing court for further disposition under IC 35-38-1-17.
(b) When a youthful offender is returned to the sentencing court for further disposition, the court:
(1) shall suspend the remainder of the youthful offender's sentence of incarceration, and place the youthful offender on probation;
(2) shall order the youthful offender to participate in boot camp transition under IC 11-14-4 for one (1) year as a condition of probation; and
(3) may order the youthful offender to comply with other conditions of probation set by the court under IC 35-38-2.
(c) If the youthful offender violates the conditions of probation or conditions of the transition, the court may revoke probation.
As added by P.L.94-1990, SEC.1. Amended by P.L.109-1991, SEC.3.



CHAPTER 4. TRANSITION PROCEDURES

IC 11-14-4-2
Offices; rules; location
Sec. 2. (a) The department shall adopt rules under IC 4-22-2 concerning the establishment and administration of not more than six (6) boot camp transition offices to be operated by the department for the purpose of supervising boot camp participants for one (1) year after the participants graduate from boot camp.
(b) The department shall select the location of boot camp transition offices.
As added by P.L.94-1990, SEC.1.

IC 11-14-4-3
Conditions; coordination; personal contacts
Sec. 3. (a) A transition officer to whom a boot camp graduate reports under section 1 of this chapter shall coordinate conditions of transition for the graduate with the probation department of the sentencing court, including the following:
(1) Continued education.
(2) Follow-up counseling.
(3) Community restitution or service work.
(4) Continuing drug and alcohol treatment intervention.
(5) Activities designed to assist a boot camp graduate with reintegration into the community.
(b) A transition officer shall schedule personal contact with the graduate.
As added by P.L.94-1990, SEC.1. Amended by P.L.32-2000, SEC.6.

IC 11-14-4-4
Repealed
(Repealed by P.L.109-1991, SEC.4.)









TITLE 12. HUMAN SERVICES

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 0.1. EFFECT OF 1992 RECODIFICATION

IC 12-7-0.1-2
Status of rules adopted under prior law
Sec. 2. (a) Except as provided in subsection (b), a rule adopted under a provision repealed by P.L.2-1992 is valid and effective until a rule is adopted under IC 4-22-2 that:
(1) supersedes in whole or in part the rule adopted under a provision repealed by P.L.2-1992; or
(2) repeals the rule adopted under a provision repealed by P.L.2-1992.
(b) If a rule adopted under a provision repealed by P.L.2-1992 before the effective date of the SECTION of P.L.2-1992 enacting or amending the statute authorizing the adoption:
(1) has not been superseded or repealed as provided in

subsection (a); and
(2) provides authority to a state agency that has been transferred to another state agency under P.L.2-1992;
the rule shall be interpreted to constitute an authorization to the state agency to which authority was transferred and not the former agency.
As added by P.L.220-2011, SEC.250.

IC 12-7-0.1-3
Preservation of background material related to recodification
Sec. 3. The general assembly may, by concurrent resolution, preserve any of the background materials related to P.L.2-1992.
As added by P.L.220-2011, SEC.250.



CHAPTER 1. APPLICATION

IC 12-7-1-2
References to federal statutes or regulations
Sec. 2. Except as otherwise provided in this title, a reference to federal statute or regulation in this title is a reference to the statute or regulation as in effect on January 1, 1992.
As added by P.L.2-1992, SEC.1.

IC 12-7-1-3
References to federal statutes or regulations relating to the National Voter Registration Act
Sec. 3. Except as otherwise provided in this title, a reference in this title to a federal statute or regulation relating to the federal National Voter Registration Act of 1993 (42 U.S.C. 1973gg) is a reference to the statute or regulation as in effect January 1, 2005.
As added by P.L.122-2000, SEC.15. Amended by P.L.81-2005, SEC.32 and P.L.230-2005, SEC.69.

IC 12-7-1-4
No effect of P.L.9-1991 on rights, liabilities, penalties, crimes, or proceedings
Sec. 4. P.L.9-1991 does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun;
before January 1, 1992. Those rights, liabilities, penalties, crimes, and proceedings continue and shall be imposed and enforced under prior law as if P.L.9-1991 had not been enacted.
As added by P.L.220-2011, SEC.251.

IC 12-7-1-5
Legalization of actions taken under certain statutes after June 30, 1999, and before December 1, 1999
Sec. 5. Actions taken under IC 12-8-1 (expired), IC 12-8-2 (expired), IC 12-8-6 (expired), and IC 12-8-8 (expired) after June 30, 1999, and before December 1, 1999, are legalized and validated to the extent that those actions would have been legal and valid if P.L.7-2000 had been enacted before July 1, 1999.
As added by P.L.220-2011, SEC.252. Amended by P.L.160-2012, SEC.7.



CHAPTER 2. DEFINITIONS

IC 12-7-2-1.5
Administrator
Sec. 1.5. "Administrator", for purposes of:
(1) IC 12-10-15, has the meaning set forth in IC 12-10-15-1.5; and
(2) IC 12-24-17, has the meaning set forth in IC 12-24-17-1.
As added by P.L.74-1992, SEC.2. Amended by P.L.184-2003, SEC.2.

IC 12-7-2-1.8
Adult entertainment establishment
Sec. 1.8. "Adult entertainment establishment", for purposes of IC 12-13-14-4.5, means a place that provides adult oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment.
As added by P.L.3-2012, SEC.1.

IC 12-7-2-2
Adult protective services unit
Sec. 2. "Adult protective services unit", for purposes of IC 12-10-3, has the meaning set forth in IC 12-10-3-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-3
Advance
Sec. 3. "Advance", for purposes of IC 12-20-25-41, has the meaning set forth in IC 12-20-25-41.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-3.3
Advisory committee
Sec. 3.3. "Advisory committee", for purposes of IC 12-15-35-51, has the meaning set forth in IC 12-15-35-51.
As added by P.L.36-2009, SEC.1.

IC 12-7-2-4
Advocacy Sec. 4. "Advocacy", for purposes of IC 12-28-1, has the meaning set forth in IC 12-28-1-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-5
Advocate
Sec. 5. "Advocate", for purposes of IC 12-26, refers to a person who:
(1) is a court appointed special advocate (as defined in IC 31-9-2-28); or
(2) is a guardian ad litem (as defined in IC 31-9-2-50).
As added by P.L.2-1992, SEC.1. Amended by P.L.1-1997, SEC.48.

IC 12-7-2-6
AFDC
Sec. 6. "AFDC" refers to the Aid to Families with Dependent Children program.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-7
Affected agency
Sec. 7. "Affected agency", for purposes of IC 12-16-1, has the meaning set forth in IC 12-16-1-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-8
Aged
Sec. 8. "Aged", for purposes of IC 12-10-1 and IC 12-10-2, means an individual who is at least sixty (60) years of age.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-9
Agency
Sec. 9. "Agency" means the following:
(1) For purposes of IC 12-10-12, the meaning set forth in IC 12-10-12-1.
(2) For purposes of IC 12-12.7-2, the meaning set forth in IC 12-12.7-2-1.
(3) For purposes of IC 12-32-1, the meaning set forth in IC 12-32-1-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.21-1992, SEC.3; P.L.93-2006, SEC.3; P.L.171-2011, SEC.9.

IC 12-7-2-10
Alcohol abuse
Sec. 10. "Alcohol abuse", for purposes of IC 12-23, means repeated episodes of intoxication or drinking which impair health or interfere with an individual's effectiveness on the job, at home, in the community, or operating a motor vehicle.
As added by P.L.2-1992, SEC.1.
IC 12-7-2-11
Alcohol abuser
Sec. 11. "Alcohol abuser", for purposes of IC 12-23, means an individual who has had repeated episodes of intoxication or drinking which impair the individual's health or interfere with the individual's effectiveness on the job, at home, in the community, or in operating a motor vehicle.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-12
Alcohol and drug services program
Sec. 12. "Alcohol and drug services program", for purposes of IC 12-23, means a service for a person:
(1) arrested for, charged with, or convicted of a misdemeanor or felony;
(2) against whom a:
(A) complaint for an infraction is filed; or
(B) judgment for an infraction is entered; or
(3) who is referred to a program under IC 12-23-14-5;
which provides intervention, education, referral, treatment, or rehabilitation, under the operation of a court or under private contract.
As added by P.L.2-1992, SEC.1. Amended by P.L.168-2002, SEC.1; P.L.80-2003, SEC.1; P.L.187-2011, SEC.2.

IC 12-7-2-13
Alcoholic
Sec. 13. "Alcoholic", for purposes of IC 12-23, means an individual who chronically and habitually uses alcoholic beverages to the extent that the individual:
(1) loses the power of self control with respect to the use of alcoholic beverages; and
(2) becomes a menace to the public morals, health, safety, or welfare of the members of society in general.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-14
Alcoholism
Sec. 14. "Alcoholism", for purposes of IC 12-23, means the abnormal condition which the effect of alcohol produces in an alcoholic.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-14.3
Alzheimer's and dementia special care
Sec. 14.3. "Alzheimer's and dementia special care", for purposes of IC 12-10-5.5, has the meaning set forth in IC 12-10-5.5-1.
As added by P.L.106-1997, SEC.1.

IC 12-7-2-14.7 Ancillary services
Sec. 14.7. "Ancillary services", for purposes of IC 12-10-17.1, has the meaning set forth in IC 12-10-17.1-2.
As added by P.L.255-2001, SEC.1. Amended by P.L.141-2006, SEC.11.

IC 12-7-2-15
Applicant
Sec. 15. "Applicant" means the following:
(1) For purposes of the following statutes, a person who has applied for assistance for the applicant or another person under any of the following statutes:
(A) IC 12-10-6.
(B) IC 12-10-12.
(C) IC 12-13.
(D) IC 12-14.
(E) IC 12-15.
(F) IC 12-19.
(2) For purposes of IC 12-17-12, the meaning set forth in IC 12-17-12-1.
(3) For purposes of IC 12-17-13, the meaning set forth in IC 12-17-13-1.
(4) For the purposes of IC 12-17.2, a person who seeks a license to operate a child care center or child care home.
(5) For purposes of IC 31-27, a person who seeks a license to operate a child caring institution, foster family home, group home, or child placing agency.
As added by P.L.2-1992, SEC.1. Amended by P.L.20-1992, SEC.4; P.L.81-1992, SEC.4; P.L.1-1993, SEC.68; P.L.61-1993, SEC.2; P.L.272-1999, SEC.6; P.L.145-2006, SEC.32.

IC 12-7-2-15.5
Appropriate and medically necessary
Sec. 15.5. "Appropriate and medically necessary", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-1.
As added by P.L.75-1992, SEC.1.

IC 12-7-2-16
Approved postsecondary educational institution
Sec. 16. "Approved postsecondary educational institution" has the meaning set forth in IC 21-7-13-6(a).
As added by P.L.2-1992, SEC.1. Amended by P.L.2-2007, SEC.153.

IC 12-7-2-17
Asset disregard
Sec. 17. "Asset disregard", for purposes of IC 12-15-39.6, has the meaning set forth in IC 12-15-39.6-10.
As added by P.L.2-1992, SEC.1. Amended by P.L.24-1997, SEC.5.

IC 12-7-2-18 Assistance
Sec. 18. "Assistance", for purposes of the following statutes, means money or services regardless of the source, paid or furnished under any of the following statutes:
(1) IC 12-10-6.
(2) IC 12-10-12.
(3) IC 12-13.
(4) IC 12-14.
(5) IC 12-15.
(6) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.272-1999, SEC.7; P.L.145-2006, SEC.33.

IC 12-7-2-18.3
Attendant care services
Sec. 18.3. "Attendant care services", for purposes of IC 12-10-17.1, has the meaning set forth in IC 12-10-17.1-3.
As added by P.L.255-2001, SEC.2. Amended by P.L.141-2006, SEC.12.

IC 12-7-2-18.7
Automated teller machine
Sec. 18.7. "Automated teller machine", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
As added by P.L.257-1997(ss), SEC.2.

IC 12-7-2-19
Autism
Sec. 19. (a) "Autism", for purposes of IC 12-11-8, has the meaning set forth in IC 12-11-8-1.
(b) "Autism", for purposes of IC 12-11-1.1-6 and IC 12-28-4-13, refers to the characteristics of a neurological disorder that is described in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, American Psychiatric Association, 1994, pages 70 and 71.
As added by P.L.2-1992, SEC.1. Amended by P.L.99-2007, SEC.41.

IC 12-7-2-20
Repealed
(Repealed by P.L.99-2007, SEC.224.)

IC 12-7-2-20.5
Basic necessities
Sec. 20.5. "Basic necessities", for purposes of IC 12-20, includes those services or items essential to meet the minimum standards of health, safety, and decency, including the following:
(1) Medical care described in IC 12-20-16-2.
(2) Clothing and footwear.
(3) Food.
(4) Shelter. (5) Transportation to seek and accept employment on a reasonable basis.
(6) Household essentials.
(7) Essential utility services.
(8) Other services or items the township trustee determines are necessities.
As added by P.L.51-1996, SEC.2.

IC 12-7-2-20.7
Basic services
Sec. 20.7. "Basic services", for purposes of IC 12-10-17.1, has the meaning set forth in IC 12-10-17.1-4.
As added by P.L.255-2001, SEC.3. Amended by P.L.141-2006, SEC.13.

IC 12-7-2-21
Blind
Sec. 21. "Blind" means the following:
(1) For purposes of the following statutes, the term refers to an individual who has vision in the better eye with correcting glasses of 20/200 or less, or a disqualifying visual field defect as determined upon examination by an ophthalmologist or optometrist who has been designated to make such examinations by the county office and approved by the division of family resources or by the division in the manner provided in any of the following statutes:
(A) IC 12-10-6.
(B) IC 12-10-12.
(C) IC 12-13.
(D) IC 12-14.
(E) IC 12-15.
(F) IC 12-19.
(2) For purposes of the following statutes, the term refers to an individual who has a central visual acuity of 20/200 or less in the individual's better eye with the best correction or a field of vision that is not greater than twenty (20) degrees at its widest diameter:
(A) IC 12-12-1.
(B) IC 12-12-3.
(C) IC 12-12-5.
(D) IC 12-12-6.
As added by P.L.2-1992, SEC.1. Amended by P.L.4-1993, SEC.17; P.L.5-1993, SEC.30; P.L.49-1997, SEC.41; P.L.272-1999, SEC.9; P.L.145-2006, SEC.34.

IC 12-7-2-22
Board
Sec. 22. "Board" means the following:
(1) For purposes of IC 12-10-10 and IC 12-10-11, the community and home options to institutional care for the

elderly and disabled board established by IC 12-10-11-1.
(2) For purposes of 12-12-7-5, the meaning set forth in IC 12-12-7-5(a).
(3) For purposes of IC 12-15-35, the meaning set forth in IC 12-15-35-2.
As added by P.L.2-1992, SEC.1. Amended by P.L.75-1992, SEC.2; P.L.20-1992, SEC.5; P.L.81-1992, SEC.5; P.L.1-1993, SEC.69; P.L.40-1994, SEC.6; P.L.104-1996, SEC.1; P.L.23-1996, SEC.10; P.L.24-1997, SEC.6; P.L.272-1999, SEC.10; P.L.145-2006, SEC.35.

IC 12-7-2-23
Body
Sec. 23. "Body", for purposes of IC 12-8-2.5, has the meaning set forth in IC 12-8-2.5-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.160-2012, SEC.8.

IC 12-7-2-24
Bureau
Sec. 24. "Bureau" means the following:
(1) For purposes of IC 12-10, the bureau of aging and in-home services established by IC 12-10-1-1.
(2) For purposes of IC 12-11, the bureau of developmental disabilities services established by IC 12-11-1.1-1.
(3) For purposes of IC 12-12, the rehabilitation services bureau of the division of disability and rehabilitative services established by IC 12-12-1-1.
(4) For purposes of IC 12-12.5, the bureau of quality improvement services established by IC 12-12.5-1-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.4-1993, SEC.18; P.L.5-1993, SEC.31; P.L.1-1994, SEC.47; P.L.40-1994, SEC.7; P.L.272-1999, SEC.11; P.L.243-2003, SEC.1; P.L.141-2006, SEC.14; P.L.145-2006, SEC.36; P.L.1-2007, SEC.104.

IC 12-7-2-24.5
Buy-in program
Sec. 24.5. "Buy-in program", as used in IC 12-15-41, has the meaning set forth in IC 12-15-41-1.
As added by P.L.287-2001, SEC.2.

IC 12-7-2-24.6
Caregiver
Sec. 24.6. "Caregiver", for purposes of IC 12-17.2, means an individual who is assigned by a provider the responsibility for supervising a specific child in the care of the provider.
As added by P.L.18-2003, SEC.1.

IC 12-7-2-24.7
Repealed
(Repealed by P.L.255-2003, SEC.55.)
IC 12-7-2-24.8
Caretaker
Sec. 24.8. "Caretaker", for purposes of IC 12-10.5, has the meaning set forth in IC 12-10.5-1-1.
As added by P.L.274-2003, SEC.2.

IC 12-7-2-24.9
Case contact
Sec. 24.9. "Case contact", for purposes of IC 12-20-28-3, has the meaning set forth in IC 12-20-28-3(b).
As added by P.L.180-2005, SEC.1.

IC 12-7-2-25
Case management
Sec. 25. "Case management", for purposes of IC 12-10-1 and IC 12-10-10, has the meaning set forth in IC 12-10-10-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.40-1994, SEC.8; P.L.150-1995, SEC.2; P.L.143-2011, SEC.3.

IC 12-7-2-26
Center
Sec. 26. "Center", for purposes of IC 12-26, means a community mental health center.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-26.1
Center for independent living
Sec. 26.1. "Center for independent living", for purposes of IC 12-12-8, has the meaning set forth in IC 12-12-8-1.
As added by P.L.151-1995, SEC.2. Amended by P.L.272-1999, SEC.12.

IC 12-7-2-26.5
Chemical test
Sec. 26.5. "Chemical test", for purposes of IC 12-23-14, means an analysis of an individual's:
(1) blood;
(2) breath;
(3) hair;
(4) sweat;
(5) saliva;
(6) urine; or
(7) other bodily substance;
to determine the presence of alcohol or a controlled substance (as defined in IC 35-48-1-9).
As added by P.L.168-2002, SEC.2. Amended by P.L.108-2010, SEC.3.

IC 12-7-2-27
Chief magistrate Sec. 27. "Chief magistrate", for purposes of IC 12-28-3, has the meaning set forth in IC 12-28-3-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-28
Child
Sec. 28. "Child" means the following:
(1) For purposes of IC 12-17.2, an individual who is less than eighteen (18) years of age.
(2) For purposes of IC 12-26, the meaning set forth in IC 31-9-2-13(d).
As added by P.L.2-1992, SEC.1. Amended by P.L.20-1992, SEC.6 and P.L.81-1992, SEC.6; P.L.1-1993, SEC.70; P.L.1-1997, SEC.49; P.L.34-2001, SEC.1; P.L.70-2004, SEC.2; P.L.145-2006, SEC.37.

IC 12-7-2-28.1
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-28.2
Child care
Sec. 28.2. "Child care", for purposes of IC 12-17.2, means a service that provides for the care, health, safety, and supervision of a child's social, emotional, and educational growth.
As added by P.L.20-1992, SEC.7 and P.L.81-1992, SEC.7. Amended by P.L.1-1993, SEC.71; P.L.145-2006, SEC.38.

IC 12-7-2-28.4
Child care center
Sec. 28.4. "Child care center", for purposes of IC 12-17.2, means a nonresidential building where at least one (1) child receives child care from a provider:
(1) while unattended by a parent, legal guardian, or custodian;
(2) for regular compensation; and
(3) for more than four (4) hours but less than twenty-four (24) hours in each of ten (10) consecutive days per year, excluding intervening Saturdays, Sundays, and holidays.
As added by P.L.20-1992, SEC.8; P.L.81-1992, SEC.8. Amended by P.L.1-1993, SEC.72; P.L.136-1993, SEC.1; P.L.1-1994, SEC.48; P.L.247-2001, SEC.4.

IC 12-7-2-28.6
Child care home
Sec. 28.6. (a) "Child care home", for purposes of IC 12-17.2, means a residential structure in which at least six (6) children (not including the children for whom the provider is a parent, stepparent, guardian, custodian, or other relative or any child who is at least fourteen (14) years of age and does not require child care) at any time receive child care from a provider:
(1) while unattended by a parent, legal guardian, or custodian; (2) for regular compensation; and
(3) for more than four (4) hours but less than twenty-four (24) hours in each of ten (10) consecutive days per year, excluding intervening Saturdays, Sundays, and holidays.
(b) The term includes:
(1) a class I child care home; and
(2) a class II child care home.
As added by P.L.20-1992, SEC.9 and P.L.81-1992, SEC.9. Amended by P.L.1-1993, SEC.73; P.L.136-1993, SEC.2; P.L.124-2007, SEC.1.

IC 12-7-2-28.8
Child care ministry
Sec. 28.8. "Child care ministry", for purposes of IC 12-17.2, means child care operated by a church or religious ministry that is a religious organization exempt from federal income taxation under Section 501 of the Internal Revenue Code.
As added by P.L.20-1992, SEC.10 and P.L.81-1992, SEC.10. Amended by P.L.1-1993, SEC.74.

IC 12-7-2-28.9
Child care program
Sec. 28.9. "Child care program", for purposes of IC 12-17.2-3.5, has the meaning set forth in IC 12-17.2-3.5-1.2.
As added by P.L.18-2003, SEC.2.

IC 12-7-2-29
Child caring institution
Sec. 29. "Child caring institution", for purposes of section 82(3) of this chapter and IC 12-26, means an institution that:
(1) operates under a license issued under IC 31-27;
(2) provides for delivery of mental health services that are appropriate to the needs of the individual; and
(3) complies with the rules adopted under IC 4-22-2 by the department of child services.
As added by P.L.2-1992, SEC.1. Amended by P.L.20-1992, SEC.11; P.L.81-1992, SEC.11; P.L.1-1993, SEC.75; P.L.61-1993, SEC.3; P.L.145-2006, SEC.39.

IC 12-7-2-30
Child in need of services
Sec. 30. "Child in need of services", for purposes of the following statutes, has the meaning set forth in IC 31-34-1-1 through IC 31-34-1-9:
(1) IC 12-13.
(2) IC 12-14.
(3) IC 12-15.
(4) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.1-1997, SEC.50; P.L.145-2006, SEC.40.
IC 12-7-2-31
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-31.5
Repealed
(Repealed by P.L.234-2005, SEC.192.)

IC 12-7-2-31.6
Repealed
(Repealed by P.L.234-2005, SEC.192.)

IC 12-7-2-32
Child welfare services
Sec. 32. "Child welfare services", for purposes of the following statutes, has the meaning set forth in IC 31-9-2-19.5:
(1) IC 12-13.
(2) IC 12-14.
(3) IC 12-15.
As added by P.L.2-1992, SEC.1. Amended by P.L.145-2006, SEC.41; P.L.146-2008, SEC.375.

IC 12-7-2-33
Repealed
(Repealed by P.L.61-1993, SEC.67.)

IC 12-7-2-33.5
Chronically medically dependent
Sec. 33.5. "Chronically medically dependent" for purposes of IC 12-15-36, has the meaning set forth in IC 12-15-36-2.
As added by P.L.76-1992, SEC.1.

IC 12-7-2-33.6
Coalition
Sec. 33.6. "Coalition", for purposes of IC 12-18-8, has the meaning set forth in IC 12-18-8-1.
As added by P.L.181-2003, SEC.1.

IC 12-7-2-33.7
Class I child care home
Sec. 33.7. (a) As used in this chapter, "class I child care home" means a child care home that serves any combination of full-time and part-time children, not to exceed at any one (1) time twelve (12) children plus three (3) children during the school year only who are enrolled in at least full-day kindergarten. Except as provided in IC 12-17.2-5-6.3(b), the addition of three (3) school age children may not occur during a break in the school year that exceeds four (4) weeks.
(b) A child:
(1) for whom a provider of care in the child care home is a

parent, stepparent, guardian, custodian, or other relative and who is at least seven (7) years of age; or
(2) who is at least fourteen (14) years of age and does not require child care;
shall not be counted in determining whether the child care home is within the limit set forth in subsection (a).
As added by P.L.136-1993, SEC.3. Amended by P.L.106-1996, SEC.1; P.L.247-2001, SEC.5; P.L.124-2007, SEC.2; P.L.197-2011, SEC.38.

IC 12-7-2-33.8
Class II child care home
Sec. 33.8. (a) As used in this chapter, "class II child care home" means a child care home that serves more than twelve (12) children but not more than any combination of sixteen (16) full-time and part-time children at any one (1) time.
(b) A child:
(1) for whom a provider of care in the child care home is a parent, stepparent, guardian, custodian, or other relative and who is at least seven (7) years of age; or
(2) who is at least fourteen (14) years of age and does not require child care;
shall not be counted in determining whether the child care home is within the limit set forth in subsection (a).
As added by P.L.136-1993, SEC.4. Amended by P.L.124-2007, SEC.3.

IC 12-7-2-33.9
Clean claim
Sec. 33.9. (a) "Clean claim", for purposes of IC 12-15-13, except for IC 12-15-13-1 and IC 12-15-13-1.5, has the meaning set forth in IC 12-15-13-0.5.
(b) "Clean claim", for purposes of IC 12-15-13-1 and IC 12-15-13-1.5, has the meaning set forth in IC 12-15-13-0.6.
As added by P.L.107-1996, SEC.1 and P.L.257-1996, SEC.1.

IC 12-7-2-34
Commission
Sec. 34. "Commission" means the following:
(1) For purposes of IC 12-10-2, the meaning set forth in IC 12-10-2-1.
(2) For purposes of IC 12-11-7, the meaning set forth in IC 12-11-7-1.
(3) For purposes of IC 12-12-2, the meaning set forth in IC 12-12-2-1.
(4) For purposes of IC 12-13-14, the meaning set forth in IC 12-13-14-1.
(5) For purposes of IC 12-15-46-2, the meaning set forth in IC 12-15-46-2(a).
(6) For purposes of IC 12-21-6.5, the meaning set forth in

IC 12-21-6.5-1.
(7) For purposes of IC 12-28-1, the meaning set forth in IC 12-28-1-3.
As added by P.L.2-1992, SEC.1. Amended by P.L.42-1995, SEC.4; P.L.2-1997, SEC.29; P.L.12-2006, SEC.1; P.L.181-2006, SEC.50; P.L.1-2007, SEC.105; P.L.6-2012, SEC.80.

IC 12-7-2-34.2
Commissioner
Sec. 34.2. "Commissioner", for purposes of IC 12-12-8, has the meaning set forth in IC 12-12-8-1.5.
As added by P.L.217-2005, SEC.1.

IC 12-7-2-35
Committee
Sec. 35. "Committee" means the following:
(1) For purposes of IC 12-15-33, the meaning set forth in IC 12-15-33-1.
(2) For purposes of IC 12-17.2-3.3, the meaning set forth in IC 12-17.2-3.3-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.2-1995, SEC.44; P.L.42-1995, SEC.5; P.L.107-2005, SEC.1; P.L.1-2007, SEC.106; P.L.229-2011, SEC.105.

IC 12-7-2-36
Community action agency
Sec. 36. "Community action agency", for purposes of IC 12-14-23, has the meaning set forth in IC 12-14-23-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-37
Community and home care services
Sec. 37. "Community and home care services", for purposes of IC 12-10-10, has the meaning set forth in IC 12-10-10-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-38
Community mental health center
Sec. 38. "Community mental health center" means a program of services that meets the following conditions:
(1) Is approved by the division of mental health and addiction.
(2) Is organized for the purpose of providing multiple services for persons with mental illness or a chronic addictive disorder.
(3) Is operated by one (1) of the following or any combination of the following:
(A) A city, a town, a county, or another political subdivision of Indiana.
(B) An agency of the state.
(C) An agency of the United States.
(D) A political subdivision of another state. (E) A hospital owned or operated by a unit of government described in clauses (A) through (D).
(F) A building authority organized for the purpose of constructing facilities to be leased to units of government.
(G) A corporation incorporated under IC 23-7-1.1 (before its repeal August 1, 1991) or IC 23-17.
(H) A nonprofit corporation incorporated in another state.
(I) A university or college.
As added by P.L.2-1992, SEC.1. Amended by P.L.23-1993, SEC.35; P.L.40-1994, SEC.9; P.L.215-2001, SEC.24.

IC 12-7-2-39
Community mental retardation and other developmental disabilities centers
Sec. 39. "Community mental retardation and other developmental disabilities centers", for purposes of IC 12-29 (except as provided in IC 12-29-3-6), means a program of services that meets the following conditions:
(1) Is approved by the division of disability and rehabilitative services.
(2) Is organized for the purpose of providing multiple services for persons with developmental disabilities.
(3) Is operated by one (1) of the following or any combination of the following:
(A) A city, a town, a county, or another political subdivision of Indiana.
(B) An agency of the state.
(C) An agency of the United States.
(D) A political subdivision of another state.
(E) A hospital owned or operated by a unit of government described in clauses (A) through (D).
(F) A building authority organized for the purpose of constructing facilities to be leased to units of government.
(G) A corporation incorporated under IC 23-7-1.1 (before its repeal August 1, 1991) or IC 23-17.
(H) A nonprofit corporation incorporated in another state.
(I) A university or college.
(4) Is accredited for the services provided by one (1) of the following organizations:
(A) The Commission on Accreditation of Rehabilitation Facilities (CARF), or its successor.
(B) The Council on Quality and Leadership in Supports for People with Disabilities, or its successor.
(C) The Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or its successor.
(D) The National Commission on Quality Assurance, or its successor.
(E) An independent national accreditation organization approved by the secretary.
As added by P.L.2-1992, SEC.1. Amended by P.L.23-1993, SEC.36;

P.L.4-1993, SEC.19; P.L.5-1993, SEC.32; P.L.1-1994, SEC.49; P.L.24-1997, SEC.7; P.L.64-2002, SEC.2; P.L.141-2006, SEC.15.

IC 12-7-2-40
Community based residential program
Sec. 40. "Community based residential program", for purposes of IC 12-22-2, refers to the programs described in IC 12-22-2-3.5.
As added by P.L.2-1992, SEC.1. Amended by P.L.272-1999, SEC.13; P.L.143-2011, SEC.4.

IC 12-7-2-40.2
Community spouse
Sec. 40.2. "Community spouse", for purposes of IC 12-15-2, means an individual who:
(1) is the spouse of an individual who resides in a nursing facility or another medical institution; and
(2) does not reside in a nursing facility or another medical institution.
As added by P.L.246-2005, SEC.98.

IC 12-7-2-40.5
Compendia
Sec. 40.5. "Compendia", for purposes of IC 12-15-35 and IC 12-15-35.5, has the meaning set forth in IC 12-15-35-3.
As added by P.L.75-1992, SEC.3. Amended by P.L.107-2002, SEC.4.

IC 12-7-2-40.6
Continuum of care
Sec. 40.6. (a) "Continuum of care" means a range of services:
(1) defined by the division in rules adopted under IC 4-22-2 to provide a comprehensive continuum of care by a community mental health center or other provider; and
(2) based on recovery focused models of care and that are intended to meet the individual treatment needs of the behavioral health consumer.
(b) The continuum of care may include the following services:
(1) Wellness programs.
(2) Engagement services.
(3) Outpatient and inpatient services.
(4) Rehabilitative and habilitative services.
(5) Residential care and supported housing.
(6) Acute intensive services.
All services must support prevention and treatment of mental health and addiction for all populations.
As added by P.L.40-1994, SEC.10. Amended by P.L.143-2011, SEC.5.

IC 12-7-2-40.7
Consumer control
Sec. 40.7. "Consumer control", for purposes of IC 12-12-8, has

the meaning set forth in IC 12-12-8-2.
As added by P.L.151-1995, SEC.3. Amended by P.L.272-1999, SEC.14.

IC 12-7-2-41
Contracting county
Sec. 41. "Contracting county", for purposes of IC 12-30-7, has the meaning set forth in IC 12-30-7-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-42
Contribution
Sec. 42. "Contribution", for purposes of IC 12-17-12, has the meaning set forth in IC 12-17-12-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-43
Control board
Sec. 43. "Control board", for purposes of IC 12-20-25, has the meaning set forth in IC 12-20-25-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-43.5
Cooperate
Sec. 43.5. (a) "Cooperate", for purposes of IC 12-14-2-24, IC 12-14-7-2, and IC 12-14-7-3, includes, with regard to nonparent custodians or guardians, the following:
(1) To appear at appointments, in person or by telephone, with a prosecuting attorney related to:
(A) establishing:
(i) paternity; or
(ii) an order for child support; or
(B) enforcing an order for child support.
(2) To return telephone calls and respond to correspondence when requested by a prosecuting attorney.
(3) To supply information, to the extent known by the nonparent custodian or guardian, for a prosecuting attorney to proceed with appropriate actions to:
(A) establish paternity of a dependent child;
(B) locate parents; or
(C) establish a child support order with respect to a child.
(4) To appear at hearings regarding:
(A) establishment of paternity of a child or a child support order; or
(B) enforcement of a child support order;
if attendance is necessary as determined by the prosecuting attorney.
(b) Information under subsection (a)(3) includes:
(1) identification of potential fathers of a dependent child, if known and paternity has not been established; and (2) the following information, if known, regarding any parent or potential parent of a dependent child:
(A) The full legal name and nicknames.
(B) The Social Security number.
(C) The current or last known address and phone number.
(D) The current or last known employer, including the name and address of the employer.
(E) If a student, the current or last known school.
(F) The criminal record, including where and when the parent or potential parent was incarcerated.
(G) The date of birth or age.
(H) The race.
(I) Any known group or organizational affiliations.
(J) The names and addresses of close friends or relatives.
(K) Any other information that the prosecuting attorney requests to help locate or identify a parent of a dependent child.
(L) A recent photograph.
As added by P.L.80-2010, SEC.15.

IC 12-7-2-44
Council
Sec. 44. "Council" means the following:
(1) For purposes of IC 12-9-4, the meaning set forth in IC 12-9-4-1.
(2) For purposes of IC 12-12-8, the meaning set forth in IC 12-12-8-2.5.
(3) For purposes of IC 12-13-4, the meaning set forth in IC 12-13-4-1.
(4) For purposes of IC 12-12.7-2, the meaning set forth in IC 12-12.7-2-2.
(5) For purposes of IC 12-21-4, the meaning set forth in IC 12-21-4-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.21-1992, SEC.4; P.L.40-1994, SEC.11; P.L.91-1996, SEC.2; P.L.287-2001, SEC.3; P.L.217-2005, SEC.2; P.L.93-2006, SEC.4; P.L.130-2009, SEC.15; P.L.197-2011, SEC.39; P.L.229-2011, SEC.106; P.L.6-2012, SEC.81.

IC 12-7-2-44.5
Counseling
Sec. 44.5. "Counseling", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-4.
As added by P.L.75-1992, SEC.4.

IC 12-7-2-44.6
Countable asset
Sec. 44.6. "Countable asset", for purposes of IC 12-20, means noncash property that is not necessary for the health, safety, or decent living standard of a household that: (1) is owned wholly or in part by the applicant or a member of the applicant's household;
(2) the applicant or the household member has the legal right to sell or liquidate; and
(3) includes:
(A) real property other than property that is used for the production of income or that is the primary residence of the household;
(B) savings and checking accounts, certificates of deposit, bonds, stocks, and other intangibles that have a net cash value; and
(C) boats, other vehicles, or any other personal property used solely for recreational or entertainment purposes.
As added by P.L.51-1996, SEC.3.

IC 12-7-2-44.7
Countable income
Sec. 44.7. "Countable income", for purposes of IC 12-20, means a monetary amount either paid to an applicant or a member of an applicant's household not more than thirty (30) days before the date of application for township assistance, or accrued and legally available for withdrawal by an applicant or a member of an applicant's household at the time of application or not more than thirty (30) days after the date of application for township assistance. The term includes the following:
(1) Gross wages before mandatory deductions.
(2) Social Security benefits, including Supplemental Security Income.
(3) Aid to Families with Dependent Children.
(4) Unemployment compensation.
(5) Worker's compensation (except compensation that is restricted for the payment of medical expenses).
(6) Vacation pay.
(7) Sick benefits.
(8) Strike benefits.
(9) Private or public pensions.
(10) Taxable income from self-employment.
(11) Bartered goods and services provided by another individual for the payment of nonessential needs on behalf of an applicant or an applicant's household if monetary compensation or the provision of basic necessities would have been reasonably available from that individual.
(12) Child support.
(13) Gifts of cash, goods, or services.
(14) Other sources of revenue or services that the township trustee may reasonably determine to be countable income.
As added by P.L.51-1996, SEC.4. Amended by P.L.73-2005, SEC.5.

IC 12-7-2-44.9
Countable resources Sec. 44.9. "Countable resources", for purposes of IC 12-15-41, has the meaning set forth in IC 12-15-41-2.
As added by P.L.287-2001, SEC.4.

IC 12-7-2-45
County office
Sec. 45. "County office" refers to a county office of the division of family resources.
As added by P.L.2-1992, SEC.1. Amended by P.L.4-1993, SEC.20; P.L.5-1993, SEC.33; P.L.146-2008, SEC.376; P.L.44-2009, SEC.9.

IC 12-7-2-46
County director
Sec. 46. "County director" refers to a director of a county office of the division of family resources.
As added by P.L.2-1992, SEC.1. Amended by P.L.4-1993, SEC.21; P.L.5-1993, SEC.34; P.L.145-2006, SEC.42; P.L.146-2008, SEC.377; P.L.44-2009, SEC.10.

IC 12-7-2-46.2
County home
Sec. 46.2. "County home", for purposes of IC 12-20, means a residential facility owned, staffed, maintained, and operated by a county government for eligible county residents who are able to perform activities of daily living with little or no assistance, including the following activities:
(1) Bathing.
(2) Dressing.
(3) Grooming.
(4) Walking.
(5) Using the toilet.
(6) Eating.
As added by P.L.51-1996, SEC.5.

IC 12-7-2-46.5
Court
Sec. 46.5. "Court", for purposes of IC 12-17.2, means a circuit or superior court.
As added by P.L.20-1992, SEC.13 and P.L.81-1992, SEC.13. Amended by P.L.1-1993, SEC.78; P.L.145-2006, SEC.43.

IC 12-7-2-47
Repealed
(Repealed by P.L.272-1999, SEC.66.)

IC 12-7-2-47.5
Covered entity
Sec. 47.5. "Covered entity", for purposes of IC 12-15-23.5, has the meaning set forth in IC 12-15-23.5-1.
As added by P.L.187-2007, SEC.1.
IC 12-7-2-48
Covered medical services
Sec. 48. "Covered medical services", for purposes of IC 12-16-1, has the meaning set forth in IC 12-16-1-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-48.5
Covered outpatient drug
Sec. 48.5. "Covered outpatient drug", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-4.5.
As added by P.L.107-2002, SEC.5.

IC 12-7-2-49
Repealed
(Repealed by P.L.272-1999, SEC.66.)

IC 12-7-2-50
Repealed
(Repealed by P.L.272-1999, SEC.66.)

IC 12-7-2-51
Creditor
Sec. 51. "Creditor", for purposes of IC 12-20-25, has the meaning set forth in IC 12-20-25-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-51.4
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-51.5
Repealed
(Repealed by P.L.1-1993, SEC.79; P.L.61-1993, SEC.67; P.L.136-1993, SEC.24.)

IC 12-7-2-51.7
Criteria
Sec. 51.7. "Criteria", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-5.
As added by P.L.1-1993, SEC.81.

IC 12-7-2-51.8
Cross-indicated drug
Sec. 51.8. "Cross-indicated drug", for purposes of IC 12-15-35.5, has the meaning set forth in IC 12-15-35.5-2.
As added by P.L.6-2002, SEC.1 and P.L.107-2002, SEC.6.

IC 12-7-2-51.9
Cross-disability
Sec. 51.9. "Cross-disability", for purposes of IC 12-12-8, has the

meaning set forth in IC 12-12-8-3.
As added by P.L.151-1995, SEC.4. Amended by P.L.272-1999, SEC.15.

IC 12-7-2-52
Custodial authority of a building
Sec. 52. "Custodial authority of a building", for purposes of the following statutes, means the person authorized to contract for the provision of vending services in the building:
(1) IC 12-12-5.
(2) IC 12-12-6.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-52.2
Crowd out
Sec. 52.2. "Crowd out", for purposes of IC 12-17.6, has the meaning set forth in IC 12-17.6-1-2.
As added by P.L.273-1999, SEC.163. Amended by P.L.283-2001, SEC.9; P.L.255-2003, SEC.8.

IC 12-7-2-53
Dangerous
Sec. 53. "Dangerous", for purposes of IC 12-26, means a condition in which an individual as a result of mental illness, presents a substantial risk that the individual will harm the individual or others.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-54
Repealed
(Repealed by P.L.20-1992, SEC.47.)

IC 12-7-2-55
Repealed
(Repealed by P.L.20-1992, SEC.47.)

IC 12-7-2-55.1
Repealed
(Repealed by P.L.28-2012, SEC.1.)

IC 12-7-2-56
Repealed
(Repealed by P.L.20-1992, SEC.47.)

IC 12-7-2-56.5
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 12-7-2-57
Delinquent child Sec. 57. "Delinquent child", for purposes of the following statutes, has the meaning set forth in IC 31-37-1 and IC 31-37-2:
(1) IC 12-13.
(2) IC 12-14.
(3) IC 12-15.
(4) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.1-1997, SEC.51; P.L.145-2006, SEC.44.

IC 12-7-2-57.5
Department
Sec. 57.5. "Department", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
As added by P.L.2-1997, SEC.30. Amended by P.L.90-2002, SEC.338; P.L.234-2005, SEC.12; P.L.146-2008, SEC.378.

IC 12-7-2-58
Dependent child
Sec. 58. (a) "Dependent child", for purposes of the statutes listed in subsection (b), means a needy individual who satisfies either of the following conditions:
(1) The individual is less than sixteen (16) years of age.
(2) The individual is less than eighteen (18) years of age and the county office that has jurisdiction of the individual finds all of the following:
(A) The individual regularly attends school.
(B) The individual has been deprived of parental support or care because of a parent's:
(i) death;
(ii) continued absence from the home; or
(iii) physical or mental incapacity.
(C) The individual's parent or other relative who is legally responsible for the child's support is not able to provide adequately for the individual without public assistance.
(D) The individual is living in the home of at least one (1) of the following relatives:
(i) The individual's parent.
(ii) The individual's sibling.
(iii) The individual's grandparent.
(iv) The individual's stepparent.
(v) The individual's stepbrother or stepsister.
(vi) The individual's aunt or uncle.
(b) This section applies to the following statutes:
(1) IC 12-13.
(2) IC 12-14.
(3) IC 12-15.
(4) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.4-1993, SEC.22; P.L.5-1993, SEC.35; P.L.145-2006, SEC.45.
IC 12-7-2-59
Designee
Sec. 59. "Designee", for purposes of IC 12-10-12, has the meaning set forth in IC 12-10-12-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-60
Destitute child
Sec. 60. (a) "Destitute child", for purposes of the statutes listed in subsection (b), means an individual:
(1) who is needy;
(2) who is not a public ward;
(3) who is less than eighteen (18) years of age;
(4) who has been deprived of parental support or care because of a parent's:
(A) death;
(B) continued absence from the home; or
(C) physical or mental incapacity; and
(5) whose relatives liable for the individual's support are not able to provide adequate care or support for the individual without public assistance; and
(6) who is in need of foster care, under circumstances that do not require the individual to be made a public ward.
(b) This section applies to the following statutes:
(1) IC 12-13.
(2) IC 12-14.
(3) IC 12-15.
(4) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.145-2006, SEC.46.

IC 12-7-2-61
Developmental disability
Sec. 61. (a) Except as provided in subsection (b), "developmental disability" means a severe, chronic disability of an individual that meets all of the following conditions:
(1) Is attributable to:
(A) intellectual disability, cerebral palsy, epilepsy, or autism; or
(B) any other condition (other than a sole diagnosis of mental illness) found to be closely related to intellectual disability, because this condition results in similar impairment of general intellectual functioning or adaptive behavior or requires treatment or services similar to those required for a person with an intellectual disability.
(2) Is manifested before the individual is twenty-two (22) years of age.
(3) Is likely to continue indefinitely.
(4) Results in substantial functional limitations in at least three (3) of the following areas of major life activities:
(A) Self-care. (B) Understanding and use of language.
(C) Learning.
(D) Mobility.
(E) Self-direction.
(F) Capacity for independent living.
(G) Economic self-sufficiency.
(b) The definition in subsection (a) does not apply and may not affect services provided to an individual receiving:
(1) home and community based Medicaid waiver; or
(2) ICF/MR;
services through the division on June 30, 2011.
As added by P.L.2-1992, SEC.1. Amended by P.L.23-1993, SEC.37; P.L.229-2011, SEC.107.

IC 12-7-2-62
Repealed
(Repealed by P.L.99-2007, SEC.224.)

IC 12-7-2-63
Repealed
(Repealed by P.L.272-1999, SEC.66.)

IC 12-7-2-64
Director
Sec. 64. "Director" refers to the following:
(1) With respect to a particular division, the director of the division.
(2) With respect to a particular state institution, the director who has administrative control of and responsibility for the state institution.
(3) For purposes of IC 12-8-12.5, the term refers to the director of the division of family resources.
(4) For purposes of IC 12-10-15, the term refers to the director of the division of aging.
(5) For purposes of IC 12-25, the term refers to the director of the division of mental health and addiction.
(6) For purposes of IC 12-26, the term:
(A) refers to the director who has administrative control of and responsibility for the appropriate state institution; and
(B) includes the director's designee.
(7) If subdivisions (1) through (6) do not apply, the term refers to the director of any of the divisions.
As added by P.L.2-1992, SEC.1. Amended by P.L.73-1998, SEC.1; P.L.215-2001, SEC.25; P.L.2-2005, SEC.45; P.L.234-2005, SEC.13; P.L.141-2006, SEC.16; P.L.145-2006, SEC.47; P.L.1-2007, SEC.107; P.L.146-2008, SEC.379; P.L.110-2010, SEC.17.

IC 12-7-2-65
Repealed
(Repealed by P.L.99-2007, SEC.224.)
IC 12-7-2-66
Repealed
(Repealed by P.L.99-2007, SEC.224.)

IC 12-7-2-67
Discharge
Sec. 67. "Discharge", for purposes of IC 12-26, means the final and complete release of an individual with a mental illness from the care, treatment, training, or detention at a facility to which the individual was committed or entered voluntarily for mental illness.
As added by P.L.2-1992, SEC.1. Amended by P.L.99-2007, SEC.42.

IC 12-7-2-68
Distressed township
Sec. 68. "Distressed township", for purposes of IC 12-20-25, has the meaning set forth in IC 12-20-25-4.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-69
Division
Sec. 69. (a) "Division", except as provided in subsections (b) and (c), refers to any of the following:
(1) The division of disability and rehabilitative services established by IC 12-9-1-1.
(2) The division of aging established by IC 12-9.1-1-1.
(3) The division of family resources established by IC 12-13-1-1.
(4) The division of mental health and addiction established by IC 12-21-1-1.
(b) The term refers to the following:
(1) For purposes of the following statutes, the division of disability and rehabilitative services established by IC 12-9-1-1:
(A) IC 12-9.
(B) IC 12-11.
(C) IC 12-12.
(D) IC 12-12.5.
(E) IC 12-12.7.
(F) IC 12-15-46-2.
(G) IC 12-28-5.
(2) For purposes of the following statutes, the division of aging established by IC 12-9.1-1-1:
(A) IC 12-9.1.
(B) IC 12-10.
(3) For purposes of the following statutes, the division of family resources established by IC 12-13-1-1:
(A) IC 12-13.
(B) IC 12-14.
(C) IC 12-15.
(D) IC 12-16. (E) IC 12-17.2.
(F) IC 12-18.
(G) IC 12-19.
(H) IC 12-20.
(4) For purposes of the following statutes, the division of mental health and addiction established by IC 12-21-1-1:
(A) IC 12-21.
(B) IC 12-22.
(C) IC 12-23.
(D) IC 12-25.
(c) With respect to a particular state institution, the term refers to the division whose director has administrative control of and responsibility for the state institution.
(d) For purposes of IC 12-24, IC 12-26, and IC 12-27, the term refers to the division whose director has administrative control of and responsibility for the appropriate state institution.
As added by P.L.2-1992, SEC.1. Amended by P.L.20-1992, SEC.15; P.L.81-1992, SEC.15; P.L.1-1993, SEC.82; P.L.4-1993, SEC.23; P.L.5-1993, SEC.36; P.L.1-1994, SEC.50; P.L.40-1994, SEC.12; P.L.215-2001, SEC.26; P.L.283-2001, SEC.10; P.L.1-2002, SEC.50; P.L.255-2003, SEC.9; P.L.243-2003, SEC.2; P.L.234-2005, SEC.14; P.L.93-2006, SEC.5; P.L.141-2006, SEC.17; P.L.1-2007, SEC.108; P.L.229-2011, SEC.108; P.L.6-2012, SEC.82.

IC 12-7-2-69.5
Domestic violence
Sec. 69.5. "Domestic violence", for purposes of IC 12-18-8, has the meaning set forth in IC 34-6-2-34.5.
As added by P.L.181-2003, SEC.2.

IC 12-7-2-70
Repealed
(Repealed by P.L.130-2009, SEC.28.)

IC 12-7-2-71
Drug
Sec. 71. "Drug", for purposes of IC 12-23, means a drug or a controlled substance (as defined in IC 35-48-1).
As added by P.L.2-1992, SEC.1.

IC 12-7-2-72
Drug abuse
Sec. 72. "Drug abuse", for purposes of IC 12-23, means:
(1) psychological or physical dependence on the effect of drugs or harmful substances; or
(2) abuse of the use of drugs or harmful substances;
that is harmful to the individual or society.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-73 Drug abuser
Sec. 73. "Drug abuser", for purposes of IC 12-23, means an individual who:
(1) has developed a psychological or physical dependence on the effects of drugs or harmful substances; or
(2) abuses the use of drugs or harmful substances;
so that the individual or society is harmed.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-73.2
Drug-disease contraindication
Sec. 73.2. "Drug-disease contraindication", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-6.
As added by P.L.75-1992, SEC.6.

IC 12-7-2-73.4
Drug-drug interaction
Sec. 73.4. "Drug-drug interaction", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-7.
As added by P.L.75-1992, SEC.7.

IC 12-7-2-73.5
Repealed
(Repealed by P.L.108-2010, SEC.10.)

IC 12-7-2-73.6
Drug utilitization review or DUR
Sec. 73.6. "Drug utilitization review" or "DUR", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-8.
As added by P.L.75-1992, SEC.8.

IC 12-7-2-74
Early intervention services
Sec. 74. "Early intervention services", for purposes of IC 12-12.7-2, has the meaning set forth in IC 12-12.7-2-3.
As added by P.L.2-1992, SEC.1. Amended by P.L.21-1992, SEC.5; P.L.93-2006, SEC.6.

IC 12-7-2-74.5
EBT program
Sec. 74.5. "EBT program", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
As added by P.L.2-1997, SEC.31.

IC 12-7-2-75
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 12-7-2-76
Eligible individual Sec. 76. (a) "Eligible individual", for purposes of IC 12-10-10, has the meaning set forth in IC 12-10-10-4.
(b) "Eligible individual" has the meaning set forth in IC 12-14-18-1.5 for purposes of the following:
(1) IC 12-10-6.
(2) IC 12-14-2.
(3) IC 12-14-18.
(4) IC 12-14-19.
(5) IC 12-15-2.
(6) IC 12-15-3.
(7) IC 12-16-3.5.
(8) IC 12-20-5.5.
As added by P.L.2-1992, SEC.1. Amended by P.L.128-1999, SEC.4; P.L.283-2001, SEC.11; P.L.120-2002, SEC.8; P.L.97-2004, SEC.47; P.L.145-2006, SEC.48.

IC 12-7-2-76.5
Emergency
Sec. 76.5. (a) "Emergency", for purposes of IC 12-20, means an unpredictable circumstance or a series of unpredictable circumstances that:
(1) place the health or safety of a household or a member of a household in jeopardy; and
(2) cannot be remedied in a timely manner by means other than township assistance.
(b) "Emergency", for purposes of IC 12-17.6, has the meaning set forth in IC 12-17.6-1-2.6.
As added by P.L.51-1996, SEC.6. Amended by P.L.95-2000, SEC.1; P.L.283-2001, SEC.12; P.L.255-2003, SEC.10.

IC 12-7-2-76.6
Emergency medical condition
Sec. 76.6. "Emergency medical condition", for purposes of IC 12-15-12, has the meaning set forth in IC 12-15-12-0.3.
As added by P.L.223-2001, SEC.1.

IC 12-7-2-76.7
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-76.8
Employed; employee; employment; employs
Sec. 76.8. "Employed", "employee", "employment", or "employs", for purposes of IC 12-17.2-3.5, has the meaning set forth in IC 12-17.2-3.5-1.3.
As added by P.L.18-2003, SEC.3.

IC 12-7-2-76.9
Emergency services
Sec. 76.9. "Emergency services", for purposes of IC 12-15-12, has

the meaning set forth in IC 12-15-12-0.5.
As added by P.L.223-2001, SEC.2.

IC 12-7-2-77
Endangered adult
Sec. 77. "Endangered adult", for purposes of IC 12-10-3, has the meaning set forth in IC 12-10-3-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-77.5
Estate
Sec. 77.5. "Estate", for purposes of IC 12-15-9, has the meaning set forth in IC 12-15-9-0.5.
As added by P.L.152-1995, SEC.1.

IC 12-7-2-78
Repealed
(Repealed by P.L.40-1994, SEC.83.)

IC 12-7-2-78.5
Essential person
Sec. 78.5. "Essential person", for purposes of IC 12-14, has the meaning set forth in IC 12-14-2-0.5.
As added by P.L.46-1995, SEC.3.

IC 12-7-2-79
Executive authority
Sec. 79. "Executive authority", for purposes of IC 12-28-3, has the meaning set forth in IC 12-28-3-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-80
Repealed
(Repealed by P.L.20-1992, SEC.47.)

IC 12-7-2-81
Expenses and obligations
Sec. 81. (a) "Expenses and obligations", for purposes of the statutes listed in subsection (b), refer to expenses, obligations, assistance, and claims:
(1) of a county office;
(2) incurred in the administration of the welfare services of the county;
(3) incurred as provided by law; and
(4) for:
(A) assistance for aged persons in need;
(B) assistance to dependent children; and
(C) other assistance or services that a county office is authorized by law to allow.
(b) This section applies to the following statutes: (1) IC 12-13.
(2) IC 12-14.
(3) IC 12-15.
(4) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.4-1993, SEC.24; P.L.5-1993, SEC.37; P.L.145-2006, SEC.49.

IC 12-7-2-82
Facility
Sec. 82. "Facility" means the following:
(1) For purposes of IC 12-17-12, the meaning set forth in IC 12-17-12-3.
(2) For purposes of IC 12-17-13, the meaning set forth in IC 12-17-13-2.
(3) For purposes of IC 12-26, a hospital, a health and hospital corporation established under IC 16-22-8, a psychiatric hospital, a community mental health center, another institution, a program, a managed care provider, or a child caring institution:
(A) where an individual with a mental illness can receive rehabilitative treatment, or habilitation and care, in the least restrictive environment suitable for the necessary care, treatment, and protection of the individual and others; and
(B) that has adequate space and treatment staff appropriate to the needs of the individual as determined by the superintendent of the facility.
The term includes all services, programs, and centers of the facility, wherever located.
(4) For purposes of IC 12-15-32, the meaning set forth in IC 12-15-32-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.62-1993, SEC.2; P.L.40-1994, SEC.13; P.L.99-2007, SEC.43; P.L.194-2007, SEC.2.

IC 12-7-2-82.2
Family or household member
Sec. 82.2. "Family or household member", for purposes of IC 12-18-8, has the meaning set forth in IC 12-18-8-3.
As added by P.L.181-2003, SEC.3.

IC 12-7-2-82.3
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 12-7-2-82.4
Family planning services
Sec. 82.4. "Family planning services", for purposes of IC 12-15-46-1, has the meaning set forth in IC 12-15-46-1(a).
As added by P.L.160-2011, SEC.2. Amended by P.L.6-2012, SEC.83.

IC 12-7-2-82.5
Family support program Sec. 82.5. "Family support program", for purposes of IC 12-8-14, has the meaning set forth in IC 12-8-14-1.
As added by P.L.137-1993, SEC.1. Amended by P.L.272-1999, SEC.17.

IC 12-7-2-82.7
Federal act
Sec. 82.7. "Federal act", for purposes of IC 12-12-8, has the meaning set forth in IC 12-12-8-3.2.
As added by P.L.217-2005, SEC.3.

IC 12-7-2-83
Federal department
Sec. 83. "Federal department", for purposes of IC 12-26-9, has the meaning set forth in IC 12-26-9-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-84
Federal facility
Sec. 84. "Federal facility", for purposes of IC 12-26-9, has the meaning set forth in IC 12-26-9-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-85
Federal income poverty level
Sec. 85. "Federal income poverty level", for purposes of IC 12-15-2, has the meaning set forth in IC 12-15-2-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-85.1
Fertilization
Sec. 85.1. "Fertilization", for purposes of IC 12-15-46-1, has the meaning set forth in IC 12-15-46-1(b).
As added by P.L.160-2011, SEC.3. Amended by P.L.6-2012, SEC.84.

IC 12-7-2-85.2
Final judgment
Sec. 85.2. "Final judgment", for purposes of IC 12-18-8, has the meaning set forth in IC 12-18-8-4.
As added by P.L.181-2003, SEC.4.

IC 12-7-2-85.3
Financial institution
Sec. 85.3. "Financial institution", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
As added by P.L.257-1997(ss), SEC.3. Amended by P.L.145-2006, SEC.50.

IC 12-7-2-85.4
Federal public benefit Sec. 85.4. "Federal public benefit", for purposes of IC 12-32-1, has the meaning set forth in IC 12-32-1-2.
As added by P.L.171-2011, SEC.10.

IC 12-7-2-85.5
Repealed
(Repealed by P.L.108-1997, SEC.10.)

IC 12-7-2-86
Fiscal body
Sec. 86. "Fiscal body", for purposes of IC 12-20, has the meaning set forth in IC 36-1-2-6.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-87
Flight or fled
Sec. 87. "Flight" or "fled", for purposes of IC 12-28-3, has the meaning set forth in IC 12-28-3-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-87.8
Food retailer
Sec. 87.8. "Food retailer", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
As added by P.L.257-1997(ss), SEC.4.

IC 12-7-2-88
Forcible felony
Sec. 88. "Forcible felony", for purposes of IC 12-23, has the meaning set forth in IC 35-31.5-2-138.
As added by P.L.2-1992, SEC.1. Amended by P.L.114-2012, SEC.30.

IC 12-7-2-89
Foster care
Sec. 89. (a) "Foster care", for purposes of the statutes listed in subsection (b), means living in a place licensed under IC 31-27.
(b) This section applies to the following statutes:
(1) IC 12-13.
(2) IC 12-14.
(3) IC 12-15.
(4) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.81-1992, SEC.16; P.L.1-1993, SEC.83; P.L.145-2006, SEC.51.

IC 12-7-2-90
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-91
Fund Sec. 91. "Fund" means the following:
(1) For purposes of IC 12-12-1-9, the fund described in IC 12-12-1-9.
(2) For purposes of IC 12-15-20, the meaning set forth in IC 12-15-20-1.
(3) For purposes of IC 12-17-12, the meaning set forth in IC 12-17-12-4.
(4) For purposes of IC 12-17.6, the meaning set forth in IC 12-17.6-1-3.
(5) For purposes of IC 12-23-2, the meaning set forth in IC 12-23-2-1.
(6) For purposes of IC 12-23-18, the meaning set forth in IC 12-23-18-4.
(7) For purposes of IC 12-24-6, the meaning set forth in IC 12-24-6-1.
(8) For purposes of IC 12-24-14, the meaning set forth in IC 12-24-14-1.
(9) For purposes of IC 12-30-7, the meaning set forth in IC 12-30-7-3.
As added by P.L.2-1992, SEC.1. Amended by P.L.36-1994, SEC.12; P.L.91-1996, SEC.3; P.L.273-1999, SEC.164; P.L.273-1999, SEC.60; P.L.14-2000, SEC.27; P.L.11-2003, SEC.1; P.L.146-2008, SEC.380; P.L.130-2009, SEC.16.

IC 12-7-2-91.4
Gatekeeper
Sec. 91.4. "Gatekeeper", for purposes of IC 12-24, IC 12-25, and IC 12-26, means an entity identified in IC 12-24-12-10 that is actively involved in the evaluation and planning of and treatment for a committed individual beginning after the commitment through the planning of the individual's transition back into the community, including case management services for the individual in the community.
As added by P.L.6-1995, SEC.3. Amended by P.L.108-1996, SEC.1.

IC 12-7-2-92
Governmental entity
Sec. 92. "Governmental entity", for purposes of IC 12-10-3, has the meaning set forth in IC 12-10-3-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-93
Governor
Sec. 93. "Governor", for purposes of IC 12-28-3, has the meaning set forth in IC 12-28-3-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-94
Grantee agency
Sec. 94. "Grantee agency", for purposes of IC 12-8-10, has the

meaning set forth in IC 12-8-10-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-95
Grant-in-aid
Sec. 95. (a) "Grant-in-aid", for purposes of the statutes listed in subsection (b), means any money paid by the federal government to the state or any money paid by the state to a county for the purpose of defraying any of the expenses, claims, allowances, assistance, or obligations authorized by this title.
(b) This section applies to the following statutes:
(1) IC 12-13.
(2) IC 12-14.
(3) IC 12-15.
(4) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.145-2006, SEC.52.

IC 12-7-2-96
Gravely disabled
Sec. 96. "Gravely disabled", for purposes of IC 12-26, means a condition in which an individual, as a result of mental illness, is in danger of coming to harm because the individual:
(1) is unable to provide for that individual's food, clothing, shelter, or other essential human needs; or
(2) has a substantial impairment or an obvious deterioration of that individual's judgment, reasoning, or behavior that results in the individual's inability to function independently.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-97
Repealed
(Repealed by P.L.27-1992, SEC.30.)

IC 12-7-2-98
Group
Sec. 98. "Group", for purposes of IC 12-8-10, has the meaning set forth in IC 12-8-10-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-98.5
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-99
A person with a disability
Sec. 99. "A person with a disability" means, for purposes of the following statutes, an individual who has a physical or mental disability and meets the program eligibility requirements of the division of disability and rehabilitative services:
(1) IC 12-8-1.5-10. (2) IC 12-12-1.
(3) IC 12-12-6.
As added by P.L.2-1992, SEC.1. Amended by P.L.138-1993, SEC.1; P.L.23-1993, SEC.38; P.L.4-1993, SEC.25; P.L.5-1993, SEC.38; P.L.272-1999, SEC.18; P.L.141-2006, SEC.18; P.L.160-2012, SEC.9.

IC 12-7-2-100
Repealed
(Repealed by P.L.21-1992, SEC.16.)

IC 12-7-2-101
Harmful substance
Sec. 101. "Harmful substance", for purposes of IC 12-23, means any substance used by an individual to produce the effect of a controlled substance, although the substance is not classified as a controlled substance under IC 35-48.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-102
Repealed
(Repealed by P.L.40-1994, SEC.83.)

IC 12-7-2-103
Health facility
Sec. 103. "Health facility" means the following:
(1) For purposes of IC 12-10-5.5, the meaning set forth in IC 12-10-5.5-2.
(2) For purposes of IC 12-10-12, the meaning set forth in IC 12-10-12-3.
As added by P.L.2-1992, SEC.1. Amended by P.L.139-1993, SEC.1; P.L.106-1997, SEC.2.

IC 12-7-2-103.3
Health maintenance organization
Sec. 103.3. "Health maintenance organization", for purposes of IC 12-15-39.6, has the meaning set forth in IC 27-13-1-19.
As added by P.L.97-2004, SEC.48.

IC 12-7-2-103.5
Health related services
Sec. 103.5. "Health related services":
(1) for purposes of IC 12-10-15, has the meaning set forth in IC 12-10-15-2; and
(2) for purposes of IC 12-10-17.1, has the meaning set forth in IC 12-10-17.1-5.
As added by P.L.73-1998, SEC.2. Amended by P.L.255-2001, SEC.4; P.L.141-2006, SEC.19.

IC 12-7-2-104 Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 12-7-2-104.5
Holocaust victim's settlement payment
Sec. 104.5. "Holocaust victim's settlement payment" has the meaning set forth in IC 12-14-18-1.7 for purposes of the following:
(1) IC 12-10-6.
(2) IC 12-14-2.
(3) IC 12-14-18.
(4) IC 12-14-19.
(5) IC 12-15-2.
(6) IC 12-15-3.
(7) IC 12-16-3.5.
(8) IC 12-20-5.5.
As added by P.L.128-1999, SEC.5. Amended by P.L.283-2001, SEC.13; P.L.120-2002, SEC.9; P.L.97-2004, SEC.49; P.L.145-2006, SEC.53.

IC 12-7-2-105
Home care services
Sec. 105. "Home care services", for purposes of IC 12-10-13, has the meaning set forth in IC 12-10-13-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-106
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 12-7-2-107
Repealed
(Repealed by P.L.181-2006, SEC.62.)

IC 12-7-2-108
Home health agency
Sec. 108. "Home health agency", for purposes of IC 12-15-34, has the meaning set forth in IC 12-15-34-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-109
Home health services
Sec. 109. "Home health services", for purposes of IC 12-15-34, has the meaning set forth in IC 12-15-34-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-109.5
Hospice
Sec. 109.5. "Hospice", for purposes of IC 12-15-40, has the meaning set forth in IC 12-15-40-2.
As added by P.L.24-1997, SEC.8.
IC 12-7-2-109.6
Hospice program
Sec. 109.6. "Hospice program", for purposes of IC 12-15-40, has the meaning set forth in IC 12-15-40-3.
As added by P.L.24-1997, SEC.9.

IC 12-7-2-109.7
Hospice program patient
Sec. 109.7. "Hospice program patient", for purposes of IC 12-15-40, has the meaning set forth in IC 12-15-40-4.
As added by P.L.24-1997, SEC.10.

IC 12-7-2-109.8
Hospice services
Sec. 109.8. "Hospice services", for purposes of IC 12-15-5 and IC 12-15-40, has the meaning set forth in IC 12-15-40-5.
As added by P.L.24-1997, SEC.11.

IC 12-7-2-110
Hospital
Sec. 110. "Hospital" means the following:
(1) For purposes of IC 12-15-11.5, the meaning set forth in IC 12-15-11.5-1.
(2) For purposes of IC 12-15-18, the meaning set forth in IC 12-15-18-2.
(3) For purposes of IC 12-16, except IC 12-16-1, the term refers to a hospital licensed under IC 16-21.
As added by P.L.2-1992, SEC.1. Amended by P.L.2-1993, SEC.75; P.L.142-2000, SEC.1; P.L.283-2001, SEC.14; P.L.120-2002, SEC.10; P.L.255-2003, SEC.11.

IC 12-7-2-110.5
Household
Sec. 110.5. "Household", for purposes of IC 12-20, means any of the following:
(1) An individual living alone.
(2) A family related by blood.
(3) A group of individuals living together at one (1) residence as a domestic unit with mutual economic dependency.
As added by P.L.51-1996, SEC.7.

IC 12-7-2-110.7
Housing with services establishment
Sec. 110.7. "Housing with services establishment", for purposes of IC 12-10-15, has the meaning set forth in IC 12-10-15-3.
As added by P.L.73-1998, SEC.3.

IC 12-7-2-111
Immediate family
Sec. 111. (a) "Immediate family", for purposes of the statutes

listed in subsection (b), means the following:
(1) If a Medicaid applicant is married, the applicant's spouse and dependent children less than twenty-one (21) years of age.
(2) If a Medicaid applicant is not married, the following:
(A) If the applicant is divorced, the parent having custody.
(B) If the applicant is less than twenty-one (21) years of age:
(I) the parent having custody; and
(ii) the dependent children less than twenty-one (21) years of age of the parent or parents.
(C) If clauses (A) and (B) do not apply, the applicant's parents.
(b) This section applies to the following statutes:
(1) IC 12-14-1 through IC 12-14-9.5.
(2) IC 12-15, except IC 12-15-32, IC 12-15-33, and IC 12-15-34.
As added by P.L.2-1992, SEC.1. Amended by P.L.273-1999, SEC.75.

IC 12-7-2-112
Incapacitated
Sec. 112. "Incapacitated", for purposes of IC 12-23, means having been judged incapacitated under IC 29-3 by a court.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-113
Incapacitated by alcohol
Sec. 113. "Incapacitated by alcohol", for purposes of IC 12-23, means that an individual, as the result of the use of alcohol, has the individual's judgment impaired and is incapable of realizing and making a rational decision with respect to the individual's need for treatment.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-114
Incapacitated individual
Sec. 114. "Incapacitated individual", for purposes of IC 12-10-7, has the meaning set forth in IC 12-10-7-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-115
Indebtedness
Sec. 115. "Indebtedness", for purposes of IC 12-20-25, has the meaning set forth in IC 12-20-25-5.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-116
Indigent adult
Sec. 116. "Indigent adult", for purposes of IC 12-10-7, has the meaning set forth in IC 12-10-7-2.
As added by P.L.2-1992, SEC.1.
IC 12-7-2-117
Repealed
(Repealed by P.L.146-2008, SEC.804.)

IC 12-7-2-117.1
Individual in need of self-directed in-home care
Sec. 117.1. "Individual in need of self-directed in-home care", for purposes of IC 12-10-17.1, has the meaning set forth in IC 12-10-17.1-6.
As added by P.L.255-2001, SEC.5. Amended by P.L.141-2006, SEC.20.

IC 12-7-2-117.2
Repealed
(Repealed by P.L.272-1999, SEC.66.)

IC 12-7-2-117.3
Individual with a disability; individual with a significant disability
Sec. 117.3. (a) "Individual with a disability", for purposes of IC 12-12-8, has the meaning set forth in IC 12-12-8-3.4.
(b) "Individual with a disability", for purposes of IC 12-10-10, has the meaning set forth in IC 12-10-10-3.
(c) "Individual with a significant disability", for purposes of IC 12-12-8, has the meaning set forth in IC 12-12-8-3.6.
As added by P.L.217-2005, SEC.4. Amended by P.L.99-2007, SEC.44.

IC 12-7-2-117.4
Repealed
(Repealed by P.L.99-2007, SEC.224.)

IC 12-7-2-117.6
Individual with a mental illness
Sec. 117.6. "Individual with a mental illness", for purposes of IC 12-21-2 and IC 12-24-17, means an individual who:
(1) has a psychiatric disorder that substantially impairs the individual's mental health; and
(2) requires care, treatment, training, or detention:
(A) because of the psychiatric disorder; or
(B) for the welfare of the individual or others of the community in which the individual resides.
As added by P.L.99-2007, SEC.45. Amended by P.L.143-2011, SEC.6.

IC 12-7-2-117.8
Infants and toddlers with disabilities
Sec. 117.8. "Infants and toddlers with disabilities", for purposes of IC 12-12.7-2, has the meaning set forth in IC 12-12.7-2-4.
As added by P.L.99-2007, SEC.46.
IC 12-7-2-118
Repealed
(Repealed by P.L.283-2001, SEC.40.)

IC 12-7-2-118.3
Initiative
Sec. 118.3. "Initiative", for purposes of IC 12-31-2, has the meaning set forth in IC 12-31-2-1.
As added by P.L.134-2008, SEC.4.

IC 12-7-2-118.5
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 12-7-2-118.8
Institution
Sec. 118.8. "Institution", for purposes of IC 12-10-11.5, has the meaning set forth in IC 12-10-11.5-1.
As added by P.L.274-2003, SEC.3.

IC 12-7-2-119
Institution for the mentally diseased
Sec. 119. "Institution for the mentally diseased", for purposes of IC 12-15-2-9, has the meaning set forth in IC 12-15-2-9.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-119.5
"Institutional provider"
Sec. 119.5. "Institutional provider", for purposes of IC 12-15-13-4, has the meaning set forth in IC 12-15-13-4(a).
As added by P.L.229-2011, SEC.109.

IC 12-7-2-120
Insurer
Sec. 120. (a) "Insurer", for purposes of the statutes listed in subsection (b), means an insurance company, a health maintenance organization (as defined in IC 27-13-1-19), a self-funded employee benefit plan, a pension fund, a retirement system, or a similar entity that:
(1) does business in Indiana; and
(2) is under an obligation to make payments for medical services as a result of injury, illness, or disease suffered by an individual.
(b) This section applies to the following statutes:
(1) IC 12-14-1 through IC 12-14-9.5.
(2) IC 12-15, except IC 12-15-32, IC 12-15-33, and IC 12-15-34.
As added by P.L.2-1992, SEC.1. Amended by P.L.26-1994, SEC.2; P.L.273-1999, SEC.76.
IC 12-7-2-120.5
Interim period
Sec. 120.5. "Interim period", for purposes of IC 12-20-27, has the meaning set forth in IC 12-20-27-1.5.
As added by P.L.51-1996, SEC.8.

IC 12-7-2-121
Repealed
(Repealed by P.L.1-1993, SEC.86.)

IC 12-7-2-121.5
Intervention
Sec. 121.5. "Intervention", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-9.
As added by P.L.75-1992, SEC.9.

IC 12-7-2-122
Intoxicated
Sec. 122. "Intoxicated", for purposes of IC 12-23, means the state of an individual in which the individual's mental or physical functioning is substantially impaired as a result of the use of alcohol, drugs, or harmful substances.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-122.3
Knew or know
Sec. 122.3. "Knew" or "know", for purposes of IC 12-15-23, means that a person, regarding information:
(1) has actual knowledge of information;
(2) acts in deliberate ignorance of the truth or falsity of the information; or
(3) acts in reckless disregard of the truth or falsity of the information.
As added by P.L.79-2007, SEC.2.

IC 12-7-2-122.5
Legal representative
Sec. 122.5. "Legal representative", for purposes of IC 12-10-13, has the meaning set forth in IC 12-10-13-3.3.
As added by P.L.139-1993, SEC.2.

IC 12-7-2-122.9
Licensed health professional
Sec. 122.9. "Licensed health professional", for purposes of IC 12-10-17.1, has the meaning set forth in IC 12-10-17.1-7.
As added by P.L.255-2001, SEC.6. Amended by P.L.141-2006, SEC.21.

IC 12-7-2-123
Repealed (Repealed by P.L.20-1992, SEC.47.)

IC 12-7-2-123.2
Licensee
Sec. 123.2. "Licensee", for the purposes of IC 12-17.2, means a person who holds a valid license issued under IC 12-17.2.
As added by P.L.20-1992, SEC.18; P.L.81-1992, SEC.19. Amended by P.L.1-1993, SEC.87; P.L.145-2006, SEC.54.

IC 12-7-2-124
Life threatening emergency
Sec. 124. "Life threatening emergency", for purposes of IC 12-10-3, has the meaning set forth in IC 12-10-3-4.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-124.5
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-124.6
Repealed
(Repealed by P.L.44-2009, SEC.36.)

IC 12-7-2-124.7
Local domestic violence fatality review team
Sec. 124.7. "Local domestic violence fatality review team", for purposes of IC 12-18-8, has the meaning set forth in IC 12-18-8-5.
As added by P.L.181-2003, SEC.5.

IC 12-7-2-124.8
Repealed
(Repealed by P.L.44-2009, SEC.36.)

IC 12-7-2-125
Long term care
Sec. 125. "Long term care", for purposes of IC 12-15-39.6, has the meaning set forth in IC 12-15-39.6-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.24-1997, SEC.12.

IC 12-7-2-125.5
Long term care facility
Sec. 125.5. (a) "Long term care facility", for purposes of IC 12-15-39.6, has the meaning set forth in IC 12-15-39.6-2.
(b) "Long term care facility", for purposes of IC 12-10-13, has the meaning set forth in IC 12-10-13-3.6.
As added by P.L.139-1993, SEC.3. Amended by P.L.75-1994, SEC.1; P.L.24-1997, SEC.13.

IC 12-7-2-126
Long term care insurance Sec. 126. "Long term care insurance", for purposes of IC 12-15-39.6, has the meaning set forth in IC 12-15-39.6-3.
As added by P.L.2-1992, SEC.1. Amended by P.L.24-1997, SEC.14.

IC 12-7-2-126.1
Repealed
(Repealed by P.L.28-2012, SEC.2.)

IC 12-7-2-126.3
Long term care services eligibility screen
Sec. 126.3. "Long term care services eligibility screen", for purposes of IC 12-10-10, has the meaning set forth in IC 12-10-10-4.5.
As added by P.L.150-1995, SEC.3.

IC 12-7-2-126.5
Low income utilization rate
Sec. 126.5. "Low income utilization rate", for purposes of IC 12-15-16-6, has the meaning set forth in IC 12-15-16-6(a).
As added by P.L.277-1993(ss), SEC.68.

IC 12-7-2-127
Managed care provider
Sec. 127. "Managed care provider", for purposes of IC 12-14-1 through IC 12-14-9.5 and IC 12-15 (except IC 12-15-21, IC 12-15-33, and IC 12-15-34) means either of the following:
(1) A physician licensed under IC 25-22.5 who:
(A) is primarily engaged in general practice, family practice, internal medicine, pediatric medicine, or obstetrics and gynecology; and
(B) has entered into a provider agreement for the provision of physician services under IC 12-15-11-4.
(2) A partnership, corporation, or other entity that:
(A) employs or contracts with physicians licensed under IC 25-22.5 who are primarily engaged in general practice, family practice, internal medicine, pediatric medicine, or obstetrics and gynecology; and
(B) has entered into a provider agreement for the provision of physician services under IC 12-15-11-4.
As added by P.L.2-1992, SEC.1. Amended by P.L.40-1994, SEC.15; P.L.6-1995, SEC.4; P.L.273-1999, SEC.77; P.L.215-2001, SEC.27; P.L.143-2011, SEC.7.

IC 12-7-2-127.5
Medicaid inpatient utilization rate
Sec. 127.5. "Medicaid inpatient utilization rate", for purposes of IC 12-15-16-6, has the meaning set forth in IC 12-15-16-6(b).
As added by P.L.277-1993(ss), SEC.69.

IC 12-7-2-128 Medicaid program
Sec. 128. "Medicaid program" refers to the program established under IC 12-15.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-128.5
Medical institution
Sec. 128.5. "Medical institution", for purposes of IC 12-15-8.5, has the meaning set forth in IC 12-15-8.5-1.
As added by P.L.178-2002, SEC.79.

IC 12-7-2-129
Member
Sec. 129. "Member", for purposes of IC 12-8-2.5, has the meaning set forth in IC 12-8-2.5-2.
As added by P.L.2-1992, SEC.1. Amended by P.L.160-2012, SEC.10.

IC 12-7-2-129.2
Member of the applicant's household
Sec. 129.2. "Member of the applicant's household", for purposes of IC 12-20-6-0.5, has the meaning set forth in IC 12-20-6-0.5.
As added by P.L.2-1996, SEC.231.

IC 12-7-2-129.5
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-130
Mental illness
Sec. 130. "Mental illness" means the following:
(1) For purposes of IC 12-23-5, IC 12-24, and IC 12-26, a psychiatric disorder that:
(A) substantially disturbs an individual's thinking, feeling, or behavior; and
(B) impairs the individual's ability to function.
The term includes mental retardation, alcoholism, and addiction to narcotics or dangerous drugs.
(2) For purposes of IC 12-28-4 and IC 12-28-5, a psychiatric disorder that:
(A) substantially disturbs an individual's thinking, feeling, or behavior; and
(B) impairs the individual's ability to function.
The term does not include developmental disability.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-131
Repealed
(Repealed by P.L.99-2007, SEC.224.)

IC 12-7-2-131.3 Missing endangered adult
Sec. 131.3. "Missing endangered adult", for purposes of IC 12-10-18, means an individual at least eighteen (18) years of age who is reported missing to a law enforcement agency and is, or is believed to be:
(1) a temporary or permanent resident of Indiana;
(2) at a location that cannot be determined by an individual familiar with the missing individual; and
(3) incapable of returning to the missing individual's residence without assistance by reason of:
(A) mental illness;
(B) mental retardation;
(C) dementia; or
(D) another physical or mental incapacity of managing or directing the management of the individual's property or providing or directing the provision of self-care.
As added by P.L.140-2005, SEC.1.

IC 12-7-2-131.5
Monitor
Sec. 131.5. "Monitor", for the purposes of IC 12-17.2, means observation to determine the licensee's continuing compliance with IC 12-17.2.
As added by P.L.20-1992, SEC.19; P.L.81-1992, SEC.20. Amended by P.L.1-1993, SEC.88; P.L.145-2006, SEC.55.

IC 12-7-2-132
Repealed
(Repealed by P.L.272-1999, SEC.66.)

IC 12-7-2-132.2
"Noninstitutional provider"
Sec. 132.2. "Noninstitutional provider", for purposes of IC 12-15-13-3.5, has the meaning set forth in IC 12-15-13-3.5(a).
As added by P.L.229-2011, SEC.110.

IC 12-7-2-132.5
Nonprofit corporation
Sec. 132.5. "Nonprofit corporation", for purposes of IC 12-31, has the meaning set forth in IC 12-31-1-1.
As added by P.L.134-2008, SEC.5.

IC 12-7-2-133
Nursing facility
Sec. 133. "Nursing facility" has the meaning set forth in 42 U.S.C. 1396r(a).
As added by P.L.2-1992, SEC.1.

IC 12-7-2-133.5
Repealed (Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-134
Office
Sec. 134. "Office" means the following:
(1) Except as provided in subdivisions (2) through (4), the office of Medicaid policy and planning established by IC 12-8-6.5-1.
(2) For purposes of IC 12-10-13, the meaning set forth in IC 12-10-13-4.
(3) For purposes of IC 12-15-13, the meaning set forth in IC 12-15-13-0.4.
(4) For purposes of IC 12-17.6, the meaning set forth in IC 12-17.6-1-4.
As added by P.L.2-1992, SEC.1. Amended by P.L.108-1997, SEC.1; P.L.58-1998, SEC.1; P.L.273-1999, SEC.165; P.L.283-2001, SEC.15; P.L.255-2003, SEC.12; P.L.117-2008, SEC.1; P.L.160-2012, SEC.11.

IC 12-7-2-135
Office of the secretary
Sec. 135. "Office of the secretary" refers to the office of the secretary of family and social services established by IC 12-8-1.5-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.160-2012, SEC.12.

IC 12-7-2-135.3
Ombudsman
Sec. 135.3. "Ombudsman", for purposes of IC 12-10-13, has the meaning set forth in IC 12-10-13-4.5.
As added by P.L.139-1993, SEC.4.

IC 12-7-2-135.4
Operator
Sec. 135.4. "Operator", for purposes of IC 12-10-15, has the meaning set forth in IC 12-10-15-4.
As added by P.L.73-1998, SEC.4.

IC 12-7-2-135.5
Overutilization or under utilization
Sec. 135.5. "Overutilization or under utilization", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-10.
As added by P.L.75-1992, SEC.10.

IC 12-7-2-135.6
Opioid treatment program
Sec. 135.6. "Opioid treatment program" means a program through which opioid agonist medication is dispensed to an individual in the treatment of opiate addiction and for which certification is required under 42 CFR Part 8.
As added by P.L.116-2008, SEC.1.
IC 12-7-2-136
Patient
Sec. 136. "Patient" means the following:
(1) For purposes of IC 12-24-1-4, an individual who is admitted to a state institution for observation, diagnosis, or treatment.
(2) For purposes of IC 12-24-7, the meaning set forth in IC 12-24-7-1.
(3) For purposes of IC 12-24-6, IC 12-24-13, IC 12-24-14, and IC 12-24-15, an individual with a mental illness, an individual who appears to have a mental illness, or an individual with mental retardation who is:
(A) in or under the supervision and control of a state institution; or
(B) because of mental illness, under the supervision and control of a circuit, superior, or juvenile court.
(4) For purposes of IC 12-24-17, the meaning set forth in IC 12-24-17-2.
(5) For purposes of IC 12-27, an individual receiving mental health services or developmental training. The term includes a client of a service provider.
As added by P.L.2-1992, SEC.1. Amended by P.L.99-2007, SEC.47.

IC 12-7-2-136.5
Patient Protection and Affordable Care Act
Sec. 136.5. "Patient Protection and Affordable Care Act" refers to the federal Patient Protection and Affordable Care Act (P.L. 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (P.L. 111-152), as amended from time to time, and regulations or guidance issued under those acts.
As added by P.L.160-2011, SEC.4.

IC 12-7-2-137
Person
Sec. 137. (a) "Person", except as provided in subsections (b) and (c), means an association, a corporation, a limited liability company, a governmental entity, an individual, or a partnership.
(b) "Person", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
(c) "Person", for purposes of IC 12-17.2, means an individual who is at least twenty-one (21) years of age, a corporation, a partnership, a voluntary association, or other entity.
As added by P.L.2-1992, SEC.1. Amended by P.L.20-1992, SEC.20; P.L.81-1992, SEC.21; P.L.1-1993, SEC.89; P.L.8-1993, SEC.181; P.L.257-1997(ss), SEC.5; P.L.145-2006, SEC.56.

IC 12-7-2-137.3
Personal services attendant
Sec. 137.3. "Personal services attendant", for purposes of IC 12-10-17.1, has the meaning set forth in IC 12-10-17.1-8.
As added by P.L.255-2001, SEC.7. Amended by P.L.141-2006,

SEC.22.

IC 12-7-2-137.7
Pharmacist
Sec. 137.7. "Pharmacist", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-11.
As added by P.L.75-1992, SEC.11.

IC 12-7-2-138
Physician
Sec. 138. "Physician" means the following:
(1) For purposes of IC 12-10-17.1 and IC 12-15-35, an individual who is licensed to practice medicine in Indiana under IC 25-22.5.
(2) For purposes of IC 12-26, either of the following:
(A) An individual who holds a license to practice medicine under IC 25-22.5.
(B) A medical officer of the United States government who is in Indiana performing the officer's official duties.
As added by P.L.2-1992, SEC.1. Amended by P.L.75-1992, SEC.12; P.L.255-2001, SEC.8; P.L.141-2006, SEC.23.

IC 12-7-2-139
Physician services
Sec. 139. "Physician services" means the following:
(1) For purposes of IC 12-15-11, the meaning set forth in IC 12-15-11-1.
(2) For purposes of IC 12-15-12, services provided by an individual licensed under IC 25-22.5 while engaged in the practice of medicine (as defined in IC 25-22.5-1-1.1(a)).
As added by P.L.2-1992, SEC.1.

IC 12-7-2-139.1
Repealed
(Repealed by P.L.273-1999, SEC.181.)

IC 12-7-2-140
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-140.5
Plan
Sec. 140.5. "Plan", for purposes of IC 12-15-44.2, has the meaning set forth in IC 12-15-44.2-1.
As added by P.L.218-2007, SEC.7. Amended by P.L.3-2008, SEC.90.

IC 12-7-2-141
Planning authority
Sec. 141. "Planning authority", for purposes of IC 12-28-4, has the meaning set forth in IC 12-28-4-2. As added by P.L.2-1992, SEC.1.

IC 12-7-2-141.2
Repealed
(Repealed by P.L.128-2012, SEC.4.)

IC 12-7-2-142
Political subdivision
Sec. 142. "Political subdivision", for purposes of the following statutes, has the meaning set forth in IC 36-1-2-13:
(1) IC 12-8.
(2) IC 12-13-4.
(3) IC 12-32-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.171-2011, SEC.11.

IC 12-7-2-142.5
Point of sale terminal
Sec. 142.5. "Point of sale terminal", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
As added by P.L.257-1997(ss), SEC.6.

IC 12-7-2-142.7
Postnatal donation
Sec. 142.7. "Postnatal donation", for purposes of IC 12-31, has the meaning set forth in IC 12-31-1-2.
As added by P.L.134-2008, SEC.6.

IC 12-7-2-142.8
Post-stabilization care services
Sec. 142.8. "Post-stabilization care services", for purposes of IC 12-15-12, has the meaning set forth in IC 12-15-12-0.7.
As added by P.L.223-2001, SEC.3.

IC 12-7-2-143
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 12-7-2-143.5
Preschool
Sec. 143.5. "Preschool", for purposes of IC 12-17.2, means a program that provides an educational experience through an age appropriate written curriculum for children at least thirty (30) months of age who are not eligible to enter kindergarten and that:
(1) conducts sessions for not more than four (4) hours a day;
(2) enrolls children for only one (1) session a day;
(3) does not serve meals on the premises;
(4) maintains a child to staff ratio of not more than fifteen (15) children to one (1) staff member;
(5) supervises children at all times with a person who is at least eighteen (18) years of age; and (6) does not operate for more than ten (10) consecutive days.
As added by P.L.61-1993, SEC.5; P.L.136-1993, SEC.5. Amended by P.L.1-1994, SEC.51.

IC 12-7-2-144
Preschool child care program
Sec. 144. "Preschool child care program", for purposes of IC 12-17-13, has the meaning set forth in IC 12-17-13-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-144.3
Preventative care services
Sec. 144.3. "Preventative care services", for purposes of IC 12-15-44.2, has the meaning set forth in IC 12-15-44.2-2.
As added by P.L.218-2007, SEC.8. Amended by P.L.3-2008, SEC.91.

IC 12-7-2-144.7
Primary business
Sec. 144.7. "Primary business", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
As added by P.L.257-1997(ss), SEC.7.

IC 12-7-2-144.9
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-145
Private psychiatric institution
Sec. 145. "Private psychiatric institution", for purposes of IC 12-15-18, has the meaning set forth in IC 12-15-18-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-146
Program
Sec. 146. "Program" refers to the following:
(1) For purposes of IC 12-8-12.5, the meaning set forth in IC 12-8-12.5-1.
(2) For purposes of IC 12-10-7, the adult guardianship services program established by IC 12-10-7-5.
(3) For purposes of IC 12-10-10, the meaning set forth in IC 12-10-10-5.
(4) For purposes of IC 12-17.6, the meaning set forth in IC 12-17.6-1-5.
As added by P.L.2-1992, SEC.1. Amended by P.L.24-1997, SEC.16; P.L.273-1999, SEC.166; P.L.283-2001, SEC.16; P.L.255-2003, SEC.13; P.L.110-2010, SEC.18.

IC 12-7-2-147
Property
Sec. 147. "Property", for purposes of IC 12-12-1, has the meaning

set forth in IC 35-31.5-2-253.
As added by P.L.2-1992, SEC.1. Amended by P.L.114-2012, SEC.31.

IC 12-7-2-147.5
Prospective DUR
Sec. 147.5. "Prospective DUR", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-13.
As added by P.L.75-1992, SEC.13.

IC 12-7-2-148
Protective services
Sec. 148. "Protective services", for purposes of IC 12-10-3, has the meaning set forth in IC 12-10-3-5.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-149
Repealed
(Repealed by P.L.241-2003, SEC.21.)

IC 12-7-2-149.1
Provider
Sec. 149.1. "Provider" means the following:
(1) For purposes of IC 12-10-7, the meaning set forth in IC 12-10-7-3.
(2) For purposes of the following statutes, an individual, a partnership, a corporation, or a governmental entity that is enrolled in the Medicaid program under rules adopted under IC 4-22-2 by the office of Medicaid policy and planning:
(A) IC 12-14-1 through IC 12-14-9.5.
(B) IC 12-15, except IC 12-15-32, IC 12-15-33, and IC 12-15-34.
(C) IC 12-17.6.
(3) Except as provided in subdivision (4), for purposes of IC 12-17.2, a person who operates a child care center or child care home under IC 12-17.2.
(4) For purposes of IC 12-17.2-3.5, a person that:
(A) provides child care; and
(B) is directly paid for the provision of the child care under the federal Child Care and Development Fund voucher program administered under 45 CFR 98 and 45 CFR 99.
The term does not include an individual who provides services to a person described in clauses (A) and (B), regardless of whether the individual receives compensation.
(5) For purposes of IC 12-21-1 through IC 12-29-2, an organization:
(A) that:
(i) provides mental health services, as defined under 42 U.S.C. 300x-2(c);
(ii) provides addiction services; or
(iii) provides children's mental health services; (B) that has entered into a provider agreement with the division of mental health and addiction under IC 12-21-2-7 to provide services in the least restrictive, most appropriate setting; and
(C) that is operated by one (1) of the following:
(i) A city, town, county, or other political subdivision of the state.
(ii) An agency of the state or of the United States.
(iii) A political subdivision of another state.
(iv) A hospital owned or operated by a unit of government or a building authority that is organized for the purpose of constructing facilities to be leased to units of government.
(v) A corporation incorporated under IC 23-7-1.1 (before its repeal August 1, 1991) or IC 23-17.
(vi) An organization that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.
(vii) A university or college.
As added by P.L.241-2003, SEC.2. Amended by P.L.145-2006, SEC.57; P.L.143-2011, SEC.8.

IC 12-7-2-150
Psychiatric disorder
Sec. 150. "Psychiatric disorder", for purposes of section 130(2) of this chapter, means a mental disorder or disease. The term does not include the following:
(1) Mental retardation.
(2) A developmental disability.
(3) Alcoholism.
(4) Addiction to narcotic or dangerous drugs.
As added by P.L.2-1992, SEC.1. Amended by P.L.6-1995, SEC.5; P.L.108-1996, SEC.2.

IC 12-7-2-151
Psychiatric hospital
Sec. 151. "Psychiatric hospital", for purposes of section 82 of this chapter, means any of the following:
(1) A state institution.
(2) A general hospital:
(A) licensed by the state department of health; and
(B) that maintains and operates facilities for the observation, care, treatment, and detention of individuals who have a mental illness.
(3) A private psychiatric hospital licensed by the division of mental health and addiction.
As added by P.L.2-1992, SEC.1. Amended by P.L.215-2001, SEC.28; P.L.99-2007, SEC.48.

IC 12-7-2-152
Repealed (Repealed by P.L.1-1993, SEC.91.)

IC 12-7-2-153
Public welfare
Sec. 153. (a) "Public welfare", for purposes of the statutes listed in subsection (b), means any form of public welfare or social security provided for in the statutes listed in subsection (b). The term does not include direct township assistance as administered by township trustees under IC 12-20.
(b) This section applies to the following statutes:
(1) IC 12-13.
(2) IC 12-14.
(3) IC 12-15.
(4) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.73-2005, SEC.6; P.L.145-2006, SEC.58.

IC 12-7-2-154
Repealed
(Repealed by P.L.20-1992, SEC.47.)

IC 12-7-2-154.8
Qualified entity
Sec. 154.8. "Qualified entity", for purposes of IC 12-15-2.3, has the meaning set forth in IC 12-15-2.3-2.
As added by P.L.58-1998, SEC.4. Amended by P.L.152-2001, SEC.1; P.L.1-2010, SEC.56.

IC 12-7-2-155
Qualified long term care policy
Sec. 155. "Qualified long term care policy", for purposes of IC 12-15-39.6, has the meaning set forth in IC 12-15-39.6-5.
As added by P.L.2-1992, SEC.1. Amended by P.L.24-1997, SEC.17.

IC 12-7-2-156
Reason to believe
Sec. 156. "Reason to believe", for purposes of IC 12-10-3, has the meaning set forth in IC 12-10-3-6.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-157
Reasonable means of communication
Sec. 157. "Reasonable means of communication", for purposes of IC 12-27-3, has the meaning set forth in IC 12-27-3-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-158
Recipient
Sec. 158. "Recipient" means the following:
(1) For purposes of the following statutes, a person who has

received or is receiving assistance for the person or another person under any of the following statutes:
(A) IC 12-10-6.
(B) IC 12-13.
(C) IC 12-14.
(D) IC 12-15.
(E) IC 12-19.
(2) For purposes of IC 12-20-10 and IC 12-20-11:
(A) a single individual receiving township assistance; or
(B) if township assistance is received by a household with at least two (2) individuals, the member of the household most suited to perform available work.
As added by P.L.2-1992, SEC.1. Amended by P.L.272-1999, SEC.19; P.L.73-2005, SEC.7; P.L.145-2006, SEC.59.

IC 12-7-2-158.5
Reentry court program
Sec. 158.5. "Reentry court program", for purposes of IC 12-14-29, has the meaning set forth in IC 12-14-29-1.
As added by P.L.92-2005, SEC.1.

IC 12-7-2-159
Region
Sec. 159. "Region", for purposes of IC 12-10-7, has the meaning set forth in IC 12-10-7-4.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-160
Rehabilitation
Sec. 160. (a) "Rehabilitation", for purposes of the statutes listed in subsection (b), means a process of providing services to meet the current and future needs of persons with disabilities so that the individuals may prepare for and engage in gainful employment to the extent of their capabilities, as provided in 29 U.S.C. 720.
(b) This section applies to the following statutes:
(1) IC 12-8-1.5-10.
(2) IC 12-12-1.
(3) IC 12-12-3.
(4) IC 12-12-6.
As added by P.L.2-1992, SEC.1. Amended by P.L.138-1993, SEC.2; P.L.23-1993, SEC.40; P.L.49-1997, SEC.42; P.L.272-1999, SEC.20; P.L.160-2012, SEC.13.

IC 12-7-2-161
Rehabilitation center
Sec. 161. "Rehabilitation center", for purposes of IC 12-12-3, refers to the rehabilitation center established under IC 12-12-3-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.49-1997, SEC.43.

IC 12-7-2-162 Rehabilitation engineering
Sec. 162. "Rehabilitation engineering", for purposes of IC 12-12-6, has the meaning set forth in IC 12-12-6-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-162.5
Related
Sec. 162.5. "Related", for purposes of IC 12-17.2, means any of the following relationships to an individual who is less than eighteen (18) years of age by marriage, blood, or adoption:
(1) Parent.
(2) Grandparent.
(3) Brother.
(4) Sister.
(5) Stepparent.
(6) Stepgrandparent.
(7) Stepbrother.
(8) Stepsister.
(9) First cousin.
(10) Uncle.
(11) Aunt.
As added by P.L.20-1992, SEC.22 and P.L.81-1992, SEC.23. Amended by P.L.1-1993, SEC.92; P.L.145-2006, SEC.60.

IC 12-7-2-163
Repealed
(Repealed by P.L.139-1993, SEC.24.)

IC 12-7-2-163.5
Request for proposals
Sec. 163.5. "Request for proposals", for purposes of IC 12-8-12, has the meaning set forth in IC 12-8-12-3.
As added by P.L.46-1995, SEC.4. Amended by P.L.2-1997, SEC.32.

IC 12-7-2-164
Resident
Sec. 164. "Resident" has the following meaning:
(1) For purposes of IC 12-10-15, the meaning set forth in IC 12-10-15-5.
(2) For purposes of IC 12-16, except IC 12-16-1, an individual who has actually resided in Indiana for at least ninety (90) days.
(3) For purposes of IC 12-20-8, the meaning set forth in IC 12-20-8-1.
(4) For purposes of IC 12-24-5, the meaning set forth in IC 12-24-5-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.73-1998, SEC.5; P.L.283-2001, SEC.18; P.L.120-2002, SEC.12; P.L.255-2003, SEC.15.

IC 12-7-2-165 Residential facility
Sec. 165. "Residential facility", for purposes of IC 12-28-4 and IC 12-28-5, refers to a residential facility for individuals with a developmental disability.
As added by P.L.2-1992, SEC.1. Amended by P.L.99-2007, SEC.49; P.L.143-2011, SEC.9.

IC 12-7-2-166
Residential facility for individuals with a developmental disability
Sec. 166. "Residential facility for individuals with a developmental disability", for purposes of IC 12-28-4 and IC 12-28-5, means a facility that provides residential services for individuals with a developmental disability in a program described in IC 12-11-1.1-1(e)(1) or IC 12-11-1.1-1(e)(2).
As added by P.L.2-1992, SEC.1. Amended by P.L.23-1992, SEC.2; P.L.272-1999, SEC.21; P.L.99-2007, SEC.50.

IC 12-7-2-167
Repealed
(Repealed by P.L.143-2011, SEC.31.)

IC 12-7-2-168
Respite care
Sec. 168. "Respite care" means, for purposes of IC 12-10-5, temporary care or supervision of an individual with Alzheimer's disease or a related senile dementia that is provided because the individual's family or caretaker is temporarily unable or unavailable to provide needed care.
As added by P.L.2-1992, SEC.1. Amended by P.L.272-1999, SEC.22; P.L.143-2011, SEC.10; P.L.153-2011, SEC.3.

IC 12-7-2-169
Responsible party
Sec. 169. (a) "Responsible party", for purposes of IC 12-24-6, IC 12-24-13, IC 12-24-14, and IC 12-24-15 means any of the following:
(1) The patient.
(2) The parents of the patient if the patient is not more than eighteen (18) years of age.
(3) The spouse of the patient.
(4) The estate of the patient.
(5) A legal guardian of the patient in the guardian's representative capacity.
(6) A trustee of the patient if the trust authorizes payment for the care, treatment, maintenance, or support of the patient.
(b) The term does not include the children of the patient.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-169.3
Retailer Sec. 169.3. "Retailer", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
As added by P.L.257-1997(ss), SEC.8.

IC 12-7-2-169.5
Retrospective DUR
Sec. 169.5. "Retrospective DUR", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-14.
As added by P.L.75-1992, SEC.14.

IC 12-7-2-169.9
School
Sec. 169.9. "School", for purposes of IC 12-14-2-23, has the meaning set forth in IC 12-14-2-23(b).
As added by P.L.46-1995, SEC.5.

IC 12-7-2-170
School age child care program
Sec. 170. "School age child care program", for purposes of IC 12-17-12, has the meaning set forth in IC 12-17-12-5.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-171
School corporation
Sec. 171. "School corporation", for purposes of IC 12-17-12, has the meaning set forth in IC 12-17-12-6.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-172
Secretary
Sec. 172. (a) Except as provided in subsection (b), "secretary" refers to the secretary of family and social services appointed under IC 12-8-1.5-2.
(b) "Secretary", for purposes of IC 12-13-14, has the meaning set forth in IC 12-13-14-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.2-1997, SEC.33; P.L.160-2012, SEC.14.

IC 12-7-2-172.5
Repealed
(Repealed by P.L.1-1993, SEC.93.)

IC 12-7-2-173
Repealed
(Repealed by P.L.81-1992, SEC.40.)

IC 12-7-2-174
Repealed
(Repealed by P.L.145-2006, SEC.376.)
IC 12-7-2-174.5
Self-directed in-home health care
Sec. 174.5. "Self-directed in-home health care", for purposes of IC 12-10-17.1, has the meaning set forth in IC 12-10-17.1-9.
As added by P.L.255-2001, SEC.9. Amended by P.L.141-2006, SEC.24.

IC 12-7-2-174.8
Endangered adult medical alert
Sec. 174.8. "Endangered adult medical alert" means an alert indicating that law enforcement officials are searching for a missing endangered adult.
As added by P.L.140-2005, SEC.2.

IC 12-7-2-175
Service provider
Sec. 175. "Service provider", for purposes of IC 12-27, means any of the following:
(1) A state institution.
(2) A private psychiatric hospital licensed under IC 12-25.
(3) A community mental health center.
(4) A community mental retardation and other developmental disabilities center.
(5) A service provider certified by the division of mental health and addiction to provide substance abuse treatment programs.
(6) A service provider or program receiving money from or through a division.
(7) Any other service provider, hospital, clinic, program, agency, or private practitioner if the individual receiving mental health services or developmental training was admitted without the individual's consent.
(8) A managed care provider (as defined in IC 12-7-2-127(b)).
As added by P.L.2-1992, SEC.1. Amended by P.L.40-1994, SEC.16; P.L.215-2001, SEC.29.

IC 12-7-2-176
Services
Sec. 176. "Services" means the following:
(1) For purposes of IC 12-10-1 and IC 12-10-2, those services designed to provide assistance to the aged and the aging, including the following:
(A) Nutritional programs.
(B) Facilities improvement.
(C) Transportation services.
(D) Senior volunteer programs.
(E) Supplementary health services.
(F) Programs for leisure time activities.
(G) Housing and employment counseling.
(H) Informational, referral, and counseling programs to aid the aging and aged in availing themselves of existing

services intended to aid the aged in attaining and maintaining self-sufficiency, personal well-being, and maximum participation in community life.
(I) Other services required under regulations established under the Older Americans Act (42 U.S.C. 3001 et seq.).
(2) For purposes of IC 12-28-1, the meaning set forth in IC 12-28-1-4.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-177
Shelter
Sec. 177. (a) "Shelter", for purposes of IC 12-20, means a house, a mobile home, an apartment, a group of rooms, or a single room that is occupied or is intended for occupancy as separate living quarters where the occupant or intended occupant:
(1) does not live and eat with any other individual in the building; and
(2) has direct access to the occupant's living quarters from the outside of the building or through a common hall.
(b) Notwithstanding subsection (a), "shelter", for purposes of IC 12-20-17-2, has the meaning set forth in IC 12-20-17-2.
As added by P.L.2-1992, SEC.1. Amended by P.L.51-1996, SEC.9.

IC 12-7-2-178
Repealed
(Repealed by P.L.81-1992, SEC.40.)

IC 12-7-2-178.1
Repealed
(Repealed by P.L.1-2009, SEC.174.)

IC 12-7-2-178.5
Single source drug
Sec. 178.5. "Single source drug" means an outpatient drug that is produced or distributed under an original new drug application approved by the federal Food and Drug Administration, including a drug product marketed by any cross-licensed producers or distributors operating under the new drug application.
As added by P.L.76-1994, SEC.1. Amended by P.L.6-2002, SEC.2 and P.L.107-2002, SEC.7.

IC 12-7-2-178.8
Repealed
(Repealed by P.L.141-2012, SEC.3.)

IC 12-7-2-179
Social Services Block Grant
Sec. 179. "Social Services Block Grant" refers to the block grant under 42 U.S.C. 1397 et seq.
As added by P.L.2-1992, SEC.1.
IC 12-7-2-180
Solicitation
Sec. 180. "Solicitation", for purposes of IC 12-15-25-1, has the meaning set forth in IC 12-15-25-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-180.1
Special needs
Sec. 180.1. "Special needs", for purposes of IC 12-10.5, has the meaning set forth in IC 12-10.5-1-2.
As added by P.L.274-2003, SEC.4.

IC 12-7-2-180.2
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-180.3
Special skilled services
Sec. 180.3. "Special skilled services", for the purposes of IC 12-15-36, has the meaning set forth in IC 12-15-36-3.
As added by P.L.76-1992, SEC.2.

IC 12-7-2-180.5
Standards
Sec. 180.5. "Standards", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-15.
As added by P.L.75-1992, SEC.15.

IC 12-7-2-181
Repealed
(Repealed by P.L.1-1993, SEC.95.)

IC 12-7-2-182
State developmental center
Sec. 182. "State developmental center", for purposes of IC 12-11-2.1, refers to an institution listed in IC 12-24-1-1.
As added by P.L.2-1992, SEC.1. Amended by P.L.272-1999, SEC.23.

IC 12-7-2-183
Repealed
(Repealed by P.L.49-1997, SEC.86.)

IC 12-7-2-184
State institution
Sec. 184. (a) "State institution" means an institution:
(1) owned or operated by the state;
(2) for the observation, care, treatment, or detention of an individual; and
(3) under the administrative control of a division.
(b) The term includes the following: (1) Evansville State Hospital.
(2) Evansville State Psychiatric Treatment Center for Children.
(3) Fort Wayne State Developmental Center.
(4) Larue D. Carter Memorial Hospital.
(5) Logansport State Hospital.
(6) Madison State Hospital.
(7) Richmond State Hospital.
As added by P.L.2-1992, SEC.1. Amended by P.L.272-1999, SEC.24; P.L.141-2006, SEC.25.

IC 12-7-2-184.3
State match
Sec. 184.3. "State match", for purposes of IC 12-8-12.5, means funding that counts toward the state's maintenance of effort under TANF (45 CFR 265) to obtain the maximum reimbursement available to the state from the TANF emergency fund under Division B, Title II, Subtitle B of the federal American Recovery and Reinvestment Act of 2009.
As added by P.L.110-2010, SEC.19.

IC 12-7-2-184.5
State of Indiana general educational development (GED) diploma
Sec. 184.5. "State of Indiana general educational development (GED) diploma", for purposes of IC 12-14-5, has the meaning set forth in IC 12-14-5-2.
As added by P.L.1-2007, SEC.109.

IC 12-7-2-185
State ombudsman
Sec. 185. "State ombudsman", for purposes of IC 12-10-13, has the meaning set forth in IC 12-10-13-6.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-185.5
State or local public benefit
Sec. 185.5. "State or local public benefit", for purposes of IC 12-32-1, has the meaning set forth in IC 12-32-1-3.
As added by P.L.171-2011, SEC.12.

IC 12-7-2-186
State plan
Sec. 186. "State plan", for purposes of IC 12-8-6.5, refers to the state Medicaid plan for the Medicaid program.
As added by P.L.2-1992, SEC.1. Amended by P.L.160-2012, SEC.15.

IC 12-7-2-186.2
State plan amendment
Sec. 186.2. "State plan amendment", for purposes of IC 12-15-46-1, has the meaning set forth in IC 12-15-46-1(c).
As added by P.L.6-2012, SEC.85.
IC 12-7-2-186.5
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-187
Repealed
(Repealed by P.L.90-2002, SEC.528.)

IC 12-7-2-188
Superintendent
Sec. 188. "Superintendent" has the following meaning:
(1) For purposes of IC 12-24, the term refers to the administrative head of a state institution appointed under IC 12-24-2-2.
(2) For purposes of IC 12-24-6, IC 12-24-15, and IC 12-24-17, the term includes:
(A) an employee; or
(B) an individual who holds a license to practice medicine under IC 25-22.5;
designated as a deputy or an agent of the individual described in subdivision (1).
(3) For purposes of IC 12-26, the term means the chief administrative officer of a facility and includes the chief administrative officer's designee.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-188.3
Supervised group living facility
Sec. 188.3. "Supervised group living facility", for purposes of IC 12-28-4 and IC 12-28-5, refers to a supervised group living facility for individuals with a developmental disability.
As added by P.L.6-1995, SEC.7. Amended by P.L.111-1997, SEC.1; P.L.99-2007, SEC.52.

IC 12-7-2-188.5
Supervised group living facility for individuals with a developmental disability
Sec. 188.5. "Supervised group living facility for individuals with a developmental disability", for purposes of IC 12-28-4 and IC 12-28-5, refers to a supervised group living facility for individuals with a developmental disability in a program described in IC 12-11-1.1-1(e)(1).
As added by P.L.6-1995, SEC.8. Amended by P.L.272-1999, SEC.25; P.L.99-2007, SEC.53.

IC 12-7-2-188.7
Repealed
(Repealed by P.L.143-2011, SEC.31.)

IC 12-7-2-189 Support
Sec. 189. "Support", for purposes of IC 12-20-25-41 has the meaning set forth in IC 12-20-25-41.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-189.3
Supportive services
Sec. 189.3. "Supportive services", for purposes of IC 12-10-15, has the meaning set forth in IC 12-10-15-6.
As added by P.L.73-1998, SEC.6.

IC 12-7-2-189.5
SURS
Sec. 189.5. "SURS", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-16.
As added by P.L.75-1992, SEC.16.

IC 12-7-2-189.7
TANF
Sec. 189.7. "TANF", for purposes of IC 12-20 and IC 12-8-12.5, refers to the federal Temporary Assistance for Needy Families program under 42 U.S.C. 601 et seq.
As added by P.L.180-2005, SEC.2. Amended by P.L.110-2010, SEC.20.

IC 12-7-2-189.8
TANF program
Sec. 189.8. "TANF program" refers to the federal Temporary Assistance for Needy Families program under 42 U.S.C. 601 et seq.
As added by P.L.92-2005, SEC.2.

IC 12-7-2-190
Task force
Sec. 190. "Task force", for purposes of IC 12-10-5, has the meaning set forth in IC 12-10-5-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-190.5
Therapeutic appropriateness
Sec. 190.5. "Therapeutic appropriateness", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-17.
As added by P.L.75-1992, SEC.17.

IC 12-7-2-190.6
Therapeutic classification; therapeutic category
Sec. 190.6. "Therapeutic classification" or "therapeutic category", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-17.5.
As added by P.L.107-2002, SEC.8.
IC 12-7-2-190.7
Therapeutic duplication
Sec. 190.7. "Therapeutic duplication", for purposes of IC 12-15-35, has the meaning set forth in IC 12-15-35-18.
As added by P.L.75-1992, SEC.18.

IC 12-7-2-190.8
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-190.9
Title IV-A
Sec. 190.9. "Title IV-A" refers to Title IV-A of the federal Social Security Act.
As added by P.L.257-1997(ss), SEC.9.

IC 12-7-2-191
Title IV-A Agency
Sec. 191. "Title IV-A Agency", for purposes of IC 12-17, refers to the division of family resources.
As added by P.L.2-1992, SEC.1. Amended by P.L.145-2006, SEC.61.

IC 12-7-2-192
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-7-2-192.3
Total number of households containing township assistance recipients
Sec. 192.3. "Total number of households containing township assistance recipients", for purposes of IC 12-20-28-3, has the meaning set forth in IC 12-20-28-3(c).
As added by P.L.51-1996, SEC.10. Amended by P.L.73-2005, SEC.8; P.L.180-2005, SEC.3; P.L.1-2006, SEC.184.

IC 12-7-2-192.4
Total number of recipients
Sec. 192.4. "Total number of recipients", for purposes of IC 12-20-28-3, has the meaning set forth in IC 12-20-28-3(d).
As added by P.L.51-1996, SEC.11. Amended by P.L.180-2005, SEC.4.

IC 12-7-2-192.5
Total number of requests for assistance
Sec. 192.5. "Total number of requests for assistance", for purposes of IC 12-20-28-3, has the meaning set forth in IC 12-20-28-3(e).
As added by P.L.51-1996, SEC.12. Amended by P.L.180-2005, SEC.5.
IC 12-7-2-192.7
Repealed
(Repealed by P.L.143-2008, SEC.15.)

IC 12-7-2-193
Treatment by the department
Sec. 193. "Treatment by the department", for purposes of IC 12-23, means treatment in a treatment program within Indiana that is certified under IC 12-23-1-6.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-194
Treatment team
Sec. 194. "Treatment team", for purposes of IC 12-24-7, has the meaning set forth in IC 12-24-7-2.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-194.5
Trustees
Sec. 194.5. "Trustees", for purposes of IC 12-15-18, has the meaning set forth in IC 12-15-18-3.5.
As added by P.L.27-1992, SEC.9.

IC 12-7-2-195
Tuberculosis
Sec. 195. "Tuberculosis", for purposes of IC 12-30-7-27, has the meaning set forth in IC 12-30-7-27.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-196
Unit
Sec. 196. "Unit", for purposes of IC 12-12-7, has the meaning set forth in IC 12-12-7-1.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-196.5
Unrestricted access
Sec. 196.5. "Unrestricted access", for purposes of IC 12-15-35.5, has the meaning set forth in IC 12-15-35.5-2.5.
As added by P.L.107-2002, SEC.9.

IC 12-7-2-197
Vending machines
Sec. 197. "Vending facilities", for purposes of IC 12-12-5, means automatic vending machines and snack bars and the auxiliary equipment necessary for the sale of newspapers, periodicals, confections, tobacco products, foods, beverages, and other articles or services dispensed automatically or manually and prepared on or off the premises in accordance with all applicable health laws.
As added by P.L.2-1992, SEC.1.
IC 12-7-2-198
Visually impaired
Sec. 198. (a) "Visually impaired", for purposes of the statutes listed in subsection (b), refers to an individual who has a visual acuity between 20/60 and 20/200 in the individual's better eye with the best correction or a corresponding loss in visual field.
(b) This section applies to the following statutes:
(1) IC 12-12-1.
(2) IC 12-12-3.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-199
Vocational rehabilitation services
Sec. 199. "Vocational rehabilitation services", for purposes of IC 12-28-1, has the meaning set forth in IC 12-28-1-5.
As added by P.L.2-1992, SEC.1.

IC 12-7-2-199.2
Volunteer; volunteers
Sec. 199.2. "Volunteer" or "volunteers", for purposes of IC 12-17.2-3.5, has the meaning set forth in IC 12-17.2-3.5-1.7.
As added by P.L.18-2003, SEC.5.

IC 12-7-2-199.3
Repealed
(Repealed by P.L.18-2003, SEC.34.)

IC 12-7-2-199.5
Voucher payment
Sec. 199.5. "Voucher payment", for purposes of IC 12-17.2-3.5, has the meaning set forth in IC 12-17.2-3.5-3.
As added by P.L.247-2001, SEC.2.

IC 12-7-2-199.8
Waiver
Sec. 199.8. As used in IC 12-15-46-2, "waiver" has the meaning set forth in IC 12-15-46-2(c).
As added by P.L.6-2012, SEC.86.

IC 12-7-2-200
Warrant
Sec. 200. (a) "Warrant", for purposes of the statutes listed in subsection (b), means an instrument that is:
(1) the equivalent of a money payment; and
(2) immediately convertible into cash by the payee for the full face amount of the instrument.
(b) This section applies to the following statutes:
(1) IC 12-10-6.
(2) IC 12-13.
(3) IC 12-14. (4) IC 12-15.
(5) IC 12-19.
As added by P.L.2-1992, SEC.1. Amended by P.L.145-2006, SEC.62.

IC 12-7-2-200.4
Waste
Sec. 200.4. "Waste", for purposes of IC 12-15-35.5, has the meaning set forth in IC 12-15-35.5-2.6.
As added by P.L.11-2010, SEC.1.

IC 12-7-2-200.5
Wasted resources
Sec. 200.5. "Wasted resources", for purposes of IC 12-20, means:
(1) the amount of money or resources expended by an applicant or an adult member of an applicant's household seeking township assistance during the thirty (30) days before the date of application for township assistance for items or services that are not basic necessities;
(2) income, resources, or tax supported services lost or reduced as a result of a voluntary act during the sixty (60) days before the date of application for township assistance by an adult member of an applicant's household unless the adult member can establish a good reason for the act; or
(3) lump sum amounts of money or resources from tax refunds, lawsuits, inheritances, or pension payments of at least four hundred dollars ($400) that are expended by:
(A) an applicant seeking township assistance; or
(B) an adult member of the applicant's household;
during the one hundred eighty (180) days immediately preceding the date of application for township assistance for items or services that are not basic necessities if, at the time of the expenditure, there were amounts due and owing for items or services constituting basic necessities.
As added by P.L.51-1996, SEC.13. Amended by P.L.262-2003, SEC.1; P.L.73-2005, SEC.9.

IC 12-7-2-201
Repealed
(Repealed by P.L.145-2006, SEC.376.)



CHAPTER 3. EFFECT OF PREVIOUSLY ADOPTED RULES

IC 12-7-3-2
Treatment of rules adopted by department of mental health concerning case management services for developmentally disabled
Sec. 2. (a) A rule adopted by the department of mental health concerning case management services for developmentally disabled persons under IC 16-14-31 (before its repeal by P.L.9-1991) is valid and effective until the division of aging and rehabilitative services adopts a rule under IC 4-22-2 that:
(1) supersedes in whole or in part the department of mental health rule; or
(2) repeals the department of mental health rule.
(b) Notwithstanding subsection (a), if a rule adopted by the department of mental health before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the department of mental health that has been transferred to the division of aging and rehabilitative services under P.L.9-1991;
that rule shall be interpreted to constitute an authorization to the division of aging and rehabilitative services and not the department of mental health.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-3
Treatment of rules adopted by department of mental health

concerning residential facilities
Sec. 3. (a) A rule adopted by the department of mental health concerning residential facilities under IC 16-13-21 or IC 16-13-22, as amended by P.L.9-1991 and before their repeal, is valid and effective until the division of aging and rehabilitative services adopts a rule under IC 4-22-2 that:
(1) supersedes in whole or in part the department of mental health rule; or
(2) repeals the department of mental health rule.
(b) Notwithstanding subsection (a), if a rule adopted by the department of mental health before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the department of mental health that has been transferred to the division of aging and rehabilitative services under P.L.9-1991;
that rule shall be interpreted to constitute an authorization to the division of aging and rehabilitative services and not the department of mental health.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-4
Treatment of rules adopted by state board of health concerning child care licensing
Sec. 4. (a) A rule adopted by the state board of health concerning child care licensing under IC 12-3-2, as amended by P.L.9-1991 and before its repeal, is valid and effective until the division of family and children adopts a rule under IC 4-22-2 that:
(1) supersedes in whole or in part the state board of health rule; or
(2) repeals the state board of health rule.
(b) Notwithstanding subsection (a), if a rule adopted by the state board of health before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the state board of health that has been transferred to the division of family and children under P.L.9-1991;
that rule shall be interpreted to constitute an authorization to the division of family and children and not the state board of health.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-5
Treatment of rules adopted by state department of public welfare concerning room and board assistance
Sec. 5. (a) A rule adopted by the state department of public welfare concerning room and board assistance under IC 12-1-5.5, as repealed by P.L.9-1991, is valid and effective until the division of aging and rehabilitative services adopts a rule under IC 4-22-2 that:
(1) supersedes in whole or in part the state department of public

welfare rule; or
(2) repeals the state department of public welfare rule.
(b) Notwithstanding subsection (a), if a rule adopted by the state department of public welfare before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the state department of public welfare that has been transferred to the division of aging and rehabilitative services under P.L.9-1991;
that rule shall be interpreted to constitute an authorization to the office of Medicaid policy and planning established under IC 12-6-6 (before its repeal) and not the state board of public welfare.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-6
Treatment of rules adopted by state department of public welfare concerning Medicaid
Sec. 6. (a) A rule adopted by the state department of public welfare concerning the state medical assistance plan (Medicaid) under IC 12-1-7 (before its repeal) before January 1, 1992, is valid and effective until the secretary appointed under IC 12-6-2-2 (before its repeal) adopts a rule under IC 4-22-2 that:
(1) supersedes in whole or in part the state department of public welfare rule; or
(2) repeals the state department of public welfare rule.
(b) Notwithstanding subsection (a), if a rule adopted by the state department of public welfare before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the state department of public welfare that has been transferred to the secretary appointed under IC 12-6-2-2 (before its repeal) under P.L.9-1991;
that rule shall be interpreted to constitute an authorization to the office of Medicaid policy and planning established under IC 12-6-6 (before its repeal) and not the state department of public welfare.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-7
Treatment of rules adopted by department of human services concerning social services
Sec. 7. (a) A rule adopted by the department of human services concerning social services under IC 4-28-6, as repealed by P.L.9-1991, is valid and effective until the division of family and children adopts a rule under IC 4-22-2 that:
(1) supersedes in whole or in part the department of human services rule; or
(2) repeals the department of aging and rehabilitative services rule.
(b) Notwithstanding subsection (a), if a rule adopted by the department of human services before January 1, 1992: (1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the department of human services that has been transferred to the division of family and children under P.L.9-1991;
that rule shall be interpreted to constitute an authorization to the division of family and children and not the department of human services.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-8
Treatment of rules adopted by interdepartmental board for the coordination of human services concerning the school age child care project fund
Sec. 8. (a) A rule adopted by the interdepartmental board for the coordination of human services concerning the school age child care project fund under IC 20-5-61, as repealed by P.L.9-1991, is valid and effective until the division of family and children adopts a rule under IC 4-22-2 that:
(1) supersedes in whole or in part the interdepartmental board for the coordination of human services rule; or
(2) repeals the interdepartmental board for the coordination of human services rule.
(b) Notwithstanding subsection (a), if a rule adopted by the interdepartmental board for the coordination of human services before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the interdepartmental board for the coordination of human services that has been transferred to the division of family and children under P.L.9-1991;
that rule shall be interpreted to constitute an authorization to the division of family and children and not the interdepartmental board for the coordination of human services.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-9
Treatment of rules adopted by department of mental health concerning epilepsy services
Sec. 9. (a) A rule adopted by the department of mental health concerning epilepsy services is valid and effective until the division of aging and rehabilitative services adopts a rule under IC 4-22-2 that:
(1) supersedes in whole or in part the department of mental health rule; or
(2) repeals the department of mental health rule.
(b) Notwithstanding subsection (a), if a rule adopted by the department of mental health before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and (2) provides authority to the department of mental health that has been transferred to the division of aging and rehabilitative services under P.L.9-1991;
that rule shall be interpreted to constitute an authorization to the division of aging and rehabilitative services and not the department of mental health.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-10
Treatment of rules adopted by department of mental health concerning the handicapped infants and toddlers program
Sec. 10. (a) Except as provided in subsection (b), a rule adopted by the department of mental health concerning the handicapped infants and toddlers program, before its repeal by P.L.9-1991, is valid and effective until the section of child care services within the division of family and children adopts a rule under IC 4-22-2 that supersedes in whole or in part or otherwise repeals the department of mental health rule for the infants and toddlers with disabilities program under IC 12-17-14, as added by P.L.20-1992, and before its repeal.
(b) If a rule adopted by the department of mental health before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the department of mental health that has been transferred to the section of child care services within the division of family and children;
the rule shall be interpreted to constitute an authorization to the section of child care services within the division of family and children and not the division of mental health.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-11
Treatment of rules adopted by Indiana state board of education concerning the school age child care project fund
Sec. 11. (a) Except as provided in subsection (b), a rule adopted by the Indiana state board of education concerning the school age child care project fund, before its repeal by P.L.9-1991, is valid and effective until the section of child care services within the division of family and children adopts a rule under IC 4-22-2 that supersedes in whole or in part or otherwise repeals the Indiana state board of education rule for the school age child care project program established under IC 12-17-12, as amended by P.L.20-1992, and before its repeal.
(b) If a rule adopted by the Indiana state board of education before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the Indiana state board of education that has been transferred to the section of child care services

within the division of family and children;
the rule shall be interpreted to constitute an authorization to the section of child care services within the division of family and children and not the Indiana state board of education.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-12
Treatment of rules adopted by department of mental health concerning handicapped infants and toddlers program
Sec. 12. (a) Except as provided in subsection (b), a rule adopted by the department of mental health concerning the handicapped infants and toddlers program, before its repeal by P.L.9-1991, is valid and effective until the section of child care services within the division of family and children adopts a rule under IC 4-22-2 that supersedes in whole or in part or otherwise repeals the department of mental health rule for the infants and toddlers with disabilities program under IC 12-17-15, as added by P.L.21-1992, and before its repeal.
(b) If a rule adopted by the department of mental health before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the department of mental health that has been transferred to the section of child care services within the division of family and children;
the rule shall be interpreted to constitute an authorization to the section of child care services within the division of family and children and not the division of mental health.
As added by P.L.220-2011, SEC.253.

IC 12-7-3-13
Treatment of rules adopted by interdepartmental board for the coordination of human services concerning the school age child care project fund
Sec. 13. (a) Except as provided in subsection (b), a rule adopted by the interdepartmental board for the coordination of human service programs concerning the school age child care project fund, before its repeal by P.L.9-1991, is valid and effective until the section of child care services within the division of family and children adopts a rule under IC 4-22-2 that supersedes in whole or in part or otherwise repeals the interdepartmental board rule for the school age child care project program established under IC 12-17-12.
(b) If a rule adopted by the interdepartmental board for the coordination of human service programs before January 1, 1992:
(1) has not been superseded or repealed as provided in subsection (a); and
(2) provides authority to the interdepartmental board that has been transferred to the section of child care services within the division of family and children;
the rule shall be interpreted to constitute an authorization to the

section of child care services within the division of family and children and not the interdepartmental board for the coordination of human service programs.
As added by P.L.220-2011, SEC.253.






ARTICLE 8. ADMINISTERING FAMILY AND SOCIAL SERVICES

CHAPTER 1. REPEALED



CHAPTER 1.5. OFFICE OF SECRETARY OF FAMILY AND SOCIAL SERVICES

IC 12-8-1.5-1
Establishment
Sec. 1. (a) The office of the secretary of family and social services is established.
(b) The office of the secretary includes the following:
(1) The secretary.
(2) Each office.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-2
Appointment
Sec. 2. The governor shall appoint the secretary of family and social services to coordinate family and social service programs among the divisions.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-3
General responsibilities
Sec. 3. (a) The secretary has administrative responsibility for the office of the secretary.
(b) Subject to this article, the secretary may organize an office to perform the duties of the office.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-4
Personnel
Sec. 4. The secretary may hire personnel necessary to perform the duties of each office.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-5
Technical assistance to divisions; coordination; related functions
Sec. 5. (a) The secretary, through the offices, is responsible for coordinating the provision of technical assistance to each division for the following: (1) Compiling program budgets for each division.
(2) Fiscal performance of each division.
(3) Management and administrative performance of each division.
(4) Program performance of each division.
(b) The secretary, through the offices, is accountable for the following:
(1) Resolution of administrative, jurisdictional, or policy conflicts among the divisions.
(2) The coordination of the activities of each division with other entities, including the general assembly and other state agencies.
(3) Coordination of communication with the federal government and the governments of other states.
(4) Development and ongoing monitoring of a centralized management information system and a centralized training system for orientation and cross-training.
(5) The overall policy development and management of the state Medicaid plan under IC 12-15.
(6) Liaison activities with other governmental entities and private sector agencies.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-6
Cooperation between office and department of health
Sec. 6. (a) The secretary and the commissioner of the state department of health shall cooperate to coordinate family and social services programs with related programs administered by the state department of health.
(b) The secretary, in cooperation with the commissioner of the state department of health, is accountable for the following:
(1) Resolving administrative, jurisdictional, or policy conflicts between a division and the state department of health.
(2) Formulating overall policy for family, health, and social services in Indiana.
(3) Coordinating activities between the programs of the division of family resources and the maternal and child health programs of the state department of health.
(4) Coordinating activities concerning long term care between the division of disability and rehabilitative services and the state department of health.
(5) Developing and implementing a statewide family, health, and social services plan that includes a set of goals and priorities.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-7
Powers
Sec. 7. The secretary, through the offices, may do the following:
(1) Employ experts and consultants to carry out the duties of the

secretary and the offices.
(2) Utilize, with the consent of the other state agencies, the services and facilities of other state agencies without reimbursement.
(3) Accept in the name of the state, for use in carrying out the purposes of this article, any money or other property received as a gift, by bequest, or otherwise.
(4) Accept voluntary and uncompensated services.
(5) Expend money made available according to policies enforced by the budget agency.
(6) Establish and implement the policies and procedures necessary to implement this article.
(7) Advise the governor concerning rules adopted by a division.
(8) Create advisory bodies to advise the secretary about any matter relating to the implementation of this article.
(9) Perform other acts necessary to implement this article.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-8
Cooperation with federal agencies; federal aid
Sec. 8. (a) The secretary shall cooperate with the federal Social Security Administration and with any other agency of the federal government in any reasonable manner that may be necessary to qualify for federal aid for assistance to persons who are entitled to assistance under the provisions of the federal Social Security Act.
(b) The secretary shall do the following:
(1) Make reports in the form and containing the information required by the federal Social Security Administration Board or any other agency of the federal government.
(2) Comply with the requirements that the federal Social Security Administration Board or other agency of the federal government finds necessary to assure the correctness and verification of reports.
(c) The secretary shall act as the agent to the federal government in the following:
(1) Welfare matters of mutual concern.
(2) The administration of federal money granted to Indiana to aid the welfare functions of the state.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-9
Rules
Sec. 9. (a) Consistent with the powers and duties of the secretary under this article, the secretary may adopt rules under IC 4-22-2 relating to the exercise of those powers and duties.
(b) The secretary may adopt emergency rules under IC 4-22-2-37.1(a)(37) for the following:
(1) Federal Medicaid waiver program provisions.
(2) Federal programs administered by the office of the secretary. This subsection expires December 31, 2012.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-10
Agency administering vocational rehabilitation programs; federal programs
Sec. 10. The office of the secretary is designated as the sole state agency responsible for administering programs concerning the vocational rehabilitation of individuals with a disability under 29 U.S.C. 701 et seq.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-11
Appropriation augmentation
Sec. 11. (a) If:
(1) the sums appropriated by the general assembly in the biennial budget to the family and social services administration for the Medicaid assistance, Medicaid administration, public assistance (TANF), and the IMPACT (JOBS) work program are insufficient to enable the office of the secretary to meet its obligations; and
(2) the failure to appropriate additional funds would:
(A) violate a provision of federal law; or
(B) jeopardize the state's share of federal financial participation applicable to the state appropriations contained in the biennial budget for Medicaid assistance, Medicaid administration, public assistance (TANF), or the IMPACT (JOBS) work program;
then there are appropriated further sums as may be necessary to remedy a situation described in this subsection, subject to the approval of the budget director and the unanimous recommendation of the members of the budget committee. However, before approving a further appropriation under this subsection, the budget director shall explain to the budget committee the factors indicating that a condition described in subdivision (2) would be met.
(b) If:
(1) the sums appropriated by the general assembly in the biennial budget to the family and social services administration for Medicaid assistance, Medicaid administration, public assistance (TANF), and the IMPACT (JOBS) work program are insufficient to enable the family and social services administration to meet its obligations; and
(2) neither of the conditions in subsection (a)(2) would result from a failure to appropriate additional funds;
then there are appropriated further sums as may be necessary to remedy a situation described in this subsection, subject to the approval of the budget director and the unanimous recommendation of the members of the budget committee. However, before approving a further appropriation under this subsection, the budget director shall explain to the budget committee the factors indicating that a

condition described in subdivision (2) would be met.
(c) Notwithstanding IC 12-14 and IC 12-15 (except for a clinical advisory panel established under IC 12-15), and except as provided in subsection (d), the office of the secretary may by rule adjust programs, eligibility standards, and benefit levels to limit expenditures from Medicaid assistance, Medicaid administration, public assistance (TANF), and the IMPACT (JOBS) work program. The office of the secretary may adopt emergency rules under IC 4-22-2-37.1 to make an adjustment authorized by this subsection. However, adjustments under this subsection may not:
(1) violate a provision of federal law; or
(2) jeopardize the state's share of federal financial participation applicable to the state appropriations contained in the biennial budget for Medicaid assistance, Medicaid administration, public assistance (TANF), and the IMPACT (JOBS) work program.
(d) Subject to IC 12-15-21-3, any adjustments made under subsection (c) must:
(1) allow for a licensed provider under IC 12-15 to deliver services within the scope of the provider's license if the benefit is covered under IC 12-15; and
(2) provide access to services under IC 12-15 from a provider under IC 12-15-12.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-12
Programs to review dependence on public assistance
Sec. 12. (a) Subject to the appropriation limits established by the state's biennial budget for the office of the secretary and its divisions, and after assistance, including assistance under TANF (IC 12-14), medical assistance (IC 12-15), and food stamps (7 U.S.C. 2016(i)), is distributed to persons eligible to receive assistance, the secretary may adopt rules under IC 4-22-2 to offer programs on a pilot or statewide basis to encourage recipients of assistance under IC 12-14 to become self-sufficient and discontinue dependence on public assistance programs. Programs offered under this subsection may do the following:
(1) Develop welfare-to-work programs.
(2) Develop home child care training programs that will enable recipients to work by providing child care for other recipients.
(3) Provide case management and supportive services.
(4) Develop a system to provide for public service opportunities for recipients.
(5) Provide plans to implement the personal responsibility agreement under IC 12-14-2-21.
(6) Develop programs to implement the school attendance requirement under IC 12-14-2-17.
(7) Provide funds for county planning council activities under IC 12-14-22-13 (repealed).
(8) Provide that a recipient may earn up to the federal income poverty level (as defined in IC 12-15-2-1) before assistance

under this title is reduced or eliminated.
(9) Provide for child care assistance, with the recipient paying fifty percent (50%) of the local market rate as established under 45 CFR 256 for child care.
(10) Provide for medical care assistance under IC 12-15, if the recipient's employer does not offer the recipient health care coverage.
(b) If the secretary offers a program described in subsection (a), the secretary shall annually report the results and other relevant data regarding the program to the legislative council in an electronic format under IC 5-14-6.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-13
Implementation of methods to facilitate payment of providers
Sec. 13. The office of the secretary shall implement methods to facilitate the payment of providers under IC 12-15.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-14
Improvement of system through technology and training
Sec. 14. The office of the secretary shall improve its system through the use of technology and training of staff to do the following:
(1) Simplify, streamline, and destigmatize the eligibility and enrollment processes in all health programs serving children.
(2) Ensure an efficient provider payment system.
(3) Improve service to families.
(4) Improve data quality for program assessment and evaluation.
As added by P.L.160-2012, SEC.16.

IC 12-8-1.5-15
Implementation and administration of health care programs to uninsured; assistance with nonprofit organization
Sec. 15. (a) The office of the secretary shall:
(1) cooperate with; and
(2) assist;
a nonprofit organization with the purpose to implement and administer a program to provide health care to uninsured Indiana residents.
(b) The office of the secretary shall assist a nonprofit organization that has the purpose described in subsection (a) with the following:
(1) Determining eligibility of potential participants who have an income of not more than one hundred percent (100%) of the federal poverty level for a program described in this section.
(2) Issuing a plan card that is valid for one (1) year to an individual if:
(A) the office of the secretary has determined the individual is eligible for the program; and (B) the individual has paid the office of the secretary a registration fee determined by the office.
(3) Operating a toll free telephone number that provides provider referral services for participants in the program.
(4) Implementing the program described in this section to combine the resources of the office of the secretary and the nonprofit organization in a manner that would not result in the additional expenditure of state funds.
As added by P.L.160-2012, SEC.16.



CHAPTER 2. REPEALED



CHAPTER 2.5. FAMILY AND SOCIAL SERVICES BODIES

IC 12-8-2.5-1
"Body"
Sec. 1. As used in this chapter, "body" refers to an entity described in section 3 of this chapter.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-2
"Member"
Sec. 2. As used in this chapter, "member" refers to a member of a body.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-3
Application of chapter
Sec. 3. Unless otherwise provided by a statute, this chapter applies to the following:
(1) The following advisory councils:
(A) The division of disability and rehabilitative services advisory council.
(B) The division of family resources advisory council.
(C) The division of mental health and addiction advisory council.
(2) A body:
(A) established by statute for a division; and
(B) whose enabling statute makes this chapter applicable to the body.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-3.5
Service on advisory councils
Sec. 3.5. Up to five (5) individuals appointed by the secretary to serve on an entity not described in section 3(1) of this chapter may be appointed to serve concurrently on an advisory council described in section 3(1) of this chapter. However, an individual may not serve concurrently on more than one (1) advisory council described in

section 3(1) of this chapter.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-4
Member appointed to fixed term; limitations
Sec. 4. (a) This section applies only to a member who by statute is appointed to a fixed term.
(b) The term of an individual serving as a member begins on the latter of the following:
(1) The day the term of the member whom the individual is appointed to succeed expires. If the individual does not succeed a member, the member's term begins as provided in subdivision (2).
(2) The day the individual is appointed.
(c) The term of a member expires on July 1 of the second year after the expiration of the term of the member's immediate predecessor. If the member has no immediate predecessor, the term of the member expires on July 1 of the second year after the member's term began.
(d) A member may be reappointed for a new term. A reappointed member is the member's own:
(1) successor for purposes of subsection (b); and
(2) immediate predecessor for purposes of subsection (c).
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-5
Officeholder as member; tenure
Sec. 5. (a) This section applies only to an individual who serves as a member because of an office the individual holds.
(b) The individual serves as a member until the individual no longer holds the office.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-6
Vacancies
Sec. 6. The appointing authority of a member shall appoint an individual to fill a vacancy in the office of the member.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-7
Appointment of presiding officer
Sec. 7. Except as provided in another statute, the governor shall appoint a voting member of the body to be the presiding officer of the body.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-8
Voting member status
Sec. 8. Unless otherwise provided by a statute, a member is a voting member. As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-9
Quorum
Sec. 9. A majority of the voting members of the body constitutes a quorum.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-10
Majority vote
Sec. 10. The affirmative vote of a majority of the voting members of the body is required for the body to take any action.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-11
Compensation; expense reimbursement
Sec. 11. (a) A member who is not a state employee is entitled to both of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) A member who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) A member who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.160-2012, SEC.17.

IC 12-8-2.5-11.5
Agenda
Sec. 11.5. In addition to the requirements of IC 5-14-1.5, the office of the secretary or a division will make a good faith effort to ensure that members of any body subject to this chapter receive a copy of an agenda at least forty-eight (48) hours before any meeting of the body.
As added by P.L.160-2012, SEC.17.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 6.5. OFFICE OF MEDICAID POLICY AND PLANNING

IC 12-8-6.5-1
Establishment
Sec. 1. The office of Medicaid policy and planning is established.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-2
Administrator
Sec. 2. The secretary shall appoint an administrator responsible for management of the office.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-3
Administration of state program
Sec. 3. The office is designated as the single state agency for administration of the state Medicaid program under IC 12-15.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-4
Development and coordination of state policy
Sec. 4. The office shall develop and coordinate Medicaid policy for the state.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-5
Rules
Sec. 5. The secretary may adopt rules under IC 4-22-2 to implement this chapter and the state Medicaid program.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-6
Administrative adjudication; secretary; ultimate authority
Sec. 6. (a) For purposes of IC 4-21.5, the secretary is the ultimate authority for the state Medicaid program.
(b) The secretary shall adopt rules under IC 4-22-2 to specify any additional necessary procedures for administrative review of an

agency action under IC 4-21.5 and the state Medicaid program.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-7
Written memorandum of understanding; division of mental health and addiction
Sec. 7. The office and the division of mental health and addiction shall develop a written memorandum of understanding that provides the following:
(1) Program responsibilities for the provision of care and treatment for individuals with a mental illness.
(2) Responsibilities to educate and inform vendors of the proper billing procedures.
(3) Responsibilities in administering the state plan.
(4) Responsibilities for Medicaid fiscal and quality accountability and audits for mental health services.
(5) That the division shall recommend options and services to be reimbursed under the state plan.
(6) That the office and the division agree that, within the limits of 42 U.S.C. 1396 et seq., individuals with a mental illness cannot be excluded from services on the basis of diagnosis unless these services are otherwise provided and reimbursed under the state plan.
(7) That the office shall seek review and comment from the division before the adoption of rules or standards that may affect the service, programs, or providers of medical assistance services for individuals with a mental illness.
(8) That the division shall develop rate setting policies for medical assistance services for individuals with a mental illness.
(9) Policies to facilitate communication between the office and the division.
(10) Any additional provisions that enhance communication between the office and the division or facilitate more efficient or effective delivery of mental health services.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-8
Written memorandum of understanding; division of disability and rehabilitative services
Sec. 8. The office and the division of disability and rehabilitative services shall develop a written memorandum of understanding that provides the following:
(1) Program responsibilities for the provision of care and treatment for individuals with a developmental disability and long term care recipients.
(2) Responsibilities to educate and inform vendors of the proper billing procedures.
(3) Responsibilities in administering the state plan.
(4) Responsibilities for Medicaid fiscal and quality accountability and audits for developmental disability and long

term care services.
(5) That the division shall recommend options and services to be reimbursed under the state plan.
(6) That the office and the division agree that, within the limits of 42 U.S.C. 1396 et seq., individuals with a developmental disability and long term care recipients cannot be excluded from services on the basis of diagnosis unless these services are otherwise provided and reimbursed under the state plan.
(7) That the office shall seek review and comment from the division before the adoption of rules or standards that may affect the service, programs, or providers of medical assistance services for individuals with a developmental disability and long term care recipients.
(8) That the division shall develop rate setting policies for medical assistance services for individuals with a developmental disability and long term care recipients.
(9) That the office, with the assistance of the division, shall apply for waivers from the United States Department of Health and Human Services to fund community and home based long term care services as alternatives to institutionalization.
(10) Policies to facilitate communication between the office and the division.
(11) Any additional provisions that enhance communication between the office and the division or facilitate more efficient or effective delivery of developmental disability or long term care services.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-9
Written memorandum of understanding; department of child services; division of family resources
Sec. 9. The office, the division of family resources, and the department of child services shall develop a written memorandum of understanding that provides the following:
(1) Program responsibilities for the provision of care and treatment for recipients served by the division.
(2) Responsibilities to educate and inform vendors of the proper billing procedures.
(3) Responsibilities in administering the state plan.
(4) Responsibilities for Medicaid fiscal and quality accountability and audits for services administered by the division.
(5) That the division shall recommend options and services to be reimbursed under the Medicaid state plan.
(6) That the office and the division agree that, within the limits of 42 U.S.C. 1396 et seq., recipients served by the division cannot be excluded from services on the basis of diagnosis unless these services are otherwise provided and reimbursed under the state plan.
(7) That the office shall seek review and comment from the

division before the adoption of rules or standards that may affect the service, programs, or providers of medical assistance services for recipients served by the division.
(8) That the division shall develop rate setting policies for medical assistance services administered by the division.
(9) Policies to facilitate communication between the office and the division.
(10) Any additional provisions that enhance communication between the office and the division or facilitate more efficient or effective delivery of services.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-10
Reduction of reimbursement rates; over the counter drugs; schedules; strategies; case management
Sec. 10. (a) The office shall reduce reimbursement rates for over-the-counter drugs by ten percent (10%) not later than July 1, 2001.
(b) The office shall implement a Maximum Allowable Cost schedule for off-patent drugs not later than November 1, 2001.
(c) Not later than January 1, 2002, the office shall implement an information strategy directed to high volume prescribers.
(d) Beginning July 1, 2002, the office shall phase in case management for aged, blind, and disabled Medicaid recipients.
As added by P.L.160-2012, SEC.18.

IC 12-8-6.5-11
Emergency rules; reduction in expenditures to reflect 2003 budget act
Sec. 11. The office shall adopt emergency rules under IC 4-22-2-37.1 to achieve the reductions needed to avoid expenditures exceeding the Medicaid appropriation made by P.L.224-2003 in the line item appropriation to the FAMILY AND SOCIAL SERVICES ADMINISTRATION, MEDICAID - CURRENT OBLIGATIONS. To the extent that reductions are made to optional Medicaid services as set forth in 42 U.S.C. 1396 et seq., the reductions may be accomplished on a pro rata basis with each optional service being reduced by a proportionate amount. However, the reductions may not be made in a manner that results in the elimination of any optional Medicaid service.
As added by P.L.160-2012, SEC.18.



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 8.5. DIVISIONS AND DIRECTORS

IC 12-8-8.5-1
Appointment; termination
Sec. 1. Subject to the approval of the governor, the secretary:
(1) shall appoint each director; and
(2) may terminate the employment of a director.
As added by P.L.160-2012, SEC.19.

IC 12-8-8.5-2
Chief administrator; responsibility
Sec. 2. (a) A director is the chief administrator of the director's division.
(b) A director is responsible to the secretary for the operation and performance of the director's division.
As added by P.L.160-2012, SEC.19.

IC 12-8-8.5-3
Appointing authority
Sec. 3. A director is the appointing authority for the director's division.
As added by P.L.160-2012, SEC.19.

IC 12-8-8.5-4
Rules
Sec. 4. (a) A director may adopt rules under IC 4-22-2 relating to the operation of the director's division and to implement the programs of the director's division.
(b) Whenever a division is required to adopt rules under IC 4-22-2, the director of the division is the statutory authority that adopts the rules.
As added by P.L.160-2012, SEC.19.

IC 12-8-8.5-5
Administrative adjudication; designation of ultimate authority
Sec. 5. (a) A director is the ultimate authority under IC 4-21.5 for purposes of the operation of the director's division and the programs

of the director's division.
(b) The director shall consult with the secretary on issues of family, social services, or health policy arising in a proceeding under IC 4-21.5.
As added by P.L.160-2012, SEC.19.

IC 12-8-8.5-6
Budget
Sec. 6. A director is responsible for development and presentation of the budget of the director's division.
As added by P.L.160-2012, SEC.19.



CHAPTER 9. REPEALED



CHAPTER 10. FINANCIAL SERVICES GROUP

IC 12-8-10-3
"Group" defined
Sec. 3. As used in this chapter, "group" refers to the financial services group established by sections of this chapter.
As added by P.L.2-1992, SEC.2.

IC 12-8-10-4
"Purchase of service format" defined
Sec. 4. As used in this chapter, "purchase of service format" means a contract format that has the following features:
(1) Each type of service to be provided under the contract is broken down into measurable units.
(2) A rate of reimbursement for each unit of service to be provided under the contract is established.
(3) The units of service actually provided under the contract are reported by the service provider on a regular basis.
(4) The cost of providing a unit of service under the contract is paid after the unit has been provided.
As added by P.L.2-1992, SEC.2.

IC 12-8-10-5
Establishment
Sec. 5. The financial services group is established within the office of the secretary.
As added by P.L.2-1992, SEC.2. Amended by P.L.108-1997, SEC.7.

IC 12-8-10-6
Selection of grantee agencies to be compensated
Sec. 6. (a) Subject to approval by the budget agency, the agencies subject to this chapter have the exclusive authority to select the grantee agencies to be compensated from the funding sources listed in section 1 of this chapter.
(b) Whenever the group becomes aware that a grantee agency exists that is capable of performing a service for an agency subject to this chapter, the group shall inform the agency of the potential grantee agency.
As added by P.L.2-1992, SEC.2.

IC 12-8-10-7
Procedure for reimbursing grantee agency; purchase of service format or other contract format use; determination
Sec. 7. (a) When a state agency selects a grantee agency under section 6 of this chapter, the state agency shall determine whether the

purchase of service format can be used as the procedure for reimbursing the grantee agency. The state agency has exclusive authority to make this determination, but the state agency shall seek to use the purchase of service format whenever possible.
(b) If a state agency determines that the purchase of service format can be used with a particular grantee agency, the state agency shall notify the group of the state agency's decision. The group shall then follow the procedure described in section 8 of this chapter.
(c) If a state agency determines that the purchase of service format cannot be used with a particular grantee agency, the state agency shall select the contract format that is to be used. If a state agency selects a contract format under this subsection, the state agency shall notify the group of the state agency's decision. The group shall then follow the procedure described in section 8 of this chapter.
(d) Notwithstanding IC 4-13-2-20, IC 12-17-19-19, or any other law, a contract format selected under subsection (b) or (c) may include provisions for advance funding as follows:
(1) For not more than one-sixth (1/6) of the contract amount if the annual contract amount is at least fifty thousand dollars ($50,000).
(2) For not more than one-half (1/2) of the contract amount if the annual contract amount is less than fifty thousand dollars ($50,000).
(3) For interim payments, with subsequent reconciliation of the amounts paid under the contract and the cost of the services actually provided.
As added by P.L.2-1992, SEC.2. Amended by P.L.20-1992, SEC.25; P.L.21-1992, SEC.7; P.L.1-1993, SEC.96; P.L.1-2005, SEC.127.

IC 12-8-10-8
Group procedure; requisites
Sec. 8. (a) When a state agency notifies the group of the selection of a grantee agency and a contract format, the group shall do the following:
(1) Prepare a contract with the grantee agency.
(2) Present the contract to the affected state agency for execution.
(b) A contract prepared by the group under subsection (a) is subject to approval under IC 4-13-2-14.3.
As added by P.L.2-1992, SEC.2.

IC 12-8-10-9
Records of grantee agencies; audits; requirements
Sec. 9. (a) Each grantee agency receiving money under a contract covered by this chapter shall maintain sufficient records to show the following:
(1) The actual cost of services provided under the contract.
(2) The nature and amount of services provided under the contract.
(b) At least every two (2) years the group shall, in the manner

prescribed by the state board of accounts, conduct audits of all grantee agencies that, under a contract under this chapter, receive payment from any of the money described in section 1(2) or 1(3)(J) of this chapter. These audits must include an investigation of the records of the grantee agencies to determine whether the services rendered under the contracts have been in compliance with the terms of the contracts.
(c) This section does not prohibit the state board of accounts from auditing grantee agencies under the board's own authority. The office of the secretary may do either of the following:
(1) Contract with the state board of accounts to conduct audits of grantee agencies.
(2) Require grantee agencies to obtain independent audits of their agencies.
(d) A contract between a state agency and the office of the secretary under section (1)(6) of this chapter may include a provision requiring the group to perform or arrange for the audits described by this section.
As added by P.L.2-1992, SEC.2. Amended by P.L.108-1997, SEC.8; P.L.181-2006, SEC.52.

IC 12-8-10-10
Audits; distribution of copies
Sec. 10. Not more than thirty (30) days after the completion of each audit required by this chapter, the group shall submit a copy of the audit to each of the following:
(1) The state board of accounts.
(2) Each state agency that is a party to a contract covered in the audit.
(3) The legislative council, upon request of the legislative council or when required by federal law. A report submitted under this subdivision must be in electronic format under IC 5-14-6.
(4) The appropriate federal agency, when required by federal law.
As added by P.L.2-1992, SEC.2. Amended by P.L.28-2004, SEC.87.



CHAPTER 11. REPEALED



CHAPTER 12. EMPLOYMENT OPPORTUNITIES FOR TANF RECIPIENTS

IC 12-8-12-2
Applicability of chapter
Sec. 2. This chapter applies to all TANF recipients and applicants, except recipients and applicants exempted under rules adopted by the director under IC 4-22-2.
As added by P.L.2-1997, SEC.34. Amended by P.L.161-2007, SEC.8.

IC 12-8-12-3
"Request for proposals" defined
Sec. 3. As used in this chapter, "request for proposals" means all documents, whether attached or incorporated by reference, used for soliciting proposals.
As added by P.L.2-1997, SEC.34.

IC 12-8-12-4
Public-private partnerships
Sec. 4. The director may develop programs in partnership with private employers by issuing requests for proposals to stimulate public-private partnerships to provide employment opportunities to TANF recipients.
As added by P.L.2-1997, SEC.34. Amended by P.L.161-2007, SEC.9.

IC 12-8-12-5
Solicitation of proposals
Sec. 5. The director may solicit proposals to employ TANF recipients through a request for proposals, that must include a statement that an employer desiring to participate in the program under section 4 of this chapter shall do the following:
(1) Provide health care assistance to a TANF recipient hired by the employer under the same standards that apply to other employees. Under this subdivision, the state shall pay only for the recipient's share of the premium associated with the health care assistance. However, the payment of this premium may not exceed the cost that would be paid by the state on behalf of the recipient for Medicaid.
(2) Treat a TANF recipient as the employer would treat a typical employee, including offering the same pay scales and promotion opportunities offered to a typical employee.
As added by P.L.2-1997, SEC.34. Amended by P.L.161-2007,

SEC.10.

IC 12-8-12-6
Powers of director
Sec. 6. The director may do the following:
(1) Establish criteria for a request for proposals to stimulate public-private partnerships to promote employment opportunities for TANF recipients and applicants under this chapter.
(2) Establish sanctions, including the termination of TANF assistance, for a TANF recipient or applicant who refuses to participate in an employment or a job training opportunity offered to TANF recipients or applicants under this chapter.
(3) Establish a procedure to set priorities for the entry of recipients or applicants into job placement and training.
As added by P.L.2-1997, SEC.34. Amended by P.L.161-2007, SEC.11.

IC 12-8-12-7
Adoption of rules
Sec. 7. The director may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.2-1997, SEC.34.



CHAPTER 12.5. TANF EMERGENCY FUNDS

IC 12-8-12.5-2
Application for reimbursement; allowable reimbursements
Sec. 2. The secretary may apply to the United States Department of Health and Human Services for maximum reimbursement available to the state from the TANF emergency fund under Division B, Title II, Subtitle B of the federal American Recovery and Reinvestment Act of 2009 as follows:
(1) Nonrecurrent short term benefits, including qualified state expenditures for the following:
(A) The earned income tax credit under IC 6-3.1-21.
(B) The domestic violence prevention and treatment fund under IC 5-2-6.7.
(C) Food bank allocations as supplemented by third party expenditures that qualify as the state's maintenance of effort under TANF (45 CFR 263.2(e)).
(D) Any other qualified state expenditure.
(2) The HIRE program.
As added by P.L.110-2010, SEC.21.

IC 12-8-12.5-3
Administration of program funds
Sec. 3. Upon approval of an application described in section 2 of this chapter, the secretary may administer funding of the HIRE program.
As added by P.L.110-2010, SEC.21.

IC 12-8-12.5-4
State match; augmentation allowed
Sec. 4. For each state fiscal year that an appropriation is made by P.L.182-2009(ss) for TANF, augmentation is allowed (as defined in P.L.182-2009(ss), SECTION 1) from any state fund that is not restricted by federal law or the terms of a contract, grant, loan, gift, or bequest solely for the purpose of providing state match money for the program. The amount of augmentation from a fund other than the state general fund that is not expended or unencumbered before the end of a state fiscal year reverts to and is available for the purposes of the fund from which the augmentation came. Notwithstanding IC 4-9.1-1-7, IC 4-12-1-12, IC 4-13-2-23, or another law, the money may not be transferred, assigned, or reassigned for another purpose.
As added by P.L.110-2010, SEC.21.
IC 12-8-12.5-5
Quarterly reports to budget committee
Sec. 5. On or before June 30, 2010, and at the end of each quarter thereafter, the secretary shall submit to the budget committee a report describing the secretary's progress in implementing this chapter, including a description of the sources of state match money used for the program.
As added by P.L.110-2010, SEC.21.

IC 12-8-12.5-6
Chapter expiration
Sec. 6. This chapter expires December 31, 2013.
As added by P.L.110-2010, SEC.21.



CHAPTER 13. REPEALED



CHAPTER 14. FAMILY SUPPORT PROGRAM

IC 12-8-14-2
Requirements of family support policy state plan
Sec. 2. The family support policy state plan must do the following:
(1) Focus on the family and the community of the person with a disability, including the parents of the person with a disability.
(2) Encourage a partnership among families, consumers, and professionals in the development of an individual family support service plan that begins within a reasonable time and that is periodically reviewed.
(3) Promote the participation of families of persons with disabilities in local step ahead councils.
(4) Foster the involvement of families and persons with disabilities in decision making, needs assessment, and providing services.
(5) Provide for the establishment of a systematic process for admission to participation in the family support program and other programs that help individuals and families identify and satisfy their health, education, social service, and other needs and choices.
(6) Encourage program flexibility as unique family needs change and provide flexible program funding for alternative choices.
(7) Examine funding mechanisms, including sliding fee scales and annual budgeting processes for the delivery of services.
(8) Promote a system of funding for family support services that follows the person receiving the services.
(9) Encourage interagency collaboration among different agencies and programs at the community level, with coordination and review by the office of the secretary of family and social services to ensure statewide coverage. (10) Provide for the establishment of information and referral systems to determine gaps in services in the state and to develop a resource network that includes the public and private sectors.
(11) Encourage outreach to inform families and consumers of services and public and private agencies about the family support program. The outreach includes publishing a brochure listing service options and defining family rights.
(12) Promote training of personnel providing individualized support services and training of families and consumers on consumer empowerment and service availability.
(13) Promote a community centered approach to include the following:
(A) Available services.
(B) Public and private sector resources.
(C) Governmental agencies.
(D) Public and private agencies providing family support services.
(14) Promote integration of a person with a disability into the community.
As added by P.L.272-1999, SEC.26.

IC 12-8-14-3
Administration
Sec. 3. (a) The secretary of family and social services shall administer the family support program to produce a state plan, based on limits of appropriations, to promote the statewide availability of services.
(b) The state plan required by subsection (a) must include the following objectives:
(1) Implementing a fair, swift, and convenient process for determination of family eligibility.
(2) Assuring that all organizations implementing individualized support services will incorporate a family focus in providing family support programs.
(3) Using existing local organizations as the single point of entry for families seeking services.
(4) Using existing public and private local organizations, including the county step ahead councils, parent advisory groups, and natural and informal networks of family and friends, to carry out the daily operations of the family support program.
(5) Providing a method for contracting with agencies, grantees, or vendors to provide individualized support services, especially in regions of Indiana that are inadequately served.
(6) Developing a method for providing technical assistance to agencies and organizations, including consumer groups, that are developing or offering individualized support services to assure the coordination of publicly funded programs and generic services and to assure that other publicly funded programs and agencies are not supplanted. (7) Using available state, regional, and local media to support outreach to families.
(8) Providing due process hearings on eligibility and other decisions affecting services.
(9) Exploring sources of and opportunities for federal participation in and funding of services for families of persons with disabilities and persons with disabilities.
(10) Giving priority to programs preventing and ameliorating the impact of disabilities on families.
As added by P.L.272-1999, SEC.26.

IC 12-8-14-4
Annual report
Sec. 4. The office of the secretary shall submit an annual report on the family support program to the governor and to the general assembly before July 1 of each year. A report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.272-1999, SEC.26. Amended by P.L.28-2004, SEC.88.

IC 12-8-14-5
Services permitted
Sec. 5. Services to support families of persons with disabilities and persons with disabilities may include services available within the division of family resources, the division of disability and rehabilitative services, the division of aging, the division of mental health and addiction, the state department of health, the department of education, the department of workforce development, and the department of correction, including case management and service coordination.
As added by P.L.272-1999, SEC.26. Amended by P.L.215-2001, SEC.34; P.L.141-2006, SEC.30; P.L.145-2006, SEC.67; P.L.1-2007, SEC.113.

IC 12-8-14-6
Family support council
Sec. 6. (a) The family support council is established. The family support council consists of twelve (12) members. The governor shall appoint the members of the family support council. A member may be removed from the council by the governor and serves at the governor's pleasure.
(b) At least seven (7) of the members of the family support council must be individuals who are eligible for family support services.
(c) The family support council must include a representative of the governor's planning council on people with disabilities.
(d) The family support council shall meet at least quarterly to monitor the family support policy state plan.
(e) The family support council shall: (1) communicate information and recommendations concerning family support to the secretary; and
(2) assist in developing state policies and programs that have an impact on individuals with disabilities and their families.
(f) The secretary shall designate personnel to assist the family support council in performing the functions authorized by this section.
As added by P.L.272-1999, SEC.26.

IC 12-8-14-7
Majority of votes required for action
Sec. 7. The affirmative votes of a majority of the voting members appointed to the family support council are required for the family support council to take action on any measure.
As added by P.L.272-1999, SEC.26.






ARTICLE 9. DIVISION OF DISABILITY AND REHABILITATIVE SERVICES

CHAPTER 1. ESTABLISHMENT OF DIVISION

IC 12-9-1-2
Application of IC 12-8-8.5
Sec. 2. IC 12-8-8.5 applies to the division.
As added by P.L.2-1992, SEC.3. Amended by P.L.160-2012, SEC.20.

IC 12-9-1-3
Bureaus within division
Sec. 3. The division consists of the following bureaus:
(1) Disability determination bureaus required or permitted under IC 12-9-6.
(2) The rehabilitation services bureau established by IC 12-12-1-1.
(3) The bureau of developmental disabilities services established by IC 12-11-1.1-1.
(4) The bureau of quality improvement services established by IC 12-12.5-1-1.
(5) The bureau of child development services established by IC 12-12.7-1-1.
As added by P.L.2-1992, SEC.3. Amended by P.L.4-1993, SEC.32; P.L.5-1993, SEC.45; P.L.272-1999, SEC.27; P.L.243-2003, SEC.8; P.L.93-2006, SEC.8; P.L.141-2006, SEC.32; P.L.1-2007, SEC.114.



CHAPTER 2. DIRECTOR OF DIVISION

IC 12-9-2-2
Application of IC 12-8-8.5
Sec. 2. IC 12-8-8.5 applies to the director.
As added by P.L.2-1992, SEC.3. Amended by P.L.160-2012, SEC.22.

IC 12-9-2-3
Powers and duties
Sec. 3. (a) The director may do the following:
(1) Employ experts and consultants to assist the division in carrying out the division's functions.
(2) Utilize, with their consent, the services and facilities of other state agencies without reimbursement.
(3) Accept in the name of the division, for use in carrying out the functions of the division, money or property received by gift, bequest, or otherwise.
(4) Accept voluntary and uncompensated services.
(5) Expend money made available to the division according to policies enforced by the budget agency.
(6) Adopt rules under IC 4-22-2 necessary to carry out the functions of the division.
(7) Establish and implement the policies and procedures necessary to carry out the functions of the division.
(8) Issue orders under IC 4-21.5-3-6.
(9) Perform any other acts necessary to carry out the functions of the division.
(b) The director shall compile information and statistics from each bureau concerning the ethnicity and gender of a program or service recipient. The director may adopt rules under IC 4-22-2 necessary to implement this subsection.
As added by P.L.2-1992, SEC.3. Amended by P.L.42-1995, SEC.21; P.L.142-1995, SEC.2; P.L.229-2011, SEC.116; P.L.153-2011, SEC.4.

IC 12-9-2-4
Hiring personnel
Sec. 4. The director may, with the approval of the budget agency, hire the personnel necessary to perform the duties of the division.
As added by P.L.2-1992, SEC.3.

IC 12-9-2-5
Developmental centers; control and responsibility Sec. 5. The director has administrative control of and responsibility for the state owned and operated developmental centers as provided in IC 12-24-1-1.
As added by P.L.2-1992, SEC.3.

IC 12-9-2-6
Contractual powers and requirements
Sec. 6. (a) The director may act for the division in entering into contracts for the disbursal of money and the providing of service for approved community mental retardation and other developmental disability centers where constructed and operated or maintained by private nonprofit organizations, a local public agency, or any other state agency that the director determines to be best suited to advance programs for individuals with developmental disabilities.
(b) Before entering into a contract under this section, the director shall submit the contract to the attorney general for approval as to form and legality.
(c) A contract under this section must do the following:
(1) Specify the services to be provided and the client populations to whom services must be provided.
(2) Specify that the definition of developmental disability set forth in IC 12-7-2-61 must be used to determine the eligibility of an individual for reimbursement of the center by the division for the center's services for individuals with a developmental disability. The division shall reimburse the centers at rates established by rule.
(3) Provide for a reduction in funding for failure to comply with terms of the contract.
As added by P.L.2-1992, SEC.3. Amended by P.L.24-1997, SEC.19; P.L.99-2007, SEC.58.



CHAPTER 3. PERSONNEL OF DIVISION



CHAPTER 4. DIVISION ADVISORY COUNCIL

IC 12-9-4-2
Establishment of advisory council
Sec. 2. The division of disability and rehabilitative services advisory council is established.
As added by P.L.2-1992, SEC.3. Amended by P.L.4-1993, SEC.34; P.L.5-1993, SEC.47; P.L.141-2006, SEC.34.

IC 12-9-4-3
Membership
Sec. 3. The council consists of the following eleven (11) members:
(1) The director.
(2) Ten (10) individuals:
(A) appointed by the secretary; and
(B) who have a recognized knowledge of or interest in the programs administered by the division.
As added by P.L.2-1992, SEC.3.

IC 12-9-4-4
Term of office
Sec. 4. Each member of the council appointed under section 3(2) of this chapter has a fixed term as provided in IC 12-8-2.5-4.
As added by P.L.2-1992, SEC.3. Amended by P.L.160-2012, SEC.23.

IC 12-9-4-5
Presiding officer
Sec. 5. The director serves as presiding officer of the council.
As added by P.L.2-1992, SEC.3.

IC 12-9-4-6
Meetings
Sec. 6. The council shall meet at least monthly and is subject to special meetings at the call of its presiding officer.
As added by P.L.2-1992, SEC.3.

IC 12-9-4-7
Application of IC 12-8-2.5
Sec. 7. IC 12-8-2.5 applies to the council.
As added by P.L.2-1992, SEC.3. Amended by P.L.160-2012, SEC.24.



CHAPTER 5. DUTIES OF DIVISION

IC 12-9-5-2
Repealed
(Repealed by P.L.138-1993, SEC.4.)

IC 12-9-5-3
General administrative duties
Sec. 3. The division shall administer the following programs:
(1) Programs established under any of the following statutes:
(A) This article.
(B) IC 12-11.
(C) IC 12-12.
(D) IC 12-12.5.
(E) IC 12-12.7.
(2) Programs under the following statutes, to the extent the division has responsibilities for programs under those statutes:
(A) IC 12-24.
(B) IC 12-26.
(C) IC 12-27.
(D) IC 12-28. (E) IC 12-29.
(3) Supported employment for a person with developmental disabilities.
(4) Epilepsy service centers program.
(5) Epilepsy clinic program.
(6) Medicaid waivers for in-home services for treatment of developmental disabilities.
As added by P.L.2-1992, SEC.3. Amended by P.L.243-2003, SEC.9; P.L.93-2006, SEC.10; P.L.141-2006, SEC.36; P.L.1-2007, SEC.116.

IC 12-9-5-4
Education resources for children with disabilities; application of IC 20-35-2
Sec. 4. IC 20-35-2 applies to the operation of each education program for children with disabilities (as defined in IC 20-35-1-2) conducted by a state owned and operated developmental center or furnished under an agreement with the division.
As added by P.L.2-1992, SEC.3. Amended by P.L.23-1993, SEC.42; P.L.1-2005, SEC.128.

IC 12-9-5-5
Approved services under federal waiver
Sec. 5. (a) Notwithstanding any other law:
(1) home health agencies licensed under IC 16-27-1 are approved to provide home health services; and
(2) personal services agencies licensed under IC 16-27-4 are approved to provide personal services;
under any federal waiver granted to the state under 42 U.S.C. 1315 or 42 U.S.C. 1396n.
(b) In determining whether to approve an entity described in subsection (a) to provide services for a program administered by the office of the secretary, the office of the secretary may use the survey performed by the state department of health in licensing the entity.
As added by P.L.212-2005, SEC.2. Amended by P.L.141-2006, SEC.37.



CHAPTER 6. DISABILITY DETERMINATION BUREAUS

IC 12-9-6-2
Social Security Administration interim assistance agreement; disability determination bureau
Sec. 2. The division may, through agreement with the federal government, operate a disability determination bureau that enters into an interim assistance agreement with the Social Security Administration under 42 U.S.C. 1302 and 42 U.S.C. 1383.
As added by P.L.2-1992, SEC.3.

IC 12-9-6-3
Long term disability benefit entitlement adjudication; disability determination bureau
Sec. 3. The division shall operate a disability determination bureau that adjudicates whether an employee is entitled to long term disability benefits under either of the following:
(1) IC 5-10-8-7(d).
(2) The rules adopted by the state personnel department to implement the long term disability program under IC 5-10-8-7(d).
As added by P.L.2-1992, SEC.3.






ARTICLE 9.1. DIVISION OF AGING

CHAPTER 1. ESTABLISHMENT OF DIVISION

IC 12-9.1-1-2
Application of IC 12-8-8.5
Sec. 2. IC 12-8-8.5 applies to the division.
As added by P.L.141-2006, SEC.38. Amended by P.L.160-2012, SEC.25.

IC 12-9.1-1-3
Bureau within division
Sec. 3. The bureau of aging and in-home services established by IC 12-10-1-1 is part of the division.
As added by P.L.141-2006, SEC.38.



CHAPTER 2. DIRECTOR OF DIVISION

IC 12-9.1-2-2
Application of IC 12-8-8.5
Sec. 2. IC 12-8-8.5 applies to the director.
As added by P.L.141-2006, SEC.38. Amended by P.L.160-2012, SEC.27.

IC 12-9.1-2-3
Powers and duties
Sec. 3. (a) The director may do the following:
(1) Employ experts and consultants to assist the division in carrying out the division's functions.
(2) Use, with their consent, the services and facilities of other state agencies without reimbursement.
(3) Accept in the name of the division, for use in carrying out the functions of the division, money or property received by gift, bequest, or otherwise.
(4) Accept voluntary and uncompensated services.
(5) Expend money made available to the division according to policies enforced by the budget agency.
(6) Adopt rules under IC 4-22-2 necessary to carry out the functions of the division.
(7) Establish and implement the policies and procedures necessary to carry out the functions of the division.
(8) Issue orders under IC 4-21.5-3-6.
(9) Perform any other acts necessary to carry out the functions of the division.
(b) The director shall compile information and statistics from each bureau concerning the ethnicity and gender of a program or service recipient. The director may adopt rules under IC 4-22-2 necessary to implement this subsection.
As added by P.L.141-2006, SEC.38. Amended by P.L.229-2011, SEC.117; P.L.153-2011, SEC.5.

IC 12-9.1-2-4
Hiring personnel
Sec. 4. The director may, with the approval of the budget agency, hire the personnel necessary to perform the duties of the division.
As added by P.L.141-2006, SEC.38.



CHAPTER 3. PERSONNEL OF DIVISION



CHAPTER 4. DUTIES OF DIVISION

IC 12-9.1-4-2
Administrative duties
Sec. 2. The division shall administer the following programs:
(1) Programs established under any of the following statutes:
(A) This article.
(B) IC 12-10.
(2) Programs under IC 12-30, to the extent the division has responsibilities for programs under IC 12-30.
(3) Medicaid waivers for in-home services for treatment of medical conditions.
As added by P.L.141-2006, SEC.38.

IC 12-9.1-4-3
Approved services under federal waiver
Sec. 3. Notwithstanding any other law:
(1) home health agencies licensed under IC 16-27-1 are approved to provide home health services; and
(2) personal services agencies licensed under IC 16-27-4 are approved to provide personal services;
under any federal waiver granted to the state under 42 U.S.C. 1315 or 42 U.S.C. 1396n that provides services for treatment of medical conditions.
As added by P.L.141-2006, SEC.38.






ARTICLE 10. AGING SERVICES

CHAPTER 1. BUREAU OF AGING SERVICES

IC 12-10-1-2
Purpose
Sec. 2. The purpose of the bureau is to assist the constantly increasing number of aged in:
(1) maintaining self-sufficiency and personal well-being with the dignity to which the years of labor entitle the person; and
(2) realizing the aged person's maximum potential as a creative and productive individual.
As added by P.L.2-1992, SEC.4.

IC 12-10-1-3
Administration of programs
Sec. 3. The bureau shall administer the following programs:
(1) The federal Older Americans Act under IC 12-9.1-4-1.
(2) Area agencies on aging services under this article.
(3) Adult protective services under IC 12-10-3.
(4) Room and board assistance and assistance to residents in county homes under IC 12-10-6.
(5) Adult guardianship program under IC 12-10-7.
(6) Community and home options for the elderly and individuals with a disability under IC 12-10-10.
(7) Nursing home preadmission screening under IC 12-10-12.
(8) Long term care advocacy under IC 12-10-13.
(9) Nutrition services and home delivered meals.
(10) Title III B supportive services.
(11) Title III D in-home services.
(12) Aging programs under the Social Services Block Grant.
(13) United States Department of Agriculture elderly feeding program.
(14) Title V senior employment.
(15) PASARR under older adult services.
As added by P.L.2-1992, SEC.4. Amended by P.L.24-1997, SEC.20; P.L.243-2003, SEC.10; P.L.141-2006, SEC.39; P.L.99-2007, SEC.59.

IC 12-10-1-4
Duties Sec. 4. The bureau shall perform the following duties:
(1) Provide a comprehensive and coordinated service system for Indiana's aging population, giving high priority to those individuals in greatest need.
(2) Conduct studies and research into the needs and problems of the aging.
(3) Ensure participation by the aging in the planning and operation of all phases of the system.
(4) Provide a focal point for advocacy, coordination, monitoring, and evaluation of programs for the aging and the aged.
(5) Provide for the performance of any other functions required by regulations established under the Older Americans Act (42 U.S.C. 3001 et seq.).
(6) Function as the sole state agency to develop a comprehensive plan to meet the needs of the aged.
(7) Evaluate programs, services, and facilities for the aged and determine the extent to which those programs, services, and facilities meet the needs of the aged.
(8) Coordinate programs, services, and facilities furnished for the aged by state agencies and make recommendations regarding those programs, services, and facilities to the governor and the general assembly.
(9) Receive and disburse federal money made available for providing services to the aged or related purposes.
(10) Administer any state plan for the aging required by federal law.
(11) Provide consultation and assistance to communities and groups developing local services for the aged.
(12) Promote community education regarding the problems of the aged through institutes, publications, radio, television, and the press.
(13) Cooperate with agencies of the federal government in studies and conferences designed to examine the needs of the aged and prepare programs and facilities to meet those needs.
(14) Establish and maintain information and referral sources throughout Indiana when not provided by other agencies.
(15) Act, in accordance with regulations established under the Older Americans Act (42 U.S.C. 3001 et seq.), as the agent for providing state money to the area agencies on aging designated in each planning and service region in Indiana.
(16) Initiate, evaluate, and provide assistance for improving programs in cooperation with all other state agencies having concerns or responsibility for the aged.
(17) Conduct an annual conference on the problems of the aging and the aged.
(18) Designate area agencies on aging in each planning and service region in Indiana.
(19) Examine the needs of the aged and prepare programs and facilities to meet those needs. (20) Issue orders under IC 4-21.5-3-6 when necessary in accordance with section 7 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.153-2011, SEC.6.

IC 12-10-1-5
Coordination of services with area agencies
Sec. 5. In carrying out the bureau's duties under this chapter, the bureau shall coordinate service delivery with the area agencies on aging.
As added by P.L.2-1992, SEC.4.

IC 12-10-1-6
Area agencies; duties
Sec. 6. (a) The area agencies on aging designated by the bureau in each planning and service region shall do the following:
(1) Determine the needs and resources of the aged in the area.
(2) Coordinate, in cooperation with other agencies or organizations in the area, region, district, or county, all programs and activities providing health, recreational, educational, or social services for the aged.
(3) Secure local matching money from public and private sources to provide, improve, or expand the sources available to meet the needs of the aged.
(4) Develop, in cooperation with the division and in accordance with the regulations of the commissioner of the federal Administration on Aging, an area plan for each planning and service area to provide for the following:
(A) A comprehensive and coordinated system for the delivery of services needed by the aged in the area.
(B) The collection and dissemination of information and referral sources.
(C) The effective and efficient use of all resources meeting the needs of the aged.
(D) The inauguration of new services and periodic evaluation of all programs and projects delivering services to the aged, with special emphasis on the low income and minority residents of the planning and service area.
(E) The establishment, publication, and maintenance of a toll free telephone number to provide information, counseling, and referral services for the aged residents of the planning and service area.
(5) Conduct case management (as defined in IC 12-10-10-1).
(6) Perform any other functions required by regulations established under the Older Americans Act (42 U.S.C. 3001 et seq.).
(b) The division shall pay the costs associated with the toll free telephone number required under subsection (a).
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.4.

IC 12-10-1-7 Issuance of citation for violations; requirements; remedies; considerations in determination of remedy
Sec. 7. (a) Upon a determination by the bureau that a provider has violated this article or a rule adopted under this article, the director shall issue a citation under IC 4-21.5-3-6 to the provider. The citation must state the following:
(1) The nature of the violation.
(2) The classification of the violation.
(3) The corrective actions required of the provider to remedy the breach and to protect clients of the provider.
(4) Any penalty imposed on the provider.
(b) A person aggrieved by a citation issued under this section may request a review under IC 4-21.5-3-7. If a request for a hearing is not filed within the fifteen (15) day period, the determination contained in the citation is final.
(c) The bureau may impose the following remedies for a violation of this article or a rule adopted under this article:
(1) Issuance of an order for immediate correction of the violation.
(2) Imposition of a fine not to exceed ten thousand dollars ($10,000).
(3) Suspension of new clients by the provider for a period not to exceed ninety (90) days.
(4) Revocation of the provider's license or issuance of a probationary license.
(5) A requirement that the provider comply with any plan of correction approved or directed by the division.
(d) In determining appropriate remedies under this section for a violation, the bureau shall consider the following:
(1) Whether the violation occurred for reasons beyond the provider's control.
(2) Whether the provider has demonstrated that the provider has taken the appropriate steps to reasonably ensure that the violation will not recur.
(3) The history of violations by the provider.
(4) The effect of the violation on the client.
(5) The degree of the violation.
As added by P.L.153-2011, SEC.7.



CHAPTER 2. COMMISSION ON AGING

IC 12-10-2-2
Establishment of commission
Sec. 2. The Indiana state commission on aging is established within the division.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-3
Membership
Sec. 3. (a) The commission consists of sixteen (16) members.
(b) Not more than eight (8) members may be from the same political party. The members must be Indiana residents who are interested in the problems of the aging and the aged.
(c) The governor shall appoint the members of the commission, using the following geographical distribution formula:
(1) One (1) member from each congressional district.
(2) The balance of the members appointed at large. However, not more than two (2) residents of the same county may be appointed as members of the commission.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-4
Term of office; termination
Sec. 4. (a) The term of a member of the commission is four (4) years. The term of a member filling a vacancy is for the remainder of the unexpired term.
(b) The term of a member of the commission expires July 1, but a member continues in office until a successor is appointed.
(c) The governor may terminate the appointment of a member of the commission by notifying the member, the chairman of the commission, and the director.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-5
Executive committee; election
Sec. 5. At its first meeting of each year, the commission shall elect a chairman, three (3) vice chairmen, and a secretary to serve for one (1) year. These officers are the executive committee of the commission.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-6 Quorum
Sec. 6. (a) Nine (9) members of the commission constitute a quorum for the transaction of the business of the commission.
(b) Approval by nine (9) members of the commission is required for any action to be taken by the commission.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-7
Duties
Sec. 7. The commission shall do the following:
(1) Encourage the study and discussion of the problems of the aging and the aged.
(2) Promote the organization of and officially recognize voluntary councils for the study and discussion of problems of the aging and the aged.
(3) Assist the division in the development of a comprehensive plan to meet the needs of the aged.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-8
Travel and other expenses; per diem
Sec. 8. Each member of the commission, each consultant to the commission, and each member of any advisory council established by the commission is entitled to the following:
(1) Reimbursement for official traveling expenses and other expenses, as provided in the state travel policy and procedures established by the Indiana department of administration and approved by the budget agency.
(2) Salary per diem, as provided in IC 4-10-11-2.1(b), for each day engaged in the official business of the commission.
As added by P.L.2-1992, SEC.4.



CHAPTER 3. ADULT PROTECTIVE SERVICES

IC 12-10-3-2
"Endangered adult" defined
Sec. 2. (a) Except as provided in subsection (b), as used in this chapter, "endangered adult" means an individual who is:
(1) at least eighteen (18) years of age;
(2) incapable by reason of mental illness, mental retardation, dementia, habitual drunkenness, excessive use of drugs, or other physical or mental incapacity of managing or directing the management of the individual's property or providing or directing the provision of self-care; and
(3) harmed or threatened with harm as a result of:
(A) neglect;
(B) battery; or
(C) exploitation of the individual's personal services or property.
(b) For purposes of IC 12-10-3-17, IC 35-42-2-1, and IC 35-46-1-13, "endangered adult" means an individual who is:
(1) at least eighteen (18) years of age;
(2) incapable by reason of mental illness, mental retardation, dementia, or other physical or mental incapacity of managing or directing the management of the individual's property or providing or directing the provision of self-care; and
(3) harmed or threatened with harm as a result of:
(A) neglect; or
(B) battery.
(c) An individual is not an endangered adult solely:
(1) for the reason that the individual is being provided spiritual treatment in accordance with a recognized religious method of healing instead of specified medical treatment if the individual would not be considered to be an endangered adult if the individual were receiving the medical treatment; or
(2) on the basis of being physically unable to provide self care when appropriate care is being provided.
As added by P.L.2-1992, SEC.4. Amended by P.L.77-1992, SEC.1; P.L.24-1997, SEC.21; P.L.281-2003, SEC.1.

IC 12-10-3-3
"Governmental entity" defined
Sec. 3. As used in this chapter, "governmental entity" means an office or a department that is under the direct supervision of a local

elected official or a county office.
As added by P.L.2-1992, SEC.4. Amended by P.L.4-1993, SEC.36; P.L.5-1993, SEC.49.

IC 12-10-3-4
"Life threatening emergency" defined
Sec. 4. As used in this chapter, "life threatening emergency" means a situation in which:
(1) a severe threat to the life or health of an endangered adult exists;
(2) immediate care or treatment is required to alleviate that threat; and
(3) the endangered adult is unable to provide or obtain the necessary care or treatment.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-5
"Protective services" defined
Sec. 5. As used in this chapter, "protective services" refers to available medical, psychiatric, residential, and social services that are necessary to protect the health or safety of an endangered adult.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-6
"Reason to believe" defined
Sec. 6. For the purposes of this chapter, an individual has "reason to believe" that a particular adult is an endangered adult if the individual has been presented with evidence that, if presented to an individual of similar background and training, would cause the individual to believe that the adult is an endangered adult.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-7
Contracting for services
Sec. 7. (a) The division shall provide coverage for the services required in each county under this chapter and may contract with:
(1) a prosecuting attorney;
(2) a prosecuting attorney to perform part of the services and a governmental entity qualified to perform the remainder of the services required; or
(3) if a prosecuting attorney decides not to enter into a contract, a governmental entity qualified to provide the services required.
(b) The contracts entered into by the division under this section must specify that the notification provisions described in sections 21(4) and 28(b)(5) of this chapter must be followed.
(c) A prosecuting attorney who is contracted to provide services under this section may perform services under this chapter in accordance with subsection (d) and (e).
(d) Except as provided in subsection (e), a prosecuting attorney who has contracted to provide services under this section may

provide services in another county if:
(1) the prosecuting attorney of the other county has not entered into a contract with the division to provide services; or
(2) the prosecuting attorney of the other county requests the prosecuting attorney to provide services.
(e) Services provided by a prosecuting attorney who is providing services in another county under this section may include the investigation of matters related to the abuse, neglect, or exploitation of an endangered adult. However, a prosecuting attorney who is providing services in another county under this section may not initiate any judicial proceeding (including seeking a temporary restraining order, an order for protection, or a similar order from a court) in the other county.
As added by P.L.2-1992, SEC.4. Amended by P.L.110-1996, SEC.1; P.L.21-1996, SEC.3; P.L.116-2007, SEC.1.

IC 12-10-3-8
Duties of adult protective services unit having reason to believe individual is endangered adult
Sec. 8. If the adult protective services unit has reason to believe that an individual is an endangered adult, the adult protective services unit shall do the following:
(1) Investigate the complaint or cause the complaint to be investigated by a law enforcement or other agency and make a determination as to whether the individual reported is an endangered adult.
(2) Upon a determination that an individual is an endangered adult under this chapter, do the following:
(A) Initiate procedures that the adult protective services unit determines are necessary, based on an evaluation of the needs of the endangered adult, to protect the endangered adult.
(B) Coordinate and cooperate with the division or other appropriate person to obtain protective services for the endangered adult, including the development of a plan in cooperation with the endangered adult, whereby the least restrictive protective services necessary to protect the endangered adult will be made available to the endangered adult.
(C) Monitor the protective services provided the endangered adult to determine the effectiveness of the services.
(D) Comply with the notification requirements described in sections 21(4) and 28(b)(5) of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.110-1996, SEC.2.

IC 12-10-3-9
Duty to report endangered adult
Sec. 9. (a) An individual who believes or has reason to believe that another individual is an endangered adult shall make a report under this chapter. (b) If an individual is required to make a report under this chapter in the individual's capacity as a member of the staff of a medical or other public or private institution, school, hospital, facility, or agency, the individual shall immediately notify the individual in charge of the institution, school, hospital, facility, or agency, or the individual's designated agent, who also becomes responsible to report or cause a report to be made.
(c) This section does not relieve an individual of the obligation to report on the individual's own behalf, unless a report has already been made to the best of the individual's belief.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-10
Reports; communication; contents
Sec. 10. (a) Each endangered adult report made under this chapter shall be communicated immediately to at least one (1) of the following:
(1) The adult protective services unit.
(2) A law enforcement agency.
(3) The division by telephone on the statewide toll free telephone number established under section 12 of this chapter.
(b) A law enforcement agency that receives an endangered adult report shall immediately communicate the report to the adult protective services unit and the unit shall notify the division of the report.
(c) Reports must include as much of the following information as is known:
(1) The name, age, and address of the endangered adult.
(2) The names and addresses of family members or other persons financially responsible for the endangered adult's care or other individuals who may be able to provide relevant information.
(3) The apparent nature and extent of the alleged neglect, battery, or exploitation and the endangered adult's physical and mental condition.
(4) The name, address, and telephone number of the reporter and the basis of the reporter's knowledge.
(5) The name and address of the alleged offender.
(6) Any other relevant information regarding the circumstances of the endangered adult.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.4.

IC 12-10-3-11
Immunity from civil and criminal liability; privileged information; whistleblower retaliation
Sec. 11. (a) A person, other than a person against whom a complaint concerning an endangered adult has been made, who in good faith:
(1) makes or causes to be made a report required to be made under this chapter; (2) testifies or participates in any investigation or administrative or judicial proceeding on matters arising from the report;
(3) makes or causes to be made photographs or x-rays of an endangered adult; or
(4) discusses a report required to be made under this chapter with the division, the adult protective services unit, a law enforcement agency, or other appropriate agency;
is immune from both civil and criminal liability arising from those actions.
(b) An individual may not be excused from testifying before a court or grand jury concerning a report made under this chapter on the basis that the testimony is privileged information, unless the individual is an attorney, a physician, a clergyman, a husband, or a wife who is not required to testify under IC 34-46-3-1.
(c) An employer may not discharge, demote, transfer, prepare a negative work performance evaluation, or reduce benefits, pay, or work privileges, or take any other action to retaliate against an employee who in good faith files a report under this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.1-1998, SEC.102.

IC 12-10-3-12
Toll free report hotline; establishment of adult protective services standards of practice
Sec. 12. The division shall establish the following:
(1) A statewide toll free telephone line continuously open to receive reports of suspected neglect, battery, or exploitation.
(2) Standards of practice established with the concurrence of the prosecuting attorneys council of Indiana (IC 33-39-8-2) and governing the services provided by the adult protective services unit.
As added by P.L.2-1992, SEC.4. Amended by P.L.153-2011, SEC.8.

IC 12-10-3-13
Records; availability
Sec. 13. The division shall maintain the following:
(1) Records on individuals that the division and adult protective services units have determined to be endangered adults and the protective services needed.
(2) Records of agencies, persons, or institutions who are determined to have permitted neglect, battery, or exploitation of endangered adults.
(3) Nonidentifying statistical records concerning unsubstantiated reports about endangered adults.
The information maintained under this section shall be used solely for statistical purposes and must be available to law enforcement officials, state licensing agencies, and other officials and employees of municipal, county, and state government having a legitimate interest in the welfare of individuals who may be endangered adults or who have a legitimate interest in the operation of agencies or institutions providing care to individuals served under this chapter. As added by P.L.2-1992, SEC.4.

IC 12-10-3-14
Referral of reports of endangerment
Sec. 14. The division shall refer reports of neglect, battery, or exploitation to appropriate adult protective services units.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-15
Confidentiality of reports; exceptions
Sec. 15. Reports made under this chapter and any other information obtained, reports written, or photographs taken concerning the reports are confidential and may be made available only to the individuals authorized in section 13 of this chapter as determined necessary by the division:
(1) for purposes of providing or monitoring protective services under this chapter;
(2) with the consent of all parties named in the report; or
(3) upon the issuance of a court order releasing the information.
As added by P.L.2-1992, SEC.4. Amended by P.L.110-1996, SEC.3.

IC 12-10-3-16
Repealed
(Repealed by P.L.153-2011, SEC.20.)

IC 12-10-3-17
Response to report of endangered adult in licensed health facility
Sec. 17. If an adult protective services unit receives a report alleging that an individual who is a resident of a facility licensed under IC 16-28 is an endangered adult, the adult protective services unit shall immediately communicate the report to the state department of health under IC 16-28-4-1.
As added by P.L.2-1992, SEC.4. Amended by P.L.2-1993, SEC.77; P.L.281-2003, SEC.2.

IC 12-10-3-18
Timely referral to appropriate responder
Sec. 18. If it appears that the immediate health or safety of an endangered adult is in danger, the division or adult protective services unit shall immediately refer the matter to the appropriate law enforcement agency and shall assist the law enforcement agency as requested by that agency. In all other cases, referral to the appropriate adult protective services unit shall be made within five (5) working days after the receipt of a report.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-19
Court jurisdiction
Sec. 19. The circuit and superior courts with jurisdiction in the county in which the alleged endangered adult resides have original

and concurrent jurisdiction over a matter filed under this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-20
Protective services consented to by endangered adult and interfered with by another; judicial intervention
Sec. 20. If an endangered adult gives consent to receive protective services arranged by the division or adult protective services unit and another person interferes with the delivery of the services, the division or adult protective services unit may, through the prosecuting attorney's office of the county in which the endangered adult resides, petition the circuit or superior court for an order to do the following:
(1) Enjoin the interference with the delivery of the services.
(2) Implement the delivery of services the endangered adult has consented to receive.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-21
Involuntary protective services; petition
Sec. 21. If an alleged endangered adult does not or is unable to consent to the receipt of protective services arranged by the division or the adult protective services unit or withdraws consent previously given, the adult protective services unit, either directly or through the prosecuting attorney's office in the county in which the endangered adult resides, may petition the court to require the alleged endangered adult to receive protective services. Any person upon consent of the adult protective services unit, may petition the court to require the alleged endangered adult to receive protective services. The petition must be under oath or affirmation and must include the following:
(1) The name, age, and residence of the alleged endangered adult who is to receive protective services.
(2) The nature of the problem or reason for the filing of the petition for protective order.
(3) The name and address of the petitioner and the name and address of the person or organization that may be required to complete the court ordered protective services. If the petitioner is an organization, the petition must contain information concerning the title and authority of the individual filing on behalf of that organization.
(4) Certification that:
(A) notice of the petition has been given to the alleged endangered adult, the alleged endangered adult's attorney, if any, or the alleged endangered adult's next of kin or guardian, if any; and
(B) section 21.5 of this chapter regarding notice to the alleged endangered adult's next of kin has been complied with.
If notice has not been given, a description of the attempts to

give notice shall be given.
(5) The name and address of the individuals most closely related by blood or marriage to the alleged endangered adult, if known.
(6) A description of the proposed protective services to be provided.
(7) A statement that the adult protective services unit has been notified and consented to the petition if the petitioner is not the adult protective services unit.
As added by P.L.2-1992, SEC.4. Amended by P.L.110-1996, SEC.4; P.L.272-1999, SEC.28.

IC 12-10-3-21.5
Notice of petition
Sec. 21.5. Before a petition for:
(1) a protective order under section 21 of this chapter; or
(2) an emergency protective order under section 28 of this chapter;
of this chapter is filed, the petitioner must attempt to give actual notice of the petition to the alleged endangered adult's next of kin, if any. However, if the alleged endangered adult's next of kin cannot be located, notice to the last known address of the next of kin must be sent by certified mail on the same date that the petition is filed.
As added by P.L.110-1996, SEC.5.

IC 12-10-3-22
Hearing; counsel
Sec. 22. At a hearing at which a court determines whether an endangered adult should be required to receive protective services, the endangered adult is entitled to the following:
(1) To be represented by counsel.
(2) To have the court appoint counsel for the endangered adult if the court determines the endangered adult is indigent.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-23
Mandatory protective services; grounds
Sec. 23. The court may require an individual to receive protective services only if the court finds, after a hearing, that the individual:
(1) is an endangered adult;
(2) is in need of protective services; and
(3) lacks the ability to make an informed decision concerning the endangered adult's need for protective services.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-24
Protective services order; stipulations
Sec. 24. If, after a hearing, the court determines that an endangered adult should be required to receive protective services, the court shall issue a protective services order. The order must

stipulate the following:
(1) The objectives of the protective services order.
(2) The least restrictive protective services necessary to attain the objectives of the protective services order that the endangered adult must receive.
(3) The duration during which the endangered adult must receive the protective services.
(4) That the adult protective services unit or other person designated by the court shall do the following:
(A) Provide or arrange for the provision of the protective services ordered by the court.
(B) Petition the court to modify or terminate the protective services order if:
(i) the protective services ordered by the court have not been effective in attaining the objectives of the protective services order;
(ii) the physical or mental health of the endangered adult is no longer in danger and the termination of the protective services order will not be likely to place the endangered adult's physical or mental health in danger; or
(iii) the endangered adult has consented to receive the protective services ordered by the court.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-25
Modification or termination of protective services order; motion
Sec. 25. The court may modify or terminate a protective services order upon its own motion or upon the motion of any of the following:
(1) The endangered adult.
(2) The endangered adult's guardian, custodian, or guardian ad litem.
(3) The adult protective services unit.
(4) Any person providing services to the endangered adult under the protective services order.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-26
Continuing jurisdiction hearing; necessary findings
Sec. 26. Every six (6) months after the date of the original protective services order or more often if ordered by the court, the adult protective services unit shall petition the court to hold a hearing on the question of continuing jurisdiction. For jurisdiction to continue, the court must find one (1) of the following:
(1) That the objectives of the order have not been attained, but that there is a reasonable probability that the objectives will be attained if the order is continued with or without modifications.
(2) That the objectives of the order have been attained, but that termination of the order will likely place the endangered adult's physical or mental health in danger. As added by P.L.2-1992, SEC.4.

IC 12-10-3-27
Orders protecting or implementing delivery of protective services
Sec. 27. The court may issue an order to:
(1) enjoin a person from interference with the delivery of a protective service ordered under section 24 of this chapter; or
(2) direct a person to take actions to implement the delivery of the protective services ordered under section 24 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.77-1992, SEC.2.

IC 12-10-3-28
Emergency protective orders; petition; hearing; stipulations; interference injunction; duration
Sec. 28. (a) If:
(1) an alleged endangered adult does not or is unable to consent to the receipt of protective services arranged by the division or the adult protective services unit or withdraws consent previously given; and
(2) the endangered adult is involved in a life threatening emergency;
the adult protective services unit, either directly or through the prosecuting attorney's office of the county in which the alleged endangered adult resides, may petition the superior or circuit court in the county where the alleged endangered adult resides for an emergency protective order.
(b) A petition for an emergency protective order must be under oath or affirmation and must include the following:
(1) The name, age, and residence of the endangered adult who is to receive emergency protective services.
(2) The nature of the problem and an allegation that a life threatening emergency exists.
(3) Evidence that immediate and irreparable injury will result if there is a delay in the provision of services.
(4) The name and address of the petitioner who is filing the petition and the name and address of the person or organization that may be required to complete the court ordered emergency protective services.
(5) Certification that:
(A) notice has been given to the alleged endangered adult, the alleged endangered adult's attorney, if any, or the alleged endangered adult's next of kin, if any; and
(B) section 21.5 of this chapter regarding notice to the alleged endangered adult's next of kin has been complied with.
If notice has not been given, a description of the attempts to give notice shall be given.
(6) A description of the emergency protective services to be provided.
(c) If, after the hearing of the petition, the court determines that

the endangered adult should be required to receive emergency protective services, the court shall issue an emergency protective order if the court finds the following:
(1) The individual is an endangered adult.
(2) A life threatening emergency exists.
(3) The endangered adult is in need of the proposed emergency protective services.
The court may issue the order ex parte.
(d) An emergency protective order must stipulate the following:
(1) The objectives of the emergency protective order.
(2) The least restrictive emergency protective services necessary to attain the objectives of the emergency protective order that the endangered adult must receive.
(3) The duration during which the endangered adult must receive the emergency protective services.
(4) That the emergency protective services unit or other person designated by the court shall do the following:
(A) Provide or arrange for the provision of the emergency protective services ordered by the court.
(B) Petition the court to modify or terminate the emergency protective order if:
(i) the emergency protective services ordered by the court have not been effective in attaining the objectives of the emergency protective order;
(ii) the physical or mental health of the endangered adult is no longer in danger and the termination of the emergency protective order will not be likely to place the endangered adult's physical or mental health in danger; or
(iii) the endangered adult has consented to receive the emergency protective services ordered by the court.
(e) The court may issue an order to:
(1) enjoin a person from interfering with the delivery of services ordered by an emergency protective order issued under this section; or
(2) direct a person to take actions to implement the delivery of services ordered by an emergency protective order issued under this section.
(f) An emergency protective order issued under this section may not remain in effect for longer than:
(1) ten (10) days; or
(2) thirty (30) days if the adult protective services unit shows the court that an extraordinary need exists that requires the order to remain in effect for not more than thirty (30) days.
(g) If at the expiration of an order the adult protective services unit determines that the endangered adult is in need of further protective services and that the endangered adult does not consent to the receipt of the services, a petition may be filed under section 21 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.77-1992, SEC.3; P.L.110-1996, SEC.6; P.L.272-1999, SEC.29.
IC 12-10-3-29
Immunity of division or unit personnel from civil or criminal liability
Sec. 29. An officer, agency, or employee of the division or adult protective services unit who performs duties in good faith under this chapter in rendering care to an endangered adult is immune from both civil and criminal liability arising from acts or omissions in rendering the service or care to the endangered adult.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-29.5
Appointment as representative of endangered adult
Sec. 29.5. (a) Except as provided in subsection (b), an adult protective services unit or a staff member of the adult protective services unit on the basis of the staff member's employment may not be designated as:
(1) a personal representative;
(2) a health care representative;
(3) a guardian;
(4) a guardian ad litem; or
(5) any other type of representative;
for an endangered adult.
(b) The:
(1) county prosecutor in the county in which the adult protective services unit is located; or
(2) head of the governmental entity if the adult protective services unit is operated by a governmental entity;
may give written permission for an adult protective services unit or a staff member of the adult protective services unit to be designated as a representative described in subsection (a)(1) through (a)(5).
As added by P.L.141-2006, SEC.40.

IC 12-10-3-30
Annual report
Sec. 30. The division shall report to the general assembly before February 2 of each year concerning the division's activities under this chapter during the preceding calendar year. The report must include the recommendations of the division relating to the need for continuing care of endangered adults under this chapter and must be in an electronic format under IC 5-14-6.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.5; P.L.28-2004, SEC.89.

IC 12-10-3-31
Persons not needing protective services
Sec. 31. An individual is not in need of protective services under this chapter:
(1) solely for the reason that the individual is being provided spiritual treatment in accordance with a recognized religious method of healing instead of specified medical treatment; and (2) if the individual would not be considered to be an endangered adult if the individual were receiving the medical treatment.
As added by P.L.77-1992, SEC.4.



CHAPTER 4. REPEALED



CHAPTER 5. THE ALZHEIMER'S DISEASE AND RELATED SENILE DEMENTIA TASK FORCE

IC 12-10-5-2
Establishment of task force
Sec. 2. The Alzheimer's disease and related senile dementia task force is established.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-3
Membership; appointment
Sec. 3. (a) The task force consists of thirteen (13) voting and four (4) nonvoting members as follows:
(1) Two (2) representatives of an Alzheimer's disease or related senile dementia support organization.
(2) Five (5) individuals with expertise in Alzheimer's disease or related senile dementia, including at least:
(A) one (1) physician with an unlimited license to practice medicine under IC 25-22.5; and
(B) one (1) psychologist with a license to practice psychology under IC 25-33.
(3) Two (2) health care providers that provide services to persons with Alzheimer's disease or related senile dementia.
(4) One (1) individual whose parent, spouse, brother, or sister is or was afflicted with Alzheimer's disease or related senile dementia.
(5) The commissioner of the state department of health or the commissioner's designee.
(6) The director or the director's designee.
(7) One (1) representative of the division of mental health and addiction.
(8) Two (2) members of the house of representatives appointed by the speaker of the house of representatives. The members appointed under this subdivision:
(A) may not be members of the same political party; and
(B) serve as nonvoting ex officio members of the task force.
(9) Two (2) members of the senate appointed by the president pro tempore of the senate. The members appointed under this subdivision:
(A) may not be members of the same political party; and
(B) serve as nonvoting ex officio members of the task force.
(b) The members of the task force designated by subsection (a)(1)

through (a)(4) shall be appointed by the governor.
As added by P.L.2-1992, SEC.4. Amended by P.L.140-1993, SEC.1; P.L.215-2001, SEC.35.

IC 12-10-5-4
Term of office
Sec. 4. Each member of the task force serves a term of four (4) years. A member appointed to fill a vacancy holds office for the remainder of the unexpired term.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-5
Quorum
Sec. 5. Eight (8) members of the task force constitute a quorum for transacting all business of the task force.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-6
Officers; election; term
Sec. 6. The task force shall elect by majority vote one (1) of its members as chairperson and one (1) of its members as vice chairperson. The chairperson and vice chairperson serve a term of one (1) year.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-7
Frequency of meetings
Sec. 7. The task force shall meet at least quarterly.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-8
Staff
Sec. 8. The division shall provide staff for the task force.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-9
Expenses reimbursement
Sec. 9. (a) Each member of the task force who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the task force who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. As added by P.L.2-1992, SEC.4.

IC 12-10-5-10
Duties
Sec. 10. (a) The task force shall assist the division in carrying out the division's duties under IC 12-10-5.5.
(b) The task force shall develop a state plan concerning the provision of services in the area of Alzheimer's disease or related senile dementia.
As added by P.L.2-1992, SEC.4. Amended by P.L.106-1997, SEC.3; P.L.153-2011, SEC.9.

IC 12-10-5-11
Expiration of chapter December 31, 2013
Sec. 11. This chapter expires December 31, 2013.
As added by P.L.153-2011, SEC.10.



CHAPTER 5.5. ALZHEIMER'S AND DEMENTIA SPECIAL CARE DISCLOSURE

IC 12-10-5.5-2
"Health facility" defined
Sec. 2. As used in this chapter, "health facility" means a facility that is licensed under or subject to IC 16-28.
As added by P.L.106-1997, SEC.4.

IC 12-10-5.5-3
Disclosure form; contents
Sec. 3. A health facility that provides or offers Alzheimer's and dementia special care shall prepare a written disclosure in a form provided by the division that has been developed in conjunction with the long term care ombudsman's office and that contains the following information:
(1) The health facility's mission or philosophy statement concerning the needs of residents with Alzheimer's disease, a related disorder, or dementia.
(2) The process and criteria the health facility uses to determine placement, transfer, or discharge from Alzheimer's and dementia special care.
(3) The process for the assessment, establishment, and implementation of a plan of Alzheimer's and dementia special care, including how and when changes are made to a plan of care.
(4) The following information concerning the staff of the Alzheimer's and dementia special care unit:
(A) The staff-to-patient ratio for each shift.
(B) The positions and classifications of staff.
(C) The initial training or special education requirements of the staff.
(D) The qualities and amount of continuing education and in-service training required for staff.
(5) A description of the Alzheimer's and dementia special care

unit and the unit's design features.
(6) The frequency and types of activities for the residents of the facility who have Alzheimer's disease, a related disorder, or dementia.
(7) The extent that the health facility's Alzheimer's and dementia special care unit and program offers family support programs and solicits input from family members.
(8) Guidelines for using physical and chemical restraints in providing Alzheimer's and dementia special care.
(9) An itemization of the health facility's charges and fees for Alzheimer's and dementia special care and related services.
(10) Any other features, services, or characteristics that the health facility believes distinguishes the health facility from Alzheimer's and dementia special care offered by other facilities.
As added by P.L.106-1997, SEC.4.

IC 12-10-5.5-4
Form; requirements of health facility
Sec. 4. A health facility shall do the following with the disclosure form required under section 3 of this chapter:
(1) Submit the form to the division in December of each year.
(2) Make the form available to any individual seeking information on services for an individual with Alzheimer's disease or a related disorder.
As added by P.L.106-1997, SEC.4.

IC 12-10-5.5-5
Form; requirements of division
Sec. 5. The division shall do the following with the disclosure form received from each health facility under section 4 of this chapter:
(1) Make the form available to any individual upon request.
(2) Publish all the disclosure forms before February of each year in a single publication to disseminate to the public upon request.
As added by P.L.106-1997, SEC.4.

IC 12-10-5.5-6
Rules
Sec. 6. The division may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.106-1997, SEC.4.



CHAPTER 6. RESIDENTIAL CARE ASSISTANCE

P.L.294-2001, SEC.1; P.L.141-2006, SEC.41; P.L.99-2007, SEC.60; P.L.229-2011, SEC.118.

IC 12-10-6-2
Repealed
(Repealed by P.L.1-2003, SEC.104.)

IC 12-10-6-2.1
Residential care assistance; eligibility; alternative placement for individuals with mental retardation; recipient's right to retain a personal allowance and other amounts
Sec. 2.1. (a) An individual who is incapable of residing in the individual's own home may apply for residential care assistance under this section. The determination of eligibility for residential care assistance is the responsibility of the division. Except as provided in subsection (h), an individual is eligible for residential care assistance if the division determines that the individual:
(1) is a recipient of Medicaid or the federal Supplemental Security Income program;
(2) is incapable of residing in the individual's own home because of dementia, mental illness, or a physical disability;
(3) requires a degree of care less than that provided by a health care facility licensed under IC 16-28;
(4) can be adequately cared for in a residential care setting; and
(5) has not made any asset transfer prohibited under the state plan or in 42 U.S.C. 1396p(c) in order to be eligible for Medicaid.
(b) Individuals with mental retardation may not be admitted to a home or facility that provides residential care under this section.
(c) A service coordinator employed by the division may:
(1) evaluate a person seeking admission to a home or facility under subsection (a); or
(2) evaluate a person who has been admitted to a home or facility under subsection (a), including a review of the existing evaluations in the person's record at the home or facility.
If the service coordinator determines the person evaluated under this subsection has mental retardation, the service coordinator may recommend an alternative placement for the person.
(d) Except as provided in section 5 of this chapter, residential care consists of only room, board, and laundry, along with minimal administrative direction. The recipient may retain from the recipient's income a monthly personal allowance of fifty-two dollars ($52). This amount is exempt from income eligibility consideration by the division and may be exclusively used by the recipient for the recipient's personal needs. However, if the recipient's income is less than the amount of the personal allowance, the division shall pay to the recipient the difference between the amount of the personal allowance and the recipient's income. A reserve or an accumulated balance from such a source, together with other sources, may not be allowed to exceed the state's resource allowance allowed for adults

eligible for state supplemental assistance or Medicaid as established by the rules of the office of Medicaid policy and planning.
(e) In addition to the amount that may be retained as a personal allowance under this section, an individual shall be allowed to retain an amount equal to the individual's state and local income tax liability. The amount that may be retained during a month may not exceed one-third (1/3) of the individual's state and local income tax liability for the calendar quarter in which that month occurs. This amount is exempt from income eligibility consideration by the division. The amount retained shall be used by the individual to pay any state or local income taxes owed.
(f) In addition to the amounts that may be retained under subsections (d) and (e), an eligible individual may retain a Holocaust victim's settlement payment. The payment is exempt from income eligibility consideration by the division.
(g) The personal allowance for one (1) month for an individual described in subsection (a) is the amount that an individual would be entitled to retain under subsection (d) plus an amount equal to one-half (1/2) of the remainder of:
(1) gross earned income for that month; minus
(2) the sum of:
(A) sixteen dollars ($16); plus
(B) the amount withheld from the person's paycheck for that month for payment of state income tax, federal income tax, and the tax prescribed by the federal Insurance Contribution Act (26 U.S.C. 3101 et seq.); plus
(C) transportation expenses for that month; plus
(D) any mandatory expenses required by the employer as a condition of employment.
(h) An individual who, before September 1, 1983, has been admitted to a home or facility that provides residential care under this section is eligible for residential care in the home or facility.
(i) The director of the division may contract with the division of mental health and addiction or the division of disability and rehabilitative services to purchase services for individuals with a mental illness or a developmental disability by providing money to supplement the appropriation for community based residential care programs established under IC 12-22-2 or community based residential programs established under IC 12-11-1.1-1.
(j) A person with a mental illness may not be placed in a Christian Science facility listed and certified by the Commission for Accreditation of Christian Science Nursing Organizations/Facilities, Inc., unless the facility is licensed under IC 16-28.
As added by P.L.1-2003, SEC.52. Amended by P.L.141-2006, SEC.42; P.L.99-2007, SEC.61; P.L.121-2008, SEC.1; P.L.143-2011, SEC.11; P.L.229-2011, SEC.119; P.L.6-2012, SEC.89.

IC 12-10-6-3
Repealed
(Repealed by P.L.229-2011, SEC.272.)
IC 12-10-6-4
Excess income recipients; continued eligibility
Sec. 4. (a) An individual who:
(1) is receiving residential care assistance under section 1 or 2.1 of this chapter; and
(2) has an increase in income that would make the individual ineligible for residential care assistance;
may elect to continue to be eligible for residential care assistance by paying the excess income to the home or facility that provides residential care.
(b) If an individual applies the excess income toward the residential care assistance under subsection (a), the division shall reduce the payment to the home or facility that provides residential care by the amount received by the home or facility.
As added by P.L.2-1992, SEC.4. Amended by P.L.27-1992, SEC.10; P.L.24-1997, SEC.25; P.L.1-2007, SEC.118.

IC 12-10-6-5
Individuals with a mental illness; comprehensive care plan; rules
Sec. 5. (a) An individual who is determined under section 2.1(a)(2) of this chapter to be incapable of residing in the individual's own home because of mental illness may be admitted to a home or facility that provides residential care to the extent that money is available for the care.
(b) Within thirty (30) days after an individual with a mental illness is placed in a home or facility that provides residential care, a comprehensive care plan must be developed for the individual.
(c) The residential care facility, in cooperation with the community mental health center or an individual's managed care provider (as defined in IC 12-7-2-127(b)) serving the area in which the residential care facility is located, shall develop the comprehensive care plan for the individual. The plan must include the following:
(1) Psychosocial rehabilitation services that are provided within the community.
(2) A comprehensive range of activities to meet multiple levels of need, including the following:
(A) Recreational and socialization activities.
(B) Social skills.
(C) Educational, training, occupational, and work programs.
(D) Opportunities for progression into less restrictive and more independent living arrangements.
(3) Appropriate alternate placement if the individual's needs cannot be met by the facility.
(d) The Indiana health facilities, home health care, and hospice council shall, in coordination with the division of mental health and addiction and the division, adopt rules under IC 4-22-2 to govern:
(1) residential care; and
(2) the comprehensive care plan; provided to individuals with a mental illness who reside under this chapter in a home or facility that provides residential care.
As added by P.L.2-1992, SEC.4. Amended by P.L.40-1994, SEC.19; P.L.215-2001, SEC.37; P.L.99-2007, SEC.62; P.L.197-2011, SEC.40.

IC 12-10-6-6
Application for assistance
Sec. 6. (a) To obtain assistance under this chapter, an individual must apply to the local administrative unit designated by the division. The application must be:
(1) in writing or reduced to writing;
(2) made in the manner and upon the form prescribed by the division; and
(3) verified by the oath of the applicant.
(b) If an individual applying for assistance is mentally or physically unable to sign an application verified by the oath of the applicant, an application may be made by an interested individual acting in the applicant's behalf, and the application shall be verified upon the basis of information and belief of the interested individual.
(c) Each application must contain a statement of all of the following:
(1) The amount of property, both personal and real, in which the applicant has an interest.
(2) All income that the applicant has at the time of the filing of the application.
(3) Any other information prescribed by the division.
As added by P.L.2-1992, SEC.4. Amended by P.L.128-1999, SEC.8.

IC 12-10-6-7
Investigation of applicant
Sec. 7. Whenever the local administrative unit designated by the division receives an application for assistance under this chapter, an investigation shall be made of the circumstances of the applicant to ascertain the facts supporting the application and any other information that may be required by the rules of the division.
As added by P.L.2-1992, SEC.4.

IC 12-10-6-8
Investigative report and recommendation
Sec. 8. Upon completion of the investigation, the local administrative unit designated by the division shall make a report and a recommendation to the division relative to the eligibility of the applicant for assistance, the amount of the assistance, and the date when the assistance should begin.
As added by P.L.2-1992, SEC.4.

IC 12-10-6-9
Amount of assistance; determination
Sec. 9. The division shall determine the amount of the assistance

and the date on which the assistance should begin. In determining the amount of assistance, due account shall be taken of any income or property of the applicant and of any support that the applicant may receive from other sources, including any benefit the applicant is receiving from the Social Security Administration. The award made by the division and a subsequent modification of the award is binding upon the state and shall be complied with by the state until the award or modified award is vacated.
As added by P.L.2-1992, SEC.4.

IC 12-10-6-10
Monthly payments; warrants
Sec. 10. (a) The assistance shall be paid monthly to:
(1) the recipient; or
(2) the administrator of the county home if the local administrative unit designated by the division so designates;
upon warrant of the auditor of state from money appropriated to the division for that purpose.
(b) The auditor of state shall draw the warrants based upon a verified schedule of the recipients and the amount payable to each recipient, prepared and verified by the director of the division in accordance with awards made by the division.
As added by P.L.2-1992, SEC.4.

IC 12-10-6-11
Reconsideration; report of change; hearing
Sec. 11. (a) All assistance granted under this chapter shall be reconsidered as frequently as is required by the rules of the division. After further investigation that the local administrative unit designated by the division considers necessary or that the division requires, the amount of assistance may be changed or entirely withdrawn if the division finds that the recipient's circumstances have altered sufficiently to warrant that action.
(b) Whenever assistance is withdrawn, revoked, suspended, or in any way changed, the division shall immediately report the decision to the local administrative unit designated by the division.
(c) If assistance is in any way changed, the recipient is entitled to a hearing under the rules adopted by the division.
As added by P.L.2-1992, SEC.4.

IC 12-10-6-12
New county home admittees; aid in applying for assistance
Sec. 12. When an individual is admitted to a county home, the administrator of the home shall assist the resident in applying for assistance under this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-6-13
Higher education award not to be considered income or resource for purposes of assistance eligibility Sec. 13. If an individual receives a state or federal higher education award that is paid directly to an approved postsecondary educational institution for that individual's benefit:
(1) that individual is not required to report that award as income or as a resource of that individual when applying for assistance provided under this chapter; and
(2) the award may not be considered as income or a resource of the individual in determining initial or continuing eligibility for assistance under this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.2-2007, SEC.154.

IC 12-10-6-14
Repealed
(Repealed by P.L.229-2011, SEC.272.)



CHAPTER 7. ADULT GUARDIANSHIP SERVICES

IC 12-10-7-2
"Indigent adult" defined
Sec. 2. As used in this chapter, "indigent adult" means an individual who:
(1) is at least eighteen (18) years of age;
(2) has no appropriate person to serve as guardian; and
(3) either:
(A) has an annual gross income of not more than one hundred twenty-five percent (125%) of the federal income poverty level as determined annually by the federal Office of Management and Budget under 42 U.S.C. 9902; or
(B) demonstrates the inability to obtain privately provided guardianship services.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-3
"Provider" defined
Sec. 3. As used in this chapter, "provider" refers to a regional guardianship services provider.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-4
"Region" defined
Sec. 4. As used in this chapter, "region" means a service provision region established by the division by rule adopted under IC 4-22-2.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-5
Establishment of program Sec. 5. The adult guardianship services program is established to provide services within the limits of available funding for indigent incapacitated adults.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-6
Administration
Sec. 6. The director shall administer the program on a statewide basis.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-7
Rules
Sec. 7. The director of the division shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-8
Contracts for services; provider qualifications; specifications
Sec. 8. (a) The division shall contract in writing for the provision of the guardianship services required in each region with a nonprofit corporation that is:
(1) qualified to receive tax deductible contributions under Section 170 of the Internal Revenue Code; and
(2) located in the region.
(b) The division shall establish qualifications to determine eligible providers in each region.
(c) Each contract between the division and a provider must specify a method for the following:
(1) The establishment of a guardianship committee within the provider, serving under the provider's board of directors.
(2) The provision of money and services by the provider in an amount equal to at least twenty-five percent (25%) of the total amount of the contract and the provision by the division of the remaining amount of the contract. The division shall establish guidelines to determine the value of services provided under this subdivision.
(3) The establishment of procedures to avoid a conflict of interest for the provider in providing necessary services to each incapacitated individual.
(4) The identification and evaluation of indigent adults in need of guardianship services.
(5) The adoption of individualized service plans to provide the least restrictive type of guardianship or related services for each incapacitated individual, including the following:
(A) Designation as a representative payee by:
(i) the Social Security Administration;
(ii) the United States Office of Personnel Management;
(iii) the United States Department of Veterans Affairs; or
(iv) the United States Railroad Retirement Board. (B) Limited guardianship under IC 29-3.
(C) Guardianship of the person or estate under IC 29-3.
(D) The appointment of:
(i) a health care representative under IC 16-36-1-7; or
(ii) a power of attorney under IC 30-5.
(6) The periodic reassessment of each incapacitated individual.
(7) The provision of legal services necessary for the guardianship.
(8) The training and supervision of paid and volunteer staff.
(9) The establishment of other procedures and programs required by the division.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.7; P.L.24-1997, SEC.27.

IC 12-10-7-9
Audits
Sec. 9. (a) Each provider is subject to periodic audit of the adult guardianship services program by an independent certified public accountant.
(b) The results of the audit required under subsection (a) must be submitted to the division.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.8; P.L.24-1997, SEC.28.



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. COMMUNITY AND HOME OPTIONS TO INSTITUTIONAL CARE FOR THE ELDERLY AND DISABLED PROGRAM

IC 12-10-10-1.5
"Activities of daily living" defined
Sec. 1.5. As used in this chapter, "activities of daily living" refers to an activity described in the long term care services eligibility screen.
As added by P.L.150-1995, SEC.6.

IC 12-10-10-2
"Community and home care services" defined
Sec. 2. As used in this chapter, "community and home care services" means services provided within the limits of available funding to an eligible individual. The term includes the following:
(1) Homemaker services and attendant care, including personal care services.
(2) Respite care services and other support services for primary or family caregivers.
(3) Adult day care services.
(4) Home health services and supplies.
(5) Home delivered meals.
(6) Transportation.
(7) Attendant care services provided by a registered personal services attendant under IC 12-10-17.1 to persons described in IC 12-10-17.1-6. (8) Other services necessary to prevent institutionalization of eligible individuals when feasible.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.7; P.L.154-1995, SEC.2; P.L.255-2001, SEC.10; P.L.141-2006, SEC.43.

IC 12-10-10-3
"Individual with a disability" defined
Sec. 3. As used in this chapter, "individual with a disability" refers to an individual with a severe chronic disability that is attributable to a mental or physical impairment or combination of mental and physical impairments that is likely to continue indefinitely.
As added by P.L.2-1992, SEC.4. Amended by P.L.99-2007, SEC.63.

IC 12-10-10-4
"Eligible individual" defined
Sec. 4. (a) As used in this chapter, "eligible individual" means an individual who:
(1) is a resident of Indiana;
(2) is:
(A) at least sixty (60) years of age; or
(B) an individual with a disability;
(3) has assets that do not exceed five hundred thousand dollars ($500,000), as determined by the division; and
(4) qualifies under criteria developed by the board as having an impairment that places the individual at risk of losing the individual's independence, as described in subsection (b).
(b) For purposes of subsection (a), an individual is at risk of losing the individual's independence if the individual is unable to perform two (2) or more activities of daily living. The use by or on behalf of the individual of any of the following services or devices does not make the individual ineligible for services under this chapter:
(1) Skilled nursing assistance.
(2) Supervised community and home care services, including skilled nursing supervision.
(3) Adaptive medical equipment and devices.
(4) Adaptive nonmedical equipment and devices.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.8; P.L.246-2005, SEC.99; P.L.99-2007, SEC.64.

IC 12-10-10-4.5
"Long term care services eligibility screen" defined
Sec. 4.5. (a) As used in this chapter, "long term care services eligibility screen" refers to the long term care services eligibility screen used by the division in making eligibility determinations under this chapter.
(b) The long term care services eligibility screen must conform with the activities of daily living standard established by this chapter. As added by P.L.150-1995, SEC.9.

IC 12-10-10-5
"Program" defined
Sec. 5. As used in this chapter, "program" refers to the community and home options to institutional care for the elderly and disabled program established by this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-10-6
Establishment of program; administration; duties of division
Sec. 6. The community and home options to institutional care for the elderly and disabled program is established. The division shall administer the program and shall do the following:
(1) Adopt rules under IC 4-22-2 for the coordination of the program.
(2) Administer state and federal money for the program.
(3) Develop and implement a process for the management and operation of the program locally through the area agencies on aging based upon criteria developed by the division.
(4) Approve the selection of community and home care services providers based upon criteria developed by the division.
(5) Review and approve community and home care services plans developed by services providers.
(6) Provide training and technical assistance for the staff providers.
(7) Select or contract with agencies throughout Indiana to provide community and home care services.
(8) Assist the office in applying for Medicaid waivers from the United States Department of Health and Human Services to fund community and home care services needed by eligible individuals under this chapter.
(9) Have self-directed care options and services available for an eligible individual who chooses self-directed care services.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.10; P.L.154-1995, SEC.3; P.L.112-1997, SEC.2; P.L.47-2009, SEC.1.

IC 12-10-10-6.3
Long term care eligibility screen; publication; public inspection
Sec. 6.3. (a) The division shall file for publication in the Indiana Register a copy of the long term care services eligibility screen.
(b) The division shall:
(1) keep on file in the division's office; and
(2) make available for public inspection during regular business hours;
a copy of the long term care services eligibility screen.
(c) The division shall provide a copy of the long term care services eligibility screen to any individual upon request.
As added by P.L.150-1995, SEC.11.
IC 12-10-10-6.5
Restrictions on adoption of rules or criteria governing eligibility
Sec. 6.5. (a) The division shall not adopt any rule governing the eligibility of an individual under this chapter that is more restrictive than the definition of eligible individual in section 4 of this chapter.
(b) The division and the board shall not adopt an eligibility criterion that is more restrictive than the definition of eligible individual described in section 4 of this chapter.
(c) Any:
(1) eligibility rule adopted by the division; or
(2) eligibility criterion adopted by the division or the board;
must be specific to the program established under this chapter and may not be defined by reference to a rule, guideline, or procedure for another program or service, for a service provided under a Medicaid waiver, or for institutional care.
As added by P.L.150-1995, SEC.12.

IC 12-10-10-7
Agency conducting case management not to provide services; exception
Sec. 7. (a) Except as provided in subsection (b), the case management under this chapter of an individual leading to participation in the program may not be conducted by any agency that delivers services under the program.
(b) If the division determines that there is no alternative agency capable of delivering services to the individual, the area agency on aging that performs the assessment under the program may also deliver the services.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.13; P.L.154-1995, SEC.4.

IC 12-10-10-8
Distribution of funds for home health services
Sec. 8. Except as provided in section 9 of this chapter, state money for home health services under this chapter must be distributed only to licensed health care professionals, facilities, and agencies.
As added by P.L.2-1992, SEC.4.

IC 12-10-10-9
Eligible individuals' relatives training program; reimbursement for provision of services by relative
Sec. 9. (a) The division shall establish a program to train relatives of eligible individuals to provide homemaker and personal care services to those eligible individuals.
(b) Relatives of eligible individuals who complete the training program established under this section are eligible for reimbursement under this chapter or under the Medicaid program for the provision of homemaker and personal care services to those eligible individuals. Reimbursement under the Medicaid program is limited

to those cases in which the provision of homemaker and personal care services to an eligible individual by a relative results in financial hardship to the relative.
As added by P.L.2-1992, SEC.4.

IC 12-10-10-10
Services funding; source
Sec. 10. Federal social services block grant money shall be used to fund services under this chapter that are not otherwise reimbursable under the Medicaid program.
As added by P.L.2-1992, SEC.4.

IC 12-10-10-11
Reporting requirement; contents; submission to board and general assembly; funding
Sec. 11. (a) Before October 1 of each year, the division, in conjunction with the office of the secretary, shall prepare a report for review by the board and the general assembly. The report must include the following information regarding clients and services of the community and home options to institutional care for the elderly and disabled program and other long term care home and community based programs:
(1) The amount and source of all local, state, and federal dollars spent.
(2) The use of the community and home options to institutional care for the elderly and disabled program in supplementing the funding of services provided to clients through other programs.
(3) The number and types of participating providers.
(4) An examination of:
(A) demographic characteristics; and
(B) impairment and medical characteristics.
(5) A comparison of costs for all publicly funded long term care programs.
(6) Client care outcomes.
(7) A determination of the estimated number of applicants for services from the community and home options to institutional care for the elderly and disabled program who have:
(A) one (1) assessed activity of daily living that cannot be performed;
(B) two (2) assessed activities of daily living that cannot be performed; and
(C) three (3) or more assessed activities of daily living that cannot be performed;
and the estimated effect of the results under clauses (A), (B), and (C) on program funding, program savings, client access, client care outcomes, and comparative costs with other long term care programs.
(b) After receiving the report described in subsection (a), the board may do the following:
(1) Review and comment on the report. (2) Solicit public comments and testimony on the report.
(3) Incorporate its own opinions into the report.
(c) The board shall submit the report in an electronic format under IC 5-14-6 along with any additions made under subsection (b) to the general assembly after November 15 and before December 31 each year.
(d) Funding for the report must come entirely from:
(1) funds already available for similar purposes;
(2) discretionary funds available to the division or the office of the secretary;
(3) reversion funds; and
(4) private funds and grants.
As added by P.L.150-1995, SEC.14. Amended by P.L.2-1996, SEC.233; P.L.28-2004, SEC.91.

IC 12-10-10-12
Negotiation of reimbursement rates
Sec. 12. (a) The office of the secretary, in consultation with the local area agencies on aging, shall negotiate reimbursement rates for services provided under this chapter.
(b) Payments for services under this chapter may not be counted in a Medicaid recipient's spend down requirement in IC 12-15.
As added by P.L.246-2005, SEC.100.



CHAPTER 11. COMMUNITY AND HOME OPTIONS TO INSTITUTIONAL CARE FOR THE ELDERLY AND DISABLED BOARD

IC 12-10-11-1
Establishment of board
Sec. 1. The community and home options to institutional care for the elderly and disabled board is established.
As added by P.L.2-1992, SEC.4.

IC 12-10-11-2
Membership; appointment; vacancy; notice to public of nomination process
Sec. 2. (a) The board consists of the following fifteen (15) members:
(1) The director of the division of family resources or the director's designee.
(2) The chairman of the Indiana state commission on aging or the chairman's designee.
(3) Three (3) citizens at least sixty (60) years of age, nominated by two (2) or more organizations that:
(A) represent senior citizens; and
(B) have statewide membership.
(4) One (1) citizen less than sixty (60) years of age nominated by one (1) or more organizations that:
(A) represent individuals with disabilities; and
(B) have statewide membership.
(5) One (1) citizen less than sixty (60) years of age nominated by one (1) or more organizations that:
(A) represent individuals with mental illness; and
(B) have statewide membership.
(6) One (1) provider who provides services under IC 12-10-10.
(7) One (1) licensed physician, nurse, or nurse practitioner who specializes either in the field of gerontology or in the field of disabilities.
(8) Two (2) home care services advocates or policy specialists nominated by two (2) or more:
(A) organizations;
(B) associations; or
(C) nongovernmental agencies;
that advocate on behalf of home care consumers, including an organization listed in subdivision (3) that represents senior citizens or persons with disabilities.
(9) Two (2) members of the senate, who may not be members of the same political party, appointed by the president pro tempore of the senate with the advice of the minority leader of the senate. (10) Two (2) members of the house of representatives, who may not be members of the same political party, appointed by the speaker of the house of representatives with the advice of the minority leader of the house of representatives.
The members of the board listed in subdivisions (9) and (10) are nonvoting members.
(b) The members of the board designated by subsection (a)(3) through (a)(8) shall be appointed by the governor for terms of two (2) years. In case of a vacancy, the governor shall appoint an individual to serve for the remainder of the unexpired term.
(c) The division shall establish notice and selection procedures to notify the public of the board's nomination process described in this chapter. Information must be distributed through:
(1) the area agencies on aging; and
(2) all organizations, associations, and nongovernmental agencies that work with the division on home care issues and programs.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.15; P.L.137-2005, SEC.1; P.L.145-2006, SEC.68.

IC 12-10-11-3
Per diem; expenses reimbursement
Sec. 3. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1992, SEC.4.

IC 12-10-11-4
Meetings
Sec. 4. The board shall meet at least six (6) times a year.
As added by P.L.2-1992, SEC.4.

IC 12-10-11-5
Officers; election
Sec. 5. Each year the board shall elect from its membership a chairman and vice chairman.
As added by P.L.2-1992, SEC.4.

IC 12-10-11-6
Deliberations procedures
Sec. 6. The board shall establish procedures to govern its

deliberations.
As added by P.L.2-1992, SEC.4.

IC 12-10-11-7
Staff services
Sec. 7. The division shall provide staff services for the board.
As added by P.L.2-1992, SEC.4.

IC 12-10-11-8
Duties
Sec. 8. The board shall do the following:
(1) Establish long term goals of the state for the provision of a continuum of care for the elderly and individuals with a disability based on the following:
(A) Individual independence, dignity, and privacy.
(B) Long term care services that are:
(i) integrated, accessible, and responsible; and
(ii) available in home and community settings.
(C) Individual choice in planning and managing long term care.
(D) Access to an array of long term care services:
(i) for an individual to receive care that is appropriate for the individual's needs; and
(ii) to enable a case manager to have cost effective alternatives available in the construction of care plans and the delivery of services.
(E) Long term care services that include home care, community based services, assisted living, congregate care, adult foster care, and institutional care.
(F) Maintaining an individual's dignity and self-reliance to protect the fiscal interests of both taxpayers and the state.
(G) Long term care services that are fiscally sound.
(H) Services that:
(i) promote behavioral health; and
(ii) prevent and treat mental illness and addiction.
(2) Review state policies on community and home care services.
(3) Recommend the adoption of rules under IC 4-22-2.
(4) Recommend legislative changes affecting community and home care services.
(5) Recommend the coordination of the board's activities with the activities of other boards and state agencies concerned with community and home care services.
(6) Evaluate cost effectiveness, quality, scope, and feasibility of a state administered system of community and home care services.
(7) Evaluate programs for financing services to those in need of a continuum of care.
(8) Evaluate state expenditures for community and home care services, taking into account efficiency, consumer choice, competition, and equal access to providers. (9) Develop policies that support the participation of families and volunteers in meeting the long term care needs of individuals.
(10) Encourage the development of funding for a continuum of care from private resources, including insurance.
(11) Develop a cost of services basis and a program of cost reimbursement for those persons who can pay all or a part of the cost of the services rendered. The division shall use this cost of services basis and program of cost reimbursement in administering IC 12-10-10. The cost of services basis and program of cost reimbursement must include a client cost share formula that:
(A) imposes no charges for an eligible individual whose income does not exceed one hundred fifty percent (150%) of the federal income poverty level; and
(B) does not impose charges for the total cost of services provided to an individual under the community and home options to institutional care for the elderly and disabled program unless the eligible individual's income exceeds three hundred fifty percent (350%) of the federal income poverty level.
The calculation of income for an eligible individual must include the deduction of the individual's medical expenses and the medical expenses of the individual's spouse and dependent children who reside in the eligible individual's household.
(12) Establish long term goals for the provision of guardianship services for adults.
(13) Coordinate activities and programs with the activities of other boards and state agencies concerning the provision of guardianship services.
(14) Recommend statutory changes affecting the guardianship of indigent adults.
(15) Review a proposed rule concerning home and community based services as required under section 9 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.77-1994, SEC.1; P.L.114-1997, SEC.1; P.L.24-1997, SEC.29; P.L.137-2005, SEC.2; P.L.99-2007, SEC.65; P.L.143-2011, SEC.12.

IC 12-10-11-9
Board review of proposed rules on home and community based care; failure for review voids rules; rules subject to public comment; request to modify or withdraw rule
Sec. 9. (a) The board shall be given the opportunity to review a proposed rule concerning home and community based services for:
(1) elderly individuals; or
(2) individuals with disabilities;
at least three (3) months before a proposed rule may be published in the Indiana Register.
(b) If the proposing agency fails to give the board the opportunity to review a proposed rule described in subsection (a), the rule: (1) is void; and
(2) must be withdrawn by the proposing agency.
(c) The board may determine that the proposed rule reviewed by the board under this section should be subject to a public comment period. If the board makes a determination that a public comment period is necessary, the board shall set the:
(1) date and time;
(2) location; and
(3) format;
of the public comment period for the proposed rule.
(d) After a public hearing, if the board determines that a proposed rule is substantially out of compliance with state law governing home and community based services, the board shall request that the agency proposing the rule modify or withdraw the proposed rule. If a proposed rule is modified under this subsection, the modified rule must be reviewed by the board.
As added by P.L.137-2005, SEC.3.



CHAPTER 11.5. LONG TERM CARE SERVICES

IC 12-10-11.5-2
Subjectivity; responsibility of ensuring costs
Sec. 2. (a) This chapter is subject to funding available to the office of the secretary of family and social services.
(b) The secretary and the director of the state budget agency are responsible for ensuring that the cost of the services provided under this chapter does not exceed the total amount of funding, including state and federal funds, that is made available by the budget agency for the program established under this chapter to provide long term care, including home and community based services.
As added by P.L.274-2003, SEC.5.

IC 12-10-11.5-3
Establishment of home and community based long term care services
Sec. 3. The office of the secretary of family and social services shall establish a comprehensive program of home and community based long term care services to provide eligible individuals with care that is not more costly than services provided to similarly situated individuals who reside in institutions.
As added by P.L.274-2003, SEC.5.

IC 12-10-11.5-4
Eligibility
Sec. 4. An individual who has resided in the state for at least ninety (90) days shall be eligible for the home and community based long term care services program if the individual:
(1) participates in, or has been determined to be eligible for, the community and home options to institutional care for the elderly and disabled program established by IC 12-10-10-6; or
(2) meets the following requirements, which must meet the general eligibility standards for an individual receiving services under a home and community based Medicaid waiver:
(A) Has an income of not more than three hundred percent (300%) of the federal Supplemental Security Income level.
(B) Is unable to perform at least three (3) activities of daily living determined by an assessment conducted by an area agency on aging case manager or any other agency the state has contracted with to perform assessments. (C) Is at risk of being placed in an institution or is currently residing in an institution and has been determined to be eligible for services under IC 12-10-10 or under a home and community based Medicaid waiver.
As added by P.L.274-2003, SEC.5.

IC 12-10-11.5-5
Access to services
Sec. 5. The state shall provide access to the following long term care services that are appropriate and needed for an individual who is eligible for these services under this chapter:
(1) Any home and community based service that is available through:
(A) the community and home options to institutional care for the elderly and disabled program; or
(B) any state Medicaid waiver.
(2) Personal care services.
(3) Self-directed care.
(4) Assisted living.
(5) Adult foster care.
(6) Adult day care services.
(7) The provision of durable medical equipment or devices.
(8) Housing modifications.
(9) Adaptive medical equipment and devices.
(10) Adaptive nonmedical equipment and devices.
(11) Any other service that is necessary to maintain an individual in a home and community based setting.
As added by P.L.274-2003, SEC.5.

IC 12-10-11.5-6
Determination of savings; report
Sec. 6. (a) The office of the secretary of family and social services shall annually determine any state savings generated by home and community based services under this chapter by reducing the use of institutional care.
(b) The secretary shall annually report to the governor, the budget agency, the budget committee, the select joint commission on Medicaid oversight, and the executive director of the legislative services agency the savings determined under subsection (a). A report under this subsection to the executive director of the legislative services agency must be in an electronic format under IC 5-14-6.
(c) Savings determined under subsection (a) may be used to fund the state's share of additional home and community based Medicaid waiver slots.
As added by P.L.274-2003, SEC.5. Amended by P.L.28-2004, SEC.92; P.L.97-2004, SEC.50.

IC 12-10-11.5-7
Use of volunteers Sec. 7. When possible, the office of the secretary of family and social services shall make use of volunteers and volunteer groups, including faith based groups, when executing its duties under this chapter.
As added by P.L.274-2003, SEC.5.



CHAPTER 12. HEALTH FACILITY PREADMISSION SCREENING

IC 12-10-12-2
"Designee"
Sec. 2. As used in this chapter, "designee" refers to an individual who is designated by the director of the agency under section 27 of this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-12-3
"Health facility"
Sec. 3. As used in this chapter, "health facility" means a facility:
(1) that is licensed by the state department of health under IC 16-28; and
(2) that:
(A) provides comprehensive nursing care, room, food, laundry, administration of medications, special diets, and treatments; and
(B) may provide rehabilitative and restorative therapies;
under the order of an attending physician.
As added by P.L.2-1992, SEC.4. Amended by P.L.2-1993, SEC.82.

IC 12-10-12-4
"Office"
Sec. 4. As used in this chapter, "office" refers to the office of Medicaid policy and planning established by IC 12-8-6.5-1.
As added by P.L.2-1992, SEC.4. Amended by P.L.160-2012, SEC.28.

IC 12-10-12-5
Admission to nursing facility; screening and approval; assessment for specialized services
Sec. 5. (a) Except as provided in sections 27 through 31 of this chapter, an individual who is admitted to a nursing facility must first have been screened and approved for placement under the nursing facility preadmission screening program described in this chapter.
(b) An individual who is identified by the screening team under section 16 of this chapter as an individual with a developmental disability or an individual who is mentally ill (as defined in 42 U.S.C. 1396r(e)(7)) must be assessed to determine the appropriateness of nursing facility placement and the need for specialized services. As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.2; P.L.1-1993, SEC.98; P.L.99-2007, SEC.66.

IC 12-10-12-6
Prior approval for nursing facility admission
Sec. 6. (a) This subsection does not apply after December 30, 2008. If an individual who is discharged from a hospital licensed under IC 16-21:
(1) is admitted to a nursing facility after the individual has been screened under the nursing facility preadmission program described in this chapter; and
(2) is eligible for participation in the federal Medicaid program;
prior approval of the individual's admission to the nursing facility may not be required by the office under IC 12-15-21-1 through IC 12-15-21-3.
(b) This subsection applies beginning December 31, 2008. If an individual:
(1) is admitted to a nursing facility after the individual has been screened under the nursing facility preadmission program described in this chapter; and
(2) is eligible for participation in the federal Medicaid program;
prior approval of the individual's admission to the nursing facility may be required by the office under IC 12-15-21-1 through IC 12-15-21-3.
(c) The office shall adopt rules under IC 4-22-2 to implement:
(1) subsection (b);
(2) a screening and counseling program for individuals seeking long term care services; and
(3) a biennial review of Medicaid waiver reimbursement rates.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.3; P.L.2-1993, SEC.83; P.L.50-2007, SEC.1; P.L.121-2008, SEC.3.

IC 12-10-12-7
Application; necessary information
Sec. 7. (a) An individual or the individual's parent or guardian, if the individual is not competent, who is required to be screened and approved under this chapter shall apply to the agency serving the county of the individual's residence for participation in a nursing facility preadmission screening program.
(b) The individual or the individual's parent or guardian if the individual is not competent shall provide the agency with the following:
(1) The individual's name.
(2) The address of the place where the screening team described in section 14 of this chapter may contact the individual.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.4.

IC 12-10-12-8
Notification to applicant
Sec. 8. A nursing facility shall provide: (1) an individual who applies for admission to the nursing facility; or
(2) the individual's parent or guardian if the individual is not competent;
a notification that meets the requirements of sections 9 and 10 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.5.

IC 12-10-12-9
Notification form
Sec. 9. The notification required under section 8 of this chapter must be in writing on standardized forms prepared by the division and provided to the nursing facilities.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.6.

IC 12-10-12-10
Notification contents; acknowledgment by applicant; copies; violation
Sec. 10. (a) The notification required under section 8 of this chapter must notify the applicant of the following:
(1) That the applicant is required under state law to apply to the agency serving the county of the applicant's residence for participation in a nursing facility preadmission screening program.
(2) That the applicant's failure to participate in the nursing facility preadmission screening program could result in the applicant's ineligibility for Medicaid reimbursement for per diem in any nursing facility for not more than one (1) year.
(3) That the nursing facility preadmission screening program consists of an assessment of the applicant's need for care in a nursing facility made by a team of individuals familiar with the needs of individuals seeking admission to nursing facilities.
(4) The contact information for the agency that provides services in the area in which the nursing facility is located.
(5) A list developed by the agency of all known long term care options that may be available to the individual.
(b) The notification must be signed by the applicant or the applicant's parent or guardian if the applicant is not competent before admission.
(c) If the applicant is admitted:
(1) the nursing facility shall retain one (1) signed copy of the notification for one (1) year; and
(2) the nursing facility shall deliver one (1) signed copy to the agency serving the county in which the applicant resides.
(d) A person who violates this section commits a Class A infraction.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.7; P.L.18-2012, SEC.1.

IC 12-10-12-11 Time limitations
Sec. 11. Each individual who is required to be screened and approved before admission to a nursing facility shall be screened, within the time permitted under this chapter, by the screening team described in section 14 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.8.

IC 12-10-12-12
Screening team; uniform rules
Sec. 12. (a) The activities of the screening team must be conducted under uniform rules adopted under IC 4-22-2 by the director of the division.
(b) The rules must be developed in cooperation with the division of mental health and addiction and the office.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.9; P.L.215-2001, SEC.38.

IC 12-10-12-13
Screening team; requirements
Sec. 13. The nursing facility preadmission screening program shall be conducted by a screening team that meets the requirements of section 14 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.10.

IC 12-10-12-14
Screening team; membership; coordinator
Sec. 14. (a) A screening team must consist of two (2) members.
(b) An applicant's physician shall participate as a member of the screening team.
(c) The agency that serves the county of the applicant's residence shall, subject to the approval of the division, also appoint an individual who:
(1) represents the agency serving the area in which the applicant's residence is located; and
(2) is familiar with personal care assessment.
(d) The agency shall, subject to the approval of the division, appoint one (1) of the individuals under subsection (c) to be the coordinator.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.11.

IC 12-10-12-15
Multiple screening teams
Sec. 15. More than one (1) screening team may be appointed.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.12.

IC 12-10-12-16
Screening program assessments
Sec. 16. (a) A screening team shall conduct a nursing facility preadmission screening program for each individual within the time permitted under this chapter. The program must consist of an

assessment of the following:
(1) The individual's medical needs.
(2) The availability of services, other than services provided in a nursing facility, that are appropriate to the individual's health and social needs to maintain the individual in the least restrictive environment.
(3) The cost effectiveness of providing services appropriate to the individual's needs that are provided outside of, rather than within, a nursing facility.
(b) The assessment must be conducted in accordance with rules adopted under IC 4-22-2 by the director of the division in cooperation with the office.
(c) Communication among members of a screening team or between a screening team and the division, the office, or the agency during the prescreening process may be conducted by means including any of the following:
(1) Standard mail.
(2) Express mail.
(3) Facsimile machine.
(4) Secured electronic communication.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.13; P.L.115-1997, SEC.1; P.L.121-2008, SEC.4; P.L.18-2012, SEC.2.

IC 12-10-12-17
Findings; appropriateness of placement
Sec. 17. After an assessment is completed, the screening team shall find, by both members of the team, whether the placement of the individual in a nursing facility is appropriate.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.14.

IC 12-10-12-18
Review of findings; final determinations
Sec. 18. The office shall do the following:
(1) Review a screening team's finding.
(2) Make the final determination only in the following cases:
(A) Where the individual is eligible for Medicaid.
(B) Members of the screening team disagree.
(C) A placement is denied.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.15.

IC 12-10-12-19
Mandatory placement; conditions
Sec. 19. Placement in a nursing facility may not be denied if any of the following conditions exist:
(1) Community services that would be more appropriate than care in a nursing facility are not actually available.
(2) The cost of appropriate community services would exceed the cost of placement in a nursing facility.
(3) The applicant:
(A) has been determined to be eligible for assistance under

the federal Medicaid program (42 U.S.C. 1396 et seq.);
(B) needs a service that would make the applicant's placement in a nursing facility inappropriate when the service cannot be provided without the use of a new service made available under a home and community based services waiver approved by the Secretary of Health and Human Services under 42 U.S.C. 1396n; and
(C) chooses not to receive the service described under clause (B).
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.16; P.L.150-1995, SEC.17; P.L.154-1995, SEC.6.

IC 12-10-12-20
Notice of determination; contents
Sec. 20. (a) The agency shall provide the applicant with a written notice of the office's determination made under section 18 of this chapter if the placement is appropriate. The office shall provide written notice of a determination made under section 16 of this chapter when placement in a nursing facility is denied.
(b) If the office determines that an individual's placement in a nursing facility is not appropriate, the written notice must contain the following:
(1) The reasons for the office's determination.
(2) A detailed description of services available to the individual that, if used by the individual, make the placement of the individual in a nursing facility inappropriate.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.17.

IC 12-10-12-21
Administrative appeal of determination
Sec. 21. An applicant aggrieved by a determination of the office may appeal the determination under rules concerning the appeal that are adopted by the office under IC 4-22-2.
As added by P.L.2-1992, SEC.4.

IC 12-10-12-22
Judicial appeal
Sec. 22. After exhausting all administrative remedies, the applicant may obtain judicial review under IC 4-21.5-5.
As added by P.L.2-1992, SEC.4.

IC 12-10-12-23
Waiver of sanctions; conditions; application
Sec. 23. An applicant may apply to the office for a waiver of the sanctions imposed by section 33 or 34 of this chapter if the following conditions are met:
(1) The applicant has made an appropriate application under section 7 of this chapter.
(2) The office has not provided the applicant with the notice required under section 20 of this chapter within twenty-five (25)

days of the date the application was made under section 7 of this chapter.
(3) The applicant, the applicant's physician, and the applicant's current custodian have cooperated with the screening team.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.18.

IC 12-10-12-24
Determination on application for waiver of sanctions
Sec. 24. If the office finds that an applicant has filed an application for a waiver and has met the three (3) conditions set out in section 23 of this chapter, the office shall, not later than the second working day following the receipt of the application for a waiver, either:
(1) issue the notice required by section 20 of this chapter; or
(2) waive the sanctions imposed by sections 33 and 34 of this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-12-25
Administrative rules for preadmission screening assessment
Sec. 25. The office shall adopt rules under IC 4-22-2 to permit an individual who has not applied for admission to a nursing facility to be assessed under section 16 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.19.

IC 12-10-12-26
Information gathering by division
Sec. 26. The division shall collect the information necessary to do the following:
(1) Determine the effectiveness of the preadmission screening program.
(2) Identify barriers to diversion of individuals to in-home care.
(3) Identify needs that may exist for additional in-home services.
As added by P.L.2-1992, SEC.4.

IC 12-10-12-27
Designatory empowered to authorize unapproved temporary admissions
Sec. 27. (a) The agency shall, subject to the approval of the division, designate at least one (1) individual who may authorize temporary admittance to a nursing facility under:
(1) subsection (b); and
(2) sections 28, 30, and 31 of this chapter;
without the approval required under this chapter.
(b) An individual designated under subsection (a) may authorize temporary admittance to a nursing home for a resident of Indiana if the resident:
(1) has received treatment from and is being discharged from a hospital that is located in a state other than Indiana; and (2) will be participating in preadmission screening under this chapter.
(c) Notwithstanding a rule adopted under section 12 of this chapter, a screening team appointed to screen a nonresident under this section must:
(1) conduct its assessment under section 16 of this chapter; and
(2) report its findings;
within ten (10) days after its appointment.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.20; P.L.278-1993(ss), SEC.25; P.L.115-1997, SEC.2.

IC 12-10-12-27.1
Temporary admissions of nonresidents
Sec. 27.1. An individual designated under section 27(a) of this chapter may authorize temporary admittance to a nursing home for a nonresident of Indiana if the nonresident:
(1) was admitted to the hospital immediately after receiving treatment in the hospital's emergency department;
(2) has received treatment from and is being discharged from a hospital licensed under IC 16-21; and
(3) will be participating in preadmission screening under this chapter.
As added by P.L.115-1997, SEC.3.

IC 12-10-12-28
Temporary admissions; grounds; limitations; regular assessment
Sec. 28. (a) An individual may be admitted directly to a nursing facility from an inpatient bed of a community mental health center, a managed care provider (as defined in IC 12-7-2-127(b)), a state institution, or a hospital licensed under IC 16-21, subject to the requirements of 42 U.S.C. 1396r(e)(7), if, after the assessment required by section 16 of this chapter is substantially complete, the designee makes a finding that services necessary to care for the individual outside of the center or hospital are not at that time available except in a nursing facility.
(b) The individual may remain in the nursing facility for the number of days designated by the designee without the approval required by this chapter.
(c) The number of days designated by the designee may not exceed the lesser of:
(1) the individual's estimated recovery time, plus twenty-five (25) days; or
(2) one hundred twenty (120) days.
(d) During the period under subsection (c), the assessment shall be modified and completed according to the individual's current needs and the determination of appropriate placement made under sections 16 and 17 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.21; P.L.2-1993, SEC.84; P.L.40-1994, SEC.20.
IC 12-10-12-28.5
List of long term care options provided to patients before discharge from hospitals
Sec. 28.5. (a) Before discharging a patient who will be participating in preadmission screening under this chapter, a hospital licensed under IC 16-21 shall give the patient a list of all long term care options that:
(1) may be available to the patient;
(2) are located within the hospital's service area; and
(3) are known to the hospital.
(b) The list described in subsection (a) must include the following:
(1) The name, address, and telephone number of the agency that provides services in the area in which the hospital is located.
(2) A statement that the agency provides information concerning long term care options, including home health care.
As added by P.L.115-1997, SEC.4. Amended by P.L.18-2012, SEC.3.

IC 12-10-12-29
Repealed
(Repealed by P.L.78-1992, SEC.28.)

IC 12-10-12-30
Admission upon probability of early discharge; limitations on obtaining approval
Sec. 30. (a) An individual may be admitted to a nursing facility if the designee determines that it is probable that the individual will be discharged from the nursing facility within thirty (30) days of the individual's admission.
(b) If the individual:
(1) desires to remain in a nursing facility for more than thirty (30) days; and
(2) applies for approval under this chapter before the expiration of the thirty (30) days;
the individual has an additional twenty-five (25) days in which to obtain the approval.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.22.

IC 12-10-12-31
Preapproval admission; grounds
Sec. 31. An individual who has applied for approval under this chapter may be admitted before approval is granted if the designee determines that there will be serious harm to the physical or mental health of the individual if the individual is required to wait for approval.
As added by P.L.2-1992, SEC.4.

IC 12-10-12-32
Stay following unapproved admission; duration
Sec. 32. An individual may remain in a nursing facility for not

more than twenty-five (25) days without approval under this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.78-1992, SEC.23.

IC 12-10-12-33
Medicaid assistance predicated upon preadmission screening and approval; intermediate care facility
Sec. 33. If an individual:
(1) does not participate in the health facility preadmission screening program described in this chapter; or
(2) participates in the health facility preadmission screening program described in this chapter and is notified under section 20 of this chapter that the individual's placement in a health facility is not appropriate;
the individual is not eligible for assistance under the federal Medicaid program (42 U.S.C. 1396 et seq.) for the payment of any part of the cost per diem provided to the individual in a part of a health facility certified as an intermediate care facility for one (1) year after the date of the individual's admission to the health facility.
As added by P.L.2-1992, SEC.4.

IC 12-10-12-34
Medicaid assistance predicated upon preadmission screening and approval; skilled health facility
Sec. 34. If an individual:
(1) refuses to participate in the health facility preadmission screening program described in this chapter; or
(2) participates in the health facility preadmission screening program described in this chapter and is notified under section 20 of this chapter that the individual's placement in a health facility is not appropriate;
the individual is not eligible for assistance under the federal Medicaid program (42 U.S.C. 1396 et seq.) for the payment of any part of the cost per diem provided to the individual in a part of a health facility certified as a skilled health facility until the individual has participated in the health facility preadmission screening program and has been notified that placement in a health facility certified to provide skilled care is appropriate.
As added by P.L.2-1992, SEC.4.



CHAPTER 13. LONG TERM CARE OMBUDSMAN PROGRAM

IC 12-10-13-3.3
Legal representative
Sec. 3.3. As used in this chapter, "legal representative" means:
(1) a guardian;
(2) a health care representative acting under IC 16-36-1;
(3) an attorney-in-fact for health care appointed under IC 30-5-5-16;
(4) an attorney-in-fact appointed under IC 30-5-5 who does not hold health care powers; or
(5) the personal representative of the estate;
of a resident of a long term facility or client of home care services.
As added by P.L.139-1993, SEC.6. Amended by P.L.1-1994, SEC.54.

IC 12-10-13-3.6
Long term care facility
Sec. 3.6. As used in this chapter, "long term care facility" means either of the following:
(1) A facility licensed under or subject to IC 16-28-2.
(2) An adult care home.
As added by P.L.139-1993, SEC.7. Amended by P.L.2-1995, SEC.47.

IC 12-10-13-4
Office
Sec. 4. As used in this chapter, "office" refers to the long term care ombudsman office established by this chapter. The term includes individuals approved to act in the capacity of ombudsmen by the long term care ombudsmen office.
As added by P.L.2-1992, SEC.4. Amended by P.L.139-1993, SEC.8.
IC 12-10-13-4.5
Ombudsman
Sec. 4.5. As used in this chapter, "ombudsman" means an employee of the office or an individual approved by the office to investigate and resolve complaints and concerns regarding the health, safety, welfare, or rights of residents or clients under 42 U.S.C. 3027 and this chapter.
As added by P.L.139-1993, SEC.9.

IC 12-10-13-5
Repealed
(Repealed by P.L.139-1993, SEC.24.)

IC 12-10-13-6
State ombudsman
Sec. 6. As used in this chapter, "state ombudsman" refers to the individual who directs the long term care ombudsman office.
As added by P.L.2-1992, SEC.4. Amended by P.L.139-1993, SEC.10.

IC 12-10-13-7
Establishment of office
Sec. 7. The division shall establish the long term care ombudsman office in compliance with 42 U.S.C. 3027.
As added by P.L.2-1992, SEC.4.

IC 12-10-13-8
State ombudsman; appointment
Sec. 8. Subject to sections 10 through 12 of this chapter, the director of the division shall appoint the state long term care ombudsman to direct the office on a full-time basis.
As added by P.L.2-1992, SEC.4. Amended by P.L.139-1993, SEC.11.

IC 12-10-13-9
Vacancy
Sec. 9. The director shall appoint an acting state ombudsman within thirty (30) days of a vacancy in the position of state ombudsman. The acting state ombudsman has the powers and duties of the state ombudsman.
As added by P.L.2-1992, SEC.4.

IC 12-10-13-10
Qualifications
Sec. 10. The state ombudsman must have familiarity with the following:
(1) Gerontology or long term care.
(2) The legal system.
(3) Dispute or problem resolution techniques, including investigation, mediation, and negotiation.
As added by P.L.2-1992, SEC.4.
IC 12-10-13-11
State ombudsman; eligibility; employment by health facility or home care service organization
Sec. 11. The director may not appoint as state ombudsman an individual who has been employed by a long term care facility or a home care service organization within one (1) year preceding the director's proposed appointment.
As added by P.L.2-1992, SEC.4. Amended by P.L.139-1993, SEC.12.

IC 12-10-13-12
State ombudsman; eligibility; pecuniary interest in health facility or home care service organization
Sec. 12. The state ombudsman and a member of the state ombudsman's immediate family may not have had a pecuniary interest in a long term care facility or a home care service organization within three (3) years preceding the director's proposed appointment.
As added by P.L.2-1992, SEC.4. Amended by P.L.139-1993, SEC.13.

IC 12-10-13-13
Technical experts; staff
Sec. 13. The state ombudsman may employ technical experts and other employees to carry out the purposes of the office.
As added by P.L.2-1992, SEC.4.

IC 12-10-13-14
Investigation and resolution of complaints and concerns
Sec. 14. (a) The office shall receive, investigate, and attempt to resolve complaints and concerns that:
(1) are made by or on behalf of a patient, resident, or client of a long term care facility or a home care service, except for an individual with a developmental disability who is receiving waiver services; and
(2) involve the health, safety, welfare, or rights of a resident or client.
(b) At the conclusion of an investigation of a complaint, the office shall report the office's findings to the complainant.
As added by P.L.2-1992, SEC.4. Amended by P.L.139-1993, SEC.14; P.L.272-1999, SEC.32.

IC 12-10-13-15
Report of findings
Sec. 15. At the conclusion of an investigation of a complaint, the office shall report the office's findings to the complainant.
As added by P.L.2-1992, SEC.4.

IC 12-10-13-16
Decision not to investigate; notice
Sec. 16. If the office does not investigate a complaint, the office shall notify the complainant of the decision not to investigate and the

reasons for the decision.
As added by P.L.2-1992, SEC.4. Amended by P.L.139-1993, SEC.15.

IC 12-10-13-16.2
Ombudsman; access to persons, places, records, and other information
Sec. 16.2. In accordance with this chapter, an ombudsman must be provided access to the following:
(1) Long term care facilities, entities that provide home care services, and the residents or clients of the long term care facilities or entities that provide home care services.
(2) As provided in section 16.4 of this chapter, a resident's or client's medical, financial, and social records.
(3) If the resident or client is incapable of giving consent, as determined by the attending physician or as otherwise determined under state law, the name, address, and telephone number of the resident's or client's legal representative.
As added by P.L.139-1993, SEC.16.

IC 12-10-13-16.4
Ombudsman; access to medical, financial, and social records of resident or client; consent
Sec. 16.4. (a) An ombudsman must be provided access to a resident's or client's medical, financial, and social records. Except as provided in subsections (c) and (d), the ombudsman must obtain consent under subsection (b) before having access to the records.
(b) Consent to have access to a resident's or client's medical, financial, and social records shall be given in one (1) of the following forms:
(1) In writing by the resident or client.
(2) Orally by the resident or client in the presence of a witness.
(3) In writing by the legal representative of the resident or client if:
(A) the resident or client is incapable of giving consent, as determined by the attending physician or as otherwise determined under state law; and
(B) the legal representative has the authority to give consent.
(c) If consent to have access to a resident's or client's medical, financial, and social records cannot be obtained under subsection (b), an ombudsman may inspect the records of a resident or client if the resident or client is incapable of giving consent, as determined by the attending physician or as otherwise determined under state law, and:
(1) has no legal representative;
(2) has a legal representative but the legal representative cannot be contacted within three (3) days; or
(3) has a legal representative but the legal representative does not have the authority to give consent to have access to the records.
(d) If an ombudsman has:
(1) been denied access to a resident's or client's medical,

financial, and social records by the resident's or client's legal representative;
(2) reasonable cause to believe that the resident's or client's legal representative is not acting in the best interests of the resident or client; and
(3) received written approval from the state ombudsman;
the ombudsman may inspect the records of the resident or client.
As added by P.L.139-1993, SEC.17.

IC 12-10-13-16.5
Ombudsman; access to records of long term care facility or home care service
Sec. 16.5. An ombudsman shall be given appropriate access to the records of a long term care facility or home care service.
As added by P.L.139-1993, SEC.18.

IC 12-10-13-16.6
Ombudsman; access to records of state or local government agency or entity
Sec. 16.6. A state or local government agency or entity that has records that are relevant to a complaint or an investigation conducted by an ombudsman shall provide the ombudsman with access to the records.
As added by P.L.139-1993, SEC.19.

IC 12-10-13-16.7
Long term care facility, home care service, or employee; disclosure of records; immunity from liability
Sec. 16.7. A long term care facility or home care service or an employee of a long term care facility or home care service is immune from:
(1) civil or criminal liability; and
(2) actions taken under a professional disciplinary procedure;
for the release or disclosure of records to an ombudsman under this chapter.
As added by P.L.139-1993, SEC.20.

IC 12-10-13-16.8
Coordination among government agencies; toll free telephone number for reporting problems; nondisclosure of identity of complainant, resident, or client
Sec. 16.8. The office shall do the following:
(1) Promote effective coordination between the office and the following:
(A) Programs that provide legal services for the elderly.
(B) The adult protective services program.
(C) The attorney general's division of Medicaid fraud.
(D) The state department of health.
(E) Indiana protection and advocacy services.
(2) Establish a statewide toll free telephone line to receive

reports of problems about long term care facilities or home care services.
(3) Ensure that the identity of a complainant, resident, or client will not be disclosed without:
(A) the complainant's, resident's, or client's written consent; or
(B) a court order.
As added by P.L.139-1993, SEC.21.

IC 12-10-13-17
Rules
Sec. 17. The director of the division shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.2-1993, SEC.86; P.L.139-1993, SEC.22.

IC 12-10-13-18
Civil immunity
Sec. 18. A representative of the office is not civilly liable for the good faith performance of official duties.
As added by P.L.2-1992, SEC.4.

IC 12-10-13-19
Annual report; distribution
Sec. 19. (a) The office shall prepare a report each year on the operations of the office.
(b) A copy of the report shall be provided to the following:
(1) The governor.
(2) The general assembly. The report must be in an electronic format under IC 5-14-6.
(3) The division.
(4) The federal Commissioner on Aging.
(5) Each area agency on aging.
(6) The state department of health.
As added by P.L.2-1992, SEC.4. Amended by P.L.28-2004, SEC.93.

IC 12-10-13-20
Violations
Sec. 20. A person who:
(1) intentionally prevents the work of the office;
(2) knowingly offers compensation to the office in an effort to affect the outcome of an investigation or a potential investigation; or
(3) retaliates against a resident, a client, an employee, or another person who files a complaint or provides information to the office;
commits a Class B misdemeanor.
As added by P.L.2-1992, SEC.4. Amended by P.L.139-1993, SEC.23.



CHAPTER 14. REPRESENTATIVE PAYEES AND BILL PAYERS

IC 12-10-14-2
"Representative payee" defined
Sec. 2. As used in this chapter, "representative payee" means a person appointed by the United States Social Security Administration, the United States Office of Personnel Management, the United States Department of Veterans Affairs, or the United States Railroad Retirement Board to provide one (1) or more of the following financial management services in order to assist an individual who is receiving government benefits and is medically incapable of making responsible financial decisions:
(1) Spending benefits received by the individual in the individual's best interests as necessary to provide for food, shelter, utilities, medical care, and personal needs.
(2) Keeping an accurate record of all financial transactions.
(3) Maintaining control over the individual's benefits and signing all checks for the individual's expenditures.
(4) Referring the individual to other agencies if the individual needs additional assistance.
As added by P.L.141-1993, SEC.1. Amended by P.L.24-1997, SEC.30.

IC 12-10-14-3
Establishment of program; eligibility
Sec. 3. The division may establish, within the bureau, a representative payee and bill payer program to assist low income individuals who:
(1) are not able to manage their financial matters; and
(2) do not have relatives or friends to assist them in managing their financial matters.
As added by P.L.141-1993, SEC.1.
IC 12-10-14-4
Administration of program
Sec. 4. The bureau may administer the program. The bureau may provide staff and logistical support for the program, including office space, telephone communications, office supplies, and postage.
As added by P.L.141-1993, SEC.1.

IC 12-10-14-5
Training
Sec. 5. The bureau may provide for the training of representative payees and bill payers.
As added by P.L.141-1993, SEC.1.

IC 12-10-14-6
Repealed
(Repealed by P.L.24-1997, SEC.66.)

IC 12-10-14-7
Assistance to representative payees and bill payers; bank services
Sec. 7. The bureau may assist representative payees and bill payers and may negotiate bank services for the program.
As added by P.L.141-1993, SEC.1.

IC 12-10-14-8
Public liaisons; spreading of information; referral of potential clients
Sec. 8. The bureau may designate volunteers, who may be representative payees or bill payers, as public liaisons to inform interested agencies and persons about the program and to undertake to increase public awareness of the program and referral of potential clients to the program.
As added by P.L.141-1993, SEC.1.

IC 12-10-14-9
Fiduciary duties of representative payees and bill payers
Sec. 9. A person acting as a representative payee or a bill payer is considered to be acting in a fiduciary capacity and is liable for acts or omissions constituting a breach of fiduciary duties imposed by law.
As added by P.L.141-1993, SEC.1.

IC 12-10-14-10
Legal counsel
Sec. 10. The bureau may enter into a memorandum of understanding with legal counsel for an association that represents the interests of retired persons to obtain assistance for the representative payee and bill payer program.
As added by P.L.141-1993, SEC.1.

IC 12-10-14-11 Local programs; sponsors and coordinators; training, assistance, and monitoring by bureau
Sec. 11. (a) The bureau may enter into memoranda of understanding with local representative payee and bill payer program sponsors allowing local sponsors to administer a local representative payee and bill payer program with the bureau assisting and monitoring the local program sponsor.
(b) The bureau may designate a local program sponsor with a local coordinator to assist in the administration of a local program. A local program sponsor designated under this subsection must have a local advisory council.
(c) The bureau may provide training and technical assistance to local coordinators and local program sponsors.
As added by P.L.141-1993, SEC.1.

IC 12-10-14-12
Monitoring, audits, and review of accounts
Sec. 12. The bureau may do any of the following:
(1) Monitor:
(A) representative payees and bill payers; and
(B) local program sponsors.
(2) Audit any transaction of a representative payee and bill payer.
(3) Review bank statements and cancelled checks for accounts managed by representative payees.
As added by P.L.141-1993, SEC.1.



CHAPTER 15. FILING DISCLOSURE DOCUMENTS FOR HOUSING WITH SERVICES ESTABLISHMENTS

IC 12-10-15-1.5
"Administrator" defined
Sec. 1.5. As used in this chapter, "administrator" means a natural person who administers, manages, supervises, or is in general administrative charge of a housing with services establishment.
As added by P.L.184-2003, SEC.3.

IC 12-10-15-2
"Health related services" defined
Sec. 2. As used in this chapter, health related services" means home health services as listed under IC 16-27-1-5(b) and IC 16-27-1-5(c), attendant and personal care services, professional nursing services, and the central storage and distribution of medications.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-3
"Housing with services establishment" defined
Sec. 3. (a) As used in this chapter, "housing with services establishment" means an establishment providing sleeping accommodations to at least five (5) residents and offering or providing for a fee:
(1) at least one (1) regularly scheduled health related service; or
(2) at least two (2) regularly scheduled supportive services;
whether offered or provided directly by the establishment or by another person arranged for by the establishment.
(b) The term does not include the following:
(1) A comprehensive care facility licensed under IC 16-28-2.
(2) A hospital licensed under IC 16-21.
(3) A group home licensed under IC 31-27 or IC 12-28-4.
(4) An establishment that serves as a shelter for battered women or other similar purpose.
(5) Private homes in which the residents are related by kinship, law, or affinity with the person offering the services.
(6) An organized condominium, cooperative, common interest community, or owner's association where at least eighty percent (80%) of the units that comprise the condominium, cooperative, or common interest community are occupied by individuals who are the owners, members, or shareholders of the units. As added by P.L.73-1998, SEC.7. Amended by P.L.145-2006, SEC.69.

IC 12-10-15-4
"Operator" defined
Sec. 4. As used in this chapter, "operator" means a person that operates a housing with services establishment.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-5
"Resident" defined
Sec. 5. As used in this chapter, "resident" means an individual who has a contract to reside in a housing with services establishment.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-6
"Supportive services" defined
Sec. 6. As used in this chapter, "supportive services" means help with personal laundry, handling or assisting with personal funds of the residents, or arranging for medical services, health related services, or social services. The term does not include making referrals, assisting a resident in contacting a service provider of the resident's choice, or contacting a service provider in an emergency.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-7
Filing of disclosure document; contents
Sec. 7. (a) An operator shall file a disclosure document for each housing with services establishment with the director. If an operator fails to file a disclosure document, the operator may not:
(1) enter into or extend the term of a contract with an individual to reside in a housing with services establishment; or
(2) use the term "assisted living" to describe the housing with services establishment's services and operations to the public.
(b) The operator's disclosure document must be filed with the director on forms prescribed by the director and must be verified by the operator. The disclosure document must contain the following information:
(1) An initial disclosure statement, as described in section 11 of this chapter.
(2) The contract to be executed between the housing with services establishment and the resident.
(3) Any other information required by the director under this chapter.
(c) An operator of a housing with services establishment that has filed a disclosure document as provided in this section shall notify the director within thirty (30) days after a change in the:
(1) business name or address of the establishment;
(2) name or mailing address of the owner or owners; or
(3) name or mailing address of the managing agent. The director may not charge a fee for submission of the notice.
(d) An operator of a new housing with services establishment must file a disclosure document within sixty (60) days of the first occurrence of the following:
(1) The first contract with a resident is signed.
(2) The first resident moves into the housing with services establishment.
(e) Upon receipt of a disclosure document, the director shall mark the disclosure document to indicate that the document has been filed.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-8
Names and mailing addresses required in disclosure document
Sec. 8. An operator shall provide the following information concerning the operator's housing with services establishment to the director with the operator's disclosure document:
(1) The business name, street address, and mailing address of the establishment.
(2) The name and mailing address of the owner or owners of the establishment. If the owner or owners are not natural persons, the operator must provide identification of the type of business entity of the owner or owners, and the name and addresses of the officers and members of the governing body, or comparable persons for other types of business entities of the owner or owners.
(3) The name and mailing address of the managing agent, whether through management agreement or lease arrangement, of the establishment, if different from the owner or owners, and the name of the on-site manager, if any.
(4) The name and address of at least one (1) individual who is responsible for dealing with the director on all matters subject to this chapter.
As added by P.L.73-1998, SEC.7. Amended by P.L.1-1999, SEC.34.

IC 12-10-15-9
Housing with services establishment contracts
Sec. 9. (a) Each resident or the resident's representative must be given a complete copy of the contract between the establishment and the resident or the resident's representative and all supporting documents and attachments and any changes whenever changes are made.
(b) A housing with services establishment contract must include the following elements in the contract or through supporting documents or attachments in clear and understandable language:
(1) Name, street address, and mailing address of the housing with services establishment.
(2) The name and mailing address of the owner or owners of the housing with services establishment and, if the owner or owners are not natural persons, identification of the type of business entity of the owner or owners. (3) The name and mailing address of the managing agent, through management agreement or lease arrangement, of the establishment, if different from the owner or owners.
(4) A statement describing the disclosure document and licensure status, if any, of the housing with services establishment and any person providing health related services or supportive services under arrangement with the operator.
(5) The term of the contract.
(6) A description of the services to be provided to the resident in the base rate to be paid by the resident or on the resident's behalf.
(7) A description of any additional services available for an additional fee from the housing with services establishment directly or through arrangements with the establishment.
(8) The fee schedules outlining the cost of any additional services.
(9) A description of the process through which the contract may be modified, amended, or terminated.
(10) A description of the housing with services establishment's complaint resolution process available to the residents.
(11) The resident's designated representative, if any.
(12) The housing with services establishment's referral procedures if the contract is terminated.
(13) The criteria used by the housing with services establishment to determine who may continue to reside in the establishment. The criteria must address the following:
(A) When a resident must be transferred because the establishment and the resident are unable to develop a means for assuring that the resident is able to respond to an emergency in a manner that is consistent with local fire and safety requirements.
(B) When the establishment is unable to assure that the resident's physical, mental, and psychosocial needs can be met.
(14) A description of the process for assuring that the resident's needs are assessed on admission and periodically thereafter in conjunction with the resident and the resident's representative and for assuring that the resident's physical, mental, and psychosocial needs are met within the terms of the contract criteria for residence provided under subdivision (13).
(15) The billing and payment procedures and requirements.
(c) The housing with services establishment contract must state that:
(1) except as stated in the contract, residency in the housing with services establishment may not be terminated due to a change in a resident's health or care needs;
(2) the ability of a resident to engage in activities away from the establishment regardless of the time, duration, and distance of the activities may not be restricted;
(3) except to protect the rights and activities of other residents,

the housing with services establishment may not restrict the ability of the resident to have visitors and to receive family members and guests; and
(4) except as stated in the contract and identified in the disclosure document, an operator may not:
(A) restrict the ability of a resident to use a home health agency, home health provider, or case management service of the resident's choice; or
(B) require a resident to use home health services.
(d) Except where the resident's health or safety or the health or safety of others are endangered, an operator shall provide at least thirty (30) days notice to the resident or the resident's designated representative before terminating the resident's residency.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-10
Annual disclosure document
Sec. 10. Unless extended by the written consent of the director, each year after the initial year in which an operator has filed a disclosure document under section 7 of this chapter, the operator shall file with the director within four (4) months after the end of the operator's fiscal year an annual disclosure document.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-11
Amendment of disclosure document
Sec. 11. (a) An operator shall amend its initial disclosure document filed with the director under sections 7 and 8 of this chapter at any time if necessary to prevent the initial or annual disclosure document from containing any material misstatement of fact or omission of a material fact.
(b) Upon the sale of a housing with services establishment to a new owner, the new owner shall amend the currently filed disclosure document to reflect the fact of sale and any other fact that is required to be disclosed in the disclosure document.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-12
Standardized disclosure document
Sec. 12. (a) The director shall develop a standardized disclosure document to be filed by the housing with services establishment.
(b) The standardized disclosure document must include the following:
(1) The name and mailing address of the owner or owners of the housing with services establishment and, if the owner or owners are not individuals, identification of the type of business entity of the owner or owners.
(2) The name and mailing address of the managing agent, through management agreement or lease arrangement, of the establishment, if different from the owner or owners. (3) A description of the services to be provided to the resident in the base rate to be paid by the resident or on the resident's behalf.
(4) A description of additional services available for an additional fee from the establishment directly or through arrangements with the establishment.
(5) Fee schedules outlining the cost of additional services.
(6) A description of the process through which the contract may be modified, amended, or terminated.
(7) A description of the establishment's complaint resolution process available to the residents and the establishment's referral procedures if the contract is terminated.
(8) The criteria used by the establishment to determine who may continue to reside in the housing with services establishment.
(c) The disclosure document must be:
(1) provided to a prospective resident or prospective resident's legal guardian; and
(2) made readily available to a resident or a resident's legal guardian.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-13
Regulatory authority of health department not affected
Sec. 13. This chapter does not preclude the authority of the state department of health to regulate:
(1) a home health agency, as provided in IC 16-27 and rules adopted under IC 16-27; or
(2) a health facility, as provided in IC 16-28 and rules adopted under IC 16-28.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-14
Adoption of rules
Sec. 14. (a) The director shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
(b) The director shall adopt rules concerning the following:
(1) Procedures for the posting of notices at housing with services establishments, area agencies on aging, and centers for independent living (as defined by IC 12-12-8-1) that advise residents of their rights under this chapter.
(2) Procedures for residents and their representatives to file complaints with the director concerning violations of this chapter.
As added by P.L.73-1998, SEC.7. Amended by P.L.184-2003, SEC.4.

IC 12-10-15-15
Enforcement; penalties
Sec. 15. (a) The director shall enforce this chapter.
(b) The director may impose a penalty of not less than one

hundred dollars ($100) but not more than one thousand dollars ($1,000) for each day of violation of this chapter. However, the total penalty for each violation may not exceed ten thousand dollars ($10,000).
(c) A person aggrieved by a penalty imposed under this section may request a review under IC 4-21.5-3-7. If a request for a hearing is not filed within fifteen (15) days after the penalty is imposed, the determination of the director and the penalty is final.
(d) If the director determines that a housing with services establishment has had substantial and repeated violations of this chapter, the director may prohibit a housing with services establishment from using the term "assisted living" to describe the housing with services establishment's services and operations to the public.
(e) If the director determines that an operator or administrator of a housing with services establishment has intentionally violated this chapter or has made fraudulent and material misrepresentations to a resident, the director may request the attorney general to investigate and take appropriate action against the operator or administrator.
(f) Penalties collected under this section shall be deposited in the state general fund.
As added by P.L.184-2003, SEC.5.



CHAPTER 16. INDIANA PRESCRIPTION DRUG PROGRAM

IC 12-10-16-2
"Program" defined
Sec. 2. "Program" refers to the Indiana prescription drug program established under section 3 of this chapter.
As added by P.L.21-2000, SEC.8.

IC 12-10-16-3
Administration of program
Sec. 3. The office of the secretary shall administer a program implementing the recommendations of the prescription drug advisory committee to provide access to needed pharmaceuticals to ensure the health and welfare of Indiana's low-income senior citizens.
As added by P.L.21-2000, SEC.8.

IC 12-10-16-4
Reports on recommendations
Sec. 4. The office of the secretary shall report to the budget committee on the recommendations made by the prescription drug advisory committee.
As added by P.L.21-2000, SEC.8.

IC 12-10-16-5
Adoption of rules
Sec. 5. (a) The office may adopt rules under IC 4-22-2 to implement the program.
(b) The office may adopt emergency rules under IC 4-22-2-37.1 to implement the program on an emergency basis.
As added by P.L.21-2000, SEC.8.

IC 12-10-16-6
Payment of expenses and costs
Sec. 6. The administrative expenses and benefit costs of the program shall be paid from the account.
As added by P.L.21-2000, SEC.8. Amended by P.L.291-2001, SEC.78.



CHAPTER 17. REPEALED



CHAPTER 17.1. INDIVIDUALS IN NEED OF SELF-DIRECTED IN-HOME CARE

IC 12-10-17.1-2
"Ancillary services" defined
Sec. 2. As used in this chapter, "ancillary services" means services ancillary to the basic services provided to an individual in need of self-directed in-home care who needs at least one (1) of the basic services (as defined in section 4 of this chapter). The term includes the following:
(1) Homemaker services, including shopping, laundry, cleaning, and seasonal chores.
(2) Companion services, including transportation, letter writing, mail reading, and escort services.
(3) Assistance with cognitive tasks, including managing finances, planning activities, and making decisions.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-3
"Attendant care services" defined
Sec. 3. As used in this chapter, "attendant care services" means those basic and ancillary services that the individual chooses to direct and supervise a personal services attendant to perform and that enable an individual in need of self-directed in-home care to live in the individual's home and community rather than in an institution and to carry out functions of daily living, self-care, and mobility.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-4
"Basic services" defined
Sec. 4. As used in this chapter, "basic services" means a function that could be performed by the individual in need of self-directed

in-home care if the individual did not have a physical disability. The term includes the following:
(1) Assistance in getting in and out of beds, wheelchairs, and motor vehicles.
(2) Assistance with routine bodily functions, including:
(A) health related services (as defined in section 5 of this chapter);
(B) bathing and personal hygiene;
(C) dressing and grooming; and
(D) feeding, including preparation and cleanup.
As added by P.L.141-2006, SEC.44. Amended by P.L.99-2007, SEC.67.

IC 12-10-17.1-5
"Health related services" defined
Sec. 5. As used in this chapter, "health related services" means those medical activities that, in the written opinion of the attending physician submitted to the case manager of the individual in need of self-directed in-home care, could be performed by the individual if the individual were physically capable, and if the medical activities can be safely performed in the home, and:
(1) are performed by a person who has been trained or instructed on the performance of the medical activities by an individual in need of self-directed in-home care who is, in the written opinion of the attending physician submitted to the case manager of the individual in need of self-directed in-home care, capable of training or instructing the person who will perform the medical activities; or
(2) are performed by a person who has received training or instruction from a licensed health professional, within the professional's scope of practice, in how to properly perform the medical activity for the individual in need of self-directed in-home care.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-6
"Individual in need of self-directed in-home care" defined
Sec. 6. As used in this chapter, "individual in need of self-directed in-home care" means an individual with a disability, or person responsible for making health related decisions for the individual with a disability, who:
(1) is approved to receive Medicaid waiver services under 42 U.S.C. 1396n(c), or is a participant in the community and home options to institutional care for the elderly and disabled program under IC 12-10-10;
(2) is in need of attendant care services because of impairment;
(3) requires assistance to complete functions of daily living, self-care, and mobility, including those functions included in attendant care services;
(4) chooses to self-direct a paid personal services attendant to

perform attendant care services; and
(5) assumes the responsibility to initiate self-directed in-home care and exercise judgment regarding the manner in which those services are delivered, including the decision to employ, train, and dismiss a personal services attendant.
As added by P.L.141-2006, SEC.44. Amended by P.L.99-2007, SEC.68.

IC 12-10-17.1-7
"Licensed health professional" defined
Sec. 7. As used in this chapter, "licensed health professional" means any of the following:
(1) A registered nurse.
(2) A licensed practical nurse.
(3) A physician with an unlimited license to practice medicine or osteopathic medicine.
(4) A licensed dentist.
(5) A licensed chiropractor.
(6) A licensed optometrist.
(7) A licensed pharmacist.
(8) A licensed physical therapist.
(9) A licensed occupational therapist.
(10) A certified psychologist.
(11) A licensed podiatrist.
(12) A licensed speech-language pathologist or audiologist.
As added by P.L.141-2006, SEC.44. Amended by P.L.197-2007, SEC.3.

IC 12-10-17.1-8
"Personal services attendant" defined
Sec. 8. As used in this chapter, "personal services attendant" means an individual who is registered to provide attendant care services under this chapter and who has entered into a contract with an individual and acts under the individual's direction to provide attendant care services that could be performed by the individual if the individual were physically capable.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-9
"Self-directed in-home health care" defined
Sec. 9. As used in this chapter, "self-directed in-home health care" means the process by which an individual, who is prevented by a disability from performing basic and ancillary services that the individual would perform if the individual did not have a disability, chooses to direct and supervise a paid personal services attendant to perform those services in order for the individual to live in the individual's home and community rather than an institution.
As added by P.L.141-2006, SEC.44. Amended by P.L.99-2007, SEC.69.
IC 12-10-17.1-10
Registration; prohibition
Sec. 10. (a) An individual may not provide attendant care services for compensation from Medicaid or the community and home options to institutional care for the elderly and disabled program for an individual in need of self-directed in-home care services unless the individual is registered under section 12 of this chapter.
(b) An individual who is a legally responsible relative of an individual in need of self-directed in-home care, including a parent of a minor individual and a spouse, is precluded from providing attendant care services for compensation under this chapter.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-11
Registration requirement
Sec. 11. An individual who desires to provide attendant care services must register with the division or with an organization designated by the division.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-12
Registration by the division; duties of the division
Sec. 12. (a) The division shall register an individual who provides the following:
(1) A personal resume containing information concerning the individual's qualifications, work experience, and any credentials the individual may hold. The individual must certify that the information contained in the resume is true and accurate.
(2) The individual's limited criminal history check from the Indiana central repository for criminal history information under IC 10-13-3 or another source allowed by law.
(3) If applicable, the individual's state nurse aide registry report from the state department of health. This subdivision does not require an individual to be a nurse aide.
(4) Three (3) letters of reference.
(5) A registration fee. The division shall establish the amount of the registration fee.
(6) Proof that the individual is at least eighteen (18) years of age.
(7) Any other information required by the division.
(b) A registration is valid for two (2) years. A personal services attendant may renew the personal services attendant's registration by updating any information in the file that has changed and by paying the fee required under subsection (a)(5). The limited criminal history check and report required under subsection (a)(2) and (a)(3) must be updated every two (2) years.
(c) The division and any organization designated under section 11 of this chapter shall maintain a file for each personal services attendant that contains:
(1) comments related to the provision of attendant care services

submitted by an individual in need of self-directed in-home care who has employed the personal services attendant; and
(2) the items described in subsection (a)(1) through (a)(4).
(d) Upon request, the division shall provide to an individual in need of self-directed in-home care the following:
(1) Without charge, a list of personal services attendants who are registered with the division and available within the requested geographic area.
(2) A copy of the information of a specified personal services attendant who is on file with the division under subsection (c). The division may charge a fee for shipping, handling, and copying expenses.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-13
Physician's written opinion
Sec. 13. The case manager of an individual in need of self-directed in-home care shall maintain an attending physician's written opinion submitted under section 5 of this chapter in a case file that is maintained for the individual by the case manager.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-14
Employer; immunity; liability
Sec. 14. (a) A personal services attendant who is hired by the individual in need of self-directed in-home care is an employee of the individual in need of self-directed in-home care.
(b) The division is not liable for any actions of a personal services attendant or an individual in need of self-directed in-home care.
(c) A personal services attendant and an individual in need of self-directed in-home care are each liable for any negligent or wrongful act or omission in which the person personally participates.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-15
Responsibilities of individuals in need of self-directed in-home care
Sec. 15. (a) Except as provided in subsection (b), an individual in need of self-directed in-home care is responsible for recruiting, hiring, training, paying, certifying any employment related documents, dismissing, and supervising in the individual's home during service hours a personal services attendant who provides attendant care services for the individual.
(b) If an individual in need of self-directed in-home care is:
(1) less than twenty-one (21) years of age; or
(2) unable to direct in-home care because of a brain injury or mental deficiency;
the individual's parent, spouse, legal guardian, or a person possessing a valid power of attorney for the individual, may make employment, care, and training decisions and certify any employment related documents on behalf of the individual. (c) An individual in need of self-directed in-home care or an individual under subsection (b) and the individual's case manager shall develop an authorized care plan. The authorized care plan must include a list of weekly services or tasks that must be performed to comply with the authorized care plan.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-16
Rules
Sec. 16. The division shall adopt rules under IC 4-22-2 concerning:
(1) the method of payment to a personal services attendant who provides authorized services under this chapter; and
(2) record keeping requirements for personal attendant services.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-17
Contracts
Sec. 17. The individual in need of self-directed in-home care and the personal services attendant must each sign a contract, in a form approved by the division, that includes, at a minimum, the following provisions:
(1) The responsibilities of the personal services attendant.
(2) The frequency the personal services attendant will provide attendant care services.
(3) The duration of the contract.
(4) The hourly wage of the personal services attendant. The wage may not be less than the federal minimum wage or more than the rate that the recipient is eligible to receive under a Medicaid home and community based services waiver or the community and home options to institutional care for the elderly and disabled program for attendant care services.
(5) Reasons and notice agreements for early termination of the contract.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-18
Amendment of home and community based services waiver program; payments not considered income
Sec. 18. (a) The office shall amend the home and community based services waiver program under the state Medicaid plan to provide for the payment for attendant care services provided by a personal services attendant for an individual in need of self-directed in-home care under this chapter, including any related record keeping and employment expenses.
(b) The office shall not, to the extent permitted by federal law, consider as income money paid under this chapter to or on behalf of an individual in need of self-directed in-home care to enable the individual to employ registered personal services attendants, for purposes of determining the individual's income eligibility for

services under this chapter.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-19
Demonstration projects; research
Sec. 19. The division may:
(1) initiate demonstration projects to test new ways of providing attendant care services; and
(2) research ways to best provide attendant care services in urban and rural areas.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-20
Rules
Sec. 20. (a) The division and office may adopt rules under IC 4-22-2 that are necessary to implement this chapter.
(b) The office shall apply for any federal waivers necessary to implement this chapter.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-21
Rules
Sec. 21. The division shall adopt rules under IC 4-22-2 concerning the following:
(1) The receipt, review, and investigation of complaints concerning the:
(A) neglect;
(B) abuse;
(C) mistreatment; or
(D) misappropriation of property;
of an individual in need of self-directed in-home care by a personal services attendant.
(2) Establishing notice and administrative hearing procedures in accordance with IC 4-21.5.
(3) Appeal procedures, including judicial review of administrative hearings.
(4) Procedures to place a personal services attendant who has been determined to have been guilty of:
(A) neglect;
(B) abuse;
(C) mistreatment; or
(D) misappropriation of property;
of an individual in need of self-directed in-home care on the state nurse aide registry.
As added by P.L.141-2006, SEC.44.



CHAPTER 18. REPORTS OF MISSING ENDANGERED ADULTS

IC 12-10-18-1
Notification and investigative report
Sec. 1. (a) A law enforcement agency that receives a notification concerning a missing endangered adult from:
(1) the missing endangered adult's:
(A) guardian;
(B) custodian; or
(C) guardian ad litem; or
(2) an individual who:
(A) provides the missing endangered adult with home health aid services;
(B) possesses a health care power of attorney for the missing endangered adult; or
(C) has evidence that the missing endangered adult has a condition that may prevent the missing endangered adult from returning home without assistance;
shall prepare an investigative report on the missing endangered adult, if based on the notification, the law enforcement agency has reason to believe that an endangered adult is missing.
(b) The investigative report described in subsection (a) may include the following:
(1) Relevant information obtained from the notification concerning the missing endangered adult, including the following:
(A) A physical description of the missing endangered adult.
(B) The date, time, and place that the missing endangered adult was last seen.
(C) The missing endangered adult's address.
(2) Information gathered by a preliminary investigation, if one was made.
(3) A statement by the law enforcement officer in charge setting forth that officer's assessment of the case based upon the evidence and information received.
As added by P.L.140-2005, SEC.3.

IC 12-10-18-2
Investigative report prepared within five hours
Sec. 2. The law enforcement agency shall prepare the investigative report described by section 1 of this chapter as soon as

practicable, and if possible not later than five (5) hours after the law enforcement agency receives notification of a missing endangered adult.
As added by P.L.140-2005, SEC.3.

IC 12-10-18-3
Public notification
Sec. 3. (a) Upon completion of the report described by section 1 of this chapter, if the law enforcement agency has reason to believe that public notification may assist in locating the missing endangered adult, the law enforcement agency may immediately forward the contents of the report to:
(1) all law enforcement agencies that have jurisdiction in the location where the missing endangered adult lives and all law enforcement agencies that have jurisdiction in the location where the missing endangered adult was last seen;
(2) all law enforcement agencies to which the person who made the notification concerning the missing endangered adult requests the report be sent, if the law enforcement agency determines that the request is reasonable in light of the information received;
(3) all law enforcement agencies that request a copy of the report;
(4) one (1) or more broadcasters that broadcast in an area where the missing endangered adult may be located;
(5) the Indiana data and communication system (IDACS);
(6) the National Crime Information Center's Missing Person File, if appropriate; and
(7) the Indiana clearinghouse for information on children and missing endangered adults established by IC 10-13-5-5, to disseminate information concerning the missing endangered adult to be broadcast as part of the silver alert program.
(b) Upon completion of the report described by section 1 of this chapter, a law enforcement agency may forward a copy of the contents of the report to one (1) or more newspapers distributed in an area where the missing endangered adult may be located.
(c) After forwarding the contents of the report to a broadcaster or newspaper under this section, the law enforcement agency may request that the broadcaster or newspaper:
(1) notify the public that there is an endangered adult medical alert; and
(2) broadcast or publish:
(A) a description of the missing endangered adult; and
(B) any other relevant information that would assist in locating the missing endangered adult.
(d) A broadcaster or newspaper that receives a request concerning a missing endangered adult under subsection (c) may, at the discretion of the broadcaster or newspaper:
(1) notify the public that there is an endangered adult medical alert; and (2) broadcast or publish:
(A) a description of the missing endangered adult; and
(B) any other relevant information that would assist in locating the missing endangered adult.
As added by P.L.140-2005, SEC.3. Amended by P.L.43-2009, SEC.12.

IC 12-10-18-4
Law enforcement agency investigation
Sec. 4. A law enforcement agency may begin an investigation concerning a missing endangered adult as soon as possible after receiving notification of the missing endangered adult.
As added by P.L.140-2005, SEC.3.

IC 12-10-18-5
Notification of law enforcement agency if missing endangered adult found
Sec. 5. An individual described in section 1(a)(1) or 1(a)(2) of this chapter who notifies a law enforcement agency concerning a missing endangered adult shall notify the law enforcement agency when the missing endangered adult is found.
As added by P.L.140-2005, SEC.3.

IC 12-10-18-6
Broadcaster and newspaper civil immunity
Sec. 6. (a) A broadcaster or newspaper that receives a report of a missing endangered adult from a law enforcement agency under section 3 of this chapter is immune from civil liability for an act or omission related to:
(1) the broadcast or publication of information contained in the report, including:
(A) a description of the missing endangered adult; and
(B) any other relevant information that would assist in locating the missing endangered adult; or
(2) the decision of the broadcaster or newspaper not to broadcast or publish information contained in the report.
(b) The civil immunity described in subsection (a) does not apply to an act or omission that constitutes gross negligence or willful, wanton, or intentional misconduct.
As added by P.L.140-2005, SEC.3.






ARTICLE 10.5. RESPITE CARE SERVICES

CHAPTER 1. CARETAKER SUPPORT PROGRAM

IC 12-10.5-1-2
"Special needs"
Sec. 2. As used in this chapter, "special needs" means any of the following:
(1) Alzheimer's disease or any related disorder.
(2) Inability to perform at least two (2) activities of daily living.
(3) Any other condition that the division determines by rule should be covered by this article.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-3
Establishment of program
Sec. 3. The caretaker support program is established.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-4
Administration of program; adoption of rules
Sec. 4. (a) The division of aging established by IC 12-9.1-1-1 shall administer the caretaker support program established under this chapter.
(b) The division of aging shall do the following:
(1) Subject to section 9 of this chapter, adopt rules under IC 4-22-2 for the coordination and administration of the caretaker support program.
(2) Administer any money for the caretaker support program that is appropriated by the general assembly.
As added by P.L.274-2003, SEC.6. Amended by P.L.37-2005, SEC.1; P.L.141-2006, SEC.45.

IC 12-10.5-1-5
Eligibility for program
Sec. 5. An individual who is at least sixty-five (65) years of age and: (1) a caretaker; or
(2) an individual with special needs being taken care of by a caretaker;
is eligible for the caretaker support program.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-6
Included services
Sec. 6. Caretaker support program services include the following services administered by the area agencies on aging:
(1) Information for caretakers about available services.
(2) Assistance to caretakers in gaining access to the services.
(3) Individual counseling, organization of support groups, and caretaker training to assist caretakers in making decisions and solving problems in the individual's role as caretaker.
(4) Respite care to offer caretakers temporary relief from caretaker responsibilities.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-7
Development of client cost share formula
Sec. 7. The division shall develop and implement a client cost share formula for respite care services.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-8
Use of volunteers
Sec. 8. When possible, the division shall make use of volunteers and volunteer groups, including faith based groups, when executing its duties under this article.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-9
Rule adoption; consultation with interested parties; requirements for rules; publication of comments received
Sec. 9. (a) Before finally adopting a rule under IC 4-22-2 to implement this chapter, the division shall consult with and fully consider any comments submitted by:
(1) caretakers providing care for a special needs individual under this chapter;
(2) individuals with special needs receiving care from a caretaker under this chapter;
(3) area agencies on aging;
(4) consumers and providers of home and community based services under IC 12-10-10 and IC 12-10-11.5; and
(5) any other agency, volunteer group, faith based group, or individual that the division considers appropriate;
to ensure that the rule complies with the requirements set forth in subsection (b).
(b) Rules adopted under this chapter must: (1) include protections for the rights, safety, and welfare of individuals with special needs receiving care from a caretaker under this chapter, including reasonable monitoring and reporting requirements;
(2) serve distinct populations, including:
(A) the aged;
(B) persons with developmental disabilities; and
(C) persons with physical disabilities;
in a manner that recognizes, and appropriately responds to, the particular needs of the population;
(3) not create barriers to the availability of home and community based services under IC 12-10-10 and IC 12-10-11.5 by imposing costly or unduly burdensome requirements on caretakers or other service providers, including:
(A) requirements for proof of financial responsibility; and
(B) monitoring, enforcement, reporting, or other administrative requirements; and
(4) otherwise comply with IC 12-10-10, IC 12-10-11.5, and this chapter.
(c) Before submitting a rule adopted under this chapter to the attorney general for final approval under IC 4-22-2-31, the division shall submit to the publisher (as defined in IC 4-22-2-3(f)) for publication in the Indiana Register the division's written response under IC 4-22-2-23 to any comments received from the parties described in subsection (a). Submissions to the publisher shall be made in the electronic format specified by the publisher.
As added by P.L.37-2005, SEC.2. Amended by P.L.123-2006, SEC.26.



CHAPTER 2. CONTINUUM OF CARE

IC 12-10.5-2-2
Rules
Sec. 2. Subject to section 3 of this chapter, the division may adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.274-2003, SEC.6. Amended by P.L.37-2005, SEC.3.

IC 12-10.5-2-3
Rule adoption; consultation with interested parties; requirements for rules; publication of comments received
Sec. 3. (a) Before finally adopting a rule under IC 4-22-2 to implement this chapter, the division shall consult with and fully consider any comments submitted by:
(1) continuum of care providers providing care under this chapter;
(2) individuals receiving care under this chapter;
(3) area agencies on aging;
(4) consumers and providers of home and community based services under IC 12-10-10 and IC 12-10-11.5; and
(5) any other agency, volunteer group, faith based group, or individual that the division considers appropriate;
to ensure that the rule complies with the requirements set forth in subsection (b).
(b) Rules adopted under this chapter must:
(1) include protections for the rights, safety, and welfare of individuals receiving care under this chapter;
(2) serve distinct populations, including:
(A) the aged;
(B) persons with developmental disabilities; and
(C) persons with physical disabilities;
in a manner that recognizes, and appropriately responds to, the particular needs of the population;
(3) not create barriers to the availability of home and community based services under IC 12-10-10 and IC 12-10-11.5 by imposing costly or unduly burdensome requirements on continuum of care providers or other service providers, including:
(A) requirements for proof of financial responsibility; and
(B) monitoring, enforcement, reporting, or other

administrative requirements; and
(4) otherwise comply with IC 12-10-10, IC 12-10-11.5, and this chapter.
(c) Before submitting a rule adopted under this chapter to the attorney general for final approval under IC 4-22-2-31, the division shall submit to the publisher (as defined in IC 4-22-2-3(f)) for publication in the Indiana Register the division's written response under IC 4-22-2-23 to any comments received from the parties described in subsection (a). Submissions to the publisher shall be made in the electronic format specified by the publisher.
As added by P.L.37-2005, SEC.4. Amended by P.L.123-2006, SEC.27.

IC 12-10.5-2-4
Continuum of care
Sec. 4. The continuum of care provided under this article must include services that support prevention and treatment of mental illness and addiction.
As added by P.L.143-2011, SEC.13.






ARTICLE 11. SERVICES FOR INDIVIDUALS WITH DISABILITIES

CHAPTER 1. REPEALED



CHAPTER 1.1. BUREAU OF DEVELOPMENTAL DISABILITIES SERVICES; COMMUNITY BASED SERVICES

accreditation survey.
(B) July 1, 2015.
(e) Subject to subsection (k), the bureau shall initially approve, reapprove, and monitor community based residential, habilitation, and employment service providers that provide alternatives to placement of individuals with a developmental disability in state institutions and health facilities licensed under IC 16-28 for individuals with a developmental disability. The services must simulate, to the extent feasible, patterns and conditions of everyday life that are as close as possible to normal. The community based service categories include the following:
(1) Supervised group living programs, which serve at least four (4) individuals and not more than eight (8) individuals, are funded by Medicaid, and are licensed by the community residential facilities council.
(2) Supported living service arrangements to meet the unique needs of individuals in integrated settings. Supported living service arrangements providing residential services may not serve more than four (4) unrelated individuals in any one (1) setting. However, the head of the bureau shall waive this limitation for a setting providing residential services to more than four (4) unrelated individuals in any one (1) setting if the setting was in existence on June 30, 1999.
(f) To the extent that services described in subsection (e) are available and meet the individual's needs, an individual is entitled to receive services in the least restrictive environment possible.
(g) Community based services under subsection (e)(1) or (e)(2) must consider the needs of and provide choices and options for:
(1) individuals with a developmental disability; and
(2) families of individuals with a developmental disability.
(h) The bureau shall administer a system of service coordination to carry out this chapter.
(i) The bureau may issue orders under IC 4-21.5-3-6 against a provider that violates rules issued by the bureau for programs in which the provider is providing services in accordance with section 11 of this chapter.
(j) For purposes of subsections (d) and (k), "approved national accrediting body" means any of the following:
(1) The Commission on Accreditation of Rehabilitation Facilities (CARF), or its successor.
(2) The Council on Quality and Leadership In Supports for People with Disabilities, or its successor.
(3) The Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or its successor.
(4) The National Committee for Quality Assurance, or its successor.
(5) The ISO-9001 human services QA system.
(6) The Council on Accreditation, or its successor.
(7) An independent national accreditation organization approved by the secretary. (k) An entity that is accredited by an approved national accrediting body is not subject to reapproval surveys or routine monitoring surveys by the division, bureau, or bureau of quality improvement services, including any reapproval survey under a home and community based services waiver. However, the bureau may perform validation surveys and complaint investigations of an entity accredited by an approved national accrediting body.
As added by P.L.272-1999, SEC.33. Amended by P.L.243-2003, SEC.11; P.L.99-2007, SEC.70; P.L.22-2010, SEC.1; P.L.153-2011, SEC.11; P.L.154-2012, SEC.1.

IC 12-11-1.1-2
Medicaid funding; payment for services
Sec. 2. (a) Except as specified by the terms of the Medicaid program:
(1) an individual who receives services under this chapter; and
(2) the parents of the individual, if the individual is less than eighteen (18) years of age;
are liable for the cost of services and supports.
(b) The bureau shall make every effort to assure that individualized service plans developed for individuals with a developmental disability maximize the amount of Medicaid funding available to meet the needs of the individual.
(c) The bureau may provide reimbursement for services identified in an individual's individual service plan that are not eligible for Medicaid reimbursement and for which the individual does not have the resources to pay.
As added by P.L.272-1999, SEC.33. Amended by P.L.99-2007, SEC.71.

IC 12-11-1.1-3
Contracts to provide services
Sec. 3. The division may contract with:
(1) community mental retardation and other developmental disabilities centers;
(2) corporations; or
(3) individuals;
that are approved by the division to provide the services described in this chapter.
As added by P.L.272-1999, SEC.33.

IC 12-11-1.1-4
Continuing eligibility for Medicaid
Sec. 4. An individual with a developmental disability who is eligible for Medicaid remains eligible for Medicaid if transferred to community based services described in section 1(e) of this chapter.
As added by P.L.272-1999, SEC.33. Amended by P.L.99-2007, SEC.72.

IC 12-11-1.1-5 Continuing approved placement of individuals in certain facilities
Sec. 5. The bureau may continue the approved placement of an individual with a developmental disability in a child caring institution licensed under IC 31-27, a county home regulated by IC 12-30-3, or a health facility licensed under IC 16-28 if:
(1) the individual was placed in the institution, home, or facility before July 1, 1985; and
(2) the placement continues to be appropriate for the individual, as determined by the bureau.
As added by P.L.272-1999, SEC.33. Amended by P.L.145-2006, SEC.70; P.L.99-2007, SEC.73.

IC 12-11-1.1-6
Individuals with autism not excluded
Sec. 6. An individual who has been diagnosed to have autism may not be excluded from services for individuals with a developmental disability because the individual has autism.
As added by P.L.272-1999, SEC.33. Amended by P.L.99-2007, SEC.74.

IC 12-11-1.1-7
Community residential facilities operated by division
Sec. 7. Subject to the availability of money, the division may operate community residential facilities for individuals with a developmental disability who are hard to place, if private providers cannot be found to operate facilities for those individuals. Placement of individuals in these facilities is governed by IC 12-11-2.1.
As added by P.L.272-1999, SEC.33. Amended by P.L.99-2007, SEC.75.

IC 12-11-1.1-8
Calculation of savings from transfer or discharge of individuals to community based resident setting
Sec. 8. The budget agency shall annually:
(1) calculate; and
(2) report to the budget committee;
any savings realized from the transfer or discharge of individuals with developmental disabilities from a state developmental center to a community based resident setting.
As added by P.L.272-1999, SEC.33.

IC 12-11-1.1-9
Rules
Sec. 9. The director of the division may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.272-1999, SEC.33.

IC 12-11-1.1-10
Provider assessment
Sec. 10. (a) The office may assess providers of community based

services to individuals with a developmental disability who otherwise qualify to receive ICF/MR (as defined in IC 16-29-4-2) based services in an amount not to exceed six percent (6%) of all service revenue included on the annual plan of care excluding resident living allowances.
(b) The assessments shall be paid to the office not later than the tenth day of the month for each month that the individual is in service. The office or the office's designee may withhold Medicaid payments to a provider described in subsection (a) that fails to pay an assessment within thirty (30) days after the due date. The amount withheld may not exceed the amount of the assessments due.
(c) The community services quality assurance fund is created. The fund shall be administered by the office.
(d) Revenue from the assessments under this section shall be deposited into the fund. Money in the fund must be used for community services for persons with developmental disabilities.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) If federal financial participation to match the assessments in subsection (a) becomes unavailable under federal law, the authority to impose the assessments terminates on the date that the federal statutory, regulatory, or interpretive change takes effect.
As added by P.L.259-2003, SEC.1. Amended by P.L.246-2005, SEC.101.

IC 12-11-1.1-11
Issuance of citation for violations; requirements; remedies; considerations in determining remedy
Sec. 11. (a) Upon a determination by the bureau that a provider has violated this article or a rule adopted under this article, the director shall issue a citation under IC 4-21.5-3-6 to the provider. The citation must state the following:
(1) The nature of the violation.
(2) The classification of the violation.
(3) The corrective actions required of the provider to remedy the breach and to protect clients of the provider.
(4) Any penalty imposed on the provider.
(b) A person aggrieved by a citation issued under this section may request a review under IC 4-21.5-3-7. If a request for a hearing is not filed within the fifteen (15) day period, the determination contained in the citation is final.
(c) The bureau may impose the following remedies for a violation of this article or a rule adopted under this article:
(1) Issuance of an order for immediate correction of the violation.
(2) Imposition of a fine not to exceed ten thousand dollars ($10,000).
(3) Suspension of new clients by the provider for a period not to exceed ninety (90) days.
(4) Revocation of the provider's license or issuance of a

probationary license.
(5) A requirement that the provider comply with any plan of correction approved or directed by the division.
(d) In determining appropriate remedies under this section for a violation, the bureau shall consider the following:
(1) Whether the violation occurred for reasons beyond the provider's control.
(2) Whether the provider has demonstrated that the provider has taken the appropriate steps to reasonably ensure that the violation will not recur.
(3) The history of violations by the provider.
(4) The effect of the violation on the client.
(5) The degree of the violation.
As added by P.L.153-2011, SEC.12.



CHAPTER 2. REPEALED



CHAPTER 2.1. SERVICE COORDINATION SERVICES FOR DEVELOPMENTALLY DISABLED INDIVIDUALS

IC 12-11-2.1-2
Service coordination services
Sec. 2. The bureau shall, within the limits of available resources, provide service coordination services to individuals with a developmental disability. Service coordination services must include the development of an individual service plan.
As added by P.L.272-1999, SEC.34. Amended by P.L.99-2007, SEC.77.

IC 12-11-2.1-3
Services provided through individual service plan
Sec. 3. All services provided to an individual must be provided under the individual service plan of the individual with a disability. To the extent that services described in IC 12-11-1.1-1(e) are available and meet the individual's needs, services provided to an individual shall be provided in the least restrictive environment possible.
As added by P.L.272-1999, SEC.34. Amended by P.L.14-2000, SEC.29; P.L.99-2007, SEC.78.

IC 12-11-2.1-4
Placement authority Sec. 4. The bureau shall serve as the placement authority for individuals with a developmental disability under service plans developed under this chapter, including all placements in a state developmental center or an intermediate care facility.
As added by P.L.272-1999, SEC.34. Amended by P.L.99-2007, SEC.79.

IC 12-11-2.1-5
Authorizing services for individual in community based setting
Sec. 5. When authorizing services for an individual with a developmental disability in a community based setting, the bureau shall give equal consideration based on need between:
(1) individuals who resided with a family member, relative, or guardian immediately before the community based residential placement; and
(2) individuals being placed from:
(A) a state developmental center;
(B) an intermediate care facility; or
(C) a nursing facility.
As added by P.L.272-1999, SEC.34. Amended by P.L.99-2007, SEC.80.

IC 12-11-2.1-6
Approval of placement in intermediate care facility
Sec. 6. The bureau may not approve the initial placement of a developmentally disabled individual in an intermediate care facility for the mentally retarded serving more than eight (8) individuals or a nursing facility unless:
(1) the individual has medical needs; and
(2) the placement is appropriate to the individual's needs.
If the placement is in a nursing facility, that placement must be appropriate to an individual's needs based upon preadmission screening conducted under IC 12-10-12.
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-7
Service plan for individual discharged or on outpatient status from state institution
Sec. 7. Before an individual with a developmental disability is:
(1) discharged from a state institution; or
(2) placed on outpatient status under IC 12-26-14 by a state institution;
the bureau shall develop a service plan for the individual under section 2 of this chapter.
As added by P.L.272-1999, SEC.34. Amended by P.L.99-2007, SEC.81.

IC 12-11-2.1-8
Monitoring compliance with plan while outpatient
Sec. 8. If an individual with a developmental disability committed

to a state developmental center is placed on outpatient status under IC 12-26-14, the bureau shall monitor the individual's compliance with the individual's service plan during the period that the individual is in outpatient status.
As added by P.L.272-1999, SEC.34. Amended by P.L.99-2007, SEC.82.

IC 12-11-2.1-9
Memorandum of understanding concerning referrals
Sec. 9. The division of mental health and addiction and the division shall enter into a memorandum of understanding concerning referrals to the bureau of developmentally disabled individuals discharged from or on an outpatient status from a state institution operated by the division of mental health and addiction.
As added by P.L.272-1999, SEC.34. Amended by P.L.215-2001, SEC.39.

IC 12-11-2.1-10
Personal and vocational counselors required
Sec. 10. The division shall require service coordination personnel and vocational counselors to coordinate their services.
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-11
Decertified individuals receiving services; resources
Sec. 11. (a) An individual who:
(1) is receiving services for individuals with a developmental disability that are funded by Medicaid; and
(2) has been decertified by the office because the individual fails to meet appropriate federal level of care requirements;
must continue to receive the same services, unless an appropriate individual service plan has been developed outlining the services needed by the individual to live in the least restrictive environment.
(b) After available federal, local, and individual resources have been used, unencumbered state appropriations that are available, as determined by the budget director, must be used to implement plans developed under subsection (a).
As added by P.L.272-1999, SEC.34. Amended by P.L.99-2007, SEC.83.

IC 12-11-2.1-12
Rules
Sec. 12. The director of the division may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.272-1999, SEC.34.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. OTHER SERVICES FOR INDIVIDUALS WITH DEVELOPMENTAL DISABILITIES

IC 12-11-6-2
Rules
Sec. 2. The director may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1992, SEC.5.

IC 12-11-6-3
Repealed
(Repealed by P.L.272-1999, SEC.66.)



CHAPTER 7. INDIANA COMMISSION ON AUTISM

IC 12-11-7-2
Establishment
Sec. 2. The Indiana commission on autism is established.
As added by P.L.2-1992, SEC.5.

IC 12-11-7-3
Membership
Sec. 3. The commission consists of fourteen (14) members. The speaker of the house of representatives and the president pro tempore of the senate shall each appoint four (4) legislative members, not more than two (2) from the same political party, to serve on the commission. The speaker of the house of representatives and the president pro tempore of the senate shall each appoint three (3) lay members, not more than two (2) from the same political party, to serve on the commission.
As added by P.L.2-1992, SEC.5.

IC 12-11-7-4
Designation of chairman
Sec. 4. The speaker of the house of representatives shall designate a legislative member of the commission to serve as chairman of the commission.
As added by P.L.2-1992, SEC.5.

IC 12-11-7-5
Duties; comprehensive plan
Sec. 5. The commission shall do the following:
(1) Study the service delivery system for individuals with autism and the families of individuals with autism, including the following:
(A) An analysis of the number of Indiana citizens believed to have autism.
(B) Funding amounts and sources.
(C) Types of expenditures and services provided.
(D) The number of clients served.
(E) Relationships among agencies and organizations.
(F) Residential options for individuals with autism.
(2) Study the need and effectiveness of programs for individuals with autism.
(3) Oversee and update the development of a comprehensive plan for services for individuals of all ages with autism. As added by P.L.2-1992, SEC.5.

IC 12-11-7-6
Comprehensive plan; interagency cooperation agreement
Sec. 6. The comprehensive plan required by section 5(3) of this chapter must include an interagency cooperation agreement among the following:
(1) The department of education.
(2) The division of mental health and addiction.
(3) The division of family resources.
(4) The division.
(5) The department of child services.
(6) Any other appropriate agencies.
As added by P.L.2-1992, SEC.5. Amended by P.L.1-1993, SEC.126; P.L.215-2001, SEC.40; P.L.145-2006, SEC.71.

IC 12-11-7-7
Agencies required to participate in developing comprehensive plan and comply with cooperation agreement
Sec. 7. The following shall cooperate with the commission and each other in developing and updating the comprehensive plan required by section 5(3) of this chapter and in developing and complying with the interagency cooperation agreement required by section 6 of this chapter:
(1) The department of education.
(2) The division of mental health and addiction.
(3) The division of family resources.
(4) The division.
(5) The department of child services.
(6) Any other appropriate agencies.
As added by P.L.2-1992, SEC.5. Amended by P.L.1-1993, SEC.127; P.L.215-2001, SEC.41; P.L.145-2006, SEC.72.

IC 12-11-7-8
Legislative council; costs of the commission; staff
Sec. 8. The legislative council may do the following:
(1) Defray the costs of the commission from the commission's general appropriation.
(2) Provide staff for the commission upon request of the chairman.
As added by P.L.2-1992, SEC.5.

IC 12-11-7-9
Per diem; expenses
Sec. 9. Each member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.2-1992, SEC.5.



CHAPTER 8. INSTITUTE FOR AUTISM

IC 12-11-8-2
Autism resource center
Sec. 2. The Developmental Training Center at Indiana University in Bloomington shall operate an autism resource center to be known as the institute for autism.
As added by P.L.2-1992, SEC.5.

IC 12-11-8-3
Duties; statewide needs assessment; report of assessment results
Sec. 3. (a) The institute for autism in cooperation with the appropriate state agencies shall do the following:
(1) Provide informational services about autism.
(2) Provide an information system for services provided to individuals with autism and their families by federal, state, local, and private agencies.
(3) Develop a data base from information received by the division, the division of mental health and addiction, the department of education, and the state department of health relative to the services provided to individuals with autism and their families.
(4) Offer training and technical assistance to providers of services and families of individuals with autism.
(5) Research methods for assessing, planning, implementing, and evaluating programs for individuals with autism and their families.
(6) Develop model curricula and resource materials for providers of services and families of individuals with autism.
(7) Conduct one (1) time every three (3) years a statewide needs assessment study designed to determine the following:
(A) The status of services provided to individuals with autism and their families.
(B) The need for additional or alternative services for individuals with autism and their families.
(b) The institute for autism shall deliver to the general assembly in an electronic format under IC 5-14-6 the results of the needs assessment study required by subsection (a)(7) before December 1 of each year in which the study is conducted.
As added by P.L.2-1992, SEC.5. Amended by P.L.1-1993, SEC.128;

P.L.215-2001, SEC.42; P.L.28-2004, SEC.94; P.L.99-2007, SEC.85.



CHAPTER 10. REPEALED



CHAPTER 11.1. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. STATEWIDE WAIVER OMBUDSMAN

IC 12-11-13-2
"Ombudsman" defined
Sec. 2. As used in this chapter, "ombudsman" refers to the statewide waiver ombudsman established by section 3 of this chapter. The term includes individuals approved to act in the capacity of ombudsmen by the statewide waiver ombudsman.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-3
Position established
Sec. 3. The statewide waiver ombudsman position is established within the division.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-4
Appointment of acting ombudsman
Sec. 4. The director shall appoint an acting ombudsman within thirty (30) days of a vacancy in the position of the ombudsman. The acting ombudsman has the powers and duties of the ombudsman.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-5
Consultation with experts regarding duties
Sec. 5. The ombudsman may consult with experts in fulfilling the duties of the ombudsman.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-6
Investigation and resolution of complaints
Sec. 6. (a) The ombudsman shall receive, investigate, and attempt to resolve complaints and concerns that are made by or on behalf of an individual described in section 1 of this chapter.
(b) At the conclusion of an investigation of a complaint, the ombudsman shall report the ombudsman's findings to the complainant.
(c) If the ombudsman does not investigate a complaint, the ombudsman shall notify the complainant of the decision not to investigate and the reasons for the decision.
As added by P.L.272-1999, SEC.35.
IC 12-11-13-7
Access to records required
Sec. 7. (a) An ombudsman must be provided access to the following:
(1) An individual described in section 1 of this chapter.
(2) An entity that provides waiver services to an individual described in section 1 of this chapter.
(3) Records of an individual described in section 1 of this chapter, including records held by an entity that provides services to the individual.
(4) If an individual described in section 1 of this chapter is incapable of giving consent, as determined by the attending physician or as otherwise determined under state law, the name, address, and telephone number of the individual's legal representative.
Except as provided in subsections (c) and (d), the ombudsman must obtain consent under subsection (b) before having access to the records described in subdivision (3).
(b) Consent to have access to an individual's records shall be given in one (1) of the following forms:
(1) In writing by the individual.
(2) Orally by the individual in the presence of a witness.
(3) In writing by the legal representative of the individual if:
(A) the individual is incapable of giving consent, as determined by the attending physician or as otherwise determined under state law; and
(B) the legal representative has the authority to give consent.
(c) If consent to have access to an individual's records cannot be obtained under subsection (b), an ombudsman may inspect the records of the individual if the individual is incapable of giving consent, as determined by the attending physician or as otherwise determined under state law, and:
(1) has no legal representative;
(2) has a legal representative but the legal representative cannot be contacted within three (3) days; or
(3) has a legal representative but the legal representative does not have the authority to give consent to have access to the records.
(d) If an ombudsman has:
(1) been denied access to an individual's records by the individual's legal representative;
(2) reasonable cause to believe that the individual's legal representative is not acting in the best interests of the individual; and
(3) received written approval from the state ombudsman;
the ombudsman may inspect the records of the individual.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-8
Immunity of provider of waiver services Sec. 8. A provider of waiver services or an employee of a provider of waiver services is immune from:
(1) civil or criminal liability; and
(2) actions taken under a professional disciplinary procedure;
for the release or disclosure of records to the ombudsman under this chapter.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-9
Agency providing access to relevant records
Sec. 9. A state or local government agency or entity that has records that are relevant to a complaint or an investigation conducted by the ombudsman shall provide the ombudsman with access to the records.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-10
Ombudsman providing coordination and confidentiality
Sec. 10. The ombudsman shall do the following:
(1) Promote effective coordination among the following:
(A) Programs that provide legal services for individuals with a developmental disability.
(B) The division.
(C) Providers of waiver services to individuals with developmental disabilities.
(D) Providers of other necessary or appropriate services.
(2) Ensure that the identity of an individual described in section 1 of this chapter will not be disclosed without:
(A) the individual's written consent; or
(B) a court order.
As added by P.L.272-1999, SEC.35. Amended by P.L.99-2007, SEC.86.

IC 12-11-13-11
Rules
Sec. 11. The director of the division may adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-12
Immunity from civil liability
Sec. 12. The ombudsman is not civilly liable for the good faith performance of official duties.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-13
Annual report on operations of program
Sec. 13. (a) The ombudsman shall prepare a report each year on the operations of the program.
(b) A copy of the report required under subsection (a) shall be

provided to the following:
(1) The governor.
(2) The legislative council. The report must be in an electronic format under IC 5-14-6.
(3) The division.
(4) The members of the commission on developmental disabilities established by IC 2-5-27.2-2.
As added by P.L.272-1999, SEC.35. Amended by P.L.28-2004, SEC.95; P.L.3-2009, SEC.5.

IC 12-11-13-14
Report to commission on developmental disabilities
Sec. 14. The ombudsman shall report:
(1) annually; or
(2) upon request;
to the commission on developmental disabilities established by IC 2-5-27.2-2.
As added by P.L.272-1999, SEC.35. Amended by P.L.3-2009, SEC.6.

IC 12-11-13-15
Receipt of complaints
Sec. 15. The division shall:
(1) establish a statewide toll free telephone line continuously open to receive complaints regarding individuals described in section 1 of this chapter; and
(2) forward all complaints received from the toll free telephone line to the statewide waiver ombudsman.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-16
Offenses regarding ombudsman
Sec. 16. A person who:
(1) intentionally prevents the work of the ombudsman;
(2) knowingly offers compensation to the ombudsman in an effort to affect the outcome of an investigation or a potential investigation; or
(3) knowingly or intentionally retaliates against a resident, a client, an employee, or another person who files a complaint or provides information to the ombudsman;
commits a Class B misdemeanor.
As added by P.L.272-1999, SEC.35.






ARTICLE 12. REHABILITATION SERVICES

CHAPTER 1. REHABILITATION SERVICES BUREAU

IC 12-12-1-2
Organization of bureau
Sec. 2. The director shall organize the bureau in the manner necessary to carry out the bureau's duties. However, the bureau must include the following:
(1) The unit of services for individuals who are blind and individuals who are visually impaired.
(2) The unit of vocational rehabilitation.
(3) The unit of services for individuals who are deaf and individuals who are hard of hearing.
As added by P.L.2-1992, SEC.6. Amended by P.L.99-2007, SEC.87.

IC 12-12-1-3
Mandatory duties of bureau
Sec. 3. The bureau shall do the following:
(1) Plan, establish, and operate programs, facilities, and services relating to vocational rehabilitation.
(2) Design all necessary state plans for rehabilitation services required for the receipt and disbursement of any money available to the state from the federal government.
(3) Direct the disbursement and administer the use of money from all sources for vocational rehabilitation programs.
As added by P.L.2-1992, SEC.6.

IC 12-12-1-4
Repealed
(Repealed by P.L.64-2002, SEC.8.)

IC 12-12-1-4.1
Additional duties of bureau
Sec. 4.1. (a) The bureau may do the following:
(1) Establish vocational rehabilitation centers separately or in conjunction with community rehabilitation centers.
(2) Contract with governmental units and other public or private organizations to provide any of the vocational rehabilitation services permitted or required by this article, IC 12-8-1.5-10, IC 12-9-6, and IC 12-11-6.
(3) Provide or contract for the provision of other services that

are consistent with the purposes of this article, IC 12-8-1.5-10, IC 12-9-6, and IC 12-11-6.
(b) When entering into contracts for job development, placement, or retention services, the bureau shall contract with governmental units and other public or private organizations or individuals that are accredited by one (1) of the following organizations:
(1) The Commission on Accreditation of Rehabilitation Facilities (CARF), or its successor.
(2) The Council on Quality and Leadership in Supports for People with Disabilities, or its successor.
(3) The Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or its successor.
(4) The National Commission on Quality Assurance, or its successor.
(5) An independent national accreditation organization approved by the secretary.
(c) To the extent that the accreditation requirements of an accrediting organization listed in subsection (b) do not cover a specific requirement determined by the bureau to be necessary for a contracted service under subsection (a), the bureau shall include these specific requirements as part of the bureau's contract for job development, placement, or retention services.
As added by P.L.64-2002, SEC.3. Amended by P.L.160-2012, SEC.29.

IC 12-12-1-5
Job placement of blind, visually impaired, and persons with disabilities; supported employment
Sec. 5. (a) The bureau shall provide job placement services, including supported employment (as defined in 34 CFR 363.6), on a consistent statewide basis for qualified blind, visually impaired, and other persons with disabilities.
(b) The bureau shall increase employment opportunities for persons with disabilities by encouraging and authorizing direct job placements into any job that is chosen by the vocational rehabilitation client, including a job provided by any organization that has a contract with the bureau to provide vocational rehabilitation services.
As added by P.L.2-1992, SEC.6. Amended by P.L.23-1993, SEC.48; P.L.104-1996, SEC.2.

IC 12-12-1-6
Bureau determination of whether applicant for state civil service is an individual with a disability
Sec. 6. The bureau shall, upon request of an applicant for state civil service (as defined in IC 4-15-2.2-10), determine whether the applicant is an individual with a disability who is eligible to be appointed under IC 4-15-2.2-33.
As added by P.L.2-1992, SEC.6. Amended by P.L.6-2012, SEC.90.
IC 12-12-1-7
Research and demonstration projects
Sec. 7. The bureau may conduct research and demonstration projects, including inquiries into the causes of blindness and other disabilities and their prevention.
As added by P.L.2-1992, SEC.6.

IC 12-12-1-8
Receipt of property; conveyance and use of gifts and bequests
Sec. 8. (a) The bureau may receive property from any source if the director determines that receipt of the property is consistent with this article.
(b) The bureau may, subject to the terms of the gift or bequest, sell, convey, or authorize the use of the gift or bequest.
As added by P.L.2-1992, SEC.6.

IC 12-12-1-9
Rehabilitation services fund
Sec. 9. (a) The rehabilitation services fund is established.
(b) The fund consists of gifts and bequests, and the proceeds of the sale of gifts and bequests, received by the bureau.
(c) The balance remaining in the fund at the end of a state fiscal year remains in the fund and does not revert to the state general fund.
(d) The interest earned from investment of money in the fund shall be credited to the fund.
(e) The fund shall be used to defray the expenses of rehabilitation or other services in cases for which money is not available from other sources.
As added by P.L.2-1992, SEC.6.

IC 12-12-1-10
State and federal higher education awards; direct payment to approved institution; award not considered income
Sec. 10. If an individual receives a state or federal higher education award that is paid directly to an approved postsecondary educational institution for the individual's benefit:
(1) the individual is not required to report the award as income or as a resource of the individual when applying for services, facilities, programs, or other assistance from the bureau; and
(2) the award may not be considered as income or a resource of the individual in determining initial or continuing eligibility for services, facilities, programs, or other assistance from the bureau.
As added by P.L.2-1992, SEC.6. Amended by P.L.2-2007, SEC.155.



CHAPTER 2. COMMISSION ON REHABILITATION SERVICES

IC 12-12-2-2
Establishment
Sec. 2. The commission on rehabilitation services is established.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-3
Membership
Sec. 3. (a) The commission consists of at least fourteen (14) members appointed by the governor as follows:
(1) Three (3) members representing advocacy groups for:
(A) individuals with:
(i) physical;
(ii) cognitive;
(iii) sensory; and
(iv) mental;
disabilities; or
(B) parents, guardians, or advocates of individuals with disabilities who have difficulty or who are unable to represent themselves.
(2) At least one (1) member representing current or former applicants for vocational rehabilitation services or recipients of vocational rehabilitation services.
(3) At least one (1) representative of the statewide Independent Living Council.
(4) At least one (1) representative of a parent training and information center established by the individuals with disabilities education act.
(5) At least one (1) representative of the Indiana protection and advocacy services agency.
(6) At least one (1) representative of community rehabilitation program service providers.
(7) Four (4) representatives of business, industry, and labor.
(8) The director of the division of disability and rehabilitative services shall serve as an ex officio member.
(9) A vocational rehabilitation counselor shall serve as an ex officio nonvoting member.
(b) Not more than seven (7) members of the commission may be from the same political party.
(c) At least fifty-one percent (51%) of the commission must be persons with disabilities who are not employees of the division of

disability and rehabilitative services.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.42; P.L.5-1993, SEC.55; P.L.141-2006, SEC.46.

IC 12-12-2-4
Members; terms of office
Sec. 4. (a) A member of the commission serves a term of three (3) years.
(b) A member may not serve more than two (2) consecutive terms.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.43; P.L.5-1993, SEC.56.

IC 12-12-2-5
Members; vacancies
Sec. 5. The governor shall fill a vacancy on the commission by appointing an individual for the unexpired term.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-6
Election of officers
Sec. 6. The commission shall elect the necessary officers from the commission's membership.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-7
Powers and duties
Sec. 7. The commission shall do the following:
(1) Advise the division concerning the division's performance in the following areas:
(A) Eligibility and order of selection.
(B) Scope, extent, and effectiveness of services.
(C) Functions of state agencies in addition to vocational rehabilitation affecting individuals in achieving rehabilitation goals.
(2) Advise the secretary of family and social services and the division of disability and rehabilitative services concerning the state plan, applications, and the strategic plan.
(3) Review and analyze the effectiveness and consumer satisfaction with the functions of the agencies dealing with persons with disabilities and with vocational rehabilitation services.
(4) Prepare and submit an annual report to the governor and the rehabilitation services administration commissioner on the status of vocational rehabilitation programs in Indiana.
(5) Coordinate with other councils in Indiana.
(6) Advise and provide for coordination and working relationships between the state agency and the Independent Living Council and Independent Living centers.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.44; P.L.5-1993, SEC.57; P.L.141-2006, SEC.47.
IC 12-12-2-8
Meetings
Sec. 8. (a) The commission shall meet at least four (4) times a year upon the call of the commission's presiding officer.
(b) The meetings of the commission must comply with IC 5-14-1.5.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.45; P.L.5-1993, SEC.58.

IC 12-12-2-9
Members; per diem; travel expenses
Sec. 9. A member of the commission is entitled to the following:
(1) The minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day spent on the official business of the commission.
(2) Reimbursement for travel and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-10
Advisory committees; per diem and expenses of committee members
Sec. 10. (a) The commission may appoint advisory committees necessary to advise the director and the bureau.
(b) A member of an advisory committee appointed under this section is entitled to the following:
(1) The minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day spent on the official business of the advisory committee.
(2) Reimbursement for traveling and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-11
Staff and personnel
Sec. 11. The commission, in conjunction with the division of disability and rehabilitative services, may employ staff and other personnel as necessary.
As added by P.L.4-1993, SEC.46 and P.L.5-1993, SEC.59. Amended by P.L.141-2006, SEC.48.



CHAPTER 3. REHABILITATION CENTER

IC 12-12-3-2
Services and programs provided
Sec. 2. The rehabilitation center may provide services and programs, including the following:
(1) Communication skills training.
(2) Orientation and mobility services.
(3) Activities of daily living services.
(4) Vocational evaluation services.
(5) Vocational adjustment services.
(6) Vocational skills training.
(7) Manufacture of products.
(8) Subcontract work.
(9) Homebound services.
(10) Counseling.
(11) Low vision services.
(12) Placement services.
(13) Residential services.
As added by P.L.2-1992, SEC.6.

IC 12-12-3-3
Vocational skills training for blind and visually impaired; sheltered work placement
Sec. 3. The rehabilitation center may provide vocational skills training programs to provide blind and visually impaired individuals with training in the skills necessary for placement in competitive employment in the community. Sheltered work may be provided for those who are not capable, temporarily or permanently, of competitive placement.
As added by P.L.2-1992, SEC.6.



CHAPTER 4. REPEALED



CHAPTER 5. BLIND VENDING SERVICES

IC 12-12-5-2
Articles to be sold; location and type of vending facility
Sec. 2. (a) Vending facilities shall be established for the purpose of selling newspapers, periodicals, confections, tobacco products, food, beverages, and other articles approved for sale by the bureau and the custodial authority of the building.
(b) The location and type of vending facility shall be determined by the bureau in cooperation with the custodial authority of the building in which the vending facility will be operated.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-3
Relinquishment of exclusive right; conditions
Sec. 3. The bureau shall relinquish the bureau's exclusive right under section 1 of this chapter to operate vending services in a building if either of the following apply:
(1) A blind vendor is not available to provide vending services in a particular building.
(2) The custodial authority of the building shows to the satisfaction of the bureau that good cause exists for not granting the bureau the exclusive right to operate vending services in the building and the custodial authority files with the bureau a signed affidavit to that effect.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-4
Vending services contracts entered into following relinquishment by bureau of exclusive right
Sec. 4. If the bureau relinquishes the bureau's exclusive right to operate vending services under section 3 of this chapter, the custodial authority of the building may enter into a contract with a person for the provision of vending services in the building. A contract entered into under this section may not exceed two (2) years. As added by P.L.2-1992, SEC.6.

IC 12-12-5-5
Vending services contracts entered into following relinquishment of exclusive right; notice to bureau
Sec. 5. The custodial authority of a building shall notify the bureau before entering into or renewing a contract to operate vending services in the building with a person other than the bureau.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-6
Placement at new vending facility; operator already operating another facility
Sec. 6. In placing blind vendors at vending facilities under this section, the bureau may not place at a new vending facility a blind vendor who is already operating a vending facility unless the placement of the vendor at the new vending facility would leave a vacant vending facility that could be:
(1) immediately filled by another blind vendor;
(2) transferred to the custodial authority under section 3 of this chapter; or
(3) closed due to insufficient income producing potential.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-7
Duty of bureau to seek out vending opportunities
Sec. 7. The bureau shall seek out vending opportunities for blind individuals in public and private buildings.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-8
Issuance of licenses; vending facilities in privately owned buildings and buildings owned or leased by the federal government
Sec. 8. The division may do the following:
(1) Issue licenses to blind individuals to operate vending stands under applicable federal and state laws.
(2) Establish and operate vending facilities for the placement of blind individuals in buildings owned or leased by the federal government.
(3) Establish and operate vending facilities in privately owned buildings.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-9
Training of vending facility operators; use of state, local, and federal money
Sec. 9. Training of vending facility operators under this chapter may be paid from state, local, or federal money.
As added by P.L.2-1992, SEC.6.
IC 12-12-5-10
Annual report
Sec. 10. (a) Before December 1 of each year, the bureau shall submit to the legislative services agency a report in an electronic format under IC 5-14-6 detailing the number of blind vendors placed by the bureau in public and private buildings under this chapter.
(b) The legislative services agency shall submit copies of the report to the chairs of the health committees of the senate and the house of representatives.
As added by P.L.2-1992, SEC.6. Amended by P.L.28-2004, SEC.96.



CHAPTER 6. REHABILITATION ENGINEERING

IC 12-12-6-2
Establishment of program; purposes
Sec. 2. The bureau shall establish a rehabilitation technology program for persons with physical disabilities. The purpose of the program is to do the following:
(1) Provide rehabilitation technology services directly to persons with physical disabilities.
(2) Provide training for providers of rehabilitation services to enable providers to program more effectively for persons with physical disabilities.
(3) Provide training opportunities for individuals desiring to enter the rehabilitation technology field.
(4) Develop a rehabilitation technology model.
(5) Provide a resource for the business and industrial community to increase the productivity of the current or future labor force through rehabilitation technology techniques.
(6) Meet the rehabilitation technology needs of persons with physical disabilities desiring prevocational and vocational training through coordination of services with state agencies that provide training and employment services.
(7) Provide assistance to employers and developers in making all buildings accessible to persons with physical disabilities by modifying building designs.
As added by P.L.2-1992, SEC.6. Amended by P.L.23-1993, SEC.50; P.L.4-1993, SEC.48; P.L.5-1993, SEC.61.

IC 12-12-6-3
Program contents
Sec. 3. The rehabilitation technology program may include the following:
(1) The provision of comprehensive technical services to persons with physical disabilities, counselors, workshop staff, educators, and potential employers to facilitate successful rehabilitation of individuals with a disability.
(2) The collection and dissemination of information about physical devices and data detailing the effectiveness of physical devices in enhancing the functional ability of persons with

physical disabilities.
(3) The establishment of a mechanism for training persons to more appropriately meet the rehabilitation technology needs of persons with physical disabilities.
As added by P.L.2-1992, SEC.6. Amended by P.L.23-1993, SEC.51; P.L.4-1993, SEC.49; P.L.5-1993, SEC.62; P.L.99-2007, SEC.88.

IC 12-12-6-4
Contracts for establishment of program
Sec. 4. The bureau may contract with outside agencies to establish the rehabilitation technology program.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.50; P.L.5-1993, SEC.63.



CHAPTER 7. SERVICES FOR DEAF AND HARD OF HEARING

IC 12-12-7-2
Services to be provided by unit
Sec. 2. The unit shall do the following:
(1) Refer individuals who are deaf and individuals who are hard of hearing to the appropriate agencies to serve the individuals' needs.
(2) Coordinate state, local, and private efforts to serve individuals who are deaf and individuals who are hard of hearing.
As added by P.L.2-1992, SEC.6. Amended by P.L.99-2007, SEC.89.

IC 12-12-7-3
Telecommunications device for the deaf; development and implementation
Sec. 3. The unit may develop and implement a telecommunications device for the deaf (TDD) telephone relay service that operates twenty-four (24) hours a day.
As added by P.L.2-1992, SEC.6.

IC 12-12-7-4
Contracts for the provision of services
Sec. 4. The division may contract for the services required by this chapter.
As added by P.L.2-1992, SEC.6.

IC 12-12-7-5
Board of interpreter standards
Sec. 5. (a) As used in this section, "board" refers to the board of interpreter standards.
(b) The unit shall establish a board of interpreter standards.
(c) The unit and the board shall adopt rules under IC 4-22-2 creating standards (including ethical standards and grievance procedures) for interpreters and an enforcement mechanism for the interpreter standards.
(d) Funding for the board must come solely from the unit's existing budget.
As added by P.L.104-1996, SEC.3. Amended by P.L.272-1999, SEC.36.



CHAPTER 8. CENTERS FOR INDEPENDENT LIVING

IC 12-12-8-1.5
"Commissioner" defined
Sec. 1.5. As used in this chapter, "commissioner" means the commissioner of the Rehabilitation Services Administration in the United States Department of Education.
As added by P.L.217-2005, SEC.5.

IC 12-12-8-2
"Consumer control" defined
Sec. 2. As used in this chapter, "consumer control" means, with respect to a center for independent living or an eligible agency:
(1) that the center or eligible agency vests power and authority in individuals with disabilities, including individuals who are or have been recipients of independent living services; and
(2) that:
(A) at least fifty-one percent (51%) of the members of the center's board have significant disabilities; and
(B) a majority of the center's staff and employees in decision making positions are individuals with disabilities.
As added by P.L.272-1999, SEC.37. Amended by P.L.217-2005, SEC.6; P.L.141-2006, SEC.49.

IC 12-12-8-2.5
"Council" defined
Sec. 2.5. As used in this chapter, "council" means the statewide independent living council established by section 6 of this chapter.
As added by P.L.217-2005, SEC.7.

IC 12-12-8-3
"Cross-disability" defined
Sec. 3. As used in this chapter, "cross-disability" means, with respect to a center for independent living, that a center provides independent living services to individuals representing a range of significant disabilities and does not require the presence of one (1) or more specific significant disabilities before determining that an individual is eligible for independent living services.
As added by P.L.272-1999, SEC.37.
IC 12-12-8-3.2
"Federal act" defined
Sec. 3.2. As used in this chapter, "federal act" refers to the Federal Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) and amendments to that statute.
As added by P.L.217-2005, SEC.8.

IC 12-12-8-3.4
"Individual with a disability" defined
Sec. 3.4. As used in this chapter, "individual with a disability" means an individual who:
(1) has a physical or mental impairment that substantially limits a major life activity;
(2) has a record of an impairment described in subdivision (1); or
(3) is regarded as having an impairment described in subdivision (1).
As added by P.L.217-2005, SEC.9.

IC 12-12-8-3.6
"Individual with a significant disability" defined
Sec. 3.6. As used in this chapter, "individual with a significant disability" means an individual who has a significant physical or mental impairment that substantially limits the individual's ability to:
(1) function independently in the family or community; or
(2) obtain, maintain, or advance in employment.
As added by P.L.217-2005, SEC.10.

IC 12-12-8-3.8
"State plan" defined
Sec. 3.8. As used in this chapter, "state plan" means the materials jointly developed and submitted by the council and the division to the commissioner containing the state's proposals for the following:
(1) The proposal for providing independent living services with federal funds under Title VII, Part B of the federal act.
(2) The development and support of a statewide network of centers for independent living.
(3) Working relationships among:
(A) programs providing independent living services and independent living centers; and
(B) the vocational rehabilitation program administered by the division under the federal act and other programs providing services for individuals with disabilities.
As added by P.L.217-2005, SEC.11. Amended by P.L.141-2006, SEC.50.

IC 12-12-8-4
Provisions void that violate federal law; eligibility for funding
Sec. 4. (a) Any provision of this chapter that violates a federal law or federal regulation is void. (b) To be eligible to receive state funds, a center for independent living must meet the requirements for federal funding for a center for independent living under:
(1) 29 U.S.C. 796; and
(2) 34 CFR Parts 364 through 366;
that are in effect January 1, 1995.
As added by P.L.272-1999, SEC.37. Amended by P.L.217-2005, SEC.12.

IC 12-12-8-5
Designation of division as responsible state unit
Sec. 5. The division is designated as the state unit under Title VII of the federal act and has the following responsibilities:
(1) To receive, account for, and disburse funds received by the state under the federal act based on the state plan.
(2) To provide administrative assistance to support independent living programs and the activities of centers under Title VII, Part B of the federal act.
(3) To keep records and take actions with respect to the records as required by the commissioner.
(4) To submit additional information or provide assurances with respect to the independent living programs as required by the commissioner.
As added by P.L.217-2005, SEC.13. Amended by P.L.141-2006, SEC.51.

IC 12-12-8-6
Establishment of statewide independent living council; membership; requirements
Sec. 6. (a) There is established a statewide independent living council. The council is not a part of a state agency.
(b) The council consists of at least eleven (11) members appointed by the governor, including the following:
(1) At least one (1) director of a center for independent living located in Indiana chosen by the directors of the centers for independent living located in Indiana.
(2) Nonvoting members from state agencies that provide services for individuals with disabilities.
(3) Other members, who may include the following:
(A) Representatives of centers for independent living.
(B) Parents and guardians of individuals with disabilities.
(C) Advocates for individuals with disabilities.
(D) Representatives from private business.
(E) Representatives of organizations that provide services for individuals with disabilities.
(F) Other appropriate individuals.
(c) The members appointed under subsection (b) must:
(1) provide statewide representation;
(2) represent a broad range of individuals with disabilities from diverse backgrounds; (3) be knowledgeable about centers for independent living and independent living services; and
(4) include a majority of members who:
(A) are individuals with disabilities; and
(B) are not employed by a state agency or a center for independent living.
As added by P.L.217-2005, SEC.14. Amended by P.L.1-2006, SEC.185; P.L.141-2006, SEC.52; P.L.182-2009(ss), SEC.298; P.L.153-2011, SEC.13.

IC 12-12-8-7
Salary per diem
Sec. 7. (a) Each member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state polices and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.217-2005, SEC.15.

IC 12-12-8-8
Terms of council members; limitation
Sec. 8. (a) A member appointed to the council by the governor serves a term of three (3) years, beginning on July 1 after appointment. However, a member appointed to fill a vacancy on the council serves for the remainder of the unexpired term.
(b) A member appointed to the council by the governor may not serve more than two (2) consecutive terms.
As added by P.L.217-2005, SEC.16.

IC 12-12-8-9
Appointment to fill vacancy on council
Sec. 9. If a vacancy occurs among the voting members of the council, the original appointing authority shall appoint a qualified individual to serve for the unexpired term of the vacating member.
As added by P.L.217-2005, SEC.17.

IC 12-12-8-10
Powers and duties of council; public access to meetings
Sec. 10. (a) The council has the powers and duties specified in this chapter.
(b) The council may do the following:
(1) Jointly develop and sign the state plan in conjunction with

the designated state unit.
(2) Monitor, review, and evaluate the implementation of the state plan.
(3) Coordinate activities with the state rehabilitation council and other councils that address the needs of specific disability issues.
(4) Submit periodic reports to the funding sources and provide access to the records that are necessary to verify contents of the reports.
(5) Do other things necessary and proper to implement this chapter.
(c) The council shall ensure that all meetings of the council are open to the public and in accessible formats with sufficient advance public notice.
As added by P.L.217-2005, SEC.18.

IC 12-12-8-11
Preparation and submission of state plan
Sec. 11. The division shall prepare the state plan that must be submitted to the commissioner.
As added by P.L.217-2005, SEC.19.

IC 12-12-8-12
Awarding of grants to eligible centers
Sec. 12. The division may award grants to any eligible center for independent living with funds that the division receives under Title VII, Part B of the federal act.
As added by P.L.217-2005, SEC.20.

IC 12-12-8-13
Appointment of peer review committee
Sec. 13. The council and the division shall jointly appoint a peer review committee to make recommendations for grants to new organizations eligible to be centers for independent living.
As added by P.L.217-2005, SEC.21.

IC 12-12-8-14
Eligibility of centers to receive funds
Sec. 14. A center for independent living is eligible to receive money under this chapter as long as the center complies with the standards and assurances required under Section 725 of the federal act. A center that receives only state or federal funds under Title VII, Part B of the federal act is subject to review by the division. A center that receives federal funds under Title VII, Part C of the federal act is subject to review by the federal government. A finding of noncompliance must be supported by a written report from the peer review committee appointed under section 13 of this chapter.
As added by P.L.217-2005, SEC.22.

IC 12-12-8-15 Compliance with state plan and federal law
Sec. 15. A center for independent living that receives money under this chapter shall comply with the standards and assurances required under the state plan and Section 725 of the federal act. The center for independent living shall provide the required assurances to the division.
As added by P.L.217-2005, SEC.23.

IC 12-12-8-16
Conditions for division to award grant for new center; criteria for ranking eligible agencies
Sec. 16. (a) If:
(1) there is no center for independent living serving a region of Indiana or a region of Indiana is underserved; and
(2) the state receives an increase in its federal allotment that is sufficient to support an additional center for independent living in Indiana;
the division may award a grant to an eligible agency for a new center for independent living in the unserved or underserved region. A grant awarded under this section must be consistent with the provisions of the state plan establishing a statewide network of centers for independent living.
(b) The council shall rank eligible agencies applying for a grant under this section using the standards and assurances required under Section 725 of the federal act. The council shall consider the ability of the applicant to operate a center for independent living and shall select an applicant using the following criteria:
(1) Evidence of the need for a center for independent living in the applicant's region of Indiana that is consistent with the state plan.
(2) The past performance of the applicant in providing services comparable to independent living services.
(3) The applicant's plan for complying with, or demonstrated compliance with, the standards and assurances set forth in Section 725 of the federal act.
(4) The quality of the applicant's key personnel and the involvement of individuals with significant disabilities.
As added by P.L.217-2005, SEC.24.

IC 12-12-8-17
Division review of centers
Sec. 17. (a) The division shall periodically review each new center for independent living that receives:
(1) money under Title VII, Part B of the federal act; or
(2) a grant under this chapter;
to determine whether the center is in compliance with the standards and assurances set forth in Section 725 of the federal act.
(b) If the division determines that a center reviewed under subsection (a) is not in compliance with the standards and assurances set forth in Section 725 of the federal act, the division shall

immediately notify the center of the division's determination of noncompliance. A center may appeal the determination by requesting a hearing from the office of the secretary not later than thirty (30) days after receiving notice from the division.
(c) Except as provided in subsection (d), the division shall terminate all funds to a center determined to be in noncompliance under this section not later than ninety (90) days after the date of:
(1) the division's notification of noncompliance; or
(2) a final decision by the office of the secretary in the case of a center that appeals the division's determination under subsection (b).
(d) The division may not terminate the funds of a center for independent living that is determined to be noncompliant with the standards and assurances set forth in Section 725 of the federal act if:
(1) the center submits to the division a plan for achieving compliance within ninety (90) days; and
(2) the division approves the plan.
A plan required under this subsection must be submitted not later than thirty (30) days after the center receives a notice of noncompliance from the division under subsection (b).
As added by P.L.217-2005, SEC.25.



CHAPTER 9. REPORTING OF BLIND OR VISUALLY IMPAIRED PERSONS

IC 12-12-9-2
Report distribution
Sec. 2. The office of the secretary shall, on the first business day of each month, send a copy of a report filed under section 1 of this chapter to the following persons:
(1) For persons less than seventeen (17) years of age, to the following:
(A) The Indiana School for the Blind and Visually Impaired.
(B) The division of disability and rehabilitative services.
(C) The division of special education of the department of education.
(2) For persons at least seventeen (17) years of age, to the following:
(A) The division of disability and rehabilitative services.
(B) On request, organizations serving the blind or visually impaired and the state department of health.
As added by P.L.104-2003, SEC.1. Amended by P.L.218-2005, SEC.5; P.L.141-2006, SEC.53.

IC 12-12-9-3
Report confidentiality
Sec. 3. All reports filed under this chapter shall be kept confidential and used solely to determine the eligibility of the individuals for assistance or rehabilitation.
As added by P.L.104-2003, SEC.1.

IC 12-12-9-4
Information provided to individuals designated in reports
Sec. 4. (a) On receiving a report under this chapter, the division of disability and rehabilitative services shall provide information to the visually impaired individual designated in the report concerning

available state and local services.
(b) For a visually impaired individual less than seventeen (17) years of age, the Indiana School for the Blind and Visually Impaired:
(1) has the primary duty of initially contacting the visually impaired individual or the individual's family; and
(2) shall notify the division of disability and rehabilitative services and the department of education of the school's findings.
As added by P.L.104-2003, SEC.1. Amended by P.L.218-2005, SEC.6; P.L.141-2006, SEC.54.

IC 12-12-9-5
Referrals
Sec. 5. This chapter does not prohibit a physician or an optometrist from making a referral to a local school corporation, an agency, the Indiana School for the Blind and Visually Impaired, or an agency or organization working with the blind or visually impaired.
As added by P.L.104-2003, SEC.1. Amended by P.L.218-2005, SEC.7.

IC 12-12-9-6
Educational materials
Sec. 6. The office of the secretary shall prepare and provide educational materials for:
(1) licensed optometrists;
(2) licensed physicians;
(3) the Indiana University School of Medicine; and
(4) the Indiana University School of Optometry;
to inform individuals and schools of the reporting requirements and services available for an individual who is blind or visually impaired.
As added by P.L.104-2003, SEC.1.

IC 12-12-9-7
Failure to make a report of blindness
Sec. 7. A person required to make a report of blindness under this chapter who fails to do so commits a Class C infraction.
As added by P.L.104-2003, SEC.1.






ARTICLE 12.5. QUALITY IMPROVEMENT SERVICES

CHAPTER 1. BUREAU OF QUALITY IMPROVEMENT SERVICES

IC 12-12.5-1-2
Organization of bureau
Sec. 2. The director shall organize the bureau in the manner necessary to carry out the bureau's duties.
As added by P.L.243-2003, SEC.12.

IC 12-12.5-1-3
Duties
Sec. 3. The bureau shall do the following:
(1) Monitor services provided by the following:
(A) An entity that provides services to an individual with funds provided by the division or under the authority of the division.
(B) An entity that has entered into a provider agreement under IC 12-15-11 to provide Medicaid in-home waiver services.
(2) Assist other bureaus in the division with quality assurance or quality improvement activities.
As added by P.L.243-2003, SEC.12.

IC 12-12.5-1-4
Establishment and administration of complaint process
Sec. 4. The bureau shall establish and administer a complaint process for the following:
(1) An individual that receives services from an entity with funds provided through the division or under the authority of the division.
(2) An entity that has entered into a provider agreement under IC 12-15-11 to provide Medicaid in-home waiver services.
(3) An individual or entity certified, licensed, or otherwise approved by the division.
As added by P.L.243-2003, SEC.12.

IC 12-12.5-1-5
Rules
Sec. 5. The director of the division may adopt rules under IC 4-22-2 necessary to carry out this chapter. As added by P.L.243-2003, SEC.12.






ARTICLE 12.7. CHILD DEVELOPMENT SERVICES

CHAPTER 1. BUREAU OF CHILD DEVELOPMENT SERVICES

IC 12-12.7-1-2
Organization of bureau; services for infants and toddlers with disabilities
Sec. 2. The director shall organize the bureau in the manner necessary to carry out the bureau's duties. However, the bureau must include a unit of services for infants and toddlers with disabilities.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-1-3
Bureau duties
Sec. 3. The bureau shall do the following:
(1) Plan, establish, and operate programs and services relating to child development services.
(2) Design all necessary state plans for child development services required for the receipt and disbursement of any money available to the state from the federal government.
(3) Direct the disbursement and administer the use of money from all sources for child development programs administered under this article.
As added by P.L.93-2006, SEC.11.



CHAPTER 2. INFANTS AND TODDLERS WITH DISABILITIES PROGRAM

IC 12-12.7-2-2
"Council"
Sec. 2. As used in this chapter, "council" refers to the interagency coordinating council established by section 7 of this chapter.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-3
"Early intervention services"
Sec. 3. (a) As used in this chapter, "early intervention services" means developmental services that meet the following conditions:
(1) Are provided under public supervision.
(2) Are designed to meet the developmental needs of infants and toddlers with disabilities in at least one (1) of the areas specified in section 4(a)(1) of this chapter.
(3) Meet all required state and federal standards.
(4) Are provided by qualified personnel, including the following:
(A) Early childhood special educators, early childhood educators, and special educators.
(B) Speech and language pathologists and audiologists.
(C) Occupational therapists.
(D) Physical therapists.
(E) Psychologists.
(F) Social workers.
(G) Nurses.
(H) Nutritionists.
(I) Family therapists.
(J) Orientation and mobility specialists.
(K) Pediatricians and other physicians.
(5) To the maximum extent appropriate, are provided in natural environments, including the home and community settings in which children without disabilities participate. (6) Are provided in conformity with an individualized family service plan adopted in accordance with 20 U.S.C. 1435.
(b) The term includes the following services:
(1) Family training, counseling, and home visits.
(2) Special instruction.
(3) Speech and language pathology, audiology, and sign language and cued language services.
(4) Occupational therapy.
(5) Physical therapy.
(6) Psychological services.
(7) Service coordination services.
(8) Medical services only for diagnostic, evaluation, or consultation purposes.
(9) Early identification, screening, and assessment services.
(10) Other health services necessary for an infant or a toddler to benefit from the services.
(11) Vision services.
(12) Supportive technology services.
(13) Transportation and related costs that are necessary to enable an infant or a toddler and the infant's or toddler's family to receive early intervention services.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-4
"Infants and toddlers with disabilities"
Sec. 4. (a) As used in this chapter, "infants and toddlers with disabilities" means individuals from birth through two (2) years of age who need early intervention services because the individuals meet the following conditions:
(1) Are experiencing developmental delays, as measured by appropriate diagnostic instruments and procedures, in at least one (1) of the following:
(A) Cognitive development.
(B) Physical development.
(C) Communication development.
(D) Social or emotional development.
(E) Adaptive development.
(2) Have a diagnosed physical or mental condition that has a high probability of resulting in developmental delay.
(b) The term may also include, under rules adopted by the division, individuals from birth through two (2) years of age who are at risk of having substantial developmental delays if early intervention services are not provided.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-5
Purposes of chapter
Sec. 5. The purposes of this chapter are as follows:
(1) To enhance the development and minimize the potential for developmental delay of infants and toddlers with disabilities. (2) To reduce educational costs to the state by minimizing the need for special education and related services after infants and toddlers with disabilities reach school age.
(3) To minimize the likelihood of institutionalization and maximize the potential for independent living of individuals with disabilities.
(4) To enhance the capacity of families to meet the special needs of infants and toddlers with disabilities.
(5) To comply with 20 U.S.C. 1431 through 1445.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-6
Administration and supervision; financial responsibility
Sec. 6. (a) The division shall do the following:
(1) Carry out the general administration and supervision of programs and activities receiving assistance under this chapter, monitor programs and activities implemented by the state, regardless of whether the programs and activities are receiving assistance under this chapter, and ensure that the state complies with 20 U.S.C. 1431 through 1445 in implementing this chapter.
(2) Identify and coordinate all available resources from federal, state, local, and private sources, including public and private insurance coverage and using all existing applicable resources to the full extent of the resources.
(3) Develop procedures to ensure that early intervention services are provided to infants and toddlers with disabilities and their families in a timely manner pending the resolution of disputes among public agencies and providers.
(4) Resolve disputes within an agency or between agencies.
(5) Enter into formal interagency agreements that define the financial responsibility of each agency for paying for early intervention services consistent with Indiana law and procedures for resolving disputes, including all additional components necessary to ensure meaningful cooperation and coordination.
(6) Develop and implement utilization review procedures for services provided under this chapter.
(b) The state shall designate an individual or entity responsible for assigning financial responsibility among appropriate agencies under this chapter.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-7
Establishment of council
Sec. 7. The interagency coordinating council is established.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-8
Membership
Sec. 8. (a) The council consists of at least fifteen (15) but not

more than twenty-five (25) members appointed by the governor as follows:
(1) At least twenty percent (20%) of the members must be individuals who:
(A) are parents, including minority parents, of infants or toddlers with disabilities or of children who are less than thirteen (13) years of age with disabilities; and
(B) have knowledge of or experience with programs for infants and toddlers with disabilities.
At least one (1) of the members described in this subdivision must be a parent of an infant or toddler with a disability or of a child less than seven (7) years of age with a disability.
(2) At least twenty percent (20%) of the members must be public or private providers of early intervention services.
(3) At least one (1) member must be a member of the general assembly.
(4) Each of the state agencies involved in the provision of or payment for early intervention services to infants and toddlers with disabilities and their families must be represented by at least one (1) member. The members described in this subdivision must have sufficient authority to engage in policy planning and implementation on behalf of the state agency the member represents.
(5) At least one (1) member must be involved in personnel preparation.
(6) At least one (1) member must:
(A) represent a state educational agency responsible for preschool services to children with disabilities; and
(B) have sufficient authority to engage in policy planning and implementation on behalf of the agency.
(7) At least one (1) member must represent the department of insurance created by IC 27-1-1-1.
(8) At least one (1) member must represent an agency or program that is:
(A) located in Indiana; and
(B) authorized to participate in the Head Start program under 42 U.S.C. 9831 et seq.
(9) At least one (1) member must represent a state agency responsible for child care.
(10) At least one (1) member must represent the office of Medicaid policy and planning established by IC 12-8-6.5-1.
(11) At least one (1) member must be a representative designated by the office of coordinator for education of homeless children and youths.
(12) At least one (1) member must be a state foster care representative from the department of child services established by IC 31-25-1-1.
(13) At least one (1) member must represent the division of mental health and addiction established by IC 12-21-1-1.
(b) To the extent possible, the governor shall ensure that the

membership of the council reasonably represents the population of Indiana.
As added by P.L.93-2006, SEC.11. Amended by P.L.160-2012, SEC.30.

IC 12-12.7-2-9
Appointment and terms of council members
Sec. 9. (a) The governor shall make the initial appointments under section 8 of this chapter with staggered terms and subsequent appointments for terms of three (3) years.
(b) A council member may be reappointed for succeeding terms.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-10
Chairperson
Sec. 10. (a) The governor shall:
(1) designate a member of the council to serve as the chairperson of the council; or
(2) require the council to designate a chairperson from within its membership.
(b) A member of the council who is a representative of the division may not serve as chairperson of the council.
(c) A chairperson may be reappointed for succeeding terms.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-11
Called meetings
Sec. 11. Any of the following may call a meeting of the council:
(1) The governor.
(2) The chairperson of the council.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-12
Vacancies
Sec. 12. The governor shall fill vacancies on the council.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-13
Frequency of meetings
Sec. 13. The council shall meet at least quarterly each year.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-14
Budget; use of funds
Sec. 14. The council may prepare and approve a budget using funds under this chapter to do the following:
(1) Conduct hearings and forums.
(2) Reimburse members of the council for reasonable and necessary expenses for attending council meetings and performing council duties, including child care for the members

who are representatives of parents.
(3) Pay compensation to a member of the council if the member is not employed or is required to forfeit wages from other employment when absent from the other employment due to the performance of council business.
(4) Hire the staff and obtain services that are necessary to carry out the council's functions.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-15
Powers and duties
Sec. 15. The council shall do the following:
(1) Advise and assist the division in the performance of the responsibilities set forth in section 6 of this chapter, particularly the following:
(A) Identification of sources of fiscal and other support for services for early intervention programs.
(B) Use of existing resources to the full extent in implementing early intervention programs.
(C) Assignment of financial responsibility to the appropriate agency.
(D) Promotion of interagency agreements.
(E) Development and implementation of utilization review procedures.
(2) Advise and assist the division in the preparation of applications required under 20 U.S.C. 1431 through 1445.
(3) Prepare and submit an annual report to the governor, the general assembly, and the United States Secretary of Education by November 1 of each year concerning the status of early intervention programs for infants and toddlers with disabilities and their families. A report submitted under this subdivision to the general assembly must be in an electronic format under IC 5-14-6.
(4) Periodically request from the agencies responsible for providing early childhood intervention services for infants and toddlers with disabilities and preschool special education programs written reports concerning the implementation of each agency's respective programs.
(5) Make recommendations to the various agencies concerning improvements to each agency's delivery of services.
(6) Otherwise comply with 20 U.S.C. 1441.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-16
Advice and assistance regarding other services
Sec. 16. (a) To the extent that the services are appropriate, the council shall advise and assist the department of education regarding the transition of toddlers with disabilities to preschool special education services under IC 20-35.
(b) The council may advise and assist the division and the

department of education regarding the provision of appropriate services for children who are less than six (6) years of age.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-17
Cost participation schedule; cost participation plan
Sec. 17. (a) As used in this section, "per unit of treatment" means an increment of fifteen (15) minutes for services provided to an individual.
(b) A family shall participate in the cost of programs and services provided under this chapter to the extent allowed by federal law according to the following cost participation schedule:
Percentage of Copayment Maximum
Federal Income Per Unit of Monthly
Poverty Level Treatment Cost Share
At But Not
Least More Than
0% 250% $ 0 $ 0
251% 350% $ 0.75 $48
351% 450% $ 1.50 $96
451% 550% $ 3.75 $240
551% 650% $ 6.25 $400
651% 750% $ 13 $800
751% 850% $ 19 $1,200
851% $ 25 $1,600
(c) A cost participation plan used by the division for families to participate in the cost of the programs and services provided under this chapter:
(1) must:
(A) be based on income and ability to pay;
(B) provide for a review of a family's cost participation amount:
(i) annually; and
(ii) within thirty (30) days after the family reports a reduction in income; and
(C) allow the division to waive a required copayment if other medical expenses or personal care needs expenses for any member of the family reduce the level of income the family has available to pay copayments under this section;
(2) may allow a family to voluntarily contribute payments that exceed the family's required cost participation amount;
(3) must require the family to allow the division access to all health care coverage information that the family has concerning the infant or toddler who is to receive services;
(4) must require families to consent to the division billing third party payors for early intervention services provided;
(5) may allow the division to waive the billing to third party payors if the family is able to demonstrate financial or personal hardship on the part of the family member; and
(6) must require the division to waive the family's monthly

copayments in any month for those services for which it receives payment from the family's health insurance coverage.
(d) Funds received through a cost participation plan under this section must be used to fund programs described in section 18 of this chapter.
As added by P.L.93-2006, SEC.11. Amended by P.L.229-2011, SEC.120.

IC 12-12.7-2-17.5
Remedies for failure to pay for services
Sec. 17.5. (a) Subject to subsection (b), the agency may do any of the following for any amount owed under section 17 of this chapter by a person if the amount owed is more than sixty (60) days past due:
(1) Set off under IC 6-8.1-9.7 on any state tax refund owed to the person against the delinquent debt.
(2) Terminate services provided to an individual under the program for failure to pay the cost participation set forth in section 17 of this chapter.
(b) The agency may not terminate services under subsection (a)(2) until the agency has provided the family with written notice:
(1) stating:
(A) the amount of money owed by the family that is past due for services provided; and
(B) the amount of payment necessary in order to prevent termination of services; and
(2) advising the family to contact the agency:
(A) for assistance; or
(B) to negotiate an alternative payment arrangement or to recalculate the amount of payment owed.
As added by P.L.229-2011, SEC.121.

IC 12-12.7-2-18
Adoption of rules
Sec. 18. Upon the recommendations of the council, the division shall adopt rules under IC 4-22-2 providing for a statewide system of coordinated, comprehensive, multidisciplinary, interagency programs that provide appropriate early intervention services to all infants and toddlers with disabilities and their families to the extent required under 20 U.S.C. 1431 through 1445.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-19
Budget agency reports
Sec. 19. The budget agency shall annually report to the health finance commission, the budget committee, and the commission on developmental disabilities the following information concerning the funding of the program under this chapter:
(1) The total amount billed to a federal or state program each state fiscal year for services provided under this chapter, including the following programs: (A) Medicaid.
(B) The children's health insurance program.
(C) The federal Temporary Assistance for Needy Families (TANF) program (45 CFR 265).
(D) Any other state or federal program.
(2) The total amount billed each state fiscal year to an insurance company for services provided under this chapter and the total amount reimbursed by the insurance company.
(3) The total copayments collected under this chapter each state fiscal year.
(4) The total administrative expenditures.
The report must be submitted before September 1 for the preceding state fiscal year in an electronic format under IC 5-14-6.
As added by P.L.93-2006, SEC.11. Amended by P.L.3-2009, SEC.7.

IC 12-12.7-2-20
Mandatory features of statewide early intervention services system
Sec. 20. To the extent required in 20 U.S.C. 1431 through 1445, the statewide system must include the following:
(1) A definition of the term "developmentally delayed" to be used in carrying out the programs under this chapter.
(2) The timetables necessary for ensuring that the appropriate early intervention services are available to all infants and toddlers with disabilities before the beginning of the fifth year of the state's participation under 20 U.S.C. 1431 through 1445.
(3) A timely, comprehensive, multidisciplinary evaluation of the functioning of each infant and toddler with disabilities in Indiana and the needs of the families, to appropriately assist in the development of the infant and toddler with disabilities program.
(4) For each infant and toddler with disabilities in Indiana, an individualized family service plan in accordance with 20 U.S.C. 1436, including case management services consistent with the individualized family service plan.
(5) A comprehensive system for identifying infants and toddlers with disabilities, including a system for making referrals to service providers that:
(A) includes time lines; and
(B) provides for the participation by primary referral sources.
(6) A public awareness program.
(7) A central directory that includes early intervention services, resources, experts, and research and demonstration projects being conducted.
(8) A comprehensive system of personnel development.
(9) A policy pertaining to contracting or making other arrangements with service providers to provide early intervention services in Indiana, consistent with 20 U.S.C. 1431 through 1445 and including the contents of the application used and the conditions of the contract or other arrangements. (10) A procedure for securing timely reimbursement of funds used under this chapter in accordance with 20 U.S.C. 1440(a).
(11) Procedural safeguards with respect to programs under this chapter as required under 20 U.S.C. 1439.
(12) Policies and procedures relating to the establishment and maintenance of standards to ensure that personnel necessary to carry out this chapter are appropriately and adequately prepared and trained, including the following:
(A) The establishment and maintenance of standards that are consistent with any state approved or recognized certification, licensing, registration, or other comparable requirements that apply to the area in which the personnel are providing early intervention services.
(B) To the extent the standards are not based on the highest requirements in Indiana applicable to the specific profession or discipline, the steps the state is taking to require the retraining or hiring of personnel that meet appropriate professional requirements in Indiana.
(13) A system for compiling data on the following:
(A) The number of infants and toddlers with disabilities and their families in Indiana in need of appropriate early intervention services, which may be based on a sampling of data.
(B) The number of infants, toddlers, and families of infants and toddlers served.
(C) The types of services provided, which may be based on a sampling of data.
(D) Other information required under 20 U.S.C. 1431 through 1445.
As added by P.L.93-2006, SEC.11.






ARTICLE 13. DIVISION OF FAMILY RESOURCES

CHAPTER 1. ESTABLISHMENT OF DIVISION

IC 12-13-1-2
Application of IC 12-8-8
Sec. 2. IC 12-8-8.5 applies to the division.
As added by P.L.2-1992, SEC.7. Amended by P.L.160-2012, SEC.31.



CHAPTER 2. DIRECTOR OF DIVISION

IC 12-13-2-2
Bond and oath
Sec. 2. (a) Before the director begins official duties, the director must do the following:
(1) Execute a bond payable to the state in an amount and with sureties as approved by the secretary that is conditioned on the faithful discharge of the director's duties.
(2) Take and subscribe an oath that must be endorsed upon the director's official bond.
(b) The executed bond and oath shall be filed in the office of the secretary of state.
As added by P.L.2-1992, SEC.7.

IC 12-13-2-3
Duties
Sec. 3. The director is responsible for the following:
(1) The appointment of state investigators or boards of review provided by law that are necessary to ensure a fair hearing to an applicant or a recipient. A fair hearing shall be granted at the request of an aggrieved person who desires a hearing. The division shall review cases upon the request of an applicant, a recipient, or an aggrieved person.
(2) The adoption of all policies and rules for the division.
(3) The administrative and executive duties and responsibilities of the division.
(4) The establishment of salaries for the officers and employees of the division within the salary ranges of the pay plan adopted by the Indiana personnel advisory board and approved by the budget committee.
(5) The establishment of minimum standards of assistance for old age and dependent children recipients. A standard established under this subdivision must apply to all individuals in Indiana.
As added by P.L.2-1992, SEC.7. Amended by P.L.272-1999, SEC.38.



CHAPTER 3. PERSONNEL OF DIVISION



CHAPTER 4. DIVISION ADVISORY COUNCIL

IC 12-13-4-2
Establishment
Sec. 2. The division of family resources advisory council is established.
As added by P.L.2-1992, SEC.7. Amended by P.L.145-2006, SEC.74.

IC 12-13-4-3
Members
Sec. 3. The council consists of the following eleven (11) members:
(1) The director.
(2) Ten (10) individuals:
(A) appointed by the secretary; and
(B) who have a recognized knowledge of or interest in the programs administered by the division.
As added by P.L.2-1992, SEC.7.

IC 12-13-4-4
Fixed term of members
Sec. 4. Each member of the council appointed under section 3(2) of this chapter has a fixed term as provided in IC 12-8-2.5-4.
As added by P.L.2-1992, SEC.7. Amended by P.L.160-2012, SEC.33.

IC 12-13-4-5
Presiding officer
Sec. 5. The director serves as presiding officer of the council.
As added by P.L.2-1992, SEC.7.

IC 12-13-4-6
Meetings
Sec. 6. The council shall meet at least monthly and is subject to special meetings at the call of the council's presiding officer.
As added by P.L.2-1992, SEC.7.

IC 12-13-4-7
Application of IC 12-8-2.5
Sec. 7. IC 12-8-2.5 applies to the council.
As added by P.L.2-1992, SEC.7. Amended by P.L.160-2012, SEC.34.



CHAPTER 5. DUTIES OF DIVISION

needy blind persons.
(8) When requested, assisting other departments, agencies, divisions, and institutions of the state and federal government in performing services consistent with this article.
(9) Acting as the agent of the federal government for the following:
(A) In welfare matters of mutual concern under IC 12-13 through IC 12-19, except for responsibilities of the department of child services under IC 31-25-2.
(B) In the administration of federal money granted to Indiana in aiding welfare functions of the state government.
(10) Administering additional public welfare functions vested in the division by law and providing for the progressive codification of the laws the division is required to administer.
(11) Supervising day care centers.
(12) Compiling information and statistics concerning the ethnicity and gender of a program or service recipient.
As added by P.L.2-1992, SEC.7. Amended by P.L.20-1992, SEC.26; P.L.81-1992, SEC.27; P.L.1-1993, SEC.130; P.L.23-1993, SEC.52; P.L.4-1993, SEC.51; P.L.5-1993, SEC.64; P.L.142-1995, SEC.3; P.L.1-1997, SEC.53; P.L.35-1998, SEC.1; P.L.273-1999, SEC.79; P.L.234-2005, SEC.20; P.L.145-2006, SEC.75.

IC 12-13-5-2
Services and programs administered
Sec. 2. The division shall administer the following:
(1) A child development associate scholarship program.
(2) Any school age dependent care program.
(3) Migrant day care services.
(4) The migrant nutrition program.
(5) The home visitation and social services program.
(6) The educational consultants program.
(7) Community restitution or service programs.
(8) The crisis nursery program.
(9) Social services programs.
(10) The step ahead comprehensive early childhood grant program.
(11) Any other program:
(A) designated by the general assembly; or
(B) administered by the federal government under grants consistent with the duties of the division.
As added by P.L.2-1992, SEC.7. Amended by P.L.4-1993, SEC.52; P.L.5-1993, SEC.65; P.L.32-2000, SEC.7; P.L.234-2005, SEC.21; P.L.173-2006, SEC.45; P.L.181-2006, SEC.53; P.L.1-2007, SEC.119; P.L.130-2009, SEC.17; P.L.128-2012, SEC.5.

IC 12-13-5-3
Rules; agents
Sec. 3. The division may do the following:
(1) Adopt rules under IC 4-22-2 and take action that is

necessary or desirable to carry out IC 12-13 through IC 12-19 and that is not inconsistent with IC 12-13 through IC 12-19. Each county director shall keep copies of the rules on file available for inspection by any person interested.
(2) Under a division rule, designate county offices to serve as agents of the division in the performance of all public welfare activities in the county.
As added by P.L.2-1992, SEC.7. Amended by P.L.4-1993, SEC.53; P.L.5-1993, SEC.66; P.L.108-1996, SEC.3.

IC 12-13-5-4
Powers of supervision of state institutions under IC 12-13 through IC 12-19 restricted
Sec. 4. IC 12-13 through IC 12-19 conferring powers of supervision on the division do not include the actual management of state institutions or the selection of the personnel of state institutions.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-5
Records and reports
Sec. 5. (a) Each county auditor shall keep records and make reports relating to the county welfare fund (before July 1, 2001), the family and children's fund (before January 1, 2009), and other financial transactions as required under IC 12-13 through IC 12-19 and as required by the division or the department of child services.
(b) All records provided for in IC 12-13 through IC 12-19 shall be kept, prepared, and submitted in the form required by the division or the department of child services and the state board of accounts.
As added by P.L.2-1992, SEC.7. Amended by P.L.36-1994, SEC.13; P.L.273-1999, SEC.80; P.L.234-2005, SEC.22; P.L.146-2008, SEC.384.

IC 12-13-5-6
Personnel
Sec. 6. The director shall appoint necessary eligible personnel for the efficient performance of the division's duties.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-7
Bureau head; employees
Sec. 7. (a) The director shall appoint a bureau head or an employee who reports directly to the director.
(b) The bureau head shall, with the approval of the director, appoint each employee who reports directly to the head.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-8
Deputies; payment of salaries
Sec. 8. (a) The attorney general shall assign to the division the number of deputies the director determines are needed to assist in the

administration of the division.
(b) The salary of each deputy assigned to the division shall, during the deputy's service to the division, be paid from the money made available for the administration and enforcement of IC 12-13 through IC 12-19.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-9
Failure or refusal to perform duty or obey order; enforcement procedures
Sec. 9. (a) If a public official, board, or commission fails or refuses to perform a duty under IC 12-13 through IC 12-19, the division or an agency allowed by law to coordinate or supervise assistance under IC 12-13 through IC 12-19 may order the public official, board, or commission to perform the duty.
(b) If the public official, board, or commission refuses to obey an order issued under subsection (a), the agency issuing the order under subsection (a) may institute a mandamus proceeding in a court to compel the public official, board, or commission to perform the duty.
(c) The attorney general shall assist in proceedings under this section.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-10
Amendment or repeal of provision of title; claim for compensation barred
Sec. 10. The amendment or repeal of a provision of this title does not create a claim for compensation on behalf of a recipient under this title.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-11
Taking charge of child under IC 12-13 through IC 12-19 over parental objection restricted
Sec. 11. Except as provided in IC 31-37-7-3, IC 12-13 through IC 12-19 does not authorize a state or county official, agent, or representative, in carrying out IC 12-13 through IC 12-19, to take charge of a child over the objection of either parent of the child or of the person standing in loco parentis to the child, except under a court order.
As added by P.L.2-1992, SEC.7. Amended by P.L.79-1994, SEC.1; P.L.1-1997, SEC.54.

IC 12-13-5-12
Liberal construction of IC 12-13 through IC 12-19
Sec. 12. IC 12-13 through IC 12-19 shall be liberally construed so that the purposes may be accomplished as equitably, economically, and expeditiously as possible.
As added by P.L.2-1992, SEC.7.
IC 12-13-5-13
Repealed
(Repealed by P.L.143-2008, SEC.15.)

IC 12-13-5-14
Contractor responsibilities; report
Sec. 14. (a) As used in this section, "commission" refers to the select joint commission on Medicaid oversight (IC 2-5-26-3).
(b) A contractor for the division, office, or secretary that has responsibility for processing eligibility intake for the federal Supplemental Nutrition Assistance program (SNAP), the Temporary Assistance for Needy Families (TANF) program, and the Medicaid program shall do the following:
(1) Review the eligibility intake process for:
(A) document management issues, including:
(i) unattached documents;
(ii) number of documents received by facsimile;
(iii) number of documents received by mail;
(iv) number of documents incorrectly classified;
(v) number of documents that are not indexed or not correctly attached to cases;
(vi) number of complaints from clients regarding lost documents; and
(vii) number of complaints from clients resolved regarding lost documents;
(B) direct client assistance at county offices, including the:
(i) number of clients helped directly in completing eligibility application forms;
(ii) wait times at local offices;
(iii) amount of time an applicant is given as notice before a scheduled applicant appointment;
(iv) amount of time an applicant waits for a scheduled appointment; and
(v) timeliness of the tasks sent by the contractor to the state for further action, as specified through contracted performance standards; and
(C) call wait times and abandonment rates.
(2) Provide an update on employee training programs.
(3) Provide a copy of the monthly key performance indicator report.
(4) Provide information on error reports and contractor compliance with the contract.
(5) Provide oral and written reports to the commission concerning matters described in subdivision (1):
(A) in a manner and format to be agreed upon with the commission; and
(B) whenever the commission requests.
(6) Report on information concerning assistance provided by voluntary community assistance networks (V-CANs).
(7) Report on the independent performance audit conducted on

the contract.
(c) Solely referring an individual to a computer or telephone does not constitute the direct client assistance referred to in subsection (b)(1)(B).
As added by P.L.153-2009, SEC.2.



CHAPTER 6. CREATION OF BUREAUS AND BUREAU RESPONSIBILITIES

IC 12-13-6-2
Bureau head and assistant supervisor; bond and oath; bureau of family independence responsibilities
Sec. 2. Subject to the authority of the division and the director, the following apply to the bureaus:
(1) The bureau of family independence has immediate charge of old age assistance, assistance to dependent children in the children's own homes, and assistance to the blind.
(2) The officer who is in charge of a bureau is the bureau head.
(3) Before entering upon the discharge of an official duty, the bureau head and assistant supervisor shall execute a bond payable to the state in an amount and with sureties approved by the governor that is conditioned on the faithful discharge of official duties.
(4) Each bureau head and assistant supervisor shall take and subscribe an oath, which shall be endorsed upon the official bond. The bond and oath when executed shall be filed in the office of the secretary of state.
As added by P.L.2-1992, SEC.7.

IC 12-13-6-3
Youth development bureau responsibilities
Sec. 3. The youth development bureau shall plan, fund, and coordinate programs and services for children and youth that promote optimal functioning. Specific responsibilities include the following:
(1) Coordinating services, activities, and programs with other agencies or divisions that provide services to children with emotional disturbances.
(2) Serving as a link with local schools to participate in the planning for services funded by the department of education's educational opportunities for at-risk students program.
(3) Providing collaboration and assistance to school health programs, comprehensive health curricula, and school health clinics in promoting maximization of a youth's physical, social, mental, vocational, and emotional potential.
(4) Planning and administering community based programs and services in conjunction with child advocacy, community education, and information and referral sources for the

prevention of juvenile delinquency.
(5) Facilitating the planned and efficient movement of students with disabilities from a secondary school to a postsecondary educational institution or employment.
As added by P.L.2-1992, SEC.7. Amended by P.L.2-2007, SEC.156.



CHAPTER 7. ADMINISTRATION OF MONEY

IC 12-13-7-2
Division as single state agency responsible for administering certain grants, funds, and programs
Sec. 2. The division is the single state agency responsible for administering the following:
(1) The Child Care and Development Block Grant under 42 U.S.C. 9858 et seq. The division shall apply to the United States Department of Health and Human Services for a grant under the Child Care Development Block Grant.
(2) The federal Food Stamp Program under 7 U.S.C. 2011 et seq.
As added by P.L.2-1992, SEC.7. Amended by P.L.2-2005, SEC.47; P.L.234-2005, SEC.25.

IC 12-13-7-3
Social Security Act and regulations; acceptance and compliance
Sec. 3. (a) The state accepts all of the provisions and benefits of the federal Social Security Act and regulations adopted under the federal Social Security Act.
(b) The division and the county offices may administer and shall observe and comply with all of the requirements of the federal Social Security Act and regulations issued under the federal Social Security Act.
As added by P.L.2-1992, SEC.7. Amended by P.L.4-1993, SEC.54; P.L.5-1993, SEC.67.

IC 12-13-7-4
Acceptance by state of federal law concerning needy and disabled persons and general public and child welfare
Sec. 4. (a) The state accepts the provisions and benefits of the federal Social Security Act, the Economic Opportunity Act of 1964,

and any related federal law concerning needy and persons with disabilities and general public and child welfare.
(b) A law described under subsection (a) shall be construed to secure to the state and local units of government maximum participation in the benefits of the laws.
(c) If required by law, a proportionate share of refunds, recoveries, or repayments of assistance or administration costs shall be repaid to a federal agency on the basis of federal participation in the costs.
As added by P.L.2-1992, SEC.7. Amended by P.L.23-1993, SEC.53.

IC 12-13-7-5
Cooperation with federal government in administration of certain provisions of federal Social Security Act
Sec. 5. (a) The division is designated as the state agency to cooperate with the federal government in the administration of the following provisions of the federal Social Security Act:
(1) 42 U.S.C. 301 through 42 U.S.C. 306.
(2) 42 U.S.C. 601 through 42 U.S.C. 606.
(3) 42 U.S.C. 711 through 42 U.S.C. 715.
(4) 42 U.S.C. 721.
(5) 42 U.S.C. 1201 through 42 U.S.C. 1206.
(b) The division shall cooperate with the appropriate departments of the federal government and with all other departments of state and local governments in the:
(1) enforcement and administration of;
(2) amendments to; and
(3) regulations issued under;
the provision described in subsection (a).
As added by P.L.2-1992, SEC.7.

IC 12-13-7-6
Federal food stamp program; administration and enforcement; incentive payments
Sec. 6. (a) The food stamp bureau shall provide an incentive payment to the offices of prosecuting attorneys for the investigation or prosecution of food stamp fraud under the federal Food Stamp Program (7 U.S.C. 2011 et seq.), as provided by 7 CFR 277.15.
(b) The incentive payments shall be made by the auditor of state upon request of the food stamp bureau. Payments must be deposited in the county treasury for distribution on a quarterly basis and in equal shares to the following:
(1) The county general fund.
(2) The operating budget of the offices of prosecuting attorneys.
(c) Notwithstanding IC 36-2-5-2 and IC 36-3-6, distribution of the money from the county treasury shall be made without first obtaining an appropriation from the county fiscal body. The amount that a county receives and the terms under which the incentive payments are made must be consistent with the federal law and regulations governing the federal Food Stamp Program (7 U.S.C. 2011 et seq.). (d) The director of the division shall adopt rules under IC 4-22-2 necessary to administer and supervise the federal Food Stamp Program in Indiana.
As added by P.L.2-1992, SEC.7.

IC 12-13-7-7
Money received by state under federal Social Security Act; treasurer as custodian
Sec. 7. The treasurer of state is the custodian of money received by the state from an appropriation made by the United States Congress for the purpose of cooperating with the states in the enforcement and administration of the federal Social Security Act.
As added by P.L.2-1992, SEC.7.

IC 12-13-7-8
Reception and payment of money
Sec. 8. (a) The treasurer of state may receive money:
(1) received from a source other than the federal Social Security Act;
(2) not received from taxes levied in the county; and
(3) that under IC 12-13 through IC 12-19 the division and county offices are authorized to collect, receive, and administer.
(b) The treasurer of state may pay the money received under subsection (a) into the proper fund or the proper account of the state general fund, provide for the proper custody of the money, and make disbursements upon the order of the division and upon warrant of the auditor of state.
As added by P.L.2-1992, SEC.7. Amended by P.L.4-1993, SEC.55; P.L.5-1993, SEC.68.

IC 12-13-7-9
Payment and deposit of money
Sec. 9. (a) Money:
(1) received from the federal government by the treasurer of state to defray the expenses and pay the claims and obligations incurred in the administration of the federal Social Security Act;
(2) received from any other source; and
(3) that under IC 12-13 through IC 12-19 the division and county offices may collect, receive, and administer;
shall be paid into the respective funds or respective accounts of the state general fund.
(b) Money received under subsection (a) for the following population groups shall be deposited as follows:
(1) Old age assistance shall be paid into the old age assistance account.
(2) Services for dependent children shall be paid into the aid to dependent children account.
(3) Assistance to the needy blind shall be paid into the needy blind account. (4) Assistance to the needy permanently and totally disabled persons shall be paid into the needy disabled person account.
As added by P.L.2-1992, SEC.7. Amended by P.L.4-1993, SEC.56; P.L.5-1993, SEC.69; P.L.128-2012, SEC.6.

IC 12-13-7-10
Repealed
(Repealed by P.L.273-1999, SEC.124.)

IC 12-13-7-11
Repealed
(Repealed by P.L.273-1999, SEC.124.)

IC 12-13-7-12
Disclosure of financial transactions necessary to administer IC 12-13 through IC 12-19; approval
Sec. 12. (a) The division shall do the following:
(1) Prepare and submit to the state board of accounts for approval forms and records for assistance, receipts, disbursements, advancements, transfers, and other financial transactions necessary to administer IC 12-13 through IC 12-19.
(2) Disclose financial transactions connected with subdivision (1).
(b) Upon the approval and adoption by the state board of accounts, the division shall prescribe the forms, records, and method of accounting for all counties.
As added by P.L.2-1992, SEC.7. Amended by P.L.234-2005, SEC.26; P.L.128-2012, SEC.7.

IC 12-13-7-13
Repealed
(Repealed by P.L.273-1999, SEC.124.)

IC 12-13-7-14
Repealed
(Repealed by P.L.273-1999, SEC.124.)

IC 12-13-7-15
Repealed
(Repealed by P.L.273-1999, SEC.124.)

IC 12-13-7-16
Repealed
(Repealed by P.L.273-1999, SEC.124.)

IC 12-13-7-17
Repealed
(Repealed by P.L.146-2008, SEC.808.)

IC 12-13-7-18 Budget
Sec. 18. The director of the division shall prepare a biennial budget of money necessary to be appropriated by the general assembly for the division for the purposes of IC 12-13 through IC 12-19. The budget must include an estimate of all federal money that may be allotted to the state by the federal government for the purposes of the division. The budget shall be submitted to and filed with the budget director.
As added by P.L.2-1992, SEC.7. Amended by P.L.234-2005, SEC.27.

IC 12-13-7-19
State or federal higher education award paid directly to institution as income affecting eligibility for assistance
Sec. 19. Except as provided by federal law, if an individual receives a state or federal higher education award that is paid directly to an approved postsecondary educational institution for that individual's benefit:
(1) the individual is not required to report the award as income or as a resource of the individual when applying for assistance administered under this chapter; and
(2) the award may not be considered as income or a resource of the individual in determining initial or continuing eligibility for assistance administered under this article.
As added by P.L.2-1992, SEC.7. Amended by P.L.2-2007, SEC.157.

IC 12-13-7-20
Repealed
(Repealed by P.L.273-1999, SEC.124.)

IC 12-13-7-21
Repealed
(Repealed by P.L.1-2001, SEC.51.)



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. ELECTRONIC BENEFITS TRANSFER

IC 12-13-14-2
Power of division to implement EBT program for food stamp assistance; contract with vendors; rules
Sec. 2. The division may do the following:
(1) Under:
(A) 7 U.S.C. 2016(I); and
(B) 7 CFR 272, 274, 276, 277, and 278;
make an application for approval from the Secretary for implementation by the division of an EBT program in Indiana for food stamp assistance.
(2) If required at any time by federal law or regulation, make an application for approval from the Department for implementation by the division of an EBT program in Indiana for assistance under the Title IV-A assistance program as provided in 42 U.S.C. 601 et seq.
(3) After receiving approval from the Secretary and, if required, the Department, implement a fully functional and operating EBT program under this chapter to provide an alternative method of delivering:
(A) food stamp assistance; and
(B) assistance under the Title IV-A assistance program in Indiana.
(4) Contract with vendors for supplies and services to implement an EBT program according to IC 5-22-17.
(5) Adopt rules under IC 4-22-2 to implement the EBT program.
As added by P.L.15-1996, SEC.2. Amended by P.L.257-1997(ss), SEC.11; P.L.49-1997, SEC.44; P.L.2-1998, SEC.37.

IC 12-13-14-3
Electronic benefits transfer commission; members; terms; vacancies; chairperson; no reimbursement for expenses
Sec. 3. (a) The electronic benefits transfer commission is established.
(b) The commission consists of eight (8) members appointed by the secretary of family and social services as follows:
(1) Two (2) employees of the office of the secretary of family and social services.
(2) Two (2) members of the Indiana Grocers and Convenience Store Association, nominated by the chief executive officer of the Indiana Grocers and Convenience Store Association for consideration by the secretary of family and social services.
(3) Two (2) members of the Indiana Bankers Association, nominated by the chief executive officer of the Indiana Bankers Association for consideration by the office of the secretary of

family and social services.
(4) Two (2) persons representing recipients of food stamp benefits or Aid to Families with Dependent Children (AFDC) benefits. One (1) person shall be nominated by the Indiana Food and Nutrition Network, and one (1) person shall be nominated by the Indiana Coalition for Human Services for consideration by the secretary of family and social services.
(c) The terms of office shall be for three (3) years. The members serve at the will of the secretary of family and social services. A vacancy on the commission shall be filled by the secretary of family and social services in the same manner the original appointment was made.
(d) The secretary of family and social services shall appoint the initial chairperson from among the members of the commission. The commission shall meet on the call of the chairperson. When the chairperson's term expires, the commission shall elect a new chairperson from among the membership of the commission.
(e) The division shall provide staff needed for the commission to operate under this chapter.
(f) The commission members are not eligible for per diem reimbursement or reimbursement for expenses incurred for travel to and from commission meetings.
As added by P.L.15-1996, SEC.2. Amended by P.L.1-2009, SEC.101.

IC 12-13-14-4
Recommendations of commission to division on implementation of statewide EBT program
Sec. 4. The commission shall make recommendations to the division and advise the division on the following issues:
(1) Implementing a fully functional and operating EBT program statewide.
(2) How Indiana's EBT program implemented under this chapter can be administered in accordance with:
(A) federal requirements under 7 U.S.C. 2016(i); and
(B) federal regulations under 7 CFR 272, 274, 276, 277, and 278.
(3) Whether to implement the National Automated Clearing House Association guidelines to the extent that the guidelines are not inconsistent with federal law.
(4) Whether to implement the federal electronic funds transfer rules.
(5) Whether the division should seek a waiver from the Secretary that would allow retailers to identify check-out lanes that are equipped to handle EBT transactions.
(6) Providing retailer and recipient training.
(7) Creating an EBT program in Indiana that is compatible with EBT programs in other states to the extent possible.
(8) Rules necessary to provide adequate financial safeguards and other protections for recipients.
(9) Any other issues concerning the establishment and operation

of an EBT program.
As added by P.L.15-1996, SEC.2. Amended by P.L.257-1997(ss), SEC.12.

IC 12-13-14-4.5
Distribution of cash assistance benefits through automated teller machines or point of sale terminals; penalties; rules
Sec. 4.5. (a) Except as provided in this section, the division may distribute cash assistance benefits to a person who is eligible for assistance under the Title IV-A assistance program though an automated teller machine or a point of sale terminal that is connected to the EBT system.
(b) The following establishments shall post a sign next to each automated teller machine or point of sale terminal located on the premises informing a potential user that the automated teller machine or point of sale terminal may not be used to receive cash assistance benefits under the Title IV-A assistance program:
(1) A horse racing establishment:
(A) where the pari-mutuel system of wagering is authorized; and
(B) for which a permit is required under IC 4-31-5.
(2) A satellite facility:
(A) where wagering on horse racing is conducted; and
(B) for which a license is required under IC 4-31-5.5.
(3) An allowable event required to be licensed by the Indiana gaming commission under IC 4-32.2.
(4) A riverboat or other facility required to be licensed by the Indiana gaming commission under IC 4-33.
(5) A store or other establishment:
(A) where the primary business is the sale of firearms (as defined in IC 35-47-1-5); and
(B) that sells handguns for which a license to sell handguns is required under IC 35-47-2.
(6) A store or other establishment where the primary business is the sale of alcoholic beverages for which a permit is required under IC 7.1-3.
(7) An adult entertainment establishment.
(c) An:
(1) establishment that does not post the sign required under subsection (b); or
(2) individual who attempts to use an automated teller machine or point of sale terminal with a sign posted as required under subsection (b) to access cash assistance benefits under the Title IV-A assistance program in violation of subsection (b);
commits a Class C misdemeanor.
(d) The division shall adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.257-1997(ss), SEC.13. Amended by P.L.91-2006, SEC.10; P.L.3-2012, SEC.2.
IC 12-13-14-5
Retailer participation
Sec. 5. A retailer participating in the EBT program in Indiana is not required to make cash disbursements or purchase equipment.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-6
Equal treatment of retailers
Sec. 6. Retailers within a defined market area shall be treated equally.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-7
Retailer liability for fraudulent EBT transaction
Sec. 7. A retailer participating in the EBT program may not be held liable for a loss incurred due to a fraudulent EBT transaction provided the retailer did not participate in the fraud.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-8
Payment to retailer by contractor; penalty payments; system failure
Sec. 8. (a) An approved transaction must be paid to the retailer not later than the end of the second business day in which a financial institution is open for business to the public following the approval of the transaction.
(b) Failure by the contractor to pay the retailer in accordance with subsection (a) will result in penalty payments being paid by the contractor to the retailer.
(c) If there is a system failure, off-line transactions will be authorized and guaranteed up to an amount to be determined by the division. The retailer must comply with the division's rules for off-line transactions.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-9
Retailer and recipient training; credit
Sec. 9. The division shall provide retailer and recipient training statewide. A retailer who uses its own equipment for training shall receive a training credit to offset the retailer's cost.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-10
Retailer not considered contractor
Sec. 10. A retailer participating in the EBT program in Indiana may not be considered as a contractor for supplying services or supplies in connection with Indiana's EBT program.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-11 Required components of EBT program
Sec. 11. The Indiana EBT program must be designed:
(1) for recipient portability; and
(2) to ensure compatibility with other states;
to the extent possible.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-12
Retailer fees for processing transactions; review of fees
Sec. 12. The division shall negotiate a fee structure with the Indiana Grocers and Convenience Store Association for retailers in exchange for processing the division's EBT transactions. Retailer agreements entered into between the state and retailers shall consider appropriate fees that are consistent with existing market practices, and consider costs incurred by the participating retailers for capital expenditures and ongoing operating expenditures. The division shall review and adjust the fee if necessary or appropriate.
As added by P.L.15-1996, SEC.2. Amended by P.L.257-1997(ss), SEC.14.

IC 12-13-14-13
Farmer's market point of sale terminals
Sec. 13. (a) Before January 1, 2010, the division shall implement a program that provides a farmer's market administrator or a retailer who sells food at a farmers' market with a wired or wireless point of sale terminal that is connected to the EBT system.
(b) Notwithstanding subsection (a), the director of the division of family resources may limit, to a number not less than twenty (20), the number of wired or wireless point of sale terminals that are:
(1) connected to the EBT system; and
(2) issued to a farmer's market administrator or a retailer who sells food at a farmers' market.
This subsection expires July 1, 2010.
As added by P.L.96-2009, SEC.1.



CHAPTER 14.5. REPEALED



CHAPTER 15. REPEALED



CHAPTER 15.1. REPEALED



CHAPTER 15.2. DENTAL CARE INFORMATION FOR INDIANA CHILDREN

IC 12-13-15.2-2
Collaboration in establishing programs
Sec. 2. The division shall collaborate with the office of Medicaid policy and planning established by IC 12-8-6.5-1 and the state department of health established by IC 16-19-1-1 to establish programs that facilitate children's access to oral health services.
As added by P.L.169-2001, SEC.1. Amended by P.L.160-2012, SEC.35.






ARTICLE 14. FAMILY ASSISTANCE SERVICES

CHAPTER 1. TEMPORARY ASSISTANCE FOR NEEDY FAMILIES; ELIGIBILITY AND APPLICATION FOR ASSISTANCE

IC 12-14-1-1.5
Qualifications for eligible dependent child to receive assistance
Sec. 1.5. (a) This section does not apply if the:
(1) dependent child does not have a living parent or legal guardian;
(2) whereabouts of the dependent child's parent or legal guardian are unknown;
(3) dependent child lived apart from the child's parent or legal guardian for a period of at least one (1) year before either:
(A) the birth of the dependent child's child; or
(B) the dependent child's application for TANF;
(4) dependent child provides proof, and the division agrees, that the physical health or safety of the dependent child or a child of the dependent child would be jeopardized if the dependent child or a child of the dependent child resides with the dependent child's parent, legal guardian, or adult relative; or
(5) dependent child is less than eighteen (18) years of age and is not married, but the dependent child or a child of the dependent child: (A) has been alleged or adjudicated a child in need of services under IC 31-34 (or IC 31-6 before its repeal); or
(B) has been placed under the wardship or guardianship of the department of child services.
(b) Except as provided in subsection (d), a dependent child who is less than eighteen (18) years of age and is:
(1) not married; or
(2) married but not residing with or receiving support from a spouse;
is entitled to assistance under TANF only if the dependent child and any children of the dependent child reside with a parent, a legal guardian, or an adult relative other than a parent or legal guardian of the dependent child. A legal guardian or an adult relative not listed in section 1(a)(2)(A) of this chapter must have custody of the child under a court order.
(c) The assistance for an eligible dependent child and each child of an eligible dependent child as described in subsection (b) shall be provided to the dependent child's parent, legal guardian, or other adult relative based on the eligibility of the parent, legal guardian, or other adult relative to receive assistance under TANF.
(d) This subsection applies to the parent of:
(1) a dependent child who has never married and who:
(A) has a child; or
(B) is pregnant; and
(2) a dependent child who has never married and is adjudicated to be the father of a child.
The parent of a dependent child described in subdivision (1) or (2) is financially responsible for the care of a child of the dependent child until the dependent child becomes eighteen (18) years of age.
As added by P.L.46-1995, SEC.10. Amended by P.L.1-1997, SEC.56; P.L.161-2007, SEC.13; P.L.128-2012, SEC.10.

IC 12-14-1-2
Application; residence of child
Sec. 2. An application for a dependent child under this article must be made to the county office of the county where the dependent child resides.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.64; P.L.5-1993, SEC.77.

IC 12-14-1-3
Application; form; oath; required information; notice of assignment of rights
Sec. 3. An application must meet the following conditions:
(1) Be in writing.
(2) Be made in the manner and upon the form required by the division.
(3) Be made and verified by the oath of the parent or guardian of the dependent child or another person standing in loco parentis to the dependent child. (4) Contain the age and residence of the child and any information required by rules adopted under IC 4-22-2 by the director of the division.
(5) Contain a notice that, if the application is approved and assistance is granted, the applicant's signature on the application assigns the applicant's right to:
(A) accrued;
(B) present; and
(C) pending;
support payments to the agency of the state responsible for administering Title IV-D of the federal Social Security Act.
As added by P.L.2-1992, SEC.8.

IC 12-14-1-4
Single application made for more than one child
Sec. 4. One (1) application may be made for more than one (1) child of the same family if the children reside with the same person.
As added by P.L.2-1992, SEC.8.

IC 12-14-1-5
Signature as assignment for purposes of IC 12-14-7
Sec. 5. An applicant's signature on an approved application is an assignment for purposes of IC 12-14-7.
As added by P.L.2-1992, SEC.8.

IC 12-14-1-6
Investigations
Sec. 6. (a) Whenever the county office receives:
(1) notification of the dependency of a child; or
(2) an application for assistance;
an investigation and record shall promptly be made of the circumstances of the child to determine the dependency of the child, the facts supporting the application made under this article, and other information required by rules adopted under IC 4-22-2 by the director of the division.
(b) The investigation may include a visit to the home of the child and the person who will have the custody of the child during the time assistance is granted.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.65; P.L.5-1993, SEC.78.

IC 12-14-1-7
Confidentiality of TANF records; TANF information that may be disclosed by the division
Sec. 7. (a) A record that identifies an individual who has applied for, or is receiving, cash assistance or supportive services under the TANF program:
(1) is confidential; and
(2) is exempt from the disclosure requirements of IC 5-14-3-3.
(b) The division may use or disclose information concerning a

TANF applicant or recipient only for purposes directly connected to the following:
(1) The administration, including establishing eligibility, determining the amount of assistance, and providing services for applicants and recipients, of a state plan or program approved under:
(A) Title I;
(B) Title IV-A;
(C) Title IV-B;
(D) Title IV-D;
(E) Title IV-E;
(F) Title X;
(G) Title XIV;
(H) Title XV;
(I) Title XVI;
(J) Title XIX;
(K) Title XX; or
(L) Title XXI;
of the federal Social Security Act.
(2) An investigation, a prosecution, or a civil or criminal proceeding conducted concerning the administration of the TANF program or a program described in subdivision (1).
(3) The administration of any federal, state, or township program that provides assistance or services to individuals on the basis of need.
(c) The division shall safeguard information, including the following:
(1) The name and address of an applicant or a recipient.
(2) Information concerning the economic and social conditions of an individual.
(3) The evaluation of information concerning an individual.
(4) Medical information.
As added by P.L.161-2007, SEC.14.



CHAPTER 1.5. VOTER REGISTRATION SERVICES AND TANF APPLICATIONS

IC 12-14-1.5-1.5
Repealed
(Repealed by P.L.81-2005, SEC.35.)

IC 12-14-1.5-2
Designated individual
Sec. 2. A county director may designate an employee of the office as the individual responsible for performing the voter registration duties of the office under this chapter at that county office. The employee designated under this section shall supervise the registration of voters by other employees of the office and shall perform any other registration duty required to be performed by the office under this chapter. Notwithstanding this designation, any employee of the office may perform registration duties in accordance with this chapter.
As added by P.L.12-1995, SEC.117.

IC 12-14-1.5-3
County director responsible if no designated individual
Sec. 3. If a county director does not designate an employee under section 2 of this chapter, the director is the individual responsible for performing the voter registration duties of the office under this chapter at that county office. The county director shall supervise the registration of voters by office employees and shall perform any other registration duty required to be performed by the office under this chapter. Notwithstanding the designation of the county director under this section, any employee of the office may perform registration duties in accordance with this chapter.
As added by P.L.12-1995, SEC.117.

IC 12-14-1.5-4
Transmittal of voter registration application or declination forms
Sec. 4. (a) As required under 42 U.S.C. 1973gg-5(d)(1), the county director or designated office employee shall transmit a copy of a completed voter registration application:
(1) to the circuit court clerk or board of registration of the

county in which the individual's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
(b) The county director or designated employee shall transmit a copy of the voter registration application (or a separate declination form) on which the individual declined to register to vote by specifically declining to register or by failing to complete the voter registration portion of the application.
(c) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the individual's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.117. Amended by P.L.3-1995, SEC.144.

IC 12-14-1.5-5
Repealed
(Repealed by P.L.3-1995, SEC.155.)

IC 12-14-1.5-6
Methods for transmittal of applications or declinations
Sec. 6. A county director or designated employee may use any of the following methods to transmit voter registration applications or declinations under section 4 or 5 of this chapter:
(1) Hand delivery to the circuit court clerk or board of registration.
(2) Certified mail, return receipt requested.
As added by P.L.12-1995, SEC.117.

IC 12-14-1.5-7
Hand delivery
Sec. 7. If a county director or designated employee transmits registration applications or declinations by hand delivery under section 6(1) of this chapter, the circuit court clerk or board of registration shall provide the director or employee with a receipt for the forms. The receipt must state the date and time of delivery, and the printed name and signature of the person who received the forms.
As added by P.L.12-1995, SEC.117.

IC 12-14-1.5-8
Information to be provided to division
Sec. 8. (a) The co-directors of the election division shall provide the division with a list of the current addresses and telephone numbers of the offices of the circuit court clerk or board of registration in each county. The division shall promptly forward the list and each revision of the list to each county office.
(b) The co-directors shall provide the division with pre-addressed

packets for county offices to transmit applications under section 6(1) or 6(2) of this chapter.
As added by P.L.12-1995, SEC.117. Amended by P.L.2-1996, SEC.234; P.L.3-1997, SEC.430.

IC 12-14-1.5-9
Confidentiality of information
Sec. 9. Voter registration information received or maintained under this chapter is confidential.
As added by P.L.12-1995, SEC.117.

IC 12-14-1.5-10
Notice regarding elections
Sec. 10. The co-directors of the election division shall notify each county director of the following:
(1) The scheduled date of each primary, general, municipal, and special election.
(2) The jurisdiction in which the election will be held.
As added by P.L.12-1995, SEC.117. Amended by P.L.2-1996, SEC.235; P.L.3-1997, SEC.431.

IC 12-14-1.5-11
Information to be provided to election division
Sec. 11. The division shall provide the co-directors of the election division with a list stating the following:
(1) The address and telephone number of each county office.
(2) The name of each county director and any employee designated by the director to be responsible for performing voter registration duties under this chapter.
As added by P.L.12-1995, SEC.117. Amended by P.L.2-1996, SEC.236; P.L.3-1997, SEC.432.



CHAPTER 2. TEMPORARY ASSISTANCE FOR NEEDY FAMILIES; GRANTING OF ASSISTANCE

IC 12-14-2-1
Determination of eligibility; amount of assistance and beginning date; money in individual development accounts may not be considered
Sec. 1. (a) After the investigation under IC 12-14-1-6, the county office shall decide the following:
(1) Whether the child is eligible for assistance under this article.
(2) The amount of assistance.
(3) The date assistance begins.
(b) The county office may not consider:
(1) money in an individual development account under IC 4-4-28 that belongs to the child or a member of the child's family;
(2) five thousand dollars ($5,000) of equity value (as defined in 470 IAC 10.1-3-1) in one (1) motor vehicle that belongs to a member of the child's family; or
(3) a Holocaust victim's settlement payment received by the child or a member of the child's family;
when determining whether the child is eligible for assistance under this article.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.66; P.L.5-1993, SEC.79; P.L.15-1997, SEC.3; P.L.126-1998, SEC.1; P.L.128-1999, SEC.9.

IC 12-14-2-2
Investigations made by division
Sec. 2. The division may make investigations as necessary and shall make a decision relative to the granting of assistance.
As added by P.L.2-1992, SEC.8.

IC 12-14-2-3
Amount of assistance; determination
Sec. 3. (a) Except as provided in subsection (b), when determining the amount of assistance, an accounting must be taken of any income or property of the child that the child may receive from another source.
(b) The following may not be considered as income or property of

the child when determining the amount of assistance for the child:
(1) Money in an individual development account established under IC 4-4-28 that belongs to a child or a member of the child's family.
(2) A Holocaust victim's settlement payment received by the child or a member of the child's family.
As added by P.L.2-1992, SEC.8. Amended by P.L.15-1997, SEC.4; P.L.128-1999, SEC.10.

IC 12-14-2-4
Amount of assistance; considerations
Sec. 4. The division shall determine the amount of assistance granted for a dependent child considering the following:
(1) The resources and necessary expenditures of the family.
(2) The conditions existing in each case and in accordance with the rules adopted under IC 4-22-2 by the director of the division.
However, a Holocaust victim's settlement payment received by the child or a member of the child's family may not be considered a resource of the family when determining the amount of assistance for the child.
As added by P.L.2-1992, SEC.8. Amended by P.L.128-1999, SEC.11.

IC 12-14-2-5
Amount of need recognized and payment made; maximum amounts
Sec. 5. Except as provided in sections 5.1 and 5.3 of this chapter, the following apply to the amount of need recognized and payment made under this chapter:
(1) The total amount of need recognized and payment made for a dependent child, other than for medical expenses, for a calendar month may not exceed one hundred fifty-five dollars ($155).
(2) The total amount of need recognized and payment made to the person essential to the well-being of the dependent child, other than for medical expenses, for a calendar month may not exceed one hundred fifty-five dollars ($155).
(3) The total amount of need recognized and payment made to one (1) dependent child and to the person essential to the well-being of the dependent child, other than for medical expenses, for a calendar month may not exceed two hundred fifty-five dollars ($255).
(4) If there is more than one (1) dependent child in the same home, the total amount of need recognized and payment made, other than for medical expenses, for a calendar month may not exceed sixty-five dollars ($65) for each additional child and, if the second parent of the child is incapacitated and is living in the home, the amount of need recognized and payment made may not exceed sixty-five dollars ($65) for the benefit of the incapacitated parent. As added by P.L.2-1992, SEC.8. Amended by P.L.46-1995, SEC.12.

IC 12-14-2-5.1
Time limitations on receipt of assistance; cash assistance minimum
Sec. 5.1. (a) Subject to section 5.2 of this chapter, a parent or an essential person may not receive payments if the person has received assistance under this article during the person's lifetime for twenty-four (24) months after June 30, 1995.
(b) A family receiving TANF under section 5 of this chapter remains eligible to receive TANF services, including access to the Title IV-D child support enforcement program and the IMPACT (JOBS) program, when the family's income is greater than the amount of need recognized under section 5 of this chapter, but the family's gross income is less than one hundred percent (100%) of the federal income poverty level.
(c) A recipient family shall receive a cash assistance benefit under the TANF program of at least ten dollars ($10) if:
(1) the family's income is greater than the amount of need recognized under section 5 of this chapter;
(2) the family's gross income is less than one hundred percent (100%) of the federal income poverty level; and
(3) a parent or essential person receiving assistance has employment earnings.
As added by P.L.46-1995, SEC.13. Amended by P.L.1-1997, SEC.57; P.L.161-2007, SEC.15; P.L.153-2011, SEC.14.

IC 12-14-2-5.2
Employment credit
Sec. 5.2. (a) A person may earn credit for one (1) month of TANF assistance for each six (6) consecutive months the person is employed full time. However, credit may not be earned for employment completed before the date the person first applies for assistance under this article.
(b) To qualify for credit under subsection (a), a person must supply the county office with proof of the periods during which the person was employed.
(c) A person may not retain credit for more than twenty-four (24) months of TANF assistance under this article at any time.
(d) Credit earned by one (1) member of an assistance group under this section applies to all members of the assistance group.
As added by P.L.46-1995, SEC.14. Amended by P.L.161-2007, SEC.16.

IC 12-14-2-5.3
Payments for child born more than ten months after family qualifies for assistance
Sec. 5.3. (a) This section does not apply to a dependent child:
(1) described in section 5.1(b)(3) or 5.1(b)(4) of this chapter;
(2) who is the firstborn of a child less than eighteen (18) years of age who is included in a TANF assistance group when the

child becomes a first time minor parent (including all children in the case of a multiple birth); or
(3) who was conceived in a month the family was not receiving TANF assistance.
(b) Except as provided in subsection (c), after July 1, 1995, an additional payment (other than for medical expenses payable under IC 12-15) may not be made for a dependent child who is born more than ten (10) months after the date the family qualifies for assistance under this article.
(c) The division may adopt rules under IC 4-22-2 that authorize a voucher for goods and services related to child care that do not exceed one-half (1/2) of the assistance that a dependent child described in subsection (b) would otherwise receive under section 5 of this chapter.
(d) A dependent child described in subsection (b) is eligible for all child support enforcement services provided in IC 31-25.
(e) Families receiving TANF assistance are encouraged to receive family planning counseling.
As added by P.L.46-1995, SEC.15. Amended by P.L.2-1997, SEC.36; P.L.145-2006, SEC.79; P.L.161-2007, SEC.17.

IC 12-14-2-5.4
Repealed
(Repealed by P.L.161-2007, SEC.40.)

IC 12-14-2-6
Need of child; age excluded as factor
Sec. 6. Age may not be a factor in determining the need of a child.
As added by P.L.2-1992, SEC.8.

IC 12-14-2-7
Repealed
(Repealed by P.L.161-2007, SEC.40.)

IC 12-14-2-8
Repealed
(Repealed by P.L.161-2007, SEC.40.)

IC 12-14-2-9
Application of percentage reduction to total needs in computing benefits payable
Sec. 9. The division shall apply a percentage reduction of ninety percent (90%) to the total needs of TANF applicants and recipients in computing the TANF benefits payable.
As added by P.L.2-1992, SEC.8. Amended by P.L.161-2007, SEC.18.

IC 12-14-2-10
Repealed
(Repealed by P.L.161-2007, SEC.40.)
IC 12-14-2-11
Compliance with awards
Sec. 11. The county office shall make an award that, including a subsequent modification, is binding and must be complied with by the county office until the award or modified award is vacated.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.68; P.L.5-1993, SEC.81.

IC 12-14-2-12
Notification of assistance decision
Sec. 12. The county office shall notify the applicant and the division of the county office's decision concerning assistance in writing.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.69; P.L.5-1993, SEC.82.

IC 12-14-2-13
Reporting of assistance decisions
Sec. 13. The county office shall immediately report to the division the decision for each application for assistance to a dependent child.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.70; P.L.5-1993, SEC.83.

IC 12-14-2-14
Repealed
(Repealed by P.L.273-1999, SEC.124.)

IC 12-14-2-15
Amount granted; justification; conformance with article
Sec. 15. The amount of the assistance granted must be justified and conform with this article.
As added by P.L.2-1992, SEC.8.

IC 12-14-2-16
Child living with relative prescribed in IC 12-7-2-58
Sec. 16. If an investigation discloses that a child is a dependent child and the child is living or will live with at least one (1) of the relatives prescribed in IC 12-7-2-58, assistance may be allowed for the support of the child without complying with an Indiana law other than this article.
As added by P.L.2-1992, SEC.8.

IC 12-14-2-17
Mandatory school attendance
Sec. 17. (a) To retain eligibility for TANF assistance under this article, a recipient of TANF assistance and a dependent child who is a recipient of TANF assistance must attend school if all of the following apply:
(1) The recipient or the dependent child meets the compulsory attendance requirements under IC 20-33-2. (2) The recipient or the dependent child has not graduated from a high school or has not obtained a high school equivalency certificate (as defined in IC 12-14-5-2).
(3) The recipient or the dependent child is not excused from attending school under IC 20-33-2-14 through IC 20-33-2-17.
(4) The recipient or the dependent child does not have good cause for failing to attend school, as determined by rules adopted by the director under IC 4-22-2.
(5) If the recipient or the dependent child is the mother of a child, a physician has not determined that the recipient or the dependent child should delay returning to school after giving birth.
(b) A recipient or the dependent child of a recipient described in subsection (a) who has more than three (3) unexcused absences during a school year is subject to revocation or suspension of assistance as provided in section 18 of this chapter.
(c) The director, in consultation with the department of education, shall adopt rules under IC 4-22-2 to establish a definition for the term "unexcused absence".
As added by P.L.46-1995, SEC.17. Amended by P.L.1-2005, SEC.130; P.L.161-2007, SEC.19.

IC 12-14-2-18
Revocation or suspension of assistance; sanctions
Sec. 18. (a) A recipient or dependent child who fails to meet the requirements of section 17 of this chapter is subject to the revocation or suspension of assistance as provided under rules adopted by the division.
(b) A TANF recipient or applicant who refuses to participate in an employment opportunity or a job training opportunity offered to the recipient or applicant under IC 12-8-12 is subject to sanctions established by the director under IC 12-8-12-6(2).
(c) Except in a case in which the parent, custodian, or guardian of the dependent child qualifies for a good cause or other exception provided by statute or administrative rule, a parent, custodian, or guardian who refuses to cooperate with the Title IV-D agency as required by IC 12-14-7-2, IC 12-14-7-3, or IC 12-14-2-24 in:
(1) a paternity action; or
(2) the establishment or enforcement of a child support order;
is subject to sanctions or revocation or suspension of assistance as provided under rules adopted by the division.
(d) The division may adopt rules under IC 4-22-2 to implement subsection (c).
As added by P.L.46-1995, SEC.18. Amended by P.L.2-1997, SEC.37; P.L.161-2007, SEC.20; P.L.80-2010, SEC.16.

IC 12-14-2-19
Release of school attendance records
Sec. 19. The division may require consent to the release of school attendance records as a condition of eligibility to receive assistance

under this chapter.
As added by P.L.46-1995, SEC.19.

IC 12-14-2-20
Voluntary leave of employment or reduction in hours
Sec. 20. (a) This section does not apply to a person who voluntarily leaves an employer for any of the following reasons:
(1) The person accepted previously secured permanent full-time work with another employer that offered reasonable expectation of higher wages or better working conditions.
(2) The person left the employer due to a medically substantiated physical disability and is involuntarily unemployed after having made reasonable efforts to maintain the employment relationship.
(3) The person left work to enter the armed forces of the United States.
(4) The person's employment was terminated under the compulsory retirement provision of a collective bargaining agreement to which the employer is a party, or under any other plan, system, or program, public or private, providing for compulsory retirement.
(5) The person voluntarily left the employer, and:
(A) the person's previous employment was outside the person's labor market;
(B) the person left to accept previously secured full-time work with an employer in the person's labor market; and
(C) the person actually became employed with the employer in the person's labor market within the area surrounding the person's permanent residence, outside which the person cannot reasonably commute on a daily basis. In determining whether a person can reasonably commute under this clause, the division shall consider the nature of the person's job.
(6) The person was laid off by the employer.
(b) A person who applies for TANF assistance under this article and:
(1) voluntarily leaves the person's most recent employer:
(A) within six (6) months before applying for TANF; or
(B) at any time after becoming a recipient of TANF under this chapter; or
(2) voluntarily reduces the number of hours the person works in order to qualify for or retain eligibility for assistance under this article;
is ineligible to receive assistance under IC 12-14 for six (6) months after leaving the person's employer or reducing the person's hours.
As added by P.L.46-1995, SEC.20. Amended by P.L.161-2007, SEC.21.

IC 12-14-2-21
Personal responsibility agreement
Sec. 21. (a) A TANF recipient or the parent or essential person of

a TANF recipient, if the TANF recipient is less than eighteen (18) years of age, must sign a personal responsibility agreement to do the following:
(1) Develop an individual self-sufficiency plan with other family members and a caseworker.
(2) Accept any reasonable employment as soon as it becomes available.
(3) Agree to a loss of assistance, including TANF assistance under this article, if convicted of a felony under IC 35-43-5-7 or IC 35-43-5-7.1 for ten (10) years after the conviction.
(4) Subject to section 5.3 of this chapter, understand that additional TANF assistance under this article will not be available for a child born more than ten (10) months after the person qualifies for assistance.
(5) Accept responsibility for ensuring that each child of the person receives all appropriate vaccinations against disease at an appropriate age.
(6) If the person is less than eighteen (18) years of age and is a parent, live with the person's parents, legal guardian, or an adult relative other than a parent or legal guardian in order to receive public assistance.
(7) Subject to IC 12-8-1.5-11 and section 5.1 of this chapter, agree to accept assistance for not more than twenty-four (24) months under the TANF program (IC 12-14).
(8) Be available for and actively seek and maintain employment.
(9) Participate in any training program required by the division.
(10) Accept responsibility for ensuring that the person and each child of the person attend school until the person and each child of the person graduate from high school or attain a high school equivalency certificate (as defined in IC 12-14-5-2).
(11) Raise the person's children in a safe, secure home.
(12) Agree not to abuse illegal drugs or other substances that would interfere with the person's ability to attain self-sufficiency.
(b) Except as provided in subsection (c), assistance under the TANF program shall be withheld or denied to a person who does not fulfill the requirements of the personal responsibility agreement under subsection (a).
(c) A person who is granted an exemption under section 23 of this chapter may be excused from specific provisions of the personal responsibility agreement as determined by the director.
As added by P.L.46-1995, SEC.21. Amended by P.L.161-2007, SEC.22; P.L.160-2012, SEC.36.

IC 12-14-2-22
Repealed
(Repealed by P.L.161-2007, SEC.40.)

IC 12-14-2-23 Exemptions
Sec. 23. (a) This section applies only to a person's eligibility for assistance under section 5.1 of this chapter.
(b) As used in this section, "school" means a program resulting in high school graduation.
(c) Due to extraordinary circumstances, a person who is the parent of a dependent child, an essential person, or a dependent child may apply, in a manner prescribed by the division, for an exemption from the requirements of this chapter if the person can document that the person has complied with the personal responsibility agreement under section 21 of this chapter and the person demonstrates any of the following:
(1) The person has a substantial physical or mental disability that prevents the person from obtaining or participating in gainful employment.
(2) The person is a minor parent who is in school full time and who has a dependent child.
(3) The person is a minor parent who is enrolled full time in an educational program culminating in a high school equivalency certificate and who has a dependent child.
A person seeking an exemption under this section must show documentation to the division to substantiate the person's claim for an exemption under subdivision (1), (2), or (3).
(d) After receiving an application for exemption from a parent, an essential person, or a dependent child under subsection (c), the division shall investigate and determine if the parent, essential person, or dependent child qualifies for an exemption from this chapter. The director shall make a final determination regarding:
(1) whether to grant an exemption;
(2) the length of an exemption, if granted, subject to subsection (f); and
(3) the extent of an exemption, if granted.
(e) If the director determines that a parent, an essential person, or a dependent child qualifies for an exemption under this chapter, the parent, essential person, or dependent child is entitled to receive one hundred percent (100%) of the payments that the parent, essential person, or dependent child is entitled to receive under section 5 of this chapter, subject to any ratable reduction.
(f) An exemption granted under this section may not exceed one (1) year, but may be renewed.
(g) The division shall send a report each quarter to the legislative council and the budget committee detailing the number and type of exemptions granted under this section. A report sent under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
(h) The division may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.46-1995, SEC.23. Amended by P.L.28-2004, SEC.101.
IC 12-14-2-24
Establishing paternity required; exceptions; revocation; good faith effort to cooperate required; presumption of good faith effort; other considerations
Sec. 24. (a) A dependent child and a parent or an essential person are not eligible for TANF assistance under this chapter unless the mother of the dependent child:
(1) initiates a court proceeding to establish paternity, other than an adoption proceeding, except as provided in IC 31-14-20-2;
(2) executes a paternity affidavit under IC 16-37-2-2.1; or
(3) requests, at the time of application or renewal, that the Title IV-D agency or its agents file a paternity action under IC 31-14-4-3.
(b) A person applying for assistance under this chapter is not required to comply with subsection (a) if:
(1) the father of the dependent child has been charged with an act of rape, incest, or child molesting that occurred against the dependent child's mother within ten (10) months before the birth of the dependent child;
(2) the mother of the dependent child is deceased;
(3) the division determines under rules adopted by the division under IC 4-22-2 that the mother of the dependent child could not know the identity of the child's father;
(4) the mother of the dependent child provides proof, and the division agrees, that the physical health or safety of the mother or the dependent child would be jeopardized if the mother complies with subsection (a); or
(5) the dependent child is living in the family home of a relative other than the mother of the child as described under IC 12-14-1-1(a) and the relative provides proof, and the division agrees, that the physical health or safety of the mother, relative, or dependent child would be jeopardized if the relative complies with subsection (a).
(c) If a dependent child's mother is a party to a paternity action filed under IC 31-14 (or IC 31-6-6.1 before its repeal), a county office shall revoke assistance under this chapter if the mother fails to pursue the paternity action.
(d) The office may not delay payments otherwise owing to a provider if the mother fails to comply with this section.
(e) Except as provided in subsection (b)(1), (b)(3), and (b)(5), if a child is residing with a nonparent guardian or custodian, the nonparent guardian or custodian shall make a good faith effort to cooperate with a prosecuting attorney or the division by providing to the prosecuting attorney or the division any information regarding the potential paternity of the child.
(f) The nonparent custodian or guardian is presumed to make a good faith effort under subsection (e) if the nonparent custodian or guardian does one (1) or more of the following:
(1) Responds to telephone calls from a prosecuting attorney or correspondence from a prosecuting attorney. (2) Appears for an appointment, in person or by telephone, with a prosecuting attorney.
(3) Appears at a court hearing when requested by a prosecuting attorney.
(4) Does one (1) or more of the following:
(A) Provides information described in IC 12-7-2-43.5(b), to the extent the information is known.
(B) Affirms that the information described in IC 12-7-2-43.5(b) is not known.
(g) Before making a determination that the nonparent custodian or guardian is not making a good faith effort to cooperate, the prosecuting attorney shall consider one (1) or more of the following:
(1) Whether the nonparent custodian or guardian could reasonably be expected to provide the information.
(2) The age of the child for whom child support is being sought.
(3) The circumstances surrounding the conception of the child.
(4) The age and mental capacity of the nonparent custodian or guardian.
(5) The time that has expired since the nonparent custodian or guardian has last had contact with:
(A) the alleged father of the child;
(B) a parent of the child; or
(C) a relative of the persons listed in clause (A) or (B).
(6) Any credible information that demonstrates an inability to provide correct information about an alleged father or a parent of the child because of deception by the alleged father or parent.
(7) Any other credible information obtained by the prosecuting attorney that demonstrates the nonparent custodian or guardian has knowledge of the information sought by the prosecuting attorney.
As added by P.L.46-1995, SEC.24. Amended by P.L.1-1997, SEC.58; P.L.161-2007, SEC.23; P.L.80-2010, SEC.17.

IC 12-14-2-25
Information on receipt of previous assistance
Sec. 25. (a) When a person applies for assistance under this chapter, the county office shall determine whether the person has received assistance under the TANF program from another state within the past three (3) years.
(b) The county office shall require each applicant to provide proof of all addresses used by the applicant and each member of the applicant's immediate family during the three (3) years before completing the application.
(c) The county office shall contact the agency administering TANF in any state where the applicant alleges to have lived within the past three (3) years to determine if the applicant has received assistance under the TANF program in that state.
(d) Each month of assistance the applicant has received under the TANF program from another state within the past three (3) years counts as one (1) month against the person's lifetime eligibility for

assistance in Indiana as determined under section 5.1 of this chapter.
(e) Each county office shall provide information to another state regarding assistance provided to a person in Indiana if the other state has, or is willing to provide, similar information as needed to the county office.
As added by P.L.46-1995, SEC.25. Amended by P.L.161-2007, SEC.24.

IC 12-14-2-26
Registration at employment and training office
Sec. 26. (a) To be eligible for assistance under this article, a parent or an essential person must register at the parent's or essential person's local employment and training office:
(1) when the person first applies for assistance; and
(2) each time the person reapplies for assistance.
(b) Assistance shall be denied to a person who does not comply with subsection (a).
As added by P.L.46-1995, SEC.26.



CHAPTER 2.5. ELIGIBILITY OF QUALIFIED ALIENS, LAWFUL PERMANENT RESIDENTS, AND ILLEGAL ALIENS FOR TANF

IC 12-14-2.5-2
Repealed
(Repealed by P.L.161-2007, SEC.40.)

IC 12-14-2.5-3
Illegal aliens
Sec. 3. A person who is in the United States without permission of the United States Citizenship and Immigration Services is not entitled to receive any assistance under this article.
As added by P.L.46-1995, SEC.27. Amended by P.L.1-2007, SEC.120; P.L.161-2007, SEC.26.

IC 12-14-2.5-4
Child born in the United States
Sec. 4. A child who:
(1) is born in the United States to a person described in section 1 or 3 of this chapter; and
(2) otherwise meets the requirements for eligibility under this article;
is eligible to receive assistance under this article.
As added by P.L.46-1995, SEC.27. Amended by P.L.161-2007, SEC.27.

IC 12-14-2.5-5
Violation of federal law
Sec. 5. Any provision of this chapter that violates a federal law or federal regulation is void.
As added by P.L.46-1995, SEC.27.



CHAPTER 3. TEMPORARY ASSISTANCE FOR NEEDY FAMILIES; CERTIFICATES

IC 12-14-3-2
Repealed
(Repealed by P.L.161-2007, SEC.40.)

IC 12-14-3-3
Repealed
(Repealed by P.L.161-2007, SEC.40.)

IC 12-14-3-4
Repealed
(Repealed by P.L.161-2007, SEC.40.)



CHAPTER 4. REPEALED



CHAPTER 5. TEMPORARY ASSISTANCE FOR NEEDY FAMILIES; EDUCATION AND EMPLOYMENT TRAINING

IC 12-14-5-2
"State of Indiana general educational development (GED) diploma"
Sec. 2. As used in this chapter, "state of Indiana general educational development (GED) diploma" means the state credential issued to a qualified applicant under IC 20-20-6 (before its repeal) or IC 22-4.1-18.
As added by P.L.2-1992, SEC.8. Amended by P.L.149-1995, SEC.4; P.L.1-2005, SEC.131; P.L.7-2011, SEC.2.

IC 12-14-5-3
Cooperation in developing educational and vocational training services and facilities
Sec. 3. The division, the department of education, and the public schools shall cooperate as follows:
(1) With all public and private educational and vocational training or retraining agencies or facilities operating in Indiana.
(2) In developing necessary education and vocational training or retraining services and facilities to improve the skills of the parents in families receiving assistance and services under this article, for whom jobs are not immediately available, or that will provide education, training, and experience for parents and for children nearing adulthood who lack the skills required for employment opportunities that are or may become available.
As added by P.L.2-1992, SEC.8.

IC 12-14-5-4
Continuation of family assistance grant; educational program participation; vocational training or retraining; additional payments
Sec. 4. (a) The division shall require parents for whom education

or training is suitable and available to do the following for the continuation of the family assistance grant:
(1) Participate in an educational program designed to enhance opportunities for employment.
(2) Attend a vocational training or retraining facility.
(b) Additional money may be made available and payments made for vocational training and other expenses to persons furnishing the vocational training or the person receiving the training.
As added by P.L.2-1992, SEC.8.

IC 12-14-5-5
Division plan for vocational and educational training in each county
Sec. 5. The division shall adopt a plan for furnishing in each county:
(1) vocational training; and
(2) educational training;
that allows an individual described in section 1 of this chapter to develop the skills to obtain a state of Indiana general educational development (GED) diploma.
As added by P.L.2-1992, SEC.8. Amended by P.L.149-1995, SEC.5.

IC 12-14-5-6
Payment for training and other expenses; source of funds; maximum monthly amounts under IC 12-14-2
Sec. 6. Payment for training and other expenses must be made by the division from money appropriated for the training and other services even though expenditures may exceed the maximum established under IC 12-14-2.
As added by P.L.2-1992, SEC.8.

IC 12-14-5-7
State or federal higher education awards; determination of income and resources when applying for assistance
Sec. 7. Except as provided by federal law, if an individual receives a state or federal higher education award that is paid directly to an approved postsecondary educational institution for the individual's benefit:
(1) the individual is not required to report the award as income or as a resource of the individual when applying for assistance for a dependent child under this chapter; and
(2) the award may not be considered as income or a resource of the individual in determining initial or continuing eligibility for assistance for a dependent child under this chapter.
As added by P.L.2-1992, SEC.8. Amended by P.L.2-2007, SEC.159.



CHAPTER 5.5. TEMPORARY ASSISTANCE FOR NEEDY FAMILIES; PERFORMING PUBLIC SERVICE

IC 12-14-5.5-2
Rules and exemptions
Sec. 2. (a) The division may adopt rules under IC 4-22-2 to establish criteria for determining:
(1) the persons required to engage in public service; and
(2) the public and private agencies eligible for the placement of persons engaged in public service.
(b) Rules adopted under this section may provide an exemption for:
(1) a person with a substantial physical or mental disability that prevents the person from obtaining or participating in gainful employment;
(2) a person engaged in full time work; and
(3) a person engaged full time in an education program or a training program approved by the division.
As added by P.L.46-1995, SEC.28.

IC 12-14-5.5-3
Agency list
Sec. 3. The division shall maintain a list of public and private agencies eligible for placement of a person engaged in public service under this chapter.
As added by P.L.46-1995, SEC.28.

IC 12-14-5.5-4
Maximum work hours
Sec. 4. The maximum number of hours a person is required to work under this chapter is equal to the number of hours multiplied by the minimum wage that is equivalent to the value of all assistance received. However, a person may not be required to work more than forty (40) hours per week.
As added by P.L.46-1995, SEC.28.

IC 12-14-5.5-5 Refusal to perform public service
Sec. 5. A person required to engage in public service under this chapter who refuses to engage in public service is not entitled to receive assistance under the TANF program.
As added by P.L.46-1995, SEC.28. Amended by P.L.161-2007, SEC.31.



CHAPTER 6. TEMPORARY ASSISTANCE FOR NEEDY FAMILIES; FUNERAL AND CEMETERY EXPENSES

IC 12-14-6-1
Funeral director's expense payments
Sec. 1. (a) This section applies upon the death of either of the following:
(1) A recipient who is receiving assistance as a dependent child.
(2) A parent of the recipient.
(b) Unless otherwise determined by the director, the division shall pay six hundred dollars ($600) for the funeral director's expenses of the decedent if the following conditions exist:
(1) The estate of the deceased is insufficient to pay the funeral director's expenses.
(2) The person legally responsible for the burial of the deceased is unable to pay the funeral director's expenses.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.77; P.L.5-1993, SEC.90; P.L.273-1999, SEC.83.

IC 12-14-6-2
Cemetery expenses payment
Sec. 2. Unless otherwise determined by the director, in addition to the amount paid under section 1 of this chapter, not more than four hundred dollars ($400) shall be paid for the cemetery's expenses for the following:
(1) To cover provision of burial rights if necessary.
(2) Opening and closing a burial plot and provision of an outer container.
(3) Service required by the cemetery authorities.
As added by P.L.2-1992, SEC.8. Amended by P.L.273-1999, SEC.84.

IC 12-14-6-3
Contributions excluded in determining amount paid to funeral director
Sec. 3. An amount not exceeding a combined total of seven hundred fifty dollars ($750) that is contributed by:
(1) friends;
(2) relatives; and
(3) the resources of the deceased;
may not be considered when determining the amount to be paid to the funeral director for expenses under this chapter. However, the resources of the deceased may not be used if the deceased has

prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.1.

IC 12-14-6-4
Contributions excluded in determining cemetery expenses payment
Sec. 4. An amount not exceeding a combined total of two hundred dollars ($200) that is contributed by:
(1) friends;
(2) relatives; and
(3) the resources of the deceased;
may not be considered when determining the amount to be paid to the cemetery for expenses under this chapter. However, the resources of the deceased may not be used if the deceased has prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.2.

IC 12-14-6-5
Sworn claims indicating expenses; filing
Sec. 5. The funeral director and the cemetery representative shall file a sworn claim with the division indicating expenses incurred due to the death of a recipient.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.78; P.L.5-1993, SEC.91; P.L.273-1999, SEC.85.



CHAPTER 7. TEMPORARY ASSISTANCE FOR NEEDY FAMILIES; CHILD SUPPORT

IC 12-14-7-2
Absence of support order; cooperate in obtaining order; good faith effort to cooperate required; presumption of good faith effort; other considerations
Sec. 2. (a) If the parents of a dependent child are:
(1) separated or divorced; and
(2) there is no court order for the support of the child;
the other parent shall cooperate, within federal regulations, with the state agency responsible for administering Title IV-D of the federal Social Security Act in obtaining a support order.
(b) If a child is residing with a nonparent guardian or custodian, the nonparent guardian or custodian shall make a good faith effort to cooperate with the division and any agency responsible for administering Title IV-D of the federal Social Security Act in obtaining and enforcing a child support order.
(c) The nonparent custodian or guardian is presumed to make a good faith effort under subsection (b) if the nonparent custodian or guardian does one (1) or more of the following:
(1) Responds to telephone calls from a prosecuting attorney or correspondence from a prosecuting attorney.
(2) Appears for an appointment, in person or by telephone, with a prosecuting attorney.
(3) Appears at a court hearing when requested by a prosecuting attorney.
(4) Does one (1) or more of the following:
(A) Provides information described in IC 12-7-2-43.5(b), to the extent the information is known.
(B) Affirms that the information described in IC 12-7-2-43.5(b) is not known.
(d) Before making a determination that the nonparent custodian or guardian is not making a good faith effort to cooperate, the prosecuting attorney shall consider one (1) or more of the following:
(1) Whether the nonparent custodian or guardian could reasonably be expected to provide the information. (2) The age of the child for whom child support is being sought.
(3) The circumstances surrounding the conception of the child.
(4) The age and mental capacity of the nonparent custodian or guardian.
(5) The time that has expired since the nonparent custodian or guardian has last had contact with:
(A) the alleged father of the child;
(B) a parent of the child; or
(C) a relative of the persons listed in clause (A) or (B).
(6) Any credible information that demonstrates an inability to provide correct information about an alleged father or a parent of the child because of deception by the alleged father or parent.
(7) Any other credible information obtained by the prosecutor that demonstrates the nonparent custodian or guardian has knowledge of the information sought by the prosecuting attorney.
As added by P.L.2-1992, SEC.8. Amended by P.L.80-2010, SEC.18.

IC 12-14-7-3
Child born out of wedlock; cooperate in establishing paternity and child support; good faith effort to cooperate required; presumption of good faith effort; other considerations
Sec. 3. (a) If a child is born out of wedlock, the mother shall, when establishing the paternity of the child and obtaining a support order, cooperate with the state agency responsible for administering Title IV-D of the federal Social Security Act, in compliance with federal regulations governing Title IV-D of the federal Social Security Act.
(b) If a child is residing with a nonparent guardian or custodian, the nonparent guardian or custodian shall make a good faith effort to cooperate with the division and with any agency responsible for administering Title IV-D of the federal Social Security Act by providing any information known to the nonparent guardian or custodian regarding the potential paternity of the child.
(c) If a child is residing with a nonparent guardian or custodian, the nonparent guardian or custodian shall make a good faith effort to cooperate with the division and any agency responsible for administering Title IV-D of the federal Social Security Act in the establishment and enforcement of a child support order.
(d) The nonparent custodian or guardian is presumed to make a good faith effort under subsections (b) and (c) if the nonparent custodian or guardian does one (1) or more of the following:
(1) Responds to telephone calls from a prosecutor or correspondence from a prosecuting attorney.
(2) Appears for an appointment, in person or by telephone, with a prosecuting attorney.
(3) Appears at a court hearing when requested by a prosecuting attorney.
(4) Does one (1) or more of the following:
(A) Provides information described in IC 12-7-2-43.5(b), to

the extent the information is known.
(B) Affirms that the information described in IC 12-7-2-43.5(b) is not known.
(e) Before making a determination that the nonparent custodian or guardian is not making a good faith effort to cooperate, the prosecuting attorney shall consider one (1) or more of the following:
(1) Whether the nonparent custodian or guardian could reasonably be expected to provide the information.
(2) The age of the child for whom child support is being sought.
(3) The circumstances surrounding the conception of the child.
(4) The age and mental capacity of the nonparent custodian or guardian.
(5) The time that has expired since the nonparent custodian or guardian has last had contact with:
(A) the alleged father of the child;
(B) a parent of the child; or
(C) a relative of the persons listed in clause (A) or (B).
(6) Any credible information that demonstrates an inability to provide correct information about an alleged father or a parent of the child because of deception by the alleged father or parent.
(7) Any other credible information obtained by the prosecuting attorney that demonstrates the nonparent custodian or guardian has knowledge of the information sought by the prosecuting attorney.
As added by P.L.2-1992, SEC.8. Amended by P.L.80-2010, SEC.19.

IC 12-14-7-4
Assignment of right to support payments; date effective; amount valid against; termination
Sec. 4. An assignment under section 1 of this chapter:
(1) becomes effective when an applicant becomes eligible to receive assistance;
(2) is valid up to the amount of assistance provided to a recipient that has not been reimbursed to the agency responsible for administering Title IV-A of the federal Social Security Act; and
(3) terminates:
(A) with respect to current support, at the end of a benefit period in which a recipient becomes ineligible to receive assistance; and
(B) with respect to accrued support, when all assistance received by the recipient on behalf of the recipient or on behalf of a child has been repaid.
As added by P.L.2-1992, SEC.8.



CHAPTER 8. TEMPORARY ASSISTANCE FOR NEEDY FAMILIES; CHANGE OF ASSISTANCE

IC 12-14-8-2
Hearing on appeal
Sec. 2. The division shall, upon receipt of an appeal, give the applicant an opportunity for a fair hearing.
As added by P.L.2-1992, SEC.8.

IC 12-14-8-3
Review of decisions; consideration of applications
Sec. 3. The division may do the following:
(1) Review a decision of a county office.
(2) Consider an application upon which a decision has not been made by the county office within a reasonable time.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.80; P.L.5-1993, SEC.93.

IC 12-14-8-4
Investigations
Sec. 4. The county office may conduct further investigations if the division requires investigation or the county office believes further investigation is necessary.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.81; P.L.5-1993, SEC.94.

IC 12-14-8-5
Change or withdrawal of assistance
Sec. 5. If after further investigation the division or the county office finds that a child's circumstances have altered sufficiently to warrant the action, the amount of assistance may be:
(1) changed; or
(2) entirely withdrawn.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.82; P.L.5-1993, SEC.95.

IC 12-14-8-6 Cancellation, revocation, or suspension of assistance
Sec. 6. The county office may:
(1) cancel;
(2) revoke; or
(3) suspend;
assistance at any time that a child becomes ineligible for assistance under this article.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.83; P.L.5-1993, SEC.96.

IC 12-14-8-7
Reporting of cancellation, revocation, or suspension of assistance
Sec. 7. Whenever assistance is:
(1) canceled;
(2) revoked;
(3) suspended; or
(4) in any way changed;
the county office shall report the decision and the record of the investigation to the division immediately.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.84; P.L.5-1993, SEC.97.

IC 12-14-8-8
Decisions subject to review by division
Sec. 8. A decision under IC 12-14-1 through IC 12-14-9.5 is subject to review by the division.
As added by P.L.2-1992, SEC.8. Amended by P.L.273-1999, SEC.86.

IC 12-14-8-9
Effect of decision by the division
Sec. 9. A decision of the division that complies with this article:
(1) is binding on the county office involved;
(2) shall be complied with by the county office; and
(3) has the same force and effect as decisions of the county office from which appeals are not taken.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.85; P.L.5-1993, SEC.98.

IC 12-14-8-10
Reconsideration of assistance
Sec. 10. Assistance granted under this article to a dependent child shall be reconsidered by the county office as frequently as required by rules adopted under IC 4-22-2 by the director of the division.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.86; P.L.5-1993, SEC.99.



CHAPTER 9. REPEALED



CHAPTER 9.5. COUNTY REIMBURSEMENT OF WELFARE EXPENSES; AID TO DEPENDENT CHILDREN



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. SUPPLEMENTAL ASSISTANCE TO THE AGED

IC 12-14-13-2
Form of certificate
Sec. 2. The division shall provide the form for the certificate.
As added by P.L.2-1992, SEC.8.

IC 12-14-13-3
Copies of certificate
Sec. 3. Four (4) copies of the certificate must be prepared.
As added by P.L.2-1992, SEC.8.

IC 12-14-13-4
Certificate; seal of division
Sec. 4. A certificate must bear the seal of the division.
As added by P.L.2-1992, SEC.8.

IC 12-14-13-5
Distribution of certificate copies
Sec. 5. The copies of the certificate shall be distributed as follows:
(1) One (1) copy retained by and filed in the division.
(2) One (1) copy filed with the state auditor.
(3) One (1) copy filed in the office of the county recorder.
(4) One (1) copy given to the recipient.
As added by P.L.2-1992, SEC.8.



CHAPTER 14. SUPPLEMENTAL ASSISTANCE TO THE BLIND

IC 12-14-14-2
Failure to qualify under definition of blind; qualification for eye treatment
Sec. 2. An individual qualifies for eye treatment under this chapter even if the individual does not qualify under the definition of blind.
As added by P.L.2-1992, SEC.8.

IC 12-14-14-3
Direct payment to provider of eye treatment
Sec. 3. If an individual qualifies for eye treatment under this chapter, payment shall be paid directly to the provider.
As added by P.L.2-1992, SEC.8.

IC 12-14-14-4
Time limits for recommendations concerning assistance applications and for acting on recommendations
Sec. 4. (a) The county office shall submit to the division within fifteen (15) working days the county office's recommendations concerning an application for assistance under this chapter.
(b) The division shall act upon a recommendation under subsection (a) within thirty (30) working days.
(c) The time limits imposed under subsections (a) and (b) do not apply if either of the following occurs:
(1) The application is incomplete.
(2) The county office is unable to verify the information in the application.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.90; P.L.5-1993, SEC.103.

IC 12-14-14-5
Voluntary repayment; interest
Sec. 5. This chapter does not allow interest to be added to a voluntary repayment of supplemental assistance that a recipient or former recipient of blind assistance may, during the recipient's

lifetime, desire to make.
As added by P.L.2-1992, SEC.8.



CHAPTER 15. SUPPLEMENTAL ASSISTANCE FOR PERSONS WITH DISABILITIES

before the date of the filing of an application for assistance under this chapter, made an assignment or transfer of property for the purpose of making or that will make the individual eligible for assistance under this chapter, except as otherwise provided in this chapter.
As added by P.L.2-1992, SEC.8. Amended by P.L.152-1995, SEC.4; P.L.67-2000, SEC.1; P.L.218-2003, SEC.1; P.L.99-2007, SEC.90.

IC 12-14-15-2
Inmates; commencement of assistance
Sec. 2. An inmate may apply for assistance under this chapter. However, if assistance is granted, the assistance may not begin until the individual is no longer an inmate.
As added by P.L.2-1992, SEC.8.



CHAPTER 16. SUPPLEMENTAL ASSISTANCE; LIENS

IC 12-14-16-2
Certificate filed with county recorder; notice of lien
Sec. 2. A certificate filed with the county recorder is notice of a lien against the recipient and the recipient's estate for any amount recoverable under this article.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-3
Property subject to lien; duration; priority
Sec. 3. A lien under section 2 of this chapter:
(1) is a specific lien in favor of the division and the county office against the real property of the recipient;
(2) continues from the date of the filing of the notice until the lien is satisfied; and
(3) takes priority over any other lien subsequently acquired.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.91; P.L.5-1993, SEC.104.

IC 12-14-16-4
Certificate not recorded at length
Sec. 4. A certificate may not be recorded at length.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-5
Persons notified by filing
Sec. 5. The filing of a certificate constitutes notice to any person of the rights of the state and county.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-6
Abstract of certificates; separate book
Sec. 6. The county recorder shall keep a separate book where an abstract of all certificates must be entered.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-7
Abstract book; operation as lien; property subject; subsequently acquired property Sec. 7. The book required by section 6 of this chapter is intended to operate as a lien upon the real or personal property of the recipient, whether then owned or subsequently acquired.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-8
Abstract book; entries
Sec. 8. The book must indicate the following:
(1) The time of filing.
(2) The name of the recipient.
(3) The date of the certificate.
(4) Remarks.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-9
Abstract book; purposes for which used
Sec. 9. The book may be used only for purposes connected with administration programs listed in section 1 of this chapter.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-10
Filing or entry fees; notation of filing entered upon notice from division or county department
Sec. 10. A fee may not be charged for the filing of a certificate or the entry of the abstract. Upon written notice from the division or county office, the recorder shall enter a proper notation of the filing.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.92; P.L.5-1993, SEC.105.

IC 12-14-16-11
Lien foreclosure proceedings
Sec. 11. The division and county office may bring a proceeding in foreclosure on the lien or to make arbitration of the amount due on the lien if the action protects a public interest. However, with respect to supplemental assistance to the aged, a foreclosure may not be commenced against the homestead of the recipient while occupied by the recipient or the recipient's spouse, except in case of fraud.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.93; P.L.5-1993, SEC.106.

IC 12-14-16-12
Asserting lien against other claimants or lien holders
Sec. 12. The division and county office may at any time assert the lien against other claimants or lien holders in protection of the homestead or other real property of the recipient.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.94; P.L.5-1993, SEC.107.



CHAPTER 17. SUPPLEMENTAL ASSISTANCE; FUNERAL AND CEMETERY EXPENSES

IC 12-14-17-1
Application of chapter
Sec. 1. This chapter applies to the following individuals:
(1) An individual who receives supplemental assistance to the aged.
(2) An individual who receives supplemental assistance to the blind.
(3) An individual who receives supplemental assistance for persons with disabilities.
(4) An individual who has a disability, is aged, or is blind who, at the time of death, was certified to receive medical assistance under Medicaid.
As added by P.L.2-1992, SEC.8. Amended by P.L.1-1994, SEC.58; P.L.99-2007, SEC.91.

IC 12-14-17-2
Application of section; funeral expenses payment; preferred claim
Sec. 2. (a) This section applies upon the death of either of the following:
(1) A recipient who is receiving supplemental assistance.
(2) An individual who had a disability, was aged, or was blind who, at the time of death, was certified as eligible to receive medical assistance under Medicaid.
(b) Except as provided in subsection (c), the division shall pay six hundred dollars ($600) for the funeral director's expenses of the decedent if the following conditions exist:
(1) The estate of the deceased is insufficient to pay the funeral director's expenses.
(2) The individual legally responsible for the burial of the deceased is unable to pay the funeral director's expenses.
(c) If the division determines that the estate of the deceased is sufficient to pay all or part of the funeral director's expenses, the division:
(1) shall pay six hundred dollars ($600) for expenses that the funeral director has incurred; and
(2) may recover the amount paid by the division under this section as a preferred claim from the estate of the deceased.
As added by P.L.2-1992, SEC.8. Amended by P.L.1-1994, SEC.59; P.L.273-1999, SEC.87; P.L.9-2006, SEC.1; P.L.99-2007, SEC.92.
IC 12-14-17-3
Cemetery expenses payment; preferred claim
Sec. 3. (a) Except as provided in subsection (b), in addition to money paid by the division under section 2 of this chapter and even if the deceased or person legally responsible for the deceased possesses a burial lot, the division shall pay four hundred dollars ($400) for the cemetery's expenses for the deceased to cover the following:
(1) The provision of burial rights if necessary.
(2) The opening and closing of a burial plot and provision of an outer container.
(3) The service required by the cemetery authorities.
(b) If the division determines that the estate of the deceased is sufficient to pay all or part of the cemetery's expenses, the division:
(1) shall pay four hundred dollars ($400) for expenses that the cemetery has incurred; and
(2) may recover the amount paid by the division under this section as a preferred claim from the estate of the deceased.
As added by P.L.2-1992, SEC.8. Amended by P.L.273-1999, SEC.88; P.L.9-2006, SEC.2.

IC 12-14-17-3.5
Superior claim
Sec. 3.5. Except for a claim for the costs and expenses of administration, a claim filed under sections 2(c) and 3(b) of this chapter is a superior claim.
As added by P.L.9-2006, SEC.3.

IC 12-14-17-4
Funeral expenses payment; contributions excluded in determining amount
Sec. 4. The division:
(1) may not consider a combined total of one thousand seven hundred fifty dollars ($1,750) that is contributed by:
(A) friends;
(B) relatives; and
(C) the resources of the deceased; and
(2) may consider any amount that exceeds one thousand seven hundred fifty dollars ($1,750) contributed by:
(A) friends;
(B) relatives; and
(C) the resources of the deceased;
when determining the amount to be paid to the funeral director for expenses under this chapter. However, the resources of the deceased may not be used if the deceased has prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.3; P.L.9-2006, SEC.4.
IC 12-14-17-5
Cemetery expenses payment; contributions excluded in determining amount
Sec. 5. The division:
(1) may not consider a combined total of four hundred dollars ($400) that is contributed by:
(A) friends;
(B) relatives; and
(C) the resources of the deceased; and
(2) may consider any amount that exceeds four hundred dollars ($400) contributed by:
(A) friends;
(B) relatives; and
(C) the resources of the deceased;
when determining the amount to be paid to the cemetery for expenses under this chapter. However, the resources of the deceased may not be used if the deceased has prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.4; P.L.9-2006, SEC.5.

IC 12-14-17-6
Claims for expenses
Sec. 6. (a) The funeral director and the cemetery representative shall file a sworn claim with the county office indicating expenses incurred due to the death of a recipient.
(b) With respect to supplemental assistance to the blind and persons with disabilities, a sworn claim must be verified and forwarded to the division for payment.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.95; P.L.5-1993, SEC.108.



CHAPTER 18. SUPPLEMENTAL ASSISTANCE; EXCESS PROPERTY OR INCOME

IC 12-14-18-1.5
"Eligible individual" defined
Sec. 1.5. As used in this chapter, "eligible individual" means:
(1) a person who was systematically persecuted for racial or religious reasons by Nazi Germany or any other Axis regime; or
(2) an heir of a person described in subdivision (1).
As added by P.L.128-1999, SEC.15.

IC 12-14-18-1.7
"Holocaust victim's settlement payment" defined
Sec. 1.7. As used in this chapter, "Holocaust victim's settlement payment" means a payment received:
(1) as a result of the settlement of the action entitled "In re Holocaust Victims' Asset Litigation", (E.D. NY) C.A. No. 96-4849;
(2) under the German Act Regulating Unresolved Property Claims;
(3) under any other foreign law providing payments for Holocaust claims; or
(4) as a result of the settlement of any other Holocaust claim, including:
(A) insurance claims;
(B) claims relating to looted art;
(C) claims relating to looted financial assets; or
(D) claims relating to slave labor wages.
As added by P.L.128-1999, SEC.16.

IC 12-14-18-2
Cancellation or alteration of amount of assistance
Sec. 2. (a) If while receiving supplemental assistance a recipient obtains property or income in excess of the amount stated in the application, the recipient shall notify the division or county office, if the recipient receives supplemental assistance to the aged, immediately of the receipt or possession of the property or income.
(b) The division may, after investigation, cancel or alter the amount of the assistance in accordance with the circumstances. (c) Excess supplemental assistance paid is recoverable by the county as a debt due to the state.
(d) However, an eligible individual is not required to notify the division or county office of a Holocaust victim's settlement payment received by the individual. The division may not alter the amount of supplemental assistance paid to the individual after the individual's receipt of the payment.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.96; P.L.5-1993, SEC.109; P.L.128-1999, SEC.17.

IC 12-14-18-3
Fraudulently obtained supplemental assistance; recovery; penalty; preferred claim against estate; right of action against recipient
Sec. 3. If:
(1) the division determines that a recipient possessed income or property in excess of the amount reported; and
(2) it is shown that supplemental assistance was obtained fraudulently;
the total amount of the supplemental assistance plus a penalty of twenty percent (20%) may be recovered by the division as a preferred claim from the estate of the recipient or in an action brought against the recipient while living.
As added by P.L.2-1992, SEC.8.

IC 12-14-18-4
Fraudulently obtained supplemental assistance; superiority of claim against recipient's estate
Sec. 4. A claim filed under section 3 of this chapter is a superior claim, except for claims for the following:
(1) Expenses of administration.
(2) Expenses of burial and last sickness.
(3) Taxes accrued at the time of the decedent's death.
(4) Debts secured at the time of the decedent's death.
(5) Debts secured by liens created before assistance was granted.
As added by P.L.2-1992, SEC.8.



CHAPTER 19. VALUATION OF CERTAIN RESOURCES FOR SUPPLEMENTAL ASSISTANCE

IC 12-14-19-2
Resources used in determining eligibility for assistance
Sec. 2. (a) If:
(1) an applicant for or recipient of assistance under Title XVI of the federal Social Security Act (42 U.S.C. 1381 et seq.) owns resources described in section 1(1), 1(2), or 1(3) of this chapter; and
(2) the total face value of the resources exceeds one thousand dollars ($1,000);
the value of the resources greater than one thousand dollars ($1,000) may be considered as a resource in determining the applicant's or recipient's eligibility for the assistance.
(b) However, a Holocaust victim's settlement payment received by an eligible individual may not be considered as a resource in determining the applicant's or recipient's eligibility for the assistance under this section.
As added by P.L.2-1992, SEC.8. Amended by P.L.128-1999, SEC.19.



CHAPTER 20. VOLUNTARY CONTRIBUTIONS FOR PUBLIC ASSISTANCE RECIPIENTS

IC 12-14-20-2
Issuance of receipt; form
Sec. 2. The division shall issue to each person who makes a contribution under section 1 of this chapter a receipt for the contribution on a form approved by the state board of accounts.
As added by P.L.2-1992, SEC.8.



CHAPTER 21. RECOVERY FROM THE ESTATE OF A RECIPIENT OF AGED ASSISTANCE

IC 12-14-21-1
Filing of claims
Sec. 1. Upon the death of an individual who is a recipient of aged assistance under this article, the county office shall file a claim against the individual's estate for recovery of all assistance paid to or on behalf of the individual by a county or state on or after May 1, 1947.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.97; P.L.5-1993, SEC.110.

IC 12-14-21-2
Claims on behalf of assistance providers
Sec. 2. A claim filed under this chapter is on behalf of the division and a county office that has paid assistance to the recipient.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.98; P.L.5-1993, SEC.111.

IC 12-14-21-3
Priority
Sec. 3. Notwithstanding any other law, a claim filed for recovery of aged assistance has priority in order of payment from the estate over all other claims, except the following:
(1) Prior recorded encumbrances.
(2) Taxes.
(3) Reasonable costs of administration.
(4) Funeral expenses in an amount not to exceed five hundred fifty dollars ($550). However, this amount is zero (0) if the decedent has prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.5.

IC 12-14-21-4
Real property occupied by surviving spouse
Sec. 4. (a) If the real property of a deceased recipient is occupied by a surviving spouse, the division may not assert the division's lien or claim during the lifetime of the surviving spouse unless other claimants or persons have opened an estate and are attempting to enforce claims.
(b) If other claimants or persons have opened an estate and are

attempting to enforce claims, the division shall file and assert the claim for recovery of old age assistance.
As added by P.L.2-1992, SEC.8.



CHAPTER 22. MISCELLANEOUS PROVISIONS CONCERNING FAMILY ASSISTANCE

IC 12-14-22-2
Signing of subpoenas and subpoenas duces tecum
Sec. 2. A subpoena and subpoena duces tecum must be signed either by the director of the division or a county office.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.100; P.L.5-1993, SEC.113.

IC 12-14-22-3
Compelling obedience to subpoena or request for production; requirements
Sec. 3. (a) The circuit or superior court or other court with jurisdiction in the county shall compel obedience to a subpoena and request for the production of books, records, and papers after the requirements under subsection (b) have been satisfied.
(b) Requirements to compel information under subsection (a) include the following:
(1) Written application by the officer or employee conducting the examination.
(2) Ten (10) days notice.
(3) A showing of the probable materiality of the books, records, and papers, or, for a witness, that the witness is believed to be possessed of information material to the examination.
As added by P.L.2-1992, SEC.8.

IC 12-14-22-4
Making and keeping of records, accounts, and reports
Sec. 4. The county office shall make and keep records and accounts and make reports concerning assistance under this article that the division requires.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.101; P.L.5-1993, SEC.114.
IC 12-14-22-5
Public inspection of claims for services; organization of records; confidential records
Sec. 5. (a) A claim for services furnished recipients of old age assistance or assistance to dependent children that is on file in the county office shall be kept open to the public during regular office hours for inspection, study, and securing data.
(b) The records shall be maintained in alphabetical order.
(c) This section may not be construed to include confidential medical records, voter registration records under IC 12-14-1.5 or IC 12-14-25, and other confidential records that are by law declared to be confidential or privileged.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.102; P.L.5-1993, SEC.115; P.L.12-1995, SEC.118.

IC 12-14-22-6
Furnishing of assistance recipient lists
Sec. 6. Each month the county office shall furnish each township trustee in the county a list of all persons who are legal residents of the township and who have been certified during the month to receive an award of assistance under this article.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.103; P.L.5-1993, SEC.116.

IC 12-14-22-7
Monthly schedule of payments made; filing; organization of information; public inspection
Sec. 7. (a) A schedule of payments made to or for the benefit of each recipient under this article shall be filed by the county office each month with the county auditor and the prosecuting attorney.
(b) The schedule shall be kept open to the public at all times for inspection, study, and securing data. The schedule must contain the names and addresses, in alphabetical order, of all recipients of benefits.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.104; P.L.5-1993, SEC.117.

IC 12-14-22-8
Use of list; violations; notice
Sec. 8. (a) A person who solicits, discloses, receives, makes use of, or authorizes, participates in, or acquiesces in the use of a list or name kept under this chapter for commercial or political purposes commits a Class B misdemeanor.
(b) The division shall notify the co-directors of the election division if a violation of this section concerns confidential voter registration records under IC 3-7-15.
As added by P.L.2-1992, SEC.8. Amended by P.L.12-1995, SEC.119; P.L.2-1996, SEC.237; P.L.3-1997, SEC.433.

IC 12-14-22-9 Relief from liability of maintaining and supporting child or spouse
Sec. 9. This article does not relieve a person from the liability of maintaining and supporting the person's child or spouse as provided by law.
As added by P.L.2-1992, SEC.8.

IC 12-14-22-10
Recovery of assistance
Sec. 10. If the division or county office has reason to believe that a spouse or parent is or was reasonably able to assist the recipient during the period the recipient received assistance under this article, the division or county office may bring suit during or after the provision of assistance against the spouse or parent to recover the amount of assistance paid under this article or the part that the spouse or parent might reasonably have paid.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.105; P.L.5-1993, SEC.118.

IC 12-14-22-11
Application for old age assistance or assistance as blind person; county in which to be filed
Sec. 11. (a) Unless for good cause shown or otherwise ordered by the division, an applicant for old age assistance or for assistance as a blind person must file an application in the county in which the applicant has resided continuously for one (1) full year during the period of nine (9) years preceding the date on which the applicant files an application.
(b) If the applicant has resided continuously for one (1) full year in more than one (1) county during the preceding nine (9) years, the applicant must file an application in the county in which the applicant last resided a full year.
(c) If an applicant is living in an institution, private hospital, health facility, or home for the aged, the application must be made to the county in which the applicant last resided continuously for one (1) year before the date the applicant entered the institution, private hospital, health facility, or home for the aged. If the applicant is eligible, assistance shall be awarded by that county.
(d) If the applicant has not resided continuously for one (1) full year during the preceding nine (9) years in one (1) county, the applicant must file an application in the county of residence at the time of application.
As added by P.L.2-1992, SEC.8.

IC 12-14-22-12
Termination of Indiana residency; temporary absence
Sec. 12. An individual who has applied for or is receiving assistance under this article and who moves out of and does not reside in Indiana is ineligible to receive assistance in Indiana. However, temporary absence from Indiana or the county, for a period of time and for reasons that the division approves, does not interrupt

the residence of the recipient as prescribed in this article.
As added by P.L.2-1992, SEC.8.

IC 12-14-22-13
Repealed
(Repealed by P.L.109-1997, SEC.3.)



CHAPTER 23. COMMUNITY ACTION AGENCIES; COMMUNITY ACTION BOARDS

IC 12-14-23-2
"Community action agency" defined
Sec. 2. As used in this chapter, "community action agency" means an entity that meets the following conditions:
(1) Is any of the following:
(A) A private nonprofit organization that is geographically located within a community.
(B) A private nonprofit organization that is located in a county or counties contiguous to or within reasonable proximity of a community.
(C) A political subdivision, if there is no qualified nonprofit organization identified that meets the criteria set forth in clause A or B.
(2) Has the authority under state or federal law to receive money to support the community action programs described in sections 3 and 4 of this chapter.
(3) Is designated as a community action agency by the governor or by federal law.
As added by P.L.2-1992, SEC.8. Amended by P.L.186-2001, SEC.7.

IC 12-14-23-3
"Community action program" defined
Sec. 3. As used in this chapter, "community action program" means a community based and operated program that meets the following conditions:
(1) Includes or is designed to include a sufficient number of projects or components to provide a range of services and activities that have a measurable and potentially major impact on causes of poverty in:
(A) the community; or
(B) those areas of the community where poverty is a particularly acute problem.
(2) Has been developed, and organizes and combines the program's component projects and activities, in a manner

appropriate to carry out all the purposes of this chapter.
(3) Conforms to any other criteria that the governor prescribes consistent with this chapter.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-4
Community action programs; design and purpose; components
Sec. 4. (a) The components of a community action program shall be designed to assist participants, including the poor and near poor, persons with disabilities, farmworkers, the elderly, and youth, to do the following:
(1) Secure and retain meaningful employment.
(2) Attain an adequate education.
(3) Make better use of available income.
(4) Provide and maintain adequate housing and a suitable living environment.
(5) Undertake family planning consistent with personal and family goals and religious and moral convictions.
(6) Obtain services for the following:
(A) The prevention of narcotics addiction and alcoholism.
(B) The rehabilitation of narcotic addicts and alcoholics.
(7) Obtain emergency assistance through loans or grants to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing, and employment related assistance.
(8) Remove obstacles and solve personal and family problems that block the achievement of self-sufficiency.
(9) Achieve greater participation in the affairs of the community.
(10) Make more frequent and effective use of other programs related to the purposes of this chapter.
(b) Components of a community action program may be:
(1) administered by:
(A) the community action agency when consistent with sound and efficient management and applicable law; or
(B) other agencies;
(2) projects assisted from other public or private sources; and
(3) specially designed to meet local needs, or designed under the eligibility standards of a state or federal program providing assistance to a particular type of activity that will help meet local needs.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-5
Organization under IC 12-14-23; right to receive state or federal funds
Sec. 5. A community action agency may not receive state or federal money appropriated or allocated by the state to carry out community action programs unless the agency is organized in accordance with this chapter. As added by P.L.2-1992, SEC.8.

IC 12-14-23-6
Administration of programs; community action board
Sec. 6. (a) Each community action agency shall administer the agency's community action programs through a volunteer community action board consisting of not less than fifteen (15) and not more than fifty-one (51) members.
(b) One-third (1/3) of the members of the board must be elected public officials currently holding office or representatives of the public officials.
(c) At least one-third (1/3) of the members of the board must be persons chosen by democratic selection procedures that are adequate to assure that those members are representative of the poor in the area served.
(d) The other members of the board must be officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the community.
(e) Each member of the board selected to represent a specific geographic area within a community must reside in the area represented.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-7
Subsidiary board or agency responsible for major policy determination; representation of geographic area
Sec. 7. If a community action agency places in a subsidiary board, council, or similar agency the responsibility for major policy determination concerning the character, funding, extent, administration, and budgeting of programs to be carried on in a particular geographic area within the community, the board, council, or agency must be broadly representative of the geographic area.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-8
Community action agencies; consultation with neighborhood based organizations
Sec. 8. Each community action agency shall consult neighborhood based organizations composed of:
(1) residents of the area served; or
(2) members of the groups served;
to assist the agency in the planning, conduct, and evaluation of components of the community action program.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-9
Community action agencies; powers, duties, and activities
Sec. 9. A community action agency shall do the following:
(1) Systematically plan for an effective community action program. (2) Develop information concerning the problems and causes of poverty in the community.
(3) Determine the amount and effectiveness of the assistance being provided to deal with the problems and causes of poverty in the community.
(4) Establish priorities among projects, activities, and areas to ensure the best and most efficient use of resources.
(5) Encourage agencies engaged in activities related to the community action program to do the following:
(A) Plan for, secure, and administer available assistance on a common or cooperative basis.
(B) Provide planning or technical assistance to those agencies.
(6) In cooperation with community agencies and officials, undertake actions to improve existing efforts to reduce poverty, including the following:
(A) Improving day-to-day communications.
(B) Closing service gaps.
(C) Focusing resources on the most needy.
(D) Providing additional opportunities to low income individuals for any of the following:
(i) Regular employment.
(ii) Participation in the programs or activities for which those community agencies and officials are responsible.
(7) Initiate and sponsor projects responsive to those needs of the poor that are not otherwise being met. The projects must emphasize the following:
(A) Providing central or common services that can be drawn upon by various related programs.
(B) Developing new approaches or new types of services that can be incorporated into other programs.
(C) Filling gaps pending the expansion or modification of the programs.
(8) Establish effective procedures to do the following:
(A) Enable the poor and the affected area residents to influence the character of programs affecting the interests of the poor and the affected area.
(B) Provide for regular participation of the poor and the affected area residents in the implementation of the programs.
(C) Provide technical and other support needed to enable the poor and neighborhood groups to secure available assistance from public and private sources.
(9) Join with and encourage business, labor, and other private groups and organizations to undertake, together with public officials and agencies, activities in support of the community action program that will result in the additional use of private resources and capabilities. These activities shall be undertaken for the following purposes:
(A) Developing new employment opportunities. (B) Stimulating investment that will have a measurable impact on reducing poverty among residents of areas of concentrated poverty.
(C) Providing methods by which residents of the areas can work with private groups, firms, and institutions in seeking solutions to problems of common concern.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-10
Interlocal cooperation agreements
Sec. 10. Community action agencies may enter into interlocal cooperation agreements with units of government.
As added by P.L.2-1992, SEC.8.



CHAPTER 24. REPEALED



CHAPTER 25. VOTER REGISTRATION SERVICES AND FOOD STAMP PROGRAM SERVICES

IC 12-14-25-1.5
Repealed
(Repealed by P.L.81-2005, SEC.35.)

IC 12-14-25-2
Designated individual
Sec. 2. The director of the division shall designate an employee of each food stamp office as the individual responsible for performing the voter registration duties of the bureau under this chapter at that office.
As added by P.L.12-1995, SEC.120.

IC 12-14-25-3
Transmittal of voter registration application or declination forms
Sec. 3. (a) As required under 42 U.S.C. 1973gg-5(d)(1), the designated office employee shall transmit a copy of a completed voter registration application:
(1) to the circuit court clerk or board of registration of the county in which the individual's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
(b) The designated employee shall transmit a copy of the voter registration application (or a separate declination form) on which the individual declined to register to vote by specifically declining to register or by failing to complete the voter registration portion of the application.
(c) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the individual's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.120. Amended by P.L.3-1995, SEC.145.
IC 12-14-25-4
Repealed
(Repealed by P.L.3-1995, SEC.155.)

IC 12-14-25-5
Methods for transmittal of voter registration applications or declinations
Sec. 5. A designated employee may use any of the following methods to transmit voter registration applications or declinations under section 3 or 4 of this chapter:
(1) Hand delivery to the circuit court clerk or board of registration.
(2) Certified mail, return receipt requested.
As added by P.L.12-1995, SEC.120.

IC 12-14-25-6
Hand delivery
Sec. 6. If a county director or designated employee transmits registration applications or declinations by hand delivery under section 5(1) of this chapter, the circuit court clerk or board of registration shall provide the director or designated employee with a receipt for the forms. The receipt must state the date and time of delivery, and the printed name and signature of the person who received the forms.
As added by P.L.12-1995, SEC.120.

IC 12-14-25-7
Information to be provided to division
Sec. 7. (a) The co-directors of the election division shall provide the division with a list of the current addresses and telephone numbers of the offices of the circuit court clerk or board of registration in each county. The division shall promptly forward the list and each revision of the list to each county office.
(b) The co-directors shall provide the division with pre-addressed packets for food stamp offices to transmit applications under section 5(1) or 5(2) of this chapter.
As added by P.L.12-1995, SEC.120. Amended by P.L.2-1996, SEC.238; P.L.3-1997, SEC.434.

IC 12-14-25-8
Confidentiality of information
Sec. 8. Voter registration information received or maintained under this chapter is confidential.
As added by P.L.12-1995, SEC.120.

IC 12-14-25-9
Notice regarding elections
Sec. 9. The codirectors of the election division shall notify the division of family resources of the following:
(1) The scheduled date of each primary, general, municipal, and

special election.
(2) The jurisdiction in which the election will be held.
As added by P.L.12-1995, SEC.120. Amended by P.L.2-1996, SEC.239; P.L.3-1997, SEC.435; P.L.145-2006, SEC.81; P.L.146-2008, SEC.385.

IC 12-14-25-10
Information to be provided to election division
Sec. 10. The division shall provide the co-directors of the election division with a list stating the following:
(1) The address and telephone number of each food stamp office.
(2) The name of each employee designated by the director to be responsible for performing voter registration duties under this chapter.
As added by P.L.12-1995, SEC.120. Amended by P.L.2-1996, SEC.240; P.L.3-1997, SEC.436.



CHAPTER 25.5. REPEALED



CHAPTER 26. REPEALED



CHAPTER 28. TEMPORARY ASSISTANCE FOR NEEDY FAMILIES EXPENDITURES

IC 12-14-28-2
Application of other expenditures
Sec. 2. (a) The division shall use the criteria for a qualifying family set forth in section 1 of this chapter to determine and apply all other state or local program expenditures by all state agencies and by political subdivisions that qualify as expenditures toward Indiana's maintenance of effort under the federal Temporary Assistance for Needy Families (TANF) program (45 CFR 260 et seq.).
(b) The division shall determine whether the amount of expenditures that it projects will be reported to the federal government as Indiana's maintenance of effort under the federal Temporary Assistance for Needy Families (TANF) program (45 CFR 265) will be less than necessary to avoid a reduction in the federal TANF distribution to Indiana.
As added by P.L.273-1999, SEC.199. Amended by P.L.1-2009, SEC.102.

IC 12-14-28-3
Provisions of assistance
Sec. 3. (a) The division may provide assistance under a plan of temporary assistance to needy families for a qualifying family.
(b) Individuals who may receive assistance for a qualifying family must reside with the qualifying family and include the following individuals:
(1) The custodial parent or other adult caretaker relative.
(2) The spouse of the custodial parent or other adult caretaker

relative.
(3) A child who is less than eighteen (18) years of age.
(4) A child who is at least eighteen (18) years of age but less than twenty-four (24) years of age and who is attending secondary or post secondary school at least half-time, even though the child may be temporarily living away from the custodial parent or other adult caretaker relative while attending school.
(5) A pregnant woman and her spouse if the family's eligibility is based on the pregnancy.
(6) The noncustodial parent of a child described in subdivision (3) or (4) even though the noncustodial parent is not residing with the eligible family.
As added by P.L.273-1999, SEC.199.

IC 12-14-28-3.3
Eligibility of individuals with criminal convictions; participation in substance abuse or mental health treatment; substance abuse testing
Sec. 3.3. (a) An individual who:
(1) except for 21 U.S.C. 862a(a), meets the federal and Indiana TANF program eligibility requirements;
(2) has been convicted of an offense under federal or state law that:
(A) is classified as a felony;
(B) has as an element the possession or use of a controlled substance (as defined in 21 U.S.C. 802(6)); and
(C) does not have as an element the distribution or manufacturing of a controlled substance (as defined in 21 U.S.C. 802(6)); and
(3) either has completed or is participating in substance abuse or mental health treatment provided by:
(A) an addiction services provider certified by the division of mental health and addiction;
(B) a mental health provider (as defined in IC 16-36-1.5-2);
(C) the department of correction;
(D) the federal government; or
(E) a faith based program certified by the division of mental health and addiction;
is eligible to receive assistance under this chapter for not more than twelve (12) months.
(b) For purposes of eligibility for assistance under this chapter, a court may order an individual described in subsection (a) to participate in substance abuse or mental health treatment under this section.
(c) The department of correction shall assist an individual who:
(1) is incarcerated by the department of correction; and
(2) will be eligible for assistance under this chapter upon:
(A) release to parole;
(B) assignment to a community transition program; or (C) discharge from the department of correction;
with applying for assistance under this chapter as described in IC 11-10-12-5.
(d) An individual who is receiving TANF under this section must be tested not less than one (1) time every two (2) months for drugs at a time chosen by the provider of the substance abuse or mental health treatment the individual completed or is participating in under this section. Nothing in this section shall prevent the provider from testing for drugs more frequently if more frequent testing is part of the program operated by the provider.
As added by P.L.161-2007, SEC.32.

IC 12-14-28-3.8
State election to opt out
Sec. 3.8. In accordance with 21 U.S.C. 862a(d)(1), the state elects to opt out of the application of 21 U.S.C. 862a(a) for an individual who has completed or is participating in a substance abuse or mental health treatment program described in section 3.3(a)(3) of this chapter.
As added by P.L.161-2007, SEC.33.

IC 12-14-28-5
Income eligibility limits
Sec. 5. The division may establish income eligibility limits that are lower than those specified in section 1 of this chapter for a particular type of benefit or service.
As added by P.L.273-1999, SEC.199.

IC 12-14-28-6
Eligibility not considered entitlement
Sec. 6. This chapter shall not be interpreted as an entitlement for an individual or family to assistance under a program established under Indiana's plan of temporary assistance to needy families.
As added by P.L.273-1999, SEC.199.

IC 12-14-28-7
Rules
Sec. 7. The division may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.273-1999, SEC.199.



CHAPTER 29. ASSISTANCE FOR REENTRY COURT PROGRAM PARTICIPANTS

IC 12-14-29-2
Eligibility for food stamps
Sec. 2. Under this chapter, an individual is eligible for food stamps if the individual meets all the following requirements:
(1) The individual is a resident of a county having a reentry court program.
(2) The individual was convicted of an offense under IC 35-48 (controlled substances) for conduct occurring after August 22, 1996.
(3) Except for 21 U.S.C. 862a(a), the individual meets the federal and Indiana food stamp program requirements.
(4) The individual is successfully participating in a reentry court program.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-3
Eligibility for TANF program
Sec. 3. Under this chapter, an individual is eligible for the TANF program if the individual meets all the following requirements:
(1) The individual is a resident of a county having a reentry

court program.
(2) The individual was convicted of an offense under IC 35-48 (controlled substances) for conduct occurring after August 22, 1996.
(3) Except for 21 U.S.C. 862a(a), the individual meets the federal and Indiana TANF program requirements.
(4) The individual is successfully participating in a reentry court program.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-4
State election to opt out
Sec. 4. In accordance with 21 U.S.C. 862a(d)(1), the state elects to opt out of the application of 21 U.S.C. 862a(a) for individuals participating in a reentry court program.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-5
12 month limitation for receipt of food stamps and TANF
Sec. 5. (a) If referred by a court, an individual who meets the requirements of section 2 of this chapter may receive food stamps for not more than twelve (12) months.
(b) If referred by a court, an individual who meets the requirements of section 3 of this chapter may receive TANF benefits for not more than twelve (12) months.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-6
Modification or revocation of court order
Sec. 6. A court may modify or revoke an order issued under this chapter concerning a food stamp eligible individual or a TANF eligible individual at any time.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-7
Court notification to division of family resources local office
Sec. 7. A court shall immediately notify the division of family resources local office:
(1) upon the court's finding of probable cause that an individual has committed a felony offense during the period in which the individual is eligible for TANF or food stamps; or
(2) when an individual has been terminated from a reentry court program during the period in which the individual is eligible for TANF or food stamps.
As added by P.L.92-2005, SEC.3. Amended by P.L.128-2012, SEC.12.






ARTICLE 15. MEDICAID

CHAPTER 1. ADMINISTRATION

IC 12-15-1-2
Agents of the division of family resources
Sec. 2. A county office shall serve as an agent of the division of family resources.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.106; P.L.5-1993, SEC.119; P.L.145-2006, SEC.82.

IC 12-15-1-3
Supervision of county offices
Sec. 3. The division of family resources shall supervise the county offices regarding services provided under this chapter.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.107; P.L.5-1993, SEC.120; P.L.145-2006, SEC.83.

IC 12-15-1-4
Written protocols; contracts implementing state program
Sec. 4. (a) The office and the division of family resources shall formulate written protocols that specify the following:
(1) That the county offices are responsible for all eligibility determinations made under the state Medicaid program.
(2) That the office is responsible for payment of a claim made under the state Medicaid plan.
(b) The office may enter into any contract to implement the state program.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.108; P.L.5-1993, SEC.121; P.L.145-2006, SEC.84.

IC 12-15-1-5
Agreement with Commissioner of the United States Social Security Administration; eligibility determinations for aged, blind, and disabled; authorization to request transition change for determinations
Sec. 5. (a) The office may enter into an agreement with the Commissioner of the United States Social Security Administration under which the Commissioner shall accept applications and make determinations of eligibility for Medicaid for individuals who are aged, individuals who are blind, and individuals with a disability in accordance with the standards and criteria established by the state

plan for Medicaid.
(b) The office may request the United States Department of Health and Human Services to approve Indiana's transition, beginning January 1, 2014, as a state that determines eligibility for individuals who are aged, blind, or disabled under Medicaid based on Section 1634 of the federal Social Security Act.
As added by P.L.2-1992, SEC.9. Amended by P.L.99-2007, SEC.93; P.L.160-2011, SEC.5.

IC 12-15-1-6
Agreement with Secretary of United States Department of Health and Human Services; division of administrative costs
Sec. 6. The office may pay to the Secretary of the United States Department of Health and Human Services one-half (1/2) of the administrative cost of carrying out the agreement. However, with respect to an individual eligible for benefits under the federal Supplemental Security Income program the costs must only include those costs which are additional to the cost in carrying out the Supplemental Security Income program.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-7
Agreement with Secretary of United States Department of Health and Human Services; eligibility determinations after January 1, 1974
Sec. 7. The agreement under section 5 of this chapter must cover eligibility determinations after January 1, 1974.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-8
Receipt of assistance in adult category before January 1, 1974; automatic coverage
Sec. 8. An individual who receives assistance in one (1) of the adult categories before January 1, 1974, is not required to make a new application and is automatically covered by the plan while the individual remains eligible.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-9
Application to county offices
Sec. 9. (a) If the state does not enter into a contract with the Secretary of the United States Department of Health and Human Services to administer the Medicaid program, a recipient must make an application for Medicaid to the county office of the county or district in which the recipient resides.
(b) The application must be in the manner required by the office.
(c) However, an applicant who:
(1) was receiving assistance before January 1, 1974; and
(2) has been certified as eligible for Medicaid;
is not required to make an application while the recipient continues

to remain eligible under state laws.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.109; P.L.5-1993, SEC.122.

IC 12-15-1-10
Administrative actions and directions; adoption of procedures and rules
Sec. 10. The secretary and office may:
(1) take actions;
(2) give directions; and
(3) adopt procedures and rules under IC 4-22-2;
necessary to carry out the Medicaid program and the federal Social Security Act to provide Medicaid and ensure uniform equitable treatment of applicants for and recipients of Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-11
Money received from recipient or collected from estate; payment into Medicaid account; apportionment
Sec. 11. (a) Money received from a Medicaid recipient or collected from the recipient's estate shall be:
(1) forwarded to the office; and
(2) paid into the Medicaid account of the state general fund.
(b) Money under subsection (a) must be distributed in proportion to the amounts in which the assistance payments represented money contributed by the federal government and the state.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-12
Attorney general; appearance and representation of state in proceedings affecting property or resources upon which state may have claim
Sec. 12. The attorney general may enter the appearance of the state in a proceeding affecting property or resources upon which the state may have a claim for Medicaid to do the following:
(1) Prosecute and defend in the proceeding.
(2) Institute probate proceedings as a creditor to deceased persons.
(3) Enter into a stipulation, a compromise, a settlement, an agreement, or an arrangement with respect to appropriate claims, either in the course of or in the absence of and apart from any action or proceeding.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-13
Annual effectiveness evaluation
Sec. 13. The office shall conduct an annual evaluation of the effectiveness of providing Medicaid under IC 12-15-2-12 and IC 12-15-2-14.
As added by P.L.2-1992, SEC.9.
IC 12-15-1-14
Effectiveness evaluation; annual report to legislative council
Sec. 14. The office shall annually submit a report to the legislative council that covers all aspects of the office's evaluation, including the following:
(1) The number and demographic characteristics of the individuals receiving Medicaid during the preceding fiscal year.
(2) The number of births during the preceding fiscal year.
(3) The number of infant deaths during the preceding fiscal year.
(4) The improvement in the number of low birth weight babies for the preceding fiscal year.
(5) The total cost of providing Medicaid during the preceding fiscal year.
(6) The total cost savings during the preceding fiscal year that are realized in other state funded programs because of providing Medicaid.
The report must be in an electronic format under IC 5-14-6.
As added by P.L.2-1992, SEC.9. Amended by P.L.28-2004, SEC.103.

IC 12-15-1-15
Assignment, enforcement, and collection of rights of payment; contracts for administration of program; rules
Sec. 15. (a) The office shall administer the program of assignment, enforcement, and collection of rights of payments for medical care that is provided for under 42 U.S.C. 1396k.
(b) The office may enter into contracts to administer the program described in subsection (a).
(c) The administrator of the office shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-16
School corporation or school corporation's provider; enrollment in Medicaid program; sharing reimbursable costs
Sec. 16. (a) Each:
(1) school corporation; or
(2) school corporation's employed, licensed, or qualified provider;
must enroll in a program to use federal funds under the Medicaid program (IC 12-15-1 et seq.) with the intent to share the costs of services that are reimbursable under the Medicaid program and that are provided to eligible children by the school corporation. However, a school corporation or a school corporation's employed, licensed, or qualified provider is not required to file any claims or participate in the program developed under this section.
(b) The office of Medicaid policy and planning and the department of education may develop policies and adopt rules to administer the program developed under this section.
(c) Three percent (3%) of the federal reimbursement for paid

claims that are submitted by the school corporation under the program required under this section must be:
(1) distributed to the state general fund for administration of the program; and
(2) used for consulting to encourage participation in the program.
The remainder of the federal reimbursement for services provided under this section must be distributed to the school corporation. The state shall retain the nonfederal share of the reimbursement for Medicaid services provided under this section.
(d) The office of Medicaid policy and planning, with the approval of the budget agency and after consultation with the department of education, shall establish procedures for the timely distribution of federal reimbursement due to the school corporations. The distribution procedures may provide for offsetting reductions to distributions of state tuition support or other state funds to school corporations in the amount of the nonfederal reimbursements required to be retained by the state under subsection (c).
As added by P.L.80-1994, SEC.1. Amended by P.L.224-2003, SEC.64.

IC 12-15-1-17
Reimbursement from parent for health services provided to child
Sec. 17. (a) The office shall, under procedures established by the department of state revenue, file an application for the offset of state tax refunds due to a parent who:
(1) is required by a court or an administrative order to provide coverage of the costs of health services to a child who is eligible for medical assistance;
(2) has received payment from a third party for the costs of the services to the child; and
(3) has not used the payments to reimburse, as appropriate, either the:
(A) other parent or guardian of the child; or
(B) provider of the health services;
to the extent necessary to reimburse the office, or, where the other parent has paid the provider or the office, the other parent, for the costs of the services provided to the child under the Medicaid program.
(b) The office may institute garnishment proceedings against the wages, salary, or other employment income of the parent described in subsection (a) to the extent necessary to reimburse the office for the costs of health services provided to a child who has received the services under the Medicaid program.
(c) Claims for current or past due child support take priority over any claims authorized by this section.
As added by P.L.46-1995, SEC.30.

IC 12-15-1-18
Use of funds to encourage application and enrollment of minors Sec. 18. The office shall use all funds that are appropriated to the office under 42 U.S.C. 1397ee to conduct activities allowed under 42 U.S.C. 1397bb(c)(1) in order to encourage children who are:
(1) less than nineteen (19) years of age;
(2) eligible for Medicaid; and
(3) not enrolled in the Medicaid program;
to apply for and enroll in the Medicaid program.
As added by P.L.58-1998, SEC.5.

IC 12-15-1-19
Contracts with community entities
Sec. 19. The office may, in administering managed care programs, contract with community entities, including private entities, for the following:
(1) Outreach for and enrollment in the managed care programs.
(2) Provision of services.
(3) Consumer education and public health education.
As added by P.L.273-1999, SEC.170.

IC 12-15-1-20
Implementation of policy of funds following an individual transferring to community based care
Sec. 20. (a) The office shall implement a policy that allows the amount of Medicaid funds necessary to provide services to follow an individual who is transferring from institutional care to Medicaid home and community based care.
(b) The amount may not exceed the amount that would have been spent on the individual if the individual had stayed in institutional care.
As added by P.L.47-2009, SEC.2.

IC 12-15-1-20.2
Computer system for disproportionate share hospital payment program; HCI; UPL
Sec. 20.2. The office shall develop, maintain, and use a computer system to store documents concerning the disproportionate share hospital payment program, the hospital care for the indigent program, and the hospital care for the indigent upper payment level program. The system must include the following documents related to the programs:
(1) Federal and state laws.
(2) Federal and state rules and regulations.
(3) Policies and guidance statements.
(4) Medicaid waivers.
(5) Medicaid state plan amendments.
(6) Funding allotments to health care facilities.
(7) Funding formulas and any other explanatory information detailing how an individual allotment is calculated.
As added by P.L.140-2009, SEC.1.
IC 12-15-1-20.4
Suspension of Medicaid for a delinquent child; participation in Medicaid upon release
Sec. 20.4. (a) If a Medicaid recipient is:
(1) less than eighteen (18) years of age;
(2) adjudicated to be a delinquent child and placed in:
(A) a community based correctional facility for children;
(B) a juvenile detention facility; or
(C) a secure facility, not including a facility licensed as a child caring institution under IC 31-27; and
(3) ineligible to participate in the Medicaid program during the placement described in subdivision (2) because of federal Medicaid law;
the division of family resources, upon notice that a child has been adjudicated to be a delinquent child and placed in a facility described in subdivision (2) shall suspend the child's participation in the Medicaid program for up to six (6) months before terminating the child's eligibility.
(b) If the division of family resources receives:
(1) a dispositional decree under IC 31-37-19-28; or
(2) a modified disposition order under IC 31-37-22-9;
and the department of correction gives the division at least forty (40) days notice that a child will be released from a facility described in subsection (a)(2)(C), the division of family resources shall take action necessary to ensure that a child described in subsection (a) is eligible to participate in the Medicaid program upon the child's release, if the child is eligible to participate.
As added by P.L.114-2009, SEC.1. Amended by P.L.1-2010, SEC.57.

IC 12-15-1-21
Single electronic Medicaid eligibility verification system
Sec. 21. Beginning January 1, 2012, the office and a contractor of the office shall operate a single electronic eligibility verification system that would allow the determination of whether an individual is participating in the state Medicaid program.
As added by P.L.27-2011, SEC.1.

IC 12-15-1-21.2
Plan to qualify services for exceptional learners; recovery of state share of cost of services
Sec. 21.2. (a) The budget agency shall develop a plan and seek federal approval to qualify services that are provided to assist exceptional learners in accessing or coordinating services, or both, under the state Medicaid plan.
(b) The budget agency and the office of the secretary shall establish a method to collect the state share of the costs of services that are:
(1) reimbursable under the Medicaid program; and
(2) provided to Medicaid eligible children receiving services in private psychiatric residential treatment facilities; from the county of residence of the child receiving services.
As added by P.L.220-2011, SEC.263.

IC 12-15-1-21.7
Life insurance policy treatment
Sec. 21.7. (a) To the extent allowed by federal law, the office may use federal or state funds under the Medicaid program to pay premiums and other expenses related to a life insurance policy that is in force and owned by an applicant or a recipient who:
(1) is:
(A) at least fifty-five (55) years of age; or
(B) permanently institutionalized; and
(2) has:
(A) made an irrevocable election to name the state as a beneficiary of the life insurance policy for an amount equal to:
(i) Medicaid benefits provided to the recipient under IC 12-15-5 or IC 12-14-17; plus
(ii) premiums or expenses paid by the office to the insurer that issued the life insurance policy; or
(B) collaterally assigned the life insurance policy to the state under a written agreement submitted to and recorded by the insurer that issued the life insurance policy.
(b) Any life insurance policy that is in force and under which the state is named as an irrevocable beneficiary or that has been collaterally assigned to the state may not be sold, assigned, or the ownership transferred to any person or entity. This restriction exists as long as the life insurance policy names the state as an irrevocable beneficiary or as long as the life insurance policy is collaterally assigned to the state.
(c) Life insurance policy proceeds that exceed the amount of Medicaid benefits provided to a recipient shall be paid to a beneficiary named by the applicant or recipient.
As added by P.L.196-2011, SEC.1.



CHAPTER 1.3. MEDICAID WAIVERS AND PLAN AMENDMENTS

IC 12-15-1.3-2
Application of waivers under P.L.46-1995 to certain persons; expiration of section
Sec. 2. (a) Any part of P.L.46-1995 that requires a waiver from the United States Department of Health and Human Services or the United States Department of Agriculture does not apply to a person who first received assistance under IC 12-14 before January 1, 1994.
(b) This section expires on the later of the following:
(1) January 1, 1996.
(2) Ninety (90) days after the date that all waivers required to implement P.L.46-1995 have been approved.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-3
Application of waivers under P.L.46-1995 to certain persons; expiration of section
Sec. 3. (a) Any part of P.L.46-1995 that requires a waiver from the United States Department of Health and Human Services or the

United States Department of Agriculture does not apply to a person who first received assistance under IC 12-14 after December 31, 1993.
(b) This section expires on the later of the following:
(1) January 1, 1997.
(2) Fifteen (15) months after the date that all waivers required to implement P.L.46-1995 have been approved.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-4
Waivers to implement P.L.257-1997
Sec. 4. The division of family resources shall seek any available waivers from the Secretary of the United States Department of Health and Human Services that are required to carry out P.L.257-1997.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-5
Expired
(Expired 12-31-2011 by P.L.220-2011, SEC.264.)

IC 12-15-1.3-6
Waiver application for prescription drug program for low income senior citizens; conditions; changes to program approved by prescription drug advisory committee; limitation of state expenditures; implementation of waiver
Sec. 6. (a) The office shall develop a federal Medicaid waiver application under which a prescription drug program may be established or implemented to provide access to prescription drugs for low income senior citizens.
(b) Before the office may submit an application for a federal Medicaid waiver that will affect the Indiana prescription drug program established under IC 12-10-16, the following must occur:
(1) The office shall submit the proposed Medicaid waiver to the prescription drug advisory committee.
(2) The prescription drug advisory committee must review, allow public comment on, and approve the proposed Medicaid waiver.
(c) A prescription drug program established or implemented by the office or a contractor of the office under this section may not limit access to prescription drugs for prescription drug program recipients, except under the following circumstances:
(1) Access may be limited to the extent that restrictions were in place in the Medicaid program on March 26, 2002.
(2) Except as provided by IC 12-15-35.5-3(b) and IC 12-15-35.5-3(c), access may be limited to:
(A) prevent:
(i) fraud;
(ii) abuse;
(iii) waste; (iv) overutilization of prescription drugs; and
(v) inappropriate utilization of prescription drugs; or
(B) implement a disease management program.
IC 12-15-35.5-7 applies to a limit implemented under this subdivision.
(d) Changes to a prescription drug program that:
(1) is established or implemented by the office or a contractor of the office under this section; and
(2) uses money from the Indiana prescription drug account established under IC 4-12-8-2;
must be approved by the prescription drug advisory committee.
(e) The office shall apply to the United States Department of Health and Human Services for approval of any waiver necessary under the federal Medicaid program to provide access to prescription drugs for low income senior citizens.
(f) A Medicaid waiver developed under this section must limit a prescription drug program's state expenditures to funding appropriated to the Indiana prescription drug account established under IC 4-12-8-2 from the Indiana tobacco master settlement agreement fund.
(g) The office may not implement a waiver under this section until the office files an affidavit with the governor attesting that the federal waiver applied for under this section is in effect. The office shall file the affidavit under this subsection not later than five (5) days after the office is notified that the waiver is approved.
(h) If the office receives a waiver under this section from the United States Department of Health and Human Services and the governor receives the affidavit filed under subsection (g), the office shall implement the waiver not more than sixty (60) days after the governor receives the affidavit.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-7
Waiver for disregard of parental income for Medicaid eligibility to provide coverage of mental health services for certain special needs adopted child; implementation of waiver; rules; expiration of section
Sec. 7. (a) As used in this section, "special needs adopted child" means a child who:
(1) has been adopted by an individual; and
(2) has been diagnosed with a mental illness, including an emotional or behavioral condition, by a psychologist licensed under IC 25-33 or a psychiatrist licensed under IC 25-22.5.
(b) As used in this section, "waiver" refers to a Medicaid waiver allowed under the federal Social Security Act.
(c) The office shall apply to the United States Department of Health and Human Services for a waiver to allow the office to disregard parental income for Medicaid eligibility purposes if the parental income:
(1) is three hundred fifty percent (350%) or less of the federal

income poverty level and the individual is otherwise ineligible for Medicaid; or
(2) exceeds three hundred fifty percent (350%) and is less than one thousand one percent (1,001%) of the federal income poverty level and the office adopts a cost participation plan for these individuals;
and provide coverage of mental health services for a special needs adopted child who is less than nineteen (19) years of age.
(d) The office may not implement the waiver until the office files an affidavit with the governor attesting that the federal waiver applied for under this section is in effect. The office shall file the affidavit under this subsection not later than five (5) days after the office is notified that the waiver is approved.
(e) If the office receives a waiver applied for under subsection (c) and the governor receives the affidavit filed under subsection (d), the office shall implement the waiver not more than sixty (60) days after the governor receives the affidavit.
(f) The office may adopt rules under IC 4-22-2 necessary to implement this section.
(g) This section expires December 31, 2012.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-8
Waiver to amend state Medicaid plan for limitation of dental services; implementation of waiver; rules; expiration of section
Sec. 8. (a) The office shall apply to the United States Department of Health and Human Services to amend the state Medicaid plan concerning limiting dental services to provide that a Medicaid recipient who is at least twenty-one (21) years of age is eligible only for the following dental services without prior authorization under the Medicaid program:
(1) Diagnostic and preventative care.
(2) Direct restorations.
(3) Treatment of lesions.
(4) Extractions.
(5) Periodontal treatment for the following immunocompromised individuals:
(A) Transplant patients.
(B) Pregnant women.
(C) Diabetic patients.
(6) Emergency and trauma care.
The office may authorize other dental services not listed in this subsection for a Medicaid recipient if the recipient first obtains prior authorization from the office for the dental service.
(b) The office may not implement the amendment until the office files an affidavit with the governor attesting that the amendment applied for under this section is in effect. The office shall file the affidavit under this subsection not later than five (5) days after the office is notified that an amendment is approved.
(c) If the office receives approval for an amendment under this

section from the United States Department of Health and Human Services and the governor receives the affidavit filed under subsection (b), the office shall implement the amendment not more than thirty (30) days after the governor receives the affidavit.
(d) The office may adopt rules under IC 4-22-2 necessary to implement this section.
(e) This section expires December 31, 2012.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-9
Application for waiver to amend state Medicaid plan for recipient participation in pay-in option; implementation of waiver; rules; expiration of section
Sec. 9. (a) As used in this section, "pay-in option" refers to the method allowed under 42 U.S.C. 1396b under which a Medicaid recipient may satisfy a state's income spend down requirements by paying to the state the spend down amount each month.
(b) The office may apply to the United States Department of Health and Human Services to amend the state's Medicaid plan to allow a Medicaid recipient to elect to participate in the pay-in option in the state's Medicaid spend down program allowed under 42 U.S.C. 1396b.
(c) The office may not implement the amendment described in subsection (b) until the office files an affidavit with the governor attesting that the amendment applied for under this section is in effect. If the office applies for the amendment described in this section, the office shall file the affidavit under this subsection not later than five (5) days after the office is notified by the United States Department of Health and Human Services that the amendment is approved.
(d) If the office receives approval for the amendment under this section and the governor receives the affidavit filed under subsection (c), the office may implement the amendment.
(e) The office may adopt rules under IC 4-22-2 necessary to implement this section.
(f) This section expires December 31, 2013.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-10
Waiver for amendment to state Medicaid plan for reimbursement of costs of collection of cord blood; implementation of waiver; rules; expiration of section
Sec. 10. (a) The office shall apply to the United States Department of Health and Human Services for the necessary amendment to the state Medicaid plan or for a waiver to authorize the office to reimburse a health care provider under Medicaid for the collection of cord blood by the health care provider from a pregnant Medicaid recipient upon the birth of a newborn.
(b) The office may not implement the state plan amendment or waiver described in subsection (a) until the office files an affidavit

with the governor attesting that the amendment or waiver applied for under this section has been approved and is in effect. The office shall file the affidavit under this subsection not later than five (5) days after the office is notified that the amendment or the waiver is approved.
(c) If the office receives federal approval for the amendment or waiver described in this section and the governor receives the affidavit filed under subsection (b), the office shall implement the amendment or waiver not more than sixty (60) days after the governor receives the affidavit. Any cost to the state resulting from the implementation of the amendment or the waiver must be paid from appropriations made to the office of the secretary or other private funds made available to the office.
(d) The office may adopt rules under IC 4-22-2 necessary to implement this section.
(e) This section expires July 1, 2013.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-11
Demonstration project for health care management program; study impact of implementation; consultations; application for waiver; implementation of waiver; rules; reports; expiration of section
Sec. 11. (a) As used in this section, "program" refers to the health care management program established under subsection (c).
(b) As used in this section, "recipient" means a Medicaid recipient under this article.
(c) The office may work with one (1) or more health care providers to establish and implement a demonstration project for a health care management program under which the health care providers provide health care services to recipients. If a demonstration project is established and implemented, the program must allow the office to do the following:
(1) Offer to recipients who currently receive health care services from the health care providers the opportunity to continue to receive Medicaid services provided solely by the health care providers as part of the demonstration project. The offer must be extended to a number of recipients that is sufficiently large to result in a percentage of recipients accepting the offer to provide meaningful data to guide the establishment and implementation of the program under subdivision (2). A recipient is not required to participate in the demonstration project.
(2) Establish and implement a program of health care management modeled on the United States Department of Veterans Affairs Quality Enhancement Research Initiative, including use of payment incentives for:
(A) individual health care providers; and
(B) administrators;
of the health care providers with which the office works under

this section to reward the achievement of objectives established for the program.
(d) The office and the health care providers described in subsection (c) shall study the impact of implementing the program under subsection (c)(2), including the impact the program has on the:
(1) quality; and
(2) cost;
of health care provided to recipients.
(e) The office shall consult with the Regenstrief Institute for Health Care or a comparable institution in developing, implementing, and studying the program.
(f) The office shall apply to the United States Department of Health and Human Services for any amendment to the state Medicaid plan or demonstration waiver that is needed to implement this section. A health care provider described in subsection (c) shall assist the office in requesting the amendment or demonstration waiver and, if the amendment or waiver is approved, establishing and implementing the amendment or waiver.
(g) The office may not implement the amendment or waiver until the office files an affidavit with the governor attesting that the amendment or waiver applied for under this section is in effect. The office shall file the affidavit under this subsection not more than five (5) days after the office is notified that the amendment or waiver is approved.
(h) If the office receives approval for the amendment or waiver under this section from the United States Department of Health and Human Services and the governor receives the affidavit filed under subsection (g), the office shall implement the amendment or waiver not more than sixty (60) days after the governor receives the affidavit.
(i) The office may adopt rules under IC 4-22-2 to implement this section.
(j) The office shall, before July 1 of each year, report to the legislative council in an electronic format under IC 5-14-6 concerning a demonstration project established and implemented under this section.
(k) This section expires January 1, 2013.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-12
Waiver for amendment to state Medicaid plan to amend upper payment limit program, disproportionate share hospital program; implementation of waiver; rules; expiration of section
Sec. 12. (a) The office shall apply to the United States Department of Health and Human Services for approval of an amendment to the state's Medicaid plan that is necessary to do the following:
(1) Amend the state's upper payment limit program.
(2) Make changes to the state's disproportionate share hospital program.
(b) The office may not implement an approved amendment to the

state plan until the office files an affidavit with the governor attesting that the state plan amendment applied for under subsection (a)(1) or (a)(2) is in effect. The office shall file the affidavit under this subsection not later than five (5) days after the office is notified that the state plan amendment is approved.
(c) The office may adopt rules under IC 4-22-2 necessary to implement this section.
(d) This section expires December 31, 2013.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-13
Application for waiver to provide presumptive eligibility for certain pregnant women; implementation of waiver; rules
Sec. 13. (a) The office shall apply to the United States Department of Health and Human Services for any amendment to the state Medicaid plan or demonstration waiver that is needed to provide for presumptive eligibility for a pregnant woman described in IC 12-15-2-13.
(b) The office may not implement the amendment or waiver until the office files an affidavit with the governor attesting that the amendment or waiver applied for under this section is in effect. The office shall file the affidavit under this subsection not more than five (5) days after the office is notified that the amendment or waiver is approved.
(c) If the office receives approval for the amendment or waiver under this section from the United States Department of Health and Human Services and the governor receives the affidavit filed under subsection (b), the office shall implement the amendment or waiver not more than sixty (60) days after the governor receives the affidavit.
(d) The office may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-14
Application for waiver for approval of Section 1115 demonstration waiver to implement certain health insurance coverage; funding program; implementation of waiver; rules; expiration of section
Sec. 14. (a) The office shall apply to the United States Department of Health and Human Services for approval of a Section 1115 demonstration waiver or a Medicaid state plan amendment to develop and implement the following:
(1) Health insurance coverage program to cover individuals who meet the following requirements:
(A) The individual is at least eighteen (18) years of age and less than sixty-five (65) years of age.
(B) The individual is a United States citizen and has been a resident of Indiana for at least twelve (12) months.
(C) The individual has an annual household income of not more than two hundred percent (200%) of the federal

income poverty level.
(D) The individual is not eligible for health insurance coverage through the individual's employer.
(E) The individual has been without health insurance coverage for at least six (6) months or is without health insurance coverage because of a change in employment.
(2) A premium assistance program described in IC 12-15-44.2-20.
(b) The office shall include in the waiver application or state plan amendment a request to fund the program in part by using:
(1) enhanced federal financial participation; and
(2) hospital care for the indigent dollars, upper payment limit dollars, or disproportionate share hospital dollars.
(c) The office may not implement the waiver or state plan amendment until the office:
(1) files an affidavit with the governor attesting that the federal waiver or amendment applied for under this section is in effect; and
(2) has sufficient funding for the program.
The office shall file the affidavit under this subsection not later than five (5) days after the office is notified that the waiver or amendment is approved.
(d) The office may adopt rules under IC 4-22-2 necessary to implement this section.
(e) This section expires December 31, 2013.
As added by P.L.220-2011, SEC.264.

IC 12-15-1.3-15
Waiver amendment; emergency placement priority
Sec. 15. (a) As used in this section, "division" refers to the division of disability and rehabilitative services established by IC 12-9-1-1.
(b) As used in this section, "waiver" refers to any waiver administered by the office and the division under section 1915(c) of the federal Social Security Act.
(c) Before October 1, 2011, the office shall apply to the United States Department of Health and Human Services for approval to amend a waiver to set an emergency placement priority for individuals in the following situations:
(1) Death of a primary caregiver where alternative placement in a supervised group living setting:
(A) is not available; or
(B) is determined by the division to be an inappropriate option.
(2) A situation in which:
(A) the primary caregiver is at least eighty (80) years of age; and
(B) alternate placement in a supervised group living setting is not available or is determined by the division to be an inappropriate option. (3) There is evidence of abuse or neglect in the current institutional or home placement, and alternate placement in a supervised group living setting is not available or is determined by the division to be an inappropriate option.
(4) There are other health and safety risks, as determined by the division director, and alternate placement in a supervised group living setting is not available or is determined by the division to be an inappropriate option.
(d) The division shall report on a quarterly basis the following information to the division of disability and rehabilitative services advisory council established by IC 12-9-4-2 concerning each Medicaid waiver for which the office has been approved under this section to administer an emergency placement priority for individuals described in this section:
(1) The number of applications for emergency placement priority waivers.
(2) The number of individuals served on the waiver.
(3) The number of individuals on a wait list for the waiver.
(e) The office may adopt rules under IC 4-22-2 necessary to implement this section.
(f) This section expires July 1, 2016.
As added by P.L.220-2011, SEC.264. Amended by P.L.229-2011, SEC.122.

IC 12-15-1.3-16
Application for waiver to provide coverage for medically necessary umbilical cord transplants and related procedures; implementation of waiver; rules; expiration of section
Sec. 16. (a) The office shall apply to the United States Department of Health and Human Services for an amendment to the state Medicaid plan to provide coverage for adults and children for medically necessary umbilical cord transplants and other related procedures under the state Medicaid program if the Medicaid recipient's provider receives prior approval for the procedure from the office.
(b) The office may not implement the plan amendment until the office files an affidavit with the governor attesting that the plan amendment applied for under this section is in effect. The office shall file the affidavit under this subsection not later than five (5) days after the office is notified that the plan amendment is approved.
(c) If the office receives a plan amendment under this section from the United States Department of Health and Human Services and the governor receives the affidavit filed under subsection (b), the office shall implement the plan amendment not more than sixty (60) days after the governor receives the affidavit.
(d) The office may adopt rules under IC 4-22-2 necessary to implement this section.
(e) This section expires December 31, 2013.
As added by P.L.220-2011, SEC.264.
IC 12-15-1.3-17
Application for waiver to implement IC 12-15-1-20.4 concerning delinquent children; implementation of waiver; expiration of section
Sec. 17. (a) The office shall apply to the United States Department of Health and Human Services to amend the state Medicaid plan if the office determines the amendment is necessary to carry out IC 12-15-1-20.4.
(b) The office may not implement a state plan amendment under this section until the office files an affidavit with the governor attesting that the plan amendment filed under this section is in effect. The office shall file the affidavit under this subsection not later than five (5) days after the office is notified that the plan amendment is approved.
(c) If the office receives a plan amendment under this section from the United States Department of Health and Human Services and the governor receives the affidavit filed under subsection (b), the office shall implement the plan amendment not more than sixty (60) days after the governor receives the affidavit.
(d) This section expires December 31, 2013.
As added by P.L.220-2011, SEC.264.



CHAPTER 1.5. VOTER REGISTRATION SERVICES AND MEDICAID APPLICATIONS

IC 12-15-1.5-1.5
Repealed
(Repealed by P.L.81-2005, SEC.35.)

IC 12-15-1.5-2
Designated individual
Sec. 2. A county director may designate an employee of the office as the individual responsible for performing the voter registration duties of the office under this chapter at that county office. The employee designated under this section shall supervise the registration of voters by other employees of the office and shall perform any other registration duty required to be performed by the office under this chapter. Notwithstanding this designation, any employee of the office may perform registration duties in accordance with this chapter.
As added by P.L.12-1995, SEC.121.

IC 12-15-1.5-3
County director responsible if no designated individual
Sec. 3. If a county director does not designate an employee under section 2 of this chapter, the director is the individual responsible for performing the voter registration duties of the office under this chapter at that county office.
As added by P.L.12-1995, SEC.121.

IC 12-15-1.5-4
Transmittal of voter registration application or declination forms
Sec. 4. (a) This section does not apply to a voter registration application or declination to register accepted at a county office during the final five (5) days before the end of a registration period under IC 3-7-13.
(b) As required under 42 U.S.C. 1973gg-5(d)(1), the county director or designated office employee shall transmit a copy of a completed voter registration application:
(1) to the circuit court clerk or board of registration of the county in which the individual's residential address (as

indicated on the application) is located; and
(2) not later than ten (10) days after the application is accepted at the office.
(c) The county director or designated employee shall transmit a copy of the voter registration application (or a separate declination form) on which the individual declined to register to vote by specifically declining to register or by failing to complete the voter registration portion of the application.
(d) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the individual's residential address (as indicated on the application) is located; and
(2) not later than ten (10) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.121.

IC 12-15-1.5-5
Transmittal of voter registration application or declination forms; accepted during final five days before end of registration period
Sec. 5. (a) This section applies to a voter registration application or declination to register accepted at a county office during the final five (5) days before the end of a registration period under IC 3-7-13.
(b) As required under 42 U.S.C. 1973gg-5(d)(1), the county director or designated employee shall transmit a copy of the completed voter registration application:
(1) to the circuit court clerk or board of registration of the county in which the individual's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted by the office.
(c) The director or designated employee shall transmit a copy of the voter registration application (or a separate declination form) on which the individual declined to register to vote by specifically declining to register or by failing to complete the voter registration portion of the application.
(d) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the individual's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.121.

IC 12-15-1.5-6
Methods for transmittal of applications or declinations
Sec. 6. A county director or designated employee may use any of the following methods to transmit voter registration applications or declinations under section 4 or 5 of this chapter:
(1) Hand delivery to the circuit court clerk or board of registration. (2) Certified mail, return receipt requested.
(3) Electronic transfer, after approval by the co-directors of the election division.
As added by P.L.12-1995, SEC.121. Amended by P.L.2-1996, SEC.241; P.L.3-1997, SEC.437; P.L.2-1998, SEC.38.

IC 12-15-1.5-7
Hand delivery
Sec. 7. If a county director or designated employee transmits registration applications or declinations by hand delivery under section 6(1) of this chapter, the circuit court clerk or board of registration shall provide the director or designated employee with a receipt for the forms. The receipt must state the date and time of delivery, and the printed name and signature of the person who received the forms.
As added by P.L.12-1995, SEC.121.

IC 12-15-1.5-8
Information to be provided to division
Sec. 8. (a) The codirectors of the election division shall provide the division of family resources with a list of the current addresses and telephone numbers of the offices of the circuit court clerk or board of registration in each county. The division of family resources shall promptly forward the list and each revision of the list to each county office.
(b) The codirectors shall provide the division of family resources with pre-addressed packets for county offices to transmit applications under section 6(1) or 6(2) of this chapter.
As added by P.L.12-1995, SEC.121. Amended by P.L.2-1996, SEC.242; P.L.3-1997, SEC.438; P.L.145-2006, SEC.85; P.L.146-2008, SEC.386; P.L.44-2009, SEC.11.

IC 12-15-1.5-9
Confidentiality of information
Sec. 9. Voter registration information received or maintained under this chapter is confidential.
As added by P.L.12-1995, SEC.121.

IC 12-15-1.5-10
Notice regarding elections
Sec. 10. The co-directors of the election division shall notify each county director of the following:
(1) The scheduled date of each primary, general, municipal, and special election.
(2) The jurisdiction in which the election will be held.
As added by P.L.12-1995, SEC.121. Amended by P.L.2-1996, SEC.243; P.L.3-1997, SEC.439.

IC 12-15-1.5-11
Information to be provided to election division Sec. 11. The division shall provide the co-directors of the election division with a list stating the following:
(1) The address and telephone number of each county office.
(2) The name of each county director and any employee designated by the director to be responsible for performing voter registration duties under this chapter.
As added by P.L.12-1995, SEC.121. Amended by P.L.2-1996, SEC.244; P.L.3-1997, SEC.440.



CHAPTER 2. ELIGIBILITY

IC 12-15-2-1
"Federal income poverty level" defined
Sec. 1. As used in this chapter, "federal income poverty level" means the nonfarm income official poverty line as determined annually by the federal Office of Management and Budget.
As added by P.L.2-1992, SEC.9.

IC 12-15-2-2
Determination and certification of eligibility and effective date of assistance
Sec. 2. The county office shall determine eligibility and shall certify to the office at the time and in the manner required by the office a list of individuals who have been found eligible to receive

Medicaid and the effective date for the payment of assistance under this chapter. The date must be one (1) month before the first day of the month in which the application or request is made.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.110; P.L.5-1993, SEC.123.

IC 12-15-2-3
Individuals eligible; receipt of monthly assistance payments or medical services; eligibility for medical services under aid to dependent children assistance category or under state supplemental assistance program for aged, blind, or disabled
Sec. 3. An individual who:
(1) is receiving monthly assistance payments or medical services; or
(2) would be eligible to receive medical services under the aid to dependent children assistance category or under the state supplemental assistance program for the aged, blind, or disabled;
is eligible to receive Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-2-4
Individuals eligible; eligible under another approved state plan but for plan condition or requirement prohibited in Medicaid program under Social Security Act
Sec. 4. An individual who would be eligible for aid or assistance under one (1) of the other approved state plans except for an eligibility condition or other requirement in the plan that is specifically prohibited in a Medicaid program under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.) is eligible to receive Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-2-5
Individuals eligible; recipients of old age assistance, blind assistance, or disabled assistance payments as of December 31, 1973
Sec. 5. An individual who:
(1) was receiving assistance payments in the old age assistance, blind assistance, or disabled assistance categories as of December 31, 1973; and
(2) continues to remain eligible under state laws and rules;
is eligible to receive Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-2-6
Eligibility; individuals receiving Supplemental Security Income assistance; prohibition on spend down; December 31, 2013, expiration
Sec. 6. (a) Subject to subsection (b), An individual who: (1) is receiving monthly assistance payments under the federal Supplemental Security Income program; and
(2) meets the income and resource requirements established by statute or the office unless the state is required to provide medical assistance to the individual under 42 U.S.C. 1396a(f) or under 42 U.S.C. 1382h;
is eligible to receive Medicaid.
(b) An individual who is receiving monthly disability assistance payments under the federal Supplemental Security Income program or the federal Social Security Disability Insurance program must meet the eligibility requirements specified in IC 12-14-15 unless the state is required to provide medical assistance to the individual under 42 U.S.C. 1382h.
(c) The office may not apply a spend down requirement to an individual who is eligible for medical assistance under 42 U.S.C. 1382h.
(d) This section expires December 31, 2013.
As added by P.L.2-1992, SEC.9. Amended by P.L.287-2001, SEC.5; P.L.218-2003, SEC.2; P.L.160-2011, SEC.6.

IC 12-15-2-6.5
Medicaid buy-in program
Sec. 6.5. Notwithstanding section 6 of this chapter, beginning July 1, 2002, an individual who meets the requirements of IC 12-15-41 is eligible for Medicaid.
As added by P.L.287-2001, SEC.6.

IC 12-15-2-7
Individuals eligible; children in families receiving TANF assistance
Sec. 7. A child in a family who receives TANF assistance and is less than twenty-one (21) years of age but not otherwise eligible to be included in section 2 or 3 of this chapter is eligible to receive Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.161-2007, SEC.35.

IC 12-15-2-8
Individuals eligible; patients in medical institutions or institutions for mentally retarded
Sec. 8. An individual who:
(1) has been found eligible for Medicaid under section 2, 3, 4, 5, or 6 of this chapter; and
(2) is a patient in an institution for the mentally retarded or who is a patient in a medical institution, as long as the institution or that part of the institution in which the patient resides qualifies as an intermediate care facility for mental retardation under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.);
is eligible to receive Medicaid.
As added by P.L.2-1992, SEC.9.
IC 12-15-2-9
Individuals eligible; patients in institutions for mentally diseased; definition
Sec. 9. (a) As used in this section, "institution for the mentally diseased" includes a facility that meets the requirements and regulations under 42 U.S.C. 1396 et seq.
(b) Except as provided in subsections (c) and (d), an individual who:
(1) is less than twenty-one (21) years of age or at least sixty-five (65) years of age who has been found to be eligible for Medicaid under section 2, 3, 4, 5, or 6 of this chapter; and
(2) is a patient in an institution for the mentally diseased;
is eligible to receive Medicaid.
(c) Psychiatric services may extend until twenty-two (22) years of age or until treatment has ended, whichever occurs first.
(d) Intermediate care facility services may be provided in a mental health institution.
As added by P.L.2-1992, SEC.9.

IC 12-15-2-10
Individuals eligible; long term care program participants
Sec. 10. An individual who:
(1) is at least sixty-five (65) years of age;
(2) participates in the Indiana long term care program under IC 12-15-39.6; and
(3) satisfies the requirements under IC 12-15-39.6-8;
is eligible to receive Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.24-1997, SEC.45.

IC 12-15-2-11
Individuals eligible; qualified pregnant women
Sec. 11. A qualified pregnant woman (as defined in 42 U.S.C. 1396d(n)(1)) is eligible to receive Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-2-12
Individuals eligible; qualified children
Sec. 12. A qualified child (as defined in 42 U.S.C. 1396d(n)(2)) is eligible to receive Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-2-13
Individuals eligible; pregnant women with limited family incomes; income limitations; covered services; duration of assistance
Sec. 13. (a) A pregnant woman:
(1) who is not described in 42 U.S.C. 1396a(a)(10)(A)(i); and
(2) whose family income does not exceed the income level established in subsection (b);
is eligible to receive Medicaid.
(b) A pregnant woman described in this section is eligible to

receive Medicaid, subject to subsections (c) and (d) and 42 U.S.C. 1396a et seq., if her family income does not exceed two hundred percent (200%) of the federal income poverty level for the same size family.
(c) Medicaid made available to a pregnant woman described in this section is limited to medical assistance for services related to pregnancy, including prenatal, delivery, and postpartum services, and to other conditions that may complicate pregnancy.
(d) Medicaid is available to a pregnant woman described in this section for the duration of the pregnancy and for the sixty (60) day postpartum period that begins on the last day of the pregnancy, without regard to any change in income of the family of which she is a member during that time.
(e) The office may apply a resource standard in determining the eligibility of a pregnant woman described in this section.
As added by P.L.2-1992, SEC.9. Amended by P.L.46-1995, SEC.32; P.L.119-1997, SEC.1; P.L.218-2007, SEC.9.

IC 12-15-2-13.5
Eligibility for women screened and in need of treatment for breast or cervical cancer
Sec. 13.5. (a) A woman:
(1) who is not eligible for Medicaid under any other section of this chapter;
(2) who is less than sixty-five (65) years of age;
(3) who has been:
(A) screened for breast or cervical cancer through the breast and cervical cancer screening program or by another provider under the federal Breast and Cervical Cancer Mortality Prevention Act of 1990 (42 U.S.C. 300k); and
(B) determined to need treatment for breast or cervical cancer;
(4) who is not otherwise covered under credible coverage (as defined in 42 U.S.C. 300gg(c)); and
(5) whose family income does not exceed two hundred percent (200%) of the federal income poverty level for the same size family;
is eligible for Medicaid.
(b) Medicaid made available to a woman described in subsection (a) is limited to the duration of treatment required for breast or cervical cancer.
As added by P.L.152-2001, SEC.2. Amended by P.L.107-2009, SEC.1.

IC 12-15-2-14
Minors with limited family income
Sec. 14. (a) An individual:
(1) who is less than nineteen (19) years of age;
(2) who is not described in 42 U.S.C. 1396a(a)(10)(A)(I); and
(3) whose family income does not exceed the income level

established in subsection (b);
is eligible to receive Medicaid.
(b) An individual described in this section is eligible to receive Medicaid, subject to 42 U.S.C. 1396a et seq., if the individual's family income does not exceed one hundred fifty percent (150%) of the federal income poverty level for the same size family.
(c) The office may apply a resource standard in determining the eligibility of an individual described in this section.
As added by P.L.2-1992, SEC.9. Amended by P.L.46-1995, SEC.33; P.L.119-1997, SEC.2; P.L.273-1999, SEC.171.

IC 12-15-2-15
Repealed
(Repealed by P.L.273-1999, SEC.182.)

IC 12-15-2-15.5
Repealed
(Repealed by P.L.273-1999, SEC.182.)

IC 12-15-2-15.6
Repealed
(Repealed by P.L.1-2001, SEC.51.)

IC 12-15-2-15.7
Repealed
(Repealed by P.L.107-2002, SEC.32.)

IC 12-15-2-15.8
Continuous eligibility to three years of age
Sec. 15.8. After an individual who is less than three (3) years of age is determined to be eligible for Medicaid under section 14 of this chapter, the individual is not required to submit eligibility information more frequently than once in a twelve (12) month period until the child becomes three (3) years of age.
As added by P.L.218-2007, SEC.10.

IC 12-15-2-16
Eligibility of individuals under 18 years of age
Sec. 16. An individual:
(1) who is less than eighteen (18) years of age;
(2) who is described in 42 U.S.C. 1396a(a)(10)(A)(ii); and
(3) who is:
(A) a child in need of services (as defined in IC 31-34-1);
(B) a child placed in the custody of the department of child services under IC 31-35-6-1 (or IC 31-6-5-5 before its repeal); or
(C) a child placed under the supervision or in the custody of the department of child services by an order of the court;
is eligible to receive Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.111;

P.L.5-1993, SEC.124; P.L.1-1997, SEC.60; P.L.145-2006, SEC.86; P.L.146-2008, SEC.387.

IC 12-15-2-16.5
Automatic assignment to medical support and third party medical payments; application
Sec. 16.5. (a) An individual who is applying for Medicaid or receiving Medicaid is considered to have automatically assigned to the state the individual's rights, or the rights of any other person who is dependent upon the individual and eligible for Medicaid, to medical support and other third party payments for medical care for the duration of enrollment in the Medicaid program by the individual or the individual's dependent.
(b) An individual's assignment under subsection (a):
(1) is effective only for services that are reimbursed by Medicaid; and
(2) does not apply to Medicare payments.
As added by P.L.153-2011, SEC.16.

IC 12-15-2-17
Exclusion of resources in determining eligibility for Medicaid; conditions
Sec. 17. (a) Except as provided in subsections (b) and (d), if an applicant for or a recipient of Medicaid:
(1) establishes one (1) irrevocable trust that has a value of not more than ten thousand dollars ($10,000), exclusive of interest, and is established for the sole purpose of providing money for the burial of the applicant or recipient;
(2) enters into an irrevocable prepaid funeral agreement having a value of not more than ten thousand dollars ($10,000); or
(3) owns a life insurance policy with a face value of not more than ten thousand dollars ($10,000) and with respect to which provision is made to pay not more than ten thousand dollars ($10,000) toward the applicant's or recipient's funeral expenses;
the value of the trust, prepaid funeral agreement, or life insurance policy may not be considered as a resource in determining the applicant's or recipient's eligibility for Medicaid.
(b) Subject to subsection (d), if an applicant for or a recipient of Medicaid establishes an irrevocable trust or escrow under IC 30-2-13, the entire value of the trust or escrow may not be considered as a resource in determining the applicant's or recipient's eligibility for Medicaid.
(c) Except as provided in IC 12-15-3-7, if an applicant for or a recipient of Medicaid owns resources described in subsection (a) and the total value of those resources is more than ten thousand dollars ($10,000), the value of those resources that is more than ten thousand dollars ($10,000) may be considered as a resource in determining the applicant's or recipient's eligibility for Medicaid.
(d) In order for a trust, an escrow, a life insurance policy, or a prepaid funeral agreement to be exempt as a resource in determining

an applicant's or a recipient's eligibility for Medicaid under this section, the applicant or recipient must designate the office or the applicant's or recipient's estate to receive any remaining amounts after delivery of all services and merchandise under the contract as reimbursement for Medicaid assistance provided to the applicant or recipient after fifty-five (55) years of age. The office may receive funds under this subsection only to the extent permitted by 42 U.S.C. 1396p. The computation of remaining amounts shall be made as of the date of delivery of services and merchandise under the contract and must be the excess, if any, derived from:
(1) growth in principal;
(2) accumulation and reinvestment of dividends;
(3) accumulation and reinvestment of interest; and
(4) accumulation and reinvestment of distributions;
on the applicant's or recipient's trust, escrow, life insurance policy, or prepaid funeral agreement over and above the seller's current retail price of all services, merchandise, and cash advance items set forth in the applicant's or recipient's contract.
As added by P.L.2-1992, SEC.9. Amended by P.L.113-1996, SEC.1; P.L.272-1999, SEC.39; P.L.178-2002, SEC.80; P.L.196-2011, SEC.2.

IC 12-15-2-18
Financial resources; state or federal higher education awards
Sec. 18. Except as provided by federal law, if an individual receives a state or federal higher education award that is paid directly to an approved postsecondary educational institution for the individual's benefit:
(1) the individual is not required to report that award as income or as a resource of the individual when applying for Medicaid; and
(2) the award may not be considered as income or a resource of the individual in determining initial or continuing eligibility for Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.2-2007, SEC.160.

IC 12-15-2-19
Acquisition of property, income, or resources; notification of county office; alteration or cancellation of assistance; recovery of excess assistance
Sec. 19. (a) If, while receiving Medicaid, a recipient becomes the owner of any:
(1) property;
(2) income; or
(3) resources;
in excess of the amount owned when the recipient's eligibility was determined, the recipient shall immediately notify the county office of the receipt of possession of the property or income.
(b) After an investigation of circumstances under subsection (a), the county office shall recommend to the office the cancellation or

alteration of the amount of Medicaid in accordance with the circumstances.
(c) Assistance paid after the recipient acquires possession of:
(1) property;
(2) income; or
(3) resources;
in excess of the recipient's needs is recoverable by the office from the recipient or the estate of the recipient.
(d) However, an eligible individual is not required to notify the division or county office of a Holocaust victim's settlement payment received by the individual. A county office may not cancel or alter the amount of Medicaid received by the individual after the individual's receipt of the payment. Assistance paid after the individual's receipt of the payment is not recoverable by the office from the individual or the estate of the individual.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.112; P.L.5-1993, SEC.125; P.L.128-1999, SEC.20.

IC 12-15-2-20
Ineligibility after conviction
Sec. 20. (a) This section does not apply to a provider (as defined in IC 12-7-2-149.1(2)).
(b) A person convicted of an offense under IC 35-43-5-7.1 is ineligible to receive Medicaid assistance under this article for ten (10) years after the conviction.
As added by P.L.46-1995, SEC.36. Amended by P.L.241-2003, SEC.3.

IC 12-15-2-21
Ineligibility due to noncompliance
Sec. 21. Notwithstanding any other provision of this article, a person who is ineligible for assistance under IC 12-14-2 because of noncompliance with IC 12-14-2-21, IC 12-14-2-24, IC 12-14-2-26, or IC 12-14-5.5 is ineligible for Medicaid under this article.
As added by P.L.46-1995, SEC.37.

IC 12-15-2-22
Determination of eligibility; certain equity value in motor vehicle may not be considered
Sec. 22. When the office applies a resource standard to determine an applicant's or a recipient's eligibility for Medicaid under this chapter, the office may not consider five thousand dollars ($5,000) of equity value (as defined in 470 IAC 10.1-3-1) in one (1) motor vehicle belonging to:
(1) the applicant or recipient; or
(2) a member of the applicant's or recipient's family.
As added by P.L.126-1998, SEC.2.

IC 12-15-2-23
Look back; exemption for certain contributions Sec. 23. (a) This section is effective beginning October 1, 2009.
(b) When the office conducts a look back (as described in 42 U.S.C. 1396p(c)) to determine, for purposes of eligibility, whether an individual improperly transferred assets, the office shall not consider in total one thousand two hundred dollars ($1,200) per year of contributions made by the individual to a:
(1) family member; or
(2) nonprofit organization;
as an improper transfer.
(c) Any rule adopted by the office of the secretary concerning a transfer of property may not apply to a transfer of property that occurred before the effective date of the rule.
As added by P.L.14-2009, SEC.1. Amended by P.L.229-2011, SEC.123.

IC 12-15-2-23.5
Implementation of federal Deficit Reduction Act of 2005
Sec. 23.5. (a) This section is effective beginning October 1, 2009.
(b) In implementing the federal Deficit Reduction Act of 2005, the office shall comply with the following:
(1) A rule adopted may not apply to the transfer of property or another transaction that occurred before the passage of the rule.
(2) The office may not require an individual to return all assets in order to reduce a penalty period for the transfer of assets. The office shall allow a penalty period to be proportionally reduced for a partial return of assets.
As added by P.L.14-2009, SEC.2. Amended by P.L.229-2011, SEC.124.

IC 12-15-2-24
Eligibility; community spouse resource requirements
Sec. 24. (a) This section applies to determining eligibility for an individual who:
(1) resides in a nursing facility or another medical institution; and
(2) has a community spouse.
(b) In determining eligibility for an individual described in subsection (a), the office shall, beginning in calendar year 2006, use the greater of the following community spouse resource allowances:
(1) Nineteen thousand twenty dollars ($19,020), subject to an adjustment described in 42 U.S.C. 1396r-5(g).
(2) The lesser of:
(A) the spousal share computed under 42 U.S.C. 1396r-5(c)(1); or
(B) ninety-five thousand one hundred dollars ($95,100), subject to an adjustment described in 42 U.S.C. 1396r-5g.
(3) An amount established by a court order or an administrative hearing if the community spouse's income is less than the minimum monthly needs allowance established under 42 U.S.C. 1396r-5(d)(3) and an increased amount is necessary to increase

the community spouse's income to the minimum monthly needs allowance.
(c) An institutionalized spouse shall not be ineligible for the program because of resources if:
(1) the institutionalized spouse:
(A) establishes that the individual has a right to receive support from the community spouse; and
(B) assigns to the office the right to receive support from the community spouse; or
(2) the office determines that the denial of eligibility would result in an undue hardship to the institutionalized spouse.
(d) The office shall adopt rules under IC 4-22-2 to calculate the amount of resources necessary to provide income to the community spouse under subsection (b).
As added by P.L.246-2005, SEC.102.

IC 12-15-2-25
Eligibility; retention of income to support community spouse
Sec. 25. (a) This section applies to an individual who:
(1) is eligible for Medicaid;
(2) resides in a nursing facility or another medical institution; and
(3) has a community spouse.
(b) An individual described in subsection (a) is entitled to retain an income allowance for the purpose of supporting a community spouse if:
(1) the community spouse's income is less than the minimum monthly needs allowance established under 42 U.S.C. 1396r-5(d)(3); and
(2) an increased amount is necessary to increase the community spouse's income to the minimum monthly needs allowance.
(c) If either spouse establishes that a higher allowance is needed due to exceptional circumstances resulting in significant financial duress, the minimum monthly needs allowance may be increased after an administrative hearing or by a court order.
(d) The office shall adopt rules under IC 4-22-2 setting forth the manner in which the office will determine the existence of exceptional circumstances resulting in significant financial duress under subsection (c).
As added by P.L.246-2005, SEC.103.



CHAPTER 2.2. REPEALED



CHAPTER 2.3. PRESUMPTIVE ELIGIBILITY FOR WOMEN WITH BREAST OR CERVICAL CANCER

IC 12-15-2.3-2
"Qualified entity" defined
Sec. 2. As used in this chapter, "qualified entity" means an entity that:
(1) is eligible to receive payments and provide items and services under this article;
(2) provides outpatient hospital services, rural health clinic services, and any other ambulatory services offered by a rural health clinic, or clinic services furnished by or under the direction of a licensed physician; and
(3) meets all other requirements set forth in 42 U.S.C. 1920B.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-3
Qualified entities to establish eligibility
Sec. 3. A qualified entity may establish the presumptive eligibility of a woman described in section 1 of this chapter.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-4
Identity of qualified entities
Sec. 4. The office shall consider the following to be qualified entities:
(1) A disproportionate share provider under IC 12-15-16-1(a) or IC 12-15-16-1(b).
(2) A federally qualified health clinic.
(3) A rural health clinic.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-5
Qualified entities provided with application forms and information
Sec. 5. The office shall provide each qualified entity with the following:
(1) Application forms for Medicaid.
(2) Information on how to assist a woman described in section 1 of this chapter in completing and filing the application forms.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-6
Period during which services provided Sec. 6. The office shall provide Medicaid services to a woman described in section 1 of this chapter during a period that:
(1) begins on the date on which a qualified entity determines on the basis of preliminary information that the woman is eligible for Medicaid under IC 12-15-2-13.5; and
(2) ends on the earlier of the following:
(A) The date on which a determination is made by a representative of the county office with respect to the eligibility of the woman under IC 12-15-2-13.5.
(B) The last day of the month following the month in which the qualified entity makes the determination described in subdivision (1).
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-7
Woman's eligibility determined by qualified entity
Sec. 7. A woman described in section 1 of this chapter may only have a presumptive eligibility determination made by an entity described in section 2 of this chapter.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-8
Actions taken after establishment of eligibility
Sec. 8. A qualified entity that determines that a woman described in section 1 of this chapter is presumptively eligible for Medicaid shall do the following:
(1) Notify the office of the determination within five (5) working days after the date on which the determination is made.
(2) Inform the woman at the time a determination is made that an application for Medicaid is required to be made at the county office in the county where the woman resides or an enrollment center (as provided in IC 12-15-4-1) not later than the last day of the month following the month during which the determination is made.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-9
Completion of application
Sec. 9. If a woman described in section 1 of this chapter is determined to be presumptively eligible for Medicaid under this chapter, the woman must complete an application for Medicaid as provided in IC 12-15-4 not later than the last day of the month following the month during which the determination is made.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-10
Face-to-face interview
Sec. 10. If a woman described in section 1 of this chapter:
(1) is determined to be presumptively eligible for Medicaid under this chapter; and (2) appoints, in writing, an agent of a qualified entity under section 4 of this chapter as the woman's authorized representative for purposes of completing all aspects of the Medicaid application process;
the county office shall conduct any face-to-face interview that is necessary to determine the woman's eligibility for Medicaid with the woman's authorized representative.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-11
Reimbursement for care during presumptive eligibility
Sec. 11. If a woman described in section 1 of this chapter is:
(1) determined to be presumptively eligible for Medicaid under this chapter; and
(2) subsequently determined not to be eligible for Medicaid;
a qualified entity under section 4(1) or 4(2) of this chapter that determined that the woman was presumptively eligible for Medicaid shall reimburse the office for all funds expended by the office in paying for care for the woman during the woman's period of presumptive eligibility.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-12
Rules
Sec. 12. The office shall adopt rules under IC 4-22-2 to implement this chapter, including rules that may impose additional requirements for qualified entities that are consistent with federal regulations.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-13
Annual appropriation to provide services
Sec. 13. There is annually appropriated to the office of the secretary of family and social services from the state general fund an amount sufficient to provide services to those individuals eligible for Medicaid under IC 12-15-2-13.5 and this chapter.
As added by P.L.16-2009, SEC.18.



CHAPTER 2.5. ELIGIBILITY OF REFUGEES, LAWFUL PERMANENT RESIDENTS, AND ILLEGAL ALIENS FOR MEDICAID ASSISTANCE

IC 12-15-2.5-2
Lawful permanent residents
Sec. 2. A person who is a lawful permanent resident is eligible for Medicaid assistance under this article for a period of one (1) year.
As added by P.L.46-1995, SEC.38. Amended by P.L.161-2007, SEC.36.

IC 12-15-2.5-3
Illegal aliens
Sec. 3. A person who is in the United States without permission of the United States Citizenship and Immigration Services is not entitled to receive assistance under this article.
As added by P.L.46-1995, SEC.38. Amended by P.L.1-2007, SEC.121.

IC 12-15-2.5-4
Child born in United States
Sec. 4. A child who:
(1) is born in the United States to a person described in section 2 or 3 of this chapter; and
(2) otherwise meets the requirements for assistance under this article;
is eligible to receive Medicaid under this article.
As added by P.L.46-1995, SEC.38.

IC 12-15-2.5-5
Violation of federal law
Sec. 5. Any provision of this chapter that violates a federal law or federal regulation is void.
As added by P.L.46-1995, SEC.38.



CHAPTER 3. INELIGIBILITY; FINANCIAL LIMITATIONS

IC 12-15-3-1
Medical assistance to aged, blind, or disabled; total cash value of money, stock, bonds, and life insurance owned by applicant or applicant and spouse; limitations
Sec. 1. (a) Except as provided in subsections (b) and (c) and section 7 of this chapter, an applicant for or recipient of Medicaid is ineligible for assistance if the total cash value of money, stock, bonds, and life insurance owned by:
(1) the applicant or recipient is more than one thousand five hundred dollars ($1,500) for assistance to the aged, blind, or disabled; or
(2) the applicant or recipient and the applicant's or recipient's spouse is more than two thousand two hundred fifty dollars ($2,250) for medical assistance to the aged, blind, or disabled.
(b) In the case of an applicant who is an eligible individual, a Holocaust victim's settlement payment received by the applicant or the applicant's spouse may not be considered when calculating the total cash value of money, stock, bonds, and life insurance owned by the applicant or the applicant's spouse.
(c) In the case of an individual who:
(1) resides in a nursing facility or another medical institution; and
(2) has a spouse who does not reside in a nursing facility or another medical institution;
the total cash value of money, stock, bonds, and life insurance that may be owned by the couple to be eligible for the program is determined under IC 12-15-2-24.
As added by P.L.2-1992, SEC.9. Amended by P.L.128-1999, SEC.21; P.L.246-2005, SEC.104; P.L.196-2011, SEC.3.

IC 12-15-3-2
Parent of applicant for or recipient of assistance to blind or disabled who is less than 18 years of age; ownership of money, stock, bonds, and life insurance; total cash value limitation
Sec. 2. (a) Except as provided in section 7 of this chapter, if the parent of an applicant for or a recipient of assistance to the blind or disabled who is less than eighteen (18) years of age owns money, stock, bonds, and life insurance whose total cash value is more than one thousand five hundred dollars ($1,500), the amount of the excess shall be added to the total cash value of money, stock, bonds, and life

insurance owned by the applicant or recipient to determine the recipient's eligibility for Medicaid under section 1 of this chapter.
(b) However, a Holocaust victim's settlement payment received by the parent of an applicant for or a recipient of assistance may not be added to the total cash value of money, stock, bonds, and life insurance owned by the applicant or recipient to determine the recipient's eligibility for Medicaid under section 1 of this chapter.
As added by P.L.2-1992, SEC.9. Amended by P.L.128-1999, SEC.22; P.L.196-2011, SEC.4.

IC 12-15-3-3
Parents of applicant for or recipient of assistance to blind or disabled who is less than 18 years of age; ownership of money, stock, bonds, and life insurance; total cash value limitation
Sec. 3. Except as provided in section 7 of this chapter, if the parents of an applicant for or a recipient of assistance to the blind or disabled who is less than eighteen (18) years of age own money, stock, bonds, and life insurance whose total cash value is more than two thousand two hundred fifty dollars ($2,250), the amount of the excess shall be added to the total cash value of money, stock, bonds, and life insurance owned by the applicant or recipient to determine the recipient's eligibility for Medicaid under section 1 of this chapter.
As added by P.L.2-1992, SEC.9. Amended by P.L.196-2011, SEC.5.

IC 12-15-3-4
Total cash value limitations on ownership of money, stock, bonds, and life insurance; parent and parents defined
Sec. 4. For purposes of sections 2 and 3 of this chapter, except for an applicant or a recipient who is determined to be eligible for home and community based services under 42 U.S.C. 1396 et seq., the applicant's or recipient's parent or parents are the parent or parents with whom the applicant or recipient resides.
As added by P.L.2-1992, SEC.9.

IC 12-15-3-5
Limitation on total cash value of money, stocks, bonds, and life insurance owned by applicants or recipients not described in IC 12-15-3-1
Sec. 5. Except as provided in section 7 of this chapter, the office may set the total cash value of money, stock, bonds, and life insurance that an applicant for or a recipient of Medicaid may own without being ineligible for Medicaid in cases not described in section 1 of this chapter.
As added by P.L.2-1992, SEC.9. Amended by P.L.196-2011, SEC.6.

IC 12-15-3-6
Purchase of qualified long term care insurance policy; computation under this chapter
Sec. 6. A computation under this chapter concerning an individual who purchases a qualified long term care insurance policy under

IC 12-15-39.6 must take into consideration the asset disregard established under IC 12-15-39.6-10.
As added by P.L.2-1992, SEC.9. Amended by P.L.24-1997, SEC.47; P.L.1-2006, SEC.187.

IC 12-15-3-7
Effect of certain applicants' assignment of life insurance benefits to state on applicants' Medicaid eligibility
Sec. 7. (a) As used in this section, "value" includes the following:
(1) The face value of a life insurance policy.
(2) The cash value of a life insurance policy.
(b) The value of a life insurance policy that is in force and owned by an applicant or a recipient who is at least fifty-five (55) years of age or permanently institutionalized may not be considered as a resource in determining the applicant's or recipient's eligibility for Medicaid if the applicant or recipient:
(1) makes an irrevocable election to name the state as a beneficiary of the life insurance policy for an amount that is not greater than:
(A) Medicaid benefits provided to the recipient under IC 12-15-5 or IC 12-14-17; plus
(B) premiums or expenses paid by the office to the insurer that issued the life insurance policy; or
(2) collaterally assigned the life insurance policy to the state under a written agreement submitted to and recorded by the insurer that issued the life insurance policy.
(c) Any designation of the state as an irrevocable beneficiary or any collateral assignment in favor of the state is void if the application for Medicaid benefits is not approved.
As added by P.L.196-2011, SEC.7.



CHAPTER 4. APPLICATION FOR ASSISTANCE

IC 12-15-4-2
TANF assistance recipients; necessity of making Medicaid application
Sec. 2. An individual who is receiving monthly assistance payments in the TANF category is not required to make an application for Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.161-2007, SEC.37.

IC 12-15-4-3
Records of applicants' circumstances and other information
Sec. 3. Whenever the county office receives an application or a request for Medicaid, a record shall promptly be made of the following:
(1) The circumstances of the applicant to ascertain the facts supporting the application or request made under the terms of the Medicaid program.
(2) Other information required by the office.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.114; P.L.5-1993, SEC.127.

IC 12-15-4-4
Grant of assistance; eligibility requirements
Sec. 4. Medicaid shall be granted to an applicant who is eligible for assistance under IC 12-15-2 and who meets the following requirements:
(1) Has made an application or a request for Medicaid in the manner required by the office or for whom an application or a request has been made.
(2) Is a resident of Indiana, including a resident temporarily absent from Indiana, and minor children who are under the care, supervision, and control of a parent or other relative who is a resident of Indiana.
(3) Has not made a transfer of property for the purpose of making the applicant eligible for Medicaid.
(4) Does not have a spouse having sufficient income to furnish medical assistance, or a parent having sufficient income to furnish medical assistance if the applicant is a child who is blind or has a disability and who is less than eighteen (18) years

of age.
As added by P.L.2-1992, SEC.9. Amended by P.L.67-2000, SEC.2; P.L.99-2007, SEC.95.

IC 12-15-4-5
Outreach strategies
Sec. 5. The office shall implement outreach strategies that build on community resources.
As added by P.L.273-1999, SEC.173.



CHAPTER 5. SERVICES PROVIDED

IC 12-15-5-2
Necessity of federal financial participation
Sec. 2. Medicaid does not include a service or supply for which

federal financial participation is not available.
As added by P.L.2-1992, SEC.9.

IC 12-15-5-3
Repealed
(Repealed by P.L.161-2007, SEC.40.)

IC 12-15-5-5
Office may provide drug coverage; requirements for drug coverage in managed care
Sec. 5. (a) The office may provide a prescription drug benefit to a Medicaid recipient in the Medicaid risk based managed care program.
(b) If the office provides a prescription drug benefit to a Medicaid recipient in the Medicaid risk based managed care program:
(1) the office shall develop a procedure and provide the recipient's risk based managed care provider with information concerning the recipient's prescription drug utilization for the risk based managed care provider's case management program; and
(2) the provisions of IC 12-15-35.5 apply.
(c) If the office does not provide a prescription drug benefit to a Medicaid recipient in the Medicaid risk based managed care program, a Medicaid managed care organization shall provide coverage and reimbursement for outpatient single source legend drugs subject to IC 12-15-35-46, IC 12-15-35-47, and IC 12-15-35.5.
As added by P.L.231-1999, SEC.1. Amended by P.L.101-2005, SEC.1.

IC 12-15-5-6
Repealed
(Repealed by P.L.229-2011, SEC.272.)

IC 12-15-5-8
Maintenance drugs; prescriptions; Internet based pharmacies
Sec. 8. (a) As used in this section, "maintenance drug" means a medication that is dispensed under a single prescription for a period of not less than one hundred eighty (180) days, excluding authorized refills, for the ongoing treatment of a chronic medical condition or disease or congenital condition or disorder.
(b) The office may designate:
(1) a mail order pharmacy;
(2) an Internet based pharmacy (as defined in IC 25-26-18-1);
(3) a pharmacy that agrees to sell a maintenance drug at the same price as a mail order or an Internet based pharmacy; or
(4) all the pharmacies listed in subdivisions (1) through (3);
through which a recipient may obtain a maintenance drug.
(c) If the office makes a designation under subsection (b), a managed care organization that has a contract with the office under IC 12-15-12 is not required to use a pharmacy that is designated

under subsection (b).
(d) If a Medicaid recipient's physician prescribes a maintenance prescription drug, the Medicaid recipient may purchase the maintenance prescription drug from a pharmacy that is designated under subsection (b).
(e) The office shall apply to amend the state Medicaid plan if the office determines that an amendment is necessary to carry out this section.
(f) The office may require a recipient to pay the maximum copayment allowable under federal law if the recipient obtains a maintenance drug from a pharmacy other than a pharmacy described in subsection (b).
As added by P.L.246-2005, SEC.105.

IC 12-15-5-9
Provision of self-directed care options
Sec. 9. The office shall have self-directed care options and services available for an eligible individual who:
(1) is a Medicaid waiver recipient; and
(2) chooses self-directed care services.
As added by P.L.47-2009, SEC.3.

IC 12-15-5-9.2
Coverage for care related to cancer clinical trials
Sec. 9.2. (a) As used in this section, "care method" means the use of a particular drug or device in a particular manner.
(b) As used in this section, "clinical trial" means a Phase I, II, III, or IV research study:
(1) that is conducted:
(A) using a particular care method to prevent, diagnose, or treat a cancer for which:
(i) there is no clearly superior, noninvestigational alternative care method; and
(ii) available clinical or preclinical data provides a reasonable basis from which to believe that the care method used in the research study is at least as effective as any noninvestigational alternative care method;
(B) in a facility where personnel providing the care method to be followed in the research study have:
(i) received training in providing the care method;
(ii) expertise in providing the type of care required for the research study; and
(iii) experience providing the type of care required for the research study to a sufficient volume of patients to maintain expertise; and
(C) to scientifically determine the best care method to prevent, diagnose, or treat the cancer; and
(2) that is approved or funded by one (1) of the following:
(A) A National Institutes of Health institute.
(B) A cooperative group of research facilities that has an

established peer review program that is approved by a National Institutes of Health institute or center.
(C) The federal Food and Drug Administration.
(D) The United States Department of Veterans Affairs.
(E) The United States Department of Defense.
(F) The institutional review board of an institution located in Indiana that has a multiple project assurance contract approved by the National Institutes of Health Office for Protection from Research Risks as provided in 45 CFR 46.103.
(G) A research entity that meets eligibility criteria for a support grant from a National Institutes of Health center.
(c) As used in this section, "routine care cost" means the cost of medically necessary services related to the care method that is under evaluation in a clinical trial. The term does not include the following:
(1) The drug or device that is under evaluation in a clinical trial.
(2) Items or services that are:
(A) provided solely for data collection and analysis and not in the direct clinical management of an individual enrolled in a clinical trial;
(B) customarily provided at no cost by a research sponsor to an individual enrolled in a clinical trial; or
(C) provided solely to determine eligibility of an individual for participation in a clinical trial.
(d) The Medicaid program must provide coverage for routine care costs that are incurred in the course of a clinical trial if the Medicaid program would provide coverage for the same routine care costs not incurred in a clinical trial.
(e) The coverage that must be provided under this section is subject to the terms, conditions, restrictions, exclusions, and limitations that apply generally under the Medicaid program, including terms, conditions, restrictions, exclusions, or limitations that apply to health care services rendered by participating providers and nonparticipating providers.
(f) This section does not do any of the following:
(1) Require the Medicaid program to provide coverage for clinical trial services rendered by a participating provider.
(2) Prohibit the Medicaid program from providing coverage for clinical trial services rendered by a participating provider.
(3) Require reimbursement for services that are rendered in a clinical trial by a nonparticipating provider at the same rate of reimbursement that would apply to the same services rendered by a participating provider.
As added by P.L.109-2009, SEC.2.

IC 12-15-5-10
Care available for individuals receiving Medicaid waiver services; eligibility not affected by receipt of services
Sec. 10. (a) An individual who receives Medicaid services through a Medicaid waiver shall receive the following: (1) The development of a care plan addressing the individual's needs.
(2) Advocacy on behalf of the individual's interests.
(3) The monitoring of the quality of community and home care services provided to the individual.
(4) Information and referral services concerning community and home care services if the individual is eligible for these services.
(b) The use by or on behalf of an individual receiving Medicaid waiver services of any of the following services or devices does not make the individual ineligible for services under a Medicaid waiver:
(1) Skilled nursing assistance.
(2) Supervised community and home care services, including skilled nursing supervision.
(3) Adaptive medical equipment and devices.
(4) Adaptive nonmedical equipment and devices.
As added by P.L.47-2009, SEC.4.



CHAPTER 6. INDIVIDUAL CONTRIBUTIONS

IC 12-15-6-2
Copayment; application for certain services
Sec. 2. The office shall apply a copayment for certain types of Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-6-3
Copayment; time for making
Sec. 3. (a) A copayment shall be made by the recipient of Medicaid upon receipt of assistance. If a recipient of Medicaid does not make the copayment, the office may not require the provider to collect the copayment. However, a provider may not voluntarily waive the copayment by the recipient under this section.
(b) The office may adopt rules under IC 4-22-2 to prescribe that the copayment amount is not deducted from the reimbursement to the provider for services provided by the provider if a recipient of Medicaid does not make the copayment.
As added by P.L.2-1992, SEC.9. Amended by P.L.114-1996, SEC.1.

IC 12-15-6-4
Services to which copayment applies; exceptions
Sec. 4. A copayment applies to all services except the following:
(1) Services furnished to individuals less than eighteen (18) years of age.
(2) Services furnished to pregnant women if the services relate to the pregnancy or to any other medical condition that might complicate the pregnancy.
(3) Services furnished to individuals who are inpatients in hospitals, nursing facilities, including intermediate care facilities for the mentally retarded, and other medical institutions.
(4) Emergency services as defined by regulations adopted by the Secretary of the United States Department of Health and Human Services.
(5) Services furnished to individuals by health maintenance organizations in which the individuals are enrolled.
(6) Family planning services and supplies described in 42 U.S.C. 1396d(a)(4)(C). (7) Physical examinations to determine the need for medical services.
As added by P.L.2-1992, SEC.9.

IC 12-15-6-5
Provider to charge maximum copayment allowable
Sec. 5. A provider shall charge the maximum copayment allowable under federal statute or regulation.
As added by P.L.2-1992, SEC.9.

IC 12-15-6-6
Repealed
(Repealed by P.L.278-1993(ss), SEC.29.)

IC 12-15-6-7
Repealed
(Repealed by P.L.278-1993(ss), SEC.29.)



CHAPTER 7. PERSONAL ALLOWANCE

IC 12-15-7-2
Amount of allowance; permissible range
Sec. 2. Fifty-two dollars ($52) monthly may be exempt from income eligibility consideration.
As added by P.L.2-1992, SEC.9. Amended by P.L.272-1999, SEC.40; P.L.294-2001, SEC.3.

IC 12-15-7-3
Use of allowance
Sec. 3. The money described in section 2 of this chapter may be exclusively used by the recipient for the recipient's personal needs.
As added by P.L.2-1992, SEC.9.

IC 12-15-7-4
Individuals employed as part of habilitation plan or working in sheltered workshop or day activity center; amount of allowance
Sec. 4. The personal allowance for one (1) month described in sections 1, 2, and 3 of this chapter for an individual whose employment is part of the recipient's individual habilitation plan or who is working in a sheltered workshop or day activity center is the amount that a person would be entitled to retain under sections 1, 2, and 3 of this chapter plus an amount equal to one-half (1/2) of the remainder of:
(1) gross earned income for the month; minus
(2) the sum of:
(A) sixteen dollars ($16);
(B) the amount withheld from the recipient's paycheck for that month for payment of state income tax, federal income tax, and the tax prescribed by the Federal Insurance Contribution Act (26 U.S.C. 3101 et seq.); and
(C) transportation expenses for the month.
As added by P.L.2-1992, SEC.9.

IC 12-15-7-5
Retention of amount equal to individual's state and local income

tax liability; monthly limitation; exemption from income eligibility consideration; use of amount retained
Sec. 5. (a) In addition to the amount that may be retained as a personal allowance under this chapter, an individual is allowed to retain an amount equal to the individual's state and local income tax liability.
(b) The amount that may be retained during a month may not exceed one-third (1/3) of the individual's state and local income tax liability for the calendar quarter in which the month occurs. This amount is exempt from income eligibility consideration by the office.
(c) The amount retained under this section must be used by the individual to pay any state or local income taxes owed.
As added by P.L.2-1992, SEC.9.

IC 12-15-7-6
Payment calculation for federal SSI recipient; exemption from income eligibility consideration
Sec. 6. (a) If an individual described in section 1 of this chapter:
(1) is a recipient of assistance under the federal Supplemental Security Income (SSI) program; and
(2) receives an income that is less than the amount described in section 2 of this chapter;
the office shall pay to the individual an amount equal to the difference between the amount of the monthly allowance described in section 2 of this chapter and the amount of income, including assistance under the federal Supplemental Security Income (SSI) program received by the individual.
(b) Money paid to an individual under subsection (a) is exempt from income eligibility consideration.
As added by P.L.294-2001, SEC.4. Amended by P.L.26-2003, SEC.1.



CHAPTER 8. LIENS

IC 12-15-8-2
Recipient asserting claim against insurer; lien for medical expenses paid or for medical services rendered; amount
Sec. 2. Whenever:
(1) the office pays for medical expenses or renders medical services on behalf of a person who has been injured or has suffered an illness or a disease; and
(2) the person asserts a claim against an insurer as a result of that person's injury, illness, or disease;
the office has a lien against the insurer, to the extent of the amount paid by the office, on any recovery from the insurer.
As added by P.L.2-1992, SEC.9.

IC 12-15-8-3
Perfection of lien
Sec. 3. A lien under this chapter is not effective unless the office takes the following actions before the party alleged to be liable has concluded a final settlement with the injured, ill, or diseased person or the person's attorney or legal representative as compensation for the person's injury, illness, or disease:
(1) Filing in the Marion County circuit court a written notice stating the following:
(A) Notice of the eligibility of the injured, ill, or diseased person for Medicaid.
(B) The name and address of the injured, ill, or diseased person.
(C) The name of the person, firm, limited liability company, or corporation alleged to be liable to the injured, ill, or diseased person. (2) Sending to the person, firm, limited liability company, or corporation alleged to be liable, by registered or certified mail, a copy of the notice required by subdivision (1), with a statement of the date of filing of the notice.
As added by P.L.2-1992, SEC.9. Amended by P.L.8-1993, SEC.182.

IC 12-15-8-4
Notice; person for whom medical expenses paid, insurance carrier, and attorney for injured or diseased person
Sec. 4. In addition to the requirements of section 3 of this chapter, the office shall send a copy of the notice required by section 3(1) of this chapter to the following persons or entities if the appropriate names and addresses can be determined:
(1) The injured, ill, or diseased person for whom the office has paid medical expenses.
(2) An insurance carrier that may be ultimately liable.
(3) An attorney for the injured or diseased person.
As added by P.L.2-1992, SEC.9.

IC 12-15-8-5
Itemized statement of medical expenses paid; sending statement to person for whom expenses paid and to attorney for injured or diseased person; time
Sec. 5. Not more than twenty-one (21) days after the filing of the notice required under section 3(1) of this chapter, the office shall send to persons or entities listed in section 4(1) and 4(3) of this chapter an itemized statement of the medical expenses paid by the office for which the office seeks to perfect a lien.
As added by P.L.2-1992, SEC.9.

IC 12-15-8-6
Actions on behalf of injured, ill, or diseased person and to perfect lien; conditions
Sec. 6. (a) The office may, on behalf of an injured, an ill, or a diseased person and to perfect a lien provided by this chapter, initiate and prosecute an action or a proceeding against a:
(1) person;
(2) firm;
(3) corporation; or
(4) limited liability company;
who may be liable to the injured, ill, or diseased person.
(b) The office may initiate an action or a proceeding under subsection (a) only if the following occurs:
(1) The injured, ill, or diseased person has not initiated legal proceedings against the person, firm, limited liability company, or corporation alleged to be liable.
(2) The time remaining under the statute of limitations for the action or proceeding is not more than six (6) months.
As added by P.L.2-1992, SEC.9. Amended by P.L.8-1993, SEC.183.
IC 12-15-8-7
Recovery under lien; payment of pro rata share of costs and expenses incurred in asserting claim
Sec. 7. If the office recovers money under a lien established by this chapter and the recovery is the result of a claim asserted by an injured, an ill, or a diseased person, the office shall pay the office's pro rata share of all costs and reasonably necessary expenses incurred in asserting the claim, including the following:
(1) Deposition costs.
(2) Witness fees.
(3) Other costs and expenses.
As added by P.L.2-1992, SEC.9.

IC 12-15-8-8
Attorney's fees
Sec. 8. (a) This section does not apply to a lien on a Medicaid recipient's real property under IC 12-15-8.5.
(b) This section applies only to a lien on a recovery under section 1 or section 2 of this chapter.
(c) The office shall pay attorney's fees in the amount of one (1) of the following:
(1) Twenty-five percent (25%) of the office's recovery under the lien if the claim was collected without initiating legal proceedings.
(2) Thirty-three and one-third percent (33 1/3%) of the office's recovery under the lien if the claim was collected by initiating legal proceedings.
As added by P.L.2-1992, SEC.9. Amended by P.L.224-2003, SEC.81; P.L.236-2007, SEC.1.

IC 12-15-8-9
Waiver of right to lien
Sec. 9. (a) The office may waive the office's right to assert a lien under this chapter.
(b) If the office does waive the right to a lien, the office is not liable for a pro rata share of costs under section 7 of this chapter.
As added by P.L.2-1992, SEC.9.



CHAPTER 8.5. LIENS ON REAL PROPERTY OF MEDICAID RECIPIENTS

IC 12-15-8.5-2
Lien for Medicaid expenditures
Sec. 2. (a) When the office, in accordance with 42 U.S.C. 1396p, determines that a Medicaid recipient who resides in a medical institution cannot reasonably be expected to be discharged from a medical institution and return home, the office may obtain a lien on the Medicaid recipient's real property for the cost of all Medicaid expenditures made on behalf of the recipient.
(b) The office shall conduct a look back (as described in 42 U.S.C. 1396p(c)) of a Medicaid recipient's property of at least three (3) years.
(c) A lien obtained under this chapter is subordinate to the security interest of a financial institution that loans money to be used as operating capital for the operation of a farm, a business, or income producing real property.
As added by P.L.178-2002, SEC.81. Amended by P.L.224-2003, SEC.71; P.L.1-2007, SEC.122.

IC 12-15-8.5-3
Limitations on lien
Sec. 3. The office may not obtain a lien under this chapter if any of the following persons lawfully reside in the home of the Medicaid recipient who resides in the medical institution:
(1) The Medicaid recipient's spouse.
(2) The Medicaid recipient's child who is:
(A) less than twenty-one (21) years of age; or
(B) disabled as defined by the federal Supplemental Security Income program.
(3) The Medicaid recipient's sibling who has an ownership interest in the home and who has lived in the home continuously beginning at least twelve (12) months before the recipient was admitted to the medical institution.
(4) The Medicaid recipient's parent.
As added by P.L.178-2002, SEC.81. Amended by P.L.224-2003, SEC.72.

IC 12-15-8.5-4
Notice required before lien obtained Sec. 4. Before obtaining a lien on a Medicaid recipient's interest in real property under this chapter, the office shall notify in writing the Medicaid recipient and the Medicaid recipient's authorized representative, if applicable, of the following:
(1) The office's determination that the Medicaid recipient cannot reasonably be expected to be discharged from the medical institution.
(2) The office's intent to impose a lien on the Medicaid recipient's home.
(3) The Medicaid recipient's right to a hearing under IC 12-15-28 upon the Medicaid recipient's request regarding whether the requirements for the imposition of a lien are satisfied. A lien may not be filed for at least thirty (30) days after the notice is given and until the hearing process is completed if a hearing is requested.
As added by P.L.178-2002, SEC.81.

IC 12-15-8.5-5
Notice required to obtain lien; filing and distribution of notice
Sec. 5. (a) The office shall obtain a lien under this chapter by filing a notice of lien with the recorder of the county in which the real property subject to the lien is located. The notice shall be filed prior to the recipient's death and shall include the following:
(1) The name and place of residence of the individual against whose property the lien is asserted.
(2) A legal description of the real property subject to the lien.
(b) Upon the office's request, the county auditor or assessor of a county shall furnish the office with the legal description of any property in the county registered to the recipient.
(c) The office shall file one (1) copy of the notice of lien with the division of family resources in the county in which the real property is located. The division of family resources shall retain a copy of the notice with the records of the division of family resources.
(d) The office shall provide one (1) copy of the notice of lien to the recipient or the Medicaid recipient's authorized representative, if applicable, whose real property is affected.
As added by P.L.178-2002, SEC.81. Amended by P.L.128-2012, SEC.13.

IC 12-15-8.5-6
Effect of notice of lien; duration of lien
Sec. 6. (a) Beginning on the date on which a notice of lien is recorded in the office of the county recorder under section 5 of this chapter, the notice of lien:
(1) constitutes due notice of a lien against the Medicaid recipient's real property for any amount then recoverable and any amount that becomes recoverable under this article; and
(2) gives a specific lien in favor of the office on the Medicaid recipient's interest in the real property.
(b) The lien continues from the date of filing the lien until the

lien:
(1) is satisfied; or
(2) is released.
As added by P.L.178-2002, SEC.81. Amended by P.L.224-2003, SEC.73.

IC 12-15-8.5-7
Lien foreclosure; automatic expiration of lien
Sec. 7. The office may bring proceedings in foreclosure on a lien arising under this chapter:
(1) during the lifetime of the Medicaid recipient if the Medicaid recipient or a person acting on behalf of the Medicaid recipient sells the property; or
(2) upon the death of the Medicaid recipient.
The lien automatically expires unless the office commences a foreclosure action not later than two (2) years after the Medicaid recipient's death.
As added by P.L.178-2002, SEC.81. Amended by P.L.224-2003, SEC.74.

IC 12-15-8.5-8
Limitations on enforcement of lien
Sec. 8. The office may not enforce a lien against a Medicaid recipient's home under this chapter as long as any of the following individuals reside in the home:
(1) The recipient's child of any age if the child:
(A) resided in the home for at least twenty-four (24) months before the Medicaid recipient was admitted to the medical institution;
(B) provided care to the Medicaid recipient that delayed the Medicaid recipient's admission to the medical institution; and
(C) has resided in the home on a continuous basis since the date of the individual's admission to the medical institution.
(2) The Medicaid recipient's sibling who has an ownership interest in the home and who has lived in the home continuously beginning at least twelve (12) months before the Medicaid recipient was admitted to the medical institution.
As added by P.L.178-2002, SEC.81. Amended by P.L.224-2003, SEC.75.

IC 12-15-8.5-9
Release of lien; waiver of filing fee
Sec. 9. (a) The office shall release a lien imposed under this chapter within ten (10) business days after the division of family resources receives notice that the Medicaid recipient:
(1) is no longer living in the medical institution; and
(2) has returned home to live.
(b) The county recorder shall waive the filing fee for the filing of a release made under this section. (c) If the property subject to the lien is sold, the office shall release its lien at the closing, and the lien shall attach to the net proceeds of the sale.
As added by P.L.178-2002, SEC.81. Amended by P.L.224-2003, SEC.76; P.L.128-2012, SEC.14.

IC 12-15-8.5-10
Repealed
(Repealed by P.L.224-2003, SEC.80.)

IC 12-15-8.5-11
Repealed
(Repealed by P.L.224-2003, SEC.80.)

IC 12-15-8.5-12
Conditions under which lien is void
Sec. 12. (a) This section applies:
(1) after the death of a Medicaid recipient whose property; or
(2) upon the sale of property that;
is subject to a lien under this chapter.
(b) A lien under this chapter is void if both of the following occur:
(1) The owner of property subject to a lien under this chapter or any person or corporation having an interest in the property, including a mortgagee or a lienholder, provides written notice to the office to file an action to foreclose the lien.
(2) The office fails to file an action to foreclose the lien in the county where the property is located not later than sixty (60) days after receiving the notice.
However, this section does not prevent the claim from being collected as other claims are collected by law.
(c) A person who gives notice under subsection (b)(1) by registered or certified mail to the office at the address given in the recorded statement and notice of intention to hold a lien may file an affidavit of service of the notice to file an action to foreclose the lien with the recorder of the county in which the property is located. The affidavit must state the following:
(1) The facts of the notice.
(2) That more than sixty (60) days have passed since the notice was received by the office.
(3) That no action for foreclosure of the lien is pending.
(4) That no unsatisfied judgment has been rendered on the lien.
(d) The recorder shall:
(1) record the affidavit of service in the miscellaneous record book of the recorder's office; and
(2) certify on the face of the record any lien that is fully released.
When the recorder records the affidavit and certifies the record under this subsection, the real estate described in the lien is released from the lien.
As added by P.L.224-2003, SEC.77. Amended by P.L.246-2005,

SEC.106.

IC 12-15-8.5-13
Contracting with attorney; attorney's fees
Sec. 13. (a) The office may contract with an attorney to obtain or enforce a lien under this chapter.
(b) If the office contracts with an attorney under this section, the attorney's fees may not exceed:
(1) seven and five-tenths percent (7.5%) of the office's recovery under the lien if the proceeding to obtain and enforce the lien is not contested; or
(2) ten percent (10%) of the office's recovery under the lien if the proceeding to obtain and enforce the lien is contested.
As added by P.L.236-2007, SEC.2.



CHAPTER 9. DEATH AND FUNERAL EXPENSES; CLAIMS AGAINST AN ESTATE

IC 12-15-9-0.6
Claim against assets not included in probate estate; time limit
Sec. 0.6. (a) The office's claim against assets that are not included in the individual's probate estate may be enforced as set out in IC 32-17-13.
(b) Enforcement of a claim against assets that are not included in an individual's probate estate must be commenced not more than nine (9) months after the decedent's death. This limit does not apply to any assets that were not reported to the county office of the division of family resources.
As added by P.L.178-2002, SEC.83. Amended by P.L.1-2003, SEC.54; P.L.145-2006, SEC.87; P.L.44-2009, SEC.12.

IC 12-15-9-0.7
Repealed
(Repealed by P.L.246-2005, SEC.230.)

IC 12-15-9-0.8
Limitation on definition of estate
Sec. 0.8. Any nonprobate assets:
(1) that the office determined were exempt or unavailable assets; or
(2) that were transferred out of the probate estate;
before May 1, 2002, may not be included in the definition of estate under this chapter.
As added by P.L.178-2002, SEC.85.

IC 12-15-9-1
Amount of claim; preference
Sec. 1. Upon the death of a Medicaid recipient, the total amount of Medicaid paid on behalf of the recipient after the recipient became fifty-five (55) years of age must be allowed as a preferred claim against the estate of the recipient in favor of the state. The affidavit of a person designated by the secretary to administer this section is evidence of the amount of the claim and is payable after the payment of the following in accordance with IC 29-1-14-9:
(1) Funeral expenses for the recipient, not to exceed three hundred fifty dollars ($350).
(2) The expenses of the last illness of the recipient that are authorized or paid by the office.
(3) The expenses of administering the estate, including the attorney's fees approved by the court.
As added by P.L.2-1992, SEC.9. Amended by P.L.152-1995, SEC.6; P.L.246-2005, SEC.108; P.L.149-2012, SEC.4.

IC 12-15-9-2
Property exempt from enforcement
Sec. 2. A claim may not be enforced against the following:
(1) Real estate of a recipient while it is necessary for the support, maintenance, or comfort of the surviving spouse, a dependent child less than twenty-one (21) years of age, or a dependent who is nonsupporting because of blindness or other disability.
(2) Personal property necessary for the support, maintenance, or comfort of the surviving spouse, a dependent child less than twenty-one (21) years of age, or a dependent who is nonsupporting because of blindness or other disability.
(3) Personal effects, ornaments, or keepsakes of the deceased.
As added by P.L.2-1992, SEC.9. Amended by P.L.152-1995, SEC.7.

IC 12-15-9-5
Claims against the estate of a recipient's spouse prohibited
Sec. 5. The office may not file a claim against the estate of a

recipient's surviving spouse.
As added by P.L.152-1995, SEC.8. Amended by P.L.246-2005, SEC.109; P.L.149-2012, SEC.5.

IC 12-15-9-6
Waiver in cases of undue hardship; rules
Sec. 6. Notwithstanding sections 2 and 5 of this chapter, the office may waive the application of this chapter in cases of undue hardship. The office of the secretary shall adopt rules under IC 4-22-2 establishing criteria for hardship waivers that are consistent with guidelines of the Secretary of the United States Department of Health and Human Services.
As added by P.L.152-1995, SEC.9.

IC 12-15-9-7
Reimbursement; proceeds of annuity contracts
Sec. 7. A person receiving beneficiary payments from an annuity contract of a deceased Medicaid recipient is liable to the state for reimbursement of Medicaid benefits:
(1) paid to; or
(2) on behalf of;
the deceased Medicaid recipient to the extent of any payments that are received by the person under a annuity contract purchased after May 1, 2005.
As added by P.L.246-2005, SEC.110.



CHAPTER 10. SELECTION OF PROVIDER

IC 12-15-10-3
Individuals required to furnish providers with Medicaid information; rules
Sec. 3. The office may by rule require the individual to furnish providers with information regarding Medicaid provided to the individual.
As added by P.L.2-1992, SEC.9.

IC 12-15-10-4
Furnishing providers with information; forms
Sec. 4. The office shall provide forms for providing information under section 3 of this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-10-5
Documentation of Medicaid provided; rules
Sec. 5. The office may by rule require a provider to make available to the office information necessary to document Medicaid provided under this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-10-6
Selection of primary dental provider encouraged
Sec. 6. The office shall encourage the parent of a child who is a recipient of Medicaid to select a primary dental provider for the child before the child is eighteen (18) months of age.
As added by P.L.169-2001, SEC.2.



CHAPTER 11. PROVIDER AGREEMENTS AND COMPETITIVE BIDDING

IC 12-15-11-2
Services other than physician services provided by managed care provider; provider agreement; filing; form
Sec. 2. A provider desiring to participate in the Medicaid program by providing to individuals eligible for Medicaid services, other than physician services provided by a managed care provider, shall file a provider agreement with the office on forms provided by the office.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-3
Provider agreements; required contents
Sec. 3. A provider agreement must do the following:
(1) Include information that the office determines necessary to facilitate carrying out of IC 12-15.
(2) Prohibit the provider from requiring payment from a recipient of Medicaid, except where a copayment is required by law.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-4
Providing physician services as managed care provider; provider agreement
Sec. 4. A provider desiring to participate in the Medicaid program by providing physician services as a managed care provider must enter into a provider agreement with the office or the contractor under IC 12-15-30 to provide Medicaid services.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-5
Compliance with enrollment requirements
Sec. 5. A provider who participates in the Medicaid program must comply with the enrollment requirements that are established under rules adopted under IC 4-22-2 by the secretary.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-6
Execution of provider agreement; authority of office to exclude

provider from participation by entry into exclusive contract with another provider
Sec. 6. After a provider signs a provider agreement under this chapter, the office may not exclude the provider from participating in the Medicaid program by entering into an exclusive contract with another provider or group of providers, except as provided under section 7 of this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-7
Competitive bids; services and items for which bids may be sought
Sec. 7. The office may seek competitive bids for the following items or services provided under Medicaid:
(1) Prescribed drugs and services for state operated institutions.
(2) Physical therapy and other therapeutic services.
(3) Prescribed laboratory and x-ray services.
(4) Eyeglasses and prosthetic devices.
(5) Medical equipment and supplies.
(6) Transportation services.
As added by P.L.2-1992, SEC.9.



CHAPTER 11.5. LAKE COUNTY DISPROPORTIONATE SHARE HOSPITALS

IC 12-15-11.5-1
"Hospital" defined
Sec. 1. As used in this chapter, "hospital" refers to an acute care hospital provider that:
(1) is licensed under IC 16-21;
(2) qualifies as a disproportionate share hospital under IC 12-15-16; and
(3) is the sole disproportionate share hospital in a city located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by P.L.142-2000, SEC.2.

IC 12-15-11.5-2
Hospital as contracted provider to eligible individuals
Sec. 2. The office's managed care contractor shall regard a hospital as a contracted provider in the office's managed care services program, which provides a capitated prepayment managed care system, for the provision of medical services to each individual who:
(1) is eligible to receive services under IC 12-15 and has enrolled in the office's managed care services program;
(2) resides in the same city in which the hospital is located; and
(3) has selected a primary care provider who:
(A) is a contracted provider with the office's managed care contractor; and
(B) has medical staff privileges at the hospital.
As added by P.L.142-2000, SEC.2. Amended by P.L.141-2001, SEC.2.

IC 12-15-11.5-3
Repealed
(Repealed by P.L.145-2005, SEC.30.)

IC 12-15-11.5-3.1
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 12-15-11.5-4 Repealed
(Repealed by P.L.1-2002, SEC.172.)

IC 12-15-11.5-4.1
Repealed
(Repealed by P.L.145-2005, SEC.30.)

IC 12-15-11.5-4.2
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 12-15-11.5-5
Repealed
(Repealed by P.L.1-2002, SEC.172.)

IC 12-15-11.5-6
Claim for reimbursement treated as disputed claim
Sec. 6. A claim for reimbursement for services shall be treated as a disputed claim under this chapter if:
(1) it is submitted within one hundred twenty (120) days after the date that services are rendered;
(2) it is denied by the managed care contractor;
(3) the hospital submits a written notice of dispute for the claim to the managed care contractor not more than sixty (60) days after the receipt of the denial notice;
(4) it is appealed in accordance with the managed care contractor's internal appeals process; and
(5) payment for the claim is denied by the managed care contractor following its internal appeals process.
As added by P.L.142-2000, SEC.2.

IC 12-15-11.5-7
Conclusion of appeal
Sec. 7. The office's managed care contractor must conclude an appeal under section 6(4) of this chapter and notify the hospital of its decision not more than thirty-five (35) days after the managed care contractor receives a notice from the hospital disputing the managed care contractor's denial of a claim.
As added by P.L.142-2000, SEC.2.

IC 12-15-11.5-8
Dispute resolution procedure requirements
Sec. 8. (a) A contract entered into by a hospital with the office's managed care contractor for the provision of services under the office's managed care services program must include a dispute resolution procedure for all disputed claims. Unless agreed to in writing by the hospital and the office's managed care contractor, the dispute resolution procedure must include the following requirements:
(1) That submission of disputed claims must be made to an

independent arbitrator selected under subsection (b).
(2) Each claim must set forth with specificity the issues to be arbitrated, the amount involved, and the relief sought.
(3) That the hospital and the office's managed care contractor shall attempt in good faith to resolve all disputed claims.
(4) The hospital shall submit to the arbitrator any claims that remain in dispute sixty (60) calendar days after the hospital receives written notice as provided under section 7 of this chapter.
(5) That resolution of disputes by the arbitrator must occur not later than ninety (90) calendar days after submission of disputed claims to the arbitrator, unless the parties mutually agree otherwise.
(6) That determinations of the arbitrator are final and binding and not subject to any appeal or review procedure.
(7) That the arbitrator does not have the authority to award any punitive or exemplary damages or to vary or ignore the terms of any contract between the parties and shall be bound by controlling law.
(8) That judgment upon the award rendered by the arbitrator may be entered and enforced in and is subject to the jurisdiction of a court with jurisdiction in Indiana.
(9) That the cost of the arbitrator must be shared equally by the parties, and each party must bear its own attorney and witness fees.
(b) The parties to a contract described in subsection (a) shall mutually agree on an independent arbitrator, or, if the parties are unable to reach agreement on an independent arbitrator, the following procedure must be followed:
(1) Each party shall select an independent representative, and the independent representatives shall select a panel of three (3) independent arbitrators who have experience in institutional and professional health care delivery practices and procedures and have had no prior dealing with either party other than as an arbitrator.
(2) The parties will each strike one (1) arbitrator from the panel selected under subdivision (1), and the remaining arbitrator serves as the arbitrator of the disputed claims under subsection (a).
(3) The procedures for selecting an arbitrator under this section must be completed not later than twenty (20) calendar days after the hospital provides written notice of at least one (1) disputed claim.
As added by P.L.142-2000, SEC.2.

IC 12-15-11.5-9
Arbitration process to be followed for disputed claims between hospital and managed care contractor
Sec. 9. The arbitration process described in section 8 of this chapter shall also be followed for resolution of disputed claims

between a hospital and the office's managed care contractor, if the hospital is not a contracted provider in the office's managed health care services program.
As added by P.L.142-2000, SEC.2.

IC 12-15-11.5-10
Arbitration of disputed claims
Sec. 10. A hospital and the managed care contractor of the office shall use the arbitration procedure in section 8 of this chapter for the resolution of all disputed claims that have accrued as of March 17, 2000.
As added by P.L.220-2011, SEC.265.



CHAPTER 12. MANAGED CARE

IC 12-15-12-0.5
"Emergency services" defined
Sec. 0.5. As used in this chapter, "emergency services" means covered inpatient and outpatient services that are:
(1) furnished by a provider qualified to furnish emergency services; and
(2) needed to evaluate or stabilize an emergency medical condition.
As added by P.L.223-2001, SEC.5.

IC 12-15-12-0.7
"Post-stabilization care services" defined
Sec. 0.7. As used in this chapter, "post-stabilization care services" means covered services related to an emergency medical condition that are provided after an enrollee is stabilized in order to maintain the stabilized condition or, under the circumstances described in IC 12-15-12-17(b)(3), to improve or resolve the enrollee's condition.
As added by P.L.223-2001, SEC.6.

IC 12-15-12-1
Providers from whom recipients may obtain services other than physician services; exceptions
Sec. 1. Except as provided in sections 6, 7, and 8 of this chapter, a Medicaid recipient may obtain any Medicaid services, with the exception of physician services, from a provider who has entered into a provider agreement under IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-2
Providers from whom recipients may receive physician services; exceptions
Sec. 2. Except as provided in sections 8 and 9 of this chapter, a

Medicaid recipient may receive physician services from a managed care provider selected by the recipient from a list of managed care providers furnished the recipient by the office.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-3
List of managed care providers furnished recipient; providers included; exception
Sec. 3. Except as provided in section 9 of this chapter, the list of managed care providers furnished the recipient must include the names of all managed care providers who meet the following requirements:
(1) Have entered into a provider agreement with the office under IC 12-15-11 to provide physician services to Medicaid recipients.
(2) Provide physician services in the geographic area in which the recipient resides.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-4
Failure by recipient to select managed care provider within reasonable time; assignment by office; exception
Sec. 4. Except as provided in section 9 of this chapter, if a recipient fails to select a managed care provider within a reasonable time after the list is furnished the recipient, the office may assign a managed care provider to the recipient.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-4.5
Managed care prescription drug program requirements
Sec. 4.5. A managed care provider's contract or provider agreement with the office may include a prescription drug program, subject to IC 12-15-5-5, IC 12-15-35, and IC 12-15-35.5.
As added by P.L.101-2005, SEC.2.

IC 12-15-12-5
Circumstances permitting recipient to receive physician services from provider other than managed care provider; exceptions
Sec. 5. Except as provided in sections 6 and 7 of this chapter, a Medicaid recipient may not receive physician services from a provider other than the managed care provider selected by the recipient under section 2 of this chapter, except as follows:
(1) In an emergency.
(2) Upon the written referral of the managed care provider.
(3) As provided in sections 6 through 9 of this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-6
Admission to hospital by physician other than managed care provider; notification of managed care provider; services for

which payment made
Sec. 6. (a) A Medicaid recipient may be admitted to a hospital by a physician other than the recipient's managed care provider if the recipient requires immediate medical treatment.
(b) The admitting physician shall notify the recipient's managed care provider of the recipient's admission not more than forty-eight (48) hours after the recipient's admission.
(c) Payment for services provided a recipient admitted to a hospital under this section shall be made only for services that the office or the contractor under IC 12-15-30 determines were medically reasonable and necessary.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-7
Providers from whom recipients may obtain eye care services other than surgical services
Sec. 7. A Medicaid recipient may obtain eye care services, except for surgical services, from any provider licensed under IC 25-22.5 or IC 25-24 who has entered into a provider agreement under IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-8
Providers from whom recipients may obtain foot care services
Sec. 8. A Medicaid recipient may obtain foot care services from any provider licensed under IC 25-22.5 or IC 25-29 who has entered into a provider agreement under IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-9
Providers from whom recipients may obtain psychiatric services
Sec. 9. A Medicaid recipient may obtain psychiatric services from any provider licensed under IC 25-22.5 who has entered into a provider agreement under IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-10
Selection or assignment of managed care provider; selection of new provider; exception
Sec. 10. (a) A Medicaid recipient who has selected or been assigned a managed care provider under this chapter may not select a new managed care provider for twelve (12) months after the managed care provider was selected or assigned.
(b) The office may make an exception to the requirement under subsection (a) if the office determines that circumstances warrant a change.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-11
Waiver from Department of Health and Human Services;

implementation of chapter
Sec. 11. The office shall seek the necessary waiver under 42 U.S.C. 1396n(b)(1) from the United States Department of Health and Human Services to implement this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-12
Payments to providers
Sec. 12. For a managed care program or demonstration project established or authorized by the office, or established or authorized by another entity or agency working in conjunction with or under agreement with the office, the office must provide for payment to providers in the managed care program that the office finds is reasonable and adequate to meet the costs that must be incurred by efficiently and economically operated providers in order to:
(1) provide care and services in conformity with applicable state and federal laws, regulations, and quality and safety standards; and
(2) ensure that individuals eligible for medical assistance under the managed care program or demonstration project have reasonable access (taking into account geographic location and reasonable travel time) to the services provided by the managed care program.
As added by P.L.93-1995, SEC.3.

IC 12-15-12-13
Permitted forms
Sec. 13. (a) The office and an entity with which the office contracts for the payment of claims shall accept claims submitted on any of the following forms by an individual or organization that is a contractor or subcontractor of the office:
(1) HCFA-1500.
(2) HCFA-1450 (UB92).
(3) American Dental Association (ADA) claim form.
(4) Pharmacy and compound drug form.
(b) The office and an entity with which the office contracts for the payment of claims:
(1) may designate as acceptable claim forms other than a form listed in subsection (a); and
(2) may not mandate the use of a crossover claim form.
As added by P.L.256-2001, SEC.2.

IC 12-15-12-14
Enrollment in risk-based managed care program required
Sec. 14. (a) This section applies to a Medicaid recipient:
(1) who is determined by the office to be eligible for enrollment in a Medicaid managed care program;
(2) whose Medicaid eligibility is not based on the individual's aged, blind, or disabled status; and
(3) who resides in a county having a population of: (A) more than one hundred eighty-five thousand (185,000) but less than two hundred fifty thousand (250,000);
(B) more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000);
(C) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000);
(D) more than three hundred thousand (300,000) but less than four hundred thousand (400,000); or
(E) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Not later than January 1, 2003, the office shall require a recipient described in subsection (a) to enroll in the risk-based managed care program.
(c) The office:
(1) shall apply to the United States Department of Health and Human Services for any approval necessary; and
(2) may adopt rules under IC 4-22-2;
to implement this section.
As added by P.L.291-2001, SEC.160. Amended by P.L.170-2002, SEC.81; P.L.107-2002, SEC.11; P.L.1-2003, SEC.55; P.L.119-2012, SEC.106.

IC 12-15-12-15
Coverage for emergency services
Sec. 15. The office, for purposes of the primary care case management program, and a managed care contractor, for purposes of the risk-based managed care program, shall:
(1) cover and pay for all medically necessary screening services provided to an individual who presents to an emergency department with an emergency medical condition; and
(2) beginning July 1, 2001, not deny or fail to process a claim for reimbursement for emergency services on the basis that the enrollee's primary care provider's authorization code for the services was not obtained before or after the services were rendered.
As added by P.L.223-2001, SEC.7.

IC 12-15-12-17
Coverage for post-stabilization care services
Sec. 17. (a) This section applies to post-stabilization care services provided to an individual enrolled in:
(1) the Medicaid risk-based managed care program; or
(2) the Medicaid primary care case management program.
(b) The office, if the individual is enrolled in the primary care case management program, or the managed care organization, if the individual is enrolled in the risk-based managed care program, is financially responsible for the following services provided to an enrollee:
(1) Post-stabilization care services that are pre-approved by a representative of the office or the managed care organization,

as applicable.
(2) Post-stabilization care services that are not pre-approved by a representative of the office or the managed care organization, as applicable, but that are administered to maintain the enrollee's stabilized condition within one (1) hour of a request to the office or the managed care organization for pre-approval of further post-stabilization care services.
(3) Post-stabilization care services provided after an enrollee is stabilized that are not pre-approved by a representative of the office or the managed care organization, as applicable, but that are administered to maintain, improve, or resolve the enrollee's stabilized condition if the office or the managed care organization:
(A) does not respond to a request for preapproval within one (1) hour;
(B) cannot be contacted; or
(C) cannot reach an agreement with the enrollee's treating physician concerning the enrollee's care, and a physician representing the office or the managed care organization, as applicable, is not available for consultation.
(c) If the conditions described in subsection (b)(3)(C) exist, the office or the managed care organization, as applicable, shall give the enrollee's treating physician an opportunity to consult with a physician representing the office or the managed care organization. The enrollee's treating physician may continue with care of the enrollee until a physician representing the office or the managed care organization, as applicable, is reached or until one (1) of the following criteria is met:
(1) A physician:
(A) representing the office or the managed care organization, as applicable; and
(B) who has privileges at the treating hospital;
assumes responsibility for the enrollee's care.
(2) A physician representing the office or the managed care organization, as applicable, assumes responsibility for the enrollee's care through transfer.
(3) A representative of the office or the managed care organization, as applicable, and the treating physician reach an agreement concerning the enrollee's care.
(4) The enrollee is discharged from the treating hospital.
(d) This subsection applies to post-stabilization care services provided under subsection (b)(1), (b)(2), and (b)(3) to an individual enrolled in the Medicaid risk-based managed care program by a provider who has not contracted with a Medicaid risk-based managed care organization to provide post-stabilization care services under subsection (b)(1), (b)(2), and (b)(3) to the individual. Payment for post-stabilization care services provided under subsection (b)(1), (b)(2), and (b)(3) must be in an amount equal to one hundred percent (100%) of the current Medicaid fee for service reimbursement rates for such services. (e) This section does not prohibit a managed care organization from entering into a subcontract with another Medicaid risk-based managed care organization providing for the latter organization to assume financial responsibility for making the payments required under this section.
(f) This section does not limit the ability of the office or the managed care organization to:
(1) review; and
(2) make a determination of;
the medical necessity of the post-stabilization care services provided to an enrollee for purposes of determining coverage for such services.
As added by P.L.223-2001, SEC.8.

IC 12-15-12-18
Payment for emergency services
Sec. 18. (a) Except as provided in subsection (b), this section applies to:
(1) emergency services provided to an individual enrolled in the Medicaid risk-based managed care program; and
(2) medically necessary screening services provided to an individual enrolled in the Medicaid risk-based managed care program;
who presents to an emergency department with an emergency medical condition.
(b) This section does not apply to emergency services or screening services provided to an individual enrolled in the Medicaid risk-based managed care program by a provider who has contracted with a Medicaid risk-based managed care organization to provide emergency services to the individual.
(c) Payment for emergency services and medically necessary screening services in the emergency department of a hospital licensed under IC 16-21 must be in an amount equal to one hundred percent (100%) of the current Medicaid fee for service reimbursement rates for such services.
(d) Payment under subsection (c) is the responsibility of the enrollee's risk-based managed care organization. This subsection does not prohibit the risk-based managed care organization from entering into a subcontract with another Medicaid risk-based managed care organization providing for the latter organization to assume financial responsibility for making the payments required under this section.
(e) This section does not limit the ability of the managed care organization to:
(1) review; and
(2) make a determination of;
the medical necessity of the services provided in a hospital's emergency department for purposes of determining coverage for such services.
As added by P.L.223-2001, SEC.9.
IC 12-15-12-19
Disease management program; case management program
Sec. 19. (a) This section applies to an individual who is a Medicaid recipient.
(b) Subject to subsection (c), the office shall develop the following programs regarding individuals described in subsection (a):
(1) A disease management program for recipients with any of the following chronic diseases:
(A) Asthma.
(B) Diabetes.
(C) Congestive heart failure or coronary heart disease.
(D) Hypertension.
(E) Kidney disease.
(2) A case management program for recipients described in subsection (a) who are at high risk of chronic disease, that is based on a combination of cost measures, clinical measures, and health outcomes identified and developed by the office with input and guidance from the state department of health and other experts in health care case management or disease management programs.
(c) The office shall implement:
(1) a pilot program for at least two (2) of the diseases listed in subsection (b) not later than July 1, 2003; and
(2) a statewide chronic disease program as soon as practicable after the office has done the following:
(A) Evaluated a pilot program described in subdivision (1).
(B) Made any necessary changes in the program based on the evaluation performed under clause (A).
(d) The office shall develop and implement a program required under this section in cooperation with the state department of health and shall use the following persons to the extent possible:
(1) Community health centers.
(2) Federally qualified health centers (as defined in 42 U.S.C. 1396d(l)(2)(B)).
(3) Rural health clinics (as defined in 42 U.S.C. 1396d(l)(1)).
(4) Local health departments.
(5) Hospitals.
(6) Public and private third party payers.
(e) The office may contract with an outside vendor or vendors to assist in the development and implementation of the programs required under this section.
(f) The office and the state department of health shall provide the select joint commission on Medicaid oversight established by IC 2-5-26-3 with an evaluation and recommendations on the costs, benefits, and health outcomes of the pilot programs required under this section. The evaluations required under this subsection must be provided not more than twelve (12) months after the implementation date of the pilot programs.
(g) The office and the state department of health shall report to the

select joint commission on Medicaid oversight established by IC 2-5-26-3 not later than November 1 of each year regarding the programs developed under this section.
(h) The disease management program services for a recipient diagnosed with diabetes or hypertension must include education for the recipient on kidney disease and the benefits of having evaluations and treatment for chronic kidney disease according to accepted practice guidelines.
As added by P.L.291-2001, SEC.161. Amended by P.L.66-2002, SEC.2; P.L.212-2003, SEC.1; P.L.13-2004, SEC.1; P.L.48-2005, SEC.1; P.L.18-2007, SEC.1.

IC 12-15-12-20
Child lead poisoning screening
Sec. 20. The office shall develop the following:
(1) A measure to evaluate the performance of a Medicaid managed care organization in screening a child who is less than six (6) years of age for lead poisoning.
(2) A system to maintain the results of an evaluation under subdivision (1) in written form.
(3) A performance incentive program for Medicaid managed care organizations evaluated under subdivision (1).
As added by P.L.135-2005, SEC.1.

IC 12-15-12-21
Accreditation
Sec. 21. (a) Not later than January 1, 2011, the following must be accredited by the National Committee for Quality Assurance or its successor:
(1) A managed care organization that has contracted with the office before July 1, 2008, to provide Medicaid services under the risk based managed care program.
(2) A behavioral health managed care organization that has contracted before July 1, 2008, with a managed care organization described in subdivision (1).
(b) A:
(1) managed care organization that has contracted with the office after June 30, 2008, to provide Medicaid services under the risk based managed care program; or
(2) behavioral health managed care organization that has contracted after June 30, 2008, with a managed care organization described in subdivision (1);
must begin the accreditation process and obtain accreditation by the National Committee for Quality Assurance or its successor at the earliest time that the National Committee for Quality Assurance allows a managed care organization to be accredited.
As added by P.L.113-2008, SEC.6.

IC 12-15-12-22
Accepting, receiving, and processing electronic claims Sec. 22. A:
(1) managed care organization that has a contract with the office to provide Medicaid services under the risk based managed care program; or
(2) behavioral health managed care organization that has contracted with a managed care organization described in subdivision (1);
shall accept, receive, and process claims for payment that are filed electronically by a Medicaid provider.
As added by P.L.113-2008, SEC.7.



CHAPTER 13. PROVIDER PAYMENT; GENERAL

IC 12-15-13-0.4
"Office" defined
Sec. 0.4. As used in this chapter, "office" includes the following:
(1) The office of Medicaid policy and planning.
(2) A managed care organization that has contracted with the office of Medicaid policy and planning under this article.
(3) A person that has contracted with a managed care organization described in subdivision (2).
As added by P.L.117-2008, SEC.2.

IC 12-15-13-0.5
"Clean claim" defined
Sec. 0.5. (a) Except as provided in section 0.6 of this chapter, as used in this chapter, "clean claim" means a claim submitted by a provider for payment under the Medicaid program that can be processed without obtaining additional information from:
(1) the provider of the service; or
(2) a third party.
(b) The definition under subsection (a):
(1) includes a claim with errors originating in the state's claims processing system; and
(2) does not include a claim:
(A) from a provider who is under investigation for fraud or abuse (as used in 42 CFR 447.45(b); or
(B) under review for medical necessity.
As added by P.L.107-1996, SEC.2 and P.L.257-1996, SEC.2.

IC 12-15-13-0.6
"Clean claim" defined for purposes of IC 12-15-14
Sec. 0.6. (a) "Clean claim", as the term applies to payments to nursing facilities under IC 12-15-14, means a claim submitted by a provider for payment that meets the following conditions:
(1) Contains the following locators:
(A) Type of bill.
(B) Coverage dates.
(C) Bill status. (D) Revenue codes.
(E) Rate of payment.
(F) Service units.
(G) Total charges.
(H) Provider number.
(I) Third party prior payments.
(J) Estimated amount due.
(K) Recipient number.
(L) Provider signature.
(M) Provider name.
(N) Number of covered days of service.
(O) Date of admission.
(P) Condition codes.
(Q) Occurrence codes and dates.
(R) Value codes and amounts.
(S) Third party liability payor name.
(T) Recipient name.
(U) Admitting diagnosis.
(V) Attending physician ID number.
(2) Has correct and valid information for each of the locators required by subdivision (1).
(3) The recipient for whom the claim is submitted is eligible for Medicaid on the date for which the service is billed.
(4) The office has approved the level of care for:
(A) the recipient; and
(B) the facility;
for the dates for which the service is billed.
(5) The provider is eligible to render service on the date for which the service is billed.
(6) The claim does not duplicate a claim already paid.
(b) The definition under subsection (a):
(1) includes a claim with errors originating in the state's claims processing system; and
(2) does not include a claim:
(A) from a provider who is under investigation for fraud or abuse (as used in 42 CFR 447.45(b)); or
(B) under review for medical necessity.
As added by P.L.107-1996, SEC.3 and P.L.257-1996, SEC.3.

IC 12-15-13-0.7
Addition, deletion, or modification of locators
Sec. 0.7. The office may adopt rules under IC 4-22-2 that add, delete, or modify the locators contained in section 0.6(a)(1) of this chapter as necessary to conform with:
(1) changes in federal law or regulation; or
(2) directives from the United States Centers for Medicare and Medicaid Services.
As added by P.L.107-1996, SEC.4 and P.L.257-1996, SEC.4. Amended by P.L.66-2002, SEC.3.
IC 12-15-13-1
Payment, denial, or suspension of claims submitted by nursing facilities; time; notice of suspension or denial
Sec. 1. (a) This section applies only to claims submitted for payment by nursing facilities.
(b) The office shall pay, deny, or suspend each claim submitted by a provider for payment under the Medicaid program not more than:
(1) twenty-one (21) days after the date a claim that is filed electronically; or
(2) thirty (30) days after the date a claim that is filed on paper;
is received by the office or, if IC 12-15-30 applies, by the contractor under IC 12-15-30.
(c) The office shall pay each clean claim.
(d) The office may deny or suspend a claim that is not a clean claim. If the office denies a provider's claim for payment, the office shall notify the provider of each reason the claim was denied.
(e) If the office suspends a provider's claim for payment under the Medicaid program, the office shall notify the provider of each reason the claim was suspended.
As added by P.L.2-1992, SEC.9. Amended by P.L.10-1994, SEC.4; P.L.107-1996, SEC.5; P.L.257-1996, SEC.5.

IC 12-15-13-1.5
Payment of interest on claims submitted by nursing facilities
Sec. 1.5. (a) This section applies only to claims submitted for payment by nursing facilities.
(b) If the office:
(1) fails to pay a clean claim in the time required under section 1(b) of this chapter; or
(2) denies or suspends a claim that is subsequently determined to have been a clean claim when the claim was filed;
the office shall pay the provider interest on the Medicaid allowable amount of the claim.
(c) Interest paid under subsection (b):
(1) accrues beginning:
(A) twenty-two (22) days after the date the claim is filed under section 1(b)(1) of this chapter; or
(B) thirty-one (31) days after the date the claim is filed under section 1(b)(2) of this chapter; and
(2) stops accruing on the date the office pays the claim.
(d) The office shall pay interest under subsection (b) at the same rate as determined under IC 12-15-21-3(7)(A).
As added by P.L.107-1996, SEC.6 and P.L.257-1996, SEC.6. Amended by P.L.42-2011, SEC.29.

IC 12-15-13-1.6
Payment, denial, or suspension of claims; notice of suspension or denial
Sec. 1.6. (a) This section does not apply to claims submitted for

payment by nursing facilities.
(b) The office shall pay or deny each clean claim in accordance with section 1.7 of this chapter.
(c) The office shall deny or suspend each claim that is not a clean claim in accordance with subsection (d).
(d) The office shall deny or suspend each claim that is:
(1) not a clean claim; and
(2) submitted by a provider for payment under the Medicaid program;
not more than thirty (30) days after the date the claim is received by the office or, if IC 12-15-30 applies, by the contractor under IC 12-15-30.
(e) If the office denies a provider's claim for payment under subsection (d) or section 1.7 of this chapter, the office shall notify the provider of each reason the claim was denied.
(f) If the office suspends a provider's claim for payment under subsection (d), the office shall notify the provider of each reason the claim was suspended.
As added by P.L.107-1996, SEC.7 and P.L.257-1996, SEC.7.

IC 12-15-13-1.7
Timing of payment or denial of claims; payment of interest
Sec. 1.7. (a) This section does not apply to claims submitted for payment by nursing facilities.
(b) The office shall pay or deny each clean claim as follows:
(1) If the claim is filed electronically, within twenty-one (21) days after the date the claim is received by:
(A) the office; or
(B) a contractor of the office under IC 12-15-30, if IC 12-15-30 applies.
(2) If the claim is filed on paper, within thirty (30) days after the date the claim is received by:
(A) the office; or
(B) a contractor of the office under IC 12-15-30, if IC 12-15-30 applies.
(c) If:
(1) the office fails to pay or deny a clean claim in the time required under subsection (b); and
(2) the office or a contractor of the office under IC 12-15-30 subsequently pays the claim;
the office shall pay the provider that submitted the claim interest on the Medicaid allowable amount of the claim paid under this section.
(d) Interest paid under subsection (c) shall:
(1) begin accruing:
(A) twenty-two (22) days after the date the claim is filed under subsection (b)(1); or
(B) thirty-one (31) days after the date the claim is filed under subsection (b)(2); and
(2) stop accruing on the date the claim is paid.
(e) In paying interest under subsection (c), the office shall use the

same interest rate as provided in IC 12-15-21-3(7)(A).
As added by P.L.107-1996, SEC.8 and P.L.257-1996, SEC.8.

IC 12-15-13-2
Payments to providers; requirements; federal law or regulations specifying reimbursement criteria
Sec. 2. (a) Except as provided in IC 12-15-14 and IC 12-15-15, payments to Medicaid providers must be:
(1) consistent with efficiency, economy, and quality of care; and
(2) sufficient to enlist enough providers so that care and services are available under Medicaid, at least to the extent that such care and services are available to the general population in the geographic area.
(b) If federal law or regulations specify reimbursement criteria, payment shall be made in compliance with those criteria.
As added by P.L.2-1992, SEC.9. Amended by P.L.278-1993(ss), SEC.27.

IC 12-15-13-3
Repealed
(Repealed by P.L.229-2011, SEC.270.)

IC 12-15-13-3.5
Recovery of overpayment to noninstitutional provider; appeal
Sec. 3.5. (a) As used in this section, "noninstitutional provider" means any Medicaid provider other than the following:
(1) A health facility licensed under IC 16-28.
(2) An ICF/MR (as defined in IC 16-29-4-2).
(b) If the office of the secretary or the office of the secretary's designee believes that an overpayment to a noninstitutional provider has occurred, the office of the secretary or the office of the secretary's designee may submit to the noninstitutional provider a preliminary review of draft audit findings.
(c) A noninstitutional provider that receives a preliminary review of draft audit findings under subsection (b) may request administrative reconsideration of the preliminary review of draft audit findings not later than forty-five (45) days after the issuance of the preliminary review of draft audit findings. The noninstitutional provider may submit comments along with the request for administrative reconsideration. The noninstitutional provider must request administrative reconsideration before filing an appeal.
(d) Following administrative reconsideration of the preliminary review of draft audit findings and any comments submitted along with the noninstitutional provider's request for administrative consideration and if the office of the secretary or the office of the secretary's designee believes that an overpayment has occurred, the office of the secretary or the office of the secretary's designee shall notify the noninstitutional provider in writing that the office of the secretary or the office of the secretary's designee: (1) believes that the overpayment has occurred; and
(2) is issuing a final calculation of the overpayment.
(e) A noninstitutional provider who receives a notice under subsection (d) may elect to do one (1) of the following:
(1) Repay the amount of the final calculation not later than three hundred (300) days after the provider received the notice under subsection (d), including interest:
(A) due from the noninstitutional provider; and
(B) accruing from the date of overpayment.
(2) Request a hearing by filing an administrative appeal not later than sixty (60) days after receiving the notice under subsection (d) and repay the amount of the final calculation of the overpayment under subsection (d) not later than three hundred (300) days after receiving the notice under subsection (d).
(f) If:
(1) a noninstitutional provider elects to proceed under subsection (e)(2); and
(2) the office of the secretary or the office of the secretary's designee determines after the hearing and any subsequent appeal that the noninstitutional provider does not owe the money that the office of the secretary or the office of the secretary's designee believed the noninstitutional provider owed;
the office of the secretary or the office of the secretary's designee shall return the amount of the alleged overpayment, and any interest paid by the noninstitutional provider, and pay the noninstitutional provider interest on the money from the date of the noninstitutional provider's repayment.
(g) Interest that is due under this section shall be paid at a rate that is determined by the commissioner of the department of state revenue under IC 6-8.1-10-1(c) as follows:
(1) Interest due from a noninstitutional provider to the state shall be paid at the rate set by the commissioner for interest payments from the department of state revenue to a taxpayer.
(2) Interest due from the state to a noninstitutional provider shall be paid at the rate set by the commissioner for interest payments from the department of state revenue to a taxpayer.
(h) Interest on an overpayment to a noninstitutional provider is not due from the noninstitutional provider if the overpayment is the result of an error of:
(1) the office; or
(2) a contractor of the office;
as determined by the office of the secretary or the office of the secretary's designee.
(i) If interest on an overpayment to a noninstitutional provider is due from the noninstitutional provider, the secretary or the secretary's designee may, in the course of negotiations with the noninstitutional provider regarding an appeal filed under subsection (e), reduce the amount of interest due from the noninstitutional provider. (j) Proceedings under this section are subject to IC 4-21.5.
As added by P.L.229-2011, SEC.125.

IC 12-15-13-4
Recovery of overpayment to institutional provider; appeal
Sec. 4. (a) As used in this section, "institutional provider" means the following:
(1) A health facility that is licensed under IC 16-28.
(2) An ICF/MR (as defined in IC 16-29-4-2).
(b) If the office of the secretary or the office of the secretary's designee believes that an overpayment to an institutional provider has occurred, the office of the secretary or the office of the secretary's designee may do the following:
(1) Submit to the institutional provider a draft of the audit findings and accept comments from the institutional provider for consideration by the office of the secretary or the office of the secretary's designee before the audit findings are finalized.
(2) Finalize the audit findings and issue the preliminary recalculated Medicaid rate.
(c) An institutional provider that receives a preliminary recalculated Medicaid rate under subsection (b)(2) may request administrative reconsideration of the preliminary recalculated Medicaid rate not later than forty-five (45) days after the issuance of the preliminary recalculated rate. The institutional provider must request administrative reconsideration before filing an appeal.
(d) Following reconsideration of an institutional provider's comments, and if the office of the secretary or the office of the secretary's designee believes that an overpayment has occurred, the office of the secretary or the office of the secretary's designee shall notify the institutional provider in writing that the office of the secretary or the office of the secretary's designee:
(1) believes that the overpayment has occurred; and
(2) is issuing a final recalculated Medicaid rate.
(e) Upon the next payment cycle, the office of the secretary or the office of the secretary's designee shall retroactively implement the final recalculated Medicaid rate.
(f) If the institutional provider is dissatisfied with the reconsideration response issued by the office of the secretary or the office of the secretary's designee, the institutional provider may request a hearing by filing an appeal with the office of the secretary not later than sixty (60) days after the issuance of the reconsideration response.
(g) If an institutional provider requests a hearing under subsection (f) and the office of the secretary or the office of the secretary's designee determines after the hearing and any subsequent appeal that the institutional provider does not owe the money that the office of the secretary or the office of the secretary's designee believed the institutional provider owed, the office of the secretary or the office of the secretary's designee shall repay the following to the institutional provider not later than thirty (30) days after the

completion of the hearing:
(1) The amount of the alleged overpayment.
(2) Any interest paid by the institutional provider.
(3) Interest on the money described in subdivisions (1) and (2) from the date of the institutional provider's repayment.
(h) Interest due under this section by either the institutional provider or the office of the secretary shall be paid at a rate that is determined by the commissioner of the department of state revenue under IC 6-8.1-10-1(c) at the rate set by the commissioner for interest payments from the department of state revenue to a taxpayer.
(i) Interest on an overpayment to an institutional provider is not due from the institutional provider if the office of the secretary or the office of the secretary's designee determines that the overpayment is the result of an error by the following:
(1) The office of the secretary.
(2) A contractor of the office of the secretary.
(j) If interest on an overpayment to an institutional provider is due from the institutional provider, the office of the secretary or the office of the secretary's designee may, in the course of negotiations with the institutional provider concerning an appeal filed under this section, reduce the amount of interest due from the institutional provider.
As added by P.L.229-2011, SEC.126.

IC 12-15-13-6
Notices or bulletins; timing; noncompliance
Sec. 6. (a) Except as provided by IC 12-15-35-50, a notice or bulletin that is issued by:
(1) the office;
(2) a contractor of the office; or
(3) a managed care plan under the office;
concerning a change to the Medicaid program, including a change to prior authorization, claims processing, payment rates, and medical policies, that does not require use of the rulemaking process under IC 4-22-2 may not become effective until thirty (30) days after the date the notice or bulletin is communicated to the parties affected by the notice or bulletin.
(b) The office must provide a written notice or bulletin described in subsection (a) within five (5) business days after the date on the notice or bulletin.
(c) If the office, a contractor of the office, or a managed care plan under the office does not comply with the requirements in subsections (a) and (b):
(1) the notice or bulletin is void;
(2) a claim may not be denied because the claim does not comply with the void notice or bulletin; and
(3) the office, a contractor of the office, or a managed care plan under the office may not reissue the bulletin or notice for thirty (30) days unless the change is required by the federal government to be implemented earlier. As added by P.L.42-1995, SEC.22. Amended by P.L.187-2007, SEC.2; P.L.15-2009, SEC.1; P.L.153-2011, SEC.17.

IC 12-15-13-7
Permitted forms
Sec. 7. (a) The office and an entity with which the office contracts for the payment of claims shall accept claims submitted on any of the following forms by an individual or organization that is a contractor or subcontractor of the office:
(1) CMS-1500 or its subsequent form.
(2) CMS-1450 (UB04) or its subsequent form.
(3) American Dental Association (ADA) claim form.
(4) Pharmacy and compound drug form.
(b) The office and an entity with which the office contracts for the payment of claims:
(1) may designate as acceptable claim forms other than a form listed in subsection (a); and
(2) may not mandate the use of a crossover claim form.
As added by P.L.256-2001, SEC.3. Amended by P.L.27-2011, SEC.2.

IC 12-15-13-7.2
Use of diagnostic or procedure codes
Sec. 7.2. (a) As used in this section, "provider" has the meaning set forth in IC 27-8-11-1.
(b) Not more than ninety (90) days after the effective date of a diagnostic or procedure code described in this subsection:
(1) the office shall for all purposes begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the office processes claims for services provided under the Medicaid program; and
(2) a provider shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the provider submits claims for payment for services provided under the Medicaid program.
(c) If a provider provides services that are covered under the

Medicaid program:
(1) after the effective date of the most current version of a diagnostic or procedure code described in subsection (b); and
(2) before the office begins using the most current version of the diagnostic or procedure code;
the office shall reimburse the provider under the version of the diagnostic or procedure code that was in effect on the date that the services were provided.
As added by P.L.161-2001, SEC.2. Amended by P.L.66-2002, SEC.4; P.L.27-2011, SEC.3.



CHAPTER 14. PAYMENT TO NURSING FACILITIES

IC 12-15-14-2
Payment of nursing facilities under 42 U.S.C. 1396a(a)(13)(A); non-Medicaid revenue information; complete balance sheet data
Sec. 2. (a) Payment of nursing facility services shall be determined in accordance with 42 U.S.C. 1396a(a)(13)(A) and any other applicable federal statutes or regulations governing such payments.
(b) The office may not require a provider to submit non-Medicaid revenue information in the provider's annual historical financial report. Non-Medicaid revenue information obtained by Medicaid auditors in the course of their audits may not be used for public reporting purposes.
(c) The office may only request complete balance sheet data that applies directly to the provider's facility. Complete balance sheet data acquired by the office under this subsection:
(1) is confidential; and
(2) may only be disclosed:
(A) in the aggregate; or
(B) for an individual facility;
if the office removes all non-Medicaid data.
(d) The office of the secretary shall adopt rules under IC 4-22-2 to implement the reimbursement system required by this section.
As added by P.L.2-1992, SEC.9. Amended by P.L.152-1995, SEC.11; P.L.257-1996, SEC.10; P.L.126-1998, SEC.3; P.L.160-2001, SEC.2.

IC 12-15-14-2.5
Prohibition on reimbursement for reservation of bed for

hospitalized or otherwise absent Medicaid recipient
Sec. 2.5. (a) The office may not reimburse a nursing facility provider for reserving a bed for a Medicaid recipient when the Medicaid recipient is not present in the nursing facility due to a hospital stay or leave of absence for therapeutic reasons.
(b) Not later than September 30, 2011, the office shall submit a state Medicaid plan amendment to the federal Centers for Medicare and Medicaid Services to implement this section.
As added by P.L.229-2011, SEC.127.

IC 12-15-14-3
Repealed
(Repealed by P.L.2-1997, SEC.89.)

IC 12-15-14-4
Repealed
(Repealed by P.L.2-1997, SEC.89.)

IC 12-15-14-5
Repealed
(Repealed by P.L.2-1997, SEC.89.)



CHAPTER 14.5. REPEALED



CHAPTER 15. PAYMENT TO HOSPITALS; GENERAL

IC 12-15-15-1.1
Reimbursement to hospitals for inpatient hospital services; intergovernmental transfers; calculating Medicaid shortfall
Sec. 1.1. (a) This section applies to a hospital that is:
(1) licensed under IC 16-21; and
(2) established and operated under IC 16-22-2, IC 16-22-8, or IC 16-23.
This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011.
(b) For a state fiscal year ending after June 30, 2003, in addition to reimbursement received under section 1 of this chapter, a hospital is entitled to reimbursement in an amount calculated as follows:
STEP ONE: The office shall identify the aggregate inpatient hospital services, reimbursable under this article and under the state Medicaid plan, that were provided during the state fiscal year by hospitals established and operated under IC 16-22-2, IC 16-22-8, or IC 16-23.
STEP TWO: For the aggregate inpatient hospital services identified under STEP ONE, the office shall calculate the aggregate payments made under this article and under the state Medicaid plan to hospitals established and operated under IC 16-22-2, IC 16-22-8, or IC 16-23, excluding payments under IC 12-15-16, IC 12-15-17, and IC 12-15-19.
STEP THREE: The office shall calculate a reasonable estimate of the amount that would have been paid in the aggregate by the office for the inpatient hospital services described in STEP ONE under Medicare payment principles.
STEP FOUR: Subtract the amount calculated under STEP TWO from the amount calculated under STEP THREE.
STEP FIVE: Subject to subsection (g), from the amount calculated under STEP FOUR, allocate to a hospital established and operated under IC 16-22-8 an amount not to exceed one hundred percent (100%) of the difference between:
(A) the total cost for the hospital's provision of inpatient services covered under this article for the hospital's fiscal year ending during the state fiscal year; and
(B) the total payment to the hospital for its provision of

inpatient services covered under this article for the hospital's fiscal year ending during the state fiscal year, excluding payments under IC 12-15-16, IC 12-15-17, and IC 12-15-19.
STEP SIX: Subtract the amount calculated under STEP FIVE from the amount calculated under STEP FOUR.
STEP SEVEN: Distribute an amount equal to the amount calculated under STEP SIX to the eligible hospitals established and operated under IC 16-22-2 or IC 16-23 described in subsection (c) in an amount not to exceed each hospital's Medicaid shortfall as defined in subsection (f).
(c) Subject to subsection (e), reimbursement for a state fiscal year under this section consists of payments made after the close of each state fiscal year. A hospital is not eligible for a payment described in this subsection unless an intergovernmental transfer or certification of expenditures is made under subsection (d).
(d) Subject to subsection (e):
(1) an intergovernmental transfer may be made by or on behalf of the hospital; or
(2) a certification of expenditures as eligible for federal financial participation may be made;
after the close of each state fiscal year. An intergovernmental transfer under this subsection must be made to the Medicaid indigent care trust fund in an amount equal to a percentage, as determined by the office, of the amount to be distributed to the hospital under this section. The office shall use the intergovernmental transfer to fund payments made under this section.
(e) A hospital that makes a certification of expenditures or makes or has an intergovernmental transfer made on the hospital's behalf under this section may appeal under IC 4-21.5 the amount determined by the office to be paid the hospital under subsection (b). The periods described in subsections (c) and (d) for the hospital or another entity to make an intergovernmental transfer or certification of expenditures are tolled pending the administrative appeal and any judicial review initiated by the hospital under IC 4-21.5. The distribution to other hospitals under subsection (b) may not be delayed due to an administrative appeal or judicial review instituted by a hospital under this subsection. If necessary, the office may make a partial distribution to the other eligible hospitals under subsection (b) pending the completion of a hospital's administrative appeal or judicial review, at which time the remaining portion of the payments due to the eligible hospitals shall be made. A partial distribution may be based upon estimates and trends calculated by the office.
(f) For purposes of this section:
(1) the Medicaid shortfall of a hospital established and operated under IC 16-22-2 or IC 16-23 is calculated as follows:
STEP ONE: The office shall identify the inpatient hospital services, reimbursable under this article and under the state Medicaid plan, that were provided during the state fiscal year by the hospital.
STEP TWO: For the inpatient hospital services identified

under STEP ONE, the office shall calculate the payments made under this article and under the state Medicaid plan to the hospital, excluding payments under IC 12-15-16, IC 12-15-17, and IC 12-15-19.
STEP THREE: The office shall calculate a reasonable estimate of the amount that would have been paid by the office for the inpatient hospital services described in STEP ONE under Medicare payment principles; and
(2) a hospital's Medicaid shortfall is equal to the amount by which the amount calculated in STEP THREE of subdivision (1) is greater than the amount calculated in STEP TWO of subdivision (1).
(g) The actual distribution of the amount calculated under STEP FIVE of subsection (b) to a hospital established and operated under IC 16-22-8 shall be made under the terms and conditions provided for the hospital in the state plan for medical assistance. Payment to a hospital under STEP FIVE of subsection (b) is not a condition precedent to the tender of payments to hospitals under STEP SEVEN of subsection (b).
As added by P.L.126-1998, SEC.4. Amended by P.L.113-2000, SEC.2; P.L.283-2001, SEC.19; P.L.66-2002, SEC.5; P.L.120-2002, SEC.13; P.L.1-2003, SEC.56; P.L.255-2003, SEC.16; P.L.212-2007, SEC.1; P.L.218-2007, SEC.11; P.L.229-2011, SEC.128.

IC 12-15-15-1.3
Reimbursement to hospitals for outpatient hospital services; intergovernmental transfers; calculating Medicaid shortfall
Sec. 1.3. (a) This section applies to a hospital that is:
(1) licensed under IC 16-21; and
(2) established and operated under IC 16-22-2, IC 16-22-8, or IC 16-23.
This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011.
(b) For a state fiscal year ending after June 30, 2003, in addition to reimbursement received under section 1 of this chapter, a hospital is entitled to reimbursement in an amount calculated as follows:
STEP ONE: The office shall identify the aggregate outpatient hospital services, reimbursable under this article and under the state Medicaid plan, that were provided during the state fiscal year by hospitals established and operated under IC 16-22-2, IC 16-22-8, or IC 16-23.
STEP TWO: For the aggregate outpatient hospital services identified under STEP ONE, the office shall calculate the aggregate payments made under this article and under the state Medicaid plan to hospitals established and operated under IC 16-22-2, IC 16-22-8, or IC 16-23, excluding payments under IC 12-15-16, IC 12-15-17, and IC 12-15-19.
STEP THREE: The office shall calculate a reasonable estimate of the amount that would have been paid in the aggregate by the office under Medicare payment principles for the outpatient

hospital services described in STEP ONE.
STEP FOUR: Subtract the amount calculated under STEP TWO from the amount calculated under STEP THREE.
STEP FIVE: Subject to subsection (g), from the amount calculated under STEP FOUR, allocate to a hospital established and operated under IC 16-22-8 an amount not to exceed one hundred percent (100%) of the difference between:
(A) the total cost for the hospital's provision of outpatient services covered under this article for the hospital's fiscal year ending during the state fiscal year; and
(B) the total payment to the hospital for its provision of outpatient services covered under this article for the hospital's fiscal year ending during the state fiscal year, excluding payments under IC 12-15-16, IC 12-15-17, and IC 12-15-19.
STEP SIX: Subtract the amount calculated under STEP FIVE from the amount calculated under STEP FOUR.
STEP SEVEN: Distribute an amount equal to the amount calculated under STEP SIX to the eligible hospitals established and operated under IC 16-22-2 or IC 16-23 described in subsection (c) in an amount not to exceed each hospital's Medicaid shortfall as defined in subsection (f).
(c) A hospital is not eligible for a payment described in this section unless:
(1) an intergovernmental transfer is made by the hospital or on behalf of the hospital; or
(2) the hospital or another entity certifies the hospital's expenditures as eligible for federal financial participation.
(d) Subject to subsection (e):
(1) an intergovernmental transfer may be made by or on behalf of the hospital; or
(2) a certification of expenditures as eligible for federal financial participation may be made;
after the close of each state fiscal year. An intergovernmental transfer under this subsection must be made to the Medicaid indigent care trust fund in an amount equal to a percentage, as determined by the office, of the amount to be distributed to the hospital under subsection (b). The office shall use the intergovernmental transfer to fund payments made under this section.
(e) A hospital that makes a certification of expenditures or makes or has an intergovernmental transfer made on the hospital's behalf under this section may appeal under IC 4-21.5 the amount determined by the office to be paid by the hospital under subsection (b). The periods described in subsections (c) and (d) for the hospital or other entity to make an intergovernmental transfer or certification of expenditures are tolled pending the administrative appeal and any judicial review initiated by the hospital under IC 4-21.5. The distribution to other hospitals under subsection (b) may not be delayed due to an administrative appeal or judicial review instituted by a hospital under this subsection. If necessary, the office may make

a partial distribution to the other eligible hospitals under subsection (b) pending the completion of a hospital's administrative appeal or judicial review, at which time the remaining portion of the payments due to the eligible hospitals must be made. A partial distribution may be calculated by the office based upon estimates and trends.
(f) For purposes of this section:
(1) the Medicaid shortfall of a hospital established and operated under IC 16-22-2 or IC 16-23 is calculated as follows:
STEP ONE: The office shall identify the outpatient hospital services, reimbursable under this article and under the state Medicaid plan, that were provided during the state fiscal year by the hospital.
STEP TWO: For the outpatient hospital services identified under STEP ONE, the office shall calculate the payments made under this article and under the state Medicaid plan to the hospital, excluding payments under IC 12-15-16, IC 12-15-17, and IC 12-15-19.
STEP THREE: The office shall calculate a reasonable estimate of the amount that would have been paid by the office for the outpatient hospital services described in STEP ONE under Medicare payment principles; and
(2) a hospital's Medicaid shortfall is equal to the amount by which the amount calculated in STEP THREE of subdivision (1) is greater than the amount calculated in STEP TWO of subdivision (1).
(g) The actual distribution of the amount calculated under STEP FIVE of subsection (b) to a hospital established and operated under IC 16-22-8 shall be made under the terms and conditions provided for the hospital in the state plan for medical assistance. Payment to a hospital under STEP FIVE of subsection (b) is not a condition precedent to the tender of payments to hospitals under STEP SEVEN of subsection (b).
As added by P.L.120-2002, SEC.14. Amended by P.L.255-2003, SEC.17; P.L.212-2007, SEC.2; P.L.218-2007, SEC.12; P.L.229-2011, SEC.129.

IC 12-15-15-1.5
Additional reimbursements to certain hospitals; appeal of amount of distribution
Sec. 1.5. (a) This section applies to a hospital that:
(1) is licensed under IC 16-21;
(2) is not a unit of state or local government; and
(3) is not owned or operated by a unit of state or local government.
This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011.
(b) For a state fiscal year ending after June 30, 2003, and before July 1, 2007, in addition to reimbursement received under section 1 of this chapter, a hospital eligible under this section is entitled to reimbursement in an amount calculated as follows: STEP ONE: The office shall identify the total inpatient hospital services and the total outpatient hospital services, reimbursable under this article and under the state Medicaid plan, that were provided during the state fiscal year by the hospitals described in subsection (a).
STEP TWO: For the total inpatient hospital services and the total outpatient hospital services identified under STEP ONE, the office shall calculate the aggregate payments made under this article and under the state Medicaid plan to hospitals described in subsection (a), excluding payments under IC 12-15-16, IC 12-15-17, and IC 12-15-19.
STEP THREE: The office shall calculate a reasonable estimate of the amount that would have been paid in the aggregate by the office for the inpatient hospital services and the outpatient hospital services identified in STEP ONE under Medicare payment principles.
STEP FOUR: Subtract the amount calculated under STEP TWO from the amount calculated under STEP THREE.
STEP FIVE: Distribute an amount equal to the amount calculated under STEP FOUR to the eligible hospitals described in subsection (a) as follows:
(A) Subject to the availability of funds under IC 12-15-20-2(8)(D) to serve as the nonfederal share of such payment, the first ten million dollars ($10,000,000) of the amount calculated under STEP FOUR for a state fiscal year shall be paid to a hospital described in subsection (a) that has more than sixty thousand (60,000) Medicaid inpatient days.
(B) Following the payment to the hospital under clause (A) and subject to the availability of funds under IC 12-15-20-2(8)(D) to serve as the nonfederal share of such payments, the remaining amount calculated under STEP FOUR for a state fiscal year shall be paid to all hospitals described in subsection (a). The payments shall be made on a pro rata basis based on the hospitals' Medicaid inpatient days or other payment methodology approved by the Centers for Medicare and Medicaid Services. For purposes of this clause, a hospital's Medicaid inpatient days are the hospital's in-state and paid Medicaid fee for service and managed care days for the state fiscal year for which services are identified under STEP ONE, as determined by the office.
(C) Subject to IC 12-15-20.7, in the event the entirety of the amount calculated under STEP FOUR is not distributed following the payments made under clauses (A) and (B), the remaining amount may be paid to hospitals described in subsection (a) that are eligible under this clause. A hospital is eligible for a payment under this clause only if the nonfederal share of the hospital's payment is provided by or on behalf of the hospital. The remaining amount shall be paid to those eligible hospitals: (i) on a pro rata basis in relation to all hospitals eligible under this clause based on the hospitals' Medicaid inpatient days; or
(ii) other payment methodology determined by the office and approved by the Centers for Medicare and Medicaid Services.
(c) As used in this subsection, "Medicaid supplemental payments" means Medicaid payments for hospitals that are in addition to Medicaid fee-for-service payments, Medicaid risk-based managed care payments, and Medicaid disproportionate share payments, and that are included in the Medicaid state plan, including Medicaid safety-net payments, and payments made under this section and sections 1.1, 1.3, 9, and 9.5 of this chapter. For a state fiscal year ending after June 30, 2007, in addition to the reimbursement received under section 1 of this chapter, a hospital eligible under this section is entitled to reimbursement in an amount calculated as follows:
STEP ONE: The office shall identify the total inpatient hospital services and the total outpatient hospital services reimbursable under this article and under the state Medicaid plan that were provided during the state fiscal year for all hospitals described in subsection (a).
STEP TWO: For the total inpatient hospital services and the total outpatient hospital services identified in STEP ONE, the office shall calculate the total payments made under this article and under the state Medicaid plan to all hospitals described in subsection (a). A calculation under this STEP excludes a payment made under the following:
(A) IC 12-15-16.
(B) IC 12-15-17.
(C) IC 12-15-19.
STEP THREE: The office shall calculate, under Medicare payment principles, a reasonable estimate of the total amount that would have been paid by the office for the inpatient hospital services and the outpatient hospital services identified in STEP ONE.
STEP FOUR: Subtract the amount calculated under STEP TWO from the amount calculated under STEP THREE.
STEP FIVE: Distribute an amount equal to the amount calculated under STEP FOUR to the eligible hospitals described in subsection (a) as follows:
(A) As used in this clause, "Medicaid inpatient days" are the hospital's in-state paid Medicaid fee for service and risk-based managed care days for the state fiscal year for which services are identified under STEP ONE, as determined by the office. Subject to the availability of funds transferred to the Medicaid indigent care trust fund under STEP FOUR of IC 12-16-7.5-4.5(c) and remaining in the Medicaid indigent care trust fund under IC 12-15-20-2(8)(G) to serve as the nonfederal share of the payments, the amount calculated under STEP FOUR for a state fiscal year shall be

paid to all hospitals described in subsection (a). The payments shall be made on a pro rata basis, based on the hospitals' Medicaid inpatient days or in accordance with another payment methodology determined by the office and approved by the Centers for Medicare and Medicaid Services.
(B) Subject to IC 12-15-20.7, if the entire amount calculated under STEP FOUR is not distributed following the payments made under clause (A), the remaining amount shall be paid as described in clauses (C) and (D) to a hospital that is described in subsection (a) and that is described as eligible under this clause. A hospital is eligible for a payment under clause (C) only if the hospital:
(i) has less than sixty thousand (60,000) Medicaid inpatient days annually;
(ii) was eligible for Medicaid disproportionate share hospital payments in the state fiscal year ending June 30, 1998, or the hospital met the office's Medicaid disproportionate share payment criteria based upon state fiscal year 1998 data and received a Medicaid disproportionate share payment for the state fiscal year ending June 30, 2001; and
(iii) received a Medicaid disproportionate share payment under IC 12-15-19-2.1 for state fiscal years 2001, 2002, 2003, and 2004.
The payment amount under clause (C) for an eligible hospital is subject to the availability of the nonfederal share of the hospital's payment being provided by the hospital or on behalf of the hospital.
(C) For state fiscal years ending after June 30, 2007, but before July 1, 2009, payments to eligible hospitals described in clause (B) shall be made as follows:
(i) The payment to an eligible hospital that merged two (2) hospitals under a single Medicaid provider number effective January 1, 2004, shall equal one hundred percent (100%) of the hospital's hospital-specific limit for the state fiscal year ending June 30, 2005, when the payment is combined with any Medicaid disproportionate share payment made under IC 12-15-19-2.1, Medicaid, and other Medicaid supplemental payments, paid or to be paid to the hospital for a state fiscal year.
(ii) The payment to an eligible hospital described in clause (B) other than a hospital described in item (i) shall equal one hundred percent (100%) of the hospital's hospital specific limit for the state fiscal year ending June 30, 2004, when the payment is combined with any Medicaid disproportionate share payment made under IC 12-15-19-2.1, Medicaid, and other Medicaid supplemental payments, paid or to be paid to the hospital for a state fiscal year. (D) For state fiscal years beginning after June 30, 2009, payments to an eligible hospital described in clause (B) shall be made in a manner determined by the office.
(E) Subject to IC 12-15-20.7, if the entire amount calculated under STEP FOUR is not distributed following the payments made under clause (A) and clauses (C) or (D), the remaining amount may be paid as described in clause (F) to a hospital described in subsection (a) that is described as eligible under this clause. A hospital is eligible for a payment for a state fiscal year under clause (F) if the hospital:
(i) is eligible to receive Medicaid disproportionate share payments for the state fiscal year for which the Medicaid disproportionate share payment is attributable under IC 12-15-19-2.1, for a state fiscal year ending after June 30, 2007; and
(ii) does not receive a payment under clauses (C) or (D) for the state fiscal year.
A payment to a hospital under this clause is subject to the availability of nonfederal matching funds.
(F) Payments to eligible hospitals described in clause (E) shall be made:
(i) to best use federal matching funds available for hospitals that are eligible for Medicaid disproportionate share payments under IC 12-15-19-2.1; and
(ii) by using a methodology that allocates available funding under this clause, Medicaid supplemental payments, and payments under IC 12-15-19-2.1, in a manner in which all hospitals eligible under clause (E) receive payments in a manner that takes into account the situation of eligible hospitals that have historically qualified for Medicaid disproportionate share payments and ensures that payments for eligible hospitals are equitable.
(G) If the Centers for Medicare and Medicaid Services does not approve the payment methodologies in clauses (A) through (F), the office may implement alternative payment methodologies that are eligible for federal financial participation to implement a program consistent with the payments for hospitals described in clauses (A) through (F).
(d) A hospital described in subsection (a) may appeal under IC 4-21.5 the amount determined by the office to be paid to the hospital under STEP FIVE of subsections (b) or (c). The distribution to other hospitals under STEP FIVE of subsection (b) or (c) may not be delayed due to an administrative appeal or judicial review instituted by a hospital under this subsection. If necessary, the office may make a partial distribution to the other eligible hospitals under STEP FIVE of subsection (b) or (c) pending the completion of a hospital's administrative appeal or judicial review, at which time the remaining portion of the payments due to the eligible hospitals shall be made. A partial distribution may be based on estimates and trends

calculated by the office.
As added by P.L.255-2003, SEC.18. Amended by P.L.212-2007, SEC.3; P.L.218-2007, SEC.13; P.L.3-2008, SEC.92; P.L.229-2011, SEC.130.

IC 12-15-15-1.6
Alternative payment methodology for payments to hospitals
Sec. 1.6. (a) This section applies only if the office determines, based on information received from the United States Centers for Medicare and Medicaid Services, that payments made under section 1.5(b) STEP FIVE (A), (B), or (C) of this chapter will not be approved for federal financial participation. This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011.
(b) If the office determines that payments made under section 1.5(b) STEP FIVE (A) of this chapter will not be approved for federal financial participation, the office may make alternative payments to payments under section 1.5(b) STEP FIVE (A) of this chapter if:
(1) the payments for a state fiscal year are made only to a hospital that would have been eligible for a payment for that state fiscal year under section 1.5(b) STEP FIVE (A) of this chapter; and
(2) the payments for a state fiscal year to each hospital are an amount that is as equal as possible to the amount each hospital would have received under section 1.5(b) STEP FIVE (A) of this chapter for that state fiscal year.
(c) If the office determines that payments made under section 1.5(b) STEP FIVE (B) of this chapter will not be approved for federal financial participation, the office may make alternative payments to payments under section 1.5(b) STEP FIVE (B) of this chapter if:
(1) the payments for a state fiscal year are made only to a hospital that would have been eligible for a payment for that state fiscal year under section 1.5(b) STEP FIVE (B) of this chapter; and
(2) the payments for a state fiscal year to each hospital are an amount that is as equal as possible to the amount each hospital would have received under section 1.5(b) STEP FIVE (B) of this chapter for that state fiscal year.
(d) If the office determines that payments made under section 1.5(b) STEP FIVE (C) of this chapter will not be approved for federal financial participation, the office may make alternative payments to payments under section 1.5(b) STEP FIVE (C) of this chapter if:
(1) the payments for a state fiscal year are made only to a hospital that would have been eligible for a payment for that state fiscal year under section 1.5(b) STEP FIVE (C) of this chapter; and
(2) the payments for a state fiscal year to each hospital are an

amount that is as equal as possible to the amount each hospital would have received under section 1.5(b) STEP FIVE (C) of this chapter for that state fiscal year.
(e) If the office determines, based on information received from the United States Centers for Medicare and Medicaid Services, that payments made under subsection (b), (c), or (d) will not be approved for federal financial participation, the office shall use the funds that would have served as the nonfederal share of these payments for a state fiscal year to serve as the nonfederal share of a payment program for hospitals to be established by the office. The payment program must distribute payments to hospitals for a state fiscal year based upon a methodology determined by the office to be equitable under the circumstances.
As added by P.L.78-2004, SEC.4. Amended by P.L.229-2011, SEC.131.

IC 12-15-15-2
Rates adopted for hospital licensed under IC 16-21; prospective or retrospective application
Sec. 2. The rates adopted under this chapter for a hospital licensed under IC 16-21 may be the following:
(1) Prospective.
(2) Retroactive.
(3) A combination of prospective and retroactive.
As added by P.L.2-1992, SEC.9. Amended by P.L.2-1993, SEC.94.

IC 12-15-15-2.5
Payment for physician services in emergency department
Sec. 2.5. (a) Payment for physician services provided in the emergency department of a hospital licensed under IC 16-21 must be at a rate of one hundred percent (100%) of rates payable under the Medicaid fee structure.
(b) The payment under subsection (a) must be calculated using the same methodology used for all other physicians participating in the Medicaid program.
(c) For services rendered and documented in an individual's medical record, physicians must be reimbursed for federally required medical screening exams that are necessary to determine the presence of an emergency using the appropriate Current Procedural Terminology (CPT) codes 99281, 99282, or 99283 described in the Current Procedural Terminology Manual published annually by the American Medical Association, without authorization by the enrollee's primary medical provider.
(d) Payment for all other physician services provided in an emergency department of a hospital to enrollees in the Medicaid primary care case management program must be at a rate of one hundred percent (100%) of the Medicaid fee structure rates, provided the service is authorized, prospectively or retrospectively, by the enrollee's primary medical provider.
(e) This section does not apply to a person enrolled in the

Medicaid risk-based managed care program.
As added by P.L.153-1995, SEC.10. Amended by P.L.119-1997, SEC.5; P.L.245-1999, SEC.1; P.L.223-2001, SEC.10.

IC 12-15-15-3
Services provided at hospitals operating under IC 16-24-1; prospective payment rate
Sec. 3. Payment of a service provided in a hospital operating under IC 16-24-1 shall be determined in accordance with a prospective payment rate for the service.
As added by P.L.2-1992, SEC.9. Amended by P.L.2-1993, SEC.95.

IC 12-15-15-4
Per diem rate for services provided in hospitals operating under IC 16-24-1
Sec. 4. The office shall establish a per diem rate for the service provided in a hospital operating under IC 16-24-1 under rules adopted under IC 4-22-2 by the secretary.
As added by P.L.2-1992, SEC.9. Amended by P.L.2-1993, SEC.96.

IC 12-15-15-4.5
Payment for HIV test; limitation
Sec. 4.5. Payment to a hospital for a test required under IC 16-41-6-4 must be in an amount equal to the hospital's actual cost of performing the test and may not reduce or replace the reimbursement of other services that are provided to the patient under the state Medicaid program. The total cost to the state may not be more than twenty-four thousand dollars ($24,000) in a state fiscal year.
As added by P.L.237-2003, SEC.2.

IC 12-15-15-5
Repealed
(Repealed by P.L.126-1998, SEC.22.)

IC 12-15-15-6
Fees in addition to infant delivery fees
Sec. 6. (a) In addition to a payment due to a hospital for the delivery of a newborn infant, the office shall tender a payment to the hospital for the hospital's collection, handling, and delivery of a specimen for testing under IC 16-41-17-2(a)(10).
(b) Payment to a hospital required under subsection (a) must be in an amount equal to the total of the following costs:
(1) The cost incurred by the hospital to collect, handle, and deliver the specimen obtained for testing under IC 16-41-17-2(a)(10).
(2) Any fee assessed against the hospital for a laboratory's testing of the specimen under IC 16-41-17-2(a)(10).
(3) Any newborn screening fee or other fee assessed against the hospital by the state department of health in connection with the

testing of the specimen under IC 16-41-17-2(a)(10).
As added by P.L.149-2001, SEC.2.

IC 12-15-15-8
Repealed
(Repealed by P.L.126-1998, SEC.21.)

IC 12-15-15-9
Attribution of payable claim to county; amount of payment on payable claims; conditions on payments; funds available for payments
Sec. 9. (a) For purposes of this section and IC 12-16-7.5-4.5, a payable claim is attributed to a county if the payable claim is submitted to the division by a hospital licensed under IC 16-21-2 for payment under IC 12-16-7.5 for care provided by the hospital to an individual who qualifies for the hospital care for the indigent program under IC 12-16-3.5-1 or IC 12-16-3.5-2 and:
(1) who is a resident of the county;
(2) who is not a resident of the county and for whom the onset of the medical condition that necessitated the care occurred in the county; or
(3) whose residence cannot be determined by the division and for whom the onset of the medical condition that necessitated the care occurred in the county.
This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011.
(b) For each state fiscal year ending after June 30, 2003, and before July 1, 2007, a hospital licensed under IC 16-21-2 that submits to the division during the state fiscal year a payable claim under IC 12-16-7.5 is entitled to a payment under subsection (c).
(c) Except as provided in section 9.8 of this chapter and subject to section 9.6 of this chapter, for a state fiscal year, the office shall pay to a hospital referred to in subsection (b) an amount equal to the amount, based on information obtained from the division and the calculations and allocations made under IC 12-16-7.5-4.5, that the office determines for the hospital under STEP SIX of the following STEPS:
STEP ONE: Identify:
(A) each hospital that submitted to the division one (1) or more payable claims under IC 12-16-7.5 during the state fiscal year; and
(B) the county to which each payable claim is attributed.
STEP TWO: For each county identified in STEP ONE, identify:
(A) each hospital that submitted to the division one (1) or more payable claims under IC 12-16-7.5 attributed to the county during the state fiscal year; and
(B) the total amount of all hospital payable claims submitted to the division under IC 12-16-7.5 attributed to the county during the state fiscal year.
STEP THREE: For each county identified in STEP ONE,

identify the amount of county funds transferred to the Medicaid indigent care trust fund under IC 12-16-7.5-4.5.
STEP FOUR: For each hospital identified in STEP ONE, with respect to each county identified in STEP ONE, calculate the hospital's percentage share of the county's funds transferred to the Medicaid indigent care trust fund under IC 12-16-7.5-4.5. Each hospital's percentage share is based on the total amount of the hospital's payable claims submitted to the division under IC 12-16-7.5 attributed to the county during the state fiscal year, calculated as a percentage of the total amount of all hospital payable claims submitted to the division under IC 12-16-7.5 attributed to the county during the state fiscal year.
STEP FIVE: Subject to subsection (j), for each hospital identified in STEP ONE, with respect to each county identified in STEP ONE, multiply the hospital's percentage share calculated under STEP FOUR by the amount of the county's funds transferred to the Medicaid indigent care trust fund under IC 12-16-7.5-4.5.
STEP SIX: Determine the sum of all amounts calculated under STEP FIVE for each hospital identified in STEP ONE with respect to each county identified in STEP ONE.
(d) For state fiscal years beginning after June 30, 2007, a hospital that received a payment determined under STEP SIX of subsection (c) for the state fiscal year ending June 30, 2007, shall be paid in an amount equal to the amount determined for the hospital under STEP SIX of subsection (c) for the state fiscal year ending June 30, 2007.
(e) A hospital's payment under subsection (c) or (d) is in the form of a Medicaid supplemental payment. The amount of a hospital's Medicaid supplemental payment is subject to the availability of funding for the non-federal share of the payment under subsection (f). The office shall make the payments under subsection (c) and (d) before December 15 that next succeeds the end of the state fiscal year.
(f) The non-federal share of a payment to a hospital under subsection (c) or (d) is funded from the funds transferred to the Medicaid indigent care trust fund under IC 12-16-7.5-4.5.
(g) The amount of a county's transferred funds available to be used to fund the non-federal share of a payment to a hospital under subsection (c) is an amount that bears the same proportion to the total amount of funds of the county transferred to the Medicaid indigent care trust fund under IC 12-16-7.5-4.5 that the total amount of the hospital's payable claims under IC 12-16-7.5 attributed to the county submitted to the division during the state fiscal year bears to the total amount of all hospital payable claims under IC 12-16-7.5 attributed to the county submitted to the division during the state fiscal year.
(h) Any county's funds identified in subsection (g) that remain after the non-federal share of a hospital's payment has been funded are available to serve as the non-federal share of a payment to a hospital under section 9.5 of this chapter.
(i) For purposes of this section, "payable claim" has the meaning

set forth in IC 12-16-7.5-2.5(b)(1).
(j) For purposes of subsection (c):
(1) the amount of a payable claim is an amount equal to the amount the hospital would have received under the state's fee-for-service Medicaid reimbursement principles for the hospital care for which the payable claim is submitted under IC 12-16-7.5 if the individual receiving the hospital care had been a Medicaid enrollee; and
(2) a payable hospital claim under IC 12-16-7.5 includes a payable claim under IC 12-16-7.5 for the hospital's care submitted by an individual or entity other than the hospital, to the extent permitted under the hospital care for the indigent program.
(k) The amount calculated under STEP FIVE of subsection (c) for a hospital with respect to a county may not exceed the total amount of the hospital's payable claims attributed to the county during the state fiscal year.
As added by P.L.126-1998, SEC.5. Amended by P.L.113-2000, SEC.3; P.L.283-2001, SEC.20; P.L.1-2002, SEC.52; P.L.120-2002, SEC.15; P.L.1-2003, SEC.57; P.L.255-2003, SEC.19; P.L.78-2004, SEC.5; P.L.212-2007, SEC.4; P.L.218-2007, SEC.14; P.L.229-2011, SEC.132.

IC 12-15-15-9.5
Attribution of payable claim to county; funds available for payments; limitation on payments
Sec. 9.5. (a) For purposes of this section and IC 12-16-7.5-4.5, a payable claim is attributed to a county if the payable claim is submitted to the division by a hospital licensed under IC 16-21-2 for payment under IC 12-16-7.5 for care provided by the hospital to an individual who qualifies for the hospital care for the indigent program under IC 12-16-3.5-1 or IC 12-16-3.5-2 and:
(1) who is a resident of the county;
(2) who is not a resident of the county and for whom the onset of the medical condition that necessitated the care occurred in the county; or
(3) whose residence cannot be determined by the division and for whom the onset of the medical condition that necessitated the care occurred in the county.
This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011.
(b) For each state fiscal year ending after June 30, 2003, but before July 1, 2007, a hospital licensed under IC 16-21-2:
(1) that submits to the division during the state fiscal year a payable claim under IC 12-16-7.5; and
(2) whose payment under section 9(c) of this chapter was less than the total amount of the hospital's payable claims under IC 12-16-7.5 submitted by the hospital to the division during the state fiscal year;
is entitled to a payment under subsection (c). (c) Subject to section 9.6 of this chapter, for a state fiscal year, the office shall pay to a hospital referred to in subsection (b) an amount equal to the amount, based on information obtained from the division and the calculations and allocations made under IC 12-16-7.5-4.5, that the office determines for the hospital under STEP EIGHT of the following STEPS:
STEP ONE: Identify each county whose transfer of funds to the Medicaid indigent care trust fund under IC 12-16-7.5-4.5 for the state fiscal year was less than the total amount of all hospital payable claims attributed to the county and submitted to the division during the state fiscal year.
STEP TWO: For each county identified in STEP ONE, calculate the difference between the amount of funds of the county transferred to the Medicaid indigent care trust fund under IC 12-16-7.5-4.5 and the total amount of all hospital payable claims attributed to the county and submitted to the division during the state fiscal year.
STEP THREE: Calculate the sum of the amounts calculated for the counties under STEP TWO.
STEP FOUR: Identify each hospital whose payment under section 9(c) of this chapter was less than the total amount of the hospital's payable claims under IC 12-16-7.5 submitted by the hospital to the division during the state fiscal year.
STEP FIVE: Calculate for each hospital identified in STEP FOUR the difference between the hospital's payment under section 9(c) of this chapter and the total amount of the hospital's payable claims under IC 12-16-7.5 submitted by the hospital to the division during the state fiscal year.
STEP SIX: Calculate the sum of the amounts calculated for each of the hospitals under STEP FIVE.
STEP SEVEN: For each hospital identified in STEP FOUR, calculate the hospital's percentage share of the amount calculated under STEP SIX. Each hospital's percentage share is based on the amount calculated for the hospital under STEP FIVE calculated as a percentage of the sum calculated under STEP SIX.
STEP EIGHT: For each hospital identified in STEP FOUR, multiply the hospital's percentage share calculated under STEP SEVEN by the sum calculated under STEP THREE. The amount calculated under this STEP for a hospital may not exceed the amount by which the hospital's total payable claims under IC 12-16-7.5 submitted during the state fiscal year exceeded the amount of the hospital's payment under section 9(c) of this chapter.
(d) For state fiscal years beginning after June 30, 2007, a hospital that received a payment determined under STEP EIGHT of subsection (c) for the state fiscal year ending June 30, 2007, shall be paid an amount equal to the amount determined for the hospital under STEP EIGHT of subsection (c) for the state fiscal year ending June 30, 2007. (e) A hospital's payment under subsection (c) or (d) is in the form of a Medicaid supplemental payment. The amount of the hospital's add-on payment is subject to the availability of funding for the nonfederal share of the payment under subsection (f). The office shall make the payments under subsection (c) or (d) before December 15 that next succeeds the end of the state fiscal year.
(f) The nonfederal share of a payment to a hospital under subsection (c) or (d) is derived from funds transferred to the Medicaid indigent care trust fund under IC 12-16-7.5-4.5 and not expended under section 9 of this chapter.
(g) Except as provided in subsection (h), the office may not make a payment under this section until the payments due under section 9 of this chapter for the state fiscal year have been made.
(h) If a hospital appeals a decision by the office regarding the hospital's payment under section 9 of this chapter, the office may make payments under this section before all payments due under section 9 of this chapter are made if:
(1) a delay in one (1) or more payments under section 9 of this chapter resulted from the appeal; and
(2) the office determines that making payments under this section while the appeal is pending will not unreasonably affect the interests of hospitals eligible for a payment under this section.
(i) Any funds transferred to the Medicaid indigent care trust fund under IC 12-16-7.5-4.5 remaining after payments are made under this section shall be used as provided in IC 12-15-20-2(8).
(j) For purposes of subsection (c):
(1) "payable claim" has the meaning set forth in IC 12-16-7.5-2.5(b);
(2) the amount of a payable claim is an amount equal to the amount the hospital would have received under the state's fee-for-service Medicaid reimbursement principles for the hospital care for which the payable claim is submitted under IC 12-16-7.5 if the individual receiving the hospital care had been a Medicaid enrollee; and
(3) a payable hospital claim under IC 12-16-7.5 includes a payable claim under IC 12-16-7.5 for the hospital's care submitted by an individual or entity other than the hospital, to the extent permitted under the hospital care for the indigent program.
As added by P.L.255-2003, SEC.20. Amended by P.L.78-2004, SEC.6; P.L.212-2007, SEC.5; P.L.218-2007, SEC.15; P.L.3-2008, SEC.93; P.L.229-2011, SEC.133.

IC 12-15-15-9.6
Limitation on total amount of payments
Sec. 9.6. For state fiscal years beginning after June 30, 2007, the total amount of payments to hospitals under sections 9 and 9.5 of this chapter may not exceed the amount paid to hospitals under sections 9 and 9.5 of this chapter for the state fiscal year ending June 30,

2007.
As added by P.L.255-2003, SEC.21. Amended by P.L.212-2007, SEC.6; P.L.218-2007, SEC.16.

IC 12-15-15-9.8
Repealed
(Repealed by P.L.212-2007, SEC.31; P.L.218-2007, SEC.52.)

IC 12-15-15-10
Payments to providers under Medicaid disproportionate share provider program
Sec. 10. (a) This section applies to a hospital that:
(1) is licensed under IC 16-21; and
(2) qualifies as a provider under IC 12-15-16, IC 12-15-17, or IC 12-15-19 of the Medicaid disproportionate share provider program.
(b) The office may, after consulting with affected providers, do one (1) or more of the following:
(1) Establish a nominal charge hospital payment program.
(2) Establish any other permissible payment program.
(c) A program expanded or established under this section is subject to the availability of:
(1) intergovernmental transfers;
(2) funds certified as being eligible for federal financial participation; or
(3) other permissible sources of non-federal share dollars.
(d) The office may not implement a program under this section until the federal Centers for Medicare and Medicaid Services approves the provisions regarding the program in the amended state plan for medical assistance.
(e) The office may determine not to continue to implement a program established under this section if federal financial participation is not available.
As added by P.L.113-2000, SEC.4. Amended by P.L.66-2002, SEC.6; P.L.212-2007, SEC.7; P.L.218-2007, SEC.17.

IC 12-15-15-11
Nominal charge hospitals
Sec. 11. Hospitals licensed under IC 16-21 that are established and operated under IC 16-22, IC 16-22-8, or IC 16-23 are nominal charge hospitals for purposes of the Medicaid program.
As added by P.L.283-2001, SEC.21.



CHAPTER 16. DISPROPORTIONATE SHARE PROVIDERS; ELIGIBILITY

P.L.277-1993(ss), SEC.71; P.L.126-1998, SEC.6; P.L.113-2000, SEC.5; P.L.78-2004, SEC.8; P.L.123-2008, SEC.1.

IC 12-15-16-2
Inpatient utilization rate
Sec. 2. (a) For purposes of disproportionate share eligibility, a provider's Medicaid inpatient utilization rate is a fraction (expressed as a percentage) where:
(1) the numerator is the provider's total number of Medicaid inpatient days in the most recent year for which an audited cost report is on file with the office; and
(2) the denominator is the total number of the provider's inpatient days in the most recent year for which an audited cost report is on file with the office.
(b) For purposes of this section, "Medicaid inpatient days" includes all acute care days attributable to individuals eligible for Medicaid benefits under a state plan approved under 42 U.S.C. 1396a on the days of service:
(1) whether attributable to individuals eligible for Medicaid in Indiana or any other state;
(2) even if the office did not make payment for any services, including inpatient days that are determined to be medically necessary but for which payment is denied by the office for other reasons; and
(3) including days attributable to Medicaid beneficiaries receiving services through a managed care organization or health maintenance organization.
As added by P.L.2-1992, SEC.9. Amended by P.L.277-1993(ss), SEC.72; P.L.156-1995, SEC.2; P.L.126-1998, SEC.7; P.L.113-2000, SEC.6; P.L.283-2001, SEC.22; P.L.153-2011, SEC.18.

IC 12-15-16-3
Low income utilization rate; contractual allowances and discounts
Sec. 3. (a) For purposes of disproportionate share eligibility, a provider's low income utilization rate is the sum of the following, based on the most recent year for which an audited cost report is on file with the office:
(1) A fraction (expressed as a percentage) for which:
(A) the numerator is the sum of:
(i) the total Medicaid patient revenues paid to the provider; plus
(ii) the amount of the cash subsidies received directly from state and local governments, including payments made under the hospital care for the indigent program (IC 12-16-2) (before its repeal) and IC 12-16-2.5; and
(B) the denominator is the total amount of the provider's patient revenues paid to the provider, including cash subsidies; and
(2) A fraction (expressed as a percentage) for which:
(A) the numerator is the total amount of the provider's

charges for inpatient services that are attributable to care provided to individuals who have no source of payment; and
(B) the denominator is the total amount of charges for inpatient services.
(b) The numerator in subsection (a)(1)(A) does not include contractual allowances and discounts other than for indigent patients not eligible for Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.277-1993(ss), SEC.73; P.L.113-2000, SEC.7; P.L.283-2001, SEC.23; P.L.120-2002, SEC.16.

IC 12-15-16-4
Repealed
(Repealed by P.L.156-1995, SEC.9.)

IC 12-15-16-5
Implementation; federal Health Care Financing Administration approval; percentage reduction of payments to Medicaid indigent care trust fund
Sec. 5. (a) The office may not implement this chapter, IC 12-15-17, IC 12-15-18, IC 12-15-19, or IC 12-15-20 until the federal Centers for Medicare and Medicaid Services has issued its approval of the amended state plan for medical assistance.
(b) The office may determine not to continue to implement this chapter, IC 12-15-17, IC 12-15-18, IC 12-15-19, and IC 12-15-20 if federal financial participation is not available.
(c) If federal financial participation is approved for less than all of the amounts paid into the Medicaid indigent care trust fund with respect to a fiscal year, the office may reduce payments attributable to that fiscal year under IC 12-15-19-1 by a percentage sufficient to compensate for the aggregate reduction in federal financial participation. If additional federal financial participation is subsequently approved with respect to payments into the Medicaid indigent care trust fund for the same fiscal year, the office shall distribute such amounts using the percentage that was used to compensate for the prior reduction in federal financial participation.
As added by P.L.2-1992, SEC.9. Amended by P.L.277-1993(ss), SEC.74; P.L.156-1995, SEC.3; P.L.126-1998, SEC.8; P.L.66-2002, SEC.7.

IC 12-15-16-6
Basic disproportionate payments to hospitals; amount
Sec. 6. (a) As used in this section, "low income utilization rate" refers to the low income utilization rate described in section 3 of this chapter.
(b) Hospitals that qualify for basic disproportionate share under section 1(a) of this chapter shall receive disproportionate share payments as follows:
(1) For the state fiscal year ending June 30, 1999, a pool not exceeding twenty-one million dollars ($21,000,000) shall be

distributed to all hospitals licensed under IC 16-21 that qualify under section 1(a)(1) of this chapter. The funds in the pool must be distributed to qualifying hospitals in proportion to each hospital's Medicaid day utilization rate and Medicaid discharges, as determined based on data from the most recent audited cost report on file with the office. Any funds remaining in the pool referred to in this subdivision following distribution to all qualifying hospitals shall be transferred to the pool distributed under subdivision (3).
(2) Hospitals licensed under IC 16-21 that qualify under both section 1(a)(1) and 1(a)(2) of this chapter shall receive a disproportionate share payment in accordance with subdivision (1).
(3) For the state fiscal year ending June 30, 1999, a pool not exceeding five million dollars ($5,000,000), subject to adjustment by the transfer of any funds remaining in the pool referred to in subdivision (1), following distribution to all qualifying hospitals, shall be distributed to all hospitals licensed under IC 16-21 that:
(A) qualify under section 1(a)(1) or 1(a)(2) of this chapter; and
(B) have at least twenty-five thousand (25,000) Medicaid inpatient days per year, based on data from each hospital's Medicaid cost report for the fiscal year ended during state fiscal year 1996.
The funds in the pool must be distributed to qualifying hospitals in proportion to each hospital's Medicaid day utilization rate and total Medicaid patient days, as determined based on data from the most recent audited cost report on file with the office. Payments under this subdivision are in place of the payments made under subdivisions (1) and (2).
(c) This subsection does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011. Other institutions that qualify as disproportionate share providers under section 1 of this chapter, in each state fiscal year, shall receive disproportionate share payments as follows:
(1) For each of the state fiscal years ending after June 30, 1995, a pool not exceeding two million dollars ($2,000,000) shall be distributed to all private psychiatric institutions licensed under IC 12-25 that qualify under section 1(a)(1) or 1(a)(2) of this chapter. The funds in the pool must be distributed to the qualifying institutions in proportion to each institution's Medicaid day utilization rate as determined based on data from the most recent audited cost report on file with the office.
(2) A pool not exceeding one hundred ninety-one million dollars ($191,000,000) for all state fiscal years ending after June 30, 1995, shall be distributed to all state mental health institutions under IC 12-24-1-3 that qualify under either section 1(a)(1) or 1(a)(2) of this chapter. The funds in the pool must be distributed to each qualifying institution in proportion to each

institution's low income utilization rate, as determined based on the most recent data on file with the office.
(d) This subsection does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011. Disproportionate share payments described in this section shall be made on an interim basis throughout the year, as provided by the office.
As added by P.L.277-1993(ss), SEC.75. Amended by P.L.156-1995, SEC.4; P.L.24-1997, SEC.49; P.L.126-1998, SEC.9; P.L.113-2000, SEC.8; P.L.229-2011, SEC.134.



CHAPTER 17. DISPROPORTIONATE SHARE PROVIDERS; DISPROPORTIONATE SHARE PAYMENTS

IC 12-15-17-2
Repealed
(Repealed by P.L.277-1993(ss), SEC.83.)

IC 12-15-17-3
Repealed
(Repealed by P.L.27-1992, SEC.30.)



CHAPTER 18. DISPROPORTIONATE SHARE PROVIDERS; ASSESSMENTS

IC 12-15-18-3
"Private psychiatric institution" defined
Sec. 3. As used in this chapter, "private psychiatric institution" means an acute care inpatient facility licensed under IC 12-25, for the treatment of individuals with mental illness.
As added by P.L.2-1992, SEC.9.

IC 12-15-18-3.5
"Trustees" defined
Sec. 3.5. As used in this chapter, "trustees" refers to the trustees of Indiana University.
As added by P.L.27-1992, SEC.15.

IC 12-15-18-4
Repealed
(Repealed by P.L.156-1995, SEC.9.)

IC 12-15-18-5
Repealed
(Repealed by P.L.126-1998, SEC.21.)

IC 12-15-18-5.1
Intergovernmental transfers for state fiscal years ending on or after June 30, 1998; coordination of transfers; transfers by municipal disproportionate share providers; certification by county
Sec. 5.1. (a) For state fiscal years ending on or after June 30, 1998, the trustees and each municipal health and hospital corporation established under IC 16-22-8-6 are authorized to make intergovernmental transfers to the Medicaid indigent care trust fund in amounts to be determined jointly by the office and the trustees, and the office and each municipal health and hospital corporation.
(b) The treasurer of state shall annually transfer from appropriations made for the division of mental health and addiction sufficient money to provide the state's share of payments under

IC 12-15-16-6(c)(2).
(c) The office shall coordinate the transfers from the trustees and each municipal health and hospital corporation established under IC 16-22-8-6 so that the aggregate intergovernmental transfers, when combined with federal matching funds:
(1) produce payments to each hospital licensed under IC 16-21 that qualifies as a disproportionate share provider under IC 12-15-16-1(a); and
(2) both individually and in the aggregate do not exceed limits prescribed by the federal Centers for Medicare and Medicaid Services.
The trustees and a municipal health and hospital corporation are not required to make intergovernmental transfers under this section. The trustees and a municipal health and hospital corporation may make additional transfers to the Medicaid indigent care trust fund to the extent necessary to make additional payments from the Medicaid indigent care trust fund apply to a prior federal fiscal year as provided in IC 12-15-19-1(b).
(d) A municipal disproportionate share provider (as defined in IC 12-15-16-1) shall transfer to the Medicaid indigent care trust fund an amount determined jointly by the office and the municipal disproportionate share provider. A municipal disproportionate share provider is not required to make intergovernmental transfers under this section. A municipal disproportionate share provider may make additional transfers to the Medicaid indigent care trust fund to the extent necessary to make additional payments from the Medicaid indigent care trust fund apply to a prior federal fiscal year as provided in IC 12-15-19-1(b).
(e) A county making a payment under:
(1) IC 12-29-1-7(b) before January 1, 2004; or
(2) IC 12-29-2-20(d) after December 31, 2003;
or from other county sources to a community mental health center qualifying as a community mental health center disproportionate share provider shall certify that the payment represents expenditures that are eligible for federal financial participation under 42 U.S.C. 1396b(w)(6)(A) and 42 CFR 433.51. The office shall assist a county in making this certification.
As added by P.L.126-1998, SEC.10. Amended by P.L.113-2000, SEC.10; P.L.215-2001, SEC.44; P.L.66-2002, SEC.8; P.L.78-2004, SEC.9; P.L.123-2008, SEC.2.

IC 12-15-18-6
Repealed
(Repealed by P.L.27-1992, SEC.30.)



CHAPTER 19. DISPROPORTIONATE SHARE PROVIDERS; ENHANCED DISPROPORTIONATE SHARE PAYMENTS

basic and enhanced disproportionate share payments to a hospital under this chapter and IC 12-15-16 shall not exceed the hospital specific limit provided under 42 U.S.C. 1396r-4(g). The hospital specific limit for state fiscal years ending on or before June 30, 1999, shall be determined by the office taking into account any data provided by each hospital for each hospital's most recent fiscal year (or in cases where a change in fiscal year causes the most recent fiscal period to be less than twelve (12) months, twelve (12) months of data ending at the end of the most recent fiscal year) as certified to the office by:
(1) an independent certified public accounting firm if the hospital is a hospital licensed under IC 16-21 that qualifies under IC 12-15-16-1(a); or
(2) the budget agency if the hospital is a state mental health institution listed under IC 12-24-1-3 that qualifies under either IC 12-15-16-1(a)(1) or IC 12-15-16-1(a)(2);
in accordance with this subsection and federal laws, regulations, and guidelines. The hospital specific limit for state fiscal years ending after June 30, 1999, shall be determined by the office using the methodology described in section 2.1(b) of this chapter.
As added by P.L.2-1992, SEC.9. Amended by P.L.27-1992, SEC.18; P.L.2-1993, SEC.101; P.L.277-1993(ss), SEC.79; P.L.1-1994, SEC.63; P.L.156-1995, SEC.7; P.L.115-1996, SEC.2; P.L.24-1997, SEC.52; P.L.126-1998, SEC.11; P.L.113-2000, SEC.11; P.L.66-2002, SEC.9.

IC 12-15-19-2
Repealed
(Repealed by P.L.126-1998, SEC.21.)

IC 12-15-19-2.1
Disproportionate share payment methodology for state fiscal years ending on or after June 30, 2000; limits on total disproportionate share payments to hospitals
Sec. 2.1. (a) This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011. For each state fiscal year ending on or after June 30, 2000, the office shall develop a disproportionate share payment methodology that ensures that each hospital qualifying for disproportionate share payments under IC 12-15-16-1(a) timely receives total disproportionate share payments that do not exceed the hospital's hospital specific limit provided under 42 U.S.C. 1396r-4(g). The payment methodology as developed by the office must:
(1) maximize disproportionate share hospital payments to qualifying hospitals to the extent practicable;
(2) take into account the situation of those qualifying hospitals that have historically qualified for Medicaid disproportionate share payments; and
(3) ensure that payments for qualifying hospitals are equitable.
(b) Total disproportionate share payments to a hospital under this

chapter shall not exceed the hospital specific limit provided under 42 U.S.C. 1396r-4(g). The hospital specific limit for a state fiscal year shall be determined by the office taking into account data provided by each hospital that is considered reliable by the office based on a system of periodic audits, the use of trending factors, and an appropriate base year determined by the office. The office may require independent certification of data provided by a hospital to determine the hospital's hospital specific limit.
(c) The office shall include a provision in each amendment to the state plan regarding Medicaid disproportionate share payments that the office submits to the federal Centers for Medicare and Medicaid Services that, as provided in 42 CFR 447.297(d)(3), allows the state to make additional disproportionate share expenditures after the end of each federal fiscal year that relate back to a prior federal fiscal year. However, the total disproportionate share payments to:
(1) each individual hospital; and
(2) all qualifying hospitals in the aggregate;
may not exceed the limits provided by federal law and regulation.
As added by P.L.113-2000, SEC.12. Amended by P.L.283-2001, SEC.24; P.L.66-2002, SEC.10; P.L.212-2007, SEC.8; P.L.218-2007, SEC.18; P.L.229-2011, SEC.136.

IC 12-15-19-3
Repealed
(Repealed by P.L.27-1992, SEC.30.)

IC 12-15-19-4
Repealed
(Repealed by P.L.156-1995, SEC.9.)

IC 12-15-19-5
Federal financial participation unavailable; withholding disproportionate share payment adjustments
Sec. 5. Except as provided in section 6 of this chapter, disproportionate share payment adjustments under this chapter may not be withheld by the office unless federal financial participation becomes unavailable to match state money for the purpose of providing disproportionate share payment adjustments.
As added by P.L.2-1992, SEC.9. Amended by P.L.27-1992, SEC.21; P.L.113-2000, SEC.13.

IC 12-15-19-6
Deposits in fund; insufficiency; suspension or reduction of payments to eligible institutions
Sec. 6. (a) This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011. The office is not required to make disproportionate share payments under this chapter from the Medicaid indigent care trust fund established by IC 12-15-20-1 until the fund has received sufficient deposits, including intergovernmental transfers of funds and certifications of

expenditures, to permit the office to make the state's share of the required disproportionate share payments.
(b) For state fiscal years beginning after June 30, 2006, if:
(1) sufficient deposits have not been received; or
(2) the statewide Medicaid disproportionate share allocation is insufficient to provide federal financial participation for the entirety of all eligible disproportionate share hospitals' hospital-specific limits;
the office shall reduce disproportionate share payments made under IC 12-15-19-2.1 and Medicaid safety-net payments made in accordance with the Medicaid state plan to eligible institutions using an equitable methodology consistent with subsection (c).
(c) For state fiscal years beginning after June 30, 2006, payments reduced under this section shall, in accordance with the Medicaid state plan, be made:
(1) to best utilize federal matching funds available for hospitals eligible for Medicaid disproportionate share payments under IC 12-15-19-2.1; and
(2) by utilizing a methodology that allocates available funding under this subdivision, and Medicaid supplemental payments as defined in IC 12-15-15-1.5, in a manner that all hospitals eligible for Medicaid disproportionate share payments under IC 12-15-19-2.1 receive payments using a methodology that:
(A) takes into account the situation of the eligible hospitals that have historically qualified for Medicaid disproportionate share payments; and
(B) ensures that payments for eligible hospitals are equitable.
(d) The percentage reduction shall be sufficient to ensure that payments do not exceed the statewide Medicaid disproportionate share allocation or the amounts that can be financed with:
(1) the amount transferred from the hospital care for the indigent trust fund;
(2) other intergovernmental transfers;
(3) certifications of public expenditures; or
(4) any other permissible sources of non-federal match.
As added by P.L.2-1992, SEC.9. Amended by P.L.27-1992, SEC.22; P.L.113-2000, SEC.14; P.L.212-2007, SEC.9; P.L.218-2007, SEC.19; P.L.229-2011, SEC.137.

IC 12-15-19-7
Repealed
(Repealed by P.L.27-1992, SEC.30.)

IC 12-15-19-8
Disproportionate share adjustments received by municipal disproportionate share providers; limits on total disproportionate share payments
Sec. 8. (a) This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011. A

provider that qualifies as a municipal disproportionate share provider under IC 12-15-16-1 shall receive a disproportionate share adjustment, subject to the provider's hospital specific limits described in subsection (b), as follows:
(1) For each state fiscal year ending on or after June 30, 1998, an amount shall be distributed to each provider qualifying as a municipal disproportionate share provider under IC 12-15-16-1. The total amount distributed shall not exceed the sum of all hospital specific limits for all qualifying providers.
(2) For each municipal disproportionate share provider qualifying under IC 12-15-16-1 to receive disproportionate share payments, the amount in subdivision (1) shall be reduced by the amount of disproportionate share payments received by the provider under IC 12-15-16-6 or sections 1 or 2.1 of this chapter. The office shall develop a disproportionate share provider payment methodology that ensures that each municipal disproportionate share provider receives disproportionate share payments that do not exceed the provider's hospital specific limit specified in subsection (b). The methodology developed by the office shall ensure that a municipal disproportionate share provider receives, to the extent possible, disproportionate share payments that, when combined with any other disproportionate share payments owed to the provider, equals the provider's hospital specific limits.
(b) Total disproportionate share payments to a provider under this chapter and IC 12-15-16 shall not exceed the hospital specific limit provided under 42 U.S.C. 1396r-4(g). The hospital specific limit for state fiscal years ending on or before June 30, 1999, shall be determined by the office taking into account data provided by each hospital for the hospital's most recent fiscal year or, if a change in fiscal year causes the most recent fiscal period to be less than twelve (12) months, twelve (12) months of data compiled to the end of the provider's fiscal year that ends within the most recent state fiscal year, as certified to the office by an independent certified public accounting firm. The hospital specific limit for all state fiscal years ending on or after June 30, 2000, shall be determined by the office taking into account data provided by each hospital that is deemed reliable by the office based on a system of periodic audits, the use of trending factors, and an appropriate base year determined by the office. The office may require independent certification of data provided by a hospital to determine the hospital's hospital specific limit.
(c) For each of the state fiscal years:
(1) beginning July 1, 1998, and ending June 30, 1999; and
(2) beginning July 1, 1999, and ending June 30, 2000;
the total municipal disproportionate share payments available under this section to qualifying municipal disproportionate share providers is twenty-two million dollars ($22,000,000).
As added by P.L.126-1998, SEC.12. Amended by P.L.113-2000, SEC.15; P.L.229-2011, SEC.138.
IC 12-15-19-9
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 12-15-19-10
Priorities of payments
Sec. 10. This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011. For state fiscal years beginning after June 30, 2000, the state shall pay providers as follows:
(1) The state shall make municipal disproportionate share provider payments to providers qualifying under IC 12-15-16-1(b) until the state exceeds the state disproportionate share allocation (as defined in 42 U.S.C. 1396r-4(f)(2)).
(2) After the state makes all payments under subdivision (1), if the state fails to exceed the state disproportionate share allocation (as defined in 42 U.S.C. 1396r-4(f)(2)), the state shall make disproportionate share provider payments to providers qualifying under IC 12-15-16-1(a).
(3) After the state makes all payments under subdivision (2), if the state fails to exceed the state disproportionate share allocation (as defined in 42 U.S.C. 1396r-4(f)(2)), or the state limit on disproportionate share expenditures for institutions for mental diseases (as defined in 42 U.S.C. 1396r-4(h)), the state shall make community mental health center disproportionate share provider payments to providers qualifying under IC 12-15-16-1(c).
As added by P.L.126-1998, SEC.14. Amended by P.L.113-2000, SEC.17; P.L.283-2001, SEC.25; P.L.2-2005, SEC.49; P.L.229-2011, SEC.139.

IC 12-15-19-10.1
Repealed
(Repealed by P.L.283-2001, SEC.39.)



CHAPTER 20. INDIGENT CARE TRUST FUND

IC 12-15-20-2
Establishment of fund; payments from fund; priority
Sec. 2. The Medicaid indigent care trust fund is established to pay the non-federal share of the following:
(1) Enhanced disproportionate share payments to providers under IC 12-15-19-1.
(2) Subject to subdivision (8), disproportionate share payments to providers under IC 12-15-19-2.1.
(3) Medicaid payments for pregnant women described in IC 12-15-2-13 and infants and children described in IC 12-15-2-14.
(4) Municipal disproportionate share payments to providers under IC 12-15-19-8.
(5) Payments to hospitals under IC 12-15-15-9.
(6) Payments to hospitals under IC 12-15-15-9.5.
(7) Payments, funding, and transfers as otherwise provided in clauses (8)(D), (8)(F), and (8)(G).
(8) Of the intergovernmental transfers deposited into the Medicaid indigent care trust fund, the following apply:
(A) The entirety of the intergovernmental transfers deposited into the Medicaid indigent care trust fund for state fiscal years ending on or before June 30, 2000, shall be used to fund the state's share of the disproportionate share payments to providers under IC 12-15-19-2.1.
(B) Of the intergovernmental transfers deposited into the Medicaid indigent care trust fund for the state fiscal year ending June 30, 2001, an amount equal to one hundred percent (100%) of the total intergovernmental transfers deposited into the Medicaid indigent care trust fund for the state fiscal year beginning July 1, 1998, and ending June 30, 1999, shall be used to fund the state's share of disproportionate share payments to providers under IC 12-15-19-2.1. The remainder of the intergovernmental transfers, if any, for the state fiscal year shall be used to fund the state's share of additional Medicaid payments to hospitals licensed under IC 16-21 pursuant to a methodology adopted by the office.
(C) Of the intergovernmental transfers deposited into the Medicaid indigent care trust fund, for state fiscal years beginning July 1, 2001, and July 1, 2002, an amount equal to: (i) one hundred percent (100%) of the total intergovernmental transfers deposited into the Medicaid indigent care trust fund for the state fiscal year beginning July 1, 1998; minus
(ii) an amount equal to the amount deposited into the Medicaid indigent care trust fund under IC 12-15-15-9(d) for the state fiscal years beginning July 1, 2001, and July 1, 2002;
shall be used to fund the state's share of disproportionate share payments to providers under IC 12-15-19-2.1. The remainder of the intergovernmental transfers, if any, must be used to fund the state's share of additional Medicaid payments to hospitals licensed under IC 16-21 pursuant to a methodology adopted by the office.
(D) The intergovernmental transfers, which shall include amounts transferred under IC 12-16-7.5-4.5, deposited into the Medicaid indigent care trust fund and the certifications of public expenditures deemed to be made to the medicaid indigent care trust fund, for the state fiscal years ending after June 30, 2005, but before July 1, 2007, shall be used, in descending order of priority, as follows:
(i) As provided in clause (B) of STEP THREE of IC 12-16-7.5-4.5(b)(1) and clause (B) of STEP THREE of IC 12-16-7.5-4.5(b)(2), to fund the amount to be transferred to the office.
(ii) As provided in clause (C) of STEP THREE of IC 12-16-7.5-4.5(b)(1) and clause (C) of STEP THREE of IC 12-16-7.5-4.5(b)(2), to fund the non-federal share of the payments made under IC 12-15-15-9 and IC 12-15-15-9.5.
(iii) To fund the non-federal share of the payments made under IC 12-15-15-1.1, IC 12-15-15-1.3, and IC 12-15-19-8.
(iv) As provided under clause (A) of STEP THREE of IC 12-16-7.5-4.5(b)(1) and clause (A) of STEP THREE of IC 12-16-7.5-4.5(b)(2), for the payment to be made under clause (A) of STEP FIVE of IC 12-15-15-1.5(b).
(v) As provided under STEP FOUR of IC 12-16-7.5-4.5(b)(1) and STEP FOUR of IC 12-16-7.5-4.5(b)(2), to fund the payments to be made under clause (B) of STEP FIVE of IC 12-15-15-1.5(b).
(vi) To fund, in an order of priority determined by the office to best use the available non-federal share, the programs listed in clause (H).
(E) For state fiscal years ending after June 30, 2007, the total amount of intergovernmental transfers used to fund the non-federal share of payments to hospitals under IC 12-15-15-9 and IC 12-15-15-9.5 shall not exceed the amount provided in clause (G)(ii).
(F) As provided in clause (D), for the following:
(i) Each state fiscal year ending after June 30, 2003, but

before July 1, 2005, an amount equal to the amount calculated under STEP THREE of the following formula shall be transferred to the office:
STEP ONE: Calculate the product of thirty-five million dollars ($35,000,000) multiplied by the federal medical assistance percentage for federal fiscal year 2003.
STEP TWO: Calculate the sum of the amounts, if any, reasonably estimated by the office to be transferred or otherwise made available to the office for the state fiscal year, and the amounts, if any, actually transferred or otherwise made available to the office for the state fiscal year, under arrangements whereby the office and a hospital licensed under IC 16-21-2 agree that an amount transferred or otherwise made available to the office by the hospital or on behalf of the hospital shall be included in the calculation under this STEP.
STEP THREE: Calculate the amount by which the product calculated under STEP ONE exceeds the sum calculated under STEP TWO.
(ii) The state fiscal years ending after June 30, 2005, but before July 1, 2007, an amount equal to thirty million dollars ($30,000,000) shall be transferred to the office.
(G) Subject to IC 12-15-20.7-2(b), for each state fiscal year ending after June 30, 2007, the total amount in the Medicaid indigent care trust fund, including the amount of intergovernmental transfers of funds transferred, and the amounts of certifications of expenditures eligible for federal financial participation deemed to be transferred, to the Medicaid indigent care trust fund, shall be used to fund the following:
(i) Thirty million dollars ($30,000,000) transferred to the office for the Medicaid budget.
(ii) An amount not to exceed the non-federal share of payments to hospitals under IC 12-15-15-9 and IC 12-15-15-9.5.
(iii) An amount not to exceed the non-federal share of payments to hospitals made under IC 12-15-15-1.1 and IC 12-15-15-1.3.
(iv) An amount not to exceed the non-federal share of disproportionate share payments to hospitals under IC 12-15-19-8.
(v) An amount not to exceed the non-federal share of payments to hospitals under clause (A) of STEP FIVE of IC 12-15-15-1.5(c).
(vi) An amount not to exceed the non-federal share of Medicaid safety-net payments.
(vii) An amount not to exceed the non-federal share of payments to hospitals made under clauses (C) or (D) of STEP FIVE of IC 12-15-15-1.5(c).
(viii) An amount not to exceed the non-federal share of

payments to hospitals made under clause (F) of STEP FIVE of IC 12-15-15-1.5(c).
(ix) An amount not to exceed the non-federal share of disproportionate share payments to hospitals under IC 12-15-19-2.1.
(x) If additional funds are available after making payments under items (i) through (ix), to fund other Medicaid supplemental payments for hospitals approved by the office and included in the Medicaid state plan.
Items (ii) through (x) do not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011.
(H) This clause does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011. For purposes of clause (D)(vi), the office shall fund the following:
(i) An amount equal to the non-federal share of the payments to the hospital that is eligible under this item, for payments made under clause (C) of STEP FIVE of IC 12-15-15-1.5(b) under an agreement with the office, Medicaid safety-net payments and any payment made under IC 12-15-19-2.1. The amount of the payments to the hospital under this item shall be equal to one hundred percent (100%) of the hospital's hospital-specific limit for state fiscal year 2005, when the payments are combined with payments made under IC 12-15-15-9, IC 12-15-15-9.5, and clause (B) of STEP FIVE of IC 12-15-15-1.5(b) for a state fiscal year. A hospital is eligible under this item if the hospital was eligible for Medicaid disproportionate share hospital payments for the state fiscal year ending June 30, 1998, the hospital received a Medicaid disproportionate share payment under IC 12-15-19-2.1 for state fiscal years 2001, 2002, 2003, and 2004, and the hospital merged two (2) hospitals under a single Medicaid provider number, effective January 1, 2004.
(ii) An amount equal to the non-federal share of payments to hospitals that are eligible under this item, for payments made under clause (C) of STEP FIVE of IC 12-15-15-1.5(b) under an agreement with the office, Medicaid safety-net payments, and any payment made under IC 12-15-19-2.1. The amount of payments to each hospital under this item shall be equal to one hundred percent (100%) of the hospital's hospital-specific limit for state fiscal year 2004, when the payments are combined with payments made to the hospital under IC 12-15-15-9, IC 12-15-15-9.5, and clause (B) of STEP FIVE of IC 12-15-15-1.5(b) for a state fiscal year. A hospital is eligible under this item if the hospital did not receive a payment under item (i), the hospital has less than sixty

thousand (60,000) Medicaid inpatient days annually, the hospital either was eligible for Medicaid disproportionate share hospital payments for the state fiscal year ending June 30, 1998 or the hospital met the office's Medicaid disproportionate share payment criteria based on state fiscal year 1998 data and received a Medicaid disproportionate share payment for the state fiscal year ending June 30, 2001, and the hospital received a Medicaid disproportionate share payment under IC 12-15-19-2.1 for state fiscal years 2001, 2002, 2003, and 2004.
(iii) Subject to IC 12-15-19-6, an amount not less than the non-federal share of Medicaid safety-net payments in accordance with the Medicaid state plan.
(iv) An amount not less than the non-federal share of payments made under clause (C) of STEP FIVE of IC 12-15-15-1.5(b) under an agreement with the office to a hospital having sixty thousand (60,000) Medicaid inpatient days annually.
(v) An amount not less than the non-federal share of Medicaid disproportionate share payments for hospitals eligible under this item, and made under IC 12-15-19-6 and the approved Medicaid state plan. A hospital is eligible for a payment under this item if the hospital is eligible for payments under IC 12-15-19-2.1.
(vi) If additional funds remain after the payments made under (i) through (v), payments approved by the office and under the Medicaid state plan, to fund the non-federal share of other Medicaid supplemental payments for hospitals.
As added by P.L.2-1992, SEC.9. Amended by P.L.27-1992, SEC.23; P.L.24-1997, SEC.50; P.L.126-1998, SEC.15; P.L.273-1999, SEC.174; P.L.113-2000, SEC.19; P.L.283-2001, SEC.26; P.L.1-2002, SEC.53; P.L.120-2002, SEC.17; P.L.255-2003, SEC.22; P.L.212-2007, SEC.10; P.L.218-2007, SEC.20; P.L.229-2011, SEC.140.

IC 12-15-20-3
Expenses of administration
Sec. 3. The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.2-1992, SEC.9.

IC 12-15-20-4
Investment of fund money
Sec. 4. (a) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(b) Interest that accrues from investments shall be deposited in the fund. As added by P.L.2-1992, SEC.9.

IC 12-15-20-5
Records; balance in fund; investment earnings
Sec. 5. The office shall maintain records that show the amount of money in the fund and the amount of investment earnings on that amount.
As added by P.L.2-1992, SEC.9. Amended by P.L.27-1992, SEC.24.

IC 12-15-20-6
Money not to revert to general fund
Sec. 6. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1992, SEC.9.

IC 12-15-20-7
Use of fund money; availability of matching federal financial participation
Sec. 7. Money in the fund may only be used for the purposes listed in section 2 of this chapter to the extent that federal financial participation under Medicaid is available to match the state money.
As added by P.L.2-1992, SEC.9.

IC 12-15-20-8
Repealed
(Repealed by P.L.27-1992, SEC.30.)



CHAPTER 20.5. DISPROPORTIONATE SHARE PROVIDERS



CHAPTER 20.7. PAYMENT SCHEDULE

IC 12-15-20.7-2
Order of payments
Sec. 2. (a) This section does not apply during the period that the office is assessing a hospital fee authorized by HEA 1001-2011. For each state fiscal year ending before July 1, 2005, and subject to section 3 of this chapter (repealed), the office shall make the payments identified in this section in the following order:
(1) First, payments under IC 12-15-15-9 and IC 12-15-15-9.5.
(2) Second, payments under clauses (A) and (B) of STEP FIVE of IC 12-15-15-1.5(b).
(3) Third, Medicaid inpatient payments for safety-net hospitals and Medicaid outpatient payments for safety-net hospitals.
(4) Fourth, payments under IC 12-15-15-1.1 and IC 12-15-15-1.3.
(5) Fifth, payments under IC 12-15-19-8 for municipal disproportionate share hospitals.
(6) Sixth, payments under IC 12-15-19-2.1 for disproportionate share hospitals.
(7) Seventh, payments under clause (C) of STEP FIVE of IC 12-15-15-1.5(b).
(b) For each state fiscal year ending after June 30, 2007, the office shall make the payments for the programs identified in IC 12-15-20-2(8)(G) in the order of priority that best utilizes available non-federal share, Medicaid supplemental payments, and Medicaid disproportionate share payments, and may change the order or priority at any time as necessary for the proper administration of one (1) or more of the payment programs listed in IC 12-15-20-2(8)(G).
As added by P.L.255-2003, SEC.23. Amended by P.L.212-2007, SEC.11; P.L.218-2007, SEC.21; P.L.229-2011, SEC.141; P.L.6-2012, SEC.92.

IC 12-15-20.7-3
Repealed
(Repealed by P.L.212-2007, SEC.31; P.L.218-2007, SEC.52.)



CHAPTER 21. RULES

IC 12-15-21-2
Secretary to adopt rules; consistency with Title XIX of Social Security Act
Sec. 2. The secretary shall, with the advice of the office's medical staff, adopt rules under IC 4-22-2 and consistent with Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.) and regulations promulgated under the federal Social Security Act.
As added by P.L.2-1992, SEC.9.

IC 12-15-21-3
Required rules
Sec. 3. The rules adopted under section 2 of this chapter must include the following:
(1) Providing for prior review and approval of medical services.
(2) Specifying the method of determining the amount of reimbursement for services.
(3) Establishing limitations that are consistent with medical necessity concerning the amount, scope, and duration of the services and supplies to be provided. The rules may contain limitations on services that are more restrictive than allowed under a provider's scope of practice (as defined in Indiana law).
(4) Denying payment or instructing the contractor under IC 12-15-30 to deny payment to a provider for services provided to an individual or claimed to be provided to an individual if the office after investigation finds any of the following:
(A) The services claimed cannot be documented by the provider.
(B) The claims were made for services or materials determined by licensed medical staff of the office as not medically reasonable and necessary.
(C) The amount claimed for the services has been or can be paid from other sources.
(D) The services claimed were provided to a person other than the person in whose name the claim is made.
(E) The services claimed were provided to a person who was not eligible for Medicaid.
(F) The claim rises out of an act or practice prohibited by law or by rules of the secretary. (5) Recovering payment or instructing the contractor under IC 12-15-30-3 to recover payment from a provider for services rendered to an individual or claimed to be rendered to an individual if the office after investigation finds any of the following:
(A) The services paid for cannot be documented by the provider.
(B) The amount paid for such services has been or can be paid from other sources.
(C) The services were provided to a person other than the person in whose name the claim was made and paid.
(D) The services paid for were provided to a person who was not eligible for Medicaid.
(E) The paid claim rises out of an act or practice prohibited by law or by rules of the secretary.
(6) Recovering interest due from a provider:
(A) at a rate that is the percentage rounded to the nearest whole number that equals the average investment yield on state money for the state's previous fiscal year, excluding pension fund investments, as published in the auditor of state's comprehensive annual financial report; and
(B) accruing from the date of overpayment;
on amounts paid to the provider that are in excess of the amount subsequently determined to be due the provider as a result of an audit, a reimbursement cost settlement, or a judicial or an administrative proceeding.
(7) Paying interest to providers:
(A) at a rate that is the percentage rounded to the nearest whole number that equals the average investment yield on state money for the state's previous fiscal year, excluding pension fund investments, as published in the auditor of state's comprehensive annual financial report; and
(B) accruing from the date that an overpayment is erroneously recovered by the office until the office restores the overpayment to the provider.
(8) Establishing a system with the following conditions:
(A) Audits may be conducted by the office after service has been provided and before reimbursement for the service has been made.
(B) Reimbursement for services may be denied if an audit conducted under clause (A) concludes that reimbursement should be denied.
(C) Audits may be conducted by the office after service has been provided and after reimbursement has been made.
(D) Reimbursement for services may be recovered if an audit conducted under clause (C) concludes that the money reimbursed should be recovered.
As added by P.L.2-1992, SEC.9. Amended by P.L.278-1993(ss), SEC.28; P.L.42-1995, SEC.23; P.L.107-1996, SEC.10; P.L.8-2005, SEC.2.
IC 12-15-21-4
Rules not to eliminate type of provider licensed to provide services
Sec. 4. The rules adopted by the secretary may not eliminate a type of provider licensed to provide Medicaid services.
As added by P.L.2-1992, SEC.9.

IC 12-15-21-5
Rules not to be more restrictive than federal Medicaid reimbursement requirements
Sec. 5. (a) As used in this section, "facility" refers to an intermediate care facility for the mentally retarded (ICF/MR) not operated by a state agency.
(b) The rules adopted by the secretary may not establish eligibility criteria for Medicaid reimbursement for placement or services in a facility, including services provided under a Medicaid waiver, that are more restrictive than federal requirements for Medicaid reimbursement in a facility or under a Medicaid waiver.
(c) The office may not implement a policy that may not be adopted as a rule under subsection (b).
As added by P.L.78-1994, SEC.2. Amended by P.L.272-1999, SEC.41.

IC 12-15-21-6
Amendment of prior authorization rule
Sec. 6. (a) IC 4-22-2 does not apply to a rulemaking procedure under this section.
(b) The office may amend a rule regarding prior authorization (as defined in 405 IAC 1-6-2) that appears in the Indiana Administrative Code on January 1, 1996, to make the prior authorization rule less restrictive.
(c) If the office amends a prior authorization rule under this section, the office may later amend the prior authorization rule to restore, in whole or in part, the prior authorization rule as it was in effect on January 1, 1996.
(d) An amendment to a prior authorization rule under this section must comply with the notice requirements set forth in IC 12-15-13-6.
As added by P.L.107-1996, SEC.11.

IC 12-15-21-6.5
Family practice residency program
Sec. 6.5. A family practice residency program may choose to have the name of the residency program, the primary medical provider, or both, appear on the Medicaid identification card of a recipient who is enrolled in a Medicaid managed care program instead of just the name of the individual primary medical provider in the residency program to whom the recipient has been assigned.
As added by P.L.107-1996, SEC.12 and P.L.257-1996, SEC.11.

IC 12-15-21-7
Rules not to be more stringent than prior authorization rule

effective January 1, 1996
Sec. 7. The office may not amend a prior authorization rule to make it more stringent than the prior authorization rule as it was in effect on January 1, 1996, unless the office changes the rule through the rulemaking process.
As added by P.L.107-1996, SEC.13.



CHAPTER 22. PROVIDER SANCTIONS

IC 12-15-22-1.5
Ineligibility after conviction
Sec. 1.5. In addition to any sanction imposed on a provider under section 1 of this chapter, a provider convicted of an offense under IC 35-43-5-7.1 is ineligible to participate in the Medicaid program for ten (10) years after the conviction.
As added by P.L.46-1995, SEC.40.

IC 12-15-22-2
Administrative appeals; rules
Sec. 2. A provider may appeal a sanction under section 1 of this chapter under rules concerning appeal that are adopted by the secretary under IC 4-22-2.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-3
Judicial review
Sec. 3. After exhausting all administrative remedies, a provider may obtain judicial review of a sanction under IC 4-21.5-5.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-4
Denial of payment or termination of provider agreement; obligation of provider to inform individual services recipients Sec. 4. A final directive made by the office that:
(1) denies payment to a provider for medical services provided during a specified period of time; or
(2) terminates a provider agreement permitting a provider's participation in the Medicaid program;
must direct the provider to inform each eligible individual recipient of services, before services are provided, that the office or the office's contractor under IC 12-15-30 will not pay for those services if provided.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-5
Denial of payment, rejection of participation application or provider agreement termination; time to correct deficiencies
Sec. 5. Subject to section 6 of this chapter, a final directive:
(1) denying payment to a provider;
(2) rejecting a prospective provider's application for participation in the Medicaid program; or
(3) terminating a provider agreement permitting a provider's participation in the Medicaid program;
must be for a sufficient time, in the opinion of the administrator, to allow for the correction of all deficiencies or to prevent further abuses.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-6
Eligibility; repayment of excess payments; payment of penalties
Sec. 6. A provider may not be declared to be eligible until the office has received the following:
(1) Full repayment of the amount paid to the provider in excess of the proper and legal amount due, including any interest charge assessed by the office.
(2) Full payment of a civil penalty assessed under section 1(4) of this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-7
Provider subjected to sanction; agreement as provided in IC 12-15-11
Sec. 7. Except as provided in section 8 of this chapter, a provider who has been subjected to a sanction under section 1 of this chapter may file an agreement as provided in IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-8
Eligibility to submit Medicaid claims; criminal convictions; repeated imposition of sanctions
Sec. 8. A provider who:
(1) has been convicted of a crime relating to the provision of services under this chapter; or (2) has been subjected to a sanction under section 1 of this chapter on three (3) separate occasions by directive of the administrator;
is ineligible to submit claims for Medicaid.
As added by P.L.2-1992, SEC.9.



CHAPTER 23. IMPROPER PAYMENTS

IC 12-15-23-2
Agreement for overpayment to be deducted from subsequent payments; authorization
Sec. 2. (a) If the office of the secretary of family and social services or administrator of the office determines that a provider has received payments the provider is not entitled to, the administrator may enter into an agreement with the provider stating that the amount of the overpayment shall be deducted from subsequent payments to the provider.
(b) If the office of the secretary of family and social services or the administrator of the office and the provider cannot come to an agreement within sixty (60) days after it is determined that a provider has received payments that the provider is not entitled to, the administrator may recoup the amount of overpayment to the provider claimed by the state from subsequent payments to the provider.
As added by P.L.2-1992, SEC.9. Amended by P.L.229-2011, SEC.142.

IC 12-15-23-3
Agreements to deduct overpayments from subsequent payments; interest provisions; other provisions
Sec. 3. An agreement under section 2 of this chapter:
(1) must include a provision for the collection of any interest due from the provider on the amount of the overpayment; and
(2) may include any other provisions agreed to by the administrator and the provider.
As added by P.L.2-1992, SEC.9. Amended by P.L.8-2005, SEC.3.

IC 12-15-23-4
Rules
Sec. 4. The secretary may adopt rules under IC 4-22-2 that provide procedures for the calculation of overpayments under this chapter.
As added by P.L.2-1992, SEC.9.
IC 12-15-23-5
Discovery of overpayment; time for entering into agreement; certification of facts to Medicaid fraud control unit
Sec. 5. If the administrator and a provider fail to enter into an agreement not more than sixty (60) days after the administrator's discovery of an overpayment, the administrator shall immediately certify the facts of the case to the Medicaid fraud control unit established under IC 4-6-10.
As added by P.L.2-1992, SEC.9.

IC 12-15-23-6
Determination by Medicaid fraud control unit; certification of facts to prosecuting attorney; reference of matter to attorney general
Sec. 6. (a) If the state Medicaid fraud control unit determines that an action based on the state Medicaid fraud control unit's investigations under the unit's authority under IC 4-6-10-1.5 is meritorious, the unit shall certify the facts drawn from the investigation to the prosecuting attorney of the judicial circuit in which the crime may have been committed.
(b) The state Medicaid fraud control unit shall assist the prosecuting attorney in prosecuting an action under this section.
(c) A prosecuting attorney to whom facts are certified under subsection (a) may refer the matter to the attorney general.
(d) If a matter has been referred to the attorney general under subsection (c), the attorney general may:
(1) file an information in a court with jurisdiction over the matter in the county in which the offense is alleged to have been committed; and
(2) prosecute the alleged offense.
As added by P.L.2-1992, SEC.9. Amended by P.L.10-1994, SEC.5; P.L.73-2003, SEC.3; P.L.149-2006, SEC.1.

IC 12-15-23-7
Action by attorney general; reference to administrator
Sec. 7. The attorney general may do either of the following:
(1) Bring a civil action upon the facts certified to the attorney general by the state Medicaid fraud control unit.
(2) Refer the matter to the administrator for appropriate action under IC 12-15-22.
As added by P.L.2-1992, SEC.9.

IC 12-15-23-8
Civil action; finding in favor of attorney general; treble damages; civil penalties; reimbursement of investigation costs
Sec. 8. (a) Subject to subsection (b), if the court finds in favor of the attorney general in a civil action brought by the attorney general under section 7 of this chapter, the court may do the following:
(1) Award damages against the provider of not more than three (3) times the amount paid to the provider in excess of the

amount that was legally due.
(2) Assess a civil penalty against the provider of not more than five hundred dollars ($500) for each instance of overpayment found by the court.
(3) Order the provider to reimburse the attorney general for the reasonable costs of the attorney general's investigation and enforcement action.
(4) Take any combination of the actions described in subdivisions (1), (2), and (3).
(b) The court may only take action under subsection (a)(2) and (a)(3) if the provider knew or had reason to know that an item or a service was not provided as claimed.
As added by P.L.2-1992, SEC.9. Amended by P.L.73-2003, SEC.4.

IC 12-15-23-9
Meritorious action; money recoverable exceeding cost of action
Sec. 9. In determining whether an action is meritorious, the attorney general may consider whether the amount of money recoverable under the action would exceed the cost of the action.
As added by P.L.2-1992, SEC.9.

IC 12-15-23-10
Action by attorney general; compromise
Sec. 10. An action brought under section 7 of this chapter may be compromised in the manner prescribed by IC 4-6-2-11.
As added by P.L.2-1992, SEC.9.



CHAPTER 23.5. COORDINATION OF BENEFITS STUDY

IC 12-15-23.5-2
Examination and recovery of Medicaid claims
Sec. 2. (a) Before January 1, 2008, the office shall:
(1) examine all Medicaid claims paid after January 1, 2001, and before July 1, 2007;
(2) determine which claims examined under subdivision (1) were eligible for payment by a third party other than Medicaid; and
(3) recover the claims that were determined under subdivision (2) to be eligible for payment by a third party other than Medicaid.
(b) The office shall require through an eligibility and benefit request, and a covered entity shall provide, any information necessary for the office to complete the examination required by this section. The office, after notice and hearing, may impose a fine not to exceed one thousand dollars ($1,000) for each refusal by a covered entity to provide information concerning an eligibility and benefit request for a Medicaid recipient requested by the office under this section.
As added by P.L.187-2007, SEC.3.

IC 12-15-23.5-3
Coordination of benefits procedures
Sec. 3. If at least one percent (1%) of the claims were determined under section 2 of this chapter to be eligible for payment by a third party other than Medicaid, the office shall develop and implement a procedure to improve the coordination of benefits between:
(1) the Medicaid program; and
(2) any other third party source of health care coverage provided to a recipient.
As added by P.L.187-2007, SEC.3.

IC 12-15-23.5-4
Procedure requirements
Sec. 4. If a procedure is developed and implemented under section 3 of this chapter, the procedure:
(1) must be automated; and
(2) must provide a system for determining whether a Medicaid claim is eligible for payment by another third party before the claim is paid under the Medicaid program.
As added by P.L.187-2007, SEC.3.



CHAPTER 24. THEFT; KICKBACKS AND BRIBES

IC 12-15-24-2
Soliciting, offering, or receiving kickbacks, bribes, or fee or charge rebates; classification of violation
Sec. 2. A person who furnishes items or services to an individual for which payment is or may be made under this chapter and who solicits, offers, or receives a:
(1) kickback or bribe in connection with the furnishing of the items or services or the making or receipt of the payment; or
(2) rebate of a fee or charge for referring the individual to another person for the furnishing of items or services;
commits a Class A misdemeanor.
As added by P.L.2-1992, SEC.9.



CHAPTER 25. SOLICITATION OF NONRESIDENTS

IC 12-15-25-2
Marketing or advertising not precluded
Sec. 2. This chapter does not preclude a provider from marketing or advertising the following:
(1) The provider's services to the general public.
(2) Special therapies or services, such as those offered to ventilator-dependent patients or patients with acquired immunodeficiency syndrome (AIDS) or Alzheimer's disease.
(3) Children's units.
As added by P.L.2-1992, SEC.9.

IC 12-15-25-3
Violations; sanctions
Sec. 3. A provider that violates this chapter is subject to the sanctions imposed under IC 12-15-22.
As added by P.L.2-1992, SEC.9.



CHAPTER 26. PRIOR AUTHORIZATION

IC 12-15-26-2
Psychiatrists practicing in employment of community mental health centers
Sec. 2. A psychiatrist practicing in the employment of a community mental health center must not be required to request prior authorization to treat Medicaid eligible patients if the request for prior authorization is not required of psychiatrists in private practice.
As added by P.L.2-1992, SEC.9.



CHAPTER 27. CONFIDENTIALITY AND RELEASE OF INFORMATION

IC 12-15-27-2
Authorized use and disclosure of confidential information
Sec. 2. The use and the disclosure of the information described in this chapter to persons authorized by law in connection with the official duties relating to:
(1) financial audits;
(2) legislative investigations; or
(3) other purposes directly connected with the administration of the plan;
is permitted.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-3
Release and use of general information
Sec. 3. (a) The release and use of information of a general nature shall be provided as needed for adequate interpretation or development of the Medicaid program.
(b) The information under subsection (a) includes the following:
(1) Total Medicaid expenditures.
(2) The number of recipients.
(3) Statistical and social data used in connection with studies.
(4) Reports or surveys on health and welfare problems.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-4
Report of recipients' names, identification numbers, and monthly amount of medical assistance received; public record; requests to examine
Sec. 4. (a) The office shall keep a file that contains a report showing the name and identification number of each recipient and the amount of medical assistance received each month under the Medicaid program.
(b) The report under subsection (a) is a public record open to public inspection at all times during the regular office hours of the office. (c) A person who desires to examine a record, other than in pursuance of official duties as provided under Medicaid, must sign a written request to examine the record. The request must contain an agreement on the part of the signer that the signer will not utilize information gained from the information for religious, commercial, or political purposes.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-5
Eligibility for federal financial participation; limitations on chapter; rules
Sec. 5. (a) If it is established that this chapter causes the state Medicaid plan to be ineligible for federal financial participation, the provision is limited or restricted to the extent that is essential to make the plan eligible for federal financial participation.
(b) The secretary shall establish rules under IC 4-22-2 that are necessary to carry out this section.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-6
Eligibility information; immediate access systems
Sec. 6. The office shall make available the following for providing health care providers with immediate access to information indicating whether an individual is eligible for Medicaid:
(1) A twenty-four (24) hour telephone system.
(2) A computerized data retrieval system.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-7
Limitations on eligibility information available through immediate access systems
Sec. 7. Information released under section 6 of this chapter is limited to the following:
(1) Disclosure of whether an individual has been determined to be eligible for Medicaid or whether the individual has an application pending.
(2) The date the individual became eligible for Medicaid and the individual's Medicaid number.
(3) Restrictions, if any, on the scope of services to be reimbursed under the Medicaid program for the individual.
(4) Information concerning third party liability.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-8
Eligibility information obtained by health care providers; confidentiality
Sec. 8. Information obtained by a health care provider under this chapter concerning an individual's eligibility for Medicaid is confidential and may not be disclosed to any person.
As added by P.L.2-1992, SEC.9.
IC 12-15-27-8.5
Use and disclosure of voter registration records
Sec. 8.5. A person may not examine, disclose, or use any record described in this chapter concerning voter registration except in the manner permitted under IC 12-15-1.5.
As added by P.L.12-1995, SEC.122.

IC 12-15-27-9
Eligibility information access and confidentiality; rules
Sec. 9. The secretary shall adopt rules under IC 4-22-2 necessary to carry out sections 6, 7, and 8 of this chapter.
As added by P.L.2-1992, SEC.9.



CHAPTER 28. APPEALS AND HEARINGS

IC 12-15-28-2
Secretary to conduct hearings under IC 4-21.5
Sec. 2. The secretary shall conduct hearings and appeals concerning Medicaid under IC 4-21.5.
As added by P.L.2-1992, SEC.9.

IC 12-15-28-3
Notice of appeal; setting matter for hearing; opportunity for hearing; location
Sec. 3. The office shall, upon receipt of notice of appeal under section 1 of this chapter, set the matter for hearing and give the applicant or recipient an opportunity for a fair hearing in the county in which the recipient resides.
As added by P.L.2-1992, SEC.9.

IC 12-15-28-4
Hearing; introduction of evidence
Sec. 4. At the hearing, the applicant and county office may introduce additional evidence.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.116; P.L.5-1993, SEC.129.

IC 12-15-28-5
Conduct of hearing; rules
Sec. 5. The hearing shall be conducted under rules adopted by the secretary that are not inconsistent with IC 4-21.5 and the Medicaid program.
As added by P.L.2-1992, SEC.9.

IC 12-15-28-6
Additional investigations by office; decision by office to grant Medicaid Sec. 6. The office:
(1) may make necessary additional investigations; and
(2) shall make decisions relative to the granting of Medicaid and the amount of Medicaid to be granted to the applicant that the office believes are justified and in conformity with the Medicaid program.
As added by P.L.2-1992, SEC.9.

IC 12-15-28-7
Decision by office to grant Medicaid assistance; effect
Sec. 7. A decision of the office made in conformity with the Medicaid program, including the establishment of dates of eligibility:
(1) is binding upon the county office involved;
(2) shall be complied with by the county office; and
(3) has the same effect as decisions of the county office from which the appeal is taken.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.117; P.L.5-1993, SEC.130.



CHAPTER 29. INSURANCE

IC 12-15-29-2
Requests for information from insurers; limitation
Sec. 2. (a) Subject to subsection (b), an insurer shall furnish records or information pertaining to the coverage of an individual for the individual's medical costs under an individual or a group policy or other obligation, or the medical benefits paid or claims made under a policy or an obligation, if the office or its agent does the following:
(1) Requests the information electronically or by United States mail.
(2) Certifies that the individual is:
(A) a Medicaid applicant or recipient; or
(B) a person who is legally responsible for the applicant or recipient.
(b) The office may request only the records or information necessary to determine whether insurance benefits have been or should have been claimed and paid with respect to items of medical care and services that were received by a particular individual and for which Medicaid coverage would otherwise be available.
As added by P.L.2-1992, SEC.9. Amended by P.L.187-2007, SEC.4; P.L.234-2007, SEC.209; P.L.3-2008, SEC.94.

IC 12-15-29-3
Guidelines for information requests
Sec. 3. The administrator and the insurance commissioner shall establish guidelines for information requests under this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-4
Direct payments by insurers to office; amount of payments
Sec. 4. (a) If:
(1) an insurer has not discharged the insurer's obligation to make payments to an individual for medical services;
(2) the individual has received Medicaid from the office; and
(3) the insurer has received notice that Medicaid has been furnished to the individual;
the insurer shall make payments directly to the office.
(b) The payments under subsection (a) may not exceed the amount of Medicaid paid by the office. As added by P.L.2-1992, SEC.9.

IC 12-15-29-4.5
Insurer's acceptance of Medicaid claims
Sec. 4.5. (a) An insurer shall accept a Medicaid claim for a Medicaid recipient for three (3) years from the date the service was provided.
(b) An insurer may not deny a Medicaid claim submitted by the office solely on the basis of:
(1) the date of submission of the claim;
(2) the type or format of the claim form;
(3) the method of submission of the claim; or
(4) a failure to provide proper documentation at the point of sale that is the basis of the claim;
if the claim is submitted by the office within three (3) years from the date the service was provided as required in subsection (a) and the office commences action to enforce the office's rights regarding the claim within six (6) years of the office's submission of the claim.
(c) An insurer may not deny a Medicaid claim submitted by the office solely due to a lack of prior authorization. An insurer shall conduct the prior authorization on a retrospective basis for claims where prior authorization is necessary and adjudicate any claim authorized in this manner as if the claim received prior authorization.
As added by P.L.187-2007, SEC.5.

IC 12-15-29-5
Medicaid furnished by office; insurer put on notice of claim by office; insurer paying person or entity other than office; office's claim not discharged
Sec. 5. An insurer:
(1) that is put on notice of a claim by the office under section 4 of this chapter; and
(2) proceeds to pay the claim to a person or an entity other than the office;
is not discharged from payment of the office's claim.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-6
Payment by insurer to office; discharge of obligation
Sec. 6. Payment to the office by an insurer under section 4 of this chapter discharges the insurer's obligation with respect to further payment on the claim for the amount paid.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-7
Notice to insurer that Medicaid has been furnished; requirements; notification given office by insurer; payment of claim
Sec. 7. (a) The notice requirements of section 4 of this chapter are satisfied if:
(1) the insurer receives from the office, electronically or by

United States mail, a statement of the claims paid or medical services rendered by the office, together with a claim for reimbursement; or
(2) the insurer receives a claim from a beneficiary stating that the beneficiary has applied for or has received Medicaid from the office in connection with the same claim.
(b) An insurer that receives a claim under subsection (a)(2) shall notify the office of the insurer's obligation on the claim and shall:
(1) pay the obligation to the provider of service; or
(2) if the office has provided Medicaid, pay the office.
As added by P.L.2-1992, SEC.9. Amended by P.L.187-2007, SEC.6.

IC 12-15-29-8
Unlawful insurance clause
Sec. 8. A clause of an insurance contract, plan, or agreement administered by an insurer is void if the clause limits or excludes enrollment or payments to an individual who is eligible for Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.46-1995, SEC.41.

IC 12-15-29-9
State's acquisition of person's right to payment
Sec. 9. (a) IC 27-8-23 applies to this section.
(b) To the extent that payment for covered medical expenses has been made under the state Medicaid program for health care items or services furnished to a person, in a case where a third party has a legal liability to make payments, the state is considered to have acquired the rights of the person to payment by any other party for the health care items or services.
(c) As required under 42 U.S.C. 1396a(a)(25), an insurer shall accept the state's right of recovery and the assignment to the state of any right of the individual or entity to payment for a health care item or service for which payment has been made under the state Medicaid plan.
As added by P.L.46-1995, SEC.42. Amended by P.L.187-2007, SEC.7.

IC 12-15-29-10
Employer sponsored health insurance to include coverage for child
Sec. 10. (a) IC 27-8-23 and IC 31-16-15 apply to this section.
(b) This section does not apply if an employer has eliminated family health coverage for all of its employees.
(c) Whenever a parent is required by a court or an administrative order to provide health coverage for a child and the parent is eligible for family health coverage through an employer doing business in Indiana, the employer shall provide family health coverage to the child in the manner described under IC 27-8-23-6 and in the notice under IC 31-16-15-4.5(b). In addition, the employer shall:
(1) withhold from the employee's compensation the employee's share, if any, of premiums for health coverage; and
(2) pay that amount to the insurer. (d) Upon the initiation of withholding under subsection (c), an employee whose applicable child support order did not include a deduction from weekly available income for the cost of the health care premium is entitled to a modification of the child support order, taking into account the payments made as of the date withholding began.
As added by P.L.46-1995, SEC.43. Amended by P.L.80-2010, SEC.20.



CHAPTER 30. CONTRACTING

IC 12-15-30-2
Contract requirements and qualifications; preparation of bid specifications
Sec. 2. The office shall do the following:
(1) Prepare requirements, including qualifications, for bidders offering to contract with the state to perform the functions under section 3 of this chapter.
(2) Assist the Indiana department of administration in preparing bid specifications in conformity with requirements.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-3
Medicaid claims; finance and administration; plan options
Sec. 3. The office shall select an approach to finance and administer Medicaid claims consisting of one (1) of the following:
(1) A direct provider payment plan administered by the office.
(2) A direct provider payment plan administered by a fiscal agent.
(3) A Medicaid insurance plan administered by a health insurer.
(4) Any combination of the plans described in this section.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-4
Term of contracts; extensions
Sec. 4. (a) A contract to administer any part of the Medicaid program may be for an original term of not more than four (4) years.
(b) At the option of the office, the term of the contract may be extended for a term of not more than two (2) additional years.
(c) An extension may be granted for a contract that is in effect.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-5
Subcontracts
Sec. 5. (a) A contractor with the state under this chapter may subcontract a part of the contract, subject to the approval of the office and the Indiana department of administration.
(b) A subcontract may not extend beyond the term of the contract.
(c) A contractor shall furnish information concerning the following:
(1) The amount of the subcontract.
(2) The qualifications of the subcontractor for guaranteeing

performance.
(3) Other information required by the state.
(d) A contract or subcontract executed under this section is a public record under IC 5-14-3-2.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-6
Statement of adjusted actual Medicaid provider costs and insurance premiums; certification to auditor of state; payment by auditor of state
Sec. 6. (a) A contractor under section 1 of this chapter shall submit a detailed statement, at the times and in the form prescribed by the office, for the amount of adjusted actual Medicaid provider costs and insurance premiums.
(b) The office shall certify a statement under subsection (a) to the auditor of state, who shall pay the amount of the adjusted actual Medicaid provider costs and insurance premiums from the Medicaid account of the state general fund.
(c) The auditor of state may not pay a Medicaid provider costs in advance of services provided.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-7
Statement requesting payment for fees for performance of administrative responsibilities; certification to auditor of state
Sec. 7. (a) A contractor under section 1 of this chapter shall submit a statement, at the times and in the form prescribed by the office, requesting payment for fees for performance of administrative responsibilities under contracts executed under this chapter.
(b) The office shall certify a statement under subsection (a) to the auditor of state, who shall pay the amount of the requested fees.
As added by P.L.2-1992, SEC.9.



CHAPTER 31. REPEALED



CHAPTER 31.1. ADJUSTMENT OF PHARMACY DISPENSING FEES

IC 12-15-31.1-2
Evaluation of other dispensing fees
Sec. 2. A survey under section 1 of this chapter must include an evaluation of dispensing fees in other states and the policies of the federal Centers for Medicare and Medicaid Services (formerly the Health Care Financing Administration).
As added by P.L.15-2002, SEC.1.

IC 12-15-31.1-3
Dispensing fee criteria
Sec. 3. A dispensing fee shall be evaluated based upon the following information concerning the costs of pharmacy operation:
(1) Operational data.
(2) Professional services data.
(3) Overhead data.
(4) Profit data.
As added by P.L.15-2002, SEC.1.

IC 12-15-31.1-4
Adjustment of dispensing fees
Sec. 4. If an adjustment in dispensing fees is made following a survey conducted under section 1 of this chapter, the secretary shall commence the rulemaking process under IC 4-22-2 to make the adjustment not later than November 1 of the year in which the survey was conducted.
As added by P.L.15-2002, SEC.1.



CHAPTER 32. COMMUNITY RESIDENTIAL FACILITIES FOR THE DEVELOPMENTALLY DISABLED

IC 12-15-32-2
Reimbursement for cost of services provided; authorization
Sec. 2. The office shall reimburse community residential facilities for the developmentally disabled for the cost of the Medicaid services that are provided by the facility to individuals who are eligible for Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-32-3
Repealed
(Repealed by P.L.78-1994, SEC.4.)

IC 12-15-32-4
Reimbursement rate criteria; necessary factors
Sec. 4. The criteria for reimbursement under this chapter must include the following:
(1) The method of determining initial rates of reimbursement.
(2) The method of determining the maximum rate of reimbursement.
(3) The frequency of rate reviews.
(4) The method of depreciating the buildings comprising the facilities.
(5) The establishment of a maximum depreciation expense.
(6) The inclusion of first aid supplies as a part of the room charge.
(7) The establishment of maximum costs of equipment purchases or repairs that may be allowed as depreciation expenses.
(8) The establishment of limitations on allowable interest expenses.
(9) The establishment of a limit on the duration of financing.
As added by P.L.2-1992, SEC.9. Amended by P.L.78-1994, SEC.3.

IC 12-15-32-4.5
Reimbursement for staff hours of employees
Sec. 4.5. (a) This section applies to a community residential facility for the developmentally disabled licensed as a child rearing residence that: (1) is a home exclusively for children;
(2) has a behavior management program staffed by:
(A) a behavior management consultant; or
(B) personnel;
to develop and monitor behavioral training, developmental training, and support in specific areas for all residents who function on a similar level; and
(3) does not have more than six (6) beds.
(b) A community residential facility for the developmentally disabled is entitled to Medicaid reimbursement within available appropriations for staff hours of employees:
(1) hired to work at least two thousand eighty (2,080) paid staff hours per year per employee; and
(2) when the reimbursement requested is for not more than twelve (12) staff hours per resident per day.
As added by P.L.255-1996, SEC.7.

IC 12-15-32-5
Special interim rates
Sec. 5. The office may establish a special interim rate for each community residential facility to ensure that the reasonable special costs involved in the initial year of operation of a facility are reimbursed.
As added by P.L.2-1992, SEC.9.

IC 12-15-32-6
Facility residents; personal allowance; range of amounts
Sec. 6. The office shall allow a resident of a facility who is receiving Medicaid to retain a personal allowance of fifty-two dollars ($52) each month.
As added by P.L.2-1992, SEC.9. Amended by P.L.294-2001, SEC.5.

IC 12-15-32-6.5
Payment calculation for federal SSI recipient; exemption from income eligibility consideration
Sec. 6.5. (a) If a resident of a facility:
(1) is a recipient of assistance under the federal Supplemental Security Income (SSI) program; and
(2) receives an income that is less than the amount described in section 6 of this chapter;
the office shall pay to the individual an amount equal to the difference between the amount of the monthly personal allowance described in section 6 of this chapter and the amount of income, including assistance under the federal Supplemental Security Income (SSI) program received by the individual.
(b) Money paid to an individual under subsection (a) is exempt from income eligibility consideration.
As added by P.L.294-2001, SEC.6. Amended by P.L.26-2003, SEC.2.

IC 12-15-32-7 Rules; functioning level of resident; personal allowance
Sec. 7. The secretary may adopt rules under IC 4-22-2 to do the following:
(1) Establish criteria based on the functioning level of the residents.
(2) Determine the personal allowance to which each resident is entitled.
As added by P.L.2-1992, SEC.9.

IC 12-15-32-8
Personal allowance; income eligibility consideration; exemption
Sec. 8. A personal allowance is exempt from income eligibility consideration by the office.
As added by P.L.2-1992, SEC.9.

IC 12-15-32-9
Personal allowance; individuals employed as part of habilitation plan or working in sheltered workshop or day activity center
Sec. 9. The personal allowance for one (1) month for an individual described in section 6 of this chapter whose employment is part of the individual's habilitation plan or who is working in a sheltered workshop or day activity center is the amount that a person would be entitled to retain under section 6 of this chapter plus an amount equal to one-half (1/2) of the remainder of:
(1) gross earned income for that month; minus
(2) the sum of:
(A) sixteen dollars ($16); plus
(B) the amount withheld from the individual's paycheck for that month for payment of state income tax, federal income tax, and the tax prescribed by the Federal Insurance Contribution Act (26 U.S.C. 3101 et seq.); plus
(C) transportation expenses for that month.
As added by P.L.2-1992, SEC.9.

IC 12-15-32-10
Placement in facility; diagnostic evaluations
Sec. 10. (a) An applicant for Medicaid who desires to be placed in a community residential facility must first receive a diagnostic evaluation to be provided by the division of disability and rehabilitative services.
(b) Subsequent diagnostic evaluations by the division of disability and rehabilitative services shall be provided at least every twelve (12) months to review the individual's need for services.
(c) The office shall consider the evaluations in determining the appropriateness of placement.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.118; P.L.5-1993, SEC.131; P.L.141-2006, SEC.55.

IC 12-15-32-11
Assessment upon total annual revenue of certain nonstate facilities;

Medicaid assessment account; unavailability of federal matching funds
Sec. 11. (a) The office may assess community residential facilities for the developmentally disabled (as defined in IC 12-7-2-61) and intermediate care facilities for the mentally retarded (ICF/MR) (as defined in IC 16-29-4-2) that are not operated by the state in an amount not to exceed ten percent (10%) of the total annual revenue of the facility for the facility's preceding fiscal year.
(b) The assessments shall be paid to the office of Medicaid policy and planning in equal monthly amounts on or before the tenth day of each calendar month. The office may withhold Medicaid payments to a provider described in subsection (a) that fails to pay an assessment within thirty (30) days after the due date. The amount withheld may not exceed the amount of the assessments due.
(c) Revenue from the assessments shall be credited to a special account within the state general fund to be called the Medicaid assessment account. Money in the account may be used only for services for which federal financial participation under Medicaid is available to match state funds. An amount equivalent to the federal financial participation estimated to be received for services financed from assessments under subsection (a) shall be used to finance Medicaid services provided by facilities described in subsection (a).
(d) If federal financial participation to match the assessments in subsection (a) becomes unavailable under federal law, the authority to impose the assessments terminates on the date that the federal statutory, regulatory, or interpretive change takes effect.
As added by P.L.27-1992, SEC.26. Amended by P.L.2-1993, SEC.102; P.L.291-2001, SEC.216; P.L.6-2002, SEC.6.



CHAPTER 33. MEDICAID ADVISORY COMMITTEE

IC 12-15-33-2
Committee created
Sec. 2. The Medicaid advisory committee is created to act in an advisory capacity to the following:
(1) The office in the administration of the Medicaid program.
(2) The children's health policy board established by IC 4-23-27-2 in the board's responsibility to direct policy coordination of children's health programs.
As added by P.L.2-1992, SEC.9. Amended by P.L.273-1999, SEC.175.

IC 12-15-33-3
Membership; appointment
Sec. 3. The committee shall be appointed as follows:
(1) One (1) member shall be appointed by the administrator of the office to represent each of the following organizations:
(A) Indiana Council of Community Mental Health Centers.
(B) Indiana State Medical Association.
(C) Indiana State Chapter of the American Academy of Pediatrics.
(D) Indiana Hospital Association.
(E) Indiana Dental Association.
(F) Indiana State Psychiatric Association.
(G) Indiana State Osteopathic Association.
(H) Indiana State Nurses Association.
(I) Indiana State Licensed Practical Nurses Association.
(J) Indiana State Podiatry Association.
(K) Indiana Health Care Association.
(L) Indiana Optometric Association.
(M) Indiana Pharmaceutical Association.
(N) Indiana Psychological Association.
(O) Indiana State Chiropractic Association.
(P) Indiana Ambulance Association.
(Q) Indiana Association for Home Care.
(R) Indiana Academy of Ophthalmology.
(S) Indiana Speech and Hearing Association.
(2) Ten (10) members shall be appointed by the governor as follows:
(A) One (1) member who represents agricultural interests.
(B) One (1) member who represents business and industrial interests. (C) One (1) member who represents labor interests.
(D) One (1) member who represents insurance interests.
(E) One (1) member who represents a statewide taxpayer association.
(F) Two (2) members who are parent advocates.
(G) Three (3) members who represent Indiana citizens.
(3) One (1) member shall be appointed by the president pro tempore of the senate acting in the capacity as president pro tempore of the senate to represent the senate.
(4) One (1) member shall be appointed by the speaker of the house of representatives to represent the house of representatives.
As added by P.L.2-1992, SEC.9. Amended by P.L.157-1995, SEC.1; P.L.158-1995, SEC.1; P.L.42-1995, SEC.24; P.L.109-1996, SEC.2; P.L.273-1999, SEC.176.

IC 12-15-33-4
Expiration of term; designation of successor
Sec. 4. An appointment to the committee terminates July 1 of the year in which the appointment expires, but a member serves until the member's successor is designated.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-5
Term of office
Sec. 5. An appointment to the committee is for a four (4) year term, except the representatives of the senate and house of representatives, whose terms coincide with the representative's or senator's respective legislative terms.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-6
Ex officio members
Sec. 6. The following shall serve as ex officio members of the committee:
(1) The state health commissioner or the commissioner's designee.
(2) The director of the division of mental health and addiction or the director's designee.
(3) The administrator of the office.
As added by P.L.2-1992, SEC.9. Amended by P.L.215-2001, SEC.45.

IC 12-15-33-7
Committee secretary
Sec. 7. The administrator of the office shall serve as secretary of the committee.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-8
Subcommittees Sec. 8. A subcommittee may be created as the committee considers necessary. The chairman of each subcommittee must be a member of the committee.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-9
Meetings
Sec. 9. The committee shall do the following:
(1) Meet at least four (4) times each year, one (1) time in each calendar quarter.
(2) Hold special meetings that the committee or the secretary requests.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-10
Travel allowance
Sec. 10. Appointed members of the committee are entitled to receive travel allowance to and from regular or special meetings in accordance with the amounts set by and the provisions of the budget committee for state employees.
As added by P.L.2-1992, SEC.9.



CHAPTER 33.5. MEDICAID CLINICAL ADVISORY COMMITTEE

IC 12-15-33.5-2
Establishment
Sec. 2. The office shall establish a clinical advisory committee to provide clinical insights and applications of clinical policy issues related to programs administered by the office, including issues related to:
(1) current standards of care;
(2) quality of care;
(3) accessibility of care;
(4) appropriateness of care; and
(5) cost-effectiveness of care.
As added by P.L.42-1995, SEC.25.

IC 12-15-33.5-3
Membership; meetings; consultations; ad hoc clinical advisory committee
Sec. 3. (a) The committee consists of at least seven (7) members and not more than thirteen (13) members.
(b) The office's medical consultant shall serve as the chairperson of the committee.
(c) The committee shall include at least seven (7) physicians who are:
(1) licensed under IC 25-22.5; and
(2) actively engaged in the practice of medicine.
(d) The office shall select the remaining committee members from the medical provider community to represent the services most critical to the Medicaid recipient population.
(e) The committee shall meet:
(1) one (1) time every two (2) months; or
(2) as determined necessary by the chairperson.
(f) The committee may consult as needed with other persons who have expertise in any clinical policy issue being considered by the committee.
(g) If the committee established under subsection (a) considers a change in clinical policy related to care and services provided under:
(1) IC 25-10 (chiropractic services);
(2) IC 25-14 (dental services);
(3) IC 25-24 and IC 25-26 (eye care services); or
(4) IC 25-29 (foot care services);
the office shall establish an ad hoc clinical advisory committee comprised of three (3) licensed non-physician practitioners directly

affected by the proposed clinical policy change.
(h) The chairperson of a committee under subsection (g) shall be the office's medical consultant.
(i) When an ad hoc clinical advisory committee is established under subsection (g)(3), one (1) member of the committee shall be a physician licensed under IC 25-22.5 who provides services similar to those provided by an optometrist licensed under IC 25-24 or IC 25-26.
(j) A committee established under subsection (g) shall provide clinical insights and applications of clinical policy issues relating to:
(1) current standards of care;
(2) quality of care;
(3) accessibility of care;
(4) appropriateness of care; and
(5) cost-effectiveness of care.
As added by P.L.42-1995, SEC.25.



CHAPTER 34. HOME HEALTH CARE SERVICES; OFFICE OF MEDICAID POLICY AND PLANNING

IC 12-15-34-2
"Home health services" defined
Sec. 2. (a) As used in this chapter, "home health services" means any of the following items or services furnished to an individual by a home health agency or by others under arrangements with a home health agency on a visiting basis, and except as provided in subsection (b), in a place of temporary or permanent residence used as the individual's home:
(1) Part-time or intermittent nursing care provided by or under the supervision of a registered professional nurse.
(2) Physical, occupational, or speech therapy or other therapeutic services.
(3) Medical social services.
(4) Home health aid services.
(5) Medical supplies other than drugs and biologicals.
(6) The use of medical appliances.
(7) Homemaking services provided by the home health agency to help the individual stay in the individual's own home.
(b) The term includes items and services of a kind described in subsection (a)(1) through (a)(6) that:
(1) are provided on an outpatient basis under arrangements made by a home health agency at a hospital, health facility, or rehabilitation center; and
(2) either:
(A) involve the use of equipment of a nature that cannot readily be made available to the individual in the individual's home; or
(B) that are furnished at the hospital, health facility, or rehabilitation center while the individual is there to receive items or services.
(c) The term does not include transportation of the individual in connection with receiving items or services described in subsection (b)(1) and (b)(2).
As added by P.L.2-1992, SEC.9. Amended by P.L.2-1995, SEC.49.

IC 12-15-34-3
Items and services furnished either by home health agency or by others under arrangements with home health agency; exception Sec. 3. Home health services includes items and services furnished to an individual by either of the following:
(1) A home health agency.
(2) Others under arrangements with a home health agency on a visiting basis and, except for section 4(5) of this chapter, in a place of temporary or permanent residence used as the individual's home.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-4
Items and services included under IC 12-15-34-2 definition of home health services
Sec. 4. The items and services under section 2 of this chapter include the following:
(1) Part-time or intermittent nursing care provided by or under the supervision of a registered professional nurse.
(2) Physical, occupational, or speech therapy or other therapeutic services.
(3) Medical social services and home health aid services.
(4) Medical supplies other than drugs and biologicals and the use of medical appliances.
(5) Any of the items and services under subdivisions (1), (2), (3), and (4) that:
(A) are provided on an outpatient basis under arrangements made by a home health agency at a hospital, health care facility, or rehabilitation center; and
(B) involves the use of equipment of a nature that the items and services cannot readily be made available to the individual in the individual's home or that are furnished at the facility while the individual is there to receive any item or service, but not including transportation of the individual in connection with the item or service.
(6) Homemaking services provided by the agency to help the individual's stay in the individual's own home.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-5
Office and secretary; actions, directions, and rules; providing of services and ensuring uniform equitable treatment of applicants and recipients
Sec. 5. The office and the secretary shall:
(1) take action;
(2) give directions; and
(3) adopt rules under IC 4-22-2;
necessary to carry out this chapter and the federal Social Security Act concerning the providing of services and to ensure uniform equitable treatment of all applicants for and recipients of Medicaid supportive services in the recipients' own homes.
As added by P.L.2-1992, SEC.9.
IC 12-15-34-6
Contracts for services; authorization
Sec. 6. The office may contract with any of the following to purchase the necessary services to implement this chapter:
(1) A state, public, or private agency.
(2) A business firm.
(3) A corporation.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-7
Contracts; maximum term
Sec. 7. A contract made with the following may be for a term not to exceed three (3) years:
(1) A public or private agency.
(2) A business firm.
(3) A foundation.
(4) A corporation.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-8
Preparation of qualifications and specifications for bidders
Sec. 8. The office shall assist the Indiana department of administration in the preparation of qualifications and specifications for bidders contracting with the state to administer the fiscal provisions of or to provide services under this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-9
Subcontracts; authorization; term
Sec. 9. A contractor with the state under this chapter may subcontract a part of the contractor's prime contract. However, a subcontract may not extend beyond the term of the prime contract.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-10
Subcontracts; approval
Sec. 10. A subcontract let by a prime contractor must be approved by the office and the Indiana department of administration.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-11
Subcontracts; information furnished to office
Sec. 11. The contractor or the subcontractor shall furnish the following information to the office:
(1) The amount of the subcontract.
(2) The qualifications of the subcontractor for guaranteeing performance.
(3) Other data required by the state.
As added by P.L.2-1992, SEC.9.
IC 12-15-34-12
Contract or subcontract; availability to legislative council
Sec. 12. Upon request, a contract or subcontract shall be made available to the legislative council or the council's representative for inspection and examination.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-13
Plan for purchase of services under IC 4-23-17-9.3
Sec. 13. The office shall include in the division's state plan for the purchase of services under IC 4-23-17-9.3 (repealed) a comprehensive program for the provision of home health services to an individual who is eligible for Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.1-2009, SEC.103.

IC 12-15-34-14
Utilization review procedures
Sec. 14. The office shall develop adequate utilization review procedures for home health agencies to conform to federal guidelines.
As added by P.L.2-1992, SEC.9.



CHAPTER 35. DRUG UTILIZATION REVIEW

IC 12-15-35-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the drug utilization review board created under this chapter.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-3
"Compendia" defined
Sec. 3. As used in this chapter, "compendia" means those resources widely accepted by the medical profession in the efficacious use of drugs, including the following sources:
(1) The American Hospital Formulary Services Drug Information.
(2) The U.S. Pharmacopeia-Drug Information.
(3) The American Medical Association Drug Evaluations.
(4) The peer-reviewed medical literature.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-4
"Counseling" defined
Sec. 4. As used in this chapter, "counseling" means the activities conducted by a pharmacist to inform Medicaid recipients about the proper use of drugs as required by the board under this chapter.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-4.5
"Covered outpatient drug" defined
Sec. 4.5. As used in this chapter, "covered outpatient drug" has the meaning set forth in 42 U.S.C. 1396r-8(k)(2).
As added by P.L.107-2002, SEC.12.

IC 12-15-35-5
"Criteria" defined
Sec. 5. As used in this chapter, "criteria" means the predetermined and explicitly accepted elements that are used to measure drug use on an ongoing basis to determine if the use is appropriate, medically necessary, and not likely to result in adverse medical outcomes.
As added by P.L.75-1992, SEC.19.
IC 12-15-35-6
"Drug-disease contraindication" defined
Sec. 6. As used in this chapter, "drug-disease contraindication" means an occurrence in which the therapeutic effect of a drug is adversely altered by the presence of another disease condition.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-7
"Drug-drug interaction" defined
Sec. 7. As used in this chapter, "drug-drug interaction" means an occurrence in which at least two (2) drugs taken by a recipient leads to clinically significant toxicity that:
(1) is characteristic of one (1) or any of the drugs present; or
(2) leads to the interference with the effectiveness of one (1) or any of the drugs.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-8
"Drug utilization review" or "DUR" defined
Sec. 8. As used in this chapter, "drug utilization review" or "DUR" means the program designed to measure and assess on a retrospective and a prospective basis the proper use of outpatient drugs in the Medicaid program.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-9
"Intervention" defined
Sec. 9. As used in this chapter, "intervention" means an action taken by the board with a prescriber or pharmacist to inform about or to influence prescribing or dispensing practices or utilization of drugs.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-10
"Overutilization or underutilization" defined
Sec. 10. As used in this chapter, "overutilization or underutilization" means the use of a drug in such quantities where the desired therapeutic goal is not achieved.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-11
"Pharmacist" defined
Sec. 11. As used in this chapter, "pharmacist" means an individual who is licensed as a pharmacist in Indiana under IC 25-26.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-12
"Physician" defined
Sec. 12. As used in this chapter, "physician" means an individual who is licensed to practice medicine in Indiana under IC 25-22.5. As added by P.L.75-1992, SEC.19.

IC 12-15-35-13
"Prospective DUR" defined
Sec. 13. As used in this chapter, "prospective DUR" means the part of the drug utilization review program that:
(1) is to occur before the drug is dispensed;
(2) is designed to screen for potential drug therapy problems based on explicit and predetermined criteria and standards that are developed on an ongoing basis with professional input; and
(3) is to provide for the counseling of recipients about the proper use of drugs.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-14
"Retrospective DUR" defined
Sec. 14. As used in this chapter, "retrospective DUR" means the part of the drug utilization review program that assesses or measures drug use based on an historical review of drug use data against predetermined and explicit criteria and standards that are developed on an ongoing basis with professional input.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-15
"Standards" defined
Sec. 15. As used in this chapter, "standards" means the acceptable range of deviation from the criteria that reflects local medical practice and that is tested on the Medicaid recipient database.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-16
"SURS" defined
Sec. 16. As used in this chapter, "SURS" refers to the surveillance utilization review system of the Medicaid program.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-17
"Therapeutic appropriateness" defined
Sec. 17. As used in this chapter, "therapeutic appropriateness" means drug prescribing based on rational drug therapy that is consistent with the criteria and standards developed under this chapter.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-17.5
"Therapeutic classification" or "therapeutic category" defined
Sec. 17.5. As used in this chapter, "therapeutic classification" or "therapeutic category" means a group of pharmacologic agents primarily characterized by a significant similarity of the biochemical or physiological mechanism by which these agents result in the

intended clinical outcome.
As added by P.L.107-2002, SEC.13.

IC 12-15-35-18
"Therapeutic duplication" defined
Sec. 18. As used in this chapter, "therapeutic duplication" means the prescribing and dispensing of:
(1) the same drug; or
(2) at least two (2) drugs from the same therapeutic class;
where overlapping periods of drug administration are involved and where such prescribing or dispensing is not medically indicated.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-18.5
Application of chapter
Sec. 18.5. This chapter applies to any contractor or vendor of the state responsible for providing or managing any part of the Medicaid outpatient drug program.
As added by P.L.76-1994, SEC.2.

IC 12-15-35-18.7
Formulary requirements
Sec. 18.7. A formulary established by a Medicaid managed care organization is subject to sections 46 and 47 of this chapter.
As added by P.L.231-1999, SEC.2.

IC 12-15-35-19
Drug utilization review board; establishment
Sec. 19. The drug utilization review board is established.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-20
Membership of board
Sec. 20. The board is composed of the following:
(1) Four (4) individuals licensed and actively engaged in the practice of medicine or osteopathic medicine in Indiana under IC 25-22.5.
(2) Four (4) individuals licensed under IC 25-26 and actively engaged in the practice of pharmacy in Indiana.
(3) One (1) individual with expertise in therapeutic pharmacology who is neither a physician or a pharmacist.
(4) A representative of the office who shall serve as an ex-officio nonvoting member of the board.
(5) One (1) individual who:
(A) is employed by a health maintenance organization that has a pharmacy benefit; and
(B) has expertise in formulary development and pharmacy benefit administration.
The individual appointed under this subdivision may not be employed by a health maintenance organization that is under

contract or subcontract with the state to provide services to Medicaid recipients under this article.
(6) One (1) individual who is a health economist.
As added by P.L.75-1992, SEC.19. Amended by P.L.231-1999, SEC.3.

IC 12-15-35-20.1
Conflicts of interest
Sec. 20.1. (a) Each board member and each therapeutics committee member shall fully disclose any potential conflicts of interest, financial or otherwise, relating to an issue that comes before the board or committee for recommendation or other action.
(b) A board member or therapeutics committee member may not vote on a recommendation or other action if the member or the member's employer has a conflict of interest, financial or otherwise, in the outcome of the vote.
(c) A board member or therapeutics committee member who may not vote on a recommendation or other action under subsection (b) may still participate in any discussions regarding the recommendation or other action.
As added by P.L.231-1999, SEC.4. Amended by P.L.107-2002, SEC.14.

IC 12-15-35-20.5
Therapeutics committee established; members; limitations; terms; votes; meetings
Sec. 20.5. (a) The therapeutics committee is established as a subcommittee of the board.
(b) The chairperson of the board elected under section 25 of this chapter shall, with the approval of a majority of a quorum of the board, appoint the members of the therapeutics committee.
(c) The therapeutics committee is composed of the following members:
(1) Five (5) physicians licensed under IC 25-22.5, including:
(A) one (1) physician with expertise in the area of family practice;
(B) one (1) physician with expertise in the area of pediatrics;
(C) one (1) physician with expertise in the area of geriatrics;
(D) one (1) physician with expertise in psychiatric medicine; and
(E) one (1) physician with expertise in the area of internal medicine and who specializes in the treatment of diabetes.
(2) Two (2) pharmacists who are licensed under IC 25-26 and who have a doctor of pharmacy degree or an equivalent degree.
(d) Not more than three (3) of the individuals appointed by the chairperson under subsection (b) to the therapeutics committee may also be members of the board.
(e) At least three (3) of the members described in subsection (c)(1) and appointed under subsection (b) must have at least three (3) years of recent experience in prescription drug formulary

management, including therapeutic category review.
(f) A member of the therapeutics committee may not:
(1) be employed by; or
(2) contract with;
the state or a pharmaceutical manufacturer or labeler. However, this subsection does not apply to a physician or a pharmacist whose only contract with the state is a Medicaid provider agreement under IC 12-15-11 or a provider agreement under the children's health insurance program under IC 12-17.6.
(g) The term of a member of the therapeutics committee is three (3) years. A member may be reappointed to the committee upon the completion of the member's term.
(h) The expenses of the therapeutics committee shall be paid by the office.
(i) Each member of the therapeutics committee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(j) The affirmative votes of a majority of a quorum of the therapeutics committee are required for the committee to take action on any measure. A quorum of the therapeutics committee consists of four (4) members.
(k) The therapeutics committee shall meet:
(1) upon the call of the chairperson of the therapeutics committee; and
(2) at least quarterly.
(l) The chairperson and the vice chairperson of the therapeutics committee:
(1) each serve for a term of one (1) year; and
(2) must be elected from the therapeutics committee's membership at the therapeutics committee's first meeting each calendar year.
(m) A meeting held by the therapeutics committee must be open to the public in accordance with IC 5-14-1.5. However, the therapeutics committee may meet in executive session only for the purpose of reviewing confidential or proprietary information.
As added by P.L.107-2002, SEC.15.

IC 12-15-35-21
Board; appointment; term
Sec. 21. (a) The members of the board shall be appointed by the governor and serve a term of three (3) years.
(b) The governor shall fill a vacancy on the board by appointing a new member to serve the remainder of the unexpired term.
(c) The governor may remove a member for cause.
As added by P.L.75-1992, SEC.19.
IC 12-15-35-22
Qualifications of board members
Sec. 22. Board members must have expertise in one (1) or more of the following:
(1) Clinically appropriate prescribing of outpatient drugs.
(2) Clinically appropriate dispensing and monitoring of outpatient drugs.
(3) Drug utilization review, evaluation, and intervention.
(4) Medical quality assurance.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-23
Physician appointments; geographic balance
Sec. 23. In making the physician appointments, the governor shall provide for geographic balance.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-24
Reappointment of members
Sec. 24. An individual appointed to the board may be reappointed upon the completion of the individual's term.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-25
Chairman; compensation; expenses
Sec. 25. (a) The board shall annually elect a chairman from the members of the board.
(b) The chairman may be re-elected to serve consecutive terms as chairman.
(c) A member of the board who is not a state employee is entitled to the minimum salary per diem as provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and the budget agency.
(d) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-26
Additional staff
Sec. 26. (a) The secretary shall provide additional staff to the board.
(b) The secretary shall provide staff for the therapeutics committee.
As added by P.L.75-1992, SEC.19. Amended by P.L.291-2001,

SEC.162; P.L.107-2002, SEC.16.

IC 12-15-35-27
Retrospective and prospective DUR program responsibility
Sec. 27. The board is responsible for the oversight of the retrospective and prospective DUR program.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-28
Duties of the board; preferred drug list; report
Sec. 28. (a) The board has the following duties:
(1) The adoption of rules to carry out this chapter, in accordance with the provisions of IC 4-22-2 and subject to any office approval that is required by the federal Omnibus Budget Reconciliation Act of 1990 under Public Law 101-508 and its implementing regulations.
(2) The implementation of a Medicaid retrospective and prospective DUR program as outlined in this chapter, including the approval of software programs to be used by the pharmacist for prospective DUR and recommendations concerning the provisions of the contractual agreement between the state and any other entity that will be processing and reviewing Medicaid drug claims and profiles for the DUR program under this chapter.
(3) The development and application of the predetermined criteria and standards for appropriate prescribing to be used in retrospective and prospective DUR to ensure that such criteria and standards for appropriate prescribing are based on the compendia and developed with professional input with provisions for timely revisions and assessments as necessary.
(4) The development, selection, application, and assessment of interventions for physicians, pharmacists, and patients that are educational and not punitive in nature.
(5) The publication of an annual report that must be subject to public comment before issuance to the federal Department of Health and Human Services and to the Indiana legislative council by December 1 of each year. The report issued to the legislative council must be in an electronic format under IC 5-14-6.
(6) The development of a working agreement for the board to clarify the areas of responsibility with related boards or agencies, including the following:
(A) The Indiana board of pharmacy.
(B) The medical licensing board of Indiana.
(C) The SURS staff.
(7) The establishment of a grievance and appeals process for physicians or pharmacists under this chapter.
(8) The publication and dissemination of educational information to physicians and pharmacists regarding the board and the DUR program, including information on the following: (A) Identifying and reducing the frequency of patterns of fraud, abuse, gross overuse, or inappropriate or medically unnecessary care among physicians, pharmacists, and recipients.
(B) Potential or actual severe or adverse reactions to drugs.
(C) Therapeutic appropriateness.
(D) Overutilization or underutilization.
(E) Appropriate use of generic drugs.
(F) Therapeutic duplication.
(G) Drug-disease contraindications.
(H) Drug-drug interactions.
(I) Incorrect drug dosage and duration of drug treatment.
(J) Drug allergy interactions.
(K) Clinical abuse and misuse.
(9) The adoption and implementation of procedures designed to ensure the confidentiality of any information collected, stored, retrieved, assessed, or analyzed by the board, staff to the board, or contractors to the DUR program that identifies individual physicians, pharmacists, or recipients.
(10) The implementation of additional drug utilization review with respect to drugs dispensed to residents of nursing facilities shall not be required if the nursing facility is in compliance with the drug regimen procedures under 410 IAC 16.2-3.1 and 42 CFR 483.60.
(11) The research, development, and approval of a preferred drug list for:
(A) Medicaid's fee for service program;
(B) Medicaid's primary care case management program;
(C) Medicaid's risk based managed care program, if the office provides a prescription drug benefit and subject to IC 12-15-5; and
(D) the children's health insurance program under IC 12-17.6;
in consultation with the therapeutics committee.
(12) The approval of the review and maintenance of the preferred drug list at least two (2) times per year.
(13) The preparation and submission of a report concerning the preferred drug list at least one (1) time per year to the select joint commission on Medicaid oversight established by IC 2-5-26-3.
(14) The collection of data reflecting prescribing patterns related to treatment of children diagnosed with attention deficit disorder or attention deficit hyperactivity disorder.
(15) Advising the Indiana comprehensive health insurance association established by IC 27-8-10-2.1 concerning implementation of chronic disease management and pharmaceutical management programs under IC 27-8-10-3.5.
(b) The board shall use the clinical expertise of the therapeutics committee in developing a preferred drug list. The board shall also consider expert testimony in the development of a preferred drug list. (c) In researching and developing a preferred drug list under subsection (a)(11), the board shall do the following:
(1) Use literature abstracting technology.
(2) Use commonly accepted guidance principles of disease management.
(3) Develop therapeutic classifications for the preferred drug list.
(4) Give primary consideration to the clinical efficacy or appropriateness of a particular drug in treating a specific medical condition.
(5) Include in any cost effectiveness considerations the cost implications of other components of the state's Medicaid program and other state funded programs.
(d) Prior authorization is required for coverage under a program described in subsection (a)(11) of a drug that is not included on the preferred drug list.
(e) The board shall determine whether to include a single source covered outpatient drug that is newly approved by the federal Food and Drug Administration on the preferred drug list not later than sixty (60) days after the date on which the manufacturer notifies the board in writing of the drug's approval. However, if the board determines that there is inadequate information about the drug available to the board to make a determination, the board may have an additional sixty (60) days to make a determination from the date that the board receives adequate information to perform the board's review. Prior authorization may not be automatically required for a single source drug that is newly approved by the federal Food and Drug Administration, and that is:
(1) in a therapeutic classification:
(A) that has not been reviewed by the board; and
(B) for which prior authorization is not required; or
(2) the sole drug in a new therapeutic classification that has not been reviewed by the board.
(f) The board may not exclude a drug from the preferred drug list based solely on price.
(g) The following requirements apply to a preferred drug list developed under subsection (a)(11):
(1) Except as provided by IC 12-15-35.5-3(b) and IC 12-15-35.5-3(c), the office or the board may require prior authorization for a drug that is included on the preferred drug list under the following circumstances:
(A) To override a prospective drug utilization review alert.
(B) To permit reimbursement for a medically necessary brand name drug that is subject to generic substitution under IC 16-42-22-10.
(C) To prevent fraud, abuse, waste, overutilization, or inappropriate utilization.
(D) To permit implementation of a disease management program.
(E) To implement other initiatives permitted by state or

federal law.
(2) All drugs described in IC 12-15-35.5-3(b) must be included on the preferred drug list.
(3) The office may add a drug that has been approved by the federal Food and Drug Administration to the preferred drug list without prior approval from the board.
(4) The board may add a drug that has been approved by the federal Food and Drug Administration to the preferred drug list.
(h) At least one (1) time each year, the board shall provide a report to the select joint commission on Medicaid oversight established by IC 2-5-26-3. The report must contain the following information:
(1) The cost of administering the preferred drug list.
(2) Any increase in Medicaid physician, laboratory, or hospital costs or in other state funded programs as a result of the preferred drug list.
(3) The impact of the preferred drug list on the ability of a Medicaid recipient to obtain prescription drugs.
(4) The number of times prior authorization was requested, and the number of times prior authorization was:
(A) approved; and
(B) disapproved.
(i) The board shall provide the first report required under subsection (h) not later than six (6) months after the board submits an initial preferred drug list to the office.
As added by P.L.75-1992, SEC.19. Amended by P.L.76-1994, SEC.3; P.L.107-2002, SEC.17; P.L.184-2003, SEC.7; P.L.193-2003, SEC.2; P.L.28-2004, SEC.104; P.L.97-2004, SEC.51; P.L.2-2005, SEC.50; P.L.101-2005, SEC.3; P.L.3-2012, SEC.3.

IC 12-15-35-28.5
Therapeutics committee duties
Sec. 28.5. The therapeutics committee established under section 20.5 of this chapter shall do the following:
(1) Advise and make recommendations to the board in the board's development and maintenance of a preferred drug list under section 28 of this chapter.
(2) Submit to the board a proposed preferred drug list that has been approved by a majority of a quorum of the therapeutics committee.
(3) Advise and make recommendations to the board in the board's review and maintenance of a preferred drug list.
As added by P.L.107-2002, SEC.18.

IC 12-15-35-28.7
Submitting initial preferred drug list; limitations on restrictions; advance notice to providers; implementation; prior authorization limitation; rules
Sec. 28.7. (a) The board shall submit the initial approved preferred drug list to the office not later than August 1, 2002. (b) Except as permitted under subsection (g), the office may not further restrict the status of a drug in the Medicaid program or the children's health insurance program until the board reviews a therapeutic classification and the office implements the therapeutic classification on the preferred drug list.
(c) The office shall provide advance notice to providers of the contents of the preferred drug list submitted by the board under subsection (a).
(d) Notwithstanding IC 12-15-13-6, the office shall implement any change in the preferred drug list not later than thirty (30) days after the date the board submits the amended list to the office.
(e) Except as provided by section 28(g)(3) of this chapter, the office may not implement a preferred drug list or an amendment to the preferred drug list that has not been approved by the board.
(f) The office may not require prior authorization for a drug that is excluded from the preferred drug list unless the board has made the determinations required under section 35 of this chapter.
(g) The office may adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.107-2002, SEC.19. Amended by P.L.184-2003, SEC.8.

IC 12-15-35-29
Quorum; majority vote on DUR criteria and standards for prescribing
Sec. 29. (a) A quorum consists of six (6) voting members of the board.
(b) DUR criteria and standards for appropriate prescribing may only be implemented with the approval of a majority of the quorum of the board. The majority vote must include at least three (3) of the four (4) physician members of the board and may allow the board to accept deviations from the standards on a case-by-case basis.
As added by P.L.75-1992, SEC.19. Amended by P.L.231-1999, SEC.5.

IC 12-15-35-30
Local practices; monitoring
Sec. 30. The criteria and standards developed under section 28(a)(3) of this chapter for appropriate prescribing that are implemented must reflect the local practices of physicians to monitor the following:
(1) Therapeutic appropriateness.
(2) Overutilization or underutilization.
(3) Therapeutic duplication.
(4) Drug-disease contraindications.
(5) Drug-drug interactions.
(6) Incorrect drug dosage or duration of drug treatment.
(7) Clinical abuse and misuse.
As added by P.L.75-1992, SEC.19. Amended by P.L.3-2008, SEC.95.
IC 12-15-35-31
Intervention; approval; requisites
Sec. 31. (a) An intervention developed under section 28(a)(4) of this chapter that involves a physician must be approved by at least three (3) of the four (4) physician members of the board before implementation.
(b) An intervention that involves a pharmacist must be approved by at least three (3) of the four (4) pharmacist members of the board before implementation.
(c) Interventions include the following:
(1) Information disseminated to physicians and pharmacists to ensure that physicians and pharmacists are aware of the board's duties and powers.
(2) Written, oral, or electronic reminders of recipient-specific or drug-specific information that are designed to ensure recipient, physician, and pharmacist confidentiality, and suggested changes in the prescribing or dispensing practices designed to improve the quality of care.
(3) Use of face-to-face discussions between experts in drug therapy and the prescriber or pharmacist who has been targeted for educational intervention.
(4) Intensified reviews or monitoring of selected prescribers or pharmacists.
(5) The creation of an educational program using data provided through DUR to provide for active and ongoing educational outreach programs to improve prescribing and dispensing practices.
(6) The timely evaluation of interventions to determine if the interventions have improved the quality of care.
(7) The review of case profiles before the conducting of an intervention.
As added by P.L.75-1992, SEC.19. Amended by P.L.3-2008, SEC.96.

IC 12-15-35-32
Repealed
(Repealed by P.L.76-1994, SEC.7.)

IC 12-15-35-32.1
Annual report contents
Sec. 32.1. The annual report under section 28 of this chapter shall include information on the following:
(1) A description of the nature and scope of the prospective drug review program.
(2) A description of how pharmacies performing prospective DUR without computers are expected to comply with the statutory requirement for written criteria.
(3) Detailed information on the specific criteria and standards in use and any changes in criteria.
(4) A description of the nature and scope of the retrospective DUR program. (5) A summary of the educational interventions used and an assessment of the effect of these educational interventions on the quality of care.
(6) An estimate of the cost savings generated as a result of the DUR program including savings to the Medicaid drug program attributable to the prospective and retrospective DUR.
(7) An overview of the fiscal impact of the DUR program on other areas of the Medicaid program.
(8) A quantifiable assessment of how DUR has improved quality of care.
(9) A summary of the total number of prescriptions reviewed by drug therapeutic class.
As added by P.L.76-1994, SEC.4.

IC 12-15-35-33
Repealed
(Repealed by P.L.1-1993, SEC.132.)

IC 12-15-35-34
Confidential identifying information; release of cumulative nonidentifying information
Sec. 34. (a) Information that identifies an individual collected under this chapter is confidential and may not be disclosed by the board.
(b) The board may have access to identifying information for purposes of carrying out intervention activities. The identifying information may not be released to anyone other than a member of the board.
(c) The board may release cumulative non-identifying information for purposes of legitimate research.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-35
Prior approval program for outpatient drugs; standards
Sec. 35. (a) Before the board develops a program to place a single source drug on prior approval, restrict the drug in its use, or establish a drug monitoring process or program to measure or restrict utilization of single source drugs other than in the SURS program, the board must meet the following conditions:
(1) Make a determination, after considering evidence and credible information provided to the board by the office and the public, that placing a single source drug on prior approval or restricting the drug's use will not:
(A) impede the quality of patient care in the Medicaid program; or
(B) increase costs in other parts of the Medicaid program, including hospital costs and physician costs.
(2) Meet to review a formulary or a restriction on a single source drug after the office provides at least fifteen (15) days notification to the public that the board will review the

formulary or restriction on a single source drug at a particular board meeting. The notification shall contain the following information:
(A) A statement of the date, time, and place at which the board meeting will be convened.
(B) A general description of the subject matter of the board meeting.
(C) An explanation of how a copy of the formulary to be discussed at the meeting may be obtained.
The board shall meet to review the formulary or the restriction on a single source drug at least fifteen (15) days but not more than sixty (60) days after the notification.
(3) Ensure that:
(A) there is access to at least two (2) alternative drugs within each therapeutic classification, if available, on the formulary; and
(B) a process is in place through which a Medicaid recipient has access to medically necessary drugs.
(4) Reconsider the drug's removal from its restricted status or from prior approval not later than six (6) months after the single source drug is placed on prior approval or restricted in its use.
(5) Ensure that the program provides either telephone or FAX approval or denial Monday through Friday, twenty-four (24) hours a day. The office must provide the approval or denial within twenty-four (24) hours after receipt of a prior approval request. The program must provide for the dispensing of at least a seventy-two (72) hour supply of the drug in an emergency situation or on weekends.
(6) Ensure that any prior approval program or restriction on the use of a single source drug is not applied to prevent acceptable medical use for appropriate off-label indications.
(b) The board shall advise the office on the implementation of any program to restrict the use of brand name multisource drugs.
(c) The board shall consider:
(1) health economic data;
(2) cost data; and
(3) the use of formularies in the non-Medicaid markets;
in developing its recommendations to the office.
As added by P.L.75-1992, SEC.19. Amended by P.L.76-1994, SEC.5; P.L.231-1999, SEC.6; P.L.6-2002, SEC.3; P.L.107-2002, SEC.20; P.L.1-2003, SEC.58.

IC 12-15-35-36
Advisory committees
Sec. 36. The board may establish advisory committees to assist the board in carrying out the board's duties under this chapter.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-37
Medicaid state plan; inclusion of retrospective and prospective

DUR program
Sec. 37. The board shall, in cooperation with the secretary, include in the Medicaid state plan the creation and implementation of a retrospective and prospective DUR program for Medicaid outpatient drugs to ensure that the prescriptions are appropriate, medically necessary, and not likely to result in adverse medical outcomes.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-38
DUR program guidelines and procedures
Sec. 38. The retrospective and prospective DUR program shall be operated under the guidelines and procedures established by the board under section 29 of this chapter.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-39
Retrospective DUR requisites
Sec. 39. Retrospective DUR must:
(1) be based on the guidelines established by the board; and
(2) use the mechanized drug claims processing and information retrieval system to analyze claims data to do the following:
(A) Identify patterns of fraud, abuse, gross overuse, and inappropriate or medically unnecessary care.
(B) Assess data on drug use against explicit predetermined standards that are based on the compendia and other sources to monitor the following:
(i) Therapeutic appropriateness.
(ii) Overutilization or underutilization.
(iii) Therapeutic duplication.
(iv) Drug-disease contraindications.
(v) Drug-drug interactions.
(vi) Incorrect drug dosage or duration of drug treatment.
(vii) Clinical abuse and misuse.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-40
Prospective DUR requisites
Sec. 40. Prospective DUR must be based on the guidelines established by the board and must provide that prior to the prescription being filled or delivered a review will be conducted by the pharmacist at the point of sale to screen for potential drug therapy problems resulting from the following:
(1) Therapeutic duplication.
(2) Drug-drug interactions.
(3) Incorrect dosage and duration of treatment.
(4) Drug-allergy interactions.
(5) Clinical abuse and misuse.
As added by P.L.75-1992, SEC.19.
IC 12-15-35-41
Board activities under IC 34-30-15
Sec. 41. The activities of the board in carrying out this chapter are covered under IC 34-30-15.
As added by P.L.75-1992, SEC.19. Amended by P.L.1-1998, SEC.103.

IC 12-15-35-42
Meetings
Sec. 42. (a) The board may meet in an executive session for purposes of reviewing DUR data or to conduct or to discuss activity as provided for in IC 5-14-1.5-6.1.
(b) The board shall also conduct regular public meetings to gather input from the public on the operation of the DUR program.
(c) The board shall meet monthly to implement its duties under this chapter.
As added by P.L.75-1992, SEC.19. Amended by P.L.291-2001, SEC.163.

IC 12-15-35-43
Confidentiality; pharmacist data and information
Sec. 43. Confidential data or information obtained by pharmacists as part of prospective DUR are confidential but may be released to prescribers or others according to procedures established by the board.
As added by P.L.75-1992, SEC.19.

IC 12-15-35-43.5
Prohibiting the release of proprietary or confidential information obtained under certain circumstances
Sec. 43.5. (a) The board, the therapeutics committee, or the office may not release proprietary or confidential information obtained as part of the development, implementation, or maintenance of a preferred drug list under this chapter.
(b) Information described in subsection (a) is confidential for purposes of IC 5-14-3-4(a)(1).
As added by P.L.107-2002, SEC.21. Amended by P.L.184-2003, SEC.9.

IC 12-15-35-44
Confidentiality; violations; penalty
Sec. 44. A person who does not comply with the confidentiality provisions under section 34 of this chapter commits a Class A misdemeanor.
As added by P.L.75-1992, SEC.19. Amended by P.L.1-1993, SEC.133.

IC 12-15-35-45
Outpatient drug formulary; requirements
Sec. 45. (a) The chairman of the board, subject to the approval of

the board members, may appoint an advisory committee to make recommendations to the board on the development of a Medicaid outpatient drug formulary.
(b) If the office decides to establish a Medicaid outpatient drug formulary, the formulary shall be developed by the board.
(c) A formulary, preferred drug list, or prescription drug benefit used by a Medicaid managed care organization is subject to IC 12-15-5-5, IC 12-15-35.5, and sections 46 and 47 of this chapter.
As added by P.L.76-1994, SEC.6. Amended by P.L.231-1999, SEC.7; P.L.101-2005, SEC.4.

IC 12-15-35-46
Review of proposed formulary
Sec. 46. (a) This section applies to a managed care organization that enters into an initial contract with the office to be a Medicaid managed care organization after May 13, 1999.
(b) Before a Medicaid managed care organization described in subsection (a) implements a formulary, the managed care organization shall submit the formulary to the office at least thirty-five (35) days before the date that the managed care organization implements the formulary for Medicaid recipients.
(c) The office shall forward the formulary to the board for the board's review and recommendation.
(d) The office shall provide at least thirty (30) days notification to the public that the board will review a Medicaid managed care organization's proposed formulary at a particular board meeting. The notification shall contain the following information:
(1) A statement of the date, time, and place at which the board meeting will be convened.
(2) A general description of the subject matter of the board meeting.
(3) An explanation of how a copy of the formulary to be discussed may be obtained.
The board shall meet to review the formulary at least thirty (30) days but not more than sixty (60) days after the notification.
(e) In reviewing the formulary, the board shall do the following:
(1) Make a determination, after considering evidence and credible information provided to the board by the office and the public, that the use of the formulary will not:
(A) impede the quality of patient care in the Medicaid program; or
(B) increase costs in other parts of the Medicaid program, including hospital costs and physician costs.
(2) Make a determination that:
(A) there is access to at least two (2) alternative drugs within each therapeutic classification, if available, on the formulary;
(B) a process is in place through which a Medicaid member has access to medically necessary drugs; and
(C) the managed care organization otherwise meets the

requirements of IC 27-13-38.
(f) The board shall consider:
(1) health economic data;
(2) cost data; and
(3) the use of formularies in the non-Medicaid markets;
in developing its recommendation to the office.
(g) Within thirty (30) days after the board meeting, the board shall make a recommendation to the office regarding whether the proposed formulary should be approved, disapproved, or modified.
(h) The office shall rely significantly on the clinical expertise of the board. If the office does not agree with the recommendations of the board, the office shall, at a public meeting, discuss the disagreement with the board and present any additional information to the board for the board's consideration. The board's consideration of additional information must be conducted at a public meeting.
(i) Based on the final recommendations of the board, the office shall approve, disapprove, or require modifications to the Medicaid managed care organization's proposed formulary. The office shall notify the managed care organization of the office's decision within fifteen (15) days of receiving the board's final recommendation.
(j) The managed care organization must comply with the office's decision within sixty (60) days after receiving notice of the office's decision.
(k) Notwithstanding the other provisions of this section, the office may temporarily approve a Medicaid managed care organization's proposed formulary pending a final recommendation from the board.
As added by P.L.231-1999, SEC.8.

IC 12-15-35-47
Review of changes to formulary
Sec. 47. (a) This section applies to the following changes to a formulary used by a Medicaid managed care organization for Medicaid recipients:
(1) Removing one (1) or more drugs from the formulary.
(2) Placing new restrictions on one (1) or more drugs on the formulary.
(b) Before a Medicaid managed care organization makes a change described in subsection (a), the managed care organization shall submit the proposed change to the office.
(c) The office shall forward the proposed change to the board for the board's review and recommendation.
(d) The office shall provide at least thirty (30) days notification to the public that the board will:
(1) review the proposed change; and
(2) consider evidence and credible information provided to the board;
at the board's regular board meeting before making a recommendation to the office regarding whether the proposed change should be approved or disapproved.
(e) Based on the final recommendation of the board, the office

may approve or disapprove the proposed change. If a proposed change is not disapproved within ninety (90) days after the date the managed care organization submits the proposed change to the office, the managed care organization may implement the change to the formulary.
(f) A Medicaid managed care organization:
(1) may add a drug to the managed care organization's formulary without the approval of the office; and
(2) shall notify the office of any addition to the managed care organization's formulary within thirty (30) days after making the addition.
As added by P.L.231-1999, SEC.9.

IC 12-15-35-48
Board's review of a managed care organization's prescription drug program; report
Sec. 48. (a) The board shall review the prescription drug program of a managed care organization that participates in the state's risk-based managed care program at least one (1) time per year. The board's review of a prescription drug program must include the following:
(1) An analysis of the single source drugs requiring prior authorization, including the number of drugs requiring prior authorization in comparison to other managed care organizations' prescription drug programs that participate in the state's Medicaid program.
(2) A determination and analysis of the number and the type of drugs subject to a restriction.
(3) A review of the rationale for:
(A) the prior authorization of a drug described in subdivision (1); and
(B) a restriction on a drug.
(4) A review of the number of requests a managed care organization received for prior authorization, including the number of times prior authorization was approved and the number of times prior authorization was disapproved.
(5) A review of:
(A) patient and provider satisfaction survey reports; and
(B) pharmacy-related grievance data for a twelve (12) month period.
(b) A managed care organization described in subsection (a) shall provide the board with the information necessary for the board to conduct its review under subsection (a).
(c) The board shall report to the select joint commission on Medicaid oversight established by IC 2-5-26-3 at least one (1) time per year on the board's review under subsection (a).
As added by P.L.107-2002, SEC.22.

IC 12-15-35-49
Information provided by office Sec. 49. (a) The office shall provide the board with information necessary for the board to carry out its duties under this chapter.
(b) The office shall provide the information required under subsection (a):
(1) when requested by the board; and
(2) in a timely manner.
As added by P.L.291-2001, SEC.164.

IC 12-15-35-50
Maximum allowable cost schedule for drugs; pharmacy participation in Medicaid program
Sec. 50. (a) IC 12-15-13-6 does not apply to this section.
(b) The office shall maintain an Internet web site and post on the web site any changes concerning the office's maximum allowable cost schedule for drugs.
(c) A change in the office's maximum allowable cost schedule for drugs may not take effect less than thirty (30) days after the change is posted on the office's Internet web site.
(d) The office is not required to mail a notice to providers concerning a change in the office's maximum allowable cost schedule for drugs.
(e) A pharmacy may determine not to participate in the Medicaid program because of a change to the office's maximum allowable cost schedule for drugs if the pharmacy notifies the office not less than thirty (30) days after the changes take effect.
As added by P.L.187-2007, SEC.8.

IC 12-15-35-51
Establishment of mental health Medicaid quality advisory committee; members; reimbursement; duties
Sec. 51. (a) As used in this section, "advisory committee" refers to the mental health Medicaid quality advisory committee established by subsection (b).
(b) The mental health Medicaid quality advisory committee is established. The advisory committee consists of the following members:
(1) The director of the office or the director's designee, who shall serve as chairperson of the advisory committee.
(2) The director of the division of mental health and addiction or the director's designee.
(3) A representative of a statewide mental health advocacy organization.
(4) A representative of a statewide mental health provider organization.
(5) A representative from a managed care organization that participates in the state's Medicaid program.
(6) A member with expertise in psychiatric research representing an academic institution.
(7) A pharmacist licensed under IC 25-26.
(8) The commissioner of the department of correction or the

commissioner's designee.
The governor shall make the appointments for a term of four (4) years under subdivisions (3) through (7) and fill any vacancy on the advisory committee.
(c) The office shall staff the advisory committee. The expenses of the advisory committee shall be paid by the office.
(d) Each member of the advisory committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(e) Each member of the advisory committee who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(f) The affirmative votes of a majority of the voting members appointed to the advisory committee are required by the advisory committee to take action on any measure.
(g) The advisory committee shall advise the office and make recommendations concerning the implementation of IC 12-15-35.5-7(c) and consider the following:
(1) Peer reviewed medical literature.
(2) Observational studies.
(3) Health economic studies.
(4) Input from physicians and patients.
(5) Any other information determined by the advisory committee to be appropriate.
(h) The office shall report recommendations made by the advisory committee to the drug utilization review board established by section 19 of this chapter.
(i) The office shall report the following information to the select joint commission on Medicaid oversight established by IC 2-5-26-3:
(1) The advisory committee's advice and recommendations made under this section.
(2) The number of restrictions implemented under IC 12-15-35.5-7(c) and the outcome of each restriction.
(3) The transition of individuals who are aged, blind, or disabled to the risk based managed care program. This information shall also be reported to the health finance commission established by IC 2-5-23-3.
(4) Any decision by the office to change the health care delivery system in which Medicaid is provided to recipients.
(j) Notwithstanding subsection (b), the initial members appointed to the advisory committee under this section are appointed for the following terms:
(1) Individuals appointed under subsection (b)(3) and (b)(4) are

appointed for a term of four (4) years.
(2) An individual appointed under subsection (b)(5) is appointed for a term of three (3) years.
(3) An individual appointed under subsection (b)(6) is appointed for a term of two (2) years.
(4) An individual appointed under subsection (b)(7) is appointed for a term of one (1) year.
This subsection expires December 31, 2013.
As added by P.L.36-2009, SEC.2.



CHAPTER 35.5. PRESCRIPTION DRUGS

IC 12-15-35.5
Chapter 35.5. Prescription Drugs

IC 12-15-35.5-1
Applicability
Sec. 1. This chapter applies to:
(1) the Medicaid program under this article; and
(2) the children's health insurance program under IC 12-17.6.
As added by P.L.6-2002, SEC.4. Amended by P.L.101-2005, SEC.5.

IC 12-15-35.5-2
"Cross-indicated drug" defined
Sec. 2. As used in this chapter, "cross-indicated drug" means a drug that is used for a purpose generally held to be reasonable, appropriate, and within the community standards of practice even though the use is not included in the federal Food and Drug Administration's approved labeled indications for the drug.
As added by P.L.6-2002, SEC.4.

IC 12-15-35.5-2.5
"Unrestricted access" defined
Sec. 2.5. As used in this chapter, "unrestricted access" means the ability of a recipient to obtain a prescribed drug without being subject to limits or preferences imposed by the office or the board for the purpose of cost savings except as provided under section 7 of this chapter.
As added by P.L.107-2002, SEC.23. Amended by P.L.184-2003, SEC.10.

IC 12-15-35.5-2.6
"Waste"
Sec. 2.6. As used in this chapter, "waste" means inappropriate:
(1) overprescribing;
(2) underprescribing;
(3) overutilization;
(4) underutilization;
(5) recipient noncompliance with the prescribed regimen; or
(6) clinically unjustified utilization;
of a prescription drug.
As added by P.L.11-2010, SEC.2.

IC 12-15-35.5-3
Prohibition on prior authorization of mental health drugs; exception
Sec. 3. (a) Except as provided in subsection (b), the office may establish prior authorization requirements for drugs covered under a program described in section 1 of this chapter.
(b) With the exception of prior authorization for "brand medically necessary" of a brand name drug with a generic equivalent in accordance with IC 16-42-22-10, the office may not require prior

authorization for the following single source or brand name multisource drugs:
(1) A drug that is classified as an antianxiety, antidepressant, or antipsychotic central nervous system drug in the most recent publication of Drug Facts and Comparisons (published by the Facts and Comparisons Division of J.B. Lippincott Company).
(2) A drug that, according to:
(A) the American Psychiatric Press Textbook of Psychopharmacy;
(B) Current Clinical Strategies for Psychiatry;
(C) Drug Facts and Comparisons; or
(D) a publication with a focus and content similar to the publications described in clauses (A) through (C);
is a cross-indicated drug for a central nervous system drug classification described in subdivision (1).
(3) A drug that is:
(A) classified in a central nervous system drug category or classification (according to Drug Facts and Comparisons) that is created after March 12, 2002; and
(B) prescribed for the treatment of a mental illness (as defined in the most recent publication of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders).
(c) Except as provided under section 7 of this chapter, a recipient enrolled in a program described in section 1 of this chapter shall have unrestricted access to a drug described in subsection (b).
As added by P.L.6-2002, SEC.4. Amended by P.L.101-2005, SEC.6; P.L.1-2009, SEC.104; P.L.229-2011, SEC.143.

IC 12-15-35.5-4
Prior authorization requirement parameters
Sec. 4. Prior authorization requirements developed under this chapter must:
(1) comply with all applicable state and federal laws, including the provisions of 405 IAC 5-3 and 42 U.S.C. 1396r-8(d)(5); and
(2) provide that the prior authorization number assigned to an approved request be included on the prescription or drug order:
(A) issued by the prescribing practitioner; or
(B) if the prescription is transmitted orally, relayed to the dispensing pharmacist by the prescribing practitioner.
As added by P.L.6-2002, SEC.4. Amended by P.L.107-2002, SEC.24.

IC 12-15-35.5-5
Prior authorization procedures
Sec. 5. Before requiring prior authorization for a single source drug, the office shall seek the advice of the drug utilization review board, established by IC 12-15-35-19, at a public meeting of the board.
As added by P.L.6-2002, SEC.4.
IC 12-15-35.5-6
Publication of prior authorization decision
Sec. 6. (a) The office shall publish the decision to require prior authorization for a single source drug in a provider bulletin.
(b) IC 12-15-13-6 applies to a provider bulletin described in subsection (a).
As added by P.L.6-2002, SEC.4.

IC 12-15-35.5-7
Limitations on drug refills; limitations on restrictions on certain mental health drugs
Sec. 7. (a) Subject to subsections (b) and (c), the office may place limits on quantities dispensed or the frequency of refills for any covered drug as required by law or for the purpose of:
(1) preventing fraud, abuse, or waste;
(2) preventing overutilization, inappropriate utilization, or inappropriate prescription practices that are contrary to:
(A) clinical quality and patient safety; and
(B) accepted clinical practice for the diagnosis and treatment of mental illness and the considerations specified in subsection (h); or
(3) implementing a disease management program.
(b) Before implementing a limit described in subsection (a), the office shall:
(1) consider quality of care and the best interests of Medicaid recipients;
(2) seek the advice of the drug utilization review board, established by IC 12-15-35-19, at a public meeting of the board; and
(3) publish a provider bulletin that complies with the requirements of IC 12-15-13-6.
(c) Subject to subsection (d), the board may establish and the office may implement a restriction on a drug described in section 3(b) of this chapter if:
(1) the board determines that data provided by the office indicates that a situation described in IC 12-15-35-28(a)(8)(A) through IC 12-15-35-28(a)(8)(K) requires an intervention to:
(A) prevent fraud, abuse, or waste;
(B) prevent overutilization, inappropriate utilization, or inappropriate prescription practices that are contrary to:
(i) clinical quality and patient safety; and
(ii) accepted clinical practice for the diagnosis and treatment of mental illness; or
(C) implement a disease management program; and
(2) the board approves and the office implements an educational intervention program for providers to address the situation.
(d) A restriction established under subsection (c) for any drug described in section 3(b) of this chapter:
(1) must comply with the procedures described in IC 12-15-35-35; (2) may include requiring a recipient to be assigned to one (1) practitioner and one (1) pharmacy provider for purposes of receiving mental health medications;
(3) may not lessen the quality of care; and
(4) must be in the best interest of Medicaid recipients.
(e) Implementation of a restriction established under subsection (c) must provide for the dispensing of a temporary supply of the drug for a prescription not to exceed seven (7) business days, if additional time is required to review the request for override of the restriction. This subsection does not apply if the federal Food and Drug Administration has issued a boxed warning under 21 CFR 201.57(e) that applies to the drug and is applicable to the patient.
(f) Before implementing a restriction established under subsection (c), the office shall:
(1) seek the advice of the mental health Medicaid quality advisory committee established by IC 12-15-35-51; and
(2) publish a provider bulletin that complies with the requirements of IC 12-15-13-6.
(g) Subsections (c) through (f):
(1) apply only to drugs described in section 3(b) of this chapter; and
(2) do not apply to a restriction on a drug described in section 3(b) of this chapter that was approved by the board and implemented by the office before April 1, 2003.
(h) Restrictions referred to in subsection (c) to prevent overutilization, inappropriate utilization, or inappropriate prescription practices that are contrary to accepted clinical practices may include the implementation of the following:
(1) Encouraging dosages that enhance recipient adherence to a drug regimen.
(2) Encouraging monotherapy with limitations on the number of drugs from a specific drug class that a recipient may be taking at any one (1) time when there is no documentation of the severity and intensity of the target symptoms.
(3) Limiting the total number of scheduled psychiatric medications that a recipient may be taking at any one (1) time, when such limit is based on:
(A) established best practices; or
(B) guidelines implemented by the division of mental health and addiction for mental health state operated facilities.
(4) Encouraging, in accordance with IC 16-42-22-10, generic substitution when such a substitution would result in a net cost savings to the Medicaid program.
(i) Restrictions under subsection (h) may be overridden through the prior authorization review process in cases in which the prescriber demonstrates medical necessity for the prescribed medication.
As added by P.L.6-2002, SEC.4. Amended by P.L.184-2003, SEC.11; P.L.101-2005, SEC.7; P.L.8-2007, SEC.1; P.L.36-2009, SEC.3; P.L.229-2011, SEC.145.
IC 12-15-35.5-8
Restriction of mental health drugs for individuals less than 18 years of age
Sec. 8. In addition to the limits described in section 7 of this chapter, the office may restrict a mental health drug described in section 3 of this chapter that is prescribed for an individual who is less than eighteen (18) years of age if federal financial participation is not available for reimbursement for the prescription under IC 12-15-5-2.
As added by P.L.11-2010, SEC.3.



CHAPTER 36. PAYMENTS FOR SPECIAL SERVICES

IC 12-15-36-2
"Chronically medically dependent" defined
Sec. 2. As used in this chapter, "chronically medically dependent" means a medical condition of a person who is infected by the human immunodeficiency virus (HIV) and has been certified by a physician as, because of the HIV infection, requiring a skilled or intermediate level of care.
As added by P.L.76-1992, SEC.3.

IC 12-15-36-3
"Special skilled services" defined
Sec. 3. As used in this chapter, "special skilled services" refers to medical and health services that are provided to a patient who is:
(1) chronically medically dependent; and
(2) in need of a level of care that is less intensive than the care provided in a hospital licensed under IC 16-21.
As added by P.L.76-1992, SEC.3. Amended by P.L.2-1993, SEC.104.

IC 12-15-36-4
Payment rate; establishment under federal law
Sec. 4. The office shall, under 42 U.S.C. 1396 et seq., establish a payment rate to a health facility for special skilled services.
As added by P.L.76-1992, SEC.3.

IC 12-15-36-5
Payment standards; costs included
Sec. 5. Payment for special skilled services provided in a health facility must meet the following conditions:
(1) Be determined in accordance with a prospective payment rate that is reasonable and adequate to meet the costs that must be incurred by efficiently and economically operated facilities to provide care and services in conformity with applicable state and federal laws, rules, regulations, and quality and safety standards.
(2) Include the increased costs for respiratory therapy, intensive case management, social services, physician and nursing care, linens, and dietary supplements.
As added by P.L.76-1992, SEC.3.
IC 12-15-36-6
Implementation of chapter
Sec. 6. The office shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.76-1992, SEC.3.

IC 12-15-36-7
Approval of more than 100 beds; necessity of agreement
Sec. 7. The office of Medicaid policy and planning may not approve more than one hundred (100) beds for special skilled services under this chapter without the agreement of the commissioner of the state department of health and the administrator of the office of Medicaid policy and planning.
As added by P.L.76-1992, SEC.3.



CHAPTER 37. MEDICAID DEMONSTRATION PROJECTS

IC 12-15-37-2
Waivers from Department of Health and Human Services; eligible projects
Sec. 2. After completing the review under section 1 of this chapter, the office, under the guidance of the state department of health, may seek waivers from the United States Department of Health and Human Services to establish one (1) or more of the following demonstration projects, the goal of each of which is to provide a more cost effective means of providing health care coverage for certain Medicaid eligible individuals:
(1) Enrolling the designated recipients in prepaid health care delivery plans.
(2) Establishing medical savings accounts for designated recipients.
(3) Purchasing a private insurance product for designated recipients.
(4) Notwithstanding IC 12-15-5, redesigning the package of Medicaid benefits and services offered to designated recipients. Any package offered to designated recipients under this subdivision must include those services that may be provided within the scope of a provider's license if the service is covered under IC 12-15-12.
(5) Integrating the designated recipients into an already established risk pool.
As added by P.L.93-1995, SEC.4.

IC 12-15-37-3
Affidavit
Sec. 3. The state department of health and the office may not implement any of the demonstration projects under section 2 of this chapter until the office, under the guidance of the state department of health, files an affidavit with the governor that attests that the federal waivers applied for under section 2 of this chapter are in effect. The state department of health and the office shall file the affidavit under this section not later than five (5) days after the state

department of health or the office are notified that the waiver is approved.
As added by P.L.93-1995, SEC.4.

IC 12-15-37-4
Time limit for implementation
Sec. 4. If a waiver is received from the United States Department of Health and Human Services and the governor receives the affidavit filed under section 3 of this chapter, the state department of health, with guidance and input from the office, shall implement the demonstration project for which the waiver was granted not more than ninety (90) days after the governor receives the affidavit.
As added by P.L.93-1995, SEC.4.

IC 12-15-37-5
Rules for implementation
Sec. 5. The state department of health, with guidance and input from the office, shall adopt rules under IC 4-22-2 to implement a demonstration project for which a waiver is granted under this chapter.
As added by P.L.93-1995, SEC.4.

IC 12-15-37-6
Waiver restrictions
Sec. 6. If the state department of health and the office seek a waiver under this chapter to establish a managed care program or other demonstration project, the state department of health and the office shall not seek a waiver of:
(1) federally qualified health centers and rural health clinic services as mandatory Medicaid services under:
(A) 42 U.S.C. 1396a(10)(A);
(B) 42 U.S.C. 1396d(a)(2)(B); and
(C) 42 U.S.C. 1396d(a)(2)(C); or
(2) reasonable cost reimbursement for federally qualified health centers and rural health clinics under 42 U.S.C. 1396a(a)(13)(C).
As added by P.L.93-1995, SEC.4. Amended by P.L.14-2000, SEC.30.

IC 12-15-37-7
Stroke prevention and treatment programs
Sec. 7. The office and the state department of health may collaborate with the American Heart Association to reduce the cost of stroke treatment and improve the outcome of stroke patients in the state. The collaboration may include the following:
(1) The development and implementation of a comprehensive statewide public education program on stroke prevention that is targeted at high-risk populations and at geographical areas that have a high incidence of stroke.
(2) The recommendation and dissemination of guidelines on the treatment of stroke patients, including emergency stroke care. (3) The development of a program that would ensure that the public and health care providers are informed concerning the most effective stroke prevention strategies.
(4) The dissemination of information concerning public and private grant opportunities available for hospitals and providers of emergency medical services for the purposes of improving stroke patient care.
As added by P.L.224-2003, SEC.82.



CHAPTER 38. EXAMINATION OF FUNDS

IC 12-15-38-2
Use of Medicaid funds for development of health care plan and delivery system
Sec. 2. If the state department of health, with guidance and input from the office, identifies funds under section 1 of this chapter, the state department of health may develop a health care plan and delivery system that uses the funds under the Medicaid program to provide health insurance for individuals who would not qualify for coverage under IC 12-15-2. The plan may include providing insurance through the private health insurance system.
As added by P.L.93-1995, SEC.5.

IC 12-15-38-3
Authority to apply for waiver
Sec. 3. If the state department of health and the office develop a plan that requires a waiver from federal Medicaid law, the office may apply for the necessary waiver from the appropriate authority to implement the program under section 2 of this chapter.
As added by P.L.93-1995, SEC.5.

IC 12-15-38-4
Reports
Sec. 4. Before July 1, 1996, the state department of health and the office shall submit a report to the general assembly summarizing the study conducted under section 1 of this chapter and any health care plans developed under section 2 of this chapter.
As added by P.L.93-1995, SEC.5.
IC 12-15-38-5
Interagency agreement permitted for state department of health to act in accordance with federal requirements
Sec. 5. The state department of health and the office shall enter into an interagency agreement to allow the state department of health to carry out the department's responsibilities under this chapter in accordance with federal requirements.
As added by P.L.93-1995, SEC.5.



CHAPTER 39. INTERMEDIATE CARE FACILITIES FOR THE MENTALLY RETARDED MEDICAID WAIVER EXPANSION

IC 12-15-39-2
Duties of division
Sec. 2. The division shall do the following:
(1) Assist providers who provide for the voluntary conversion of Medicaid funded intermediate care facility for the mentally retarded beds.
(2) Assist in securing appropriate placements for individuals who reside in the intermediate care facility for the mentally retarded beds that are converted. However, an individual may not be moved from an intermediate care facility for the mentally retarded bed until an appropriate alternative placement is available.
As added by P.L.112-1997, SEC.4.

IC 12-15-39-3
Use of savings from conversion to expand waiver services
Sec. 3. Any savings that may result from a conversion under this chapter of an intermediate care facility for the mentally retarded licensed under IC 16-28-2 or a state institution must be used to expand waiver services under an intermediate care facility for the mentally retarded Medicaid waiver to individuals throughout Indiana.
As added by P.L.112-1997, SEC.4.



CHAPTER 39.6. LONG TERM CARE PROGRAM

IC 12-15-39.6-2
"Long term care facility" defined
Sec. 2. As used in this chapter, "long term care facility" means a facility licensed under IC 16-28.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-3
"Long term care insurance" defined
Sec. 3. (a) As used in this chapter, "long term care insurance" means insurance coverage for at least twelve (12) consecutive months for each covered person on an expense incurred, indemnity, or prepaid basis for one (1) or more necessary long term care services provided in a setting other than an acute care wing of a hospital.
(b) The term does not include payment:
(1) of coinsurance, deductibles, or premiums for other insurance policies;
(2) for services covered by other insurance policies; or
(3) for services covered by Parts A and B of the Medicare program (42 U.S.C. 1395 et seq.).
As added by P.L.24-1997, SEC.53.
IC 12-15-39.6-4
"Health maintenance organization" defined
Sec. 4. As used in this chapter, "health maintenance organization" has the meaning set forth in IC 27-13-1-19.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-5
"Qualified long term care policy" defined
Sec. 5. As used in this chapter, "qualified long term care policy" means an insurance policy that:
(1) provides long term care insurance;
(2) meets:
(A) the definition set forth in IC 27-8-12-5; and
(B) the standards established under IC 27-8-12-7.1; and
(3) is issued by an insurer or other person who complies with section 9(a) of this chapter.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-6
Establishment and administration of program
Sec. 6. (a) The Indiana long term care program is established to do the following:
(1) Provide incentives for individuals to insure against the costs of providing for their long term care needs.
(2) Provide a mechanism for individuals to qualify for coverage of the costs of their long term care needs under the Medicaid program without first being required to substantially exhaust all their resources.
(3) Assist in developing methods for increasing access to and the affordability of a long term care policy.
(4) Provide counseling services to individuals in planning for their long term care needs.
(5) Alleviate the financial burden on the state's medical assistance program by encouraging the pursuit of private initiatives.
(b) The office of Medicaid policy and planning and the department of insurance shall administer the program. The department of insurance may contract with a local office of aging services, an area agency on aging, or other nonprofit organization to provide counseling services under the program. The department of insurance shall develop and coordinate a plan to provide counseling services under the program.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-7
Information on program; availability; assistance
Sec. 7. (a) The department of insurance or the agency with which the department of insurance has contracted under section 6(b) of this chapter shall make available to any individual interested in participating in the Indiana long term care program information

concerning the following:
(1) The Indiana long term care program.
(2) Long term care insurance policies.
(3) Medicare supplement insurance policies.
(4) Parts A and B of the Medicare program (42 U.S.C. 1395 et seq.).
(5) Health maintenance organizations under IC 27-13 that are contracted with the Medicare program.
(6) The Medicaid program.
(b) If an individual elects to pursue any of the options under subsection (a), the department of insurance shall assist the individual in doing so.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-8
Eligibility
Sec. 8. An individual who is either:
(1) the beneficiary of a qualified long term care policy approved by the department of insurance; or
(2) enrolled in a health maintenance organization that both provides long term care services and meets the requirements under sections 4 and 5 of this chapter;
is eligible for assistance under the Medicaid program using the asset disregard under section 10 of this chapter.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-9
Policy provisions
Sec. 9. (a) An insurer or other person who issues a qualified long term care policy under this chapter must at a minimum offer to each policyholder or prospective policyholder a policy that provides both:
(1) long term care facility coverage; and
(2) home and community care coverage.
(b) An insurer or other person who complies with subsection (a) may also elect to offer a qualified long term care policy that provides only long term care facility coverage.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-10
Asset disregard adjustment
Sec. 10. (a) As used in this section, "asset disregard" means one (1) of the following:
(1) A one dollar ($1) increase in the amount of assets an individual who:
(A) purchases a qualified long term care policy; and
(B) meets the requirements under section 8 of this chapter;
may retain under IC 12-15-3 for each one dollar ($1) of benefit paid out under the individual's long term care policy for long term care services.
(2) The total assets an individual owns and may retain under

IC 12-15-3 and still qualify for benefits under IC 12-15 at the time the individual applies for benefits if the individual:
(A) is the beneficiary of a qualified long term care policy that provides maximum benefits at time of purchase of at least one hundred forty thousand dollars ($140,000) and includes a provision under which the daily benefit increases by at least five percent (5%) per year, compounded at least annually;
(B) meets the requirements under section 8 of this chapter; and
(C) has exhausted the benefits of the qualified long term care policy.
(b) When the office determines whether an individual is eligible for Medicaid under IC 12-15-3, the office shall make an asset disregard adjustment for any individual who purchases a qualified long term care policy. The asset disregard must be available after benefits of the long term care policy have been applied to the cost of long term care as required under this chapter.
(c) The qualified long term care policy an individual must purchase to be eligible for the asset disregard under subsection (a)(2) must have maximum benefits at time of purchase equal to at least one hundred forty thousand dollars ($140,000) plus five percent (5%) interest compounded annually beginning January 1, 1999.
As added by P.L.24-1997, SEC.53. Amended by P.L.2-1998, SEC.39.

IC 12-15-39.6-11
Application of asset disregard to determination of individual's assets
Sec. 11. A public program administered by the state that:
(1) provides long term care services; and
(2) bases eligibility upon the amount of the individual's assets;
must apply the asset disregard under section 10 of this chapter in determining the amount of the individual's assets.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-12
Discontinuation of program
Sec. 12. If the Indiana long term care program is discontinued, an individual who purchased a qualified long term care policy prior to the date the program is discontinued is eligible to receive an asset disregard as defined under section 10 of this chapter.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-13
Reciprocal agreements to extend asset disregard
Sec. 13. The office of Medicaid policy and planning may enter into reciprocal agreements with other states to extend the asset disregard under section 10 of this chapter to Indiana residents who had purchased qualified long term care policies in other states.
As added by P.L.24-1997, SEC.53.
IC 12-15-39.6-14
Rules
Sec. 14. The secretary of family and social services may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-15
Asset disregard for long term care policyholders
Sec. 15. An individual who:
(1) owns, as of January 1, 1998, a qualified long term care policy; and
(2) has not exhausted the benefits of the qualified long term care policy described in subdivision (1);
is entitled to receive an asset disregard as provided in section 10 of this chapter.
As added by P.L.16-2009, SEC.19.



CHAPTER 40. PAYMENT FOR HOSPICE SERVICES

IC 12-15-40-2
"Hospice" defined
Sec. 2. (a) As used in this chapter, "hospice" means a person or health care provider who owns or operates a hospice program or facility, or both, that uses an interdisciplinary team directed by a licensed physician to provide a program of planned and continuous care for hospice program patients and their families.
(b) The term includes a program that:
(1) provides a continuum of medical or nursing care and other hospice services to hospice program patients that complies with:
(A) the:
(i) conditions of participation for inpatient units under 42 U.S.C. 1395 et seq.; and
(ii) accreditation standards as provided in the Medicare program under 42 U.S.C. 1395x(dd)(2); and
(B) standards adopted under this article; and
(2) provides hospice services to hospice program patients and complies with standards adopted under this article.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-3
"Hospice program" defined
Sec. 3. (a) As used in this chapter, "hospice program" means a specialized form of interdisciplinary health care that is designed to alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phase of a terminal illness or disease.
(b) The term does not include services provided by a hospital, a health facility, an ambulatory outpatient surgical center, or a home health agency unless the entity has a distinct hospice program.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-4
"Hospice program patient" defined
Sec. 4. As used in this chapter, "hospice program patient" means a terminally ill patient who:
(1) has been diagnosed by a licensed physician as having a terminal illness;
(2) is expected to die from the terminal illness within six (6)

months; and
(3) receives hospice services from a hospice program.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-5
"Hospice services" defined
Sec. 5. As used in this chapter, "hospice services" means:
(1) palliative care for the physical, psychological, social, spiritual, and other special needs of a hospice program patient during the final stages of a hospice program patient's terminal illness; and
(2) care for the psychological, social, spiritual, and other needs of the hospice program patient's family before and after the hospice program patient's death.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-6
Payment rate
Sec. 6. The office shall, under 42 U.S.C. 1396 et seq., establish a payment rate to a hospice program for hospice services provided to hospice program patients who are eligible for medical assistance under this article.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-7
Conditions of payment
Sec. 7. Payment to a hospice program must meet the following conditions:
(1) Be determined in accordance with a prospective payment rate that is reasonable and adequate to meet the costs that must be incurred by efficiently and economically operated hospice programs to provide services in conformity with applicable state and federal laws, rules, and regulations, including the federal Social Security Act, and quality and safety standards.
(2) Include the increased costs for medical care, including physician and nursing care, intensive case management, social services, and pharmaceutical and allied health costs.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-8
Adoption of rules
Sec. 8. The office shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.24-1997, SEC.54.



CHAPTER 41. MEDICAID BUY-IN PROGRAM FOR WORKING INDIVIDUALS WITH DISABILITIES

IC 12-15-41-2
"Countable resources"
Sec. 2. As used in this chapter, "countable resources" means all cash, other liquid assets, real property, and personal property owned by an applicant for or a recipient of Medicaid under this chapter, or the spouse of an applicant or a recipient, that could be converted to cash to be used for support or maintenance, except the following:
(1) All resources disregarded by the office under this article for the purpose of determining eligibility for Medicaid.
(2) Any resource eligible for exclusion under 42 U.S.C. 1396a(r)(2), including a retirement account established under 26 U.S.C. 220 and held by either the applicant or recipient or the applicant's or recipient's spouse.
(3) Subject to approval by the office, not more than twenty thousand dollars ($20,000) in independence and self-sufficiency accounts held by the applicant or recipient for the sole purpose of purchasing goods or services, including assistive technology and personal assistance, that:
(A) will increase the employability or independence of the applicant or recipient; and
(B) are not services to which the recipient is entitled under Medicaid or any other publicly funded program.
As added by P.L.287-2001, SEC.9. Amended by P.L.197-2011, SEC.42.

IC 12-15-41-3
Establishment
Sec. 3. The Medicaid buy-in program for working individuals with disabilities is established to provide, beginning July 1, 2002, Medicaid to individuals who are disabled and employed, as authorized under Section 201 of the federal Ticket to Work and Work Incentives Improvement Act of 1999 (P.L. 106-170, 42 U.S.C. 1396 et seq.).
As added by P.L.287-2001, SEC.9.

IC 12-15-41-4
Exemptions from eligibility requirements
Sec. 4. To participate in the buy-in program beginning July 1, 2002, an individual must meet the eligibility requirements under

IC 12-15-2-6, except as follows:
(1) The individual has a severe medically determinable impairment without regard to the individual's employment status.
(2) The individual must be at least sixteen (16) years of age but not more than sixty-four (64) years of age.
(3) The individual must be engaged in a substantial and reasonable work effort as determined by the office and as permitted by federal law.
(4) The individual does not have countable resources that exceed the resource limits for the federal Supplemental Security Income program (42 U.S.C. 1382).
(5) The individual's annual gross income does not exceed three hundred fifty percent (350%) of the federal income poverty level for an individual. In determining an individual's income under this subdivision, the office may not consider the following:
(A) The income of the individual's spouse.
(B) Income disregarded under the state Medicaid plan's financial methodology, including income disregarded under the federal Supplemental Security Income program (42 U.S.C. 1382) as impairment related work expenses (IRWE).
As added by P.L.287-2001, SEC.9.

IC 12-15-41-5
Continued eligibility requirements after change in circumstances
Sec. 5. An individual who is enrolled in the buy-in program and who no longer meets the eligibility requirements set forth in section 4 of this chapter due to an improvement in the individual's medical condition continues to be eligible for Medicaid coverage under the buy-in program if the individual meets the following requirements:
(1) The individual continues to have a severe medically determinable impairment, as determined by the office and as allowed by federal law.
(2) The individual is employed and earning a monthly wage that is not less than the federal minimum hourly wage times forty (40).
(3) The individual does not have income or countable resources in excess of the limits established under section 4 of this chapter.
(4) The individual is at least sixteen (16) years of age and less than sixty-five (65) years of age.
(5) The individual pays any premiums or other cost sharing required under this chapter.
(6) The individual meets all other eligibility requirements under this chapter.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-6
Continued eligibility if unable to maintain employment Sec. 6. (a) An individual who is enrolled in the buy-in program and who is unable to maintain employment for involuntary reasons, including temporary leave due to a health problem or involuntary termination, continues to be eligible for Medicaid coverage under the buy-in program if the individual meets the following requirements:
(1) Within sixty (60) days after the date on which the individual becomes unemployed, the individual, or an authorized representative of the individual, submits a written request to the office that the individual's Medicaid coverage be continued.
(2) The individual maintains a connection to the workforce during the individual's continued eligibility period by participating in at least one (1) of the following activities:
(A) Enrollment in a state or federal vocational rehabilitation program.
(B) Enrollment or registration with the office of workforce development.
(C) Participation in a transition from school to work program.
(D) Participation with an approved provider of employment services.
(E) Provision of documentation from the individual's employer that the individual is on temporary involuntary leave.
(3) The individual does not have income or countable resources in excess of the limits established under section 4 of this chapter.
(4) The individual is at least sixteen (16) years of age and less than sixty-five (65) years of age.
(5) The individual pays any premiums or other cost sharing required under this chapter.
(6) The individual meets all other eligibility requirements under this chapter.
(b) The office shall continue Medicaid coverage under the buy-in program for an individual described in subsection (a) for up to twelve (12) months from the date of the individual's involuntary loss of employment.
(c) If an individual is ineligible for continued coverage under the buy-in program because the individual:
(1) fails to meet the requirements of subsection (a); or
(2) has already met twelve (12) months of continuing eligibility under this section;
the individual must meet the eligibility requirements of IC 12-15-2-6 to continue to be eligible for Medicaid.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-7
Sliding scale of premiums
Sec. 7. (a) The office shall develop a sliding scale of premiums for individuals participating in the buy-in program.
(b) The sliding scale of premiums required under subsection (a)

must:
(1) be based on the annual gross income of the individual and, if married, the individual's spouse; and
(2) provide for a minimum monthly premium of twenty-five dollars ($25) and a maximum monthly premium of two hundred seventy-five dollars ($275).
(c) Subject to the minimum and maximum amounts described in subsection (b), the office may annually adjust the scale of premiums adopted under this section.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-8
Premiums
Sec. 8. (a) An individual whose gross annual income, including the gross annual income of the individual's spouse, if married, is less than one hundred fifty percent (150%) of the federal income poverty level for the size of the individual's or couple's family may not be required to pay a premium to participate in the buy-in program.
(b) An individual whose gross annual income, including the gross annual income of the individual's spouse, if married, is at least one hundred fifty percent (150%) but not more than three hundred fifty percent (350%) of the federal income poverty level for the size of the individual's or couple's family, must pay a monthly premium in an amount equal to:
(1) the lesser of:
(A) the amount prescribed by the sliding scale developed by the office under section 7 of this chapter; or
(B) seven and one-half percent (7 1/2%) of the individual's or couple's gross annual income divided by twelve (12); minus
(2) the monthly amount of any premium paid by the individual, the individual's spouse, or the individual's parent for health insurance that covers the individual.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-9
Annual review of premiums; adjustment of premiums
Sec. 9. (a) The office shall annually review the amount of the premium that an individual is required to pay under section 8 of this chapter.
(b) In addition to the annual review required under subsection (a), the office shall adjust the premium that an individual is required to pay under section 8 of this chapter if:
(1) a change in the individual's income or family size is verified; and
(2) the sliding scale adopted under section 7 of this chapter applied to the individual's changed circumstances prescribes a premium for the individual that is different from the premium the individual is paying.
As added by P.L.287-2001, SEC.9. Amended by P.L.26-2003, SEC.3.
IC 12-15-41-10
Administrative procedures regarding premiums
Sec. 10. To the greatest extent possible, the office shall use the same administrative procedures regarding premiums for the buy-in program as are used for the children's health insurance program established under IC 12-17.6, including:
(1) the effect of nonpayment of a premium; and
(2) the collection of premiums.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-11
Annual redetermination of disability
Sec. 11. (a) The office shall establish criteria to base the annual redetermination of disability required under 405 IAC 2-2-3(b) for an individual participating in the buy-in program on the individual's medical evidence, including evidence of physical or mental impairment.
(b) In conducting the annual redetermination described in subsection (a), the office may not determine that an individual participating in the buy-in program is no longer an individual with a disability based solely on the individual's:
(1) participation in employment;
(2) earned income; or
(3) income from self-employment.
As added by P.L.287-2001, SEC.9. Amended by P.L.99-2007, SEC.96.

IC 12-15-41-12
Home health care services; cost sharing
Sec. 12. Except as otherwise provided in this chapter, an individual participating in the buy-in program:
(1) shall receive the same benefits, including home health care services; and
(2) is subject to the same requirements, including cost sharing;
as an individual receiving Medicaid under IC 12-15-2-6.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-13
Criteria for determining effectiveness of buy-in program and continued Medicaid coverage
Sec. 13. (a) The office shall establish criteria to determine the effectiveness of:
(1) the buy-in program; and
(2) continued Medicaid coverage through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h).
(b) The criteria required under subsection (a) must include the following:
(1) The number of individuals with disabilities who are:
(A) enrolled in the buy-in program; or
(B) receiving Medicaid through Section 1619 of the federal

Social Security Act (42 U.S.C. 1382h).
(2) State revenues resulting from premiums paid by participants in the buy-in program.
(3) State costs incurred as a result of implementing the buy-in program, including administrative costs and costs of providing services.
(c) In addition to the criteria required under subsection (b), the office may establish criteria to determine the following:
(1) Comparative costs of Medicaid funded services for participants in the buy-in program and work incentives created through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h) before and after employment.
(2) The number of Supplemental Security Income and Social Security Disability Insurance recipients in Indiana who are no longer dependent on, or who have reduced dependence on, public assistance or health care entitlement services, other than Medicaid or the children's health insurance program, due to participation in the buy-in program or work incentives created through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h).
(3) The number of individuals with severe disabilities who are no longer dependent on, or who have reduced dependence on, public benefits or services, other than Medicaid or the children's health insurance program, due to income or support services received through participation in the buy-in program or work incentives created through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h).
(4) The change in the number of buy-in program participants or participants in work incentives created through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h) who have health care needs and related services covered though employer based benefit programs.
(d) In evaluating the effectiveness of the state's work incentive initiatives for individuals with disabilities, the office:
(1) shall collaborate with other state agencies on data collection; and
(2) may consult with an independent contractor to collect data on the criteria listed under subsection (b).
As added by P.L.287-2001, SEC.9. Amended by P.L.197-2011, SEC.43.

IC 12-15-41-14
Funding for program
Sec. 14. Funding for the buy-in program shall be from funds appropriated by the general assembly, premiums paid, and any federal matching funds available to the program.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-15
Adoption of rules Sec. 15. (a) The office shall adopt rules under IC 4-22-2 to implement this chapter.
(b) The office may adopt emergency rules under IC 4-22-2-37.1 to implement this chapter on an emergency basis.
As added by P.L.287-2001, SEC.9. Amended by P.L.197-2011, SEC.44.



CHAPTER 42. REPEALED



CHAPTER 43. PACE PROGRAM

IC 12-15-43-2
Rules
Sec. 2. The office may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.20-2003, SEC.1.



CHAPTER 44. REPEALED



CHAPTER 44.1. COORDINATION OF BENEFITS STUDY

IC 12-15-44.1-2
Analysis of claims
Sec. 2. (a) Before January 1, 2008, the office shall do the following:
(1) Examine all Medicaid claims paid after January 1, 2001, and before July 1, 2007.
(2) Determine the claims examined under subdivision (1) that were eligible for payment by a third party other than Medicaid.
(3) Recover the costs associated with the claims determined under subdivision (2) to be eligible for payment by a third party other than Medicaid.
(b) If the office requests a covered entity to furnish information to complete the examination required by this section, the covered entity shall furnish the requested information to the office.
As added by P.L.3-2008, SEC.97.

IC 12-15-44.1-3
Release of human identifier information; determination of eligibility
Sec. 3. (a) The office is authorized to transmit the minimum human identifiers in ANSI X.12 270 inquiries, including the name, gender, and date of birth of a Medicaid recipient, to a covered entity licensed or registered to provide health insurance or health care coverage to Indiana residents for the purpose of establishing the coverage in force of a Medicaid recipient who presents a claim.
(b) A health plan that receives a message described in subsection (a) from the office or its agent shall respond to the office or its agent within twenty-four (24) hours.
(c) An entity licensed or registered to provide health insurance or health care coverage to Indiana residents that refuses an ANSI X.12 270 message described in subsection (a) that was transmitted to the entity by the office or its agent is subject to a fine for each refusal in an amount not to exceed one thousand dollars ($1,000) for each refusal.
(d) The office may impose the fine described in subsection (c).
As added by P.L.3-2008, SEC.97.

IC 12-15-44.1-4
Enforcement; injunctive relief; costs
Sec. 4. The office, any medical provider wishing to bill Indiana Medicaid, or any health plan has a cause of action for injunctive

relief against any health plan that fails to comply with this chapter. A plaintiff seeking relief under this section may recover costs of litigation, including attorney's fees.
As added by P.L.3-2008, SEC.97.

IC 12-15-44.1-5
Enforcement; attorney general
Sec. 5. If the office or its agent furnishes evidence that a health plan has refused or failed to respond to messages described in section 3(a) of this chapter transmitted by the office or its agent to the health plan, the attorney general shall:
(1) subpoena the enrollment data of any entity that refuses or fails to respond to the messaging described in section 3(a) of this chapter;
(2) commence a complaint under 42 U.S.C. 1320d-5 for administrative sanctions under the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191); and
(3) commence a prosecution under U.S.C. 1035 or IC 5-11-5.5 of any entity that refuses or fails to respond to the messaging described under section 3(a) of this chapter.
As added by P.L.3-2008, SEC.97.

IC 12-15-44.1-6
Implementation of procedures to coordinate benefit payments
Sec. 6. (a) If, after the office completes its examination under section 2 of this chapter, the office determines that the number of claims determined under section 2(a)(2) of this chapter is at least one percent (1%) of the number of claims examined under section 2(a)(1) of this chapter, the office shall develop and implement a procedure to improve the coordination of benefits between:
(1) the Medicaid program; and
(2) entities that provide health coverage to a Medicaid recipient.
(b) If a procedure is developed and implemented under subsection (a), the procedure:
(1) must be automated; and
(2) must have the capability to determine whether a Medicaid claim is eligible for payment by an entity other than the Medicaid program before the claim is paid under the Medicaid program.
As added by P.L.3-2008, SEC.97.



CHAPTER 44.2. INDIANA CHECK-UP PLAN

IC 12-15-44.2-2
"Preventative care services"
Sec. 2. As used in this chapter, "preventative care services" means care that is provided to an individual to prevent disease, diagnose disease, or promote good health.
As added by P.L.3-2008, SEC.98.

IC 12-15-44.2-3
Plan established; administration; referral of high risk individuals; inapplicability of laws
Sec. 3. (a) The Indiana check-up plan is established.
(b) The office shall administer the plan.
(c) The department of insurance and the office of the secretary shall provide oversight of the marketing practices of the plan.
(d) The office shall promote the plan and provide information to potential eligible individuals who live in medically underserved rural areas of Indiana.
(e) The office shall, to the extent possible, ensure that enrollment in the plan is distributed throughout Indiana in proportion to the number of individuals throughout Indiana who are eligible for participation in the plan.
(f) The office shall establish standards for consumer protection, including the following:
(1) Quality of care standards.
(2) A uniform process for participant grievances and appeals.
(3) Standardized reporting concerning provider performance, consumer experience, and cost.
(g) A health care provider that provides care to an individual who receives health insurance coverage under the plan shall participate in the Medicaid program under IC 12-15.
(h) The office of the secretary may refer an individual who:
(1) has applied for health insurance coverage under the plan; and
(2) is at high risk of chronic disease;
to the Indiana comprehensive health insurance association for administration of the individual's plan benefits under IC 27-8-10.1.
(i) The following do not apply to the plan:
(1) IC 12-15-6.
(2) IC 12-15-12.
(3) IC 12-15-13.
(4) IC 12-15-14. (5) IC 12-15-15.
(6) IC 12-15-21.
(7) IC 12-15-26.
(8) IC 12-15-31.1.
(9) IC 12-15-34.
(10) IC 12-15-35.
(11) IC 12-15-35.5.
(12) IC 16-42-22-10.
As added by P.L.3-2008, SEC.98.

IC 12-15-44.2-4
Services included in plan
Sec. 4. (a) The plan must include the following in a manner and to the extent determined by the office:
(1) Mental health care services.
(2) Inpatient hospital services.
(3) Prescription drug coverage.
(4) Emergency room services.
(5) Physician office services.
(6) Diagnostic services.
(7) Outpatient services, including therapy services.
(8) Comprehensive disease management.
(9) Home health services, including case management.
(10) Urgent care center services.
(11) Preventative care services.
(12) Family planning services:
(A) including contraceptives and sexually transmitted disease testing, as described in federal Medicaid law (42 U.S.C. 1396 et seq.); and
(B) not including abortion or abortifacients.
(13) Hospice services.
(14) Substance abuse services.
(15) A service determined by the secretary to be required by federal law as a benchmark service under the federal Patient Protection and Affordable Care Act.
(b) The plan may do the following:
(1) Offer coverage for dental and vision services to an individual who participates in the plan.
(2) Pay at least fifty percent (50%) of the premium cost of dental and vision services coverage described in subdivision (1).
(c) An individual who receives the dental or vision coverage offered under subsection (b) shall pay an amount determined by the office for the coverage. The office shall limit the payment to not more than five percent (5%) of the individual's annual household income. The payment required under this subsection is in addition to the payment required under section 11(b)(2) of this chapter for coverage under the plan.
(d) Vision services offered by the plan must include services provided by an optometrist. (e) The plan must comply with any coverage requirements that apply to an accident and sickness insurance policy issued in Indiana.
(f) The plan may not permit treatment limitations or financial requirements on the coverage of mental health care services or substance abuse services if similar limitations or requirements are not imposed on the coverage of services for other medical or surgical conditions.
As added by P.L.3-2008, SEC.98. Amended by P.L.160-2011, SEC.7.

IC 12-15-44.2-5
Preventative care
Sec. 5. (a) The office shall provide to an individual who participates in the plan a list of health care services that qualify as preventative care services for the age, gender, and preexisting conditions of the individual. The office shall consult with the federal Centers for Disease Control and Prevention for a list of recommended preventative care services.
(b) The plan shall, at no cost to the individual, provide payment for not more than five hundred dollars ($500) of qualifying preventative care services per year for an individual who participates in the plan. Any additional preventative care services covered under the plan and received by the individual during the year are subject to the deductible and payment requirements of the plan.
As added by P.L.3-2008, SEC.98.

IC 12-15-44.2-6
Coverage limitations
Sec. 6. To the extent allowed by federal law, the plan has the following per participant coverage limitations:
(1) An annual individual maximum coverage limitation of three hundred thousand dollars ($300,000).
(2) A lifetime individual maximum coverage limitation of one million dollars ($1,000,000).
As added by P.L.3-2008, SEC.98. Amended by P.L.160-2011, SEC.8.

IC 12-15-44.2-7
Use of appropriated funds
Sec. 7. The following requirements apply to funds appropriated by the general assembly to the plan:
(1) At least eighty-five percent (85%) of the funds must be used to fund payment for health care services.
(2) An amount determined by the office of the secretary to fund:
(A) administrative costs of; and
(B) any profit made by;
an insurer or a health maintenance organization under a contract with the office to provide health insurance coverage under the plan. The amount determined under this subdivision may not exceed fifteen percent (15%) of the funds.
As added by P.L.3-2008, SEC.98.
IC 12-15-44.2-8
Not an entitlement; maximum enrollment
Sec. 8. The plan is not an entitlement program. The maximum enrollment of individuals who may participate in the plan is dependent on funding appropriated for the plan.
As added by P.L.3-2008, SEC.98.

IC 12-15-44.2-9
Eligibility requirements
Sec. 9. (a) An individual is eligible for participation in the plan if the individual meets the following requirements:
(1) The individual is at least eighteen (18) years of age and less than sixty-five (65) years of age.
(2) The individual is a United States citizen and has been a resident of Indiana for at least twelve (12) months.
(3) The individual has an annual household income of not more than the following:
(A) Effective through December 31, 2013, two hundred percent (200%) of the federal income poverty level.
(B) Beginning January 1, 2014, one hundred thirty-three percent (133%) of the federal income poverty level, based on the adjusted gross income provisions set forth in Section 2001(a)(1) of the federal Patient Protection and Affordable Care Act.
(4) Effective through December 31, 2013, the individual is not eligible for health insurance coverage through the individual's employer.
(5) Effective through December 31, 2013, the individual has not had health insurance coverage for at least six (6) months.
(b) The following individuals are not eligible for the plan:
(1) An individual who participates in the federal Medicare program (42 U.S.C. 1395 et seq.).
(2) A pregnant woman for purposes of pregnancy related services.
(3) An individual who is otherwise eligible for medical assistance.
(c) The eligibility requirements specified in subsection (a) are subject to approval for federal financial participation by the United States Department of Health and Human Services.
As added by P.L.3-2008, SEC.98. Amended by P.L.160-2011, SEC.9.

IC 12-15-44.2-10
Health care account; funding
Sec. 10. (a) An individual who participates in the plan must have a health care account to which payments may be made for the individual's participation in the plan only by the following:
(1) The individual.
(2) An employer.
(3) The state.
(4) A nonprofit organization if the nonprofit organization: (A) is not affiliated with a health care plan; and
(B) does not contribute more than seventy-five percent (75%) of the individual's required payment to the individual's health care account.
(5) An insurer or a health maintenance organization under a contract with the office to provide health insurance coverage under the plan if the payment:
(A) is to provide a health incentive to the individual;
(B) does not count towards the individual's required minimum payment set forth in section 11 of this chapter; and
(C) does not exceed one thousand one hundred dollars ($1,100).
(b) The minimum funding amount for a health care account is the amount required under section 11 of this chapter.
(c) An individual's health care account must be used to pay the individual's deductible for health care services under the plan.
(d) An individual may make payments to the individual's health care account as follows:
(1) An employer withholding or causing to be withheld from an employee's wages or salary, after taxes are deducted from the wages or salary, the individual's contribution under this chapter and distributed equally throughout the calendar year.
(2) Submission of the individual's contribution under this chapter to the office to deposit in the individual's health care account in a manner prescribed by the office.
(3) Another method determined by the office.
(e) An employer may make, from funds not payable by the employer to the employee, not more than fifty percent (50%) of an individual's required payment to the individual's health care account.
(f) A nonprofit corporation may make not more than seventy-five percent (75%) of an individual's required payment to the individual's health care account.
As added by P.L.3-2008, SEC.98. Amended by P.L.160-2011, SEC.10.

IC 12-15-44.2-11
Participation requirements; contributions to health care account; nonpayment
Sec. 11. (a) An individual's participation in the plan does not begin until an initial payment is made for the individual's participation in the plan. A required payment to the plan for the individual's participation may not exceed one-twelfth (1/12) of the annual payment required under subsection (b).
(b) To participate in the plan, an individual shall do the following:
(1) Apply for the plan on a form prescribed by the office. The office may develop and allow a joint application for a household.
(2) If the individual is approved by the office to participate in the plan, contribute to the individual's health care account the lesser of the following: (A) One thousand one hundred dollars ($1,100) per year, less any amounts paid by the individual under the:
(i) Medicaid program under IC 12-15;
(ii) children's health insurance program under IC 12-17.6; and
(iii) Medicare program (42 U.S.C. 1395 et seq.);
as determined by the office.
(B) At least one hundred sixty dollars ($160) per year and not more than the following applicable percentage of the individual's annual household income per year, less any amounts paid by the individual under the Medicaid program under IC 12-15, the children's health insurance program under IC 12-17.6, and the Medicare program (42 U.S.C. 1395 et seq.) as determined by the office:
(i) Two percent (2%) of the individual's annual household income per year if the individual has an annual household income of not more than one hundred percent (100%) of the federal income poverty level.
(ii) Three percent (3%) of the individual's annual household income per year if the individual has an annual household income of more than one hundred percent (100%) and not more than one hundred twenty-five percent (125%) of the federal income poverty level.
(iii) Four percent (4%) of the individual's annual household income per year if the individual has an annual household income of more than one hundred twenty-five percent (125%) and not more than one hundred fifty percent (150%) of the federal income poverty level.
(iv) Five percent (5%) of the individual's annual household income per year if the individual has an annual household income of more than one hundred fifty percent (150%) and not more than two hundred percent (200%) of the federal income poverty level.
(c) The state shall contribute the difference to the individual's account if the individual's payment required under subsection (b)(2) is less than one thousand one hundred dollars ($1,100).
(d) If an individual's required payment to the plan is not made within sixty (60) days after the required payment date, the individual may be terminated from participation in the plan. The individual must receive written notice before the individual is terminated from the plan.
(e) After termination from the plan under subsection (d), the individual may not reapply to participate in the plan for twelve (12) months.
As added by P.L.3-2008, SEC.98. Amended by P.L.160-2011, SEC.11.

IC 12-15-44.2-12
Plan period; renewal; termination; refund of payments to health care account Sec. 12. (a) An individual who is approved to participate in the plan is eligible for a twelve (12) month plan period. An individual who participates in the plan may not be refused renewal of participation in the plan for the sole reason that the plan has reached the plan's maximum enrollment.
(b) If the individual chooses to renew participation in the plan, the individual shall complete a renewal application and any necessary documentation, and submit to the office the documentation and application on a form prescribed by the office.
(c) If the individual chooses not to renew participation in the plan, the individual may not reapply to participate in the plan for at least twelve (12) months.
(d) Any funds remaining in the health care account of an individual who renews participation in the plan at the end of the individual's twelve (12) month plan period must be used to reduce the individual's payments for the subsequent plan period. However, if the individual did not, during the plan period, receive all qualified preventative services recommended as provided in section 5 of this chapter, the state's contribution to the health care account may not be used to reduce the individual's payments for the subsequent plan period.
(e) If an individual is no longer eligible for the plan, does not renew participation in the plan at the end of the plan period, or is terminated from the plan for nonpayment of a required payment, the office shall, not more than sixty (60) days after the last date of participation in the plan, refund to the individual the amount determined under subsection (f) of any funds remaining in the individual's health care account as follows:
(1) An individual who is no longer eligible for the plan or does not renew participation in the plan at the end of the plan period shall receive the amount determined under STEP FOUR of subsection (f).
(2) An individual who is terminated from the plan due to nonpayment of a required payment shall receive the amount determined under STEP FIVE of subsection (f).
(f) The office shall determine the amount payable to an individual described in subsection (e) as follows:
STEP ONE: Determine the total amount paid into the individual's health care account under section 10(d) of this chapter.
STEP TWO: Determine the total amount paid into the individual's health care account from all sources.
STEP THREE: Divide STEP ONE by STEP TWO.
STEP FOUR: Multiply the ratio determined in STEP THREE by the total amount remaining in the individual's health care account.
STEP FIVE: Multiply the amount determined under STEP FOUR by seventy-five hundredths (0.75).
As added by P.L.3-2008, SEC.98.
IC 12-15-44.2-13
Payment for nonemergency services in emergency room
Sec. 13. Subject to appeal to the office, an individual may be held responsible under the plan for receiving nonemergency services in an emergency room setting, including prohibiting the individual from using funds in the individual's health care account to pay for the nonemergency services. However, an individual may not be prohibited from using funds in the individual's health care account to pay for nonemergency services provided in an emergency room setting for a medical condition that arises suddenly and unexpectedly and manifests itself by acute symptoms of such severity, including severe pain, that the absence of immediate medical attention could reasonably be expected by a prudent layperson who possesses an average knowledge of health and medicine to:
(1) place an individual's health in serious jeopardy;
(2) result in serious impairment to the individual's bodily functions; or
(3) result in serious dysfunction of a bodily organ or part of the individual.
As added by P.L.3-2008, SEC.98.

IC 12-15-44.2-14
Claim processing; provider reimbursement; cultural competency
Sec. 14. (a) An insurer or health maintenance organization that contracts with the office to provide health insurance coverage, dental coverage, or vision coverage to an individual who participates in the plan:
(1) is responsible for the claim processing for the coverage;
(2) shall reimburse providers:
(A) at a reimbursement rate of not less than the federal Medicare reimbursement rate for the service provided; or
(B) at a rate of one hundred thirty percent (130%) of the Medicaid reimbursement rate for a service that does not have a Medicare reimbursement rate; and
(3) may not deny coverage to an eligible individual who has been approved by the office to participate in the plan, unless the individual has met the coverage limitations described in section 6 of this chapter.
(b) An insurer or a health maintenance organization that contracts with the office to provide health insurance coverage under the plan must incorporate cultural competency standards established by the office. The standards must include standards for non-English speaking, minority, and disabled populations.
As added by P.L.3-2008, SEC.98. Amended by P.L.42-2011, SEC.30.

IC 12-15-44.2-15
Offer of coverage to eligible individuals when maximum enrollment reached; approval of rate; December 31, 2013, expiration
Sec. 15. (a) An insurer or a health maintenance organization that

contracts with the office to provide health insurance coverage under the plan or an affiliate of an insurer or a health maintenance organization that contracts with the office to provide health insurance coverage under the plan shall offer to provide the same health insurance coverage to an individual who:
(1) has not had health insurance coverage during the previous six (6) months; and
(2) meets the eligibility requirements specified in section 9 of this chapter for participation in the plan but is not enrolled because the plan has reached maximum enrollment.
(b) The insurance underwriting and rating practices applied to health insurance coverage offered under subsection (a):
(1) must not be different from underwriting and rating practices used for the health insurance coverage provided under the plan; and
(2) must be consistent with the federal Patient Protection and Affordable Care Act.
(c) The state:
(1) does not provide funding for health insurance coverage received under this section; and
(2) shall approve the rate applied to the plan in accordance with the federal Patient Protection and Affordable Care Act.
(d) This section expires December 31, 2013.
As added by P.L.3-2008, SEC.98. Amended by P.L.160-2011, SEC.12.

IC 12-15-44.2-16
Offer of coverage to ineligible individuals
Sec. 16. (a) An insurer or a health maintenance organization that contracts with the office to provide health insurance coverage under the plan or an affiliate of an insurer or a health maintenance organization that contracts with the office to provide health insurance coverage under the plan shall offer to provide the same health insurance coverage to an individual who:
(1) has not had health insurance coverage during the previous six (6) months; and
(2) does not meet the eligibility requirements specified in section 9 of this chapter for participation in the plan.
(b) An insurer, a health maintenance organization, or an affiliate described in subsection (a) may apply to health insurance coverage offered under subsection (a) the insurer's, health maintenance organization's, or affiliate's standard individual or small group insurance underwriting and rating practices.
(c) The state does not provide funding for health insurance coverage received under this section.
As added by P.L.3-2008, SEC.98.

IC 12-15-44.2-17
Indiana check-up fund
Sec. 17. (a) The Indiana check-up plan trust fund is established for

the following purposes:
(1) Administering a plan created by the general assembly to provide health insurance coverage for low income residents of Indiana under this chapter.
(2) Providing copayments, preventative care services, and premiums for individuals enrolled in the plan.
(3) Funding tobacco use prevention and cessation programs, childhood immunization programs, and other health care initiatives designed to promote the general health and well being of Indiana residents.
The fund is separate from the state general fund.
(b) The fund shall be administered by the office of the secretary of family and social services.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The fund shall consist of the following:
(1) Cigarette tax revenues designated by the general assembly to be part of the fund.
(2) Other funds designated by the general assembly to be part of the fund.
(3) Federal funds available for the purposes of the fund.
(4) Gifts or donations to the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(f) Money must be appropriated before funds are available for use.
(g) Money in the fund does not revert to the state general fund at the end of any fiscal year.
(h) The fund is considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise removed from the fund by the state board of finance, the budget agency, or any other state agency.
As added by P.L.3-2008, SEC.98.

IC 12-15-44.2-18
Requirements for implementation
Sec. 18. (a) The office may not:
(1) enroll applicants;
(2) approve any contracts with vendors to provide services or administer the plan;
(3) incur costs other than costs necessary to study and plan for the implementation of the plan; or
(4) create financial obligations for the state;
unless both of the conditions of subsection (b) are satisfied.
(b) The office may not take any action described in subsection (a) unless:
(1) there is a specific appropriation from the general assembly to implement the plan; and
(2) after review by the budget committee, the budget agency approves an actuarial analysis that reflects a determination that

sufficient funding is reasonably estimated to be available to operate the plan for at least the following five (5) years.
The actuarial analysis approved under subdivision (2) must clearly indicate the cost and revenue assumptions used in reaching the determination.
(c) The office may not operate the plan in a manner that would obligate the state to financial participation beyond the level of state appropriations authorized for the plan.
As added by P.L.3-2008, SEC.98.

IC 12-15-44.2-19
Rules
Sec. 19. (a) The office may adopt rules under IC 4-22-2 necessary to implement this chapter.
(b) The office may adopt emergency rules under IC 4-22-2-37.1 to implement the plan on an emergency basis.
As added by P.L.3-2008, SEC.98. Amended by P.L.1-2010, SEC.59.

IC 12-15-44.2-20
Premium assistance program
Sec. 20. (a) The office may establish a health insurance coverage premium assistance program for individuals who meet the following:
(1) Have an annual household income of the following:
(A) Through December 31, 2013, not more than two hundred percent (200%) of the federal income poverty level.
(B) Beginning January 1, 2014, not more than one hundred thirty-three percent (133%) of the federal income poverty level, based on the adjusted gross income provisions set forth in Section 2001(a)(1) of the federal Patient Protection and Affordable Care Act.
(2) Are eligible for health insurance coverage through an employer but cannot afford the health insurance coverage premiums.
(b) A program established under this section must:
(1) contain eligibility requirements that are similar to the eligibility requirements of the plan;
(2) include a health care account as a component; and
(3) provide that an individual's payment:
(A) to a health care account; or
(B) for a health insurance coverage premium;
may not exceed five percent (5%) of the individual's annual income.
As added by P.L.3-2008, SEC.98. Amended by P.L.160-2011, SEC.13.

IC 12-15-44.2-21
Federal approval; severability; changes to plan
Sec. 21. (a) A denial of federal approval and federal financial participation that applies to any part of this chapter does not prohibit the office from implementing any other part of this chapter that: (1) is federally approved for federal financial participation; or
(2) does not require federal approval or federal financial participation.
(b) The secretary may make changes to the plan under this chapter if the changes are required by one (1) of the following:
(1) The United States Department of Health and Human Services.
(2) Federal law or regulation.
As added by P.L.3-2008, SEC.98. Amended by P.L.160-2011, SEC.14.

IC 12-15-44.2-22
Authority to amend plan to cover certain individuals
Sec. 22. The office of the secretary may amend the plan in a manner that would allow Indiana to use the plan to cover individuals eligible for Medicaid resulting from passage of the Federal Patient Protection and Affordable Care Act.
As added by P.L.160-2011, SEC.15.



CHAPTER 45. REPEALED



CHAPTER 46. MEDICAID WAIVERS AND STATE PLAN AMENDMENTS

IC 12-15-46-2
Report by division concerning review of plan to reduce cost of waiver
Sec. 2. (a) As used in this section, "commission" refers to the select joint commission on Medicaid oversight established by

IC 2-5-26-3.
(b) As used in this section, "division" refers to the division of disability and rehabilitative services established by IC 12-9-1-1.
(c) As used in this chapter, "waiver" refers to the federal Medicaid developmental disabilities home and community based services waiver program that is administered by the office and the division.
(d) Before July 1, 2012, the division shall report orally and in writing to the commission for review of a plan to reduce the aggregate and per capita cost of the waiver by implementing changes to the waiver, which may include the following:
(1) Calculating budget neutrality on an individual rather than an aggregate basis.
(2) Instituting a family care program to provide recipients with another option for receiving services.
(3) Evaluating the current system to determine whether a group home or a waiver home is the most appropriate use of resources for placement of the individual.
(4) Evaluating alternative placements for high cost individuals to ensure individuals are served in the most integrated setting appropriate to the individual's needs and within the resources available to the state.
(5) Migrating individuals from the waiver to a redesigned waiver that provides options to individuals for receiving services and supports appropriate to meet the individual's needs and that are cost effective and high quality and focus on social and health outcomes.
(6) Requiring cost participation by a recipient whose family income exceeds five hundred percent (500%) of the federal income poverty level, factoring in medical expenses and personal care needs expenses of the recipient.
(e) After the division makes the report required under subsection (d), the division may consult with the office and take any action necessary to carry out the requirements of this section, including applying to the federal Department of Health and Human Services for approval to amend the waiver.
As added by P.L.6-2012, SEC.95.






ARTICLE 16. PAYMENT FOR HEALTH SERVICES OTHER THAN MEDICAID

CHAPTER 1. MEDICAL SERVICES FOR INMATES AND PATIENTS

IC 12-16-1-2
"Covered medical services" defined
Sec. 2. As used in this chapter, "covered medical services" refers to medical services that meet the following qualifications:
(1) Cost more than one hundred fifty dollars ($150).
(2) Are provided to a committed individual or patient of an institution under the jurisdiction of an affected agency.
(3) Are provided outside of an institution under the jurisdiction of an affected agency.
As added by P.L.2-1992, SEC.10.

IC 12-16-1-3
Rules; adoption; requisites
Sec. 3. (a) The division shall, with the advice of the division's medical staff, representatives of affected agencies, and other individuals selected by the director of the division, adopt rules under IC 4-22-2 to do the following:
(1) Provide for prior review and approval of covered medical services, including special review and approval procedures for emergency covered medical services.
(2) Establish limitations consistent with medical necessity on the duration of services to be provided.
(3) Specify the amount of and method for reimbursement for services.
(4) Specify the conditions under which payments will be denied and improper payments will be recovered.
(b) To the extent possible, rules adopted under this section must be consistent with Title XIX of the federal Social Security Act and with IC 12-15-21-2 and IC 12-15-21-3.
As added by P.L.2-1992, SEC.10.
IC 12-16-1-4
Contract for services; same contractor requirement
Sec. 4. (a) The division shall contract with the same contractor with which the office contracts under IC 12-15-30 to provide administrative and fiscal services to implement this chapter.
(b) A contract for services is not subject to IC 5-22.
As added by P.L.2-1992, SEC.10. Amended by P.L.49-1997, SEC.45.

IC 12-16-1-5
Payment for covered medical services; requirements
Sec. 5. Payment for covered medical services approved by the fiscal agent shall be paid:
(1) from money for the Medicaid program if the requirements of IC 12-15 are met; or
(2) if a payment cannot be made under subdivision (1), from a state appropriation either made for an affected agency or for covered medical services for all affected agencies.
As added by P.L.2-1992, SEC.10.



CHAPTER 2. REPEALED



CHAPTER 2.5. HOSPITAL CARE FOR THE INDIGENT; ADMINISTRATION AND GENERAL PROVISIONS

IC 12-16-2.5-2
Repealed
(Repealed by P.L.146-2008, SEC.819.)

IC 12-16-2.5-3
Repealed
(Repealed by P.L.145-2005, SEC.31.)

IC 12-16-2.5-4
Disproportionate share of low income patients; calculating allowable disproportionate share additional payments
Sec. 4. To the extent permitted under federal statutes or regulations, patient days for patients under the hospital care for the indigent program shall be included in calculating allowable disproportionate share additional payments under 42 U.S.C. 1395 ww(d).
As added by P.L.120-2002, SEC.18.

IC 12-16-2.5-5
Program not applicable to inmates and patients of certain institutions
Sec. 5. The hospital care for the indigent program does not apply to inmates and patients of institutions of the department of correction, the state department of health, the division of mental health and addiction, the division of aging, or the division of disability and rehabilitative services.
As added by P.L.120-2002, SEC.18. Amended by P.L.141-2006, SEC.57.

IC 12-16-2.5-6
Repealed
(Repealed by P.L.255-2003, SEC.55.)

IC 12-16-2.5-6.3
Definitions
Sec. 6.3. For purposes of this article, the following definitions apply to the hospital care for the indigent program:
(1) "Assistance" means the satisfaction of a person's financial obligation under IC 12-16-7.5-1.2 for hospital items or services, physician services, or transportation services provided to the

person.
(2) "Claim" means a statement filed with the division by a hospital, physician, or transportation provider that identifies the health care items or services the hospital, physician, or transportation provider rendered to a person for whom an application under IC 12-16-4.5 has been filed with the division.
(3) "Eligible" or "eligibility", when used in regard to a person for whom an application under IC 12-16-4.5 has been filed with the division, means the extent to which:
(A) the person, for purposes of the application, satisfies the income and resource standards established under IC 12-16-3.5; and
(B) the person's medical condition, for purposes of the application, satisfies one (1) or more of the medical conditions identified in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3).
As added by P.L.145-2005, SEC.3.

IC 12-16-2.5-6.5
Repealed
(Repealed by P.L.212-2007, SEC.31; P.L.218-2007, SEC.52.)



CHAPTER 3. REPEALED



CHAPTER 3.5. HOSPITAL CARE FOR THE INDIGENT; ELIGIBILITY FOR ASSISTANCE

IC 12-16-3.5-2
Nonresident eligibility; emergency care; conditions; qualifications
Sec. 2. (a) An individual who is not an Indiana resident is eligible for assistance to satisfy the individual's financial obligation for the care provided to the individual in a hospital in Indiana that was necessitated after the onset of a medical condition that was manifested by symptoms of sufficient severity that the absence of immediate medical attention would probably result in any of the following:
(1) Placing the individual's life in jeopardy.
(2) Serious impairment to bodily functions.
(3) Serious dysfunction of any bodily organ or part.
(b) An individual is eligible for assistance under subsection (a) only if the following qualifications exist:
(1) The individual meets the income and resource standards established by the division under section 3 of this chapter.
(2) The onset of the medical condition that necessitated medical attention occurred in Indiana.
As added by P.L.120-2002, SEC.19. Amended by P.L.145-2005, SEC.6.

IC 12-16-3.5-3
Rules establishing income and resource eligibility standards; adoption; conditions
Sec. 3. (a) The division shall adopt rules under IC 4-22-2 to establish income and resource eligibility standards for patients whose

care is to be paid under the hospital care for the indigent program.
(b) To the extent possible and subject to this article, rules adopted under this section must meet the following conditions:
(1) Be consistent with IC 12-15-21-2 and IC 12-15-21-3.
(2) Be adjusted at least one (1) time every two (2) years.
(c) The income and eligibility standards established under this section do not include any spend down provisions available under IC 12-15-21-2 or IC 12-15-21-3.
(d) In addition to the conditions imposed under subsection (b), rules adopted under this section must exclude a Holocaust victim's settlement payment received by an eligible individual from the income and eligibility standards for patients whose care is to be paid for under the hospital care for the indigent program.
As added by P.L.120-2002, SEC.19. Amended by P.L.145-2005, SEC.7.

IC 12-16-3.5-4
Statement of eligibility and benefit standards; requirement
Sec. 4. A provider may provide a patient, and if the patient is not able to understand the statement, the patient's representative, with a statement of the eligibility and benefit standards adopted by the division if at least one (1) of the following occurs:
(1) The provider has reason to believe that the patient may be indigent.
(2) The patient requests a statement of the standards.
As added by P.L.120-2002, SEC.19. Amended by P.L.212-2007, SEC.12; P.L.218-2007, SEC.23.

IC 12-16-3.5-5
Repealed
(Repealed by P.L.255-2003, SEC.55.)



CHAPTER 4. REPEALED



CHAPTER 4.5. HOSPITAL CARE FOR THE INDIGENT; APPLICATION FOR ASSISTANCE

IC 12-16-4.5-3
Rules
Sec. 3. Subject to this article, the division shall adopt rules under IC 4-22-2 prescribing the following:
(1) The form of an application.
(2) The establishment of procedures for applications.
(3) The time for submitting and processing claims.
As added by P.L.120-2002, SEC.20. Amended by P.L.145-2005, SEC.10.

IC 12-16-4.5-4
Repealed
(Repealed by P.L.146-2008, SEC.819.)

IC 12-16-4.5-5
Assistance in preparing application
Sec. 5. A hospital or an attending physician may assist the patient in the preparation of an application for assistance under the hospital care for the indigent program.
As added by P.L.120-2002, SEC.20.

IC 12-16-4.5-6
Civil or criminal liability arising from assistance in preparation of application; immunity
Sec. 6. A person who in good faith provides assistance in the completion of an application under this chapter is immune from civil or criminal liability arising from the assistance.
As added by P.L.120-2002, SEC.20.

IC 12-16-4.5-7
Signing of application; requirements
Sec. 7. (a) A patient must sign an application if the patient is

medically able to sign.
(b) If a patient is medically unable to sign an application, the patient's next of kin or a legal representative, if available, may sign the application.
(c) If no person under subsections (a) and (b) is able to sign the application to file a timely application, a provider's representative may sign the application instead of the patient.
As added by P.L.120-2002, SEC.20. Amended by P.L.212-2007, SEC.15; P.L.218-2007, SEC.26.

IC 12-16-4.5-8
Filing application by patient or patient's representative
Sec. 8. (a) A person or a person's representative may file an application directly with the division if the application is filed not more than forty-five (45) days after the person has been released or discharged from the hospital.
(b) Reimbursement for the costs incurred in providing care to an eligible person may only be made to the providers of the care.
As added by P.L.120-2002, SEC.20. Amended by P.L.255-2003, SEC.27; P.L.145-2005, SEC.11.

IC 12-16-4.5-8.5
Provider claim filing deadline
Sec. 8.5. A claim for services must be filed with the division not more than one hundred eighty (180) days after the person who received the care has been released or discharged from the hospital. For good cause as determined by the division, this one hundred eighty (180) day limit may be extended or waived for a claim.
As added by P.L.145-2005, SEC.12. Amended by P.L.212-2007, SEC.16; P.L.218-2007, SEC.27.

IC 12-16-4.5-9
Repealed
(Repealed by P.L.255-2003, SEC.55.)



CHAPTER 5. REPEALED



CHAPTER 5.5. HOSPITAL CARE FOR THE INDIGENT; ELIGIBILITY DETERMINATIONS; INVESTIGATIONS

IC 12-16-5.5-2
Disclosure of information by provider; immunity
Sec. 2. (a) The provider of medical care to a patient shall provide information the provider has that would assist in the verification of indigency of a patient.
(b) A provider that provides information under subsection (a) is immune from civil and criminal liability for divulging the information.
As added by P.L.120-2002, SEC.21. Amended by P.L.212-2007, SEC.19; P.L.218-2007, SEC.30.

IC 12-16-5.5-3
Denial of eligibility claim; notice; eligibility information
Sec. 3. (a) Subject to subsection (b) and IC 12-16-6.5-1.5, if the division is unable after prompt and diligent efforts to verify information contained in the application that is reasonably necessary to determine eligibility, the division may deny assistance under the hospital care for the indigent program. The pending expiration of the period specified in IC 12-16-6.5-1.5 is not a valid reason for denying a person's eligibility for the hospital care for the indigent program.
(b) Before denying assistance under the hospital care for the

indigent program, the division must provide the person and the provider who submitted a claim under IC 12-16-4.5-8.5 written notice of:
(1) the specific information or verification needed to determine eligibility;
(2) the specific efforts undertaken to obtain the information or verification; and
(3) the statute or rule requiring the information or verification identified under subdivision (1).
(c) The division must provide the provider who submitted a claim under IC 12-16-4.5-8.5 a period of time, not less than ten (10) days beyond the deadline established under IC 12-16-6.5-1.5, to submit to the division information concerning the person's eligibility. If the division does not make a determination of the person's eligibility within ten (10) days after receiving the information under this subsection, the person is eligible without the division's determination of the person's eligibility for the hospital care for the indigent care program under this article.
As added by P.L.120-2002, SEC.21. Amended by P.L.255-2003, SEC.29; P.L.145-2005, SEC.15; P.L.212-2007, SEC.20; P.L.218-2007, SEC.31.

IC 12-16-5.5-3.2
Denial of item or service claim; notice; item or service information
Sec. 3.2. (a) Subject to subsection (b) and IC 12-16-6.5-1.7, if the division is unable after prompt and diligent efforts to determine that a health care item or service identified in a claim:
(1) was necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3); or
(2) was a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3);
the division may deny assistance to the person under the hospital care for the indigent program for that item or service. The pending expiration of the period specified in IC 12-16-6.5-1.7 is not a valid reason for determining that an item or a service was not necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3), or was not a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3).
(b) Before denying assistance under the hospital care for the indigent program for an item or a service described in subsection (a), the division must provide the provider of the item or service written notice of:
(1) the specific item or service in question; and
(2) an explanation of the basis for the division's inability to determine that the health care item or service was: (A) necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3); or
(B) a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3);
including, if applicable, an explanation of the basis for a conclusion by the division that an item or service, in fact, was not necessitated by, or, as applicable, not a direct consequence of, one (1) or more of such medical conditions.
(c) The division must grant the provider of the item or service a period of time, not less than ten (10) days beyond the deadline under IC 12-16-6.5-1.7, to submit to the division information or materials bearing on whether the item or service was necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3), or was a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3). If the division does not make its determination regarding the item or service within ten (10) days after receiving information or materials provided for in this section, the item or service is considered, without the division's determination, to have been necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3), or to have been a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3).
As added by P.L.145-2005, SEC.16.

IC 12-16-5.5-4
Notification to person and provider; requirements
Sec. 4. The division shall notify in writing the person and the provider of the following:
(1) A decision concerning eligibility.
(2) The reasons for a denial of eligibility.
(3) That either party has the right to appeal the decision.
As added by P.L.120-2002, SEC.21. Amended by P.L.255-2003, SEC.30; P.L.212-2007, SEC.21; P.L.218-2007, SEC.32.

IC 12-16-5.5-5
Repealed
(Repealed by P.L.255-2003, SEC.55.)



CHAPTER 6. REPEALED



CHAPTER 6.5. HOSPITAL CARE FOR THE INDIGENT; DENIAL OF ELIGIBILITY; APPEALS; JUDICIAL REVIEW

IC 12-16-6.5-1.2
Appeal; notice
Sec. 1.2. (a) If the division determines that an item or service identified in a claim:
(1) was not necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3); or
(2) was not a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3);
the affected person or provider may appeal to the division not later than ninety (90) days after the mailing of the notice of that determination to the affected person or provider to the last known address of the person or provider.
(b) If the division determines that an item or service identified in a claim:
(1) was necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3); or
(2) was a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3);
but the affected provider disagrees with the amount of the claim calculated by the division under IC 12-16-5.5-1.2(b), the affected provider may appeal the calculation to the division not later than ninety (90) days after the mailing of the notice of that calculation to the affected provider to the last known address of the provider.
As added by P.L.145-2005, SEC.18. Amended by P.L.212-2007, SEC.23; P.L.218-2007, SEC.34.

IC 12-16-6.5-1.5
Patient eligibility determination
Sec. 1.5. Subject to IC 12-16-5.5-3(c), if the division fails to

complete an investigation and determination of a person's eligibility for the hospital care for the indigent program not later than forty-five (45) days after receipt of the application filed under IC 12-16-4.5, the person is considered to be eligible without the division's determination of assistance under the program.
As added by P.L.145-2005, SEC.19.

IC 12-16-6.5-1.7
Item or service eligibility determination
Sec. 1.7. Subject to IC 12-16-5.5-3.2(c), if the division fails to complete an investigation and determination of one (1) or more health care items or services identified in a claim within forty-five (45) days after receipt of the claim filed under IC 12-16-4.5, the item or service is considered to have been:
(1) necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3); or
(2) a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3).
As added by P.L.145-2005, SEC.20.

IC 12-16-6.5-2
Repealed
(Repealed by P.L.145-2005, SEC.31.)

IC 12-16-6.5-3
Hearing
Sec. 3. The division shall fix a time and place for a hearing before a hearing officer appointed by the director of the division.
As added by P.L.120-2002, SEC.22.

IC 12-16-6.5-4
Notice of hearing
Sec. 4. A notice of the hearing shall be served upon all persons interested in the matter, including any affected provider, at least twenty (20) days before the time fixed for the hearing.
As added by P.L.120-2002, SEC.22. Amended by P.L.255-2003, SEC.33; P.L.212-2007, SEC.24; P.L.218-2007, SEC.35.

IC 12-16-6.5-5
Determination of eligibility for assistance and health care items or services; entitled to assistance
Sec. 5. (a) If the division receives an application that was filed on behalf of a person under IC 12-16-4.5, the division shall determine:
(1) the eligibility of the person for assistance under the hospital care for the indigent program; and
(2) if the health care items or services provided to the person and identified in a claim filed with the division under IC 12-16-4.5 were: (A) necessitated by at least one (1) medical condition listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3); or
(B) the direct consequence of at least one (1) of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3).
(b) If:
(1) the person, initially or upon appeal, is found eligible for assistance; and
(2) at least one (1) of the items or services identified in the claim is determined initially or upon appeal:
(A) to have been necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3); or
(B) to be a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3);
the person is entitled to assistance for those items and services.
As added by P.L.120-2002, SEC.22. Amended by P.L.255-2003, SEC.34; P.L.145-2005, SEC.21.

IC 12-16-6.5-6
Appeal
Sec. 6. A person, hospital, physician, or transportation provider aggrieved by a determination of an appeal taken under section 1 or 1.2 of this chapter may appeal the determination under IC 4-21.5.
As added by P.L.120-2002, SEC.22. Amended by P.L.145-2005, SEC.22.

IC 12-16-6.5-7
Rules; administrative appeal procedure; provisions
Sec. 7. (a) The division shall adopt rules under IC 4-22-2 that provide for an administrative appeal procedure that is responsive to the needs of patients and providers.
(b) The procedure must provide for the following:
(1) The location of hearings.
(2) The presentation of evidence.
(3) The use of telecommunications.
As added by P.L.120-2002, SEC.22.

IC 12-16-6.5-8
Repealed
(Repealed by P.L.255-2003, SEC.55.)



CHAPTER 7. REPEALED



CHAPTER 7.5. HOSPITAL CARE FOR THE INDIGENT; COST OF CARE AND PAYMENT

IC 12-16-7.5-2
Repealed
(Repealed by P.L.255-2003, SEC.55.)

IC 12-16-7.5-2.5
Segregation of payable claims by fiscal year; division determination of amount of payment
Sec. 2.5. (a) Payable claims shall be segregated by state fiscal year.
(b) For purposes of this chapter, IC 12-15-15-9, IC 12-15-15-9.5, and IC 12-16-14, "payable claim" refers to the following: (1) Subject to subdivision (2), a claim for payment for physician care, hospital care, or transportation services under this chapter:
(A) that includes, on forms prescribed by the division, all the information required for timely payment;
(B) that is for a period during which the person is determined to be financially and medically eligible for the hospital care for the indigent program; and
(C) for which the payment amounts for the care and services are determined by the division.
This subdivision applies for the state fiscal year ending June 30, 2004.
(2) For state fiscal years ending after June 30, 2004, and before July 1, 2007, a claim for payment for physician care, hospital care, or transportation services under this chapter:
(A) provided to a person under the hospital care for the indigent program under this article during the person's eligibility under the program;
(B) identified in a claim filed with the division; and
(C) determined to:
(i) have been necessitated by one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3); or
(ii) be a direct consequence of one (1) or more of the medical conditions listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3).
(3) For state fiscal years beginning after June 30, 2007, a claim for payment for physician care or transportation services under this chapter:
(A) provided to a person under the hospital care for the indigent program under this article during the person's eligibility under the program;
(B) identified in a claim filed with the division; and
(C) determined to:
(i) be necessary after the onset of a medical condition that was manifested by symptoms of sufficient severity that the absence of immediate medical attention would probably result in any of the outcomes described in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3) or IC 12-16-3.5-2(a)(1) through IC 12-16-3.5-2(a)(3); or
(ii) be a direct consequence of the onset of a medical condition that was manifested by symptoms of sufficient severity that the absence of immediate medical attention would probably result in any of the outcomes listed in IC 12-16-3.5-1(a)(1) through IC 12-16-3.5-1(a)(3).
(c) For purposes of this chapter, IC 12-15-15-9, IC 12-15-15-9.5, and IC 12-16-14, "amount" when used in regard to a claim or payable claim means an amount calculated under STEP THREE of the following formula:
STEP ONE: Identify the items and services identified in a

claim or payable claim.
STEP TWO: Using the applicable Medicaid fee for service reimbursement rates, calculate the reimbursement amounts for each of the items and services identified in STEP ONE.
STEP THREE: Calculate the sum of the amounts identified in STEP TWO.
(d) For purposes of this chapter, IC 12-15-15-9, IC 12-15-15-9.5, and IC 12-16-14, a provider that submits a claim to the division is considered to have submitted the claim during the state fiscal year during which the amount of the claim was determined under IC 12-16-5.5-1.2(b) or, if successfully appealed by a provider, the state fiscal year in which the appeal was decided.
(e) The division shall determine the amount of a claim under IC 12-16-5.5-1.2(b).
As added by P.L.255-2003, SEC.36. Amended by P.L.145-2005, SEC.24; P.L.1-2006, SEC.189; P.L.212-2007, SEC.26; P.L.218-2007, SEC.37.

IC 12-16-7.5-3
Warrant on fund; payment
Sec. 3. (a) A payment made to a physician or a transportation provider under this chapter must be on a warrant drawn on the state hospital care for the indigent fund established by IC 12-16-14.
(b) A payment made to a hospital under this chapter shall be made under IC 12-15-15-9 and IC 12-15-15-9.5.
As added by P.L.120-2002, SEC.23. Amended by P.L.255-2003, SEC.37.

IC 12-16-7.5-4
Repealed
(Repealed by P.L.255-2003, SEC.55.)

IC 12-16-7.5-4.5
Calculation and allocation of funds available for payments from the state hospital care for the indigent fund
Sec. 4.5. (a) Not later than October 31 following the end of each state fiscal year, the division shall:
(1) calculate for each county the total amount of payable claims submitted to the division during the state fiscal year attributed to:
(A) patients who were residents of the county; and
(B) patients:
(i) who were not residents of Indiana;
(ii) whose state of residence could not be determined by the division; and
(iii) who were residents of Indiana but whose county of residence in Indiana could not be determined by the division;
and whose medical condition that necessitated the care or service occurred in the county; (2) notify each county of the amount of payable claims attributed to the county under the calculation made under subdivision (1); and
(3) with respect to payable claims attributed to a county under subdivision (1):
(A) calculate the total amount of payable claims submitted during the state fiscal year for:
(i) each hospital;
(ii) each physician; and
(iii) each transportation provider; and
(B) determine the amount of each payable claim for each hospital, physician, and transportation provider listed in clause (A).
(b) For the state fiscal years beginning after June 30, 2005, but before July 1, 2007, and before November 1 following the end of a state fiscal year, the division shall allocate the funds transferred from a county's hospital care for the indigent fund to the state hospital care for the indigent fund under IC 12-16-14 during or for the following state fiscal years:
(1) For the state fiscal year ending June 30, 2006, as required under the following STEPS:
STEP ONE: Determine the total amount of funds transferred from all counties' hospital care for the indigent funds by the counties to the state hospital care for the indigent fund under IC 12-16-14 during or for the state fiscal year.
STEP TWO: Of the total amount of payable claims submitted to the division during the state fiscal year from all counties under subsection (a), determine the amount that is the lesser of:
(A) the amount of total physician payable claims and total transportation provider payable claims; or
(B) three million dollars ($3,000,000).
The amount determined under this STEP shall be used by the division to make payments under section 5 of this chapter.
STEP THREE: Transfer an amount equal to the sum of:
(A) the non-federal share of the payments made under clause (A) of STEP FIVE of IC 12-15-15-1.5(b);
(B) the amount transferred under IC 12-15-20-2(8)(F); and
(C) the non-federal share of the payments made under IC 12-15-15-9 and IC 12-15-15-9.5;
to the Medicaid indigent care trust fund for funding the transfer to the office and the non-federal share of the payments identified in this STEP.
STEP FOUR: Transfer an amount equal to sixty-one million dollars ($61,000,000) less the sum of:
(A) the amount determined in STEP TWO; and
(B) the amount transferred under STEP THREE;
to the Medicaid indigent care trust fund for funding the non-federal share of payments under clause (B) of STEP FIVE of IC 12-15-15-1.5(b). STEP FIVE: Transfer to the Medicaid indigent care trust fund for the programs referenced at IC 12-15-20-2(8)(D)(vi) and funded in accordance with IC 12-15-20-2(8)(H) the amount determined under STEP ONE, less the sum of the amount:
(A) determined in STEP TWO;
(B) transferred in STEP THREE; and
(C) transferred in STEP FOUR.
(2) For the state fiscal year ending June 30, 2007, as required under the following steps:
STEP ONE: Determine the total amount of funds transferred from all counties' hospital care for the indigent funds by the counties to the state hospital care for the indigent fund under IC 12-16-14 during or for the state fiscal year.
STEP TWO: Of the total amount of payable claims submitted to the division during the state fiscal year from all counties under subsection (a), determine the amount that is the lesser of:
(A) the amount of total physician payable claims and total transportation provider payable claims; or
(B) three million dollars ($3,000,000).
The amount determined under this STEP shall be used by the division for making payments under section 5 of this chapter or for the non-federal share of Medicaid payments for physicians and transportation providers, as determined by the office.
STEP THREE: Transfer an amount equal to the sum of:
(A) the non-federal share of five million dollars ($5,000,000) for the payment made under clause (A) of STEP FIVE of IC 12-15-15-1.5(b);
(B) the amount transferred under IC 12-15-20-2(8)(F); and
(C) the non-federal share of the payments made under IC 12-15-15-9 and IC 12-15-15-9.5;
to the Medicaid indigent care trust fund for funding the transfer to the office and the non-federal share of the payments identified in this STEP.
STEP FOUR: Transfer an amount equal to the amount determined under STEP ONE less the sum of:
(A) the amount determined in STEP TWO; and
(B) the amount transferred under STEP THREE;
to the Medicaid indigent care trust fund for funding the non-federal share of payments under clause (B) of STEP FIVE of IC 12-15-15-1.5(b).
(c) For the state fiscal years beginning after June 30, 2007, before November 1 following the end of the state fiscal year, the division shall allocate the funds transferred to the state hospital care for the indigent fund for the state fiscal year as required under the following STEPS:
STEP ONE: Determine the total amount of funds transferred to the state hospital care for the indigent fund for the state fiscal

year.
STEP TWO: Determine the amount specified in STEP THREE.
STEP THREE: The amount to be used under STEP TWO is three million dollars ($3,000,000).
STEP FOUR: Transfer to the Medicaid indigent care trust fund for purposes of IC 12-15-20-2(8)(G) an amount equal to the amount calculated under STEP ONE, minus an amount equal to the amount specified under STEP THREE.
STEP FIVE: The division shall retain an amount equal to the amount remaining in the state hospital care for the indigent fund after the transfer in STEP FOUR for purposes of making payments under section 5 of this chapter or for the non-federal share of Medicaid payments for physicians and transportation providers, as determined by the office.
(d) The costs of administering the hospital care for the indigent program, including the processing of claims, shall be paid from the funds transferred to the state hospital care for the indigent fund.
As added by P.L.255-2003, SEC.38. Amended by P.L.212-2007, SEC.27; P.L.218-2007, SEC.38; P.L.146-2008, SEC.388.

IC 12-16-7.5-5
Pro rata payments to physicians and transportation providers; limitation
Sec. 5. Before December 15 following the end of each state fiscal year, the division shall, from the amounts combined from the counties' hospital care for the indigent funds and retained under section 4.5(b) or 4.5(c) of this chapter, pay each physician and transportation provider a pro rata part of that amount. The total payments available under this section may not exceed three million dollars ($3,000,000).
As added by P.L.120-2002, SEC.23. Amended by P.L.255-2003, SEC.39; P.L.212-2007, SEC.28; P.L.218-2007, SEC.39.

IC 12-16-7.5-6
Repealed
(Repealed by P.L.255-2003, SEC.55.)

IC 12-16-7.5-7
Responsibility for the payment of hospital care; limitations
Sec. 7. The division is not responsible under the hospital care for the indigent program for the payment of any part of the costs of providing care in a hospital to an individual who is not either of the following:
(1) A citizen of the United States.
(2) A lawfully admitted alien.
As added by P.L.120-2002, SEC.23. Amended by P.L.255-2003, SEC.40.

IC 12-16-7.5-8
No liability for cost of care provided to patient described in

specified rules
Sec. 8. The division is not liable for any part of the cost of care provided to an individual who has been determined to be a patient described in the rules adopted under IC 12-16-10.5.
As added by P.L.120-2002, SEC.23. Amended by P.L.255-2003, SEC.41.

IC 12-16-7.5-9
Repealed
(Repealed by P.L.146-2008, SEC.819.)

IC 12-16-7.5-10
Repealed
(Repealed by P.L.146-2008, SEC.819.)

IC 12-16-7.5-11
Repealed
(Repealed by P.L.255-2003, SEC.55.)

IC 12-16-7.5-12
Agreement to accept payment as payment in full
Sec. 12. All providers receiving payment under section 1.2 of this chapter agree to accept, as payment in full, the payment referred to in section 1.2 of this chapter for the health care items or services identified in payable claims submitted to the division.
As added by P.L.120-2002, SEC.23. Amended by P.L.145-2005, SEC.25.

IC 12-16-7.5-13
Repealed
(Repealed by P.L.255-2003, SEC.55.)



CHAPTER 8. REPEALED



CHAPTER 8.5. REPEALED



CHAPTER 9. REPEALED



CHAPTER 9.5. HOSPITAL CARE FOR THE INDIGENT; RATE OF PAYMENT

IC 12-16-9.5-2
Repealed
(Repealed by P.L.255-2003, SEC.55.)



CHAPTER 10. REPEALED



CHAPTER 10.5. HOSPITAL CARE FOR THE INDIGENT; RULES

IC 12-16-10.5-2
Consistency of adopted rules with other Medicaid rules
Sec. 2. To the extent possible, rules adopted under section 1 of this chapter must be consistent with IC 12-15-21-2 and IC 12-15-21-3.
As added by P.L.120-2002, SEC.26.

IC 12-16-10.5-3
Rules denying payment for services to medically stable and safely discharged patients
Sec. 3. The rules adopted under section 1 of this chapter must include rules that will deny payment for services provided to a patient after the patient is medically stable and can safely be discharged.
As added by P.L.120-2002, SEC.26.

IC 12-16-10.5-4
Statewide data collection system; requirements; filing copies of submitted claims
Sec. 4. (a) The division shall adopt rules under IC 4-22-2 necessary to establish a statewide collection system of data concerning the hospital care for the indigent program.
(b) The following data must be collected:
(1) Patient demographics.
(2) Types of services provided by hospitals.
(3) Costs of particular types of services provided by hospitals.
(c) A hospital that provides services under the hospital care for the indigent program shall file copies of all claims submitted under the program with the contractor engaged by the division to adjudicate

claims.
As added by P.L.120-2002, SEC.26.

IC 12-16-10.5-5
Rules for appeals; consistency with other rules
Sec. 5. The division may adopt rules under IC 4-22-2 that are in addition to and consistent with the rules required to be adopted under IC 12-16-6.5 governing appeals brought under the hospital care for the indigent program to the division.
As added by P.L.120-2002, SEC.26.

IC 12-16-10.5-6
Repealed
(Repealed by P.L.255-2003, SEC.55.)



CHAPTER 11. REPEALED



CHAPTER 11.5. HOSPITAL CARE FOR THE INDIGENT; RECOVERY OF PAYMENTS BY DIVISION



CHAPTER 12. REPEALED



CHAPTER 12.5. REPEALED



CHAPTER 13. REPEALED



CHAPTER 13.5. HOSPITAL CARE FOR THE INDIGENT; IMMUNITY

IC 12-16-13.5-2
Liability not limited for determination that patient's medical condition permits transfer
Sec. 2. Section 1(1) of this chapter does not limit liability for the determination that the patient's medical condition permits a transfer under IC 12-16-12.5.
As added by P.L.120-2002, SEC.29.

IC 12-16-13.5-3
Repealed
(Repealed by P.L.255-2003, SEC.55.)



CHAPTER 14. HOSPITAL CARE FOR THE INDIGENT; PROPERTY TAX LEVY AND FUNDS

IC 12-16-14-7
State fund components
Sec. 7. The state hospital care for the indigent fund includes the following:
(1) The money transferred to the state hospital care for the indigent fund from a county.
(2) Any contributions to the fund from individuals, corporations, foundations, or others for the purpose of providing hospital care for the indigent.
(3) The appropriations made to the fund by the general assembly.
As added by P.L.2-1992, SEC.10. Amended by P.L.146-2008,

SEC.390.

IC 12-16-14-8
Administration and use of state fund
Sec. 8. The division shall administer the state hospital care for the indigent fund and shall use the money currently in the fund to defray the expenses and obligations incurred by the division for hospital care for the indigent. The money in the fund is hereby appropriated.
As added by P.L.2-1992, SEC.10. Amended by P.L.126-1998, SEC.19.

IC 12-16-14-9
Reversion of state fund
Sec. 9. Money in the state hospital care for the indigent fund at the end of a state fiscal year remains in the fund and does not revert to the state general fund.
As added by P.L.2-1992, SEC.10.

IC 12-16-14-10
Repealed
(Repealed by P.L.80-1994, SEC.2.)



CHAPTER 14.1. REPEALED



CHAPTER 15. REPEALED



CHAPTER 15.5. REPEALED



CHAPTER 16. REPEALED



CHAPTER 16.5. HOSPITAL CARE FOR THE INDIGENT; REVIEW OF MEDICAL CRITERIA

IC 12-16-16.5-2
Review; requisites
Sec. 2. The division's review under this chapter must include the application of the criteria to specific cases and address whether changes to or clarification of the criteria is necessary so that, in practice, the criteria is consistent with the hospital care for the indigent program.
As added by P.L.120-2002, SEC.39.

IC 12-16-16.5-3
Report
Sec. 3. The division shall provide to an interested party a report of the division's review, including the division's findings, conclusions, and recommendations.
As added by P.L.120-2002, SEC.39.

IC 12-16-16.5-4
Repealed
(Repealed by P.L.255-2003, SEC.55.)



CHAPTER 17. HEALTH AND HOSPITAL CORPORATION OF MARION COUNTY

IC 12-16-17-2
Annual transfer made in four equal installments
Sec. 2. A transfer required in a calendar year under section 1 of this chapter shall be made in four (4) equal installments before April 30, July 31, September 30, and December 31.
As added by P.L.146-2008, SEC.391.

IC 12-16-17-3
Reduction in maximum permissible property tax levy
Sec. 3. The maximum permissible property tax levy that a hospital corporation established under IC 16-22-8 would otherwise be permitted to impose under IC 6-1.1-18.5-3 shall be reduced by thirty-five million dollars ($35,000,000) in a calendar year in which section 1 of this chapter provides for a transfer.
As added by P.L.146-2008, SEC.391.






ARTICLE 16.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16.5. THE HEALTH CARE COMPACT

CHAPTER 1. DEFINITIONS

IC 12-16.5-1-2
"Compact"
Sec. 2. As used in this article, "compact" refers to the health care compact entered into under this article.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-1-3
"Current year inflation adjustment factor"
Sec. 3. As used in this article, "current year inflation adjustment factor" means the total gross domestic product deflator, as determined by the United States Department of Commerce's Bureau of Economic Analysis, in the current year divided by the total gross domestic product deflator in federal fiscal year 2010.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-1-4
"Health care"
Sec. 4. (a) As used in this article, "health care" means care, services, supplies, or plans related to the health of an individual, including the following:
(1) Preventative, diagnostic, therapeutic, rehabilitative, maintenance, and palliative care, including counseling, service, assessment, or procedure concerning the physical or mental condition or functional status of an individual or that affects the structure or function of the body.
(2) Sale or dispensing of a drug, device, equipment, or other item under a prescription.
(3) An individual or group health plan that provides or pays the costs of care, services, or supplies related to the health of an individual.
(b) The term does not include care, services, supplies, or plans provided:
(1) by the United States Department of Defense;
(2) by the United States Department of Veterans Affairs; or
(3) to Native Americans.
As added by P.L.150-2012, SEC.1.
IC 12-16.5-1-5
"Member state"
Sec. 5. As used in this article, "member state" means a state that has adopted the health care compact law.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-1-6
"Member state base funding level"
Sec. 6. As used in this article, "member state base funding level" means a number determined by the member state to be equal to the total federal spending on health care in the member state during federal fiscal year 2010 and is set forth in IC 12-16.5-3-4.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-1-7
"Member state current year funding level"
Sec. 7. As used in this article, "member state current year funding level" means the member state base funding level multiplied by the member state current year population adjustment factor multiplied by the current year inflation adjustment factor.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-1-8
"Member state current year population adjustment factor"
Sec. 8. As used in this article, "member state current year population adjustment factor" means the average population of the member state in the current year, as determined by the United States Census Bureau, less the average population of the member state in federal fiscal year 2010, divided by the average population of the member state in federal fiscal year 2010 plus one (1).
As added by P.L.150-2012, SEC.1.



CHAPTER 2. APPLICABILITY



CHAPTER 3. HEALTH CARE COMPACT

IC 12-16.5-3-2
State legislature with primary responsibility to regulate health care
Sec. 2. The state legislature of each member state has the primary responsibility to regulate health care in the member state's jurisdiction.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-3-3
Suspension of federal law through express acts; responsibility for implementation
Sec. 3. (a) Each member state, for the member state's jurisdiction, may, to the extent allowed under the Constitution of the United States and the constitution of the member state, suspend by legislation federal laws, regulations, and orders concerning health care that are inconsistent with the laws and regulations adopted by the member state under the compact.
(b) Any federal or state law, regulation, or order concerning health care will remain in effect unless a member state expressly suspends the law, regulation, or order under the member state's authority under the compact.
(c) The member state shall be responsible for implementing any federal law, rule, regulation, or order described in this section that remains in effect in the member state.
As added by P.L.150-2012, SEC.1.
IC 12-16.5-3-4
Right to federal monies; establishment of funding level
Sec. 4. (a) Each member state for each federal fiscal year shall have the right to federal monies in an amount up to the member state current year funding level for the current year, funded by the federal government as mandatory spending and that is not subject to annual appropriation, to support the exercise of the member state authority under the compact. The funding may not be conditional on any action of or regulation, policy, law, or rule that is being adopted by the member state and that is allowed under the Constitution of the United States and the constitution of the member state.
(b) By the start of each federal fiscal year, the federal United States Congress shall establish an initial member state current year funding level for each member state. The initial member state current year funding level must be based on a reasonable estimate. The final member state current year funding level shall be calculated and funding shall be reconciled by the federal United States Congress based on information provided by each member state and audited by the United States Government Accountability Office.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-3-5
Funding of commission
Sec. 5. The member states may fund the commission in a manner agreed upon by the member states.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-3-6
Amendment of compact by unanimous agreement
Sec. 6. The member states may, by unanimous agreement, amend the compact without the prior consent or approval of the federal United States Congress, to the extent the amendment is allowed under the Constitution of the United States and the constitutions of the member states. Any amendment shall be effective unless, not later than one (1) year from the approval of the amendment, the federal United States Congress disapproves of the amendment.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-3-7
Joining of compact by other states
Sec. 7. Any state may join the compact after the date of consent of the compact by the federal United States Congress if the state adopts the compact into law.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-3-8
Withdrawal from compact requirements; liability
Sec. 8. (a) A member state may withdraw from the compact by doing the following:
(1) The member state's governor notifies other member states of

the intent to withdraw from the compact at least six (6) months before the withdrawal may occur.
(2) The member state's legislature adopts legislation to withdraw from the compact.
(b) A member state withdrawing from the compact is liable for any obligations that the withdrawing state may have incurred prior to the date of which the withdrawal is effective.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-3-9
Dissolution of compact after withdrawal
Sec. 9. The compact shall be dissolved upon the withdrawal from the compact of all but one (1) member state.
As added by P.L.150-2012, SEC.1.



CHAPTER 4. INTERSTATE ADVISORY HEALTH CARE COMMISSION

IC 12-16.5-4-2
Commission duties; action
Sec. 2. (a) The commission may do the following:
(1) Elect a chairperson from the commission's membership.
(2) Adopt and publish bylaws and policies that are consistent with the compact.
(3) Study issues of health care regulation that are of concern to the member states.
(4) Make non-binding recommendations to the member states, of which the state legislatures of the member states may consider in determining appropriate health care policies for the member state.
(b) The commission shall do the following:
(1) Meet at least one (1) time per calendar year.
(2) Collect information and data to assist member states in the regulation of health care, including assessing the performance of state health care programs and compiling information on the prices of health care.
(c) The commission shall make the information collected under this section available to the legislatures of member states.
(d) Legislatures of the member states may confer additional responsibilities and duties on the commission through legislative action in accordance with the terms of the compact.
(e) The commission may not take any action within a member state.
As added by P.L.150-2012, SEC.1.

IC 12-16.5-4-3
Prohibition on disclosure of personal health information of an individual
Sec. 3. A member state may not disclose personal health information of an individual to the commission. The commission

may not disclose the personal health information of an individual.
As added by P.L.150-2012, SEC.1.



CHAPTER 5. PARTICIPATION IN COMPACT






ARTICLE 17. CHILDREN'S SERVICES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. SCHOOL AGE CHILD CARE PROJECT FUND

IC 12-17-12-1
"Applicant" defined
Sec. 1. As used in this chapter, "applicant" means either:
(1) a school corporation; or
(2) a nonprofit organization that:
(A) is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(B) has provided extracurricular activities or services to children continuously for at least one (1) year before the date of application for a grant under this chapter;
that applies to the division of family resources for a grant from the school age child care fund for the purpose of establishing and operating a school age child care program or for the purpose of maintaining an existing school age child care program.
As added by P.L.2-1992, SEC.11. Amended by P.L.145-2006, SEC.88.

IC 12-17-12-2
"Contribution" defined
Sec. 2. As used in this chapter, "contribution" includes providing a facility, personnel, transportation, or supplies that will be used in operating a program.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-3
"Facility" defined
Sec. 3. As used in this chapter, "facility" means a school or other building in which a school age child care program is operated.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-4
"Fund" defined
Sec. 4. As used in this chapter, "fund" refers to the school age child care project fund established by this chapter. As added by P.L.2-1992, SEC.11.

IC 12-17-12-5
"School age child care program" defined
Sec. 5. As used in this chapter, "school age child care program" means a program operated by a school corporation or a nonprofit organization that offers care to children who are at least five (5) years of age but less than fifteen (15) years of age for the following periods of time:
(1) Before or after the school day, or both.
(2) When school is not in session.
(3) When school is in session for students who are enrolled in a half-day kindergarten program.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-6
"School corporation" defined
Sec. 6. As used in this chapter, "school corporation" has the meaning set forth in IC 20-18-2-16.
As added by P.L.2-1992, SEC.11. Amended by P.L.1-2005, SEC.133.

IC 12-17-12-7
Establishment of fund; purpose; administration
Sec. 7. The school age child care project fund is established. The fund consists of money appropriated under IC 6-7-1-30.2(c). The purpose of the fund is to provide a source from which state grants may be made to school corporations or nonprofit organizations that establish and operate school age child care programs in Indiana. The division shall administer the fund.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-8
Administration expenses
Sec. 8. The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-9
Investments
Sec. 9. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from the investments shall be deposited in the fund.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-10
Reversion
Sec. 10. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1992, SEC.11.
IC 12-17-12-11
Grants; approval criteria
Sec. 11. The division may approve a grant from the fund to an applicant if the applicant demonstrates to the division that the applicant is able to do the following:
(1) Provide a physical environment that is safe and appropriate to the various age levels of the children to be served.
(2) Provide transportation, if necessary, to and from a school or schools to the facility operated by the applicant.
(3) Provide program activities that are appropriate to the various age levels of the children to be served and that meet the developmental needs of each child.
(4) Provide efficient and effective program administration.
(5) Provide a staff that meets standards set by the division under section 17 of this chapter.
(6) Provide for nutritional needs of children enrolled in the program.
(7) Provide emergency health services to children served by the program.
(8) Operate a school age child care program in accordance with the cost and expense standards set by the division under section 17 of this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-12
Program enrollment priorities
Sec. 12. The division may not approve a grant from the fund to an applicant unless the applicant agrees to adopt the following program enrollment priorities:
(1) First priority must be given to children who are referred to a program by the department of child services under IC 31-33 (or IC 31-6-11 before its repeal). Within this priority, children in families with the lowest gross monthly income compared to other children in this priority level must be enrolled first.
(2) Second priority must be given to children in kindergarten and grades 1 through 3 and the children's siblings if the children's families need school age child care services because of:
(A) enrollment of a child's legal custodian in vocational training under a degree program;
(B) employment of a child's legal custodian; or
(C) physical or mental incapacitation of a child's legal custodian.
(3) Third priority must be given to children in grades 4 through 9 if the children's families need school age child care services because of:
(A) enrollment of a child's legal custodian in vocational training under a degree program;
(B) employment of a child's legal custodian; or
(C) physical or mental incapacitation of a child's legal

custodian.
As added by P.L.2-1992, SEC.11. Amended by P.L.1-1997, SEC.65; P.L.234-2005, SEC.33.

IC 12-17-12-13
Fee schedules prerequisite
Sec. 13. The division may not approve a grant from the fund to an applicant unless the applicant agrees to adopt fee schedules based upon a sliding income scale set by the division under section 17 of this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-14
Facility standards
Sec. 14. The division may not approve a grant from the fund to an applicant that is planning to use a facility not located in a school, unless the applicant's facility meets the following:
(1) Standards for sanitation that are adopted by the director of the division.
(2) Standards for fire safety that are adopted by the division of fire and building safety.
As added by P.L.2-1992, SEC.11. Amended by P.L.1-2006, SEC.190.

IC 12-17-12-15
Applications
Sec. 15. An applicant who desires to apply for a grant from the fund must apply to the division in the manner prescribed by the division under section 17 of this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-16
Purpose and amount of grants
Sec. 16. The division may make grants from the fund to approved applicants for the establishment and maintenance of a school age child care program. The amount of each grant awarded by the division must be an amount that is not more than nine (9) times the monetary value of the approved applicant's contribution. The amount granted by the division for use by a single program may not exceed forty thousand dollars ($40,000).
As added by P.L.2-1992, SEC.11.

IC 12-17-12-17
Administrative rules
Sec. 17. The director of the division shall adopt rules under IC 4-22-2 necessary to carry out this chapter, including rules specifying the following:
(1) Standards for the hiring of staff for a school age child care program.
(2) Cost and expense standards for establishing and operating a school age child care program within a school and within a

facility other than a school.
(3) A sliding fee scale for use by school age child care programs that are operating under a grant from the fund.
(4) Minimum staff to child ratios for a school age child care program.
(5) Physical space requirements for a school age child care program, including indoor and outdoor space.
(6) Nutrition requirements for a school age child care program.
(7) Standards for the provision of emergency health services in a school age child care program.
(8) Application guidelines and deadlines.
(9) A method for establishing priority of applicants.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-18
Annual report
Sec. 18. The division shall annually report to the governor and the general assembly the following information:
(1) The number of applicants for grants from the fund.
(2) The number of grants awarded by the division.
(3) Amounts left in the fund on June 30 of each year.
(4) Other information requested by the governor or the general assembly.
A report under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.2-1992, SEC.11. Amended by P.L.28-2004, SEC.106.

IC 12-17-12-19
Fire safety rules
Sec. 19. The state fire marshal shall adopt rules under IC 4-22-2 to govern fire safety in school age child care programs.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-20
Sanitation rules
Sec. 20. The director of the division shall adopt rules under IC 4-22-2 to govern sanitation in school age child care programs.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-21
Review of program; recommendations
Sec. 21. During 1992 a committee of the general assembly shall review the need to continue the school age child care program. The committee shall submit the committee's recommendations to the general assembly before October 15, 1992.
As added by P.L.2-1992, SEC.11.

IC 12-17-12-22
Repealed (Repealed by P.L.20-1992, SEC.46.)



CHAPTER 13. GRANTS TO PRESCHOOL PROGRAMS

IC 12-17-13-2
"Facility" defined
Sec. 2. As used in this chapter, "facility" means a school or other building in which a preschool child care program is operated.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-3
"Preschool child care program" defined
Sec. 3. As used in this chapter, "preschool child care program" means a program operated by an organization that offers care to children who are:
(1) less than six (6) years of age; and
(2) not eligible to enroll in a public school.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-4
Applications for federal and state funds
Sec. 4. The division may apply for federal and state money to assist applicants under this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-5
Approval of grant; requisites
Sec. 5. The division may approve a grant to an applicant if the applicant demonstrates to the division that the applicant can do the following:
(1) Provide a physical environment that is safe and appropriate to the various age levels of the children to be served.
(2) Meet licensing standards required under IC 12-17.2 and IC 31-27.
(3) If necessary, provide transportation to and from the facility operated by the applicant.
(4) Provide program activities that are appropriate to the various age levels of the children to be served and that meet the developmental needs of each child.
(5) Provide efficient and effective program administration.
(6) Provide a staff that meets standards set by the division under this chapter. (7) Provide for nutritional needs of children enrolled in the program.
(8) Provide emergency health services to children served by the program.
(9) Operate a preschool child care program in accordance with the cost and expense standards set by the division under this chapter.
As added by P.L.2-1992, SEC.11. Amended by P.L.20-1992, SEC.27 and P.L.81-1992, SEC.30; P.L.1-1993, SEC.140; P.L.145-2006, SEC.89.

IC 12-17-13-6
Agreements for low income family service and sliding scale fee schedules
Sec. 6. The division may not approve a grant to an applicant unless the applicant agrees to do both of the following:
(1) Serve children whose family income does not exceed one hundred fifty percent (150%) of the official poverty income guidelines established by the Office of Management and Budget, as revised periodically by the United States Secretary of Health and Human Services under 42 U.S.C. 9902(2) for use in community services block grant programs.
(2) Adopt fee schedules based upon a sliding scale set by the division under this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-7
Necessity for application
Sec. 7. An applicant that desires to apply for a grant must apply to the division as prescribed by this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-8
Reapplication in following fiscal year
Sec. 8. An applicant that receives a grant in a fiscal year and desires to receive a grant in the following fiscal year must reapply as prescribed by this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-9
Administrative rules
Sec. 9. The director of the division may adopt rules under IC 4-22-2 to carry out this chapter, including rules specifying the following:
(1) Standards for the hiring of staff for a preschool child care program.
(2) Cost and expense standards for the establishment and operation of a preschool child care program within a school and within a facility other than a school.
(3) A sliding fee scale for use by preschool child care programs

that are operating under a grant under this chapter.
(4) Minimum staff to child ratios for a preschool child care program.
(5) Physical space requirements for a preschool child care program, including indoor and outdoor space.
(6) Nutrition requirements for a preschool child care program.
(7) Standards for the provision of emergency health services in a preschool child care program.
(8) Application guidelines and deadlines.
(9) A method for establishing priority of applicants.
As added by P.L.2-1992, SEC.11.



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. STEP AHEAD COMPREHENSIVE EARLY CHILDHOOD GRANT PROGRAM

IC 12-17-19-2
"Coordination grant"
Sec. 2. As used in this chapter, "coordination grant" refers to a step ahead grant awarded to initiate the development of a step ahead proposal.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-3
"Eligible entity"
Sec. 3. As used in this chapter, "eligible entity" means any of the following:
(1) A school corporation (as defined in IC 20-18-2-16).
(2) An organization approved by the panel.
(3) A combination of eligible entities described in subdivisions (1) and (2) under a cooperative agreement among the eligible entities.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-4
"Eligible program"
Sec. 4. As used in this chapter, "eligible program" means a federal, state, local, or private program or service that serves, assists, or otherwise benefits a child and is approved by the governor and the panel under guidelines developed under section 18 of this chapter. The term includes the following programs or services:
(1) Child care.
(2) Preschool, including special education preschool.
(3) Parent information, including parents as teachers programs.
(4) School age child care (commonly referred to as latch key) as described in IC 12-17-12-5 and IC 20-26-5-1(c), including latch key services for kindergarten students.
(5) Early identification and early intervention.
(6) Maternal and child nutrition. (7) Health and screening.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-5
"Implementation grant"
Sec. 5. (a) As used in this chapter, "implementation grant" refers to a step ahead grant that is awarded to a step ahead county to provide financial assistance to eligible entities providing eligible programs.
(b) The term includes the use of available state appropriations and available federal funds, including federal funds received under the Child Care and Development Block Grant under 42 U.S.C. 9858 et seq.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-6
"Income eligibility guidelines"
Sec. 6. As used in this chapter, "income eligibility guidelines" refers to the income eligibility guidelines prescribed by the panel under section 18 of this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-7
"Panel"
Sec. 7. As used in this chapter, "panel" refers to the step ahead statewide panel established by section 14 of this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-8
"Parent"
Sec. 8. As used in this chapter, "parent" means an individual who has legal custody of a child.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-9
"Step ahead"
Sec. 9. As used in this chapter, "step ahead" refers to the step ahead comprehensive early childhood grant program established by section 11 of this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-10
"Step ahead county"
Sec. 10. As used in this chapter, "step ahead county" refers to a county in which an eligible entity has been awarded coordination and implementation grants. The term may include more than one (1) county as provided in section 18 of this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-11 Establishment of program; purpose; administration of Child Care and Development Block Grant; state funding
Sec. 11. (a) The step ahead comprehensive early childhood grant program is established to provide financial assistance and other incentives to eligible entities to implement, coordinate, and monitor eligible programs countywide.
(b) The division shall administer the Child Care and Development Block Grant under 42 U.S.C. 9858 et seq. received by the division in accordance with the guidelines established by the panel under section 18 of this chapter.
(c) The panel shall use available state funds to the extent the general assembly makes an appropriation under this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-12
Unexpended money does not revert to general fund
Sec. 12. Unexpended money appropriated from the state general fund to carry out the purposes of this chapter does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-13
Goals of program
Sec. 13. The goals of step ahead are to:
(1) identify and recognize the various eligible programs available in each county at federal, state, local, and private levels;
(2) encourage coordination and cooperation among the eligible programs described in subdivision (1) and to discourage duplication of services;
(3) provide comprehensive eligible programs countywide that are accessible to all eligible children and affordable to the children's parents;
(4) recognize the specific service needs of and unique resources available to particular counties, develop statewide resource listings, and incorporate flexibility regarding the implementation of eligible programs;
(5) prevent or minimize the potential for developmental delay in children before the children reach the age of compulsory school attendance under IC 20-33-2;
(6) enhance certain federally funded eligible programs;
(7) strengthen the family unit through:
(A) encouragement of parental involvement in a child's development and education;
(B) prevention of disruptive employment conditions for parents who are employed; and
(C) enhancement of the capacity of families to meet the special needs of their children, including those children with disabilities;
(8) reduce the educational costs to society by reducing the need

for special education services after children reach school age;
(9) ensure that children with disabilities are integrated, when appropriate, into programs available to children without disabilities; and
(10) ensure that every child who enrolls in kindergarten in Indiana has benefited since birth from eligible programs available under step ahead.
As added by P.L.1-2005, SEC.32. Amended by P.L.99-2007, SEC.97.

IC 12-17-19-14
Step ahead statewide panel; establishment; membership; chairperson
Sec. 14. (a) The step ahead statewide panel is established to implement the step ahead program.
(b) The panel consists of the following members:
(1) Six (6) members who:
(A) are appointed by and serve at the pleasure of the governor; and
(B) are selected from representatives of the following state agencies:
(i) Division of mental health and addiction.
(ii) State department of health.
(iii) The division.
(iv) Budget agency.
(v) Division of aging and rehabilitative services.
(vi) Department of education.
(vii) Executive staff of the lieutenant governor with knowledge in the area of employment and training programs.
(viii) Executive staff of the governor.
(2) Five (5) members who:
(A) are appointed by and serve at the pleasure of the governor;
(B) are representative of the private sector; and
(C) are knowledgeable in the field of early childhood development.
(3) Four (4) members who:
(A) are appointed by and serve at the pleasure of the state superintendent of public instruction; and
(B) are knowledgeable in early childhood education.
(4) One (1) member who:
(A) is appointed by and serves at the pleasure of the governor; and
(B) serves as the chairperson of the panel.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-15
Compensation of panel members
Sec. 15. (a) The members of the panel who are state employees are entitled to reimbursement for traveling expenses and other

expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the panel who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A member who is not a state employee is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-16
Panel utilization of division personnel
Sec. 16. The panel may use the personnel employed by the division to assist the panel in implementing this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-17
Rules
Sec. 17. The panel may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-18
Panel powers and duties
Sec. 18. (a) The panel shall do the following:
(1) Establish guidelines to implement this chapter that comply with the regulations governing the distribution of the Child Care and Development Block Grant under 42 U.S.C. 9858 et seq., including guidelines on the following:
(A) Subject to the requirements under sections 20 and 22 of this chapter, the content of the application and step ahead proposal.
(B) The types of early childhood programs that are eligible programs.
(C) Income eligibility guidelines for parents who are unable to afford the services provided by eligible entities.
(D) Subject to the availability of funds, a schedule for awarding coordination and implementation grants and the criteria used to award those grants under this chapter, including the following:
(i) The degree to which available eligible programs are coordinated within the county under the proposal.
(ii) The extent of community commitment to step ahead initiatives.
(iii) The relative need for the county to become a step ahead county.
(iv) The extent to which multiple eligible programs and

services are collocated throughout the county, including public schools.
(v) The extent to which the school corporations within the county cooperate in step ahead initiatives.
(vi) The quality reflected by comprehensive programming for preschool services and the commitment to consistent staff training opportunities.
(vii) The extent to which proposed eligible programs provide integrated programs for children with disabilities and children without disabilities.
(E) Any limitations in the expenditure of step ahead grants.
(F) Requirements for grant recipients or the step ahead county coordinator to report on the implementation of the step ahead programs within the county.
(G) The distribution of federal funds, including the Child Care and Development Block Grant under 42 U.S.C. 9858 et seq., and other available funds to eligible programs.
(H) Any other pertinent matter.
(2) Develop minimum standards for eligible programs.
(3) Review each step ahead application for a coordination grant and each proposal for an implementation grant submitted by the convener.
(4) Approve those proposals that comply with this chapter.
(5) Conduct the assessments of step ahead programs under section 24 of this chapter.
(6) Monitor the overall implementation of step ahead, encourage the collaboration through the department of education's early childhood division to promote consistency in state efforts for young children, and report to the governor on the implementation of step ahead.
(7) Any other task to facilitate the implementation of step ahead.
(b) The panel may contract for services to assist in the implementation of the step ahead program.
(c) The panel may designate as a step ahead county and step ahead grant recipient more than one (1) county if the participating counties:
(1) are contiguous to each other; and
(2) agree to jointly comply with this chapter.
As added by P.L.1-2005, SEC.32. Amended by P.L.99-2007, SEC.98.

IC 12-17-19-19
Child care services bureau contracts; advance funding provisions
Sec. 19. Notwithstanding IC 4-13-2-20 and IC 12-8-10-7 and in addition to the authorization to enter into contracts for services under section 18(b) of this chapter, a contract issued by the division for programs administered by the bureau of child care services, including a contract for the administration of the programs authorized under IC 12-12.7-2 and this chapter, may include a provision for advance funding if the provision is not inconsistent with the terms of any applicable federal law or regulation and any of the following

conditions is met:
(1) The annual contract amount is at least fifty thousand dollars ($50,000) and the advance funding is not more than one-sixth (1/6) of the contract amount.
(2) The annual contract amount is less than fifty thousand dollars ($50,000) and the advance funding is not more than one-half (1/2) of the contract amount.
(3) The advance funding is in the form of interim payments, with subsequent reconciliation of the amounts paid under the contract and the cost of the services actually provided.
As added by P.L.1-2005, SEC.32. Amended by P.L.93-2006, SEC.12.

IC 12-17-19-20
Requirements for receipt of coordination grant
Sec. 20. In order for the eligible entities in a county to receive a coordination grant, the following must occur:
(1) One (1) convener located within the county must submit to the panel, on or before August 1 of a year and under an agreement by the eligible entities in the county, an application for a coordination grant that:
(A) designates a step ahead county coordinator to facilitate the development of the proposal;
(B) designates a fiscal agent to receive the coordination grant; and
(C) includes any other information required under the guidelines.
(2) Upon review of each application, the panel shall designate each step ahead county and shall award a coordination grant to the fiscal agent described in subdivision (1).
As added by P.L.1-2005, SEC.32.

IC 12-17-19-21
Receipt of coordination grant; development and submission of implementation proposal
Sec. 21. Upon receipt of a coordination grant, the step ahead county coordinator shall initiate the development of a detailed proposal to qualify for an implementation grant. The step ahead county coordinator shall submit the proposal to the panel on or before December 31 of the year in which the application is submitted.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-22
Implementation proposal; requirements
Sec. 22. The proposal submitted under section 21 of this chapter must comply with the following minimum requirements:
(1) Include a detailed description of the manner in which the eligible programs available within the county are to be implemented, coordinated, and monitored.
(2) Certify that each eligible entity shall request and obtain a

limited criminal history on each prospective employee hired by the eligible entity.
(3) Designate a fiscal agent to administer the implementation grant.
(4) Demonstrate how at least the following eligible programs may be offered, coordinated, and monitored within the entire county under an agreement with the providers of the following eligible programs:
(A) Preschool, including Head Start under 42 U.S.C. 9831 et seq., special education preschool, or developmental child care programs for preschool children.
(B) Child care programs.
(C) The Early and Periodic Screening, Diagnosis, and Treatment program under 42 U.S.C. 1396 et seq.
(D) Early intervention parent information programs.
(E) Individual family service plans.
(F) School age child care programs (commonly referred to as latch key programs).
(G) Student reading skills improvement grants under 20 U.S.C. 6361 et seq.
(H) Parental involvement programs.
(I) Child care programs aimed at serving children of teenage parents to encourage the teenage parents to graduate from high school or participate in vocational training.
(J) Vocational training programs for unemployed parents.
(K) Health, nutrition, and vaccination programs.
(L) State medical assistance services for eligible individuals under IC 12-15.
(5) Certify that the eligible programs described in subdivision (4) are provided at no cost to parents of children who qualify under the income eligibility guidelines and at an affordable or sliding fee for other parents.
(6) Describe the manner in which the implementation grant will be directed to and expended by eligible programs.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-23
Distribution of implementation grants; priority for continued state funding
Sec. 23. (a) The fiscal agent for the implementation grant may distribute the implementation grant received under this chapter in accordance with the approved proposal.
(b) If an eligible entity received state funds to implement an eligible program before becoming a step ahead eligible program, the eligible entity shall be given priority with regard to receiving continued state funding to implement the eligible program under this chapter with no break in continuity of service from the prior year.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-24 Assessment of programs and services
Sec. 24. (a) To evaluate the effectiveness of step ahead as the program relates to the step ahead goals listed in section 13 of this chapter, the panel shall employ the following assessment mechanisms:
(1) The step ahead county coordinator shall annually report to the panel on the development, quality, and appropriateness of the individual family service plans for children whose parents qualify under the income eligibility guidelines.
(2) The step ahead county coordinator shall annually report to the panel on the number of children who:
(A) are using step ahead services; and
(B) do not qualify under the income eligibility guidelines.
(3) The panel shall annually assess the results of any readiness program under IC 20-20-26 for students in kindergarten and grade 1 to determine whether children enrolling in school after benefiting from step ahead demonstrate greater readiness for learning. The department of education shall cooperate with the panel in this regard by assisting in defining the term "readiness" and supporting the evaluation based on knowledge and training in early childhood.
(4) Any other valid assessment technique or method approved by the panel.
(b) The panel shall implement a schedule for assessing step ahead programs, using prior evaluation results and techniques learned through the department of education's pilot preschool programs.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-25
Developmental child care programs for preschool children
Sec. 25. (a) Each step ahead proposal must provide for the implementation of a preschool or developmental child care program for preschool children.
(b) The goals of the preschool or developmental child care program for preschool children are to:
(1) enhance the child's readiness for learning and facilitate the transition from home to school when the preschool child reaches the age of compulsory school attendance;
(2) identify developmental problems or concerns in preschool children and make referrals to the appropriate service providers or to provide the appropriate services;
(3) prevent disruptive employment conditions for parents who are employed; and
(4) ensure a continuity in access to step ahead programs as each preschool child nears the age of compulsory school attendance.
(c) To qualify for an implementation grant under this chapter for preschool or developmental child care programs for preschool children, the eligible entity implementing a preschool or developmental child care program for preschool children must demonstrate cooperation with the following programs within the

county:
(1) Public schools, particularly those public schools that provide preschool or special education preschool services.
(2) Head Start programs under 42 U.S.C. 9831 et seq.
(3) Infants and toddlers with disabilities programs under IC 12-12.7-2.
(4) County health department programs.
(5) Private industry council programs.
(6) Women, Infants, and Children (WIC) programs under 42 U.S.C. 1786 et seq.
(7) Community mental retardation and mental health centers that provide services to preschool children with disabilities.
(8) Consumer representation groups.
As added by P.L.1-2005, SEC.32. Amended by P.L.93-2006, SEC.13; P.L.128-2012, SEC.16.






ARTICLE 17.2. DAY CARE REGULATION

CHAPTER 1. APPLICABILITY



CHAPTER 2. GENERAL POWERS AND DUTIES OF THE DIVISION

IC 12-17.2-2-1.5
Child care center or child care home reports of children enrolled; parental consent to submission of information
Sec. 1.5. (a) The division shall require all child care centers or child care homes to submit a report containing the names and birth dates of all children who are enrolled in the child care center or child care home within three (3) months from the date the child care center or child care home accepts its first child, upon receiving the consent of the child's parent, guardian, or custodian as required under subsection (b). The division shall require all child care centers and child care homes that receive written consent as described under subsection (b) to submit a monthly report of the name and birth date of each additional child who has been enrolled in or withdrawn from the child care center or child care home during the preceding thirty (30) days.
(b) The division shall require all child care centers or child care homes to request whether the child's parent, guardian, or custodian desires the center or home to include the child's name and birth date in the reports described under subsection (a) before enrolling the child in the center or home. No child's name or birth date may be included on the report required under subsection (a) without the signed consent of the child's parent, guardian, or custodian. The consent form must be in the following form:
"I give my permission for _____________________ (name of day care center or home) to report the name and birth date of my child or children to the division of family resources pursuant to IC 12-17.2-2-1.5.
Name of child ____________________________________
Birth date _______________________________________
Signature of parent, guardian, or custodian
_______________________________________________
Date ____________________________________________".
(c) The division shall submit a monthly report of the information provided under subsection (a) to the Indiana clearinghouse for information on missing children and missing endangered adults established under IC 10-13-5.
(d) The division shall require that a person who transports children who are in the care of the child care center on a public highway (as defined in IC 9-25-2-4) within or outside Indiana in a vehicle designed and constructed for the accommodation of more than ten (10) passengers must comply with the same requirements set forth in IC 20-27-9-12 for a public elementary or secondary school or a preschool operated by a school corporation.
As added by P.L.12-1994, SEC.7. Amended by P.L.278-2001, SEC.1;

P.L.2-2003, SEC.41; P.L.1-2005, SEC.135; P.L.145-2006, SEC.92; P.L.43-2009, SEC.13.

IC 12-17.2-2-2
Powers of division
Sec. 2. The division may do the following:
(1) Prescribe forms for reports, statements, notices, and other documents required by this article or by the rules adopted under this article.
(2) Increase public awareness of this article and the rules adopted under this article by preparing and publishing manuals and guides explaining this article and the rules adopted under this article.
(3) Facilitate compliance with and enforcement of this article through the publication of materials under subdivision (2).
(4) Prepare reports and studies to advance the purpose of this article.
(5) Seek the advice and recommendations of state agencies whose information and knowledge would be of assistance in writing, revising, or monitoring rules developed under this article. These agencies, including the office of the attorney general, state department of health, division of mental health and addiction, bureau of criminal identification and investigation, and fire prevention and building safety commission, shall upon request supply necessary information to the division.
(6) Make the directory of licensees available to the public for a charge not to exceed the cost of reproducing the directory.
(7) Charge a reasonable processing fee for each license application and renewal as follows:
(A) For a child care center license, a fee of two dollars ($2) per licensed child capacity.
(B) For a child care center new inquiry application packet, a fee not to exceed five dollars ($5).
(C) For a child care home license new inquiry application packet, a fee not to exceed five dollars ($5).
(D) For a child care home annual inspection, a fee not to exceed twenty-five dollars ($25).
(8) Exercise any other regulatory and administrative powers necessary to carry out the functions of the division.
As added by P.L.1-1993, SEC.141. Amended by P.L.215-2001, SEC.51.

IC 12-17.2-2-3
Division of family resources child care fund
Sec. 3. (a) The division of family resources child care fund is established for the purpose of providing training and facilitating compliance with and enforcement of this article. The fund shall be administered by the division.
(b) The fund consists of the fees and civil penalties collected

under this article.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1993, SEC.141. Amended by P.L.145-2006, SEC.93.

IC 12-17.2-2-4
Child care center licensing and inspection rules
Sec. 4. (a) The division shall adopt rules under IC 4-22-2 concerning the licensing and inspection of child care centers and child care homes after consultation with the following:
(1) State department of health.
(2) Fire prevention and building safety commission.
(3) The board.
(b) The rules adopted under subsection (a) shall be applied by the division and state fire marshal in the licensing and inspection of applicants for a license and licensees under this article.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-2-5
Child care ministry inspection rules
Sec. 5. (a) The division shall adopt rules under IC 4-22-2 to govern the inspection of child care ministries under this article. The rules must provide standards for sanitation.
(b) A child care ministry shall comply with rules established by the division for child care ministries.
As added by P.L.1-1993, SEC.141. Amended by P.L.159-1995, SEC.1.

IC 12-17.2-2-5.5
Administrative rules and policy statements
Sec. 5.5. (a) Notwithstanding IC 12-7-2-149.1, as used in this section, "provider" means a person who provides child care under this article.
(b) When the division adopts an administrative rule or a policy statement to administer this article, the division shall make the administrative rule or policy statement available to the public upon request.
(c) When the division adopts an administrative rule or a policy statement to administer this article, the administrative rule or policy statement must specifically identify the type of provider to which the administrative rule or policy statement applies.
(d) When the division provides information to the public concerning an administrative rule or a policy statement adopted by

the division, each document provided must specifically identify the type of provider to which the administrative rule or policy statement applies.
As added by P.L.19-2003, SEC.2. Amended by P.L.241-2003, SEC.4.

IC 12-17.2-2-6
Monitoring of licensed entities
Sec. 6. (a) The division shall monitor entities licensed under this article for the continued compliance with this article and the rules adopted by the division.
(b) The division shall conduct monitoring activities that include onsite inspections, record reading, observation, and interviewing.
(c) The division shall conduct an onsite licensing study at least one (1) time a year in announced or unannounced visits.
(d) The division is entitled to access to the premises, personnel, children in care, and records, including case records, foster care records, personnel files, corporate and fiscal records, and board minutes. Access shall also be provided to personnel from other state agencies or other persons who provide inspections at the request of the division.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-2-7
Investigation of complaints
Sec. 7. The division shall investigate complaints to determine possible noncompliance with the rules adopted by the division. The licensee is entitled to add comments concerning a complaint to the licensing file. The division shall consider all formal complaints against a licensee before a license may be renewed.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-2-8
Licensure exemptions
Sec. 8. The division shall exempt from licensure the following programs:
(1) A program for children enrolled in grades kindergarten through 12 that is operated by the department of education or a public or private school.
(2) A program for children who become at least three (3) years of age as of December 1 of a particular school year (as defined in IC 20-18-2-17) that is operated by the department of education or a public or private school.
(3) A nonresidential program for a child that provides child care for less than four (4) hours a day.
(4) A recreation program for children that operates for not more than ninety (90) days in a calendar year.
(5) A program whose primary purpose is to provide social, recreational, or religious activities for school age children, such as scouting, boys club, girls club, sports, or the arts.
(6) A program operated to serve migrant children that: (A) provides services for children from migrant worker families; and
(B) is operated during a single period of less than one hundred twenty (120) consecutive days during a calendar year.
(7) A child care ministry registered under IC 12-17.2-6.
(8) A child care home if the provider:
(A) does not receive regular compensation;
(B) cares only for children who are related to the provider;
(C) cares for less than six (6) children, not including children for whom the provider is a parent, stepparent, guardian, custodian, or other relative; or
(D) operates to serve migrant children.
(9) A child care program operated by a public or private secondary school that:
(A) provides day care on the school premises for children of a student or an employee of the school;
(B) complies with health, safety, and sanitation standards as determined by the division under section 4 of this chapter for child care centers or in accordance with a variance or waiver of a rule governing child care centers approved by the division under section 10 of this chapter; and
(C) substantially complies with the fire and life safety rules as determined by the state fire marshal under rules adopted by the division under section 4 of this chapter for child care centers or in accordance with a variance or waiver of a rule governing child care centers approved by the division under section 10 of this chapter.
(10) A school age child care program (commonly referred to as a latch key program) established under IC 20-26-5-2 that is operated by:
(A) the department of education;
(B) a public or private school; or
(C) a public or private organization under a written contract with:
(i) the department of education; or
(ii) a public or private school.
As added by P.L.1-1993, SEC.141. Amended by P.L.61-1993, SEC.8; P.L.136-1993, SEC.6; P.L.2-1995, SEC.50; P.L.50-2001, SEC.1; P.L.1-2005, SEC.136.

IC 12-17.2-2-9
Migrant children's programs
Sec. 9. (a) A program operated to serve migrant children that is exempted under section 8(6) of this chapter and is certified by the United States Department of Health and Human Services shall be:
(1) granted a provisional license by the division, for a limited period not to exceed one (1) year and that is subject to review every three (3) months, if the division determines that the program reasonably complies with the rules adopted by the

division; and
(2) inspected by the division of fire and building safety.
(b) The division and the fire prevention and building safety commission shall adopt rules under IC 4-22-2 that apply only to programs operated to serve migrant children that take into consideration the fact that the programs:
(1) operate in donated space;
(2) provide services for children from migrant worker families; and
(3) are operated during a single period of less than one hundred twenty (120) consecutive days during a calendar year.
(c) This section does not prohibit a program operated to serve migrant children from applying for a license under this article.
As added by P.L.1-1993, SEC.141. Amended by P.L.1-2006, SEC.192.

IC 12-17.2-2-10
Variances and waivers
Sec. 10. (a) The division may grant a variance or waiver of a rule governing child care centers, or child care homes. A variance or waiver granted under this section must promote statewide practices and must protect the rights of persons affected by this article.
(b) The division may grant a variance to a rule if an applicant for a license or a licensee under this chapter does the following:
(1) Submits to the division a written request for the variance in the form and manner specified by the division.
(2) Documents that compliance with an alternative method of compliance approved by the division will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for the variance, as determined by the division.
(c) A variance granted under subsection (b) must be conditioned upon compliance with the alternative method approved by the division. Noncompliance constitutes the violation of a rule of the division and may be the basis for revoking the variance.
(d) The division may grant a waiver of a rule if an applicant for a license or a licensee under this chapter does the following:
(1) Submits to the division a written request for the waiver in the form and manner specified by the division.
(2) Documents that compliance with the rule specified in the application for the waiver will create an undue hardship on the applicant for the waiver, as determined by the division.
(3) Documents that the applicant for the waiver will be in substantial compliance with the rules adopted by the division after the waiver is granted, as determined by the division.
(4) Documents that noncompliance with the rule specified in the application for a waiver will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for the waiver, as determined by the division.
(e) Except for a variance or waiver of a rule governing child care homes, a variance or waiver of a rule under this section that conflicts

with a building rule or fire safety rule adopted by the fire prevention and building safety commission is not effective until the variance or waiver is approved by the fire prevention and building safety commission.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.7; P.L.2-1995, SEC.51; P.L.145-2006, SEC.94.

IC 12-17.2-2-11
Expiration of variances and waivers
Sec. 11. A waiver or variance granted under section 10 of this chapter and a waiver or variance renewed under section 12 of this chapter expires on the earlier of the following:
(1) The date when the license affected by the waiver or variance expires.
(2) The date set by the division for the expiration of the waiver or variance.
(3) The occurrence of the event set by the division for the expiration of the waiver or variance.
(4) Two (2) years after the date that the waiver or variance becomes effective.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-2-12
Renewal of variances and waivers
Sec. 12. (a) If the division determines that a waiver or variance expiring under section 11 of this chapter will continue to serve the public interest, the division may do the following:
(1) Renew the waiver or variance without modifications.
(2) Renew and modify the waiver or variance as needed to promote statewide practices and to protect the rights of persons affected by this article.
(b) Before taking an action under subsection (a), the division may require a licensee under this article to do the following:
(1) Apply for the renewal of a waiver or variance on the form specified by the division.
(2) Provide the information required by the division.
(c) Except for a waiver or variance of a rule governing child care homes or foster homes, before taking an action under subsection (a), the division must obtain the approval of the fire prevention and building safety commission for the action if either of the following occurs:
(1) The fire prevention and building safety commission substantially changes a building rule or fire safety rule affected by the waiver or variance after the date the commission last approved the waiver or variance.
(2) The division substantially modifies any part of a waiver or variance that conflicts with a building rule or fire safety rule adopted by the fire prevention and building safety commission.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.8.
IC 12-17.2-2-13
Revocation of variances and waivers
Sec. 13. (a) If a licensee under this article violates a condition of a waiver or variance under this chapter, the division may issue an order revoking the waiver or variance before the waiver or variance expires under section 11 of this chapter.
(b) If the waiver or variance is revoked under subsection (a), the licensee is entitled to notice and an opportunity for a hearing as provided under this article.
As added by P.L.1-1993, SEC.141.



CHAPTER 2.5. CHILD CARE ADVISORY COMMITTEES

IC 12-17.2-2.5-2
Purpose
Sec. 2. The purpose of each committee is to provide to the division information, advice, and assistance concerning implementation of child care regulations.
As added by P.L.126-2007, SEC.1.

IC 12-17.2-2.5-3
Membership
Sec. 3. Each committee must consist of members appointed:
(1) by the director or the director's designee; and
(2) to provide diversity in representing the types of child care that comprise the committee's category specified in section 1 of this chapter, including size, licensure status, accreditation status, and geographic location in Indiana.
As added by P.L.126-2007, SEC.1.

IC 12-17.2-2.5-4
Meetings
Sec. 4. Meetings of each committee must be held on a quarterly basis.
As added by P.L.126-2007, SEC.1.

IC 12-17.2-2.5-5
Attendance
Sec. 5. The child care administrator of the division (or the child care administrator's designee) and other representatives of the division shall attend the meetings of each committee.
As added by P.L.126-2007, SEC.1.

IC 12-17.2-2.5-6
Annual reports
Sec. 6. Each committee shall annually report to the committee on child care established by IC 12-17.2-3.3-2 concerning the committee's activities during the previous year.
As added by P.L.126-2007, SEC.1.

IC 12-17.2-2.5-7
Compensation Sec. 7. Members of each committee serve without compensation.
As added by P.L.126-2007, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 3.1. REPEALED



CHAPTER 3.2. REPEALED



CHAPTER 3.3. COMMITTEE ON CHILD CARE

IC 12-17.2-3.3-2
Establishment of committee; membership
Sec. 2. (a) The committee on child care is established.
(b) The committee consists of the following voting members:
(1) Two (2) members of the house of representatives appointed by the speaker of the house of representatives. Members appointed under this subdivision may not be members of the same political party.
(2) Two (2) members of the senate appointed by the president pro tempore of the senate. Members appointed under this subdivision may not be members of the same political party.
(3) The director of the division of family resources or the director's designee.
(4) The commissioner of the department of workforce development or the commissioner's designee.
(5) The secretary of commerce appointed under IC 5-28-3-4 or the secretary's designee.
(6) The state fire marshal or the state fire marshal's designee.
(7) The state superintendent of public instruction or the superintendent's designee.
(8) The commissioner of the state department of health or the commissioner's designee.
(9) One (1) representative of a private business that employs less than fifty (50) employees, appointed by the president pro tempore of the senate.
(10) One (1) representative of a private business that employs more than one hundred (100) employees, appointed by the speaker of the house of representatives.
(11) One (1) individual who is a child care advocate and who does not operate or administer a child care program (as defined in IC 12-17.2-3.5-1.2), appointed by the president pro tempore of the senate.
(c) The president pro tempore of the senate shall appoint a member described in subsection (b)(2) as chairperson of the committee in even-numbered years.
(d) The speaker of the house of representatives shall appoint a member described in subsection (b)(1) as chairperson of the committee in odd-numbered years.
As added by P.L.126-2007, SEC.2.

IC 12-17.2-3.3-3 Operation of committee
Sec. 3. The committee shall operate under the policies governing study committees adopted by the legislative council. However, the committee shall meet throughout the year at the call of the chairperson, except when the general assembly is in session.
As added by P.L.126-2007, SEC.2.

IC 12-17.2-3.3-4
Votes required for action
Sec. 4. The affirmative votes of a majority of the voting members appointed to the committee are required for the committee to take action on any measure, including final reports.
As added by P.L.126-2007, SEC.2.

IC 12-17.2-3.3-5
Purpose
Sec. 5. (a) The committee shall:
(1) study the system of child care regulation; and
(2) report and make recommendations concerning the system of child care regulation to the legislative council in an electronic format under IC 5-14-6 not later than October 31 of each year.
(b) The committee's recommendations under subsection (a) must further the following child care regulation purposes:
(1) To provide support for families in need of reliable, high quality child care.
(2) To encourage and support high quality child care providers.
(3) To allow for a variety of methods of child care provision and allow each family to determine the method preferred for the family's children.
(4) To promote access to available and affordable child care by parents.
(5) To encourage the state to access all available federal funds for child care.
(c) The committee's program of study must include consideration of the following:
(1) The effect of child care and child care regulation on families.
(2) Encouragement of high quality child care.
(3) Issues related to the child care workforce, including job satisfaction, compensation, and turnover.
(4) A review of child care models.
(5) Ensuring the safety of children.
(6) Any need for reorganization and refocusing of governmental agencies responsible for regulation of child care.
(7) Parental rights.
As added by P.L.126-2007, SEC.2.



CHAPTER 3.5. ELIGIBILITY OF CHILD CARE PROVIDER TO RECEIVE REIMBURSEMENT THROUGH VOUCHER PROGRAM

IC 12-17.2-3.5-1
Applicability of chapter
Sec. 1. (a) This chapter applies to all child care providers regardless of whether a provider is required to be licensed or registered under this article. However, a child care provider that is licensed under IC 12-17.2-4 or IC 12-17.2-5 is considered to be in compliance with this chapter unless the child care provider is found to be in violation of this chapter.
(b) If a school age child care program that is:
(1) described in IC 12-17.2-2-8(10); and
(2) located in a school building;
is determined to be in compliance with a requirement of this chapter by another state regulatory authority, the school age child care program is considered to be in compliance with the requirement under this chapter.
As added by P.L.247-2001, SEC.3. Amended by P.L.18-2003, SEC.8; P.L.16-2006, SEC.2; P.L.124-2007, SEC.4.

IC 12-17.2-3.5-1.2
"Child care program"
Sec. 1.2. As used in this chapter, "child care program" refers to the activities provided for children during the time that children are in the care of a provider.
As added by P.L.18-2003, SEC.9.

IC 12-17.2-3.5-1.3
"Employed"; "employee"; "employment"; "employs"
Sec. 1.3. As used in this chapter, "employed", "employee", "employment", or "employs" refers to services performed by an individual for compensation. The terms do not refer to services performed by an individual who volunteers, including an individual who provides assistance and receives an allowance, a stipend, or other support under the federal Foster Grandparent Program (42 U.S.C. 66(II)(B)).
As added by P.L.18-2003, SEC.10.

IC 12-17.2-3.5-1.7
"Volunteer"; "volunteers"
Sec. 1.7. As used in this chapter, "volunteer" or "volunteers"

refers to an individual who, without compensation, provides services to a provider.
As added by P.L.18-2003, SEC.11.

IC 12-17.2-3.5-2
Repealed
(Repealed by P.L.18-2003, SEC.34.)

IC 12-17.2-3.5-3
"Voucher payment"
Sec. 3. As used in this chapter, "voucher payment" means payment for child care through the federal Child Care and Development Fund voucher program administered under 45 CFR 98 and 45 CFR 99.
As added by P.L.247-2001, SEC.3.

IC 12-17.2-3.5-4
Ineligible providers
Sec. 4. A provider who:
(1) has been convicted of a:
(A) felony;
(B) misdemeanor related to the health or safety of a child;
(C) misdemeanor for operating a child care center without a license under IC 12-17.2-4-35; or
(D) misdemeanor for operating a child care home without a license under IC 12-17.2-5-35;
(2) employs or otherwise allows an individual who has been convicted of a crime specified under subdivision (1) to:
(A) serve as a caregiver to a child in the provider's care; or
(B) reside with the provider, if the provider operates a child care program in the provider's home; or
(3) fails to meet the requirements set forth in sections 5 through 12.1 of this chapter;
is ineligible to receive a voucher payment.
As added by P.L.247-2001, SEC.3. Amended by P.L.109-2002, SEC.2; P.L.18-2003, SEC.12.

IC 12-17.2-3.5-4.1
Alleged perpetrators ineligible
Sec. 4.1. (a) This section applies to the following:
(1) A provider, if the provider is an individual.
(2) If a provider operates a child care program in the provider's home, an individual who resides with the provider and who is at least eighteen (18) years of age.
(3) An individual who:
(A) is employed; or
(B) volunteers;
as a caregiver at the facility where a provider operates a child care program.
(b) If information used by the division under IC 31-33-17-6(7)

indicates that an individual described in subsection (a) has been named as an alleged perpetrator, the following are ineligible to receive a voucher payment:
(1) The individual.
(2) A provider in whose home the individual resides if the provider operates a child care program in the provider's home.
(3) A provider that:
(A) employs the individual; or
(B) allows the individual to volunteer;
as a caregiver at the facility where the provider operates a child care program.
As added by P.L.109-2002, SEC.3. Amended by P.L.18-2003, SEC.13.

IC 12-17.2-3.5-5
Facility requirements
Sec. 5. A provider shall have:
(1) working smoke detectors that meet the standards adopted by rule for smoke detectors in licensed child care homes; and
(2) hot and cold running water;
in the area of the facility where the provider operates a child care program.
As added by P.L.247-2001, SEC.3. Amended by P.L.131-2002, SEC.1; P.L.18-2003, SEC.14.

IC 12-17.2-3.5-5.5
Supervision of children; requirements for safe sleeping practices training
Sec. 5.5. (a) A provider shall ensure that a child in the provider's care is continually supervised by a caregiver.
(b) A provider who operates a child care program in the provider's home (including a child care home licensed under IC 12-17.2-5) and who receives a voucher payment under this chapter shall complete the training course provided or approved by the division under IC 12-17.2-2-1(10) concerning safe sleeping practices.
As added by P.L.18-2003, SEC.15. Amended by P.L.162-2005, SEC.2.

IC 12-17.2-3.5-6
Tuberculosis screening
Sec. 6. (a) A provider who is an individual shall have an intradermal tuberculosis test before the provider is eligible for a voucher payment.
(b) A provider shall assure that an individual who is at least eighteen (18) years of age and:
(1) who, if the provider operates a child care program in the provider's home, resides with the provider; or
(2) who:
(A) is employed; or
(B) volunteers; as a caregiver at the facility where the provider operates a child care program;
has an intradermal tuberculosis test before the individual resides with the provider or is employed or allowed to volunteer as a caregiver.
(c) A provider shall maintain documentation of an annual health assessment by a physician reflecting the results of symptom screening for tuberculosis for:
(1) the provider, if the provider is an individual; and
(2) an individual described in subsection (b);
who has a history of latent or active tuberculosis.
(d) A provider shall provide the results of the tests and screening required under this section to the division upon request.
As added by P.L.247-2001, SEC.3. Amended by P.L.18-2003, SEC.16.

IC 12-17.2-3.5-7
Plans to notify parents
Sec. 7. A provider shall have written plans for notifying parents regarding the following:
(1) Illness, serious injury, or death of the provider.
(2) Care in an emergency.
(3) Emergency evacuation.
The plan required under subdivision (3) must be posted in a conspicuous location in the facility where the provider operates a child care program.
As added by P.L.247-2001, SEC.3. Amended by P.L.18-2003, SEC.17.

IC 12-17.2-3.5-8
Certifications required
Sec. 8. (a) At least one (1) adult individual who maintains annual certification in a course of cardiopulmonary resuscitation applicable to all age groups of children cared for by a provider shall be present at all times when a child is in the care of the provider.
(b) An individual who:
(1) is employed; or
(2) volunteers;
as a caregiver at a facility where a provider operates a child care program shall maintain current certification in first aid applicable to all age groups of children cared for by the provider.
As added by P.L.247-2001, SEC.3. Amended by P.L.47-2002, SEC.1; P.L.18-2003, SEC.18.

IC 12-17.2-3.5-9
Telephones
Sec. 9. A provider shall have at least one (1) working telephone in each facility where the provider operates a child care program.
As added by P.L.247-2001, SEC.3. Amended by P.L.18-2003, SEC.19.
IC 12-17.2-3.5-10
Fire safety requirements
Sec. 10. (a) A facility where a provider operates a child care program must have two (2) exits that:
(1) do not require passage through a:
(A) garage; or
(B) storage area;
where hazardous materials are stored;
(2) are not windows;
(3) are on different sides of the facility;
(4) are not blocked; and
(5) are operable from the inside without the use of a key or any special knowledge.
(b) A provider shall:
(1) conduct monthly documented fire drills:
(A) in accordance with the rules of the fire prevention and building safety commission; and
(B) that include complete evacuation of all:
(i) children; and
(ii) adults who provide child care;
in the facility;
(2) maintain documentation of all fire drills conducted during the immediately preceding twelve (12) month period, including:
(A) the date and time of the fire drill;
(B) the name of the individual who conducted the fire drill;
(C) the weather conditions at the time of the fire drill; and
(D) the amount of time required to fully evacuate the facility; and
(3) maintain a two and one-half (2 1/2) pound or greater ABC multiple purpose fire extinguisher:
(A) on each floor of the facility; and
(B) in the kitchen area of the facility;
in each facility where the provider operates a child care program.
As added by P.L.247-2001, SEC.3. Amended by P.L.131-2002, SEC.2; P.L.18-2003, SEC.20.

IC 12-17.2-3.5-11
Items inaccessible to children
Sec. 11. A provider shall provide for a safe environment by ensuring that the following items are placed in areas that are inaccessible to the children in the provider's care:
(1) Firearms and ammunition.
(2) Poisons, chemicals, bleach, and cleaning materials.
As added by P.L.247-2001, SEC.3.

IC 12-17.2-3.5-11.1
Immunizations
Sec. 11.1. (a) After December 31, 2002, a provider shall maintain and annually update documentation provided by the physician of each child who is cared for in a facility where the provider operates

a child care program that the child has received complete age appropriate immunizations, including:
(1) conjugated pneumococcal vaccine; and
(2) varicella vaccine or a demonstrated immunity to varicella.
The state department of health shall determine for each age level the immunizations that constitute complete age appropriate immunizations.
(b) A provider meets the requirement of subsection (a) if:
(1) a child's parent:
(A) objects to immunizations for religious reasons; and
(B) provides documentation of the parent's objection;
(2) the child's physician provides documentation of a medical reason the child should not be immunized; or
(3) the child's physician provides documentation that the child is currently in the process of receiving complete age appropriate immunizations;
and the provider maintains and annually updates the documentation provided by the parent or physician under this subsection.
As added by P.L.121-2002, SEC.1 and P.L.131-2002, SEC.3. Amended by P.L.18-2003, SEC.21.

IC 12-17.2-3.5-12
Limited criminal histories; temporary eligibility; exceptions
Sec. 12. (a) Except as provided in subsection (f), a provider shall, at no expense to the state, maintain and make available to the division upon request a copy of a limited criminal history for:
(1) the provider, if the provider is an individual;
(2) if the provider operates a child care program in the provider's home, any individual who resides with the provider and who is:
(A) at least eighteen (18) years of age; or
(B) less than eighteen (18) years of age but has previously been waived from juvenile court to adult court; and
(3) any individual who:
(A) is employed; or
(B) volunteers;
as a caregiver at the facility where the provider operates a child care program.
A provider shall apply for a limited criminal history for an individual described in subdivision (3) before the individual is employed or allowed to volunteer as a caregiver.
(b) In addition to the requirement under subsection (a), a provider shall report to the division any:
(1) police investigations;
(2) arrests; and
(3) criminal convictions;
not listed on a limited criminal history obtained under subsection (a) regarding any of the persons listed in subsection (a).
(c) A provider that meets the other eligibility requirements of this chapter is temporarily eligible to receive voucher payments until the

provider receives the limited criminal history required under subsection (a) from the state police department if:
(1) the provider:
(A) has applied for the limited criminal history required under subsection (a); and
(B) obtains a local criminal history for the individuals described in subsection (a) from each individual's local law enforcement agency before the individual is employed or allowed to volunteer as a caregiver; and
(2) the local criminal history does not reveal that an individual has been convicted of a:
(A) felony;
(B) misdemeanor related to the health or safety of a child;
(C) misdemeanor for operating a child care center without a license under IC 12-17.2-4-35; or
(D) misdemeanor for operating a child care home without a license under IC 12-17.2-5-35.
(d) A provider is ineligible to receive a voucher payment if an individual for whom a limited criminal history is required under this section has been convicted of a:
(1) felony;
(2) misdemeanor related to the health or safety of a child;
(3) misdemeanor for operating a child care center without a license under IC 12-17.2-4-35; or
(4) misdemeanor for operating a child care home without a license under IC 12-17.2-5-35;
until the individual is dismissed from employment or volunteer service at the facility where the provider operates a child care program or no longer resides with the provider.
(e) A provider shall maintain a written policy requiring an individual for whom a limited criminal history is required under this section to report any criminal convictions of the individual to the provider.
(f) The state police department may not charge a church or religious society any fees or costs for responding to a request for a release of a limited criminal history record of a prospective or current employee or a prospective or current volunteer of a child care ministry registered under IC 12-17.2-6 if the conditions set forth in IC 10-13-3-36(f) are met.
As added by P.L.247-2001, SEC.3. Amended by P.L.109-2002, SEC.4; P.L.18-2003, SEC.22; P.L.6-2004, SEC.1; P.L.142-2006, SEC.2.

IC 12-17.2-3.5-12.1
Drug testing
Sec. 12.1. (a) A provider shall, at no expense to the state, maintain and make available to the division upon request a copy of drug testing results for:
(1) the provider, if the provider is an individual;
(2) if the provider operates a child care program in the

provider's home, any individual who resides with the provider and who is at least eighteen (18) years of age; and
(3) an individual who:
(A) is employed; or
(B) volunteers;
as a caregiver at the facility where the provider operates a child care program.
The drug testing results for an individual described in subdivision (3) must be obtained before the individual is employed or allowed to volunteer as a caregiver.
(b) A provider that is not a child care ministry or a child care center shall maintain a written policy specifying the following:
(1) That the:
(A) use of:
(i) tobacco;
(ii) alcohol; or
(iii) a potentially toxic substance in a manner other than the substance's intended purpose; and
(B) use or possession of an illegal substance;
is prohibited in the facility where the provider operates a child care program when child care is being provided.
(2) That drug testing of individuals who serve as caregivers will be:
(A) performed based on a protocol established or approved by the division; and
(B) required if an individual is suspected of noncompliance with the requirements specified under subdivision (1).
(c) A provider that is a child care ministry or a child care center shall maintain a written policy specifying the following:
(1) That the:
(A) use of:
(i) tobacco; or
(ii) a potentially toxic substance in a manner other than the substance's intended purpose; and
(B) use or possession of alcohol or an illegal substance;
is prohibited in the facility where the provider operates a child care program when child care is being provided.
(2) That drug testing of individuals who serve as caregivers will be:
(A) performed based on a protocol established or approved by the division; and
(B) required if an individual is suspected of noncompliance with the requirements specified under subdivision (1).
(d) If:
(1) the drug testing results obtained under subsection (a), (b), or (c) indicate the presence of a prohibited substance described in subsection (b)(1)(A)(ii), (b)(1)(A)(iii), (b)(1)(B), (c)(1)(A)(ii), or (c)(1)(B); or
(2) an individual refuses to submit to a drug test;
the provider is ineligible to receive a voucher payment until the

individual is suspended or terminated from employment or volunteer service at the facility or no longer resides with the provider.
(e) A provider that suspends an individual described in subsection (d) shall maintain a written policy providing for reinstatement of the individual following rehabilitation and drug testing results that are negative for a prohibited substance described in subsection (b)(1)(A)(ii), (b)(1)(A)(iii), (b)(1)(B), (c)(1)(A)(ii), or (c)(1)(B).
(f) Drug testing results obtained under this section are confidential and may not be disclosed for any purpose other than the purpose described in this section.
As added by P.L.109-2002, SEC.5. Amended by P.L.18-2003, SEC.23; P.L.6-2004, SEC.2; P.L.16-2006, SEC.3.

IC 12-17.2-3.5-13
Local step ahead councils
Sec. 13. A local step ahead council may not require a child care ministry to meet any minimum standards in addition to the standards described in this chapter unless the additional standards are approved by the:
(1) general assembly; or
(2) division.
As added by P.L.247-2001, SEC.3.

IC 12-17.2-3.5-14
Administrative review
Sec. 14. (a) Notice of a determination made under this chapter must be provided under IC 4-21.5-3-6.
(b) A person affected by a determination made under this chapter may seek administrative review under IC 4-21.5-3-7.
As added by P.L.109-2002, SEC.6.

IC 12-17.2-3.5-15
Rulemaking
Sec. 15. The division shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.18-2003, SEC.24.



CHAPTER 4. REGULATION OF CHILD CARE CENTERS

IC 12-17.2-4-2
Conditions for licensing; waivers and variances
Sec. 2. (a) A license may be issued only if a child care center is in compliance with food, health, safety, and sanitation standards as determined by the division under rules adopted by the division under IC 12-17.2-2-4 or in accordance with a variance or waiver approved by the division under IC 12-17.2-2-10.
(b) A license may be issued only if the child care center is in substantial compliance with the fire and life safety rules as determined by the state fire marshal under rules adopted by the division under IC 12-17.2-2-4 or in accordance with a variance or waiver approved by the division under IC 12-17.2-2-10.
(c) The division may issue a waiver or variance regarding a determination by the division or the state fire marshal under subsections (a) and (b).
(d) At least one (1) adult individual who maintains annual certification in a course of cardiopulmonary resuscitation applicable to all age groups of children cared for by the child care center shall be present at all times when a child is in the care of a child care center.
(e) An individual who:
(1) is employed; or
(2) volunteers;
as a caregiver at a child care center shall maintain current certification in first aid applicable to all age groups of children cared for by the child care center.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.10; P.L.247-2001, SEC.6; P.L.47-2002, SEC.2; P.L.18-2003, SEC.25; P.L.145-2006, SEC.96; P.L.128-2012, SEC.17.

IC 12-17.2-4-3
Applying for licenses Sec. 3. (a) An applicant must apply for a child care center license on forms provided by the division.
(b) An applicant must submit the required information as part of the application.
(c) The applicant must submit with the application a statement attesting that the applicant:
(1) has not been convicted of:
(A) a felony;
(B) a misdemeanor relating to the health or safety of children;
(C) a misdemeanor for operating a child care center without a license under section 35 of this chapter; or
(D) a misdemeanor for operating a child care home without a license under IC 12-17.2-5-35; and
(2) has not been charged with:
(A) a felony;
(B) a misdemeanor relating to the health or safety of children;
(C) a misdemeanor for operating a child care center without a license under section 35 of this chapter; or
(D) a misdemeanor for operating a child care home without a license under IC 12-17.2-5-35;
during the pendency of the application.
(d) An applicant must submit the necessary information, forms, or consents for the division to obtain a national criminal history background check on the applicant through the state police department under IC 10-13-3-39.
(e) The applicant must do the following:
(1) Conduct a criminal history check of the applicant's employees and volunteers.
(2) Maintain records of each criminal history check.
As added by P.L.1-1993, SEC.141. Amended by P.L.61-1993, SEC.10; P.L.136-1993, SEC.11; P.L.2-1995, SEC.53; P.L.109-2002, SEC.7; P.L.241-2003, SEC.6; P.L.145-2006, SEC.97.

IC 12-17.2-4-3.5
Drug testing
Sec. 3.5. (a) A child care center shall, at no expense to the state, maintain and make available to the division upon request a copy of drug testing results for an individual who:
(1) is employed; or
(2) volunteers;
as a caregiver at the child care center. The drug testing results required under this subsection must be obtained before the individual is employed or allowed to volunteer as a caregiver.
(b) A child care center shall maintain a written policy specifying the following:
(1) That the:
(A) use of:
(i) tobacco; or (ii) a potentially toxic substance in a manner other than the substance's intended purpose; and
(B) use or possession of alcohol or an illegal substance;
is prohibited in the child care center when child care is being provided.
(2) That drug testing of individuals who serve as caregivers at the child care center will be:
(A) performed based on a protocol established or approved by the division; and
(B) required if an individual is suspected of noncompliance with the requirements specified under subdivision (1).
(c) If:
(1) the drug testing results obtained under subsection (a) or (b) indicate the presence of a prohibited substance described in subsection (b)(1)(A)(ii) or (b)(1)(B); or
(2) an individual refuses to submit to a drug test;
the child care center shall immediately suspend or terminate the individual's employment or volunteer service.
(d) A child care center that suspends an individual described in subsection (c) shall maintain a written policy providing for reinstatement of the individual following rehabilitation and drug testing results that are negative for a prohibited substance described in subsection (b)(1)(A)(ii) or (b)(1)(B).
(e) Drug testing results obtained under this section are confidential and may not be disclosed for any purpose other than the purpose described in this section.
(f) A child care center that does not comply with this section is subject to:
(1) denial of an application for a license; or
(2) suspension or revocation of a license issued;
under this chapter.
As added by P.L.18-2003, SEC.26. Amended by P.L.6-2004, SEC.3; P.L.16-2006, SEC.4.

IC 12-17.2-4-4
Repealed
(Repealed by P.L.61-1993, SEC.67 and P.L.136-1993, SEC.24.)

IC 12-17.2-4-5
Grounds for denial of license applications
Sec. 5. (a) The following constitute sufficient grounds for a denial of a license application:
(1) A determination by the department of child services established by IC 31-25-1-1 of child abuse or neglect (as defined in IC 31-9-2-14) by:
(A) the applicant;
(B) an employee of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant; or
(C) a volunteer of the applicant who has direct contact, on a

regular and continuous basis, with children who are under the direct supervision of the applicant.
(2) A criminal conviction of the applicant, an employee of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant, or a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant, of any of the following:
(A) A felony.
(B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child care center without a license under section 35 of this chapter.
(D) A misdemeanor for operating a child care home without a license under IC 12-17.2-5-35.
(3) A determination by the division that the applicant made false statements in the applicant's application for licensure.
(4) A determination by the division that the applicant made false statements in the records required by the division.
(5) A determination by the division that the applicant previously operated a:
(A) child care center without a license under this chapter; or
(B) child care home without a license under IC 12-17.2-5.
(b) Notwithstanding subsection (a)(2), if:
(1) a license application is denied due to a criminal conviction of an employee or a volunteer of the applicant; and
(2) the division determines that the employee or volunteer has been dismissed by the applicant;
the criminal conviction of the former employee or former volunteer does not require denial of a license application.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.12; P.L.1-1997, SEC.66; P.L.109-2002, SEC.8; P.L.146-2006, SEC.4.

IC 12-17.2-4-6
Incomplete applications
Sec. 6. The division may not act on an incomplete application. The division shall return an incomplete application with a notation as to omissions. The return of an incomplete application shall be without prejudice.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-7
Investigations of applicants
Sec. 7. The division shall investigate a person seeking licensure to determine whether the person is in compliance with this article and the rules adopted under this article. The investigation shall be conducted at a reasonable time and in a reasonable manner, in announced or unannounced visits. Activities may include onsite inspections, record reading, observation, and interviewing. The division may require that evidence of compliance with the rules be

presented in a form and manner specified in the rules.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-8
Issuance of licenses
Sec. 8. The division shall issue a license to a person who meets all of the license requirements when an investigation shows the applicant to be in compliance under this article.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-9
Eligibility for variances
Sec. 9. A child care center may be eligible to receive a variance from the requirements of this chapter by complying with IC 12-17.2-2-10.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-10
Denial of licenses
Sec. 10. (a) The division shall deny a license if an applicant fails to meet the requirements for a license.
(b) The division shall send written notice by certified mail that the application has been denied and give the reasons for the denial.
(c) An administrative hearing concerning the denial of a license shall be provided upon written request by the applicant. The request must be made within thirty (30) calendar days after receiving the written notice under subsection (b).
(d) The administrative hearing shall be scheduled within sixty (60) calendar days after receiving the written request.
(e) The administrative hearing shall be held in accordance with IC 4-21.5-3.
(f) The division shall issue a decision within sixty (60) calendar days after the conclusion of the hearing.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-11
Investigation of unlicensed premises
Sec. 11. The division shall investigate any premises that the division has reason to believe are being used for child care without a license in circumstances where a license is required.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-12
Expiration, transferability, display, and renewal of licenses; other information
Sec. 12. (a) A license for a child care center expires two (2) years after the date of issuance, unless revoked, modified to a probationary or suspended status, or voluntarily returned.
(b) A license issued under this chapter:
(1) is not transferable; (2) applies only to the licensee and the location stated in the application; and
(3) remains the property of the division.
(c) A current license shall be publicly displayed.
(d) When a licensee submits a timely application for renewal, the current license shall remain in effect until the division issues a license or denies the application.
(e) A licensee shall publicly display and make available, as a handout, written documentation of:
(1) any changes in the status of the licensee's license;
(2) a telephone number and an Internet site where information may be obtained from the division concerning:
(A) the current status of the licensee's license;
(B) any complaints filed with the division concerning the licensee; and
(C) violations of this article by the licensee; and
(3) a telephone number of the office of the Indiana child care resource and referral program of the county in which the child care center is located.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.7.

IC 12-17.2-4-13
Provisional licenses
Sec. 13. (a) The division may grant a provisional license to an applicant who is not able to demonstrate compliance with a rule because the child care center is not in full operation.
(b) A provisional license shall be granted for a limited period not to exceed one (1) year and is subject to review every three (3) months.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.13.

IC 12-17.2-4-14
Probationary licenses
Sec. 14. (a) The division may grant a probationary license to a licensee who is temporarily unable to comply with a rule if:
(1) the noncompliance does not present an immediate threat to the health and well-being of the children;
(2) the licensee files a plan with the division or the state fire marshal to correct the areas of noncompliance within the probationary period; and
(3) the division or state fire marshal approves the plan.
(b) A probationary license is valid for not more than six (6) months. The division may extend a probationary license for one (1) additional period of six (6) months.
(c) An existing license is invalidated when a probationary license is issued.
(d) At the expiration of the probationary license, the division shall reinstate the original license to the end of the original term of the

license, issue a new license, or revoke the license.
(e) Upon receipt of a probationary license, the licensee shall return to the division the previously issued license.
(f) The division shall:
(1) upon issuing a probationary license under this section, provide written notice to the licensee that the division will provide the notice required under subdivision (2); and
(2) not more than seven (7) days after issuing a probationary license under this section, publish notice under IC 5-3-1 and provide written notice to the parent or guardian of each child enrolled in the child care center of the:
(A) issuance of the probationary license; and
(B) reason for the issuance of the probationary license.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.8.

IC 12-17.2-4-15
Inspections
Sec. 15. The division and the state fire marshal shall do the following:
(1) Make annual onsite inspections.
(2) Keep written records of their monitoring activities and inspections.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-16
Cooperation by licensees
Sec. 16. The licensee shall cooperate with the division and the state fire marshal in carrying out these activities, including permitting the division and the state fire marshal to conduct announced or unannounced inspections.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-17
Unscheduled visits by parents and guardians
Sec. 17. Unscheduled visits by a custodial parent or guardian of a child shall be permitted at any time the child care center is in operation.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-17.5
Supervision of children
Sec. 17.5. A licensee shall ensure that a child in the licensee's care is continually supervised by a caregiver.
As added by P.L.18-2003, SEC.27.

IC 12-17.2-4-18
Records
Sec. 18. (a) A licensee shall keep records regarding each child in the control and care of the licensee as the division requires and shall

report to the division, upon request, the facts the division requires with reference to children.
(b) The division shall keep records regarding children and facts learned about children and their parents or relatives confidential.
(c) The following are permitted access to records regarding children and facts learned about children:
(1) A state agency involved in the licensing of the child care center.
(2) A legally mandated child protection agency.
(3) A law enforcement agency.
(4) An agency having the legal responsibility to care for a child placed at the child care center.
(5) The parent, guardian, or custodian of the child at the child care center.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-18.1
Immunizations
Sec. 18.1. (a) After December 31, 2002, a licensee shall maintain and annually update documentation provided by the physician of each child who is cared for in a child care center where the licensee provides child care that the child has received complete age appropriate immunizations, including:
(1) conjugated pneumococcal vaccine; and
(2) varicella vaccine or a demonstrated immunity to varicella.
The state department of health shall determine for each age level the immunizations that constitute complete age appropriate immunizations.
(b) A licensee meets the requirement of subsection (a) if:
(1) a child's parent:
(A) objects to immunizations for religious reasons; and
(B) provides documentation of the parent's objection;
(2) the child's physician provides documentation of a medical reason the child should not be immunized; or
(3) the child's physician provides documentation that the child is currently in the process of receiving complete age appropriate immunizations;
and the licensee maintains and annually updates the documentation provided by the parent or physician under this subsection.
As added by P.L.121-2002, SEC.2. Amended by P.L.18-2003, SEC.28.

IC 12-17.2-4-18.5
Duties of child care centers regarding missing child reports
Sec. 18.5. (a) Upon receiving a report under IC 31-36-1-4, a child care center shall thoroughly inspect the report. If the child care center finds that a child on the report required under IC 31-36-1-4 is enrolled at the child care center, the child care center shall immediately notify the Indiana clearinghouse for information on missing children and missing endangered adults. (b) Upon receiving a report under IC 31-36-1-4, a child care center shall attach a notice to the child's enrollment records stating that the child has been reported missing. The child care center shall remove the notice when the center is notified under IC 31-36-2-6 that the child has been found.
(c) If a request for the enrollment records of a missing child is received, the child care center shall:
(1) obtain:
(A) the name, address, and telephone number of the person making the request; and
(B) the reason that the person is requesting the school records; and
(2) immediately notify the Indiana clearinghouse for information on missing children and missing endangered adults.
(d) The child care center may not issue a copy of the enrollment records of a child reported missing without authorization from the Indiana clearinghouse for information on missing children and missing endangered adults and may not inform the person making the request that a notice that the child has been reported missing has been attached to the child's records.
As added by P.L.12-1994, SEC.8. Amended by P.L.1-1997, SEC.67; P.L.43-2009, SEC.14.

IC 12-17.2-4-18.7
Violations posing immediate threat to life or well-being of child; orders
Sec. 18.7. (a) The division shall adopt rules under IC 4-22-2 to establish a list of violations of this article that would pose an immediate threat to the life or well-being of a child in the care of a licensee.
(b) If an employee or agent of the division determines that a violation described in subsection (a) exists, the division shall:
(1) issue an emergency or another temporary order under IC 4-21.5-4 requiring the licensee to immediately cease operation of the child care center; and
(2) contact the parent or guardian of each child enrolled in the child care center to inform the parent or guardian:
(A) that the division has issued an order to require the licensee to cease operation of the child care center; and
(B) of the reason for the order to cease operation;
pending the outcome of proceedings conducted under sections 20 through 22 of this chapter.
(c) An emergency or another temporary order issued by an employee or agent of the division must be approved by the director.
(d) An approval under subsection (c) may be communicated orally to the employee or agent issuing the order. However, the division shall maintain a written record of the approval.
As added by P.L.241-2003, SEC.9.

IC 12-17.2-4-19 Notice of enforcement actions; informal meetings
Sec. 19. Except as provided in section 18.7 or 29 of this chapter, the division shall give a licensee thirty (30) calendar days written notice by certified mail of an enforcement action. The licensee shall also be provided with the opportunity for an informal meeting with the division. The licensee must request the meeting within ten (10) working days after receipt of the certified notice.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.10.

IC 12-17.2-4-20
Administrative hearings
Sec. 20. (a) An administrative hearing concerning the decision of the division to impose a sanction under this chapter shall be provided upon a written request by the child care center. The request must be made within thirty (30) calendar days after receiving notice under section 18.7 or 19 of this chapter. The written request must be made separately from an informal meeting request made under section 19 of this chapter.
(b) The administrative hearing shall be held within sixty (60) calendar days after receiving the written request.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.11.

IC 12-17.2-4-21
Procedure for administrative hearings
Sec. 21. A hearing requested under section 20 of this chapter shall be held in accordance with IC 4-21.5-3.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-22
Issuance of decisions
Sec. 22. The division shall issue a decision within sixty (60) calendar days after the conclusion of the hearing.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-23
Cessation of operations upon suspension of license
Sec. 23. If a license is suspended, a licensed child care center shall cease operation and may not display the license.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-24
Reinstatement of suspended licenses
Sec. 24. To reinstate a suspended license the following must occur:
(1) The licensee must, within thirty (30) days of the notice of the suspension, submit a plan of corrective action to the division for approval.
(2) The plan must outline the steps and timetable for immediate

correction of the violations that caused the division to suspend the license.
(3) The division must approve the plan.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-25
Actions of division following suspensions of licenses
Sec. 25. Following the suspension, the division shall do one (1) of the following:
(1) Reinstate the license for the term of the original license.
(2) Revoke the license.
(3) Issue a new license.
(4) Deny a reapplication.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-26
Cessation of operations upon revocation of license
Sec. 26. A child care center shall cease operation when the license of the child care center is revoked.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-27
Notice of license revocation or suspension
Sec. 27. (a) After a license is revoked or suspended, the division shall publish notice under IC 5-3-1 and notify in writing each person responsible for the children in care that the license has been revoked or suspended.
(b) The written notice shall be sent to the last known address of the person responsible for the child in care and shall state that the license of the child care center has been revoked or suspended.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.12.

IC 12-17.2-4-28
Judicial review
Sec. 28. A final decision of the division made after a hearing is subject to judicial review under IC 4-21.5-5.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-29
Investigation of unlicensed facilities; injunctions; civil penalties; removal of children
Sec. 29. (a) The division shall investigate a report of an unlicensed child care center and report the division's findings to the attorney general and to the division's attorney and the prosecuting attorney in the county where the child care center is located.
(b) The attorney general or the division's attorney may do the following:
(1) Seek the issuance of a search warrant to assist in the investigation. (2) File an action for injunctive relief to stop the operation of a child care center if there is reasonable cause to believe that:
(A) the child care center is operating without a license required under this article; or
(B) a licensee's noncompliance with this article and the rules adopted under this article creates an imminent danger of serious bodily injury to a child or an imminent danger to the health of a child.
(3) Seek in a civil action a civil penalty not to exceed one hundred dollars ($100) a day for each day a child care center is operating without a license required under this article.
(c) The division may provide for the removal of children from child care centers described in subsection (b).
(d) An opportunity for an informal meeting with the division shall be available after the injunctive relief is ordered.
(e) The civil penalties collected under this section shall be deposited in the division of family resources child care fund established by IC 12-17.2-2-3.
(f) Section 34 of this chapter does not apply to the civil penalties imposed under this section.
As added by P.L.1-1993, SEC.141. Amended by P.L.145-2006, SEC.98; P.L.1-2007, SEC.123.

IC 12-17.2-4-30
Expiration of injunctions for operation without a license
Sec. 30. A court order granted under section 29(b)(2)(A) of this chapter expires when the child care center is issued a license.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-31
Expiration of injunctions for creation of imminent danger
Sec. 31. A court order granted under section 29(b)(2)(B) of this chapter expires upon the later of the following:
(1) Sixty (60) calendar days after the order is issued.
(2) When a final division decision is issued under sections 20 through 22 of this chapter if notice of an enforcement action is issued under section 19 of this chapter.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-32
Grounds for revocation of licenses
Sec. 32. (a) The following constitute sufficient grounds for revocation of a license:
(1) A determination by the department of child services of child abuse or neglect (as defined in IC 31-9-2-14) by:
(A) the licensee;
(B) an employee of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee; or
(C) a volunteer of the licensee who has direct contact, on a

regular and continuous basis, with children who are under the direct supervision of the licensee.
(2) A criminal conviction of the licensee, an employee of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee, or a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee, of any of the following:
(A) A felony.
(B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child care center without a license under section 35 of this chapter.
(D) A misdemeanor for operating a child care home without a license under IC 12-17.2-5-35.
(3) A determination by the division that the licensee made false statements in the licensee's application for licensure.
(4) A determination by the division that the licensee made false statements in the records required by the division.
(5) A determination by the division that the licensee previously operated a:
(A) child care center without a license under this chapter; or
(B) child care home without a license under IC 12-17.2-5.
(b) Notwithstanding subsection (a)(2), if:
(1) a license is revoked due to a criminal conviction of an employee or a volunteer of the licensee; and
(2) the division determines that the employee or volunteer has been dismissed by the licensee;
the criminal conviction of the former employee or former volunteer does not require revocation of a license.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.14; P.L.1-1997, SEC.68; P.L.109-2002, SEC.9; P.L.146-2006, SEC.5.

IC 12-17.2-4-33
Disciplinary sanctions
Sec. 33. (a) A licensee shall operate a child care center in compliance with the rules established under this article and is subject to the disciplinary sanctions under subsection (b) if the division finds that the licensee has violated this article.
(b) The division may impose any of the following sanctions when the division finds that a licensee has committed a violation under subsection (a):
(1) After complying with the procedural provisions in sections 19 through 22 of this chapter:
(A) suspend the license for not more than six (6) months; or
(B) revoke the license.
(2) Seek civil remedies under section 29 of this chapter.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-34 Civil penalty for violation of article
Sec. 34. (a) In addition to the other penalties imposed under this chapter, the division may impose a civil penalty of not more than one thousand dollars ($1,000) for the violation of this article.
(b) The division shall deposit the civil penalties collected under this section in the division of family resources child care fund established by IC 12-17.2-2-3.
As added by P.L.1-1993, SEC.141. Amended by P.L.145-2006, SEC.99.

IC 12-17.2-4-35
Violations of chapter
Sec. 35. A person who knowingly or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-4-36
Investigation of abuse or neglect; child care center
Sec. 36. (a) The department of child services shall conduct an investigation of a claim of abuse or neglect in a child care center.
(b) After an investigation under subsection (a), the department of child services shall make a determination of whether or not abuse or neglect occurred at the child care center.
(c) If the department of child services makes a determination under IC 31-33-8-12 that abuse or neglect at the child care center is substantiated, the department shall send a copy of its report to the appropriate licensing office of the division.
As added by P.L.146-2006, SEC.6.



CHAPTER 5. REGULATION OF CHILD CARE HOMES

IC 12-17.2-5-1
Operation of home without proper licensure; prohibition
Sec. 1. (a) A person may not operate a child care home without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a child care home without a license issued under this article.
(c) A person may not operate a child care home if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; and
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.16.

IC 12-17.2-5-2
Consultation with fire prevention and building safety commission
Sec. 2. The fire prevention and building safety commission must provide consultation regarding the licensure of child care homes to the division upon request.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-3
Applying for licenses
Sec. 3. (a) An applicant must apply for a child care home license on forms provided by the division.
(b) An applicant must submit the required information as part of the application.
(c) An applicant must submit with the application a statement attesting that the applicant has not been:
(1) convicted of:
(A) a felony;
(B) a misdemeanor relating to the health or safety of children;
(C) a misdemeanor for operating a child care center without a license under IC 12-17.2-4-35; or
(D) a misdemeanor for operating a child care home without a license under section 35 of this chapter; and
(2) charged with:
(A) a felony; (B) a misdemeanor relating to the health or safety of children;
(C) a misdemeanor for operating a child care center without a license under IC 12-17.2-4-35; or
(D) a misdemeanor for operating a child care home without a license under section 35 of this chapter;
during the pendency of the application.
(d) An applicant must submit the necessary information, forms, or consents for the division to:
(1) conduct a criminal history check on the applicant's spouse; and
(2) obtain a national criminal history background check on the applicant through the state police department under IC 10-13-3-39.
(e) An applicant must do the following:
(1) Conduct a criminal history check of the applicant's:
(A) employees;
(B) volunteers; and
(C) household members who are:
(i) at least eighteen (18) years of age; or
(ii) less than eighteen (18) years of age but have previously been waived from juvenile court to adult court.
(2) Maintain records of each criminal history check.
As added by P.L.1-1993, SEC.141. Amended by P.L.61-1993, SEC.11; P.L.136-1993, SEC.15; P.L.109-2002, SEC.10; P.L.241-2003, SEC.13; P.L.145-2006, SEC.100.

IC 12-17.2-5-3.5
Drug testing
Sec. 3.5. (a) A child care home shall, at no expense to the state, maintain and make available to the division upon request a copy of drug testing results for:
(1) the provider;
(2) an individual who resides with the provider and who is at least eighteen (18) years of age; and
(3) an individual who:
(A) is employed; or
(B) volunteers;
as a caregiver at the child care home.
The drug testing results for an individual described in subdivision (3) must be obtained before the individual is employed or allowed to volunteer as a caregiver.
(b) A child care home shall maintain a written policy specifying the following:
(1) That the:
(A) use of:
(i) tobacco;
(ii) alcohol; or
(iii) a potentially toxic substance in a manner other than the substance's intended purpose; and (B) use or possession of an illegal substance;
is prohibited in the child care home when child care is being provided.
(2) That drug testing of individuals who serve as caregivers at the child care home will be:
(A) performed based on a protocol established or approved by the division; and
(B) required if an individual is suspected of noncompliance with the requirements specified under subdivision (1).
(c) If:
(1) the drug testing results obtained under subsection (a) or (b) indicate the presence of a prohibited substance described in subsection (b)(1)(A)(ii), (b)(1)(A)(iii), or (b)(1)(B); or
(2) an individual refuses to submit to a drug test;
the child care home shall immediately suspend or terminate the individual's employment or volunteer service.
(d) A child care home that suspends an individual described in subsection (c) shall maintain a written policy providing for reinstatement of the individual following rehabilitation and drug testing results that are negative for a prohibited substance described in subsection (b)(1)(A)(ii), (b)(1)(A)(iii), or (b)(1)(B).
(e) Drug testing results obtained under this section are confidential and may not be disclosed for any purpose other than the purpose described in this section.
(f) A child care home that does not comply with this section is subject to:
(1) denial of an application for a license; or
(2) suspension or revocation of a license issued;
under this chapter.
As added by P.L.18-2003, SEC.29. Amended by P.L.6-2004, SEC.4; P.L.16-2006, SEC.5.

IC 12-17.2-5-4
Grounds for denial of license applications
Sec. 4. (a) The following constitute sufficient grounds for a denial of a license application:
(1) A determination by the department of child services established by IC 31-25-1-1 of child abuse or neglect (as defined in IC 31-9-2-14) by:
(A) the applicant;
(B) a member of the applicant's household;
(C) an employee of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant; or
(D) a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant.
(2) A criminal conviction of the applicant, an employee of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the

applicant, a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant, or a member of the applicant's household, of any of the following:
(A) A felony.
(B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child care center without a license under IC 12-17.2-4-35.
(D) A misdemeanor for operating a child care home without a license under section 35 of this chapter.
(3) A determination by the division that the applicant made false statements in the applicant's application for licensure.
(4) A determination by the division that the applicant made false statements in the records required by the division.
(5) A determination by the division that the applicant previously operated a:
(A) child care center without a license under IC 12-17.2-4; or
(B) child care home without a license under this chapter.
(b) Notwithstanding subsection (a)(2), if:
(1) a license application is denied due to a criminal conviction of:
(A) an employee or a volunteer of the applicant; or
(B) a member of the applicant's household; and
(2) the division determines that the:
(A) employee or volunteer has been dismissed by the applicant; or
(B) member of the applicant's household is no longer a member of the applicant's household;
the criminal conviction of the former employee, former volunteer, or former member does not require denial of a license application.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.17; P.L.1-1997, SEC.69; P.L.109-2002, SEC.11; P.L.146-2006, SEC.7; P.L.124-2007, SEC.5.

IC 12-17.2-5-5
Incomplete applications
Sec. 5. The division may not act on an incomplete application. The division shall return an incomplete application with a notation as to omissions. The return of an incomplete application shall be without prejudice.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-6
Investigation of applicants
Sec. 6. The division shall investigate a person seeking licensure to determine whether the person is in compliance with this article. The investigation shall be conducted any time the home is in operation in announced or unannounced visits. Activities may include onsite inspections, record reading, observation, and

interviewing. The division may require that evidence of compliance with the rules be presented in a form and manner specified in the rules.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-6.3
Class I child care home
Sec. 6.3. (a) To qualify for a license to operate a class I child care home under this chapter, a person must do the following:
(1) Provide documentation to the division that the licensee has received a high school diploma or a high school equivalency certificate as described in IC 12-14-5-2.
(2) Provide documentation to the division that the licensee:
(A) has completed;
(B) is enrolled in; or
(C) agrees to complete within the next three (3) years;
a child development associate credential program or a similar program approved by the division.
(3) Complete the training course taught or approved by the division concerning safe sleeping practices for a child within the person's care as described in IC 12-17.2-2-1(10).
The division may grant a waiver or variance of the requirement under subdivision (2).
(b) A class I child care home may serve a school age child during a break in the school year that exceeds four (4) weeks if the following conditions are met:
(1) The school age child:
(A) was in the home part time during the four (4) months preceding the break; or
(B) has a sibling attending the child care home.
(2) The child care home meets the following requirements:
(A) Provides at least thirty-five (35) square feet for each child.
(B) Maintains the child to staff ratio required under rules adopted by the division for each age group of children in attendance.
(C) Provides age appropriate toys, games, equipment, and activities for each age group of children enrolled.
(D) If the licensee does not reside in the child care home, the child care home has:
(i) at least two (2) exits that comply with the exit requirements for an E-3 building occupancy classification under the Indiana building code adopted by the fire prevention and building safety commission; and
(ii) an illuminated exit sign over each required exit or emergency lighting for each required exit.
(3) The licensee for the child care home has maintained a class I child care home license for at least twelve (12) children:
(A) for at least one (1) year; and
(B) without any citations for noncompliance. As added by P.L.247-2001, SEC.8. Amended by P.L.162-2005, SEC.3.

IC 12-17.2-5-6.5
Qualification for licensure of class II child care home
Sec. 6.5. (a) To qualify for a license to operate a class II child care home under this chapter, a person must do the following:
(1) Provide all child care services on the first story of the child care home unless the class II child care home meets the exceptions to the first story requirements contained in the Indiana building code adopted by the fire prevention and building safety commission in effect at the time the class II child care home provider applies for licensure.
(2) Provide a smoke detection system that is:
(A) hard wired to the building's electrical system; and
(B) wired in a manner that activates all of the detector devices in the building when one (1) detector device is activated.
(3) Provide a fire extinguisher in each room that is used to provide child care services.
(4) Meet:
(A) the exit requirements for an E-3 building occupancy classification under the Indiana building code adopted by the fire prevention and building safety commission, except for any illumination requirements, in effect at the time the class II child care home provider initially applies for licensure; and
(B) the illumination requirements established in section 6.3(b)(2)(D) of this chapter.
(5) Provide a minimum of thirty-five (35) square feet for each child.
(6) Conduct fire drills required under article 37 of the Indiana fire prevention code adopted by the fire prevention and building safety commission in effect at the time the class II child care home provider applies for licensure.
(7) Apply for a license before July 1, 1996, or after June 30, 2001.
(8) Comply with rules adopted by the division of family resources for class II child care homes.
(9) Complete the training course taught or approved by the division concerning safe sleeping practices for a child within the person's care as described in IC 12-17.2-2-1(10).
(b) To qualify for a license to operate a class II child care home under this chapter, a person, before applying for the license, must have:
(1) a class I child care home license; or
(2) at least one (1) year of experience as a caregiver in a child care home or child care center.
As added by P.L.136-1993, SEC.18. Amended by P.L.106-1996, SEC.2; P.L.247-2001, SEC.9; P.L.162-2005, SEC.4; P.L.145-2006,

SEC.101.

IC 12-17.2-5-7
Issuance of licenses
Sec. 7. The division shall issue a license to a person who meets all of the license requirements when an investigation shows the applicant to be in compliance under this article.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-7.5
License indication of class I or II child care home; sanctions for noncompliance with number of children or requirements of home within class
Sec. 7.5. (a) The license issued to a person for the operation of a child care home under section 7 of this chapter shall indicate whether the child care home is licensed as a class I child care home or a class II child care home.
(b) A person who:
(1) holds a license to operate a class I child care home; and
(2) at any time serves a number of children greater than the number allowed under IC 12-7-2-33.7;
is subject to sanctions under section 33 of this chapter, a civil penalty under section 34 of this chapter, and the criminal penalty set forth in section 35 of this chapter.
(c) A person who:
(1) holds a license to operate a class II child care home; and
(2) at any time:
(A) serves a number of children greater than the number allowed under IC 12-7-2-33.8; or
(B) fails to comply with the requirements for class II child care homes set forth in section 6.5 of this chapter;
is subject to sanctions under section 33 of this chapter, a civil penalty under section 34 of this chapter, and the criminal penalty set forth in section 35 of this chapter.
As added by P.L.136-1993, SEC.19.

IC 12-17.2-5-8
Eligibility for waivers and variances
Sec. 8. A child care home may be eligible to receive a waiver or variance from the requirements of this chapter by complying with IC 12-17.2-2-10.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-9
Denial of licenses
Sec. 9. (a) The division shall deny a license when an applicant fails to meet the requirements for a license.
(b) The division shall send written notice by certified mail that the application has been denied and give the reasons for the denial.
(c) An administrative hearing concerning the denial of a license

shall be provided upon written request by the applicant. The request must be made within thirty (30) calendar days after receiving the written notice under subsection (b).
(d) The administrative hearing shall be held within sixty (60) calendar days after receiving the written request.
(e) The administrative hearing shall be held in accordance with IC 4-21.5-3.
(f) The division shall issue a decision within sixty (60) calendar days after the conclusion of the hearing.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-10
Delegation of investigations; issuance or notification of denial of licenses; supervision and monitoring
Sec. 10. (a) The division may delegate the investigation of child care homes to a person. The person is responsible for completing a child care home licensing study that shows substantial compliance with child care rules and is the basis of a recommendation for licensure to the division.
(b) The division shall issue the license or notify the person if a license is not to be issued, giving the reasons for the denial.
(c) After licensure, the person shall supervise and monitor the child care home in relation to the rules for licensure and shall recommend subsequent licensing and enforcement actions.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-11
Investigation of unlicensed premises
Sec. 11. The division shall investigate any premises that the division has reason to believe are being used for child care without a license in circumstances where a license is required.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-12
Expiration, transferability, display, and renewal of licenses; other information
Sec. 12. (a) A license for a child care home expires two (2) years after the date of issuance, unless revoked, modified to a probationary or suspended status, or voluntarily returned.
(b) A license issued under this chapter:
(1) is not transferable;
(2) applies only to the licensee and the location stated in the application; and
(3) remains the property of the division.
(c) A current license shall be publicly displayed.
(d) When a licensee submits a timely application for renewal, the current license shall remain in effect until the division issues a license or denies the application.
(e) A licensee shall publicly display and make available, as a handout, written documentation of: (1) any changes in the status of the licensee's license; and
(2) a telephone number and an Internet site where information may be obtained from the division regarding:
(A) the current status of the licensee's license;
(B) any complaints filed with the division concerning the licensee; and
(C) violations of this article by the licensee; and
(3) a telephone number of the office of the Indiana child care resource and referral program of the county in which the child care home is located.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.14.

IC 12-17.2-5-13
Provisional licenses
Sec. 13. (a) The division may grant a provisional license to an applicant who is not able to demonstrate compliance with a rule because the child care home is not in full operation.
(b) The provisional license shall be granted for not more than one (1) year and is subject to review every three (3) months.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-14
Probationary licenses
Sec. 14. (a) The division may grant a probationary license to a licensee who is temporarily unable to comply with a rule if:
(1) the noncompliance does not present an immediate threat to the health and well-being of the children;
(2) the licensee files a plan with the division to correct the areas of noncompliance within the probationary period; and
(3) the division approves the plan.
(b) A probationary license is valid for not more than six (6) months. The division may extend a probationary license for one (1) additional period of six (6) months.
(c) An existing license is invalidated when a probationary license is issued.
(d) At the expiration of the probationary license, the division shall reinstate the original license to the end of the original term of the license, issue a new license, or revoke the license.
(e) Upon receipt of a probationary license, the licensee shall return to the division the previously issued license.
(f) The division shall:
(1) upon issuing a probationary license under this section, provide written notice to the licensee that the division will provide the notice required under subdivision (2); and
(2) not more than seven (7) days after issuing a probationary license under this section, publish notice under IC 5-3-1 and provide written notice to the parent or guardian of each child enrolled in the child care home of the:
(A) issuance of the probationary license; and (B) reason for the issuance of the probationary license.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.15.

IC 12-17.2-5-15
Inspections
Sec. 15. The division shall do the following:
(1) Make annual onsite inspections.
(2) Keep written records of the division's monitoring activities and inspections.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-16
Cooperation by licensees
Sec. 16. The licensee shall cooperate with the division in carrying out these activities, including permitting the division to conduct announced or unannounced inspections.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-17
Unscheduled visits by parents and guardians
Sec. 17. Unscheduled visits by a custodial parent or guardian of a child shall be permitted at any time the child care home is in operation.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-17.5
Supervision of children
Sec. 17.5. A licensee shall ensure that a child in the licensee's care is continually supervised by a caregiver.
As added by P.L.18-2003, SEC.30.

IC 12-17.2-5-18
Records
Sec. 18. (a) A licensee shall keep records regarding each child in the control and care of the licensee as the division requires and shall report to the division, upon request, the facts the division requires with reference to children.
(b) The division shall keep records regarding children and facts learned about children and their parents or relatives confidential.
(c) The following are permitted access to records regarding children and facts learned about children:
(1) A state agency involved in the licensing of the child care home.
(2) A legally mandated child protection agency.
(3) A law enforcement agency.
(4) An agency having the legal responsibility to care for a child placed at the child care home.
(5) The parent, guardian, or custodian of the child at the child care home. As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-18.1
Immunizations
Sec. 18.1. (a) After December 31, 2002, a licensee shall maintain and annually update documentation provided by the physician of each child who is cared for in a child care home where the licensee provides child care that the child has received complete age appropriate immunizations, including:
(1) conjugated pneumococcal vaccine; and
(2) varicella vaccine or a demonstrated immunity to varicella.
The state department of health shall determine for each age level the immunizations that constitute complete age appropriate immunizations.
(b) A licensee meets the requirement of subsection (a) if:
(1) a child's parent:
(A) objects to immunizations for religious reasons; and
(B) provides documentation of the parent's objection;
(2) the child's physician provides documentation of a medical reason the child should not be immunized; or
(3) the child's physician provides documentation that the child is currently in the process of receiving complete age appropriate immunizations;
and the licensee maintains and annually updates the documentation provided by the parent or physician under this subsection.
As added by P.L.121-2002, SEC.3. Amended by P.L.18-2003, SEC.31.

IC 12-17.2-5-18.2
Certifications required
Sec. 18.2. (a) At least one (1) adult individual who maintains annual certification in a course of cardiopulmonary resuscitation applicable to all age groups of children cared for by the child care home shall be present at all times when a child is in the care of a child care home.
(b) An individual who:
(1) is employed; or
(2) volunteers;
as a caregiver at a child care home shall maintain current certification in first aid applicable to all age groups of children cared for by the child care home.
As added by P.L.18-2003, SEC.32.

IC 12-17.2-5-18.6
Duties of child care home regarding missing child reports
Sec. 18.6. (a) Upon receiving a report under IC 31-36-1-4, a child care home shall thoroughly inspect the report. If the child care home finds that a child on the report required under IC 31-36-1-4 is enrolled at the child care home, the child care home shall immediately notify the Indiana clearinghouse for information on

missing children and missing endangered adults.
(b) Upon receiving a report under IC 31-36-1-4, a child care home shall attach a notice to the child's enrollment records stating that the child has been reported missing. The child care home shall remove the notice when the center is notified under IC 31-36-2-6 that the child has been found.
(c) If a request for the enrollment records of a missing child is received, the child care home shall:
(1) obtain:
(A) the name, address, and telephone number of the person making the request; and
(B) the reason that the person is requesting the school records; and
(2) immediately notify the Indiana clearinghouse for information on missing children and missing endangered adults.
(d) The child care home may not issue a copy of the enrollment records of a child reported missing without authorization from the Indiana clearinghouse for information on missing children and missing endangered adults and may not inform the person making the request that a notice that the child has been reported missing has been attached to the child's records.
As added by P.L.12-1994, SEC.9. Amended by P.L.1-1997, SEC.70; P.L.43-2009, SEC.15.

IC 12-17.2-5-18.7
Violations posing immediate threat to life or well-being of child; orders
Sec. 18.7. (a) The division shall adopt rules under IC 4-22-2 to establish a list of violations of this article that would pose an immediate threat to the life or well-being of a child in the care of a licensee.
(b) If an employee or agent of the division determines that a violation described in subsection (a) exists, the division shall:
(1) issue an emergency or another temporary order under IC 4-21.5-4 requiring the licensee to immediately cease operation of the child care home; and
(2) contact the parent or guardian of each child enrolled in the child care home to inform the parent or guardian:
(A) that the division has issued an order to require the licensee to cease operation of the child care home; and
(B) of the reason for the order to cease operation;
pending the outcome of proceedings conducted under sections 20 through 22 of this chapter.
(c) An emergency or another temporary order issued by an employee or agent of the division must be approved by the director.
(d) An approval under subsection (c) may be communicated orally to the employee or agent issuing the order. However, the division shall maintain a written record of the approval.
As added by P.L.241-2003, SEC.16.
IC 12-17.2-5-19
Notice of enforcement actions; informal meetings
Sec. 19. Except as provided in section 18.7 or 29 of this chapter, the division shall give a licensee thirty (30) calendar days written notice by certified mail of an enforcement action. The licensee shall also be provided with the opportunity for an informal meeting with the division. The licensee must request the meeting within ten (10) working days after receipt of the certified notice.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.17.

IC 12-17.2-5-20
Administrative hearings
Sec. 20. (a) An administrative hearing concerning the decision of the division to impose a sanction under this chapter shall be provided upon a written request by the child care home. The request must be made within thirty (30) calendar days after receiving notice under section 18.7 or 19 of this chapter. The written request must be made separately from an informal meeting request made under section 19 of this chapter.
(b) The administrative hearing shall be held within sixty (60) calendar days after receiving the written request.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.18.

IC 12-17.2-5-21
Procedure for administrative hearings
Sec. 21. A hearing requested under section 20 of this chapter shall be held in accordance with IC 4-21.5-3.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-22
Issuance of decisions
Sec. 22. The division shall issue a decision within sixty (60) calendar days after the conclusion of the hearing.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-23
Cessation of operations upon suspension of license
Sec. 23. If a license is suspended, a licensed child care home shall cease operation and may not display the license.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-24
Reinstatement of suspended licenses
Sec. 24. To reinstate a suspended license, the following must occur:
(1) The licensee must, within thirty (30) days of the notice of the suspension, submit a plan of corrective action to the division for approval. (2) The plan must outline the steps and timetable for immediate correction of the violations that caused the division to suspend the license.
(3) The division must approve the plan.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-25
Actions of division following suspensions of licenses
Sec. 25. Following the suspension, the division shall do one (1) of the following:
(1) Reinstate the license for the term of the original license.
(2) Revoke the license.
(3) Issue a new license.
(4) Deny a reapplication.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-26
Cessation of operations upon revocation of license
Sec. 26. A child care home shall cease operation when the license of the child care home is revoked.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-27
Notice of license revocation or suspension
Sec. 27. (a) After a license is revoked or suspended, the division shall publish notice under IC 5-3-1 and notify in writing each person responsible for the children in care that the license has been revoked or suspended.
(b) The written notice shall be sent to the last known address of the person responsible for the child in care and shall state that the license of the child care home has been revoked or suspended.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.19.

IC 12-17.2-5-28
Judicial review
Sec. 28. A final decision of the division made after a hearing is subject to judicial review under IC 4-21.5-5.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-29
Investigation of unlicensed facilities; injunctions; civil penalties; removal of children
Sec. 29. (a) The division shall investigate a report of an unlicensed child care home and report the division's findings to the attorney general and to the division's attorney and the prosecuting attorney in the county where the child care home is located.
(b) The attorney general or the county department of public welfare attorney may do the following:
(1) Seek the issuance of a search warrant to assist in the

investigation.
(2) File an action for injunctive relief to stop the operation of a child care home if there is reasonable cause to believe that:
(A) the child care home is operating without a license required under this article; or
(B) a licensee's noncompliance with this article and the rules adopted under this article creates an imminent danger of serious bodily injury to a child or an imminent danger to the health of a child.
(3) Seek in a civil action a civil penalty not to exceed one hundred dollars ($100) a day for each day a child care home is operating without a license required under this article.
(c) The division may provide for the removal of children from child care homes described in subsection (b).
(d) An opportunity for an informal meeting with the division shall be available after the injunctive relief is ordered.
(e) The civil penalties collected under this section shall be deposited in the division of family resources child care fund established by IC 12-17.2-2-3.
(f) Section 34 of this chapter does not apply to the civil penalties imposed under this section.
As added by P.L.1-1993, SEC.141. Amended by P.L.145-2006, SEC.102; P.L.1-2007, SEC.124.

IC 12-17.2-5-30
Expiration of injunctions for operation without a license
Sec. 30. A court order granted under section 29(b)(2)(A) of this chapter expires when the child care home is issued a license.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-31
Expiration of injunctions for creation of imminent danger
Sec. 31. A court order granted under section 29(b)(2)(B) of this chapter expires upon the later of the following:
(1) Sixty (60) calendar days after the order is issued.
(2) When a final division decision is issued under sections 20 through 22 of this chapter if notice of an enforcement action is issued under section 19 of this chapter.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-32
Grounds for revocation of licenses
Sec. 32. (a) The following constitute sufficient grounds for revocation of a license:
(1) A determination by the department of child services of child abuse or neglect (as defined in IC 31-9-2-14) by:
(A) the licensee;
(B) a member of the licensee's household;
(C) an employee of the licensee who has direct contact, on a regular and continuous basis, with children who are under

the direct supervision of the licensee; or
(D) a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee.
(2) A criminal conviction of the licensee, an employee of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee, a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee, or a member of the licensee's household, of any of the following:
(A) A felony.
(B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child care center without a license under IC 12-17.2-4-35.
(D) A misdemeanor for operating a child care home without a license under section 35 of this chapter.
(3) A determination by the division that the licensee made false statements in the licensee's application for licensure.
(4) A determination by the division that the licensee made false statements in the records required by the division.
(5) A determination by the division that the licensee previously operated a:
(A) child care center without a license under IC 12-17.2-4; or
(B) child care home without a license under this chapter.
(b) Notwithstanding subsection (a)(2), if:
(1) a license is revoked due to a criminal conviction of:
(A) an employee or a volunteer of the licensee's; or
(B) a resident of the licensee's household; and
(2) the division determines that the:
(A) employee or volunteer has been dismissed by the licensee; or
(B) member of the licensee's household is no longer a member of the licensee's household;
the criminal conviction of the former employee, former volunteer, or former member does not require revocation of a license.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.20; P.L.1-1997, SEC.71; P.L.109-2002, SEC.12; P.L.146-2006, SEC.8; P.L.124-2007, SEC.6.

IC 12-17.2-5-33
Disciplinary sanctions
Sec. 33. (a) A licensee shall operate a child care home in compliance with the rules established under this article and is subject to the disciplinary sanctions under subsection (b) if the division finds that the licensee has violated this article.
(b) The division may impose any of the following sanctions when the division finds that a licensee has committed a violation under subsection (a): (1) After complying with the procedural provisions in sections 19 through 22 of this chapter:
(A) suspend the license for not more than six (6) months; or
(B) revoke the license.
(2) Seek civil remedies under section 29 of this chapter.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-34
Civil penalty for violation of article
Sec. 34. (a) In addition to the other penalties imposed under this chapter, the division may impose a civil penalty of not more than one thousand dollars ($1,000) for the violation of this article.
(b) The division shall deposit the civil penalties collected under this section in the division of family resources child care fund established by IC 12-17.2-2-3.
As added by P.L.1-1993, SEC.141. Amended by P.L.145-2006, SEC.103.

IC 12-17.2-5-35
Violations of chapter
Sec. 35. A person who knowingly or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-36
Prohibition of care home classification for E building occupancy
Sec. 36. The fire prevention and building safety commission may not adopt rules that classify a child care home as an E building occupancy classification.
As added by P.L.136-1993, SEC.21.

IC 12-17.2-5-37
Investigation of abuse or neglect; child care home
Sec. 37. (a) The department of child services shall conduct an investigation of a claim of abuse or neglect at a child care home.
(b) After an investigation under subsection (a), the department of child services shall make a determination of whether or not abuse or neglect occurred at the child care home.
(c) If the department of child services makes a determination under IC 31-33-8-12 that abuse or neglect at the child care home is substantiated, the department shall send a copy of its report to the appropriate licensing office at the division.
As added by P.L.146-2006, SEC.9.



CHAPTER 6. REGULATION OF CHILD CARE MINISTRIES

IC 12-17.2-6-2
Operation of unlicensed ministries
Sec. 2. An unlicensed child care ministry under section 1 of this chapter may not operate unless the child care ministry has registered with and met the requirements of the division and the division of fire and building safety. Registration forms shall be provided by the division and the division of fire and building safety.
As added by P.L.1-1993, SEC.141. Amended by P.L.1-2006, SEC.193.

IC 12-17.2-6-3
Registration of licensed ministries
Sec. 3. The operator of a licensed child care ministry under section 1 of this chapter shall register under section 2 of this chapter at least ninety (90) days before the expiration of the child care ministry's license or ninety (90) days before surrendering the license.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-6-4
Inspection of unlicensed ministries by division
Sec. 4. (a) The division shall inspect a child care ministry registered under section 2 of this chapter to ensure that the child care ministry complies with the rules of the division adopted under IC 12-17.2-2-5(a).
(b) The division shall make an inspection described in subsection (a):
(1) at least semiannually; and
(2) additionally as determined necessary by the division, but not more than four (4) inspections per year per child care ministry.
As added by P.L.1-1993, SEC.141. Amended by P.L.16-2006, SEC.6.

IC 12-17.2-6-5
Rules for fire prevention and inspection of unlicensed ministries
Sec. 5. (a) As used in this section, "primary use of the building" means the occupancy classification that is:
(1) most closely related to the intended use of the building; and
(2) determined by the rules of the fire prevention and building

safety commission in effect at the time that the child care ministry is first registered.
(b) The state fire marshal shall inspect a child care ministry registered under section 2 of this chapter to ensure that the child care ministry complies with the requirements of subsection (c).
(c) Except as provided in the following, a registered child care ministry shall comply with all rules of the fire prevention and building safety commission applicable to the primary use of the building:
(1) A registered child care ministry with an occupant load of at least fifty (50) shall do either of the following:
(A) Install and maintain a fire alarm system in compliance with the rules of the fire prevention and building safety commission.
(B) Provide a notice on a form prescribed by the division of fire and building safety to the parents of each child who attends the ministry stating that the ministry does not have the same level of fire safety protection as a licensed child care center.
(2) Each registered child care ministry with an occupant load of less than fifty (50) shall do either of the following:
(A) Install and maintain in good operating condition at least one (1) battery operated smoke detector in each room and corridor used by the ministry.
(B) Provide a notice on a form prescribed by the division of fire and building safety to the parents of each child who attends the ministry stating that the ministry does not have the same level of fire safety protection as a licensed child care center.
(3) Each registered child care ministry shall comply with the rules of the fire prevention and building safety commission concerning fire drills.
For purposes of this subsection, occupant load is determined by dividing the total square footage of the area used by the child care ministry by thirty-five (35) and rounding any result that is not a whole number up to the next whole number.
(d) The state fire marshal shall make an inspection of a child care ministry registered under section 2 of this chapter at least annually.
(e) During an inspection, the state fire marshal shall inspect the structure in which the child care ministry is conducted for fire safety and life safety with respect to the structure's primary use.
As added by P.L.1-1993, SEC.141. Amended by P.L.159-1995, SEC.2; P.L.1-2006, SEC.194.

IC 12-17.2-6-6
Inspection notices for unlicensed ministries
Sec. 6. Upon the completion of the inspections required under this chapter, a notice signed by the inspectors from the division and the division of fire and building safety shall be issued to the operator of each child care ministry found to be in compliance. The notice shall

be placed in a conspicuous place in the child care ministry, and must be in substantially the following form:
"THIS UNLICENSED REGISTERED CHILD CARE MINISTRY has been inspected and complies with state rules concerning health and sanitation in child care ministries.

DATE ________________________

SIGNATURE ________________________

DIVISION OF FAMILY RESOURCES

DATE ________________________

SIGNATURE ________________________

DIVISION OF FIRE AND BUILDING SAFETY".

IC 12-17.2-6-7
Notice to parents and guardians by unlicensed ministries
Sec. 7. The operator of a child care ministry registered under section 2 of this chapter shall provide a notice to the parent or guardian of a child enrolled in the child care ministry. The notice must be signed by the parent or guardian when the child is enrolled in the child care ministry and must be kept on file at the child care ministry until two (2) years after the last day the child attends the child care ministry. This notice must be maintained by the child care ministry and made available to the division upon request. The notice must be in the following form:
"I understand that this child care ministry is not licensed under the laws of Indiana. However, I understand that this child care ministry must comply with the state rules concerning sanitation and fire and life safety for the primary use of the structure in which it is conducted. I understand that it is my responsibility to ensure that the nutritional and health needs of my child are met while my child is at the child care ministry.

SIGNATURE ____________________".

IC 12-17.2-6-9
Loss of exemption for violation of chapter
Sec. 9. A child care ministry is not exempt under section 1 of this

chapter if the operator or an employee of the child care ministry violates this chapter.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-6-10
Advertising requirements for exempt ministries
Sec. 10. A child care ministry that is exempt from licensing under this chapter must clearly state in all of its paid promotional advertising that the child care ministry is providing child care as an extension of the ministry's church or religious ministry. A child care ministry that is exempt from licensing under this chapter must be referred to in all of its paid promotional advertising as a child care ministry.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-6-11
Immunization of children
Sec. 11. (a) The parent or guardian of a child shall, when the child is enrolled in a child care ministry, provide the child care ministry with proof that the child has received the required immunizations against the following:
(1) Diphtheria.
(2) Whooping cough.
(3) Tetanus.
(4) Measles.
(5) Rubella.
(6) Poliomyelitis.
(7) Mumps.
(b) A child enrolled in a child care ministry may not be required to undergo an immunization required under this section if the parents object for religious reasons. The objection must be:
(1) made in writing;
(2) signed by the child's parent or guardian; and
(3) delivered to the child care ministry.
(c) If a physician certifies that a particular immunization required by this section is or may be detrimental to the child's health, the requirements of this section for that particular immunization are inapplicable to that child until the immunization is found to be no longer detrimental to the child's health.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-6-12
Registration fees of division
Sec. 12. (a) The division shall charge a child care ministry a fifty dollar ($50) fee for processing a registration under section 2 of this chapter.
(b) The division shall deposit the fees collected under subsection (a) in the division of family resources child care fund established by IC 12-17.2-2-3.
As added by P.L.1-1993, SEC.141. Amended by P.L.145-2006,

SEC.106.

IC 12-17.2-6-13
Registration fees of fire marshal
Sec. 13. (a) The state fire marshal shall charge a child care ministry a fifty dollar ($50) fee for processing a registration under section 2 of this chapter.
(b) The state fire marshal shall deposit the fees collected under subsection (a) in the fire and building services fund established by IC 22-12-6-1.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-6-14
Criminal history checks; individuals prohibited from employment or volunteering
Sec. 14. The child care ministry must do the following:
(1) Conduct a criminal history check of the child care ministry's employees and volunteers.
(2) Refrain from employing, or allowing to serve as a volunteer, an individual who:
(A) has been convicted of any of the following felonies:
(i) Murder (IC 35-42-1-1).
(ii) Causing suicide (IC 35-42-1-2).
(iii) Assisting suicide (IC 35-42-1-2.5).
(iv) Voluntary manslaughter (IC 35-42-1-3).
(v) Reckless homicide (IC 35-42-1-5).
(vi) Battery (IC 35-42-2-1).
(vii) Aggravated battery (IC 35-42-2-1.5).
(viii) Kidnapping (IC 35-42-3-2).
(ix) Criminal confinement (IC 35-42-3-3).
(x) A felony sex offense under IC 35-42-4.
(xi) Carjacking (IC 35-42-5-2).
(xii) Arson (IC 35-43-1-1).
(xiii) Incest (IC 35-46-1-3).
(xiv) Neglect of a dependent (IC 35-46-1-4(a)(1) and IC 35-46-1-4(a)(2)).
(xv) Child selling (IC 35-46-1-4(d)).
(xvi) A felony involving a weapon under IC 35-47 or IC 35-47.5.
(xvii) A felony relating to controlled substances under IC 35-48-4.
(xviii) An offense relating to material or a performance that is harmful to minors or obscene under IC 35-49-3.
(xix) A felony that is substantially equivalent to a felony listed in items (i) through (xviii) for which the conviction was entered in another state.
(B) has been convicted of a misdemeanor related to the health or safety of a child; or
(C) is a person against whom an allegation of child abuse or neglect has been substantiated under IC 31-33. (3) Maintain records of each criminal history check.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.22 and P.L.61-1993, SEC.12; P.L.124-2007, SEC.7.

IC 12-17.2-6-15
Unscheduled visits by parents and guardians
Sec. 15. Unscheduled visits by a custodial parent or guardian of a child shall be permitted at any time a child care ministry is in operation.
As added by P.L.1-1993, SEC.141.






ARTICLE 17.4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17.6. CHILDREN'S HEALTH INSURANCE PROGRAM

CHAPTER 1. DEFINITIONS

IC 12-17.6-1-2
"Crowd out"
Sec. 2. "Crowd out" means the extent to which:
(1) families substitute coverage offered under the program for employer sponsored health insurance coverage for children; or
(2) employers:
(A) reduce or eliminate health insurance benefits for children under an employer based health insurance plan; or
(B) increase the employee's share of the cost of benefits for children under an employer based health insurance plan relative to the total cost of the plan;
as a result of the program.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-1-2.6
"Emergency"
Sec. 2.6. "Emergency" means a medical condition that manifests itself by acute symptoms of such severity, including severe pain, that the absence of immediate medical attention could reasonably be expected by a prudent lay person who possesses an average knowledge of health and medicine to:
(1) place an individual's health in serious jeopardy;
(2) result in serious impairment to the individual's bodily functions; or
(3) result in serious dysfunction of a bodily organ or part of the individual.
As added by P.L.95-2000, SEC.2. Amended by P.L.223-2001, SEC.12 and P.L.283-2001, SEC.32.

IC 12-17.6-1-3
"Fund"
Sec. 3. "Fund" refers to the children's health insurance program fund established by IC 12-17.6-7-1.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-1-4
"Office" Sec. 4. "Office" refers to the office of the children's health insurance program established by IC 12-17.6-2-1.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-1-5
"Program"
Sec. 5. "Program" refers to the children's health insurance program established by IC 12-17.6-2.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-1-6
"Provider"
Sec. 6. "Provider" has the meaning set forth in IC 12-7-2-149.1(2).
As added by P.L.273-1999, SEC.177. Amended by P.L.241-2003, SEC.20.



CHAPTER 2. PROGRAM ADMINISTRATION

IC 12-17.6-2-2
Design and administration of health benefits coverage system
Sec. 2. The office shall design and administer a system to provide health benefits coverage for children eligible for the program.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-3
Use of same factors as Medicaid managed care program for children
Sec. 3. To the greatest extent possible, the office shall use the same:
(1) eligibility determination;
(2) enrollment;
(3) provider networks; and
(4) claims payment systems;
as are used by the Medicaid managed care program for children.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-4
Feasibility studies
Sec. 4. The office shall evaluate the feasibility of the following:
(1) Establishing a program to subsidize employer sponsored coverage under the program.
(2) Expanding health insurance coverage under the program to other populations as provided under section 2105(c)(3) of the federal Social Security Act.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-5
Program review requirements
Sec. 5. Reviews of the program shall:
(1) be conducted in compliance with federal requirements; and
(2) include an analysis of the extent to which crowd out is occurring.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-6
Performance criteria and monitoring
Sec. 6. The office shall do the following:
(1) Establish performance criteria and evaluation measures.
(2) Monitor program performance. (3) Adopt a formula that:
(A) specifies the premiums, if any, to be paid by the parent or guardian of a child enrolled in the program; and
(B) is based on the child's family income.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-7
Evaluation of program
Sec. 7. (a) The office shall contract with an independent organization to evaluate the program.
(b) The office shall report the results of each evaluation to the:
(1) children's health policy board established by IC 4-23-27-2; and
(2) select joint commission on Medicaid oversight established by IC 2-5-26-3.
(c) This section does not modify the requirements of other statutes relating to the confidentiality of medical records.
As added by P.L.273-1999, SEC.177. Amended by P.L.66-2002, SEC.11.

IC 12-17.6-2-8
Contracts with community entities
Sec. 8. The office may, in administering the program, contract with community entities, including private entities, for the following:
(1) Outreach for and enrollment in the managed care program.
(2) Provision of services.
(3) Consumer education and public health education.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-9
Creative methods reflective of community level objectives
Sec. 9. (a) The office shall incorporate creative methods, reflective of community level objectives and input, to do the following:
(1) Encourage beneficial and appropriate use of health care services.
(2) Pursue efforts to enhance provider availability.
(b) In determining the best approach for each area, the office shall do the following:
(1) Evaluate distinct market areas.
(2) Weigh the advantages and disadvantages of alternative delivery models, including the following:
(A) Risk based managed care only.
(B) Primary care gatekeeper model only.
(C) A combination of clauses (A) and (B).
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-10
Program to subsidize employer sponsored coverage
Sec. 10. (a) The office may establish a program to subsidize

employer sponsored coverage for:
(1) eligible individuals; and
(2) the families of eligible individuals;
consistent with federal law.
(b) If the office establishes a program under subsection (a), the employer sponsored benefit package must comply with federal law.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-11
Rules
Sec. 11. (a) The office shall adopt rules under IC 4-22-2 to implement the program.
(b) The office may adopt emergency rules under IC 4-22-2-37.1 to implement the program on an emergency basis.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-12
Annual report
Sec. 12. Not later than April 1, the office shall provide a report describing the program's activities during the preceding calendar year to the:
(1) budget committee;
(2) legislative council;
(3) children's health policy board established by IC 4-23-27-2; and
(4) select joint commission on Medicaid oversight established by IC 2-5-26-3.
A report provided under this section to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.273-1999, SEC.177. Amended by P.L.66-2002, SEC.12; P.L.28-2004, SEC.110.



CHAPTER 3. ELIGIBILITY, OUTREACH, AND ENROLLMENT

IC 12-17.6-3-2
Eligibility requirements
Sec. 2. (a) To be eligible to enroll in the program, a child must meet the following requirements:
(1) The child is less than nineteen (19) years of age.
(2) The child is a member of a family with an annual income of:
(A) more than one hundred fifty percent (150%); and
(B) not more than:
(i) two hundred fifty percent (250%); or
(ii) the maximum percentage approved by the federal Centers for Medicare and Medicaid Services if the approved amount is less than two hundred fifty percent (250%);
of the federal income poverty level.
(3) The child is a resident of Indiana.
(4) The child meets all eligibility requirements under Title XXI of the federal Social Security Act.
(5) The child's family agrees to pay any cost sharing amounts required by the office.
(b) The office may adjust eligibility requirements based on available program resources under rules adopted under IC 4-22-2.
As added by P.L.273-1999, SEC.177. Amended by P.L.218-2007, SEC.41; P.L.117-2008, SEC.3; P.L.229-2011, SEC.146.

IC 12-17.6-3-3
Termination of eligibility; continuous eligibility until three years of age
Sec. 3. (a) Subject to subsections (b) and (c), a child who is eligible for the program shall receive services from the program until the earlier of the following:
(1) The child becomes financially ineligible.
(2) The child becomes nineteen (19) years of age.
(b) Subsection (a) applies only if the child and the child's family comply with enrollment requirements.
(c) After a child who is less than three (3) years of age is determined to be eligible for the program, the child is not required to submit eligibility information more frequently than once in a twelve (12) month period until the child becomes three (3) years of age.
As added by P.L.273-1999, SEC.177. Amended by P.L.107-2002, SEC.25; P.L.218-2007, SEC.42.

IC 12-17.6-3-4 Outreach strategies
Sec. 4. The office shall implement outreach strategies that build on community resources.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-3-5
Enrollment
Sec. 5. A child may apply at an enrollment center as provided in IC 12-15-4-1 to receive health care services from the program if the child meets the eligibility requirements of section 2 of this chapter.
As added by P.L.273-1999, SEC.177.



CHAPTER 4. BENEFITS, CROWD OUT, AND COST SHARING

IC 12-17.6-4-2
Services covered; prohibition on treatment limitations or financial requirements; mental health services
Sec. 2. (a) The benefit package provided under the program shall focus on age appropriate preventive, primary, and acute care services.
(b) The office shall offer health insurance coverage for the following basic services:
(1) Inpatient and outpatient hospital services.
(2) Physicians' services provided by a physician (as defined in 42 U.S.C. 1395x(r)).
(3) Laboratory and x-ray services.
(4) Well-baby and well-child care, including:
(A) age appropriate immunizations; and
(B) periodic screening, diagnosis, and treatment services according to a schedule developed by the office.
The office may offer services in addition to those listed in this subsection if appropriations to the program exist to pay for the additional services.
(c) The office shall offer health insurance coverage for the following additional services if the coverage for the services has an actuarial value equal to or greater than the actuarial value of the services provided by the benchmark program determined by the children's health policy board established by IC 4-23-27-2:
(1) Prescription drugs.
(2) Mental health services.
(3) Vision services.
(4) Hearing services.
(5) Dental services.
(d) Notwithstanding subsections (b) and (c), the office may not impose treatment limitations or financial requirements on the coverage of services for a mental illness if similar treatment limitations or financial requirements are not imposed on coverage for services for other illnesses. Coverage for mental illness under the program must include the following:
(1) Inpatient mental health services and substance abuse services provided in an institution that:
(A) treats mental disease; and
(B) has more than sixteen (16) beds;
unless coverage is prohibited by federal law.
(2) Psychiatric residential treatment services.
(3) Community mental health rehabilitation services. (4) Outpatient mental health services and substance abuse services, with no greater limitations on the number of units per rolling year than are required under the Medicaid program.
However, the office may require prior authorization for the services specified in subdivisions (1) through (4).
As added by P.L.273-1999, SEC.177. Amended by P.L.103-2009, SEC.1.

IC 12-17.6-4-2.5
Prescription drug requirements
Sec. 2.5. Prescription drugs provided under the program are subject to the requirements of IC 12-15-35.5.
As added by P.L.6-2002, SEC.5.

IC 12-17.6-4-3
Limits on premium and cost sharing amounts
Sec. 3. Premium and cost sharing amounts established by the office are limited by the following:
(1) Deductibles, coinsurance, or other cost sharing is not permitted with respect to benefits for:
(A) well-baby and well-child care, including age appropriate immunizations; and
(B) services provided for treatment of an emergency in an emergency department of a hospital licensed under IC 16-21.
(2) Premiums and other cost sharing may be imposed based on family income. However, the total annual aggregate cost sharing with respect to all children in a family under this article may not exceed five percent (5%) of the family's income for the year.
As added by P.L.273-1999, SEC.177. Amended by P.L.95-2000, SEC.3.

IC 12-17.6-4-4
Powers of office; cost sharing and crowd out
Sec. 4. The office may do the following:
(1) Determine cost sharing amounts.
(2) Determine waiting periods that may not exceed three (3) months and exceptions to the requirement of waiting periods for potential enrollees in the program.
(3) Adopt additional methods for complying with federal requirements relating to crowd out.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-4-5
Prohibited referrals; mechanisms to minimize incentive for employer to eliminate or reduce coverage
Sec. 5. (a) It is a violation of IC 27-4-1-4 if an insurer, or an insurance producer or insurance broker compensated by the insurer, knowingly or intentionally refers an insured or the dependent of an insured to the program for health insurance coverage when the insured already receives health insurance coverage through an

employer's health care plan that is underwritten by the insurer.
(b) The office shall coordinate with the children's health policy board under IC 4-23-27 to evaluate the need for mechanisms that minimize the incentive for an employer to eliminate or reduce health care coverage for an employee's dependents.
As added by P.L.273-1999, SEC.177. Amended by P.L.178-2003, SEC.3.

IC 12-17.6-4-6
Community health centers
Sec. 6. Community health centers shall be used to provide health care services.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-4-7
Selection of primary dental provider encouraged
Sec. 7. The office shall encourage the parent of a child who is enrolled in the program to select a primary dental provider for the child before the child is eighteen (18) months of age.
As added by P.L.169-2001, SEC.3.

IC 12-17.6-4-8
Use of generic drugs and preferred drug list required
Sec. 8. (a) The office shall require the use of generic drugs in the program.
(b) The office shall use the preferred drug list implemented under IC 12-15-35-28.7.
As added by P.L.291-2001, SEC.158. Amended by P.L.107-2002, SEC.26.

IC 12-17.6-4-10
Repealed
(Repealed by P.L.229-2011, SEC.272.)



CHAPTER 5. PROVIDER CONTRACTS

IC 12-17.6-5-2
Required information
Sec. 2. A provider agreement must include information that the office finds necessary to facilitate carrying out this article.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-5-3
Compliance with enrollment requirements
Sec. 3. A provider who participates in the program, including a provider who is a member of a managed care organization, must comply with the enrollment requirements that are established under IC 12-15.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-5-4
Direct access of enrollee to provider
Sec. 4. (a) A provider that participates in the Medicaid program is considered a provider for both the Medicaid program and the program under this article.
(b) If an enrollee in the Medicaid managed care program for children has direct access to a provider who has entered into a provider agreement under IC 12-15-11, an enrollee in the program has direct access to the same provider.
As added by P.L.273-1999, SEC.177.



CHAPTER 6. PROVIDER SANCTIONS, THEFT, KICKBACKS, AND BRIBES

IC 12-17.6-6-2
Provider sanctions
Sec. 2. If after investigation the office finds that a provider has violated this article or rule adopted under this article, the office may impose at least one (1) of the following sanctions:
(1) Deny payment to the provider for program services provided during a specified time.
(2) Reject a prospective provider's application for participation in the program.
(3) Terminate a provider agreement allowing a provider's participation in the program.
(4) Assess a civil penalty against the provider in an amount not to exceed three (3) times the amount paid to the provider that exceeds the amount that was legally due.
(5) Assess an interest charge, at a rate not to exceed the rate established by IC 24-4.6-1-101(2) for judgments on money, on the amount paid to the provider that exceeds the amount that was legally due. The interest charge accrues from the date of the overpayment to the provider.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-3
Ineligibility to participate in program
Sec. 3. In addition to any sanction imposed on a provider under section 2 of this chapter, a provider convicted of an offense under IC 35-43-5-7.2 is ineligible to participate in the program for ten (10) years after the conviction.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-4
Administrative review
Sec. 4. A provider may appeal a sanction imposed under section 2 of this chapter under rules concerning Medicaid provider appeals that are adopted by the secretary under IC 4-22-2.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-5
Judicial review
Sec. 5. After exhausting all administrative remedies, a provider may obtain judicial review of a sanction under IC 4-21.5-5.
As added by P.L.273-1999, SEC.177.
IC 12-17.6-6-6
Provider to notify recipients of services for which office will not pay
Sec. 6. A final directive made by the office that:
(1) denies payment to a provider for medical services provided during a specified period; or
(2) terminates a provider agreement permitting a provider's participation in the program;
must direct the provider to inform each eligible recipient of services, before services are provided, that the office will not pay for those services if provided.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-7
Duration of final directive
Sec. 7. Subject to section 8 of this chapter, a final directive:
(1) denying payment to a provider;
(2) rejecting a prospective provider's application for participation in the program; or
(3) terminating a provider agreement allowing a provider's participation in the program;
must be for a sufficient time, in the opinion of the office, to allow for the correction of all deficiencies or to prevent further abuses.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-8
Conditions for reinstatement of provider under sanction
Sec. 8. Except as provided in section 10 of this chapter, a provider sanctioned under section 2 of this chapter may not be declared reinstated as a provider under this article until the office has received the following:
(1) Full repayment of the amount paid to the provider in excess of the proper and legal amount due, including any interest charge assessed by the office.
(2) Full payment of a civil penalty assessed under section 2(4) of this chapter.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-9
Provider filing agreements under sanction
Sec. 9. Except as provided in section 10 of this chapter, a provider sanctioned under section 2 of this chapter may file an agreement as provided in IC 12-17.6-5.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-10
Ineligibility of provider under sanction to submit claims
Sec. 10. A provider who has been:
(1) convicted of a crime relating to the provision of services under this chapter; or (2) subjected to a sanction under section 2 of this chapter on three (3) separate occasions by directive of the office;
is ineligible to submit claims for the program.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-11
Prima facie evidence of intent to deprive state of value
Sec. 11. Evidence that a person or provider received money or other benefits as a result of a violation of:
(1) a provision of this article; or
(2) a rule established by the office under this article;
constitutes prima facie evidence, for purposes of IC 35-43-4-2, that the person or provider intended to deprive the state of a part of the value of the money or benefits.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-12
Violations
Sec. 12. A person who furnishes items or services to an individual for which payment is or may be made under this chapter and who knowingly or intentionally solicits, offers, or receives a:
(1) kickback or bribe in connection with the furnishing of the items or services or the making or receipt of the payment; or
(2) rebate of a fee or charge for referring the individual to another person for the furnishing of items or services;
commits a Class A misdemeanor.
As added by P.L.273-1999, SEC.177.



CHAPTER 7. FUNDING

IC 12-17.6-7-2
Administration of fund
Sec. 2. The office shall administer the fund.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-7-3
Contents of fund
Sec. 3. The fund consists of the following:
(1) Amounts appropriated by the general assembly.
(2) Amounts appropriated by the federal government.
(3) Fees, charges, gifts, grants, donations, money received from any other source, and other income funds as may become available.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-7-4
Investments
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-7-5
Reversion of money
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.273-1999, SEC.177.



CHAPTER 8. APPEALS AND HEARINGS

IC 12-17.6-8-2
Right to appeal
Sec. 2. An applicant for or a recipient of services under the program may appeal to the office if at least one (1) of the following occurs:
(1) An application or a request is not acted upon by the office within a reasonable time after the application or request is filed.
(2) The application is denied.
(3) The applicant or recipient is dissatisfied with the action of the office.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-8-3
Applicability of IC 4-21.5
Sec. 3. The secretary shall conduct hearings and appeals concerning the program under IC 4-21.5.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-8-4
Setting matter for hearing
Sec. 4. The office shall, upon receipt of notice of appeal under section 2 of this chapter, set the matter for hearing and give the applicant or recipient an opportunity for a fair hearing in the county in which the applicant or recipient resides.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-8-5
Hearing procedure
Sec. 5. (a) At a hearing held under section 4 of this chapter, the applicant or recipient and the office may introduce additional evidence.
(b) A hearing held under section 4 of this chapter shall be conducted under rules adopted by the secretary for applicants and recipients of Medicaid that are not inconsistent with IC 4-21.5 and the program.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-8-6
Powers and duties of office
Sec. 6. The office:
(1) may make necessary additional investigations; and
(2) shall make decisions concerning the: (A) granting of program services; and
(B) amount of program services to be granted;
to an applicant or a recipient that the office believes are justified and in conformity with the program.
As added by P.L.273-1999, SEC.177.



CHAPTER 9. CONFIDENTIALITY AND RELEASE OF INFORMATION

IC 12-17.6-9-2
Confidentiality of information in general
Sec. 2. The following concerning a program applicant or recipient under the program are confidential, except as otherwise provided in this chapter:
(1) An application.
(2) An investigation report.
(3) An information.
(4) A record.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-3
Disclosure of information authorized
Sec. 3. The use and the disclosure of the information described in this chapter to persons authorized by law in connection with the official duties relating to:
(1) financial audits;
(2) legislative investigations; or
(3) other purposes directly connected with the administration of the program;
is authorized.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-4
Disclosure of information of general nature
Sec. 4. (a) The release and use of information of a general nature shall be provided as needed for adequate interpretation or development of the program.
(b) The information described in subsection (a) includes the following:
(1) Total program expenditures.
(2) The number of recipients.
(3) Statistical and social data used in connection with studies.
(4) Reports or surveys on health and welfare problems.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-5
Information available to providers
Sec. 5. The office shall make available the following to providers for immediate access to information indicating whether an individual is eligible for the program:
(1) A twenty-four (24) hour telephone system. (2) A computerized data retrieval system.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-6
Limits on information available to providers
Sec. 6. Information released under section 5 of this chapter is limited to the following:
(1) Disclosure of whether an individual is eligible for the program.
(2) The date the individual became eligible for the program and the individual's program number.
(3) Restrictions, if any, on the scope of services to be reimbursed under the program for the individual.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-7
Confidentiality of information obtained by providers
Sec. 7. Information obtained by a provider under this chapter concerning an individual's eligibility for the program is confidential and may not be disclosed to any person.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-8
Limitation of provisions to ensure eligibility for federal financial participation
Sec. 8. If it is established that a provision of this chapter causes the program to be ineligible for federal financial participation, the provision is limited or restricted to the extent that is essential to make the program eligible for federal financial participation.
As added by P.L.273-1999, SEC.177.






ARTICLE 17.7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17.8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 18. FAMILY PROTECTION SERVICES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. DOMESTIC VIOLENCE FATALITY REVIEW TEAM

IC 12-18-8-2
"Domestic violence"
Sec. 2. As used in this chapter, "domestic violence" has the meaning set forth in IC 34-6-2-34.5.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-3
"Family or household member"
Sec. 3. (a) As used in this chapter, an individual is a "family or household member" of another person if the individual:
(1) is a current or former spouse of the other person;
(2) is dating or has dated the other person;
(3) is or was engaged in a sexual relationship with the other person;
(4) is related by blood or adoption to the other person;
(5) is or was related by marriage to the other person;
(6) cohabits or formerly cohabited with the other person; or
(7) has or previously had an established legal relationship:
(A) as a guardian of the other person;
(B) as a ward of the other person;
(C) as a custodian of the other person;
(D) as a foster parent of the other person; or
(E) in a capacity with respect to the other person similar to those listed in clauses (A) through (D).
(b) As used in this chapter, an individual is a "family or household member" of both persons to whom subsection (a)(1), (a)(2), (a)(3), (a)(4), (a)(5), (a)(6), or (a)(7) applies if the individual is a minor child of one (1) of the persons.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-4
"Final judgment"
Sec. 4. As used in this chapter, "final judgment" means:
(1) an acquittal of a criminal offense; or
(2) a conviction for a criminal offense:
(A) in which the defendant fails to file a timely:
(i) notice of appeal under the Indiana rules of appellate procedure; and
(ii) motion under Indiana Trial Rule 60(B);
(B) in which transfer is denied to the Indiana supreme court; or (C) that is upheld:
(i) on appeal;
(ii) following a hearing under Indiana Trial Rule 60(B); or
(iii) on appeal and following a hearing under Indiana Trial Rule 60(B).
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.53.

IC 12-18-8-5
"Local domestic violence fatality review team"
Sec. 5. As used in this chapter, "local domestic violence fatality review team" means the county or regional domestic violence fatality review team established under this chapter.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-6
County domestic violence fatality review teams
Sec. 6. (a) A county may establish a county domestic violence fatality review team for the purpose of reviewing a death resulting from or in connection with domestic violence. The team shall review only those deaths in which:
(1) the person who commits the act of domestic violence resulting in death:
(A) is charged with a criminal offense that results in final judgment; or
(B) is deceased; or
(2) the manner of death is suicide, and the deceased individual was a victim of an act of domestic violence.
(b) The legislative body (as defined in IC 36-1-2-9) of a county must determine by majority vote if the county will establish a local domestic violence fatality review team.
(c) If a county elects not to establish a county domestic violence fatality review team, the county may join with one (1) or more other counties that have not established a county domestic violence fatality review team and form a regional domestic violence fatality review team.
(d) To establish a regional domestic violence fatality review team as described in subsection (c), the legislative body of each county comprising the region must cast a majority of votes in favor of establishing a regional domestic violence fatality review team.
As added by P.L.181-2003, SEC.6. Amended by P.L.44-2004, SEC.1; P.L.162-2011, SEC.1.

IC 12-18-8-7
Duties
Sec. 7. (a) A local domestic violence fatality review team shall do the following:
(1) Assist a local agency in identifying and reviewing a homicide or suicide that results from domestic violence.
(2) Develop recommendations for coordinated community

prevention and intervention strategies to prevent future homicides or suicides resulting from domestic violence.
(3) Collect data described in section 14 of this chapter related to a death resulting from domestic violence.
(b) A local domestic violence fatality review team may develop a protocol to assist a person who performs an autopsy in:
(1) identifying a victim of domestic violence; and
(2) preparing a written report identifying a person as the victim of domestic violence and describing the cause of death.
(c) A local domestic violence fatality review team shall be operated in conjunction with a:
(1) local domestic violence shelter;
(2) domestic violence program; or
(3) domestic violence coordinated community response team.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-8
Information that a domestic violence fatality review team may include in a review; immunity
Sec. 8. (a) To complete its review of a death that it believes to have resulted from domestic violence, the fatality review performed by a local domestic violence fatality review team may include information from reports generated or received by:
(1) agencies;
(2) organizations; or
(3) individuals;
responsible for the investigation, prosecution, or treatment concerning a death being investigated by the local domestic violence fatality review team.
(b) An entity or individual that in good faith provides information described in subsection (a) is immune from civil or criminal liability that might otherwise be imposed as the result of providing this information.
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.54.

IC 12-18-8-9
Disclosure of recommendations of a domestic violence fatality review team
Sec. 9. The recommendations of a local domestic violence fatality review team may be disclosed at the discretion of a majority of the members at the conclusion of a review.
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.55.

IC 12-18-8-10
Members of local domestic violence fatality review team
Sec. 10. (a) A local domestic violence fatality review team consists of the following members:
(1) A survivor of domestic violence. (2) A domestic violence direct service provider.
(3) A representative of law enforcement from the area served by the local domestic violence fatality review team.
(4) A prosecuting attorney or the prosecuting attorney's designee from the area served by the local domestic violence fatality review team.
(5) An expert in the field of forensic pathology, a coroner, or a deputy coroner.
(6) A medical practitioner with expertise in domestic violence.
(7) A judge who hears civil or criminal cases.
(8) An employee of the department of child services.
(b) If a local domestic violence fatality review team is established in one (1) county, the legislative body that voted to establish the local domestic violence fatality review team under section 6 of this chapter shall:
(1) adopt an ordinance for the appointment and reappointment of members of the local domestic violence fatality review team; and
(2) appoint members to the local domestic violence fatality review team under the ordinance adopted.
(c) If a local domestic violence fatality review team is established in a region, the county legislative bodies that voted to establish the local domestic violence fatality review team under section 6 of this chapter shall:
(1) each adopt substantially similar ordinances for the appointment and reappointment of members of the local domestic violence fatality review team; and
(2) appoint members to the local domestic violence fatality review team under the ordinances adopted.
(d) A local domestic violence fatality review team may not have more than fifteen (15) members.
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.56; P.L.44-2004, SEC.2; P.L.234-2005, SEC.41.

IC 12-18-8-11
Additional members of a local domestic violence fatality review team
Sec. 11. In accordance with the ordinance adopted under section 10 of this chapter, a local domestic violence fatality review team may have the following additional members:
(1) A clergy member.
(2) A representative of county government.
(3) A representative from a county health department.
(4) A representative from a local bar association.
(5) A defense attorney.
(6) An educator.
(7) A probation officer.
(8) A representative from the business community.
(9) An animal control officer.
(10) An attorney who represents victims of domestic violence. (11) A provider of a batterers intervention program.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-12
Chairperson
Sec. 12. (a) Any member of a local domestic violence fatality review team may serve as chairperson. The chairperson shall be elected annually by the members of the local domestic violence fatality review team at the first meeting of the local domestic violence fatality review team.
(b) The local domestic violence fatality review team shall meet at the call of the chairperson.
(c) The local domestic violence fatality review team chairperson shall determine the agenda for each meeting.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-13
Meetings
Sec. 13. (a) Except as provided in subsection (b), meetings of a local domestic violence fatality review team are open to the public.
(b) Meetings of a local domestic violence fatality review team that involve:
(1) confidential records; or
(2) identifying information regarding a death;
shall be held as an executive session with the public excluded, except those persons necessary to carry out the fatality review.
(c) If an executive session is held under subsection (b), each individual who:
(1) attends a meeting of a local domestic violence fatality review team; and
(2) is not a member of the local domestic violence fatality review team;
shall sign a confidentiality agreement.
(d) A local domestic violence fatality review team shall keep all confidentiality statements signed under this section.
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.57.

IC 12-18-8-14
Data collection
Sec. 14. The coalition shall collect and document information surrounding the deaths reviewed by a local domestic violence fatality review team. The coalition shall develop a data collection form that includes the following:
(1) Identifying and nonidentifying information.
(2) Information regarding the circumstances surrounding a death.
(3) Factors contributing to a death.
(4) Findings and recommendations.
As added by P.L.181-2003, SEC.6.
IC 12-18-8-15
Annual report
Sec. 15. The coalition's annual report shall be made available to the public. The coalition may not charge more than the amount set by IC 5-14-3-8 to offset the cost of copying the annual report.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-16
Inadmissibility of testimony or evidence based on the investigation of a local domestic violence fatality review team
Sec. 16. In a criminal or civil proceeding or a disciplinary action by a state agency or municipal corporation (as defined in IC 36-1-2-10):
(1) the testimony of a member of a local domestic fatality review team; or
(2) a report, record, or recommendation of a local domestic fatality review team;
is not admissible as evidence if the testimony or the report, record, or recommendation concerns the investigation of a death that the local domestic violence fatality review team has reviewed.
As added by P.L.44-2004, SEC.3.






ARTICLE 19. COUNTY WELFARE ADMINISTRATION AND FINANCING

CHAPTER 1. COUNTY OFFICES OF FAMILY RESOURCES

IC 12-19-1-2
County director; appointment
Sec. 2. (a) The director of the division shall appoint a county director for each county office.
(b) A county director must be a citizen of the United States.
As added by P.L.2-1992, SEC.13. Amended by P.L.234-2005, SEC.42; P.L.138-2007, SEC.3; P.L.146-2008, SEC.393; P.L.44-2009, SEC.14.

IC 12-19-1-3
County director; executive and administrative officer
Sec. 3. The county director is the executive and administrative officer of the county office.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.158; P.L.5-1993, SEC.171; P.L.146-2008, SEC.394; P.L.44-2009, SEC.15.

IC 12-19-1-4
County director; compensation
Sec. 4. (a) A county director is entitled to receive as compensation for the county director's services an amount determined by the division that is within:
(1) the lawfully established appropriations; and
(2) the salary ranges of the pay plan adopted by the state personnel department and approved by the budget committee.
(b) Compensation paid to a county director shall be paid in the same manner that compensation is paid to other state employees.
As added by P.L.2-1992, SEC.13. Amended by P.L.146-2008, SEC.395; P.L.44-2009, SEC.16.

IC 12-19-1-5
County director; travel expenses
Sec. 5. (a) In addition to the compensation paid under this article, a county director may receive for each mile necessarily traveled in the discharge of the county director's duties the same amount per

mile that other state employees receive.
(b) A county director is also entitled to a per diem for lodging and meal expenses if the county director's official duties require the county director to travel outside of the county where the county director's permanent office is located. The per diem for a county director's lodging and meals shall be paid at the rate set by law for other state employees.
As added by P.L.2-1992, SEC.13. Amended by P.L.146-2008, SEC.396; P.L.44-2009, SEC.17.

IC 12-19-1-6
County director; bond; oath
Sec. 6. Before beginning the discharge of the county director's official duties, a county director must do the following:
(1) Execute a bond payable to the state. The following apply to a bond executed under this section:
(A) The bond must be conditioned on the faithful discharge of the county director's official duties.
(B) The bond must be executed in an amount determined under rules adopted by the division.
(2) Take and subscribe an oath for the faithful discharge of the county director's official duties. The oath must be endorsed upon the county director's official bond.
(3) File the bond and oath executed under this section in the office of the clerk of the circuit court.
As added by P.L.2-1992, SEC.13.

IC 12-19-1-7
County director; appointment of assistants; compensation
Sec. 7. (a) The county director shall appoint the number of assistants necessary to administer the welfare activities within the county that are administered by the division under IC 12-13 through IC 12-19 or by an administrative rule, with the approval of the director of the division.
(b) The division, for personnel performing activities described in subsection (a), shall determine the compensation of the assistants within the salary ranges of the pay plan adopted by the state personnel department and approved by the budget agency, with the advice of the budget committee, and within lawfully established appropriations.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.159; P.L.5-1993, SEC.172; P.L.234-2005, SEC.43; P.L.145-2006, SEC.107; P.L.146-2008, SEC.397; P.L.44-2009, SEC.18; P.L.100-2012, SEC.32.

IC 12-19-1-8
Administration; costs of personal services; payment by division
Sec. 8. The costs of personal services in the administration of a county office's duties described in section 7(a) of this chapter shall be paid by the division. As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.160; P.L.5-1993, SEC.173; P.L.234-2005, SEC.44; P.L.146-2008, SEC.398; P.L.44-2009, SEC.19.

IC 12-19-1-9
Facilities, supplies, and equipment
Sec. 9. (a) The division shall provide the necessary facilities to house the county office.
(b) The division shall pay for the costs of the facilities, supplies, and equipment needed by each county office.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.161; P.L.5-1993, SEC.174; P.L.273-1999, SEC.90; P.L.146-2008, SEC.399; P.L.44-2009, SEC.20.

IC 12-19-1-10
Administration
Sec. 10. Subject to the rules adopted by the director of the division, a county office shall administer the following:
(1) Assistance to dependent children in the homes of the dependent children.
(2) Assistance and services to elderly persons.
(3) Assistance to persons with disabilities.
(4) Care and treatment of the following persons, other than persons for whom the department of child services is providing services under IC 31 for the following:
(A) Dependent children.
(B) Children with disabilities.
(5) Any other welfare activities that are delegated to the county office by the division, including services concerning assistance to the blind.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.162; P.L.5-1993, SEC.175; P.L.23-1993, SEC.54; P.L.61-1993, SEC.60; P.L.1-1994, SEC.67; P.L.74-1994, SEC.4; P.L.234-2005, SEC.45; P.L.146-2008, SEC.400; P.L.44-2009, SEC.21.

IC 12-19-1-11
Repealed
(Repealed by P.L.146-2008, SEC.804.)

IC 12-19-1-12
Repealed
(Repealed by P.L.146-2008, SEC.804.)

IC 12-19-1-13
Power to sue and be sued; rights, powers, and duties necessary to administer act; filing of suits; notices and summonses
Sec. 13. (a) A county office may sue and be sued under the name of "The Office of Family Resources of _____________ County".
(b) The county office has all other rights and powers and shall perform all other duties necessary to administer this chapter. (c) A suit brought against a county office may be filed in any circuit or superior court with jurisdiction in the area served by the county office.
(d) A notice or summons in a suit brought against the county office must be served on the county director. It is not required to name the individual employees of the county office as either plaintiff or defendant.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.165; P.L.5-1993, SEC.178; P.L.146-2008, SEC.401; P.L.44-2009, SEC.22.

IC 12-19-1-14
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 12-19-1-15
Gifts, devises, and bequests of personal property; investment; special fund; expenditures
Sec. 15. (a) The division may receive and administer a gift, devise, or bequest of personal property, including the income from real property, that is to or for the benefit of an individual receiving payments or services through a county office.
(b) The division shall establish a special fund or an account in a trust fund for the money received under this section. The expenses of administering the fund or account shall be paid from money in the fund or account. The money may not be commingled with money received from taxation.
(c) The treasurer of state shall invest the money in the fund or account not currently needed to meet the obligations of the fund or account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund or account.
(d) Money in the fund or account at the end of a state fiscal year does not revert to the state general fund.
(e) Subject to the approval of the judge or the court of the county having probate jurisdiction, money in the fund or account may be expended by the division in any manner consistent with the purposes of the fund or account created under this section and with the intention of the donor.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.167; P.L.5-1993, SEC.180; P.L.146-2008, SEC.402; P.L.44-2009, SEC.23.

IC 12-19-1-16
Receipt and administration of money available to or for the benefit of persons receiving payments or services
Sec. 16. (a) This section does not apply to money appropriated by the general assembly, including any federal grant.
(b) The family resources trust clearance fund is established to administer money available to or for the benefit of an individual

receiving payments or services through a county office. The fund shall be administered by the division. Separate accounts in the fund shall be established, as appropriate, to carry out the purposes of the donors of the money deposited in the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) Money in the fund may not be commingled with any other fund or with money received from taxation. The money may be expended by the county office in any manner consistent with the following:
(1) The purpose of the fund or with the intention of the donor of the money.
(2) Indiana law.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.168; P.L.5-1993, SEC.181; P.L.273-1999, SEC.92; P.L.146-2008, SEC.403; P.L.44-2009, SEC.24.

IC 12-19-1-17
Repealed
(Repealed by P.L.273-1999, SEC.124.)

IC 12-19-1-18
Designation of responsible person to act for and receive assistance on behalf of applicant or recipient; fee for services
Sec. 18. (a) After petition to and with the approval of the judge of a circuit court of the county where an applicant for or recipient of public assistance resides (or, if a superior court has probate jurisdiction in the county, the superior court that has probate jurisdiction where the recipient of public assistance resides), a county office may take the actions described in subsection (b) if:
(1) an applicant for public assistance is physically or mentally incapable of completing an application for assistance; or
(2) a recipient of public assistance:
(A) is incapable of managing the recipient's affairs; or
(B) refuses to:
(i) take care of the recipient's money properly; or
(ii) comply with the director of the division's rules and policies.
(b) If the conditions of subsection (a) are satisfied, the county office may designate a responsible person to do the following:
(1) Act for the applicant or recipient.
(2) Receive on behalf of the recipient the assistance the recipient is eligible to receive under any of the following:
(A) This chapter. (B) IC 12-10-6.
(C) IC 12-14-1 through IC 12-14-9.5.
(D) IC 12-14-13 through IC 12-14-19.
(E) IC 12-15.
(F) IC 16-35-2.
(c) A fee for services provided under this section may be paid to the responsible person in an amount not to exceed ten dollars ($10) each month. The fee may be allowed:
(1) in the monthly assistance award; or
(2) by vendor payment if the fee would cause the amount of assistance to be increased beyond the maximum amount permitted by statute.
As added by P.L.2-1992, SEC.13. Amended by P.L.2-1993, SEC.111; P.L.4-1993, SEC.170; P.L.5-1993, SEC.183; P.L.273-1999, SEC.93; P.L.145-2006, SEC.108; P.L.146-2008, SEC.404; P.L.44-2009, SEC.25.

IC 12-19-1-19
Persons who may be designated under IC 12-19-1-18; costs of appointment proceedings
Sec. 19. (a) A responsible person approved under section 18 of this chapter preferably must be a relative or friend of good moral character whose interest is limited to the well-being of the applicant or recipient. However, the responsible person may not be any of the following:
(1) An employee of the county office.
(2) The superintendent of a county home.
(3) A person directly or indirectly financially connected with a health facility or an institution giving care to the recipient.
(4) A person directly or indirectly connected with the operation of a health facility or an institution giving care to the recipient.
(b) Costs may not be charged by a person or public official in proceedings concerning the appointment of a responsible person under section 18 of this chapter.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.171; P.L.5-1993, SEC.184; P.L.146-2008, SEC.405; P.L.44-2009, SEC.26.

IC 12-19-1-20
Responsible persons; financial reports; termination of powers; use of assistance money received
Sec. 20. (a) A responsible person appointed under section 18 of this chapter shall make financial reports concerning the services provided by the responsible person at the time and in the manner prescribed by the circuit court. A responsible person shall account to the circuit court at least one (1) time every two (2) years. The circuit court may make rules regulating the administration and accounting of money paid to a responsible person.
(b) The powers of a responsible person, other than the filing of a final account for the approval of the circuit court, terminate on the

appointment of a guardian for the recipient.
(c) Public assistance money received by a responsible person shall be used solely for the benefit of the recipient or the recipient's dependents.
As added by P.L.2-1992, SEC.13.

IC 12-19-1-21
Property tax levies prohibited
Sec. 21. (a) Notwithstanding any other law, after December 31, 1999, a county may not impose any of the following:
(1) A property tax levy for a county welfare fund.
(2) A property tax levy for a county welfare administration fund.
(b) Notwithstanding any other law, after December 31, 2008, a county may not impose any of the following:
(1) A property tax levy for a county medical assistance to wards fund.
(2) A property tax levy for a county family and children's services fund.
(3) A property tax levy for a children's psychiatric residential treatment services fund.
(4) A property tax levy for a children with special health care needs county fund.
As added by P.L.273-1999, SEC.62. Amended by P.L.146-2008, SEC.406.

IC 12-19-1-22
Bonds and loans considered general obligations of counties
Sec. 22. Each official and body responsible for the levying of taxes for the county must ensure that sufficient levies are made to meet the principal and interest on all bonds issued and loans made under this article before January 1, 2009, at the time fixed for the payment of the principal and interest, without regard to any other statute. If an official or a body fails or refuses to make or allow a sufficient levy required by this section, the bonds and loans and the interest on the bonds and loans shall be payable out of the county general fund without appropriation.
As added by P.L.273-1999, SEC.63. Amended by P.L.146-2008, SEC.407.



CHAPTER 1.5. REPEALED



CHAPTER 2. GENERAL PROVISIONS

IC 12-19-2-2
Officers and employees; personal liability
Sec. 2. The following are not personally liable, except to the state, for an official act done or omitted in connection with the performance of duties under this article:
(1) The director of the division.
(2) Officers and employees of the division.
(3) Officers and employees of a county office.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.173; P.L.5-1993, SEC.186; P.L.234-2005, SEC.46; P.L.146-2008, SEC.409; P.L.44-2009, SEC.27.

IC 12-19-2-3
Officers and employees; administration of oaths and affirmations
Sec. 3. An officer or employee of:
(1) the division; or
(2) a county office;
may administer oaths and affirmations required to carry out the purposes of this article or of any other statute imposing duties on the county office.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.174; P.L.5-1993, SEC.187; P.L.234-2005, SEC.47; P.L.146-2008, SEC.410; P.L.44-2009, SEC.28.

IC 12-19-2-4
Nepotism; persons ineligible for positions in division
Sec. 4. A person who is related to the director of the division in the following manner is not eligible for a position in the division:
(1) Husband or wife.
(2) Father or mother.
(3) Son or daughter.
(4) Son-in-law or daughter-in-law.
(5) Brother or sister.
(6) Niece or nephew.
(7) Uncle or aunt.
As added by P.L.2-1992, SEC.13.

IC 12-19-2-5 Nepotism; ineligible persons
Sec. 5. A person who is related to a county director in the following manner is not eligible for a position in the county office:
(1) Husband or wife.
(2) Father or mother.
(3) Son or daughter.
(4) Son-in-law or daughter-in-law.
(5) Brother or sister.
(6) Niece or nephew.
(7) Uncle or aunt.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.175; P.L.5-1993, SEC.188; P.L.146-2008, SEC.411; P.L.44-2009, SEC.29.

IC 12-19-2-6
Nepotism; compensation prohibited
Sec. 6. A person prohibited under section 5 of this chapter from employment with a county office may not receive compensation for services performed for the county office from appropriations made by the state or by the county.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.176; P.L.5-1993, SEC.189; P.L.146-2008, SEC.412; P.L.44-2009, SEC.30.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 7.5. REPEALED






ARTICLE 20. TOWNSHIP ASSISTANCE

CHAPTER 1. GENERAL PROVISIONS

IC 12-20-1-2
Construction of article
Sec. 2. This article shall be liberally construed so that the article's purposes and policies may be accomplished as equitably and expeditiously as possible.
As added by P.L.2-1992, SEC.14.

IC 12-20-1-3
Additional county auditor clerical help
Sec. 3. (a) Each county auditor is entitled to reasonable additional clerical help to carry out the auditor's responsibilities under this article, as determined to be necessary by each county's fiscal body.
(b) The county fiscal body shall make an appropriation for the payment of additional clerical help under this section.
As added by P.L.2-1992, SEC.14.

IC 12-20-1-4
Township assistance profiteering; township assistance fraud
Sec. 4. (a) This section does not apply to an attorney who is admitted to practice law in Indiana.
(b) A person who receives any item of value from an applicant or a recipient in connection with assisting that applicant or recipient in obtaining township assistance commits township assistance profiteering, a Class C misdemeanor.
(c) A person who unfairly profits from the:
(1) sale, lease, or rental of goods or shelter; or
(2) provision of services;
to a township assistance recipient commits township assistance fraud, a Class D felony. For purposes of this subsection, a person unfairly profits if the person receives payment from the township trustee for goods or services that the person does not provide or the person charges the township trustee more for the goods or services than the person would charge members of the public.
(d) In addition to any other penalty imposed for a conviction under subsection (c), a person who is convicted of township assistance fraud is ineligible to participate in the township assistance program for thirty (30) years after the date of the conviction.
As added by P.L.51-1996, SEC.14. Amended by P.L.73-2005,

SEC.10.

IC 12-20-1-5
References to "poor relief"; legal effect of name change
Sec. 5. (a) After June 30, 2005, a reference to "poor relief" in a statute, a rule, an interim guideline, a contract, an application for benefits, an eligibility standard, a tax levy, a fund, a bond issue or another form of indebtedness, or any other legal document or order shall be treated as a reference to "township assistance".
(b) The renaming of "poor relief" as "township assistance" does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any contract;
(6) any application for or standard of benefits;
(7) any tax levy;
(8) any fund;
(9) any bond issue or other form of indebtedness; or
(10) any legal document or order.
As added by P.L.20-2010, SEC.7.

IC 12-20-1-6
Payment of claims under prior law
Sec. 6. A valid claim:
(1) for goods or services provided; and
(2) not paid;
under IC 12-2 (before its repeal) shall be paid under the corresponding provision of this article.
As added by P.L.220-2011, SEC.270.



CHAPTER 2. LEGAL ACTIONS INVOLVING TOWNSHIP TRUSTEE

IC 12-20-2-2
Repealed
(Repealed by P.L.51-1996, SEC.77.)



CHAPTER 3. OFFICE OF TOWNSHIP TRUSTEE

IC 12-20-3-2
Governor's powers
Sec. 2. The governor may not do any of the following:
(1) Hold a hearing in reference to a township trustee's official duties.
(2) Remove a township trustee from office.
(3) Declare the office of a township trustee vacant.
As added by P.L.2-1992, SEC.14.

IC 12-20-3-3
Vacation of office or death; delivery of records to successor
Sec. 3. (a) If a township trustee, who serves as administrator of township assistance, is removed from office, resigns, or in any other way vacates the office of township trustee, the township trustee shall immediately deliver all books, papers, and other materials concerning the office to the trustee's successor upon the successor's appointment.
(b) If a township trustee, who serves as administrator of township assistance, dies, the township trustee's executors or administrators shall, not more than forty (40) days after the trustee's death, deliver all materials belonging to the township trustee's office to the trustee's successor in office.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.12.



CHAPTER 4. EMPLOYEES OF TOWNSHIP TRUSTEE

IC 12-20-4-2
Supervisors, investigators, assistants, and employees; compensation
Sec. 2. The township trustee of each township, in the trustee's official capacity as chief executive officer within the township, may do the following:
(1) Employ supervisors, investigators, assistants, or other necessary employees in discharging the township trustee's duties concerning the provision of township assistance.
(2) Fix the salaries or wages to be paid to the supervisors, investigators, assistants, and other necessary employees employed by the township trustee.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.15; P.L.73-2005, SEC.14.

IC 12-20-4-3
Supervisors, investigators, assistants, and employees; number; pay
Sec. 3. (a) The township trustee shall determine the number of township assistance supervisors, investigators, assistants, or other necessary employees that are employed by the township to administer township assistance.
(b) The pay of township assistance supervisors, investigators, assistants, and other necessary employees shall be fixed by the township trustee subject only to the total budgetary appropriation for personnel services for the administration of township assistance approved by the township board.
(c) A township assistance supervisor, investigator, assistant, or other necessary employee who uses an automobile in the performance of the employee's work is entitled to the same mileage paid to state officers and employees.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.16; P.L.73-2005, SEC.15.

IC 12-20-4-4
Qualifications of investigators
Sec. 4. An individual may not be employed as a township assistance investigator unless the individual:
(1) is a high school graduate or possesses an equivalent degree;
(2) is at least eighteen (18) years of age; and
(3) is a resident of the county where the township is located. As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.17; P.L.73-2005, SEC.16.

IC 12-20-4-5
Number of supervisors employed; compensation
Sec. 5. (a) The number of supervisors of township assistance investigators may not exceed one (1) supervisor for the first four (4) township assistance investigators. If there are more than four (4) township assistance investigators, the township trustee may employ one (1) additional supervisor for each twelve (12) township assistance investigators or major fraction of that number.
(b) The pay for supervisors of township assistance investigators shall be fixed in the manner provided by law for other township salaries.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.17.

IC 12-20-4-6
Qualifications of supervisors
Sec. 6. An individual may not be employed as a supervisor of township assistance investigators unless the individual:
(1) has been an Indiana resident for at least one (1) year immediately preceding the individual's appointment; or
(2) has had at least one (1) year of experience as a township assistance investigator.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.18.

IC 12-20-4-7
Townships jointly employing investigators; payment
Sec. 7. (a) Two (2) or more townships in the same county may jointly employ an investigator to investigate township assistance applicants and recipients.
(b) Payment for investigations conducted under this section shall be made on the basis of the number of cases handled for each township in the same manner and at the same rate as otherwise provided for the payment of investigators under this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.18; P.L.73-2005, SEC.19.

IC 12-20-4-8
Repealed
(Repealed by P.L.51-1996, SEC.77.)

IC 12-20-4-9
Repealed
(Repealed by P.L.51-1996, SEC.77.)

IC 12-20-4-10
Repealed
(Repealed by P.L.51-1996, SEC.77.)
IC 12-20-4-11
Supervisors, investigators, assistants, and employees; pay; vacation; sick leave
Sec. 11. (a) A township assistance supervisor, investigator, assistant, or other necessary employee shall be paid only for the number of days the employee is actually engaged in employment during each month.
(b) A township assistance supervisor, investigator, assistant, or other necessary employee shall be paid at the rate established by the township trustee from an appropriation by the township board with no deduction for legal holidays.
(c) A township assistance supervisor, investigator, assistant, or other necessary employee shall be paid out of the same money as claims for township assistance are paid. Claims for pay are payable upon presentation of a sworn claim itemizing each day for which pay is requested. Claims are to be made and filed in the same manner as other claims for township assistance expenditures are payable, at least once each month.
(d) Each township assistance chief deputy, investigator, supervisor, assistant, or other necessary employee may be granted paid vacation leave or sick leave under IC 5-10-6-1.
(e) The township trustee of a township having a population of at least ten thousand (10,000) may appoint a chief deputy. A chief deputy may be paid from any township funds.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.19; P.L.73-2005, SEC.20.

IC 12-20-4-12
Repealed
(Repealed by P.L.51-1996, SEC.77.)

IC 12-20-4-13
Rehabilitation, training, and work programs authorized
Sec. 13. The township trustee may, with the approval of the township board, employ personnel to supervise rehabilitation, training, retraining, and work programs as provided in IC 12-20-13.
As added by P.L.2-1992, SEC.14.

IC 12-20-4-14
Construction of chapter
Sec. 14. This chapter does not limit the reasonable number of employees who may be engaged in any processing of work as provided by law.
As added by P.L.2-1992, SEC.14.



CHAPTER 5. POWERS AND DUTIES OF TOWNSHIP TRUSTEE IN ADMINISTERING TOWNSHIP ASSISTANCE

IC 12-20-5-2
Oversight and care
Sec. 2. The township trustee, as administrator of township assistance, in each township is responsible for the oversight and care of all poor individuals in the township as long as the individuals remain in the trustee's charge. The township trustee shall see that the individuals are properly taken care of in the manner required by law.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.22.

IC 12-20-5-3
Temporary relief
Sec. 3. The township trustee, as administrator of township assistance, shall investigate and grant temporary relief as provided in IC 12-20-17-3.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.23.



CHAPTER 5.5. TOWNSHIP ASSISTANCE STANDARDS

IC 12-20-5.5-2
Standards; content
Sec. 2. (a) Standards for the administration of township assistance must contain the following:
(1) Criteria for determining township assistance eligibility.
(2) Minimum requirements of township trustee accessibility.
(3) Other information as needed, including the following:
(A) Township office locations, hours, and days of availability.
(B) Initial eligibility criteria.
(C) Continuing eligibility criteria.
(D) Workfare requirements.
(E) Essential and nonessential assets.
(F) Available resources.
(G) Income exemptions.
(H) Application process.
(I) Countable income.
(J) Countable assets.
(K) Wasted resources.
(b) Standards for the administration of township assistance must exclude a Holocaust victim's settlement payment received by an eligible individual from countable assets and countable income.
As added by P.L.51-1996, SEC.20. Amended by P.L.128-1999, SEC.25; P.L.73-2005, SEC.25.

IC 12-20-5.5-3 Adequate access ensured; telephone number; office
Sec. 3. (a) The township trustee shall ensure adequate access to township assistance services, including a published telephone number in the name of the township.
(b) A township assistance office, if separate from the township trustee's residence, must be designated by a clearly visible sign that lists the:
(1) township trustee's name;
(2) availability of township assistance; and
(3) township assistance office's telephone number.
The sign must conform to all local zoning and signage restrictions.
As added by P.L.51-1996, SEC.20. Amended by P.L.73-2005, SEC.26.

IC 12-20-5.5-4
Scheduled hours of township trustee
Sec. 4. (a) This section does not apply to a township trustee who has assisted less than fifty-one (51) households during each of the two (2) years immediately preceding the date of the township trustee's annual report under IC 12-20-28-3.
(b) To ensure minimum accessibility, a township trustee operating a township assistance office in a township with a population of at least ten thousand (10,000) shall provide scheduled office hours for township assistance and staff each office with an individual qualified to:
(1) determine eligibility; and
(2) issue relief sufficient to meet the township assistance needs of the township.
(c) To meet the requirements of subsection (b), the township trustee shall do the following:
(1) Provide township assistance office hours for at least fourteen (14) hours per week.
(2) Provide that there is not more than one (1) weekday between the days the township assistance office is open.
(3) Provide for after hours access to the township assistance office by use of an answering machine or a service:
(A) capable of taking messages; and
(B) programmed to provide information about township assistance office hours.
(4) Respond to a telephone inquiry for township assistance services not more than twenty-four (24) hours, excluding Saturdays, Sundays, and legal holidays, after receiving the inquiry.
(5) Post township assistance office hours and telephone numbers at the entrance to each township assistance office.
As added by P.L.51-1996, SEC.20. Amended by P.L.73-2005, SEC.27.

IC 12-20-5.5-5
Inclusion of standards governing provision of basic necessities Sec. 5. The township's standards for the administration of township assistance must include all applicable standards governing the provision of basic necessities, including maximum amounts, special conditions, or other limitations on eligibility, if any have been established for one (1) or more basic necessities.
As added by P.L.51-1996, SEC.20. Amended by P.L.73-2005, SEC.28.

IC 12-20-5.5-6
Income standards
Sec. 6. (a) A township trustee shall set income standards for the township that provide for financial eligibility in an amount consistent with reasonable costs of basic necessities in the trustee's particular township.
(b) A township trustee may not consider a Holocaust victim's settlement payment received by an eligible individual when setting income standards under this section.
As added by P.L.51-1996, SEC.20. Amended by P.L.128-1999, SEC.26.



CHAPTER 6. APPLICATION FOR TOWNSHIP ASSISTANCE

IC 12-20-6-1
Application and affidavit
Sec. 1. (a) A township trustee may not extend aid to an individual or a household unless an application and affidavit setting forth the personal condition of the individual or household has been filed with the trustee within one hundred eighty (180) days before the date aid is extended.
(b) An individual filing an application and affidavit on behalf of a household must provide the names of all household members and any information necessary for determining the household's eligibility for township assistance. The application must be on the form prescribed by the state board of accounts.
(c) An applicant for utility assistance under IC 12-20-16-3(a) must comply with IC 12-20-16-3(d).
(d) The township trustee may not extend additional or continuing aid to an individual or a household unless the individual or household files an affidavit with the request for assistance affirming how, if at all, the personal condition of the individual or the household has changed from that set forth in the individual's or household's most recent application.
(e) The township trustee shall assist an applicant for township assistance in completing a township assistance application if the

applicant:
(1) has a mental or physical disability, including mental retardation, cerebral palsy, blindness, or paralysis;
(2) has dyslexia; or
(3) cannot read or write the English language.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.21; P.L.259-2001, SEC.1; P.L.73-2005, SEC.29.

IC 12-20-6-2
Repealed
(Repealed by P.L.51-1996, SEC.77.)

IC 12-20-6-3
Eligibility for other public assistance
Sec. 3. Each township trustee shall obtain information about public assistance programs and services administered by the division of family resources and county offices under this article, the Social Security Administration, the federal Food Stamp program (7 U.S.C. 2011 et seq.), or by another federal or state governmental entity. If a trustee believes a township assistance applicant or a member of the applicant's household may be eligible for a public assistance program, the trustee may not extend aid to the applicant or the applicant's household unless the applicant verifies that:
(1) the applicant has filed, within the one hundred eighty (180) days preceding the application for township assistance, an application for assistance under a federal or state public assistance program administered by the division of family resources and county offices or by another federal or state governmental entity;
(2) the applicant or a member of the applicant's household is receiving assistance under a public assistance program administered by the division of family resources and county offices or another federal or state governmental entity; or
(3) the applicant or a member of the applicant's household has an emergency need that the trustee determines must be met immediately.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.191; P.L.5-1993, SEC.204; P.L.51-1996, SEC.22; P.L.73-2005, SEC.30; P.L.145-2006, SEC.112.

IC 12-20-6-4
Repealed
(Repealed by P.L.51-1996, SEC.77.)

IC 12-20-6-5
Application for other assistance
Sec. 5. If the township trustee determines that an applicant or a member of the applicant's household who is granted emergency township assistance under section 3(3) of this chapter may be eligible for public assistance other than township assistance, the applicant

shall, not more than fifteen (15) working days after the date that emergency township assistance was granted, file an application for public assistance and comply with all the requirements necessary for completing the application process for public assistance administered by the division of family resources and county offices or another federal or state governmental entity. An applicant or a member of the applicant's household who fails to file an application for public assistance not more than fifteen (15) working days after the date that emergency township assistance was granted may not be granted township assistance for sixty (60) days following the grant of township assistance on an emergency basis.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.192; P.L.5-1993, SEC.205; P.L.51-1996, SEC.23; P.L.73-2005, SEC.31; P.L.145-2006, SEC.113.

IC 12-20-6-5.5
Application for public assistance before granting township assistance
Sec. 5.5. (a) This section does not apply in an emergency.
(b) If, before granting township assistance, the township trustee determines that an applicant or a member of an applicant's household may be eligible for public assistance other than township assistance, the applicant or household member shall, when referred by the township trustee, make an application and comply with all necessary requirements for completing the application process for public assistance administered by:
(1) the division of family resources and county offices; or
(2) any other federal or state governmental entity.
(c) An applicant or a household member who fails to:
(1) file an application as specified in subsection (b); and
(2) show evidence that the application, as referred by the township trustee, was filed not more than fifteen (15) working days after the township trustee's referral;
may be denied township assistance for not more than sixty (60) days.
As added by P.L.51-1996, SEC.24. Amended by P.L.73-2005, SEC.32; P.L.145-2006, SEC.114.

IC 12-20-6-6
Repealed
(Repealed by P.L.262-2003, SEC.9.)

IC 12-20-6-6.5
Denial of relief; welfare fraud
Sec. 6.5. (a) If an individual has been convicted of an offense under IC 35-43-5-7, a township trustee may not extend aid to or for the benefit of that individual for the following periods:
(1) If the conviction is for a misdemeanor, for one (1) year after the conviction.
(2) If the conviction is for a felony, for ten (10) years after the conviction. (b) If a township trustee finds that an individual has obtained township assistance from any township by means of conduct described in IC 35-43-5-7, the township trustee may refuse to extend aid to or for the benefit of that individual for sixty (60) days after the later of the:
(1) date of the improper conduct; or
(2) date aid was last extended to the individual based on the improper conduct.
As added by P.L.51-1996, SEC.25. Amended by P.L.73-2005, SEC.33.

IC 12-20-6-6.6
Aid cannot pay for goods or services during period when assistance denied
Sec. 6.6. Notwithstanding any other provision of this article:
(1) a township trustee may not extend aid to or for the benefit of an individual if that aid would pay for goods or services provided to or for the benefit of the individual; and
(2) a township is not obligated to pay the cost of basic necessities incurred on behalf of the household in which the individual resides;
during a period that the individual has previously applied for and been denied township assistance.
As added by P.L.51-1996, SEC.26. Amended by P.L.259-2001, SEC.2; P.L.73-2005, SEC.34.

IC 12-20-6-7
Action on application
Sec. 7. (a) In a case of emergency, a trustee shall accept and promptly act upon a completed application from an individual requesting assistance. In a nonemergency request for township assistance, the trustee shall act on the completed application not later than seventy-two (72) hours after receiving the application, excluding weekends and legal holidays listed in IC 1-1-9. The trustee's office shall retain a copy of each application and affidavit whether or not relief is granted.
(b) The actions that a trustee may take on a completed application for township assistance, except in a case of emergency, are the following:
(1) Grant assistance.
(2) Deny assistance, including a partial denial of assistance requested.
(3) Leave the decision pending.
(c) A decision pending determination under subsection (b)(3):
(1) may not remain pending for more than seventy-two (72) hours after the expiration of the period described in subsection (a); and
(2) must include a statement listing the specific reasons that assistance is not granted or denied within the period required under subsection (a). As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.27; P.L.259-2001, SEC.3; P.L.73-2005, SEC.35.

IC 12-20-6-8
Notice of action taken; appeals
Sec. 8. (a) A township trustee shall promptly notify in writing each applicant for township assistance of action taken upon a completed application for township assistance. The trustee shall do the following:
(1) Mail notice or provide personal notice not later than seventy-two (72) hours, excluding weekends and legal holidays listed in IC 1-1-9, after the completed application is received, advising the applicant of the right to appeal an adverse decision of the trustee to the board of commissioners.
(2) Include in the notice required under subdivision (1) the following:
(A) The type and amount of assistance granted.
(B) The type and amount of assistance denied or partially granted.
(C) Specific reasons for denying all or part of the assistance requested.
(D) Information advising the applicant of the procedures for appeal to the board of commissioners.
(b) A copy of the notice described in subsection (a) shall be filed with the recipient's application and affidavit in the trustee's office.
(c) An application for township assistance is not considered complete until all adult members of the requesting household have signed:
(1) the township assistance application; and
(2) any other form, instrument, or document:
(A) required by law; or
(B) determined necessary for investigative purposes by the trustee, as contained in the township's township assistance guidelines.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.28; P.L.259-2001, SEC.4; P.L.73-2005, SEC.36.

IC 12-20-6-9
Investigation; relatives
Sec. 9. If an application for township assistance is made to the township trustee as administrator of township assistance, the township trustee, as administrator of township assistance, shall carefully investigate the circumstances of the applicant and each member of the applicant's household to ascertain the following:
(1) Legal residence.
(2) Names and ages.
(3) Physical condition relating to sickness or health.
(4) Present and previous occupation.
(5) Ability and capacity to perform labor.
(6) The cause of the applicant's or household member's

condition if the applicant or household member is found to be in need and the cause can be ascertained.
(7) Whether the applicant or a member of the applicant's household is entitled to income in the immediate future from any source, including the following:
(A) Past or present employment.
(B) A pending claim or cause of action that may result in a monetary award being received by any member of the applicant's household claiming to be in need.
(C) A pending determination for assistance from any other federal or state governmental entity.
(8) The family relationships of the township assistance applicant.
(9) Whether the township assistance applicant or members of the applicant's household have relatives able and willing to assist the applicant or a member of the applicant's household.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.29; P.L.73-2005, SEC.37.

IC 12-20-6-10
Support by relatives
Sec. 10. (a) As used in this section, "relative" includes only the parent, stepparent, child, stepchild, sibling, stepsibling, grandparent, stepgrandparent, grandchild, or stepgrandchild of a township assistance applicant.
(b) If an applicant who applies for township assistance or a member of the applicant's household has a relative living in the township who is able to assist the applicant or member of the applicant's household, the township trustee shall, as administrator of township assistance and before granting aid a second time, ask the relative to help the applicant or member of the applicant's household, either with material relief or by furnishing employment.
(c) A township trustee may not use township assistance funds to pay the cost of an applicant's shelter with a relative who is the applicant's landlord if the applicant lives in:
(1) the same household as the relative; or
(2) housing separate from the relative and either:
(A) the housing is unencumbered by mortgage; or
(B) the housing has not been previously rented by the relative to a different tenant at reasonable market rates for at least six (6) months.
(d) If shelter payments are made to a relative of a township assistance applicant on behalf of the applicant or a member of the applicant's household, the trustee may file a lien against the relative's real property for the amount of township shelter assistance granted.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.30; P.L.73-2005, SEC.38.



CHAPTER 7. CONSENT TO DISCLOSURE OF PERSONAL INFORMATION

IC 12-20-7-2.5
Information provided to township trustee by department of employment and training
Sec. 2.5. Upon request of the township trustee, the department of employment and training services shall provide without charge information regarding:
(1) income, resources, and assets of; and
(2) benefits received by;
members of an applicant's household.
As added by P.L.51-1996, SEC.33.

IC 12-20-7-3
Salary and wage information
Sec. 3. Upon request of the township trustee, the employer of a township assistance applicant or a member of the applicant's household shall provide the township trustee with information concerning salary or wages earned by the applicant or household member for purposes of determining the financial eligibility of the household to receive township assistance.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.34; P.L.73-2005, SEC.40.

IC 12-20-7-3.5
Provision of information to determine eligibility
Sec. 3.5. Upon request of the township trustee, a person holding assets or title to assets of a township assistance applicant or a member of the applicant's household shall provide the township trustee with information concerning the nature and value of those

assets for purposes of determining the household's financial eligibility to receive township assistance.
As added by P.L.51-1996, SEC.35. Amended by P.L.73-2005, SEC.41.

IC 12-20-7-4
Use of consent forms
Sec. 4. The division of family resources and county offices shall use the consent forms received under this chapter to do the following:
(1) Assist in making eligibility determinations for public assistance programs administered by the division of family resources and county offices.
(2) Assist in reducing fraud and abuse in public assistance programs administered by the division of family resources and county offices.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.195; P.L.5-1993, SEC.208; P.L.145-2006, SEC.116.

IC 12-20-7-4.5
Authorized use of information
Sec. 4.5. The township trustee shall use the information received under section 2 of this chapter to assist in reducing fraud and abuse in aid programs administered by the township trustee.
As added by P.L.46-1995, SEC.59.

IC 12-20-7-5
Use of information not a public record
Sec. 5. Information that is received through the use of a consent form described in section 1 of this chapter and that is not a public record open to inspection and copying under any statute may be used only in connection with the following:
(1) The administration of the township trustee's township assistance program.
(2) The administration of public assistance programs that are administered by the division of family resources and county offices.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.196; P.L.5-1993, SEC.209; P.L.73-2005, SEC.42; P.L.145-2006, SEC.117.

IC 12-20-7-6
Unauthorized use or disclosure of information
Sec. 6. A township trustee, an assistant of a township trustee, or an employee or a director of the division of family resources, the office of Medicaid policy and planning, and county offices who knowingly discloses or uses information that is obtained through the use of a consent form described in section 1 of this chapter, except as authorized by this chapter, commits a Class A misdemeanor.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.197;

P.L.5-1993, SEC.210; P.L.145-2006, SEC.118.



CHAPTER 8. LEGAL RESIDENCE AS CONDITION FOR RECEIPT OF TOWNSHIP ASSISTANCE

IC 12-20-8-2
Relief for residents
Sec. 2. If an individual is a resident of a township or county, the township or county shall relieve and support the individual if the individual is poor and in need of relief.
As added by P.L.2-1992, SEC.14.

IC 12-20-8-3
Intent to become resident; determination
Sec. 3. (a) The township trustee may deny township assistance to an individual if the township trustee determines that the individual does not intend to make the township or county the individual's sole place of residence.
(b) The township trustee may consider all relevant information that supports or refutes the individual's intent to make the township or county the individual's sole place of residence, except the length of time the individual has been located in the township or county.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.43.

IC 12-20-8-4
Continuance of legal residence
Sec. 4. A residence legally acquired continues until the legal residence is lost or defeated by acquiring a new legal residence or by willful and uninterrupted absence from the township in which legal residence has been gained.
As added by P.L.2-1992, SEC.14.

IC 12-20-8-5
Determination of legal residence; factors discounted
Sec. 5. Time spent in a penal institution, public or private charitable or benevolent institution, hospital, fraternal home, or in any place while serving in the armed forces of the United States may not be counted in determining legal residence in Indiana.
As added by P.L.2-1992, SEC.14.

IC 12-20-8-6
Loss of legal residence due to state or federal service Sec. 6. An individual may not be considered to have lost a legal residence in Indiana because of an absence that is due to business of the state or of the United States.
As added by P.L.2-1992, SEC.14.

IC 12-20-8-7
Assistance notwithstanding inability to establish place of legal settlement
Sec. 7. If the township trustee, as administrator of township assistance, is unable to ascertain and establish the place of legal residence of a poor individual within the township, the township trustee shall proceed to provide assistance to the individual in the same manner as other poor individuals are provided assistance.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.44.



CHAPTER 9. ELIGIBILITY OF NONRESIDENTS FOR TOWNSHIP ASSISTANCE

IC 12-20-9-3
Return to legal residence
Sec. 3. An individual:
(1) who:
(A) applies to the township trustee, as administrator of township assistance, for assistance or is in need of assistance; or
(B) obtains free medical aid, hospitalization, public institutional care, or assistance in any part at public expense; and
(2) who does not have legal residence in the township;
may be returned by the township trustee, as administrator of township assistance, to the individual's place of legal residence if that place can be determined.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.46.

IC 12-20-9-4
Payment for services provided
Sec. 4. The record of and bill for services provided under this chapter shall be filed and paid in the manner provided for the filing and payment of other kinds of relief provided by the township trustee, as administrator of township assistance. The township trustee, as administrator of township assistance, shall pay bills from any available fund for providing township assistance.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.47.

IC 12-20-9-5
Temporary commitment in county home Sec. 5. If an individual or a member of an individual's household who is determined to be eligible for township assistance and entitled to temporary relief is in a township in which the individual or household member does not have legal residence, the township trustee, as administrator of township assistance, may, if the trustee considers advisable, place the individual or household member temporarily in a county home as provided in IC 12-20-17-4.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.36; P.L.73-2005, SEC.48.

IC 12-20-9-6
Violations; denial of aid
Sec. 6. An individual may be denied township assistance for not more than one hundred eighty (180) days whenever the individual or a member of the individual's household:
(1) has been:
(A) sent by a township where the individual does not reside to a location outside the township at the individual's request or by court order; and
(B) transported to a location outside the township at public expense; and
(2) knowingly reapplies for assistance in the township from which the individual or member of the individual's household was sent.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.37; P.L.73-2005, SEC.49.



CHAPTER 10. EMPLOYMENT AS CONDITION FOR RECEIPT OF TOWNSHIP ASSISTANCE

IC 12-20-10-2
Assistance contingent on performance of work; exception
Sec. 2. If:
(1) a township assistance applicant is in good health and able to work; and
(2) either:
(A) the township trustee, as administrator of township assistance, offers employment to the township assistance applicant, regardless of whether the compensation for the work is in the form of money, house rent, or commodities consisting of the necessaries of life; or
(B) employment at a reasonable compensation is offered by any other individual, governmental agency, or employer;
the township trustee, as administrator of township assistance, shall not furnish township assistance to the applicant until the township assistance applicant performs the work or shows just cause for not performing the work. However, a township assistance applicant may be given admission to the county home, where the township assistance applicant shall be compelled to work.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.39; P.L.73-2005, SEC.51.

IC 12-20-10-3
Aid in securing employment; trustee
Sec. 3. A township trustee, as administrator of township assistance, shall make all possible efforts to secure employment for an able-bodied township assistance applicant in the township where the applicant resides.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.52.

IC 12-20-10-3.5
Medical examination
Sec. 3.5. If a township assistance applicant or a member of the

applicant's household claims an inability to work due to health, the township trustee may require and provide for any medical examination necessary for the township trustee to determine whether the applicant or household member is able to perform work.
As added by P.L.51-1996, SEC.40. Amended by P.L.73-2005, SEC.53.

IC 12-20-10-4
Aid in securing employment; township residents
Sec. 4. The township trustee may call upon residents of the township to aid in finding employment for a township assistance applicant who is able to work.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.54.



CHAPTER 11. WORKFARE AS CONDITION FOR RECEIPT OF TOWNSHIP ASSISTANCE

IC 12-20-11-2
Nonprofit human services agency employment; suitability; value of performance; furnished equipment; supervision; insurance; displacement of employees
Sec. 2. (a) The township trustee may require the recipient to perform work for nonprofit human services agencies located within the county or an adjoining township in another county unless the recipient attends courses under section 3 of this chapter.
(b) The township trustee shall determine a township assistance applicant's suitability to perform available work under this section. The township trustee may provide for medical examinations necessary to make the determination.
(c) A township assistance recipient shall perform an amount of work that equals the value of assistance received by the township assistance recipient or the recipient's household. The township assistance recipient shall work off the assistance at a rate not less than the federal minimum wage.
(d) The nonprofit agency for which work is performed under this section shall furnish the necessary tools, materials, or transportation, unless the trustee agrees in writing to furnish the necessary tools, materials, or transportation to and from the work site from the trustee's office.
(e) Supervision of the work of a township assistance recipient under this section is the responsibility of the nonprofit agency for which the work is performed.
(f) The township trustee shall ensure that a township assistance recipient performing work under this section is covered by adequate liability insurance for injuries or damages suffered by or caused by the township assistance recipient.
(g) A township assistance recipient may not be assigned to work that would result in the displacement of employees of the nonprofit agency or in the reduction of hours worked by those employees.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.56.

IC 12-20-11-3
Work exemption and tuition reimbursement for education courses
Sec. 3. (a) If a township assistance recipient, after referral by the township trustee, is accepted and attends: (1) adult education courses under IC 20-30-6-1 (before its repeal) or IC 22-4.1-18; or
(2) courses at Ivy Tech Community College;
the township assistance recipient is exempt from performing work or searching for work for not more than one hundred eighty (180) days.
(b) The township trustee may reimburse a township assistance recipient for tuition expenses incurred in attending the courses described in subsection (a) if the recipient:
(1) has a proven aptitude for the courses being studied;
(2) was referred by the trustee;
(3) does not qualify for other tax supported educational programs;
(4) maintains a passing grade in each course; and
(5) maintains the minimum attendance requirements specified by the educational institution.
As added by P.L.2-1992, SEC.14. Amended by P.L.5-1995, SEC.7; P.L.51-1996, SEC.42; P.L.1-2005, SEC.138; P.L.127-2005, SEC.6; P.L.1-2006, SEC.196; P.L.2-2007, SEC.161; P.L.7-2011, SEC.3.

IC 12-20-11-4
Satisfaction of prior township obligations prerequisite to additional township assistance; hardship temporary assistance; confirming documentation
Sec. 4. (a) The township trustee may require a township assistance applicant or an adult member of the applicant's household to satisfy all obligations to perform work incurred in another township before additional township assistance is granted. However, in case of an emergency, the trustee may temporarily waive the work obligation incurred from another township and provide temporary assistance to an applicant or a household in order to relieve need or immediate suffering.
(b) The township trustee may request from another township trustee documentation necessary to confirm that a township assistance applicant or an adult member of the applicant's household performed or did not perform work in another township.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.43; P.L.73-2005, SEC.57.

IC 12-20-11-5
Application of worker's compensation laws; repayment of assistance
Sec. 5. (a) Work performed under this chapter is considered as satisfaction of a condition for township assistance and is not considered as services performed for remuneration or as repayment for township assistance. However, a township assistance recipient performing work under this chapter and the governmental unit or nonprofit agency for which the recipient works are covered by the medical treatment and burial expense provisions of IC 22-3-2 through IC 22-3-6 with regard to the work performed.
(b) A township trustee may not seek federal or state

reimbursement, foreclose a lien, or otherwise seek repayment of assistance for which a recipient or an adult member of the recipient's household has satisfactorily completed a workfare requirement.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.44; P.L.73-2005, SEC.58.



CHAPTER 12. JOB TRAINING AS CONDITION FOR RECEIPT OF TOWNSHIP ASSISTANCE



CHAPTER 13. REHABILITATION, TRAINING, AND WORK PROGRAMS CONDUCTED BY TOWNSHIP TRUSTEE'S OFFICE

IC 12-20-13-2
Repealed
(Repealed by P.L.51-1996, SEC.77.)

IC 12-20-13-3
Appropriations
Sec. 3. (a) An expenditure of money may not be made under this chapter except after a specific appropriation made and approved in the manner provided by law.
(b) An appropriation may not be made or approved unless a sufficient amount of money to cover the proposed expenditure is included in the annual budget of the township trustee for township assistance purposes.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.61.



CHAPTER 14. TERMINATION OR REDUCTION OF TOWNSHIP ASSISTANCE



CHAPTER 15. APPEAL OF DENIAL OR REDUCTION IN AMOUNT OF TOWNSHIP ASSISTANCE

IC 12-20-15-2
Time for applicant's appeal
Sec. 2. An applicant for township assistance must file the applicant's appeal not more than fifteen (15) days from the date of issuance by the township trustee of adequate written notice of the denial of township assistance as provided by IC 12-20-6-8. An appeal must be made in writing or orally as required by the board of commissioners.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.46; P.L.73-2005, SEC.63.

IC 12-20-15-3
Hearing on appeal; uniform written procedures
Sec. 3. (a) The board of county commissioners may:
(1) conduct a hearing on the appeal; or
(2) appoint a hearing officer:
(A) from among the board;
(B) from among the employees of the board; or
(C) from qualified residents of the county;
who will conduct a hearing for the board.
(b) The board of county commissioners shall develop uniform written procedures, including provisions for:
(1) before the hearing, an opportunity for the appellant or the appellant's legal representative to review the appellant's township assistance file and any documents or evidence used by the township trustee to make the determination under appeal;
(2) the order of the proceeding and the procedure for subpoena:
(A) of a witness; or
(B) for production of evidence;
if reasonably requested by the appellant or the township trustee; and
(3) the issuance of a hearing decision within the period prescribed by section 6(b)(2) of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.47; P.L.262-2003, SEC.2; P.L.73-2005, SEC.64.

IC 12-20-15-4 Review of documents and standards for hearings on appeal; remanding cases to trustees
Sec. 4. (a) In hearing an appeal, the board of commissioners and a hearing officer shall:
(1) review and consider any report or investigative documents the trustee prepared before making the appealed decision; and
(2) be governed by the township's township assistance standards for determining eligibility to the extent that the standards comply with existing law for the granting of township assistance. If no legally sufficient standards have been established, the board of commissioners and the hearing officer shall be guided by the circumstances in each case.
(b) The board of commissioners shall remand a case to a trustee for further proceedings if:
(1) new evidence was presented by the applicant to the board of commissioners; and
(2) the board of commissioners determines that the new evidence presented would have made the individual eligible for assistance.
(c) If a case is remanded to a trustee, the trustee shall issue a new determination of eligibility not later than seventy-two (72) hours after receiving the written decision remanding the case, excluding weekends and legal holidays listed in IC 1-1-9.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.48; P.L.262-2003, SEC.3; P.L.73-2005, SEC.65.

IC 12-20-15-5
Necessary parties at hearing
Sec. 5. The appellant must be present at a hearing conducted by the board of commissioners or a hearing officer. The township trustee, as administrator of township assistance, or the trustee's representative shall be notified in writing of the hearing date and time, but the failure of the township trustee or the trustee's representative to be present is not a cause for postponement of the hearing unless the trustee requests and is granted a continuance. A continuance requested by the township trustee does not reduce the period required for a decision under section 6(b)(2) of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.49; P.L.73-2005, SEC.66.

IC 12-20-15-6
Timing of hearing on appeal; written decision
Sec. 6. (a) The board of commissioners shall hold a hearing as soon as possible after the filing of an appeal but not more than ten (10) working days after the appeal form or other notice of appeal is received in the office of the board of commissioners.
(b) The board of commissioners shall issue a written decision that must:
(1) appear in the official records of the board;
(2) be issued to the appellant and the township trustee not more

than five (5) working days following the date of the hearing;
(3) state the legal and factual basis for the decision;
(4) advise the appellant and the township trustee of the right to judicial review and the period prescribed for requesting judicial review; and
(5) inform the appellant of the availability of free legal counsel for the indigent.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.50.

IC 12-20-15-7
Implementation of board's decision
Sec. 7. The township trustee, as administrator of township assistance, shall carry out a decision of the board to sustain, increase, grant, or otherwise modify township assistance only if the board of commissioners complies with the requirements for a written decision under section 6 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.51; P.L.73-2005, SEC.67.

IC 12-20-15-8
Appeal to circuit or superior court
Sec. 8. (a) The township trustee or an applicant may appeal a decision of the board of commissioners to a circuit or superior court with jurisdiction in the county.
(b) In hearing an appeal, the court shall be governed by the township's township assistance standards for determining eligibility for granting township assistance in the township. If legally sufficient standards have not been established, the court shall be guided by the circumstances of the case.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.52; P.L.73-2005, SEC.68.

IC 12-20-15-9
Recovery of assistance awarded upon successful appeal by trustee
Sec. 9. If the court sets aside a decision of the board of commissioners in favor of an applicant, the township trustee may recover the amount of any assistance awarded as a result of the board's decision.
As added by P.L.2-1992, SEC.14.



CHAPTER 16. PROVISION OF VARIOUS FORMS OF TOWNSHIP ASSISTANCE

IC 12-20-16-2
Medical assistance; necessity
Sec. 2. (a) Except as provided in subsections (b) and (c), the township trustee shall, in cases of necessity, do the following:
(1) Promptly provide medical assistance for poor individuals in the township who are not provided for in public institutions.
(2) See that medicines, medical supplies, special diets, or tests prescribed by a physician or surgeon in attendance upon poor individuals in the township are properly furnished.
(b) A township trustee may not provide to an individual medical assistance under the township assistance program if the individual could qualify for medical assistance for the same service under:
(1) IC 12-16;
(2) Medicaid;
(3) other governmental medical programs; or
(4) private health insurance that would cover the individual at the time the assistance was provided. However, if the individual's insurance does not pay for the medical assistance due to a policy deductible or other policy limitation, the township trustee shall pay for medical assistance that the trustee would provide if the individual did not have insurance.
However, a township trustee may provide interim medical services during the period that the individual has an application pending for medical assistance under Medicaid (IC 12-15) or another governmental medical program if the individual is reasonably complying with all requirements of the application process.
(c) The township trustee shall pay only for the following medical services for the poor of the township:
(1) Prescription drugs, not to exceed a thirty (30) day supply at a time, as prescribed by an attending practitioner (as defined in IC 16-42-19-5) other than a veterinarian. However, if the prescription drugs are available only in a container that contains more than a thirty (30) day supply, the township trustee may pay for the available size.
(2) Office calls to a physician licensed under IC 25-22.5 or another medical provider.
(3) Dental care needed to relieve pain or infection or to repair

cavities.
(4) Repair or replacement of dentures.
(5) Emergency room treatment that is of an emergency nature.
(6) Preoperation testing prescribed by an attending physician licensed under IC 25-22.5.
(7) Over-the-counter drugs prescribed by a practitioner (as defined in IC 16-42-19-5) other than a veterinarian.
(8) X-rays and laboratory testing as prescribed by an attending physician licensed under IC 25-22.5.
(9) Visits to a medical specialist when referred by an attending physician licensed under IC 25-22.5.
(10) Physical therapy prescribed by an attending physician licensed under IC 25-22.5.
(11) Eyeglasses.
(12) Repair or replacement of a prosthesis not provided for by other tax supported state or federal programs.
(13) Insulin and items needed to administer the biological, not to exceed a thirty (30) day supply at a time, in accordance with section 14 of this chapter. However, if the biologicals are available only in a container that contains more than a thirty (30) day supply, the township trustee may pay for the available size.
(d) The township trustee may establish a list of approved medical providers to provide medical services to the poor of the township. Any medical provider who:
(1) can provide the particular medical services within the scope of the provider's license issued under IC 25; and
(2) is willing to provide the medical services for the charges established by the township trustee;
is entitled to be included on the list.
(e) Unless prohibited by federal law, a township trustee who:
(1) provides to an individual medical assistance that is eligible for payment under any medical program described in subsection (b) for which payments are administered by an agency of the state during the pendency of the individual's successful application for the program; and
(2) submits a timely and proper claim to the agency;
is eligible for reimbursement by the agency to the same extent as any medical provider.
(f) If a township trustee provides medical assistance for medical services provided to an individual who is subsequently determined to be eligible for Medicaid:
(1) the township trustee shall notify the medical provider that provided the medical services of the individual's eligibility; and
(2) not later than thirty (30) days after the medical provider receives the notice under subdivision (1), the medical provider shall file a claim for reimbursement with the office.
(g) A medical provider that is reimbursed under subsection (f) shall, not later than thirty (30) days after receiving the reimbursement, pay to the township trustee the lesser of: (1) the amount of medical assistance received from the trustee to an individual; or
(2) the amount reimbursed by Medicaid to the medical provider.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.54; P.L.262-2003, SEC.4; P.L.73-2005, SEC.70.

IC 12-20-16-3
Utility services payment; necessity; eligibility
Sec. 3. (a) The township trustee may, in cases of necessity, authorize the payment from township assistance money for essential utility services, including the following:
(1) Water services.
(2) Gas services.
(3) Electric services.
(4) Fuel oil services for fuel oil used for heating or cooking.
(5) Coal, wood, or liquid propane used for heating or cooking.
(b) The township trustee may authorize the payment of delinquent bills for the services listed in subsection (a)(1) through (a)(5) when necessary to prevent the termination of the services or to restore terminated service if the delinquency has lasted not longer than twenty-four (24) months. The township trustee has no obligation to pay a delinquent bill for the services or materials listed in subsection (a)(1) through (a)(5) if the delinquency has lasted longer than twenty-four (24) months.
(c) The township trustee is not required to pay for any utility service:
(1) that is not properly charged to:
(A) an adult member of a household;
(B) an emancipated minor who is head of the household; or
(C) a landlord or former member of the household if the applicant proves that the applicant:
(i) received the services as a tenant residing at the service address at the time the cost was incurred; and
(ii) is responsible for payment of the bill;
(2) received as a result of a fraudulent act by any adult member of a household requesting township assistance; or
(3) that includes the use of township assistance funds for the payment of:
(A) a security deposit; or
(B) damages caused by a township assistance applicant to utility company property.
(d) The amount paid by the township trustee, as administrator of township assistance, and the amount charged for water services may not exceed the minimum rate charged for the service as fixed by the Indiana utility regulatory commission.
(e) This subsection applies only during the part of each year when applications for heating assistance are accepted by the lieutenant governor under IC 4-4-33. A township trustee may not provide assistance to make any part of a payment for heating fuel or electric services for more than thirty (30) days unless the individual files an

application with the township trustee that includes the following:
(1) Evidence of application for assistance for heating fuel or electric services from the lieutenant governor.
(2) The amount of assistance received or the reason for denial of assistance.
The township trustee shall inform an applicant for assistance for heating fuel or electric services that assistance for heating fuel and electric services may be available from the lieutenant governor under IC 4-4-33 and that the township trustee may not provide assistance to make any part of a payment for those services for more than thirty (30) days unless the individual files an application for assistance for heating fuel or electric services under IC 4-4-33. However, if the applicant household is eligible under criteria established by the lieutenant governor for energy assistance under IC 4-4-33, the trustee may certify the applicant as eligible for that assistance by completing an application form prescribed by the state board of accounts and forwarding the eligibility certificate to the lieutenant governor within the period established for the acceptance of applications. If the trustee follows this certification procedure, no other application is required for assistance under IC 4-4-33.
(f) If an individual or a member of an individual's household has received assistance under subsection (b), the individual must, before the individual or the member of the individual's household may receive further assistance under subsection (b), certify whether the individual's or household's income, resources, or household size has changed since the individual filed the most recent application for township assistance. If the individual or a member of the individual's household certifies that the income, resources, or household size has changed, the township trustee shall review the individual's or household's eligibility and may make any necessary adjustments in the level of assistance provided to the individual or to a member of the individual's household.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.55; P.L.259-2001, SEC.7; P.L.73-2005, SEC.71; P.L.141-2006, SEC.60; P.L.181-2006, SEC.55; P.L.1-2007, SEC.125.

IC 12-20-16-4
Repealed
(Repealed by P.L.51-1996, SEC.77.)

IC 12-20-16-5
Food relief
Sec. 5. (a) An applicant or a household that receives food relief in any township having a population of more than ten thousand (10,000) may request the township trustee, as administrator of township assistance, to issue a food order upon any eligible market, and the township trustee, as administrator of township assistance, shall abide by that request.
(b) The amount of a food order for various sized households that are determined by the trustee to be eligible for township assistance

shall be based upon uniform monthly amounts specified in the township's township assistance standards. However, an additional amount of food may be ordered for special health reasons as prescribed by a physician. A supplemental food order may be issued because of the loss of the recipient's food by:
(1) fire, flood, or other natural disaster;
(2) burglary or other criminal act; or
(3) the unpreventable spoilage of food.
(c) The trustee may issue a food order to an eligible applicant on either a daily, weekly, or monthly basis.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.56; P.L.73-2005, SEC.72.

IC 12-20-16-6
Federal food stamp program eligibility
Sec. 6. (a) Except as provided in subsection (b), a township trustee, as administrator of township assistance, may not purchase food out of the township assistance fund for an applicant or a household that is eligible to participate in the federal food stamp program.
(b) A township trustee, as administrator of township assistance, may purchase food for an eligible food stamp applicant or household only under any of the following conditions:
(1) During the interim period beginning when an applicant or a household is awaiting a determination of eligibility from the food stamp office and ending not more than five (5) days after the day the applicant or household becomes eligible to participate in the federal food stamp program.
(2) Upon the verified loss of the household's food stamps or food supply by:
(A) fire or other natural disaster; or
(B) burglary or other criminal act, if the requesting applicant or household files a report with the appropriate law enforcement agency.
(3) Upon the loss of the applicant's or household's food supply through spoilage.
(4) Upon a written statement from a physician indicating that at least one (1) member of the household needs a special diet, the cost of which is greater than can be purchased with the household's allotment of food stamps.
(5) If the township trustee, as administrator of township assistance, determines that an applicant or a household:
(A) is in need of supplementary food assistance; and
(B) has participated in the federal food stamp program to the fullest extent allowable under federal and state law;
and supplementary food assistance is required by the circumstances of the particular case.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.57; P.L.73-2005, SEC.73.
IC 12-20-16-7
Eligible markets; continuing eligibility; purchase order itemization
Sec. 7. (a) A combined grocery (marketing fresh vegetables, fresh eggs, and dairy products) and meat market (marketing fresh meat) in a township having a population of more than ten thousand (10,000) is eligible to accept food purchase orders from the township trustee, as administrator of township assistance, in the township in which the market is located if the owner of the market has applied to the township trustee using a form prescribed by the state board of accounts.
(b) A market described in subsection (a) remains eligible to accept township food purchase orders unless any of the following conditions exist:
(1) The owner notifies the township trustee, as administrator of township assistance, to remove the owner's market from the eligible list.
(2) An appropriate health or other governmental agency closes the market.
(3) The township trustee, as administrator of township assistance, removes the market from the eligible list for a period not to exceed six (6) months because the management of the market, in filling a township food or household supply order:
(A) includes in the order tobacco products, alcoholic beverages, or other nonqualifying items; or
(B) fails to routinely request identification from an individual who redeems a township purchase order.
(4) A person who owns or is employed by the market has been convicted of township assistance fraud under IC 12-20-1-4(c).
(c) A combined grocery and meat market shall, in filling a township purchase order for food and household supplies, attach to the purchase order form either a cash register tape or a written or typed itemization of the cost of the food and household supplies purchased. Household supplies, including first aid and medical supplies, are not considered food.
(d) The cash register tape or itemization required by subsection (c) is the full and complete record of purchase for all purposes. More complete records or itemization may not be required by any individual, government official, or entity.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.58; P.L.73-2005, SEC.74.

IC 12-20-16-8
Incompetent head of family; alternate food purchase order issuance
Sec. 8. (a) If an applicant or a household is considered by the township trustee, as administrator of township assistance, to be incompetent or irresponsible to select food from a combined grocery and meat market or to make proper use of food stamps, the township trustee, as administrator of township assistance, shall issue the food purchase order in the name of one (1) of the following: (1) Another adult member of the household.
(2) Another relative living in another household.
(3) Any other individual considered competent by the township trustee, as administrator of township assistance.
(b) For the purpose of selecting the combined grocery and meat market in a township having a population of more than ten thousand (10,000) from which food for the household is to be obtained, the competent individual referred to in subsection (a) shall be considered the individual responsible.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.59; P.L.73-2005, SEC.75.

IC 12-20-16-9
Limitation on food assistance; food stamp application
Sec. 9. (a) A township trustee may not provide food assistance for more than thirty (30) days unless an individual files an application with the township trustee that includes the following:
(1) Evidence of application for food stamps from the division of family resources.
(2) The amount of assistance received or the reason for denial of assistance.
(b) The township trustee shall inform an applicant for food assistance that food stamps may be available from the division of family resources and that the township trustee may not provide food assistance for more than thirty (30) days unless the individual files an application for food stamps with the division of family resources.
As added by P.L.2-1992, SEC.14. Amended by P.L.145-2006, SEC.119.

IC 12-20-16-10
Livestock; feed instead of cost of food
Sec. 10. The township trustee, as administrator of township assistance, may purchase feed for a minimum amount of subsistence livestock if the cost is less than the cost of food that is otherwise necessary for the township trustee to furnish under this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.76.

IC 12-20-16-11
Nonresidents; transportation without ascertaining legal residence
Sec. 11. (a) A township trustee may not furnish a nonresident of a township with transportation at the cost of the township until the township trustee, as administrator of township assistance, determines the legal residence of the individual applying for assistance.
(b) Transportation provided to a nonresident of a township must be in the direction of the nonresident's legal residence unless it is shown that the individual in need has a valid claim for support or a means of support in some other place to which the individual asks to be sent.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.60; P.L.73-2005, SEC.77.
IC 12-20-16-12
Funeral and burial or cremation expenses
Sec. 12. (a) This section does not apply if the county coroner assumes jurisdiction of an unclaimed body under IC 36-2-14-16.
(b) If:
(1) an individual dies in a township without leaving:
(A) money;
(B) real or personal property;
(C) other assets that may be liquidated; or
(D) other means necessary to defray funeral expenses; and
(2) the individual is not a resident of another township in Indiana;
the township trustee, as administrator of township assistance, shall provide a person to superintend and authorize either the funeral and burial or cremation of the deceased individual. If the township trustee determines that the deceased individual is a resident of another township in Indiana, the township trustee shall notify the trustee of that township, who shall then provide a person to superintend and authorize either the funeral and burial or cremation of the deceased individual.
(c) The necessary and reasonable expenses of the funeral and burial or cremation, including a burial plot, shall be paid in the same manner as other claims for township assistance. A trustee shall determine the cost for the items and services required by law for the funeral and burial of an individual, including a burial plot, and for the cremation of an individual, and include in the township's township assistance standards the maximum funeral and burial or cremation amount to be paid from township assistance funds. The trustee may deduct from the maximum amount the following:
(1) Any monetary benefits that the deceased individual is entitled to receive from a state or federal program.
(2) Any money that another person provides on behalf of the deceased individual.
(d) If an individual described in subsection (b) is a resident of a state institution at the time of the individual's death, the division that has administrative control of the state institution shall reimburse the township trustee for the necessary and reasonable expenses of the funeral and burial or cremation of the deceased individual. The township trustee shall submit to the division that has administrative control of the state institution an itemized claim for reimbursement of the necessary and reasonable funeral and burial or cremation expenses incurred by the township trustee.
(e) If an individual described in subsection (b) is a resident of a special institution governed by IC 16-33 at the time of the individual's death, the state department of health shall reimburse the township trustee for the necessary and reasonable expenses of the funeral and burial or cremation of the deceased individual. The township trustee shall submit to the state department of health an itemized claim for reimbursement of the necessary and reasonable funeral and burial or cremation expenses incurred by the township

trustee.
(f) A township trustee who provides funeral and burial or cremation benefits to a deceased individual is entitled to a first priority claim, to the extent of the cost of the funeral and burial or cremation benefits paid by the township trustee, against any money or other personal property held by the coroner under IC 36-2-14-11.
(g) The township trustee may not cremate a deceased individual if:
(1) the deceased individual; or
(2) a surviving family member of the deceased individual;
has objected in writing to cremation.
(h) If a township trustee provides a funeral under this section, the cost of the funeral may not be more than the cost of the least expensive funeral, including any necessary merchandise and embalming, available from the funeral director under the funeral director's price list disclosed to the Federal Trade Commission.
As added by P.L.2-1992, SEC.14. Amended by P.L.162-1995, SEC.1; P.L.51-1996, SEC.61; P.L.73-2005, SEC.78.

IC 12-20-16-13
Processing purchased and donated materials for township assistance; gardens
Sec. 13. (a) The township trustee, as administrator of township assistance, may process at the expense of the township materials provided by charitable or governmental agencies to provide any item of township assistance if the expense of the processing is less than the cost of the finished product.
(b) The township trustee, as administrator of township assistance, may buy materials and supplies of any item of relief and may process the materials for township assistance purposes.
(c) The township trustee, as administrator of township assistance, may buy garden seeds and plant and maintain gardens for township assistance purposes.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.79.

IC 12-20-16-14
Insulin
Sec. 14. The township trustee is authorized to provide insulin to individuals who are in need of insulin treatment and who are financially unable to purchase the insulin, upon application of a physician licensed under IC 25-22.5 or an advanced practice nurse who is licensed under IC 25-23 and who meets the requirements of IC 25-23-1-11 and IC 25-23-1-19.5. However, an application submitted by a physician or an advanced practice nurse under this section must meet the requirements of IC 16-41-19-4.
As added by P.L.2-1992, SEC.14. Amended by P.L.262-2003, SEC.5.

IC 12-20-16-15
Placement of indigents in county home
Sec. 15. The township trustee may place indigent individuals in

the county home in accordance with IC 12-30-4.
As added by P.L.2-1992, SEC.14.

IC 12-20-16-17
Inspection of housing units; substandard housing; shelter damage or security deposit; eligibility for shelter assistance
Sec. 17. (a) A township trustee may employ the services of a housing inspector to inspect all housing units, including:
(1) mobile homes;
(2) group homes;
(3) single household units;
(4) multiple household units;
(5) apartments; or
(6) any other dwelling;
inhabited by a township assistance recipient.
(b) A township trustee may contract with a local housing authority:
(1) for housing inspection services; and
(2) to train a township housing inspector.
Costs of these contractual services shall be paid from the township assistance fund.
(c) A township housing inspector shall use the following for determining a housing structure's suitability for habitation:
(1) Standards recommended by the United States Department of Housing and Urban Development as used by local housing authorities.
(2) Local building codes and municipal ordinances.
(d) Substandard housing that does not meet minimum standards of health, safety, and construction is not eligible for:
(1) the maximum level of shelter payments; or
(2) damage or security deposits paid from or encumbered by township funds.
(e) If the trustee determines that a housing unit for which payment is requested is substantially below minimum standards of health, safety, or construction, the trustee, when necessary, shall assist the applicant in obtaining appropriate alternate shelter.
(f) A township trustee is not required to spend township assistance funds for a shelter damage or security deposit for an eligible township assistance applicant or household. However, the trustee may encumber money for a shelter damage or security deposit by making an agreement with a property owner who furnishes shelter for a township assistance recipient or household. The agreement must include the following:
(1) The agreement's duration, not to exceed one hundred eighty (180) days.
(2) A statement that the agreement may be renewed if both parties agree.
(3) The total value of the encumbered money, not to exceed the value of one (1) month's rental payment.
(4) A statement signed by both the trustee and the property

owner attesting to the condition of the property at the time the agreement is made.
(5) A statement that encumbered money may be used to pay the cost of:
(A) verified damages, normal wear excluded, caused by the tenant township assistance recipient during the duration of the agreement; and
(B) any unpaid rental payments for which the tenant township assistance recipient is obligated.
(6) A statement that the total amount to be paid from the encumbered money may not exceed one (1) month's rental payment for the unit in question.
(g) A trustee is not required to provide shelter assistance to an otherwise eligible individual if the:
(1) individual's most recent residence was provided by the individual's parent, guardian, or foster parent; and
(2) individual, without just cause, leaves that residence for the shelter for which the individual seeks assistance.
As added by P.L.51-1996, SEC.62. Amended by P.L.73-2005, SEC.80.



CHAPTER 17. TEMPORARY AID

IC 12-20-17-2
Shelter; expenditure limitations; combination of resources; referral to appropriate agency; ability to contract with private agency
Sec. 2. (a) As used in this section, "shelter" means a facility that provides temporary emergency assistance.
(b) A township trustee may establish, purchase, acquire, maintain, or operate a shelter for eligible township assistance households needing temporary housing assistance.
(c) A township having a population of less than eight thousand (8,000) may not expend more than ten thousand dollars ($10,000) to implement this section without the approval of the county executive.
(d) A township having a population of at least eight thousand (8,000) may not expend more than one hundred thousand dollars ($100,000) to implement this section without the approval of the county executive.
(e) In counties where the implementation of this section can be more efficiently and expeditiously handled in units larger than a single township, a township trustee may combine resources with other townships within a county to:
(1) establish one (1) or more household shelter units; and
(2) pay a pro rata share of all administrative and other costs incidental to the maintenance and operation of each shelter unit established in subdivision (1).
IC 36-1-7-1 through IC 36-1-7-4 apply to a township electing to combine its resources with other townships under this subsection.
(f) A township trustee is not required to provide shelter to an individual who at the time assistance is requested is:
(1) under the influence of drugs or alcohol; or
(2) incapable of self-care.
The township trustee may at no cost to the township refer an individual described in this subsection to an appropriate agency or facility located in the county or in an adjoining county that has a

program or charter specifically addressing the problems of substance abuse, mental illness, or self-care.
(g) A township trustee may contract with a private agency offering a shelter program in order to comply with this section if the applicant or the applicant's household is not mandated by the private agency to participate, as a condition of eligibility, in religious services.
(h) A township trustee is not obligated to:
(1) enter into a contract with; or
(2) pay shelter costs to;
a shelter that is supported by federal or state funds.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.64; P.L.73-2005, SEC.82.

IC 12-20-17-3
Temporary relief to sick and needy persons
Sec. 3. Upon complaint that an individual within the township is:
(1) sick;
(2) in need;
(3) without necessary financial resources; and
(4) likely to suffer;
the township trustee, as administrator of township assistance, shall investigate and grant the temporary relief required.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.65; P.L.73-2005, SEC.83.

IC 12-20-17-4
Nonresidents; temporary county home commitment
Sec. 4. If an individual who is determined to be eligible for township assistance and entitled to temporary relief is in a township in which the individual does not have legal residence, the township trustee, as administrator of township assistance, may, if the trustee considers advisable, place the individual temporarily in the county home, if any, where the individual, if capable, is to be employed.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.66; P.L.73-2005, SEC.84.



CHAPTER 18. DISTRIBUTION OF STATE AND FEDERAL AID

IC 12-20-18-2
USDA surplus agricultural commodities distributions; participation
Sec. 2. (a) The township trustee, as administrator of township assistance, may participate in surplus agricultural commodities distributions provided by the United States Department of Agriculture to the state.
(b) A township trustee, as administrator of township assistance:
(1) may establish the trustee's own distribution plan; or
(2) shall participate jointly with at least one (1) other township trustee who serves as administrator of township assistance.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.67; P.L.73-2005, SEC.86.



CHAPTER 19. PARTICIPATION IN FEDERAL SURPLUS FOOD PROGRAMS

IC 12-20-19-2
Revolving fund
Sec. 2. To establish a revolving fund necessary for a township trustee's participation or administration, the township trustees, as administrators of township assistance, may make claims in the same manner as other township assistance claims are paid by the township.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.68; P.L.73-2005, SEC.88.

IC 12-20-19-3
Issuing officer; oath of office; bond
Sec. 3. (a) The issuing officer employed by a township trustee must take an oath for the faithful performance of the duties of the issuing officer's office.
(b) The issuing officer must furnish a bond:
(1) payable to the state; and
(2) conditioned upon the faithful performance of the issuing officer's duties and accurate accounting of all money in the issuing officer's possession.
(c) The bond required by subsection (b) must be in a penal sum of not less than the total amount of the revolving money coming into the issuing officer's possession from all trustees.
(d) The cost of the bond required by subsection (b) shall be paid by county warrant and charged by the county auditor pro rata against the township assistance accounts of the townships participating in the establishment of the revolving or other fund for the purposes set forth in this chapter. As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.69; P.L.73-2005, SEC.89.

IC 12-20-19-4
Orders or stamps for food and clothing; issuance
Sec. 4. (a) The trustees participating in or cooperating with programs under this chapter may issue to eligible recipients orders or stamps for food, clothing, or other items covered under the federal plan.
(b) An order issued under this section must set forth the quantities and prices of each item ordered and the total amount of the order or stamps.
(c) A recipient who receives an order or stamps under this section may present the order or stamps to the issuing officer and is entitled to have issued to the recipient food, cotton, or other vouchers for use in the purchase of township assistance supplies.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.70; P.L.73-2005, SEC.90.

IC 12-20-19-5
Higher education award; effect upon eligibility for federal surplus food program assistance
Sec. 5. If an individual receives a state or federal higher education award that is paid directly to an approved postsecondary educational institution for the individual's benefit:
(1) the individual is not required to report the award as income or as a resource of the individual when applying for assistance through federal surplus food programs; and
(2) the award may not be considered as income or a resource of the individual in determining eligibility for assistance through federal surplus food programs.
As added by P.L.2-1992, SEC.14. Amended by P.L.2-2007, SEC.162.



CHAPTER 20. PAYMENT OF TOWNSHIP ASSISTANCE CLAIMS

IC 12-20-20-2
Borrowing to pay claims
Sec. 2. (a) If money is not available for the payment of township assistance claims under section 1 of this chapter, the township board shall appeal to borrow money under IC 12-20-24.
(b) This subsection does not apply to a county having a consolidated city. If the township board does not appeal to borrow money under IC 12-20-24 or if an appeal fails, the board of commissioners may borrow money or otherwise provide the money. If the county commissioners determine to borrow the money or otherwise provide the money, the county fiscal body shall promptly pass necessary ordinances and make the necessary appropriations to enable this to be done, after determining whether to borrow money by any of the following:
(1) A temporary loan against taxes levied and in the process of collection.
(2) The sale of county township assistance bonds or other county obligations.
(3) Any other lawful method of obtaining money for the payment of township assistance claims.
(c) This subsection applies only to a county having a consolidated

city. If a township board does not appeal to borrow money under IC 12-20-24 or if an appeal fails, the board of commissioners shall borrow money or otherwise provide the money. The county fiscal body shall promptly pass necessary ordinances and make the necessary appropriations to enable this to be done, after determining whether to borrow money by any of the following methods:
(1) A temporary loan against taxes levied and in the process of collection.
(2) The sale of county township assistance bonds or other county obligations.
(3) Any other lawful method of obtaining money for the payment of township assistance claims.
As added by P.L.2-1992, SEC.14. Amended by P.L.145-1993, SEC.2; P.L.101-2000, SEC.2; P.L.73-2005, SEC.92.

IC 12-20-20-3
Repealed
(Repealed by P.L.101-2000, SEC.11.)

IC 12-20-20-4
Purchase and payment forms
Sec. 4. The state board of accounts shall prescribe the forms for the purchase of and payment for township assistance items.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.93.

IC 12-20-20-5
Water services payment
Sec. 5. Payment for water services must be in accordance with IC 12-20-16-3.
As added by P.L.2-1992, SEC.14.



CHAPTER 21. FINANCING OF TOWNSHIP ASSISTANCE

IC 12-20-21-3
Tax levy; retention of funds; reversion
Sec. 3. (a) A township trustee and township board may levy a specific tax for the purpose of providing money for the payment of township assistance expenses in the following year. The tax may be sufficient to meet the entire requirement of the township in the following year or the part that is determined to be proper.
(b) If a tax levy is established under subsection (a), all proceeds derived from the tax levy shall be distributed to the township at the same time and in the same manner as proceeds from other property tax levies are distributed to the township. The proceeds of the tax levy shall be held by the township in its township assistance account free and available for the payment of township assistance obligations of the township. The funds are continuing funds and do not revert to any other fund at the end of the year.
As added by P.L.2-1992, SEC.14. Amended by P.L.145-1993, SEC.4; P.L.101-2000, SEC.3; P.L.73-2005, SEC.95.

IC 12-20-21-4
Repealed
(Repealed by P.L.169-2006, SEC.84.)

IC 12-20-21-5
Repealed
(Repealed by P.L.262-2003, SEC.9.)



CHAPTER 22. TOWNSHIP ASSISTANCE BUDGETS AND APPROPRIATION OF TOWNSHIP ASSISTANCE MONEY

IC 12-20-22-2
Certified copies of record; payment
Sec. 2. (a) Copies of all township budgets for current township assistance shall, as finally adopted and approved, be placed on file in the office of the county auditor. If an additional appropriation for current township assistance is made by a township:
(1) a certified copy of the action of the township board in making the additional appropriation; and
(2) a certified copy of the order of the department approving the additional appropriation;
shall be filed in the office of the county auditor.
(b) A township trustee may not pay any township assistance order or claim in excess of the amount appropriated for current township assistance purposes, except as otherwise provided by law.
As added by P.L.2-1992, SEC.14. Amended by P.L.145-1993, SEC.6; P.L.101-2000, SEC.6; P.L.90-2002, SEC.348; P.L.73-2005, SEC.98.

IC 12-20-22-3
Uniform rules and forms
Sec. 3. The state board of accounts shall adopt uniform forms and necessary rules under this chapter to make the method of budgeting and appropriating township assistance money uniform in all townships.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.99.

IC 12-20-22-4 Repealed
(Repealed by P.L.101-2000, SEC.11.)



CHAPTER 23. REPEALED



CHAPTER 24. TOWNSHIP BORROWING FOR TOWNSHIP ASSISTANCE

IC 12-20-24-2
Repealed
(Repealed by P.L.169-2006, SEC.84.)

IC 12-20-24-3
Repealed
(Repealed by P.L.169-2006, SEC.84.)

IC 12-20-24-4
Repealed
(Repealed by P.L.169-2006, SEC.84.)

IC 12-20-24-5
Decision of department
Sec. 5. (a) If upon appeal under section 1 of this chapter the department determines that a township board should be allowed to borrow money under this chapter, the department shall order the township trustee to borrow the money from a financial institution on behalf of the township board and to deposit the money borrowed in the township's township assistance account.
(b) If upon appeal under section 1 of this chapter the department determines that the township board should not be allowed to borrow

money, the board may not do so for that year.
As added by P.L.2-1992, SEC.14. Amended by P.L.101-2000, SEC.9; P.L.90-2002, SEC.352; P.L.73-2005, SEC.111; P.L.169-2006, SEC.37.

IC 12-20-24-6
Approval of loan; repayment period
Sec. 6. If a loan is approved under IC 12-2-4.5 (before its repeal) or this chapter, the board of commissioners or county council (for a loan approved by the board of commissioners or county council before July 1, 2006) or the department shall determine the period during which the township shall repay the loan. However, the period may not exceed five (5) years.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.353; P.L.169-2006, SEC.38.

IC 12-20-24-7
Approval restrictions
Sec. 7. A board of commissioners or a county council (for a loan approved by the board of commissioners or county council before July 1, 2006) or the department may not do any of the following:
(1) Approve a request to borrow money made under IC 12-2-4.5 (before its repeal) or this chapter unless the body determines that the township's township assistance account will be exhausted before the account can fund all township obligations incurred under this article.
(2) Recommend or approve a loan that will exceed the estimated amount of the deficit.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.354; P.L.73-2005, SEC.112; P.L.169-2006, SEC.39.

IC 12-20-24-8
Tax levy
Sec. 8. (a) If a township board:
(1) appeals before August 1 for permission to borrow money;
(2) receives permission from:
(A) the board of commissioners or the county council, before July 1, 2006; or
(B) the department;
to borrow money before November 1 of that year; and
(3) borrows money under this chapter;
the township board shall levy a property tax beginning in the next succeeding year and continuing for the term of the loan in an amount each year that will be sufficient to pay the principal and interest due on the loan for the year.
(b) If a township board:
(1) appeals after August 1 for permission to borrow money;
(2) receives permission from:
(A) the board of commissioners or the county council, before July 1, 2006; or (B) the department;
to borrow money; and
(3) borrows money in the year of the appeal under this chapter;
the township board shall levy a property tax beginning in the second succeeding year and continuing for the term of the loan in an amount each year that will be sufficient to pay the principal and interest due on the loan for the year.
(c) The property taxes levied under this section shall be retained by the township trustee and applied by the township trustee to retire the debt.
As added by P.L.2-1992, SEC.14. Amended by P.L.101-2000, SEC.10; P.L.90-2002, SEC.355; P.L.169-2006, SEC.40.

IC 12-20-24-9
Additional appropriation
Sec. 9. A township board must make an additional appropriation before money borrowed under IC 12-2-4.5 (before its repeal) or this chapter may be spent.
As added by P.L.2-1992, SEC.14.



CHAPTER 25. TOWNSHIP ASSISTANCE IN DISTRESSED TOWNSHIPS

IC 12-20-25-0.4
Transfer of money from county income tax poor relief control fund, distressed township supplemental poor relief fund
Sec. 0.4. (a) Notwithstanding the amendment of section 40 of this chapter by P.L.73-2005, funds that are in the county income tax poor relief control fund on June 30, 2005, are transferred to the county income tax township assistance control fund established by section 40 of this chapter, as amended by P.L.73-2005.
(b) Notwithstanding the amendment of section 51 of this chapter by P.L.73-2005, funds that are in the distressed township supplemental poor relief fund on June 30, 2005, are transferred to the distressed township supplemental township assistance fund established by section 51 of this chapter as amended by P.L.73-2005.
As added by P.L.220-2011, SEC.272.

IC 12-20-25-1
Application of chapter
Sec. 1. This chapter applies to each county having at least one (1) distressed township.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-2
"Control board" defined Sec. 2. As used in this chapter, "control board" refers to the township assistance control board.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.113.

IC 12-20-25-3
"Creditor" defined
Sec. 3. As used in this chapter, "creditor" means a person that has a claim against the township resulting from providing assistance to an indigent individual as authorized by the township trustee under this article.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-4
"Distressed township" defined
Sec. 4. As used in this chapter, "distressed township" means:
(1) a township that:
(A) has a valid township assistance claim that the county auditor cannot pay within thirty (30) days after the claim is approved for payment under IC 12-2-1-31 (before its repeal) or IC 12-20-20;
(B) has township assistance expenditures during a year that exceed the year's township assistance revenues, excluding any advances from the state and revenues from short term loans from the county or a financial institution or advances from the county from the proceeds of bonds, made or issued under:
(i) this article; or
(ii) IC 12-2-1, IC 12-2-4.5, or IC 12-2-5 (before the repeal of those statutes);
(C) has imposed and dedicated to township assistance at least ninety percent (90%) of the maximum permissible ad valorem property tax levy permitted for all of the township's money under IC 6-1.1-18.5; and
(D) has outstanding indebtedness that exceeds one and eight-tenths percent (1.8%) of the township's adjusted value of taxable property in the district as determined under IC 36-1-15; or
(2) a township that:
(A) has been a controlled township during any part of the preceding five (5) years;
(B) has a valid township assistance claim that the county auditor cannot pay within thirty (30) days after the claim is approved for payment under IC 12-2-1-31 (before its repeal) or IC 12-20-20; and
(C) uses advances from the county from proceeds of bonds issued under IC 12-2-1 (before its repeal) or this article.
As added by P.L.2-1992, SEC.14. Amended by P.L.6-1997, SEC.147; P.L.73-2005, SEC.114.
IC 12-20-25-5
"Indebtedness" defined
Sec. 5. As used in this chapter, "indebtedness" includes unpaid township assistance claims, outstanding bonds, and advancements from the county to the township for any purpose, if the advancement is not repayable in the year the advancement is made.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.115.

IC 12-20-25-6
Notification of township board of distressed status
Sec. 6. The township trustee shall immediately notify the township board and the county fiscal body when a township becomes a distressed township.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-7
Action upon notice of township distress; certification to governor
Sec. 7. (a) Upon receipt of notice from the trustee that the township has become a distressed township, the county fiscal body shall do the following:
(1) Determine whether the township is a distressed township.
(2) If the township is determined to be a distressed township, certify to the governor that the township is a distressed township.
(b) If:
(1) the trustee fails to notify the county fiscal body when the township becomes a distressed township; or
(2) the county fiscal body fails to certify to the governor that the township is a distressed township;
any taxpayer of the township may notify the department, which shall make the determination required by subsection (a)(1) and, if appropriate, make the certification to the governor required by subsection (a)(2).
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.356.

IC 12-20-25-8
Management committee; membership
Sec. 8. Upon receipt of a certification under section 7 of this chapter, the governor shall appoint a four (4) member management committee to assume the township trustee's duties as administrator of township assistance. The committee must consist of one (1) representative from each of the following:
(1) The budget agency. This member serves as chairperson.
(2) The state board of accounts.
(3) The department.
(4) The division of family resources.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.357; P.L.73-2005, SEC.116; P.L.145-2006, SEC.120.
IC 12-20-25-9
Service at will of governor
Sec. 9. The management committee serves at the pleasure of the governor.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-10
Township trustee's duties to advise and assist
Sec. 10. The township trustee shall serve as an advisor to the management committee and assist the management committee in carrying out the committee's duties under this chapter.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-11
Committee administration of township trustee's office
Sec. 11. The management committee shall administer the township trustee's office until the committee has completed a financial and management evaluation of the trustee's office and reported the committee's findings to the control board under section 32 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.117.

IC 12-20-25-12
Township assistance control board
Sec. 12. At the time the governor appoints the members of the management committee, the governor shall also appoint a control board for the distressed township under section 29 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.118.

IC 12-20-25-13
Distressed township as controlled township; payment of township assistance claims and committee operating costs from supplemental township assistance fund
Sec. 13. (a) When the management committee is appointed, the distressed township is a controlled township until the requirements of section 41 of this chapter are met.
(b) During the period that the management committee is in control of the township trustee's office, the payment of township assistance claims and the operating costs of the management committee that:
(1) are incurred during the period the management committee is in control of the township trustee's office; and
(2) exceed the revenue derived from the distressed township's township assistance property tax levy;
shall be made from support to the county from the distressed township supplemental township assistance fund established under section 51 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.119.
IC 12-20-25-14
Authority of township trustee
Sec. 14. A township trustee has no authority concerning township assistance in a controlled township. However, after the management committee has completed the evaluation of the trustee's office and reported the committee's findings to the control board as required by section 32 of this chapter, the township trustee shall resume the trustee's duties concerning township assistance, subject to the supervision and control of the control board.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.120.

IC 12-20-25-15
Duties of committee; rules
Sec. 15. (a) The management committee appointed under section 8 of this chapter shall do the following:
(1) Conduct or have conducted a financial and compliance audit of the internal operations of the trustee's office.
(2) Conduct or have conducted, to the extent practicable, a financial and compliance audit of each township assistance recipient who received assistance from the township trustee over the five (5) years immediately preceding the assumption of control of the trustee's office.
(3) Conduct or have conducted an economy and efficiency audit of the internal operations of the trustee's office, which must determine the following:
(A) If the trustee's office is managing and utilizing the resources of the office, including personnel, property, and office space, economically and efficiently.
(B) If there are any inefficiencies or uneconomical practices and if so the causes.
(C) If the trustee's office has complied with statutes and rules concerning matters of economy and efficiency.
(4) Establish standards for the following:
(A) Eligibility for township assistance.
(B) Payments for township assistance claims.
(C) Contracts and payments on contracts for township assistance goods or services.
(D) Leases or rental agreements and payments on leases or rental agreements for facilities that relate to the provision of township assistance.
(E) Capital expenditures relating to township assistance.
(5) Implement a mandatory employment or workfare program under IC 12-20-10 or IC 12-20-11 or require that a township assistance recipient participate in a training program under IC 12-20-12.
(b) Notwithstanding IC 36-9, the management committee is not required to solicit bids before entering into a contract to have an audit conducted under this section.
(c) If the control board has adopted rules concerning the standards

listed in subsection (a)(4), the management committee's rules must be consistent with the control board's rules.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.121.

IC 12-20-25-16
Litigation powers and duties
Sec. 16. The management committee may be sued in the committee's own name. The management committee has the power to sue in the committee's own name and to defend an appeal from a determination made under section 28 of this chapter.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-17
Committee powers regarding employees
Sec. 17. (a) The management committee may do the following:
(1) Employ, promote, and remove employees of the trustee's office who perform township assistance duties as needed and, with the approval of the governor, fix their compensation.
(2) Retain certified public accountants and other necessary professionals from whom the committee may obtain audits, reports, and other assistance necessary to perform the committee's duties.
(b) The management committee may only dismiss a township employee for just cause or with the approval of the township trustee. Just cause includes removal for personnel reductions made in accordance with IC 12-20-4.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.122.

IC 12-20-25-18
Adoption of rules
Sec. 18. (a) The management committee and the control board shall adopt rules as required by sections 15 and 30 of this chapter. The management committee and the control board may each adopt rules to administer the township assistance program in a controlled township. IC 4-22-2 does not apply to the rules. Rules adopted under this section must be:
(1) written;
(2) signed by the governor; and
(3) published in the Indiana Register not more than sixty (60) days after the rules are signed by the governor.
(b) Notwithstanding any other provision of this article, an individual may not receive township assistance from a controlled township until the applicant for assistance qualifies under eligibility standards established under rules adopted under subsection (a).
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.123.

IC 12-20-25-19 Registration for work at department of workforce development prerequisite to assistance
Sec. 19. (a) Notwithstanding any other provision of this article, an unemployed individual may not receive township assistance in a controlled township until the individual has registered for work at an office of the department of workforce development and has provided proof that the individual is registered. This subsection does not apply to an individual who:
(1) is not physically able to perform work;
(2) is less than eighteen (18) years of age or at least sixty-five (65) years of age; or
(3) is needed to care for another individual because of the other individual's age or physical condition.
(b) An unemployed individual who has registered under subsection (a) may not receive township assistance in a controlled township on a continuing basis unless the individual reports to the employment office and provides proof that the individual has reported with the frequency and in the manner prescribed by either the management committee or the control board.
(c) Subject to subsection (a), if the management committee or the control board finds that an individual has failed to:
(1) apply for available, suitable work when directed by the commissioner of workforce development, the commissioner's deputy, or an authorized representative of the state;
(2) accept, at any time after the individual is notified of a separation, suitable work when found for and offered to the individual by the commissioner of workforce development, the commissioner's deputy, or an authorized representative of the state; or
(3) return to the individual's customary self-employment when directed by the commissioner of workforce development or the commissioner's deputy;
the individual may not receive township assistance for six (6) months after the date of the management committee's or control board's finding.
As added by P.L.2-1992, SEC.14. Amended by P.L.21-1995, SEC.16; P.L.73-2005, SEC.124.

IC 12-20-25-20
Case numbers
Sec. 20. (a) The management committee shall assign a case number to each applicant who is qualified under section 18 of this chapter for township assistance from the township.
(b) To the extent allowed by law, an individual's case number must be the individual's Social Security number.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.125.

IC 12-20-25-21
Denial of claims; grounds Sec. 21. Notwithstanding IC 12-20-20, a claim may not be approved if the township assistance is provided during the period that the township is a controlled township and:
(1) the township assistance claim is not presented for payment not more than sixty (60) days after the date the township assistance was provided;
(2) the township assistance recipient cannot be identified;
(3) the township assistance provided cannot be substantiated in detail; or
(4) the date the township assistance was provided cannot be established.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.126.

IC 12-20-25-22
Payment of unpaid claims of creditors
Sec. 22. (a) Sections 22 through 28 of this chapter create an exclusive administrative remedy for the payment of unpaid claims of creditors for the following goods and services that were provided under the authority of IC 12-2-1 (before its repeal) or this article before the township became a controlled township:
(1) Food, including prepared food and special dietary food.
(2) Clothing.
(3) Shelter.
(4) Water, gas, and electric services for lighting, heating, and cooking.
(5) Household supplies, including first aid and medical supplies for injury and illness.
(6) Medical and surgical attendance.
(7) Nursing care prescribed by a physician.
(8) School lunches.
(9) Transportation to allow a township assistance recipient to seek or accept employment.
(10) Feed for livestock.
(11) Funeral and cemetery expenses.
(12) Any other goods or services provided under this article.
(b) A creditor that has a claim described in subsection (a) against the township trustee must file a statement of claims with the management committee not more than ninety (90) days after notice is given under section 24 or 25 of this chapter.
(c) The statement of claims must itemize each claim the creditor has against the township. The state board of accounts shall prescribe the form of the statement of claims. The state board of accounts shall establish standards for the submission of supporting documentation for claims.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.127.

IC 12-20-25-23
Statement of claim; filing limitations Sec. 23. The claim of a creditor is void if the creditor fails to file a statement of claims with the management committee not more than ninety (90) days after notice is given under section 24 or 25 of this chapter.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-24
Information regarding creditors' claims; notice to creditors
Sec. 24. (a) The county auditor shall provide the management committee with the following:
(1) The name, address, and voucher number of each creditor whose claims have not been paid.
(2) An itemization of each creditor's claims against the distressed township.
(b) The management committee shall send a notice by first class mail to the creditors identified by the county auditor. The notice must do the following:
(1) Inform the creditor that the creditor must file a statement of claims with the management committee not more than ninety (90) days after the mailing of the notice or the claim is void.
(2) Include a statement of claims form.
(3) Identify the required supporting documentation that must be filed along with the statement of claims.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-25
Notice by publication
Sec. 25. In addition to the notice required in section 24 of this chapter, the management committee shall publish a notice to all persons claiming to be creditors in two (2) newspapers of general circulation in the county. If there is only one (1) newspaper of general circulation in the county, publication in that newspaper is sufficient notice to the persons claiming to be creditors.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-26
Review and evaluation of claims
Sec. 26. (a) Upon receipt of a statement of claims from a creditor, the management committee shall review and evaluate the validity and reasonableness of each claim. The management committee is not required to conduct a hearing under IC 4-21.5-3.
(b) The management committee's evaluation of each claim shall be made without determining whether the claim is a valid township debt under Article 13, Section 1 of the Constitution of the State of Indiana.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-27
Payment of claims; invalid and unreasonable claims
Sec. 27. (a) Except as provided in section 52(3) of this chapter, if

the management committee finds a claim to be valid and reasonable in whole or in part, the amount of the claim found to be valid and reasonable shall be paid from the distressed township's township assistance account as provided in section 40 of this chapter. If the management committee finds that a claim is invalid in whole or in part, the amount of the claim found to be invalid is void. The management committee shall mail a notice of the committee's determination to the creditor not more than ten (10) days after the determination is made. The notice must include a statement of the reasons for the determination.
(b) If the management committee finds that a claim is not reasonable, the management committee shall mail a notice of the finding to the creditor and shall attempt to negotiate a reasonable settlement with the creditor for the amount of the claim. If the management committee attempts to negotiate with the creditor and determines that it is not possible to reach a reasonable settlement of the claim not more than sixty (60) days after the notice was mailed, the management committee shall determine the amount of the claim that is reasonable. The management committee shall mail a notice of the committee's determination to the creditor not more than ten (10) days after the determination is made. The notice must include a statement of the reasons for the determination.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.128.

IC 12-20-25-28
Determination of validity and reasonableness of claim; finality; appeal
Sec. 28. (a) A determination of the management committee concerning the validity and reasonableness of a claim is a final administrative determination.
(b) A creditor aggrieved by a final determination of the management committee may appeal the determination by filing a petition with the circuit or superior court of the county in which the creditor resides or in the county in which the distressed township is located. The petition must be filed not more than thirty (30) days following the date of the management committee's determination. The court shall try the cause de novo. Except as provided in section 52(3) of this chapter, a final court judgment that orders a payment to be made to a creditor under this subsection may be collected upon and paid from the distressed township's township assistance account as provided in section 40 of this chapter. An action brought under this section is governed by IC 34-13-5, except that a change of venue is governed by the Indiana Rules of Trial Procedure rather than IC 34-13-5-4.
(c) A claim under this article that is pending in court at the time the township becomes a distressed township is stayed and the claimant must file the claim with the management committee as provided in this chapter. A claimant who has a final court judgment on a claim under this article before the township becomes a

distressed township may proceed to collect on that judgment as provided by law.
(d) An action under this section is subject to the defense that the claim may violate Article 13, Section 1 of the Constitution of the State of Indiana.
As added by P.L.2-1992, SEC.14. Amended by P.L.1-1998, SEC.104; P.L.73-2005, SEC.129.

IC 12-20-25-29
Township assistance control board; membership; salaries
Sec. 29. (a) A township assistance control board is established for each distressed township. The governor shall appoint the following members to the control board:
(1) The budget director or the director's designee, who shall serve as the chairman of the board.
(2) One (1) representative of the state board of accounts.
(3) One (1) representative of the department.
(4) One (1) representative of the division of family resources.
(5) One (1) elected public official of the county.
(6) One (1) township trustee.
(7) One (1) individual who:
(A) resides in the county or is employed in the county by an employer paying taxes in the county; and
(B) is or agrees to become familiar with township assistance.
(8) The township trustee of the distressed township, who shall serve as a nonvoting ex officio member of the control board.
(b) The members of the control board serve at the pleasure of the governor.
(c) Each member of the board who is not a state employee or an elected official is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.358; P.L.73-2005, SEC.130; P.L.145-2006, SEC.121.

IC 12-20-25-30
Powers and duties of control board
Sec. 30. (a) The control board shall supervise the township trustee in the administration of township assistance. The control board may appoint one (1) of the board's members to monitor the trustee's compliance with this chapter and to report discrepancies to the control board. The control board may require the board's approval of an expenditure of more than five hundred dollars ($500).
(b) Notwithstanding IC 36-6-6-11, the control board shall review and may reduce or increase the township's budget and proposed tax levy to be advertised by the county auditor. If the control board finds that there will be insufficient revenues available under this chapter

for the township to pay valid township assistance claims, the control board may consent to proposed borrowing for township assistance under IC 12-20-24.
(c) The control board may approve the number, pay, and duties of employees who are employed for the distribution and administration of the distressed township's township assistance program.
(d) The control board may require the township trustee to submit reports on the amounts of township assistance by categories, including the types of goods or services furnished and the vendors who supplied the goods or services.
(e) The control board:
(1) shall operate the employment program implemented by the management committee under section 15(a)(5) of this chapter; and
(2) may require that a township assistance recipient participate in a training program under IC 12-20-12-1.
(f) The control board shall establish income eligibility standards for township assistance, subject to the requirements of section 18 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.131; P.L.169-2006, SEC.41.

IC 12-20-25-31
Distribution rules; requirements
Sec. 31. (a) The control board may adopt rules concerning the distribution of township assistance designed to reduce the cost and improve the delivery of township assistance. IC 4-22-2 does not apply to the rules. The rules may include provisions governing the following:
(1) The minimum quality of goods and services required to be provided by township assistance vendors.
(2) The rate of reimbursement to be provided to vendors of goods and services under the township assistance program.
(3) The types of assistance that are to be provided to township assistance recipients.
(4) Competitive bidding requirements for purchases of goods and services for township assistance recipients, other than food, other perishable products, and goods or services needed on an emergency basis.
(5) The time within which providers of township assistance are to present claims for payment, which may not exceed sixty (60) days from the date the township assistance was provided.
(6) The purchase of goods and services to meet the emergency needs of township assistance applicants without competitive bids.
(b) If rules described in subsection (a)(4) are adopted, the rules must require that:
(1) purchases may be made only after bids have been solicited; and
(2) the contract for furnishing goods or services must be

awarded to the lowest and best responsible and responsive bidder or to more than one (1) bidder if the selection of more than one (1) bidder is appropriate to provide the necessary goods or services.
(c) If practicable and prudent, township assistance purchases should be made from local vendors.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.132.

IC 12-20-25-32
Report; financial plan recommendation
Sec. 32. (a) As soon as the management committee has completed the financial, compliance, economy, and efficiency audits required by section 15 of this chapter, the management committee shall make a report to the control board. The report must include the following:
(1) The findings of the financial, compliance, economy, and efficiency audits.
(2) An itemization of each creditor's claims against the distressed township that were found to be valid and reasonable.
(3) An itemization of each claim that was found to be invalid.
(4) An itemization of each claim that was found to be unreasonable and on which no settlement was negotiated.
(5) A proposed operating budget for the township trustee's office.
(6) An estimate of future operating and debt service costs for township assistance.
(7) The amount of outstanding township assistance bonds issued and loans incurred by the county and advancements made by the county.
(8) The maximum permissible township assistance levy of the township under IC 6-1.1-18.5.
(b) The county fiscal body may recommend a financial plan to the management committee that ensures that future revenue increases, if necessary, come from sources other than ad valorem property taxes imposed on property within the distressed township and will accomplish the purposes set forth in section 33(a)(2) of this chapter. The financial plan may include any of the options set forth in section 34 of this chapter. The management committee shall include any submitted plan in the committee's report to the control board.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.133.

IC 12-20-25-33
Operating budget; financial plan; adoption
Sec. 33. (a) Upon receipt of the report required in section 32 of this chapter, the control board shall adopt the following:
(1) An operating budget for the trustee's office.
(2) A financial plan that will ensure that future revenue will do the following:
(A) Cover operating expenses and pay township assistance

claims that are incurred during the time that the township is a controlled township not more than thirty (30) days after the claims are presented for payment.
(B) Satisfy the outstanding valid and reasonable claims of creditors that are approved under section 27 or 28 of this chapter within three (3) years.
(C) Retire outstanding bonded indebtedness, the proceeds of which were advanced to the distressed township, and repay outstanding loans or advances made for township assistance in the distressed township within three (3) years.
(b) If the county fiscal body submits a financial plan under section 32(b) of this chapter, the control board shall adopt the fiscal body's plan if the control board finds that the plan will accomplish the purposes set forth in subsection (a)(2).
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.134.

IC 12-20-25-34
Financial plan; contents
Sec. 34. The financial plan adopted under section 33 of this chapter may include the following:
(1) The adoption in the current year of:
(A) the county adjusted gross income tax at a rate allowed by IC 6-3.5-1.1; or
(B) the county option income tax at a rate not to exceed one percent (1%);
to be distributed as provided in this chapter. The adoption of either county income tax under this chapter is in addition to the county adjusted gross income tax or the county option income tax that may already be in effect in the county.
(2) The payment of township assistance with county money.
(3) The elimination or reduction of township assistance services not required under this article.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.135.

IC 12-20-25-35
Control board report to county fiscal body; adoption or rejection of financial plan; inclusion of income tax
Sec. 35. (a) The control board shall report the following to the county fiscal body:
(1) The audit findings of the management committee.
(2) The financial plan adopted under section 33 of this chapter.
(b) Not more than thirty (30) days after notice, the county fiscal body shall adopt one (1) of the following:
(1) An ordinance adopting the financial plan adopted by the control board.
(2) An ordinance rejecting the financial plan adopted by the control board.
(c) Notwithstanding IC 6-3.5-6, if: (1) the financial plan adopted under section 33 of this chapter includes the county option income tax; and
(2) the fiscal body adopts an ordinance adopting the financial plan under subsection (b);
the county option income tax is imposed at the rate adopted in the financial plan. Subject to the requirements of this chapter, the county fiscal body, rather than the county income tax council, has the authority granted to a county income tax council by IC 6-3.5-6 as long as the county option income tax imposed under this chapter remains in effect.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-36
Department action; transfer of funds to township assistance account
Sec. 36. (a) Notwithstanding IC 6-1.1-17, if the county fiscal body:
(1) adopts an ordinance under section 35(b)(2) of this chapter; or
(2) fails to adopt an ordinance under section 35(b) of this chapter;
the department shall reduce the county's general fund budget and increase the distressed township's township assistance account budget in an amount sufficient to satisfy the requirements of section 33(a)(2) of this chapter. The department shall notify the county auditor and county treasurer of the county general fund reduction and the county treasurer shall transfer from the county general fund to the distressed township's township assistance account the amount specified by the department.
(b) Notwithstanding IC 6-1.1-18.5, if a county is required to transfer money to a distressed township's township assistance account under subsection (a), the county may not appeal for an excessive levy under IC 6-1.1-18.5 to replace money that is transferred from the county general fund.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.359; P.L.73-2005, SEC.136.

IC 12-20-25-37
Adoption of proposal including income tax; notice to department of revenue; collection of tax
Sec. 37. (a) If the county fiscal body adopts an ordinance adopting the control board's financial plan as provided in section 35 of this chapter and the plan includes a proposal to adopt the county adjusted gross income tax or the county option income tax, the control board shall notify the department of state revenue of this fact.
(b) Notwithstanding IC 6-3.5-1.1 and IC 6-3.5-6, after receiving notice from the control board, the department of state revenue shall collect the tax beginning on the earlier of July 1 or January 1 immediately following the notice from the control board. Except as provided in this chapter, a county adjusted gross income tax or

county option income tax imposed under this chapter shall be administered in the same manner that other county adjusted gross income taxes or county option income taxes are administered under IC 6-3.5-1.1 or IC 6-3.5-6, whichever applies.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-38
Advance of state general fund money; repayment
Sec. 38. (a) If the county fiscal body adopts an ordinance adopting the control board's financial plan as provided in section 35 of this chapter and the plan includes a proposal to adopt the county adjusted gross income tax or the county option income tax, the control board may request an advance of state general fund money in the year the county fiscal body adopts the plan and in any subsequent year in anticipation of the county adjusted gross income tax or the county option income tax revenue. However, the state, acting through the state board of finance, may not advance an amount that is greater than the amount of county adjusted gross income tax or county option income tax revenue expected to be collected within the year in which the advancement is made. The department of state revenue shall estimate and certify to the state board of finance the amount of county adjusted gross income tax or county option income tax revenue expected to be collected.
(b) If the county fiscal body adopts an ordinance adopting the control board's financial plan as provided in section 35 of this chapter and the plan includes a proposal to adopt the county adjusted gross income tax or the county option income tax, a state advance from the state general fund must be repaid before any money is distributed to the county. The treasurer of state shall withhold sufficient money from the county's county adjusted gross income tax or county option income tax account to repay the state the amount of state advances provided to the county from the state general fund. The treasurer of state shall disburse any balance in the county's account to the county, to be used as provided in section 40 of this chapter.
(c) This section does not impose liability on the state for the township assistance debts of the county.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.137.

IC 12-20-25-39
Deposit of tax proceeds; disbursement
Sec. 39. The proceeds of the county adjusted gross income tax or the county option income tax imposed under this chapter shall be deposited by the treasurer of state on behalf of the county into a separate county adjusted gross income tax or county option income tax account, whichever applies. The money in the account shall be disbursed as provided in section 38(b) of this chapter.
As added by P.L.2-1992, SEC.14.
IC 12-20-25-40
County income tax township assistance control fund; disbursement priorities
Sec. 40. The county treasurer shall deposit the disbursements from the treasurer of state in a county fund to be known as the county income tax township assistance control fund. Notwithstanding IC 6-3.5-1.1, IC 6-3.5-6, and IC 6-1.1-18.5, the county treasurer shall disburse the money in the fund in the following priority:
(1) To ensure the payment within thirty (30) days of all valid township assistance claims in the distressed township that are not covered by subdivision (3).
(2) At the end of each calendar year, to redeem any outstanding bonds issued or repay loans incurred by the county for poor relief or township assistance purposes under IC 12-2-4.5 (before its repeal), IC 12-2-5 (before its repeal), IC 12-20-23 (before its repeal), or IC 12-20-24 to the extent the proceeds of the bonds or loans were advanced to the distressed township.
(3) To pay claims approved under section 27 or 28 of this chapter (or IC 12-2-14-22 or IC 12-2-14-23 before their repeal).
(4) As provided in IC 6-3.5-6 if the county option income tax is imposed under this chapter. If the county adjusted gross income tax is imposed under this chapter, to provide property tax replacement credits for each civil taxing unit and school corporation in the county as provided in IC 6-3.5-1.1. No part of the county adjusted gross income tax revenue is considered a certified share of a governmental unit as provided in IC 6-3.5-1.1-15. In addition, the county adjusted gross income tax revenue (except for the county adjusted gross income tax revenues that are to be treated as property tax replacements under this subdivision) is in addition to and not a part of the revenue of the township for purposes of determining the township's maximum permissible property tax levy under IC 6-1.1-18.5.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.138; P.L.169-2006, SEC.42.

IC 12-20-25-41
"Advance" defined; "support" defined; termination of controlled status
Sec. 41. (a) As used in subsection (c), "advance" refers to money provided to a distressed township from the state general fund under section 38 of this chapter.
(b) As used in subsection (c), "support" refers to money provided from the distressed township supplemental township assistance fund established by section 51 of this chapter to pay township assistance claims and the operating costs of the management committee during the period the management committee is in control of the township trustee's office.
(c) The controlled status of a township under this chapter terminates at the end of a year if at that time the county, with respect

to each controlled township:
(1) has repaid:
(A) all state advances provided to the county under this chapter; and
(B) state support provided to the county under this chapter if the department has reduced the county's general fund budget under section 36 of this chapter;
(2) has paid all valid township assistance claims in the distressed township, including the claims approved under section 27 or 28 of this chapter;
(3) will have sufficient money to pay, not more than thirty (30) days after a claim is submitted for payment, all valid township assistance claims in the distressed township that are expected to be submitted in the following year as determined by the control board, excluding any advances from the state, revenues from short term loans from the county or a financial institution under IC 12-2-4.5 (before its repeal) or IC 12-20-24, and proceeds from bonds issued under IC 12-2-1 (before its repeal), IC 12-2-5 (before its repeal), or this article; and
(4) has no bonds outstanding that were issued to pay for township assistance in the distressed township.
(d) Notwithstanding IC 6-3.5-1.1 and IC 6-3.5-6, if the control board finds that:
(1) the requirements of subsection (c)(1), (c)(2), and (c)(4) are satisfied; and
(2) the requirements of subsection (c)(3) cannot be satisfied because the township's maximum permissible ad valorem property tax levy provides insufficient revenue to ensure the payment of all valid township assistance claims in the distressed township that will be incurred during the year following the termination of the controlled status of the township;
the county fiscal body may dedicate to the provision of township assistance, from the county adjusted gross income tax or the county option income tax imposed as a result of adopting a financial plan under section 35 of this chapter, an amount necessary to satisfy the requirements of subsection (c)(3).
(e) If the control board finds that the income tax dedicated under subsection (d) will satisfy the requirements of subsection (c)(3), the controlled status of the township under this chapter terminates at the end of the year in which the control board makes the board's finding.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.360; P.L.73-2005, SEC.139.

IC 12-20-25-42
Township certified as distressed before January 1, 1988; termination of controlled status; review and approval of civil and township assistance budgets; outstanding debt
Sec. 42. (a) This section applies to a township that was certified a distressed township before January 1, 1988.
(b) The controlled status of the distressed township is terminated

on July 1, 1989, if the department finds that the following conditions exist:
(1) All valid township assistance claims in the distressed township, including the claims approved under IC 12-2-14-22 (before its repeal), IC 12-2-14-23 (before its repeal), or section 27 or 28 of this chapter, have been paid, except for the following:
(A) Claims under litigation before the date of the board's finding.
(B) Obligations owed to other political subdivisions.
(2) The township has no bonds outstanding that were issued to pay for township assistance in the distressed township.
(c) Notwithstanding section 4(2) of this chapter, if a township that has had the township's distressed status terminated under subsection (b) uses advances from the county from proceeds of bonds issued under IC 12-2-1 (before its repeal) or this article to pay township assistance claims more than one (1) time in the five (5) years following the termination of the township's distressed status, the township must have the township's civil and township assistance budgets reviewed and approved by the county fiscal body in each year that a tax is levied against the property in the township to repay the advances. The decision of the county fiscal body may be appealed to the department.
(d) Notwithstanding IC 12-2-5-6 (before its repeal), IC 12-2-5-8 (before its repeal), IC 12-20-23-15 (before its repeal), and IC 12-20-23-19 (before its repeal), the aggregate principal amount of any outstanding debt that is incurred to pay township assistance claims during the five (5) years following the termination of the township's distressed status under subsection (b) and that is in excess of one-tenth percent (0.1%) of the adjusted valued of taxable property in the township as determined under IC 36-1-15 is the direct general obligation of the county.
As added by P.L.2-1992, SEC.14. Amended by P.L.6-1997, SEC.148; P.L.90-2002, SEC.361; P.L.73-2005, SEC.140; P.L.169-2006, SEC.43.

IC 12-20-25-43
Maximum ad valorem property tax insufficient to pay all township assistance claims; dedication of other revenue
Sec. 43. Notwithstanding IC 6-3.5-1.1 and IC 6-3.5-6, if:
(1) there has been a controlled township in a county;
(2) the township that has been controlled has levied the township's maximum permissible ad valorem property tax levy for township assistance;
(3) the maximum permissible ad valorem property tax levy is insufficient to ensure the payment within thirty (30) days of all valid township assistance claims in the township; and
(4) the county adjusted gross income tax or county option income tax is in effect in the county as a result of adopting a financial plan under this chapter; the county fiscal body shall dedicate from the county adjusted gross income tax or county option income tax imposed under this chapter an amount of revenue determined by the department to be necessary to ensure the payment within thirty (30) days of all township assistance claims in the township that has been controlled. The county fiscal body shall distribute any income tax revenues dedicated under this section before the fiscal body makes any other distributions in accordance with this chapter. Notwithstanding section 45 of this chapter, the county fiscal body may not reduce the county option income tax rate below the rate necessary to satisfy the requirements of this section.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.362; P.L.73-2005, SEC.141.

IC 12-20-25-44
Distribution of county adjusted gross income tax or county option income tax; rescission of tax; termination of tax
Sec. 44. (a) This section applies after the termination of the controlled status of all townships located in a county as provided in section 41 of this chapter.
(b) If the county adjusted gross income tax or county option income tax is imposed under this chapter, the tax shall be distributed as provided in section 46 of this chapter. If the county fiscal body has not dedicated county adjusted gross income tax or county option income tax revenue for township assistance under section 41 of this chapter, the county fiscal body may rescind the tax as provided in IC 6-3.5-1.1 or IC 6-3.5-6, whichever applies. If the county fiscal body has dedicated county adjusted gross income tax or county option income tax revenue for township assistance under section 41 of this chapter, the county fiscal body may rescind the tax but not until after the end of the year following the termination of the controlled status of the township.
(c) If:
(1) the county adjusted gross income tax (IC 6-3.5-1.1) or the county option income tax (IC 6-3.5-6) was in effect before the county adjusted gross income tax or the county option income tax is imposed under this chapter; and
(2) the county fiscal body did not dedicate county adjusted gross income tax or county option income tax revenue for township assistance under section 41 of this chapter;
the county adjusted gross income tax or county option income tax imposed under this chapter terminates as of the date the controlled status of all townships located in the county terminates.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.142.

IC 12-20-25-45
Adjustments to county option income tax; local homestead credit
Sec. 45. (a) Notwithstanding IC 6-3.5-6, after the termination of the controlled status of all townships located in a county as provided

in section 41 of this chapter and if the county option income tax is imposed under this chapter, the county fiscal body may adopt an ordinance to:
(1) grant a credit for homesteads that are eligible for a standard deduction under IC 6-1.1-12-37 in the county; or
(2) reduce the county option income tax rate for resident county taxpayers to a rate not less than the greater of:
(A) the minimum rate necessary to satisfy the requirements of section 43 of this chapter; or
(B) the minimum rate necessary to satisfy the requirements of sections 43 and 46(2) of this chapter if an ordinance is adopted under subdivision (1).
(b) A county fiscal body may not grant a credit for homesteads that exceeds the percentage permitted under IC 6-3.5-6-13 for a county option income tax imposed under IC 6-3.5-6.
(c) The increase in the homestead credit percentage must be uniform for all homesteads in a county.
(d) In an ordinance that increases the homestead credit percentage, the county fiscal body may provide for a series of increases or decreases to take place for each of a group of succeeding calendar years.
(e) An ordinance may be adopted under this section after January 1 but before June 1 of a calendar year.
(f) An ordinance adopted under this section takes effect January 1 of the next calendar year.
(g) An ordinance adopted under this section for a county is not applicable for a year if on January 1 of that year the county option income tax is not in effect.
As added by P.L.2-1992, SEC.14. Amended by P.L.113-2010, SEC.92.

IC 12-20-25-46
Income tax revenues; distribution after termination of controlled status
Sec. 46. After the termination of the controlled status of all townships located in a county as provided in section 41 of this chapter, if the county adjusted gross income tax or the county option income tax is imposed under this chapter, any revenues from the county adjusted gross income tax or the county option income tax imposed under this chapter shall be distributed in the following priority:
(1) To satisfy the requirements of section 43 of this chapter.
(2) If the county option income tax imposed under this chapter is in effect, to replace the amount, if any, of property tax revenue lost due to the allowance of a homestead credit within the county under an ordinance adopted under section 45 of this chapter.
(3) To be used as a certified distribution as provided in IC 6-3.5-1.1 or IC 6-3.5-6, whichever applies.
As added by P.L.2-1992, SEC.14. Amended by P.L.113-2010,

SEC.93.

IC 12-20-25-47
Continuation of rules until modified or terminated
Sec. 47. Rules established by the control board before the termination of a township's controlled status continue to govern the operations of the township trustee's office until the rules are modified or terminated by the township board.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-48
Audits or reports as public records
Sec. 48. An audit or a report:
(1) required to be made by this chapter; or
(2) requested to be made by the management committee or the control board;
is a public record.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-49
Maximum permissible ad valorem property tax levy mandatory
Sec. 49. Each distressed township shall take all action necessary to levy the maximum permissible ad valorem property tax levy for township assistance permitted under IC 6-1.1-18.5. If a distressed township fails to take this action, the department shall adjust, in the board's certificate of levies of governmental entities in the county, the township's proposed levy so that the levy is the maximum permissible ad valorem property tax levy.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.363; P.L.73-2005, SEC.143.

IC 12-20-25-50
Office space for management committee and control board
Sec. 50. The county auditor shall provide the management committee and the control board with office space.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-51
Distressed township supplemental township assistance fund; establishment; administration; general purpose
Sec. 51. The distressed township supplemental township assistance fund is established. The fund shall be administered by the treasurer of state. The fund shall be used to provide state support to distressed townships.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.144.

IC 12-20-25-52
Nature and uses of distressed township supplemental township assistance fund Sec. 52. State support provided from the distressed township supplemental township assistance fund:
(1) is supplemental to other financing for township assistance;
(2) may be used to satisfy township assistance claims incurred during the period the management committee is in control of the township trustee's office; and
(3) subject to the approval of the control board, may be used to pay claims approved under IC 12-2-14-22 (before its repeal), IC 12-2-14-23 (before its repeal), or section 27 or 28 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.145.

IC 12-20-25-53
Contents of distressed township supplemental township assistance fund
Sec. 53. The distressed township supplemental township assistance fund consists of appropriations made to the fund by the general assembly. Interest earned on the money in the fund remains in the fund. The balance remaining in the fund at the end of a state fiscal year remains in the fund and does not revert to the state general fund.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.146.

IC 12-20-25-54
Audit disclosing negligence or unlawful conduct; criminal or civil charges
Sec. 54. If a financial or compliance audit required under section 15 of this chapter discloses negligence or unlawful conduct in the approval of or receipt of township assistance, the management committee shall file a copy of the audit with the prosecuting attorney and with the attorney general. If the attorney general finds that criminal or civil charges should be filed and the prosecuting attorney fails to file the charges, the attorney general shall file the charges.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.147.

IC 12-20-25-55
Failure to notify of distressed condition; offense
Sec. 55. A township trustee who knowingly violates section 6 of this chapter commits a Class A misdemeanor.
As added by P.L.2-1992, SEC.14.



CHAPTER 26. REVENUE RAISED FOR TOWNSHIP ASSISTANCE; BALANCE AFTER PAYMENT OF CLAIMS



CHAPTER 27. RECOVERY FROM ESTATE OF TOWNSHIP ASSISTANCE RECIPIENT

IC 12-20-27-1.5
Repayment of benefits provided during interim period
Sec. 1.5. (a) As used in this section, "interim period" means the period:
(1) beginning when a township trustee obtains from a township assistance applicant or member of the applicant's household an agreement or authorization described in subsection (b); and
(2) ending when the township assistance applicant or member of the applicant's household receives the judgment, compensation, or monetary benefit or leaves the household.
(b) Subject to IC 12-20-11-5(b), if a township trustee, as administrator of township assistance, anticipates that a township assistance applicant or a member of the applicant's household is likely to receive a judgment, compensation, or a monetary benefit from a third party, the township trustee may require the applicant or the affected member of the applicant's household to:
(1) enter into a subrogation agreement; or
(2) sign a Social Security Administration's reimbursement authorization;
for the repayment of any township assistance benefits provided by the township during the interim period. A subrogation agreement authorized under subdivision (1) may only require repayment of interim benefits provided to the applicant or to the applicant's dependents who were members of the household to which township assistance benefits were paid.
As added by P.L.51-1996, SEC.72. Amended by P.L.73-2005, SEC.150.
IC 12-20-27-2
General claim status
Sec. 2. A claim filed against the estate of a township assistance recipient under IC 12-2-14 (before its repeal) or this chapter shall be filed and allowed as a general claim.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.151.



CHAPTER 28. RECORDS AND REPORTS

this subsection is zero (0), the township trustee shall include the notation "0" in the report where the total number or value is required to be reported.
(g) The state board of accounts shall compare and compile all data reported under subsection (f) into a statewide statistical report. The department shall summarize the data compiled by the state board of accounts that relate to the fixing of township budgets, levies, and tax rates and shall include the department's summary within the statewide statistical report prepared under this subsection. Before July 1 of each year, the state board of accounts shall file the statewide statistical report prepared under this subsection with the executive director of the legislative services agency in an electronic format under IC 5-14-6.
(h) The state board of accounts shall forward a copy of:
(1) each annual report forwarded to the board under subsection (f); and
(2) the statewide statistical report under subsection (g);
to the department and the division of family resources.
(i) The division of family resources shall include in the division's periodic reports made to the United States Department of Health and Human Services concerning the Temporary Assistance for Needy Families (TANF) and Supplemental Security Income (SSI) programs information forwarded to the division under subsection (h) concerning the total number of recipients of township assistance and the total dollar amount of benefits provided.
(j) The department may not approve the budget of a township trustee who fails to file an annual report under subsection (f) in the preceding calendar year.
(k) This section does not prevent the electronic transfer of data required to be reported under IC 12-2-1-40 (before its repeal) or this section if the following conditions are met:
(1) The method of reporting is acceptable to both the township trustee reporting the information and the governmental entity to which the information is reported.
(2) A written copy of information reported by electronic transfer is on file with the township trustee reporting information by electronic means.
(l) The information required to be reported by the township trustee under this section shall be maintained by the township trustee in accordance with IC 5-15-6.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.73; P.L.90-2002, SEC.364; P.L.262-2003, SEC.7; P.L.28-2004, SEC.111; P.L.73-2005, SEC.152 and P.L.73-2005, SEC.153; P.L.180-2005, SEC.6; P.L.145-2006, SEC.122; P.L.1-2009, SEC.106.






ARTICLE 21. DIVISION OF MENTAL HEALTH AND ADDICTION

CHAPTER 1. ESTABLISHMENT OF DIVISION

IC 12-21-1-2
Application of IC 12-8-8.5
Sec. 2. IC 12-8-8.5 applies to the division.
As added by P.L.2-1992, SEC.15. Amended by P.L.160-2012, SEC.38.

IC 12-21-1-3
Composition of division
Sec. 3. The division is composed of the following:
(1) The director.
(2) The division of mental health and addiction planning and advisory council.
(3) Other personnel necessary for the performance of the functions imposed upon the division under law.
As added by P.L.2-1992, SEC.15. Amended by P.L.40-1994, SEC.27; P.L.215-2001, SEC.55; P.L.28-2012, SEC.3.



CHAPTER 2. DIRECTOR OF DIVISION

IC 12-21-2-2
Application of IC 12-8-8.5
Sec. 2. IC 12-8-8.5 applies to the director.
As added by P.L.2-1992, SEC.15. Amended by P.L.160-2012, SEC.40.

IC 12-21-2-3
Authority; duties
Sec. 3. In addition to the general authority granted to the director under IC 12-8-8.5, the director shall do the following:
(1) Organize the division, create the appropriate personnel positions, and employ personnel necessary to discharge the statutory duties and powers of the division or a bureau of the division.
(2) Subject to the approval of the state personnel department, establish personnel qualifications for all deputy directors, assistant directors, bureau heads, and superintendents.
(3) Subject to the approval of the budget director and the governor, establish the compensation of all deputy directors, assistant directors, bureau heads, and superintendents.
(4) Study the entire problem of mental health, mental illness, and addictions existing in Indiana.
(5) Adopt rules under IC 4-22-2 for the following:
(A) Standards for the operation of private institutions that are licensed under IC 12-25 for the diagnosis, treatment, and care of individuals with psychiatric disorders, addictions, or other abnormal mental conditions.
(B) Licensing or certifying community residential programs described in IC 12-22-2-3.5 for individuals with serious mental illness (SMI), serious emotional disturbance (SED), or chronic addiction (CA) with the exception of psychiatric residential treatment facilities.
(C) Certifying community mental health centers to operate in Indiana.
(D) Establish exclusive geographic primary service areas for community mental health centers. The rules must include the following:
(i) Criteria and procedures to justify the change to the boundaries of a community mental health center's primary service area. (ii) Criteria and procedures to justify the change of an assignment of a community mental health center to a primary service area.
(iii) A provision specifying that the criteria and procedures determined in items (i) and (ii) must include an option for the county and the community mental health center to initiate a request for a change in primary service area or provider assignment.
(iv) A provision specifying the criteria and procedures determined in items (i) and (ii) may not limit an eligible consumer's right to choose or access the services of any provider who is certified by the division of mental health and addiction to provide public supported mental health services.
(6) Institute programs, in conjunction with an accredited college or university and with the approval, if required by law, of the commission for higher education, for the instruction of students of mental health and other related occupations. The programs may be designed to meet requirements for undergraduate and postgraduate degrees and to provide continuing education and research.
(7) Develop programs to educate the public in regard to the prevention, diagnosis, treatment, and care of all abnormal mental conditions.
(8) Make the facilities of the Larue D. Carter Memorial Hospital available for the instruction of medical students, student nurses, interns, and resident physicians under the supervision of the faculty of the Indiana University School of Medicine for use by the school in connection with research and instruction in psychiatric disorders.
(9) Institute a stipend program designed to improve the quality and quantity of staff that state institutions employ.
(10) Establish, supervise, and conduct community programs, either directly or by contract, for the diagnosis, treatment, and prevention of psychiatric disorders.
(11) Adopt rules under IC 4-22-2 concerning the records and data to be kept concerning individuals admitted to state institutions, community mental health centers, or other providers.
(12) Compile information and statistics concerning the ethnicity and gender of a program or service recipient.
(13) Establish standards for services described in IC 12-7-2-40.6 for community mental health centers and other providers.
As added by P.L.2-1992, SEC.15. Amended by P.L.40-1994, SEC.28; P.L.142-1995, SEC.4; P.L.111-1997, SEC.3; P.L.215-2001, SEC.56; P.L.79-2002, SEC.1; P.L.2-2007, SEC.163; P.L.99-2007, SEC.100; P.L.143-2011, SEC.14; P.L.160-2012, SEC.41.

IC 12-21-2-4 Community programs; availability of services
Sec. 4. Subject to IC 12-26-2-9, the services provided under community programs under section 3(10) of this chapter must be available to any person upon a court order under IC 12-26.
As added by P.L.2-1992, SEC.15.

IC 12-21-2-5
Delegation of duties or powers; final decision requirement; exemption
Sec. 5. (a) Subject to subsection (b), the director may delegate statutory duties or powers of the division, a bureau of the division, the director, or other statutorily created personnel.
(b) If the director decides that a final decision is to be made concerning the placement of an individual with a mental illness in a mental health facility, the final decision must be made:
(1) by the director, if the director is a licensed psychiatrist or licensed psychologist; or
(2) by a licensed psychiatrist or licensed psychologist who is delegated the authority by the director;
in consultation with the patient's psychiatrist or psychologist.
(c) Subsection (b) does not apply to an initial placement designation made under IC 12-24-12-10(b).
As added by P.L.2-1992, SEC.15. Amended by P.L.25-2003, SEC.2; P.L.184-2003, SEC.12; P.L.99-2007, SEC.101.

IC 12-21-2-6
Repealed
(Repealed by P.L.40-1994, SEC.83.)

IC 12-21-2-7
Contracts; powers; approval; requisites
Sec. 7. (a) The director may act for the division in entering into contracts for the disbursal of money and the providing of service.
(b) Before entering into a contract under this section, the director shall submit the contract to the attorney general for approval as to form and legality.
(c) A contract under this section must do the following:
(1) Specify the services to be provided and the client populations to whom services must be provided.
(2) Provide for a reduction in funding for the failure to comply with terms of the contract.
As added by P.L.2-1992, SEC.15. Amended by P.L.40-1994, SEC.29.

IC 12-21-2-8
Monitoring, evaluation, and quality assurance; award of contracts; reimbursement of contract payments; approval of contracts; required contents of contracts
Sec. 8. (a) The director shall develop a comprehensive system of monitoring, evaluation, and quality assurance for the services required by this chapter. (b) The director shall determine to whom contracts are awarded, based on the following factors:
(1) The continuity of services a contractor provides for patients.
(2) The accessibility of a contractor's services to patients.
(3) The acceptability of a contractor's services to patients.
(4) A contractor's ability to focus services on building the self-sufficiency of the patient.
(c) This subsection applies to the reimbursement of contract payments to providers. Payments must be determined prospectively in accordance with generally accepted accounting principles and actuarial principles recognizing costs incurred by efficiently and economically operated programs that:
(1) serve individuals with a mental illness or substance abuse patients; and
(2) are subject to quality and safety standards and laws.
(d) Before entering into a contract under this section, the director shall submit the contract to the attorney general for approval as to form and legality.
(e) A contract under this section must do the following:
(1) Specify:
(A) the work to be performed; and
(B) the patient populations to whom services must be provided.
(2) Provide for a reduction in funding or termination of the contract for failure to comply with terms of the contract.
(3) Require that the contractor meet the standards set forth in rules adopted by the division of mental health and addiction under IC 4-22-2.
(4) Require that the contractor participate in the division's evaluation process.
(5) For any service for which the division chooses to contract on a per diem basis, the per diem reimbursement shall be determined under subsection (c) for the contractor's reasonable cost of providing services.
(6) In contracts with capitated payment provisions, provide that the contractor's cost of purchasing stop-loss insurance for the patient populations to be served in amounts and with limits customarily purchased by prepaid health care plans must be:
(A) included in the actuarial determination of the capitated payment amounts; or
(B) separately paid to the contractor by the division.
(7) Provide that a contract for enumerated services granted by the division under this section to an approved provider may not create or confer upon the provider liability or responsibility for care or services beyond those services supported by the contract.
As added by P.L.40-1994, SEC.30. Amended by P.L.215-2001, SEC.57; P.L.99-2007, SEC.102; P.L.143-2011, SEC.15.

IC 12-21-2-9 Repealed
(Repealed by P.L.40-1994, SEC.85.)



CHAPTER 3. PERSONNEL OF DIVISION

IC 12-21-3-3
Performance bonds and crime policies
Sec. 3. (a) An officer or employee of the division shall, as the director requires, furnish a bond or crime policy endorsed to include faithful performance in the amount the director determines payable to the state and conditioned upon the faithful performance of the individual's duties.
(b) The bonds or crime policies are subject to approval by the insurance commissioner and shall be filed in the office of the secretary of state.
(c) The premiums for the bonds are payable from the money of the division.
(d) The director may secure a standard form blanket bond or crime insurance policy endorsed to include faithful performance covering all or any part of the officers and employees of the department. However, the blanket bond or crime insurance policy must be in an amount not less than fifty thousand dollars ($50,000).
(e) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.2-1992, SEC.15. Amended by P.L.49-1995, SEC.8.

IC 12-21-3-4
Authorization to administer oaths, take depositions, and certify to official acts
Sec. 4. The director, deputy directors, bureau heads of the division, and the superintendents of the state institutions

administered by the division may administer oaths, take depositions, and certify to official acts.
As added by P.L.2-1992, SEC.15.



CHAPTER 4. DIVISION ADVISORY COUNCIL

IC 12-21-4-2
Establishment
Sec. 2. The division of mental health and addiction planning and advisory council is established. Any reference in statute or rule to the "mental health and addiction advisory council" is a reference to the mental health and addiction planning and advisory council.
As added by P.L.2-1992, SEC.15. Amended by P.L.215-2001, SEC.59; P.L.28-2012, SEC.5.

IC 12-21-4-3
Members
Sec. 3. The council consists of the following twenty-nine (29) members, not less than fifty percent (50%) of whom must be individuals who are not state employees or providers of mental health services:
(1) The director.
(2) The state superintendent of public instruction or the superintendent's designee.
(3) The director of the office of Medicaid policy and planning, or the director's designee.
(4) The director of the bureau of rehabilitation services or the director's designee.
(5) The executive director of the Indiana housing and community development authority created by IC 5-20-1-3 or the executive director's designee.
(6) The director of the criminal justice institute or the director's designee.
(7) The director of the department of child services or the director's designee.
(8) Twenty-two (22) individuals who:
(A) are appointed by the secretary;
(B) have a recognized knowledge of or interest in the programs administered by the division, including representatives of parents of children with serious emotional disturbances;
(C) are appointed for a term of four (4) years; and
(D) serve until a successor is appointed.
As added by P.L.2-1992, SEC.15. Amended by P.L.28-2012, SEC.6.
IC 12-21-4-4
Repealed
(Repealed by P.L.28-2012, SEC.7.)

IC 12-21-4-5
Chairperson
Sec. 5. The director serves as chairperson of the council at the first meeting of the council held after July 1 of each year. At the first meeting of the council after July 1 of each year, the director may appoint a chairperson of the council from among the members of the council for a term of one (1) year.
As added by P.L.2-1992, SEC.15. Amended by P.L.28-2012, SEC.8.

IC 12-21-4-6
Meetings
Sec. 6. The council shall meet at least quarterly and is subject to special meetings at the call of the chairperson.
As added by P.L.2-1992, SEC.15. Amended by P.L.28-2012, SEC.9.

IC 12-21-4-7
Repealed
(Repealed by P.L.28-2012, SEC.10.)

IC 12-21-4-8
Term
Sec. 8. (a) This section applies to a member of the council who is appointed under section 3(8) of this chapter.
(b) Notwithstanding section 3(8)(C) of this chapter, for the appointments made in 2012, eleven (11) members shall be appointed for a term of four (4) years, and eleven (11) members shall be appointed for a term of three (3) years.
As added by P.L.28-2012, SEC.11.

IC 12-21-4-9
Terms of ex-officio members
Sec. 9. An individual serving on the council under section 3(1) through 3(7) of this chapter shall serve until the individual no longer holds the individual's office described in section 3(1) through 3(7) of this chapter. The appointing authority for an individual serving on the council under section 3(1) through 3(7) of this chapter shall appoint a replacement for an appointee who ceases to be a member.
As added by P.L.28-2012, SEC.12.

IC 12-21-4-10
Quorum
Sec. 10. All members of the council are voting members. A majority of the appointed members constitutes a quorum. The affirmative vote of a majority of the appointed members is required for the council to take any action.
As added by P.L.28-2012, SEC.13.
IC 12-21-4-11
Salary per diem; travel expenses
Sec. 11. Each member of the council who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.28-2012, SEC.14.



CHAPTER 4.1. WORKFORCE DEVELOPMENT TASK FORCE



CHAPTER 5. DUTIES OF DIVISION

IC 12-21-5-1.5
Mental health and addiction services
Sec. 1.5. The division shall do the following:
(1) Adopt rules under IC 4-22-2 to establish and maintain criteria to determine patient eligibility and priority for publicly supported mental health and addiction services. The rules must include criteria for patient eligibility and priority based on the following:
(A) A patient's income.
(B) A patient's level of daily functioning.
(C) A patient's prognosis.
(2) Within the limits of appropriated funds, contract with a network of providers to provide services in an appropriate setting that is the least restrictive to individuals who qualify for the services.
(3) Require the providers of services funded directly by the division to be in good standing with an appropriate accrediting body as required by rules adopted under IC 4-22-2 by the division.
(4) Develop a provider profile that must be used to evaluate the performance of a provider. A provider's profile must include input from consumers, citizens, and representatives of the mental health ombudsman program (IC 12-27-9) regarding the provider's:
(A) information provided to the patient on patient rights before treatment;
(B) accessibility, acceptability, and continuity of services provided or requested; and
(C) total cost of care per individual, using state administered funds.
(5) Ensure compliance with all other performance criteria set forth in a provider contract. In addition to the requirements set forth in IC 12-21-2-7, a provider contract must include the following: (A) A requirement that the standards and criteria used in the evaluation of care plans be available and accessible to the patient.
(B) A requirement that the provider involve the patient in the choice of and preparation of the treatment plan to the greatest extent feasible.
(C) A provision encouraging the provider to intervene in a patient's situation as early as possible, balancing the patient's right to liberty with the need for treatment.
(D) A requirement that the provider set up and implement an internal appeal process for the patient.
(6) Establish a toll free telephone number that operates during normal business hours for individuals to make comments to the division in a confidential manner regarding services or service providers.
(7) Develop a confidential system to evaluate complaints and patient appeals received by the division of mental health and addiction and to take appropriate action regarding the results of an investigation. A provider is entitled to request and to have a hearing before information derived from the investigation is incorporated into the provider's profile. Information contained within the provider profile is subject to inspection and copying under IC 5-14-3-3.
As added by P.L.40-1994, SEC.33. Amended by P.L.215-2001, SEC.60; P.L.28-2004, SEC.112; P.L.143-2011, SEC.17.

IC 12-21-5-2
Education and treatment of children with an emotional disturbance
Sec. 2. The division is responsible for the following:
(1) The planning, research, and development of programs and methods for the education and treatment of children with an emotional disturbance.
(2) The coordination of governmental services, activities, and programs in Indiana relating to such children.
(3) The administration of the state supported services concerned with such children.
(4) The preparation of the annual report required by IC 7.1-6-2-5.
(5) The provision of information and guidance to local school corporations on the development of evidence based programs for basic or inservice courses for teachers and training for teachers on the following:
(A) Prevention of child suicide.
(B) Recognition of signs that a student may be considering suicide.
As added by P.L.2-1992, SEC.15. Amended by P.L.256-1996, SEC.3; P.L.99-2007, SEC.103; P.L.93-2011, SEC.1.

IC 12-21-5-3 Special education; programs for children with disabilities
Sec. 3. IC 20-35-2 applies to the operation of each education program for children with disabilities (as defined in IC 20-35-1-2) conducted by a state owned and operated mental health institution or furnished under an agreement with the division.
As added by P.L.2-1992, SEC.15. Amended by P.L.23-1993, SEC.55; P.L.1-2005, SEC.139.



CHAPTER 6. REPEALED



CHAPTER 6.5. COMMISSION ON MENTAL HEALTH AND ADDICTION

IC 12-21-6.5-2
Indiana commission on mental health and addiction established
Sec. 2. The Indiana commission on mental health and addiction is established.
As added by P.L.12-2006, SEC.2. Amended by P.L.143-2011, SEC.19.

IC 12-21-6.5-3
Commission members
Sec. 3. The commission consists of seventeen (17) members determined as follows:
(1) The speaker of the house of representatives and the president pro tempore of the senate shall each appoint two (2) legislative members, who may not be from the same political party, to serve on the commission.
(2) The governor shall appoint thirteen (13) lay members, not more than seven (7) of whom may be from the same political party, to serve on the commission for a term of four (4) years as follows:
(A) Four (4) at-large members, not more than two (2) of whom may be from the same political party.
(B) Two (2) consumers of mental health or addiction services.
(C) Two (2) representatives of different advocacy groups for consumers of mental health or addiction services.
(D) Two (2) members of families of consumers of mental health or addiction services.
(E) Three (3) members who represent mental health or addiction providers. One (1) of the members appointed under this clause must be a representative of a for-profit psychiatric provider. One (1) of the members appointed under this clause must be a physician licensed under IC 25-22.5.
(3) The governor shall ensure that the members appointed under subdivision (2) represent all geographic areas of Indiana.
As added by P.L.12-2006, SEC.2. Amended by P.L.143-2011, SEC.20.

IC 12-21-6.5-4 Financial interest in subject matter prohibited
Sec. 4. Except for the members appointed under section 3(2)(E) of this chapter, the members of the commission may not have a financial interest in the subject matter to be studied by the commission.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-5
Chairperson designation
Sec. 5. The chairman of the legislative council shall designate a legislative member of the commission to serve as chairperson of the commission.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-6
Operating under legislative council study committee policies
Sec. 6. The commission shall operate under the policies governing study committees adopted by the legislative council.
As added by P.L.12-2006, SEC.2. Amended by P.L.143-2011, SEC.21; P.L.28-2012, SEC.15.

IC 12-21-6.5-7
Majority of votes required to take action
Sec. 7. The affirmative votes of a majority of the members appointed to the commission are required for the commission to take action on any measure, including final reports.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-8
Duties
Sec. 8. The commission shall do the following:
(1) Study and evaluate the funding system for mental health and addiction services in Indiana.
(2) Review and make specific recommendations regarding the provision of mental health and addiction services delivered by community providers and state operated hospitals. The review and recommendations must cover services to all age groups including children, youth, and adults.
(3) Review and make recommendations regarding any unmet need for public supported mental health and addiction services:
(A) in any specific geographic area; or
(B) throughout Indiana.
In formulating recommendations, the commission shall consider the need, feasibility, and desirability of including additional organizations in the network of providers of mental health and addiction services.
(4) Monitor the implementation of managed care for a person with mental illness or an addictive disorder that is paid for in part or in whole by the state.
(5) Make recommendations regarding the commission's findings

to the appropriate division or department of state government.
As added by P.L.12-2006, SEC.2. Amended by P.L.143-2011, SEC.22.

IC 12-21-6.5-9
Expiration of chapter June 30, 2016
Sec. 9. This chapter expires June 30, 2016.
As added by P.L.12-2006, SEC.2. Amended by P.L.143-2011, SEC.23.






ARTICLE 22. SERVICES FOR PERSONS WITH MENTAL ILLNESS

CHAPTER 1. REPEALED



CHAPTER 2. COMMUNITY RESIDENTIAL PROGRAMS

IC 12-22-2-1
Planning and administration of programs
Sec. 1. The division shall plan, develop, and administer programs of community based residential alternatives to placement in state institutions and nursing facilities licensed under IC 16-28 for individuals with a mental illness.
As added by P.L.2-1992, SEC.16. Amended by P.L.78-1992, SEC.25; P.L.2-1993, SEC.113; P.L.99-2007, SEC.109.

IC 12-22-2-2
Simulation of homelike atmosphere
Sec. 2. The programs described in section 1 of this chapter must, to the extent feasible, simulate a homelike atmosphere with patterns and conditions of everyday life that are as close as possible to normal.
As added by P.L.2-1992, SEC.16.

IC 12-22-2-3
Repealed
(Repealed by P.L.143-2011, SEC.31.)

IC 12-22-2-3.5
Community based residential programs
Sec. 3.5. Community based residential programs include a broad range of living arrangements designed to meet the unique needs of individuals with behavioral health disorders in integrated settings and described in rules adopted by the division under IC 4-22-2.
As added by P.L.143-2011, SEC.24.

IC 12-22-2-4
Repealed (Repealed by P.L.143-2011, SEC.31.)

IC 12-22-2-5
Least restrictive placement
Sec. 5. To the extent that programs described in section 3.5 of this chapter are available and meet an individual's needs, an individual should be placed in a program that is the least restrictive.
As added by P.L.2-1992, SEC.16. Amended by P.L.143-2011, SEC.25.

IC 12-22-2-6
Repealed
(Repealed by P.L.143-2011, SEC.31.)

IC 12-22-2-7
Repealed
(Repealed by P.L.143-2011, SEC.31.)

IC 12-22-2-8
Repealed
(Repealed by P.L.143-2011, SEC.31.)

IC 12-22-2-9
Repealed
(Repealed by P.L.143-2011, SEC.31.)

IC 12-22-2-10
Repealed
(Repealed by P.L.143-2011, SEC.31.)

IC 12-22-2-11
Operation by unlicensed entity; investigations; penalties
Sec. 11. (a) An entity, other than a psychiatric residential treatment facility, may not operate or hold itself out as operating a group home for individuals with serious mental illness (SMI), serious emotional disturbance (SED), or chronic addiction (CA) unless the entity is licensed or certified by the division.
(b) The division of mental health and addiction shall investigate a report of:
(1) an unlicensed facility housing a community residential program described in section 3.5 of this chapter;
(2) an uncertified operator of a community residential program described in section 3.5 of this chapter; or
(3) a licensed or certified entity's noncompliance with this article;
and report the division's findings to the attorney general.
(c) The attorney general may do the following:
(1) Seek the issuance of a search warrant to assist in an investigation under this section.
(2) File an action for injunctive relief to stop the operation of a

facility described in subsection (b) if there is reasonable cause to believe that:
(A) the facility or the operator of a community residential program described in subsection (b) is operating without a required license or certification; or
(B) a licensed or certified entity's actions or omissions create an immediate danger of serious bodily injury to an individual with a mental illness or an imminent danger to the health of an individual with a mental illness.
(3) Seek in a civil action a civil penalty of not more than one hundred dollars ($100) a day for each day a facility is operating:
(A) without a license or certification required by law; or
(B) with a license or certification required under this chapter, but is not in compliance with this article, IC 12-21-2-3, or rules adopted under this article or IC 12-21-2-3.
(d) The division of mental health and addiction may provide for the removal of individuals with a mental illness from facilities for individuals with a mental illness described in subsection (c).
(e) There must be an opportunity for an informal meeting with the division of mental health and addiction after injunctive relief is ordered under this section.
(f) The civil penalties collected under this section must be deposited in the mental health centers fund (IC 6-7-1-32.1).
As added by P.L.111-1997, SEC.4. Amended by P.L.215-2001, SEC.61; P.L.99-2007, SEC.114; P.L.143-2011, SEC.26.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED






ARTICLE 23. ADDICTION SERVICES

CHAPTER 1. BUREAU OF ADDICTION SERVICES

care or supervision to the facilities.
(5) Requiring, as a condition of operation, that each public and private treatment facility, except facilities and services created and funded under IC 12-23-14 that do not provide treatment and rehabilitation services, be certified according to standards established by the division.
(6) Maintaining a toll free telephone line that the public may use to obtain counseling and information about programs that help individuals with drug, alcohol, and gambling problems.
(7) Adopting rules under IC 4-22-2 to implement this article.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.34; P.L.54-1995, SEC.3; P.L.122-1997, SEC.1; P.L.2-2007, SEC.164.

IC 12-23-1-7
Authority of division; grants, loans, and gifts; federal government grants and contracts
Sec. 7. (a) Except as provided in subsection (b) and notwithstanding any other law, the division is the sole state authority authorized to:
(1) disburse grants, loans, or gifts made by the federal government or any other source to the state, state agencies, and subdivisions of the state; and
(2) review and approve grants or contracts made by the federal government to or with a local governmental unit or other public or private agency;
for alcoholism, compulsive gambling, or drug abuse prevention or for treatment in the field of addictions.
(b) Subsection (a) does not apply if the federal law regulating a grant, loan, or gift does not allow exclusive power and control over the disbursement of the grant, loan, or gift to be vested in a single state authority.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.35; P.L.54-1995, SEC.4.

IC 12-23-1-8
Authority of division; disbursements to addiction services advisory council or for purposes of IC 12-23-1-6
Sec. 8. Notwithstanding any other law, the division is the sole state authority authorized to disburse money appropriated to the division for a purpose described in section 6 of this chapter.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.36.

IC 12-23-1-9
Allocation of federal aid for Drug Abuse and Alcohol Abuse/Alcoholic Efforts
Sec. 9. (a) A part of the total amount of the federal money earmarked for Drug Abuse and Alcohol Abuse/Alcoholics Efforts received for disbursement by the division shall be used for local programs that provide prevention, intervention, or treatment services for individuals who: (1) have a primary diagnosis of chronic substance abuse and dependence; and
(2) are without significant or immediate treatment needs for mental illness or serious emotional disturbance.
(b) The amount designated in subsection (a) shall be distributed to specialty addiction providers that serve the eligible population to provide consumer choice based on outcomes determined by the division.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.37; P.L.143-2011, SEC.27.

IC 12-23-1-10
Cooperation of other agencies
Sec. 10. The division is the state authority primarily responsible for prevention, control, treatment and rehabilitation, education, research, and planning in the field of addictions. All other agencies of state and local government shall cooperate with the division to assist in the performance of the division's functions.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.38.

IC 12-23-1-11
Operation of vehicle under influence of liquor or drugs; laws unaffected; alternative methods of prosecution
Sec. 11. (a) This article does not repeal or modify Indiana law relating to the operation of a vehicle under the influence of liquor or drugs.
(b) IC 12-23-5, IC 12-23-6, IC 12-23-7, IC 12-23-8, and any other related provisions of this article shall be considered to be alternative methods or procedures for the prosecution of alcoholics or drug abusers as criminals.
As added by P.L.2-1992, SEC.17.

IC 12-23-1-12
Enforcement of article
Sec. 12. (a) The division and the director shall enforce this article.
(b) The division or the director may bring an action at law or in equity to enforce any of the provisions of this article and the circuit and superior courts of the state have jurisdiction to compel or enforce the provisions of this article by prohibitory or mandatory injunction.
As added by P.L.2-1992, SEC.17.

IC 12-23-1-13
Participation in alcohol and drug services program
Sec. 13. Notwithstanding the amendments made to IC 12-7-2-12 by P.L.168-2002, a person participating in an alcohol and drug services program before July 1, 2002, solely as a result of committing an infraction may continue in the program until the person successfully completes the program or is removed for a violation or noncompliance, whichever occurs first.
As added by P.L.220-2011, SEC.274.



CHAPTER 2. ADDICTION SERVICES FUND

IC 12-23-2-2
Establishment of fund
Sec. 2. The addiction services fund is established for the deposit of excise taxes on alcoholic beverages as described in IC 7.1-4-11 and taxes on riverboat admissions under IC 4-33-12-6.
As added by P.L.2-1992, SEC.17. Amended by P.L.54-1995, SEC.5.

IC 12-23-2-3
Reversion of funds
Sec. 3. The money in the fund does not revert to any other fund at the close of a state fiscal year but remains in the fund unless the money is appropriated by the general assembly under section 5 of this chapter.
As added by P.L.2-1992, SEC.17.

IC 12-23-2-4
Investment of fund money
Sec. 4. The treasurer of state may invest the money in the fund in the manner provided by law for investing money in the state general fund.
As added by P.L.2-1992, SEC.17.

IC 12-23-2-5
Appropriations by general assembly of fund money; purposes
Sec. 5. The general assembly shall appropriate money from the addiction services fund solely for the purpose of funding programs:
(1) that provide prevention services and intervention and treatment services for individuals who are psychologically or physiologically dependent upon alcohol or other drugs; and
(2) that are for the prevention and treatment of gambling problems.
Programs funded by the addiction services fund must include the creation and maintenance of a toll free telephone line under IC 4-33-12-6(g)(3) to provide the public with information about programs that provide help with gambling, alcohol, and drug addiction problems.
As added by P.L.2-1992, SEC.17. Amended by P.L.54-1995, SEC.6; P.L.1-2009, SEC.107.

IC 12-23-2-6
Repealed (Repealed by P.L.40-1994, SEC.83.)

IC 12-23-2-7
Administrative costs associated with use of money from fund; limitation; reimbursing Indiana gaming commission
Sec. 7. (a) For each state fiscal year, the division may not spend more than an amount equal to five percent (5%) of the total amount received by the division from the fund established under section 2 of this chapter for the administrative costs associated with the use of money received from the fund.
(b) The division shall allocate at least twenty-five percent (25%) of the funds derived from the riverboat admissions tax under IC 4-33-12-6 to the prevention and treatment of compulsive gambling.
(c) The division shall reimburse the Indiana gaming commission for the costs incurred in administering a voluntary exclusion program established under the rules of the Indiana gaming commission. The division shall pay the reimbursement from funds derived from the riverboat admissions tax under IC 4-33-12-6.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.39; P.L.54-1995, SEC.7; P.L.143-2003, SEC.4.

IC 12-23-2-8
Allocation of funds for local programs
Sec. 8. (a) Except as provided in subsection (b), for each state fiscal year, the division shall distribute an amount equal to at least thirty-three percent (33%) of the total amount received by the division from the addiction services fund established by section 2 of this chapter during the immediately preceding fiscal year to local programs that provide prevention services and intervention and treatment services for individuals who are:
(1) psychologically or physiologically dependent upon alcohol or other drugs; or
(2) psychologically dependent on gambling.
(b) The amount described in subsection (a) may not be distributed to a county home, a local mental health program established under IC 12-29, or a state institution.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.40; P.L.54-1995, SEC.8.



CHAPTER 3. REPEALED



CHAPTER 4. REPORTING REQUIREMENTS FOR SERVICE PROVIDERS



CHAPTER 5. CONDITIONAL DEFERMENT OF JUDICIAL PROCEEDINGS AFTER COMMISSION OF MISDEMEANOR OR INFRACTION

IC 12-23-5-1
Judicial notice of rehabilitative or other treatment
Sec. 1. In a criminal proceeding for a misdemeanor or infraction in which:
(1) the use or abuse of alcohol, drugs, or harmful substances is a contributing factor or a material element of the offense; or
(2) the defendant's mental illness other than substance abuse, is a contributing factor;
the court may take judicial notice of the fact that proper early intervention, medical, advisory, or rehabilitative treatment of the defendant is likely to decrease the defendant's tendency to engage in antisocial behavior.
As added by P.L.2-1992, SEC.17. Amended by P.L.224-2003, SEC.125; P.L.85-2004, SEC.4.

IC 12-23-5-2
Deferral of prosecution; order requiring treatment; conditions
Sec. 2. (a) Subject to section 8 of this chapter, before conviction a court may, with the consent of the defendant and the prosecuting attorney, conditionally defer the proceedings described in section 1 of this chapter for up to one (1) year.
(b) The court may do the following:
(1) Order the defendant to satisfactorily complete an alcohol and drug services treatment program if the court makes a determination under section 1(1) of this chapter.
(2) Order the defendant to undergo treatment for the defendant's mental illness if the court makes a determination under section 1(2) of this chapter.
(3) Impose other appropriate conditions upon the defendant.
As added by P.L.2-1992, SEC.17.

IC 12-23-5-3
Violation of condition; resumption of criminal proceedings
Sec. 3. If a defendant violates a condition imposed by the court, the court may order the criminal proceedings to be resumed. As added by P.L.2-1992, SEC.17.

IC 12-23-5-4
Fulfillment of conditions; dismissal of charges
Sec. 4. Except as provided in section 8 of this chapter, if a defendant fulfills the conditions set by the court, the court shall dismiss the charges against the defendant.
As added by P.L.2-1992, SEC.17.

IC 12-23-5-5
Conditional deferral of charges under IC 9-30-5; suspension of driving privileges; probationary driving privileges; ignition interlock device
Sec. 5. (a) Subject to subsection (b), if a court enters an order conditionally deferring charges that involve a violation of IC 9-30-5, the court shall do the following:
(1) Suspend the defendant's driving privileges for at least ninety (90) days but not more than two (2) years.
(2) Impose other appropriate conditions.
(b) A defendant may be granted probationary driving privileges only after the defendant's license has been suspended for at least thirty (30) days under IC 9-30-6-9.
(c) If a defendant has at least one (1) conviction for an offense under IC 9-30-5, the order granting probationary driving privileges under subsection (b) must, in a county that provides for the installation of an ignition interlock device under IC 9-30-8, prohibit the defendant from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8.
(d) If a defendant does not have a prior conviction for an offense under IC 9-30-5, the court may, as an alternative to a license suspension under subsection (a)(1), issue an order prohibiting the defendant from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8. An order requiring an ignition interlock device must remain in effect for at least two (2) years but not more than four (4) years.
As added by P.L.2-1992, SEC.17. Amended by P.L.76-2004, SEC.21.

IC 12-23-5-5.5
Offenses; operating motor vehicle without ignition interlock device
Sec. 5.5. (a) A person commits a Class B infraction if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and
(2) is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 5(d) of this chapter.
(b) A person commits a Class B misdemeanor if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and (2) knows the person is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 5(d) of this chapter.
As added by P.L.76-2004, SEC.22.

IC 12-23-5-6
Misdemeanor convictions; probation; referring defendant to treatment or therapy program
Sec. 6. If a defendant is convicted in a proceeding described in section 1 of this chapter and the court places the defendant on probation, the court may do the following:
(1) Refer the defendant to an alcohol and drug services treatment program if the court makes a determination under section 1(1) of this chapter.
(2) Refer the defendant to an appropriate therapy program if the court makes a determination under section 1(2) of this chapter.
(3) Require the defendant to undergo treatment as a condition of probation.
As added by P.L.2-1992, SEC.17.

IC 12-23-5-7
Exceptions to eligibility for deferral
Sec. 7. Prosecution may be deferred under sections 2 through 5 of this chapter if a defendant has been charged with a misdemeanor or infraction in which the use of alcohol or drugs was a contributing factor or material element of the offense or the defendant's mental illness was a contributing factor, unless at least one (1) of the following exists:
(1) The offense involves death or serious bodily injury.
(2) The defendant has a record of at least two (2) prior convictions of forcible felonies (as defined in IC 35-31.5-2-138).
(3) Other criminal proceedings, not arising out of the same incident, alleging commission of a felony are pending against the defendant.
(4) The defendant is on probation or parole and the appropriate parole or probation authority does not consent to the defendant's participation.
(5) The defendant fails to meet additional eligibility requirements imposed by the court.
As added by P.L.2-1992, SEC.17. Amended by P.L.114-2012, SEC.32.

IC 12-23-5-8
Exception to eligibility for deferral; previous dismissal under this chapter of charges of operating vehicle while intoxicated
Sec. 8. If:
(1) a defendant was previously charged under IC 9-4-1-54 (before its repeal September 1, 1983), IC 9-11-2 (before its

repeal July 1, 1991), or IC 9-30-5; and
(2) the previous charges were dismissed under this chapter;
the individual is not eligible to have subsequent charges under IC 9-30-5 dismissed under this chapter.
As added by P.L.2-1992, SEC.17.

IC 12-23-5-9
Programs in which defendants ordered to participate
Sec. 9. A court may not order a defendant or a convicted individual to complete an alcohol and drug services treatment program under section 2(b)(1) or 6(1) of this chapter unless the court determines that the program in which the individual is to participate is administered by a court under IC 12-23-14 or is certified by the division of mental health and addiction.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.41; P.L.215-2001, SEC.62.



CHAPTER 6. REQUEST FOR TREATMENT AFTER CHARGE OR CONVICTION OF CERTAIN FELONIES



CHAPTER 7. CONTINUANCE OF PROSECUTION AFTER FELONY CHARGE

IC 12-23-7-2
Advising individual of opportunity to request treatment; required information
Sec. 2. In offering an individual an opportunity to request treatment, the court shall advise the individual of the following:
(1) If the individual requests to undergo treatment and is accepted, the individual may be placed under the supervision of the division for a period not to exceed three (3) years.
(2) During treatment the individual may be confined in an institution or, at the discretion of the division, the individual may be released for treatment or supervised aftercare in the community.
(3) If the individual completes treatment, the charge will be dismissed, but if the individual does not complete treatment, prosecution on the charge may be resumed.
(4) A request constitutes a formal waiver of the right to a speedy trial.
(5) To make a request the individual must waive a jury trial and consent to a trial by the court or must enter a guilty plea, with the general finding to be entered by the court to be deferred until the time that prosecution may be resumed.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-3
Request for treatment; examination by division; determination whether individual is alcoholic or drug abuser; likelihood of rehabilitation
Sec. 3. If an eligible individual requests to undergo treatment, the court may order the division to conduct an examination of the individual to determine whether the individual is a drug abuser or an alcoholic and is likely to be rehabilitated through treatment.
As added by P.L.2-1992, SEC.17.
IC 12-23-7-4
Pretrial or preplea investigation by court; denial of request
Sec. 4. The court may deny a request if after conducting a pretrial or preplea investigation the court finds the individual would not qualify under the criteria of the court to be released on probation if convicted.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-5
Grant of request; certification to division; transmission of information
Sec. 5. If a request is granted, the court shall do the following:
(1) Certify to the division that the individual may request treatment.
(2) Transmit to the division the following:
(A) A summary of the criminal history of the individual.
(B) A copy of the report of all background investigations conducted by or for the court.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-6
Examination by division; report and recommendation
Sec. 6. Within a reasonable time after receiving an order to conduct an examination, together with the court's certification of eligibility and required supporting documents, the division shall report to the court the results of the examination and recommend if an individual should be placed under supervision for treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-7
Determination that individual is not alcoholic or drug abuser or is not likely to be rehabilitated through treatment
Sec. 7. If the court, acting on the report and other information coming to the court's attention, determines that:
(1) an individual is not a drug abuser or an alcoholic; or
(2) the individual is not likely to be rehabilitated through treatment;
the individual may be held to answer the charge.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-8
Deferral of trial or of entering general findings; consent of prosecuting attorney
Sec. 8. If the court determines that an individual is a drug abuser or an alcoholic and is likely to be rehabilitated through treatment, the court may, with the consent of the prosecuting attorney:
(1) defer the trial; or
(2) without a jury, conduct the trial of the individual but may, with the consent of the prosecuting attorney, do the following:
(A) Defer entering general findings with respect to the

individual until the time that prosecution may be resumed.
(B) Place the individual under the supervision of the division for treatment for a maximum of two (2) years.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-9
Progress reports
Sec. 9. The court may require progress reports on an individual that the court finds necessary.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-10
Treatment placement; acceptance of individual by division
Sec. 10. An individual may not be placed under the supervision of the division for treatment under this chapter unless the division accepts the individual for treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-11
Treatment placement; continuation or dismissal of criminal charges
Sec. 11. If an individual is placed under the supervision of the division for treatment under this chapter, the criminal charge against the individual shall be:
(1) continued without final disposition; and
(2) dismissed if the division certifies to the court that the individual has successfully completed the treatment program.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-12
Supervisory period; absence of certification that individual will complete program; determination that treatment not likely to be successful; resumption or dismissal of pending proceeding
Sec. 12. (a) Subject to subsection (b), if by the expiration of the supervisory period the division has not been able to certify that an individual has completed the treatment program, the pending proceeding may be resumed.
(b) If the court believes that the individual will complete the treatment on a voluntary basis, the court may dismiss the criminal charge.
(c) If, before the supervisory period expires, the division determines that further treatment of the individual is not likely to be successful, the division shall so advise the court. The court shall terminate the supervision, and the pending criminal proceeding may be resumed.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-13
Term of imprisonment; deduction of time spent in institutional care Sec. 13. If a criminal proceeding is resumed, time spent in institutional care shall be deducted from a fixed term of imprisonment imposed.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-14
Programs to which offenders released
Sec. 14. The division may not release an offender under section 2(2) of this chapter to an alcohol and drug services treatment program that is not a program administered by a court under IC 12-23-14 or that has not complied with the certification requirements of the division of mental health and addiction.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.42; P.L.215-2001, SEC.63.



CHAPTER 8. TREATMENT AND PROBATION FOLLOWING FELONY CONVICTION

IC 12-23-8-2
Advising individual; conditions of probation; failure to request treatment; certification despite failure to make request
Sec. 2. (a) In offering an individual an opportunity to request treatment, the court shall advise the individual of what may be required of the individual under IC 35-38-2-2.3 as conditions of probation.
(b) The court may certify an individual for treatment while on probation regardless of the failure of the individual to request treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-3
Examination by division; determination whether individual is alcoholic or drug abuser; likelihood of rehabilitation
Sec. 3. If an individual requests to undergo treatment or is certified for treatment, the court may order an examination by the division to determine whether the individual is a drug abuser or an alcoholic and is likely to be rehabilitated through treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-4
Presentence investigation; denial of request
Sec. 4. The court may deny the request if after conducting a presentence investigation the court finds that the individual would not qualify under criteria of the court to be released on probation.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-5
Certification to division
Sec. 5. If a request is granted, the court shall certify to the division

that the individual may request treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-6
Transmission of information to division
Sec. 6. The court shall do the following:
(1) Transmit to the division a summary of an individual's criminal history.
(2) Transmit to the division a copy of the reports on all background and presentence investigations conducted by or for the court.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-7
Examination by division; report and recommendation
Sec. 7. Within a reasonable time after receiving an order to conduct an examination and after the court submits the required supporting documents and certification of eligibility, the division shall do the following:
(1) Report to the court the results of the examination.
(2) Recommend whether the individual should be placed on probation and supervision for treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-8
Determination that individual is not alcoholic or drug abuser or is not likely to be rehabilitated through treatment; sentencing
Sec. 8. If the court, acting on a report and other information coming to the court's attention, determines that:
(1) an individual is not a drug abuser or an alcoholic; or
(2) the individual is not likely to be rehabilitated through treatment;
the court shall sentence the individual as in other cases.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-9
Probationary placement under supervision of division; progress reports
Sec. 9. If the court determines that an individual is a drug abuser or an alcoholic and is likely to be rehabilitated through treatment, the court may do the following:
(1) Place the individual on probation under IC 35-38-2 and under the supervision of the division for treatment.
(2) Require progress reports on the individual from the probation officer and the division that the court finds necessary.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-10
Placement under supervision; acceptance of individual by division
Sec. 10. An individual may not be placed under supervision unless

the division accepts the individual for treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-11
Failure to observe requirements set by division; probation violation
Sec. 11. (a) Failure of an individual placed on probation and under the treatment supervision of the division to observe the requirements set down by the division constitutes a violation of a condition of probation.
(b) A failure shall be reported by the division to the probation officer in charge of the individual and treated in accordance with IC 35-38-2-3.
As added by P.L.2-1992, SEC.17.



CHAPTER 9. VOLUNTARY TREATMENT BY DIVISION FOR ALCOHOLICS

IC 12-23-9-2
Examination by physician
Sec. 2. An individual who:
(1) comes voluntarily; or
(2) is a minor or an incapacitated individual who is brought to a certified public treatment facility;
shall be examined by a licensed physician as soon as possible.
As added by P.L.2-1992, SEC.17.

IC 12-23-9-3
Admission; referral; transportation
Sec. 3. (a) After a physical examination under section 2 of this chapter, an individual may be admitted as a patient or referred to another health facility.
(b) The referring certified treatment facility shall arrange for the individual's transportation.
As added by P.L.2-1992, SEC.17.

IC 12-23-9-4
Incapacitation by alcohol; length of detention
Sec. 4. (a) An individual who by medical examination is found to be incapacitated by alcohol at the time of admission or to have become incapacitated by alcohol at any time after admission may not be detained at a facility:
(1) after the individual is no longer incapacitated by alcohol; or
(2) if the individual remains incapacitated by alcohol for more than forty-eight (48) hours after admission as a patient, unless the individual is committed under IC 12-23-7 through IC 12-23-8.
(b) An individual may consent to remain in a facility as long as the physician in charge believes it is appropriate.
As added by P.L.2-1992, SEC.17.

IC 12-23-9-5
Notification of family or next of kin
Sec. 5. (a) If an individual is admitted to a certified public treatment facility, the individual's family or next of kin shall be notified as soon as possible.
(b) An adult patient who is not incapacitated may request that

there be no notification. The request shall be respected.
As added by P.L.2-1992, SEC.17.

IC 12-23-9-6
Determination by administrator of persons to be admitted; referral to another facility; rules
Sec. 6. (a) The administrator in charge of a certified treatment facility may determine who shall be admitted for treatment.
(b) If an individual is refused admission, the administrator shall refer the individual to another approved public treatment facility for treatment if possible and appropriate.
(c) The administrator's determinations under this section are subject to rules adopted under IC 12-23-1-6(6).
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.43.

IC 12-23-9-7
Patients leaving facility; outpatient and intermediate treatment; assistance
Sec. 7. If a patient receiving inpatient care leaves a certified treatment facility, the patient shall be encouraged to consent to appropriate outpatient or intermediate treatment. If the administrator in charge of the treatment facility believes that the patient is an alcoholic who requires help, the bureau may assist the patient in obtaining supportive services and residential facilities (as defined in IC 12-7-2-165).
As added by P.L.2-1992, SEC.17. Amended by P.L.6-1995, SEC.14.

IC 12-23-9-8
Police officer taking custody of intoxicated individual; immunity from liability
Sec. 8. A police officer who takes custody of an intoxicated individual in good faith for the purpose of delivering the individual to:
(1) a certified treatment facility; or
(2) the alcoholic rehabilitation program provided for in IC 12-23-14;
is immune from civil or criminal liability arising out of a claim for or charge of false arrest or false imprisonment.
As added by P.L.2-1992, SEC.17.



CHAPTER 10. VOLUNTARY TREATMENT BY DIVISION FOR DRUG ABUSERS

IC 12-23-10-2
Examination of individual
Sec. 2. Upon receipt of a request, the division or facility may require an examination of the individual to determine if:
(1) the individual is a drug abuser; and
(2) the individual should be admitted to an existing treatment facility or program.
As added by P.L.2-1992, SEC.17.

IC 12-23-10-3
Time for examination
Sec. 3. The examination shall be conducted within a reasonable time of the receipt of a request.
As added by P.L.2-1992, SEC.17.

IC 12-23-10-4
Decision whether to offer treatment; finality
Sec. 4. The decision of the facility whether to offer treatment to an individual and whether to discontinue treatment to an individual is final and not subject to appeal.
As added by P.L.2-1992, SEC.17.



CHAPTER 11. INVOLUNTARY TREATMENT BY DIVISION FOR ALCOHOLICS AND DRUG ABUSERS

IC 12-23-11-2
Treatment as condition of parole
Sec. 2. (a) Acceptance of treatment for drug abuse under the supervision of the division may be made a condition of parole under IC 11-13-3-4. Failure to comply with treatment may be treated as a violation of parole.
(b) The division shall establish the conditions under which a parolee is accepted for treatment.
(c) A parolee may not be placed under supervision of the division for treatment unless the division accepts the individual for treatment.
(d) The division shall make periodic progress reports regarding each parolee to the appropriate parole authority and shall report failures to comply with the prescribed treatment program.
As added by P.L.2-1992, SEC.17.



CHAPTER 12. VOLUNTARY AND INVOLUNTARY TREATMENT BY DIVISION FOR MINORS

IC 12-23-12-2
Notification or consent of parents or guardians; discretion of division or facility; immunity from suit
Sec. 2. Notification or consent is at the discretion of the division or a facility approved by the division. A criminal action or civil suit may not be maintained against the division or the division's agents for the reasonable exercise of this discretion.
As added by P.L.2-1992, SEC.17.

IC 12-23-12-3
Court placement
Sec. 3. A minor less than eighteen (18) years of age may be placed under the treatment supervision of the division by the court having jurisdiction over the minor, according to the procedure established for juveniles in such cases or the procedure established by this article if the court having juvenile jurisdiction waives jurisdiction.
As added by P.L.2-1992, SEC.17.



CHAPTER 13. MISCELLANEOUS LAWFUL ACTIVITY RELATING TO CONTROLLED SUBSTANCES

IC 12-23-13-2
Prescribing, dispensing, or administering controlled substances for treatment of drug abuse; conditions
Sec. 2. It is lawful to prescribe, dispense, or administer controlled substances for the treatment of drug abuse if the following conditions are met:
(1) The controlled substances are used for the treatment or maintenance of a drug abuser.
(2) The treatment or maintenance is medically indicated.
(3) The treatment or maintenance is prescribed by a physician as a part of a rehabilitation program approved by the director and dispensed in compliance with the regulations for the dispensing of controlled substances.
As added by P.L.2-1992, SEC.17.



CHAPTER 14. COURT ESTABLISHED ALCOHOL AND DRUG SERVICES PROGRAM

IC 12-23-14-2
Operation of program by court or under private contract
Sec. 2. The court may establish an alcohol and drug services program under the court's operation or under private contract.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-3
Rules and special orders
Sec. 3. The court may establish uniform rules and may make special orders and rules as necessary.
As added by P.L.2-1992, SEC.17. Amended by P.L.168-2002, SEC.4.

IC 12-23-14-4
Individuals eligible; jurisdiction of court
Sec. 4. Except as provided in section 5 of this chapter, an alcohol and drug services program and accompanying services and treatment facilities shall be open only to the individuals over whom the court has jurisdiction.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-5
Individuals eligible; referrals
Sec. 5. The court may agree to provide the services and facilities of a program for individuals referred from another court, a probation department, the department of correction, the Federal Bureau of Prisons, the division, the prosecuting attorney's office, or pretrial services.
As added by P.L.2-1992, SEC.17. Amended by P.L.192-2007, SEC.8.

IC 12-23-14-6
Range of services provided
Sec. 6. (a) A program may provide for eligible individuals a range of necessary intervention services, including the following:
(1) Screening for eligibility and other appropriate services.
(2) Clinical assessment.
(3) Education.
(4) Referral.
(5) Service coordination and case management.
(b) A program that is eligible under section 7 of this chapter may also provide a range of necessary treatment and rehabilitation

services, including the following:
(1) Emergency services.
(2) Detoxification.
(3) Counseling.
(4) Rehabilitative care.
As added by P.L.2-1992, SEC.17. Amended by P.L.168-2002, SEC.5.

IC 12-23-14-7
Direct treatment or rehabilitation services; inadequacy of existing community resources
Sec. 7. A program may not provide direct treatment or rehabilitation services unless the program is certified by the division and the court determines that existing community resources are inadequate to respond satisfactorily to the demand for the services from the court.
As added by P.L.2-1992, SEC.17. Amended by P.L.122-1997, SEC.2.

IC 12-23-14-8
Establishment in county of alcohol and drug services program; statement from Indiana judicial center; approval of legislative and appropriating body
Sec. 8. Before an alcohol and drug services program may be established in a county, the court must do the following:
(1) Have a written statement from the Indiana judicial center approving the establishment of the program and the plans for operation before the court may submit the petition to the legislative and appropriating body for approval.
(2) Obtain the approval of the legislative and appropriating body from which the court derives the court's money.
As added by P.L.2-1992, SEC.17. Amended by P.L.122-1997, SEC.3.

IC 12-23-14-9
Petition for approval
Sec. 9. The court must submit a petition for approval containing the following:
(1) A full description of a proposed program.
(2) A budget for the program, supported by statistics showing the total fines and costs collected by the court in the most recent year.
(3) Details on the implementation of the program.
(4) If the program is to be operated through a private contractor, a reference file on the contractor, including the contractor's most recent financial statement and statements of the qualifications of program staff associated with the contractor.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-10
Approval of program operated through private contractor; drafting of contract
Sec. 10. (a) If the legislative and appropriating body approves an

alcohol and drug services program and the operation through a private contractor, the court may direct the appropriate attorney to draft a contract governing the rights and duties of the contractor, the court, and the appropriating authority.
(b) The court is responsible for the administration of the program.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-11
Program executive director; assistants and clerks
Sec. 11. The court may, subject to the approval of the legislative and appropriating body, appoint a full-time executive director of a program and assistants and clerks that are necessary.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-12
Program employees and contractors; duties; assignment by court
Sec. 12. Program employees or contractors shall perform duties the court assigns, including the following:
(1) Providing places for the program and the program's services.
(2) Providing intervention, treatment, and rehabilitation services for eligible individuals.
(3) Compiling information and statistics on the program's activities.
(4) Reporting periodically to the court on program activities.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.45.

IC 12-23-14-13
Powers of Indiana judicial center
Sec. 13. (a) As used in this section, "board" refers to the board of directors of the judicial conference of Indiana established by IC 33-38-9-3.
(b) As used in this section, "effective date" means the date established by the board after which minimum employment standards are required for persons employed in court drug and alcohol programs.
(c) A program established under this chapter is subject to the regulatory powers of the Indiana judicial center established by IC 33-38-9-4.
(d) With regard to alcohol and drug services programs established under this chapter, the Indiana judicial center may do the following:
(1) Ensure that programs comply with rules adopted under this section and applicable federal regulations.
(2) Revoke the authorization of a program upon a determination that the program does not comply with rules adopted under this section and applicable federal regulations.
(3) Make agreements and contracts with:
(A) another department, authority, or agency of the state;
(B) another state;
(C) the federal government;
(D) a state educational institution or a private postsecondary

educational institution; or
(E) a public or private agency;
to effectuate the purposes of this chapter.
(4) Directly, or by contract, approve and certify programs established under this chapter.
(5) Require, as a condition of operation, that each program created or funded under this chapter be certified according to rules established by the Indiana judicial center.
(6) Adopt rules to implement this chapter.
(e) The board shall adopt rules concerning standards, requirements, and procedures for initial certification, recertification, and decertification of alcohol and drug services programs.
(f) The board may adopt rules concerning educational and occupational qualifications needed to be employed by or to provide services to a court alcohol and drug services program. If the board adopts qualifications under this subsection:
(1) the board shall establish an effective date after which any person employed by a court alcohol and drug services program must meet the minimum qualifications adopted under this subsection; and
(2) the minimum employment qualifications adopted under this subsection do not apply to a person who is employed:
(A) by a certified court alcohol and drug program before the effective date; or
(B) as administrative personnel.
(g) The board may delegate any of the functions described in subsections (e) and (f) to the court alcohol and drug program advisory committee or the Indiana judicial center.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.46; P.L.122-1997, SEC.4; P.L.113-2001, SEC.2; P.L.98-2004, SEC.87; P.L.2-2007, SEC.165.

IC 12-23-14-14
Program costs; payment; city or county general fund; user fee fund; compensation of employees and contractors
Sec. 14. (a) The costs of an alcohol and drug services program established under this chapter shall be paid out of the city general fund or the county general fund and may be supplemented by payment from the user fee fund upon appropriation made under IC 33-37-8.
(b) The court shall fix the compensation of employees and contractors.
As added by P.L.2-1992, SEC.17. Amended by P.L.98-2004, SEC.88.

IC 12-23-14-15
Financial assistance; private and governmental sources
Sec. 15. A program may apply for and receive the following:
(1) Gifts, bequests, and donations from private sources.
(2) Grant and contract money from governmental sources.
(3) Other forms of financial assistance approved by the court to

supplement the budget.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-16
Fees charged for program; fee schedule; maximum fee; deposit of fees
Sec. 16. (a) The court may require an eligible individual to pay a fee for a service of a program.
(b) If a fee is required, the court shall adopt by court rule a schedule of fees to be assessed for program services.
(c) The fee for program services, excluding reasonable fees for education or treatment and rehabilitation services, may not exceed four hundred dollars ($400).
(d) A fee collected under this chapter shall be deposited in the city or county user fee fund.
As added by P.L.2-1992, SEC.17. Amended by P.L.113-2001, SEC.3; P.L.136-2012, SEC.6.

IC 12-23-14-17
Indiana judicial center drug and alcohol programs fund
Sec. 17. (a) The Indiana judicial center drug and alcohol programs fund is established for the purpose of administering, certifying, and supporting alcohol and drug services programs under this chapter. The fund shall be administered by the Indiana judicial center established by IC 33-38-9-4.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(c) Money in the fund at the end of the fiscal year does not revert to the state general fund.
As added by P.L.122-1997, SEC.5. Amended by P.L.98-2004, SEC.89.

IC 12-23-14-18
Chemical tests; costs; reporting of chemical test results
Sec. 18. (a) As a condition of participation in an alcohol and drug services program, a participant may be required to undergo a chemical test or a series of chemical tests as specified by the program. A participant is liable for the costs of all chemical tests required under this section, regardless of whether the costs are paid to the court alcohol and drug services program or the laboratory.
(b) A laboratory that performs a chemical test under this section shall report the results of the test to the program.
As added by P.L.168-2002, SEC.6.

IC 12-23-14-19
Right to participate; immunity from liability
Sec. 19. (a) A person does not have a right to participate in an alcohol and drug services program under this chapter.
(b) The director and members of the professional and

administrative staff of an alcohol and drug services program who perform duties in good faith under this chapter are immune from civil liability for:
(1) acts or omissions in providing services under this chapter; and
(2) the reasonable exercise of discretion in determining eligibility to participate in an alcohol and drug services program.
As added by P.L.168-2002, SEC.7.



CHAPTER 14.5. REPEALED



CHAPTER 15. CITATIONS FOR PUBLIC INTOXICATION

IC 12-23-15-2
Individuals taken to city lock-up or county jail; evaluation of nonalcoholic factors contributing to intoxicated appearance
Sec. 2. An individual to be taken to the city lock-up or county jail shall be evaluated at the earliest possible time for nonalcoholic factors that may be contributing to the appearance of intoxication.
As added by P.L.2-1992, SEC.17.

IC 12-23-15-3
Form and contents of citation
Sec. 3. A citation written for the purpose of the offense of public intoxication must contain the following:
(1) The name of the individual arrested.
(2) The place where arrested.
(3) The name of the arresting officer.
(4) The time of arrest.
(5) The time and place for trial.
(6) Any other pertinent information thought necessary by the enforcement agency under whose jurisdiction the intoxicated individual was arrested.
As added by P.L.2-1992, SEC.17.



CHAPTER 16. PROGRAM ON DRUG ABUSE

IC 12-23-16-2
Powers and duties of division
Sec. 2. The division may do the following:
(1) Provide for the promotion, establishment, coordination, and conduct of unified local programs of prevention, diagnosis, treatment, and rehabilitation in the field of drug abuse in cooperation with federal, state, local, and private agencies.
(2) Survey and analyze the state's needs and formulate a comprehensive plan for the long range development of local community treatment programs through the utilization of state, federal, local, and private resources for the prevention and control of drug abuse.
(3) With the approval of the budget agency, make agreements concerning local community treatment programs, including agreements with public and private agencies, to do or cause to be done whatever is necessary, desirable, or proper to carry out the purposes and objectives of this chapter within the amounts made available by appropriation, gift, grant, devise, or bequest.
(4) Establish and operate local community rehabilitation centers and other local facilities that the division considers necessary or desirable for the care, treatment, and rehabilitation of drug abusers.
(5) Approve facilities and services for the local community treatment, care, or rehabilitation of drug abusers.
(6) With the approval of the budget agency, accept on behalf of the state a gift, grant, devise, or bequest.
(7) Adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1992, SEC.17.

IC 12-23-16-3
Drug abuse treatment and rehabilitation centers; establishment
Sec. 3. The division may establish drug abuse treatment and rehabilitation units:
(1) independently within local communities;
(2) as part of the community mental health plan; or
(3) in cooperation with local authorities or associations for the purpose of study, rehabilitation, and treatment necessary for the control and prevention of drug abuse. As added by P.L.2-1992, SEC.17.



CHAPTER 17. INSTITUTION FOR ALCOHOL AND DRUG ABUSERS

IC 12-23-17-2
Administration of state institution
Sec. 2. The division shall administer and operate a state institution established under section 1 of this chapter.
As added by P.L.2-1992, SEC.17.

IC 12-23-17-3
Transfer of programs, records, and property; transfer of related appropriations
Sec. 3. If the programs, records, and property of a state institution are transferred under section 1(2) of this chapter, the state board of finance shall, under IC 4-9.1-1-7 and IC 4-13-2-23, transfer an appropriation to the state institution related to the transferred programs, records, and property to the state institution established under section 1 of this chapter.
As added by P.L.2-1992, SEC.17.



CHAPTER 18. METHADONE DIVERSION CONTROL AND OVERSIGHT PROGRAM

IC 12-23-18-1
Rules
Sec. 1. (a) Subject to federal law and consistent with standard medical practice in opioid treatment of drug abuse, the division shall adopt rules under IC 4-22-2 to establish and administer an opioid treatment diversion control and oversight program to identify individuals who divert opioid treatment medications from legitimate treatment use and to terminate the opioid treatment of those individuals.
(b) Rules adopted under subsection (a) must include provisions relating to the following matters concerning opioid treatment programs and patients who receive opioid treatment:
(1) Regular clinic attendance by the patient.
(2) Specific counseling requirements for the opioid treatment program.
(3) Serious behavior problems of the patient.
(4) Stable home environment of the patient.
(5) Safe storage capacity of opioid treatment medications within the patient's home.
(6) Medically recognized testing protocols to determine legitimate opioid treatment medication use.
(7) The opioid treatment program's medical director and administrative staff responsibilities for preparing and implementing a diversion control plan.
As added by P.L.11-2003, SEC.2. Amended by P.L.116-2008, SEC.3.

IC 12-23-18-2
Diversion control
Sec. 2. (a) Not later than February 28 of each year, each opioid treatment program must submit to the division a diversion control plan that:
(1) meets the requirements of section 1 of this chapter; and (2) includes in the opioid treatment program's diversion control plan the program's drug testing procedure for testing a patient during the patient's treatment by the program as required by section 2.5 of this chapter.
(b) Not later than May 1 of each year, the division shall review and approve a plan submitted under subsection (a).
(c) If the division denies a plan submitted under subsection (a), the opioid treatment program must submit another plan not later than sixty (60) days after the denial of the plan.
As added by P.L.11-2003, SEC.2. Amended by P.L.116-2008, SEC.4.

IC 12-23-18-2.5
Drug testing
Sec. 2.5. (a) An opioid treatment program must periodically and randomly test, including before receiving treatment, a patient for the following during the patient's treatment by the program:
(1) Methadone.
(2) Cocaine.
(3) Opiates.
(4) Amphetamines.
(5) Barbiturates.
(6) Tetrahydrocannabinol.
(7) Benzodiazepines.
(8) Any other suspected or known drug that may have been abused by the patient.
(b) If a patient tests positive under a test described in subsection (a) for:
(1) a controlled substance other than a drug for which the patient has a prescription or that is part of the patient's treatment plan at the opioid treatment program; or
(2) an illegal drug other than the drug that is part of the patient's treatment plan at the opioid treatment program;
the opioid treatment program and the patient must comply with the requirements under subsection (c).
(c) If a patient tests positive under a test for a controlled substance or illegal drug that is not allowed under subsection (b), the following conditions must be met:
(1) The opioid treatment program must refer the patient to the onsite physician for a clinical evaluation that must be conducted not more than ten (10) days after the date of the patient's positive test. The physician shall consult with medical and behavioral staff to conduct the evaluation. The clinical evaluation must recommend a remedial action for the patient that may include discharge from the opioid treatment program or amending the treatment plan to require a higher level of supervision.
(2) The opioid treatment program may not allow the patient to take any opioid treatment medications from the treatment facility until the patient has completed a clinical assessment under subdivision (1) and has passed a random test. The patient

must report to the treatment facility daily, except when the facility is closed, until the onsite physician, after consultation with the medical and behavioral staff, determines that daily treatment is no longer necessary.
(3) The patient must take a weekly random test until the patient passes a test under subsection (b).
(d) An opioid treatment program must conduct all tests required under this section in an observed manner to assure that a false sample is not provided by the patient.
As added by P.L.116-2008, SEC.5.

IC 12-23-18-3
Opioid treatment program fees
Sec. 3. (a) By May 15 of each year, each opioid treatment program shall submit to the division a fee that is:
(1) an amount established by the division by rule under IC 4-22-2;
(2) not more than necessary to recover the costs of administering this chapter; and
(3) not more than seventy-five dollars ($75) for each opioid treatment program patient who was treated by the opioid treatment program during the preceding calendar year.
(b) The fee collected under subsection (a) shall be deposited in the fund.
As added by P.L.11-2003, SEC.2. Amended by P.L.116-2008, SEC.6.

IC 12-23-18-4
Opioid treatment program fund
Sec. 4. (a) As used in this section, "fund" means the opioid treatment program fund established under subsection (b).
(b) The opioid treatment program fund is established to implement this chapter. The fund shall be administered by the division.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest money in the fund in the same manner as other public money may be invested.
(e) Money in the fund at the end of the state fiscal year does not revert to the state general fund.
As added by P.L.11-2003, SEC.2. Amended by P.L.116-2008, SEC.7.

IC 12-23-18-5
Standards for operation; diversion control plans; annual compliance assessment
Sec. 5. (a) The division shall adopt rules under IC 4-22-2 to establish the following:
(1) Standards for operation of an opioid treatment program in Indiana, including the following requirements:
(A) An opioid treatment program shall obtain prior authorization from the division for any patient receiving

more than fourteen (14) days of opioid treatment medications at one (1) time.
(B) Minimum requirements for a licensed physician's regular:
(i) physical presence in the opioid treatment facility; and
(ii) physical evaluation and progress evaluation of each opioid treatment program patient.
(C) Minimum staffing requirements by licensed and unlicensed personnel.
(D) Clinical standards for the appropriate tapering of a patient on and off of an opioid treatment medication.
(2) A requirement that, not later than February 28 of each year, a current diversion control plan that meets the requirements of 21 CFR Part 291 and 42 CFR Part 8 be submitted for each opioid treatment facility.
(3) Fees to be paid by an opioid treatment program for deposit in the fund for annual certification under this chapter as described in section 3 of this chapter.
The fees established under this subsection must be sufficient to pay the cost of implementing this chapter.
(b) The division shall conduct an annual onsite visit of each opioid treatment program facility to assess compliance with this chapter.
As added by P.L.11-2003, SEC.2. Amended by P.L.116-2008, SEC.8.

IC 12-23-18-5.5
Prohibition of new opioid treatment program approval
Sec. 5.5. The division may not grant specific approval to be a new opioid treatment program. This section does not apply to applications for new opioid treatment programs pending prior to March 1, 2007.
As added by P.L.210-2007, SEC.1. Amended by P.L.116-2008, SEC.9.

IC 12-23-18-5.6
Central registry
Sec. 5.6. (a) The division shall establish a central registry to maintain information concerning each patient served by an opioid treatment program.
(b) An opioid treatment program shall, at least monthly, provide to the division information required by the division concerning patients currently served by the opioid treatment program.
(c) Information that could be used to identify an opioid treatment program patient and that is:
(1) contained in; or
(2) provided to the division and related to;
the central registry is confidential.
As added by P.L.116-2008, SEC.10.

IC 12-23-18-5.7
Repealed (Repealed by P.L.28-2012, SEC.17.)

IC 12-23-18-5.8
Violations; penalties
Sec. 5.8. (a) The director of the division may take any of the following actions based on any grounds described in subsection (b):
(1) Issue a letter of correction.
(2) Reinspect an opioid treatment program facility.
(3) Deny renewal of, or revoke, any of the following:
(A) Specific approval to operate as an opioid treatment program.
(B) Certification of an opioid treatment facility.
(4) Impose a civil penalty in an amount not to exceed ten thousand dollars ($10,000).
(b) The director of the division may take action under subsection (a) based on any of the following grounds:
(1) Violation of this chapter or rules adopted under this chapter.
(2) Permitting, aiding, or abetting the commission of any illegal act in an opioid treatment program facility.
(3) Conduct or practice found by the director to be detrimental to the welfare of an opioid treatment program patient.
(c) IC 4-21.5 applies to an action under this section.
As added by P.L.116-2008, SEC.12.

IC 12-23-18-6
Repealed
(Repealed by P.L.116-2008, SEC.13.)






ARTICLE 24. STATE INSTITUTIONS

CHAPTER 1. ADMINISTRATION OF STATE INSTITUTIONS

IC 12-24-1-2
Repealed
(Repealed by P.L.146-1993, SEC.3.)

IC 12-24-1-3
Director of division of mental health and addiction; contracting power; limitations on closure and operation of certain facilities in Evansville
Sec. 3. (a) The director of the division of mental health and addiction has administrative control of and responsibility for the following state institutions:
(1) Evansville State Hospital.
(2) Evansville State Psychiatric Treatment Center for Children.
(3) Larue D. Carter Memorial Hospital.
(4) Logansport State Hospital.
(5) Madison State Hospital.
(6) Richmond State Hospital.
(7) Any other state owned or operated mental health institution.
(b) Subject to the approval of the director of the budget agency and the governor, the director of the division of mental health and addiction may contract for the management and clinical operation of Larue D. Carter Memorial Hospital.
(c) Before July 1, 2014, the Evansville State Psychiatric Treatment Center for Children and the Evansville State Hospital may not be closed, merged into one (1) facility, or merged with another facility unless:
(1) authorized by an enactment of the general assembly; or
(2) recommended by the council established by section 3.5 of this chapter before January 1, 2014.
As added by P.L.2-1992, SEC.18. Amended by P.L.215-2001, SEC.64; P.L.192-2002(ss), SEC.154; P.L.141-2006, SEC.62; P.L.229-2011, SEC.147.
IC 12-24-1-3.5
Council on Evansville state hospitals
Sec. 3.5. (a) The council on Evansville state hospitals is established.
(b) The council consists of the following members:
(1) One (1) superior court judge having exclusive juvenile jurisdiction in Vanderburgh County, who shall act as chairperson of the council.
(2) The director of the division of mental health and addiction or the director's designee.
(3) Two (2) members of the senate, appointed by the president pro tempore of the senate. The members appointed under this subdivision:
(A) may not be members of the same political party; and
(B) must represent Evansville or a surrounding area.
(4) Two (2) members of the house of representatives, appointed by the speaker of the house of representatives. The members appointed under this subdivision:
(A) may not be members of the same political party; and
(B) must represent Evansville or a surrounding area.
(5) Two (2) mental health providers that provide mental health services in the Evansville area.
(6) One (1) member who:
(A) resides in the Evansville area; and
(B) provides services in the community, including:
(i) law enforcement services; or
(ii) children's services.
(7) The superintendent of the Evansville State Psychiatric Treatment Center for Children, or the superintendent's designee.
(8) The superintendent of the Evansville State Hospital, or the superintendent's designee.
(9) One (1) representative of a statewide mental health association.
(10) One (1) parent of a child who has received services at the Evansville State Psychiatric Treatment Center for Children and who is not associated with the Evansville State Psychiatric Treatment Center for Children or the Evansville State Hospital except as a consumer.
(c) The president pro tempore of the senate shall appoint the members under subsection (b)(1) and (b)(9) and one (1) member under subsection (b)(5). The speaker of the house of representatives shall appoint the members under subsection (b)(6) and (b)(10) and one (1) member under subsection (b)(5).
(d) The council has the following duties:
(1) Review the following:
(A) The mental health and addiction services available to children in the Evansville area.
(B) The quality of the care provided to patients in the facilities described in section 3(a)(1) and 3(a)(2) of this chapter. (C) The utilization of the facilities described in section 3(a)(1) and 3(a)(2) of this chapter and the cause for any underutilization.
(2) Determine the viability and need for the facilities described in section 3(a)(1) and 3(a)(2) of this chapter.
(3) Provide recommendations to:
(A) the office of the secretary; and
(B) the general assembly, in an electronic format under IC 5-14-6;
concerning the council's findings under this subsection, including whether the council is making a recommendation under section 3 of this chapter.
(e) The division of mental health and addiction shall staff the council.
(f) The expenses of the council shall be paid by the division of mental health and addiction.
(g) A member of the council is not entitled to a salary per diem or traveling expenses.
(h) The members described in subsection (b)(7) and (b)(8) shall serve as nonvoting members. The affirmative votes of a majority of the voting members of the council are required for the council to take action on any recommendation.
(i) This section expires December 31, 2013.
As added by P.L.229-2011, SEC.148.

IC 12-24-1-4
Transfer of patients between state institutions
Sec. 4. A director, or the directors of the affected state institutions, may do the following:
(1) Transfer a patient with a developmental disability between state institutions.
(2) In consultation with the patient's treating physician, transfer a patient with a mental illness between state institutions.
As added by P.L.2-1992, SEC.18. Amended by P.L.99-2007, SEC.116.

IC 12-24-1-5
Exercise of power by director and superintendent restricted
Sec. 5. (a) If this article grants a director a power, the director may exercise the power with respect to any state institution over which the director has administrative control and responsibility.
(b) If this article grants a superintendent a power, the superintendent may exercise the power only with respect to the state institution under the administrative control of the superintendent.
As added by P.L.2-1992, SEC.18.

IC 12-24-1-6
Construction of terms
Sec. 6. For purposes of this article, the following apply:
(1) An official of a state institution is also considered an official

of the state institution's division.
(2) An employee of a state institution is also considered an employee of the state institution's division.
(3) The property of a state institution is also considered the property of the state institution's division.
(4) A rule of a state institution is also considered a rule of the state institution's division.
As added by P.L.2-1992, SEC.18.

IC 12-24-1-7
Repealed
(Repealed by P.L.28-2012, SEC.18.)

IC 12-24-1-8
Notice regarding requests for names of nursing personnel or direct care staff
Sec. 8. (a) Each state institution shall post a notice that a resident, the legal representative of the resident, or another individual designated by the resident may request from the individual in charge of each shift information that designates the names of all nursing personnel or direct care staff on duty by job classification for the:
(1) wing;
(2) unit; or
(3) other area as routinely designated by the state institution;
where the resident resides.
(b) The notice required under subsection (a) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the superintendent of the state institution; and
(B) toll free telephone number for filing complaints with the division that is administratively in charge of the state institution.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the information described in subsection (a) from the individual in charge of each shift, the resident, the legal representative of the resident, or other individual designated by the resident may do any of the following:
(A) Contact the superintendent of the state institution.
(B) File a complaint with the division that is administratively in charge of the state institution by using the division's toll free telephone number.
(c) The director of the:
(1) division of disability and rehabilitative services; and
(2) division of mental health and addiction; may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.108-2000, SEC.1. Amended by P.L.215-2001, SEC.66; P.L.141-2006, SEC.63.

IC 12-24-1-9
Semiannual statistical reports
Sec. 9. (a) A director shall produce a statistical report semiannually for each state institution that is under the director's administrative control. The statistical report must list the following information:
(1) The number of total hours worked in the state institution by each classification of personnel for which the director maintains data.
(2) The resident census of the state institution for which the director maintains data.
(b) The director shall provide a compilation of the statistical reports prepared under subsection (a) to the following:
(1) Each state institution that is under the director's administrative control.
(2) The adult protective services unit under IC 12-10-3.
(c) Each state institution shall:
(1) make available in a place that is readily accessible to residents and the public a copy of the compilation of statistical reports provided under this section; and
(2) post a notice that a copy of the compilation of statistical reports may be requested from the individual in charge of each shift.
(d) The notice required under subsection (c)(2) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the superintendent of the state institution; and
(B) toll free telephone number for filing complaints with the division that is administratively in charge of the state institution.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the compilation of statistical reports from the individual in charge of each shift, the resident, the legal representative of the resident, or other individual designated by the resident may do any of the following:
(A) Contact the superintendent of the state institution.
(B) File a complaint with the division that is administratively in charge of the state institution by using the division's toll free telephone number.
(e) The director of the: (1) division of disability and rehabilitative services; and
(2) division of mental health and addiction;
may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.108-2000, SEC.2. Amended by P.L.215-2001, SEC.67; P.L.141-2006, SEC.64.

IC 12-24-1-10
Repealed
(Repealed by P.L.141-2006, SEC.115.)



CHAPTER 2. SUPERINTENDENTS OF STATE INSTITUTIONS

IC 12-24-2-2
Appointment
Sec. 2. Subject to the approval of the governor, the director of the division shall appoint the superintendent of a state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-3
Qualifications; rules
Sec. 3. The director of the division may adopt rules under IC 4-22-2 to prescribe the qualifications of a superintendent of a state institution under the control of the division. A superintendent must possess the prescribed qualifications.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-4
Term
Sec. 4. A superintendent serves at the pleasure of the director.
As added by P.L.2-1992, SEC.18. Amended by P.L.28-2012, SEC.19.

IC 12-24-2-5
Administrative responsibility
Sec. 5. The superintendent of a state institution is administratively responsible to the director.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-6
Repealed
(Repealed by P.L.28-2012, SEC.20.)

IC 12-24-2-7
Powers
Sec. 7. A superintendent may do the following:
(1) Administer oaths.
(2) Take depositions.
(3) Certify to official acts.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-8
Prescribing tobacco cessation devices
Sec. 8. A physician licensed under IC 25-22.5 may prescribe tobacco cessation devices as is medically necessary for a resident of

a state institution.
As added by P.L.110-1997, SEC.2. Amended by P.L.28-2012, SEC.21; P.L.141-2012, SEC.4.

IC 12-24-2-9
Admissions; Evansville state psychiatric treatment center for children
Sec. 9. (a) Notwithstanding any other law, an individual shall be admitted to the Evansville State Psychiatric Treatment Center for Children if the decision to admit the individual is approved by:
(1) the individual's gatekeeper; and
(2) the Evansville State Psychiatric Treatment Center for Children's admission committee, which must consist of at least the following individuals:
(A) The superintendent.
(B) The medical director.
(C) The clinical director.
(D) The director of nursing.
(b) The division of mental health and addiction shall encourage and facilitate the placement of appropriate patients at the Evansville State Psychiatric Treatment Center for Children. A state operated facility must be considered before referring a patient to an out-of-state treatment center. The appropriateness of admission to the Evansville State Psychiatric Treatment Center for Children is determined when both the individual's gatekeeper and the Evansville State Psychiatric Treatment Center for Children's admission committee agree that the individual meets admission criteria and that admission to the Evansville State Psychiatric Treatment Center for Children is the least restrictive treatment option available to meet the individual's psychiatric needs. An administrator of the division of mental health and addiction may not make a determination of the appropriateness of admission to the Evansville State Psychiatric Treatment Center for Children unless the individual's gatekeeper and the admissions committee fail to reach agreement on the appropriateness of the referral. If the gatekeeper and the admissions committee fail to reach an agreement on the appropriateness of the referral, the decision of the division of mental health and addiction is final.
As added by P.L.192-2002(ss), SEC.155.



CHAPTER 3. EMPLOYEES OF STATE INSTITUTIONS

IC 12-24-3-3
Bonds and crime policies
Sec. 3. (a) As used in this section, "employee" includes the superintendent of an institution.
(b) The director may require an employee of a state institution to furnish a bond in an amount determined by the director.
(c) A bond required by this section must be:
(1) payable to the state;
(2) conditioned upon the faithful performance of the employee's duties;
(3) subject to the approval of the insurance commissioner; and
(4) filed in the office of the secretary of state.
(d) The premiums for a bond required by this section shall be paid from the money of the division.
(e) The division may secure a standard form blanket bond or crime insurance policy endorsed to include faithful performance that covers all or any part of the employees of the division. A blanket bond or crime insurance policy secured by the division under this subsection must be in an amount of at least fifty thousand dollars ($50,000).
(f) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.2-1992, SEC.18. Amended by P.L.49-1995, SEC.9; P.L.28-2012, SEC.22.

IC 12-24-3-4
Repealed
(Repealed by P.L.100-2012, SEC.33.)

IC 12-24-3-5 Employee wage payment arrangements
Sec. 5. (a) Notwithstanding IC 22-2-5-2, the state institution and:
(1) an employee if there is no representative described under subdivision (2) or (3) for that employee;
(2) the exclusive representative of its certificated employees with respect to those employees; or
(3) a labor organization representing its noncertificated employees with respect to those employees;
may agree in writing to a wage payment arrangement.
(b) A wage payment arrangement under subsection (a) may provide that compensation earned during a school year may be paid:
(1) using equal installments or any other method; and
(2) over:
(A) all or part of that school year; or
(B) any other period that begins not earlier than the first day of that school year and ends not later than thirteen (13) months after the wage payment arrangement period begins.
Such an arrangement may provide that compensation earned in a calendar year is paid in the next calendar year, so long as all the compensation is paid within the thirteen (13) month period beginning with the first day of the school year.
(c) A wage payment arrangement under subsection (a) must be structured in such a manner so that it is not considered:
(1) a nonqualified deferred compensation plan for purposes of Section 409A of the Internal Revenue Code; or
(2) deferred compensation for purposes of Section 457(f) of the Internal Revenue Code.
(d) Absent an agreement under subsection (a), the state institution remains subject to IC 22-2-5-1.
(e) Wage payments required under a wage payment arrangement entered into under subsection (a) are enforceable under IC 22-2-5-2.
(f) If an employee leaves employment for any reason, either permanently or temporarily, the amount due the employee under IC 22-2-5-1 and IC 22-2-9-2 is the total amount of the wages earned and unpaid.
(g) Employment with the state institution may not be conditioned upon the acceptance of a wage payment arrangement under subsection (a).
(h) An employee may revoke a wage payment arrangement under subsection (a) at the beginning of each school year.
As added by P.L.41-2009, SEC.2.



CHAPTER 4. SECURITY AT STATE INSTITUTIONS

IC 12-24-4-2
Duties of director and superintendent with respect to security officers appointed
Sec. 2. The director and the superintendent shall do the following with respect to security officers appointed under this chapter:
(1) Prescribe duties.
(2) Direct conduct.
(3) Prescribe distinctive uniforms.
(4) Designate emergency vehicles for the use of the security officers.
As added by P.L.2-1992, SEC.18.

IC 12-24-4-3
Repealed
(Repealed by P.L.24-1997, SEC.66.)

IC 12-24-4-4
Repealed
(Repealed by P.L.24-1997, SEC.66.)

IC 12-24-4-5
Repealed
(Repealed by P.L.24-1997, SEC.66.)

IC 12-24-4-6
Assistance of law enforcement officers; request; powers
Sec. 6. (a) The director or a superintendent may authorize one (1) or more officials of the division or the state institution to request the assistance of other state, county, city, or town law enforcement officers if necessary.
(b) If a law enforcement officer is on the property of the division by virtue of a request under this section, the law enforcement officer possesses all powers conferred by this chapter upon a security officer appointed with police powers under this chapter in addition to the powers otherwise conferred upon the law enforcement officer by Indiana law.
As added by P.L.2-1992, SEC.18.

IC 12-24-4-7
Traffic and parking; regulation; rules; violations; penalties;

charges and fees
Sec. 7. (a) This section does not limit or restrict the powers of another governmental authority having jurisdiction over public streets, roads, alleys, or ways.
(b) The director or a superintendent may regulate the traffic of vehicles and pedestrians and parking of vehicles within real property owned, used, occupied, or controlled by the division. Rules applicable to traffic and parking may include the following:
(1) Provisions governing the:
(A) registration;
(B) speed;
(C) operation;
(D) parking; or
(E) times, places, and manner of use;
of vehicles.
(2) Provisions prescribing penalties for the violation of the rules, which may include any of the following:
(A) Imposition of reasonable charges.
(B) Removing and impounding at the expense of the violator vehicles that are operated or parked in violation of the rules.
(C) Denial of permission to operate vehicles on the property of the division or the state institutions.
(3) Provisions establishing reasonable charges and fees for any of the following:
(A) Registration of vehicles.
(B) Use of parking spaces or facilities owned or occupied by the division.
As added by P.L.2-1992, SEC.18.



CHAPTER 5. ADMISSION TO STATE INSTITUTIONS

IC 12-24-5-2
Determination of residence; requirements
Sec. 2. For purposes of determining the residence of an individual under this chapter, the following apply:
(1) If the individual spent any time in a public or private hospital or institution, the individual is not considered to have lived in Indiana continuously during that period.
(2) If the individual has been a resident of a state that does not have a reciprocal agreement with Indiana, the residence requirements for the individual to gain admission to a state institution may not be less than the requirements for residence in the state of the former residence of the individual.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-3
Care and maintenance; residents
Sec. 3. A resident is entitled to care and maintenance in a state institution if the resident is legally admitted to the state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-4
Nonresidents; factors
Sec. 4. The director may authorize the admission of an individual who is not a resident to a state institution if, in the judgment of the director:
(1) it cannot be determined if the individual is a resident; or
(2) the circumstances of the case constitute sufficient reason to admit the individual.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-5
Deportation of escapee from institution of another state
Sec. 5. The director may order the deportation of an individual found in Indiana who has escaped from an institution of another state even if an application to admit the individual to a state institution has not been made.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-6
Report of nonresident patient to director; investigation; return to place of residence; certification of impracticability Sec. 6. (a) The superintendent of a state institution shall notify the director if there is a patient in the state institution who the superintendent believes is not a resident.
(b) If the director receives a report under subsection (a), the director or the director's designee shall investigate whether the patient is a resident.
(c) Except as provided in subsection (e), if the director determines that the patient was not a resident at the time of admission to the state institution, the division shall return the patient to the patient's place of residence.
(d) If the director determines it is impractical to return the patient to the patient's place of residence, the director shall certify that fact in writing.
(e) If the director makes a certification under subsection (d), the patient is considered a resident of the county in which the patient resided for the longest time during the year immediately preceding the patient's admission to the state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-7
Interstate agreements concerning return of individuals to state of residence
Sec. 7. The director may enter into agreements with authorities of another state that enacts legislation consistent with this chapter for the following:
(1) The arbitration of disputed questions between the other state and Indiana concerning the residence of individuals.
(2) The return of the individuals to their place of residence.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-8
Return of resident; consent
Sec. 8. The director may consent to the return to Indiana of an individual who is a resident.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-9
Designation of state institution to receive returnees; care
Sec. 9. The director shall designate a state institution to do the following:
(1) Receive individuals returned to Indiana under this chapter.
(2) Provide care for those individuals until committed to the proper state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-10
Deportation expense; payment
Sec. 10. The actual necessary expense incurred in deporting an individual under this chapter shall be paid from the state general fund upon a verified claim made by the director or the director's designee. As added by P.L.2-1992, SEC.18.



CHAPTER 6. PROVISION OF CLOTHING FOR PATIENTS

IC 12-24-6-2
Requisition of clothing needs
Sec. 2. When the superintendent of a state institution accepts a patient, the superintendent shall indicate the clothing needs of the patient in a requisition.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-3
Financial responsibility to court
Sec. 3. The responsible parties are responsible to the court for supplying a patient's clothing unless financially unable to supply the clothing.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-4
Duties of circuit court clerk of admitting county
Sec. 4. If clothing can be supplied by a responsible party or any other willing person, the clerk of the circuit court of the county from which the patient is admitted shall do the following:
(1) Notify the responsible party or the other willing person of the clothing needs of the patient.
(2) Have an ample supply of suitable clothing sent with the patient.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-5
Compliance with requisition
Sec. 5. Clothing furnished under section 4 of this chapter must substantially comply with the requisition sent by the superintendent under section 2 of this chapter.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-6
Charge of admitting county; limit
Sec. 6. (a) If clothing is not otherwise furnished at the time a patient is admitted to a state institution, the superintendent shall furnish the clothing and charge the county from which the patient was admitted.
(b) A superintendent may not charge a county under subsection (a) more than four hundred dollars ($400).
As added by P.L.2-1992, SEC.18.
IC 12-24-6-7
Responsibility to supply clothing after admission
Sec. 7. After a patient has been admitted to a state institution, it is the responsibility of:
(1) the patient;
(2) the payee of any type of benefit received on behalf of a patient; or
(3) the responsible parties of the patient;
to supply clothing requested by the superintendent for the patient.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-8
Furnishing of clothing by superintendent
Sec. 8. If a patient in a state institution is not otherwise supplied with clothing, the superintendent shall furnish the clothing.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-9
Charging of county for clothing superintendent furnishes; limit
Sec. 9. (a) If a superintendent furnishes clothing under section 8 of this chapter, the superintendent shall charge the county from which the patient was admitted.
(b) A charge made by a superintendent for a patient under this section may not be more than three hundred dollars ($300) per year.
(c) A charge made by a superintendent under this section is a debt due the state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-10
Charges made under this chapter; requisites
Sec. 10. All charges made under this chapter must be:
(1) signed by the superintendent; and
(2) forwarded for payment to the auditor of the county from which the patient was admitted according to the following schedule:
(A) All charges accruing between January 1 and June 30 of each year shall be forwarded to the county auditor on or before October 1 of that year.
(B) All charges accruing between July 1 and December 31 of each year shall be forwarded to the county auditor before April 1 of the following year.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-11
Warrant; payment of charge
Sec. 11. (a) Upon receipt of a charge under section 10 of this chapter, the county auditor shall draw a warrant on the treasurer of the county for payment of the charge.
(b) A charge shall be paid out of the money of the county appropriated for that purpose. (c) The fiscal body of each county shall annually appropriate sufficient money to pay the accounts.
(d) A payment by a county under this section shall be transmitted to the superintendent of the billing state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-12
Monthly transmittal of collections to state auditor
Sec. 12. The superintendent of a state institution shall transmit each month the collections received under this chapter to the auditor of state.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-13
Institution clothing fund established
Sec. 13. (a) The institution clothing fund is established.
(b) The auditor of state shall place money received under section 12 of this chapter in the fund.
(c) The fund may be used only for the purpose of crediting the respective state institutions for the amounts expended by the state institutions for clothing for which the counties were billed.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-14
Delinquent charges; certification to state auditor; payment
Sec. 14. (a) If a county does not pay a charge made under this chapter within six (6) months after the date the charge is delivered to the county auditor, the superintendent of the state institution shall certify to the auditor of state that the money is due.
(b) After receiving the superintendent's certification under subsection (a), the auditor of state shall:
(1) withhold from any money due to the county a sum equal to the amount certified by the superintendent; and
(2) pay the amount withheld under subdivision (1) into the fund as provided in section 13 of this chapter.
As added by P.L.2-1992, SEC.18.



CHAPTER 7. EMPLOYMENT AND REMUNERATION OF PATIENTS AT STATE INSTITUTIONS

IC 12-24-7-2
"Treatment team" defined
Sec. 2. As used in this chapter, "treatment team" includes physicians, psychologists, therapists, or other state institution staff designated to meet periodically to review a patient's progress.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-3
Determination of treatment team; duties; review
Sec. 3. (a) If the treatment team determines that a patient can benefit from performing work for a wage, the treatment team shall do the following:
(1) Identify in writing the goals and objectives to be achieved for a patient who performs work for a wage.
(2) Describe in writing the type of work the patient can perform.
(3) Determine in writing the number of hours a patient may perform work each week.
(4) Notify the patient and the superintendent of the information described in subdivisions (1), (2), and (3).
(5) Receive comments from the patient, the patient's guardian (if any), and other persons interested in the patient's welfare.
(b) The treatment team shall review the determinations that the team makes under subsection (a) at least quarterly.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-4
Election of patient to perform work for pay
Sec. 4. (a) A patient may elect to perform work for pay under this chapter if work of the type described by the treatment team under section 3(a)(1) of this chapter is available.
(b) A patient may not be required to perform work for pay.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-5
Spending of wages earned for work
Sec. 5. A patient may spend wages earned for work performed under this chapter in any lawful manner.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-6 Restrictions on division
Sec. 6. A division may not:
(1) deduct any of a patient's earned wages, except for those deductions required by law; or
(2) require a patient to pay any of the patient's earned wages;
to defray any part of the cost of the patient's care and treatment at the state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-7
Restrictions on patient
Sec. 7. A patient who earns wages under this chapter is not:
(1) subject to rules of the state personnel department;
(2) eligible to become a member of the public employees' retirement fund; or
(3) covered by IC 22-2-2.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-8
Rules
Sec. 8. Each division shall adopt rules under IC 4-22-2 concerning the following:
(1) The operation of work programs under this chapter.
(2) The establishment of wage scales for work performed under this chapter.
(3) The frequency with which the treatment team must meet concerning the patient's progress toward achieving the goals and objectives established for the patient.
As added by P.L.2-1992, SEC.18.



CHAPTER 8. APPREHENDING AND RETURNING ESCAPED PATIENTS

IC 12-24-8-2
Expense; charge against committing county
Sec. 2. The expense of apprehending and returning the individual is a charge against the county from which the individual was originally committed.
As added by P.L.2-1992, SEC.18.

IC 12-24-8-3
Receipt for individual delivered; sheriff's expense account; payment
Sec. 3. (a) The sheriff shall take a receipt from the superintendent of the state institution or community mental health center to which the individual is delivered.
(b) The sheriff's expense account, when submitted with the receipt obtained under subsection (a) to the auditor of the county from which the individual has been committed, shall be paid in the same manner as payments for the original delivery of the individual to the facility are paid.
As added by P.L.2-1992, SEC.18.

IC 12-24-8-4
Transfer of returned individual
Sec. 4. The appropriate division shall arrange for the transfer of the returned individual from the facility to which the individual is returned to the facility where the individual is committed under IC 12-26.
As added by P.L.2-1992, SEC.18.



CHAPTER 9. FUNERAL EXPENSES OF PATIENTS

IC 12-24-9-2
Charge of admitting county
Sec. 2. The superintendent shall charge the county from which the patient was admitted for the funeral expenses paid by the superintendent under section 1 of this chapter.
As added by P.L.2-1992, SEC.18.

IC 12-24-9-3
Requisites of charge
Sec. 3. A charge made under section 2 of this chapter shall be:
(1) signed by the superintendent;
(2) attested by the seal of the state institution; and
(3) delivered to the treasurer of state.
As added by P.L.2-1992, SEC.18.

IC 12-24-9-4
Collection
Sec. 4. The treasurer of state shall collect the account from the county as a debt due to the state institution.
As added by P.L.2-1992, SEC.18.



CHAPTER 10. GUARDIAN FOR ESTATE OF PATIENT COMMITTED TO STATE INSTITUTION

IC 12-24-10-2
Petition; appointment
Sec. 2. Upon presentation of a petition for the appointment of a guardian, the court may appoint either of the following as the guardian of the individual's estate:
(1) The superintendent of the state institution to which the individual has been committed.
(2) Another individual employed by the state institution in an administrative capacity.
As added by P.L.2-1992, SEC.18.

IC 12-24-10-3
Filing of application for appointment
Sec. 3. An application for the appointment of a guardian under this chapter must be filed in the circuit or superior court in the county in which the state institution is located.
As added by P.L.2-1992, SEC.18.

IC 12-24-10-4
Fees or costs not to be charged
Sec. 4. Fees or costs may not be charged in a proceeding under this chapter, including a fee for the guardian or the attorney for the guardian.
As added by P.L.2-1992, SEC.18.



CHAPTER 11. RELEASE OF RECORDS CONCERNING PATIENTS DISCHARGED FROM STATE INSTITUTIONS

AUTHORIZATION TO RELEASE

MEDICAL AND TREATMENT

RECORDS

IC 12-24-11-3
Contact of patient, parent, or guardian; explanation of services available
Sec. 3. Immediately upon receiving a patient's medical records or a patient's name and address under section 2 of this chapter, IC 12-24-12, or IC 12-26-11, the community mental health center, the managed care provider, or the local agency serving the needs of individuals with a developmental disability shall do the following:
(1) Contact:
(A) the patient; or
(B) the patient's parent or guardian if the patient is not competent.
(2) Explain the types of services that are available to the patient in the area in which the patient will reside.
As added by P.L.2-1992, SEC.18. Amended by P.L.40-1994, SEC.48; P.L.99-2007, SEC.118.

IC 12-24-11-4
Compliance with chapter; exemption; requirement
Sec. 4. (a) A person is exempt from complying with this chapter only to the extent that compliance with this chapter will result in a loss of federal money or services.
(b) A person shall comply with this chapter and perform

additional acts required to receive federal money or services if performance of the additional acts not specified by this chapter are required to receive the federal money or services.
As added by P.L.2-1992, SEC.18.



CHAPTER 12. MONITORING OF PATIENTS DISCHARGED FROM STATE INSTITUTIONS AND THE USE OF COMMUNITY RESIDENTIAL PROGRAMS

IC 12-24-12-2
Community based monitoring system
Sec. 2. The division shall contract with managed care providers to administer a system of community based gatekeepers to monitor each individual from the time the individual has been involuntarily committed to a state institution administered by the division until the individual is discharged from the commitment.
As added by P.L.2-1992, SEC.18. Amended by P.L.62-1993, SEC.7; P.L.40-1994, SEC.49; P.L.6-1995, SEC.15.

IC 12-24-12-3
Plan of discharge or placement on outpatient status of patient; copies; duties regarding treatment or residence
Sec. 3. (a) Before an individual described in section 2 of this chapter is discharged or placed on outpatient status under IC 12-26, a discharge plan shall be formulated in consultation with the patient's designated case manager. The superintendent shall provide copies of the individual's plan of discharge or placement to a community mental health center or a managed care provider serving the area in which the individual will reside. The plan must include the following:
(1) A copy of the papers authorizing the discharge or placement.
(2) An assessment of the individual's mental health.
(3) The superintendent's recommendations concerning the follow-up treatment services and the specific residential placement that the individual should receive after the individual is discharged or placed.
(4) If the individual has been placed on outpatient status, a description of the conditions relating to the individual's placement.
(b) If the plan provided to the managed care provider or community mental health center under subsection (a) recommends or requires that an individual receive treatment from another treatment provider, the managed care provider or community mental health center shall document the following:
(1) Whether the initial contact with the treatment provider occurred.
(2) Whether treatment was rendered according to the

recommendations in the individual's plan.
(3) What changes, if any, were made in the individual's plan by the treatment provider.
(c) If the plan provided to the managed care provider under subsection (a) recommends or requires that an individual reside at a location designated by the superintendent in the plan, the case manager shall monitor whether the individual is residing at the location.
As added by P.L.2-1992, SEC.18. Amended by P.L.40-1994, SEC.50.

IC 12-24-12-4
Problems observed concerning continuity of care; duties of managed care provider; report
Sec. 4. (a) If a managed care provider is aware of problems with continuity of care for a discharged or placed individual, the managed care provider shall contact:
(1) the discharged or placed individual;
(2) the treatment provider;
(3) the residential provider; or
(4) the state institution from which the individual has been discharged or placed;
and attempt to resolve any problems.
(b) If the treatment or residential problems continue and are significant, the managed care provider shall report these findings to the director.
As added by P.L.2-1992, SEC.18. Amended by P.L.40-1994, SEC.51.

IC 12-24-12-5
Repealed
(Repealed by P.L.40-1994, SEC.83.)

IC 12-24-12-6
Application of IC 12-24-12-3 and IC 12-24-12-4
Sec. 6. Sections 3 through 4 of this chapter do not require an individual who has been discharged from a state institution to comply with the plan developed for the individual under section 3 of this chapter or to cooperate with a case manager in the performance of the case manager's duties under sections 3 through 4 of this chapter.
As added by P.L.2-1992, SEC.18. Amended by P.L.40-1994, SEC.52.

IC 12-24-12-7
Repealed
(Repealed by P.L.40-1994, SEC.83.)

IC 12-24-12-8
Repealed
(Repealed by P.L.40-1994, SEC.83.)

IC 12-24-12-9 Duties of gatekeeper
Sec. 9. The gatekeeper for an individual who has been committed to a state institution administered by the division has the following duties:
(1) To provide case management to the individual in both the state institution and the community.
(2) To facilitate and plan the committed individual's transition from the state institution to the community or to another appropriate placement.
As added by P.L.6-1995, SEC.16.

IC 12-24-12-10
Gatekeeper for individual in state institution; division as gatekeeper
Sec. 10. (a) Upon admission to a state institution administered by the division of mental health and addiction, the gatekeeper is one (1) of the following:
(1) For an individual with a psychiatric disorder, the community mental health center that submitted the report to the committing court under IC 12-26.
(2) For an individual with a developmental disability, a division of disability and rehabilitative services service coordinator under IC 12-11-2.1.
(3) For an individual entering an addictions program, an addictions treatment provider that is certified by the division of mental health and addiction.
(b) The division is the gatekeeper for the following:
(1) An individual who is found to have insufficient comprehension to stand trial under IC 35-36-3.
(2) An individual who is found to be not guilty by reason of insanity under IC 35-36-2-4 and is subject to a civil commitment under IC 12-26.
(3) An individual who is immediately subject to a civil commitment upon the individual's release from incarceration in a facility administered by the department of correction or the Federal Bureau of Prisons, or upon being charged with or convicted of a forcible felony (as defined by IC 35-31.5-2-138).
(4) An individual placed under the supervision of the division for addictions treatment under IC 12-23-7 and IC 12-23-8.
(5) An individual transferred from the department of correction under IC 11-10-4.
As added by P.L.6-1995, SEC.17. Amended by P.L.24-1997, SEC.56; P.L.272-1999, SEC.46; P.L.215-2001, SEC.69; P.L.141-2006, SEC.66; P.L.114-2012, SEC.33.

IC 12-24-12-11
Assignment of gatekeeper; time; duration; transferability
Sec. 11. (a) A gatekeeper must be assigned to an individual at the time of the petition for commitment under IC 12-26-6 and IC 12-26-7. (b) Except as provided in subsection (c), the entity assigned as the committed individual's gatekeeper shall continue to serve as that individual's gatekeeper until the termination of the individual's commitment.
(c) The assignment of the gatekeeper for an individual may be transferred to another gatekeeper if the transfer is in the best interest of the committed individual.
As added by P.L.6-1995, SEC.18.



CHAPTER 13. LIABILITY FOR COST OF TREATMENT OF PATIENTS IN STATE INSTITUTIONS

IC 12-24-13-2
Limitation on charges
Sec. 2. A patient, patient's parents, patient's legal guardians, or patient's other responsible relatives may be charged only for services and treatment provided.
As added by P.L.2-1992, SEC.18.

IC 12-24-13-3
Repealed
(Repealed by P.L.187-2007, SEC.15.)

IC 12-24-13-4
Charge structure for institutional services and treatment; liability for payment
Sec. 4. (a) Each state institution shall establish a charge structure for institutional services and treatment. The charge structure must be approved by the director of the division before July 1 of each year and, once approved, the charge structure must be effective for the following state fiscal year.
(b) Except as provided in section 5 of this chapter, each patient in a state institution and the responsible parties, individually or collectively, are liable for the payment of the charges for the treatment and maintenance of the patient.
As added by P.L.2-1992, SEC.18. Amended by P.L.187-2007, SEC.10.

IC 12-24-13-5
Placement of child with disability in state institution for special education
Sec. 5. (a) Except as provided in section 6 of this chapter, whenever placement of a child with a disability (as defined in IC 20-35-1-2) in a state institution is necessary for the provision of special education for that child, the cost of the child's education program, nonmedical care, and room and board shall be paid by the division rather than by the child's parents, guardian, or other responsible party.
(b) The child's parents, guardian, or other responsible party shall pay the cost of any transportation not required by the child's individualized education program (as defined in IC 20-18-2-9). The

school corporation in which the child has legal settlement (as determined under IC 20-26-11) shall pay the cost of transportation required by the student's individualized education program under IC 20-35-8-2. However, this section does not relieve an insurer or other third party from an otherwise valid obligation to provide or pay for the services provided to the child.
(c) The Indiana state board of education and the divisions shall jointly establish a procedure and standards for determining when placement in a state institution is necessary for the provision of special education for a child.
As added by P.L.2-1992, SEC.18. Amended by P.L.23-1993, SEC.56; P.L.1-2005, SEC.140; P.L.146-2008, SEC.415.

IC 12-24-13-6
Children under custody or supervision of department or county office
Sec. 6. The department of child services is responsible for the cost of treatment or maintenance of a child under the department's custody or supervision who is placed in a state institution only if the cost is reimbursable under the state Medicaid program under IC 12-15.
As added by P.L.2-1992, SEC.18. Amended by P.L.4-1993, SEC.201; P.L.5-1993, SEC.214; P.L.145-2006, SEC.125; P.L.146-2008, SEC.416; P.L.131-2009, SEC.2.

IC 12-24-13-7
Insurance coverage; assignment of benefits
Sec. 7. If a patient in a state institution has insurance coverage that covers hospitalization or medical services in psychiatric hospitals, all benefits under the insurance coverage shall be assigned to the appropriate division.
As added by P.L.2-1992, SEC.18. Amended by P.L.187-2007, SEC.11.

IC 12-24-13-8
Repealed
(Repealed by P.L.187-2007, SEC.15.)

IC 12-24-13-9
Repealed
(Repealed by P.L.187-2007, SEC.15.)

IC 12-24-13-10
Statements of sums due as maintenance charges; issuance; payment period
Sec. 10. The appropriate division shall issue to any party liable under this chapter for any type of psychiatric service statements of sums due as maintenance charges. The division shall require the liable party to pay monthly, quarterly, or otherwise as may be arranged an amount not exceeding the maximum charge as

determined under this chapter.
As added by P.L.2-1992, SEC.18. Amended by P.L.187-2007, SEC.12.

IC 12-24-13-11
Estate of patient
Sec. 11. The estate of a patient who receives care, treatment, maintenance, or any other service furnished by the division at the state's expense is liable for payment of the charges as determined under this chapter for the service. The estate is exempt from the requirements of section 10 of this chapter or any part of this chapter directly in conflict with the intent of the chapter to hold a patient's estate liable for payment.
As added by P.L.2-1992, SEC.18. Amended by P.L.187-2007, SEC.13.



CHAPTER 14. COLLECTION OF CHARGES FOR TREATMENT AND MAINTENANCE OF PATIENTS

IC 12-24-14-2
Billing and collection of maintenance charges
Sec. 2. The billing and collection of maintenance charges under this article shall be made by the division or a unit of the division designated by the director.
As added by P.L.2-1992, SEC.18. Amended by P.L.187-2007, SEC.14.

IC 12-24-14-3
Deposit of money collected
Sec. 3. Money collected shall be deposited each day by the division in a designated public depository.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-4
Deposit in state mental health fund of money deposited under IC 12-24-14-3
Sec. 4. On the first day of each month, or within three (3) days thereafter, all money deposited under section 3 of this chapter shall be forwarded by the division to the treasurer of state to be deposited in a special fund to be known as the mental health fund.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-5
Powers of division
Sec. 5. The division may do the following:
(1) Investigate, either with division staff or on a contractual or other basis, the financial condition of each person liable under this chapter.
(2) Make determinations of the ability of the patient and the responsible parties to pay maintenance charges.
(3) Set a standard as a basis of judgment of ability to pay. The standard shall be recomputed periodically to reflect changes in the cost of living and other pertinent factors and to make provisions for unusual and exceptional circumstances in the application of the standard.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-6
Compromise agreements; conditions; other sources of

reimbursement
Sec. 6. (a) The division may, upon receipt of a properly executed application, agree to accept payment at a lesser rate than that prescribed under this article.
(b) The division shall, in determining whether to accept the lesser amount under this section, take into consideration the possibility of reimbursement from the estate of the patient and the estates of responsible parties.
(c) All agreements to accept a lesser amount under this section are subject to cancellation or modification if any of the following conditions exist:
(1) Material misrepresentation or omission of facts.
(2) Substantial and continuing change in the financial circumstances of the responsible party with whom the agreement is made within five (5) years after discharge.
(d) A person who has been issued a bill for maintenance charges based upon a lesser rate than that prescribed by this article may request the division to review the agreement. If an acceptable rate cannot otherwise be established, the division shall provide for hearings to be held upon request.
(e) The division may modify an agreement made under this section after the hearing held under subsection (d).
(f) This section does not prohibit the division from receiving reimbursement under 42 U.S.C. 1395 et seq. or 42 U.S.C. 1396 et seq.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-7
Acceptance of more money than owed
Sec. 7. The division may accept more money than is owed if a person desires to pay more.
As added by P.L.2-1992, SEC.18.



CHAPTER 15. LEGAL PROCESS FOR RECOVERY OF TREATMENT AND MAINTENANCE CHARGES

IC 12-24-15-2
Delinquent charges; notice of lien; filing; requisites
Sec. 2. (a) If charges for the cost of treatment and maintenance of a patient remain unpaid in whole for three (3) months or in part for six (6) months, the appropriate division may file, in the office of the county recorder of the county in which the real property is located, the following:
(1) A notice of lien designating the name and place of residence of the patient or responsible party against whose property the lien is asserted.
(2) The date when the charges became delinquent.
(3) A legal description of the real property subject to the lien.
(b) The county auditor or assessor of a county shall, upon request by the division, do the following:
(1) Give notice of all real property in the county registered to the patient or responsible parties.
(2) Furnish the division the legal description and address of all property so registered.
(c) One (1) copy of the notice of lien shall be retained by and filed in the offices of the division, and one (1) copy shall be furnished to the patient or responsible party whose real property is affected.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-3
Notice of lien; effect of filing; duration
Sec. 3. (a) From the date on which the notice of lien is recorded in the office of the county recorder, the notice of lien:
(1) constitutes due notice of a lien against the patient or responsible party or the patient's estate for any amount then recoverable and any amounts that become recoverable under this article; and
(2) gives a specific lien in favor of the division.
(b) The lien continues from the date of filing until the lien is satisfied or released.
As added by P.L.2-1992, SEC.18.
IC 12-24-15-4
Notice to division director of opening of a decedent's estate in the county; enforcement suit; judgment lien
Sec. 4. (a) The clerk of the circuit court for each county shall give notice to the director of the appropriate division of the opening or commencement of a decedent's estate in the county.
(b) The attorney general shall, upon notification by the division, bring suit in the name of the state on relation of the division against the estate of the patient or a responsible party failing to make payments as required under this article.
(c) If a judgment is obtained in a suit brought under subsection (b), the judgment constitutes a lien against the part of the estate of the person described in the complaint.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-5
Suit to enforce payment of maintenance charges; order; attachment; costs
Sec. 5. (a) The attorney general may bring suit against:
(1) the patient;
(2) the responsible parties of the patient; or
(3) the legal guardian of the patient;
for failure to comply with a maintenance agreement established or for failure to make a maintenance agreement. Suit may be brought for the amount due the state for the maintenance charges of the patient.
(b) The court may order the payment of amounts due for maintenance charges for the periods that the circumstances require. The order may be entered against any of the defendants and may be based upon the proportionate ability of each defendant to contribute to the payment of sums representing maintenance charges.
(c) Orders for the payment of money may be enforced by attachments as in contempt proceedings against the defendants, and costs may be adjudged against and apportioned among the defendants.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-6
Claim against estate of patient or responsible party under conditions of IC 12-24-13; limitation of actions
Sec. 6. (a) Except as provided in subsection (b), the absence of a suit authorized in section 5 of this chapter does not bar a division from enforcing its claim against the estate of a patient or the responsible parties of the patient if the conditions of IC 12-24-13 have been met.
(b) A claim against a patient or the responsible parties of the patient becomes void on the tenth anniversary of the patient's discharge if the diagnosis of the patient was mental illness or developmental disability, or both.
As added by P.L.2-1992, SEC.18. Amended by P.L.81-1994, SEC.1.
IC 12-24-15-7
Foreclosure of lien; proceedings
Sec. 7. The attorney general may bring proceedings in foreclosure on a lien arising under this chapter during the lifetime of the patient or responsible party when, in the opinion of the director, it is in the best interest of the division to foreclose on the lien.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-8
Claim against estate of patient or responsible party to recover unpaid treatment and maintenance charges; property subject to lien; priority; conditions
Sec. 8. (a) Upon the death of a patient or responsible party whose property is encumbered by a lien arising under this chapter and upon notification by the director, the attorney general shall file a claim in the estate of the patient or responsible party for recovery of all charges for treatment and maintenance that have accrued at the date of death.
(b) Notwithstanding any other law, a claim filed for recovery of charges for treatment and maintenance has priority in order of payment from the estate over all other claims except prior recorded encumbrances, taxes, reasonable costs of administration, and reasonable funeral expenses.
(c) If the real property of the deceased patient or responsible relative is occupied by a surviving spouse of the patient or responsible party, the director may not assert a lien or claim during the lifetime of the surviving spouse, except as provided in subsection (d).
(d) The division shall file a claim for recovery of costs of treatment and maintenance if:
(1) another claimant or person has opened an estate and is attempting to enforce a claim; or
(2) a fraudulent attempt is made to avoid the claim or lien.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-9
Claim against estate of patient or responsible party to recover unpaid treatment and maintenance charges; priority
Sec. 9. (a) Upon the death of a patient or a responsible party of the patient who is indebted to the state for any unpaid maintenance charges, whether or not secured by a lien, the attorney general shall file a claim against the estate of the patient or any responsible party for recovery of all charges for treatment and maintenance that have accrued at the date of death.
(b) Notwithstanding any other law, a claim filed under this section has priority except prior recorded encumbrances, taxes, reasonable costs of administration, and reasonable funeral expenses.
(c) Limitations of actions do not bar a division, except:
(1) as to sureties; and
(2) as provided in section 6 of this chapter. As added by P.L.2-1992, SEC.18. Amended by P.L.81-1994, SEC.2.

IC 12-24-15-10
Compromise agreements
Sec. 10. The governor may, with the approval of the attorney general, agree to accept a lesser payment than that established by this article if it is found after investigation that the estate of a patient or responsible party is insufficient to pay the amount established.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-11
Pending litigation or rights accrued before June 1, 1981, unaffected; limitation of actions
Sec. 11. This article does not affect any pending litigation or rights or privileges that accrued before June 1, 1981. However, a claim for services provided before June 1, 1981, against a patient or the responsible parties of the patient becomes void on the tenth anniversary of the patient's discharge if the diagnosis of the patient was mental illness or developmental disability, or both.
As added by P.L.2-1992, SEC.18. Amended by P.L.81-1994, SEC.3.



CHAPTER 16. TAXABLE COSTS AND EXPENSES

IC 12-24-16-2
Costs and expenses; amounts
Sec. 2. The taxable costs and expenses to be paid are as follows:
(1) To the physician for making the statement accompanying the allegation of insanity, an amount to be fixed by the court not more than ten dollars ($10).
(2) To the two (2) medical examiners for making out the certificate and attending the hearing, an amount to be fixed by the court not more than ten dollars ($10). The two (2) medical examiners shall be allowed, for each mile necessarily traveled in making the examination or attending the hearing, an amount for mileage equal to the amount per mile currently paid to state officers and employees.
(3) To other witnesses, the same fees as are allowed by law in other cases in the circuit court.
(4) To the clerk of the circuit court, the same fees as are allowed by law for similar services in other cases.
(5) To the sheriff, for serving process and attending the hearing, the same fees as are allowed by law for similar services in other cases, and for taking a patient to the hospital, or removing a patient from the hospital, upon warrant of the clerk, one dollar and fifty cents ($1.50) per day for the support of each patient on the way to and from the hospital, and an amount for mileage equal to the amount per mile paid to state officers and employees.
(6) To each assistant allowed by the judge and accompanying the sheriff, with computation in both instances to be made from the county seat to the hospital by the nearest route, an amount for mileage equal to the amount per mile paid to state officers and employees.
(7) To other persons discharging the duties of sheriff, as provided by this article, the same fees as are allowed in this section to the sheriff. To the assistants of the person, the same fees as are allowed in this section to the assistants of the sheriff.
As added by P.L.2-1992, SEC.18.

IC 12-24-16-3
Payment out of county general fund Sec. 3. The costs specified in this chapter shall be paid out of the county general fund upon the certificate of the circuit court clerk and the warrant of the county auditor.
As added by P.L.2-1992, SEC.18.



CHAPTER 17. OFFENSES

IC 12-24-17-2
"Patient" defined
Sec. 2. As used in this chapter, "patient" means an individual who:
(1) has a mental illness or appears to have a mental illness;
(2) is in or under the supervision and control of a state institution; or
(3) because of mental illness, is under the supervision and control of a circuit or superior court of Indiana.
As added by P.L.2-1992, SEC.18. Amended by P.L.99-2007, SEC.119.

IC 12-24-17-3
Neglect, abuse, or maltreatment of a patient in a state institution; penalty
Sec. 3. A person who:
(1) neglects, when the person has a duty of care;
(2) abuses; or
(3) maltreats;
an individual with a mental illness or an individual with a developmental disability under the care of a state institution commits a Class B misdemeanor.
As added by P.L.2-1992, SEC.18. Amended by P.L.6-1995, SEC.20; P.L.99-2007, SEC.120.

IC 12-24-17-4
Knowledge of alleged violation of IC 12-24-17-3; failure to make written report to superintendent
Sec. 4. A person who:
(1) knows of an alleged violation of section 3 of this chapter; and
(2) fails to make a written report to the superintendent within twenty-four (24) hours of the alleged violation;
commits a Class A infraction.
As added by P.L.2-1992, SEC.18.
IC 12-24-17-5
Receipt by superintendent of report of alleged violation; investigation; reporting requirements
Sec. 5. (a) A superintendent who receives a written report of an alleged violation of section 3 of this chapter shall begin an investigation within twenty-four (24) hours after receipt of the written report.
(b) In accordance with IC 31-33, the superintendent shall report the alleged violation of section 3 of this chapter to either of the following:
(1) The department of child services if the alleged victim is less than eighteen (18) years of age.
(2) The adult protective services unit designated under IC 12-10-3 if the alleged victim is at least eighteen (18) years of age.
As added by P.L.2-1992, SEC.18. Amended by P.L.4-1993, SEC.202; P.L.5-1993, SEC.215; P.L.1-1997, SEC.85; P.L.234-2005, SEC.78.

IC 12-24-17-6
Unauthorized dealing or contracting by state institution employee with or for a patient concerning money or property
Sec. 6. An employee of a state institution who does any of the following commits a Class B misdemeanor:
(1) Knowingly deals with, contracts with, purchases from, or purchases for a patient in the state institution any property without the permission of the superintendent.
(2) Lends to or borrows from a patient money or other property.
As added by P.L.2-1992, SEC.18.

IC 12-24-17-7
Enticing or taking a patient away or aiding a patient to escape from the custody of an administrator or a superintendent
Sec. 7. A person who:
(1) recklessly entices or takes a patient away; or
(2) aids, induces, or causes a patient to escape;
from an administrator or a superintendent who has been granted custody of the patient commits a Class B misdemeanor.
As added by P.L.2-1992, SEC.18.

IC 12-24-17-8
Releasing information concerning a patient's medical records or treatment without written consent of patient, parent, or guardian
Sec. 8. A person who knowingly or intentionally releases information concerning a patient's medical records or treatment under IC 12-24-11 or IC 16-39-2 without the knowing, written consent of the patient or the patient's parent or guardian commits a Class B infraction.
As added by P.L.2-1992, SEC.18. Amended by P.L.40-1994, SEC.53.



CHAPTER 18. CONVEYANCE OF UNDEVELOPED REAL PROPERTY OF STATE INSTITUTIONS IN CERTAIN COUNTIES

IC 12-24-18-2
Applicability of chapter; conditions of real property
Sec. 2. This chapter applies only to real property that satisfies all of the following conditions:
(1) The real property is owned by the state and under the control of a state institution.
(2) The real property is undeveloped.
(3) The executive of the city identifies the real property through a legal description of the property.
(4) The state approves the legal description prepared under subdivision (3).
As added by P.L.147-1993, SEC.1.

IC 12-24-18-3
Conveyance or lease of property to city
Sec. 3. (a) Subject to this section, the state shall convey or lease the real property to the city.
(b) The conveyance or lease required by this section may be made in one (1) or more transactions.
(c) The city must use the real property for economic development projects.
(d) The conveyance or lease shall be made under terms and for the consideration that is agreed upon between the city and the state. However, the terms must require that all payments made under the conveyance or lease must be made directly to and for the use of the state institution.
As added by P.L.147-1993, SEC.1. Amended by P.L.120-1996, SEC.1.

IC 12-24-18-4
Lease pending conveyance of real property
Sec. 4. The state may lease any of the real property to the city pending the conveyance of the real property under this chapter.
As added by P.L.147-1993, SEC.1.

IC 12-24-18-5
Contracts relating to lease or conveyance; cash rent of farm lands
Sec. 5. (a) The state may enter into appropriate contracts with the

city related to the conveyance or lease of real property under this chapter.
(b) A contract entered into under this section or a deed given to the city to convey any of the real property under this chapter may contain any provision that the state considers necessary if the provision is consistent with this chapter.
(c) Notwithstanding any lease or conveyance authorized by this chapter, the state institution shall continue to cash rent the real property for farming purposes until the city actually begins development of the real property for an economic development project.
As added by P.L.147-1993, SEC.1.

IC 12-24-18-6
Laws relating to state contracts, leases, and conveyances; applicability; proceeds
Sec. 6. (a) Except as provided in this chapter, the procedures required by law for the state to:
(1) enter into contracts affecting the state's real property; or
(2) convey or lease the state's real property;
apply to a contract, conveyance, or lease under this chapter.
(b) Notwithstanding any other law, if the state sells or leases real property under this chapter, the proceeds from that sale or lease are reappropriated to the state institution.
(c) The proceeds from the sale or lease of real property under this chapter may not reduce the amount of state appropriations otherwise available to the state institution.
As added by P.L.147-1993, SEC.1. Amended by P.L.120-1996, SEC.2.



CHAPTER 19. COMMUNITY CARE FOR INDIVIDUALS WITH MENTAL ILLNESS

IC 12-24-19-2
Repealed
(Repealed by P.L.143-2011, SEC.31.)

IC 12-24-19-3
Discharge or transfer from institution to least restrictive setting
Sec. 3. A patient shall be discharged or transferred from a state institution to the least restrictive setting:
(1) when the discharge or transfer is appropriate to the patient's unique needs;
(2) to prevent unnecessary and inappropriate hospitalization; and
(3) in accordance with standards of professional practice.
As added by P.L.40-1994, SEC.54.

IC 12-24-19-4
Continuum of care
Sec. 4. Within the limits of appropriated funds, the division shall provide by written contract a continuum of care in the community for appropriate patients who are discharged or transferred under this chapter that does the following:
(1) Integrates services.
(2) Facilitates provision of appropriate services to patients.
(3) Ensures continuity of care, so that a patient is not discharged or transferred without adequate and appropriate community

services.
(4) Provides services that:
(A) promote behavioral health; and
(B) prevent and treat mental illness and addiction.
As added by P.L.40-1994, SEC.54. Amended by P.L.143-2011, SEC.28.

IC 12-24-19-5
Maximization of funding
Sec. 5. To the extent possible, the director shall maximize the amount of federal funding and other nonstate funds available for providing the continuum of care in the community required by this chapter.
As added by P.L.40-1994, SEC.54.

IC 12-24-19-6
Community services
Sec. 6. The director shall do the following to facilitate the timely development and delivery of community services:
(1) Adopt rules under IC 4-22-2.
(2) Develop policies and administrative practices.
As added by P.L.40-1994, SEC.54.

IC 12-24-19-7
Transitional care
Sec. 7. (a) As used in this section, "transitional care" means temporary treatment services to facilitate an individual's:
(1) transfer from a mental health institution to a community residential setting; or
(2) discharge from a mental health institution.
(b) The transitional care program shall assist consumers in making a smooth adjustment to community living and operate in collaboration with a managed care provider of services in the consumer's home area.
(c) Resources for the program shall come from the total appropriation for the facility, and may be adjusted to meet the needs of consumer demand by the director.
(d) Each state institution administered by the division of mental health and addiction shall establish a transitional care program with adequate staffing patterns and employee skill levels for patients' transitional care needs where clinically appropriate.
(e) The transitional care program shall be staffed by transitional care specialists and at least one (1) transitional care case manager.
(f) A transitional care case manager must have at least a bachelor's degree and be trained in transitional care.
(g) Psychiatric attendants working in this program shall be trained, classified, and compensated as appropriate for a transitional care specialist.
As added by P.L.40-1994, SEC.54. Amended by P.L.215-2001, SEC.71.






ARTICLE 25. LICENSURE OF PRIVATE MENTAL HEALTH INSTITUTIONS

CHAPTER 1. LICENSURE REQUIREMENT

IC 12-25-1-2
Standards of treatment and care
Sec. 2. The standards of treatment and care to be maintained must be appropriate under existing knowledge of the needs of the individuals, as determined by the director. The director shall prescribe minimum standards for the private institutions and for the care and treatment provided in the private institutions as set forth in IC 12-21-2-3(5).
As added by P.L.2-1992, SEC.19.

IC 12-25-1-3
License required to establish, conduct, operate, or maintain institution
Sec. 3. A person must hold a license issued by the director to establish, conduct, operate, or maintain a private institution under any name for the treatment and care of individuals with psychiatric disorders, developmental disabilities, convulsive disturbances, or other abnormal mental conditions.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-4
License application; form; showing required
Sec. 4. To obtain a license, an applicant must submit an application on a form prepared by the director showing that the applicant is of reputable and responsible character and able to comply with the following:
(1) The minimum standards for the institution.
(2) Rules adopted under IC 12-21-2-3(5).
As added by P.L.2-1992, SEC.19.
IC 12-25-1-5
License application; additional information
Sec. 5. An application must contain the following additional information:
(1) The name of the applicant.
(2) The type of institutions to be operated.
(3) The location of the institution.
(4) The name of the person to be in charge of the institution.
(5) Any other information the director requires.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-6
License issued upon application; hearing on application
Sec. 6. The director may:
(1) issue a license upon an application without further evidence; or
(2) conduct a hearing on the application and conduct an investigation to determine whether a license should be granted.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-7
Finding that license should not be granted; notification of applicant; reason for finding
Sec. 7. If after a hearing the director finds that a license should not be granted, the director shall notify the applicant, giving the reason for the finding.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-8
Hearing; finding of compliance; issuance of license
Sec. 8. If after a hearing the director finds that an applicant complies and will in the future comply with this article and the rules adopted under IC 12-21-2-3(5), the director shall issue a license to the applicant to operate the institution.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-9
License; duration; assignability; premises covered; posting; renewal
Sec. 9. A license to operate an institution:
(1) expires one (1) year after the date of issuance;
(2) is not assignable or transferable;
(3) shall be issued only for the premises named in the application;
(4) shall be posted in a conspicuous place in the institution; and
(5) is renewable on an annual basis.
As added by P.L.2-1992, SEC.19.



CHAPTER 2. SUSPENSION OR REVOCATION OF LICENSE

IC 12-25-2-2
Complaint
Sec. 2. To suspend or revoke a license, the director must file a complaint stating facts constituting grounds for revocation or suspension.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-3
Notice of hearing
Sec. 3. A licensee is entitled to notice of not less than thirty (30) days of the time and place for a hearing before the director on the complaint. The notice shall be sent by registered mail to the licensee at the address shown in the licensee's application.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-4
Representation by counsel
Sec. 4. The licensee is entitled to be represented by legal counsel at the hearing.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-5
Director; authority to suspend license after hearing
Sec. 5. The director, after a hearing, may suspend or revoke the license.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-6
Conditions to be met to resume operations following license suspension
Sec. 6. If the director suspends a license, the director may also recommend the conditions to be met by the licensee during the period of suspension to entitle the licensee to resume operation of the institution on the existing license.
As added by P.L.2-1992, SEC.19.
IC 12-25-2-7
Order entered in accordance with suspension or revocation
Sec. 7. If the director suspends or revokes a license, the director shall enter an order in accordance with the suspension or revocation in which the grounds of the suspension or revocation are set forth.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-8
Holding case under advisement; requirements of licensee to avoid suspension or revocation; order; compliance by licensee
Sec. 8. (a) The director may, after a hearing, hold a case under advisement and make a recommendation of the requirements to be met by the licensee to avoid suspension or revocation. The director shall enter an order accordingly and notify the licensee of the finding by registered mail.
(b) If the licensee complies with the order and proves that fact to the satisfaction of the director, the director shall enter an order showing satisfactory compliance and dismissing the case because of the compliance.
As added by P.L.2-1992, SEC.19.



CHAPTER 3. APPEAL PROCEDURE

IC 12-25-3-2
Notification of director that appeal has been taken
Sec. 2. The circuit court clerk shall notify the director that the appeal has been taken.
As added by P.L.2-1992, SEC.19.

IC 12-25-3-3
Certification to court of copies of complaint and order or application and order
Sec. 3. The director shall cause to be certified to the appropriate court a copy of:
(1) the complaint and the order for a suspension or revocation; or
(2) the application and order of refusal of a license.
As added by P.L.2-1992, SEC.19.

IC 12-25-3-4
Docketing of case; parties; no further pleadings necessary
Sec. 4. (a) The case shall be docketed as a civil action, with the applicant or licensee as the plaintiff and the director as the defendant.
(b) No further pleading is necessary.
As added by P.L.2-1992, SEC.19.

IC 12-25-3-5
Jurisdiction of court; order
Sec. 5. The court has jurisdiction to the extent that courts exercise jurisdiction over administrative bodies and may enter an order either sustaining the action of the director or setting the action aside.
As added by P.L.2-1992, SEC.19.

IC 12-25-3-6
Certification of decision to director
Sec. 6. The circuit court clerk shall certify to the director a copy of the decision of the court.
As added by P.L.2-1992, SEC.19.
IC 12-25-3-7
Appeal by party aggrieved by decision of court
Sec. 7. An appeal may be made by the aggrieved party from the decision of the court.
As added by P.L.2-1992, SEC.19.



CHAPTER 4. INJUNCTION PROCEDURE

IC 12-25-4-2
Complaint; sufficiency of allegations
Sec. 2. In charging a defendant in a complaint for an injunction, it is sufficient to allege that the person did upon a certain day and in a certain county establish, conduct, manage, or operate the institution without having a license to do so. The director need not aver any further or more particular facts concerning the matter.
As added by P.L.2-1992, SEC.19.






ARTICLE 26. VOLUNTARY AND INVOLUNTARY TREATMENT OF MENTALLY ILL INDIVIDUALS

CHAPTER 1. JURISDICTION AND PROCEDURE

IC 12-26-1-2
Courts having jurisdiction of proceedings under article; exceptions
Sec. 2. Except as provided in sections 3 and 4 of this chapter, the following Indiana courts have jurisdiction over a proceeding under this article:
(1) A court having probate jurisdiction.
(2) A superior court in a county in which the circuit court has exclusive probate jurisdiction.
(3) A mental health division of a superior court to the extent the mental health division has jurisdiction under IC 33-33-49.
As added by P.L.2-1992, SEC.20. Amended by P.L.16-1995, SEC.4; P.L.98-2004, SEC.94; P.L.201-2011, SEC.9.

IC 12-26-1-3
Hearing required to be held by IC 35-36-2-4
Sec. 3. A court that conducted the trial has jurisdiction over a hearing required to be held by IC 35-36-2-4. The court retains jurisdiction over the individual held under IC 35-36-2-4 until the completion of the commitment hearing. After completion of the commitment hearing, jurisdiction is transferred to a court having jurisdiction under section 2 of this chapter and all subsequent petitions or motions shall be filed with the court to which the proceeding is transferred. The file of the commitment hearing also shall be transferred from the committing court to the court having probate jurisdiction.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-4
Juvenile court; placement only in child caring institutions; transfer of proceedings
Sec. 4. (a) A juvenile court has concurrent jurisdiction over

proceedings under this article that involve a child.
(b) The juvenile court may not commit or temporarily place a child under this article in a facility other than a child caring institution. If the juvenile court determines that commitment or temporary placement of a child in another facility is necessary, the juvenile court shall transfer the proceeding to a court having probate jurisdiction.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-5
Commitment proceedings; acquisition and retention of jurisdiction
Sec. 5. (a) If a commitment proceeding is begun under IC 12-26-3-5, IC 12-26-6-2(a)(1), or IC 12-26-6-2(a)(3), the court acquires jurisdiction over the individual alleged to have a mental illness by service of summons on the individual according to the Indiana Rules of Trial Procedure or by entry of an appearance by the individual.
(b) If an individual is being held under IC 12-26-6-2(a)(2), the court retains jurisdiction over the individual by the court's order for continued detention.
As added by P.L.2-1992, SEC.20. Amended by P.L.99-2007, SEC.122.

IC 12-26-1-6
Conduct of judicial proceedings; rules of procedure
Sec. 6. Except as otherwise provided, a judicial proceeding under this article shall be conducted as other civil proceedings according to the Indiana Rules of Trial Procedure.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-7
Computation of time; application of section
Sec. 7. (a) This section does not apply in the following statutes:
(1) IC 12-26-4.
(2) IC 12-26-11.
(3) IC 12-26-12.
(b) This section does not apply to computation of a period during which an individual may be detained under this article.
(c) In computing time under this article, Saturdays, Sundays, and legal holidays are not included in the computation if the time prescribed is less than fourteen (14) days.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-8
Proceedings under IC 12-26-3-5, IC 12-26-6, or IC 12-26-7; detention of individual
Sec. 8. Upon the filing of a petition for commitment under IC 12-26-6 or IC 12-26-7 or the filing of a report under IC 12-26-3-5, the individual may be detained in an appropriate facility:
(1) by an order of the court pending a hearing; or (2) pending an order of the court under:
(A) IC 12-26-3-6;
(B) IC 12-26-5-10; or
(C) IC 12-26-5-11.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-9
Appeals; persons entitled to take; manner of taking
Sec. 9. (a) In a proceeding involving involuntary detention or commitment under this article, appeals from the final orders or judgments of the court of original jurisdiction may be taken by any of the following:
(1) The individual who is the subject of the proceeding.
(2) A petitioner in the proceeding.
(3) An aggrieved person.
(b) An appeal must be taken in the same manner as any other civil case according to the Indiana Rules of Trial and Appellate Procedure.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-10
Rules
Sec. 10. Each division shall adopt rules under IC 4-22-2 to administer this article.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-11
Forms
Sec. 11. Each division shall prescribe the forms that must be used to administer this article.
As added by P.L.2-1992, SEC.20.



CHAPTER 2. RIGHTS OF PERSONS

IC 12-26-2-2
Notice of hearings; receipt of copies of petitions or orders; presence at hearings; application of section
Sec. 2. (a) This section applies under the following statutes:
(1) IC 12-26-6.
(2) IC 12-26-7.
(3) IC 12-26-12.
(4) IC 12-26-15.
(b) The individual alleged to have a mental illness has the following rights:
(1) To receive adequate notice of a hearing so that the individual or the individual's attorney can prepare for the hearing.
(2) To receive a copy of a petition or an order relating to the individual.
(3) To be present at a hearing relating to the individual. The individual's right under this subdivision is subject to the court's right to do the following:
(A) Remove the individual if the individual is disruptive to the proceedings.
(B) Waive the individual's presence at a hearing if the individual's presence would be injurious to the individual's mental health or well-being.
(4) To be represented by counsel.
As added by P.L.2-1992, SEC.20. Amended by P.L.99-2007, SEC.123.

IC 12-26-2-3
Testimony and witnesses; application of section
Sec. 3. (a) This section applies under the following statutes:
(1) IC 12-26-6.
(2) IC 12-26-7.
(3) IC 12-26-12.
(4) IC 12-26-15.
(b) The individual alleged to have a mental illness, each petitioner, and all other interested individuals shall be given an opportunity to appear at hearings and to testify.
(c) The individual alleged to have a mental illness and each petitioner may present and cross-examine witnesses at hearings.
(d) The court may receive the testimony of any individual.
As added by P.L.2-1992, SEC.20. Amended by P.L.99-2007,

SEC.124.

IC 12-26-2-4
Change of judge; venue not to change; application of section
Sec. 4. (a) This section applies under the following statutes:
(1) IC 12-26-6.
(2) IC 12-26-7.
(3) IC 12-26-12.
(4) IC 12-26-15.
(b) The individual alleged to have a mental illness and a petitioner:
(1) has a right to a change of judge; and
(2) is not entitled to a change of venue from the county.
As added by P.L.2-1992, SEC.20. Amended by P.L.99-2007, SEC.125.

IC 12-26-2-5
Representation by counsel; appointment; proof required by petitioner
Sec. 5. (a) This section applies under the following statutes:
(1) IC 12-26-6.
(2) IC 12-26-7.
(3) IC 12-26-12.
(4) IC 12-26-15.
(b) A petitioner may be represented by counsel.
(c) The court may appoint counsel for a petitioner upon a showing of the petitioner's indigency and the court shall pay for such counsel if appointed.
(d) A petitioner, including a petitioner who is a health care provider under IC 16-18-2-295(b), in the petitioner's individual capacity or as a corporation is not required to be represented by counsel. If a petitioner who is a corporation elects not to be represented by counsel, the individual representing the corporation at the commitment hearing must present the court with written authorization from:
(1) an officer;
(2) a director;
(3) a principal; or
(4) a manager;
of the corporation that authorizes the individual to represent the interest of the corporation in the proceedings.
(e) The petitioner is required to prove by clear and convincing evidence that:
(1) the individual is mentally ill and either dangerous or gravely disabled; and
(2) detention or commitment of that individual is appropriate.
As added by P.L.2-1992, SEC.20. Amended by P.L.1-1993, SEC.152; P.L.2-1995, SEC.60; P.L.6-1995, SEC.21; P.L.256-1999, SEC.2; P.L.14-2000, SEC.33; P.L.1-2007, SEC.126.
IC 12-26-2-6
Participation in proceedings or assisting in detention or care of individual; immunity from liability
Sec. 6. (a) A person who without malice, bad faith, or negligence acts according to this article and:
(1) participates in proceedings for the detention or commitment of an individual; or
(2) assists in the detention, care, and treatment of an individual alleged or adjudged to have a mental illness;
is immune from any civil or criminal liability that might otherwise be imposed as a result of the person's actions.
(b) The immunity provided by this section does not permit a person to do either of the following:
(1) Physically abuse an individual.
(2) Deprive an individual of a personal or civil right except according to this article.
As added by P.L.2-1992, SEC.20. Amended by P.L.99-2007, SEC.126.

IC 12-26-2-7
Child's advocate; immunity from civil liability
Sec. 7. Except for gross misconduct, if a child's advocate performs the advocate's duties in good faith, the advocate is immune from any civil liability that may occur as a result of the advocate's performance of duties.
As added by P.L.2-1992, SEC.20.

IC 12-26-2-8
Detention or commitment; rights not affected
Sec. 8. (a) Detention or commitment of an individual under this article does not deprive the individual of any of the following:
(1) The right to do the following:
(A) Dispose of property.
(B) Execute instruments.
(C) Make purchases.
(D) Enter into contracts.
(E) Give testimony in a court of law.
(F) Vote.
(2) A right of a citizen not listed in subdivision (1).
(b) A procedure is not required for restoration of rights of citizenship of an individual detained or committed under this article.
As added by P.L.2-1992, SEC.20.

IC 12-26-2-9
Refusal to admit; transfer to division
Sec. 9. (a) The superintendent of a state institution may decline to admit an individual if the superintendent determines that there is not available adequate space, treatment staff, and treatment services appropriate to the needs of the individual.
(b) If an individual is refused admission under subsection (a), the

commitment shall be transferred to the appropriate division. The division shall make arrangements for the individual's admission to an appropriate facility.
As added by P.L.2-1992, SEC.20. Amended by P.L.6-1995, SEC.22.



CHAPTER 3. VOLUNTARY TREATMENT

IC 12-26-3-2
Application by parent or legal guardian
Sec. 2. (a) If an individual is less than eighteen (18) years of age, an application under this chapter may be made by the individual's parent or legal guardian.
(b) If an individual is at least eighteen (18) years of age and has a legal guardian, that individual may not be admitted by the individual's legal guardian to a state institution under this chapter.
As added by P.L.2-1992, SEC.20. Amended by P.L.6-1995, SEC.23.

IC 12-26-3-3
Discharge by facility superintendent or by attending physician; grounds
Sec. 3. The superintendent or an individual's attending physician may discharge an individual admitted under this chapter if the superintendent or the attending physician determines that:
(1) care in the facility is not necessary; or
(2) the discharge would contribute to the most effective use of the facility for the care and treatment of individuals with a mental illness.
As added by P.L.2-1992, SEC.20. Amended by P.L.99-2007, SEC.128.

IC 12-26-3-4
Written request for release; time for release
Sec. 4. Except as provided in section 5 of this chapter, an individual who has been admitted to a facility under this chapter shall be released within twenty-four (24) hours of a written request for release made to the superintendent or the individual's attending physician by:
(1) the individual; or
(2) if the individual is less than eighteen (18) years of age, the parent or guardian who applied for the individual's admission to the facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-5 Refusal to release individual; grounds; written report to court
Sec. 5. (a) The superintendent or the attending physician is not required to release an individual under section 4 of this chapter if the superintendent or the attending physician has reason to believe the individual is mentally ill and either dangerous or gravely disabled.
(b) If the superintendent or the attending physician makes a determination under subsection (a), the superintendent or the attending physician must make a written report to a court:
(1) that has jurisdiction;
(2) in the county:
(A) of the residence of the individual; or
(B) where the facility is located; and
(3) not later than five (5) days of receiving the request made under section 4 of this chapter.
(c) A report under subsection (b) must:
(1) state that there is probable cause to believe that the individual is mentally ill and either dangerous or gravely disabled;
(2) state that the individual requires continuing care and treatment in the facility; and
(3) request a hearing on the report.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-6
Receipt by court of written report; setting preliminary hearing; ordering final hearing
Sec. 6. The court shall, within two (2) days from the date of receiving a report made under section 5 of this chapter, do either of the following:
(1) Set a preliminary hearing to determine if there is probable cause to believe that the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of temporary or regular commitment.
(2) Order a final hearing to be held within two (2) days of the order to determine if the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of temporary or regular commitment.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-7
Preliminary hearing; introduction of physician's statement; probable cause finding; discharge or commitment
Sec. 7. (a) A physician's statement may be introduced into evidence at the preliminary hearing without the presence of the physician.
(b) A finding of probable cause may not be entered at the preliminary hearing unless there is oral testimony:
(1) subject to cross-examination; (2) of at least one (1) witness who:
(A) has personally observed the behavior of the individual; and
(B) will testify as to facts supporting a finding that there is probable cause to believe that the individual is in need of temporary or regular commitment.
(c) If after the preliminary hearing the court does not find probable cause, the individual shall be discharged immediately.
(d) If after the preliminary hearing the court finds probable cause to believe that the individual is in need of temporary or regular commitment, the court shall order the detention of the individual in an appropriate facility pending a final hearing.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-8
Final hearing held after preliminary hearing; testimony of examining physician; waiver
Sec. 8. (a) If the court sets a preliminary hearing under section 6(1) of this chapter, a final hearing shall be held not later than ten (10) days after the date of the preliminary hearing.
(b) At the final hearing, an individual may not be found in need of temporary or regular commitment unless at least one (1) physician who has personally examined the individual testifies at the hearing.
(c) The testimony required by subsection (b) may be waived by the individual if the waiver is voluntarily and knowingly given.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-9
Temporary or regular commitment
Sec. 9. (a) If an individual has not previously been the subject of a commitment proceeding, the court may only order temporary commitment.
(b) If an individual has previously been the subject of a commitment proceeding, the court may order a regular commitment if a longer period of treatment is warranted.
As added by P.L.2-1992, SEC.20.



CHAPTER 4. IMMEDIATE DETENTION

IC 12-26-4-1.5
Court's authority to order an individual transported for psychological evaluation
Sec. 1.5. If a court has reasonable grounds to believe that an individual:
(1) has a mental illness;
(2) is dangerous; and
(3) is in immediate need of hospitalization and treatment;
the court may order a law enforcement officer to transport the individual to the nearest appropriate facility for a preliminary medical and psychological evaluation. The individual may not be transported to a state institution.
As added by P.L.62-2012, SEC.1.

IC 12-26-4-2
Law enforcement officers; written statement of reasonable grounds
Sec. 2. A law enforcement officer who transports an individual to a facility under section 1 of this chapter shall submit to the facility a written statement containing the basis for the officer's conclusion that reasonable grounds exist under this chapter.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-3
Law enforcement officers; written statement of reasonable grounds; filing
Sec. 3. The statement required by section 2 of this chapter shall be filed with both of the following:
(1) The individual's records at the facility.
(2) The appropriate court if action relating to any charges filed by the officer against the individual is pursued.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-4 Emergency treatment
Sec. 4. The superintendent of the facility or a physician may furnish emergency treatment necessary to preserve the health and safety of the individual detained.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-5
Length of detention
Sec. 5. Except as provided in section 6 of this chapter, an individual may not be detained under this chapter for more than twenty-four (24) hours from the time of admission to the facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-6
Detaining individual for more than 24 hours; emergency detention application
Sec. 6. If the superintendent or the attending physician believes the individual should be detained for more than twenty-four (24) hours from time of admission to the facility, the superintendent or the physician must have an application filed for emergency detention under IC 12-26-5 immediately upon the earlier of the following:
(1) A judge becomes available.
(2) Within seventy-two (72) hours of admission to the facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-7
Discharge
Sec. 7. An individual detained under this chapter shall be discharged if either the attending physician or superintendent believes detention is no longer necessary.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-8
Detention in addition to detention under IC 12-26-5
Sec. 8. A period of detention under this chapter is in addition to a period of detention under IC 12-26-5.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-9
County required to pay certain costs if an individual is determined not to be mentally ill
Sec. 9. If it is determined that there were not reasonable grounds to believe that an individual had a mental illness and was dangerous when taken into custody and transported to a facility to be detained under section 1.5 of this chapter, the costs of transportation to the facility and care and maintenance in the facility during the period of detention shall be paid by the county in which the individual was taken into custody.
As added by P.L.62-2012, SEC.2.



CHAPTER 5. EMERGENCY DETENTION

IC 12-26-5-2
Judicial officer; endorsement of application; police officer authorized to take individual into custody; transportation to facility
Sec. 2. (a) If a judicial officer authorized to issue a warrant for arrest in the county in which the individual is present endorses an application made under section 1 of this chapter, the application authorizes a police officer to take the individual into custody and transport the individual to a facility.
(b) The expense of transportation under this section shall be paid by the county in which the individual is present.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-3
Examination and treatment of detained individual
Sec. 3. An individual detained under this chapter may be examined and given emergency treatment necessary to do the following:
(1) Preserve the health and safety of the individual.
(2) Protect other persons and property.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-4
Determination during detention that probable cause does not exist; report Sec. 4. If during a detention period under this chapter the superintendent or the attending physician determines that there is not probable cause to believe the individual is mentally ill and either dangerous or gravely disabled, a report shall be made under section 5 of this chapter.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-5
Written report to court
Sec. 5. Before the end of a detention period under this chapter, the superintendent of the facility or the individual's attending physician shall make a written report to the court. The report must contain both of the following:
(1) A statement that the individual has been examined.
(2) A statement whether there is probable cause to believe that the individual:
(A) is mentally ill and either dangerous or gravely disabled; and
(B) requires continuing care and treatment.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-6
Written report; no probable cause; discharge; record
Sec. 6. (a) If a report made under section 5 of this chapter states there is not probable cause, the individual shall be discharged from the facility.
(b) The report shall be made part of the individual's record.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-7
Written report; probable cause; recommendations; hearing; detention pending hearing
Sec. 7. If a report made under section 5 of this chapter states there is probable cause, the report shall recommend both of the following:
(1) That the court hold a hearing to determine whether:
(A) the individual is mentally ill and either dangerous or gravely disabled; and
(B) there is a need for continuing involuntary detention.
(2) That the individual be detained in the facility pending the hearing.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-8
Written report; consideration and action by court; time
Sec. 8. The court shall consider and act upon a report described in section 7 of this chapter within twenty-four (24) hours of receiving the report.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-9 Written report; action by court; release of individual; preliminary or final hearing ordered
Sec. 9. (a) After receiving a report described in section 7 of this chapter, the court may do any of the following:
(1) Order the individual released.
(2) Order the individual's continued detention pending a preliminary hearing. The purpose of a hearing under this subdivision is to determine if there is probable cause to believe that the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of temporary or regular commitment.
(3) Order a final hearing. The purpose of a hearing ordered under this subdivision is to determine if the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of temporary or regular commitment.
(b) A hearing ordered under subsection (a) must be held not later than two (2) days after the order.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-10
Preliminary hearing; introduction of physician's statement; probable cause finding; discharge; detention pending final hearing
Sec. 10. (a) A physician's statement may be introduced into evidence at the preliminary hearing held under section 9(a)(2) of this chapter without the presence of the physician.
(b) A finding of probable cause may not be entered at a preliminary hearing unless there is oral testimony:
(1) subject to cross-examination; and
(2) of at least one (1) witness who:
(A) has personally observed the behavior of the individual; and
(B) will testify to facts supporting a finding that there is probable cause to believe that the individual is in need of temporary or regular commitment.
(c) At the conclusion of the preliminary hearing, if the court does not find probable cause, the individual shall be immediately discharged.
(d) If the court finds at the conclusion of the preliminary hearing probable cause to believe that the individual needs temporary or regular commitment, the court shall order the detention of the individual in an appropriate facility pending a final hearing.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-11
Final hearing; time; testimony of examining physician; waiver; temporary or permanent commitment
Sec. 11. (a) A final hearing required by section 10(d) of this chapter shall be held within ten (10) days of the date of the

preliminary hearing.
(b) At a final hearing, an individual may not be found in need of temporary or regular commitment unless at least one (1) physician who has personally examined the individual testifies at the hearing. This testimony may be waived by the individual if the waiver is voluntarily and knowingly given.
(c) If an individual has not previously been the subject of a commitment proceeding, the court may order only a temporary commitment.
(d) If an individual has previously been the subject of a commitment proceeding, the court may order a regular commitment if a longer period of treatment is warranted.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-12
Determination of absence of probable cause when individual taken into custody; transportation, care, and maintenance costs
Sec. 12. If it is determined that there was not probable cause to believe that an individual had a mental illness and was dangerous when taken into custody and transported to the facility to be detained, the costs of transportation to and care and maintenance in the facility during the period of detention shall be paid by the county in which the individual was taken into custody.
As added by P.L.2-1992, SEC.20. Amended by P.L.99-2007, SEC.130.



CHAPTER 6. TEMPORARY COMMITMENT

IC 12-26-6-2
Methods by which commitment proceedings may be begun
Sec. 2. (a) A commitment under this chapter may be begun by any of the following methods:
(1) Upon request of the superintendent under IC 12-26-3-5.
(2) An order of the court having jurisdiction over the individual following emergency detention.
(3) Filing a petition with a court having jurisdiction in the county:
(A) of residence of the individual; or
(B) where the individual may be found.
(b) A petitioner under subsection (a)(3) must be at least eighteen (18) years of age.
(c) A petition under subsection (a)(3) must include a physician's written statement stating both of the following:
(1) The physician has examined the individual within the past thirty (30) days.
(2) The physician believes the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of custody, care, or treatment in an appropriate facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-3
Notice of hearing
Sec. 3. (a) Notice of a hearing under this chapter shall be given to all of the following:
(1) The individual.
(2) The petitioner.
(3) The superintendent or the chief executive officer of a facility having care or custody of the individual.
(b) The notice required by subsection (a) must state the time, place, and date of the hearing.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-4
Hearing date
Sec. 4. (a) Within three (3) days after a proceeding is begun under

this chapter, the court shall enter an order setting a hearing date.
(b) If the proceeding was begun under section 2(a)(3) of this chapter, the hearing date set under subsection (a) must be more than one (1) day but less than fourteen (14) days from the date of notice.
(c) If the proceeding was begun under section 2(a)(1) or 2(a)(2) of this chapter, the hearing shall be held within ten (10) days after issuance of the order.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-5
Hearing site
Sec. 5. The court may hold the hearing at a facility or other suitable place not likely to have a harmful effect on the individual's health or well-being.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-6
Appointment of physician; examination of individual; report
Sec. 6. The court may appoint a physician to do the following:
(1) Examine the individual.
(2) Report, before the hearing, the physician's opinion as to the following:
(A) Whether the individual is mentally ill and either dangerous or gravely disabled.
(B) Whether the individual needs temporary commitment to a facility for diagnosis, care, and treatment.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-7
Report; dismissal of petition
Sec. 7. If a report made under section 6 of this chapter is that the individual is not either dangerous or gravely disabled, the court may terminate the proceedings and dismiss the petition. Otherwise, the hearing shall proceed as scheduled or as continued by the court.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-8
Order of commitment
Sec. 8. (a) If, upon the completion of the hearing and consideration of the record, the court finds that the individual is mentally ill and either dangerous or gravely disabled, the court may order the individual to:
(1) be committed to an appropriate facility; or
(2) enter an outpatient treatment program under IC 12-26-14 for a period of not more than ninety (90) days.
(b) The court's order must require that the superintendent of the facility or the attending physician file a treatment plan with the court within fifteen (15) days of the individual's admission to the facility under a commitment order.
(c) If the commitment ordered under subsection (a) is to a state

institution administered by the division of mental health and addiction, the record of commitment proceedings must include a report from a community mental health center stating both of the following:
(1) That the community mental health center has evaluated the individual.
(2) That commitment to a state institution administered by the division of mental health and addiction under this chapter is appropriate.
(d) The physician who makes the statement required by section 2(c) of this chapter may be affiliated with the community mental health center that submits to the court the report required by subsection (c).
(e) If the commitment is of an adult to a research bed at Larue D. Carter Memorial Hospital as set forth in IC 12-21-2-3, the report from a community mental health center is not required.
(f) If a commitment ordered under subsection (a) is to a state institution administered by the division of disability and rehabilitative services, the record of commitment proceedings must include a report from a service coordinator employed by the division of disability and rehabilitative services stating that, based on a diagnostic assessment of the individual, commitment to a state institution administered by the division of disability and rehabilitative services under this chapter is appropriate.
(g) If the court makes a finding under subsection (a) (including a finding in reference to a child under IC 31-37-18-3), the court shall transmit any information required by the division of state court administration to the division of state court administration for transmission to the NICS (as defined in IC 35-47-2.5-2.5) in accordance with IC 33-24-6-3.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.57; P.L.6-1995, SEC.24; P.L.24-1997, SEC.57; P.L.215-2001, SEC.72; P.L.141-2006, SEC.67; P.L.110-2009, SEC.7.

IC 12-26-6-9
Discharge before end of commitment period; notification of court
Sec. 9. (a) Unless the court has entered an order under IC 12-26-12-1, the superintendent or the attending physician may discharge the individual before the end of the commitment period if the superintendent or attending physician determines that the individual is not mentally ill and either dangerous or gravely disabled.
(b) If an individual is discharged under subsection (a), the superintendent or the attending physician shall notify the court, and the court shall enter an order terminating the commitment.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-10
Additional commitment period; proceedings
Sec. 10. (a) The period of commitment of an individual under this

chapter may be extended for one (1) additional period of not more than ninety (90) days through a proceeding under this section.
(b) A proceeding under this section must be begun before the end of the first period of commitment.
(c) A proceeding under this section may be begun by filing with the court a report by the attending physician or superintendent that states that the individual continues to be:
(1) mentally ill and either dangerous or gravely disabled; and
(2) in need of continuing custody, care, or treatment in the facility for an additional period of not more than ninety (90) days.
(d) Upon receiving a report under subsection (c), the court shall set a hearing on the report.
(e) The hearing required by subsection (d) must be held before the end of the current commitment period.
(f) Notice of the hearing required by subsection (d) shall be given to the committed individual and all other interested individuals at least five (5) days before the hearing date.
(g) A committed individual's rights and a petitioner's rights and hearing procedures are the same as those provided for the first period of commitment.
(h) If at the completion of the hearing and the consideration of the record the individual is found to be:
(1) mentally ill and either dangerous or gravely disabled; and
(2) in need of continuing custody, care, or treatment in the facility;
the court may order the individual's continuing custody, care, or treatment in the facility for one (1) additional period of not more than ninety (90) days.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-11
Report required of facility superintendent or attending physician before end of commitment period
Sec. 11. At least twenty (20) days before the end of the first or second temporary commitment period, the superintendent of the facility or the attending physician shall make a report to the court that states all of the following:
(1) The mental condition of the individual.
(2) Whether the individual is dangerous or gravely disabled.
(3) Whether the individual needs continuing care and treatment in a facility for a period of more than ninety (90) days.
As added by P.L.2-1992, SEC.20.



CHAPTER 7. REGULAR COMMITMENT

IC 12-26-7-2
Application of section; commitment of persons apparently suffering from chronic mental illness; initiation of proceedings; petition
Sec. 2. (a) This section does not apply to the commitment of an individual if the individual has previously been committed under IC 12-26-6.
(b) A proceeding for the commitment of an individual who appears to be suffering from a chronic mental illness may be begun by filing with a court having jurisdiction a written petition by any of the following:
(1) A health officer.
(2) A police officer.
(3) A friend of the individual.
(4) A relative of the individual.
(5) The spouse of the individual.
(6) A guardian of the individual.
(7) The superintendent of a facility where the individual is present.
(8) A prosecuting attorney in accordance with IC 35-36-2-4.
(9) A prosecuting attorney or the attorney for a county office if civil commitment proceedings are initiated under IC 31-34-19-3 or IC 31-37-18-3.
(10) A third party that contracts with the division of mental health and addiction to provide competency restoration services to a defendant under IC 35-36-3-3 or IC 35-36-3-4.
As added by P.L.2-1992, SEC.20. Amended by P.L.4-1993, SEC.203; P.L.5-1993, SEC.216; P.L.1-1997, SEC.86; P.L.77-2004, SEC.1.

IC 12-26-7-3
Petition; physician's written statement; reports
Sec. 3. (a) A petition filed under section 2 of this chapter must include a physician's written statement that states both of the following:
(1) The physician has examined the individual within the past thirty (30) days. (2) The physician believes that the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of custody, care, or treatment in a facility for a period expected to be more than ninety (90) days.
(b) Except as provided in subsection (d), if the commitment is to a state institution administered by the division of mental health and addiction, the record of the proceedings must include a report from a community mental health center stating both of the following:
(1) The community mental health center has evaluated the individual.
(2) Commitment to a state institution administered by the division of mental health and addiction under this chapter is appropriate.
(c) The physician who makes the statement required by subsection (a) may be affiliated with the community mental health center that makes the report required by subsection (b).
(d) If the commitment is of an adult to a research bed at Larue D. Carter Memorial Hospital, as set forth in IC 12-21-2-3, the report from a community mental health center is not required.
(e) If a commitment ordered under subsection (a) is to a state institution administered by the division of disability and rehabilitative services, the record of commitment proceedings must include a report from a service coordinator employed by the division of disability and rehabilitative services stating that, based on a diagnostic assessment of the individual, commitment to a state institution administered by the division of disability and rehabilitative services under this chapter is appropriate.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.58; P.L.6-1995, SEC.25; P.L.24-1997, SEC.58; P.L.215-2001, SEC.73; P.L.141-2006, SEC.68.

IC 12-26-7-4
Hearing date; rights of subject individual; hearing procedures
Sec. 4. (a) Upon receiving:
(1) a petition under section 2 of this chapter; or
(2) a report under IC 12-26-6-11 that recommends treatment in a facility for more than ninety (90) days;
the court shall enter an order setting a hearing date.
(b) If an individual is currently under a commitment order, the hearing required by subsection (a) must be held before the expiration of the current commitment period. Notice of a hearing under this subsection shall be given to the individual and all other interested persons at least five (5) days before the hearing date.
(c) The rights of an individual who is the subject of a proceeding under this chapter and of a petitioner are the same as provided in IC 12-26-6.
(d) Hearing procedures are the same as those provided in IC 12-26-6.
As added by P.L.2-1992, SEC.20.
IC 12-26-7-5
Finding that individual is mentally ill and either dangerous or gravely disabled; order for treatment; duration of order; transmittal of information to NICS
Sec. 5. (a) If at the completion of the hearing and the consideration of the record an individual is found to be mentally ill and either dangerous or gravely disabled, the court may enter either of the following orders:
(1) For the individual's custody, care, or treatment, or continued custody, care, or treatment in an appropriate facility.
(2) For the individual to enter an outpatient therapy program under IC 12-26-14.
(b) An order entered under subsection (a) continues until any of the following occurs:
(1) The individual has been:
(A) discharged from the facility; or
(B) released from the therapy program.
(2) The court enters an order:
(A) terminating the commitment; or
(B) releasing the individual from the therapy program.
(c) If the court makes a finding under subsection (a), the court shall transmit any information required by the division of state court administration to the division of state court administration for transmission to the NICS (as defined in IC 35-47-2.5-2.5) in accordance with IC 33-24-6-3.
As added by P.L.2-1992, SEC.20. Amended by P.L.110-2009, SEC.8.



CHAPTER 8. COMMITMENT OF A CHILD

IC 12-26-8-2
Advocate; officer of juvenile court
Sec. 2. A child's advocate is an officer of the juvenile court for the purpose of representing the child's interests.
As added by P.L.2-1992, SEC.20.

IC 12-26-8-3
Representation of advocate by counsel; appointment of counsel
Sec. 3. (a) A child's advocate may be represented by an attorney.
(b) If necessary to protect the child's interests, the juvenile court may appoint an attorney to represent an advocate of a child. The court may appoint only one (1) attorney under this subsection.
As added by P.L.2-1992, SEC.20.

IC 12-26-8-4
Commitment of child; review by advocate; assistance provided by facility superintendent
Sec. 4. (a) Within thirty (30) days after a child is first committed to a facility by a juvenile court, the child's advocate shall do all of the following:
(1) Visit the facility.
(2) Evaluate the services delivered to the child.
(3) Evaluate whether the commitment continues to be appropriate for the child.
(b) The child's advocate shall conduct a review similar to that required under subsection (a):
(1) sixty (60) days after the child is first committed; (2) six (6) months after the child is first committed; and
(3) every six (6) months after the review required by subdivision (2).
(c) The superintendent of the facility shall provide necessary assistance to carry out the reviews required by this section.
As added by P.L.2-1992, SEC.20.

IC 12-26-8-5
Advocate reviews; report; recipients of report
Sec. 5. The child's advocate shall submit a report of each review required by section 4 of this chapter to all of the following:
(1) The committing juvenile court.
(2) The superintendent of the facility.
(3) A county office that has wardship of the child.
(4) Each party to the commitment proceeding.
As added by P.L.2-1992, SEC.20. Amended by P.L.4-1993, SEC.204; P.L.5-1993, SEC.217.

IC 12-26-8-6
Advocate; access to reports relevant to child; confidential reports
Sec. 6. (a) A child's advocate shall be given access to all reports relevant to the child.
(b) IC 31-39-2 applies to the release of reports that are confidential under IC 31-39-1.
As added by P.L.2-1992, SEC.20. Amended by P.L.1-1997, SEC.87.

IC 12-26-8-7
Payment of fees to be made under IC 31-6-4-18
Sec. 7. Payment of any fees shall be made under IC 31-40.
As added by P.L.2-1992, SEC.20. Amended by P.L.1-1997, SEC.88.

IC 12-26-8-8
Obligations of county offices to children under custody or supervision committed to state institutions
Sec. 8. If a child under the custody or supervision of a county office is committed to a state institution, the court may not release the county office from the county office's obligations to the child unless the court appoints a guardian for the child under IC 12-26-16.
As added by P.L.2-1992, SEC.20. Amended by P.L.4-1993, SEC.205; P.L.5-1993, SEC.218.

IC 12-26-8-9
Repealed
(Repealed by P.L.128-2012, SEC.18.)



CHAPTER 9. COMMITMENT TO FACILITIES OWNED BY THE UNITED STATES GOVERNMENT

IC 12-26-9-2
Federal facility defined
Sec. 2. As used in this chapter, "federal facility" refers to a facility owned by the United States.
As added by P.L.2-1992, SEC.20.

IC 12-26-9-3
Court communications with federal department concerning availability of federal facilities and individual's eligibility for commitment
Sec. 3. If it is determined in a proceeding under this article that an individual:
(1) is mentally ill and either dangerous or gravely disabled;
(2) should be committed to a facility for custody, care, and treatment; and
(3) is a veteran who may be eligible for treatment in a federal facility;
the court may communicate with the federal department concerning the availability of federal facilities and the individual's eligibility to be committed to a federal facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-9-4
Commitment to federal facility
Sec. 4. Upon receiving information concerning availability and eligibility from the federal department, the court may commit an individual to a federal facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-9-5
Admission to federal facility; individual subject to rules and regulations of the facility
Sec. 5. Upon admission to a federal facility, an individual is subject to the rules and regulations of the federal facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-9-6
Federal facility hospital officers; powers with respect to detention and custody of individuals
Sec. 6. The hospital officers of a federal facility have the same

powers exercised by a superintendent under this article with respect to the detention and custody of an individual.
As added by P.L.2-1992, SEC.20.



CHAPTER 10. CARE PENDING ADMISSION TO A FACILITY

IC 12-26-10-2
Temporary placement; least restrictive suitable facility
Sec. 2. The court may order temporary placement of the individual in the least restrictive suitable facility pending admission to a facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-10-3
Confinement in county jail
Sec. 3. An individual may not be confined in a county jail unless all the following apply:
(1) The individual is found to be dangerous and violent.
(2) There is no other suitable facility available pending admission to a facility.
(3) The court so orders.
As added by P.L.2-1992, SEC.20.

IC 12-26-10-4
Order that assistance be furnished and paid for out of county general fund
Sec. 4. If the comfort and the care of an individual are not otherwise provided:
(1) from the individual's estate;
(2) by the individual's relatives or friends; or
(3) through financial assistance from the department of child services or the division of family resources;
the court may order the assistance furnished and paid for out of the general fund of the county.
As added by P.L.2-1992, SEC.20. Amended by P.L.4-1993, SEC.207; P.L.5-1993, SEC.220; P.L.145-2006, SEC.126; P.L.146-2008, SEC.418.



CHAPTER 11. TRANSFER OF AN INDIVIDUAL

IC 12-26-11-2
Declining to admit individual; grounds
Sec. 2. The superintendent of a facility to which the commitment of an individual is to be transferred may decline to admit the individual if the superintendent determines that adequate space, treatment staff, or treatment facilities appropriate to the needs of the individual are not available.
As added by P.L.2-1992, SEC.20.

IC 12-26-11-3
Medical and treatment records; providing copies to facilities to which individuals transferred
Sec. 3. If an individual is transferred under section 1 of this chapter, the transferring facility shall provide a copy of the individual's current medical and treatment records to the facility to which the commitment of the individual is transferred.
As added by P.L.2-1992, SEC.20.

IC 12-26-11-3.5
Transfer from state institution to nonstate community or facility; planning and facilitating transition
Sec. 3.5. If an individual is transferred under section 1 of this

chapter from a state institution administered by the division of mental health and addiction, the gatekeeper for the individual shall facilitate and plan, together with the individual and state institution, the individual's transition to the community or to another facility if the facility is not a state institution administered by the division of mental health and addiction.
As added by P.L.6-1995, SEC.26. Amended by P.L.215-2001, SEC.74.

IC 12-26-11-4
Notice of transfer; persons notified
Sec. 4. If the commitment of an individual is transferred to another facility under section 1 of this chapter, the transferring facility shall give written notice to each of the following:
(1) The individual's legal guardian.
(2) The individual's parents.
(3) The individual's spouse.
(4) The individual's attorney, if any.
As added by P.L.2-1992, SEC.20.

IC 12-26-11-5
Transfer to substantially more restrictive environment; administrative hearing
Sec. 5. (a) As used in this section, "substantially more restrictive environment" means another facility or that part of a facility that is designated as the place providing maximum security for patients.
(b) If the transfer of the commitment of an individual is to a substantially more restrictive environment, the transferring facility shall provide the individual with an opportunity for an administrative hearing within ten (10) days after the transfer.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.59.

IC 12-26-11-6
Petition to set aside transfer
Sec. 6. An individual whose commitment is transferred under section 1 of this chapter may, within thirty (30) days after the transfer, petition the committing court for an order setting aside the transfer and ordering the individual and the individual's medical and treatment records returned to the facility to which the court originally committed the individual.
As added by P.L.2-1992, SEC.20.



CHAPTER 12. NOTICE OF DISCHARGE OF AN INDIVIDUAL

IC 12-26-12-2
Request by petitioner for hearing; notification of superintendent
Sec. 2. (a) Within ten (10) days after receiving a notice under section 1 of this chapter, the petitioner may file a petition with the court that ordered the committed individual's commitment requesting a hearing to determine whether the individual should be discharged.
(b) The petitioner must notify the superintendent of a petition filed with the court under subsection (a).
As added by P.L.2-1992, SEC.20.

IC 12-26-12-3
Absence of hearing request notice; discharge of individual
Sec. 3. If the superintendent does not receive notice of a request for a hearing within ten (10) days after notice was given under section 2 of this chapter, the committed individual shall be discharged unless the superintendent determines that the individual is mentally ill and either dangerous or gravely disabled.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-4
Receipt by superintendent of hearing request notice; discharge of individual
Sec. 4. If the superintendent is notified of a petition under section 2 of this chapter, the committed individual may not be discharged except as provided in this chapter.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-5
Petition; hearing date; failure to hold timely hearing; discharge of individual
Sec. 5. (a) If the court receives a petition under section 2 of this chapter, the court shall set a hearing date. (b) The hearing date set under subsection (a) must be within twenty (20) days after the petition is filed.
(c) If a hearing is not held within twenty (20) days of the filing of the petition, the committed individual shall be discharged unless either of the following apply:
(1) The individual agrees to a continuance.
(2) The superintendent determines that the individual is mentally ill and either dangerous or gravely disabled.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-6
Hearing; evidence; procedure; rights of committed individual
Sec. 6. At the hearing:
(1) the petitioner is entitled to present evidence concerning the committed individual's mental or physical condition;
(2) the procedure is the same as provided in IC 12-26-6; and
(3) the committed individual's rights are the same as provided in IC 12-26-6.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-7
Finding that individual is not mentally ill and either dangerous or gravely disabled; discharge
Sec. 7. The court shall order the discharge of a committed individual and terminate the commitment if the court finds that the individual is not mentally ill and either dangerous or gravely disabled.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-8
Appointment of guardian
Sec. 8. If the court does not order the discharge of the committed individual under section 7 of this chapter, the court may appoint a guardian to provide for the individual's continued care.
As added by P.L.2-1992, SEC.20.



CHAPTER 13. LEAVE FROM CONFINEMENT AND DISCHARGE

IC 12-26-13-2
Discharge notice given to committing court; record entry by court
Sec. 2. Upon the discharge of an individual committed under this article, the superintendent of the facility shall notify the committing court of the date of the discharge. The court shall make an entry on the record indicating the date of discharge.
As added by P.L.2-1992, SEC.20.



CHAPTER 14. OUTPATIENT THERAPY

IC 12-26-14-2
Representation by program representative that individual may enter program
Sec. 2. Before the court may issue an order under section 1 of this chapter, a representative of an outpatient therapy program approved by the court must represent to the court that the individual may enter that program immediately.
As added by P.L.2-1992, SEC.20.

IC 12-26-14-3
Ordering compliance with program
Sec. 3. The court may require an individual ordered to enter an outpatient therapy program under section 1 of this chapter to do the following:
(1) Follow the therapy program the individual enters.
(2) Attend each medical and psychiatric appointment made for the individual.
(3) Reside at a location determined by the court.
(4) Comply with other conditions determined by the court.
As added by P.L.2-1992, SEC.20.

IC 12-26-14-4
Reasonable belief that individual has failed to comply with program; notice to court; transfer from outpatient program; transfer to sub-acute stabilization program; jail or prison
Sec. 4. (a) If a staff member of a program involved in the treatment, supervision, or care of an individual ordered to enter an outpatient therapy program under section 1 of this chapter has reason to believe that the individual has failed to comply with the requirements of section 3 of this chapter, the staff member shall

immediately notify the court of the failure to comply.
(b) Except as provided in subsection (c), the individual may be transferred from the outpatient therapy program to one (1) of the following:
(1) The inpatient unit of the facility that has the original commitment.
(2) A community based residential program under IC 12-22-2-3.5.
(c) The individual may not be transferred to a community based residential program under IC 12-22-2-3.5 unless in the opinion of the individual's attending physician:
(1) it is not necessary for the individual to receive acute care inpatient treatment; and
(2) the individual is in need of a community based residential program under IC 12-22-2-3.5.
(d) The individual may not be imprisoned or confined in a jail or correctional facility unless the individual has been placed under arrest.
(e) A facility to which an individual is transferred under subsection (b) shall immediately notify the court of the transfer. A transfer to a facility under subsection (b) is subject to review under section 6 of this chapter upon petition by the individual who was transferred.
As added by P.L.2-1992, SEC.20. Amended by P.L.62-1993, SEC.10; P.L.6-1995, SEC.27; P.L.143-2011, SEC.29.

IC 12-26-14-5
Noncompliance notification; reopening commitment proceeding; review of transfer to sub-acute stabilization program
Sec. 5. (a) Upon receiving notification under section 4 of this chapter, the court shall reopen the original committment proceeding and determine whether the:
(1) individual:
(A) has failed to comply with the requirements of section 3 of this chapter;
(B) is mentally ill and either dangerous or gravely disabled; and
(C) should be committed to a facility under this article; or
(2) individual should continue to be maintained on an outpatient commitment, subject to an additional court order that:
(A) requires a law enforcement officer to apprehend and transport the individual to a facility for treatment; and
(B) applies:
(i) after notification to the court by the facility or provider responsible for the individual's commitment; and
(ii) whenever the individual fails to attend a scheduled outpatient appointment or fails to comply with a condition of the outpatient commitment.
(b) If the court receives notice of a transfer under section 4(e) of this chapter, the court may conduct a review to determine the validity

of the transfer.
As added by P.L.2-1992, SEC.20. Amended by P.L.62-1993, SEC.11; P.L.6-1995, SEC.28; P.L.121-1996, SEC.1.

IC 12-26-14-6
Order to enter therapy; review of order and release from program; intervals and conditions
Sec. 6. If an individual is ordered to enter a therapy program under section 1 of this chapter, the individual is entitled to review of the order and release from the program at the same intervals and under the same conditions as an individual committed under:
(1) IC 12-26-6 if the therapy order is issued under that chapter; or
(2) IC 12-26-7 if the therapy order is issued under that chapter.
As added by P.L.2-1992, SEC.20.

IC 12-26-14-7
Committed individuals; placement on outpatient status for remainder of commitment period
Sec. 7. If an individual:
(1) has been committed under IC 12-26-6 or IC 12-26-7;
(2) is likely to benefit from a therapy program designed to decrease the individual's dangerousness or grave disability;
(3) is not likely to be either dangerous or gravely disabled if the individual continues to follow the therapy program; and
(4) is recommended for an outpatient therapy program by the individual's attending or examining physician;
the superintendent of the facility in which the individual is committed or the court at the time of commitment may place the individual on outpatient status for the remainder of the individual's commitment period, subject to the conditions of outpatient therapy programs under section 8 of this chapter.
As added by P.L.2-1992, SEC.20. Amended by P.L.62-1993, SEC.12.

IC 12-26-14-8
Committed individual placed on outpatient status; compliance with program
Sec. 8. An individual placed on outpatient status under section 7 of this chapter may be required to do the following:
(1) Follow the therapy program designed by the facility in which the individual has been placed.
(2) Attend any medical or psychiatric appointments made for the individual with respect to the individual's psychiatric condition.
(3) Reside at a place designated by the superintendent.
As added by P.L.2-1992, SEC.20.

IC 12-26-14-9
Failure to comply with program; return to facility or transfer to sub-acute stabilization program Sec. 9. If the individual's attending or examining physician determines that the individual has failed to comply with the requirements under section 8 of this chapter and is likely to be dangerous or gravely disabled, the individual:
(1) may, in accordance with IC 12-24-8, be returned to the facility to which the individual is committed under this article as an inpatient; or
(2) may be transferred to a short term sub-acute stabilization treatment program under this chapter.
As added by P.L.2-1992, SEC.20. Amended by P.L.62-1993, SEC.13.

IC 12-26-14-10
Return to facility; hearing; hearing officer; appeal to committing court
Sec. 10. (a) After an individual has been returned to the facility to which the individual is committed under this article, the director shall conduct a hearing under IC 4-21.5-3 to determine whether:
(1) the individual has failed to comply with the requirements described in section 8 of this chapter;
(2) the individual is in need of inpatient treatment; and
(3) the individual's outpatient status should be revoked.
(b) A hearing required by subsection (a) may be conducted by a hearing officer appointed by the director.
(c) An individual may appeal under IC 4-21.5-5 a determination of the hearing officer by filing a petition with the court that committed the individual under IC 12-26-6 or IC 12-26-7.
As added by P.L.2-1992, SEC.20.



CHAPTER 15. REVIEW OF COMMITMENT

or understanding a notice provided for in this section.
(f) A commitment order issued by a court under IC 35-36-2-4 and this article must include the following:
(1) The mailing address, electronic mail address, facsimile number, and telephone number of the following:
(A) The petitioner who filed the petition under IC 35-36-2-4.
(B) Any other person designated by the court.
(2) The notice requirements set forth in this section.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.61; P.L.77-2004, SEC.2.

IC 12-26-15-2
Receipt by court of review; options; appointment of guardian
Sec. 2. (a) Upon receipt of the report required by section 1 of this chapter, the court shall do one (1) of the following:
(1) Order the individual's continued custody, care, and treatment in the appropriate facility or therapy program.
(2) Terminate the commitment or release the individual from the therapy program.
(3) Conduct a hearing under IC 12-26-12.
(b) The court may, in order to make provision for the individual's continued care, appoint a guardian for the individual.
As added by P.L.2-1992, SEC.20.

IC 12-26-15-3
Requesting hearing for review or dismissal of commitment or order; frequency of commitment reviews; hearing date
Sec. 3. (a) Upon receiving a copy of the court order, the individual or the individual's representative may request a hearing for review or dismissal of the commitment or order concerning the therapy program. The right to review of the regular commitment or therapy order is limited to one (1) review each year, unless the court determines that there is good cause for an additional review.
(b) When a hearing request is received, the court shall set a hearing date and provide at least five (5) days notice to all of the following:
(1) The individual.
(2) The individual's counsel.
(3) Other interested parties.
As added by P.L.2-1992, SEC.20.

IC 12-26-15-4
Rights of committed individual; hearing procedures
Sec. 4. (a) The rights of a committed individual are the same as those provided in IC 12-26-6.
(b) Hearing procedures for a hearing under this chapter are the same as those provided in IC 12-26-6.
As added by P.L.2-1992, SEC.20.

IC 12-26-15-5 Discharge before end of commitment period or court ordered therapy program period; notice to court of discharge or release from therapy program
Sec. 5. (a) Unless the court has entered an order under IC 12-26-12, the individual may be discharged before the end of the commitment period or court ordered therapy program period if either of the following apply:
(1) The superintendent or the attending physician determines that the individual is not mentally ill and either dangerous or gravely disabled.
(2) The superintendent determines, with the written consent of the attending physician, that the individual will enter a facility that provides more appropriate care and treatment immediately following the individual's discharge.
(b) If an individual is discharged or released from a therapy program under this section, the superintendent or the attending physician shall notify the court. The court shall enter an order terminating the commitment or releasing the individual from the therapy program.
As added by P.L.2-1992, SEC.20.



CHAPTER 16. GUARDIANSHIPS

IC 12-26-16-2
Application of law governing guardianships
Sec. 2. A guardianship established under section 1 of this chapter shall be established under the applicable Indiana law governing guardianships.
As added by P.L.2-1992, SEC.20.






ARTICLE 27. RIGHTS OF INDIVIDUALS BEING TREATED FOR MENTAL ILLNESS OR DEVELOPMENTAL DISABILITIES

CHAPTER 1. APPLICATION

IC 12-27-1-2
Individuals receiving services or training under department of correction
Sec. 2. This article does not apply to an individual receiving mental health services or developmental training under the department of correction.
As added by P.L.2-1992, SEC.21.

IC 12-27-1-3
Private practitioners or other persons; election to be subject to article
Sec. 3. A private practitioner or other person not covered by this article may elect to be subject to this article by notifying the director of the appropriate division in writing of the election.
As added by P.L.2-1992, SEC.21.

IC 12-27-1-4
Rules
Sec. 4. Each division shall adopt rules under IC 4-22-2 to implement this article.
As added by P.L.2-1992, SEC.21.



CHAPTER 2. RIGHTS OF PATIENTS

IC 12-27-2-2
Limitations; no known effective treatment or training; services or training not likely to produce significant improvement
Sec. 2. (a) The rights set forth in section 1 of this chapter are subject to the limitation that there may be certain conditions for which there is no known effective treatment or developmental training.
(b) A service provider is not required to afford mental health services or developmental training where treatment would not be likely to produce a significant improvement.
As added by P.L.2-1992, SEC.21.

IC 12-27-2-3
Exercise of constitutional, statutory, and civil rights; rights denied or limited by adjudication or finding of mental incompetency; voidable acts not validated
Sec. 3. (a) A patient is entitled to exercise the patient's constitutional, statutory, and civil rights except for those rights that have been denied or limited by an adjudication or finding of mental incompetency in a guardianship or other civil proceeding.
(b) This section does not validate the otherwise voidable act of an individual who was:
(1) mentally incompetent at the time of the act; and
(2) not judicially declared to be mentally incompetent.
As added by P.L.2-1992, SEC.21.



CHAPTER 3. CONDITIONAL RIGHTS OF PATIENTS IN RESIDENTIAL SETTINGS

IC 12-27-3-2
Rights additional to those recognized in IC 12-27-2
Sec. 2. The rights described in this chapter are in addition to the rights recognized in IC 12-27-2.
As added by P.L.2-1992, SEC.21.

IC 12-27-3-3
Conditional rights
Sec. 3. Subject to section 4 of this chapter, a patient receiving services or training in a residential setting is conditionally entitled to do all of the following:
(1) Wear the individual's own clothes.
(2) Keep and use personal possessions.
(3) Keep and spend a reasonable amount of the individual's own money.
(4) Have access to individual storage space for private use.
(5) Maintain reasonable means of communication with persons outside the facility.
As added by P.L.2-1992, SEC.21.

IC 12-27-3-4
Denial or limitation of rights
Sec. 4. The conditional rights recognized in this chapter may be denied or limited as follows:
(1) In the circumstances and according to the procedures established by rules of the appropriate division.
(2) Because of inconsistency with the design of a treatment or habilitation program if the program design has been approved by the division.
(3) On an individual basis, only for good cause as set forth in the individual treatment record and approved by the person primarily responsible for the patient's care and treatment.
As added by P.L.2-1992, SEC.21.
IC 12-27-3-5
Notice of denial or limitation of rights
Sec. 5. The service provider shall give notice of denial or limitation of rights under section 4 of this chapter to the following:
(1) The patient.
(2) The guardian or appointed advocate of the patient.
As added by P.L.2-1992, SEC.21.



CHAPTER 4. SECLUSION AND RESTRAINT OF PATIENTS

IC 12-27-4-2
Recording instances of and reasons for use of seclusion or restraint
Sec. 2. A service provider shall record all instances of restraint or seclusion and detailed reasons for the restraint or seclusion in the patient's habilitation or treatment record.
As added by P.L.2-1992, SEC.21.

IC 12-27-4-3
Observation of restrained or secluded patient; recording
Sec. 3. A service provider shall do the following:
(1) Frequently observe a patient who is restrained or secluded.
(2) Enter written notification of the observation in the patient's treatment or habilitation record.
As added by P.L.2-1992, SEC.21.



CHAPTER 5. REFUSAL OF TREATMENT

IC 12-27-5-2
Involuntary patients; petitioning committing court or hearing officer
Sec. 2. (a) An involuntary patient who wants to refuse to submit to treatment or a habilitation program may petition the committing court or hearing officer for consideration of the treatment or program.
(b) In the absence of a petition made under subsection (a), the service provider may proceed with the proposed treatment or habilitation program.
As added by P.L.2-1992, SEC.21.



CHAPTER 6. INFORMATION CONCERNING RIGHTS OF PATIENTS

IC 12-27-6-2
Information required to be given patients
Sec. 2. A service provider shall inform all patients of the following:
(1) The nature of the treatment or habilitation program proposed.
(2) The known effects of receiving and of not receiving the treatment or habilitation.
(3) Alternative treatments or habilitation programs, if any.
As added by P.L.2-1992, SEC.21.

IC 12-27-6-3
Adult voluntary patients; right to refuse treatment or habilitation; involuntary patients; right to petition for consideration
Sec. 3. (a) A service provider shall inform all adult voluntary patients who are not adjudicated mentally incompetent of the right to refuse to submit to treatment or a habilitation program.
(b) A service provider shall inform all involuntary patients, verbally and in writing, of the right to petition the committing court or hearing officer for consideration of the treatment or program.
As added by P.L.2-1992, SEC.21. Amended by P.L.121-1996, SEC.2.



CHAPTER 7. WAIVER OF RIGHTS

IC 12-27-7-2
Admission to program; waiver not condition
Sec. 2. A waiver made under section 1 of this chapter may be withdrawn at any time.
As added by P.L.2-1992, SEC.21.

IC 12-27-7-3
Withdrawal of waiver
Sec. 3. Admission to a treatment or habilitation program may not be conditioned upon the giving of a waiver under section 1 of this chapter.
As added by P.L.2-1992, SEC.21.



CHAPTER 8. REMEDIES

IC 12-27-8-2
Action; court having jurisdiction; money damages for willful or wanton violations
Sec. 2. (a) An individual whose rights were violated or a person authorized by statute to act on the individual's behalf may bring an action.
(b) An action under this section shall be brought in a court that has jurisdiction.
(c) In an action under this section, money damages may be awarded only for willful or wanton violation of the rights recognized by this article.
As added by P.L.2-1992, SEC.21.

IC 12-27-8-3
Administrative remedies
Sec. 3. A violation of rights recognized by this article may be remedied by an appropriate administrative action, including the following:
(1) Disciplinary action against an employee.
(2) Withdrawal of certification, license, or funding of a service provider.
As added by P.L.2-1992, SEC.21.



CHAPTER 9. MENTAL HEALTH OMBUDSMAN PROGRAM

IC 12-27-9-3
Contract with nonprofit corporation for operation of program
Sec. 3. Within the limits of appropriated funds, the division of mental health and addiction shall contract in writing with a nonprofit corporation for the operation of the mental health ombudsman program. The nonprofit corporation must:
(1) be qualified to receive tax deductible contributions under Section 170 of the Internal Revenue Code;
(2) have offices statewide; and
(3) have experience in mental health advocacy.
As added by P.L.40-1994, SEC.62. Amended by P.L.215-2001, SEC.75.

IC 12-27-9-4
Duties of program; records and reports
Sec. 4. (a) The mental health ombudsman program operated under this chapter must do the following:
(1) Have at least one (1) full-time person to operate the program.
(2) Recruit and train volunteers to help carry out the duties of the program under this chapter.
(3) Mediate or advocate on behalf of mental health patients.
(4) At the request of a mental health patient, or upon receiving a complaint or other information affording reasonable grounds to believe that the rights of a mental health patient who is not capable of requesting assistance have been adversely affected, gather information about, analyze, and review on behalf of the mental health patient, the actions of an agency, a facility, or a program.
(5) At reasonable times in the course of conducting a review, enter and view premises within the control of an agency, a facility, or a program.
(b) The mental health ombudsman shall maintain records of all activities on behalf of consumers and report all findings to the division on a quarterly basis. As added by P.L.40-1994, SEC.62.

IC 12-27-9-5
Complaints; recommendations
Sec. 5. (a) The ombudsman may receive a complaint from the division of mental health and addiction's toll free number (IC 12-21-5-1.5) or any source concerning an action by an agency, a facility, or a program. After completing a review, the ombudsman shall inform the complainant and the agency, facility, or program that the review has been completed.
(b) If, after:
(1) reviewing a complaint;
(2) considering the response of an agency, a facility, or a program; and
(3) considering any other pertinent material;
the mental health ombudsman determines that the complaint has merit, the ombudsman may make recommendations to that agency, facility, or program.
(c) At the ombudsman's request, the agency, facility, or program shall, within a reasonable time, inform the ombudsman about the action taken on the ombudsman's recommendation under subsection (b) or the reasons for not complying with the ombudsman's recommendation.
As added by P.L.40-1994, SEC.62. Amended by P.L.215-2001, SEC.76.

IC 12-27-9-6
Referral of matters; statistics
Sec. 6. (a) If the ombudsman believes that the agency, facility, or program has failed to comply with the ombudsman's recommendations, the ombudsman shall refer the matter to the division of mental health and addiction or the Indiana protection and advocacy services commission as appropriate.
(b) The ombudsman shall compile annual statistics on each agency, facility, or program on which it reviews a complaint or conducts an investigation and determines that the complaint has merit or the investigation reveals a problem. The statistics must specify the types of complaints or problems and each agency, facility, or program that has failed to comply with the ombudsman's recommendations. The statistics shall be reported to the director of the division of mental health and addiction.
As added by P.L.40-1994, SEC.62. Amended by P.L.215-2001, SEC.77.






ARTICLE 28. MISCELLANEOUS PROVISIONS CONCERNING MENTAL ILLNESS AND DEVELOPMENTAL DISABILITIES

CHAPTER 1. INDIANA PROTECTION AND ADVOCACY SERVICE COMMISSION

IC 12-28-1-2
Advocacy defined
Sec. 2. As used in this chapter, "advocacy" means speaking for, pleading for, supporting, advising, espousing the rights of, or interceding on behalf of individuals with developmental disabilities, individuals with a mental illness, or individuals seeking or receiving vocational rehabilitation services before public or private agencies, organizations, institutions, or individuals serving individuals with a developmental disability or individuals with a mental illness or providing vocational rehabilitation services.
As added by P.L.2-1992, SEC.22. Amended by P.L.99-2007, SEC.132.

IC 12-28-1-3
Commission defined
Sec. 3. As used in this chapter, "commission" refers to the Indiana protection and advocacy services commission established by this chapter.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-4
Services defined
Sec. 4. As used in this chapter, "services" refers to Indiana protection and advocacy services. As added by P.L.2-1992, SEC.22.

IC 12-28-1-5
Vocational rehabilitation services defined
Sec. 5. As used in this chapter, "vocational rehabilitation services" refers to services available under the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).
As added by P.L.2-1992, SEC.22.

IC 12-28-1-6
Establishment of commission; membership; eligibility; advisory members
Sec. 6. (a) The Indiana protection and advocacy services commission is established. The commission is composed of thirteen (13) members who represent or who are knowledgeable about the needs of individuals served by the commission, including mental retardation, cerebral palsy, epilepsy, autism, and mental illness to be appointed as follows:
(1) Four (4) members to be appointed by the governor.
(2) Nine (9) members to be appointed by a majority vote of commission members.
(b) An official or employee of a branch of state government that delivers services to individuals with a developmental disability, with a mental illness, or seeking or receiving vocational rehabilitation services is not eligible for membership on the commission.
(c) One (1) member of the senate appointed by the president pro tempore of the senate and one (1) member of the house of representatives appointed by the speaker of the house of representatives serve in an advisory nonvoting capacity to the commission.
As added by P.L.2-1992, SEC.22. Amended by P.L.140-1993, SEC.3; P.L.99-2007, SEC.133.

IC 12-28-1-7
Term of office; consecutive terms
Sec. 7. (a) The term of office of a member of the commission is three (3) years.
(b) A member may not serve more than five (5) consecutive terms.
As added by P.L.2-1992, SEC.22. Amended by P.L.23-1998, SEC.1; P.L.46-2003, SEC.1.

IC 12-28-1-8
Vacancies
Sec. 8. A vacancy on the commission must be filled by appointment not later than sixty (60) days after the vacancy occurs. A member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall be appointed only for the remainder of the term.
As added by P.L.2-1992, SEC.22. Amended by P.L.140-1993, SEC.4.
IC 12-28-1-9
Per diem; travel expenses
Sec. 9. The commission members are entitled to per diem and travel expenses for attending the meetings of the commission as provided for state employees under IC 4-10-11-2.1.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-10
Executive director
Sec. 10. The commission shall establish Indiana protection and advocacy services and appoint an individual to be executive director of the services. The executive director serves at the pleasure of the commission and shall devote the director's time exclusively to the performance of the duties of the office.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-11
Purpose of commission
Sec. 11. The primary purpose of the commission is to assure adequate legal and advocacy services for the:
(1) promotion;
(2) protection; and
(3) advocacy;
of the rights and interests of individuals with a developmental disability, individuals with a mental illness, and individuals who are seeking or receiving vocational rehabilitation services throughout Indiana.
As added by P.L.2-1992, SEC.22. Amended by P.L.99-2007, SEC.134.

IC 12-28-1-12
Powers, duties, and functions of commission
Sec. 12. Notwithstanding IC 4-6-2, the commission has the following powers, duties, and functions:
(1) Establish and maintain all necessary offices.
(2) Provide legal and other advocacy services throughout Indiana to individuals or organizations on matters related to the protection of the legal and human rights of individuals with a developmental disability, individuals with a mental illness, and individuals who are seeking or receiving vocational rehabilitation services.
(3) Enter into contractual relationships and sue and be sued in the name of the services.
(4) Apply for, solicit, and accept contributions or grants of money, property, or services made by gift, devise, bequest, grant, or other means from any source that the commission considers best to assist the services in performing its purpose.
(5) Provide information and referral services.
(6) Adopt rules under IC 4-22-2 to do the following:
(A) Establish and operate local protection and advocacy

service units.
(B) Operate the service.
(C) Perform the commission's duties.
(7) Ensure full participation in the electoral process in individuals with disabilities, including registering to vote, casting a vote, and accessing polling places, in accordance with 42 U.S.C. 15461 through 15462.
As added by P.L.2-1992, SEC.22. Amended by P.L.209-2003, SEC.201; P.L.99-2007, SEC.135; P.L.100-2012, SEC.34.

IC 12-28-1-13
Eligibility for services
Sec. 13. An individual with a mental illness is eligible for services under this chapter if the individual:
(1) has a significant mental illness or emotional impairment, as determined by a mental health professional qualified under Indiana statutes and rules; and
(2) is:
(A) an inpatient or a resident in a facility rendering care or treatment even if the location of the inpatient or resident is unknown;
(B) in the process of being admitted to a facility rendering care or treatment, including an individual being transported to the facility; or
(C) involuntarily confined in a municipal detention facility for reasons other than serving a sentence resulting from conviction for a crime.
As added by P.L.2-1992, SEC.22. Amended by P.L.99-2007, SEC.136.



CHAPTER 2. INTERSTATE COMPACT ON MENTAL HEALTH

INTERSTATE COMPACT ON MENTAL HEALTH

Article 1.

Article 2.

appropriate clinical authorities to the extent that a person so afflicted is incapable of managing the person's self and the person's affairs. However, the term does not include mental illness as defined in this compact.
(h) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
(i) "Guardian" includes any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with the power to act for or exercise responsibility for the person or property of a patient.

Article 3.

Article 4.

after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in the receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.
(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served, and if the public safety would not be jeopardized, the patient may receive after-care or supervision in the receiving state.
(c) In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

Article 5.

Article 6.

Article 7.

internal relationships among the departments, agencies, and officers of and in the government of a party state, or between a party state and its subdivisions as to the payment of costs or responsibilities for the costs.
(d) Nothing in this compact may be construed to prevent any party state or subdivision of a party state from asserting any right against any person, agency, or other entity in regard to costs for which such party state or subdivision may be responsible pursuant to this compact.
(e) Nothing in this compact may be construed to invalidate any reciprocal agreement between a party state and a non-party state relating to institutionalization, care, or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which those agreements may be made.

Article 8.

Article 9.

Article 10.

Article 11.

Article 12.

Article 13.

Article 14.

IC 12-28-2-2
Compact administrator; rules; cooperation
Sec. 2. (a) Pursuant to the compact described in section 1 of this chapter, the director or a person authorized to act on behalf of the director shall perform the duties of compact administrator.
(b) The compact administrator may, acting jointly with like officers of other party states, adopt rules to carry out more effectively the terms of the compact.
(c) The compact administrator shall cooperate with all departments, agencies, and officers of the state and subdivisions of the state in facilitating the proper administration of the compact or of any supplementary agreement entered into by Indiana under the compact.
As added by P.L.2-1992, SEC.22.

IC 12-28-2-3
Supplementary agreements
Sec. 3. The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to articles 7 and 11 of the compact. If a supplementary agreement requires or contemplates:
(1) the use of an institution or a facility of Indiana; or
(2) the provision of any service by Indiana;
the agreement does not have force or effect until approved by the head of the department or agency under whose jurisdiction the particular institution or facility is operated or whose department or agency will be charged with provision of the service.
As added by P.L.2-1992, SEC.22.

IC 12-28-2-4
Financial obligations; discharge
Sec. 4. The compact administrator may, subject to the approval of the chief state fiscal officer, make or arrange for any payments necessary to discharge any financial obligations imposed upon Indiana by the compact or by a supplementary agreement.
As added by P.L.2-1992, SEC.22.



CHAPTER 3. UNIFORM ACT FOR THE EXTRADITION OF PERSONS OF UNSOUND MIND

IC 12-28-3-2
Repealed
(Repealed by P.L.1-1993, SEC.154.)

IC 12-28-3-3
Executive authority, governor, and chief magistrate defined
Sec. 3. As used in this chapter and as applied to a request to return any individual within the purview of this chapter to or from the District of Columbia, "executive authority", "governor", and "chief magistrate" respectively, includes a justice of the Supreme Court of the District of Columbia and other authority.
As added by P.L.2-1992, SEC.22.

IC 12-28-3-4
Conditions requiring delivery of fugitive
Sec. 4. An individual alleged to be of unsound mind found in Indiana, who has fled from another state in which at the time of the individual's flight the individual:
(1) was under detention by law in a hospital, asylum, or other institution for the insane as an individual of unsound mind;
(2) had been determined by legal proceedings to be of unsound mind, the finding being unreversed and in full force and effect, and the control of the individual having been acquired by a court of competent jurisdiction of the state from which the individual fled; or
(3) was subject to detention in the other state, being then the individual's legal domicile (personal service of process having been made) based on legal proceedings there pending to have the individual declared of unsound mind;
shall, on demand of the executive authority of the state from which the individual fled, be delivered up to be removed to that state.
As added by P.L.2-1992, SEC.22.
IC 12-28-3-5
Procedure on documented demand for fugitive; delivery to agent of demanding state; discharge for delay; costs and expenses; authority to transmit fugitive to other state; authority to demand return to this state
Sec. 5. (a) Whenever the executive authority of any state demands of the executive authority of Indiana any fugitive described in section 4 of this chapter and produces a copy of commitment, decree, or other judicial process and proceedings, certified as authentic by the governor or chief magistrate of that state, with an affidavit made before a proper officer showing the individual to be a fugitive, the executive authority of Indiana shall cause the individual to be apprehended and secured (if found in Indiana) and to cause immediate notice of the apprehension to be given to the executive authority making the demand (or to the agent of that authority appointed to receive the fugitive) and to cause the fugitive to be delivered to the agent when the fugitive appears.
(b) If no agent appears within thirty (30) days from the time of the apprehension, the fugitive may be discharged.
(c) All costs and expenses incurred in the apprehending, securing, maintaining, and transmitting the fugitive to the state making the demand shall be paid by that state.
(d) Any agent so appointed who receives the fugitive into the agent's custody is empowered to transmit the fugitive to the state from which the fugitive has fled.
(e) The executive authority of Indiana is vested with the power, on the application of any person interested, to demand the return to Indiana of any fugitive described within the scope of this chapter.
As added by P.L.2-1992, SEC.22.

IC 12-28-3-6
Statute of limitations
Sec. 6. Any proceedings under this chapter must begin within one (1) year after the flight referred to in this chapter.
As added by P.L.2-1992, SEC.22.



CHAPTER 4. RESIDENTIAL FACILITIES FOR DEVELOPMENTALLY DISABLED INDIVIDUALS AND MENTALLY ILL INDIVIDUALS

IC 12-28-4-2
Planning authority defined
Sec. 2. As used in this chapter, "planning authority" means the agency of county, city, or town government that performs the planning function under IC 36-7 for the land on which a residential facility may be placed.
As added by P.L.2-1992, SEC.22.

IC 12-28-4-3
Staffing; daily living, self-help, and social skills needs of recipients; Medicaid; federal financial participation
Sec. 3. Residential facilities for individuals with a developmental disability must have sufficient qualified training and habilitation support staff so that the residential facility, regardless of organization or design, has appropriately qualified and adequately trained staff (not necessarily qualified mental retardation professionals (as defined in 42 CFR 442.401)) to conduct the activities of daily living, self-help, and social skills that are minimally required based on each recipient's needs and, if appropriate, for federal financial participation under the Medicaid program.
As added by P.L.2-1992, SEC.22. Amended by P.L.99-2007, SEC.138.

IC 12-28-4-4
Staffing limitations for facilities certified for financial participation under Medicaid program
Sec. 4. For residential facilities for individuals with a developmental disability that are certified for financial participation under the Medicaid program, the division of disability and rehabilitative services shall recommend staffing limitations consistent with the program needs of the residents as a part of the office of Medicaid policy and planning's rate setting procedures.
As added by P.L.2-1992, SEC.22. Amended by P.L.4-1993, SEC.208; P.L.5-1993, SEC.221; P.L.141-2006, SEC.69; P.L.99-2007, SEC.139.

IC 12-28-4-5
Staffing limitations for facilities not certified for financial

participation under Medicaid program
Sec. 5. For residential facilities for individuals with a developmental disability that are not certified for financial participation under the Medicaid program, the division of disability and rehabilitative services shall approve appropriate staffing limitations consistent with the program needs of the residents as a part of the division's rate setting procedures.
As added by P.L.2-1992, SEC.22. Amended by P.L.4-1993, SEC.209; P.L.5-1993, SEC.222; P.L.141-2006, SEC.70; P.L.99-2007, SEC.140.

IC 12-28-4-6
Staffing limitations; memorandum of agreement
Sec. 6. The office of Medicaid policy and planning and the division of disability and rehabilitative services shall enter into a memorandum of agreement that defines the staffing limitations to be used by the office of Medicaid policy and planning in establishing reimbursement rates. The staffing limitations under section 5 of this chapter may not exceed the staffing limitations defined by the memorandum of agreement between the office of Medicaid policy and planning and the division of disability and rehabilitative services under section 4 of this chapter.
As added by P.L.2-1992, SEC.22. Amended by P.L.4-1993, SEC.210; P.L.5-1993, SEC.223; P.L.141-2006, SEC.71.

IC 12-28-4-7
Zoning ordinances; residential facilities for individuals with a mental illness
Sec. 7. (a) A zoning ordinance (as defined in IC 36-7-1-22) may not exclude a residential facility for individuals with a mental illness from a residential area solely because the residential facility is a business or because the individuals residing in the residential facility are not related. The residential facility may be required to meet all other zoning requirements, ordinances, and laws.
(b) A zoning ordinance may exclude a residential facility for individuals with a mental illness from a residential area if the residential facility will be located within three thousand (3,000) feet of another residential facility for individuals with a mental illness, as measured between lot lines.
As added by P.L.2-1992, SEC.22. Amended by P.L.99-2007, SEC.141.

IC 12-28-4-8
Zoning ordinances; residential facilities for individuals with a developmental disability
Sec. 8. (a) A residential facility for individuals with a developmental disability:
(1) for not more than eight (8) individuals with a developmental disability; and
(2) established under a program authorized by

IC 12-11-1.1-1(e)(1) or IC 12-11-1.1-1(e)(2);
is a permitted residential use that may not be disallowed by any zoning ordinance (as defined in IC 36-7-1-22) in a zoning district or classification that permits residential use.
(b) A zoning ordinance may only require a residential facility described in subsection (a) to meet the same:
(1) zoning requirements;
(2) developmental standards; and
(3) building codes;
as other residential structures or improvements in the same residential zoning district or classification.
As added by P.L.2-1992, SEC.22. Amended by P.L.272-1999, SEC.48; P.L.99-2007, SEC.142.

IC 12-28-4-9
Covenants created before April 1, 1988, restricting residential facilities for persons with a developmental disability or mental illness
Sec. 9. (a) This section applies to each restriction, reservation, condition, exception, or covenant that is created before April 1, 1988, in any subdivision plat, deed, or other instrument of, or pertaining to, the transfer, sale, lease, or use of property.
(b) A restriction, a reservation, a condition, an exception, or a covenant in a subdivision plat, deed, or other instrument of, or pertaining to, the transfer, sale, lease, or use of property that would permit the residential use of property but prohibit the use of that property as a residential facility for individuals with a developmental disability or individuals with a mental illness:
(1) on the ground that the residential facility is a business;
(2) on the ground that the individuals residing in the residential facility are not related; or
(3) for any other reason;
is, to the extent of the prohibition, void as against the public policy of the state.
As added by P.L.2-1992, SEC.22. Amended by P.L.99-2007, SEC.143.

IC 12-28-4-10
Covenants created on or after April 1, 1988, restricting residential facilities for persons with a developmental disability or mental illness
Sec. 10. (a) This section applies to each restriction, reservation, condition, exception, or covenant that is created on or after April 1, 1988, in any subdivision plat, deed, or other instrument of, or pertaining to, the transfer, sale, lease, or use of property.
(b) A restriction, a reservation, a condition, an exception, or a covenant in a subdivision plat, deed, or other instrument of, or pertaining to, the transfer, sale, lease, or use of property that would permit the residential use of property but prohibit the use of that property as a residential facility for individuals with a developmental

disability or individuals with a mental illness:
(1) on the ground that the residential facility is a business;
(2) on the ground that the individuals residing in the residential facility are not related; or
(3) for any other reason;
is, to the extent of the prohibition, void as against the public policy of the state.
As added by P.L.2-1992, SEC.22. Amended by P.L.99-2007, SEC.144.

IC 12-28-4-11
Repealed
(Repealed by P.L.6-1995, SEC.39.)

IC 12-28-4-12
Establishment of facilities by division; priority given counties with low ratios of resident facility beds; recruiting private operators
Sec. 12. (a) Subject to the availability of money and consistent with needs assessment, the division of disability and rehabilitative services shall give priority to the establishment of residential facilities, other than the facilities described in section 3 of this chapter, in counties in which the ratio of the number of residential facility beds to county population is in the lowest twenty-five percent (25%) when compared to all other Indiana counties. The division of disability and rehabilitative services may operate residential facilities established under this section.
(b) Before the division of disability and rehabilitative services takes any steps to establish a residential facility under this section, the division shall place at least two (2) legal advertisements in a newspaper having a general circulation in the county. These advertisements must be aimed at recruiting private parties to serve as operators of residential facilities in the county. The advertisements must be published at intervals at least one (1) month apart.
As added by P.L.2-1992, SEC.22. Amended by P.L.4-1993, SEC.212; P.L.5-1993, SEC.225; P.L.141-2006, SEC.72.

IC 12-28-4-13
Development and lease effort
Sec. 13. (a) The division of disability and rehabilitative services may operate a program known as the development and lease effort. Under the program, the division of disability and rehabilitative services may develop contracts under which the state agrees to lease buildings from private parties for use as residential facilities for individuals with a mental illness or individuals with autism or other individuals with a developmental disability. Notwithstanding any other law, each contract may include provisions that ensure the following:
(1) That the state will lease a building for not more than ten (10) years for use as a residential facility for individuals with autism. (2) That the state will retain the right to extend the term of the lease for not more than ten (10) years at the conclusion of the first ten (10) years.
(3) That the state will retain the right to sublease the building to a person who agrees to operate the building as a residential facility for individuals with autism under this chapter.
(b) Leases entered into under this section are subject to the approval of the Indiana department of administration, the attorney general, the governor, and the budget agency, as provided by law.
As added by P.L.2-1992, SEC.22. Amended by P.L.4-1993, SEC.213; P.L.5-1993, SEC.226; P.L.141-2006, SEC.73; P.L.99-2007, SEC.145.

IC 12-28-4-14
Rules
Sec. 14. The community residential facilities council may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1992, SEC.22.



CHAPTER 5. DUTIES OF THE DIVISION

affects the availability of developmental or vocational services to individuals with a developmental disability living in their own homes and, beginning July 1, 2012, report the findings to the division of disability and rehabilitative services advisory council established by IC 12-9-4-2.
(3) Develop standards for licensure of supervised group living facilities regarding the following:
(A) A sanitary and safe environment for residents and employees.
(B) Classification of supervised group living facilities.
(C) Any other matters that will ensure that the residents will receive a residential environment.
(4) Develop standards for the approval of entities providing supported living services.
As added by P.L.2-1992, SEC.22. Amended by P.L.23-1992, SEC.9; P.L.2-1993, SEC.116; P.L.4-1993, SEC.215; P.L.5-1993, SEC.228; P.L.6-1995, SEC.29; P.L.255-1996, SEC.8; P.L.263-2001, SEC.4; P.L.141-2006, SEC.75; P.L.99-2007, SEC.147; P.L.197-2011, SEC.45; P.L.229-2011, SEC.149; P.L.6-2012, SEC.99.

IC 12-28-5-11
License required for supervised group living facilities
Sec. 11. (a) A supervised group living facility must have a license or provisional license issued under this chapter to operate.
(b) An entity that provides supported living services must be approved by the division under this chapter to operate.
As added by P.L.2-1992, SEC.22. Amended by P.L.6-1995, SEC.30; P.L.263-2001, SEC.5; P.L.229-2011, SEC.150.

IC 12-28-5-12
Supervised group living facility entitled to license; location
Sec. 12. (a) The division may license only those supervised group living facilities that:
(1) meet the standards established under section 10 of this chapter; and
(2) are necessary to provide adequate services to individuals with a developmental disability in that geographic area.
(b) Notwithstanding 431 IAC 1.1-3-7(c) and 431 IAC 1.1-3-7(d), the division shall license one (1) supervised group living facility that is located less than one thousand (1,000) feet from another supervised group living facility or a sheltered workshop under the following conditions:
(1) Both of the supervised group living facilities meet all standards for licensure as provided in section 10(3) of this chapter.
(2) Both of the supervised group living facilities are built on land that is owned by one (1) private entity.
(3) The supervised group living facilities provides job opportunities for residents of the supervised group living facilities, as appropriate. (c) The division may approve an entity to provide supported living services only if the entity meets the standards established under section 10 of this chapter.
As added by P.L.2-1992, SEC.22. Amended by P.L.6-1995, SEC.31; P.L.255-1996, SEC.9; P.L.6-1998, SEC.1; P.L.263-2001, SEC.6; P.L.170-2002, SEC.83; P.L.99-2007, SEC.148; P.L.229-2011, SEC.151.

IC 12-28-5-13
Revocation of license; hearing
Sec. 13. The division may revoke:
(1) the license of a supervised group living facility; or
(2) the approval of an entity that provides supported living services;
that no longer meets the standards established under section 10 of this chapter after following the procedures prescribed by IC 4-21.5-3. If a hearing is provided for or authorized to be held by the division, the division may designate a person as its agent or representative to conduct a hearing. The agent or representative shall conduct the hearing under IC 4-21.5-3.
As added by P.L.2-1992, SEC.22. Amended by P.L.6-1995, SEC.32; P.L.263-2001, SEC.7; P.L.229-2011, SEC.152.

IC 12-28-5-14
Provisional license
Sec. 14. (a) The division may issue a provisional license to a facility that does not qualify for a license under section 12 of this chapter but that provides satisfactory evidence that the facility will qualify within a period prescribed by the division. The period may not exceed six (6) months.
(b) The division may issue provisional approval to an entity providing supported living services that does not qualify for approval under section 12 of this chapter but that provides satisfactory evidence that the entity will qualify within a period prescribed by the division. The period may not exceed six (6) months.
As added by P.L.2-1992, SEC.22. Amended by P.L.263-2001, SEC.8; P.L.229-2011, SEC.153.

IC 12-28-5-15
Repealed
(Repealed by P.L.229-2011, SEC.273.)

IC 12-28-5-16
Division as primary state agency to plan and coordinate programs of supervised group living facilities and services
Sec. 16. The division of disability and rehabilitative services is the primary state agency responsible for planning, developing, coordinating, and implementing the plan and program of supervised group living facilities and services, including developmental and vocational services, needed for individuals with a developmental

disability residing in those facilities. Other state agencies authorized by law or rule to carry out activities and control money that have a direct bearing upon the provision of supervised group living services shall enter into memoranda of understanding or contracts with the division of disability and rehabilitative services to ensure a coordinated utilization of resources and responsibilities.
As added by P.L.2-1992, SEC.22. Amended by P.L.4-1993, SEC.217; P.L.5-1993, SEC.230; P.L.6-1995, SEC.34; P.L.141-2006, SEC.77; P.L.99-2007, SEC.149.

IC 12-28-5-17
Inspection of facilities
Sec. 17. The inspection of a facility to determine its compliance with state licensure standards shall be conducted, to the extent feasible, at the same time as the inspection to determine its compliance with federal standards.
As added by P.L.2-1992, SEC.22.

IC 12-28-5-18
Repealed
(Repealed by P.L.111-1997, SEC.9.)

IC 12-28-5-19
Rules to implement chapter
Sec. 19. (a) The division may adopt rules under IC 4-22-2 to implement this chapter.
(b) After June 30, 2011, rules of the former community residential facilities council (repealed) are considered rules of the division.
As added by P.L.23-1992, SEC.12. Amended by P.L.229-2011, SEC.154.






ARTICLE 29. FINANCING LOCAL PROGRAMS

CHAPTER 1. COMMUNITY CENTERS; GENERAL PROVISIONS

IC 12-29-1-1
County financial assistance; purposes; appropriation; authorization
Sec. 1. (a) The county executive of a county may authorize the furnishing of financial assistance to a community mental retardation and other developmental disabilities center that is located or will be located in the county.
(b) Assistance authorized under this section shall be used for the following purposes:
(1) Constructing a center.
(2) Operating a center.
(c) Upon request of the county executive, the county fiscal body may appropriate annually from the county's general fund the money to provide financial assistance for the purposes described in subsection (b). The appropriation may not exceed the amount that

could be collected from an annual tax levy of not more than three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property within the county.
(d) For purposes of this subsection, "first calendar year" refers to the first calendar year after 2008 in which the county imposes an ad valorem property tax levy for the county general fund to provide financial assistance under this chapter. If a county did not provide financial assistance under this chapter in 2008, the county for a following calendar year:
(1) may propose a financial assistance budget; and
(2) shall refer its proposed financial assistance budget for the first calendar year to the department of local government finance before the tax levy is advertised.
The ad valorem property tax levy to fund the budget for the first calendar year is subject to review and approval under IC 6-1.1-18.5-10.
As added by P.L.2-1992, SEC.23. Amended by P.L.6-1997, SEC.149; P.L.78-2004, SEC.10; P.L.182-2009(ss), SEC.299.

IC 12-29-1-2
Center providing services to at least two counties; appropriation; authorization
Sec. 2. (a) If a community mental retardation and other developmental disabilities center is organized to provide services to at least two (2) counties, the county executive of each county may authorize the furnishing of financial assistance for the purposes described in section 1(b) of this chapter.
(b) Upon the request of the county executive of the county, the county fiscal body of each county may appropriate annually from the county's general fund the money to provide financial assistance for the purposes described in section 1(b) of this chapter. The appropriation of each county may not exceed the amount that could be collected from an annual tax levy of three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property within the county.
As added by P.L.2-1992, SEC.23. Amended by P.L.6-1997, SEC.150; P.L.78-2004, SEC.11.

IC 12-29-1-3
Furnishing of a share of financial assistance by each county receiving services from a center; conditions; appropriation; authorization
Sec. 3. (a) The county executive of each county whose residents may receive services from a community mental retardation and other developmental disabilities center may authorize the furnishing of a share of financial assistance for the purposes described in section 1(b) of this chapter if the following conditions are met:
(1) The facilities for the center are located in a state adjacent to Indiana.
(2) The center is organized to provide services to Indiana

residents.
(b) Upon the request of the county executive of a county, the county fiscal body of the county may appropriate annually from the county's general fund the money to provide financial assistance for the purposes described in section 1(b) of this chapter. The appropriations of the county may not exceed the amount that could be collected from an annual tax levy of three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property within the county.
As added by P.L.2-1992, SEC.23. Amended by P.L.6-1997, SEC.151; P.L.78-2004, SEC.12.

IC 12-29-1-4
County bonds; issuance for constructing, equipping, or improving center buildings; payment of proportionate cost of project
Sec. 4. (a) Bonds of a county may be issued for the construction and equipment or the improvement of a building to house a community mental retardation and other developmental disabilities center.
(b) If services are provided to at least two (2) counties:
(1) bonds of the counties involved may be issued to pay the proportionate cost of the project in the proportion determined and agreed upon by the fiscal bodies of the counties involved; or
(2) bonds of one (1) county may be issued and the remaining counties may annually appropriate to the county issuing the bonds amounts to be applied to the payment of the bonds and interest on the bonds in the proportion agreed upon by the county fiscal bodies of the counties involved.
As added by P.L.2-1992, SEC.23. Amended by P.L.78-2004, SEC.13.

IC 12-29-1-5
County bonds; issuance; application of all Indiana statutes
Sec. 5. All general Indiana statutes relating to the following apply to the issuance of county bonds under this chapter:
(1) The filing of a petition requesting the issuance of bonds.
(2) The giving of notice of the following:
(A) The filing of the petition requesting the issuance of the bonds.
(B) The determination to issue bonds.
(C) A hearing on the appropriation of the proceeds of the bonds.
(3) The right of taxpayers to appear and be heard on the proposed appropriation.
(4) The approval of the appropriation by the department of local government finance (before January 1, 2009).
(5) Before July 1, 2008, the right of taxpayers and voters to remonstrate against the issuance of bonds.
(6) After June 30, 2008:
(A) the right of taxpayers and voters to remonstrate against

the issuance of bonds, in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds, in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a).
As added by P.L.2-1992, SEC.23. Amended by P.L.90-2002, SEC.365; P.L.219-2007, SEC.96; P.L.224-2007, SEC.101; P.L.3-2008, SEC.99; P.L.146-2008, SEC.419.

IC 12-29-1-6
Center building the property of county or counties issuing bonds; tax limitations in IC 12-29-1-1 and IC 12-29-1-2 not applicable
Sec. 6. If bonds are issued under this chapter:
(1) the building that is constructed, equipped, or improved with proceeds of the bonds is:
(A) the property of the county issuing the bonds; or
(B) the joint property of the counties involved if the bonds are issued by at least two (2) counties; and
(2) the tax limitations in sections 1 and 2 of this chapter do not apply to the levy of taxes to pay the bonds and the interest on the bonds.
As added by P.L.2-1992, SEC.23.

IC 12-29-1-7
Certification by county auditor of amounts of money to be paid to centers; payments; requisites; certification by county that payment represents expenditures eligible for financial participation
Sec. 7. (a) On the first Monday in October, the county auditor shall certify to:
(1) the division of disability and rehabilitative services, for a community mental retardation and other developmental disabilities center; and
(2) the president of the board of directors of each center;
the amount of money that will be provided to the center under this chapter.
(b) The county payment to the center shall be paid by the county treasurer to the treasurer of each center's board of directors in the following manner:
(1) One-half (1/2) of the county payment to the center shall be made on the second Monday in July.
(2) One-half (1/2) of the county payment to the center shall be made on the second Monday in December.
(c) Payments by the county fiscal body are in place of grants from agencies supported within the county solely by county tax money.
As added by P.L.2-1992, SEC.23. Amended by P.L.4-1993, SEC.218; P.L.5-1993, SEC.231; P.L.126-1998, SEC.20; P.L.113-2000, SEC.20; P.L.215-2001, SEC.78; P.L.78-2004, SEC.14; P.L.141-2006, SEC.78.



CHAPTER 2. COMMUNITY MENTAL HEALTH CENTERS

IC 12-29-2-1.2
County financial assistance for community mental health centers; purposes; appropriation
Sec. 1.2. (a) The county executive of a county may authorize the furnishing of financial assistance for the purposes described in subsection (b) to a community mental health center that is located or will be located:
(1) in the county;
(2) anywhere in Indiana, if the community mental health center is organized to provide services to at least two (2) counties, including the county executive's county; or
(3) in an adjacent state, if the center is organized to provide services to Indiana residents, including residents in the county executive's county.
If a community mental health center is organized to serve more than one (1) county, upon request of the county executive, each county fiscal body may appropriate money annually from the county's general fund to provide financial assistance for the community mental health center.
(b) Assistance authorized under this section shall be used for the following purposes:
(1) Constructing a community mental health center.
(2) Operating a community mental health center.
(c) The appropriation from a county authorized under subsection (a) may not exceed the product of the amount determined under section 2(b)(2) of this chapter for that year multiplied by one and five hundred four thousandths (1.504).
(d) For purposes of this subsection, "first calendar year" refers to the first calendar year after 2008 in which the county imposes an ad valorem property tax levy for the county general fund to provide financial assistance under this chapter. If a county did not provide financial assistance under this chapter in 2008, the county, for a following calendar year:
(1) may propose a financial assistance budget; and
(2) shall refer its proposed financial assistance budget for the first calendar year to the department of local government finance before the tax levy is advertised.
The ad valorem property tax levy to fund the budget for the first

calendar year is subject to review and approval under IC 6-1.1-18.5-10.
As added by P.L.78-2004, SEC.15. Amended by P.L.182-2009(ss), SEC.300.

IC 12-29-2-2
Funding of operation; amount of funding; calculation
Sec. 2. (a) A county shall fund the operation of community mental health centers in the amount determined under subsection (b), unless a lower tax levy amount will be adequate to fulfill the county's financial obligations under this chapter in any of the following situations:
(1) If the total population of the county is served by one (1) center.
(2) If the total population of the county is served by more than one (1) center.
(3) If the partial population of the county is served by one (1) center.
(4) If the partial population of the county is served by more than one (1) center.
(b) The amount of funding under subsection (a) for taxes first due and payable in a calendar year is the following:
(1) For 2004, the amount is the amount determined under STEP THREE of the following formula:
STEP ONE: Determine the amount that was levied within the county to comply with this section from property taxes first due and payable in 2002.
STEP TWO: Multiply the STEP ONE result by the county's assessed value growth quotient for the ensuing year 2003, as determined under IC 6-1.1-18.5-2.
STEP THREE: Multiply the STEP TWO result by the county's assessed value growth quotient for the ensuing year 2004, as determined under IC 6-1.1-18.5-2.
(2) Except as provided in subsection (c), for 2005 and each year thereafter, the result equal to:
(A) the amount that was levied in the county to comply with this section from property taxes first due and payable in the calendar year immediately preceding the ensuing calendar year; multiplied by
(B) the county's assessed value growth quotient for the ensuing calendar year, as determined under IC 6-1.1-18.5-2.
(c) This subsection applies only to property taxes first due and payable after December 31, 2007. This subsection applies only to a county for which a county adjusted gross income tax rate is first imposed or is increased in a particular year under IC 6-3.5-1.1-24 or a county option income tax rate is first imposed or is increased in a particular year under IC 6-3.5-6-30. Notwithstanding any provision in this section or any other section of this chapter, for a county subject to this subsection, the county's maximum property tax levy under this section to fund the operation of community mental health

centers for the ensuing calendar year is equal to the county's maximum property tax levy to fund the operation of community mental health centers for the current calendar year.
(d) Except as provided in subsection (h), the county shall pay to the division of mental health and addiction the part of the funding determined under subsection (b) that is appropriated solely for funding the operations of a community health center. The funding required under this section for operations of a community health center shall be paid by the county to the division of mental health and addiction. These funds shall be used solely for satisfying the non-federal share of medical assistance payments to community mental health centers serving the county for:
(1) allowable administrative services; and
(2) community mental health rehabilitation services.
All other funding appropriated for the purposes allowed under section 1.2(b)(1) of this chapter shall be paid by the county directly to the community mental health center semiannually at the times that the payments are made under subsection (e).
(e) The county shall appropriate and disburse the funds for operations semiannually not later than December 1 and June 1 in an amount equal to the amount determined under subsection (b) and requested in writing by the division of mental health and addiction. The total funding amount paid to the division of mental health and addiction for a county for each calendar year may not exceed the amount that is calculated in subsection (b) and set forth in writing by the division of mental health and addiction for the county. Funds paid to the division of mental health and addiction by the county shall be submitted by the county in a timely manner after receiving the written request from the division of mental health and addiction, to ensure current year compliance with the community mental health rehabilitation program and any administrative requirements of the program.
(f) The division of mental health and addiction shall ensure that the non-federal share of funding received from a county under this program is applied only for matching federal funds for the designated community mental health centers to the extent a center is eligible to receive county funding under IC 12-21-2-3(a)(5)(E).
(g) The division of mental health and addiction:
(1) shall first apply state funding to a community mental health center's non-federal share of funding under this program; and
(2) may next apply county funding received under IC 12-29-2-2 to any remaining non-federal share of funding for the community mental health center.
The division shall distribute any excess state funds that exceed the community mental health rehabilitation services non-federal share applied to a community mental health center that is entitled to the excess state funds.
(h) The health and hospital corporation of Marion County created by IC 16-22-8-6 may make payments to the division for the operation of a community mental health center as described in this chapter. As added by P.L.2-1992, SEC.23. Amended by P.L.17-1995, SEC.12; P.L.6-1997, SEC.152; P.L.90-2002, SEC.366; P.L.170-2002, SEC.84; P.L.1-2004, SEC.54 and P.L.23-2004, SEC.56; P.L.78-2004, SEC.16; P.L.224-2007, SEC.102; P.L.123-2008, SEC.3.

IC 12-29-2-3
Total or partial population of county served by one center; maximum appropriation; determination
Sec. 3. In situations described in section 2(a)(1) or 2(a)(3) of this chapter, the county's maximum appropriation for part of the total operating budget of the center is determined as follows:
STEP ONE: Divide the total county population by the population of the county residing in the primary service area of the community mental health center that is certified by the division of mental health and addiction to serve the county.
STEP TWO: Multiply the amount determined in STEP ONE by the total operating budget of the center after the operating budget of the center is reduced by the following anticipated amounts:
(A) Gifts, except bequests.
(B) Merchandise.
(C) Fees.
(D) Federal grants for direct service, except research and demonstration grants.
As added by P.L.2-1992, SEC.23. Amended by P.L.79-2002, SEC.2.

IC 12-29-2-4
Total or partial population of county served by more than one center; maximum appropriation; allotment to each center; determination
Sec. 4. (a) Except as provided in subsection (b), in situations described in section 2(a)(2) or 2(a)(4) of this chapter, the county's maximum appropriation for part of the total operating budget of the centers is determined in the same manner as in situations described in section 2(a)(1) or 2(a)(3) of this chapter.
(b) The amount derived from the calculation under subsection (a) represents the combined maximum appropriation to all centers serving the particular county. Except for a county containing a consolidated city, the allotment to each center shall be determined in the following manner:
(1) To determine the allotment to each center serving the total population of the county under the situation described in section 2(a)(2) of this chapter, the amount actually appropriated shall be apportioned according to the proportion of the county's population residing in the primary service area of each center, which is certified by the division of mental health and addiction to serve the county, to the total population of the county.
(2) To determine the allotment to each center in the situation described in section 2(a)(4) of this chapter, the amount actually

appropriated shall be apportioned according to the proportion of the county's population residing in the primary service area of each center, which is certified by the division of mental health and addiction to serve the county, to the population of the county served by all centers.
As added by P.L.2-1992, SEC.23. Amended by P.L.79-2002, SEC.3.

IC 12-29-2-5
Maximum appropriation determined as county's absolute proportional share of each center's budget; calculations
Sec. 5. (a) The maximum appropriation determined under section 3 or 4 of this chapter represents the county's absolute proportional share of each center's total operating budget.
(b) If the proportional share is less than the amount of property taxes raised under the tax rate required under section 2 of this chapter, the county shall appropriate only the maximum appropriation amount.
(c) If the proportional share is more than the amount of property taxes raised under the tax rate required under section 2 of this chapter, the county:
(1) shall appropriate that amount; and
(2) may appropriate an additional amount up to an amount that would equal the amount of property taxes raised by a tax rate of three and one-third cents ($0.03 1/3).
As added by P.L.2-1992, SEC.23. Amended by P.L.40-1994, SEC.63; P.L.1-2004, SEC.55 and P.L.23-2004, SEC.57.

IC 12-29-2-6
Repealed
(Repealed by P.L.78-2004, SEC.25.)

IC 12-29-2-7
Appropriation
Sec. 7. The county fiscal body shall appropriate and approve the money necessary to carry out this chapter.
As added by P.L.2-1992, SEC.23.

IC 12-29-2-8
Repealed
(Repealed by P.L.37-1998, SEC.1.)

IC 12-29-2-9
Repealed
(Repealed by P.L.37-1998, SEC.1.)

IC 12-29-2-10
Repealed
(Repealed by P.L.37-1998, SEC.1.)

IC 12-29-2-11 Repealed
(Repealed by P.L.37-1998, SEC.1.)

IC 12-29-2-12
Repealed
(Repealed by P.L.37-1998, SEC.1.)

IC 12-29-2-13
Lake County; additional funding of centers; property tax levy increase; requirements
Sec. 13. (a) This section applies to Lake County.
(b) In addition to any other appropriation under this article, the county annually may fund each center serving the county from the county's general fund in an amount not exceeding the following:
(1) For 2004, the product of the amount determined under section 2(b)(1) of this chapter multiplied by seven hundred fifty-two thousandths (0.752).
(2) For 2005 and each year thereafter, the product of the amount determined under section 2(b)(2) of this chapter for that year multiplied by seven hundred fifty-two thousandths (0.752).
(c) The receipts from the tax levied under this section shall be used for the leasing, purchasing, constructing, or operating of facilities for community based residential programs (as defined in IC 12-7-2-40) for individuals with a mental illness
(d) Money appropriated under this section must be:
(1) budgeted under IC 6-1.1-17; and
(2) included in the center's budget submitted to the division of mental health and addiction.
(e) Permission for a levy increase in excess of the levy limitations may be ordered under IC 6-1.1-18.5-15 only if the levy increase is approved by the division of mental health and addiction for a community mental health center.
As added by P.L.2-1992, SEC.23. Amended by P.L.40-1994, SEC.64; P.L.6-1995, SEC.36; P.L.6-1997, SEC.153; P.L.215-2001, SEC.80; P.L.78-2004, SEC.17; P.L.99-2007, SEC.151; P.L.143-2011, SEC.30.

IC 12-29-2-14
Operation by uncertified entity; investigations; penalties
Sec. 14. (a) An entity may not:
(1) hold itself out to be a community mental health center; or
(2) use the term "community mental health center";
unless the entity is certified by the division of mental health and addiction.
(b) The division of mental health and addiction shall investigate a report that an entity is operating as a community mental health center without the approval of the division of mental health and addiction and report the division's findings to the attorney general.
(c) Upon receiving a report made under subsection (b), the attorney general may do the following: (1) Seek the issuance of a search warrant to assist in the investigation.
(2) File an action for injunctive relief to stop the operation of the entity that is the subject of the report if there is reasonable cause to believe that the entity is operating without the required approval of the division of mental health and addiction.
(3) File an action for injunctive relief to stop the entity that is the subject of the report from using the term "community mental health center".
(4) Seek in a civil action a civil penalty of not more than one hundred dollars ($100) a day for each day an entity is operating without the required approval of the division of mental health and addiction.
(d) An opportunity for an informal meeting with the division of mental health and addiction must be provided after the injunctive relief is ordered.
(e) The civil penalties collected under this section must be deposited in the mental health centers fund (IC 6-7-1-32.1).
As added by P.L.111-1997, SEC.6. Amended by P.L.215-2001, SEC.81.

IC 12-29-2-15
County fiscal body member of the board
Sec. 15. (a) A community mental health center that:
(1) is certified by the division of mental health and addiction; and
(2) is not administered by a hospital licensed under IC 16-21-2;
shall include a member of a county fiscal body, or a county fiscal body's designee, on the center's governing board. The member shall be selected by the county fiscal body of the county where the community mental health center maintains its corporate mailing address. The county fiscal body representative must reside in one (1) of the counties in the community mental health center's primary service area.
(b) A community mental health center that:
(1) is certified by the division of mental health and addiction; and
(2) is administered by a hospital licensed under IC 16-21-2;
shall include a member of a county fiscal body, or a county fiscal body's designee, on the center's advisory board. The member shall be selected by the county fiscal body of the county where the community mental health center maintains its corporate mailing address. The county fiscal body representative must reside in one (1) of the counties in the community mental health center's primary service area.
As added by P.L.79-2002, SEC.4. Amended by P.L.123-2008, SEC.4.

IC 12-29-2-16
Annual report to county fiscal body
Sec. 16. A community mental health center that is certified by the

division of mental health and addiction shall provide an annual report to the fiscal body of each county located in the community mental health center's primary service area.
As added by P.L.79-2002, SEC.5. Amended by P.L.123-2008, SEC.5.

IC 12-29-2-17
Issuing county bonds for construction, equipment, or improvement
Sec. 17. (a) Bonds of a county may be issued for the construction and equipment or the improvement of a building to house a community mental health center.
(b) If services are provided to at least two (2) counties:
(1) bonds of the counties involved may be issued to pay the proportionate cost of the project in the proportion determined and agreed upon by the fiscal bodies of the counties involved; or
(2) bonds of one (1) county may be issued and the remaining counties may annually appropriate to the county issuing the bonds amounts to be applied to the payment of the bonds and interest on the bonds in the proportion agreed upon by the county fiscal bodies of the counties involved.
As added by P.L.78-2004, SEC.18.

IC 12-29-2-18
Application of all general statutes relating to issuance of bonds
Sec. 18. All general Indiana statutes relating to the following apply to the issuance of county bonds under this chapter:
(1) The filing of a petition requesting the issuance of bonds.
(2) The giving of notice of the following:
(A) The filing of the petition requesting the issuance of the bonds.
(B) The determination to issue bonds.
(C) A hearing on the appropriation of the proceeds of the bonds.
(3) The right of taxpayers to appear and be heard on the proposed appropriation.
(4) The approval of the appropriation by the department of local government finance.
(5) The right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a).
As added by P.L.78-2004, SEC.19. Amended by P.L.219-2007, SEC.97; P.L.146-2008, SEC.420.

IC 12-29-2-19
County property of building if bond issued; nonapplication of tax limitations
Sec. 19. If bonds are issued under this chapter: (1) the building that is constructed, equipped, or improved with proceeds of the bonds is:
(A) the property of the county issuing the bonds; or
(B) the joint property of the counties involved if the bonds are issued by at least two (2) counties; and
(2) the tax limitations in this chapter do not apply to the levy of taxes to pay the bonds and the interest on the bonds.
As added by P.L.78-2004, SEC.20.

IC 12-29-2-20
Certification by county auditor; county payments; certification of federal financial participation eligibility
Sec. 20. (a) The county payment for operations of a community mental health center shall be paid by the county treasurer to the division as described in section 2 of this chapter.
(b) To the extent that money is appropriated by a county for purposes allowed under section 1.2(b)(1) of this chapter or is no longer required or requested for programs under section 2 of this chapter, on the first Monday in October, the county auditor shall certify to:
(1) the division of mental health and addiction, for a community mental health center; and
(2) the president of the board of directors of each community mental health center;
the amount of money that will be provided to the community mental health center under this chapter.
(c) The county payment to the community mental health center shall be paid by the county treasurer to the treasurer of each community mental health center's board of directors in the following manner:
(1) One-half (1/2) of the county payment to the community mental health center shall be made on the second Monday in July.
(2) One-half (1/2) of the county payment to the community mental health center shall be made on the second Monday in December.
(d) A county making a payment under this section or from other county sources to a community mental health center that qualifies as a community mental health center disproportionate share provider under IC 12-15-16-1 shall certify that the payment represents expenditures eligible for financial participation under 42 U.S.C. 1396b(w)(6)(A) and 42 CFR 433.51. The office shall assist a county in making this certification.
(e) Payments by the county fiscal body:
(1) must be in the amounts:
(A) determined by sections 2 through 5 of this chapter; and
(B) authorized by sections 1.2 and 13 of this chapter; and
(2) are in place of grants from agencies supported within the county solely by county tax money.
As added by P.L.78-2004, SEC.21. Amended by P.L.123-2008,

SEC.6.



CHAPTER 3. COMMUNITY MENTAL RETARDATION AND OTHER DEVELOPMENTAL DISABILITIES CENTERS

developmental disabilities center serving the county.
(c) Upon the request of the county executive, the county fiscal body may appropriate annually, from the general fund of the county, money to provide financial assistance in an amount not to exceed the amount that could be collected from the annual tax levy of sixty-seven hundredths of one cent ($0.0067) on each one hundred dollars ($100) of taxable property.
As added by P.L.2-1992, SEC.23. Amended by P.L.4-1993, SEC.224; P.L.5-1993, SEC.237; P.L.24-1997, SEC.60; P.L.6-1997, SEC.154; P.L.2-1998, SEC.43; P.L.64-2002, SEC.4; P.L.141-2006, SEC.79; P.L.99-2007, SEC.152.



CHAPTER 4. SEA 350-2008 MORATORIUM

IC 12-29-4-2
Application of SEA 350-2008
Sec. 2. Notwithstanding any other law, the additions and amendments to the Indiana Code set forth in SEA 350-2008 are applicable only to the extent that:
(1) the congressional moratorium on the implementation of the restricted rules by the United States Secretary of Health and Human Services is not extended; and
(2) the restricted rules are implemented.
As added by P.L.123-2008, SEC.7.






ARTICLE 30. COUNTY HOMES AND OTHER COUNTY FACILITIES

CHAPTER 1. GENERAL PROVISIONS CONCERNING COUNTY HOMES

IC 12-30-1-2
Name of home
Sec. 2. A county home shall be called the "________ County Home". However, the board of commissioners may adopt another name for the county home.
As added by P.L.2-1992, SEC.24.

IC 12-30-1-3
Joint action of boards of commissioners; powers
Sec. 3. The boards of commissioners of at least two (2) counties may, by joint action, do the following:
(1) Purchase a tract of real property.
(2) Erect, organize, and operate a county home for the indigent of the counties on the real property.
(3) Continue the joint ownership and operation of the county home as the boards of commissioners desire.
(4) Do other things proper and necessary for the relief and comfort of the indigent within the counties forming the joint ownership that an individual county may do under this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-1-4
Property tax; assessment; limitation
Sec. 4. To raise the amount necessary for the purchase of real property and the erection and furnishing of the buildings for county homes under this chapter, the board of commissioners of a county may assess a tax on property liable to be assessed for raising a county revenue. The assessment may not increase the rates at which the property is assessed by the laws existing when the tax is assessed by

more than twenty-five percent (25%).
As added by P.L.2-1992, SEC.24.

IC 12-30-1-5
Removal to home of permanent charges to county; employment and support; removal of permanent charges to townships
Sec. 5. (a) A board of commissioners that has established a county home under this chapter:
(1) shall order that all indigent individuals who have become permanent charges on the county be removed to the county home; and
(2) may take the measures for the employment and support of the indigent as the board of commissioners considers advisable.
(b) After a county home is established and an order is issued under subsection (a), the township trustees as administrators of township assistance shall, as indigent individuals become permanent charges to their respective townships, have those individuals removed to the county home.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.154.

IC 12-30-1-6
Discontinuance; sale or lease; contracts with other counties or institutions to provide care to indigent individuals
Sec. 6. (a) A county home provided by a board of commissioners for the indigent may be discontinued in whole or in part by the board of commissioners, subject to the approval of the county fiscal body. The real and personal property that relates to a discontinued county home and that belongs to the county may be:
(1) sold, leased, or otherwise disposed of, in whole or in part, as real property of the county is sold; or
(2) applied in the manner that is best for the interest of the county and approved by the county fiscal body.
(b) If the county home of a county is discontinued under this section, the board of commissioners of the county may contract with the board of commissioners of the nearest other county that has available accommodations for the maintenance and care of the indigent individuals of the county in the county home of the other county.
(c) A board of commissioners that discontinues a county home under this section may contract with:
(1) a person or corporation that maintains within the county an institution for the care of indigent individuals; or
(2) another agency or private institution located in Indiana that has appropriate facilities and is willing to accept and provide care and maintenance for indigent individuals;
for the maintenance and care of the indigent of the county. The contract may include reasonable terms and conditions that are agreed upon by the board of commissioners and approved by the county fiscal body. As added by P.L.2-1992, SEC.24.



CHAPTER 2. MANAGEMENT AND STAFFING OF COUNTY HOMES

IC 12-30-2-2
Superintendent; qualifications
Sec. 2. In appointing a superintendent of the county home, the commissioners shall select a reputable citizen of good moral character, kind and humane disposition, and good executive ability, who has had a good education. No consideration other than character, competence, and fitness may be allowed to actuate the commissioners in selecting, continuing, or discharging a superintendent or other officer.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-3
Superintendent; nepotism
Sec. 3. A relative of a member of the board of commissioners may not be appointed superintendent or employed in any capacity. A relative of the superintendent, except the spouse as assistant, may not be employed in any capacity with the home except by the consent of the board of commissioners.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-4
Superintendent; bond
Sec. 4. Each superintendent of a county home established and operated under this chapter may, in the manner prescribed by IC 5-4-1, be required to give bond, conditioned upon the faithful discharge of the superintendent's duty.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-5
Superintendent; removal for cause; record; appeal
Sec. 5. The board of commissioners of a county may remove the superintendent of the county home from office at any time, but only for cause, which must be entered in the record book of the board of commissioners. A superintendent removed from office under this section may appeal the removal action to the circuit court of the county within ten (10) days in the same manner as other appeals are taken from actions of the board of commissioners.
As added by P.L.2-1992, SEC.24.
IC 12-30-2-6
Superintendent; salary; quarters and board
Sec. 6. Each superintendent appointed under this chapter is entitled to an annual salary, in addition to quarters and board for the superintendent and family in the county home, in an amount fixed by the board of commissioners.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-7
Management rules; employees; number and compensation
Sec. 7. The board of commissioners of each county shall prescribe rules necessary for the management of the county home. With the advice and assistance of the superintendent of the county home, the board of commissioners shall regulate the number and fix the compensation of the assistants, nurses, attendants, farmers, seamstresses, laborers, and other employees needed for the care and control of the home.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-8
Inspections; report
Sec. 8. (a) The board of commissioners shall, as a board, visit and inspect the county home at least one (1) time in every three (3) months and enter a report of the board of commissioners' inspection, stating needs and conditions of the institution in the records of the board of commissioners. The report shall be signed by each member of the board of commissioners.
(b) The members of a board of commissioners that has established a county home under this chapter shall, in person, annually inspect the county home with regard to the fitness of the county home in all respects for the object for which the county home was established.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-9
Employees; appointment; removal; qualifications
Sec. 9. (a) The superintendent of a county home shall appoint the assistants, nurses, farmers, laborers, and other employees needed for the work of the home.
(b) The superintendent may at any time remove and dismiss an officer or employee appointed by the superintendent. The superintendent shall report the removal in writing to the board of commissioners at the next regular meeting.
(c) The superintendent of a county home shall promptly remove an officer or employee who is guilty of drunkenness, profane or abusive language in the presence of the residents, cruelty to the residents, lewdness, or any other offense against Indiana law or against public decency.
(d) The superintendent may not consider political, family, or any other improper influence in appointing or dismissing a subordinate officer or an employee. Considerations of character, merit, and

competence are the only reasons for appointment or dismissal.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-10
Management of home; best interests of county; labor by residents; excuse from labor; dismissal for refusing labor
Sec. 10. (a) The superintendent of the county home shall manage the county home and its farm to the best interests of the county.
(b) The superintendent shall maintain order and discipline and shall assign a reasonable amount of labor to every resident who is able to perform labor. A resident may not be excused from labor except by the superintendent or by the county physician for cause. The excuse of a resident by the physician shall be for a definite time, except in the case of:
(1) residents at least seventy (70) years of age; or
(2) residents suffering from a physical or mental disability that makes the residents unfit for labor;
to whom a permanent excuse may be given by the physician.
(c) A resident who refuses to perform the task assigned by the superintendent may be dismissed from the county home by the superintendent and can only be readmitted within six (6) weeks after dismissal:
(1) with the consent of the superintendent; or
(2) upon an order that is issued by the township trustee as the administrator of township assistance and endorsed by the chairman of the board of commissioners.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.155.

IC 12-30-2-11
Rules prescribed by the board of commissioners; suggestions made by division; reports
Sec. 11. The superintendent of a county home shall carefully observe the rules prescribed by the board of commissioners and shall be guided by suggestions that are made by the division of family resources and the county office. The superintendent shall make reports to the board of commissioners when the board of commissioners orders and shall make reports to the division of family resources when directed by the division.
As added by P.L.2-1992, SEC.24. Amended by P.L.4-1993, SEC.225; P.L.5-1993, SEC.238; P.L.145-2006, SEC.127.

IC 12-30-2-12
Biannual report to board of commissioners; contents
Sec. 12. The superintendent shall make to the board of commissioners a detailed biannual report in writing of the following:
(1) The time and manner of the admission of each indigent individual.
(2) The health and fitness for labor of each resident.
(3) The value of the labor contributed by the residents of the

county home.
(4) The expense incurred in the operation of the county home.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-13
Excess produce; sales; proceeds; deposits; reports
Sec. 13. (a) If there is produce of the county farm that is not needed for the subsistence of the residents, the superintendent shall report that fact to the board of commissioners. The board of commissioners may order the superintendent to sell the surplus produce in the manner and at the time as to produce the best return of money to the county.
(b) The superintendent shall, after making a sale of surplus produce under this section, collect the money and deposit the money with the county treasurer, who shall give the superintendent a receipt for the amount. The superintendent shall immediately thereafter report the transaction to the county auditor, file with the auditor the treasurer's receipt for the money, and take a quietus from the auditor for the money.
(c) All transactions regarding the sale of surplus products from the county farm shall be reported by the superintendent to the board of commissioners in an open meeting. The following information about the transactions shall be entered upon the board of commissioners' record:
(1) The names of the purchasers.
(2) A description of the articles sold.
(3) The quantity of articles sold.
(4) The date of sale.
(5) The price received.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-14
Payment of officers and employees; materials and supplies; specific appropriations; void agreements
Sec. 14. (a) The authority of a county fiscal body under this chapter to pay officers and employees of county homes and to pay for materials and supplies for county homes is strictly limited to the extent of specific appropriations of money made in advance by the county fiscal body upon estimates furnished.
(b) An obligation or a liability may not be incurred by an officer on behalf of the county unless the obligation or liability is within the appropriation specifically made for the purpose.
(c) An undertaking or agreement contrary to this section is void, and no action may be maintained against the county based upon the undertaking or agreement.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-15
Itemized statements of payments for medical services of county home residents Sec. 15. (a) Beginning on July 1, 2004, before the last day of each month, the office of the secretary of family and social services, or the office's designee, shall submit to a county home an itemized statement of a payment for the medical services for a resident of the county home during the previous calendar month, if a resident has given written consent allowing the office to disclose the resident's payment for medical services information to the county home.
(b) The office of the secretary of family and social services, or the office's designee, shall include the following information in the itemized statement:
(1) The patient's name.
(2) The service code for the service provider.
(3) The amount requested by the provider.
(4) The amount paid by the office.
(c) Before July 1, 2004, the office of the secretary of family and social services, or the office's designee, shall maintain a county home's itemized statements so as to allow a county home access to the county home's statements through a secure connection over the Internet.
As added by P.L.246-2003, SEC.1.



CHAPTER 3. COUNTY HOMES IN CERTAIN COUNTIES

IC 12-30-3-2
Establishment of homes
Sec. 2. (a) The board of commissioners may establish, construct, purchase, lease, convert, or accept and maintain a county home for the support and care of individuals within at least one (1) of the following categories:
(1) The aged.
(2) The blind.
(3) The destitute.
(4) The homeless.
(5) The infirm or chronically ill.
(6) Individuals who need nursing or convalescent care, but not hospitalization, within the available facilities of the county home.
(b) The board of commissioners may use or convert:
(1) the county infirmary;
(2) the county home;
(3) the county farm; or
(4) any other facilities belonging to or received by the county by donation, gift, devise, purchase, lease, or otherwise;
for the purposes set forth in subsection (a).
As added by P.L.2-1992, SEC.24.

IC 12-30-3-3
County home board; membership; qualifications; term of office; vacancies
Sec. 3. (a) A county home board is created in each county that maintains a county home under this chapter.
(b) The county home board consists of seven (7) members who must be residents of the county. The county home board shall be appointed by the board of commissioners, with consent of the county council. The members shall be appointed without regard to political affiliation, except that not more than four (4) members may belong to the same political party.
(c) Each member shall be appointed on the basis of the member's recognized interests in and demonstrated knowledge of the problems of the county home and the proper care and treatment of the county home's patients and residents.
(d) All appointments are for terms of four (4) years and begin on the January 1 immediately after the expiration of the previous term of appointment. A member serves until the member's successor has

been appointed and qualified.
(e) A vacancy occurring for any cause in the membership of the county home board shall be filled for the unexpired term by the board of commissioners. The board of commissioners shall make appointments promptly as far as feasible so that the full membership of the county home board shall be appointed and maintained.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-4
County home board; members; mileage payments; per diem
Sec. 4. (a) The members of the county home board serve without salary, but are entitled to receive for each mile actually and necessarily traveled:
(1) within the county in going to and from officially called meetings of the county home board; and
(2) within Indiana in going to and from meetings of the county home board officially called by the division of family resources;
an amount for mileage at a rate determined by the county fiscal body.
(b) A member not holding other lucrative elective or appointive office may receive a per diem allowance of not more than twenty-five dollars ($25) for attendance at any regularly called meeting of the county home board. Per diem allowances may not exceed twenty-five dollars ($25) to any one (1) member in a calendar month and may be paid only if the amount has been made available by appropriation.
As added by P.L.2-1992, SEC.24. Amended by P.L.10-1997, SEC.17; P.L.145-2006, SEC.128.

IC 12-30-3-5
County home board; meetings; quorum
Sec. 5. (a) The county home board shall hold one (1) regular meeting each month and the called meetings prescribed by the rules of the county home board. The regular meeting shall be held at the county home unless the county home board decides to hold the meeting elsewhere for some specific reason. The May meeting is the annual meeting.
(b) Four (4) members of the county home board constitute a quorum for the transaction of business. At the annual meeting, the county home board shall elect a president and a vice president for a term of one (1) year. The president and vice president serve until a successor is elected.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-6
County home board; official seal; minute book
Sec. 6. The county home board shall adopt and use an official seal for the authentication of the county home board's orders and records and shall cause the county home board's proceeding to be duly recorded in an official minute book maintained by the secretary of the county home board. As added by P.L.2-1992, SEC.24.

IC 12-30-3-7
County home superintendent; appointment; qualifications; removal
Sec. 7. (a) The county home board shall, with the advice and approval of the board of commissioners, appoint a county home superintendent.
(b) The county home superintendent shall be appointed solely on the basis of merit and fitness for the position and without regard to the appointee's political affiliation. The county home superintendent must:
(1) be a citizen of the United States;
(2) be of good executive ability;
(3) be qualified as an institutional administrative officer;
(4) be a reputable citizen of good moral character; and
(5) have had the proper experience and training to manage efficiently the county home and to supervise or provide necessary and proper care and treatment for the county home's patients and residents.
(c) The county home superintendent may be removed from office only for cause, on charges of inefficiency or another proper charge, after a hearing before the county home board.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-8
County home superintendent; duties; compensation; mileage payments; oath; bond
Sec. 8. (a) The county home superintendent:
(1) is the executive and administrative officer of the county home;
(2) serves as the secretary of the county home board but is not a voting member of the county home board; and
(3) shall perform all duties and functions of county home superintendent as provided by law under the direction and supervision of the county home board.
(b) A county home superintendent is entitled to compensation as fixed by the county home board within the lawfully established appropriations, which shall be paid monthly in the same manner as the compensation of the county officers as provided by law.
(c) In addition to the compensation referred to in subsection (b), the county home superintendent may receive for each mile actually and necessarily traveled an amount for mileage at a rate determined by the county fiscal body.
(d) Before entering upon the duties of the superintendent's office, the county home superintendent:
(1) shall take the oath of office required by law; and
(2) may, in the manner prescribed by IC 5-4-1, be required to execute a surety bond conditioned on the faithful performance of the superintendent's duties. As added by P.L.2-1992, SEC.24. Amended by P.L.10-1997, SEC.18.

IC 12-30-3-9
County home board; policies, rules, and regulations for government of home; discharge by county home superintendent of administrative duties
Sec. 9. (a) The county home board shall adopt all policies, rules, and regulations for the government of the county home.
(b) The county home superintendent shall discharge all administrative and executive duties and responsibilities of the county home, subject to the approval of the county home board.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-10
County home board; duties
Sec. 10. The county home board shall do the following:
(1) Fix the salaries of the officers and employees of the county home within the lawfully established appropriations.
(2) Supervise the maintenance, operation, and services of the county home.
(3) Supervise and safeguard the health, safety, welfare, and comfort of the patients and residents of the county home.
(4) Review and approve the annual budget of the county home for submission as provided by law.
(5) Adopt rules and regulations for admissions to the county home as provided by law, subject to the approval of the board of commissioners.
(6) Recommend to the board of commissioners necessary additions, repairs, and improvements to the buildings, grounds, and physical plant of the county home.
(7) Review quarterly and annual estimates and requests for food, supplies, and equipment for the county home.
(8) Plan for the requirements of the county home and interpret those requirements to the board of commissioners and the county council.
(9) Cooperate with the county hospital authorities and other public and private agencies and facilities of the county and state.
(10) Improve and extend the services and facilities of the county home as found necessary or desirable, especially nursing services for the aged, blind, infirm, and chronically ill, and those in need of nursing and convalescent care.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-11
County home board; development plan; cooperation with other agencies
Sec. 11. The county home board shall plan for the effective development of the county home for the public benefit and shall be empowered to cooperate with all agencies of government to

accomplish this purpose.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-12
County home board; inspection of facilities
Sec. 12. The county home board shall regularly inspect all facilities of the county home. In the inspections, the board shall examine the following:
(1) The sufficiency and performance of the personnel.
(2) The health, medical care, and nursing care of patients and residents.
(3) Drug handling.
(4) Mechanical restraint and seclusion.
(5) Food service and food sanitation.
(6) Water supply.
(7) Sanitation and sewage disposal.
(8) Physical plant and equipment.
(9) Safety standards.
(10) Community life and occupational therapy for patients and residents.
(11) Handling of mail and assistance warrants of patients and residents.
(12) Admission of patients and residents on a voluntary basis.
(13) Records and reports.
(14) Working and living arrangements for staff personnel.
(15) Other items the inspection of which is provided by law or determined to be necessary or advisable by the county home board.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-13
County home superintendent; assistants; appointment; qualifications; compensation; dismissal
Sec. 13. (a) The county home superintendent shall, with the approval of the county home board, appoint as many assistants as the superintendent and the county home board determine to be necessary to do the following:
(1) Administer the activities and services of the county home.
(2) Provide proper and adequate care for patients and residents.
(3) Perform all other duties required of the county.
(b) Assistants must be appointed under this section solely on the basis of qualification and training for the duties assigned and without regard to political affiliation.
(c) The county home superintendent shall, with the approval of the county home board, fix the compensation of the assistants appointed under this section within the lawfully established appropriations.
(d) Assistants appointed under this section may be dismissed only for cause by the county home superintendent with the approval of the county home board. An assistant dismissed under this subsection has

the right to a hearing before the county home board if requested within ten (10) days after the effective date of dismissal.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-14
Admission of patients and residents; recipients of old age assistance and blind assistance
Sec. 14. (a) Admission of all patients and residents to the county home must be on a voluntary basis and without regard to race, religion, color, sex, national origin, or ancestry.
(b) Recipients of old age assistance and blind assistance shall be admitted to the county home on the same basis and for the same charge as other patients and residents in the county home. There may be no discrimination in the care and treatment of patients and residents of the county home because of the source of the money for the support and care of the patients and residents.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-15
Hospitalization or medical care needed by patient or resident
Sec. 15. Whenever a patient or resident in the county home requires hospitalization, medical nursing, or other care beyond the facilities of the county home, arrangements shall be made promptly for furnishing that necessary care.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-16
Participation in work of farm or home; community life; special privileges; self employment
Sec. 16. (a) Participation by residents or patients in the work of the farm or home, other than care of person and simple duties such as care of bed and room, shall be on a voluntary basis.
(b) Effort shall be made to provide community life and opportunities for such activities, along the line of occupational therapy, under the direction of a physician, as are consistent with the mental and physical well-being of the residents or patients.
(c) Special privileges, duties, or responsibilities may not be extended to one (1) resident or patient unless made available to every resident or patient within the patient's own mental or physical limitations.
(d) Opportunity shall be developed for self employment and personal earnings in connection with hobbies and abilities within reasonable limits for the well-being of residents and patients.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-17
Counties not having consolidated cities; charges for care and maintenance of patients and residents
Sec. 17. (a) This section applies to a county that does not have a consolidated city. (b) The amount to be charged for the care and maintenance of each patient or resident in the county home shall be fixed as provided by law and may not exceed the maximum amount established by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-18
Counties having consolidated cities; schedule of charges for care and maintenance of patients and residents
Sec. 18. (a) This section applies to a county having a consolidated city.
(b) The county home board shall fix a schedule of charges for the care and maintenance of patients or residents and the effective date of the schedule. A schedule of charges established under this section is not effective until after the charges have been approved by resolution of the city-county council. In establishing the schedule of charges, the county home board may fix different rates based on different types or classes of care. If the home is licensed under state or federal laws that authorize or fix different classes of care, those classifications authorized or fixed by law are a sufficient basis for classification in the schedule of charges. The schedule of charges may also provide that separate and additional charges may be charged for special treatments, drugs, medical service, appliances, and other auxiliary services that are not included in the classification of care.
(c) This section is the exclusive basis of determining the charges to be made to patients and residents of a county home and the provisions of any other laws regarding those rates, including laws concerning county institutions, relief of poor persons, township trustees, county offices of the division of family resources, and boards of commissioners, do not apply. However, a rate established under this section must be based on a fair and reasonable estimate of the cost of the care and may not anticipate any profit from rendering the care.
As added by P.L.2-1992, SEC.24. Amended by P.L.4-1993, SEC.226; P.L.5-1993, SEC.239; P.L.145-2006, SEC.129.

IC 12-30-3-19
Money for operation and maintenance of county homes
Sec. 19. Money for the operation and maintenance of the county home, the care and support of patients and residents in the county home, and improvements and activities authorized by this chapter and laws supplementary to this chapter shall be provided, levied, appropriated, made available, and expended as provided by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-20
Employment of residents or patients
Sec. 20. Able-bodied residents or ambulatory patients within their physical and mental capacity may be employed on a voluntary basis by the county home superintendent with the approval of the county

home board, on the terms for board, maintenance, and compensation that are mutually acceptable. Upon being employed under this section, a resident or patient shall be given the privileges, duties, and status of a county home employee.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-21
County home board; power to sue and be sued
Sec. 21. The county home board, in its legal capacity and under its own name, may prosecute and defend suits. A suit brought against the county home board may be begun in the circuit or superior court or any other court with jurisdiction in the county. A notice or summons concerning a suit against the county home board must be served upon the county home superintendent. In a suit brought by or against the county home board, it is not necessary to name the individual members of the county home board as either plaintiff or defendant. The county home board may sue or be sued under the name of " _____________ County Home Board".
As added by P.L.2-1992, SEC.24.

IC 12-30-3-22
County home board; rights and powers
Sec. 22. The board has all other rights and powers and shall perform all other duties that are:
(1) necessary to administer this chapter; and
(2) not inconsistent with this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-23
Gifts, devises, and bequests; investment; special fund; expenditures
Sec. 23. (a) The county home board may receive and administer any gift, devise, or bequest of personal property, including the income from real property, to or for the benefit of the county home or for the benefit of residents or patients who are admitted to the care or supervision of the county home board. The county home board may invest or reinvest any of the money received under this section in the same kinds of securities in which life insurance companies are authorized by law to invest money.
(b) All money received by the county home board under this section and all money, proceeds, or income realized from real property or other investments:
(1) shall be kept in a special fund;
(2) may not be commingled with any other fund received from taxation; and
(3) may be expended by the county home board in any manner consistent with the purposes of the fund's creation and the intention of the donor, subject to the approval of the court of the county having probate jurisdiction.
As added by P.L.2-1992, SEC.24.
IC 12-30-3-24
Bond and liability insurance premiums
Sec. 24. The premiums on all bonds and liability insurance that an officer or a person is required by this chapter to execute by law or by action of the county home board shall be paid in the same manner as other expenses of the county home are paid out of the appropriation for fixed charges, unless otherwise expressly provided by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-25
Immunity from personal liability
Sec. 25. The:
(1) members of the county home board;
(2) the county home superintendent; and
(3) officers and employees of the county home;
are not personally liable, except to the state or the county, for an official act done or omitted in connection with the performance of duties established under this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-26
Administration of oaths and affirmations
Sec. 26. An officer or employee of the county home may, upon written authorization by the county home board, administer the oaths and affirmations required to carry out the purposes of this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-27
Nepotism
Sec. 27. Nepotism may not be permitted in appointments and employment in the county home, so far as prohibited by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-28
Purpose of chapter
Sec. 28. The purpose of this chapter is to provide necessary and prompt assistance and care without stigma to the citizens and residents of Indiana who are entitled to avail themselves of this chapter's provisions, especially those having little or no resources and low income persons or the homeless or unattached or those requiring care and support or nursing beyond the capacity of the family home in situations not requiring hospitalization or other medical treatment or care in other state and county institutions. This chapter shall be liberally construed so that its purposes may be accomplished as equitably, economically, and expeditiously as possible.
As added by P.L.2-1992, SEC.24.



CHAPTER 4. PLACEMENT OF INDIGENT IN COUNTY HOMES AND PAYMENT OF INDIGENT EXPENSES

IC 12-30-4-2
Admission of individuals who have become permanent charges on township; temporary placement
Sec. 2. (a) The township trustee as the administrator of township assistance shall periodically provide for the admission to the county home of indigent individuals who have become permanent charges on the township.
(b) Whenever an individual who is determined to be eligible for township assistance and is entitled to temporary relief is in a township in which the individual does not have legal settlement, the township trustee as the administrator of township assistance may place the individual temporarily in the county home.
As added by P.L.2-1992, SEC.24. Amended by P.L.51-1996, SEC.74; P.L.73-2005, SEC.157.

IC 12-30-4-3
Township trustee; investigation of individual; report to county board of commissioners
Sec. 3. The township trustee as the administrator of township assistance shall, when seeking the admission of an individual as a resident of a county home, first investigate the individual and make a report to the board of commissioners of the county. The report must contain the following:
(1) The name of the individual.
(2) The birth place and date of birth of the individual.
(3) The length of time that the individual has been legally settled in the township. (4) A statement of the health of the individual, which must be certified to by a competent physician.
(5) A statement of the income, property, or property rights of the individual.
(6) A list of the individual's relatives who, in the opinion of the township trustee as the administrator of township assistance, are capable of making contributions for the support of the individual.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.158.

IC 12-30-4-4
Recommendation by township trustee; consideration and investigation by county board of commissioners; terms and conditions of admission; delegation of investigation
Sec. 4. (a) The board of commissioners of the county shall, upon receipt of a recommendation by the township trustee as the administrator of township assistance, immediately consider the recommendation and make further investigation that the board of commissioners considers best. The board of commissioners of the county shall admit the individual on the terms, conditions, and contract that the board of commissioners considers just and fair by requiring the individual sought to be admitted, or other persons or agencies, to pay the money, within the rate lawfully established under section 8 of this chapter, at the times that the board of commissioners considers proper.
(b) The board of commissioners may delegate the investigation to the superintendent of the county home or to other agencies or persons that the board of commissioners considers best. However, the board of commissioners retains the right of determination, subject only to the right of appeal.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.159.

IC 12-30-4-5
Denial of admission; appeal to circuit court
Sec. 5. If a board of commissioners finds that the individual sought to be admitted into the county home or other charitable institution should not, for any cause, be admitted, the individual denied admission, or the township trustee as the administrator of township assistance, may appeal from the decision of the board of commissioners of the county to the circuit court of the county by filing a transcript of the record before the board of commissioners with the clerk of the circuit court of the county, who shall immediately notify the circuit court. The court shall, as soon as possible, proceed to hear and determine the matter. The court may order the board of commissioners to accept the individual in the county home or other charitable institution on the terms and conditions, within the lawfully established rate as provided in section 8 of this chapter, as the court orders. As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.160.

IC 12-30-4-6
Temporary admission
Sec. 6. In case of an emergency and pending the decision by the board of commissioners or the circuit court, an individual sought to be admitted shall be admitted temporarily. If the final determination is made that the individual should not be admitted, the trustee of the township of the individual's legal settlement, as the administrator of township assistance, shall immediately remove the individual from the county home or other charitable institution.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.161.

IC 12-30-4-7
Public assistance recipients; voluntary admission; charge for care and maintenance; modification of welfare payments
Sec. 7. If an individual sought to be admitted to a county home on a voluntary basis upon application to the board of commissioners is a recipient of public assistance from the county or other agencies, the individual may not be deprived of the right to receive welfare or other payments because of the individual's admission to a county home. However, the amount of the welfare payments may be taken into consideration by the board of commissioners in arriving at the amount, within the lawfully established rate as provided in section 8 of this chapter, necessary for the support of the individual sought to be admitted in the county home or other charitable institution. The county office may, in fixing the amount of welfare or other payments for the individual, take into consideration the fact that the individual is placed in the county home or other charitable institution and may modify the amount of the payments as the county office considers proper under Indiana law governing public assistance.
As added by P.L.2-1992, SEC.24. Amended by P.L.4-1993, SEC.227; P.L.5-1993, SEC.240.

IC 12-30-4-8
Charge for care and maintenance of individuals
Sec. 8. The board of commissioners shall, each year at its July meeting, fix an amount to be charged for the care and maintenance of each individual in the county home or other charitable institution. The charge must cover the total amount to be charged for board, room, medical and nursing care, maintenance, clothing, and all other items furnished within the county home. The items shall be made available to all residents and patients on the same basis.
As added by P.L.2-1992, SEC.24.

IC 12-30-4-9
Voluntary residents; ability to pay all or part of costs of care; charges Sec. 9. In those cases in which facilities are available, the board of commissioners may accept individuals in need of care who are able to pay all or part of the costs of care on a voluntary basis. The board of commissioners of each county maintaining a county home shall periodically determine the reasonable cost of these services and fix charges for each voluntary resident on the basis of the cost of the care and ability of the voluntary resident to pay.
As added by P.L.2-1992, SEC.24.

IC 12-30-4-10
Appropriations; advancement of money to township trustees
Sec. 10. The:
(1) county council shall appropriate; and
(2) the board of commissioners in each county shall advance;
to the township trustees as the administrators of township assistance the money necessary for the relief and burial of the indigent in each township, which shall be accounted for and repaid to the county treasurer as provided in section 11 of this chapter.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.162.

IC 12-30-4-11
Payments to county; maximum monthly amounts per individual; taxation
Sec. 11. (a) Each township trustee as the administrator of township assistance shall pay to the county the amount fixed for each individual admitted into the county home or other charitable institution from the township, except those otherwise able to pay the cost of their care from their own resources or from other assistance awards. Except as provided in subsection (b), the amount that may be charged to the township may not exceed one hundred dollars ($100) per month per individual.
(b) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). The amount charged the township per individual may not exceed forty-eight dollars ($48) per month or twelve dollars ($12) per week.
(c) Each township shall levy a tax sufficient to meet those expenses.
(d) Payment and settlement shall be made in July and December of each year for the preceding year.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.163.



CHAPTER 5. REIMBURSEMENT OF EXPENSES FROM COUNTY HOME RESIDENT'S ESTATE

IC 12-30-5-2
Collections
Sec. 2. The reimbursement obtained under section 1 of this chapter shall be collected quarterly by the superintendent of the county home in which the individual resides or resided, at a rate of not more than seven dollars ($7) per week. The money received shall be paid quarterly into the county general fund. The superintendent or executive officer may, under the direction of the board of commissioners of the county, bring suit against the estate of an individual described in section 1 of this chapter failing to make payment as required in this chapter. If a judgment is obtained in a suit brought under this section, the judgment constitutes a lien against the part of the estate that is described in the complaint.
As added by P.L.2-1992, SEC.24.

IC 12-30-5-3
Construction of chapter; duties of township trustees and county home superintendents
Sec. 3. This chapter does affect the duties of township trustees or the superintendents of the county homes.
As added by P.L.2-1992, SEC.24.



CHAPTER 6. REPEALED



CHAPTER 7. HEALTH CENTERS IN ALLEN COUNTY AND ST. JOSEPH COUNTY

IC 12-30-7-2
Contracting county defined
Sec. 2. As used in this chapter, "contracting county" means a county that contracts with the county having a health center for the care of patients afflicted with tuberculosis or other chronic diseases.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-3
Fund defined
Sec. 3. As used in this chapter, "fund" refers to the county health center fund established by this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-4
Counties having population of more than 300,000 but less than 400,000; consolidation of property and supplies; health centers; divisions
Sec. 4. (a) A county described in section 1(a) of this chapter shall

consolidate all real property, buildings, equipment, supplies, employees, insurance, and equity of the county home and the hospital and operate both as one (1) entity to be known as the "________________ Health Center".
(b) The health center must include at least the following two (2) divisions:
(1) The health care facility division.
(2) The hospital division.
(c) Other divisions may be added as necessary.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-5
Counties having population of more than 250,000 but less than 270,000; health centers; hospital divisions
Sec. 5. (a) A county described in section 1(b) of this chapter shall name and operate the county's county home as the "___________ Health Center".
(b) Notwithstanding any other provision of this chapter, the health center does not have a hospital division.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-6
Taxation; support of health centers
Sec. 6. The board of commissioners of a county shall, with the approval of the county council, cause to be assessed, levied, and collected the amounts of money the board of commissioners considers necessary for the following:
(1) Suitable lands, buildings, and improvements for the health center.
(2) Maintenance of the health center.
(3) All other necessary expenditures.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-7
Borrowing money and issuing county obligations; support of health centers
Sec. 7. The board of commissioners shall, with the approval of the county fiscal body, borrow money by the issue of county obligations, as the board of commissioners may do for other county purposes, for the following:
(1) The erection, furnishing, refurnishing, equipping, or reequipping of the health center.
(2) The purchase of a site for the health center.
(3) Additions to the site.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-8
Fixing levy and rate of taxation; additional appropriations
Sec. 8. The board of commissioners shall annually recommend to the county fiscal body a tax rate and levy to provide the necessary

money for the operation and maintenance of the health center based upon the estimates of the board of managers of the health center. The county fiscal body shall adopt a budget and fix a levy and rate of taxation that, when added to all estimated health center revenues, is sufficient to provide the amounts appropriated for the health center. The county fiscal body may make additional appropriations from the county general fund to make up deficits in estimated revenue or for emergencies.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-9
Health center board of managers; membership
Sec. 9. (a) The county executive shall appoint a board of managers for the health center. The board of managers shall be composed of eleven (11) county residents appointed on the basis of the residents' recognized interest in and demonstrated knowledge of the problems of the health center and the proper care and treatment of the patients and residents. The board of managers must be composed of any combination of the following:
(1) Physicians holding unlimited licenses to practice medicine in Indiana.
(2) Licensed registered nurses, pharmacists licensed under IC 25-26-13, or licensed dentists.
(3) Individuals appointed from business, industry, and the health professions, or consumer representatives.
(4) Social workers.
(5) Dietitians.
(6) Professional engineers (as defined in IC 25-31-1-2).
(7) Any other resident of the county the board of commissioners considers qualified.
(b) Not more than six (6) members of the board of managers may be members of the same political party.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-10
Health center board of managers; term of office; successors
Sec. 10. (a) All appointments to the board of managers may be for terms of four (4) years. A member of the board of managers may not serve more than two (2) consecutive terms of four (4) years, except that a member of the board of managers for a health center located in a county described in section 1(b) of this chapter may serve consecutive four (4) year terms without limitation.
(b) Each member of the board of managers serves until the member's qualified successor is appointed.
As added by P.L.2-1992, SEC.24. Amended by P.L.24-1997, SEC.61.

IC 12-30-7-11
Health center board of managers; vacancies
Sec. 11. A vacancy occurring for any reason in the membership of the board of managers shall be filled for the unexpired term by an

individual appointed by the county executive.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-12
Health center board of managers; meetings; quorum
Sec. 12. (a) The board of managers shall hold one (1) regular meeting each month at the health center or at some other location designated by the board of managers and shall call as many other meetings as may be prescribed by the rules of the board of managers. The May meeting is the annual meeting.
(b) Six (6) members of the board of managers constitute a quorum for the transaction of business.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-13
Health center board of managers; election of president and vice president; term of office; minute book
Sec. 13. At the annual meeting the board of managers shall elect a president and vice president who serve for one (1) year terms. The proceedings of the board of managers shall be recorded in an official minute book maintained by the secretary.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-14
Health center board of managers; mileage payments
Sec. 14. Members of the board of mangers serve without salary, but shall be entitled to the amount for mileage equal to the amount per mile paid to state officers and employees according to the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. Mileage shall be paid for travel to and from official meetings of the board of managers and for travel incurred in connection with official health center business.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-15
Health center board of managers; center administrator; appointment; qualifications; removal
Sec. 15. (a) The board of managers shall, with the advice and consent of the board of commissioners, select and appoint an administrator for the health center.
(b) The administrator shall be appointed solely on the basis of merit and fitness for the position, without regard to the appointee's political affiliation. The administrator must have the following qualifications:
(1) Be a citizen of the United States.
(2) Possess good executive ability.
(3) Be qualified as an institutional administrative officer.
(4) Be a reputable citizen of good moral character.
(5) Have the proper experience and training to efficiently

manage the health center and to supervise or provide necessary and proper care and treatment for the patients and residents in the health center.
(c) The administrator may not be removed except for cause by a majority vote of the board of commissioners, upon charges preferred by a majority of the board of managers.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-16
Health center administrator; duties; membership on board of managers
Sec. 16. (a) The administrator:
(1) is the chief executive and administrative officer of the health center;
(2) shall serve as secretary of the board of managers; and
(3) shall perform all duties and functions of administrator as provided by law under the direction and supervision of the board of managers.
(b) The administrator is not a voting member of the board of managers.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-17
Health center administrator; travel expenses reimbursement
Sec. 17. In addition to any other compensation, the administrator is entitled to travel reimbursement on a per mile basis commensurate with that paid to state officers and employees according to the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency for each mile travelled in the discharge of the administrator's duties, but within the lawfully established appropriation made for this purpose.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-18
Health center administrator; duties
Sec. 18. (a) The administrator, as chief executive and administrative officer of the health center, has duties that, subject to the bylaws, rules, regulations, and powers of the board of managers, include the following:
(1) The administrator shall equip the health center with all necessary furniture, appliances, fixtures, and other necessary facilities for the care and treatment of patients and for the use of the officers and employees of the health center as prescribed by law. All necessary supplies and equipment shall be purchased through and under the laws, rules, and regulations of the central purchasing agency of the county. However, raw food purchases are the responsibility of the health center administrator. The administrator shall appoint the county purchasing agent or other deputy purchasing agent of the county purchasing agency to act as a health center central purchasing

manager.
(2) The administrator shall maintain control of the records, accounts, and buildings of the health center.
(3) The administrator shall enforce all rules and regulations adopted by the board of managers for the government, discipline, and management of the health center and the health center's employees and patients. The administrator may make additional rules and regulations not inconsistent with the rules, regulations, and directions of the board of managers.
(4) The administrator shall, with the approval of the board of managers, appoint one (1) physician holding an unlimited license to practice medicine, surgery, and obstetrics in Indiana to the position of medical director of the health center or appoint a medical director for each division. In addition, the administrator shall do the following:
(A) Employ within the numbers and classes of employees and salary limits established by the board of commissioners and the county council in the annual budget the following:
(i) Physicians.
(ii) Department heads.
(iii) Nurses.
(iv) Other employees that the administrator considers proper and necessary for the efficient performance of the business of the health center.
(B) Prescribe the duties of each individual employed within the guidelines established by the board of managers.
(5) The administrator shall do the following:
(A) Cause proper accounts and records of business and operations of the health center to be kept regularly in books and records prescribed by the chart of accounts for hospitals and the state board of accounts.
(B) Use the accounts and records to prepare an annual report for the board of managers.
(6) The administrator is responsible for receiving patients into the health center as follows:
(A) A resident of the county who is suffering from tuberculosis or another chronic disease designated by the board of managers may be admitted to the hospital division.
(B) A resident of the county who is aged, blind, destitute, homeless, infirm, chronically ill, or in need of nursing or convalescent care may be admitted to the nursing home division.
(C) A nonresident of the county may be admitted to the health center only as prescribed in this section.
(7) The administrator shall do the following:
(A) Cause an examination to be made of the physical condition of each person admitted to the health center.
(B) Provide for the care and treatment of each patient within the resources and capabilities of the health center according to the patient's needs. (C) Cause a record to be kept of the condition of each patient when admitted.
(D) See that each patient is reexamined periodically.
(8) The administrator shall discharge from the health center any patient who:
(A) willfully or habitually violates the rules of the health center;
(B) is found to have recovered from tuberculosis or other chronic disease; or
(C) has been rehabilitated sufficiently not to require the services of the health center.
(9) The administrator shall establish clinical and ancillary services for inpatients and outpatients of the health center as the board of managers may designate. Clinical and ancillary services include the following:
(A) Outpatient tuberculosis clinic.
(B) Outpatient chronic disease clinic.
(C) Inhalation therapy.
(D) Physical therapy services.
(E) Podiatric medicine services.
(F) Dental services.
(G) Optometry services.
(H) Speech and hearing services.
(I) Social/psychiatric services.
(b) All clinical and ancillary services established under subsection (a)(9) must be available to patients from all counties affiliated with or having an interest in the health center.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-19
Health center fund; collection of money; premiums on bonds and insurance
Sec. 19. (a) The administrator or the administrator's delegate shall do the following:
(1) Collect and receive all money due the hospital.
(2) Deposit all checks for collection in the name of the hospital in a bank designated by the board of commissioners of the county owning the hospital.
(3) Keep an accurate account of the money collected and checks deposited.
(4) Make a written report of the money collected and checks deposited to the board of managers at the regular monthly meeting of the board of managers.
(b) Within ten (10) days after a monthly meeting at which a report is presented under subsection (a)(4) on money collected and checks deposited, the board of managers shall cause the money to be transmitted to the treasurer of the county owning the hospital. The treasurer shall place the money in a special fund to be named the county health center fund.
(c) The county health center fund is for the use of the hospital and

may not be used for any other purpose. Money from the fund may be disbursed only upon warrant issued by the county auditor.
(d) The board of managers shall allow the bills and accounts without advertising the filing of the claims and shall certify and transmit the claims to the county auditor, who shall provide for payment from appropriations made for that purpose by the county council.
(e) The premiums on all bonds and insurance that are required by this chapter, by law, or by the action of the board of commissioners shall be paid in the same manner as other expenses of the health center are paid out of the appropriation for fixed charges, unless otherwise expressly provided by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-20
Procedures, rules, and regulations
Sec. 20. The board of managers shall adopt all policies, procedures, rules, and regulations for the government of the health center. The administrator shall discharge all administrative and executive duties and responsibilities of the health center, subject to the approval of the board of managers.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-21
Health center board of managers; recommendations for salaries and benefits; officers and employees; bonds
Sec. 21. (a) The board of managers shall recommend in the budget of the board of managers, subject to approval of the board of commissioners and the county council, the number and classes of employees of the health center and the salaries and fringe benefits of the officers and employees of the health center. The salaries and fringe benefits of the officers and employees shall be compensation in full for all services provided, unless specifically provided for in this chapter.
(b) The board of managers shall designate the officers and employees who must, before entering upon the discharge of the officers' or employees' duties, give a bond in an amount determined by the board of managers to secure the faithful performance of the officers' or employees' duties.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-22
Health center board of managers; duties
Sec. 22. The board of managers shall do the following:
(1) Supervise the maintenance and operation and services of the health center.
(2) Supervise and safeguard the health, safety, welfare, and comfort of the patients and residents of the health center.
(3) Review and approve the annual budget of the health center before submission for final approval and request for

appropriation by the board of commissioners, using budget forms and procedures prescribed by the state board of accounts and the chart of accounts for hospitals.
(4) Approve payment of all bills and accounts.
(5) Adopt rules and regulations for admissions to the health center as provided by law, subject to the approval of the board of commissioners.
(6) Recommend to the board of commissioners necessary additions, repairs, and improvements to the buildings and grounds and physical plant of the health center.
(7) Review annual estimates and requests for foods, supplies, and equipment for the health center.
(8) Plan for and interpret to the board of commissioners and the county council the requirements of the health center.
(9) Cooperate with other public and private agencies and facilities of the county and state.
(10) Improve and extend the services and facilities of the health center that the board of managers considers necessary or desirable.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-23
Health center board of managers; development plan; cooperation with other agencies
Sec. 23. The board of managers shall plan for the effective development of the health center for the public benefit and is empowered to cooperate with all agencies of government to accomplish this purpose.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-24
Health center board of managers; inspection of facilities
Sec. 24. The board of managers shall regularly inspect all facilities of the health center. In the inspections, the board of managers shall examine the following:
(1) The sufficiency and performance of the personnel.
(2) The health, medical care, and nursing care of patients and residents.
(3) Drug handling and purchasing.
(4) Mechanical restraint and seclusion.
(5) Food service and food sanitation.
(6) Water supply.
(7) Sanitation and sewage disposal.
(8) Physical plant and equipment.
(9) Safety standards as required by federal and state law.
(10) Community clinical and ancillary services for inpatients and outpatients.
(11) The handling of mail and assistance warrants of patients and residents.
(12) Other items that the board of managers considers

necessary.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-25
Admissions; nondiscriminatory basis
Sec. 25. The board of managers shall ensure that admissions to the health center are made on a nondiscriminatory basis.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-26
Health center board of managers; grants, devises, gifts, bequests, and donations
Sec. 26. (a) The board of managers shall accept and hold in trust for the health center the following:
(1) A grant or devise of real property.
(2) A gift or bequest of money or other property.
(3) Any other donation.
(b) The board of managers shall apply the grant, devise, gift, bequest, or donation in accordance with the terms of the grant, devise, gift, bequest, or donation and as the board of managers considers beneficial to the health center.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-27
Tuberculosis defined; contracting for care of afflicted individuals; utilization of hospital division; care for individuals suffering from other chronic diseases
Sec. 27. (a) "Tuberculosis", as used in this section, includes other chronic diseases within the limitations set forth in subsection (c), unless the context clearly requires otherwise. However, the money that the state contributes for tuberculosis cases is not available for individuals not afflicted with tuberculosis.
(b) The board of managers may contract with persons, municipalities, counties, and other agencies for the care and treatment of individuals afflicted with tuberculosis or other chronic diseases.
(c) The board of managers shall determine, as of January 1 and July 1 of each year, whether the facilities of the hospital division are fully utilized in the case of patients suffering from tuberculosis. If the board of managers finds that:
(1) the facilities are not being fully utilized in the case of patients suffering from tuberculosis; and
(2) the demand for care of tuberculosis patients does not warrant the full utilization of the hospital division for that purpose;
the board of managers may authorize the hospital division to furnish nursing care and restorative services to individuals suffering from chronic illness other than tuberculosis, so that the facilities of the hospital division are fully utilized, upon the terms and conditions of admission, treatment, care, and payment that the board of managers

prescribes.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-28
Health center budget; approval by county fiscal body
Sec. 28. The budget of a health center established under this chapter is subject to approval of the county fiscal body in the same manner as the budgets of other county offices and departments.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-29
Counties without health center; contracts for services
Sec. 29. (a) The board of commissioners of a county that does not have a health center as provided in this chapter may contract for the care and treatment of the county's residents afflicted with tuberculosis and other chronic diseases with a county that has established a health center under this chapter. The board of commissioners of the county seeking care and treatment for the county's residents may contract directly with the health center.
(b) The county fiscal body of a contracting county shall appropriate out of the county's general fund an amount of money sufficient to meet the terms of the contract, and the money appropriated constitutes a special fund for that purpose. The:
(1) contracting county may levy a tax in an amount necessary to meet the terms of the contract; or
(2) commissioners may pay the amount due the health center out of the general fund.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-30
County contracting for health center services; official visitor; appointment; term of office; duties; board of visitors
Sec. 30. (a) The board of commissioners of a contracting county shall appoint an official visitor to the health center. The term of office of the official visitor is three (3) years.
(b) The official visitor, in conjunction with the local board of health, the tuberculosis and respiratory disease agencies of the contracting county, or both, shall do the following:
(1) Prepare all of the papers and documents necessary for the admission of the patient from the contracting county.
(2) Inspect and visit the patient in the patient's home and investigate the patient's financial condition.
(3) Report the facts to the board of commissioners at the time of the presentation of the admission papers for approval.
(c) The official visitor shall cause to be transported to and from the health center the patients of the contracting county.
(d) The official visitors appointed by the boards of commissioners of the contracting counties constitute the board of visitors. The members of the board of visitors shall do the following:
(1) Meet at least annually at the health center. (2) Transact the business of their respective counties.
(3) Report to their respective boards of commissioners.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-31
Tuberculosis and other chronic diseases; application for treatment
Sec. 31. (a) A resident of the county in which the health center is situated who desires treatment and care of tuberculosis or other chronic diseases in the health center may apply in person to the health center or to any physician for examination. If found to be suffering from tuberculosis or other chronic disease, the county resident may apply to the administrator of the health center for admission.
(b) The health center shall provide application forms for the purposes of this section, and the administrator shall forward application forms to a physician in the county upon request. Each application submitted under this section must state facts showing whether the applicant is able to pay, in whole or in part, for the care and treatment the applicant will receive while at the health center.
(c) If it appears on an application submitted under this section that the applicant is suffering from tuberculosis or other chronic disease and if there is a vacancy in the health center, the administrator shall notify the applicant named in the application to appear in person at the health center. If, upon examination of the applicant, the administrator is satisfied that:
(1) the applicant is suffering from tuberculosis or other chronic disease; and
(2) the applicant has made financial arrangements for the applicant's own care and treatment to the extent of the applicant's ability;
the administrator shall admit the applicant to the health center as a patient.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-32
Discrimination because of race, creed, national origin, or ability to pay; prohibition
Sec. 32. Discrimination may not be made in accommodation, care, or treatment of any patient at a health center established under this chapter because of race, creed, national origin, or ability to pay.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-33
Financial investigation of patient; support order; liability of patient's estate and relatives; reimbursement from public assistance programs
Sec. 33. (a) Whenever a patient has been admitted to a health center from the county in which the health center is situated, the administrator shall cause an inquiry to be made as to the financial circumstances of the patient and of any relatives of the patient who

may be legally liable for the patient's support. If the administrator finds that the patient or the patient's relatives are able to pay for the patient's care and treatment, in whole or in part, an order shall be made directing the patient or the relative to pay a specified amount per month to the health center for the support of the patient.
(b) The health center may collect the amount from the estate of the patient or from relatives legally liable for the patient's support. If the administrator finds that the patient or the patient's relatives are not able to pay, the administrator may seek reimbursement from the county office, Medicare, Medicaid, private insurance companies, the township trustee as the administrator of township assistance, or the county general fund, depending on the eligibility of the patient for assistance from the county office or program.
As added by P.L.2-1992, SEC.24. Amended by P.L.4-1993, SEC.228; P.L.5-1993, SEC.241; P.L.73-2005, SEC.164.

IC 12-30-7-34
Patients from counties without health centers; treatment for tuberculosis or other chronic diseases; application; examination; charges; financial investigation
Sec. 34. (a) An individual who:
(1) resides in a county where there is no health center; and
(2) desires treatment in a health center as provided for in this chapter;
may apply for treatment to the county auditor or official visitor of the county, on a form to be provided by the official visitor. An application submitted under this section must be accompanied by a signed certificate stating that the applicant has been examined by a physician and that in the physician's opinion the patient is suffering from tuberculosis or other chronic disease.
(b) The auditor shall, upon receipt of an application and certificate filed under subsection (a), forward the certificate to the board of commissioners. If the board of commissioners find that the facts contained in the application are true, the board of commissioners shall make a record of the application and forward the application to the health center administrator. If the patient is accepted by the health center, the board of commissioners shall provide transportation for the patient and shall provide for the patient's maintenance in the health center at the rate provided for in the contract.
(c) Upon receiving an application for the admission of a patient from the board of commissioners of any other county, the administrator of a health center shall request that the patient appear in person for an examination at the health center if:
(1) it appears from the application that the applicant is suffering from tuberculosis or other chronic disease;
(2) there is a vacancy in the health center; and
(3) there is no pending application from a patient residing in the county in which the health center is located.
(d) If upon examination of the patient by the medical staff of the

health center the administrator is satisfied that the patient is suffering from tuberculosis or other chronic disease, the administrator shall admit the patient to the health center.
(e) A patient admitted under this section is a charge against the board of commissioners of the county sending the patient, at a rate fixed by the board of commissioners, and the bill shall, when verified, be paid by the auditor of the contracting county.
(f) The board of commissioners of the contracting county shall cause an investigation to be made into the financial circumstances of the patient and the relatives legally liable for the patient's support and may collect from the relatives, in whole or in part, according to the financial ability of the relatives, the cost of the maintenance of the patient in the health center.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-35
Admissions; voluntary basis
Sec. 35. Admission of all health care facility patients and residents in the health center shall be on a voluntary basis.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-36
Care outside scope of care provided by health center; arrangements
Sec. 36. Whenever a patient or resident in the health center requires hospitalization, medical care, nursing care, or other care outside the scope of that provided by the health care facility division, hospital division, or any other division of the health center, arrangements shall be made promptly for furnishing necessary care.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-37
Rehabilitation work; voluntary basis
Sec. 37. Participation by patients or residents of the division in work of the health center for rehabilitation purposes shall be on a voluntary basis.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-38
Community life
Sec. 38. Effort shall be made to provide community life and opportunities for activities, under the direction of a physician, that are consistent with the mental and physical well-being of the residents or patients.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-39
Amount of charges
Sec. 39. The amount to be charged for the care and treatment of patients or residents in a health center established under this chapter

shall be an amount sufficient to cover the operating cost of the health center. The board of managers shall set the per diem or room and board rates for each division of the health center and the clinic or ancillary service charges.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-40
Health center board of managers; prosecution and defense of suits
Sec. 40. The board of managers may prosecute and defend suits in its own name. A suit may be brought against the board of managers in any court with jurisdiction in the county. A notice or summons concerning a suit against the board of managers shall be served upon the administrator.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-41
Health center board of managers; other powers and duties necessary to administration of chapter
Sec. 41. The board of managers has all other rights and powers and shall perform all other duties that are necessary to administer this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-42
Immunity from personal liability
Sec. 42. The:
(1) members of the board of managers;
(2) administrator; and
(3) the officers and employees of the health center;
are not personally liable, except to the county, for an official act done or omitted in connection with the performance of their respective duties under this chapter.
As added by P.L.2-1992, SEC.24.






ARTICLE 31. UMBILICAL CORD BLOOD

CHAPTER 1. PUBLIC UMBILICAL CORD BLOOD BANK

IC 12-31-1-2
"Postnatal donation"
Sec. 2. As used in this article, "postnatal donation" means any of the following donations by a patient to the public umbilical cord blood bank:
(1) Postnatal fluid, including umbilical cord blood.
(2) Postnatal tissue, including the placenta and tissue extracted from an umbilical cord.
As added by P.L.134-2008, SEC.7.

IC 12-31-1-3
Formation of nonprofit corporation by office of the secretary; adoption of rules concerning protection of information
Sec. 3. (a) The office of the secretary shall form a nonprofit corporation to establish and provide for the operation of a public umbilical cord blood bank to promote public health and to exercise other essential governmental functions.
(b) The office of the secretary shall adopt rules under IC 4-22-2 concerning the protection of individual identifiable health information regarding the operation of the public umbilical cord blood bank.
As added by P.L.134-2008, SEC.7.

IC 12-31-1-4
Board of directors of nonprofit corporation; advisory board; review of applications; contract for administrative operations; employment; participating agreement
Sec. 4. (a) The board of directors of the nonprofit corporation consists of the following:
(1) The state health commissioner or the commissioner's designee.
(2) The secretary or the secretary's designee.
(3) The secretary of commerce appointed under IC 5-28-3-4 or the secretary's designee.
(4) The director of the state department of health's office of minority health. (5) The following individuals appointed by the governor:
(A) One (1) president or chief executive officer of an Indiana based hospital.
(B) One (1) research scientist with expertise in umbilical cord blood research.
(C) One (1) ethicist with expertise in bioethics.
(D) One (1) physician licensed under IC 25-22.5 who specializes in birthing and delivery.
(E) One (1) representative of a donor umbilical cord blood bank facility.
(F) One (1) member of the interagency state council on black and minority health established under IC 16-46-6.
(b) The board of directors shall appoint an advisory board. At least fifty-one percent (51%) of the advisory board members must be research scientists with expertise in stem cell research.
(c) The advisory board, using criteria established by the board of directors, is responsible for reviewing applications from research scientists, research institutions, and other persons interested in receiving a postnatal donation that is ineligible for transplant use from the public umbilical cord blood bank.
(d) The board of directors may contract with a person to perform the management and administrative operations of the public umbilical cord blood bank. The person shall follow the federal Food and Drug Administration's current good tissue practices.
(e) Subject to approval by the budget agency, the board of directors may, without the approval of the attorney general, employ legal counsel, technical experts, and other officers, agents, and employees that the board of directors considers necessary to carry out the efficient operation of a public umbilical cord blood bank.
(f) The board of directors shall determine the terms and conditions of the participating agreement that is executed with each participating hospital.
As added by P.L.134-2008, SEC.7.

IC 12-31-1-5
Nonprofit corporation duties
Sec. 5. The nonprofit corporation shall do the following:
(1) Establish procedures and guidelines for collecting, maintaining, and receiving postnatal donations.
(2) Educate health care professionals about the procedures and requirements for collecting and maintaining postnatal donations following the birth of a newborn infant.
(3) Establish procedures concerning patient informed consent and privacy that are approved by an independent institutional review board selected by the board of directors.
As added by P.L.134-2008, SEC.7.

IC 12-31-1-6
Acceptance of postnatal donations; use and allocation of postnatal donations; liability insurance Sec. 6. (a) The nonprofit corporation shall accept postnatal donations at no charge or cost to the donor.
(b) The nonprofit corporation may allow the following to use the postnatal donations:
(1) Transplant centers.
(2) Research centers approved by the nonprofit corporation that will use the postnatal donation to promote medical advances, life science research, or biotechnology research.
(3) Any other entity approved by the nonprofit corporation if the entity will use the postnatal donation to promote medical advances, life science research, or biotechnology research.
(c) Any postnatal donations maintained by the public umbilical cord blood bank must be allocated as follows:
(1) Postnatal donations that are of transplantable quality according to the National Marrow Donor Program, the federal Food and Drug Administration's approved protocol, or other relevant national practice and quality standards must be allocated for medical transplants.
(2) Postnatal donations that do not meet the transplant quality standards referred to in subdivision (1) and that are suitable for research must be made available for scientific research or medical treatments that comply with relevant national practice and quality standards.
(d) The nonprofit corporation shall acquire and maintain adequate liability insurance coverage.
As added by P.L.134-2008, SEC.7.

IC 12-31-1-7
Maintenance of postnatal donations at no charge to donor
Sec. 7. The nonprofit corporation may maintain postnatal donations at no charge or cost to the donor.
As added by P.L.134-2008, SEC.7.

IC 12-31-1-8
Authority to award grants
Sec. 8. The nonprofit corporation may award a grant to a person for work with postnatal donations.
As added by P.L.134-2008, SEC.7.

IC 12-31-1-9
Report to health finance commission
Sec. 9. The nonprofit corporation shall report annually to the health finance commission established by IC 2-5-23-3 concerning the following:
(1) The implementation of the umbilical cord blood bank.
(2) The number of postnatal donations used for transplants and the number of postnatal donations used for research.
As added by P.L.134-2008, SEC.7.



CHAPTER 2. UMBILICAL CORD BLOOD DONATION INITIATIVE

IC 12-31-2-2
Establishment of umbilical cord blood donation initiative
Sec. 2. The nonprofit corporation shall establish an umbilical cord blood donation initiative to promote public awareness concerning the following:
(1) A pregnant woman's option to make a postnatal donation upon the birth of a newborn infant.
(2) The medical benefits of postnatal tissue and postnatal fluids.
(3) The importance of donating umbilical cord blood to the public umbilical cord blood bank.
As added by P.L.134-2008, SEC.7.

IC 12-31-2-3
Acceptance of grants or money to implement initiative
Sec. 3. The nonprofit corporation may accept a grant from the federal government or money from the state government or private contributions to establish and implement the initiative.
As added by P.L.134-2008, SEC.7.

IC 12-31-2-4
Dissemination requirements of initiative
Sec. 4. (a) The initiative must include the dissemination of written material that includes the following:
(1) Information concerning the option that is available to pregnant women to make a postnatal donation upon the birth of a newborn infant.
(2) An explanation of the benefits of public umbilical cord blood banking.
(3) The benefits of umbilical cord blood in accordance with the National Marrow Donor Program or another federal Food and Drug Administration approved protocol and the use of umbilical cord blood for medical treatment, including the following:
(A) A list of the diseases or conditions that have been treated through the use of umbilical cord blood.
(B) A list of the diseases or conditions for which scientific research indicates that treatment through the use of umbilical cord blood is promising.
(4) Information on the public umbilical cord blood bank.
(5) Information concerning the process by which postnatal tissue and postnatal fluid are collected and the steps that a

pregnant woman must take before her child is born to arrange to have the postnatal tissue and postnatal fluid collected and donated.
(b) The nonprofit corporation shall:
(1) update the material described in subsection (a); and
(2) distribute the material to the following persons that treat pregnant women:
(A) Physicians licensed under IC 25-22.5.
(B) Participating hospitals.
(C) Ambulatory surgical centers.
(D) Health clinics.
(E) Maternity homes registered under IC 16-26-1.
(F) Nurse midwives licensed under IC 25-23-1-13.1.
As added by P.L.134-2008, SEC.7.

IC 12-31-2-5
Development of process to inform eligible candidates of postnatal donation opportunity
Sec. 5. The nonprofit corporation shall develop a process for physicians, nurse midwives, birthing centers, and participating hospitals to inform eligible candidates of the opportunity to make postnatal donations to the public umbilical cord blood bank following delivery of a newborn infant.
As added by P.L.134-2008, SEC.7.

IC 12-31-2-6
Nonprofit corporation required to meet nonprofit corporation laws
Sec. 6. The nonprofit corporation that establishes the initiative described in this chapter must meet all the requirements and responsibilities set forth in IC 23-17.
As added by P.L.134-2008, SEC.7.

IC 12-31-2-7
Intellectual property developed is property of nonprofit corporation; right, title, and interest transfers with postnatal donation
Sec. 7. (a) Any intellectual property developed by the nonprofit corporation establishing the initiative under this chapter is the property of the nonprofit corporation. A donor must consent to release to the public umbilical cord blood bank any property right related to the postnatal donation, including any claim of intellectual property rights derived from the postnatal donation.
(b) The entire right, title, and interest in and to any intellectual property derived from a postnatal donation transfers with the postnatal tissue and postnatal fluid after the postnatal donation is allocated by the public umbilical cord blood bank for research purposes.
As added by P.L.134-2008, SEC.7.






ARTICLE 32. RESTRICTIONS ON PUBLIC BENEFITS

CHAPTER 1. RESTRICTIONS ON PUBLIC BENEFITS TO ILLEGAL ALIENS

IC 12-32-1-2
"Federal public benefit"
Sec. 2. As used in this chapter, "federal public benefit" has the meaning set forth in 8 U.S.C. 1611.
As added by P.L.171-2011, SEC.13.

IC 12-32-1-3
"State or local public benefit"
Sec. 3. (a) As used in this chapter, "state or local public benefit" has the meaning set forth in 8 U.S.C. 1621.
(b) The term includes:
(1) a postsecondary education award, including a scholarship, a grant, or financial aid; and
(2) the resident tuition rate (as determined by the state educational institution).
As added by P.L.171-2011, SEC.13.

IC 12-32-1-4
Enforced without discrimination
Sec. 4. This chapter shall be enforced without regard to race, religion, gender, ethnicity, or national origin.
As added by P.L.171-2011, SEC.13.

IC 12-32-1-5
Verification required; health care services for emergency medical condition exception; health care provider alternative
Sec. 5. (a) Notwithstanding any other provision of law and except as otherwise provided under federal law, an agency or a political subdivision shall verify, in the manner required under section 6 of this chapter, the eligibility of any individual who:
(1) is at least eighteen (18) years of age; and
(2) applies for state or local public benefits or federal public benefits that are provided by the agency or the political subdivision.
(b) A health care provider (as defined in IC 16-18-2-163(a)) is not

required to verify the eligibility of an individual as required under subsection (a) if the health care provider is providing health care services for the treatment of an emergency medical condition (as defined in 42 U.S.C. 1396b(v)(3)).
(c) With regard to a state or local public benefit or a federal public benefit that covers health care services, a health care provider (as defined in IC 16-18-2-163) satisfies the requirements of this chapter if the health care provider complies with the eligibility verification policies and procedures for providing the benefit that is established by the:
(1) office of the secretary of family and social services; or
(2) federal Department of Health and Human Services.
As added by P.L.171-2011, SEC.13.

IC 12-32-1-6
Execute verification; maintain verification
Sec. 6. An agency or a political subdivision required to verify the eligibility of an individual under section 5 of this chapter shall:
(1) require the individual to execute a verification stating under penalty of perjury that the individual is a:
(A) United States citizen; or
(B) qualified alien (as defined under 8 U.S.C. 1641); and
(2) maintain a verification executed in accordance with subdivision (1) for at least five (5) years.
As added by P.L.171-2011, SEC.13.

IC 12-32-1-7
Crime to make false, fictitious, or fraudulent statement or representation in verification
Sec. 7. A person who knowingly or intentionally makes a false, fictitious, or fraudulent statement or representation in a verification required by this chapter commits a Class D felony.
As added by P.L.171-2011, SEC.13.

IC 12-32-1-8
Variation of requirements
Sec. 8. An agency may adopt a variation of the requirements set forth in this chapter to provide for an adjudication in the case of unique individual circumstances under which the procedures set forth in this chapter would impose unusual hardship on a legal resident of Indiana.
As added by P.L.171-2011, SEC.13.

IC 12-32-1-9
State board of accounts; adopt rules; variation of requirements
Sec. 9. The state board of accounts:
(1) shall adopt rules under IC 4-22-2, applicable to all political subdivisions, to carry out this chapter; and
(2) may adopt a variation of the requirements set forth in this chapter, applicable to all political subdivisions, to provide for

an adjudication in the case of unique individual circumstances under which the procedures set forth in this chapter would impose an unusual hardship on a legal resident of Indiana.
As added by P.L.171-2011, SEC.13.

IC 12-32-1-10
Adopt rules
Sec. 10. An agency may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.171-2011, SEC.13.









TITLE 13. ENVIRONMENT

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 13-11-1-2
Applicability of definitions in IC 36-1-2
Sec. 2. The definitions in IC 36-1-2 apply to the following:
(1) IC 13-20-3.
(2) IC 13-20-22.
(3) IC 13-21.
As added by P.L.1-1996, SEC.1.

IC 13-11-1-3
Applicability of definitions to IC 13-29-1 and IC 13-29-2
Sec. 3. Except as otherwise provided, the definitions in this article do not apply to the following:
(1) IC 13-29-1.
(2) IC 13-29-2.
As added by P.L.1-1996, SEC.1.



CHAPTER 2. DEFINITIONS

IC 13-11-2-0.2
Application of certain amendments to prior law
Sec. 0.2. (a) The amendments made to IC 13-7-8.7-8(a) and IC 13-7-8.7-8(b) (before their repeal, now codified at sections 48 and 81, respectively, of this chapter) by P.L.25-1991 apply to an action for which a final determination of liability is made after June 30, 1991.
(b) The amendments made to IC 13-7-20-24 (before its repeal, now partly codified at sections 48 and 81 of this chapter) by P.L.25-1991 apply to an action for which a final determination of liability is made after June 30, 1991.
As added by P.L.220-2011, SEC.277.

IC 13-11-2-0.5
Repealed
(Repealed by P.L.57-2009, SEC.18.)

IC 13-11-2-0.7
"ABS sensor"
Sec. 0.7. "ABS sensor", for purposes of IC 13-20-17.7, refers to an anti-lock braking system G-force sensor.
As added by P.L.114-2008, SEC.4.

IC 13-11-2-1
"Active area"
Sec. 1. "Active area", for purposes of IC 13-20-10, means:
(1) the raw compostable matter storage area;
(2) the composting matter area;
(3) the compost curing area; or
(4) the compost storage area;
of a composting facility for vegetative matter.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-1.5
"Acute hazardous waste"
Sec. 1.5. "Acute hazardous waste", for purposes of IC 13-22-4-3.1, has the meaning set forth in 40 CFR Part 261.
As added by P.L.143-2000, SEC.1. Amended by P.L.1-2001, SEC.10.

IC 13-11-2-2 "Administrator"
Sec. 2. "Administrator" refers to the administrator of the United States Environmental Protection Agency.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-3
"Air contaminant"
Sec. 3. "Air contaminant", for purposes of air pollution control laws, means:
(1) dust;
(2) fumes;
(3) gas;
(4) mist;
(5) smoke;
(6) vapor; or
(7) any combination of the items described in subdivisions (1) through (6).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-4
"Air contaminant source"
Sec. 4. (a) "Air contaminant source", for purposes of air pollution control laws, means all sources of emission of air contaminants, whether privately or publicly owned or operated.
(b) The term includes the following:
(1) All types of business, commercial and industrial plants, works, shops, stores, heating plants, powerplants, and power stations.
(2) Buildings and other structures of all types, including single and multiple family residences, apartments, houses, office buildings, public buildings, hotels, restaurants, schools, hospitals, churches, and other institutional buildings.
(3) Automobiles, trucks, tractors, buses, and other motor vehicles.
(4) Garages.
(5) Vending and service locations and stations and railroad locomotives.
(6) Ships, boats, and other watercraft.
(7) Portable fuel-burning equipment.
(8) Incinerators of all types, indoor and outdoor.
(9) Refuse dumps and piles.
(10) All stack and other chimney outlets from any of the items described in subdivisions (1) through (9).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-5
"Air pollution"
Sec. 5. "Air pollution", for purposes of air pollution control laws and environmental management laws, means the presence in or the threatened discharge into the atmosphere of one (1) or more

contaminants in sufficient quantities and of the characteristics and duration that:
(1) is injurious to or threatens to be injurious to human health, plant or animal life, or property; or
(2) interferes unreasonably with the enjoyment of life or property.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-6
"Air pollution control laws"
Sec. 6. "Air pollution control laws" refers to IC 13-17, except for the following:
(1) IC 13-17-3-15.
(2) IC 13-17-7.
(3) IC 13-17-8-10.
(4) IC 13-17-9.
(5) IC 13-17-10.
(6) IC 13-17-11.
(7) IC 13-17-13.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-7
"Alternative PCB technology"
Sec. 7. "Alternative PCB technology", for purposes of IC 13-17-10, means a technology for the treatment and disposal of PCB that presents:
(1) an actual; or
(2) a potential;
alternative to incineration.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-7.5
"Antique"
Sec. 7.5. "Antique", for purposes of IC 13-20-17.5, refers to a product manufactured before 1980.
As added by P.L.225-2001, SEC.1.

IC 13-11-2-8
"Applicant"
Sec. 8. (a) "Applicant", for purposes of IC 13-11-2-191 and IC 13-18-10, refers to a person (as defined in section 158(b) of this chapter) that submits an application to the department under IC 13-18-10-2.
(b) "Applicant", for purposes of IC 13-19-4, means an individual, a corporation, a limited liability company, a partnership, or a business association that:
(1) receives, for commercial purposes, solid or hazardous waste generated offsite for storage, treatment, processing, or disposal; and
(2) applies for the issuance, transfer, or major modification of

a permit described in IC 13-15-1-3 other than a postclosure permit or an emergency permit.
For purposes of this subsection, an application for the issuance of a permit does not include an application for renewal of a permit.
(c) "Applicant", for purposes of IC 13-20-2, means an individual, a corporation, a limited liability company, a partnership, or a business association that applies for an original permit for the construction or operation of a landfill.
(d) For purposes of subsection (b), "applicant" does not include an individual, a corporation, a limited liability company, a partnership, or a business association that:
(1) generates solid or hazardous waste; and
(2) stores, treats, processes, or disposes of the solid or hazardous waste at a site that is:
(A) owned by the individual, corporation, partnership, or business association; and
(B) limited to the storage, treatment, processing, or disposal of solid or hazardous waste generated by that individual, corporation, limited liability company, partnership, or business association.
As added by P.L.1-1996, SEC.1. Amended by P.L.154-2005, SEC.1; P.L.127-2009, SEC.1.

IC 13-11-2-9
"Application"
Sec. 9. "Application", for purposes of IC 13-15-4 and IC 13-15-12, means an application for a:
(1) permit; or
(2) determination related to a permit;
that is described in IC 13-15-4-1.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-10
"Asbestos"
Sec. 10. "Asbestos", for purposes of IC 13-17-6, means an asbestiform variety of the following:
(1) Chrysotile (serpentine).
(2) Crocidolite (riebeckite).
(3) Amosite (cummingtonite-grunerite).
(4) Anthophyllite.
(5) Tremolite.
(6) Actinolite.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-11
"Asbestos containing material"
Sec. 11. (a) "Asbestos containing material", for purposes of IC 13-17-6, means material that contains more than one percent (1%) asbestos by area and that:
(1) is friable; or (2) has a reasonable probability of becoming friable in the course of ordinary or anticipated use of the building containing the material.
(b) The term does not include asbestos containing resilient floor covering materials, including:
(1) sheet vinyl flooring;
(2) resilient tile; and
(3) associated adhesives;
unless the materials are sanded, beadblasted, or mechanically pulverized so that visible asbestos emissions are discharged.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-12
"Asbestos contractor"
Sec. 12. "Asbestos contractor", for purposes of IC 13-17-6, means an individual, a partnership, a corporation, a sole proprietorship, an unincorporated association, a franchise, an enterprise, or any other entity that enters into one (1) or more contracts providing for the individual or entity to engage in the inspection, management, or abatement of asbestos containing material for compensation.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-13
"Asbestos project"
Sec. 13. "Asbestos project", for purposes of IC 13-17-6, means an activity involving the:
(1) abatement;
(2) removal;
(3) renovation;
(4) enclosure;
(5) repair; or
(6) encapsulation;
of asbestos containing material.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-14
"Assistance"
Sec. 14. "Assistance", for purposes of IC 13-14-10-3, means supplies, materials, services, and equipment to:
(1) prevent the discharge of any contaminant; or
(2) control, contain, isolate, neutralize, remove, store, or dispose of any contaminant already discharged into or on the air, land, or waters of Indiana.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-15
"Assistant commissioner"
Sec. 15. "Assistant commissioner", for purposes of IC 13-27, refers to the individual appointed by the commissioner under IC 13-27-2-2 to the highest position in the division of pollution

prevention.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-15.5
"ASTM"
Sec. 15.5. "ASTM" refers to the American Society for Testing and Materials.
As added by P.L.215-2003, SEC.3.

IC 13-11-2-16
"Authority"
Sec. 16. (a) "Authority", for purposes of IC 13-22-10, refers to the Indiana hazardous waste facility site approval authority.
(b) "Authority", for purposes of IC 13-18-13, IC 13-18-21, and IC 13-19-5, refers to the Indiana finance authority created under IC 4-4-11.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1996, SEC.3; P.L.59-1997, SEC.2; P.L.14-2001, SEC.1; P.L.235-2005, SEC.126.

IC 13-11-2-16.3
"Automotive salvage recycler"
Sec. 16.3. (a) "Automotive salvage recycler", for purposes of this chapter, means a business that:
(1) acquires damaged, inoperative, discarded, abandoned, or salvage motor vehicles, or their remains, as stock-in-trade;
(2) dismantles and processes the vehicles or remains for the reclamation and sale of reusable components and parts; and
(3) disposes of recyclable materials to a scrap metal processor or other appropriate facility.
(b) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.2.

IC 13-11-2-16.5
"Automobile scrapyard"
Sec. 16.5. (a) "Automobile scrapyard", for purposes of this chapter, means a business organized for any of the following purposes:
(1) Processing scrap metal.
(2) Wrecking automobiles.
(3) Operating a junkyard.
(b) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.3.

IC 13-11-2-16.6
"Biomass"
Sec. 16.6. "Biomass", for purposes of sections 16.7 and 16.8 of this chapter and IC 13-20-10.5, means biological material that is available on a renewable recurring basis and is used as a source of

renewable energy, including the following:
(1) Agricultural crops.
(2) Agricultural wastes and residues.
(3) Wood and wood byproducts, including the following:
(A) Wood residue.
(B) Forest thinning.
(C) Mill residue wood.
(4) Animal wastes and byproducts, including manure.
(5) Aquatic plants.
(6) Algae.
(7) Byproducts of processing agricultural crops.
As added by P.L.189-2011, SEC.1.

IC 13-11-2-16.7
"Biomass anaerobic digestion facility"
Sec. 16.7. "Biomass anaerobic digestion facility", for purposes of IC 13-20-10.5:
(1) means a facility that incorporates equipment that promotes the decomposition of biomass to simple organics and biogas products in the oxygen free environment of a closed, sealed chamber; and
(2) includes a methane recovery system.
As added by P.L.189-2011, SEC.2.

IC 13-11-2-16.8
"Biomass gasification facility"
Sec. 16.8. "Biomass gasification facility", for purposes of IC 13-20-10.5, means a facility that incorporates equipment to carry out a thermochemical process that, with little or no oxygen present, converts biomass into a synthesis gas.
As added by P.L.189-2011, SEC.3.

IC 13-11-2-17 Version a
"Board"
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 17. (a) "Board", except as provided in subsections (b) through (g), refers to:
(1) the air pollution control board;
(2) the water pollution control board; or
(3) the solid waste management board.
(b) "Board", for purposes of IC 13-17, refers to the air pollution control board.
(c) "Board", for purposes of IC 13-18, refers to the water pollution control board.
(d) "Board", for purposes of:
(1) IC 13-19;
(2) IC 13-20;
(3) IC 13-22;
(4) IC 13-23, except IC 13-23-11; (5) IC 13-24; and
(6) IC 13-25;
refers to the solid waste management board.
(e) "Board", for purposes of IC 13-21, refers to the board of directors of a solid waste management district.
(f) "Board", for purposes of IC 13-23-11, refers to the underground storage tank financial assurance board.
(g) "Board", for purposes of IC 13-26, refers to the board of trustees of a regional water, sewage, or solid waste district.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1997, SEC.1; P.L.1-2002, SEC.61; P.L.2-2005, SEC.52; P.L.159-2011, SEC.1; P.L.37-2012, SEC.1.

IC 13-11-2-17 Version b
"Board"
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 17. (a) "Board", except as provided in subsections (b) through (d), refers to the environmental rules board established by IC 13-13-8-3.
(b) "Board", for purposes of IC 13-21, refers to the board of directors of a solid waste management district.
(c) "Board", for purposes of IC 13-14, IC 13-23-11, and IC 13-30-2-1, refers to the underground storage tank financial assurance board.
(d) "Board", for purposes of IC 13-26, refers to the board of trustees of a regional water, sewage, or solid waste district.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1997, SEC.1; P.L.1-2002, SEC.61; P.L.2-2005, SEC.52; P.L.159-2011, SEC.1; P.L.37-2012, SEC.1; P.L.133-2012, SEC.68.

IC 13-11-2-18 Version a
"Boards"
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 18. "Boards" refers to all of the following:
(1) The air pollution control board.
(2) The water pollution control board.
(3) The solid waste management board.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-18 Version b
Repealed
(Repealed by P.L.133-2012, SEC.69.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 13-11-2-19
"Broker"
Sec. 19. "Broker", for purposes of IC 13-20-4 and IC 13-20-6,

means a person who is in the business of making arrangements for the transportation of municipal waste that was generated by another person.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-19.3
"Brownfield"
Sec. 19.3. "Brownfield" means a parcel of real estate:
(1) that:
(A) is abandoned or inactive; or
(B) may not be operated at its appropriate use; and
(2) on which expansion, redevelopment, or reuse is complicated;
because of the presence or potential presence of a hazardous substance, a contaminant, petroleum, or a petroleum product that poses a risk to human health and the environment.
As added by P.L.59-1997, SEC.3. Amended by P.L.203-2003, SEC.1.

IC 13-11-2-19.5
"Budget agency"
Sec. 19.5. "Budget agency" refers to the budget agency created under IC 4-12-1-3.
As added by P.L.59-1997, SEC.4.

IC 13-11-2-20
"Business"
Sec. 20. "Business", for purposes of IC 13-27, means a person that carries on a business or commercial operation in Indiana.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-21
"Business organization"
Sec. 21. "Business organization", for purposes of IC 13-27, means an organization whose members include businesses.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-22
"Byproduct material"
Sec. 22. "Byproduct material", for purposes of IC 13-22-10, has the meaning set forth in section 11e. (2) of the Atomic Energy Act of 1954 (42 U.S.C. 2014(e)(2)), as in effect on January 1, 1987.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1996, SEC.4.

IC 13-11-2-23
"Care"
Sec. 23. "Care", for purposes of IC 13-29-1, means the continued observation of a facility after closure for the purposes of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are

detected as a result of that observation.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-23.5
"Cathode ray tube"
Sec. 23.5. "Cathode ray tube", for purposes of this chapter, means a vacuum tube or picture tube designed to convert an electronic signal into a visual image.
As added by P.L.178-2009, SEC.3.

IC 13-11-2-24
"CERCLA"
Sec. 24. "CERCLA", for purposes of IC 13-25-4, refers to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. 9601 et seq.), as in effect on January 1, 1987.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-25
"Chemical munition"
Sec. 25. "Chemical munition", for purposes of IC 13-22-3-10, means any of the following:
(1) GA (Ethyl-N, N-dimethyl phosphoramidocyanidate).
(2) GB (Isopropyl methyl phosphonoflouridate).
(3) H, HD (Bis(2-chloroethyl) sulfide).
(4) HT (Sixty percent (60%) HD and forty percent (40%) T (Bis[2(2-chloroethyl-thio)ethyl]ester)).
(5) L (Dichloro(2-chlorovinyl)arsine).
(6) VX (O-ethyl-S-(2-diisopropylaminoethyl) methyl phosphonothiolate).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-25.5
Repealed
(Repealed by P.L.57-2009, SEC.18.)

IC 13-11-2-25.7
"Claimant"
Sec. 25.7. "Claimant", as used in IC 13-23-8 and IC 13-23-9, refers to a person that submits a claim under IC 13-23-8-1.
As added by P.L.14-2001, SEC.2.

IC 13-11-2-25.8
"Class I wetland"; Class II wetland"; Class III wetland"
Sec. 25.8. (a) For purposes of IC 13-18:
(1) "Class I wetland" means an isolated wetland described by one (1) or both of the following:
(A) At least fifty percent (50%) of the wetland has been disturbed or affected by human activity or development by

one (1) or more of the following:
(i) Removal or replacement of the natural vegetation.
(ii) Modification of the natural hydrology.
(B) The wetland supports only minimal wildlife or aquatic habitat or hydrologic function because the wetland does not provide critical habitat for threatened or endangered species listed in accordance with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and the wetland is characterized by at least one (1) of the following:
(i) The wetland is typified by low species diversity.
(ii) The wetland contains greater than fifty percent (50%) areal coverage of non-native invasive species of vegetation.
(iii) The wetland does not support significant wildlife or aquatic habitat.
(iv) The wetland does not possess significant hydrologic function;
(2) "Class II wetland" means:
(A) an isolated wetland that is not a Class I or Class III wetland; or
(B) a type of wetland listed in subdivision (3)(B) that would meet the definition of Class I wetland if the wetland were not a rare or ecologically important type; and
(3) "Class III wetland" means an isolated wetland:
(A) that is located in a setting undisturbed or minimally disturbed by human activity or development and that supports more than minimal wildlife or aquatic habitat or hydrologic function; or
(B) unless classified as a Class II wetland under subdivision (2)(B), that is of one (1) of the following rare and ecologically important types:
(i) Acid bog.
(ii) Acid seep.
(iii) Circumneutral bog.
(iv) Circumneutral seep.
(v) Cypress swamp.
(vi) Dune and swale.
(vii) Fen.
(viii) Forested fen.
(ix) Forested swamp.
(x) Marl beach.
(xi) Muck flat.
(xii) Panne.
(xiii) Sand flat.
(xiv) Sedge meadow.
(xv) Shrub swamp.
(xvi) Sinkhole pond.
(xvii) Sinkhole swamp.
(xviii) Wet floodplain forest.
(xix) Wet prairie. (xx) Wet sand prairie.
(b) For purposes of this section, a wetland or setting is not considered disturbed or affected as a result of an action taken after January 1, 2004, for which a permit is required under IC 13-18-22 but has not been obtained.
As added by P.L.282-2003, SEC.21. Amended by P.L.52-2004, SEC.1.

IC 13-11-2-26
"Class 2 modification"
Sec. 26. "Class 2 modification", for purposes of IC 13-22-12, refers to the modification classification system described under 40 CFR 270.42.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-27
"Class 3 modification"
Sec. 27. "Class 3 modification", for purposes of IC 13-22-12, refers to the modification classification system described under 40 CFR 270.42.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-27.6
"Clean manufacturing"
Sec. 27.6. (a) "Clean manufacturing", for purposes of IC 13-12 and IC 13-27, means the employment by a manufacturer of a practice that:
(1) reduces the manufacturing use of toxic materials; or
(2) reduces the environmental and health hazards associated with an environmental waste without diluting or concentrating the waste before the:
(A) recycling;
(B) release;
(C) handling;
(D) storage;
(E) transport;
(F) treatment; or
(G) disposal;
of the waste.
(b) The term includes changes in production technology, materials, processes, operations, or procedures.
(c) The term does not include the following:
(1) A practice that is applied to an environmental waste after the waste:
(A) is generated or comes into existence; or
(B) exits a production unit or operation.
(2) Waste burning in:
(A) industrial furnaces;
(B) boilers;
(C) smelters; or (D) cement kilns;
for purposes of energy recovery.
(3) Waste shifting.
(4) Offsite recycling.
(5) Onsite recycling, including the following:
(A) Inprocess recycling.
(B) Inline recycling.
(C) Out-of-process recycling.
(D) Closed loop recycling.
(E) Any other onsite recycling method.
(6) Any other method of end-of-pipe management of environmental wastes, including the following:
(A) Waste exchange.
(B) The incorporation or embedding of regulated environmental wastes into products or byproducts.
As added by P.L.124-1997, SEC.2. Amended by P.L.37-2012, SEC.2.

IC 13-11-2-28
Repealed
(Repealed by P.L.127-1997, SEC.2.)

IC 13-11-2-29
"Clean Water Act"
Sec. 29. "Clean Water Act", for purposes of this chapter, IC 13-18-13, IC 13-18-22, and IC 13-18-23, refers to:
(1) 33 U.S.C. 1251 et seq.; and
(2) regulations adopted under 33 U.S.C. 1251 et seq.
As added by P.L.1-1996, SEC.1. Amended by P.L.282-2003, SEC.22.

IC 13-11-2-30
"Cleaning"
Sec. 30. "Cleaning", for purposes of IC 13-18-12, means:
(1) removal of wastewater from sewage disposal systems; and
(2) other actions incidental to that removal.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-31
"Coal mine permit"
Sec. 31. "Coal mine permit", for purposes of IC 13-18-20, refers to a National Pollutant Discharge Elimination System (NPDES) permit that involves the area on or beneath land used or distributed in activity related to the extraction, removal, or recovery of coal from natural deposits of coal.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-31.1
"Collection"
Sec. 31.1. (a) "Collection", for purposes of IC 13-20.5, means the receipt of covered electronic devices from covered entities.
(b) The term includes all collection activities up to the time the

covered electronic devices are delivered to a recycler.
As added by P.L.178-2009, SEC.4.

IC 13-11-2-31.2
"Collector"
Sec. 31.2. (a) "Collector", for purposes of this chapter and IC 13-20.5, means a public or private entity:
(1) that:
(A) receives covered electronic devices from covered entities; and
(B) arranges for the delivery of the covered electronic devices to a recycler; or
(2) that collects covered electronic devices directly from covered entities, including curbside collection.
(b) The term does not include:
(1) the United States Postal Service; or
(2) any other parcel service;
that accepts packages and delivers them to collectors or recyclers under a manufacturer's mailback program.
As added by P.L.178-2009, SEC.5.

IC 13-11-2-31.3
"Combined sewage"
Sec. 31.3. "Combined sewage", for purposes of sections 31.4 and 31.6 of this chapter and IC 13-18, refers to a combination of wastewater (including domestic, commercial, or industrial wastewater) and storm water transported in a combined sewer or combined sewer system.
As added by P.L.140-2000, SEC.1.

IC 13-11-2-31.4
"Combined sewer"
Sec. 31.4. "Combined sewer", for purposes of sections 31.3, 31.6, and 120.5 of this chapter, IC 13-14-9-14, and IC 13-18, means a sewer that is designed, constructed, and used to receive and transport combined sewage.
As added by P.L.140-2000, SEC.2. Amended by P.L.100-2006, SEC.3.

IC 13-11-2-31.5
"Combined sewer operational plan"
Sec. 31.5. "Combined sewer operational plan", for purposes of IC 13-18, means a plan that contains the minimum technology controls applicable to, and requirements for operation and maintenance of, a combined sewer system:
(1) before;
(2) during; and
(3) upon the completion of;
the implementation of a long term control plan.
As added by P.L.140-2000, SEC.3.
IC 13-11-2-31.6
"Combined sewer system"
Sec. 31.6. "Combined sewer system", for purposes of sections 31.3, 31.5, 43.5, and 120.5 of this chapter and IC 13-18, means a system of combined sewers that:
(1) is designed, constructed, and used to receive and transport combined sewage to a publicly owned wastewater treatment plant; and
(2) may contain one (1) or more overflow points that discharge combined sewage entering the publicly owned wastewater treatment plant when the hydraulic capacity of the system or part of the system is exceeded as a result of a wet weather event.
As added by P.L.140-2000, SEC.4. Amended by P.L.1-2006, SEC.197.

IC 13-11-2-32
"Commercial hazardous waste facility"
Sec. 32. "Commercial hazardous waste facility", for purposes of IC 13-22-10, means a plant, structure, or site at which hazardous waste, generated by:
(1) a person other than the owner or operator of the plant, structure, or site; or
(2) the owner or operator of the plant, structure, or site as a result of treatment or storage of wastes generated by persons other than the owner or operator;
is received for treatment, storage, or disposal.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-33
"Commercial low level radioactive waste facility"
Sec. 33. "Commercial low level radioactive waste facility", for purposes of IC 13-22-10, means a plant, structure, or site at which low level radioactive waste, generated by:
(1) a person other than the owner or operator of the plant, structure, or site; or
(2) the owner or operator of the plant, structure, or site as a result of treatment or storage of low level radioactive wastes generated by persons other than the owner or operator;
is received for treatment, storage, or disposal.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-34
"Commission"
Sec. 34. (a) "Commission", for purposes of IC 13-25-1 and IC 13-25-2, refers to the Indiana emergency response commission.
(b) "Commission", for purposes of IC 13-29-1, means the Midwest Interstate Low-Level Radioactive Waste Commission.
(c) "Commission", for purposes of IC 13-29-2-2 through IC 13-29-2-7, refers to the Ohio River Valley Water Sanitation

Commission.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-35
"Commissioner"
Sec. 35. (a) "Commissioner", except as provided in subsection (b), refers to the commissioner of the department of environmental management.
(b) "Commissioner", for purposes of IC 13-29-2-2 through IC 13-29-2-7, means a member of the Ohio River Valley Water Sanitation Commission.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-35.5
"Community water system"
Sec. 35.5. "Community water system", for purposes of IC 13-18-20.5, means a public water system:
(1) that:
(A) serves at least fifteen (15) service connections used by year-round residents; or
(B) regularly serves at least twenty-five (25) year-round residents; and
(2) in which:
(A) all the service connections are located on the same parcel of real estate; or
(B) all the components of the system are connected.
As added by P.L.224-2003, SEC.128. Amended by P.L.61-2007, SEC.1.

IC 13-11-2-36
"Compact"
Sec. 36. "Compact", for purposes of IC 13-29-2-2 through IC 13-29-2-7, refers to the Ohio River Valley Water Sanitation Compact.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-36.3
"Compensatory mitigation"
Sec. 36.3. "Compensatory mitigation", for purposes of IC 13-18-22, means the:
(1) restoration; or
(2) creation;
of wetlands to offset or compensate for a loss of wetlands resulting from an authorized wetland activity. Wetlands enlargement, enhancement, and preservation may be considered compensatory mitigation on a case-by-case basis, particularly for Class III wetlands.
As added by P.L.282-2003, SEC.23.

IC 13-11-2-36.5
Repealed (Repealed by P.L.57-2009, SEC.18.)

IC 13-11-2-37
"Compost"
Sec. 37. "Compost", for purposes of IC 13-20-10, means the product:
(1) produced by the process of composting vegetative matter and other types of organic material; and
(2) that may be used:
(A) as a soil conditioner;
(B) as a cover material for a solid waste landfill; or
(C) for another use approved by the department.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-38
"Composting"
Sec. 38. (a) "Composting", for purposes of IC 13-20-9 and IC 13-20-10, means the biological treatment process by which microorganisms decompose the organic component of vegetative matter and other types of organic material.
(b) "Composting", for purposes of IC 13-21, means an aerobic degradation process by which plant and other organic wastes decompose under controlled conditions to produce a usable product.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-38.1
"Computer"
Sec. 38.1. (a) "Computer", for purposes of this chapter and IC 13-20.5, means an electronic, a magnetic, an optical, an electrochemical, or other high speed data processing device performing logical, arithmetic, or storage functions.
(b) The term does not include the following:
(1) An automated typewriter or typesetter.
(2) A portable handheld calculator or device, or other similar device.
As added by P.L.178-2009, SEC.6.

IC 13-11-2-38.2
"Computer monitor"
Sec. 38.2. (a) "Computer monitor", for purposes of this chapter and IC 13-20.5, means an electronic device that is:
(1) a cathode ray tube or flat panel display; and
(2) primarily intended to display information from a central processing unit or the Internet.
(b) The term includes a laptop computer.
As added by P.L.178-2009, SEC.7.

IC 13-11-2-38.3
"Concentrated animal feeding operation" or "CAFO"
Sec. 38.3. "Concentrated animal feeding operation" or "CAFO",

for purposes of IC 13-18-10 and IC 13-18-20, has the meaning set forth in 40 CFR 122.23.
As added by P.L.24-2004, SEC.2.

IC 13-11-2-38.5
"Conditionally exempt small quantity generator waste"
Sec. 38.5. "Conditionally exempt small quantity generator waste", for purposes of IC 13-20-20 and IC 13-25-4, means waste generated by a conditionally exempt small quantity generator (as defined in 40 CFR 261.5).
As added by P.L.237-1999, SEC.1.

IC 13-11-2-39
"Confined feeding"
Sec. 39. (a) "Confined feeding", for purposes of IC 13-18-10, means the confined feeding of animals for food, fur, or pleasure purposes in lots, pens, ponds, sheds, or buildings where:
(1) animals are confined, fed, and maintained for at least forty-five (45) days during any twelve (12) month period; and
(2) ground cover or vegetation is not sustained over at least fifty percent (50%) of the animal confinement area.
(b) The term does not include the following:
(1) A livestock market:
(A) where animals are assembled from at least two (2) sources to be publicly auctioned or privately sold on a commission basis; and
(B) that is under state or federal supervision.
(2) A livestock sale barn or auction market where animals are kept for not more than ten (10) days.
As added by P.L.1-1996, SEC.1. Amended by P.L.125-1997, SEC.1.

IC 13-11-2-40
"Confined feeding operation"
Sec. 40. "Confined feeding operation" means:
(1) any confined feeding of:
(A) at least three hundred (300) cattle;
(B) at least six hundred (600) swine or sheep;
(C) at least thirty thousand (30,000) fowl; or
(D) at least five hundred (500) horses.
(2) any animal feeding operation electing to be subject to IC 13-18-10; or
(3) any animal feeding operation that is causing a violation of:
(A) water pollution control laws;
(B) any rules of the water pollution control board; or
(C) IC 13-18-10.
A determination by the department under this subdivision is appealable under IC 4-21.5.
As added by P.L.1-1996, SEC.1. Amended by P.L.125-1997, SEC.2; P.L.81-2009, SEC.1; P.L.127-2009, SEC.2; P.L.189-2011, SEC.4.
IC 13-11-2-40.8
"Construction"
Sec. 40.8. "Construction", for purposes of IC 13-18-10, means the fabrication, erection, or installation of a facility or manure control equipment at the location where the facility or manure control equipment is intended to be used. The term does not include the following:
(1) The dismantling of existing equipment and control devices.
(2) The ordering of equipment and control devices.
(3) Offsite fabrication.
(4) Site preparation.
As added by P.L.125-1997, SEC.3.

IC 13-11-2-41
"Construction\demolition waste"
Sec. 41. (a) "Construction\demolition waste", for purposes of IC 13-20-21, means:
(1) bricks;
(2) concrete;
(3) stone;
(4) glass;
(5) wallboard;
(6) lumber;
(7) roofing materials; and
(8) any other items;
affixed to a structure that is being constructed or demolished and being disposed of at a waste disposal facility.
(b) The term includes the following:
(1) Plumbing fixtures.
(2) Wiring.
(3) Nonasbestos insulation.
(4) Other items approved by the department.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-42
"Contaminant"
Sec. 42. "Contaminant", for purposes of environmental management laws, means any solid, semi-solid, liquid, or gaseous matter, or any odor, radioactive material, pollutant (as defined by the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), as in effect on January 1, 1989), hazardous waste (as defined in the federal Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), as in effect on January 1, 1989), any constituent of a hazardous waste, or any combination of the items described in this section, from whatever source, that:
(1) is injurious to human health, plant or animal life, or property;
(2) interferes unreasonably with the enjoyment of life or property; or
(3) otherwise violates: (A) environmental management laws; or
(B) rules adopted under environmental management laws.
The term includes chemicals used in the illegal manufacture of a controlled substance (as defined in IC 35-48-1-9) or an immediate precursor (as defined in IC 35-48-1-17) of a controlled substance, and waste produced from the illegal manufacture of a controlled substance or an immediate precursor of the controlled substance.
As added by P.L.1-1996, SEC.1. Amended by P.L.2-1998, SEC.44; P.L.192-2005, SEC.5.

IC 13-11-2-43
"Contamination"
Sec. 43. "Contamination", for purposes of IC 13-18-17, refers to the presence in groundwater of at least one (1) contaminant in a quantity or concentration that:
(1) is injurious to human health, plant or animal life, or property;
(2) interferes unreasonably with the enjoyment of life or property; or
(3) otherwise violates:
(A) environmental management laws; or
(B) rules adopted under environmental management laws.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-43.5
"Control alternative"
Sec. 43.5. "Control alternative", for purposes of IC 13-18, means any of the following measures, or any combination of the following measures, for the control of wet weather flows in a combined sewer system:
(1) Source controls.
(2) Collection system controls.
(3) Storage technologies.
(4) Treatment technologies.
As added by P.L.140-2000, SEC.5.

IC 13-11-2-44
"Cost"
Sec. 44. "Cost", for purposes of IC 13-21 and as applied to a facility or any part of a facility, includes the following:
(1) The cost of construction, modification, decommissioning, disposal, or acquisition of the facility or any part of the facility.
(2) Financing charges.
(3) Interest before and during construction and for a reasonable period after the construction as determined by the board of directors.
(4) The cost of funding reserves to secure the payment of principal and interest on bonds issued by the district.
(5) The cost of funding an operation and maintenance reserve fund. (6) The cost of funding a major repair or replacement fund.
(7) Legal and underwriting expenses.
(8) Municipal bond insurance premiums.
(9) The cost of plans, specifications, surveys, and estimates of costs and revenues.
(10) Other expenses necessary or incidental to determining the feasibility or practicability of constructing the facility.
(11) Administrative expense.
(12) Other expenses necessary or incidental to the construction, modification, or acquisition of the facility, the financing of the construction, modification, or acquisition of the facility, and the placing of the facility in operation.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-45
"Cost of the works"
Sec. 45. "Cost of the works", for purposes of IC 13-26, includes the following:
(1) The cost of acquisition or construction of the works.
(2) The cost of all property, rights, easements, and franchises that are necessary or convenient.
(3) Interest upon bonds before and during construction or acquisition and for a period not exceeding twenty-four (24) months after completion of construction or acquisition of the improvements last mentioned.
(4) Engineering and legal expenses, expenses for estimates of cost and of revenues, and expenses for plans, specifications, and surveys.
(5) Other expenses necessary or incident to determining the feasibility or practicability of the enterprise, administrative expenses, and other expenses necessary or incident to the financing and construction or acquisition of the works, placing the works in operation, and the performance of the thing required or permitted by this chapter in connection with the works.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-46
"Council"
Sec. 46. "Council", for purposes of IC 13-13-7, refers to the environmental quality service council established by IC 13-13-7-1, unless the specific reference is to the legislative council.
As added by P.L.1-1996, SEC.1. Amended by P.L.12-2005, SEC.1.

IC 13-11-2-47
"County solid waste management district" or "county district"
Sec. 47. "County solid waste management district" or "county district", for purposes of IC 13-21, refers to a solid waste management district that consists of only one (1) county.
As added by P.L.1-1996, SEC.1.
IC 13-11-2-47.5
"Covered electronic device"
Sec. 47.5. "Covered electronic device", for purposes of this chapter and IC 13-20.5, means a computer, peripheral, facsimile machine, DVD player, video cassette recorder, or video display device that is sold to a covered entity by means of retail, wholesale, or electronic commerce.
As added by P.L.178-2009, SEC.8.

IC 13-11-2-47.7
"Covered entity"
Sec. 47.7. "Covered entity", for purposes of this chapter and IC 13-20.5, means the following:
(1) A household.
(2) A public school.
(3) A small business.
As added by P.L.178-2009, SEC.9.

IC 13-11-2-48
"Creditor"
Sec. 48. "Creditor", for purposes of IC 13-25-4-8, means, with respect to a facility, a person who:
(1) has extended credit to an owner or operator of the facility;
(2) has an interest in the facility to secure an extension of credit; or
(3) has acquired title or a right to title to the facility:
(A) upon default;
(B) at foreclosure; or
(C) in lieu of foreclosure as a result of an extension of credit secured by an interest in the facility, unless the extension of credit was solely for the purpose of avoiding environmental liability.
As added by P.L.1-1996, SEC.1. Amended by P.L.90-1998, SEC.1.

IC 13-11-2-49
"Damage"
Sec. 49. "Damage", for purposes of IC 13-24-2, means damage of any kind for which liability may exist under Indiana law:
(1) resulting from;
(2) arising out of; or
(3) related to;
the discharge or threatened discharge of oil.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-50
"Decommissioning"
Sec. 50. (a) "Decommissioning", for purposes of IC 13-23, means the removal or closure of an underground storage tank.
(b) "Decommissioning", for purposes of IC 13-29-1, means the measures taken at the end of a facility's operating life to assure the

continued protection of the public from any residual radioactivity or other potential hazards present at a facility.
As added by P.L.1-1996, SEC.1. Amended by P.L.67-1996, SEC.3.

IC 13-11-2-50.5
"Degradation"
Sec. 50.5. "Degradation", for purposes of IC 13-18-3, means, with respect to a National Pollutant Discharge Elimination System permit, the following:
(1) With respect to an outstanding national resource water, any new or increased discharge of a pollutant or a pollutant parameter, except for a short term, temporary increase.
(2) With respect to an outstanding state resource water, any new or increased discharge of a pollutant or pollutant parameter that results in a significant lowering of water quality for that pollutant or pollutant parameter, unless:
(A) the activity causing the increased discharge:
(i) results in an overall improvement in water quality in the outstanding state resource water; and
(ii) meets the applicable requirements of 327 IAC 2-1-2(1) and (2) and 327 IAC 2-1.5-4(a) and (b); or
(B) the person proposing the increased discharge undertakes or funds a water quality improvement project in accordance with IC 13-18-3-2(k) in the watershed of the outstanding state resource water that:
(i) results in an overall improvement in water quality in the outstanding state resource water; and
(ii) meets the applicable requirements of 327 IAC 2-1-2(1) and (2) and 327 IAC 2-1.5-4(a) and (b).
As added by P.L.140-2000, SEC.6. Amended by P.L.1-2001, SEC.11; P.L.78-2009, SEC.1.

IC 13-11-2-51
"Department"
Sec. 51. "Department" refers to the department of environmental management.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-52
"Department enforcement action"
Sec. 52. "Department enforcement action", for purposes of IC 13-14-6, means an action of the department commenced under IC 13-30-3-3.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-53
"Developer"
Sec. 53. "Developer", for purposes of IC 13-21, means a person that:
(1) proposes to enter into or has entered into a financing

agreement with the district for financing a facility; and
(2) proposes to enter into or has entered into a separate agreement with some other person for the use and operation of the financed facility.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-54
Repealed
(Repealed by P.L.37-2012, SEC.3.)

IC 13-11-2-55
"Discharge"
Sec. 55. "Discharge", for purposes of IC 13-24-2, means any emission or spill, other than natural seepage, that is intentional or unintentional. The term includes any of the following:
(1) Spilling.
(2) Leaking.
(3) Pumping.
(4) Pouring.
(5) Emitting.
(6) Emptying.
(7) Dumping.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-56
"Disclosure document"
Sec. 56. "Disclosure document", for purposes of IC 13-25-3, means a document that sets forth certain information about a property that is to be transferred.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-57
"Disposal"
Sec. 57. "Disposal", for purposes of environmental management laws, means the:
(1) discharge;
(2) deposit;
(3) injection;
(4) spilling;
(5) leaking; or
(6) placing;
of any solid waste or hazardous waste into or on any land or water so that the solid waste or hazardous waste, or any constituent of the waste, may enter the environment, be emitted into the air, or be discharged into any waters, including ground waters.
(b) "Disposal", for purposes of IC 13-29-1, means the isolation of waste from the biosphere in a permanent facility designed for that purpose.
As added by P.L.1-1996, SEC.1.
IC 13-11-2-57.1
"Disposal fee"
Sec. 57.1. "Disposal fee", for purposes of IC 13-20-23, means a fee levied on the disposal of municipal waste in exchange for permission to construct or operate a landfill under a host agreement.
As added by P.L.133-1998, SEC.2.

IC 13-11-2-58
"District"
Sec. 58. (a) "District", for purposes of IC 13-20-17.5, IC 13-20-20, IC 13-21, and IC 13-20-22, refers to:
(1) a county solid waste management district; or
(2) a joint solid waste management district;
established under IC 13-21-3-1 or IC 13-9.5-2-1 (before its repeal).
(b) "District", for purposes of IC 13-26, refers to a regional water, sewage, or solid waste district established under:
(1) IC 13-26;
(2) IC 13-3-2 (before its repeal on July 1, 1996); or
(3) IC 19-3-1.1 (before its repeal on April 1, 1980).
As added by P.L.1-1996, SEC.1. Amended by P.L.45-1997, SEC.3; P.L.225-2001, SEC.2.

IC 13-11-2-59
"District plan"
Sec. 59. "District plan", for purposes of IC 13-21, refers to a district solid waste management plan adopted or amended under IC 13-21-5 or IC 13-9.5-4 (before its repeal).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-60
"Division"
Sec. 60. "Division", for purposes of IC 13-27, refers to the division of pollution prevention.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-61
"Dredged material"
Sec. 61. "Dredged material", for purposes of this chapter, means material that is dredged or excavated from an isolated wetland.
As added by P.L.52-2004, SEC.2. Amended by P.L.2-2005, SEC.53.

IC 13-11-2-61.3
"Dwelling"
Sec. 61.3. "Dwelling", for purposes of this chapter, means a building, a structure, or another enclosed space that is:
(1) permanent or temporary;
(2) movable or fixed; and
(3) an individual's home or place of lodging.
As added by P.L.178-2009, SEC.10.
IC 13-11-2-61.5
Repealed
(Repealed by P.L.57-2009, SEC.18.)

IC 13-11-2-62
"Eligible entity"
Sec. 62. "Eligible entity", for purposes of IC 13-26, means a county, city, town, township, conservancy district, or other municipal corporation.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-63
"Eligible state"
Sec. 63. "Eligible state", for purposes of IC 13-29-1, means a state qualified to be a party state to the Midwest Interstate Compact on Low-Level Radioactive Waste as provided in Article VIII of the compact.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-64
"Emergency"
Sec. 64. "Emergency", for purposes of IC 13-20-9-4, means the occurrence of widespread or severe damage or loss of property resulting from any natural or manmade cause, including fire, flood, earthquake, wind, storm, drought, or explosion.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-65
"Emergency action"
Sec. 65. "Emergency action", for purposes of IC 13-25-6, means any action taken at or near the scene of a hazardous materials emergency to prevent or minimize harm to:
(1) human health;
(2) property; or
(3) the environment;
from the uncontrolled release of a hazardous material.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-66
"Emergency response agency"
Sec. 66. "Emergency response agency", for purposes of IC 13-25-6, means:
(1) the state police;
(2) the environmental response branch of the department;
(3) a police department established under IC 36-8-2-2;
(4) a fire department established under IC 36-8-2-3;
(5) any agency of a governmental entity, or any combination of agencies of governmental entities, that provides:
(A) firefighting services;
(B) emergency rescue services; or (C) emergency medical services; or
(6) any other agency of a governmental entity that provides manpower, equipment, or supplies at the scene of a hazardous materials emergency.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-66.5
Repealed
(Repealed by P.L.57-2009, SEC.18.)

IC 13-11-2-66.7
Repealed
(Repealed by P.L.57-2009, SEC.18.)

IC 13-11-2-66.9
"End of life vehicle"
Sec. 66.9. (a) "End of life vehicle", for purposes of IC 13-20-17.7, means a motor vehicle that is:
(1) sold; or
(2) otherwise conveyed;
to a motor vehicle recycler for the purpose of recycling.
(b) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.4.

IC 13-11-2-67
"Enforcement action"
Sec. 67. (a) "Enforcement action", for purposes of IC 13-20-13 and IC 13-20-14, means:
(1) a written notice of a violation or a commissioner's order issued under IC 13-30-3;
(2) a letter identifying a violation; or
(3) a court proceeding initiated by the:
(A) department;
(B) department of homeland security;
(C) state; or
(D) federal government;
under an environmental protection law or other law concerning public health, safety, or the environment.
(b) "Enforcement action", for purposes of IC 13-25-5, means:
(1) a written notice of violation issued under IC 13-30-3-3, IC 13-30-3-4, or IC 13-7-11-2 (before its repeal) that requires or involves the removal or remediation of petroleum or a hazardous substance;
(2) another written notice that requires the removal or remediation of petroleum or a hazardous substance and that is:
(A) issued under:
(i) IC 4-21.5-3-6;
(ii) IC 4-21.5-3-8; or
(iii) IC 4-21.5-4; or (B) substantially equivalent to a special notice letter issued under 42 U.S.C. 9622(e); or
(3) a similar notice issued by the federal government.
As added by P.L.1-1996, SEC.1. Amended by P.L.93-1998, SEC.1; P.L.1-2006, SEC.198.

IC 13-11-2-68
"Environmental audit"
Sec. 68. "Environmental audit", for purposes of IC 13-28-4, means a voluntary, an internal, and a comprehensive evaluation of:
(1) a facility or an activity at a facility regulated under:
(A) this title;
(B) a rule or standard adopted under this title;
(C) any determination, permit, or order made or issued by the commissioner under this title; or
(D) federal law; or
(2) management systems related to a facility or an activity;
that is designed to identify and prevent noncompliance with laws and improve compliance with laws, and that is conducted by an owner or operator of a facility or is an activity by an employee of the owner or operator or by an independent contractor.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-69
"Environmental audit report"
Sec. 69. "Environmental audit report", for purposes of IC 13-28-4, means a set of documents prepared as a result of an environmental audit and labeled "Environmental Audit Report; Privileged Document" that:
(1) includes:
(A) field notes;
(B) records of observations;
(C) findings;
(D) opinions;
(E) suggestions;
(F) conclusions;
(G) drafts;
(H) memoranda;
(I) drawings;
(J) photographs;
(K) computer generated or electronically recorded information;
(L) maps;
(M) charts;
(N) graphs; and
(O) surveys;
collected or developed for the primary purpose of preparing an environmental audit; and
(2) includes, when completed, the following three (3) components: (A) An audit report prepared by the auditor that includes the following:
(i) The scope of the audit.
(ii) The information gained in the audit.
(iii) Conclusions and recommendations.
(iv) Exhibits and appendices.
(B) Memoranda and documents:
(i) analyzing a part of or all of the audit report; and
(ii) discussing implementation issues.
(C) An implementation plan that addresses the following:
(i) Correcting past noncompliance.
(ii) Improving current compliance.
(iii) Preventing future noncompliance.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-70
"Environmental defect"
Sec. 70. (a) "Environmental defect", for purposes of IC 13-25-3, means an environmentally related commission, omission, activity, or condition that meets at least one (1) of the following conditions:
(1) Constitutes a material violation of an environmental:
(A) statute;
(B) regulation; or
(C) ordinance.
(2) Would require remedial activity under an environmental:
(A) statute;
(B) regulation; or
(C) ordinance.
(3) Presents a substantial endangerment to at least one (1) of the following:
(A) The public health.
(B) The public welfare.
(C) The environment.
(4) Would have a material, adverse effect on the market value of the property or of an abutting property.
(5) Would prevent or materially interfere with another party's ability to obtain a permit or license that is required under an environmental:
(A) statute;
(B) regulation; or
(C) ordinance;
to operate the property or a facility or process on the property.
(b) The term does not include a condition that is the subject of a voluntary remediation that received a certificate of completion from the department under IC 13-25-5-16.
As added by P.L.1-1996, SEC.1. Amended by P.L.59-1997, SEC.5.

IC 13-11-2-70.3
"Environmental legal action"
Sec. 70.3. "Environmental legal action", for purposes of

IC 13-30-9, means any legal action brought to recover reasonable costs associated with a removal or remedial action involving a hazardous substance or petroleum released into the surface or subsurface soil or groundwater that poses a risk to human health and the environment.
As added by P.L.59-1997, SEC.6.

IC 13-11-2-71
"Environmental management laws"
Sec. 71. "Environmental management laws" refers to the following:
(1) IC 13-12-2 and IC 13-12-3.
(2) IC 13-13.
(3) IC 13-14.
(4) IC 13-15.
(5) IC 13-16.
(6) IC 13-17-3-15, IC 13-17-8-10, IC 13-17-10, and IC 13-17-11.
(7) IC 13-18-10, IC 13-18-10.5, IC 13-18-12, IC 13-18-13-31, and IC 13-18-15 through IC 13-18-20.
(8) IC 13-19-1, IC 13-19-4, and IC 13-19-5-17.
(9) IC 13-20-1, IC 13-20-2, IC 13-20-4 through IC 13-20-15, IC 13-20-17.7, IC 13-20-19 through IC 13-20-21, and IC 13-20-22-21.
(10) IC 13-22.
(11) IC 13-23.
(12) IC 13-24.
(13) IC 13-25-1 through IC 13-25-5.
(14) IC 13-27-8.
(15) IC 13-30, except IC 13-30-1.
As added by P.L.1-1996, SEC.1. Amended by P.L.1-2002, SEC.62; P.L.100-2006, SEC.4; P.L.170-2006, SEC.5; P.L.137-2007, SEC.5; P.L.127-2009, SEC.3; P.L.189-2011, SEC.5.

IC 13-11-2-71.2
"Environmental restrictive ordinance"
Sec. 71.2. "Environmental restrictive ordinance" means, with respect to land, any ordinance that:
(1) is adopted by a municipal corporation (as defined in IC 36-1-2-10); and
(2) seeks to control the use of groundwater in a manner and to a degree that protects human health and the environment against unacceptable exposure to a release of hazardous substances or petroleum, or both.
As added by P.L.78-2009, SEC.2. Amended by P.L.159-2011, SEC.2.

IC 13-11-2-72
"Environmental wastes"
Sec. 72. "Environmental wastes", for purposes of IC 13-27, means all environmental pollutants, wastes, discharges, and emissions,

regardless of:
(1) whether or how they are regulated; and
(2) whether they are released to the general environment or the workplace environment.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1997, SEC.4; P.L.37-2012, SEC.4.

IC 13-11-2-72.5
Repealed
(Repealed by P.L.78-2009, SEC.28.)

IC 13-11-2-73
"Excess liability fund"
Sec. 73. "Excess liability fund", for purposes of IC 13-23, refers to the underground petroleum storage tank excess liability trust fund established by IC 13-23-7-1.
As added by P.L.1-1996, SEC.1. Amended by P.L.9-1996, SEC.3.

IC 13-11-2-74
"Executive"
Sec. 74. "Executive" means the:
(1) board of commissioners of a county not having a consolidated city;
(2) mayor of the consolidated city, for a county having a consolidated city;
(3) mayor of a city; or
(4) president of the town council of a town.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-74.5
"Exempt isolated wetland"
Sec. 74.5. (a) "Exempt isolated wetland", for purposes of IC 13-18 and environmental management laws, means an isolated wetland that:
(1) is a voluntarily created wetland unless:
(A) the wetland is approved by the department for compensatory mitigation purposes in accordance with a permit issued under Section 404 of the Clean Water Act or IC 13-18-22;
(B) the wetland is reclassified as a state regulated wetland under IC 13-18-22-6(e); or
(C) the owner of the wetland declares, by a written instrument:
(i) recorded in the office of the recorder of the county or counties in which the wetland is located; and
(ii) filed with the department;
that the wetland is to be considered in all respects to be a state regulated wetland;
(2) exists as an incidental feature in or on:
(A) a residential lawn; (B) a lawn or landscaped area of a commercial or governmental complex;
(C) agricultural land;
(D) a roadside ditch;
(E) an irrigation ditch; or
(F) a manmade drainage control structure;
(3) is a fringe wetland associated with a private pond;
(4) is, or is associated with, a manmade body of surface water of any size created by:
(A) excavating;
(B) diking; or
(C) excavating and diking;
dry land to collect and retain water for or incidental to agricultural, commercial, industrial, or aesthetic purposes;
(5) subject to subsection (c), is a Class I wetland with an area, as delineated, of one-half (1/2) acre or less;
(6) subject to subsection (d), is a Class II wetland with an area, as delineated, of one-fourth (1/4) acre or less;
(7) is located on land:
(A) subject to regulation under United States Department of Agriculture wetland conservation programs, including Swampbuster and the Wetlands Reserve Program, because of voluntary enrollment in a federal farm program; and
(B) used for agricultural or other purposes allowed under the programs referred to in clause (A); or
(8) is constructed for reduction or control of pollution.
(b) For purposes of subsection (a)(2), an isolated wetland exists as an incidental feature:
(1) if:
(A) the owner or operator of the property or facility described in subsection (a)(2) does not intend the isolated wetland to be a wetland;
(B) the isolated wetland is not essential to the function or use of the property or facility; and
(C) the isolated wetland arises spontaneously as a result of damp soil conditions incidental to the function or use of the property or facility; and
(2) if the isolated wetland satisfies any other factors or criteria established in rules that are:
(A) adopted by the water pollution control board; and
(B) not inconsistent with the factors and criteria described in subdivision (1).
(c) The total acreage of Class I wetlands on a tract to which the exemption described in subsection (a)(5) may apply is limited to the larger of:
(1) the acreage of the largest individual isolated wetland on the tract that qualifies for the exemption described in subsection (a)(5); and
(2) fifty percent (50%) of the cumulative acreage of all individual isolated wetlands on the tract that would qualify for

the exemption described in subsection (a)(5) but for the limitation of this subsection.
(d) The total acreage of Class II wetlands on a tract to which the exemption described in subsection (a)(6) may apply is limited to the larger of:
(1) the acreage of the largest individual isolated wetland on the tract that qualifies for the exemption described in subsection (a)(6); and
(2) thirty-three and one-third percent (33 1/3%) of the cumulative acreage of all individual isolated wetlands on the tract that would qualify for the exemption described in subsection (a)(6) but for the limitation of this subsection.
(e) An isolated wetland described in subsection (a)(5) or (a)(6) does not include an isolated wetland on a tract that contains more than one (1) of the same class of wetland until the owner of the tract notifies the department that the owner has selected the isolated wetland to be an exempt isolated wetland under subsection (a)(5) or (a)(6) consistent with the applicable limitations described in subsections (c) and (d).
As added by P.L.282-2003, SEC.24. Amended by P.L.52-2004, SEC.3; P.L.241-2005, SEC.3.

IC 13-11-2-75
"Exposure assessment"
Sec. 75. "Exposure assessment", for purposes of IC 13-23, means an assessment to determine the extent of exposure, or potential for exposure, of individuals to any regulated substance from a release from an underground storage tank based on factors such as the following:
(1) The nature and extent of contamination and the existence of or potential for pathways of human exposure, including ground or surface water contamination, air emissions, and food chain contamination.
(2) The size of the community within the likely pathway of exposure.
(3) The comparison of expected human exposure levels to the short term and long term health effects associated with identified contaminants and any available recommended exposure or tolerance limits for those contaminants.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-76
"Extremely hazardous substance"
Sec. 76. "Extremely hazardous substance", for purposes of IC 13-25-2, has the meaning set forth in 42 U.S.C. 11049.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-77
"Facility"
Sec. 77. (a) "Facility", for purposes of IC 13-15-1-3, means a

structure or an area of land used for the disposal, treatment, storage, recovery, processing, or transferring of solid waste, hazardous waste, or atomic radiation. The term includes the following:
(1) A hazardous waste facility.
(2) An incinerator.
(3) A solid waste landfill.
(4) A transfer station.
(b) "Facility", for purposes of IC 13-17-7, means a single structure, piece of equipment, installation, or operation that:
(1) emits; or
(2) has the potential to emit;
a regulated air pollutant.
(c) "Facility", for purposes of IC 13-18-5, means a building, a structure, equipment, or other stationary item that is located on:
(1) a single site; or
(2) contiguous or adjacent sites that are owned by, operated by, or under common control of the same person.
(d) "Facility", for purposes of IC 13-21, means a facility, a plant, a works, a system, a building, a structure, an improvement, machinery, equipment, a fixture, or other real or personal property of any nature that is to be used, occupied, or employed for the collection, storage, separation, processing, recovery, treatment, marketing, transfer, or disposal of solid waste.
(e) "Facility", for purposes of IC 13-25-2, means all buildings, equipment, structures, and other stationary items that are:
(1) located on a single site or on contiguous or adjacent sites; and
(2) owned or operated by:
(A) the same person; or
(B) any person that controls, is controlled by, or is under common control with the same person.
For purposes of IC 13-25-2-6, the term includes motor vehicles, rolling stock, and aircraft.
(f) "Facility", for purposes of IC 13-25-4, has the meaning set forth in 42 U.S.C. 9601(9).
(g) "Facility", for purposes of IC 13-29-1, means a parcel of land or site, together with the structures, equipment, and improvements on or appurtenant to the land or site, which is used or is being developed for the treatment, storage, or disposal of low-level radioactive waste.
As added by P.L.1-1996, SEC.1. Amended by P.L.221-2007, SEC.1.

IC 13-11-2-78
"Federal permit"
Sec. 78. "Federal permit", for purposes of IC 13-18-20, refers to a NPDES permit issued to a federally owned facility.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-79
"Federal Water Pollution Control Act"
Sec. 79. "Federal Water Pollution Control Act", for purposes of: (1) IC 13-13-5 and IC 13-18-2-1; and
(2) environmental management laws;
refers to the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), as amended by the federal Water Quality Act of 1987, P.L.100-4.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-79.5
"Fertilizer material"
Sec. 79.5. "Fertilizer material", for purposes of IC 13-18-4-5, has the meaning set forth in IC 15-16-2-11.
As added by P.L.189-2011, SEC.6.

IC 13-11-2-80
"FESOP"
Sec. 80. "FESOP", for purposes of IC 13-17-7, means a federally enforceable state operating permit issued to a source that would require a Title V operating permit but due to a federally enforceable operating restriction has potential emissions less than the amount that would require a Title V operating permit.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-81
"Fiduciary"
Sec. 81. (a) "Fiduciary", for purposes of IC 13-23-13:
(1) means a person acting for the benefit of another party as a bona fide:
(A) trustee;
(B) executor;
(C) administrator;
(D) custodian;
(E) guardian of estates or guardian ad litem;
(F) receiver;
(G) conservator;
(H) committee of estates of incapacitated persons;
(I) personal representative;
(J) trustee (including a successor to a trustee) under an indenture agreement, trust agreement, lease, or similar financing agreement for debt securities, certificates of interest or certificates of participation in debt securities, or other forms of indebtedness as to which the trustee is not, in the capacity of trustee, the lender; or
(K) representative in a capacity that is similar to the capacities referred to in clauses (A) through (J); and
(2) does not include:
(A) a person that is acting as a fiduciary with respect to a trust or other fiduciary estate that was organized for the primary purpose of, or is engaged in, actively carrying on a trade or business for profit, unless the trust or other fiduciary estate was created as part of, or to facilitate, at least one (1)

estate plan or because of the incapacity of a natural person; or
(B) a person that acquires ownership or control of an underground storage tank with the objective purpose of avoiding liability of the person or another person.
(b) "Fiduciary", for purposes of IC 13-24-1:
(1) means a person acting for the benefit of another party as a bona fide:
(A) trustee;
(B) executor;
(C) administrator;
(D) custodian;
(E) guardian of estates or guardian ad litem;
(F) receiver;
(G) conservator;
(H) committee of estates of incapacitated persons;
(I) personal representative;
(J) trustee (including a successor to a trustee) under an indenture agreement, trust agreement, lease, or similar financing agreement for debt securities, certificates of interest or certificates of participation in debt securities, or other forms of indebtedness as to which the trustee is not, in the capacity of trustee, the lender; or
(K) representative in a capacity that is similar to the capacities referred to in clauses (A) through (J); and
(2) does not include:
(A) a person that is acting as a fiduciary with respect to a trust or other fiduciary estate that was organized for the primary purpose of, or is engaged in, actively carrying on a trade or business for profit, unless the trust or other fiduciary estate was created as part of, or to facilitate, at least one (1) estate plan or because of the incapacity of a natural person; or
(B) a person that acquires ownership or control of a petroleum facility with the purpose of avoiding liability of the person or of another person.
(c) "Fiduciary", for purposes of IC 13-25-4:
(1) means a person acting for the benefit of another party as a bona fide:
(A) trustee;
(B) executor;
(C) administrator;
(D) custodian;
(E) guardian of estates or guardian ad litem;
(F) receiver;
(G) conservator;
(H) committee of estates of incapacitated persons;
(I) personal representative;
(J) trustee (including a successor to a trustee) under an indenture agreement, trust agreement, lease, or similar

financing agreement for debt securities, certificates of interest or certificates of participation in debt securities, or other forms of indebtedness as to which the trustee is not, in the capacity of trustee, the lender; or
(K) representative in a capacity that is similar to the capacities referred to in clauses (A) through (J); and
(2) does not include:
(A) a person that is acting as a fiduciary with respect to a trust or other fiduciary estate that was organized for the primary purpose of, or is engaged in, actively carrying on a trade or business for profit, unless the trust or other fiduciary estate was created as part of, or to facilitate, at least one (1) estate plan or because of the incapacity of a natural person; or
(B) a person that acquires ownership or control of a vessel or facility with the objective purpose of avoiding liability of the person or of another person.
As added by P.L.1-1996, SEC.1. Amended by P.L.90-1998, SEC.2.

IC 13-11-2-81.5
"Fiduciary capacity"
Sec. 81.5. (a) "Fiduciary capacity", for purposes of IC 13-23-13, means the capacity of a person in holding title to an underground storage tank pursuant to the exercise of the responsibilities of the person as a fiduciary.
(b) "Fiduciary capacity", for purposes of IC 13-24-1, means the capacity of a person in holding title to a petroleum facility pursuant to the exercise of the responsibilities of the person as a fiduciary.
(c) "Fiduciary capacity", for purposes of IC 13-25-4, means the capacity of a person in holding title to a vessel or facility pursuant to the exercise of the responsibilities of the person as a fiduciary.
As added by P.L.90-1998, SEC.3.

IC 13-11-2-82
"Final disposal facility"
Sec. 82. (a) "Final disposal facility", for purposes of IC 13-20-3, IC 13-20-5, IC 13-20-22, and IC 13-21, means any of the following:
(1) A landfill.
(2) An incinerator.
(3) A waste-to-energy facility.
(b) The term does not include a transfer station.
As added by P.L.1-1996, SEC.1. Amended by P.L.2-1998, SEC.45.

IC 13-11-2-83
"Financial assistance agreement"
Sec. 83. (a) "Financial assistance agreement", for purposes of IC 13-18-13, refers to an agreement between:
(1) the Indiana finance authority; and
(2) a participant under IC 13-18-13;
establishing the terms and conditions of a loan or other financial

assistance, including forgiveness of principal if allowed under federal law, by the state to the participant under that chapter.
(b) "Financial assistance agreement", for purposes of IC 13-19-5, means an agreement between the authority and a political subdivision that:
(1) is approved by the budget agency; and
(2) establishes the terms and conditions of a loan or other financial assistance by the state to the political subdivision.
(c) "Financial assistance agreement", for purposes of IC 13-18-21, refers to an agreement between:
(1) the Indiana finance authority; and
(2) a participant under IC 13-18-21;
establishing the terms and conditions of a loan or other financial assistance, including forgiveness of principal if allowed under federal law, by the state to the participant under IC 13-18-21.
As added by P.L.1-1996, SEC.1. Amended by P.L.59-1997, SEC.7; P.L.126-1997, SEC.1; P.L.253-1997(ss), SEC.12; P.L.132-1999, SEC.4; P.L.235-2005, SEC.127.

IC 13-11-2-84
"Financial assurance board"
Sec. 84. "Financial assurance board", for purposes of IC 13-23, refers to the underground petroleum storage tank financial assurance board.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-84.5
"Financial or administrative function"
Sec. 84.5. "Financial or administrative function", for purposes of sections 151.2, 151.3, and 151.4 of this chapter, IC 13-23-13-14, IC 13-24-1-10, and IC 13-25-4-8.2, includes a function such as that of:
(1) a credit manager;
(2) an accounts payable officer;
(3) an accounts receivable officer;
(4) a personnel manager;
(5) a comptroller; or
(6) a chief financial officer or a similar function.
As added by P.L.97-2004, SEC.58.

IC 13-11-2-85
"Financial agreement"
Sec. 85. "Financing agreement", for purposes of IC 13-21, includes an agreement between a district and a developer, between a developer and a user, or among a district, developer, and user concerning:
(1) payments to the district under the agreement; and
(2) any of the following:
(A) The financing of facilities.
(B) The title to facilities. (C) The possession of facilities.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-85.5
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 13-11-2-85.6
"Foreclosure"
Sec. 85.6. "Foreclosure", for purposes of sections 148(e)(2), 150(c), and 151(e) of this chapter, means the acquisition of a vessel or facility for purposes of IC 13-25-4-8(c), an underground storage tank for purposes of IC 13-23-13, or a petroleum facility for purposes of IC 13-24-1 through any of the following:
(1) If the vessel or facility, underground storage tank, or petroleum facility was security for an extension of credit previously contracted:
(A) purchase at sale under a judgment or decree, power of sale, or nonjudicial foreclosure;
(B) a deed in lieu of foreclosure or a similar conveyance from a trustee; or
(C) repossession.
(2) Conveyance under an extension of credit previously contracted, including the termination of a lease agreement.
(3) Any other formal or informal manner by which the person acquires, for subsequent disposition, title to or possession of a vessel or facility, underground storage tank, or petroleum facility in order to protect the security interest of the person.
As added by P.L.159-2011, SEC.3.

IC 13-11-2-85.7
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 13-11-2-86
"Fiscal body"
Sec. 86. "Fiscal body" means:
(1) the county council, for a county not having a consolidated city;
(2) the city-county council of a consolidated city and county;
(3) the common council of a city;
(4) the town council of a town;
(5) the township board of a township; or
(6) the board of directors of a conservancy district.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-87
"Fund"
Sec. 87. (a) "Fund", for purposes of IC 13-14-12, refers to the environmental management special fund. (b) "Fund", for purposes of IC 13-15-10, refers to the waste facility operator trust fund.
(c) "Fund", for purposes of IC 13-15-11, refers to the environmental management permit operation fund.
(d) "Fund", for purposes of IC 13-17-6, refers to the asbestos trust fund.
(e) "Fund", for purposes of IC 13-17-8, refers to the Title V operating permit program trust fund.
(f) "Fund", for purposes of IC 13-18-8-5, refers to a sanitary fund.
(g) "Fund", for purposes of IC 13-18-13, refers to the wastewater revolving loan fund established by IC 13-18-13-2.
(h) "Fund", for purposes of IC 13-18-21, refers to the drinking water revolving loan fund established by IC 13-18-21-2. The term does not include the supplemental fund established by IC 13-18-21-22.
(i) "Fund", for purposes of IC 13-19-5, refers to the environmental remediation revolving loan fund established by IC 13-19-5-2.
(j) "Fund", for purposes of IC 13-20-4, refers to the municipal waste transportation fund.
(k) "Fund", for purposes of IC 13-20-13, refers to the waste tire management fund.
(l) "Fund", for purposes of IC 13-20-22, refers to the state solid waste management fund.
(m) "Fund", for purposes of IC 13-21-7, refers to the waste management district bond fund.
(n) "Fund", for purposes of IC 13-21-13-2, refers to a district solid waste management fund.
(o) "Fund", for purposes of IC 13-23-6, refers to the underground petroleum storage tank trust fund.
(p) "Fund", for purposes of IC 13-23-7, refers to the underground petroleum storage tank excess liability trust fund.
(q) "Fund", for purposes of IC 13-25-4, refers to the hazardous substances response trust fund.
(r) "Fund", for purposes of IC 13-25-5, refers to the voluntary remediation fund.
(s) "Fund", for purposes of IC 13-28-2, refers to the voluntary compliance fund.
As added by P.L.1-1996, SEC.1. Amended by P.L.123-1997, SEC.6; P.L.59-1997, SEC.8; P.L.126-1997, SEC.2; P.L.253-1997(ss), SEC.13; P.L.132-1999, SEC.5; P.L.14-2001, SEC.3; P.L.57-2009, SEC.1.

IC 13-11-2-88
"Garbage"
Sec. 88. "Garbage", for purposes of environmental management laws, means all putrescible animal solid, vegetable solid, and semisolid wastes resulting from the:
(1) processing;
(2) handling;
(3) preparation; (4) cooking;
(5) serving; or
(6) consumption;
of food or food materials.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-89
"Generator"
Sec. 89. (a) "Generator", for purposes of IC 13-22-12, means a person that, during the preceding year, generated hazardous waste in quantities greater than:
(1) one thousand (1,000) kilograms of hazardous waste; or
(2) one (1) kilogram of acutely toxic waste in any month.
(b) "Generator", for purposes of IC 13-29-1, means a person who produces or possesses low-level radioactive waste in the course of or incident to manufacturing, power generation, processing, medical diagnosis and treatment, research, or other industrial or commercial activity and who, to the extent required by law, is licensed by the United States Nuclear Regulatory Commission or a party state to produce or possess such waste. The term does not include a person who provides a service by arranging for the collection, transportation, treatment, storage, or disposal of wastes generated outside the region.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-90
"Governmental entity"
Sec. 90. "Governmental entity", for purposes of IC 13-18-3 and IC 13-25-6, means the state or a political subdivision.
As added by P.L.1-1996, SEC.1. Amended by P.L.78-2009, SEC.3.

IC 13-11-2-91
"Grantee"
Sec. 91. "Grantee", for purposes of IC 13-20-20, means a person that receives a grant under IC 13-20-20.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-92
"Groundwater monitoring well"
Sec. 92. "Groundwater monitoring well", for purposes of IC 13-20-21 and IC 13-22-12, means a device required by a permit condition or applicable rule to monitor the quality of groundwater during a twelve (12) month period.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-93
"Guarantor"
Sec. 93. (a) "Guarantor", for purposes of IC 13-22-8, means a person, other than the owner or operator of a hazardous waste facility, who provides evidence of financial responsibility for the

owner or operator under IC 13-22-8.
(b) "Guarantor", for purposes of IC 13-23-4-6, means any person, other than the owner or operator of an underground storage tank, who provides evidence of financial responsibility for an owner or operator under:
(1) IC 13-23-4-1 or IC 13-23-4-2; and
(2) the rules adopted under IC 13-23-1-2(c)(6).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-94
"Hazardous chemical"
Sec. 94. "Hazardous chemical", for purposes of IC 13-25-2, has the meaning set forth in 42 U.S.C. 11021(e).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-95
"Hazardous household product"
Sec. 95. "Hazardous household product", for purposes of IC 13-20-20, means a household product that:
(1) may cause serious injury or death when introduced into or upon the body of a living human because the product is:
(A) a poison;
(B) toxic;
(C) corrosive;
(D) an irritant;
(E) flammable; or
(F) radioactive; or
(2) generates pressure through:
(A) decomposition;
(B) heat; or
(C) other means;
during a customary or reasonably anticipated handling or use.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-96
"Hazardous material"
Sec. 96. (a) "Hazardous material", for purposes of IC 13-18-5, means any of the following:
(1) A hazardous chemical (as defined in 42 U.S.C. 11021(e), as in effect on January 1, 1990).
(2) A hazardous waste.
(3) A hazardous substance (as defined in 42 U.S.C. 9601(14), as in effect on January 1, 1990).
(4) A substance that is on the list of extremely hazardous substances published by the Administrator of the United States Environmental Protection Agency under 42 U.S.C. 11002(a)(2).
(5) A material that is identified by the water pollution control board as potentially harmful to surface water or groundwater if accidentally released from a storage or handling facility.
(b) "Hazardous material", for purposes of IC 13-25-6, means a

material or waste that has been determined to be hazardous or potentially hazardous to human health, to property, or to the environment by:
(1) the United States:
(A) Environmental Protection Agency;
(B) Nuclear Regulatory Commission;
(C) Department of Transportation; or
(D) Occupational Safety and Health Administration; or
(2) the solid waste management board.
The term includes all of the hazardous materials identified in 49 CFR 172.101.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-97
"Hazardous materials emergency"
Sec. 97. "Hazardous materials emergency", for purposes of IC 13-25-6, means an occurrence that:
(1) involves the uncontrolled release or imminent uncontrolled release of a hazardous material into the environment; and
(2) creates the possibility of harm to:
(A) human health;
(B) property; or
(C) the environment.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-98
"Hazardous substance"
Sec. 98. "Hazardous substance", for purposes of:
(1) IC 13-19-5;
(2) IC 13-25-4; and
(3) IC 13-25-5;
has the meaning set forth in Section 101 of CERCLA (42 U.S.C. 9601). The term includes any substance that the solid waste management board determines to be hazardous under environmental management laws.
As added by P.L.1-1996, SEC.1. Amended by P.L.59-1997, SEC.9.

IC 13-11-2-99
"Hazardous waste"
Sec. 99. (a) "Hazardous waste", for purposes of section 96(a) of this chapter, IC 13-19, and environmental management laws, means a solid waste or combination of solid wastes that, because of its quantity, concentration, or physical, chemical, or infectious characteristics, may:
(1) cause or significantly contribute to an increase in:
(A) mortality;
(B) serious irreversible illness; or
(C) incapacitating reversible illness; or
(2) pose a substantial present or potential hazard to:
(A) human health; or (B) the environment;
when improperly treated, stored, transported, disposed of, or otherwise managed.
(b) "Hazardous waste", for purposes of IC 13-22-10, includes a waste determined to be a hazardous waste under IC 13-22-2-3(b).
(c) "Hazardous waste", for purposes of IC 13-22-11, has the meaning set forth in the federal Resource Conservation and Recovery Act (42 U.S.C. 6903(5)), as in effect January 1, 1989.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-100
"Hazardous waste facility"
Sec. 100. "Hazardous waste facility", for purposes of environmental management laws, means a plant or site where hazardous waste is subjected to treatment, storage, or disposal.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-101
"Hazardous waste landfill"
Sec. 101. "Hazardous waste landfill", for purposes of IC 13-22-9, means a hazardous waste disposal facility at which hazardous waste is deposited on or beneath the surface of the ground as an intended place of final location.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-102
"High level radioactive waste"
Sec. 102. "High level radioactive waste", for purposes of IC 13-22-10, has the meaning set forth in Section 2 of the federal Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101), as in effect on January 1, 1987.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1996, SEC.5.

IC 13-11-2-102.6
"Host agreement"
Sec. 102.6. "Host agreement", for purposes of IC 13-20-23, means a valid and enforceable agreement entered into between a county and another person for the payment of a disposal fee in exchange for the county's permission to construct or operate a landfill.
As added by P.L.133-1998, SEC.3.

IC 13-11-2-103
"Host state"
Sec. 103. "Host state", for purposes of IC 13-29-1, means any state which is designated by the Midwest Interstate Low-Level Radioactive Waste Commission to host a regional facility.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-103.9
"Household" Sec. 103.9. "Household", for purposes of section 47.7 of this chapter and IC 13-20.5, means the occupants of a dwelling located in Indiana who use a video display device at the dwelling primarily for personal use or home office use.
As added by P.L.178-2009, SEC.11.

IC 13-11-2-104
"Household hazardous waste"
Sec. 104. "Household hazardous waste", for purposes of IC 13-20-20 and IC 13-21, means hazardous waste generated by households.
As added by P.L.1-1996, SEC.1. Amended by P.L.237-1999, SEC.2.

IC 13-11-2-104.5
"Hulk crusher"
Sec. 104.5. (a) "Hulk crusher", for purposes of this chapter, means an enterprise that engages in the business of handling and flattening, compacting, or otherwise demolishing motor vehicles or their remains for economical delivery to a scrap metal processor or other appropriate facility.
(b) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.6.

IC 13-11-2-105
"Incidental concentration of PCB"
Sec. 105. "Incidental concentrations of PCB", for purposes of IC 13-20-15-3, means concentrations of PCB that are beyond the control of the person and that are not the result of the person:
(1) exposing the:
(A) item;
(B) product; or
(C) material;
to concentrations of PCB;
(2) failing to take reasonable measures to rid the:
(A) item;
(B) product; or
(C) material;
of concentrations of PCB; or
(3) failing to use a reasonable substitute for the:
(A) item;
(B) product; or
(C) material;
for which the exemption is sought.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-106
"Incinerator"
Sec. 106. "Incinerator", for purposes of IC 13-21 and environmental management laws, means an engineered apparatus

designed for the burning of solid waste under the effect of controls on the following:
(1) Temperature.
(2) Retention time.
(3) Air.
(4) Other combustion factors.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-107
"Includes"
Sec. 107. "Includes" means includes but is not limited to.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-108
"Industrial permit"
Sec. 108. "Industrial permit", for purposes of IC 13-14-8-11.6 and IC 13-18-20, refers to a National Pollutant Discharge Elimination System (NPDES) permit other than a permit issued to any of the following:
(1) a municipal facility;
(2) a state facility;
(3) a federal facility;
(4) a semipublic facility;
(5) a public water system facility; or
(6) a facility for storm water discharge.
As added by P.L.1-1996, SEC.1. Amended by P.L.72-1999, SEC.1; P.L.184-2002, SEC.2.

IC 13-11-2-109
"Industrial pretreatment permit"
Sec. 109. "Industrial pretreatment permit", for purposes of IC 13-18-20, refers to a permit issued by the state to an industry discharging to a publicly owned treatment works that:
(1) meets the criteria in 327 IAC 5-13-2(f); and
(2) has been approved by the commissioner in accordance with 327 IAC 5-13-4.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-109.5
Repealed
(Repealed by P.L.218-2001, SEC.11.)

IC 13-11-2-110
Repealed
(Repealed by P.L.37-2012, SEC.5.)

IC 13-11-2-111
"Intentionally introduced"
Sec. 111. "Intentionally introduced", for purposes of IC 13-20-17, means any time that mercury is present in a battery, unless the

mercury is only incidentally present in other materials in the battery.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-112
"Interstate agency"
Sec. 112. "Interstate agency", for purposes of IC 13-18-2, means an agency of at least two (2) states having powers or duties pertaining to the abatement of water pollution.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-112.5
"Isolated wetland"
Sec. 112.5. "Isolated wetland", for purposes of IC 13-18, is a wetland that is not subject to regulation under Section 404(a) of the Clean Water Act.
As added by P.L.282-2003, SEC.25.

IC 13-11-2-113
"Joint solid waste management district" or "joint district"
Sec. 113. "Joint solid waste management district" or "joint district", for purposes of IC 13-21, refers to a solid waste management district that consists of at least two (2) counties.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-113.5
"Knee of the curve"
Sec. 113.5. "Knee of the curve", for purposes of IC 13-18, means the point where the incremental change in the cost of the control alternative per change in performance of the control alternative changes most rapidly.
As added by P.L.140-2000, SEC.9.

IC 13-11-2-114
"Land application"
Sec. 114. "Land application", for purposes of IC 13-18-12, means the disposal of wastewater by burial or incorporation into the soil.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-114.2
"Land application operation"
Sec. 114.2. "Land application operation", for purposes of IC 13-19-3, means an operation in which sludge, waste products, or wastewater generated by industrial, municipal, or semipublic facilities are disposed of by application upon or incorporation into the soil. The term does not include the operation of a landfill or an open dump.
As added by P.L.30-1999, SEC.1.

IC 13-11-2-115
"Land disposal" Sec. 115. "Land disposal", for purposes of IC 13-22-12, includes the following:
(1) Interim status and permitted hazardous waste landfills.
(2) Interim status and permitted hazardous waste surface impoundments.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-115.5
"Land trust"
Sec. 115.5. "Land trust", for purposes of IC 13-25-3, means a trust that is established under terms providing that:
(1) the trustee holds legal or equitable title to property;
(2) the beneficiary has the power to manage the trust property, including the power to direct the trustee to sell the property; and
(3) the trustee may sell the trust property:
(A) only at the direction of the beneficiary or other person; or
(B) after a time stipulated in the terms of the trust.
As added by P.L.97-2004, SEC.59.

IC 13-11-2-116
"Landfill"
Sec. 116. (a) "Landfill", for purposes of IC 13-20-2, IC 13-20-24, and IC 13-20.5, means a solid waste disposal facility at which solid waste is deposited on or beneath the surface of the ground as an intended place of final location.
(b) "Landfill", for purposes of section 114.2 of this chapter and IC 13-20-11, means a facility operated under a permit issued under IC 13-15-3 or IC 13-7-10 (before its repeal) at which solid waste is disposed of by placement on or under the surface of the ground.
(c) "Landfill", for purposes of section 82 of this chapter and IC 13-21, means a solid waste disposal facility at which solid waste is deposited on or in the ground as an intended place of final location. The term does not include the following:
(1) A site that is devoted solely to receiving one (1) or more of the following:
(A) Fill dirt.
(B) Vegetative matter subject to disposal as a result of:
(i) landscaping;
(ii) yard maintenance;
(iii) land clearing; or
(iv) any combination of activities referred to in this clause.
(2) A facility receiving waste that is regulated under the following:
(A) IC 13-22-1 through IC 13-22-8.
(B) IC 13-22-13 through IC 13-22-14.
As added by P.L.1-1996, SEC.1. Amended by P.L.2-1998, SEC.46; P.L.133-1998, SEC.4; P.L.30-1999, SEC.2; P.L.14-2000, SEC.34; P.L.97-2004, SEC.60; P.L.131-2006, SEC.2; P.L.178-2009, SEC.12.
IC 13-11-2-117
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 13-11-2-118
"Lead acid battery"
Sec. 118. "Lead acid battery", for purposes of IC 13-20-16, means a battery that:
(1) contains lead and sulfuric acid; and
(2) has a nominal voltage of at least six (6) volts.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-118.3
Repealed
(Repealed by P.L.57-2009, SEC.18.)

IC 13-11-2-118.5
Repealed
(Repealed by P.L.57-2009, SEC.18.)

IC 13-11-2-119
"Lender"
Sec. 119. (a) "Lender", for purposes of IC 13-23-13, means any of the following:
(1) An insured depository institution (as defined in Section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)).
(2) An insured credit union (as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. 1752)).
(3) A bank or association chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.).
(4) A leasing or trust company that is an affiliate of an insured depository institution.
(5) A person (including a successor or assignee of the person) that:
(A) makes a bona fide extension of credit to; or
(B) takes or acquires a security interest from;
a nonaffiliated person.
(6) The Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Agricultural Mortgage Corporation, or an entity that buys or sells loans or interests in loans in a bona fide manner.
(7) A person that:
(A) insures or guarantees against a default in the repayment of an extension of credit; or
(B) acts as a surety with respect to an extension of credit;
to a nonaffiliated person.
(8) A person that provides title insurance and that acquires an underground storage tank as a result of assignment or conveyance in the course of underwriting claims and claims settlement. (b) "Lender", for purposes of IC 13-24-1, means any of the following:
(1) An insured depository institution (as defined in Section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)).
(2) An insured credit union (as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. 1752)).
(3) A bank or association chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.).
(4) A leasing or trust company that is an affiliate of an insured depository institution.
(5) A person (including a successor or assignee of the person) that:
(A) makes a bona fide extension of credit to; or
(B) takes or acquires a security interest from;
a nonaffiliated person.
(6) The Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Agricultural Mortgage Corporation, or an entity that buys or sells loans or interests in loans in a bona fide manner.
(7) A person that:
(A) insures or guarantees against a default in the repayment of an extension of credit; or
(B) acts as a surety with respect to an extension of credit;
to a nonaffiliated person.
(8) A person that provides title insurance and that acquires a petroleum facility as a result of assignment or conveyance in the course of underwriting claims and claims settlement.
(c) "Lender", for purposes of IC 13-25-3, means a person that provides loans secured by:
(1) an interest in property; or
(2) an assignment of beneficial interest in a land trust.
(d) "Lender", for purposes of IC 13-25-4, means any of the following:
(1) An insured depository institution (as defined in Section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)).
(2) An insured credit union (as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. 1752)).
(3) A bank or association chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.).
(4) A leasing or trust company that is an affiliate of an insured depository institution.
(5) A person (including a successor or assignee of the person) that:
(A) makes a bona fide extension of credit to; or
(B) takes or acquires a security interest from;
a nonaffiliated person.
(6) The Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Agricultural Mortgage Corporation, or an entity that buys or sells loans or interests in loans in a bona fide manner. (7) A person that:
(A) insures or guarantees against a default in the repayment of an extension of credit; or
(B) acts as a surety with respect to an extension of credit;
to a nonaffiliated person.
(8) A person that provides title insurance and that acquires a vessel or facility as a result of assignment or conveyance in the course of underwriting claims and claims settlement.
As added by P.L.1-1996, SEC.1. Amended by P.L.90-1998, SEC.5.

IC 13-11-2-120
"Local emergency planning committee"
Sec. 120. "Local emergency planning committee", for purposes of IC 13-25-1, refers to a committee established under Title III of SARA for a local emergency planning district.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-120.5
"Long term control plan"
Sec. 120.5. "Long term control plan", for purposes of section 31.5 of this chapter, IC 13-14-9-14, and IC 13-18, means a plan that:
(1) is consistent with the federal Combined Sewer Overflow Control Policy (59 Fed. Reg. 18688);
(2) is developed in accordance with the recommendations set forth in Combined Sewer Overflows Guidance for Long-Term Control Plan (EPA 832B95002);
(3) describes changes and improvements to be made to a combined sewer system or to a publicly owned wastewater treatment plant for the purpose of meeting the requirements of the federal Clean Water Act and state law;
(4) is developed with public participation using a process that is designed to promote active involvement by the affected public, through opportunities to provide in the decision making to select long term control alternatives:
(A) information;
(B) opinions; and
(C) comments;
(5) is submitted to the department for approval; and
(6) does the following:
(A) Uses characterization, monitoring, and modeling of the combined sewer system to determine:
(i) the response of the combined sewer system to various precipitation events;
(ii) the characteristics of overflows from the combined sewer system; and
(iii) the water quality impacts that result from overflows from the combined sewer system.
(B) Considers the impact of combined sewer overflows on sensitive areas and gives highest priority to controlling overflows in those areas. (C) Contains an evaluation of a reasonable range of control alternatives, taking into account expected and projected future growth.
(D) Contains cost and performance analyses of the control alternatives evaluated.
(E) Maximizes treatment of wet weather flows at a publicly owned treatment works (POTW) treatment plant.
(F) Contains a practicable implementation schedule for the selected control alternative.
(G) Contains a post-construction compliance monitoring program adequate to ascertain:
(i) the effectiveness of the selected control alternative; and
(ii) the extent to which water quality standards have been attained.
As added by P.L.140-2000, SEC.10. Amended by P.L.100-2006, SEC.5.

IC 13-11-2-121
"Low level radioactive waste"
Sec. 121. (a) "Low level radioactive waste", for purposes of IC 13-22-10, means radioactive material that:
(1) is not:
(A) high level radioactive waste;
(B) spent nuclear fuel; or
(C) byproduct material; and
(2) is classified by the United States Nuclear Regulatory Commission, in accordance with law, as low level radioactive waste.
(b) "Low-level radioactive waste" or "waste", for purposes of IC 13-29-1, means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material as defined in Section 11e.(2) of the Atomic Energy Act of 1954.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-122
"Major modification"
Sec. 122. "Major modification", for purposes of IC 13-15-4, when applied to a solid waste permit, means any change in a permitted solid waste facility that would:
(1) increase the facility's permitted capacity to process or dispose of solid waste by the lesser of:
(A) more than ten percent (10%); or
(B) five hundred thousand (500,000) cubic yards; or
(2) change the permitted footprint of the landfill by more than one (1) acre.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-123
"Major permit" Sec. 123. "Major permit", for purposes of IC 13-18-20, refers to a NPDES permit:
(1) as classified by the Region V Regional Administrator of the United States Environmental Protection Agency and the commissioner; and
(2) as set forth in the Major Dischargers List developed by the United States Environmental Protection Agency and the department in the "National Pollutant Discharge Elimination System Memorandum of Agreement Between the State of Indiana and EPA Region V" dated July 22, 1977.
As added by P.L.1-1966, SEC.1.

IC 13-11-2-124
"Management plan"
Sec. 124. "Management plan", for purposes of IC 13-29-1, means the plan adopted by the commission for the storage, transportation, treatment, and disposal of waste within the region.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-125
"Manifest"
Sec. 125. "Manifest", for purposes of environmental management laws except IC 13-20-4-7, means the form used for identifying the:
(1) quantity;
(2) composition; and
(3) origin, routing, and destination;
of hazardous waste during its transportation from the point of generation to the point of disposal, treatment, or storage.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-126
"Manufacturer"
Sec. 126. (a) "Manufacturer", for purposes of IC 13-20-16, means a person who is engaged in the business of making lead acid batteries:
(1) in Indiana; or
(2) for sale in Indiana.
(b) "Manufacturer", for purposes of sections 179.9, 180.1, 195.7, and 245.4 of this chapter and IC 13-20.5, means a person that:
(1) manufactures video display devices to be sold under the person's own brand or a brand the person licenses as identified by the person's own brand label or the brand label the person licenses;
(2) sells video display devices manufactured by others under the person's own brand or a brand the person licenses as identified by the person's own brand label or the brand label the person licenses; or
(3) assumes the responsibilities and obligations of a manufacturer under IC 13-20.5.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1997, SEC.6;

P.L.225-2001, SEC.3; P.L.178-2009, SEC.13; P.L.37-2012, SEC.6.

IC 13-11-2-126.5
"Manure"
Sec. 126.5. "Manure" means the following:
(1) Liquid or solid animal excreta.
(2) Waste liquid generated at a livestock or poultry production area, including the following:
(A) Excess drinking water.
(B) Cleanup water.
(C) Contaminated livestock truck or trailer washwater.
(D) Milking parlor wastewater.
(E) Milk house washwater.
(F) Egg washwater.
(G) Silage leachate.
(3) Any precipitation or surface water that has come into contact with the following:
(A) Liquid or solid animal excreta.
(B) Used bedding.
(C) Litter.
(D) Liquid described in subdivision (4).
(4) Any other materials generated at a livestock or poultry production area commingled with the materials listed in subdivisions (1) through (3).
As added by P.L.189-2011, SEC.7.

IC 13-11-2-127
"Mass balance calculation"
Sec. 127. "Mass balance calculation", for purposes of IC 13-27, means a determination of the annual quantities of each toxic material that is:
(1) transported to;
(2) produced at;
(3) used at;
(4) accumulated or stored at;
(5) released from; or
(6) transported from;
a business or manufacturing facility as a waste or pollutant, as a commercial product or byproduct, in a commercial product or byproduct, or as a component of a commercial product or byproduct, based upon an analysis of each process or operation at the business or manufacturing facility.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1997, SEC.7; P.L.37-2012, SEC.7.

IC 13-11-2-128
"Material safety data sheet"
Sec. 128. "Material safety data sheet", for purposes of IC 13-20-17.5 and IC 13-25-2, has the meaning set forth in 42 U.S.C. 11049. As added by P.L.1-1996, SEC.1. Amended by P.L.225-2001, SEC.4.

IC 13-11-2-128.3
"Mercury-added novelty"
Sec. 128.3. "Mercury-added novelty", for purposes of IC 13-20-17.5, means a mercury-added product intended mainly for personal or household enjoyment or adornment, including:
(1) items intended for use as practical jokes;
(2) figurines;
(3) adornments;
(4) toys;
(5) games;
(6) cards;
(7) ornaments;
(8) yard statues and figurines;
(9) candles;
(10) jewelry;
(11) holiday decorations; and
(12) footwear and other items of apparel.
As added by P.L.225-2001, SEC.5.

IC 13-11-2-128.5
"Mercury-added product"
Sec. 128.5. (a) "Mercury-added product", for purposes of this chapter and IC 13-20-17.5, means:
(1) a product that contains:
(A) elemental mercury;
(B) metallic mercury in an alloy;
(C) inorganic mercury salt; or
(D) organic mercury;
intentionally added by the manufacturer in order to provide a specific characteristic, appearance, or quality to the product or to perform a specific beneficial function for the product; or
(2) a product with a component that meets the criteria of subdivision (1).
(b) "Mercury-added product" does not include:
(1) a product in which mercury is a residue from the intentional use of mercury in the manufacturing process, if the mercury residue does not:
(A) provide a specific characteristic, appearance, or quality to the product; or
(B) perform a specific beneficial function for the product; or
(2) a mercury commodity.
As added by P.L.225-2001, SEC.6.

IC 13-11-2-128.6
"Mercury commodity"
Sec. 128.6. "Mercury commodity", for purposes of this chapter and IC 13-20-17.5, means a product that consists of only mercury and its container (such as a container of mercury that is opened and

from which mercury is put into a mercury-added product) if the mercury is not performing a specific beneficial function for the product.
As added by P.L.225-2001, SEC.7.

IC 13-11-2-128.7
"Mercury fever thermometer"
Sec. 128.7. "Mercury fever thermometer", for purposes of IC 13-20-17.5, means a mercury-added product that:
(1) is a thermometer or another medical or scientific instrument; and
(2) is used for measuring body temperature.
As added by P.L.225-2001, SEC.8.

IC 13-11-2-128.8
"Mercury switch"
Sec. 128.8. (a) "Mercury switch", for purposes of IC 13-20-17.7, means a convenience light switch that:
(1) is located in the hood or trunk lid of a motor vehicle; and
(2) contains mercury.
(b) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.7.

IC 13-11-2-129
"MGD"
Sec. 129. "MGD" refers to millions of gallons per day.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-129.6
"Military base"
Sec. 129.6. "Military base", for purposes of IC 13-15-3-1.3, means a United States or an Indiana government military installation that:
(1) has an area of at least sixty thousand (60,000) acres and is used for the design, construction, maintenance, and testing of electronic devices and ordnance;
(2) has an area of at least nine hundred (900) acres and serves as an urban training center for military units, civilian personnel, and first responders; or
(3) has an area of at least five thousand (5,000) acres and serves as a joint training center for active and reserve components of the armed forces of the United States.
As added by P.L.5-2005, SEC.2. Amended by P.L.180-2006, SEC.6.

IC 13-11-2-130
"Minor permit"
Sec. 130. "Minor permit", for purposes of IC 13-18-20, refers to a NPDES permit that is not a major permit.
As added by P.L.1-1996, SEC.1.
IC 13-11-2-130.1
"Motor vehicle"
Sec. 130.1. (a) "Motor vehicle", for purposes of this chapter, means a vehicle that is self-propelled on a highway in Indiana. The term does not include a farm tractor or a motorized bicycle.
(b) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.8.

IC 13-11-2-130.2
"Motor vehicle manufacturer"
Sec. 130.2. (a) "Motor vehicle manufacturer", for purposes of this chapter, means a person that is engaged in the business of manufacturing or assembling new motor vehicles for sale to any of the following:
(1) Dealers.
(2) Wholesale dealers.
(3) Distributors.
(4) The general public.
(b) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.9.

IC 13-11-2-130.3
"Motor vehicle recycler"
Sec. 130.3. (a) "Motor vehicle recycler", for purposes of IC 13-20-17.7, means any of the following:
(1) An automotive salvage recycler.
(2) An automobile scrapyard.
(3) A hulk crusher.
(4) A scrap metal processor.
(5) A vehicle disposal facility.
(b) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.10.

IC 13-11-2-130.5
"Periodic vehicle inspection program"
Sec. 130.5. "Periodic vehicle inspection program", for purposes of IC 13-17-5, means a program requiring a motor vehicle registered in a county to undergo a periodic test of emission characteristics and be repaired and retested if the motor vehicle fails the emissions test. The term includes entering into and managing contracts for inspection stations.
As added by P.L.282-2003, SEC.26.

IC 13-11-2-131
"Multimedia"
Sec. 131. "Multimedia", for purposes of IC 13-27, refers to:
(1) air; (2) water;
(3) land; and
(4) workplace environmental;
media into which pollutants and wastes are emitted, released, discharged, or disposed.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1997, SEC.8; P.L.37-2012, SEC.8.

IC 13-11-2-132
"Municipal permit"
Sec. 132. "Municipal permit", for purposes of IC 13-18-20, refers to a NPDES permit issued to any of the following:
(1) A publicly owned treatment works (as defined in 33 U.S.C. 1292(2)) that is not state owned.
(2) A conservancy district (as defined in IC 14-8-2-72(3)).
(3) A regional water, sewage, and solid waste district.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-133
"Municipal waste"
Sec. 133. (a) "Municipal waste", for purposes of:
(1) IC 13-20-4;
(2) IC 13-20-6;
(3) IC 13-20-21;
(4) IC 13-20-23;
(5) IC 13-20.5-10;
(6) IC 13-22-1 through IC 13-22-8; and
(7) IC 13-22-13 through IC 13-22-14;
means any garbage, refuse, industrial lunchroom or office waste, and other similar material resulting from the operation of residential, municipal, commercial, or institutional establishments and community activities.
(b) The term does not include the following:
(1) Hazardous waste regulated under:
(A) IC 13-22-1 through IC 13-22-8 and IC 13-22-13 through IC 13-22-14; or
(B) the federal Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), as in effect on January 1, 1990.
(2) Infectious waste (as defined in IC 16-41-16-4).
(3) Wastes that result from the combustion of coal and that are referred to in IC 13-19-3-3.
(4) Materials that are being transported to a facility for reprocessing or reuse.
(c) As used in subsection (b)(4), "reprocessing or reuse" does not include either of the following:
(1) Incineration.
(2) Placement in a landfill.
As added by P.L.1-1996, SEC.1. Amended by P.L.133-1998, SEC.5; P.L.138-2000, SEC.2; P.L.218-2001, SEC.1; P.L.178-2009, SEC.14.
IC 13-11-2-134
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-11-2-135
"Municipality"
Sec. 135. "Municipality" means a city or town.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-136
"National contingency plan"
Sec. 136. "National contingency plan", for purposes of IC 13-25-4, refers to the plan that:
(1) was established and is revised by the President of the United States; and
(2) includes the national hazardous substance response plan that is required under Section 105 of CERCLA (42 U.S.C. 9605) and published in 40 CFR 300.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-136.5
"National mercury switch recovery program"
Sec. 136.5. (a) "National mercury switch recovery program", for purposes of IC 13-20-17.7, means a national program:
(1) that accomplishes, as determined by the commissioner, the goals of IC 13-20-17.7; and
(2) in which the state participates.
(b) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.11.

IC 13-11-2-137
"Natural resources"
Sec. 137. "Natural resources", for purposes of IC 13-25-4, means:
(1) land;
(2) fish;
(3) wildlife;
(4) biota;
(5) air;
(6) water;
(7) ground water;
(8) drinking water supplies; and
(9) other similar resources;
belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by, the state.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-138
"Navigable waters"
Sec. 138. "Navigable waters", for purposes of IC 13-24-2, means

waters of the United States (as defined in the federal Clean Water Act (33 U.S.C. 1362(7))).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-139
"Net revenues"
Sec. 139. "Net revenues", for purposes of IC 13-21, means:
(1) the amount of revenues received by a county or joint solid waste management district from the operation and ownership of facilities; less
(2) the reasonable expenses of the:
(A) operation;
(B) repair; and
(C) maintenance;
of the facilities.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-140
"New tire"
Sec. 140. (a) "New tire", for purposes of IC 13-20-13 and IC 13-20-14, means a tire that has never been mounted on a wheel of a vehicle.
(b) For purposes of IC 13-20-13, the term does not include a retreaded tire.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-141
"Noncontact cooling water"
Sec. 141. "Noncontact cooling water", for purposes of IC 13-18-20, means cooling water:
(1) that is discharged to waters of Indiana;
(2) that is used for the sole purpose of removing unwanted heat from a process, generally through a heat exchanger; and
(3) that does not otherwise come into contact with a production process or any raw material or manufactured product.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-142
"Nonoperational storage tank"
Sec. 142. "Nonoperational storage tank", for purposes of IC 13-23, means an underground storage tank:
(1) in which regulated substances are not deposited; or
(2) from which regulated substances are not dispensed;
after November 8, 1984.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-142.3
"Nonprofit corporation"
Sec. 142.3. "Nonprofit corporation", for purposes of this chapter and IC 13-25-4-8, refers to a nonprofit corporation: (1) that is exempt from income taxation under 26 U.S.C. 501;
(2) for which the primary purpose, as identified in the corporation's articles of incorporation, is to assist and support a political subdivision in a matter of public concern; and
(3) that has no member affiliated with any other person that is potentially liable for response costs at a facility through any of the following:
(A) A direct or an indirect familial relationship.
(B) A contractual, corporate, or financial relationship other than a contractual, corporate, or financial relationship that is created:
(i) by the instruments by which title to the facility is conveyed or financed; or
(ii) by a contract for the sale of goods or services.
(C) The result of a reorganization of a business entity that was potentially liable for response costs at the facility.
As added by P.L.221-2007, SEC.2.

IC 13-11-2-142.6
"Nonpublic school"
Sec. 142.6. "Nonpublic school", for purposes of IC 13-20-17.5, has the meaning set forth in IC 20-18-2-12.
As added by P.L.225-2001, SEC.9. Amended by P.L.1-2005, SEC.141.

IC 13-11-2-142.7
"Nontransient noncommunity water system"
Sec. 142.7. "Nontransient noncommunity water system", for purposes of IC 13-18-17 and IC 13-18-20.5, means a public water system that is not a community water system that regularly serves the same twenty-five (25) or more persons at least six (6) months per year.
As added by P.L.224-2003, SEC.129. Amended by P.L.61-2007, SEC.2.

IC 13-11-2-143
"Office"
Sec. 143. (a) "Office", for purposes of IC 13-22-11, refers to the division of pollution prevention and technical assistance established by IC 13-27-2-1.
(b) "Office", for purposes of IC 13-28, refers to the office of voluntary compliance.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-144
"Oil"
Sec. 144. (a) "Oil", for purposes of IC 13-24-2, means oil of any kind or in any form.
(b) The term includes the following:
(1) Petroleum. (2) Fuel oil.
(3) Sludge.
(4) Oil refuse.
(5) Oil mixed with wastes other than dredged spoil.
(c) The term does not include petroleum, including crude oil or any fraction of crude oil, that is:
(1) specifically listed or designated as a hazardous substance under subparagraphs (A) through (F) of Section 101(14) of; and
(2) subject to;
the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601), as in effect January 1, 1995.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-144.7
"Onsite residential sewage discharging disposal system"
Sec. 144.7. For purposes of IC 13-18-12, "onsite residential sewage discharging disposal system" means a sewage disposal system that:
(1) is located on a site with and serves a one (1) or two (2) family residence; and
(2) discharges effluent offsite.
As added by P.L.172-2002, SEC.2.

IC 13-11-2-144.8
"Onsite sewage system"
Sec. 144.8. "Onsite sewage system", for purposes of IC 13-18-17, means all equipment and devices necessary for proper:
(1) onsite:
(A) conduction;
(B) collection;
(C) storage; and
(D) treatment; and
(2) absorption in soil;
of sewage from a residence or a commercial facility.
As added by P.L.24-2004, SEC.5.

IC 13-11-2-145
"Open burning"
Sec. 145. "Open burning", for purposes of environmental management laws, means the combustion of any matter in the open or in an open dump.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-146
"Open dump"
Sec. 146. "Open dump", for purposes of environmental management laws, means the consolidation of solid waste from one (1) or more sources or the disposal of solid waste at a single disposal site that:
(1) does not fulfill the requirements of a sanitary landfill or

other land disposal method as prescribed by law or regulations; and
(2) is established and maintained:
(A) without cover; and
(B) without regard to the possibilities of contamination of surface or subsurface water resources.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-147
"Open dumping"
Sec. 147. "Open dumping", for purposes of environmental management laws, means the act of disposing of solid waste at an open dump.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-147.5
"Operational function"
Sec. 147.5. "Operational function", for purposes of sections 151.2, 151.3, and 151.4 of this chapter, IC 13-23-13-14, IC 13-24-1-10, and IC 13-25-4-8.2, includes a function such as that of:
(1) a facility manager;
(2) a plant manager;
(3) an operations manager;
(4) a chief operating officer; or
(5) a chief executive officer.
As added by P.L.90-1998, SEC.6.

IC 13-11-2-148
"Operator"
Sec. 148. (a) "Operator", for purposes of IC 13-18-10, means the person in direct or responsible charge or control of one (1) or more confined feeding operations.
(b) "Operator", for purposes of IC 13-18-11 and environmental management laws, means the person in direct or responsible charge and supervising the operation of:
(1) a water treatment plant;
(2) a wastewater treatment plant; or
(3) a water distribution system.
(c) "Operator", for purposes of IC 13-20-6, means a corporation, a limited liability company, a partnership, a business association, a unit, or an individual who is a sole proprietor that is one (1) of the following:
(1) A broker.
(2) A person who manages the activities of a transfer station that receives municipal waste.
(3) A transporter.
(d) "Operator", for purposes of IC 13-23, except as provided in subsections (e), (g), and (h), means a person:
(1) in control of; or
(2) having responsibility for; the daily operation of an underground storage tank.
(e) "Operator", for purposes of IC 13-23-13, does not include the following:
(1) A person who:
(A) does not participate in the management of an underground storage tank;
(B) is otherwise not engaged in the:
(i) production;
(ii) refining; and
(iii) marketing;
of regulated substances; and
(C) holds evidence of ownership, primarily to protect the owner's security interest in the tank.
(2) A person that is a lender that did not participate in management of an underground storage tank before foreclosure, notwithstanding that the person:
(A) forecloses on the vessel or facility; and
(B) after foreclosure, sells, re-leases (in the case of a lease finance transaction), or liquidates the underground storage tank, maintains business activities, winds up operations, undertakes a response action under Section 107(d)(1) of CERCLA (42 U.S.C. 9607(d)(1)) or under the direction of an on-scene coordinator appointed under the National Contingency Plan with respect to the underground storage tank, or takes any other measure to preserve, protect, or prepare the underground storage tank prior to sale or disposition;
if the person seeks to sell, re-lease (in the case of a lease finance transaction), or otherwise divest the person of the underground storage tank at the earliest practicable, commercially reasonable time, on commercially reasonable terms, taking into account market conditions and legal and regulatory requirements.
(3) A person who:
(A) does not own or lease, directly or indirectly, the facility or business at which the underground storage tank is located;
(B) does not participate in the management of the facility or business described in clause (A); and
(C) is engaged only in:
(i) filling;
(ii) gauging; or
(iii) filling and gauging;
the product level in the course of delivering fuel to an underground storage tank.
(4) A political subdivision (as defined in IC 36-1-2-13) or unit of federal or state government that:
(A) acquires ownership or control of an underground storage tank on a brownfield because of:
(i) bankruptcy;
(ii) foreclosure;
(iii) tax delinquency, including an acquisition under

IC 6-1.1-24 or IC 6-1.1-25;
(iv) abandonment;
(v) the exercise of eminent domain, including any purchase of property once an offer to purchase has been tendered under IC 32-24-1-5;
(vi) receivership;
(vii) transfer from another political subdivision or unit of federal or state government;
(viii) acquiring an area needing redevelopment (as defined in IC 36-7-1-3) or conducting redevelopment activities, specifically under IC 36-7-14-22.2, IC 36-7-14-22.5, IC 36-7-15.1-15.1, IC 36-7-15.1-15.2, and IC 36-7-15.1-15.5;
(ix) other circumstances in which the political subdivision or unit of federal or state government involuntarily acquired an interest in the property because of the political subdivision's or unit's function as sovereign; or
(x) any other means to conduct remedial actions on a brownfield; and
(B) is engaged only in activities in conjunction with:
(i) investigation or remediation of hazardous substances, petroleum, and other pollutants associated with a brownfield, including complying with land use restrictions and institutional controls; or
(ii) monitoring or closure of an underground storage tank;
unless existing contamination on the brownfield is exacerbated due to gross negligence or intentional misconduct by the political subdivision or unit of federal or state government.
(f) For purposes of subsection (e)(4)(B), reckless, willful, or wanton misconduct constitutes gross negligence.
(g) "Operator" does not include a person that after June 30, 2009, meets, for purposes of the determination under IC 13-23-13 of liability for a release from an underground storage tank, the exemption criteria under Section 107(q) of CERCLA (42 U.S.C. 9607(q)) that apply for purposes of the determination of liability for a release of a hazardous substance.
(h) "Operator" does not include a person that meets, for purposes of the determination under IC 13-23-13 of liability for a release from an underground storage tank, the exemption criteria under Section 107(r) of CERCLA (42 U.S.C. 9607(r)) that apply for purposes of the determination of liability for a release of a hazardous substance, except that the person acquires ownership of the facility after June 30, 2009.
As added by P.L.1-1996, SEC.1. Amended by P.L.90-1998, SEC.7; P.L.212-1999, SEC.3; P.L.221-2007, SEC.3; P.L.78-2009, SEC.4; P.L.159-2011, SEC.4; P.L.6-2012, SEC.100.

IC 13-11-2-149
"Outfall" Sec. 149. "Outfall", for purposes of IC 13-18-4-8, means the point of discharge from a point source.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-149.5
"Outstanding national resource water"
Sec. 149.5. "Outstanding national resource water", for purposes of section 50.5 of this chapter and IC 13-18-3, means a water designated as such by the general assembly after recommendations by the water pollution control board and the environmental quality service council under IC 13-18-3-2(n) and IC 13-18-3-2(o). The designation must describe the quality of the outstanding national resource water to serve as the benchmark of the water quality that shall be maintained and protected. Waters that may be considered for designation as outstanding national resource waters include water bodies that are recognized as:
(1) important because of protection through official action, such as:
(A) federal or state law;
(B) presidential or secretarial action;
(C) international treaty; or
(D) interstate compact;
(2) having exceptional recreational significance;
(3) having exceptional ecological significance;
(4) having other special environmental, recreational, or ecological attributes; or
(5) waters with respect to which designation as an outstanding national resource water is reasonably necessary for protection of other water bodies designated as outstanding national resource waters.
As added by P.L.140-2000, SEC.11. Amended by P.L.1-2001, SEC.13; P.L.78-2009, SEC.5.

IC 13-11-2-149.6
"Outstanding state resource water"
Sec. 149.6. "Outstanding state resource water", for purposes of section 50.5 of this chapter and IC 13-18-3, means any water designated as such by the water pollution control board regardless of when the designation occurred or occurs. Waters that may be considered for designation as outstanding state resource waters include water bodies that have unique or special ecological, recreational, or aesthetic significance.
As added by P.L.140-2000, SEC.12. Amended by P.L.1-2001, SEC.14.

IC 13-11-2-150
"Owner"
Sec. 150. (a) "Owner", for purposes of IC 13-23 (except as provided in subsections (b), (c), (d), (e), (f) and (g)) means:
(1) for an underground storage tank that: (A) was:
(i) in use on November 8, 1984; or
(ii) brought into use after November 8, 1984;
for the storage, use, or dispensing of regulated substances, a person who owns the underground storage tank or the real property that is the underground storage tank site, or both; or
(B) was:
(i) in use before November 8, 1984; but
(ii) no longer in use on November 8, 1984;
a person who owned the tank immediately before the discontinuation of the tank's use; or
(2) a person who conveyed ownership or control of the underground storage tank to a political subdivision (as defined in IC 36-1-2-13) or unit of federal or state government because of:
(A) bankruptcy;
(B) foreclosure;
(C) tax delinquency, including a conveyance under IC 6-1.1-24 or IC 6-1.1-25;
(D) abandonment;
(E) the exercise of eminent domain, including any purchase of property once an offer to purchase has been tendered under IC 32-24-1-5;
(F) receivership;
(G) acquiring an area needing redevelopment (as defined in IC 36-7-1-3) or conducting redevelopment activities, specifically under IC 36-7-14-22.2, IC 36-7-14-22.5, IC 36-7-15.1-15.1, IC 36-7-15.1-15.2, and IC 36-7-15.1-15.5;
(H) other circumstances in which a political subdivision or unit of federal or state government involuntarily acquired ownership or control because of the political subdivision's or unit's function as sovereign; or
(I) any other means to conduct remedial actions on a brownfield;
if the person was a person described in subdivision (1) immediately before the person conveyed ownership or control of the underground storage tank.
(b) "Owner", for purposes of IC 13-23-13, does not include a person who:
(1) does not participate in the management of an underground storage tank;
(2) is otherwise not engaged in the:
(A) production;
(B) refining; and
(C) marketing;
of regulated substances; and
(3) holds indicia of ownership primarily to protect the owner's security interest in the tank.
(c) "Owner", for purposes of IC 13-23, does not include a person that is a lender that did not participate in management of an

underground storage tank before foreclosure, notwithstanding that the person:
(1) forecloses on the underground storage tank; and
(2) after foreclosure, sells, re-leases (in the case of a lease finance transaction), or liquidates the underground storage tank, maintains business activities, winds up operations, undertakes a response action under Section 107(d)(1) of CERCLA (42 U.S.C. 9607(d)(1)) or under the direction of an on-scene coordinator appointed under the National Contingency Plan with respect to the underground storage tank, or takes any other measure to preserve, protect, or prepare the underground storage tank prior to sale or disposition;
if the person seeks to sell, re-lease (in the case of a lease finance transaction), or otherwise divest the person of the underground storage tank at the earliest practicable, commercially reasonable time, on commercially reasonable terms, taking into account market conditions and legal and regulatory requirements.
(d) "Owner", for purposes of IC 13-23, does not include a political subdivision (as defined in IC 36-1-2-13) or unit of federal or state government that acquired ownership or control of an underground storage tank because of:
(1) bankruptcy;
(2) foreclosure;
(3) tax delinquency, including an acquisition under IC 6-1.1-24 or IC 6-1.1-25;
(4) abandonment;
(5) the exercise of eminent domain, including any purchase of property once an offer to purchase has been tendered under IC 32-24-1-5;
(6) receivership;
(7) transfer from another political subdivision or unit of federal or state government;
(8) acquiring an area needing redevelopment (as defined in IC 36-7-1-3) or conducting redevelopment activities, specifically under IC 36-7-14-22.2, IC 36-7-14-22.5, IC 36-7-15.1-15.1, IC 36-7-15.1-15.2, and IC 36-7-15.1-15.5;
(9) other circumstances in which the political subdivision or unit of federal or state government involuntarily acquired ownership or control because of the political subdivision's or unit's function as sovereign; or
(10) any other means to conduct remedial actions on a brownfield;
unless the political subdivision or unit of federal or state government causes or contributes to the release or threatened release of a regulated substance, in which case the political subdivision or unit of federal or state government is subject to IC 13-23 in the same manner and to the same extent as a nongovernmental entity under IC 13-23.
(e) "Owner", for purposes of IC 13-23, does not include a nonprofit corporation that acquired ownership or control of an

underground storage tank to assist and support a political subdivision's revitalization and reuse of a brownfield for noncommercial purposes, including conservation, preservation, and recreation, unless the nonprofit corporation causes or contributes to the release or threatened release of a regulated substance, in which case the nonprofit corporation is subject to IC 13-23 in the same manner and to the same extent as any other nongovernmental entity under IC 13-23.
(f) "Owner" does not include a person that after June 30, 2009, meets, for purposes of the determination under IC 13-23-13 of liability for a release from an underground storage tank, the exemption criteria under Section 107(q) of CERCLA (42 U.S.C. 9607(q)) that apply for purposes of the determination of liability for a release of a hazardous substance.
(g) "Owner" does not include a person that meets, for purposes of the determination under IC 13-23-13 of liability for a release from an underground storage tank, the exemption criteria under Section 107(r) of CERCLA (42 U.S.C. 9607(r)) that apply for purposes of the determination of liability for a release of a hazardous substance, except that the person acquires ownership of the facility after June 30, 2009.
As added by P.L.1-1996, SEC.1. Amended by P.L.208-2005, SEC.10; P.L.221-2007, SEC.4; P.L.78-2009, SEC.6; P.L.159-2011, SEC.5.

IC 13-11-2-151
"Owner or operator"
Sec. 151. (a) "Owner or operator", for purposes of IC 13-24-1, means the following:
(1) For a petroleum facility, a person who owns or operates the facility.
(2) For a petroleum facility where title or control has been conveyed because of:
(A) bankruptcy;
(B) foreclosure;
(C) tax delinquency, including a conveyance under IC 6-1.1-24 or IC 6-1.1-25;
(D) abandonment;
(E) the exercise of eminent domain, including any purchase of property once an offer to purchase has been tendered under IC 32-24-1-5;
(F) receivership;
(G) acquiring an area needing redevelopment (as defined in IC 36-7-1-3) or conducting redevelopment activities, specifically under IC 36-7-14-22.2, IC 36-7-14-22.5, IC 36-7-15.1-15.1, IC 36-7-15.1-15.2, and IC 36-7-15.1-15.5;
(H) other circumstances in which a political subdivision (as defined in IC 36-1-2-13) or unit of federal or state government involuntarily acquired title or control because of the political subdivision's or unit's function as sovereign; or
(I) any other means to conduct remedial actions on a

brownfield;
to a political subdivision or unit of federal or state government, a person who owned, operated, or otherwise controlled the petroleum facility immediately before title or control was conveyed.
(b) Subject to subsection (c), the term does not include a political subdivision or unit of federal or state government that acquired ownership or control of the facility through:
(1) bankruptcy;
(2) foreclosure;
(3) tax delinquency, including an acquisition under IC 6-1.1-24 or IC 6-1.1-25;
(4) abandonment;
(5) the exercise of eminent domain, including any purchase of property once an offer to purchase has been tendered under IC 32-24-1-5;
(6) receivership;
(7) transfer from another political subdivision or unit of federal or state government;
(8) acquiring an area needing redevelopment (as defined in IC 36-7-1-3) or conducting redevelopment activities, specifically under IC 36-7-14-22.2, IC 36-7-14-22.5, IC 36-7-15.1-15.1, IC 36-7-15.1-15.2, and IC 36-7-15.1-15.5;
(9) other circumstances in which the political subdivision or unit of federal or state government involuntarily acquired ownership or control because of the political subdivision's or unit's function as sovereign; or
(10) any other means to conduct remedial actions on a brownfield.
(c) The term includes a political subdivision or unit of federal or state government that causes or contributes to the release or threatened release of a regulated substance, in which case the political subdivision or unit of federal or state government is subject to IC 13-24-1:
(1) in the same manner; and
(2) to the same extent;
as a nongovernmental entity under IC 13-24-1.
(d) The term does not include a person who:
(1) does not participate in the management of a petroleum facility;
(2) is otherwise not engaged in the:
(A) production;
(B) refining; and
(C) marketing;
of petroleum; and
(3) holds evidence of ownership in a petroleum facility, primarily to protect the owner's security interest in the petroleum facility.
(e) The term does not include a person that is a lender that did not participate in management of a petroleum facility before foreclosure,

notwithstanding that the person:
(1) forecloses on the petroleum facility; and
(2) after foreclosure, sells, re-leases (in the case of a lease finance transaction), or liquidates the petroleum facility, maintains business activities, winds up operations, undertakes a response action under Section 107(d)(1) of CERCLA (42 U.S.C. 9607(d)(1)) or under the direction of an on-scene coordinator appointed under the National Contingency Plan with respect to the petroleum facility, or takes any other measure to preserve, protect, or prepare the petroleum facility prior to sale or disposition;
if the person seeks to sell, re-lease (in the case of a lease finance transaction), or otherwise divest the person of the petroleum facility at the earliest practicable, commercially reasonable time, on commercially reasonable terms, taking into account market conditions and legal and regulatory requirements.
(f) The term does not include a nonprofit corporation that acquired ownership or control of a facility to assist and support a political subdivision's revitalization and reuse of a brownfield for noncommercial purposes, including conservation, preservation, and recreation, unless the nonprofit corporation causes or contributes to the release or threatened release of a regulated substance, in which case the nonprofit corporation is subject to IC 13-24-1 in the same manner and to the same extent as any other nongovernmental entity under IC 13-24-1.
(g) The term does not include a person that after June 30, 2009, meets, for purposes of the determination under IC 13-24-1 of liability for a release of petroleum, the exemption criteria under Section 107(q) of CERCLA (42 U.S.C. 9607(q)) that apply for purposes of the determination of liability for a release of a hazardous substance.
(h) The term does not include a person that meets, for purposes of the determination under IC 13-24-1 of liability for a release of petroleum, the exemption criteria under Section 107(r) of CERCLA (42 U.S.C. 9607(r)) that apply for purposes of the determination of liability for a release of a hazardous substance, except that the person acquires ownership of the facility after June 30, 2009.
As added by P.L.1-1996, SEC.1. Amended by P.L.90-1998, SEC.8; P.L.208-2005, SEC.11; P.L.221-2007, SEC.5; P.L.78-2009, SEC.7; P.L.159-2011, SEC.6.

IC 13-11-2-151.1
"Participant"
Sec. 151.1. "Participant" means the following:
(1) For purposes of IC 13-18-13:
(A) a political subdivision; or
(B) any person, entity, association, trust, or other manner of participant permitted by law to enter contractual arrangements for a purpose eligible for assistance under the Clean Water Act.
(2) For purposes of the drinking water revolving loan program

under IC 13-18-21:
(A) a political subdivision; or
(B) any person, entity, association, trust, or other manner of participant permitted by law to enter contractual arrangements for a purpose eligible for assistance under the Safe Drinking Water Act.
(3) For purposes of the supplemental drinking water and wastewater assistance program under IC 13-18-21-21 through IC 13-18-21-29:
(A) a political subdivision; or
(B) any person, entity, association, trust, or other manner of participant permitted by law to enter contractual arrangements for a purpose eligible for assistance under IC 13-18-21-21 through IC 13-18-21-29.
As added by P.L.132-1999, SEC.6. Amended by P.L.235-2005, SEC.128.

IC 13-11-2-151.2
"Participate in management" for purposes of IC 13-23-13
Sec. 151.2. (a) "Participate in management", for purposes of IC 13-23-13, means actually participating in the management or operational affairs of an underground storage tank.
(b) The term does not include the following:
(1) Merely having the capacity to influence, or the unexercised right to control, underground storage operations.
(2) Performing an act or failing to perform an act before the time at which a security interest is created in an underground storage tank.
(3) Holding a security interest or abandoning a security interest.
(4) Including in the terms of an extension of credit, or in a contract or security agreement relating to the extension, a covenant, a warranty, or another term or condition that relates to environmental compliance.
(5) Monitoring or enforcing the terms and conditions of the extension of credit or security interest.
(6) Monitoring or undertaking at least one (1) inspection of an underground storage tank.
(7) Requiring a response action or other lawful means of addressing the release or threatened release of a hazardous substance in connection with the underground storage tank prior to, during, or on the expiration of the term of the extension of credit.
(8) Providing financial advice or other advice or counseling in an effort to mitigate, prevent, or cure default or decrease in the value of an underground storage tank.
(9) Restructuring, renegotiating, or otherwise agreeing to alter the terms and conditions of the extension of credit or security interest, exercising forbearance.
(10) Exercising other remedies that may be available under applicable law for the breach of a term or condition of the

extension of credit or security agreement.
(11) Conducting a response action under Section 107(d) of CERCLA (42 U.S.C. 9607(d)) or under the direction of an on-scene coordinator appointed under the National Contingency Plan, unless the person conducting the response action assumes or manifests responsibility:
(A) for the overall management of the underground storage tank, encompassing day to day decision making with respect to environmental compliance; or
(B) over all or substantially all of the operational functions (as distinguished from financial or administrative functions) of the underground storage tank other than the function of environmental compliance.
(c) As used in this section, "extension of credit" includes a lease finance transaction:
(1) in which the lessor does not initially select the leased underground storage tank and does not during the lease term control the daily operations or maintenance of the underground storage tank; or
(2) that conforms with regulations issued by:
(A) the appropriate federal banking agency or the appropriate state bank supervisor (as those terms are defined in Section 3 of the Federal Deposit Insurance Act, 12 U.S.C. 1813); or
(B) the National Credit Union Administration Board.
As added by P.L.90-1998, SEC.9.

IC 13-11-2-151.3
"Participate in management" for purposes of IC 13-24-1
Sec. 151.3. (a) "Participate in management", for purposes of IC 13-24-1, means actually participating in the management or operational affairs of a petroleum facility.
(b) The term does not include the following:
(1) Merely having the capacity to influence, or the unexercised right to control, petroleum facility operations.
(2) Performing an act or failing to perform an act before the time at which a security interest is created in a petroleum facility.
(3) Holding a security interest or abandoning a security interest.
(4) Including in the terms of an extension of credit, or in a contract or security agreement relating to the extension, a covenant, a warranty, or another term or condition that relates to environmental compliance.
(5) Monitoring or enforcing the terms and conditions of the extension of credit or security interest.
(6) Monitoring or undertaking at least one (1) inspection of a petroleum facility.
(7) Requiring a response action or other lawful means of addressing the release or threatened release of petroleum in connection with the petroleum facility prior to, during, or on the

expiration of the term of the extension of credit.
(8) Providing financial advice or other advice or counseling in an effort to mitigate, prevent, or cure default or decrease in the value of a petroleum facility.
(9) Restructuring, renegotiating, or otherwise agreeing to alter the terms and conditions of the extension of credit or security interest, exercising forbearance.
(10) Exercising other remedies that may be available under applicable law for the breach of a term or condition of the extension of credit or security agreement.
(11) Conducting a response action under Section 107(d) of CERCLA (42 U.S.C. 9607(d)) or under the direction of an on-scene coordinator appointed under the National Contingency Plan, unless the person conducting the response action assumes or manifests responsibility:
(A) for the overall management of the petroleum facility, encompassing day to day decision making with respect to environmental compliance; or
(B) over all or substantially all of the operational functions (as distinguished from financial or administrative functions) of the petroleum facility other than the function of environmental compliance.
(c) As used in this section, "extension of credit" includes a lease finance transaction:
(1) in which the lessor does not initially select the leased petroleum facility and does not during the lease term control the daily operations or maintenance of the petroleum facility; or
(2) that conforms with regulations issued by:
(A) the appropriate federal banking agency or the appropriate state bank supervisor (as those terms are defined in Section 3 of the Federal Deposit Insurance Act, 12 U.S.C. 1813); or
(B) the National Credit Union Administration Board.
As added by P.L.90-1998, SEC.10.

IC 13-11-2-151.4
"Participate in management" for purposes of IC 13-25-4
Sec. 151.4. (a) "Participate in management", for purposes of IC 13-25-4, means actually participating in the management or operational affairs of a vessel or facility.
(b) The term does not include the following:
(1) Merely having the capacity to influence, or the unexercised right to control, vessel or facility operations.
(2) Performing an act or failing to perform an act before the time at which a security interest is created in a vessel or facility.
(3) Holding a security interest or abandoning a security interest.
(4) Including in the terms of an extension of credit, or in a contract or security agreement relating to the extension, a covenant, a warranty, or another term or condition that relates to environmental compliance. (5) Monitoring or enforcing the terms and conditions of the extension of credit or security interest.
(6) Monitoring or undertaking at least one (1) inspection of a vessel or facility.
(7) Requiring a response action or other lawful means of addressing the release or threatened release of a hazardous substance in connection with the vessel or facility before, during, or on the expiration of the term of the extension of credit.
(8) Providing financial advice or other advice or counseling in an effort to mitigate, prevent, or cure default or decrease in the value of a vessel or facility.
(9) Restructuring, renegotiating, or otherwise agreeing to alter the terms and conditions of the extension of credit or security interest, exercising forbearance.
(10) Exercising other remedies that may be available under applicable law for the breach of a term or condition of the extension of credit or security agreement.
(11) Conducting a response action under Section 107(d) of CERCLA (42 U.S.C. 9607(d)) or under the direction of an on-scene coordinator appointed under the National Contingency Plan, unless the person conducting the response action assumes or manifests responsibility:
(A) for the overall management of the vessel or facility, encompassing day to day decision making with respect to environmental compliance; or
(B) over all or substantially all of the operational functions (as distinguished from financial or administrative functions) of the vessel or facility other than the function of environmental compliance.
(c) As used in this section, "extension of credit" includes a lease finance transaction:
(1) in which the lessor does not initially select the leased vessel or facility and does not during the lease term control the daily operations or maintenance of the vessel or facility; or
(2) that conforms with regulations issued by:
(A) the appropriate federal banking agency or the appropriate state bank supervisor (as those terms are defined in Section 3 of the Federal Deposit Insurance Act, 12 U.S.C. 1813); or
(B) the National Credit Union Administration Board.
As added by P.L.90-1998, SEC.11.

IC 13-11-2-151.6
"Panel"
Sec. 151.6. "Panel", for purposes of IC 13-13-7, refers to the compliance advisory panel established by IC 13-13-7-2.
As added by P.L.12-2005, SEC.2.

IC 13-11-2-152 "Parties"
Sec. 152. (a) "Parties", for purposes of IC 13-25-3, refers to the parties to a transfer of property, which include the following:
(1) The transferor.
(2) The transferee.
(3) Each lender involved in the transfer.
(b) The term includes a person who intends to participate in a transfer of property as:
(1) a transferor;
(2) a transferee; or
(3) a lender.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-153
"Party"
Sec. 153. "Party", for purposes of IC 13-25-4-23, means a person that:
(1) is potentially a responsible person; and
(2) enters into an agreement with the commissioner under IC 13-25-4-23 or IC 13-7-8.7-11 (before its repeal).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-154
"Party state"
Sec. 154. "Party state", for purposes of IC 13-29-1, means any eligible state which enacts the compact into law.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-154.5
"Passenger tire equivalent"
Sec. 154.5. "Passenger tire equivalent", for purposes of this chapter and IC 13-20-13, has the meaning set forth in IC 13-20-13-1.
As added by P.L.37-2012, SEC.9.

IC 13-11-2-155
"PCB"
Sec. 155. (a) "PCB", for purposes of:
(1) IC 13-17-10;
(2) IC 13-20-15; and
(3) IC 13-22;
means the class of organic compounds known as polychlorinated biphenyls or terphenyls.
(b) The term includes any of several compounds produced by replacing at least two (2) hydrogen atoms on the biphenyl or terphenyl molecule with chlorine.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-156
"Pending"
Sec. 156. "Pending", for purposes of IC 13-17-7, means not

completed as of January 1, 1994.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-156.5
"Peripheral"
Sec. 156.5. "Peripheral", for purposes of this chapter, means a keyboard, a printer, or any other device that:
(1) is sold exclusively for external use with a computer; and
(2) provides input or output into or from a computer.
As added by P.L.178-2009, SEC.15.

IC 13-11-2-157
"Permit"
Sec. 157. (a) "Permit", for purposes of IC 13-15-4, means:
(1) a permit;
(2) a license;
(3) a registration;
(4) a certificate; or
(5) other type of authorization required before construction or operation;
that may be issued by the commissioner under pollution control laws or environmental management laws.
(b) As used in IC 13-15-4-11 through IC 13-15-4-17, the term includes:
(1) a permit; or
(2) a determination related to a permit;
that is described in IC 13-15-4-1.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-158
"Person"
Sec. 158. (a) "Person", for purposes of:
(1) IC 13-21;
(2) air pollution control laws;
(3) water pollution control laws; and
(4) environmental management laws, except as provided in subsections (c), (d), and (e);
means an individual, a partnership, a copartnership, a firm, a company, a corporation, an association, a joint stock company, a trust, an estate, a municipal corporation, a city, a school city, a town, a school town, a school district, a school corporation, a county, any consolidated unit of government, political subdivision, state agency, a contractor, or any other legal entity.
(b) "Person", for purposes of:
(1) IC 13-18-10;
(2) IC 13-18-10.5;
(3) IC 13-20-10.5; and
(4) IC 13-20-17;
means an individual, a partnership, a copartnership, a firm, a company, a corporation, an association, a joint stock company, a

trust, an estate, a political subdivision, a state agency, or other legal entity, or their legal representative, agent, or assigns.
(c) "Person", for purposes of:
(1) IC 13-20-13;
(2) IC 13-20-14;
(3) IC 13-20-16; and
(4) IC 13-25-6;
means an individual, a corporation, a limited liability company, a partnership, or an unincorporated association.
(d) "Person", for purposes of IC 13-23, has the meaning set forth in subsection (a). The term includes a consortium, a joint venture, a commercial entity, and the United States government.
(e) "Person", for purposes of IC 13-20-17.5 and IC 13-25-3, means an individual, a corporation, a limited liability company, a partnership, a trust, an estate, or an unincorporated association.
(f) "Person", for purposes of IC 13-26, means an individual, a firm, a partnership, an association, a limited liability company, or a corporation other than an eligible entity.
(g) "Person", for purposes of IC 13-29-1, means any individual, corporation, business enterprise, or other legal entity either public or private and any legal successor, representative, agent, or agency of that individual, corporation, business enterprise, or legal entity.
As added by P.L.1-1996, SEC.1. Amended by P.L.123-1997, SEC.9; P.L.225-2001, SEC.10; P.L.137-2007, SEC.6; P.L.189-2011, SEC.8; P.L.114-2012, SEC.34.

IC 13-11-2-159
"Pesticide"
Sec. 159. "Pesticide", for purposes of IC 13-25-6, includes a substance or a combination of substances commercially produced for use as:
(1) an insecticide;
(2) a rodenticide; or
(3) a nematodicide.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-160
"Petroleum"
Sec. 160. "Petroleum", for purposes of:
(1) IC 13-23;
(2) IC 13-24-1; and
(3) IC 13-25-5;
includes petroleum and crude oil or any part of petroleum or crude oil that is liquid at standard conditions of temperature and pressure (sixty degrees Fahrenheit (60°F) and fourteen and seven-tenths (14.7) pounds per square inch absolute).
As added by P.L.1-1996, SEC.1. Amended by P.L.97-2004, SEC.61.

IC 13-11-2-161
"Petroleum facility" Sec. 161. (a) "Petroleum facility", for purposes of IC 13-24-1, means any of the following:
(1) A building.
(2) A structure.
(3) An installation.
(4) A piece of equipment.
(5) A pipe, including a pipe that runs into a sewer or publicly owned treatment facility.
(6) A well.
(7) A pit.
(8) A pond.
(9) A lagoon.
(10) An impoundment.
(11) A ditch.
(12) A landfill.
(13) A storage container.
(14) A motor vehicle.
(15) Rolling stock.
(16) Aircraft.
(17) A site or an area on which petroleum has been:
(A) deposited;
(B) stored;
(C) disposed of;
(D) placed; or
(E) located.
(b) The term does not include the following:
(1) A consumer product in consumer use.
(2) An underground storage tank.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-162
"Petroleum marketer"
Sec. 162. "Petroleum marketer", for purposes of IC 13-23-4-3, means a person that is engaged in the business of selling petroleum products at retail.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-163
"Petroleum trust fund"
Sec. 163. "Petroleum trust fund", for purposes of IC 13-23, refers to the underground petroleum storage tank trust fund established by IC 13-23-6-1.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-164
"Political subdivision"
Sec. 164. (a) "Political subdivision", for purposes of IC 13-18-13, means:
(1) a political subdivision (as defined in IC 36-1-2);
(2) a regional water, sewage, or solid waste district organized

under:
(A) IC 13-26; or
(B) IC 13-3-2 (before its repeal July 1, 1996); or
(3) a local public improvement bond bank organized under IC 5-1.4.
(b) "Political subdivision", for purposes of IC 13-18-21, means:
(1) a political subdivision (as defined in IC 36-1-2);
(2) a regional water, sewage, or solid waste district organized under:
(A) IC 13-26; or
(B) IC 13-3-2 (before its repeal July 1, 1996);
(3) a local public improvement bond bank organized under IC 5-1.4;
(4) a qualified entity described in IC 5-1.5-1-8(4) that is a public water utility described in IC 8-1-2-125; or
(5) a conservancy district established for the purpose set forth in IC 14-33-1-1(a)(4).
(c) "Political subdivision", for purposes of IC 13-19-5, has the meaning set forth in IC 36-1-2-13 and includes a redevelopment district under IC 36-7-14 or IC 36-7-15.1.
As added by P.L.1-1996, SEC.1. Amended by P.L.59-1997, SEC.10; P.L.126-1997, SEC.3; P.L.253-1997(ss), SEC.14.

IC 13-11-2-165 Version a
"Pollution control laws"
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 165. "Pollution control laws" refers to the following:
(1) IC 13-12-4 and IC 13-12-5.
(2) IC 13-17, except for the following:
(A) IC 13-17-3-15.
(B) IC 13-17-7.
(C) IC 13-17-8-10.
(D) IC 13-17-10.
(E) IC 13-17-11.
(F) IC 13-17-13.
(3) IC 13-18, except for the following:
(A) IC 13-18-12 and IC 13-18-13.
(B) IC 13-18-15 through IC 13-18-20.
(4) IC 13-19-2 and IC 13-19-3.
(5) IC 13-20-16 and IC 13-20-17.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-165 Version b
"Pollution control laws"
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 165. "Pollution control laws" refers to the following:
(1) IC 13-12-4 and IC 13-12-5.
(2) IC 13-17, except for the following: (A) IC 13-17-3-15.
(B) IC 13-17-7.
(C) IC 13-17-8-10.
(D) IC 13-17-10.
(E) IC 13-17-11.
(F) IC 13-17-13.
(3) IC 13-18, except for the following:
(A) IC 13-18-12 and IC 13-18-13.
(B) IC 13-18-15 through IC 13-18-20.
(4) IC 13-19-3.
(5) IC 13-20-16 and IC 13-20-17.
As added by P.L.1-1996, SEC.1. Amended by P.L.133-2012, SEC.70.

IC 13-11-2-166
"Pollution prevention"
Sec. 166. Pollution prevention", for purposes of this title, means pollution prevention as defined by the United States Environmental Protection Agency under:
(1) the federal Pollution Prevention Act (42 U.S.C. 13101 et seq.); and
(2) the United States Environmental Protection Agency pollution prevention policy statement (June 15, 1993), as amended.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1997, SEC.9; P.L.2-1998, SEC.47.

IC 13-11-2-166.5
Repealed
(Repealed by P.L.52-2004, SEC.12.)

IC 13-11-2-167
"Portable sanitary unit"
Sec. 167. "Portable sanitary unit", for purposes of this chapter, includes the following:
(1) Portable toilets.
(2) Mobile restrooms.
(3) Similar devices or equipment of a portable nature containing sanitary facilities for temporary or short term use.
As added by P.L.1-1996, SEC.1. Amended by P.L.159-2011, SEC.7.

IC 13-11-2-168
"Potential emissions"
Sec. 168. "Potential emissions", for purposes of IC 13-17-7, means emissions calculated:
(1) before:
(A) the installation of air pollution control equipment; and
(B) the application of any applicable state or federal:
(i) rule;
(ii) regulation; or
(iii) statute; that establishes emission limitations or standards; and
(2) after consideration of any physical or operational limitation on the capacity of a facility or source.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-169
"Ppm"
Sec. 169. "Ppm" means parts per million.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-170
"Prior environmental law"
Sec. 170. "Prior environmental law", for purposes of IC 13-12-1, refers to the statutes that are repealed or amended in the recodification act of the 1996 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 1996 regular session of the general assembly.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-171
"Processing"
Sec. 171. "Processing", for purposes of IC 13-21, means an operation for the purpose of modifying the characteristics or properties of solid waste to facilitate any of the following:
(1) The transportation of solid waste.
(2) The disposal of solid waste.
(3) The recovery of solid waste for reuse or sale.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-172
"Program"
Sec. 172. (a) "Program", for purposes of IC 13-18-13, refers to the wastewater revolving loan program established by IC 13-18-13-1.
(b) "Program", for purposes of IC 13-18-21, refers to the drinking water revolving loan program established by IC 13-18-21-1. The term does not include the supplemental program.
(c) "Program", for purposes of IC 13-19-5, refers to the environmental remediation revolving loan program established by IC 13-19-5-1.
(d) "Program", for purposes of IC 13-23, refers to an underground storage tank release:
(1) detection;
(2) prevention; and
(3) correction;
program created in accordance with the requirements of IC 13-23 or IC 13-7-20 (before its repeal).
As added by P.L.1-1996, SEC.1. Amended by P.L.59-1997, SEC.11; P.L.126-1997, SEC.4; P.L.253-1997(ss), SEC.15; P.L.132-1999, SEC.7.
IC 13-11-2-172.1
"Program year"
Sec. 172.1. "Program year", for purposes of IC 13-20.5, has the meaning set forth in IC 13-20.5-1-1.
As added by P.L.178-2009, SEC.16. Amended by P.L.37-2012, SEC.10.

IC 13-11-2-173
"Project"
Sec. 173. "Project", for purposes of IC 13-20-20, refers to a household hazardous waste collection and disposal project.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-174
"Property"
Sec. 174. (a) "Property", for purposes of IC 13-25-3, means a specific and an identifiable parcel of real property that:
(1) contains one (1) or more facilities that are subject to reporting under Section 312 of the federal Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11022);
(2) is the site of one (1) or more underground storage tanks for which notification is required under:
(A) 42 U.S.C. 6991a; and
(B) IC 13-23-1-2(c)(8)(A); or
(3) is listed on the Comprehensive Environmental Response, Compensation, and Liability Information System (CERCLIS) in accordance with Section 116 of CERCLA (42 U.S.C. 9616).
(b) The term does not include property that has been subject to bonding or other financial assurances released by the appropriate governmental agency after compliance with applicable state laws.
As added by P.L.1-1996, SEC.1. Amended by P.L.127-1997, SEC.1.

IC 13-11-2-175
"Property owner"
Sec. 175. "Property owner", for purposes of IC 13-14-5 and IC 13-30-7, means:
(1) the person who owns the property or operates a regulated activity on the property; or
(2) an agent of the person who owns the property or operates a regulated activity on the property.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-176
"Public notice"
Sec. 176. "Public notice", for purposes of IC 13-21, means the following:
(1) For a county or a county solid waste management district, a notice published by the district board of directors in accordance with IC 5-3-1, following procedures applicable to a county.
(2) For a joint solid waste management district, a notice

published by the board of directors in each county in the district in accordance with IC 5-3-1, following procedures applicable to a county.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-176.5
"Public school"
Sec. 176.5. (a) "Public school", for purposes of IC 13-20-17.5, has the meaning set forth in IC 20-18-2-15.
(b) "Public school", for purposes of section 47.7 of this chapter means:
(1) a public school (as defined in IC 20-18-2-15); and
(2) a charter school (as defined in IC 20-24-1-4).
As added by P.L.225-2001, SEC.11. Amended by P.L.1-2005, SEC.142; P.L.178-2009, SEC.17.

IC 13-11-2-177
Repealed
(Repealed by P.L.184-2002, SEC.29.)

IC 13-11-2-177.3
"Public water system"
Sec. 177.3. "Public water system", for purposes of this chapter, IC 13-18-11, IC 13-18-20.5, IC 13-18-21, and other environmental management laws, has the meaning set forth in 42 U.S.C. 300f.
As added by P.L.126-1997, SEC.5. Amended by P.L.132-1999, SEC.8; P.L.220-1999, SEC.1; P.L.14-2000, SEC.35; P.L.184-2002, SEC.3; P.L.224-2003, SEC.130.

IC 13-11-2-177.5
"Publicly owned treatment works"
Sec. 177.5. "Publicly owned treatment works", for purposes of IC 13-18-3, has the meaning set forth in 327 IAC 5-1.5-48.
As added by P.L.112-2000, SEC.1.

IC 13-11-2-178
"Railroad car"
Sec. 178. "Railroad car", for purposes of section 134 of this chapter, means a vehicle that can be used for the transportation of municipal waste on a railroad.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-179
"Recovery"
Sec. 179. "Recovery", for purposes of environmental management laws, means obtaining materials or energy for commercial or industrial use from solid waste or hazardous waste.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-179.9 "Recycler"
Sec. 179.9. (a) "Recycler", for purposes of sections 31.1 and 31.2 of this chapter and IC 13-20.5, means an individual or public or private entity that accepts covered electronic devices from covered entities and collectors for the purpose of recycling.
(b) The term does not include a manufacturer that accepts products for refurbishment or repair.
As added by P.L.178-2009, SEC.18.

IC 13-11-2-180
"Recycling"
Sec. 180. (a) "Recycling", for purposes of IC 13-20-17.5 and IC 13-21, means a process by which materials that would otherwise become solid waste are:
(1) collected;
(2) separated or processed; and
(3) converted into materials or products for reuse or sale.
(b) "Recycling", for purposes of section 179.9 of this chapter and IC 13-20.5, means the process of collecting and preparing video display devices or covered electronic devices for use in manufacturing processes or for recovery of useable materials followed by delivery of the materials for use. The term does not include the following:
(1) Destruction of recyclable materials by incineration or another process.
(2) Land disposal of recyclable materials.
(3) Reuse, repair, or any other process through which video display devices or covered electronic devices are returned to use for covered entities in their original form.
As added by P.L.1-1996, SEC.1. Amended by P.L.225-2001, SEC.12; P.L.178-2009, SEC.19.

IC 13-11-2-180.1
"Recycling credits"
Sec. 180.1. "Recycling credits", for purposes of IC 13-20.5, means the product of:
(1) the remainder for a manufacturer's program year of:
(A) the amount of covered electronic devices the manufacturer recycled, or for which the manufacturer arranged for recycling; minus
(B) the amount the manufacturer is required to recycle or arrange for recycling determined under IC 13-20.5-4-1; multiplied by
(2) twenty-five percent (25%).
As added by P.L.178-2009, SEC.20.

IC 13-11-2-181
"Region"
Sec. 181. "Region", for purposes of IC 13-29-1, means the area of the party states. As added by P.L.1-1996, SEC.1.

IC 13-11-2-182
"Regional facility"
Sec. 182. "Regional facility", for purposes of IC 13-29-1, means a facility which is located within the region and which is established by a party state pursuant to designation of that state as a host state by the Commission.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-183
"Regulated substance"
Sec. 183. "Regulated substance", for purposes of this chapter and IC 13-23, includes the following:
(1) Any substance defined in section 98 of this chapter as a hazardous substance, but excluding any substance regulated as a hazardous waste under:
(A) Subtitle C of the federal Solid Waste Disposal Act, as amended (42 U.S.C. 6921 through 6939(a)); or
(B) IC 13-22-2-3.
(2) Petroleum.
(3) Any other substance designated by rules adopted by the solid waste management board under IC 13-23-1-2.
As added by P.L.1-1996, SEC.1. Amended by P.L.221-2007, SEC.6.

IC 13-11-2-184
"Release"
Sec. 184. (a) "Release", for purposes of IC 13-23, means any:
(1) spilling;
(2) leaking;
(3) emitting;
(4) discharging;
(5) escaping;
(6) leaching; or
(7) disposing;
from an underground storage tank into ground water, surface water, subsurface soils, or surface soils.
(b) "Release", for purposes of IC 13-24-1, means:
(1) a spill;
(2) a leak;
(3) an emission;
(4) a discharge;
(5) an escape;
(6) a leaching; or
(7) a disposing;
of petroleum into ground water, surface water, subsurface soils, or surface soils. The term does not include the release of petroleum into land used by a scrap metal processor (as defined in IC 9-13-2-162) or farmer, unless the commissioner determines that the release of the petroleum is adverse to human health. (c) "Release", for purposes of IC 13-25-2, means any:
(1) spilling;
(2) leaking;
(3) pumping;
(4) pouring;
(5) emitting;
(6) emptying;
(7) discharging;
(8) injecting;
(9) escaping;
(10) leaching;
(11) dumping; or
(12) disposing;
into the environment of any hazardous chemical, extremely hazardous substance, or toxic chemical. The term includes the abandonment or discarding of barrels, containers, and other closed receptacles.
(d) "Release", for purposes of IC 13-25-4, means any:
(1) spilling;
(2) leaking;
(3) pumping;
(4) pouring;
(5) emitting;
(6) emptying;
(7) discharging;
(8) injecting;
(9) escaping;
(10) leaching;
(11) dumping; or
(12) disposing;
into the environment. The term includes the abandonment or discarding of barrels, containers, or other closed receptacles containing any hazardous substance.
(e) "Release", for purposes of IC 13-25-5, means any:
(1) spilling;
(2) leaking;
(3) pumping;
(4) pouring;
(5) emitting;
(6) emptying;
(7) discharging;
(8) injecting;
(9) escaping;
(10) leaching;
(11) dumping; or
(12) disposing;
into the environment. The term includes the abandonment or discarding of barrels, containers, or other closed receptacles containing any hazardous substance or petroleum.
As added by P.L.1-1996, SEC.1.
IC 13-11-2-185
"Remedial action"
Sec. 185. (a) "Remedial action", for purposes of IC 13-25-4, means actions consistent with a permanent remedy taken instead of or in addition to removal actions if a release or threatened release of a hazardous substance into the environment occurs to prevent or minimize the release of hazardous substances so that the hazardous substances do not migrate to cause substantial danger to present or future public health or welfare or the environment.
(b) The term includes actions necessary to:
(1) monitor;
(2) assess; or
(3) evaluate;
the continuing effectiveness of other response actions.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-186
"Remediation"
Sec. 186. "Remediation", for purposes of IC 13-19-5 and IC 13-25-5, means any of the following:
(1) Actions necessary to:
(A) prevent;
(B) minimize; or
(C) mitigate;
damages to the public health or welfare or to the environment that may otherwise result from a release or threat of a release.
(2) Actions consistent with a permanent remedy taken instead of or in addition to removal actions if a release or threatened release of a hazardous substance or petroleum into the environment occurs to eliminate the release of hazardous substances or petroleum so that the hazardous substances or petroleum do not migrate to cause substantial danger to present or future public health or welfare or the environment.
(3) The cleanup or removal of released hazardous substances or petroleum from the environment.
As added by P.L.1-1996, SEC.1. Amended by P.L.59-1997, SEC.12.

IC 13-11-2-187
"Removal"
Sec. 187. "Removal", for purposes of IC 13-25-4, means any of the following:
(1) The cleanup or removal of released hazardous substances from the environment.
(2) Actions necessary to be taken if the threat of release of hazardous substances into the environment occurs.
(3) Actions necessary to monitor, assess, and evaluate:
(A) the release or threat of release of hazardous substances; or
(B) the continuing effectiveness of other response actions.
(4) The disposal of removed material. (5) Actions necessary to prevent, minimize, or mitigate damage to:
(A) the public health or welfare; or
(B) the environment;
that may otherwise result from a release or threat of release.
(6) The extension of a municipal water or sewer service to a residence or an industry to:
(A) prevent;
(B) minimize; or
(C) mitigate;
damage to public health that may result from a release or threat of release.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1996, SEC.6.

IC 13-11-2-188
"Removal costs"
Sec. 188. "Removal costs", for purposes of IC 13-24-2, includes all of the following:
(1) Costs to:
(A) prevent;
(B) minimize; or
(C) mitigate;
oil pollution from an oil discharge.
(2) Other costs necessary to:
(A) minimize; or
(B) mitigate;
damage to public health or welfare related to an oil discharge.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-189
"Response"
Sec. 189. (a) "Response", for purposes of IC 13-25-4, means removal and remedial action.
(b) The term includes enforcement activities related to removal and remedial action.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-190
"Response assistance"
Sec. 190. "Response assistance", for purposes of IC 13-24-2, means services, care, assistance, or advice provided:
(1) consistent with the National Contingency Plan prepared and published under Section 311(d) of the Federal Water Pollution Control Act, as amended (33 U.S.C. 1321(d)); or
(2) at the direction of the commissioner or the federal on-scene coordinator;
in response to a discharge or a threatened discharge of oil into or on the navigable waters of Indiana.
As added by P.L.1-1996, SEC.1.
IC 13-11-2-191
"Responsible party"
Sec. 191. (a) "Responsible party", for purposes of IC 13-18-10, means any of the following:
(1) An applicant.
(2) An officer, a corporation director, or a senior management official of any of the following that is an applicant:
(A) A corporation.
(B) A partnership.
(C) A limited liability company.
(D) A business association.
(b) "Responsible party", for purposes of IC 13-19-4, means:
(1) an officer, a corporation director, or a senior management official of a corporation, partnership, limited liability company, or business association that is an applicant; or
(2) an individual, a corporation, a limited liability company, a partnership, or a business association that owns, directly or indirectly, at least a twenty percent (20%) interest in the applicant.
(c) "Responsible party", for purposes of IC 13-20-6, means:
(1) an officer, a corporation director, or a senior management official of a corporation, partnership, limited liability company, or business association that is an operator; or
(2) an individual, a corporation, a limited liability company, a partnership, or a business association that owns, directly or indirectly, at least a twenty percent (20%) interest in the operator.
(d) "Responsible party", for purposes of IC 13-24-2, has the meaning set forth in Section 1001 of the federal Oil Pollution Act of 1990 (33 U.S.C. 2701).
(e) "Responsible party", for purposes of IC 13-25-6, means a person:
(1) who:
(A) owns hazardous material that is involved in a hazardous materials emergency; or
(B) owns a container or owns or operates a vehicle that contains hazardous material that is involved in a hazardous materials emergency; and
(2) who:
(A) causes; or
(B) substantially contributes to the cause of;
the hazardous materials emergency.
As added by P.L.1-1996, SEC.1. Amended by P.L.127-2009, SEC.4.

IC 13-11-2-192
"Responsible person"
Sec. 192. (a) "Responsible person", for purposes of IC 13-24-1, means a person who has caused a release at a petroleum facility.
(b) "Responsible person", for purposes of IC 13-25-4, means a person that is: (1) liable to:
(A) the United States government;
(B) the state; or
(C) any other person;
under Section 107 of CERCLA (42 U.S.C. 9607); or
(2) liable to the state under IC 13-25-4-8.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-193
"Restricted waste"
Sec. 193. "Restricted waste", for purposes of IC 13-20-21, means waste disposed of at a restricted waste site (as defined in 329 IAC 10-2.5-1(b)(57)).
As added by P.L.1-1996, SEC.1. Amended by P.L.218-2001, SEC.2.

IC 13-11-2-193.5
"Restrictive covenant"
Sec. 193.5. "Restrictive covenant" means, with respect to land, any deed restriction, restrictive covenant, environmental covenant, environmental notice, or other restriction or obligation that:
(1) is executed before July 1, 2009, and:
(A) limits the use of the land or the activities that may be performed on or at the land or requires the maintenance of any engineering control on the land designed to protect human health or the environment;
(B) by its terms is intended to run with the land and be binding on successors;
(C) is recorded with the county recorder's office in the county in which the land is located; and
(D) explains how it can be modified or terminated; or
(2) is executed after June 30, 2009, and:
(A) limits the use of the land or the activities that may be performed on or at the land or requires the maintenance of any engineering control on the land designed to protect human health or the environment;
(B) by its terms is intended to run with the land and be binding on successors;
(C) is recorded with the county recorder's office in the county in which the land is located;
(D) explains how it can be modified or terminated;
(E) grants the department access to the land;
(F) requires notice to a transferee of:
(i) the land; or
(ii) an interest in the land;
of the existence of the restrictive covenant; and
(G) identifies the means by which the environmental files at the department that apply to the land can be located.
As added by P.L.61-2001, SEC.2. Amended by P.L.18-2008, SEC.1; P.L.78-2009, SEC.8.
IC 13-11-2-194
"Retailer"
Sec. 194. (a) "Retailer", for purposes of IC 13-20-14, means a person engaged in the business of selling new tires at retail in Indiana.
(b) "Retailer", for purposes of IC 13-20-16, means a person engaged in the business of selling lead acid batteries at retail in Indiana.
(c) "Retailer", for purposes of section 195.7 of this chapter and IC 13-20.5, means a person that sells, rents, or leases, through sales outlets, catalogs, or the Internet, a video display device to a covered entity and not for resale in any form.
As added by P.L.1-1996, SEC.1. Amended by P.L.178-2009, SEC.21.

IC 13-11-2-195
"Revenues"
Sec. 195. (a) "Revenues", for purposes of IC 13-21, means the amounts received by a county or joint solid waste management district from the operation or ownership of facilities.
(b) The term does not include amounts derived from the levy of taxes or from fees under IC 13-21-13.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-195.5
"Safe Drinking Water Act"
Sec. 195.5. "Safe Drinking Water Act", for purposes of this chapter and IC 13-18-21, refers to:
(1) 42 U.S.C. 300f et seq.; and
(2) regulations adopted under 42 U.S.C. 300f et seq.
As added by P.L.235-2005, SEC.129.

IC 13-11-2-195.7
"Sale" or "sell"
Sec. 195.7. (a) "Sale" or "sell", for purposes of sections 126(b) and 194(c) of this chapter and IC 13-20.5, means a transfer for consideration of title or of the right to use by a:
(1) lease or sales contract, including transactions conducted through sales outlets, catalogs, or the Internet or any other similar electronic means either inside or outside Indiana; and
(2) person that conducts the transaction and controls the delivery of a video display device to a consumer in Indiana.
(b) The term does not include a manufacturer's or distributor's wholesale transaction with a distributor or retailer.
As added by P.L.178-2009, SEC.22. Amended by P.L.37-2012, SEC.11.

IC 13-11-2-196
"SARA"
Sec. 196. "SARA", for purposes of IC 13-25-1, refers to Title III of the Superfund Amendments and Reauthorization Act of 1986

(P.L.99-499).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-196.2
"Satellite manure storage facility"
Sec. 196.2. (a) "Satellite manure storage structure", for purposes of IC 13-18-10.5, means any of the items listed in subsection (b) that:
(1) are not located at a livestock or poultry production area; and
(2) are designed for use in whole or in part for the storage of:
(A) at least one million (1,000,000) gallons of manure; or
(B) at least five thousand (5,000) cubic yards of manure.
(b) The items referred to in subsection (a) are as follows:
(1) A building.
(2) A lagoon.
(3) A pad.
(4) A pit.
(5) A pond.
(6) A tank.
As added by P.L.189-2011, SEC.9.

IC 13-11-2-196.5
"Scrap metal processor"
Sec. 196.5. (a) "Scrap metal processor", for purposes of this chapter, means a private, commercial, or governmental enterprise:
(1) that has facilities for processing iron, steel, or nonferrous scrap; and
(2) whose principal product is scrap iron, scrap steel, or nonferrous scrap for sale for remelting purposes.
(b) The term does not include a steel mill.
(c) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.12.

IC 13-11-2-197
"Secondary containment structure"
Sec. 197. "Secondary containment structure", for purposes of IC 13-18-5, means a structure or a part of a structure that prevents or impedes a hazardous material that is released accidentally from entering surface water or groundwater.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-197.5
"Secondary material"
Sec. 197.5. "Secondary material", for purposes of IC 13-22-11.5, means a solid, liquid, or contained gaseous form of a byproduct, spent material, sludge, discarded commercial chemical product, or scrap metal that may be incorporated into a manufacturing or an industrial process, except reclamation, to make a product.
As added by P.L.45-1997, SEC.4. Amended by P.L.128-1997, SEC.1.
IC 13-11-2-197.7
"Security interest"
Sec. 197.7. "Security interest", for purposes of sections 119, 148, 151.2, 151.3, and 151.4 of this chapter, IC 13-23-13-14, IC 13-24-1-10, and IC 13-25-4-8.2, includes:
(1) a right under a:
(A) mortgage;
(B) deed of trust;
(C) assignment;
(D) judgment lien;
(E) pledge;
(F) security agreement;
(G) factoring agreement; or
(H) lease; and
(2) any other right accruing to a person to secure:
(A) the repayment of money;
(B) the performance of a duty; or
(C) any other obligation;
by a nonaffiliated person.
As added by P.L.90-1998, SEC.12.

IC 13-11-2-198
"Self-insurance"
Sec. 198. "Self insurance", for purposes of IC 13-22-9, means the practice of meeting expenses when those expenses are incurred with financial resources that:
(1) were previously set aside for the purpose of meeting those expenses; or
(2) are not committed to another purpose;
rather than through a trust fund, a surety bond, a letter of credit, or an insurance policy.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-199
"Semipublic permit"
Sec. 199. "Semipublic permit", for purposes of IC 13-18-20, refers to a NPDES permit issued to a privately owned treatment works (as defined in 33 U.S.C. 1292(2)).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-199.2
"Septage"
Sec. 199.2. "Septage", for purposes of this chapter and IC 13-18-12, means the following:
(1) The following from sewage disposal systems:
(A) Human excreta.
(B) Water.
(C) Scum.
(D) Sludge.
(E) Sewage. (F) Incidental or accidental seepage.
(2) Retained contents of sewage holding tanks and portable sanitary units.
(3) Grease, fats, and retained wastes from grease traps or interceptors.
(4) Human wastes carried in liquid from ordinary living processes.
As added by P.L.159-2011, SEC.8.

IC 13-11-2-199.3
"Septage management"
Sec. 199.3. "Septage management", for purposes of IC 13-18-12, includes the following:
(1) The cleaning of sewage disposal systems.
(2) The transportation, storage, treatment, or disposal of septage.
As added by P.L.159-2011, SEC.9.

IC 13-11-2-199.5
"Septic tank soil absorption system"
Sec. 199.5. "Septic tank soil absorption system", for purposes of IC 13-18-12 and IC 13-26-5-2.5, means pipes laid in a system of trenches or elevated beds, into which the effluent from the septic tank is discharged for soil absorption, or similar structures.
As added by P.L.193-2001, SEC.1. Amended by P.L.172-2002, SEC.3.

IC 13-11-2-200
"Sewage"
Sec. 200. "Sewage", for purposes of environmental management laws, means all refuse, human excreta, garbage, waste or waste products, or any combination of these substances that:
(1) is potentially capable of contaminating the environment; and
(2) may be collected and carried off in a pipe, ditch, or channel.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-201
"Sewage disposal system"
Sec. 201. "Sewage disposal system", for purposes of this chapter, IC 13-18-12, and IC 13-20-17.5, means septic tanks, septage holding tanks, seepage pits, cesspools, privies, composting toilets, interceptors or grease traps, portable sanitary units, and other equipment, facilities, or devices used to:
(1) store;
(2) treat;
(3) make inoffensive; or
(4) dispose of;
human excrement or liquid carrying wastes of a domestic nature.
As added by P.L.1-1996, SEC.1. Amended by P.L.159-2011, SEC.10.
IC 13-11-2-202
"Sewage works"
Sec. 202. "Sewage works", for purposes of environmental management laws, means, individually or collectively, those constructions or devices used for any of the following:
(1) Collecting, pumping, treating, and disposing of sewage.
(2) The recovery of byproducts from sewage.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-203
"Site"
Sec. 203. (a) "Site", for purposes of IC 13-25-5, means a parcel of real property for which an application has been submitted under IC 13-25-5-2.
(b) "Site", for purposes of IC 13-29-1, means the geographic location of a facility.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-203.5
"Small business"
Sec. 203.5. (a) Except as provided in subsection (b), "small business", for purposes of section 47.7 of this chapter, means a business that satisfies all the following:
(1) The business is independently owned and operated.
(2) The principal office of the business is located in Indiana.
(3) The business satisfies either of the following:
(A) The business has not more than:
(i) one hundred (100) employees; and
(ii) average annual gross receipts of ten million dollars ($10,000,000).
(B) If the business is a manufacturing business, the business does not have more than one hundred (100) employees.
(b) "Small business" does not include a business subject to electronic waste regulation under 329 IAC 16.
As added by P.L.178-2009, SEC.23. Amended by P.L.1-2010, SEC.60.

IC 13-11-2-204
"Small business petroleum marketer"
Sec. 204. "Small business petroleum marketer", for purposes of IC 13-23-4-3, means a petroleum marketer that owns or operates not more than twelve (12) underground storage tanks.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-205
"Solid waste"
Sec. 205. (a) "Solid waste", for purposes of IC 13-19, IC 13-21, IC 13-20-22, and environmental management laws, except as provided in subsection (b), means any garbage, refuse, sludge from a waste treatment plant, sludge from a water supply treatment plant,

sludge from an air pollution control facility, or other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, or agricultural operations or from community activities. The term does not include:
(1) solid or dissolved material in:
(A) domestic sewage; or
(B) irrigation return flows or industrial discharges;
that are point sources subject to permits under Section 402 of the Federal Water Pollution Control Act Amendments (33 U.S.C. 1342);
(2) source, special nuclear, or byproduct material (as defined by the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.));
(3) manures or crop residues returned to the soil as fertilizers or soil conditioners as part of a total farm operation; or
(4) vegetative matter at composting facilities registered under IC 13-20-10.
(b) "Solid waste", for purposes of IC 13-20-5, IC 13-20-22, and IC 13-21, does not include the following:
(1) A waste that is regulated under the following:
(A) IC 13-22-1 through IC 13-22-8.
(B) IC 13-22-13 through IC 13-22-14.
(2) An infectious waste (as defined in IC 16-41-16-4) that is disposed of at an incinerator permitted under rules adopted by the solid waste management board to dispose of infectious waste.
(c) "Solid waste", for purposes of IC 13-26, means all putrescible and nonputrescible solid and semisolid wastes, except human excreta. The term includes garbage, rubbish, ashes, street cleanings, dead animals, offal, and solid commercial, industrial, and institutional wastes.
As added by P.L.1-1996, SEC.1. Amended by P.L.2-1997, SEC.39; P.L.189-2011, SEC.10.

IC 13-11-2-206
"Solid waste disposal facility"
Sec. 206. "Solid waste disposal facility", for purposes of IC 13-19-3-8.2, IC 13-19-4, IC 13-20-4, and IC 13-20-6, means a facility at which solid waste is:
(1) deposited on or beneath the surface of the ground as an intended place of final location; or
(2) incinerated.
As added by P.L.1-1996, SEC.1. Amended by P.L.218-2001, SEC.3; P.L.1-2002, SEC.64; P.L.154-2005, SEC.2.

IC 13-11-2-207
"Solid waste hauler"
Sec. 207. "Solid waste hauler" or "hauler", for purposes of IC 13-21, means a person who operates a vehicle in which solid waste is transported to: (1) a transfer station for further transport to a final disposal facility; or
(2) a final disposal facility.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-208
"Solid waste landfill"
Sec. 208. "Solid waste landfill", for purposes of IC 13-20-9, IC 13-20-21, and IC 13-22-9, means a solid waste disposal facility at which solid waste is deposited on or beneath the surface of the ground as an intended place of final location.
As added by P.L.1-1996, SEC.1. Amended by P.L.138-2000, SEC.3; P.L.218-2001, SEC.4; P.L.159-2011, SEC.11.

IC 13-11-2-209
"Solid waste management"
Sec. 209. "Solid waste management", for purposes of IC 13-21 and environmental management laws, means the systematic administration of activities that provide for the collection, source separation, storage, transportation, transfer, processing, treatment, and disposal of solid waste.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-210
Repealed
(Repealed by P.L.154-2005, SEC.17.)

IC 13-11-2-211
"Solid waste management unit"
Sec. 211. "Solid waste management unit", for purposes of environmental management laws, means a discernible unit at a hazardous waste facility from which hazardous waste or constituents of hazardous waste might migrate, irrespective of whether the unit was intended for the management of solid or hazardous wastes. The term includes containers, tanks, surface impoundments, waste piles, land treatment units, landfills, incinerators, and underground injection wells.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-212
"Solid waste processing facility"
Sec. 212. (a) "Solid waste processing facility", for purposes of IC 13-19-3-8.2, IC 13-19-4, IC 13-20-1, IC 13-20-4, and IC 13-20-6, means a facility at which at least one (1) of the following is located:
(1) A solid waste incinerator.
(2) A transfer station.
(3) A solid waste baler.
(4) A solid waste shredder.
(5) A resource recovery system.
(6) A composting facility. (7) A garbage grinding system.
(8) A medical or an infectious waste treatment facility.
(9) A solid waste solidification facility that is not located on an operating, permitted landfill.
(10) A facility that uses plasma arc or another source of heat to treat solid waste.
(b) The term does not include a facility or operation that generates solid waste.
As added by P.L.1-1996, SEC.1. Amended by P.L.218-2001, SEC.5; P.L.1-2002, SEC.65; P.L.154-2005, SEC.3.

IC 13-11-2-213
"Source"
Sec. 213. "Source", for purposes of IC 13-17-3 and IC 13-17-7, means an aggregation of one (1) or more facilities that are:
(1) located on:
(A) one (1) piece of property; or
(B) contiguous or adjacent properties; and
(2) owned, operated, or controlled by the same person.
As added by P.L.1-1996, SEC.1. Amended by P.L.166-2002, SEC.1.

IC 13-11-2-214
"Source reduction"
Sec. 214. "Source reduction", for purposes of IC 13-17-7 and IC 13-21, means a reduction in the amount of solid waste generated that is achieved through actions affecting the source of the solid waste.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-215
Repealed
(Repealed by P.L.138-2000, SEC.11.)

IC 13-11-2-215.1
Repealed
(Repealed by P.L.138-2000, SEC.11.)

IC 13-11-2-216
"Spent nuclear fuel"
Sec. 216. "Spent nuclear fuel", for purposes of IC 13-22-10, has the meaning set forth in Section 2 of the federal Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101), as in effect on January 1, 1987.
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1996, SEC.7.

IC 13-11-2-217
Repealed
(Repealed by P.L.127-1997, SEC.2.)

IC 13-11-2-218 Repealed
(Repealed by P.L.127-1997, SEC.2.)

IC 13-11-2-219
"State"
Sec. 219. "State", for purposes of IC 13-29-1, means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, or any other territorial possession of the United States.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-220
"State permit"
Sec. 220. "State permit", for purposes of IC 13-18-20, refers to a NPDES permit issued to a state owned facility.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-221
"State plan"
Sec. 221. "State plan", for purposes of IC 13-21, refers to the state solid waste management plan adopted under IC 13-21-1-1.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-221.5
"State regulated wetland"
Sec. 221.5. "State regulated wetland", for purposes of IC 13-18, means an isolated wetland located in Indiana that is not an exempt isolated wetland.
As added by P.L.282-2003, SEC.28.

IC 13-11-2-222
"Stone quarry permit"
Sec. 222. "Stone quarry permit", for purposes of IC 13-18-20, refers to a NPDES permit that involves the area on or beneath land used or distributed in activity related to the extraction, removal, or recovery of:
(1) sand;
(2) gravel;
(3) dimension stone; or
(4) crushed stone;
from natural deposits.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-223
"Storage"
Sec. 223. (a) "Storage", for purposes of environmental management laws and when used in connection with hazardous waste, means the containment of hazardous waste, either on a temporary basis or for a period of years, in a manner that does not constitute disposal of the hazardous waste. (b) "Storage", for purposes of IC 13-22-10, means:
(1) the containment of hazardous waste requiring a permit under rules adopted under IC 13-22-2-4; or
(2) the containment of low level radioactive waste, either on a temporary basis or for a period of years, in a manner that does not constitute disposal of the low level radioactive waste.
(c) "Storage", for purposes of IC 13-22-12, includes:
(1) interim status; and
(2) permitted;
hazardous waste storage.
(d) "Storage", for purposes of IC 13-29-1, means the temporary holding of waste for treatment or disposal.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-223.5
"Storm water management program"
Sec. 223.5. "Storm water management program", for purposes of IC 13-18-21, means a program that is consistent with the requirements in:
(1) 40 CFR 122.26(d)(2)(iv) for a proposed management program; or
(2) 40 CFR 122.34 for a storm water management program.
As added by P.L.55-2001, SEC.1.

IC 13-11-2-224
"Stormwater permit"
Sec. 224. "Stormwater permit", for purposes of IC 13-18-20, refers to a permit issued to a facility regulated under 327 IAC 15-5 or 327 IAC 15-6.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-225
"Substance"
Sec. 225. "Substance", for purposes of IC 13-25-2, refers to a substance on the list described in 42 U.S.C. 11002(a)(2).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-226
"Supplemental fund"
Sec. 226. "Supplemental fund", for purposes of IC 13-18-13 and IC 13-18-21, refers to the supplemental drinking water and wastewater assistance fund established by IC 13-18-21-22.
As added by P.L.1-1996, SEC.1. Amended by P.L.126-1997, SEC.6; P.L.132-1999, SEC.9.

IC 13-11-2-227
"Supplemental program"
Sec. 227. "Supplemental program", for purposes of IC 13-18-13 and IC 13-18-21, refers to the supplemental drinking water and wastewater assistance program established by IC 13-18-21-21. As added by P.L.1-1996, SEC.1. Amended by P.L.126-1997, SEC.7; P.L.132-1999, SEC.10.

IC 13-11-2-228
"Tank"
Sec. 228. "Tank", for purposes of IC 13-18-12, means any container that is placed on a vehicle to transport wastewater removed from a sewage disposal system.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-229
Repealed
(Repealed by P.L.14-2001, SEC.19.)

IC 13-11-2-229.5
Repealed
(Repealed by P.L.57-2009, SEC.18.)

IC 13-11-2-230
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-11-2-230.1
"Television"
Sec. 230.1. "Television", for purposes of this chapter and IC 13-20.5, means an electronic device that is:
(1) a cathode ray tube or flat panel display; and
(2) primarily intended to receive:
(A) video programming via broadcast, cable, or satellite transmission; or
(B) video from surveillance or other similar cameras.
As added by P.L.178-2009, SEC.24.

IC 13-11-2-231
"Tire"
Sec. 231. (a) "Tire", for purposes of:
(1) IC 13-20-13, except as provided in subsection (b); and
(2) IC 13-20-14;
means a continuous solid or pneumatic rubber covering that is designed to encircle a wheel of a motor vehicle (as defined in IC 9-13-2-105(a)).
(b) "Tire", for purposes of IC 13-20-13-7, means a continuous solid or pneumatic rubber covering that is designed to encircle a wheel of a vehicle.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-232
"Title V operating permit"
Sec. 232. "Title V operating permit", for purposes of IC 13-17-7, means a permit required by 42 U.S.C. 7661a. As added by P.L.1-1996, SEC.1.

IC 13-11-2-233
"Toxic material"
Sec. 233. "Toxic material", for purposes of IC 13-27, means any of the following:
(1) A chemical substance in a gaseous, liquid, or solid state that meets the definition of hazardous substance in the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601(14)).
(2) A mixture of substances described in subdivision (1).
(3) An element, a substance, a compound, or a mixture designated by the commissioner as a toxic or hazardous substance.
(4) A mixture of substances containing a substance described in subdivision (1).
As added by P.L.1-1996, SEC.1. Amended by P.L.124-1997, SEC.10; P.L.37-2012, SEC.12.

IC 13-11-2-233.5
"Tract"
Sec. 233.5. "Tract", for purposes of this chapter, means any area of land that is under common ownership and is contained within a continuous border.
As added by P.L.282-2003, SEC.29.

IC 13-11-2-234
"Transfer"
Sec. 234. (a) "Transfer", for purposes of IC 13-25-3, means a conveyance of an interest in property by any of the following:
(1) A deed or other instrument of conveyance of fee title to property.
(2) A lease whose term, if all options were exercised, would be more than forty (40) years.
(3) An assignment of more than twenty-five percent (25%) of the beneficial interest in a land trust.
(4) A collateral assignment of a beneficial interest in a land trust.
(5) An installment contract for the sale of property.
(6) A mortgage or trust deed.
(7) A lease of any duration that includes an option to purchase.
(b) The term does not include a conveyance of an interest in property by any of the following:
(1) A deed or trust document that, without additional consideration:
(A) confirms;
(B) corrects;
(C) modifies; or
(D) supplements;
a deed or trust document that was previously recorded. (2) A deed or trust document that, without additional consideration, changes title to property without changing beneficial interest.
(3) A tax deed or a deed from a county transferring property the county received under IC 6-1.1-25-5.5.
(4) An instrument of release of an interest in property that is security for a debt or other obligation.
(5) A deed of partition.
(6) A conveyance occurring as a result of the foreclosure of a mortgage or other lien on real property.
(7) An easement.
(8) A conveyance of an interest in minerals, gas, or oil, including a lease.
(9) A conveyance by operation of law upon the death of a joint tenant with right of survivorship.
(10) An inheritance or devise.
(11) A deed in lieu of foreclosure.
(12) A Uniform Commercial Code sale or other foreclosure of a collateral assignment of a beneficial interest in a land trust.
(13) A deed that conveys fee title under an installment contract for the sale of property.
(14) A deed that conveys fee title under an exercise of an option to purchase contained in a lease of property.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-235
"Transfer station"
Sec. 235. (a) "Transfer station", for purposes of:
(1) IC 13-21; and
(2) environmental management laws, except as provided in subsection (c);
means a facility where solid waste is transferred from a vehicle or a container to another vehicle or container for transportation.
(b) The term does not include a facility:
(1) where the solid waste that is transferred has been generated by the facility or a recycling facility; or
(2) where:
(A) infectious waste (as defined in IC 16-41-16-4) is transferred directly between two (2) vehicles;
(B) infectious waste is packaged in compliance with 410 IAC 1-3-24; and
(C) packages of infectious waste are not opened at any time during the transfer.
(c) "Transfer station", for purposes of IC 13-22-9, means a facility for the:
(1) acceptance;
(2) holding; and
(3) loading;
of solid waste into a vehicle for movement to a facility for processing, recycling, or disposal. The term does not include

collection containers for solid waste.
As added by P.L.1-1996, SEC.1. Amended by P.L.128-1997, SEC.2.

IC 13-11-2-236
"Transferee"
Sec. 236. (a) "Transferee", for purposes of IC 13-25-3, means any of the following:
(1) A buyer, mortgagee, grantee, or lessee of real property.
(2) An assignee of an interest of more than twenty-five percent (25%) in a land trust.
(3) For a transfer to the trustee of a land trust, the owners of the beneficial interest of the land trust.
(b) The term includes a prospective transferee.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-237
"Transferor"
Sec. 237. (a) "Transferor", for purposes of IC 13-25-3, means any of the following:
(1) A seller, grantor, mortgagor, or lessor of real property.
(2) An assignor of an interest of more than twenty-five percent (25%) in a land trust.
(3) For a transfer by the trustee of a land trust, the owner of the beneficial interest of the land trust.
(b) The term includes a prospective transferor.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-237.5
"Transient noncommunity water system"
Sec. 237.5. "Transient noncommunity water system", for purposes of IC 13-18-11 and IC 13-18-20.5, means a noncommunity water system that does not regularly serve at least twenty-five (25) of the same persons over six (6) months per year.
As added by P.L.132-2000, SEC.1. Amended by P.L.1-2001, SEC.15; P.L.224-2003, SEC.131.

IC 13-11-2-238
"Transporter"
Sec. 238. "Transporter", for purposes of IC 13-20-4 and IC 13-20-6, means a person who is in the business of transporting municipal waste.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-239
"Treatment"
Sec. 239. (a) "Treatment", for purposes of environmental management laws, when used in connection with a waste that is determined to be hazardous waste under IC 13-22-2-3, means any method, technique, or process designed to change the physical, chemical, or biological character or composition of the waste so as

to:
(1) neutralize the waste;
(2) make the waste:
(A) nonhazardous or less hazardous;
(B) safer to transport, store, or dispose of;
(C) amenable to recovery or storage; or
(D) reduced in volume; or
(3) recover energy or material resources from the waste.
(b) "Treatment", for purposes of IC 13-22-12, includes:
(1) interim status; and
(2) permitted;
hazardous waste treatment.
(c) "Treatment", for purposes of IC 13-29-1, means any method, technique, or process, including storage for radioactive decay, designed to change the physical, chemical, or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material, or reduced in volume.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-240
"Underground petroleum storage tank"
Sec. 240. "Underground petroleum storage tank", for purposes of IC 13-23, means an underground storage tank that is in operation after December 31, 1973.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-241
"Underground storage tank"
Sec. 241. (a) "Underground storage tank", for purposes of section 161 of this chapter and IC 13-23, means one (1) tank or a combination of tanks, including underground pipes connected to the tank or combination of tanks:
(1) that is used to contain an accumulation of regulated substances; and
(2) the volume of which, including the volume of the underground connected pipes, is at least ten percent (10%) beneath the surface of the ground.
(b) The term does not include any of the following:
(1) A farm or residential tank with a capacity of not more than one thousand one hundred (1,100) gallons that is used for storing motor fuel for noncommercial purposes.
(2) A tank used for storing heating oil for consumptive use on the premises on which the tank is stored.
(3) A septic tank.
(4) A pipeline facility, including gathering lines, that:
(A) is regulated under the Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. 1671 et seq.);
(B) is regulated under the Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. 60101 et seq.); or (C) is an intrastate pipeline facility regulated under state laws comparable to the laws identified in clauses (A) through (B).
(5) A surface impoundment, pit, pond, or lagoon.
(6) A stormwater or wastewater collection system.
(7) A flow-through process tank.
(8) A liquid trap or associated gathering lines directly related to oil or gas production and gathering operations.
(9) A storage tank situated in an underground area such as:
(A) a basement;
(B) a cellar;
(C) a mineworking;
(D) a drift;
(E) a shaft; or
(F) a tunnel;
if the storage tank is situated upon or above the surface of the floor.
(10) Any other tank exempted by a rule adopted by the solid waste management board in accordance with regulations adopted by the Administrator of the United States Environmental Protection Agency.
(11) A pipe connected to a tank described in subdivisions (1) through (10).
As added by P.L.1-1996, SEC.1.

IC 13-11-2-242
"Unit"
Sec. 242. "Unit", for purposes of:
(1) section 148(c) of this chapter;
(2) IC 13-20-17.5;
(3) IC 13-20-20; and
(4) IC 13-23;
has the meaning set forth in IC 36-1-2-23.
As added by P.L.1-1996, SEC.1. Amended by P.L.225-2001, SEC.13.

IC 13-11-2-242.3
"Upset"
Sec. 242.3. "Upset", for purposes of IC 13-18-12-8, means an exceptional incident in which there is unintentional and temporary noncompliance with technology-based permit effluent limitations because of factors beyond the reasonable control of the permittee, and does not include noncompliance to the extent caused by operational error, improperly designed treatment facilities, inadequate treatment facilities, lack of preventive maintenance, or careless or improper operation.
As added by P.L.112-2000, SEC.2.

IC 13-11-2-242.5
"Use attainability analysis"
Sec. 242.5. "Use attainability analysis", for purposes of

IC 13-14-9-14 and IC 13-18, refers to a structured scientific assessment of the physical, chemical, biological, and economic factors affecting the attainment of a designated use as provided in 40 CFR 131.3(g).
As added by P.L.140-2000, SEC.13. Amended by P.L.100-2006, SEC.6.

IC 13-11-2-243
"Used oil"
Sec. 243. "Used oil", for purposes of IC 13-21-5-14 and environmental management laws, means a petroleum based or synthetic oil that has been used. The term includes oil that has been used for the following purposes:
(1) Lubricant for engines, turbines, or gears.
(2) Hydraulic fluid, including transmission fluid.
(3) Metal working fluid, including cutting, grinding, machining, rolling, stamping, quenching, and coating oil.
(4) Insulating fluid or coolants.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-244
"User"
Sec. 244. "User", for purposes of IC 13-21 and environmental management laws, means a person that has entered into a financing agreement with:
(1) a county solid waste management district or joint solid waste management district; or
(2) a developer;
in contemplation of the user's use and operation of the facilities referred to in the agreement.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-244.5
"Utilize"
Sec. 244.5. "Utilize", for purposes of IC 13-22-11.5, means to legitimately incorporate a secondary material into an industrial or manufacturing process to make a usable product without intervening reclamation or recovery, and includes any necessary transportation directly between the generator and user or storage by the generator or user of the secondary material, but which must occur without speculative accumulation or in a manner that constitutes disposal.
As added by P.L.45-1997, SEC.5. Amended by P.L.128-1997, SEC.3.

IC 13-11-2-245
"Vehicle"
Sec. 245. (a) "Vehicle", for purposes of IC 13-17-5, refers to a vehicle required to be registered with the bureau of motor vehicles and required to have brakes. The term does not include the following:
(1) Mobile homes (house trailers). (2) Trailers weighing not more than three thousand (3,000) pounds.
(3) Antique motor vehicles.
(4) Special machinery (as defined in IC 9-13-2-170.3).
(b) "Vehicle", for purposes of IC 13-18-12, means a device used to transport a tank.
(c) "Vehicle", for purposes of IC 13-20-4, refers to a municipal waste collection and transportation vehicle.
(d) "Vehicle", for purposes of IC 13-20-13-7, means a motor vehicle, a farm tractor (as defined in IC 9-13-2-56, an implement of agriculture (as defined in IC 9-13-2-77), a semitrailer (as defined in IC 9-13-2-164(a) or IC 9-13-2-164(b)), and types of equipment, machinery, implements, or other devices used in transportation, manufacturing, agriculture, construction, or mining. The term does not include a lawn and garden tractor that is propelled by a motor of not more than twenty-five (25) horsepower.
(e) "Vehicle", for purposes of IC 13-20-14, has the meaning set forth in IC 9-13-2-196.
As added by P.L.1-1996, SEC.1. Amended by P.L.208-2005, SEC.12; P.L.210-2005, SEC.73; P.L.1-2006, SEC.199.

IC 13-11-2-245.2
"Vehicle disposal facility"
Sec. 245.2. (a) "Vehicle disposal facility", for purposes of this chapter, means a person, firm, limited liability company, corporation, or other legal entity that, in the course of business, engages in the acquisition and dismantling or demolition of motor vehicles, motorcycles, semitrailers, or recreational vehicles or their remains for the benefit of reusable components and parts or recyclable materials.
(b) The term includes the following enterprises:
(1) An automotive salvage recycler.
(2) A hulk crusher.
(c) The term does not include a scrap metal processor.
(d) This section expires on the date IC 13-20-17.7 expires under IC 13-20-17.7-9.
As added by P.L.170-2006, SEC.13.

IC 13-11-2-245.4
"Video display device"
Sec. 245.4. (a) "Video display device", for purposes of this chapter and IC 13-20.5, means a television or computer monitor, including a laptop computer, that:
(1) contains a cathode ray tube or flat panel screen with a screen size that is greater than four (4) inches measured diagonally; and
(2) is marketed by a manufacturer for use by covered entities.
(b) The term does not include the following:
(1) A video display device that is part of a motor vehicle or any component part of a motor vehicle assembled by, or for, a

vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle.
(2) A video display device, including a touch screen display, that is functionally or physically part of or connected to a system or equipment designed and intended for use in:
(A) an industrial;
(B) a commercial, including retail;
(C) a library checkout;
(D) a traffic control;
(E) a security, sensing, monitoring, or counterterrorism;
(F) a border control;
(G) a medical; or
(H) a governmental or research and development;
setting, including diagnostic, monitoring, or control equipment.
(3) A video display device that is contained within any of the following:
(A) Clothes washer or dryer.
(B) Refrigerator or refrigerator and freezer.
(C) Microwave oven or conventional oven or range.
(D) Dishwasher.
(E) Room air conditioner, dehumidifier, or air purifier.
(4) Either of the following that does not contain a video display area greater than nine (9) inches measured diagonally:
(A) A telephone.
(B) A device capable of using commercial mobile radio service (as defined in 47 CFR 20.3).
As added by P.L.178-2009, SEC.25.

IC 13-11-2-245.5
"Voluntarily created wetland"
Sec. 245.5. "Voluntarily created wetland", for purposes of this chapter, means an isolated wetland that:
(1) was restored or created in the absence of a governmental order, directive, or regulatory requirement concerning the restoration or creation of the wetland; and
(2) has not been applied for or used as compensatory mitigation or another regulatory purpose that would have the effect of subjecting the wetland to regulation as waters by:
(A) the department; or
(B) another governmental entity.
As added by P.L.282-2003, SEC.30.

IC 13-11-2-246
Repealed
(Repealed by P.L.37-2012, SEC.13.)

IC 13-11-2-247
"Waste management"
Sec. 247. "Waste management", for purposes of IC 13-29-1, means the storage, transportation, treatment, or disposal of waste. As added by P.L.1-1996, SEC.1.

IC 13-11-2-247.5
"Waste management services"
Sec. 247.5. "Waste management services", for purposes of IC 13-21, means:
(1) the collection, storage, separation, recovery, recycling, marketing, transfer, disposal, transportation, and processing of solid waste or recyclable materials, including the use of facilities incidental to these activities; and
(2) the operation of facilities described in subdivision (1).
As added by P.L.125-1996, SEC.4. Amended by P.L.45-1997, SEC.6.

IC 13-11-2-248
"Waste minimization"
Sec. 248. "Waste minimization", for purposes of environmental management laws, means a process that leads to:
(1) preventing the creation of waste; or
(2) a diminution in the volume of waste being generated.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-249
"Waste reduction"
Sec. 249. (a) "Waste reduction", for purposes of environmental management laws except as provided in subsection (b), means a process that leads to the prevention of the creation of waste.
(b) "Waste reduction", for purposes of IC 13-22-11, means the use of one (1) or more industrial practices that reduce, eliminate, or avoid the generation of hazardous waste to reduce risks to human health and to the environment. The term does not include the following:
(1) Recycling of a hazardous waste, except for recycling that is an integral part of the industrial operation that generated the hazardous waste.
(2) An act that concentrates a hazardous waste to reduce the volume of the hazardous waste.
(3) A dilution of a hazardous waste to reduce the hazardous characteristics of the hazardous waste.
(4) A treatment of a hazardous waste after the hazardous waste is generated, such as by incineration.
(5) Any other action involving a hazardous waste, unless the action is taken:
(A) as part of the industrial operation that generates the hazardous waste;
(B) at the place where the hazardous waste is generated; and
(C) at the time that the hazardous waste is generated.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-249.5
Repealed (Repealed by P.L.37-2012, SEC.14.)

IC 13-11-2-250
"Waste tire"
Sec. 250. "Waste tire", for purposes of IC 13-20-13 and IC 13-20-14, means a tire that is not suitable for the tire's original purpose.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-250.5
"Waste tire processing operation"
Sec. 250.5. "Waste tire processing operation", for purposes of IC 13-20-13 and IC 13-20-14, means an operation that processes waste tires by cutting, shredding, or grinding. The term does not include a retail operation that cuts or shreds waste tires generated by the retail operation.
As added by P.L.93-1998, SEC.2. Amended by P.L.37-2012, SEC.15.

IC 13-11-2-251
"Waste tire storage site"
Sec. 251. "Waste tire storage site", for purposes of IC 13-20-13 and IC 13-20-14, means:
(1) a site at which at least one thousand (1,000) passenger tire equivalents are accumulated outdoors or within a structure that is not completely enclosed; or
(2) a site at which at least two thousand (2,000) passenger tire equivalents are accumulated indoors within a completely enclosed structure.
As added by P.L.1-1996, SEC.1. Amended by P.L.93-1998, SEC.3; P.L.37-2012, SEC.16.

IC 13-11-2-252
"Waste tire transporter"
Sec. 252. "Waste tire transporter", for purposes of IC 13-20-14, means a person who engages in the business of:
(1) accepting waste tires; and
(2) transporting the waste tires to one (1) or more other locations.
As added by P.L.1-1996, SEC.1. Amended by P.L.37-2012, SEC.17.

IC 13-11-2-253
"Waste-to-energy facility"
Sec. 253. "Waste-to-energy facility", for purposes of IC 13-20 and IC 13-21, means a facility at which solid waste is converted into energy or another useful product by incineration.
As added by P.L.1-1996, SEC.1. Amended by P.L.138-2000, SEC.4.

IC 13-11-2-254
"Waste transfer activities"
Sec. 254. "Waste transfer activities", for purposes of IC 13-20-6,

means the participation by:
(1) a broker or a transporter who is:
(A) a resident of Indiana; or
(B) not a resident of Indiana; or
(2) a transfer station that receives municipal waste located:
(A) inside Indiana; or
(B) outside Indiana;
in the collection or transportation of municipal waste for disposal or incineration in Indiana.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-255
"Waste treatment facilities"
Sec. 255. "Waste treatment facilities", for purposes of IC 13-18-10, means the system of:
(1) treatment works;
(2) control facilities;
(3) equipment; and
(4) other facilities and appurtenances;
installed to treat, control, or dispose of runoff, waste, and manure.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-256
Repealed
(Repealed by P.L.159-2011, SEC.49.)

IC 13-11-2-257
Repealed
(Repealed by P.L.159-2011, SEC.49.)

IC 13-11-2-258
"Wastewater treatment plant"
Sec. 258. "Wastewater treatment plant", for purposes of IC 13-18-11, IC 13-20-17.5, and environmental management laws, means the system of treatment works, regulatory devices, equipment, and other facilities and appurtenances installed to treat sewage, industrial wastes, and other wastes delivered by a system of sewers and other related facilities, whether owned or operated by the state, a municipality, or a person, firm, or corporation. The term does not include septic tank disposal systems.
As added by P.L.1-1996, SEC.1. Amended by P.L.159-2011, SEC.12.

IC 13-11-2-259
"Water distribution system"
Sec. 259. "Water distribution system", for purposes of IC 13-18-11 and environmental management laws, means that part of the public water system in which water is conveyed from the water treatment plant to the premises of the consumer.
As added by P.L.1-1996, SEC.1. Amended by P.L.184-2002, SEC.4.
IC 13-11-2-260
"Water pollution"
Sec. 260. "Water pollution", for purposes of water pollution control laws and environmental management laws, means:
(1) actual or threatened alteration of the physical, thermal, chemical, biological, bacteriological, or radioactive properties of any waters; or
(2) the discharge or threatened discharge of any contaminant into any waters that does or can create a nuisance or make the waters harmful, detrimental, or injurious to any of the following:
(A) Public health, safety, or welfare.
(B) Domestic, commercial, industrial, agricultural, recreational, or other legitimate uses.
(C) Livestock, wild animals, birds, fish, or aquatic life.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-261
"Water pollution control laws"
Sec. 261. "Water pollution control laws" refers to IC 13-18, except for the following:
(1) IC 13-18-2.
(2) IC 13-18-9 through IC 13-18-20.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-262
"Water supply permit"
Sec. 262. "Water supply permit", for purposes of IC 13-18-20, refers to a NPDES permit issued to a facility collecting, treating, or distributing water from:
(1) wells;
(2) reservoirs;
(3) lakes;
(4) rivers;
(5) sources of supply;
(6) pumps;
(7) mains;
(8) pipes;
(9) facilities; or
(10) structures;
through which potable water is obtained, treated as required, and provided to water users.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-263
Repealed
(Repealed by P.L.184-2002, SEC.29.)

IC 13-11-2-264
"Water treatment plant" Sec. 264. "Water treatment plant", for purposes of IC 13-18-11 and environmental management laws, means that part of the public water system that provides the water or in some way alters the physical, chemical, or bacteriological quality of the water.
As added by P.L.1-1996, SEC.1. Amended by P.L.184-2002, SEC.5.

IC 13-11-2-265
"Waters"
Sec. 265. (a) "Waters", for purposes of water pollution control laws and environmental management laws, means:
(1) the accumulations of water, surface and underground, natural and artificial, public and private; or
(2) a part of the accumulations of water;
that are wholly or partially within, flow through, or border upon Indiana.
(b) The term "waters" does not include:
(1) an exempt isolated wetland;
(2) a private pond; or
(3) an off-stream pond, reservoir, wetland, or other facility built for reduction or control of pollution or cooling of water before discharge.
(c) The term includes all waters of the United States, as defined in Section 502(7) of the federal Clean Water Act (33 U.S.C. 1362(7)), that are located in Indiana.
As added by P.L.1-1996, SEC.1. Amended by P.L.183-2002, SEC.1; P.L.282-2003, SEC.31; P.L.52-2004, SEC.4.

IC 13-11-2-265.1
"Watershed"
Sec. 265.1. "Watershed", for purposes of IC 13-18-3, has the meaning set forth in IC 14-8-2-310.
As added by P.L.97-2004, SEC.62.

IC 13-11-2-265.3
"Wet weather event"
Sec. 265.3. "Wet weather event", for purposes of IC 13-18, means storm water runoff, snow melt runoff, or ice melt runoff entering a combined sewer system.
As added by P.L.140-2000, SEC.15.

IC 13-11-2-265.5
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 13-11-2-265.6
"Wetland activity"
Sec. 265.6. "Wetland activity", for purposes of IC 13-18-22, means the discharge of:
(1) dredged; or
(2) fill; material into an isolated wetland.
As added by P.L.282-2003, SEC.32.

IC 13-11-2-265.7
"Wetlands"
Sec. 265.7. "Wetlands", for purposes of IC 13-18, means areas that are inundated or saturated by surface or ground water at a frequency and duration sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions. Wetlands generally include:
(1) swamps;
(2) marshes;
(3) bogs; and
(4) similar areas.
As added by P.L.282-2003, SEC.33.

IC 13-11-2-265.8
"Wetlands delineation"
Sec. 265.8. "Wetlands delineation" or "delineation", for purposes of section 74.5 of this chapter, means a technical assessment:
(1) of whether a wetland exists on an area of land; and
(2) if so, of the type and quality of the wetland based on the presence or absence of wetlands characteristics, as determined consistently with the Wetlands Delineation Manual, Technical Report Y-87-1 of the United States Army Corps of Engineers.
As added by P.L.282-2003, SEC.34.

IC 13-11-2-266
"White goods"
Sec. 266. "White goods", for purposes of IC 13-21, means discarded:
(1) refrigerators;
(2) ranges;
(3) water heaters; and
(4) other similar domestic and commercial large appliances.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-267
"Wholesaler"
Sec. 267. (a) "Wholesaler", for purposes of IC 13-20-14, means a person engaged in the business of selling new tires at wholesale in Indiana.
(b) "Wholesaler", for purposes of IC 13-20-16, means a person engaged in the business of selling lead acid batteries at wholesale in Indiana.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-268
"Work receipt" Sec. 268. "Work receipt", for purposes of IC 13-23, means a receipt that:
(1) is signed by a contractor certified under IC 13-23-3-3; and
(2) contains the following:
(A) The name and address of the contractor.
(B) An itemized list of the work performed by the contractor.
(C) The itemized cost of the work performed.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-269
"Works"
Sec. 269. "Works", for purposes of IC 13-26, means the following:
(1) For a water project, the following:
(A) Wells.
(B) Reservoirs.
(C) Dams.
(D) Pumps.
(E) Transmission mains.
(F) Distribution mains, including local and service lines.
(G) Buildings and facilities for the purification and improvement of the quality of water.
(H) Fire hydrants.
(I) Meters.
(J) Storage facilities for the water.
(K) All other appurtenances or equipment:
(i) necessary;
(ii) useful; or
(iii) convenient;
in the operation of waterworks.
(2) For a sewage project, the following:
(A) Sewage treatment plants.
(B) Intercepting sewers.
(C) Main sewers.
(D) Submain sewers.
(E) Local sewers.
(F) Lateral sewers.
(G) Outfall sewers.
(H) Force mains.
(I) Pumping stations.
(J) Ejector stations.
(K) All other appurtenances or equipment necessary, useful, or convenient for the:
(i) collection and treatment;
(ii) purification; and
(iii) disposal;
of liquid and solid waste, sewage, night soil, and industrial waste.
(3) For a solid waste project, the following:
(A) An area or plant designed primarily for the collection

and treatment of solid waste.
(B) An area or plant designed for the purpose of reducing the volume of solid waste that must finally be disposed of, including the following:
(i) Incinerators.
(ii) Pulverizers.
(iii) Compactors.
(iv) Shredding and baling plants.
(v) Transfer stations.
(vi) Compost plants.
(C) An area or plant that provides for:
(i) collection;
(ii) separation;
(iii) recycling; and
(iv) recovery;
of solid wastes.
(D) Sanitary landfills reviewed and approved by the department before purchase of land or equipment.
As added by P.L.1-1996, SEC.1.

IC 13-11-2-270
"Youth camp"
Sec. 270. "Youth camp", for purposes of IC 13-26-11-2, means an area or a tract of land established, operated, or maintained to provide more than seventy-two (72) continuous hours of outdoor group living experiences:
(1) away from established residences; and
(2) for educational, recreational, sectarian, or health purposes;
for at least ten (10) children who are less than eighteen (18) years of age and not accompanied by a parent or guardian.
As added by P.L.97-2012, SEC.3.






ARTICLE 12. GENERAL PROVISIONS

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 1996 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 13-12-1-2
Applicability of sections
Sec. 2. Subject to section 1 of this chapter, sections 3 through 8 of this chapter shall be applied to the statutory construction of the recodification act of the 1996 regular session of the general assembly.
As added by P.L.1-1996, SEC.2.

IC 13-12-1-3
Applicability of article
Sec. 3. (a) The recodification act of the 1996 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of: (A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior environmental law;
before the effective date of the recodification act of the 1996 regular session of the general assembly (July 1, 1996). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, permits, licenses, certificates of registration, grants of authority, or limitations of authority continue and shall be imposed and enforced under prior environmental law as if the recodification act of the 1996 regular session of the general assembly had not been enacted.
(b) The recodification act of the 1996 regular session of the general assembly does not:
(1) extend, or cause to expire, a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior environmental law.
(c) The recodification act of the 1996 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior environmental law or the rules adopted under the prior environmental law.
As added by P.L.1-1996, SEC.2.

IC 13-12-1-4
Construction of statutes
Sec. 4. The recodification act of the 1996 regular session of the general assembly shall be construed as a recodification of prior environmental law. Except as provided in section 1(1) and 1(2) of this chapter, if the literal meaning of the recodification act of the 1996 regular session of the general assembly would result in a substantive change in the prior environmental law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 1996 regular session of the general assembly; and
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 1996 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction that a court must apply the literal meaning of

an act if the literal meaning of the act is unambiguous does not apply to the recodification act of the 1996 regular session of the general assembly to the extent that the recodification act of the 1996 regular session of the general assembly is not substantively identical to the prior environmental law.
As added by P.L.1-1996, SEC.2.

IC 13-12-1-5
Repealed or replaced statutes and rules
Sec. 5. Subject to section 8 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 1996 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.1-1996, SEC.2.

IC 13-12-1-6
Inclusion of prior statutes
Sec. 6. A citation reference in the recodification act of the 1996 regular session of the general assembly to another provision of the recodification act of the 1996 regular session of the general assembly shall be treated as including a reference to the provision of prior environmental law that is substantively equivalent to the provision of the recodification act of the 1996 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.1-1996, SEC.2.

IC 13-12-1-7
Rules
Sec. 7. (a) As used in the recodification act of the 1996 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 1996 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 1996 regular session of the general assembly; or
(2) rules adopted under the prior environmental law until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior environmental law continue in effect after June 30, 1996, until the rules are amended, repealed, or suspended.
As added by P.L.1-1996, SEC.2.

IC 13-12-1-8
Inclusion or omission of prior statutes; aid to reader; effect on grants of authority
Sec. 8. (a) A reference in the recodification act of the 1996 regular session of the general assembly to a citation in the prior environmental law before its repeal is added in certain sections of the recodification act of the 1996 regular session of the general assembly

only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 1996 regular session of the general assembly of a reference to a citation in the prior environmental law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts or leases executed; or
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority;
before the effective date of the recodification act of the 1996 regular session of the general assembly (July 1, 1996). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, licenses, permits, certificates of registration, and other grants of authority continue and shall be imposed and enforced under prior environmental law as if the recodification act of the 1996 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 1996 regular session of the general assembly of a citation to a provision in the prior environmental law does not affect the use of a prior conviction, violation, or noncompliance under the prior environmental law as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 1996 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 1996 regular session of the general assembly in a manner that does not result in a substantive change in the law.
As added by P.L.1-1996, SEC.2.



CHAPTER 2. STATUTORY CONSTRUCTION

IC 13-12-2-2
Effect of amendment of IC 13-11-2-265(b) by P.L.183-2002
Sec. 2. The amendment of IC 13-11-2-265(b) by P.L.183-2002 applies retroactively to July 1, 1996. By its amendment of IC 13-11-2-265(b), the general assembly intends that there be no substantive difference in the law as amended by P.L.183-2002 and the law as it was constituted before the recodification of this title by enactment of P.L.1-1996.
As added by P.L.220-2011, SEC.278.



CHAPTER 3. ENVIRONMENTAL POLICY

IC 13-12-3-2
Remediation and closure goals, objectives, and standards for certain remediation projects
Sec. 2. (a) The remediation and closure goals, objectives, and standards for all remediation projects conducted under IC 13-22, IC 13-23, IC 13-24, and IC 13-25-4 shall be consistent with the remediation objectives set forth in IC 13-25-5-8.5, regardless of whether the remediation project begins before July 1, 2009, or after June 30, 2009.
(b) The groundwater quality standards adopted under IC 13-18-17-5 shall allow, as appropriate, groundwater remediations to be consistent with the remediation objectives set forth in IC 13-25-5-8.5.
As added by P.L.224-1999, SEC.1. Amended by P.L.78-2009, SEC.9.



CHAPTER 4. ENVIRONMENTAL IMPACT STATEMENTS

IC 13-12-4-2
Legislative findings
Sec. 2. The general assembly recognizes the following:
(1) The profound impact of human activity on the interrelations of all components of the natural environment, particularly the profound influences of the following:
(A) Population growth.
(B) High-density urbanization.
(C) Industrial expansion.
(D) Resource exploitation.
(E) New and expanding technological advances.
(2) The critical importance of restoring and maintaining environmental quality to the overall welfare and development of humans.
(3) That each person should enjoy a healthful environment.
(4) That each person has a responsibility to contribute to the preservation and enhancement of the environment.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-3
Policy statement
Sec. 3. The general assembly declares that it is the continuing policy of the state, in cooperation with the federal and local governments and other concerned public and private organizations, to use all practicable means and measures, including financial and technical assistance, in a manner calculated to do the following:
(1) Foster and promote the general welfare.
(2) Create and maintain conditions under which humans and nature can exist in productive harmony.
(3) Fulfill the social, economic, and other requirements of present and future generations of Indiana citizens.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-4
State responsibilities Sec. 4. To carry out the policy set forth in this chapter, it is the continuing responsibility of the state to use all practicable means, consistent with other essential considerations of state policy, to improve and coordinate state plans, functions, programs, and resources to the end that the state may do the following:
(1) Fulfill the responsibilities of each generation as trustee of the environment for succeeding generations.
(2) Assure for all citizens of Indiana safe, healthful, productive, and esthetically and culturally pleasing surroundings.
(3) Attain the widest range of beneficial uses of the environment without degradation, risk to health or safety, or other undesirable and unintended consequences.
(4) Preserve important historic, cultural, and natural aspects of our national heritage and maintain, wherever possible, an environment that supports diversity and variety of individual choice.
(5) Achieve a balance between population and resource use that will permit high standards of living and a wise sharing of life's amenities.
(6) Enhance the quality of renewable resources and approach the maximum attainable recycling of depletable resources.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-5 Version a
Directives
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. To the fullest extent possible:
(1) the policies, rules, and statutes of the state shall be interpreted and administered in accordance with the policies set forth in this chapter; and
(2) all state agencies shall do the following:
(A) Use a systematic, interdisciplinary approach that will ensure the integrated use of the natural and social sciences and the environmental design arts in planning and decision making that may have an impact on the environment.
(B) Identify and develop methods and procedures that will ensure that unquantified environmental amenities and values may be given appropriate consideration in decision making along with economic and technical considerations.
(C) Include in every recommendation or report on proposals for legislation and other major state actions significantly affecting the quality of the human environment a detailed statement by the responsible official on the following:
(i) The environmental impact of the proposed action.
(ii) Any adverse environmental effects that cannot be avoided should the proposal be implemented.
(iii) Alternatives to the proposed action.
(iv) The relationship between local short term uses of the environment and the maintenance and enhancement of

long term productivity.
(v) Any irreversible and irretrievable commitments of resources that would be involved if the proposed action should be implemented.
Before making a detailed statement, the responsible state official shall consult with and obtain the comments of each state agency that has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of the statement and the comments and views of the appropriate federal, state, and local agencies that are authorized to develop and enforce environmental standards shall be made available to the governor and to the public and must accompany the proposal through the agency review processes. The air pollution control board, water pollution control board, and solid waste management board shall by rule define the actions that constitute a major state action significantly affecting the quality of the human environment.
(D) Study, develop, and describe appropriate alternatives to recommend courses of action in any proposal that involves unresolved conflicts concerning alternative uses of available resources.
(E) Recognize the long range character of environmental problems and, where consistent with the policy of the state, lend appropriate support to initiatives, resolutions, and programs designed to maximize state cooperation in anticipating and preventing a decline in the quality of the environment.
(F) Make available to counties, municipalities, institutions, and individuals advice and information useful in restoring, maintaining, and enhancing the quality of the environment.
(G) Initiate and use ecological information in the planning and development of resource oriented projects.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-5 Version b
Directives
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. To the fullest extent possible:
(1) the policies, rules, and statutes of the state shall be interpreted and administered in accordance with the policies set forth in this chapter; and
(2) all state agencies shall do the following:
(A) Use a systematic, interdisciplinary approach that will ensure the integrated use of the natural and social sciences and the environmental design arts in planning and decision making that may have an impact on the environment.
(B) Identify and develop methods and procedures that will ensure that unquantified environmental amenities and values may be given appropriate consideration in decision making

along with economic and technical considerations.
(C) Include in every recommendation or report on proposals for legislation and other major state actions significantly affecting the quality of the human environment a detailed statement by the responsible official on the following:
(i) The environmental impact of the proposed action.
(ii) Any adverse environmental effects that cannot be avoided should the proposal be implemented.
(iii) Alternatives to the proposed action.
(iv) The relationship between local short term uses of the environment and the maintenance and enhancement of long term productivity.
(v) Any irreversible and irretrievable commitments of resources that would be involved if the proposed action should be implemented.
Before making a detailed statement, the responsible state official shall consult with and obtain the comments of each state agency that has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of the statement and the comments and views of the appropriate federal, state, and local agencies that are authorized to develop and enforce environmental standards shall be made available to the governor and to the public and must accompany the proposal through the agency review processes. The board shall by rule define the actions that constitute a major state action significantly affecting the quality of the human environment.
(D) Study, develop, and describe appropriate alternatives to recommend courses of action in any proposal that involves unresolved conflicts concerning alternative uses of available resources.
(E) Recognize the long range character of environmental problems and, where consistent with the policy of the state, lend appropriate support to initiatives, resolutions, and programs designed to maximize state cooperation in anticipating and preventing a decline in the quality of the environment.
(F) Make available to counties, municipalities, institutions, and individuals advice and information useful in restoring, maintaining, and enhancing the quality of the environment.
(G) Initiate and use ecological information in the planning and development of resource oriented projects.
As added by P.L.1-1996, SEC.2. Amended by P.L.133-2012, SEC.71.

IC 13-12-4-6
Review of authority, rules, policies, and procedure by state agencies
Sec. 6. All state agencies shall review their:
(1) statutory authority;
(2) administrative rules; and (3) current policies and procedures;
to determine whether there are any deficiencies or inconsistencies that prohibit full compliance with the purposes and provisions of this chapter.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-7
Statutory obligations of state agencies unaffected
Sec. 7. Sections 5 and 6 of this chapter do not affect the specific statutory obligations of any state agency to do any of the following:
(1) Comply with criteria or standards of environmental quality.
(2) Coordinate or consult with any other federal or state agency.
(3) Act or refrain from acting contingent upon the recommendations or certification of any other federal or state agency.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-8
Impact statements not required for license
Sec. 8. This chapter may not be construed to require an environmental impact statement for the issuance of a license or permit by any state agency.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-9
Supplementary effect of chapter
Sec. 9. Policies and goals set forth in this chapter supplement those policies and goals set forth in other authorizations of state agencies.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-10
Federal environmental impact statements
Sec. 10. Any state agency that is required by the federal National Environmental Policy Act (P.L. 91-190) (42 U.S.C. 4321 et seq.) to file a federal environmental impact statement is not required to file a statement with the state government as provided under sections 5 and 6 of this chapter unless the action contemplated requires state legislation or state appropriations.
As added by P.L.1-1996, SEC.2.



CHAPTER 5. STATE ENVIRONMENTAL PROTECTION HIERARCHY

IC 13-12-5-2
Clean manufacturing
Sec. 2. Clean manufacturing consists of economically feasible practices that reduce, avoid, or eliminate the unnecessary use of harmful industrial materials and the generation of industrial wastes, pollutants, emissions, and discharges at the point of production. Clean manufacturing practices are limited to the following:
(1) Product reformulation.
(2) Input substitution.
(3) Equipment redesign.
(4) Improved operations and procedures.
As added by P.L.1-1996, SEC.2. Amended by P.L.124-1997, SEC.14.

IC 13-12-5-3
Waste management or pollution control
Sec. 3. Waste management or pollution control consists of environmental protection practices employed after industrial wastes, pollutants, discharges, and emissions have been generated. Waste management or pollution control practices include the following:
(1) Waste storage and waste transportation.
(2) Waste treatment, including the following:
(A) Detoxification.
(B) Incineration.
(C) Biological treatment.
(3) Land disposal of wastes.
(4) Recycling.
(5) Burning waste as fuels.
(6) Dispersal of waste into air or water.
(7) Dewatering of waste.
As added by P.L.1-1996, SEC.2. Amended by P.L.124-1997, SEC.15.

IC 13-12-5-4
Preferred approach
Sec. 4. The general assembly recognizes the following:
(1) That clean manufacturing is:
(A) the most reliable and effective form of environmental protection; and
(B) the preferred approach to environmental protection. (2) That wastes, pollutants, emissions, or discharges that have not been avoided or eliminated by means of clean manufacturing at the point of production should be managed or controlled in a manner that has the least adverse impact on human health and the environment.
As added by P.L.1-1996, SEC.2. Amended by P.L.124-1997, SEC.16.



CHAPTER 6. CRIMINAL LIABILITY OF CORPORATE OFFICERS






ARTICLE 13. DEPARTMENT OF ENVIRONMENTAL MANAGEMENT

CHAPTER 1. ESTABLISHMENT OF DEPARTMENT



CHAPTER 2. COMMISSIONER OF DEPARTMENT

IC 13-13-2-2
Appointments to other positions
Sec. 2. The commissioner shall appoint individuals to the other positions in the department.
As added by P.L.1-1996, SEC.3.

IC 13-13-2-3
Ad hoc group
Sec. 3. The commissioner may establish an ad hoc group to study and make recommendations regarding critical environmental issues. The ad hoc group may include the following:
(1) University representatives.
(2) Scientific research organizations.
(3) Public policy and research advisory organizations.
(4) Individuals from the private sector with experience in related disciplines.
As added by P.L.1-1996, SEC.3.



CHAPTER 3. OFFICES AND DIVISIONS OF DEPARTMENT

IC 13-13-3-2
Divisions
Sec. 2. The department must include the following divisions:
(1) An air pollution control division.
(2) A water pollution control division.
(3) A solid waste management division.
(4) An administrative services division.
(5) A division of pollution prevention.
As added by P.L.1-1996, SEC.3. Amended by P.L.114-2008, SEC.5.

IC 13-13-3-3
Creation of additional offices and divisions
Sec. 3. The commissioner may create other offices and divisions.
As added by P.L.1-1996, SEC.3.



CHAPTER 4. REPEALED



CHAPTER 5. DESIGNATION OF DEPARTMENT FOR PURPOSES OF FEDERAL LAW

IC 13-13-5-2
Authority of department to secure benefits of federal acts for Indiana
Sec. 2. The department may take any action necessary to secure for Indiana the benefits of the statutes described in section 1 of this chapter.
As added by P.L.1-1996, SEC.3.



CHAPTER 6. REPEALED



CHAPTER 7. ENVIRONMENTAL QUALITY SERVICE COUNCIL AND COMPLIANCE ADVISORY PANEL

IC 13-13-7-2
Compliance advisory panel
Sec. 2. The compliance advisory panel is established as a committee of the council.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-3
Environmental quality service council and compliance advisory panel membership and appointments
Sec. 3. (a) The council consists of seventeen (17) voting members and one (1) nonvoting member. The panel consists of seven (7) voting members.
(b) The appointed members of the council and the panel are appointed as follows:
(1) The president pro tempore of the senate shall appoint:
(A) to serve as members of both the council and the panel, two (2) members of the senate who:
(i) are not affiliated with the same political party; and
(ii) are owners of, or have an interest in, small business stationary sources; and
(B) to serve as members of the council, two (2) other members of the senate who are not affiliated with the same political party.
(2) The speaker of the house of representatives shall appoint:
(A) to serve as members of both the council and the panel, two (2) members of the house of representatives who:
(i) are not affiliated with the same political party; and
(ii) are owners of, or have an interest in, small business stationary sources; and
(B) to serve as members of the council, two (2) other members of the house of representatives who are not affiliated with the same political party.
(3) The governor shall appoint as members individuals who are not members of the general assembly as follows:
(A) To the council, two (2) individuals to represent business and industry, not more than one (1) of whom may be affiliated with the same political party.
(B) To the council, two (2) individuals to represent local government, not more than one (1) of whom may be a solid waste management district director and not more than one (1) of whom may be affiliated with the same political party. (C) To the council, subject to clause (F), two (2) individuals to represent environmental interests, not more than one (1) of whom may be a solid waste management district director and not more than one (1) of whom may be affiliated with the same political party.
(D) To the council, two (2) individuals to represent the following interests:
(i) One (1) representative of semipublic permittees.
(ii) One (1) representative of agriculture.
(E) To both the council and the panel, one (1) individual to represent the public who is not:
(i) an owner of a small business stationary source; or
(ii) a representative of owners of small business stationary sources.
(F) To the panel to represent the public, one (1) individual appointed to the council under clause (C) who is not:
(i) an owner of a small business stationary source; or
(ii) a representative of owners of small business stationary sources.
(c) The commissioner or commissioner's designee serves as a nonvoting member of the council and as a member of the panel.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-4
Appointment duration
Sec. 4. An appointment under section 3 of this chapter is valid for two (2) years after the date of the appointment. However, a member shall serve until a new appointment is made.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-5
Vacancies
Sec. 5. (a) If a vacancy occurs among the members of the council or panel, the appointing authority of the member whose position is vacant shall fill the vacancy by appointment.
(b) Except as provided in subsection (c), if the appointing authority does not fill a vacancy within sixty (60) days after the date the vacancy occurs, the vacancy shall be filled by appointment by the chairman of the legislative council.
(c) Subsection (b) does not apply to a member of the council who is also a member of the panel.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-6
Designation of chairs
Sec. 6. The chairman of the legislative council shall designate:
(1) a legislative member of the council to be the chair of the council; and
(2) a legislative member of the panel to be the chair of the panel. As added by P.L.12-2005, SEC.3.

IC 13-13-7-7
Environmental quality service council meetings and committees
Sec. 7. The chair of the council shall call for the council to meet at least one (1) time during a calendar year. The chair may designate committees of the council to meet between council meetings and report back to the full council.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-8
Compliance advisory panel meetings
Sec. 8. The chair of the panel shall call for the panel to meet at least one (1) time during a calendar year. A meeting of the panel during the calendar year may be held only on a date on which the council meets.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-9
Environmental quality service council duties
Sec. 9. The council shall do the following:
(1) Conduct the following studies:
(A) Study issues designated by the legislative council.
(B) In 2011, study each program administered by the department for which the program's annual cost of administration exceeds the annual revenue generated by the program and evaluate whether to recommend measures to reduce or eliminate the excess cost.
(C) Study the following in 2012:
(i) The effectiveness of the electronic waste provisions of IC 13-20.5.
(ii) Appropriate guidelines for the Indiana recycling market development board for determining under IC 13-20.5-2-2 whether a manufacturer has made good faith progress to achieve substantial compliance with IC 13-20.5.
(2) Advise the commissioner on policy issues decided on by the council.
(3) Review the mission and goals of the department and evaluate the implementation of the mission.
(4) Serve as a council of the general assembly to evaluate:
(A) resources and structural capabilities of the department to meet the department's priorities; and
(B) program requirements and resource requirements for the department.
(5) Serve as a forum for citizens, the regulated community, and legislators to discuss broad policy directions.
(6) Review and discuss various topics related to the Great Lakes and the Great Lakes watershed, including:
(A) the availability of federal funds for projects related to

water quality, supply, and protection;
(B) the extent of water consumption and use from the Great Lakes, including the Great Lakes watershed;
(C) levels of water pollution and the sources affecting water quality of the Great Lakes, including the Great Lakes watershed;
(D) the impact of water quality and supply issues on recreational activities and natural habitats;
(E) the impact of invasive species on the Great Lakes and the Great Lakes watershed ecosystem;
(F) current laws and regulations affecting the Great Lakes, including the Great Lakes_St. Lawrence River Basin Water Resources Compact (IC 14-25-15);
(G) current laws, regulations, and infrastructure conditions affecting shipping in the Great Lakes; and
(H) other matters relevant to the condition of the Great Lakes and the Great Lakes Watershed.
(7) Submit a final report to the legislative council, in an electronic format under IC 5-14-6, that contains at least the following:
(A) An outline of activities of the council.
(B) Recommendations for department action.
(C) Recommendations for legislative action.
As added by P.L.12-2005, SEC.3. Amended by P.L.178-2009, SEC.26; P.L.159-2011, SEC.13; P.L.62-2011, SEC.1; P.L.6-2012, SEC.102.

IC 13-13-7-10
Compliance advisory panel duties; no annual report
Sec. 10. The panel:
(1) shall carry out the duties established under Section 507 of the federal Clean Air Act (42 U.S.C. 7661f); and
(2) is not required to submit an annual report to the legislative council.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-11
Department of environmental management commissioner's report
Sec. 11. The commissioner shall report to the council each month concerning the following:
(1) Permitting programs and technical assistance.
(2) Proposed rules and rulemaking in progress.
(3) The financial status of the department.
(4) Additional matters requested by the council.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-12
Staffing by legislative services agency
Sec. 12. The legislative services agency shall provide staff support to the council and panel. As added by P.L.12-2005, SEC.3.

IC 13-13-7-13
Operation under legislative council rules
Sec. 13. Except as provided in section 10(2) of this chapter, the council and the panel shall operate under the rules of the legislative council.
As added by P.L.12-2005, SEC.3.



CHAPTER 8. ENVIRONMENTAL RULES BOARD

IC 13-13-8-2
Abolishes boards
Sec. 2. (a) The following entities are abolished on January 1, 2013:
(1) The air pollution control board (established by IC 13-17-2 before its repeal).
(2) The water pollution control board (established by IC 13-18-1 before its repeal).
(3) The solid waste management board (established by IC 13-19-2 before its repeal).
(b) All powers, duties, and liabilities are transferred from the entities abolished under subsection (a) to the environmental rules board established by section 3 of this chapter effective January 1, 2013.
(c) On and after January 1, 2013, a reference to an entity abolished under subsection (a) in a statute or rule shall be treated as a reference to the environmental rules board.
(d) The rules adopted by the entities abolished under subsection (a) shall be treated, administered, and implemented as follows:
(1) The rules adopted before January 1, 2013, by the air pollution control board abolished under subsection (a)(1):
(A) shall be treated as though the rules were adopted by the environmental rules board; and
(B) shall be administered and implemented by the air pollution control division of the department described in IC 13-13-3-2(1).
(2) The rules adopted before January 1, 2013, by the water pollution control board abolished under subsection (a)(2):
(A) shall be treated as though the rules were adopted by the environmental rules board; and
(B) shall be administered and implemented by the water pollution control division of the department described in IC 13-13-3-2(2).
(3) The rules adopted before January 1, 2013, by the solid waste management board abolished under subsection (a)(3):
(A) shall be treated as though the rules were adopted by the environmental rules board; and
(B) shall be administered and implemented by the solid waste management division of the department described in IC 13-13-3-2(3).
(e) A member of an entity abolished under subsection (a) may

serve until December 31, 2012. The initial members of the environmental rules board shall be appointed under section 4 of this chapter not later than December 31, 2012.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-3
Board established
Sec. 3. The environmental rules board is established as an independent board.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-4
Membership
Sec. 4. (a) The board consists of the following sixteen (16) members:
(1) The following ex officio members:
(A) The commissioner. The commissioner, or the commissioner's designee, serves as a nonvoting member of the board.
(B) The commissioner of the state department of health.
(C) The director of the department of natural resources.
(D) The lieutenant governor.
(E) The secretary of commerce or the secretary's designee.
(2) The following eleven (11) members, who shall be appointed by the governor based on recommendations from representative constituencies:
(A) One (1) representative of agriculture.
(B) One (1) representative of manufacturing.
(C) One (1) representative of environmental interests.
(D) One (1) representative of labor.
(E) One (1) representative of local government.
(F) One (1) representative of small business.
(G) One (1) health professional who holds a license to practice in Indiana.
(H) One (1) representative of the solid waste management industry.
(I) One (1) representative of a public utility that engages in the production and transmission of electricity.
(J) Two (2) representatives of the general public, who cannot qualify to sit on the board under any of the other clauses in this subdivision.
(b) An individual appointed under subsection (a)(2) must possess knowledge, experience, or education qualifying the individual to represent the constituency the individual is being recommended to represent.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-5
Technical representatives for ex officio members
Sec. 5. Except as provided in section 4(a)(1)(A) of this chapter,

an ex officio member of the board may designate in writing a technical representative to serve as a voting member of the board when the ex officio member is unable to attend a board meeting.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-6
Political party limitations
Sec. 6. Not more than six (6) of the appointed members of the board may be members of the same political party.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-7
Terms
Sec. 7. (a) An appointed member of the board serves a term of four (4) years.
(b) The term of each member of the board continues until a successor is appointed and qualified.
(c) If a vacancy occurs in the appointed membership of the board, the governor shall appoint a member not later than ninety (90) days after the vacancy occurs for the remainder of the unexpired term created by the vacancy. The board shall suspend the exercise of the board's duties if the vacancy has not been filled within ninety (90) days after the vacancy occurs.
(d) The governor may remove an appointed member of the board for cause. Cause includes the repeated failure to attend meetings.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-8
Compensation
Sec. 8. (a) Ex officio members of the board serve without additional compensation.
(b) Each appointed member of the board is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) The per diem salary and mileage reimbursement are valid claims against the department.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-9
Quorum
Sec. 9. Eight (8) members of the board, five (5) of whom must be appointed members of the board, constitute a quorum. A quorum must be present to transact business at a meeting of the board. Meetings of the board are subject to the public meeting requirements

under IC 5-14-1.5.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-10
Chairperson and vice chairperson
Sec. 10. The governor shall annually select:
(1) one (1) of the appointed members of the board to serve as chairperson; and
(2) another of the appointed members to serve as vice chairperson.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-11
Disclosure of conflicts of interest
Sec. 11. Each member of the board shall fully disclose any potential conflicts of interest relating to permits or enforcement orders under the:
(1) federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990;
(2) federal Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.);
(3) federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the federal Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. 9601 through 9675);
(4) federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
(5) federal Safe Drinking Water Act (42 U.S.C. 300f through 300j).
As added by P.L.133-2012, SEC.72.

IC 13-13-8-12
Technical secretary
Sec. 12. (a) The board shall select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as technical secretary of the board.
(b) Between meetings of the board, the department shall do the following:
(1) Handle correspondence.
(2) Make or arrange for investigations and surveys.
(3) Obtain, assemble, or prepare reports and data as directed by the board.
(c) The technical secretary shall review all materials prepared for the board by the department to make any necessary revisions. Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the technical secretary. The technical secretary is not a voting member of the board.
As added by P.L.133-2012, SEC.72.
IC 13-13-8-13
Legal counsel
Sec. 13. (a) The board may select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as legal counsel.
(b) The legal counsel shall do the following:
(1) Advise the board on legal matters or proceedings arising from the exercise of the board's duties.
(2) Review all materials prepared for the board by the department for legal accuracy and sufficiency and direct the department to make any necessary revisions.
(c) Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the legal counsel. The legal counsel is not a voting member of the board.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-14
Advisory committees
Sec. 14. The board may establish advisory committees for the purpose of giving advice on any matters pertaining to the business of the board. A member appointed to an advisory committee shall serve at the pleasure of the board and is not entitled to a salary, per diem, or reimbursement of expenses.
As added by P.L.133-2012, SEC.72.

IC 13-13-8-15
Rules
Sec. 15. The board shall adopt rules under IC 4-22-2 and IC 13-14-9 that are consistent with the purposes of this title.
As added by P.L.133-2012, SEC.72.






ARTICLE 14. POWERS AND DUTIES OF DEPARTMENT OF ENVIRONMENTAL MANAGEMENT AND BOARDS

CHAPTER 1. DUTIES OF DEPARTMENT

IC 13-14-1-3 Version a
Assurance of accomplishment of programs established
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. The department shall assure accomplishment of the comprehensive, long term programs established by the boards.
As added by P.L.1-1996, SEC.4.

IC 13-14-1-3 Version b
Assurance of accomplishment of programs established
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. The department shall assure accomplishment of the comprehensive, long term programs established by the board.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.73.

IC 13-14-1-4 Version a
Compliance with standards and rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. The department shall procure compliance with standards and rules adopted by the boards.
As added by P.L.1-1996, SEC.4.

IC 13-14-1-4 Version b
Compliance with standards and rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013. Sec. 4. The department shall procure compliance with standards and rules adopted by the board.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.74.

IC 13-14-1-5
Public awareness and participation
Sec. 5. The department shall develop and implement a program of public awareness and participation to assure maximum citizen involvement in the evolution and continuation of the environmental programs of the state.
As added by P.L.1-1996, SEC.4.

IC 13-14-1-6
Solid waste recycling and source reduction; educational programs
Sec. 6. (a) The department shall, in cooperation with other state agencies, establish programs to educate:
(1) students;
(2) consumers; and
(3) businesses;
about the benefits of solid waste recycling and source reduction.
(b) To implement the programs established under subsection (a), the department shall, subject to section 11.5 of this chapter, develop guidance documents and technical assistance programs.
As added by P.L.1-1996, SEC.4. Amended by P.L.261-1999, SEC.1.

IC 13-14-1-7 Version a
Proposed budget; preparation
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. The commissioner shall prepare the proposed budget of the department and the boards.
As added by P.L.1-1996, SEC.4.

IC 13-14-1-7 Version b
Proposed budget; preparation
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 7. The commissioner shall prepare the proposed budget of the department and the board.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.75.

IC 13-14-1-8 Version a
Financing structure; proposal
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 8. The commissioner may propose financing a structure to the boards.
As added by P.L.1-1996, SEC.4.

IC 13-14-1-8 Version b Financing structure; proposal
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 8. The commissioner may propose financing a structure to the board.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.76.

IC 13-14-1-9 Version a
Permits, licenses, orders, and variances; issuance
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 9. (a) The commissioner shall issue permits, licenses, orders, and variances as authorized by:
(1) this title;
(2) other statutes; and
(3) rules of the boards.
(b) If the commissioner is notified by the department of state revenue that a person is on the most recent tax warrant list, the commissioner may not issue a permit or license to the applicant until:
(1) the applicant provides a statement to the commissioner from the department of state revenue indicating that the applicant's tax warrant has been satisfied; or
(2) the commissioner receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.1-1996, SEC.4. Amended by P.L.172-2011, SEC.113.

IC 13-14-1-9 Version b
Permits, licenses, orders, and variances; issuance
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 9. (a) The commissioner shall issue permits, licenses, orders, and variances as authorized by:
(1) this title;
(2) other statutes; and
(3) rules of the board.
(b) If the commissioner is notified by the department of state revenue that a person is on the most recent tax warrant list, the commissioner may not issue a permit or license to the applicant until:
(1) the applicant provides a statement to the commissioner from the department of state revenue indicating that the applicant's tax warrant has been satisfied; or
(2) the commissioner receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.1-1996, SEC.4. Amended by P.L.172-2011, SEC.113; P.L.133-2012, SEC.77.

IC 13-14-1-10
Programs and facilities; assistance to local units
Sec. 10. The department shall encourage and assist units of local

government in developing programs and facilities for the following:
(1) Air, water, radiation, odor, and noise pollution control.
(2) Wastewater treatment.
(3) Water resource development.
(4) Solid waste management.
As added by P.L.1-1996, SEC.4.

IC 13-14-1-11
Operating policies
Sec. 11. The department shall follow the operating policies established in rules adopted by the boards.
As added by P.L.1-1996, SEC.4.

IC 13-14-1-11.5
Use by department of policy or statement; presentation to appropriate board; public dissemination
Sec. 11.5. (a) If the department proposes to utilize a policy or statement that:
(1) interprets, supplements, or implements a statute or rule;
(2) has not been adopted in compliance with IC 4-22-2;
(3) is not intended by the department to have the effect of law; and
(4) is not related solely to internal department organization;
the proposed policy or statement may not be put into effect until the requirements of subsection (b) have been met.
(b) The department shall present the proposed policy or statement under subsection (a) to the appropriate board. At least forty-five (45) days before the presentation, the department shall make available to the public, including posting on the department's web site:
(1) the proposed policy or statement;
(2) information on the availability for public inspection of all materials relied upon by the department in the development of the proposed policy or statement, including, if applicable:
(A) health criteria;
(B) analytical methods;
(C) treatment technology;
(D) economic impact data;
(E) environmental assessment data; and
(F) other background data;
(3) the date, time, and location of the presentation under this subsection to the appropriate board; and
(4) information regarding the opportunity for a person to comment to the department and the appropriate board on the proposed policy or statement before or at the time of the presentation under this subsection.
The department shall provide to the appropriate board at the time of the presentation under this subsection a copy of all comments made by a person under subdivision (4). The proposed policy or statement may not be put into effect until thirty (30) days after the policy or statement is presented to the appropriate board. (c) If the department utilizes a policy or statement described in subsection (a), the department shall distribute:
(1) two (2) copies of the policy or statement to the publisher of the Indiana Register for publication in the Indiana Register; and
(2) the copies required under IC 4-23-7.1-26 to the Indiana library and historical department.
(d) The department shall:
(1) maintain a current list of all department policies and statements described in subsection (a) that the department may use in the department's external affairs; and
(2) update the list at least one (1) time each month.
(e) The department shall include the following information on the list described in subsection (d) for each policy or statement:
(1) The title of the policy or statement.
(2) The identification number of the policy or statement.
(3) The date the policy or statement was originally adopted.
(4) The date the policy or statement was last revised.
(5) A reference to all other policies or statements described in subsection (a) that are repealed or amended by the policy or statement.
(6) A brief description of the subject matter of the policy or statement.
(f) At least one (1) time every three (3) months, the department shall distribute two (2) copies of the list maintained and updated under subsection (d) to the following:
(1) The publisher of the Indiana Register.
(2) The Indiana library and historical department.
As added by P.L.127-1996, SEC.1. Amended by P.L.261-1999, SEC.2; P.L.240-2003, SEC.3.

IC 13-14-1-12 Version a
Enforcement of rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 12. The commissioner shall enforce rules consistent with the purposes of:
(1) air pollution control laws;
(2) water pollution control laws;
(3) IC 13-18-9;
(4) IC 13-18-10;
(5) IC 13-19-2;
(6) IC 13-19-3; and
(7) IC 36-9-30.
As added by P.L.1-1996, SEC.4.

IC 13-14-1-12 Version b
Enforcement of rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 12. The commissioner shall enforce rules consistent with the

purposes of:
(1) air pollution control laws;
(2) water pollution control laws;
(3) IC 13-18-9;
(4) IC 13-18-10;
(5) IC 13-19-3; and
(6) IC 36-9-30.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.78.

IC 13-14-1-13
Monitoring and reporting requirements
Sec. 13. The commissioner shall establish and administer monitoring and reporting requirements as necessary to carry out the duties and to exercise the powers provided in the following:
(1) Air pollution control laws.
(2) Water pollution control laws.
(3) Environmental management laws.
As added by P.L.1-1996, SEC.4.

IC 13-14-1-14
Information clearinghouses; public education programs; other actions
Sec. 14. The department shall do the following:
(1) Develop and maintain an information clearinghouse on the following subjects:
(A) Source separation.
(B) Recycling.
(C) Composting.
(D) Solid waste minimization.
(E) Solid waste reduction.
(F) Hazardous waste minimization.
(G) Hazardous waste reduction.
(2) Assist in the development and implementation of public education programs on:
(A) source separation;
(B) recycling;
(C) composting;
(D) solid waste reduction;
(E) solid waste minimization;
(F) hazardous waste minimization;
(G) hazardous waste reduction; and
(H) other alternatives to final disposal in landfills.
(3) Take action in any other matter involving:
(A) solid waste minimization;
(B) solid waste reduction;
(C) hazardous waste minimization; or
(D) hazardous waste reduction;
as directed by the commissioner.
As added by P.L.1-1996, SEC.4.
IC 13-14-1-15
Certified inspectors and cleaners; list; adoption of rules
Sec. 15. (a) The department shall maintain a list of persons certified to inspect and clean property that is polluted by a contaminant. The list may specifically note persons with particular expertise or experience in the inspection or cleanup of property contaminated by chemicals used in the illegal manufacture of a controlled substance (as defined in IC 35-48-1-9) or by waste produced from the illegal manufacture of a controlled substance.
(b) The department may specify by rule that a person who meets certain qualifications prescribed by the department is a person certified to inspect and clean property that is polluted by a contaminant.
(c) The department shall adopt rules under IC 4-22-2:
(1) to implement this section; and
(2) concerning the inspection and remediation of contaminated property.
As added by P.L.192-2005, SEC.6.

IC 13-14-1-16
Board abolished; transfer of powers
Sec. 16. The clean manufacturing technology board established by IC 13-27.5 (repealed) is abolished. All powers, duties, assets, and liabilities of the clean manufacturing technology board are transferred to the department.
As added by P.L.37-2012, SEC.19.



CHAPTER 2. POWERS OF DEPARTMENT

IC 13-14-2-2 Version a
Entry upon private or public property for inspection by agent
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2. The department may have a designated agent, upon presentation of proper credentials, enter upon private or public property to inspect for and investigate possible violations of any of the following:
(1) Air pollution control laws.
(2) Water pollution control laws.
(3) Environmental management laws.
(4) IC 13-18-9.
(5) IC 13-18-10.
(6) IC 13-19-2.
(7) IC 13-19-3.
(8) Any rule adopted by one (1) of the boards.
As added by P.L.1-1996, SEC.4.

IC 13-14-2-2 Version b
Entry upon private or public property for inspection by agent
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2. The department may have a designated agent, upon presentation of proper credentials, enter upon private or public property to inspect for and investigate possible violations of any of the following:
(1) Air pollution control laws.
(2) Water pollution control laws.
(3) Environmental management laws.
(4) IC 13-18-9.
(5) IC 13-18-10.
(6) IC 13-19-3.
(7) Any rule adopted by the board.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.79.

IC 13-14-2-3 Version a
Department to represent state in all matters pertaining to environmental protection Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. The department may do the following:
(1) Represent the state in all matters pertaining to plans, procedures, or negotiations for interstate compacts or other governmental arrangements for environmental protection.
(2) Conduct, convoke, attend, or participate in official or unofficial conferences or hearings within or outside Indiana concerning any matter within the scope of the power and duties of the boards or the department.
As added by P.L.1-1996, SEC.4.

IC 13-14-2-3 Version b
Department to represent state in all matters pertaining to environmental protection
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. The department may do the following:
(1) Represent the state in all matters pertaining to plans, procedures, or negotiations for interstate compacts or other governmental arrangements for environmental protection.
(2) Conduct, convoke, attend, or participate in official or unofficial conferences or hearings within or outside Indiana concerning any matter within the scope of the power and duties of the board or the department.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.80.

IC 13-14-2-4
Acceptance of gifts or other funds
Sec. 4. The department may accept and receive, on behalf of the state, any gifts or other money made available to the state from any source for purposes of:
(1) this title; or
(2) other environmental protection activities, surveys, or programs.
As added by P.L.1-1996, SEC.4.

IC 13-14-2-5
Contract for legal, professional, and other services
Sec. 5. The commissioner may employ or contract for the legal, professional, and other personnel and assistance that is necessary for the efficient performance of duties imposed by this title.
As added by P.L.1-1996, SEC.4.

IC 13-14-2-6 Version a
Court actions by commissioner
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. Except as provided in IC 13-14-6, the commissioner may proceed in court, by appropriate action, to: (1) enforce any final order of the commissioner or of one (1) of the boards;
(2) collect any penalties or fees;
(3) procure or secure compliance with this title or any other law that the department has the duty or power to enforce;
(4) procure compliance with any standard or rule of one (1) of the boards;
(5) enforce a restrictive covenant (as defined in IC 13-11-2-193.5) in accordance with the terms of the covenant if the covenant is:
(A) executed before July 1, 2009;
(B) approved by the commissioner; and
(C) created in connection with any:
(i) remediation;
(ii) closure;
(iii) cleanup;
(iv) corrective action; or
(v) determination exercising enforcement discretion or of no further action being required;
approved by the department under this title; or
(6) enforce a restrictive covenant (as defined in IC 13-11-2-193.5) in accordance with the terms of the covenant if the covenant is:
(A) executed after June 30, 2009; and
(B) created in connection with any of the following approved by the department under this title:
(i) A remediation.
(ii) A closure.
(iii) A cleanup.
(iv) A corrective action.
(v) A determination exercising enforcement discretion or of no further action being required.
As added by P.L.1-1996, SEC.4. Amended by P.L.61-2001, SEC.1; P.L.78-2009, SEC.10.

IC 13-14-2-6 Version b
Court actions by commissioner
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. Except as provided in IC 13-14-6, the commissioner may proceed in court, by appropriate action, to:
(1) enforce any final order of the commissioner or the board;
(2) collect any penalties or fees;
(3) procure or secure compliance with this title or any other law that the department has the duty or power to enforce;
(4) procure compliance with any standard or rule of the board;
(5) enforce a restrictive covenant (as defined in IC 13-11-2-193.5) in accordance with the terms of the covenant if the covenant is:
(A) executed before July 1, 2009; (B) approved by the commissioner; and
(C) created in connection with any:
(i) remediation;
(ii) closure;
(iii) cleanup;
(iv) corrective action; or
(v) determination exercising enforcement discretion or of no further action being required;
approved by the department under this title; or
(6) enforce a restrictive covenant (as defined in IC 13-11-2-193.5) in accordance with the terms of the covenant if the covenant is:
(A) executed after June 30, 2009; and
(B) created in connection with any of the following approved by the department under this title:
(i) A remediation.
(ii) A closure.
(iii) A cleanup.
(iv) A corrective action.
(v) A determination exercising enforcement discretion or of no further action being required.
As added by P.L.1-1996, SEC.4. Amended by P.L.61-2001, SEC.1; P.L.78-2009, SEC.10; P.L.133-2012, SEC.81.

IC 13-14-2-7
Orders to secure compliance; civil penalties
Sec. 7. Except as provided in IC 13-14-6, the commissioner may issue orders to:
(1) secure compliance with:
(A) this title; or
(B) any applicable rule of a board; and
(2) assess civil penalties.
As added by P.L.1-1996, SEC.4.

IC 13-14-2-8
Certain restrictive covenants not subject to department approval; department review and action on certain activities and land use restrictions
Sec. 8. (a) Subject to subsection (b), a restrictive covenant executed after June 30, 2009, is not subject to approval by the department.
(b) The department shall:
(1) review; and
(2) approve, disapprove, or partially approve and partially disapprove;
activities and land use restrictions described in IC 13-11-2-193.5(2) that are proposed as part of a remediation, closure, cleanup, corrective action, or determination exercising enforcement discretion or of no further action being required to be included in a restrictive covenant. As added by P.L.78-2009, SEC.11. Amended by P.L.1-2010, SEC.61.



CHAPTER 3. PLANS FOR LOCAL FACILITIES AND STANDARDS

IC 13-14-3-2
Local governmental units; minimum standards
Sec. 2. Each facility or standard of a local governmental unit must meet the minimum state requirements or standards established by the appropriate board.
As added by P.L.1-1996, SEC.4.

IC 13-14-3-3
Local governmental units; hearings; orders
Sec. 3. (a) If the commissioner finds that the local governmental units have not developed plans that provide for adequate:
(1) water supply;
(2) air, water, or wastewater treatment; or
(3) solid waste disposal facilities;
the department may hold a public hearing.
(b) If the facts support the conclusion, the department may order the affected local governmental units to proceed to form regional water, sewage, air, or solid waste districts that are necessary under IC 13-26.
As added by P.L.1-1996, SEC.4.



CHAPTER 4. NOTICE TO DEPARTMENT OF PLANS AND PROGRAMS AFFECTING THE ENVIRONMENT

IC 13-14-4-2
Federal loans and grants
Sec. 2. (a) Each:
(1) unit of local government referred to in IC 13-11-2-158;
(2) state agency; or
(3) interstate agency;
that makes an application for loans or grants under the federal statutes that relates to any program that affects or would affect the environment of Indiana shall notify the department in writing of the application before making the application.
(b) The department may, if the department is a party, participate in all proceedings for the grant.
As added by P.L.1-1996, SEC.4.

IC 13-14-4-3 Version a
Technical or monitoring program reports
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. (a) Each person:
(1) discharging; or
(2) proposing to discharge or emit;
contaminants that could affect environmental quality shall furnish to the department the reasonable technical or monitoring program reports that the boards specify by rule.
(b) An affidavit of the responsible officer or person in charge of the operation involved must accompany each report.
As added by P.L.1-1996, SEC.4.

IC 13-14-4-3 Version b
Technical or monitoring program reports
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. (a) Each person:
(1) discharging; or (2) proposing to discharge or emit;
contaminants that could affect environmental quality shall furnish to the department the reasonable technical or monitoring program reports that the board specifies by rule.
(b) An affidavit of the responsible officer or person in charge of the operation involved must accompany each report.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.82.



CHAPTER 5. INSPECTIONS

IC 13-14-5-2
Notice and oral report to property owners
Sec. 2. Except as provided in section 3 of this chapter, the designated agent of the department conducting the inspection must provide the property owner with the following:
(1) Before completing an inspection of property under IC 13-14-2-2, an oral report of the inspection that includes any specific matters discovered during the inspection that the designated agent of the department believes may be a violation of a law or of a permit issued by the department.
(2) Not later than forty-five (45) calendar days after the inspection, a written summary of the oral report given under subdivision (1).
As added by P.L.1-1996, SEC.4.

IC 13-14-5-3
Written summary instead of oral report
Sec. 3. If the designated agent of the department completes the inspection at a time when the property owner is not available to receive an oral report under section 2 of this chapter, the designated agent shall mail a written summary of the inspection by certified mail, return receipt requested, to the property owner not later than forty-five (45) calendar days following the inspection.
As added by P.L.1-1996, SEC.4.

IC 13-14-5-4
Permitted omissions from oral reports and written summaries
Sec. 4. A designated agent of the department is not required to include in an oral report or in a written summary:
(1) a matter that is not evident to the designated agent at the time of the designated agent's inspection; or
(2) any fact that indicates or evidences an intentional, a knowing, or a reckless violation of:
(A) this title;
(B) a rule or standard adopted by a board; or
(C) any determination, permit, or order made or issued by the commissioner under this title or any other law.
As added by P.L.1-1996, SEC.4.

IC 13-14-5-5 Version a
Rules Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. The boards shall adopt rules under IC 4-22-2 to administer this chapter and IC 13-30-7.
As added by P.L.1-1996, SEC.4.

IC 13-14-5-5 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. The board shall adopt rules under IC 4-22-2 and IC 13-14-9 to administer this chapter and IC 13-30-7.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.83.

IC 13-14-5-6
Information presented by property owner
Sec. 6. (a) The property owner may provide information in response to any of the following:
(1) An oral report provided under section 2 of this chapter.
(2) A written summary provided under section 2 or 3 of this chapter.
(3) Questions raised during the inspection visit.
(b) The department shall review and consider any information presented by the property owner under subsection (a). The department shall append any written information provided under subsection (a) to the inspection report and include the written information in the public file.
As added by P.L.30-1999, SEC.4.



CHAPTER 6. LIMITATIONS OF ACTION; ADMINISTRATIVE PROCEEDINGS

IC 13-14-6-2
Limitation of actions
Sec. 2. A department enforcement action must commence by issuing a notice of violation under IC 13-30-3-3 not more than three (3) years after the date the department discovers:
(1) the event; or
(2) the last of a series of events;
that serves as the basis of the department's authority to conduct the enforcement action.
As added by P.L.1-1996, SEC.4.

IC 13-14-6-3
Void actions
Sec. 3. A department enforcement action commenced after the time set forth in section 2 of this chapter is void.
As added by P.L.1-1996, SEC.4.



CHAPTER 7. ASSIGNMENT OF RULEMAKING AUTHORITY

IC 13-14-7-1 Version b
Assignment of rulemaking authority to boards
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The:
(1) governor may assign to the board the adoption of rules in any area not provided for by law as of September 1, 1985; or
(2) board may directly exercise that power until a specific agency for the exercise of the power is created.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.84.



CHAPTER 8. RULES AND STANDARDS

IC 13-14-8-1 Version a
Adoption or modification of rules and standards
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 1. The boards may:
(1) adopt;
(2) repeal;
(3) rescind; or
(4) amend;
rules and standards by proceeding in the manner prescribed in IC 4-22-2 and IC 13-14-9.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-1 Version b
Adoption or modification of rules and standards
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The board may:
(1) adopt;
(2) repeal;
(3) rescind; or
(4) amend;
rules and standards by proceeding in the manner prescribed in IC 4-22-2 and IC 13-14-9.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.85.

IC 13-14-8-2 Version a
Proposal for adoption or modification of rules and standards
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2. (a) The department may propose to the boards the:
(1) adoption;
(2) repeal;
(3) rescission; or
(4) amendment;
of any rule or standard.
(b) The rules proposed by the department must be adopted by the

appropriate board under IC 4-22-2 and IC 13-14-9 before the rules become effective.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-2 Version b
Proposal for adoption or modification of rules and standards
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2. (a) The department may propose to the board the:
(1) adoption;
(2) repeal;
(3) rescission; or
(4) amendment;
of any rule or standard.
(b) The rules proposed by the department must be adopted by the board under IC 4-22-2 and IC 13-14-9 before the rules become effective.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.86.

IC 13-14-8-3
Scope
Sec. 3. A rule or standard adopted by a board may:
(1) make different provisions as required by varying circumstances and conditions for different contaminant sources and for different geographical areas;
(2) be made applicable to sources outside Indiana that:
(A) are causing;
(B) are contributing to; or
(C) could cause or contribute to;
environmental pollution in Indiana; and
(3) make provision for abatement standards and procedures:
(A) concerning occurrences, emergencies, or pollution; or
(B) on other short term conditions constituting an acute danger to health or to the environment.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-4
Considerations in adoption
Sec. 4. In adopting rules and establishing standards, a board shall take into account the following:
(1) All existing physical conditions and the character of the area affected.
(2) Past, present, and probable future uses of the area, including the character of the uses of surrounding areas.
(3) Zoning classifications.
(4) The nature of the existing air quality or existing water quality, as appropriate.
(5) Technical feasibility, including the quality conditions that could reasonably be achieved through coordinated control of all factors affecting the quality. (6) Economic reasonableness of measuring or reducing any particular type of pollution.
(7) The right of all persons to an environment sufficiently uncontaminated as not to be injurious to:
(A) human, plant, animal, or aquatic life; or
(B) the reasonable enjoyment of life and property.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-5 Version a
Proposals for rule
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. (a) Any person may present written proposals for the adoption, amendment, or repeal of a rule by one (1) of the boards. A proposal presented under this section must be:
(1) supported by a statement of reasons; and
(2) accompanied by a petition signed by at least two hundred (200) persons.
(b) If the board with rulemaking authority in the subject area to which the rule pertains finds that the proposal:
(1) is not plainly devoid of merit; and
(2) does not deal with a subject on which a hearing was held within the previous six (6) months of the submission of the proposal;
the board shall give notice and hold a hearing on the proposal.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-5 Version b
Proposals for rule
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. (a) Any person may present written proposals for the adoption, amendment, or repeal of a rule by the board. A proposal presented under this section must be:
(1) supported by a statement of reasons; and
(2) accompanied by a petition signed by at least two hundred (200) persons.
(b) If the board finds that the proposal:
(1) is not plainly devoid of merit; and
(2) does not deal with a subject on which a hearing was held within the previous six (6) months of the submission of the proposal;
the board shall give notice and hold a hearing on the proposal.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.87.

IC 13-14-8-6
Hearings
Sec. 6. (a) Each hearing on a proposed rule must be open to the public, and a reasonable opportunity to be heard with respect to the subject of a hearing shall be afforded to any person. (b) All testimony taken at a hearing shall be recorded. The transcript of the hearing and any written submissions to the board at the hearing shall be open to public inspection, and copies of the transcript and written submissions shall be made available to any person upon payment of the cost of reproducing the original.
(c) A person who:
(1) is heard or represented at a hearing; or
(2) requests notice;
shall be given written notice of the action of the board with respect to the subject of the hearing.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-7 Version a
Duties of board
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. (a) Without limiting the generality of the regulatory authority of the boards under this title, the appropriate board may adopt rules under IC 4-22-2 and IC 13-14-9 prescribing the following:
(1) Standards or requirements for discharge or emission specifying the maximum permissible short term and long term concentrations of various contaminants of the air, water, or land.
(2) Procedures for the administration of a system of permits for:
(A) the discharge of any contaminants;
(B) the construction, installation, or modification of any:
(i) facility;
(ii) equipment; or
(iii) device;
that may be designed to control or prevent pollution; or
(C) the operation of any:
(i) facility;
(ii) equipment; or
(iii) device;
to control or to prevent pollution.
(3) Standards and conditions for the use of any fuel or vehicle determined to constitute an air pollution hazard.
(4) Standards for the filling or sealing of abandoned:
(A) water wells;
(B) water holes; and
(C) drainage holes;
to protect ground water against contamination.
(5) Alert criteria and abatement standards for pollution episodes or emergencies constituting an acute danger to health or to the environment, including priority lists for terminating activities that contribute to the hazard, whether or not the activities would meet all discharge requirements of the board under normal conditions.
(6) Requirements and procedures for the inspection of any

equipment, facility, vehicle, vessel, or aircraft that may cause or contribute to pollution.
(7) Requirements and standards for equipment and procedures for:
(A) monitoring contaminant discharges at their sources;
(B) the collection of samples; and
(C) the collection, reporting, and retention, in accordance with record retention schedules adopted under IC 5-15-5.1, of data resulting from that monitoring.
(8) Standards or requirements to control:
(A) the discharge; or
(B) the pretreatment;
of contaminants introduced or discharged into publicly owned treatment works.
(b) If the solid waste management board or air pollution control board is required to adopt new rules or amend existing rules to implement an amendment to the federal Resource Conservation and Recovery Act or an amendment to or addition of a National Emission Standard for Hazardous Air Pollutants under the federal Clean Air Act, the board shall adopt the new rules or amend the existing rules not more than nine (9) months after the date the federal law becomes effective. This subsection does not limit a board's authority to amend at any time the rules adopted under this subsection.
As added by P.L.1-1996, SEC.4. Amended by P.L.123-1996, SEC.10.

IC 13-14-8-7 Version b
Duties of board
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 7. (a) Without limiting the generality of the regulatory authority of the board under this title, the board may adopt rules under IC 4-22-2 and IC 13-14-9 prescribing the following:
(1) Standards or requirements for discharge or emission specifying the maximum permissible short term and long term concentrations of various contaminants of the air, water, or land.
(2) Procedures for the administration of a system of permits for:
(A) the discharge of any contaminants;
(B) the construction, installation, or modification of any:
(i) facility;
(ii) equipment; or
(iii) device;
that may be designed to control or prevent pollution; or
(C) the operation of any:
(i) facility;
(ii) equipment; or
(iii) device;
to control or to prevent pollution.
(3) Standards and conditions for the use of any fuel or vehicle determined to constitute an air pollution hazard. (4) Standards for the filling or sealing of abandoned:
(A) water wells;
(B) water holes; and
(C) drainage holes;
to protect ground water against contamination.
(5) Alert criteria and abatement standards for pollution episodes or emergencies constituting an acute danger to health or to the environment, including priority lists for terminating activities that contribute to the hazard, whether or not the activities would meet all discharge requirements of the board under normal conditions.
(6) Requirements and procedures for the inspection of any equipment, facility, vehicle, vessel, or aircraft that may cause or contribute to pollution.
(7) Requirements and standards for equipment and procedures for:
(A) monitoring contaminant discharges at their sources;
(B) the collection of samples; and
(C) the collection, reporting, and retention, in accordance with record retention schedules adopted under IC 5-15-5.1, of data resulting from that monitoring.
(8) Standards or requirements to control:
(A) the discharge; or
(B) the pretreatment;
of contaminants introduced or discharged into publicly owned treatment works.
(b) If the board is required to adopt new rules or amend existing rules to implement an amendment to the federal Resource Conservation and Recovery Act or an amendment to or addition of a National Emission Standard for Hazardous Air Pollutants under the federal Clean Air Act, the board shall adopt the new rules or amend the existing rules not more than nine (9) months after the date the federal law becomes effective. This subsection does not limit the board's authority to amend at any time the rules adopted under this subsection.
As added by P.L.1-1996, SEC.4. Amended by P.L.123-1996, SEC.10; P.L.133-2012, SEC.88.

IC 13-14-8-8
Variance from rules
Sec. 8. (a) Except as provided in section 9 of this chapter, if a person who is affected by a rule adopted by a board believes that the imposition of the rule would impose an undue hardship or burden upon the person, the person may apply to the commissioner for a variance from the rule.
(b) The commissioner may hold a public hearing on an application submitted under subsection (a).
(c) If the commissioner determines that immediate compliance with the rule would impose an undue hardship or burden upon the applicant, the commissioner, except as provided in section 9 of this

chapter, may grant a variance from the rule for any period not exceeding one (1) year.
(d) Upon the request of an applicant, the commissioner may renew an expired variance if the commissioner determines that compliance with the rule would continue to impose an undue hardship or burden upon the applicant. Except as provided in section 9 of this chapter, each renewal may be granted for a period not exceeding one (1) year.
As added by P.L.1-1996, SEC.4. Amended by P.L.231-2003, SEC.1.

IC 13-14-8-9
Criteria for variance from water quality standards; pollutant minimization plan; duration of variance; renewal
Sec. 9. (a) A variance from a water quality standard that is at least in part the basis of a National Pollutant Discharge Elimination System (NPDES) permit issued under this title must meet the conditions specified in:
(1) 40 CFR Part 132, Appendix F, Procedure 2.C; and
(2) rules adopted by the board.
(b) A variance application must contain a pollutant minimization plan specific to the pollutant for which the variance is requested. With respect to a variance relating to an NPDES permit for a combined sewer overflow discharge, this subsection is satisfied if the NPDES permit holder has prepared a long term control plan and is implementing the nine (9) minimum controls pursuant to:
(1) 33 U.S.C. 1342(q); and
(2) 59 FR 18688.
(c) Subject to subsection (d), a variance described in subsection (a) may be granted for a period not to exceed the term of the NPDES permit affected by the variance.
(d) If an NPDES permit remains in effect beyond its stated term under IC 13-15-3-6, a variance described in subsection (a) remains in effect for as long as the NPDES permit requirements affected by the variance are in effect.
(e) A variance described in subsection (a) may be renewed each time the NPDES permit affected by the variance is renewed if the conditions of subsections (a) and (b) continue to be met.
As added by P.L.1-1996, SEC.4. Amended by P.L.231-2003, SEC.2; P.L.54-2005, SEC.1.

IC 13-14-8-10
Undue hardship; criteria
Sec. 10. A board may adopt rules under IC 4-22-2 to specify the following with respect to any of the board's rules:
(1) Criteria to define what constitutes an undue hardship or burden, as used in section 8 of this chapter, for the purposes of that rule.
(2) Procedures for making determinations on applications for variances from that rule.
As added by P.L.1-1996, SEC.4.
IC 13-14-8-11
Appeals
Sec. 11. (a) A person affected by a decision of the commissioner under sections 8 and 9 of this chapter may, within fifteen (15) days after receipt of notice of the decision, appeal the decision to the office of environmental adjudication. All proceedings under this section to appeal the commissioner's decision are governed by IC 4-21.5.
(b) The commissioner's decision to grant a variance does not take effect until available administrative remedies are exhausted.
As added by P.L.1-1996, SEC.4. Amended by P.L.25-1997, SEC.4.

IC 13-14-8-11.5
Site-specific limitation for NPDES permit; application process and criteria
Sec. 11.5. (a) The department shall prepare and publish in the Indiana Register guidance on the application process and criteria for obtaining a site-specific limitation for a National Pollutant Discharge Elimination System (NPDES) permit. Criteria to be considered must include wet weather events, water effects ratio, and other site-specific considerations as determined by the department. Water effects ratio shall be the ratio of the aquatic toxicity of a parameter in the water of the receiving stream compared to the aquatic toxicity of the parameter in the laboratory water used to determine the standard.
(b) Beginning January 1, 1997, the department shall review any application and make a preliminary determination for a site-specific limitation not later than one hundred eighty (180) days after receipt of the application. The department may request additional information necessary to make the preliminary determination consistent with the guidance published under subsection (a). The one hundred eighty (180) day period does not include any days between the date the department requests additional information and the date the additional information is received by the department.
(c) The final determination on a site-specific limitation will be part of the NPDES permit decision under 327 IAC 5.
(d) If the agency does not issue a preliminary determination within the one hundred eighty (180) days provided for in subsection (b), the applicant may require that the department hire a qualified outside consultant to prepare the preliminary determination as expeditiously as possible.
(e) The department and the applicant may agree to extend the one hundred eighty (180) day period provided for in subsection (b).
As added by P.L.123-1996, SEC.3.

IC 13-14-8-11.6
Permits for modification or construction of water pollution facility
Sec. 11.6. (a) A discharger is not required to obtain a state permit for the modification or construction of a water pollution treatment or control facility if the discharger has an effective: (1) National Pollutant Discharge Elimination System (NPDES) industrial permit for direct discharges to surface water; or
(2) industrial waste pretreatment permit not issued by the department for discharges to a publicly owned treatment works.
(b) If a modification is for the treatment or control of any new influent pollutant or increased levels of any existing pollutant, within thirty (30) days after commencement of operation, the discharger shall file with the department a notice of installation for the additional pollutant control equipment and a design summary of any modifications.
(c) The water pollution control board shall adopt a general permit rule for the approval of sanitary collection system plans, lift station plans, and force main plans.
As added by P.L.72-1999, SEC.2.



CHAPTER 9. RULEMAKING PROCEDURES

IC 13-14-9-1 Version a
Applicability of chapter
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 1. (a) Except as provided in sections 8 and 14 of this chapter, this chapter applies to the following:
(1) A board.
(2) The underground storage tank financial assurance board established by IC 13-23-11-1.
(b) In addition to the requirements of IC 4-22-2 and IC 13-14-8, a board may not adopt a rule except in accordance with this chapter.
As added by P.L.1-1996, SEC.4. Amended by P.L.100-2006, SEC.7; P.L.204-2007, SEC.11.

IC 13-14-9-1 Version b
Applicability of chapter
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. (a) Except as provided in sections 8 and 14 of this chapter, this chapter applies to the following:
(1) The board.
(2) The underground storage tank financial assurance board established by IC 13-23-11-1.
(b) In addition to the requirements of IC 4-22-2 and IC 13-14-8, a board may not adopt a rule except in accordance with this chapter.
As added by P.L.1-1996, SEC.4. Amended by P.L.100-2006, SEC.7; P.L.204-2007, SEC.11; P.L.133-2012, SEC.89.

IC 13-14-9-2
Public comment periods
Sec. 2. Except as provided in sections 4.5, 7, 8, and 14 of this chapter, a board may not adopt a rule under this chapter until the board has conducted at least two (2) public comment periods, each of which must be at least thirty (30) days in length.
As added by P.L.1-1996, SEC.4. Amended by P.L.130-1997, SEC.1; P.L.159-2011, SEC.14.

IC 13-14-9-3 First public comment period; notice
Revisor's Note: P.L.240-2003, SEC.4 (which was effective 7-1-2003 until 4-25-2005) was printed in the 2003 Supplement but was incorrectly omitted from the printing of the 2004 Edition of the Indiana Code.
Sec. 3. (a) Except as provided in subsection (b), the department shall provide notice in the Indiana Register of the first public comment period required by section 2 of this chapter. A notice provided under this section must do the following:
(1) Identify the authority under which the proposed rule is to be adopted.
(2) Describe the subject matter and the basic purpose of the proposed rule. The description required by this subdivision must:
(A) list all alternatives being considered by the department at the time of the notice;
(B) state whether each alternative listed under clause (A) creates:
(i) a restriction or requirement more stringent than a restriction or requirement imposed under federal law; or
(ii) a restriction or requirement in a subject area in which federal law does not impose restrictions or requirements;
(C) state the extent to which each alternative listed under clause (A) differs from federal law;
(D) include any information known to the department about the potential fiscal impact of each alternative under clause (A) that creates:
(i) a restriction or requirement more stringent than a restriction or requirement imposed under federal law; or
(ii) a restriction or requirement in a subject area in which federal law does not impose restrictions or requirements; and
(E) set forth the basis for each alternative listed under clause (A).
(3) Describe the relevant statutory or regulatory requirements or restrictions relating to the subject matter of the proposed rule that exist before the adoption of the proposed rule.
(4) Request the submission of alternative ways to achieve the purpose of the proposed rule.
(5) Request the submission of comments, including suggestions of specific language for the proposed rule.
(6) Include a detailed statement of the issue to be addressed by adoption of the proposed rule.
(b) This section does not apply to rules adopted under IC 13-18-22-2, IC 13-18-22-3, or IC 13-18-22-4.
(c) The notice required under subsection (a) shall be published electronically in the Indiana Register under procedures established by the publisher.
As added by P.L.1-1996, SEC.4. Amended by P.L.130-1997, SEC.2; P.L.240-2003, SEC.4; P.L.282-2003, SEC.35; P.L.2-2005, SEC.54;

P.L.215-2005, SEC.16; P.L.1-2006, SEC.200; P.L.100-2006, SEC.8.

IC 13-14-9-4
Second public comment period; notice
Sec. 4. (a) The department shall provide notice in the Indiana Register of the second public comment period required by section 2 of this chapter. A notice provided under this section must do the following:
(1) Contain the full text of the proposed rule, to the extent required under IC 4-22-2-24(c).
(2) Contain a summary of the response of the department to written comments submitted under section 3 of this chapter during the first public comment period.
(3) Request the submission of comments, including suggestions of specific amendments to the language contained in the proposed rule.
(4) Contain the full text of the commissioner's written findings under section 7 of this chapter, if applicable.
(5) Identify each element of the proposed rule that imposes a restriction or requirement on persons to whom the proposed rule applies that:
(A) is more stringent than a restriction or requirement imposed under federal law; or
(B) applies in a subject area in which federal law does not impose a restriction or requirement.
(6) With respect to each element identified under subdivision (5), identify:
(A) the environmental circumstance or hazard that dictates the imposition of the proposed restriction or requirement to protect human health and the environment;
(B) examples in which federal law is inadequate to provide the protection referred to in clause (A); and
(C) the:
(i) estimated fiscal impact; and
(ii) expected benefits;
based on the extent to which the proposed rule is more stringent than the restrictions or requirements of federal law, or on the creation of restrictions or requirements in a subject area in which federal law does not impose restrictions or requirements.
(7) For any element of the proposed rule that imposes a restriction or requirement that is more stringent than a restriction or requirement imposed under federal law or that applies in a subject area in which federal law does not impose restrictions or requirements, describe the availability for public inspection of all materials relied upon by the department in the development of the proposed rule, including, if applicable:
(A) health criteria;
(B) analytical methods;
(C) treatment technology; (D) economic impact data;
(E) environmental assessment data;
(F) analyses of methods to effectively implement the proposed rule; and
(G) other background data.
(b) The notice required under subsection (a) shall be published electronically in the Indiana Register under procedures established by the publisher.
As added by P.L.1-1996, SEC.4. Amended by P.L.240-2003, SEC.5; P.L.215-2005, SEC.17; P.L.100-2006, SEC.9.

IC 13-14-9-4.2
Department required to provide the office of management and budget fiscal impact statement to board
Sec. 4.2. Not less than fourteen (14) days before the date of preliminary adoption of a proposed rule by a board, the department shall make available to the board the fiscal impact statement prepared by the office of management and budget with respect to the proposed rule under IC 4-22-2-28(e).
As added by P.L.240-2003, SEC.6. Amended by P.L.226-2005, SEC.2; P.L.123-2006, SEC.28.

IC 13-14-9-4.5
Third public comment period; notice
Sec. 4.5. (a) Except for a rule:
(1) that has been preliminarily adopted by a board in a form that is:
(A) identical to; or
(B) not substantively different from;
the proposed rule published in a second notice under section 4 of this chapter; or
(2) for which the commissioner has made a determination and prepared written findings under section 7 or 8 of this chapter;
a board may not adopt a rule under this chapter until the board has conducted a third public comment period that is at least twenty-one (21) days in length.
(b) The department shall publish notice of a third public comment period with the:
(1) text;
(2) summary; and
(3) fiscal analysis;
that are required to be published in the Indiana Register under section 5(a)(2) of this chapter.
(c) The notice of a third public comment period that must be published in the Indiana Register under subsection (b) must request the submission of comments, including suggestions of specific amendments, that concern only the portion of the preliminarily adopted rule that is substantively different from the language contained in the proposed rule published in a second notice under section 4 of this chapter. As added by P.L.130-1997, SEC.3. Amended by P.L.240-2003, SEC.7.

IC 13-14-9-5
Adoption; prerequisites
Sec. 5. (a) A board may not adopt a rule until all of the following occur:
(1) The board holds a board meeting on the proposed rule.
(2) The department, after approval of the proposed rule by the board under subsection (c), publishes the following in the Indiana Register as provided in IC 4-22-2-24(c):
(A) The full text of the proposed rule, including any amendments arising from the comments received before or during the meeting held under subdivision (1).
(B) A summary of the response of the department to all comments received at the meeting held under subdivision (1).
(C) For a proposed rule with an estimated economic impact on regulated entities that is greater than five hundred thousand dollars ($500,000), a copy of the office of management and budget fiscal analysis required under IC 4-22-2-28.
(3) The board, after publication of the notice under subdivision (2), holds another board meeting on the proposed rule.
(4) If a third public comment period is required under section 4.5 of this chapter, the department publishes notice of the third public comment period in the Indiana Register.
(b) Board meetings held under subsection (a)(1) and (a)(3) shall be conducted in accordance with IC 4-22-2-26(b) through IC 4-22-2-26(d).
(c) At a board meeting held under subsection (a)(1), the board shall determine whether the proposed rule will:
(1) proceed to publication under subsection (a)(2);
(2) be subject to additional comments under section 3 or 4 of this chapter, considering any written finding made by the commissioner under section 7 or 8 of this chapter; or
(3) be reconsidered at a subsequent board meeting in accordance with IC 4-22-2-26(d).
As added by P.L.1-1996, SEC.4. Amended by P.L.130-1997, SEC.4; P.L.2-1998, SEC.48; P.L.224-1999, SEC.2; P.L.123-2006, SEC.29.

IC 13-14-9-6
Board meetings; written materials
Sec. 6. In addition to the requirements of section 8 of this chapter, the department shall include the following in the written materials to be considered at the board meetings held under section 5(a)(1) and 5(a)(3) of this chapter:
(1) The full text of the proposed rule, as most recently prepared by the department.
(2) The written responses of the department to all comments

received:
(A) during the immediately preceding comment period for a board meeting held under section 5(a)(1) of this chapter;
(B) during the immediately preceding board meeting under section 5(a)(1) of this chapter for a board meeting held under section 5(a)(3) of this chapter if a third public comment period is not required under section 4.5 of this chapter; or
(C) during:
(i) a third public comment period that address the portion of the preliminarily adopted rule that is substantively different from the language contained in the proposed rule published in a second notice under section 4 of this chapter; and
(ii) the immediately preceding board meeting held under section 5(a)(1) of this chapter;
for a board meeting held under section 5(a)(3) of this chapter if a third public comment period is required under section 4.5 of this chapter.
(3) The full text of the office of management and budget fiscal analysis if a fiscal analysis is required under IC 4-22-2-28.
As added by P.L.1-1996, SEC.4. Amended by P.L.130-1997, SEC.5; P.L.224-1999, SEC.3; P.L.123-2006, SEC.30.

IC 13-14-9-7
Waiver of first public comment period
Sec. 7. (a) Unless a board determines under section 5(c)(2) of this chapter that a proposed rule should be subject to additional comments, section 3 of this chapter does not apply to a rulemaking action if the commissioner determines that the rulemaking policy alternatives available to the department are so limited that the public notice and comment period under section 3 of this chapter would provide no substantial benefit to:
(1) the environment; or
(2) persons to be regulated or otherwise affected by the proposed rule.
(b) If the commissioner makes a determination under subsection (a), the commissioner shall prepare written findings under this section. The full text of the commissioner's written findings shall be included in the public notice provided under section 4 of this chapter.
As added by P.L.1-1996, SEC.4.

IC 13-14-9-8
Special rulemaking process for certain rules; findings; notice; hearing; rule based on nullified federal law or regulation
Sec. 8. (a) Except as provided in subsection (g), unless a board determines that a proposed rule should be subject to additional comments or makes a determination described in subsection (f), sections 2 through 7 and sections 9 through 14 of this chapter do not apply to a rulemaking action if the commissioner determines that:
(1) the proposed rule constitutes: (A) an adoption or incorporation by reference of a federal law, regulation, or rule that:
(i) is or will be applicable to Indiana; and
(ii) contains no amendments that have a substantive effect on the scope or intended application of the federal law or rule;
(B) a technical amendment with no substantive effect on an existing Indiana rule; or
(C) an amendment to an existing Indiana rule, the primary and intended purpose of which is to clarify the existing rule; and
(2) the proposed rule is of such nature and scope that there is no reasonably anticipated benefit to the environment or the persons referred to in section 7(a)(2) of this chapter from the following:
(A) Exposing the proposed rule to diverse public comment under section 3 or 4 of this chapter.
(B) Affording interested or affected parties the opportunity to be heard under section 3 or 4 of this chapter.
(C) Affording interested or affected parties the opportunity to develop evidence in the record collected under sections 3 and 4 of this chapter.
(b) If the commissioner makes a determination under subsection (a), the commissioner shall prepare written findings under this section. The full text of the commissioner's written findings shall be included in:
(1) the notice of adoption of the proposed rule; and
(2) the written materials to be considered by the board at the public hearing held under this section.
(c) The notice of adoption of a proposed rule under this section must:
(1) be published in the Indiana Register; and
(2) include the following:
(A) Draft rule language that includes the language described in subsection (a)(1).
(B) A written comment period of at least thirty (30) days.
(C) A notice of public hearing before the appropriate board.
(d) The department shall include the following in the written materials to be considered by the board at the public hearing referred to in subsection (c):
(1) The full text of the proposed rule as most recently prepared by the department.
(2) Written responses of the department to written comments received during the comment period referred to in subsection (c).
(3) The commissioner's findings under subsection (b).
(e) At the public hearing referred to in subsection (c), the board may:
(1) adopt the proposed rule;
(2) adopt the proposed rule with amendments;
(3) reject the proposed rule; (4) determine that additional public comment is necessary; or
(5) determine to reconsider the proposed rule at a subsequent board meeting.
(f) If the board determines under subsection (e) that additional public comment is necessary, the department shall publish a second notice in accordance with section 4 of this chapter and complete the rulemaking in accordance with this chapter.
(g) If the board adopts the proposed rule with amendments under subsection (e)(2), the amendments must meet the logical outgrowth requirements of section 10 of this chapter, except that the board, in determining whether the amendments are a logical outgrowth of comments provided to the board, and in considering whether the language of comments provided to the board fairly apprised interested persons of the specific subjects and issues contained in the amendments, shall consider the comments provided to the board at the public hearing referred to in subsection (c)(2)(C).
(h) This subsection applies to that part of a rule adopted under this section that directly corresponds to and is based on a federal law, rule, or regulation that is stayed or repealed, invalidated, vacated, or otherwise nullified by a legislative, an administrative, or a judicial action described in subdivision (1), (2), or (3). If:
(1) a proposed rule is adopted by a board under subsection (e)(1) based on a determination by the commissioner under subsection (a)(1)(A) and the federal law, rule, or regulation on which the adopted rule is based is later repealed or otherwise nullified by legislative or administrative action, then that part of the adopted rule that corresponds to the repealed or nullified federal law, rule, or regulation is void as of the effective date of the legislative or administrative action repealing or otherwise nullifying the federal law, rule, or regulation;
(2) a board adopts a proposed rule under subsection (e)(1) that is based on a determination by the commissioner under subsection (a)(1)(A) and the federal law, rule, or regulation on which the adopted rule is based is later invalidated, vacated, or otherwise nullified by a judicial decree, order, or judgment of a state or federal court whose decisions concerning such matters have force and effect in Indiana:
(A) then that part of the rule that corresponds to the invalidated, vacated, or otherwise nullified federal law, rule, or regulation shall not be enforced by the commissioner or any other person during the time in which an appeal of the judicial decree, order, or judgment can be commenced or is pending; and
(B) either:
(i) that part of the adopted rule that corresponds to the invalidated, vacated, or otherwise nullified federal law, rule, or regulation is void as of the date that the judicial decree, order, or judgment becomes final and unappealable; or
(ii) enforcement of the adopted rule is restored if the

judicial decree, order, or judgment is reversed, vacated, or otherwise nullified on appeal; and
(3) the federal law, regulation, or rule that is the basis of a rule that is adopted under subsection (e)(1) and based on a determination by the commissioner under subsection (a)(1)(A) is stayed by an administrative or a judicial order pending an administrative or a judicial action regarding the validity of the federal law, rule, or regulation, the commissioner may suspend the enforcement of that part of the adopted rule that corresponds to the stayed federal law, rule, or regulation while the stay is in force.
As added by P.L.1-1996, SEC.4. Amended by P.L.204-2007, SEC.12; P.L.79-2011, SEC.1; P.L.159-2011, SEC.15; P.L.6-2012, SEC.103.

IC 13-14-9-9
Action upon proposed rules
Sec. 9. After complying with sections 2 through 8 of this chapter, the board may, at the board meeting held under section 5(a)(3) of this chapter:
(1) adopt a rule that is identical to the proposed rule published under section 5(a)(2) of this chapter;
(2) adopt the proposed rule with amendments that meet the criteria set forth in section 10 of this chapter;
(3) recommend amendments to the proposed rule that do not meet the criteria set forth in section 10 of this chapter;
(4) reject the proposed rule; or
(5) reconsider the proposed rule at a subsequent board meeting in accordance with IC 4-22-2-26(d).
As added by P.L.1-1996, SEC.4.

IC 13-14-9-10
Amended proposals; logical outgrowth
Sec. 10. (a) A board may amend a proposed rule at a board meeting held under section 5(a)(3) of this chapter and adopt the amended rule under section 9(2) of this chapter if the amendments are a logical outgrowth of:
(1) the proposed rule as published under section 5(a)(2) of this chapter; and
(2) any comments provided to the board at the meeting held under section 5(a)(3) of this chapter.
(b) In determining, for the purposes of this section, whether an amendment is a logical outgrowth of the proposed rule and any comments, the board shall consider:
(1) whether the language of:
(A) the proposed rule as published under section 5(a)(2) of this chapter; and
(B) any comments provided to the board at the meeting held under section 5(a)(3) of this chapter;
fairly apprised interested persons of the specific subjects and issues contained in the amendment; and (2) whether the interested parties were allowed an adequate opportunity to be heard by the board.
As added by P.L.1-1996, SEC.4.

IC 13-14-9-11
Amended proposals; notice
Sec. 11. If the board recommends amendments to a proposed rule under section 9(3) of this chapter, the full text of the proposed rule and accompanying amendments shall be published in accordance with section 5(a)(2) of this chapter. After that publication, the board shall hold another board meeting on the proposed rule under section 5(a)(3) of this chapter.
As added by P.L.1-1996, SEC.4.

IC 13-14-9-12
Rejection; grounds
Sec. 12. The board may reject a proposed rule under section 9(4) of this chapter if one (1) of the following conditions exists:
(1) The following occurs or has occurred:
(A) under section 8 of this chapter, sections 3 and 4 of this chapter did not apply to the proposed rule; and
(B) either:
(i) the board determines that necessary amendments to the proposed rule will affect persons that reasonably require an opportunity to comment under section 4 of this chapter, considering the criteria set forth in section 8(a)(2) of this chapter; or
(ii) the board determines that due to the fundamental or inherent structure or content of the proposed rule, the only reasonably anticipated method of developing a rule acceptable to the board is to require the department to redraft the rule and to obtain the public comments under section 4 of this chapter.
(2) The following occurs or has occurred:
(A) the proposed rule was subject to sections 3 and 4 of this chapter; and
(B) either:
(i) the board makes a determination set forth in subdivision (1)(B)(i) or (1)(B)(ii); or
(ii) the board determines that, due to a procedural or other defect in the implementation of the requirements under sections 3 and 4 of this chapter, an interested or affected party will be unfairly and substantially prejudiced if the public comment period under section 4 of this chapter is not again afforded and that no reasonable alternative method to obtain public comments is available to the interested or affected party other than the public comment period under section 4 of this chapter.
As added by P.L.1-1996, SEC.4. Amended by P.L.204-2007, SEC.13.
IC 13-14-9-13
Rejection; public comment
Sec. 13. If a board rejects a proposed rule under section 12 of this chapter, the proposed rule is subject to section 4 of this chapter whether or not the proposed rule has previously been the subject of the comment period required by section 4 of this chapter.
As added by P.L.1-1996, SEC.4.

IC 13-14-9-14 Version a
Procedures for control board to establish water quality standards for combined sewer community; notice of rulemaking; hearing; EPA approval
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 14. (a) Except as provided in subsection (g), sections 1 through 13 of this chapter do not apply to a rule adopted under this section.
(b) The water pollution control board may use the procedures in this section to adopt a rule to establish new water quality standards for a community served by a combined sewer that has:
(1) an approved long term control plan; and
(2) an approved use attainability analysis that supports the use of a CSO wet weather limited use subcategory established under IC 13-18-3-2.5.
(c) After the department approves the long term control plan and use attainability analysis, the department shall publish in the Indiana Register a notice of adoption of a proposed rule to establish a CSO wet weather limited use subcategory for the area defined by the approved use attainability analysis.
(d) The notice under subsection (c) must include the following:
(1) Suggested rule language that amends the designated use to allow for a CSO wet weather limited use subcategory in accordance with IC 13-18-3-2.5.
(2) A written comment period of at least thirty (30) days.
(3) A notice of public hearing before the water pollution control board.
(e) The department shall include the following in the written materials to be considered by the water pollution control board at the public hearing referred to in subsection (d)(3):
(1) The full text of the proposed rule as most recently prepared by the department.
(2) Written responses of the department to written comments received during the comment period referred to in subsection (d)(2).
(3) The letter prepared by the department approving the long term control plan and use attainability analysis.
(f) At the public hearing referred to in subsection (d)(3), the board may:
(1) adopt the proposed rule to establish a new water quality standard amending the designated use to allow for a CSO wet

weather limited use subcategory;
(2) adopt the proposed rule with amendments;
(3) reject the proposed rule; or
(4) determine to reconsider the proposed rule at a subsequent board meeting.
(g) If the board adopts the proposed rule with amendments under subsection (f)(2), the amendments must meet the logical outgrowth requirements of section 10 of this chapter, except that the board, in determining whether the amendments are a logical outgrowth of comments provided to the board, and in considering whether the language of comments provided to the board fairly apprised interested persons of the specific subjects and issues contained in the amendments, shall consider the comments provided to the board at the public hearing referred to in subsection (d)(3).
(h) The department shall submit a new water quality standard established in a rule adopted under subsection (f) to the United States Environmental Protection Agency for approval.
As added by P.L.100-2006, SEC.10. Amended by P.L.159-2011, SEC.16.

IC 13-14-9-14 Version b
Procedures for board to establish water quality standards for combined sewer community; notice of rulemaking; hearing; EPA approval
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 14. (a) Except as provided in subsection (g), sections 1 through 13 of this chapter do not apply to a rule adopted under this section.
(b) The board may use the procedures in this section to adopt a rule to establish new water quality standards for a community served by a combined sewer that has:
(1) an approved long term control plan; and
(2) an approved use attainability analysis that supports the use of a CSO wet weather limited use subcategory established under IC 13-18-3-2.5.
(c) After the department approves the long term control plan and use attainability analysis, the department shall publish in the Indiana Register a notice of adoption of a proposed rule to establish a CSO wet weather limited use subcategory for the area defined by the approved use attainability analysis.
(d) The notice under subsection (c) must include the following:
(1) Suggested rule language that amends the designated use to allow for a CSO wet weather limited use subcategory in accordance with IC 13-18-3-2.5.
(2) A written comment period of at least thirty (30) days.
(3) A notice of public hearing before the board.
(e) The department shall include the following in the written materials to be considered by the board at the public hearing referred to in subsection (d)(3): (1) The full text of the proposed rule as most recently prepared by the department.
(2) Written responses of the department to written comments received during the comment period referred to in subsection (d)(2).
(3) The letter prepared by the department approving the long term control plan and use attainability analysis.
(f) At the public hearing referred to in subsection (d)(3), the board may:
(1) adopt the proposed rule to establish a new water quality standard amending the designated use to allow for a CSO wet weather limited use subcategory;
(2) adopt the proposed rule with amendments;
(3) reject the proposed rule; or
(4) determine to reconsider the proposed rule at a subsequent board meeting.
(g) If the board adopts the proposed rule with amendments under subsection (f)(2), the amendments must meet the logical outgrowth requirements of section 10 of this chapter, except that the board, in determining whether the amendments are a logical outgrowth of comments provided to the board, and in considering whether the language of comments provided to the board fairly apprised interested persons of the specific subjects and issues contained in the amendments, shall consider the comments provided to the board at the public hearing referred to in subsection (d)(3).
(h) The department shall submit a new water quality standard established in a rule adopted under subsection (f) to the United States Environmental Protection Agency for approval.
As added by P.L.100-2006, SEC.10. Amended by P.L.159-2011, SEC.16; P.L.133-2012, SEC.90.



CHAPTER 9.5. EXPIRATION AND READOPTION OF ADMINISTRATIVE RULES

IC 13-14-9.5-1.1
Rules that do not expire; public hearings
Sec. 1.1. (a) This section applies to the following:
(1) A rule that is required to receive or maintain:
(A) delegation;
(B) primacy; or
(C) approval;
for state implementation or operation of a program established under federal law.
(2) A rule that is required to begin or continue receiving federal funding for the implementation or operation of a program.
(b) A rule described in subsection (a) does not expire under this chapter.
(c) In the seventh year after the effective date of a rule or an amendment to a rule described in subsection (a), the department shall publish a notice in the Indiana Register. The notice may contain a list of several rules that have been effective for seven (7) years. A separate notice must be published for each board with rulemaking authority. A notice under this subsection must provide for the following:
(1) A written comment period of at least thirty (30) days.
(2) A request for comments on specific rules that should be reviewed through the regular rulemaking process under IC 13-14-9.
(3) A notice of public hearing before the appropriate board.
(4) The information required to be identified or described under IC 13-14-9-4(5) through IC 13-14-9-4(7) in the same manner that would apply if the proposed renewal of the expired rule were a proposal to adopt a new rule.
(d) The department shall:
(1) prepare responses to all comments received during the comment period; and
(2) provide all comments and responses to the board during the public board hearing;
described in subsection (c).
(e) The board, after considering the written comments and responses, as well as testimony at the public hearing described in subsection (c), shall direct the department on whether additional rulemaking actions must be initiated to address concerns raised to the

board.
(f) For the rules described in subsection (a) that are effective on or before July 1, 2001, the notice described in subsection (c) shall be published in the Indiana Register before December 31, 2008.
As added by P.L.146-2001, SEC.3. Amended by P.L.240-2003, SEC.8.

IC 13-14-9.5-2
Dates for expiration
Sec. 2. (a) Except as provided in subsection (b) or section 1.1 of this chapter, an administrative rule adopted under IC 13-14-9 expires January 1 of the seventh year after the year in which the rule takes effect, unless the rule contains an earlier expiration date. The expiration date of a rule under this section is extended each time that a rule amending an unexpired rule takes effect. The rule, as amended, expires on January 1 of the seventh year after the year in which the amendment takes effect.
(b) An administrative rule that:
(1) was adopted under a provision of IC 13 that has been repealed by a recodification of IC 13;
(2) is in force on December 31, 1995; and
(3) is not amended by a rule that takes effect after December 31, 1995, and before January 1, 2002;
expires not later than January 1, 2002.
(c) The determination of whether an administrative rule expires under this chapter shall be applied at the level of an Indiana Administrative Code section.
As added by P.L.17-1996, SEC.9. Amended by P.L.146-2001, SEC.4; P.L.215-2005, SEC.18.

IC 13-14-9.5-3
Procedures for readoption
Sec. 3. (a) The department or a board that has rulemaking authority under this title may adopt a rule under IC 13-14-9 in anticipation of a rule's expiration under this chapter.
(b) Except as provided in section 5 of this chapter, the department or a board that has rulemaking authority under this title may not use emergency rule procedures to readopt a rule that is subject to expiration under this chapter.
As added by P.L.17-1996, SEC.9.

IC 13-14-9.5-4
Readoption of rules; request for readoption of particular rule
Sec. 4. (a) Except as provided in subsection (b), with respect to the rules subject to expiration under this chapter, the department or a board that has rulemaking authority under this title:
(1) may readopt one (1) or more of the rules under one (1) rule that lists all rules that are readopted by their titles and subtitles only; and
(2) shall publish a notice in the Indiana Register identifying: (A) the rules, if any, that will be readopted; and
(B) the rules, if any, that will not be readopted.
A rule that has expired but is readopted under this subsection may not be removed from the Indiana Administrative Code.
(b) If a person submits to the department or a board that has rulemaking authority under this title a written request stating a basis for the request during the first comment period that a particular rule be readopted separately from the readoption rule described in subsection (a), the department or board must:
(1) consider readoption of that rule separately from the readoption rule described in subsection (a); and
(2) follow the procedure for adoption of administrative rules under IC 13-14-9 with respect to the rule.
(c) If the department or board does not receive a written request under subsection (b) regarding a rule within the first comment period, the agency may:
(1) submit the readoption rule for filing with the publisher under IC 4-22-2-35 and publish notice in the Indiana Register that the agency has readopted the rule; or
(2) for one (1) or more of the rules proposed to be readopted as part of the readoption rule described in subsection (a), elect the procedure for readoption under IC 13-14-9.
(d) If a person submits to the department or a board that has rulemaking authority under this title a written request stating a basis for the request during the first comment period that a particular rule that the department or board does not intend to readopt as part of the readoption rule described in subsection (a) be readopted, the department or board must:
(1) consider readoption of that rule separately from the readoption rule described in subsection (a); and
(2) follow the procedure for adoption of administrative rules under IC 13-14-9 with respect to the rule.
As added by P.L.17-1996, SEC.9. Amended by P.L.123-2006, SEC.31; P.L.114-2008, SEC.7.

IC 13-14-9.5-5
Power of governor to postpone expiration date
Sec. 5. If a rule is not readopted and the governor finds that the failure to readopt the rule causes an emergency to exist, the governor may, by executive order issued before the rule's expiration date, postpone the expiration date of the rule until a date that is one (1) year after the date specified in section 2 of this chapter.
As added by P.L.17-1996, SEC.9.

IC 13-14-9.5-6
Removal of expired rules
Sec. 6. Except as provided in section 4(a) of this chapter, the publisher shall remove all rules that have expired under this chapter from the Indiana Administrative Code.
As added by P.L.17-1996, SEC.9.



CHAPTER 10. GENERAL EMERGENCY PROCEDURES

IC 13-14-10-2
Suit on behalf of state to restrain person contributing to pollution
Sec. 2. (a) Upon receipt of evidence that a pollution source or combination of sources, including an industrial user of a publicly owned treatment plant, is presenting an imminent and substantial endangerment to:
(1) the health of persons; or
(2) the welfare of persons whose livelihood is endangered;
the commissioner shall bring suit under subsection (b).
(b) Upon the receipt of evidence under subsection (a), the commissioner shall bring suit on behalf of the state in the appropriate court to:
(1) immediately restrain any person causing or contributing to the alleged pollution to stop the discharge or introduction of contaminants causing or contributing to the pollution; or
(2) take other necessary action.
(c) The duty of the commissioner to bring suit under subsection (a) is:
(1) in addition to the authority contained in section 1 of this

chapter; and
(2) notwithstanding any other provision of this title.
As added by P.L.1-1996, SEC.4.

IC 13-14-10-3
Emergency assistance
Sec. 3. (a) The commissioner may order and provide assistance to abate or remedy an emergency, on private or public property, caused by the discharge or impending discharge of any contaminant into or on the air, land, or waters of Indiana that poses an imminent and substantial danger to public health or the environment whenever:
(1) the assistance must be immediate to be efficacious; and
(2) any person responsible for abatement or remedying the emergency:
(A) cannot be determined or located; or
(B) has refused or failed to take prompt and effective action to abate or remedy the emergency.
(b) For the purpose of this section, the commissioner may request the direct purchase of supplies, materials, services, and equipment for immediate use under IC 5-22-10-4.
(c) In addition to any civil or criminal penalties under the environmental management laws the department may recover the cost of assistance provided under this section from any person responsible for the emergency by commencing a civil action in any court of competent jurisdiction. Officials who collect money under this subsection shall remit the money to the treasurer of state. The money shall be deposited in the environmental management special fund created by IC 13-14-12.
(d) The department may accept on behalf of the state any reimbursement for assistance provided under this section from the federal government. The reimbursements shall be remitted to the treasurer of state for deposit in the environmental management special fund created by IC 13-14-12.
(e) Notwithstanding any other provisions of this title, the authority granted under this section:
(1) is in addition to; and
(2) may be exercised independently of;
any other authority contained in this chapter.
As added by P.L.1-1996, SEC.4. Amended by P.L.49-1997, SEC.47.



CHAPTER 11. RECORDS OF THE DEPARTMENT AND BOARDS

IC 13-14-11-2
Waiver of fees
Sec. 2. The department and boards may reduce or waive fees otherwise required by IC 5-14-3-8 for the copying of public records if the department or board having authority over the records determines that the fee reduction or waiver is in the public interest.
As added by P.L.1-1996, SEC.4.

IC 13-14-11-3
Records permissively excepted from disclosure
Sec. 3. (a) A person required by the department or a board to submit a record that in the person's opinion constitutes a record that is:
(1) confidential under IC 5-14-3-4(a); or
(2) permissively excepted under IC 5-14-3-4(b);
may so certify and request that the record be made available only for the use of the department or the boards.
(b) The department shall consider a request made under subsection (a). If the department finds that the record is excepted from disclosure under IC 5-14-3-4(a), the request shall be granted. If the department finds that the record is permissively excepted from disclosure under IC 5-14-3-4(b), the request may be granted.
(c) It is the duty of:
(1) the person providing the record to ask that any or all of the record be declared excepted from disclosure under IC 5-14-3-4; and
(2) the commissioner to decide whether the record will be made

public, subject to review as provided in IC 4-21.5-5.
As added by P.L.1-1996, SEC.4.

IC 13-14-11-4 Version a
Storage and security of files
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. The department shall, subject to the approval of all three (3) of the boards, develop written procedures for the separate storage and security of files containing records excepted from disclosure requirements under IC 5-14-3-4.
As added by P.L.1-1996, SEC.4.

IC 13-14-11-4 Version b
Storage and security of files
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. The department shall, subject to the approval of the board, develop written procedures for the separate storage and security of files containing records excepted from disclosure requirements under IC 5-14-3-4.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.91.

IC 13-14-11-5 Version a
Confidentiality agreements
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. The boards shall adopt rules requiring the execution of a confidentiality agreement with persons employed, contracted, or subcontracted by the department that is enforceable by:
(1) the state; and
(2) the submitter of the information.
As added by P.L.1-1996, SEC.4.

IC 13-14-11-5 Version b
Confidentiality agreements
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. The board shall adopt rules requiring the execution of a confidentiality agreement with persons employed, contracted, or subcontracted by the department that is enforceable by:
(1) the state; and
(2) the submitter of the information.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.92.

IC 13-14-11-6
Disclosure to other officers, employees, or authorized representatives
Sec. 6. All records, reports, or information accorded confidential treatment under this chapter may be disclosed or transmitted to other

officers, employees, or authorized representatives of the state or of the United States:
(1) concerned with carrying out or implementing this title; or
(2) when relevant in any proceeding related to enforcement.
As added by P.L.1-1996, SEC.4.



CHAPTER 12. ENVIRONMENTAL MANAGEMENT SPECIAL FUND

IC 13-14-12-2 Version a
Use of money
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2. The money on deposit in the environmental management special fund shall be used exclusively for the purposes of the department and the boards. The revenues accruing to the fund are appropriated to the department for purposes of this title. However, expenditures for projects authorized by the department or a board must be approved by the governor and the budget agency.
As added by P.L.1-1996, SEC.4.

IC 13-14-12-2 Version b
Use of money
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2. The money on deposit in the environmental management special fund shall be used exclusively for the purposes of the department and the board. The revenues accruing to the fund are appropriated to the department for purposes of this title. However, expenditures for projects authorized by the department or the board

must be approved by the governor and the budget agency.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.93.

IC 13-14-12-3
Emergencies
Sec. 3. The budget agency shall, with the governor's approval, set aside a certain amount of the fund to be expended for emergency purposes under IC 13-14-10-3 by the commissioner without additional approval from the budget agency or the governor.
As added by P.L.1-1996, SEC.4.

IC 13-14-12-4 Version a
Auditor's report
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. (a) The auditor of state shall issue a report on the fund not later than ten (10) working days following the last day of each four (4) month period.
(b) The report must:
(1) include the beginning and ending balance, disbursements, and receipts, including accrued interest or other investment earnings of the fund;
(2) comply with accounting standards under IC 4-13-2-7(a)(1); and
(3) be available to the public.
(c) The auditor of state shall forward copies of the report to the following:
(1) The commissioner.
(2) The standing committees of the house of representatives and the senate concerned with the environment.
(3) The air pollution control board.
(4) The water pollution control board.
(5) The solid waste management board.
As added by P.L.1-1996, SEC.4.

IC 13-14-12-4 Version b
Auditor's report
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. (a) The auditor of state shall issue a report on the fund not later than ten (10) working days following the last day of each four (4) month period.
(b) The report must:
(1) include the beginning and ending balance, disbursements, and receipts, including accrued interest or other investment earnings of the fund;
(2) comply with accounting standards under IC 4-13-2-7(a)(1); and
(3) be available to the public.
(c) The auditor of state shall forward copies of the report to the

following:
(1) The commissioner.
(2) The standing committees of the house of representatives and the senate concerned with the environment.
(3) The board.
As added by P.L.1-1996, SEC.4. Amended by P.L.133-2012, SEC.94.



CHAPTER 13. ELECTRONIC APPLICATIONS AND REPORTS

IC 13-14-13-2
Requirements for electronic submissions to the department
Sec. 2. The department may accept the electronic submission of information only if the submission meets the following:
(1) Requirements of cross-media electronic reporting under 40 CFR 3.
(2) Procedures established by the department to accept electronic information.
As added by P.L.114-2008, SEC.8. Amended by P.L.159-2011, SEC.17.

IC 13-14-13-3
Electronic submissions not required
Sec. 3. The department may not require a person to make electronic submissions under this chapter.
As added by P.L.114-2008, SEC.8.

IC 13-14-13-4
Department adoption of procedures for electronic signatures on electronic documents
Sec. 4. (a) The department may adopt procedures that are consistent with federal law for compliance with this chapter to allow an applicant to submit an electronic document bearing the valid electronic signature of a signatory if that signatory would otherwise be required to sign the paper document for which the electronic document substitutes.
(b) The procedures adopted under subsection (a) may provide for electronic signature standards that are consistent with 40 CFR 3.
As added by P.L.114-2008, SEC.8. Amended by P.L.159-2011, SEC.18.

IC 13-14-13-5
Electronic signature requirements; repudiation of electronic signature not permitted
Sec. 5. Information submitted in an acceptable electronic

document under a procedure adopted under section 4 of this chapter must have a signature uniquely assigned. The receiving system for the document must be able to attribute the signature to a specific individual. If an electronic document is submitted under an assigned signature, the signatory may not repudiate responsibility for the signature.
As added by P.L.114-2008, SEC.8.

IC 13-14-13-6
Civil, criminal, and other penalties
Sec. 6. A person is subject to applicable state or federal civil, criminal, or other penalties and remedies for failure to comply with a reporting requirement if the person submits an electronic document that:
(1) is in place of a paper document under this chapter; and
(2) fails to comply with the following:
(A) Requirements of cross-media electronic reporting under 40 CFR 3.
(B) Procedures established by the department to accept electronic information.
As added by P.L.114-2008, SEC.8. Amended by P.L.159-2011, SEC.19.

IC 13-14-13-7
Criminal penalties applicable to information provided in both electronic and other forms
Sec. 7. A person submitting information using an assigned signature is liable under IC 13-30-10 for the information provided and subject to penalties under that chapter, regardless of whether the information submitted is in electronic form or other form.
As added by P.L.114-2008, SEC.8.






ARTICLE 15. PERMITS GENERALLY

CHAPTER 1. TYPES OF PERMITS

IC 13-15-1-1 Version b
Air pollution, noise, and atomic radiation
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The board shall establish requirements for the issuance of permits to control air pollution, noise, and atomic radiation, including the following:
(1) Permits to control or limit the emission of any contaminants into the atmosphere.
(2) Permits for the construction, installation, or modification of facilities, equipment, or devices to control or limit any discharge, emission, or disposal of contaminants into the air.
(3) Permits for the operation of facilities, equipment, or devices to control or limit the discharge, emission, or disposal of any contaminants into the environment.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.95.

IC 13-15-1-2 Version a
Water pollution and atomic radiation
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2. The water pollution control board shall establish requirements for the issuance of permits to control water pollution and atomic radiation, including the following:
(1) Permits to control or limit the discharge of any contaminants into state waters or into a publicly owned treatment works.
(2) Permits for the construction, installation, or modification of

facilities, equipment, or devices to control or limit any discharge, emission, or disposal of contaminants into the waters of Indiana or into a publicly owned treatment works.
(3) Permits for the operation of facilities, equipment, or devices to control or limit the discharge, emission, or disposal of any contaminants into the waters of Indiana or into a publicly owned treatment works.
However, the water pollution control board may not require a permit under subdivision (2) for any facility, equipment, or device constructed, installed, or modified as part of a surface coal mining operation that is operated under a permit issued under IC 14-34.
As added by P.L.1-1996, SEC.5. Amended by P.L.123-1996, SEC.11.

IC 13-15-1-2 Version b
Water pollution and atomic radiation
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2. The board shall establish requirements for the issuance of permits to control water pollution and atomic radiation, including the following:
(1) Permits to control or limit the discharge of any contaminants into state waters or into a publicly owned treatment works.
(2) Permits for the construction, installation, or modification of facilities, equipment, or devices to control or limit any discharge, emission, or disposal of contaminants into the waters of Indiana or into a publicly owned treatment works.
(3) Permits for the operation of facilities, equipment, or devices to control or limit the discharge, emission, or disposal of any contaminants into the waters of Indiana or into a publicly owned treatment works.
However, the board may not require a permit under subdivision (2) for any facility, equipment, or device constructed, installed, or modified as part of a surface coal mining operation that is operated under a permit issued under IC 14-34.
As added by P.L.1-1996, SEC.5. Amended by P.L.123-1996, SEC.11; P.L.133-2012, SEC.96.

IC 13-15-1-3 Version a
Solid waste, hazardous waste, and atomic radiation
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. The solid waste management board shall establish requirements for the issuance of permits to control solid waste, hazardous waste, and atomic radiation, including the following:
(1) Permits to control or limit the disposal of any contaminants onto or into the land.
(2) Permits for the construction, installation, or modification of facilities, equipment, or devices:
(A) to control or limit any discharge, emission, or disposal of contaminants into the land; or (B) for the storage, treatment, processing, transferring, or disposal of solid waste or hazardous waste.
(3) Permits for the operation of facilities, equipment, or devices:
(A) to control or limit the discharge, emission, transfer, or disposal of any contaminants into the land; or
(B) for the storage, transportation, treatment, processing, transferring, or disposal of solid waste or hazardous waste.
As added by P.L.1-1996, SEC.5.

IC 13-15-1-3 Version b
Solid waste, hazardous waste, and atomic radiation
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. The board shall establish requirements for the issuance of permits to control solid waste, hazardous waste, and atomic radiation, including the following:
(1) Permits to control or limit the disposal of any contaminants onto or into the land.
(2) Permits for the construction, installation, or modification of facilities, equipment, or devices:
(A) to control or limit any discharge, emission, or disposal of contaminants into the land; or
(B) for the storage, treatment, processing, transferring, or disposal of solid waste or hazardous waste.
(3) Permits for the operation of facilities, equipment, or devices:
(A) to control or limit the discharge, emission, transfer, or disposal of any contaminants into the land; or
(B) for the storage, transportation, treatment, processing, transferring, or disposal of solid waste or hazardous waste.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.97.



CHAPTER 2. RULES FOR ISSUANCE OF PERMITS

IC 13-15-2-1 Version b
Duty of board to adopt rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-9 to establish requirements and procedures for the issuance of permits.
(b) In rules for the issuance of permits, the board may do the following:
(1) Prescribe standards for the discharge, emission, or disposal of contaminants and the operation of any facility, equipment, or device.
(2) Impose the conditions that are considered necessary to accomplish the purposes of this title.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.98.

IC 13-15-2-2 Version a
Allowable uses; content; criteria; priority applications; consistency with federal law
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2. (a) The boards may adopt rules under IC 4-22-2 and IC 13-14-9 to allow the department to issue permits that do the following:
(1) Provide incentives to owners and operators of facilities to assess the pollution emitted by the facilities into all environmental media.
(2) Provide incentives to owners and operators of facilities to implement the most innovative and effective pollution control or pollution prevention strategies while maintaining enforceable performance goals.
(3) Provide incentives to owners and operators of facilities to

reduce pollution levels at the facilities below the levels required by law.
(4) Consolidate environmental requirements into one (1) permit that would otherwise be included in more than one (1) permit.
(5) Reduce the time and money spent by owners and operators of facilities and the department on administrative tasks that do not benefit the environment.
(6) Provide owners and operators of facilities with as much operational flexibility as can reasonably be provided while being consistent with enforcement of permit requirements.
(b) The rules adopted under this section may provide for permits that contain the following:
(1) Authorization of emission trading.
(2) Consolidated reporting mechanisms.
(3) Third party certifications.
(4) Multimedia regulation.
(5) Other conditions consistent with subsection (a).
(c) The rules adopted under this section must provide that a permit issued under the rules adopted under this section meets the following criteria:
(1) Activities conducted under the permit must result in greater overall environmental protection than would otherwise be achieved under applicable law.
(2) Upon issuance of a permit, all limits, conditions, and standards contained in the permit are enforceable under IC 13-30-3.
(3) The permit applicant must give notice in accordance with IC 13-15-8, and the commissioner shall give notice to the public and provide an opportunity to comment on the proposed permit in accordance with IC 13-15-5.
(d) The rules adopted under this section must allow the department to give priority to applications involving permits that are issued as described in this section based on:
(1) the degree of environmental benefit that may be obtained under the permit;
(2) the potential application of any innovative control technologies or regulatory procedures that may be made available to other permit applicants and permit holders; and
(3) other criteria that the boards may establish.
(e) The rules adopted under this section must be consistent with federal law for federally authorized or delegated permit programs.
As added by P.L.128-1996, SEC.2.

IC 13-15-2-2 Version b
Allowable uses; content; criteria; priority applications; consistency with federal law
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2. (a) The board may adopt rules under IC 4-22-2 and IC 13-14-9 to allow the department to issue permits that do the

following:
(1) Provide incentives to owners and operators of facilities to assess the pollution emitted by the facilities into all environmental media.
(2) Provide incentives to owners and operators of facilities to implement the most innovative and effective pollution control or pollution prevention strategies while maintaining enforceable performance goals.
(3) Provide incentives to owners and operators of facilities to reduce pollution levels at the facilities below the levels required by law.
(4) Consolidate environmental requirements into one (1) permit that would otherwise be included in more than one (1) permit.
(5) Reduce the time and money spent by owners and operators of facilities and the department on administrative tasks that do not benefit the environment.
(6) Provide owners and operators of facilities with as much operational flexibility as can reasonably be provided while being consistent with enforcement of permit requirements.
(b) The rules adopted under this section may provide for permits that contain the following:
(1) Authorization of emission trading.
(2) Consolidated reporting mechanisms.
(3) Third party certifications.
(4) Multimedia regulation.
(5) Other conditions consistent with subsection (a).
(c) The rules adopted under this section must provide that a permit issued under the rules adopted under this section meets the following criteria:
(1) Activities conducted under the permit must result in greater overall environmental protection than would otherwise be achieved under applicable law.
(2) Upon issuance of a permit, all limits, conditions, and standards contained in the permit are enforceable under IC 13-30-3.
(3) The permit applicant must give notice in accordance with IC 13-15-8, and the commissioner shall give notice to the public and provide an opportunity to comment on the proposed permit in accordance with IC 13-15-5.
(d) The rules adopted under this section must allow the department to give priority to applications involving permits that are issued as described in this section based on:
(1) the degree of environmental benefit that may be obtained under the permit;
(2) the potential application of any innovative control technologies or regulatory procedures that may be made available to other permit applicants and permit holders; and
(3) other criteria that the board may establish.
(e) The rules adopted under this section must be consistent with federal law for federally authorized or delegated permit programs. As added by P.L.128-1996, SEC.2. Amended by P.L.133-2012, SEC.99.



CHAPTER 3. PROCEDURE FOR ISSUANCE OF PERMITS

IC 13-15-3-1.3
Military base permits
Sec. 1.3. The department shall give priority to permit applications that concern:
(1) military bases; and
(2) the destruction, reclamation, recycling, reprocessing, or demilitarization of ordnance and other explosive materials.
As added by P.L.5-2005, SEC.3.

IC 13-15-3-2
Length of time permit may be issued; renewal
Sec. 2. (a) A permit issued under:
(1) this article (except IC 13-15-9);
(2) IC 13-17-11;
(3) IC 13-18-18; or
(4) IC 13-20-1;
may be issued for any period determined by the department to be appropriate but not to exceed five (5) years.
(b) Except as provided in federal law, a valid permit that has been issued under this chapter that concerns an activity of a continuing nature may be renewed for a period of not more than ten (10) years as determined by the department. The board shall adopt rules implementing this subsection.
(c) The commissioner may delegate authority to issue or deny permits to a designated staff member.
As added by P.L.1-1996, SEC.5. Amended by P.L.123-1996, SEC.12; P.L.128-1996, SEC.1.

IC 13-15-3-3
Hearings
Sec. 3. (a) A public hearing shall be held on the question of: (1) the issuance of an original or renewal permit for a hazardous waste disposal facility under IC 13-22-3; or
(2) the issuance of an original permit for a solid waste disposal facility or a solid waste incinerator regulated under IC 13-20-8;
as provided in subsection (b).
(b) A public hearing shall be held under subsection (a) upon:
(1) the request of the applicant;
(2) the filing of a petition requesting a public hearing that is signed by one hundred (100) adult individuals who:
(A) reside in the county where the proposed or existing facility is or is to be located; or
(B) own real property within one (1) mile of the site of the proposed or existing facility; or
(3) the motion of the commissioner.
(c) The public hearing authorized by this section does not constitute an agency action under IC 4-21.5.
As added by P.L.1-1996, SEC.5.

IC 13-15-3-4
Location of hearings
Sec. 4. If the petition under section 3(b)(2) of this chapter requests that the public hearing be conducted at a location within a county affected by a proposed permit, the department shall conduct the public hearing at that location.
As added by P.L.1-1996, SEC.5.

IC 13-15-3-5 Version a
Department may issue certain permits only after staff action; local approval
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. (a) Whenever a permit is required by any rule of one (1) of the boards under IC 13-15-1 for the construction, installation, operation, or modification of any facility, equipment, or device, the permit may be issued only after the department staff has:
(1) approved the plans and specifications; and
(2) determined that the facility, equipment, or device meets the requirement of the rule.
(b) Notwithstanding subsection (a) and subject to subsection (c), a person to whom a permit has been issued may not start the construction, installation, operation, or modification of a facility, equipment, or a device until the person has obtained any approval required by any:
(1) county;
(2) city; or
(3) town;
in which the facility, equipment, or device is located.
(c) Subsection (b) applies only to an approval required in an applicable ordinance, rule, or regulation in effect at the time the person submits the permit application to the issuing state agency. As added by P.L.1-1996, SEC.5. Amended by P.L.78-2009, SEC.12.

IC 13-15-3-5 Version b
Department may issue certain permits only after staff action; local approval
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. (a) Whenever a permit is required by any rule of the board under IC 13-15-1 for the construction, installation, operation, or modification of any facility, equipment, or device, the permit may be issued only after the department staff has:
(1) approved the plans and specifications; and
(2) determined that the facility, equipment, or device meets the requirement of the rule.
(b) Notwithstanding subsection (a) and subject to subsection (c), a person to whom a permit has been issued may not start the construction, installation, operation, or modification of a facility, equipment, or a device until the person has obtained any approval required by any:
(1) county;
(2) city; or
(3) town;
in which the facility, equipment, or device is located.
(c) Subsection (b) applies only to an approval required in an applicable ordinance, rule, or regulation in effect at the time the person submits the permit application to the issuing state agency.
As added by P.L.1-1996, SEC.5. Amended by P.L.78-2009, SEC.12; P.L.133-2012, SEC.100.

IC 13-15-3-6 Version a
Activity of continuing nature; expiration of existing permit; renewal of hazardous waste disposal facility permit
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. (a) When a person holding a valid permit concerning an activity of a continuing nature has made a timely and sufficient application for a renewal or a new permit in accordance with rules of one (1) of the boards, the existing permit does not expire until a final determination on the application has been made by the department. However, the commissioner may seek injunctive relief with regard to the continuing activity of the permit applicant while the permit application is pending if the continuing activity of the permit applicant constitutes a threat to the public health, safety, or welfare.
(b) An application for renewal of a hazardous waste disposal facility operating permit under IC 13-22-3 must be submitted at least one hundred eighty (180) days before the expiration of the facility's current permit to be considered timely under this section.
As added by P.L.1-1996, SEC.5.

IC 13-15-3-6 Version b Activity of continuing nature; expiration of existing permit; renewal of hazardous waste disposal facility permit
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. (a) When a person holding a valid permit concerning an activity of a continuing nature has made a timely and sufficient application for a renewal or a new permit in accordance with rules of the board, the existing permit does not expire until a final determination on the application has been made by the department. However, the commissioner may seek injunctive relief with regard to the continuing activity of the permit applicant while the permit application is pending if the continuing activity of the permit applicant constitutes a threat to the public health, safety, or welfare.
(b) An application for renewal of a hazardous waste disposal facility operating permit under IC 13-22-3 must be submitted at least one hundred eighty (180) days before the expiration of the facility's current permit to be considered timely under this section.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.101.



CHAPTER 4. SCHEDULES FOR DETERMINATIONS ON PERMITS

IC 13-15-4-2
Public hearing; period for ruling on applications
Sec. 2. (a) This section does not apply to permit applications described in section 1(a)(1) or 1(a)(2) of this chapter.
(b) If the department determines that a public hearing should be held under:
(1) IC 13-15-3-3; or
(2) any other applicable rule or law;
the commissioner has thirty (30) days in addition to the number of days provided for in section 1 of this chapter in which to approve or deny the application.
As added by P.L.1-1996, SEC.5. Amended by P.L.1-2007, SEC.127.

IC 13-15-4-3
Period for ruling on applications; changes
Sec. 3. (a) A board may adopt a rule under IC 4-22-2 that changes a period described under section 1 of this chapter within which the commissioner must approve or deny an application:
(1) if: (A) the general assembly enacts a statute;
(B) a board adopts a rule; or
(C) the federal government enacts a statute or adopts a regulation;
that imposes a new requirement concerning a class of applications that makes it infeasible for the commissioner to approve or deny the application within the period;
(2) if:
(A) the general assembly enacts a statute;
(B) a board adopts a rule; or
(C) the federal government enacts a statute or adopts a regulation;
that establishes a new permit program for which a period is not described under section 1 of this chapter; or
(3) if some other significant factor concerning a class of applications makes it infeasible for the commissioner to approve or deny the application within the period.
(b) If a board adopts an emergency rule under this section, the period described in section 1 of this chapter is suspended during the emergency rulemaking process.
As added by P.L.1-1996, SEC.5.

IC 13-15-4-4
Review of permit renewal
Sec. 4. An application for a permit renewal that includes a modification shall be reviewed within the period applicable to the modification.
As added by P.L.1-1996, SEC.5.

IC 13-15-4-5
Effect on hazardous waste permit modification rules
Sec. 5. Sections 1 through 4 and section 6 of this chapter do not alter the procedures and time frames set forth in the hazardous waste permit modification rules adopted by the department, except to the extent that sections 1 through 4 and 6 of this chapter establish specific calendar day time frames where no time frame exists under the rules.
As added by P.L.1-1996, SEC.5.

IC 13-15-4-6 Version a
Interim permits
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. (a) Notwithstanding the periods specified in sections 1 through 4 of this chapter and this section, a person proposing to construct, modify, or operate any equipment, facility, or pollution control device that is demonstrated to achieve pollution control or pollution prevention in excess of applicable federal, state, or local requirements may apply to the commissioner for an interim permit to construct, modify, or operate the equipment, facility, or pollution

control device.
(b) The commissioner shall approve or deny the interim permit not later than sixty (60) days after receipt of the application for an interim permit, unless the applicant and the commissioner agree that a longer review period is necessary.
(c) The boards shall adopt rules under IC 4-22-2 to implement this section before January 1, 1997. The rules may not allow an interim construction or operation permit pending a final permit determination if an interim permit is not allowed under federal law for a federally authorized or delegated permit program.
(d) This section does not relieve a person from complying with:
(1) the permit requirements provided under this title; and
(2) rules adopted under this title;
to the extent that this title and the rules are not inconsistent with this section.
As added by P.L.1-1996, SEC.5.

IC 13-15-4-6 Version b
Interim permits
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. (a) Notwithstanding the periods specified in sections 1 through 4 of this chapter and this section, a person proposing to construct, modify, or operate any equipment, facility, or pollution control device that is demonstrated to achieve pollution control or pollution prevention in excess of applicable federal, state, or local requirements may apply to the commissioner for an interim permit to construct, modify, or operate the equipment, facility, or pollution control device.
(b) The commissioner shall approve or deny the interim permit not later than sixty (60) days after receipt of the application for an interim permit, unless the applicant and the commissioner agree that a longer review period is necessary.
(c) This section does not relieve a person from complying with:
(1) the permit requirements provided under this title; and
(2) rules adopted under this title;
to the extent that this title and the rules are not inconsistent with this section.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.102.

IC 13-15-4-7
Calculation of periods
Sec. 7. (a) For purposes of calculating a period under sections 1 through 6 of this chapter, the period:
(1) begins on the earlier of the date:
(A) an application and any required fee is received and stamped received by the department; or
(B) marked by the department on a certified mail return receipt accompanying an application and any required fee;

and
(2) ends on the date a decision is issued to approve or deny the application under IC 4-21.5-3-4 or IC 4-21.5-3-5.
(b) If an applicant pays an application fee with a check that is not covered with sufficient funds, a period described under sections 1 through 6 of this chapter is suspended until the applicant pays the permit application fee.
As added by P.L.1-1996, SEC.5.

IC 13-15-4-8
Extension of periods
Sec. 8. (a) The commissioner and an applicant may agree in writing to extend any time allowed under sections 1 through 6 of this chapter for a decision to be made on an application.
(b) The commissioner and an applicant may agree in writing to have a consultant review an application submitted to the department:
(1) to expedite the process of reviewing the application; and
(2) at the applicant's expense.
As added by P.L.1-1996, SEC.5.

IC 13-15-4-9
Denial of applications
Sec. 9. The commissioner may deny a permit application because the application is incomplete if:
(1) the department, not later than thirty-five (35) working days after receiving the application, identifies each part of the application that is incomplete; and
(2) the applicant has failed to submit or make a good faith effort to submit the requested information not later than sixty (60) days after receiving a written request from the department.
As added by P.L.1-1996, SEC.5.

IC 13-15-4-10
Suspension of processing of applications
Sec. 10. The commissioner may suspend the processing of an application, and the period described under sections 1 through 6 of this chapter is suspended, if one (1) of the following occurs:
(1) The department determines that the application is incomplete and has mailed a notice of deficiency to the applicant that specifies the parts of the application that:
(A) do not contain adequate information for the department to process the application; or
(B) are not consistent with applicable law.
The period described under sections 1 through 6 of this chapter shall be suspended during the first two (2) notices of deficiency sent to an applicant under this subdivision. If more than two (2) notices of deficiency are issued on an application, the period may not be suspended unless the applicant agrees in writing to defer processing of the application pending the applicant's response to the notice of deficiency. A notice of deficiency may

include a request for the applicant to conduct tests or sampling to provide information necessary for the department to process the application. If an applicant's response does not contain complete information to satisfy all deficiencies described in a notice of deficiency, the department shall notify the applicant not later than thirty (30) working days after receiving the response. The commissioner shall resume processing the application, and the period described under sections 1 through 6 of this chapter resumes on the earlier of the date the department receives and stamps as received the applicant's complete information or the date marked by the department on a certified mail return receipt accompanying the applicant's complete information.
(2) The commissioner receives a written request from an applicant to:
(A) withdraw; or
(B) defer processing of;
the application for the purposes of resolving an issue related to a permit or to provide additional information concerning the application.
(3) The department is required by federal law or by an agreement with the United States Environmental Protection Agency for a federal permit program to transmit a copy of the proposed permit to the administrator of the United States Environmental Protection Agency for review and possible objections before the permit may be issued. The period described under sections 1 through 6 of this chapter shall be suspended from the time the department submits the proposed permit to the administrator for review until:
(A) the department receives the administrator's concurrence or objection to the issuance of the proposed permit; or
(B) the period established in federal law by which the administrator is required to make objections expires without the administrator having filed an objection.
(4) A board initiates emergency rulemaking under IC 4-22-2-37.1(a)(13) to revise the period described under sections 1 through 6 of this chapter.
As added by P.L.1-1996, SEC.5. Amended by P.L.235-2005, SEC.130.

IC 13-15-4-11
Applicant's alternatives when operating pending permit application or pending commissioner's ruling on application
Sec. 11. (a) If an applicant is operating pursuant to a continuation of an existing permit pending determination of an application for a new or renewed permit under IC 13-15-3-6, the applicant may proceed under this section after notifying the commissioner in writing of its intent to do so.
(b) If the commissioner does not issue or deny a permit within the time specified under sections 1 through 6 of this chapter, the

applicant may proceed under this section. After reaching an agreement with the commissioner or after consulting with the commissioner for thirty (30) days and failing to reach an agreement, the applicant may choose to proceed under one (1) of the following alternatives:
(1) The:
(A) applicant may, except as provided in section 12.1 of this chapter, request and receive a refund of a permit application fee paid by the applicant; and
(B) commissioner shall do the following:
(i) Continue to review the application.
(ii) Approve or deny the application as soon as practicable.
(iii) Except as provided in section 12.1 of this chapter, refund the applicant's application fee not later than twenty-five (25) working days after the receipt of the applicant's request.
(2) The:
(A) applicant may:
(i) except as provided in section 12.1 of this chapter, request and receive a refund of a permit application fee paid by the applicant; and
(ii) submit to the department a draft permit and any required supporting technical justification for the permit; and
(B) commissioner shall do the following:
(i) Review the draft permit.
(ii) Approve, with or without revision, or deny the draft permit in accordance with section 16 of this chapter.
(iii) Except as provided in section 12.1 of this chapter, refund the applicant's application fee not later than twenty-five (25) working days after the receipt of the applicant's request.
(3) The:
(A) applicant may hire an outside consultant to prepare a draft permit and any required supporting technical justification for the permit; and
(B) commissioner shall:
(i) review the draft permit; and
(ii) approve, with or without revision, or deny the draft permit in accordance with section 16 of this chapter.
As added by P.L.1-1996, SEC.5. Amended by P.L.184-2002, SEC.6; P.L.240-2003, SEC.10.

IC 13-15-4-12
Repealed
(Repealed by P.L.184-2002, SEC.30.)

IC 13-15-4-12.1
Applicant not entitled to refund of application fee for permit renewal Sec. 12.1. An applicant may not receive a refund of a permit application fee if the permit application concerned the renewal of a permit.
As added by P.L.240-2003, SEC.11.

IC 13-15-4-13
Repealed
(Repealed by P.L.184-2002, SEC.30.)

IC 13-15-4-14
Effect of commencement of construction or operation of equipment or facility
Sec. 14. Except for applicants proceeding under section 11(a) of this chapter, an applicant may not proceed under any of the options described in section 11(b) of this chapter if construction or operation of the equipment or facility described in the permit application has already begun, unless construction or operation before obtaining the permit is authorized by a board rule or state statute.
As added by P.L.1-1996, SEC.5. Amended by P.L.184-2002, SEC.7.

IC 13-15-4-15
Consultants
Sec. 15. (a) If an applicant chooses to proceed under section 11(b)(3) of this chapter, the department and the applicant shall jointly:
(1) select a consultant that has the appropriate background to review the applicant's application; and
(2) authorize the consultant to begin work;
not later than fifteen (15) working days after the department receives notice that the applicant has chosen to proceed under section 11(b)(3) of this chapter.
(b) The commissioner may:
(1) consult with the applicant regarding the advisability of proceeding under this section; and
(2) document the communications.
As added by P.L.1-1996, SEC.5. Amended by P.L.184-2002, SEC.8.

IC 13-15-4-16
Draft permits
Sec. 16. (a) If an applicant chooses to proceed under section 11(b)(2) or 11(b)(3) of this chapter, the applicant or a consultant shall prepare and submit to the commissioner the draft permit and any required supporting technical justification for the permit not later than thirty-five (35) working days after:
(1) the applicant has notified the commissioner that the applicant has chosen to proceed under section 11(b)(2) of this chapter; or
(2) the department and the applicant have authorized a consultant to begin work under section 11(b)(3) of this chapter.
(b) Subject to subsection (c), the commissioner shall: (1) approve, with or without revision; or
(2) deny;
the draft permit not later than twenty-five (25) working days after receiving the draft permit.
(c) If notice of opportunity for public comment or public hearing is required under applicable law before a permit decision can be issued, the commissioner shall comply with all public participation requirements and:
(1) approve, with or without revision; or
(2) deny;
the draft permit not later than fifty-five (55) working days after receipt of the draft permit.
(d) If the commissioner denies the draft permit, the commissioner shall specify the reasons for the denial.
(e) If an applicant has elected to have a draft permit prepared under section 11(b)(3) of this chapter and:
(1) the consultant fails to submit a draft permit and supporting technical justification to the commissioner; or
(2) the commissioner fails to approve or deny the draft permit;
within the applicable time specified under subsection (a), (b), or (c), the department shall refund the applicant's permit application fee not later than twenty-five (25) working days after expiration of the applicable period.
(f) The commissioner and the applicant may mutually agree to extend the deadlines in this section.
As added by P.L.1-1996, SEC.5. Amended by P.L.184-2002, SEC.9.

IC 13-15-4-17
Notice of applicant's alternatives before expiration of period
Sec. 17. (a) Any time before a period specified under sections 1 through 6 of this chapter has expired, the commissioner may do the following:
(1) Notify an applicant that the commissioner does not believe that the commissioner will be able to approve or deny a permit application filed with the department before the time specified in sections 1 through 6 of this chapter expires.
(2) Offer to the applicant and allow the applicant to accept one (1) of the following options:
(A) The applicant may submit to the department a draft permit and any legally required supporting technical justification within a period agreed to by the applicant and the commissioner.
(B) The department may hire a qualified consultant at the applicant's cost to:
(i) complete the review of the application; and
(ii) prepare a draft permit and any legally required supporting technical justification.
(b) If the applicant submits a draft permit and supporting documentation on time under subsection (a)(2)(A) or elects to fund the hiring of a consultant under subsection (a)(2)(B), the

commissioner shall issue or deny the permit within the period specified under sections 1 through 6 of this chapter. If the commissioner does not make a decision within the period specified:
(1) the department shall refund to the applicant:
(A) the permit application fee paid by the applicant; and
(B) any consultant's fees paid by the applicant;
(2) if a consultant has been hired by the department and has not submitted a draft permit to the department, the consultant shall submit the draft permit and any required supporting technical justification to the department not later than fifteen (15) working days after the expiration of the period specified in sections 1 through 6 of this chapter; and
(3) the commissioner shall approve, with or without revision, or deny the draft permit submitted by the applicant or a consultant within the period specified under section 16(b) or 16(c) of this chapter.
As added by P.L.1-1996, SEC.5.

IC 13-15-4-18
Remedies not exclusive
Sec. 18. The remedies provided in this chapter are not the exclusive remedies available to a permit applicant. A permit applicant's election of a remedy under this chapter does not preclude the permit applicant from seeking other remedies available at law or in equity.
As added by P.L.1-1996, SEC.5.

IC 13-15-4-19
List of administratively extended permits provided to the environmental quality service council
Sec. 19. Before July 15 of each year, the commissioner shall provide to the environmental quality service council a list, current through July 1 of the year, of National Pollutant Discharge Elimination System (NPDES) permits that have been administratively extended that includes for each permit:
(1) the number of months that the permit has been administratively extended;
(2) the number of months that the department has extended a period under section 8 of this chapter or suspended processing of a permit application under section 10 of this chapter;
(3) the type of permit according to the types identified in IC 13-18-20-2 through IC 13-18-20-11; and
(4) the dates when public notice of a draft permit was given.
As added by P.L.184-2002, SEC.10.



CHAPTER 5. COMMENTS ON PERMIT ISSUANCE OR DENIAL

IC 13-15-5-2
Written objection by the Environmental Protection Agency
Sec. 2. The commissioner may not issue a permit under the operating permit program under 42 U.S.C. 7661 through 7661f if the United States Environmental Protection Agency makes a written objection within the time allowed under applicable federal law.
As added by P.L.1-1996, SEC.5.

IC 13-15-5-3
Issuance or denial of permit; notice of action
Sec. 3. (a) Except as provided in section 2 of this chapter:
(1) after the comment period; or
(2) if a public hearing is held, after the public hearing;
the commissioner shall issue the permit or deny the permit application.
(b) Unless the commissioner states otherwise in writing, the commissioner's action under this section is effective immediately.
(c) Notice of the commissioner's action shall be served upon the following:
(1) The permit applicant.
(2) Each person who submitted written comments under section

1 of this chapter.
(3) Each person who requests notice of the permit determination.
(4) The Administrator of the United States Environmental Protection Agency if service is required under the applicable federal law.
(d) If the commissioner's action is likely to have a significant impact upon persons who are not readily identifiable, the commissioner may publish notice of the action on the permit application in a newspaper of general circulation in the county affected by the proposed permit.
As added by P.L.1-1996, SEC.5.



CHAPTER 6. APPEAL OF AGENCY DETERMINATION TO ISSUE OR DENY PERMIT

IC 13-15-6-2
Contents of request
Sec. 2. A written request for an adjudicatory hearing under section 1 of this chapter must do the following:
(1) State the name and address of the person making the request.
(2) Identify the interest of the person making the request.
(3) Identify any persons represented by the person making the request.
(4) State with particularity the reasons for the request.
(5) State with particularity the issues proposed for consideration at the hearing.
(6) Identify the permit terms and conditions that, in the judgment of the person making the request, would be appropriate in the case in question to satisfy the requirements of the law governing permits of the type granted or denied by the commissioner's action.
As added by P.L.1-1996, SEC.5.

IC 13-15-6-3
Hearings
Sec. 3. (a) Not later than thirty (30) days after being served a request for an adjudicatory hearing, an environmental law judge under IC 4-21.5-7 shall, if the environmental law judge determines that:
(1) the request was properly submitted; and
(2) the request establishes a jurisdictional basis for a hearing; assign the matter for a hearing.
(b) Upon assigning the matter for a hearing, an environmental law judge may stay the force and effect of the following:
(1) A contested permit provision.
(2) A permit term or condition the environmental law judge considers inseverable from a contested permit provision.
(c) After a final hearing under this section, a final order of an environmental law judge on a permit application is subject to review under IC 4-21.5-5.
As added by P.L.1-1996, SEC.5. Amended by P.L.25-1997, SEC.6; P.L.90-1998, SEC.14.

IC 13-15-6-4
Final agency action
Sec. 4. (a) This section applies to an application for a permit or for the renewal of a permit under the operating permit program under 42 U.S.C. 7661 through 7661f.
(b) Failure of the commissioner to act on an application in accordance with the times provided in Section 503 of the federal Clean Air Act Amendments of 1990 (42 U.S.C. 7661b) or Title IV of the federal Clean Air Act Amendments of 1990 (42 U.S.C. 7651 to 7651o) shall be treated as a final agency action solely for the purposes of obtaining judicial review in state court of an action brought by:
(1) any person that participated in the public comment process; or
(2) any person entitled to judicial review of the final agency action under IC 4-21.5-5;
to require that an action be taken by the commissioner on the permit application without additional delay.
As added by P.L.1-1996, SEC.5.

IC 13-15-6-5
Judicial review
Sec. 5. (a) This section applies to an application for a permit or for the renewal of a permit under the operating permit program under 42 U.S.C. 7661 through 7661f.
(b) Notwithstanding IC 4-21.5-5-5, a person may file a petition for judicial review of final agency action on an application for a permit, a permit renewal, or a permit revision more than thirty (30) days after the person is served notice of the final agency action if the following conditions exist:
(1) The petition is based on new grounds that arise more than thirty (30) days after the person is served the notice.
(2) The petition is filed not more than thirty (30) days after the new grounds arise.
(3) The new grounds:
(A) are based on new information that was not available during the review period; and
(B) could not by due diligence have been discovered and

produced within the time required for the proceedings under this section.
As added by P.L.1-1996, SEC.5. Amended by P.L.90-1998, SEC.15.

IC 13-15-6-6
Applicability of judicial review to revision or modification of permit
Sec. 6. The air pollution control board may adopt rules under IC 4-22-2 to provide that the opportunity for judicial review allowed under section 4 or 5 of this chapter applies to the revision or modification of a permit or license under the operating permit program under 42 U.S.C. 7661 through 7661f.
As added by P.L.1-1996, SEC.5.

IC 13-15-6-7
Computation of time
Sec. 7. (a) In computing a period of time under this chapter, the day of the act, event, or default from which the designated period of time begins to run is not included. The last day of the computed period is to be included unless it is a:
(1) Saturday;
(2) Sunday;
(3) legal holiday under a state statute; or
(4) day that the office in which the act is to be done is closed during regular business hours.
(b) A period runs until the end of the next day after a day described in subsections (a)(1) through (a)(4).
(c) A period of time under this chapter that commences when a person is served with a paper commences with respect to a particular person on the earlier of the date that:
(1) the person is personally served with the notice; or
(2) a notice for the person is deposited in the United States mail.
(d) If a notice is served through the United States mail, three (3) days must be added to a period that commences upon service of that notice.
As added by P.L.90-1998, SEC.16.



CHAPTER 7. REVOCATION OR MODIFICATION OF PERMITS; APPEAL OF REVOCATION OR MODIFICATION

IC 13-15-7-2
Criteria for revision of operating permit
Sec. 2. The commissioner shall reopen and revise a permit issued under the operating permit program of 42 U.S.C. 7661 through 7661f before the expiration of the permit when any of the following conditions exist:
(1) Additional federal requirements become applicable to a source whose permit allows at least three (3) more years of continued operation. However, a permit does not have to be revised if the additional requirements will not become effective until after the date the permit expires. A permit revision to address additional requirements must be completed by the commissioner not more than eighteen (18) months after the adoption of the additional requirements.
(2) Additional requirements become applicable to the permitted source under the acid rain program. Upon approval by the United States Environmental Protection Agency, an excess offset emissions plan is considered to be incorporated into the permit.
(3) The commissioner or the United States Environmental Protection Agency determines that:
(A) the permit contains a material mistake; or
(B) inaccurate statements were made in establishing the emissions standards or other terms or conditions of the permit.
(4) The commissioner or the Administrator of the United States

Environmental Protection Agency determines that the permit must be revised or revoked to assure compliance with the applicable federal requirements (as defined in 40 CFR 70.2).
As added by P.L.1-1996, SEC.5.

IC 13-15-7-3
Objections and appeal
Sec. 3. A person aggrieved by the revocation or modification of a permit may appeal the revocation or modification to the office of environmental adjudication for an administrative review under IC 4-21.5-3. Pending the decision resulting from the hearing under IC 4-21.5-3 concerning the permit revocation or modification, the permit remains in force. However, the commissioner may seek injunctive relief with regard to the activity described in the permit while the decision resulting from the hearing is pending.
As added by P.L.1-1996, SEC.5. Amended by P.L.25-1997, SEC.7.

IC 13-15-7-4 Version a
Changes not requiring permit revision
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. (a) This section applies to a facility that:
(1) has been issued an operating permit by the air pollution board; or
(2) is operating without a permit but has made a timely and complete application for a permit under IC 13-17-8-10.
(b) The air pollution control board shall adopt rules under IC 4-22-2 as part of the operating permit program established under 42 U.S.C. 7661 through 7661f providing that a facility may make changes without a permit revision if the following conditions exist:
(1) The changes are not modifications under any provision of Title I of the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the federal Clean Air Act Amendments of 1990 (P.L.101-549).
(2) The changes do not exceed emissions:
(A) expressed as a rate of emissions; or
(B) expressed as total emissions;
allowable under the permit.
(3) The facility provides the commissioner with written notification at least seven (7) days before the proposed changes are made. However, the air pollution control board may adopt rules that provide a different period for notifications that involve emergency situations.
As added by P.L.1-1996, SEC.5.

IC 13-15-7-4 Version b
Changes not requiring permit revision
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. (a) This section applies to a facility that: (1) has been issued an operating permit by the board; or
(2) is operating without a permit but has made a timely and complete application for a permit under IC 13-17-8-10.
(b) The board shall adopt rules under IC 4-22-2 and IC 13-14-9 as part of the operating permit program established under 42 U.S.C. 7661 through 7661f providing that a facility may make changes without a permit revision if the following conditions exist:
(1) The changes are not modifications under any provision of Title I of the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the federal Clean Air Act Amendments of 1990 (P.L.101-549).
(2) The changes do not exceed emissions:
(A) expressed as a rate of emissions; or
(B) expressed as total emissions;
allowable under the permit.
(3) The facility provides the commissioner with written notification at least seven (7) days before the proposed changes are made. However, the board may adopt rules that provide a different period for notifications that involve emergency situations.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.103.



CHAPTER 8. NOTICE BY APPLICANTS FOR PERMITS FOR UNDEVELOPED LAND AND PROPERTY WITHOUT A PERMIT

IC 13-15-8-2
Period for notice
Sec. 2. Not more than ten (10) working days after submitting an application for a permit issued under IC 13-15-1 or IC 13-7-10.1-1 (before its repeal), the person that submitted the application for the permit shall make a reasonable effort to provide notice:
(1) to all owners of land that adjoins the land that is the subject of the permit application; or
(2) if the owner of land that adjoins the land that is the subject of the permit application does not occupy the land, to all occupants of the land;
that the person has submitted the application for the permit.
As added by P.L.1-1996, SEC.5.

IC 13-15-8-3
Contents of notice
Sec. 3. The notice provided by a person under section 2 of this chapter must:
(1) be in writing;
(2) include the date on which the application for the permit was submitted to the department; and
(3) include a brief description of the subject of the application.
As added by P.L.1-1996, SEC.5.

IC 13-15-8-4
Costs
Sec. 4. A person that submits an application for a permit under IC 13-15-1 shall pay the costs of complying with this chapter.
As added by P.L.1-1996, SEC.5.



CHAPTER 9. NUCLEAR FACILITY PERMITS

IC 13-15-9-2 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2. (a) Each board may adopt rules under IC 4-22-2 establishing:
(1) conditions for the issuance of a permit under this chapter; and
(2) requirements for the operation of nuclear facilities.
(b) Rules adopted by the air pollution control board may relate to air pollution from nuclear facilities. Rules adopted by the water pollution control board may relate to water pollution from nuclear facilities. Rules adopted by the solid waste management board may relate to other environmental problems associated with nuclear facilities.
(c) The boards may not adopt rules that establish contradictory conditions and requirements.
As added by P.L.1-1996, SEC.5.

IC 13-15-9-2 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2. (a) The board may adopt rules under IC 4-22-2 and IC 13-14-9 establishing:
(1) conditions for the issuance of a permit under this chapter; and
(2) requirements for the operation of nuclear facilities.
(b) Rules adopted by the board may relate to:
(1) air pollution from nuclear facilities;
(2) water pollution from nuclear facilities; or
(3) other environmental problems associated with nuclear facilities.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.104.

IC 13-15-9-3 Version a
Environmental feasibility report Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. A person proposing to construct:
(1) a nuclear powered generating facility; or
(2) a nuclear fuel reprocessing plant;
shall file with the technical secretary of each board an environmental feasibility report, on a form prescribed by the boards, concurrently with the filing of the preliminary safety analysis required to be filed with the United States Atomic Energy Commission.
As added by P.L.1-1996, SEC.5.

IC 13-15-9-3 Version b
Environmental feasibility report
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. A person proposing to construct:
(1) a nuclear powered generating facility; or
(2) a nuclear fuel reprocessing plant;
shall file with the board an environmental feasibility report, on a form prescribed by the board, concurrently with the filing of the preliminary safety analysis required to be filed with the United States Atomic Energy Commission.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.105.

IC 13-15-9-4 Version a
Public hearing
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. (a) The commissioner, on behalf of each board, may conduct a public hearing at a time and place to be determined by the department on the environmental effects of the proposed operation.
(b) A person affected by the proposed construction may participate in the hearing to the extent and in the manner that the board prescribes.
As added by P.L.1-1996, SEC.5.

IC 13-15-9-4 Version b
Public hearing
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. (a) The commissioner, on behalf of the board, may conduct a public hearing at a time and place to be determined by the department on the environmental effects of the proposed operation.
(b) A person affected by the proposed construction may participate in the hearing to the extent and in the manner that the board prescribes.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.106.
IC 13-15-9-5 Version a
Rules and standards to protect against radiation
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. (a) Each board shall adopt rules and standards under section 2 of this chapter to protect the citizens of Indiana from the hazards of radiation.
(b) Each permit required under this chapter according to rules adopted by the boards must specify the maximum allowable level of radioactive discharge.
(c) Each permit issued must include a requirement for:
(1) appropriate procedures of monitoring any discharge; and
(2) a report of each discharge to the department.
As added by P.L.1-1996, SEC.5.

IC 13-15-9-5 Version b
Rules and standards to protect against radiation
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. (a) The board shall adopt rules and standards under section 2 of this chapter to protect the citizens of Indiana from the hazards of radiation.
(b) Each permit required under this chapter according to rules adopted by the board must specify the maximum allowable level of radioactive discharge.
(c) Each permit issued must include a requirement for:
(1) appropriate procedures of monitoring any discharge; and
(2) a report of each discharge to the department.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.107.



CHAPTER 10. SOLID WASTE PERMIT CERTIFICATION REQUIREMENTS AND PROGRAMS; WASTE FACILITY OPERATOR TRUST FUND

IC 13-15-10-1 Version b
Training and certification program
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The board shall adopt rules to establish a department operated training and certification program for the following:
(1) Operators of solid waste incinerators and waste to energy facilities.
(2) Operators of land disposal sites.
(3) Operators of facilities described under IC 13-15-1-3 whose operation could have an adverse impact on the environment if not operated properly.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.108.

IC 13-15-10-2
Necessity for certification
Sec. 2. A person may not obtain or renew a permit for a facility listed in section 1 of this chapter unless the facility is operated by an individual who is certified under this chapter.
As added by P.L.1-1996, SEC.5.

IC 13-15-10-3 Version a
Establishment of trust fund; expenses
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. (a) The waste facility operator trust fund is established. The solid waste management board shall deposit fees collected under this chapter in the fund.
(b) Money in the fund shall be used for paying the expenses of the training and certification program described in this chapter. As added by P.L.1-1996, SEC.5.

IC 13-15-10-3 Version b
Establishment of trust fund; expenses
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. (a) The waste facility operator trust fund is established. The board shall deposit fees collected under this chapter in the fund.
(b) Money in the fund shall be used for paying the expenses of the training and certification program described in this chapter.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.109.

IC 13-15-10-4 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. The solid waste management board shall adopt rules under IC 4-22-2 to implement this chapter. The rules must include the following:
(1) Requirements for certification that consider any training that is required by state rule or federal regulation.
(2) Mandatory testing and retraining.
(3) Recognition of training programs that the solid waste management board approves to serve as a training program that this chapter requires. A recognized training program may be offered by an employer or by any other provider.
(4) Recognition of an interim period for which existing facility operators must obtain certification.
As added by P.L.1-1996, SEC.5.

IC 13-15-10-4 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. The board shall adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter. The rules must include the following:
(1) Requirements for certification that consider any training that is required by state rule or federal regulation.
(2) Mandatory testing and retraining.
(3) Recognition of training programs that the board approves to serve as a training program that this chapter requires. A recognized training program may be offered by an employer or by any other provider.
(4) Recognition of an interim period for which existing facility operators must obtain certification.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.110.
IC 13-15-10-5 Version a
Fees
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. (a) The solid waste management board shall establish by rule and cause to be collected fees for the following:
(1) Examination of applicants for certification.
(2) Issuance, renewal, or transfer of a certificate.
(3) Restoration of an expired certificate when that action is authorized by law.
(4) Issuance of certificates by reciprocity or endorsement for out-of-state applicants.
(5) Issuance of board or committee reciprocity or endorsements for resident practitioners who apply to another state for a certificate.
(b) A fee may not be less than fifty dollars ($50) unless the fee is collected under a rule adopted by the solid waste management board that sets a fee for miscellaneous expenses incurred by the department on behalf of the operators the solid waste management board regulates. The fees may not be less than are required to pay all of the costs, both direct and indirect, of the operation of the department under this chapter.
(c) A fee may not be charged to an operator employed by a solid waste facility that is wholly owned and operated by a unit of local government.
As added by P.L.1-1996, SEC.5.

IC 13-15-10-5 Version b
Fees
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. (a) The board shall establish by rule and cause to be collected fees for the following:
(1) Examination of applicants for certification.
(2) Issuance, renewal, or transfer of a certificate.
(3) Restoration of an expired certificate when that action is authorized by law.
(4) Issuance of certificates by reciprocity or endorsement for out-of-state applicants.
(5) Issuance of board or committee reciprocity or endorsements for resident practitioners who apply to another state for a certificate.
(b) A fee may not be less than fifty dollars ($50) unless the fee is collected under a rule adopted by the board that sets a fee for miscellaneous expenses incurred by the department on behalf of the operators the board regulates. The fees may not be less than are required to pay all of the costs, both direct and indirect, of the operation of the department under this chapter.
(c) A fee may not be charged to an operator employed by a solid waste facility that is wholly owned and operated by a unit of local

government.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.111.

IC 13-15-10-6 Version a
Method of payment of fees; refunds
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. (a) For the payment of fees under this chapter, the solid waste management board shall accept cash, a draft, a money order, a cashier's check, and a certified or other personal check.
(b) If:
(1) the solid waste management board receives an uncertified personal check for the payment of a fee; and
(2) the check does not clear the bank;
the solid waste management board may void the license, registration, or certificate for which the check was received.
(c) Unless designated by rule, a fee is not refundable or transferable.
As added by P.L.1-1996, SEC.5.

IC 13-15-10-6 Version b
Method of payment of fees; refunds
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. (a) For the payment of fees under this chapter, the board shall accept cash, a draft, a money order, a cashier's check, and a certified or other personal check.
(b) If:
(1) the board receives an uncertified personal check for the payment of a fee; and
(2) the check does not clear the bank;
the board may void the license, registration, or certificate for which the check was received.
(c) Unless designated by rule, a fee is not refundable or transferable.
As added by P.L.1-1996, SEC.5. Amended by P.L.133-2012, SEC.112.



CHAPTER 11. ENVIRONMENTAL MANAGEMENT PERMIT OPERATION FUND

IC 13-15-11-1 Version b
Environmental management permit operation fund
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The environmental management permit operation fund is established for the purpose of providing money for permitting and directly associated activities of the following programs of the department and the board:
(1) National Pollutant Discharge Elimination System program.
(2) Solid waste program.
(3) Hazardous waste program.
(4) Safe drinking water program.
As added by P.L.1-1996, SEC.5. Amended by P.L.224-2003, SEC.132; P.L.133-2012, SEC.113.

IC 13-15-11-2
Administration of fund
Sec. 2. (a) The department shall administer the fund.
(b) Expenses of administering the fund shall be paid from money in the fund.
As added by P.L.1-1996, SEC.5.

IC 13-15-11-3
Source of money for fund
Sec. 3. The fund consists of fees and delinquent charges collected under the following:
(1) IC 13-18-20.
(2) IC 13-18-20.5.
(3) IC 13-20-21.
(4) IC 13-22-12.
As added by P.L.1-1996, SEC.5. Amended by P.L.224-2003,

SEC.133.

IC 13-15-11-4
Investment of fund
Sec. 4. (a) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1996, SEC.5.

IC 13-15-11-5
Auditor's report
Sec. 5. (a) The auditor of state shall make a report on the fund every four (4) months. The report:
(1) shall be issued not later than ten (10) working days following the last day of each four (4) month period;
(2) must include the beginning and ending balance, disbursements, and receipts;
(3) must comply with accounting standards under IC 4-13-2-7(a)(1); and
(4) must be available to the public.
(b) The auditor of state shall forward copies of the report to the following:
(1) The commissioner.
(2) The standing committees of the house of representatives and the senate concerned with the environment.
(3) The budget committee.
(4) The environmental quality service council.
As added by P.L.1-1996, SEC.5.

IC 13-15-11-6
Report to the environmental quality service council concerning fund distribution
Sec. 6. Before September 1 of each even-numbered year, the department shall report to the environmental quality service council:
(1) the department's proposed distribution of funds among the programs referred to in section 1 of this chapter for the current state fiscal year;
(2) the department's rationale for the proposed distribution;
(3) any difference between:
(A) the proposed distribution; and
(B) the distribution made by the department in the immediately preceding state fiscal year; and
(4) the results of an independent audit of the correlation between:
(A) the distribution made by the department with respect to; and
(B) the department's actual expenses related to;
each program referred to in section 1 of this chapter in the

immediately preceding state fiscal year.
As added by P.L.184-2002, SEC.12.



CHAPTER 12. ANNUAL EVALUATION OF PERMIT PROCESS

IC 13-15-12-2
Contents of reports
Sec. 2. The report described under section 1 of this chapter must contain the following information concerning the department:
(1) A description of the reduction or increase in the backlog of permit applications in each department permit program during the preceding twelve (12) month period.
(2) The amount of:
(A) permit fees collected; and
(B) expenditures made from fee revenue;
during the preceding twelve (12) month period.
(3) A discussion of possible increases or decreases in the operating costs of each department permit and inspection program.
(4) A discussion of the measures that have been taken by the department to improve the operating efficiency of the permit and inspection programs.
(5) The number of notices issued by the department under IC 13-15-4-10.
(6) A discussion of the department's operational goals for the next twelve (12) months.
(7) A permit status report that includes the following information:
(A) The facility name and type of each permit application pending on January 1 of the previous year and the date each application was filed with the department.
(B) The action taken on each application by December 31 of the previous year.
(C) The facility name and type of each permit application pending on December 31 of the previous year and the date each was filed with the department.
As added by P.L.1-1996, SEC.5.






ARTICLE 16. FEES GENERALLY

CHAPTER 1. GENERAL PROVISIONS REGARDING ESTABLISHMENT OF FEES

IC 13-16-1-1 Version b
Applicability of chapter
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. This chapter applies to fees established under this title by the board.
As added by P.L.1-1996, SEC.6. Amended by P.L.133-2012, SEC.114.

IC 13-16-1-2
Board duties; factors to consider in establishing or revising fees
Sec. 2. To establish fees or change the amount of a fee, a board shall:
(1) follow the procedure required for the adoption of rules; and
(2) take into account:
(A) the cost of the issuance of a permit or license;
(B) the cost of the performance of services in connection with the supervision, review, and other necessary activities related to the area involved;
(C) the cost of the surveillance of the activity or property covered by the license or permit; and
(D) fees charged for equivalent permits or licenses in other states.
As added by P.L.1-1996, SEC.6.

IC 13-16-1-3 Version a
Basis for fees
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. A fee established by one (1) of the boards under this chapter for a type or class of permit may be based on the average of the costs specified in section 2 of this chapter for all permits of that

type or class.
As added by P.L.1-1996, SEC.6.

IC 13-16-1-3 Version b
Basis for fees
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. A fee established by the board under this chapter for a type or class of permit may be based on the average of the costs specified in section 2 of this chapter for all permits of that type or class.
As added by P.L.1-1996, SEC.6. Amended by P.L.133-2012, SEC.115.

IC 13-16-1-4 Version a
Review and revision of fees
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. The boards shall periodically review the fees established under this chapter. A board may change the amount of a fee if the board determines, based upon the factors set forth in section 2 of this chapter, that the amount of the fee is not appropriate.
As added by P.L.1-1996, SEC.6.

IC 13-16-1-4 Version b
Review and revision of fees
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. The board shall periodically review the fees established under this chapter. The board may change the amount of a fee if the board determines, based upon the factors set forth in section 2 of this chapter, that the amount of the fee is not appropriate.
As added by P.L.1-1996, SEC.6. Amended by P.L.133-2012, SEC.116.

IC 13-16-1-5
Environmental management special fund
Sec. 5. A fee established under this chapter shall be deposited in the environmental management special fund under IC 13-14-12 when the fee is collected.
As added by P.L.1-1996, SEC.6.

IC 13-16-1-6
Prohibitions
Sec. 6. Notwithstanding sections 1 through 5 of this chapter or any other law, a board or the department may not do any of the following:
(1) Except as provided in section 7 of this chapter, change a fee established by:
(A) IC 13-18-20;
(B) IC 13-20-21; or (C) IC 13-22-12.
(2) Establish an additional fee that was not in effect on January 1, 1994, concerning the following:
(A) National Pollutant Discharge Elimination System programs.
(B) Solid waste programs.
(C) Hazardous waste programs.
(3) Require payment of a fee for material used as alternate daily cover pursuant to a permit issued by the department under 329 IAC 10-20-13.
As added by P.L.1-1996, SEC.6. Amended by P.L.45-1997, SEC.7; P.L.224-1999, SEC.7.

IC 13-16-1-7
Adjustments to environmental management permit operation fund
Sec. 7. (a) Before billing a person under IC 13-18-20, IC 13-20-21, or IC 13-22-12, the commissioner shall review the money in the environmental management permit operation fund established under IC 13-15-11 and make the following adjustments:
(1) If the balance of the fund collected under IC 13-18-20, once obligated expenditures are subtracted from the balance, exceeds two million five hundred thousand dollars ($2,500,000) as of July 1 each year, the commissioner shall adjust the annual fee schedule to bill an amount, in the aggregate, equivalent to the fee schedule amount, less the excess over two million five hundred thousand dollars ($2,500,000). Adjustments to the individual bills must be proportional to the applicable fee divided by the total amount required by all the applicable fees. Adjustments to the annual fees apply only to the next assessment year and then revert to the amounts established under IC 13-18-20.
(2) If the balance of the fund collected under IC 13-20-21, once obligated expenditures are subtracted from the balance, exceeds two million five hundred thousand dollars ($2,500,000) as of July 1 each year, the commissioner shall adjust the annual fee schedule to bill an amount, in the aggregate, equivalent to the fee schedule amount, less the excess over two million five hundred thousand dollars ($2,500,000). Adjustments to the individual bills must be proportional to the applicable fee divided by the total amount required by all the applicable fees. Adjustments to the annual fees apply only to the next assessment year and then revert to the amounts established under IC 13-20-21.
(3) If the balance of the fund collected under IC 13-22-12, once obligated expenditures are subtracted from the balance, exceeds two million five hundred thousand dollars ($2,500,000) as of July 1 each year, the commissioner shall adjust the annual fee schedule to bill an amount, in the aggregate, equivalent to the fee schedule amount, less the excess over two million five hundred thousand dollars ($2,500,000). Adjustments to the

individual bills must be proportional to the applicable fee divided by the total amount required by all the applicable fees. Adjustments to the annual fees apply only to the next assessment year and then revert to the amounts established under IC 13-22-12.
(b) The appropriate board may adopt rules under IC 4-22-2 and IC 13-14-9 to adjust the amount of the fund balance at which the commissioner is required to adjust individual bills under subsection (a)(1), (a)(2), or (a)(3). However, the amount of the fund balance established by rule under this subsection may not exceed two million five hundred thousand dollars ($2,500,000).
As added by P.L.224-1999, SEC.8.



CHAPTER 2. INSTALLMENT PAYMENTS






ARTICLE 17. AIR POLLUTION CONTROL

CHAPTER 1. INTENT AND PURPOSE OF AIR POLLUTION CONTROL LAWS

IC 13-17-1-1 Version b
Purpose; air resource purity
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. It is the intent and purpose of air pollution control laws to maintain the purity of the air resource of Indiana, which shall be consistent with protection of the public health and welfare and the public enjoyment of the air resource, physical property and other resources, flora and fauna, maximum employment, and full industrial development of Indiana. The board and the department shall safeguard the air resource through the prevention, abatement, and control of air pollution by all practical and economically feasible methods.
As added by P.L.1-1996, SEC.7. Amended by P.L.133-2012, SEC.117.

IC 13-17-1-2
Local air quality control programs
Sec. 2. Local and air quality basin control programs are to be supported to the extent practicable as essential instruments for the securing and maintenance of appropriate levels of air quality.
As added by P.L.1-1996, SEC.7.

IC 13-17-1-3
Criteria for air quality control programs
Sec. 3. Accomplishing the intent and purpose of air pollution control laws can be done most effectively by focusing on goals to be achieved by a maximum of cooperation among all parties concerned, and the rules established under this article should be clearly premised

upon scientific knowledge of causes as well as of effects.
As added by P.L.1-1996, SEC.7.



CHAPTER 2. ESTABLISHMENT OF AIR POLLUTION CONTROL BOARD

IC 13-17-2-1 Version a
Establishment
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 1. The air pollution control board is established.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-2 Version a
Members; appointment
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 2. The board consists of the following twelve (12) members:
(1) The following ex officio members:
(A) The commissioner of the state department of health.
(B) The director of the department of natural resources.
(C) The lieutenant governor.
(D) The secretary of commerce or the secretary's designee.
(2) The following eight (8) members, who shall be appointed by the governor based on recommendations from representative constituencies:
(A) One (1) representative of agriculture.
(B) One (1) representative of manufacturing employed by an entity that has applied for or received a Title V operating permit.
(C) One (1) representative of environmental interests.
(D) One (1) representative of labor.
(E) One (1) representative of local government.
(F) One (1) health professional who holds a license to practice in Indiana.
(G) One (1) representative of small business.
(H) One (1) representative of the general public, who cannot qualify to sit on the board under any of the other clauses in this subdivision.
An individual appointed under this subdivision must possess knowledge, experience, or education qualifying the individual to represent the entity the individual is being recommended to represent.
As added by P.L.1-1996, SEC.7. Amended by P.L.90-1998, SEC.17; P.L.4-2005, SEC.119.

IC 13-17-2-3 Version a
Members; political party affiliation
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 3. Not more than four (4) of the appointed members of the

board may be members of the same political party.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-4 Version a
Members; requirements
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 4. The board must have at least a majority of members who:
(1) represent the public interest; and
(2) do not derive any significant part of their income from persons subject to permits or enforcement orders under the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549).
As added by P.L.1-1996, SEC.7.

IC 13-17-2-5 Version a
Conflicts of interest
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 5. Each board member shall fully disclose any potential conflicts of interest relating to permits or enforcement orders under the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549).
As added by P.L.1-1996, SEC.7.

IC 13-17-2-6 Version a
Members; technical representative as voting member
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 6. An ex officio member of the board may designate in writing a technical representative to serve as a voting member of the board when the ex officio member is unable to attend a board meeting.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-7 Version a
Members; terms; vacancies; removal
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 7. (a) The term of an appointed member of the board is four (4) years.
(b) The term of each member of the board continues until a successor has been appointed and qualified.
(c) If a vacancy occurs in the appointed membership of the board, the governor shall appoint a member not later than sixty (60) days after the vacancy occurs for the remainder of the unexpired term created by the vacancy. The board shall suspend the exercise of the board's duties under the air pollution control laws if the vacancy has not been filled not later than sixty (60) days after the vacancy occurs.
(d) The governor may remove an appointed member of the board

for cause. Cause includes the failure to attend at least two (2) board meetings within a one (1) year period.
(e) The board may not adopt a final rule under IC 13-14-8 until all members of the board have been appointed.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-8 Version a
Members; compensation
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 8. (a) The ex officio members of the board serve without additional compensation.
(b) Each appointed member of the board is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) The per diem and mileage are valid claims against the department.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-9 Version a
Meetings
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 9. (a) The board shall hold at least six (6) regular meetings each year at a place and time to be fixed by the board.
(b) Special meetings of the board may be called by:
(1) the chairman; or
(2) three (3) members of the board;
by delivery of written notice to each member of the board.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-10 Version a
Quorum
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 10. Seven (7) members of the board, four (4) of whom must be appointed members of the board, constitute a quorum.
As added by P.L.1-1996, SEC.7. Amended by P.L.4-2005, SEC.120.

IC 13-17-2-11 Version a
Officers
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 11. The governor shall annually select: (1) one (1) of the eight (8) appointed members of the board to serve as chairman; and
(2) another of the appointed members of the board to serve as vice chairman.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-12 Version a
Technical secretary
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 12. (a) The board shall select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as technical secretary of the board.
(b) During the interim between meetings of the board, the department shall do the following:
(1) Handle correspondence.
(2) Make or arrange for investigations and surveys.
(3) Obtain, assemble, or prepare reports and data as directed by the board.
(c) The technical secretary shall review all materials prepared for the board by the department to make any necessary revisions. Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the technical secretary. The technical secretary is not a voting member of the board.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-13 Version a
Legal counsel
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 13. (a) The board may select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as legal counsel. The legal counsel shall do the following:
(1) Advise the board on legal matters or proceedings arising from the exercise of the board's duties.
(2) Review all materials prepared for the board by the department for legal accuracy and sufficiency and direct the department to make any necessary revisions.
(b) Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the legal counsel. The legal counsel is not a voting member of the board.
As added by P.L.1-1996, SEC.7.

IC 13-17-2 Version b
Repealed
(Repealed by P.L.133-2012, SEC.118.) Note: This repeal of chapter effective 1-1-2013. See also preceding version of this chapter, effective until 1-1-2013.



CHAPTER 3. POWERS AND DUTIES CONCERNING AIR POLLUTION CONTROL

IC 13-17-3-2
Inspections
Sec. 2. The commissioner may conduct inspections under air pollution control laws in accordance with IC 13-14-2.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-3
Enforcement
Sec. 3. Air pollution control laws may be enforced under IC 13-14-2-6 or IC 13-30-3.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-4
Adoption or amendment of rules
Sec. 4. (a) The board shall adopt rules under IC 4-22-2 that are:
(1) consistent with the general intent and purposes declared in IC 13-17-1 and section 1 of this chapter; and
(2) necessary to the implementation of the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L.101-549).
(b) Notwithstanding IC 13-15-5, the board may adopt rules under IC 4-22-2 and IC 13-14-9 that allow the commissioner's actions on permits and permit modifications to become effective immediately, regardless of whether a thirty (30) day comment period is held on the permits or permit modifications. The board may adopt rules under this subsection only after considering the:
(1) environmental significance of;
(2) federal requirements for federally delegated or approved programs concerning; and
(3) need for opportunity for public participation on;
the permits or permit modifications.
(c) The board may adopt rules to require sources to report hazardous air pollutant emissions if the reporting is necessary to demonstrate compliance with emissions and other performance standards established under 42 U.S.C. 7412 or 42 U.S.C. 7429. The board may amend 326 IAC 2-6 to allow the department to request hazardous air pollutant emissions data from individual sources for the purpose of site specific studies of hazardous air pollutant:
(1) emissions; and
(2) impacts. (d) The board may amend 326 IAC 2-6 or adopt new rules to establish a general requirement for sources to report hazardous air pollutant emissions (as defined by 42 U.S.C. 7412(b)). However, the rules amended or adopted by the board under this subsection may not require sources to report hazardous air pollutant emissions before January 1, 2004.
(e) For purposes of rules adopted by the board, a reference to "chemical process plants" does not include an ethanol production operation that:
(1) produces ethanol by natural fermentation after July 2, 2007; and
(2) is included in the North American Industry Classification System (NAICS) code:
(A) 325193 (Ethyl Alcohol Manufacturing); or
(B) 312140 (Distilleries);
as described in 72 FR 24059 et seq. (May 1, 2007).
This subsection expires April 1, 2012.
As added by P.L.1-1996, SEC.7. Amended by P.L.90-1998, SEC.18; P.L.166-2002, SEC.2; P.L.159-2011, SEC.21.

IC 13-17-3-4.5
Repealed
(Repealed by P.L.159-2011, SEC.49.)

IC 13-17-3-5
Violations
Sec. 5. Violations of air pollution control laws are subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-8.
In addition, a violation of air pollution control laws may lead to criminal prosecution under IC 13-30-10.
As added by P.L.1-1996, SEC.7. Amended by P.L.137-2007, SEC.8.

IC 13-17-3-6 Version a
Operating policies
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 6. The board shall develop operating policies governing the implementation of air pollution control laws by the commissioner.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-6 Version b
Repealed
(Repealed by P.L.133-2012, SEC.119.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 13-17-3-7 Orders; review by environmental law judge
Sec. 7. (a) The commissioner may enter into agreed orders as provided in IC 13-30-3-6.
(b) An environmental law judge under IC 4-21.5-7 shall review orders and determinations of the commissioner.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-8
Additional duties
Sec. 8. The board shall carry out other duties imposed by law.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-9
Powers of commissioner to assist affected or interested groups
Sec. 9. (a) The commissioner shall assist and cooperate with other groups interested in and affected by air pollution.
(b) The commissioner may do the following:
(1) Advise, consult, and cooperate with:
(A) other state agencies;
(B) towns, cities, and counties;
(C) industries;
(D) other states;
(E) the federal government; and
(F) affected groups;
in the prevention and control of new and existing air contamination sources within Indiana.
(2) Encourage and conduct studies, investigations, and research relating to the following:
(A) Air pollution.
(B) The causes, effects, prevention, control, and abatement of air pollution.
(3) Collect and disseminate information relating to the following:
(A) Air pollution.
(B) The prevention and control of air pollution.
(4) Encourage voluntary cooperation by persons, towns, cities, and counties or other affected groups in restoring and preserving a reasonable degree of purity of air within Indiana.
(5) Encourage authorized air pollution agencies of towns, cities, and counties to handle air pollution problems within their respective jurisdictions to the greatest extent possible.
(6) Upon request, provide technical assistance to towns, cities, or counties requesting technical assistance for the furtherance of air pollution control.
(7) Represent the state in all matters pertaining to plans, procedures, or negotiations for interstate compacts in relation to the control of air pollution.
(8) Accept and administer grants or other money or gifts for the purpose of carrying out any of the functions of air pollution control laws. As added by P.L.1-1996, SEC.7.

IC 13-17-3-10
Funds
Sec. 10. The commissioner may budget and receive appropriated money for expenditures to carry out air pollution control laws.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-11 Version a
Power to adopt rules under state discretionary authority
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 11. The board may adopt rules under IC 4-22-2 under discretionary authority granted to the state by:
(1) the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L.101-549); or
(2) a regulation adopted under the federal Clean Air Act.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-11 Version b
Power to adopt rules under state discretionary authority
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 11. The board may adopt rules under IC 4-22-2 and IC 13-14-9 under discretionary authority granted to the state by:
(1) the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L.101-549); or
(2) a regulation adopted under the federal Clean Air Act.
As added by P.L.1-1996, SEC.7. Amended by P.L.133-2012, SEC.120.

IC 13-17-3-12
Effect of express grant of authority on additional activities
Sec. 12. Unless otherwise indicated, any express grant of authority provided to the board under this title may not be interpreted to prohibit the board from adopting rules that extend the grant of authority to cover additional activities in accordance with section 4 of this chapter or IC 13-14-8.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-13
Issuance of permit to a solid waste incinerator
Sec. 13. The commissioner may not issue any permit to a solid waste incinerator required by the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549), if the commissioner is also responsible in whole or in part for the design, construction, or operation of the unit.
As added by P.L.1-1996, SEC.7.
IC 13-17-3-14
Duty to adopt rules classifying areas and setting air quality standards
Sec. 14. The board shall adopt rules under IC 4-22-2 that do the following:
(1) Classify regions into attainment areas and nonattainment areas for regulated air pollutants based upon scientific study of geographical, topographical, and meteorological data.
(2) Set standards for ambient air quality for each region to effectuate the purposes of air pollution control laws.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-15
Rules and standards limiting noise emission
Sec. 15. (a) The board may adopt rules and standards prescribing limitations on noise emission. In adopting rules under this section, the board may prescribe that a person may not emit or cause to be emitted any noise that:
(1) unreasonably interferes with any lawful business or activity; or
(2) is injurious to the health or well-being of any person.
(b) The board may adopt rules concerning the following:
(1) Equipment and procedures for monitoring noise.
(2) The collection and retention of data resulting from the monitoring.
(3) The reporting of data to the board.
As added by P.L.1-1996, SEC.7.



CHAPTER 4. AIR POLLUTION EMERGENCIES

IC 13-17-4-2
Emergency risk
Sec. 2. (a) Air pollution may at certain times and places so seriously affect the public health and so threaten the population as to warrant emergency powers to prevent or minimize disasters of unforeseen proportions. If the commissioner determines, in consultation with the commissioner of the state department of health, that air pollution in an area constitutes an unreasonable and emergency risk to the health and safety of those in the area, that determination shall be immediately communicated to the governor.
(b) The governor may, by proclamation, do the following:
(1) Declare that an emergency exists.
(2) Order all persons causing or contributing to the air pollution to reduce or discontinue immediately the emission of air contaminants.
As added by P.L.1-1996, SEC.7.

IC 13-17-4-3
Injunction
Sec. 3. (a) Not more than twenty-four (24) hours after issuance of a proclamation under section 2 of this chapter, the attorney general, at the request of the governor, shall initiate injunctive proceedings in the appropriate court against each person causing or contributing to the air pollution to:
(1) stop the emission of contaminants causing the pollution; or
(2) take other action that is necessary.
(b) If the attorney general does not commence an action within the twenty-four (24) hour period, the governor's proclamation becomes void.
As added by P.L.1-1996, SEC.7.



CHAPTER 5. MOTOR VEHICLE EMISSION CONTROL

IC 13-17-5-1 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The board may adopt rules for the control of emissions from vehicles. However, the board must, before adopting the rules, forward to each member of the general assembly a copy of the proposed rules. The rules may prescribe requirements for the following:
(1) The installation and use of equipment designed to reduce or eliminate emissions.
(2) The proper maintenance of that equipment and of vehicles.
As added by P.L.1-1996, SEC.7. Amended by P.L.133-2012, SEC.121.

IC 13-17-5-2
Consistency of rules with federal emission control laws
Sec. 2. Any rules proposed for adoption under section 1 of this chapter must be consistent with provisions of federal law relating to control of emissions from vehicles. The board may not require, as a condition precedent to the initial sale of a vehicle or vehicular equipment, the inspection, certification, or other approval of any feature or equipment designed for the control of emissions from vehicles if the feature or equipment has been certified, approved, or otherwise authorized under federal law.
As added by P.L.1-1996, SEC.7.

IC 13-17-5-3
Removal or failure to maintain emission control device
Sec. 3. Except as permitted or authorized by law, a person may not:
(1) fail to maintain in good working order; or
(2) remove, dismantle, or otherwise cause to be inoperative; any air pollution control system or mechanism that is used to control air pollution of a vehicle and that is required by rules of the board to be maintained in or on the vehicle.
As added by P.L.1-1996, SEC.7.

IC 13-17-5-4
Penalty
Sec. 4. The commissioner of the bureau of motor vehicles shall suspend the registration of any vehicle that is not in compliance with section 3 of this chapter and may not reinstate the registration until:
(1) the emission control equipment of the vehicle has been restored, replaced, or repaired and is in good working order; and
(2) if the vehicle is subject to a rule of the board requiring testing of the emission characteristics of certain vehicles in certain counties, all requirements of that rule applying to the vehicle have been satisfied.
As added by P.L.1-1996, SEC.7.

IC 13-17-5-5
Repealed
(Repealed by P.L.229-1999, SEC.5.)

IC 13-17-5-5.1
Applicability of rules regarding tests; inspection station powers; contracts to conduct tests
Sec. 5.1. (a) A rule adopted by the board under air pollution control laws that requires:
(1) certain motor vehicles registered in certain counties to undergo a periodic test of emission characteristics; and
(2) vehicles failing the emissions test to be repaired and retested;
applies to the vehicles registered in those counties subject to the rules. An exemption in the rules applies to motor vehicles registered in those counties subject to the rule.
(b) An inspection station authorized by a rule adopted by the board may:
(1) inspect any vehicle; and
(2) certify that the inspected vehicle meets air emission control standards established in the applicable rules.
(c) The department may contract with a person to conduct inspections to test the emissions or emission control devices of motor vehicles. If inspections are conducted by a contractor under this subsection, the inspections and testing shall be conducted under the direction of the department. The department may not enter into a contract with a foreign corporation under this section unless the foreign corporation is registered with the secretary of state to do business in Indiana.
(d) The duration of a contract entered into under this section may not exceed ten (10) years. (e) This section does not prohibit the board or the department from adopting fleet inspection procedures.
(f) IC 5-22-17-3 does not apply to a procurement under this section.
As added by P.L.229-1999, SEC.2.

IC 13-17-5-5.2
Legalization of certain rules, inspections, certifications, and contracts
Sec. 5.2. The following are legalized:
(1) A rule adopted by the air pollution control board and described in IC 13-17-5-5(a) before its repeal.
(2) An inspection or certification conducted under IC 13-17-5-5(b) before its repeal.
(3) Contracts entered into and inspections made under IC 13-17-5-5(c) before its repeal.
As added by P.L.220-2011, SEC.281.

IC 13-17-5-5.4
Number of inspection stations in certain counties
Sec. 5.4. (a) This section applies to the following counties:
(1) A county having a population of more than seventy-one thousand (71,000) but less than seventy-five thousand (75,000).
(2) A county having a population of more than one hundred ten thousand (110,000) but less than one hundred eleven thousand (111,000).
(b) For the purpose of determining the number of inspection stations operating in a county under this subsection, a temporary or portable inspection station counts as an inspection station. After July 1, 1997, the department must maintain in a county under subsection (a) an equal or greater number of inspection stations as were operating in the county on July 1, 1996.
As added by P.L.79-1997, SEC.2. Amended by P.L.170-2002, SEC.86; P.L.119-2012, SEC.109.

IC 13-17-5-6
Vehicle emissions tests certificate of compliance; new and recently manufactured vehicles
Sec. 6. (a) A rule adopted by the board under air pollution control laws that:
(1) requires periodic motor vehicle emissions tests; and
(2) makes new vehicles exempt from the emissions tests for a time;
may not require that new vehicles be presented at an official vehicle inspection station for the purpose of obtaining a certificate of compliance.
(b) A rule adopted by the board under air pollution control laws that:
(1) requires periodic motor vehicle emissions tests; and
(2) makes certain vehicles exempt from the emissions test due

to the length of time since the vehicles were manufactured;
may not require that those vehicles be presented at an official vehicle inspection station for the purpose of obtaining a certificate of compliance.
As added by P.L.1-1996, SEC.7.

IC 13-17-5-6.7
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 13-17-5-7
Motor vehicle emissions testing program; funding
Sec. 7. (a) The department shall annually advise the budget committee on whether:
(1) money appropriated by the general assembly; and
(2) money available through federal grants;
is adequate to implement a motor vehicle emissions testing program described in section 5.1 of this chapter.
(b) If the money described under subsection (a) becomes insufficient to implement a motor vehicle emissions testing program, the department shall immediately notify:
(1) the governor; and
(2) the budget committee;
of the insufficiency.
As added by P.L.1-1996, SEC.7. Amended by P.L.229-1999, SEC.3.

IC 13-17-5-8
Motor vehicle emissions inspection station; duty to report violations; notification of compliance
Sec. 8. (a) Whenever:
(1) an officer or employee of the department; or
(2) a person the department has contracted with under section 5 (before its repeal) or 5.1 of this chapter or IC 13-1-1-11 (before its repeal);
learns of a violation of section 1, 2, 3, or 4 of this chapter or IC 13-1-1-6 (before its repeal), the officer or employee shall notify the bureau of motor vehicles in writing of the violation or failure for purposes of the suspension of the registration of the vehicle in question under IC 9-18-2-39.
(b) After a vehicle's registration is suspended under IC 9-18-2-39:
(1) an officer or employee of the department; or
(2) a person the department has contracted with under section 5 (before its repeal) or 5.1 of this chapter or IC 13-1-1-11 (before its repeal);
who recognizes that the violation of section 1, 2, 3, or 4 of this chapter or IC 13-1-1-6 (before its repeal) has been corrected shall notify the bureau of motor vehicles in writing of the correction or achievement of compliance for purposes of the reinstatement of the vehicle's registration under IC 9-18-2-39.
As added by P.L.1-1996, SEC.7. Amended by P.L.229-1999, SEC.4.
IC 13-17-5-9
Rules for vehicle inspection programs in certain counties; approval of programs by budget agency
Sec. 9. (a) After December 31, 2006, the board may not adopt a rule under air pollution control laws that requires motor vehicles to undergo a periodic test of emission characteristics in the following counties:
(1) A county having a population of more than seventy-one thousand (71,000) but less than seventy-five thousand (75,000).
(2) A county having a population of more than one hundred ten thousand (110,000) but less than one hundred eleven thousand (111,000).
(b) After December 31, 2006, 326 IAC 13-1.1 is void to the extent it applies to a county referred to in subsection (a).
(c) Unless the budget agency approves a periodic vehicle inspection program for a county referred to in subsection (a), the board shall amend 326 IAC 13-1.1 so that it does not apply after December 31, 2006, to a county referred to in subsection (a).
(d) The budget agency, after review by the budget committee, may approve in writing the implementation of a periodic vehicle inspection program for one (1) or more counties described in subsection (a) only if the budget agency determines that the implementation of a periodic vehicle inspection program in the designated counties is necessary to avoid a loss of federal highway funding for the state or a political subdivision. The approval must specify the counties to which the periodic vehicle inspection program applies and the time during which the periodic vehicle inspection program must be conducted in each designated county. The budget agency, after review by the budget committee, shall withdraw an approval given under this subsection for a periodic vehicle inspection program in a county if the budget agency determines that the suspension of the periodic vehicle inspection program will not adversely affect federal highway funding for the state or a political subdivision.
As added by P.L.282-2003, SEC.37. Amended by P.L.119-2012, SEC.110.



CHAPTER 6. REGULATION OF ASBESTOS AND ASBESTOS CONTRACTORS

IC 13-17-6-2
Fee for certification
Sec. 2. (a) This section does not apply to a person making an inspection under the authority of IC 22-8-1.1.
(b) The board shall adopt a rule under IC 4-22-2 to do the

following:
(1) Establish a fee not to exceed one hundred fifty dollars ($150) per person per certification for persons seeking accreditation through the program established under section 1 of this chapter.
(2) Establish a fee for asbestos contractors seeking licensing through the program established under section 1 of this chapter.
(c) The amount of the fee established under subsection (b) must not be more than is considered to be necessary to recover the cost of establishing the accreditation and licensing programs.
(d) The proceeds of the fee shall be deposited in the asbestos trust fund established by section 3 of this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-3
Asbestos trust fund
Sec. 3. (a) The asbestos trust fund is established to provide a source of money for the purposes set forth in section 4 of this chapter.
(b) The expenses of administering the fund shall be paid from the money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The sources of money for the fund are the following:
(1) Accreditation fees paid under section 2 of this chapter.
(2) Appropriations made by the general assembly, gifts, and donations intended for deposit in the fund.
(3) Penalties imposed under IC 13-30-4 and IC 13-30-5 for violations of the rules of the board concerning asbestos.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-4
Asbestos trust fund; use of funds
Sec. 4. The commissioner may use money in the fund to do the following:
(1) Pay the expenses of administration of the accreditation program established under section 1 of this chapter.
(2) Cover other costs related to implementation of the federal Asbestos Hazard Emergency Response Act of 1986 (15 U.S.C. 2641 et seq.).
As added by P.L.1-1996, SEC.7.

IC 13-17-6-5
Agents or employees of licensed asbestos contractor; necessity of accreditation under certain circumstances
Sec. 5. An asbestos contractor licensed under this chapter may not

allow an agent or employee of the contractor to:
(1) exercise control over an asbestos project; or
(2) come into contact with asbestos;
unless the agent or employee is accredited under this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-6
Records of asbestos removal projects; contents; maintenance; inspection
Sec. 6. (a) An asbestos contractor licensed under this chapter shall compile records concerning each asbestos project the asbestos contractor performs. The records must include the following information on each asbestos project:
(1) The name, address, and proof of accreditation of the following:
(A) The person who supervised the asbestos project for the asbestos contractor.
(B) Each employee or agent of the asbestos contractor that worked on the project.
(2) The site of the asbestos project.
(3) A description of the asbestos project.
(4) The amount of asbestos containing material that was removed in the project.
(5) The date on which the asbestos project was started and the date on which the asbestos project was completed.
(6) A summary of procedures that were used in the asbestos project to comply with all applicable federal and state standards on asbestos projects.
(7) The name and address of each disposal site used for the disposal of asbestos containing material that was disposed of on the asbestos project.
(b) A copy of each receipt issued by a disposal site identified under subsection (a)(7) must be included in the records concerning the project compiled under this section.
(c) An asbestos contractor shall retain the records compiled under subsection (a) concerning a particular asbestos project for at least thirty (30) years after the asbestos project is concluded.
(d) An asbestos contractor shall make records kept under this section available to the department upon request.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-7
Onsite inspection of asbestos project
Sec. 7. At least one (1) time each year, the department shall investigate the procedures employed by each licensed asbestos contractor with regard to the:
(1) abatement;
(2) removal;
(3) renovation;
(4) enclosure; (5) repair; and
(6) encapsulation;
of asbestos containing material by conducting an inspection of the site of an asbestos project being carried out by the licensed asbestos contractor.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-8
Public asbestos projects; bidder restrictions
Sec. 8. A political subdivision or a state agency may not accept a bid for an asbestos project from a person that does not hold an asbestos contractor license.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-9
Commissioner's inspection or investigation
Sec. 9. The commissioner may do the following:
(1) Inspect the site of an asbestos project:
(A) during the project; or
(B) after the project is completed.
(2) Conduct an investigation of an asbestos project upon:
(A) the commissioner's own initiation; or
(B) the receipt of a complaint by a person.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-10
Injunction against nonconforming asbestos removal procedures; notice; review
Sec. 10. (a) If the commissioner finds that an asbestos project is not being performed in accordance with air pollution control laws or rules adopted under air pollution control laws, the commissioner may enjoin further work on the asbestos project without prior notice or hearing by delivering a notice to:
(1) the asbestos contractor engaged in the asbestos project; or
(2) the agent or representative of the asbestos contractor.
(b) A notice issued under this section must:
(1) specifically enumerate the violations of law that are occurring on the asbestos project; and
(2) prohibit further work on the asbestos project until the violations enumerated under subdivision (1) cease and the notice is rescinded by the commissioner.
(c) Not later than ten (10) days after receiving written notification from a contractor that violations enumerated in a notice issued under this section have been corrected, the commissioner shall issue a determination whether or not to rescind the notice.
(d) An asbestos contractor or any other person aggrieved or adversely affected by the issuance of a notice under subsection (a) may obtain a review of the commissioner's action under IC 4-21.5 and IC 4-21.5-7.
As added by P.L.1-1996, SEC.7. Amended by P.L.25-1997, SEC.8.
IC 13-17-6-11
Reprimand, suspension, or revocation of license or accreditation; grounds
Sec. 11. (a) The commissioner may under IC 4-21.5 reprimand an asbestos contractor or asbestos worker or suspend or revoke the license of an asbestos contractor or the accreditation of an asbestos worker for the following reasons:
(1) Fraudulently or deceptively obtaining or attempting to obtain a license or accreditation under this chapter.
(2) Failing to meet the qualifications for a license or accreditation or failing to comply with the requirements of air pollution control laws or rules adopted under air pollution control laws.
(3) Failing to meet an applicable federal or state standard for the abatement, removal, or encapsulation of asbestos.
(b) The commissioner may under IC 4-21.5 reprimand an asbestos contractor or suspend or revoke the license of an asbestos contractor that does any of the following:
(1) Employs a person who is not accredited under this chapter.
(2) Permits a person who is not accredited under this chapter to work on an asbestos project.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-12
Necessity of license or accreditation before performing asbestos project; exceptions
Sec. 12. (a) Except as provided in subsections (c) and (d), a person that enters into a contract providing for the person to execute, for compensation, an asbestos project must hold an asbestos contractor's license.
(b) Except as provided in subsections (c) and (d), an individual who works on an asbestos project must be accredited under this chapter.
(c) In an emergency that results from a sudden and unexpected event that is not a planned renovation or demolition, the commissioner may waive the requirements set forth in subsections (a) and (b) for a person that enters into a contract or works to resolve the emergency.
(d) The commissioner may:
(1) exempt an employer from subsection (a); and
(2) exempt the employer's employees from subsection (b) with respect to an asbestos project on premises owned or leased by the employer;
if the commissioner determines that the employer has adopted and is enforcing an asbestos safety program that is adequate to protect the health and safety of the employees and of any other persons who are or may be affected by the asbestos project.
As added by P.L.1-1996, SEC.7.



CHAPTER 7. CLEAN AIR ACT PERMIT COMPLIANCE PROGRAM

IC 13-17-7-2
Conditions
Sec. 2. (a) All of the following conditions must be satisfied for a person to qualify for the exemption from liability established in section 1 of this chapter:
(1) If the source is required to obtain a Title V operating permit, a complete permit application for a Title V operating permit, a FESOP, or an enforceable operating agreement that includes the existing and unpermitted facility or source is submitted to the commissioner not later than November 16, 1996, or a date established by the board for timely submission of an application for a Title V operating permit, whichever is earlier. The permit application submitted under this subdivision must comply with:
(A) the requirements of 40 CFR 70.5(a)(2); and
(B) all rules adopted by the board implementing 40 CFR 70.5(a)(2).
(2) If the source is not required to obtain a Title V operating permit, a complete application for a registration or construction permit, as applicable, for the existing and unpermitted facility or source is submitted to the commissioner not later than November 16, 1996. The registration or construction permit application must comply with all rules adopted by the board.
(3) Each existing emitting facility or source for which limited

liability is claimed under this chapter is clearly identified in the application submitted under subdivision (1) or (2), whichever is applicable.
(4) The emitting facility or source was constructed or modified before January 1, 1994.
(5) The emitting source was not the subject of a completed administrative or civil action for failure to obtain a necessary air construction or operation permit:
(A) after January 1, 1989; and
(B) before January 1, 1994.
(6) The source is not the subject of a pending administrative or civil action for failure to obtain a necessary air construction or operation permit.
(b) The department may not require:
(1) a separate registration application;
(2) a construction permit application; or
(3) an additional operating permit application;
if the Title V operating permit application submitted for the sources or facilities qualifying for an exemption from liability under section 1 of this chapter and identified under subsection (a)(3) contains information that satisfies all requirements of the rules adopted by the board and all Indiana statutes concerning new or modified sources and facilities.
(c) This section does not relieve a person from any obligation to:
(1) apply for or obtain a permit required for the prevention of significant deterioration or by new source review requirements of the federal Clean Air Act under 42 U.S.C. 7470 et seq. (Part C) or 42 U.S.C. 7501 et seq. (Part D); or
(2) obtain a registration or construction permit required under an Indiana law or rules adopted by the board.
As added by P.L.1-1996, SEC.7.

IC 13-17-7-3
Applicability of chapter; limitations
Sec. 3. This chapter does not do any of the following:
(1) Limit the scope of a person's liability for criminal penalties or for civil penalties under IC 13-30-4, IC 13-30-5, and IC 13-30-8.
(2) Excuse or prohibit enforcement of violations of any state or federal health based or technology based standard, including national primary and secondary ambient air quality standards.
(3) Excuse a facility or source for failure to obtain in advance a construction permit required by the prevention of significant deterioration or new source review requirements of the federal Clean Air Act under 42 U.S.C. 7470 et seq. (Part C) or 42 U.S.C. 7501 et seq. (Part D).
(4) Apply to an individual facility at a source:
(A) that has potential emissions of more than one hundred (100) tons per year of any regulated pollutant;
(B) to which the board had established permit requirements

under rules in effect on January 1, 1994; and
(C) that never received an operating permit under 326 IAC 2-1-4 as in effect on January 1, 1994.
As added by P.L.1-1996, SEC.7. Amended by P.L.137-2007, SEC.9.

IC 13-17-7-4
Prohibition on reopening of enforcement action
Sec. 4. An enforcement action that has been resolved or settled with the commissioner or any other person may not be reopened on the basis of this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-7-5
Basis for civil action
Sec. 5. A private citizen, the commissioner, the governor, or the attorney general may initiate a civil action under:
(1) IC 13-14-10-2;
(2) IC 13-15-3-6;
(3) IC 13-17-4;
(4) IC 13-30-1-1 through IC 13-30-1-7;
(5) IC 13-30-3-2 through IC 13-30-3-9; or
(6) IC 32-30-6-7;
whichever is applicable, to enjoin or abate emissions resulting from the operation of an existing emitting facility or source.
As added by P.L.1-1996, SEC.7. Amended by P.L.1-1998, SEC.105; P.L.2-2002, SEC.56.

IC 13-17-7-6
Civil penalty for failure to possess a permit or registration
Sec. 6. The sole civil penalty for a failure to possess a permit or registration as described in section 1 of this chapter, regardless of the number of facilities identified in the application filed under section 2 of this chapter, is as follows:
(1) For a person who submits a timely and complete Title V operating permit application under section 2 of this chapter:
(A) three thousand dollars ($3,000); and
(B) an amount equal to the amount charged for an annual operation fee for all facilities or sources owned or operated by the person that should have been permitted or registered based on fees established for 1993 in 326 IAC 2-1-7.1(a)(4) or 326 IAC 2-1-7.1(a)(5).
(2) For a person who submits a timely and complete application for a FESOP, an enforceable operating agreement under section 2(a)(1) of this chapter, or a timely and complete application for a registration or construction permit under section 2(a)(2) of this chapter:
(A) two thousand dollars ($2,000); and
(B) an amount equal to the amount charged for an annual operation fee for all facilities or sources owned or operated by that person that should have been permitted or registered

based on fees established for 1993 in 326 IAC 2-1-7.1(a)(4) or 326 IAC 2-1-7.1(a)(5).
As added by P.L.1-1996, SEC.7.

IC 13-17-7-7
Applicability of chapter
Sec. 7. The limitation on liability provided under section 1 of this chapter only applies to an administrative or a judicial enforcement action brought against a person for failure to possess a valid state construction permit, operating permit, or registration. This chapter does not apply to any other type of violation.
As added by P.L.1-1996, SEC.7.

IC 13-17-7-8
Rules
Sec. 8. The board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.7.



CHAPTER 8. TITLE V OPERATING PERMIT PROGRAM, TRUST FUND, AND FEES

IC 13-17-8-2
Fees; owner or operator of source requiring permit
Sec. 2. (a) The owner or operator of a source subject to the requirement to obtain a permit necessary to implement 42 U.S.C. 7661 through 7661f shall pay a fee determined by the board under rules adopted under IC 4-22-2.
(b) The department shall do the following:
(1) Collect the fees described in subsection (a).
(2) Deposit the fees in the Title V operating permit program trust fund.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-3 Version a
Fees; air pollution control board; permit program activities
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. The air pollution control board shall adopt fees to be collected under the operating permit program. The annual aggregate amount of fees collected under the operating permit program from all sources subject to the operating permit program must be sufficient to

cover only the direct and indirect reasonable costs of the following permit program activities:
(1) Preparing rules, regulations, and guidance regarding implementation and enforcement of the program.
(2) Reviewing and acting on the following:
(A) An application for an operating permit.
(B) An operating permit revision.
(C) An operating permit renewal.
(3) The general administrative cost of running the operating permit program.
(4) Implementing and enforcing the terms of a permit granted under the operating permit program. However, court costs for enforcement actions are not included under this subdivision.
(5) Emissions and ambient monitoring.
(6) Modeling analyses and demonstrations.
(7) Preparing inventories and tracking emissions.
(8) Developing and administering a small business stationary source technical and environmental compliance assistance program.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-3 Version b
Fees
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. The board shall adopt fees to be collected under the operating permit program. The annual aggregate amount of fees collected under the operating permit program from all sources subject to the operating permit program must be sufficient to cover only the direct and indirect reasonable costs of the following permit program activities:
(1) Preparing rules, regulations, and guidance regarding implementation and enforcement of the program.
(2) Reviewing and acting on the following:
(A) An application for an operating permit.
(B) An operating permit revision.
(C) An operating permit renewal.
(3) The general administrative cost of running the operating permit program.
(4) Implementing and enforcing the terms of a permit granted under the operating permit program. However, court costs for enforcement actions are not included under this subdivision.
(5) Emissions and ambient monitoring.
(6) Modeling analyses and demonstrations.
(7) Preparing inventories and tracking emissions.
(8) Developing and administering a small business stationary source technical and environmental compliance assistance program.
As added by P.L.1-1996, SEC.7. Amended by P.L.133-2012, SEC.122.
IC 13-17-8-4
Fee structure
Sec. 4. The fee structure established under section 3 of this chapter may include any of the following:
(1) The placement of persons described in section 2(a) of this chapter into categories.
(2) Fee amounts based on the amount and type of emissions if:
(A) maximum; and
(B) minimum or base;
fee amounts are included as part of the fee structure.
(3) Fee amounts based on the cost of performing the activities described in section 3 of this chapter.
(4) A maximum fee amount for each source described in section 2(a) of this chapter;
(5) A base or minimum fee for each source described in section 2(a) of this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-5
Fee structure; application
Sec. 5. The fee structure established under section 3 of this chapter applies to each source subject to the requirement to obtain a permit required to implement 42 U.S.C. 7661 through 7661f.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-6
Fee structure; restrictions
Sec. 6. The following apply to the initial fee structure established under section 3 of this chapter:
(1) Except as provided in subdivision (2), the initial fee structure may not include a fee for a source that exceeds one hundred fifty thousand dollars ($150,000) in each year.
(2) For a source that:
(A) is located in an area designated as a serious or severe ozone nonattainment area under the federal Clean Air Act; and
(B) emits more than:
(i) one hundred (100) tons of volatile organic compounds; and
(ii) one hundred (100) tons of nitrogen oxides;
the initial fee structure may not include a fee that exceeds two hundred thousand dollars ($200,000) in each year.
(3) Except as provided in subdivision (4), during the period:
(A) after December 31, 1994; and
(B) before January 1, 2000;
the fee structure may not be attributable to the amount or type of emissions from a steam electric generating unit that is an affected unit under 42 U.S.C. 7651c.
(4) During the period described in subdivision (3), the total annual fee for affected units at a source that contains at least

one (1) affected unit described in subdivision (3) may not exceed fifty thousand dollars ($50,000). Fees paid for the source under the fee structure established in section 3 of this chapter shall be credited toward the amount of the fee that the source is required to pay under this subdivision.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-7
Fees; increases and decreases in amount
Sec. 7. (a) Except as provided in section 8 of this chapter, this section applies to an increase or a decrease in the fees described in this chapter:
(1) based on the Consumer Price Index (CPI), consistent with 42 U.S.C. 7661a; or
(2) necessary to provide adequate revenue to fund all activities described under section 3 of this chapter.
(b) The increase or decrease shall be made equally and proportionately to all:
(1) minimum fees;
(2) base fees;
(3) maximum fees;
(4) cost of service fees; and
(5) emission based fees;
established as described in this chapter or as revised by the board.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-8
Fees; adjustments to cost of service
Sec. 8. The requirement for equal and proportionate increases does not apply to adjustments to cost of service based fees that are:
(1) the result of increased activities described under section 3 of this chapter; and
(2) attributable to federal mandates related to particular types or categories of sources.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-9
Annual accounting
Sec. 9. The commissioner shall provide the Administrator of the United States Environmental Protection Agency with an annual accounting of:
(1) the receipt of operating permit fees; and
(2) the expenditure of money in the fund under this chapter;
to demonstrate that operating permit fees are used solely to support the operating permit program.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-10
Failure to obtain permit
Sec. 10. (a) This section applies to the issuance or denial of an

operating permit under the operating permit program established under 42 U.S.C. 7661 through 7661f.
(b) If:
(1) an applicant has submitted a timely and complete application for a permit required under the operating permit program; and
(2) final action has not been taken on the application;
the applicant's failure to have a permit is not a violation of this article until after final agency action is taken on the permit application.
As added by P.L.1-1996, SEC.7.



CHAPTER 9. OPEN BURNING

IC 13-17-9-2
Railroad maintenance and repair
Sec. 2. Subject to section 3 of this chapter, a person may open burn clean petroleum products for the purpose of maintaining or repairing railroad tracks, including the railroad rights-of-way. A person may not open burn railroad ties.
As added by P.L.1-1996, SEC.7.

IC 13-17-9-3
Conditions of open burning
Sec. 3. All open burning that is allowed under this chapter must comply with the following conditions:
(1) A person who open burns any material shall extinguish the fire if the fire creates a nuisance or fire hazard. (2) Burning may not be conducted during unfavorable meteorological conditions such as high winds, temperature inversions, or air stagnation.
(3) All fires must be attended at all times during burning until completely extinguished.
(4) All asbestos containing materials must be removed before the burning of a structure.
(5) Asbestos containing materials may not be burned.
(6) Except as provided under section 1 of this chapter, all burning must comply with state and federal laws.
As added by P.L.1-1996, SEC.7.



CHAPTER 10. INCINERATION OF PCB

IC 13-17-10-2
Study required
Sec. 2. The commissioner may not:
(1) issue; or
(2) consider an application for;
a permit specifically authorizing the incineration of PCB until the study required by section 3 of this chapter is concluded.
As added by P.L.1-1996, SEC.7.

IC 13-17-10-3
Alternative PCB technologies; study
Sec. 3. The department, in cooperation with the United States Environmental Protection Agency, an applicant for a permit issued under this chapter, and a city or town in which an incinerator described under section 1 of this chapter is or will be located, shall conduct a study of alternative PCB technologies. The study must include an assessment of the efficacy and the technical and economic feasibility of the following:
(1) Alternative technologies such as the following:
(A) The application of lime to break down PCB.
(B) The low temperature thermal disorption process.
(C) Disorption and vaporization extraction.
(D) Plasma torch technology.
(E) Bacterial remediation.
(2) Other technologies identified by the commissioner as having possible value in the treatment or disposal of PCB in Indiana.
As added by P.L.1-1996, SEC.7.

IC 13-17-10-4
Alternative PCB technologies; period for study; report
Sec. 4. (a) The study required by section 3 of this chapter must be concluded before January 1, 1996. (b) At the conclusion of the study the commissioner shall prepare a report setting forth the results of the study. The commissioner shall:
(1) present the report to:
(A) the governor; and
(B) the general assembly; and
(2) make copies of the report available to the public.
As added by P.L.1-1996, SEC.7.



CHAPTER 11. THERMAL OXIDATION UNIT PERMITS

IC 13-17-11-2
Issuance of permits
Sec. 2. The department may not issue a permit for the construction or the operation of a thermal oxidation unit that would be used only to remediate soil contaminated by petroleum or a petroleum byproduct if the thermal oxidation unit would be constructed or operated in a county that:
(1) has a population of:
(A) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(B) more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000); and
(2) is located in an air quality control area that has been classified as a nonattainment area under the federal Clean Air Act (42 U.S.C. 7401 et seq.);
unless it can be demonstrated that the thermal oxidation unit is in compliance with a state implementation plan submitted under Section 182 of the federal Clean Air Act (42 U.S.C. 7511a).
As added by P.L.1-1996, SEC.7. Amended by P.L.170-2002, SEC.87; P.L.119-2012, SEC.111.



CHAPTER 12. ENFORCEMENT OF LOCAL AIR POLLUTION ORDINANCES

IC 13-17-12-2
Power of county to adopt and enforce air pollution ordinances
Sec. 2. (a) For the maintenance of the quality of the air resource, a county may adopt and enforce ordinances controlling air pollution.
(b) In a county not having a consolidated city, the ordinances may not include municipalities with an air pollution ordinance under air pollution control laws.
(c) In a county having a consolidated city, a county air pollution ordinance may apply throughout the entire county, including territory inside the corporate boundaries of excluded cities.
As added by P.L.1-1996, SEC.7.

IC 13-17-12-3
Cooperation of towns, cities, or counties
Sec. 3. A town, city, or county within an air quality basin may administer its air pollution control program in cooperation with one (1) or more towns, cities, or counties of Indiana in accordance with IC 36-1-7. However, a county having a consolidated city is not required to enter into an agreement under IC 36-1-7 to regulate air pollution inside an excluded city in the county.
As added by P.L.1-1996, SEC.7.

IC 13-17-12-4
Annual reports
Sec. 4. An air pollution control agency shall submit annual reports as requested by the department.
As added by P.L.1-1996, SEC.7.

IC 13-17-12-5
Failure of air quality jurisdiction or administrator to enforce ordinances
Sec. 5. If:
(1) an air quality jurisdiction; or
(2) an administrator of an air quality jurisdiction;
fails to enforce a local ordinance that affords protection to the public equal to that provided by state law, the department may, after

consultation with the jurisdiction or administrator, take appropriate action necessary to enforce applicable provisions of state law.
As added by P.L.1-1996, SEC.7.

IC 13-17-12-6
Establishment of air permit program
Sec. 6. A county having a consolidated city may, subject to department approval, establish an air permit program that complies with:
(1) the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549);
(2) regulations implementing Title V of the Clean Air Act Amendments of 1990 (40 CFR 70 et seq.); and
(3) rules adopted by the board.
As added by P.L.1-1996, SEC.7.



CHAPTER 13. ENFORCEABLE OPERATING AGREEMENT PROGRAM

IC 13-17-13-1 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The board may adopt rules under IC 4-22-2 and IC 13-14-9 to establish categories of sources or facilities that may be effectively restricted through specific requirements established by the rules to emit less than the amount of air pollutants for which a Title V air operating permit is required.
As added by P.L.1-1996, SEC.7. Amended by P.L.133-2012, SEC.123.

IC 13-17-13-2
Establishment; applicability
Sec. 2. For categories established under section 1 of this chapter, the department shall recommend rules to establish an enforceable operating agreement program. The program established under this section may apply to some or all of the sources or facilities within the categories. Rules adopted under this section must be approved by the United States Environmental Protection Agency.
As added by P.L.1-1996, SEC.7.

IC 13-17-13-3
Annual report
Sec. 3. (a) The department shall provide an annual report to the following:
(1) The board.
(2) The environmental quality service council.
(b) The report must include a summary of the:
(1) reviews conducted; and
(2) agreements approved;
in the preceding year under this chapter.
As added by P.L.1-1996, SEC.7.



CHAPTER 14. REPEALED






ARTICLE 18. WATER POLLUTION CONTROL

CHAPTER 1. ESTABLISHMENT OF WATER POLLUTION CONTROL BOARD

IC 13-18-1-1 Version a
Establishment
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 1. The water pollution control board is established as an independent board.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-2 Version a
Members; appointment
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 2. (a) The board consists of the following twelve (12) members:
(1) The following ex officio members:
(A) The commissioner of the state department of health.
(B) The director of the department of natural resources.
(C) The lieutenant governor.
(D) The secretary of commerce or the secretary's designee.
(2) The following eight (8) members, who shall be appointed by the governor based on recommendations from representative constituencies:
(A) One (1) representative of agriculture.
(B) One (1) representative of manufacturing employed by an entity that holds an NPDES major permit.
(C) One (1) representative of environmental interests.
(D) One (1) representative of labor.
(E) One (1) representative of local government.
(F) One (1) health professional who holds a license to practice in Indiana.
(G) One (1) representative of small business.
(H) One (1) representative of the general public, who cannot qualify to sit on the board under any of the other clauses in this subdivision.
(b) An individual appointed under subsection (a)(2) must possess knowledge, experience, or education qualifying the individual to represent the entity the individual is being recommended to represent.
As added by P.L.1-1996, SEC.8. Amended by P.L.90-1998, SEC.19; P.L.4-2005, SEC.121.

IC 13-18-1-3 Version a Members; political party affiliation
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 3. Not more than four (4) of the appointed members of the board may be members of the same political party.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-4 Version a
Members; technical representative as voting member
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 4. An ex officio member of the board may designate in writing a technical representative to serve as a voting member of the board when the ex officio member is unable to attend a board meeting.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-5 Version a
Members; terms; vacancies; removal
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 5. (a) An appointed member of the board serves a term of four (4) years.
(b) The term of each member of the board continues until a successor has been appointed and qualified.
(c) If a vacancy occurs in the appointed membership of the board, the governor shall appoint a member not later than sixty (60) days after the vacancy occurs for the remainder of the unexpired term created by the vacancy. The board shall suspend the exercise of the board's duties under the water pollution control laws if the vacancy has not been filled not later than sixty (60) days after the vacancy occurs.
(d) The governor may remove an appointed member of the board for cause. Cause includes the failure to attend at least two (2) board meetings within a one (1) year period.
(e) The board may not adopt a final rule under IC 13-14-8 until all members have been appointed.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-6 Version a
Members; compensation
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 6. (a) Ex officio members of the board serve without additional compensation.
(b) Each appointed member of the board is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses provided under

IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) The per diem salary and mileage reimbursement are valid claims against the department.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-7 Version a
Meetings
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 7. The board shall hold at least six (6) regular meetings each year at a place and time to be fixed by the board.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-8 Version a
Special meetings
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 8. Special meetings of the board may be called by:
(1) the chairman; or
(2) three (3) members of the board;
by delivery of written notice at the office of each member of the board.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-9 Version a
Quorum
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 9. Seven (7) members of the board, four (4) of whom must be appointed members of the board, constitute a quorum.
As added by P.L.1-1996, SEC.8. Amended by P.L.4-2005, SEC.122.

IC 13-18-1-10 Version a
Officers
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 10. The governor shall annually select:
(1) one (1) of the appointed members of the board to serve as chairman; and
(2) another of the appointed members of the board to serve as vice chairman.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-11 Version a
Technical secretary
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013. Sec. 11. (a) The board shall select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as technical secretary of the board.
(b) Between meetings of the board, the department shall do the following:
(1) Handle correspondence.
(2) Make or arrange for investigations and surveys.
(3) Obtain, assemble, or prepare reports and data as directed by the board.
(c) The technical secretary shall review all materials prepared for the board by the department to make any necessary revisions. Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the technical secretary. The technical secretary is not a voting member of the board.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-12 Version a
Legal counsel
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 12. (a) The board may select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as legal counsel.
(b) The legal counsel shall do the following:
(1) Advise the board on legal matters or proceedings arising from the exercise of the board's duties.
(2) Review all materials prepared for the board by the department for legal accuracy and sufficiency and direct the department to make any necessary revisions.
(c) Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the legal counsel. The legal counsel is not a voting member of the board.
As added by P.L.1-1996, SEC.8.

IC 13-18-1 Version b
Repealed
(Repealed by P.L.133-2012, SEC.124.)
Note: This repeal of chapter effective 1-1-2013. See also preceding version of this chapter, effective until 1-1-2013.



CHAPTER 2. WATER POLLUTION AGENCY UNDER FEDERAL LAW

program under Section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
(b) Administration of a permitting program by the department under an agreement entered into under subsection (a)(8) does not affect the authority of the department of natural resources to regulate activities within the waterways of Indiana under IC 14-26, IC 14-28, or IC 14-29.
As added by P.L.1-1996, SEC.8. Amended by P.L.159-2011, SEC.22.

IC 13-18-2-2
Effect on other laws
Sec. 2. This chapter, IC 13-13-5-1(1), and IC 13-13-5-2:
(1) do not amend, alter, or repeal any provision of the water pollution control laws; and
(2) are supplemental to the other provisions of the water pollution control laws.
As added by P.L.1-1996, SEC.8.

IC 13-18-2-3
Requirements for department preparation of list of impaired waters; rule adoption; identification of pollutants under consideration in establishing total maximum daily load for a surface water
Sec. 3. (a) The department shall prepare a list of impaired waters for the purpose of complying with federal regulations implementing Section 303(d) of the federal Clean Water Act (33 U.S.C. 1313(d)). In determining whether a water body is impaired, the department shall consider all existing and readily available water quality data and related information. The department, before submitting the list to the United States Environmental Protection Agency, shall:
(1) publish the list in the Indiana Register;
(2) make the list available for public comment for at least ninety (90) days; and
(3) present the list to the board.
If the United States Environmental Protection Agency changes the list, the board shall publish the changes in the Indiana Register and conduct a public hearing within ninety (90) days after receipt of the changes.
(b) The board shall adopt a rule that:
(1) establishes the methodology to be used in identifying waters as impaired; and
(2) specifies the methodology and criteria for including and removing waters from the list of impaired waters.
(c) In the establishment of the total maximum daily load for a surface water under Section 303(d)(1)(C) of the federal Clean Water Act (33 U.S.C. 1313(d)(1)(C)), the department shall, in identifying the surface water under Section 303(d)(1)(A) of the federal Clean Water Act (33 U.S.C. 1313(d)(1)(A)), make every reasonable effort to identify the pollutant or pollutants under consideration for the establishment of the total maximum daily load. (d) The department shall comply with subsection (e) if either of the following applies:
(1) The department:
(A) is unable in identifying the surface water as described in subsection (c) to identify the pollutant or pollutants under consideration for the establishment of the total maximum daily load; and
(B) determines, after identifying the surface water as described in subsection (c), that one (1) or more pollutants should be under consideration for establishment of the total maximum daily load.
(2) The department:
(A) in identifying the surface water as described in subsection (c), identifies the pollutant or pollutants under consideration for the establishment of the total maximum daily load; and
(B) determines, after identifying the pollutant or pollutants as described in clause (A), that one (1) or more other pollutants should be under consideration for establishment of the total maximum daily load.
(e) The department complies with subsection (d) if the department does the following before making a pollutant or pollutants the subject of consideration for the establishment of the total maximum daily load:
(1) Determines and demonstrates that either or both of the following apply:
(A) The surface water does not attain water quality standards (as established in 327 IAC 2-1 and 327 IAC 2-1.5) due to an individual pollutant, multiple pollutants, pollution, or an unknown cause of impairment.
(B) The surface water:
(i) receives a thermal discharge from one (1) or more point sources; and
(ii) does not have or maintain a balanced indigenous population of shellfish, fish, and wildlife.
(2) Publishes in the Indiana Register the determination referred to in subdivision (1).
(3) Makes the determination referred to in subdivision (1) available for public comment for at least ninety (90) days.
(4) Presents the determination referred to in subdivision (1) to the commissioner for final approval after the comment period under subdivision (3).
As added by P.L.140-2000, SEC.16. Amended by P.L.78-2009, SEC.14.



CHAPTER 3. POWERS AND DUTIES CONCERNING WATER POLLUTION CONTROL

IC 13-18-3-1 Version b
Duties of board
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The board shall adopt rules for the control and prevention of pollution in waters of Indiana with any substance:
(1) that is deleterious to:
(A) the public health; or
(B) the prosecution of any industry or lawful occupation; or
(2) by which:
(A) any fish life or any beneficial animal or vegetable life may be destroyed; or
(B) the growth or propagation of fish life or beneficial animal or vegetable life is prevented or injuriously affected.
As added by P.L.1-1996, SEC.8. Amended by P.L.133-2012, SEC.125.

IC 13-18-3-2
Designation of outstanding state resource waters; rules and recommendations; NPDES general permits and antidegradation review; classification of waters
Sec. 2. (a) The board may adopt rules under IC 4-22-2 that are necessary to the implementation of:
(1) the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), as in effect January 1, 1988; and
(2) the federal Safe Drinking Water Act (42 U.S.C. 300f through 300j), as in effect January 1, 1988;
except as provided in IC 14-37.
(b) "Degradation" has the meaning set forth in IC 13-11-2-50.5. (c) "Outstanding national resource water" has the meaning set forth in IC 13-11-2-149.5.
(d) "Outstanding state resource water" has the meaning set forth in IC 13-11-2-149.6.
(e) "Watershed" has the meaning set forth in IC 14-8-2-310.
(f) The board may designate a water body as an outstanding state resource water by rule if the board determines that the water body has a unique or special ecological, recreational, or aesthetic significance.
(g) Before the board may adopt a rule designating a water body as an outstanding state resource water, the board must consider the following:
(1) Economic impact analyses, presented by any interested party, taking into account future population and economic development growth.
(2) The biological criteria scores for the water body, using factors that consider fish communities, macro invertebrate communities, and chemical quality criteria using representative biological data from the water body under consideration.
(3) The level of current urban and agricultural development in the watershed.
(4) Whether the designation of the water body as an outstanding state resource water will have a significant adverse effect on future population, development, and economic growth in the watershed, if the water body is in a watershed that has more than three percent (3%) of its land in urban land uses or serves a municipality with a population greater than five thousand (5,000).
(5) Whether the designation of the water body as an outstanding state resource water is necessary to protect the unique or special ecological, recreational, or aesthetic significance of the water body.
(h) Before the board may adopt a rule designating a water body as an outstanding state resource water, the board must make available to the public a written summary of the information considered by the board under subsections (f) and (g), including the board's conclusions concerning that information.
(i) The commissioner shall present a summary of the comments received from the comment period and information that supports a water body designation as an outstanding state resource water to the environmental quality service council not later than one hundred twenty (120) days after the rule regarding the designation is finally adopted by the board.
(j) Notwithstanding any other provision of this section, the designation of an outstanding state resource water in effect on January 1, 2000, remains in effect.
(k) For a water body designated as an outstanding state resource water, the board shall provide by rule procedures that will:
(1) prevent degradation; and
(2) allow for increases and additions in pollutant loadings from

an existing or new discharge if:
(A) there will be an overall improvement in water quality for the outstanding state resource water as described in this section; and
(B) the applicable requirements of 327 IAC 2-1-2(1) and 327 IAC 2-1-2(2) and 327 IAC 2-1.5-4(a) and 327 IAC 2-1.5-4(b) are met.
(l) The procedures provided by rule under subsection (k) must include the following:
(1) A definition of significant lowering of water quality that includes a de minimis quantity of additional pollutant load:
(A) for which a new or increased permit limit is required; and
(B) below which antidegradation implementation procedures do not apply.
(2) Provisions allowing the permittee to choose application of one (1) of the following for each activity undertaken by the permittee that will result in a significant lowering of water quality in the outstanding state resource water:
(A) Implementation of a water quality project in the watershed of the outstanding state resource water that will result in an overall improvement of the water quality of the outstanding state resource water.
(B) Payment of a fee, not to exceed five hundred thousand dollars ($500,000), based on the type and quantity of increased pollutant loadings, to the department for deposit in the outstanding state resource water improvement fund established under section 14 of this chapter for use as permitted under that section.
(3) Criteria for the submission and timely approval of projects described in subdivision (2)(A).
(4) A process for public input in the approval process.
(5) Use of water quality data that is less than seven (7) years old and specific to the outstanding state resource water.
(6) Criteria for using the watershed improvement fees to fund projects in the watershed that result in improvement in water quality in the outstanding state resource water.
(m) For a water body designated as an outstanding state resource water after June 30, 2000, the board shall provide by rule antidegradation implementation procedures before the water body is designated in accordance with this section.
(n) A water body may be designated as an outstanding national resource water only by the general assembly after recommendations for designation are made by the board and the environmental quality service council.
(o) Before recommending the designation of an outstanding national resource water, the department shall provide for an adequate public notice and comment period regarding the designation. The commissioner shall present a summary of the comments and information received during the comment period and the

department's recommendation concerning designation to the environmental quality service council not later than ninety (90) days after the end of the comment period. The council shall consider the comments, information, and recommendation received from the department, and shall convey its recommendation concerning designation to the general assembly within six (6) months after receipt.
(p) This subsection applies to all surface waters of the state. The department shall complete an antidegradation review of all NPDES general permits. The department may modify the general permits for purposes of antidegradation compliance. After an antidegradation review of a permit is conducted under this subsection, activities covered by an NPDES general permit are not required to undergo an additional antidegradation review. An NPDES general permit may not be used to authorize a discharge into an outstanding national resource water or an outstanding state resource water, except that a short term, temporary storm water discharge to an outstanding national resource water or to an outstanding state resource water may be permitted under an NPDES general permit if the commissioner determines that the discharge will not significantly lower the water quality downstream of the discharge.
(q) Subsection (r) applies to an application for:
(1) an NPDES permit subject to IC 13-15-4-1(a)(2)(B), IC 13-15-4-1(a)(3)(B), or IC 13-15-4-1(a)(4); or
(2) a modification or renewal of a permit referred to in one (1) of the sections referred to in subdivision (1) that proposes new or increased discharge that would result in a significant lowering of water quality as defined in subsection (l)(1).
(r) For purposes of an antidegradation review with respect to an application referred to in subsection (q), the applicant shall demonstrate at the time the application is submitted to the department, and the commissioner shall review:
(1) an analysis of alternatives to the proposed discharge; and
(2) subject to subsection (s), social or economic factors indicating the importance of the proposed discharge if alternatives to the proposed discharge are not practicable.
(s) Subject to subsection (t), the commissioner shall consider the following factors in determining whether a proposed discharge is necessary to accommodate important economic or social development in the area in which the waters are located under antidegradation standards and implementation procedures:
(1) Creation, expansion, or maintenance of employment.
(2) The unemployment rate.
(3) The median household income.
(4) The number of households below the poverty level.
(5) Community housing needs.
(6) Change in population.
(7) The impact on the community tax base.
(8) Provision of fire departments, schools, infrastructure, and other necessary public services. (9) Correction of a public health, safety, or environmental problem.
(10) Production of goods and services that protect, enhance, or improve the overall quality of life and related research and development.
(11) The impact on the quality of life for residents in the area.
(12) The impact on the fishing, recreation, and tourism industries.
(13) The impact on threatened and endangered species.
(14) The impact on economic competitiveness.
(15) Demonstration by the permit applicant that the factors identified and reviewed under subdivisions (1) through (14) are necessary to accommodate important social or economic development despite the proposed significant lowering of water quality.
(16) Inclusion by the applicant of additional factors that may enhance the social or economic importance associated with the proposed discharge, such as an approval that:
(A) recognizes social or economic importance; and
(B) is given to the applicant by:
(i) a legislative body; or
(ii) other government officials.
(17) Any other action or recommendation relevant to the antidegradation demonstration made by a:
(A) state;
(B) county;
(C) township; or
(D) municipality;
potentially affected by the proposed discharge.
(18) Any other action or recommendation relevant to the antidegradation demonstration received during the public participation process.
(19) Any other factors that the commissioner:
(A) finds relevant; or
(B) is required to consider under the Clean Water Act.
(t) In determining whether a proposed discharge is necessary to accommodate important economic or social development in the area in which the waters are located under antidegradation standards and implementation procedures, the commissioner:
(1) must give substantial weight to any applicable determinations by governmental entities; and
(2) may rely on consideration of any one (1) or a combination of the factors listed in subsection (s).
(u) Each exceptional use water (as defined in IC 13-11-2-72.5, before its repeal) designated by the board before June 1, 2009, becomes an outstanding state resource water on June 1, 2009, by operation of law.
(v) Beginning June 1, 2009, all waters of the state are classified in the following categories:
(1) Outstanding national resource waters. (2) Outstanding state resource waters.
(3) Waters of the state as described in 327 IAC 2-1-2(1), as in effect on January 1, 2009.
(4) High quality waters as described in 327 IAC 2-1-2(2), as in effect on January 1, 2009.
(5) Waters of the state as described in 327 IAC 2-1.5-4(a), as in effect on January 1, 2009.
(6) High quality waters as described in 327 IAC 2-1.5-4(b), as in effect on January 1, 2009.
As added by P.L.1-1996, SEC.8. Amended by P.L.140-2000, SEC.17; P.L.1-2001, SEC.16; P.L.78-2009, SEC.15; P.L.81-2011, SEC.1.

IC 13-18-3-2.1
Deadline for department to complete antidegradation review in certain circumstances; extension
Sec. 2.1. (a) If a discharge results from an activity for which:
(1) an NPDES permit subject to IC 13-15-4-1(a)(2)(B), IC 13-15-4-1(a)(3)(B), or IC 13-15-4-1(a)(4); or
(2) a modification or renewal of a permit referred to in one (1) of the sections referred to in subdivision (1) that proposes new or increased discharge that would result in a significant lowering of water quality as defined in IC 13-18-3-2(l)(1);
is sought, the deadline for the department to complete the antidegradation review under 40 CFR 131.12 and 40 CFR Part 132, Appendix E with respect to the discharge is the deadline for the commissioner to approve or deny the NPDES permit application under IC 13-15-4-1.
(b) The commissioner may extend for cause for not more than ninety (90) days the deadline under subsection (a) for the department to complete the antidegradation review.
As added by P.L.78-2009, SEC.16.

IC 13-18-3-2.3
Designated use change to CSO wet weather category; long term control plans
Sec. 2.3. (a) This subsection applies if a use attainability analysis is performed and approved to change the designated use of a water body receiving wet weather discharges from combined sewer overflows from the recreational use designation that applied to the waters immediately before the application to the waters of the CSO wet weather subcategory established in section 2.5 of this chapter to that subcategory. Upon implementation of the approved long term control plan, the plan fulfills the water quality goals of the state with respect to wet weather discharges that are a result of overflows from the combined sewer system addressed by the plan.
(b) A long term control plan must meet the requirements of:
(1) Section 402(q) of the federal Clean Water Act (33 U.S.C. 1342(q)); and
(2) 59 FR 18688.
(c) An approved long term control plan shall be incorporated into: (1) the NPDES permit holder's NPDES permit; or
(2) an order of the commissioner under IC 13-14-2-6.
(d) If a use attainability analysis is performed, the department shall:
(1) review a use attainability analysis submitted under this chapter concurrently with a long term control plan submitted under this chapter; and
(2) use the approved long term control plan to satisfy the requirements of the use attainability analysis.
As added by P.L.140-2000, SEC.18. Amended by P.L.54-2005, SEC.2.

IC 13-18-3-2.4
Review of feasibility of implementing additional or new control alternatives to attain water quality standards
Sec. 2.4. An NPDES permit holder shall review the feasibility of implementing additional or new control alternatives to attain water quality standards. The NPDES permit holder shall conduct such a review periodically, but not less than every five (5) years after approval of the long term control plan by the department. The NPDES permit holder shall:
(1) document to the department that the long term control plan has been reviewed;
(2) update the long term control plan as necessary;
(3) submit any amendments to the long term control plan to the department for approval; and
(4) implement control alternatives determined to be cost effective and affordable.
Cost effectiveness may be determined, at the option of the NPDES permit holder, by using a knee of the curve analysis in accordance with section 402(q) of the federal Clean Water Act (33 U.S.C. 1342(q)) and 59 FR 18688.
As added by P.L.140-2000, SEC.19. Amended by P.L.1-2001, SEC.17; P.L.54-2005, SEC.3.

IC 13-18-3-2.5
CSO wet weather limited use subcategory established; application after approval of long term control plan; other requirements; EPA approval; monitoring and review; rules
Sec. 2.5. (a) A CSO wet weather limited use subcategory is established for waters affected by receiving combined sewer overflows, as specified in an approved long term control plan. The CSO wet weather limited use subcategory applies to a specific water body after implementation of an approved long term control plan for the combined sewer system whose overflow discharges affect those waters is implemented and the conditions of subsection (b) are satisfied. The following requirements apply to the CSO wet weather limited use subcategory:
(1) The water quality based requirements associated with the CSO wet weather limited use subcategory that apply to waters

affected by wet weather combined sewer overflows are determined by an approved long term control plan for the combined sewer system. The water quality based requirements remain in effect during the time and to the physical extent that the recreational use designation that applied to the waters immediately before the application to the waters of the CSO wet weather limited use subcategory is not attained, but for not more than four (4) days after the date the overflow discharge ends.
(2) At all times other than those described in subdivision (1), the water quality criteria associated with the appropriate recreational use designation that applied to the waters immediately before the application to the waters of the CSO wet weather limited use subcategory apply unless there is a change in the use designation as a result of a use attainability analysis.
(b) The CSO wet weather limited use subcategory applies if:
(1) the department has approved a long term control plan for the NPDES permit holder for the combined sewer system;
(2) the approved long term control plan:
(A) is incorporated into:
(i) the NPDES permit holder's NPDES permit; or
(ii) an order of the commissioner under IC 13-14-2-6;
(B) satisfies the requirements of section 2.3 of this chapter; and
(C) specifies the water quality based requirements that apply to combined sewer overflows during and immediately following wet weather events, as provided in subsection (a)(1);
(3) the NPDES permit holder has implemented the approved long term control plan; and
(4) subject to subsection (c), 40 CFR 131.10, 40 CFR 131.20, and 40 CFR 131.21 are satisfied.
(c) For purposes of subsection (b)(4), 40 CFR 131.10 may be satisfied by including appropriate data and information in the long term control plan.
(d) The department shall implement the CSO wet weather limited use subcategory and associated water quality based requirements under this section when the subcategory and requirements are approved by the United States Environmental Protection Agency. The department shall seek approval of the United States Environmental Protection Agency in a timely manner.
(e) The NPDES permit holder shall monitor its discharges and the water quality in the affected receiving stream periodically as provided in the long term control plan. The NPDES permit holder shall provide all such information to the department.
(f) In conjunction with a review of its long term control plan under section 2.4 of this chapter, the NPDES permit holder shall review information generated after the use attainability analysis was approved by the department to determine whether the conclusion of the use attainability analysis is still valid. The NPDES permit holder

shall provide the results of the review to the department.
(g) The board shall adopt rules under IC 13-14-8 and IC 13-14-9 to implement this section before October 1, 2006.
As added by P.L.140-2000, SEC.20. Amended by P.L.54-2005, SEC.4.

IC 13-18-3-2.6
Permit schedules of compliance
Sec. 2.6. (a) Where appropriate, permits shall contain schedules of compliance requiring the permittee to take specific steps to achieve expeditious compliance with applicable standards, limitations, and other requirements.
(b) The schedule of compliance shall require compliance as soon as reasonably possible, but may remain in effect as long as the National Pollutant Discharge Elimination System (NPDES) permit requirements are in effect.
(c) The department shall, at the request of the NPDES permit holder, incorporate in the permit a schedule of compliance for meeting the water quality based requirements associated with combined sewer overflows during the period of development, approval, and implementation of the long term control plan. The schedules of compliance:
(1) may exceed time frames authorized under 327 IAC; and
(2) may not exceed the period specified for implementation in an approved long term control plan.
(d) If the term of a schedule of compliance exceeds the term of an NPDES permit, the department shall continue to implement the schedule of compliance continuously before and during each successive permit term, to the maximum duration as provided in subsection (c). The permit shall specify that the schedule of compliance lasts beyond the term of the permit.
(e) Upon request of the permittee, the department shall modify NPDES permits containing water quality based requirements associated with combined sewer overflows to provide schedules of compliance as provided in subsection (c).
(f) The board shall adopt rules under IC 13-14-8 and IC 13-14-9 to implement this section before October 1, 2006.
As added by P.L.54-2005, SEC.5.

IC 13-18-3-3 Version a
Operating policies
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 3. The board shall develop operating policies governing the implementation of the water pollution control laws by the department.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-3 Version b
Repealed (Repealed by P.L.133-2012, SEC.126.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 13-18-3-4
Orders; review by environmental law judge
Sec. 4. (a) The commissioner may enter into agreed orders as provided in IC 13-30-3-6.
(b) An environmental law judge under IC 4-21.5-7 shall review orders and determinations of the commissioner.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-5
Additional duties
Sec. 5. The board shall carry out other duties imposed by law.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-6
Enforcement
Sec. 6. The water pollution control laws may be enforced under IC 13-30-3 or IC 13-14-2-6.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-7
Orders to acquire, construct, repair, alter, or extend plants
Sec. 7. The commissioner may order any person to acquire, construct, repair, alter, or extend the plants that are necessary for the disposal or treatment of organic or inorganic matter that is:
(1) causing;
(2) contributing to; or
(3) about to cause or contribute to;
a polluted condition of the waters of Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-8
Sealing of mines and wells
Sec. 8. The commissioner may require the sealing of mines, oil and gas wells, brine wells, or any other subterranean strata that are:
(1) causing;
(2) contributing to; or
(3) about to cause or contribute to;
a polluted condition of the waters of Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-9
Entry upon property; purposes
Sec. 9. The department may, through any authorized agent, enter at all reasonable times in or upon any private or public property for the purpose of inspecting and investigating conditions relating to the pollution of any water of Indiana. As added by P.L.1-1996, SEC.8.

IC 13-18-3-10
Assistance from other state departments, agencies, or institutions
Sec. 10. The department may call upon:
(1) any state officer, board, department, school, university, or other state institution; and
(2) the officers or employees of an individual entity described in subdivision (1);
for any assistance necessary to carry out the water pollution control laws.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-11
Liberal construction
Sec. 11. Since the water pollution control laws are necessary for the public health, safety, and welfare, the water pollution control laws shall be liberally construed to effectuate the purposes of the water pollution control laws.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-12 Version a
Adoption of rules waiving requirement of submission of plans
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 12. The water pollution control board shall adopt rules providing that whenever a person submits plans to a unit concerning the design or construction of:
(1) a sanitary sewer or public water main, if:
(A) a professional engineer who is registered under IC 25-31 prepared the plans;
(B) the unit provided for review of the plans by a qualified engineer and subsequently approved the plans; and
(C) all other requirements specified in rules adopted by the water pollution control board are met; or
(2) a sanitary sewer extension for and within a subdivision, if:
(A) a qualified land surveyor who is registered under IC 25-21.5 prepared the plans;
(B) the subdivision is being laid out or having been laid out by the land surveyor subject to IC 25-21.5-7;
(C) the unit provided for review of the plans by a qualified engineer and subsequently approved the plans; and
(D) all other requirements specified in rules adopted by the water pollution control board are met;
the plans are not required to be submitted to any state agency for a permit, permission, or review, unless required by federal law.
As added by P.L.104-1998, SEC.1. Amended by P.L.241-1999, SEC.1.

IC 13-18-3-12 Version b Adoption of rules waiving requirement of submission of plans
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 12. The board shall adopt rules providing that whenever a person submits plans to a unit concerning the design or construction of:
(1) a sanitary sewer or public water main, if:
(A) a professional engineer who is registered under IC 25-31 prepared the plans;
(B) the unit provided for review of the plans by a qualified engineer and subsequently approved the plans; and
(C) all other requirements specified in rules adopted by the water pollution control board are met; or
(2) a sanitary sewer extension for and within a subdivision, if:
(A) a qualified land surveyor who is registered under IC 25-21.5 prepared the plans;
(B) the subdivision is being laid out or having been laid out by the land surveyor subject to IC 25-21.5-7;
(C) the unit provided for review of the plans by a qualified engineer and subsequently approved the plans; and
(D) all other requirements specified in rules adopted by the board are met;
the plans are not required to be submitted to any state agency for a permit, permission, or review, unless required by federal law.
As added by P.L.104-1998, SEC.1. Amended by P.L.241-1999, SEC.1; P.L.133-2012, SEC.127.

IC 13-18-3-13
Violation of storm water runoff rules
Sec. 13. If a violation of 327 IAC 15-5 occurs, the department shall determine which person is responsible for committing the violation. In making this determination, the department shall, if appropriate, consider:
(1) public records of ownership;
(2) building permits issued by local units of government; or
(3) other relevant information.
The department's determination to proceed against a person responsible for committing a violation must be based on the specific facts and circumstances related to a particular violation.
As added by P.L.161-1999, SEC.1.

IC 13-18-3-14
Outstanding state resource water improvement fund; administration; annual report by commissioner to environmental quality service council
Sec. 14. (a) The outstanding state resource water improvement fund is established. All money collected under section 2 of this chapter and any money accruing to the fund are continuously appropriated to the fund to carry out the purposes of section 2 of this chapter. Money in the fund at the end of a state fiscal year does not

revert to the state general fund, unless the outstanding state resource water improvement fund is abolished.
(b) The outstanding state resource water improvement fund shall be administered as follows:
(1) The fund may be used by the department of environmental management to fund projects that will lead to overall improvement to the water quality of the affected outstanding state resource water.
(2) The treasurer of state may invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(3) Any interest received accrues to the fund.
(4) The expenses of administering the fund shall be paid from the fund.
(c) The commissioner shall annually report to the environmental quality service council:
(1) plans for the use and implementation of the outstanding state resource water improvement fund; and
(2) the balance in the fund.
As added by P.L.140-2000, SEC.21. Amended by P.L.78-2009, SEC.17.

IC 13-18-3-15
Terms and conditions of NPDES general permits
Sec. 15. (a) Subject to subsection (c), the board shall amend 327 IAC 5 and 327 IAC 15 to eliminate:
(1) the requirement that NPDES general permit terms and conditions be contained in a rule; and
(2) the terms and conditions of each NPDES general permit that is:
(A) contained in that article; and
(B) in effect on the effective date of this section.
(b) The department may develop and issue NPDES general permits in accordance with 40 CFR 122.28.
(c) After 327 IAC 5 and 327 IAC 15 are amended under subsection (a), the terms and conditions of an NPDES general permit under that article as they existed before the amendment remain in effect and are binding on any person regulated under the NPDES general permit until the person submits a notice of intent to be covered by an NPDES general permit developed and issued under subsection (b).
(d) Any person regulated under an NPDES general permit on the effective date of the amendment required by subsection (a) must:
(1) submit a notice of intent described in subsection (c) not later than ninety (90) days after the department makes the form of the notice of intent available to the person; or
(2) apply for an NPDES individual permit under 327 IAC 5 to maintain permit coverage required under the Clean Water Act.
(e) This section does not affect the authority of the board to adopt rules that authorize NPDES general permits. As added by P.L.81-2011, SEC.2.



CHAPTER 4. RESTRICTIONS ON POLLUTION OF WATER

IC 13-18-4-2
Filing of rules and determinations
Sec. 2. A rule or determination made by the board or the commissioner under sections 1 through 4 of this chapter shall be filed of record in the office of the department.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-3
Rules restricting polluting content discharged into streams
Sec. 3. The board may adopt rules restricting the polluting content of any waste material and polluting substances discharged or sought to be discharged into any of the streams or waters of Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-4
Prevention of unreasonable pollution and against public interest
Sec. 4. The commissioner may take appropriate steps to prevent any pollution that is determined to be unreasonable and against public interests in view of the condition in any stream or other waters of Indiana.
As added by P.L.1-1996, SEC.8.
IC 13-18-4-5
Unlawful discharge of deleterious substances; land application of fertilizer
Sec. 5. (a) Except as provided in subsection (b), a person may not:
(1) throw, run, drain, or otherwise dispose; or
(2) cause, permit, or suffer to be thrown, run, drained, allowed to seep, or otherwise disposed;
into any of the streams or waters of Indiana any organic or inorganic matter that causes or contributes to a polluted condition of any of the streams or waters of Indiana, as determined by a rule of the board adopted under sections 1 and 3 of this chapter.
(b) Subsection (a) does not apply to organic or inorganic matter that consists of fertilizer material contained in:
(1) runoff from a storm event; or
(2) irrigation return flow;
entering the waters of Indiana as a result of land application of fertilizer material in compliance with rules adopted by the state chemist under IC 15-16-2-44.
(c) The department shall request documentation of compliance with subsection (b) before a notice of violation can be issued.
(d) A person has thirty (30) days to submit documentation after receiving a request under subsection (c).
(e) The department may issue a notice of violation for failure to comply with subsection (d). No notice of violation can be issued if the department determines that a person complied with subsection (b).
(f) Before the rules for land application of fertilizer materials adopted under IC 15-16-2-44 by the state chemist take effect, a person may meet the requirements under subsection (b) if the person maintains documentation of compliance with:
(1) the conditions for land application of manure requirements under IC 13-18-10; or
(2) the National Resources Conservation Services land application standards.
(g) Subsection (b) does not affect liability for killing wild animals under IC 14-22-10-6.
As added by P.L.1-1996, SEC.8. Amended by P.L.189-2011, SEC.11.

IC 13-18-4-6
Notice of violation; service; contents
Sec. 6. (a) Whenever the commissioner determines that a person:
(1) is violating; or
(2) is about to violate;
section 5 of this chapter, the department shall serve notice on the person by certified mail of the commissioner's determination.
(b) The commissioner shall include in the notice an order against the person to:
(1) cease the violation; and
(2) abate the condition of pollution;
fixing in the order a reasonable time within which the correction and

abatement must take place.
(c) Proceedings concerning an order issued under this section are governed by IC 4-21.5.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-7
Mixing zones
Sec. 7. (a) Notwithstanding any rules of the board, the commissioner shall allow for a mixing zone in permits that involve a discharge into Lake Michigan if the applicant can demonstrate to the commissioner that the mixing zone will not cause harm to human health or aquatic life.
(b) For mixing zones allowed under subsection (a), surface water quality standards for bioaccumulative chemicals of concern shall be applied to the undiluted discharge, rather than at a point outside the mixing zone.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-8
Discharge induced mixing permits
Sec. 8. In issuing permits authorizing discharge induced mixing, the commissioner shall allow for mixing initiated by the use of:
(1) submerged, high rate diffuser outfall structures; or
(2) the functional equivalent of submerged, high rate diffuser outfall structures;
that provide turbulent initial mixing and minimize organism exposure times.
As added by P.L.1-1996, SEC.8.



CHAPTER 5. RELEASE OF HAZARDOUS MATERIALS

IC 13-18-5-2
Exemptions
Sec. 2. The rules adopted under section 1 of this chapter must provide exemptions for the following:
(1) A facility that is subject to similar requirements under other administrative rules or under state law, federal law, or federal regulations.
(2) Hazardous materials that are stored or transferred as products packaged for distribution to and use by the public.
(3) An above ground storage tank that:
(A) is used to store oils or petroleum products; and
(B) has a capacity of not more than six hundred sixty (660) gallons.
(4) Tanks subject to regulations adopted by the administrator of the United States Environmental Protection Agency under 42 U.S.C. 6991 through 6991i, as amended.
(5) Tanks subject to IC 13-23.
As added by P.L.1-1996, SEC.8.



CHAPTER 6. REPEALED



CHAPTER 7. PLANS FOR ABATEMENT OR CORRECTION

IC 13-18-7-2
Advice and consultation by department
Sec. 2. The department shall advise and consult, on request, with any person planning any correction or prevention of any pollution condition of any water of Indiana.
As added by P.L.1-1996, SEC.8.



CHAPTER 8. COMPLIANCE WITH ORDERS

IC 13-18-8-2
Compliance by municipality; bond issue
Sec. 2. (a) If the offender is a municipal corporation, the cost of:
(1) acquisition, construction, repair, alteration, or extension of the necessary plants, machinery, or works; or
(2) taking other steps that are necessary to comply with the order;
shall be paid out of money on hand available for these purposes or out of the general money of the municipal corporation not otherwise appropriated.
(b) If there is not sufficient money on hand or unappropriated, the necessary money shall be raised by the issuance of bonds. The bond issue is subject only to the approval of the department of local government finance (before July 1, 2008).
As added by P.L.1-1996, SEC.8. Amended by P.L.90-2002, SEC.367; P.L.224-2007, SEC.103; P.L.146-2008, SEC.421.

IC 13-18-8-3
Issuance of bonds as direct obligation of municipal corporation
Sec. 3. If the estimated cost of the steps necessary for a municipal corporation to comply with a final order is great enough that the bond issue necessary to finance the project would not raise the total outstanding bonded indebtedness of the municipal corporation in excess of the constitutional limit, the necessary bonds:
(1) may be issued as a direct obligation of the municipal corporation; and
(2) may be retired by a general tax levy against all the property within the limit of the municipal corporation listed and assessed for taxation.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-4
Revenue bonds
Sec. 4. (a) Subject to subsection (b), if:
(1) the amount of the bonds necessary to be issued would raise the total outstanding bonded indebtedness of the municipal corporation above the constitutional limitation; or
(2) the municipal corporation determines against the issuance of direct obligation bonds;
the municipal corporation shall issue revenue bonds and provide for

the retirement of the bonds in the same manner and subject to the same conditions provided for the issuance and retirement of bonds in IC 36-9-23 to the extent that the provisions of that statute are applicable and not in conflict with any of the express provisions of the water pollution control laws.
(b) IC 36-9-23-12 does not apply to bond issues proposed by a municipal corporation to comply with a final order issued under the authority of the water pollution control laws or IC 13-1-3 (before its repeal) and objections or submission to the qualified voters of the municipal corporation:
(1) may not be authorized; and
(2) if objections are made, do not operate to justify or excuse failure to comply with the final order.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-5
Sanitary fund
Sec. 5. The money made available by the issuance of either direct obligation bonds or revenue bonds as provided by the water pollution control laws or IC 13-1-3 (before its repeal):
(1) constitutes a sanitary fund; and
(2) shall be used for no other purpose than for carrying out an order issued under the water pollution control laws or IC 13-1-3 (before its repeal).
As added by P.L.1-1996, SEC.8.

IC 13-18-8-6
Municipal pollution control works; governing law
Sec. 6. (a) Subject to subsection (b):
(1) the construction, acquisition, improvement, equipment, custody, operation, repair, and maintenance of a plant, machinery, or works by a municipal corporation in compliance with a final order of the commissioner, other than the financing; and
(2) the rights, powers, and duties of the municipal corporation and the respective officers and departments of the municipal corporation, whether the plant, machinery, or works is financed by the issuance of revenue or direct obligation bonds;
is governed by IC 36-9-23 to the extent that the provisions of IC 36-9-23 are applicable and do not conflict with any of the express provisions of the water pollution control laws.
(b) IC 36-9-23-12 does not apply to the construction, acquisition, equipping, improvement, repair, or maintenance of a plant, machinery, or works by any municipal corporation in compliance with a final order issued under the water pollution control laws or IC 13-1-3 before its repeal, and the objections or submission to the qualified voters of the municipal corporation:
(1) may not be authorized; and
(2) if objections are made, do not operate to justify or excuse failure to comply with the final order. (c) IC 36-9-23 may not be construed to allow the municipal corporation or any of the officers of the municipal corporation discretion in the manner of complying with the order since complying with the order is mandatory.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-7
Failure to comply with final order
Sec. 7. Failure of:
(1) a municipal corporation; or
(2) the board of directors or other governing body of a private corporation, association, or other legal entity;
to provide for the financing and construction of the works that are necessary to carry out a final order issued under the water pollution control laws or IC 13-1-3 (before its repeal) by appropriate ordinance or resolution constitutes failure to begin appropriate action or proceedings to comply with the order.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-8
Extensions of time; penalties
Sec. 8. (a) The commissioner may extend the time fixed in a final order issued under the water pollution control laws or IC 13-1-3 (before its repeal) within which any offender is ordered to correct or abate a condition of pollution of any water upon written petition filed with the department not less than thirty (30) days before the time fixed in the order if it appears that:
(1) a good faith effort to comply with the order is being made; and
(2) it will be impossible for the offender to complete the project of work undertaken within the time fixed.
(b) A person who fails or refuses to correct or abate the polluted condition in compliance with the order:
(1) within the time fixed; or
(2) within the time additionally granted under this section;
is subject to the penalties imposed by IC 13-30-4, IC 13-30-5, and IC 13-30-8, and may be subject to criminal prosecution under IC 13-30-10.
As added by P.L.1-1996, SEC.8. Amended by P.L.137-2007, SEC.10.

IC 13-18-8-9
Violations
Sec. 9. A person who fails to discharge a duty imposed upon the person by the water pollution control laws commits a Class B misdemeanor.
As added by P.L.1-1996, SEC.8.



CHAPTER 9. PROHIBITIONS ON CERTAIN DETERGENTS

IC 13-18-9-2
Alkyl benzine sulfonate limitations
Sec. 2. A person may not use, sell, or otherwise dispose of any hard or nondegradable detergent containing alkyl benzine sulfonate (ABS) in any manner or any location in Indiana or into the boundary waters of Indiana from a source within Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-9-3
Phosphorus limitations; exemptions
Sec. 3. (a) A person may not use, sell, or otherwise dispose of any detergent containing phosphorus, except:
(1) for those amounts not exceeding one-half percent (0.5%) by weight incidental to manufacturing; and
(2) in accordance with rules adopted under IC 4-22-2 by the water pollution control board;
in Indiana or into the boundary waters of Indiana from a source within Indiana.
(b) The concentration of phosphorus shall be determined by the applicable method prescribed by the American Society for Testing and Materials.
As added by P.L.1-1996, SEC.8.

IC 13-18-9-4
Enforcement of chapter
Sec. 4. (a) The department shall enforce this chapter under IC 13-30-3 or IC 13-14-2-6. (b) The board shall adopt rules under IC 4-22-2 for the disposition of any detergent carried over on September 1, 1974. However, the commissioner may approve the use of phosphates by a manufacturer or processor for cleaning plant or equipment upon application to the commissioner by the manufacturer or processor. The commissioner shall require phosphate removal from the water so used by criteria established by the board.
As added by P.L.1-1996, SEC.8.

IC 13-18-9-5
Attorney general; injunction proceedings
Sec. 5. The attorney general shall, upon the request of the department, institute injunction proceedings to enjoin acts constituting a violation of this chapter.
As added by P.L.1-1996, SEC.8.

IC 13-18-9-6
Violations
Sec. 6. A person who violates this chapter is subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-8.
In addition, a person who violates this chapter may be subject to criminal prosecution under IC 13-30-10.
As added by P.L.1-1996, SEC.8. Amended by P.L.137-2007, SEC.11.



CHAPTER 10. CONFINED FEEDING CONTROL

IC 13-18-10-1.4
Disclosure statement for confined feeding operation application
Sec. 1.4. (a) Subject to subsection (b), an application for approval under section 1 of this chapter must include for each responsible party the disclosure statement referred to in subsection (c) if either or both of the following apply:
(1) State or federal officials at any time alleged that the responsible party committed acts or omissions that constituted a material violation of state or federal environmental law.
(2) Foreign officials at any time alleged that the responsible party committed acts or omissions that:
(A) constituted a material violation of foreign environmental law; and
(B) would have constituted a material violation of state or federal environmental law if the act or omission had occurred in the United States.
(b) Subsection (a):
(1) applies only if the acts or omissions alleged under subsection (a)(1) or (a)(2) presented a substantial endangerment to human health or the environment; and
(2) does not apply to a renewal of an approval under section 1 of this chapter that does not involve construction or expansion as described in section 1 of this chapter.
(c) A responsible party referred to in subsection (a) must make reasonable efforts to provide complete and accurate information to the department in a disclosure statement that includes the following:
(1) The name and business address of the responsible party.
(2) A description of the responsible party's experience in managing the environmental aspects of the type of facility that will be managed under the permit.
(3) A description of all pending administrative, civil, or criminal enforcement actions filed in the United States against the responsible party alleging any acts or omissions that:
(A) constitute a material violation of state or federal environmental law; and
(B) present a substantial endangerment to human health or the environment. (4) A description of all pending administrative, civil, or criminal enforcement actions filed in a foreign country against the responsible party alleging any acts or omissions that:
(A) constitute a material violation of foreign environmental law;
(B) would have constituted a material violation of state or federal environmental law if the act or omission on which the action is based had occurred in the United States; and
(C) present a substantial endangerment to human health or the environment.
(5) A description of all finally adjudicated or settled administrative, civil, or criminal enforcement actions in the United States resolved against the responsible party within the five (5) years that immediately precede the date of the application involving acts or omissions that:
(A) constitute a material violation of federal or state environmental law; and
(B) present a substantial endangerment to human health or the environment.
(6) A description of all finally adjudicated or settled administrative, civil, or criminal enforcement actions in a foreign country resolved against the responsible party within the five (5) years that immediately precede the date of the application involving acts or omissions that:
(A) constitute a material violation of foreign environmental law;
(B) would have constituted a material violation of state or federal environmental law if the act or omission on which the action is based had occurred in the United States; and
(C) present a substantial endangerment to human health or the environment.
(7) Identification of all state, federal, or foreign environmental permits:
(A) applied for by the responsible party that were denied; or
(B) previously held by the responsible party that were revoked.
(d) A disclosure statement submitted under subsection (c):
(1) must be executed under oath or affirmation; and
(2) is subject to the penalty for perjury under IC 35-44.1-2-1.
(e) The department may investigate and verify the information set forth in a disclosure statement submitted under this section.
As added by P.L.127-2009, SEC.6. Amended by P.L.126-2012, SEC.32.

IC 13-18-10-1.9
Application of the law to certain confined feeding operations
Sec. 1.9. (a) This section applies:
(1) to a confined feeding operation for which a person is required to submit an application for approval under section 1 of this chapter if an application for approval under section 1 of

this chapter submitted with respect to the confined feeding operation was not approved by the department before May 12, 2009; and
(2) notwithstanding the effective date of the addition or amendment by P.L.127-2009 of the provisions listed in subsection (b)(1) through (b)(8).
(b) The following, as added or amended by P.L.127-2009, effective July 1, 2009, apply to a confined feeding operation described in subsection (a)(1) in the same manner as if they had been in effect on the date on which the application was submitted with respect to the confined feeding operation under section 1 of this chapter:
(1) IC 13-11-2-8.
(2) IC 13-11-2-40.
(3) IC 13-11-2-191.
(4) Section 1 of this chapter.
(5) Section 2 of this chapter.
(6) Section 2.1 of this chapter.
(7) Section 2.2 of this chapter.
(8) Section 4 of this chapter.
As added by P.L.1-2010, SEC.63.

IC 13-18-10-2
Application for approval; notice requirements; department approval of manure treatment or control facilities
Sec. 2. (a) Application for approval under section 1 of this chapter of the construction or expansion of a confined feeding operation must be made on a form provided by the department. An applicant must submit the completed application form to the department together with the following:
(1) Plans and specifications for the design and operation of manure treatment and control facilities.
(2) A manure management plan that outlines procedures for the following:
(A) Soil testing.
(B) Manure testing.
(3) Maps of manure application areas.
(4) Supplemental information that the department requires, including the following:
(A) General features of topography.
(B) Soil types.
(C) Drainage course.
(D) Identification of nearest streams, ditches, and lakes.
(E) Location of field tiles.
(F) Location of land application areas.
(G) Location of manure treatment facilities.
(H) Farmstead plan, including the location of water wells on the site.
(5) A fee of one hundred dollars ($100). The department shall refund the fee if the department does not make a determination

in accordance with the time period established under section 2.1 of this chapter.
(b) An applicant who applies for approval under section 1 of this chapter to construct or expand a confined feeding operation on land for which a valid existing approval has not been issued shall make a reasonable effort to provide notice not more than ten (10) working days after submitting an application:
(1) to the county executive of the county in which the confined feeding operation is to be located or expanded; and
(2) to each owner and each occupant of land of which any part of the boundary is one-half (1/2) mile or less from the following:
(A) Any part of the proposed footprint of either or both of the following to be located on the land on which the confined feeding operation is to be located:
(i) A livestock or poultry production structure.
(ii) A permanent manure storage facility.
(B) Any part of the proposed footprint of either or both of the following to be located on the land on which the confined feeding operation is to be expanded:
(i) A livestock or poultry production structure.
(ii) The expanded area of a livestock or poultry production structure.
The notice must be sent by mail, be in writing, include the date on which the application was submitted to the department, and include a brief description of the subject of the application. The applicant shall pay the cost of complying with this subsection. The applicant shall submit an affidavit to the department that certifies that the applicant has complied with this subsection.
(c) Plans and specifications for manure treatment or control facilities for a confined feeding operation must secure the approval of the department. The department shall approve the construction or expansion and the operation of the manure management system of the confined feeding operation if the commissioner determines that the applicant meets the requirements of:
(1) this chapter;
(2) rules adopted under this chapter;
(3) the water pollution control laws;
(4) rules adopted under the water pollution control laws; and
(5) policies and statements adopted under IC 13-14-1-11.5 relative to confined feeding operations.
As added by P.L.1-1996, SEC.8. Amended by P.L.125-1997, SEC.4; P.L.127-2009, SEC.7.

IC 13-18-10-2.1
Approval procedure; requirements; revocation
Sec. 2.1. (a) The department:
(1) shall make a determination on an application made under section 2 of this chapter not later than ninety (90) days after the date the department receives the completed application,

including all required supplemental information, unless the department and the applicant agree to a longer time; and
(2) may conduct any inquiry or investigation, consistent with the department's duties under this chapter, the department considers necessary before making a determination.
(b) If the department fails to make a determination on an application not later than ninety (90) days after the date the department receives the completed application, the applicant may request and receive a refund of an approval application fee paid by the applicant, and the commissioner shall:
(1) continue to review the application;
(2) approve or deny the application as soon as practicable; and
(3) refund the applicant's application fee not later than twenty-five (25) working days after the receipt of the applicant's request.
(c) The commissioner may suspend the processing of an application and the ninety (90) day period described under this section if the department determines within thirty (30) days after the department receives the application that the application is incomplete and has mailed a notice of deficiency to the applicant that specifies the parts of the application that:
(1) do not contain adequate information for the department to process the application; or
(2) are not consistent with applicable law.
(d) The department may establish requirements in an approval regarding that part of the confined feeding operation that concerns manure handling and application to assure compliance with:
(1) this chapter;
(2) rules adopted under this chapter;
(3) the water pollution control laws;
(4) rules adopted under the water pollution control laws; and
(5) policies and statements adopted under IC 13-14-1-11.5 relative to confined feeding operations.
(e) Subject to subsection (f), the commissioner may deny an application upon making either or both of the following findings:
(1) A responsible party intentionally misrepresented or concealed any material fact in either or both of the following:
(A) An application for approval under section 1 of this chapter.
(B) A disclosure statement required by section 1.4 of this chapter.
(2) An enforcement action was resolved against a responsible party as described in either or both of the following:
(A) Section 1.4(c)(5) of this chapter.
(B) Section 1.4(c)(6) of this chapter.
(f) Before making a determination to approve or deny an application, the commissioner must consider the following factors:
(1) The nature and details of the acts attributed to the responsible party.
(2) The degree of culpability of the responsible party. (3) The responsible party's cooperation with the state, federal, or foreign agencies involved in the investigation of the activities involved in actions referred to in section 1.4(c)(5) and 1.4(c)(6) of this chapter.
(4) The responsible party's dissociation from any other persons or entities convicted in a criminal enforcement action referred to in section 1.4(c)(5) and 1.4(c)(6) of this chapter.
(5) Prior or subsequent self-policing or internal education programs established by the responsible party to prevent acts, omissions, or violations referred to in section 1.4(c)(5) and 1.4(c)(6) of this chapter.
(g) Except as provided in subsection (h), in taking action under subsection (e), the commissioner must make separately stated findings of fact to support the action taken. The findings of fact must:
(1) include a statement of ultimate fact; and
(2) be accompanied by a concise statement of the underlying basic facts of record to support the findings.
(h) If the commissioner denies an application under subsection (e), the commissioner is not required to explain the extent to which any of the factors set forth in subsection (f) influenced the denial.
(i) The department may amend an approval under section 1 of this chapter or revoke an approval under section 1 of this chapter:
(1) for failure to comply with:
(A) this chapter;
(B) rules adopted under this chapter;
(C) the water pollution control laws; or
(D) rules adopted under the water pollution control laws; and
(2) as needed to prevent discharges of manure into the environment that pollute or threaten to pollute the waters of the state.
As added by P.L.125-1997, SEC.5. Amended by P.L.127-2009, SEC.8.

IC 13-18-10-2.2
Notice by applicant to the department; deadlines for action by an applicant
Sec. 2.2. (a) If an applicant receives an approval under this chapter and completes construction or expansion, not more than thirty (30) days after the date the applicant completes the construction or expansion the applicant shall execute and send to the department an affidavit that affirms under penalties of perjury that the confined feeding operation:
(1) was constructed or expanded; and
(2) will be operated;
in accordance with the requirements of the department's approval.
(b) Construction or expansion of an approved confined feeding operation must:
(1) begin not later than two (2) years; and (2) be completed not later than four (4) years;
after the date the department approves the construction or expansion of the confined feeding operation or the date all appeals brought under IC 4-21.5 concerning the construction or expansion of the confined feeding operation have been completed, whichever is later.
As added by P.L.125-1997, SEC.6. Amended by P.L.127-2009, SEC.9.

IC 13-18-10-2.3
Manure management plan
Sec. 2.3. A confined feeding operation must submit a manure management plan that outlines procedures for soil testing, manure testing, and maps of manure application areas to the department at least one (1) time every five (5) years to maintain valid approval for the confined feeding operation under this chapter.
As added by P.L.125-1997, SEC.7.

IC 13-18-10-2.6
Compliance and technical assistance program
Sec. 2.6. The department shall establish a compliance and technical assistance program for owners and operators of confined feeding operations that may be administered by:
(1) the department;
(2) a state college or university; or
(3) a contractor.
As added by P.L.125-1997, SEC.8.

IC 13-18-10-3
Enforcement of chapter
Sec. 3. This chapter, including requirements established in a department approval under section 2 of this chapter, may be enforced under IC 13-30-3 or IC 13-14-2-6.
As added by P.L.1-1996, SEC.8. Amended by P.L.125-1997, SEC.9.

IC 13-18-10-4
Rules, policies, and statements; uniform standards
Sec. 4. (a) The board may adopt rules under IC 4-22-2 and IC 13-14-9 and the department may adopt policies or statements under IC 13-14-1-11.5 that are necessary for the proper administration of this chapter. The rules, policies, or statements may concern construction, expansion, and operation of confined feeding operations and may include uniform standards for:
(1) construction, expansion, and manure containment that are appropriate for a specific site; and
(2) manure application and handling that are consistent with best management practices:
(A) designed to reduce the potential for manure to be conveyed off a site by runoff or soil erosion; and
(B) that are appropriate for a specific site.
(b) Standards adopted in a rule, policy, or statement under

subsection (a) must:
(1) consider confined feeding standards that are consistent with standards found in publications from:
(A) the United States Department of Agriculture;
(B) the Natural Resources Conservation Service of the United States Department of Agriculture;
(C) the Midwest Plan Service; and
(D) postsecondary educational institution extension bulletins; and
(2) be developed through technical review by the department, postsecondary educational institution specialists, and other animal industry specialists.
As added by P.L.1-1996, SEC.8. Amended by P.L.125-1997, SEC.10; P.L.2-2007, SEC.167; P.L.127-2009, SEC.10.

IC 13-18-10-5
Injunctive relief
Sec. 5. The department may seek injunctive relief under this chapter.
As added by P.L.1-1996, SEC.8. Amended by P.L.125-1997, SEC.11.

IC 13-18-10-6
Violations; penalties
Sec. 6. A person who violates this chapter is subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-8.
In addition, a person who violates this chapter may be subject to criminal prosecution under IC 13-30-10.
As added by P.L.1-1996, SEC.8. Amended by P.L.137-2007, SEC.12.



CHAPTER 10.5. SATELLITE MANURE STORAGE STRUCTURES

IC 13-18-10.5-2
Rules
Sec. 2. The board may adopt rules under IC 4-22-2 and IC 13-14-9 regarding the construction, operation, and maintenance of a satellite manure storage structure.
As added by P.L.189-2011, SEC.12.



CHAPTER 11. OPERATOR CERTIFICATION

IC 13-18-11-1.5 Version a
Certification program for operators
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 1.5. The department shall adopt regulations to implement certification programs for operators of water treatment plants or water distribution systems. The certification program for the operators shall be classified in accordance with the complexity, size, and source of the water for the treatment system and the complexity and size for the distribution system.
As added by P.L.132-2000, SEC.3.

IC 13-18-11-1.5 Version b
Certification program for operators
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1.5. The board shall adopt regulations to implement certification programs for operators of water treatment plants or water distribution systems. The certification program for the operators shall be classified in accordance with the complexity, size, and source of the water for the treatment system and the complexity and size for the distribution system.
As added by P.L.132-2000, SEC.3. Amended by P.L.133-2012, SEC.128.

IC 13-18-11-2
Classification of treatment plants
Sec. 2. The commissioner shall classify all water treatment plants, wastewater treatment plants, and water distribution systems actually used or intended for use:
(1) with due regard to the:
(A) size;
(B) type;
(C) character of wastes or water to be treated; and
(D) other physical conditions affecting those plants and systems; and
(2) according to the:
(A) skill; (B) knowledge; and
(C) experience;
that the operator in responsible charge must have to successfully supervise the operation of those facilities so as to protect the public health.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-3
Plant operators
Sec. 3. The commissioner shall certify persons as to their qualifications to supervise successfully the operation of:
(1) water treatment plants;
(2) water distribution systems; and
(3) wastewater treatment plants.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-4
Plant operators; certificates of competency
Sec. 4. The commissioner shall issue certificates attesting to the competency of operators. A certificate must indicate the classification of works, plant, or system that the operator is qualified to supervise.
As added by P.L.1-1996, SEC.8. Amended by P.L.114-2008, SEC.9.

IC 13-18-11-5
Application; fees
Sec. 5. The commissioner shall prescribe and provide an application form for use by applicants in applying for the appropriate certificate issued under this chapter. An applicant must deposit a fee of thirty dollars ($30) at the time of making application for certification.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-6
Renewal
Sec. 6. (a) A wastewater treatment plant operator certified under this chapter may renew the operator's certificate biennially by paying a renewal fee of thirty dollars ($30).
(b) The fee is due and payable before July 2 of the year for which a renewal certificate is issued.
(c) A wastewater treatment plant operator who fails to renew a certificate for three (3) successive years may not receive a renewal certificate without reexamination.
As added by P.L.1-1996, SEC.8. Amended by P.L.132-2000, SEC.4.

IC 13-18-11-6.5
Triennial renewal of certificate
Sec. 6.5. (a) A water treatment plant operator or water distribution system operator certified under this chapter may renew the operator's certificate triennially by: (1) paying a renewal fee of thirty dollars ($30); and
(2) meeting any continuing education requirements established by the department.
(b) The:
(1) fee is due and payable; and
(2) proof of compliance with continuing education requirements must be submitted to the department;
before July 2 of the year for which a renewal certificate is to be issued.
(c) A water treatment plant operator or a water distribution system operator who fails to renew a certificate within one (1) year after the date the certificate expires may not receive a renewal certificate without reexamination.
As added by P.L.132-2000, SEC.5.

IC 13-18-11-7
Notice of expiration
Sec. 7. (a) The commissioner shall notify by mail each person certified by the commissioner as a wastewater treatment plant operator under this chapter of the following:
(1) The date of the expiration of the operator's certificate.
(2) The amount of the required fee for renewal for two (2) years.
(b) The commissioner shall mail the notice at least one (1) month in advance of the date of expiration of the person's certificate to the last known address of the individual on file with the commissioner.
As added by P.L.1-1996, SEC.8. Amended by P.L.132-2000, SEC.6.

IC 13-18-11-7.5
Notice regarding certificate and renewal
Sec. 7.5. (a) The commissioner shall notify by mail each person certified by the commissioner as a water treatment plant operator or water distribution system operator under this chapter of the following:
(1) The date of expiration of the operator's certificate.
(2) The amount of the required fee for renewal for three (3) years.
(3) The continuing education required for renewal for three (3) years.
(b) The commissioner shall mail the notice at least one (1) month in advance of the date of expiration of the person's certificate to the last known address of the individual on file with the commissioner.
As added by P.L.132-2000, SEC.7.

IC 13-18-11-8
Suspension or revocation
Sec. 8. (a) The commissioner may suspend or revoke the certificate of an operator issued under this chapter, following a hearing under IC 13-15-7-3 and IC 4-21.5, if any of the following conditions are found: (1) The operator has practiced fraud or deception in any state or other jurisdiction.
(2) Reasonable care, judgment, or the application of the operator's knowledge or ability was not used in the performance of the operator's duties.
(3) The operator is incompetent or unable to properly perform the operator's duties.
(4) A certificate of the operator issued:
(A) under this chapter; or
(B) by any other state or jurisdiction for a purpose comparable to the purpose for which a certificate is issued under this chapter;
has been revoked.
(5) The operator has been convicted of a crime related to a certificate of the operator issued:
(A) under this chapter; or
(B) by any other state or jurisdiction for a purpose comparable to the purpose for which a certificate is issued under this chapter.
(b) A hearing and further proceedings shall be conducted in accordance with IC 4-21.5-7.
As added by P.L.1-1996, SEC.8. Amended by P.L.25-1997, SEC.9; P.L.132-2000, SEC.8; P.L.159-2011, SEC.23.

IC 13-18-11-9
Certificates to operators from other states; reciprocity
Sec. 9. The commissioner may, upon receipt of an application and payment of the fee, issue a certificate without examination in a comparable classification to any person who holds a certificate in any state of the United States if:
(1) the requirements for certification of operators under which the person's certificate was issued:
(A) do not conflict with this chapter; or
(B) are of a standard not lower than that specified by this chapter and the rules adopted under this chapter; and
(2) reciprocal privileges are granted to certified operators of Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-10
Plant operators; certificates of competency; exceptions
Sec. 10. (a) Certificates in appropriate classification shall be issued upon application and payment of the fee to operators of wastewater treatment plants who, on July 1, 1968, hold certificates of competency attained by examination under the voluntary certification program administered by:
(1) the Indiana Water Pollution Control Association; or
(2) the Indiana Section, American Water Works Association.
However, application for a certificate under this subsection must be made not later than July 1, 1969. (b) Certificates of proper classification shall be issued upon payment of the fee without examination to each person certified by the governing body or owner to have been in direct responsible charge of the wastewater treatment plant on July 1, 1968. A certificate issued under this subsection is valid only for that particular wastewater treatment plant, which the certificate must indicate.
As added by P.L.1-1996, SEC.8. Amended by P.L.132-2000, SEC.9.

IC 13-18-11-10.5
Issuance of certificate
Sec. 10.5. (a) The commissioner may issue a certificate to a person under this chapter if all of the following conditions are met:
(1) The person is an operator in responsible charge of a water treatment plant or water distribution system that was:
(A) in operation before September 2, 2000; and
(B) required to have a certified operator for the first time under rules adopted in accordance with guidelines published by the United States Environmental Protection Agency in the Federal Register at 64 FR 5916 et seq.
(2) The owner of the water treatment plant or water distribution system applies for a certificate for the operator in responsible charge before September 1, 2002.
(3) The certificate issued by the commissioner:
(A) is site specific; and
(B) may not be transferred to another operator.
(4) The certificate will become invalid if the classification of the water treatment plant or water distribution system for which the certificate was issued changes to a higher level.
(b) A person certified under subsection (a) must meet all requirements for certification renewal that apply to the classification of the water treatment plant or water distribution system to renew the certificate under this chapter.
(c) A person certified under subsection (a) who commences work for a different water treatment plant or water distribution system must meet the initial certification requirements for the plant or system.
(d) Notwithstanding section 14 of this chapter, a water treatment plant or water distribution system that meets the conditions of subsection (a)(1) may continue to operate if the water treatment plant or water distribution system applies to the commissioner for certification of the operator in responsible charge of the water treatment plant or water distribution system as provided in this section.
As added by P.L.132-2000, SEC.10.

IC 13-18-11-11
Plant supervision by certified plant operator; exceptions
Sec. 11. (a) All water or wastewater treatment plants and water distribution systems, whether publicly or privately owned, must be

under the supervision of an operator whose competency is certified to by the commissioner in a classification corresponding to the classification of the plant or distribution system to be supervised. However, this section does not prohibit a governmental agency, a corporation, or an individual from continuing to employ in that capacity a person in responsible charge of the operations of the works if the person is certified under section 10 of this chapter.
(b) A certified operator may supervise more than one (1) plant or system if it can be shown that adequate supervision to ensure safe and effective operation is provided for all plants and systems supervised.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-12
Plant operators; vacancies; provisional certification
Sec. 12. (a) When a vacancy in a position of operator occurs due to death, resignation, extended illness, or a similar cause, the vacancy may be filled for a period not exceeding one (1) year by an operator with a provisional certification.
(b) On written request of the governing body or owner of a wastewater or public water system, the commissioner may issue a provisional certification under subsection (a) to a person with the required education and experience qualifications, until the person has had an opportunity to qualify by examination and be certified under this chapter.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.13.

IC 13-18-11-13
Rule
Sec. 13. The board shall adopt rules under IC 4-22-2 that are necessary to carry out the intent of this chapter. The rules must include the following:
(1) Provisions establishing the basis for classification of water treatment plants, water distribution systems, and wastewater treatment plants.
(2) Provisions establishing qualifications of applicants and procedures for examination of candidates.
(3) Other provisions that are necessary for the administration of this chapter.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-14
Plant operation by certified operators
Sec. 14. (a) A person, firm, or corporation, whether municipal or private, may not operate a water or wastewater treatment plant or a water distribution system unless the commissioner has certified the operator in responsible charge under this chapter.
(b) A person may not perform the duties of an operator in responsible charge of works described in subsection (a) without being certified under this chapter. As added by P.L.1-1996, SEC.8.

IC 13-18-11-15
Fees; deposit
Sec. 15. All fees collected under this chapter shall be deposited with the treasurer of state.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-16
Violations
Sec. 16. A person who violates this chapter commits a Class C infraction. Each day of violation of this chapter constitutes a separate infraction.
As added by P.L.1-1996, SEC.8.



CHAPTER 12. WASTEWATER MANAGEMENT

IC 13-18-12-1 Version b
Regulation of wastewater management services providers
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The board and the department shall regulate persons who provide septage management services.
As added by P.L.1-1996, SEC.8. Amended by P.L.159-2011, SEC.24; P.L.133-2012, SEC.129.

IC 13-18-12-2
Actions prohibited without permit; issuance of certain permits by the department
Sec. 2. (a) A person may not transport, treat, store, or dispose of septage in violation of this chapter.
(b) A person may not engage in:
(1) the cleaning of sewage disposal systems; or
(2) the transportation, treatment, storage, or disposal of septage;
without a septage management permit unless the person is exempted under section 7 of this chapter.
(c) A person may not dispose of septage by land application without first obtaining approval of the land application site under this chapter.
(d) The department may issue a septage management permit that incorporates approval of a land application site.
(e) The department may issue new and renewal permits and approvals under this chapter for a period the department determines appropriate. However, the period may not exceed three (3) years.
As added by P.L.1-1996, SEC.8. Amended by P.L.31-1999, SEC.1; P.L.114-2008, SEC.10; P.L.159-2011, SEC.25; P.L.37-2012, SEC.20.

IC 13-18-12-2.5 Version a
Land application of industrial waste products
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2.5. (a) The department and the boards may allow a person to use industrial waste products in a land application operation or as ingredients in a soil amendment or soil substitute to be land applied if: (1) the industrial waste products are not hazardous wastes;
(2) the industrial waste products:
(A) have a beneficial use (as defined in 327 IAC 6.1-2-6); or
(B) otherwise provide a benefit to the process of creating the soil amendments or soil substitute or to the final soil amendment, soil substitute, or material to be land applied, such as bulking;
(3) the finished soil amendment, soil substitute, or material to be land applied satisfies the applicable criteria in 327 IAC 6.1;
(4) the finished soil amendment, soil substitute, or material to be land applied has a beneficial use;
(5) the requirements of subsection (b) are satisfied; and
(6) the person pays a permit fee in an amount determined by the department that does not exceed the costs incurred by the department to issue the permit.
(b) The department:
(1) may allow the use of industrial waste products:
(A) in a land application operation; or
(B) as ingredients in a soil amendment or soil substitute to be land applied;
on the same basis as other materials under the rules concerning land application and marketing and distribution permits;
(2) may not:
(A) discriminate against the use of industrial waste products on the basis that the industrial waste products lack biological carbon;
(B) impose requirements beyond applicable criteria in 327 IAC 6.1, unless additional requirements are necessary for the protection of human health and the environment;
(C) require that the finished soil amendment, soil substitute, or material to be land applied must be of a particular economic value; or
(D) for any pollutant that has a pollutant limit or concentration in 327 IAC 6.1, require that an industrial waste product or the finished soil amendment, soil substitute, or material to be land applied satisfies:
(i) the department's risk integrated system of closures nonrule policy document; or
(ii) any other standards other than criteria in 327 IAC 6.1;
(3) for any pollutant present in the industrial waste products that does not have a pollutant limit or concentration in 327 IAC 6.1, shall consider the benefits of the finished soil amendment, soil substitute, or material to be land applied as compared to the measurable risks to human health and the environment based on the anticipated use of the finished soil amendment, soil substitute, or material to be land applied; and
(4) shall require an application for a permit for the land application of industrial waste products to include characterization of individual industrial waste products at the point of waste generation before mixing the waste streams. (c) The board may adopt rules for pollutant limits or concentrations for pollutants for which limits or concentrations do not exist in 327 IAC 6.1 as of July 1, 2011.
As added by P.L.223-2011, SEC.2. Amended by P.L.6-2012, SEC.104.

IC 13-18-12-2.5 Version b
Land application of industrial waste products
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2.5. (a) The department and the board may allow a person to use industrial waste products in a land application operation or as ingredients in a soil amendment or soil substitute to be land applied if:
(1) the industrial waste products are not hazardous wastes;
(2) the industrial waste products:
(A) have a beneficial use (as defined in 327 IAC 6.1-2-6); or
(B) otherwise provide a benefit to the process of creating the soil amendments or soil substitute or to the final soil amendment, soil substitute, or material to be land applied, such as bulking;
(3) the finished soil amendment, soil substitute, or material to be land applied satisfies the applicable criteria in 327 IAC 6.1;
(4) the finished soil amendment, soil substitute, or material to be land applied has a beneficial use;
(5) the requirements of subsection (b) are satisfied; and
(6) the person pays a permit fee in an amount determined by the department that does not exceed the costs incurred by the department to issue the permit.
(b) The department:
(1) may allow the use of industrial waste products:
(A) in a land application operation; or
(B) as ingredients in a soil amendment or soil substitute to be land applied;
on the same basis as other materials under the rules concerning land application and marketing and distribution permits;
(2) may not:
(A) discriminate against the use of industrial waste products on the basis that the industrial waste products lack biological carbon;
(B) impose requirements beyond applicable criteria in 327 IAC 6.1, unless additional requirements are necessary for the protection of human health and the environment;
(C) require that the finished soil amendment, soil substitute, or material to be land applied must be of a particular economic value; or
(D) for any pollutant that has a pollutant limit or concentration in 327 IAC 6.1, require that an industrial waste product or the finished soil amendment, soil substitute, or material to be land applied satisfies: (i) the department's risk integrated system of closures nonrule policy document; or
(ii) any other standards other than criteria in 327 IAC 6.1;
(3) for any pollutant present in the industrial waste products that does not have a pollutant limit or concentration in 327 IAC 6.1, shall consider the benefits of the finished soil amendment, soil substitute, or material to be land applied as compared to the measurable risks to human health and the environment based on the anticipated use of the finished soil amendment, soil substitute, or material to be land applied; and
(4) shall require an application for a permit for the land application of industrial waste products to include characterization of individual industrial waste products at the point of waste generation before mixing the waste streams.
(c) The board may adopt rules for pollutant limits or concentrations for pollutants for which limits or concentrations do not exist in 327 IAC 6.1 as of July 1, 2011.
As added by P.L.223-2011, SEC.2. Amended by P.L.6-2012, SEC.104; P.L.133-2012, SEC.130.

IC 13-18-12-3
Permit program
Sec. 3. The board shall initiate, in accordance with IC 13-15, a septage management permit program for all persons who offer to perform or are performing septage management services.
As added by P.L.1-1996, SEC.8. Amended by P.L.159-2011, SEC.26.

IC 13-18-12-4
Adoption of rules; local health agency as board's agent to approve land application sites
Sec. 4. (a) The board shall, in accordance with IC 13-14-9, adopt rules to establish the following:
(1) Standards for the following:
(A) The issuance of septage management permits under section 3 of this chapter.
(B) Transportation, storage, and treatment of septage, and disposal of septage, including land application.
(2) Procedures and standards for approval of sites for land application of septage.
(b) The board may designate a county or city health agency as the board's agent to approve land application sites in accordance with rules adopted under this section.
As added by P.L.1-1996, SEC.8. Amended by P.L.31-1999, SEC.2; P.L.114-2008, SEC.11; P.L.159-2011, SEC.27; P.L.37-2012, SEC.21.

IC 13-18-12-5
Fees
Sec. 5. (a) Subject to subsections (b) and (c), the board may adopt a fee schedule for the issuance of: (1) septage management permits; and
(2) land application site approvals;
under this chapter.
(b) A permit fee may not exceed one hundred dollars ($100) per year.
(c) A land application approval fee may not exceed thirty dollars ($30) per year per site.
(d) Whenever the board designates a county or city health agency as the board's agent to approve land application sites under this chapter, the county or city health agency shall collect and retain the land application approval fee.
As added by P.L.1-1996, SEC.8. Amended by P.L.114-2008, SEC.12; P.L.159-2011, SEC.28; P.L.37-2012, SEC.22.

IC 13-18-12-6
Enforcement; violations; inspections
Sec. 6. (a) This chapter shall be enforced under IC 13-30-3.
(b) Violations of this chapter are subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-8.
In addition, a violation of this chapter may lead to criminal prosecution under IC 13-30-10.
(c) The commissioner may make inspections under this chapter in accordance with IC 13-14-2-2 and IC 13-14-5.
As added by P.L.1-1996, SEC.8. Amended by P.L.137-2007, SEC.13.

IC 13-18-12-6.5
Revocation or modification of permits, vehicle identification numbers, and approvals
Sec. 6.5. In addition to any other authority in this title, the commissioner or a designated staff member may, under IC 4-21.5, revoke or modify a permit or an approval issued under this chapter for any of the following reasons:
(1) Violation of a requirement of this chapter, rules adopted under this chapter, a permit, or an approval.
(2) Failure to disclose all relevant facts.
(3) A misrepresentation made in obtaining the permit or approval.
(4) Failing to meet the qualifications for a permit or an approval or failing to comply with the requirements of the water pollution control laws or rules adopted by the board.
(5) Changes in circumstances relating to the permit or approval that require either a temporary or permanent reduction in the discharge of contaminants.
As added by P.L.31-1999, SEC.3. Amended by P.L.114-2008, SEC.13; P.L.37-2012, SEC.23.

IC 13-18-12-7 Exemptions from requirement to obtain permit or vehicle identification number
Sec. 7. This chapter does not require a person to obtain a permit under this chapter if the person is:
(1) engaged in:
(A) servicing or maintaining publicly owned wastewater treatment facilities; or
(B) transportation of wastewater from a publicly owned wastewater treatment facility;
as long as the wastewater at that facility has been fully treated and is stabilized;
(2) transporting septage from the point of its removal to another location on the same site or tract owned by the same person, although disposal of the septage must be done in accordance with this chapter; or
(3) a homeowner who cleans and services the sewage disposal system serving only the homeowner's residence, although transportation and disposal of septage, including land application, must be done in compliance with this chapter.
As added by P.L.1-1996, SEC.8. Amended by P.L.114-2008, SEC.14; P.L.159-2011, SEC.29; P.L.37-2012, SEC.24.

IC 13-18-12-8
Notification of upset or imminent threat of upset
Sec. 8. (a) If a publicly owned treatment works permittee:
(1) determines that an upset has occurred in the publicly owned treatment works that is likely to pose a threat to human or animal life; or
(2) has knowledge of an imminent threat from a chemical or other release to the collection system that is likely to cause an upset in the publicly owned treatment works that is likely to pose a threat to human or animal life;
the permittee shall notify emergency response personnel of the department not more than two (2) hours after the determination under subdivision (1) or the acquisition of knowledge of an imminent threat under subdivision (2).
(b) If the department receives notification from a publicly owned treatment works permittee under subsection (a), the department:
(1) must notify all appropriate state and local government agencies;
(2) may provide technical assistance to the publicly owned treatment works as the department determines is necessary; and
(3) must, if the department determines that there is or may be a threat to human health or animal life, notify the affected news media;
not more than forty-eight (48) hours after receiving the notification under subsection (a).
As added by P.L.112-2000, SEC.3.

IC 13-18-12-9 Prohibition against discharge of sewage into waters; exception under permit process
Sec. 9. (a) This section applies only in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(b) Except as provided in subsection (c), the point source discharge of sewage, treated or untreated, from a dwelling or its associated residential sewage disposal system to waters is prohibited.
(c) The point source discharge of treated sewage from an onsite residential sewage discharging disposal system to waters is permitted if:
(1) the local health department for the jurisdiction in which the system is located issues an operating permit for the system under subsection (d); and
(2) the discharge is authorized under a general permit issued under 40 CFR 122.28.
(d) In a county onsite waste management district established under IC 36-11 that performs all the functions related to onsite waste management listed in IC 36-11-2-1, the local health department for the jurisdiction in which the system is located may issue an operating permit for an onsite residential sewage discharging disposal system if the system is installed to repair a sewage disposal system that fails to meet public health and environmental standards and if:
(1) the local health department adopts procedural rules for monitoring onsite residential sewage discharging disposal systems in the jurisdiction, including fines or penalties, or both, for noncompliance, to ensure that:
(A) required maintenance is performed on the systems; and
(B) the systems do not discharge effluent that violates water quality standards;
(2) the local health department certifies, with respect to the system for which the permit is issued, that:
(A) the system is capable of operating properly;
(B) the system does not discharge effluent that violates water quality standards;
(C) an acceptable septic tank soil absorption system cannot be located on the property served by the system because of:
(i) soil characteristics;
(ii) size; or
(iii) topographical conditions;
of the property;
(D) the system:
(i) was properly installed by a qualified installer; and
(ii) provides the best available technology for residential discharging onsite sewage disposal systems; and
(E) the local health department has:
(i) investigated all technologies available for repair of the sewage disposal system that fails to meet public health and environmental standards other than the use of an onsite residential sewage discharging disposal system; and (ii) determined that an onsite residential sewage discharging disposal system is the only possible technology that can be used to effect a repair of the sewage disposal system that fails to meet public health and environmental standards without causing unreasonable economic hardship to the system owner; and
(3) the system for which the permit is issued cannot be connected to a sanitary sewer because:
(A) there is not a sanitary sewer connection available;
(B) the sanitary sewer operator refuses connection; or
(C) unreasonable economic hardship would result to the system owner because of:
(i) the connection requirements of the sanitary sewer operator; or
(ii) the distance to the sanitary sewer.
As added by P.L.172-2002, SEC.4.



CHAPTER 13. WASTEWATER REVOLVING LOAN PROGRAM

IC 13-18-13-2
Revolving loan fund; purpose; source of funds; repayments; investments; costs
Sec. 2. (a) The wastewater revolving loan fund is established to provide money for loans and other financial assistance to or for the benefit of participants under this chapter. The authority shall administer, hold, and manage the fund.
(b) The general assembly may appropriate money to the fund. Grants or gifts of money to the fund from the federal government or other sources and the proceeds of the sale of:
(1) gifts to the fund; and
(2) loans and other financial assistance, as provided in sections 10 through 14 of this chapter;
shall be deposited in the fund.
(c) Repayments of loans and other financial assistance, including interest, premiums, and penalties, shall be deposited in the fund.
(d) The authority shall invest the money in the fund that is:
(1) not currently needed to meet the obligations of the fund; and
(2) not invested under subsection (e);
in the same manner as other public money may be invested. Earnings that accrue from these investments shall be deposited in the fund.
(e) As an alternative to subsection (d), the authority may invest or cause to be invested all or a part of the fund in a fiduciary account or accounts with a trustee that is a financial institution. Notwithstanding any other law, any investment may be made by the trustee in accordance with at least one (1) trust agreement or indenture. A trust agreement or indenture may permit disbursements by the trustee to:
(1) the department;
(2) the budget agency;
(3) a participant;
(4) the Indiana bond bank;
(5) the authority; or
(6) any person to which the authority or a participant is obligated, as provided in the trust agreement or indenture.
(f) Except as provided in the Clean Water Act, the cost of administering the fund may be paid from the fund.
(g) All money accruing to the fund is appropriated continuously for the purposes specified in this chapter.
(h) Money in the fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.8; P.L.235-2005, SEC.131.
IC 13-18-13-3
Use of funds; authority power to contract with other entities to administer program and fund
Sec. 3. (a) Money in the fund may be used to do the following:
(1) Provide loans or other financial assistance to participants for the planning, designing, construction, renovation, improvement, or expansion of wastewater collection and treatment systems and other activities necessary or convenient to complete these tasks.
(2) Pay the cost of administering the fund and the program.
(3) Conduct all other activities that are permitted by the Clean Water Act.
(b) The authority may contract with the department, the budget agency, or any other entity or person for assistance in administering the program and the fund or in carrying out the purposes of this chapter.
As added by P.L.1-1996, SEC.8. Amended by P.L.235-2005, SEC.132.

IC 13-18-13-4
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 13-18-13-5
Authority duties
Sec. 5. The authority shall do the following:
(1) Administer, hold, and manage all aspects of the fund, the program, the supplemental fund, and the supplemental program in accordance with this chapter.
(2) Be the point of contact in relations with the United States Environmental Protection Agency.
(3) Prepare and provide program information.
(4) Ensure that each proposed financial assistance agreement meets the environmental and technical aspects of the program or supplemental program.
(5) Periodically inspect project design and construction to determine compliance with the following:
(A) This chapter.
(B) The Clean Water Act.
(C) Construction plans and specifications.
(6) Negotiate the negotiable aspects of each financial assistance agreement.
(7) Manage any payment systems through which the state receives grant payments from the federal government for the program and disbursements to the fund.
(8) Be the point of contact with participants and other interested persons in preparing and providing program information.
(9) Prepare or cause to be prepared each financial assistance agreement.
(10) Sign each financial assistance agreement. (11) Conduct or cause to be conducted an evaluation as to the financial ability of each participant to pay the loan or other financial assistance and other obligations evidencing the loans or other financial assistance, if required to be paid, and comply with the financial assistance agreement in accordance with the terms of the agreement.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.9; P.L.28-2004, SEC.116; P.L.235-2005, SEC.133.

IC 13-18-13-6
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 13-18-13-7
Authority powers
Sec. 7. (a) The authority may do the following:
(1) Employ:
(A) fiscal consultants;
(B) engineers;
(C) bond counsel;
(D) other special counsel;
(E) accountants; and
(F) any other consultants, employees, and agents;
that the authority considers necessary to carry out the purposes of this chapter.
(2) Fix and pay the compensation of those persons employed in subdivision (1) from money:
(A) available in the fund or supplemental fund; or
(B) otherwise made available for the program or the supplemental program.
(3) Enter into memoranda of understanding with the department and the budget agency concerning the administration and management of the following:
(A) The fund.
(B) The program.
(C) The supplemental fund.
(D) The supplemental program.
(4) Provide services to a participant in connection with a loan or other financial assistance, including advisory and other services.
(b) Notwithstanding any other law, the authority, program, or fund, or any person or agent acting on behalf of the authority or program, is not liable in damages or otherwise to any participant or party seeking to be a participant for any act or omission in connection with a loan or other financial assistance, or any application, service, or other undertaking, allowed by or taken under this chapter.
(c) No direction given by or service or other undertaking allowed or taken under this chapter by the authority is a defense for or otherwise excuses any act or omission of a participant otherwise

required or imposed by law upon a participant.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.11; P.L.235-2005, SEC.134.

IC 13-18-13-8
Fees
Sec. 8. (a) The authority may:
(1) charge a fee for services provided; and
(2) charge a fee for costs and services incurred in the review or consideration of an application for a proposed loan or other financial assistance to or for the benefit of a participant under this chapter, regardless of whether the application is approved or rejected.
(b) A participant may pay fees charged under this section.
As added by P.L.1-1996, SEC.8. Amended by P.L.235-2005, SEC.135.

IC 13-18-13-9
Duty to use priority ranking system in making loans
Sec. 9. The authority shall use a priority ranking system in making loans or other financial assistance from the fund. The authority, in consultation with the department, shall develop the priority ranking system to achieve optimum water quality consistent with the water quality goals of the state and the Clean Water Act.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.12; P.L.235-2005, SEC.136.

IC 13-18-13-10
Prerequisites for loans or assistance
Sec. 10. The authority may make loans or provide other financial assistance from the fund to or for the benefit of a participant under the following conditions:
(1) The loan or other financial assistance must be used:
(A) for:
(i) planning, designing, constructing, renovating, improving, or expanding wastewater collection and treatment systems;
(ii) any purpose eligible for assistance under the Clean Water Act; and
(iii) other activities necessary or convenient to complete these tasks;
(B) to:
(i) establish guaranties, reserves, or sinking funds, including guaranties, reserves, or sinking funds to secure and pay, in whole or in part, loans or other financial assistance made from sources other than the fund (including financial institutions) for a purpose permitted by clause (A); or
(ii) provide interest subsidies;
(C) to pay financing charges, including interest on the loan

or other financial assistance during construction and for a reasonable period after the completion of construction; or
(D) to pay the following:
(i) Consultant, advisory, and legal fees.
(ii) Any other costs or expenses necessary or incident to the loan, other financial assistance, or the administration of the fund and the program.
(2) The authority shall establish the terms and conditions that the authority considers necessary or convenient to:
(A) make loans; or
(B) provide other financial assistance under this chapter.
(3) Notwithstanding any other law, the authority may establish and implement requirements that:
(A) apply to loans and other financial assistance to be made to participants that are not political subdivisions; and
(B) are different from, or in addition to, requirements that apply to loans and financial assistance made to political subdivisions.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.13; P.L.235-2005, SEC.137.

IC 13-18-13-11
Documentation
Sec. 11. A loan or other financial assistance from the fund must be accompanied by the following:
(1) All papers and opinions required by the authority.
(2) Unless otherwise provided by the guidelines of the authority, the following:
(A) An approving opinion of nationally recognized bond counsel.
(B) A certification and guarantee of signatures.
(C) A certification that, as of the date of the loan or other financial assistance:
(i) no litigation is pending challenging the validity of or entry into the loan or other financial assistance or any security for the loan or other financial assistance; or
(ii) if litigation is pending, the litigation will not have a material adverse effect on the validity of the loan or other financial assistance or any security for the loan or other financial assistance.
(D) If litigation is pending, as an alternative to the certification described in clause (C), an opinion of legal counsel that the litigation will not have a material adverse effect on the validity of the loan or other financial assistance.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.14; P.L.235-2005, SEC.138.

IC 13-18-13-12
Financial assistance agreements Sec. 12. A participant receiving a loan or other financial assistance from the fund shall enter into a financial assistance agreement. A financial assistance agreement is a valid, binding, and enforceable agreement of the participant.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.15; P.L.235-2005, SEC.139.

IC 13-18-13-13
Sale of loans
Sec. 13. The authority may sell loans or evidences of other financial assistance and other obligations of participants evidencing the loans or other financial assistance from the fund periodically at any price and on terms acceptable to the authority. Proceeds of sales under this section shall be deposited in the fund.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.16; P.L.235-2005, SEC.140.

IC 13-18-13-14
Pledge of loans
Sec. 14. (a) The authority may pledge loans or evidences of other financial assistance and other obligations of participants evidencing the loans or other financial assistance from the fund to secure:
(1) other loans or financial assistance from the fund to or for the benefit of participants; or
(2) other loans or financial assistance from the supplemental fund to or for the benefit of participants;
to the extent permitted by the Clean Water Act.
(b) The authority must approve the terms of a pledge under this section.
(c) Notwithstanding any other law, a pledge of property made by the department and the budget agency under this section or IC 4-23-21-8(e) (before its repeal) or a pledge of property made by the authority under this section is binding from the time the pledge is made. Any pledge of property made by the department and the budget agency under this section or IC 4-23-21-8(e) (before its repeal) is binding on the authority. Revenues, other money, or other property pledged and thereafter received are immediately subject to the lien of the pledge without any further act. The lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against:
(1) the department;
(2) the budget agency;
(3) the fund; or
(4) the authority;
regardless of whether the parties have notice of any lien.
(d) A resolution, an indenture, or other instrument by which a pledge is created does not have to be filed or recorded, except in the records of the authority.
(e) Action taken to:
(1) enforce a pledge under this section or IC 4-23-21-8(e)

(before its repeal); and
(2) realize the benefits of the pledge;
is limited to the property pledged.
(f) A pledge under this section or IC 4-23-21-8(e) (before its repeal) does not create a liability or indebtedness of the state.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.17; P.L.235-2005, SEC.141.

IC 13-18-13-15
Interest rate
Sec. 15. (a) The authority shall establish the interest rate or parameters for establishing the interest rate on each loan made under this chapter, including parameters for establishing the amount of interest subsidies.
(b) The authority, in setting the interest rate or parameters for establishing the interest rate on each loan, may take into account the following:
(1) Credit risk.
(2) Environmental enforcement and protection.
(3) Affordability.
(4) Other fiscal factors the authority considers relevant, including the program's cost of funds and whether the financial assistance provided to a particular participant is taxable or tax exempt under federal law.
Based on the factors set forth in subdivisions (1) through (4), more than one (1) interest rate may be established and used for loans or other financial assistance to different participants or for different loans or other financial assistance to the same participants.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.18; P.L.235-2005, SEC.142.

IC 13-18-13-16
User charges
Sec. 16. The authority shall require that a participant receiving a loan or other financial assistance under this chapter establish under applicable statute and maintain sufficient user charges or other charges, fees, taxes, special assessments, or revenues available to the participant to:
(1) operate and maintain the wastewater collection and treatment system; and
(2) pay the obligations of the system.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.19; P.L.235-2005, SEC.143.

IC 13-18-13-17
Defaults; withholding payments from participants; effect on validity of loan or financial assistance
Sec. 17. (a) Notwithstanding any other law and if provided in a financial assistance agreement, any state department or state agency, including the treasurer of state: (1) that is the custodian of money payable to a participant, other than money in payment for goods or services provided by the participant; and
(2) after written notice from the budget director that the participant is in default on the payment of principal or interest on a loan or evidence of other financial assistance;
may withhold payment of money from that participant and pay over the money to the authority or the Indiana bond bank as directed by the chairman of the authority, for the purpose of curing the default.
(b) The withholding of payment from the participant and payment to:
(1) the authority; or
(2) the Indiana bond bank;
as applicable, may not adversely affect the validity of the loan or other financial assistance.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.20; P.L.235-2005, SEC.144.

IC 13-18-13-18
Rules
Sec. 18. The authority may adopt guidelines, without complying with IC 4-22-2, to govern the administration of this chapter.
As added by P.L.1-1996, SEC.8. Amended by P.L.235-2005, SEC.145.

IC 13-18-13-19
Borrowing money; issuance and sale of notes; renewal or extension; maturity; compliance with statutory requirements
Sec. 19. (a) Notwithstanding any other law, a political subdivision may borrow money from the authority by negotiating a loan or other financial assistance directly and without complying with requirements for the competitive sale of bonds, notes, or other obligations or evidences of indebtedness. A political subdivision shall observe any existing contractual commitments to bondholders or other persons when entering into a financial assistance agreement.
(b) Notwithstanding any other law, a political subdivision may issue and sell its notes, the principal and accrued interest on which shall be paid with proceeds from the issuance of its bonds or other available money at the time the notes are due. The notes must be issued pursuant to a resolution or ordinance and the proceeds must be used to carry out the purposes specified in this chapter.
(c) A political subdivision that issues notes under subsection (b) or IC 4-23-21-13 (before its repeal) may renew or extend the notes periodically on terms agreed to with the authority, and the authority may purchase and sell the renewed or extended notes. Accrued interest on the date of renewal or extension may be paid or added to the principal amount of the note being renewed or extended.
(d) The notes issued by a political subdivision under subsection (b), including any renewals or extensions, must mature:
(1) in the amounts; and (2) at the times not exceeding four (4) years from the date of original issuance;
that are agreed to by the political subdivision and the authority.
(e) Compliance with subsection (b) constitutes full authority for a political subdivision to issue its notes and sell the notes to the authority, and the political subdivision is not required to comply with any other law applicable to the authorization, approval, issuance, and sale of its notes. These notes are:
(1) valid and binding obligations of the political subdivision;
(2) enforceable in accordance with the terms of the notes; and
(3) payable solely from the sources specified in the resolution or ordinance authorizing the issuance of the notes.
(f) If the political subdivision issues bonds, all or part of the proceeds of which will be used to pay the notes issued under subsection (b), neither:
(1) the provisions of this section; nor
(2) the actual issuance by a political subdivision of notes under subsection (b);
relieves the political subdivision of the obligation to comply with the statutory requirements for the issuance of bonds.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.21; P.L.235-2005, SEC.146.

IC 13-18-13-20
Alternative to making loans or providing financial assistance; guarantee of obligations or bonds
Sec. 20. (a) As an alternative to making loans or providing other financial assistance to participants, the authority may use the money in the fund or the supplemental fund to provide a leveraged loan program and other financial assistance programs permitted by the Clean Water Act to or for the benefit of participants, including using money in the fund or the supplemental fund to enhance the obligations of participants issued for the purposes of this chapter by:
(1) granting money to:
(A) be deposited in:
(i) a capital or reserve fund established under IC 4-4-11 or another statute or a trust agreement or indenture as contemplated by section 2(e) of this chapter; or
(ii) an account established within such a fund; or
(B) provide interest subsidies;
(2) paying bond insurance premiums, reserve insurance premiums, or credit enhancement, liquidity support, remarketing, or conversion fees, or other similar fees or costs for obligations of a participant or for bonds issued by the authority or the Indiana bond bank, if credit market access is improved or interest rates are reduced; or
(3) guaranteeing all or a part of obligations issued by participants or of bonds issued by the authority or the Indiana bond bank.
(b) The authority may enter into any agreements with the Indiana

bond bank or participants to carry out the purposes specified in this chapter.
(c) A guarantee of obligations or bonds under subsection (a)(3) must be limited to money in the fund and the supplemental fund. A guarantee under subsection (a)(3) does not create a liability or indebtedness of the state.
As added by P.L.1-1996, SEC.8. Amended by P.L.126-1997, SEC.22; P.L.235-2005, SEC.147.

IC 13-18-13-21
Repealed
(Repealed by P.L.132-1999, SEC.33.)

IC 13-18-13-22
Repealed
(Repealed by P.L.132-1999, SEC.33.)

IC 13-18-13-23
Repealed
(Repealed by P.L.132-1999, SEC.33.)

IC 13-18-13-24
Repealed
(Repealed by P.L.132-1999, SEC.33.)

IC 13-18-13-25
Repealed
(Repealed by P.L.132-1999, SEC.33.)

IC 13-18-13-26
Repealed
(Repealed by P.L.132-1999, SEC.33.)

IC 13-18-13-27
Repealed
(Repealed by P.L.132-1999, SEC.33.)

IC 13-18-13-28
Repealed
(Repealed by P.L.132-1999, SEC.33.)

IC 13-18-13-29
Repealed
(Repealed by P.L.132-1999, SEC.33.)

IC 13-18-13-30
Use of funds to secure leveraged loan or other financial assistance in connection with drinking water revolving loan fund
Sec. 30. Notwithstanding any other law, and to the extent permitted by the federal Clean Water Act and the federal Safe

Drinking Water Act (42 U.S.C. 300f et seq.), money in the fund, together with loan repayments to be deposited in the fund, may be used to secure a leveraged loan program or other financial assistance programs established in connection with the drinking water revolving loan fund established by IC 13-18-21-2.
As added by P.L.104-1998, SEC.2.

IC 13-18-13-31
Criminal penalty for application misstatement
Sec. 31. A person who, with intent to defraud, knowingly or intentionally makes a material misstatement in connection with an application for a loan or other financial assistance from the fund commits a Class D felony.
As added by P.L.137-2007, SEC.14.



CHAPTER 14. INTERSTATE SEWAGE



CHAPTER 15. CONNECTION TO SEWAGE SERVICE

IC 13-18-15-2
Negotiation of terms; remonstrance
Sec. 2. (a) The persons involved shall negotiate the terms for connection and service under this chapter.
(b) If service is ordered under this chapter, a receiver of that service that is located in an unincorporated area may grant a waiver to a municipality providing the service. A waiver under this section:
(1) must waive the receiver's right of remonstrance against annexation of the areas in which the service is to be provided; and
(2) may be one (1) of the terms for connection and service described in subsection (a).
(c) The waiver, if granted:
(1) shall be noted on the deed of each property affected and recorded as provided by law; and
(2) is considered a covenant running with the land.
As added by P.L.1-1996, SEC.8.

IC 13-18-15-3
Failure of negotiations; determination and order
Sec. 3. (a) If the negotiations fail:
(1) any person involved; or
(2) the department;
may apply to the Indiana utility regulatory commission for a determination of any question upon which an agreement was not reached.
(b) Upon application to the commission, the commission shall, in accordance with the commission's procedures:
(1) determine:
(A) the reasonable and just charges; and
(B) the compensation to be made for the connection and service; and
(2) enter an order designating:
(A) each person who shall perform the work of establishing

the connection; and
(B) the other conditions that are necessary to effect the connection.
As added by P.L.1-1996, SEC.8.

IC 13-18-15-4
Appeal
Sec. 4. Any person aggrieved by an order under section 3 of this chapter has all rights of appeal as with other orders of the commission.
As added by P.L.1-1996, SEC.8.

IC 13-18-15-5
Waiver against remonstrance
Sec. 5. A landowner in an unincorporated area who connects to a sewer or water service because a person other than the landowner has polluted or contaminated the area is not required to grant a municipality a waiver against remonstrance if:
(1) the area in which the service to be provided is annexed; and
(2) a person other than the landowner or the municipality has paid the cost of extension of or connection to the service.
As added by P.L.1-1996, SEC.8. Amended by P.L.124-1996, SEC.8.



CHAPTER 16. PUBLIC WATER SUPPLIES

IC 13-18-16-2
Revocation or modification of permit
Sec. 2. The commissioner may initiate action under IC 13-15-7 to revoke or modify a permit.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-3
Civil penalty
Sec. 3. The commissioner may initiate action under IC 4-21.5-3 to assess a civil penalty against a permit holder who fails to take action to correct or prevent contamination of the sanitary or chemical quality of the water supply after the permit holder knew or should have known that the action should be taken. The civil penalty assessed under this section may not exceed one thousand dollars ($1,000) for each day of violation.
As added by P.L.1-1996, SEC.8.
IC 13-18-16-4
Emergency repairs or proceedings
Sec. 4. This chapter does not preclude emergency repairs or proceedings.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-5
Approval of plans
Sec. 5. Plans and specifications submitted to the commissioner under section 1 of this chapter shall be approved if it is determined that the plans and specifications meet all of the following conditions:
(1) The plans and specifications are satisfactory with respect to the following:
(A) Sanitary quality, including chlorination, if required.
(B) Chemical quality.
(C) Adequacy of the water supply.
(2) The plans and specifications meet the requirements of any rules or standards adopted by the board under section 8 of this chapter governing the location, design, construction, and operation and maintenance of:
(A) public water system installations; and
(B) changes or additions to public water system installations.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.15.

IC 13-18-16-6
Operation and maintenance; duties; violations
Sec. 6. (a) All public water systems shall be continuously operated and maintained so that water is:
(1) safe in quality;
(2) clean and adequate in quantity; and
(3) chemically satisfactory for ordinary domestic consumption.
(b) The person responsible for the operation of a public water system shall take all measures that are necessary to carry out the requirements of subsection (a) so as to protect the quality and quantity of the raw water supply from actual or threatened contamination. These measures include the relocation of the point of raw water collection to a site that is not contaminated or threatened by contamination.
(c) The failure to carry out a duty set forth in subsection (a) or (b) constitutes a violation subject to the penalties imposed under this chapter. Each day a violation occurs under this section constitutes a separate violation.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.16.

IC 13-18-16-7
Water samples and reports of operations
Sec. 7. A person responsible for the operation of public water systems shall submit:
(1) samples of water for analysis; and
(2) reports of operation pertaining to the sanitary quality,

chemical quality, or adequacy of water supplied by those systems;
that the commissioner requests. The operator certified under IC 13-18-11 must verify under oath the reports of operation.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.17.

IC 13-18-16-8
Rules establishing requirements for issuance of permits
Sec. 8. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-9 establishing requirements for the issuance of permits to control public water systems, including the following:
(1) Permits for the construction, installation, or modification of facilities, equipment, or devices for any public water system.
(2) Permits for the operation of sources, facilities, equipment, or devices for any public water system.
(b) The board shall adopt a permit by rule for water main extensions (as defined in 327 IAC 8-3-1) to satisfy the permit requirement in section 1(a) of this chapter.
As added by P.L.1-1996, SEC.8. Amended by P.L.25-1997, SEC.11; P.L.184-2002, SEC.18.

IC 13-18-16-9
Agency to secure benefits of federal act
Sec. 9. Except as provided in IC 14-37, the department:
(1) is the state agency with responsibility concerning the federal Safe Drinking Water Act (42 U.S.C. 300f through 300j) in effect January 1, 1988; and
(2) may take any action necessary to secure the benefits of that act for Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-10
Continuing surveillance
Sec. 10. The department shall conduct a program of continuing surveillance and inspection of public water systems and technical assistance in connection with public water systems.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.19.

IC 13-18-16-11
Local government programs and facilities
Sec. 11. The department shall encourage and advise units of local government in developing programs and facilities for public water systems.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.20.

IC 13-18-16-12
Permit required
Sec. 12. A person may not:
(1) install or contract for the construction of any public water system facilities, including water purification or treatment

works; or
(2) make any material change in any public water system facilities;
until a permit has been issued by the commissioner.
As added by P.L.1-1996, SEC.8. Amended by P.L.25-1997, SEC.12; P.L.184-2002, SEC.21.

IC 13-18-16-13
Impure and dangerous water supply; investigation; orders
Sec. 13. (a) The commissioner may investigate and determine whether any public water system is providing water that is impure and dangerous to public health. If the commissioner determines that the water supply:
(1) is impure and dangerous to public health; or
(2) is not sufficiently purified because of improper construction, inadequate size, or inefficient management or operation;
the commissioner may under IC 13-30-3-10 through IC 13-30-3-12 order that the water supply be made pure and safe to health.
(b) If the commissioner determines under subsection (a) that a water supply is impure and dangerous to public health because of inefficient management or operation of the public water system providing the water, the commissioner may order the person responsible for the public water system to appoint, not later than fifteen (15) days after the commissioner's determination, a competent person to take charge of and superintend the operation of the water system plant or works.
(c) The commissioner must approve the person appointed in response to the commissioner's order under subsection (b). However, the person responsible for the water system plant or works shall pay the salary of the person appointed.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.22.

IC 13-18-16-14
Sewage treatment plants; inefficient supervision or operation; orders to appoint superintendent
Sec. 14. (a) If a sewage treatment works or plant is not producing a reasonably pure effluent because of inefficient supervision or operation and has consequently:
(1) made any public water supply impure or dangerous to health;
(2) polluted any waters; or
(3) created a public nuisance;
the commissioner may under IC 13-30-3-10 through IC 13-30-3-12 order the person responsible for the sewage treatment works or plant to appoint, not later than fifteen (15) days after the commissioner's order, a competent person to take charge of and superintend the operation of the sewage treatment works or plant.
(b) The commissioner must approve the person appointed in response to the commissioner's order under subsection (a). However, the person responsible for the sewage treatment works or plant shall

pay the salary of the person appointed.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-15
Enforcement of chapter
Sec. 15. The commissioner may enforce this chapter under IC 13-30-3.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-16
Nonprofit water utility reconstituted as water authority by resolution; status as political subdivision; existing obligations; treatment as nonprofit; independent audits
Sec. 16. (a) A nonprofit water utility may adopt a resolution approved by its board of directors under this section that reconstitutes the nonprofit water utility as a water authority to be named as provided in the resolution.
(b) A resolution adopted under this section must allow:
(1) the structure of the board of directors; and
(2) the rules governing the water authority;
to remain the same as those applicable to the nonprofit water utility.
(c) The water authority shall retain all its powers, privileges, rights, and exemptions as a nonprofit water utility under:
(1) its existing bylaws and articles; and
(2) all laws applicable to nonprofit water utilities and local water corporations, including powers granted under IC 32-24-4-1.
(d) Except as provided in subsection (g), a water authority constituted under this section is a political subdivision of the state.
(e) A copy of a resolution adopted under this section must be filed with the secretary of state. When the secretary of state receives a copy of a resolution under this subsection, the secretary of state shall dissolve the corporate status of the nonprofit water utility for purposes of state law.
(f) A water authority constituted under this section shall:
(1) remain obligated under any existing contracts or agreements; and
(2) remain obligated and assume the indebtedness;
of the nonprofit water utility.
(g) Notwithstanding any other law and subject to subsections (h) and (i), a water authority constituted under this section is subject only to the laws applicable to nonprofit water utilities and local water corporations and is not subject to the following:
(1) IC 5-3.
(2) IC 5-4-1.
(3) IC 5-11.
(4) IC 5-13.
(5) IC 5-14-1.5.
(6) IC 5-14-3.
(7) IC 5-22. (8) IC 36-1-8.
(9) IC 36-1-10.
(10) IC 36-1-10.5.
(11) IC 36-1-11.
(12) IC 36-1-12.
(13) IC 36-1-15.
(h) A water authority constituted under this section is subject to IC 8-1.5-3-8 for purposes of setting rates and charges.
(i) For each fiscal or calendar year of a water authority constituted under this section that ends after December 31, 2006, the water authority:
(1) shall:
(A) have an audit of its financial records performed by an independent certified public accounting firm; and
(B) keep the audit report on file at the water authority; and
(2) notwithstanding IC 5-11-1-9, is not subject to the following:
(A) Audit or examination by the state board of accounts.
(B) The examination guidelines and reporting requirements of the state board of accounts.
As added by P.L.104-1998, SEC.3. Amended by P.L.220-1999, SEC.3; P.L.2-2002, SEC.57; P.L.166-2006, SEC.1.



CHAPTER 17. GROUNDWATER PROTECTION

IC 13-18-17-3
Groundwater quality clearinghouse
Sec. 3. (a) The department, with the assistance of other state agencies as requested, shall establish and operate a groundwater quality clearinghouse within the department.
(b) The groundwater quality clearinghouse established under this section shall do all of the following:
(1) Receive complaints about groundwater contamination.
(2) Screen reports of groundwater pollution.
(3) Ensure that complaints and reports are adequately investigated.
(4) Provide information to the public about groundwater and groundwater pollution.
(5) Coordinate the management of groundwater quality data in Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-17-4
Investigation; contamination of private water supply wells; advisory; emergency action
Sec. 4. (a) The department under IC 13-14-2-2:
(1) may investigate allegations of; and
(2) shall investigate confirmed incidents of;
contamination of groundwater that affect private water supply wells.
(b) The commissioner shall:
(1) issue an advisory to the users and owners of a water well found to be contaminated concerning the hazards to health posed by the contamination;
(2) take emergency action, including emergency action under

IC 13-14-10, to reduce exposure to well water contaminants that pose a threat to human health; and
(3) as appropriate to safeguard human health, order abandonment of contaminated water wells.
As added by P.L.1-1996, SEC.8.

IC 13-18-17-5
Water pollution control board; quality standards; onsite sewage systems
Sec. 5. (a) The board shall adopt rules under IC 4-22-2 establishing groundwater quality standards that include numeric and narrative criteria, a groundwater classification plan, and a method of determining where the groundwater quality standards must apply. The standards established under this subsection shall be used for the following purposes:
(1) To establish minimum compliance levels for groundwater quality monitoring at regulated facilities.
(2) To ban the discharge of effluents into potable groundwater.
(3) To establish health protection goals for untreated water in water supply wells.
(4) To establish concentration limits for contaminants in ambient groundwater.
(b) Except as provided in subsection (c) and subject to subsection (d), the following agencies shall adopt rules under IC 4-22-2 to apply the groundwater quality standards established under this section to activities regulated by the agencies:
(1) The department.
(2) The department of natural resources.
(3) The state department of health.
(4) The office of the state chemist.
(5) The division of fire and building safety.
(c) The executive board of the state department of health may not adopt rules to apply the nitrate and nitrite numeric criteria included in groundwater quality standards established in rules adopted by the board under subsection (a) to onsite sewage systems.
(d) Any rule adopted by the executive board of the state department of health is void to the extent that the rule applies the nitrate and nitrite numeric criteria included in groundwater quality standards established in rules adopted by the Indiana water pollution control board under subsection (a) to onsite sewage systems.
As added by P.L.1-1996, SEC.8. Amended by P.L.168-1999, SEC.1; P.L.24-2004, SEC.6; P.L.1-2006, SEC.201.

IC 13-18-17-5.5
Water well testing costs incurred by nontransient noncommunity water systems operated by certain nonprofit centers; reimbursement by department; procedures
Sec. 5.5. (a) The department shall pay the costs of well water testing if:
(1) the testing is required by state law, federal law, or both; and (2) the costs are incurred:
(A) after June 30, 2007;
(B) by a nontransient noncommunity water system operated by a nonprofit center for advocacy for abused and neglected children that does not provide overnight care on site; and
(C) for testing of water from a well operated by the entity as part of the system.
(b) To receive payment from the department for the costs described in subsection (a), an entity described in subsection (a)(2)(B) shall do the following:
(1) Conduct or cause to be conducted the testing required by state law, federal law, or both, by:
(A) submitting samples from the nontransient noncommunity water system to the state department of health for testing; and
(B) arranging for a private laboratory to perform any tests not performed by the state department of health.
(2) Submit to the department a request for reimbursement of the amount paid for the testing by the entity described in subsection (a)(2)(B). A request under this subdivision must include the following:
(A) The name or type of testing conducted.
(B) The date of the testing.
(C) The name of each laboratory conducting the testing.
(D) The cost of each test conducted.
(E) A paid invoice from each laboratory conducting the testing, indicating:
(i) the amount paid by the entity described in subsection (a)(2)(B); and
(ii) the date paid.
(F) The name of the facility served by the nontransient noncommunity water system.
(c) The department shall establish any additional procedures necessary for an entity referred to in subsection (a)(2)(B) to apply to the department for payments under subsection (a).
As added by P.L.61-2007, SEC.3.

IC 13-18-17-6
Water pollution control board; protection zones; notice and hearing
Sec. 6. (a) The board shall adopt rules under IC 4-22-2 to establish protection zones around community water system wells.
(b) The state agencies referred to in section 5(b) of this chapter may not permit activities within the zones established under subsection (a) that would violate the rules or interfere with the purposes of the rules.
(c) The department shall establish and operate a program of education and assistance to local officials in developing and managing well field protection zones.
(d) The rules adopted under subsection (a) or any zoning under

IC 36-7 to establish protection zones around community water system wells may not restrict any activity by:
(1) an owner of land;
(2) a mineral owner; or
(3) a mineral leaseholder of record;
unless the owner or leaseholder is sent written notice of, and has an opportunity to be heard on, the establishment of the zone and the construction of the community public water system that caused the establishment of the zone.
(e) A person that requests a permit for construction of a community water system or establishment of a well field protection zone is responsible for any notice requirements the board establishes.
As added by P.L.1-1996, SEC.8. Amended by P.L.25-1997, SEC.13; P.L.184-2002, SEC.23.

IC 13-18-17-7
Water pollution control board; construction and monitoring of surface impoundments; application
Sec. 7. (a) The board shall adopt rules under IC 4-22-2 for the construction and monitoring of surface impoundments, including pits, ponds, and lagoons, used for the storage or treatment of nonhazardous waste and wastewater.
(b) The requirements of the rules adopted under this section must apply to all the state agencies referred to in section 5(b) of this chapter.
As added by P.L.1-1996, SEC.8.



CHAPTER 18. GENERAL COAL MINE PERMITS

IC 13-18-18-2
Criteria for consideration
Sec. 2. The department shall determine the criteria that must be met to qualify for the general permit.
As added by P.L.1-1996, SEC.8. Amended by P.L.81-2011, SEC.4.

IC 13-18-18-3
Notice of intent
Sec. 3. The general permit established under this chapter must allow a coal mine operator the option of submitting a notice of intent to be governed by the general permit requirements before the requirements apply to the coal mine operator.
As added by P.L.1-1996, SEC.8. Amended by P.L.81-2011, SEC.5.



CHAPTER 19. NPDES PERMITS

IC 13-18-19-2
Issuance of NPDES permits
Sec. 2. (a) The department may issue National Pollutant Discharge Elimination System (NPDES) permits containing conditions that include alternate water quality based effluent limits that:
(1) are based on receiving water flows associated with, or characteristic of:
(A) wet weather events of various degrees of duration and intensity; or
(B) low flow stream conditions derived on a monthly, quarterly, or annual basis;
(2) provide increased mass limitations, concentration limitations, or mass and concentration limitations, for publicly owned treatment works (POTW) that:
(A) are capable of treating wastewater flows that exceed the design flow used to calculate normal water quality based effluent limitations; and
(B) as a result of the increased limitations, can reduce the volume of discharge of wastewater from plant bypasses or combined sewer overflows; or
(3) include any factor or combination of factors described in subdivisions (1) and (2).
(b) The department may require an applicant for an NPDES permit containing at least one (1) of the conditions described in subsection (a) to document, in a reasonable manner, stream conditions and local controls that are germane to a condition described in subsection (a) before the department issues the NPDES permit.
As added by P.L.140-2000, SEC.22.



CHAPTER 20. NPDES PERMIT FEES

IC 13-18-20-2
Industrial permits
Sec. 2. For industrial permits, other than coal mine permits or stone quarry permits, the annual base fee per facility is:
(1) one thousand dollars ($1,000) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility:
Daily Average Actual
Flow in MGD Fee
.001 - .05 $240
.051 - .1 $360
.101 - .2 $840
.201 - .3 $1,200
.301 - .5 $1,680
.501 - 1.0 $2,060
1.001 - 2.0 $3,600
2.001 - 5.0 $5,400
5.001 - 10.0 $8,400
10.001 - 15.0 $12,000
15.001 - 30.0 $16,800
30.001 - 50.0 $22,800
50.001 - 100.0 $28,800
>100.0 $34,800
Annual flow fees are reduced by twenty percent (20%) for discharges that are comprised of greater than ninety percent (90%) of non-contact cooling water.
As added by P.L.1-1996, SEC.8.

IC 13-18-20-3
Annual fees instead of individual permit fees
Sec. 3. Each facility for which a coal mine operator files a notice of intent under the general coal mine permit rules adopted under IC 13-18-18 shall pay an annual fee of five hundred dollars ($500) instead of the following individual permit fees. The annual fee must accompany the initial notice of intent and is due each year on the anniversary date of the date when the initial notice of intent was filed. Outfalls Fee
1 Outfall $500
2-3 Outfalls $750
4-6 Outfalls $1,000
7-10 Outfalls $1,500
11-20 Outfalls $2,500
21-99 Outfalls $3,500
As added by P.L.1-1996, SEC.8.

IC 13-18-20-4
Stone quarry permits
Sec. 4. For stone quarry permits, the annual fee is as follows:
Outfalls Fee
1 Outfall $750
2 Outfalls $1,500
3 Outfalls $2,000
4 Outfalls $2,500
As added by P.L.1-1996, SEC.8.

IC 13-18-20-5
Municipal permits
Sec. 5. For municipal permits, the annual base fee per facility is:
(1) one thousand five hundred dollars ($1,500) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility:
Daily Average Actual
Flow in MGD Fee
.001 - .05 $300
.051 - .1 $600
.101 - .2 $2,000
.201 - .3 $4,000
.301 - .5 $5,000
.501 - 1.0 $6,000
1.001 - 2.0 $7,000
2.001 - 5.0 $8,000
5.001 - 10.0 $10,000
10.001 - 15.0 $13,000
15.001 - 30.0 $15,000
30.001 - 50.0 $20,000
50.001 - 100.0 $22,000
As added by P.L.1-1996, SEC.8.

IC 13-18-20-6
State permits
Sec. 6. For state permits, the annual base fee per facility is:
(1) one thousand dollars ($1,000) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility: Daily Average Actual
Flow in MGD Fee
.001 - .05 $240
.051 - .1 $360
.101 - .2 $840
.201 - .3 $1,200
.301 - .5 $1,680
.501 - 1.0 $2,060
1.001 - 2.0 $3,600
2.001 - 5.0 $5,400
5.001 - 10.0 $8,400
10.001 - 15.0 $12,000
15.001 - 30.0 $16,800
30.001 - 50.0 $22,800
50.001 - 100.0 $28,800
> 100.0 $34,800
As added by P.L.1-1996, SEC.8.

IC 13-18-20-7
Federal permits
Sec. 7. For federal permits, the annual base fee per facility is:
(1) one thousand dollars ($1,000) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility:
Daily Average Actual
Flow in MGD Fee
.001 - .05 $240
.051 - .1 $360
.101 - .2 $840
.201 - .3 $1,200
.301 - .5 $1,680
.501 - 1.0 $2,060
1.001 - 2.0 $3,600
2.001 - 5.0 $5,400
5.001 - 10.0 $8,400
10.001 - 15.0 $12,000
15.001 - 30.0 $16,800
30.001 - 50.0 $22,800
50.001 - 100.0 $28,800
> 100.0 $34,800
As added by P.L.1-1996, SEC.8.

IC 13-18-20-8
Semipublic permits
Sec. 8. For semipublic permits, the annual base fee per facility is:
(1) seven hundred fifty dollars ($750) for a major permit; and
(2) two hundred dollars ($200) for a minor permit;
plus the following annual discharge flow fee per facility:
Daily Average Design
Flow in MGD Fee .001 - .05 $150
.051 - .1 $300
.101 - .2 $1,000
.201 - .3 $2,000
.301 - .5 $2,500
.501 - 1.0 $3,000
1.001 - 2.0 $3,500
2.001 - 5.0 $4,000
5.001 - 10.0 $5,000
10.001 - 15.0 $6,500
15.001 - 30.0 $7,500
30.001 - 50.0 $10,000
50.001 - 100.0 $11,000
As added by P.L.1-1996, SEC.8.

IC 13-18-20-9
Public water system permits
Sec. 9. For public water system permits, the annual base fee per facility is:
(1) one thousand dollars ($1,000) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility based on projected daily average flow in MGD as set forth in a facility NPDES permit:
Projected Daily Average
Flow in MGD Fee
.001 - .05 $240
.051 - .1 $360
.101 - .2 $840
.201 - .3 $1,200
.301 - .5 $1,680
.501 - 1.0 $2,060
1.001 - 2.0 $3,600
2.001 - 5.0 $5,400
5.001 - 10.0 $8,400
10.001 - 15.0 $12,000
15.001 - 30.0 $16,800
30.001 - 50.0 $22,800
50.001 - 100.0 $28,800
> 100.0 $34,800
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.24.

IC 13-18-20-10
Storm water permits
Sec. 10. (a) For storm water permits for construction activity, a fee of one hundred dollars ($100) shall be submitted with a notice of intent (NOI).
(b) For storm water permits for industrial activity, the annual fee is one hundred dollars ($100).
As added by P.L.1-1996, SEC.8.
IC 13-18-20-11
Industrial waste pretreatment permit
Sec. 11. For an industrial waste pretreatment permit, the annual fee is three hundred fifty dollars ($350).
As added by P.L.1-1996, SEC.8.

IC 13-18-20-11.5
Concentrated animal feeding operations
Sec. 11.5. (a) In addition to the fee under section 12 of this chapter, when a person files a notice of intent with the department concerning:
(1) an initial; or
(2) the renewal of a;
general NPDES permit for a CAFO, the person must remit a permit fee of one hundred dollars ($100) to the department.
(b) In addition to the fee under section 12 of this chapter, when a person files an application with the department concerning:
(1) an initial; or
(2) the renewal of an;
individual NPDES permit for a CAFO, the person must remit a permit fee of two hundred fifty dollars ($250) to the department.
(c) If a person is subject to a fee for a CAFO under this section, no other fee under this chapter applies to the CAFO other than the fee under section 12 of this chapter.
As added by P.L.24-2004, SEC.4.

IC 13-18-20-12
Application fee
Sec. 12. (a) When a person files an application with the department concerning a NPDES permit, including:
(1) an application for an initial permit;
(2) the renewal of a permit;
(3) the modification of a permit; or
(4) a variance from a permit;
the person must remit an application fee of fifty dollars ($50) to the department.
(b) If a person does not remit an application fee to the department, the department shall deny the person's application.
As added by P.L.1-1996, SEC.8.

IC 13-18-20-13
Assessment
Sec. 13. NPDES annual fees begin accruing January 1 of each year. The department shall assess the fees not later than January 15 of that year.
As added by P.L.1-1996, SEC.8.

IC 13-18-20-14
Delinquency charge
Sec. 14. (a) In addition to the penalties described under: (1) IC 13-30-4-1;
(2) IC 13-30-4-2; and
(3) IC 13-30-5-1;
if a person does not remit an annual NPDES fee or an installment established by the department under IC 13-16-2 to the department not more than sixty (60) days after the date the fee is assessed or not more than thirty (30) days after the date the installment is due, the person shall be assessed a delinquency charge equal to ten percent (10%) of the annual fee or ten percent (10%) of the installment, whichever is applicable.
(b) A delinquency charge, if applicable, is due and payable sixty (60) days after the date an annual NPDES fee is assessed or thirty (30) days after the date the installment is due.
As added by P.L.1-1996, SEC.8. Amended by P.L.130-1996, SEC.2; P.L.2-1997, SEC.41.

IC 13-18-20-15
Revocation of permit
Sec. 15. If a person does not remit an annual NPDES fee or an installment established by the department under IC 13-16-2 and any applicable delinquency charge to the department not more than ninety (90) days after the date the fee is assessed or not more than sixty (60) days after the date the installment is due, the department may revoke the person's NPDES permit. However, before the department may revoke the permit:
(1) not earlier than sixty (60) days after the date the annual NPDES fee is assessed or not earlier than thirty (30) days after the installment is due; and
(2) not later than thirty (30) days before the department revokes the permit;
the department must deliver a written notice to the person that describes what fees and delinquency charges are due and indicates that the department may revoke the person's permit for nonpayment after thirty (30) days.
As added by P.L.1-1996, SEC.8. Amended by P.L.130-1996, SEC.3; P.L.2-1997, SEC.42.

IC 13-18-20-16
Deposit of fees
Sec. 16. The fees and delinquency charges established under this chapter:
(1) are payable to the department; and
(2) shall be deposited in the environmental management permit operation fund established by IC 13-15-11-1.
As added by P.L.1-1996, SEC.8.



CHAPTER 20.5. FEDERAL SAFE DRINKING WATER ACT

IC 13-18-20.5-2
Annual operation fees; schedule of fees
Sec. 2. For public water systems, the annual operation fees are as follows:
(1) For a community water system with more than four hundred (400) service connections, ninety-five cents ($0.95) per service connection.
(2) For a community water system with four hundred (400) or fewer service connections, the annual operation fee is three hundred fifty dollars ($350).
(3) For a nontransient noncommunity water system, the annual operation fees are as follows:
Number served Fee
25 - 100 $150
101 - 250 $180
251 - 500 $240
501 - 1,000 $300
1,001 - 3,300 $450
3,301 - 5,000 $600
5,001 - 10,000 $1,500
more than 10,000 $3,000
(4) For a transient noncommunity water system, the annual operation fees are as follows:
Type of transient
noncommunity water system Fee
Groundwater $100
Purchase $ 50
Surface $200
As added by P.L.224-2003, SEC.134.

IC 13-18-20.5-3
Calendar year; liability; assessment schedule
Sec. 3. (a) Public water system annual operation fees begin accruing January 1 of each year.
(b) This subsection applies only to fees that are due in 2004. The department shall assess the public water system annual operation fees not earlier than July 1. Notwithstanding section 2 of this chapter, the annual fee assessed under this subsection is equal to one-third (1/3) of the fee required under section 2 of this chapter.
(c) This subsection applies only to fees that are due in 2005. The department shall assess the public water system annual operation

fees not earlier than July 1. Not withstanding section 2 of this chapter, the annual fee assessed under this subsection is equal to two-thirds (2/3) of the fee required under section 2 of this chapter.
(d) Beginning in 2006 and in each year thereafter, the department shall assess public water system annual operation fees not later than January 15 of each year.
(e) A person must remit a public water system annual operation fee or an installment established under IC 13-16-2 to the department not more than thirty (30) days after the date the fee is assessed or on the date the installment is due.
As added by P.L.224-2003, SEC.134.

IC 13-18-20.5-4
Delinquent payment; penalties
Sec. 4. (a) In addition to the penalties prescribed under:
(1) IC 13-30-4-1;
(2) IC 13-30-4-2; and
(3) IC 13-30-5-1;
if a person does not remit a public water system annual operation fee or installment of the fee under IC 13-16-2 to the department not later than sixty (60) days after the date the fee is assessed or not later than thirty (30) days after the date the installment is due, the person shall be assessed a delinquency charge equal to ten percent (10%) of the fee or ten percent (10%) of the installment, whichever applies.
(b) A delinquency charge assessed under this section is due and payable not later than sixty (60) days after the date a fee is assessed or not later than thirty (30) days after the date an installment of the fee is due under IC 13-16-2.
As added by P.L.224-2003, SEC.134.

IC 13-18-20.5-5
Delinquent payment; enforcement action; notice
Sec. 5. If a person does not remit a public water system annual operation fee or an installment of the fee under IC 13-16-2 to the department not later than ninety (90) days after the date the fee is assessed or not later than sixty (60) days after the date the installment is due, the department may pursue enforcement action under IC 13-30. However, before the department may pursue enforcement action, the department must:
(1) not earlier than sixty (60) days after the date the fee is assessed or not earlier than thirty (30) days after the installment is due; and
(2) not later than thirty (30) days before the department pursues enforcement action;
notify the person by United States mail of the fees and delinquency charges due. The notice must state that the department may pursue enforcement action for nonpayment after thirty (30) days from the date of the notice.
As added by P.L.224-2003, SEC.134.
IC 13-18-20.5-6
Deposit of fees and delinquent charge
Sec. 6. The fees and delinquency charges collected under this chapter:
(1) are payable to the department; and
(2) shall be deposited in the environmental management permit operation fund established by IC 13-15-11-1.
As added by P.L.224-2003, SEC.134.



CHAPTER 21. DRINKING WATER REVOLVING LOAN PROGRAM

IC 13-18-21-2
Revolving loan fund; source of funds; repayments; investments; costs
Sec. 2. (a) The drinking water revolving loan fund is established to provide money for loans and other financial assistance under this chapter to or for the benefit of participants, including forgiveness of principal if allowed under federal law. The authority shall administer, hold, and manage the fund.
(b) The general assembly may appropriate money to the fund. Grants or gifts of money to the fund from the federal government or other sources and the proceeds of the sale of:
(1) gifts to the fund; and
(2) loans and other financial assistance, as provided in sections 10 through 14 of this chapter;
shall be deposited in the fund.
(c) Repayments of loans and other financial assistance, including interest, premiums, and penalties, shall be deposited in the fund.
(d) The authority shall invest the money in the fund that is:
(1) not currently needed to meet the obligations of the fund; and
(2) not invested under subsection (e);
in the same manner as other public money may be invested. Earnings that accrue from these investments shall be deposited in the fund.
(e) As an alternative to subsection (d), the authority may invest or cause to be invested all or part of the fund in a fiduciary account or accounts with a trustee that is a financial institution. Notwithstanding any other law, an investment may be made by the trustee in accordance with at least one (1) trust agreement or indenture. A trust agreement or indenture may allow disbursements by the trustee to:
(1) the department;
(2) the budget agency;
(3) a participant;
(4) the Indiana bond bank;
(5) the authority; or
(6) any person to which the authority or a participant is obligated, as provided in the trust agreement or indenture.
(f) Except as provided in the Safe Drinking Water Act, the cost of administering the fund and the program may be paid from the fund or from other money.
(g) All money accruing to the fund and money allotted to the state under 42 U.S.C. 300j-12 is appropriated continuously for the purposes specified in this chapter.
(h) Money in the fund does not revert to the state general fund at

the end of a state fiscal year.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.11; P.L.235-2005, SEC.148.

IC 13-18-21-3
Use of funds; power of authority to contract with other entities to administer program and fund
Sec. 3. (a) Money in the fund may be used to do the following:
(1) Provide loans or other financial assistance to participants for the:
(A) planning;
(B) designing;
(C) construction;
(D) renovation;
(E) improvement;
(F) expansion; or
(G) any combination of clauses (A) through (F);
for public water systems that will facilitate compliance with national primary drinking water regulations applicable to public water systems under the Safe Drinking Water Act or otherwise significantly further the health protection objectives of the Safe Drinking Water Act and other activities necessary or convenient to complete these tasks.
(2) Pay the cost of administering the fund and the program.
(3) Conduct all other activities that are allowed by the Safe Drinking Water Act.
(b) The authority shall develop and implement a strategy to assist participants in acquiring and maintaining technical, managerial, and financial capacity as contemplated by 42 U.S.C. 300g-9. The authority shall ensure that all new community water systems and new nontransient, noncommunity water systems, as contemplated by the Safe Drinking Water Act, commencing operations after October 1, 1999, demonstrate technical, managerial, and financial capacity with respect to each federal primary drinking water regulation in effect on the date operations commence.
(c) This chapter does not require the authority to provide a loan or other financial assistance to any participant that would cause any bonds or other obligations issued to finance the program to lose their exemption from federal income taxation.
(d) The authority may contract with the department, the budget agency, or any other entity or person for assistance in administering the program and the fund and in carrying out the purposes of this chapter.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.12; P.L.184-2002, SEC.25; P.L.235-2005, SEC.149.

IC 13-18-21-4
Repealed
(Repealed by P.L.235-2005, SEC.212.)
IC 13-18-21-5
Authority duties
Sec. 5. The authority shall do the following:
(1) Administer, hold, and manage all aspects of the fund, the program, the supplemental fund, and the supplemental program in accordance with this chapter.
(2) Be the point of contact in relations with the United States Environmental Protection Agency.
(3) Prepare and provide program and supplemental program information.
(4) Ensure that each proposed financial assistance agreement meets the environmental and technical aspects of the program or the supplemental program.
(5) Periodically inspect project design and construction to determine compliance with the following:
(A) This chapter.
(B) The Safe Drinking Water Act.
(C) Construction plans and specifications.
(6) Negotiate the negotiable aspects of each financial assistance agreement.
(7) Manage any payment system through which the state receives grant payments from the federal government for the program and disbursements to the fund.
(8) Prepare annual reports concerning the following:
(A) The fund.
(B) The program.
(C) The supplemental fund.
(D) The supplemental program.
(9) Be the point of contact with participants and other interested persons in preparing and providing program information.
(10) Prepare or cause to be prepared each financial assistance agreement.
(11) Sign each financial assistance agreement.
(12) Conduct or cause to be conducted an evaluation as to the financial ability of each participant to pay the loan or other financial assistance and other obligations evidencing the loans or other financial assistance, if required to be paid, and comply with the financial assistance agreement.
As added by P.L.126-1997, SEC.30. Amended by P.L.28-2004, SEC.119; P.L.235-2005, SEC.150.

IC 13-18-21-6
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 13-18-21-7
Authority powers
Sec. 7. The authority may do the following:
(1) Employ:
(A) fiscal consultants; (B) engineers;
(C) bond counsel;
(D) special counsel;
(E) accountants; and
(F) any other consultants, employees, and agents;
that the authority considers necessary to carry out the purposes of this chapter.
(2) Fix and pay the compensation of persons employed in subdivision (1) from money:
(A) available in the fund and the supplemental fund; or
(B) otherwise made available for the program and the supplemental program.
(3) Enter into memoranda of understanding with the department and the budget agency concerning the administration and management of the fund, the program, the supplemental fund, and the supplemental program.
(4) Provide services to a participant in connection with a loan or other financial assistance, including advisory and other services.
As added by P.L.126-1997, SEC.30. Amended by P.L.235-2005, SEC.151.

IC 13-18-21-8
Fees
Sec. 8. (a) The authority may:
(1) charge a fee for services provided; and
(2) charge a fee for costs and services incurred in the review or consideration of an application for a proposed loan or other financial assistance under this chapter to or for the benefit of a participant, regardless of whether the application is approved or rejected.
(b) A participant may pay fees charged under this section.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.14; P.L.235-2005, SEC.152.

IC 13-18-21-9
Duty to use priority ranking system in making loans
Sec. 9. The authority shall use a priority ranking system in making loans or other financial assistance from the fund. The authority shall develop the priority ranking system consistent with federal primary drinking water regulations and health protection objectives of the Safe Drinking Water Act.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.15; P.L.235-2005, SEC.153.

IC 13-18-21-10
Prerequisites for loans or assistance
Sec. 10. The authority may make loans or provide other financial assistance from the fund to or for the benefit of a participant under the following conditions: (1) The loan or other financial assistance must be used:
(A) for:
(i) planning, designing, constructing, renovating, improving, and expanding public water systems;
(ii) any purpose eligible for assistance under the Safe Drinking Water Act; and
(iii) for other activities necessary or convenient to complete these tasks;
(B) to:
(i) establish guaranties, reserves or sinking funds, including guaranties, reserves, or sinking funds to secure and pay, in whole or in part, loans or other financial assistance made from sources other than the fund (including financial institutions) for a purpose permitted by clause (A); or
(ii) provide interest subsidies;
(C) to pay financing charges, including interest on the loan or other financial assistance during construction and for a reasonable period after the completion of construction; or
(D) to pay the following:
(i) Consultant, advisory, and legal fees.
(ii) Other costs or expenses necessary or incident to the loan, other financial assistance, or the administration of the fund and the program.
(2) The authority shall establish the terms and conditions that the authority considers necessary or convenient to:
(A) make loans; or
(B) provide other financial assistance under this chapter.
(3) Notwithstanding any other law, the authority may establish and implement requirements that:
(A) apply to loans and other financial assistance to be made to participants that are not political subdivisions; and
(B) are different from, or in addition to, requirements that apply to loans and financial assistance made to political subdivisions.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.16; P.L.235-2005, SEC.154.

IC 13-18-21-11
Documentation accompanying loan or other financial assistance
Sec. 11. A loan or other financial assistance from the fund must be accompanied by the following:
(1) All papers and opinions required by the authority.
(2) Unless otherwise provided by the guidelines of the authority, the following:
(A) An approving opinion of nationally recognized bond counsel.
(B) A certification and guarantee of signatures.
(C) A certification that, as of the date of the loan or other financial assistance: (i) no litigation is pending challenging the validity of or entry into the loan or other financial assistance or any security for the loan or other financial assistance; or
(ii) if litigation is pending, the litigation will not have a material adverse effect on the validity of the loan or other financial assistance or any security for the loan or other financial assistance.
(D) If litigation is pending, as an alternative to the certification described in clause (C), an opinion of legal counsel that the litigation will not have a material adverse effect on the validity of the loan or other financial assistance.
As added by P.L.126-1997, SEC.30. Amended by P.L.235-2005, SEC.155.

IC 13-18-21-12
Financial assistance agreements
Sec. 12. A participant receiving a loan or other financial assistance from the fund shall enter into a financial assistance agreement. A financial assistance agreement is a valid, binding, and enforceable agreement of the participant.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.17.

IC 13-18-21-13
Sale of loans
Sec. 13. The authority may sell loans or evidence of other financial assistance and other obligations of participants evidencing the loans or other financial assistance from the fund periodically at any price and on terms acceptable to the authority. Proceeds of sales under this section shall be deposited in the fund.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.18; P.L.235-2005, SEC.156.

IC 13-18-21-14
Pledge of loans
Sec. 14. (a) The authority may pledge loans or evidence of other financial assistance and other obligations of participants evidencing the loans or other financial assistance from the fund to secure:
(1) other loans or financial assistance from the fund to or for the benefit of participants; or
(2) other loans or financial assistance from the supplemental fund to or for the benefit of participants;
to the extent allowed by the Safe Drinking Water Act.
(b) The authority must approve the terms of a pledge under this section.
(c) Notwithstanding any other law, a pledge of property made by the department and the budget agency under this section, or a pledge of property made by the authority under this section, is binding from the time the pledge is made. Any pledge of property made by the

department and the budget agency under this section is binding on the authority. Revenues, other money, or other property pledged and received are immediately subject to the lien of the pledge without any other act. The lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against:
(1) the department;
(2) the budget agency;
(3) the fund; or
(4) the authority;
regardless of whether the parties have notice of any lien.
(d) A resolution, an indenture, or other instrument by which a pledge is created does not have to be filed or recorded, except in the records of the authority.
(e) Action taken to:
(1) enforce a pledge under this section; and
(2) realize the benefits of the pledge;
is limited to the property pledged.
(f) A pledge under this section does not create a liability or indebtedness of the state.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.19; P.L.235-2005, SEC.157.

IC 13-18-21-15
Interest rate
Sec. 15. (a) The authority shall establish the interest rate or parameters for establishing the interest rate on each loan made under this chapter, including parameters for establishing the amount of interest subsidies.
(b) The authority, in setting the interest rate or parameters for establishing the interest rate on each loan, may take into account the following:
(1) Credit risk.
(2) Environmental, water quality, and health protection.
(3) Affordability.
(4) Other fiscal factors the authority considers relevant, including the program's cost of funds and whether the financial assistance provided to a particular participant is taxable or tax exempt under federal law.
Based on the factors set forth in subdivisions (1) through (4), more than one (1) interest rate may be established and used for loans or other financial assistance to different participants or for different loans or other financial assistance to the same participants.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.20; P.L.235-2005, SEC.158.

IC 13-18-21-16
User charges
Sec. 16. The authority shall require a participant receiving a loan or other financial assistance under this chapter to establish under applicable law and maintain sufficient user charges or other charges,

fees, taxes, special assessments, or revenues available to the participant to:
(1) operate and maintain the public water system; and
(2) pay the obligations of the public water system.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.21; P.L.235-2005, SEC.159.

IC 13-18-21-17
Withholding payment from participants
Sec. 17. (a) Notwithstanding any other law and if provided in a financial assistance agreement, a state department or state agency, including the treasurer of state, that is the custodian of money payable to a participant, other than money in payment for goods or services provided by the participant, may withhold payment of money from that participant and pay over the money to the authority or the Indiana bond bank, as directed by the chairman of the authority, for the purpose of curing a default.
(b) The withholding of payment from the participant and payment to:
(1) the authority; or
(2) the Indiana bond bank;
as applicable, may not adversely affect the validity of the loan or other financial assistance.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.22; P.L.235-2005, SEC.160.

IC 13-18-21-18
Rules
Sec. 18. The authority may adopt guidelines, without complying with IC 4-22-2, to govern the administration of this chapter.
As added by P.L.126-1997, SEC.30. Amended by P.L.235-2005, SEC.161.

IC 13-18-21-19
Borrowing money; issuance and sale of notes; renewal or extension; maturity; compliance with statutes
Sec. 19. (a) Notwithstanding any other law, a political subdivision may borrow money under this chapter by negotiating a loan or other financial assistance directly and without complying with requirements for the competitive sale of bonds, notes, or other obligations or evidences of indebtedness. A political subdivision shall observe any existing contractual commitments to bondholders or other persons when entering into a financial assistance agreement.
(b) Notwithstanding any other law, a political subdivision may issue and sell notes, the principal and accrued interest on which shall be paid with proceeds from the issuance of bonds or other available money at the time the notes are due. The notes must be issued under a resolution or ordinance and the proceeds must be used to carry out the purposes specified in this chapter.
(c) A political subdivision that issues notes under subsection (b)

may renew or extend the notes periodically on terms agreed to with the authority, and the authority may purchase and sell the renewed or extended notes. Accrued interest on the date of renewal or extension may be paid or added to the principal amount of the note being renewed or extended.
(d) The notes issued by a political subdivision under subsection (b), including any renewals or extensions, must mature:
(1) in the amounts; and
(2) at the times not exceeding four (4) years from the date of original issuance;
that are agreed to by the political subdivision and the authority.
(e) Compliance with subsection (b) constitutes full authority for a political subdivision to issue notes and sell the notes to the authority, and the political subdivision is not required to comply with any other law applicable to the authorization, approval, issuance, and sale of the notes. The notes are:
(1) valid and binding obligations of the political subdivision;
(2) enforceable in accordance with the terms of the notes; and
(3) payable solely from the sources specified in the resolution or ordinance authorizing the issuance of the notes.
(f) If the political subdivision issues bonds, all or part of the proceeds of which will be used to pay notes issued under subsection (b), the:
(1) provisions of this section; or
(2) actual issuance by a political subdivision of notes under subsection (b);
do not relieve the political subdivision of the obligation to comply with the statutory requirements for the issuance of bonds.
As added by P.L.126-1997, SEC.30. Amended by P.L.235-2005, SEC.162.

IC 13-18-21-20
Alternatives to making loans or providing financial assistance
Sec. 20. (a) As an alternative to making loans or providing other financial assistance to participants, the authority may use the money in the fund to provide a leveraged loan program and other financial assistance programs allowed by the Safe Drinking Water Act to or for the benefit of participants, including using money in the fund or a supplemental fund, including the supplemental fund established by section 22 of this chapter, to enhance the obligations of participants issued for the purposes of this chapter by:
(1) granting money to:
(A) be deposited in:
(i) a capital or reserve fund established under IC 4-4-11 or another statute or a trust agreement or indenture as contemplated by IC 13-18-21-2(e); or
(ii) an account established within a fund described in item (i); or
(B) provide interest subsidies;
(2) paying bond insurance premiums, reserve insurance

premiums, or credit enhancement, liquidity support, remarketing, or conversion fees, or other similar fees or costs for obligations of a participant or for bonds issued by the Indiana bond bank or the authority if credit market access is improved or interest rates are reduced; or
(3) guaranteeing all or part of:
(A) obligations issued by participants; or
(B) bonds issued by the Indiana bond bank or the authority.
(b) The authority may enter into any agreements with the Indiana bond bank or participants to carry out the purposes specified in this chapter.
(c) A guarantee of obligations or bonds under subsection (a)(3) must be limited to money in the fund. A guarantee under subsection (a)(3) does not create a liability or indebtedness of the state.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.23; P.L.235-2005, SEC.163.

IC 13-18-21-21
Supplemental drinking water and wastewater assistance program
Sec. 21. The supplemental drinking water and wastewater assistance program is established.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.24.

IC 13-18-21-22
Supplemental drinking water and wastewater assistance fund
Sec. 22. (a) The supplemental drinking water and wastewater assistance fund is established to provide money for grants, loans, and other financial assistance to or for the benefit of participants for the purposes described in section 23 of this chapter.
(b) The general assembly may appropriate money to the supplemental fund. Grants or gifts of money to the supplemental fund and proceeds of the sale of:
(1) gifts to the supplemental fund; and
(2) loans and other financial assistance, as provided in sections 25 through 29 of this chapter;
shall be deposited in the supplemental fund.
(c) Repayments of loans and other financial assistance from the supplemental fund, including interest, premiums, and penalties, shall be deposited in the supplemental fund.
(d) The authority shall invest the money in the supplemental fund that is:
(1) not currently needed to meet the obligations of the supplemental fund; and
(2) not invested under subsection (e);
in the same manner as other public money may be invested. Earnings that accrue from the investments shall be deposited in the supplemental fund.
(e) As an alternative to the investment provided for in subsection (d), the authority may invest or cause to be invested all or a part of

the supplemental fund in a fiduciary account or accounts with a trustee that is a financial institution. Notwithstanding any other law, any investment may be made by the trustee in accordance with one (1) or more trust agreements or indentures. A trust agreement or indenture may permit disbursements by the trustee to the authority, the department, the budget agency, a participant, or any other person as provided in the trust agreement or indenture.
(f) The cost of administering the supplemental fund may be paid from money in the supplemental fund.
(g) All money accruing to the supplemental fund is appropriated continuously for the purposes specified in this chapter.
(h) Money in the supplemental fund does not revert to the state general fund at the end of a state fiscal year.
(i) The authority shall administer, hold, and manage the supplemental fund.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.25; P.L.235-2005, SEC.164.

IC 13-18-21-22.3
Transfer of balance of supplemental wastewater assistance fund; liabilities of fund
Sec. 22.3. (a) On July 1, 1999, the treasurer of state shall transfer the balance remaining in the supplemental wastewater assistance fund on June 30, 1999, to the supplemental drinking water and wastewater assistance fund established by IC 13-18-21-22, as amended by P.L.132-1999.
(b) On July 1, 1999, all liabilities of the supplemental wastewater assistance fund become liabilities of the supplemental drinking water and wastewater assistance fund established by IC 13-18-21-22, as amended by P.L.132-1999.
As added by P.L.220-2011, SEC.282.

IC 13-18-21-23
Supplemental drinking water and wastewater assistance fund; use of money
Sec. 23. Money in the supplemental fund may be used to do the following:
(1) Provide grants, loans, or other financial assistance to or for the benefit of participants for the planning, designing, acquisition, construction, renovation, improvement, or expansion of public water systems and other activities necessary or convenient to complete these tasks, whether or not those other activities are permitted by the Clean Water Act or the Safe Drinking Water Act.
(2) Provide grants, loans, or other financial assistance to or for the benefit of participants for the planning, designing, acquisition, construction, renovation, improvement, or expansion of wastewater or storm water collection and treatment systems and other activities necessary or convenient to complete these tasks, whether or not those other activities are

permitted by the Clean Water Act or the Safe Drinking Water Act.
(3) Provide grants to political subdivisions for tasks associated with the development and preparation of:
(A) long term control plans;
(B) use attainability analyses; and
(C) storm water management programs.
(4) Pay the cost of administering the supplemental fund and the supplemental program.
(5) Conduct all other activities that are permitted by the Clean Water Act or the Safe Drinking Water Act.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.26; P.L.55-2001, SEC.2; P.L.235-2005, SEC.165.

IC 13-18-21-24
Supplemental drinking water and wastewater assistance fund; financial assistance
Sec. 24. The authority shall develop criteria to make or provide grants, loans, or other financial assistance from the supplemental fund.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.27; P.L.235-2005, SEC.166.

IC 13-18-21-25
Supplemental drinking water and wastewater assistance fund; authority to make loans
Sec. 25. (a) The authority may make grants or loans or provide other financial assistance from the supplemental fund for the benefit of a participant under the following conditions:
(1) A grant, loan, or other financial assistance may be used:
(A) for planning, designing, acquiring, constructing, renovating, improving, or expanding public water systems, and other activities necessary or convenient to complete these tasks;
(B) to:
(i) establish guaranties, reserves, or sinking funds, including guaranties, reserves, or sinking funds to secure and pay, in whole or in part, loans or other financial assistance made from sources other than the fund (including financial institutions) for a purpose permitted by clause (A); or
(ii) provide interest subsidies;
(C) to pay financing charges, including interest on the loan during construction and for a reasonable period after the completion of construction; or
(D) to pay the following:
(i) Consultant, advisory, and legal fees.
(ii) Other costs or expenses necessary or incident to the grant, loan, or other financial assistance or the administration of the supplemental fund or the

supplemental program.
(2) The authority must establish the terms and conditions that the authority considers necessary or convenient to make grants or loans or provide other financial assistance under this chapter.
(b) In addition to its powers under subsection (a), the authority may also make grants or loans or provide other financial assistance from the supplemental fund to or for the benefit of a participant under the following conditions:
(1) A grant, loan, or other financial assistance may be used:
(A) for planning, designing, acquiring, constructing, renovating, improving, or expanding wastewater or storm water collection and treatment systems, and other activities necessary or convenient to complete these tasks;
(B) to:
(i) establish guaranties, reserves, or sinking funds, including guaranties, reserves, or sinking funds to secure and pay, in whole or in part, loans or other financial assistance made from sources other than the fund (including financial institutions) for a purpose permitted by clause (A); or
(ii) provide interest subsidies;
(C) to pay financing charges, including interest on the loan during construction and for a reasonable period after the completion of construction; or
(D) to pay the following:
(i) Consultant, advisory, and legal fees.
(ii) Other costs or expenses necessary or incident to the grant, loan, or other financial assistance or the administration of the supplemental fund or the supplemental program.
(2) A grant may be used for tasks associated with the development and preparation of:
(A) long term control plans;
(B) use attainability analyses; and
(C) storm water management programs.
(3) The authority must establish the terms and conditions that the authority considers necessary or convenient to make grants or loans or provide other financial assistance under this chapter.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.28; P.L.55-2001, SEC.3; P.L.235-2005, SEC.167.

IC 13-18-21-26
Supplemental drinking water and wastewater assistance fund; documentation to accompany financial assistance
Sec. 26. (a) A grant, loan, or other financial assistance from the supplemental fund must be accompanied by all papers and opinions required by the authority.
(b) The authority may require that a loan or other financial assistance be accompanied by the following:
(1) A certification and guarantee of signatures. (2) A certification that, as of the date of the loan or other financial assistance, no litigation is pending challenging the validity of or entry into:
(A) the grant, loan, or other financial assistance; or
(B) any security for the loan or other financial assistance.
(3) Any other certifications, agreements, security, or requirements that the authority requests.
(4) An approving opinion of nationally recognized bond counsel.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.29; P.L.235-2005, SEC.168.

IC 13-18-21-27
Supplemental drinking water and wastewater assistance fund; financial assistance agreements
Sec. 27. A participant receiving a grant, loan, or other financial assistance from the supplemental fund shall enter into a financial assistance agreement. A financial assistance agreement under this section is a valid, binding, and enforceable agreement of the participant.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.30.

IC 13-18-21-28
Supplemental drinking water and wastewater assistance fund; sale of loans
Sec. 28. (a) The authority may sell loans or evidences of other financial assistance and other obligations evidencing the loans or other financial assistance from the supplemental fund:
(1) periodically;
(2) at any price; and
(3) on terms acceptable to the authority.
(b) Proceeds of sales under this section shall be deposited in the supplemental fund, the wastewater revolving loan fund, or the fund at the direction of the authority.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.31; P.L.235-2005, SEC.169.

IC 13-18-21-29
Supplemental drinking water and wastewater assistance fund; pledge of loans
Sec. 29. (a) The authority may pledge:
(1) loans or evidences of other financial assistance; and
(2) other obligations evidencing the loans or other financial assistance;
from the supplemental fund to secure other loans or financial assistance from the fund, the wastewater revolving loan fund, or the supplemental fund for the benefit of participants.
(b) The terms of a pledge under this section must be acceptable to the authority. (c) Notwithstanding any other law, a pledge of property made by the authority under this section is binding from the time the pledge is made. Revenues, other money, or other property pledged and thereafter received are immediately subject to the lien of the pledge without any further act. The lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against:
(1) the authority;
(2) the budget agency; or
(3) the supplemental fund;
regardless of whether the parties have notice of any lien.
(d) A resolution, an indenture, or other instrument by which a pledge is created does not have to be filed or recorded, except in the records of the authority.
(e) Action taken to:
(1) enforce a pledge under this section; and
(2) realize the benefits of the pledge;
is limited to the property pledged.
(f) A pledge under this section does not create a liability or indebtedness of the state.
As added by P.L.126-1997, SEC.30. Amended by P.L.132-1999, SEC.32; P.L.235-2005, SEC.170.

IC 13-18-21-30
Use of funds to secure leveraged loan or other financial assistance in connection with wastewater revolving loan fund
Sec. 30. Notwithstanding any other law, and to the extent permitted by the federal Safe Drinking Water Act (42 U.S.C. 300f et seq.) and the federal Clean Water Act, money in the fund, together with loan repayments to be deposited in the fund, may be used to secure a leveraged loan program or other financial assistance programs established in connection with the wastewater revolving loan fund established by IC 13-18-13-2.
As added by P.L.104-1998, SEC.4.

IC 13-18-21-31
Criminal penalty for application misstatement
Sec. 31. A person who, with intent to defraud, knowingly or intentionally makes a material misstatement in connection with an application for a loan or other financial assistance from the fund commits a Class D felony.
As added by P.L.137-2007, SEC.15.



CHAPTER 22. STATE REGULATED WETLANDS

IC 13-18-22-3
Individual permits for wetland activity; adoption of rules
Sec. 3. (a) An individual permit is required to authorize a wetland activity in a Class III wetland.
(b) Except as provided in section 4(a) of this chapter, an individual permit is required to authorize a wetland activity in a Class II wetland.
(c) The board shall adopt rules under IC 4-22-2 and IC 13-14 not later than June 1, 2005, to govern the issuance of individual permits by the department under subsections (a) and (b).
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.6.

IC 13-18-22-4
General permits for wetland activities; adoption of rules
Sec. 4. (a) Wetland activities with minimal impact in Class I wetlands and Class II wetlands, including the activities analogous to those allowed under the nationwide permit program (as published in 67 Fed. Reg. 2077-2089 (2002)), shall be authorized by a general permit rule.
(b) Wetland activities in Class I wetlands shall be authorized by a general permit rule.
(c) The board shall adopt rules under IC 4-22-2 and IC 13-14 not later than February 1, 2005, to establish and implement the general permits described in subsections (a) and (b).
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.7.

IC 13-18-22-5
Contents of wetland rules
Sec. 5. (a) The rules adopted under section 3 of this chapter:
(1) must require that the applicant demonstrate, as a prerequisite to the issuance of the permit, that wetland activity: (A) is:
(i) without reasonable alternative; and
(ii) reasonably necessary or appropriate;
to achieve a legitimate use proposed by the applicant on the property on which the wetland is located; and
(B) for a Class III wetland, is without practical alternative and will be accompanied by taking steps that are practicable and appropriate to minimize potential adverse impacts of the discharge on the aquatic ecosystem of the wetland;
(2) except as provided in subsection (c), must establish that compensatory mitigation will be provided as set forth in section 6 of this chapter to reasonably offset the loss of wetlands allowed by the permits; and
(3) may prescribe additional conditions that are reasonable and necessary to carry out the purposes of this chapter.
(b) The rules adopted under section 4 of this chapter must require, as a prerequisite to the applicability of the general permit by rule to a specific wetland activity, that the person proposing the discharge submit to the department a notice of intent to be covered by the general permit by rule that:
(1) identifies the wetlands to be affected by the wetland activity; and
(2) except as provided in subsection (c), provides a compensatory mitigation plan as set forth in section 6 of this chapter to reasonably offset the loss of wetlands allowed by the general permit.
(c) Under subsections (a) and (b), the rules adopted under sections 3 and 4 of this chapter may provide for exceptions to compensatory mitigation in specific, limited circumstances.
(d) For purposes of subsection (a)(1)(A):
(1) a resolution of the executive of the county or municipality in which the wetland is located; or
(2) a permit or other approval from a local government entity having authority over the proposed use of the property on which the wetland is located;
that includes a specific finding that the wetland activity is as described in subsection (a)(1)(A) is considered conclusive evidence of that fact.
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.8.

IC 13-18-22-6
Standards for compensatory mitigation
Sec. 6. (a) Except as otherwise specified in subsections (b) and (c), compensatory mitigation shall be provided in accordance with the following table:
Wetland Replacement On-site Off-site
Class Class Ratio Ratio
Class I Class II or III 1 to 1 1 to 1
Class I Class I 1.5 to 1 1.5 to 1 Class II Class II or III 1.5 to 1 2 to 1
Nonforested Nonforested
2 to 1 2.5 to 1
Forested Forested
Class III Class III 2 to 1 2.5 to 1
Nonforested Nonforested
2.5 to 1 3 to 1
Forested Forested
(b) The compensatory mitigation ratio shall be lowered to one to one (1:1) if the compensatory mitigation is completed before the initiation of the wetland activity.
(c) A wetland that is created or restored as a water of the United States may be used, as an alternative to the creation or restoration of an isolated wetland, as compensatory mitigation for purposes of this section. The replacement class of a wetland that is a water of the United States shall be determined by applying the characteristics of a Class I, Class II, or Class III wetland, as appropriate, to the replacement wetland as if it were an isolated wetland.
(d) The off-site location of compensatory mitigation must be within:
(1) the same eight (8) digit U.S. Geological Service hydrologic unit code; or
(2) the same county;
as the isolated wetlands subject to the authorized wetland activity.
(e) Exempt isolated wetlands may be used to provide compensatory mitigation for wetlands activities in state regulated wetlands. An exempt isolated wetland that is used to provide compensatory mitigation becomes a state regulated wetland.
As added by P.L.282-2003, SEC.38. Amended by P.L.241-2005, SEC.4.

IC 13-18-22-7
Department action on wetland permits; department action before adoption of wetland rules; forms
Sec. 7. (a) The department shall:
(1) administer the permit programs established by this chapter; and
(2) review and issue decisions on applications for permits to undertake wetland activities in state regulated wetlands in accordance with the rules issued by the board under this chapter.
(b) Before the adoption of rules by the board under this chapter, the department shall:
(1) issue individual permits under this chapter consistent with the general purpose of this chapter; and
(2) for wetland activities in Class I wetlands, issue permits under this subsection:
(A) that are simple, streamlined, and uniform;
(B) that do not require development of site specific provisions; and
(C) promptly upon submission by the applicant to the

department of a notice of registration for a permit.
(c) Not later than June 1, 2004, the department shall make available to the public:
(1) a form for use in applying for a permit under subsection (b)(1); and
(2) a form for use in submitting a notice of registration for a permit to undertake a wetland activity in a Class I wetland under subsection (b)(2).
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.9.

IC 13-18-22-8
Department action on wetland permits; effective dates of permits; amended permit application
Sec. 8. (a) Subject to subsection (f), the department shall make a decision to issue or deny an individual permit under section 3 or 7(b)(1) of this chapter not later than one hundred twenty (120) days after receipt of the completed application. If the department fails to make a decision on a permit application by the deadline under this subsection or subsection (f), a permit is considered to have been issued by the department in accordance with the application.
(b) A general permit under section 4 of this chapter becomes effective with respect to a proposed wetland activity that is within the scope of the general permit on the thirty-first day after the department receives a notice of intent from the person proposing the wetland activity that the wetland activity be authorized under the general permit.
(c) Except as provided in subsection (d), a permit to undertake a wetland activity in a Class I wetland under section 7(b)(2) of this chapter is considered to have been issued to an applicant on the thirty-first day after the department receives a notice of registration submitted under section 7(b)(2) of this chapter if the department has not previously authorized the wetland activity.
(d) The department may deny a registration for a permit for cause under subsection (c) before the period specified in subsection (c) expires.
(e) The department must support a denial under subsection (a) or (d) by a written statement of reasons.
(f) The department may notify the applicant that the completed application referred to in subsection (a) is deficient. If the department fails to give notice to the applicant under this subsection not later than fifteen (15) days after the department's receipt of the completed application, the application is considered not to have been deficient. After receipt of a notice under this subsection, the applicant may submit an amended application that corrects the deficiency. The department shall make a decision to issue or deny an individual permit under the amended application within a period that ends a number of days after the date the department receives the amended application equal to the remainder of:
(1) one hundred twenty (120) days; minus (2) the number of days the department held the initial application before giving a notice of deficiency under this subsection.
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.10.

IC 13-18-22-9
Designation of Class III wetland as outstanding state protected wetland; rules; restrictions on wetland owner; rescission of designation
Sec. 9. (a) The owner of a Class III wetland may petition the board for designation of the wetland as an outstanding state protected wetland. Upon verification by the board that the wetland is a Class III wetland and that the petitioner is the owner of the wetland, the board shall conduct a proceeding under IC 4-22-2 and IC 13-14 to adopt a rule designating the wetland as an outstanding state protected wetland.
(b) A rule adopted by the board under subsection (a) must specifically identify each wetland to be designated as an outstanding state protected wetland, including:
(1) the wetland type;
(2) a legal description of the wetland as delineated; and
(3) other information considered necessary by the board.
(c) The owner of a Class III wetland designated as an outstanding state protected wetland under this section shall:
(1) not cause or allow any anthropogenic activities on the property on which the wetland is located that may adversely affect or degrade the wetland, except for activities with minimal and short term effect, such as construction of an observation pathway or installation of an underground pipeline that are:
(A) authorized by rules adopted by the board; or
(B) approved by the department in the absence of rules under clause (A); and
(2) provide for the long term assurance of the protections described in subdivision (1) through:
(A) a restrictive covenant that is recorded with respect to the property on which the delineated wetland is located; or
(B) a grant of title to or a conservation easement in the property on which the delineated wetland is located to:
(i) the department of natural resources; or
(ii) a nonprofit entity with demonstrated ability in the maintenance and protection of wetlands.
(d) Notwithstanding the designation of a wetland under this section by the board as an outstanding state protected wetland, the owner of a Class III wetland may petition the board for rescission of the designation if the owner can demonstrate important social or economic needs that warrant adverse effects to the wetland. In its review of the petition, the board shall give great weight to a resolution of the legislative body of the municipality or county in which the Class III wetland is located describing important social or economic needs, the accomplishment of which would necessitate

adverse effects to the wetland.
As added by P.L.282-2003, SEC.38.

IC 13-18-22-10
Department authority over wetlands
Sec. 10. (a) Except as provided in subsection (b), the department has no authority over the:
(1) filling;
(2) draining; or
(3) elimination by other means;
before January 1, 2004, of a wetland that would have been an isolated wetland.
(b) The department has authority over wetland activities in an isolated wetland, including an exempt isolated wetland, that are subject to the provisions of:
(1) a National Pollutant Discharge Elimination System (NPDES) permit issued by the department under 33 U.S.C. 1342;
(2) an agreed order under IC 13-30-3-3, consent order, or consent decree executed by the department and the regulated party;
(3) an order issued under IC 13-30-3-4; or
(4) a judgment of a court enforcing or upholding an enforcement order or decree described in subdivision (2) or (3);
that became effective before January 1, 2004.
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.11.

IC 13-18-22-11
Applicability of chapter to certain isolated wetlands
Sec. 11. When land referred to in IC 13-11-2-74.5(a)(7) is no longer subject to United States Department of Agriculture wetland conservation rules:
(1) isolated wetlands located on the land are subject to this chapter; and
(2) any past wetland activities in the isolated wetlands located on the land become subject to this chapter, unless the wetland activities were in compliance with United States Department of Agriculture wetland conservation rules.
As added by P.L.282-2003, SEC.38.



CHAPTER 23. DEPARTMENT ACTION ON CERTIFICATION APPLICATIONS






ARTICLE 19. SOLID WASTE AND HAZARDOUS WASTE MANAGEMENT GENERALLY

CHAPTER 1. PURPOSE, POLICY, AND GOAL OF STATUTE

IC 13-19-1-2
Goal
Sec. 2. The goal of the state is to encourage solid waste source reduction, recycling, and other alternatives to conserve environmental resources. The department shall produce an annual report on the state of the environment.
As added by P.L.1-1996, SEC.9. Amended by P.L.37-2012, SEC.25.

IC 13-19-1-3
Differential treatment; injunctive relief
Sec. 3. (a) The state may not impose differential treatment against solid waste involved in interstate commerce unless:
(1) authorized by federal law;
(2) differential treatment of solid waste in interstate commerce equalizes financial, regulatory, or enforcement burdens among:
(A) persons engaged in or benefitting from the interstate commerce; or
(B) any other group of persons; or
(3) the differential treatment serves a legitimate state purpose that could not be served as well by reasonably available means that did not impose differential treatment.
(b) A court may enjoin a violation of this section but may not award monetary damages or attorney's fees against any of the following:
(1) The state.
(2) A state agency.
(3) An officer or employee of the state.
As added by P.L.1-1996, SEC.9.



CHAPTER 2. ESTABLISHMENT OF SOLID WASTE MANAGEMENT BOARD

IC 13-19-2-1 Version a
Establishment
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 1. The solid waste management board is established as an independent board.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-2 Version a
Members; appointment
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 2. (a) The board consists of fourteen (14) members as follows:
(1) The following ex officio members:
(A) The commissioner of the state department of health.
(B) The director of the department of natural resources.
(C) The lieutenant governor.
(D) The secretary of commerce or the secretary's designee.
(2) The following ten (10) members, who shall be appointed by the governor based on recommendations from representative constituencies:
(A) One (1) representative of agriculture.
(B) One (1) representative of manufacturing.
(C) One (1) representative of environmental interests.
(D) One (1) representative of labor.
(E) One (1) representative of local government.
(F) One (1) health professional who holds a license to practice in Indiana.
(G) One (1) representative of small business.
(H) One (1) representative of the general public, who cannot qualify to sit on the board under any of the other clauses in this subdivision.
(I) One (1) representative of the solid waste management industry.
(J) One (1) representative of the solid waste management districts.
(b) An individual appointed under subsection (a)(2) must possess knowledge, experience, or education qualifying the individual to represent the entity the individual is being recommended to represent.
As added by P.L.1-1996, SEC.9. Amended by P.L.4-2005, SEC.123.

IC 13-19-2-3 Version a
Members; political party affiliation Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 3. Not more than five (5) of the appointed members of the board may be members of the same political party.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-4 Version a
Members; technical representative as voting member
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 4. An ex officio member of the board may designate in writing a technical representative to serve as a voting member of the board when the ex officio member is unable to attend a board meeting.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-5 Version a
Members; terms; vacancies; removal
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 5. (a) The term of an appointed member of the board is four (4) years.
(b) The term of each member of the board continues until a successor has been appointed and qualified.
(c) If a vacancy occurs in the appointed membership of the board, the governor shall appoint a member not later than sixty (60) days after the vacancy occurs for the remainder of the unexpired term. The board shall suspend the exercise of the board's duties under this chapter or IC 13-19-3 if the vacancy has not been filled not later than sixty (60) days after the vacancy occurs.
(d) The governor may remove an appointed member of the board for cause. Cause includes the failure to attend at least two (2) board meetings within a one (1) year period.
(e) The board may not adopt a final rule under IC 13-14-8 until all members have been appointed.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-6 Version a
Members; compensation
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 6. (a) The ex officio members of the board serve without additional compensation.
(b) Each appointed member of the board is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the

Indiana department of administration and approved by the budget agency.
(c) The per diem and mileage are valid claims against the department.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-7 Version a
Meetings
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 7. (a) The board shall hold at least six (6) regular meetings each year at a place and time to be fixed by the board.
(b) Special meetings of the board may be called by:
(1) the chairman; or
(2) three (3) members of the board;
by delivery of written notice at the office of each member of the board.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-8 Version a
Quorum
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 8. Eight (8) members of the board, four (4) of whom must be appointed members of the board, constitute a quorum.
As added by P.L.1-1996, SEC.9. Amended by P.L.4-2005, SEC.124.

IC 13-19-2-9 Version a
Officers
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 9. The governor shall annually select:
(1) one (1) of the ten (10) appointed members of the board to serve as chairman; and
(2) another of the appointed members of the board to serve as vice chairman.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-10 Version a
Technical secretary
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 10. (a) The board shall select, from a list of three (3) qualified persons recommended by the governor, an independent third party who is not an employee of the state to serve as technical secretary of the board.
(b) During the interim between meetings of the board, the department shall do the following:
(1) Handle correspondence.
(2) Make or arrange for investigations and surveys. (3) Obtain, assemble, or prepare reports and data as directed by the board.
(c) The technical secretary shall review all materials prepared for the board by the department to make any necessary revisions. Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the technical secretary. The technical secretary is not a voting member of the board.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-11 Version a
Legal counsel
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 11. (a) The board may select from a list of three (3) qualified persons recommended by the governor an independent third party who is not an employee of the state to serve as legal counsel.
(b) The legal counsel shall do the following:
(1) Advise the board on legal matters or proceedings arising from the exercise of the board's duties.
(2) Review all materials prepared for the board by the department for legal accuracy and sufficiency and direct the department to make any necessary revisions.
(c) Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the legal counsel. The legal counsel is not a voting member of the board.
As added by P.L.1-1996, SEC.9.

IC 13-19-2 Version b
Repealed
(Repealed by P.L.133-2012, SEC.131.)
Note: This repeal of chapter effective 1-1-2013. See also preceding version of this chapter, effective until 1-1-2013.



CHAPTER 3. POWERS AND DUTIES CONCERNING SOLID WASTE AND HAZARDOUS WASTE MANAGEMENT

IC 13-19-3-1 Version b
Regulation of solid and hazardous waste and atomic radiation; review orders; development of operating policies
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The board shall do the following:
(1) Except as provided in sections 3 through 4 of this chapter, adopt rules under IC 4-22-2 and IC 13-14-9 to regulate solid and hazardous waste and atomic radiation in Indiana, including rules necessary to the implementation of the federal Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), as amended.
(2) Develop operating policy concerning the activities of the department.
(3) Carry out other duties imposed by law.
As added by P.L.1-1996, SEC.9. Amended by P.L.25-1997, SEC.14; P.L.133-2012, SEC.132.

IC 13-19-3-2
Orders; review by environmental law judge
Sec. 2. (a) The commissioner may enter into agreed orders as provided in IC 13-30-3-6.
(b) An environmental law judge under IC 4-21.5-7 shall review orders and determinations of the commissioner.
As added by P.L.1-1996, SEC.9.

IC 13-19-3-3
Prohibited areas of regulation
Sec. 3. The board may not adopt rules under section 1 of this chapter to regulate the following: (1) The disposal of waste indigenous to the coal mining process and coal combustion products (as defined by ASTM E-2201-02a), including fly ash, bottom ash, boiler slag, fluidized bed combustion ash, or flue gas desulfurization material produced from the combustion of coal or the cleaning of stack gases on coal combustion units if the material:
(A) is not included in the definition of hazardous waste or is exempt from regulation as a hazardous waste under 42 U.S.C. 6921; and
(B) is disposed of at a facility regulated under IC 14-34.
(2) The use of coal combustion products (as defined by ASTM E-2201-02a), including fly ash, bottom ash, boiler slag, fluidized bed combustion ash, or flue gas desulfurization material produced from the combustion of coal or the cleaning of stack gases on coal combustion units, if the use includes one (1) of the following uses:
(A) The extraction or recovery of materials and compounds contained within coal combustion products.
(B) Bottom ash as an antiskid material.
(C) Raw material for manufacturing another product.
(D) Mine subsidence, mine fire control, and mine sealing.
(E) Structural fill when combined with cement, sand, or water to produce a controlled strength fill material.
(F) A base in road construction.
(G) Cover for coal processing waste disposal locations to inhibit infiltration at surface and underground mines subject to IC 14-34, so long as a demonstration is made in concurrence with the department of natural resources that the materials and methods to be employed are appropriate for the intended use.
(H) Providing buffering or enhancing structural integrity for refuse piles at surface and underground mines subject to IC 14-34, so long as a demonstration is made in concurrence with the department of natural resources that the materials and methods to be employed are appropriate for the intended use.
(I) Agricultural applications, when applied using appropriate agronomic amounts to improve crop or vegetative production.
As added by P.L.1-1996, SEC.9. Amended by P.L.215-2003, SEC.4.

IC 13-19-3-4
Vertical expansions of existing permitted landfills; rules prohibited
Sec. 4. Except as provided by sections 5 and 6 of this chapter, the board and the department may not adopt rules under section 1 of this chapter to:
(1) prohibit; or
(2) arbitrarily restrict;
vertical expansions of existing permitted landfills.
As added by P.L.1-1996, SEC.9. Amended by P.L.122-1996, SEC.3.
IC 13-19-3-5
Vertical expansions of existing permitted landfills; environmental assessments
Sec. 5. Notwithstanding federal regulations, the board and the department shall adopt rules under section 1 of this chapter that require an applicant for a vertical expansion of an existing permitted landfill to submit environmental assessments as part of the application, including the following:
(1) Hydrogeology of the existing landfill site and adjacent areas.
(2) Evaluation of groundwater.
(3) Operational history of the landfill.
(4) Identification of adjacent land uses.
As added by P.L.1-1996, SEC.9.

IC 13-19-3-6
Vertical expansions of existing permitted landfill; submission of design, engineering, and operational requirements
Sec. 6. Notwithstanding federal regulations, the board and the department shall adopt rules under section 1 of this chapter that require the applicant for a vertical expansion of an existing permitted landfill to submit design, engineering, and operational requirements, including the following:
(1) A more precise definition of the hydrogeology of the site, including a soil gas analysis.
(2) Operational requirements.
(3) Surface water control plan.
(4) Landfill gas control plan.
(5) Final cover requirements.
(6) Closure and financial assurance plans.
(7) Remedial action plan.
As added by P.L.1-1996, SEC.9.

IC 13-19-3-7 Version a
Use of foundry sand
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. The department and the boards shall allow a person to use foundry sand that meets Type III criteria under 329 IAC 10-9 for the following activities in accordance with guidance without requiring the person to obtain any permits from the department:
(1) As a daily cover for litter and vermin control at a landfill in accordance with any applicable permits issued for the landfill.
(2) As a protective cover for a landfill leachate system in accordance with any applicable permits issued for the landfill.
(3) For use as capped embankments for ground and sight barriers under ten thousand (10,000) cubic yards or embankments for airports, bridges, or overpasses.
(4) For use:
(A) in a land application operation; or (B) as a soil amendment;
if the application or amendment does not include the operation of a landfill.
(5) As a structural fill base capped by clay, asphalt, or concrete for the following:
(A) Roads.
(B) Road shoulders.
(C) Parking lots.
(D) Floor slabs.
(E) Utility trenches.
(F) Bridge abutments.
(G) Tanks and vaults.
(H) Construction or architectural fill.
(I) Other similar uses.
(6) As a raw material constituent incorporated into another product, including the following:
(A) Flowable fill.
(B) Concrete.
(C) Asphalt.
(D) Brick.
(E) Block.
(F) Portland cement.
(G) Glass.
(H) Roofing materials.
(I) Rock wool.
(J) Plastics.
(K) Fiberglass.
(L) Mineral wool.
(M) Lightweight aggregate.
(N) Paint.
(O) Plaster.
(P) Other similar products.
As added by P.L.129-1997, SEC.2. Amended by P.L.30-1999, SEC.3; P.L.14-2000, SEC.37.

IC 13-19-3-7 Version b
Use of foundry sand
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 7. The department and the board shall allow a person to use foundry sand that meets Type III criteria under 329 IAC 10-9 for the following activities in accordance with guidance without requiring the person to obtain any permits from the department:
(1) As a daily cover for litter and vermin control at a landfill in accordance with any applicable permits issued for the landfill.
(2) As a protective cover for a landfill leachate system in accordance with any applicable permits issued for the landfill.
(3) For use as capped embankments for ground and sight barriers under ten thousand (10,000) cubic yards or embankments for airports, bridges, or overpasses. (4) For use:
(A) in a land application operation; or
(B) as a soil amendment;
if the application or amendment does not include the operation of a landfill.
(5) As a structural fill base capped by clay, asphalt, or concrete for the following:
(A) Roads.
(B) Road shoulders.
(C) Parking lots.
(D) Floor slabs.
(E) Utility trenches.
(F) Bridge abutments.
(G) Tanks and vaults.
(H) Construction or architectural fill.
(I) Other similar uses.
(6) As a raw material constituent incorporated into another product, including the following:
(A) Flowable fill.
(B) Concrete.
(C) Asphalt.
(D) Brick.
(E) Block.
(F) Portland cement.
(G) Glass.
(H) Roofing materials.
(I) Rock wool.
(J) Plastics.
(K) Fiberglass.
(L) Mineral wool.
(M) Lightweight aggregate.
(N) Paint.
(O) Plaster.
(P) Other similar products.
As added by P.L.129-1997, SEC.2. Amended by P.L.30-1999, SEC.3; P.L.14-2000, SEC.37; P.L.133-2012, SEC.133.

IC 13-19-3-7.2
Rules for voluntary certification programs
Sec. 7.2. (a) The board may adopt rules under IC 4-22-2 and IC 13-14-9 to develop a voluntary certification program for persons that remediate sites where releases of hazardous substances (as defined in IC 13-11-2-98) or petroleum (as defined in IC 13-11-2-160) have occurred.
(b) The rules adopted under this section must establish, at a minimum, the following:
(1) Eligibility criteria for certification.
(2) Criteria and procedures for suspension or revocation of certification.
(3) A certification application fee. (c) The department may audit remediations performed by persons certified under rules adopted under this section.
As added by P.L.131-1997, SEC.1.

IC 13-19-3-8
Use of slag
Sec. 8. The board may not adopt rules under section 1 of this chapter to regulate the following activities involving the legitimate use of slag generated by the production of iron or steel under Bureau of the Census Standard Industrial Classification 3312:
(1) Production of slag.
(2) Transportation of slag.
(3) Storage of slag.
(4) Processing of slag.
(5) Legitimate use of slag.
As added by P.L.257-2001, SEC.1.

IC 13-19-3-8.2
Permit modification to prohibit processing or disposal of solid waste
Sec. 8.2. The department may modify a permit to prohibit the processing or disposal of specific solid waste at:
(1) a solid waste disposal facility; or
(2) a solid waste processing facility.
As added by P.L.218-2001, SEC.6.

IC 13-19-3-9
Construction\demolition waste; setback requirements
Sec. 9. (a) This section does not apply to an expansion of a solid waste landfill:
(1) that accepts only construction\demolition waste; and
(2) for which a construction\demolition waste permit was issued before January 1, 2005.
(b) A solid waste landfill that accepts only construction\demolition waste shall comply with setback requirements concerning public schools established by the board under 329 IAC 10-16-11 for municipal solid waste landfills.
As added by P.L.189-2005, SEC.2.



CHAPTER 4. GOOD CHARACTER REQUIREMENTS FOR SOLID WASTE AND HAZARDOUS WASTE MANAGEMENT PERMITS

IC 13-19-4-2
Requirement to submit permit disclosure statement or other information
Sec. 2. Before an application for the issuance, transfer, or major modification of a permit for a solid waste processing facility, solid waste disposal facility, or hazardous waste facility may be granted, the applicant and each person who is a responsible party with respect to the applicant must submit to the department:
(1) a disclosure statement that:
(A) meets the requirements set forth in section 3(a) of this chapter; and
(B) is executed under section 3(b) of this chapter; or
(2) all of the following information:
(A) The information concerning legal proceedings that:
(i) is required under Section 13 or 15(d) of the federal Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.); and
(ii) the applicant or responsible party has reported under form 10-K.
(B) A description of all judgments that:
(i) have been entered against the applicant or responsible party in a proceeding described in section 3(a)(3) of this chapter; and
(ii) have imposed upon the applicant or responsible party a fine or penalty described in section 3(a)(3)(A) of this chapter.
(C) A description of all judgments of conviction entered against the applicant or responsible party within five (5)

years before the date of submission of the application for the violation of any state or federal environmental protection law.
(D) Any other related information to support the application requested by the department concerning either of the following:
(i) The applicant.
(ii) The responsible party.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.5; P.L.114-2008, SEC.15.

IC 13-19-4-3
Permit applicant disclosure statement; contents; oath
Sec. 3. (a) In a disclosure statement required by section 2 of this chapter, the applicant or responsible party shall set forth the following information:
(1) The name and business address of the applicant or responsible party.
(2) A description of the applicant's or responsible party's experience in managing the type of waste that will be managed under the permit.
(3) A description of all civil and administrative complaints against the applicant or responsible party for the violation of any state or federal environmental protection law that:
(A) have resulted in a fine or penalty of more than ten thousand dollars ($10,000) within five (5) years before the date of the submission of the application; or
(B) allege an act or omission that:
(i) constitutes a material violation of the state or federal environmental protection law; and
(ii) presented a substantial endangerment to the public health or the environment.
(4) A description of all pending criminal complaints alleging the violation of any state or federal environmental protection law that have been filed against the applicant or responsible party within five (5) years before the date of submission of the application.
(5) A description of all judgments of criminal conviction entered against the applicant or responsible party within five (5) years before the date of submission of the application for the violation of any state or federal environmental protection law.
(6) A description of all judgments of criminal conviction of a felony constituting a crime of moral turpitude under the laws of any state or the United States that are entered against the applicant or responsible party within five (5) years before the date of submission of the application.
(7) The location of all facilities at which the applicant or responsible party manages the type of waste that would be managed under the permit to which the application refers.
(b) A disclosure statement submitted under section 2(1) of this

chapter:
(1) must be executed under oath or affirmation; and
(2) is subject to the penalty for perjury under IC 35-44.1-2-1.
As added by P.L.1-1996, SEC.9. Amended by P.L.114-2008, SEC.16; P.L.126-2012, SEC.33.

IC 13-19-4-4
Permit applicant disclosure statement; verification
Sec. 4. The department may investigate and verify the information set forth in a disclosure statement required by section 2 of this chapter.
As added by P.L.1-1996, SEC.9. Amended by P.L.2-1997, SEC.43.

IC 13-19-4-5
Denial; grounds
Sec. 5. (a) Subject to subsection (b), the commissioner may deny an application for the issuance, transfer, or major modification of a permit for a solid waste processing facility, solid waste disposal facility, or hazardous waste facility if the commissioner finds that:
(1) the applicant or a responsible party has intentionally misrepresented or concealed any material fact in a statement required by section 2 or 3 of this chapter;
(2) a civil or administrative complaint described in section 3(a)(3) of this chapter has been filed against the applicant or a responsible party within five (5) years before the date of submission of the application;
(3) a criminal complaint described in section 3(a)(4) of this chapter has been filed against the applicant or a responsible party within five (5) years before the date of submission of the application;
(4) a judgment of criminal conviction described in section 3(a)(5) or 3(a)(6) of this chapter has been entered against the applicant or a responsible party within five (5) years before the date of submission of the application; or
(5) the applicant or a responsible party has knowingly and repeatedly violated any state or federal environmental protection laws.
(b) The commissioner may not deny a permit under this section based solely upon pending complaints disclosed under section 3(a)(3)(B) or 3(a)(4) of this chapter.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.6.

IC 13-19-4-6
Denial; mitigating factors
Sec. 6. Before making a determination to deny an application for the issuance, transfer, or major modification of a permit under section 5 of this chapter, the commissioner shall consider the following mitigating factors:
(1) The nature and details of the acts attributed to the applicant or responsible party. (2) With respect to:
(A) a civil or an administrative complaint referred to in section 5(a)(2) of this chapter or IC 13-7-10.2-4(a)(2) (before its repeal); or
(B) a criminal complaint referred to in section 5(a)(3) of this chapter or IC 13-7-10.2-4(a)(3) (before its repeal);
whether the matter has been resolved.
(3) With respect to:
(A) a civil or an administrative complaint referred to in section 5(a)(2) of this chapter or IC 13-7-10.2-4(a)(2) (before its repeal);
(B) a criminal complaint referred to in section 5(a)(3) of this chapter or IC 13-7-10.2-4(a)(3) (before its repeal); or
(C) a judgment of conviction referred to in section 5(a)(4) of this chapter or IC 13-7-10.2-4(a)(4);
whether any appeal is pending.
(4) The degree of culpability of the applicant or responsible party.
(5) The applicant's or responsible party's cooperation with the state or federal agencies involved in the investigation of the activities involved in complaints and convictions referred to in section 5(a)(2) through 5(a)(5) of this chapter or IC 13-7-10.2-4(a)(2) through IC 13-7-10.2-4(a)(5) (before their repeal).
(6) The applicant's or responsible party's dissociation from any other persons or entities convicted of acts referred to in section 5(a)(2) through 5(a)(5) of this chapter or IC 13-7-10.2-4(a)(2) through IC 13-7-10.2-4(a)(5) (before their repeal).
(7) Prior or subsequent self-policing or internal education programs established by the applicant to prevent activities referred to in section 5(a) of this chapter or IC 13-7-10.2-4(a) (before its repeal).
(8) Whether the best interests of the public will be served by denial of the permit.
(9) Any demonstration of good citizenship by the applicant or responsible party.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.7.

IC 13-19-4-7
Findings of fact
Sec. 7. (a) In taking action under this chapter on an application for the issuance, transfer, or major modification of a permit for a solid waste processing facility, solid waste disposal facility, or hazardous waste facility, the commissioner shall make separately stated findings of fact to support the action taken.
(b) The findings of ultimate fact must be accompanied by a concise statement of the underlying basic facts of record to support the findings. However, when the commissioner denies an application, the commissioner is not required to explain the extent to which any of the mitigating factors set forth in section 6 of this chapter

influenced the commissioner's determination to deny the application.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.8.

IC 13-19-4-8
Change of ownership; procedure; exemption; revocation by commissioner
Sec. 8. (a) This section does not apply to the transfer of ownership of a facility from a permittee whose business derives less than fifty percent (50%) of its gross revenue from the management of solid waste to a prospective owner whose business derives less than fifty percent (50%) of its gross revenue from the management of solid waste.
(b) If there is a prospective change of the entire ownership interest in a facility for which a permit described in IC 13-15-1-3 is required, the prospective owner, at least one hundred eighty (180) days before the proposed change in ownership, shall submit to the commissioner a disclosure statement that:
(1) includes the information required by section 3(a) of this chapter; and
(2) was executed under section 3(b) of this chapter.
(c) The commissioner:
(1) shall review the disclosure statement submitted under subsection (b); and
(2) may investigate and verify the information set forth in the disclosure statement.
(d) If the commissioner determines that:
(1) the information disclosed by the disclosure statement submitted under subsection (b); and
(2) any investigation by the commissioner;
would require the commissioner to deny the prospective owner's permit application if the prospective owner were applying for a permit under section 2 of this chapter, the commissioner shall disapprove the transfer of ownership of the facility to the prospective owner.
(e) If:
(1) subsection (b) does not apply; and
(2) there is a change of at least fifty percent (50%) ownership control of an entity that holds a permit described in IC 13-15-1-3, including an entity referred to in section 1 of this chapter (other than an entity referred to in subsection (a));
the entity must, not later than thirty (30) days after the change of ownership control is completed, submit to the department the disclosure statement referred to in subsection (b).
(f) The commissioner:
(1) shall review the disclosure statement submitted under subsection (e); and
(2) may investigate and verify the information set forth in the disclosure statement.
(g) If the commissioner determines:
(1) that: (A) the information disclosed by the disclosure statement submitted under subsection (e); and
(B) any investigation by the commissioner;
would require the commissioner to deny an application for a permit described in IC 13-15-1-3 if the entity that submits the disclosure statement were applying for a permit under section 2 of this chapter; or
(2) that an entity failed to submit to the department a timely disclosure statement under subsection (e);
the commissioner shall revoke any permit described in IC 13-15-1-3 held by the entity.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.9.

IC 13-19-4-9
Administrative procedure
Sec. 9. IC 4-21.5 governs determinations, notice, hearings, and appeal of determinations under this chapter.
As added by P.L.1-1996, SEC.9.

IC 13-19-4-10 Version a
Rules of administration
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 10. The board may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.1-1996, SEC.9.

IC 13-19-4-10 Version b
Rules of administration
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 10. The board may adopt rules under IC 4-22-2 and IC 13-14-9 to administer this chapter.
As added by P.L.1-1996, SEC.9. Amended by P.L.133-2012, SEC.134.



CHAPTER 5. ENVIRONMENTAL REMEDIATION REVOLVING LOAN PROGRAM

IC 13-19-5-2
Establishment of fund; sources of revenue; investments
Sec. 2. (a) The environmental remediation revolving loan fund is established for the purpose of providing money for loans and other financial assistance, including grants, to or for the benefit of political subdivisions under this chapter. The authority shall administer, hold, and manage the fund.
(b) Expenses of administering the fund shall be paid from money in the fund.
(c) The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Grants and gifts intended for deposit in the fund.
(3) Repayments of loans and other financial assistance, including premiums, interest, and penalties.
(4) Proceeds from the sale of loans and other financial assistance under section 9 of this chapter.
(5) Interest, premiums, gains, or other earnings on the fund.
(6) Money transferred from the hazardous substances response trust fund under IC 13-25-4-1(a)(9).
(7) Fees collected under section 7 of this chapter.
(d) The authority shall invest the money in the fund not currently

needed to meet the obligations of the fund in accordance with an investment policy adopted by the authority. Interest, premiums, gains, or other earnings from these investments shall be credited to the fund.
(e) As an alternative to subsection (d), the authority may invest or cause to be invested all or a part of the fund in a fiduciary account with a trustee that is a financial institution. Notwithstanding any other law, any investment may be made by the trustee in accordance with at least one (1) trust agreement or indenture. A trust agreement or indenture may allow disbursements by the trustee to:
(1) the authority;
(2) a political subdivision;
(3) the Indiana bond bank; or
(4) any person to which the authority, the Indiana bond bank, or a political subdivision is obligated, including a trustee that is a financial institution for a grantor trust;
as provided in the trust agreement or indenture. The budget agency must approve any trust agreement or indenture before its execution.
As added by P.L.59-1997, SEC.13. Amended by P.L.235-2005, SEC.172; P.L.221-2007, SEC.8.

IC 13-19-5-3
Duties of authority; immunity of authority
Sec. 3. (a) The authority shall do the following under this chapter:
(1) Be responsible for the management of all aspects of the program.
(2) Prepare and provide program information.
(3) Negotiate the negotiable aspects of each financial assistance agreement and submit the agreement to the budget agency for approval.
(4) Sign each financial assistance agreement.
(5) Review each proposed project and financial assistance agreement to determine if the project meets the credit, economic, or fiscal criteria established by guidelines of the authority.
(6) Periodically inspect or cause to be inspected projects to determine compliance with this chapter.
(7) Conduct or cause to be conducted an evaluation concerning the financial ability of a political subdivision to:
(A) pay a loan or other financial assistance and other obligations evidencing loans or other financial assistance, if required to be paid; and
(B) otherwise comply with terms of the financial assistance agreement.
(8) Evaluate or cause to be evaluated the technical aspects of the political subdivision's:
(A) environmental assessment of potential brownfield properties;
(B) proposed remediation; and
(C) remediation activities conducted on brownfield

properties.
(9) Inspect or cause to be inspected remediation activities conducted under this chapter.
(10) Act as a liaison to the United States Environmental Protection Agency regarding the program.
(11) Be a point of contact for political subdivisions concerning questions about the program.
(12) Enter into memoranda of understanding, as necessary, with the department and the budget agency concerning the administration and management of the fund and the program.
(b) The authority may do the following under this chapter:
(1) Undertake activities to make private environmental insurance products available to encourage and facilitate the cleanup and redevelopment of brownfield properties.
(2) Enter into agreements with political subdivisions to manage any of the following conducted on brownfield properties:
(A) Environmental assessment activities.
(B) Environmental remediation activities.
(c) The authority may:
(1) negotiate with;
(2) select; and
(3) contract with;
one (1) or more insurers to provide insurance products as described in subsection (b)(1).
(d) Notwithstanding IC 13-23, IC 13-24-1, and IC 13-25-4, the authority is not liable for any contamination addressed by the authority under an agreement under subsection (b)(2) unless existing contamination on the brownfield is exacerbated due to gross negligence or intentional misconduct by the authority.
(e) For purposes of subsection (d), reckless, willful, or wanton misconduct constitutes gross negligence.
(f) The authority is entitled to the same governmental immunity afforded a political subdivision under IC 34-13-3-3(22) for any act taken to investigate or remediate hazardous substances, petroleum, or other pollutants associated with a brownfield under an agreement under subsection (b)(2).
As added by P.L.59-1997, SEC.13. Amended by P.L.28-2004, SEC.121; P.L.235-2005, SEC.173; P.L.221-2007, SEC.9; P.L.121-2009, SEC.3.

IC 13-19-5-4
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 13-19-5-5
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 13-19-5-6
Employment; compensation; immunity Sec. 6. (a) The authority may do the following:
(1) Employ:
(A) fiscal consultants;
(B) engineers;
(C) bond counsel;
(D) other special counsel;
(E) accountants; and
(F) any other consultants, employees, and agents;
that the authority considers necessary to carry out the purposes of this chapter.
(2) Fix and pay the compensation of persons employed under subdivision (1) from money available in the fund or otherwise made available for the program.
(3) Provide services to a political subdivision in connection with a loan or other financial assistance, including advisory and other services.
(b) Notwithstanding any other law, the authority, program, or fund, or any person or agent acting on behalf of the authority or program, is not liable in damages or otherwise to any political subdivision for any act or omission in connection with a loan or other financial assistance, or any application, service, or other undertaking, allowed by or taken under this chapter.
(c) No direction given by or service or other undertaking allowed or taken under this chapter by the authority is a defense for or otherwise excuses any act or omission of a political subdivision otherwise required or imposed by law upon a political subdivision.
As added by P.L.59-1997, SEC.13. Amended by P.L.235-2005, SEC.174.

IC 13-19-5-7
Services to persons; fees
Sec. 7. (a) The authority may provide services to a person (as defined in IC 13-11-2-158(a)) in connection with financial assistance, technical assistance, and liability clarification, and may assess and collect a fee for:
(1) services provided to offset the costs of providing the services; and
(2) costs and services incurred in the review or consideration of an application for a proposed loan or other financial assistance to or for the benefit of a political subdivision under this chapter, regardless of whether the application is approved or rejected.
(b) A political subdivision may pay fees charged under this section.
(c) The authority shall adopt guidelines for the assessment and collection of fees under this section.
(d) Fees collected under this section shall be deposited in the fund.
As added by P.L.59-1997, SEC.13. Amended by P.L.235-2005, SEC.175; P.L.221-2007, SEC.10.
IC 13-19-5-8
Priority ranking system for loans and financial assistance
Sec. 8. The authority may use a priority ranking system in making loans and providing other financial assistance under this chapter based on the following:
(1) Socioeconomic distress in an area, as determined by the poverty level and unemployment rate in the area.
(2) The technical evaluation under section 3(8)(A) and 3(8)(B) of this chapter.
(3) Other factors determined by the authority, including the following:
(A) The number and quality of jobs that would be generated by a project.
(B) Housing, recreational, and educational needs of communities.
(C) Any other factors the authority determines will assist in the implementation of this chapter.
As added by P.L.59-1997, SEC.13. Amended by P.L.235-2005, SEC.176; P.L.221-2007, SEC.11.

IC 13-19-5-9
Loans and financial assistance; interest; sale of loans; pledges of loans
Sec. 9. (a) A loan or other financial assistance must be used for at least one (1) of the purposes under section 1 of this chapter and may be used for any of the following purposes:
(1) To:
(A) establish guaranties, reserves, or sinking funds, including guaranties, reserves, or sinking funds to secure and pay, in whole or in part, loans or other financial assistance made from sources other than the fund (including financial institutions) for a purpose permitted by this chapter; or
(B) provide interest subsidies.
(2) To pay financing charges, including interest on the loan or other financial assistance during remediation and for a reasonable period after the completion of remediation.
(3) To pay consultant, advisory, and legal fees, and any other costs or expenses resulting from:
(A) the assessment, planning, or remediation of a brownfield; or
(B) the loan or other financial assistance.
(b) The authority shall establish the interest rate or parameters for establishing the interest rate on each loan made under this chapter, including parameters for establishing the amount of interest subsidies.
(c) The authority, in setting the interest rate or parameters for establishing the interest rate on each loan, may take into account the following:
(1) Credit risk.
(2) Environmental enforcement and protection. (3) Affordability.
(4) Other fiscal factors the authority considers relevant, including the program's cost of funds and whether the financial assistance provided to a particular political subdivision is taxable or tax exempt under federal law.
Based on the factors set forth in subdivisions (1) through (4), more than one (1) interest rate may be established and used for loans or other financial assistance to different political subdivisions or for different loans or other financial assistance to the same political subdivision.
(d) Not more than fifty percent (50%) of the money available in the fund during a state fiscal year may be loaned or otherwise provided to any one (1) political subdivision during that fiscal year.
(e) Before a political subdivision may receive a loan or other financial assistance, including grants, from the fund, a political subdivision must submit the following:
(1) Documentation of community and neighborhood comment concerning the use of a brownfield on which remediation activities will be undertaken after remediation activities are completed.
(2) A plan for repayment of the loan or other financial assistance, if applicable.
(3) An approving opinion of a nationally recognized bond counsel if required by the authority.
(4) A summary of the environmental objectives of the proposed project.
(f) A political subdivision that receives a loan or other financial assistance from the fund shall enter into a financial assistance agreement. A financial assistance agreement is a valid, binding, and enforceable agreement of the political subdivision.
(g) The authority may sell or assign:
(1) loans or evidence of other financial assistance; and
(2) other obligations of political subdivisions evidencing the loans or other financial assistance from the fund;
at any price and on terms acceptable to the authority. Proceeds of sales or assignments under this subsection shall be deposited in the fund. A sale or an assignment under this subsection does not create a liability or an indebtedness of the state or the authority except, in the case of the authority, strictly in accordance with the sale or assignment terms.
(h) The authority may pledge loans or evidences of other financial assistance and other obligations of political subdivisions evidencing the loans or other financial assistance from the fund to secure other loans or financial assistance from the fund to or for the benefit of political subdivisions. The terms of a pledge under this subsection must be approved by the budget agency. Notwithstanding any other law, a pledge of property made by the authority and approved by the budget agency under this subsection is binding from the time the pledge is made. Revenues, other money, or other property pledged and then received are immediately subject to the lien of the pledge

without any further act. The lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, a trustee, or the fund, regardless of whether the parties have notice of a lien. A resolution, an indenture, or other instrument by which a pledge is created is not required to be filed or recorded, except in the records of the authority. An action taken to enforce a pledge under this subsection and to realize the benefits of the pledge is limited to the property pledged. A pledge under this subsection does not create a liability or an indebtedness of the state or the authority except, in the case of the authority, strictly in accordance with the pledge terms.
As added by P.L.59-1997, SEC.13. Amended by P.L.119-1999, SEC.12; P.L.235-2005, SEC.177; P.L.221-2007, SEC.12.

IC 13-19-5-10
Political subdivision in default on loan or financial assistance
Sec. 10. Notwithstanding any other law and if provided in a financial assistance agreement, any state department or state agency, including the treasurer of state, that is the custodian of money payable to a political subdivision, other than money in payment for goods or services provided by the political subdivision, after written notice from the budget director that the political subdivision is in default on the payment of principal or interest on a loan or evidence of other financial assistance, may:
(1) withhold payment of money from that political subdivision; and
(2) pay over the money to the authority, a trustee that is a financial institution for a grantor trust, or the Indiana bond bank, as directed by the chairman of the authority, for the purpose of curing the default.
However, the withholding of payment from the political subdivision and payment to the authority, a trustee, or the Indiana bond bank may not adversely affect the validity of the defaulted loan or other financial assistance.
As added by P.L.59-1997, SEC.13. Amended by P.L.235-2005, SEC.178.

IC 13-19-5-11
Adoption of guidelines
Sec. 11. The authority may adopt guidelines without complying with IC 4-22-2 to govern the administration of this chapter.
As added by P.L.59-1997, SEC.13. Amended by P.L.235-2005, SEC.179.

IC 13-19-5-12
Negotiation of loans and financial assistance; issuance and sale of notes
Sec. 12. (a) Notwithstanding any other law, a political subdivision may borrow money from the authority by negotiating a loan or other financial assistance directly and without complying with

requirements for the competitive sale of bonds, notes, or other obligations or evidences of indebtedness. A political subdivision must observe any existing contractual commitments to bondholders or other persons when entering into a financial assistance agreement.
(b) Notwithstanding any other law, a political subdivision may issue and sell its notes, the principal and accrued interest on which shall be paid with proceeds from the issuance of its bonds or other available money at the time the notes are due. The:
(1) notes must be issued in accordance with a resolution or an ordinance; and
(2) proceeds must be used to carry out this chapter.
(c) A political subdivision that issues notes under subsection (b) may renew or extend the notes on terms agreed to with the authority. The authority may purchase and sell the renewed or extended notes. Accrued interest on the date of renewal or extension may be paid or added to the principal amount of the note being renewed or extended.
(d) The notes issued by a political subdivision under subsection (b), including renewals or extensions, mature in the amounts and at the times, not exceeding four (4) years from the date of original issuance, that are agreed to by the political subdivision and the authority.
(e) Compliance with subsection (b) constitutes full authority for a political subdivision to issue notes and sell the notes to the authority. The political subdivision is not required to comply with any other law applicable to the authorization, approval, issuance, and sale of its notes. The notes are valid and binding obligations of the political subdivision and are enforceable in accordance with the terms of the notes and payable solely from the sources specified in the resolution or ordinance authorizing the issuance of the notes. If the political subdivision issues bonds, all or part of the proceeds of which will be used to pay the notes issued under subsection (b), neither this section nor the actual issuance by a political subdivision of its notes under subsection (b) relieves the political subdivision of its obligation to comply with the statutory requirements for the issuance of its bonds.
As added by P.L.59-1997, SEC.13. Amended by P.L.235-2005, SEC.180.

IC 13-19-5-13
Leveraged loan program and financial assistance programs; agreements
Sec. 13. (a) As an alternative to making loans or providing other financial assistance to political subdivisions, the authority may use the money in the fund to provide a leveraged loan program and other financial assistance programs to or for the benefit of political subdivisions, including using money in the fund to enhance a political subdivision's obligations under this chapter by:
(1) granting money to:
(A) be deposited in:
(i) a capital or reserve fund established under IC 4-4-11 or

another law, including this chapter; or
(ii) any account established within the fund; or
(B) provide interest subsidies;
(2) paying bond insurance premiums, reserve insurance premiums, or credit enhancement, liquidity support, remarketing, or conversion fees, or other similar fees or costs for obligations of a political subdivision or for bonds or other obligations issued by a trustee that is a financial institution for a grantor trust, the authority, or the Indiana bond bank if credit market access is improved or interest rates are reduced; or
(3) guaranteeing all or a part of obligations issued by political subdivisions or of bonds or other obligations issued by a trustee that is a financial institution for a grantor trust, the authority, or the Indiana bond bank.
(b) The authority may enter into any agreements with:
(1) a trustee that is a financial institution for a grantor trust;
(2) the Indiana bond bank; or
(3) political subdivisions;
to carry out this chapter.
(c) A guarantee of obligations or bonds under subsection (a)(3) must be limited to money in the fund. A guarantee under subsection (a)(3) does not create a liability or an indebtedness of the state or of the authority except, in the case of the authority, strictly in accordance with the guarantee terms.
(d) Notwithstanding any other law, the authority is considered a qualified entity for purposes of IC 5-1.5.
As added by P.L.59-1997, SEC.13. Amended by P.L.235-2005, SEC.181.

IC 13-19-5-14
Issuance and sale of revenue bonds, notes, and obligations
Sec. 14. (a) Notwithstanding any other law and in addition to any other law, including IC 4-4, the authority may issue, guarantee, and sell its revenue bonds, notes, and other obligations and guarantee loans and other financial assistance in connection with the program and the fund. The revenue bonds, notes, and other obligations must be issued in accordance with a resolution of the authority on terms or within parameters established by the authority, and proceeds must be used to carry out one (1) or more of the purposes of this chapter.
(b) Compliance with this section constitutes full authority for the authority to issue and guarantee its revenue bonds, notes, and other obligations, to guarantee loans and other financial assistance, and to sell the revenue bonds, notes, and other obligations at public or private negotiated sale on terms or within parameters established by the authority. The authority is not required to comply with any other law applicable to the authorization, approval, issuance, guarantee, and sale of its revenue bonds, notes, and other obligations and guarantee loans and other financial assistance. The revenue bonds, notes, and other obligations, including guarantees, issued by the authority in connection with the program and the fund are valid and

binding obligations of the authority and are enforceable in accordance with their terms and payable solely from the sources specified in the resolution authorizing their issuance, guarantee, and sale. The authority's revenue bonds, notes, and other obligations, including guarantees, do not create a liability or debt of the state.
As added by P.L.59-1997, SEC.13.

IC 13-19-5-15
Forgivable loans to political subdivisions
Sec. 15. (a) The authority may deposit appropriations or other money received under this chapter after June 30, 1999, into an account of the fund. The authority may use money deposited in the account to award forgivable loans to political subdivisions for remediation or other brownfield redevelopment activities. The authority shall, in the manner provided by section 11 of this chapter, adopt guidelines to establish a political subdivision's eligibility for a forgivable loan. The guidelines may provide priority for projects that:
(1) involve abandoned gas stations or underground storage tank issues; or
(2) are located within one-half (0.5) mile of any of the following:
(A) A child care center (as defined by IC 12-7-2-28.4).
(B) A child care home (as defined by IC 12-7-2-28.6).
(C) A child caring institution (as defined by IC 12-7-2-29).
(D) A school age child care program (as defined by IC 12-17-12-5).
(E) An elementary or a secondary school attended by students in kindergarten or grades 1 through 12.
(b) Not more than twenty percent (20%) of the total amount of loans provided for a project under this chapter may be in the form of a forgivable loan.
(c) The financial assistance agreement for a project to be financed with a forgivable loan must specify economic development or redevelopment goals for the project that must be achieved before the political subdivision will be released from its obligation to repay the forgivable loan.
As added by P.L.119-1999, SEC.13. Amended by P.L.109-2001, SEC.2; P.L.235-2005, SEC.182.

IC 13-19-5-16
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 13-19-5-17
Criminal penalty for application misstatement
Sec. 17. A person who, with intent to defraud, knowingly or intentionally makes a material misstatement in connection with an application for a loan or other financial assistance from the fund commits a Class D felony. As added by P.L.137-2007, SEC.16.



CHAPTER 6. LIABILITY LIMITATION FOR CERTAIN SURFICIAL ACTIVITIES






ARTICLE 20. SOLID WASTE MANAGEMENT

CHAPTER 1. DEMONSTRATION OF NEED FOR SOLID WASTE MANAGEMENT FACILITIES

IC 13-20-1-2
Need for local or regional facility
Sec. 2. A person that applies for a permit for a solid waste disposal facility or a solid waste processing facility, except for a transfer station, must demonstrate that there is a local or regional need in Indiana for the facility.
As added by P.L.1-1996, SEC.10. Amended by P.L.154-2005, SEC.11.

IC 13-20-1-3
Demonstration statement
Sec. 3. A person that applies for a permit referred to in section 2 of this chapter must submit the following information to the department along with the permit application:
(1) A description of the area that would be served by the solid waste disposal or processing facility.
(2) A description of existing solid waste management facilities in the area that would be served by the solid waste disposal facility.
(3) A description of the need that would be fulfilled by constructing the solid waste disposal facility.
As added by P.L.1-1996, SEC.10. Amended by P.L.154-2005, SEC.12.
IC 13-20-1-4
Denial of permit
Sec. 4. If the department determines that there is not a local or regional need in Indiana for the solid waste disposal facility, the person referred to in section 2 of this chapter may not receive a permit described under IC 13-15-1-3 of this chapter. If a permit is denied under this section, the department must provide the person referred to in section 2 of this chapter with a statement describing the reasons the department denied the permit.
As added by P.L.1-1996, SEC.10. Amended by P.L.154-2005, SEC.13.

IC 13-20-1-5 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. The solid waste management board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-1-5 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. The board shall adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.133-2012, SEC.135.



CHAPTER 2. PERMITS FOR SOLID WASTE LANDFILLS

IC 13-20-2-2
State of outstanding judgments
Sec. 2. Before an original permit for the construction or operation of a landfill may be granted, the applicant or a person authorized to act for the applicant under this section must submit a statement in which the applicant or authorized person swears or affirms, subject to the penalty for perjury set forth in IC 35-44.1-2-1, that, to the best of the applicant's or authorized person's knowledge, there are no unsatisfied and nonappealable judgments requiring the payment of money by the applicant.
As added by P.L.1-1996, SEC.10. Amended by P.L.126-2012, SEC.34.

IC 13-20-2-3
Financial statement by parent satisfactory for subsidiary in certain instances
Sec. 3. If the applicant is a subsidiary corporation, the submission of the statement of financial position of the ultimate parent satisfies the requirement under section 1 of this chapter if the applicant has been a subsidiary of the parent for at least one (1) year before the submission of the statement of financial position.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-4
Investigation and verification by department
Sec. 4. The department may investigate and verify the information contained in the statements required by this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-5 Denial of permit
Sec. 5. The commissioner may deny an application for an original permit for the construction or operation of a landfill if the commissioner finds that:
(1) the applicant does not have a positive net worth of at least two hundred fifty thousand dollars ($250,000); or
(2) there is at least one (1) unsatisfied and nonappealable judgment requiring the payment of money by the applicant.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-6
Valuation of real property
Sec. 6. For the purposes of this chapter, real property in which the applicant has an interest must be valued at the property's fair market value as determined under the assumption that the permit application will not be granted.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-7 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. The solid waste management board may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-7 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 7. The board may adopt rules under IC 4-22-2 and IC 13-14-9 to administer this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.133-2012, SEC.136.

IC 13-20-2-8
Notice of legal action
Sec. 8. If a legal action is filed that:
(1) names the department or a representative of the department as a party to the action; and
(2) concerns an application that has been filed with the department to obtain an original permit or a permit renewal for a solid waste landfill;
the department shall notify the county executive of the county in which the solid waste landfill is or would be located that the legal action has been filed.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-9
Requirement resulting from inaction on construction permit Sec. 9. (a) A person that:
(1) holds a valid construction permit that is issued under this chapter and authorizes construction for a facility that has not been substantially developed; and
(2) has not commenced construction within:
(A) five (5) years after the date of the permit; or
(B) another period established by rule or statute;
must apply for a new construction permit and meet the requirements of all applicable environmental laws existing at the time the new permit is sought.
(b) A person that:
(1) holds a valid construction permit that is issued under this chapter and authorizes construction at an operating facility; and
(2) has not commenced construction within:
(A) five (5) years after the date of the permit; or
(B) another period established by rule or statute;
must meet the requirements of all applicable environmental laws existing at the time construction is substantially commenced.
(c) The periods described in subsections (a) and (b) for a person to commence construction are tolled pending either of the following concerning the construction permit:
(1) An administrative appeal.
(2) A judicial review.
As added by P.L.205-2007, SEC.1.

IC 13-20-2-10
Conditions requiring submission of new application for original construction permit; fee inapplicable; ordinance to approve facility location
Sec. 10. (a) This section applies only:
(1) in a county that does not zone under IC 36-7-4; and
(2) to a facility:
(A) that is proposed to be constructed after April 1, 2008;
(B) that is not exempt under IC 13-20-1-1 from the demonstration of needs requirements of IC 13-20-1; and
(C) for which a permit for construction or operation is required under this article.
(b) If:
(1) a person submitted to the department before April 1, 2008:
(A) an application under this chapter for an original construction permit for a facility;
(B) a modification of an application under this chapter previously submitted to the department for an original construction permit for a facility; or
(C) an application under this chapter for modification of an original construction permit issued by the department under this chapter; and
(2) the department did not issue the permit or modified permit applied for as described in subdivision (1) before April 1, 2008;
the person must submit a new application for an original construction

permit for the facility and meet the requirements of all applicable environmental laws existing at the time the new permit is sought.
(c) The fee under IC 13-20-21-3 does not apply to the new application for an original construction permit under subsection (b).
(d) The county executive of a county in which a facility is proposed to be located must adopt an ordinance approving the proposed facility location before the department may issue an original construction permit in response to:
(1) a new application for an original construction permit for the facility under subsection (b); or
(2) an application for an original construction permit for the facility submitted to the department after March 31, 2008.
As added by P.L.114-2008, SEC.17.

IC 13-20-2-11
Zoning approval required for certain facility construction
Sec. 11. (a) This section applies only:
(1) in a county that zones under IC 36-7-4; and
(2) to a facility:
(A) for which the zoning required for the construction of the facility was approved before April 1, 1985;
(B) for which the department issued a valid construction permit under this chapter before April 1, 2008; and
(C) that did not accept waste before April 1, 2008.
(b) The person that holds the permit referred to in subsection (a)(2)(B) may begin or complete construction of the facility referred to in subsection (a)(2) only if after April 1, 2008, the zoning authority that has jurisdiction reviews and approves the:
(1) appropriateness; and
(2) legality;
of the zoning referred to in subsection (a)(2)(A) under the requirements of all applicable zoning laws existing at the time of the review.
As added by P.L.114-2008, SEC.18.



CHAPTER 3. SOLID WASTE MANAGEMENT REPORTING

IC 13-20-3-2
Disposal of solid waste outside Indiana; maintenance of records; quarterly reports
Sec. 2. (a) A solid waste hauler that collects solid waste in Indiana and takes the solid waste to a transfer station or final disposal facility outside Indiana shall maintain records for at least one (1) year that identify, for each shipment, the county and state of origin of the largest part of the solid waste by volume.
(b) Each solid waste hauler who is required to maintain records under subsection (a) shall file quarterly reports with the department that:
(1) state the location of each out-of-state transfer station or final disposal facility; and
(2) identify the volume of solid waste from each county and state taken to the transfer station or final disposal facility during the reporting period.
As added by P.L.1-1996, SEC.10.

IC 13-20-3-3
Certification of origin from owner or operator of facility instead of certification of report by hauler Sec. 3. A hauler that:
(1) is required to make a certification or report under section 1 or 2 of this chapter concerning the origin of the solid waste; and
(2) did not collect the solid waste at the point of origin;
may satisfy the requirements of sections 1 and 2 of this chapter concerning a certification or report of origin of the solid waste by presenting a certification from the owner or operator of the facility at which the solid waste was picked up that indicates the county and state of origin of the largest part of the solid waste. The department shall establish procedures that allow the use of average figures in making the certification.
As added by P.L.1-1996, SEC.10.

IC 13-20-3-4
Exemption from certification and record and reporting requirements
Sec. 4. The requirements of sections 1 and 2 of this chapter do not apply to haulers and owners or operators engaged in transporting or disposing of solid waste that is:
(1) generated by a person; and
(2) disposed of at a site that is:
(A) owned by the person; and
(B) limited, for the purposes of the disposal of solid waste, to use by the person for the disposal of solid waste generated by the person.
As added by P.L.1-1996, SEC.10.

IC 13-20-3-5 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. The board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-3-5 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. The board shall adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.133-2012, SEC.137.



CHAPTER 4. MUNICIPAL WASTE COLLECTION AND TRANSPORTATION REQUIREMENTS

IC 13-20-4-2
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-4-3
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-4-4
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-4-5
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-4-6
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-4-7
Municipal waste carrying vehicles; manifest; contents
Sec. 7. (a) This section applies to the transportation of municipal waste from solid waste processing facilities.
(b) A shipment of municipal waste in a municipal waste collection and transportation vehicle must be accompanied by a municipal waste transportation manifest.
(c) A manifest required under subsection (b) must include the following information:
(1) The amount in tons of municipal waste transported in the vehicle.
(2) The name and address of the solid waste processing facility from which the municipal waste is transported.
(3) The destination of the municipal waste. (4) The name of the person transporting the municipal waste.
(d) The owner or operator of the solid waste processing facility from which municipal waste is to be transported shall:
(1) prepare the manifest required by subsection (b); and
(2) deliver the manifest to the operator of the vehicle.
(e) The operator of the vehicle shall:
(1) carry the manifest while transporting the municipal waste; and
(2) present the manifest to the owner or operator of the facility to which the municipal waste is transported.
(f) The owner or operator of the facility to which the municipal waste is transported shall:
(1) retain each manifest for one (1) year; and
(2) make each manifest retained under subdivision (1) available on request to the department.
As added by P.L.1-1996, SEC.10. Amended by P.L.154-2005, SEC.14; P.L.131-2006, SEC.3.

IC 13-20-4-8
Repealed
(Repealed by P.L.218-2001, SEC.11.)

IC 13-20-4-9
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-4-10
Inspection of vehicles
Sec. 10. (a) The department may inspect a vehicle for the purpose of determining compliance with this chapter.
(b) The department may:
(1) inspect a vehicle that is not moving; and
(2) not stop a vehicle that is in motion on a public highway (as defined in IC 9-25-2-4) only to conduct an inspection;
under subsection (a).
As added by P.L.1-1996, SEC.10.

IC 13-20-4-11
Waste must be accompanied by manifest to be accepted by waste facility
Sec. 11. A solid waste disposal facility or a solid waste processing facility may not accept a shipment of municipal waste that is not accompanied by a municipal waste transportation manifest as required by section 7 of this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.131-2006, SEC.4.

IC 13-20-4-12
Transportation of municipal waste between processing facilities
Sec. 12. A solid waste processing facility may not transport municipal waste to: (1) another solid waste processing facility; or
(2) a solid waste disposal facility;
unless the municipal waste is accompanied by a municipal waste transportation manifest required by section 7 of this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-4-13
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-4-14
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-4-15
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-4-16
Rules
Sec. 16. The solid waste management board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.



CHAPTER 5. REQUIREMENTS FOR TRANSPORTING SOLID WASTE TO FINAL DISPOSAL FACILITY

IC 13-20-5-2
Vehicle operator must identify the origin of solid waste to disposal facility
Sec. 2. Upon transporting solid waste in a vehicle to a final disposal facility in Indiana for disposal, the operator of the vehicle shall identify to the owner or operator of the facility the origin of the solid waste by:
(1) county and state, if the solid waste originated in the United States; or
(2) country, if the solid waste originated outside the United States.
As added by P.L.1-1996, SEC.10. Amended by P.L.131-2006, SEC.5.

IC 13-20-5-3
Failure to identify origin of solid waste
Sec. 3. If the operator of a vehicle does not identify to the owner or operator of a final disposal facility the origin of the solid waste as required by section 2 of this chapter, the owner or operator may not permit the disposal in the final disposal facility of the solid waste transported in the operator's vehicle.
As added by P.L.1-1996, SEC.10. Amended by P.L.131-2006, SEC.6.

IC 13-20-5-4
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-5-5
County and state of origin of solid waste
Sec. 5. For purposes of the collection of fees under IC 13-20-22, the county and state identified to the owner or operator of the facility under section 2(1) of this chapter with respect to a quantity of solid waste transported in a vehicle is considered the county and state in which the entire quantity of solid waste was generated.
As added by P.L.1-1996, SEC.10. Amended by P.L.131-2006, SEC.7.
IC 13-20-5-6
Repealed
(Repealed by P.L.131-2006, SEC.14.)

IC 13-20-5-7
Repealed
(Repealed by P.L.131-2006, SEC.14.)



CHAPTER 6. REQUIREMENTS FOR MUNICIPAL WASTE TRANSFER ACTIVITIES

IC 13-20-6-2
Repealed
(Repealed by P.L.154-2005, SEC.17.)

IC 13-20-6-3
Repealed
(Repealed by P.L.154-2005, SEC.17.)

IC 13-20-6-4
Suspension of waste transfer activities of nonresident operator or operator that failed inspection; notice; contents; reinstatement
Sec. 4. (a) The commissioner may, by order, do the following:
(1) Suspend the waste transfer activities of an operator who is not a resident of Indiana if the operator is not properly licensed, certified, or permitted to conduct waste transfer activities in another state in which the operator does business.
(2) Suspend the waste transfer activities of a transfer station that does not meet the requirements of the inspection program established under section 7 of this chapter.
(b) An order issued by the commissioner under this section requiring an operator or transfer station to suspend operations must contain the date by which waste transfer activities must be suspended.
(c) After issuing an order requiring an operator or transfer station to suspend waste transfer activities but before the date by which the activities must be suspended, the department must provide notice by certified mail, return receipt requested, to the following:
(1) Each regulated solid waste processing facility in Indiana.
(2) Each regulated solid waste disposal facility in Indiana.
(d) The notice described under subsection (c) must contain the following:
(1) The name of the operator or transfer station subject to the order.
(2) The date on which waste transfer activities are suspended

under the order.
(3) If the order applies to a transfer station, the location of the transfer station.
(e) Upon a determination by the commissioner that an operator previously ordered to suspend waste transfer activities may engage again in waste transfer activities, the department shall immediately provide notice by certified mail, return receipt requested, to each:
(1) regulated solid waste processing facility in Indiana; and
(2) regulated solid waste disposal facility in Indiana;
that the operator or transfer station will be allowed to resume waste transfer activities. The notice required under this subsection must contain the date on which the operator or transfer station will be allowed to resume waste transfer activities.
As added by P.L.1-1996, SEC.10. Amended by P.L.154-2005, SEC.15.

IC 13-20-6-5
Repealed
(Repealed by P.L.154-2005, SEC.17.)

IC 13-20-6-6
Repealed
(Repealed by P.L.154-2005, SEC.17.)

IC 13-20-6-7 Version a
Inspection of transfer stations; fees
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. (a) The department shall establish a uniform transfer station inspection program to protect the health of the residents of Indiana and the environment of Indiana:
(1) for transfer stations located:
(A) inside Indiana; and
(B) outside Indiana;
that receive municipal waste and that engage in waste transfer activities; and
(2) under rules adopted by the solid waste management board.
(b) The solid waste management board shall establish fees payable by the transfer stations inspected. The amount of a fee imposed for the inspection of a transfer station may not exceed the cost of time and materials directly expended by:
(1) the department; or
(2) a contractor hired by the department;
for conducting the inspection of the transfer station.
As added by P.L.1-1996, SEC.10.

IC 13-20-6-7 Version b
Inspection of transfer stations; fees
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013. Sec. 7. (a) The department shall establish a uniform transfer station inspection program to protect the health of the residents of Indiana and the environment of Indiana:
(1) for transfer stations located:
(A) inside Indiana; and
(B) outside Indiana;
that receive municipal waste and that engage in waste transfer activities; and
(2) under rules adopted by the board.
(b) The board shall establish fees payable by the transfer stations inspected. The amount of a fee imposed for the inspection of a transfer station may not exceed the cost of time and materials directly expended by:
(1) the department; or
(2) a contractor hired by the department;
for conducting the inspection of the transfer station.
As added by P.L.1-1996, SEC.10. Amended by P.L.133-2012, SEC.138.

IC 13-20-6-8
Prohibition on transfer activities during suspension; acceptance of waste by disposal facility; conditions
Sec. 8. (a) An operator who is not a resident of Indiana or a transfer station may not engage in waste transfer activities while the operator or transfer station is suspended from engaging in waste transfer activities under section 4 of this chapter.
(b) On or after the effective date established under a rule adopted by the board, a solid waste disposal facility or a solid waste processing facility located inside Indiana may not knowingly accept municipal waste from a transfer station located inside of or outside of Indiana that receives municipal waste if:
(1) the municipal waste is not accompanied by a manifest that contains the information required under IC 13-20-4-7; or
(2) the person who manages the solid waste disposal facility or solid waste processing facility has received notice under section 4(c) of this chapter that:
(A) the transfer station that shipped the municipal waste; or
(B) an operator listed on the manifest;
has been suspended from engaging in waste transfer activities under this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.154-2005, SEC.16.

IC 13-20-6-9
Rules
Sec. 9. The solid waste management board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.



CHAPTER 7. REPEALED



CHAPTER 7.5. REPEALED



CHAPTER 8. REGULATION OF SOLID WASTE INCINERATION

IC 13-20-8-1 Version b
Rules for construction and operation of incinerators
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The board shall adopt rules under IC 4-22-2 and IC 13-14-9 to regulate the construction and operation of incinerators under IC 13-14-8. The rules must incorporate by reference pertinent rules adopted by the board concerning air pollution control.
As added by P.L.1-1996, SEC.10. Amended by P.L.37-2012, SEC.26; P.L.133-2012, SEC.139.

IC 13-20-8-2
Repealed
(Repealed by P.L.37-2012, SEC.27.)

IC 13-20-8-3
Repealed
(Repealed by P.L.37-2012, SEC.28.)

IC 13-20-8-4
Repealed
(Repealed by P.L.37-2012, SEC.29.)

IC 13-20-8-5 Version a
Department duties
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. (a) The department, in accordance with IC 13-15, shall operate a permit program for all incinerators subject to regulation under the rules of the air pollution control board and the solid waste management board.
(b) The department shall issue permits for an incinerator that is in compliance with construction and operating rules adopted by the solid waste management board and the air pollution control board.
(c) The department shall grant operating authority under a permit issued by the department only after the owner of the incinerator has:
(1) complied with all construction and pre-operational standards

established by pertinent rules; and
(2) submitted the results of a pre-operational emissions test that demonstrate that the incinerator's performance complies with all pertinent rules.
(d) The pre-operational emissions test required by this section shall be conducted under the supervision of the department. In addition, the report of the results of the pre-operational emissions test must contain a certification that the test was performed in compliance with the following:
(1) All pertinent rules.
(2) The pre-operational emissions test plan submitted with the permit application.
As added by P.L.1-1996, SEC.10.

IC 13-20-8-5 Version b
Department duties
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. (a) The department, in accordance with IC 13-15, shall operate a permit program for all incinerators subject to regulation under the rules of the board.
(b) The department shall issue permits for an incinerator that is in compliance with construction and operating rules adopted by the board.
(c) The department shall grant operating authority under a permit issued by the department only after the owner of the incinerator has:
(1) complied with all construction and pre-operational standards established by pertinent rules; and
(2) submitted the results of a pre-operational emissions test that demonstrate that the incinerator's performance complies with all pertinent rules.
(d) The pre-operational emissions test required by this section shall be conducted under the supervision of the department. In addition, the report of the results of the pre-operational emissions test must contain a certification that the test was performed in compliance with the following:
(1) All pertinent rules.
(2) The pre-operational emissions test plan submitted with the permit application.
As added by P.L.1-1996, SEC.10. Amended by P.L.133-2012, SEC.140.

IC 13-20-8-6
Permit provisions
Sec. 6. A permit issued under this chapter for the operation of an incinerator must include:
(1) a provision requiring the permit holder to notify the department and appropriate local government officials of:
(A) any release of a contaminant in a quantity exceeding a control level in a permit issued under IC 13-17; (B) any violation of operating requirements established in the permit;
(C) any unscheduled shutdown of the incinerator or associated equipment; or
(D) any damage to the incinerator or associated equipment that could, if unrepaired, result in a release of a contaminant in a quantity exceeding a control level in a permit issued under IC 13-17; and
(2) a provision requiring that the notification be given not later than twenty-four (24) hours after the permit holder learns of the release, violation, shutdown, or damage.
As added by P.L.1-1996, SEC.10. Amended by P.L.37-2012, SEC.30.

IC 13-20-8-7
Enforcement of chapter; penalties
Sec. 7. (a) This chapter shall be enforced under IC 13-30-3.
(b) A violation of this chapter or a rule adopted under this chapter is subject to criminal prosecution and to the penalties set forth in the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-8.
As added by P.L.1-1996, SEC.10. Amended by P.L.137-2007, SEC.17.

IC 13-20-8-8
Repealed
(Repealed by P.L.37-2012, SEC.31.)

IC 13-20-8-9
Notification of criteria regarding contents
Sec. 9. (a) A generator that ships solid waste to a waste-to-energy facility must, before the facility accepts the solid waste, notify the facility if the solid waste meets any of the following criteria:
(1) The solid waste contains:
(A) a volatile:
(i) liquid; or
(ii) solid;
(B) a powder;
(C) a flammable material;
(D) an allergen; or
(E) a sensitizer.
(2) The solid waste:
(A) was segregated from other solid waste; or
(B) received special preparation for shipment.
(3) The solid waste is a bulk material.
(4) The solid waste is a waste resulting directly from a manufacturing process.
(b) The notification under subsection (a) is required before each shipment by a generator of solid waste in bulk quantities to a

waste-to-energy facility.
As added by P.L.218-2001, SEC.8.



CHAPTER 9. RESTRICTIONS ON DISPOSAL OF VEGETATIVE MATTER

IC 13-20-9-2
Deposit of vegetative matter in solid waste landfill prohibited
Sec. 2. Except as provided in section 4 of this chapter, a person may not knowingly deposit vegetative matter resulting from landscaping maintenance and land clearing projects in a solid waste landfill.
As added by P.L.1-1996, SEC.10.

IC 13-20-9-3 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. The solid waste management board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-9-3 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. The board may adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.133-2012, SEC.141.

IC 13-20-9-4
Emergency resolution authorizing use of landfill
Sec. 4. If an emergency exists, the county executive of a county may, by resolution or order:
(1) waive the prohibition under section 2 of this chapter; and (2) allow vegetative matter resulting from landscaping maintenance and land clearing projects to be deposited in the solid waste landfill;
for not more than ninety (90) days.
As added by P.L.1-1996, SEC.10.



CHAPTER 10. REGISTRATION OF FACILITIES FOR COMPOSTING CERTAIN VEGETATIVE MATTER

IC 13-20-10-2
Registration of facility required for operation
Sec. 2. A person may operate a composting facility for vegetative matter only if the person registers the composting facility with the department.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-3 Version a
Registration applications; contents
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. To register a composting facility for vegetative matter with the department, a person must submit an application to the department that contains the following:
(1) A:
(A) legal description; and
(B) topographic map;
of the site on which the composting facility will be located.
(2) A description of the composting facility that indicates the area to be served by the composting operation.
(3) An estimate of the volume of materials that will be processed annually by the composting facility.
(4) Any other information that the department or the solid waste management board requires by rule.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-3 Version b Registration applications; contents
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. To register a composting facility for vegetative matter with the department, a person must submit an application to the department that contains the following:
(1) A:
(A) legal description; and
(B) topographic map;
of the site on which the composting facility will be located.
(2) A description of the composting facility that indicates the area to be served by the composting operation.
(3) An estimate of the volume of materials that will be processed annually by the composting facility.
(4) Any other information that the department or the board requires by rule.
As added by P.L.1-1996, SEC.10. Amended by P.L.133-2012, SEC.142.

IC 13-20-10-4
Location of active areas of facilities
Sec. 4. Except as provided in sections 5 and 6 of this chapter, the active area of a composting facility for vegetative matter:
(1) may not be located:
(A) within two hundred (200) feet of a well that supplies potable water; or
(B) within two hundred (200) feet of a residential structure that exists at the time that the composting facility initially registers under this chapter;
(2) must be located outside the ten (10) year floodplain, except a facility that is either:
(A) operated in conjunction with a publicly owned works permitted under IC 13-15-3; or
(B) designed and operated to provide adequate controls to prevent ground or surface water contamination in the event a ten (10) year flood occurs;
(3) must be designed and operated to:
(A) prevent compost from being placed within five (5) feet of a water table or provide adequate controls to prevent ground or surface water contamination;
(B) adequately control runoff from the composting facility; and
(C) manage leachate that is generated by the composting facility; and
(4) must include controls for the following:
(A) Dust.
(B) Odor.
(C) Noise.
As added by P.L.1-1996, SEC.10.
IC 13-20-10-5
Location of active areas of facilities; ordinances
Sec. 5. A unit of local government may adopt an ordinance providing the distance required between the active area of a composting facility for vegetative matter and an existing residence. An ordinance adopted under this section may not do any of the following:
(1) Allow the active area of a composting facility to locate less than two hundred (200) feet from an existing residence.
(2) Require the active area of a composting facility to locate more than six hundred (600) feet from an existing residence.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-6
Location of active areas of facilities; prerequisite for facility near residence
Sec. 6. The active area of a composting facility for vegetative matter may be located less than two hundred (200) feet from a residence if:
(1) no unit of local government with jurisdiction over:
(A) the residence; or
(B) the composting facility;
has adopted an ordinance under section 5 of this chapter or IC 13-7-35-6(b) (before its repeal); and
(2) the composting facility obtains written consent from the occupant and the owner of the residence.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-7
Annual reports
Sec. 7. A person who operates a composting facility for vegetative matter that must be registered under this chapter shall submit an annual report to the department:
(1) before February 1 of each year; and
(2) that indicates the volume of material processed by the composting facility during the preceding year.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-8
Expiration and renewal of registrations
Sec. 8. A registration under this chapter:
(1) expires five (5) years after the date the composting facility for vegetative matter is registered; and
(2) may be renewed by the person who registered the composting facility if the person applies to the department.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-9
Combination of vegetative matter with solid waste prohibited
Sec. 9. Except as provided in IC 13-20-9-1, a person may not

knowingly combine vegetative matter resulting from landscaping maintenance and land clearing projects that is intended for:
(1) collection; and
(2) disposal at a solid waste landfill;
with another type of solid waste.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-10 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 10. The board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-10 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 10. The board may adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.133-2012, SEC.143.



CHAPTER 10.5. BIOMASS ANAEROBIC DIGESTION FACILITIES AND BIOMASS GASIFICATION FACILITIES

IC 13-20-10.5-2
Regulation as a solid waste processing facility
Sec. 2. Except as provided in section 3 of this chapter, a biomass anaerobic digestion facility or a biomass gasification facility for which the only input is biomass is not subject to regulation as a solid waste processing facility.
As added by P.L.189-2011, SEC.13.

IC 13-20-10.5-3
Regulation as a solid waste processing facility; department determination
Sec. 3. (a) The department may determine that a biomass anaerobic digestion facility or a biomass gasification facility for which the input is a combination of biomass and solid waste is subject to regulation as a solid waste processing facility.
(b) Anaerobic digestion and gasification facilities required to maintain a permit under IC 13-17 are not required to seek approval under this chapter.
As added by P.L.189-2011, SEC.13.

IC 13-20-10.5-4
Rules
Sec. 4. The board may adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter.
As added by P.L.189-2011, SEC.13.



CHAPTER 11. LANDFILL INSPECTORS

IC 13-20-11-2
Duties
Sec. 2. A department employee designated as a landfill inspector for a county under this chapter shall monitor operations at every landfill in the county. The duties of the landfill inspector include the following:
(1) Promoting compliance with the rules of the solid waste management board governing landfill operations.
(2) Keeping records required by the rules of the board or ensuring that those records be kept.
(3) Investigating possible violations of:
(A) the rules of the board; or
(B) any statute;
governing landfill operation or solid waste disposal.
As added by P.L.1-1996, SEC.10.



CHAPTER 12. SANITARY LANDFILL LOCATIONS IN LAKE COUNTY

IC 13-20-12-2
Location of landfills near residential subdivisions
Sec. 2. A person may not establish a sanitary landfill for the disposal of garbage, rubbish, or refuse on land in Indiana within one-half (1/2) mile of an area:
(1) that has been subdivided for residential purposes; and
(2) for which the plat is on file in the office of the county recorder at the time the landfill is established.
As added by P.L.1-1996, SEC.10.

IC 13-20-12-3
Violation; penalty
Sec. 3. A person that violates section 2 of this chapter shall be assessed a civil penalty of not more than one thousand dollars ($1,000). Each additional day of violation constitutes a separate violation.
As added by P.L.1-1996, SEC.10.



CHAPTER 13. REGULATION OF WASTE TIRE STORAGE SITES; WASTE TIRE MANAGEMENT FUND

IC 13-20-13-1.5
Manner of storage of waste tires
Sec. 1.5. A person that stores waste tires shall do so in a manner that:
(1) does not pose a threat to human health or the environment;
(2) does not pose a fire hazard; and
(3) controls vectors that pose a threat to human health.
As added by P.L.93-1998, SEC.5.

IC 13-20-13-2
Necessity of registration or certificate
Sec. 2. A person may not create or maintain a waste tire storage site or waste tire processing operation unless the person:
(1) has registered the waste tire storage site or waste tire processing operation under this chapter or IC 13-7-23 (before its repeal); and
(2) holds a valid certificate of registration issued under section 3 of this chapter or IC 13-7-23-7 (before its repeal).
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.6.
IC 13-20-13-3
Certificate of registration
Sec. 3. (a) The commissioner shall issue a waste tire storage site or waste tire processing operation certificate of registration to a person that owns or operates a waste tire storage site or waste tire processing operation if the person complies with the requirements of this chapter and rules adopted by the board under section 11 of this chapter.
(b) A certificate of registration issued under this section expires five (5) years after the date the certificate is issued.
(c) The commissioner may include in a certificate of registration issued under this section conditions that ensure compliance with:
(1) this chapter; and
(2) rules adopted by the board under this chapter;
including a compliance schedule.
(d) The department may deny an application for a certificate of registration under this chapter if:
(1) the application is incomplete;
(2) the applicant has failed to comply with the requirements of:
(A) this chapter;
(B) IC 13-20-14; or
(C) a rule adopted by the board under section 11 of this chapter or under IC 13-20-14-6; or
(3) an enforcement action is pending against the applicant.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.7.

IC 13-20-13-4
Prerequisites to certificate of registration; deposit of fees
Sec. 4. (a) To apply for a certificate of registration under section 3 of this chapter, a person must submit the following to the department:
(1) A description of the location of the:
(A) waste tire storage site; or
(B) waste tire processing operation.
(2) A description of buildings, signs, notices, and alarms to be used:
(A) on the waste tire storage site; or
(B) in connection with the waste tire processing operation.
(3) A description of the management program for the waste tire storage site or waste tire processing operation, including emergency measures to be used on the site or at the operation.
(4) If the person who applies for the certificate of registration does not own the property where the waste tires will be stored or processed, the signature of the person who owns the property.
(5) If a person is to operate a waste tire storage site, a description of evidence of financial assurance to be maintained by the person under rules adopted by the board under section 11 of this chapter.
(6) A fee in an amount determined by the board. (7) Other information reasonably requested by the department.
(b) The department shall deposit the fee submitted under subsection (a)(6) in the waste tire management fund established by this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.8.

IC 13-20-13-5
Duties of certificate of registration holders
Sec. 5. A person that obtains a certificate of registration under section 3 of this chapter must do the following:
(1) Report annually to the department on the following:
(A) The number of passenger tire equivalents received at the waste tire storage site or by the waste tire processing operation.
(B) The number and manner of disposal of the passenger tire equivalents.
(2) Maintain contingency plans to protect public health and the environment.
(3) If the person operates a waste tire storage site, maintain financial assurance acceptable to the department necessary for waste tire removal, in an amount specified in rules adopted by the board under section 11(b)(3) of this chapter.
(4) Maintain a copy of the certificate of registration at the site.
(5) Comply with applicable rules and requirements established by the fire prevention and building safety commission for indoor waste tire storage sites.
(6) Retain a copy of manifests received from a waste tire transporter under IC 13-20-14 for at least one (1) year and make a copy of the manifests available to the department upon request.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.9; P.L.37-2012, SEC.33.

IC 13-20-13-5.5
Revocation or modification of certificate of registration; appeal
Sec. 5.5. (a) A certificate of registration issued by the department under this chapter may be revoked or modified by the commissioner, or by a designated staff member of the department, after notification in writing is sent by certified mail to the holder of the certificate for:
(1) failure to disclose all relevant facts;
(2) making a misrepresentation in obtaining the registration; or
(3) failure to correct, within the time established by the department:
(A) a violation of a condition of the registration; or
(B) a violation of this chapter or a rule adopted by the board under section 11 of this chapter.
(b) A person aggrieved by the revocation or modification of a certificate of registration may appeal the revocation or modification to the office of environmental adjudication under IC 4-21.5-7. Pending the decision resulting from a hearing under IC 4-21.5-3

concerning the revocation or modification, the registration remains in force. However, subsequent to revocation or modification, the commissioner may seek injunctive relief concerning the activity described in the registration.
As added by P.L.93-1998, SEC.10. Amended by P.L.1-1999, SEC.36.

IC 13-20-13-6
Inspection program
Sec. 6. (a) The department shall operate a waste tire storage site and waste tire processing operation inspection program.
(b) A person that obtains a certificate of registration under section 3 of this chapter must allow the department access to the waste tire storage site or waste tire processing operation at reasonable times to inspect for potential violations of:
(1) this chapter; or
(2) rules adopted under this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.11.

IC 13-20-13-7
New replacement tire and new vehicle sales fees
Sec. 7. (a) A fee of twenty-five cents ($0.25) is imposed on the sale of the following:
(1) Each new tire that is sold at retail.
(2) Each new tire mounted on a new vehicle sold at retail.
(b) The person that sells the new tire or vehicle at retail to the ultimate consumer of the tire or vehicle shall collect the fee imposed by this section.
(c) A person that collects a fee under subsection (b):
(1) shall pay the fees collected under subsection (b):
(A) to the department of state revenue; and
(B) at the same time and in the same manner that the person pays the state gross retail tax collected by the person to the department of state revenue;
(2) shall indicate on the return:
(A) prescribed by the department of state revenue; and
(B) used for the payment of state gross retail taxes;
that the person is also paying fees collected under subsection (b); and
(3) is entitled to deduct and retain one percent (1%) of the fees required to be paid to the department of state revenue under this subsection.
(d) The department of state revenue shall deposit fees collected under this section in the waste tire management fund established by this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-13-8
Waste tire management fund; establishment; purposes; sources of revenue
Sec. 8. (a) Except as provided in subsection (d)(2), (d)(3), (d)(6),

and (d)(7), the waste tire management fund is established for the following purposes:
(1) The department may use not more than thirty-five percent (35%) of the money deposited in the fund each year for:
(A) the removal and disposal of waste tires from sites where the waste tires have been disposed of improperly; and
(B) operating the waste tire education program under section 15 of this chapter.
(2) The department may use the remaining money deposited in the fund each year to:
(A) provide grants and loans under section 9(b) of this chapter to entities involved in waste tire management activities; and
(B) pay the expenses of administering the programs described in:
(i) subdivision (1)(B); and
(ii) clause (A).
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) Sources of money for the fund are the following:
(1) Fees paid under section 4(a)(6) of this chapter and IC 13-20-14-5(c).
(2) Fees collected under section 7 of this chapter. All money deposited in the fund under this subdivision may be used by the department for waste reduction, recycling, removal, or remediation projects.
(3) Costs and damages recovered from a person or other entity under section 14 of this chapter or IC 13-20-14-8. All money deposited in the fund under this subdivision may be used by the department for removal and remediation projects.
(4) Fees established by the general assembly for the purposes of this chapter.
(5) Appropriations made by the general assembly.
(6) Gifts and donations intended for deposit in the fund. A gift or donation deposited in the fund under this subdivision may be specified to be entirely for the use of the department.
(7) Civil penalties collected under IC 13-30-4 for violations of:
(A) this chapter;
(B) IC 13-20-14; and
(C) rules adopted under section 11 of this chapter and IC 13-20-14-6.
All money deposited in the fund under this subdivision may be used by the department for eligible projects.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.12; P.L.1-1999, SEC.37; P.L.1-2006, SEC.202; P.L.204-2007, SEC.14; P.L.37-2012, SEC.34.

IC 13-20-13-9 Version a Waste tire management fund; use of funds
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 9. (a) The department may use money in the fund to assist the department in:
(1) removing waste tires from sites where waste tires have been disposed of improperly;
(2) properly managing waste tires;
(3) performing surveillance and enforcement activities used to implement proper waste tire management; and
(4) conducting the waste tire education program under section 15 of this chapter.
(b) The department may use money in the fund to provide grants and loans to entities to establish and operate programs involving the following:
(1) Recycling or reuse of waste tires.
(2) Using waste tires as a source of fuel.
(3) Developing markets for waste tires and products containing recycled or reused waste tires.
(c) The department may adopt rules under IC 4-22-2 necessary to implement this section.
As added by P.L.1-1996, SEC.10. Amended by P.L.1-2006, SEC.203; P.L.204-2007, SEC.15.

IC 13-20-13-9 Version b
Waste tire management fund; use of funds
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 9. (a) The department may use money in the fund to assist the department in:
(1) removing waste tires from sites where waste tires have been disposed of improperly;
(2) properly managing waste tires;
(3) performing surveillance and enforcement activities used to implement proper waste tire management; and
(4) conducting the waste tire education program under section 15 of this chapter.
(b) The department may use money in the fund to provide grants and loans to entities to establish and operate programs involving the following:
(1) Recycling or reuse of waste tires.
(2) Using waste tires as a source of fuel.
(3) Developing markets for waste tires and products containing recycled or reused waste tires.
(c) The board may adopt rules under IC 4-22-2 and IC 13-14-9 necessary to implement this section.
As added by P.L.1-1996, SEC.10. Amended by P.L.1-2006, SEC.203; P.L.204-2007, SEC.15; P.L.133-2012, SEC.144.

IC 13-20-13-10 Annual report
Sec. 10. (a) The department shall report annually to the governor and the general assembly on the following:
(1) Waste tire management as required by this chapter.
(2) The status of the waste tire management fund.
(3) The status of programs funded by the fund.
(b) A report issued by the department under this section may include recommendations for revisions to waste tire management programs.
(c) Before the department may issue a report under this section, the department must solicit public comment on the report.
(d) A report issued by the department under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-1996, SEC.10. Amended by P.L.28-2004, SEC.122.

IC 13-20-13-11
Adoption of rules
Sec. 11. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-8 necessary to implement this chapter.
(b) The rules adopted under this section must include the following:
(1) Requirements for the registration of waste tire storage sites and waste tire processing operations.
(2) Requirements concerning the following:
(A) The operation of waste tire storage sites and waste tire processing operations.
(B) Proper storage and processing of waste tires.
(C) Contingency plans concerning the minimization of hazards to human health and the environment at waste tire storage sites and waste tire processing operations.
(D) Record keeping guidelines concerning the quantity of waste tires stored and processed at waste tire storage sites and waste tire processing operations.
(3) Financial assurance acceptable to the department necessary for waste tire removal that a person that operates a waste tire storage site must maintain.
(4) The establishment of the fee required by section 4(a)(4) of this chapter in an amount necessary to cover the costs incurred in the following:
(A) Registering waste tire storage sites and waste tire processing operations under this chapter.
(B) Administering this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.13.

IC 13-20-13-12
Certificate of registration not required
Sec. 12. A person that obtains a certificate of registration under this chapter is not required to obtain a solid waste processing facility permit referred to in section 1 of this chapter: (1) for activities covered under the registration, including the:
(A) baling;
(B) transferring;
(C) cutting; or
(D) shredding;
of waste tires; or
(2) if the person stores or processes waste tires in a facility in accordance with this chapter and the rules adopted under this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.37-2012, SEC.35.

IC 13-20-13-13
Removal and remedial actions
Sec. 13. (a) The commissioner may proceed in court, by appropriate action, to:
(1) compel a person responsible for the improper storage of waste tires to undertake a removal or remedial action with respect to the waste tires; or
(2) obtain an order to enter upon private or public property to carry out a removal or remedial action with respect to the waste tires if the commissioner cannot identify or locate another person responsible for carrying out the removal or remedial action who:
(A) is willing to carry out the removal or remedial action and is capable of doing so; or
(B) can be compelled to carry out the removal or remedial action under subdivision (1).
(b) The commissioner may issue an administrative order for the purpose set forth in subsection (a)(1).
As added by P.L.1-1996, SEC.10.

IC 13-20-13-14
Recovery of costs and damages
Sec. 14. The commissioner may proceed in the appropriate court to recover costs and damages from a person who:
(1) is responsible for the improper storage of waste tires; and
(2) fails, without sufficient cause, to properly undertake a removal or remedial action under section 13 of this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.14.

IC 13-20-13-15
Education program
Sec. 15. The department shall operate a waste tire education program to inform the public concerning the following issues:
(1) Proper waste tire management procedures.
(2) Methods to minimize the production of waste tires, including information concerning the advantages of using retreaded tires.
As added by P.L.1-1996, SEC.10.
IC 13-20-13-16
Repealed
(Repealed by P.L.93-1998, SEC.21.)

IC 13-20-13-17
Criminal penalty for application misstatement
Sec. 17. A person who, with intent to defraud, knowingly or intentionally makes a material misstatement in connection with an application for a loan or grant from the fund commits a Class D felony.
As added by P.L.137-2007, SEC.18.



CHAPTER 14. DISPOSAL OF WASTE TIRES

IC 13-20-14-1 Version b
Disposal at solid waste landfills
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. (a) Except as provided in:
(1) rules adopted under subsection (d); and
(2) section 10 of this chapter;
a whole waste tire may not be disposed of at a solid waste landfill.
(b) The department may approve shredded or ground up tires for use as daily cover for a solid waste landfill.
(c) Material approved under subsection (b) is exempt from IC 13-20-22 and IC 13-21-13.
(d) The board shall adopt rules that allow for the incidental disposal of small amounts of whole waste tires at solid waste landfills.
(e) The rules adopted under subsection (d) may allow a landfill operator to meet the requirements of the rule by employing procedures designed to achieve the objectives of subsection (d) in lieu of a numeric standard.
As added by P.L.1-1996, SEC.10. Amended by P.L.123-1996, SEC.13; P.L.132-1997, SEC.1; P.L.133-2012, SEC.145.

IC 13-20-14-2
Notices in retail tire establishments
Sec. 2. (a) In each retail establishment in which a retailer sells

new tires, the retailer shall post in a conspicuous place a written notice that bears the following statements:
"Do not put waste tires in the trash."
"Recycle your waste tires."
"State law requires us to accept your waste tires for recycling or proper disposal if you purchase new tires from us.".
(b) A notice required by this section must be at least eight and one-half (8.5) inches wide and eleven (11) inches high.
(c) A person who knowingly violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-14-3
Acceptance of waste tires by retailers on sale of new tires
Sec. 3. (a) A retailer who sells new tires to a person shall accept waste tires that the person presents to the retailer at the place where possession of the new tires is transferred to the person.
(b) The number of waste tires that a retailer is required to accept from a person under this section is equal to the number of new tires that the retailer sells to the person.
As added by P.L.1-1996, SEC.10.

IC 13-20-14-4
Disposal by source of waste tires
Sec. 4. (a) A source of waste tires shall dispose of waste tires in the source's possession by one (1) or more of the following means:
(1) Delivery to a wholesaler or to an agent of a wholesaler.
(2) Delivery to a manufacturer of tires.
(3) Delivery to a facility that retreads tires.
(4) Delivery to a permitted final disposal facility regulated under environmental management laws.
(5) Delivery to a registered waste tire storage site.
(6) Delivery to a registered waste tire processing operation.
(7) Collection by a registered waste tire transporter.
(b) A person referred to in subsection (a) is not required to accept waste tires from a source of waste tires.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.15; P.L.37-2012, SEC.36.

IC 13-20-14-5
Waste tire transporters; registration; manifest forms; fees; retention and furnishing of manifest copies
Sec. 5. (a) A person may not act as a waste tire transporter, as defined in IC 13-11-2-252, unless the person is registered with the department as a waste tire transporter. To apply for a certificate of registration as a waste tire transporter, a person must submit the following to the department:
(1) The person's name.
(2) The address of the person's principal office.
(3) The addresses of any offices maintained by the person in

Indiana.
(4) Evidence of financial assurance, maintained in accordance with rules adopted under section 6 of this chapter, in the amount of at least ten thousand dollars ($10,000). The financial assurance must be in the form of:
(A) a bond for performance, executed by a corporate surety licensed to do business in Indiana;
(B) a negotiable certificate of deposit; or
(C) a negotiable letter of credit;
payable to the department and conditional upon faithful performance of the requirements of this chapter and the registration.
(b) The rules adopted under section 6 of this chapter must adopt a manifest form and require a waste tire transporter to prepare and carry a manifest based upon that form each time a waste tire transporter transports waste tires. The format and wording of the form must require a waste tire transporter to enter information in each manifest indicating the source and number of waste tires to be transported and the destination to which the waste tires are transported.
(c) A person who acts as a waste tire transporter in Indiana shall pay an annual registration fee of twenty-five dollars ($25) that shall be deposited in the waste tire management fund and appropriated to the department for the department's use in providing for the removal and disposal of waste tires from sites where the waste tires have been disposed of improperly.
(d) A waste tire transporter shall do the following:
(1) Retain a copy of a manifest described under this section for at least one (1) year.
(2) Make a copy of a manifest described under this section available to the department upon request.
(3) Report annually to the department the number of passenger tire equivalents transported by the waste tire transporter.
(4) Maintain financial assurance acceptable to the department in accordance with subsection (a)(4).
(e) The commissioner may include in a certificate of registration issued under this chapter conditions that ensure compliance with:
(1) this chapter; and
(2) rules adopted by the board under this chapter;
including a compliance schedule.
(f) The department may deny an application to register under this chapter if:
(1) the application is incomplete;
(2) the applicant has failed to comply with the requirements of:
(A) this chapter;
(B) IC 13-20-13; or
(C) a rule adopted by the board under section 6 of this chapter or under IC 13-20-13-11; or
(3) an enforcement action is pending against the applicant.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.16;

P.L.37-2012, SEC.37.

IC 13-20-14-5.3
Retention and availability of manifests
Sec. 5.3. A person that is the source of more than twelve (12) waste tires per year, or the equivalent in passenger tire equivalents, including tire retailers, auto salvagers, and sellers of used tires, shall:
(1) retain a copy of manifests received from a waste tire transporter under section 5 of this chapter for at least one (1) year; and
(2) make a copy of the manifests available to the department upon request.
As added by P.L.93-1998, SEC.17. Amended by P.L.37-2012, SEC.38.

IC 13-20-14-5.6
Revocation or modification of certificate of registration; appeal
Sec. 5.6. (a) A certificate of registration issued by the department under this chapter may be revoked or modified by the commissioner, or by a designated staff member of the department, after notification in writing is sent by certified mail to the holder of the certificate, for:
(1) failure to disclose all relevant facts;
(2) making a misrepresentation in obtaining the registration; or
(3) failure to correct, within the time established by the department, a violation of:
(A) a condition of the registration;
(B) this chapter; or
(C) a rule adopted by the board under section 6 of this chapter.
(b) A person aggrieved by the revocation or modification of a certificate of registration may appeal the revocation or modification to the office of environmental adjudication under IC 4-21.5-7. Pending the decision resulting from a hearing under IC 4-21.5-3 concerning the revocation or modification, the registration remains in force. However, subsequent to revocation or modification, the commissioner may seek injunctive relief concerning the activity described in the registration.
As added by P.L.93-1998, SEC.18. Amended by P.L.1-1999, SEC.38.

IC 13-20-14-6 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. The solid waste management board shall adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.37-2012, SEC.39.

IC 13-20-14-6 Version b
Rules
Note: This version of section effective 1-1-2013. See also

preceding version of this section, effective until 1-1-2013.
Sec. 6. The board shall adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.37-2012, SEC.39; P.L.133-2012, SEC.146.

IC 13-20-14-7
Removal and remedial actions
Sec. 7. (a) The commissioner may proceed in court, by appropriate action, to:
(1) compel a person responsible for the improper disposal of waste tires to undertake a removal or remedial action with respect to the waste tires; or
(2) obtain an order to enter upon private or public property to carry out a removal or remedial action with respect to the waste tires if the commissioner cannot identify or locate another person responsible for carrying out the removal or remedial action who:
(A) is willing to carry out the removal or remedial action and is capable of doing so; or
(B) can be compelled to carry out the removal or remedial action under subdivision (1).
(b) The commissioner may issue an administrative order for the purpose set forth in subsection (a)(1).
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.19.

IC 13-20-14-8
Recovery of costs and damages
Sec. 8. The commissioner may proceed in the appropriate court to recover costs and damages from a person who:
(1) is responsible for the improper disposal of waste tires; and
(2) fails, without sufficient cause, to properly undertake a removal or remedial action under section 7 of this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.20.

IC 13-20-14-9.5 Version a
Disposal by transfer station operators
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 9.5. (a) Except as provided in rules adopted under subsection (c), an operator of a transfer station shall remove whole waste tires present in solid waste that is being transferred from a vehicle or container to another vehicle or container at the transfer station.
(b) Whole waste tires removed by an operator of a transfer station under subsection (a) shall be disposed of as provided in this chapter.
(c) The solid waste management board shall adopt rules that allow for the incidental transfer of small amounts of whole waste tires under subsection (a).
(d) The rules adopted under subsection (c) may allow a transfer station operator to meet the requirements of the rule by employing

procedures designed to achieve the objectives of subsection (c) in lieu of a numeric standard.
As added by P.L.123-1996, SEC.14.

IC 13-20-14-9.5 Version b
Disposal by transfer station operators
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 9.5. (a) Except as provided in rules adopted under subsection (c), an operator of a transfer station shall remove whole waste tires present in solid waste that is being transferred from a vehicle or container to another vehicle or container at the transfer station.
(b) Whole waste tires removed by an operator of a transfer station under subsection (a) shall be disposed of as provided in this chapter.
(c) The board shall adopt rules that allow for the incidental transfer of small amounts of whole waste tires under subsection (a).
(d) The rules adopted under subsection (c) may allow a transfer station operator to meet the requirements of the rule by employing procedures designed to achieve the objectives of subsection (c) in lieu of a numeric standard.
As added by P.L.123-1996, SEC.14. Amended by P.L.133-2012, SEC.147.

IC 13-20-14-10
Disposal at a mineral extraction operation
Sec. 10. A person may dispose of a whole waste tire at a land excavation associated with a mineral extraction operation if the:
(1) person:
(A) owns the whole waste tire; and
(B) owns or leases the disposal site; and
(2) waste tire:
(A) has a:
(i) bead width of at least fourteen (14) inches; and
(ii) rim or wheel diameter of at least twenty-four (24) inches;
(B) was used on:
(i) an off-road construction or mining vehicle; or
(ii) off-road construction or mining equipment; and
(C) is buried under at least twenty-five (25) feet of compacted cover.
As added by P.L.132-1997, SEC.2.



CHAPTER 15. REGULATION OF POLYCHLORINATED BIPHENYLS AND TERPHENYLS

IC 13-20-15-1 Version b
Administration and implementation of chapter; rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. The department shall administer and implement this chapter to protect the public health, safety, and welfare from the toxic effects and environmental dangers of PCB. The board shall adopt the rules required by this chapter under IC 4-22-2 and IC 13-14-9.
As added by P.L.1-1996, SEC.10. Amended by P.L.133-2012, SEC.148.

IC 13-20-15-2
Sale, manufacture, or use of PCB compound prohibited; maximum concentrations; exception; exemption
Sec. 2. (a) Except as provided in subsections (e) and (f), a person may not:
(1) sell; or
(2) manufacture for sale;
in Indiana the compound PCB.
(b) Except as provided in subsections (c), (d), (e), and (f), a person may not:
(1) sell;
(2) manufacture for sale; or
(3) use;
an item, a product, or a material in the person's business in Indiana if the item, product, or material contains a concentration of PCB equal to or greater than one hundred (100) ppm.
(c) The board may adopt rules to prescribe a lower maximum concentration of PCB for a specific item, product, or material if the board finds the one hundred (100) ppm concentration provided in subsection (b) to be inadequate to protect the public health, safety, and welfare from the toxic dangers of the PCB contained in the item, product, or material.
(d) An item, a product, or a material for which a lower maximum

concentration of PCB is prescribed by federal law or regulation may not contain a concentration of PCB higher than the federal maximum.
(e) PCB or an item, a product, or a material containing PCB may be:
(1) manufactured;
(2) sold for use; or
(3) used;
in Indiana if the PCB or item is used in a closed system as a dielectric fluid for an electric transformer or capacitor under rules adopted by the board to insure the public health, safety, and welfare.
(f) An item, a product, or a material containing PCB may be:
(1) manufactured for sale;
(2) sold for use; or
(3) used;
in a business in Indiana under an exemption certificate issued by the commissioner under section 3 of this chapter or IC 13-7-16.5-4 (before its repeal).
As added by P.L.1-1996, SEC.10.

IC 13-20-15-3
Exemption certificate; application; scope; conditions
Sec. 3. (a) A person may apply to the commissioner for an exemption certificate on forms provided by the department. The department may require additional information or materials to accompany the application as considered necessary for an accurate evaluation of the application.
(b) The commissioner, according to rules adopted by the board, may grant an exemption for an item, a product, or a material:
(1) manufactured for sale;
(2) sold for use; or
(3) used by the person;
in the person's business if the item, product, or material contains incidental concentrations of PCB.
(c) In granting a certificate of exemption, the commissioner shall impose conditions on the exemption so that the exemption covers only incidental concentrations of PCB.
As added by P.L.1-1996, SEC.10.

IC 13-20-15-4
Additional prohibitions; exceptions; notice; approval; report
Sec. 4. In addition to the prohibitions prescribed in section 2 of this chapter, a person may not use an item, a product, or a material containing a concentration of PCB equal to or greater than one hundred (100) ppm in the person's business in Indiana unless:
(1) the person files with the department:
(A) a written notice of intent to use:
(i) the PCB; or
(ii) the item, product, or material containing PCB;
in the person's business; and (B) a plan for the disposal of all material containing PCB;
(2) the department approves the plan for disposal of the material containing PCB described in subdivision (1)(B); and
(3) the person annually files with the department a report detailing:
(A) the total amount of PCB used by the person; and
(B) other information required by rule of the board to protect the public health, safety, and welfare from the toxic effects and environmental dangers of PCB.
As added by P.L.1-1996, SEC.10.

IC 13-20-15-5
Additional prohibitions; exceptions; disclosure label; notice; report
Sec. 5. In addition to the prohibitions prescribed in section 2 of this chapter, a person may not manufacture for sale or sell in Indiana an item, a product, or a material containing a concentration of PCB equal to or greater than one hundred (100) ppm unless:
(1) the PCB or the item, product, or material containing PCB is conspicuously labeled to disclose:
(A) the presence of PCB;
(B) the concentration of PCB; and
(C) other information required by rule of the board to protect the public health, safety, and welfare from the toxic effects and environmental dangers of PCB;
(2) the person files with the department a written notice of intent to manufacture or sell:
(A) the PCB; or
(B) the item, product, or material containing PCB; and
(3) the person annually files with the department a report detailing:
(A) the total amount of PCB manufactured or sold by the person; and
(B) other information required by rule of the board to protect the public health, safety, and welfare from the toxic effects and environmental dangers of PCB.
As added by P.L.1-1996, SEC.10.

IC 13-20-15-6
Disposal of solid or liquid waste containing PCB
Sec. 6. A person may not dispose of solid or liquid waste resulting from the use in the person's business of:
(1) PCB; or
(2) an item, a product, or a material containing or that has contained PCB;
except in conformity with rules adopted by the board.
As added by P.L.1-1996, SEC.10.

IC 13-20-15-7
Violations; enforcement of chapter
Sec. 7. (a) A person who violates this chapter is subject to the

penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-8.
In addition, a person who violates this chapter may be subject to criminal prosecution under IC 13-30-10.
(b) This chapter may be enforced under IC 13-30-3 or IC 13-14-2-6.
As added by P.L.1-1996, SEC.10. Amended by P.L.137-2007, SEC.19.



CHAPTER 16. BATTERY RECYCLING

IC 13-20-16-2
Disposal of used batteries; violations
Sec. 2. (a) A retailer, wholesaler, or manufacturer that sells one (1) or more new lead acid batteries to a purchaser shall:
(1) accept from the purchaser, if offered, a number of used lead acid batteries equal to the number of new batteries sold to the purchaser; and
(2) dispose of the used batteries in accordance with section 4, 5, or 6 of this chapter.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-3
Time limit on possession of used battery; violations
Sec. 3. A retailer or wholesaler that accepts a used lead acid battery under section 2 of this chapter may not retain possession of the battery for more than ninety (90) days. A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-4
Means of disposal of used batteries by retailers; violations
Sec. 4. (a) A retailer shall dispose of the used lead acid batteries in the retailer's possession by one (1) or more of the following means:
(1) Delivery to a wholesaler or to an agent of a wholesaler.
(2) Delivery to a manufacturer of lead acid batteries.
(3) Delivery to a facility that:
(A) recycles lead acid batteries; or (B) collects lead acid batteries for delivery to a recycling facility.
(4) Delivery to a facility operated as a secondary lead smelter under a valid permit issued by the department or the United States Environmental Protection Agency.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-5
Means of disposal of used batteries by wholesalers; violations
Sec. 5. (a) A wholesaler shall dispose of the used lead acid batteries in the wholesaler's possession by one (1) or more of the following means:
(1) Delivery to a manufacturer of lead acid batteries.
(2) Delivery to a facility that:
(A) recycles lead acid batteries; or
(B) collects lead acid batteries for delivery to a recycling facility.
(3) Delivery to a facility operated as a secondary lead smelter under a valid permit issued by the department or the United States Environmental Protection Agency.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-6
Means of disposal of used batteries by manufacturers; violations
Sec. 6. (a) A manufacturer shall dispose of the used lead acid batteries in the manufacturer's possession in Indiana by one (1) or more of the following means:
(1) Delivery to a facility that:
(A) recycles lead acid batteries; or
(B) collects lead acid batteries for delivery to a recycling facility.
(2) Delivery to a facility operated as a second lead smelter under a valid permit issued by the department or the United States Environmental Protection Agency.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-7
Offense
Sec. 7. A person who knowingly causes or allows:
(1) the placing of a lead acid battery into a container intended for collection and disposal at a facility that is not authorized under IC 13-22 or federal law for operation as a hazardous waste facility; or
(2) the disposal of a lead acid battery in a facility that is not

authorized under IC 13-22 or federal law for operation as a hazardous waste facility;
commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-8
Means of disposal of used batteries by state or political subdivision
Sec. 8. The state or a political subdivision (as defined in IC 34-6-2-110) shall dispose of used lead acid batteries in the state's or political subdivision's possession by one (1) or more of the following means:
(1) Delivery to a wholesaler or an agent of a wholesaler.
(2) Delivery to a manufacturer of lead acid batteries.
(3) Delivery to a facility that:
(A) recycles used lead acid batteries; or
(B) collects lead acid batteries for delivery to a recycling facility.
(4) Delivery to a facility operated as a secondary lead smelter under a valid permit issued by the department or the United States Environmental Protection Agency.
As added by P.L.1-1996, SEC.10. Amended by P.L.1-1998, SEC.106.



CHAPTER 17. RESTRICTIONS ON BATTERIES CONTAINING MERCURY

IC 13-20-17-2
Sale of intentionally introduced zinc-carbon battery
Sec. 2. A person may not:
(1) sell;
(2) offer for sale; or
(3) offer for promotional purposes;
a zinc-carbon battery that contains mercury that was intentionally introduced if the battery was manufactured after December 31, 1995.
As added by P.L.1-1996, SEC.10.

IC 13-20-17-3
Sale of intentionally introduced button-cell, mercuric-oxide battery
Sec. 3. A person may not:
(1) sell;
(2) offer for sale; or
(3) offer for promotional purposes;
a button cell, mercuric-oxide battery if the battery was manufactured after December 31, 1995.
As added by P.L.1-1996, SEC.10.

IC 13-20-17-4
Sale of mercuric-oxide battery
Sec. 4. (a) This section does not apply to a button cell, mercuric-oxide battery.
(b) A person may not sell, offer for sale, or offer for promotional purposes a mercuric-oxide battery if the battery was manufactured after December 31, 1995, unless the person does all of the following:
(1) Identifies a collection site that meets all government standards and at which a used mercuric-oxide battery may be recycled or properly disposed.
(2) Informs each of the person's purchasers of mercuric-oxide batteries of the collection site identified in subdivision (1).
(3) Informs each of the person's purchasers of mercuric-oxide

batteries of a telephone number that the purchaser may call to get information about returning the mercuric-oxide battery for recycling or proper disposal.
As added by P.L.1-1996, SEC.10.

IC 13-20-17-5
Violations
Sec. 5. A person who knowingly violates this chapter commits a Class C infraction.
As added by P.L.1-1996, SEC.10.



CHAPTER 17.5. MERCURY AND MERCURY PRODUCTS

IC 13-20-17.5-2
Prohibition of sale or distribution of mercury-added novelty
Sec. 2. (a) This section does not apply to a mercury-added novelty if:
(1) the novelty uses a mercury-added button cell battery to function; and
(2) the only mercury contained in the novelty is found in the mercury-added button cell battery.
(b) After July 1, 2003, a mercury-added novelty may not be:
(1) offered for final sale; or
(2) distributed for promotional purposes;
in Indiana if the offerer or distributor knows or has reason to know that the novelty contains mercury.
As added by P.L.225-2001, SEC.15.

IC 13-20-17.5-3
Mercury thermometers
Sec. 3. (a) This section does not apply to a mercury thermometer or to a thermometer if:
(1) the thermometer uses a mercury-added button cell battery; and
(2) the only mercury contained in the thermometer is found in the mercury-added button cell battery.
(b) Except as provided in subsection (c), after July 1, 2003, a person may sell or supply a mercury fever thermometer to an individual only if:
(1) the person is a pharmacist or a pharmacist's assistant working at a pharmacy; and
(2) the thermometers are stored in such a manner that the pharmacist or the pharmacist's assistant must obtain the thermometer for the individual.
(c) A licensed practitioner of medicine may sell or supply a mercury fever thermometer to an individual.
As added by P.L.225-2001, SEC.15.

IC 13-20-17.5-4
Mercury in schools
Sec. 4. After July 1, 2003, a public school or nonpublic school may not use or purchase for use in a primary or secondary classroom:
(1) a mercury commodity;
(2) mercury compounds; or
(3) mercury-added instructional equipment and materials; except measuring devices and thermometers for which no adequate substitute exists for use in laboratories.
As added by P.L.225-2001, SEC.15.

IC 13-20-17.5-5
Restrictions on sale of mercury commodities
Sec. 5. After July 1, 2003, a person may sell or provide a mercury commodity to another person in this state (other than for collection for recycling) only if:
(1) the person selling or providing the mercury commodity provides a material safety data sheet with the mercury commodity; and
(2) the person selling or providing the mercury commodity requires the purchaser or recipient to sign a statement with respect to the mercury in the mercury commodity that the purchaser or recipient:
(A) will use the mercury only:
(i) for medical purposes;
(ii) in dental amalgam dispose-caps;
(iii) for training;
(iv) for research; or
(v) for manufacturing purposes;
(B) understands that mercury is toxic;
(C) will store and use the mercury appropriately so that no individual is exposed to the mercury under normal conditions of use; and
(D) will not intentionally:
(i) place or cause to be placed; or
(ii) allow anyone under the control of the purchaser or recipient to place or cause to be placed;
the mercury commodity in solid waste for disposal, in a sewage disposal system, or in a wastewater treatment plant.
As added by P.L.225-2001, SEC.15. Amended by P.L.159-2011, SEC.31.

IC 13-20-17.5-6
Public education programs
Sec. 6. (a) The districts shall implement educational programs to provide information to the public concerning:
(1) the reuse and recycling of mercury in:
(A) mercury commodities; and
(B) mercury-added products; and
(2) collection programs available to the public for:
(A) mercury commodities; and
(B) mercury-added products.
(b) The department, with assistance from districts and other appropriate persons, shall develop and provide districts with a curriculum model that includes educational core principles concerning the reuse, recycling, and collection of mercury. The districts shall implement educational programs that meet the

minimum standards established by the department in the curriculum model.
(c) Units, in cooperation and with the support of the department, may implement educational programs to provide information to the public concerning:
(1) the reuse and recycling of mercury in:
(A) mercury commodities; and
(B) mercury-added products; and
(2) collection programs available to the public for:
(A) mercury commodities; and
(B) mercury-added products.
As added by P.L.225-2001, SEC.15. Amended by P.L.37-2012, SEC.40.

IC 13-20-17.5-7
Mercury collection programs
Sec. 7. (a) Districts shall implement mercury collection programs for the public and small businesses.
(b) Units may implement mercury collection programs for the public and small businesses.
As added by P.L.225-2001, SEC.15.



CHAPTER 17.7. MERCURY SWITCHES IN END OF LIFE VEHICLES

IC 13-20-17.7-1
Development of mercury switch plan
Sec. 1. (a) Except as provided in subsection (b), motor vehicle manufacturers engaged on July 1, 2006, in the business of offering motor vehicles for sale in Indiana shall, individually or collectively:
(1) develop a plan to:
(A) remove;
(B) collect;
(C) recover; and
(D) recycle or dispose of;
mercury switches from end of life vehicles;
(2) submit the plan to the commissioner before October 1, 2006; and
(3) implement the plan as required under section 4(b) of this chapter.
(b) Subsection (a) does not apply to a motor vehicle manufacturer that has never installed mercury switches in the manufacturer's motor vehicles.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-2
Information to be included in plan; annual report by the department
Sec. 2. (a) A plan described in section 1 of this chapter must include the following:
(1) An education program concerning the purposes of the mercury switch collection program and how to participate in the program, including the following:
(A) Educational materials about the program.
(B) Information identifying which end of life vehicles might contain mercury switches by make, model, and year of manufacture.
(C) Instructions on safe and environmentally sound methods to remove mercury switches.
(2) The provision of containers for collecting and storing

mercury switches.
(3) Procedures for the transportation of mercury switches to recycling, storage, or disposal facilities.
(4) Procedures for the recycling, storage, and disposal of mercury.
(5) Procedures to track the progress of the program, including a description of performance measures to be used and reported to demonstrate that the program is meeting measures of the effectiveness of the program, including the following:
(A) The number of mercury switches collected from end of life vehicles.
(B) The amount of mercury collected.
(6) Procedures for implementing the plan.
(b) The department shall:
(1) prepare an annual report that includes the information tracked under subsection (a)(5); and
(2) provide the report to:
(A) the legislative council in an electronic format under IC 5-14-6; and
(B) the environmental quality service council.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-3
Costs to be paid by motor vehicle manufacturers
Sec. 3. Motor vehicle manufacturers that submit plans, individually or collectively, under this chapter shall pay the following costs incurred for implementing the plans:
(1) Educational materials.
(2) Training.
(3) Packaging for transporting mercury switches to recycling, storage, or disposal facilities.
(4) Shipping of mercury switches to recycling, storage, or disposal facilities.
(5) Recycling, storage, or disposal of mercury switches.
(6) Maintenance of all appropriate systems and procedures to protect the environment from mercury contamination.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-4
Procedure for approval of mercury switch plan; review and modifications
Sec. 4. (a) The commissioner shall do the following:
(1) Not more than thirty (30) days after receiving a plan developed by a motor vehicle manufacturer or a group of motor vehicle manufacturers under section 1 of this chapter, issue a public notice of a period of at least thirty (30) days during which the public may submit written comments on the plan to the commissioner.
(2) Not more than one hundred twenty (120) days after receiving a plan, determine whether the entire plan complies

with this chapter and:
(A) if the entire plan complies with this chapter, approve the plan in its entirety;
(B) if no part of the plan complies with this chapter, reject the plan in its entirety; or
(C) if only part of the plan complies with this chapter, approve that part and reject the rest of the plan.
(b) If a plan is approved in its entirety under subsection (a)(2)(A), the motor vehicle manufacturers shall begin implementing the plan not more than thirty (30) days after the date the plan is approved. If an entire plan is rejected under subsection (a)(2)(B), the commissioner shall inform the motor vehicle manufacturers why the plan was rejected, and the manufacturers shall submit a new plan not more than thirty (30) days after the commissioner informs the manufacturers that the entire plan was rejected. If a plan is approved in part and rejected in part under subsection (a)(2)(C), the manufacturers shall immediately implement the approved part of the plan and submit a revision of the rejected part of the plan not more than thirty (30) days after the commissioner informs the manufacturers of the commissioner's partial approval. The commissioner shall make a determination on a revised plan not more than thirty (30) days after receiving the revised plan.
(c) Not more than two hundred forty (240) days after receiving a plan developed by motor vehicle manufacturers under section 1 of this chapter, the commissioner shall complete, on behalf of the manufacturer, any part of the plan that has not yet been approved.
(d) After a plan has been approved under this section, the commissioner shall:
(1) review the plan three (3) years after the original date of approval of the plan and every three (3) years thereafter; and
(2) work with the motor vehicle manufacturers to agree with the manufacturers on appropriate modifications to the plan.
(e) Motor vehicle manufacturers are not required to resubmit a plan modified under subsection (d) to the commissioner for approval.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-5
Requirement for removal from vehicles of mercury switches, ABS sensors, and other mercury components; exceptions; acceptance of vehicles by recyclers; records; representation of removal
Sec. 5. (a) Beginning thirty (30) days after the earliest date the commissioner approves a plan under section 4 of this chapter, except as provided in subsection (f), a motor vehicle recycler is required to remove all mercury switches from each end of life vehicle the motor vehicle recycler receives upon receipt of the vehicle.
(b) A mercury switch that is removed from a vehicle shall be collected, stored, transported, and recycled or properly disposed of in accordance with the plan approved under section 4 of this chapter. Either of the following that is removed from a vehicle shall be collected, stored, transported, and recycled or properly disposed of

in the same manner as a mercury switch:
(1) An ABS sensor.
(2) Any other component containing more than ten (10) milligrams of mercury.
(c) Notwithstanding subsection (a), a motor vehicle recycler may accept an end of life vehicle containing mercury switches that has not been intentionally flattened, crushed, or baled if the motor vehicle recycler assumes responsibility for removing the mercury switches.
(d) A motor vehicle recycler or any other person that removes mercury switches, ABS sensors, or any other components containing more than ten (10) milligrams of mercury in accordance with this section shall maintain records that document the number of:
(1) end of life vehicles the person processed for recycling;
(2) end of life vehicles the person processed that contained mercury switches, ABS sensors, or any other components containing more than ten (10) milligrams of mercury; and
(3) mercury switches, ABS sensors, and any other components containing more than ten (10) milligrams of mercury the person collected.
A person that maintains records under this section shall retain the records for at least three (3) years.
(e) A person may not represent that mercury switches, ABS sensors, or any other components containing more than ten (10) milligrams of mercury have been removed from a motor vehicle being sold or otherwise conveyed for recycling if the person has not removed the mercury switches, sensors, or other components from the vehicle.
(f) Subsection (a) does not apply to a mercury switch in an end of life vehicle that is:
(1) intentionally flattened, crushed, or baled; or
(2) damaged to the extent that the mercury switch cannot be removed without dismantling the vehicle.
As added by P.L.170-2006, SEC.15. Amended by P.L.114-2008, SEC.20.

IC 13-20-17.7-6
Payment by department for mercury items; amount established by commissioner; payments from solid waste management fund
Sec. 6. (a) Subject to subsections (b), (c), and (d), a person is entitled to payment from the department for each of the following the person removes from an end of life vehicle under section 5 of this chapter:
(1) A mercury switch.
(2) An ABS sensor.
(3) Any other component containing more than ten (10) milligrams of mercury.
(b) The commissioner shall establish:
(1) the amount of the payment under subsection (a), which must be:
(A) at least one dollar ($1); and (B) not more than five dollars ($5);
per mercury switch, ABS sensor, or other component containing more than ten (10) milligrams of mercury; and
(2) a procedure for claims for payment under this section.
(c) The commissioner shall determine:
(1) whether to use money in the state solid waste management fund; and
(2) if the commissioner determines under subdivision (1) to use money in that fund, the amount of money from the fund to be used;
to make payments under this section.
(d) The department is required to make payments under this section only to the extent of the amount of money determined by the commissioner under subsection (c)(2).
As added by P.L.170-2006, SEC.15. Amended by P.L.114-2008, SEC.21.

IC 13-20-17.7-7
Adoption of rules
Sec. 7. The board may adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-8
Enforcement; penalties
Sec. 8. (a) This chapter shall be enforced under IC 13-30-3.
(b) A violation of this chapter or a rule adopted under this chapter is subject to the penalties set forth in the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-8.
In addition, a violation of this chapter may lead to criminal prosecution under IC 13-30-10.
As added by P.L.170-2006, SEC.15. Amended by P.L.137-2007, SEC.20.

IC 13-20-17.7-9
Expiration
Sec. 9. This chapter expires on the earlier of:
(1) the date on which a national mercury switch recovery program takes effect, as determined by the commissioner; or
(2) July 1, 2016.
As added by P.L.170-2006, SEC.15.



CHAPTER 18. REPEALED



CHAPTER 19. MANDATORY CODING OF PLASTIC CONTAINERS

IC 13-20-19-2
Requirements of coding
Sec. 2. Each bottle and plastic container described in section 1 of this chapter must be coded. The coding must consist of a three (3) sided triangular arrow with a number in the center and letters underneath. The number and letters must indicate the resin from which the container is made as follows:
(1) One (1) and "PETE" for polyethylene terephthalate.
(2) Two (2) and "HDPE" for high density polyethylene.
(3) Three (3) and "V" for vinyl.
(4) Four (4) and "LDPE" for low density polyethylene.
(5) Five (5) and "PP" for polypropylene.
(6) Six (6) and "PS" for polystyrene.
(7) Seven (7) and "Other" for other materials, including multi-layer materials.
As added by P.L.1-1996, SEC.10.

IC 13-20-19-3
Container with label or base cup of different material to be coded according to primary material
Sec. 3. A bottle or other container with a label or base cup made of a different material than the rest of the container must be coded according to the primary, basic material of the bottle or container.
As added by P.L.1-1996, SEC.10.



CHAPTER 20. HOUSEHOLD HAZARDOUS WASTE GRANT PROGRAM

IC 13-20-20-2
Awarding grant; grounds
Sec. 2. A grant may be awarded under this chapter to a unit or district that has developed a household hazardous waste or conditionally exempt small quantity generator waste collection, recycling, or disposal project that does the following:
(1) Provides educational literature describing the hazards associated with household hazardous waste and conditionally exempt small quantity generator waste.
(2) Uses a licensed hazardous waste service to:
(A) collect;
(B) handle;
(C) pack;
(D) transport; or
(E) dispose of;
collected household hazardous waste and conditionally exempt small quantity generator waste.
(3) Allows and encourages participation from all households within a designated household hazardous waste or conditionally exempt small quantity generator waste collection area that is specified in the grant application.
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.4.

IC 13-20-20-3
Grant application; forms; contents
Sec. 3. (a) After a grant applicant has developed a plan under section 2 of this chapter, the applicant may apply for a grant under this chapter on forms prepared and supplied by the department. (b) A grant application must include the following:
(1) A statement describing a project's scope of activities and objectives that identifies persons responsible for project planning, coordination, and implementation.
(2) A map specifying the area to be served by the project that includes the locations of household hazardous waste and conditionally exempt small quantity generator waste collection sites.
(3) A description of proposed information and educational activities designed to inform households of the opportunity to participate in the project.
(4) A description of safety and security measures that will be implemented during the project.
(5) A budget showing all estimated project costs that includes ineligible project costs and eligible project costs as described under section 4 of this chapter.
(6) A resolution by the legislative body (as defined in IC 36-1-2-9) of a unit or the board of directors of a district involved in the project that does the following:
(A) Authorizes the project and the grant application.
(B) Expresses the specific intent to carry out all proposed project activities described in the grant application.
(C) Allows department employees to have access to and inspect proposed household hazardous waste and conditionally exempt small quantity generator waste collection sites involved in the project.
(D) Commits the applicant to do the following:
(i) Maintain appropriate records that document all expenditures made during the project.
(ii) Submit to the department a final report describing all project activities, achievements, and problems that compares the actual project to the objectives and activities proposed in the grant application, including samples of all informational and educational brochures prepared and distributed and data on the household participation rates, waste quantities collected by category, documentation of all costs, and recommendations for project improvements.
(E) Contains a timetable for completion of the project that:
(i) does not exceed twenty-four (24) months; and
(ii) includes anticipated dates of information and educational activities, waste collection, and submission of final reports.
(F) Commits the applicant to provide all funding required to implement and administer the project, not including the grant award.
(G) Commits the applicant to develop a proposed plan for a permanent household hazardous waste or conditionally exempt small quantity generator waste program that includes sources of funding and a timetable for implementation.
(H) Commits the applicant to develop a proposed plan for a

permanent household hazardous product program designed to educate the public as to nonhazardous and nontoxic substitutes for hazardous household products.
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.5.

IC 13-20-20-4
Project costs
Sec. 4. (a) Estimated project costs submitted under section 3(b)(5) of this chapter must include the following:
(1) Eligible project costs.
(2) Ineligible project costs.
(b) Project costs that are ineligible for grant funding may not be used to fulfill a grantee's match requirement. A grantee is responsible for all project costs except the costs funded by a grant.
(c) Ineligible project costs include the following:
(1) Costs incurred before the approval of a grant.
(2) Costs incurred more than twenty-four (24) months after a grant has been accepted.
(3) Costs incurred by a grantee that exceed original estimated eligible project costs indicated in a grant application.
(4) Other costs that are not specifically related to a project as determined by the department.
(d) Eligible project costs may be:
(1) used to fulfill the grantee's match requirement; and
(2) funded by the grant.
(e) Project costs that are not ineligible under subsection (c) are eligible project costs for purposes of subsection (d).
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.6.

IC 13-20-20-5
Amount of grant; matching contributions
Sec. 5. A grant awarded under this chapter:
(1) may not exceed fifty percent (50%) of the total eligible costs estimated in a grant application; and
(2) must be matched by an applicant's financial or in kind contributions.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-6
Payment of grant
Sec. 6. (a) When a grantee accepts a grant award, the department shall pay the grantee seventy-five percent (75%) of the grant for the project.
(b) The remaining twenty-five percent (25%) of the grant shall be paid to the grantee after the:
(1) grantee submits the final report to the department; and
(2) department has audited and approved in writing the final expenditures.
As added by P.L.1-1996, SEC.10.
IC 13-20-20-7
Documentation of expenditures; source of funds; unexpended grant money
Sec. 7. (a) A grantee shall submit to the department documentation of all project expenditures within:
(1) thirty (30) days after completion of the project; or
(2) twelve (12) months after the grant is awarded;
whichever occurs first.
(b) A grantee shall specify the source of money expended on a project for both ineligible costs and eligible costs.
(c) Unexpended grant money shall be returned to the hazardous substances trust fund within sixty (60) days after the department has:
(1) completed the department's final audit of project expenditures; and
(2) notified the grantee, in writing, of the unexpended amount.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-8
Priority of grant applications
Sec. 8. (a) In determining the priority of grant applications under this chapter, the department shall first consider an applicant's demonstrated commitment to an annual household hazardous waste or conditionally exempt small quantity generator waste collection, recycling, or disposal project. The department shall consider evidence of the following in making the department's determination under this subsection:
(1) A resolution by the applicant that the applicable community is committed to undertaking annual action to promote the proper collection, recycling, or disposal of household hazardous waste or conditionally exempt small quantity generator waste.
(2) An educational project sponsored by the applicant concerning the potential dangers associated with household hazardous waste or conditionally exempt small quantity generator waste, including instructions for the proper methods of handling, storage, recycling, or disposal of household hazardous waste or conditionally exempt small quantity generator waste.
(3) Sponsorship or participation in other projects that relate to the collection, recycling, or disposal of household hazardous waste or conditionally exempt small quantity generator waste, including projects developed or sponsored by civic organizations or private foundations.
(4) An educational project by the applicant concerning nonhazardous and nontoxic substitutes for hazardous household products.
(b) If the department determines that one (1) or more applicants demonstrate substantially similar commitment levels under subsection (a), the department shall give priority to the application the department received first.
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.7.
IC 13-20-20-9
Application for multiple grants; reapplication by previous recipient
Sec. 9. (a) A unit or district may apply for more than one (1) grant under this chapter.
(b) A previous grant recipient under this chapter may reapply for additional grants within the same year only if money is available to the department after awarding grants to all other eligible applicants.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-10
Exemptions
Sec. 10. (a) A grant applicant may request an exemption from a requirement under this chapter by submitting a written request to the department.
(b) A request filed under this section must contain a detailed description of the basis for a requested exemption.
(c) The department shall review an exemption request with regard to:
(1) a potential nuisance;
(2) a hazard to public health or safety; or
(3) estimated degradation of the environment;
involved in the exemption request.
(d) An exemption granted by the department must:
(1) be in writing; and
(2) clearly state the reasons for the exemption.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-11
Termination of grant
Sec. 11. (a) The department may terminate a grant awarded under this chapter if the department determines that there:
(1) has been no sustained progress in meeting a timetable established in section 3(b)(6)(E) of this chapter;
(2) is substantial evidence that a grant was obtained by fraud; or
(3) is substantial evidence of gross abuse or corrupt practices in the administration or implementation of a project.
(b) If the department terminates a grant, the grantee shall return the full amount of the grant received.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-12
Annual report
Sec. 12. (a) Before February 1 of each year, the department shall submit an annual report to the:
(1) governor;
(2) legislative council; and
(3) budget director.
A report submitted under this subsection to the legislative council

must be in an electronic format under IC 5-14-6.
(b) The report must contain the following:
(1) A description of each project funded through grants under this chapter.
(2) A statement of the total amount of money that the department expends through grants under this chapter during the immediately preceding year.
(3) An estimate of the amount of money that is required to meet the eligible grant requests for the current year.
(4) Proposals of recommendations for any changes, in funding or otherwise, to the grant project.
As added by P.L.1-1996, SEC.10. Amended by P.L.28-2004, SEC.123.

IC 13-20-20-13
Rules
Sec. 13. The board may adopt rules under this chapter in accordance with IC 4-22-2 and IC 13-14-9.
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.8.



CHAPTER 21. SOLID WASTE FEES

IC 13-20-21-2
Establishment
Sec. 2. Notwithstanding fees established under IC 13-16-1, the solid waste permit:
(1) application;
(2) annual operation;
(3) generator; and
(4) disposal;
fees contained in this chapter are established.
As added by P.L.1-1996, SEC.10.

IC 13-20-21-3
Application of fees
Sec. 3. (a) Except as provided in subsections (b) and (c), for solid waste permits, the application fees are as follows:

New Permit or Major Modification

Permit Renewal

Minor Modification

IC 13-20-21-4
Annual operation fees
Sec. 4. For solid waste, the annual operation fees are as follows:
Fee
Solid Waste Landfill
Not Otherwise Covered in This Section
> 500 TPD $35,000
250-499 TPD $15,000
100-249 TPD $ 7,000
<100 TPD $ 2,000
Construction\
Demolition Site $ 1,500
Restricted Waste Site
Type I $35,000
Type II $25,000
Type III $10,000
Processing Facility
Transfer Station $ 2,000
Other $ 2,000
Incinerator
>500 TPD $35,000
250-499 TPD $15,000
100-249 TPD $ 7,000
<100 TPD $ 2,000
Infectious Waste
Incinerator (>7 TPD) $ 5,000
Waste Tire Storage
Registration $ 500
Waste Tire Transportation
Registration $ 25
Groundwater
Compliance
Sampling
(per well) $ 250 As added by P.L.1-1996, SEC.10. Amended by P.L.159-2011, SEC.33.

IC 13-20-21-5
Repealed
(Repealed by P.L.138-2000, SEC.11.)

IC 13-20-21-6
Disposal fees; additional fees for certain municipal landfills
Sec. 6. (a) Subject to subsection (c), for solid waste, the disposal fees are as follows:
Fee
Solid waste disposed into a
municipal solid waste landfill per ton $ 0 .10
Solid waste disposed into a
nonmunicipal solid waste landfill per ton $ 0 .10
Solid waste disposed
into an incinerator per ton $ 0 .05
Solid waste disposed into a
construction\demolition waste site per ton $ 0 .10
(b) There is no solid waste disposal fee for solid waste disposed into a solid waste landfill permitted to accept restricted waste solely generated by the person to which the permit is issued.
(c) With respect to a municipal solid waste landfill, a nonmunicipal solid waste landfill, or a construction\demolition waste site:
(1) located in a county that does not zone under IC 36-7-4;
(2) for which the department issues an original permit for construction after March 1, 2006; and
(3) for which a host agreement has not been entered into under IC 13-20-24;
the county fiscal body may establish a disposal fee that does not exceed two dollars and fifty cents ($2.50) per ton, which applies in addition to the disposal fee established in subsection (a).
As added by P.L.1-1996, SEC.10. Amended by P.L.138-2000, SEC.9; P.L.218-2001, SEC.9; P.L.131-2006, SEC.8.

IC 13-20-21-7
Remittance of fee required; denial of permit
Sec. 7. (a) When a person files an application or a registration with the department concerning an activity associated with a fee established by section 3, 4, 5, or 6 of this chapter, the person must remit an application fee or a registration fee to the department.
(b) If a person does not remit the application fee or the registration fee to the department, the department shall deny the person's application or registration.
As added by P.L.1-1996, SEC.10.

IC 13-20-21-8
Remittance of fees or installments Sec. 8. Solid waste annual operation fees begin accruing January 1 of each year. The department shall assess the fees not later than January 15 of that year. A person must remit solid waste annual operation fees or an installment established under IC 13-16-2 to the department not more than thirty (30) days after the date the fees are assessed or on the date the installment is due.
As added by P.L.1-1996, SEC.10. Amended by P.L.130-1996, SEC.4; P.L.2-1997, SEC.44.

IC 13-20-21-9
Disposal fees; applicability; payment
Sec. 9. Solid waste disposal fees must be paid by all solid waste disposal facilities, including solid waste landfills, incinerators, and construction\demolition disposal facilities. Solid waste disposal fees:
(1) for the period of January 1 through June 30 of each year are due on August 1 of that year; and
(2) for the period of July 1 through December 31 of each year are due on February 1 of the following year.
As added by P.L.1-1996, SEC.10. Amended by P.L.159-2011, SEC.34.

IC 13-20-21-10
Delinquency charge; revocation of permit
Sec. 10. (a) In addition to the penalties described under:
(1) IC 13-30-4-1;
(2) IC 13-30-4-2; and
(3) IC 13-30-5-1;
if a person does not remit a solid waste annual operation fee or an installment established by the department under IC 13-16-2 to the department not more than sixty (60) days after the date the fee is assessed or not more than thirty (30) days after the date the installment is due, the person shall be assessed a delinquency charge equal to ten percent (10%) of the solid waste annual operation fee or ten percent (10%) of the installment, whichever is applicable. A delinquency charge is due and payable sixty (60) days after the date the solid waste annual operation fee is assessed or thirty (30) days after the date an installment is due.
(b) If a person does not remit a solid waste annual operation fee or an installment established by the department under IC 13-16-2 and any applicable delinquency charge not more than ninety (90) days after the date the solid waste annual operation fee is assessed or not more than sixty (60) days after the date the installment is due, the department may revoke the person's permit. However, before the department may revoke the permit:
(1) not earlier than sixty (60) days after the date the solid waste annual operation fee is assessed or not earlier than thirty (30) days after the date the installment is due; and
(2) not later than thirty (30) days before the department revokes the permit;
the department must deliver a written notice to the person that

describes what fees and delinquency charges are due and indicates that the department may revoke the person's permit for nonpayment after thirty (30) days.
As added by P.L.1-1996, SEC.10. Amended by P.L.130-1996, SEC.5; P.L.2-1997, SEC.45.

IC 13-20-21-11
Disposal fees; delinquency charges; revocation of permit; notice
Sec. 11. (a) In addition to the penalties described under:
(1) IC 13-30-4-1;
(2) IC 13-30-4-2; and
(3) IC 13-30-5-1;
if a person does not remit a solid waste disposal fee to the department not more than sixty (60) days after the date the fee is due, the person shall be assessed a delinquency charge equal to ten percent (10%) of the solid waste disposal fee. The delinquency charge shall be due and payable sixty (60) days after the date the solid waste disposal fee is due.
(b) If a person does not remit a solid waste disposal fee and any applicable delinquency charge not more than ninety (90) days after the date the solid waste disposal fee is due, the department may revoke the person's permit. However, before the department may revoke the permit:
(1) not earlier than sixty (60) days after the date the solid waste disposal fee is assessed; and
(2) not later than thirty (30) days before the department revokes the permit;
the department must deliver a written notice to the person that describes what fees and delinquency charges are due and indicates that the department may revoke the person's permit for nonpayment after thirty (30) days.
As added by P.L.1-1996, SEC.10.

IC 13-20-21-12
Groundwater compliance sampling fees
Sec. 12. Groundwater compliance sampling fees established under this chapter apply to groundwater monitoring wells in existence at an operating land disposal facility at the time a solid waste annual operation fee concerning the land disposal facility is assessed.
As added by P.L.1-1996, SEC.10.

IC 13-20-21-13
Payment of all fees by person or facility in multiple fee categories
Sec. 13. A person or a facility that is described in more than one (1) fee category under this chapter must pay all applicable fees.
As added by P.L.1-1996, SEC.10.

IC 13-20-21-14
Payment and deposit of fees and charges; remission to counties of additional fees Sec. 14. (a) Except as provided in subsection (b), fees and delinquency charges collected under this chapter:
(1) are payable to the department; and
(2) shall be deposited in the environmental management permit operation fund established by IC 13-15-11-1.
(b) Fees and delinquency charges collected under section 6(c) of this chapter are payable to the department. The department shall remit the revenue to the county treasurer of the county in which the landfill is located for deposit in the fund established by the county treasurer under IC 36-2-9-21.
As added by P.L.1-1996, SEC.10. Amended by P.L.131-2006, SEC.9.



CHAPTER 22. STATE SOLID WASTE MANAGEMENT FEES; STATE SOLID WASTE MANAGEMENT FUND

is necessary to offset costs incurred by counties, municipalities, and townships shall be distributed to solid waste management districts pro rata on the basis of the district's population.
(e) If solid waste has been subject to a fee under this section, the total amount of the fee paid shall be credited against any other fee to which the solid waste may later be subject under this section.
(f) A fee may not be imposed upon material used as alternate daily cover pursuant to a permit issued by the department under 329 IAC 10-20-13.
As added by P.L.1-1996, SEC.10. Amended by P.L.45-1997, SEC.8; P.L.2-1998, SEC.49; P.L.131-2006, SEC.10.

IC 13-20-22-2
Establishment of solid waste management fund; purpose; administration of fund; sources; investments
Sec. 2. (a) The state solid waste management fund is established to provide money for the following:
(1) Programs that provide grants and loans that provide education and promote the following:
(A) Recycling and the use of recycled materials.
(B) Waste reduction.
(C) Management of yard waste.
(2) Providing grants to implement household hazardous waste source reduction or recycling projects.
(3) Providing grants for household hazardous waste and conditionally exempting small quantity generator waste collection, recycling, or disposal projects under IC 13-20-20.
(4) Payments by the department under IC 13-20-17.7-6.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The sources of money for the fund are the following:
(1) All fees deposited into the fund under section 12(2) of this chapter.
(2) Accrued interest and other investment earnings of the fund.
(3) Appropriations made by the general assembly.
(4) Gifts and donations from any person to the fund.
(5) Civil penalties imposed under IC 13-30-4 for violations of IC 13-20-17.7 and proceeds received following a criminal conviction in connection with a violation of IC 13-20-17.7.
(6) Subject to subsection (f), assets assigned and other contributions made by persons.
(7) Transfers from the Indiana recycling promotion and assistance fund under IC 4-23-5.5-14(i).
(8) Money credited to the fund from the environmental management special fund under IC 13-14-12-1(c).
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. (f) Money in the fund resulting from assets assigned and other contributions made under subsection (c)(6) may be used only by the department of environmental management to make payments under IC 13-20-17.7-6.
As added by P.L.1-1996, SEC.10. Amended by P.L.45-1997, SEC.9; P.L.237-1999, SEC.9; P.L.170-2006, SEC.16; P.L.137-2007, SEC.21.

IC 13-20-22-2.1
Policy on awarding of grants
Sec. 2.1. (a) The department shall adopt and make available a policy concerning the award of grants under section 2 of this chapter.
(b) The policy must include the following considerations:
(1) No private sector services will be displaced if an equipment grant is awarded.
(2) The economic need of the district must be a consideration in awarding a grant.
As added by P.L.45-1997, SEC.10.

IC 13-20-22-3
Appropriation of money; approval of expenditures
Sec. 3. (a) There is annually appropriated to the fund, for the purposes set forth in section 2(a) of this chapter, the amount of money deposited in the fund from the sources set forth in section 2(c) of this chapter.
(b) The governor and the budget agency must approve expenditures from the fund under section 2(a) of this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-4
Registration of final disposal facility responsible for collecting fees; form
Sec. 4. An owner or operator of a final disposal facility responsible for collecting the fees imposed under section 1 of this chapter shall register with the department of state revenue. To register with the department of state revenue, the owner or operator must do the following:
(1) Pay a registration fee of twenty-five dollars ($25).
(2) File a verified registration form containing the following:
(A) The registrant's name and address.
(B) The name and address of each final disposal facility owned or operated by the registrant.
(C) Any additional information that the department of state revenue reasonably requires.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-5
Surety bond
Sec. 5. (a) The department of state revenue may require a registrant under section 4 of this chapter to file a surety bond: (1) in an amount determined by the department of state revenue of:
(A) not less than two thousand dollars ($2,000); and
(B) not more than three (3) months tax liability for the registrant as estimated by the department of state revenue; and
(2) conditioned upon:
(A) the keeping of records; and
(B) the making of full and complete reports and payments;
as required by this chapter.
(b) If the registrant files a bond, the bond must:
(1) be with a surety company or financial institution approved by the department of state revenue; and
(2) name:
(A) the registrant as the principal; and
(B) the state as the obligee.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-6
Current financial statement
Sec. 6. (a) The department of state revenue may require a registrant under section 4 of this chapter to furnish a current financial statement with the registration form.
(b) After registration, the department of state revenue may require a registrant to periodically furnish a current financial statement. If the registrant's financial condition warrants an increase in the surety bond, the department of state revenue may require the registrant to furnish an increased bond.
(c) The department of state revenue may require an audited financial statement under this section.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-7
Registration card; issuance; display
Sec. 7. The department of state revenue shall issue a registration card to each registrant under section 4 of this chapter who complies with this chapter. The registration card shall be prominently displayed at each place in Indiana where the registrant is engaged in business as an owner or operator of a final disposal facility.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-8
Release of surety; new bond; cancellation of registration for failure to submit bond
Sec. 8. (a) Sixty (60) days after making a written request for release to the department of state revenue, the surety of a bond furnished by a registrant under section 5 of this chapter is released from any liability to the state accruing on the bond after the sixty (60) day period. The release does not affect any liability accruing before the expiration of the sixty (60) day period. (b) The department of state revenue shall promptly notify the registrant furnishing the bond that a release has been requested. The registrant must:
(1) obtain a new bond that meets the requirements of section 5 of this chapter; and
(2) file with the department of state revenue a new bond within the sixty (60) day period.
(c) The department of state revenue shall cancel the registration for failure to submit a new bond within the sixty (60) day period.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-9
Cancellation of registration
Sec. 9. (a) The department of state revenue may, after a hearing, cancel a registration issued to an owner or operator of a final disposal facility if the owner or operator does any of the following:
(1) Files a false monthly report of the information required by this chapter.
(2) Fails or refuses to file a monthly report required by this chapter.
(3) Fails or refuses to pay the full amount of the fee imposed by this chapter on or before the due date established by section 11 of this chapter.
(4) Fails or refuses to comply with IC 6-8.1-5-4.
(5) Knowingly removes or alters a sign posted by the department of state revenue under section 17 of this chapter.
(6) Fails or refuses to have on file a valid bond, as required by section 5 or 8 of this chapter.
(7) Fails to honor a subpoena issued under IC 6-8.1-3-12.
(b) The department of state revenue shall notify the owner or operator at least fifteen (15) days before the date set for the hearing of the proposed cancellation. The notice must be sent by registered mail to the last known address of the owner or operator. The owner or operator may appear at the time and place given in the notice to show cause why the registration should not be canceled.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-10
Voluntary cancellation of registration
Sec. 10. A person registered under this chapter may make a written request to the department of state revenue to cancel the person's registration. The department of state revenue may cancel the registration sixty (60) days from the date of the written request if before cancellation the person has:
(1) paid all fees, penalties, and interest accruing under this chapter or IC 13-9.5-5 (before its repeal); and
(2) surrendered to the department of state revenue the:
(A) registration certificate issued under this chapter or IC 13-9.5-5 (before its repeal); and
(B) any additional copies of the registration. As added by P.L.1-1996, SEC.10.

IC 13-20-22-11
Collection; compensation; time limit on remittance; reports
Sec. 11. (a) The owner or operator of a final disposal facility is responsible for collecting the fees imposed under section 1 of this chapter from persons delivering solid waste to that facility.
(b) Each owner or operator may:
(1) deduct from the fees an amount equal to one percent (1%) of the fees collected; and
(2) retain this amount as compensation for collecting and remitting the fees;
if the fees collected and the reports required under subsection (e) are timely remitted and filed.
(c) If:
(1) the fees collected are remitted; or
(2) the required report is filed;
after the due date, the owner or operator shall remit all fees collected to the department of state revenue.
(d) The owner or operator shall remit the remainder of the fees that the owner or operator collects during a month to the department of state revenue not later than ten (10) days after the last day of the month in which the fees are collected.
(e) The owner or operator of a final disposal facility shall file monthly reports with the department concerning the fees collected under this section. The department shall adopt a form for these reports. An owner or operator shall use the form in reporting to the department.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-12
Deposits in funds
Sec. 12. Each month the department of state revenue shall deposit the following:
(1) Not less than fifty percent (50%) of the revenue from the fee imposed under section 1(b)(1) of this chapter into the Indiana recycling promotion and assistance fund established in IC 4-23-5.5-14.
(2) Not more than fifty percent (50%) of the revenue from the fee imposed under section 1(b)(1) of this chapter into the fund.
(3) The revenue from the fee imposed under section 1(b)(2) of this chapter into the hazardous substance response trust fund established by IC 13-25-4-1.
As added by P.L.1-1996, SEC.10. Amended by P.L.45-1997, SEC.11; P.L.2-1998, SEC.50; P.L.1-1999, SEC.39.

IC 13-20-22-13
Limitation on imposition of fee
Sec. 13. A fee may not be imposed by the state under section 1 of this chapter on the disposal of solid waste by a person who: (1) generated the solid waste; and
(2) disposed of the solid waste at a site that is:
(A) owned by the person; and
(B) limited, for purposes of the disposal of solid waste, to use by that person for the disposal of solid waste generated by that person.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-14
Contiguous governmental units; solid waste management agreement; fee imposed
Sec. 14. If:
(1) the:
(A) county executive of the county; or
(B) board of directors of the district;
in which a final disposal facility is located has entered into an agreement concerning solid waste management with a governmental unit that is, or that is located within, a county that is contiguous to Indiana but within another state; and
(2) the agreement provides for solid waste generated in that governmental unit to be disposed of in the final disposal facility;
the fee imposed under this chapter upon the disposal in the final disposal facility of solid waste generated in that governmental unit is the fee set forth in section 1(b)(1) of this chapter, not the fee set forth in section 1(b)(2) of this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.2-1998, SEC.51; P.L.1-1999, SEC.40.

IC 13-20-22-15
Fee collection; determination of weight of solid waste
Sec. 15. (a) For purposes of the collection of the fees imposed under section 1 of this chapter, the owner or operator of a final disposal facility that:
(1) receives, on the average, less than two hundred (200) tons of solid waste each day; and
(2) does not have a scale suitable for weighing the solid waste received at the final disposal facility;
may determine the weight of the solid waste received by conversion from the volume of the solid waste.
(b) The owner or operator shall apply the following conversion factors:
(1) Three and three-tenths (3.3) cubic yards of compacted solid waste equals one (1) ton of solid waste.
(2) Six (6) cubic yards of uncompacted solid waste equals one (1) ton of solid waste.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-16
Fees not revenues of facility Sec. 16. Fees prescribed by this chapter are not:
(1) revenues (as defined in IC 36-9-31-2) of a facility (as defined in IC 36-9-31-2); or
(2) revenues under:
(A) IC 8-1.5;
(B) IC 13-21-3-13;
(C) IC 13-21-7 through IC 13-21-12;
(D) IC 13-21-14; or
(E) IC 36-9-30.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-17
Prohibition of further transactions involving solid waste disposal; posting of sign; conditions
Sec. 17. (a) If any of the following conditions occur, the department of state revenue may post a sign at a solid waste disposal site that prohibits further transactions involving solid waste disposal at the site:
(1) An owner or operator of a final disposal facility becomes delinquent in payment of any amount due under this chapter.
(2) There is evidence that the revenue of an owner or operator of a final disposal facility is in jeopardy.
(3) An owner or operator of a final disposal facility is operating without the registration required by this chapter.
(4) An owner or operator of a final disposal facility is operating without the bond required by this chapter.
(5) An owner or operator of a final disposal facility continues to operate the final disposal facility after the registration of the owner or operator has been canceled under this chapter.
(b) The department of state revenue may require that the sign posted under this section must remain posted until the owner or operator of the final disposal facility does all of the following:
(1) Files all reports and pays in full the fees and penalties imposed by this chapter.
(2) Pays in full the interest and penalties imposed under IC 6-8.1-10-1 and IC 6-8.1-10-2.1.
(3) Obtains the registration required by this chapter.
(4) Provides the bond required by this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-18
Election and exclusivity of remedies
Sec. 18. The remedies provided by this chapter are cumulative. Action taken by the state may not be construed as an election to pursue a remedy to the exclusion of other remedies.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-19
Failure to pay collected solid waste disposal or incineration fees; offense Sec. 19. A person who knowingly or intentionally fails to pay the fee to the department of state revenue under section 11 of this chapter commits a Class D felony.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-20
Defacement or removal of signs; offense; notice by owner or operator
Sec. 20. (a) A person who, without authorization:
(1) removes;
(2) alters;
(3) defaces; or
(4) covers;
a sign posted by the department of state revenue under section 17 of this chapter commits a Class B misdemeanor. However, the offense is a Class D felony if the offense is committed with the intent to evade the fee imposed by this chapter or to defraud the state.
(b) An owner or operator of a final disposal facility shall notify the department of state revenue not later than two (2) days after discovering that a sign posted by the department has been removed, altered, defaced, or covered.
(c) An owner or operator of a final disposal facility who fails to notify the department under subsection (b) commits a Class B misdemeanor.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-21
Criminal penalty for application misstatement
Sec. 21. A person who, with intent to defraud, knowingly or intentionally makes a material misstatement in connection with an application for a loan or grant from the fund commits a Class D felony.
As added by P.L.137-2007, SEC.22.



CHAPTER 23. MUNICIPAL WASTE DISPOSAL FEES

IC 13-20-23-2
Funds from disposal fees received by townships
Sec. 2. A township that has one (1) of the following populations and meets the requirements of section 3 of this chapter is entitled to receive the following percentage of disposal fees paid to the county in which the township is located:
Township Population Percentage
Less than 3,000 8%
More than 3,200 6%
but less than 3,900
More than 60,000 6%
but less than 90,000
As added by P.L.133-1998, SEC.6. Amended by P.L.170-2002, SEC.88.

IC 13-20-23-3
Township resolutions to receive funds from disposal fees
Sec. 3. To receive funds under section 2 of this chapter, the fiscal body of a township must do both of the following:
(1) Adopt a resolution that:
(A) identifies the host agreement that is the subject of the resolution;
(B) states that the township has elected to exercise its entitlement under section 2 of this chapter;
(C) states the percentage of the disposal fees the township elects to receive; and
(D) specifies that the disposal fees will be used to provide fire services within the township.
(2) File the resolution with the county auditor.
As added by P.L.133-1998, SEC.6.

IC 13-20-23-4
Review and determination of township resolutions
Sec. 4. (a) Not more than thirty (30) days after the date a county auditor receives a resolution filed under section 3(2) of this chapter, the county auditor shall review the resolution for compliance with the requirements of sections 2 and 3 of this chapter. If the resolution meets all of the requirements, the county auditor shall:
(1) inform the county fiscal body and the township fiscal

body;
(2) accrue disposal fees from the date the resolution is determined to be in compliance with sections 2 and 3 of this chapter under this subsection or subsection (b); and
(3) disburse the accrued disposal fees to the township, in the amount requested, on a quarterly basis.
(b) If the county auditor fails to make a determination concerning a resolution within the time allotted under subsection (a):
(1) the resolution is deemed to be in compliance with the requirements of sections 2 and 3 of this chapter; and
(2) the county auditor shall comply with subsection (a).
As added by P.L.133-1998, SEC.6.



CHAPTER 24. HOST AGREEMENT IN A COUNTY WITHOUT ZONING

IC 13-20-24-2
Municipality in county without zoning may enter into host agreement
Sec. 2. With respect to a landfill or landfill expansion located or proposed to be located in a municipality in a county that does not zone under IC 36-7-4, the municipality and another person may enter into a host agreement under this chapter.
As added by P.L.131-2006, SEC.11.

IC 13-20-24-3
Duties under host agreement of person who enters into the agreement with the county or municipality
Sec. 3. A host agreement under this chapter must provide that the person that enters into the host agreement with the county or municipality agrees, in exchange for permission from the county or municipality to construct or operate a landfill in the county or municipality, to do one (1) or more of the following during the term of the host agreement:
(1) Make one (1) or more payments in designated amounts to the county or municipality.
(2) Construct, improve, or maintain infrastructure that supports or is otherwise related to the landfill.
(3) Provide to the county or municipality other consideration that supports or is otherwise related to the landfill.
As added by P.L.131-2006, SEC.11.

IC 13-20-24-4
Use by county or municipality of payments under host agreement
Sec. 4. A county or municipality that receives a payment under section 3(1) of this chapter may use the revenue only for the construction, improvement, or maintenance of infrastructure that supports or is otherwise related to the landfill.
As added by P.L.131-2006, SEC.11.






ARTICLE 20.5. ELECTRONIC WASTE

CHAPTER 1. REGISTRATION PROGRAMS

agent has complied and will continue to comply with the requirements of this article.
(4) An estimate based on national sales data of the total weight in pounds of the manufacturer's video display devices sold to households during the most recent twelve (12) months:
(A) that precede the date of registration; and
(B) for which that data is available.
(5) A demonstration of how the manufacturer plans in the program year for which the registration is submitted to meet the recycling goal stated in IC 13-20.5-4-1.
(6) A statement that discloses whether:
(A) any video display devices sold by the manufacturer to households exceed the maximum concentration values established:
(i) for lead, mercury, cadmium, hexavalent chromium, polybrominated biphenyls (pbbs), and polybrominated diphenyl ethers (pbdes); and
(ii) under the directive restricting the use of certain hazardous substances in electrical and electronic equipment (RoHS Directive) 2002/95/EC of the European Parliament and Council, as amended; or
(B) the manufacturer has received an exemption from any of the maximum concentration values under the RoHS Directive that has been approved and published by the European Commission.
(f) A manufacturer shall update the manufacturer's registration under this section not more than ten (10) days after the date the manufacturer changes the brand or brands of video display devices the manufacturer sells or offers for sale to households.
As added by P.L.178-2009, SEC.27. Amended by P.L.37-2012, SEC.41.

IC 13-20.5-1-2
Requirements for sale of video display devices from manufacturer to retailer
Sec. 2. After 2009, a manufacturer may not sell, offer for sale, or deliver to a retailer for subsequent sale a new video display device unless:
(1) the video display device is labeled with the manufacturer's brand that is permanently affixed and readily visible; and
(2) the manufacturer has submitted a registration to the department under section 1 of this chapter.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-1-3
Registration applies to program year; department review and listing of manufacturers and brands
Sec. 3. (a) A registration received from a manufacturer by the department under this chapter is, except as provided in subsection (b), effective for the program year for which the registration is

submitted under section 1 of this chapter.
(b) The department shall review each registration and notify a manufacturer of any information required by this chapter that is omitted from the manufacturer's registration. Not more than thirty (30) days after the date a manufacturer receives notification from the department concerning incomplete information in the manufacturer's registration, the manufacturer shall submit a revised registration that includes the information required by the department. A registration received from a manufacturer by the department under this subsection is, unless the manufacturer receives a second or subsequent notification from the department concerning incomplete information, effective for the program year for which the registration is submitted under section 1 of this chapter.
(c) The department shall maintain on an Internet web site the names of manufacturers and the manufacturers' brands listed in registrations submitted to the department. The department shall update the Internet web site information promptly upon receipt of a new or updated registration. The Internet web site must contain prominent language stating that:
(1) this article is directed at video display devices used by households; and
(2) the manufacturers' brands list is not a list of manufacturers qualified to sell to industrial, commercial, or other markets identified as exempt from the requirements of this article.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-1-4
Requirements to operate as collector; effective period of registration
Sec. 4. (a) After 2009, a person may not operate as a collector of covered electronic devices from covered entities unless the person:
(1) has submitted to the department a completed registration form as required by 329 IAC 16-5-1; and
(2) otherwise complies with 329 IAC 16.
(b) A registration submitted under this section:
(1) is effective upon receipt by the department; and
(2) must be submitted not later than November 1 for the next program year.
As added by P.L.178-2009, SEC.27. Amended by P.L.37-2012, SEC.42.

IC 13-20.5-1-5
Requirements to operate as recycler; effective period of registration
Sec. 5. (a) After 2009, a person may not recycle covered electronic devices generated by covered entities unless the person:
(1) has submitted to the department a completed registration form as required by 329 IAC 16-5-1; and
(2) otherwise complies with 329 IAC 16.
(b) A registered recycler may conduct recycling activities that are

consistent with this article.
(c) A registration submitted under this section:
(1) is effective upon receipt by the department; and
(2) must be submitted not later than November 1 for the next program year.
As added by P.L.178-2009, SEC.27. Amended by P.L.37-2012, SEC.43.

IC 13-20.5-1-6
Department may revoke collector or recycler registration
Sec. 6. The department may revoke the registration of a collector or recycler that violates either or both of the following:
(1) This article.
(2) 329 IAC 16.
As added by P.L.178-2009, SEC.27.



CHAPTER 2. MANUFACTURER'S REGISTRATION FEE; ELECTRONIC WASTE FUND

recycling established as follows:
(A) Forty cents ($0.40) per pound for manufacturers that recycle less than fifty percent (50%) of the number of pounds determined in STEP ONE.
(B) Thirty cents ($0.30) per pound for manufacturers that recycle at least fifty percent (50%) but less than ninety percent (90%) of the number of pounds determined in STEP ONE.
(C) Twenty cents ($0.20) per pound for manufacturers that recycle at least ninety percent (90%) of the number of pounds determined in STEP ONE.
(e) The following apply to the number of pounds of covered electronic devices recycled by the manufacturer from covered entities during the immediately preceding program year for purposes of subsection (d), STEP TWO:
(1) Except as provided in subdivision (3), the number is multiplied by one and one-tenth (1.1) to the extent that the covered electronic devices were recycled in Indiana.
(2) Except as provided in subdivision (3), the number is multiplied by one and five-tenths (1.5) to the extent that the covered electronic devices were recycled from covered entities not located in a metropolitan statistical area, as defined by the federal Office of Management and Budget.
(3) The number is multiplied by one and six-tenths (1.6) to the extent that the covered electronic devices were:
(A) recycled from covered entities not located in a metropolitan statistical area, as defined by the federal Office of Management and Budget; and
(B) recycled in Indiana.
(f) A manufacturer may retain recycling credits to be added, in whole or in part, to the actual number of pounds of covered electronic devices recycled by the manufacturer from covered entities during the immediately preceding program year, as reported to the department under IC 13-20.5-3-1(b), during any of the three (3) immediately succeeding program years. A manufacturer may sell all or any part of its recycling credits to another manufacturer, at a price negotiated by the parties, and the other manufacturer may use the credits in the same manner. For purposes of this subsection, the recycling credits for the program year that begins April 1, 2010, are determined taking into account covered electronic devices that the manufacturer recycled, or arranged to have collected and recycled, both:
(1) in that program year; and
(2) after June 30, 2009, and before April 1, 2010.
(g) A manufacturer may not be charged a registration fee or a variable recycling fee for any year in which the combined number of video display devices produced by the manufacturer for sale to households is less than one hundred (100).
As added by P.L.178-2009, SEC.27. Amended by P.L.37-2012, SEC.44.
IC 13-20.5-2-2
Petition for relief from variable recycling fee
Sec. 2. Not later than sixty (60) days after the date of the statement provided to a manufacturer under section 1(c) of this chapter, the manufacturer may petition the Indiana recycling market development board created by IC 4-23-5.5-2 for relief from the variable recycling fee imposed under section 1 of this chapter upon showing of good cause. In determining whether to grant a petition for relief under this section, the Indiana recycling market development board shall determine whether the manufacturer has made good faith progress to achieve substantial compliance with this article. A determination by the Indiana recycling market development board under this subsection is not subject to appeal by the manufacturer.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-2-3
Electronic waste fund; administration; refunds to manufacturers
Sec. 3. (a) The electronic waste fund is established to implement this article. The fund shall be administered by the department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Beginning in 2011 and continuing each year thereafter, as of the last day of the state fiscal year, the department shall determine the total amount of the variable recycling fees that were collected for that state fiscal year under section 1(c) of this chapter.
(f) Except as provided in subsection (g), if the total amount of registration fees collected by the department for a state fiscal year under section 1(a) of this chapter exceeds the amount the department determines necessary to administer this article for the next state fiscal year, the department shall refund on a pro rata basis, to all manufacturers that paid any fees for the state fiscal year that contributed to those collections, the amount of fees collected by the department that exceeds the amount necessary to administer this article for the next state fiscal year.
(g) The department is not required to refund amounts under subsection (f) if either or both of the following apply:
(1) The refund amount determined under subsection (f) is less than one hundred dollars ($100).
(2) The amount the manufacturer claiming the refund recycled for the manufacturer's most recent program year was less than fifty percent (50%) of the amount the manufacturer was required to recycle for that program year under IC 13-20.5-4-1.
As added by P.L.178-2009, SEC.27.



CHAPTER 3. REPORTING REQUIREMENTS

IC 13-20.5-3-2
Reports by recycler to the department
Sec. 2. Before April 1, 2011, and not later than each April 1 thereafter, a recycler of covered electronic devices shall do the following:
(1) Report to the department separately the total weight in pounds of covered electronic devices:
(A) recycled by the recycler; and
(B) taken by the recycler for final disposal;
during the immediately preceding calendar year.
(2) Submit to the department a list of all collectors from whom the recycler received covered electronic devices. (3) Certify that the recycler has complied with IC 13-20.5-5 and 329 IAC 16.
As added by P.L.178-2009, SEC.27. Amended by P.L.37-2012, SEC.46.

IC 13-20.5-3-3
Reports by collectors to the department
Sec. 3. Before April 1, 2011, and not later than each April 1 thereafter, a collector shall submit to the department a report that contains for the immediately preceding calendar year:
(1) the total weight in pounds of covered electronic devices collected in Indiana by the collector; and
(2) a list of all recyclers to whom the collector delivered covered electronic devices.
As added by P.L.178-2009, SEC.27. Amended by P.L.37-2012, SEC.47.



CHAPTER 4. MANUFACTURER RESPONSIBILITIES

IC 13-20.5-4-2
Manufacturer's due diligence assessments; maintenance of records
Sec. 2. (a) A manufacturer shall conduct and document due diligence assessments of collectors and recyclers with which the manufacturer contracts to allow the manufacturer to comply with this chapter.
(b) A manufacturer shall maintain for three (3) years documentation showing that all covered electronic devices recycled, partially recycled, or sent to downstream recycling operations by the manufacturer are recycled in compliance with this article.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-4-3
Contact information
Sec. 3. A manufacturer shall provide the department with contact information for an individual who can be contacted regarding the manufacturer's activities under this article.
As added by P.L.178-2009, SEC.27.



CHAPTER 5. RECYCLER RESPONSIBILITIES



CHAPTER 6. RETAILER RESPONSIBILITIES

IC 13-20.5-6-2
Means of providing information to households
Sec. 2. The requirement in section 1 of this chapter may be met by retailers:
(1) by providing to households the department's contact information or Internet web site address; and
(2) if the retailer sells through catalogs or the Internet, by including the information in a prominent location in the retailer's catalog or on the retailer's Internet web site.
As added by P.L.178-2009, SEC.27.



CHAPTER 7. DEPARTMENT DUTIES

IC 13-20.5-7-2
Department calculation of estimated sales of video display devices
Sec. 2. Before June 1, 2010, and before June 1 of each year thereafter, the department shall calculate estimated sales of video display devices sold to households by each manufacturer during the immediately preceding calendar year, based on national sales data.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-7-3
Recommendations to reduce revenue if revenue exceeds requirements
Sec. 3. If the revenues in the electronic waste fund established by IC 13-20.5-2-3 exceed the amount that the department determines is necessary for efficient and effective administration of this article, the department shall recommend to the general assembly in a report submitted in an electronic format under IC 5-14-6 that:
(1) the registration fee under IC 13-20.5-2-1(a); or
(2) the proportion of sales of video display devices required to be recycled under IC 13-20.5-4-1;
be lowered to reduce revenues collected in the subsequent state fiscal year by the estimated amount of the excess.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-7-4
Department report on program implementation
Sec. 4. (a) Before August 1, 2013, and before August 1 of each year thereafter, the department shall submit a report concerning the implementation of this article to:
(1) the general assembly in an electronic format under IC 5-14-6; (2) the governor;
(3) the environmental quality service council established by IC 13-13-7-1; and
(4) the Indiana recycling market development board established by IC 4-23-5.5-2.
(b) For each state fiscal year, the report submitted under subsection (a):
(1) must discuss the total weight of covered electronic devices recycled in the state fiscal year and a summary of information in the reports submitted by manufacturers and recyclers under IC 13-20.5-3;
(2) must discuss the various collection programs used by manufacturers to collect covered electronic devices, information regarding covered electronic devices that are being collected by persons other than registered manufacturers, collectors, and recyclers, and information about covered electronic devices, if any, being disposed of in landfills in Indiana;
(3) must include a description of enforcement actions under this article during the state fiscal year; and
(4) may include other information received by the department regarding the implementation of this article.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-7-5
Department public education and outreach
Sec. 5. The department shall promote public participation in the activities implemented under this article through public education and outreach efforts.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-7-6
Department collection of data and use to determine fee
Sec. 6. (a) The department shall collect the data submitted to it annually by each registered manufacturer on:
(1) the total weight in pounds of each specific model of video display device sold to households, if provided;
(2) the total weight in pounds of video display devices sold to households;
(3) the total weight in pounds of covered electronic devices collected from covered entities that are recycled; and
(4) data on recycling credits, as required under IC 13-20.5-3-1.
(b) The department shall use the data described in subsection (a) to determine the manufacturer's variable recycling fee under the formula in IC 13-20.5-2-1.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-7-7
Department estimation of sales; use of data to verify fee
Sec. 7. The department shall estimate, for each registered manufacturer, the sales of video display devices to households during

each calendar year, based on:
(1) data provided by a manufacturer on sales of video display devices to households, including documentation describing how that amount was calculated and certification that the amount is accurate; or
(2) if a manufacturer does not provide the data specified in subdivision (1), national data on sales of video display devices.
The department shall use the data specified in this section to review the determination of each manufacturer's variable recycling fee to ensure that the fee was calculated accurately according to the formula in IC 13-20.5-2-1.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-7-8
Department may participate in organizations and compacts
Sec. 8. The department may participate in or join a regional multistate organization or compact to assist in implementing this article.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-7-9
Department evaluation of national program and regional agreement
Sec. 9. If a national electronic waste program is implemented that is similar to the program established under this article, the department shall review, evaluate, and compare the national program, the program established under this article, and any regional agreement the department has entered into under section 8 of this chapter.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-7-10
Educational programs
Sec. 10. (a) Solid waste management districts shall conduct educational programs to provide information to the public concerning:
(1) reuse and recycling of electronic waste;
(2) collection programs available to the public for the disposal of electronic waste; and
(3) proper disposal of electronic waste.
(b) The department, with assistance from solid waste management districts and other appropriate persons, shall provide solid waste management districts with a curriculum model that includes educational core principles concerning the reuse, recycling, collection, and proper disposal of solid waste. Solid waste management districts shall implement educational programs that meet the minimum standards established by the department in the curriculum model.
As added by P.L.159-2011, SEC.35. Amended by P.L.37-2012, SEC.49.



CHAPTER 8. OTHER RECYCLING PROGRAMS

IC 13-20.5-8-2
Actions not prohibited by program
Sec. 2. This article does not prohibit or restrict:
(1) the operation of any program that recycles covered electronic devices in addition to programs provided by manufacturers;
(2) persons from receiving, collecting, transporting, or recycling covered electronic devices, if those persons are registered under IC 13-20.5-1; or
(3) a collector, recycler, or manufacturer from charging for directly collecting any covered electronic devices directly from covered entities, including charging for curbside collection from covered entities.
As added by P.L.178-2009, SEC.27.



CHAPTER 9. REQUIREMENTS FOR PURCHASES BY STATE AGENCIES

IC 13-20.5-9-2
State contractor compliance with program
Sec. 2. State agency solicitation documents must specify that the prospective responder is required to cooperate fully in providing reasonable access to the prospective responder's records and documents to demonstrate compliance with this article.
As added by P.L.178-2009, SEC.27.

IC 13-20.5-9-3
Sanctions on state contractor that violates program
Sec. 3. A person awarded a contract by a state agency for purchase or lease of video display devices that is found to be in violation of this article is subject to the following sanctions:
(1) The contract is void if the Indiana department of administration determines that the potential adverse effect to the state from voiding the contract is exceeded by the benefit obtained from voiding the contract.
(2) If the attorney general establishes that any money, property, or benefit was obtained by a contractor as a result of violating this article, a court may, in addition to any other remedy, order the forfeiture of the unlawfully obtained money, property, or benefit.
As added by P.L.178-2009, SEC.27.



CHAPTER 10. DISPOSAL PROHIBITIONS

IC 13-20.5-10-2
No penalties or sanctions for violations; no cause of action
Sec. 2. (a) A covered entity that violates this chapter is not subject to:
(1) a criminal or civil action or penalty; or
(2) any other sanction;
under this title or any other state law.
(b) A violation of this chapter does not create a cause of action.
As added by P.L.178-2009, SEC.27.






ARTICLE 21. SOLID WASTE MANAGEMENT DISTRICTS

CHAPTER 1. STATE SOLID WASTE MANAGEMENT PLAN

IC 13-21-1-2
Required provisions, goals, and criteria
Sec. 2. The state plan must provide for solid waste management in Indiana for the twenty (20) years following the adoption of the state plan. The state plan must include the following, in order of priority:
(1) The establishment of voluntary statewide goals for source reduction.
(2) The establishment of criteria for alternatives to final disposal, including the following:
(A) Recycling.
(B) Composting.
(C) The availability of markets.
(3) The establishment of general criteria for the siting, construction, operation, closing, and monitoring of final disposal facilities.
(4) Criteria and other elements to be considered in the adoption of district solid waste management plans.
As added by P.L.1-1996, SEC.11.

IC 13-21-1-3
Revisions
Sec. 3. Revisions of the state plan must be implemented using the procedures set forth in section 1 of this chapter.
As added by P.L.1-1996, SEC.11. Amended by P.L.12-2005, SEC.4.

IC 13-21-1-4
Assessment of solid waste management districts; report
Sec. 4. (a) In 2015 and every fifth year thereafter, the legislative council shall require an interim study committee or a statutory study committee to:
(1) assess solid waste management districts; and
(2) determine whether any changes should be made to the statutes governing solid waste management districts.
(b) An interim study committee or a statutory study committee

that assesses solid waste management districts under subsection (a) shall issue a final report, in an electronic format under IC 5-14-6, to the legislative council containing the committee's findings and recommendations, including any recommended legislation, not later than November 1 of the year in which an assessment is conducted.
As added by P.L.37-2012, SEC.50.



CHAPTER 2. REPEALED



CHAPTER 3. SOLID WASTE MANAGEMENT DISTRICTS

IC 13-21-3-1
Establishment; approval of agreement; failure of county to comply
Sec. 1. (a) Except as provided in subsection (b), each county shall, by ordinance of the county executive:
(1) join with one (1) or more other counties in establishing a joint solid waste management district that includes the entire area of all the acting counties; or
(2) designate itself as a county solid waste management district.
(b) Notwithstanding subsection (a)(1), if a county withdraws from a joint solid waste management district under IC 13-21-4, the county executive of the county may adopt an ordinance to join another or establish another joint solid waste management district with one (1) or more other counties:
(1) not earlier than fifteen (15) days; or
(2) not later than forty-five (45) days;
after the date the ordinance is introduced.
(c) An ordinance adopted under subsection (a)(1) or (b) must include the approval of an agreement governing the operation of the joint district.
(d) If a county fails to comply with this section, the commissioner shall designate the county as a solid waste management district.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.2.

IC 13-21-3-2
Territory included in designated district
Sec. 2. All of the incorporated and unincorporated territory of a county must be included in the designated county solid waste management district or the joint solid waste management district to which the county belongs.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-3
Copy of agreement to commissioner
Sec. 3. Within thirty (30) days after adopting an ordinance

establishing a joint district and approving an agreement governing the operation of the joint district, a county shall provide the commissioner with a copy of the agreement.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-4
Board of directors; appointment
Sec. 4. After a county has been designated as a county district or has joined with at least one (1) other county in a joint district, a board of directors shall be appointed.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-5
Board of directors; membership
Sec. 5. (a) Except as provided in subsections (b) through (e), the board of a county district consists of the following members:
(1) Two (2) members appointed by the county executive from the membership of the county executive.
(2) One (1) member appointed by the county fiscal body from the membership of the fiscal body.
(3) One (1) member:
(A) who is the executive of the municipality having the largest population in the county if that municipality is a city; or
(B) appointed from the membership of the legislative body of a town if the town is the municipality having the largest population in the county.
(4) One (1) member of the legislative body of the municipality with the largest population in the county appointed by the legislative body of that municipality.
(5) One (1) member:
(A) who is the executive of a city in the county that is not the municipality having the largest population in the county; or
(B) who is a member of the legislative body of a town that is not the municipality having the largest population in the county;
and who is appointed by the executive of that county to represent the municipalities in the county other than the municipality having the largest population.
(6) One (1) additional member appointed by the county executive from the membership of the county executive.
(b) If a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) is designated as a county district, the executives of the three (3) cities in the county having the largest populations each serve as a member of the board or may appoint a member of the legislative body of their city to serve as a member of the board. If a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000) is designated as

a county district, the executives of the two (2) cities in the county having the largest populations each serve as a member of the board. If a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000) is designated as a county district, the board of that county district must include the following:
(1) One (1) member of the legislative body of the city having the second largest population in the county, appointed by the president of the city legislative body.
(2) One (1) member of the legislative body of a town located in the county, appointed by the judge of the circuit court in the county.
(c) If a county having a consolidated city is designated a county district, the board of public works established under IC 36-3-5-6 constitutes the board of the county district.
(d) If a county designated as a county district has a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), the board of the district consists of the following members:
(1) One (1) member appointed by the county executive from the membership of the county executive.
(2) Two (2) members appointed from the county fiscal body appointed from the membership of the county fiscal body.
(3) The executive of each second or third class city or a member of the legislative body of their city appointed by the executive.
(4) One (1) member of the legislative body of each town appointed by the legislative body.
(5) One (1) member of the legislative body of the municipality with the largest population in the county appointed by the legislative body of that municipality.
(6) If a local government unit in the county has an operating final disposal facility located within the unit's jurisdiction, one (1) member of the unit's board of public works appointed by the board of public works.
(e) This subsection applies only to a county that does not contain a city. If the county executive and the county fiscal body of a county designated as a county district agree, the board of the district shall consist of the following nine (9) or ten (10) members:
(1) The three (3) members of the county executive.
(2) Two (2) members of the county fiscal body, chosen by the county fiscal body.
(3) One (1) member of each of the town legislative bodies of the four (4) or five (5) towns in the county having the largest population, chosen by each town legislative body.
As added by P.L.1-1996, SEC.11. Amended by P.L.110-1998, SEC.1; P.L.189-2005, SEC.3; P.L.119-2012, SEC.113.

IC 13-21-3-6
Board of joint district; membership
Sec. 6. (a) Except as provided in subsections (b) through (d), the

board of a joint district consists of the following:
(1) One (1) member of the county executive of each participating county.
(2) One (1) member of the county fiscal body of each participating county.
(3) One (1) member:
(A) who is the executive of the municipality having the largest population in the county if that municipality is a city; or
(B) if a town is the municipality having the largest population in the county, who is appointed from the membership of the fiscal body of that town.
(4) One (1) member of the legislative body of the municipality having the largest population in each participating county, appointed by the legislative body of that municipality.
(5) One (1) or more members who are the executives of cities under subsection (b), if applicable.
(6) Additional members appointed by the executive of each participating county from the membership of the executive, as permitted under subsection (c).
(7) One (1) additional member appointed by the executive of the participating county having the largest population from the membership of the executive if the appointments made under subdivisions (1) through (6) result in an even number of members.
(b) If a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) has joined in a joint district, the executive of the three (3) cities in the county having the largest populations each serve as a member of the board. If a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000) has joined in a joint district, the executive of the two (2) cities in the county having the largest populations each serve as a member of the board.
(c) An agreement between two (2) or more counties establishing a joint district may allow the executive of each county to appoint a certain number of additional members from the membership of the executive based upon the proportion of each county's population to the population of the entire district.
(d) An agreement among three (3) or more counties establishing a joint district may provide that:
(1) the membership; and
(2) the terms of office of members;
of the board will be determined by the terms of an agreement entered into by the executive of each county governing the operation of the district. All members of a board appointed under this subsection must be elected officials of a county or a municipality.
(e) The board of a joint district established under subsection (d) or IC 13-9.5-2-6(d) (before its repeal) after March 1, 1991:
(1) must include representation from the largest municipality in

each county included in the joint district as recommended by the executive of the largest municipality and approved by the legislative body of the largest municipality; and
(2) may include representation from other municipalities in each county included in the joint district as recommended by the executive of a municipality and approved by the legislative body of the municipality.
(f) The board of a joint district may allow a member who is appointed from:
(1) the county executive;
(2) a county fiscal body; or
(3) a municipal legislative body;
to have the body on which the member serves designate an alternate member from that body to participate and exercise the right to vote with the board if the member is unable to attend a meeting.
As added by P.L.1-1996, SEC.11. Amended by P.L.119-2012, SEC.114.

IC 13-21-3-7
Joint districts; executive committees; powers
Sec. 7. (a) In:
(1) a joint district; or
(2) a single district having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000);
the board appointed under section 5 of this chapter may elect from the board's membership an executive committee having an odd number of members.
(b) An executive committee elected under subsection (a) for a joint district has only the powers invested in the committee by resolution of the board. An executive committee may exercise any powers of the board under this article that are delegated to the executive committee by resolution of the board.
(c) The board of the joint district may appoint one (1) or more alternates from among the membership of the board to:
(1) participate; and
(2) exercise the power to vote;
with the executive committee if a member of the executive committee is absent.
(d) A meeting of an executive committee may serve as the regularly scheduled monthly meeting of a board as required under IC 13-21-5-2.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-8
Board of directors of district; term
Sec. 8. (a) This section does not apply to the members of a board of public works that constitutes the board of a county district under section 5(c) of this chapter.
(b) The term of office of a member of the board of a district who

is appointed from the membership of an executive, legislative, or fiscal body under this chapter is coextensive with the member's term of office on that body. The term of office of other appointed members of the board is two (2) years.
(c) All members of the board serve at the pleasure of the appointing authority.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-9
Officers
Sec. 9. (a) This section does not apply to a board of public works that constitutes the board of a county district under section 5(c) of this chapter.
(b) The board shall select the following:
(1) A chairperson and vice chairperson from the board's membership.
(2) A controller who is not a member of the board.
(c) If a controller selected by a board under this section is the fiscal officer of a county or municipality, the duties of the controller under a statute or an ordinance are in addition to the duties the controller has while serving as the fiscal officer of the county or municipality.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-10
Controllers; powers and duties
Sec. 10. (a) A controller selected under section 9 of this chapter shall do the following:
(1) Be the official custodian of all district money and, subject to the terms of any resolution or trust indenture under which bonds are issued under this article, deposit and invest all district money in the same manner as other county money is deposited and invested under IC 5-13.
(2) Be responsible to the board for the fiscal management of the district.
(3) Be responsible for the proper safeguarding and accounting of the district's money.
(4) Subject to subsection (c), issue warrants approved by the board after a properly itemized and verified claim has been presented to the board on a claim docket.
(5) Make financial reports of district money and present the reports to the board for the board's approval.
(6) Prepare the district's annual budget.
(7) Perform any other duties:
(A) prescribed by the board; and
(B) consistent with this chapter.
(b) A controller selected under section 9 of this chapter:
(1) does not exercise any sovereign authority of the state; and
(2) does not hold a lucrative office for purposes of Article 2, Section 9 of the Constitution of the State of Indiana. (c) The board may, by resolution, authorize the controller to make claim payments for:
(1) payroll;
(2) the state solid waste management fee imposed by IC 13-20-22-1; and
(3) certain specific vendors identified in the resolution;
without the claims being first approved by the board if before payment the claims are approved in writing by the chairperson of the board or in the absence of the chairperson another member of the board designated by the chairperson. The claims shall be reviewed and allowed by the board at the board's next regular or special meeting.
As added by P.L.1-1996, SEC.11. Amended by P.L.214-2005, SEC.58.

IC 13-21-3-11
Citizen solid waste management advisory committee; membership; functions
Sec. 11. (a) The board of each district shall appoint and convene a solid waste management advisory committee of citizens not later than thirty (30) days after the board has been established. The committee must include the following:
(1) Representatives of the solid waste management industry operating in the district.
(2) Representatives of the environmental community and other citizens who are:
(A) knowledgeable about and interested in environmental issues; and
(B) not employed directly or indirectly by the solid waste management industry.
(b) At least fifty percent (50%) of the members of an advisory committee must be made up of the representatives of the environmental community and other citizens. All members of the committee must be residents of the district.
(c) In the resolution establishing an advisory committee, the board shall specify the terms of the members and the purposes of the committee. Each advisory committee shall do the following:
(1) Study the subjects and problems specified by the board and recommend to the board additional problems in need of study and discussion.
(2) If invited by the board to do so, participate, without the right to vote, in the deliberations of the board.
(d) An advisory committee shall report only to the board. Reports of the committee must:
(1) accompany a final district plan when the plan is submitted to the commissioner under IC 13-21-5; and
(2) be made available to members of the public.
(e) An advisory committee may choose to study and report on matters that are not specified by the board if the committee determines a study is warranted. (f) An advisory committee and board shall conduct at least two (2) joint meetings each year to discuss current and future issues. The advisory committee shall submit into the record at the next meeting of the board advice on the topics discussed at the joint meeting.
(g) An advisory committee shall do the following:
(1) Meet after the first publication of the district's proposed annual budget.
(2) Submit written comments concerning the proposed budget at a public hearing that is held to review the proposed budget.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-12
Powers of district
Sec. 12. Except as provided in section 14.5 of this chapter, the powers of a district include the following:
(1) The power to develop and implement a district solid waste management plan under IC 13-21-5.
(2) The power to impose district fees on the final disposal of solid waste within the district under IC 13-21-13.
(3) The power to receive and disburse money, if the primary purpose of activities undertaken under this subdivision is to carry out the provisions of this article.
(4) The power to sue and be sued.
(5) The power to plan, design, construct, finance, manage, own, lease, operate, and maintain facilities for solid waste management.
(6) The power to enter with any person into a contract or an agreement that is necessary or incidental to the management of solid waste. Contracts or agreements that may be entered into under this subdivision include those for the following:
(A) The design, construction, operation, financing, ownership, or maintenance of facilities by the district or any other person.
(B) The managing or disposal of solid waste.
(C) The sale or other disposition of materials or products generated by a facility.
Notwithstanding any other statute, the maximum term of a contract or an agreement described in this subdivision may not exceed forty (40) years.
(7) The power to enter into agreements for the leasing of facilities in accordance with IC 36-1-10 or IC 36-9-30.
(8) The power to purchase, lease, or otherwise acquire real or personal property for the management or disposal of solid waste.
(9) The power to sell or lease any facility or part of a facility to any person.
(10) The power to make and contract for plans, surveys, studies, and investigations necessary for the management or disposal of solid waste.
(11) The power to enter upon property to make surveys,

soundings, borings, and examinations.
(12) The power to:
(A) accept gifts, grants, loans of money, other property, or services from any source, public or private; and
(B) comply with the terms of the gift, grant, or loan.
(13) The power to levy a tax within the district to pay costs of operation in connection with solid waste management, subject to the following:
(A) Regular budget and tax levy procedures.
(B) Section 16 of this chapter.
However, except as provided in sections 15 and 15.5 of this chapter, a property tax rate imposed under this article may not exceed eight and thirty-three hundredths cents ($0.0833) on each one hundred dollars ($100) of assessed valuation of property in the district.
(14) The power to borrow in anticipation of taxes.
(15) The power to hire the personnel necessary for the management or disposal of solid waste in accordance with an approved budget and to contract for professional services.
(16) The power to otherwise do all things necessary for the:
(A) reduction, management, and disposal of solid waste; and
(B) recovery of waste products from the solid waste stream;
if the primary purpose of activities undertaken under this subdivision is to carry out the provisions of this article.
(17) The power to adopt resolutions that have the force of law. However, a resolution is not effective in a municipality unless the municipality adopts the language of the resolution by ordinance or resolution.
(18) The power to do the following:
(A) Implement a household hazardous waste and conditionally exempt small quantity generator (as described in 40 CFR 261.5(a)) collection and disposal project.
(B) Apply for a household hazardous waste collection and disposal project grant under IC 13-20-20 and carry out all commitments contained in a grant application.
(C) Establish and maintain a program of self-insurance for a household hazardous waste and conditionally exempt small quantity generator (as described in 40 CFR 261.5(a)) collection and disposal project, so that at the end of the district's fiscal year the unused and unencumbered balance of appropriated money reverts to the district's general fund only if the district's board specifically provides by resolution to discontinue the self-insurance fund.
(D) Apply for a household hazardous waste project grant as described in IC 13-20-22-2 and carry out all commitments contained in a grant application.
(19) The power to enter into an interlocal cooperation agreement under IC 36-1-7 to obtain:
(A) fiscal;
(B) administrative; (C) managerial; or
(D) operational;
services from a county or municipality.
(20) The power to compensate advisory committee members for attending meetings at a rate determined by the board.
(21) The power to reimburse board and advisory committee members for travel and related expenses at a rate determined by the board.
(22) The power to pay a fee from district money to:
(A) in a joint district, the county or counties in which a final disposal facility is located; or
(B) a county that:
(i) was part of a joint district;
(ii) has withdrawn from the joint district as of January 1, 2008; and
(iii) has established its own district in which a final disposal facility is located.
(23) The power to make grants or loans of:
(A) money;
(B) property; or
(C) services;
to public or private recycling programs, composting programs, or any other programs that reuse any component of the waste stream as a material component of another product, if the primary purpose of activities undertaken under this subdivision is to carry out the provisions of this article.
(24) The power to establish by resolution a nonreverting capital fund. A district's board may appropriate money in the fund for:
(A) equipping;
(B) expanding;
(C) modifying; or
(D) remodeling;
an existing facility. Expenditures from a capital fund established under this subdivision must further the goals and objectives contained in a district's solid waste management plan. Not more than five percent (5%) of the district's total annual budget for the year may be transferred to the capital fund that year. The balance in the capital fund may not exceed twenty-five percent (25%) of the district's total annual budget. If a district's board determines by resolution that a part of a capital fund will not be needed to further the goals and objectives contained in the district's solid waste management plan, that part of the capital fund may be transferred to the district's general fund, to be used to offset tipping fees, property tax revenues, or both tipping fees and property tax revenues.
(25) The power to conduct promotional or educational programs that include giving awards and incentives that further:
(A) the district's solid waste management plan; and
(B) the objectives of minimum educational standards established by the department of environmental

management.
(26) The power to conduct educational programs under IC 13-20-17.5 to provide information to the public concerning:
(A) the reuse and recycling of mercury in:
(i) mercury commodities; and
(ii) mercury-added products; and
(B) collection programs available to the public for:
(i) mercury commodities; and
(ii) mercury-added products.
(27) The power to implement mercury collection programs under IC 13-20-17.5 for the public and small businesses.
(28) The power to conduct educational programs under IC 13-20.5 to provide information to the public concerning:
(A) reuse and recycling of electronic waste;
(B) collection programs available to the public for the disposal of electronic waste; and
(C) proper disposal of electronic waste.
As added by P.L.1-1996, SEC.11. Amended by P.L.125-1996, SEC.5; P.L.45-1997, SEC.13; P.L.6-1997, SEC.155; P.L.2-1998, SEC.52; P.L.225-2001, SEC.16; P.L.178-2002, SEC.87; P.L.114-2008, SEC.22; P.L.159-2011, SEC.36; P.L.37-2012, SEC.51.

IC 13-21-3-12.2
Additional powers of certain counties
Sec. 12.2. (a) This section applies to a county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000).
(b) In addition to the powers granted to a district under section 12 of this chapter, a district may make grants or loans of money, property, or services to a public or private program to plant or maintain trees in an area of the district that is a right-of-way, public property, or vacant property.
As added by P.L.98-2000, SEC.6. Amended by P.L.170-2002, SEC.89; P.L.119-2012, SEC.115.

IC 13-21-3-13
Powers of board
Sec. 13. (a) A board may do the following:
(1) Enter into agreements concerning and acquire by any lawful means real property or interests in real and personal property needed for the purposes of this section or IC 13-21-9.
(2) Enter into financing agreements to purchase, lease as lessee, construct, remodel, rebuild, enlarge, or substantially improve facilities.
(3) Lease facilities to users or developers with or without an option to purchase.
(4) Sell facilities to users or developers for consideration, which may be paid in installments or otherwise.
(5) Make direct loans to users or developers for the cost of acquisition, construction, or installation of facilities, including

real property, machinery, or equipment. If loans are made, the development bonds must be secured by the pledge of one (1) or more bonds or other secured or unsecured debt obligations of the users or developers.
(6) Enter into agreements with users or developers to allow the users or developers to wholly or partially acquire, construct, or modify facilities to be acquired by the district.
(7) Issue waste management development bonds under IC 13-21-9 to do the following:
(A) Accomplish the purposes of this section and IC 13-21-9.
(B) Secure payment of the development bonds as provided in IC 13-21-9.
(b) This section or IC 13-21-9 does not authorize the district's financing of facilities for a developer unless any agreement that exists between a developer and a user is fully disclosed to and approved by the board.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-13.5
Reports on funds
Sec. 13.5. (a) At the end of each year the district shall prepare, on a form designed by the department of local government finance, a report that is accessible through the computer gateway administered by the office of technology established by IC 4-13.1-2-1 and that provides the following information:
(1) For each fund that contains district money:
(A) the cash balance at the end of the year;
(B) a list of all encumbrances on the fund that the district is legally obligated to pay;
(C) a copy of documentation that supports each encumbrance listed in clause (B);
(D) the fund balance obtained by subtracting the amount under clause (B) from the amount under clause (A);
(E) the total expenditures from the fund for the year; and
(F) any other financial information required by the department.
(2) The total of all fund balances calculated under subdivision (1)(D).
(3) The total of all fund expenditures reported under subdivision (1)(E).
(4) Any programmatic information required by the department.
(5) The total amount of expenditures by the district for the year.
(6) The per capita expenditures by the district for the year.
(7) The amount of expenditures by the district for the year for personnel costs.
(8) The amount of expenditures by the district for the year for program costs (excluding personnel costs).
(9) The total amount of solid waste (in tons) disposed of in the district for the year for which the district is directly responsible.
(10) The total amount of recycling (in tons) carried out in the

district in the year for which the district is directly responsible.
(b) The district shall provide the report prepared under subsection (a):
(1) to the department and to the department of local government finance in a format prescribed by the department; and
(2) to the legislative council in an electronic format under IC 5-14-6;
by February 1 of the year following the year for which the report is made.
(c) The district shall publish the annual report prepared under subsection (a) on an Internet web site maintained by the district or on the Internet web sites maintained by the counties that are members of the district.
As added by P.L.45-1997, SEC.14. Amended by P.L.90-2002, SEC.368; P.L.37-2012, SEC.52.

IC 13-21-3-14
Powers of district; exclusions
Sec. 14. (a) This section does not apply to a contract executed before April 1, 1998.
(b) Except as provided in subsection (d) and section 14.5 of this chapter, the powers of a district do not include the following:
(1) The power of eminent domain.
(2) Except as provided in subsection (c), the power to exclusively control the collection or disposal of any solid waste or recyclables within the district by means that include the following:
(A) Franchising.
(B) Establishing a territory or territories within the district in which a person may provide service.
(3) The power to establish the type of service that a person must provide for the collection or disposal of solid waste or recyclables within the district.
(4) The power to establish fees that a person must charge for the collection or disposal of solid waste or recyclables within the district.
(5) The power to issue permits for an activity that is already permitted by a state agency, except as expressly granted by statute.
(c) If one (1) or more of the governmental entities in a district, at the time of the formation of the district, is a party to a contract providing that the persons contracted with have the exclusive right to collect or dispose of solid waste within the jurisdiction of the governmental entity, the district may enter into an extension of that contract.
(d) Subsection (b) does not apply to activities conducted as part of a household hazardous waste collection and disposal project.
As added by P.L.1-1996, SEC.11. Amended by P.L.125-1996, SEC.6; P.L.110-1998, SEC.2; P.L.231-2003, SEC.3; P.L.220-2011, SEC.284.
IC 13-21-3-14.5
Conditions for provision of waste management services by district; evaluation of cost
Sec. 14.5. (a) This section does not apply to the following:
(1) The continuation of waste management services that a solid waste district provides with its facilities or work force before March 15, 1996.
(2) Waste management services provided to the district under an agreement entered into by the district before March 15, 1996, with another person until the agreement terminates by its terms or is terminated for cause.
(3) The development, operation, and contracting for the development or operation of a publicly owned solid waste landfill in a county having a population of more than one hundred eleven thousand (111,000) but less than one hundred fifteen thousand (115,000). The operation of the landfill must have begun before July 1, 2001.
(4) A contract entered into between the board and a third party before May 1, 1997, for the development or operation of a solid waste landfill in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). The third party is limited to those parties that submitted proposals to the board under a formal request for proposals that were selected by the board, before December 1, 1995, as finalists in the contract negotiations.
(5) A contract between a board and a third party to operate a facility that is owned by the district and for which construction was substantially complete before March 1, 1996.
(6) Activities conducted as part of household hazardous waste (as defined in IC 13-11-2-104) collection and disposal projects.
(7) A contract executed before April 1, 1998.
(b) Except as provided in subsection (c), a district may not:
(1) undertake to provide waste management services by means of its own work force; or
(2) contract with any person to provide waste management services.
(c) A district may perform the activities described in subsection (b):
(1) if:
(A) the board is able to adopt a resolution under subsection (d); and
(B) a private sector entity is not willing or able to provide waste management services at a reasonable cost to the district; or
(2) if the district is requested to do so by a unit of government that performs the activities with the unit's work force.
(d) The board may adopt a resolution determining that the district must either provide waste management services by means of its own work force or contract with a person to provide waste management services, only if the board finds that: (1) the waste management service is not currently available in the district at a reasonable cost; and
(2) providing the waste management service by means of its own work force or by contract will benefit the public health, welfare, and safety of residents of the district.
The board's determination must be supported with findings of fact.
(e) A district shall provide notice by publication under IC 5-3-1 and at the time of publication serve by first class mail to any person that delivers to the district an annual written request for notices before January 1 of any meeting to consider adoption of a resolution making a preliminary determination that it is necessary for the district to undertake to provide waste management services by means of its own work force or contract with any person to provide waste management services.
(f) Whenever a district evaluates the reasonableness of cost under this section, it shall:
(1) compare the cost of the same level of service provided in the district or in similar demographic areas within Indiana; and
(2) if the district wishes to provide waste management services with its own facilities or work force, the district must disclose the entire cost of providing the service by the district, including the following:
(A) Subsidies arising from taxes, fees, grants, or intergovernmental transfers.
(B) In-kind contributions of real estate, interests in real estate, equipment, personnel, or other assets.
(C) Discounts.
(D) Tax exemptions.
(g) A resolution adopted under subsection (d) may authorize a district to perform more than one (1) solid waste recycling, collection, or disposal event in the manner described in subsection (b) if:
(1) the duration of each event authorized by the resolution is not more than one (1) day; and
(2) all events authorized by the resolution will take place in one (1) calendar year.
As added by P.L.125-1996, SEC.7. Amended by P.L.110-1998, SEC.3; P.L.70-2001, SEC.3; P.L.170-2002, SEC.90; P.L.220-2011, SEC.285; P.L.119-2012, SEC.116.

IC 13-21-3-15
Appeals
Sec. 15. (a) A district located in a county having a population of more than thirty-three thousand five hundred (33,500) but less than thirty-four thousand (34,000) may appeal to the department of local government finance to have a property tax rate in excess of the rate permitted by section 12 of this chapter. The appeal may be granted if the district establishes that all of the following conditions exist:
(1) The district is in the process of constructing a landfill.
(2) A higher property tax rate is necessary to pay the fees

charged by out of county landfills to dispose of solid waste generated in the district during the design and construction phases of the landfill being established by the district.
(b) The procedure applicable to maximum levy appeals under IC 6-1.1-18.5 applies to an appeal under this section. Any additional levy granted under this section may not exceed seven and thirty-three hundredths cents ($0.0733) on each one hundred dollars ($100) of assessed valuation of property in the district.
(c) The department of local government finance shall establish the tax rate if a higher tax rate is permitted.
(d) A property tax rate imposed under this section expires not later than December 31, 1997.
As added by P.L.1-1996, SEC.11. Amended by P.L.6-1997, SEC.156; P.L.90-2002, SEC.369; P.L.146-2008, SEC.422; P.L.119-2012, SEC.117.

IC 13-21-3-15.5
Appeal for additional levy
Sec. 15.5. (a) A district may appeal to the department of local government finance to have a property tax rate in excess of the rate permitted by section 12 of this chapter. The appeal may be granted if the district with respect to 2001 property taxes payable in 2002:
(1) imposed the maximum property tax rate established under section 12 of this chapter; and
(2) collected property tax revenue in an amount less than the maximum permissible ad valorem property tax levy determined for the district under IC 6-1.1-18.5.
(b) The procedure applicable to maximum levy appeals under IC 6-1.1-18.5 applies to an appeal under this section.
(c) An additional levy granted under this section may not exceed the rate calculated to result in a property tax levy equal to the maximum permissible ad valorem property tax levy determined for the district under IC 6-1.1-18.5.
(d) The department of local government finance shall establish the tax rate if a higher tax rate is permitted.
As added by P.L.178-2002, SEC.88. Amended by P.L.146-2008, SEC.423.

IC 13-21-3-16
Eligibility to include in budget revenue from imposed property tax
Sec. 16. (a) The requirements of this section:
(1) are in addition to the requirements set forth in IC 6-1.1-18.5-7(b); and
(2) do not apply to a district that:
(A) owns a landfill;
(B) will use property tax revenue to:
(i) construct a new landfill cell; or
(ii) close a landfill cell;
at the landfill; and
(C) has received approval from the county fiscal body of the

county in which the landfill is located to construct or close the landfill cell.
(b) To be eligible to include within the district's budget for the following year tax revenue derived from the imposition of a property tax, the first year that a property tax will be imposed and any subsequent year in which the proposed tax levy will increase by five percent (5%) or more, a board must present identical resolutions to each of the county fiscal bodies within the district seeking approval for the use of property tax revenue within the district. The resolution must state the proposed property tax levy and the proposed use of the revenue. The resolution must be stated so that:
(1) a "yes" vote indicates approval of the levy and the proposed use of property tax revenue within the district; and
(2) a "no" vote indicates disapproval of the levy and the proposed use of property tax revenue within the district.
(c) For a resolution described in subsection (b) to be approved by the county fiscal body:
(1) the county fiscal body must record the vote taken on the resolution under subsection (b) before May 1 of the year in which the vote was taken; and
(2) the recorded vote must indicate approval of the use of property tax revenue within the district.
(d) If all of the county fiscal bodies within a district do not record the approval described in subsection (c) before May 1 of the year in which the vote under subsection (b) was taken, the board may not:
(1) impose; or
(2) include within the budget of the board;
a property tax for the year following the year in which the vote was taken.
(e) Notwithstanding subsection (d), after the first year a tax is imposed under this section, the resolution required by subsection (b) for a district that is located in more than two (2) counties need only be approved by a majority of the county fiscal bodies for the counties in which the district is located.
(f) A district may not issue bonds to be repaid, directly or indirectly, with money or property tax revenue of the district until a majority of the members of each of the county fiscal bodies within a district passes a resolution approving the bond issue.
As added by P.L.1-1996, SEC.11. Amended by P.L.129-1996, SEC.1; P.L.189-2005, SEC.4.

IC 13-21-3-17
Conferences, seminars, and training sessions; membership in planning and practice improvement organizations
Sec. 17. (a) If a board determines that it is desirable or necessary for employees or members of the board or advisory committee to attend a conference, seminar, or training session that concerns solid waste management or related issues, the board may pay:
(1) applicable registration fees; and
(2) all actual expenses; of the employees or members who attend the conference, seminar, or training session.
(b) A board may appropriate money necessary to provide membership for the district in state and national:
(1) civic;
(2) educational;
(3) professional; or
(4) governmental;
organizations that are concerned with the betterment and improvement of solid waste management planning and practices.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-18
Grants and loans from counties and municipalities
Sec. 18. The executive of a county or municipality located in a district may, with the approval of the fiscal body of the county or municipality:
(1) grant or loan public money to the district; and
(2) establish procedures:
(A) for awarding grants; and
(B) for the repayment of loans.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-19
Delegation of board's authority; limitations
Sec. 19. (a) The board of a district may delegate any of the board's authority to any board or legislative body of a municipality by resolution. However:
(1) an exercise by a municipality of the taxing power of the district must be ratified by the board of the district; and
(2) if the board of a municipality has been delegated authority under this subsection, the legislative body of the municipality must approve an action of the board of the municipality that involves:
(A) an exercise of the taxing power of the district;
(B) the issuance of bonds under this article or IC 13-9.5 (before its repeal); or
(C) the setting of fees, rates, and charges under this article or IC 13-9.5 (before its repeal).
(b) The board may delegate authority to the board's officers to carry out the directions of the board.
(c) A resolution delegating powers of the board under this section must contain reasonable standards and parameters within which the delegated powers may be exercised.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-20
Failure of county with consolidated city to elect to participate; exemption from regulation and control of article
Sec. 20. (a) Notwithstanding this chapter, IC 13-21-5, and

IC 13-21-13, and except as provided in subsection (b), unless the legislative body of a county having a consolidated city elects by ordinance to participate in the rules, ordinances, and governmental structures enacted or created under this article, the management of solid waste activities and the collection of fees on the disposal of solid waste in a final disposal facility located in that county are exempt from regulation or control under this article.
(b) The exemption under subsection (a) does not apply to IC 13-20-22-1.
As added by P.L.1-1996, SEC.11. Amended by P.L.113-2010, SEC.94.

IC 13-21-3-21
Approval and delivery of budget
Sec. 21. Before the board of a district may adopt an annual budget, the budget must be:
(1) approved by the department of local government finance; and
(2) sent to:
(A) the executive; and
(B) the fiscal body;
of each county and municipality located within the district as a matter of record.
As added by P.L.1-1996, SEC.11. Amended by P.L.90-2002, SEC.370.

IC 13-21-3-22
Contract with county to collect fees and revenue; delinquent payments
Sec. 22. (a) This subsection does not apply to the collection of property taxes. The board of a district may contract with a county to collect fees and revenue for a board.
(b) A contract under this section must do all of the following:
(1) Describe the fees and revenue that will be collected.
(2) Describe the responsibilities of the district and the county.
(3) Describe any collection charges that a county will impose to reimburse the county for the administrative expenses of collecting fees and revenue.
(4) Establish the date or conditions under which the agreement expires.
(5) Be in writing.
A contract may include other necessary or appropriate terms.
(c) Before a contract under this section becomes effective:
(1) the county auditor and the county treasurer must consent to the terms of the contract; and
(2) the board of the district and the executive body for the county must approve the contract by resolution in a public meeting.
The written consent of the county auditor and county treasurer must be incorporated by reference into the resolution adopted by the

county executive body.
(d) To carry out a contract under this section, a county executive body may establish a collection charge. The charge may not exceed the direct costs of collecting fees and revenue, including an allowance for computer reprogramming and other costs incurred to establish and maintain the collection program. Collection charges received by a county shall be deposited in the county general fund.
(e) Revenue and fees collected by a county shall be deposited in a separate fund and distributed to the district, without an appropriation or a claim, under the terms of the contract.
(f) A county may include a notice of the amount of fees, charges, or other revenue subject to this section in a property tax notice sent to a taxpayer.
(g) A county or the district may collect a delinquent payment subject to this section in the same manner as any general debt may be collected.
As added by P.L.1-1996, SEC.11.



CHAPTER 4. WITHDRAWAL OR REMOVAL OF COUNTIES FROM SOLID WASTE MANAGEMENT DISTRICTS

IC 13-21-4-2
County executives; resolutions; contents
Sec. 2. (a) If a county seeks to withdraw from a joint district that consists of more than two (2) counties, the county executive must:
(1) adopt two (2) identical resolutions:
(A) at least fifteen (15) days apart; and
(B) not more than forty-five (45) days apart; and
(2) submit both resolutions to the board of the joint district and to the commissioner.
The resolution must specify that the county withdraws from the joint district.
(b) If a county seeks to withdraw from and dissolve a joint district that consists of only two (2) counties, the county executive must:
(1) adopt two (2) identical resolutions:
(A) at least fifteen (15) days apart; and
(B) not more than forty-five (45) days apart; and
(2) submit both resolutions to the county executive of the other county and to the commissioner.
The resolution must specify that the county withdraws from and dissolves the joint district.
(c) If a joint district that consists of more than two (2) counties seeks to remove a county from the joint district, the county executive of each county that would remain in the joint district after the county is removed must:
(1) adopt two (2) identical resolutions:
(A) at least fifteen (15) days apart; and
(B) not more than forty-five (45) days apart; and
(2) submit both resolutions to the county executive of the county that would be removed and to the commissioner.
The resolution must specify that the joint district removes the county from the joint district.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.3.

IC 13-21-4-2.5
Effective date of withdrawal or removal of a county from a joint district Sec. 2.5. (a) The withdrawal of a county from a joint district is effective upon:
(1) the later of:
(A) the date of delivery of both resolutions adopted under section (2)(a) of this chapter to the board of the joint district; or
(B) the effective date specified in the resolutions referred to in clause (A); or
(2) the later of:
(A) the date of delivery of both resolutions adopted under section (2)(b) of this chapter to the county executive of the other county; or
(B) the effective date specified in the resolutions referred to in clause (A).
(b) The removal of a county from a joint district is effective upon the later of:
(1) the latest date of delivery of all the resolutions adopted under section (2)(c) of this chapter to the county executive of the county that would be removed; or
(2) the effective date specified in the resolutions referred to in subdivision (1).
As added by P.L.74-2002, SEC.4.

IC 13-21-4-3
Financial impact analysis
Sec. 3. (a) A county executive of a county withdrawing from the district or the county executive of each county that would remain in a joint district after a county is removed from the district that adopts and submits the identical resolutions described in section 2 of this chapter shall prepare or pay for the preparation of an analysis concerning the legal obligations of:
(1) the joint district; and
(2) each county located in the joint district, including the county that would withdraw or be removed from the joint district;
that would remain after the county withdraws from the joint district or the joint district removes the county.
(b) A copy of the analysis shall be submitted to:
(1) the county executive of each county involved in the withdrawal or removal of a county from a joint district; and
(2) the commissioner;
not more than ninety (90) days after the date a resolution adopted under section 2 of this chapter takes effect.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.5.

IC 13-21-4-4
Responsibility for legal obligations
Sec. 4. (a) Except as provided in subsection (c), if a county withdraws from or is removed from a joint district that consists of more than two (2) counties, the county is responsible for its share of the legal obligations: (1) entered into by the joint district before the September 20 that last precedes the date the identical resolutions adopted under section 2 of this chapter for the county's withdrawal or removal from the joint district take effect; and
(2) payable before the second January 1 that succeeds the September 20 referred to in subdivision (1).
(b) The legal obligations referred to in subsection (a) include the following:
(1) Contracts entered into by the joint district.
(2) Repayment of loan agreements entered into by the joint district.
(3) Payment of bonds issued by the joint district.
(4) Any other legal obligation entered into by the joint district.
(c) If a joint district consists of more than two (2) counties, the county executive of the county that withdraws or is removed from the joint district and the board of the joint district shall, not more than sixty (60) days after the date the state examiner issues a report under IC 5-11-1-9.7(b) with respect to the withdrawal or removal, enter into a written agreement that specifies the legal obligations of the county and the joint district after the date the identical resolutions adopted under section 2 of this chapter for the withdrawal or removal of the county take effect. A copy of the agreement shall be submitted to the commissioner.
(d) If a joint district consists of only two (2) counties:
(1) each county is responsible for its share of the legal obligations entered into by the joint district before the date the joint district is dissolved; and
(2) the county executive of each county shall enter into a written agreement concerning the division of the joint district's assets.
A copy of the agreement shall be submitted to the commissioner.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.6.

IC 13-21-4-5
Public meetings
Sec. 5. After an analysis described in section 3 of this chapter has been completed and the terms of any agreement have been tentatively agreed to under section 4(b) or 4(c) of this chapter, a public meeting must be held, not later than forty-five (45) days after the date the tentative agreement is reached, by:
(1) the county executive of each county located in the joint district; and
(2) the board of the joint district;
that concerns the remaining legal obligations of the joint district and each county located in the joint district and the terms of the tentative agreement. Each of the county executives may hold a public meeting required under this section individually or jointly with one (1) or more other county executives, the board of the joint district, or both. The board of the joint district may hold a public meeting required under this section individually or jointly with one (1) or more county

executives.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.7.

IC 13-21-4-6
Designating new county district or joining new or existing joint districts; district plans
Sec. 6. (a) If a county withdraws from or the county executives of a joint district remove a county from a joint district, the county must:
(1) designate itself as a new county district;
(2) join one (1) or more other counties to form a new joint district; or
(3) join an existing joint district;
under the procedures set forth in IC 13-21-3.
(b) If a county:
(1) designates itself as a new county district; or
(2) joins one (1) or more other counties to form a new joint district;
the county district or new joint district shall submit a district plan to the commissioner as provided under IC 13-21-5.
(c) If a county joins an existing joint district, the joint district shall amend the joint district's district plan as provided under IC 13-21-5.
(d) If a county withdraws or is removed from a joint district that consists of more than two (2) counties, the joint district shall amend the joint district's district plan as provided under IC 13-21-5.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.8.

IC 13-21-4-7
Adoption of district plan
Sec. 7. A district plan described under section 6(b) of this chapter must be adopted by the:
(1) county executive of the county located in the new county district; or
(2) county executive of each county located in the new joint district;
not later than sixty (60) days after the date the district plan is filed with the commissioner under IC 13-21-5-21.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.9.

IC 13-21-4-8
Repealed
(Repealed by P.L.74-2002, SEC.11.)

IC 13-21-4-9
Repealed
(Repealed by P.L.74-2002, SEC.11.)



CHAPTER 5. DISTRICT SOLID WASTE MANAGEMENT PLAN

IC 13-21-5-2
Public meetings; notice
Sec. 2. (a) A district must conduct at least one (1) regularly scheduled public meeting each month before the creation, amendment, or alteration of the district solid waste management plan. The board shall give notice of each public meeting in accordance with IC 5-14-1.5. In addition, a copy of the schedule of regularly scheduled monthly meetings shall annually be submitted for publication to a newspaper of general circulation in each county of the district. The notice:
(1) must be at least two (2) columns wide by five (5) inches long; and
(2) may not be placed in the part of the newspaper where legal notices and classified advertisements appear.
(b) Public comments shall be taken at each board meeting.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-3
Public meetings; hearing; notice
Sec. 3. (a) After considering public comment received during all public meetings held under section 2 of this chapter, the board shall hold a public hearing on the proposed plan before adopting a district plan in final form.
(b) The board shall make the proposed plan available to the public at least thirty (30) days before the date the public hearing is held.
(c) The board shall give public notice of the hearing held under this section.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-4
Public meetings; format of plan
Sec. 4. (a) The department shall furnish a model format to be used in the preparation of district plans under this chapter.
(b) A district plan adopted before January 1, 1991, may use a format different from the format furnished under subsection (a), but the commissioner may request that such a plan be revised to conform to the model format furnished under subsection (a).
As added by P.L.1-1996, SEC.11.
IC 13-21-5-5
Public meetings; advisory committee
Sec. 5. (a) An advisory committee established under IC 13-21-3-11 must conduct at least one (1) regularly scheduled public meeting each month before reporting to the board on any matter.
(b) After a board adopts a district plan, the advisory committee appointed by the board shall meet as follows:
(1) At least four (4) times each year.
(2) At the request of the board.
(c) Public comments shall be taken at each advisory committee meeting.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-6
Review of working documents
Sec. 6. A board:
(1) must make all working documents available for review by the public for a period of time that allows sufficient time for adequate review before a public meeting of the board; and
(2) shall make updated copies of working documents available to the public on a regular basis.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-7
Special meetings; notice
Sec. 7. (a) If the board conducts a meeting other than a regularly scheduled public meeting conducted under section 2 of this chapter:
(1) notice of the meeting must be given in accordance with IC 5-14-1.5-5;
(2) an agenda of the meeting must be posted at least forty-eight (48) hours in advance under IC 5-14-1.5-4; and
(3) the board shall notify a general circulation newspaper in each county that makes up the district of the meeting and the agenda to be discussed.
(b) The notice to the newspaper under this section shall be given by:
(1) first class mail if notice can reasonably be expected to reach the newspaper at least forty-eight (48) hours before the meeting; and
(2) telephone if notice cannot reasonably be expected to reach the newspaper under subdivision (1).
(c) At the meeting, the board may discuss only those matters that were indicated on the meeting agenda prepared under this section.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-8
Approval or disapproval of plan
Sec. 8. (a) Based upon the contents of the state plan and on rules adopted by the board, the commissioner shall approve or disapprove

each district plan submitted for review under this chapter within one hundred twenty (120) days after the plan is submitted to the commissioner.
(b) If the commissioner fails to act within one hundred twenty (120) days after a district plan is submitted, the district plan is considered approved.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-9
Notification of disapproval; revision; hearing; time limitations
Sec. 9. (a) If the commissioner disapproves a district plan submitted by a board, the commissioner shall promptly:
(1) notify the board of the disapproval of the district plan; and
(2) provide written comments on changes that would make the district plan acceptable.
(b) The district shall do the following:
(1) Revise the district plan.
(2) Resubmit the plan to the commissioner within ninety (90) days after the disapproval of the original district plan.
(c) Before adoption of the revised district plan, the board shall hold a public hearing using the procedures in section 3 of this chapter.
(d) The commissioner shall approve or disapprove a revised district plan within one hundred twenty (120) days after the revised plan is submitted to the commissioner. If the commissioner fails to act within one hundred twenty (120) days after a revised plan is submitted, the revised plan is considered approved.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-10
Information provided by department to assist counties
Sec. 10. The department shall provide information to assist counties to do the following:
(1) Establish districts.
(2) Develop district plans under this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-11
Requirements of plan
Sec. 11. A district plan must include the following:
(1) The results of a demographic study of the district predicting the population of the district:
(A) five (5) years;
(B) ten (10) years; and
(C) twenty (20) years;
after the year the district plan is adopted.
(2) A:
(A) description of the origin, content, and weight or volume of the solid waste to be generated in the district at the time of the development of the district plan; and (B) projection of the origin, content, and weight or volume of the solid waste to be generated in the district:
(i) five (5) years;
(ii) ten (10) years; and
(iii) twenty (20) years;
after the year the district plan is adopted.
(3) An inventory and description of the following:
(A) The facilities located within the district.
(B) The solid waste management activities taking place within the district.
(4) A statement identifying and assessing solid waste problems that:
(A) exist in the district at the time of the development of the district plan; and
(B) may exist in the district in the future.
(5) A:
(A) projection of the need for; and
(B) description of;
facilities in the district five (5) years, ten (10) years, and twenty (20) years after the year the district plan is adopted.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-12
Solid waste management policy required
Sec. 12. (a) A district plan must establish a solid waste management policy for the district that reflects the needs of the district and provides an integrated approach to solid waste management that includes the following:
(1) Source reduction.
(2) Alternatives to complete or partial dependence on final disposal facilities, including recycling and composting.
(3) Final disposal facilities.
(b) A district plan must contain a strategy to promote and educate the public regarding the benefits of managing vegetative matter by:
(1) composting;
(2) mulching; and
(3) any other environmentally appropriate manner the board may determine, other than the disposing of vegetative matter in a landfill.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-13
Required contents of plan
Sec. 13. A district plan must do the following:
(1) Set forth goals and objectives for the district.
(2) Identify alternative means of achieving these goals and objectives based upon the problems and needs of the district.
(3) Set forth a description of the following:
(A) The operational costs and capital costs of implementing the district plan. (B) The proposed means of financing the implementation of the district plan.
(4) Set forth the basis for setting fees, rates, and charges for use of any facility.
(5) Designate a person to supervise the implementation of the district plan and describe the responsibilities and authority of that person.
(6) Describe the surveillance and enforcement procedures to be implemented to ensure compliance with the district plan.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-14
Disposal of certain waste materials required by plan
Sec. 14. (a) A district plan must also include provisions for the management and disposal of the following materials for the term of the plan:
(1) Waste tires.
(2) Household hazardous waste.
(3) Used oil.
(4) White goods.
(5) Other classifications of waste provided for in the state plan.
(b) A district plan that sets forth provisions for the management and disposal of materials identified in subsection (a) must comply with all laws and rules governing the management and disposal of those materials.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-15
Optional provisions to restrict disposal of solid waste from another state
Sec. 15. A district plan may, to the extent the provisions are constitutionally permissible, include provisions to restrict or prohibit the disposal within the district of solid waste originating from another state if the district reasonably considers the provisions necessary to accomplish the long range planning goals of the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-16
Considerations and limitations of plan
Sec. 16. (a) A district plan must consider, in all circumstances, contracts with private persons.
(b) A district plan or amended plan must, where reasonably necessary to effectuate the efficient use of existing permitted final disposal facilities, take account of permitted final disposal facilities in the district that are in operation at the time the district plan is adopted. A district plan or amended plan must incorporate all recycling activities in progress in the district at the time the district plan is adopted or amended.
(c) A district plan may not impose operational requirements on a privately owned or operated facility that differ from operational

requirements imposed on a public facility solely because the facility is privately owned or operated.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-17
Failure to submit plan; disapproval of revision; adoption of plan by commissioner
Sec. 17. If:
(1) a district fails to submit a district plan to the commissioner under section 1 of this chapter; or
(2) the commissioner disapproves a revised district plan submitted by the district under section 9 of this chapter;
the commissioner may adopt a solid waste management plan for the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-18
Amendment of plan; procedures; filing and implementation
Sec. 18. (a) A district may amend the district's solid waste management plan at any time using the procedures set forth in sections 1 through 7 of this chapter.
(b) A district shall amend its district plan using the procedures set forth in sections 1 through 7 of this chapter if the district decides to implement one (1) of the following programs and the program is not addressed in the district's district plan or the district decides to not implement one (1) of the following programs and the program is addressed in the district's district plan:
(1) A program involving a facility that requires a permit from or registration with the department.
(2) A program involving a facility for processing recyclable materials.
(3) A program for collecting recyclables.
(4) A major education program.
(c) An amended plan prepared under this section:
(1) shall be immediately filed with the commissioner; and
(2) may be implemented after filing unless the commissioner notifies the district in writing within thirty (30) days after the filing that the amended plan fails to comply with the state plan. The written notice of the commissioner must also provide written comments on changes that would make the amended plan acceptable.
(d) An amended district plan prepared under this section shall be filed:
(1) on a form; or
(2) in a format;
provided by the department.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-19
Merged districts; adoption of plan Sec. 19. (a) Before a district submits a district plan to the department under this chapter, a district may merge with one (1) or more other districts after the adoption of identical resolutions by the board of each district to be merged.
(b) Upon adoption of identical resolutions under subsection (a), a board for the resulting merged district shall be established using the procedures set forth in IC 13-21-3.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-20
Merger of districts; adoption of identical resolutions; time limitations; notice of noncompliance
Sec. 20. (a) After a district submits a district plan to the department under this chapter, a district may merge with one (1) or more other districts after the adoption of identical resolutions by the board of each district to be merged.
(b) Upon adoption of identical resolutions under subsection (a), a board for the resulting merged district shall be established using the procedures set forth in IC 13-21-3.
(c) A merged district shall:
(1) adopt a district plan under sections 1 through 7 of this chapter not later than sixty (60) days after the merger is completed; and
(2) file the district plan with the commissioner.
The new district plan may be an amended version of the previous approved plans submitted under the new district name. A merger under subsection (a) does not take effect until the district plan is filed with the commissioner.
(d) A district plan adopted under this section is considered approved unless the commissioner notifies the district in writing not later than thirty (30) days after the district plan is filed with the commissioner that the district plan fails to comply with the state plan. The notice provided by the commissioner must include comments concerning changes to the district plan that would make the district plan acceptable.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-21
Withdrawal or removal of counties from joint districts; plan requirements; notice of noncompliance
Sec. 21. (a) If a county seeks to withdraw from a joint district or a joint district seeks to remove a county from the joint district under IC 13-21-4 and the county:
(1) designates itself as a county district;
(2) joins into an existing joint district; or
(3) joins with one (1) or more other counties in establishing a new joint district;
the county district or the joint district shall comply with this section.
(b) If a county that withdraws from a joint district designates itself as a county district, the board appointed for the new county district

under IC 13-21-3-4 shall file a district plan with the commissioner not later than one (1) year after the date the identical resolutions adopted under IC 13-21-4-2 for the county's withdrawal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new county district to the extent the terms of the plan apply to the new county district until the plan of the new county district is approved under this chapter. If the board fails to file the district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new county district.
(c) If a county that is removed by a joint district designates itself as a county district, the board appointed for the new county district under IC 13-21-3-4 shall file a district plan with the commissioner not later than one (1) year after the date the identical resolutions adopted under IC 13-21-4-2 for the county's removal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new county district to the extent the terms of the plan apply to the new county district until the plan of the new county district is approved under this chapter. If the board fails to file the district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new county district.
(d) If a county joins into an existing joint district, the board of the joint district:
(1) must approve the addition of the county to the district;
(2) shall amend the district plan to include the additional county; and
(3) shall file the amended district plan with the commissioner not later than one (1) year after the addition of the county to the district.
The district plan of the joint district continues to serve as the plan for the new joint district until the date the amended district plan is approved under this chapter. If the board fails to file the amended district plan with the commissioner not later than one (1) year after the addition of the county to the district, the commissioner may adopt a district plan for the new joint district.
(e) If a county joins in establishing a new joint district, the board of the new joint district shall, not later than one (1) year after:
(1) the adoption of an ordinance establishing the joint district; and
(2) approving an agreement governing the operation of the joint district;
file a new district plan with the commissioner. If the board fails to file the new district plan with the commissioner not later than one (1) year after the adoption and approval under subdivisions (1) and (2), the commissioner may adopt a district plan for the new joint district.
(f) If a county withdraws from a joint district that consists of more than two (2) counties, the board of the joint district shall:
(1) restructure the joint district's board under IC 13-21-3 not later than forty-five (45) days; and (2) amend the district plan under sections 1 through 7 of this chapter and file the amended district plan with the commissioner not later than one (1) year;
after the date the identical resolutions adopted under IC 13-21-4-2 for the county's withdrawal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new joint district to the extent the terms of the plan apply to the new joint district until the amended plan of the new joint district is approved under this chapter. If the board fails to file the amended district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new joint district.
(g) If a county is removed from a joint district that consists of more than two (2) counties, the board of the joint district shall:
(1) restructure the joint district's board under IC 13-21-3 not later than forty-five (45) days; and
(2) amend the district plan under sections 1 through 7 of this chapter and file the amended district plan with the commissioner not later than one (1) year;
after the date the identical resolutions adopted under IC 13-21-4-2 for the county's removal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new joint district to the extent the terms of the plan apply to the new joint district until the amended plan of the new joint district is approved under this chapter. If the board fails to file the amended district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new joint district.
(h) A district plan adopted under this section is considered approved unless the commissioner notifies the district in writing not later than thirty (30) days after the district plan is filed with the commissioner that the district plan fails to comply with the state plan. The notice provided by the commissioner must include comments concerning changes to the district plan that would make the district plan acceptable.
(i) With respect to a joint district that consists of only two (2) counties, if the county other than the county that withdraws from the joint district designates itself as a county district, the board appointed for the new county district under IC 13-21-3-4 shall file a district plan with the commissioner not later than one (1) year after the date the identical resolutions adopted under IC 13-21-4-2 for the withdrawal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new county district to the extent the terms of the plan apply to the new county district until the plan of the new county district is approved under this chapter. If the board fails to file the district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new county district.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.10.



CHAPTER 6. CONTRACTS AND AGREEMENTS FOR CONSTRUCTION OR OPERATION OF SOLID WASTE MANAGEMENT FACILITIES

IC 13-21-6-2
Award of contract
Sec. 2. Notwithstanding any other statute, a contract entered into between a board and any person under this chapter may be awarded by the board by:
(1) public bidding in compliance with IC 36-1-12; or
(2) compliance with sections 3 through 8 of this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-3
Request for qualifications and proposals
Sec. 3. (a) A board may, by resolution, require that a person that desires to submit a proposal in response to a request for proposals must prequalify as a proposer by submitting information, in response to a request for qualifications, relating to the following:
(1) The experience of the proposer.
(2) The basis on which the proposer purports to be qualified to carry out all work required by a proposed contract.
(3) The financial condition of the proposer.
(b) The board may set minimum requirements regarding these

qualifications in a request for qualifications.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-4
Notice; time limitations
Sec. 4. (a) Before the issuance of a request for proposals under this chapter, the board must do the following:
(1) Adopt a proposed request for proposals by resolution.
(2) Publish a public notice that may contain a request for qualifications if a prequalification process has been adopted under section 3 of this chapter, including the criteria on which proposers may be selected.
(b) The public notice must do the following:
(1) Include the intent to issue a request for proposals.
(2) Designate times and places where the proposed request for proposals may be viewed by the general public.
(3) State the time of commencement of the thirty (30) day period established in this section, which constitutes the event referred to in IC 5-3-1-2.
(c) The board shall allow not more than a thirty (30) day period for the following:
(1) The submission of qualifications, if required.
(2) Comments on the proposed request for proposals.
(d) After the thirty (30) day period described in subsection (c) expires, the board shall do the following:
(1) Select at least one (1) proposer.
(2) Adopt a request for proposals.
(e) Comments may be addressed to the scope or contents of the proposed request for proposals.
(f) The board shall do the following:
(1) Notify each proposer of their selection.
(2) Inform each proposer of the date and place proposals are to be submitted.
(3) Deliver to each proposer a copy of the request for proposal.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-5
Final form
Sec. 5. (a) The board may do the following:
(1) Prescribe the form and content of proposals.
(2) In the request for proposals, set the maximum allowable cost limits that the board determines to be appropriate.
(b) The proposer must submit sufficiently detailed information to permit a fair and equitable evaluation by the board of the proposal.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-6
Receipt of proposals; time limitations
Sec. 6. Proposals may not be received before thirty (30) days following notification to the proposers of their selection. As added by P.L.1-1996, SEC.11.

IC 13-21-6-7
Criteria for consideration in evaluation of proposals
Sec. 7. The board:
(1) shall evaluate proposals received under this chapter with regard to net cost or net revenues; and
(2) in the manner consistent with provisions set forth in the requests for proposals, may evaluate proposals on the basis of additional factors such as the following:
(A) The technical evaluation of facility design.
(B) Net energy efficiency.
(C) Environmental protection.
(D) Overall system reliability.
(E) Financial condition of the proposer.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-8
Preliminary contract awards; public hearing; notice; final form
Sec. 8. (a) The board may:
(1) negotiate with the proposers; and
(2) make a preliminary contract award to any responsible proposer.
(b) The board shall give public notice of a public hearing, which must designate the time and place of a public hearing at which the board will hear comments upon the preliminary contract to be awarded.
(c) Following the public hearing, the board shall make a final contract award to any responsible proposer selected under this chapter based on a determination that the selected proposal is the most responsive to the needs of the district. The final contract award must:
(1) be in the form of a resolution; and
(2) include particularized findings relative to factors evaluated under section 7 of this chapter indicating that:
(A) the district's needs are met by the final contract award; and
(B) the action is in the public interest.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-9
Request for proposals; required information
Sec. 9. Requests for proposals must include the following:
(1) A clear identification and specification of all elements of cost that will become charges to the district, in whatever form, in return for the fulfillment by the proposer of all tasks and responsibilities established by the request for proposals for the full lifetime of a proposed contract, including matters such as the following:
(A) Proposals for project staffing. (B) Implementation of all work tasks.
(C) Carrying out of all responsibility required by the proposed contract.
(D) The cost of planning, design, construction, operation, management, or maintenance of any facility.
(E) The cost of solid waste management.
(2) A clear identification and specification of any revenues that would accrue to the district from the sale of any byproducts or from any other source.
(3) Other information that the board determines to have a material bearing on the board's ability to evaluate a proposal in accordance with this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-10
Contesting validity of contract awarded; time limitation on bringing action
Sec. 10. An action to contest:
(1) the validity of a contract awarded; or
(2) the procedure by which the contract was awarded;
must be brought within thirty (30) days following the final contract award. After that date, the contract is incontestable for any cause.
As added by P.L.1-1996, SEC.11.



CHAPTER 7. FINANCING: WASTE MANAGEMENT DISTRICT BONDS

IC 13-21-7-2
Waste management district bonds; bidding requirements for facility
Sec. 2. The board may issue waste management district bonds under this chapter for the payment of the cost of the facility. Before authorizing the waste management district bonds, the board may:
(1) accept public bids for the facility; or
(2) adopt a resolution approving a request for proposals under IC 13-21-6.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-3
Resolution to construct, modify, acquire, or maintain facility; public notice
Sec. 3. (a) When:
(1) plans and specifications have been prepared according to the public bidding requirements of IC 36-1-12; or
(2) a resolution approving a request for proposals has been adopted by the board;
the board may adopt a resolution declaring that, upon investigation, the board has found it necessary for the public health and welfare, and of public utility and benefit, to construct, modify, or acquire, and maintain if constructed the facility and to acquire the property described for that purpose.
(b) The resolution shall be kept open to inspection by all persons interested in or affected by the acquisition of the property or the construction of the facility.
(c) Upon adoption of the resolution, the board shall give public notice of the adoption and the resolution's purpose. The notice must name a date not later than ten (10) days after the date of the last publication of the notice on which the board will do the following:
(1) Receive or hear remonstrances from persons interested in or affected by the facility.
(2) Determine the public utility and benefit of the facility.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-4 Hearing; remonstrance; final action
Sec. 4. (a) At:
(1) the time fixed for the hearing; or
(2) any time before that;
any person owning real or personal property within the district may file a written remonstrance with the board.
(b) At the hearing, which may be adjourned as necessary, the board shall hear all persons interested in the proceedings and all remonstrances filed.
(c) After considering the remonstrances, the board shall:
(1) take final action determining the public utility and benefit of the proposed proceedings; and
(2) either:
(A) confirm;
(B) modify and confirm; or
(C) rescind;
the resolution.
(d) The final action of the board shall be recorded.
(e) The action of the board is final and conclusive upon all persons. However, any person who:
(1) has remonstrated in writing; and
(2) is aggrieved by the decision of the board;
may take an appeal as provided in section 5 of this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-5
Appeals
Sec. 5. (a) If the board takes final action confirming the resolution in an original or modified form, a person who has filed a written remonstrance with the board as provided in section 4 of this chapter may appeal to the circuit or superior court of the county in which the person resides.
(b) Within ten (10) days after the final action of the board, the remonstrator must file in the office of the clerk of the court the following:
(1) A copy of the resolution of the board.
(2) The remonstrance.
(3) A surety bond conditioned to pay the costs of the appeal if the appeal is determined against the remonstrator.
(c) The only ground of remonstrance of which the court has jurisdiction on appeal is the question of whether it will be of public utility and benefit to construct, modify, or acquire the proposed facility. The burden of proof is upon the remonstrator. The cause shall be summarily tried by the court without a jury.
(d) The court shall do the following:
(1) Consolidate and hear all remonstrances upon which an appeal are taken as one (1) cause of action.
(2) Hear and determine the cause within thirty (30) days after the time of filing the appeal.
(3) Upon the date fixed for hearing: (A) hear evidence upon the remonstrances; and
(B) confirm the final action of the board on the resolution or sustain the remonstrance.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-6
Certified copy of resolution and approval to controller
Sec. 6. On adopting a resolution ordering the issuance of waste management district bonds, the board shall certify a copy of:
(1) the resolution; and
(2) the approval;
to the controller of the district, who shall prepare the bonds.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-7
Waste management district bonds not corporate obligation or unit indebtedness
Sec. 7. (a) The waste management district bonds:
(1) are special obligations of the district; and
(2) are not, in any respect, a corporate obligation or indebtedness of the units that comprise the district.
(b) The waste management district bonds issued under this chapter or IC 13-9.5-9-3 (before its repeal) and the interest on the bonds are payable out of a special tax levied upon all of the property of the district and any other revenues made available for that purpose under this article. The waste management district bonds must recite these terms on the face of the bonds together with the purpose for which the bonds are issued.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-8
Proceeds from sale of bonds; use of funds
Sec. 8. All proceeds from the sale of waste management district bonds shall be kept as a separate and specific fund to pay the cost of the facility, and none of the proceeds may be used for any other purpose, except as provided in IC 5-1-13 and IC 5-1-14. However, money derived from sources other than the waste management district bond proceeds, such as state or federal grants or other contributions, are not restricted as to application even if the contribution arises for a project financed from waste management district bond proceeds.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-9
Special tax on real property
Sec. 9. (a) For the purpose of raising money to pay waste management district bonds issued under this chapter or IC 13-9.5-9-3 (before its repeal), the board shall levy each year a special tax upon all the real property of the district in the amount and the manner necessary to meet and pay the following: (1) The principal of the waste management district bonds as the bonds severally mature.
(2) All accruing interest on the bonds.
(b) The tax constitutes the amount of benefits resulting to all of the property in the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-10
Certification of tax levy; distribution of tax
Sec. 10. (a) The tax levied each year shall be certified to the following:
(1) The controller of the district.
(2) The county auditor of each county within the district.
(b) The:
(1) county auditor shall estimate and enter the tax levied and certified upon the tax duplicate; and
(2) county treasurer shall collect and enforce the tax;
in the same manner as county taxes are estimated, entered, collected, and enforced.
(c) As the county treasurer collects the tax, the tax shall be:
(1) transferred to the controller of the district;
(2) kept in a separate fund to be known as the waste management district bond fund; and
(3) applied to the payment of the principal of and interest on the waste management district bonds as the bonds become due and to no other purpose, except as provided in IC 5-1-13 and IC 5-1-14.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-11
Factors to consider in determining amount of tax levy
Sec. 11. (a) In fixing the amount of the necessary levy, the board shall consider:
(1) the amount of net revenues, if any, to be derived from the collection of fees under this article; or
(2) any other net revenues collected under the following:
(A) IC 13-21-3-13.
(B) This chapter.
(C) IC 13-21-8 through IC 13-21-12.
(D) IC 13-21-14.
(b) Instead of making the levy or to reduce the amount of the levy, the board shall annually set aside by resolution the amount of the net revenues to be collected before maturity of the principal and interest of the waste management district bonds payable in the following year.
(c) If the board adopts this resolution under subsection (b), the board may not use any part of the amount set aside out of the net revenues for any purpose other than the payment of waste management district bonds and the interest on the bonds. A proportionate payment of this amount shall be made monthly to the

fund.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-12
Issuance of waste management district bonds under certain circumstances
Sec. 12. (a) The district may not issue waste management district bonds under this chapter that are payable by special taxation or fees under IC 13-21-14 in a total amount, including outstanding bonds already issued, exceeding six percent (6%) of the adjusted value of taxable property in the district as determined under IC 36-1-15.
(b) All waste management district bonds issued in violation of this section or IC 13-9.5-9-3(k) (before its repeal) are void.
As added by P.L.1-1996, SEC.11. Amended by P.L.6-1997, SEC.157.



CHAPTER 8. FINANCING: REVENUE BONDS

IC 13-21-8-2
Authorization by board of resolution
Sec. 2. The issuance of revenue bonds must be authorized by a resolution of the board.
As added by P.L.1-1996, SEC.11.

IC 13-21-8-3
Revenue bonds; definition; contents
Sec. 3. (a) The revenue bonds:
(1) are special obligations of the district;
(2) are payable solely from and secured by a lien upon the revenues of all or part of the facilities whether or not the facilities are being financed with revenue bonds under this chapter or IC 13-9.5-9-4 (before its repeal), as shall be more fully described in the resolution authorizing the issuance of the revenue bonds; and
(3) including interest, are not:
(A) a debt of the board, the district, or the units that comprise the district; or
(B) a charge, a lien, or an encumbrance, legal or equitable, upon:
(i) the property of the board;
(ii) the property of the district; or
(iii) the revenues of the board or district other than the revenues of the facilities that have been pledged to the payment of the revenue bonds.
(b) Each revenue bond must recite in substance that:
(1) the revenue bond, including interest, is payable solely from the revenues pledged to the bond's payment; and
(2) neither the board or the district is under any obligation to pay the bond, except from those revenues.
As added by P.L.1-1996, SEC.11.

IC 13-21-8-4
Security of bonds
Sec. 4. (a) The resolution may pledge and assign for the security of the revenue bonds all or part of the revenues or net revenues of the facilities.
(b) To adequately secure the payment of the revenue bonds and the interest on the bonds, the district and the district's officers, agents, and employees shall provide for the covenants and do other

acts and things that:
(1) are necessary, convenient, or desirable to secure the revenue bonds; or
(2) may tend to make the revenue bonds more marketable.
As added by P.L.1-1996, SEC.11.



CHAPTER 9. FINANCING: WASTE MANAGEMENT DEVELOPMENT BONDS

IC 13-21-9-2
Public hearing and notice; financing agreement
Sec. 2. (a) The board shall hold a public hearing on the proposed financing of the facilities after giving public notice.
(b) Upon findings by the board that:
(1) the proposed financing will benefit the health or welfare of the district; and
(2) the proposed financing complies with the purposes and provisions of this article;
the board shall adopt a resolution to approve the financing, including the form and terms of the financing agreement, the waste management development bonds, and the trust indenture, if any.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-3
Waste management development bonds
Sec. 3. (a) The resolution adopted under section 2 of this chapter may also authorize the issuance of waste management development bonds payable solely from:
(1) revenues and receipts derived from a financing agreement; or
(2) payments made under a guaranty agreement by a developer, user, or any other person.
(b) The waste management development bonds are not in any respect a general obligation of the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-4
Financing agreement; payments; term; retention of interest in facility by district
Sec. 4. (a) A financing agreement must provide for payments in an amount not less than an amount sufficient to pay:
(1) the principal of;
(2) the premium, if any, of; and
(3) interest on; the waste management development bonds authorized for the financing of the facilities.
(b) The term of a financing agreement may not exceed forty (40) years from the date of any waste management development bonds issued under the agreement. However, a financing agreement does not terminate after forty (40) years if a default under the agreement remains uncured, unless the termination is authorized under the terms of the financing agreement.
(c) If the district retains an interest in the facilities, the financing agreement must require the user or developer to pay all:
(1) costs of maintenance and repair;
(2) taxes;
(3) assessments;
(4) insurance premiums;
(5) trustee's fees; and
(6) any other expenses relating to the facilities;
so that the district will not incur any expenses due to the facilities that are not covered by the payments provided for in the financing agreement.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-5
Bonds; expenses, premiums, and commissions
Sec. 5. The district may advance all expenses, premiums, and commissions that the district considers necessary or advantageous in connection with the issuance of bonds issued under this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-6
Exemption from property tax on facilities
Sec. 6. (a) The district is exempt from all property taxes on facilities.
(b) Developers and users are liable for property taxes on facilities as provided by law.
(c) This chapter does not deny a tax exemption that a developer or user may have under other laws because of the nature of the facilities or the user.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-7
Approvals and permits
Sec. 7. The user or developer is responsible for obtaining and maintaining all approvals and permits required for the construction of the facilities under this chapter.
As added by P.L.1-1996, SEC.11.



CHAPTER 10. FINANCING: REFUNDING OF OUTSTANDING BONDS



CHAPTER 11. FINANCING: BORROWING EVIDENCED BY NOTES

IC 13-21-11-2
Sale of notes
Sec. 2. An issuance of a note or notes or evidence of indebtedness under this chapter or IC 13-9.5-9-7 (before its repeal) may be sold at a public or private negotiated sale.
As added by P.L.1-1996, SEC.11.

IC 13-21-11-3
Term
Sec. 3. A note or notes issued or renewed under this chapter must:
(1) mature not more than five (5) years from the date of issuance of the original note; and
(2) pledge for the payment of the principal and interest the proceeds of the grant or bonds.
As added by P.L.1-1996, SEC.11.

IC 13-21-11-4
Application of proceeds
Sec. 4. The board shall apply the proceeds of a note issued under this chapter or IC 13-9.5-9-7 (before its repeal) to the cost of the facility for which the grant is to be made or bonds issued, although a purchaser of any obligations is not liable for the proper application of the proceeds.
As added by P.L.1-1996, SEC.11.

IC 13-21-11-5
Board approval
Sec. 5. Notes issued under this chapter must be approved by a resolution of the board.
As added by P.L.1-1996, SEC.11.



CHAPTER 12. FINANCING: REQUIREMENTS FOR ISSUANCE OF BONDS GENERALLY

signatures may be facsimiles if the bonds are to be manually authenticated by a fiduciary.
(d) The bonds and the interest coupons pertaining to the bonds, if any, issued under this article and IC 13-9.5-9 (before its repeal) are valid and binding obligations of the district for all purposes in accordance with the terms of this article. If before delivery of the bonds and related interest coupons a person whose signature appears on the bonds and related interest coupons has ceased to be an officer of the district, the bonds shall be treated as if the person had continued to be an officer of the district until after delivery.
(e) The bonds issued under this article or IC 13-9.5-9 (before its repeal), other than waste management district bonds issued under IC 13-21-7 or IC 13-9.5-9-3 (before its repeal), may be sold at public or private sale for the price or prices that is provided in the resolution authorizing the issuance of the bonds.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-2
Securement of bond by trust indenture; provisions allowable in trust indenture or resolution
Sec. 2. The bonds issued under this article or IC 13-9.5-9 (before its repeal) may be secured by a trust indenture between the district and a corporate trustee, which may be any national or state bank having its principal office in Indiana and having trust powers. The trust indenture or resolution under which the bonds are issued may do the following:
(1) Mortgage the land, interest in land, or the facilities for which the bonds are issued.
(2) Pledge the revenues or any other money, or any part of the revenues or money, to be received by the district.
(3) Contain the provisions for protecting and enforcing the rights and remedies of the bondholders or lenders that may be considered reasonable, including covenants setting forth the duties of the district or board in relation to the construction of the facilities and the custody, safeguarding, application, and investment of all money received or to be received by the district for the facilities financed by the issuance of the bonds.
(4) Provide for the establishment of reserve funds from the bond proceeds or from other sources to the extent authorized.
(5) Set forth the:
(A) rights and remedies of the bondholders and trust; and
(B) provisions restricting the individual rights or actions of bondholders.
(6) Contain provisions regarding the following:
(A) The investment of money.
(B) Sales, exchange, or disposal of property.
(C) The manner of authorizing and making of payments without regard to any general statute relating to these matters.
(7) Provide for the following: (A) The payment of the proceeds of the sale of bonds to the trustee, officer, bank, or depository that may be determined under the trust indenture or resolution for the custody of the proceeds.
(B) The method of disbursement of the proceeds, with the safeguards and restrictions that are determined.
(8) Provide for the appointment of a receiver by the circuit or superior court of the county under terms and conditions that are considered reasonable.
(9) Contain other provisions that the district considers reasonable and proper for the security of the bondholders.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-3
Security exempt from registration requirement of IC 23
Sec. 3. A security issued in connection with a financing under this article, the interest on which is excludable from adjusted gross income tax, is exempt from the registration requirements of IC 23.
As added by P.L.1-1996, SEC.11. Amended by P.L.192-2002(ss), SEC.156.

IC 13-21-12-4
Bonds and anticipation notes exempt from taxation
Sec. 4. All:
(1) bonds, including grant and bond anticipation notes, issued under this article or IC 13-9.5-9 (before its repeal); and
(2) the interest on the bonds and notes;
are exempt from taxation in accordance with IC 6-8-5.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-5
Revenues received by board or district exempt from taxation
Sec. 5. All revenues received by the board or district under this article or IC 13-9.5-9 (before its repeal) are exempt from all taxation.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-6
Alternative financing methods
Sec. 6. The facilities or any part of the facilities to be financed under this article may be financed by any combination of one (1) or more of the methods provided for in this article.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-7
Action to contest validity bonds or to prevent issuance; time limitation
Sec. 7. An action to:
(1) contest the validity of the bonds; or
(2) prevent the issuance of the bonds;
must be brought within thirty (30) days following the first

publication of public notice of the adoption of the resolution authorizing the bonds.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-8
Authority for issuance of bonds
Sec. 8. (a) This article constitutes full authority for the issuance of bonds. No procedure, proceedings, publications, notices, consents, approvals, orders, acts, or things by a board, officer, commission, department, agency, or instrumentality of the state is required to issue bonds or to do any act or perform anything under this article except as prescribed by this article.
(b) The:
(1) powers conferred by this article are in addition to and not in substitution for; and
(2) limitations imposed by this article do not affect;
the powers conferred by any other statute.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-9
Facility and sale of byproducts exempt from regulation under IC 8-1-2 and IC 8-1.5
Sec. 9. The following are exempt from regulation under IC 8-1-2 and IC 8-1.5:
(1) A facility owned, operated, or financed under this article.
(2) The sale of byproducts from the facility.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-10
Covenant and agreement with bondholders
Sec. 10. The general assembly covenants and agrees with the holders of any bonds that as long as any bonds of a district issued under this article or IC 13-9.5-9 (before its repeal) are outstanding and unpaid, the state:
(1) will not limit or alter the rights of the district to:
(A) acquire, construct, reconstruct, improve, enlarge, extend, own, operate, and maintain any project or interest in any project;
(B) establish, maintain, revise, charge, and collect the fees and taxes referred to in this article; and
(C) fulfill the terms of any agreements made with the holders of the bonds; and
(2) will not in any way impair the rights and remedies of the bondholders;
until the bonds, together with interest on the bonds, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully paid, met, and discharged.
As added by P.L.1-1996, SEC.11.
IC 13-21-12-11
Article supplemental to other statutes
Sec. 11. This article is supplemental to all other statutes covering the acquisition, construction, modification, use, and maintenance of facilities for solid waste disposal by a district.
As added by P.L.1-1996, SEC.11.



CHAPTER 13. DISTRICT FINAL DISPOSAL FEES

IC 13-21-13-2
District solid waste management fund
Sec. 2. (a) A board that has imposed fees under section 1 of this chapter shall establish and continuously maintain a separate fund under this section to be known as the "______________ district solid waste management fund".
(b) All fees remitted to the district under section 1 of this chapter shall be deposited in the fund.
(c) Money in the fund may be used only for the following purposes: (1) To pay expenses of administering the fund.
(2) To pay costs associated with the development and implementation of the district plan.
(d) The controller of the district shall administer a fund established under this section. Money in the fund that is not currently needed for the purposes set forth in subsection (c) shall be deposited and invested in the same manner as other county money is deposited and invested under IC 5-13. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of a district's fiscal year does not revert to:
(1) a county general fund; or
(2) any other fund.
(e) The controller of a district shall:
(1) file an individual surety bond; or
(2) revise an existing bond;
in a sufficient amount determined under IC 5-4-1-18 to reflect the liability associated with the handling of the district's money.
As added by P.L.1-1996, SEC.11. Amended by P.L.214-2005, SEC.59.

IC 13-21-13-3
Collection; compensation; time limit on remittance; report
Sec. 3. (a) If a board imposes a fee under section 1 of this chapter, the owner or operator of a final disposal facility located within the district is responsible for collecting fees from persons delivering solid waste to the facility. Each owner or operator may do the following:
(1) Deduct from the fees an amount equal to one percent (1%) of the fees collected.
(2) Retain this amount as compensation for collecting and remitting the fees.
(b) The owner or operator shall remit the remainder of the fees the owner or operator collects during a month to the controller not later than ten (10) days after the last day of the month in which the fees are collected.
(c) Each owner or operator of a final disposal facility shall, at the time the collected fees are remitted, furnish to the controller a fee collection report.
As added by P.L.1-1996, SEC.11.

IC 13-21-13-4
Limitation on imposition
Sec. 4. A board may not impose a fee under this chapter on the disposal of solid waste by a person that:
(1) generated the solid waste; and
(2) disposes of the solid waste at a site that is:
(A) owned by that person; and
(B) limited, for purposes of the disposal of solid waste, to use by the person for the disposal of solid waste generated by the person. As added by P.L.1-1996, SEC.11.

IC 13-21-13-5
Fee collection; determination of weight of solid waste
Sec. 5. (a) If fees imposed under section 1 of this chapter are based and charged on each ton of solid waste, the owner or operator of a final disposal facility that:
(1) annually receives, on the average, less than two hundred (200) tons of solid waste each day; and
(2) does not have a scale suitable for weighing the solid waste received at the final disposal facility;
may determine the weight of the solid waste received by conversion from the volume of the solid waste.
(b) An owner or operator described in subsection (a) shall apply the following conversion factors:
(1) Three and three-tenths (3.3) cubic yards of compacted solid waste equals one (1) ton of solid waste.
(2) Six (6) cubic yards of uncompacted solid waste equals one (1) ton of solid waste.
As added by P.L.1-1996, SEC.11.

IC 13-21-13-6
Fees not revenues
Sec. 6. Fees prescribed by this chapter are not:
(1) revenues (as defined in IC 36-9-31-2) of a facility (as defined in IC 36-9-31-2); or
(2) revenues under:
(A) IC 8-1.5;
(B) IC 13-21-3-13;
(C) IC 13-21-7 through IC 13-21-12;
(D) IC 13-21-14; or
(E) IC 36-9-30.
As added by P.L.1-1996, SEC.11.



CHAPTER 14. DISTRICT SOLID WASTE MANAGEMENT FEES

IC 13-21-14-2
Basis
Sec. 2. The board may fix the solid waste management fees on the basis of the following:
(1) A flat charge for each residence or building in use in the waste management district.
(2) The weight or volume of the refuse received.
(3) The average number of containers or bags of refuse received.
(4) The relative difficulty associated with the collection or management of the solid waste received.
(5) Any other criteria that the board determines to be logically related to the service.
(6) Any combination of these criteria.
As added by P.L.1-1996, SEC.11.

IC 13-21-14-3
Periodic billing system
Sec. 3. The collection of the fees authorized by this chapter may be effectuated through a periodic billing system.
As added by P.L.1-1996, SEC.11.

IC 13-21-14-4
Fee schedules
Sec. 4. The board may exercise reasonable discretion in adopting differing schedules of fees based upon variations in the following:
(1) The cost of furnishing the services included within this chapter to various classes of owners of property or of generators of solid waste within the district.
(2) The distance of the property benefited from the facility.
(3) Any other variations the board determines to be logically related to the cost of the service. As added by P.L.1-1996, SEC.11.

IC 13-21-14-5
Public notice and hearing
Sec. 5. (a) Fees shall be established only after public notice and a public hearing before the board at which:
(1) all persons using facilities, owning property, or generating solid waste within the district who are benefited by solid waste management; and
(2) other interested persons;
have an opportunity to be heard concerning the proposed fees.
(b) After introduction of a resolution fixing fees and before the resolution is adopted, public notice of the hearing, setting forth the schedule of fees, shall be given. The hearing may be adjourned as necessary.
(c) After the hearing the resolution establishing fees, either as originally introduced or as amended, shall be passed and put into effect.
(d) A copy of the schedule of fees established shall be kept:
(1) on file in the office of the board or the controller, secretary, or other recordkeeping officer of the district; and
(2) open to inspection by all interested persons.
(e) The fees established extend to cover any additional territory later served that falls within the same class without the necessity of a hearing or notice.
(f) A change or readjustment of fees may be made in the same manner as the fees were originally established.
As added by P.L.1-1996, SEC.11.

IC 13-21-14-6
Contesting validity; time limitation
Sec. 6. An action to contest:
(1) the validity of the fees adopted; or
(2) the procedure by which the fees were adopted;
must be brought within thirty (30) days following the adoption of the fees under section 5 of this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-14-7
Use of money
Sec. 7. Fees imposed under this chapter may be used, together with any other revenues, to pay any of the following:
(1) The cost of facilities for solid waste management.
(2) The operation and maintenance of facilities.
(3) The charges that may be pledged to the payment of principal of and interest on waste management district or revenue bonds.
(4) The costs of implementing the district's district plan.
As added by P.L.1-1996, SEC.11.

IC 13-21-14-8 Penalties for late payment
Sec. 8. If a fee established is not paid within the time fixed by the board, the amount, together with:
(1) a penalty of twenty-five dollars ($25); and
(2) a reasonable attorney's fee;
may be recovered in a civil action in the name of the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-14-9
Exception for transfer station
Sec. 9. A district may not exercise its authority under this chapter to impose a fee on the:
(1) owner of real or personal property that is used solely as a transfer station; or
(2) operation of a transfer station.
As added by P.L.130-1996, SEC.1.






ARTICLE 22. HAZARDOUS WASTE MANAGEMENT

CHAPTER 1. CONSTRUCTION OF STATUTES



CHAPTER 2. REGULATION GENERALLY; ADOPTION OF SPECIFIC RULES

IC 13-22-2-2 Version a
Rules to implement chapter
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 2. The solid waste management board shall adopt rules under IC 4-22-2 to implement this chapter through IC 13-22-8, IC 13-22-11.5, and IC 13-22-13 through IC 13-22-14.
As added by P.L.1-1996, SEC.12. Amended by P.L.45-1997, SEC.16; P.L.128-1997, SEC.4.

IC 13-22-2-2 Version b
Rules to implement chapter
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 2. The board shall adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter through IC 13-22-8, IC 13-22-11.5, and IC 13-22-13 through IC 13-22-14.
As added by P.L.1-1996, SEC.12. Amended by P.L.45-1997, SEC.16; P.L.128-1997, SEC.4; P.L.133-2012, SEC.149.

IC 13-22-2-3
Criteria for determining; listing; emergency rule
Sec. 3. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-8 to develop criteria for determining hazardous waste. In developing those criteria, the board shall determine whether any waste to be or being disposed of meets any of the following conditions:
(1) Presents immediate or persistent hazards to humans or wildlife.
(2) Is resistant to natural degradation or detoxification.
(3) Is bioconcentrative, flammable, reactive, toxic, corrosive, or infectious in addition to any other harmful characteristics.
(b) The board shall do the following:
(1) Compile and maintain a listing of wastes that have been determined to be hazardous:
(A) under the criteria described in subsection (a); or
(B) by regulation of the United States Environmental Protection Agency.
(2) Issue the listing by adopting rules under IC 4-22-2.

However, the board may by resolution adopt an emergency rule under IC 4-22-2-37.1 to declare any waste determined to be hazardous under this section.
(c) The board shall consider actions taken by adjoining states and the federal government for purposes of uniform criteria relating to the listing and delisting of waste under this section.
(d) The commissioner may exclude a waste produced at a particular generating facility from the listing under subsection (b) if the person seeking exclusion of the waste demonstrates to the satisfaction of the commissioner that the waste does not meet any of the criteria under which the waste was listed as a hazardous waste and:
(1) the person seeking exclusion has already obtained exclusion of the waste from the listing maintained under 40 CFR 261 by the United States Environmental Protection Agency; or
(2) if the department has received authority from the United States Environmental Protection Agency to delist waste under 40 CFR 260.20 and 260.22, the person petitions the commissioner to consider the removal of a waste from the listing, and the commissioner follows the authorized procedure for delisting.
(e) The department shall establish a procedure by which a person may petition the commissioner to consider the removal of a specific waste from the lists maintained under subsection (b).
As added by P.L.1-1996, SEC.12. Amended by P.L.45-1997, SEC.17; P.L.128-1997, SEC.5.

IC 13-22-2-4
Rules
Sec. 4. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-8 on the proper and safe transportation, treatment, storage, and disposal of hazardous wastes. Whenever possible, the rules adopted under this section must allow for variation in Indiana with regard to population density, climate, and geology.
(b) Rules adopted under this section concerning incinerators used as hazardous waste facilities may establish requirements more stringent than the requirements for hazardous waste incinerators established by regulations adopted by the Administrator of the United States Environmental Protection Agency under the following statutes:
(1) The federal Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.).
(2) The federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the federal Clean Air Act Amendments of 1990 (P.L.101-549).
As added by P.L.1-1996, SEC.12.

IC 13-22-2-5
Hazardous waste facilities; rules
Sec. 5. The rules adopted by the board concerning the

construction and operation of hazardous waste facilities must require, without limitation, the following:
(1) Provision of contingency plans for effective containment and control of any emergency condition resulting from an unanticipated occurrence.
(2) Satisfactory proof of the financial capability of the operator and owner of the facility.
(3) Satisfactory submission of a plan for and financial assurance of closure and postclosure monitoring and maintenance of the facility.
(4) Access to adequate testing facilities onsite or offsite to verify the chemical and physical characteristics of the hazardous wastes stored, received, or transferred.
(5) Provision and maintenance of liability insurance by the owner or operator through self-insurance or from an insurer licensed or eligible to insure facilities in Indiana for accidental occurrences in accordance with rules of the board.
(6) Corrective action for all releases of hazardous waste or constituents from any solid waste management unit at a hazardous waste facility for which a permit is sought under IC 13-22-3, regardless of the time at which waste was placed in the unit. The rules must provide that, if corrective action as required under this subdivision cannot be completed at the site of a facility before issuance of the permit, the permit must contain schedules of compliance for any required corrective action.
As added by P.L.1-1996, SEC.12.

IC 13-22-2-6 Version a
Rules setting standards for closure and postclosure monitoring and maintenance plans
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. The board shall do the following:
(1) Adopt rules under IC 4-22-2 setting standards for closure and postclosure monitoring and maintenance plans.
(2) Include in the rules a requirement for prior notice of closure and a time limit for completion of closure.
As added by P.L.1-1996, SEC.12.

IC 13-22-2-6 Version b
Rules setting standards for closure and postclosure monitoring and maintenance plans
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. The board shall do the following:
(1) Adopt rules under IC 4-22-2 and IC 13-14-9 setting standards for closure and postclosure monitoring and maintenance plans.
(2) Include in the rules a requirement for prior notice of closure

and a time limit for completion of closure.
As added by P.L.1-1996, SEC.12. Amended by P.L.133-2012, SEC.150.

IC 13-22-2-7 Version a
Rules setting standards for corrective action for release of hazardous waste
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. The board shall adopt rules under IC 4-22-2 setting standards for corrective action for all releases of hazardous waste or constituents from any solid waste management unit at a hazardous waste facility. The standards must require that corrective action be taken beyond the facility boundary where necessary to protect human health and the environment, unless the owner or operator of the facility concerned demonstrates to the satisfaction of the commissioner that, despite the best efforts of the owner or operator, the owner or operator is unable to obtain the necessary permission to undertake that action. The rules adopted under this section apply to the following:
(1) All facilities operating under permits issued under IC 13-22-3 or IC 13-7-8.5 (before its repeal).
(2) All landfills, surface impoundments, and waste piles, including any new units, replacements of existing units, and lateral expansions of existing units, that receive hazardous waste after July 26, 1982.
As added by P.L.1-1996, SEC.12.

IC 13-22-2-7 Version b
Rules setting standards for corrective action for release of hazardous waste
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 7. The board shall adopt rules under IC 4-22-2 and IC 13-14-9 setting standards for corrective action for all releases of hazardous waste or constituents from any solid waste management unit at a hazardous waste facility. The standards must require that corrective action be taken beyond the facility boundary where necessary to protect human health and the environment, unless the owner or operator of the facility concerned demonstrates to the satisfaction of the commissioner that, despite the best efforts of the owner or operator, the owner or operator is unable to obtain the necessary permission to undertake that action. The rules adopted under this section apply to the following:
(1) All facilities operating under permits issued under IC 13-22-3 or IC 13-7-8.5 (before its repeal).
(2) All landfills, surface impoundments, and waste piles, including any new units, replacements of existing units, and lateral expansions of existing units, that receive hazardous waste after July 26, 1982. As added by P.L.1-1996, SEC.12. Amended by P.L.133-2012, SEC.151.



CHAPTER 3. PERMITS

IC 13-22-3-2
Issuance
Sec. 2. The department shall issue permits for a hazardous waste facility constructed and operated in compliance with rules adopted by the solid waste management board.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-3
Restrictive covenants
Sec. 3. (a) Before allowing the operation of a landfill for the disposal of hazardous waste, the commissioner and all the owners of the land upon which the landfill is located must execute and record a restrictive covenant upon the land involved. The department shall file the instrument imposing the restrictive covenant for record in the recorder's office in the county in which the landfill is located.
(b) The covenant must state that:
(1) the land has been or may be used as a landfill for disposal of hazardous waste; and
(2) neither the property owners, agents, or employees, nor any of their heirs, successors, lessees, or assignees, may engage in filling, grading, excavating, building, drilling, or mining on the property following the completion and closure of the landfill without authorization of the commissioner.
(c) Before the commissioner grants an authorization for the activities prohibited in the covenant, the commissioner shall review the following:
(1) The original design of the landfill.
(2) The type of operation.
(3) The hazardous waste deposited there.
(4) The state of decomposition of the hazardous wastes.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-4
Exceptions to requirements
Sec. 4. There is no requirement for any of the following:
(1) A manifest for onsite transportation.
(2) A permit for treatment or recovery of hazardous waste generated as a residual or secondary material from a manufacturing process if the waste is:
(A) recycled;
(B) recovered; or (C) reused;
by the person that generated or utilized the waste.
(3) A permit for the utilization of secondary material under IC 13-22-11.5.
As added by P.L.1-1996, SEC.12. Amended by P.L.45-1997, SEC.18; P.L.128-1997, SEC.6.

IC 13-22-3-5
Exemptions
Sec. 5. The commissioner may exempt the requirement for a permit for the storage, treatment, processing, or disposal of solid or hazardous wastes by a mining operation if:
(1) the mining operation has a permit under IC 14-34; and
(2) the commissioner determines that the department of natural resources is operating a program of regulation of solid and hazardous wastes derived from mining operations that is equivalent to the regulatory program for those wastes under the environmental management laws.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-6
Application for construction permit; contents
Sec. 6. (a) An application for a permit for a hazardous waste treatment, storage, or disposal facility must include a closure plan. If hazardous waste is to be disposed of at the facility, the application must also include a postclosure monitoring and maintenance plan.
(b) The closure plan required under subsection (a) must include at a minimum the following:
(1) An estimate of the cost of closure.
(2) A description of the method of closure.
(3) Possible uses of the land after closure.
(4) Anticipated time before closure.
(5) An estimate of time to complete closure.
(c) The postclosure monitoring and maintenance plan required under subsection (a) must include at a minimum the following:
(1) An estimate of the cost of postclosure monitoring and maintenance for a period of thirty (30) years.
(2) A description of the system to be employed for security, groundwater and leachate monitoring, sampling analysis, and periodic reporting.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-7
Prior convictions; denial of permit
Sec. 7. An individual, a partnership, a limited liability company, or a corporation who or that has been:
(1) convicted of a violation of the environmental management laws or IC 13-7 (before its repeal); and
(2) fined or imprisoned;
may not be issued a permit to own or operate a hazardous waste

facility.
As added by P.L.1-1996, SEC.12. Amended by P.L.137-2007, SEC.23.

IC 13-22-3-8
Incinerator for destruction of PCB; permits
Sec. 8. A permit may not be issued under this chapter for the construction or operation of an incinerator for the destruction of PCB at levels established under the federal Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or regulations adopted under the federal Toxic Substances Control Act and operated as a hazardous waste facility if the incinerator:
(1) burns or will burn municipal waste to fuel the incineration process; and
(2) is or will be in a solid waste management district established under IC 13-21-3-1 or IC 13-9.5-2-1 (before its repeal);
unless the solid waste management district has incorporated the incinerator as an active part of the district solid waste management plan submitted by the solid waste management district under IC 13-21-5-1 or IC 13-9.5-4-1 (before its repeal) and approved by the commissioner under IC 13-21-5-8, IC 13-21-5-9, or IC 13-9.5-4-3 (before its repeal).
As added by P.L.1-1996, SEC.12.

IC 13-22-3-9
Incineration of PCB
Sec. 9. In addition to any other requirements, a permit may not be issued under this chapter for the construction or operation of a hazardous waste facility to be used for the incineration of PCB or for an ancillary facility required by the incineration process unless the person applying for the permit has demonstrated all of the following:
(1) That the destruction or treatment technology to be used at the proposed hazardous waste facility has been in operation:
(A) at a facility that is equivalent to the proposed hazardous waste facility; and
(B) for a time sufficient to demonstrate that:
(i) ninety-nine and nine thousand nine hundred ninety-nine ten thousandths percent (99.9999%) of the PCB processed at the equivalent facility has been destroyed; and
(ii) a hazardous substance has not been released into another solid, liquid, or gaseous substance by the destruction or treatment technology used in the incineration process.
(2) That monitoring data from an equivalent hazardous waste facility demonstrates that there are no releases from the equivalent facility that alone or in combination with another substance present a risk of any of the following:
(A) An acute or a chronic human health effect.
(B) An adverse environmental effect.
(3) That a plan to: (A) provide sufficient training, coordination, and equipment for state and local emergency response personnel needed to respond to possible releases of harmful substances from the proposed hazardous waste facility or ancillary facility; and
(B) evacuate persons in the geographic area at risk from the worst possible release of:
(i) the PCB; or
(ii) a substance produced in the destruction or treatment of the PCB;
from the proposed hazardous waste facility or ancillary facility;
has been funded and developed.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-10
Destruction or treatment of certain chemical munitions; monitoring; plan; inspection and oversight protocol
Sec. 10. (a) In addition to any other requirements, a hazardous waste facility that generates or treats a hazardous waste classified as I001 must demonstrate all of the following:
(1) That the destruction or treatment technology to be used at the proposed hazardous waste facility:
(A) will destroy or treat ninety-nine and nine thousand nine hundred ninety-nine ten thousandths percent (99.9999%) of the chemical munition processed; or
(B) will ensure that the waste has been treated in such a way that designated chemical munition constituents are treated to a specific level as approved by the commissioner.
(2) That monitoring data from the hazardous waste facility demonstrates that there are no emissions from the facility that alone or in combination with another substance present a risk of any of the following:
(A) An acute or a chronic human health effect.
(B) An adverse environmental effect.
(3) That a plan to:
(A) provide sufficient training, coordination, and equipment for state and local emergency response personnel needed to respond to possible releases of harmful substances from the proposed hazardous waste facility; and
(B) evacuate persons in the geographic area at risk from the worst possible release of:
(i) the chemical munition; or
(ii) a substance related to the destruction or treatment of the chemical munition;
from the proposed hazardous waste facility;
has been funded and developed.
(b) The department shall implement an inspection and oversight protocol for each hazardous waste facility described in subsection (a) to ensure that the requirements of this title are met.
As added by P.L.1-1996, SEC.12. Amended by P.L.172-2005, SEC.1.



CHAPTER 4. MANIFESTS

IC 13-22-4-2
Manifest form; use; requirements
Sec. 2. (a) A generator located in Indiana whose hazardous waste is transported to a treatment, storage, or disposal facility located in another state may use a manifest form prescribed by the law of the other state to meet the requirements of this chapter if the form is compatible with the form described in section 1 of this chapter.
(b) A generator located in a state other than Indiana whose hazardous waste is transported to a treatment, storage, or disposal facility in Indiana must:
(1) use the manifest form described in section 1 of this chapter; and
(2) meet the other requirements of IC 13-22-2 through IC 13-22-8 and IC 13-22-13 through IC 13-22-14.
As added by P.L.1-1996, SEC.12. Amended by P.L.143-2000, SEC.4.

IC 13-22-4-3
Repealed
(Repealed by P.L.143-2000, SEC.8.)

IC 13-22-4-3.1
Reports regarding hazardous waste and shipments
Sec. 3.1. (a) As used in this section, "acute hazardous waste" has the meaning set forth in IC 13-11-2-1.5.
(b) A person that:
(1) in any one (1) or more calendar months of a calendar year generates:
(A) more than one hundred (100) kilograms but less than one thousand (1,000) kilograms of hazardous waste; (B) less than one (1) kilogram of acute hazardous waste; or
(C) less than one hundred (100) kilograms of material from the cleanup spillage of acute hazardous waste; or
(2) accumulates at least one thousand (1,000) kilograms of hazardous waste or less than one (1) kilogram of acute hazardous waste;
shall, before March 1 of each year, submit to the department on forms provided by the department a report, containing no more than a compilation of information from the Uniform Hazardous Waste Manifest form described in section 1(a) of this chapter, that summarizes the person's hazardous waste shipments during the previous calendar year.
(c) A person that:
(1) in any one (1) or more calendar months of a calendar year generates:
(A) more than one thousand (1,000) kilograms of hazardous waste;
(B) at least one (1) kilogram of acute hazardous waste; or
(C) at least one hundred (100) kilograms of material from the cleanup spillage of acute hazardous waste;
(2) accumulates at least six thousand (6,000) kilograms of hazardous waste or at least one (1) kilogram of acute hazardous waste; or
(3) is a treatment, storage, or disposal facility;
shall, before March 1 of each year, submit to the department either the biennial report required by the United States Environmental Protection Agency concerning the person's waste activities during the previous calendar year, or an annual report on forms provided by the department, containing no more than a compilation of information from the Uniform Hazardous Waste Manifest form described in section 1(a) of this chapter, that summarizes the person's hazardous waste shipments during the previous calendar year.
As added by P.L.143-2000, SEC.5. Amended by P.L.1-2001, SEC.20.

IC 13-22-4-4
Repealed
(Repealed by P.L.143-2000, SEC.8.)

IC 13-22-4-5
Repealed
(Repealed by P.L.143-2000, SEC.8.)



CHAPTER 5. REPEALED



CHAPTER 6. REPORTING REQUIREMENTS



CHAPTER 7. RECORDS



CHAPTER 7.5. TRANSPORTATION OF CHEMICAL MUNITIONS

IC 13-22-7.5-2
Requirements before transporting certain substances
Sec. 2. (a) Subject to subsections (b) and (c), before transporting a substance referred to in section 1 of this chapter, a person must coordinate the transport with the appropriate state agencies of each state through which the substance will be transported and file in Indiana the following with the department, the state police department, and the department of homeland security established by IC 10-19-2-1:
(1) A written evaluation of potential transportation risks that:
(A) accounts for the type and quantity of hazardous waste to be transported;
(B) identifies the most likely types of incidents that could:
(i) occur during the transport; and
(ii) result in harm to the public health or environment;
(C) assesses the likelihood of the occurrence of each type of incident referred to in clause (B);
(D) identifies the magnitude of the potential harm to the public health or environment associated with each type of incident referred to in clause (B); and
(E) is written in a manner understandable to:
(i) the scientific community; and
(ii) the public.
(2) A written transport safety plan that:
(A) is tailored to the risks described in subdivision (1);
(B) demonstrates that the driver of each vehicle to be used in the transport:
(i) has received United States Department of Transportation training and licensure; and
(ii) is familiar with the content of the plan;
(C) demonstrates for the transport route that appropriate procedures and response personnel will be available for:
(i) medical response;
(ii) environmental response;
(iii) local law enforcement response; and
(iv) evacuation of the area; and
(D) provides for submitting notice to the department before the first shipment of each particular chemical munition or

hazardous waste described in section 1 of the chapter is transported.
(b) A notice submitted under the transport safety plan provision described in subsection (a)(2)(D) must include the estimated shipment schedule for each chemical munition or hazardous waste for the duration of the transport activity. A person who transports a chemical munition or hazardous waste described in subsection (a) shall immediately notify the department of any major variations from the estimated shipment schedule provided under this subsection.
(c) A person must file an amended:
(1) evaluation of potential transportation risks; and
(2) transport safety plan;
under subsection (a) only if the proposed transport route changes.
As added by P.L.172-2005, SEC.2. Amended by P.L.1-2009, SEC.109.

IC 13-22-7.5-3
Transport at times providing maximum public safety
Sec. 3. The transport of a substance referred to in section 2 of this chapter shall occur at times that provide maximum public safety.
As added by P.L.172-2005, SEC.2.



CHAPTER 8. FINANCIAL RESPONSIBILITY STANDARDS

IC 13-22-8-1 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-9 on standards of financial responsibility for the following:
(1) Closure.
(2) Postclosure monitoring at hazardous waste facilities.
(3) Any required corrective action at those facilities.
(b) The rules adopted under this section must reflect the provisions for financial responsibility prescribed by section 2 of this chapter.
As added by P.L.1-1996, SEC.12. Amended by P.L.133-2012, SEC.152.

IC 13-22-8-2
Bankruptcy of owner or operator of facility; proof of financial responsibility; liability of guarantor
Sec. 2. (a) The rules on financial responsibility for monitoring and corrective action at hazardous waste facilities adopted by the board under section 1 of this chapter and IC 4-22-2 must state that evidence of financial responsibility may be provided through one (1) or more of the following:
(1) Insurance.
(2) Guaranty.
(3) A surety bond.
(4) A letter of credit.
(5) Qualification as a self-insurer.
The rules may specify that certain terms, conditions, or defenses are necessary or are unacceptable in a policy or contract through which proof of financial responsibility is to be provided.
(b) If the owner or operator of a hazardous waste facility is in

bankruptcy, reorganization, or arrangement under the federal bankruptcy law, or if no state or federal court could obtain jurisdiction over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility is provided may be asserted directly against the guarantor. In an action based upon such a claim, the guarantor may invoke:
(1) all rights and defenses that would have been available to the owner or operator if the action had been brought against the owner or operator by the claimant; and
(2) all rights and defenses that would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.
(c) The total liability of a guarantor under this section is limited to the aggregate amount in which the guarantor has provided evidence of financial responsibility for the owner or operator of a hazardous waste facility. This section does not limit any other liability of a guarantor to the owner or operator of a hazardous waste facility, such as liability for bad faith in negotiating or in failing to negotiate the settlement of any claim.
As added by P.L.1-1996, SEC.12.



CHAPTER 9. FINANCIAL RESPONSIBILITY FOR OPERATORS OF HAZARDOUS WASTE LANDFILLS, SOLID WASTE LANDFILLS, AND TRANSFER STATIONS

IC 13-22-9-2
Extent
Sec. 2. The financial responsibility established under section 1 of this chapter must cover the costs of:
(1) properly closing, in an environmentally sound manner; and
(2) during postclosure, monitoring and maintaining;
the hazardous waste landfill, solid waste landfill, or transfer station.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-3
Establishment
Sec. 3. Financial responsibility may be established under section 1 of this chapter by filing one (1) or a combination of the following with the commissioner:
(1) Trust fund agreement.
(2) Surety bond with a standby trust fund agreement.
(3) Letter of credit with a standby trust fund agreement.
(4) Insurance policy with a standby trust fund agreement.
(5) If the person applying for a permit derives less than fifty percent (50%) of the person's gross revenue from waste management, proof that the person meets a financial test established by the board.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-4
Amount necessary for landfill
Sec. 4. The amount of financial responsibility a person must establish under section 1 of this chapter for a hazardous waste landfill or a solid waste landfill must:
(1) be the greater of:
(A) fifteen thousand dollars ($15,000) for each acre or part of an acre covered by the hazardous waste landfill or solid waste landfill; or (B) an amount determined by the commissioner that is sufficient to close the hazardous waste landfill or solid waste landfill in a manner that:
(i) minimizes the need for further maintenance; and
(ii) provides reasonable, foreseeable, and necessary maintenance during postclosure; and
(2) provide assurance of proper postclosure maintenance and monitoring for at least thirty (30) years after the hazardous waste landfill or solid waste landfill has ceased operations.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-5
Amount necessary for transfer station
Sec. 5. The amount of financial responsibility a person must establish under section 1 of this chapter for a transfer station must:
(1) be the greater of:
(A) four thousand dollars ($4,000) for each acre or part of an acre covered by the transfer station; or
(B) an amount determined by the commissioner that is sufficient to close the transfer station in a manner that:
(i) minimizes the need for further maintenance; and
(ii) provides reasonable, foreseeable, and necessary maintenance during postclosure; and
(2) provide assurance of proper postclosure maintenance for one (1) year after the transfer station has ceased operations.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-6
Closure or postclosure costs; source upon noncompliance
Sec. 6. The commissioner may use:
(1) a trust fund agreement;
(2) a surety bond;
(3) a letter of credit; or
(4) an insurance policy;
required under this chapter for the closure or postclosure monitoring and maintenance of a hazardous waste landfill, solid waste landfill, or transfer station if the person that files the trust fund agreement, surety bond, letter of credit, or insurance policy does not comply with closure or postclosure requirements.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-7
Rules; criteria
Sec. 7. The board shall adopt rules under IC 4-22-2 and IC 13-14-8 to do the following:
(1) Implement this chapter.
(2) Establish criteria to determine the following:
(A) When the closure and postclosure monitoring and maintenance requirements have been met by a person that provides financial responsibility under section 1 of this

chapter.
(B) How money in a trust fund agreement, surety bond, letter of credit, or insurance policy provided by a person under section 3 of this chapter may be released to the person when the person meets closure and postclosure requirements.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-8
Closure and postclosure costs; financial responsibility; self-insurance
Sec. 8. (a) A municipal corporation that owns or operates a solid waste landfill that:
(1) is used exclusively to dispose of ash; and
(2) complies with construction standards established under:
(A) the federal Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.); and
(B) regulations adopted under the federal Resource Conservation and Recovery Act in effect January 1, 1991;
is not required to establish financial responsibility for the costs of closure and postclosure monitoring and maintenance of the solid waste landfill under this chapter if the fiscal body of the municipal corporation adopts a resolution in which the fiscal body elects to practice self-insurance with respect to those costs and commits to the expeditious transfer of money to cover closure and postclosure costs.
(b) A fiscal body adopting a resolution referred to in subsection (a) is not required to:
(1) set aside financial resources for meeting the costs referred to in subsection (a) when the resolution is adopted; or
(2) indicate in the resolution whether financial resources will be set aside to meet those costs.
(c) The amounts set forth in sections 4 through 5 of this chapter do not apply to the practice of self-insurance by a municipal corporation under this section if the fiscal body of the municipal corporation determines in the resolution adopted under this section that the program of self-insurance established by the resolution is adequate to meet the costs of:
(1) closure; and
(2) postclosure monitoring and maintenance;
of the solid waste landfill owned or operated by the municipal corporation.
As added by P.L.1-1996, SEC.12.



CHAPTER 10. HAZARDOUS OR LOW LEVEL RADIOACTIVE WASTE FACILITY SITE APPROVAL



CHAPTER 11. HAZARDOUS WASTE REDUCTION

IC 13-22-11-2
Advice; priorities
Sec. 2. In directing the office to present advice to businesses under section 1(b) of this chapter, the commissioner shall establish a priority among types of businesses according to the following:
(1) The degree or magnitude of waste reduction that could be achieved by a type of business, in comparison to the waste reduction that could be achieved by other businesses.
(2) The financial and technical feasibility of the waste reduction practices and technologies available to various types of businesses.
(3) The statewide waste reduction impact likely to be achieved through presenting advice to a type of business due to the prevalence of that type of business in Indiana.
(4) Any other factors that, in the judgment of the commissioner, may affect the overall effectiveness of the office in promoting waste reduction in Indiana.
As added by P.L.1-1996, SEC.12.

IC 13-22-11-3
Reports under Federal Resource Conservation and Recovery Act
Sec. 3. A person who submits a report to the department under 42 U.S.C. 6922(a)(6) may include with the report the information listed

under section 4 of this chapter.
As added by P.L.1-1996, SEC.12. Amended by P.L.122-1996, SEC.4.

IC 13-22-11-4
Contents of report; confidentiality for trade secrets
Sec. 4. (a) The following information may be included with the report under section 3 of this chapter for the period covered by the report:
(1) A description of the industrial operation that generated the hazardous waste, including information on the following:
(A) The steps taken in the operation.
(B) The machinery and materials used in the operation.
(C) The inputs and outputs of the operation.
(2) Proposals that would implement waste reduction in the type of industrial operation that generated the hazardous waste.
(3) A statement that the information is accurate to the best of the generator's knowledge.
(4) Any other information the generator desires to provide to the department to obtain voluntary technical assistance from the department.
(b) A person who:
(1) submits information to the department under subsection (a); and
(2) believes that the information or a part of the information is a trade secret or otherwise warrants confidential treatment;
may submit the information under a claim of confidentiality in accordance with IC 13-14-11 and IC 5-14-3-4.
(c) A person who submits information under subsection (a) that is determined to be confidential may not unreasonably withhold permission from the department to disclose to the public general or generic information on waste reduction techniques derived from the submitted information if the disclosure will not divulge:
(1) the trade secret; or
(2) other specific, substantive basis of confidentiality.
As added by P.L.1-1996, SEC.12. Amended by P.L.122-1996, SEC.5.



CHAPTER 11.5. SECONDARY MATERIAL EXEMPTION

IC 13-22-11.5-2
Secondary material not a solid waste
Sec. 2. A secondary material that is not a solid waste as defined under 40 CFR 261.2(e) or is legitimately utilized in an industrial or manufacturing process, except reclamation, with no significant increase in the threat it poses to health or the environment, is not a solid waste.
As added by P.L.45-1997, SEC.21. Amended by P.L.128-1997, SEC.8.

IC 13-22-11.5-3
Residue of utilization of secondary material not exempt; status determination
Sec. 3. A residue of the utilization of a secondary material that does not itself qualify as an exempt secondary material is subject to a new determination as to its status as a hazardous waste, and, if listed under IC 13-22-2-3(b), does not retain the listing of the secondary material from which it may have been derived.
As added by P.L.45-1997, SEC.21.

IC 13-22-11.5-4
Written recognition of secondary material
Sec. 4. A person may request the commissioner to acknowledge in writing the recognition of a secondary material exemption under this chapter. The commissioner shall respond to the request not later than ninety (90) days after the request is received.
As added by P.L.45-1997, SEC.21.

IC 13-22-11.5-5
Effect of exemption on other exemptions from regulations
Sec. 5. The exemption from regulation provided in this chapter is in addition to any other exemption from regulation as a solid waste provided in rules adopted by the board.
As added by P.L.45-1997, SEC.21. Amended by P.L.2-1998, SEC.53.



CHAPTER 12. HAZARDOUS WASTE FEES

IC 13-22-12-2
Fee schedule; application fees
Sec. 2. For hazardous waste, the application fees are as follows:

New Permit Application

Permit Renewal or

Class 3 Modification

Class 2 Modification

IC 13-22-12-3
Fee schedule; annual operation fees
Sec. 3. For hazardous waste, the annual operation fees are as follows:
Fee
Land Disposal $37,500
Incinerator (per unit) $10,000
Storage $ 2,500
Treatment $10,000
Generator $ 1,565
Postclosure Activity $ 1,500
Groundwater Compliance
Sampling at active
facilities (per well) $ 1,000
As added by P.L.1-1996, SEC.12.

IC 13-22-12-4
(Repealed by P.L.143-2000, SEC.8.)
IC 13-22-12-5
Remittance of fee required; denial of permit
Sec. 5. (a) When a person files a hazardous waste permit application with the department, the person must remit an application fee to the department.
(b) If a person does not remit an application fee to the department, the department shall deny the person's application.
As added by P.L.1-1996, SEC.12.

IC 13-22-12-6
Accrual of annual operation fees
Sec. 6. Hazardous waste annual operation fees begin accruing January 1 each year. The department shall assess the fees not later than January 15 of that year.
As added by P.L.1-1996, SEC.12.

IC 13-22-12-7
Remittance of fees or installments
Sec. 7. A person must remit a hazardous waste annual operation fee or an installment established by the department under IC 13-16-2 to the department not more than thirty (30) days after the date the fee is assessed or on the date the installment is due.
As added by P.L.1-1996, SEC.12. Amended by P.L.130-1996, SEC.6; P.L.2-1997, SEC.46.

IC 13-22-12-8
Delinquency charge; revocation of permit
Sec. 8. (a) In addition to the penalties described under:
(1) IC 13-30-4-1;
(2) IC 13-30-4-2; and
(3) IC 13-30-5-1;
if a person does not remit a hazardous waste annual operation fee or an installment established by the department under section 14 of this chapter not more than sixty (60) days after the date the fee is assessed or not more than thirty (30) days after the date the installment is due, the person shall be assessed a delinquency charge equal to ten percent (10%) of the hazardous waste annual operation fee or ten percent (10%) of the installment, whichever is applicable. The delinquency charge is due and payable sixty (60) days after the date the hazardous waste annual operation fee is assessed or thirty (30) days after the date the installment is due.
(b) If a person does not remit a hazardous waste annual operation fee or an installment established by the department under IC 13-16-2 and any applicable delinquency charge not more than ninety (90) days after the date the hazardous waste annual operation fee is assessed or not more than sixty (60) days after the date the installment is due, the department may revoke the person's permit. However, before the department may revoke the permit:
(1) not earlier than sixty (60) days after the date the hazardous

waste annual operation fee is assessed or not earlier than thirty (30) days after the date an installment is due; and
(2) not later than thirty (30) days before the department revokes the permit;
the department must deliver a written notice to the person that describes what fees and delinquency charges are due and that indicates that the department may revoke the person's permit for nonpayment after thirty (30) days.
As added by P.L.1-1996, SEC.12. Amended by P.L.130-1996, SEC.7; P.L.2-1997, SEC.47.

IC 13-22-12-9
Annual operation fees; applicability
Sec. 9. Annual operation fees established under this chapter apply to facilities that:
(1) have received a permit from the department; or
(2) are operating under interim status or otherwise manage hazardous waste subject to regulation under the following:
(A) IC 13-22-2 through IC 13-22-8.
(B) IC 13-22-13 through IC 13-22-14.
As added by P.L.1-1996, SEC.12.

IC 13-22-12-10
Annual operation fees; requirement under certain circumstances
Sec. 10. Regardless of a person's rate of generation, a person must pay a generator annual operation fee if the person accumulates more than:
(1) six thousand (6,000) kilograms of hazardous waste; or
(2) one (1) kilogram of acutely toxic waste;
onsite at any time during a year.
As added by P.L.1-1996, SEC.12.

IC 13-22-12-11
Groundwater compliance sampling fees
Sec. 11. Groundwater compliance sampling fees established under this chapter apply to groundwater monitoring wells in existence at an operating land disposal facility at the time an annual operation fee concerning the land disposal facility is assessed.
As added by P.L.1-1996, SEC.12.

IC 13-22-12-12
Payment of all fees by person or facility in multiple fee categories
Sec. 12. A person or facility that is described in more than one (1) category under this chapter must pay all applicable fees.
As added by P.L.1-1996, SEC.12.

IC 13-22-12-13
Payment and deposit of fees and delinquency charges
Sec. 13. The fees and delinquency charges collected under this chapter: (1) are payable to the department; and
(2) shall be deposited in the environmental management permit operation fund established by IC 13-15-11-1.
As added by P.L.1-1996, SEC.12.

IC 13-22-12-14
Repealed
(Repealed by P.L.2-1997, SEC.89.)



CHAPTER 13. CORRECTIVE ACTIONS

IC 13-22-13-2
Restrictions on corrective action
Sec. 2. Under section 1 of this chapter, the commissioner or a court may order the performance of corrective action beyond the boundaries of the facility from which the release occurs. However, the commissioner may not order corrective action beyond the boundaries of the facility if the owner or operator of the facility demonstrates to the satisfaction of the commissioner that, despite the best efforts of the owner or operator, the owner or operator is unable to obtain the necessary permission to undertake the corrective action.
As added by P.L.1-1996, SEC.12.

IC 13-22-13-3
Contents of order
Sec. 3. An order issued by the commissioner under this chapter:
(1) must state with reasonable specificity the nature of the corrective action or other response measure required by the order;
(2) must specify a time for compliance; and
(3) may include a suspension or revocation of authorization for the facility to operate under interim status.
As added by P.L.1-1996, SEC.12.



CHAPTER 14. ENFORCEMENT

IC 13-22-14-2
Emergency procedures
Sec. 2. IC 13-22-2 through IC 13-22-8 and IC 13-22-13 are subject to the emergency procedures under IC 13-14-10 and IC 13-24-2.
As added by P.L.1-1996, SEC.12.

IC 13-22-14-3
Penalties for violations
Sec. 3. A violation of a provision of IC 13-22-2 through IC 13-22-8 or IC 13-22-13 is subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-8.
In addition, a violation of a provision of IC 13-22-2 through IC 13-22-8 or IC 13-22-13 may lead to criminal prosecution under IC 13-30-10.
As added by P.L.1-1996, SEC.12. Amended by P.L.137-2007, SEC.24.






ARTICLE 23. UNDERGROUND STORAGE TANKS

CHAPTER 1. ESTABLISHMENT OF UNDERGROUND STORAGE TANK RELEASE DETECTION, PREVENTION, AND CORRECTION PROGRAM

IC 13-23-1-1 Version b
Establishment and operation of program
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. (a) The department shall establish and operate an underground storage tank release detection, prevention, and correction program under this article according to rules adopted by the board.
(b) The department may contract with another state agency to jointly operate the program under a memorandum of agreement that:
(1) may be amended;
(2) must contain the specific duties of the department and the contracting agency; and
(3) is available to the public for inspection.
As added by P.L.1-1996, SEC.13. Amended by P.L.131-1997, SEC.2; P.L.133-2012, SEC.153.

IC 13-23-1-2
Rules
Sec. 2. (a) The board shall adopt rules under IC 4-22-2, IC 13-14-8, and IC 13-14-9 for the establishment and operation of the program established under section 1 of this chapter.
(b) The rules must not be less stringent than the regulations adopted by the Administrator of the United States Environmental Protection Agency under Section 9003 of the federal Solid Waste Disposal Act, as amended (42 U.S.C. 6991b, as amended).
(c) The rules adopted under subsection (a) must include the

following:
(1) Requirements for maintaining:
(A) a leak detection system;
(B) an inventory control system coupled with tank testing; or
(C) a comparable system or method;
designed to identify releases in a manner consistent with the protection of human health and the environment.
(2) Requirements for maintaining records of any:
(A) monitoring;
(B) leak detection system;
(C) inventory control system or tank testing; or
(D) comparable system.
(3) Requirements for reporting of:
(A) any releases; and
(B) corrective action taken in response to a release.
(4) Requirements for ordering or taking corrective action in response to a release.
(5) Requirements for closure of underground storage tanks to prevent future releases of regulated substances into the environment.
(6) Requirements for maintaining evidence of financial responsibility for:
(A) taking corrective action; and
(B) compensating third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from the operation of an underground storage tank.
(7) Standards of performance for new underground storage tanks.
(8) Requirements for the following:
(A) Providing notice to the department of the existence of operational and nonoperational underground storage tanks, as required under 42 U.S.C. 6991a(a).
(B) Providing the information required on the form prescribed under 42 U.S.C. 6991a(b)(2).
(C) Providing notice, by any person who sells a tank intended to be used as an underground storage tank, to the purchaser of that tank of the owner's notification requirements established by this article and 42 U.S.C. 6991a(a).
(9) Requirements for the delivery prohibition program prescribed under 42 U.S.C. 6991k, including:
(A) notice to owners or operators when an underground storage tank is declared ineligible for delivery, deposit, or acceptance of a regulated substance; and
(B) procedures to enforce the delivery prohibition that include the use of a temporary emergency order under IC 4-21.5-4 for violations of section 4(a) of this chapter.
As added by P.L.1-1996, SEC.13. Amended by P.L.38-2012, SEC.2.

IC 13-23-1-3 Operator training program; Internet web site
Sec. 3. (a) The department shall establish a training program:
(1) on an Internet web site; and
(2) that complies with the requirements of the federal Energy Policy Act of 2005 (P.L.109-58).
(b) The department may use the excess liability trust fund to pay expenses related to the training program established under subsection (a).
As added by P.L.105-2011, SEC.1.

IC 13-23-1-4
Delivery prohibition program
Sec. 4. (a) This section shall be enforced under IC 4-21.5-4.
(b) To fully implement the delivery prohibition program requirements under 42 U.S.C. 6991k, the commissioner may:
(1) determine whether an underground storage tank is eligible for delivery, deposit, or acceptance of a regulated substance; and
(2) issue a temporary order to prohibit the use of an underground storage tank that has been determined to be ineligible under subdivision (1), and demand compliance with the rules adopted under this chapter as follows:
(A) If an underground storage tank inspection shows failure to install equipment for:
(i) corrosion protection;
(ii) leak detection;
(iii) overfill protection; or
(iv) spill prevention.
The commissioner must give the owner or operator written notice before implementing a temporary order under this clause.
(B) If the owner or operator fails to properly operate or maintain equipment for corrosion protection, leak detection, overfill protection, and spill prevention. The commissioner must give the owner or operator:
(i) a written warning; and
(ii) at least thirty (30) days to take corrective action to bring the underground storage tank into compliance.
(C) If the owner or operator fails to register an underground petroleum storage tank or pay annual registration fees that are due under IC 13-23-12. The commissioner must give the owner or operator at least thirty (30) days to take corrective action to bring the underground storage tank into compliance.
(c) If ownership of an ineligible underground storage tank is transferred, the new owner must complete the corrective actions required to comply with an order issued by the commissioner to the previous owner.
(d) The commissioner may act to carry out this section prior to the adoption of rules by the board under section 2 of this chapter. This

subsection expires January 1, 2015.
As added by P.L.38-2012, SEC.3.



CHAPTER 2. LOCAL ORDINANCES

IC 13-23-2-2
Restrictions on enactment and enforcement of ordinances; exception
Sec. 2. A unit of local government may not enact or enforce an ordinance that requires:
(1) a permit;
(2) a license;
(3) an approval;
(4) an inspection; or
(5) the payment of a fee or tax;
for the installation, use, retrofitting, closure, or removal of an underground storage tank unless the department has approved the ordinance or a proposed ordinance in writing.
As added by P.L.1-1996, SEC.13.

IC 13-23-2-3
Request for approval; time limitation on response
Sec. 3. If the department does not respond to a request from a unit of local government for approval of an ordinance or a proposed ordinance under section 2 of this chapter not later than ninety (90) days after the request is made, the unit may enact and enforce the ordinance as though the department had given written approval under section 2 of this chapter.
As added by P.L.1-1996, SEC.13.

IC 13-23-2-4
Agreement authorizing local government unit to perform activities
Sec. 4. The commissioner may enter into an agreement with a unit of local government under which the commissioner authorizes the unit of local government to perform activities designed to achieve compliance with this article.
As added by P.L.1-1996, SEC.13.



CHAPTER 3. CERTIFICATION OF UNDERGROUND STORAGE TANK WORKERS

IC 13-23-3-2
Examination; rules; reciprocity
Sec. 2. (a) To obtain a certificate under section 1 of this chapter, a person must:
(1) take an examination that is approved;
(2) achieve a passing score on the examination that is established; and
(3) pay any reasonable fees necessary to offset the costs incurred by the state fire marshal in administering the examination and certification procedures that are established;
under rules adopted by the fire prevention and building safety commission.
(b) An examination described under subsection (a) must cover the following subjects:
(1) Relevant rules adopted by the:
(A) board; and
(B) fire prevention and building safety commission;
concerning underground storage tanks.
(2) Any other subjects approved under rules adopted by the fire prevention and building safety commission.
(c) The fire prevention and building safety commission shall adopt rules establishing the following:
(1) The number of times a person who fails an examination

described under this section may take the examination again.
(2) The period of time a person who fails an examination described under this section must wait before taking the examination again.
(d) The state fire marshal may, under rules adopted by the fire prevention and building safety commission, certify a person:
(1) under section 1 of this chapter; and
(2) by reciprocity;
if the person is licensed or certified by another state that has certification requirements that are substantially similar to the requirements established under this section.
As added by P.L.1-1996, SEC.13.

IC 13-23-3-3
Certification required for installation, testing, retrofitting, removing, or closing storage tanks; denial or revocation
Sec. 3. (a) A person described under section 1 of this chapter may not:
(1) install or retrofit;
(2) test;
(3) provide cathodic protection for; or
(4) decommission;
an underground storage tank unless the person has been certified by the state fire marshal.
(b) The state fire marshal may temporarily deny or revoke the certification of a person made under subsection (a) if the person has negligently violated a standard established by the board or the fire prevention and building safety commission concerning the:
(1) installation or retrofitting;
(2) testing;
(3) cathodic protection; or
(4) decommissioning;
of an underground storage tank.
(c) If a person:
(1) has been denied certification; or
(2) had the person's certification revoked under subsection (b) or IC 13-7-20-13.3(b) (before its repeal);
the state fire marshal may certify the person only if the person files a performance bond with the state fire marshal in an amount established by the fire prevention and building safety commission.
(d) If a person who is certified or attempts to become certified under subsection (c) intentionally or negligently violates a standard established by the board or the fire prevention and building safety commission concerning the installation or retrofitting of, testing of, provision of cathodic protection for, or decommissioning of an underground storage tank, the state fire marshal may:
(1) permanently deny the certification of the person; or
(2) permanently revoke the certification of the person.
As added by P.L.1-1996, SEC.13. Amended by P.L.67-1996, SEC.5.
IC 13-23-3-4
Expiration; rules
Sec. 4. (a) A certificate issued under section 1 of this chapter expires two (2) years from the date a person successfully completes the examination to qualify to obtain the certificate.
(b) The fire prevention and building safety commission may adopt rules establishing renewal procedures for certificates that expire under subsection (a).
As added by P.L.1-1996, SEC.13. Amended by P.L.67-1996, SEC.6.



CHAPTER 4. FINANCIAL RESPONSIBILITY

IC 13-23-4-2
Required policy provisions or contract terms
Sec. 2. The rules adopted under IC 13-23-1-2(c)(6) may require the use of certain policy provisions or contract terms, including provisions or terms concerning the following:
(1) The minimum amount of coverage required for various classes and categories of underground storage tanks established under section 4 of this chapter.
(2) Conditions or defenses that are necessary or unacceptable in establishing evidence of financial responsibility.
As added by P.L.1-1996, SEC.13.

IC 13-23-4-3
Establishment of method to show evidence of financial responsibility
Sec. 3. (a) The commissioner may provide a method under which the owner or operator of an underground storage tank may establish evidence of financial responsibility as required under sections 1 and 2 of this chapter and 42 U.S.C. 6991b(c)(6) with respect to the part of the potential liability of the owner or operator that is not covered through the excess liability trust fund established by IC 13-23-7-1.
(b) A method provided by the commissioner under this section must be acceptable to the Administrator of the United States Environmental Protection Agency.
(c) A method provided by the commissioner under this section must establish requirements for the establishment of evidence of financial responsibility by a small business petroleum marketer that are less stringent than the requirements applying to a petroleum marketer that owns or operates more than twelve (12) underground storage tanks.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.4.
IC 13-23-4-4
Underground storage tanks containing petroleum; minimum coverage amounts; classes and categories
Sec. 4. (a) The rules adopted under IC 13-23-1-2(c)(6) may require a minimum amount of coverage for particular classes or categories of underground storage tanks containing petroleum. Minimum coverage amounts established under this subsection must be at least one million dollars ($1,000,000) for each occurrence, with an appropriate aggregate amount.
(b) The board may by rule set minimum coverage amounts lower than the amount set forth in subsection (a) for underground storage tanks containing petroleum that are:
(1) not located at facilities engaged in the production, refining, or marketing of petroleum; and
(2) not used to handle substantial quantities of petroleum.
(c) In adopting rules establishing classes and categories of underground storage tanks containing petroleum for purposes of this section, the board may consider the following factors:
(1) The:
(A) size, type, location, storage, and handling capacity of underground storage tanks in the class or category; and
(B) volume of petroleum handled by those tanks.
(2) The:
(A) likelihood of release; and
(B) potential extent of damage from any release;
from underground storage tanks in the class or category.
(3) The economic impact of the limits on the owners and operators of each class or category, particularly relating to the small business segment of the petroleum marketing industry.
(4) The availability of methods of financial responsibility in amounts greater than the amount established by this section.
(5) Any other factors that the board considers pertinent.
As added by P.L.1-1996, SEC.13.

IC 13-23-4-5
Suspension of enforcement of financial responsibility requirements
Sec. 5. (a) The commissioner, upon the application of any affected person or in the absence of any application, may suspend enforcement of the financial responsibility requirements for a particular class or category of underground storage tanks if the commissioner determines that the following conditions exist:
(1) The methods of financial responsibility satisfying the requirements of this article are not generally available for underground storage tanks in that class or category.
(2) Steps are being taken:
(A) to form a risk retention group for the class or category; or
(B) to establish a fund under Section 9004(c)(1) of the federal Solid Waste Disposal Act, as amended (42 U.S.C. 6991c(c)(1), as amended), to be submitted as evidence of

financial responsibility.
(b) A suspension of enforcement under this section may not exceed one hundred eighty (180) days. Following a suspension of enforcement under this section, the commissioner may suspend enforcement for additional successive periods of not more than one hundred eighty (180) days if:
(1) the commissioner determines that substantial progress has been made in establishing a risk retention group; or
(2) the owners or operators of underground storage tanks in the class or category demonstrate to the satisfaction of the commissioner that:
(A) the formation of a risk retention group is not possible; and
(B) the state is unable or unwilling to establish a fund as described in subsection (a)(2)(B).
(c) A determination to suspend enforcement of the financial responsibility requirements for a particular class or category of underground storage tanks under subsection (a) or (b) may not be effective until the Administrator of the United States Environmental Protection Agency has made the same determination under Section 9003(d)(5)(D) of the federal Solid Waste Disposal Act, as amended (42 U.S.C. 6991b(d)(5)(D), as amended), with respect to the same class or category of underground storage tanks.
As added by P.L.1-1996, SEC.13.

IC 13-23-4-6
Bankruptcy of owner or operator of underground storage tank; liability of guarantor
Sec. 6. (a) If:
(1) the owner or operator of an underground storage tank is in bankruptcy, reorganization, or arrangement under the federal bankruptcy law; or
(2) despite the exercise of reasonable diligence, no state or federal court could obtain jurisdiction over an owner or operator likely to be solvent at the time of judgment;
any claim arising from conduct for which evidence of financial responsibility is provided may be asserted directly against the guarantor.
(b) In an action based upon a claim under subsection (a), the guarantor may invoke:
(1) all rights and defenses that would have been available to the owner or operator if the action had been brought against the owner or operator by the claimant; and
(2) all rights and defenses that would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.
(c) The total liability of a guarantor under this section is limited to the aggregate amount in which the guarantor has provided evidence of financial responsibility for the owner or operator of an underground storage tank. This section does not do any of the

following:
(1) Limit any other liability of a guarantor to the owner or operator of an underground storage tank, such as liability for bad faith in:
(A) negotiating; or
(B) failing to negotiate;
the settlement of any claim.
(2) Diminish the liability of any person under the following:
(A) Section 107 or 111 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607 or 9611).
(B) Any other applicable law.
As added by P.L.1-1996, SEC.13.

IC 13-23-4-7
Concurrence of Administrator of United States Environmental Protection Agency with actions of board or commissioner
Sec. 7. The provisions of IC 13-11-2-241(b)(10) and sections 1(6) and 5(c) of this chapter requiring the concurrence of the Administrator of the United States Environmental Protection Agency for an action of the board or commissioner to be effective are nullified if the Administrator grants to the commissioner, under the program approved under Section 9004 of the federal Solid Waste Disposal Act, as amended (42 U.S.C. 6991c, as amended), the authority to take the action without the Administrator's specific concurrence.
As added by P.L.1-1996, SEC.13.



CHAPTER 5. INSTALLATION OF UNDERGROUND STORAGE TANKS

IC 13-23-5-2
Restrictions based on soil resistivity
Sec. 2. If soil tests conducted in accordance with: (1) ASTM Standard G57-78; or
(2) another standard approved by the commissioner as exhibiting the same or a greater degree of reliability and accuracy;
show that soil resistivity in an installation location is at least twelve thousand ohms per centimeter (12,000 ohm/cm), a storage tank without corrosion protection may be installed in that location during the period referred to in section 1 of this chapter.
As added by P.L.1-1996, SEC.13.

IC 13-23-5-3
Compliance of underground storage tank systems with certain laws
Sec. 3. (a) An underground storage tank system that contains fuel composed of greater than fifteen percent (15%) alcohol is considered to comply with section 1(b) of this chapter if either of the following applies:
(1) The system predates May 11, 2007.
(2) The system predates the solid waste management board's adoption after May 11, 2007, of any additional rules concerning technical and safety requirements for storing and dispensing alcohol blended fuel.
(b) Replacement tanks or ancillary equipment installed in existing underground storage tank systems storing or dispensing alcohol blended fuels must meet the standards contained in additional rules adopted by the solid waste management board as described in subsection (a)(2) only if the installation occurs after the adoption of those rules.
As added by P.L.16-2009, SEC.21.



CHAPTER 6. UNDERGROUND PETROLEUM STORAGE TANK TRUST FUND

IC 13-23-6-2
Sources
Sec. 2. The sources of money for the fund are as follows:
(1) Grants made by the United States Environmental Protection Agency to the state under cooperative agreements under Section 9003(h)(7) of the federal Solid Waste Disposal Act (42 U.S.C. 6991b(h)(7)).
(2) Costs recovered by the state under IC 13-23-13-8 in connection with any corrective action undertaken under IC 13-23-13-2 with respect to a release of petroleum.
(3) Costs recovered by the state in connection with the enforcement of this article with respect to any release of petroleum.
(4) Appropriations made by the general assembly, gifts, and donations intended for deposit in the fund.
(5) Penalties imposed under IC 13-23-14.
(6) Revenue from the underground petroleum storage tank registration fee deposited in the fund under IC 13-23-12-4.
As added by P.L.1-1996, SEC.13. Amended by P.L.38-2012, SEC.4.

IC 13-23-6-3
Expenses
Sec. 3. The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.1-1996, SEC.13.

IC 13-23-6-4
Investments
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.1-1996, SEC.13.

IC 13-23-6-5
Reversion to general fund
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1996, SEC.13.



CHAPTER 7. UNDERGROUND PETROLEUM STORAGE TANK EXCESS LIABILITY FUND

IC 13-23-7-2
Sources of money for fund
Sec. 2. Sources of money for the trust fund are the following:
(1) Fees and penalties paid under IC 13-23-12.
(2) Appropriations from the general assembly.
(3) Gifts and donations intended for deposit in the fund.
(4) Inspection fees paid under IC 16-44-2.
(5) Bond revenue under IC 4-4-11.2-7(a)(1).
(6) Any other money authorized to be deposited in or appropriated to the trust fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.6.
IC 13-23-7-3
Administration of fund
Sec. 3. The commissioner or the commissioner's designee shall administer the trust fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.7.

IC 13-23-7-4
Expenses
Sec. 4. The expenses of administering the provisions of this article that are funded by the trust fund, including:
(1) IC 13-23-8;
(2) IC 13-23-9;
(3) IC 13-23-11; and
(4) IC 13-23-12;
shall be paid from money in the fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.8; P.L.14-2001, SEC.5.

IC 13-23-7-5
Investments
Sec. 5. The treasurer of state shall invest the money in the trust fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund. At least one (1) time each year, the treasurer of state shall provide the financial assurance board a report detailing the investments made under this section.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.9.

IC 13-23-7-6
Reversion to general fund
Sec. 6. Money in the trust fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.10.

IC 13-23-7-7
Audit of fund
Sec. 7. Not later than December 31, 1996, and every two (2) years thereafter, the state board of accounts shall conduct an audit of the excess liability trust fund.
As added by P.L.9-1996, SEC.25.

IC 13-23-7-8
Renaming; underground petroleum storage tank excess liability trust fund
Sec. 8. On July 1, 1996, the underground petroleum storage tank excess liability fund established by section 1 of this chapter is renamed as the underground petroleum storage tank excess liability trust fund. The petroleum storage tank excess liability trust fund shall be considered a trust fund. As added by P.L.9-1996, SEC.26.

IC 13-23-7-9
Criminal penalty for application misstatement
Sec. 9. A person who, with intent to defraud, knowingly or intentionally makes a material misstatement in connection with an application for financial assistance from the fund commits a Class D felony.
As added by P.L.137-2007, SEC.25.

IC 13-23-7-10
Lien to secure payment; perfection of lien required
Sec. 10. (a) The state may impose a lien on the property of an owner or operator, if the owner or operator fails to pay fees that are due under IC 13-23-12-1. The lien may secure the payment to the state of an amount equal to the amount of the fees that are due.
(b) Before imposing a lien under this section, the department shall provide at least thirty (30) days written notice to:
(1) the owner of record if the owner can be identified; and
(2) if the owner of record cannot be identified, the tenant, operator, or other person having control of the property.
(c) Not earlier than thirty (30) days after notice is received, in order to perfect the lien, the department shall record a lien imposed under this section with the county recorder in the county in which the property is located.
As added by P.L.19-2012, SEC.1.



CHAPTER 8. USE OF MONEY IN EXCESS LIABILITY FUND

IC 13-23-8-2
Payment of claims; maximum amount
Sec. 2. Except as provided in section 6 of this chapter, payments under section 1 of this chapter may not exceed two million dollars ($2,000,000) per occurrence for which claims are made under this chapter.
As added by P.L.1-1996, SEC.13. Amended by P.L.14-2001, SEC.7.

IC 13-23-8-3
Payment of claims; amounts
Sec. 3. For the purposes of section 2 of this chapter, the following amounts shall be used:
(1) If the underground petroleum storage tank that is involved in the occurrence for which claims are made:
(A) is not in compliance with rules adopted by the board concerning technical and safety requirements relating to the physical characteristics of underground petroleum storage tanks before the date the tank is required to be in compliance with the requirements; and
(B) is in compliance on a date required under the requirements described under section 4 of this chapter at the time a release was discovered;
the amount is thirty-five thousand dollars ($35,000).
(2) If the underground petroleum storage tank that is involved in the occurrence for which claims are made:
(A) is in compliance with rules adopted by the board

concerning technical and safety requirements relating to the physical characteristics of underground petroleum storage tanks before the date the tank is required to be in compliance with the requirements;
(B) is not a double walled underground petroleum storage tank; and
(C) has piping that does not have secondary containment;
the amount is thirty thousand dollars ($30,000).
(3) If the underground petroleum storage tank that is involved in the occurrence for which claims are made:
(A) is in compliance with rules adopted by the board concerning technical and safety requirements relating to the physical characteristics of underground petroleum storage tanks before the date the tank is required to be in compliance with the requirements;
(B) is not a double walled underground petroleum storage tank; and
(C) has piping that has secondary containment;
the amount is twenty-five thousand dollars ($25,000).
(4) If the underground petroleum storage tank that is involved in the occurrence for which claims are made:
(A) is in compliance with rules adopted by the board concerning technical and safety requirements relating to the physical characteristics of underground petroleum storage tanks before the date the tank is required to be in compliance with the requirements;
(B) is a double walled underground petroleum storage tank; and
(C) has piping that does not have secondary containment;
the amount is twenty-five thousand dollars ($25,000).
(5) If the underground petroleum storage tank that was involved in the occurrence for which claims are made:
(A) is in compliance with rules adopted by the board concerning technical and safety requirements relating to the physical characteristics of underground petroleum storage tanks before the date the tank is required to be in compliance with the requirements;
(B) is a double walled underground petroleum storage tank; and
(C) has piping that has secondary containment;
the amount is twenty thousand dollars ($20,000).
As added by P.L.1-1996, SEC.13. Amended by P.L.14-2001, SEC.8; P.L.75-2007, SEC.2; P.L.221-2007, SEC.14; P.L.159-2011, SEC.37.

IC 13-23-8-4
Requirements to receive fund money
Sec. 4. (a) Except as provided under subsection (b), and subject to section 4.5 of this chapter, an owner or operator may receive money from the excess liability trust fund under section 1 of this chapter only if the owner or operator is in substantial compliance (as

defined in 328 IAC 1-1-9) with the following requirements:
(1) The owner or operator has complied with the following:
(A) This article or IC 13-7-20 (before its repeal).
(B) Rules adopted under this article or IC 13-7-20 (before its repeal).
A release from an underground petroleum storage tank may not prevent an owner or operator from establishing compliance with this subdivision to receive money from the excess liability fund.
(2) The owner or operator has paid all registration fees that are required under rules adopted under IC 13-23-8-4.5.
(3) The owner or operator has provided the commissioner with evidence of payment of the amount of liability the owner or operator is required to pay under section 2 of this chapter.
(4) A corrective action plan is approved by the commissioner or deemed approved under this subdivision. The corrective action plan for sites with a release from an underground petroleum storage tank that impacts soil or groundwater, or both, is automatically deemed approved only as long as:
(A) the plan conforms with:
(i) 329 IAC 9-4 and 329 IAC 9-5; and
(ii) the department's cleanup guidelines set forth in the Underground Storage Tank Branch Guidance Manual, including the department's risk integrated system of closure standards; and
(B) the soil and groundwater contamination is confined to the owner's or operator's property.
If the corrective action plan fails to satisfy any of the requirements of clause (A) or (B), the plan is automatically deemed disapproved. If a corrective action plan is disapproved, the claimant may supplement the plan. The corrective action plan is automatically deemed approved when the cause for the disapproval is corrected. For purposes of this subdivision, in the event of a conflict between compliance with the corrective action plan and the department's standards in clause (A), the department's standards control. For purposes of this subdivision, if there is a conflict between compliance with the corrective action plan and the board's rules, the board's rules control. The department may audit any corrective action plan. If the commissioner denies the plan, a detailed explanation of all the deficiencies of the plan must be provided with the denial.
(b) An owner, operator, or transferee of property under subsection (e) is eligible to receive money from the fund before the owner, operator, or transferee has a corrective action plan approved or deemed approved if:
(1) the work for which payment is sought under IC 13-23-9-2 was an initial response to a petroleum release that created the need for emergency action to abate an immediate threat of harm to human health, property, or the environment;
(2) the work is for a site characterization completed in accordance with 329 IAC 9-5; or (3) the department has not acted upon a corrective action plan submitted under IC 13-23-9-2 within ninety (90) days after the date the department receives the:
(A) plan; or
(B) application to the fund;
whichever is later.
(c) The amount of money an owner, operator, or transferee of property under subsection (e) is eligible to receive from the fund under subsection (b) must be calculated in accordance with 328 IAC 1-3.
(d) An owner, an operator, or a transferee of property described in subsection (e) eligible to receive money from the fund under this section may assign that right to another person.
(e) A transferee of property upon which a tank was located is eligible to receive money from the fund under this section if any of the following conditions are met:
(1) The transferor of the property was eligible to receive money under this section with respect to the property.
(2) The:
(A) transferee acquires ownership or operation of an underground petroleum storage tank as a result of a bona fide, good faith transaction, negotiated at arm's length, between parties under separate ownership;
(B) transferor failed to pay fees due under IC 13-23-12-1; and
(C) department failed to record a lien against the property under IC 13-23-7-10.
(3) The transferee pays all applicable tank fees under IC 13-23-12-1, including past due fees and interest for each tank not more than thirty (30) days after receiving notice of the indebtedness.
As added by P.L.1-1996, SEC.13. Amended by P.L.67-1996, SEC.7; P.L.9-1996, SEC.14; P.L.2-1997, SEC.48; P.L.131-1997, SEC.3; P.L.2-1998, SEC.54; P.L.14-2001, SEC.9; P.L.19-2012, SEC.2.

IC 13-23-8-4.5
Duty of board to adopt rules
Sec. 4.5. The financial assurance board shall adopt rules under IC 4-22-2 to do the following:
(1) Establish standards, procedures, and penalties for submitting or resubmitting a claim under section 1 of this chapter when the owner or operator has failed to:
(A) register an underground petroleum storage tank from which a release has occurred; or
(B) pay all registration fees that are due under IC 13-23-12-1 by the date the fees are due.
(2) Determine eligibility for new owners or operators that acquire ownership or operation of the underground petroleum storage tank as a result of:
(A) a bona fide, good faith transaction, negotiated at arm's

length, between parties under separate ownership and control;
(B) a foreclosure or a deed transferred in lieu of a foreclosure;
(C) the exercise of the person's lien rights; or
(D) an inheritance.
As added by P.L.67-1996, SEC.8. Amended by P.L.14-2001, SEC.10.

IC 13-23-8-5
Priority of liability claims and loan guaranties
Sec. 5. The financial assurance board shall adopt rules under IC 4-22-2 to define the manner in which the priority order of liability claims and loan guaranties is established. The rules must give priority to liability claims associated with releases from underground storage tanks that pose an immediate and significant threat to the environment.
As added by P.L.1-1996, SEC.13.

IC 13-23-8-6
Claims exceeding balance in fund; liability of department and development finance authority; notice
Sec. 6. (a) If the balance in the excess liability trust fund is insufficient to pay:
(1) claims under section 1 of this chapter;
(2) necessary personnel and administrative expenses associated with the excess liability trust fund; and
(3) the transfer repayment specified in IC 13-23-15-3 before its expiration and repeal;
the department shall cease paying claims.
(b) The department shall then notify each claimant that:
(1) the department may not pay the claim; and
(2) the claimant may not use the excess liability trust fund to satisfy any financial assurance requirements under federal law.
As added by P.L.1-1996, SEC.13. Amended by P.L.14-2001, SEC.11; P.L.1-2002, SEC.66.

IC 13-23-8-7
Discrimination; enforceable right
Sec. 7. (a) The department, with respect to payment of claims under section 1 of this chapter, may not discriminate against any claimant. However, subject to this chapter, a claimant does not have an enforceable right to the payment of a claim under this chapter.
(b) This chapter does not create any obligation on the part of the state other than as specifically provided in this article.
As added by P.L.1-1996, SEC.13. Amended by P.L.14-2001, SEC.12.

IC 13-23-8-8
Receipt of funds; amounts; restrictions
Sec. 8. (a) An owner or operator of:
(1) not more than one hundred (100) underground petroleum

storage tanks may not receive more than two million dollars ($2,000,000) from the excess liability trust fund during a year; and
(2) more than one hundred (100) underground storage tanks may not receive more than three million dollars ($3,000,000) from the excess liability trust fund during a year.
(b) If the right to receive money from the fund under this chapter is assigned as described in section 4(d) of this chapter, the combined amount of money received by the assignor and the assignee from the excess liability trust fund during a year may not exceed the limits established in subsection (a).
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.15; P.L.14-2001, SEC.13.



CHAPTER 9. PAYMENT FROM EXCESS LIABILITY FUND

IC 13-23-9-2
Requirements for claimant to receive money from fund; corrective action plan; cost effectiveness; notification; failure to meet requirements
Sec. 2. (a) To receive money from the excess liability trust fund under IC 13-23-8-1(1), a claimant must:
(1) submit a corrective action plan to the administrator of the excess liability trust fund for the administrator's approval; and
(2) submit a copy of a work receipt for work that has been performed.
(b) If, after receiving a corrective action plan and a work receipt under subsection (a), the administrator determines that:
(1) the corrective action plan may be approved and that the work that has been performed is consistent with the approved corrective action plan;
(2) the work or part of the work that has been performed is reasonable and cost effective;
(3) the work that has been performed concerns the elimination or mitigation of a release of petroleum from an underground storage tank including:
(A) release investigation;
(B) mitigation of fire and safety hazards;
(C) tank removal;
(D) soil remediation; or
(E) ground water remediation and monitoring; and
(4) the claimant is in compliance with the requirements of this article and the rules adopted under this article;
the administrator shall approve the request for money to be paid from the excess liability trust fund for work that has been performed.
(c) The administrator shall develop criteria for determining the cost effectiveness of corrective action. Although not required for payment from the excess liability trust fund, a claimant may seek pre-approval from the administrator stating that the work to be performed is reasonable and cost effective.
(d) The administrator shall notify the claimant of an approval or a denial of a request made under subsection (b) not later than sixty (60) days after receiving the request. Except as provided in subsection (f), the administrator shall notify the claimant of all reasons for a denial or partial denial. (e) Not later than seven (7) days after a request is approved by the administrator under subsection (b) for the reimbursement of costs for corrective action, the administrator shall forward a copy of a request approved under this section to the auditor of state.
(f) Not later than thirty (30) days after receiving an approved request under this section, the auditor of state shall pay to the claimant that submitted the approved work receipt the approved amount from money available in the excess liability trust fund.
(g) If a reason the administrator denies a request made under subsection (b) is for failure to meet the requirements of subsection (b)(1), the administrator shall notify the claimant in writing not later than sixty (60) days after receiving the request. The claimant has thirty (30) days from the receipt of the denial to notify the administrator of the claimant's intention to appeal the denial. If the claimant does not notify the administrator of an intention to appeal in the time provided, further review of the application is not required. If an intention to appeal is submitted within the time provided, the administrator has thirty (30) days after the receipt of the notice of the intention to appeal to provide the claimant with all additional reasons for the denial or partial denial of the request or to specify that all reasons have been provided. The claimant has thirty (30) days after receiving notification from the administrator of all additional reasons for the denial or partial denial or notice specifying that all reasons have been provided to file a petition for review of the denial or partial denial.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.22; P.L.14-2001, SEC.15.

IC 13-23-9-3
Requirements for claimant to receive money from fund; request for indemnification; approval or denial by attorney general
Sec. 3. (a) To receive money from the excess liability trust fund under IC 13-23-8-1(2), a claimant must:
(1) submit to the administrator a request for indemnification of a third party containing any information required by the administrator; and
(2) forward a copy of the request under subdivision (1) to the attorney general for the attorney general's approval.
(b) The attorney general shall approve a request submitted under subsection (a) if the attorney general determines that there is:
(1) a legally enforceable and final judgment against the claimant caused by a release of petroleum that was not entered as a result of:
(A) fraud;
(B) negligence; or
(C) an inadequate defense on the part of the attorney of the claimant; or
(2) a reasonable settlement between the claimant and the third party.
(c) If the attorney general approves a request under subsection (b),

the administrator shall approve the request if the claimant is in compliance with the requirements of this article and the rules adopted under this article.
(d) The attorney general shall approve or deny a request submitted under subsection (a) not later than sixty (60) days after the attorney general receives the request.
(e) Not later than seven (7) days after the attorney general has approved a request under this section, the attorney general shall forward a copy of the approved request to the auditor of state.
(f) Not later than thirty (30) days after receiving an approved request under this section, the auditor of state shall pay to the claimant that made the request the approved amount from money available in the excess liability trust fund.
(g) If the attorney general denies a request submitted under this section, the attorney general shall notify the claimant that made the request of the denial not later than ten (10) days after the request has been denied.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.23; P.L.14-2001, SEC.16.

IC 13-23-9-4
Requests for payment from fund; appeal and review; procedure
Sec. 4. If the administrator denies a request made under section 2 or 3 of this chapter, the owner or operator who made the request may appeal the denial under IC 4-21.5 to the office of environmental adjudication under IC 4-21.5-7.
As added by P.L.1-1996, SEC.13. Amended by P.L.25-1997, SEC.15.

IC 13-23-9-5
Insufficient amount of money in fund
Sec. 5. If the amount of money in the excess liability trust fund is not sufficient to meet approved claims made against the excess liability trust fund:
(1) the state; and
(2) the excess liability trust fund;
are not liable for the claims.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.24.

IC 13-23-9-6
Criminal penalty for application misstatement
Sec. 6. A person who, with intent to defraud, knowingly or intentionally makes a material misstatement in connection with a request for payment from the excess liability trust fund commits a Class D felony.
As added by P.L.137-2007, SEC.26.



CHAPTER 10. REPEALED



CHAPTER 11. UNDERGROUND STORAGE TANK FINANCIAL ASSURANCE BOARD

IC 13-23-11-2
Members
Sec. 2. The board consists of the following sixteen (16) members:
(1) The commissioner or the commissioner's designee.
(2) The state fire marshal or the state fire marshal's designee.
(3) The treasurer of state or the treasurer of state's designee.
(4) The commissioner of the department of state revenue or the commissioner's designee.
(5) Twelve (12) individuals appointed by the governor for terms of two (2) years as follows:
(A) One (1) member representing the independent petroleum wholesale distributor-marketer industry.
(B) One (1) member representing the petroleum refiner-supplier industry.
(C) One (1) member representing the service station dealer industry who owns or operates less than thirteen (13) underground petroleum storage tanks.
(D) One (1) member of the financial lending community who has experience with loan guaranty programs.
(E) One (1) member representing the convenience store operator industry.
(F) One (1) member representing environmental interests.
(G) One (1) member representing local government.
(H) Two (2) members representing the general public.
(I) One (1) member representing the independent petroleum retail distributor marketer industry who owns or operates more than twelve (12) underground petroleum storage tanks.
(J) One (1) member representing businesses that own petroleum underground storage tanks and are not engaged in the sale of petroleum.
(K) One (1) member representing the property and casualty insurance industry.
As added by P.L.1-1996, SEC.13. Amended by P.L.131-1997, SEC.4.

IC 13-23-11-3
Compensation
Sec. 3. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses under IC 4-13-1-4 and other expenses actually

incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1996, SEC.13.

IC 13-23-11-4
Vacancies; appointment; term
Sec. 4. (a) If an appointed member of the board is not able to serve the member's full term, the governor shall appoint an individual to serve for the remainder of the unexpired term.
(b) The term of an appointed member of the board continues until the member's successor has been appointed and qualified.
As added by P.L.1-1996, SEC.13.

IC 13-23-11-5
Officers
Sec. 5. The board, at the board's first meeting of each year, shall elect from among the board's members a chairperson and other officers necessary to transact business.
As added by P.L.1-1996, SEC.13.

IC 13-23-11-6
Quorum; meetings
Sec. 6. (a) The board must have a quorum to transact business. Nine (9) members constitute a quorum.
(b) An affirmative vote of the majority of members present is required for the board to take action.
(c) The board shall meet upon:
(1) the request of the chairperson; or
(2) the written request of three (3) of the board's members.
(d) A meeting must be held not later than fourteen (14) days after a request is made.
As added by P.L.1-1996, SEC.13. Amended by P.L.131-1997, SEC.5.

IC 13-23-11-7
Duties of board
Sec. 7. (a) The board shall do the following:
(1) Adopt rules under IC 4-22-2 and IC 13-14-9 necessary to carry out the duties of the board under this article.
(2) Take testimony and receive a written report at every meeting of the board from the commissioner or the commissioner's designee regarding the financial condition and operation of the excess liability trust fund including:
(A) a detailed breakdown of contractual and administrative

expenses the department is claiming from the excess liability trust fund under IC 13-23-7-1(4); and
(B) a claims statistics report consisting of the status and value of each claim submitted to the fund and claims payments made under IC 13-23-8-1.
The testimony and written report under this subdivision shall be provided at every meeting of the board. However, the testimony and written report are not required more than one (1) time during any thirty (30) day period.
(3) Consult with the department on administration of the underground petroleum storage tank excess liability trust fund established by IC 13-23-7-1 in developing uniform policies and procedures for revenue collection and claims administration of the fund.
(b) The department shall consult with the board on administration of the underground petroleum storage tank excess liability trust fund. The consultation must include evaluation of alternative means of administering the fund in a cost effective and efficient manner.
(c) At each meeting of the board, the department shall provide the board with a written report on the financial condition and operation of the underground petroleum storage tank trust fund established under IC 13-23-6-1.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.19; P.L.2-1997, SEC.49; P.L.131-1997, SEC.6; P.L.25-1997, SEC.16; P.L.253-1997(ss), SEC.16; P.L.2-1998, SEC.55; P.L.63-1998, SEC.5; P.L.14-2001, SEC.17.

IC 13-23-11-8
Repealed
(Repealed by P.L.25-1997, SEC.18.)



CHAPTER 12. FEES

IC 13-23-12-2
Installments
Sec. 2. If the total amount of the fees owed under this article exceed five hundred dollars ($500), the fee payer has the option of paying the annual fees in four (4) equal installment payments. The department of state revenue shall establish a payment schedule to implement this section.
As added by P.L.1-1996, SEC.13.

IC 13-23-12-3
Annual payment; schedule
Sec. 3. Except as provided by section 2 of this chapter, the fee required by section 1 of this chapter shall be paid annually in accordance with a payment schedule established by the department of state revenue. The fee payment form provided by the department of state revenue must accompany the fee payment.
As added by P.L.1-1996, SEC.13.

IC 13-23-12-4
Collection and deposit of fees
Sec. 4. The department of state revenue shall collect fees paid under this chapter and deposit the fees as follows:
(1) Fees paid in connection with underground petroleum storage tanks shall be deposited as follows:
(A) Forty-five dollars ($45) shall be deposited in the excess liability trust fund. (B) Forty-five dollars ($45) shall be deposited in the petroleum trust fund.
(2) Fees paid in connection with underground storage tanks used to contain regulated substances other than petroleum shall be deposited as follows:
(A) Forty-five dollars ($45) shall be deposited in the hazardous substances response trust fund.
(B) Two hundred dollars ($200) shall be deposited in the excess liability trust fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.11; P.L.2-1998, SEC.57; P.L.212-1999, SEC.5.

IC 13-23-12-5
Receipts
Sec. 5. (a) The department of state revenue shall provide each person who pays a fee under this chapter with a receipt and a copy of the receipt. The receipt or the copy of the receipt shall be maintained at:
(1) the place of business where the underground storage tank is located; or
(2) if no place of business exists where the tank is located, the place of business or residence of the owner of the tank.
(b) The owner of the tank shall produce the receipt for inspection at the request of any authorized representative of the department or the state fire marshal.
As added by P.L.1-1996, SEC.13.

IC 13-23-12-6
Notification of fees
Sec. 6. At least thirty (30) days before payment of a fee is due in accordance with the schedule established under section 3 of this chapter, the department of state revenue shall attempt to notify each owner of an underground storage tank who has submitted notification to the department as required under 42 U.S.C. 6991a(a) of the requirements of this chapter.
As added by P.L.1-1996, SEC.13.

IC 13-23-12-7
Repealed
(Repealed by P.L.38-2012, SEC.5.)



CHAPTER 13. CORRECTIVE ACTIONS

IC 13-23-13-1
Issuance of orders or corrective actions
Sec. 1. (a) The commissioner may, under rules adopted under IC 13-23-1-2:
(1) issue an order under IC 13-14-2-7 or IC 4-21.5-4; or
(2) proceed under IC 13-14-2-6;
to require the owner or operator of an underground storage tank to undertake corrective action with respect to any release of a regulated substance.
(b) If the commissioner determines that the corrective action will be done properly and promptly by the owner or operator of the underground storage tank from which the release occurs, the commissioner may enter into an agreed order with the owner or operator to implement necessary corrective action.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-2
Action by commissioner
Sec. 2. The commissioner, under rules adopted under IC 13-23-1-2, may undertake corrective action with respect to any release of a regulated substance into the environment from an underground storage tank if:
(1) that action is necessary, in the judgment of the commissioner, to protect human health and the environment; and
(2) at least one (1) of the following conditions exists:
(A) A person cannot be found not later than ninety (90) days after a suspected or confirmed release is identified (or a shorter time necessary to protect human health and the environment) who is:
(i) an owner or operator of the underground storage tank;
(ii) subject to the rules concerning corrective action; and
(iii) capable of properly carrying out corrective action with respect to the release.
(B) An existing situation requires prompt action by the commissioner under this section to protect human health and the environment.
(C) The cost of corrective action at the site of an underground storage tank exceeds the amount of financial

responsibility required under IC 13-23-1-2(c)(6), IC 13-23-4-4, and IC 13-23-4-5 and, considering the class or category of underground storage tank from which the release occurred, expenditures by the state are necessary to ensure an effective corrective action.
(D) The owner or operator of the underground storage tank has failed or refused to comply with an order of the commissioner or a judgment of a court of competent jurisdiction under section 1 of this chapter to take corrective action with respect to the release.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-3
Exposure assessment
Sec. 3. A corrective action undertaken or required under this chapter may include an exposure assessment. The cost of any exposure assessment undertaken under this chapter may be recovered under section 8 of this chapter as part of the costs of corrective action.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-4
Priority of orders and corrective actions
Sec. 4. In:
(1) issuing orders requiring corrective action under section 1 of this chapter; or
(2) undertaking corrective action under section 2 of this chapter;
the commissioner shall give priority to releases of regulated substances from underground storage tanks that pose the greatest threat to human health and the environment.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-5
Limited corrective actions; streamlined administrative procedures
Sec. 5. In issuing orders requiring corrective action under section 1 of this chapter or undertaking corrective action under section 2 of this chapter the commissioner may:
(1) require only a limited form of corrective action; and
(2) implement streamlined administrative procedures;
with respect to a release of a regulated substance from an underground storage tank that, in the judgment of the commissioner, poses little or no immediate threat to human health or to the environment.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-5.5
Intentional surface spill or overfill; contribution to corrective action costs claim
Sec. 5.5. (a) Notwithstanding any other provision of this chapter,

a person who is not an owner or operator of an underground storage tank is liable to the state only for corrective action to address a surface spill or overfill of a regulated substance from the underground storage tank that is intentionally caused by the person during the delivery of the regulated substance into the underground storage tank.
(b) A person who is liable for corrective action under subsection (a) is subject to a claim for contribution to corrective action costs arising solely from the surface spill or overfill by a person described in section 8(b)(1) or 8(b)(2) of this chapter. Except as otherwise provided in subsection (c) and (d), an action for contribution under this section may be brought in the same manner and is subject to the same provisions as an action brought under section 8(b) of this chapter.
(c) Before a person brings a contribution action under this section, the person must provide written notice of intent to bring the action by certified mail to:
(1) the department; and
(2) each person allegedly responsible for the surface spill or overfill that occurred during the delivery of a regulated substance into the underground storage tank.
(d) A person that provides notice under subsection (c) may not bring a contribution action if:
(1) the department commences an administrative proceeding or a civil action concerning the alleged surface spill or overfill not later than ninety (90) days after receiving notice under subsection (c)(1); or
(2) the person who receives the notice under subsection (c)(2) agrees in writing, within ninety (90) days after receipt of the notice, to remediate the surface spill or overfill in accordance with the state's rules governing spills and overfills.
As added by P.L.212-1999, SEC.6.

IC 13-23-13-6
Use of funds for corrective actions; underground petroleum storage tanks
Sec. 6. The commissioner, under rules adopted under IC 13-23-1-2, may use money in the petroleum trust fund to pay the following costs and expenses associated with underground petroleum storage tanks:
(1) Costs incurred for corrective action conducted under cooperative agreements entered into between the state and the Administrator of the United States Environmental Protection Agency under Section 9003(h)(7) of the federal Solid Waste Disposal Act (42 U.S.C. 6991b(h)(7)), in accordance with the provisions of the cooperative agreements.
(2) Expenses incurred by the state for the following:
(A) Corrective actions that are ordered or undertaken under this chapter.
(B) Enforcement of this article. (3) Expenses incurred by the state under section 8 of this chapter in recovering the costs of corrective actions undertaken under section 2 of this chapter.
(4) Administrative expenses and personnel expenses incurred by the state in carrying out this article.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-7
Use of funds for corrective actions; nonpetroleum underground storage tanks
Sec. 7. The commissioner, under rules adopted under IC 13-23-1-2, may use money in the hazardous substances response trust fund to pay the following expenses associated with underground storage tanks used to contain regulated substances other than petroleum:
(1) Expenses incurred by the state for the following:
(A) Corrective actions that are ordered or undertaken under this chapter.
(B) Enforcement of this article.
(2) Expenses incurred by the state under section 8 of this chapter in recovering the costs of corrective actions.
(3) Administrative expenses and personnel expenses incurred by the state in carrying out this article.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-7.5
Recovery of certain costs
Sec. 7.5. IC 34-11-2-11.5 applies to an action brought under section 8(b) of this chapter.
As added by P.L.154-2011, SEC.1.

IC 13-23-13-8
Liability of owner or operator for costs of corrective action; subrogation; actions to recover costs
Sec. 8. (a) Except where an owner or operator can prove that a release from an underground storage tank was caused solely by:
(1) an act of God;
(2) an act of war;
(3) negligence on the part of the state or the United States government; or
(4) any combination of the causes set forth in subdivisions (1) through (3);
the owner or operator of an underground storage tank is liable to the state for the actual costs of any corrective action taken under section 2 of this chapter or IC 13-7-20-19(b) (before its repeal) involving the underground storage tank and is responsible for undertaking any corrective action, including undertaking an exposure assessment, ordered under this chapter, IC 13-23-14-1, IC 13-7-20-19 (before its repeal), or IC 13-7-20-26 (before its repeal), or required by this title or a rule adopted under this title. (b) A person who:
(1) pays to the state the costs described under subsection (a); or
(2) undertakes corrective action resulting from a release from an underground storage tank, regardless of whether the corrective action is undertaken voluntarily or under an order issued under this chapter, IC 13-23-14-1, IC 13-7-20-19 (before its repeal), or IC 13-7-20-26 (before its repeal);
is entitled to receive a contribution from a person who owned or operated the underground storage tank at the time the release occurred. A person who brings a successful action to receive a contribution from an owner or operator is also entitled to receive reasonable attorney's fees and court costs from the owner or operator. An action brought under this subsection may be brought in a circuit or superior court. In resolving a contribution claim, a court may allocate the cost of a corrective action among the parties to the action using equitable factors that the court determines are appropriate.
(c) Money recovered by the state under this section in connection with any corrective action undertaken with respect to a release of petroleum shall be deposited in the petroleum trust fund.
(d) Money recovered by the state under this section in connection with any corrective action undertaken with respect to a release of a regulated substance other than petroleum shall be deposited in the hazardous substances response trust fund.
(e) The state may recover corrective action costs under this section in an action commenced under IC 13-14-2-6, IC 13-14-2-7, IC 13-7-5-7 (before its repeal), or IC 13-7-5-8 (before its repeal). An action to recover corrective action costs under this section may be combined, as appropriate, with an action to enforce an order issued under section 1 of this chapter or IC 13-7-20-19(a) (before its repeal) to require corrective action not already undertaken by the commissioner.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-9
Equities for recovery of costs
Sec. 9. In determining the equities for seeking the recovery of costs under section 8 of this chapter, the commissioner may consider the following:
(1) The amount of financial responsibility required to be maintained under IC 13-23-1-2(c)(6).
(2) The factors considered in establishing that amount for underground storage tanks containing petroleum under IC 13-23-4-4.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-10
Agreements to indemnify, hold harmless, or insure
Sec. 10. (a) An indemnification agreement, a hold harmless agreement, or other similar agreement or conveyance is not effective to transfer the liability imposed under section 8 of this chapter from: (1) the owner or operator of an underground storage tank; or
(2) any person who may be liable for a release or threat of release under this article;
to any other person.
(b) This section does not bar an agreement to:
(1) insure;
(2) hold harmless; or
(3) indemnify;
a party to an agreement for any liability under this article.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-11
Subrogation
Sec. 11. This chapter does not bar a cause of action that:
(1) an owner or operator;
(2) a guarantor; or
(3) any other person subject to liability under this article;
has or would have, by reason of subrogation or otherwise, against any person.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-12
Duty of owner or operator to furnish information, conduct testing, or permit access; right of entry
Sec. 12. (a) For the purpose of enabling the commissioner to take or to assess the need for corrective action under this chapter or to enforce this article, an owner or operator of an underground storage tank, upon the request of an officer, an employee, or a designated representative of the department, shall do the following:
(1) Furnish information relating to the underground storage tank or associated equipment or contents.
(2) Conduct monitoring or testing of the underground storage tank, including associated equipment or contents.
(3) Conduct monitoring or testing of soils, air, surface water, or ground water surrounding the underground storage tank if:
(A) tank testing, using methods that are applicable to but not in excess of federal standards, confirms a release of regulated substance; or
(B) other evidence exists that gives cause for reasonable suspicion that a release has occurred.
(4) Permit, at all reasonable times, the officer, employee, or designated representative to have access to and to copy all records relating to the underground storage tank.
(5) Permit the officer, employee, or designated representative to have access for corrective action.
(b) For the purposes set forth in subsection (a), an officer, an employee, or a designated representative of the department may enter at reasonable times any establishment or other place where an underground storage tank is located or where a regulated substance may be present due to a release from an underground storage tank to

do the following:
(1) Inspect and obtain samples from any person of any regulated substances contained in the underground storage tank.
(2) Conduct monitoring or testing of:
(A) the underground storage tank;
(B) associated equipment or contents; or
(C) surrounding soils, air, surface water, or ground water.
(3) Take corrective action under section 2 of this chapter.
(c) Every action authorized by this section shall be commenced and completed with reasonable promptness.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-13
Emergency procurement powers; actions authorized under federal law
Sec. 13. (a) This article does not bar the commissioner from using any emergency procurement powers existing under law.
(b) This article does not bar the commissioner from taking any actions authorized under Section 9003(h)(7) of the federal Solid Waste Disposal Act (42 U.S.C. 6991b(h)(7)).
As added by P.L.1-1996, SEC.13.

IC 13-23-13-14
Lenders considered to participate in management
Sec. 14. For purposes of IC 13-11-2-148(e), IC 13-11-2-150(b), and IC 13-11-2-150(c), a person that is a lender and that holds evidence of ownership primarily to protect a security interest in an underground storage tank shall be considered to participate in management (as defined in IC 13-11-2-151.2) of the underground storage tank only if, while the borrower is still in possession of the underground storage tank encumbered by the security interest, the person:
(1) exercises decision making control over the environmental compliance related to the underground storage tank such that the person has undertaken responsibility for the hazardous substance handling or disposal practices related to the underground storage tank; or
(2) exercises control at a level comparable to that of a manager of the underground storage tank such that the person has assumed or manifested responsibility:
(A) for the overall management of the underground storage tank encompassing day to day decision making with respect to environmental compliance; or
(B) over all or substantially all of the operational functions (as distinguished from financial or administrative functions) of the underground storage tank other than the function of environmental compliance.
As added by P.L.90-1998, SEC.20. Amended by P.L.159-2011, SEC.38.
IC 13-23-13-15
Limits on liability of fiduciaries
Sec. 15. (a) The liability of a fiduciary under this title for the release or threatened release of a hazardous substance at, from, or in connection with an underground storage tank held in a fiduciary capacity shall not exceed the assets held in the fiduciary capacity.
(b) Subsection (a) does not apply to the extent that a person is liable under this title independently of the person's ownership of an underground storage tank as a fiduciary or actions taken in a fiduciary capacity.
(c) Subsections (a) and (d) do not limit the liability pertaining to a release or threatened release of a hazardous substance if negligence of a fiduciary causes or contributes to the release or threatened release.
(d) A fiduciary is not liable in its personal capacity under this title for any of the following:
(1) Undertaking or directing another person to undertake a response action under 42 U.S.C. 9607(d)(1) or under the direction of an on-scene coordinator designated under the National Contingency Plan.
(2) Undertaking or directing another person to undertake other lawful means of addressing a hazardous substance in connection with the underground storage tank.
(3) Terminating the fiduciary relationship.
(4) Including in the terms of the fiduciary agreement a covenant, warranty, or other term or condition that relates to compliance with an environmental law, or monitoring, modifying, or enforcing the term or condition.
(5) Monitoring or undertaking at least one (1) inspection of the underground storage tank.
(6) Providing financial advice or other advice or counseling to other parties to the fiduciary relationship, including the settlor or beneficiary.
(7) Restructuring, renegotiating, or otherwise altering the terms and conditions of the fiduciary relationship.
(8) Administering, as a fiduciary, an underground storage tank that was contaminated before the fiduciary relationship began.
(9) Declining to take any of the actions referred to in subdivisions (2) through (8).
(e) This section does not apply to a person if the person:
(1) acts in a capacity other than:
(A) a fiduciary capacity; or
(B) a beneficiary capacity;
and, in that capacity, directly or indirectly benefits from a trust or fiduciary relationship; or
(2) is a beneficiary and a fiduciary with respect to the same fiduciary estate and, as a fiduciary, receives benefits that exceed customary or reasonable compensation and incidental benefits permitted under other applicable law.
(f) This section does not preclude a claim against the assets of the

estate or trust administered by:
(1) the fiduciary; or
(2) a nonemployee agent or independent contractor retained by a fiduciary.
(g) This section does not:
(1) affect the rights, immunities, or other defenses that are available under:
(A) this title; or
(B) other law that is applicable to a person subject to this chapter; or
(2) create:
(A) any liability for a person; or
(B) a private right of action against a fiduciary or any other person.
As added by P.L.90-1998, SEC.21.

IC 13-23-13-16
Presumptions concerning a governmental unit's tank activity on a brownfield
Sec. 16. (a) A political subdivision or unit of federal or state government that acquired ownership or control of an underground storage tank on a brownfield by any of the means listed in IC 13-11-2-150(c) and IC 13-11-2-151(b) may undertake any activity in conjunction with:
(1) investigation or remediation of hazardous substances, petroleum, and other pollutants associated with a brownfield, including complying with land use restrictions and institutional controls; or
(2) monitoring or closure of an underground storage tank;
without being considered as contributing to the existing release or threatened release of a regulated substance on, in, or at the brownfield unless existing contamination on the brownfield is exacerbated due to gross negligence or intentional misconduct by the political subdivision or unit of federal or state government.
(b) For purposes of subsection (a), reckless, willful, or wanton misconduct constitutes gross negligence.
As added by P.L.221-2007, SEC.15.



CHAPTER 14. ENFORCEMENT AND PENALTIES

IC 13-23-14-2
Failure to notify; false information
Sec. 2. A person who violates a rule adopted under IC 13-23-1-2 by:
(1) knowingly failing to give a required notification; or
(2) submitting false information;
is subject to a civil penalty of not more than ten thousand dollars ($10,000) for each underground storage tank for which a required notification is not given or for which false information is submitted.
As added by P.L.1-1996, SEC.13.

IC 13-23-14-3
Violation of requirements, standards, or rules of underground storage tank program; exceptions
Sec. 3. (a) Except as provided in subsection (b), a person who violates:
(1) a requirement or standard set forth in this article; or
(2) a rule adopted under IC 13-23-1-2 other than a violation described in section 2 of this chapter;
is subject to a civil penalty of not more than ten thousand dollars ($10,000) per underground storage tank for each day of violation.
(b) A person is not subject to the civil penalty described in subsection (a) if:
(1) the violation arose from an underground storage tank that is on a brownfield;
(2) the person was not the owner or operator of the underground storage tank when the violation first occurred;
(3) the person does not dispense a regulated substance into or from the underground tank:
(A) for any purpose other than temporary or permanent closure; or
(B) in violation of any federal, state, or local regulations;

and
(4) the underground storage tank is brought into compliance with this article not later than one (1) year after the person acquired ownership of the property.
As added by P.L.1-1996, SEC.13. Amended by P.L.122-1999, SEC.2 and P.L.119-1999, SEC.14.

IC 13-23-14-4
Noncompliance with orders
Sec. 4. (a) A person who fails to comply with an order issued by the commissioner under this article or IC 13-7-20 (before its repeal) after the order becomes effective is subject to a civil penalty of not more than twenty-five thousand dollars ($25,000) for each day of continued noncompliance.
(b) It is a defense to a violation of this section due to noncompliance with an order issued under IC 13-23-1-4 that the person has not been notified that an underground storage tank that is the subject of the order is ineligible for delivery, deposit, or acceptance of a regulated substance as determined by the commissioner.
As added by P.L.1-1996, SEC.13. Amended by P.L.38-2012, SEC.7.



CHAPTER 15. REPEALED



CHAPTER 16. NOTICE OF RELEASE, SPILL, OR OVERFILL

IC 13-23-16-2
Reporting of releases and spills to county health officer
Sec. 2. If the department receives a report concerning:
(1) the discovery of released regulated substances at an underground storage tank site or in the surrounding area under 329 IAC 9-4-1(1); or
(2) a spill or overfill under 329 IAC 9-4-4(a);
the department shall, not more than seven (7) days after receiving the report, provide notice of the release, spill, or overfill to the county health officer of each county in which the release, spill, or overfill occurred.
As added by P.L.221-2007, SEC.16.

IC 13-23-16-3
Notice of release of spill by county health officer
Sec. 3. Not more than seven (7) days after receiving a notice from the department under section 2 of this chapter, a county health officer shall do the following:
(1) Publish notice of the release, spill, or overfill in a newspaper of general circulation in the county health officer's county.
(2) Provide any other notice of the release, spill, or overfill the county health officer considers necessary or appropriate.
As added by P.L.221-2007, SEC.16.

IC 13-23-16-4
Information required in notice
Sec. 4. Notice provided by a county health officer under section 3 of this chapter must include:
(1) the same information reported to the department under 329 IAC 9-4-1(1) or 329 IAC 9-4-4(a); and
(2) any other information the county health officer considers necessary or appropriate.
As added by P.L.221-2007, SEC.16.






ARTICLE 24. PETROLEUM

CHAPTER 1. PETROLEUM RELEASES

IC 13-24-1-2
Conditions for actions; priorities; emergencies
Sec. 2. (a) Except as provided in subsection (c), the commissioner may undertake removal or remedial action with respect to a release of petroleum at a petroleum facility if:
(1) the action is necessary, in the judgment of the commissioner, to protect human health and the environment; and
(2) a person cannot be found not later than ninety (90) days after the suspected or confirmed release is identified who is:
(A) an owner or operator of the petroleum facility or a responsible person; and
(B) capable of properly carrying out removal or remedial action with respect to the release.
(b) In undertaking removal or remedial action under subsection (a), the commissioner shall give priority to releases of petroleum from a petroleum facility that pose the greatest threat to human health and the environment.
(c) The commissioner may undertake or require removal or remedial action with respect to a release of petroleum into the environment if it is determined that an emergency exists under IC 4-21.5-4.
As added by P.L.1-1996, SEC.14.
IC 13-24-1-3
Exposure assessments
Sec. 3. (a) Remedial action undertaken or required under section 1 or 2 of this chapter may include an exposure assessment.
(b) The cost of:
(1) an exposure assessment;
(2) a removal; or
(3) a remedial action;
undertaken under section 2 of this chapter may be recovered under section 4 of this chapter.
As added by P.L.1-1996, SEC.14. Amended by P.L.2-1998, SEC.58.

IC 13-24-1-4
Liability for response or remedial action costs; recovery from other responsible persons of costs paid to state; deposit of funds recovered; removal or remedial action costs; administrative costs
Sec. 4. (a) Except where an owner or operator can prove that a release from a petroleum facility was caused by:
(1) an act of God;
(2) an act of war;
(3) negligence on the part of a local government, the state government, or the federal government;
(4) except as provided in subsection (b), an act or omission of a responsible person; or
(5) a combination of the causes set forth in subdivisions (1) through (4);
the owner or operator is liable to the state for the reasonable costs of any response or remedial action taken under section 2 of this chapter involving the petroleum facility. A responsible person is liable to the state for the reasonable costs of any response or remedial action taken under section 2 of this chapter involving the petroleum facility.
(b) The owner, operator, or responsible person is entitled to all rights of the state to recover from another responsible person all or a part of the costs described in subsection (a) incurred or paid to the state by the owner, operator, or responsible person in an action brought in a circuit or superior court with jurisdiction in the county in which the release occurred.
(c) Money recovered by the state under this section in connection with a removal or remedial action undertaken with respect to a release of petroleum shall be deposited in the hazardous substances response trust fund.
(d) The state may recover removal or remedial action costs under this section as follows:
(1) Commence an action under IC 13-14-2-6 or IC 13-14-2-7.
(2) Impose a lien under IC 13-25-4-11 on the property on which the removal or the remedial action was undertaken.
(e) In an administrative action brought under this chapter, an environmental law judge shall apportion the costs of a response or a remedial action in proportion to each party's responsibility for a release. As added by P.L.1-1996, SEC.14. Amended by P.L.25-1997, SEC.17.

IC 13-24-1-5
Agreements to indemnify, hold harmless, or insure; subrogation
Sec. 5. (a) An indemnification agreement, hold harmless agreement, or similar agreement or conveyance is not effective to transfer the liability imposed under section 4 of this chapter from:
(1) the owner or operator of a petroleum facility; or
(2) a person who may be liable for a release or threatened release under this chapter;
to another person. However, this subsection does not bar an agreement to insure, hold harmless, or indemnify a party to an agreement for any liability under this chapter.
(b) This section does not bar a cause of action that:
(1) an owner or operator;
(2) a responsible party; or
(3) another person subject to liability under this chapter;
has or would have, by reason of subrogation or otherwise, against any person.
As added by P.L.1-1996, SEC.14.

IC 13-24-1-6
Enforcement; testing; facility site right of entry; inspection; reasonable promptness
Sec. 6. (a) To allow the commissioner to take or to assess the need for removal or remedial action under section 1, 2, or 3 of this chapter or to enforce this chapter, an owner, an operator, or a responsible party of a facility, upon the request of an officer, an employee, or a designated representative of the department, shall:
(1) furnish information relating to the facility or the facility's associated equipment or contents;
(2) conduct testing of the facility or the facility's associated equipment or contents;
(3) conduct testing of:
(A) soils;
(B) air;
(C) surface water; or
(D) ground water;
surrounding the facility if the testing, using methods that are similar to but do not exceed federal standards, confirms a release of petroleum, or if other evidence exists that gives cause for reasonable suspicion that a release has occurred;
(4) allow, at reasonable times, the officer, employee, or designated representative to have access to and to copy records that relate to the release at the facility; and
(5) allow the officer, employee, or designated representative to have access for response, removal, or remedial action under section 2 of this chapter.
(b) For the reasons described under subsection (a), an officer, an employee, or a designated representative of the department may

enter, at reasonable times, a site where a facility is located or where petroleum may be present because of a release from a facility to do the following:
(1) Inspect and obtain samples of petroleum contained in the facility from any person.
(2) Conduct testing of:
(A) the facility;
(B) the facility's associated equipment or contents; or
(C) surrounding:
(i) soils;
(ii) air;
(iii) surface water; or
(iv) ground water.
(3) Take removal or remedial action under section 2 of this chapter.
(c) An action authorized under this section shall be commenced and completed with reasonable promptness.
As added by P.L.1-1996, SEC.14.

IC 13-24-1-7
Use of funds; petroleum facility expenses
Sec. 7. The commissioner may use money in the hazardous substances response trust fund to pay the following expenses associated with petroleum facilities:
(1) Expenses incurred by the state for:
(A) a removal or remedial action that is ordered or undertaken under section 2 of this chapter; and
(B) enforcement of this chapter.
(2) Expenses incurred by the state under section 4 of this chapter in recovering the costs of a removal or remedial action.
(3) Administrative expenses and personnel expenses incurred by the state in carrying out this chapter.
As added by P.L.1-1996, SEC.14.

IC 13-24-1-8
Application of IC 4-21.5 to determinations, notices, hearing, and appeal determinations
Sec. 8. IC 4-21.5 applies to:
(1) determinations;
(2) notices;
(3) hearings; and
(4) appeal determinations;
under this chapter.
As added by P.L.1-1996, SEC.14.

IC 13-24-1-9
Repealed
(Repealed by P.L.90-1998, SEC.27.)

IC 13-24-1-10 Lenders considered to participate in management
Sec. 10. A person that is a lender and that holds evidence of ownership primarily to protect a security interest in a petroleum facility may be considered to participate in the management (as defined in IC 13-11-2-151.3) of the petroleum at the petroleum facility only if, while the borrower is still in possession of the petroleum facility encumbered by the security interest, the person:
(1) exercises decision making control over the environmental compliance related to the petroleum facility such that the person has undertaken responsibility for the petroleum handling or disposal practices related to the petroleum facility; or
(2) exercises control at a level comparable to that of a manager of the petroleum facility such that the person has assumed or manifested responsibility:
(A) for the overall management of the petroleum facility encompassing day to day decision making with respect to environmental compliance; or
(B) over all or substantially all of the operational functions (as distinguished from financial or administrative functions) of the petroleum facility other than the function of environmental compliance.
As added by P.L.90-1998, SEC.22.

IC 13-24-1-11
Limits on liability of fiduciaries
Sec. 11. (a) The liability of a fiduciary under this title for the release or threatened release of petroleum at, from, or in connection with a petroleum facility held in a fiduciary capacity shall not exceed the assets held in the fiduciary capacity.
(b) Subsection (a) does not apply to the extent that a person is liable under this title independently of:
(1) the person's ownership of the petroleum facility as a fiduciary; or
(2) actions taken in a fiduciary capacity.
(c) Subsections (a) and (d) do not limit the liability pertaining to a release or threatened release of petroleum if negligence of a fiduciary causes or contributes to the release or threatened release.
(d) A fiduciary is not liable in its personal capacity under this title for any of the following:
(1) Undertaking or directing another person to undertake a response action under 42 U.S.C. 9607(d)(1) or under the direction of an on-scene coordinator designated under the National Contingency Plan.
(2) Undertaking or directing another person to undertake other lawful means of addressing a hazardous substance in connection with the petroleum facility.
(3) Terminating the fiduciary relationship.
(4) Including in the terms of the fiduciary agreement a covenant, warranty, or other term or condition that relates to compliance with an environmental law, or monitoring,

modifying, or enforcing the term or condition.
(5) Monitoring or undertaking at least one (1) inspection of the petroleum facility.
(6) Providing financial advice or other advice or counseling to other parties to the fiduciary relationship, including the settlor or beneficiary.
(7) Restructuring, renegotiating, or otherwise altering the terms and conditions of the fiduciary relationship.
(8) Administering, as a fiduciary, a vessel or facility that was contaminated before the fiduciary relationship began.
(9) Declining to take any of the actions referred to in subdivisions (2) through (8).
(e) This section does not apply to a person if the person:
(1) acts in a capacity other than:
(A) a fiduciary capacity; or
(B) a beneficiary capacity;
and, in that capacity, directly or indirectly benefits from a trust or fiduciary relationship; or
(2) is a beneficiary and a fiduciary with respect to the same fiduciary estate and, as a fiduciary, receives benefits that exceed customary or reasonable compensation and incidental benefits permitted under other applicable law.
(f) This section does not preclude a claim against the assets of the estate or trust administered by:
(1) the fiduciary; or
(2) a nonemployee agent or independent contractor retained by a fiduciary.
(g) This section does not:
(1) affect the rights, immunities, or other defenses that are available under:
(A) this title; or
(B) other law that is applicable to a person subject to this chapter; or
(2) create:
(A) any liability for a person; or
(B) a private right of action against a fiduciary or any other person.
As added by P.L.90-1998, SEC.23.



CHAPTER 2. IMMUNITY FOR OIL DISCHARGE RESPONSE ASSISTANCE

IC 13-24-2-2
Liability for oil discharge response assistance
Sec. 2. Notwithstanding any other law, except as provided in section 3 of this chapter and subject to section 4 of this chapter, a person is immune from liability under Indiana law for:
(1) removal costs incurred; or
(2) damage caused;
as a result of an act committed or omission made in the course of providing oil discharge response assistance.
As added by P.L.1-1996, SEC.14.

IC 13-24-2-3
Liability for original discharge
Sec. 3. This chapter does not affect or impair:
(1) a cause of action against; or
(2) the liability of;
any responsible party for the original discharge. The responsible party remains liable for any and all damage arising from the discharge, including damage arising from improperly provided response assistance, as otherwise provided by law.
As added by P.L.1-1996, SEC.14.

IC 13-24-2-4
Liability for oil discharge response assistance; liability for removal costs or damage
Sec. 4. A party who is a responsible party with respect to an oil discharge is, in the absence of a defense to liability for the removal costs or damage arising from the discharge, liable for removal costs or damage caused by a person who is immune from liability under section 2 of this chapter.
As added by P.L.1-1996, SEC.14.






ARTICLE 25. HAZARDOUS SUBSTANCES

CHAPTER 1. INDIANA EMERGENCY RESPONSE COMMISSION

IC 13-25-1-2
Members
Sec. 2. (a) The commission consists of the following thirteen (13) members:
(1) The commissioner or the commissioner's designee.
(2) The executive director of the department of homeland security or the executive director's designee.
(3) The superintendent of the state police department or the superintendent's designee.
(4) The state fire marshal or the state fire marshal's designee.
(5) Three (3) representatives of business and industry.
(6) Three (3) representatives of the public.
(7) Three (3) representatives of local government.
(b) The governor shall appoint the members provided for in subsection (a)(5) through (a)(7). A member appointed under this subsection serves at the pleasure of the governor.
As added by P.L.1-1996, SEC.15. Amended by P.L.1-2006, SEC.204.

IC 13-25-1-3
Compensation
Sec. 3. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b).
(b) Each member of the commission is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1996, SEC.15.

IC 13-25-1-4
Officers
Sec. 4. The governor shall appoint:
(1) a chairman; and
(2) a vice chairman;
of the commission from among the members of the commission.
As added by P.L.1-1996, SEC.15.
IC 13-25-1-5
Meetings; quorum
Sec. 5. (a) The commission shall meet as follows:
(1) At least one (1) time every three (3) months.
(2) At the call of the chairman.
(b) A majority of the members constitutes a quorum for the authority to conduct business.
As added by P.L.1-1996, SEC.15.

IC 13-25-1-6
Duties of commission and local emergency planning committee
Sec. 6. (a) The commission shall do the following:
(1) Encourage and support the development of emergency planning efforts to provide:
(A) state government entities;
(B) local governments; and
(C) the public;
with information concerning potential chemical hazards in Indiana.
(2) Assist the state in complying with the requirements of SARA.
(3) Design and supervise the operation of emergency planning districts in Indiana.
(4) Gather and distribute information needed for effective emergency response planning.
(b) A local emergency planning committee shall do the following:
(1) Satisfy the requirements of SARA.
(2) Prepare and submit a roster of committee members to the commission at least one (1) time each year.
(3) Meet at least two (2) times, on separate days, every six (6) months.
(4) Prepare and submit the report required under IC 6-6-10-8.
(c) A local emergency planning committee member who is an employee of a unit (as defined in IC 36-1-2-23) may appoint a designee to act on the committee member's behalf under this chapter. An appointment under this subsection must:
(1) be in writing;
(2) specify the duration of the appointment; and
(3) be submitted to the committee at least two (2) calendar days before the first meeting that the designee attends on behalf of the member.
As added by P.L.1-1996, SEC.15. Amended by P.L.92-2001, SEC.2; P.L.26-2010, SEC.17.

IC 13-25-1-7
Assistance from public or private sources; implementation of chapter
Sec. 7. The commission may receive:
(1) appropriations;
(2) grants; (3) donations;
(4) equipment;
(5) supplies; and
(6) services;
from a public or a private source to assist the commission in implementing this chapter.
As added by P.L.1-1996, SEC.15.



CHAPTER 2. EMERGENCY PLANNING AND NOTIFICATION

IC 13-25-2-2
Applicability of chapter; designation of additional facilities
Sec. 2. (a) A substance is subject to this chapter if the substance is on the list published under 42 U.S.C. 11002(a)(2).
(b) Except as provided in section 6 of this chapter, a facility is subject to this chapter if a substance on the list referred to in subsection (a) is present at the facility in an amount that exceeds the threshold planning quantity established for the substance.
(c) For purposes of emergency planning, the Indiana emergency response commission may designate additional facilities that are subject to this chapter if the designation is made after public notice and opportunity for comment. The commission shall notify a facility affected by a designation under this section.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-3
Notice that facility is subject to requirements of chapter
Sec. 3. (a) The owner or operator of a facility subject to this chapter shall notify the commission that the facility is subject to this chapter.
(b) If:
(1) a substance on the list of substances referred to in section 2(a) of this chapter becomes present at a facility in an amount that exceeds the threshold planning quantity established for the substance; or
(2) there is a revision of the list referred to in section 2(a) of this chapter and the facility has present a substance on the revised list that exceeds the threshold planning quantity established for the substance;
the owner or operator of the facility shall notify the commission and the appropriate local emergency planning committee that the facility is subject to this chapter not later than sixty (60) days after the acquisition of the substance or the revision of the list.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-4
Notice to administrator Sec. 4. The commission shall notify the administrator of the facilities subject to this chapter by notifying the administrator of:
(1) each notification received from a facility under section 3 of this chapter; and
(2) each facility designated by the commission under section 2(c) of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-5
Local emergency plan
Sec. 5. (a) A local emergency planning committee shall complete the preparation or review and update of a local emergency plan in accordance with this section before October 17 of each year. The local emergency planning committee shall review the plan:
(1) at least one (1) time each year; and
(2) more frequently if required by a change in circumstances in the community or at a facility.
(b) A local emergency planning committee shall:
(1) evaluate the need for resources necessary to develop, implement, and exercise the local emergency plan; and
(2) make recommendations with respect to additional resources that may be required and the means for providing the additional resources.
(c) A local emergency plan must include the following:
(1) Identification of the following:
(A) Facilities subject to this chapter that are within the emergency planning district.
(B) Routes likely to be used for the transportation of substances on the list of extremely hazardous substances.
(C) Additional facilities contributing to or subjected to additional risk due to the proximity of the facilities to facilities subject to this chapter, including hospitals or natural gas facilities.
(2) Methods and procedures to be followed by facility owners and operators and local emergency and medical personnel to respond to any release of substances.
(3) Designation of a community emergency coordinator and facility emergency coordinators who shall make determinations necessary to implement the local emergency plan.
(4) Procedures providing reliable, effective, and timely notification by the facility emergency coordinators and the community emergency coordinator to:
(A) persons designated in the local emergency plan; and
(B) the public;
that a release has occurred consistent with the emergency notification requirements of section 7 of this chapter.
(5) Methods for determining the occurrence of a release and the area or population likely to be affected by the release.
(6) A description of emergency equipment and facilities in the community and at each facility in the community subject to this

chapter and an identification of the persons responsible for the equipment and facilities.
(7) Evacuation plans, including provisions for a precautionary evacuation and alternative traffic routes.
(8) Training programs, including schedules for training of local emergency response and medical personnel.
(9) Methods and schedules for exercising the emergency plan.
(d) For each facility subject to this chapter:
(1) the owner or operator of the facility shall notify:
(A) the emergency planning committee; or
(B) the commission if there is no emergency planning committee;
of a facility representative who will participate in the emergency planning process as a facility emergency coordinator;
(2) the owner or operator of the facility shall promptly inform the emergency planning committee of any relevant changes occurring at the facility as the changes occur or are expected to occur; and
(3) upon request from the emergency planning committee, the owner or operator of the facility shall promptly provide information to the emergency planning committee necessary for developing and implementing the emergency plan.
(e) After completion or update of a local emergency plan under subsection (a) for an emergency planning district, the local emergency planning committee shall submit a copy of the local emergency plan to the commission. The commission shall review the local emergency plan and make recommendations to the local emergency planning committee on revisions of the local emergency plan that may be necessary to ensure coordination of the local emergency plan with emergency response plans of other emergency planning districts. To the maximum extent practicable, the review may not delay implementation of the local emergency plan.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-6
Notice of release of substances
Sec. 6. (a) This section does not apply to any release that results in exposure to persons solely within the site or sites on which a facility is located.
(b) If:
(1) a release of an extremely hazardous substance occurs from a facility at which a hazardous chemical is produced, used, or stored; and
(2) the release requires a notification under 42 U.S.C. 9603(a);
the owner or operator of the facility shall immediately provide notice as described in section 7 of this chapter.
(c) If a release of an extremely hazardous substance that is on the list referred to in section 2 of this chapter occurs from a facility at which a hazardous chemical is produced, used, or stored and the

release is not subject to the notification requirements under 42 U.S.C. 9603(a), the owner or operator of the facility shall immediately provide notice as described in section 7 of this chapter if the release:
(1) is not a federally permitted release (as defined in 42 U.S.C. 9601(10));
(2) is in an amount that exceeds a quantity that the administrator has determined by regulation requires notice; and
(3) occurs in a manner that would require notification under 42 U.S.C. 9603(a).
(d) If a release of a substance that is not on the list referred to in section 2 of this chapter occurs at a facility at which a hazardous chemical is produced, used, or stored, and the release requires notification under 42 U.S.C. 9603(a), the owner or operator shall provide notice as follows:
(1) If a reportable quantity has been established for the substance under 42 U.S.C. 9602(a), the owner or operator shall provide the notice as described in section 7 of this chapter.
(2) If a reportable quantity has not been established for the substance under 42 U.S.C. 9602(a), the owner or operator shall provide the notice as described in section 7 of this chapter for any release of at least one (1) pound of the substance.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-6.5
Evaluation of notification options; toll free telephone line to be provided
Sec. 6.5. (a) The department shall work with interested stakeholders, including the federal government, the general public, members of the general assembly, and businesses, to evaluate the feasibility of simplifying and expediting notification under IC 13-25-2-6. Options to be evaluated include:
(1) connecting persons required to provide notice under IC 13-25-2-6 with the National Response Center; and
(2) recommending any appropriate changes in federal law.
(b) The department shall implement an option evaluated under subsection (a) if the option:
(1) is practical to implement;
(2) is technically feasible;
(3) is economically feasible;
(4) is protective of human health and the environment; and
(5) would adequately serve persons required to provide notice under IC 13-25-2-6.
(c) The department shall provide a toll free long distance telephone line through which a person required to provide notice under IC 13-25-2-6 may contact the office described in IC 13-13-3-1 of this chapter.
As added by P.L.126-1996, SEC.5.

IC 13-25-2-7 Notice from owner or operator
Sec. 7. (a) The owner or operator of the facility shall give the notice required by section 6 of this chapter immediately after the release to the following:
(1) The community emergency coordinator for the appropriate local emergency planning committees for any area likely to be affected by the release.
(2) The commission.
(3) The state emergency planning commission of any other state likely to be affected by the release.
(b) If a substance that is subject to the reporting requirements under this section is being transported or is being stored incident to being transported, the notice requirements of this section may be satisfied by:
(1) dialing the local 911 emergency telephone number; or
(2) if a local 911 emergency telephone number is not available, calling the telephone operator.
(c) The notice required by section 6 of this chapter must include each of the following to the extent known at the time of the notice and if no delay in responding to the emergency results:
(1) The chemical name or identity of any substance involved in the release.
(2) An indication of whether the substance is on the list referred to in section 2 of this chapter.
(3) An estimate of the quantity of any substance that was released into the environment.
(4) The time and duration of the release.
(5) The medium or media into which the release occurred.
(6) Any known or anticipated acute or chronic health risks associated with the emergency and, where appropriate, advice regarding medical attention necessary for exposed individuals.
(7) Proper precautions to take as a result of the release, including evacuation, unless the information is readily available to the community emergency coordinator under the local emergency plan.
(8) The name and telephone number of persons to be contacted for additional information.
(d) As soon as practicable after a release that requires notice by section 6 of this chapter, the owner or operator shall provide written follow-up emergency notices that include and update the information required by this section, including additional information with respect to the following:
(1) Actions taken to respond to and contain the release.
(2) Any known or anticipated acute or chronic health risks associated with the release.
(3) If appropriate, advice regarding medical attention necessary for exposed individuals.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-8 Material safety data sheet
Sec. 8. (a) The owner or operator of a facility that is required to prepare or have available a material safety data sheet for a hazardous chemical under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act shall submit a material safety data sheet for each chemical or, preferably, a list of chemicals described in subsection (b) to each of the following:
(1) The appropriate local emergency planning committee.
(2) The commission.
(3) The fire department that has jurisdiction over the facility.
(b) The list of chemicals referred to in subsection (a) includes the following:
(1) A list of the hazardous chemicals for which a material safety data sheet is required under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act grouped:
(A) in categories of health and physical hazards as set forth in the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act; or
(B) in other categories as the administrator may establish under 42 U.S.C. 11021.
(2) The chemical name or the common name of each chemical as provided on the material safety data sheet.
(3) Any hazardous component of each chemical as provided on the material safety data sheet.
(c) An owner or operator may meet the requirements of this section with respect to a hazardous chemical that is a mixture by doing one (1) of the following:
(1) Submitting a material safety data sheet for, or identifying on a list, each element or compound in the mixture that is a hazardous chemical. If more than one (1) mixture has the same element or compound, only one (1) material safety data sheet or one (1) listing of the element or compound is necessary.
(2) Submitting a material safety data sheet for, or identifying on a list, the mixture.
(d) If an owner or operator of a facility submits a list of chemicals under subsection (a), the owner or operator, upon request by the local emergency planning committee, shall submit the material safety data sheet for any chemical on the list to the committee.
(e) A local emergency planning committee, upon request by any person, shall make available a material safety data sheet to the person in accordance with section 14 of this chapter. If the local emergency planning committee does not have the requested material safety data sheet, the committee shall request the sheet from the facility owner or operator and then make the sheet available to the person in accordance with section 14 of this chapter.
(f) The initial material safety data sheet or list required by this section with respect to a hazardous chemical shall be provided not later than three (3) months after the date the owner or operator of a

facility is required to prepare or have available a material safety data sheet for the chemical under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act.
(g) A revised sheet shall be provided to a local emergency planning committee not later than three (3) months after the date of a discovery by an owner or operator of significant new information concerning an aspect of a hazardous chemical for which a material safety data sheet was previously submitted to the local emergency planning committee under subsection (a).
As added by P.L.1-1996, SEC.15.

IC 13-25-2-9
Emergency and hazardous chemical inventory form
Sec. 9. (a) The owner or operator of a facility that is required to prepare or have available a material safety data sheet for a hazardous chemical under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act shall prepare and submit an emergency and hazardous chemical inventory form to each of the following:
(1) The appropriate local emergency planning committee.
(2) The commission.
(3) The fire department that has jurisdiction over the facility.
(b) The inventory form containing tier I information as described in subsection (e):
(1) shall be submitted before March 1 of each year; and
(2) must contain data with respect to the preceding year;
unless an owner or operator provides, before March 1 and with respect to the same year, tier II information as described in section 10(a) of this chapter to the recipients described in subsection (a).
(c) An owner or operator may meet the requirements of this section and section 10 of this chapter with respect to a hazardous chemical that is a mixture by doing one (1) of the following:
(1) Providing information on the inventory form on each element or compound in the mixture that is a hazardous chemical. If more than one (1) mixture has the same element or compound, only one (1) listing on the inventory form for the element or compound at the facility is necessary.
(2) Providing information on the inventory form on the mixture.
(d) A hazardous chemical for which a material safety data sheet or a listing is required by section 8 of this chapter is subject to this section and section 10 of this chapter.
(e) An inventory form must contain the following tier I information in aggregate terms for hazardous chemicals in categories of health and physical hazards as set forth under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act:
(1) An estimate in ranges of the maximum amount of hazardous chemicals in each category present at the facility at any time during the preceding year. (2) An estimate in ranges of the average daily amount of hazardous chemicals in each category present at the facility during the preceding year.
(3) The general location of hazardous chemicals in each category.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-10
Emergency and hazardous chemical inventory form; tier II information
Sec. 10. (a) An inventory form must provide the following additional tier II information for each hazardous chemical present at the facility only upon request and in accordance with subsection (b):
(1) The chemical name or the common name of the chemical as provided on the material safety data sheet.
(2) An estimate in ranges of the maximum amount of the hazardous chemical present at the facility at any time during the preceding year.
(3) An estimate in ranges of the average daily amount of the hazardous chemical present at the facility during the preceding year.
(4) A brief description of the manner of storage of the hazardous chemical.
(5) The location at the facility of the hazardous chemical.
(6) An indication of whether the owner of the facility elects to withhold location information of a specific hazardous chemical from disclosure to the public under section 14 of this chapter.
(b) Upon the request of:
(1) the commission;
(2) a local emergency planning committee; or
(3) a fire department with jurisdiction over a facility;
the owner or operator of a facility shall provide tier II information as described in subsection (a) to the person making the request. A request must be made with respect to a specific facility.
(c) A state or local official acting in the official's capacity may have access to tier II information by submitting a request to the commission or a local emergency planning committee. Upon receipt of a request for tier II information, the commission or committee shall request the facility owner or operator to provide the tier II information and make the information available to the official.
(d) A person may make a request to the commission or a local emergency planning committee for tier II information relating to the preceding year with respect to a facility. The request must be in writing and must be made with respect to a specific facility.
(e) Any tier II information that the commission or a local emergency planning committee possesses shall be made available to a person making a request under this section in accordance with section 14 of this chapter. If the commission or local emergency planning committee does not possess the tier II information requested, the commission or local emergency planning committee

shall request the facility owner or operator to:
(1) provide the tier II information with respect to a hazardous chemical that a facility has stored in an amount of at least ten thousand (10,000) pounds present at the facility at any time during the preceding year; and
(2) make the information available in accordance with section 14 of this chapter;
to the person making the request.
(f) For tier II information that is not in the possession of the commission or a local emergency planning committee with respect to a hazardous chemical that a facility has stored in an amount that is less than ten thousand (10,000) pounds at the facility at any time during the preceding year, a request from a person must include a statement specifying the general need for the information. The commission or local emergency planning committee may request the facility owner or operator for the tier II information on behalf of the person making the request. Upon receipt of any information requested on behalf of the person, the commission or local emergency planning committee shall make the information available in accordance with section 14 of this chapter to the person.
(g) The commission or a local emergency planning committee shall respond to a request for tier II information under this section not later than seven (7) days after the date the request is received.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-11
Fire department; access for onsite inspection; notice of location information
Sec. 11. Upon the request of the fire department that has jurisdiction over a facility that files an inventory form under section 9 of this chapter, the owner or operator of the facility shall:
(1) allow the fire department to conduct an onsite inspection of the facility; and
(2) provide to the fire department specific location information on hazardous chemicals at the facility.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-12
Permission to withhold chemical name and identity information
Sec. 12. A person required under section 5(d)(2), 5(d)(3), 8, 9, 10, or 11 of this chapter to submit information to any other person may withhold from the information the specific chemical identity, including the chemical name and other specific identification as provided in 42 U.S.C. 11042 and regulations adopted by the administrator under 42 U.S.C. 11042.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-13
Duty to release chemical identity information
Sec. 13. (a) An owner or operator of a facility that is subject to the

requirements of section 8, 9, 10, or 11 of this chapter shall provide the specific chemical identity, if known, of a hazardous chemical or extremely hazardous substance to any health professional who requests the information in writing if the health professional provides a written statement of need under this section and a written confidentiality agreement under subsection (e). The written statement of need must specify that the health professional has a reasonable basis to suspect that:
(1) the information is needed for purposes of diagnosis or treatment of an individual;
(2) the individual or individuals being diagnosed or treated have been exposed to the chemical concerned; and
(3) knowledge of the specific chemical identity of the chemical will assist in diagnosis or treatment.
After receiving a written request under this subsection, the owner or operator to whom the request is made shall promptly provide the requested information to the health professional. Except as provided under subsection (e), the authority to withhold the specific chemical identity of a chemical under section 12 of this chapter when the information is a trade secret does not apply to information required to be provided under this subsection.
(b) An owner or operator of a facility that is subject to the requirements of section 8, 9, 10, or 11 of this chapter shall provide a copy of a material safety data sheet or an inventory form, including the specific chemical identity, if known, of a hazardous chemical or extremely hazardous substance to any treating physician or nurse who requests the information if the physician or nurse determines that:
(1) a medical emergency exists;
(2) the specific chemical identity of the chemical concerned is necessary for or will assist in emergency or first-aid diagnosis or treatment; and
(3) the individual or individuals being diagnosed or treated have been exposed to the chemical concerned.
Immediately after receiving a request under this subsection, the owner or operator to whom the request is made shall provide the requested information to the physician or nurse. The authority to withhold the specific chemical identity of a chemical from a material safety data sheet or an inventory form under section 12 of this chapter when the information is a trade secret does not apply to information required to be provided to a treating physician or nurse under this subsection. A written confidentiality agreement or statement of need is not required as a precondition of the disclosure. However, the owner or operator disclosing the information may require a written confidentiality agreement in accordance with subsection (e) and a statement setting forth the items listed in subdivisions (1) through (3) as soon as circumstances permit.
(c) An owner or operator of a facility subject to the requirements of section 8, 9, 10, or 11 of this chapter shall provide the specific chemical identity, if known, of a hazardous chemical or an extremely

hazardous substance to any health professional, including a physician, toxicologist, or epidemiologist who:
(1) is a local government employee or a person under contract with the local government; and
(2) requests the information in writing and provides a written statement of need under subsection (d) and a written confidentiality agreement under subsection (e).
After receiving a written request under this subsection, the owner or operator to whom the request is made shall promptly provide the requested information to the local health professional. Except as provided in subsection (e), the authority to withhold the specific chemical identity of a chemical under section 12 of this chapter when the information is a trade secret does not apply to information required to be provided under this subsection.
(d) The written statement of need described in subsection (c) must describe with reasonable detail at least one (1) of the following health needs for the information:
(1) To assess exposure of persons living in a local community to the hazards of the chemical concerned.
(2) To conduct or assess sampling to determine exposure levels of various population groups.
(3) To conduct periodic medical surveillance of exposed population groups.
(4) To provide medical treatment to exposed individuals or population groups.
(5) To conduct studies to determine the health effects of exposure.
(6) To conduct studies to aid in the identification of a chemical that may reasonably be anticipated to cause an observed health effect.
(e) A person who obtains information under subsection (a) or (c) shall, in accordance with subsection (a) or (c), agree in a written confidentiality agreement that the person will not use the information for any purpose other than the health needs asserted in the statement of need, except as may otherwise be authorized by the terms of the agreement or by the person providing the information. This subsection does not preclude the parties to a confidentiality agreement from pursuing any remedy to the extent permitted by law.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-14
Disclosure to general public
Sec. 14. (a) An emergency response plan, material safety data sheet, list of chemicals described in section 8(b) of this chapter, inventory form, and follow-up emergency notice shall be made available to the general public during normal working hours at the location or locations designated by the commission or local emergency planning committee, as appropriate. Upon request by an owner or operator of a facility subject to the requirements of sections 9 through 10 of this chapter, the commission and the appropriate

local emergency planning committee shall withhold from disclosure under this section the location of any specific chemical required by section 10(a) of this chapter to be contained in an inventory form as tier II information.
(b) A local emergency planning committee shall annually publish a notice in local newspapers stating that the emergency response plan, material safety data sheets, and inventory forms have been submitted under this section. The notice must:
(1) state that follow-up emergency notices may subsequently be issued; and
(2) announce that members of the public who desire to review:
(A) an emergency response plan;
(B) a material safety data sheet;
(C) an inventory form; or
(D) a follow-up notice;
may do so at the location designated under subsection (a).
As added by P.L.1-1996, SEC.15.

IC 13-25-2-15
Civil actions by persons
Sec. 15. (a) A person may commence a civil action on the person's behalf against the following:
(1) An owner or operator of a facility, for failure to do any of the following:
(A) Submit a follow-up emergency notice under section 7(d) of this chapter.
(B) Submit a material safety data sheet or a list under section 8 of this chapter.
(C) Complete and submit an inventory form under section 9 of this chapter containing tier I information as described in section 9 of this chapter unless the requirement does not apply under section 9(b) of this chapter.
(2) The commission, for failure to provide a mechanism for public availability of information in accordance with section 14 of this chapter.
(3) The commission, for failure to respond to a request for tier II information under section 10 of this chapter not later than one hundred twenty (120) days after the date the request is received.
(b) An action under subsection (a) against an owner or operator of a facility must be brought in a court having jurisdiction.
(c) A court has jurisdiction in actions brought under subsection (a) against an owner or operator of a facility to:
(1) enforce the requirement concerned; and
(2) impose any civil penalty provided for violation of the requirement.
(d) An action may not be commenced under subsection (a)(1)(A) until at least sixty (60) days after the date the plaintiff gives notice of the alleged violation to the state and the alleged violator. Notice must be given in the manner prescribed by the administrator under regulations adopted under 42 U.S.C. 11001 et seq. (e) An action may not be commenced under subsection (a)(1)(B) or (a)(1)(C) until at least sixty (60) days after the date the plaintiff gives notice to the commission that the plaintiff will commence the action. Notice must be given in a manner prescribed by the administrator under regulations adopted under 42 U.S.C. 11001 et seq.
(f) An action may not be commenced under subsection (a) against an owner or operator of a facility if the administrator has commenced and is diligently pursuing an administrative order or a civil action to:
(1) enforce the requirement concerned; or
(2) impose a civil penalty under 42 U.S.C. 11001 et seq.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-16
Civil actions by state or unit of local government
Sec. 16. The state or a unit of local government may commence a civil action against an owner or operator of a facility for failure to do any of the following:
(1) Provide notification to the emergency response commission under section 3 of this chapter.
(2) Submit a material safety data sheet or a list under section 8 of this chapter.
(3) Make available information requested under section 8 of this chapter.
(4) Complete and submit an inventory form under section 9 of this chapter containing tier I information unless the requirement does not apply under section 9(b) of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-17
Civil actions by commission or local emergency planning committee
Sec. 17. The commission or a local emergency planning committee may commence a civil action against an owner or operator of a facility for failure to:
(1) provide information under section 5(d) of this chapter; or
(2) submit tier II information under section 10 of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-18
Costs, attorney's fees and expert witness fees; enforcement under federal or state law; intervention
Sec. 18. (a) A court, in issuing a final order in an action brought under section 15, 16, or 17 of this chapter, may award costs of litigation, including reasonable attorney's fees and expert witness fees, to the prevailing or the substantially prevailing party if the court determines that the award is appropriate.
(b) Sections 15, 16, and 17 of this chapter do not restrict or expand any right that a person may have under federal or state law to seek enforcement of a requirement or to seek other relief. (c) In an action brought under section 15, 16, or 17 of this chapter, the state, if the state is not a party, may intervene as a matter of right.
(d) In an action brought under section 15, 16, or 17 of this chapter, a person may intervene as a matter of right if:
(1) the person has a direct interest that is or may be adversely affected by the action; and
(2) the disposition of the action may impair or impede the person's ability to protect that interest;
unless the state shows that the person's interest is adequately represented by existing parties to the action.
As added by P.L.1-1996, SEC.15.



CHAPTER 3. RESPONSIBLE PROPERTY TRANSFER LAW

IC 13-25-3-1
Information concerning property; liability for incomplete or erroneous information
Sec. 1. (a) In response to an inquiry from a person in connection with this chapter, the department shall provide information that is in the department's possession concerning whether a property meets any of the descriptions set forth in IC 13-11-2-174 or IC 13-11-2-193.5.
(b) Neither:
(1) the state;
(2) the department; nor
(3) an employee of the department who answers an inquiry under this section;
is liable in a civil action on the grounds that information provided under this section was incomplete or erroneous.
As added by P.L.1-1996, SEC.15. Amended by P.L.37-2012, SEC.53.

IC 13-25-3-2
Disclosure document; delivery; waiver
Sec. 2. (a) Except as provided in subsections (b) and (c), a transferor of property shall deliver a disclosure document to each of the other parties to a transfer of property at least thirty (30) days before the transfer. The disclosure document must be in the form prescribed by the department under section 7.5 of this chapter and must include the information elicited by that form. However, the signature of the transferee is not required on the disclosure document delivered to a party involved in the transfer of property as a lender.
(b) If all of the other parties to a transfer of property waive the thirty (30) day deadline set forth in subsection (a) in written waivers that indicate that the parties are aware of the purpose and intent of the disclosure document, the transferor is not required to deliver the disclosure document to the other parties thirty (30) days before the transfer of the property. However, the transferor shall deliver a disclosure document that meets the requirements set forth in subsection (a) to each of the other parties to the transfer of property on or before the date on which the transfer of property is to become final.
(c) If a party involved in a transfer of property as a lender is not identified to the transferor at least thirty (30) days before the transfer, the thirty (30) day deadline set forth in subsection (a) does not apply to the delivery of a disclosure document by the transferor to that

lender. However, if a lender is identified to a transferor less than thirty (30) days before the transfer, the transferor shall deliver a disclosure document to the lender immediately after the lender is identified to the transferor.
As added by P.L.1-1996, SEC.15. Amended by P.L.15-2006, SEC.1.

IC 13-25-3-3
Disclosure document; environmental defects revealed; obligation
Sec. 3. If the disclosure document delivered by the transferor to another party to the transfer of property under section 2 of this chapter reveals one (1) or more environmental defects in the property that were previously unknown to the other party, the other party is relieved of an obligation to:
(1) accept the transfer of the property; or
(2) finance the transfer of the property.
As added by P.L.1-1996, SEC.15.

IC 13-25-3-4
Failure to deliver disclosure document
Sec. 4. (a) If a transferor:
(1) fails to deliver a disclosure document meeting the requirements set forth in section 2 of this chapter to one (1) or more other parties to the transfer of property before the deadline set forth in section 2(a) of this chapter; and
(2) does not obtain a waiver under section 2(b) of this chapter;
a party that did not receive a disclosure document may demand a disclosure document from the transferor.
(b) A party who demands a disclosure document under this section may void an obligation to accept the transfer of the property or to finance the transfer of the property if:
(1) the party does not receive a disclosure document not later than ten (10) days after demanding a disclosure document; or
(2) the party receives a disclosure document not later than ten (10) days after demanding the disclosure document but the disclosure document reveals one (1) or more environmental defects in the property that were previously unknown to the party.
As added by P.L.1-1996, SEC.15.

IC 13-25-3-5
Demand of disclosure document
Sec. 5. (a) If a transferor:
(1) obtains a waiver under section 2(b) of this chapter; but
(2) fails to deliver a disclosure document meeting the requirements set forth in section 2 of this chapter to one (1) or more of the other parties to the transfer of property before the date on which the transfer is scheduled to become final;
a party that did not receive a disclosure document may demand a disclosure document from the transferor.
(b) Subject to section 6 of this chapter, a party who demands a

disclosure document under this section may void an obligation to accept the transfer of the property or to finance the transfer of the property if:
(1) the party does not receive a disclosure document not later than ten (10) days after demanding a disclosure document; or
(2) the party receives a disclosure document not later than ten (10) days after demanding the disclosure document but the disclosure document reveals one (1) or more environmental defects in the property that were previously unknown to the party.
As added by P.L.1-1996, SEC.15.

IC 13-25-3-6
Voiding of obligation; limitation
Sec. 6. A party to a transfer of property may not void an obligation to:
(1) accept the transfer of the property; or
(2) finance the transfer of property under sections 3 through 5 of this chapter;
after the transfer of property has taken place.
As added by P.L.1-1996, SEC.15.

IC 13-25-3-7
Repealed
(Repealed by P.L.15-2006, SEC.5.)

IC 13-25-3-7.5
Department prescribes form of disclosure document; information in form
Sec. 7.5. The department shall prescribe the form of a disclosure document to be completed and delivered by a transferor of property under this chapter. The form must elicit at least the following information:
(1) Property identification, including address, legal description, and property characteristics.
(2) The nature of the transfer, including identities of the transferor and transferee.
(3) Environmental information, including:
(A) regulatory information during the transferor's ownership;
(B) site information under other ownership or operation;
(C) any environmental defects; and
(D) any existing restrictive covenants, as defined in IC 13-11-2-193.5.
(4) Certification by the transferor that the information submitted on the disclosure document is true and accurate to the best of the transferor's knowledge and belief.
(5) Certification by the transferee that the disclosure document was delivered with all elements completed.
As added by P.L.15-2006, SEC.2. Amended by P.L.37-2012, SEC.54.
IC 13-25-3-8
Recording and filing of disclosure document
Sec. 8. (a) Not more than thirty (30) days after the effective date of a transfer of property that requires the preparation of a disclosure document under this chapter:
(1) the transferor or transferee shall record the disclosure document in the office of the county recorder of the county in which the property is located; and
(2) the transferor shall file a copy of the disclosure document with the department.
(b) The transferor and transferee are jointly responsible for recording a disclosure document in the county recorder's office under this section. However, the recording of a disclosure document by one (1) person referred to in this subsection discharges the responsibility of the other person.
(c) A disclosure document recorded in the county recorder's office or filed with the department:
(1) is a public record under IC 5-14-3; and
(2) must be available for inspection and copying during normal business hours.
As added by P.L.1-1996, SEC.15. Amended by P.L.15-2006, SEC.3.

IC 13-25-3-9
Environmental defect elimination; recording
Sec. 9. (a) If a disclosure document recorded under section 8(a)(1) of this chapter reports the existence of an environmental defect on a property, a person who has a financial interest in the property may record, in the same county recorder's office in which the disclosure document is recorded, a document that reports that the environmental defect has been eliminated from the property.
(b) A professional engineer registered under IC 25-31-1 who does not have a financial interest in the property must certify a document filed under this section.
As added by P.L.1-1996, SEC.15.

IC 13-25-3-10
Failure to deliver disclosure document; penalty
Sec. 10. A transferor who fails to deliver a disclosure document to a party in violation of section 2 of this chapter commits a Class B infraction.
As added by P.L.1-1996, SEC.15.

IC 13-25-3-11
Knowingly making false statement in disclosure document; penalty
Sec. 11. A transferor who knowingly makes a false statement in a disclosure document delivered under this chapter commits a Class A infraction. Each day that the transferor knows of the falsity of the statement made in the disclosure document but fails to correct that statement through the filing, recording, and delivery of a corrected disclosure statement constitutes a separate infraction. As added by P.L.1-1996, SEC.15.

IC 13-25-3-12
Failure to record disclosure document; penalty
Sec. 12. (a) Except as provided in subsection (b), a person who:
(1) is responsible for filing a disclosure document in the office of the county recorder under section 8(a)(1) and 8(b) of this chapter; and
(2) fails to record the disclosure document;
commits a Class A infraction.
(b) The failure of a transferee to record a disclosure document within the period allowed under section 8(a) of this chapter is not an infraction under this section if the disclosure document:
(1) was not delivered to the transferee within the time allowed under section 2 of this chapter; or
(2) contains one (1) or more false statements about substantive matters.
As added by P.L.1-1996, SEC.15. Amended by P.L.15-2006, SEC.4.

IC 13-25-3-13
Exceptions to disclosure document requirements
Sec. 13. (a) The duties imposed by this chapter are subject to the exceptions set forth in this section.
(b) A buyer of property who finances the purchase of the property through a mortgage loan is not required under section 2, 4, or 5 of this chapter to deliver a disclosure document to the mortgagee that provides the mortgage loan.
(c) A person who lends money and takes a mortgage on property to secure the loan is not required under section 8 of this chapter to:
(1) record a disclosure document concerning the property in the office of the county recorder of the county in which the property is located; or
(2) file a copy of the disclosure document with the department.
As added by P.L.1-1996, SEC.15.

IC 13-25-3-14
Order requiring compliance with chapter
Sec. 14. In an action based on an alleged commission of an infraction defined in sections 10 through 12 of this chapter, the prosecuting attorney may obtain an order requiring the defendant to comply with this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-3-15
Civil action; damages; costs; attorney's fees
Sec. 15. A party to a transfer of property may bring a civil action against another party to the transfer of property to recover consequential damages based upon a violation of this chapter. In an action brought under this section, a party may recover reasonable costs and attorney's fees. As added by P.L.1-1996, SEC.15.



CHAPTER 4. HAZARDOUS SUBSTANCES RESPONSE TRUST FUND

IC 13-25-4-1
Establishment; purpose
Sec. 1. (a) The hazardous substances response trust fund is established. The purpose of the fund is to accumulate and maintain a source of money for the following purposes:
(1) Financing contracts or cooperative agreements between the state and the President of the United States under Section 104 of CERCLA (42 U.S.C. 9604).
(2) Providing state assistance in the form of supplies, materials, services, and equipment to:
(A) prevent the release of a hazardous substance or contaminant; or
(B) control, contain, isolate, neutralize, remove, store, or dispose of any hazardous substance or contaminant already released into or on the air, land, or waters of Indiana.
(3) Financing response actions that are:
(A) undertaken or authorized by the commissioner with respect to sites in Indiana; and
(B) considered by the commissioner to be necessary to protect the public health or welfare or the environment from the release or threatened release of a hazardous substance or contaminant.
(4) Paying expenses related to releases of regulated substances other than petroleum from underground storage tanks under IC 13-23-13-7.
(5) Paying administrative and personnel expenses incurred by the state in responding to releases or threats of releases of hazardous substances or contaminants.
(6) Paying claims for the reimbursement of necessary response costs incurred by persons that have received preauthorization from the commissioner for reimbursement.
(7) Providing grants for household hazardous waste and conditionally exempt small quantity generator waste collection, recycling, or disposal projects under IC 13-20-20.
(8) Paying administrative and personnel expenses incurred by the department in implementing and administering household hazardous waste and conditionally exempt small quantity generator waste collection, recycling, or disposal projects under IC 13-20-20. (9) Transferring funds to the environmental remediation revolving loan fund established by IC 13-19-5-2.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.14; P.L.237-1999, SEC.10.

IC 13-25-4-2
Sources of fund
Sec. 2. The sources of money for the fund are the following:
(1) Revenue produced by the levy under IC 6-6-6.6.
(2) Any payment to the state or the fund as:
(A) reimbursement for amounts expended by the state in a response action; or
(B) a settlement or judgment stemming from a lawsuit by the state or federal government to recover amounts expended by the state in a response action, including recoveries under section 10 of this chapter.
(3) Accrued interest and other investment earnings of the fund.
(4) Fees paid under IC 13-23-12-4(2) by owners and operators of underground storage tanks used to contain regulated substances other than petroleum.
(5) Appropriations made by the general assembly and gifts and donations from private and public entities intended for deposit in the fund.
(6) Grants and other payments made by the United States government under:
(A) the federal Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) in relation to regulated substances other than petroleum; or
(B) CERCLA.
(7) Money received from responsible parties under agreements under section 23 of this chapter for response actions at specific sites.
As added by P.L.1-1996, SEC.15. Amended by P.L.38-2012, SEC.8.

IC 13-25-4-3
Investments
Sec. 3. The treasurer of state shall invest the assets of the fund:
(1) as a whole; and
(2) in the investments that are authorized by the Constitution of the State of Indiana and state laws.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-4
Annual budget; expenditures; household hazardous waste grants
Sec. 4. (a) The department shall do the following:
(1) Prepare an annual budget to provide for administrative and personnel expenses from the fund.
(2) Submit the budget to the budget committee in accordance

with IC 4-12-1.
(b) The general assembly must appropriate the money in the fund to be used for administrative and personnel expenses before expenditure of the money. The commissioner shall order all other expenditures from the fund with the approval of the governor and the budget agency.
(c) Not more than four hundred fifty thousand dollars ($450,000) of the fund is available to the department each year to fund grants awarded under IC 13-20-20, exclusive of administrative and personnel expenditures authorized by section 1(a)(8) of this chapter.
As added by P.L.1-1996, SEC.15. Amended by P.L.237-1999, SEC.11.

IC 13-25-4-5
Corrective action determination; access to records
Sec. 5. (a) This section applies to the following:
(1) A person that stores, treats, or disposes of hazardous substances.
(2) If necessary to ascertain facts not available at the site or facility where the hazardous substances are located, a person that generates, transports, or otherwise handles or has handled hazardous substances.
(b) To assist in determining the need for corrective action under IC 13-22-13 or removal or remedial action under this chapter in connection with a hazardous substance, a person described in subsection (a) shall:
(1) upon request of an officer, an employee, or a designated agent of the department, furnish information relating to the hazardous substances referred to in subsection (a)(1) or (a)(2); and
(2) permit the officer, the employee, or the designated agent of the department at any reasonable time to have access to and to copy all records relating to the hazardous substances referred to in subsection (a)(1) or (a)(2).
As added by P.L.1-1996, SEC.15.

IC 13-25-4-6
Entry for inspection by agent; reasonable promptness; samples
Sec. 6. (a) For the purpose of assisting in determining the need for corrective action under IC 13-22-13 or removal or remedial action in connection with a hazardous substance under this chapter, an officer, an employee, or a designated agent of the department may:
(1) enter at reasonable times any establishment or other place:
(A) where hazardous substances are or have been generated, stored, treated, or disposed of; or
(B) from which hazardous substances have been transported; and
(2) inspect and obtain samples of:
(A) any hazardous substance;
(B) containers or labeling for hazardous substances; or (C) soil, surface water, ground water, or other environmental media.
(b) Each inspection under subsection (a)(2) must be commenced and completed with reasonable promptness. If the officer, the employee, or the representative of the department conducting the inspection obtains any samples, before leaving the premises the officer, the employee, or the representative shall give to the owner, the operator, or the person in charge of the premises:
(1) a receipt describing the sample obtained; and
(2) if requested, a portion or a duplicate of each sample equal in volume of weight to the portion retained.
(c) If an analysis is made of samples obtained in an inspection under subsection (a)(2), a copy of the results of the analysis shall be furnished promptly to the owner, the operator, or the person in charge of the premises inspected.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-7 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. The solid waste management board shall adopt rules establishing criteria for determining the commissioner's priorities in selecting hazardous substance response sites. Until these rules have been adopted, the commissioner shall give priority to those sites presenting a significant threat to public health and environment.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-7 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 7. The board shall adopt rules establishing criteria for determining the commissioner's priorities in selecting hazardous substance response sites. Until these rules have been adopted, the commissioner shall give priority to those sites presenting a significant threat to public health and environment.
As added by P.L.1-1996, SEC.15. Amended by P.L.133-2012, SEC.154.

IC 13-25-4-8
Liability of a person to the state; exceptions; presumptions concerning releases
Sec. 8. (a) Except as provided in subsection (b), (c), or (d), a person that is liable under Section 107(a) of CERCLA (42 U.S.C. 9607(a)) for:
(1) the costs of removal or remedial action incurred by the commissioner consistent with the national contingency plan;
(2) the costs of any health assessment or health effects study carried out by or on behalf of the commissioner under Section

104(i) of CERCLA (42 U.S.C. 9604(i)); or
(3) damages for:
(A) injury to;
(B) destruction of; or
(C) loss of;
natural resources of Indiana;
is liable, in the same manner and to the same extent, to the state under this section.
(b) The exceptions provided by Sections 107(b), 107(q), and 107(r) of CERCLA 42 U.S.C. 9607(b), 42 U.S.C. 9607(q), and 42 U.S.C. 9607(r)) to liability otherwise imposed by Section 107(a) of CERCLA (42 U.S.C. 9607(a)) are equally applicable to any liability otherwise imposed under subsection (a).
(c) Notwithstanding any liability imposed by the environmental management laws:
(1) a lender that meets, for purposes of the determination under this section of liability for a release of hazardous substances, the exception criteria under Section 101(20)(E) of CERCLA (42 U.S.C. 9601(20)(E));
(2) a secured or unsecured creditor; or
(3) a fiduciary;
is not liable under the environmental management laws, in connection with the release or threatened release of a hazardous substance from a facility unless the lender, the fiduciary, or creditor has participated in the management of the hazardous substance at the facility.
(d) Notwithstanding any liability imposed by the environmental management laws, the liability of a fiduciary for a release or threatened release of a hazardous substance from a facility that is held by the fiduciary in its fiduciary capacity may be satisfied only from the assets held by the fiduciary in the same estate or trust as the facility that gives rise to the liability.
(e) Except as provided in subsection (g), a political subdivision (as defined in IC 36-1-2-13) or unit of federal or state government is not liable to the state under this section for costs or damages associated with the presence of a hazardous substance on, in, or at a property in which the political subdivision or unit of federal or state government acquired an interest because of:
(1) bankruptcy;
(2) foreclosure;
(3) tax delinquency, including an acquisition under IC 6-1.1-24 or IC 6-1.1-25;
(4) abandonment;
(5) the exercise of eminent domain, including any purchase of property once an offer to purchase has been tendered under IC 32-24-1-5;
(6) receivership;
(7) transfer from another political subdivision or unit of federal or state government;
(8) acquiring an area needing redevelopment (as defined in

IC 36-7-1-3) or conducting redevelopment activities, specifically under IC 36-7-14-22.2, IC 36-7-14-22.5, IC 36-7-15.1-15.1, IC 36-7-15.1-15.2, and IC 36-7-15.1-15.5;
(9) other circumstances in which the political subdivision or unit of federal or state government involuntarily acquired ownership or control because of the political subdivision's or unit's function as sovereign; or
(10) any other means to conduct remedial actions on a brownfield.
(f) If a transfer of an interest in property as described in subsection (e) occurs, a person who owned, operated, or otherwise controlled the property immediately before the political subdivision or unit of federal or state government acquired the interest in the property remains liable under this section:
(1) in the same manner; and
(2) to the same extent;
as the person was liable immediately before the person's interest in the property was acquired by the political subdivision or unit of federal or state government.
(g) Notwithstanding subsection (e), a political subdivision or unit of federal or state government that causes or contributes to the release or threatened release of a hazardous substance on, in, or at a property remains subject to this section:
(1) in the same manner; and
(2) to the same extent;
as a nongovernmental entity under this section.
(h) Except as provided in subsection (i), a nonprofit corporation is not liable to the state under this section for costs or damages associated with the presence of a hazardous substance on, in, or at a property in which the nonprofit corporation acquired an interest to assist and support a political subdivision's revitalization and reuse of a brownfield for noncommercial purposes, including conservation, preservation, and recreation.
(i) Notwithstanding subsection (h), a nonprofit corporation that causes or contributes to a release or threatened release of a hazardous substance on, in, or at a property remains subject to this section:
(1) in the same manner; and
(2) to the same extent;
as any other nongovernmental entity under this section.
(j) A political subdivision or unit of federal or state government that establishes an exemption or defense under subsection (b) or (e) may undertake any activity related to:
(1) investigation, removal, or remedial action on a brownfield, including complying with land use restrictions and institutional controls; or
(2) monitoring or closure of an underground storage tank;
without being considered as contributing to the existing release or threatened release of hazardous substances on, in, or at the brownfield unless existing contamination on the brownfield is exacerbated due to gross negligence or intentional misconduct by the

political subdivision or unit of federal or state government.
(k) For purposes of subsection (j), reckless, willful, or wanton misconduct constitutes gross negligence.
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.15; P.L.90-1998, SEC.24; P.L.25-2005, SEC.3; P.L.208-2005, SEC.13; P.L.1-2006, SEC.205; P.L.221-2007, SEC.17; P.L.159-2011, SEC.39.

IC 13-25-4-8.2
Lenders considered to participate in management
Sec. 8.2. A person that is a lender and that holds evidence of ownership primarily to protect a security interest in a vessel or facility may be considered to participate in the management (as defined in IC 13-11-2-151.4) of the hazardous substance at the facility only if, while the borrower is still in possession of the vessel or facility encumbered by the security interest, the person:
(1) exercises decision making control over the environmental compliance related to the vessel or facility such that the person has undertaken responsibility for the hazardous substance handling or disposal practices related to the vessel or facility; or
(2) exercises control at a level comparable to that of a manager of the vessel or facility such that the person has assumed or manifested responsibility:
(A) for the overall management of the vessel or facility encompassing day to day decision making with respect to environmental compliance; or
(B) over all or substantially all of the operational functions (as distinguished from financial or administrative functions) of the vessel or facility other than the function of environmental compliance.
As added by P.L.90-1998, SEC.25.

IC 13-25-4-8.4
Limits on liability of fiduciaries
Sec. 8.4. (a) The liability of a fiduciary under this title for the release or threatened release of a hazardous substance at, from, or in connection with a vessel or facility held in a fiduciary capacity shall not exceed the assets held in the fiduciary capacity.
(b) Subsection (a) does not apply to the extent that a person is liable under this title independently of the person's ownership of a vessel or facility as a fiduciary or actions taken in a fiduciary capacity.
(c) Subsections (a) and (d) do not limit the liability pertaining to a release or threatened release of a hazardous substance if negligence of a fiduciary causes or contributes to the release or threatened release.
(d) A fiduciary is not liable in its personal capacity under this title for any of the following:
(1) Undertaking or directing another person to undertake a

response action under 42 U.S.C. 9607(d)(1) or under the direction of an on-scene coordinator designated under the National Contingency Plan.
(2) Undertaking or directing another person to undertake other lawful means of addressing a hazardous substance in connection with the vessel or facility.
(3) Terminating the fiduciary relationship.
(4) Including in the terms of the fiduciary agreement a covenant, warranty, or other term or condition that relates to compliance with an environmental law, or monitoring, modifying, or enforcing the term or condition.
(5) Monitoring or undertaking at least one (1) inspection of the vessel or facility.
(6) Providing financial advice or other advice or counseling to other parties to the fiduciary relationship, including the settlor or beneficiary.
(7) Restructuring, renegotiating, or otherwise altering the terms and conditions of the fiduciary relationship.
(8) Administering, as a fiduciary, a vessel or facility that was contaminated before the fiduciary relationship began.
(9) Declining to take any of the actions referred to in subdivisions (2) through (8).
(e) This section does not apply to a person if the person:
(1) acts in a capacity other than:
(A) a fiduciary capacity; or
(B) a beneficiary capacity;
and, in that capacity, directly or indirectly benefits from a trust or fiduciary relationship; or
(2) is a beneficiary and a fiduciary with respect to the same fiduciary estate and, as a fiduciary, receives benefits that exceed customary or reasonable compensation and incidental benefits permitted under other applicable law.
(f) This section does not preclude a claim against the assets of the estate or trust administered by:
(1) the fiduciary; or
(2) a nonemployee agent or independent contractor retained by a fiduciary.
(g) This section does not:
(1) affect the rights, immunities, or other defenses that are available under:
(A) this title; or
(B) other law that is applicable to a person subject to this chapter; or
(2) create:
(A) any liability for a person; or
(B) a private right of action against a fiduciary or any other person.
As added by P.L.90-1998, SEC.26.

IC 13-25-4-9 Court actions by commissioner; administrative orders
Sec. 9. (a) The commissioner may proceed in court, by appropriate action, to:
(1) compel a responsible person to undertake a removal or remedial action with respect to a release or threatened release of a hazardous substance from a facility or site in Indiana; or
(2) obtain an order to enter upon private or public property to carry out an appropriate response under the environmental management laws if the commissioner cannot identify or locate another person responsible for carrying out the response who:
(A) is willing to carry out the response and capable of doing so; or
(B) can be compelled to carry out the response under subdivision (1).
(b) The commissioner may issue an administrative order for the purpose set forth in subsection (a)(1).
As added by P.L.1-1996, SEC.15.

IC 13-25-4-10
Actions to recover costs and damages; punitive damages; deposit of recovery
Sec. 10. (a) The commissioner may proceed in the appropriate court to recover costs and damages for which a responsible person is liable to the state under any of the following:
(1) Section 107 of CERCLA (42 U.S.C. 9607).
(2) Section 8 of this chapter.
(3) This section.
(b) In addition to the recovery allowed under subsection (a) and the civil penalty provisions of IC 13-30-4-1 and IC 13-30-4-2, a person that:
(1) is liable for a release or threat of release of a hazardous substance; and
(2) fails, without sufficient cause, to properly provide removal or remedial action upon order of a court under section 9 of this chapter;
is liable for punitive damages.
(c) The commissioner may commence a civil action against a person described in subsection (b) to recover punitive damages. In the action, the commissioner may seek and the court may grant an award of punitive damages against a person described in subsection (b) for up to three hundred percent (300%) of the total costs incurred by the department as a result of that person's failure to properly provide removal or remedial action upon the order of a court. However, any recovery in the action is subject to offset by the amount of any civil penalty paid by the person under IC 13-30-4-1 and IC 13-30-4-2 based upon the release, the threatened release, or the person's failure to properly provide removal or remedial action.
(d) Costs, damages, and punitive damages awarded under this section shall be deposited in the fund.
As added by P.L.1-1996, SEC.15.
IC 13-25-4-11
Lien; amount
Sec. 11. After a response is initiated under:
(1) section 9 of this chapter; or
(2) IC 13-24-1;
the state may impose a lien on the property on which the response is undertaken. The lien may secure the payment to the state of an amount of money equal to the amount expended from the fund under section 1(a)(3) of this chapter to finance the response.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-12
Lien; perfection
Sec. 12. For a lien arising under section 11 of this chapter to be perfected, notice of the lien must be filed in the office of the county recorder of the county in which the real property subject to the lien is located. Before notice of a lien may be filed in the office of the county recorder, the department shall provide notice of the intention to file the lien as provided by section 19 of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-13
Lien; notification of owner
Sec. 13. The department shall provide notice of the filing of a lien to the owner of the property if the owner can be identified. If the owner of record cannot be identified, the department shall notify the tenant or other person having control of the property.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-14
Lien; recording
Sec. 14. When a notice of a lien arising under section 11 of this chapter is presented to the county recorder for filing, the county recorder shall enter the lien appropriately in the entry book and in the miscellaneous record. The entries made under this section must show the following:
(1) The date of filing.
(2) The book and page number or instrument number.
(3) The name of the person named in the notice.
(4) A legal description of the property if appropriate.
(5) A serial number or other identifying number given in the notice.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-15
Lien; discharge; release
Sec. 15. (a) Subject to subsection (b), when a certificate of discharge of a lien arising under section 11 of this chapter or IC 13-7-8.7-10.7 (before its repeal) is:
(1) issued by an employee or a designated agent of the

department; and
(2) presented for filing in the office of the county recorder of the county where the notice of lien was filed;
the county recorder shall record the certificate of discharge as a release of the lien.
(b) To be recorded under this section, the certificate must refer to the county recorder's book and page number or instrument number under which the lien was recorded.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-16
Lien; release; recording
Sec. 16. When recording a release of a lien under section 15 of this chapter, the county recorder shall inscribe, in the margin of each entry made to record the lien under section 14 of this chapter, a reference to the place where the release is recorded.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-17
Lien; discharge and satisfaction
Sec. 17. Upon:
(1) the recording of the certificate of discharge as a release under section 15 of this chapter; and
(2) the inscribing of the references to the release under section 16 of this chapter;
a certificate of discharge of a lien arising under section 11 of this chapter operates as a full discharge and satisfaction of the lien unless the references to the release inscribed under section 15 of this chapter specifically note the release as a partial lien release.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-18
Lien; duration
Sec. 18. A lien created under section 11 of this chapter or IC 13-7-8.7-10.7 (before its repeal) continues until the earlier of the following:
(1) The full discharge and satisfaction of the lien.
(2) The expiration of a ten (10) year period from the date of the creation of the lien unless an action to foreclose the lien is pending.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-19
Notice of intent to impose lien
Sec. 19. (a) At least thirty (30) days before notice of a lien arising under this chapter may be filed under section 12 of this chapter, the department must send a written notice:
(1) to the owner of the real property that would be subject to the lien; or
(2) if the owner of record cannot be identified, to the tenant or

other person having control of the real property;
of the date on which the state intends to impose a lien under section 11 of this chapter.
(b) The department shall provide the county recorder of the county in which the real property that would be subject to the lien is located with a copy of the written notice described in subsection (a).
As added by P.L.1-1996, SEC.15.

IC 13-25-4-20
Request for and conduct of hearing
Sec. 20. (a) Before the date on which the state intends to impose a lien on real property under section 11 of this chapter, the owner of the real property may request that a hearing be conducted under IC 4-21.5. A hearing conducted under this section and IC 4-21.5 shall be limited to determining if there is probable cause to believe that:
(1) a removal or a remedial action was conducted on the real property under:
(A) this chapter; or
(B) IC 13-24-1; and
(2) if the removal or the remedial action was conducted under this chapter, the owner of the real property would be subject to liability under 42 U.S.C. 9607 (Section 107 of the federal Comprehensive Environmental Response, Compensation, and Liability Act).
(b) For the purposes of a hearing conducted under this section and IC 4-21.5, an environmental law judge is the ultimate authority.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-21
Effect of request for hearing
Sec. 21. If an owner requests a hearing under section 20 of this chapter, the state may not impose a lien on the owner's real property under section 11 of this chapter until the commissioner determines after the hearing that there is probable cause to believe that:
(1) a removal or a remedial action was conducted on the real property under this chapter or IC 13-24-1; and
(2) if the removal or the remedial action was conducted under this chapter, the owner of the real property would be subject to liability under 42 U.S.C. 9607 (Section 107 of the federal Comprehensive Environmental Response, Compensation, and Liability Act).
As added by P.L.1-1996, SEC.15.

IC 13-25-4-22
Retrieval of copy of written notice from county recorder
Sec. 22. If the department provides a county recorder with a copy of a written notice under section 19(b) of this chapter, the department shall retrieve the copy of the written notice from the county recorder on the date a lien is imposed on the real property described in the written notice. However: (1) if:
(A) a hearing is not held under section 20 of this chapter and IC 4-21.5; and
(B) a lien is not imposed:
(i) on the real property described in the notice; and
(ii) by the date indicated in the notice;
the department shall retrieve the copy of the notice on the day after the date the lien was to be imposed on the real property; or
(2) if:
(A) a hearing is held under section 20 of this chapter and IC 4-21.5; and
(B) a lien is not imposed on the real property described in the notice;
the department shall retrieve the copy of the notice on the day after the date the commissioner determines that a lien may not be imposed on the real property.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-23
Agreements for removal and remedial action
Sec. 23. (a) The commissioner may enter into an agreement with one (1) or more potentially responsible persons concerning removal and remedial action at a site in Indiana. An agreement entered into under this section may call for one (1) or more parties, at the party's own expense, to conduct any response action at a site if the commissioner determines that the action called for in the agreement will be performed properly.
(b) An agreement entered into under this section may provide that the commissioner will:
(1) reimburse one (1) or more parties for certain costs of the actions that those parties have agreed to perform under the agreement; or
(2) perform a part of the response action called for in the agreement.
Money from the fund may be used for the reimbursement. An agreement may provide for the commissioner to pay interest on the principal amount to be reimbursed. Money from the fund may be used to pay the interest.
(c) The commissioner may not enter into an agreement subject to subsection (b) if, in the commissioner's opinion, there is not a reasonable likelihood of recovering:
(1) the amount of the reimbursement agreed to under subsection (b); and
(2) other costs incurred by the department in the response action;
unless the commissioner determines that the agreement is nonetheless in the public interest.
(d) After entering into an agreement that provides for reimbursement under subsection (b), the commissioner shall make every reasonable effort to recover the amount of the reimbursement

under section 10 of this chapter from persons other than the parties.
(e) An agreement entered into under this section may be established:
(1) in an administrative order issued by the commissioner; or
(2) by a consent decree entered in an appropriate court.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-24
Contaminated property; restrictive covenants
Sec. 24. (a) This section applies to real property that is:
(1) the site of an existing or former hazardous waste facility that is or was subject to regulation under:
(A) IC 13-22-2 through IC 13-22-8 and IC 13-22-13 through IC 13-22-14; or
(B) Subchapter III of the federal Solid Waste Disposal Act (42 U.S.C. 6921 through 6939e); or
(2) a site:
(A) on which a hazardous substance has been:
(i) deposited;
(ii) stored; or
(iii) disposed of; and
(B) that is or was listed on the Comprehensive Environmental Response, Compensation, and Liability Information System (CERCLIS) in accordance with Section 116 of CERCLA (42 U.S.C. 9616);
if more than an insignificantly small amount of a hazardous substance remains on or beneath the surface of that property after the partial or final closure of a hazardous waste facility located on the property or the completion of a remedial action on the property under CERCLA or this chapter.
(b) The owner of real property described in subsection (a) shall execute and record, in the office of the county recorder of the county in which the property is located, a restrictive covenant applying to the property if the commissioner determines that a restrictive covenant meeting the requirements set forth in subsection (c) is necessary to protect the public health or welfare or the environment from unreasonable risk of future exposure to a hazardous substance.
(c) A restrictive covenant required under this section must:
(1) to the extent feasible, describe:
(A) the identity, quantity, and location of every hazardous substance:
(i) deposited;
(ii) stored;
(iii) disposed of; or
(iv) placed;
on the property; and
(B) the extent to which each hazardous substance remains on the property; and
(2) incorporate the conditions and restrictions that the commissioner considers necessary to assure that the future use

of the property will not disturb the final cover, any liners, or any components of the hazardous substance containment system on the property, or disturb the function of the monitoring system on the property, unless the commissioner finds that the disturbance:
(A) is necessary to the proposed use of the property and will not increase the potential hazards to human health or to the environment; or
(B) is necessary to mitigate a threat to human health or to the environment.
(d) If a change of conditions or advancements in science or technology permit an alteration in the conditions and restrictions imposed by a restrictive covenant required by this section that would not increase the potential hazards to human health or to the environment, the commissioner, upon written request by the owner of the real property, may authorize the filing of a supplemental recording recognizing a change in the restrictive covenant in the office of the county recorder to reflect the change in the conditions and restrictions.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-25
Annual report on remedial actions
Sec. 25. Before January 1 of each year, the commissioner shall make a report concerning the progress of remedial actions commenced under this chapter to the following:
(1) The governor.
(2) The standing committees of the house of representatives and the senate concerned with the environment.
(3) The board.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-26
Removal or remedial actions; state or local permit
Sec. 26. A state or local permit may not be required for the part of a removal or remedial action that is conducted entirely at the site of the release or threatened release of a hazardous substance if the removal or remedial action is selected and carried out in compliance with:
(1) this chapter; and
(2) IC 13-25-5.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-27
Action or claims; effect of chapter; immunity for liability for claims or contributions
Sec. 27. (a) This chapter does not affect an action or a claim, including a claim for contribution, that a person who implements or completes an approved response action has or may have against a third party. (b) A person who implements or completes an approved response action under this chapter may not be held liable for claims or contribution concerning matters addressed in the response action.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-28
Criminal penalty for application misstatement
Sec. 28. A person who, with intent to defraud, knowingly or intentionally makes a material misstatement in connection with an application for financial assistance from the fund commits a Class D felony.
As added by P.L.137-2007, SEC.29.



CHAPTER 5. VOLUNTARY REMEDIATION OF HAZARDOUS SUBSTANCES AND PETROLEUM

IC 13-25-5-2
Application; confidentiality; conditions; fee
Sec. 2. (a) A person who desires to participate in the voluntary remediation program under this chapter must submit an application and a fee to the department as described under subsection (c).
(b) Except as provided under section 5(c) of this chapter, any information submitted to the division of the department responsible for reviewing and making determinations on applications under this chapter is confidential between the applicant and the department until the applicant and the commissioner sign a voluntary remediation agreement.
(c) An application submitted under this section must meet the following conditions:
(1) Be on a form provided by the department.
(2) Contain the following:
(A) General information concerning:
(i) the person;
(ii) the site; and
(iii) other background information;
as requested by the department.
(B) An environmental assessment of the actual or threatened release of the hazardous substance or petroleum at the site.
(3) Be accompanied by an application fee of one thousand dollars ($1,000). However, a political subdivision is not required to submit an application fee under this section.
(d) A fee collected under this section shall be deposited in the voluntary remediation fund established by section 21 of this chapter.
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.17.

IC 13-25-5-3
Environmental assessment; contents
Sec. 3. An environmental assessment described under section 2(c)(2)(B) of this chapter must include the following:
(1) A legal description of the site.
(2) The physical characteristics of the site.
(3) The operational history of the site to the extent the history

is known by the applicant.
(4) Information that the applicant is aware of concerning:
(A) the nature and extent of any relevant contamination; and
(B) relevant releases;
at the site and immediately contiguous to the site.
(5) Relevant information the applicant is aware of concerning the potential for human exposure to contamination at the site.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-4
Determination of applicant eligibility
Sec. 4. Not more than thirty (30) days after receiving:
(1) an application; and
(2) an application fee;
under section 2 of this chapter, the department shall determine if the applicant is eligible to participate in the voluntary remediation program under this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-5
Rejection of application; reasons; completeness; list of information; department duties
Sec. 5. (a) The department may reject an application submitted under section 2 of this chapter only for one (1) or more of the following reasons:
(1) A state or federal enforcement action that concerns the remediation of the hazardous substance or petroleum described in the application is pending.
(2) A federal grant requires an enforcement action at the site.
(3) The condition of the hazardous substance or petroleum described in the application constitutes an imminent and substantial threat to human health or the environment.
(4) The application is not complete.
(b) If an application is rejected under subsection (a)(4), the department, not more than forty-five (45) days after the department receives the application, shall provide the applicant with a list of all information needed to make the application complete. If the department fails to comply with this subsection, the application shall be considered completed for the purposes of this chapter.
(c) If the department rejects an application, the department shall do the following:
(1) As described under IC 4-21.5-3-4(b) and IC 4-21.5-3-4(c), notify the applicant that the department rejected the application.
(2) Explain the reason the department rejected the application.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-6
Rejection of application; appeal; submission of completed application; refund
Sec. 6. (a) If an applicant's application is rejected under section 5

of this chapter, the applicant may do the following:
(1) Appeal the department's decision under IC 4-21.5.
(2) If the application is rejected because the application is not complete, submit a completed application without submitting an additional application fee.
(b) If an applicant's application is rejected and the applicant:
(1) does not appeal the rejection; or
(2) loses an appeal concerning the rejection;
the department shall refund the unexpended part of the applicant's application fee.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-7
Voluntary remediation investigation plan; voluntary remediation work plan; contents
Sec. 7. (a) If the department determines an application is eligible under section 4 of this chapter, the applicant may submit:
(1) a proposed voluntary remediation investigation plan to the department;
(2) a proposed voluntary remediation work plan to the department; or
(3) a voluntary remediation work plan for a completed remediation project to the department.
(b) A proposed voluntary remediation work plan must include the following:
(1) Detailed documentation of the investigation conducted by the applicant in preparing the proposed voluntary remediation work plan and a description of the work to be performed by the applicant to determine the nature and extent of the actual or threatened release.
(2) A proposed statement of work to accomplish the remediation in accordance with guidelines established by the department.
(3) Plans concerning the following:
(A) Quality assurance for the implementation of the proposed remediation project.
(B) Descriptions of sampling and analysis.
(C) Health and safety considerations.
(D) Community relations and community comment in planning, cleanup objectives, and implementation processes.
(E) Data management and record keeping.
(F) A proposed schedule concerning the implementation of all tasks set forth in the proposed statement of work.
(c) A voluntary remediation work plan for a completed remediation project must include the following:
(1) Detailed documentation of the investigation conducted by the applicant in preparing the proposed voluntary remediation work plan and a description of the work performed by the applicant to determine the nature and extent of the actual or threatened release. (2) A statement of work performed to accomplish the remediation in accordance with rules or guidelines established by the department.
(3) Plans concerning the following:
(A) Quality assurance for the implementation of and, if appropriate, plans for future oversight of the remediation project.
(B) Descriptions of sampling and analysis conducted before and after the remediation is performed.
(C) Health and safety considerations.
(D) Community comment.
(E) Data management and record keeping.
(F) Criteria used to determine remediation levels and remediation methodology.
(4) Other information the department determines is necessary to evaluate the work plan and determine if the remediation objectives have been achieved.
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.18.

IC 13-25-5-8
Voluntary remediation agreement; contents; failure to reach accord within reasonable time after good faith negotiations
Sec. 8. (a) Before the department evaluates a proposed voluntary remediation work plan, the applicant who submitted the work plan and the commissioner must enter into a voluntary remediation agreement that sets forth the terms and conditions of the evaluation and the implementation of the work plan. A voluntary remediation agreement must include the following:
(1) Provisions for the following:
(A) A requirement that the department provide the applicant with an itemized list of estimated costs the department may incur under this chapter.
(B) The recovery of all reasonable costs that:
(i) are incurred by the department in the review and oversight of the work plan;
(ii) are attributable to the voluntary remediation agreement; and
(iii) exceed the fee submitted by the applicant under section 2 of this chapter.
(C) A schedule of payments to be made by the applicant to the department to recover the costs to the department.
(2) A mechanism to resolve disputes arising from the evaluation, analysis, and oversight of the implementation of the work plan, including any of the following:
(A) Arbitration.
(B) Adjudication under IC 4-21.5.
(C) A dispute resolution procedure provided under the Indiana Rules of Court.
(3) A provision concerning the indemnification of the parties.
(4) A provision concerning retention of records. (5) A timetable for the department to do the following:
(A) Reasonably review and evaluate the adequacy of the work plan.
(B) Make a determination concerning the approval or rejection of the work plan.
(6) A provision concerning applicable interagency coordination.
(7) A provision specifying the proposed remediation objectives to be achieved on the site, as described in section 8.5 of this chapter.
(8) The requirement that the applicant submit to the department a proposed voluntary remediation work plan:
(A) not later than one hundred eighty (180) days after the date the voluntary remediation agreement is signed; or
(B) after a longer period if the extension is agreed to by the department and the applicant.
(9) Any other conditions considered necessary by the commissioner or the applicant concerning the effective and efficient implementation of this chapter.
(b) If an agreement is not reached between an applicant and the commissioner within a reasonable time after good faith negotiations have begun between the applicant and the commissioner:
(1) the applicant or the commissioner may withdraw from the negotiations; and
(2) the department shall refund the unexpended part of the applicant's application fee.
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.19.

IC 13-25-5-8.5
Voluntary remediation work plan objectives; additional action to protect human health and the environment not necessary under certain circumstances; risk based remediation objectives and proposals
Sec. 8.5. (a) A voluntary remediation work plan must specify the remediation objectives for the site. Subsections (b) through (e) apply to a site regardless of whether the site was entered into the voluntary remediation program before July 1, 2009, or after June 30, 2009.
(b) The remediation objectives for each hazardous substance and any petroleum on the site shall be based on:
(1) background levels of hazardous substances and petroleum that occur naturally on the site; or
(2) an assessment of the risks pursuant to subsection (d) posed by the hazardous substance or petroleum presently found on the site taking into consideration the following:
(A) Expected future use of the site.
(B) Measurable risks to human health, natural resources, or the environment based on the:
(i) activities that take place; and
(ii) environmental impact;
on the site.
(c) If the: (1) nature and extent of the hazardous substance or petroleum is adequately characterized under the voluntary remediation work plan, considering the remediation objectives developed under this section; and
(2) the level of the hazardous substance or petroleum is demonstrated to be below:
(A) background levels of the hazardous substances and petroleum that occur naturally on the site; or
(B) the risk based levels developed under subsection (d);
additional action is not necessary to protect human health or the environment.
(d) Risk based remediation objectives shall be based on one (1) of the following:
(1) Levels of hazardous substances and petroleum calculated by the department using standard equations and default values for particular hazardous substances or petroleum.
(2) Levels of hazardous substances and petroleum calculated using site specific data for the default values in the department's standard equations.
(3) Levels of hazardous substances and petroleum developed based on site specific risk assessments that take into account site specific factors, including remedial measures, restrictive covenants, and environmental restrictive ordinances that:
(A) manage risk; and
(B) control completed or potential exposure pathways.
(e) The department shall consider and give effect to restrictive covenants and environmental restrictive ordinances in evaluating risk based remediation proposals.
(f) The department, or a person authorized under subsection (g), shall give written notice to a municipal corporation that the department is relying on an environmental restrictive ordinance adopted by the municipal corporation as part of a risk based remediation proposal:
(1) approved by the department; and
(2) conducted under IC 13-22, IC 13-23, IC 13-24, IC 13-25-4, or IC 13-25-5.
(g) The department may delegate authority to give the written notice referred to in subsection (f) to the person who proposed the risk based remediation.
As added by P.L.59-1997, SEC.20. Amended by P.L.78-2009, SEC.18; P.L.159-2011, SEC.40.

IC 13-25-5-9
Review and evaluation; additional or corrected information
Sec. 9. (a) After the commissioner and an applicant have signed a voluntary remediation agreement described under section 8 of this chapter, the department or a person under contract with the department shall do the following:
(1) Review and evaluate the site and the affected area surrounding the site. (2) Review and evaluate the documentation of the investigation and feasibility study conducted by the applicant or the applicant's representative for accuracy and thoroughness.
(3) Review and evaluate the proposed voluntary remediation work plan for quality, efficiency, and safety based on guidelines established by the department.
(4) Make a recommendation to the commissioner concerning whether the commissioner should:
(A) approve;
(B) modify and approve; or
(C) reject;
the proposed voluntary remediation work plan.
(b) At any time during the evaluation of a proposed voluntary remediation work plan, the commissioner or the department may request that an applicant submit additional or corrected information to the department. An applicant may:
(1) comply with the request; or
(2) withdraw the applicant's proposed voluntary remediation work plan from consideration.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-10
Voluntary remediation work plan; approval, modification, or rejection
Sec. 10. Subject to section 11 of this chapter, after receiving a recommendation under section 9 of this chapter, the commissioner shall:
(1) approve;
(2) modify and approve; or
(3) reject;
the proposed voluntary remediation work plan.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-11
Voluntary remediation work plan; placement in public library; notice; comment period; hearing
Sec. 11. (a) Before the commissioner approves or rejects a proposed voluntary remediation work plan under section 10 of this chapter, the commissioner must:
(1) notify local government units located in a county affected by the proposed voluntary remediation work plan of the work plan;
(2) provide that a copy of the proposed voluntary remediation work plan be placed in at least one (1) public library in a county affected by the work plan; and
(3) publish a notice requesting comments concerning the proposed voluntary remediation work plan.
(b) A comment period of at least thirty (30) days must follow publication of a notice under this section. During a comment period, interested persons may do the following:
(1) Submit written comments to the commissioner concerning

the proposed voluntary remediation work plan.
(2) Request a public hearing concerning the proposed voluntary remediation work plan.
(c) If the commissioner receives at least one (1) written request, the commissioner may hold a public hearing in the geographical area affected by the proposed voluntary remediation work plan on the question of whether to approve or reject the work plan. The commissioner shall consider all written comments and public testimony.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-12
Voluntary remediation work plan; rejection; notice; appeal
Sec. 12. If the commissioner rejects a proposed voluntary remediation work plan under section 10 of this chapter:
(1) the commissioner shall, under applicable provisions set forth in IC 4-21.5-3-5(b) and IC 4-21.5-3-5(c), notify the applicant and specify the reasons for rejecting the work plan; and
(2) the applicant may appeal the commissioner's decision under IC 4-21.5.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-13
Voluntary remediation work plan; approval or modification; notice
Sec. 13. If the commissioner approves or modifies and approves a proposed voluntary remediation work plan under this chapter, the commissioner shall notify the applicant in writing, under the applicable provisions set forth in IC 4-21.5-3-5(b) and IC 4-21.5-3-5(c), of the following:
(1) That the voluntary remediation work plan has been approved or modified and approved.
(2) The date:
(A) the applicant may begin implementing the work plan; and
(B) by which the work plan must be completed.
(3) The applicant's right to appeal the commissioner's decision under IC 4-21.5.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-14
Voluntary remediation work plan; implementation; notice
Sec. 14. If an applicant who submitted an approved voluntary remediation work plan desires to proceed with the implementation of the work plan, the applicant must notify the commissioner in writing not more than sixty (60) days after the work plan is approved that the applicant:
(1) intends to proceed with the implementation of the work plan; and
(2) agrees to the starting and completion dates set forth by the

commissioner under section 13(2) of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-15
Voluntary remediation work plan; implementation; reports
Sec. 15. If an applicant who submitted an approved voluntary remediation work plan proceeds with the work plan, the department or a person under contract with the department shall do the following:
(1) Oversee and review the implementation of the voluntary remediation work plan.
(2) Make regular reports to the commissioner concerning the remediation.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-16
Certificate of completion
Sec. 16. (a) If the commissioner determines that an applicant has successfully completed a voluntary remediation work plan approved under this chapter, the commissioner shall certify that the work plan has been completed by issuing the applicant a certificate of completion.
(b) The issuance of a certificate of completion under this section is a final agency action for purposes of IC 4-21.5.
(c) A person who receives a certificate under this section shall attach a copy of the certificate to the recorded deed that concerns the property on which the remediation took place.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-17
Notice of unsuccessful completion
Sec. 17. If the commissioner determines that an applicant has not successfully completed a voluntary remediation work plan approved under this chapter, the commissioner shall notify the applicant of this determination under IC 4-21.5.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-18
Covenant not to sue; conditions in covenants not to sue and certificates of completion; immunity from actions; exceptions
Sec. 18. (a) If the commissioner issues a certificate to a person under section 16 of this chapter, the governor shall also provide the person with a covenant not to sue for any liability, including future liability, or a claim resulting from or based upon the release or threatened release of a hazardous substance or petroleum that is addressed by an approved voluntary remediation work plan under this chapter.
(b) A covenant not to sue issued under this section bars suit against:
(1) a person who received the certificate of completion under

section 16 of this chapter; or
(2) any other person who receives the certificate of completion:
(A) through a legal transfer of the certificate of completion; or
(B) by acquiring property to which the certificate of completion applies;
from all public or private claims arising under this title or rules adopted under this title in connection with the release or threatened release of a hazardous substance or petroleum that was the subject of the approved voluntary remediation work plan, except as provided in subsection (c).
(c) A covenant not to sue issued under this section may not apply to future liability for a condition or the extent of a condition that:
(1) was present:
(A) on property that was involved in an approved and completed voluntary remediation work plan; and
(B) at the time the commissioner issued the certificate of completion under section 16 of this chapter; and
(2) was not known to the commissioner at the time the commissioner issued the certificate of completion under section 16 of this chapter.
(d) A certificate of completion issued under section 16 of this chapter may include conditions that must be performed or maintained after issuance of the certificate.
(e) A covenant not to sue issued under this section may include conditions that must be performed or maintained after issuance of the covenant.
(f) Except as:
(1) provided under federal law; or
(2) agreed to by a federal governmental entity;
a covenant not to sue issued under this section may not release a person from liability to the federal government for claims based on federal law.
(g) After an applicant and the department have signed a voluntary remediation agreement, a person may not bring an action, including an administrative action, against the applicant or any other person proceeding under this chapter on behalf of the applicant for any cause of action arising under this title or rules adopted under this title and relating to the release or threatened release of a hazardous substance or petroleum that is the subject of the agreement. However, this section does not apply if:
(1) the applicant fails to file a proposed voluntary remediation work plan within the time period established in section 8(a)(8) of this chapter;
(2) the commissioner rejects a proposed voluntary remediation work plan submitted in good faith and the rejection is upheld in any appeal brought under section 12 of this chapter;
(3) the applicant or another person proceeding under this chapter on behalf of the applicant fails to complete a voluntary remediation in accordance with an approved voluntary

remediation work plan; or
(4) the commissioner withdraws the commissioner's approval of the voluntary remediation work plan and the withdrawal is upheld in any appeal under section 19 of this chapter.
However, if the commissioner withdraws approval of the plan under section 19(a)(2) of this chapter, the commissioner may bring an action, including an administrative action, against the applicant.
(h) A person who purchases property that is the subject of a voluntary remediation agreement at the time the property is purchased may not be subject to an enforcement action to the same extent as an applicant under subsection (g).
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.21; P.L.78-2009, SEC.19.

IC 13-25-5-19
Withdrawing commissioner's approval of voluntary remediation work plan; appeal
Sec. 19. (a) This chapter does not prohibit or limit the commissioner from withdrawing the commissioner's approval of a voluntary remediation work plan at any time during the implementation of the work plan if:
(1) the person implementing the work plan fails substantially to comply with the terms and conditions of:
(A) the voluntary remediation work plan; or
(B) a voluntary remediation agreement; or
(2) a hazardous substance or petroleum becomes an imminent and substantial threat to human health or the environment.
(b) The withdrawal of the approval of a voluntary remediation work plan may be appealed under IC 4-21.5.
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.22.

IC 13-25-5-20
Third party actions or claims; liability for claims for contribution
Sec. 20. (a) This chapter does not affect an action or a claim, including a claim for contribution, that a person who implements or completes an approved voluntary remediation work plan has or may have against a third party.
(b) A person who implements or completes an approved voluntary remediation work plan under this chapter is not liable for claims for contribution concerning matters addressed in:
(1) the work plan; or
(2) a certificate of completion issued to the person under section 16 of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-21
Voluntary remediation fund
Sec. 21. (a) The voluntary remediation fund is established to provide a source of money for the department to implement this chapter. (b) The expenses of administering the fund shall be paid from the money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The sources of money for the fund are as follows:
(1) Fees paid under section 2 of this chapter.
(2) Appropriations made by the general assembly.
(3) Gifts and donations intended for deposit in the fund.
(4) Transfers under section 22 of this chapter from the environmental management special fund established by IC 13-14-12-1.
As added by P.L.1-1996, SEC.15.

IC 13-25-5-22
Repealed
(Repealed by P.L.1-2001, SEC.51.)

IC 13-25-5-23
Rules
Sec. 23. The board may adopt rules under IC 4-22-2 and IC 13-14-8 to implement this chapter. The rules may include interim or final remediation standards or provisions limiting the liability of lenders associated with persons involved in voluntary remediation projects under this chapter.
As added by P.L.1-1996, SEC.15.



CHAPTER 6. REIMBURSEMENT FOR HAZARDOUS MATERIALS EMERGENCY ACTION

IC 13-25-6-2
Reasonable and necessary expenses; emergency response; reimbursement
Sec. 2. The persons who are responsible parties in connection with a hazardous materials emergency shall reimburse:
(1) an emergency response agency; or
(2) the governmental entity served by an emergency response agency;
for reasonable and necessary expenses incurred by the emergency response agency in taking emergency action at or near the scene of the hazardous materials emergency.
As added by P.L.1-1996, SEC.15.

IC 13-25-6-3
Reimbursements to fire departments
Sec. 3. (a) Reimbursement is available under this chapter for expenses, except for expenses of a type that the agency normally incurs in responding to emergencies that do not involve hazardous materials, that are incurred in taking emergency action by an emergency response agency other than a fire department that is described in subsection (b).
(b) Reimbursement is available under this chapter and IC 36-8-12.2 for expenses that are incurred in taking emergency action by a fire department that:
(1) is established under IC 36-8-2-3 or IC 36-8-13-3(a)(1); and
(2) employs:
(A) both full-time paid members and volunteer members; or
(B) only full-time paid members. As added by P.L.1-1996, SEC.15. Amended by P.L.33-2001, SEC.1.

IC 13-25-6-4
Reimbursement prohibited if expenses reimbursable by federal government
Sec. 4. Reimbursement for expenses is not available under this chapter if those expenses may be reimbursed by the federal government under Section 123 of the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. 9623).
As added by P.L.1-1996, SEC.15.

IC 13-25-6-5
Action for reimbursement
Sec. 5. An emergency response agency or a governmental entity may obtain reimbursement under this chapter by filing an action for reimbursement in a court of general jurisdiction of:
(1) a county in which a hazardous materials emergency arose; or
(2) the county in which the unit that established the fire department is located, if the emergency response agency is a fire department that:
(A) is established by a unit under IC 36-8-2-3 or IC 36-8-13-3(a)(1); and
(B) employs:
(i) both full-time paid members and volunteer members; or
(ii) only full-time paid members.
As added by P.L.1-1996, SEC.15. Amended by P.L.33-2001, SEC.2.






ARTICLE 26. REGIONAL WATER, SEWAGE, AND SOLID WASTE DISTRICTS

CHAPTER 1. PURPOSES OF REGIONAL DISTRICTS

IC 13-26-1-2
Petition to increase board of trustees membership, add to, modify or abandon purposes or plan
Sec. 2. (a) At any time after the creation of a district, the district, after motion by the district's board, may file a petition with the department requesting the approval of the department permitting the district to:
(1) increase or add to the district's purposes or modify the district plan approved by the department;
(2) abandon or surrender all or part of a purpose or plan approved by the department; or
(3) subject to IC 13-26-4-1, increase the number of persons serving on the board of trustees.
(b) The department may:
(1) approve;
(2) modify and approve; or
(3) reject;
a request received under this section.
As added by P.L.1-1996, SEC.16. Amended by P.L.101-2003, SEC.1.



CHAPTER 2. ESTABLISHMENT OF REGIONAL DISTRICTS

IC 13-26-2-2
Petitions; filing
Sec. 2. (a) The petition may be filed by any representative of one (1) or more eligible entities involved after being authorized by the fiscal body of the petitioning eligible entity or entities included in the plan of the proposed district.
(b) If the proposed district includes:
(1) a state park or recreational area, forest land, or a reservoir; or
(2) land owned, leased, or controlled by the department of natural resources;
the petition may be joined or filed by any representative of that department after having been authorized by the natural resources commission, with the approval of the executive of the county containing the territory of the district.
As added by P.L.1-1996, SEC.16. Amended by P.L.133-1997, SEC.2.

IC 13-26-2-2.5
Petitions; notice
Sec. 2.5. (a) Before a representative may file a petition to establish a district, the representative must provide notice to all owners of property to be served by the proposed district that is the subject of the petition.
(b) Notice under subsection (a) must be provided as follows:
(1) Beginning at least thirty (30) days before the date on which a public meeting under subsection (c) is scheduled, by publication of notice one (1) time each week for three (3) consecutive weeks in at least two (2) newspapers of general circulation in each of the counties, in whole or in part, in the proposed district. If there is only one (1) newspaper of general circulation in a county, a single publication each week for three (3) consecutive weeks satisfies the requirement of this subdivision.
(2) Either:
(A) by United States mail, postage prepaid, mailed to each freeholder within the proposed district; or
(B) by broadcasting at least three (3) public service announcements each day for fourteen (14) days on at least

two (2) radio stations operating in each of the counties, in whole or in part, in the proposed district;
beginning at least fourteen (14) days before the date on which a public meeting under subsection (c) is scheduled.
(c) After providing notice under subsection (b), a representative that seeks to file a petition to establish a district must conduct a public meeting to discuss and receive comments on the proposed district.
(d) A representative may not file a petition to establish a district:
(1) more than one hundred eighty (180) or less than sixty (60) days after providing notice under subsection (b); or
(2) less than thirty (30) days after a meeting held under subsection (c).
As added by P.L.97-2012, SEC.4.

IC 13-26-2-3
Petitions; contents
Sec. 3. A petition to establish a district under this chapter must state the following:
(1) The proposed name of the district.
(2) The place in which the district's principal office is to be located.
(3) The following information:
(A) The need for the proposed district.
(B) The purpose to be accomplished.
(C) How the district will be conducive to the public health, safety, convenience, or welfare, including a specific statement of how:
(i) water supply, for a water district;
(ii) sewage collection, disposal, and treatment, for a sewage district; or
(iii) solid waste disposal, recovery, or treatment, for a solid waste district;
is currently being provided.
(D) Whether there is any outstanding indebtedness for the purpose proposed in the proposed district, including a statement as to how the current situation creates or adds to pollution or health hazards or impedes development in the area.
(4) An accurate description of the territory to be included in the district, which does not have to be given by metes and bounds or by legal subdivisions. The territory does not have to be contiguous, but the territory must be so situated that the public health, safety, convenience, or welfare will be promoted by the establishment as a single district of the territory described.
(5) The petitioner's recommendations on:
(A) the manner of selection;
(B) the number; and
(C) the term, not exceeding four (4) years;
of the members of the board of trustees. (6) The plan for financing the cost of the operations of the district until the district is in receipt of revenue from the district's operations or proceeds from the sale of bonds.
(7) Estimates of the following:
(A) The costs of accomplishing the purpose of the district.
(B) The costs of operating and maintaining the works.
(C) The sources of the funding of these costs.
(D) The rates and charges that will be required.
(E) The median income for households in the proposed district based on the most recent federal decennial census.
(8) A summary of alternatives to creating the district.
As added by P.L.1-1996, SEC.16. Amended by P.L.97-2012, SEC.5.

IC 13-26-2-4
Petitions; determination of compliance
Sec. 4. Upon the filing of a petition to establish a district under this chapter, the department shall determine whether the petition complies with the requirements of this chapter as to form and content. The department:
(1) may not declare a petition void because of alleged defects; and
(2) may, in subsequent proceedings at any time, permit the petition to be amended in form or substance.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-5
Petitions; hearing officer; appointment
Sec. 5. Upon the determination of the department that a sufficient petition has been filed in accordance with this chapter, the commissioner shall appoint a hearing officer, who does not have to be a state employee. If the hearing officer is not a full-time state employee, the hearing officer is entitled to be paid reasonable:
(1) expenses; and
(2) per diem;
for each day or part of a day in actual attendance at a meeting or hearing or in performance of duties. The reasonable per diem and expenses are valid claims against the department.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-6
Notice and hearing
Sec. 6. (a) Except as provided in section 9 of this chapter, the hearing officer shall fix a time and place inside or within ten (10) miles of the proposed district for the hearing on any matter for which a hearing is authorized under this chapter.
(b) The hearing officer shall make a reasonable effort to provide notice of the hearing as follows:
(1) By publication of notice two (2) times each week for two (2) consecutive weeks in at least two (2) newspapers of general circulation in each of the counties, in whole or in part, in the

district. The publication of notice must, at a minimum, include a legal notice and a prominently displayed three (3) inches by five (5) inches advertisement.
(2) By certified mail, return receipt requested, mailed at least two (2) weeks before the hearing to the following:
(A) The fiscal and executive bodies of each county with territory in the proposed district.
(B) The executive of all other eligible entities with territory in the proposed district.
(C) The state and any of its agencies owning, controlling, or leasing land within the proposed district, excluding highways and public thoroughfares owned or controlled by the Indiana department of transportation.
(D) Each sewage disposal company holding a certificate of territorial authority under IC 8-1-2-89 respecting territory in the proposed district.
(3) By making a reasonable effort to provide notice of the hearing by regular United States mail, postage prepaid, mailed at least two (2) weeks before the hearing to each freeholder within the proposed district.
(4) By including the date on which the hearing is to be held and a brief description of:
(A) the subject of the petition, including a description of the general boundaries of the area to be included in the proposed district; and
(B) the locations where copies of the petition are available for viewing.
As added by P.L.1-1996, SEC.16. Amended by P.L.106-2000, SEC.1; P.L.1-2001, SEC.22.

IC 13-26-2-7
Objection; opportunity to be heard
Sec. 7. A person or an eligible entity that resides or lies in or partially resides or lies in an area affected by the establishment of a district:
(1) may, on or before the date set for the cause to be heard, file a written objection to the granting of the requests made in the petition; and
(2) may be heard at the hearing.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-8
Findings and recommendations
Sec. 8. (a) After the hearing on the petition for the establishment of the proposed district, which may be adjourned periodically, the hearing officer shall make findings on the petition and other relevant facts and recommendations as to whether:
(1) the petition should be:
(A) approved;
(B) approved with modifications; or (C) denied; and
(2) a district should be established.
(b) If the recommendation is in the affirmative, the recommendation must also include recommendations on:
(1) the manner of the selection or appointment;
(2) the number; and
(3) the terms;
of the board.
(c) The description of the territory to be included in a district may not include territory in a municipality that has, by ordinance or resolution filed with the department, exercised the option not to be included in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-9
Waiver of notice and hearing requirement
Sec. 9. (a) If the department of natural resources has filed a petition, the commissioner may waive the requirement for notice and hearing provided in section 6 of this chapter.
(b) If the commissioner waives the notice and hearing requirement, the hearing officer shall give written notice by certified mail under section 6 of this chapter. Each recipient of notice has thirty (30) days from the mailing of the notice within which to file objections or material with the hearing officer.
(c) The hearing officer shall then proceed to make findings and recommendations as provided in section 8 of this chapter, based upon any material:
(1) received by the hearing officer; or
(2) obtained at the hearing officer's discretion through the hearing officer's own investigation.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-10
Order
Sec. 10. (a) If the commissioner determines that the findings show that the establishment of a recommended district:
(1) complies with the conditions of this chapter for establishment of a district; and
(2) appears capable of accomplishing the purpose or purposes in an economically feasible manner;
the commissioner shall issue an order directing that the district be established as an independent municipal corporation with a name and for the purposes designated in the order.
(b) An order must do the following:
(1) Provide for the selection or appointment and terms of offices, not to exceed four (4) years, of the board.
(2) Provide requirements for sufficient bond for all officers, trustees, or employees having power to dispense money of the district.
(3) If an eligible entity with territory in the district has a public

water or solid waste sewer system, contain provisions protecting the investments of the entities and protecting the rights of the holders of bonds or other obligations issued to provide money for the system.
(4) Direct the district to file a detailed plan for the initial project of the district not later than nine (9) months after the date of the preliminary order or within a further time that the department from time to time orders.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-11
Order; review
Sec. 11. An order for the establishment of a district is subject to review as provided in IC 4-21.5-5.
As added by P.L.1-1996, SEC.16.



CHAPTER 3. DISTRICTS ESTABLISHED UNDER PRIOR LAW



CHAPTER 4. BOARD OF TRUSTEES OF REGIONAL DISTRICTS

IC 13-26-4-2
Elections; vacancies
Sec. 2. An order establishing a district may provide for the board to be elected by the voters in the district from districts or wards or from the district at large. Elections and provisions for filling vacancies must be in accordance with IC 3, with the commissioner or the commissioner's designees performing the functions of the election officials.
As added by P.L.1-1996, SEC.16.

IC 13-26-4-3
Appointments
Sec. 3. Instead of electing the board, an order establishing a district may provide for appointments to the board by the elected executive or legislative officers of the eligible entities having territory in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-4-4
Number of trustees; appointments by the governor or commissioner of the department of correction
Sec. 4. (a) If:
(1) a district will include territory in more than one (1) county;
(2) a county executive has filed a petition for a district including territory owned, leased, or controlled by the department of natural resources; or
(3) the department of natural resources has filed a petition;
the order establishing the district may provide that the governor appoints any number of trustees, but less than one-half (1/2) of the total.
(b) If a district contains or a proposed district will contain a state correctional facility, the department, when:
(1) issuing an order establishing the district under IC 13-26-2-10; or (2) approving or modifying a petition filed by the district's board of trustees under IC 13-26-1-2;
may allow for the appointment of one (1) member of the board of trustees of the district by the commissioner of the department of correction.
As added by P.L.1-1996, SEC.16. Amended by P.L.101-2003, SEC.3.

IC 13-26-4-5
Number of trustees; sewage treatment in cooperation with municipality
Sec. 5. If a plan also contemplates that sewage treatment for the district will be provided in cooperation with a municipality, the order must provide that:
(1) at least one (1) trustee shall be appointed by the executive of the municipality; and
(2) at least:
(A) one (1) trustee shall be appointed by the fiscal body; and
(B) one (1) trustee shall be appointed by the executive;
of the county having the largest amount of territory in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-4-6
Residency
Sec. 6. (a) This section does not apply to a district described in section 6.1 of this chapter.
(b) An appointed trustee does not have to be a resident of the district.
(c) An appointed trustee must:
(1) own real property within the district;
(2) be a trustee appointed under section 4 or 5 of this chapter; or
(3) be an elected official who represents a political subdivision that has territory in the district.
As added by P.L.1-1996, SEC.16. Amended by P.L.97-2012, SEC.6.

IC 13-26-4-6.1
Members; district established in response to agreed order
Sec. 6.1. (a) This section applies to a district that is:
(1) a countywide district; and
(2) established in response to an agreed order entered into after December 31, 1982, by the department and the executive and fiscal bodies of the county.
(b) Not later than December 31, 2012, the parties to an agreed order described in subsection (a)(2) shall amend the agreed order to provide for the appointment of trustees as follows:
(1) Beginning July 1, 2013, at least one (1) appointed trustee must reside in the geographic area that is the subject of the department investigation resulting in the agreed order.
(2) Beginning July 1, 2013, an appointed trustee may not be

served by a municipal sewer system.
(3) Beginning July 1, 2013, at least one (1) appointed trustee must be an elected official who represents a political subdivision that has territory in the district.
As added by P.L.97-2012, SEC.7. Amended by P.L.139-2012, SEC.4.

IC 13-26-4-7
Compensation and expenses of trustees
Sec. 7. (a) The board of a district may provide for the payment of not more than fifty dollars ($50) per day to members of the board for each day or major part of a day devoted to the work of the district.
(b) Members of the board are entitled to receive an amount for travel expenses equal to the amount paid to state employees for expenses incurred in the performance of their duties.
(c) Payments made to board members under subsections (a) and (b) shall be made from the general fund of the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-4-8
Public meetings or hearings
Sec. 8. (a) When the board of a district conducts a public hearing or meeting, the board shall allow any person an opportunity to be heard:
(1) in the presence of others who are present to testify; and
(2) in accordance with subsection (b).
(b) The board may limit testimony at a public hearing or meeting to a reasonable time stated at the opening of the public hearing or meeting.
As added by P.L.97-2012, SEC.8.



CHAPTER 5. POWERS AND DUTIES OF REGIONAL DISTRICTS

IC 13-26-5-2
Powers
Sec. 2. A district may do the following:
(1) Sue or be sued.
(2) Make contracts in the exercise of the rights, powers, and duties conferred upon the district.
(3) Adopt and alter a seal and use the seal by causing the seal to be impressed, affixed, reproduced, or otherwise used. However, the failure to affix a seal does not affect the validity of an instrument.
(4) Adopt, amend, and repeal the following:
(A) Bylaws for the administration of the district's affairs.
(B) Rules and regulations for the following:
(i) The control of the administration and operation of the district's service and facilities.
(ii) The exercise of all of the district's rights of ownership.
(5) Construct, acquire, lease, operate, or manage works and obtain rights, easements, licenses, money, contracts, accounts, liens, books, records, maps, or other property, whether real, personal, or mixed, of a person or an eligible entity.
(6) Assume in whole or in part any liability or obligation of:
(A) a person;
(B) a nonprofit water, sewage, or solid waste project system; or
(C) an eligible entity;
including a pledge of part or all of the net revenues of a works to the debt service on outstanding bonds of an entity in whole or in part in the district and including a right on the part of the district to indemnify and protect a contracting party from loss or liability by reason of the failure of the district to perform an agreement assumed by the district or to act or discharge an obligation.
(7) Fix, alter, charge, and collect reasonable rates and other charges in the area served by the district's facilities to every person whose premises are, whether directly or indirectly, supplied with water or provided with sewage or solid waste

services by the facilities for the purpose of providing for the following:
(A) The payment of the expenses of the district.
(B) The construction, acquisition, improvement, extension, repair, maintenance, and operation of the district's facilities and properties.
(C) The payment of principal or interest on the district's obligations.
(D) To fulfill the terms of agreements made with:
(i) the purchasers or holders of any obligations; or
(ii) a person or an eligible entity.
(8) Except as provided in sections 2.5 and 2.6 of this chapter, require connection to the district's sewer system of property producing sewage or similar waste, and require the discontinuance of use of privies, cesspools, septic tanks, and similar structures if:
(A) there is an available sanitary sewer within three hundred (300) feet of the property line;
(B) the district has given written notice by certified mail to the property owner at the address of the property at least ninety (90) days before a date for connection to be stated in the notice; and
(C) if the property is located outside the district's territory:
(i) the district has obtained and provided to the property owner (along with the notice required by clause (B)) a letter of recommendation from the local health department that there is a possible threat to the public's health; and
(ii) if the property is also located within the extraterritorial jurisdiction of a municipal sewage works under IC 36-9-23 or a public sanitation department under IC 36-9-25, the municipal works board or department of public sanitation has acknowledged in writing that the property is within the municipal sewage works or department of public sanitation's extraterritorial jurisdiction, but the municipal works board or department of public sanitation is unable to provide sewer service.
However, a district may not require the owner of a property described in this subdivision to connect to the district's sewer system if the property is already connected to a sewer system that has received an NPDES permit and has been determined to be functioning satisfactorily.
(9) Provide by ordinance for a reasonable penalty, not to exceed one hundred dollars ($100) per day, for failure to connect and also apply to the circuit or superior court of the county in which the property is located for an order to force connection, with the cost of the action, including reasonable attorney's fees of the district, to be assessed by the court against the property owner in the action.
(10) Refuse the services of the district's facilities if the rates or other charges are not paid by the user. (11) Control and supervise all property, works, easements, licenses, money, contracts, accounts, liens, books, records, maps, or other property rights and interests conveyed, delivered, transferred, or assigned to the district.
(12) Construct, acquire by purchase or otherwise, operate, lease, preserve, and maintain works considered necessary to accomplish the purposes of the district's establishment within or outside the district and enter into contracts for the operation of works owned, leased, or held by another entity, whether public or private.
(13) Hold, encumber, control, acquire by donation, purchase, or condemnation, construct, own, lease as lessee or lessor, use, and sell interests in real and personal property or franchises within or outside the district for:
(A) the location or protection of works;
(B) the relocation of buildings, structures, and improvements situated on land required by the district or for any other necessary purpose; or
(C) obtaining or storing material to be used in constructing and maintaining the works.
(14) Upon consent of two-thirds (2/3) of the members of the board, merge or combine with another district into a single district on terms so that the surviving district:
(A) is possessed of all rights, franchises, and authority of the constituent districts; and
(B) is subject to all the liabilities, obligations, and duties of each of the constituent districts, with all rights of creditors of the constituent districts being preserved unimpaired.
(15) Provide by agreement with another eligible entity for the joint construction of works the district is authorized to construct if the construction is for the district's own benefit and that of the other entity. For this purpose the cooperating entities may jointly appropriate land either within or outside their respective borders if all subsequent proceedings, actions, powers, liabilities, rights, and duties are those set forth by statute.
(16) Enter into contracts with a person, an eligible entity, the state, or the United States to provide services to the contracting party for any of the following:
(A) The distribution or purification of water.
(B) The collection or treatment of sanitary sewage.
(C) The collection, disposal, or recovery of solid waste.
(17) Make provision for, contract for, or sell the district's byproducts or waste.
(18) Exercise the power of eminent domain, including for purposes of siting sewer or water utility infrastructure, but only after the district attempts to use existing public rights-of-way or easements.
(19) Remove or change the location of a fence, building, railroad, canal, or other structure or improvement located within or outside the district. If: (A) it is not feasible or economical to move the building, structure, or improvement situated in or upon land acquired; and
(B) the cost is determined by the board to be less than that of purchase or condemnation;
the district may acquire land and construct, acquire, or install buildings, structures, or improvements similar in purpose to be exchanged for the buildings, structures, or improvements under contracts entered into between the owner and the district.
(20) Employ consulting engineers, superintendents, managers, and other engineering, construction, and accounting experts, attorneys, bond counsel, employees, and agents that are necessary for the accomplishment of the district's purpose and fix their compensation.
(21) Procure insurance against loss to the district by reason of damages to the district's properties, works, or improvements resulting from fire, theft, accident, or other casualty or because of the liability of the district for damages to persons or property occurring in the operations of the district's works and improvements or the conduct of the district's activities.
(22) Exercise the powers of the district without obtaining the consent of other eligible entities. However, the district shall:
(A) restore or repair all public or private property damaged in carrying out the powers of the district and place the property in the property's original condition as nearly as practicable; or
(B) pay adequate compensation for the property.
(23) Dispose of, by public or private sale or lease, real or personal property determined by the board to be no longer necessary or needed for the operation or purposes of the district.
As added by P.L.1-1996, SEC.16. Amended by P.L.193-2001, SEC.2; P.L.221-2007, SEC.18; P.L.1-2009, SEC.110; P.L.97-2012, SEC.9.

IC 13-26-5-2.5
Septic tank soil absorption system exemption
Sec. 2.5. (a) As used in this section, "septic tank soil absorption system" has the meaning set forth in IC 13-11-2-199.5.
(b) Subject to subsection (d), a property owner is exempt from the requirement to connect to a district's sewer system and to discontinue use of a septic tank soil absorption system if the following conditions are met:
(1) The property owner's septic tank soil absorption system was new at the time of installation and was approved in writing by the local health department.
(2) The property owner, at the property owner's own expense, obtains and provides to the district a certification from the local health department or the department's designee that the septic tank soil absorption system is functioning satisfactorily. If the local health department or the department's designee denies the issuance of a certificate to the property owner, the property

owner may appeal the denial to the board of the local health department. The decision of the board is final and binding.
(3) The property owner provides the district with:
(A) the written notification of potential qualification for the exemption described in subsection (f); and
(B) the certification described in subdivision (2);
within the time limits set forth in subsection (f).
(c) If a property owner, within the time allowed under subsection (f), notifies a district in writing that the property owner qualifies for the exemption under this section, the district shall, until the property owner's eligibility for an exemption under this section is determined, suspend the requirement that the property owner discontinue use of a septic tank soil absorption system and connect to the district's sewer system.
(d) A property owner who qualifies for the exemption provided under this section may not be required to connect to the district's sewer system for a period of ten (10) years beginning on the date the new septic tank soil absorption system was installed. A property owner may apply for two (2) five (5) year extensions of the exemption provided under this section by following the procedures set forth in subsections (b) and (c). If ownership of an exempt property is transferred during a valid exemption period, including during an extension of an initial exemption:
(1) the exemption applies to the subsequent owner of the property for the remainder of the exemption period during which the transfer occurred; and
(2) the subsequent owner may apply for any remaining extensions.
However, the total period during which a property may be exempt from the requirement to connect to a district's sewer system under this section may not exceed twenty (20) years, regardless of ownership of the property.
(e) A district that has filed plans with the department to create or expand a sewage district shall, within ten (10) days after filing the plans, provide written notice to affected property owners:
(1) that the property owner may be required to discontinue the use of a septic tank soil absorption system;
(2) that the property owner may qualify for an exemption from the requirement to discontinue the use of the septic tank soil absorption system; and
(3) of the procedures to claim an exemption.
(f) To qualify for an exemption under this section, a property owner must:
(1) within sixty (60) days after the date of the written notice given to the property owner under subsection (e), notify the district in writing that the property owner qualifies for the exemption under this section; and
(2) within sixty (60) days after the district receives the written notice provided under subdivision (1), provide the district with the certification required under subsection (b)(2). (g) When a property owner who qualifies for an exemption under this section subsequently discontinues use of the property owner's septic tank soil absorption system and connects to the district's sewer system, the property owner may be required to pay only the following to connect to the sewer system:
(1) The connection fee the property owner would have paid if the property owner connected to the sewer system on the first date the property owner could have connected to the sewer system.
(2) Any additional costs:
(A) considered necessary by; and
(B) supported by documentary evidence provided by;
the district.
(h) A property owner who connects to a district's sewer system may provide, at the owner's expense, labor, equipment, materials, or any combination of labor, equipment, and materials from any source to accomplish the connection to the sewer system, subject to inspection and approval by the board or a designee of the board.
(i) This section does not affect the authority of the state department of health, a local health department, or a county health officer with respect to a septic tank soil absorption system.
As added by P.L.193-2001, SEC.3. Amended by P.L.1-2002, SEC.67; P.L.123-2011, SEC.1; P.L.97-2012, SEC.10.

IC 13-26-5-2.6
Large parcel exemption
Sec. 2.6. A district may not require the owner of a property described in section 2(8) of this chapter to connect to the district's sewer system if:
(1) the property is located on at least ten (10) acres;
(2) the owner can demonstrate the availability of at least two (2) areas on the property for the collection and treatment of sewage that will protect human health and the environment;
(3) the waste stream from the property is limited to domestic sewage from a residence or business;
(4) the system used to collect and treat the domestic sewage has a maximum design flow of seven hundred fifty (750) gallons per day; and
(5) the owner, at the owner's expense, obtains and provides to the district a certification from the local health department or the department's designee that the system is functioning satisfactorily.
As added by P.L.97-2012, SEC.11.

IC 13-26-5-3
Rules and resolutions of board; legislative and administrative acts
Sec. 3. (a) The board may by rules and resolutions provide the following:
(1) The procedure for the board's actions.
(2) The manner of selection of the board's president, treasurer,

and secretary and other officers or employees of the district, including the titles, terms of office, compensation, duties, number, and qualifications.
(3) Any other lawful subject necessary to the operation of the district and the exercise of the power granted.
(b) The board must adopt an ordinance by a majority vote to take action of a legislative nature. Proposed ordinances may be read by title only unless a trustee requests a reading in full.
(c) A majority of the board or the officers of the board or employees of the district that are authorized by the board may take action of an administrative or executive nature.
As added by P.L.1-1996, SEC.16.

IC 13-26-5-4
Rules; establishment and enforcement
Sec. 4. (a) The board may adopt and enforce rules for the following purposes:
(1) To accomplish the purpose of a district.
(2) To protect the works, improvements, and properties, both real and personal, that the district owns.
(3) To secure the best results from the construction, operation, and maintenance of works, improvements, and properties.
(4) To prevent damage by the misuse of the works, improvements, or properties by:
(A) the pollution or misuse of the waters in the district or of the sewerage system; or
(B) the improper disposal of solid waste.
(b) The board may adopt and enforce rules under subsection (a) that are necessary and advisable to do the following:
(1) Protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of use by any person, and preserve order in and adjacent to the works.
(2) Prescribe the manner:
(A) in which ditches, sewers, pipelines, or other works should be adjusted to or connected with the works of the district; and
(B) of waste disposal in the district.
(3) Prescribe the permissible uses of the water supply and the manner of distribution and prevent the pollution or unnecessary waste of the water supply.
(4) Prohibit or regulate the discharge into the sewers of the district of liquid or solid waste detrimental to the works and improvements.
(c) Rules must be:
(1) consistent with:
(A) statutes; and
(B) the rules of the solid waste management board or the water pollution control board; and
(2) maintained and open to inspection in the office of the

district.
(d) The board may enforce by injunction or other legal remedy rules adopted under this section. The board may remove a harmful or improper construction or obstruction or may close an opening or connection made improperly or in violation of the rules. A person that willfully fails to comply with the rules is liable for damage caused by the failure and for the cost of restoring or replacing construction damaged.
As added by P.L.1-1996, SEC.16.

IC 13-26-5-5
Contracts for purchases of supplies, materials, or labor
Sec. 5. The board or an officer or employee designated by the board may contract for the following:
(1) The purchase of supplies in accordance with IC 5-22.
(2) Labor for a work in accordance with IC 36-1-12.
As added by P.L.1-1996, SEC.16. Amended by P.L.49-1997, SEC.48.

IC 13-26-5-6
Eminent domain
Sec. 6. (a) Subject to subsections (b) and (c), the board may condemn for the use of the district public or private land, easements, rights, rights-of-way, franchises, or other property within or outside the district required by the district for the accomplishment of the district's purposes according to the statutory procedure for the appropriation of land or other property taken by an eligible entity.
(b) The power of condemnation by a district under this article may not be exercised against a sewage disposal company holding a certificate of territorial authority under IC 8-1-2-89 until the expiration of twelve (12) years after the granting of the certificate of territorial authority.
(c) If the board of a regional sewage district exercises eminent domain to acquire an easement or right-of-way within or outside the district required by the district for the accomplishment of the district's purposes, the easement or right-of-way may not exceed fifty (50) feet in width.
As added by P.L.1-1996, SEC.16. Amended by P.L.123-2011, SEC.2.

IC 13-26-5-7
Contracts for water supply, sewage treatment, or solid waste disposition; issuance of bonds
Sec. 7. (a) Exclusive of building a sewage treatment plant, solid waste disposal or recovery system, or installing a supply of water, a district that desires to own, acquire, construct, equip, improve, enlarge, extend, operate, and maintain a works may proceed under this article if the district first contracts for:
(1) a supply of water;
(2) the required treatment of the sewage emanating from the district's works; or
(3) the disposition of solid waste generated within the district. (b) A governmental or private body owning and operating facilities for water supply, sewage, or solid waste disposal, recovery, or treatment may contract to supply water or treat all or part of the sewage and solid waste of a district. The contracts:
(1) must be authorized by ordinance; and
(2) are subject to approval by the department.
(c) All bonds issued under this article or IC 13-3-2 (before its repeal) by a district contracting for:
(1) water supply;
(2) sewage or solid waste disposal; or
(3) recovery treatment service;
under this section are payable before the expiration date of the contract and districts may contract for the term of the bonds, including a term or terms beyond the last maturity of the bonds.
As added by P.L.1-1996, SEC.16.

IC 13-26-5-8
Limitations on contracts
Sec. 8. A district may make contracts or incur obligations only if the contracts or obligations are payable solely from:
(1) the money provided under this article; or
(2) federal, state, or other grants or contributions.
As added by P.L.1-1996, SEC.16.

IC 13-26-5-9
Disbursal of money for district purposes; electronic funds transfers; advance claim payments; board preapproval and review required
Sec. 9. (a) As used in this section, "electronic funds transfer" means a transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, a telephone, a computer, magnetic tape, or other electronic means to order, instruct, or authorize a financial institution to debit or credit an account.
(b) A board may adopt an ordinance allowing money to be disbursed for lawful district purposes under this section.
(c) As part of an ordinance adopted under subsection (b), or by a separate ordinance adopted by the board, the board may authorize the district to do one (1) or both of the following through an electronic funds transfer method of payment:
(1) Pay claims owed by the district.
(2) Receive payments owed to the district.
If the board adopts an ordinance to grant the district the authority described in subdivision (1), the district may pay money from its funds by electronic funds transfer. However, the authority granted to a district by this subsection does not affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.), and a regional district that pays a claim by electronic funds transfer shall comply with all other requirements for the payment of claims

by the regional district.
(d) Notwithstanding IC 5-11-10, with the prior written approval of the board, the fiscal officer of the district may make claim payments in advance of board allowance for the following kinds of expenses if the board has adopted an ordinance under subsection (b):
(1) Property or services purchased or leased from the United States government, its agencies, or its political subdivisions.
(2) License or permit fees.
(3) Insurance premiums.
(4) Utility payments or utility connection charges.
(5) General grant programs for which advance funding is not prohibited and the contracting party posts sufficient security to cover the amount advanced.
(6) Grants of state funds authorized by statute.
(7) Maintenance or service agreements.
(8) Leases or rental agreements.
(9) Bond or coupon payments.
(10) Payroll.
(11) State or federal taxes.
(12) Expenses that must be paid because of emergency circumstances.
(13) Expenses described in an ordinance.
(e) Each payment of expenses under this section must be supported by a fully itemized invoice or bill and certification by the fiscal officer of the district.
(f) The board shall review and allow a claim paid under subsection (d) at the board's next regular or special meeting following the preapproved payment of the expense.
As added by P.L.78-2009, SEC.20. Amended by P.L.71-2011, SEC.1.



CHAPTER 6. DISTRICT PLAN

IC 13-26-6-2
Approval; authorization to proceed
Sec. 2. If the department approves a district plan, the department shall authorize the district to proceed.
As added by P.L.1-1996, SEC.16.

IC 13-26-6-3
Denial; revisions
Sec. 3. If the department disapproves a district plan, the department may recommend revisions and authorize the district to proceed with a revised plan.
As added by P.L.1-1996, SEC.16.

IC 13-26-6-4
Dissolution of district; distribution of assets
Sec. 4. If:
(1) the department determines that the project or operation of the district is not economically feasible, fair, or reasonable; or
(2) the district fails to file a plan for the operation of the district within the time prescribed by the department;
the department may declare the district dissolved and enter an order for the distribution of all assets owned by the district after the payment of liabilities.
As added by P.L.1-1996, SEC.16.



CHAPTER 7. PAYMENT OF DISTRICT EXPENSES

IC 13-26-7-2
Advancement of money
Sec. 2. A local, state, or federal agency or person may advance or give a district money to be used by the district for the following purposes:
(1) The preparation of a plan for the operation of the district.
(2) Other purposes of the district until the district is in receipt of revenue from its operations or proceeds from the sale of bonds.
As added by P.L.1-1996, SEC.16.

IC 13-26-7-3
Repayment of money
Sec. 3. When a district receives revenue for its operations or proceeds from the sale of bonds, the district shall repay any money advanced to the advancing agency in the manner agreed.
As added by P.L.1-1996, SEC.16.

IC 13-26-7-4
Dissolution of district; interest in assets; limitations
Sec. 4. If the commissioner orders a district dissolved as permitted in IC 13-26-6-4, the interest an entity has in the assets of the district is limited to those assets remaining after the payment of all other liabilities of the district.
As added by P.L.1-1996, SEC.16.



CHAPTER 8. ADDITION OF TERRITORY TO REGIONAL DISTRICTS

IC 13-26-8-2
Approval of application
Sec. 2. If an application is approved by a majority of the board, the territory described in the application becomes part of the district. The district shall then notify the department of the inclusion of the additional territory in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-8-3
Denial of application; petition; procedure
Sec. 3. (a) If an application fails to receive the approval of a majority of the board not later than sixty (60) days after the filing of the application with the district, the entity filing the application may file a petition with the department as described in IC 13-26-2 requesting the order of the department to include the territory described in the application within the district.
(b) Upon the filing of a petition, the department shall proceed in the same manner that is set forth in IC 13-26-2, IC 13-26-4, IC 13-26-6, and IC 13-26-7.
As added by P.L.1-1996, SEC.16.

IC 13-26-8-4
Addition of territory to regional sewage or solid waste district other than at request of eligible entity
Sec. 4. (a) This section applies to the addition of territory to a regional sewage or solid waste district other than at the request of an eligible entity described in section 1 of this chapter. This section does not apply to a regional water district.
(b) To add territory to a district already established, the board must file both of the following with the department:
(1) A motion adopted by the board requesting the addition of territory to the district. (2) A petition that:
(A) is signed by the majority of freeholders within the area proposed to be added; and
(B) requests the addition of the area to the district.
(c) Except as provided under subsection (d), if both petitions are filed with the department under subsection (b):
(1) the same procedure must be used to add territory to the district as is provided for the establishment of a district under IC 13-26-2; and
(2) the department shall proceed in the same manner that is set forth in IC 13-26-2, IC 13-26-4, IC 13-26-6, and IC 13-26-7.
(d) For purposes of subsection (c):
(1) the commissioner is not required to appoint a hearing officer under IC 13-26-2-5;
(2) the board shall:
(A) provide the notice of; and
(B) conduct;
the hearing required under IC 13-26-2-6; and
(3) instead of making findings and recommendations under IC 13-26-2-8, the board shall submit documentary evidence to the commissioner to prove the:
(A) notice was provided; and
(B) hearing was conducted;
by the board as required under subdivision (2).
As added by P.L.123-2011, SEC.3.



CHAPTER 9. TERRITORIAL AUTHORITY OF SEWAGE DISPOSAL COMPANIES

IC 13-26-9-2
Certificates; conditions
Sec. 2. The granting of a certificate of territorial authority to a sewage disposal company under IC 8-1-2-89 for a territory lying in the territory of a district may be conditioned upon the following requirements:
(1) That the sewage disposal company connect the company's collection system to the collection system of a district when the district has extended to within three hundred (300) feet of the territorial area of the sewage disposal company a system sufficient to provide reasonable and adequate service to the territorial area.
(2) That the sewage disposal company contribute the company's collection system to the district instead of all connection charges that could otherwise be imposed under this article upon:
(A) the sewage disposal company; or
(B) those parcels and lots served by the collection system of the sewage disposal company that have been contributed by the company to the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-9-3
Exemption from certain ordinances and rules
Sec. 3. A sewage disposal company that is subject to the jurisdiction of the Indiana utility regulatory commission under IC 8-1-2-89, and all of the territory lying in the area to which the company holds a certificate of territorial authority, is exempt from all ordinances and rules adopted by the board, except those ordinances and rules pertaining to maintenance and operation, until:
(1) the connection is made to the sewerage system of the district; and
(2) the district begins to provide service within the area covered by the certificate of territorial authority.
As added by P.L.1-1996, SEC.16.



CHAPTER 10. BONDS

IC 13-26-10-2
Loans from federal government
Sec. 2. A district obtaining a loan from the federal government or an agency of the federal government may issue obligations under this article to the federal government or agency to evidence the indebtedness without advertising for or receiving bids. The obligations:
(1) are payable solely from the net revenues of the works; and
(2) may be made of equal priority or subordinate to other revenue bonds issued or to be issued under this article or IC 13-3-2 (before its repeal).
As added by P.L.1-1996, SEC.16.

IC 13-26-10-3
Revenue bonds
Sec. 3. Revenue bonds may:
(1) bear interest, at a rate or rates not exceeding the maximum determined by the board, that is payable or accretes as determined by the board;
(2) mature at a time or times to be determined by ordinance; and
(3) be made redeemable before maturity at the option of the district, to be exercised by the board, at not more than the par value and a premium not exceeding five percent (5%) under terms and conditions that are fixed by the ordinance authorizing the issuance of the bonds.
As added by P.L.1-1996, SEC.16. Amended by P.L.53-2004, SEC.2.

IC 13-26-10-4
Revenue bonds; principal and interest
Sec. 4. The principal and interest of revenue bonds may be made payable in any lawful medium. The ordinance must do the following:
(1) Determine the form of the bonds, including the interest coupons, if any, to be attached.
(2) Fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which may be any bank or trust company within or outside Indiana.
As added by P.L.1-1996, SEC.16.
IC 13-26-10-5
Revenue bonds; terms
Sec. 5. (a) The revenue bonds must contain a statement on the face of the bonds that the district is not obligated to pay the bonds or the interest on the bonds except from the special fund provided from the net revenues of the works.
(b) All bonds are negotiable instruments.
(c) The bonds and interest are exempt from all state, county, and municipal taxation.
(d) The bonds may be registered in the name of the owner:
(1) as to principal alone; or
(2) as to both principal and interest.
Fully registered bonds may be made convertible to coupon bonds at the option of the registered owner.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-6
Execution and attestation of bonds
Sec. 6. The:
(1) president of the board shall execute; and
(2) secretary of the board shall attest;
the bonds and coupons. The coupons must bear facsimile signature.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-7
Revenue bonds; sale procedure
Sec. 7. (a) Subject to subsection (b), the treasurer of the district shall sell the revenue bonds in a manner and at a price that is determined to be in the best interests of the district.
(b) If the bonds are sold at public sale, the bonds shall be sold in accordance with IC 5-1-11 as IC 5-1-11 applies to counties.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-8
Revenue bonds; disposition of proceeds
Sec. 8. (a) A surplus of revenue bond proceeds over the cost of the works shall be paid into the sinking fund provided by this article.
(b) If the proceeds of the bonds, by error of calculation or otherwise, are less than the cost of the works, additional bonds may in the same manner be issued to provide the amount of the deficit. Unless otherwise provided in:
(1) the ordinance authorizing the issuance of the bonds first issued; or
(2) the trust indenture authorized by this article or IC 13-3-2 (before its repeal);
the additional bonds are considered to be of the same issue and are entitled to payment from the same fund, without preference or priority of the bonds first issued.
As added by P.L.1-1996, SEC.16.
IC 13-26-10-9
Temporary revenue bonds
Sec. 9. Before the preparation of the definite revenue bonds, temporary revenue bonds under the same restrictions may be issued with or without coupons, exchangeable for definite revenue bonds upon the issuance of the latter.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-10
Loans from federal or state agency
Sec. 10. The fund to finance the construction of any of the self-liquidating works authorized by this article may be obtained from a federal or state agency.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-11
Action to contest validity of bonds
Sec. 11. An action to contest the validity of bonds issued under this article or IC 13-3-2 (before its repeal) must be brought not later than ten (10) days after the advertised sale date of the bonds.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-12
Issuance of additional bonds
Sec. 12. Subject to an ordinance or trust indenture pertaining to outstanding bonds, additional bonds payable from the revenues of the works may be authorized and issued in accordance with this article for the purpose of improving, enlarging, or extending works acquired or constructed under this article or IC 13-3-2 (before its repeal).
As added by P.L.1-1996, SEC.16.

IC 13-26-10-13
Trust indenture to secure bonds
Sec. 13. The board may secure the revenue bonds by a trust indenture by and between the district and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside Indiana. However, a trust indenture may not convey or mortgage all or any part of the works.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-14
Contents of ordinance authorizing revenue bonds
Sec. 14. The ordinance authorizing the revenue bonds and fixing the details of the revenue bonds may provide that the trust indenture contain reasonable and lawful provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the district and the board in relation to the following:
(1) The construction or acquisition of the works.
(2) The improvement, operation, repair, and maintenance of the

works.
(3) The issuance of bonds, including the custody, safeguarding, and application of all money.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-15
Ordinance authorizing revenue bonds
Sec. 15. The ordinance may also provide that the works shall be contracted for, constructed, and paid for under the supervision and approval of consulting engineers employed or designated by the board and satisfactory to the original bond purchasers, successors, assigns, or nominees. The original bond purchasers, successors, assigns, or nominees may be given the right to require that the security given by:
(1) contractors; and
(2) any depository of the proceeds of bonds or revenues of the works or other money pertaining to the works;
be satisfactory to the purchasers, successors, assigns, or nominees.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-16
Trust indenture; rights and remedies of bondholder and trustee
Sec. 16. The trust indenture may set forth the rights and remedies of the bondholders or trustee, restricting the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-17
Payment of bond sale proceeds and revenue of works
Sec. 17. Unless this article otherwise provides, the board may provide by ordinance or in the trust indenture for the payment of:
(1) the proceeds of the sale of the bonds; and
(2) the revenues of the works;
to the officer, board, or depository that the board determines for the custody of the money and for the method of disbursement, with safeguards and restrictions that the board determines.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-18
Sinking fund for payment of bonds
Sec. 18. (a) At or before the time of issuance of the revenue bonds, the board shall by ordinance create a sinking fund for the payment of the following:
(1) The bonds.
(2) The interest on the bonds.
(3) The charges of banks or trust companies for making payment of the bonds or interest.
(b) The board shall set aside and pledge the net revenues of the works remaining after the payment of the reasonable expense of

operation, repair, and maintenance of the works for payment of the:
(1) principal of and interest on all bonds payable from the revenues of the works, to the extent necessary for that purpose; and
(2) necessary fiscal agency charges for paying the principal and interest of the bonds.
(c) The ordinance may also provide for the accumulation of reasonable reserves in the sinking fund:
(1) as a margin for safety and a protection against default; and
(2) for the payment of premiums upon bonds retired by call or purchase as provided by this article.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-19
Rights of revenue bondholders
Sec. 19. (a) The holder of revenue bonds or attached coupons and the trustee, if any, except to the extent the rights given may be restricted by the ordinance authorizing issuance of the bonds or by the trust indenture, may, by civil action, protect and enforce rights granted:
(1) by this article or IC 13-3-2 (before its repeal); or
(2) under the ordinance or trust indenture;
to be performed by the district issuing the bonds or by the board or any officer, including the making and collecting of reasonable and sufficient charges and rates for services provided by the works.
(b) If there is failure to pay the principal or interest on any of the revenue bonds on the date named for payment, and upon application by a bondholder or a trustee, any court having jurisdiction to appoint receivers shall appoint a receiver to administer the works on behalf of the district and the bondholders or trustee. A receiver may do the following:
(1) Charge and collect rates sufficient to provide for the payment of the expenses of operation, repair, and maintenance.
(2) Pay any revenue bonds and interest outstanding.
(3) Apply the revenues in conformity with this article and the ordinance or trust indenture.
As added by P.L.1-1996, SEC.16.



CHAPTER 11. RATES AND CHARGES

IC 13-26-11-2
Sewage works; campgrounds; youth camps
Sec. 2. (a) Except as provided in subsection (b), the rates or charges for a sewage works may be determined based on a combination of the following factors:
(1) A flat charge for each connection. If a board uses a flat charge as a factor to determine a rate or charge for a sewage works, the board must:
(A) prepare a concise written statement that summarizes the calculations and processes used to determine the amount of the flat charge; and
(B) provide a copy of the written statement to each person who:
(i) is required to pay the rate or charge; and
(ii) requests a paper copy of the summary.
(2) The amount of water used on the premises.
(3) The number and size of water outlets on the premises.
(4) The amount, strength, or character of sewage discharged into the sewers.
(5) The size of sewer connections.
(6) Whether the property served has been or will be required to pay separately for the cost of any of the facilities of the works.
(7) A combination of these or other factors that the board determines is necessary to establish nondiscriminatory, just, and equitable rates or charges.
(b) A campground or youth camp may be billed for sewage service at a flat rate or by installing, at the campground's or youth camp's expense, a meter to measure the actual amount of sewage discharged by the campground or youth camp into the sewers. If a campground or youth camp elects to be billed by use of a meter:
(1) the rate charged by a board for the metered sewage service may not exceed the rate charged to residential customers for equivalent usage; and (2) the amount charged by a board for the campground's or youth camp's monthly sewage service for the period beginning September 1 and ending May 31 must be equal to the actual amount that would be charged for the sewage discharged during the month by the campground or youth camp as measured by the meter.
(c) If a campground or youth camp does not install a meter under subsection (b) and is billed for sewage service at a flat rate, for a calendar year beginning after December 31, 2004:
(1) each campsite at the campground may not equal more than one-third (1/3) of one (1) resident equivalent unit; and
(2) each bed at the youth camp may not equal more than one-eighth (1/8) of one (1) residential equivalent unit.
The basic monthly charge for the campground's or youth camp's sewage service must be equal to the number of the campground's or youth camp's resident equivalent units multiplied by the rate charged by the board for a resident unit.
(d) The board may impose additional charges on a campground or youth camp under subsections (b) and (c) if the board incurs additional costs that are caused by any unique factors that apply to providing sewage service for the campground or youth camp, including, but not limited to:
(1) the installation of:
(A) oversized pipe; or
(B) any other unique equipment;
necessary to provide sewage service for the campground or youth camp; and
(2) concentrations of biochemical oxygen demand (BOD) that exceed federal pollutant standards.
As added by P.L.1-1996, SEC.16. Amended by P.L.239-2003, SEC.1; P.L.189-2005, SEC.5; P.L.97-2012, SEC.12.

IC 13-26-11-2.1
Campground rates; appeal to utility regulatory commission
Sec. 2.1. (a) As used in this section, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
(b) This section applies to an owner or operator of a campground described in section 2(b) or 2(c) of this chapter who disputes:
(1) that the campground is being billed at rates charged to residential customers for equivalent usage as required by section 2(b)(1) of this chapter;
(2) the number of resident equivalent units determined for the campground under section 2(c) of this chapter; or
(3) that any additional charges imposed on the campground under section 2(d) of this chapter are reasonable or nondiscriminatory.
(c) If an owner or operator:
(1) makes a good faith attempt to resolve a disputed matter described in subsection (b)(1) through (b)(3) through:
(A) any grievance or complaint procedure prescribed by the

board; or
(B) other negotiations with the board; and
(2) is dissatisfied with the board's proposed disposition of the matter;
the owner or operator may file with the commission a written request for review of the disputed matter and the board's proposed disposition of the matter to be conducted by the commission's appeals division established under IC 8-1-2-34.5(b). The owner or operator must file a request under this section with the commission and the board not later than seven (7) days after receiving notice of the board's proposed disposition of the matter.
(d) The commission's appeals division shall provide an informal review of the disputed matter. The review must include a prompt and thorough investigation of the dispute. Upon request by either party, or on the division's own motion, the division shall require the parties to attend a conference on the matter at a date, time, and place determined by the division.
(e) In any case in which the basic monthly charge for a campground's sewage service is in dispute, the owner or operator shall pay, on any disputed bill issued while a review under this section is pending, the basic monthly charge billed during the year immediately preceding the year in which the first disputed bill is issued. If the basic monthly charge paid while the review is pending exceeds any monthly charge determined by the commission in a decision issued under subsection (f), the board shall refund or credit the excess amount paid to the owner or operator. If the basic monthly charge paid while the review is pending is less than any monthly charge determined by the appeals division or commission in a decision issued under subsection (f), the owner or operator shall pay the board the difference owed.
(f) After conducting the review required under subsection (d), the appeals division shall issue a written decision resolving the disputed matter. The division shall send a copy of the decision to:
(1) the owner or operator of the campground; and
(2) the board;
by United States mail. Not later than seven (7) days after receiving the written decision of the appeals division, either party may make a written request for the dispute to be formally docketed as a proceeding before the commission. Subject to the right of either party to an appeal under IC 8-1-3, the decision of the commission is final.
(g) The commission shall maintain a record of all requests for a review made under this section. The record must include:
(1) a copy of the appeals division's and commission's decision under subsection (f) for each dispute filed; and
(2) any other documents filed with the appeals division or commission under this section.
The record must be made available for public inspection and copying in the office of the commission during regular business hours under IC 5-14-3.
(h) The right of a campground owner or operator to request a

review under this section is in addition to the right of the campground owner or operator to file a petition under section 15 of this chapter as a freeholder of the district.
(i) The commission may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.189-2005, SEC.6.

IC 13-26-11-3
Solid waste disposal
Sec. 3. The rates or charges for solid waste disposal and recovery systems may be determined based on the following:
(1) A flat charge for each residence or building in use in the district.
(2) On the weight of the refuse received.
(3) On the hazardous character of the waste received.
(4) On a combination of the weight and hazardous character of the waste received.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-4
Services of water, sewer, or solid waste disposal
Sec. 4. The rates and charges for services of a water, sewer, or solid waste disposal or recovery system do not have to be uniform throughout the district or for all users. The board may exercise reasonable discretion in:
(1) adopting different schedules of rates and charges; or
(2) making classifications in schedules of rates and charges:
(A) based upon variations in the costs of furnishing the services, including capital expenditures required, to various classes of users or to various locations in the district; or
(B) where there are variations in the number of users in various locations in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-5
Billing and collection
Sec. 5. A district may bill and collect rates and charges for the services to be provided after the contract for construction of a sewage works has been let and actual work commenced in an amount sufficient to meet the interest on the revenue bonds and other expenses payable before the completion of the works.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-6
Sewage works beneficial to lots, land, or buildings
Sec. 6. Unless the board finds and directs otherwise, the sewage works are considered to benefit every:
(1) lot;
(2) parcel of land; or
(3) building; connected or to be connected under the terms of an ordinance requiring connections with the sewer system of the district as a result of construction work under the contract. The rates or charges shall be billed and collected accordingly.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-7
Connection charges; liens
Sec. 7. (a) If a district constructs sewers or water mains as a part of the construction of the works that are suitable for use as a local or lateral sewer or main by abutting or adjoining property, the district may charge for the connection on the basis of the pro rata cost of construction of a local or lateral sewer or water main sufficient to serve the property.
(b) Each property owner must agree to pay for the connection in making an application for service. If payment is not made as agreed, the payment constitutes a lien on the property for which the connection is made.
(c) The proceeds of the connection charges may be handled as:
(1) net revenues of the works; or
(2) payments toward the cost of construction or future improvements.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-8
Rates and charges
Sec. 8. (a) The board shall, by ordinance, establish just and equitable rates or charges for the use of and the service provided by a works. The rates or charges are payable by the owner of each lot, parcel of land, or building that:
(1) is connected with and uses a works; or
(2) in any way uses or is served by a works.
(b) Subject to section 15 of this chapter, the board may periodically change and readjust the rates or charges as provided in this article.
As added by P.L.1-1996, SEC.16. Amended by P.L.221-2007, SEC.19.

IC 13-26-11-9
Equitable rates; determination
Sec. 9. (a) Just and equitable rates and charges are those that produce sufficient revenue to:
(1) pay all expenses incident to the operation of the works, including maintenance cost, operating charges, upkeep, repairs, and interest charges on bonds or other obligations;
(2) provide the sinking fund for the liquidation of bonds or other evidence of indebtedness and reserves against default in the payment of interest and principal of bonds; and
(3) provide adequate money to be used as working capital, as well as money for making improvements, additions, extensions,

and replacements.
(b) Rates and charges too low to meet the financial requirements described in subsection (a) are unlawful. The initial rates and charges established after notice and hearing under this article are prima facie just and equitable.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-10
Revenue of works
Sec. 10. Revenue collected under sections 8 through 14 of this chapter is revenue of the works.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-11
Public hearing
Sec. 11. The initial rates or charges may be established only after a public hearing at which all:
(1) the users of the works and owners of property served or to be served; and
(2) others interested;
have an opportunity to be heard concerning the proposed rates or charges.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-12
Notice
Sec. 12. After introduction of the ordinance initially fixing rates or charges but before the ordinance is finally adopted, notice of the hearing setting forth the proposed schedule of the rates or charges must be given by publication one (1) time each week for two (2) weeks in a newspaper of general circulation in each of the counties with territory in the district. The last publication must be at least seven (7) days before the date fixed in the notice for the hearing. The hearing may be adjourned as necessary.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-13
Ordinance establishing rates and charges; schedule; notice; objections; hearing; appeal
Sec. 13. (a) The ordinance establishing the initial rates or charges, either as:
(1) originally introduced; or
(2) modified and amended;
shall be passed and put into effect after the hearing.
(b) A copy of the schedule of the rates and charges established must be:
(1) kept on file in the office of the district; and
(2) open to public inspection.
(c) Whenever the board acts under section 8(b) of this chapter, to change or readjust the rates and charges, the board shall mail, either

separately or along with a periodic billing statement, a notice of the new rates and charges to each user affected by the change or readjustment. In the case of a sewage district, if the change or readjustment increases the rates and charges by the amount specified in section 15(c) of this chapter, the notice required by this subsection:
(1) must include a statement of a ratepayer's rights under section 15 of this chapter; and
(2) shall be mailed within the time specified in section 15(c) of this chapter.
(d) Following the passage of an ordinance under subsection (a), the lesser of fifty (50) or ten percent (10%) of the ratepayers of the district may file a written petition objecting to the initial rates and charges of the district. A petition filed under this subsection must:
(1) contain the name and address of each petitioner;
(2) be filed with a member of the district authority, in the county where at least one (1) petitioner resides, not later than thirty (30) days after the district adopts the ordinance; and
(3) set forth the grounds for the ratepayers' objection.
(e) The district authority shall set the matter for public hearing not less than ten (10) business days but not later than twenty (20) business days after the petition has been filed. The district authority shall send notice of the hearing by certified mail to the district and the first listed petitioner and publish the notice of the hearing in a newspaper of general circulation in each county in the district.
(f) Upon the date fixed in the notice, the district authority shall hear the evidence produced and determine the following:
(1) Whether the board of trustees of the district, in adopting the ordinance establishing sewer rates and charges, followed the procedure required by this chapter.
(2) Whether the sewer rates and charges established by the board by ordinance are just and equitable rates and charges, according to the standards set forth in section 9 of this chapter.
(g) After the district authority hears the evidence produced and makes the determinations set forth in subsection (f), the district authority, by a majority vote, shall:
(1) sustain the ordinance establishing the rates and charges;
(2) sustain the petition; or
(3) make any other ruling appropriate in the matter, subject to the standards set forth in section 9 of this chapter.
(h) The order of the district authority may be appealed by the district or a petitioner to the circuit court of the county in which the district is located. The court shall try the appeal without a jury and shall determine one (1) or both of the following:
(1) Whether the board of trustees of the district, in adopting the ordinance establishing sewer rates and charges, followed the procedure required by this chapter.
(2) Whether the sewer rates and charges established by the board by ordinance are just and equitable rates and charges, according to the standards set forth in section 9 of this chapter. Either party may appeal the circuit court's decision in the same manner that other civil cases may be appealed.
As added by P.L.1-1996, SEC.16. Amended by P.L.123-2011, SEC.4; P.L.97-2012, SEC.13.

IC 13-26-11-14
Extension of rates and charges to cover additional premises; changes or readjustments
Sec. 14. (a) The rates or charges established for a class of users of property served shall be extended to cover any additional premises served after the rates or charges are established that are in the same class, without the necessity of hearing or notice.
(b) Subject to section 15 of this chapter, a change or readjustment of the rates or charges may be made in the same manner as the rates or charges were originally established.
As added by P.L.1-1996, SEC.16. Amended by P.L.221-2007, SEC.20.

IC 13-26-11-15
Regional sewage district authority; membership; notice of rate increase; objecting petition; public hearing; order and appeal
Sec. 15. (a) A district authority is established in each regional sewage district established under this article. A district authority:
(1) must consist of an odd number of members;
(2) must consist of at least three (3) members; and
(3) may not include as a member any person who serves on the board of trustees of the district.
(b) The district authority of a regional sewage district consists of the following members:
(1) In the case of a regional sewage district located in one (1) county, the following members:
(A) If no members of the county executive are trustees of the regional sewage district, the county executive of the county.
(B) If:
(i) one (1) or more members of the county executive are trustees of the regional sewage district; and
(ii) no members of the county fiscal body are trustees of the regional sewage district;
the members of the county fiscal body.
(C) If the regional sewage district's board of trustees consists of one (1) or more members of the county executive and one (1) or more members of the county fiscal body, three (3) members appointed as follows:
(i) Two (2) members appointed by the county executive. If not all of the members of the county executive are trustees of the district, the county executive may appoint either or both of the two (2) members required by this item from among the county executive's own membership, subject to subsection (a)(3).
(ii) One (1) member appointed by the county fiscal body.

If not all of the members of the county fiscal body are trustees of the district, the county fiscal body may appoint the member required by this item from among the county fiscal body's own membership, subject to subsection (a)(3).
(2) In the case of a regional sewage district located in more than one (1) county, the following members:
(A) If:
(i) an odd number of counties are part of the regional sewage district; and
(ii) each county in the district has at least one (1) county executive member who is not a trustee of the regional sewage district;
one (1) county executive member, appointed by that member's county executive, from each county in which the district is located, subject to subsection (a)(3).
(B) If an even number of counties are part of the regional sewage district, the following members:
(i) Two (2) county executive members, appointed by those members' county executive, from the county that has the largest number of customers served by the district's sewer system. However, if the county that has the largest number of customers served by the district's sewer system does not have at least two (2) members of its executive who are not also trustees of the district, the county executive of that county may appoint one (1) or more of the members required by this item from outside the county executive's own membership in order to comply with subsection (a)(3).
(ii) One (1) county executive member, appointed by that member's county executive, from each county, other than the county described in item (i), in which the district is located. However, if a county described in this item does not have at least one (1) member of its executive who is not also a trustee of the district, the county executive of that county may appoint the member required by this item from outside the county executive's own membership in order to comply with subsection (a)(3).
(C) If an odd number of counties are part of the regional sewage district and an odd number of those counties in the district do not have at least one (1) county executive member who is not also a trustee of the district, the following members:
(i) One (1) county executive member, appointed by that member's county executive, from each county that has at least one (1) county executive member who is not also a trustee of the district, subject to subsection (a)(3).
(ii) One (1) member appointed by the county executive of each county that does not have at least one (1) county executive member who is not also a trustee of the district.

A member appointed under this item must be appointed from outside the appointing county executive's own membership, subject to subsection (a)(3).
(c) If a district adopts an ordinance increasing sewer rates and charges at a rate that is greater than five percent (5%) per year, as calculated from the rates and charges in effect from the date of the district's last rate increase, the district shall mail, either separately or along with a periodic billing statement, a notice of the new rates and charges to each user of the sewer system who is affected by the increase. The notice:
(1) shall be mailed not later than seven (7) days after the district adopts the ordinance increasing the rates and charges; and
(2) must include a statement of a ratepayer's rights under this section.
(d) If subsection (c) applies, fifty (50) ratepayers of the district or ten percent (10%) of the district's ratepayers, whichever is fewer, may file a written petition objecting to the rates and charges of the district. A petition filed under this subsection must:
(1) contain the name and address of each petitioner;
(2) be filed with a member of the district authority, in the county where at least one (1) petitioner resides, not later than thirty (30) days after the district adopts the ordinance establishing the rates and charges; and
(3) set forth the grounds for the ratepayers' objection.
If a petition meeting the requirements of this subsection is filed, the district authority shall investigate and conduct a public hearing on the petition. If more than one (1) petition concerning a particular increase in rates and charges is filed, the district authority shall consider the objections set forth in all the petitions at the same public hearing.
(e) The district authority shall set the matter for public hearing not less than ten (10) business days but not later than twenty (20) business days after the petition has been filed. The district authority shall send notice of the hearing by certified mail to the district and the first listed petitioner and publish the notice of the hearing in a newspaper of general circulation in each county in the district.
(f) Upon the date fixed in the notice, the district authority shall hear the evidence produced and determine the following:
(1) Whether the board of trustees of the district, in adopting the ordinance increasing sewer rates and charges, followed the procedure required by this chapter.
(2) Whether the increased sewer rates and charges established by the board by ordinance are just and equitable rates and charges, according to the standards set forth in section 9 of this chapter.
(g) After the district authority hears the evidence produced and makes the determinations set forth in subsection (f), the district authority, by a majority vote, shall:
(1) sustain the ordinance establishing the rates and charges;
(2) sustain the petition; or (3) make any other ruling appropriate in the matter, subject to the standards set forth in section 9 of this chapter.
(h) The order of the district authority may be appealed by the district or a petitioner to the circuit court of the county in which the district is located. The court shall try the appeal without a jury and shall determine one (1) or both of the following:
(1) Whether the board of trustees of the district, in adopting the ordinance increasing sewer rates and charges, followed the procedure required by this chapter.
(2) Whether the increased sewer rates and charges established by the board by ordinance are just and equitable rates and charges, according to the standards set forth in section 9 of this chapter.
Either party may appeal the circuit court's decision in the same manner that other civil cases may be appealed.
As added by P.L.193-2001, SEC.4. Amended by P.L.1-2002, SEC.68; P.L.221-2007, SEC.21; P.L.71-2011, SEC.2; P.L.97-2012, SEC.14.



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. FORECLOSURE OF LIENS

IC 13-26-14-2
Recovery by district
Sec. 2. (a) In all actions brought to foreclose the liens, the district is entitled to recover the following:
(1) The amount of the rates or charges.
(2) The penalty on the rates or charges.
(3) A reasonable attorney's fee.
(b) The court shall order that the sale be made without relief from valuation or appraisement statutes.
As added by P.L.1-1996, SEC.16.

IC 13-26-14-3
Applicability of other rights and laws
Sec. 3. Except as otherwise provided by this article, in all actions to foreclose the liens:
(1) the laws concerning municipal public improvement assessments; and
(2) the rights, remedies, procedure, and relief granted the parties to the action;
apply.
As added by P.L.1-1996, SEC.16.

IC 13-26-14-4
Liens for unpaid rates, fees, or charges
Sec. 4. Rates, fees, or charges made, assessed, or established by the district are a lien, in the same manner established under IC 36-9-23 for municipal sewage works, on a lot, parcel of land, or building that is connected with or uses the works of the district. Liens under this chapter:
(1) attach;
(2) are recorded;
(3) are subject to the same penalties, interest, and reasonable attorney's fees on recovery; and
(4) shall be collected and enforced;
in substantially the same manner as provided in IC 36-9-23-31 through IC 36-9-23-34. A lien under this chapter that is the only lien on a property may not be foreclosed.
As added by P.L.131-2005, SEC.4. Amended by P.L.71-2011, SEC.3; P.L.97-2012, SEC.15.






ARTICLE 27. INDUSTRIAL POLLUTION PREVENTION AND SAFE MATERIALS

CHAPTER 1. REPEALED



CHAPTER 2. DIVISION OF POLLUTION PREVENTION AND TECHNICAL ASSISTANCE

IC 13-27-2-2
Assistant commissioner; appointment
Sec. 2. The commissioner shall appoint an assistant commissioner to head the division.
As added by P.L.1-1996, SEC.17.

IC 13-27-2-3
Employees; hiring
Sec. 3. The commissioner shall hire employees of the division.
As added by P.L.1-1996, SEC.17.

IC 13-27-2-4
Liaison advisory panels; appointment; reimbursement for expenses
Sec. 4. (a) The commissioner may appoint liaison advisory panels to assist the division in the functions of the division. Individual panels must include members representing different areas of interest in and potential support of pollution prevention and environmentally related technical assistance, including the following:
(1) Industry.
(2) Education.
(3) Environmental and public interest groups.
(4) State government.
(5) Local government officials associated with state programs for pollution prevention.
(6) Organized labor.
(b) A member of a liaison advisory panel is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1996, SEC.17.

IC 13-27-2-5
Duties of commissioner and assistant commissioner
Sec. 5. The commissioner and the assistant commissioner, through coordinated effort, shall do the following:
(1) Periodically review state environmental programs and projects for their ability and progress in promoting multimedia

industrial pollution prevention.
(2) Assist the division of air, the division of water, and the division of solid and hazardous waste management in identifying, within planned and existing regulatory programs of the department, obstacles to pollution prevention and opportunities to promote and assist in pollution prevention, including the following:
(A) Encouraging regulatory flexibility to afford businesses the opportunity to develop or implement pollution prevention technologies and practices.
(B) Performing pollution prevention impact analyses of administrative rules before proposed rules are published and before final adoption.
(C) Exploring permanent funding for the program.
(3) Promote increased coordination between the divisions of the department and between the department and other governmental regulatory programs with responsibilities and duties relating to toxic materials and environmental wastes, including, to the fullest extent possible, the following:
(A) Joint planning processes.
(B) Joint research and studies.
(C) Joint public hearings.
(D) Joint hazard assessments.
(E) Joint environmental and workplace impact statements.
(F) Joint pollution prevention impact analyses for existing and proposed administrative rules.
(4) Develop policies and programs to reduce the following by means of industrial pollution prevention:
(A) Generation of municipal wastes.
(B) Generation of household hazardous wastes and pollutants.
(C) Use of toxic materials in consumer products.
(5) Provide general information about, and actively publicize the advantages of and developments in, pollution prevention and the requirements of this article.
(6) Assist businesses that seek information, guidance, planning assistance, or recommendations for pollution prevention by providing technical information to those businesses at production or commercial locations.
(7) Work with existing environmental regulatory programs to make use of existing information gathering systems that may assist the division in assessing the progress of pollution prevention statewide.
(8) Grant or deny applications for pollution prevention grants under section 10 of this chapter.
(9) Provide source reduction and recycling technical assistance and administer the Indiana recycling grants program established under IC 13-20-22-2.
As added by P.L.1-1996, SEC.17. Amended by P.L.2-1997, SEC.50.
IC 13-27-2-6
Assistance to other governmental regulatory programs
Sec. 6. The division shall assist other governmental regulatory programs in devising:
(1) standards;
(2) administrative rules; and
(3) permits;
based on goals and principles of pollution prevention.
As added by P.L.1-1996, SEC.17.

IC 13-27-2-7
Unified reporting and permitting authority
Sec. 7. To facilitate the use and coordination of reporting requirements, the commissioner may seek unified reporting and permitting authority from the United States Environmental Protection Agency with respect to federal toxic material, waste management, and pollution control laws and regulations in effect on January 1, 1990, including the following:
(1) The federal Clean Air Act (42 U.S.C. 7401 et seq.).
(2) The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
(3) The federal Toxic or Hazardous Substance Control Act (15 U.S.C. 2601 et seq.).
(4) The federal Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
(5) The federal Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.).
As added by P.L.1-1996, SEC.17.

IC 13-27-2-8
Repealed
(Repealed by P.L.37-2012, SEC.55.)

IC 13-27-2-9
Information clearinghouse for pollution prevention; purpose; data
Sec. 9. (a) To:
(1) promote pollution prevention statewide by all industries and companies; and
(2) assist in obtaining information on the progress of multimedia reduction of environmental wastes and related environmental policies and programs;
the commissioner shall establish and operate a state information clearinghouse for pollution prevention.
(b) The commissioner shall use the clearinghouse established under this section to do the following:
(1) Collect and compile the following:
(A) Information from organizations receiving grants under this article.
(B) Information from the published technical literature.
(2) Mount active outreach and educational programs to further

the development and adoption of principles and techniques of pollution prevention.
(c) The clearinghouse established under this section must include data on the operation and effectiveness of industry pollution prevention programs. The division shall permit and facilitate free use of this data by businesses, governmental agencies, and the general public. A business may not be required to submit information of a proprietary nature to the clearinghouse or to a governmental program funded under this article.
(d) The division shall provide information for the clearinghouse established under this section.
As added by P.L.1-1996, SEC.17. Amended by P.L.124-1997, SEC.18.

IC 13-27-2-10
Grants; purpose
Sec. 10. (a) The commissioner may award grants to support and sustain pollution prevention, including clean manufacturing through reductions in the use of toxic materials in production and commerce.
(b) Subject to subsection (a), the commissioner may award grants for any purpose the commissioner considers appropriate, including the following:
(1) Grants to nonprofit organizations to establish free or low cost technical assistance programs.
(2) Grants to assist:
(A) trade associations that represent manufacturers;
(B) business organizations;
(C) labor organizations; and
(D) educational institutions;
in developing training materials and making those training materials available to workers for in-plant use that will foster clean manufacturing.
(3) Grants to assist:
(A) industry;
(B) business organizations;
(C) educational institutions;
(D) labor organizations; and
(E) local units of government;
in establishing programs or materials to train and assist personnel in developing methods to measure and plan for pollution prevention.
(4) Grants to assist industry or business organizations, local units of government, and educational institutions in creating programs to train and certify:
(A) environmental auditors;
(B) engineers; and
(C) industrial hygienists;
to identify, evaluate, and implement pollution prevention measures and alternatives in audits, plans, and programs.
(5) Grants to any organization for generic research and

development, pilot tests, and demonstration projects that:
(A) involve commonly used manufacturing processes or materials; and
(B) will produce results that will be of use to manufacturers other than manufacturers that may be involved in the research and development, pilot tests, or demonstration projects.
(c) The commissioner may require that a grantee provide matching money for a grant awarded under this section.
(d) Grant money awarded under this section may not be spent for capital improvements or equipment.
(e) The money for grants awarded under this section must come from money appropriated to the department for the purposes of this section.
As added by P.L.1-1996, SEC.17. Amended by P.L.124-1997, SEC.19; P.L.104-1998, SEC.5; P.L.37-2012, SEC.56.

IC 13-27-2-11
Pilot projects
Sec. 11. The division shall sponsor pilot projects to develop and demonstrate innovative techniques for clean manufacturing. The results of pilot projects sponsored under this section shall be made available for use by the public. However, information about a pilot project that is considered proprietary by a manufacturer involved in the pilot project may not be disclosed to the public.
As added by P.L.1-1996, SEC.17. Amended by P.L.124-1997, SEC.20; P.L.37-2012, SEC.57.

IC 13-27-2-12
Education and training programs
Sec. 12. The commissioner may provide for the establishment of education and training programs in pollution prevention techniques at schools and universities in Indiana.
As added by P.L.1-1996, SEC.17.

IC 13-27-2-13
Hearings; investigations; advice; assistance
Sec. 13. The commissioner may:
(1) order all hearings and investigations necessary for the administration of this article; and
(2) advise and assist other governmental units on matters of planning or program administration within the scope of the commissioner's powers, duties, and objectives under this article.
As added by P.L.1-1996, SEC.17.

IC 13-27-2-14
Repealed
(Repealed by P.L.124-1997, SEC.23.)



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. STATE REPORT REGARDING POLLUTION PREVENTION

IC 13-27-6-2
Contents of annual report
Sec. 2. The report required by this chapter must include at least the following:
(1) A quantitative assessment of statewide pollution prevention progress among all types of industries.
(2) An identification of regulations and government policies that are inhibiting pollution prevention and opportunities in existing regulatory programs to promote and assist in pollution prevention, including reductions in the use of toxins in production and commerce.
(3) An assessment of how programs under this article have promoted and assisted pollution prevention and the costs and benefits to government and industry of those programs.
(4) A statement concerning the identification of opportunities and development of priorities for research and development in pollution prevention techniques, economic analyses, and management techniques useful in supporting pollution prevention. The state report may not include information considered by a business to be a trade secret of that business.
(5) Recommendations concerning incentives and policies needed to:
(A) encourage investment in research and development in pollution prevention; and
(B) make greater use of programs established under this article.
As added by P.L.1-1996, SEC.17.

IC 13-27-6-3
Draft report; final report
Sec. 3. (a) Before the commissioner submits a report to the governor and the general assembly under section 1 of this chapter,

the commissioner shall make a draft version of the report available for at least forty-five (45) days for comment by the:
(1) public; and
(2) liaison advisory panels established under IC 13-27-2.
(b) The final report must respond to public comments submitted during the comment period.
As added by P.L.1-1996, SEC.17.



CHAPTER 7. IMPLEMENTATION OF POLLUTION PREVENTION PROGRAMS

IC 13-27-7-2
Binding effect of program implementing documents, manuals, and policies; prohibited activities; duties
Sec. 2. (a) Guidance documents, technical assistance manuals, and policies developed or used in implementing programs under this article are not binding on participating businesses.
(b) Subject to subsection (e), the air pollution control board, the water pollution control board, the solid waste management board, or the department may not do the following:
(1) Subject to IC 13-14-1-11.5, incorporate documents, manuals, or policies developed under this article into rules adopted under IC 4-22-2.
(2) Adopt rules under IC 4-22-2 requiring business implementation of pollution prevention practices or of clean manufacturing by means of any of the following:
(A) Permit conditions.
(B) Enforcement actions.
(C) Other department actions.
(c) Subsection (b) only applies to pollution prevention as defined in this title.
(d) Subsection (b) does not apply to authority granted under federal law to implement pollution prevention as defined under any of the following:
(1) Federally delegated air, water, solid waste, and other programs.
(2) Guidance documents developed to implement programs described in subdivision (1).
(3) Programs established under IC 13-20-3, IC 13-20-22, or IC 13-21.
(e) The department shall present pollution prevention as an option to businesses in any of the following:
(1) Permit conditions.
(2) Enforcement actions.
(3) Other department actions.
As added by P.L.1-1996, SEC.17. Amended by P.L.124-1997, SEC.21; P.L.261-1999, SEC.3; P.L.37-2012, SEC.58.
IC 13-27-7-3
Goals of programs
Sec. 3. Programs implemented by the division:
(1) must encourage pollution prevention; and
(2) may not discourage the use of recycling or treatment techniques determined to be acceptable for pollution that has not been prevented.
As added by P.L.1-1996, SEC.17.



CHAPTER 8. ENVIRONMENTAL PERFORMANCE BASED PROGRAMS

IC 13-27-8-2
Participation in program not required
Sec. 2. A person may not be required to participate in a program developed and implemented under section 1 of this chapter.
As added by P.L.100-2006, SEC.12.

IC 13-27-8-3 Version a
Program rulemaking by the boards
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. (a) The following may adopt rules to implement this chapter to the extent consistent with federal law:
(1) The boards.
(2) The underground storage tank financial assurance board established by IC 13-23-11-1.
(b) The rules adopted by the entities under subsection (a) may establish the following:
(1) Eligibility requirements for participation in environmental performance based programs.
(2) Compliance methods and schedules that:
(A) differ from compliance methods and schedules that apply to nonparticipants in environmental performance based programs under rules adopted by the boards;
(B) apply only to participants in environmental performance based programs; and
(C) include any of the following: (i) Changes to monitoring and reporting requirements and schedules.
(ii) Streamlined submission requirements for permit renewals.
(iii) Prioritized applications.
(iv) Authorization to make without prior governmental approval certain operational changes that do not result in additional environmental impact.
(3) Recognition incentives to encourage participation in environmental performance based programs.
(4) Other incentives consistent with the policies of this title and federal law to encourage participation in environmental performance based programs.
(5) Requirements for participants in environmental performance based programs to implement any of the following:
(A) Continuous improvement environmental systems.
(B) Pollution prevention and waste minimization programs developed under IC 13-27-7.
As added by P.L.100-2006, SEC.12.

IC 13-27-8-3 Version b
Program rulemaking by the boards
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. (a) The following boards may adopt rules to implement this chapter to the extent consistent with federal law:
(1) The board.
(2) The underground storage tank financial assurance board established by IC 13-23-11-1.
(b) The rules adopted under subsection (a) may establish the following:
(1) Eligibility requirements for participation in environmental performance based programs.
(2) Compliance methods and schedules that:
(A) differ from compliance methods and schedules that apply to nonparticipants in environmental performance based programs under rules adopted by the boards;
(B) apply only to participants in environmental performance based programs; and
(C) include any of the following:
(i) Changes to monitoring and reporting requirements and schedules.
(ii) Streamlined submission requirements for permit renewals.
(iii) Prioritized applications.
(iv) Authorization to make without prior governmental approval certain operational changes that do not result in additional environmental impact.
(3) Recognition incentives to encourage participation in environmental performance based programs. (4) Other incentives consistent with the policies of this title and federal law to encourage participation in environmental performance based programs.
(5) Requirements for participants in environmental performance based programs to implement any of the following:
(A) Continuous improvement environmental systems.
(B) Pollution prevention and waste minimization programs developed under IC 13-27-7.
As added by P.L.100-2006, SEC.12. Amended by P.L.133-2012, SEC.155.






ARTICLE 27.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 28. TECHNICAL ASSISTANCE AND VOLUNTARY COMPLIANCE

CHAPTER 1. OFFICE OF VOLUNTARY COMPLIANCE

IC 13-28-1-2
Purpose
Sec. 2. The purpose of the office is the following:
(1) To assist regulated entities in achieving regulatory compliance.
(2) To promote cooperation between the department and regulated entities.
As added by P.L.1-1996, SEC.18.

IC 13-28-1-3 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. Each of the regulatory boards within the department may adopt rules under IC 4-22-2 as required to implement the compliance program described in this article.
As added by P.L.1-1996, SEC.18.

IC 13-28-1-3 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. The board may adopt rules under IC 4-22-2 and IC 13-14-9 as required to implement the compliance program described in this article.
As added by P.L.1-1996, SEC.18. Amended by P.L.133-2012, SEC.156.



CHAPTER 2. VOLUNTARY COMPLIANCE FUND

IC 13-28-2-2
Administration
Sec. 2. (a) The treasurer of state shall administer the fund.
(b) Expenses of administering the fund shall be paid from money in the fund.
As added by P.L.1-1996, SEC.18.

IC 13-28-2-3
Contents of fund
Sec. 3. The fund consists of the following:
(1) Transfers under IC 13-10-1-6 (repealed) from the environmental management special fund established by IC 13-14-12-1.
(2) Appropriations made by the general assembly.
(3) Gifts and donations intended for deposit in the fund.
(4) Federal grants or money available for deposit into the fund.
As added by P.L.1-1996, SEC.18.

IC 13-28-2-4
Investments
Sec. 4. (a) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest earned from these investments shall be credited to the fund.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1996, SEC.18.

IC 13-28-2-5
Appropriations
Sec. 5. Money in the fund is appropriated to the department to carry out the purposes specified in section 1 of this chapter. Money appropriated under this section is not subject to allotment by the budget agency.
As added by P.L.1-1996, SEC.18.



CHAPTER 3. TECHNICAL AND COMPLIANCE ASSISTANCE PROGRAM

IC 13-28-3-2
Purposes of program
Sec. 2. (a) The assistance program established under this chapter shall do the following:
(1) Designate an individual to serve as a liaison and ombudsman to the regulated community to assist the regulated community with specific regulatory or permit matters pending with the department.
(2) Provide assistance to new and existing businesses and small municipalities in identifying:
(A) applicable environmental rules and regulations; and
(B) permit requirements;
that apply to new and existing businesses and small municipalities.
(3) Develop and distribute educational materials regarding:
(A) environmental requirements;
(B) compliance methods;
(C) voluntary environmental audits;
(D) pollution control technologies; and
(E) other compliance issues;
including standardized forms and procedures for completing permit applications.
(4) Provide public outreach and training sessions in cooperation with representatives of the business and municipal communities regarding existing and future state and federal environmental requirements.
(5) Develop and operate a clearinghouse to respond to inquiries from businesses and municipalities concerning applicable environmental rules, regulations, and requirements.
(6) Provide technical assistance concerning pollution control techniques to local and state governmental entities and businesses and distribute educational materials regarding pollution prevention developed by the pollution prevention division established by IC 13-27-2-1.
(7) Provide administrative and technical support for the compliance advisory panel established by IC 13-13-7-2.
(8) Conduct other activities as required to:
(A) improve regulatory compliance; and
(B) promote cooperation and assistance in meeting environmental requirements.
(b) The assistance program may establish limited onsite assistance

to provide compliance information to a small business or small municipality, subject to the confidentiality provisions of section 4 of this chapter. The assistance program may use money from the environmental management special fund to implement this subsection. The assistance program may limit the number of inspections per year and restrict onsite assistance to specific programs.
As added by P.L.1-1996, SEC.18. Amended by P.L.12-2005, SEC.5.

IC 13-28-3-3
Annual report
Sec. 3. (a) The department shall prepare an annual report of the activities conducted under this chapter.
(b) The annual report must include the following:
(1) The number and types of inquiries the program received.
(2) The services provided by the program.
(c) The annual report shall be distributed to the following:
(1) The governor.
(2) The environmental quality service council.
As added by P.L.1-1996, SEC.18.

IC 13-28-3-4
Confidential information
Sec. 4. Inquiries made to the program and activities and documents of the program that identify or describe an individual facility or operation are confidential, unless a clear and immediate danger to the public health or environment exists. Information concerning inquiries, activities, and documents of the program that identify or describe an individual facility or operation may not be made available for use by other divisions of the department without the consent of the person who:
(1) made the inquiry;
(2) participated in the activity; or
(3) provided the document.
As added by P.L.1-1996, SEC.18.

IC 13-28-3-5
Contracts to provide services
Sec. 5. The department may contract with another entity to provide some or all of the services required by this chapter.
As added by P.L.1-1996, SEC.18.

IC 13-28-3-6
Repealed
(Repealed by P.L.12-2005, SEC.6.)



CHAPTER 4. VOLUNTARY ENVIRONMENTAL AUDITS

IC 13-28-4-2
Reports not privileged; civil or administrative actions
Sec. 2. (a) In a civil or an administrative proceeding, a court of record, after an in camera review, shall require disclosure of material for which the privilege described in section 1 of this chapter is asserted if the court determines that both subdivisions (1) and (2) apply:
(1) The environmental audit report was first issued after July 1, 1994.
(2) One (1) of the following applies:
(A) The privilege is asserted for a fraudulent purpose.
(B) The material is not subject to the privilege.
(C) The material is subject to the privilege and the material shows evidence of noncompliance with:
(i) this title or a rule or standard adopted by one (1) of the boards;
(ii) a determination, a permit, or an order issued by the commissioner under this title; or
(iii) the federal, regional, or local counterpart of item (i) or (ii);
and the person claiming the privilege did not promptly initiate and pursue appropriate efforts to achieve compliance with reasonable diligence.
(b) If the noncompliance described in subsection (a)(2)(C) constitutes a failure to obtain a required permit, the person is considered to have made appropriate efforts to achieve compliance if the person filed an application for the required permit not later than ninety (90) days after the date the person became aware of the noncompliance.
As added by P.L.1-1996, SEC.18.

IC 13-28-4-3
Repealed
(Repealed by P.L.224-1999, SEC.17.)
IC 13-28-4-4
Burden of proof regarding privilege
Sec. 4. (a) A party asserting the privilege described in section 1 of this chapter has the burden of proving that the party may exercise the privilege.
(b) A party asserting the privilege described in section 1 of this chapter has the burden of establishing evidence that the person made appropriate efforts to achieve compliance as described in section 2(b) of this chapter if the evidence indicates that the person was in noncompliance as described in section 2(a)(2)(C) of this chapter.
(c) A party seeking disclosure of material in an environmental audit report under section 2(a)(2)(A) of this chapter has the burden of proving that the privilege is being asserted for a fraudulent purpose.
As added by P.L.1-1996, SEC.18. Amended by P.L.224-1999, SEC.13.

IC 13-28-4-5
Repealed
(Repealed by P.L.224-1999, SEC.17.)

IC 13-28-4-6
Disclosure limited to relevant portions of reports
Sec. 6. Upon making a determination under section 2 of this chapter, the court may compel the disclosure of only those parts of an environmental audit report that are relevant to issues in dispute in the proceeding.
As added by P.L.1-1996, SEC.18. Amended by P.L.224-1999, SEC.14.

IC 13-28-4-7
Waiver of privilege
Sec. 7. (a) Subject to subsections (b) and (c), the privilege described in section 1 of this chapter does not apply to the extent that the privilege is waived:
(1) expressly; or
(2) by implication;
by the owner or operator who prepared the environmental report or caused the report to be prepared.
(b) A party that submits an environmental audit report to the department waives any privilege to which the party would otherwise be entitled under this chapter. If the department determines under IC 5-14-3-4(a) that part of an environmental audit report is excepted from IC 5-14-3-3, then that part of the environmental audit report may not be disclosed by a public agency unless access to the report is required by a state or federal statute or is ordered by a court as provided under IC 5-14-3-4(a).
(c) When the department or a prosecuting attorney obtains, reviews, or uses an environmental audit report in a criminal

proceeding, the administrative or civil evidentiary privilege created by this chapter is not waived or eliminated for any other purpose.
As added by P.L.1-1996, SEC.18. Amended by P.L.224-1999, SEC.15.

IC 13-28-4-8
Stipulations regarding privilege
Sec. 8. The parties to a legal action may at any time stipulate to the entry of an order that directs that specific information contained in an environmental audit report is or is not subject to the privilege provided under section 1 of this chapter.
As added by P.L.1-1996, SEC.18.

IC 13-28-4-9
Applicability of privilege
Sec. 9. (a) The privilege described in section 1 of this chapter does not apply to the following:
(1) Documents, communications, data, reports, or other information that must be collected, developed, maintained, reported, or otherwise made available to a regulatory agency under:
(A) this title;
(B) a rule or standard adopted under this title;
(C) a determination, a permit, or an order made or issued by the commissioner under this title; or
(D) any other federal, state, or local law, permit, or order.
(2) Information obtained by observation, sampling, or monitoring by any regulatory agency.
(3) Information obtained from a source independent of the environmental audit.
(b) This section does not allow the regulatory agency to adopt a rule or a permit condition for the purpose of circumventing the privilege established in this chapter by requiring disclosure of a report of a voluntarily conducted audit.
As added by P.L.1-1996, SEC.18.

IC 13-28-4-10
Effect on other privileges
Sec. 10. This chapter does not limit, waive, or abrogate the scope or nature of any statutory or common law privilege, including the following:
(1) The work product doctrine.
(2) The attorney client privilege.
As added by P.L.1-1996, SEC.18.

IC 13-28-4-11
Statistics on use of reports; enforcement policy
Sec. 11. (a) The department shall maintain statistics on the use of environmental audit reports in department compliance and enforcement activities, including statistics on: (1) the number of times the reports are disclosed to the department;
(2) the number and types of violations disclosed to the department through the reports;
(3) the civil penalties collected for the violations; and
(4) the time necessary for the violations to be corrected.
The department shall report annually to the environmental quality service council on the use of environmental audit reports.
(b) The department shall propose an enforcement policy, pursuant to IC 13-14-1-11.5, that provides relief from civil penalties for a voluntary disclosure that results from an internal environmental audit. In developing this enforcement policy, the department shall consider similar policies implemented by:
(1) the United States Environmental Protection Agency; and
(2) states contiguous to Indiana.
(c) The department shall report annually to the environmental quality service council on the use and effectiveness of the enforcement policy.
As added by P.L.224-1999, SEC.16.



CHAPTER 5. SMALL BUSINESS STATIONARY SOURCE TECHNICAL ASSISTANCE PROGRAM

IC 13-28-5-2
Required provisions of program
Sec. 2. The program must provide the following:
(1) Education, training, and information on permit and compliance requirements of the federal Clean Air Act (42 U.S.C. 7401 et seq.).
(2) Standardized forms and procedures for completing permit applications.
(3) An ombudsman for small businesses.
As added by P.L.1-1996, SEC.18.

IC 13-28-5-3
Assistance by ombudsman
Sec. 3. The ombudsman described in section 2 of this chapter shall assist as necessary each small business that applies for assistance with the following:
(1) Specific regulatory matters pending before the department.
(2) Permit applications.
As added by P.L.1-1996, SEC.18.

IC 13-28-5-4
Technical and environmental compliance assistance program as part of technical and compliance assistance program
Sec. 4. The department may establish the technical and environmental compliance assistance program required by this chapter as part of the technical and compliance assistance program established under IC 13-28-3.
As added by P.L.1-1996, SEC.18.






ARTICLE 29. INTERSTATE COMPACTS

CHAPTER 1. MIDWEST INTERSTATE COMPACT ON LOW-LEVEL RADIOACTIVE WASTE

ARTICLE I. POLICY AND PURPOSE

equitably among them;
8. Ensuring that the party states that comply with the terms of this compact and fulfill their obligations under it share equitably in the benefits of the successful disposal of low-level radioactive waste; and
9. Ensuring the environmentally sound, economical, and secure disposal of low-level radioactive wastes.
b. Implicit in the Congressional consent to this compact is the expectation by the Congress and the party states that the appropriate federal agencies will actively assist the Compact Commission and the individual party states to this compact by:
1. expeditious enforcement of federal rules, regulations and laws;
2. imposition of sanctions against those found to be in violation of federal rules, regulations and laws; and
3. timely inspection of their licensees to determine their compliance with these rules, regulations and laws.
As added by P.L.1-1996, SEC.19. Amended by P.L.131-1996, SEC.2.

IC 13-29-1-2
Definitions
Sec. 2.

ARTICLE II. DEFINITIONS

commencement of construction of such a facility to fulfill its obligations as a host state.
f. "disposal," with regard to low-level radioactive waste, means the permanent isolation of that waste in accordance with the requirements established by the United States Nuclear Regulatory Commission or the licensing agreement state.
g. "disposal plan" means the plan adopted by the Commission for the disposal of waste within the region.
h. "facility" means a parcel of land or site, together with the structures, equipment and improvements on or appurtenant to the land or site, which is or has been used for the disposal of low-level radioactive waste, which is being developed for that purpose, or upon which the construction of improvements or installation of equipment is occurring for that purpose.
i. "final decision" means a final action of the Commission determining the legal rights, duties, or privileges of any person. "Final decision" does not include preliminary, procedural, or intermediate actions by the Commission, actions regulating the internal administration of the Commission, or actions of the Commission to enter into or refrain from entering into contracts or agreements with vendors to provide goods or services to the Commission.
j. "generator" means a person who first produces low-level radioactive waste, including, without limitation, any person who does so in the course of or incident to manufacturing, power generation, processing, waste treatment, waste storage, medical diagnosis and treatment, research, or other industrial or commercial activity. If the person who first produced an item or quantity of waste cannot be identified, "generator" means the person first possessing the waste who can be identified.
k. "host state" means any state which is designated by the Commission to host a compact facility or has hosted a compact facility.
l. "long-term care" means those activities taken by a host state after a compact facility is permanently closed to ensure the protection of air, land, and water resources and the health and safety of all people who may be affected by the facility.
m. "low-level radioactive waste" or "waste" means radioactive waste that is not classified as high-level radioactive waste and that is class A, B, or C low-level radioactive waste as defined in 10 CFR 61.55, as that section existed on January 26, 1983. "Low-level radioactive waste" or "waste" does not include any such radioactive waste that is owned or generated by the United States Department of Energy; by the United States Navy as a result of the decommissioning of its vessels; or as a result of any research, development, testing, or production of any atomic weapon.
n. "operates", "operational", or "operating" means that the compact facility with respect to which any of those terms is used accepts waste for disposal.
o. "party state" means any eligible state that enacts this compact

into law, pays any eligibility fee established by the Commission, and has not withdrawn from this compact or had its membership in this compact revoked, provided that a state that has withdrawn from this compact or had its membership revoked again becomes a party state if it is readmitted to membership in this compact pursuant to Article VIII(a) of this compact. "Party state" includes any host state. "Party state" also includes any statutorily created administrative departments, agencies, or instrumentalities of a party state, but does not include municipal corporations, regional or local units of government, or other political subdivisions of a party state that are responsible for governmental activities on less than a statewide basis.
p. "person" means any individual, corporation, association, business enterprise, or other legal entity either public or private and any legal successor, representative, agent, or agency of that individual, corporation, association, business enterprise, or other legal entity. "Person" also includes the United States, states, political subdivisions of states, and any department, agency, or instrumentality of the United States or a state.
q. "region" means the area of the party states.
r. "site" means the geographic location of a facility.
s. "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States.
t. "storage" means the temporary holding of waste.
u. "treatment" means any method, technique or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material or reduced in volume.
v. "waste management", "manage waste", "management of waste", "management", or "managed" means the storage, treatment, or disposal of waste.
As added by P.L.1-1996, SEC.19. Amended by P.L.131-1996, SEC.3.

IC 13-29-1-3
The commission
Sec. 3.

ARTICLE III. THE COMMISSION

vote in the affirmative. A party state may direct its member or alternate member of the Commission how to vote or not vote on matters before the Commission.
c. The Commission shall elect annually from among its members a chairperson. The Commission shall adopt and publish, in convenient form, bylaws and policies which are not inconsistent with this compact, including procedures for the use of binding arbitration under Article VI(o) of this compact and procedures which substantially conform with the provisions of the Federal Administrative Procedure Act (5 U.S.C. ss. 500 to 559) in regard to notice, conduct and recording of meetings; access by the public to records; provision of information to the public; conduct of adjudicatory hearings; and issuance of decisions.
d. The Commission shall meet at least once annually and shall also meet upon the call of the chairperson or any other Commission member.
e. All meetings of the Commission shall be open to the public with reasonable advance notice. The Commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters. However, all Commission actions and decisions shall be made in open meetings and appropriately recorded.
f. The Commission may establish advisory committees for the purpose of advising the Commission on any matters pertaining to waste management.
g. The office of the Commission shall be in a party state. The Commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall have the responsibilities and authority delegated to it by the Commission in its bylaws. The staff shall serve at the Commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the Commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the Commission.
h. The Commission may do any or all of the following:
1. Appear as an intervenor or party in interest before any court of law or any federal, state or local agency, board or commission in any matter related to waste management. In order to represent its views, the Commission may arrange for any expert testimony, reports, evidence or other participation.
2. Review any emergency closing of a compact facility, determine the appropriateness of that closing, and take whatever lawful actions are necessary to ensure that the interests of the region are protected.
3. Take any action which is appropriate and necessary to perform its duties and functions as provided in this compact.
4. Approve the disposal of naturally occurring and accelerator produced radioactive material at a compact facility. The Commission shall not approve the acceptance of such material

without first making an explicit determination of the effect of the new waste stream on the compact facility's maximum capacity. Such approval requires the affirmative vote of a majority of the Commission, including the affirmative vote of the member from the host state of the compact facility that would accept the material for disposal. Any such host state may, at any time, rescind its vote granting the approval and, thereafter, additional naturally occurring and accelerator produced radioactive material shall not be disposed of at a compact facility unless the disposal is again approved. All provisions of this compact apply to the disposal of naturally occurring and accelerator produced radioactive material that has been approved for disposal at a compact waste facility pursuant to Article III(h)(4) of this compact.
5. Enter into contracts in order to perform its duties and functions as provided in this compact.
6. When approved by the Commission, with the member from each host state in which an affected compact facility is operating or being developed or constructed voting in the affirmative, enter into agreements to do any of the following:
a. Import for disposal within the region, waste generated outside the region.
b. Export for disposal outside the region, waste generated inside the region.
c. Dispose of waste generated within the region at a facility within the region that is not a compact facility.
7. Authorize a host state to permanently close a compact facility located within its borders earlier than otherwise would be required by Article VI(i) of this compact. Such a closing requires the affirmative vote of a majority of the Commission, including the affirmative vote of the member from the state in which the affected compact facility is located.
i. The Commission shall do all of the following:
1. Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the party states regarding the activities of the Commission.
2. Adopt and amend, by a two-thirds vote of the membership, in accordance with the procedures and criteria developed pursuant to Article IV of this compact a regional disposal plan which designates host states for the establishment of needed compact facilities.
3. Adopt an annual budget.
4. Establish and implement a procedure for determining the capacity of a compact facility. The capacity of a compact facility shall be established as soon as reasonably practical after the host state of the facility is designated and shall not be changed thereafter without the consent of the host state. The capacity of a compact facility shall be based on the projected volume, radioactive characteristics, or both, of the waste to be

disposed of at the facility during the period set forth in Article VI(i) of this compact.
5. Provide a host state with funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility.
6. Establish and implement procedures for making payments from the remedial action fund provided for in Article III(p) of this compact.
7. Establish and implement procedures to investigate any complaint joined in by two or more party states regarding another party state's performance of its obligations under this compact.
8. Adopt policies promoting source reduction and the environmentally sound treatment of waste in order to minimize the amount of waste to be disposed of at compact facilities.
9. Establish and implement procedures for obtaining information from generators regarding the volume and characteristics of waste projected to be disposed of at compact facilities and regarding generator activities with respect to source reduction, recycling, and treatment of waste.
10. Prepare annual reports regarding the volume and characteristics of waste projected to be disposed of at compact facilities.
j. Funding for the Commission shall be provided as follows:
1. When no compact facility is operating, the Commission may assess fees to be collected from generators of waste in the region. The fees shall be reasonable and equitable. The Commission shall establish and implement procedures for assessing and collecting the fees. The procedures may allow the assessing of fees against less than all generators of waste in the region; provided that if fees are assessed against less than all generators of waste in the region, generators paying the fees shall be reimbursed the amount of the fees, with reasonable interest, out of the revenues of operating compact facilities.
2. When a compact facility is operating, funding for the Commission shall be provided through a surcharge collected by the host state as part of the fee system provided for in Article VI(j) of this compact. The surcharge to be collected by the host state shall be determined by the Commission and shall be reasonable and equitable.
3. In the aggregate, the fees or surcharges, as the case may be, shall be no more than is necessary to:
a. cover the annual budget of the Commission;
b. provide a host state with the funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility;
c. provide moneys for deposit in the remedial action fund established pursuant to Article III(p) of this compact; and
d. provide moneys to be added to an inadequately funded long-term care fund as provided in Article VI(o) of this

compact.
k. Financial statements of the Commission shall be prepared according to generally accepted accounting principles. The Commission shall contract with an independent certified public accountant to annually audit its financial statements and to submit an audit report to the Commission. The audit report shall be made a part of the annual report of the Commission required by Article III of this compact.
l. The Commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials and services from any state or the United States (or any subdivision or agency thereof) or interstate agency, or from any institution, person, firm, or corporation. The nature, amount and condition, if any, attendant upon any donation or grant accepted or received by the Commission together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the Commission.
m. The Commission is a legal entity separate and distinct from the party states. Members of the Commission and its employees are not personally liable for actions taken by them in their official capacity. The Commission is not liable or otherwise responsible for any costs, expenses, or liabilities resulting from the development, construction, operation, regulation, closing, or long-term care of any compact facility or any noncompact facility made available to the region by any contract or agreement entered into by the Commission under Article III(h)(6) of this compact. Nothing in Article III(m) of this compact relieves the Commission of its obligations under Article III of this compact or under contracts to which it is a party. Any liabilities of the Commission are not liabilities of the party states.
n. Final decisions of the Commission shall be made, and shall be subject to judicial review, in accordance with all of the following conditions:
1. Every final decision shall be made at an open meeting of the Commission. Before making a final decision, the Commission shall provide an opportunity for public comment on the matter to be decided. Each final decision shall be reduced to writing and shall set forth the Commission's reasons for making the decision.
2. Before making a final decision, the Commission may conduct an adjudicatory hearing on the proposed decision.
3. Judicial review of a final decision shall be initiated by filing a petition in the United States district court for the district in which the person seeking the review resides or in which the Commission's office is located not later than sixty days after issuance of the Commission's written decision. Concurrently with filing the petition for review with the court, the petitioner shall serve a copy of the petition on the Commission. Within five days after receiving a copy of the petition, the Commission shall mail a copy of it to each party state and to all other persons who have notified the Commission of their desire to

receive copies of such petitions. Any failure of the Commission to so mail copies of the petition does not affect the jurisdiction of the reviewing court. Except as otherwise provided in Article III(n)(3) of this compact, standing to obtain judicial review of final decisions of the Commission and the form and scope of the review are subject to and governed by 5 U.S.C.A. 706.
4. If a party state seeks judicial review of a final decision of the Commission that does any of the following, the facts shall be subject to trial de novo by the reviewing court unless trial de novo of the facts is affirmatively waived in writing by the party state:
a. Imposes financial penalties on a party state.
b. Suspends the right of a party state to have waste generated within its borders disposed of at a compact facility or at a noncompact facility made available to the region by an agreement entered into by the Commission under Article III(h)(6) of this compact.
c. Terminates the designation of a party state as a host state.
d. Revokes the membership of a party state in this compact.
e. Establishes the amounts of money that a party state that has withdrawn from this compact or had its membership in this compact revoked is required to pay under Article VIII(e) of this compact.
Any such trial de novo of the facts shall be governed by the federal Rules of Civil Procedure and the federal Rules of Evidence.
5. Preliminary, procedural, or intermediate actions by the Commission that precede a final decision are subject to review only in conjunction with review of the final decision.
6. Except as provided in Article III(n)(5) of this compact, actions of the Commission that are not final decisions are not subject to judicial review.
o. Unless approved by a majority of the Commission, with the member from each host state in which an affected compact facility is operating or is being developed or constructed voting in the affirmative, no person shall do any of the following:
1. Import waste generated outside the region for management within the region.
2. Export waste generated within the region for disposal outside the region.
3. Manage waste generated outside the region at a facility within the region.
4. Dispose of waste generated within the region at a facility within the region that is not a compact facility.
p. The Commission shall establish a remedial action fund to pay the costs of reasonable remedial actions taken by a party state if an event results from the development, construction, operation, closing, or long-term care of a compact facility that poses a threat to human health, safety, or welfare or to the environment. The amount of the remedial action fund shall be adequate to pay the costs of all

reasonably foreseeable remedial actions. A party state shall notify the Commission as soon as reasonably practical after the occurrence of any event that may require the party state to take a remedial action. The failure of a party state to so notify the Commission does not limit the rights of the party state under Article III(p) of this compact.
If the moneys in the remedial action fund are inadequate to pay the costs of reasonable remedial actions, the amount of the deficiency is a liability with respect to which generators shall provide indemnification under Article VII(g) of this compact. Generators who provide the required indemnification have the rights of contribution provided in Article VII(g) of this compact. Article III(p) of this compact applies to any remedial action taken by a party state regardless of whether the party state takes the remedial action on its own initiative or because it is required to do so by a court or regulatory agency of competent jurisdiction.
q. If the Commission makes payment from the remedial action fund provided for in Article III(p) of this compact, the Commission is entitled to obtain reimbursement under applicable rules of law from any person who is responsible for the event giving rise to the remedial action. Such reimbursement may be obtained from a party state only if the event giving rise to the remedial action resulted from the activities of that party state as a generator of waste.
r. If this compact is dissolved, all moneys held by the Commission shall be used first to pay for any ongoing or reasonably anticipated remedial actions. Any remaining moneys shall be distributed in a fair and equitable manner to those party states that have operating or closed compact facilities within their borders and shall be added to the long-term care funds maintained by those party states.
As added by P.L.1-1996, SEC.19. Amended by P.L.131-1996, SEC.4.

IC 13-29-1-4
Regional management plan
Sec. 4.

ARTICLE IV. REGIONAL DISPOSAL PLAN

IC 13-29-1-5
Rights and obligations of party states
Sec. 5.

ARTICLE V. RIGHTS AND OBLIGATIONS

OF PARTY STATES

construed to require a party state to enter into any agreement with the U.S. Nuclear Regulatory Commission.
e. Each party state shall provide to the Commission any data and information the Commission requires to implement its responsibilities. Each party state shall establish the capability to obtain any data and information required by the Commission.
f. If, notwithstanding the sovereign immunity provision in Article VII(f)(1) and the indemnification provided for in Articles III(p), VI(o), and VII(g) of this compact, a party state incurs a cost as a result of an inadequate remedial action fund or an exhausted long-term care fund, or incurs a liability as a result of an action described in Article VII(f)(1) and not described in Article VII(f)(2) of this compact, the cost or liability shall be the pro rata obligation of each party state and each state that has withdrawn from this compact or had its membership in this compact revoked. The Commission shall determine each state's pro rata obligation in a fair and equitable manner based on the amount of waste from each such state that has been or is projected to be disposed of at the compact facility with respect to which the cost or liability to be shared was incurred. No state shall be obligated to pay the pro rata obligation of any other state.
The pro rata obligations provided for in Article V(f) of this compact do not result in the creation of state debt. Rather, the pro rata obligations are contractual obligations that shall be enforced by only the commission or an affected party state.
g. If the party states make payment pursuant to Article V(f) of this compact, the surcharge or fee provided for in Article III(j) of this compact shall be used to collect the funds necessary to reimburse the party states for those payments. The Commission shall determine the time period over which reimbursement shall take place.
As added by P.L.1-1996, SEC.19. Amended by P.L.131-1996, SEC.6.

IC 13-29-1-6
Development, operation, and closing of compact facilities
Sec. 6.

ARTICLE VI. DEVELOPMENT, OPERATION, AND

CLOSING OF COMPACT FACILITIES

The obligation set forth in Article VI(c) of this compact is contingent upon the discharge by the Commission of its obligation set forth in Article III(i)(5) of this compact.
d. If a party state designated as a host state fails to discharge the obligations imposed upon it by Article VI(c) of this compact, its host state designation may be terminated by a two-thirds vote of the Commission with the member from the host state of any then operating compact facility voting in the affirmative. A party state whose host state designation has been terminated has failed to fulfill its obligations as a host state and is subject to the provisions of Article VIII(d) of this compact.
e. Any party state designated as a host state may request the Commission to relieve that state of the responsibility to serve as a host state. Except as set forth in Article VI(d) of this compact, the Commission may relieve a party state of its responsibility only upon a showing by the requesting party state that, based upon criteria established by the Commission that are consistent with any applicable federal criteria, no feasible potential compact facility site exists within its borders.
A party state relieved of its host state responsibility shall repay to the Commission any funds provided to that state by the Commission for the development of a compact facility, and also shall pay to the Commission the amount the Commission determines is necessary to ensure that the Commission and the other party states do not incur financial loss as a result of the state being relieved of its host state responsibility. Any funds so paid to the Commission with respect to the financial loss of the other party states shall be distributed forthwith by the Commission to the party states that would otherwise incur the loss. In addition, until the state relieved of its responsibility is again designated as a host state and a compact facility located in that state begins operating, it shall annually pay to the Commission, for deposit in the remedial action fund, an amount the Commission determines is fair and equitable in light of the fact the state has been relieved of the responsibility to host a compact facility, but continues to enjoy the benefits of being a member of this compact.
f. The host state shall select the technology for the compact facility. If requested by the Commission, information regarding the technology selected by the host state shall be submitted to the Commission for its review. The Commission may require the host state to make changes in the technology selected by the host state if the Commission demonstrates that the changes do not decrease the protection of air, land, and water resources and the health and safety of all people who may be affected by the facility. If requested by the host state, any Commission decision requiring the host state to make changes in the technology shall be preceded by an adjudicatory hearing in which the Commission shall have the burden of proof.
g. A host state may assign to a private contractor the responsibility, in whole or in part, to develop, construct, operate, close, or provide long-term care for a compact facility. Assignment of such responsibility by a host state to a private contractor does not

relieve the host state of any responsibility imposed upon it by this compact. A host state may secure indemnification from the contractor for any costs, liabilities, and expenses incurred by the host state resulting from the development, construction, operation, closing, or long-term care of a compact facility.
h. To the extent permitted by federal and state law, a host state shall regulate and license any facility within its borders and ensure the long-term care of that facility.
i. A host state shall accept waste for disposal for a period of twenty years from the date the compact facility in the host state becomes operational, or until its capacity has been reached, whichever occurs first. At any time before the compact facility closes, the host state and the Commission may enter into an agreement to extend the period during which the host state is required to accept such waste or to increase the capacity of the compact facility. Except as specifically authorized by Article VI(l)(4) of this compact, the twenty year period shall not be extended, and the capacity of the facility shall not be increased, without the consent of the affected host state and the Commission.
j. A host state shall establish a system of fees to be collected from the users of any compact facility within its borders. The fee system, and the costs paid through the system, shall be reasonable and equitable. The fee system shall be subject to the Commission's approval. The fee system shall provide the host state with sufficient revenue to pay costs associated with the compact facility including, but not limited to, operation, closing, long-term care, debt service, legal costs, local impact assistance, and local financial incentives. The fee system also shall be used to collect the surcharge provided in Article III(j)(2) of this compact. The fee system shall include incentives for source reduction and shall be based on the hazard of the waste as well as the volume.
k. A host state shall ensure that a compact facility located within its borders that is permanently closed is properly cared for so as to ensure protection of air, land, and water resources and the health and safety of all people who may be affected by the facility.
l. The development of subsequent compact facilities shall be as follows:
1. No compact facility shall begin operating until the Commission designates the host state of the next compact facility.
2. The following actions shall be taken by the state designated to host the next compact facility within the specified number of years after the compact facility it is intended to replace begins operation:
a. Within three years, enact legislation providing for the development of the next compact facility.
b. Within seven years, initiate site characterization investigations and tests to determine licensing suitability for the next compact facility.
c. Within eleven years, submit a license application for the

next compact facility that the responsible licensing authority deems complete.
If a host state fails to take any of these actions within the specified time, all waste generated by any person within that state shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact, until the action is taken. Denial of access may be rescinded by the Commission, with the member from the host state of the then operating compact facility voting in the affirmative. A host state that fails to take any of these actions within the specified time has failed to fulfill its obligations as a host state and is subject to the provisions of Articles VI(d) and VIII(d) of this compact.
3. Within fourteen years after any compact facility begins operating, the state designated to host the next compact facility shall have obtained a license from the responsible licensing authority to construct and operate the compact facility the state has been designated to host. If the license is not obtained within the specified time, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact, until the license is obtained. The state designated to host the next compact facility shall have failed in its obligations as a host state and shall be subject to Articles VI(d) and VIII(d) of this compact. In addition, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under Article VI(i) of this compact shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact, until the license is obtained. Denial of access may be rescinded by the Commission, with the member from the host state of the then operating compact facility voting in the affirmative.
4. If twenty years after a compact facility begins operating, the next compact facility is not ready to begin operating, the state designated to host the next compact facility shall have failed in its obligation as a host state and shall be subject to Articles VI(d) and VIII(d) of this compact. If at the time the capacity of the then operating compact facility has been reached, or twenty years after the facility began operating, whichever occurs first, the next compact facility is not ready to begin operating, the host state of the then operating compact facility, without the consent of any other party state or the Commission, may continue to operate the facility until a compact facility in the next host state is ready to begin operating. During any such

period of continued operation of a compact facility, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact. In addition, during such period, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under Article VI(i) of this compact shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact. Denial of access may be rescinded by the commission, with the member from the host state of the then operating compact facility voting in the affirmative. The provisions of Article VI(l)(4) of this compact shall not apply if their application is inconsistent with an agreement between the host state of the then operating compact facility and the Commission as authorized in Article VI(i) of this compact, or inconsistent with Article VI(p) or (q) of this compact.
5. During any period that access is denied for waste disposal pursuant to Article VI(l)(2), (3), or (4) of this compact, the party state designated to host the next compact disposal facility shall pay to the host state of the then operating compact facility an amount the Commission determines is reasonably necessary to ensure that the host state, or any agency or political subdivision thereof, does not incur financial loss as a result of the denial of access.
6. The Commission may modify any of the requirements contained in Articles VI(l)(2) and (3) of this compact if it finds that circumstances have changed so that the requirements are unworkable or unnecessarily rigid or no longer serve to ensure the timely development of a compact facility. The Commission may adopt such a finding by a two-thirds vote, with the member from the host state of the then operating compact facility voting in the affirmative.
m. This compact shall not prevent an emergency closing of a compact facility by a host state to protect air, land and water resources and the health and safety of all people who may be affected by the facility. A host state that has an emergency closing of a compact facility shall notify the Commission in writing within three working days of its action and shall, within thirty (30) working days of its action, demonstrate justification for the closing.
n. A party state that has fully discharged its obligations under Article VI(i) of this compact shall not again be designated a host state of a compact facility without its consent until each party state has been designated to host a compact facility and has fully discharged its obligations under Article VI(i) of this compact or has been relieved under Article VI(e) of this compact of its responsibility

to serve as a host state.
o. Each host state of a compact facility shall establish a long-term care fund to pay for monitoring, security, maintenance, and repair of the facility after it is permanently closed. The expenses of administering the long-term care fund shall be paid out of the fund. The fee system established by the host state that establishes a long-term care fund shall be used to collect moneys in amounts that are adequate to pay for all long-term care of the compact facility. The moneys shall be deposited into the long-term care fund. Except where the matter is resolved through arbitration, the amount to be collected through the fee system for deposit into the fund shall be determined through an agreement between the Commission and the host state establishing the fund. Not less than three years, nor more than five years, before the compact facility it is designated to host is scheduled to begin operating, the host state shall propose to the Commission the amount to be collected through the fee system for deposit into the fund. If, one hundred eighty days after such proposal is made to the Commission, the host state and the Commission have not agreed, either the Commission or the host state may require the matter to be decided through binding arbitration. The method of administration of the fund shall be determined by the host state establishing the long-term care fund, provided that moneys in the fund shall be used only for the purposes set forth in Article VI(o) of this compact and shall be invested in accordance with the standards applicable to trustees under the laws of the host state establishing the fund. If, after a compact facility is closed, the Commission determines the long-term care fund established with respect to that facility is not adequate to pay for all long-term care for that facility, the Commission shall collect and pay over to the host state of the closed facility, for deposit into the long-term care fund, an amount determined by the Commission to be necessary to make the amount in the fund adequate to pay for all long-term care of the facility. If a long-term care fund is exhausted and long-term care expenses for the facility with respect to which the fund was created have been reasonably incurred by the host state of the facility, those expenses are a liability with respect to which generators shall provide indemnification as provided in Article VII(g) of this compact. Generators that provide indemnification shall have contribution rights as provided in Article VII(g) of this compact.
p. A host state that withdraws from the compact or has its membership revoked shall immediately and permanently close any compact facility located within its borders, except that the Commission and a host state may enter into an agreement under which the host state may continue to operate, as a noncompact facility, a facility within its borders that, before the host state withdrew or had its membership revoked, was a compact facility.
q. If this compact is dissolved, the host state of any then operating compact facility shall immediately and permanently close the facility, provided that a host state may continue to operate a compact facility or resume operating a previously closed compact facility, as

a noncompact facility, subject to all of the following requirements:
1. The host state shall pay to the other party states the portion of the funds provided to that state by the Commission for the development, construction, operation, closing, or long-term care of a compact facility that is fair and equitable, taking into consideration the period of time the compact facility located in that state was in operation and the amount of waste disposed of at the facility, provided that a host state that has fully discharged its obligations under Article VI(i) of this compact shall not be required to make such payment.
2. The host state shall physically segregate waste disposed of at the facility after this compact is dissolved from waste disposed of at the facility before this compact is dissolved.
3. The host state shall indemnify and hold harmless the other party states from all costs, liabilities, and expenses, including reasonable attorneys' fees and expenses, caused by operating the facility after this compact is dissolved, provided that this indemnification and hold harmless obligation shall not apply to costs, liabilities, and expenses resulting from the activities of a host state as a generator of waste.
4. Moneys in the long-term care fund established by the host state that are attributable to the operation of the facility before this compact is dissolved, and investment earnings thereon, shall be used only to pay the cost of monitoring, securing, maintaining, or repairing that portion of the facility used for the disposal of waste before this compact is dissolved. Such moneys and investment earnings, and any moneys added to the long-term care fund through a distribution authorized by Article III(r) of this compact, also may be used to pay the cost of any remedial action made necessary by an event resulting from the disposal of waste at the facility before this compact is dissolved.
r. Financial statements of a compact facility shall be prepared according to generally accepted accounting principles. The Commission may require the financial statements to be audited on an annual basis by a firm of certified public accountants selected and paid by the Commission.
s. Waste may be accepted for disposal at a compact facility only if the generator of the waste has signed, and there is on file with the Commission, an agreement to provide indemnification to a party state, or employee of that state, for all of the following:
1. Any cost of a remedial action described in Article III(p) of this compact that, due to inadequacy of the remedial action fund, is not paid as set forth in that provision.
2. Any expense for long-term care described in Article VI(o) of this compact that, due to exhaustion of the long-term care fund, is not paid as set forth in that provision.
3. Any liability for damages to persons, property, or the environment incurred by a party state, or employee of that state while acting within the scope of employment, resulting from the

development, construction, operation, regulation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact, or any other matter arising from this compact. The agreement also shall require generators to indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending any action for such damages. This indemnification shall not extend to liability based on any of the following:
a. The activities of the party states as generators of waste.
b. The obligations of the party states to each other and the Commission imposed by this compact or other contracts related to the disposal of waste under this compact.
c. Activities of a host state or employees thereof that are grossly negligent or willful and wanton.
The agreement shall provide that the indemnification obligation of generators shall be joint and several, except that the indemnification obligation of the party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste that each state had disposed of at the compact facility giving rise to the liability. Such proration shall be calculated as of the date of the event giving rise to the liability. The agreement shall be in a form approved by the Commission with the member from the host state of any then operating compact facility voting in the affirmative. Among generators there shall be rights of contribution based on equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule, or regulation, provided that a party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the Commission shall have no such contribution obligation. The Commission may waive the requirement that the party state sign and file such an indemnification agreement as a condition to being able to dispose of waste generated as a result of the party state's activities. Such a waiver shall not relieve a party state of the indemnification obligation imposed by Article VII(g) of this compact.
As added by P.L.1-1996, SEC.19. Amended by P.L.131-1996, SEC.7.

IC 13-29-1-7
Other laws and regulations
Sec. 7.

ARTICLE VII. OTHER LAWS AND REGULATIONS

any federal agency expressly conferred thereon by the Congress;
2. Prevents the enforcement of any other law of a party state which is not inconsistent with this compact;
3. Prohibits any generator from storing or treating, on its own premises, waste generated by it within the region;
4. Affects any administrative or judicial proceeding pending on the effective date of this compact;
5. Alters the relations between and the respective internal responsibility of the government of a party state and its subdivisions;
6. Affects the generation, treatment, storage or disposal of waste generated by the atomic energy defense activities of the Secretary of the U.S. Department of Energy or successor agencies or federal research and development activities as described in 42 U.S.C. 2021;
7. Affects the rights and powers of any party state or its political subdivisions, to the extent not inconsistent with this compact, to regulate and license any facility or the transportation of waste within its borders;
8. Requires a party state to enter into any agreement with the U.S. Nuclear Regulatory Commission; or
9. Limits, expands, or otherwise affects the authority of a state to regulate low-level radioactive waste classified by any agency of the United States government as "below regulatory concern" or otherwise exempt from federal regulation.
b. If a court of the United States finally determines that a law of a party state conflicts with this compact, this compact shall prevail to the extent of the conflict. The Commission shall not commence an action seeking such a judicial determination unless commencement of the action is approved by a two-thirds vote of the membership of the Commission.
c. Except as authorized by this compact, no law, rule or regulation of a party state or of any of its subdivisions or instrumentalities may be applied in a manner which discriminates against the generators of another party state.
d. Except as provided in Articles III(m) and VII(f) of this compact, no provision of this compact shall be construed to eliminate or reduce in any way the liability or responsibility, whether arising under common law, statute, rule, or regulation, of any person for penalties, fines, or damages to persons, property, or the environment resulting from the development, construction, operation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact, or any other matter arising from this compact. The provisions of this compact shall not alter otherwise applicable laws relating to compensation of employees for workplace injuries.
e. Except as provided in 28 U.S.C. 1251(a), the district courts of the United States have exclusive jurisdiction to decide cases arising

under this compact. Article VII(e) of this compact does not apply to proceedings within the jurisdiction of state or federal regulatory agencies nor to judicial review of proceedings before state or federal regulatory agencies. Article VII(e) of this compact shall not be construed to diminish other laws of the United States conferring jurisdiction on the courts of the United States.
f. For the purposes of activities pursuant to this compact, the sovereign immunity of party states and employees of party states shall be as follows:
1. A party state or employee thereof, while acting within the scope of employment, shall not be subject to suit or held liable for damages to persons, property, or the environment resulting from the development, construction, operation, regulation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact. This applies whether the claimed liability of the party state or employee is based on common law, statute, rule, or regulation.
2. The sovereign immunity granted in Article VII(f)(1) of this compact does not apply to any of the following:
a. Actions based upon the activities of the party states as generators of waste. With regard to those actions, the sovereign immunity of the party states shall not be affected by this compact.
b. Actions based on the obligations of the party states to each other and the Commission imposed by this compact, or other contracts related to the disposal of waste under this compact. With regard to those actions, the party states shall have no sovereign immunity.
c. Actions against a host state, or employee thereof, when the host state or employee acted in a grossly negligent or willful and wanton manner.
g. If in any action described in Article VII(f)(1) and not described in Article VII(f)(2) of this compact, it is determined that, notwithstanding Article VII(f)(1) of this compact, a party state, or employee of that state who acted within the scope of employment, is liable for damages or has liability for other matters arising under this compact as described in Article VI(s)(3) of this compact, the generators who caused waste to be placed at the compact facility with respect to which the liability was incurred shall indemnify the party state or employee against that liability. Those generators also shall indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending against any such action. The indemnification obligation of generators under Article VII(g) of this compact shall be joint and several, except that the indemnification obligation of party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste each state has disposed of at the compact facility giving rise to the liability.

Among generators, there shall be rights of contribution based upon equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule, or regulation. A party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the Commission shall have no contribution obligation under Article VII(g) of this compact. Article VII(g) of this compact shall not be construed as a waiver of the sovereign immunity provided for in Article VII(f)(1) of this compact.
h. The sovereign immunity of a party state provided for in Article VII(f)(1) of this compact shall not be extended to any private contractor assigned responsibilities as authorized in Article VI(g) of this compact.
As added by P.L.1-1996, SEC.19. Amended by P.L.131-1996, SEC.8.

IC 13-29-1-8
Eligible parties, withdrawal, revocation, suspension of access, entry into force, and termination
Sec. 8.

ARTICLE VIII. ELIGIBLE PARTIES, WITHDRAWAL,

REVOCATION, SUSPENSION OF ACCESS,

ENTRY INTO FORCE, AND TERMINATION

withdrawn state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of withdrawal, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in Article VIII(e) of this compact continue until they are fulfilled.
d. Any party state that fails to comply with the terms of this compact or fails to fulfill its obligations may have reasonable financial penalties imposed against it, the right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact suspended, or its membership in the compact revoked by a two-thirds vote of the Commission, provided that the membership of the party state designated to host the next compact facility shall not be revoked unless the member from the host state of any then operating compact facility votes in the affirmative. Revocation takes effect on the date specified in the resolution revoking the party state's membership. All legal rights of the revoked party state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of revocation, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in Article VIII(e) of this compact, continue until they are fulfilled. The chairperson of the Commission shall transmit written notice of a revocation of a party state's membership in the compact, suspension of a party state's waste disposal rights, or imposition of financial penalties immediately following the vote of the Commission to the governor of the affected party state, governors of all the other party states, and the Congress of the United States.
e. A party state that withdraws from this compact or has its membership in the compact revoked before it has fully discharged its obligations under Article VI of this compact forthwith shall repay to the Commission the portion of the funds provided to that state by the Commission for the development, construction, operation, closing, or long-term care of a compact facility that the Commission determines is fair and equitable, taking into consideration the period of time the compact facility located in that host state was in operation and the amount of waste disposed of at the facility. If at any time after a compact facility begins operating, a party state withdraws from the compact or has its membership revoked, the withdrawing or revoked party state shall be obligated forthwith to pay to the Commission the amount the Commission determines would have been paid under the fee system established by the host state of the facility to dispose of at the facility the estimated volume of waste generated in the withdrawing or revoked party state that would have been disposed of at the facility from the time of withdrawal or revocation until the time the facility is closed. Any funds so paid to the Commission shall be distributed by the Commission to the persons who would have been entitled to receive the funds had they

originally been paid to dispose of waste at the facility. Any person receiving such funds from the Commission shall apply the funds to the purposes to which they would have been applied had they originally been paid to dispose of waste at the compact facility. In addition, a withdrawing or revoked party state forthwith shall pay to the Commission an amount the Commission determines to be necessary to cover all other costs and damages incurred by the Commission and the remaining party states as a result of the withdrawal or revocation. The intention of Article VIII(e) of this compact is to eliminate any decrease in revenue resulting from withdrawal of a party state or revocation of a party state's membership, to eliminate financial harm to the remaining party states, and to create an incentive for party states to continue as members of the compact and to fulfill their obligations. Article VIII(e) of this compact shall be construed and applied so as to effectuate this intention.
f. Any party state whose right to have waste generated within its borders disposed of at compact facilities is suspended by the Commission shall pay to the host state of the compact facility to which access has been suspended the amount the Commission determines is reasonably necessary to ensure that the host state, or any political subdivision thereof, does not incur financial loss as a result of the suspension of access.
g. This compact becomes effective upon enactment by at least three eligible states and consent to this compact by the Congress. The consent given to this compact by the Congress shall extend to any future admittance of new party states and to the power of the commission to regulate the shipment and disposal of waste and disposal of naturally occurring and accelerator-produced radioactive material pursuant to this compact. Amendments to this compact are effective when enacted by all party states and, if necessary, consented to by the Congress. To the extent required by Section (4)(D) of the Low-Level Radioactive Waste Policy Amendments Act of 1985, every five years after this compact has taken effect, the Congress by law may withdraw its consent.
h. The withdrawal of a party state from this compact, the suspension of waste disposal rights, the termination of a party state's designation as a host state, or the revocation of a state's membership in this compact does not affect the applicability of this compact to the remaining party states.
i. This compact may be dissolved and the obligations arising under this compact may be terminated only as follows:
1. Through unanimous agreement of all party states expressed in duly enacted legislation; or
2. Through withdrawal of consent to this compact by the Congress under Article I, Section 10 of the United States Constitution, in which case dissolution shall take place one hundred twenty days after the effective date of the withdrawal of consent.
Unless explicitly abrogated by the state legislation dissolving this

compact, or if dissolution results from withdrawal of congressional consent, the limitations on the investment and use of long-term care funds in Articles VI(o) and VI(q)(4) of this compact, the contractual obligations in Article V(f) of this compact, the indemnification obligations and contribution rights in Articles VI(o), VI(s), and VII(g) of this compact, and the operation rights and indemnification and hold harmless obligations in Article VI(q) of this compact shall remain in force notwithstanding dissolution of this compact.
As added by P.L.1-1996, SEC.19. Amended by P.L.131-1996, SEC.9.

IC 13-29-1-9
Penalties and enforcement
Sec. 9.

ARTICLE IX. PENALTIES AND ENFORCEMENT

IC 13-29-1-10
Severability and construction
Sec. 10.

ARTICLE X. SEVERABILITY AND CONSTRUCTION

participating state or of the United States or the application thereof to any person or circumstance is held invalid, the validity of the remainder of this compact to that person or circumstance and the applicability of the entire compact to any other person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. If any provision of this compact imposing a financial obligation upon a party state, or a state that has withdrawn from this compact or had its membership in this compact revoked, is finally determined by a court of competent jurisdiction to be unenforceable due to the state's constitutional limitations on its ability to pay the obligation, then that state shall use its best efforts to obtain an appropriation to pay the obligation, and, if the state is a party state, its right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to Article III(h)(6) of this compact, shall be suspended until the appropriation is obtained.
As added by P.L.1-1996, SEC.19. Amended by P.L.131-1996, SEC.11.

IC 13-29-1-11
Commission members; appointment; tenure
Sec. 11. (a) The governor shall appoint a person to serve as the Commission member representing Indiana. The Commission member appointed by the governor serves a four (4) year term, at the pleasure of the governor.
(b) If the Commission member representing the state of Indiana:
(1) dies;
(2) resigns; or
(3) is removed from office;
before the expiration of the member's term, the governor shall appoint a new Commission member to serve the remainder of the unexpired term.
(c) The governor may appoint an alternate to act on behalf of the Commission member when the Commission member is absent.
As added by P.L.1-1996, SEC.19.

IC 13-29-1-12
Commission members; per diems and expenses
Sec. 12. (a) A Commission member or alternate appointed by the governor under section 11 of this chapter is entitled to the following:
(1) The minimum salary per diem as provided in IC 4-10-11-2.1(b) while performing duties under this chapter.
(2) Reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency. (b) Per diems and expenses under this section shall be paid from money appropriated to the department of environmental management.
As added by P.L.1-1996, SEC.19.

IC 13-29-1-13 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 13. The solid waste management board shall adopt under IC 4-22-2 the rules necessary to implement this chapter.
As added by P.L.1-1996, SEC.19.

IC 13-29-1-13 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 13. The board shall adopt under IC 4-22-2 and IC 13-14-9 the rules necessary to implement this chapter.
As added by P.L.1-1996, SEC.19. Amended by P.L.133-2012, SEC.157.

IC 13-29-1-14
Violations; offense; penalties
Sec. 14. A person who knowingly or intentionally commits any of the violations listed in section 3(o) of this chapter commits a Class D felony. However, notwithstanding IC 35-50-2-7(a), a person who is convicted of a Class D felony under this section may, in addition to the term of imprisonment established under IC 35-50-2-7(a), be fined not more than fifty thousand dollars ($50,000) for each day of violation.
As added by P.L.1-1996, SEC.19. Amended by P.L.131-1996, SEC.12.



CHAPTER 1.1. FEES

IC 13-29-1.1-2
Assessment of fee
Sec. 2. Only the midwest interstate low-level radioactive waste commission or the host state (as defined in IC 13-11-2-103) may assess a fee allowed under IC 13-29-1.
As added by P.L.131-1996, SEC.1.



CHAPTER 2. OHIO RIVER VALLEY WATER SANITATION COMPACT

Article 1.

Article 2.

Article 3.

Sanitation Commission", hereinafter called the commission, which shall be a body corporate, with the powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the signatory states or by act or acts of the congress of the United States.

Article 4.

Article 5.

except by and with the authority of the legislature thereof.

Article 6.

Article 7.

Article 8.

and shall make a comprehensive report for the prevention or reduction of stream pollution therein. In preparing such report, the commission shall confer with any national or regional planning body which may be established, and any department of the federal government authorized to deal with matters relating to the pollution problems of the district. The commission shall draft and recommend to the governors of the various signatory states uniform legislation dealing with the pollution of rivers, streams, and waters and other pollution problems within the district. The commission shall consult with and advise the various states, communities, municipalities, corporations, persons, or other entities with regard to particular problems connected with the pollution of waters, particularly with regard to the construction of plants for the disposal of sewage, industrial, and other waste. The commission shall, more than one (1) month prior to any regular meeting of the legislature of any state which is a party thereto, present to the governor of the state its recommendations relating to enactments to be made by any legislature in furthering the intents and purposes of his compact.

Article 9.

for court review of administrative decisions. The commission or, at its request, the attorney general or other law enforcing official, shall have power to institute in such court any action for the enforcement of such order.

Article 10.

Article 11.

IC 13-29-2-2
"Commission" defined
Sec. 2. "Commission", for purposes of sections 5 through 7 of this chapter, refers to the Ohio River Valley Water Sanitation Commission.
As added by P.L.1-1996, SEC.19.

IC 13-29-2-3
"Commissioner" defined
Sec. 3. "Commissioner", for purposes of sections 5 through 7 of this chapter, means a member of the Ohio River Valley Water Sanitation Commission.
As added by P.L.1-1996, SEC.19.

IC 13-29-2-4
"Compact" defined
Sec. 4. "Compact", for purposes of sections 5 through 7 of this chapter, refers to the Ohio River Valley Water Sanitation Compact.
As added by P.L.1-1996, SEC.19.

IC 13-29-2-5
Commissioners
Sec. 5. (a) In pursuance of Article 4 of the Ohio River Valley

Water Sanitation Compact, there are three (3) members of the Ohio River Valley Water Sanitation Commission from Indiana.
(b) The governor shall appoint two (2) commissioners, each of whom must be a resident and citizen of Indiana. The term of one (1) of the two (2) commissioners first appointed is three (3) years and the term of the other commissioner is six (6) years. The successors shall be appointed by the governor for terms of six (6) years each. Each commissioner holds office until a successor is appointed and qualified. Vacancies occurring in the office of a commissioner from any reason or cause shall be filled by appointment by the governor for the unexpired term.
(c) The third commissioner from Indiana is the commissioner of the department of environmental management ex officio. The term of the ex officio commissioner terminates at the time the individual ceases to hold the office of commissioner of the department of environmental management, and the commissioner's successors as a commissioner are the commissioner's successors as the commissioner of the department of environmental management.
(d) With the exception of the issuance of any order under Article 9 of the compact, the ex officio commissioner may delegate, from time to time, to any deputy or other subordinate in the commissioner's department or office the power to be present and participate, including voting, as the commissioner's representative or substitute at any meeting of or hearing by or other proceeding of the commission.
(e) The terms of each of the initial three (3) members begin at the date of the appointment of the two (2) appointive commissioners if the compact has gone into effect in accordance with Article 11 of the compact. If the compact has not gone into effect, the terms begin upon the date upon which the compact becomes effective in accordance with Article 11 of the compact.
(f) The governor may remove a commissioner from office upon charges and after a hearing but the commissioner shall be given the opportunity to be heard.
As added by P.L.1-1996, SEC.19.

IC 13-29-2-6
Members of the commission; jurisdiction of courts; enforcement actions
Sec. 6. (a) There is granted to the commission and the commissioners all the powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact in every way. All officers of the state shall do all things falling within their respective provinces and jurisdiction necessary to or incidental to the carrying out of the compact in every way. It is the policy of the state to perform and carry out the compact and to accomplish the purposes of the compact. All officers, bureaus, departments, and persons of and in the state government or administration of the state shall, at convenient times and upon request of the commission:
(1) furnish the commission with information and data possessed

by any of them; and
(2) aid the commission by loan of personnel or other means lying within their legal powers respectively.
(b) The courts of general jurisdiction of the state have the jurisdiction specified in Article 9 of the compact, and the office of the attorney general or any other law enforcing officer of the state may institute any action for the enforcement of the orders of the commission as specified in Article 9 of the compact.
As added by P.L.1-1996, SEC.19.

IC 13-29-2-7
Effect of grant of powers
Sec. 7. Any powers granted to the commission by this chapter shall be construed as in aid of and supplemental to and not as a limitation upon any of the powers vested in the commission by any of the following:
(1) Other laws of the state.
(2) The laws of any of the other states in the compact other than Indiana.
(3) The United States Congress.
(4) The terms of the compact.
As added by P.L.1-1996, SEC.19.






ARTICLE 30. ENFORCEMENT AND LEGAL ACTIONS

CHAPTER 1. STANDING TO SUE FOR DECLARATORY AND EQUITABLE RELIEF IN THE NAME OF THE STATE

IC 13-30-1-2
Notice
Sec. 2. (a) A citizen, a partnership, a corporation, a limited liability company, an association, or a public officer or agency, as a condition precedent to maintaining an action, must give notice in writing by registered or certified mail to:
(1) the department of natural resources;
(2) the department; and
(3) the attorney general.
(b) The attorney general shall promptly notify all state administrative agencies having jurisdiction over or control of the pollution, impairment, destruction, or protection of the environment for which relief is sought.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-3
Maintenance of action; agency not required to be joined as party
Sec. 3. (a) An individual or entity that is identified in section 1(2) through 1(4) of this chapter and that brings an action under section 1 of this chapter may not maintain the action unless: (1) none of the agencies that receives notice of the action under section 2 of this chapter:
(A) commences an administrative proceeding or a civil action on the alleged pollution, impairment, or destruction not later than ninety (90) days after receiving notice under section 2 of this chapter; or
(B) takes steps not later than ninety (90) days after receiving notice under section 2 of this chapter to have a criminal prosecution commenced on the alleged pollution, impairment, or destruction; or
(2) the agency that commences an administrative proceeding or a civil action on the alleged pollution, impairment, or destruction does not diligently pursue the administrative proceeding or civil action after the administrative proceeding or civil action is commenced.
(b) The agency does not have to be joined as a party in an action under this section.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-4
Hearing; final determination; appeal
Sec. 4. If the administrative agency that has jurisdiction and that is given notice by the attorney general under section 2 of this chapter:
(1) holds a hearing; and
(2) makes a final determination;
after receiving the notice, an appeal from the agency's action may be taken in the manner prescribed by law.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-5
Intervention
Sec. 5. In an administrative, a licensing, or any other proceeding, and in an action for judicial review of an administrative, a licensing, or any other proceeding that is made available by law:
(1) the attorney general;
(2) a state, city, town, county, or local agency or officer vested with the authority to seek judicial relief;
(3) a citizen of Indiana; or
(4) a corporation, a limited liability company, a partnership, or an association maintaining an office in Indiana;
shall be permitted to intervene as a party upon the filing of a verified pleading asserting that the proceeding or action for judicial review involves conduct, programs, or products that may have the effect of significantly impairing, polluting, or destroying the environment of Indiana.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-6
Consideration of impairment, pollution, or destruction of

environment
Sec. 6. In the administrative, licensing, or other procedure, the agency shall consider the alleged significant impairment, pollution, or destruction of the environment of Indiana. A program, a product, or conduct that:
(1) has; or
(2) is reasonably likely to have;
the effect of impairing, polluting, or destroying the environment may not be authorized, approved, or permitted to continue if there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety, and welfare.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-7
Judicial review
Sec. 7. In an action for judicial review of proceedings described in section 4 of this chapter, the court shall, in addition to other duties imposed upon the court by law, grant review of claims that the conduct, program, or product under review:
(1) has impaired, significantly polluted, or destroyed the environment of Indiana; or
(2) is reasonably likely to impair, significantly pollute, or destroy the environment of Indiana.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-8
Respondent's burden
Sec. 8. (a) In an action under this chapter, whenever the petitioner has made a prima facie showing that the conduct of the respondent has or is reasonably likely to impair, pollute, or destroy the environment of Indiana, the respondent has the burden of establishing the following:
(1) If there is an applicable rule adopted by a state agency setting standards for pollution, impairment, or destruction, or for antipollution devices, the respondent has the burden of establishing compliance with the rule, which constitutes a prima facie defense to petitioner's claim.
(2) If there is not an applicable rule, the respondent has the burden of establishing that:
(A) there is no feasible and prudent alternative; and
(B) the conduct, program, or product at issue is consistent with and reasonably required for the promotion of the public health, safety, and welfare in light of the state's paramount concern for the protection of the environment from pollution, impairment, or destruction.
(b) Upon the respondent establishing the proof under subsection (a):
(1) the respondent is considered to have rebutted the prima facie showing; and
(2) the petitioner has the burden of going forward with the

evidence.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-9
Venue
Sec. 9. An action under this chapter must be brought in a circuit or superior court in the county in which the significant pollution, impairment, or destruction is alleged to have occurred.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-10
Master or referee; appointment
Sec. 10. The court may appoint a master or referee, who must be a disinterested person and technically qualified, to take testimony and make a report to the court in the action. The costs of the master or referee may be apportioned to the parties if the interests of justice require.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-11
Temporary and permanent equitable relief
Sec. 11. The court may:
(1) grant temporary and permanent equitable relief; or
(2) impose the conditions upon the respondent that are required to protect the environment of the state from pollution, impairment, and destruction.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-12
Failure to intervene; effect
Sec. 12. (a) In an action in which a petitioner or an intervenor seeking judicial adjudication as provided by this chapter has failed to intervene in an administrative, a licensing, or other similar proceeding, the court may:
(1) remit the petitioner or intervenor to the proceeding for amplification of the record in the proceeding; and
(2) order the granting of intervention and the granting of review in the proceeding as provided in of this chapter.
(b) However, if:
(1) intervention was available in the proceeding; and
(2) the petitioner or intervenor seeking judicial adjudication under this chapter willfully and inexcusably refused intervention in the proceeding;
the court may dismiss the action with prejudice to the petitioner or intervenor.
As added by P.L.1-1996, SEC.20.



CHAPTER 2. PROHIBITED ACTS

IC 13-30-2-1 Version b
Specific acts prohibited
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. A person may not do any of the following:
(1) Discharge, emit, cause, allow, or threaten to discharge, emit, cause, or allow any contaminant or waste, including any noxious odor, either alone or in combination with contaminants from other sources, into:
(A) the environment; or (B) any publicly owned treatment works;
in any form that causes or would cause pollution that violates or would violate rules, standards, or discharge or emission requirements adopted by the board under the environmental management laws.
(2) Increase the quantity or strength of a discharge of contaminants into the waters or construct or install a sewer or sewage treatment facility or a new outlet for contaminants into the waters of Indiana without prior approval of the department.
(3) Deposit any contaminants upon the land in a place and manner that creates or would create a pollution hazard that violates or would violate a rule adopted by the board.
(4) Deposit or cause or allow the deposit of any contaminants or solid waste upon the land, except through the use of sanitary landfills, incineration, composting, garbage grinding, or another method acceptable to the board.
(5) Dump or cause or allow the open dumping of garbage or of any other solid waste in violation of rules adopted by the board.
(6) Dispose of solid waste in, upon, or within the limits of or adjacent to a public highway, state park, state nature preserve, or recreation area or in or immediately adjacent to a lake or stream, except:
(A) in proper containers provided for sanitary storage of the solid waste; or
(B) as a part of a sanitary landfill operation or other land disposal method approved by the department.
(7) Construct, install, operate, conduct, or modify, without prior approval of the department, any equipment or facility of any type that may:
(A) cause or contribute to pollution; or
(B) be designed to prevent pollution.
However, the commissioner or the board may approve experimental uses of any equipment, facility, or pollution control device that is considered necessary for the further development of the state of the art of pollution control.
(8) Conduct any salvage operation or open dump by open burning or burn, cause, or allow the burning of any solid waste in a manner that violates either:
(A) the air pollution control laws; or
(B) the rules adopted by the board.
(9) Commence construction of a proposed hazardous waste facility without having first:
(A) filed an application for; and
(B) received;
a permit from the department.
(10) Commence or engage in the operation of a hazardous waste facility without having first obtained a permit from the department.
(11) Deliver any hazardous waste to a hazardous waste facility that: (A) is not approved; or
(B) does not hold a permit from the department.
(12) Cause or allow the transportation of a hazardous waste without a manifest if a manifest is required by law.
(13) Violate any:
(A) condition;
(B) limitation; or
(C) stipulation;
placed upon a certificate of environmental compatibility by the hazardous waste facility site approval authority or any other provision of IC 13-22-10.
(14) Apply or allow the application of used oil to any ground surface, except for purposes of treatment in accordance with a permit issued by the department under any of the following:
(A) IC 13-15, except IC 13-15-9.
(B) IC 13-17-11.
(C) IC 13-18-18.
(D) IC 13-20-1.
(15) Commence construction of a solid waste incinerator without first obtaining a permit from the department under IC 13-20-8.
(16) Commence operation of a solid waste incinerator without first obtaining the approval of the department under IC 13-20-8.
As added by P.L.1-1996, SEC.20. Amended by P.L.133-2012, SEC.158.

IC 13-30-2-2
Offer to provide service or allocate sewer tap without capacity to do so; liability
Sec. 2. (a) A person, excluding a municipality, who owns or operates a water pollution treatment or control facility or sanitary sewer may not offer to provide service or allocate a sewer tap to a person without:
(1) having the capacity to provide the service or allocation; and
(2) reserving the capacity to provide the service or allocation;
to the property owner to whom the offer or allocation was made.
(b) A person who violates subsection (a) who:
(1) issued a written letter of intent or commitment to provide service or allocate a sewer tap to a property owner;
(2) failed to reserve the capacity to provide the service or tap; and
(3) as a result of failing to reserve that capacity, adversely affected the value of property of a property owner to whom the letter of intent was issued;
is liable for damages to the property owner.
(c) In an action brought by a property owner under this section, the damages are equal to the value of the property as the property would have appreciated in value but for the failure of the property to have been provided sewer service or a sewer tap.
(d) Notwithstanding IC 34-11-1-2, a property owner who has a

continuing claim under this section may assert that claim until May 15, 1997.
As added by P.L.1-1996, SEC.20. Amended by P.L.1-1998, SEC.107.



CHAPTER 3. INVESTIGATION OF VIOLATIONS; ADMINISTRATIVE PROCEEDINGS AND ORDERS

IC 13-30-3-2
Procedures
Sec. 2. If an investigation discloses a possible violation, the commissioner shall proceed under:
(1) section 3 of this chapter; or
(2) first section 3 of this chapter and then section 4 of this chapter.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-3
Notice of violation; offer of opportunity to enter into agreed order; failure to enter into agreed order
Sec. 3. (a) The commissioner shall:
(1) notify the alleged violator in writing that the commissioner believes a violation may exist; and
(2) offer the alleged violator an opportunity to enter into an agreed order providing for:
(A) the actions required to correct the violation; and
(B) if appropriate, the payment of a civil penalty.
(b) The commissioner is not required to extend the offer under subsection (a)(2) for more than sixty (60) days.
(c) An alleged violator may enter into an agreed order without admitting that the violation occurred.
(d) A notification under this section does not constitute a notice of violation for purposes of IC 14-34-3-3(20).
(e) If an agreed order is not entered into, the commissioner may proceed under section 4 of this chapter to issue a notice and order.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-4
Notice; contents Sec. 4. (a) The commissioner shall issue written notice, by certified mail with return receipt requested, addressed to the alleged violator at the alleged violator's last known place of residence or place of business.
(b) The notice must:
(1) specify the provision of:
(A) the environmental management laws;
(B) the air pollution control laws; or
(C) the water pollution control laws; or
(D) the rule;
allegedly being violated;
(2) include:
(A) a statement of:
(i) the manner in which; and
(ii) the extent to which;
the alleged violation exists; and
(B) an order under sections 10 through 12 of this chapter:
(i) requiring that the alleged violator take specific action to correct the violation;
(ii) assessing a civil penalty under IC 13-30-4-1, IC 13-30-4-2, and section 11 of this chapter for the violation; or
(iii) containing the substance of both item (i) and item (ii); and
(3) include a brief description of the procedure for requesting review under IC 4-21.5.
(c) A copy of the notice and order may also be sent to a local governmental unit that is a party to the action.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-5
Order; effective date; review
Sec. 5. (a) Except as otherwise provided in:
(1) a notice issued under section 4 of this chapter; or
(2) a law relating to emergency orders;
an order of the commissioner under this chapter takes effect twenty (20) days after the alleged violator receives the notice, unless the alleged violator requests under subsection (b) a review of the order before the twentieth day after receiving the notice.
(b) To request a review of the order, the alleged violator must:
(1) file a written request with the office of environmental adjudication under IC 4-21.5-7; and
(2) serve a copy of the request on the commissioner.
(c) If a review of an order is requested under this section, the office of environmental adjudication established under IC 4-21.5-7 shall review the order under IC 4-21.5.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-6
Order; approval based on agreement before final order Sec. 6. If an alleged violator who has requested a review of an order of the commissioner under section 5 of this chapter agrees to resolve the controversy concerning the order in a manner satisfactory to the commissioner before a final order is issued by the office of environmental adjudication, the commissioner may approve an agreed order based on the agreement.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-7
Final order; judicial review
Sec. 7. A final order of an environmental law judge is subject to judicial review under IC 4-21.5-5.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-8
Private actions permitted; conditions
Sec. 8. (a) A person who has filed a complaint under IC 13-30-1 may proceed against the alleged violator if the department does not:
(1) commence:
(A) an administrative proceeding; or
(B) a civil action;
on the alleged pollution, impairment, or destruction not later than ninety (90) days after receiving notice under IC 13-30-1-2;
(2) take steps not later than ninety (90) days after receiving notice under IC 13-30-1-2 to have a criminal prosecution commenced on the alleged pollution, impairment, or destruction; or
(3) diligently pursue:
(A) an administrative proceeding; or
(B) a civil action;
concerning the alleged pollution, impairment, or destruction after the administrative proceeding or civil action is commenced.
(b) The department does not have to be joined as a party in an action under this section.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-9
Hearings; complainant's burden
Sec. 9. In hearings under this chapter, the burden is on the complainant to show the alleged violation.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-10
Orders; determinations
Sec. 10. In accordance with the procedure set forth in this chapter, the commissioner shall:
(1) issue and enter an order; or
(2) make any other determination;
that the commissioner considers appropriate. As added by P.L.1-1996, SEC.20.

IC 13-30-3-11 Version a
Orders of commissioner
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 11. An order of the commissioner under this chapter may do any of the following:
(1) Include a direction to cease and desist from violations of the following:
(A) Environmental management laws.
(B) Air pollution control laws.
(C) Water pollution control laws.
(D) A rule adopted by one (1) of the boards.
(2) Impose monetary penalties in accordance with the following:
(A) Environmental management laws.
(B) Air pollution control laws.
(C) Water pollution control laws.
(3) Mandate corrective action, including corrective action to be taken beyond the boundaries of the area owned or controlled by the person to whom the order is directed, to alleviate the violation.
(4) Revoke a permit or condition or modify the terms of a permit.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-11 Version b
Orders of commissioner
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 11. An order of the commissioner under this chapter may do any of the following:
(1) Include a direction to cease and desist from violations of the following:
(A) Environmental management laws.
(B) Air pollution control laws.
(C) Water pollution control laws.
(D) A rule adopted by the board.
(E) A rule adopted by the underground storage tank financial assurance board created by IC 13-23-11-1.
(2) Impose monetary penalties in accordance with the following:
(A) Environmental management laws.
(B) Air pollution control laws.
(C) Water pollution control laws.
(3) Mandate corrective action, including corrective action to be taken beyond the boundaries of the area owned or controlled by the person to whom the order is directed, to alleviate the violation. (4) Revoke a permit or condition or modify the terms of a permit.
As added by P.L.1-1996, SEC.20. Amended by P.L.133-2012, SEC.159.

IC 13-30-3-12
Performance bond; surety
Sec. 12. If an order of the commissioner allows time during which to correct a violation, the order may provide for the posting of a performance bond with surety or security acceptable to the department to assure the correction of the violation within the time prescribed in the order.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-13
Landowners on whose land garbage has been dumped without consent; parties; expenses; attorney's fees
Sec. 13. (a) Except as provided in subsection (c), an enforcement action may not be taken under this chapter for a violation of IC 13-30-2-1(5) against a landowner on whose land garbage or other solid waste, except hazardous waste, has been illegally dumped without the landowner's consent unless the commissioner has made a diligent and good faith effort to identify, locate, and take enforcement action against a person who appears likely to have committed or caused the illegal dumping.
(b) A landowner described in subsection (a) who in good faith provides information to the commissioner concerning:
(1) a name;
(2) an address; or
(3) any other evidence of a responsible person's identity found in garbage or other solid waste dumped on the landowner's land;
is not liable to a person for an action taken by the commissioner against the person as a result of the information provided the landowner.
(c) The commissioner may include the owner of land on which a violation of IC 13-30-2-1(5) has apparently occurred as a party in any enforcement action against a person who allegedly committed the violation of IC 13-30-2-1(5) so that the commissioner may order the landowner to allow the alleged violator access to the land to remove and dispose of the solid waste allegedly dumped on the land in violation of IC 13-30-2-1(5).
(d) A landowner on whose land garbage or other solid waste has been illegally dumped without the landowner's consent may, in addition to any other legal or equitable remedy available to the landowner, recover from the person responsible for the illegal dumping:
(1) reasonable expenses incurred by the landowner in disposing of the garbage or other solid waste; and
(2) reasonable attorney's fees.
As added by P.L.1-1996, SEC.20.



CHAPTER 4. CIVIL PENALTIES

IC 13-30-4-1 Version b
Violations
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. (a) Subject to IC 13-14-6 and except as provided in IC 13-23-14-2 and IC 13-23-14-3, a person who violates:
(1) any provision of:
(A) environmental management laws;
(B) air pollution control laws;
(C) water pollution control laws;
(D) IC 13-18-14-1;
(E) a rule or standard adopted by the board; or
(F) a rule or standard adopted by the underground storage tank financial assurance board created by IC 13-23-11-1; or
(2) any determination, permit, or order made or issued by the commissioner under:
(A) environmental management laws or IC 13-7 (before its repeal); (B) air pollution control laws or IC 13-1-1 (before its repeal); or
(C) water pollution control laws or IC 13-1-3 (before its repeal);
is liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) per day of any violation.
(b) The department may:
(1) recover the civil penalty described in subsection (a) in a civil action commenced in any court with jurisdiction; and
(2) request in the action that the person be enjoined from continuing the violation.
As added by P.L.1-1996, SEC.20. Amended by P.L.133-2012, SEC.160.

IC 13-30-4-2
Additional civil penalty; emergency orders
Sec. 2. (a) Subject to IC 13-14-6 and except as provided in IC 13-23-14-2 and IC 13-23-14-3, a person who:
(1) is named in or directed by an emergency order under IC 13-14-10-1; and
(2) violates the order;
is liable for an additional civil penalty not to exceed five hundred dollars ($500) per hour of violation.
(b) The additional civil penalty described in subsection (a) shall be assessed in an action brought by the commissioner in any court with jurisdiction.
As added by P.L.1-1996, SEC.20.

IC 13-30-4-3
Waiver of civil penalties
Sec. 3. (a) The department may waive up to one hundred percent (100%) of a civil penalty imposed on a business for a minor violation of:
(1) a requirement of environmental management laws;
(2) a rule adopted by a board; or
(3) any determination, permit, or order made or issued by the commissioner.
(b) The department may not waive any part of a civil penalty under this section if the violation:
(1) endangers or causes damage to public health or the environment;
(2) is intentional, willful, or criminal;
(3) is of a requirement for which the department has previously issued a notice or warning of violation, for this or a prior violation, to the business required to correct the violation; or
(4) is not corrected within ninety (90) days after the date the business required to correct the violation notifies the department of the violation under subsection (c). The department may extend the ninety (90) day period for not more than an additional ninety (90) days. (c) To seek a waiver of a civil penalty under this section, the business required to correct the violation must submit to the department a written report of the violation for which a waiver is sought. The report must be submitted to the department before an inspection by the department that discloses the violation or the issuance of a notice or warning of violation.
(d) The boards may adopt rules to implement this section.
As added by P.L.1-1996, SEC.20. Amended by P.L.123-1996, SEC.15.

IC 13-30-4-4
Waiver eligibility determination by compliance assistance program
Sec. 4. To determine eligibility for a waiver under section 3 of this chapter, a business required to correct a violation may contact the technical and compliance assistance program established under IC 13-28-3. The confidentiality provision in IC 13-28-3-4 applies to the contact.
As added by P.L.1-1996, SEC.20.



CHAPTER 5. INFRACTIONS



CHAPTER 6. REPEALED



CHAPTER 7. MINOR VIOLATIONS BY CERTAIN BUSINESSES

IC 13-30-7-3
Extension of correction period
Sec. 3. If:
(1) a violation under section 1 of this chapter cannot be corrected; or
(2) substantial steps to correct the violation cannot be taken;
within ninety (90) days, the department may extend the correction period for one (1) additional ninety (90) day period.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-4
Applicability of chapter
Sec. 4. Section 1 of this chapter does not apply if the department determines that an alleged violation under section 1 of this chapter:
(1) is disclosed after a business receives a notice of violation from the department for an alleged violation of the same or similar requirement;
(2) is a criminal offense under environmental management laws; or
(3) is committed intentionally or knowingly.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-5
Public access to reports
Sec. 5. (a) Before March 2 of each year, the department shall:
(1) file a report with the governor concerning any business required to correct a violation under section 1 of this chapter during the preceding year; and
(2) make the report available for public inspection.
(b) The report must include a summary of:
(1) violations;
(2) corrections for violations; and (3) penalties;
imposed for each business.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-6
Election to resolve enforcement action
Sec. 6. A business required to correct a violation that is subject to section 1 of this chapter may elect to resolve an enforcement action in the same manner as a business required to correct a violation that is not subject to section 1 of this chapter.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-7 Version a
Rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 7. The boards shall adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-7 Version b
Rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 7. The following shall adopt rules under IC 4-22-2 and IC 13-14-9 to administer this chapter:
(1) The board.
(2) The underground storage tank financial assurance board created by IC 13-23-11-1.
As added by P.L.1-1996, SEC.20. Amended by P.L.133-2012, SEC.161.



CHAPTER 8. FORFEITURE OF VEHICLES



CHAPTER 9. ENVIRONMENTAL LEGAL ACTIONS

IC 13-30-9-2
Person who may bring action
Sec. 2. A person may, regardless of whether the person caused or contributed to the release of a hazardous substance or petroleum into the surface or subsurface soil or groundwater that poses a risk to human health and the environment, bring an environmental legal action against a person that caused or contributed to the release to recover reasonable costs of a removal or remedial action involving the hazardous substances or petroleum.
As added by P.L.59-1997, SEC.23. Amended by P.L.221-2007, SEC.23.

IC 13-30-9-2.5
Recovery of certain costs
Sec. 2.5. IC 34-11-2-11.5 applies to an environmental legal action brought under section 2 of this chapter.
As added by P.L.154-2011, SEC.2.

IC 13-30-9-3
Allocation of costs of removal or remedial action
Sec. 3. (a) In resolving an environmental legal action, a court shall allocate the costs of the removal or remedial action in proportion to the acts or omissions of each party, without regard to any theory of joint and several liability, using legal and equitable factors that the court determines are appropriate, including the following:
(1) The degree of care exercised by each party with respect to the release of the hazardous substance or petroleum caused or contributed to by each party.
(2) The amount and characteristics of the hazardous substance or petroleum that was released.
(3) The risks posed by the hazardous substance or petroleum based on the use of the site at the time the hazardous substance or petroleum was released into the environment and the cost

effectiveness of the removal or remedial action to address the risks.
(4) Whether a party's acts or omissions violated a federal, state, or local statute, rule, regulation, or ordinance.
(5) The extent to which each party exercised actual and direct managerial control over the site where the hazardous substance or petroleum was released at the time of the release.
(6) Whether an award of reasonable costs, including attorney's fees, to a party involved in the environmental legal action is appropriate.
(7) Other equitable factors, including unjust enrichment, that the court determines are appropriate.
(b) Notwithstanding subsection (a), if parties have entered into a contract that allocates the costs or responsibility for the removal or remedial action, the terms of the contract control the allocation of costs between the parties to the contract. However, the terms of a contract may not affect the recovery of costs by the state unless the state is a signatory to the contract.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-4
Payment of unrecovered costs
Sec. 4. If the commissioner is not able to recover the total costs of a removal or remedial action from the responsible parties under this chapter, the unrecovered costs may be paid from the hazardous substances response trust fund established under IC 13-25-4-1.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-5
Defenses
Sec. 5. A defendant in an environmental legal action may assert defenses provided by law or equity, including a defense that damages suffered by the person who brought the environmental legal action were caused in whole or in part by a nonparty.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-6
Restrictions on actions involving underground storage tanks
Sec. 6. In an action to recover costs associated with a release from an underground storage tank, a person may bring the action under:
(1) this chapter; or
(2) IC 13-23-13-8.
A person may not bring the action under both this chapter and IC 13-23-13-8.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-7
Immunity from actions
Sec. 7. Notwithstanding any provision of this chapter, a person that receives a covenant not sue under IC 13-25-5-18 is exempt from

suit as provided in IC 13-25-5-18.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-8
Limited construction
Sec. 8. This chapter may not be construed to affect any litigation filed before February 28, 1998, under IC 13-23-13.
As added by P.L.59-1997, SEC.23.



CHAPTER 10. CRIMES

IC 13-30-10-1.5
Criminal violations and penalties
Sec. 1.5. (a) Except as provided in subsection (b), a person regulated under IC 13-22 who knowingly does any of the following commits a Class B misdemeanor:
(1) Transports hazardous waste to an unpermitted facility.
(2) Treats, stores, or disposes of hazardous waste without a permit issued by the department.
(3) Transports, treats, stores, disposes, recycles, or causes to be transported used oil regulated under 329 IAC 13 in violation of the standards established by the department for the management of used oil.
(4) Makes a false material statement or representation in any label, manifest, record, report, or other document filed or maintained under the hazardous waste or used oil standards.
(b) An offense under subsection (a) is a Class D felony if the offense results in damage to the environment that renders the environment unfit for human or vertebrate animal life. An offense under subsection (a) is a Class C felony if the offense results in the

death of another person.
(c) Before imposing sentence upon conviction of an offense under subsection (a) or (b), the court shall consider either or both of the following factors, if found by the jury or if stipulated to by the parties in a plea agreement:
(1) If the offense involves discharge of a contaminant into the environment, whether that discharge resulted in any or a combination of the following:
(A) A substantial risk of serious bodily injury.
(B) Serious bodily injury to an individual.
(C) The death of a vertebrate animal.
(D) Damage to the environment that:
(i) renders the environment unfit for human or vertebrate animal life; or
(ii) causes damage to an endangered, an at risk, or a threatened species.
(2) Whether the person did not know and could not reasonably have been expected to know that the contaminant discharged into the environment was capable of causing a result described in subdivision (1).
(d) Notwithstanding the maximum fine under IC 35-50-3-3, the court shall order a person convicted under subsection (a) to pay a fine of at least five thousand dollars ($5,000) per day for each violation and not more than twenty-five thousand dollars ($25,000) per day for each violation.
(e) Notwithstanding the maximum fine under IC 35-50-2-6(a) or IC 35-50-2-7(a), the court shall order a person convicted under subsection (b) to pay:
(1) a fine of at least five thousand dollars ($5,000) and not more than fifty thousand dollars ($50,000) for each day of violation; or
(2) if the person has a prior unrelated conviction for an offense under this title that may be punished as a felony, a fine of at least five thousand dollars ($5,000) and not more than one hundred thousand dollars ($100,000) for each day of violation.
(f) Except as provided in subsection (g), a person regulated under IC 13-17 who does any of the following commits a Class C misdemeanor:
(1) Knowingly violates any applicable requirements of IC 13-17-4, IC 13-17-5, IC 13-17-6, IC 13-17-7, IC 13-17-8, IC 13-17-9, IC 13-17-10, or IC 13-17-13.
(2) Knowingly violates any air pollution registration, construction, or operating permit condition issued by the department.
(3) Knowingly violates any fee or filing requirement in IC 13-17.
(4) Knowingly makes any false material statement, representation, or certification in any form, notice, or report required by an air pollution registration, construction, or operating permit issued by the department. (g) An offense under subsection (f) is a Class D felony if the offense results in damage to the environment that renders the environment unfit for human or vertebrate animal life. An offense under subsection (f) is a Class C felony if the offense results in the death of another person.
(h) Before imposing sentence upon conviction of an offense under subsection (f) or (g), the court shall consider either or both of the following factors, if found by the jury or if stipulated to by the parties in a plea agreement:
(1) If the offense involves discharge of a contaminant into the environment, whether that discharge resulted in any or a combination of the following:
(A) A substantial risk of serious bodily injury.
(B) Serious bodily injury to an individual.
(C) The death of a vertebrate animal.
(D) Damage to the environment that:
(i) renders the environment unfit for human or vertebrate animal life; or
(ii) causes damage to an endangered, an at risk, or a threatened species.
(2) Whether the person did not know and could not reasonably have been expected to know that the contaminant discharged into the environment was capable of causing a result described in subdivision (1).
(i) Notwithstanding the maximum fine under IC 35-50-3-4, the court shall order a person convicted under subsection (f) to pay a fine of at least five thousand dollars ($5,000) per day for each violation and not more than twenty-five thousand dollars ($25,000) per day for each violation.
(j) Notwithstanding the maximum fine under IC 35-50-2-6(a) or IC 35-50-2-7(a), the court shall order a person convicted under subsection (g) to pay:
(1) a fine of at least five thousand dollars ($5,000) and not more than fifty thousand dollars ($50,000) for each day of violation; or
(2) if the person has a prior unrelated conviction for an offense under this title that may be punished as a felony, a fine of at least five thousand dollars ($5,000) and not more than one hundred thousand dollars ($100,000) for each day of violation.
(k) Except as provided in subsection (l), a person regulated under IC 13-18 who does any of the following commits a Class C misdemeanor:
(1) Willfully or recklessly violates any applicable standards or limitations of IC 13-18-3-2.4, IC 13-18-4-5, IC 13-18-8, IC 13-18-9, IC 13-18-10, IC 13-18-12, IC 13-18-14, IC 13-18-15, or IC 13-18-16.
(2) Willfully or recklessly violates any National Pollutant Discharge Elimination System permit condition issued by the department under IC 13-18-19.
(3) Willfully or recklessly violates any National Pollutant

Discharge Elimination System Permit filing requirement.
(4) Knowingly makes any false material statement, representation, or certification in any National Pollutant Discharge Elimination System Permit form or in any notice or report required by a National Pollutant Discharge Elimination System permit issued by the department.
(l) An offense under subsection (k) is a Class D felony if the offense results in damage to the environment that renders the environment unfit for human or vertebrate animal life. An offense under subsection (k) is a Class C felony if the offense results in the death of another person.
(m) Before imposing sentence upon conviction of an offense under subsection (k) or (l), the court shall consider any or a combination of the following factors, if found by the jury or if stipulated to by the parties in a plea agreement:
(1) If the offense involves discharge of a contaminant into the environment, whether that discharge resulted in any or a combination of the following:
(A) A substantial risk of serious bodily injury.
(B) Serious bodily injury to an individual.
(C) The death of a vertebrate animal.
(D) Damage to the environment that:
(i) renders the environment unfit for human or vertebrate animal life; or
(ii) causes damage to an endangered, an at risk, or a threatened species.
(2) Whether the person did not know and could not reasonably have been expected to know that the contaminant discharged into the environment was capable of causing a result described in subdivision (1).
(3) Whether the discharge was the result of a combined sewer overflow and the person regulated had given notice of that fact to the department.
(n) Notwithstanding the maximum fine under IC 35-50-3-4, the court shall order a person convicted under subsection (k)(1), (k)(2), or (k)(3) to pay a fine of at least five thousand dollars ($5,000) a day for each violation and not more than twenty-five thousand dollars ($25,000) a day for each violation.
(o) Notwithstanding the maximum fine under IC 35-50-3-4, the court shall order a person convicted under subsection (k)(4) to pay a fine of at least five thousand dollars ($5,000) for each instance of violation and not more than ten thousand dollars ($10,000) for each instance of violation.
(p) Notwithstanding the maximum fine under IC 35-50-2-6(a) or IC 35-50-2-7(a), the court shall order a person convicted under subsection (l) to pay:
(1) a fine of at least five thousand dollars ($5,000) and not more than fifty thousand dollars ($50,000) for each day of violation; or
(2) if the person has a prior unrelated conviction for an offense

under this title that may be punished as a felony, a fine of at least five thousand dollars ($5,000) and not more than one hundred thousand dollars ($100,000) for each day of violation.
(q) The penalties under this section apply regardless of whether a person uses electronic submissions or paper documents to accomplish the actions described in this section.
As added by P.L.114-2008, SEC.26. Amended by P.L.57-2009, SEC.2.

IC 13-30-10-2
Repealed
(Repealed by P.L.114-2008, SEC.33.)

IC 13-30-10-3
Repealed
(Repealed by P.L.114-2008, SEC.33.)

IC 13-30-10-4
Repealed
(Repealed by P.L.114-2008, SEC.33.)

IC 13-30-10-5
Criminal penalties for violating underground storage tank laws
Sec. 5. (a) A person who:
(1) operates an underground storage tank and knowingly, intentionally, or recklessly violates:
(A) the terms of a permit issued by the department that relates to the operation of an underground storage tank; or
(B) an Indiana statute that relates to the operation of an underground storage tank; and
(2) discharges a contaminant into the environment, if the discharge results in:
(A) a substantial risk of serious bodily injury;
(B) serious bodily injury to an individual;
(C) the death of a vertebrate animal; or
(D) damage to the environment that renders the environment unfit for human or vertebrate animal life, or causes damage to an endangered, an at risk, or a threatened species;
commits a Class D felony. However, the offense is a Class C felony if it results in the death of another person.
(b) It is a defense to a prosecution under this section that the person did not know and could not reasonably have been expected to know that the substance discharged into the environment was capable of causing a result described in subsection (a)(2).
(c) Notwithstanding IC 35-50-2-6(a), IC 35-50-2-7(a), or IC 35-50-3-2, the court may order a person convicted under this section to pay:
(1) a fine of at least five thousand dollars ($5,000) and not more than fifty thousand dollars ($50,000) for each day of violation; or (2) if the person has a prior unrelated conviction for an offense under this title that may be punished as a felony, a fine of not more than one hundred thousand dollars ($100,000) for each day of violation.
In determining the amount of a fine imposed for a violation of this section, the court shall consider any improper economic benefit, including unjust enrichment, received by the defendant as a result of the unlawful conduct.
As added by P.L.137-2007, SEC.31.

IC 13-30-10-6
Criminal penalties for violating state regulated wetlands laws
Sec. 6. (a) A person who:
(1) knowingly or intentionally violates:
(A) the terms of a permit issued under IC 13-18-22 that relates to state regulated wetlands; or
(B) a statute that relates to state regulated wetlands; and
(2) causes substantial harm to a state regulated wetland;
commits a Class D felony.
(b) Notwithstanding IC 35-50-2-6(a), IC 35-50-2-7(a), or IC 35-50-3-2, the court may order a person convicted under this section to pay:
(1) a fine of at least five thousand dollars ($5,000) and not more than fifty thousand dollars ($50,000) for each day of violation; or
(2) if the person has a prior unrelated conviction for an offense under this title that may be punished as a felony, a fine of not more than one hundred thousand dollars ($100,000) for each day of violation.
In determining the amount of a fine imposed for a violation of this section, the court shall consider any improper economic benefit, including unjust enrichment, received by the defendant as a result of the unlawful conduct.
As added by P.L.137-2007, SEC.31.









TITLE 14. NATURAL AND CULTURAL RESOURCES

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 14-8-1-2
Inapplicability of definitions
Sec. 2. The definitions in this article do not apply to the following:
(1) IC 14-25-13.
(2) IC 14-35-4.
As added by P.L.1-1995, SEC.1.



CHAPTER 2. DEFINITIONS

IC 14-8-2-1.5
"Acquiescence"
Sec. 1.5. "Acquiescence", for the purposes of IC 14-26-2, has the meaning set forth in IC 14-26-2-1.2.
As added by P.L.6-2008, SEC.1.

IC 14-8-2-2
"Adjacent land"
Sec. 2. "Adjacent land", for purposes of IC 14-29-6, has the meaning set forth in IC 14-29-6-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-3
"Affected area"
Sec. 3. "Affected area", for purposes of IC 14-36-1, has the meaning set forth in IC 14-36-1-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-4
"Agency"
Sec. 4. "Agency" has the following meaning:
(1) For purposes of IC 14-23-8, the meaning set forth in IC 14-23-8-2.
(2) For purposes of IC 14-24-12, the meaning set forth in IC 14-24-12-1.
As added by P.L.1-1995, SEC.1. Amended by P.L.132-1996, SEC.1.

IC 14-8-2-5
"Agricultural purpose"
Sec. 5. "Agricultural purpose", for purposes of IC 14-21-1-24, has the meaning set forth in IC 14-21-1-24.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-5.5
"Alcoholic beverage"
Sec. 5.5. "Alcoholic beverage", for purposes of IC 14-16-1, has the meaning set forth in IC 14-16-1-1.5.
As added by P.L.219-2005, SEC.15.
IC 14-8-2-5.7
"All-terrain vehicle"
Sec. 5.7. "All-terrain vehicle", for purposes of IC 14-8-2-185, means a motorized, off-highway vehicle that:
(1) is fifty (50) inches or less in width;
(2) has a dry weight of twelve hundred (1,200) pounds or less;
(3) is designed for travel on at least three (3) nonhighway or off-highway tires;
(4) is designed for recreational use by one (1) or more individuals;
(5) has a seat or saddle designed to be straddled by the operator; and
(6) has handlebars for steering control.
The term includes parts, equipment, or attachments sold with the vehicle.
As added by P.L.86-2010, SEC.2.

IC 14-8-2-6
"Alteration to the shoreline"
Sec. 6. "Alterations to the shoreline", for purposes of IC 14-26-2-15, has the meaning set forth in IC 14-26-2-15.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-7
"Animal"
Sec. 7. "Animal", for purposes of IC 14-22, includes all mammals, birds, reptiles, amphibians, fish, crustaceans, and mollusks.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-7.5
"Annual pass"
Sec. 7.5. "Annual pass", for the purposes of IC 14-19-3-5, has the meaning set forth in IC 14-19-3-5(a).
As added by P.L.134-1997, SEC.1.

IC 14-8-2-8
"Apiary"
Sec. 8. "Apiary", for purposes of IC 14-24, means a place where at least one (1) hive or colony of bees is kept.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-9
"Applicant"
Sec. 9. "Applicant", for purposes of IC 14-34-4-8, has the meaning set forth in IC 14-34-4-8.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-10
"Appraised value"
Sec. 10. "Appraised value", for purposes of IC 14-31-2, has the

meaning set forth in IC 14-31-2-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-11
"Approximate original contour"
Sec. 11. "Approximate original contour", for purposes of IC 14-34-10, has the meaning set forth in IC 14-34-10-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-12
"Aquatic vegetation"
Sec. 12. "Aquatic vegetation", for purposes of IC 14-22, means completely submerged or partially emerged:
(1) moss;
(2) algae; or
(3) rooted aquatic vegetation.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-13
"Aquifer"
Sec. 13. "Aquifer", for purposes of IC 14-25-7, has the meaning set forth in IC 14-25-7-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-13.5
"Archeological plan"
Sec. 13.5. "Archeological plan", for purposes of IC 14-21-1, has the meaning set forth in IC 14-21-1-8(b).
As added by P.L.46-2000, SEC.1.

IC 14-8-2-14
"Area"
Sec. 14. "Area" has the following meaning:
(1) For purposes of IC 14-23-7, the meaning set forth in IC 14-23-7-1.
(2) For purposes of IC 14-31-1, the meaning set forth in IC 14-31-1-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-15
"Articles of dedication"
Sec. 15. "Articles of dedication", for purposes of IC 14-31-1, has the meaning set forth in IC 14-31-1-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-16
"Artifact"
Sec. 16. "Artifact", for purposes of IC 14-21-1, has the meaning set forth in IC 14-21-1-2.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-16.5
"Automated point of sale licensing system"
Sec. 16.5. "Automated point of sale licensing system", for purposes of IC 14-22, has the meaning set forth in IC 14-22-12-7.5(a).
As added by P.L.186-2003, SEC.27.

IC 14-8-2-17
"Average normal water level"
Sec. 17. "Average normal water level", for purposes of IC 14-26-4, has the meaning set forth in IC 14-26-4-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-18
"Bag limit"
Sec. 18. "Bag limit", for purposes of IC 14-22, means the quantity of individual wild animals that may be taken:
(1) in one (1) day of the specified season for a specified wild animal; or
(2) during the entire season;
as stated in IC 14-22.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-19
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-19.5
"Base fluid"
Sec. 19.5. "Base fluid", for purposes of IC 14-37-3-8, means a fluid into which additives are mixed to form the hydraulic fracturing fluid that transports proppants into a geologic formation.
As added by P.L.16-2012, SEC.1.

IC 14-8-2-20
"Basin"
Sec. 20. "Basin" has the following meaning:
(1) For purposes of IC 14-25-1, the meaning set forth in section 1.2 of IC 14-25-15-1.
(2) For purposes of IC 14-30-1, the meaning set forth in IC 14-30-1-1.
(3) For purposes of IC 14-30-2, the meaning set forth in IC 14-30-2-1.
(4) For purposes of IC 14-30-3, the meaning set forth in IC 14-30-3-1.
(5) For purposes of IC 14-30-4, the meaning set forth in IC 14-30-4-1.
As added by P.L.1-1995, SEC.1. Amended by P.L.35-2001, SEC.1; P.L.4-2008, SEC.1.
IC 14-8-2-21
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-22
"Beneficial use"
Sec. 22. "Beneficial use", for purposes of IC 14-25-7, has the meaning set forth in IC 14-25-7-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-23
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-24
"Board"
Sec. 24. "Board" has the following meaning:
(1) For purposes of IC 14-27-6, the meaning set forth in IC 14-27-6-2.
(2) For purposes of IC 14-32, the soil conservation board established by IC 14-32-2-1.
(3) For purposes of IC 14-33, the board of directors of a conservancy district.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-25
"Boat"
Sec. 25. "Boat", for purposes of IC 14-15, means watercraft.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-26
"Bond pool"
Sec. 26. "Bond pool", for purposes of IC 14-34-8, has the meaning set forth in IC 14-34-8-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-26.2
"Boundary river"
Sec. 26.2. "Boundary river", for purposes of IC 14-28-1, has the meaning set forth in IC 14-28-1-1.2.
As added by P.L.135-1997, SEC.1.

IC 14-8-2-26.3
"Boundary river floodway"
Sec. 26.3. "Boundary river floodway", for purposes of IC 14-28-1, has the meaning set forth in IC 14-28-1-1.3.
As added by P.L.135-1997, SEC.2.

IC 14-8-2-27
"Boundary waters" Sec. 27. "Boundary waters", for purposes of IC 14-22, means the following:
(1) The part of the Wabash River that forms the boundary between Illinois and Indiana.
(2) The part of the Ohio River that forms the boundary between Kentucky and Indiana.
(3) The part of the Great Miami River that forms the boundary between Ohio and Indiana.
(4) The part of Lake Michigan that is under the jurisdiction of Indiana.
(5) The lakes other than Lake Michigan that are on the boundary between Indiana and bordering states.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-27.5
"Bow"
Sec. 27.5. "Bow", for purposes of IC 14-22-40, has the meaning set forth in IC 14-22-40-1.
As added by P.L.133-1996, SEC.1.

IC 14-8-2-28
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-29
"Buildings and grounds"
Sec. 29. "Buildings and grounds", for purposes of IC 14-20-7, has the meaning set forth in IC 14-20-7-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-29.7
"Bureau"
Sec. 29.7. "Bureau", for purposes of IC 14-11-3, has the meaning set forth in IC 14-11-3-0.3.
As added by P.L.257-1997(ss), SEC.24.

IC 14-8-2-30
"Burial ground"
Sec. 30. "Burial ground", for purposes of IC 14-21, has the meaning set forth in IC 14-21-1-3.
As added by P.L.1-1995, SEC.1. Amended by P.L.46-2000, SEC.2.

IC 14-8-2-31
"Burial object"
Sec. 31. "Burial object", for purposes of IC 14-21-1, has the meaning set forth in IC 14-21-1-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-32
"Burns Waterway" Sec. 32. "Burns Waterway", for purposes of IC 14-13-2, has the meaning set forth in IC 14-13-2-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-33
"Buy"
Sec. 33. "Buy", for purposes of IC 14-31-3, has the meaning set forth in IC 14-31-3-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-34
"Campaign"
Sec. 34. "Campaign", for purposes of IC 14-31-2, has the meaning set forth in IC 14-31-2-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-35
"Carnivore"
Sec. 35. (a) "Carnivore", for purposes of IC 14-22, means a flesh-eating mammal. The term includes the following:
(1) A wild animal of the following families:
(A) Canine.
(B) Feline.
(C) Ursine.
(2) A wild animal that is a result of crossbreeding between the following:
(A) An animal listed in subdivision (1).
(B) Another animal listed in subdivision (1) or a domestic animal.
(b) The term does not include a domestic animal.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-36
"Carry passengers for hire"
Sec. 36. (a) "Carry passengers for hire", for purposes of IC 14-15, means the carrying or transportation of passengers for a passage or trip in consideration of a fare or charge.
(b) The term does not include the following:
(1) The carrying or transportation of passengers or guests without charge.
(2) The leasing or rental of a watercraft to a lessee to be operated by the lessee as the lessee's own for an hour, a day, a week, or other fixed period.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-37
"Cast overburden"
Sec. 37. "Cast overburden", for purposes of IC 14-36-1, has the meaning set forth in IC 14-36-1-5.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-37.5
"Cemetery"
Sec. 37.5. "Cemetery", for purposes of IC 14-21, has the meaning set forth in IC 23-14-33-7.
As added by P.L.46-2000, SEC.3.

IC 14-8-2-37.6
"Cervidae"
Sec. 37.6. "Cervidae", for purposes of IC 14-22-20.5, has the meaning set forth in IC 14-22-20.5-1.
As added by P.L.93-2005, SEC.1.

IC 14-8-2-37.7
"Cervidae livestock operation"
Sec. 37.7. "Cervidae livestock operation", for purposes of IC 14-22-20.5, has the meaning set forth in IC 14-22-20.5-2.
As added by P.L.93-2005, SEC.2.

IC 14-8-2-37.8
"Cervidae products"
Sec. 37.8. "Cervidae products", for purposes of IC 14-22-20.5, has the meaning set forth in IC 14-22-20.5-3.
As added by P.L.93-2005, SEC.3.

IC 14-8-2-38
"Channel"
Sec. 38. "Channel" has the following meaning:
(1) For purposes of IC 14-28-1 and IC 14-28-3, the natural or artificial channel of a river or stream.
(2) For purposes of IC 14-29-4, the meaning set forth in IC 14-29-4-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-39
"Chase"
Sec. 39. "Chase", for purposes of IC 14-22, means following wildlife without the intent to take.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-40
Repealed
(Repealed by P.L.40-2012, SEC.7.)

IC 14-8-2-41
"Class II well"
Sec. 41. "Class II well", for purposes of IC 14-37, means a well that injects fluids:
(1) that are brought to the surface in connection with conventional oil or gas production and can be commingled with wastewaters (other than wastewaters classified as hazardous

waste at the time of injection) from gas plants that are an integral part of production operations;
(2) for the enhanced recovery of oil or gas; or
(3) for the storage of hydrocarbons that are liquid at standard temperature and pressure.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-42
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-42.2
"Coal bed methane"
Sec. 42.2. "Coal bed methane", for purposes of section 317 of this chapter and IC 14-37, means gaseous substances of whatever character lying within or emanating from:
(1) unmined coal seams, either naturally or as a result of stimulation of the coal seam;
(2) the void created by mining out coal seams; or
(3) the gob created by longwall or other extraction methods of coal mining.
As added by P.L.78-2010, SEC.1. Amended by P.L.140-2011, SEC.1.

IC 14-8-2-42.5
"Collateral"
Sec. 42.5. "Collateral", for purposes of IC 14-34-7, has the meaning set forth in IC 14-34-7-0.5.
As added by P.L.176-1995, SEC.1.

IC 14-8-2-43
"Commence to drill a well"
Sec. 43. "Commence to drill a well", for purposes of IC 14-38-1, has the meaning set forth in IC 14-38-1-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-44
"Commercial fishing"
Sec. 44. "Commercial fishing", for purposes of IC 14-22-14, has the meaning set forth in IC 14-22-14-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-45
"Commercial fishing gear"
Sec. 45. "Commercial fishing gear", for purposes of IC 14-22-14, has the meaning set forth in IC 14-22-14-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-46
"Commercial fishing license"
Sec. 46. "Commercial fishing license", for purposes of

IC 14-22-14, has the meaning set forth in IC 14-22-14-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-47
"Commercially minable coal resource"
Sec. 47. (a) "Commercially minable coal resource", for purposes of IC 14-37, means a seam of coal that:
(1) can be mined using generally accepted underground practices and suitable equipment; and
(2) consists of coal in sufficient quantities and of sufficient quality to be commercially saleable.
(b) The term includes a seam of coal to which one (1) or more of the following apply:
(1) The seam is:
(A) associated with an underground mine permitted under IC 14-34; and
(B) specifically intended to be mined under the permit.
(2) The seam is associated with an inactive underground mining operation at which mining operations:
(A) have temporarily ceased; and
(B) are anticipated to be resumed by the person with the right to develop the seam.
(3) The seam is identified as a commercially minable coal resource by the owner or lessee of the seam by a map accompanied by an affidavit that:
(A) is filed with the division of oil and gas; and
(B) states that the coal in the seam is being held for later commercial production.
(4) The seam is:
(A) at least thirty-six (36) inches thick; and
(B) located not more than eight hundred (800) feet below the surface.
As added by P.L.1-1995, SEC.1. Amended by P.L.78-2010, SEC.2; P.L.42-2011, SEC.31.

IC 14-8-2-48
"Commission"
Sec. 48. (a) "Commission", except as provided in this section, refers to the natural resources commission.
(b) "Commission", for purposes of IC 14-13-1, has the meaning set forth in IC 14-13-1-1.
(c) "Commission", for purposes of IC 14-13-2, has the meaning set forth in IC 14-13-2-2.
(d) "Commission", for purposes of IC 14-13-4, has the meaning set forth in IC 14-13-4-1.
(e) "Commission", for purposes of IC 14-13-5, has the meaning set forth in IC 14-13-5-1.
(f) "Commission", for purposes of IC 14-13-6, has the meaning set forth in IC 14-13-6-2.
(g) "Commission", for purposes of IC 14-14-1, has the meaning

set forth in IC 14-14-1-3.
(h) "Commission", for purposes of IC 14-20-11, has the meaning set forth in IC 14-20-11-1.
(i) "Commission", for purposes of IC 14-28-4, has the meaning set forth in IC 14-28-4-1.
(j) "Commission", for purposes of IC 14-30-1, has the meaning set forth in IC 14-30-1-2.
(k) "Commission", for purposes of IC 14-30-2, has the meaning set forth in IC 14-30-2-2.
(l) "Commission", for purposes of IC 14-30-3, has the meaning set forth in IC 14-30-3-2.
(m) "Commission", for purposes of IC 14-30-4, has the meaning set forth in IC 14-30-4-2.
(n) "Commission", for purposes of IC 14-33-20, has the meaning set forth in IC 14-33-20-2.
As added by P.L.1-1995, SEC.1. Amended by P.L.35-2001, SEC.2; P.L.85-2008, SEC.1; P.L.197-2011, SEC.46; P.L.133-2012, SEC.162.

IC 14-8-2-49
"Committee"
Sec. 49. "Committee", for purposes of IC 14-34-8, has the meaning set forth in IC 14-34-8-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-49.2
"Compact"
Sec. 49.2. (a) "Compact", for purposes of IC 14-24-4.5, has the meaning set forth in IC 14-24-4.5-2(8).
(b) "Compact", for purposes of IC 14-25-15, has the meaning set forth in IC 14-25-15-1.
As added by P.L.225-2005, SEC.1. Amended by P.L.4-2008, SEC.2.

IC 14-8-2-49.5
"Comparative balance sheet"
Sec. 49.5. "Comparative balance sheet", for purposes of IC 14-34-7, has the meaning set forth in IC 14-34-7-0.6.
As added by P.L.176-1995, SEC.2.

IC 14-8-2-49.6
"Comparative income statement"
Sec. 49.6. "Comparative income statement", for purposes of IC 14-34-7, has the meaning set forth in IC 14-34-7-0.7.
As added by P.L.176-1995, SEC.3.

IC 14-8-2-50
"Compensate"
Sec. 50. "Compensate", for purposes of IC 14-34-11-3, has the meaning set forth in IC 14-34-11-3.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-51
"Conservancy district"
Sec. 51. "Conservancy district", for purposes of IC 14-25-2-11, has the meaning set forth in IC 14-25-2-11.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-52
"Conservation easement"
Sec. 52. "Conservation easement", for purposes of IC 14-29-6-13, has the meaning set forth in IC 14-29-6-13.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-53
"Conservation officer"
Sec. 53. "Conservation officer" refers to an officer employee of the law enforcement division organized under IC 14-9-8.
As added by P.L.1-1995, SEC.1. Amended by P.L.26-2008, SEC.1.

IC 14-8-2-54
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-55
"Construction"
Sec. 55. "Construction" has the following meaning:
(1) For purposes of IC 14-25-4, the meaning set forth in IC 14-25-4-1.
(2) For purposes of IC 14-26-2-15, the meaning set forth in IC 14-26-2-15.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-56
Repealed
(Repealed by P.L.40-2012, SEC.8.)

IC 14-8-2-57
"Corporation"
Sec. 57. "Corporation", for purposes of IC 14-12-3, has the meaning set forth in IC 14-12-3-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-58
"Corps"
Sec. 58. "Corps", for purposes of IC 14-23-8, has the meaning set forth in IC 14-23-8-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-59
"Corridor"
Sec. 59. "Corridor" has the following meaning: (1) For purposes of IC 14-13-4, the meaning set forth in IC 14-13-4-2.
(2) For purposes of IC 14-13-5, the meaning set forth in IC 14-13-5-2.
(3) For purposes of IC 14-13-6, the meaning set forth in IC 14-13-6-3.
As added by P.L.1-1995, SEC.1. Amended by P.L.197-2011, SEC.47.

IC 14-8-2-60
"Cost"
Sec. 60. "Cost", for purposes of IC 14-14-1, has the meaning set forth in IC 14-14-1-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-61
"Council"
Sec. 61. "Council", for purposes of IC 14-21-1, has the meaning set forth in IC 14-21-1-5.
As added by P.L.1-1995, SEC.1. Amended by P.L.197-2011, SEC.48.

IC 14-8-2-62
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-62.1
"Credit card"
Sec. 62.1. "Credit card", for purposes of IC 14-11-1-7, has the meaning set forth in IC 14-11-1-7.
As added by P.L.95-1998, SEC.1.

IC 14-8-2-63
"Current assets"
Sec. 63. "Current assets", for purposes of IC 14-34-7-4, has the meaning set forth in IC 14-34-7-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-64
"Current liabilities"
Sec. 64. "Current liabilities", for purposes of IC 14-34-7-4, has the meaning set forth in IC 14-34-7-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-65
"Dealer"
Sec. 65. "Dealer" has the following meaning:
(1) For purposes of IC 14-16-1, the meaning set forth in IC 14-16-1-2.
(2) For purposes of IC 14-24, the term means a person who grows or buys nursery stock for the purpose of reselling or reshipping the stock in Indiana. As added by P.L.1-1995, SEC.1. Amended by P.L.186-2003, SEC.28.

IC 14-8-2-65.5
"Decoy"
Sec. 65.5. "Decoy", for purposes of IC 14-22-40, has the meaning set forth in IC 14-22-40-2.
As added by P.L.133-1996, SEC.2.

IC 14-8-2-66
"Dedicate" and "dedication"
Sec. 66. "Dedicate" and "dedication", for purposes of IC 14-31-1, have the meaning set forth in IC 14-31-1-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-66.5
"Delinquent"
Sec. 66.5. "Delinquent", for purposes of IC 14-11-3, has the meaning set forth in IC 14-11-3-0.5.
As added by P.L.257-1997(ss), SEC.25.

IC 14-8-2-67
"Department"
Sec. 67. (a) "Department", except for purposes of IC 14-20-7 and IC 14-32, refers to the department of natural resources.
(b) "Department", for purposes of IC 14-20-7, refers to the Indiana department of veterans' affairs established by IC 10-17-1-2.
(c) "Department", for purposes of IC 14-32, refers to the Indiana state department of agriculture established by IC 15-11-2-1.
As added by P.L.1-1995, SEC.1. Amended by P.L.1-2006, SEC.206; P.L.2-2008, SEC.28; P.L.120-2008, SEC.5; P.L.113-2010, SEC.95.

IC 14-8-2-68
"Deputy director"
Sec. 68. "Deputy director" refers to the deputy director of the bureau that supervises a division.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-68.5
"Development plan"
Sec. 68.5. "Development plan", for purposes of IC 14-21-1, has the meaning set forth in IC 14-21-1-8(c).
As added by P.L.46-2000, SEC.4.

IC 14-8-2-69
"Dewatering well"
Sec. 69. "Dewatering well", for purposes of IC 14-25-4, has the meaning set forth in IC 14-25-4-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-70 "Diffused surface water"
Sec. 70. "Diffused surface water", for purposes of IC 14-25 through IC 14-29, means water that comes from falling rain or melting snow or ice and that:
(1) is diffused over the surface of the ground or that temporarily flows vagrantly on or over the surface of the ground as the natural elevations and depressions of the surface of the earth guide the water; and
(2) has no definite banks or channel.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-71
"Director"
Sec. 71. (a) Except as provided in subsection (b), "director" refers to the director of the department of natural resources.
(b) "Director", for purposes of IC 14-24-12, has the meaning set forth in IC 14-24-12-2.
As added by P.L.1-1995, SEC.1. Amended by P.L.132-1996, SEC.2.

IC 14-8-2-72
"District"
Sec. 72. "District" has the following meaning:
(1) For purposes of IC 14-27-8, the meaning set forth in IC 14-27-8-2.
(2) For purposes of IC 14-32, the term refers to a soil and water conservation district that was:
(A) organized under IC 13-3-1 (before its repeal) or IC 14-32-3 (before its repeal); or
(B) reestablished under IC 14-32-6.5 to incorporate additional territory.
(3) For purposes of IC 14-33, a conservancy district established under or accepting:
(A) IC 13-3-3 (before its repeal);
(B) IC 14-33; or
(C) IC 19-3-2 (before its repeal on April 1, 1980), including a conservancy district established before April 20, 1956, for any purpose provided in IC 14-33-1-1.
As added by P.L.1-1995, SEC.1. Amended by P.L.136-1997, SEC.1.

IC 14-8-2-73
"District plan"
Sec. 73. "District plan", for purposes of IC 14-33, means the plan made after a conservancy district is established for accomplishing the purpose of the district.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-74
"Ditch" or "drain"
Sec. 74. "Ditch" or "drain", for purposes of IC 14-27-8, has the meaning set forth in IC 14-27-8-3. As added by P.L.1-1995, SEC.1.

IC 14-8-2-75
"Diver"
Sec. 75. "Diver", for purposes of IC 14-15-9, has the meaning set forth in IC 14-15-9-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-76
"Divers down flag"
Sec. 76. "Divers down flag", for purposes of IC 14-15-9, has the meaning set forth in IC 14-15-9-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-77
"Division"
Sec. 77. "Division" has the following meaning:
(1) For purposes of IC 14-9-8, the meaning set forth in IC 14-9-8-2.
(2) For purposes of IC 14-21, the division of historic preservation and archeology.
(3) For purposes of IC 14-22, the division of fish and wildlife.
(4) For purposes of IC 14-24, the division of entomology and plant pathology.
(5) For purposes of IC 14-25.5, the division of water.
(6) For purposes of IC 14-31-2, the meaning set forth in IC 14-31-2-4.
(7) For purposes of IC 14-32, the division of soil conservation of the Indiana state department of agriculture established by IC 15-11-4-1.
(8) For purposes of IC 14-37, the division of oil and gas.
As added by P.L.1-1995, SEC.1. Amended by P.L.145-2002, SEC.1; P.L.1-2006, SEC.207; P.L.2-2008, SEC.29; P.L.85-2008, SEC.2; P.L.120-2008, SEC.6; P.L.69-2009, SEC.1; P.L.167-2011, SEC.2.

IC 14-8-2-77.5
"Division director"
Sec. 77.5. "Division director", for purposes of IC 14-24-12, has the meaning set forth in IC 14-24-12-3.
As added by P.L.132-1996, SEC.3.

IC 14-8-2-78
"Dock or harbor line"
Sec. 78. "Dock or harbor line", for purposes of IC 14-18-6, has the meaning set forth in IC 14-18-6-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-79
Repealed
(Repealed by P.L.2-1997, SEC.91.)
IC 14-8-2-79.5
"Domiciled"
Sec. 79.5. "Domiciled", for purposes of section 242 of this chapter, means to be living in a place that:
(1) is a person's true, fixed, and permanent home and principal residence to which, whenever the person is temporarily absent, the person intends to return; and
(2) is a permanent building or a part of a building:
(A) including a house, a condominium, an apartment, a room in a house or complex, or a mobile home; and
(B) not including a vacant lot, second home, camp, cottage, or premises used solely for business.
As added by P.L.155-2002, SEC.2 and P.L.158-2002, SEC.1.

IC 14-8-2-80
"Due notice"
Sec. 80. "Due notice", for purposes of IC 14-32, means a notice given through publication at least two (2) times, with an interval of at least six (6) days between the two (2) publication dates, in a newspaper or other publication of general circulation within the appropriate area.
As added by P.L.1-1995, SEC.1. Amended by P.L.136-1997, SEC.2.

IC 14-8-2-81
Rpealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-82
"Elements of beekeeping"
Sec. 82. "Elements of beekeeping", for purposes of IC 14-24, includes bees, hives, combs, combless packages of bees or queens, and beekeeping equipment or appurtenances.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-83
"Eligible cost"
Sec. 83. "Eligible cost", for purposes of IC 14-12-2-31, has the meaning set forth in IC 14-12-2-31.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-84
Repealed
(Repealed by P.L.133-2012, SEC.163.)

IC 14-8-2-85
"Endangered species"
Sec. 85. "Endangered species", for purposes of IC 14-22-34, has the meaning set forth in IC 14-22-34-1.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-86
"Exceptional benefits"
Sec. 86. "Exceptional benefits", for purposes of IC 14-33, means benefits to real property in a conservancy district greater than the benefits uniformly received throughout the district from:
(1) the establishment of the district; and
(2) the execution of the district plan.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-86.5
"Executive committee"
Sec. 86.5. "Executive committee", for purposes of IC 14-24-4.5, has the meaning set forth in IC 14-24-4.5-2(7).
As added by P.L.225-2005, SEC.2.

IC 14-8-2-87
"Exotic mammal"
Sec. 87. "Exotic mammal", for purposes of IC 14-22, means a species that is:
(1) not native to Indiana; or
(2) extirpated from Indiana and either:
(A) a wild animal; or
(B) a feral animal other than a dog or cat.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-87.5
"Exotic weed"
Sec. 87.5. "Exotic weed" means a weed that is not native to Indiana.
As added by P.L.177-1995, SEC.1.

IC 14-8-2-87.6
"Family member"
Sec. 87.6. "Family member", for purposes of IC 14-21-5, has the meaning set forth in IC 14-21-5-1.
As added by P.L.68-2012, SEC.2.

IC 14-8-2-87.7
"Farmland"
Sec. 87.7. "Farmland", for purposes of IC 14-22-11-1, has the meaning set forth in IC 14-22-11-1.
As added by P.L.186-2003, SEC.29.

IC 14-8-2-88
"Field"
Sec. 88. "Field", for purposes of IC 14-37-9-3, has the meaning set forth in IC 14-37-9-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-89 "Field trial"
Sec. 89. "Field trial", for purposes of IC 14-22, means a trial of sporting dogs under field conditions where dogs chase or pursue wild animals under specified rules of national or regional recognized hunting dog associations approved by the director.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-90
"Financial clerk"
Sec. 90. "Financial clerk", for purposes of IC 14-33, means a bonded employee of the board of directors of a conservancy district charged with the faithful receipt and disbursement of the money of the district.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-91
"Financial responsibility bond"
Sec. 91. "Financial responsibility bond", for purposes of IC 14-25-5, has the meaning set forth in IC 14-25-5-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-91.5
"Firearm"
Sec. 91.5. "Firearm", for purposes of IC 14-22-40, has the meaning set forth in IC 14-22-40-3.
As added by P.L.133-1996, SEC.3.

IC 14-8-2-92
"Fixed assets"
Sec. 92. "Fixed assets", for purposes of IC 14-34-7-4, has the meaning set forth in IC 14-34-7-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-93
"Flood" or "flood water"
Sec. 93. "Flood" or "flood water", for purposes of IC 14-28-1, IC 14-28-3, and IC 14-28-4, means the water:
(1) of a river, stream, or lake:
(A) in Indiana; or
(B) upon or adjoining a boundary line of Indiana; and
(2) that is above the bank or outside the channel and banks of the river, stream, or lake.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-94
"Flood control"
Sec. 94. "Flood control", for purposes of IC 14-28-1, has the meaning set forth in IC 14-28-1-2.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-95
"Flood control program"
Sec. 95. "Flood control program", for purposes of IC 14-28-5, has the meaning set forth in IC 14-28-5-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-96
"Flood easement"
Sec. 96. "Flood easement", for purposes of IC 14-28-1, has the meaning set forth in IC 14-28-1-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-97
"Flood flow"
Sec. 97. "Flood flow", for purposes of IC 14-28-1 and IC 14-28-3, means all of the water of a river or stream that exceeds the within-bank channel flow of the river or stream.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-98
"Flood hazard areas"
Sec. 98. "Flood hazard areas", for purposes of IC 14-28-1, IC 14-28-3, and IC 14-28-4, means those flood plains or parts of flood plains that have not been adequately protected from flood water by means of dikes, levees, reservoirs, or other works approved by the natural resources commission.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-99
"Flood plain"
Sec. 99. "Flood plain", for purposes of IC 14-28-1, IC 14-28-3, and IC 14-28-4, means the area adjoining a river or stream that has been or may be covered by flood water.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-100
"Flood protection grade"
Sec. 100. "Flood protection grade", for purposes of IC 14-28-4-16, has the meaning set forth in IC 14-28-4-16.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-101
"Flood water of a watercourse"
Sec. 101. "Flood water of a watercourse", for purposes of IC 14-25 through IC 14-29, means water that is flowing or standing above the top level of or outside of the banks of a watercourse.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-102
"Floodway" Sec. 102. "Floodway", for purposes of IC 14-28-1, IC 14-28-3, and IC 14-34, means:
(1) the channel of a river or stream; and
(2) the parts of the flood plain adjoining the channel that are reasonably required to efficiently carry and discharge the flood water or flood flow of a river or stream.
As added by P.L.1-1995, SEC.1. Amended by P.L.2-1997, SEC.51.

IC 14-8-2-103
"Foundation"
Sec. 103. "Foundation" refers to the Indiana natural resources foundation.
As added by P.L.1-1995, SEC.1. Amended by P.L.66-2008, SEC.1; P.L.167-2011, SEC.3.

IC 14-8-2-104
"Freeholder"
Sec. 104. "Freeholder", for purposes of IC 14-33, means a person who holds land:
(1) in fee;
(2) for life; or
(3) for some indeterminate period of time;
whether or not in joint title with at least one (1) other person.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-105
"Fresh water"
Sec. 105. "Fresh water", for purposes of IC 14-37, means water that contains not more than ten thousand (10,000) milligrams per liter of total dissolved solids.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-106
"Freshwater lake"
Sec. 106. "Freshwater lake", for purposes of IC 14-25-5, has the meaning set forth in IC 14-25-5-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-107
"Fund"
Sec. 107. "Fund" has the following meaning:
(1) For purposes of IC 14-9-5, the meaning set forth in IC 14-9-5-1.
(2) For purposes of IC 14-9-8-21, the meaning set forth in IC 14-9-8-21.
(3) For purposes of IC 14-9-8-21.5, the meaning set forth in IC 14-9-8-21.5.
(4) For purposes of IC 14-9-9, the meaning set forth in IC 14-9-9-3.
(5) For purposes of IC 14-12-1, the meaning set forth in

IC 14-12-1-1.
(6) For purposes of IC 14-12-2, the meaning set forth in IC 14-12-2-2.
(7) For purposes of IC 14-12-3, the meaning set forth in IC 14-12-3-2.
(8) For purposes of IC 14-13-1, the meaning set forth in IC 14-13-1-2.
(9) For purposes of IC 14-13-2, the meaning set forth in IC 14-13-2-3.
(10) For purposes of IC 14-16-1, the meaning set forth in IC 14-16-1-30.
(11) For purposes of IC 14-19-8, the meaning set forth in IC 14-19-8-1.
(12) For purposes of IC 14-20-11, the meaning set forth in IC 14-20-11-2.
(13) For purposes of IC 14-22-3, the meaning set forth in IC 14-22-3-1.
(14) For purposes of IC 14-22-4, the meaning set forth in IC 14-22-4-1.
(15) For purposes of IC 14-22-5, the meaning set forth in IC 14-22-5-1.
(16) For purposes of IC 14-22-8, the meaning set forth in IC 14-22-8-1.
(17) For purposes of IC 14-22-34, the meaning set forth in IC 14-22-34-2.
(18) For purposes of IC 14-23-3, the meaning set forth in IC 14-23-3-1.
(19) For purposes of IC 14-24-4.5, the meaning set forth in IC 14-24-4.5-2(5).
(20) For purposes of IC 14-25-2-4, the meaning set forth in IC 14-25-2-4.
(21) For purposes of IC 14-25-10, the meaning set forth in IC 14-25-10-1.
(22) For purposes of IC 14-25.5, the meaning set forth in IC 14-25.5-1-3.
(23) For purposes of IC 14-28-5, the meaning set forth in IC 14-28-5-2.
(24) For purposes of IC 14-31-2, the meaning set forth in IC 14-31-2-5.
(25) For purposes of IC 14-25-12, the meaning set forth in IC 14-25-12-1.
(26) For purposes of IC 14-32-8, the meaning set forth in IC 14-32-8-1.
(27) For purposes of IC 14-33-14, the meaning set forth in IC 14-33-14-3.
(28) For purposes of IC 14-33-21, the meaning set forth in IC 14-33-21-1.
(29) For purposes of IC 14-34-6-15, the meaning set forth in IC 14-34-6-15.
(30) For purposes of IC 14-34-14, the meaning set forth in

IC 14-34-14-1.
(31) For purposes of IC 14-34-19-1.3, the meaning set forth in IC 14-34-19-1.3(a).
(32) For purposes of IC 14-34-19-1.5, the meaning set forth in IC 14-34-19-1.5(a).
(33) For purposes of IC 14-37-10, the meaning set forth in IC 14-37-10-1.
As added by P.L.1-1995, SEC.1. Amended by P.L.137-1997, SEC.1; P.L.160-1999, SEC.1; P.L.145-2002, SEC.2; P.L.233-2003, SEC.3; P.L.186-2003, SEC.30; P.L.225-2005, SEC.3; P.L.1-2006, SEC.208; P.L.85-2008, SEC.3; P.L.165-2011, SEC.1; P.L.167-2011, SEC.4; P.L.133-2012, SEC.164.

IC 14-8-2-108
"Furbearing mammal"
Sec. 108. "Furbearing mammal", for purposes of IC 14-22, means beaver, red fox, gray fox, long tailed weasel, mink, muskrat, raccoon, coyote, opossum, or skunk.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-109
"Fur buyer"
Sec. 109. "Fur buyer", for purposes of IC 14-22, means a person who purchases or solicits:
(1) the purchase of a furbearing mammal; or
(2) the untanned hide or fur of a furbearing mammal;
whether in the buyer's behalf or as agent for another person.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-110
"Game animal"
Sec. 110. "Game animal" has the following meanings:
(1) For purposes of IC 14-22-37, the meaning set forth in IC 14-22-37-1.
(2) For purposes of IC 14-22-40, the meaning set forth in IC 14-22-40-4.
As added by P.L.1-1995, SEC.1. Amended by P.L.133-1996, SEC.4.

IC 14-8-2-111
"Game bird"
Sec. 111. "Game bird", for purposes of IC 14-22-8, has the meaning set forth in IC 14-22-8-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-112
"Gate"
Sec. 112. "Gate", for purposes of IC 14-27-6, has the meaning set forth in IC 14-27-6-3.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-113
"Geology"
Sec. 113. "Geology", for purposes of IC 14-32-7, has the meaning set forth in IC 14-32-7-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-114
Repealed
(Repealed by P.L.80-2005, SEC.8.)

IC 14-8-2-115
"Ginseng"
Sec. 115. "Ginseng", for purposes of IC 14-31-3, has the meaning set forth in IC 14-31-3-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-116
"Ginseng dealer"
Sec. 116. "Ginseng dealer", for purposes of IC 14-31-3, has the meaning set forth in IC 14-31-3-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-116.5
"Golf cart"
Sec. 116.5. "Golf cart", for purposes of IC 14-8-2-185 and IC 14-19-1-0.5, has the meaning set forth in IC 9-13-2-69.7.
As added by P.L.150-2009, SEC.20.

IC 14-8-2-117
"Governing board"
Sec. 117. "Governing board" has the following meaning:
(1) For purposes of IC 14-24-4.5, the meaning set forth in IC 14-24-4.5-2(6).
(2) For purposes of IC 14-28-5, the meaning set forth in IC 14-28-5-3.
As added by P.L.1-1995, SEC.1. Amended by P.L.225-2005, SEC.4.

IC 14-8-2-117.3
"Governmental entity"
Sec. 117.3. "Governmental entity", for the purposes of IC 14-22-10-2, IC 14-22-10-2.5, and IC 14-34-19-15, has the meaning set forth in IC 14-22-10-2(a).
As added by P.L.178-1995, SEC.1. Amended by P.L.75-1998, SEC.1; P.L.71-2004, SEC.1.

IC 14-8-2-118
"Ground water" or "subterranean water"
Sec. 118. (a) "Ground water" or "subterranean water", for purposes of IC 14-25 through IC 14-29, except as provided in subsection (b), means all water that fills the natural openings under

the earth's surface. The term includes the following:
(1) Underground water courses.
(2) Artesian basins.
(3) Reservoirs.
(4) Lakes.
(5) Other bodies of water below the earth's surface.
(b) "Ground water", for purposes of IC 14-25-7, has the meaning set forth in IC 14-25-7-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-119
"Gypsum"
Sec. 119. "Gypsum" means gypsum, gypsum rock, and anhydrite. The term includes other materials that are necessary or incidental to the extraction and removal of gypsum.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-120
"Hardiness zone"
Sec. 120. "Hardiness zone", for purposes of IC 14-24-6, has the meaning set forth in IC 14-24-6-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-121
"Harvest season"
Sec. 121. "Harvest season", for purposes of IC 14-31-3, has the meaning set forth in IC 14-31-3-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-121.3
"Hazard classification"
Sec. 121.3. "Hazard classification", for purposes of IC 14-27-7.5, has the meaning set forth in IC 14-27-7.5-2.
As added by P.L.148-2002, SEC.1.

IC 14-8-2-121.5
"Height"
Sec. 121.5. "Height", for purposes of IC 14-27-7.5, has the meaning set forth in IC 14-27-7.5-3.
As added by P.L.148-2002, SEC.2.

IC 14-8-2-122
"Higher or better uses"
Sec. 122. "Higher or better uses", for purposes of IC 14-34-10-2, has the meaning set forth in IC 14-34-10-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-122.5
"Highway"
Sec. 122.5. "Highway", for purposes of IC 14-22-10-11, means a

public way for vehicular traffic, including the area within the right-of-way.
As added by P.L.52-2001, SEC.1.

IC 14-8-2-123
"Highway, street, or right-of-way"
Sec. 123. "Highway, street, or right-of-way", for purposes of IC 14-16, means the entire width between the boundary lines of a way:
(1) that is publicly maintained; and
(2) when any part of the way is open to the use of the public for purposes of vehicular travel.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-123.5
Repealed
(Repealed by P.L.133-2012, SEC.165.)

IC 14-8-2-124
"Historic property"
Sec. 124. "Historic property", for purposes of IC 14-21-1, means:
(1) a historic site;
(2) a historic structure; or
(3) other personal or real property located on or in a historic site or historic structure.
As added by P.L.1-1995, SEC.1. Amended by P.L.167-2011, SEC.5.

IC 14-8-2-125
"Historic site"
Sec. 125. "Historic site", for purposes of IC 14-21-1, means a site that is important to the general, archeological, agricultural, economic, social, political, architectural, industrial, or cultural history of Indiana. The term includes adjacent property that is necessary for the preservation or restoration of the site.
As added by P.L.1-1995, SEC.1. Amended by P.L.167-2011, SEC.6.

IC 14-8-2-126
"Historic structure"
Sec. 126. "Historic structure", for purposes of IC 14-21-1, means a structure that is important to the general, archeological, agricultural, economic, social, political, architectural, industrial, or cultural history of Indiana. The term includes adjacent property that is necessary for the preservation or restoration of the structure.
As added by P.L.1-1995, SEC.1. Amended by P.L.167-2011, SEC.7.

IC 14-8-2-127
"Human remains"
Sec. 127. "Human remains", for purposes of IC 14-21, has the meaning set forth in IC 14-21-1-7.
As added by P.L.1-1995, SEC.1. Amended by P.L.46-2000, SEC.5.
IC 14-8-2-128
"Hunt"
Sec. 128. "Hunt", for purposes of IC 14-22, means to take a wild animal except by trapping.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-128.2
"Hunter orange"
Sec. 128.2. "Hunter orange", for purposes of IC 14-22-38-7, has the meaning set forth in IC 14-22-38-7(a).
As added by P.L.104-2001, SEC.1.

IC 14-8-2-128.4
"Hydraulic fracturing"
Sec. 128.4. "Hydraulic fracturing" means the process of pumping fluids into a closed wellbore with sufficient downhole pressure to crack or fracture the formation, allowing the injection of a proppant into the fractures, thereby creating a high-permeability plane through which fluids can flow.
As added by P.L.16-2012, SEC.2.

IC 14-8-2-129
"Idle speed"
Sec. 129. "Idle speed", for purposes of IC 14-15-3-17, means the slowest possible speed, not exceeding five (5) miles per hour, that maintains steerage so that the wake or wash created by the watercraft is minimal.
As added by P.L.1-1995, SEC.1. Amended by P.L.38-2000, SEC.1.

IC 14-8-2-130
"Imminent danger to the health or safety of the public"
Sec. 130. "Imminent danger to the health or safety of the public", for purposes of IC 14-34-15-6, has the meaning set forth in IC 14-34-15-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-131
"Improvement location permit"
Sec. 131. "Improvement location permit", for purposes of IC 14-28-4, has the meaning set forth in IC 14-28-4-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-131.5
"Includes"
Sec. 131.5. "Includes" means includes but is not limited to.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-131.7
"Inland water"
Sec. 131.7. "Inland water" for purposes of IC 14-22-13, includes: (1) the waters of the state; and
(2) the boundary waters of the state, except Lake Michigan and the Ohio River.
As added by P.L.151-2012, SEC.7.

IC 14-8-2-132
"Inn"
Sec. 132. "Inn", for purposes of IC 14-18-2-3, has the meaning set forth in IC 14-18-2-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-133
"Instream use"
Sec. 133. "Instream use", for purposes of IC 14-25-7, has the meaning set forth in IC 14-25-7-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-134
"Interested person"
Sec. 134. "Interested person" has the following meaning:
(1) For purposes of IC 14-18-6, the meaning set forth in IC 14-18-6-2.
(2) For purposes of IC 14-33, the term includes the following:
(A) A freeholder or corporation owning land within a proposed or an established conservancy district.
(B) A private or corporate person whose property may be condemned or injured by a conservancy district.
(C) An officer of a municipality.
(D) A federal or state agency.
(E) A local plan commission.
(F) A lienholder.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-135
Repealed
(Repealed by P.L.40-2012, SEC.6.)

IC 14-8-2-135.2
"Invitee"
Sec. 135.2. "Invitee", for purposes of IC 14-21-5, has the meaning set forth in IC 14-21-5-2.
As added by P.L.68-2012, SEC.3.

IC 14-8-2-136
"Kankakee River basin"
Sec. 136. "Kankakee River basin", for purposes of IC 14-30-1, has the meaning set forth in IC 14-30-1-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-137 "Lake"
Sec. 137. "Lake" has the following meaning:
(1) For purposes of IC 14-9-9 and IC 14-15, a natural or an artificial lake.
(2) For purposes of IC 14-26-2, the meaning set forth in IC 14-26-2-1.5.
(3) For purposes of IC 14-26-3, the meaning set forth in IC 14-26-3-1.
As added by P.L.1-1995, SEC.1. Amended by P.L.137-1997, SEC.2; P.L.6-2008, SEC.2.

IC 14-8-2-138
"Lake Michigan"
Sec. 138. "Lake Michigan", for purposes of IC 14-22-14, has the meaning set forth in IC 14-22-14-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-139
"Lake owner"
Sec. 139. "Lake owner", for purposes of IC 14-25-5, has the meaning set forth in IC 14-25-5-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-140
"Land"
Sec. 140. "Land", for purposes of IC 14-36-2, has the meaning set forth in IC 14-36-2-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-141
"Land conservation"
Sec. 141. "Land conservation", for purposes of IC 14-32-7, has the meaning set forth in IC 14-32-7-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-142
"Landfill"
Sec. 142. "Landfill", for purposes of IC 14-32-5-4, has the meaning set forth in IC 14-32-5-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-143
"Land occupier" or "occupier of land"
Sec. 143. "Land occupier" or "occupier of land", for purposes of IC 14-32, means a firm, an individual of voting age, a limited liability company, or a corporation that:
(1) owns:
(A) a life estate; or
(B) an interest greater than a life estate;
in; or (2) is in legal possession, under an express or implied rental lease, of;
a tract of land that is located within a district (as defined in IC 14-8-2-72(2)) or proposed for inclusion within a district under IC 14-32-6.5.
As added by P.L.1-1995, SEC.1. Amended by P.L.136-1997, SEC.3.

IC 14-8-2-144
Repealed
(Repealed by P.L.136-1997, SEC.43.)

IC 14-8-2-144.5
"Lands eligible for remining"
Sec. 144.5. "Lands eligible for remining", for purposes of IC 14-34, means those lands that are eligible for funding under:
(1) IC 14-34-19; or
(2) Section 402(g)(4) of the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(4)).
As added by P.L.179-1995, SEC.1.

IC 14-8-2-145
"Landscape"
Sec. 145. "Landscape", for purposes of IC 14-32-7, has the meaning set forth in IC 14-32-7-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-146
"Landscape survey"
Sec. 146. "Landscape survey", for purposes of IC 14-32-7-8, has the meaning set forth in IC 14-32-7-8.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-147
"Land use easement"
Sec. 147. "Land use easement", for purposes of IC 14-29-6-13, has the meaning set forth in IC 14-29-6-13.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-148
"Law enforcement officer"
Sec. 148. "Law enforcement officer", for purposes of IC 14-22-40, has the meaning set forth in IC 14-22-40-5.
As added by P.L.1-1995, SEC.1. Amended by P.L.133-1996, SEC.5; P.L.40-2012, SEC.9.

IC 14-8-2-149
Repealed
(Repealed by P.L.133-2012, SEC.166.)

IC 14-8-2-150 "Levee"
Sec. 150. "Levee", for purposes of IC 14-27-6, has the meaning set forth in IC 14-27-6-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-151
"Liabilities"
Sec. 151. "Liabilities", for purposes of IC 14-34-7, has the meaning set forth in IC 14-34-7-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-152
"License"
Sec. 152. "License" has the following meaning:
(1) For purposes of IC 14-11-3-1, the meaning set forth in IC 14-11-3-1.
(2) For purposes of IC 14-11-4, the meaning set forth in IC 14-11-4-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-153
"Litter"
Sec. 153. "Litter", for purposes of IC 14-15-2-8, has the meaning set forth in IC 14-15-2-8.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-154
"Little Calumet River basin"
Sec. 154. "Little Calumet River basin", for purposes of IC 14-13-2-29, has the meaning set forth in IC 14-13-2-29.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-154.5
"Local unit of government"
Sec. 154.5. "Local unit of government", for purposes of IC 14-22-31.5, has the meaning set forth in IC 14-22-31.5-1.
As added by P.L.134-1996, SEC.1.

IC 14-8-2-155
"Local unit"
Sec. 155. "Local unit", for purposes of IC 14-28-5, has the meaning set forth in IC 14-28-5-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-156
"Log"
Sec. 156. "Log" means a systematic, written record that describes the strata and formations progressively encountered while drilling a well for oil and gas purposes or a test hole, including water, oil, and gas formations and other underground resources. The term includes

data usually recorded during drilling.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-157
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-158
"Management"
Sec. 158. "Management", for purposes of IC 14-22-34, has the meaning set forth in IC 14-22-34-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-159
"Maumee River basin"
Sec. 159. "Maumee River basin", for purposes of IC 14-30-2, has the meaning set forth in IC 14-30-2-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-160
"Member"
Sec. 160. "Member" has the following meaning:
(1) For purposes of IC 14-12-2-15, the meaning set forth in IC 14-12-2-15.
(2) For purposes of IC 14-12-2-20, the meaning set forth in IC 14-12-2-20.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-161
"Merchantable timber"
Sec. 161. "Merchantable timber", for purposes of IC 14-23-4, has the meaning set forth in IC 14-23-4-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-162
"Migratory birds"
Sec. 162. "Migratory birds", for purposes of IC 14-22, refers to the following birds:
(1) Migratory game birds, including the following:
(A) Anatidae, or waterfowl, including brant, wild ducks, wild geese, and swans.
(B) Gruidae, or cranes, including little brown, sandhill, and whooping cranes.
(C) Rallidae, or rails, including coot, gallinules, sora, and other rails.
(D) Limicolae, or shorebirds, including avocets, curlews, dowitchers, godwits, knots, oyster catchers, phalaropes, plovers, sandpipers, snipe, tilts, surf birds, turnstones, willet, woodcock, tattlers, and yellow legs.
(E) Columbidae, or pigeons, including doves and wild

pigeons.
(2) Migratory insectivorous birds, including the following:
(A) Cuckoos.
(B) Flickers and other woodpeckers.
(C) Nighthawks or bull-bats, and whippoorwills.
(D) Swifts.
(E) Hummingbirds and flycatchers.
(F) Bobolinks, meadowlarks, and orioles.
(G) Grosbeaks.
(H) Tanagers.
(I) Martins and other swallows.
(J) Waxwings.
(K) Shrikes and vireos.
(L) Warblers.
(M) Pipits.
(N) Catbirds and brown thrashers.
(O) Wrens.
(P) Brown creepers.
(Q) Nuthatches.
(R) Chickadees and titmice.
(S) Kinglets and gnat catchers.
(T) Robins and other thrushes.
(U) All other perching birds that feed entirely or chiefly on insects.
(3) Other migratory nongame birds, including the following:
(A) Auks.
(B) Auklets.
(C) Bitterns.
(D) Fulmars.
(E) Gannets.
(F) Grebes.
(G) Guillemots.
(H) Gulls.
(I) Herons.
(J) Jaegers.
(K) Loons.
(L) Murres.
(M) Petrels.
(N) Puffins.
(O) Shearwaters.
(P) Terns.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-163
"Migratory water fowl"
Sec. 163. "Migratory water fowl", for purposes of IC 14-22-7, has the meaning set forth in IC 14-22-7-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-164 "Mineral"
Sec. 164. "Mineral", for purposes of IC 14-36-1, has the meaning set forth in IC 14-36-1-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-165
"Mining"
Sec. 165. (a) "Mining", for purposes of IC 14-34-8-4, has the meaning set forth in IC 14-34-8-4.
(b) "Mining", for purposes of IC 14-36-2, has the meaning set forth in IC 14-36-2-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-166
"Mining refuse"
Sec. 166. "Mining refuse", for purposes of IC 14-36-1, has the meaning set forth in IC 14-36-1-7.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-167
"Minnow"
Sec. 167. "Minnow", for purposes of IC 14-22, includes the following:
(1) All of the fish of the minnow family (cyprinidae).
(2) The young of all species of fish that are not protected by law.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-168
"Mollusk"
Sec. 168. "Mollusk", for purposes of IC 14-22, means one (1) of the phylum mollusca.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-169
"Motorboat"
Sec. 169. (a) "Motorboat", for purposes of IC 14-15, except as provided in subsection (c), means a watercraft propelled by:
(1) an internal combustion, steam, or electrical inboard or outboard motor or engine; or
(2) any mechanical means.
(b) The term includes sailboats that are equipped with a motor or an engine described in subsection (a) when the motor or engine is in operation, whether or not the sails are hoisted.
(c) "Motorboat", for purposes of IC 14-15-11, has the meaning set forth in IC 14-15-11-6.
(d) The term includes a personal watercraft (as defined in section 202.5 of this chapter).
(e) "Motorboat", for purposes of IC 14-22-9-11, has the meaning set forth in IC 14-22-9-11. As added by P.L.1-1995, SEC.1. Amended by P.L.57-1995, SEC.6; P.L.165-2011, SEC.2.

IC 14-8-2-169.5
"Motorized cart"
Sec. 169.5. "Motorized cart", for purposes of IC 14-19-1-1, has the meaning set forth in IC 14-19-1-0.5.
As added by P.L.225-2005, SEC.5.

IC 14-8-2-170
"Municipal corporation"
Sec. 170. "Municipal corporation", for purposes of IC 14-12-3, has the meaning set forth in IC 14-12-3-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-171
"Mussel"
Sec. 171. "Mussel", for purposes of IC 14-22, means a mollusk possessing a hard, pearly, hinged shell that:
(1) is capable of closing and opening; and
(2) completely encases and protects the living organism.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-172
"Natural gas"
Sec. 172. "Natural gas", for purposes of IC 14-37, means hydrocarbons that when produced in a natural state from an underground reservoir maintain a gaseous state at atmospheric conditions.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-173
"Nature preserve"
Sec. 173. "Nature preserve", for purposes of IC 14-31-1, has the meaning set forth in IC 14-31-1-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-174
"Natural resources"
Sec. 174. "Natural resources", for purposes of IC 14-26-2, has the meaning set forth in IC 14-26-2-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-175
"Natural river"
Sec. 175. "Natural river", for purposes of IC 14-29-6-8, has the meaning set forth in IC 14-29-6-8.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-176 "Natural scenic beauty"
Sec. 176. "Natural scenic beauty", for purposes of IC 14-26-2-5, has the meaning set forth in IC 14-26-2-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-177
"Net revenues"
Sec. 177. "Net revenues", for purposes of IC 14-33-20-15, has the meaning set forth in IC 14-33-20-15.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-178
"Net worth"
Sec. 178. "Net worth", for purposes of IC 14-34-7, has the meaning set forth in IC 14-34-7-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-179
"Nongame species"
Sec. 179. "Nongame species", for purposes of IC 14-22-34, has the meaning set forth in IC 14-22-34-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-179.5
"Nonresident"
Sec. 179.5. "Nonresident", for the purposes of IC 14-19-3-5, has the meaning set forth in IC 14-19-3-5(b).
As added by P.L.134-1997, SEC.2.

IC 14-8-2-180
"Nonsignificant ground water withdrawal facility"
Sec. 180. "Nonsignificant ground water withdrawal facility", for purposes of IC 14-25-4, has the meaning set forth in IC 14-25-4-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-181
"Normal water level of a lake"
Sec. 181. "Normal water level of a lake", for purposes of IC 14-26-5, has the meaning set forth in IC 14-26-5-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-182
"Nursery"
Sec. 182. "Nursery", for purposes of IC 14-24, means the premises where nursery stock is propagated, grown, or cultivated for distribution or sale as a business.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-183
"Nurseryman" Sec. 183. "Nurseryman", for purposes of IC 14-24, means a person who owns, leases, manages, or controls a nursery.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-184
"Nursery stock"
Sec. 184. "Nursery stock" has the following meaning:
(1) For purposes of IC 14-23-1 and IC 14-24, except as provided in subdivision (2), botanically classified hardy perennial or biennial trees, shrubs, vines, fruit pits, and other plants or plant parts capable of propagation. The term does not include corms, tubers, field vegetables, or flower seeds.
(2) For purposes of IC 14-24-6, the meaning set forth in IC 14-24-6-3.
As added by P.L.1-1995, SEC.1. Amended by P.L.82-2007, SEC.2.

IC 14-8-2-185
"Off-road vehicle"
Sec. 185. (a) "Off-road vehicle", for purposes of IC 14-16-1 and IC 14-19-1-0.5, means a motor driven vehicle capable of cross-country travel:
(1) without benefit of a road; and
(2) on or immediately over land, water, snow, ice, marsh, swampland, or other natural terrain.
(b) The term includes the following:
(1) A multiwheel drive or low pressure tire vehicle.
(2) An amphibious machine.
(3) A ground effect air cushion vehicle.
(4) An all-terrain vehicle (as defined in section 5.7 of this chapter).
(5) A recreational off-highway vehicle (as defined in section 233.5 of this chapter).
(6) Other means of transportation deriving motive power from a source other than muscle or wind.
(c) The term does not include the following:
(1) A farm vehicle being used for farming, including, but not limited to, a farm wagon (as defined in IC 9-13-2-60(a)(2)).
(2) A vehicle used for military or law enforcement purposes.
(3) A construction, mining, or other industrial related vehicle used in performance of the vehicle's common function, including, but not limited to, a farm wagon (as defined in IC 9-13-2-60(a)(3)).
(4) A snowmobile (as defined by section 261 of this chapter).
(5) A registered aircraft.
(6) Any other vehicle properly registered by the bureau of motor vehicles.
(7) Any watercraft that is registered under Indiana statutes.
(8) A golf cart vehicle.
As added by P.L.1-1995, SEC.1. Amended by P.L.225-2005, SEC.6; P.L.150-2009, SEC.21; P.L.86-2010, SEC.3.
IC 14-8-2-186
"Oil"
Sec. 186. "Oil", for purposes of IC 14-37, means all liquid petroleum produced at a well.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-187
"Open burning"
Sec. 187. "Open burning", for purposes of IC 14-23-7-5, has the meaning set forth in IC 14-23-7-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-188
"Operate"
Sec. 188. "Operate" has the following meaning:
(1) For purposes of IC 14-15, the act of navigating, driving, steering, sailing, rowing, paddling, or otherwise moving or exercising physical control over the movement of a watercraft.
(2) For purposes of IC 14-16-1, the meaning set forth in IC 14-16-1-4.
As added by P.L.1-1995, SEC.1. Amended by P.L.186-2003, SEC.31.

IC 14-8-2-189
"Operation"
Sec. 189. "Operation", for purposes of IC 14-36-1, has the meaning set forth in IC 14-36-1-8.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-190
"Operator"
Sec. 190. "Operator" has the following meaning:
(1) For purposes of IC 14-16-1, the meaning set forth in IC 14-16-1-5.
(2) For purposes of IC 14-34, except IC 14-34-4-8 and IC 14-34-8-4, a person, partnership, limited liability company, or corporation engaged in coal mining who removes or intends to remove more than two hundred fifty (250) tons of coal from the earth by coal mining within twelve (12) consecutive months in one (1) location.
(3) For purposes of IC 14-34-4-8, the meaning set forth in IC 14-34-4-8.
(4) For purposes of IC 14-34-8-4, the meaning set forth in IC 14-34-8-4.
(5) For purposes of IC 14-36-1, the meaning set forth in IC 14-36-1-9.
(6) For purposes of IC 14-37, a person who:
(A) is issued a permit under IC 14-37; or
(B) is engaging in an activity for which a permit is required under IC 14-37.
As added by P.L.1-1995, SEC.1. Amended by P.L.186-2003, SEC.32.
IC 14-8-2-191
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-192
"Other state"
Sec. 192. "Other state", for purposes of IC 14-28-1 and IC 14-28-3, means the following:
(1) Any state other than Indiana.
(2) The government of another state.
(3) An agency, an officer, a board, a bureau, a commission, a department, a division, or an instrumentality of another state.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-193
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-194
"Overburden"
Sec. 194. "Overburden", for purposes of IC 14-36-1, has the meaning set forth in IC 14-36-1-10.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-195
"Owner"
Sec. 195. "Owner" has the following meaning:
(1) For purposes of IC 14-11-4, the meaning set forth in IC 14-11-4-2.
(2) For purposes of IC 14-15, a person who has the legal title to a watercraft.
(3) For purposes of IC 14-16-1, the meaning set forth in IC 14-16-1-6.
(4) For purposes of IC 14-25-4, the meaning set forth in IC 14-25-4-4.
(5) For purposes of IC 14-27-7, the meaning set forth in IC 14-27-7-1.
(6) For purposes of IC 14-27-7.5, the meaning set forth in IC 14-27-7.5-4.
(7) For purposes of IC 14-36, the term includes the following:
(A) Owners in fee.
(B) Life tenants.
(C) Tenants for years.
(D) Holders of remainder of reversionary interests.
(E) Holders of leaseholds or easements.
(F) Holders of mineral rights.
(8) For purposes of IC 14-37, a person who has the right to drill into and produce from a pool and to appropriate the oil and gas produced from the pool for:
(A) the person or others; or (B) the person and others.
(9) For the purposes of IC 14-22-10-2, the meaning set forth in IC 14-22-10-2(c).
As added by P.L.1-1995, SEC.1. Amended by P.L.178-1995, SEC.2; P.L.138-1997, SEC.1; P.L.148-2002, SEC.3; P.L.186-2003, SEC.33.

IC 14-8-2-196
"Park"
Sec. 196. "Park", for purposes of IC 14-14-1, has the meaning set forth in IC 14-14-1-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-197
"Park project"
Sec. 197. "Park project", for purposes of IC 14-14-1, has the meaning set forth in IC 14-14-1-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-198
"Participating county"
Sec. 198. "Participating county" has the following meaning:
(1) For purposes of IC 14-30-2, the meaning set forth in IC 14-30-2-4.
(2) For purposes of IC 14-30-3, the meaning set forth in IC 14-30-3-3.
(3) For purposes of IC 14-30-4, the meaning set forth in IC 14-30-4-3.
As added by P.L.1-1995, SEC.1. Amended by P.L.35-2001, SEC.3.

IC 14-8-2-199
"Permit"
Sec. 199. "Permit", for purposes of IC 14-34, means a permit issued under IC 14-34 to conduct a surface coal mining and reclamation operation.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-200
"Permit area"
Sec. 200. "Permit area", for purposes of IC 14-34, means the area of land that is indicated on the approved map submitted by the operator with the operator's application.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-201
"Permittee"
Sec. 201. "Permittee", for purposes of IC 14-34, means a person or the person's agent holding a permit issued under IC 14-34 to conduct a surface coal mining operation. The term includes a person who engages in surface coal mining operations without a permit.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-202
"Person"
Sec. 202. (a) "Person" means, except as provided in subsections (b) through (j), an individual, a partnership, an association, a fiduciary, an executor or administrator, a limited liability company, or a corporation.
(b) "Person", for purposes of IC 14-12-2, has the meaning set forth in IC 14-12-2-3.
(c) "Person", for purposes of IC 14-16, IC 14-22-28, IC 14-24, IC 14-26-2, IC 14-28-1, and IC 14-38-2, means an individual, a partnership, an association, a fiduciary, an executor or administrator, a limited liability company, a corporation, other legal entity, the state, or an agency, a political subdivision, or another instrumentality of the state.
(d) "Person", for purposes of IC 14-12-1, IC 14-12-2, IC 14-21, IC 14-25 through IC 14-29, except as otherwise provided in this section, IC 14-33, IC 14-34, and IC 14-37, means an individual, a partnership, an association, a fiduciary, an executor or administrator, a limited liability company, a corporation, or a governmental entity.
(e) "Person", for purposes of IC 14-22-31.5, has the meaning set forth in IC 14-22-31.5-2.
(f) "Person", for purposes of IC 14-25-3, has the meaning set forth in IC 14-25-3-1.
(g) "Person", for the purposes of IC 14-25-7, has the meaning set forth in IC 14-25-7-5.
(h) "Person", for purposes of IC 14-34, means an individual, a partnership, a limited liability company, an association, a society, a joint stock company, a firm, a company, a corporation, or other business organization.
(i) "Person", for purposes of IC 14-38-1, has the meaning set forth in IC 14-38-1-2.
(j) "Person", for purposes of IC 14-24-12, has the meaning set forth in IC 14-24-12-4.
As added by P.L.1-1995, SEC.1. Amended by P.L.132-1996, SEC.4; P.L.134-1996, SEC.2; P.L.155-2002, SEC.3 and P.L.158-2002, SEC.2; P.L.167-2011, SEC.8.

IC 14-8-2-202.5
"Personal watercraft"
Sec. 202.5. "Personal watercraft", for purposes of IC 14-15, means a watercraft:
(1) whose primary source of motive power is an inboard motor powering a water jet pump; and
(2) that is designed to be operated by a person who sits, stands, or kneels on the surface of the watercraft rather than sitting or standing inside the watercraft.
As added by P.L.57-1995, SEC.7.

IC 14-8-2-203
"Pest or pathogen" Sec. 203. "Pest or pathogen" has the following meaning:
(1) Except as provided in IC 14-24-4.5, for purposes of IC 14-24, means:
(A) an arthropod;
(B) a nematode;
(C) a microorganism;
(D) a fungus;
(E) a parasitic plant;
(F) a mollusk;
(G) a plant disease; or
(H) an exotic weed;
that may be injurious to nursery stock, agricultural crops, other vegetation, natural resources, or bees.
(2) For purposes of IC 14-24-4.5, the meaning set forth in IC 14-24-4.5-2(4).
As added by P.L.1-1995, SEC.1. Amended by P.L.177-1995, SEC.2; P.L.225-2005, SEC.7; P.L.17-2009, SEC.1.

IC 14-8-2-204
"Petroleum"
Sec. 204. "Petroleum", for purposes of IC 14-38-1, has the meaning set forth in IC 14-38-1-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-205
"Pit"
Sec. 205. "Pit", for purposes of IC 14-36-1-15, has the meaning set forth in IC 14-36-1-15.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-206
"Plan"
Sec. 206. "Plan" has the following meaning:
(1) For purposes of IC 14-21-1, the meaning set forth in IC 14-21-1-8.
(2) For purposes of IC 14-30-2, the meaning set forth in IC 14-30-2-5.
(3) For purposes of IC 14-30-4, the meaning set forth in IC 14-30-4-4.
As added by P.L.1-1995, SEC.1. Amended by P.L.35-2001, SEC.4.

IC 14-8-2-207
"Plug" or "plugging"
Sec. 207. "Plug" or "plugging", for purposes of IC 14-38-2, has the meaning set forth in IC 14-38-2-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-208
"Political subdivision"
Sec. 208. "Political subdivision" has the following meaning: (1) For purposes of IC 14-12-1, the meaning set forth in IC 14-12-1-2.
(2) For purposes of IC 14-13-2, the meaning set forth in IC 36-1-2-13.
(3) For purposes of IC 14-32-8, the meaning set forth in IC 14-32-8-2.
As added by P.L.1-1995, SEC.1. Amended by P.L.160-1999, SEC.2; P.L.167-2011, SEC.9; P.L.106-2012, SEC.2.

IC 14-8-2-209
"Pool"
Sec. 209. "Pool", for purposes of IC 14-37, means an accumulation of oil or natural gas that occurs in a separate underground reservoir under a single pressure system.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-210
"Potable water"
Sec. 210. "Potable water", for purposes of IC 14-25-4, has the meaning set forth in IC 14-25-4-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-211
"Premises"
Sec. 211. "Premises", for purposes of IC 14-22, includes land, water, and private ways.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-212
Repealed
(Repealed by P.L.40-2012, SEC.12.)

IC 14-8-2-213
"Prime farmland"
Sec. 213. "Prime farmland", for purposes of IC 14-34, has the meaning that is:
(1) prescribed by the United States Secretary of Agriculture:
(A) on the basis of factors such as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding, and erosion characteristics; and
(B) for land that historically has been used for intensive agricultural purposes; and
(2) published in the Federal Register.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-214
"Prior natural resources law"
Sec. 214. "Prior natural resources law", for purposes of IC 14-8-3, has the meaning set forth in IC 14-8-3-1. As added by P.L.1-1995, SEC.1.

IC 14-8-2-215
"Private waters"
Sec. 215. "Private waters", for purposes of IC 14-22-9-5, has the meaning set forth in IC 14-22-9-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-216
"Program"
Sec. 216. (a) "Program", for purposes of IC 14-12-3, has the meaning set forth in IC 14-12-3-4.
(b) "Program", for purposes of IC 14-23-6.5, has the meaning set forth in IC 14-23-6.5-1.
(c) "Program", for purposes of IC 14-32-8, has the meaning set forth in IC 14-32-8-3.
As added by P.L.1-1995, SEC.1. Amended by P.L.55-1999, SEC.1; P.L.160-1999, SEC.3.

IC 14-8-2-217
"Project"
Sec. 217. "Project", for purposes of IC 14-12-2, has the meaning set forth in IC 14-12-2-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-218
"Project committee"
Sec. 218. "Project committee", for purposes of IC 14-12-2, has the meaning set forth in IC 14-12-2-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-219
"Property"
Sec. 219. "Property" has the following meaning:
(1) For purposes of IC 14-12-2 and IC 14-21-3, the meaning set forth in IC 14-12-2-6.
(2) For purposes of IC 14-18-8, the meaning set forth in IC 14-18-8-1.
As added by P.L.1-1995, SEC.1. Amended by P.L.46-2000, SEC.6.

IC 14-8-2-220
"Proposed district"
Sec. 220. "Proposed district", for purposes of IC 14-33-4, has the meaning set forth in IC 14-33-4-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-221
"Proven territory"
Sec. 221. "Proven territory", for purposes of IC 14-38-1, has the meaning set forth in IC 14-38-1-4. As added by P.L.1-1995, SEC.1.

IC 14-8-2-222
"Public freshwater lake"
Sec. 222. "Public freshwater lake", for purposes of IC 14-26-2, has the meaning set forth in IC 14-26-2-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-222.5
"Public highway"
Sec. 222.5. "Public highway", for purposes of IC 14-22-10-11, has the meaning set forth in IC 8-2.1-17-14.
As added by P.L.52-2001, SEC.2.

IC 14-8-2-223
"Public land"
Sec. 223. "Public land", for purposes of IC 14-38-1, has the meaning set forth in IC 14-38-1-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-224
"Public or private property"
Sec. 224. "Public or private property" has the following meaning:
(1) For purposes of IC 14-22-2, the meaning set forth in IC 14-22-2-1.
(2) For purposes of IC 14-22-39-3, the meaning set forth in IC 14-22-39-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-225
"Public property"
Sec. 225. "Public property", for purposes of IC 14-16, means land and water that are:
(1) owned or leased by; and
(2) subject to the control of;
the state or any of the state's subdivisions.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-226
"Public waters"
Sec. 226. "Public waters", for purposes of IC 14-15, means every lake, river, stream, canal, ditch, and body of water that is:
(1) subject to the jurisdiction of the state; or
(2) owned or controlled by a public utility.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-227
"Pumping station"
Sec. 227. "Pumping station", for purposes of IC 14-27-6, has the meaning set forth in IC 14-27-6-5. As added by P.L.1-1995, SEC.1.

IC 14-8-2-228
"Pursue"
Sec. 228. "Pursue", for purposes of IC 14-22, means following wild animals with the intent to take.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-228.3
"Qualified individual"
Sec. 228.3. "Qualified individual", for purposes of IC 14-22-12-1.5, has the meaning set forth in IC 14-22-12-1.5(a).
As added by P.L.188-2001, SEC.1.

IC 14-8-2-228.5
"Raptor"
Sec. 228.5. "Raptor", for purposes of IC 14-22-10-11, has the meaning set forth in IC 14-22-10-11(a).
As added by P.L.52-2001, SEC.3.

IC 14-8-2-229
"Rated capacity of a pump"
Sec. 229. "Rated capacity of a pump", for purposes of IC 14-25-3-16, has the meaning set forth in IC 14-25-3-16.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-230
"Real property"
Sec. 230. "Real property" has the following meaning:
(1) For purposes of IC 14-17, IC 14-17-2, and IC 14-18-6, includes an interest in real property, such as the following:
(A) Any ownership interest in real property.
(B) A leasehold.
(C) A right-of-way.
(D) An easement, including a utility easement.
The term does not include personal property or an interest in personal property.
(2) For purposes of IC 14-20-3, the meaning set forth in IC 14-20-3-1.
(3) For purposes of IC 14-20-6, the meaning set forth in IC 14-20-6-1.
(4) For purposes of IC 14-20-8, the meaning set forth in IC 14-20-8-1.
(5) For purposes of IC 14-20-9, the meaning set forth in IC 14-20-9-2.
(6) For purposes of IC 14-20-10, the meaning set forth in IC 14-20-10-1.
(7) For purposes of IC 14-33:
(A) land;
(B) all buildings and fixtures on and appurtenant to land; and (C) an estate created in:
(i) land; or
(ii) mines or minerals distinct from the surface of land;
by deed, contract reservation in a conveyance, or otherwise.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-231
"Reasonable beneficial use"
Sec. 231. "Reasonable beneficial use", for purposes of IC 14-25-7, has the meaning set forth in IC 14-25-7-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-232
"Reclamation"
Sec. 232. "Reclamation" has the following meaning:
(1) For purposes of IC 14-36-1, the meaning set forth in IC 14-36-1-11.
(2) For purposes of IC 14-36-2, the meaning set forth in IC 14-36-2-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-233
"Reclamation plan"
Sec. 233. "Reclamation plan", for purposes of IC 14-36-1, has the meaning set forth in IC 14-36-1-12.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-233.5
"Recreational off-road vehicle"
Sec. 233.5. "Recreational off-road vehicle", for purposes of IC 14-8-2-185, means a motorized, off-highway vehicle that:
(1) is sixty-four (64) inches or less in width;
(2) has a dry weight of two thousand (2,000) pounds or less;
(3) is designed for travel on at least four (4) nonhighway or off-highway tires;
(4) is designed for recreational use by one (1) or more individuals;
(5) has a nonstraddle seat or saddle; and
(6) has a steering wheel for steering control.
As added by P.L.86-2010, SEC.4.

IC 14-8-2-234
"Recreational purpose"
Sec. 234. "Recreational purpose", for purposes of IC 14-26-2-5, has the meaning set forth in IC 14-26-2-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-235
"Recreational river"
Sec. 235. "Recreational river", for purposes of IC 14-29-6, has the

meaning set forth in IC 14-29-6-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-236
"Register"
Sec. 236. "Register", for purposes of IC 14-21-1, has the meaning set forth in IC 14-21-1-9.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-237
"Registry"
Sec. 237. "Registry", for purposes of IC 14-31-2, has the meaning set forth in IC 14-31-2-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-238
Repealed
(Repealed by P.L.40-2012, SEC.10.)

IC 14-8-2-239
"Repair"
Sec. 239. "Repair", for purposes of IC 14-34-11-3, has the meaning set forth in IC 14-34-11-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-239.5
"Requesting state"
Sec. 239.5. "Requesting state", for purposes of IC 14-24-4.5, has the meaning set forth in IC 14-24-4.5-2(2).
As added by P.L.225-2005, SEC.8.

IC 14-8-2-240
"Reservoir"
Sec. 240. "Reservoir", for purposes of IC 14-37, means an underground geological formation that contains oil or natural gas.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-241
"Reservoir impoundment"
Sec. 241. "Reservoir impoundment", for purposes of IC 14-25 through IC 14-29, means the water stored in a reservoir created by the construction of a dam, an embankment, or other structure.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-242
"Resident"
Sec. 242. (a) "Resident", for purposes of IC 14-22, except as provided in subsection (b), means a person who:
(1) is domiciled in Indiana for sixty (60) consecutive days immediately preceding the date of the purchase of a license or

permit; and
(2) does not claim residency for hunting, fishing, or trapping in any state other than Indiana or any country other than the United States.
(b) "Resident", for purposes of IC 14-22-17, has the meaning set forth in IC 14-22-17-1.
As added by P.L.1-1995, SEC.1. Amended by P.L.155-2002, SEC.4 and P.L.158-2002, SEC.3.

IC 14-8-2-242.5
"Responding state"
Sec. 242.5. "Responding state", for purposes of IC 14-24-4.5, has the meaning set forth in IC 14-24-4.5-2(3).
As added by P.L.225-2005, SEC.9.

IC 14-8-2-243
"Restore" or "restoration"
Sec. 243. "Restore" or "restoration", for purposes of IC 14-36-2, has the meaning set forth in IC 14-36-2-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-244
"Review board"
Sec. 244. "Review board", for purposes of IC 14-21-1, has the meaning set forth in IC 14-21-1-10.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-245
"River"
Sec. 245. "River" has the following meaning:
(1) For purposes of IC 14-26-3, the meaning set forth in IC 14-26-3-2.
(2) For purposes of IC 14-29-6, the meaning set forth in IC 14-29-6-3.
(3) For purposes of IC 14-29-7, the meaning set forth in IC 14-29-7-2.
(4) For purposes of IC 14-32-7-12, the meaning set forth in IC 14-32-7-12.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-245.2
"Roe"
Sec. 245.2. "Roe" for purposes of IC 14-22-13-2.5, has the meaning set forth in IC 14-22-13-2.5(b).
As added by P.L.165-2011, SEC.3.

IC 14-8-2-245.3
"Rural community"
Sec. 245.3. "Rural community", for purposes of IC 14-23-6.5, has the meaning set forth in IC 14-23-6.5-2. As added by P.L.55-1999, SEC.2.

IC 14-8-2-245.5
"Rural fire department"
Sec. 245.5. "Rural fire department", for purposes of IC 14-23-6.5, has the meaning set forth in IC 14-23-6.5-3.
As added by P.L.55-1999, SEC.3.

IC 14-8-2-246
"Scenic easement"
Sec. 246. "Scenic easement", for purposes of IC 14-29-6-13, has the meaning set forth in IC 14-29-6-13.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-247
"Scenic river"
Sec. 247. "Scenic river", for purposes of IC 14-29-6, has the meaning set forth in IC 14-29-6-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-248
"Season"
Sec. 248. "Season", for purposes of IC 14-22, means the period during which it is legal to fish, hunt, trap, or chase wild animals.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-249
"Sell"
Sec. 249. "Sell" has the following meaning:
(1) For purposes of IC 14-22-6-8, the meaning set forth in IC 14-22-6-8.
(2) For purposes of IC 14-22-38-6, the meaning set forth in IC 14-22-38-6.
(3) For purposes of IC 14-31-3, the meaning set forth in IC 14-31-3-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-250
"Selling season"
Sec. 250. "Selling season", for purposes of IC 14-31-3-9, has the meaning set forth in IC 14-31-3-9.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-251
Repealed
(Repealed by P.L.40-2012, SEC.11.)

IC 14-8-2-252
"Sewage"
Sec. 252. "Sewage" has the following meaning: (1) For purposes of IC 14-15-2-7, the meaning set forth in IC 14-15-2-7.
(2) For purposes of IC 14-33-22, the meaning set forth in IC 14-33-22-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-253
"Sewerage system"
Sec. 253. "Sewerage system", for purposes of IC 14-33-22, has the meaning set forth in IC 14-33-22-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-254
"Ship"
Sec. 254. "Ship", for purposes of IC 14-22-38-6, has the meaning set forth in IC 14-22-38-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-254.5
"Shooting range"
Sec. 254.5. "Shooting range", for purposes of IC 14-22-31.5, has the meaning set forth in IC 14-22-31.5-3.
As added by P.L.134-1996, SEC.3.

IC 14-8-2-255
"Shoreline or water line"
Sec. 255. "Shoreline or water line" has the following meaning:
(1) For purposes of IC 14-26-2, the meaning set forth in IC 14-26-2-4.
(2) For purposes of IC 14-26-8, the meaning set forth in IC 14-26-8-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-256
"Significant ground water withdrawal facility"
Sec. 256. "Significant ground water withdrawal facility", for purposes of IC 14-25-4, has the meaning set forth in IC 14-25-4-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-257
"Significant water withdrawal facility"
Sec. 257. "Significant water withdrawal facility" has the following meaning:
(1) For purposes of IC 14-25-5, the meaning set forth in IC 14-25-5-5.
(2) For purposes of IC 14-25-7-15, the meaning set forth in IC 14-25-7-15.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-258 "Site"
Sec. 258. "Site", for purposes of IC 14-21, includes the following:
(1) An aboriginal mound, a fort, an earthwork, a village location, a burial ground, a ruin, a mine, a cave, a battleground, a shipwreck, or other similar location on land or under water.
(2) A location that contains or did contain a structure.
As added by P.L.1-1995, SEC.1. Amended by P.L.167-2011, SEC.10.

IC 14-8-2-259
"Small lake"
Sec. 259. "Small lake", for purposes of IC 14-15-3, has the meaning set forth in IC 14-15-3-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-260
"Small state park"
Sec. 260. "Small state park", for purposes of IC 14-19-2, has the meaning set forth in IC 14-19-2-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-261
"Snowmobile"
Sec. 261. "Snowmobile", for purposes of IC 14-16, means a motor driven vehicle:
(1) designed for travel primarily on snow or ice; and
(2) of a type that uses:
(A) sled type runners or skis;
(B) an endless belt tread; or
(C) any combination of these or other similar means of contact with the surface upon which the vehicle is operated.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-262
"Soil"
Sec. 262. "Soil", for purposes of IC 14-32-7, has the meaning set forth in IC 14-32-7-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-263
"St. Joseph River basin"
Sec. 263. "St. Joseph River basin", for purposes of IC 14-30-3, has the meaning set forth in IC 14-30-3-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-264
"Stamp"
Sec. 264. "Stamp" has the following meaning:
(1) For purposes of IC 14-22-7, the meaning set forth in IC 14-22-7-2.
(2) For purposes of IC 14-22-8, the meaning set forth in

IC 14-22-8-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-265
"State"
Sec. 265. "State" has the following meaning:
(1) For purposes of IC 14-24-4.5, the meaning set forth in IC 14-24-4.5-2(1).
(2) For purposes of IC 14-28-1, IC 14-28-3, and IC 14-32, means the following:
(A) The Indiana state government.
(B) An agency, a subdivision, an officer, a board, a bureau, a commission, a department, a division, or an instrumentality of the state.
As added by P.L.1-1995, SEC.1. Amended by P.L.225-2005, SEC.10.

IC 14-8-2-266
Repealed
(Repealed by P.L.167-2011, SEC.31.)

IC 14-8-2-266.8
"State college or university project"
Sec. 266.8. "State college or university project", for purposes of IC 14-21-1, has the meaning set forth in IC 14-21-1-10.4.
As added by P.L.135-1996, SEC.1.

IC 14-8-2-267
"Stream"
Sec. 267. "Stream" has the following meaning:
(1) For purposes of IC 14-25-7, the meaning set forth in IC 14-25-7-7.
(2) For purposes of IC 14-29-8, the meaning set forth in IC 14-29-8-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-268
"Structure"
Sec. 268. "Structure" has the following meaning:
(1) For purposes of IC 14-21, a manmade construction.
(2) For purposes of IC 14-27-7.5, the meaning set forth in IC 14-27-7.5-5.
As added by P.L.1-1995, SEC.1. Amended by P.L.148-2002, SEC.4; P.L.167-2011, SEC.11.

IC 14-8-2-268.5
"Substantial alteration"
Sec. 268.5. "Substantial alteration", for purposes of IC 14-21-1-18.6, has the meaning set forth in IC 14-21-1-18.6(a).
As added by P.L.54-1997, SEC.6.
IC 14-8-2-269
"Substantial legal and financial commitments in a surface coal mining operation"
Sec. 269. "Substantial legal and financial commitments in a surface coal mining operation", for purposes of IC 14-34-18, has the meaning set forth in IC 14-34-18-2.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-270
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-271
"Supervisor"
Sec. 271. "Supervisor", for purposes of IC 14-32, refers to one (1) of the members of the governing body of a soil and water conservation district.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-272
"Surface coal mining and reclamation operations"
Sec. 272. "Surface coal mining and reclamation operations", for purposes of IC 14-34, means surface mining operations and all activities necessary and incident to the reclamation of the operations after August 3, 1977.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-273
"Surface coal mining operations"
Sec. 273. "Surface coal mining operations", for purposes of IC 14-34 and IC 14-36-2, means the following:
(1) Activities conducted on the surface of land in connection with a surface coal mine or, subject to the requirements of IC 14-34-11, surface operations and surface impacts incident to an underground coal mine, the products of which enter commerce or the operations of which directly or indirectly affect interstate commerce. The activities include the following:
(A) Excavation for the purpose of obtaining coal, including common methods such as contour, strip, auger, hilltop removal, boxcut, open pit, and area mining.
(B) The extraction of coal from coal refuse piles.
(C) The use of explosives and blasting.
(D) In situ distillation or retorting, leaching, or other chemical or physical processing.
(E) The cleaning, concentrating, or other processing or preparation of coal.
(F) The loading of coal for interstate commerce at or near the mine site.
The activities do not include the extraction of coal incidental to the extraction of other minerals if coal does not exceed sixteen

and two-thirds percent (16 2/3%) of the tonnage of minerals removed for purposes of commercial use or sale or coal explorations subject to IC 14-34-9.
(2) The areas upon which mining activities occur or where mining activities disturb the natural land surface. The areas include the following:
(A) Adjacent land for which the use is incidental to mining activities.
(B) All land affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of mining activities and for haulage.
(C) Excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas, and other areas upon which structures, facilities, or other property or materials on the surface resulting from or incident to mining activities are sited.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-274
"Surface mining"
Sec. 274. "Surface mining", for purposes of IC 14-36, has the meaning set forth in IC 14-36.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-274.5
"Surface Mining Control and Reclamation Act"
Sec. 274.5. "Surface Mining Control and Reclamation Act", for purposes of IC 14-34-7, has the meaning set forth in IC 14-34-7-2.5.
As added by P.L.176-1995, SEC.4.

IC 14-8-2-275
"Surface water"
Sec. 275. "Surface water", for purposes of IC 14-25 through IC 14-29, means all water occurring on the surface of the ground. The term includes the following:
(1) Water in a stream.
(2) Natural and artificial lakes.
(3) Ponds.
(4) Swales.
(5) Marshes.
(6) Diffused surface water.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-276
"Surplus water"
Sec. 276. "Surplus water", for purposes of IC 14-25-7-13, has the meaning set forth in IC 14-25-7-13.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-277
"System"
Sec. 277. "System" has the following meaning:
(1) For purposes of IC 14-29-6, the meaning set forth in IC 14-29-6-5.
(2) For purposes of IC 14-31-1, the meaning set forth in IC 14-31-1-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-278
"Take"
Sec. 278. "Take" has the following meaning:
(1) For purposes of IC 14-22, except as provided in subdivision (2):
(A) to kill, shoot, spear, gig, catch, trap, harm, harass, or pursue a wild animal; or
(B) to attempt to engage in such conduct.
(2) For purposes of IC 14-22-34, the meaning set forth in IC 14-22-34-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-279
"Tangible net worth"
Sec. 279. "Tangible net worth", for purposes of IC 14-34-7, has the meaning set forth in IC 14-34-7-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-279.5
Repealed
(Repealed by P.L.133-2012, SEC.167.)

IC 14-8-2-280
"Taxidermist"
Sec. 280. "Taxidermist", for purposes of IC 14-22-21, has the meaning set forth in IC 14-22-21-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-281
"Test hole"
Sec. 281. "Test hole", for purposes of IC 14-38-2, has the meaning set forth in IC 14-38-2-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-281.5
"Total length"
Sec. 281.5. "Total length", for purposes of IC 14-28-1-22, has the meaning set forth in IC 14-28-1-22(a).
As added by P.L.180-1995, SEC.1.

IC 14-8-2-282 "Trust committee"
Sec. 282. "Trust committee", for purposes of IC 14-12-2, has the meaning set forth in IC 14-12-2-7.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-283
Repealed
(Repealed by P.L.167-2011, SEC.31.)

IC 14-8-2-284
"Trust I"
Sec. 284. "Trust I", for purposes of IC 14-31-2, has the meaning set forth in IC 14-31-2-7.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-285
"Trust II"
Sec. 285. "Trust II", for purposes of IC 14-31-2, has the meaning set forth in IC 14-31-2-8.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-285.5
"Unanticipated event or condition"
Sec. 285.5. "Unanticipated event or condition", for purposes of IC 14-34-4, means an event or condition that:
(1) is encountered in a remining operation; and
(2) was not contemplated by the applicable surface coal mining and reclamation permit.
As added by P.L.179-1995, SEC.2.

IC 14-8-2-286
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-287
"Underground injection"
Sec. 287. "Underground injection", for purposes of IC 14-32-5-4, has the meaning set forth in IC 14-32-5-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-288
"Underwater breathing apparatus"
Sec. 288. "Underwater breathing apparatus", for purposes of IC 14-15-9, has the meaning set forth in IC 14-15-9-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-289
"Unit of local government"
Sec. 289. "Unit of local government", for purposes of IC 14-12-1 and IC 14-22-10, means a: (1) county;
(2) city;
(3) town; or
(4) township;
located in Indiana.
As added by P.L.1-1995, SEC.1. Amended by P.L.52-2001, SEC.4; P.L.82-2005, SEC.1.

IC 14-8-2-290
"United States"
Sec. 290. "United States" has the following meaning:
(1) For purposes of IC 14-28-1 and IC 14-28-3, the following:
(A) The United States government.
(B) An agency, an officer, a board, a bureau, a commission, a department, a division, or an instrumentality of the United States.
(2) For purposes of IC 14-32, the following:
(A) The United States.
(B) The Natural Resources Conservation Service of the United States Department of Agriculture.
(C) Any other agency or instrumentality, corporate or otherwise, of the United States.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-291
"Unwarranted failure to comply"
Sec. 291. "Unwarranted failure to comply", for purposes of IC 14-34-15-7, has the meaning set forth in IC 14-34-15-7.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-291.5
"Upper Wabash River basin"
Sec. 291.5. "Upper Wabash River basin", for purposes of IC 14-30-4, has the meaning set forth in IC 14-30-4-5.
As added by P.L.35-2001, SEC.5.

IC 14-8-2-292
"Urban geology survey"
Sec. 292. "Urban geology survey", for purposes of IC 14-32-7-7, has the meaning set forth in IC 14-32-7-7.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-293
"User"
Sec. 293. "User", for purposes of IC 14-33-22, has the meaning set forth in IC 14-33-22-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-294
Repealed (Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-295
Repealed
(Repealed by P.L.2-1997, SEC.91.)

IC 14-8-2-296
"Vehicle"
Sec. 296. "Vehicle", for purposes of IC 14-16-1, has the meaning set forth in IC 14-16-1-7.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-297
"Visible"
Sec. 297. "Visible", for purposes of IC 14-15, means capable of being seen by a person of normal vision on a dark and clear night.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-298
"Vital"
Sec. 298. "Vital", for purposes of IC 14-24-5, has the meaning set forth in IC 14-24-5-1.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-298.5
"Volume"
Sec. 298.5. "Volume", for purposes of IC 14-27-7.5, has the meaning set forth in IC 14-27-7.5-6.
As added by P.L.148-2002, SEC.5.

IC 14-8-2-299
"Wabash River"
Sec. 299. "Wabash River", for purposes of IC 14-13-6, has the meaning set forth in IC 14-13-6-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-300
"Wabash River heritage corridor"
Sec. 300. "Wabash River heritage corridor", for purposes of IC 14-13-6, has the meaning set forth in IC 14-13-6-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-301
"Wake" or "wash"
Sec. 301. "Wake" or "wash", for purposes of IC 14-15, means a track left by a watercraft causing waves that:
(1) disrupt other water sport activities; or
(2) may cause injury or damage to individuals, watercraft, or property.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-302
"Waste" or "wasted"
Sec. 302. "Waste" or "wasted" has the following meaning:
(1) For purposes of IC 14-25-3, the meaning set forth in IC 14-25-3-2.
(2) For purposes of IC 14-37, the term includes the following:
(A) Locating, spacing, drilling, equipping, operating, or producing a well for oil and gas purposes drilled after March 13, 1947, in any manner that:
(i) reduces or tends to reduce the quantity of oil or gas ultimately to be recovered from any well in Indiana; or
(ii) violates the spacing provisions adopted by the commission under IC 14-37.
(B) Storing oil in earthen reservoirs except in an emergency to prevent the total loss of that oil.
(C) Producing oil or gas in a manner that will cause water channeling or zoning.
(D) Injecting fluids into a stratum or part of a stratum capable of producing oil or gas, except in accordance with the terms of a Class II well for which a permit is issued under IC 14-37.
(E) Allowing water other than fresh water to flow from any producing horizon located in a producing pool, except in accordance with the terms of a permit issued under IC 14-37.
(F) Allowing gas from a well that produces only gas to escape into the atmosphere, except as is necessary while making or changing connections, completing the well, or reconditioning the well.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-303
"Water containing state owned fish"
Sec. 303. "Water containing state owned fish", for purposes of IC 14-22, means any water on public or private land that:
(1) permits ingress by fish from waters of the state; or
(2) has been stocked with state owned fish.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-304
"Watercourse"
Sec. 304. (a) "Watercourse", for purposes of IC 14-25 through IC 14-29, means a channel that:
(1) has defined banks;
(2) is cut by erosion of running water through turf, soil, rock, or other material; and
(3) has a bottom over which water flows for substantial periods of the year.
(b) The term includes the following:
(1) The upstream and downstream parts of a watercourse that is lost in a swamp or a lake if the watercourse emerges from the

swamp or lake in a well defined channel.
(2) A watercourse that has been improved by confining the watercourse in an artificial channel.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-305
"Watercraft"
Sec. 305. "Watercraft", for purposes of IC 14-15 and IC 14-29-8, means any instrumentality or device in or by means of which a person may be transported upon the public water of Indiana. The term includes a motorboat, sailboat, rowboat, skiff, dinghy, or canoe:
(1) of any length or size; and
(2) whether or not used to carry passengers for hire.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-306
"Water facilities" and "water supply"
Sec. 306. "Water facilities" and "water supply", for purposes of IC 14-33-20, have the meaning set forth in IC 14-33-20-3.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-307
"Water of the state"
Sec. 307. "Water of the state", for purposes of IC 14-22, means a lake, reservoir, marsh, waterway, or other water:
(1) under public:
(A) ownership;
(B) jurisdiction; or
(C) lease; or
(2) that has been used by the public with the acquiescence of any or all riparian owners.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-308
"Water resource"
Sec. 308. "Water resource", for purposes of IC 14-25-7, has the meaning set forth in IC 14-25-7-8.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-309
"Water resources"
Sec. 309. "Water resources", for purposes of IC 14-28-1, has the meaning set forth in IC 14-28-1-4.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-310
"Watershed"
Sec. 310. (a) "Watershed", for purposes of IC 14-25 through IC 14-29, means an area:
(1) from which water drains to a common point; and (2) for:
(A) a watercourse, that is measured to the mouth of the watercourse; and
(B) any part of a watercourse, that is measured to the farthest downstream point in question.
(b) For purposes of IC 14-13-2, "watershed" has the meaning set forth in IC 14-13-2-3.8.
As added by P.L.1-1995, SEC.1. Amended by P.L.106-2012, SEC.3.

IC 14-8-2-311
"Water supply"
Sec. 311. "Water supply", for purposes of IC 14-25 through IC 14-29, means the volume of water designated for use in or by a beneficial process or purpose in the satisfaction of domestic, municipal, agricultural, industrial, commercial, recreational, power, transportation, stream pollution abatement, health, and other uses and needs in a manner consistent with the public interest.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-312
"Water supply reservoir"
Sec. 312. "Water supply reservoir", for purposes of IC 14-26-2-16, has the meaning set forth in IC 14-26-2-16.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-313
"Water supply storage"
Sec. 313. "Water supply storage", for purposes of IC 14-25 through IC 14-29, means the part of a reservoir impoundment designated or allocated for water supply purposes.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-314
"Water use easement"
Sec. 314. "Water use easement", for purposes of IC 14-29-6-13, has the meaning set forth in IC 14-29-6-13.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-315
"Waterway"
Sec. 315. "Waterway", for purposes of IC 14-22, means a river, stream, ditch, canal, or other channel through which water may flow continuously or seasonally.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-315.2
"Wear hunter orange"
Sec. 315.2. "Wear hunter orange", for purposes of IC 14-22-38-7, has the meaning set forth in IC 14-22-38-7(b).
As added by P.L.104-2001, SEC.2.
IC 14-8-2-316
"Weed"
Sec. 316. "Weed" means any plant that is competitive, persistent, pernicious, and interferes with human activity, and as a result is undesirable.
As added by P.L.177-1995, SEC.3.

IC 14-8-2-317
"Well for oil and gas purposes"
Sec. 317. "Well for oil and gas purposes", for purposes of IC 14-37, means a well bore drilled, deepened, or converted for any purpose for which a permit is required under IC 14-37. The term includes the following:
(1) An oil well.
(2) A natural gas well.
(3) A coal bed methane well.
(4) A Class II well.
(5) A structure test well.
(6) A well used for the sole purpose of supplying water for the secondary recovery of petroleum resources.
(7) An underground gas storage well or underground gas storage observation well.
As added by P.L.1-1995, SEC.1. Amended by P.L.78-2010, SEC.3.

IC 14-8-2-318
"Wild animal"
Sec. 318. "Wild animal" has the following meaning:
(1) For purposes of IC 14-22, except as provided in subdivision (2), an animal whose species usually:
(A) lives in the wild; or
(B) is not domesticated.
(2) For purposes of IC 14-22-38-6, the meaning set forth in IC 14-22-38-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-319
"Wild ginseng"
Sec. 319. "Wild ginseng", for purposes of IC 14-31-3, has the meaning set forth in IC 14-31-3-6.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-320
"Wildlife"
Sec. 320. "Wildlife" has the following meaning:
(1) For purposes of IC 14-22, except as provided in subdivision (2), all wild birds and wild mammals.
(2) For purposes of IC 14-22-34, the meaning set forth in IC 14-22-34-6.
As added by P.L.1-1995, SEC.1.
IC 14-8-2-321
"Withdrawal use"
Sec. 321. "Withdrawal use", for purposes of IC 14-25-7, has the meaning set forth in IC 14-25-7-9.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-322
"Works"
Sec. 322. "Works", for purposes of IC 14-33-22, has the meaning set forth in IC 14-33-22-5.
As added by P.L.1-1995, SEC.1.

IC 14-8-2-323
"Zoological park"
Sec. 323. "Zoological park", for purposes of IC 14-22-26, has the meaning set forth in IC 14-22-26-2.
As added by P.L.1-1995, SEC.1.



CHAPTER 3. EFFECT OF RECODIFICATION BY THE ACT OF THE 1995 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 14-8-3-2
Purpose of recodification act
Sec. 2. The purpose of the recodification act of the 1995 regular session of the general assembly is to recodify prior natural resources law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 1995 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 1995 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 1994 expressly indicate a different purpose;
the substantive operation and effect of the prior natural resources law continue uninterrupted as if the recodification act of the 1995 regular session of the general assembly had not been enacted.
As added by P.L.1-1995, SEC.1.

IC 14-8-3-3
Statutory construction
Sec. 3. Subject to section 2 of this chapter, sections 4 through 9 of this chapter shall be applied to the statutory construction of the recodification act of the 1995 regular session of the general assembly.
As added by P.L.1-1995, SEC.1. Amended by P.L.2-1997, SEC.52.

IC 14-8-3-4
Effect on existing rights and liabilities
Sec. 4. (a) The recodification act of the 1995 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made; (6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts or leases executed; or
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority;
before the effective date of the recodification act of the 1995 regular session of the general assembly (July 1, 1995). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, permits, licenses, certificates of registration, grants of authority, or limitations of authority continue and shall be imposed and enforced under prior natural resources law as if the recodification act of the 1995 regular session of the general assembly had not been enacted.
(b) The recodification act of the 1995 regular session of the general assembly does not:
(1) extend, or cause to expire, a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior natural resources law.
(c) The recodification act of the 1995 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior natural resources law or the rules adopted under the prior natural resources law.
As added by P.L.1-1995, SEC.1.

IC 14-8-3-5
Recodification of prior natural resources law
Sec. 5. The recodification act of the 1995 regular session of the general assembly shall be construed as a recodification of prior natural resources law. If the literal meaning of the recodification act of the 1995 regular session of the general assembly would result in a substantive change in the prior natural resources law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 1995 regular session of the general assembly; and
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the

1995 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous does not apply to the recodification act of the 1995 regular session of the general assembly to the extent that the recodification act of the 1995 regular session of the general assembly is not substantively identical to the prior natural resources law.
As added by P.L.1-1995, SEC.1.

IC 14-8-3-6
References to repealed and replaced statutes
Sec. 6. Subject to section 7 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 1995 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.1-1995, SEC.1.

IC 14-8-3-7
References to provisions of recodification act
Sec. 7. A citation reference in the recodification act of the 1995 regular session of the general assembly to another provision of the recodification act of the 1995 regular session of the general assembly shall be treated as including a reference to the provision of prior natural resources law that is substantively equivalent to the provision of the recodification act of the 1995 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.1-1995, SEC.1.

IC 14-8-3-8
References to rules
Sec. 8. (a) As used in the recodification act of the 1995 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 1995 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 1995 regular session of the general assembly; or
(2) rules adopted under the prior natural resources law until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior natural resources law continue in effect after June 30, 1995, until the rules are amended, repealed, or suspended.
As added by P.L.1-1995, SEC.1.

IC 14-8-3-9
References to provisions of prior natural resources law
Sec. 9. (a) A reference in the recodification act of the 1995 regular session of the general assembly to a citation in the prior natural

resources law before its repeal is added in certain sections of the recodification act of the 1995 regular session of the general assembly only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 1995 regular session of the general assembly of a reference to a citation in the prior natural resources law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts or leases executed; or
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority;
before the effective date of the recodification act of the 1995 regular session of the general assembly (July 1, 1995). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, licenses, permits, certificates of registration, and other grants of authority continue and shall be imposed and enforced under prior natural resources law as if the recodification act of the 1995 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 1995 regular session of the general assembly of a citation to a provision in the prior natural resources law does not affect the use of a prior conviction, violation, or noncompliance under the prior natural resources law as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 1995 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 1995 regular session of the general assembly in a manner that does not result in a substantive change in the law.
As added by P.L.1-1995, SEC.1.






ARTICLE 9. DEPARTMENT OF NATURAL RESOURCES

CHAPTER 1. CREATION OF DEPARTMENT



CHAPTER 2. DIRECTOR OF DEPARTMENT

IC 14-9-2-2
Appointment and removal of deputies, officers, and employees
Sec. 2. The director may do the following:
(1) Appoint and remove deputy directors.
(2) Upon the recommendation of the deputy director of a bureau, appoint and remove all officers and employees of the bureau.
As added by P.L.1-1995, SEC.2.

IC 14-9-2-3
Supervisory duties
Sec. 3. The director has the following duties:
(1) Supervision of the work of the department and of each of the divisions.
(2) The control of all officers, deputies, inspectors, and employees charged with the enforcement of the penal provisions of this title or of the rules of the commission.
(3) The direct charge of the conservation officers in the enforcement of the laws relating to fisheries and game.
As added by P.L.1-1995, SEC.2.

IC 14-9-2-4
Law enforcement powers
Sec. 4. (a) The director may, with the approval of the commission, do the following:
(1) Cooperate with any other department of state government in the enforcement of law.
(2) Assign deputies to aid the other department in making inspections and in the prevention or detection of crime.
(3) Receive similar assistance from the deputies of any other state department.
(b) If deputies or employees of one (1) department are assigned to another department, the deputies or employees shall be paid from the money of the department to which the deputies or employees are assigned.
As added by P.L.1-1995, SEC.2.



CHAPTER 3. BUREAUS OF DEPARTMENT

IC 14-9-3-2
Deputy directors
Sec. 2. Each bureau is headed by a deputy director. Each deputy director:
(1) must be professionally or technically qualified for the position; and
(2) shall be employed in accordance with IC 14-9-7.
As added by P.L.1-1995, SEC.2.



CHAPTER 4. DIVISIONS OF DEPARTMENT

IC 14-9-4-2
Creation, consolidation, or abolition of divisions or bureaus
Sec. 2. (a) The commission may, with the approval of the governor, create divisions other than the divisions established by section 1 of this chapter as the work of the department develops and as is necessary to differentiate the various functions of the department.
(b) The commission may, with the approval of the governor, merge, consolidate, and abolish bureaus and divisions other than the division of law enforcement as the work of the department develops and as is necessary to consolidate, coordinate, or reduce the functions of the department.
(c) In the creation, consolidation, or abolition of bureaus or divisions, the commission may not do the following:
(1) Exercise a power or duty not otherwise provided by law.
(2) Abdicate or otherwise avoid the execution of a duty imposed by law. As added by P.L.1-1995, SEC.2.

IC 14-9-4-3
State entomologist; state forester
Sec. 3. The:
(1) director of the division of entomology and plant pathology is the state entomologist; and
(2) director of the division of forestry is the state forester.
As added by P.L.1-1995, SEC.2.



CHAPTER 5. REVOLVING FUNDS OF DIVISIONS

IC 14-9-5-2
Revolving funds
Sec. 2. All money accruing to the use of a division, other than a regular or specific appropriation made by the general assembly, is considered to constitute a revolving fund for the use of the division.
As added by P.L.1-1995, SEC.2.

IC 14-9-5-3
Money reverting to state general fund
Sec. 3. Money in a fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.1-1995, SEC.2. Amended by P.L.66-2008, SEC.2.

IC 14-9-5-4
Indiana sportsmen's benevolence account
Sec. 4. (a) As used in this section, "account" means the Indiana sportsmen's benevolence account established by subsection (b).
(b) The Indiana sportsmen's benevolence account is established within the fund for the division of law enforcement to encourage citizen participation in feeding the state's hungry through donations of wild game that has been lawfully hunted.
(c) The account consists of:
(1) gifts;
(2) donations;
(3) proceeds derived from marketing by the division of law enforcement of goods related to the feeding of the state's hungry through donations of wild game under subsection (a); and
(4) donations collected under IC 14-22-12-1(c).
(d) The expenses of administering the account shall be paid from money in the account.
(e) The division of law enforcement shall:
(1) conduct a publicity campaign relating to feeding the state's hungry through donations of wild game;
(2) coordinate with nonprofit entities and other entities created with goals of feeding the state's hungry;
(3) coordinate with nonprofit entities to use the money collected under IC 14-22-12-1(c) to assist meat processors in processing donations of wild game related to feeding the state's hungry; and
(4) engage in any other activities to further the goals of this section. (f) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the account.
As added by P.L.66-2008, SEC.3. Amended by P.L.46-2010, SEC.1.



CHAPTER 6. ADVISORY COUNCILS

IC 14-9-6-2
Members
Sec. 2. (a) The advisory council consists of seven (7) members appointed by the governor.
(b) Not more than four (4) members may be of the same political party.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.2; P.L.133-2012, SEC.168.

IC 14-9-6-3
Terms of members
Sec. 3. The term of a member of a council is three (3) years. The terms must be staggered so that the terms of not more than three (3) members may expire in a year.
As added by P.L.1-1995, SEC.2. Amended by P.L.133-2012, SEC.169.

IC 14-9-6-4
Filling of vacancies
Sec. 4. A vacancy on a council caused by a reason other than an expired term shall be filled for the remainder of the unexpired term.
As added by P.L.1-1995, SEC.2.

IC 14-9-6-5
Travel expenses
Sec. 5. The members are entitled to receive traveling expenses that are necessarily incident to the performance of official functions.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.3.

IC 14-9-6-6
Meetings
Sec. 6. The advisory council:
(1) shall hold a meeting in January of each calendar year; and
(2) may hold meetings at the call of the chairperson.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.4; P.L.133-2012, SEC.170.

IC 14-9-6-7
Chairpersons and officers Sec. 7. During the meeting held in January of each calendar year, the advisory council shall elect the following:
(1) A chairperson and vice chairperson.
(2) Any other officer needed to carry out the business of the advisory council.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.5; P.L.133-2012, SEC.171.

IC 14-9-6-8
Action in advisory capacity
Sec. 8. (a) The advisory council shall act in an advisory capacity to the department and the commission with respect to the bureaus on matters pertaining to the following:
(1) Policy.
(2) Administration of all programs and facilities under the control and management of the bureau.
(3) The programs conducted by the department in the areas served by the bureau.
(b) The advisory council may not act in any capacity on specific license or permit applications.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.6.



CHAPTER 7. EMPLOYEES OF DEPARTMENT

IC 14-9-7-3
Applicability of IC 14-9-8 to law enforcement division employees
Sec. 3. Notwithstanding any provision of this article to the contrary, IC 14-9-8 applies to employees of the law enforcement division.
As added by P.L.1-1995, SEC.2.

IC 14-9-7-4
Repealed
(Repealed by P.L.100-2012, SEC.38.)

IC 14-9-7-5
Repealed
(Repealed by P.L.100-2012, SEC.39.)



CHAPTER 8. LAW ENFORCEMENT

IC 14-9-8-3
Organization of division
Sec. 3. The law enforcement division shall be organized in conformity with rules adopted by the commission.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-4
Purchases
Sec. 4. The department shall purchase all property, supplies, and equipment for the division.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-5
Compensation of director and conservation officers
Sec. 5. The salaries and compensation of the division director and the conservation officers shall be fixed by the director and approved by the budget agency as provided by Indiana law.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-6
Appointment of director
Sec. 6. The governor shall appoint the director of the division in accordance with a recommendation of the director. The division director:
(1) is in charge of the division and has general supervision of the work of the division;
(2) serves at the pleasure of the governor;
(3) shall be selected on the basis of training and experience; and
(4) must have had at least five (5) years experience in a supervisory capacity in a law enforcement agency closely associated with conservation to equip the division director for the position.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-7
Duties of director
Sec. 7. (a) The division director shall, with the approval of the

director, do the following:
(1) Establish classification of ranks, grades, and positions in the division.
(2) Designate the authority and responsibility of each rank.
(3) For each rank, grade, and position, set standards of qualifications and fix the prerequisite of training, education, and experience.
(b) The division director may, with the approval of the director, designate the rank, grade, and position to be held by each employee of the division. The division director may assign and reassign each employee of the division to serve at the stations and perform the duties that the division director designates.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-8
Appointment of personnel
Sec. 8. The division director shall, with the approval of the director, appoint personnel to the ranks, grades, and positions within the division.
As added by P.L.1-1995, SEC.2. Amended by P.L.100-2012, SEC.40.

IC 14-9-8-9
Political activities not to be required
Sec. 9. An officer appointee or a conservation officer of the division may not be ordered in any manner to do any of the following:
(1) Engage in the activities or interest of any of the following:
(A) A political party.
(B) A candidate for public office.
(C) A candidate for nomination to public office.
(2) Participate in any manner in a political campaign for the nomination or election of candidates to public office.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-10
Worker's compensation
Sec. 10. (a) Injury, death, or occupational disease of a conservation officer arising out of and during the course of the performance of the officer's duties as a conservation officer is compensable under IC 22-3.
(b) For the purposes of this chapter and IC 22-3, all conservation officers are conclusively presumed to have accepted the compensation provisions of IC 22-3.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-11
Training and examinations
Sec. 11. (a) The division director shall, with the approval of the director, organize and conduct a training school for officer candidates and other employees of the division. A conservation

officer may not be assigned to regular active duty until the officer has received training and successfully passed a course prescribed by the division director. The division director shall periodically prescribe and conduct supplemental training courses for all conservation officers of the division.
(b) The division director shall devise and administer examinations designed to test applicants in the qualifications required for the rank, grade, or position. Only those applicants who best meet the prerequisites may be appointed.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-12
Probationary employees
Sec. 12. All new conservation officers appointed to the division are probationary employees for one (1) year from the date of appointment.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-13
Ineligibility for reappointment
Sec. 13. A person who:
(1) is discharged from the division; or
(2) withdraws before the completion of two (2) years of duty from date of appointment;
is not eligible for reappointment.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-14
Discharge, demotion, or suspension
Sec. 14. (a) The division director may, with the approval of the director, discharge, demote, or temporarily suspend an employee of the division, for cause, after preferring charges in writing.
(b) An employee who is discharged or demoted is entitled to a public hearing before the department if the employee demands a hearing within ten (10) days after receiving notice of the charges. The employee may be represented by counsel.
(c) The findings of the department are final, except that the employee may appeal to the appropriate court.
(d) A probationary employee may be discharged without charges being made and is not entitled to a hearing.
(e) A conservation officer may not be discharged because of political affiliation.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-15
Uniforms and equipment
Sec. 15. (a) The department shall provide the conservation officers of the division the uniforms and equipment necessary to the performance of their duties. All uniforms and equipment remain the property of the state. (b) The division director shall, with the approval of the director, charge against an employee of the division the value of property lost or destroyed through carelessness or neglect of the employee. The value of the equipment shall be deducted from the pay of the employee.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-16
Powers and duties of conservation officers
Sec. 16. (a) A conservation officer of the division:
(1) has all necessary police powers to enforce the natural resources laws; and
(2) may, without warrant, arrest a person for a violation of those laws when committed in the officer's presence.
(b) A conservation officer shall do the following:
(1) Detect and prevent violations of natural resources laws.
(2) Enforce natural resources laws and rules.
(3) Perform other related duties that are imposed upon conservation officers by law.
(c) A conservation officer has the same power with respect to natural resources matters and the enforcement of the laws relating to natural resources laws as have law enforcement officers in their respective jurisdictions. A warrant of arrest or search warrant issued by proper authority may be executed by a conservation officer in any county.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-17
Police and arrest powers
Sec. 17. A conservation officer:
(1) is a law enforcement officer under IC 9-13-2-92 and IC 35-31.5-2-185 and has the power to enforce Indiana laws and without warrant to arrest for the violation of any of those laws when committed in the officer's presence;
(2) is a police officer under IC 9-13-2-127;
(3) has the power of law enforcement officers to arrest under IC 35-33-1-1; and
(4) has the power to enforce Indiana laws and may exercise all powers granted by law to state police officers, sheriffs, and members of police departments.
As added by P.L.1-1995, SEC.2. Amended by P.L.114-2012, SEC.35.

IC 14-9-8-18
Carrying arms
Sec. 18. (a) A uniformed conservation officer shall carry arms in the performance of the officer's duty.
(b) A nonuniformed conservation officer may carry arms in the performance of the officer's duty.
As added by P.L.1-1995, SEC.2.
IC 14-9-8-19
Obstructing, hindering, or interfering with director, officer, or employee
Sec. 19. A person who knowingly obstructs, hinders, or interferes with:
(1) the director;
(2) the division director;
(3) a conservation officer; or
(4) an employee or agent of the division of fish and wildlife;
in lawful discharge of the individual's duty in the enforcement of this chapter commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-20
Cooperation with law enforcement officers; investigations
Sec. 20. The division shall do the following:
(1) Cooperate with the law enforcement officers of the state in the detection of the violation of Indiana natural resources laws.
(2) Conduct investigations as necessary to secure the evidence that may be essential to the conviction of alleged violators of Indiana natural resources laws.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-21
Conservation officers fish and wildlife fund
Sec. 21. (a) As used in this section, "fund" refers to the conservation officers fish and wildlife fund established by this section.
(b) The conservation officers fish and wildlife fund is established. The department shall administer the fund. The department may expend the money in the fund exclusively for special law enforcement investigations of fish and wildlife violations. The expenditures authorized under this subsection include the purchase and repair of decoys (as defined in IC 14-22-40-2).
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the amount of money in the fund at the end of a state fiscal year exceeds thirty-five thousand dollars ($35,000), the treasurer of state shall transfer the excess from the fund into the fish and wildlife fund.
As added by P.L.1-1995, SEC.2. Amended by P.L.133-1996, SEC.6.

IC 14-9-8-21.5
Conservation officers marine enforcement fund
Sec. 21.5. (a) As used in this section, "fund" refers to the conservation officers marine enforcement fund established by this section.
(b) The conservation officers marine enforcement fund is established. The department shall administer the fund. The

department may expend the money in the fund exclusively for marine enforcement efforts associated with recreational boating on Indiana waters, including uses described in IC 14-9-9-5.
(c) The fund consists of money from the lake and river enhancement fee paid by boat owners and deposited under IC 6-6-11-12(c)(2). Money deposited in the fund is annually appropriated and allotted to the department to carry out the purposes of this section. The expenses of administering the fund shall be paid from money in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, the department may transfer from the fund to the counties with special boat patrol needs fund (IC 14-9-9-5) an amount that does not exceed twenty percent (20%) of money deposited into the fund.
As added by P.L.233-2003, SEC.4.

IC 14-9-8-22
Retirement of conservation officers
Sec. 22. Whenever a conservation officer retires after at least twenty (20) years of service, the department shall, in recognition of the officer's service to the department, do the following:
(1) Permit the officer to retain the standard hand service weapon the department issued to the officer.
(2) Issue the officer a badge that indicates the officer is a retired conservation officer.
(3) Issue the officer an identification card that contains the following information:
(A) The name of the department.
(B) The name of the officer.
(C) The officer's rank in the department.
(D) That the officer is retired.
(E) That the officer is authorized to retain the service weapon issued to the officer by the department.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-23
"Turn in a poacher" program
Sec. 23. (a) The "turn in a poacher" program is established within the division for the purpose of encouraging citizen participation in deterring the unlawful taking or possession of game, fish, or nongame wildlife.
(b) Under the program the department shall accomplish the purpose set out in subsection (a) by doing the following:
(1) Providing a toll free telephone service.
(2) Developing and conducting a publicity campaign for the program.
(3) Conducting investigations initiated through citizen participation in the enforcement of game, fish, and nongame wildlife laws.
(4) Approving and coordinating reward payments. As added by P.L.1-1995, SEC.2.

IC 14-9-8-24
Persons authorized to enforce fish and wildlife laws
Sec. 24. The director may authorize a person who is not a conservation officer to enforce Indiana fish and wildlife laws as if the person were a conservation officer under the following conditions:
(1) The person must be a full-time law enforcement officer in Indiana or a full-time conservation law enforcement officer from another state, the United States, or Canada.
(2) The person's employer must agree, in writing, to continue the person's level of compensation, including all insurance, medical, retirement, and other benefits, and must agree that no additional compensation or benefits will be paid by the state.
(3) The authorization may not be for longer than ninety (90) days, but the authorization may be renewed.
(4) The authorization must relate to a specific problem or operation.
(5) The authorization must be in writing.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-25
Conservation officers authorized to work with law enforcement agencies
Sec. 25. The director may authorize a conservation officer to work temporarily with a law enforcement agency in Indiana, another state, or Canada under the following conditions:
(1) The authorization may not be for longer than thirty (30) days, but the authorization may be renewed.
(2) The authorization must relate to a specific problem or operation.
(3) The authorization must be in writing.
As added by P.L.1-1995, SEC.2.

IC 14-9-8-26
Repealed
(Repealed by P.L.2-1996, SEC.297.)

IC 14-9-8-27
Conservation reserve officer assisting in enforcement of watercraft laws
Sec. 27. (a) A conservation reserve officer may be appointed to assist the division in the enforcement of watercraft laws and for no other purpose. A conservation reserve officer must be appointed in the same manner that a conservation officer is appointed.
(b) A conservation reserve officer:
(1) may not be a conservation officer;
(2) has the police powers of a conservation officer to enforce watercraft laws, except as limited by the rules of the

department;
(3) to the extent that money is appropriated for a purpose listed in this subdivision, may receive:
(A) a uniform allowance;
(B) compensation for time lost from other employment because of court appearances;
(C) insurance for life, accident, and sickness coverage;
(D) compensation for lake patrol duties that the division director assigns and approves for compensation; or
(E) any combination of benefits specified in clauses (A) through (D);
(4) is not eligible to participate in a pension program provided for conservation officers;
(5) may not be appointed until completion of the following:
(A) A minimum of forty (40) hours of general reserve officer training.
(B) A minimum of twelve (12) hours in addition to the training under subdivision (A) in the enforcement of watercraft laws.
(C) A probationary period specified by rule of the department;
(6) may not:
(A) make an arrest;
(B) conduct a search or seizure of a person or property; or
(C) carry a firearm;
unless the conservation reserve officer successfully completes a pre-basic course under IC 5-2-1-9(f); and
(7) may be covered by the medical treatment and burial expense provisions of the worker's compensation law (IC 22-3-2 through IC 22-3-6) and the worker's occupational diseases law (IC 22-3-7).
If compensability of an injury covered under subdivision (7) is an issue, the administrative procedures of IC 22-3-2 through IC 22-3-6 and IC 22-3-7 must be used to resolve the issue.
(c) A conservation reserve officer carrying out lake patrol duties under this chapter is immune from liability under IC 34-30-12, notwithstanding the payment of compensation to the conservation reserve officer.
(d) The department may adopt rules under IC 4-22-2 to implement this section and to limit the authority of conservation reserve officers.
As added by P.L.2-1996, SEC.252. Amended by P.L.1-1998, SEC.109.

IC 14-9-8-28
Salaries
Sec. 28. (a) The natural resources commission shall categorize salaries of enforcement officers within each rank based upon the rank held and the number of years of service in the department through the twentieth year. The salary ranges that the commission assigns to each

rank shall be divided into a base salary and twenty (20) increments above the base salary with:
(1) the base salary in the rank paid to a person with less than one (1) year of service in the department; and
(2) the highest salary in the rank paid to a person with at least twenty (20) years of service in the department.
(b) The salary matrix prescribed by this section shall be reviewed and approved by the state budget agency before implementation.
(c) The salaries for law enforcement officers of the law enforcement division of the department must be equal to the salaries of police employees of the state police department under IC 10-11-2-13, based upon years of service in the department and rank held.
(d) The requirement of subsection (c) does not affect:
(1) any rights or liabilities accrued; or
(2) any proceedings begun;
on or before June 30, 1999. Those rights, liabilities, and proceedings continue and shall be imposed and enforced under prior civil law and procedure as if the requirement of subsection (c) had not been enacted.
As added by P.L.2-1996, SEC.253. Amended by P.L.206-1999, SEC.1; P.L.2-2003, SEC.42; P.L.234-2007, SEC.307.



CHAPTER 9. COUNTIES WITH SPECIAL BOAT PATROL NEEDS

IC 14-9-9-2
"Fiscal body" defined
Sec. 2. As used in this chapter, "fiscal body" has the meaning set forth in IC 36-1-2-6(1) or IC 36-1-2-6(2), whichever applies.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-3
"Fund" defined
Sec. 3. As used in this chapter, "fund" refers to the counties with special boat patrol needs fund established by section 5 of this chapter.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-4
"Lake" defined
Sec. 4. As used in this chapter, "lake" has the meaning set forth in IC 14-8-2-137(1).
As added by P.L.137-1997, SEC.3.

IC 14-9-9-5
Establishment of fund; operation
Sec. 5. (a) The counties with special boat patrol needs fund is established exclusively to provide grants to certain counties to provide law enforcement services on lakes located within the counties.
(b) The department shall administer the fund. Money in the fund includes money transferred from the conservation officers marine enforcement fund (IC 14-9-8-21.5). Money in the fund is annually appropriated to the department and shall be used exclusively for the enforcement of laws pertaining to watercraft on lakes located in counties with special boat patrol needs as described in this chapter.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.137-1997, SEC.3. Amended by P.L.233-2003, SEC.5.
IC 14-9-9-6
Distribution of grants from fund; formula
Sec. 6. The department shall develop a formula for the distribution of grants from the fund. The formula must take into account at least the following factors:
(1) The number of lakes located within the county.
(2) The extent of boat usage for each lake in the county.
(3) The total number of acres of lake surface within the county.
(4) The extent to which law enforcement services on the lakes located within the county are provided by the county.
(5) Any other pertinent factor that affects the extent to which law enforcement services are provided on lakes located within the county.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-7
Grant eligibility requirements
Sec. 7. For a county to be eligible to receive a grant from the fund, each year in which a grant is sought the following must occur:
(1) The county sheriff must submit to the fiscal body an estimated budget request to provide special needs boat patrol on lakes located within the county. If the county sheriff does not request a grant from the fund, the fiscal body may complete an estimated budget.
(2) If the budget request is approved, the fiscal body must timely apply to the department, on forms provided by the department, for a grant under this chapter.
(3) The department must certify the information on the application and, based on the formula developed under section 6 of this chapter, determine:
(A) whether the county may receive a grant; and
(B) the amount of the grant the county may receive;
under this chapter.
As added by P.L.137-1997, SEC.3. Amended by P.L.217-2011, SEC.1.

IC 14-9-9-8
Restrictions on grant usage
Sec. 8. (a) If a county is awarded a grant under this chapter, the county must establish a special account within the county's general fund. The grant must be deposited in the special account for the county sheriff's or fiscal body's exclusive use in providing law enforcement services on lakes located within the county.
(b) The county sheriff or fiscal body may use grant money as authorized under this chapter without appropriation. However, itemized receipts for expenditures of money granted from the fund must be submitted for inspection and review upon request of the department. At the request of the department, the county auditor of the participating county shall conduct an audit of the account.
(c) The receipt of a grant under this chapter may not be used as a

basis for lowering the county's maximum permissible ad valorem property tax levy.
(d) All individuals providing law enforcement services using a grant under this chapter, whether under the authority of the county sheriff or under a contract with the fiscal body, must meet the minimum training requirement set forth in IC 5-2-1-9.
As added by P.L.137-1997, SEC.3. Amended by P.L.217-2011, SEC.2.

IC 14-9-9-9
Time of distributions
Sec. 9. The department shall make the grant distributions to the recipient counties in May and November.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-10
Adoption of rules
Sec. 10. The department shall adopt rules under IC 4-22-2 to implement this chapter, including rules governing:
(1) the deadlines for applying for a grant under this chapter; and
(2) the types of expenses incurred by a county sheriff's department in providing the law enforcement services on lakes in the county for which grant money may be used.
As added by P.L.137-1997, SEC.3.






ARTICLE 10. NATURAL RESOURCES COMMISSION

CHAPTER 1. ESTABLISHMENT OF COMMISSION

IC 14-10-1-1
Establishment and members of commission
Sec. 1. The natural resources commission is established. The commission consists of twelve (12) members as follows:
(1) The commissioner of the Indiana department of transportation or the commissioner's designee.
(2) The commissioner of the department of environmental management or the commissioner's designated deputy.
(3) The director of the office of tourism development or the director's designee.
(4) The director of the department.
(5) The chairperson of the advisory council established by IC 14-9-6-1.
(6) The president of the Indiana academy of science or the president's designee.
(7) Six (6) citizen members appointed by the governor, at least two (2) of whom must have knowledge, experience, or education in the environment or in natural resource conservation. Not more than three (3) citizen members may be of the same political party.
As added by P.L.1-1995, SEC.3. Amended by P.L.229-2005, SEC.9; P.L.95-2006, SEC.7.

IC 14-10-1-2
Filling of vacancies of ex officio members
Sec. 2. The governor may fill a vacancy in the ex officio membership of the commission by temporary appointment. However, the term of a member appointed terminates upon the filling of the office.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-3
Citizen members
Sec. 3. (a) The term of a citizen member of the commission is three (3) years.
(b) The governor may remove a citizen member for cause.
(c) The governor shall appoint a person to fill a vacancy in the citizen membership of the commission caused by death, resignation, removal, or other cause for the unexpired term.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-4 Per diem compensation and traveling expenses
Sec. 4. (a) The members of the commission who are not state employees are entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day that the members are engaged in the official business of the commission.
(b) The members of the commission are entitled to reimbursement for travel, lodging, meals, and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-5
Officers
Sec. 5. (a) One (1) time each year the commission shall elect officers from the membership of the commission. The officers must include the following:
(1) A chairman, who shall preside at meetings.
(2) A vice chairman, who shall preside at meetings in the absence of the chairman.
(3) A secretary, who shall cause the preparation and maintenance of records of the business of the commission.
(b) Officers:
(1) serve for terms of one (1) year; and
(2) may be reelected by the membership of the commission.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-6
Quorum
Sec. 6. A majority of the members of the commission constitutes a quorum for the transaction of business, the exercise of powers, or the performance of duties.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-7
Meetings
Sec. 7. (a) The commission shall have at least four (4) regular meetings in each fiscal year and as many additional or special meetings as the commission's business, powers, or duties require.
(b) The chairman:
(1) may call a special meeting; and
(2) shall call a special meeting at the request of any five (5) members.
As added by P.L.1-1995, SEC.3.



CHAPTER 2. POWERS AND DUTIES OF COMMISSION

IC 14-10-2-0.3
Transfer of power to establish fees; treatment of rules
Sec. 0.3. On May 13, 2005, the powers of the department to establish fees are transferred to the commission. After May 13, 2005, the commission may exercise any power delegated to the department to establish fees, and a rule of the department that establishes a fee for any of the following shall be treated as a rule of the commission:
(1) Programs of the department or the commission.
(2) Facilities owned or operated by the department, the commission, or a lessee of the department or the commission.
(3) Licenses issued by the commission, the department, or the director of the department.
(4) Inspections or other similar services under this title performed by the department or an assistant or employee of the department.
As added by P.L.220-2011, SEC.291.

IC 14-10-2-1
Powers of commission
Sec. 1. The commission may do the following:
(1) Take the action that is necessary to enable the state to participate in the programs set forth in 16 U.S.C. 470 et seq.
(2) Promulgate and maintain a state register of districts, sites, buildings, structures, and objects significant in American or Indiana history, architecture, archeology, and culture and expend money for the purpose of preparing comprehensive statewide historic surveys and plans, in accordance with criteria established by the commission, that comply with the standards and regulations promulgated by the United States Secretary of the Interior for the preservation, acquisition, and development of the properties.
(3) Establish in accordance with criteria established by the United States Secretary of the Interior a program of matching grants-in-aid to public agencies for projects having as their purpose the preservation for public benefit of properties that are significant in American or Indiana history, architecture, archeology, and culture.
(4) Accept grants from public and private sources, including those provided under 16 U.S.C. 470 et seq.
(5) Establish fees for the following:
(A) Programs of the department or the commission.
(B) Facilities owned or operated by the department or the commission or a lessee of the department or commission.
(C) Licenses issued by the commission, the department, or the director.
(D) Inspections or other similar services under this title performed by the department or an assistant or employee of

the department.
(6) Adopt rules under IC 4-22-2 for the establishment of fees under subdivision (5).
As added by P.L.1-1995, SEC.3. Amended by P.L.246-2005, SEC.115.

IC 14-10-2-2
Appointment of administrative law judges; division of hearings; appointment of special judge
Sec. 2. (a) The commission shall appoint administrative law judges.
(b) The commission shall create a division of hearings. The division of hearings shall assist the commission in performing the functions of this section. The director of the division of hearings may appoint a special administrative law judge.
(c) A person who is not appointed by:
(1) the director of the division of hearings; or
(2) the commission;
may not act as an administrative law judge.
As added by P.L.1-1995, SEC.3. Amended by P.L.99-2005, SEC.4; P.L.100-2012, SEC.41.

IC 14-10-2-2.5
Consolidated proceedings
Sec. 2.5. (a) A person who is the party in a hearing under this title or IC 4-21.5-7 may move to have the:
(1) environmental law judge appointed under IC 4-21.5-7; or
(2) administrative law judge appointed under section 2 of this chapter;
consolidate multiple proceedings that are subject to the jurisdiction of both the office of environmental adjudication and the division of hearings.
(b) The environmental law judge or the administrative law judge shall grant the motion made under subsection (a) if the following findings are made:
(1) The proceedings include the following:
(A) Common questions of law or fact.
(B) At least one (1) person, other than the department or the department of environmental management, who is a party to all the proceedings.
(C) Issues of water quality, water quantity, or both.
(2) Consolidation may support administrative efficiency.
(c) If a motion to consolidate proceedings has been granted under subsection (b), the hearing must be conducted by a panel that consists of at least one (1) environmental law judge and one (1) administrative law judge. The panel is the ultimate authority for matters authorized under IC 4-21.5-7-5 and this title. Any party, including the department and the department of environmental management, may petition an appropriate court for judicial review of a final determination of the panel. (d) The office of environmental adjudication and the division of hearings shall adopt joint rules to implement this section.
As added by P.L.84-2008, SEC.3.

IC 14-10-2-3
Commission as ultimate authority of department
Sec. 3. Except as provided in section 2.5 of this chapter and IC 14-34-2-2, the commission is the ultimate authority of the department under IC 4-21.5.
As added by P.L.1-1995, SEC.3. Amended by P.L.84-2008, SEC.4.

IC 14-10-2-4
Adoption of rules
Sec. 4. (a) The commission shall adopt rules under IC 4-22-2 to carry out the commission's duties under this title.
(b) The commission may adopt rules to exempt an activity from licensing under this title, except:
(1) IC 14-34;
(2) IC 14-36-1; and
(3) IC 14-38-2;
if the activity poses not more than a minimal potential for harm.
(c) Except as provided in subsection (d), whenever the department or the director has the authority to adopt rules under IC 4-22-2, the commission shall exclusively exercise the authority.
(d) Emergency rules adopted under section 5 of this chapter shall be adopted by the director.
As added by P.L.1-1995, SEC.3.

IC 14-10-2-5
Emergency rules
Sec. 5. (a) The department may adopt emergency rules under IC 4-22-2-37.1 to carry out the duties of the department under the following:
(1) IC 14-9.
(2) This article.
(3) IC 14-11.
(4) IC 14-12-2.
(5) IC 14-14.
(6) IC 14-17-3.
(7) IC 14-18, except IC 14-18-6 and IC 14-18-8.
(8) IC 14-19-1 and IC 14-19-8.
(9) IC 14-21.
(10) IC 14-22-3, IC 14-22-4, and IC 14-22-5.
(11) IC 14-23-1.
(12) IC 14-25, except IC 14-25-8-3 and IC 14-25-13.
(13) IC 14-26.
(14) IC 14-27.
(15) IC 14-28.
(16) IC 14-29.
(17) IC 14-35-1, IC 14-35-2, and IC 14-35-3. (18) IC 14-37.
(19) IC 14-38, except IC 14-38-3.
(b) A rule adopted under subsection (a) expires not later than one (1) year after the rule is accepted for filing by the publisher of the Indiana Register.
As added by P.L.1-1995, SEC.3. Amended by P.L.186-2003, SEC.34; P.L.123-2006, SEC.32; P.L.140-2011, SEC.2; P.L.167-2011, SEC.13; P.L.133-2012, SEC.172.

IC 14-10-2-6
Notices of violation
Sec. 6. (a) The commission may issue a notice of violation to a person who violates a law administered by the department for which a misdemeanor or an infraction penalty is established. If the person:
(1) receives the notice; and
(2) fails to abate the violation within a period of not less than fifteen (15) days specified in the notice;
the commission may impose a charge that does not exceed the maximum amount that may be assessed by a court for committing the violation.
(b) IC 4-21.5 applies to proceedings by the commission under this section. The department has the burden of proving the alleged violation by a preponderance of the evidence.
(c) A separate notice of violation may be issued or a separate charge imposed for each day a violation occurs.
(d) The person may establish as an affirmative defense the filing by a prosecuting attorney of a misdemeanor information or infraction complaint based on the same event as that upon which the notice of violation was based. The person has the burden of proving the affirmative defense.
(e) The remedy provided by this section is supplemental to other remedies.
As added by P.L.1-1995, SEC.3.

IC 14-10-2-7
Treatment of certain rules
Sec. 7. Any rule:
(1) adopted by the director of the department of natural resources under IC 14-2 (before its repeal); and
(2) in effect on June 30, 1990;
shall be treated after June 30, 1990, as a rule adopted by the natural resources commission.
As added by P.L.220-2011, SEC.292.



CHAPTER 3. EMPLOYMENT OF PROPERTY MANAGERS

IC 14-10-3-1
Applicability of chapter
Sec. 1. This chapter applies to the property managers of each of the following divisions of the department:
(1) State parks.
(2) Forestry.
(3) Fish and wildlife.
(4) Reservoir management.
As added by P.L.1-1995, SEC.3. Amended by P.L.167-2011, SEC.14.

IC 14-10-3-2
Procedures to be followed
Sec. 2. The procedures prescribed by this chapter shall be followed to enlist, train, hire, or terminate employment of individuals subject to this chapter.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-3
Establishment of minimum requirements
Sec. 3. The commission shall establish minimum aptitude, educational, and experience requirements for each position of management and supervision.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-4
Posting of open positions
Sec. 4. (a) The director of a division subject to this chapter shall inform the state personnel department and the general public of Indiana of the following:
(1) That a position is or will be vacant within the division.
(2) That applications for employment will be accepted for at least thirty (30) days.
(b) However, the director of the department, acting through the deputy director of the bureau that supervises the division, may fill a property management position by promoting or transferring within the department a qualified individual previously employed under this chapter.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-5
Director to review applications and make recommendations
Sec. 5. The director of the division with whom the application for employment is made shall:
(1) review all applications; and
(2) recommend to the commission at least one (1) individual for employment.
As added by P.L.1-1995, SEC.3.
IC 14-10-3-6
Repealed
(Repealed by P.L.100-2012, SEC.42.)

IC 14-10-3-7
Repealed
(Repealed by P.L.100-2012, SEC.43.)

IC 14-10-3-8
Repealed
(Repealed by P.L.100-2012, SEC.44.)

IC 14-10-3-9
Repealed
(Repealed by P.L.100-2012, SEC.45.)

IC 14-10-3-10
Employees not required to declare political, religious, or fraternal affiliations
Sec. 10. An individual employed under this chapter may not be required to declare the individual's political, religious, or fraternal affiliations.
As added by P.L.1-1995, SEC.3. Amended by P.L.100-2012, SEC.46.






ARTICLE 11. POWERS AND DUTIES OF DEPARTMENT

CHAPTER 1. GENERAL POWERS AND DUTIES

IC 14-11-1-1
General powers of department
Sec. 1. The department may do the following:
(1) Investigate, compile, and disseminate information and make recommendations concerning the natural resources of Indiana and their conservation, including the following:
(A) The drainage and reclamation of land.
(B) Flood prevention.
(C) Development of water power.
(D) Culture and preservation of forests, fish, and game.
(E) The preservation of soils.
(F) The prevention of the waste of mineral resources.
(G) The prevention and methods of control of plant diseases, infections, and pests.
(H) The prevention and methods of control of bee diseases, the increased production of honey, and the use of bee appliances.
(I) Other questions or subjects that are contained in this title.
(2) Cooperate with the appropriate departments of the federal government in conducting topographical and other surveys, experiments, or work of joint interest to the state and the federal government.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-2
Cooperation with public or private entities or individuals
Sec. 2. The department may cooperate with:
(1) a public or private institution; or
(2) individuals, societies, or associations of individuals;
in making scientific investigations, compiling reports, or otherwise in the manner and to the extent that the commission considers necessary or advantageous in carrying out the purposes of this title.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-3
Powers regarding oaths and subpoenas
Sec. 3. (a) A member of the commission, a division director, or a hearing officer appointed by the commission may do the following:
(1) Administer oaths and certify to official acts.
(2) Require information from any person for purposes of this title.
(3) Issue subpoenas. (4) Require the attendance of witnesses.
(5) Examine witnesses under oath.
(b) If a person fails to comply with an order issued under this chapter or under IC 14-3-1 (before its repeal), the circuit court having jurisdiction over the person shall, on request, require compliance with the order.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-4
Preparation and dissemination of literature and information
Sec. 4. (a) The commission may have prepared the technical and nontechnical literature and information relating to matters within the field of work of the department or a division of the department that the commission considers suitable and worthy of publication. The commission shall disseminate the literature and information through the public press and otherwise. The commission may, with the approval of the governor, publish the literature and information in bulletin form.
(b) The literature and information shall be paid for out of money appropriated for the expenses of the department.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-5
Delegation of management and operation of property
Sec. 5. The department may, by contract, delegate the management and operation of any of the property held and managed by the department to an organization under the terms the department considers advisable.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-6
Enforcement powers
Sec. 6. The department shall recommend and secure the enforcement of laws for the conservation and development of the natural resources of Indiana.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-7
Payment by credit card
Sec. 7. (a) As used in this section, "credit card" includes a bank card, debit card, charge card, prepaid card, or other similar method of payment.
(b) In addition to other methods of payment allowed by law, the department may accept payment by credit card for licenses, fees, or other amounts due the department.
(c) The department may enter into appropriate agreements with banks or other organizations authorized to do business in Indiana to enable the department to accept payment by credit card.
(d) The department may recognize net amounts remitted by the bank or other organization as deposit in full of amounts due the

department.
(e) The department may pay any applicable credit card service charge or fee.
As added by P.L.95-1998, SEC.2.

IC 14-11-1-8
Limitation; sale or lease of water rights; Charlestown water wells
Sec. 8. The department of natural resources may not sell, lease, exchange, or transfer property or an interest in a property to another person for the purpose of allowing the selling of water out of Indiana from Charlestown Water Wells located on park property without the prior approval of River Ridge Development Authority.
As added by P.L.234-2007, SEC.293.



CHAPTER 2. RULES

IC 14-11-2-1
Adoption of rules
Sec. 1. (a) The department may adopt rules under IC 4-22-2 for the conduct of the following:
(1) Department meetings.
(2) Upon the recommendation of the director, the work of the department and the divisions.
(b) The department may not adopt rules under IC 4-22-2 for the establishment of fees for the following:
(1) Programs of the department or the commission.
(2) Facilities owned or operated by the department or the commission or a lessee of the department or commission.
(3) Licenses issued by the commission, the department, or the director.
(4) Inspections or other similar services under this title performed by the department or an assistant or employee of the department.
As added by P.L.1-1995, SEC.4. Amended by P.L.246-2005, SEC.116.

IC 14-11-2-2
Violation of rules
Sec. 2. A person who violates a rule adopted under this chapter commits a Class C infraction.
As added by P.L.1-1995, SEC.4.

IC 14-11-2-3
Repealed
(Repealed by P.L.246-2005, SEC.229.)



CHAPTER 3. LICENSES AND HEARINGS

IC 14-11-3-0.3
"Bureau" defined
Sec. 0.3. As used in this chapter, "bureau" refers to the child support bureau (Title IV-D agency) established under IC 31-25-3.
As added by P.L.257-1997(ss), SEC.26. Amended by P.L.145-2006, SEC.130.

IC 14-11-3-0.5
"Delinquent" defined
Sec. 0.5. As used in this chapter, "delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.257-1997(ss), SEC.27.

IC 14-11-3-1
Licenses
Sec. 1. (a) As used in this section, "license" means a license, a franchise, a permit, a certification, an approval, a registration, a charter, or a similar form of authorization that may be issued to a person by:
(1) the department;
(2) the commission; or
(3) the director;
under Indiana law. The term does not include a license issued by the historic preservation review board established by IC 14-21-1-20.
(b) Notwithstanding any other law, the director shall issue all licenses.
(c) A designee of the director may issue licenses. A designee of the director must be a full-time employee of the department.
As added by P.L.1-1995, SEC.4.

IC 14-11-3-2
Hearings
Sec. 2. Except as provided in IC 14-34-2-2, the commission shall hold all hearings under IC 4-21.5 and IC 4-22-2.
As added by P.L.1-1995, SEC.4.

IC 14-11-3-4
License probation for failure to pay child support; notice; reinstatement
Sec. 4. (a) Upon receiving an order from the bureau under IC 31-25-4-32(j), the director shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and: (A) pays the person's child support arrearage in full;
(B) establishes a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the director shall place the person on probationary status with respect to any license issued to the person under IC 14-22-12, IC 14-22-14, IC 14-22-16, IC 14-22-17, IC 14-22-19, IC 14-24-7, or IC 14-31-3.
(3) Explains that the person may contest the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; and
(C) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business days after the director receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(b) Upon receiving an order from the bureau under IC 31-25-4-34(e), the director shall send to the person who is the subject of the order a notice that states the following:
(1) That a license issued to the person under IC 14-22-12, IC 14-22-14, IC 14-22-16, IC 14-22-17, IC 14-22-19, IC 14-24-7, or IC 14-31-3 has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will terminate ten (10) business days after the director receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(2) That if the director is advised by the bureau that the person whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or (B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the date the notice is mailed, the director shall suspend the person's license.
(c) If a person whose license has been placed on probationary status fails to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the notice required under subsection (b) is mailed, the director shall suspend the person's license.
(d) The director may not reinstate a license placed on probation or suspended under this section until the director receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
As added by P.L.257-1997(ss), SEC.28. Amended by P.L.145-2006, SEC.131; P.L.103-2007, SEC.6.



CHAPTER 4. PROCEDURES GOVERNING CERTAIN LICENSES

IC 14-11-4-1
Applicability of chapter
Sec. 1. This chapter applies to applications for licenses under the following:
(1) IC 14-22-26-3(2) (wild animals).
(2) IC 14-26-2 (lake preservation).
(3) IC 14-26-5 (dams).
(4) IC 14-28-1 (flood control).
(5) IC 14-29-3 (removal of substances from streams).
(6) IC 14-29-4 (construction of channels).
As added by P.L.1-1995, SEC.4.

IC 14-11-4-2
"Owner" defined
Sec. 2. As used in this chapter, "owner" means the person:
(1) listed on the tax assessment rolls as being responsible for the payment of real property taxes imposed on the property; and
(2) in whose name title to real property is shown in the records of the recorder of the county in which the real property is located.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-3
"License" defined
Sec. 3. As used in this chapter, "license" means a permit, a license, a concession, or other authorization that may be issued to a person by:
(1) the director;
(2) the department; or
(3) the commission;
under Indiana law.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-4
Issuance of license 30 days after notice of application given
Sec. 4. The director or the department may not issue a license until thirty (30) days after the notice required by this chapter has been given. Notice may be given at any time after an application for a license is filed with the department. The department may require by rule that notice under section 5 of this chapter be provided by the license applicant.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-5
Notice of application for license
Sec. 5. (a) If a license application affects real property, notice of the application is required as follows: (1) The applicant must notify at least one (1) of the owners of each parcel of real property reasonably known to be adjacent to the affected real property.
(2) The department shall notify the persons who have requested notification of a license application that:
(A) affects the specific real property to which the application relates; or
(B) is of the same type as the application.
(b) The commission may adopt rules under IC 4-22-2 to require the following:
(1) That additional persons be notified of an application for a license.
(2) That additional forms of notice be given.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-6
Requests for notice
Sec. 6. If notice is not required by section 5 of this chapter, the department shall notify the persons who have requested notice of a license application that is of the same type as the application.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-7
Manner and contents of notice
Sec. 7. Notice under this chapter shall be given in the same manner as under IC 4-21.5-3-1, but is not the notice required under IC 4-21.5. Notice must include the following:
(1) Reference to the license application.
(2) An explanation of options available to the person served.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-8
Public hearings
Sec. 8. (a) A public hearing shall be held on the question of the issuance of an original or a renewal license upon any of the following:
(1) The request of the applicant.
(2) The filing of a petition requesting a public hearing that is signed by twenty-five (25) individuals who are at least eighteen (18) years of age and who:
(A) reside in the county where the licensed activity would take place; or
(B) own real property within one (1) mile of the site of the proposed or existing licensed activity.
(3) The motion of the director.
(b) The public hearing authorized by this section does not constitute an agency action under IC 4-21.5.
(c) If a petition under subsection (a)(2) requests that the public hearing be conducted at a location within a county affected by a proposed license, the department shall conduct the public hearing at

that location.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-9
Adoption of rules
Sec. 9. The commission shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.4.



CHAPTER 5. ENFORCEMENT

IC 14-11-5-1
Enforcement
Sec. 1. The attorney general and prosecuting attorneys shall rigidly enforce this title.
As added by P.L.1-1995, SEC.4.






ARTICLE 12. STATE RESOURCE DEVELOPMENT

CHAPTER 1. INDIANA NATURAL RESOURCES FOUNDATION

IC 14-12-1-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the Indiana natural resources fund established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-2
"Political subdivision" defined
Sec. 2. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-3
Repealed
(Repealed by P.L.82-2005, SEC.8.)

IC 14-12-1-4
Creation of foundation
Sec. 4. The Indiana natural resources foundation is created as a public body corporate and politic.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-5
Members
Sec. 5. (a) The foundation consists of twelve (12) members, not more than six (6) of whom may be of the same political affiliation, appointed by the governor.
(b) At least one (1) member shall be appointed from each congressional district.
(c) A member of the foundation may not be an officer or employee of:
(1) the United States, the state, or a political subdivision; or
(2) an agency of the United States, the state, or a political subdivision.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-6
Term of members
Sec. 6. (a) The term of each member is four (4) years. A member appointed to fill the unexpired term of a member serves until the end of the unexpired term.
(b) At the expiration of a member's term, the member may be reappointed.
(c) The term of each member begins July 1 and continues for four

(4) years. Three (3) terms begin each year.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-7
Chairman
Sec. 7. At the foundation's first meeting after June 30 of each year, the members shall select one (1) of the members to serve as chairman until the chairman's successor is selected.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-8
Director as advisor to foundation
Sec. 8. (a) The director of the department, or the director's designee, is an advisor to the foundation.
(b) An advisor to the foundation may do the following:
(1) Attend all meetings of the foundation.
(2) Participate in all proceedings at foundation meetings other than voting.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-9
Purpose of foundation
Sec. 9. (a) The exclusive purpose of the foundation is to acquire real and personal property to be donated under subsection (b).
(b) The foundation may donate real and personal property to the following:
(1) The department, subject to subsection (c).
(2) Any unit of local government.
(c) The foundation must have the approval of the director to donate real or personal property to the state.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-10
Powers of foundation
Sec. 10. The foundation may do the following:
(1) Adopt bylaws for the regulation of the foundation's affairs and the conduct of the foundation's business.
(2) Adopt an official seal, which may not be the seal of the state.
(3) Maintain a principal office and other offices the foundation designates.
(4) Sue and be sued in the name and style of "Indiana Natural Resources Foundation", with service of process being made to the chairman of the foundation by leaving a copy at the principal office of the foundation or at the residence of the chairman if the foundation has no principal office.
(5) To exercise the powers or perform the duties of the foundation, do the following:
(A) Acquire by any means except eminent domain a right or an interest in or upon real or personal property of any kind

or nature. The foundation shall hold the legal title to property acquired in the name of the foundation.
(B) Dispose of a right or an interest in real property.
(6) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the duties and the execution of the powers of the foundation under this chapter.
(7) Employ an executive director and other employees that are necessary in the foundation's judgment and fix their compensation.
(8) Conduct studies of the feasibility of certain natural resource projects and facilities.
(9) Receive and accept from any person grants for or in aid of the acquisition, construction, improvement, or development of any part of the projects of the foundation and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, applied, or disposed of only for the purposes consistent with the purposes of this chapter for which the grants and contributions may be made.
(10) Hold, use, administer, and expend money that may be acquired by the foundation.
(11) Do all acts and things necessary or proper to carry out the powers expressly granted in this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-10.1
Repealed
(Repealed by P.L.177-2011, SEC.5.)

IC 14-12-1-11
Establishment of fund
Sec. 11. (a) The Indiana natural resources fund is established. Expenditures from the fund may be made only to carry out the purposes of this chapter. The foundation shall do the following:
(1) Hold the fund in the name of the foundation.
(2) Administer the fund.
(3) Make all expenditures from the fund.
(b) Gifts of money to the fund or the foundation or the proceeds from the sale of gifts donated to the fund or the foundation shall be deposited in the fund.
(c) The expenses of administering this chapter shall be paid from money in the fund.
(d) The money in the fund at the end of a state fiscal year remains in the fund and does not revert to any other fund. If the foundation is terminated, the money in the fund reverts to the department.
(e) The fund is subject to audit as if the foundation were a state agency.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-11.1 Establishment and administration of forest restoration fund
Sec. 11.1. (a) The forest restoration fund is established. Expenditures from the fund may be made only to carry out the purpose of restoration, conservation, and improvement of lands:
(1) classified as native forest land, forest plantations, or wildlands under IC 6-1.1-6; and
(2) approved by the state forester.
(b) The foundation shall do the following:
(1) Hold the fund in the name of the foundation.
(2) Administer the fund.
(3) Make all expenditures from the fund.
(c) Gifts of money to the fund or the proceeds from the sale of gifts donated to the fund or the foundation shall be deposited in the fund.
(d) The expenses of administering this chapter shall be paid from money in the fund.
(e) The money in the fund at the end of a state fiscal year remains in the fund and does not revert to any other fund. If the foundation is terminated, the money in the fund reverts to the department.
(f) The fund is subject to audit as if the foundation were a state agency.
As added by P.L.66-2006, SEC.26.

IC 14-12-1-12
Property tax exemption
Sec. 12. The foundation is exempt from taxes on real or personal property the foundation acquires or disposes of or as a consequence of the foundation's transactions.
As added by P.L.1-1995, SEC.5.

IC 14-12-1-13
Coordination of expenditures
Sec. 13. Expenditures from the fund shall be coordinated with expenditures under the Indiana heritage trust program established by IC 14-12-2.
As added by P.L.1-1995, SEC.5.



CHAPTER 2. INDIANA HERITAGE TRUST PROGRAM

IC 14-12-2-1
Purpose of program
Sec. 1. (a) The purpose of the Indiana heritage trust program and this chapter is to acquire real property or interests in real property that:
(1) is an example of outstanding natural features and habitats;
(2) has historical and archeological significance; and
(3) provides areas for conservation, recreation, and the restoration of native biological diversity.
(b) The Indiana heritage trust program shall acquire real property for new and existing state parks, state forests, nature preserves, fish and wildlife areas, wetlands, trails, and river corridors. The program shall ensure that Indiana's rich natural heritage is preserved or enhanced for succeeding generations.
(c) It is not the purpose of the Indiana heritage trust program to acquire property for resale to the federal government. However, the sale of property acquired under this chapter to the federal government is not prohibited.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the Indiana heritage trust fund established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-3
"Person" defined
Sec. 3. As used in this chapter, "person" means an individual, a partnership, an association, a limited liability company, a corporation, an estate, a trust, or a governmental entity.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-4
"Project" defined
Sec. 4. As used in this chapter, "project" means an undertaking that:
(1) furthers the purposes of this chapter;
(2) involves the acquisition of property for new and existing state parks, state historic or archeological sites, state forests, nature preserves, fish and wildlife areas, wetlands, trails, or river corridors; and
(3) is eligible to receive an expenditure from the fund.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-5
"Project committee" defined Sec. 5. As used in this chapter, "project committee" refers to the Indiana heritage trust project committee established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-6
"Property" defined
Sec. 6. As used in this chapter, "property" means an interest in real property. The term includes the following:
(1) Ownership in fee simple.
(2) Conservation easements.
(3) Leaseholds.
(4) Management rights.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-7
"Trust committee" defined
Sec. 7. As used in this chapter, "trust committee" refers to the Indiana heritage trust committee established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-8
Trust committee; establishment and members
Sec. 8. (a) The Indiana heritage trust committee is established.
(b) The trust committee consists of the following seventeen (17) members:
(1) The twelve (12) members of the natural resources foundation under IC 14-12-1-5.
(2) Two (2) members of the senate appointed by the president pro tempore of the senate with advice from the minority leader of the senate.
(3) Two (2) members of the house of representatives appointed by the speaker of the house of representatives with advice from the minority leader of the house of representatives.
(4) The treasurer of state or the treasurer's designee.
As added by P.L.1-1995, SEC.5. Amended by P.L.181-1995, SEC.1.

IC 14-12-2-9
Trust committee; chairman
Sec. 9. The chairman of the foundation is the chairman of the trust committee.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-10
Trust committee; meetings
Sec. 10. The trust committee shall meet at least annually and at the call of the chairman.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-11
Trust committee; quorum Sec. 11. (a) Nine (9) voting members of the trust committee constitute a quorum.
(b) The affirmative vote of nine (9) of the members of the trust committee is necessary for the trust committee to take any action.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-12
Trust committee; purpose
Sec. 12. The purpose of the trust committee is to determine whether proposed projects under this chapter should be approved and to perform other duties given to the trust committee by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-13
Trust committee; budget
Sec. 13. Based upon recommendations from the project committee, the trust committee shall, before the end of each state fiscal year, prepare a budget for expenditures from the fund for the following state fiscal year. The budget must contain priorities for expenditures from the fund to accomplish the projects that have been approved by the governor under this chapter. The budget shall be submitted to the governor.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-14
Project committee; establishment and members
Sec. 14. (a) The Indiana heritage trust project committee is established.
(b) The project committee consists of the following sixteen (16) members:
(1) The director of the division of fish and wildlife.
(2) The director of the division of forestry.
(3) The director of the division of nature preserves.
(4) The director of the division of state parks.
(5) The director of the division of outdoor recreation.
(6) The chief executive officer of the Indiana state museum and historic sites corporation established by IC 4-37-2-1.
(7) Ten (10) individuals appointed by the governor. The governor shall appoint individuals so that all the following are satisfied:
(A) The individuals must be residents of Indiana.
(B) The individuals must have a demonstrated interest or experience in:
(i) conservation of natural resources; or
(ii) management of public property.
(C) Each Indiana congressional district must be represented by at least one (1) individual who is a resident of that congressional district.
(D) The individuals must represent the following:
(i) The environmentalist community. (ii) The academic community.
(iii) Organized hunting and fishing groups.
(iv) The forest products community.
(v) The parks and recreation community.
As added by P.L.1-1995, SEC.5. Amended by P.L.170-2002, SEC.92; P.L.167-2011, SEC.15.

IC 14-12-2-15
Project committee; terms of members
Sec. 15. (a) As used in this section, "member" refers to a member of the project committee under section 14(b)(7) of this chapter.
(b) The term of a member begins on the later of the following:
(1) The day the term of the member who the individual is appointed to succeed expires.
(2) The day the individual is appointed by the governor.
(c) The term of a member expires July 1 of the second year after the member is appointed. However, a member serves at the pleasure of the governor.
(d) The governor may reappoint a member for a new term.
(e) The governor shall appoint an individual to fill a vacancy among the members.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-16
Project committee; chairman
Sec. 16. The governor shall appoint the chairman of the project committee from among the members of the committee.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-17
Project committee; meetings
Sec. 17. (a) The project committee shall meet at least quarterly and at the call of the chairman.
(b) The project committee may convene a meeting at any location in Indiana.
(c) The project committee shall plan and conduct meetings in a manner that promotes broad public participation and ensures that the views of the members of the public attending the meetings may be fairly presented.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-18
Project committee; quorum
Sec. 18. (a) Nine (9) members of the project committee constitute a quorum.
(b) The affirmative vote of nine (9) members of the project committee is necessary for the project committee to take any action.
(c) A member of the project committee who is a division director may designate in writing a representative from the respective division of the department to serve as a member of the project

committee when the member of the project committee is unable to attend a meeting.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-19
Project committee; purpose
Sec. 19. The purpose of the project committee is to do the following:
(1) Propose projects to the trust committee under this chapter.
(2) Provide technical advice and assistance to the trust committee.
(3) Before the end of each state fiscal year, propose a budget for expenditures from the fund for the following state fiscal year. The budget must contain priorities for expenditures to accomplish projects that have been approved by the governor under this chapter. The proposed budget shall be submitted to the trust committee.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-20
Per diem compensation and traveling expenses
Sec. 20. (a) As used in this section, "member" refers to a member of the following:
(1) The trust committee.
(2) The project committee.
(b) Each member who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) Each member who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-21
Procedure for acquisition of property
Sec. 21. (a) The following procedure must be followed before the department may acquire property under this chapter:
(1) The project committee must propose a project to the trust committee. (2) The trust committee must approve the project proposed by the project committee, with or without modifications, and recommend the project to the governor for approval.
(3) The governor must approve the project as recommended by the trust committee and inform the director of the department of the governor's approval.
(b) When the procedure under subsection (a) is completed, the department shall acquire the property subject to the project according to Indiana law.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-22
Management of property
Sec. 22. Property acquired by the state under this chapter may be managed by any of the following:
(1) The department.
(2) A person with whom the department enters into a management agreement under rules adopted under section 34 of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-23
Eminent domain precluded
Sec. 23. Eminent domain may not be used to acquire property under this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-24
Strategic plan
Sec. 24. The trust committee shall, with the assistance of the project committee and the department, adopt and make available to the public a strategic plan to implement the purposes of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-25
Fund; establishment
Sec. 25. (a) The Indiana heritage trust fund is established for the purpose of purchasing property as provided in this chapter.
(b) The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Interest as provided in subsection (e).
(3) Fees from environmental license plates issued under IC 9-18-29.
(4) Money donated to the fund.
(5) Money transferred to the fund from other funds.
(c) The department shall administer the fund.
(d) The expenses of administering the fund and this chapter shall be paid from the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same

manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(f) An appropriation made by the general assembly to the fund shall be allotted and allocated at the beginning of the fiscal period for which the appropriation was made.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund or any other fund.
(h) Subject to this chapter, there is annually appropriated to the department all money in the fund for the purposes of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-26
Fund; accounts
Sec. 26. The following accounts are established within the fund:
(1) The state parks account. Money in this account may be used only to purchase property for state park purposes.
(2) The state forests account. Money in this account may be used only to purchase property for state forest purposes.
(3) The nature preserves account. Money in this account may be used only to purchase property for nature preserve purposes.
(4) The fish and wildlife account. Money in this account may be used only to purchase property for fish or wildlife management purposes.
(5) The outdoor recreation account. Money in this account may be used only to purchase property for outdoor recreation, historic site, or archeological site purposes.
(6) The stewardship account. Money in this account may be used only for the following purposes:
(A) Maintenance of property acquired under this chapter.
(B) Costs of removal of structures, debris, and other property that is unsuitable for the intended use of the property to be acquired.
(C) Costs of site preparation related to any of the following:
(i) The public use of the property, such as fences, rest rooms, public ways, trails, and signs.
(ii) Protecting or preserving the property's natural environment.
(iii) Returning the property to the property's natural state.
(D) Not more than ten percent (10%) of the money in the account for the promotion of the purposes of the Indiana heritage trust program.
(7) The discretionary account. Subject to section 31 of this chapter, money in this account may be used for any purpose for which the accounts listed in subdivisions (1) through (6) may be used.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-27
Fund allocations to stewardship account
Sec. 27. Five percent (5%) of the money appropriated to the fund

shall be allotted to the stewardship account established by section 26(6) of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-28
Fund; other allotments
Sec. 28. After the allotment required under section 27 of this chapter has been made, the following allotments shall be made:
(1) Ten percent (10%) of the balance shall be allotted to each account listed in section 26(1) through 26(5) of this chapter.
(2) Fifty percent (50%) of the balance shall be allotted to the account listed in section 26(7) of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-29
Fund; balance in accounts not reverting to fund
Sec. 29. The balance in an account listed in section 26 of this chapter on June 30 of a year does not revert to the fund on the following July 1.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-30
Fund; use of money in accounts
Sec. 30. (a) Money in the accounts of the fund, other than the stewardship account, may be used for the following:
(1) Acquisition costs, such as costs of surveying, title insurance, and other activities associated with the transfer of title to property.
(2) Costs of services and expenses related to acquisition, such as engineering, appraisal, environmental, accounting, project development, and legal services and expenses.
(b) Money in the fund may not be used for the following:
(1) The costs of construction of structures other than those authorized under section 26(6) of this chapter.
(2) The costs of removal (as defined in IC 13-11-2-187) and remedial action (as defined in IC 13-11-2-185) relating to hazardous substances (as defined in IC 13-11-2-98).
(3) The costs of wastewater treatment.
As added by P.L.1-1995, SEC.5. Amended by P.L.1-1996, SEC.62.

IC 14-12-2-31
Fund; matching money or value for expenditures
Sec. 31. (a) As used in this section, "eligible cost" refers to a cost listed in section 30(a) of this chapter.
(b) Expenditures from the discretionary account may only be made to the extent that, for every three dollars ($3) to be expended from that account for an approved project, at least one dollar ($1) in matching money or value is provided for an approved project from nonstate sources or from the foundation.
(c) In determining whether sufficient matching money or value

has been provided, the trust committee shall consider the following to be matching value:
(1) The value, as determined by the trust committee, of property and eligible costs related to the acquisition donated to the department for an approved project.
(2) The value, as determined by the trust committee, of improvements to property in an approved project, such as reforestation, reclamation, and other efforts that, in a manner satisfactory to the trust committee, preserve the property or restore the property to a more natural state.
(3) The value, as determined by the trust committee, of the dedication of, other restriction on, or improvements to property adjoining an approved project for conservation purposes, in a manner satisfactory to the trust committee.
(4) The value, as determined by the trust committee, of other real property:
(A) held by a nonprofit corporation, the federal government, or local government; and
(B) used for the benefit of property in an approved project, with restrictions on the use of the property, such as dedication as a nature preserve, in a manner satisfactory to the trust committee.
(5) Distributions of federal revenues directly to the fund or through the state that are used for an approved project.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-32
Fund; coordination of expenditures
Sec. 32. Expenditures from the fund shall be coordinated with expenditures by the foundation from the Indiana natural resources fund established by IC 14-12-1-11.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-33
Annual report
Sec. 33. Before October 1 of each year, the trust committee shall prepare a report concerning the program established by this chapter for the public and the general assembly. A report prepared for the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-1995, SEC.5. Amended by P.L.28-2004, SEC.126.

IC 14-12-2-34
Adoption of rules
Sec. 34. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-35
Fish and wildlife land acquisition stamps
Sec. 35. (a) The department shall produce and make available for

sale a voluntary fish and wildlife land acquisition stamp.
(b) The department shall determine the form and design of the stamp. A new design shall be adopted for the stamp each year.
(c) The stamp shall be:
(1) offered for sale by the department; and
(2) distributed to license agents authorized to sell licenses under IC 14-22 for sale by those agents.
(d) The price of each stamp is five dollars ($5). A license agent who sells a stamp may charge and retain an additional fifty cents ($0.50) as a fee for selling the stamp.
(e) A license agent selling stamps under this section shall, not later than five (5) days after the close of each quarter:
(1) report to the director of the department:
(A) the number of stamps sold by the agent during the preceding quarter; and
(B) the number of unsold stamps remaining in the possession of the agent; and
(2) remit all money collected for the stamps, minus the fees provided for in subsection (d), to the department.
(f) The money collected by the department from the sale of the stamps shall be deposited in the fish and wildlife account established within the Indiana heritage trust fund by section 26(4) of this chapter.
As added by P.L.182-1995, SEC.1.



CHAPTER 3. HOMETOWN INDIANA GRANT PROGRAM

IC 14-12-3-1
"Corporation" defined
Sec. 1. As used in this chapter, "corporation" means the following:
(1) A nonprofit corporation formed under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17.
(2) A municipal corporation.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the hometown Indiana fund established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-3
"Municipal corporation" defined
Sec. 3. As used in this chapter, "municipal corporation" has the meaning set forth in IC 36-1-2.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-4
"Program" defined
Sec. 4. As used in this chapter, "program" refers to the hometown Indiana grant program established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-5
Establishment of program
Sec. 5. The hometown Indiana grant program is established.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-6
Administration of program
Sec. 6. The department shall administer the program.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-7
Grants
Sec. 7. The department shall grant money from the fund to eligible corporations for any of the following purposes:
(1) Community parks and recreation areas.
(2) Historic preservation of real property.
(3) Community forestry.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-8 Eligibility for grants
Sec. 8. To be eligible to receive a grant from the fund for a project, a corporation must do the following:
(1) Apply for the grant in a manner prescribed by rules of the commission.
(2) Provide at least fifty percent (50%) of the cost of the proposed project through public or private money, labor, or property.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-9
Community park or recreation area grants
Sec. 9. To be eligible to receive a grant for a project involving a community park or recreation area, the following conditions must be met in addition to those set forth in section 8 of this chapter:
(1) The applicant must be a municipal corporation.
(2) The grant must be used to acquire, develop, or renovate a community park or recreation area.
(3) The community park or recreation area must be on land owned or controlled by the municipal corporation.
(4) The community park or recreation area must be operated and maintained for public recreation.
(5) The applicant must demonstrate the ability of the municipal corporation to operate and maintain the community park or recreation area after completion.
(6) The applicant must demonstrate that the project will be compatible with existing site conditions, including sewers and utility facilities.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-10
Historic preservation grants
Sec. 10. To be eligible to receive a grant for a project involving the historic preservation of real property, the following conditions must be met in addition to those set forth in section 8 of this chapter:
(1) The applicant must be a municipal corporation or a nonprofit corporation that has no affiliation with religion.
(2) The property must be listed in the Indiana State Register of Historic Sites and Structures.
(3) The project must meet professional standards in architecture, history, and archeology established by rules of the commission.
(4) Some of the facilities of the property must regularly be open to the public or be maintained for public benefit.
(5) The applicant must demonstrate that there are adequate provisions, including sufficient identified sources of money, to ensure that the property will be adequately operated and maintained.
As added by P.L.1-1995, SEC.5.
IC 14-12-3-11
Community forestry grants
Sec. 11. To be eligible to receive a grant for a project involving community forestry, the following conditions must be met in addition to those set forth in section 8 of this chapter:
(1) The applicant must be a municipal corporation or a nonprofit corporation that has no affiliation with religion.
(2) The land involved in the project must be on land owned or controlled by the municipal corporation.
(3) The applicant must demonstrate that there are adequate provisions to maintain the completed project.
(4) The applicant must demonstrate the project will be compatible with existing site conditions, including sewers and utility facilities.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-12
Ratings
Sec. 12. The department shall make all grants in accordance with ratings established under criteria established by rule.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-13
Adoption of rules
Sec. 13. (a) The commission shall adopt the rules required by this chapter under IC 4-22-2.
(b) The commission may adopt other rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-14
Establishment of fund
Sec. 14. (a) The hometown Indiana fund is established to carry out the purposes of this chapter. The department shall administer the fund.
(b) Gifts of money to the fund or the proceeds from the sale of gifts donated to the fund shall be deposited in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the fund is abolished, the money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.5.






ARTICLE 13. LOCAL RESOURCE DEVELOPMENT

CHAPTER 1. INDIANA WHITE RIVER STATE PARK DEVELOPMENT COMMISSION

IC 14-13-1-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Indiana White River state park development commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the White River park development fund created by this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-3
Purposes of chapter
Sec. 3. The general purposes of this chapter are to do the following:
(1) Promote the general health and welfare of citizens of Indiana.
(2) Provide for the creation, development, and facilitation of park, exposition, educational, athletic, and recreational projects.
(3) Provide for the operation and maintenance of those projects.
(4) Create a commission with the authority to carry out the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-4
Liberal construction
Sec. 4. This chapter, being necessary for the welfare of Indiana and the inhabitants of Indiana, should be liberally construed to effect the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-5 Creation of commission
Sec. 5. The Indiana White River state park development commission is created as a public body corporate and politic.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-6
Voting members
Sec. 6. The commission has ten (10) voting members as follows:
(1) The director or the director's designee.
(2) The executive of the city of Indianapolis or the executive's designee.
(3) The president of Indiana University or the president's designee.
(4) Seven (7) members appointed by the governor as follows:
(A) One (1) member for a term ending December 31, 1995.
(B) Two (2) members for terms ending December 31, 1996.
(C) Two (2) members for terms ending December 31, 1997.
(D) Two (2) members for terms ending December 31, 1998.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-7
Term of voting members
Sec. 7. The term of a voting member is four (4) years. However, if an appointee is appointed to serve an unexpired term, the appointee serves only until the end of the unexpired term.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-8
Political party affiliation of voting members
Sec. 8. Two (2) members appointed for terms expiring at the same time may not belong to the same political party.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-9
Legislative members
Sec. 9. (a) In addition to the voting members of the commission, the governor shall appoint four (4) legislative members from the general assembly from recommendations made by the speaker of the house of representatives and the president pro tempore of the senate as follows:
(1) Two (2) legislative members must be members of the house of representatives, but may not be members of the same political party.
(2) Two (2) legislative members must be members of the senate, but may not be members of the same political party.
(b) The legislative members may not:
(1) vote in proceedings of the commission; and
(2) be counted for purposes of establishing a quorum.
(c) The term of a legislative member is four (4) years, except for the following: (1) A legislative member's membership on the commission is terminated when the legislative member ceases to be a member of the general assembly.
(2) A legislative member appointed to serve an unexpired term may serve only until the end of that term.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-10
Eligibility for reappointment
Sec. 10. A member of the commission is eligible for reappointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-11
Chairman; treasurer
Sec. 11. The governor shall annually designate:
(1) one (1) of the voting members of the commission as chairman; and
(2) one (1) of the voting members of the commission as treasurer;
for terms expiring December 31.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-12
Meetings
Sec. 12. (a) The commission shall meet on call of any of the following:
(1) The chairman.
(2) The executive director.
(3) Any three (3) voting members.
(b) Seven (7) voting members constitute a quorum.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-13
Per diem compensation and traveling expenses
Sec. 13. (a) Each voting member is entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. Each voting member who is not a state employee is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b).
(b) Each legislative member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-14
Executive director
Sec. 14. The governor shall appoint an executive director for the

commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-14.5
Repealed
(Repealed by P.L.177-2011, SEC.5.)

IC 14-13-1-15
Park project development plan
Sec. 15. (a) The commission may design and implement a plan for the establishment and development of park, exposition, educational, athletic, and recreational projects to be located within one (1) mile of the banks of the White River in a consolidated city and county. The projects may include any of the following:
(1) Parks.
(2) Recreational facilities.
(3) Exposition facilities.
(4) Zoos, aquariums, aviaries, or other facilities for animal life.
(5) Facilities for entertainment, meetings, industrial and trade shows, athletic events, and other displays and events of cultural, educational, entertainment, and recreational value.
(6) Other facilities that the commission considers appropriate to the general public welfare and to the cultural, recreational, educational, or civic well-being of the public.
(b) In designing and implementing this plan, the commission may employ the architects, engineers, surveyors, planners, advisors, and consultants that the commission considers appropriate. The commission may seek and accept the advice and comments of other persons and entities, including political subdivisions and public agencies, that the commission considers appropriate.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-16
Acquisition of property by purchase or lease
Sec. 16. (a) The commission may acquire, by purchase or by lease:
(1) any land, property, rights, rights-of-way, franchises, easements, and other interests in real property, including land under water and riparian rights; and
(2) any existing facilities, betterments, and improvements;
that the commission considers necessary or convenient for the establishment, development, construction, improvement, or operation of any projects.
(b) Property may be acquired under subsection (a):
(1) upon the terms; and
(2) at the price or rent;
that the commission considers reasonable and that are agreed upon by the commission and the owner.
(c) The commission may acquire land and other interests in real property under subsection (a) by: (1) gift or bequest; or
(2) condemnation under section 17 of this chapter.
(d) The commission shall take and hold title to the land and other interests in the name of the state of Indiana.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-17
Eminent domain powers
Sec. 17. (a) The commission may acquire by appropriation under Indiana eminent domain law:
(1) any land, property, rights, rights-of-way, franchises, easements, or other interests in real property, including land under water and riparian rights; or
(2) any existing facilities, betterments, and improvements, or other property;
necessary and proper for the creation, development, establishment, maintenance, or operation of a project or any part of a project.
(b) If property is acquired under Indiana eminent domain law, the commission shall use the property only for the specific uses that are stated in the complaint filed under IC 32-24-1-4 and for no other purpose.
As added by P.L.1-1995, SEC.6. Amended by P.L.2-2002, SEC.58.

IC 14-13-1-18
Acquisition of property from political subdivisions or public entities
Sec. 18. Each:
(1) county, city, town, township, and other political subdivision of the state; and
(2) public agency, department, and commission;
may, upon the terms and conditions that the proper authorities of the entity and the commission consider reasonable and appropriate, lease, lend, grant, or convey to the commission, at the commission's request, real or personal property, including an interest in the property, owned by the entity that is necessary or convenient to effecting the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-19
Property improvements
Sec. 19. In establishing and developing projects, the commission may:
(1) construct, reconstruct, establish, build, repair, remodel, enlarge, extend, or add to the facilities, betterments, and improvements; and
(2) clear and prepare any site for construction;
that the commission considers appropriate and in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.
IC 14-13-1-20
Conveyance of property to political subdivisions or public entities
Sec. 20. (a) The commission may sell, transfer, or convey to:
(1) a political subdivision of the state; or
(2) a public agency, department, or commission;
for the consideration and upon the terms that the commission considers appropriate real property, including a facility, betterment, or improvement, within the projects or acquired under this chapter, if the sale, transfer, or conveyance and ownership by the transferee further the purposes of this chapter.
(b) Transfer is subject to the restrictions that the commission considers appropriate and in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-21
Management of park projects
Sec. 21. (a) The commission may provide for the construction, improvement, development, operation, and management of the projects, including any facilities, betterments, and improvements that are part of the projects, in the manner that the commission considers appropriate and in furtherance of the purposes of this chapter.
(b) The commission may enter into:
(1) a lease agreement as lessor or sublessor; or
(2) an operating or license agreement;
with respect to all or part of a site, a facility, a betterment, or an improvement that is part of the projects with at least one (1) public or private person or entity, including political subdivisions of the state and public agencies, departments, and commissions, on the terms and conditions that the commission considers appropriate and in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-22
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 14-13-1-23
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 14-13-1-24
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 14-13-1-25
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 14-13-1-26 Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 14-13-1-27
Feasibility study
Sec. 27. The commission shall study the feasibility of programs, projects, events, and facilities of national and international significance in the areas of health, nutrition, physical fitness, medical science, recreation, athletics, animal study, veterinary science, and related areas.
As added by P.L.1-1995, SEC.6. Amended by P.L.197-2011, SEC.49.

IC 14-13-1-28
General powers of commission
Sec. 28. The commission may do the following:
(1) Adopt bylaws for the regulation of the commission's affairs and the conduct of the commission's business.
(2) Adopt an official seal, which may not be the seal of the state.
(3) Maintain a principal office and other offices that the commission designates.
(4) Sue and be sued in the name and style of "White River State Park Development Commission", with service of process being had upon the chairman of the commission by leaving a copy at the principal office of the commission.
(5) Acquire by grant, purchase, gift, devise, lease, eminent domain, or otherwise and hold, use, sell, lease, or dispose of:
(A) real and personal property of every kind and nature; and
(B) any right and interest;
necessary for the full exercise or convenient or useful for the carrying on of any of the commission's powers under this chapter.
(6) Exercise within Indiana and in the name of the state of Indiana the power of eminent domain under Indiana law governing the exercise of the power of eminent domain for any public purposes.
(7) Fix, collect, and review admission charges, entrance fees, tolls, and other user charges for the use of a facility within the projects owned or leased by the commission or dedicated to the commission by a political subdivision of the state or a public agency, department, or commission having jurisdiction of the facility.
(8) Acquire by fee or by lease, obtain option on, hold, and dispose of real and personal property reasonably necessary and proper to the exercise of the commission's powers and the performance of the commission's duties under this chapter.
(9) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the commission's duties and the execution of the commission's powers under this chapter. (10) Employ and fix the compensation of consulting engineers, superintendents, and other engineers, construction and accounting experts, attorneys, and other employees and agents the commission considers necessary.
(11) Conduct studies of the financial feasibility of the park and recreational projects and facilities, betterments, and improvements within those projects.
(12) Avail itself of the services of professional and other personnel employed by an agency, a department, or a commission of the state for purposes of studying the feasibility of or designing, constructing, or maintaining the projects or a facility within those projects.
(13) Receive and accept:
(A) from the federal government or a federal agency or department grants for or in aid of the acquisition, construction, improvement, or development of any part of the projects of the commission; and
(B) aid or contributions from any source of money, property, labor, or other things of value;
to be held, used, and applied only for the purposes, consistent with the purposes of this chapter, for which the grants and contributions may be made.
(14) Hold, use, administer, and expend the money that is appropriated or transferred to the commission.
(15) Assist or cooperate with a political subdivision or public agency, department, or commission, including the payment of money or the transfer of property by the commission to the political subdivision or public agency, department, or commission, if the commission considers the assistance or cooperation appropriate and in furtherance of the purposes of this chapter.
(16) Accept assistance and cooperation from a political subdivision or public agency, department, or commission, including the acceptance of money or property by the commission from the political subdivision or public agency, department, or commission, if the commission considers the assistance or cooperation appropriate and in furtherance of the purposes of this chapter.
(17) All acts and things necessary or proper to carry out the powers expressly granted in this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-29
Creation of fund
Sec. 29. (a) The White River park development fund is created. The commission shall make expenditures from the fund only to accomplish the purposes of this chapter, including the acquisition of real property and interests in real property as the site for projects of the commission and the construction of facilities, betterments, and improvements within the projects. (b) The commission shall do the following:
(1) Hold the fund in the name of the commission.
(2) Administer the fund.
(3) Make all expenditures from the fund.
(c) The money in the fund at the end of a fiscal year remains in the fund and does not revert to any other fund.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-30
Revenue bonds; issuance
Sec. 30. (a) The acquisition, construction, or improvement of real property, a facility, a betterment, or an improvement constituting part of a project of the commission, including acquisition of the site for a project, may be financed in whole or in part by the issuance before July 1, 2005, of bonds payable solely out of the net income received from the operation of the real property, facility, betterment, or improvement.
(b) If the commission desires to finance an acquisition, a construction, or an improvement in whole or in part as provided in this section or sections 31 through 36 of this chapter, the commission must adopt a resolution authorizing the issuance of bonds. The resolution must set forth the following:
(1) The date on which the principal of the bonds matures, not exceeding forty (40) years from the date of issuance.
(2) The maximum interest rate to be paid on the bonds.
(3) Other terms and conditions upon which the bonds are issued.
(c) The commission shall take all actions necessary to issue the bonds in accordance with the resolution. The commission may enter into a trust agreement with a trust company as trustee for the bondholders. An action to contest the validity of any bonds to be issued under this chapter may not be brought after the fifteenth day following the receipt of bids for the bonds.
As added by P.L.1-1995, SEC.6. Amended by P.L.235-2005, SEC.183.

IC 14-13-1-31
Revenue bonds; not debt of state or subdivision; payable solely from money pledged
Sec. 31. (a) Revenue bonds issued under this chapter or under IC 14-6-29 (before its repeal) do not constitute any of the following:
(1) A debt of the state or of a political subdivision of the state.
(2) A pledge of the faith and credit of the state or a political subdivision of the state.
(b) The bonds are payable solely from the revenues pledged for their payment as authorized in this chapter or IC 14-6-29 (before its repeal).
As added by P.L.1-1995, SEC.6.

IC 14-13-1-32 Revenue bonds; redemption; negotiability
Sec. 32. (a) Revenue bonds issued under this chapter or under IC 14-6-29 (before its repeal) may be made redeemable before maturity at the option of the commission at the price and under the terms and conditions that are set by the commission in the authorizing resolution. The commission shall do the following:
(1) Determine the form of the bonds, including any interest coupons to be attached to the bonds.
(2) Fix the denomination of the bonds.
(3) Fix the place of payment of principal and interest, which may be at any bank or trust company within or outside Indiana.
(b) Revenue bonds have the qualities and incidents of negotiable instruments under Indiana law. Provision may be made for the registration of any of the bonds as to principal alone and also as to both principal and interest.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-33
Revenue bonds; requirements
Sec. 33. (a) Revenue bonds issued under this chapter shall be issued in the name of the commission and must recite on the face of each bond that the principal of and interest on the bond are payable solely from revenues pledged for their payment and are not an obligation of the state or of a political subdivision of the state.
(b) The chairman of the commission shall execute the bonds, and the secretary of the commission shall affix and attest the seal of the commission.
(c) Coupons attached to the bonds must bear the facsimile signature of the chairman of the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-34
Revenue bonds; authority to issue
Sec. 34. This chapter and IC 14-6-29 (before its repeal) constitute full and complete authority for the issuance of revenue bonds. A law, a procedure or proceeding, a publication, a notice, a consent, an approval, an order, an act, or a thing by the commission or any other officer, department, agency, or instrumentality of the state, a county, or a municipality is not required to issue revenue bonds except as prescribed in this chapter or IC 14-6-29 (before its repeal).
As added by P.L.1-1995, SEC.6.

IC 14-13-1-35
Revenue bonds; legal investments
Sec. 35. Revenue bonds issued under this chapter or IC 14-6-29 (before its repeal) constitute legal investments for the following:
(1) Private trust money.
(2) The money of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings associations, mortgage guaranty

companies, small loan companies, industrial loan and investment companies, and any other financial institutions organized under Indiana law.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-36
Revenue bonds; refunding bonds
Sec. 36. (a) The commission may issue refunding bonds before July 1, 2005, in the name of the commission for the following purposes:
(1) Refunding any bonds then outstanding and issued under this chapter or under IC 14-6-29 (before its repeal), including payment of redemption premium and interest accrued or to accrue to the date of redemption of the outstanding bonds.
(2) If considered advisable by the commission, constructing improvements, extensions, or enlargements of a facility, a betterment, or an improvement in connection with which the bonds to be refunded have been issued.
(b) The issuance of the refunding bonds, the maturity dates and other details, and all rights, duties, and obligations of the holders of the refunding bonds and of the commission with respect to the refunding bonds are subject to this chapter.
As added by P.L.1-1995, SEC.6. Amended by P.L.235-2005, SEC.184.

IC 14-13-1-37
Public purpose
Sec. 37. The exercise of the powers granted by this chapter is for the benefit of the people of Indiana and for the increase of their commerce, health, enjoyment, and prosperity. The operation, creation, development, and maintenance of the projects by the commission constitutes the performance of essential governmental functions.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-38
Tax exemptions
Sec. 38. (a) The commission is not required to pay any taxes or assessments upon any of the following:
(1) A project of the commission.
(2) A facility, betterment, or improvement within a project.
(3) Property acquired or used by the commission under this chapter or IC 14-6-29 (before its repeal).
(4) The income or revenue from the property.
(b) The:
(1) bonds issued under this chapter or under IC 14-6-29 (before its repeal);
(2) interest on the bonds;
(3) proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition; (4) proceeds received upon redemption before maturity or proceeds received at maturity; and
(5) receipt of interest and proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.1-1995, SEC.6. Amended by P.L.254-1997(ss), SEC.19.

IC 14-13-1-39
Applicability of IC 8-23-17
Sec. 39. IC 8-23-17 applies to activities conducted under this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-40
Consideration of racial minorities
Sec. 40. It is the intent of the general assembly that consideration be given to the selection of persons who are members of racial minorities for the following:
(1) Appointment to the commission.
(2) Constructing, improving, developing, operating, or managing projects, facilities, or improvements of the commission.
(3) Entering into contracts or leases or receiving licenses to be awarded under this chapter.
As added by P.L.1-1995, SEC.6. Amended by P.L.197-2011, SEC.50.

IC 14-13-1-41
White River state park foundation
Sec. 41. (a) The commission may establish a nonprofit subsidiary corporation that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code, to solicit and accept private funding, gifts, donations, bequests, devises, and contributions.
(b) A subsidiary corporation established under this section:
(1) shall use money received under subsection (a) to carry out in any manner the purposes of and programs under this chapter;
(2) shall report to the budget committee each year concerning:
(A) the use of money received under subsection (a); and
(B) the balances in any accounts or funds established by the subsidiary corporation; and
(3) may deposit money received under subsection (a) in an account or fund that is:
(A) administered by the subsidiary corporation; and
(B) not part of the state treasury.
(c) A subsidiary corporation established under this section is governed by a board of directors comprised of:
(1) the members of the commission appointed under section 6 of this chapter; and (2) any other directors that the members of the commission appoint.
(d) Employees of the commission shall provide administrative support for a subsidiary corporation established under this section.
(e) The state board of accounts shall annually audit a subsidiary corporation established under this section.
As added by P.L.51-2012, SEC.1.



CHAPTER 2. LITTLE CALUMET RIVER BASIN DEVELOPMENT COMMISSION

IC 14-13-2-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the Little Calumet River basin development commission created by this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the Little Calumet River project development fund created by this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-3.3
"Parcel"
Sec. 3.3. As used in this chapter, "parcel" has the meaning set forth in 50 IAC 26-2-31.
As added by P.L.160-2012, SEC.42.

IC 14-13-2-3.5
"Taxable parcel"
Sec. 3.5. As used in this chapter, "taxable parcel" refers to a parcel that is not exempt from property taxation under IC 6-1.1-10.
As added by P.L.106-2012, SEC.4.

IC 14-13-2-3.8
"Watershed"
Sec. 3.8. As used in this chapter, "watershed" refers to the watershed of the Little Calumet River and Burns Waterway in Lake County.
As added by P.L.106-2012, SEC.5.

IC 14-13-2-4
Purposes of chapter
Sec. 4. The general purposes of this chapter are to do the following:
(1) Promote the general health and welfare of citizens of Indiana.
(2) Provide for the creation, development, maintenance,

administration, and operation of park, recreation, marina, flood control and other public works projects, including levees.
(3) Create a commission with the authority to carry out the purposes of this chapter.
(4) Create a commission capable of entering into and fulfilling the requirements of a nonfederal interest (as defined by 42 U.S.C. 1962d-5b).
As added by P.L.1-1995, SEC.6. Amended by P.L.106-2012, SEC.6.

IC 14-13-2-5
Creation of commission
Sec. 5. The Little Calumet River basin development commission is created as a public body corporate and politic.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-6
Territorial jurisdiction of commission
Sec. 6. (a) Except as provided in subsection (b) and sections 18.5 and 18.6 of this chapter, the commission may operate in the manner provided in this chapter only in the geographic area within and extending one (1) mile from the bank of the west arm of the Little Calumet River and Burns Waterway in Lake County and Porter County. However, to address flooding issues within this geographic area, the commission may operate in the manner provided in this chapter in areas that include tributaries to the Little Calumet River and Burns Waterway, including the Deep River watershed, within Lake County.
(b) The commission does not have the power of eminent domain for the construction of marina facilities north of U.S. Highway 12 or south of that point where the west arm of the Little Calumet River meets Burns Waterway. The commission's activities north of U.S. Highway 12 and within and adjacent to Burns Waterway are restricted to those activities that the commission determines to be necessary for the following:
(1) Channeling and maintenance.
(2) Construction of breakwaters.
As added by P.L.1-1995, SEC.6. Amended by P.L.106-2012, SEC.7; P.L.160-2012, SEC.43.

IC 14-13-2-7
Members
Sec. 7. (a) The commission has:
(1) before July 1, 2012, five (5) members appointed by the governor; and
(2) after June 30, 2012, nine (9) members appointed by the governor.
(b) The following requirements apply to the governor's appointments under subsection (a)(1):
(1) One (1) member must be a representative of the department of natural resources. The member may not be an employee or

elected official of a city, town, or county governmental unit.
(2) The remaining four (4) members must meet the following requirements:
(A) Four (4) members must reside in a:
(i) city;
(ii) town; or
(iii) township (if the member resides in an unincorporated area of the county);
that borders the Little Calumet River.
(B) At least three (3) of the members must have a background in:
(i) construction;
(ii) project management; or
(iii) flood control;
or a similar professional background.
(C) A member may not be an employee or elected official of a city, town, or county governmental unit.
(c) The following apply to the membership of the commission after June 30, 2012:
(1) Before August 1, 2012, the governor shall appoint four (4) additional members to the commission for four (4) year terms as follows:
(A) One (1) member nominated by the mayor of a city having a population of more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000).
(B) One (1) member nominated by the mayor of a city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
(C) Two (2) members nominated by the board of county commissioners of Lake County.
(2) Notwithstanding section 8 of this chapter, the term of the member described in subsection (b)(1) expires January 7, 2013. The governor shall appoint one (1) member nominated by the department of natural resources for a four (4) year term beginning January 7, 2013.
(3) Notwithstanding section 8 of this chapter, the terms of the members described in subsection (b)(2) expire January 1, 2014. The governor shall appoint for four (4) year terms beginning January 1, 2014, four (4) members, each of whom must have been nominated by the executive of a municipality located in the watershed other than a city described in subdivision (1).
(4) A member appointed to succeed a member appointed under subdivision (1) or (2) must be nominated by the nominating authority that nominated the member's predecessor, and a member appointed to succeed a member appointed under subdivision (3) must be nominated by the executive of a municipality located in the watershed other than a city described in subdivision (1).
(d) The following apply to a member appointed under subsection

(c) and to any member appointed to succeed a member appointed under subsection (c):
(1) After July 31, 2012, not more than five (5) members of the commission may belong to the same political party.
(2) Each member must have a background in:
(A) construction;
(B) project management;
(C) flood control; or
(D) a similar professional background.
(3) A member may not be an employee or elected official of a city, town, or county governmental unit.
(4) The members:
(A) appointed under subsection (c)(3); or
(B) appointed to succeed members appointed under subsection (c)(3);
must be from different municipalities.
(5) Neither the two (2) members appointed under subsection (c)(1)(C) nor any two (2) members appointed to succeed them may be from the same district created under IC 36-2-2-4(b).
As added by P.L.1-1995, SEC.6. Amended by P.L.181-2009, SEC.1; P.L.106-2012, SEC.8; P.L.160-2012, SEC.44.

IC 14-13-2-8
Term of members; eligibility for reappointment
Sec. 8. (a) The term of each member of the commission is four (4) years. However, if an appointee is appointed to serve an unexpired term, the appointee serves only until the end of the unexpired term.
(b) A member is eligible for reappointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-9
Officers
Sec. 9. (a) The commission shall elect the following officers:
(1) A chairman.
(2) A vice chairman.
(3) A secretary.
(4) A treasurer.
(b) The terms of the officers may not exceed one (1) year. Each officer is eligible for reelection.
(c) The commission may create and fill other offices that the commission determines necessary.
(d) Each of the officers shall perform the duties usually pertaining to the offices.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-10
Meetings
Sec. 10. (a) The commission shall meet:
(1) at least four (4) times per calendar year; and
(2) on call of any of the following: (A) The chairman.
(B) The executive director.
(C) Any number of members that constitutes a quorum under subsection (b).
(b) The following number of members constitutes a quorum:
(1) Three (3) commission members before August 1, 2012.
(2) Five (5) commission members beginning August 1, 2012.
As added by P.L.1-1995, SEC.6. Amended by P.L.181-2009, SEC.2; P.L.106-2012, SEC.9.

IC 14-13-2-11
Per diem compensation and traveling expenses
Sec. 11. (a) Each commission member is entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each appointed commission member is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b).
As added by P.L.1-1995, SEC.6.

IC 14-13-2-12
Acquisition of property by purchase or lease
Sec. 12. (a) The commission may acquire, by purchase or by lease:
(1) any land, property, rights, rights-of-way, franchises, easements, and other interests in real property, including land under water and riparian rights; and
(2) any existing facilities, betterments, and improvements;
that the commission considers necessary or convenient for the establishment, development, construction, improvement, or operation of any projects.
(b) The commission may also acquire land and other interest in real property by:
(1) gift; or
(2) bequest.
(c) The commission shall take and hold title to land and other interests in the name of the state of Indiana.
(d) When acquiring land under this section, the commission shall follow the procedures for the acquisition of land by the Indiana department of transportation.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-13
Eminent domain powers
Sec. 13. The commission may acquire by appropriation under Indiana eminent domain law:
(1) any land, property, rights, rights-of-way, franchises, easements, or other interests in real property, including land under water and riparian rights; or
(2) any existing facilities, betterments, and improvements, or

other property;
necessary and proper for the creation, development, establishment, maintenance, or operation of a project or any part of a project.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-14
Acquisition of property from political subdivisions or public entities
Sec. 14. Each:
(1) county, city, town, township, and other political subdivision of the state; and
(2) public agency, department, and commission;
may, upon the terms and conditions that the proper authorities of the entity and the commission consider reasonable and appropriate, lease, lend, grant, or convey to the commission, at the commission's request, real or personal property, including an interest in the property, owned by the entity that is necessary or convenient to achieving the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-15
Property improvements
Sec. 15. In establishing and developing projects, the commission may:
(1) construct, reconstruct, establish, build, repair, remodel, enlarge, extend, or add to facilities, betterments, and improvements; and
(2) clear and prepare any site for construction;
that the commission considers appropriate in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-16
Conveyance of property to political subdivisions or public entities
Sec. 16. (a) The commission may sell, transfer, or convey to:
(1) a political subdivision of the state; or
(2) a public agency, department, or agency;
for the consideration and upon the terms that the commission considers appropriate real property, including a facility, a betterment, or an improvement, within the projects or acquired under this chapter, if the sale, transfer, or conveyance and ownership by the transferee furthers the purposes of this chapter.
(b) Transfer is subject to the restrictions that the commission considers appropriate in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-17
Management of projects; maintenance training
Sec. 17. (a) The commission may provide for the construction, improvement, development, operation, and management of projects,

including any facilities, betterments, and improvements that are part of projects, in the manner that the commission considers appropriate in furtherance of the purposes of this chapter.
(b) The commission may enter into:
(1) a lease agreement as lessor or sublessor; or
(2) an operation or a license agreement;
with respect to all or part of a site, a facility, a betterment, or an improvement that is part of projects with at least one (1) public or private person or entity, including political subdivisions of the state and public agencies, departments, and agencies, on the terms and conditions that the commission considers appropriate in furtherance of the purposes of this chapter.
(c) The commission shall provide or provide for the training and instruction of persons who are responsible for maintaining any levees or other improvements related to flood control under this article. The training and instruction must be sufficient to enable those persons to properly maintain the levees or other improvements related to flood control.
As added by P.L.1-1995, SEC.6. Amended by P.L.181-2009, SEC.3.

IC 14-13-2-18
General powers of commission
Sec. 18. The commission may do the following:
(1) Adopt bylaws for the regulation of the commission's affairs and the conduct of the commission's business.
(2) Adopt an official seal, which may not be the seal of the state.
(3) Maintain a principal office and other offices that the commission designates.
(4) Sue and be sued in the name and style of "Little Calumet River Basin Development Commission", with service of process being made upon the chairman of the commission by leaving a copy at the principal office of the commission.
(5) Acquire by grant, purchase, gift, devise, lease, eminent domain, or otherwise and hold, use, sell, lease, or dispose of:
(A) real and personal property of every kind and nature; and
(B) any right and interest;
necessary for the full exercise or convenient or useful for the carrying on of any of the commission's powers under this chapter.
(6) Exercise within Indiana and in the name of the state of Indiana the power of eminent domain under Indiana law governing the exercise of the power of eminent domain for any public purposes.
(7) Fix, collect, and review admission charges, entrance fees, tolls, and other user charges for the use of a facility within the projects owned or leased by the commission or dedicated to the commission by a political subdivision of the state or a public agency, department, or commission having jurisdiction of the facility. (8) Acquire by fee or by lease, obtain option on, hold, and dispose of real and personal property reasonably necessary and proper to the exercise of the commission's powers and the performance of the commission's duties under this chapter.
(9) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the commission's duties and the execution of the commission's powers under this chapter.
(10) Employ and fix the compensation of an executive director or manager, consulting engineers, superintendents, and other engineers, construction and accounting experts, attorneys, and other employees and agents necessary in the commission's judgment.
(11) Conduct studies of the financial feasibility of the flood control and park and recreational projects and facilities, betterments, and improvements within those projects.
(12) Avail itself of the services of professional and other personnel employed by an agency, a department, or a commission of the state for purposes of studying the feasibility of or designing, constructing, or maintaining the projects or a facility within those projects.
(13) Receive and accept:
(A) from the federal government or a federal agency or department grants for or in aid of the acquisition, construction, improvement, or development of any part of the projects of the commission; and
(B) aid or contributions from any source of money, property, labor, or other things of value;
to be held, used, and applied only for the purposes, consistent with the purposes of this chapter, for which the grants and contributions may be made.
(14) Hold, use, administer, and expend money that is appropriated or transferred to the commission.
(15) Assist or cooperate with a political subdivision or public agency, department, or commission, including the payment of money or the transfer of property to the political subdivision or public agency, department, or commission by the commission if the commission considers the assistance or cooperation appropriate in furtherance of the purposes of this chapter.
(16) Accept assistance and cooperation from a political subdivision or public agency, department, or commission, including the acceptance of money or property by the commission from the political subdivision or public agency, department, or commission, if the commission considers the assistance or cooperation appropriate in furtherance of the purposes of this chapter.
(17) Do all acts and things necessary or proper to carry out the powers expressly granted in this chapter.
(18) Enter into and carry out the terms of a nonfederal interest (as defined by 42 U.S.C. 1962d-5b). (19) Provide police protection for the commission's property and activities by:
(A) requesting assistance from state, city, or county police authorities; or
(B) having specified employees deputized as police officers.
(20) Make contracts and leases for facilities and services.
(21) Appoint the administrative officers and employees necessary to carry out the work of the commission, fix their duties and compensation, and delegate authority to perform ministerial acts in all cases except where final action of the commission is necessary.
(22) Engage in self-supporting activities.
(23) Contract for special and temporary services and for professional assistance.
(24) Invoke any legal, equitable, or special remedy for the enforcement of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-18.5
Special assessments imposed
Sec. 18.5. (a) The area of the watershed described in subsection (b) is a political subdivision authorized by the general assembly to enable the commission to provide special benefits to taxpayers in the area by promoting public safety and economic development that is of public use and benefit.
(b) The commission shall impose an annual special assessment against each taxable parcel of real property that is within the watershed of the Little Calumet River and Burns Waterway in Lake County.
(c) The special assessment for each taxable parcel must be as follows:
(1) For a residential parcel of real property, forty-five dollars ($45).
(2) For an agricultural parcel of real property, ninety dollars ($90).
(3) For a commercial parcel of real property, one hundred eighty dollars ($180).
(4) For an industrial or public utility parcel of real property, three hundred sixty dollars ($360).
(d) The commission shall certify the list of assessments to the auditor of Lake County.
As added by P.L.106-2012, SEC.10.

IC 14-13-2-18.6
Special assessment; uses; transfer to northwest Indiana regional development authority
Sec. 18.6. (a) Each year, the county treasurer shall add to the property tax statements of a person owning the taxable parcel affected by a special assessment imposed under section 18.5 of this chapter, designating the special assessment in a manner distinct from

general taxes, and indicating that the full annual assessment is due in the year the statement is sent.
(b) An assessment imposed under section 18.5 of this chapter shall be collected in the same manner as other special assessments are collected under IC 6-1.1, except for the following:
(1) An assessment is not the personal obligation of the owner of the taxable parcel affected by the assessment, and only the taxable parcel actually affected by an assessment shall be sold for delinquency.
(2) An annual assessment shall be paid in full on or before the date the first installment of property taxes is due.
(c) At the time of each annual tax settlement, the county treasurer shall certify to the county auditor the amount of the special assessments collected.
(d) The county auditor shall pay special assessments collected by the county treasurer under this section to the commission.
(e) Special assessments collected under this section shall be deposited into a segregated account within the fund. Special assessments deposited into the account may not be transferred into other accounts within the fund. Money in the account may be used only for the following purposes:
(1) To pay expenses directly related to the acquisition, construction, or improvement of real property, a facility, a betterment, or an improvement constituting part of a project of the commission, including acquisition of the site for a project.
(2) To pay expenses directly related to the operation, repair, and maintenance of flood protection systems within the watershed.
(3) To repay bonds issued for the purposes described in subdivision (1).
(4) To make the transfers required by subsection (f).
(f) Subject to subsection (g), the commission shall transfer money from the segregated account referred to in subsection (e) to the northwest Indiana regional development authority established by IC 36-7.5-2-1 as follows:
(1) Two million four hundred thirty thousand dollars ($2,430,000) on July 1, 2013.
(2) One million four hundred sixty thousand dollars ($1,460,000) on July 1, 2014.
(3) Nine hundred twenty thousand dollars ($920,000) on July 1, 2015.
(4) Six hundred ninety thousand dollars ($690,000) on July 1, 2016.
(5) Five hundred thousand dollars ($500,000) on July 1, 2017.
(g) The commission may postpone or reduce the amount of a transfer required by subsection (f) by adopting a resolution, with at least two-thirds (2/3) of the members voting in the affirmative, declaring that an emergency exists. For purposes of this subsection, an emergency may include the following:
(1) A determination that the amount of assessments paid before July 1, 2013, is insufficient to make the transfer required under

subsection (f)(1) on July 1, 2013.
(2) A demand from the Army Corps of Engineers for payment in an amount that would prevent the commission from complying with the transfer schedule set forth in subsection (f).
(h) The total amount to be transferred to the northwest Indiana regional development authority under the schedule set forth in subsection (f), as amended for the reasons specified in subsection (g), is six million dollars ($6,000,000).
As added by P.L.106-2012, SEC.11. Amended by P.L.160-2012, SEC.45.

IC 14-13-2-19
Creation of fund
Sec. 19. (a) The Little Calumet River project development fund is created. The commission shall make expenditures from the fund only to accomplish the purposes of this chapter.
(b) The commission shall do the following:
(1) Hold the fund in the name of the commission.
(2) Administer the fund.
(3) Make all expenditures from the fund.
(c) The money in the fund at the end of a fiscal year remains in the fund and does not revert to any other fund.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-20
Bonds payable from revenue and special assessments
Sec. 20. (a) The acquisition, construction, or improvement of real property, a facility, a betterment, or an improvement constituting part of a project of the commission, including acquisition of the site for a project, may be financed in whole or in part by the issuance of bonds payable:
(1) out of the net income received from the operation of the real property, facility, betterment, or improvement; or
(2) from special assessments collected under section 18.6 of this chapter.
(b) If the commission desires to finance an acquisition, a construction, or an improvement in whole or in part as provided in this section or sections 21 through 26 of this chapter, the commission must adopt a resolution authorizing the issuance of bonds. The resolution must set forth the following:
(1) The date on which the principal of the bonds matures, not exceeding forty (40) years from the date of issuance.
(2) The maximum interest rate to be paid on the bonds.
(3) Other terms and conditions upon which the bonds are issued.
(c) The commission shall take all actions necessary to issue the bonds in accordance with the resolution. The commission may enter into a trust agreement with a trust company as trustee for the bondholders. An action to contest the validity of any bonds to be issued under this chapter may not be brought after the fifteenth day

following the receipt of bids for the bonds.
As added by P.L.1-1995, SEC.6. Amended by P.L.106-2012, SEC.12.

IC 14-13-2-21
Bonds; not debt of state or other political subdivisions; payable solely from money pledged
Sec. 21. (a) Bonds issued under this chapter or under IC 14-6-29.5 (before its repeal) do not constitute any of the following:
(1) A debt of the state or of any other political subdivision of the state.
(2) A pledge of the faith and credit of the state or any other political subdivision of the state.
(b) The bonds are payable solely from the revenues pledged for their payment as authorized in this chapter or in IC 14-6-29.5 (before its repeal).
As added by P.L.1-1995, SEC.6. Amended by P.L.106-2012, SEC.13.

IC 14-13-2-22
Redemption and negotiability of bonds
Sec. 22. (a) Bonds issued under this chapter or under IC 14-6-29.5 (before its repeal) may be made redeemable before maturity at the option of the commission at the price and under the terms and conditions that are determined by the commission in the authorizing resolution. The commission shall do the following:
(1) Determine the form of the bonds, including any interest coupons to be attached to the bonds.
(2) Fix the denomination of the bonds.
(3) Fix the place of payment of principal and interest, which may be at any bank or trust company within or outside Indiana.
(b) Bonds have the qualities and incidents of negotiable instruments under Indiana law. Provision may be made for the registration of any of the bonds as to principal alone and also as to both principal and interest.
As added by P.L.1-1995, SEC.6. Amended by P.L.106-2012, SEC.14.

IC 14-13-2-23
Requirements for issuing bonds
Sec. 23. (a) Bonds issued under this chapter shall be issued in the name of the commission and must recite on the face of each bond that the principal of and interest on the bond are payable solely from revenues pledged for their payment and are not an obligation of the state or of any other political subdivision of the state.
(b) The chairman of the commission shall execute the bonds, and the secretary of the commission shall affix and attest the seal of the commission.
(c) Coupons attached to the bonds must bear the facsimile signature of the chairman of the commission.
As added by P.L.1-1995, SEC.6. Amended by P.L.106-2012, SEC.15.

IC 14-13-2-24 Authority to issue bonds; application of other laws
Sec. 24. (a) This subsection applies only to the issuance of revenue bonds. This chapter and IC 14-6-29.5 (before its repeal) constitute full and complete authority for the issuance of revenue bonds. A law, a procedure or proceeding, a publication, a notice, a consent, an approval, an order, an act, or a thing by the commission or any other officer, department, agency, or instrumentality of the state, county, or a municipality is not required to issue revenue bonds except as prescribed in this chapter or in IC 14-6-29.5 (before its repeal).
(b) This subsection applies only to the issuance of bonds payable from special assessments collected under section 18.6 of this chapter. All laws relating to the giving of notice of the issuance of bonds, the giving of notice of a hearing on the appropriation of the proceeds of the bonds, the right of taxpayers to appear and be heard on the proposed appropriation, and the approval of the appropriation by the department of local government finance apply to all bonds issued under this chapter that are payable from special assessments.
As added by P.L.1-1995, SEC.6. Amended by P.L.106-2012, SEC.16.

IC 14-13-2-25
Bonds; legal investments; exempt from taxation
Sec. 25. (a) Bonds issued under this chapter or under IC 14-6-29.5 (before its repeal) constitute legal investments for the following:
(1) Private trust money.
(2) The money of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and any other financial institutions organized under Indiana law.
(b) Bonds issued under this chapter and the interest on the bonds are exempt from taxation as prescribed by IC 6-8-5-1.
As added by P.L.1-1995, SEC.6. Amended by P.L.106-2012, SEC.17.

IC 14-13-2-26
Revenue bonds; refunding bonds
Sec. 26. (a) The commission may issue refunding bonds in the commission's name for the following purposes:
(1) Refunding any bonds then outstanding and issued under this chapter or under IC 14-6-29.5 (before its repeal), including payment of redemption premium and interest accrued or to accrue to the date of redemption of the outstanding bonds.
(2) If considered advisable by the commission, constructing improvements, extensions, or enlargements of a facility, a betterment, or an improvement in connection with which the bonds to be refunded have been issued.
(b) The issuance of the refunding bonds, the maturity dates and other details, and all rights, duties, and obligations of the holders of the refunding bonds and of the commission with respect to the

refunding bonds are subject to this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-27
Public purpose
Sec. 27. The exercise of the powers granted by this chapter is for the benefit of the people of Indiana and for the increase of their commerce, health, enjoyment, and prosperity. The operation, creation, development, and maintenance of the projects by the commission constitutes the performance of essential governmental functions.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-28
Tax exemptions
Sec. 28. (a) The commission is not required to pay any taxes or assessments upon any of the following:
(1) A project of the commission.
(2) A facility, a betterment, or an improvement within a project.
(3) Property acquired or used by the commission under this chapter or under IC 14-6-29.5 (before its repeal).
(4) The income or revenue from the property.
(b) The:
(1) bonds issued under this chapter or under IC 14-6-29.5 (before its repeal);
(2) interest on the bonds;
(3) proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition;
(4) proceeds received upon redemption before maturity or proceeds received at maturity; and
(5) receipt of interest and proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.1-1995, SEC.6. Amended by P.L.254-1997(ss), SEC.20.

IC 14-13-2-29
Little Calumet River basin
Sec. 29. (a) As used in this section, "Little Calumet River basin" means the area and subareas that:
(1) drain into the western arm of the Little Calumet River; and
(2) are certified by the department after consultation with the following:
(A) The county surveyors.
(B) The United States Army Corps of Engineers.
(b) If a regulated drain situated within the Little Calumet River basin is included in a flood control project approved by the department:
(1) the drain ceases to be subject to IC 36-9-27; and (2) the agency that constructs and maintains the project on the date the flood control project is approved has the same right-of-entry and right-of-way powers over and upon private land that is given the county surveyor or drainage board under IC 36-9-27-33.
(c) The construction, reconstruction, and maintenance of a drain described in subsection (b) are the responsibility of the agency that constructs and maintains the project.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-30
Deposits; audits
Sec. 30. The commission is responsible for the safekeeping and deposit of money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for the keeping of; and
(2) annually audit;
the accounts, records, and books of the commission and fund.
As added by P.L.181-2009, SEC.4.

IC 14-13-2-31
Reports
Sec. 31. (a) Subject to subsection (c), before November 1 of each year, the commission shall make a report of the commission's activities to the following:
(1) The governor.
(2) The legislative council.
(3) The board of county commissioners of Lake County.
(b) A report made to the legislative council under this section must be in an electronic format under IC 5-14-6.
(c) The governor may require the commission to issue reports more frequently than would otherwise be required under subsection (a).
As added by P.L.181-2009, SEC.5. Amended by P.L.106-2012, SEC.18.

IC 14-13-2-32
Little Calumet River basin project advisory board
Sec. 32. (a) The Little Calumet River basin project advisory board is established.
(b) The advisory board consists of the following members:
(1) One (1) member appointed by the executive of each municipality located in the watershed.
(2) One (1) member appointed by the board of county commissioners of Lake County.
(c) Each member of the advisory board must have experience in:
(1) designing;
(2) constructing;
(3) maintaining; or
(4) managing; drainage or flood control facilities in the watershed.
As added by P.L.106-2012, SEC.19.



CHAPTER 3. REPEALED



CHAPTER 4. RIVER MARINA DEVELOPMENT COMMISSION

IC 14-13-4-2
"Corridor" defined
Sec. 2. As used in this chapter, "corridor" means the strip of land in Indiana abutting the Ohio River and the immediate tributaries of the Ohio River.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-3
Establishment of commission
Sec. 3. The river marina development commission is established.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-4
Members
Sec. 4. The commission consists of the following members:
(1) One (1) resident of Vincennes appointed by the executive of Vincennes.
(2) One (1) resident of Mount Vernon appointed by the executive of Mount Vernon.
(3) One (1) resident of Tell City appointed by the executive of Tell City.
(4) One (1) resident of Clarksville appointed by the legislative body of Clarksville.
(5) One (1) resident of Lawrenceburg appointed by the executive of Lawrenceburg.
(6) One (1) resident of Aurora appointed by the executive of Aurora.
(7) One (1) resident of Rising Sun appointed by the executive of Rising Sun.
(8) One (1) resident of Jeffersonville appointed by the executive of Jeffersonville.
(9) One (1) resident of New Albany appointed by the executive of New Albany.
(10) One (1) resident of Evansville appointed by the executive of Evansville.
(11) One (1) resident of Madison appointed by the executive of Madison.
(12) One (1) resident of Terre Haute appointed by the executive of Terre Haute.
(13) One (1) resident of Vevay appointed by the legislative body of Vevay. (14) The president of the Indiana economic development corporation or the president's designee, who is a nonvoting member.
(15) The director of the department or the director's designee, who is a nonvoting member.
(16) The director of the office of tourism development or the director's designee, who is a nonvoting member.
As added by P.L.1-1995, SEC.6. Amended by P.L.229-2005, SEC.11.

IC 14-13-4-5
Terms of members; eligibility for reappointment
Sec. 5. (a) The terms of the appointed members of the commission are four (4) years and shall be staggered so that the terms expire as follows:
(1) June 30, 1996, and thereafter, the members from Vincennes, Aurora, and Rising Sun.
(2) June 30, 1997, and thereafter, the members from Mount Vernon, Jeffersonville, and New Albany.
(3) June 30, 1998, and thereafter, the members from Tell City, Evansville, and Madison.
(4) June 30, 1999, and thereafter, the members from Clarksville, Lawrenceburg, Terre Haute, and Vevay.
(b) A member of the commission may be reappointed.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-6
Filling of vacancies
Sec. 6. A vacancy on the commission shall be filled for the unexpired term in the same manner and under the same conditions as the original appointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-7
Per diem compensation and traveling expenses
Sec. 7. Each appointed member of the commission is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A member of the commission is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-8
Quorum
Sec. 8. Seven (7) voting members constitute a quorum.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-9
Officers Sec. 9. (a) The commission shall elect the following officers from among the commission's members:
(1) A chairman.
(2) A vice chairman.
(3) A treasurer.
(b) Each officer serves a term of one (1) year beginning July 1 of each year.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-10
Meetings
Sec. 10. (a) The commission:
(1) shall fix the time for regular meetings; and
(2) may hold special meetings on call of the chairman with seven (7) days written notice.
(b) A member may waive written notice of a specific meeting by a written notice filed with the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-11
Comprehensive plan; recommended legislation
Sec. 11. (a) The commission shall study various plans and recommendations that are proposed concerning marina development along the corridor. Based on these studies, the commission shall do the following:
(1) Prepare a comprehensive plan.
(2) Recommend state and local legislation for the development of marinas along the corridor.
(3) Coordinate the implementation of the plan and legislation.
(b) The commission may make grants of money to units of local government for the construction or improvement of a marina in the corridor if the grants are consistent with the plans, standards, and criteria established by the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-12
General powers
Sec. 12. (a) When necessary to accomplish the purposes of the commission, the commission may do the following:
(1) Conduct studies necessary for the performance of the commission's duties.
(2) Publicize, advertise, and distribute reports on the commission's purposes, objectives, and findings.
(3) Provide recommendations in matters related to the commission's functions and objectives to the following:
(A) Political subdivisions in and adjacent to the corridor.
(B) Other public and private agencies.
(4) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives. (5) Acquire and dispose of real or personal property by grant, gift, purchase, lease, devise, or otherwise.
(6) Hold, use, improve, maintain, operate, own, manage, or lease as lessor or lessee:
(A) real or personal property; or
(B) any interest in real and personal property.
(7) Employ an executive director and other individuals necessary to carry out the commission's duties.
(b) The commission may contract for staff services with:
(1) qualified agencies or individuals; or
(2) a planning commission established under IC 36-7-7;
unless the commission employs the commission's own staff.
(c) It is the goal of marina projects under this chapter to create employment in the private sector.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-13
Grants and appropriations; advisory committees
Sec. 13. (a) The commission may receive grants and appropriations from the following:
(1) Federal, state, and local governments.
(2) Individuals.
(3) Foundations.
(4) Other organizations.
(b) The commission may enter into agreements or contracts regarding the acceptance or use of these grants and appropriations for the purpose of carrying out the commission's activities under this chapter.
(c) The commission may appoint advisory committees, which may include representatives of the following:
(1) Municipal parks.
(2) County parks.
(3) National parks.
(4) Port authorities.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-14
Annual reports
Sec. 14. Before November 1 of each year, the commission shall make a report of the commission's activities to each municipality that appointed a commission member. The commission shall also make an annual report to the following:
(1) The governor, upon request of the governor.
(2) The legislative council, upon request of the legislative council. The report must be in an electronic format under IC 5-14-6.
As added by P.L.1-1995, SEC.6. Amended by P.L.28-2004, SEC.128.

IC 14-13-4-15
Budgets Sec. 15. (a) The commission shall prepare and adopt by majority vote an annual budget that shall be submitted to each county, municipality, or agency appropriating money for the use of the commission. After approval of the budget by the commission, money may be expended only as budgeted, unless a majority vote of the commission authorizes other expenditures. If money is appropriated by the commission for the use of a county, a municipality, or an agency, the money may not later be diverted from the county, municipality, or agency without the consent of the county, municipality, or agency.
(b) Appropriated money remaining unexpended or unencumbered at the end of the year becomes part of a nonreverting cumulative fund to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund by a majority vote of the commission.
(c) The commission is responsible for money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
(d) The treasurer of the commission may receive, disburse, and handle money belonging to the commission, subject to the following:
(1) Applicable statutes.
(2) Procedures established by the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-16
Powers of political subdivisions not limited
Sec. 16. This chapter does not limit the power of a participating municipal corporation or a port authority to develop or improve a port, terminal, or riverfront facility.
As added by P.L.1-1995, SEC.6.



CHAPTER 5. OHIO RIVER GREENWAY DEVELOPMENT COMMISSION

IC 14-13-5-2
"Corridor" defined
Sec. 2. As used in this chapter, "corridor" means the land:
(1) in and around Jeffersonville, Clarksville, and New Albany in Clark County and Floyd County;
(2) abutting or near the Ohio River and Silver Creek; and
(3) in which:
(A) roadways and other public thoroughfares;
(B) public areas; and
(C) other public improvements;
are located or planned.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-3
Establishment of commission
Sec. 3. The Ohio River greenway development commission is established.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-4
Members
Sec. 4. The commission consists of the following fifteen (15) members:
(1) Eight (8) members who serve four (4) year terms as follows:
(A) Two (2) residents of Jeffersonville appointed by the executive of Jeffersonville.
(B) Two (2) residents of Clarksville appointed by the executive of Clarksville.
(C) Two (2) residents of New Albany appointed by the executive of New Albany.
(D) One (1) resident of Clark County appointed by the governor.
(E) One (1) resident of Floyd County appointed by the governor.
(2) The executive of Jeffersonville.
(3) The executive of New Albany.
(4) The president of the legislative body of Clarksville.
(5) The director of the office of tourism development or the director's designee, who serves as a nonvoting member.
(6) The director of the department or the director's designee,

who serves as a nonvoting member.
(7) The commissioner of the Indiana department of transportation or the commissioner's designee, who serves as a nonvoting member.
(8) The president of the Indiana economic development corporation or the president's designee, who serves as a nonvoting member.
As added by P.L.1-1995, SEC.6. Amended by P.L.229-2005, SEC.12.

IC 14-13-5-5
Terms of members; eligibility for reappointment
Sec. 5. (a) Upon the expiration of the term of an appointed member of the commission, the member's successor shall be appointed for a four (4) year term.
(b) A member may be reappointed.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-6
Filling of vacancies
Sec. 6. If a vacancy occurs among the appointed membership of the commission, the vacancy shall be filled for the unexpired term in the same manner and under the same conditions as the original appointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-7
Traveling expenses
Sec. 7. A member of the commission is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-8
Quorum
Sec. 8. (a) Eight (8) voting members of the commission constitute a quorum.
(b) The affirmative vote of six (6) voting members of the commission is required for the commission to take any action.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-9
Officers
Sec. 9. (a) Each year the commission shall elect the following from among the members of the commission:
(1) A chairman.
(2) A vice chairman. (3) A treasurer.
(b) An individual elected as a chairman or a vice chairman:
(1) serves a term of one (1) year beginning July 1 following the date the individual is elected; and
(2) may be reelected.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-10
Meetings
Sec. 10. (a) The commission:
(1) shall fix the time for regular meetings; and
(2) may hold special meetings on call of the chairman with seven (7) days written notice.
(b) A member may waive written notice of a specific meeting by filing a written notice with the commission.
(c) Written notice is considered to have been given under this section when the written notice is:
(1) placed in the United States mail, first class postage prepaid; and
(2) sent to the business address of the members of the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-11
Comprehensive plan; recommended legislation
Sec. 11. (a) The commission shall study various plans and recommendations that concern the development of the Ohio River along the corridor.
(b) Based on studies conducted under subsection (a), the commission shall:
(1) prepare a comprehensive plan; and
(2) recommend state and local legislation;
for development along the corridor.
(c) The commission may make grants of money to units of local government for the construction or improvement of the corridor if the grants are consistent with plans, standards, and criteria established by the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-12
General powers
Sec. 12. (a) If necessary to further the accomplishment of the commission's purposes, the commission may do the following:
(1) Conduct all studies necessary for the performance of the commission's duties.
(2) Publicize, advertise, and distribute reports on the commission's purposes, objectives, and findings.
(3) Provide recommendations in matters related to the commission's functions and objectives to political subdivisions in and adjacent to the corridor and to other public and private

agencies.
(4) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
(5) Acquire and dispose of real property by grant, gift, purchase, lease, devise, or otherwise.
(6) Acquire and dispose of personal property by grant, gift, purchase, lease, devise, or otherwise.
(7) Hold, use, improve, maintain, operate, own, manage, or lease as lessor or lessee real or personal property, or any interest in that property.
(8) Contract for services relating to the design, construction, and maintenance of:
(A) roadways;
(B) bridges;
(C) walkways;
(D) trails;
(E) other public thoroughfares, park areas, and recreational sites; and
(F) any other public improvements;
necessary to accomplish the goals of the commission.
(9) Employ an executive director and other individuals necessary to carry out the commission's duties.
(b) The commission may contract for staff services with:
(1) qualified agencies or individuals; or
(2) a regional planning commission established under IC 36-7-7.
(c) It is the goal of a project under this chapter to create or enhance the following:
(1) Tourism.
(2) Transportation.
(3) Recreation.
(4) Development.
(5) Employment.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-13
Grants and appropriations
Sec. 13. (a) The commission may receive grants and appropriations from the following:
(1) Federal, state, and local governments.
(2) Individuals.
(3) Foundations.
(4) Other organizations.
(b) The commission may enter into agreements or contracts regarding the acceptance or use of grants and appropriations for the purpose of carrying out the commission's activities under this chapter.
As added by P.L.1-1995, SEC.6.
IC 14-13-5-14
Advisory committees
Sec. 14. The commission may appoint advisory committees that may include representatives from the following:
(1) Transportation departments.
(2) Parks departments.
(3) The United States Army Corps of Engineers.
(4) Other departments of federal, state, and local government that may assist the commission.
(5) The private sector if the representative, because of the representative's expertise, may provide assistance or advice to the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-15
Annual reports
Sec. 15. Before November 1 of each year, the commission shall make a report of the commission's activities to the following:
(1) Each municipality that appointed a member of the commission.
(2) The governor.
(3) The general assembly. The report must be in an electronic format under IC 5-14-6.
As added by P.L.1-1995, SEC.6. Amended by P.L.28-2004, SEC.129.

IC 14-13-5-16
Budgets
Sec. 16. (a) The commission shall prepare and adopt by majority vote an annual budget that shall be submitted to each municipality or agency appropriating money for the use of the commission. After the commission approves the budget, money may be expended only as budgeted unless a majority vote of the commission authorizes other expenditures. If money is appropriated by the commission for the use of a county, a municipality, or an agency, the money may not later be diverted from the county, municipality, or agency without the consent of the county, municipality, or agency.
(b) Any appropriated amounts remaining unexpended or unencumbered at the end of the year may become part of a nonreverting cumulative fund to be held in the name of the commission.
(c) The commission may authorize unbudgeted expenditures from the nonreverting cumulative fund by a majority vote of the commission.
(d) The commission is responsible for money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
As added by P.L.1-1995, SEC.6. Amended by P.L.116-2000, SEC.1.
IC 14-13-5-17
Powers of political subdivisions not limited
Sec. 17. This chapter does not limit the power of a participating municipal corporation to develop or improve the riverfront area of the municipal corporation independently of the commission.
As added by P.L.1-1995, SEC.6.



CHAPTER 6. WABASH RIVER HERITAGE CORRIDOR COMMISSION

IC 14-13-6-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Wabash River heritage corridor commission established by this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-3
"Corridor" defined
Sec. 3. As used in this chapter, "corridor" refers to the Wabash River heritage corridor.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-4
"Wabash River" defined
Sec. 4. As used in this chapter, "Wabash River" includes the following:
(1) The Little River.
(2) The portage between the Little River and the Maumee River.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-5
"Wabash River heritage corridor" defined
Sec. 5. As used in this chapter, "Wabash River heritage corridor" means the strip of land in Indiana abutting:
(1) the Wabash River;
(2) the Little River; and
(3) the portage between the Little River and the Maumee River.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-6
Establishment of commission
Sec. 6. The Wabash River heritage corridor commission is established.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-7
Members
Sec. 7. The members of the commission are the following:
(1) The director or the director's designee. (2) One (1) individual appointed by the county executive of each county that:
(A) contains a part of the corridor; and
(B) chooses to support the activities of the commission by resolution adopted by the county executive.
(3) The director of the Indiana department of transportation, or the director's designee, who shall serve as a nonvoting member.
(4) The director of the division of historic preservation and archaeology of the department of natural resources, or the director's designee, who shall serve as a nonvoting member.
(5) The director of the department of environmental management, or the director's designee, who shall serve as a nonvoting member.
(6) The director of the office of tourism development or the director's designee, who shall serve as a nonvoting member.
(7) The president of the Indiana economic development corporation or the president's designee, who shall serve as a nonvoting member.
As added by P.L.1-1995, SEC.6. Amended by P.L.135-1997, SEC.3; P.L.229-2005, SEC.13.

IC 14-13-6-8
Duties of counties appointing members
Sec. 8. Each county that appoints a member to the commission shall do the following:
(1) Send a copy of the resolution to the director.
(2) Inform the director of the name of the county's appointee when the appointment is made.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-9
Term of members; eligibility for reappointment
Sec. 9. (a) The term of an appointed member of the commission is two (2) years.
(b) A member of the commission may be reappointed.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-10
Filling of vacancies
Sec. 10. A vacancy on the commission shall be filled for the remainder of the unexpired term in the same manner as an original appointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-11
Designated member
Sec. 11. If a member of the commission is unable to attend a meeting of the commission, the member may designate an individual to act in the member's place at the meeting.
As added by P.L.1-1995, SEC.6.
IC 14-13-6-12
Designated director
Sec. 12. The director may designate an individual to act on the director's behalf under this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-13
Compensation and expenses
Sec. 13. (a) Except as provided in subsection (b), a member of the commission appointed under section 7(2) of this chapter is not entitled to a salary per diem.
(b) While away from the member's home and regular place of business in the performance of services for the commission, a member of the commission appointed under section 7(2) of this chapter is entitled to reimbursement for:
(1) travel expenses, as provided under IC 4-13-1-4; and
(2) other expenses actually incurred in connection with the member's duties;
as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) A member of the commission appointed under section 7(2) of this chapter shall be reimbursed for other reasonable expenses that the member incurs in the performance of the member's duties under this chapter.
As added by P.L.1-1995, SEC.6. Amended by P.L.135-1997, SEC.4.

IC 14-13-6-14
Officers
Sec. 14. The commission shall select a president and vice president. The director shall act as secretary of the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-15
Meetings
Sec. 15. The commission shall meet:
(1) as the commission determines; or
(2) upon the call of the president or the director.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-16
Promotion of conservation and development
Sec. 16. (a) The commission shall promote the conservation and development of the natural, cultural, and recreational resources in the corridor by the following:
(1) The exchange of information.
(2) The establishment of common goals.
(3) Cooperative action of the people and governmental units along the corridor.
(b) The commission does not have any power concerning the

following:
(1) Land use control.
(2) The Wabash River.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-17
Quorum
Sec. 17. A majority of the members appointed under section 7(2) of this chapter constitutes a quorum.
As added by P.L.135-1997, SEC.5.

IC 14-13-6-18
Bylaws
Sec. 18. The commission may adopt bylaws that the commission considers necessary for carrying out the functions of the commission under this chapter.
As added by P.L.135-1997, SEC.6.

IC 14-13-6-19
Wabash River heritage corridor commission fund
Sec. 19. (a) The Wabash River heritage corridor commission fund is established for the purpose of paying:
(1) reimbursement of the expenses of members under section 13 of this chapter;
(2) other administrative costs and expenses reasonably incurred under this chapter, including expenses for publications and postage; and
(3) costs incurred in fulfilling the directives of the Wabash River heritage corridor commission master plan, including multicounty projects and marketing and educational tools such as video tape productions, signs, and promotional literature.
(b) The fund shall be administered by the director under the direction of the commission.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The sources of money for the fund are:
(1) appropriations made to the fund; and
(2) any other funds obtained by the commission under section 22 of this chapter.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.135-1997, SEC.7. Amended by P.L.118-2009, SEC.1.

IC 14-13-6-20
Use of fund
Sec. 20. The commission may use the Wabash River heritage corridor commission fund to pay: (1) reimbursement of the expenses of members under section 13 of this chapter;
(2) other administrative costs and expenses reasonably incurred under this chapter, including expenses for publications and postage; and
(3) costs incurred in fulfilling the directives of the Wabash River heritage corridor commission master plan, including multicounty projects and marketing and educational tools such as video tape productions, signs, and promotional literature.
However, the commission may not use money in the fund for the upper Wabash River basin commission established by IC 14-30-4-6.
As added by P.L.135-1997, SEC.8. Amended by P.L.35-2001, SEC.6; P.L.118-2009, SEC.2.

IC 14-13-6-21
Administrative support services
Sec. 21. Upon request from the commission, the director shall provide the commission with reasonable administrative support services to aid in carrying out the purposes of this chapter.
As added by P.L.135-1997, SEC.9.

IC 14-13-6-22
Powers of commission; handling of funds received
Sec. 22. (a) The commission is authorized to do the following:
(1) Hold public hearings.
(2) Request the presence and participation at a commission meeting of representatives of any governmental or private entity that has an interest in natural resources, tourism, historic preservation, archaeology, or environmental issues.
(3) Enter into contracts, within the limit of available funds, with individuals, organizations, and institutions for services that further the purposes of this chapter.
(4) Enter into contracts, within the limit of available funds, with local and regional nonprofit corporations and associations for cooperative endeavors that further the purposes of this chapter.
(5) Enter with governmental and private entities into cooperative agreements that further the purposes of this chapter.
(6) Receive appropriations of federal funds.
(7) Accept gifts, contributions, and bequests of funds from any source.
(8) Apply for, receive, and disburse funds available from the state or federal government in furtherance of the purposes of this chapter, and enter into any agreements that may be required as a condition of obtaining the funds.
(9) Enter into any agreement and perform any act that is necessary to carrying out the duties of the commission and the purposes of this chapter.
(b) The following conditions apply to the handling and disbursement of any funds that the commission receives under subsection (a)(8): (1) The department shall provide accounting services pertaining to the funds.
(2) The commission may appoint an individual to act as treasurer of the commission for purposes of the handling and disbursement of the funds.
(3) All expenditures must be reviewed by the commission at a meeting of the commission.
(4) A claim against the funds may not be paid without the signature of the director or the director's designee.
As added by P.L.135-1997, SEC.10. Amended by P.L.27-2005, SEC.1.

IC 14-13-6-23
Fund established; administration; expenses
Sec. 23. (a) The Wabash River heritage corridor fund is established for the purpose of:
(1) providing grants to aid the sustainable development of property under the Wabash River heritage corridor commission master plan and purposes of the commission; and
(2) paying costs incurred in fulfilling the directives of the Wabash River heritage corridor commission master plan, including multicounty projects.
However, the commission may not use money in the fund for the upper Wabash River basin commission established by IC 14-30-4-6.
(b) The fund shall be administered by the director under the direction of the commission.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Interest as provided in subsection (e).
(3) Funds deposited under IC 14-38-1-13(d).
(4) Money donated to the fund.
(5) Money transferred to the fund from other funds.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(f) Money in the fund at the end of a fiscal year does not revert to the state general fund.
(g) Money in the fund is annually appropriated to the department of natural resources for its use in fulfilling the purposes of this section.
As added by P.L.118-2009, SEC.3. Amended by P.L.69-2009, SEC.2.



CHAPTER 7. LINCOLN HILLS OF INDIANA

IC 14-13-7-2
Recognition encouraged
Sec. 2. All state agencies and private organizations are invited and urged to give appropriate recognition to this area in a publication or other public relations media for the purpose of advancing the resource development undertaken by local effort in the counties.
As added by P.L.1-1995, SEC.6.



CHAPTER 8. CONDITIONS OF STATE SUPPORT FOR PRIVATE PROJECTS






ARTICLE 14. RECREATIONAL DEVELOPMENT

CHAPTER 1. RECREATIONAL DEVELOPMENT COMMISSION

IC 14-14-1-2
Liberal construction
Sec. 2. This chapter is necessary for the welfare of Indiana and Indiana's inhabitants and shall be liberally construed to effect the purposes of this chapter.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-2.5
Applicability to the Indiana finance authority
Sec. 2.5. This article:
(1) applies to the Indiana finance authority only when acting as the commission under this article for the purposes set forth in this article; and
(2) does not apply to the Indiana finance authority when acting under any other statute for any other purpose.
As added by P.L.235-2005, SEC.185.

IC 14-14-1-3
"Commission" defined
Sec. 3. As used in this chapter, "commission" means the Indiana finance authority established by IC 4-4-11-4.
As added by P.L.1-1995, SEC.7. Amended by P.L.235-2005, SEC.186.

IC 14-14-1-4
"Cost" defined
Sec. 4. As used in this chapter, "cost" as applied to a park or park project includes the following:
(1) The cost of construction, renovation, or improvement.
(2) The cost of acquisition of all land, rights in land, rights-of-way, property, rights, easements, and interests, including land under water and riparian rights acquired by the commission for construction.
(3) The cost of demolishing or removing any buildings or

structures on land acquired, including the cost of acquiring any land to which buildings or structures may be moved.
(4) The cost of relocating public roads, railroads, public utility facilities, including the cost of land or easements.
(5) The cost of all machinery and equipment, financing charges, and interest before and during construction.
(6) The cost of engineering and legal expenses, plans, specifications, surveys, estimates of use, and revenues.
(7) Other expenses necessary or incident to determining the feasibility or practicability of financing and constructing any project.
(8) Administrative expense.
(9) Other expenses that are necessary or incident to the construction of the project, the financing of construction, and the placing of the project in operation, including an initial bond service reserve.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-5
"Park" defined
Sec. 5. (a) As used in this chapter, "park" includes any land suitable for public recreational facilities, including all parks, reservoirs, land, and water under the jurisdiction of the department.
(b) The term does not include park and park facilities of political subdivisions of the state.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-6
"Park project" defined
Sec. 6. (a) As used in this chapter, "park project" includes facilities, renovations, improvements, adjuncts, and appurtenances necessary or proper to the operation of public parks, such as the following:
(1) Means of ingress and egress and interior arterial systems.
(2) Food and lodging facilities.
(3) Camping areas.
(4) Boating facilities.
(5) Public participation sports facilities.
(6) Parking lots.
(7) Garages.
(8) Trailer sites.
(9) Automotive service facilities.
(10) Communication systems.
(11) Sewers, drains, and other sanitary facilities for the treatment of sewage, garbage, and wastes.
(12) The furnishing of utility service necessary to serve the property under the jurisdiction or control of the commission.
(13) Other buildings and facilities whose acquisition and use are consistent with the purposes of this chapter.
(b) The term does not include the following: (1) Park and park facilities of political subdivisions of the state.
(2) The acquisition of railroad rights-of-way.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-7
Commission's exercise of powers an essential governmental function
Sec. 7. The exercise by the commission of the powers conferred by this chapter in the acquisition, construction, improvement, operation, and maintenance of a park project is an essential governmental function of the state. For purposes of this chapter, the commission is a tax supported institution within the meaning of "agency" for the purposes of IC 34-30-9.
As added by P.L.1-1995, SEC.7. Amended by P.L.1-1998, SEC.110; P.L.235-2005, SEC.187.

IC 14-14-1-8
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 14-14-1-9
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 14-14-1-10
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 14-14-1-11
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 14-14-1-12
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 14-14-1-13
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 14-14-1-14
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 14-14-1-15
Repealed
(Repealed by P.L.235-2005, SEC.212.)

IC 14-14-1-15.5
Repealed (Repealed by P.L.235-2005, SEC.212.)

IC 14-14-1-16
Acquisition of sites or improvements from department; agreements for use with department
Sec. 16. (a) The commission may acquire sites or improvements from the department.
(b) The commission may make improvements and enter into agreements for use with the department. The agreements:
(1) do not need to be approved by the attorney general; and
(2) must be approved by the:
(A) budget agency, after consulting with the budget committee; and
(B) governor;
before the department may execute the agreement.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-17
Lease of property
Sec. 17. The commission may lease property to the department and others. A lease:
(1) may provide for the operation, maintenance, improvement, or renovation of the property;
(2) must contain standards for operation, quality of goods and services, and price of goods and services;
(3) need not be approved by the attorney general or the governor;
(4) may be executed by the:
(A) chairman or vice chairman of the commission; and
(B) public finance director; and
(5) is binding on the state after advertisement one (1) time a week for two (2) weeks in two (2) newspapers published in Indianapolis. The first publication must be at least fourteen (14) days before a public hearing by the commission, and the proposed lease must be on file in the department during the period of publication.
As added by P.L.1-1995, SEC.7. Amended by P.L.162-2007, SEC.34.

IC 14-14-1-18
General powers
Sec. 18. The commission may do the following:
(1) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the commission's duties and the execution of the commission's powers under this chapter. If the cost of a contract for construction or for the purchase of equipment, materials, or supplies involves an expenditure of more than twenty thousand dollars ($20,000), the commission shall make a written contract with the lowest and best bidder after advertisement for not less than two (2) consecutive weeks in a newspaper of general

circulation in Marion County, Indiana, and in other publications if the commission determines. The notice must state the general character of the work and the general character of the materials to be furnished, the place where the plans and specifications may be examined, and the time and place of receiving bids. Each bid must contain the full name of every person or company interested in the bid and must be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted a contract will be entered into and the performance of the bidder's proposal secured. The commission may reject any and all bids. A bond with good and sufficient surety approved by the commission is required of all contractors in an amount equal to at least fifty percent (50%) of the contract price conditioned upon the faithful performance of the contract.
(2) Employ employees, fix their compensation, and define their duties.
(3) Contract for the following:
(A) Services, including services of engineers, architects, accountants, attorneys, financial advisers, project or construction managers, consultants, and experts as well as other contract services.
(B) Construction.
(C) Materials.
(D) Supplies.
(4) Conduct studies of the financial feasibility of proposed park projects.
(5) Use the services of professional and other personnel employed by a department or an agency of the state for purposes of studying the feasibility of or designing, constructing, or maintaining a park project.
(6) Receive and accept:
(A) from a federal agency grants for or in aid of the acquisition, construction, improvement, or development of a park project; and
(B) aid or contributions from any source of money, property, labor, or other things of value;
to be held, used, and applied only for the purposes, consistent with the purposes of this chapter, for which the grants and contributions may be made.
(7) Provide coverage for the commission's employees under IC 27-7-2 and IC 22-4.
(8) Do all acts and things necessary or proper to carry out the powers expressly granted in this chapter.
(9) Hold, use, administer, and expend the money appropriated or transferred to the commission, administer a general operating fund, the revolving fund created by this chapter, create and administer any other fund considered desirable, and enter into a covenant or pledge with respect to a fund created.
(10) Accept advances or grants from a state agency or fund authorized to make advances or grants and, for advances, enter

into agreements concerning the repayment of the advance and repay the advances.
As added by P.L.1-1995, SEC.7. Amended by P.L.235-2005, SEC.188.

IC 14-14-1-19
Acquisition of interests in land; park projects
Sec. 19. (a) The commission may acquire by:
(1) departmental transfer;
(2) purchase; or
(3) lease;
for nominal or substantial consideration any interest in land (except railroad rights-of-way), including existing facilities, adjuncts, and appurtenances, that the commission considers necessary or convenient for the acquisition, construction, improvement, or development of a park project.
(b) The commission may:
(1) acquire that interest in land:
(A) upon the terms; and
(B) at a price or rental;
that the commission considers to be reasonable; and
(2) take title in the name of the commission.
(c) A park project undertaken by the commission must:
(1) comply with:
(A) the master plan for that property; or
(B) the Indiana outdoor recreation plan approved by the natural resources commission; or
(2) be specifically approved by the natural resources commission.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-20
Eminent domain powers
Sec. 20. The commission may acquire by appropriation, under Indiana eminent domain law, any interest in land necessary or proper for the construction or the efficient operation of a park project except land used for parks or park facilities owned by the state or a political subdivision of the state. Title to the property shall be taken in the name of the state for the use of the commission.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-21
Agreements for use of park improvements
Sec. 21. (a) The commission and the department may enter into appropriate agreements setting forth the terms and conditions of use of park improvements and the money agreed to be paid at intervals for the use. The department is not obligated to continue the use and make payments under the agreement but shall vacate the improvements if it is shown that:
(1) the terms and conditions of the use and occupancy; and (2) the amount to be paid;
are unjust and unreasonable considering the value of the improvements.
(b) In determining just and reasonable amounts to be paid for the use of improvements, the commission shall impose and collect money that in the aggregate will be sufficient to pay the expenses of operation, maintenance, and repair of the improvements to the extent that the expenses are not otherwise provided and leave a balance of net income of revenues from the improvements to pay the interest on the debentures as the interest is due and accomplish retirement of the debentures at or before maturity. If the department has made all payments provided in the agreements, the use of improvements covered by the agreements and the sites of the improvements revert to the department at the end of the terms of the agreement.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-22
Bonding authority
Sec. 22. The commission may periodically provide by resolution for the issuance of bonds of the commission for the purpose of paying all or any part of the cost of at least one (1) park project. The principal of and the interest on the bonds is payable from:
(1) the park revenues; or
(2) any other revenues;
specifically pledged or committed by statute to the payment of the principal and interest.
As added by P.L.1-1995, SEC.7. Amended by P.L.96-2008, SEC.6.

IC 14-14-1-23
Revenue bonds; requirements
Sec. 23. (a) The bonds of each issue:
(1) must:
(A) be dated;
(B) bear interest at the rate or rates; and
(C) mature at the time or times not exceeding fifty (50) years;
as determined by the commission; and
(2) may be made redeemable before maturity, at the option of the commission, at the price or prices and under the terms and conditions fixed by the commission in the authorizing resolution.
(b) The commission shall determine the following:
(1) The form of the bonds, including any interest coupons to be attached.
(2) The denomination or denominations of the bonds.
(3) The place or places of payment of principal and interest, which may be at any bank or trust company within or outside Indiana.
(c) The bonds shall be signed in the name of the commission by:
(1) the chairman or vice chairman; or (2) the facsimile signature of the chairman or vice chairman.
(d) The official seal of the commission or a facsimile of the seal shall be:
(1) affixed to the bonds; and
(2) attested by the public finance director.
(e) Any coupons attached to the bonds must bear the facsimile signature of the chairman of the commission.
(f) If an officer whose signature or a facsimile of whose signature appears on a bond or coupon ceases to be the officer before the delivery of the bonds, the signature or facsimile is still valid and sufficient for all purposes the same as if the officer had remained in office until delivery.
As added by P.L.1-1995, SEC.7. Amended by P.L.162-2007, SEC.35.

IC 14-14-1-24
Revenue bonds; negotiability
Sec. 24. All bonds issued under this chapter or under IC 14-3-12 (before its repeal) are negotiable instruments under the commercial law of Indiana.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-25
Revenue bonds; form
Sec. 25. The bonds may be issued in coupon or in registered form, or both, as the commission determines, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-26
Revenue bonds; sale
Sec. 26. The bonds may be sold at public sale in accordance with IC 21-32-3 or by negotiated sale as the commission determines.
As added by P.L.1-1995, SEC.7. Amended by P.L.2-2007, SEC.168.

IC 14-14-1-27
Revenue bonds; not debt of state or subdivision; payable solely from money pledged
Sec. 27. (a) Park revenue bonds issued under this chapter or under IC 14-3-12 (before its repeal) are not:
(1) a debt of the state or of a political subdivision of the state; or
(2) a pledge of the faith and credit of the state or of any political subdivision.
The bonds are payable solely from the money pledged for their payment as authorized in this chapter or under IC 14-3-12 (before its repeal) unless the bonds are refunded by refunding bonds issued under this chapter or under IC 14-3-12 (before its repeal). (b) Refunding bonds are payable solely from money pledged for their payment as authorized in this chapter or under IC 14-3-12 (before its repeal).
(c) Revenue bonds must contain on the face of the bonds a statement to the effect that the bonds, as to both principal and interest, are not an obligation of the state or of a political subdivision of the state, but are payable solely from revenues pledged for their payment.
(d) This chapter does not authorize the commission to incur indebtedness or liability on behalf of or payable by the state or a political subdivision of the state.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-28
Revenue bonds; expenses of commission
Sec. 28. All expenses of the commission incurred in carrying out this chapter are payable solely from money provided under the authority of this chapter.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-29
Revenue bonds; legal investments
Sec. 29. Revenue bonds issued by the commission under this chapter or under IC 14-3-12 (before its repeal) constitute legal investments for the following:
(1) Private trust funds.
(2) The money of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and any other financial institutions organized under Indiana law.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-30
Revenue bonds; use of proceeds
Sec. 30. The proceeds of revenue bonds shall be used solely for the payment of the cost of the park project for which the bonds have been issued. The proceeds shall be disbursed in the manner and under the restrictions, if any, that the commission provides in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-31
Revenue bonds; deficit from sale
Sec. 31. If the proceeds of the bonds of an issue, by error of estimates or otherwise, are less than the cost, additional bonds may in like manner be issued to provide the amount of the deficit. Unless

otherwise provided in the resolution authorizing the issuance of bonds or in the trust agreement securing the bonds, the bonds are considered to be of the same issue and are entitled to payment from the same fund without preference or priority of the bonds first issued.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-32
Revenue bonds; surplus from sale
Sec. 32. If the proceeds of the bonds of an issue exceed the cost of the park project for which the bonds have been issued, the surplus shall be deposited to the credit of the sinking fund for the bonds.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-33
Revenue bonds; interim receipts or temporary bonds
Sec. 33. Before the preparation of definite bonds, the commission may, under the same restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-34
Revenue bonds; replacement
Sec. 34. The commission may provide for the replacement of any bonds that have been mutilated, destroyed, or lost.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-35
Revenue bonds; conditions for issuance and disbursement of proceeds
Sec. 35. Bonds may be issued and the proceeds disbursed under this chapter without:
(1) obtaining the consent of an officer, a department, a division, a commission, a board, a bureau, or an agency of the state; and
(2) any other proceedings or the happening of any other conditions or things than the proceedings, conditions, or things specifically required by this chapter.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-36
Revenue bonds; refunding bonds
Sec. 36. (a) The commission may provide by resolution for the issuance of park revenue refunding bonds of the state payable solely from revenues for the following:
(1) The purpose of refunding bonds then outstanding that have been issued under this chapter or under IC 14-3-12 (before its repeal), including the payment of redemption premium and interest accrued or to accrue to the date of redemption of the bonds.
(2) If considered advisable by the commission, for the

additional purpose of constructing improvements, extensions, or enlargements of a park project in connection with which the bonds to be refunded have been issued.
(b) The:
(1) issuance of the bonds;
(2) maturities and other details;
(3) rights of the holders; and
(4) rights, duties, and obligations of the commission concerning the bonds;
are governed by this chapter.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-37
Revenue bonds; trust agreements
Sec. 37. (a) The commission may secure bonds issued under this chapter or under IC 14-3-12 (before its repeal) by a trust agreement between the commission and a corporate trustee, which may be a trust company or bank having the powers of a trust company within Indiana. A resolution adopted by the commission providing for the issuance of bonds and a trust agreement under which the bonds are issued may pledge or assign all or any part of the revenues received or to be received by the commission except the part necessary to:
(1) pay the cost of the commission's administrative expenses and the obligations, if any, of the commission for operation, maintenance, and repair of a park project; and
(2) provide reserves and depreciation reserves;
as required by a bond resolution adopted or trust agreement executed by the commission.
(b) In authorizing the issuance of bonds for a park project, the commission may:
(1) limit the amount of the bonds that may be issued as a first lien and charge against the revenues pledged to the payment of the bonds; or
(2) authorize the issuance periodically of additional bonds secured by the same lien to provide money:
(A) for the completion of the park project for which the original bonds were issued;
(B) to pay the cost of additional park projects undertaken in connection with the development of the park; or
(C) for both purposes.
(c) Additional bonds shall be issued on terms and conditions provided in the bond resolution adopted by the commission and in the trust agreement or a supplemental agreement and may be secured equally and ratably without preference, priority, or distinction with the original issue of bonds or may be made junior to the original issue.
(d) A pledge or an assignment made by the commission under this section or under IC 14-3-12-15 (before its repeal) is valid and binding from the time that the pledge or assignment is made. Revenue so pledged and received by the commission is immediately

subject to the lien of the pledge or assignment without physical delivery or further act. The lien of the pledge or assignment is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the commission irrespective of whether the parties have notice.
(e) The resolution and a trust agreement by which a pledge is created or an assignment is made do not need to be filed or recorded except in the records of the commission.
(f) A trust agreement or resolution providing for the issuance of bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law, including the following:
(1) Covenants setting forth the duties of the commission relating to the following:
(A) The acquisition of interests in property.
(B) The construction, improvement, maintenance, repair, operation, and insurance of the park project for which the bonds have been authorized.
(2) The rates of fees, tolls, rentals, entrance fees, or other charges to be collected for use of any park project.
(3) The custody, safeguarding, and application of all money.
(4) Provisions for the employment of consulting engineers in connection with the construction or operation of the project.
(g) A bank or trust company incorporated under Indiana law that acts as depository of the proceeds of bonds or other money of the commission may:
(1) furnish indemnifying bonds; or
(2) pledge securities;
as required by the commission.
(h) A trust agreement may:
(1) set forth the rights and remedies of the bondholders and of the trustee;
(2) restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of private corporations; and
(3) contain other provisions that the commission considers reasonable and proper for the security of the bondholders.
All expenses incurred in carrying out a trust agreement may be treated as a part of the cost of the operation of the park project.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-38
Other revenue powers of commission
Sec. 38. In addition to other powers of the commission to issue revenue bonds, the commission may also do the following:
(1) Make temporary borrowings in anticipation of the issuance of revenue bonds or notes and issue revenue bonds or notes to refund the temporary borrowings.
(2) Negotiate a loan and issue a note for the loan.
(3) Pledge and assign: (A) leases or use agreements; or
(B) interests in and rentals from leases or use agreements.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-39
Money to be held in trust
Sec. 39. All money received under this chapter or under IC 14-3-12 (before its repeal), whether:
(1) as proceeds from the sale of bonds;
(2) from revenues; or
(3) from any other source;
is considered to be trust money to be held and applied solely as provided in this chapter. However, before the time when the money is needed for use the money may be invested to the extent and in the manner provided for entities subject to IC 5-13-10.5.
As added by P.L.1-1995, SEC.7. Amended by P.L.18-1996, SEC.29.

IC 14-14-1-40
Money to be kept in depositories
Sec. 40. Money shall be kept in depositories designated as depositories for money of the state as selected by the commission, in the manner provided by IC 5-13. The resolution authorizing the issuance of bonds or the trust agreement securing the bonds must provide that:
(1) an officer to whom; or
(2) a bank or trust company to which;
the money is entrusted shall act as trustee of the money and shall hold and apply the money for the purposes of this chapter, subject to this chapter and the authorizing resolution or trust agreement.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-41
Rights of holders
Sec. 41. A holder of bonds issued under this chapter or under IC 14-3-12 (before its repeal) or any of the coupons, and the trustee under a trust agreement, except to the extent the rights may be restricted by the authorizing resolution or trust agreement, may, either at law or in equity, by suit, action, mandamus, or other proceedings:
(1) protect and enforce any right:
(A) under Indiana law; or
(B) granted under:
(i) this chapter or under IC 14-3-12 (before its repeal);
(ii) a trust agreement; or
(iii) the resolution authorizing the issuance of bonds; and
(2) enforce and compel the performance of all duties required by:
(A) this chapter;
(B) a trust agreement; or
(C) the resolution; to be performed by the commission or by any officer of the commission, including the fixing, charging, and collecting of fees, tolls, rentals, entrance fees, or other charges for the use of park projects.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-42
Surcharge on fees; special fund
Sec. 42. (a) The natural resources commission may levy a surcharge not exceeding ten percent (10%), as established by the natural resources commission, on any of the following:
(1) Admission fees.
(2) Commission rentals.
(3) Boat registrations.
(4) Launching fees.
(5) Mooring fees.
(b) The receipts from a surcharge shall be deposited in a special fund to be used only to pay rent to the commission and maintenance of facilities covered by use agreements with the commission as provided in a use agreement entered into between the department and the commission. The special fund may be spent for that purpose without appropriation.
(c) During the life of a use agreement, a surcharge that has been imposed may not be rescinded or reduced so that the amount in the special fund and the receipts for one (1) year are less than one and two-tenths (1.2) times the anticipated rental payment and maintenance expense of facilities covered by a use agreement.
(d) The money in the special fund does not revert to the state general fund.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-43
Special revolving fund
Sec. 43. (a) A special revolving fund is created to be used only for the planning of projects, including the hiring of architects, engineers, consultants, and other experts and the doing of any work preliminary to the actual construction of a project.
(b) The money in the special revolving fund does not revert to the state general fund.
(c) The amount of money in the special revolving fund may not exceed five hundred thousand dollars ($500,000).
(d) The commission may do the following:
(1) Transfer to the special revolving fund other money in the commission's possession not otherwise committed or needed.
(2) Place a gift or grant to the commission not limited in character in the special revolving fund.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-44
Audits Sec. 44. (a) The:
(1) commission shall have an audit of the commission's books and accounts to be made at least one (1) time each year by certified public accountants; and
(2) state board of accounts shall audit annually the accounts, books, and records of the commission.
(b) The cost of the audits may be treated as a part of the administrative expense of the commission.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-45
Records
Sec. 45. The commission shall keep a written record of all final actions of the commission. The record must be open to public inspection at all reasonable times.
As added by P.L.1-1995, SEC.7.

IC 14-14-1-46
Public purpose; tax exemptions
Sec. 46. (a) The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of Indiana and for the increase of their commerce, health, enjoyment, and prosperity. The operation and maintenance of a park project by the commission will constitute the performance of essential governmental functions.
(b) The commission is not required to pay taxes or assessments upon a park project or property acquired or used by the commission under this chapter or IC 14-3-12 (before its repeal) or upon the income from the property. The following are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1:
(1) Bonds issued under this chapter or under IC 14-3-12 (before its repeal).
(2) Interest on the bonds.
(3) Proceeds:
(A) received by a holder from the sale of bonds to the extent of the holder's cost of acquisition;
(B) received upon redemption before maturity; or
(C) received at maturity.
(4) Receipt of the interest and proceeds.
As added by P.L.1-1995, SEC.7. Amended by P.L.254-1997(ss), SEC.21.

IC 14-14-1-47
Termination, renewal, or default of lease
Sec. 47. (a) Property leased by the commission to another entity other than the department, at the termination of the lease or a renewal of the lease, may be leased to the same or other persons upon the terms the commission determines after following the procedure in section 17 of this chapter. If the commission does not so lease the

property, the property reverts to the control of the department for the department's use and operation. The commission may not operate the property.
(b) If the commission is entitled to take over the operation of property because of a default in an agreement, the commission may operate the property through the commission's employees or contract with others for the operation of the property. The contract for operation may be with the department if the department is not a defaulting party.
As added by P.L.1-1995, SEC.7.



CHAPTER 2. FEDERAL RECREATION PLAN

IC 14-14-2-2
Duties of director
Sec. 2. The director shall do the following:
(1) Perform the acts for the state that are necessary to conduct the establishment of cooperative outdoor recreation projects in compliance with 16 U.S.C. 460l-4 et seq. and regulations adopted by the United States Secretary of the Interior under 16 U.S.C. 460l-4 et seq.
(2) Accept and administer money paid to the state by the federal government for the purposes defined in 16 U.S.C. 460l-4 et seq. if money accruing to the state is not diverted for any other purpose than the purpose for which the money was received.
As added by P.L.1-1995, SEC.7.






ARTICLE 15. REGULATION OF WATER RECREATION

CHAPTER 1. GENERAL PROVISIONS



CHAPTER 2. WATERCRAFT EQUIPMENT

IC 14-15-2-2
Bilge ventilators
Sec. 2. The following must be equipped with at least two (2) bilge ventilators fitted with cowls, or the equivalent, and designed and constructed to permit the safe diffusion into the air of all inflammable or explosive gases:
(1) An inboard motorboat that uses motor fuel having a flash point of not more than one hundred ten degrees (110°) Fahrenheit, as determined by a tagliabue or equivalent closed cup test device.
(2) The greater part of the bilge of a motorboat that is not at all times open and exposed to the air.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-3
Carburetor backfire arrest device
Sec. 3. The carburetor on an inboard motorboat must be equipped with a stock factory device:
(1) designed and constructed to arrest backfire; and
(2) of a make or type approved by the United States Coast Guard.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-4
Mufflers; underwater exhaust
Sec. 4. (a) This section does not apply to a motorboat competing in and during a motorboat race for which a permit has been issued by the department.
(b) A person may not operate a motorboat on Indiana water unless the boat motor is equipped with:
(1) a muffler;
(2) an underwater exhaust; or
(3) other device;
that muffles or suppresses the sound of the exhaust to prevent excessive and unusual noise at all speeds.
As added by P.L.1-1995, SEC.8.
IC 14-15-2-5
Muffler cutouts; bypass
Sec. 5. (a) This section does not apply to a motorboat competing in and during a motorboat race for which a permit has been issued by the department.
(b) A person may not operate a motorboat on Indiana water if the boat motor is equipped with any of the following:
(1) A muffler cutout.
(2) A bypass.
(3) Any device similar to a muffler cutout or bypass.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-6
Personal flotation devices
Sec. 6. (a) This section does not apply to the following:
(1) A sailboard or windsurfing board.
(2) A manually propelled boat, such as a racing shell, rowing scull, or racing kayak:
(A) that is recognized by national or international racing associations for use in competitive racing;
(B) in which all occupants row, scull, or paddle, with the exception of a coxswain if a coxswain is provided; and
(C) that is designed to carry and carries equipment only for competitive racing.
(b) All boats must be equipped with the number and type of personal flotation devices listed in this subsection. A person may not operate a boat unless the boat contains:
(1) for each person on board, one (1) personal flotation device that meets the requirements for designation by the United States Coast Guard as a Type I, Type II, Type III, or Type V personal flotation device; and
(2) for a boat, except a canoe or kayak, at least sixteen (16) feet in length and in addition to the requirements of subdivision (1), one (1) personal flotation device that meets the requirements for designation by the United States Coast Guard as a Type IV personal flotation device.
(c) The director may waive the requirements of this section for a boat during competition in a boat race for which a permit has been issued by the department if the following conditions are met:
(1) The sponsor of the boat race has informed the director of the precautions the sponsor will take to minimize the safety hazards that exist due to noncompliance with the requirements of this section.
(2) The sponsor files with the director a document under which the sponsor assumes all liability that may result from the use of a boat under the waiver.
As added by P.L.1-1995, SEC.8. Amended by P.L.38-2000, SEC.2; P.L.24-2001, SEC.1.

IC 14-15-2-7 Holding tanks; sewage disposal
Sec. 7. (a) As used in this section, "sewage" means human body wastes.
(b) A person may not keep, maintain, or operate upon public water a boat that is equipped with a water closet or toilet unless the water closet or toilet is equipped with a holding tank with the capacity to store wastes for subsequent disposal at:
(1) an approved shoreside facility or incinerator; or
(2) a treatment system approved by the department of environmental management according to rules adopted by the solid waste management board or the water pollution control board.
(c) A person may not dispose of sewage accumulated in a holding tank or any other container on a watercraft in a manner that the sewage reaches or may reach public waters, except through a sewage disposal facility approved by the department of environmental management according to rules adopted by:
(1) the solid waste management board; or
(2) the water pollution control board.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-8
Littering
Sec. 8. (a) As used in this section, "litter" means bottles, glass, crockery, cans, scrap metal, junk, paper, garbage, rubbish, plastic, or similar refuse.
(b) In the operation or use of watercraft, a person may not throw, dump, place, deposit, or cause or permit to be thrown, dumped, placed, or deposited:
(1) any litter, filth, or putrid or unwholesome substance; or
(2) the contents of a water closet or toilet, catch basin, or grease trap;
in or upon public water or the banks of public water.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-9
Gas or flammable liquids
Sec. 9. (a) This section does not apply to motor fuel or fuel used in pocket cigarette, cigar, or pipe lighters.
(b) A person may not carry in a boat that is:
(1) kept, maintained, or operated upon public water; and
(2) used to carry passengers for hire;
gas, liquefied gas, or an inflammable liquid capable of being used for cooking, heating, or lighting.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-10
Lights
Sec. 10. A person may not operate a boat upon public water during the period between sunset and sunrise that is not equipped

with a light required by this chapter. The light must be:
(1) in good repair and operating condition; and
(2) displayed and lighted or burning except as otherwise permitted.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-11
White light aft
Sec. 11. Motorboats and auxiliary sailboats must be equipped with at least one (1) white light aft, casting a light visible three hundred sixty degrees (360°) for a distance of at least two (2) miles, under the following conditions:
(1) Except as provided in section 13 of this chapter, motorboats and auxiliary sailboats, whether under power and sail or power alone, must display one (1) of the following:
(A) An all-round white light aft.
(B) A combination of one (1) stern light visible through an arc of twelve (12) points or one hundred thirty-five degrees (135°) to the stern and at least one (1) masthead light visible twenty (20) points or two hundred twenty-five degrees (225°) so as to complete the white light arc over the horizon.
(2) Sailboats more than twenty-two (22) feet in length and operating under sail alone must display one (1) of the following:
(A) An all-round white light aft visible three hundred sixty degrees (360°).
(B) A white stern light visible through an arc of twelve (12) points or one hundred thirty-five degrees (135°) to the stern.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-12
Combination starboard and port lights
Sec. 12. All:
(1) motorboats and auxiliary sailboats equipped with a motor or engine rated at least fifteen (15) horsepower; and
(2) sailboats more than twenty-two (22) feet in length;
must be equipped with combination lights forward showing green to starboard and red to port visible for a distance of at least one (1) mile and affixed or attached so as to throw light from dead ahead to two (2) points abaft the beam of the respective sides. The lights shall be affixed or attached to the bow of the boat, except that sailboats operating under sail alone may combine the red and green lights with the stern light at the uppermost point of the mast.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-13
Hand lanterns or flashlights
Sec. 13. (a) This section applies to the following:
(1) Nonpowered boats including canoes and kayaks.
(2) Sailboats not more than twenty-two (22) feet in length under

sail alone.
(3) Boats powered only by electric motor on lakes restricted to propulsion solely by oars, paddles, or electric motors.
(4) Any boat using an electric motor for positioning purposes only.
(b) A boat must be equipped with a hand portable lantern or flashlight not affixed or attached to any part of the boat and capable of throwing a white light visible for a distance of at least two (2) miles. The operator of the boat shall display the same or the white light aft, if available, in sufficient time to avoid a collision with any other boat that is being operated in accordance with this article.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-14
Pontoon boat lights
Sec. 14. All flat bottomed boats supported by floats, commonly called pontoon boats, must display a fixed combination red and green light forward and a fixed white light aft, according to standards prescribed by the department.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-15
Violations
Sec. 15. (a) Except as provided in subsection (b), a person who violates this chapter commits a Class C infraction.
(b) A person who violates section 7(c) or 8 of this chapter commits a Class A infraction. Notwithstanding IC 34-28-5-4(a), a judgment of at least one thousand dollars ($1,000) shall be imposed for each Class A infraction committed in violation of section 7(c) or 8 of this chapter.
As added by P.L.1-1995, SEC.8. Amended by P.L.137-2007, SEC.32.



CHAPTER 3. WATERCRAFT OPERATION

IC 14-15-3-2
Unlawful operation prohibited
Sec. 2. A person may not operate a boat upon public waters:
(1) in any manner;
(2) under any circumstances; or
(3) at any rate of speed;
prohibited by this article.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-3
Careful and prudent operation
Sec. 3. A person operating a boat shall operate the boat in a careful and prudent manner, having due regard for the following:
(1) The rights, safety, and property of other persons.
(2) The conditions and hazards, actual and potential, then existing, including weather and density of traffic.
(3) Possible injury to the person or property of other persons.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-4
Repealed
(Repealed by P.L.57-1995, SEC.11.)

IC 14-15-3-5
Operation of unsafe boats prohibited
Sec. 5. A person may not operate a boat if all or part of the boat is:
(1) designed or constructed in a manner; or
(2) in a condition or state of repair;
that endangers the person or property of any other person.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-6
Dangerous operation prohibited
Sec. 6. A person may not operate a boat in a manner that does any

of the following:
(1) Unnecessarily endangers the person or property of another person.
(2) Unnecessarily interferes with the safe and lawful use of public waters by another person.
(3) Unnecessarily interferes with or obstructs a special event sanctioned or otherwise legally permitted by the department, another state, or the United States.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-7
Speeding
Sec. 7. A person may not operate a boat at a rate of speed greater than:
(1) is reasonable and prudent, having due regard for the conditions and hazards, actual and potential, then existing, including weather and density of traffic; or
(2) will permit the person, in the exercise of reasonable care, to bring the boat to a stop within the assured clear distance ahead.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-8
Night speed limit
Sec. 8. Subject to section 9 of this chapter, a person may not operate a boat during the period between sunset and sunrise at a speed greater than ten (10) miles per hour.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-9
Restrictions on operation on boundary lakes
Sec. 9. (a) This section applies only to lakes of more than four hundred (400) acres but less than one thousand (1,000) acres lying on the boundary of Indiana and another state.
(b) Between 6:30 p.m. and 10 a.m., a person may not do any of the following:
(1) Operate a boat at a speed greater than ten (10) miles per hour.
(2) Tow an object with a boat, except a disabled motor boat or an object incidental to fishing.
(3) Obtain or be issued a permit under IC 14-15-5 for an activity described in subdivision (1) or (2).
As added by P.L.1-1995, SEC.8.

IC 14-15-3-10
Small lakes; speed limit
Sec. 10. Subject to section 11 of this chapter, a person may not operate a motorboat upon a small lake at a speed greater than ten (10) miles per hour.
As added by P.L.1-1995, SEC.8.
IC 14-15-3-11
Small lakes; exemption from speed limit
Sec. 11. (a) The commission may adopt rules under IC 4-22-2 to exempt a small lake containing more than seventy (70) acres from section 10 of this chapter if the following conditions exist:
(1) A majority of the abutting property owners petitions the commission as provided in this section.
(2) An unreasonable hazard to persons would not result.
(3) An unreasonable harm to fish, wildlife, or botanical resources would not result.
(b) A petition under this section must specify one (1) of the following periods for exemption from section 10 of this chapter:
(1) Each day of the week (Sunday through Saturday) from 1 p.m. to 4 p.m. (local time prevailing).
(2) Monday, Thursday, and Saturday from 1 p.m. to 4 p.m. (local time prevailing).
(3) Saturday from 1 p.m. to 4 p.m. (local time prevailing).
(4) Each day of the week (Sunday through Saturday) from sunrise to sunset if the small lake is owned, leased, or operated in whole or in part by a political subdivision (as defined in IC 36-1-2-13).
(5) Each day of the week (Sunday through Saturday) from sunrise to sunset if the small lake is connected by a natural channel to a lake having a surface area of more than three hundred (300) acres.
(c) The commission may not establish a period that deviates from the period requested in the petition. However, the commission may adopt rules to establish restrictions for the safe operation of watercraft if unusual conditions or hazards would otherwise result by granting the exemption.
(d) The commission may adopt rules under IC 4-22-2 to rescind or amend an exemption granted under subsection (a) if:
(1) a majority of the abutting property owners of a small lake that has been exempted under this section petitions the commission in substantial accordance with the appropriate corresponding requirements of subsection (f) to rescind the exemption; or
(2) the commission determines that because of the exemption:
(A) there is an unreasonable hazard to persons; or
(B) unreasonable harm to fish, wildlife, or botanical resources is occurring.
(e) Before the adoption of a rule under subsection (a), the commission must certify that the petition represents a majority of the abutting property owners. A determination under this subsection is subject to IC 4-21.5.
(f) A petition under this section must be in the following form:
To the State of Indiana
Department of Natural Resources
The undersigned, all owners of abutting property to (name of lake) and situated in ___________ County, Indiana, petition the

department to post time periods exempting (name of lake) from speed limits as specified in IC 14-15-3-10 as follows:
(Petition to specify one (1) of the time periods listed above.)
We certify that, according to land and water acreage maps on file with the department or certified survey attached, (name of lake) is less than three hundred (300) acres and more than seventy (70) acres, as specified in IC 14-15-3 and that the signatures listed on this petition represent a majority of bona fide property owners of abutting property of (name of lake), as recorded in the office of the county recorder of (name of county). The department may verify the validity of the signatures. We also understand and agree that this petition, when certified, may not be changed or altered within two (2) years from the date of the certification.
______________________ _____________________
Signed Lake Property Address
_____________________
Date
As added by P.L.1-1995, SEC.8.

IC 14-15-3-12
Small lakes; rescission or amendment of exemption from speed limit
Sec. 12. (a) A petition filed by a majority of the abutting property owners of a small lake continues in effect and may not be rescinded by a subsequent petition to amend, alter, or abolish for two (2) years from the date of certification of the last filed petition.
(b) To amend, alter, or abolish an existing certified petition a majority of the abutting property owners of the small lake must petition the department.
(c) The commission may adopt rules under IC 4-22-2 to rescind or amend an exemption granted under section 11 of this chapter if:
(1) a majority of the abutting property owners of a small lake that has been exempted under section 11 of this chapter petitions the commission in substantial accordance with the appropriate corresponding requirements of subsection (d) to rescind the exemption; or
(2) the commission determines that because of the exemption:
(A) there is an unreasonable hazard to persons; or
(B) unreasonable harm to fish, wildlife, or botanical resources is occurring.
(d) A petition under this section must be in the following form:
To the State of Indiana
Department of Natural Resources
The undersigned, all owners of abutting property to (name of lake) and situated in __________ County, Indiana, petition the department to (amend) (abolish) an existing petition as follows:
(Insert desired action)
We certify that the signatures listed on this petition represent a majority of the bona fide property owners of abutting property of (name of lake), as recorded in the office of the county recorder of

(name of county). The county auditor of the county in which the property is located shall verify the validity of the signatures before the petition is presented to the department. We also understand and agree that this petition, superseding all existing and prior petitions, when certified, takes effect immediately, and a subsequent petition may not be filed for two (2) years from the date of certification.
________________

___________________

Lake Property Address

IC 14-15-3-12.5
Effect of certain exemptions to motorboat speed limits
Sec. 12.5. Notwithstanding sections 10, 11, and 12 of this chapter, any exemption to the motorboat speed limit that was:
(1) granted by the department in response to a petition from a majority of abutting property owners; and
(2) in effect on August 31, 1985;
remains in effect. However, if a majority of abutting property owners petition the department to rescind or amend the exemption, the department may rescind or amend the exemption.
As added by P.L.16-2009, SEC.22.

IC 14-15-3-13
Exemption from boat speed limits
Sec. 13. Notwithstanding any of the provisions of this chapter, a person operating a boat competing in and during:
(1) a boat race;
(2) a water ski event; or
(3) any other organized boating activity;
over a fixed and marked course for which a permit has been issued by the department under this article may attempt to attain any speed of which the boat is capable.
As added by P.L.1-1995, SEC.8. Amended by P.L.21-2005, SEC.1.

IC 14-15-3-14
Traffic rules
Sec. 14. A person operating a boat shall observe the following traffic rules when applicable:
(1) When two (2) boats are approaching each other "head and head", or nearly so, each boat shall bear to the right and pass the other boat on the boat's left side.
(2) When two (2) boats are approaching each other obliquely or

at right angles, the boat on the right has the right-of-way. However, when:
(A) one (1) boat is under sail or is nonmotorized, the sailboat or nonmotorized boat has the right-of-way; and
(B) two (2) boats are under sail or are nonmotorized, the boat on the right has the right-of-way.
(3) A boat operated on a river or a channel shall bear to the right.
(4) A boat may overtake and pass another boat on either side if the passing can be done with safety and within the assured clear distance ahead, but the boat overtaken has the right-of-way.
(5) A boat leaving a dock, a pier, a wharf, or the shore has the right-of-way over all boats approaching the dock, pier, wharf, or shore.
As added by P.L.1-1995, SEC.8. Amended by P.L.69-2009, SEC.3.

IC 14-15-3-15
Hazardous wake or wash prohibited
Sec. 15. A person operating a motorboat may not approach or pass another boat:
(1) in such a manner; or
(2) at such a rate of speed;
as to create a hazardous wake or wash.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-16
Circular operation of motorboats around fishers or swimmers prohibited
Sec. 16. A person may not operate a motorboat in a circular course around any of the following:
(1) Another boat with an occupant engaged in fishing.
(2) A person swimming.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-17
Minimum distance from shore lines
Sec. 17. (a) A person operating a motorboat may not approach or pass within two hundred (200) feet of the shore line of a lake or channel of the lake at a place or point where the lake or channel is at least five hundred (500) feet in width, except for the purpose of trolling or for the purpose of approaching or leaving a dock, pier, or wharf or the shore of the lake or channel.
(b) Except as provided in subsection (c), a person operating a motorboat may not approach or pass within two hundred (200) feet of the shore line of a lake or channel of the lake at a speed greater than idle speed.
(c) This subsection applies to lakes formed by hydroelectric dams in a county having a population of:
(1) more than twenty-four thousand five hundred (24,500) but less than twenty-five thousand (25,000); or (2) more than twenty thousand (20,000) but less than twenty thousand five hundred (20,500).
A person operating a motorboat may not approach or pass within fifty (50) feet of the shore line at a speed greater than idle speed. However, on tributaries of lakes described in this subsection that are formed by hydroelectric dams, a person operating a motor boat may not approach or pass within two hundred (200) feet of the shore line of the tributary at a speed greater than idle speed. For the purposes of this chapter, tributaries on lakes formed by hydroelectric dams do not include the principal body of water flowing into the lakes.
As added by P.L.1-1995, SEC.8. Amended by P.L.38-2000, SEC.3; P.L.170-2002, SEC.93; P.L.119-2012, SEC.119.

IC 14-15-3-18
Adoption of rules regarding state or federally financed lakes and reservoirs
Sec. 18. (a) The department may adopt rules under IC 4-22-2 to:
(1) establish speed limits for watercraft; and
(2) prescribe areas for special use;
on those lakes and reservoirs financed either wholly or in part with state or federal money.
(b) The rules adopted under subsection (a) may do the following:
(1) Establish zoning of lakes for the protection of users.
(2) Establish quiet areas in which the use of watercraft may be limited or prohibited for the purposes of fish and wildlife management.
(3) Provide that special use areas be marked with buoys and marking devices approved by the United States Coast Guard.
(c) A rule adopted under subsection (a) may not interfere with, prohibit, or deprive owners of land adjoining or abutting upon the lakes or reservoirs and their guests of access, ingress, and egress to the land by means of motorized watercraft.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-19
Applicability of chapter to towed persons or objects
Sec. 19. Provisions of this chapter concerning the operation of boats or motorboats apply as follows:
(1) Whether or not the boat or motorboat is towing a water ski, a watersled, an aquaplane, or a similar object, including a person on the water ski, watersled, aquaplane, or similar object.
(2) To each object and person.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-20
Towing of persons or objects
Sec. 20. A person operating a motorboat may not tow a water ski, a watersled, an aquaplane, or a similar object, including a person on the waterski, watersled, aquaplane, or similar object, unless:
(1) the motorboat is occupied by at least one (1) other person

who is giving the person's entire attention to watching the object or person towed; and
(2) the person operating the boat is giving the person's entire attention to the operation of the boat.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-21
Unnecessary sounding of whistle or horn
Sec. 21. (a) A person operating or occupying a boat may not sound a whistle or horn when:
(1) the passage of the boat is clear and without danger; or
(2) a warning signal is not necessary to prevent injury to person or property.
(b) Unnecessary sounding of a whistle or horn is:
(1) a public nuisance; and
(2) prohibited.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-22
Sirens
Sec. 22. A person other than a law enforcement officer may not operate or sound a siren.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-23
Load beyond safe carrying capacity
Sec. 23. A person may not operate a boat that is loaded with passengers or cargo beyond the boat's safe carrying capacity, having due regard for the following:
(1) The type, construction, and condition or state of repair of the boat.
(2) The conditions and hazards, actual and potential, then existing, including weather and density of traffic.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-24
Occupants on gunwales or bow decking prohibited
Sec. 24. (a) A person operating a motorboat may not permit an occupant to sit, stand, or lie on the gunwales.
(b) A person operating a motorboat less than twenty-one (21) feet in length may not permit an occupant to sit, stand, or lie on the bow decking of the motorboat, except for any of the following purposes:
(1) Anchoring.
(2) Mooring.
(3) Casting off.
(4) Other necessary purpose.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-25
Mooring to or tampering with navigational aids Sec. 25. A person may not:
(1) moor or attach a boat to; or
(2) move, remove, displace, tamper with, damage, or destroy;
a buoy, beacon, light marker, stake, flag, or other aid to safe operation placed upon public water by or by others under the authority of the United States or the state.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-26
Anchoring so as to interfere with traffic
Sec. 26. A person may not anchor a boat in the traveled part of a river or channel so as to:
(1) prevent;
(2) impede; or
(3) interfere with;
the safe passage of another boat through the river or channel.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-27
Boat races
Sec. 27. A person may not participate or compete in a boat race unless:
(1) the race is over a fixed and marked course; and
(2) a permit for the race has been issued by the department under this article.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-28
Permitting unlawful operation
Sec. 28. A person who is:
(1) the owner of a boat;
(2) in possession of a boat; or
(3) entitled to the possession of a boat, whether by reason of legal title, lease, license, rental arrangement, lease with option to purchase, contract of conditional sale, or otherwise;
may not authorize or knowingly permit a person to operate the boat upon public water in violation of this article.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-29
Unauthorized possession or operation
Sec. 29. A person may not:
(1) take possession of;
(2) assume control of; or
(3) operate upon public water;
a boat of which any other person is entitled to the possession, whether by reason of legal title, lease, license, rental arrangement, lease with option to purchase, contract of conditional sale, or otherwise, without the prior express consent of the other person.
As added by P.L.1-1995, SEC.8.
IC 14-15-3-30
Abandoned watercraft
Sec. 30. (a) A person may not abandon a watercraft at any time on Indiana water. A watercraft found unattended in a sunken, beached, or drifting condition is considered to have been abandoned by the owner. In the interest of public safety, such a watercraft may be removed and impounded for safekeeping and disposal in accordance with the following:
(1) Abandoned watercraft may be impounded by any law enforcement officer of the department when located on public water.
(2) The owner of an impounded watercraft, if determined and located, shall be notified. The owner may redeem the boat by payment of the storage fee, if any, plus any expenses incurred by the department in the removal of the watercraft.
(3) If the owner of an impounded watercraft cannot be found, the impounded watercraft shall be held at a place of safekeeping for at least ninety (90) days.
(4) A watercraft unclaimed by the owner at the expiration of the period prescribed by subdivision (3) shall be destroyed or sold at public auction.
(5) All money received from the sale at public auction of a watercraft under subdivision (4) shall be deposited in the fish and wildlife fund.
(b) The department and the department's employees are not liable for any damages caused by an abandoned watercraft or incurred to the watercraft during or after the removal of the watercraft from public water.
As added by P.L.1-1995, SEC.8.

IC 14-15-3-31
Violations
Sec. 31. (a) Except as provided in subsection (b), a person who violates this chapter commits a Class C infraction.
(b) A person who violates section 6 of this chapter commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.8.



CHAPTER 4. WATERCRAFT ACCIDENTS

IC 14-15-4-2
Notice; reports
Sec. 2. (a) The operator of a boat involved in an accident or a collision resulting in:
(1) injury to or death of a person; or
(2) damage to a boat or other property to an apparent extent of at least seven hundred fifty dollars ($750);
shall provide the information required under subsection (b).
(b) An operator of a boat subject to subsection (a) shall do the following:
(1) Give notice of the accident to:
(A) the office of the sheriff of the county;
(B) the nearest state police post; or
(C) the nearest conservation office;
immediately and by the quickest means of communication.
(2) Mail to the department a written report of the accident or collision within twenty-four (24) hours of the accident or collision.
As added by P.L.1-1995, SEC.8. Amended by P.L.210-2001, SEC.3.

IC 14-15-4-3
Duties of other occupants
Sec. 3. (a) If the operator of a boat is physically incapable of

performing a duty imposed by sections 1 and 2 of this chapter, each other occupant of the boat shall perform the duty or see that the duty is performed.
(b) If a person to whom the operator of a boat is required to furnish information under section 1 of this chapter is physically incapable of receiving the information, the operator shall furnish the information to another occupant of the same boat.
As added by P.L.1-1995, SEC.8.

IC 14-15-4-4
Violations
Sec. 4. A person who violates this chapter commits a Class C misdemeanor. However, the offense is:
(1) a Class A misdemeanor if the accident or collision results in an injury to a person;
(2) a Class D felony if:
(A) the accident or collision results in serious bodily injury to a person; or
(B) within the five (5) years preceding the commission of the offense, the person had a previous conviction of any of the offenses listed in IC 9-30-10-4(a), IC 35-46-9-6, or IC 14-15-8-8 (before its repeal); or
(3) a Class C felony if the accident or collision results in the death of a person.
As added by P.L.1-1995, SEC.8. Amended by P.L.97-2002, SEC.1; P.L.40-2012, SEC.13.



CHAPTER 5. RACE AND EVENT PERMITS

IC 14-15-5-2
Investigations; issuance of permit
Sec. 2. Before issuing a permit for a motorboat race or water ski event, the department shall investigate as necessary. If the department finds that a motorboat race or water ski event can be conducted and held with safety and without undue interference with the lawful use of public water by other persons, the department shall issue the permit with the conditions the department finds necessary to accomplish these objectives. The department shall:
(1) state the conditions in; or
(2) attach the conditions to;
the permit.
As added by P.L.1-1995, SEC.8.

IC 14-15-5-3
Violations
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.1-1995, SEC.8.



CHAPTER 6. PASSENGER BOATS

IC 14-15-6-1
Certificate of inspection and registration; requirement
Sec. 1. (a) A person may not operate a boat upon public water to carry passengers for hire unless the following conditions are met:
(1) The department has inspected and registered the boat.
(2) A certificate of inspection and registration issued by the department is affixed to the boat in a prominent place within the clear view of the passengers.
(b) A certificate of inspection and registration expires one (1) calendar year after the date on which the watercraft was inspected. However, the department may extend the expiration date for not more than thirty (30) days if conditions exist that would prevent the inspection of the watercraft before the first anniversary of the previous inspection.
As added by P.L.1-1995, SEC.8. Amended by P.L.136-1997, SEC.4.

IC 14-15-6-2
Certificate of inspection and registration; issuance
Sec. 2. (a) Before issuing a certificate of inspection and registration for a passenger boat, the department shall have the boat, including all motors, machinery, and equipment, thoroughly and carefully inspected by a competent person.
(b) If the department finds that:
(1) the boat, including motors, machinery, and equipment, is:
(A) of a suitable design and construction for the service in which the boat is or is to be employed; and
(B) in a good, safe, and sound operating condition and state of repair that warrants the belief that the boat can be operated with safety in the service;
(2) the boat, including motors, machinery, and equipment, is in compliance with this article and the rules adopted under this article; and
(3) property tax under IC 6-1.1 is not owed on the boat, as evidenced by the tax receipt for payment from the appropriate county treasurer;
the department shall register the boat and issue a certificate.
(c) If the department does not find the conditions in subsection (b), the department shall immediately notify the owner of the boat why the boat fails to meet the requirements.
As added by P.L.1-1995, SEC.8.
IC 14-15-6-3
Fees
Sec. 3. (a) The department shall charge and collect a fee for the following:
(1) Each annual dockside inspection.
(2) Each dry dock inspection, which shall be conducted at least one (1) time every sixty (60) months.
(b) The following fees shall be charged:
(1) All watercraft, except sailboats, carrying not more than six (6) passengers for hire on navigable water of Indiana:
(A) Dockside inspection............. $ 50
(B) Dry dock inspection............. $ 75
(2) All watercraft, except sailboats, carrying not more than six (6) passengers for hire on inland water of Indiana:
(A) Dockside inspection............. $ 30
(B) Dry dock inspection............. $ 30
(3) All watercraft, except sailboats, carrying more than six (6) passengers for hire on inland water of Indiana:
(A) Dockside inspection............. $ 75
(B) Dry dock inspection............. $100
(4) All watercraft propelled primarily by sail that carry passengers for hire on navigable or inland water of Indiana:
(A) Dockside inspection............. $ 50
(B) Dry dock inspection............. $ 75
As added by P.L.1-1995, SEC.8.

IC 14-15-6-4
Inspections; taking or suspension of certificate
Sec. 4. (a) The department may:
(1) periodically; and
(2) with or without notice;
inspect a registered passenger boat.
(b) If the department finds from the inspection that the boat would not be entitled to registration if registration were sought at that time, the department shall immediately notify the owner of the boat the reason the boat fails to meet the requirements. The department may:
(1) take possession of a certificate of inspection and registration issued for the boat; and
(2) suspend the operation of the certificate of inspection and registration;
pending the correction of the deficiencies.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-5
Operation during suspension of certificate prohibited
Sec. 5. The owner of a passenger boat whose registration has been suspended under section 4 of this chapter may not use the boat or permit the boat to be used to carry passengers for hire until:
(1) the deficiencies have been corrected; and
(2) the certificate of inspection and registration has been issued

or restored.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-6
Contents of certificate
Sec. 6. Each certificate of inspection and registration must certify that the inspection has been made and must set forth, among other things, the following:
(1) The date of inspection.
(2) A description of the boat, including motors, machinery and equipment.
(3) The age of the boat.
(4) The maximum weight, including both passengers and property, that may safely be carried on the boat.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-7
Display of maximum weight
Sec. 7. A person may not operate a passenger boat unless there is painted on the outside of the boat, both to starboard and to port and in a conspicuous place, the maximum weight, including passengers and property, that may safely be carried on the boat, as set forth in the certificate.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-8
Operation in excess of maximum weight prohibited
Sec. 8. A person may not operate a passenger boat with persons or property on board in excess of the maximum weight, including passengers and property, that may safely be carried on the boat, as set forth in the certificate.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-9
Procedure upon sale of boat
Sec. 9. (a) Upon the sale of a passenger boat, the purchaser shall within ten (10) days do the following at the same time:
(1) Give notice in writing to the department of the sale and the date of the sale.
(2) Surrender the certificate to the department for cancellation.
(b) The department shall, upon receipt, issue a new certificate of inspection and registration to the purchaser. The department shall charge and collect a fee of five dollars ($5) for issuing the certificate.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-10
Violations
Sec. 10. A person who violates this chapter commits a Class C infraction.
As added by P.L.1-1995, SEC.8.



CHAPTER 7. POWERS AND DUTIES OF DEPARTMENT

IC 14-15-7-2
Reciprocal agreements with foreign nations or states
Sec. 2. The department may enter into reciprocal agreements with foreign nations and other states in areas concerning the operation and inspection of boats carrying passengers for hire from foreign nations and other states that operate in Indiana water.
As added by P.L.1-1995, SEC.8.

IC 14-15-7-3
Adoption of rules
Sec. 3. (a) The department may adopt rules under IC 4-22-2 to implement this article concerning the following:
(1) Applications for and the issuance of permits and certificates required by this article.
(2) The conduct of watercraft races.
(3) Standards of safety for boats used to carry passengers for hire, the determination of the maximum weight that may safely be carried on boats, and the inspection of boats.
(4) The safe operation of watercraft upon public water where unusual conditions or hazards exist, such as any of the following:
(A) An obstruction in or along public water.
(B) Watercraft traffic congestion.
(C) A beach, boat launch, marina, dam, spillway, or other recreational facility on or adjacent to public water. (5) The placement, location, and maintenance of the following structures upon public water:
(A) Buoys.
(B) Markers.
(C) Flags.
(D) Devices that are used for the purposes of swimming or extending the use of water skis, water sleds, or aquaplanes.
(6) The establishment of zones where the use of watercraft may be limited or prohibited for the following purposes:
(A) Fish, wildlife, or botanical resource management.
(B) The protection of users.
(7) The regulation of watercraft engaged in group or organized activities or tournaments.
(b) In a rule adopted under subsection (a)(4) or (a)(6), the department may establish a zone where:
(1) the operation of all or some types of watercraft is prohibited;
(2) particular activities are restricted or prohibited; or
(3) a limitation is placed on the speed at which a watercraft may be operated.
As added by P.L.1-1995, SEC.8. Amended by P.L.38-2000, SEC.4.

IC 14-15-7-4
Hearings on rules
Sec. 4. In adopting rules under IC 4-22-2, a required hearing with respect to a rule adopted under section 3(a)(4) or 3(a)(5) of this chapter shall be held in the affected locality. A notice of the time and place of the hearing shall be published in a newspaper of general circulation in the county in which the hearing is to be held.
As added by P.L.1-1995, SEC.8.

IC 14-15-7-5
Rules regarding waters under concurrent jurisdiction
Sec. 5. The department may adopt rules under IC 4-22-2 that vary from equipment and operational standards specified in this article with respect to water over which Indiana has concurrent jurisdiction with the United States or another state.
As added by P.L.1-1995, SEC.8.

IC 14-15-7-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.1-1995, SEC.8.



CHAPTER 8. REPEALED



CHAPTER 9. DIVERS

IC 14-15-9-2
"Divers down flag" defined
Sec. 2. As used in this chapter, "divers down flag" means a flag that:
(1) is at least twelve (12) inches wide by twelve (12) inches high;
(2) is square or rectangular, approximately four (4) units high by five (5) units long; and
(3) has a white diagonal stripe on a red background that begins at the top staff side of the flag and extends diagonally to the opposite lower corner.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-3
"Underwater breathing apparatus" defined
Sec. 3. As used in this chapter, "underwater breathing apparatus" means an apparatus, whether:
(1) self contained; or
(2) connected to a distant source of air or other gas;
that enables an individual wholly or partially submerged in water to obtain or reuse air or any other gas for breathing without returning to the surface of the water.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-4
Display of divers down flag
Sec. 4. (a) A diver shall prominently display a divers down flag in the area in which the diving occurs, except when diving in an area customarily used for swimming only.
(b) The divers down flag:
(1) must be free flying; and
(2) shall be lowered when all divers are aboard or ashore.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-5
Operation of watercraft within 150 feet of divers down flag; objects in water within 100 feet of divers down flag; supporting

watercraft
Sec. 5. (a) A person may not operate a watercraft within one hundred fifty (150) feet of a divers down flag unless the watercraft is directly involved in supporting the diver who is displaying the flag.
(b) A person may not put an object in the water within one hundred (100) feet of a divers down flag unless the object is used in supporting a diver who is displaying the flag.
(c) A watercraft that is involved in supporting the diver who is displaying the divers down flag shall remain within one hundred (100) feet of the flag.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-6
Diving within 150 feet of anchored watercraft
Sec. 6. A diver may not dive or display a divers down flag within one hundred fifty (150) feet of an anchored watercraft unless the watercraft is directly involved in supporting the diver.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-7
Surfacing within 100 feet of divers down flag
Sec. 7. (a) Except during an emergency, a diver shall surface within one hundred (100) feet of the divers down flag displayed for the diver.
(b) If:
(1) a diver surfaces at a distance greater than one hundred (100) feet from the divers down flag displayed for the diver; and
(2) the diver is injured by a watercraft while surfacing;
the operator of the watercraft is not liable for the injury to the diver unless the operator was negligent in the operation of the watercraft.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-8
Violations
Sec. 8. A person who violates section 4, 5, 6, or 7(a) of this chapter commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.8.



CHAPTER 10. ENFORCEMENT

IC 14-15-10-2
Enforcement powers of attorney general and prosecuting attorneys
Sec. 2. The attorney general and prosecuting attorneys have concurrent power to approve, file, and prosecute an affidavit charging a violation of the following:
(1) This article.
(2) The rules adopted under this article.
As added by P.L.1-1995, SEC.8.

IC 14-15-10-3
Juveniles tried as adults
Sec. 3. A person at least sixteen (16) years of age and less than eighteen (18) years of age who violates this article may be prosecuted and tried in a court having jurisdiction over adults who violate this article.
As added by P.L.1-1995, SEC.8.



CHAPTER 11. REQUIREMENTS FOR MOTORBOAT OPERATORS

IC 14-15-11-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the department of natural resources created by IC 14-9-1-1.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-3
"Driver's license" defined
Sec. 3. As used in this chapter, "driver's license" means:
(1) an Indiana driver's license; or
(2) a license to operate a motor vehicle issued under the laws of a jurisdiction other than Indiana.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-4
"Indiana driver's license" defined
Sec. 4. As used in this chapter, "Indiana driver's license" means:
(1) an operator's license;
(2) a chauffeur's license; or
(3) a public passenger chauffeur's license;
that is issued to an individual by the bureau of motor vehicles under IC 9-24.
As added by P.L.57-1995, SEC.8. Amended by P.L.125-2012, SEC.401.

IC 14-15-11-5
"Individual" defined
Sec. 5. As used in this chapter, "individual" means an individual human being.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-6
"Motorboat" defined
Sec. 6. (a) As used in this chapter, "motorboat" means a watercraft that is:
(1) equipped with an internal combustion, a steam, or an electrical motor or engine that is inboard or outboard; or
(2) propelled by any mechanical means.
(b) The term includes a personal watercraft.
(c) The term includes a sailboat that is equipped with a motor or an engine described in subsection (a)(1) when in operation, whether

or not the sails are hoisted.
(d) The term does not include a boat that is propelled by only one (1) motor or engine if the motor or engine is rated at not more than ten (10) horsepower.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-7
"Personal watercraft" defined
Sec. 7. As used in this chapter, "personal watercraft" has the meaning set forth in IC 14-8-2-202.5.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-8
"Public waters" defined
Sec. 8. As used in this chapter, "public waters" has the meaning set forth in IC 14-8-2-226.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-9
License requirements
Sec. 9. (a) Except as provided in subsections (b) and (c), an individual may not operate a motorboat on public waters unless the individual holds a valid driver's license.
(b) An individual who is at least fifteen (15) years of age and who does not hold a valid driver's license may operate a motorboat on public waters if the individual:
(1) has been issued an identification card by the bureau under IC 9-24-16; and
(2) has successfully completed a boating education course approved by the department for the purposes of this chapter.
(c) An individual who:
(1) is at least twenty-one (21) years of age; and
(2) does not hold:
(A) a valid driver's license; or
(B) a driver's license that is suspended or revoked;
may operate a motorboat on public waters if the individual is issued an identification card by the bureau under IC 9-24-16 before January 1, 1996.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-10
Knowing or intentional violations
Sec. 10. (a) Except as provided in section 11 of this chapter, an individual who knowingly or intentionally operates a motorboat on public waters in violation of section 9 of this chapter commits a Class C infraction.
(b) In a proceeding to enforce this section, the burden is on the defendant to prove by a preponderance of the evidence that, at the time of the alleged offense, the defendant held a valid driver's license or identification card. As added by P.L.57-1995, SEC.8.

IC 14-15-11-11
Operation of motorboat while license is suspended or revoked
Sec. 11. (a) Except as provided in subsection (b), a person who operates a motorboat upon public waters while the person's Indiana driver's license is suspended or revoked commits a Class A infraction. However, if:
(1) a person knowingly or intentionally violates this subsection; and
(2) less than ten (10) years have elapsed between the date a judgment was entered against the person for a prior unrelated violation of this subsection, IC 9-1-4-52 (repealed July 1, 1991), IC 9-24-18-5 (repealed July 1, 2000), or IC 9-24-19 and the date the violation described in subdivision (1) was committed;
the person commits a Class A misdemeanor.
(b) If:
(1) a person operates a motorboat upon public waters while the person's Indiana driver's license is suspended or revoked; and
(2) the person's suspension or revocation was a result of the person's conviction of an offense (as defined in IC 35-31.5-2-215);
the person commits a Class A misdemeanor. However, notwithstanding IC 35-50-3-2, a person who violates this subsection shall be imprisoned for a fixed term of not less than sixty (60) days and not more than one (1) year. Notwithstanding IC 35-50-3-1, the court may not suspend any part of the sentence except that part of the sentence exceeding sixty (60) days.
(c) In addition to any other penalty imposed for a conviction under this section, the court shall recommend that the person's privileges to operate a motorboat upon public waters be suspended for a fixed period of not less than ninety (90) days and not more than two (2) years.
(d) The bureau, upon receiving a record of conviction of a person on a charge of operating a motorboat while the person's driver's license was suspended, shall extend the period of suspension for a fixed period of not less than ninety (90) days and not more than two (2) years. The bureau shall fix this period in accordance with the recommendation of the court that entered the conviction.
(e) In a prosecution under this section, the burden is on the defendant to prove by a preponderance of the evidence that, at the time of the alleged offense, the defendant held a valid Indiana driver's license.
As added by P.L.57-1995, SEC.8. Amended by P.L.32-2000, SEC.8; P.L.114-2012, SEC.36.

IC 14-15-11-12
Unlawful authorization to operate motorboat
Sec. 12. (a) A person may not authorize or knowingly permit a motorboat that is: (1) owned by the person; or
(2) under the person's control;
to be driven by a person whose operation of the motorboat violates this chapter.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-13
Rules
Sec. 13. (a) The bureau of motor vehicles and the natural resources commission established by IC 14-10-1-1 shall adopt rules under IC 4-22-2 to administer this chapter.
(b) The bureau of motor vehicles shall adopt rules concerning the following matters:
(1) The suspension of a motorboat operator's license under section 14 of this chapter.
(2) The assessment of points under section 17 of this chapter against a person who commits a misdemeanor by operating a motorboat.
(c) The natural resources commission shall adopt rules concerning the following matters:
(1) The duties of the department under this chapter.
(2) The information that a boating education course must offer in order to be approved by the department for purposes of this chapter.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-14
Suspension or revocation of driver's license by bureau
Sec. 14. (a) The bureau may suspend or revoke the driver's license of a person upon the conviction of the person of a crime based on a violation of IC 14-15-3, IC 14-15-8 (before its repeal), IC 35-46-9, or IC 14-15-12.
(b) In suspending or revoking a driver's license under this section, the bureau shall follow the procedure set forth in IC 9-30-4.
As added by P.L.57-1995, SEC.8. Amended by P.L.40-2012, SEC.15.

IC 14-15-11-15
Suspension or revocation of driver's license on recommendation of court
Sec. 15. (a) A court in which an individual is convicted of a crime based on a violation of IC 14-15-3, IC 35-46-9, IC 14-15-8 (before its repeal), or IC 14-15-12 relating to the operation of a motorboat shall forward a certified abstract of the record of the conviction to the bureau.
(b) If, in the opinion of the court, an individual referred to in subsection (a) should be deprived of the privilege of operating a vehicle or motorboat, the court shall recommend the suspension of the Indiana driver's license issued to the individual for a fixed period.

The period of the suspension shall be established by the court but may not exceed one (1) year.
(c) Upon receiving the recommendation of the court under subsection (b), the bureau shall suspend the individual's license for the period recommended by the court.
(d) A certified abstract forwarded to the bureau under subsection (a):
(1) must be in the form prescribed by the bureau; and
(2) shall be accepted by an administrative agency or a court as prima facie evidence of the conviction and all other action stated in the abstract.
As added by P.L.57-1995, SEC.8. Amended by P.L.40-2012, SEC.16.

IC 14-15-11-16
Boating education course
Sec. 16. (a) If a person's Indiana driver's license is suspended under section 15 of this chapter, the court that recommends the suspension of the person's driver's license may require the person, as a prerequisite to the ending of the suspension, to successfully complete a boating education course approved by the department for the purposes of this chapter.
(b) A court that makes the ending of the suspension of a person's Indiana driver's license conditional upon the person's completion of the boating education course under subsection (a) may also order the refunding to the person of part or all of the fine paid by the person upon conviction of the crime for which the person's license was suspended, upon the person's completion of the boating education course.
As added by P.L.57-1995, SEC.8.

IC 14-15-11-17
Assessment of points for motorboat violations
Sec. 17. (a) For purposes of the point system for Indiana traffic convictions operated by the bureau under 140 IAC 1-4.5, the bureau shall assess points against a person who commits a crime by operating a motorboat in violation of:
(1) IC 14-15-3;
(2) IC 35-46-9 (or IC 14-15-8 before its repeal); or
(3) IC 14-15-12.
(b) The bureau shall assess points against a person under this section for each crime referred to in subsection (a) that is committed by the person.
(c) The point study committee appointed by the commissioner under 140 IAC 1-4.5-3, in consultation with the department, shall determine the number of points assessed under subsection (a) for each type of criminal violation of IC 14-15-3, IC 14-15-8 (before its repeal), IC 35-46-9, or IC 14-15-12 based on the evaluation by the committee of the danger to human life, human physical safety, and property posed by the violation.
As added by P.L.57-1995, SEC.8. Amended by P.L.40-2012, SEC.17.



CHAPTER 12. REGULATION OF PERSONAL WATERCRAFT

IC 14-15-12-2
"Person" defined
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 14-8-2-202(a).
As added by P.L.57-1995, SEC.9.

IC 14-15-12-3
"Personal watercraft" defined
Sec. 3. As used in this chapter, "personal watercraft" has the meaning set forth in IC 14-8-2-202.5.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-4
"Public waters" defined
Sec. 4. As used in this chapter, "public waters" has the meaning set forth in IC 14-8-2-226.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-5
Additional requirements and prohibitions
Sec. 5. The requirements and prohibitions set forth in this chapter concerning personal watercraft are in addition to the requirements and prohibitions set forth in IC 14-15-3, IC 35-46-9, and IC 14-15-8 (before its repeal).
As added by P.L.57-1995, SEC.9. Amended by P.L.40-2012, SEC.18.

IC 14-15-12-6
Operation while facing rear prohibited
Sec. 6. A person shall not operate a personal watercraft on public waters while facing the rear of the personal watercraft.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-7
Restrictions on water activities
Sec. 7. A personal watercraft shall not be used on public waters to tow individuals engaged in waterskiing, aquaplaning, or similar activities, unless:
(1) the personal watercraft is at least nine (9) feet long;
(2) the personal watercraft is designed to seat at least three (3) individuals; and
(3) an individual other than the operator of the personal

watercraft is aboard the personal watercraft, acting as an observer.
As added by P.L.57-1995, SEC.9. Amended by P.L.28-1998, SEC.1.

IC 14-15-12-8
Personal flotation devices
Sec. 8. A person shall not operate a personal watercraft on public waters unless every individual:
(1) operating;
(2) riding on; or
(3) being towed by;
the personal watercraft is wearing a personal flotation device that meets the requirements for designation by the United States Coast Guard as a Type I, Type II, Type III, or Type V personal flotation device, if applicable.
As added by P.L.57-1995, SEC.9. Amended by P.L.38-2000, SEC.5; P.L.24-2001, SEC.2.

IC 14-15-12-9
Self-circling capability
Sec. 9. A personal watercraft that does not have self-circling capability shall not be operated on public waters unless:
(1) the personal watercraft is equipped with a lanyard type engine cutoff switch; and
(2) the lanyard is attached to the person, clothing, or personal flotation device of the operator.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-10
Reasonable and prudent operation
Sec. 10. (a) A personal watercraft operated on public waters must at all times be operated in a reasonable and prudent manner.
(b) A person shall not operate a personal watercraft on public waters in a way that endangers human life, human physical safety, or property.
(c) A person shall not do any of the following while operating a personal watercraft on public waters:
(1) Weave through congested watercraft traffic in a way that endangers human life, human physical safety, or property.
(2) Follow a watercraft that is towing an individual on:
(A) water skis;
(B) a surf board; or
(C) another water sport device;
in a way that endangers human life, human physical safety, or property.
(3) Jump the wake of another watercraft in a way that endangers human life, human physical safety, or property.
(4) Cut between a boat and the individual or individuals being towed by the boat.
(5) Cross paths with another watercraft when visibility around

the other watercraft is so obstructed as to endanger human life, human physical safety, or property.
(6) Steer a personal watercraft toward an object or individual in the water and turn sharply at close range in a way that endangers human life, human physical safety, or property.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-11
Unlawful authorization to operate watercraft
Sec. 11. A person who:
(1) owns a personal watercraft; or
(2) has charge over or control of a personal watercraft;
shall not authorize or knowingly permit the personal watercraft to be operated in violation of this chapter.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-12
Nonapplicability
Sec. 12. Sections 6, 7, 8, 9, and 10 of this chapter do not apply to:
(1) a performer engaged in a professional exhibition; or
(2) a person participating in a regatta, a race, a marine parade, a tournament, or an exhibit;
that is held in compliance with rules adopted by the natural resources commission.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-13
Violations
Sec. 13. (a) A person who intentionally, knowingly, or recklessly violates section 10 of this chapter commits a Class C misdemeanor.
(b) A person who violates section 6, 7, 8, 9, or 11 of this chapter commits a Class C infraction.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-14
Implementation
Sec. 14. The natural resources commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.57-1995, SEC.9.



CHAPTER 13. MOTORBOAT WATERSPORTS

IC 14-15-13-2
Additional requirements and prohibitions
Sec. 2. The requirements and prohibitions set forth in this chapter are in addition to the requirements and prohibitions set forth in IC 14-15-2, IC 14-15-3, IC 14-15-4, 14-15-8 (before its repeal), IC 35-46-9, and IC 14-15-12.
As added by P.L.165-2011, SEC.7. Amended by P.L.40-2012, SEC.19.

IC 14-15-13-3
Prohibited acts
Sec. 3. An individual may not do the following:
(1) Operate a motorboat inboard or have the inboard engine of a motorboat run idle while an individual is holding onto the swim platform, swim deck, swim step, swim ladder or any part of the exterior of the transom of a motorboat while the motorboat is underway at any speed.
(2) Operate a motorboat powered by an outboard motor or equipped with an outdrive unit while an individual is:
(A) holding onto the swim platform, swim deck, swim step, swim ladder or any portion of the exterior of the transom of a motorboat while the motorboat is underway at any speed;
(B) swimming, or floating on or in the wake directly behind a motorboat that is underway; or
(C) floating on a board on or in the wake directly behind a motorboat that is underway using the wake itself as the means of propulsion.
(3) Operate a motorboat with the number of individual riders on a towed device that exceeds the listed capacity on the towed device or the owner's manual.
As added by P.L.165-2011, SEC.7.

IC 14-15-13-4
Penalty
Sec. 4. An individual who violates this chapter commits a Class C infraction.
As added by P.L.165-2011, SEC.7.






ARTICLE 16. REGULATION OF LAND RECREATION

CHAPTER 1. OFF-ROAD VEHICLES

IC 14-16-1-1.5
"Alcoholic beverage" defined
Sec. 1.5. As used in this chapter, "alcoholic beverage" has the meaning set forth in IC 7.1-1-3-5.
As added by P.L.219-2005, SEC.16.

IC 14-16-1-1.8
"Collector snowmobile" defined
Sec. 1.8. As used in this chapter, "collector snowmobile" means a snowmobile that is:
(1) at least twenty-five (25) years old; and
(2) owned and operated as a collector snowmobile for participation in special events of limited duration, including races, parades, and other group events.
As added by P.L.86-2010, SEC.5.

IC 14-16-1-2
"Dealer" defined
Sec. 2. As used in this chapter, "dealer" means a person engaged in the commercial sale of off-road vehicles or snowmobiles.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.36.

IC 14-16-1-3
Repealed
(Repealed by P.L.225-2005, SEC.25.)

IC 14-16-1-4
"Operate" defined
Sec. 4. As used in this chapter, "operate" means to:
(1) ride in or on; and
(2) be in actual physical control of the operation of;
a vehicle. As added by P.L.1-1995, SEC.9. Amended by P.L.225-2005, SEC.11.

IC 14-16-1-5
"Operator" defined
Sec. 5. As used in this chapter, "operator" means an individual who:
(1) operates; or
(2) is in actual physical control of;
an off-road vehicle or a snowmobile.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.38.

IC 14-16-1-6
"Owner" defined
Sec. 6. As used in this chapter, "owner" means a person, other than a lienholder, who:
(1) has the property in or title to; and
(2) is entitled to the use or possession of;
an off-road vehicle or a snowmobile.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.39.

IC 14-16-1-7
"Vehicle" defined
Sec. 7. As used in this chapter, "vehicle" refers to an off-road vehicle or a snowmobile.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.40.

IC 14-16-1-8
Registration; requirement; exemptions
Sec. 8. (a) Except as otherwise provided, the following may not be operated on public property unless registered:
(1) An off-road vehicle.
(2) A snowmobile (including a collector snowmobile).
(b) Except as provided under subsection (c), the following must be registered under this chapter:
(1) A vehicle that is purchased after December 31, 2003.
(2) A collector snowmobile.
(c) Registration is not required for the following vehicles:
(1) An off-road vehicle that is exclusively operated in a special event of limited duration that is conducted according to a prearranged schedule under a permit from the governmental unit having jurisdiction.
(2) A vehicle being operated by a nonresident of Indiana as authorized under section 19 of this chapter.
(3) A vehicle being operated for purposes of testing or demonstration with temporary placement of numbers as set forth in section 16 of this chapter.
(4) A vehicle the operator of which has in the operator's possession a bill of sale from a dealer or private individual that includes the following:
(A) The purchaser's name and address. (B) A date of purchase that is not more than thirty-one (31) days preceding the date that the operator is required to show the bill of sale.
(C) The make, model, and vehicle number of the vehicle provided by the manufacturer as required by section 13 of this chapter.
(5) A vehicle that is owned or leased and used for official business by:
(A) the state;
(B) a municipal corporation (as defined in IC 36-1-2-10); or
(C) a volunteer fire department (as defined in IC 36-8-12-2).
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.41; P.L.225-2005, SEC.12; P.L.86-2010, SEC.6; P.L.25-2011, SEC.1.

IC 14-16-1-9
Registration; application, issuance, and certificate
Sec. 9. (a) The owner of each vehicle required to be registered under this chapter must do the following every three (3) years:
(1) File an application for registration with the department on forms provided by the department.
(2) Sign the application.
(3) If the off-road vehicle is purchased after December 31, 2003, include a copy of:
(A) the bill of sale; or
(B) the certificate of title;
for the off-road vehicle.
(4) Include a signed affidavit in which the applicant swears or affirms that the information set forth in the application by the applicant is correct.
(5) Pay a fee of thirty dollars ($30).
(b) Upon receipt of an application in approved form, the department shall enter the application upon the department's records and issue to the applicant the following:
(1) A certificate of registration containing the following:
(A) The number awarded to the vehicle.
(B) The name and address of the owner.
(C) Other information that the department considers necessary.
(2) Two (2) decals indicating the vehicle's registration number and the year in which the registration will expire that must be attached to the vehicle as provided in section 11.5 of this chapter.
(c) A certificate of registration must:
(1) be pocket size;
(2) accompany the vehicle; and
(3) be made available for inspection upon demand by a law enforcement officer.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.42; P.L.25-2011, SEC.2.
IC 14-16-1-9.5
Registration; certificate of title for off-road vehicle
Sec. 9.5. Registration under this chapter does not relieve an owner of an off-road vehicle from any requirement to obtain a certificate of title for the off-road vehicle under IC 9-17-2.
As added by P.L.219-2005, SEC.17.

IC 14-16-1-10
Use of revenues
Sec. 10. The revenues obtained under this chapter shall be deposited into the off-road vehicle and snowmobile fund under IC 14-16-1-30.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.43.

IC 14-16-1-11
Display of registration decals; registration expiration
Sec. 11. (a) The department may adopt rules for the size and placement of registration decals upon vehicles.
(b) Not earlier than ninety (90) days before the expiration date of a certificate, a registration renewal decal or other device may be issued indicating that the certificate of registration is in full force and effect. The department shall adopt rules under IC 4-22-2 prescribing the display of the decal or other device.
(c) An initial certificate of registration and a renewal of a certificate awarded under this chapter expires three (3) years from the date of purchase of the certificate unless the certificate is canceled.
(d) The department may:
(1) award a certificate of number directly; or
(2) authorize a person to act as the department's agent for the awarding.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.44.

IC 14-16-1-11.5
Decal placement; decal replacement
Sec. 11.5. (a) The owner of a vehicle shall attach the decals issued under section 9 of this chapter on the forward half of the vehicle. All decals shall be maintained in a legible condition and displayed only for the period for which the registration is valid.
(b) If a registration decal is lost or destroyed, the owner may apply for a duplicate on forms provided by the department. An application submitted under this subsection must be accompanied by a fee established by the department for each decal. Upon receipt of a proper application and the required fee, the department shall issue a duplicate registration decal to the owner.
As added by P.L.186-2003, SEC.45.

IC 14-16-1-12
Public records
Sec. 12. Records of the department made or kept under this

chapter are public records except as otherwise provided.
As added by P.L.1-1995, SEC.9.

IC 14-16-1-13
Vehicle number
Sec. 13. A manufacturer of a vehicle shall stamp into the frame of the vehicle the vehicle number, which is an identifying number unique to the vehicle. The number shall be stamped where the number is easily visible with a minimum of physical effort. A manufacturer shall furnish to a requesting police agency or the department information as to the location of vehicle numbers on vehicles the manufacturer produces. The vehicle number shall be printed on the registration certificate issued by the department to the vehicle owner.
As added by P.L.1-1995, SEC.9.

IC 14-16-1-14
Surrender and transfer of certificate
Sec. 14. (a) The owner of a vehicle required to be registered under this chapter shall notify the department within fifteen (15) days if any of the following conditions exist:
(1) The vehicle is destroyed or abandoned.
(2) The vehicle is sold or an interest in the vehicle is transferred wholly or in part to another person.
(3) The owner's address no longer conforms to the address appearing on the certificate of registration.
(b) The notice must consist of a surrender of the certificate of registration on which the proper information shall be noted on a place to be provided.
(c) If the surrender of the certificate is required because the vehicle is destroyed or abandoned, the department shall cancel the certificate and enter that fact in the records. The number then may be reassigned.
(d) If the surrender is required because of a change of address on the part of the owner, the department shall record the new address. Upon payment of a fee established by the commission, a certificate of registration bearing the new information shall be returned to the owner.
(e) The transferee of a vehicle registered under this chapter shall, within fifteen (15) days after acquiring the vehicle, make application to the department for transfer to the transferee of the certificate of registration issued to the vehicle. The transferee shall provide the transferee's name and address and the number of the vehicle and pay to the department a fee established by the department. Upon receipt of the application and fee, the department shall transfer the certificate of registration issued for the vehicle to the new owner. Unless the application is made and the fee paid within fifteen (15) days, the vehicle is considered to be without a certificate of registration and a person may not operate the vehicle until a certificate is issued. As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.46; P.L.246-2005, SEC.117.

IC 14-16-1-15
Duplicate certificates
Sec. 15. If a certificate of registration is lost, mutilated, or illegible, the owner of the vehicle may obtain a duplicate of the certificate upon application and payment of a fee established by the commission.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.47; P.L.246-2005, SEC.118.

IC 14-16-1-16
Certificates for testing or demonstrating vehicles
Sec. 16. (a) A dealer or manufacturer may obtain certificates of registration for use in the testing or demonstrating of vehicles upon the following:
(1) Application to the department upon forms provided by the department.
(2) Payment of a fee established by the department for each of the first two (2) registration certificates. Additional certificates that the dealer requires may be issued for a fee established by the commission.
(b) An applicant may use a certificate issued under this section only in the testing or demonstrating of vehicles by temporary placement of the numbers on the vehicle being tested or demonstrated. A certificate issued under this section may be used on only one (1) vehicle at any given time. The temporary placement of numbers must conform to the requirements of this chapter or rules adopted under this chapter.
(c) A certificate issued under this section is valid for three (3) years.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.48; P.L.246-2005, SEC.119.

IC 14-16-1-17
Altered vehicle numbers prohibited
Sec. 17. A person may not possess a vehicle with an altered, defaced, or obliterated vehicle number.
As added by P.L.1-1995, SEC.9.

IC 14-16-1-18
Duties of dealers
Sec. 18. (a) A dealer shall maintain in safe operating condition all vehicles rented, leased, or furnished by the dealer. The dealer or the dealer's agents or employees shall explain the operation of a vehicle being rented, leased, or furnished. If the dealer or the dealer's agent or employee believes the person to whom the vehicle is to be rented, leased, or furnished is not competent to operate the vehicle with safety to the person or others, the dealer or the dealer's agent or

employee shall refuse to rent, lease, or furnish the vehicle.
(b) A dealer renting, leasing, or furnishing a vehicle shall carry a policy of liability insurance subject to minimum limits, exclusive of interest and costs, with respect to the vehicle as follows:
(1) Twenty thousand dollars ($20,000) for bodily injury to or death of one (1) person in any one (1) accident.
(2) Subject to the limit for one (1) person, forty thousand dollars ($40,000) for bodily injury to or death of at least two (2) persons in any one (1) accident.
(3) Ten thousand dollars ($10,000) for injury to or destruction of property of others in any one (1) accident.
(c) In the alternative, a dealer may demand and must be shown proof that the person renting, leasing, or being furnished a vehicle carries a liability policy of at least the type and coverage specified in subsection (b).
(d) A dealer:
(1) shall prepare an application for a certificate of title as required by IC 9-17-2-1.5 for a purchaser of an off-road vehicle and shall submit the application for the certificate of title in the format required by IC 9-17-2-2 to the bureau of motor vehicles; and
(2) may charge a processing fee for this service that may not exceed ten dollars ($10).
(e) This subsection does not apply to an off-road vehicle that is at least five (5) model years old. After January 1, 2008, a dealer may not have on its premise an off-road vehicle that does not have a certificate of:
(1) origin from its manufacturer; or
(2) title issued by;
(A) the bureau of motor vehicles or its equivalent in another state; or
(B) a foreign country.
As added by P.L.1-1995, SEC.9. Amended by P.L.219-2005, SEC.18.

IC 14-16-1-19
Vehicles registered in foreign nation or state
Sec. 19. A vehicle registered in another state or country to a nonresident of Indiana may be operated within Indiana under authority of the registration for a period not to exceed twenty (20) days in one (1) year.
As added by P.L.1-1995, SEC.9.

IC 14-16-1-20
Operation on highways and roads
Sec. 20. (a) An individual may not operate a vehicle required to be registered under this chapter upon a public highway, street, or rights-of-way thereof or on a public or private parking lot not specifically designated for the use of vehicles, except under the following conditions:
(1) A vehicle may be operated on the public right-of-way

adjacent to the traveled part of the public highway, except a limited access highway, if there is sufficient width to operate at a reasonable distance off and away from the traveled part and in a manner so as not to endanger life or property.
(2) The operator of a vehicle may cross a public highway, other than a limited access highway, at right angles for the purpose of getting from one (1) area to another when the operation can be done in safety. The operator shall bring the vehicle to a complete stop before proceeding across a public highway and shall yield the right-of-way to all traffic.
(3) Notwithstanding this section, a vehicle may be operated on a highway in a county road system outside the corporate limits of a city or town if the highway is designated for this purpose by the county highway department having jurisdiction.
(4) A law enforcement officer of a city, town, or county or the state may authorize use of a vehicle on the public highways, streets, and rights-of-way within the officer's jurisdiction during emergencies when conventional motor vehicles cannot be used for transportation due to snow or other extreme highway conditions.
(5) A vehicle may be operated on a street or highway for a special event of limited duration conducted according to a prearranged schedule only under permit from the governmental unit having jurisdiction. The event may be conducted on the frozen surface of public waters only under permit from the department.
(b) An individual less than fourteen (14) years of age may not operate a vehicle without immediate supervision of an individual at least eighteen (18) years of age, except on land owned or under the control of the individual or the individual's parent or legal guardian.
(c) An individual may not operate a vehicle on a public highway without a valid motor vehicle driver's license.
(d) A vehicle may not be used to hunt, pursue, worry, or kill a wild bird or a domestic or wild animal.
As added by P.L.1-1995, SEC.9.

IC 14-16-1-21
Lights and brakes
Sec. 21. (a) A vehicle may not be operated between sunset and sunrise unless the vehicle has at least one (1) headlight and one (1) taillight.
(b) A vehicle may not be operated at any time unless the vehicle has adequate brakes capable of producing deceleration at fourteen (14) feet a second on level ground at a speed of twenty (20) miles per hour.
As added by P.L.1-1995, SEC.9. Amended by P.L.14-1998, SEC.2.

IC 14-16-1-22
Local ordinances
Sec. 22. A county, city, or town may pass an ordinance regulating

the operation of vehicles if the ordinance meets substantially the minimum requirements of this chapter. However, a county, city, or town may not adopt an ordinance that does any of the following:
(1) Imposes a fee for a license.
(2) Specifies accessory equipment to be carried on the vehicles.
(3) Requires a vehicle operator to possess a driver's license issued under IC 9-24-11 while operating an off-road vehicle or snowmobile.
(4) Imposes a dry weight limitation of less than two thousand (2,000) pounds.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.49; P.L.86-2010, SEC.7.

IC 14-16-1-23
Restrictions on operation; exceptions
Sec. 23. (a) An individual shall not operate a vehicle under any of the following conditions:
(1) At a rate of speed greater than is reasonable and proper having due regard for existing conditions or in a manner that unnecessarily endangers the person or property of another.
(2) While:
(A) under the influence of an alcoholic beverage; or
(B) unlawfully under the influence of a narcotic or other habit forming or dangerous depressant or stimulant drug.
(3) During the hours from thirty (30) minutes after sunset to thirty (30) minutes before sunrise without displaying a lighted headlight and a lighted taillight.
(4) In a forest nursery, a planting area, or public land posted or reasonably identified as an area of forest or plant reproduction and when growing stock may be damaged.
(5) On the frozen surface of public waters within:
(A) one hundred (100) feet of an individual not in or upon a vehicle; or
(B) one hundred (100) feet of a fishing shanty or shelter;
except at a speed of not more than five (5) miles per hour.
(6) Unless the vehicle is equipped with a muffler in good working order and in constant operation to prevent excessive or unusual noise and annoying smoke.
(7) Within one hundred (100) feet of a dwelling between midnight and 6:00 a.m., except on the individual's own property or property under the individual's control or as an invited guest.
(8) On any property without the consent of the landowner or tenant.
(9) While transporting on or in the vehicle a firearm, unless the firearm is:
(A) unloaded; and
(B) securely encased or equipped with and made inoperative by a manufactured keylocked trigger housing mechanism.
(10) On or across a cemetery or burial ground.
(11) Within one hundred (100) feet of a slide, ski, or skating

area, except for the purpose of servicing the area.
(12) On a railroad track or railroad right-of-way, except railroad personnel in the performance of duties.
(13) In or upon a flowing river, stream, or creek, except for the purpose of crossing by the shortest possible route, unless the river, stream, or creek is of sufficient water depth to permit movement by flotation of the vehicle at all times.
(14) An individual shall not operate a vehicle while a bow is present in or on the vehicle if the nock of an arrow is in position on the string of the bow.
(b) Subsection (a)(9) does not apply to a person who is carrying a firearm:
(1) if:
(A) the firearm is a handgun; and
(B) the person has been issued an unlimited handgun license to carry a handgun under IC 35-47-2;
(2) if:
(A) the firearm is a handgun; and
(B) the person is not required to possess a license to carry a handgun under IC 35-47-2-2; or
(3) if the person carrying the firearm is operating the vehicle on property that the person:
(A) owns;
(B) has a contractual interest in;
(C) otherwise legally possesses; or
(D) has permission from a person described in clauses (A) through (C) to possess a firearm on.
As added by P.L.1-1995, SEC.9. Amended by P.L.181-1995, SEC.2; P.L.186-2003, SEC.50; P.L.219-2005, SEC.19; P.L.35-2011, SEC.1.

IC 14-16-1-24
Duties in case of accident
Sec. 24. (a) The operator of a vehicle involved in an accident resulting in serious bodily injury to or death of an individual or property damage in an estimated amount of at least seven hundred fifty dollars ($750) shall immediately, by the quickest means of communication, notify at least one (1) of the following:
(1) A state police officer or conservation officer.
(2) The sheriff's office of the county where the accident occurred.
(3) The office of the police department of the municipality where the accident occurred.
(b) The police agency receiving the notice shall do the following:
(1) Complete a report of the accident on forms prescribed by the director.
(2) Forward the report to the director.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.51.

IC 14-16-1-25
Enforcement powers Sec. 25. (a) All law enforcement officers in Indiana shall enforce this chapter.
(b) The attorney general and prosecuting attorneys have concurrent power to approve, file, and prosecute an affidavit charging a violation of this chapter.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.52.

IC 14-16-1-26
Duties of department; trail land purchases
Sec. 26. (a) The department shall do the following:
(1) Prescribe the form of accident reports and registration certificates and the form of application for the certificates.
(2) Conduct a campaign of education with respect to safety in the operation of vehicles in connection with the use and enjoyment of the public and private land of Indiana and with respect to Indiana laws relating to vehicles.
(3) Construct and maintain vehicle trails on public and private land consistent with the intent of this chapter.
(b) Notwithstanding any other law, the department may purchase land for off-road vehicle and snowmobile trails only from a willing seller of the land.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.53.

IC 14-16-1-27
Operation on public property
Sec. 27. An individual may not operate a vehicle:
(1) on public property without the consent of the state or an agency of the state; or
(2) in a United States forest without the consent of the United States Forest Service.
As added by P.L.1-1995, SEC.9.

IC 14-16-1-28
Duties of landowners and tenants
Sec. 28. (a) Except as provided in subsection (e), landowners and tenants of land do not owe a duty of care to do any of the following:
(1) Keep their premises safe for entry or use by persons operating, using, or riding in vehicles for recreational purposes.
(2) Give a warning of a dangerous condition, use, structure, or activity on their premises to such persons.
(b) Except as provided in subsection (d), a landowner or tenant who invites or permits a person to operate, use, or ride in a vehicle for recreational purposes on the landowner's or tenant's property does not do any of the following:
(1) Make any representation or extend any assurances that the premises are safe for any purpose.
(2) Confer upon the person the legal status of invitee or licensee to whom a duty of care is owed.
(3) Assume responsibility for or incur liability for any injury to a person or property caused by an act or omission of the person. (c) Unless otherwise agreed in writing, this section is considered applicable to the duties and liabilities of:
(1) an owner of land leased to; or
(2) the owner of an interest or a right in land transferred to or the subject of an agreement with;
the United States or an agency or a subdivision of the United States or the state or an agency or a subdivision of the state.
(d) This section does not do the following:
(1) Limit in any way any liability that otherwise exists.
(2) Apply to the following:
(A) Willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.
(B) Deliberate, willful, or malicious injury to a person or property.
(C) Injury suffered in any case where the owner of land or tenant charges a fee or admission charge or other valuable consideration to a person who enters or uses the land with a vehicle for the purpose of using the vehicle for recreational purposes.
However, if land or an interest or a right in land is leased or transferred to or the subject of an agreement with the United States or an agency or a subdivision of the United States or to the state or an agency or subdivision of the state, any consideration received by the holder of the lease, interest, right, or agreement is not considered a charge under this section.
(e) This section does not do any of the following:
(1) Create or increase a duty of care or ground of liability for injury to a person or property.
(2) Relieve a person using a vehicle for recreational purposes upon the land of another from an obligation that the person may have in the absence of this section to exercise care in the use of the land and the person's activities on the land or from the legal consequences of failure to employ care.
As added by P.L.1-1995, SEC.9.

IC 14-16-1-29
Violations; offenses
Sec. 29. (a) Except as provided in subsections (b) and (c), a person who violates this chapter commits a Class C infraction.
(b) A person who violates section 17, 18(a), 18(b), 18(c), 23(a)(1), 23(a)(2), or 24 of this chapter commits a Class B misdemeanor.
(c) A person who violates section 18(d) or 18(e) of this chapter commits a Class A infraction.
As added by P.L.1-1995, SEC.9. Amended by P.L.181-1995, SEC.3; P.L.155-2002, SEC.5 and P.L.158-2002, SEC.4; P.L.186-2003, SEC.54; P.L.225-2005, SEC.13; P.L.219-2005, SEC.20; P.L.1-2006, SEC.210.

IC 14-16-1-30
Off-road vehicle and snowmobile fund Sec. 30. (a) As used in this section, "fund" refers to the off-road vehicle and snowmobile fund established by subsection (b).
(b) The off-road vehicle and snowmobile fund is established. The fund shall be administered by the department.
(c) The fund consists of the revenues obtained under this chapter, appropriations, and donations. Money in the fund shall be used for the following purposes:
(1) Enforcement and administration of this chapter.
(2) Constructing and maintaining off-road vehicle trails.
(3) Constructing and maintaining snowmobile trails.
(4) Paying the operational expenses of properties:
(A) that are managed by the department; and
(B) on which are located off-road vehicle or snowmobile trails.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(e) Money in the fund at the end of the state fiscal year does not revert to the state general fund.
As added by P.L.186-2003, SEC.55. Amended by P.L.25-2011, SEC.3.

IC 14-16-1-31
Dry weight limitation of less than 2,000 pounds
Sec. 31. The department may not adopt a rule, regulation, or guideline that, with respect to an off-road vehicle, imposes a dry weight limitation of less than two thousand (2,000) pounds.
As added by P.L.86-2010, SEC.8.



CHAPTER 2. REPEALED






ARTICLE 17. PROPERTY ACQUISITION

CHAPTER 1. ACQUISITION AT TAX SALE

IC 14-17-1-2
Money used for acquisition
Sec. 2. The department may acquire real property under this chapter with any money appropriated or available to the department for the acquisition of real property.
As added by P.L.1-1995, SEC.10.

IC 14-17-1-3
Applicability of IC 4-20.5
Sec. 3. The department may take any action not inconsistent with IC 4-20.5 to acquire real property under this chapter.
As added by P.L.1-1995, SEC.10.



CHAPTER 2. ACQUISITION OF TAX DELINQUENT LAND FOR CONSERVATION PURPOSES

IC 14-17-2-2
List of conservation land
Sec. 2. The commission shall supply each county auditor with a list of all real property designated as conservation land within the county.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-3
Duties of county auditors
Sec. 3. (a) Each county auditor who receives a list of real property designated as conservation land shall note the designation upon the auditor's register of sales for taxes in a manner similar to that in which tax sales of real property are noted. The designated real property:
(1) shall continue to be carried upon the tax duplicate;
(2) is subject to taxation until title is created in the state as provided in this chapter; and
(3) unless redeemed within the time provided in this chapter, may not be offered for sale at a tax sale.
(b) Each county auditor shall provide the commission with all information pertaining to the assessment, collection, and redemption of real property in the county that is necessary to administer this chapter.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-4
Redemption of property Sec. 4. At any time within two (2) years from the first day of the next tax sale following the designation of real property as conservation land, the owner, occupant, or other person having an interest in the real property may redeem the real property by paying an amount that would be required by law to redeem the real property if the real property had been sold for taxes on the first day of the tax sale when the real property was last offered for sale to pay all the delinquent taxes, interest, and charges on the real property.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-5
Fee simple title created in the state
Sec. 5. If real property designated as conservation land has not been redeemed at the end of the two (2) year period, a fee simple title to the real property, unencumbered in any way except by the liens for school fund mortgages that are prior to the lien of the state for taxes, is created ipso facto in the state. All existing tax liens of the state upon the real property are considered terminated, and the county auditor shall so certify to the Indiana department of administration.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-6
Certificate of title
Sec. 6. (a) A certificate of title shall be:
(1) recorded in the office of the county recorder of the county in which the real property lies; and
(2) filed with the state land office division of the Indiana department of administration.
(b) A certificate of title constitutes prima facie evidence of all matters essential to the validity of the title.
(c) After a certificate of title is recorded, the state is considered to be in actual possession of all real property not occupied by the holder of the record title or a party holding under the holder of the record title. The possession continues until the state:
(1) voluntarily relinquishes possession by an instrument in writing; or
(2) is dispossessed by a court.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-7
Title in the state not invalidated by certain irregularities
Sec. 7. A title of the state created under this chapter or under IC 4-17-11 (before its repeal) may not be considered invalid because of an irregularity, informality, or omission in:
(1) a proceeding under this chapter or under IC 4-17-11 (before its repeal); or
(2) any of the processes of taxation.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-8 Action to invalidate title in the state
Sec. 8. (a) Except as provided in subsections (b) and (c):
(1) an action alleging that the title created in the state is invalid must be commenced; and
(2) a defense to the action must be used;
within one (1) year from the time the certificate of title is filed for record in the office of the county recorder. This limitation does not exempt from its bar actions involving jurisdictional defects.
(b) The limitations prescribed by subsection (a) do not run if any of the following conditions exist:
(1) While the real property in question is in the actual possession of the holder of the record title.
(2) If the real property in question was redeemed during the redemption period.
(3) If all taxes supposedly delinquent when the real property in question was designated were in fact paid and were not then delinquent.
(4) If the real property in question was exempt under the tax exemption statute from all taxes delinquent when the real property was designated.
(5) If all levies of taxes delinquent when the real property in question was designated were made by taxing officers absolutely without jurisdiction ab initio to do so.
(c) A person who was under a legal disability when a cause of action accrued may bring the action within two (2) years after the disability is removed.
(d) Within one (1) year from the time the certificate of title is filed for record in the office of the county recorder, and at no other time, an action:
(1) for the recovery of; or
(2) to quiet title to;
any of the designated conservation land may be commenced naming the state as defendant.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-9
State considered in possession of unoccupied conservation land
Sec. 9. If for sixty (60) consecutive days conservation land designated under this chapter is not occupied by a party in possession under the record title, the state is considered in immediate actual possession of the real property for the purpose of protecting and conserving the real property's value and natural resources. Unless the real property is redeemed and all taxes due and unpaid have been paid in full, the department shall administer the real property and may maintain an action in the name of the state to recover the possession of the real property.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-10
Payment in lieu of redemption required upon judgment

invalidating title in the state
Sec. 10. (a) A decree or judgment holding a title of the state invalid must provide that the successful party pay to the court an amount determined by the court to be approximately the amount that the party would be required to pay to redeem the real property on the date of the judgment or decree if the real property had continued to be:
(1) delinquent in taxes while in the possession of the state; and
(2) taxable while in the possession of the state;
plus the reasonable value of improvements, costs of administration, fire protection, and other benefits conferred upon the real property by the state after the expiration of the redemption period.
(b) A statute enacted granting redemption concessions to taxpayers does not apply to the computation of the amount prescribed by subsection (a) unless the statute specifically states that the statute applies.
(c) Upon payment of the amount, the amount shall be distributed to interested parties and taxing agencies according to their interests and as provided by the decree or judgment.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-11
Use of conservation land
Sec. 11. The department shall administer and use conservation land to which the state acquires title under this chapter for conservation or land use purposes.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-12
Disposition of conservation land
Sec. 12. (a) Subject to subsection (b), the commission may sell, exchange, lease, or otherwise dispose of, with or without a consideration, any property acquired under this chapter under the terms and conditions that the commission considers will best accomplish proper use and conservation of the conservation land.
(b) The commission may sell or grant property acquired under this chapter only:
(1) to public authorities and agencies; and
(2) on condition that the property is used for public purposes.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-13
Forms
Sec. 13. The commission shall prescribe and furnish all forms required by this chapter.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-14
Conflict of laws
Sec. 14. If this chapter is inconsistent with any other law, this

chapter controls.
As added by P.L.1-1995, SEC.10.



CHAPTER 3. EMINENT DOMAIN

IC 14-17-3-2
Resolutions
Sec. 2. If the commission considers it necessary or proper to appropriate real property or acquire a right under this chapter, the commission shall do the following:
(1) Adopt an appropriate resolution that states the following:
(A) A specific description of the real property or right.
(B) The purpose for which the real property or right is to be used.
(C) Other facts that are necessary for the proper preparation of a complaint for the condemnation of the real property or right.
(2) Refer the resolution to the attorney general.
As added by P.L.1-1995, SEC.10.

IC 14-17-3-3
Duties of attorney general
Sec. 3. The attorney general shall do the following:
(1) In the proper court, file an action in the name of the state of Indiana on the relation of the commission for the condemnation of the real property or right.
(2) Proceed under IC 32-24 to condemn the real property or right under this chapter.
As added by P.L.1-1995, SEC.10. Amended by P.L.2-2002, SEC.59.

IC 14-17-3-4
Expenses
Sec. 4. Expenses incurred in conducting condemnation

proceedings and in acquiring real property or rights by condemnation under this chapter shall be paid out of money appropriated or otherwise available for the use of the department and not otherwise expended in the work of the department as provided in this article.
As added by P.L.1-1995, SEC.10.

IC 14-17-3-5
Lease or purchase of land by person from whom land acquired
Sec. 5. (a) This section applies if the department:
(1) acquired land under:
(A) this chapter; or
(B) IC 14-3-1-19 (before its repeal);
after September 1, 1983; and
(2) decides to lease or sell the land for use in a manner identical or similar to that for which the land was used before the acquisition.
(b) The person from whom the department acquired the land may, at the person's option, lease or purchase the land under the same conditions that the land will be leased or sold by the department if the person does not exercise the option.
As added by P.L.1-1995, SEC.10.



CHAPTER 4. ACQUISITION OF REAL PROPERTY BY THE UNITED STATES FOR CERTAIN PURPOSES

IC 14-17-4-2
Powers of federal government
Sec. 2. Except as provided in this chapter, the United States may act as necessary to maintain, develop, control, and administer real property acquired under this chapter through either of the following:
(1) The officers, agents, or employees of the United States.
(2) Cooperative agreement with the department.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-3
Acceptance of property acquired by federal government
Sec. 3. Subject to IC 4-20.5-3, the department may accept any real property acquired by the United States under this chapter in the same manner as the department acquires real property owned in Indiana by an individual.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-4
Agreements with federal government
Sec. 4. The department may enter into an agreement with the United States or an agency of the United States for the acquisition, maintenance, development, control, and administration of real property acquired by the United States under this chapter.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-5
Concurrent jurisdiction
Sec. 5. The state retains concurrent jurisdiction with the United States in and over real property acquired under this chapter, so that civil process and criminal process issued under the authority of the state against a person charged with the commission of an offense can be executed on the real property.
As added by P.L.1-1995, SEC.10.
IC 14-17-4-6
State retaining exclusive right to regulate birds and wildlife
Sec. 6. The state retains the exclusive right to regulate the taking, killing, or hunting of wild birds (except migratory birds) or wild animals on real property acquired by the United States under this chapter in the same manner and to the same extent as the state may regulate the taking, killing, or hunting of wild birds or wild animals on land owned by the state and used for conservation purposes.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-7
Cession of concurrent criminal jurisdiction to federal government
Sec. 7. (a) This section applies to real property acquired by the United States under this chapter and in which the United States does not have concurrent criminal jurisdiction.
(b) Upon application of an officer of the United States who has authority and control over the real property, the governor may, by executive order, cede to the United States concurrent criminal jurisdiction.
(c) The application must include an accurate description and a plat of the real property within which concurrent criminal jurisdiction would be exercised.
(d) The application may include a request to exercise concurrent criminal jurisdiction over recreational real property owned by the state if the recreational real property is located adjacent to or within the boundaries of the real property of the United States described in the application.
(e) The application must show to the satisfaction of the governor that the cession of concurrent criminal jurisdiction is necessary for the public safety and the proper maintenance and control of the real property.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-8
Open fires
Sec. 8. (a) A person must have a written permit from the supervisor in charge of real property acquired by the United States under a statute to:
(1) burn brush, grass, or debris; or
(2) set or kindle an open fire;
within one-half (1/2) mile of the real property.
(b) The permit described in subsection (a) must be issued under rules considered necessary for the protection of the real property from uncontrolled fire in consideration of the weather conditions.
(c) A person who knowingly violates subsection (a) commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.10.






ARTICLE 18. STATE LAND

CHAPTER 1. CAPITAL DEVELOPMENT PLAN



CHAPTER 1.5. STATE LAND OFFICE

IC 14-18-1.5-2
Organization and management
Sec. 2. The director shall provide for the organization and management of the state land office.
As added by P.L.151-2012, SEC.9.

IC 14-18-1.5-3
State repository
Sec. 3. (a) This section does not apply to the following:
(1) An instrument or a document of either of the following:
(A) The Indiana department of transportation.
(B) A state educational institution.
(2) A lease of property for a term of four (4) years or less.
(b) The state land office shall serve as the repository for any instrument relating to past or current ownership or possession of property by the state.
As added by P.L.151-2012, SEC.9.

IC 14-18-1.5-4
Maps and plats
Sec. 4. (a) The state land office shall prepare and maintain property record maps and plats of property owned by the state, whether owned in the past or currently owned.
(b) The maps and plats maintained by the state land office must include the following information:
(1) Maps showing each county and the boundaries of each county.
(2) Plats of each parcel of property owned by the state, showing the metes and bounds of the parcel.
The maps and plats must show the appropriate townships, ranges, sections, parts of sections, and other appropriate geographic information.
(c) The state land office may maintain appropriate materials to assist the state land office in developing and maintaining the property records required by this section, including the following:
(1) Aerial photography.
(2) United States Geographical Survey maps.
(3) Commercial and governmental plat books.
(4) Survey plats and notes prepared for agencies by registered land surveyors.
As added by P.L.151-2012, SEC.9.
IC 14-18-1.5-5
Copies of records; charges
Sec. 5. (a) Subject to IC 5-14-3, the state land office shall provide copies of records maintained by the state land office.
(b) The director shall establish a reasonable copying charge for copies of records that are not standard-sized documents (as defined by IC 5-14-3-2) provided by the state land office.
As added by P.L.151-2012, SEC.9.

IC 14-18-1.5-6
Rules
Sec. 6. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.151-2012, SEC.9.

IC 14-18-1.5-7
Transfer of rules, powers, property, and employees
Sec. 7. (a) The rules adopted by the Indiana department of administration before July 1, 2012, concerning the state land office are considered, after June 30, 2012, rules of the commission. A reference to the state land office within the Indiana department of administration in a statute, rule, or other document before July 1, 2012, is considered a reference to the state land office within the department.
(b) All powers, duties, assets, liabilities, records, property, appropriations, and employees of the state land office within the Indiana department of administration on June 30, 2012, are transferred to the state land office within the department.
As added by P.L.151-2012, SEC.9.



CHAPTER 2. LEASING OF STATE PROPERTY

IC 14-18-2-2
Lease and contract powers of department
Sec. 2. (a) The department may do the following:
(1) Lease state owned land that is under the management and control of the department to a local governmental unit or a political subdivision of the state or local government.
(2) Lease federally owned land that is under the control and management of the department.
(3) Contract for the construction and operation of lodging, food, and other outdoor recreation, water resources, or service facilities that the department considers appropriate on the land.
(b) If the department determines that action permitted by subsection (a) would be in the best interests of the citizens of Indiana, a lease and contract may be negotiated and executed in the manner prescribed by this chapter in addition to the methods permitted by other statutes.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-3
Contents of leases and contracts
Sec. 3. (a) As used in this section, "inn" means a public facility that has the following:
(1) At least twenty (20) rooms for the accommodation of overnight guests.
(2) A dining room that offers table service for at least forty (40) individuals at one (1) time during normal dining hours.
(b) A lease and contract authorized by this chapter must include in its terms the following provisions and conditions:
(1) The legal description of the leasehold. A survey for the description is not required.
(2) The term of the lease. The term may not exceed forty (40)

years with two (2) additional options to renew of thirty (30) years each.
(3) Provision for the submission of complete plans and specifications to the department for review and written approval before beginning any construction.
(4) The manner of payment of rental.
(5) The facilities provided will be available to the public without discrimination and at charges designed to make the facilities available to a maximum number of the citizens of Indiana.
(6) That the rates and fees charged for goods and services on the leased area will be in accord with those charged at similar developments in the area.
(7) The disposition of the leasehold and improvements at the termination of the lease.
(8) Except as provided in subsection (e), if the lease and contract concerns state owned land under the management and control of the department, including state parks, a prohibition on the sale or public display of alcoholic beverages on the premises.
(c) A lease and contract authorized by this chapter may permit in its terms the retail sale of alcoholic beverages for consumption on the licensed premises of an inn if:
(1) the lease and contract concerns federally owned land under the control and management of the department; and
(2) the lessee or concessionaire applies for and secures the necessary permits required by IC 7.1.
(d) A lease and contract authorized by this chapter may permit in its terms the retail sale of alcoholic beverages for consumption on the licensed premises of a public golf course if:
(1) the lease and contract concerns federally owned land that is:
(A) under the control and management of the department; and
(B) located on Brookville Reservoir; and
(2) the lessee or concessionaire applies for and secures the necessary permits required by IC 7.1.
(e) A lease and contract authorized by this chapter may permit in its terms the retail sale of alcoholic beverages for consumption on the licensed premises of a pavilion located within Indiana Dunes State Park if the lessee or concessionaire applies for and secures the necessary permits required by IC 7.1.
(f) The retail sale of alcoholic beverages on licensed premises described in subsections (c), (d), and (e) is subject to any other applicable alcoholic beverage provisions under the Indiana Code and any rule adopted to implement any other applicable alcoholic beverage provisions under the Indiana Code.
(g) A lease and contract may prescribe other terms and conditions that the department considers necessary and advisable to carry out the intent and purposes of this chapter.
As added by P.L.1-1995, SEC.11. Amended by P.L.71-2012, SEC.10.
IC 14-18-2-4
Statement of intent
Sec. 4. (a) This section does not apply to leases to units of local government.
(b) The department shall draft a statement of intent and shall publicize the statement through appropriate media. The statement must do the following:
(1) Describe the facilities that the department desires to provide.
(2) Set up a procedure for the submission of proposals for providing the facilities.
(c) The publication must consist of at least three (3) legal advertisements appearing at ten (10) day intervals during a thirty (30) day period in five (5) daily newspapers of wide and general circulation in Indiana.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-5
Submission of proposals
Sec. 5. (a) This section does not apply to leases to units of local government.
(b) After public notice as required by section 4 of this chapter, a sixty (60) day period shall be allowed for the preparation and submission of proposals.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-6
Approval of proposals; negotiation of lease agreement
Sec. 6. (a) Following the expiration of the period set aside for the submission of proposals by section 5 of this chapter, the department shall do the following:
(1) Select the proposal that the department considers most appropriate for the fulfillment of the statement of intent.
(2) Submit the proposal to the commission for approval.
(b) Upon receipt of written approval from the commission, the department shall do the following:
(1) Negotiate a lease agreement with the individual, group, or political unit that submitted the proposal.
(2) Submit the lease agreement to the attorney general for review and approval.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-7
Execution of lease and contract
Sec. 7. A lease and contract must be executed by the authorized agents of the state and by the lessee.
As added by P.L.1-1995, SEC.11.



CHAPTER 3. LEASING OF STATE LAND FOR LODGING AND FOOD FACILITIES

IC 14-18-3-2
Lease and contract powers of department
Sec. 2. (a) The department may do the following:
(1) Lease state owned land that is under the management and control of the department.
(2) Lease federally owned land that is under the control and management of the department.
(3) Contract for the construction and operation of lodging and food facilities on the leased land.
(b) If the department determines that action under subsection (a) would be in the best interests of the state park system, the lease and contract may be negotiated and executed in the manner prescribed by this chapter in addition to the methods permitted by other statutes.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-3
Contents of lease and contract
Sec. 3. (a) A lease and contract authorized by section 2 of this chapter must include in its terms the following provisions and conditions:
(1) The legal description of the leasehold.
(2) The term of the lease, which may not exceed forty (40) years.
(3) A stipulation that the lessor shall build and maintain access roads to a lodging and food facility constructed and operated by the lessee.
(4) Specifications controlling the construction of any lodging and food facility to be constructed and operated by a lessee that state the following:
(A) The number and size of sleeping rooms and bathroom facilities.
(B) The size and capacity of the kitchen and dining facilities.
(C) The size of patio, lobby, lounge, and meeting room

areas.
(D) The type and quality of construction.
(E) Other criteria and specifications that the department considers necessary and advisable.
(5) The manner of payment of rental.
(6) A stipulation that the department has control and supervision over the following:
(A) The maximum rates to be charged guests using the lodging and food facility.
(B) The sanitary conditions of the facility.
(C) The quality of food and service furnished the guests of the facility.
(D) The structural maintenance of the facility.
(7) The disposition of the leasehold and improvements at the expiration of the lease.
(8) A prohibition on the sale of alcoholic beverages on the premises.
(b) The lease and contract may prescribe other terms and conditions that the department considers necessary and advisable to carry out the intent and purposes of this chapter.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-4
Initial draft of proposed lease and contract; notice of hearing
Sec. 4. (a) The department shall do the following:
(1) Draft and distribute copies of the following to the hotel and motel industry:
(A) A proposed lease and contract.
(B) A notice of the time and place that the department will hold a public hearing to consider the terms and conditions of the proposed lease and contract.
(2) Submit a copy of the proposed lease to the office of tourism development.
(b) The office of tourism development shall submit an evaluation and recommendations for amendments for consideration before the public hearing.
As added by P.L.1-1995, SEC.11. Amended by P.L.229-2005, SEC.14.

IC 14-18-3-5
Hearing on proposed lease and contract
Sec. 5. (a) The department shall give at least sixty (60) days notice of the public hearing by publishing notice in a newspaper of general circulation in Indiana.
(b) At the public hearing, the department shall receive objections and suggested amendments to the terms of the proposed lease and contract from persons who are interested in leasing the land and constructing lodging and food facilities.
As added by P.L.1-1995, SEC.11.
IC 14-18-3-6
Final draft of proposed lease and contract
Sec. 6. Following the hearing under section 5 of this chapter, the department shall do the following:
(1) Prepare a final draft of the proposed lease and contract.
(2) Submit the lease and contract to the attorney general.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-7
Notice to bidders
Sec. 7. If the attorney general approves the lease and contract, the department shall give at least ten (10) days notice in a newspaper of general circulation in Indiana notifying the public and prospective bidders of the time and place that the department will receive bids.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-8
Interview of bidders
Sec. 8. The department shall interview each bidder to discover the resources and experience of the bidder.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-9
Award of lease to highest and best bidder
Sec. 9. After the interview, the department may award the lease to the highest and best bidder.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-10
Execution of lease and contract
Sec. 10. A lease and contract must be executed by the authorized agents of the state and by the lessee.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-11
Additional and supplemental authority
Sec. 11. The authority granted to the department by this chapter is in addition and supplemental to the authority granted to the department by IC 14-19-1-2.
As added by P.L.1-1995, SEC.11.



CHAPTER 4. CONTRACTS FOR PUBLIC ACCOMMODATIONS

IC 14-18-4-2
Contents of contract
Sec. 2. (a) A contract authorized by this chapter must include in its terms the following provisions and conditions:
(1) The term of the contract. The term may not exceed ten (10) years.
(2) The manner of payment of rental.
(3) The facilities must be available to the public without discrimination and at charges designed to make the facilities available to a maximum number of the citizens of Indiana.
(4) A prohibition on the sale or public display of alcoholic beverages on the contract premises.
(5) The establishment of a major maintenance and replacement fund.
(b) The contract may prescribe other terms and conditions that the department considers necessary and advisable to carry out the intent and purposes of this chapter.
As added by P.L.1-1995, SEC.11.

IC 14-18-4-3
Initial draft of proposed lease and contract; notice of hearing
Sec. 3. (a) The department shall do the following:
(1) Draft and distribute copies of the following to the hotel and motel industry:
(A) A proposed lease and contract.
(B) A notice of the time and place that the department will hold a public hearing to consider the terms and conditions of the proposed lease and contract.
(2) Submit a copy of the proposed lease to the office of tourism development.
(b) The office of tourism development shall submit an evaluation and recommendations for amendments for consideration before the public hearing.
As added by P.L.1-1995, SEC.11. Amended by P.L.229-2005, SEC.15.

IC 14-18-4-4 Hearing on proposed lease and contract
Sec. 4. (a) The department shall give at least sixty (60) days notice of the public hearing by publishing notice in a newspaper of general circulation in Indiana.
(b) At the public hearing the department shall receive objections and suggested amendments to the terms of the proposed lease and contract from persons who are interested in leasing the land and constructing lodging and food facilities.
As added by P.L.1-1995, SEC.11.

IC 14-18-4-5
Final draft of proposed lease and contract
Sec. 5. Following the hearing under section 4 of this chapter, the department shall do the following:
(1) Prepare a final draft of the proposed lease and contract.
(2) Submit the lease and contract to the commission, the governor, and the attorney general.
As added by P.L.1-1995, SEC.11.

IC 14-18-4-6
Notice to bidders; interview of bidders
Sec. 6. If the commission, governor, and attorney general approve the lease and contract, the department shall do the following:
(1) Give at least ten (10) days notice in a newspaper of general circulation in Indiana, notifying the public and prospective bidders of the time and place that the department will receive bids.
(2) Interview each bidder to discover the resources and experience of the bidder.
As added by P.L.1-1995, SEC.11.

IC 14-18-4-7
Award of lease to highest and best bidder
Sec. 7. After the interview, the department may award the lease to the highest and best bidder.
As added by P.L.1-1995, SEC.11.



CHAPTER 5. RIPARIAN RIGHTS; STATE LAND

IC 14-18-5-2
Land under control of department
Sec. 2. Subject to section 3 of this chapter, land described in section 1 of this chapter is under the charge, management, control, and supervision of the department.
As added by P.L.1-1995, SEC.11.

IC 14-18-5-3
Power to dispose of rights-of-way
Sec. 3. The state reserves the power to sell, transfer, and convey, as provided by law, rights-of-way in land that is subject to this chapter for railroads, street and interurban railroads, switch tracts, lateral railroads, pipelines, gas pipelines, water pipelines, sewer lines, head race or tail race for hydro development, electric transmission lines, telephone lines, and telegraph lines to a public utility organized under Indiana law.
As added by P.L.1-1995, SEC.11.



CHAPTER 6. RIPARIAN RIGHTS; LAKE MICHIGAN LAND

IC 14-18-6-2
"Interested person" defined
Sec. 2. (a) As used in this chapter, "interested person" means:
(1) the owner of real property; or
(2) the owner of an easement for public park purposes in, over, or through any real property;
bordering on Lake Michigan.
(b) The term includes a unit (as defined in IC 36-1-2-23).
As added by P.L.1-1995, SEC.11.

IC 14-18-6-3
Filling or construction beyond dock or harbor line prohibited
Sec. 3. A person may not fill in real property or construct a dock or wharf beyond the dock or harbor line.
As added by P.L.1-1995, SEC.11.

IC 14-18-6-4
Acquisition of title to submerged property
Sec. 4. An interested person may acquire title to submerged real property adjacent to and within the width of the land bordering on Lake Michigan and between the shore and the dock or harbor line by doing the following:
(1) Applying to the department for both of the following:
(A) A permit to fill in, reclaim, and own the real property. A permit issued under this clause is not effective until approved by the governor.
(B) A permit under IC 14-29-1.
Obtaining the permits described in this subdivision is a condition for obtaining a patent under this chapter.
(2) Obtaining an accurate survey and plat of:
(A) the real property between the interested person's real property and the dock or harbor line; or
(B) as much of the real property as the interested party wants to fill in and improve.
The interested party must apply to the county surveyor of the county in which the real property lies for approval of the survey and plat.
(3) After the survey and plat are certified by the surveyor and approved by the county surveyor, doing the following:
(A) Filing the survey and plat with the state land office division of the Indiana department of administration. (B) Filing a copy of the survey and plat with the commissioner of the department of environmental management.
As added by P.L.1-1995, SEC.11.

IC 14-18-6-5
Permits to fill and improve real property; hazardous waste on submerged real property
Sec. 5. (a) The interested person may fill and improve the real property if the director grants the permits required under this chapter.
(b) The governor's approval is required before a permit issued under this chapter is effective.
(c) Hazardous waste (as defined in IC 13-11-2-99(a)) and a waste determined to be a hazardous waste under IC 13-22-2-3(b) may not be stored, disposed of, or developed on the submerged real property.
As added by P.L.1-1995, SEC.11. Amended by P.L.166-1995, SEC.25; P.L.1-1996, SEC.63.

IC 14-18-6-6
Issuance of patent
Sec. 6. (a) The department shall issue a patent to an interested person after the interested person does the following:
(1) Fills in and improves the real property.
(2) Files with the commissioner of the department of environmental management evidence that the filling and improvement have been done.
(3) Pays to the treasurer of state one hundred dollars ($100) per acre for the real property filled in.
(b) The governor shall sign the patent.
(c) The seal of the state shall be affixed to the patent.
As added by P.L.1-1995, SEC.11.

IC 14-18-6-7
Vesting of fee simple title
Sec. 7. (a) A patent issued under this chapter or under IC 4-20.5-8 (before its repeal) vests in:
(1) the interested person; or
(2) the interested person's successor in title;
fee simple title to the real property that has been filled in and improved.
(b) A person holding an easement over the real property and filling has the same right over the real property filled in as the person has over the adjoining real property. However, the owner of the easement acquires only a like easement over the filled in real property.
As added by P.L.1-1995, SEC.11.

IC 14-18-6-8
Expiration of permit
Sec. 8. A permit to fill in and reclaim real property bordering

Lake Michigan issued after June 30, 1990, under:
(1) this chapter;
(2) IC 4-20.5-8 (before its repeal); or
(3) IC 4-18-13 (before its repeal);
expires five (5) years after the date the permit was issued.
As added by P.L.1-1995, SEC.11.



CHAPTER 7. SWAMP, INDEMNITY, SALINE, AND MEANDER LAND



CHAPTER 8. DISPOSAL OF REAL PROPERTY

IC 14-18-8-2
Disposal of property
Sec. 2. Notwithstanding any other provision of IC 14-19 or IC 14-20, the department may dispose of property under the law governing disposal of real property that is owned by the state.
As added by P.L.1-1995, SEC.11.

IC 14-18-8-3
Restrictions on disposal
Sec. 3. Disposal of property under this chapter is subject to restrictions contained in the instrument by which the state took title to the property.
As added by P.L.1-1995, SEC.11.



CHAPTER 9. SALE OF STATE LAND IMPROVED BY WPA WORK

IC 14-18-9-2
Determination of profit; emergency conservation work fund
Sec. 2. (a) The director may determine what part of the proceeds of the sale of state land or the products of state land is:
(1) a profit; and
(2) a direct result of work done on the land by the United States government under 16 U.S.C. 460l-4 et seq.
(b) When the director determines that a profit exists, the director shall order that not more than one-half (1/2) of the profit, in the amount the director determines, be set aside and retained by the department as a separate fund to be known as the emergency conservation work fund.
(c) The director may negotiate with the appropriate federal authorities for reimbursement of the United States and fix the amount due the United States under this section. The amount fixed shall be paid from the emergency conservation work fund as the director directs.
(d) Any unexpended remainder in the emergency conservation work fund after the United States has been reimbursed as provided in this chapter shall be paid into the state general fund.
As added by P.L.1-1995, SEC.11.

IC 14-18-9-3
Sale of state land not authorized
Sec. 3. This chapter:
(1) does not authorize the sale of state land or products of state

land; and
(2) applies only to a sale authorized by another law.
As added by P.L.1-1995, SEC.11.

IC 14-18-9-4
Purpose of chapter
Sec. 4. This chapter is enacted to procure a continuance of emergency conservation work within Indiana under 16 U.S.C. 460l-4 et seq.
As added by P.L.1-1995, SEC.11.



CHAPTER 10. UTILITY EASEMENTS

IC 14-18-10-2
Issuance of permit
Sec. 2. The director may issue to any person, without charge, a permit to erect or construct a utility, telephone, or telegraph line as described in section 1 of this chapter under the rules and restrictions that the director considers necessary:
(1) for the protection and preservation of the natural scenic conditions of the land; or
(2) to prevent the line from interfering with or obstructing the use and enjoyment of the property by the public.
As added by P.L.1-1995, SEC.11.

IC 14-18-10-3
Prohibited easements
Sec. 3. A person may not construct or erect a utility, telegraph, or telephone line as described in section 1 of this chapter in violation of any of the rules and restrictions of a permit issued under this chapter.
As added by P.L.1-1995, SEC.11.

IC 14-18-10-4
Violations
Sec. 4. A person who violates this chapter commits a Class C infraction. Each day that such a violation exists constitutes a separate offense.
As added by P.L.1-1995, SEC.11.



CHAPTER 11. EASEMENTS IN STATE FORESTS

IC 14-18-11-2
Approval of terms and conditions of rights-of-way
Sec. 2. The terms and conditions upon which the rights-of-way are granted and conveyed by deed under this chapter must be submitted to and approved by:
(1) the governor;
(2) the attorney general; and
(3) the Indiana department of administration;
before the deed becomes operative or possession is taken under a deed.
As added by P.L.1-1995, SEC.11. Amended by P.L.53-2001, SEC.2; P.L.1-2002, SEC.69.



CHAPTER 12. ABANDONMENT OF HIGHWAYS ON STATE LAND

IC 14-18-12-2
Vacation of highways on land acquired by state after June 7, 1937
Sec. 2. All or part of a public highway, except a state highway, that is located on land acquired by the state after June 7, 1937, and used for:
(1) a state park;
(2) a state forest;
(3) a state game preserve;
(4) a scenic or historic place; or
(5) other conservation purpose;
may be vacated as provided in this chapter.
As added by P.L.1-1995, SEC.11.

IC 14-18-12-3
Orders of vacation
Sec. 3. (a) Whenever the director determines that the proper operation or administration of:
(1) a state park;
(2) a state forest;
(3) a state game preserve; or
(4) a scenic or historic place;
necessitates the abandonment of all or part of a public highway, except a state highway, that is located on or within the boundaries of the property, the director may issue an order vacating all or part of the public highway.
(b) The director shall have a copy of the order posted in five (5) conspicuous places in the township where the public highway is located fifteen (15) days before the order takes effect.
(c) If any privately owned land would become inaccessible by a public highway due to the order and vacation, as much of the

highway that provides the only public access to and outlet from the land is not vacated as long as the condition exists.
As added by P.L.1-1995, SEC.11.

IC 14-18-12-4
Actions to vacate
Sec. 4. Notwithstanding this chapter, the state may bring an action to vacate as much of a public highway as is located in a:
(1) state park;
(2) state forest;
(3) state game preserve; or
(4) scenic or historic place;
in the same manner as provided by law as of June 7, 1937, for vacation of public highways by any person.
As added by P.L.1-1995, SEC.11.






ARTICLE 19. STATE PARKS AND RECREATION AREAS

CHAPTER 1. POWERS AND DUTIES OF DEPARTMENT

IC 14-19-1-1
Duties of department
Sec. 1. The department shall do the following:
(1) Have the custody of and maintain the parks, preserves, forests, reservoirs, and memorials owned by the state.
(2) Adopt the necessary rules under IC 4-22-2 to secure enforcement of this title, which must include provisions for the use of motorized carts during the hours specified in IC 9-21-7-2(a)(1) at state parks and recreation areas by an individual who is the holder of a driver's license and who:
(A) is at least sixty-five (65) years of age; or
(B) has a disability as defined by the federal Social Security Administration guidelines (42 U.S.C. 416).
(3) Prepare, print, post, or distribute printed matter relating to the state parks and preserves.
(4) Subject to the approval of the governor, purchase land for parks or preserves and scenic and historic places. For the purpose of acquiring land for parks or preserves and scenic and historic places, the commission may exercise the power of eminent domain in the manner provided in IC 14-17-3.
(5) Accept in the name of the state by gift or devise the fee or

other estate in land or scenic or historic places.
(6) Employ, with the approval of the authorities having control of a state penal institution, the convicts committed to a penal institution for the purpose of producing or planting trees, clearing, improving, repairing, draining, or developing land purchased or acquired by the state for parks or preserves or as scenic or historic places.
(7) Have the custody of all abstracts of title, papers, contracts, or related memoranda except original deeds to the state, for land purchased or received for parks or preserves or for scenic or historic purposes under this section.
(8) Cooperate with:
(A) the department of environmental management;
(B) other state agencies; and
(C) local units of government;
to protect the water and land of Indiana from pollution.
(9) Have general charge of the navigable water of Indiana.
As added by P.L.1-1995, SEC.12. Amended by P.L.225-2005, SEC.15.

IC 14-19-1-2
Powers of department
Sec. 2. The department may do the following:
(1) Make available to the public under rules adopted by the department public parks and other suitable places for recreation, conservation, and management of natural and cultural resources. The rules may include a procedure for the establishment of a schedule of admission fees and service charges adopted by the commission for the parks and other places of recreation.
(2) Construct, rent, lease, license, or operate public service privileges and facilities in a state park. An agreement may not be made to rent, lease, or license a public service privilege or facility in a state park for longer than four (4) years, except as provided in section 3 of this chapter.
(3) Acquire other suitable land or park property within Indiana that is entrusted, donated, or devised to Indiana by the United States or by a county, a city, a town, a private corporation, or an individual for the purpose of public recreation or for the preservation of natural beauty or natural features possessing historic value.
As added by P.L.1-1995, SEC.12. Amended by P.L.246-2005, SEC.120.

IC 14-19-1-3
Lease of property
Sec. 3. (a) The department may lease property located in a state park to a lessee for a period longer than four (4) years if the requirements of this section are satisfied.
(b) A lease described in subsection (a) does not take effect unless

all of the following conditions have been met:
(1) The lease is approved by the commission.
(2) The prospective lessee is required, as a condition of the lease, to make a capital investment in the property of at least two hundred thousand dollars ($200,000).
(3) The investment referred to in subdivision (2) is in real property and not in personal property.
(4) Under the terms of the lease, improvements made to the property by the lessee through capital investment will become the property of the state when the lease expires.
(c) Before the commission may approve a lease under subsection (b)(1), the prospective lessee must submit to the commission a statement of Indiana economic impact that includes the following information relating to the proposed lease and the capital investment that would be required as a condition of the lease under subsection (b)(2):
(1) The estimated average wages and benefits to be paid to the projected new permanent employees whose jobs would be created through the capital investment.
(2) The estimated total amount to be expended by the prospective lessee in making the capital investment.
(3) The estimated total amount to be paid by the prospective lessee to companies that:
(A) are organized under Indiana law; and
(B) would be involved in the construction activity that would implement the capital investment.
(4) The estimated total wages and benefits that would be paid, during the construction activity that would implement the capital investment, to Indiana residents employed by companies that would be involved in the construction activity.
(5) The projected economic activity for:
(A) subcontracting companies organized under Indiana law;
(B) supply companies organized under Indiana law; and
(C) other companies organized under Indiana law;
that would result from the capital investment.
(d) In deciding whether to approve a lease under subsection (b)(1), the commission shall consider whether the proposed term of the lease is longer than the period within which the prospective lessee can reasonably be expected to recover the capital investment in the property that would be required as a condition of the lease under subsection (b)(2).
As added by P.L.1-1995, SEC.12.



CHAPTER 2. SMALL STATE PARKS

IC 14-19-2-2
Development, maintenance, and management of parks
Sec. 2. The department may develop, maintain, and manage, on property acquired by the department, at least one (1) small state park.
As added by P.L.1-1995, SEC.12.

IC 14-19-2-3
Site determination criteria
Sec. 3. The department shall establish criteria for determining the site of a small state park. However, each small state park must meet the following conditions:
(1) Be developed for recreational or cultural activities by the public.
(2) Contain or be adjacent to surface water.
As added by P.L.1-1995, SEC.12.

IC 14-19-2-4
Contracts for operation or management
Sec. 4. The department may enter into contracts for the operation or management of the property, facilities, services, or programs of a small state park.
As added by P.L.1-1995, SEC.12.

IC 14-19-2-5
Adoption of rules
Sec. 5. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.12.



CHAPTER 3. FEES

IC 14-19-3-2
Permits for nonprofit youth organizations
Sec. 2. (a) Upon:
(1) application to the department; and
(2) the payment of an annual fee of one hundred dollars ($100);
the department shall issue to a nonprofit organization composed primarily of individuals less than seventeen (17) years of age a permit for the admission of the members as a group into any facility of the department.
(b) A permit issued under this section is valid from June 1 through August 31 of the year in which the permit is issued.
As added by P.L.1-1995, SEC.12.

IC 14-19-3-3
Motor vehicle towing unoccupied vehicle considered one vehicle
Sec. 3. If a motor vehicle is towing an unoccupied motor vehicle, the two (2) motor vehicles are considered one (1) motor vehicle for the purpose of calculating the admission fee to a state park or recreation area.
As added by P.L.1-1995, SEC.12.

IC 14-19-3-4
Golden Hoosier Passports; fees
Sec. 4. (a) Upon application to the department, a resident of Indiana:
(1) who:
(A) if born in 1933, 1934, 1935, 1936, or 1937, is at least sixty (60) years of age; or
(B) if born before 1933 or after 1937, is at least sixty-five (65) years of age;
(2) who is eligible for Social Security disability payments under 42 U.S.C. 423;
(3) who is eligible for a disabled Hoosier veteran license plate under IC 9-18-18-1; or
(4) who is issued a prisoner of war license plate under

IC 9-18-17-1;
may purchase or is eligible to receive an annual Golden Hoosier Passport.
(b) A Golden Hoosier Passport entitles:
(1) the resident;
(2) the resident's motor vehicle; and
(3) the resident's passengers;
to unlimited admission for one (1) calendar year to the Indiana state parks, recreation areas, reservoirs, forests, historic sites, museums, memorials, and other department properties for which admission is charged during the year for which the passport was issued.
(c) Except as provided in subsection (d), the fee for an annual Golden Hoosier Passport issued under this section is fifty percent (50%) of the fee that the department charges a resident who is not described in subsection (a)(1), (a)(2), or (a)(3) for unlimited admission for one (1) calendar year to the Indiana state parks, recreation areas, reservoirs, forests, historic sites, museums, memorials, and other department properties for which admission is charged.
(d) A fee may not be charged for an annual Golden Hoosier Passport issued under this section to a resident described in subsection (a)(4).
As added by P.L.1-1995, SEC.12. Amended by P.L.134-1997, SEC.3; P.L.99-2001, SEC.1; P.L.1-2006, SEC.211; P.L.87-2010, SEC.40.

IC 14-19-3-5
Annual pass; nonresident; charges
Sec. 5. (a) As used in this section, "annual pass" means a card that:
(1) is issued by the department; and
(2) entitles:
(A) the card holder; and
(B) the members of the card holder's immediate family;
to enter the state parks an unlimited number of times during a calendar year without paying an admission fee.
(b) As used in this section, "nonresident" means an individual who does not reside in Indiana.
(c) The commission may set the amount of the charge for an annual pass. However, the charge for an annual pass issued to a nonresident must be higher than the charge for an annual pass issued to a resident of Indiana.
As added by P.L.134-1997, SEC.4.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. UNIVERSITY SQUARE AND MILITARY PARK

IC 14-19-6-2
Open at all times
Sec. 2. University Square and Military Park must be open at all times for the use and enjoyment of the people of Indiana as public parks to the same extent as to residents of Indianapolis.
As added by P.L.1-1995, SEC.12.

IC 14-19-6-3
Maintenance duties
Sec. 3. The city of Indianapolis shall, at the city's own expense, do the following:
(1) Maintain the walks and lawns in and adjacent to the grounds in good condition at all times.
(2) Reforest the land with trees as needed, caring for, training, and preserving the trees as much as possible.
(3) Keep the grounds as well lighted as parks owned by the city.
As added by P.L.1-1995, SEC.12.

IC 14-19-6-4
Revocation of authority
Sec. 4. The general assembly or the governor may revoke the authority granted by this chapter. However, the city of Indianapolis may remove the monuments, fountains, or art treasures that the city erected or located in the parks if the authority is revoked.
As added by P.L.1-1995, SEC.12.



CHAPTER 7. FALLS OF THE OHIO NATIONAL WILDLIFE CONSERVATION AREA

IC 14-19-7-2
George Rogers Clark Homesite as adjunct
Sec. 2. The department shall include the George Rogers Clark Homesite as an adjunct to the Falls of the Ohio National Wildlife Conservation Area.
As added by P.L.1-1995, SEC.12.

IC 14-19-7-3
Cooperation with political subdivisions
Sec. 3. The department may cooperate with Indiana political subdivisions to develop and implement plans for appropriate facilities within and adjacent to the Falls of the Ohio National Wildlife Conservation Area.
As added by P.L.1-1995, SEC.12.

IC 14-19-7-4
Plans for state park
Sec. 4. The department may develop and implement plans for a state park within and adjacent to the Falls of the Ohio National Wildlife Conservation Area.
As added by P.L.1-1995, SEC.12.



CHAPTER 8. STATE PARKS AND RESERVOIRS SPECIAL REVENUE FUND

IC 14-19-8-2
State parks and reservoirs special revenue fund
Sec. 2. (a) The state parks and reservoirs special revenue fund is established.
(b) The fund shall be administered by the department.
As added by P.L.186-2003, SEC.56.

IC 14-19-8-3
Funding sources
Sec. 3. (a) The fund consists of the following:
(1) All revenues accruing to the department from the operation of the state parks.
(2) All revenues accruing to the department from the operation of reservoirs.
(3) Other sources as specified by law.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
As added by P.L.186-2003, SEC.56.

IC 14-19-8-4
Use of fund
Sec. 4. The money in the fund may be expended by the director exclusively for the operation of the state parks and reservoirs. The director shall submit, in accordance with IC 4-12-1, a suggested budget for appropriations and expenditures from the fund. The director shall use money appropriated by the general assembly from the fund to the department in accordance with this chapter and the terms of the appropriation.
As added by P.L.186-2003, SEC.56.

IC 14-19-8-5
Reversion of money to fund
Sec. 5. Unencumbered parts of appropriations made for a state fiscal year from the fund revert to the fund at the end of that state fiscal year unless otherwise specified by statute. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.186-2003, SEC.56.






ARTICLE 20. STATE MUSEUMS AND HISTORIC SITES

CHAPTER 1. REPEALED



CHAPTER 2. TIPPECANOE BATTLE GROUND MEMORIAL

IC 14-20-2-2
Conditions of transfer
Sec. 2. The transfer under section 1 of this chapter is conditioned on the following:
(1) That when the recipient is in full possession, the recipient shall forevermore maintain, develop, and use the Tippecanoe Battle Ground Memorial, by whatever name, as a general park and recreation area dedicated to the preservation of the Tippecanoe Battle Ground.
(2) That the recipient of the property does not have the right to sell, lease, or in any way transfer the control of the property, in whole or in part, to a person, a firm, a party, or an agency of government, except for use as a general park and recreation area dedicated to the preservation of the Tippecanoe Battle Ground.
(3) That a subsequent owner, lessee, or controller of the property does not have the right to use or cause the property to be used for a purpose other than a general park and recreation area dedicated to the preservation of the Tippecanoe Battle Ground.
(4) That should the property, in whole or in part, ever be used for other than the stated purpose, the director may, with approval of the governor, cause the property, in whole, to revert to the status of ownership before February 16, 1972.
As added by P.L.1-1995, SEC.13.

IC 14-20-2-3
Permanent enclosure and preservation of battle ground
Sec. 3. This chapter provides for the permanent enclosure and preservation of the Tippecanoe Battle Ground as required by Article 15, Section 10, of the Constitution of the State of Indiana.
As added by P.L.1-1995, SEC.13.



CHAPTER 3. OLD GOSHEN BAPTIST CHURCH AND CEMETERY

IC 14-20-3-2
State to maintain real property as memorial
Sec. 2. The state pledges the state's faith to maintain the real property as a public memorial to Indiana's pioneer settlers.
As added by P.L.1-1995, SEC.13.



CHAPTER 4. REPEALED



CHAPTER 5. WHITEWATER CANAL SYSTEM

IC 14-20-5-2
Conditions of acceptance
Sec. 2. The real property is accepted on condition that the officers of the Whitewater Canal Association transfer the property to the state free of encumbrances. In consideration the state pledges the state's faith to maintain the real property conveyed and transferred as a public memorial. The title to the real property conveyed and transferred:
(1) must be good and sufficient;
(2) must be approved by the attorney general; and
(3) shall be taken in the name of the state of Indiana.
As added by P.L.1-1995, SEC.13.



CHAPTER 6. LANIER HOME

IC 14-20-6-2
State to maintain real property as memorial
Sec. 2. The state pledges to maintain in perpetuity the real property as:
(1) a public memorial to the distinguished public services of James F.D. Lanier; and
(2) a permanent example of a notable Indiana home of the decade 1850 to 1860.
As added by P.L.1-1995, SEC.13.

IC 14-20-6-3
Administration of James F.D. Lanier Home
Sec. 3. The real property shall be administered, maintained, managed, and controlled by the Indiana state museum and historic sites corporation (IC 4-37-2-1) and shall be known as The James F.D. Lanier Home.
As added by P.L.1-1995, SEC.13. Amended by P.L.167-2011, SEC.18.



CHAPTER 7. INDIANA STATE SOLDIERS' HOME HISTORICAL MONUMENT

IC 14-20-7-2
Department to maintain buildings and grounds as historical monuments
Sec. 2. The department shall maintain the buildings and grounds as a historical monument with emphasis on the early history of the Indiana Veterans' Home when the home was founded by the Grand Army of the Republic as a home for Civil War veterans.
As added by P.L.1-1995, SEC.13.

IC 14-20-7-3
Donations
Sec. 3. The Indiana state museum and historic sites corporation (IC 4-37-2-1) may receive donations for the upkeep of the monument provided for in this chapter.
As added by P.L.1-1995, SEC.13. Amended by P.L.167-2011, SEC.19.



CHAPTER 8. WILLIAM S. CULBERTSON MANSION

IC 14-20-8-2
State to maintain real property as memorial
Sec. 2. The state pledges to maintain in perpetuity the real property as:
(1) a public memorial to the distinguished business career and public services of William S. Culbertson; and
(2) a permanent example of a notable Indiana home of the end of the nineteenth century.
As added by P.L.1-1995, SEC.13.

IC 14-20-8-3
Administration of William S. Culbertson Mansion
Sec. 3. The real property shall be administered by the Indiana state museum and historic sites corporation (IC 4-37-2-1) as a historic property and shall be known as the William S. Culbertson Mansion.
As added by P.L.1-1995, SEC.13. Amended by P.L.167-2011, SEC.20.

IC 14-20-8-4
Donations
Sec. 4. The Indiana state museum and historic sites corporation (IC 4-37-2-1) may receive the following:
(1) Donations for the maintenance of the mansion.
(2) Other money that is necessary to carry out this chapter.
As added by P.L.1-1995, SEC.13. Amended by P.L.167-2011, SEC.21.



CHAPTER 9. WILBUR WRIGHT BIRTHPLACE

IC 14-20-9-1
Applicability of chapter
Sec. 1. This section and sections 2 through 5 of this chapter do not apply if:
(1) the Wilbur Wright memorial is transferred to the Wilbur Wright Birthplace Preservation Society after June 30, 1995; or
(2) the board of trustees of the Indiana state museum and historic sites corporation (IC 4-37-2-1) declares the memorial to be surplus to the needs of the state museum and historic sites corporation.
As added by P.L.1-1995, SEC.13. Amended by P.L.220-2011, SEC.296; P.L.167-2011, SEC.22.

IC 14-20-9-2
"Real property" defined
Sec. 2. As used in this chapter, "real property" means the following:
Part of the northwest quarter of section 2, township 17 north, range 11 east, commencing at a point 41 links west of the southeast corner of said quarter section; thence south 85 degrees west on the section line 20 poles, 7 links to a corner; thence north 19 degrees west 40 poles to a corner; thence north 85 degrees east 20 poles, 7 links to a corner; thence south 19 degrees east 40 poles to the place of beginning and containing five acres, more or less, in Liberty Township, Henry County, and known as the Wilbur Wright Birthplace.
As added by P.L.1-1995, SEC.13.

IC 14-20-9-3 State to maintain real property as memorial
Sec. 3. The state pledges to maintain in perpetuity the real property as:
(1) a public memorial to the distinguished services and life of Wilbur Wright; and
(2) a permanent tribute to this noted Hoosier.
As added by P.L.1-1995, SEC.13.

IC 14-20-9-4
Administration of Wilbur Wright Birthplace
Sec. 4. The Indiana state museum and historic sites corporation (IC 4-37-2-1) shall administer the real property, which shall be known as the Wilbur Wright Birthplace.
As added by P.L.1-1995, SEC.13. Amended by P.L.167-2011, SEC.23.

IC 14-20-9-5
Powers of corporation
Sec. 5. The Indiana state museum and historic sites corporation (IC 4-37-2-1) may do the following:
(1) Receive any appropriations made by the federal government to assist in memorializing the achievements of Wilbur Wright.
(2) Expend the money received from the federal government in conformity with this chapter or the federal law making the appropriation.
As added by P.L.1-1995, SEC.13. Amended by P.L.167-2011, SEC.24.



CHAPTER 10. ERNIE PYLE BIRTHPLACE

IC 14-20-10-2
Administration of Ernie Pyle Birthplace
Sec. 2. The real property shall be administered by the Indiana state museum and historic sites corporation (IC 4-37-2-1) as a historic property and shall be known as the Ernie Pyle Birthplace.
As added by P.L.1-1995, SEC.13. Amended by P.L.167-2011, SEC.25.



CHAPTER 11. WENDELL L. WILLKIE MEMORIAL COMMISSION

IC 14-20-11-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the Wendell L. Willkie memorial fund established by this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-3
Creation of commission
Sec. 3. The Wendell L. Willkie memorial commission is created for the establishment, when money and property are available, of a suitable memorial in Indiana to honor the memory of Wendell L. Willkie and his One World Dream.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-4
Members
Sec. 4. (a) The commission is composed of ten (10) members as follows:
(1) Five (5) members shall be appointed by the speaker of the house of representatives.
(2) Five (5) members shall be appointed by the president of the senate.
(b) The commission must be bipartisan.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-5
Term of members
Sec. 5. The term of each member of the commission is four (4) years, with two (2) terms expiring each year.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-6
Filling of vacancies
Sec. 6. A vacancy on the commission shall be filled in the same manner as the original appointment was made.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-7
Service until successor appointed
Sec. 7. A member of the commission serves until a successor has been appointed. As added by P.L.1-1995, SEC.13.

IC 14-20-11-8
Chairman
Sec. 8. The members of the commission shall elect a chairman.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-9
Acquisition of real property
Sec. 9. The commission may, in the commission's discretion:
(1) acquire on behalf of the state;
(2) through gifts, bequests, legacies, and donations or by purchase out of money received as similar contributions; and
(3) at prices considered reasonable to the commission;
land, buildings, structures, and other property or interests in property.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-10
Gifts, bequests, legacies, and donations
Sec. 10. The commission may accept gifts, bequests, legacies, and donations of money for the acquisition and maintenance of property if the money received is deposited in a special trust fund to be designated as the Wendell L. Willkie memorial fund. The fund shall be applied to and expended under the direction of the chairman of the commission to carry out this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-11
Plans and designs for monument
Sec. 11. The commission shall secure plans and designs for a meaningful monument of the state symbolizing to the state and to the world the ideal of One World expressed by Wendell L. Willkie and published in his book. The plans shall be submitted to the Indiana arts commission and may be submitted to the general assembly.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-12
Purposes of monument
Sec. 12. (a) The monument shall serve as an international shrine and a continuing memorial to:
(1) the principle of freedom for all peoples and nations; and
(2) the promotion and defense of that principle in the preservation of democracy throughout the world.
(b) The monument may include an appropriate structure to house cultural displays and exhibits or symbolic features of national and international significance designed to accomplish the objectives of this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-13 General powers of commission
Sec. 13. The commission may do the following:
(1) Establish rules and regulations governing the actions of the commission in carrying out the purposes of this chapter.
(2) Accept and utilize the services of voluntary and uncompensated persons and pay the persons necessary travelling and subsistence expenses incurred by the persons in the performance of commission duties when the money is available for payment.
(3) Request and secure the advice or assistance of a state, federal or private agency. A state agency furnishing requested advice or assistance to the commission may expend the state agency's own money for this purpose, with or without reimbursement from the commission as agreed upon by the commission and the agency.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-14
Expiration of commission
Sec. 14. The commission expires thirty (30) days after the submission of the commission's final report.
As added by P.L.1-1995, SEC.13.



CHAPTER 12. PAUL DRESSER SHRINE AND MEMORIAL

IC 14-20-12-2
Location
Sec. 2. The Paul Dresser shrine and memorial owned and operated by the Vigo County Historical Society is situated on Dresser Drive in Fairbanks Park near U.S. Highway 41 and near where U.S. Highway 40 crosses the bridge over the Wabash River.
As added by P.L.1-1995, SEC.13.

IC 14-20-12-3
Purpose of chapter
Sec. 3. Thousands of Hoosiers all over the nation have contributed toward the moving and restoration of this historic house and because the house has already proven to be an outstanding tourist attraction and in keeping with our great American heritage, it is the intent of this chapter that the office of tourism development, the Indiana state museum and historic sites corporation (IC 4-37-2-1), and other appropriate state boards and agencies give widespread publicity to this memorial by brochure, pamphlet, or other means.
As added by P.L.1-1995, SEC.13. Amended by P.L.229-2005, SEC.16; P.L.167-2011, SEC.26.



CHAPTER 13. VIRGIL I. GRISSOM MEMORIAL

IC 14-20-13-2
Receipt of money
Sec. 2. The department may receive the money that is necessary to carry out this chapter.
As added by P.L.1-1995, SEC.13.



CHAPTER 14. HISTORIC COUNTY COURTHOUSES

IC 14-20-14-2
Powers and duties of nonprofit corporation
Sec. 2. The corporation:
(1) shall repair and maintain the building and grounds;
(2) shall supply reasonable space in the building for a county historical museum; and
(3) may lease other space in the building to commercial enterprises that is necessary for the purpose of financing the repair and maintenance of the building and grounds.
As added by P.L.1-1995, SEC.13.



CHAPTER 15. LEWIS AND CLARK BICENTENNIAL COMMISSION

IC 14-20-15-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Lewis and Clark bicentennial commission established by section 3 of this chapter.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-3
Establishment of commission
Sec. 3. The Lewis and Clark bicentennial commission is established.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-3.3
Commission is successor to Lewis and Clark Bicentennial Commission; service of members
Sec. 3.3. (a) The commission is the successor in interest to all property, rights, contracts, liabilities, obligations, and duties of the Lewis and Clark bicentennial commission established by P.L.7-2001.
(b) A member of the Lewis and Clark bicentennial commission established by P.L.7-2001 becomes a member of the commission without reappointment by the appointing authority. However, the member continues to serve on the commission at the pleasure of the appointing authority.
As added by P.L.220-2011, SEC.297.

IC 14-20-15-4
Membership
Sec. 4. The commission consists of the following members:
(1) Six (6) members of the house of representatives, to be appointed by the speaker of the house of representatives. Not more than three (3) members appointed under this subdivision may be members of the same political party.
(2) Six (6) members of the senate, to be appointed by the president pro tempore of the senate. Not more than three (3) members appointed under this subdivision may be members of the same political party.
(3) The governor or the governor's designee.
(4) The director of the department of natural resources or the director's designee.
(5) One (1) employee of the office of tourism development with

expertise in the tourism or film industry, to be designated by the director of the office of tourism development.
(6) One (1) member of the Indiana historical society, to be appointed by the governor.
(7) Three (3) Indiana citizens, to be appointed by the governor. Not more than two (2) members appointed under this subdivision may be members of the same political party.
As added by P.L.54-2004, SEC.5. Amended by P.L.229-2005, SEC.17.

IC 14-20-15-5
Chair
Sec. 5. The governor or the governor's designee shall act as the chair of the commission.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-6
Permissible activities
Sec. 6. The commission may do the following:
(1) Educate Indiana residents and the nation about Indiana's important role in the Lewis and Clark expedition.
(2) Assist local governments and organizations with planning, preparation, and grant applications for bicentennial events and projects.
(3) Coordinate state, local, and nonprofit organizations' bicentennial activities occurring in Indiana.
(4) Act as a point of contact for national bicentennial organizations wishing to distribute information to state and local groups about grant opportunities, meetings, and national events.
(5) Plan and implement appropriate events to commemorate the bicentennial.
(6) Seek federal grants and philanthropic support for bicentennial activities.
(7) Perform other duties necessary to highlight Indiana's role in the Lewis and Clark expedition.
(8) Recommend the establishment of a nonprofit corporation under section 7 of this chapter.
(9) Transfer funds received under IC 9-18-47 and other property to a nonprofit corporation established under section 7 of this chapter.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-7
Nonprofit corporation to assist commission
Sec. 7. (a) The commission may recommend the establishment of a nonprofit corporation under IC 23-17 that is:
(1) tax exempt; and
(2) historically oriented;
to assist in the duties and purposes of the commission. (b) If a corporation is established under subsection (a), the corporation shall:
(1) operate exclusively for the benefit of;
(2) perform the functions of; and
(3) carry out the purposes of;
the commission.
(c) A corporation established under this section shall submit to the commission quarterly reports of the corporation's activities during the period. The reports must include the following:
(1) A record of the following:
(A) All money or other property received by the corporation as a donation, gift, devise, or bequest.
(B) The conditions attached to the donation, gift, devise, or bequest, if any.
(2) A record of all expenditures by the corporation during the period and the purposes of each expenditure.
(3) A statement of activities the corporation anticipates undertaking during the following period.
(d) The corporation established under this section is subject to audit by the state board of accounts.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-8
Department of natural resources; staff
Sec. 8. The department of natural resources shall staff the commission.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-9
Expenses paid from Lewis and Clark bicentennial fund
Sec. 9. The expenses of the commission shall be paid from the money transferred to the commission from the Lewis and Clark bicentennial fund established by IC 9-18-47.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-10
Salary per diem; traveling and other expenses
Sec. 10. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget

agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-11
Voting and nonvoting members; term of members
Sec. 11. (a) Each member of the commission who is a member of the general assembly is a nonvoting member.
(b) The affirmative votes of a majority of the voting members appointed to the commission are required for the commission to take action on any measure, including final reports.
(c) A member of the commission serves at the pleasure of the person who appointed the member.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-12
Citizen advisory board
Sec. 12. The commission may establish a citizen advisory board to assist the commission in implementing this chapter. If the commission establishes a citizen advisory board under this section, the following apply:
(1) The board consists of the following members:
(A) Not more than seven (7) citizens appointed by the speaker of the house of representatives.
(B) Not more than seven (7) citizens appointed by the president pro tempore of the senate.
(C) Not more than seven (7) citizens appointed by the governor.
(2) The board has the duties determined by the commission.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-13
Public money acquired by the commission; accounts; penalties
Sec. 13. (a) Money acquired by the commission is subject to Indiana law concerning the deposit and safekeeping of public money.
(b) The money of the commission and the accounts of each officer, employee, or other person entrusted by law with the raising, disposition, or expenditure of the money or part of the money is subject to the following:
(1) Examination by the state board of accounts.
(2) The same penalties and the same provision for publicity that are provided by law for state money and state officers.
As added by P.L.54-2004, SEC.5.



CHAPTER 16. GOVERNORS' PORTRAITS COLLECTION

IC 14-20-16-2
Governors' portraits fund; use
Sec. 2. (a) The governors' portraits fund is established as a dedicated fund to be administered by the Indiana state museum and historic sites corporation (IC 4-37-2-1). Money in the fund may be expended by the chief executive officer of the Indiana state museum and historic sites corporation exclusively for the preservation and exhibition of the state owned portraits of former governors of Indiana.
(b) The proceeds from the sale of items as directed by law or by

the chief executive officer of the Indiana state museum and historic sites corporation, from gifts of money or the proceeds from the sale of gifts donated to the fund, and from investment earnings from any portion of the fund, shall be deposited in the governors' portraits fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) All money accruing to the governors' portraits fund is continuously allotted and appropriated for the purposes specified in this section.
(e) Money in the fund at the end of the fiscal year does not revert to the state general fund.
As added by P.L.69-2009, SEC.6. Amended by P.L.167-2011, SEC.28.






ARTICLE 21. HISTORIC PRESERVATION AND ARCHEOLOGY

CHAPTER 1. DIVISION OF HISTORIC PRESERVATION AND ARCHEOLOGY

IC 14-21-1-2
"Artifact" defined
Sec. 2. As used in this chapter, "artifact" means:
(1) a feature that is:
(A) nonportable evidence of past human behavior or activity;
(B) found on or in the ground, including structural remains; and
(C) formed before December 31, 1870; or
(2) an object made, modified, or used before December 31, 1870.
As added by P.L.1-1995, SEC.14. Amended by P.L.26-2008, SEC.2.

IC 14-21-1-3
"Burial ground" defined
Sec. 3. (a) As used in this chapter, "burial ground" means ground in which human remains are buried, including the surrounding area that is either:
(1) marked by a permanent visible boundary, including a fence or wall; or
(2) if there is not a permanent visible boundary, determined by the department based on records or surveys of the land containing the historic or prehistoric site in which human remains, mounds, or burial objects are reported to occur.
(b) The term includes the following:
(1) The land associated with or incidental to the burial of human remains.
(2) Subject to section 1 of this chapter, historic cemeteries or land with human remains buried before January 1, 1940.
As added by P.L.1-1995, SEC.14. Amended by P.L.26-2008, SEC.3.

IC 14-21-1-4
"Burial object" defined
Sec. 4. As used in this chapter, "burial object" means any item intentionally placed in a burial ground at or near the time of burial.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-5 "Council" defined
Sec. 5. As used in this chapter, "council" refers to the advisory council established by IC 14-9-6-1.
As added by P.L.1-1995, SEC.14. Amended by P.L.95-2006, SEC.8.

IC 14-21-1-6
Repealed
(Repealed by P.L.85-2008, SEC.6.)

IC 14-21-1-7
"Human remains" defined
Sec. 7. As used in this chapter, "human remains" means any part of the body of a human being in any:
(1) stage of decomposition; or
(2) state of preservation.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-8
"Plan", "archeological plan", and "development plan" defined
Sec. 8. (a) As used in this chapter, "plan" refers to:
(1) an archeological plan, as described in subsection (b); or
(2) a development plan, as described in subsection (c).
(b) As used in this chapter, "archeological plan" means a plan for the systematic recovery, analysis, and disposition by scientific methods of material evidence and information about the life and culture in past ages.
(c) As used in this chapter, "development plan" means:
(1) a plan for the erection, alteration, or repair of any structure; or
(2) a plan for the excavation or the covering of any ground related to construction.
As added by P.L.1-1995, SEC.14. Amended by P.L.46-2000, SEC.7; P.L.26-2008, SEC.4.

IC 14-21-1-9
"Register" defined
Sec. 9. As used in this chapter, "register" refers to the register of Indiana historic sites and historic structures established under this chapter.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-10
"Review board" defined
Sec. 10. As used in this chapter, "review board" refers to the historic preservation review board established by this chapter.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-10.4
"State college or university project" defined
Sec. 10.4. As used in this chapter, "state college or university

project" means a project of a state college or university that involves the construction, renovation, or demolition of one (1) or more buildings.
As added by P.L.135-1996, SEC.2.

IC 14-21-1-11
Administration and development of programs and policies
Sec. 11. The division of historic preservation and archeology shall administer and develop the programs and policies established by this chapter.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-12
Duties of division
Sec. 12. The division shall do the following:
(1) Develop a program of historical, architectural, and archeological research and development, including continuing surveys, excavations, scientific recording, interpretation, and publication of the state's historical, architectural, and archeological resources.
(2) Prepare a preservation plan for the state that establishes planning guidelines to encourage the continuous maintenance and integrity of historic sites and historic structures. However, the plan is not effective until the plan has been:
(A) presented to the council for review and comment; and
(B) approved by the review board after public hearing.
(3) Undertake the action necessary to qualify the state for participation in sources of federal aid to further the purposes stated in subdivisions (1) and (2).
(4) Provide information on historic sites and structures within Indiana to federal, state, and local governmental agencies, private individuals, and organizations.
(5) Advise and coordinate the activities of local historical associations, historic district commissions, historic commissions, and other interested groups or persons.
(6) Provide technical and financial assistance to local historical associations, historic district commissions, historic commissions, and other interested groups or persons.
(7) Review environmental impact statements as required by federal and state law for actions significantly affecting historic properties.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-13
Powers of division
Sec. 13. The division may do the following:
(1) Recommend the purchase, lease, or gift of historic property of archeological importance and make recommendations to the director, council, and commission regarding policies affecting the operation and administration of these sites and structures by

the section of historic sites of the division of state museums and historic sites.
(2) Prepare and review planning and research studies relating to archeology.
(3) Conduct a program of education in archeology, either within the division or in conjunction with a postsecondary educational institution.
(4) Inspect and supervise an archeological field investigation authorized by this chapter.
As added by P.L.1-1995, SEC.14. Amended by P.L.2-2007, SEC.169.

IC 14-21-1-13.5
Survey and registry of Indiana burial grounds
Sec. 13.5. (a) The division may conduct a program to survey and register in a registry of Indiana cemeteries and burial grounds that the division establishes and maintains all cemeteries and burial grounds in each county in Indiana. The division may conduct the program alone or by entering into an agreement with one (1) or more of the following entities:
(1) The Indiana Historical Society established under IC 23-6-3.
(2) A historical society (as defined in IC 36-10-13-3).
(3) The Historic Landmarks Foundation of Indiana.
(4) A professional archeologist or historian associated with a postsecondary educational institution.
(5) A township trustee.
(6) Any other entity that the division selects.
(b) In conducting a program under subsection (a), the division may receive gifts and grants under terms, obligations, and liabilities that the director considers appropriate. The director shall use a gift or grant received under this subsection:
(1) to carry out subsection (a); and
(2) according to the terms of the gift or grant.
(c) At the request of the director, the auditor of state shall establish a trust fund for purposes of holding money received under subsection (b).
(d) The director shall administer a trust fund established by subsection (c). The expenses of administering the trust fund shall be paid from money in the trust fund.
(e) The treasurer of state shall invest the money in the trust fund established by subsection (c) that is not currently needed to meet the obligations of the trust fund in the same manner as other public trust funds may be invested. The treasurer of state shall deposit in the trust fund the interest that accrues from the investment of the trust fund.
(f) Money in the trust fund at the end of a state fiscal year does not revert to the state general fund.
(g) Nothing in this section may be construed to authorize violation of the confidentiality of information requirements of 16 U.S.C. 470w-3 and 16 U.S.C. 470hh.
(h) The division may record in each county recorder's office the location of each cemetery and burial ground located in that county. As added by P.L.46-2000, SEC.8. Amended by P.L.177-2001, SEC.2; P.L.1-2005, SEC.143; P.L.1-2007, SEC.128; P.L.2-2007, SEC.170; P.L.3-2008, SEC.101.

IC 14-21-1-14
Duties upon proposed transfers of property by the state
Sec. 14. (a) This section does not apply to real property that is owned by a state educational institution.
(b) The Indiana department of administration shall notify the division of a proposed transfer of real property owned by the state at the earliest planning stage and not later than ninety (90) days before the date of the proposed transfer.
(c) The division shall:
(1) inspect the property; and
(2) notify the Indiana department of administration of the location of each historic site or historic structure on the property;
not later than thirty (30) days after receiving notice under subsection (b). If the division does not notify the Indiana department of administration under subdivision (2) within thirty (30) days after receiving notice under subsection (b), the Indiana department of administration may proceed with the proposed transfer.
(d) If the Indiana department of administration receives notice under subsection (c)(2) of a historic site or historic structure on the property, the Indiana department of administration shall reserve control of the appropriate historic property by means of a covenant or an easement contained in the transferring instrument.
(e) The department shall administer property of which control is reserved under subsection (d).
As added by P.L.1-1995, SEC.14. Amended by P.L.135-1996, SEC.3; P.L.2-2007, SEC.171; P.L.33-2011, SEC.3.

IC 14-21-1-15
Duties regarding registers and federal preservation grants
Sec. 15. The division shall do the following:
(1) Undertake a statewide survey to identify and document historic sites and historic structures.
(2) Prepare and maintain a register of Indiana historic sites and historic structures and establish criteria for the listing of historic sites and historic structures on the register.
(3) Maintain the Indiana part of the National Register of Historic Places under 16 U.S.C. 470 et seq.
(4) Administer the federal preservation grants program under 16 U.S.C. 470 et seq.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-16
Field investigations or alteration of historic property without permit
Sec. 16. Except as provided in section 18 and sections 25 through

27 of this chapter, a person who knowingly, without a permit, conducts a field investigation or alters historic property within the boundaries of property owned or leased by the state commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.14. Amended by P.L.54-1997, SEC.7.

IC 14-21-1-17
Additions to or removals from register
Sec. 17. (a) Any person may nominate a site or structure for addition to or removal from the register. Upon approval of the nomination by the division, all affected persons shall be notified.
(b) If an objection to the action is not filed with the division within thirty (30) days after the notification date, the nomination is automatically approved.
(c) If an objection is received within thirty (30) days, a designated member of the review board shall hold a hearing and make a determination. The review board shall make the final decision regarding a nomination, subject to administrative review by the commission under IC 4-21.5.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-18
Alteration of historic sites or structures; certificate of approval; exceptions; survey of historic sites and structures; reports
Sec. 18. (a) A:
(1) historic site or historic structure owned by the state; or
(2) historic site or historic structure listed on the state or national register;
may not be altered, demolished, or removed by a project funded, in whole or in part, by the state unless the review board has granted a certificate of approval.
(b) An application for a certificate of approval:
(1) must be filed with the division; and
(2) shall be granted or rejected by the review board after a public hearing.
(c) Subsections (a) and (b) do not apply to real property that is owned by a state educational institution.
(d) The commission for higher education and each state educational institution, in cooperation with the division of historic preservation and archeology, shall develop and continually maintain a survey of historic sites and historic structures owned by the state educational institution. Historic sites and historic structures include buildings, structures, outdoor sculpture, designed landscapes, gardens, archeological sites, cemeteries, campus plans, and historic districts. A survey developed under this subsection must conform with the Indiana Historic Sites and Structures Survey Manual.
(e) The state historic preservation officer no later than one (1) year after receipt of a ten (10) year capital plan under IC 14-21-1-18.5 shall:
(1) review a proposed state educational institution project that

involves a historic site or historic structure owned by a state educational institution; and
(2) submit an advisory report to the commission for higher education, the state educational institution, and the general assembly. An advisory report submitted under this subdivision to the general assembly must be in an electronic format under IC 5-14-6.
(f) Not more than thirty (30) days after a state educational institution, under section 18.6 of this chapter, submits to the division a description of a proposed project that involves the substantial alteration, demolition, or removal of a historic site or historic structure, the state historic preservation officer shall:
(1) review the description of the proposed project; and
(2) submit to the state educational institution an advisory report concerning the proposed project.
The state educational institution shall review and consider the advisory report before proceeding with the substantial alteration, demolition, or removal of a historic site or historic structure.
As added by P.L.1-1995, SEC.14. Amended by P.L.135-1996, SEC.4; P.L.54-1997, SEC.8; P.L.28-2004, SEC.130; P.L.2-2007, SEC.172.

IC 14-21-1-18.5
State college or university to submit copy of capital plan regarding alteration or demolition of historic sites or structures
Sec. 18.5. When submitting its biennial budget request, a state educational institution must:
(1) submit to the division of historic preservation and archeology of the department of natural resources a copy of any ten (10) year capital plan of the state educational institution that is required by the budget agency or the commission for higher education; and
(2) identify the projects included in the capital plan that may involve the alteration or demolition of historic sites or structures.
As added by P.L.135-1996, SEC.5. Amended by P.L.2-2007, SEC.173.

IC 14-21-1-18.6
Alteration of historic sites or structures not identified in capital plan; submission of description; publication of notice
Sec. 18.6. (a) As used in this section, "substantial alteration" means a conspicuous, exterior material change in a historic site or historic structure which, in the good faith judgment of a state college or university, affects the historic character of the historic site or historic structure.
(b) If a proposed project of a state educational institution:
(1) involves the substantial alteration, demolition, or removal of a historic site or historic structure; and
(2) is not identified in a capital plan submitted to the division under section 18.5 of this chapter; the state educational institution shall submit a description of the proposed project to the division and publish a notice describing the project one (1) time in a newspaper of general circulation in the county in which the proposed project is located. The submission of the description and the publication of the notice must be at least thirty (30) days before the commencement of the proposed project.
As added by P.L.54-1997, SEC.9. Amended by P.L.2-2007, SEC.174.

IC 14-21-1-19
Director as state historic preservation officer
Sec. 19. The director is designated as the state historic preservation officer.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-20
Review board; establishment; members
Sec. 20. (a) The historic preservation review board is established.
(b) The review board consists of nine (9) members as follows:
(1) The director.
(2) At least five (5) individuals meeting minimum professional requirements established by the United States Department of the Interior in 36 CFR, Part 61, as in effect on January 1, 1984.
(3) Professionals in the following disciplines:
(A) History.
(B) Prehistoric or historic archeology.
(C) Architecture or historical architecture.
(c) The division director is a nonvoting advisor to the review board entitled to attend and participate in the proceedings of all meetings of the review board.
(d) The director shall, with the concurrence of the governor, appoint the members of the review board under subsection (b)(2) and (b)(3) for terms of three (3) years. The terms shall be staggered so that the terms of two (2) or three (3) members expire each year. A member may be reappointed.
(e) Appointments to the review board shall be made in accordance with 36 CFR, Part 60, and 36 CFR, Part 61, as in effect on January 1, 1984.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-21
Review board; chairman
Sec. 21. The director is chairman of the review board. The review board may select other officers that the review board determines.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-22
Review board; duties
Sec. 22. (a) The review board shall carry out the duties:
(1) required by this chapter; and
(2) as required under 16 U.S.C. 470 et seq. and the regulations

relating to 16 U.S.C. 470 et seq.
(b) The review board shall also advise the division and the department as requested by the director.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-23
Review board; per diem compensation and traveling expenses
Sec. 23. (a) Each member of the review board who is not a state employee is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day that the member is engaged in the official business of the committee. The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the review board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-24
Applicability of statutes regarding disturbance of grounds
Sec. 24. (a) As used in this section, "agricultural purpose" includes farming, dairying, pasturage, agriculture, horticulture, floriculture, viticulture, ornamental horticulture, olericulture, pomiculture, animal husbandry, and poultry husbandry.
(b) Sections 25, 26, 28, and 29 of this chapter do not apply to the following:
(1) Surface coal mining regulated under IC 14-34.
(2) Cemeteries and human remains subject to IC 23-14.
(3) Disturbing the earth for an agricultural purpose.
(4) Collecting any object other than human remains that is visible in whole or in part on the surface of the ground, regardless of the time the object was made or shaped.
(5) Qualified professional archeologists, as determined by the department, who conduct phase 1a archeological surveys according to guidelines adopted by the department.
As added by P.L.1-1995, SEC.14. Amended by P.L.26-2008, SEC.5.

IC 14-21-1-25
Rules concerning standards for plans; action on submitted plans
Sec. 25. (a) The commission shall adopt rules establishing standards for plans.
(b) With respect to archeological plans, the rules must impose a standard of conduct that does the following:
(1) Promotes the scientific investigation and conservation of

past cultures.
(2) Considers the interests and expertise of amateur archeologists and professional archeologists.
(c) With respect to development plans, the rules must impose a standard of conduct that preserves and protects both of the following:
(1) The rights and interests of landowners.
(2) The sensitivity of human beings for treating human remains with respect and dignity, as determined by the commission.
(d) Subject to subsection (e), plans required under this chapter must be submitted to the department for approval according to rules adopted by the commission.
(e) Proposed plans submitted to the department must be:
(1) approved;
(2) denied; or
(3) held because of the need for additional information;
by the department not more than sixty (60) days after the date of submission. If the department does not take any action on the plan within the time required by this subsection, the plan is considered to be approved, unless approval is prohibited under a state or federal law. If the department requests additional information under subdivision (3), the department shall approve or deny the resubmitted plan not more than thirty (30) days after the resubmitted plan is received.
As added by P.L.1-1995, SEC.14. Amended by P.L.46-2000, SEC.9; P.L.26-2008, SEC.6.

IC 14-21-1-25.5
Notice of discovered burial ground; recommendations
Sec. 25.5. (a) If a Native American Indian burial ground is discovered, the department shall immediately provide notice to the Native American Indian affairs commission established by IC 4-23-32.
(b) If Native American Indian human remains are removed from a burial ground, the department shall provide the following to the Native American Indian affairs commission:
(1) Any written findings or reports that result from the analysis and study of the human remains.
(2) Written notice to the Native American Indian affairs commission that the analysis and study of the human remains are complete.
(c) After receiving written notice under subsection (b)(2), the Native American Indian affairs commission shall make recommendations to the department regarding the final disposition of the Native American Indian human remains.
As added by P.L.283-2003, SEC.2. Amended by P.L.133-2012, SEC.173.

IC 14-21-1-26
Disturbing ground to discover artifacts, burial objects, or human remains; penalty Sec. 26. (a) A person who disturbs the ground for the purpose of discovering, uncovering, or moving artifacts, burial objects, or human remains must do so in accordance with a plan approved by the department under section 25 of this chapter or under IC 14-3-3.4-14 (before its repeal).
(b) A person who recklessly, knowingly, or intentionally violates this section commits the following:
(1) A Class A misdemeanor, if the violation does not involve disturbing human remains.
(2) A Class D felony, if the violation involves disturbing human remains.
As added by P.L.1-1995, SEC.14. Amended by P.L.26-2008, SEC.7.

IC 14-21-1-26.5
Development plan requirements; penalty
Sec. 26.5. (a) Notwithstanding IC 23-14-44-1, this section does not apply to the following:
(1) A public utility (as defined in IC 8-1-2-1(a)).
(2) A corporation organized under IC 8-1-13.
(3) A municipally owned utility (as defined in IC 8-1-2-1(h)).
(4) A surface coal mining and reclamation operation permitted under IC 14-34.
(b) Except as provided in this subsection and subsections (c) and (d), a person may not disturb the ground within one hundred (100) feet of a burial ground for the purpose of excavating or covering over the ground or erecting, altering, or repairing any structure without having a development plan approved by the department under section 25 of this chapter or in violation of a development plan approved by the department under section 25 of this chapter. The department must review the development plan as required by section 25(e) of this chapter.
(c) A development plan:
(1) must be approved if a person intends to:
(A) excavate or cover over the ground; or
(B) construct a new structure or alter or repair an existing structure;
that would impact the burial ground or cemetery; and
(2) is not required if a person intends to:
(A) excavate or cover over the ground; or
(B) erect, alter, or repair an existing structure;
for an incidental or existing use that would not impact the burial ground or cemetery.
(d) A development plan for a governmental entity to disturb ground within one hundred (100) feet of a burial ground must be approved as follows:
(1) A development plan of a municipality requires approval of the executive of the municipality and does not require the approval of the department. However, if the burial ground or cemetery is located outside the municipality, approval is also required by the executive of the county where the burial ground

or cemetery is located. A county cemetery commission established under IC 23-14-67-2 may advise the executive of the municipality on whether to approve a development plan.
(2) A development plan of a governmental entity other than:
(A) a municipality; or
(B) the state;
requires the approval of the executive of the county where the governmental entity is located and does not require the approval of the department. However, if the governmental entity is located in more than one (1) county, only the approval of the executive of the county where the burial ground or cemetery is located is required. A county cemetery commission established under IC 23-14-67-2 may advise the county executive on whether to approve a development plan.
(3) A development plan of the state requires the approval of the department.
(e) If a burial ground is within an archeological site, an archeological plan is required to be part of the development plan.
(f) A person who recklessly, knowingly, or intentionally violates this section commits a Class A misdemeanor. However, the offense is a Class D felony if the person disturbs buried human remains or grave markers while committing the offense.
As added by P.L.46-2000, SEC.10. Amended by P.L.177-2001, SEC.3; P.L.26-2008, SEC.8.

IC 14-21-1-27
Duties when buried human remains or burial grounds are disturbed; penalty
Sec. 27. (a) A person who disturbs buried human remains or burial grounds shall do the following:
(1) Notify the department within two (2) business days of the time of the disturbance.
(2) Treat or rebury the human remains in a manner and place according to rules adopted by the commission or a court order and permit issued by the state department of health under IC 23-14-57.
(b) A person who recklessly, knowingly, or intentionally violates this section commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.14. Amended by P.L.52-1997, SEC.4; P.L.14-2000, SEC.38; P.L.26-2008, SEC.9.

IC 14-21-1-28
Penalty for disturbing human remains or grave markers
Sec. 28. A person who recklessly, knowingly, or intentionally disturbs human remains or grave markers while moving, uncovering, or removing artifacts or burial objects either:
(1) without a plan approved by the department under:
(A) section 25 of this chapter; or
(B) IC 14-3-3.4-14 (before its repeal); or
(2) in violation of such a plan; commits a Class D felony.
As added by P.L.1-1995, SEC.14. Amended by P.L.26-2008, SEC.10.

IC 14-21-1-29
Duty upon discovering artifacts or burial objects; penalty
Sec. 29. (a) A person who discovers, uncovers, or moves an artifact or burial object while disturbing the ground for a purpose other than the discovery, uncovering, or moving of artifacts or burial objects shall do the following:
(1) Immediately cease disturbing the ground and the area within one hundred (100) feet of the artifact or burial object.
(2) Notify the department within two (2) business days after the time of the disturbance.
(b) After notification under subsection (a), the department may do any of the following:
(1) Authorize the person to continue the ground disturbing activity, with or without conditions.
(2) Require that continued ground disturbance activity be conducted only in accordance with an approved plan. However, this subdivision does not apply after ten (10) business days from the date that the department receives notice.
(c) A person who violates subsection (a) commits a Class A infraction.
As added by P.L.1-1995, SEC.14. Amended by P.L.26-2008, SEC.11.

IC 14-21-1-30
Amateur groups encouraged to establish codes of ethics
Sec. 30. The department shall actively encourage all groups of amateur archeologists to establish and maintain a code of ethics as a minimum guide for the conduct of searches for evidence from the life and culture of past ages.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-31
Adoption of rules
Sec. 31. (a) The commission shall adopt rules under IC 4-22-2 to implement this chapter.
(b) When adopting rules under this chapter the commission shall consider the following:
(1) The rights and interests of landowners.
(2) The sensitivity of human beings for treating human remains with respect and dignity.
(3) The value of history and archeology as a guide to human activity.
(4) The importance of amateur archeologists in making historical, cultural, and archeological discoveries.
(5) Applicable laws, standards, and guidelines for the conduct of archeology and codes of ethics for participation in archeology.
As added by P.L.1-1995, SEC.14.
IC 14-21-1-32
Confidential archeological site information
Sec. 32. (a) Subject to subsections (b) and (c), the division may keep reports and information concerning the location of historic and archeological sites confidential if the director of the division determines that disclosure would likely:
(1) risk harm to the historic or archeological site;
(2) cause a significant invasion of privacy; or
(3) impede the use of a traditional religious site by practitioners.
(b) The division may not disclose to the public reports and information required to be confidential under federal law.
(c) If the director of the division determines that reports and information should be confidential under subsection (a), the director of the department, in consultation with the director of the division, shall determine who may have access to the confidential reports and information.
As added by P.L.26-2008, SEC.12.

IC 14-21-1-33
Persons authorized to accompany conservation officers to determine violations
Sec. 33. An employee of the division or a person authorized by the department may accompany a conservation officer on public or private property to determine if there is a violation of this article.
As added by P.L.26-2008, SEC.13.

IC 14-21-1-34
Homeowner assistance program; archeology preservation trust fund
Sec. 34. (a) The division may conduct a program to assist private homeowners who have accidentally discovered an artifact, a burial object, or human remains and who need assistance to comply with an approved plan to excavate or secure the site from further disturbance. The division may conduct the program alone or by entering into an agreement with any entity that the division selects.
(b) In conducting a program under subsection (a), the division may receive gifts and grants under terms, obligations, and liabilities that the director of the division considers appropriate. The director shall use a gift or grant received under this subsection:
(1) to carry out subsection (a); and
(2) according to the terms and obligations of the gift or grant.
(c) The auditor of state shall establish the archeology preservation trust fund to hold money received under subsection (b).
(d) The director of the division shall administer the archeology preservation trust fund. The expenses of administering the fund shall be paid from money in the trust fund.
(e) The treasurer of state shall invest the money in the archeology preservation trust fund that is not currently needed to meet the obligations of the fund in the same manner as other public trust funds may be invested. The treasurer of state shall deposit in the fund the

interest that accrues from the investment of the fund.
(f) Money in the archeology preservation trust fund at the end of a state fiscal year does not revert to the state general fund. There is annually appropriated to the division the money in the archeology preservation trust fund for the division's use in carrying out the purposes of this section.
(g) The division may adopt rules under IC 4-22-2 to govern the administration of this section.
As added by P.L.26-2008, SEC.14.

IC 14-21-1-35
Restitution orders
Sec. 35. (a) In addition to:
(1) a:
(A) sentence imposed under this chapter for a felony or misdemeanor; or
(B) judgment imposed under this chapter for an infraction; and
(2) an order for restitution to a victim;
a court may order an individual to make restitution to the archeology preservation trust fund established under section 34 of this chapter for the division's costs incurred because of the offense committed by the individual.
(b) In ordering restitution under this section, the court shall consider the following:
(1) The schedule of costs submitted to the court by the division.
(2) The cost to the property owner to restore or repair the damaged area of an archeological site or burial ground and place the property in the property's original condition as nearly as practicable.
(3) The amount of restitution that the individual is or will be able to pay.
(c) The court shall immediately forward to the division a copy of an order for restitution made under this section.
As added by P.L.26-2008, SEC.15.

IC 14-21-1-36
Possession of looted property; penalty
Sec. 36. A person who knowingly or intentionally receives, retains, or disposes of an artifact, a burial object, or human remains obtained in violation of this chapter commits possession of looted property, a Class D felony. However, the offense is a Class C felony if the fair market cost of carrying out a scientific archeological investigation of the area that was damaged to obtain the artifact, burial object, or human remains is at least one hundred thousand dollars ($100,000).
As added by P.L.26-2008, SEC.16.



CHAPTER 2. CEMETERY PRESERVATION

IC 14-21-2-2
"Grave memorial" defined
Sec. 2. As used in this chapter, "grave memorial" refers to a gravestone, monument, grave marker, or any other type of similar item.
As added by P.L.100-1999, SEC.1.

IC 14-21-2-3
Filing required following lawful removal of grave memorial
Sec. 3. (a) A person who lawfully removes a grave memorial must file the following with the county recorder of the county where the grave memorial was located before its removal:
(1) A precise description of all text appearing on the grave memorial including:
(A) names;
(B) dates;
(C) references to other individuals; and
(D) mementos.
(2) A photograph of the grave memorial.
(3) A written description and photograph of the location of the site from which the grave memorial was removed.
(b) A county recorder may collect a filing fee under IC 36-2-7-10 for filings under this section.
(c) A county recorder is:
(1) not required to obtain special recording equipment for the purpose of recording the information listed in subsection (a); and
(2) required to record only the information listed in subsection (a) that the recorder's current recording equipment can accommodate.
(d) The state board of accounts shall prescribe a form for recording the information listed in subsection (a). The form shall be available to the public at each local health department office.
As added by P.L.100-1999, SEC.1.
IC 14-21-2-4
Purchase or sale of items removed from cemetery prohibited
Sec. 4. A person may not buy or sell any of the following that have been removed from a cemetery:
(1) Grave memorial.
(2) Grave artifact.
(3) Grave ornamentation.
(4) Cemetery enclosure.
(5) Other commemorative item.
As added by P.L.100-1999, SEC.1.

IC 14-21-2-5
Chapter violations
Sec. 5. A person who knowingly violates a provision of this chapter commits a Class C misdemeanor.
As added by P.L.100-1999, SEC.1.



CHAPTER 3. RECORDING INTERESTS IN PROPERTY CONTAINING A BURIAL GROUND OR CEMETERY

IC 14-21-3-2
Effect on other recording requirements
Sec. 2. The recording that this chapter requires is in addition to any recording that may be required by IC 23-14-34-1.
As added by P.L.46-2000, SEC.11.

IC 14-21-3-3
Violations
Sec. 3. Beginning January 1, 2003, a person who violates section 1 of this chapter commits a Class C infraction.
As added by P.L.46-2000, SEC.11.

IC 14-21-3-4
Confidentiality of information
Sec. 4. Nothing in this chapter may be construed to authorize violation of the confidentiality of information requirements of 16 U.S.C. 470(w) and 16 U.S.C. 470(h)(h).
As added by P.L.46-2000, SEC.11.

IC 14-21-3-5
Exceptions
Sec. 5. This chapter does not apply to the following:
(1) A public utility (as defined in IC 8-1-2-1(a)).
(2) A corporation organized under IC 8-1-13.
(3) A municipally owned utility (as defined in IC 8-1-2-1(h)).
(4) Property that has been subject to bonding or other financial assurances released by the appropriate governmental agency after compliance with applicable state laws.
As added by P.L.46-2000, SEC.11.



CHAPTER 4. REPEALED



CHAPTER 5. ACCESS TO CEMETERY LAND

IC 14-21-5-2
"Invitee"
Sec. 2. As used in this chapter, "invitee" means an individual who has been given permission by a landowner to visit a cemetery located on the landowner's property.
As added by P.L.68-2012, SEC.4.

IC 14-21-5-3
Access to cemetery land
Sec. 3. The owner of land that is classified under IC 6-1.1-6.8 as cemetery land must allow family members of persons buried in the cemetery at least three (3) days each year during which the family members may gain access to and visit the cemetery. The date or dates on which family members will visit the cemetery must be agreed upon between the landowner and the family members.
As added by P.L.68-2012, SEC.4.

IC 14-21-5-4
Immunity for injuries to family members and invitees granted access to cemetery land
Sec. 4. The following apply when a landowner grants access to a cemetery that is classified under IC 6-1.1-6.8:
(1) Except for an injury that is a direct result of a landowner's gross negligence or willful and wanton misconduct, the landowner is immune from civil liability for any injury occurring to the health, life, or property of an invitee or a family member during the time the invitee or family member is present on the landowner's property.
(2) Except for an injury that is a direct result of a guide's gross negligence or willful and wanton misconduct, a person guiding an invitee or a family member to the cemetery is immune from civil liability for any injury occurring to the health, life, or property of the invitee or family member during the time the guide and the invitee or family member are present on the landowner's property.
As added by P.L.68-2012, SEC.4.






ARTICLE 22. FISH AND WILDLIFE

CHAPTER 1. GENERAL PROVISIONS

IC 14-22-1-2
Applicability of article
Sec. 2. The regulatory provisions of this article do not apply to:
(1) agents or employees of the department; or
(2) police officers of the United States or Indiana;
while in performance of official duty.
As added by P.L.1-1995, SEC.15.

IC 14-22-1-3
Repealed
(Repealed by P.L.225-2005, SEC.26.)



CHAPTER 2. DIVISION OF FISH AND WILDLIFE

IC 14-22-2-2
Administration of article
Sec. 2. The division of fish and wildlife shall administer this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-3
Duties of director
Sec. 3. The director shall do the following:
(1) Provide for the protection, reproduction, care, management, survival, and regulation of wild animal populations regardless of whether the wild animals are present on public or private property in Indiana.
(2) Organize and pursue a program of research and management of wild animals that will serve the best interests of the resources and the people of Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-4
Licenses and permits
Sec. 4. The director shall write and issue licenses and permits required by this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-5
Entry onto property
Sec. 5. The director or the director's representative may, while in the performance of official duties, enter into or upon private or public property for the following purposes:
(1) Managing and protecting a wild animal found upon or within the property.
(2) Killing or removing a wild animal that is considered a nuisance or detrimental to overall populations.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-6
Adoption of rules
Sec. 6. (a) The director shall adopt rules under IC 4-22-2 to do the following:
(1) Establish, open, close, lengthen, suspend, or shorten seasons. (2) Establish bag, sex, and size limits.
(3) Establish limitations on the numbers of hunters and fishermen.
(4) Establish the methods, means, and time of:
(A) taking, chasing, transporting, and selling; or
(B) attempting to take, transport, or sell;
wild animals or exotic mammals, with or without dogs, in Indiana or in a designated part of Indiana.
(5) Establish other necessary rules to do the following:
(A) Administer this chapter.
(B) Properly manage wild animals or exotic mammals in a designated water or land area of Indiana.
(6) Set aside and designate land or water or parts of the land or water owned, controlled, or under contract or acquired by the state for conservation purposes as a public hunting and fishing ground under the restrictions, conditions, and limitations that are determined to be appropriate.
(b) Rules:
(1) may be adopted only after thorough investigation; and
(2) must be based upon data relative to the following:
(A) The welfare of the wild animal.
(B) The relationship of the wild animal to other animals.
(C) The welfare of the people.
(c) Whenever the director determines that it is necessary to adopt rules, the director shall comply with the following:
(1) Rules must clearly describe and set forth any applicable changes.
(2) The director shall make or cause to be made a periodic review of the rules.
(3) A copy of each rule, as long as the rule remains in force and effect, shall be included and printed in each official compilation of the Indiana fish and wildlife law.
(d) The director may modify or suspend a rule for a time not to exceed one (1) year under IC 4-22-2-37.1.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-7
Revenue raising projects
Sec. 7. (a) The division may, with the approval of the director, engage in revenue raising projects, including the following:
(1) The sale of items made by employees of the department, purchased for resale, or taken on consignment for sale.
(2) The sale of the right or authority to market items, devices, or artwork owned or controlled by the department.
(3) The solicitation of gifts.
(4) The sale of nonmonetary gifts.
(b) All money raised under this section shall be deposited in the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.



CHAPTER 3. FISH AND WILDLIFE FUND

IC 14-22-3-2
Establishment of fund
Sec. 2. The fish and wildlife fund is established.
As added by P.L.1-1995, SEC.15.

IC 14-22-3-3
Assets of fund
Sec. 3. The fund consists of the following:
(1) The money collected by each court that collects money due the department for violation of Indiana fish and wildlife law.
(2) Other money appropriated to or set apart for the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-3-4
Remittance and transfer of money; records
Sec. 4. (a) A court that collects money under section 3(1) of this chapter shall promptly remit the money to the department.
(b) The department shall, on the first day of each month, pay to the auditor of state all money received by the department under this section during the preceding month.
(c) The auditor of state shall keep a record of the money received and shall transfer the money to the treasurer of state.
As added by P.L.1-1995, SEC.15.

IC 14-22-3-5
Purposes of fund
Sec. 5. (a) Except as provided in subsection (b), the money in the fund shall be used for the following purposes:
(1) Protecting and propagating game, fish, and birds in Indiana.
(2) Paying the operational expenses of the following:
(A) The fish and wildlife division.
(B) The law enforcement division.
(3) Maintaining the automated point of sale licensing system implemented under IC 14-22-12-7.5. However, the amount that may be used under this subdivision during a fiscal year may not exceed the amount transferred on July 1 of that fiscal year under IC 14-22-4-6.
(b) Money in the fund that is attributable to money deposited under IC 33-37-7-9 shall be used to administer the following:
(1) The turn in a poacher program established under IC 14-9-8-23. (2) The reward system established under the program.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.57; P.L.98-2004, SEC.95.



CHAPTER 4. LIFETIME HUNTING, FISHING, AND TRAPPING LICENSE TRUST FUND

IC 14-22-4-2
Establishment of fund
Sec. 2. The lifetime hunting, fishing, and trapping license trust fund is established.
As added by P.L.1-1995, SEC.15. Amended by P.L.17-1997, SEC.3.

IC 14-22-4-3
Administration of fund
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-4-4
Gifts
Sec. 4. The department may accept gifts to enrich the fund. The proceeds of the gifts shall be deposited in the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-4-5
Investments
Sec. 5. The treasurer of state shall invest the money in the fund in the same manner as the money in the state general fund. The treasurer of state shall deposit the proceeds from the investment earnings in the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-4-6
Purpose of fund
Sec. 6. (a) On July 1 of each year:
(1) all of the accumulated earnings in the fund; plus
(2) two and one-half percent (2 1/2%) of the money in the fund, less the accumulated earnings;
shall be transferred to the fish and wildlife fund to maintain the automated point of sale licensing system implemented under IC 14-22-12-7.5. Any unused part of the transfer under this subsection may be used for the other purposes specified in IC 14-22-3-5(a).
(b) The director:
(1) with the approval of the commission;
(2) with the approval of the budget agency; and (3) after review by the budget committee;
may use money in the fund to acquire real property that will be used and managed for hunting and fishing. The money used under this subsection to acquire real property may not exceed fifty percent (50%) of the appraised value of the real property.
(c) The money in the fund may be used only for the purposes authorized in this section.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.58; P.L.132-2006, SEC.1.

IC 14-22-4-7
Reversion of money not provided for
Sec. 7. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1995, SEC.15.



CHAPTER 5. DEER RESEARCH AND MANAGEMENT FUND

IC 14-22-5-2
Establishment of fund
Sec. 2. The deer research and management fund is established.
As added by P.L.1-1995, SEC.15.

IC 14-22-5-3
Administration of fund
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-5-4
Purpose of fund
Sec. 4. The money in the fund shall be used for deer research and management.
As added by P.L.1-1995, SEC.15.

IC 14-22-5-5
Reversion of money
Sec. 5. Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund. If the fund is abolished, the money in the fund reverts to the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.



CHAPTER 6. REGULATION OF BIRDS AND MAMMALS

IC 14-22-6-2
Migratory birds; taking governed by article
Sec. 2. A person may not:
(1) take, possess, sell, offer for sale, purchase, or offer to purchase;
(2) ship, transport, or carry; or
(3) deliver or receive for shipment, transportation, or carriage in any manner outside Indiana;
a migratory bird designated in this article or a part, nest, or egg of a migratory bird, except as otherwise permitted by this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-3
Migratory birds; permit or license requirement
Sec. 3. A person may not take or possess for any purpose, during the closed season, a migratory bird or the nest, eggs, or increase of a migratory bird without having a permit or license issued by the director under this article.
As added by P.L.1-1995, SEC.15. Amended by P.L.69-2009, SEC.7.

IC 14-22-6-4
Trapping; tending traps
Sec. 4. A person may not do the following:
(1) Tend or visit a trap or remove a furbearing animal from a trap that is not the person's property without the permission of the owner.
(2) Fail to tend or visit or have tended or visited a trap and remove a furbearing animal from a trap that is the person's property within a period not exceeding twenty-four (24) hours.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-5
Trapping; underwater box traps
Sec. 5. A person may trap furbearing animals with an underwater box trap during trapping season.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-6
Trapping; snares Sec. 6. (a) A person may not use a snare for the trapping of animals, except upon land owned by the user or with the written permission of the owner.
(b) A snare that permits a circumference of more than fifteen (15) inches may not be used for the trapping of animals unless:
(1) at least fifty percent (50%) of the loop of the snare is covered by water; or
(2) the snare employs a relaxing snare lock.
As added by P.L.1-1995, SEC.15. Amended by P.L.183-1995, SEC.1.

IC 14-22-6-7
Jacklighting prohibited
Sec. 7. (a) This section does not apply to an employee of the department, an employee of a federal wildlife management agency, or a person who:
(1) is acting in the performance of the employee's or a person's duties or in accordance with the conditions of a license; and
(2) has received the express written consent of the director for the employee's or person's action.
(b) An individual may not knowingly throw or cast the rays of any spotlight or other artificial light:
(1) not required by law on a motor vehicle; and
(2) in search of or upon any wild bird or wild animal;
from a vehicle while the person possesses a firearm, bow, or crossbow, if by throwing or casting the rays a wild bird or wild animal could be killed. This subsection applies even though the animal is not killed, injured, shot at, or otherwise pursued.
(c) An individual may not take any wildlife, except furbearing mammals, with the aid of illumination of any spotlight, searchlight, or other artificial light.
(d) An individual may not shine a spotlight, searchlight, or other artificial light for the purpose of taking, attempting to take, or assisting another person to take a deer.
As added by P.L.1-1995, SEC.15. Amended by P.L.13-2007, SEC.1; P.L.151-2012, SEC.10.

IC 14-22-6-8
Sale of wild birds or mammals governed by article
Sec. 8. (a) As used in this section, "sell" includes serving as a part of a meal by a restaurant, a hotel, a boardinghouse, or an eating house keeper.
(b) A person may not sell, offer to buy, trade, or offer to trade a wild bird or mammal, or meat from a wild bird or mammal, that:
(1) is live or dead; and
(2) is taken in:
(A) Indiana; or
(B) another state and brought into Indiana;
except as otherwise provided in this article.
(c) Proof that a bird or mammal was served constitutes prima facie evidence that the bird or mammal was served in violation of

this article. However, a restaurant, a hotel, a boardinghouse, or an eating house keeper may prepare and serve during open season to:
(1) a guest, patron, or boarder; and
(2) the family of the guest, patron, or boarder;
a bird or mammal legally taken by the guest, patron, or boarder during the open season.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-9
Shooting from or across public highways prohibited
Sec. 9. A person may not:
(1) hunt, shoot, shoot at, or kill an animal; or
(2) shoot at an object;
from within, into, upon, or across a public highway in Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-10
Shooting into or across waters of the state
Sec. 10. A person may not shoot into or across:
(1) the waters of the state; or
(2) the boundary waters of the state;
except in the lawful pursuit of wild animals.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-11
Silencers prohibited
Sec. 11. (a) This section does not apply to an employee of the department, employee of a federal wildlife management agency, or individual who:
(1) is acting in the performance of the employee's or individual's duties; and
(2) has received the express written consent of the director for the employee's or individual's action.
(b) An individual may not:
(1) use or possess an apparatus designed for use with or on a firearm commonly called a silencer; or
(2) use or possess a device used as a silencer;
in Indiana while in the act of hunting.
As added by P.L.1-1995, SEC.15. Amended by P.L.13-2007, SEC.2; P.L.151-2012, SEC.11.

IC 14-22-6-12
Taking of coyotes
Sec. 12. A person:
(1) who possesses land; or
(2) designated in writing by a person who possesses land;
may take coyotes on the land at any time.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-13 Controlled hunts in state parks
Sec. 13. (a) If the director:
(1) determines that a species of wild animal present within a state park poses an unusual hazard to the health or safety of one (1) or more individuals;
(2) determines, based upon the opinion of a professional biologist, that it is likely that:
(A) a species of wild animal present within a state park will cause obvious and measurable damage to the ecological balance within the state park; and
(B) the ecological balance within the state park will not be maintained unless action is taken to control the population of the species within the state park; or
(3) is required under a condition of a lease from the federal government to manage a particular wild animal species;
the director shall establish a controlled hunt for the species within the state park.
(b) An order issued by the director under this section must set forth the conditions of the hunt.
As added by P.L.47-1995, SEC.2. Amended by P.L.18-2009, SEC.1.

IC 14-22-6-14
Control of deer population; landowner assistance program
Sec. 14. (a) The:
(1) division of fish and wildlife of the department; and
(2) division of soil conservation established within the Indiana state department of agriculture by IC 15-11-4-1, through the soil and water conservation districts established under IC 14-32;
shall, in cooperation with other conservation education organizations and one (1) or more organizations of hunters, establish a program to help landowners with problems determined by the director to be caused by localized deer population.
(b) The program established under this section must educate landowners concerning the means by which a landowner can:
(1) control; or
(2) obtain assistance in controlling;
the deer population on the landowner's tract of land.
(c) Under the program established under this section, one (1) or more hunters or organizations of hunters may, upon request by a landowner, work with the department and the landowner to alleviate problems caused by localized deer populations.
(d) In each county, the division of fish and wildlife, in cooperation with the soil and water conservation district established within the county under IC 14-32, shall disseminate information about the program established under this section.
As added by P.L.47-1995, SEC.3. Amended by P.L.1-2006, SEC.213; P.L.2-2008, SEC.30; P.L.120-2008, SEC.7.



CHAPTER 7. MIGRATORY WATERFOWL STAMP

IC 14-22-7-2
"Stamp" defined
Sec. 2. As used in this chapter, "stamp" refers to the migratory waterfowl stamp provided by this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-7-3
Stamps; requirement; form
Sec. 3. (a) An individual may not hunt a migratory waterfowl within Indiana without having an electronically generated migratory waterfowl stamp issued by the department. The stamp must be in the possession of each individual hunting a migratory waterfowl. The licensee shall validate the stamp with the signature, in ink, of the licensee on the hunting license on which the electronically generated form of the stamp is attached.
(b) The department shall determine the form of the migratory waterfowl stamp and may create and sell commemorative migratory waterfowl stamps.
As added by P.L.1-1995, SEC.15. Amended by P.L.52-2002, SEC.1 and P.L.176-2002, SEC.7; P.L.225-2005, SEC.16; P.L.151-2012, SEC.12.

IC 14-22-7-4
Stamps; issuance, fee, and expiration
Sec. 4. An electronically generated stamp shall be issued to each hunting license applicant or holder upon request and the payment of a fee of six dollars and seventy-five cents ($6.75). Each stamp expires on March 31 of the year following issuance.
As added by P.L.1-1995, SEC.15. Amended by P.L.225-2005, SEC.17; P.L.151-2012, SEC.13.

IC 14-22-7-5
Use of revenues
Sec. 5. (a) The department shall contract annually with an appropriate nonprofit organization to use fifty percent (50%) of the revenue collected under this chapter for development of waterfowl propagation areas. Before paying the revenue to a nonprofit corporation developing waterfowl areas, the department must obtain evidence that the project is acceptable to the appropriate agency having jurisdiction over the land and water affected by the project.
(b) The department shall spend fifty percent (50%) of the revenue

collected under this chapter:
(1) for the acquisition or development of wetlands in Indiana; or
(2) to participate in the joint funding of North American waterfowl management plans.
As added by P.L.1-1995, SEC.15.



CHAPTER 8. GAME BIRD HABITAT RESTORATION STAMP

IC 14-22-8-2
"Game bird" defined
Sec. 2. As used in this chapter, "game bird" means pheasant, quail, grouse, mourning dove, and wild turkey.
As added by P.L.1-1995, SEC.15. Amended by P.L.66-2008, SEC.9; P.L.69-2009, SEC.8.

IC 14-22-8-3
"Stamp" defined
Sec. 3. As used in this chapter, "stamp" refers to the game bird habitat restoration stamp provided by this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-8-4
Stamps; requirement; form
Sec. 4. (a) An individual may not hunt a game bird within Indiana without having an electronically generated game bird habitat restoration stamp issued by the department. The stamp must be in the possession of each individual hunting a game bird. The licensee shall validate the stamp with the signature of the licensee on the hunting license on which the electronically generated form of the stamp is attached.
(b) The department shall determine the form of the stamp and may create and sell commemorative game bird habitat restoration stamps.
As added by P.L.1-1995, SEC.15. Amended by P.L.225-2005, SEC.18; P.L.151-2012, SEC.14.

IC 14-22-8-5
Stamps; issuance, fee, and expiration
Sec. 5. An electronically generated stamp shall be issued to each hunting license applicant or holder upon request and the payment of a fee of six dollars and seventy-five cents ($6.75). Each stamp expires on March 31 of the year following issuance.
As added by P.L.1-1995, SEC.15. Amended by P.L.225-2005, SEC.19.

IC 14-22-8-6
Fund
Sec. 6. (a) The game bird habitat restoration fund is established as a dedicated fund.
(b) The department shall administer the fund. The director may

expend the money in the fund exclusively for the purpose of restoring the habitat of the various game birds in Indiana.
(c) The proceeds from the sale of stamps shall be deposited in the fund.
(d) Money in the fund does not revert to the state general fund at the end of a state fiscal year. If the fund is abolished, the contents revert to the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-8-7
Powers and duties of department
Sec. 7. (a) The department shall contract for the development of game bird habitats in Indiana. Each contract must:
(1) be for at least three (3) years; and
(2) provide a plan for the development of habitat for at least one (1) species of game bird.
(b) The department may seek the cooperation of federal agencies such as the Agricultural Stabilization and Conservation Service or the Natural Resources Conservation Service in the development of habitat plans and compensation for habitat plans. Monetary compensation may not exceed one hundred dollars ($100) per acre per year and each contract may provide that the site be open for regulated public game bird hunting.
(c) The department may purchase land in Indiana from willing sellers for the development of game bird habitats.
As added by P.L.1-1995, SEC.15.



CHAPTER 9. REGULATION OF FISHING

IC 14-22-9-2
Ice fishing
Sec. 2. (a) A person may not:
(1) ice fish; or
(2) attempt to ice fish;
in water of the state through a hole greater than twelve (12) inches in diameter.
(b) A house, shanty, or fully enclosed structure used in ice fishing must have the name and address of the owner clearly painted or otherwise indicated on the outside of the door of the structure. The door of the structure must be equipped with a latch of a nature that can be opened from the outside as well as from the inside. The structure may be of a temporary nature only and shall be removed from the ice before the ice leaves.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-3
Fishing near dams
Sec. 3. A person may not use, set, cause to be used or set, take, or attempt to take fish by means of:
(1) a trotline; (2) a set line;
(3) a throw line;
(4) a net;
(5) a trap; or
(6) a seine;
except legal minnow seines or dip nets, within three hundred (300) yards of a dam that wholly or partly crosses a river, stream, or waterway in Indiana or the boundary water of the state.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-4
Minnows and crayfish; unlawful transportation
Sec. 4. A bait dealer may not transport or hold live minnows or live crayfish in Indiana for any purpose in a manner or under the conditions that cause unnecessary loss and death of minnows. A violation of this section is sufficient cause for the division to revoke and seize a bait dealer's license.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-5
Minnows and crayfish; transportation outside state
Sec. 5. (a) This section does not apply to a person engaged in commercially raising in private waters:
(1) minnows;
(2) crayfish; or
(3) game fish;
for the purpose of sale.
(b) As used in this section, "private waters" means water wholly on the land of an individual that:
(1) is not connected with public waters; and
(2) will not allow the ingress of fish.
(c) A person may not transport outside Indiana more than one hundred (100) minnows or one hundred (100) crayfish in a twenty-four (24) hour period.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-6
Waste disposal
Sec. 6. All offal or filth of any kind accruing from the catching, curing, cleaning, or shipping of fish in or near the water of Lake Michigan shall be burned, buried, or otherwise disposed of in a sanitary manner that:
(1) does not pollute the water; and
(2) is not or does not become detrimental to public health or comfort.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-7
Sale of fish
Sec. 7. (a) This section does not apply to the sale of fish produced

in private ponds for sale or for breeding and stocking purposes if the owner obtains a permit from the director under the rules adopted by the department and conditions provided in the permit.
(b) A person may not sell, barter, or exchange, offer to sell, barter, or exchange, or purchase or offer to purchase fish protected by law, whether taken in Indiana, the boundary waters of the state, or some other state and brought into Indiana, except as otherwise provided in this article. Restaurants, hotels, boardinghouses, or eating houses may prepare and serve during the open season to:
(1) a guest, patron, or boarder; and
(2) the family of the guest, patron, or boarder;
fish legally taken in open season in Indiana by the guest, patron, or boarder.
(c) Except as specifically prohibited by law, a person may sell a species of hatchery reared fish or fish legally taken outside Indiana under a valid commercial fishing license or regulation, dead or alive, dressed or undressed, or partly dressed under the rules that the department and the state department of health prescribe if the fish are tagged or labeled in a manner that specifically identifies the following:
(1) The name and address of the seller.
(2) The hatchery.
(3) The commercial fishing license or regulation.
(d) A person may not import and sell a live species of fish that has not been approved by the director without a permit from the director for this activity.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-8
Stocking fish in waters of the state
Sec. 8. Except as otherwise provided, a person may not stock fish in the following:
(1) Waters containing state owned fish.
(2) Waters of the state.
(3) Boundary waters of the state.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-9
Obstruction of waterways; dams; fish ladders
Sec. 9. (a) This section does not apply to a downstream water release from an existing municipal or fire protection impoundment that has not impounded sufficient water for release.
(b) A person may not stretch, place, or set an obstruction, other than a dam, across a waterway of Indiana or boundary waters of the state that prevents fish from ascending or descending a waterway.
(c) A person who owns, operates, or controls a dam:
(1) whose impounded water is withdrawn for municipal, industrial, electrical, agricultural, mining, or any other use; and
(2) across a waterway of Indiana or boundary water of Indiana whose watershed is greater than fifty (50) square miles; may be required to incorporate into the structure sufficient water storage head to maintain during periods of minimum stream flow a downstream discharge equal to the inflow into the impoundment created by the dam and to maintain a sufficient head of water above the dam to support fish life. A person described in this subsection shall maintain during periods of minimum stream flow a downstream discharge equal to the inflow into the impoundment created by the dam.
(d) An owner of a dam across a waterway of Indiana or boundary water of Indiana whose watershed is greater than fifty (50) square miles may be required to construct and maintain the following:
(1) Fish ladders on the dam sufficient to allow the fish below the dam to pass over the dam into the water above the dam.
(2) A passageway around and over the dam sufficient to allow the upstream and downstream hand-carrying of small boats for the purpose of navigation.
The fish ladders or boat passage shall be constructed in the manner and of the materials that are prescribed by the director.
(e) The department shall enforce and administer this section.
(f) A person who violates this section commits a Class C infraction. Each day that a violation continues constitutes a separate offense.
(g) The remedy afforded by this section does not deprive an aggrieved person from seeking redress by any other remedy:
(1) provided by statute; or
(2) under law.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-10
Control of aquatic vegetation
Sec. 10. (a) This section does not apply to the following:
(1) A privately owned lake, farm pond, or public or private drainage ditch.
(2) A landowner or tenant adjacent to public waters or boundary waters of the state, who chemically, mechanically, or physically controls aquatic vegetation in the immediate vicinity of a boat landing or bathing beach on or adjacent to the real property of the landowner or tenant if the following conditions exist:
(A) The area where vegetation is to be controlled does not exceed:
(i) twenty-five (25) feet along the legally established, average, or normal shoreline;
(ii) a water depth of six (6) feet; and
(iii) a total surface area of six hundred twenty-five (625) square feet.
(B) Control of vegetation does not occur in a public waterway of the state.
(b) A person may not chemically, mechanically, physically, or biologically control aquatic vegetation in the public waters or boundary waters of the state without a permit issued by the

department. All procedures to control aquatic vegetation under this section shall be conducted in accordance with rules adopted by the department under IC 4-22-2.
(c) Upon receipt of an application for a permit to control aquatic vegetation and the payment of a fee of five dollars ($5), the department may issue a permit to the applicant. However, if the aquatic vegetation proposed to be controlled is present in a public water supply, the department may not, without prior written approval from the department of environmental management, approve a permit for chemical control of the aquatic vegetation.
(d) This section does not do any of the following:
(1) Act as a bar to a suit or cause of action by a person or governmental agency.
(2) Relieve the permittee from liability, rules, restrictions, or permits that may be required of the permittee by any other governmental agency.
(3) Affect water pollution control laws (as defined in IC 13-11-2-261) and the rules adopted under water pollution control laws (as defined in IC 13-11-2-261).
As added by P.L.1-1995, SEC.15. Amended by P.L.1-1996, SEC.64; P.L.19-2002, SEC.1.

IC 14-22-9-11
Invasive animal species reduction program
Sec. 11. (a) As used in this section, "motorboat" means a watercraft propelled by:
(1) an internal combustion, steam, or electrical inboard or outboard motor or engine; or
(2) any mechanical means.
The term does not include a personal watercraft.
(b) The department shall establish and implement a program for the purpose of containing and reducing invasive animal species in the Wabash River. In administering this program, the department may:
(1) allow the taking of a specific invasive animal species by a means described in section 1(a)(2) of this chapter;
(2) may require the use of ammunition described in 50 CFR 20.21(j); or
(3) require a hunting or fishing license under IC 14-22-12-1.
(c) 312 IAC 9-2-2(d), as in effect July 1, 2011, does not apply to this section.
As added by P.L.165-2011, SEC.9. Amended by P.L.151-2012, SEC.16.



CHAPTER 10. WILDLIFE REGULATION

IC 14-22-10-1
Consent to use private land
Sec. 1. A person may not:
(1) fish, hunt, trap, or chase;
(2) shoot with any kind of firearm or archery equipment;
(3) search for or gather any plant life (defined as the members of the kingdoms Fungi and Plantae); or
(4) search for or gather any artifacts (as defined in IC 14-21-1-2);
upon privately owned land without having the consent of the owner or tenant of the land.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.59.

IC 14-22-10-2
Restrictions on landowner liability to recreational users
Sec. 2. (a) As used in this section and section 2.5 of this chapter, "governmental entity" means any of the following:
(1) The government of the United States of America.
(2) The state of Indiana.
(3) A county.
(4) A city.
(5) A town.
(6) A township.
(7) The following, if created by the Constitution of the United States, the Constitution of the State of Indiana, a statute, an ordinance, a rule, or an order:
(A) An agency.
(B) A board.
(C) A commission.
(D) A committee.
(E) A council.
(F) A department.
(G) A district.
(H) A public body corporate and politic.
(b) As used in this section and section 2.5 of this chapter, "monetary consideration" means a fee or other charge for permission to go upon a tract of land. The term does not include:
(1) the gratuitous sharing of game, fish, or other products of the recreational use of the land; (2) services rendered for the purpose of wildlife management; or
(3) contributions in kind made for the purpose of wildlife management.
(c) As used in this section and section 2.5 of this chapter, "owner" means a governmental entity or another person that:
(1) has a fee interest in;
(2) is a tenant, a lessee, or an occupant of; or
(3) is in control of;
a tract of land.
(d) A person who goes upon or through the premises, including caves, of another:
(1) with or without permission; and
(2) either:
(A) without the payment of monetary consideration; or
(B) with the payment of monetary consideration directly or indirectly on the person's behalf by an agency of the state or federal government;
for the purpose of swimming, camping, hiking, sightseeing, or any other purpose (other than the purposes described in section 2.5 of this chapter) does not have an assurance that the premises are safe for the purpose.
(e) The owner of the premises does not:
(1) assume responsibility; or
(2) incur liability;
for an injury to a person or property caused by an act or failure to act of other persons using the premises.
(f) This section does not affect the following:
(1) Existing Indiana case law on the liability of owners or possessors of premises with respect to the following:
(A) Business invitees in commercial establishments.
(B) Invited guests.
(2) The attractive nuisance doctrine.
(g) This section does not excuse the owner or occupant of premises from liability for injury to a person or property caused by a malicious or an illegal act of the owner or occupant.
As added by P.L.1-1995, SEC.15. Amended by P.L.178-1995, SEC.3; P.L.138-1997, SEC.2; P.L.75-1998, SEC.2.

IC 14-22-10-2.5
Restrictions on landowner liability to hunters, fishers, and trappers
Sec. 2.5. (a) A person who goes upon or through the premises, including caves, of another:
(1) with or without permission; and
(2) either:
(A) without the payment of monetary consideration; or
(B) with the payment of monetary consideration directly or indirectly on the person's behalf by an agency of the state or federal government;
for the purpose of hunting, fishing, trapping, or preparing to hunt,

fish, or trap, does not have an assurance that the premises are safe for that purpose.
(b) The owner of the premises does not:
(1) assume responsibility; or
(2) incur liability;
for an injury to a person or property caused by an act or failure to act of other persons using the premises.
(c) This section does not affect Indiana case law on the liability of owners or possessors of premises with respect to the following:
(1) Business invitees in commercial establishments.
(2) The attractive nuisance doctrine.
(d) This section does not excuse the owner or occupant of premises from liability for injury to a person or property caused by a malicious or an illegal act of the owner or occupant.
As added by P.L.75-1998, SEC.3.

IC 14-22-10-3
Transportation of fish and game outside state
Sec. 3. (a) An individual may not take, carry, ship, transport, or accept for shipment or transportation outside Indiana a wild animal protected by Indiana law, except as provided in this article.
(b) An individual having a license to use a commercial fishing device in Indiana may ship, carry, or transport outside Indiana fish that the individual has legally taken or caught by the commercial fishing device.
(c) An individual having a license to hunt, trap, or fish in Indiana may carry, transport, or ship outside Indiana, in open season, in one (1) day, a wild animal that the individual has legally taken in open season, not to exceed in number the possession limit of the wild animal.
(d) Hides and furs of furbearing animals legally taken in open season may be shipped or carried outside Indiana in any number:
(1) during the open season; or
(2) after open season as allowed by rule.
(e) An individual having a breeder's license may ship, carry, or transport outside Indiana a wild animal that the individual has legally possessed under the breeder's license in Indiana.
(f) An individual may not ship, carry, or transport or accept for transportation or shipment to a place in Indiana or outside Indiana a wild animal unless the wild animal is enclosed in a package or container on which there is clearly, legibly, and conspicuously marked on the outside of the package or container the following information:
(1) The name and address of the shipper and the consignee.
(2) An accurate statement of the number or quantities and kinds of wild animals contained.
The shipper shall produce the license required under this article authorizing the person to take or possess the wild animal. If the wild animal is carried by the licensee personally, the wild animal shall be carried openly for inspection, together with the license. (g) An individual having a mussel buyer's license may ship legally taken mussels or mussel shells outside Indiana.
As added by P.L.1-1995, SEC.15. Amended by P.L.165-2011, SEC.10; P.L.151-2012, SEC.17.

IC 14-22-10-4
Possession of fish or game taken in foreign nation or state
Sec. 4. (a) A resident of Indiana who has a nonresident hunting or fishing license issued by another state or country may possess in Indiana the number of wild animals that the resident could and did legally kill, take, and possess under authority of the nonresident license in the state or country issuing the license, under the rules provided in this article.
(b) A person may not possess a wild animal taken, killed, and possessed in another state or country if the taking, killing, or possession of the wild animal is illegal in the state or country issuing the nonresident license.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-5
Wild animals illegally taken or accidentally killed
Sec. 5. The title to a wild animal illegally taken or accidentally killed in violation of this article or IC 14-2 (before its repeal) does not vest in the taker of the wild animal, but remains in the state. The director shall do the following:
(1) Seize and confiscate the wild animal in the name of the state of Indiana.
(2) Sell or dispose of the wild animal.
(3) Deposit proceeds, if any, into the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-6
Liability for destruction of wild animals by pollutant
Sec. 6. (a) A person who, whether or not the person has been issued a certificate of approval, license, permit, or other document of approval authorized by this article or any other Indiana law, discharges, sprays, or releases waste materials, chemicals, or other substances:
(1) either accidentally, negligently, or willfully;
(2) in any quantity, concentration, or manner onto or in any water of Indiana, the boundary waters of the state, or onto or in public or private land; and
(3) so that wild animals are killed as a result;
is responsible for the kill.
(b) The director shall, in the name of the state, recover damages from the person. Upon receipt of the estimates of the damages caused, the director shall notify the attorney general.
(c) The attorney general shall notify the persons responsible for the destruction of wild animals in question and may effect a settlement that the attorney general and the director consider proper

and reasonable. If a settlement is not reached within a reasonable time, the attorney general shall bring a civil action to recover the damage in an appropriate court in the county in which the discharge of material responsible for the death of wild animals took place.
(d) The proceeds of a recovery shall be used to replace, as far as and as promptly as possible, in whatever manner the director considers proper, the wild animal population or habitat in the waters or lands in question. If the improvement of the wild animal population or habitat in question is not practicable, the proceeds shall be deposited into the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-7
Effort to retrieve crippled or killed wild animals
Sec. 7. A person may not kill or cripple a wild animal without making a reasonable effort to retrieve the animal and include the animal in the person's daily bag limit.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-8
Fish and game preserves
Sec. 8. (a) The director may designate and set aside waters containing state owned fish and waters of the state (including any part of the boundary waters of the state) for the purpose of improvement and propagation of the wild animal population. The director shall designate the general extent and limits or periphery by erecting appropriate signs.
(b) A person may not remove or disturb the signs erected under subsection (a) without authorization.
(c) A person may not take, catch, kill, or pursue for the purpose of taking, catching, or killing a wild animal from a designated area during the time the area is designated.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-9
Interstate agreements on boundary waters
Sec. 9. (a) If necessary for the better protection of wild animals in or on the boundary waters of the state, the director may enter into an interstate agreement or compact for and in behalf of the state with any other state bordering the waters through the administrative or executive officer granted similar power by the other state's legislature.
(b) An agreement or a compact may establish the following:
(1) Uniform open seasons on the animals in or on the water.
(2) Uniform restrictions on the type and amount of gear and the method of use.
(3) Uniform restrictions for weights or size of wild animals taken.
(4) Uniform method of measurement of mesh.
(5) Any other restriction on gear used or the possession or sale

of wild animals taken from the water, if the restrictions are for the better protection of the wild animals in the water.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-10
State as sole regulator
Sec. 10. (a) Except as provided in subsection (b), the state is the sole regulator of the trapping of wild animals in Indiana, and trapping is regulated only by:
(1) statutes; and
(2) rules adopted under IC 4-22-2 by authority of statute.
(b) A unit of local government may not regulate in any way the trapping of wild animals, except for the trapping of wild animals on or in land, buildings, or other real property that is owned by the unit of local government.
As added by P.L.52-2001, SEC.5.

IC 14-22-10-11
Regulation of raptors
Sec. 11. (a) As used in this section, "raptor" means a live migratory bird of the order Falconiformes or the order Strigiformes, other than a bald eagle (Haliaeetus leucocephalus) or a golden eagle (Aquila chrysaetos).
(b) Except as provided in subsection (c), a unit of local government may not regulate in any way the ownership, possession, sale, transfer, or transportation of a raptor while Indiana is on the list of states meeting federal falconry standards maintained under 50 CFR 21.29(k).
(c) Subsection (b) does not apply to raptors on or in land, buildings, or other real property, other than a highway or public highway, that is owned by a unit of local government.
As added by P.L.52-2001, SEC.6.



CHAPTER 11. LICENSES AND PERMITS; GENERAL PROVISIONS

P.L.25-1998, SEC.1; P.L.186-2003, SEC.60.

IC 14-22-11-2
Repealed
(Repealed by P.L.151-2012, SEC.18.)

IC 14-22-11-3
License; issuance; form
Sec. 3. (a) An applicant for a hunting, trapping, or fishing license must provide the applicant's Social Security number in order to obtain the license. Social Security numbers acquired under this subsection shall be kept confidential and used only to carry out the purposes of the Title IV-D program.
(b) The director and agents appointed by the director as authorized representatives of the department shall issue hunting, trapping, and fishing licenses.
(c) The clerk of the circuit court in each county may issue hunting, trapping, and fishing licenses.
(d) Each hunting, trapping, or fishing license must be in a form prescribed by the director. The director may furnish the clerks and agents with all necessary equipment needed to issue a license.
(e) All licenses, stamps, or permits purchased electronically are valid only with the original signature of the licensee on the form prescribed by the director. The licensee's signature serves as an affidavit that the license, stamp, or permit information is true and accurate.
(f) A person who violates the confidentiality requirement of subsection (a) commits a Class A infraction.
As added by P.L.1-1995, SEC.15. Amended by P.L.188-2001, SEC.2; P.L.52-2002, SEC.2; P.L.86-2002, SEC.4; P.L.176-2002, SEC.8; P.L.1-2003, SEC.59; P.L.225-2005, SEC.20.

IC 14-22-11-4
License; expiration
Sec. 4. (a) Except as provided in IC 14-22-13-9 and IC 14-22-15-3, each yearly hunting or fishing license expires on March 31 of the year following the year in which the license became effective.
(b) A yearly trapping license expires on March 31 of the year following the year in which the license became effective.
As added by P.L.1-1995, SEC.15. Amended by P.L.17-1997, SEC.4; P.L.225-2005, SEC.21.

IC 14-22-11-5
Hunter education
Sec. 5. (a) This section does not apply to an individual issued an apprentice license under IC 14-22-12-1.7.
(b) In addition to other requirements for obtaining a hunting license, a person born after December 31, 1986, must have successfully completed the course of instruction in hunter education

offered by the department or the department's agent under IC 14-22-35.
(c) If an applicant for a hunting license who is subject to subsection (b) requests that a hunter education course be offered in the applicant's county of residence, the department or the department's agent shall offer a hunting safety course under IC 14-22-35 in the applicant's county of residence not more than ninety-two (92) days after receiving a request.
As added by P.L.1-1995, SEC.15. Amended by P.L.14-2008, SEC.1.

IC 14-22-11-6
Possession of hunting license
Sec. 6. Except as provided in sections 1 and 18 of this chapter, every person must have a hunting license in the person's possession when hunting.
As added by P.L.1-1995, SEC.15. Amended by P.L.132-2006, SEC.2.

IC 14-22-11-7
Possession of trapping license
Sec. 7. Except as provided in section 1 of this chapter, every person must have a trapping license in the person's possession when trapping.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-8
Fishing license and trout - salmon stamp requirements; exceptions
Sec. 8. (a) This section does not apply to the following:
(1) A person who is:
(A) a resident of Indiana; and
(B) an individual born before April 1, 1943.
(2) A person who is less than eighteen (18) years of age.
(3) A person who is legally blind.
(4) A person who is a resident patient of a state mental institution.
(5) A person who is:
(A) a resident of a health facility (as defined in IC 16-18-2-167) licensed in Indiana; and
(B) taking part in a supervised activity of the health facility.
(6) A person who:
(A) is a resident of Indiana; and
(B) has a developmental disability (as defined by IC 12-7-2-61).
(7) A person whose only participation in fishing is to assist an individual described in subdivision (3), (4), (5), or (6).
(8) A resident of Indiana who fishes during a free sport fishing day designated under IC 14-22-18.
(b) Every person must have a fishing license in the person's possession when fishing in:
(1) waters containing state owned fish;
(2) waters of the state; or (3) boundary waters of the state.
(c) Every person must have a valid trout-salmon stamp in the person's possession to legally fish for or take trout or salmon in:
(1) waters containing state owned fish;
(2) waters of the state; or
(3) boundary waters of the state.
As added by P.L.1-1995, SEC.15. Amended by P.L.84-2000, SEC.1; P.L.149-2002, SEC.1; P.L.14-2007, SEC.1; P.L.18-2009, SEC.2.

IC 14-22-11-9
Special licenses
Sec. 9. If a special hunting, trapping, or fishing license is issued, a regular license is not required.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-10
Resident licenses for nonresidents
Sec. 10. (a) A nonresident of Indiana who is on active duty with a branch or department of the armed forces of the United States while stationed in Indiana may hunt or fish in Indiana after obtaining the proper resident license. A nonresident described in this subsection must carry on the nonresident's person, when fishing or hunting, the license and a card or other evidence that identifies the nonresident as an individual qualified to obtain a license under this subsection.
(b) A nonresident of Indiana who:
(1) is less than eighteen (18) years of age; and
(2) has a parent, grandparent, or legal guardian who is a resident of Indiana;
may hunt, fish, or trap in Indiana after obtaining the proper resident license.
As added by P.L.1-1995, SEC.15. Amended by P.L.77-2000, SEC.1; P.L.151-2012, SEC.19.

IC 14-22-11-11
Resident members of armed forces
Sec. 11. A resident of Indiana on leave from the armed forces of the United States may hunt or fish any species in season without a license for the duration of the person's leave. However, when the person is hunting or fishing, the person must show the person's leave orders and motor vehicle operator's license or voter registration card to prove residence in Indiana to a law enforcement officer requesting to see the leave orders and license or card.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-12
Form; scope of rules or restrictions
Sec. 12. (a) Each license, permit, certificate, seal, stamp, tag, order, and rule required or authorized by this article must be in the form prescribed by the director, unless otherwise provided in this

article.
(b) A rule or restriction that the director is authorized by this article to make or prescribe and incorporate in or attach to a license or permit issued under this article means only the rules or restrictions that are:
(1) necessary and proper for adequate protection or propagation of wild animals; or
(2) necessary to promote the general purpose of this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-13
Resident license falsely procured by nonresident
Sec. 13. (a) A nonresident of Indiana may not represent falsely to an officer or agent authorized to sell a license or permit under this article that the nonresident is a resident of Indiana for the purpose of procuring a resident license or permit under this article.
(b) A license or permit procured by violating this section:
(1) is void; and
(2) does not confer a right or privilege to engage in the pursuit mentioned in the license or permit.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-14
Possession; display to enforcement officers; alteration
Sec. 14. (a) A person who has procured a license or permit required under this article must have the license or permit on the person when engaged in the pursuit for which the license or permit was issued. Upon request of an officer authorized to enforce this article or the fish and wildlife laws of Indiana, the person must produce and exhibit the license or permit. If the person does not produce and exhibit the license or permit, the person may not engage in the pursuit authorized by the license or permit.
(b) A person or an authorized licensing agent may not falsify, predate, change, alter, or counterfeit a license or permit issued under this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-15
Compliance with laws and rules express condition of license or permit; revocation; hearing
Sec. 15. (a) Each license and permit issued under this article is issued upon the express condition, to which the licensee or permittee by acceptance of the license or permit is considered to agree and consent, that the licensee or permittee will obey and comply with the following:
(1) All the terms, conditions, and rules:
(A) made by the director under this article; and
(B) incorporated in or attached to the license or permit when issued.
(2) This article. (3) A wildlife law (as defined by IC 14-22-41-4(p)) while the licensee is in another jurisdiction that has adopted the wildlife violator compact (IC 14-22-41).
(b) A license or permit may be revoked by the director at any time without refund for any of the following:
(1) Failure to comply with or violation of the terms, conditions, rules, or restrictions incorporated in or attached to the license or permit when issued.
(2) Violation of this article.
(3) Violation of a wildlife law (as defined by IC 14-22-41-4(p)) while the licensee is in another jurisdiction that has adopted the wildlife violator compact (IC 14-22-41).
(c) A person whose license or permit has been revoked by the director under this article may, by written request to the director, have a hearing on the revocation. Upon receipt of written request for a hearing on the revocation, the director shall do the following:
(1) Set a date for the hearing, which may not be more than fifteen (15) days from the date of receipt of the request.
(2) Give the person requesting the hearing at least five (5) days notice of the date of the hearing, which shall be held in the office of the director.
(3) Receive and keep a record of all evidence presented by the person.
(4) After considering the evidence presented at the hearing, rescind or affirm the order revoking the license or permit.
(d) Every court having jurisdiction of an offense committed in violation of an Indiana law for the protection of wildlife may, at the court's discretion, revoke the license of the offender for any of the following periods:
(1) Thirty (30) days.
(2) Sixty (60) days.
(3) Ninety (90) days.
(4) One (1) year.
(e) After a revocation, the court shall forward to the division a record of the conviction of the person in the court for a violation of the law. At the time of the conviction, the court shall do the following:
(1) Obtain the license certificate of the defendant.
(2) Return the license certificate to the division.
As added by P.L.1-1995, SEC.15. Amended by P.L.23-1999, SEC.1; P.L.14-2000, SEC.39.

IC 14-22-11-16
Interstate agreements regarding boundary waters and Ohio River
Sec. 16. (a) If a state bordering Indiana permits the holder of an Indiana resident fishing license to fish in the bordering state's part of public waters forming a common boundary line between the bordering state and Indiana without obtaining a nonresident fishing license issued by the bordering state, the director may enter into an interstate agreement on behalf of Indiana with the bordering state to

permit the holder of an equivalent resident fishing license of the bordering state to fish in the Indiana part of the waters without obtaining an Indiana nonresident fishing license.
(b) The director may, on behalf of Indiana, enter into a reciprocal agreement with Kentucky that recognizes a hunting or trapping license issued by either state as valid on the other state's part of the main stem of the Ohio River.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-17
Violations
Sec. 17. A person who violates section 6, 7, or 8 of this chapter commits a Class C infraction.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-18
Free hunting days
Sec. 18. (a) The director may designate not more than four (4) days each year as free hunting days for youth hunters.
(b) During a free hunting day for youth hunters designated under subsection (a), a resident who is less than eighteen (18) years of age may:
(1) hunt using hunting methods that are designated by the director and that are legal for that hunting season; and
(2) exercise the same privileges that a resident is entitled to under IC 14-22-12-1(24).
A youth hunter is not required to pay a fee or possess a hunting license.
(c) A youth hunter who hunts during a free hunting day for youth hunters under this section must:
(1) comply with the conditions and rules adopted by the director; and
(2) be accompanied by an individual who:
(A) is at least eighteen (18) years of age; and
(B) holds a valid hunting license under IC 14-22-12 or is not required to have a hunting license under this chapter.
(d) The individual under subsection (c)(2) who accompanies the youth hunter:
(1) must be in close enough proximity to monitor the youth hunter's activities and communicate with the youth hunter at all times; and
(2) may assist the youth hunter, including calling, but may not carry a firearm or bow and arrow.
As added by P.L.132-2006, SEC.3. Amended by P.L.18-2009, SEC.3.



CHAPTER 12. LICENSE FEES AND SALES

arrow, one hundred twenty dollars and seventy-five cents ($120.75).
(18) A resident license to take an extra deer by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, five dollars ($5).
(19) A nonresident license to take an extra deer by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, ten dollars ($10).
(20) A resident yearly license to take a turkey, fourteen dollars and seventy-five cents ($14.75).
(21) A nonresident yearly license to take a turkey, one hundred fourteen dollars and seventy-five cents ($114.75). However, if the state of residence of the nonresident applicant requires that before a resident of Indiana may take turkey in that state the resident of Indiana must also purchase another license in addition to a nonresident license to take turkey, the applicant must also purchase a nonresident yearly license to hunt under this section.
(22) A resident license to take an extra turkey by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, fourteen dollars and seventy-five cents ($14.75).
(23) A nonresident license to take an extra turkey by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, one hundred fourteen dollars and seventy-five cents ($114.75). However, if the state of residence of the nonresident applicant requires that before a resident of Indiana may take a turkey in that state the resident of Indiana must also purchase another license in addition to a nonresident license to take a turkey, the applicant must also purchase a nonresident yearly license to hunt under this section.
(24) A resident youth yearly consolidated license to hunt, trap, and fish, six dollars ($6). This license is subject to the following:
(A) An applicant must be less than eighteen (18) years of age.
(B) The license is in lieu of the resident yearly license to hunt, trap, and fish and all other yearly licenses, stamps, or permits to hunt, trap, and fish for a specific species or by a specific means.
(25) A nonresident youth yearly license to hunt, seventeen dollars ($17). The applicant must be less than eighteen (18) years of age.
(26) A nonresident youth yearly license to trap, seventeen dollars ($17). The applicant must be less than eighteen (18) years of age.
(27) A nonresident youth yearly license to take a turkey, twenty-five dollars ($25). The applicant must be less than eighteen (18) years of age. However, if the state of residence of the nonresident applicant requires that before a resident of

Indiana may take a turkey in that state the resident of Indiana must also purchase another license in addition to a nonresident license to take a turkey, the applicant must also purchase a nonresident youth yearly license to hunt under this section.
(28) A nonresident youth license to take an extra turkey by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, twenty-five dollars ($25). The applicant must be less than eighteen (18) years of age. However, if the state of residence of the nonresident applicant requires that before a resident of Indiana may take a turkey in that state the resident of Indiana must also purchase another license in addition to a nonresident license to take a turkey, the applicant must also purchase a nonresident youth yearly license to hunt under this section.
(29) A nonresident youth yearly license to take a deer with a shotgun, muzzle loading gun, or rifle, twenty-four dollars ($24). The applicant must be less than eighteen (18) years of age.
(30) A nonresident youth yearly license to take a deer with a muzzle loading gun, twenty-four dollars ($24). The applicant must be less than eighteen (18) years of age.
(31) A nonresident youth yearly license to take a deer with a bow and arrow, twenty-four dollars ($24). The applicant must be less than eighteen (18) years of age.
(32) A nonresident youth license to take an extra deer by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, twenty-four dollars ($24). The applicant must be less than eighteen (18) years of age.
(33) A resident senior yearly license to fish, three dollars ($3). This license is subject to the following:
(A) An applicant must be at least sixty-four (64) years of age and born after March 31, 1943.
(B) The license is in lieu of the resident yearly license to fish and all other yearly licenses, stamps, or permits to fish for a specific species or by a specific means.
(34) A resident senior "fish for life" license, seventeen dollars ($17). This license is subject to the following:
(A) An applicant must be at least sixty-four (64) years of age and must have been born after March 31, 1943.
(B) The license applies each year for the remainder of the license holder's life.
(C) The license is in lieu of the resident senior yearly license to fish and all other yearly licenses, stamps, or permits to fish for a specific species or by a specific means.
(35) A voluntary resident senior yearly license to fish, three dollars ($3). This license is subject to the following:
(A) An applicant must have been born before April 1, 1943.
(B) The license is instead of the resident yearly license to fish and all other yearly licenses, stamps, and permits to fish for a specific species or by a specific means. (b) The commission may set license fees to hunt, trap, or fish above the minimum fees established under subsection (a).
(c) In addition to the license fees set under this section, the department shall establish a procedure to collect voluntary donations for processing wild game when a hunting license is sold. The minimum suggested donation must be one dollar ($1). The money collected under this section shall be deposited in the Indiana sportsmen's benevolence account (IC 14-9-5-4).
As added by P.L.1-1995, SEC.15. Amended by P.L.219-1999, SEC.1; P.L.140-1999, SEC.1; P.L.14-2000, SEC.40; P.L.1-2001, SEC.23; P.L.188-2001, SEC.3; P.L.1-2002, SEC.70; P.L.132-2006, SEC.4; P.L.14-2007, SEC.2; P.L.66-2008, SEC.10; P.L.18-2009, SEC.4; P.L.69-2009, SEC.9; P.L.46-2010, SEC.2; P.L.165-2011, SEC.11.

IC 14-22-12-1.5
"Qualified individual"; reduced fee licenses
Sec. 1.5. (a) As used in this section, "qualified individual" means an individual who:
(1) is a resident of Indiana;
(2) has served in the armed forces of the United States; and
(3) has a service connected disability, as evidenced by:
(A) records of the United States Department of Veterans Affairs; or
(B) disability retirement benefits awarded to the individual under laws administered by the United States Department of Defense.
(b) A qualified individual is entitled to reduced fee hunting and fishing licenses under this section.
(c) Each year a qualified individual may obtain:
(1) both:
(A) a resident yearly license to fish; and
(B) a resident yearly license to hunt; or
(2) a resident yearly license to hunt and fish;
by paying a reduced license fee of two dollars and seventy-five cents ($2.75) instead of the fee prescribed by section 1 of this chapter.
(d) Each decade a qualified individual may obtain:
(1) both:
(A) a resident license to fish that is valid for ten (10) years; and
(B) a resident license to hunt that is valid for ten (10) years; or
(2) a resident license to hunt and fish that is valid for ten (10) years;
by paying a reduced license fee of twenty-seven dollars and fifty cents ($27.50).
(e) An applicant for a reduced fee license under this section must do the following:
(1) Request the license from:
(A) the department;
(B) an agent appointed by the director under IC 14-22-11-3;

or
(C) the clerk of the circuit court who is an authorized representative of the department under IC 14-22-11-3 in the county in which the individual resides.
(2) Present evidence that the applicant is a qualified individual.
As added by P.L.188-2001, SEC.4. Amended by P.L.151-2012, SEC.20.

IC 14-22-12-1.6
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 14-22-12-1.7
Apprentice hunting license
Sec. 1.7. (a) As used in this section, "apprentice hunter" means an individual who hunts under an apprentice hunting license issued under this section.
(b) The department may issue an apprentice hunting license to a resident or nonresident in lieu of any hunting license authorized under section 1 of this chapter.
(c) The commission shall establish a fee to be paid by an applicant for an apprentice hunting license issued under this section.
(d) An apprentice hunter may hunt in Indiana without completing the course of instruction in hunter education offered by the department or the department's agent under IC 14-22-35.
(e) An apprentice hunter must:
(1) comply with the requirements under this article and the rules adopted by the director; and
(2) while hunting be accompanied by an individual who:
(A) is at least eighteen (18) years of age; and
(B) either holds a valid hunting license issued under this chapter or is not required to have a hunting license under IC 14-22-11.
(f) An individual described in subsection (e)(2) who accompanies an apprentice hunter:
(1) must be in close enough proximity to monitor the apprentice hunter's activities and communicate with the apprentice hunter at all times; and
(2) may not accompany more than two (2) holders of an apprentice hunting license at one (1) time.
(g) An individual may not purchase more than three (3) apprentice hunting licenses of any type during the individual's lifetime.
As added by P.L.14-2008, SEC.2.

IC 14-22-12-2
Use of fees to increase upland game bird population
Sec. 2. The department shall use the following to increase the upland game bird population in Indiana:
(1) Four dollars ($4) from the cost of every nonresident license to hunt any game for any period in any manner. (2) Forty dollars ($40) from the cost of every nonresident license to hunt deer for any period in any manner.
As added by P.L.1-1995, SEC.15.

IC 14-22-12-3
Deposits in deer research and management fund
Sec. 3. The department shall deposit in the deer research and management fund twenty dollars ($20) from the cost of every nonresident license to hunt deer for any time in any manner.
As added by P.L.1-1995, SEC.15.

IC 14-22-12-4
Distinctive form of license
Sec. 4. (a) To encourage donations to the fish and wildlife fund, the department may issue on a distinctive form a limited number of any license authorized under section 1 of this chapter.
(b) The charge for a license issued under this section, which includes the license fee plus a donation to the fish and wildlife fund, may not be less than fifty dollars ($50). The money collected for a license under this section that exceeds the license fee under section 1 of this chapter shall be placed in the fish and wildlife fund.
(c) The holder of a license issued under this section is not entitled to any privileges in addition to those provided by a license issued under section 1 of this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-12-5
Duplicate licenses
Sec. 5. (a) The department may issue a duplicate license to replace a lost license issued to an individual under sections 1 and 4 of this chapter.
(b) A duplicate license under subsection (a) must meet the following conditions:
(1) Be signed by the applicant.
(2) Be accompanied by a fee established by the commission.
As added by P.L.1-1995, SEC.15. Amended by P.L.225-2005, SEC.22; P.L.66-2008, SEC.11.

IC 14-22-12-6
Special permit for persons with disabilities
Sec. 6. The department may issue a special permit for the taking of wildlife by a person with a disability of such a nature that it is difficult or impossible for the individual to be in a position to take wildlife unless the individual is given special consideration. Statutes and rules may be waived only as necessary to give effect to this section.
As added by P.L.1-1995, SEC.15.

IC 14-22-12-7
Lifetime licenses; fees Sec. 7. (a) Before July 1, 2005, the director may issue to residents of Indiana lifetime licenses to hunt, fish, or trap. Subject to subsection (b), the following license fees shall be charged:
(1) Lifetime basic fishing license, twenty (20) times the fee charged for a resident yearly license to fish. This license replaces the resident yearly license to fish.
(2) Lifetime basic hunting license, twenty (20) times the fee charged for a resident yearly license to hunt. This license replaces the resident yearly license to hunt.
(3) Lifetime comprehensive fishing license, thirty (30) times the fee charged for a resident yearly license to fish. This license replaces the resident yearly license to fish and all other yearly licenses, stamps, or permits to fish for a specific species.
(4) Lifetime comprehensive hunting license, sixty (60) times the fee charged for a resident yearly license to hunt. This license replaces the resident yearly license to hunt and all other yearly licenses, stamps, or permits to hunt for a specific species or by a specific means.
(5) Lifetime comprehensive hunting and fishing license, the fee charged under subdivisions (3) and (4) less ten percent (10%). This license replaces the following:
(A) The resident yearly license to hunt.
(B) All other yearly licenses, stamps, or permits to hunt for a specific species or by a specific means.
(C) The resident yearly license to fish.
(D) All other yearly licenses, stamps, or permits to fish for a specific species.
(6) Lifetime trapping license, twenty (20) times the fee charged for a resident yearly license to trap. This license replaces the resident yearly license to trap.
(b) This subsection applies only to individuals who are at least fifty (50) years of age. The license fees under subsection (a) shall be reduced by the amount determined under STEP THREE of the following formula:
STEP ONE: Subtract forty-nine (49) from the resident applicant's age in years.
STEP TWO: Multiply the difference determined under STEP ONE by two and one-half percent (2.5%).
STEP THREE: Multiply the percentage determined under STEP TWO by the amount of the appropriate fee under subsection (a).
(c) Each lifetime license:
(1) is nontransferable;
(2) expires on the death of the person to whom the license was issued; and
(3) may be suspended or revoked for the same causes and according to the same procedures that a resident yearly license to hunt, fish, or trap, as appropriate, may be suspended or revoked.
(d) No part of a lifetime hunting, fishing, or trapping license is refundable. However, the holder of: (1) a basic license to hunt or fish may be given credit for the current cost of such a license when purchasing a comprehensive license to hunt or fish or hunt and fish; and
(2) a comprehensive license to hunt or fish may be given credit for the current cost of such a license when purchasing a lifetime comprehensive license to hunt and fish.
(e) All money received under this section shall be deposited in the lifetime hunting, fishing, and trapping license trust fund established by IC 14-22-4.
As added by P.L.1-1995, SEC.15. Amended by P.L.17-1997, SEC.5; P.L.225-2005, SEC.23.

IC 14-22-12-7.5
Automated point of sales licensing system
Sec. 7.5. (a) As used in this section, "automated point of sale licensing system" means a system designed to dispense hunting, fishing, and trapping licenses.
(b) Before July 1, 2005, the department shall develop and implement an automated point of sale licensing system for use in Indiana for the sale of hunting, fishing, and trapping licenses to residents and nonresidents of Indiana.
(c) The department shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.186-2003, SEC.61.

IC 14-22-12-8
Service fees for agents
Sec. 8. Each license agent who is authorized to sell licenses under this article shall retain a seventy-five cent ($0.75) service fee for each license sold.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.62.

IC 14-22-12-9
Retention of service fee
Sec. 9. The clerk of the circuit court in each county shall retain as the property of the county the service fees provided by section 8 of this chapter from the sale of licenses sold by the clerk. The clerk shall pay the fees promptly into the county general fund as other fees are paid.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.63.

IC 14-22-12-10
Repealed
(Repealed by P.L.186-2003, SEC.82.)

IC 14-22-12-11
Bond of agents
Sec. 11. (a) Agents designated by the director and serving directly

under the director's supervision must execute a bond meeting the following requirements:
(1) The bond is payable to the state in an amount:
(A) not less than five thousand dollars ($5,000); but
(B) sufficient to cover the value of licenses distributed to the agent.
(2) The surety is approved by the director.
(3) The bond is conditioned on the proper selling of the licenses and proper accounting for all money due to the state.
(b) An agent's obligations under this section expire on the earlier of:
(1) the date on which the agent begins offering hunting, fishing, and trapping licenses for sale under an automated point of sale licensing system implemented under section 7.5 of this chapter; or
(2) July 1, 2005.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.64.

IC 14-22-12-12
Repealed
(Repealed by P.L.186-2003, SEC.82.)

IC 14-22-12-13
Repealed
(Repealed by P.L.186-2003, SEC.82.)

IC 14-22-12-14
Excessive or insufficient charges prohibited
Sec. 14. A person may not directly or indirectly charge, collect, or receive for a license required under this article more or less than the amount specified in this article, regardless of the official capacity of the person or the relationship to the licensee.
As added by P.L.1-1995, SEC.15.

IC 14-22-12-15
Deposits in fish and wildlife fund
Sec. 15. All license fees shall be deposited into the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.



CHAPTER 13. COMMERCIAL FISHING LICENSE FOR WATERS OTHER THAN LAKE MICHIGAN

IC 14-22-13-2
Ohio River; license
Sec. 2. (a) This section applies to the Ohio River waters of Indiana.
(b) The department may issue to an individual who is a resident or nonresident of Indiana a license to use in, and to possess for use in, the water seines, nets, or other commercial fishing gear under rules adopted under IC 4-22-2 upon payment of the following fee:
(1) For an Ohio River commercial fishing license and ten (10) Ohio River commercial gear tags, one hundred twenty-five dollars ($125).
(2) For each block of ten (10) Ohio River commercial fishing gear tags, fifteen dollars ($15).
As added by P.L.1-1995, SEC.15. Amended by P.L.155-2002, SEC.6 and P.L.158-2002, SEC.5; P.L.165-2011, SEC.12; P.L.151-2012, SEC.21.

IC 14-22-13-2.5
Harvest and sale of roe bearing species; license
Sec. 2.5. (a) This section applies to the harvest or sale of the following roe bearing species:
(1) Shovelnose sturgeon.
(2) Paddlefish.
(3) Bowfin.
(b) For the purpose of this subsection, "roe" means the eggs or gametes of a fish listed in subsection (a).
(c) An individual may not harvest, possess, or sell roe without a license issued under this section. (d) The department may issue to an individual who is a resident or nonresident of Indiana a license to harvest, possess, and sell the roe under rules adopted under IC 4-22-2. The individual must leave the roe intact and inside the body of the fish while on the body of water or adjacent to the water being fished, and until processing begins in accordance with 21 CFR 123. The individual must sell the roe only to a roe dealer licensed by the department. The department shall limit the number of licenses that are available.
(e) The department may issue a person a roe dealer's license to purchase, process, and sell roe. A person may not transport roe outside Indiana except according to the terms of a license issued under this subsection.
(f) The following are the minimum application fees for these licenses:
(1) Resident and nonresident roe harvester's license for harvesting on the Ohio River, one thousand dollars ($1,000).
(2) Resident roe harvester's license for harvesting on inland water of Indiana, one thousand dollars ($1,000).
(3) Roe dealer's license, five thousand dollars ($5,000).
(g) The commission may set license fees above the minimum fees established under subsection (f). The amount may not be more than is reasonably necessary to generate revenue sufficient to offset the costs incurred by the department in carrying out its responsibilities under this chapter.
(h) The department shall give priority in issuing licenses under this section to applicants who are residents of Indiana.
As added by P.L.165-2011, SEC.13. Amended by P.L.151-2012, SEC.22.

IC 14-22-13-3
Tags
Sec. 3. The director shall prescribe and cause to be affixed to each seine, net, basket net, basket trap, trap-net, fyke-net, or other commercial fishing gear licensed under this chapter a tag that will identify the net or other gear with the license issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-4
Unlicensed individuals accompanying licensee
Sec. 4. An individual, while commercially fishing for a person whose nets or other commercial fishing gear are properly licensed or tagged and the licenses or tags are properly affixed, is not required to possess a license or tag if the individual is accompanied by the licensee.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-5
Possession of certain gear; permit required
Sec. 5. An individual may not possess a seine, a net, or commercial fishing gear, except as permitted in a specific permit

from the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-6
Repealed
(Repealed by P.L.165-2011, SEC.32.)

IC 14-22-13-7
Taking or sale of fish; Ohio River license required
Sec. 7. An individual may not:
(1) take fish with the use of commercial fishing gear from the Ohio River within Indiana; or
(2) sell or offer for sale fish taken from the Ohio River;
without having an Ohio River commercial fishing license issued by Indiana or Kentucky.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-8
Separate fishing license not needed
Sec. 8. An individual who has an Ohio River commercial fishing license does not need a fishing license under IC 14-22-11-8 to fish in the Ohio River.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-9
Validity; expiration
Sec. 9. A license issued under this chapter:
(1) is valid for one (1) year; and
(2) expires December 31 of the year for which the license is valid.
As added by P.L.1-1995, SEC.15. Amended by P.L.165-2011, SEC.14.

IC 14-22-13-10
Penalties
Sec. 10. (a) A person who knowingly or intentionally fails to comply with the requirements of:
(1) a license issued under this chapter;
(2) this chapter; or
(3) rules adopted under this article to implement this chapter;
is subject to suspension or revocation of the person's license.
(b) A license revoked under this section may not be reinstated.
(c) A person who knowingly or intentionally violates this chapter commits a Class A misdemeanor.
As added by P.L.165-2011, SEC.15.



CHAPTER 14. COMMERCIAL FISHING LICENSE FOR LAKE MICHIGAN

IC 14-22-14-2
"Commercial fishing gear" defined
Sec. 2. As used in this chapter, "commercial fishing gear" means fishing equipment, including boats, nets, and other equipment, used to take fish from Lake Michigan to sell at wholesale or retail.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-3
"Commercial fishing license" defined
Sec. 3. As used in this chapter, "commercial fishing license" refers to a commercial fishing license issued under this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-4
"Lake Michigan" defined
Sec. 4. As used in this chapter, "Lake Michigan" refers to the waters of Lake Michigan that are within Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-5
License requirement
Sec. 5. A person must have a commercial fishing license to take fish from Lake Michigan with commercial fishing gear.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-6
Conditions
Sec. 6. To be eligible to hold a commercial fishing license, the following conditions must be met:
(1) If the person is not a corporation, all individuals comprising the person must be residents of Indiana.
(2) If the person is a corporation, the corporation must be an Indiana corporation and all shareholders in the corporation must be residents of Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-7
Renewal powers of department
Sec. 7. The department may renew a commercial fishing license, but may not issue an original commercial fishing license.
As added by P.L.1-1995, SEC.15.
IC 14-22-14-8
Classes of licenses
Sec. 8. Commercial fishing licenses are designated as follows:
(1) Class 1.
(2) Class 2.
(3) Class 3.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-9
Expiration, renewal, or reservation; report on yellow perch
Sec. 9. (a) A commercial fishing license:
(1) expires December 31 of the year for which the license was issued or reserved;
(2) may be renewed or reserved annually; however, if an application to renew or reserve a license is not received by the department before February 1 of the year following the expiration or reserved period of the license, the license may not be renewed, reserved, or reinstated;
(3) that is reserved is inactive and may not be used, merged, transferred, or converted during the reserved year; and
(4) may be reserved for one (1) year for a fee of twenty-five dollars ($25).
(b) The department shall report annually to the natural resources committees of the house of representatives and the senate for the purpose of updating the status of yellow perch in Lake Michigan as it affects sport and commercial fishing and fishermen in Indiana.
As added by P.L.1-1995, SEC.15. Amended by P.L.136-1997, SEC.5.

IC 14-22-14-10
Renewal fees
Sec. 10. The renewal fees for commercial fishing licenses are as follows:
(1) Class 1, three thousand dollars ($3,000).
(2) Class 2, six thousand dollars ($6,000).
(3) Class 3, nine thousand dollars ($9,000).
As added by P.L.1-1995, SEC.15.

IC 14-22-14-11
Transfer of licenses
Sec. 11. Except as provided under section 9 of this chapter, and subject to section 12 of this chapter, a commercial fishing license may be transferred from one (1) person to another.
As added by P.L.1-1995, SEC.15. Amended by P.L.136-1997, SEC.6.

IC 14-22-14-12
Interest in more than one license
Sec. 12. (a) Except as provided in sections 13 and 14 of this chapter, a person may not hold or have an interest in more than one (1) commercial fishing license.
(b) If a person having an interest in one (1) commercial fishing

license acquires an interest in a second commercial fishing license:
(1) the second license is valid; and
(2) the person is considered to have surrendered the first license. The first license may not be reinstated.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-13
Merger of licenses
Sec. 13. A person holding a Class 1 or Class 2 license may acquire another license for the purpose of merging the licenses to form a Class 2 or Class 3 license as follows:
(1) At the time a person holding a Class 1 license acquires another Class 1 license, the two (2) licenses merge and become a Class 2 license.
(2) At the time a person holding:
(A) a Class 1 license acquires a Class 2 license; or
(B) a Class 2 license acquires a Class 1 license;
the two (2) licenses merge and become a Class 3 license.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-14
Conversion of licenses
Sec. 14. A person holding a Class 1 license and a person holding a Class 3 license may convert the licenses to two (2) Class 2 licenses.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-15
Rules for transfer, merger, or conversion of licenses; fees
Sec. 15. (a) The commission may adopt rules to establish procedures for the:
(1) transfer;
(2) merger; or
(3) exchange;
of commercial fishing licenses.
(b) The fee for processing:
(1) a transfer;
(2) a merger; or
(3) an exchange;
of a commercial fishing license under this chapter is one hundred dollars ($100).
As added by P.L.1-1995, SEC.15.

IC 14-22-14-16
Surrender and exchange of license
Sec. 16. A Class 2 or Class 3 commercial fishing license may be surrendered to the department in exchange for a Class 1 or Class 2 license. This is not considered to be the issuance of an original license.
As added by P.L.1-1995, SEC.15.
IC 14-22-14-17
Documentation
Sec. 17. Each boat engaged in commercial fishing must carry documentation specified by rules adopted by the commission that the boat is operating under the authority of a commercial fishing license.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-18
Designation of captain
Sec. 18. (a) The holder of a commercial fishing license must, in the manner established by rules adopted by the commission, designate an individual as captain of a boat operated by the holder of a commercial fishing license. A designated captain must meet the following conditions:
(1) Be a resident of Indiana.
(2) Have experience as a commercial fisherman.
(3) Possess other qualifications established by rules adopted by the commission.
(b) Except in an emergency, as defined under rules adopted by the commission, an individual who is designated as a captain by the holder of one (1) commercial fishing license may not:
(1) be designated as a captain by; or
(2) work for;
the holder of another commercial fishing license. Notice to the department of the emergency designation of a captain must be provided under rules adopted by the commission.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-19
Presence of captain on boat
Sec. 19. An individual designated as captain under section 18 of this chapter must be aboard each commercial fishing boat of the holder of the commercial fishing license while the boat is engaged in an activity related to commercial fishing.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-20
Powers of department to protect resources
Sec. 20. (a) The department shall regulate commercial fishing in Lake Michigan to protect the resource of fish for commercial and sport fishing.
(b) To protect the resource of fish in Lake Michigan, the department shall regulate the number of nets that may be used by persons who have been issued a commercial fishing license as follows:
(1) Persons who have a Class 2 license are entitled to use two (2) times the number of nets as persons who have a Class 1 license.
(2) Persons who have a Class 3 license are entitled to use three (3) times the number of nets as persons who have a Class 1

license.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-21
Rules to protect resources
Sec. 21. The commission may adopt rules to establish restrictions on the following:
(1) Localities that may be fished.
(2) The kind, mesh size, and quantity of fishing gear that may be used.
(3) The quantity of fish that may be taken.
(4) Other restrictions the commission considers necessary to protect the fishing resource in Lake Michigan.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-22
Gill nets prohibited
Sec. 22. (a) Fish may not be taken from Lake Michigan by means of a gill net.
(b) The commercial fishing license of a person who takes fish from Lake Michigan by means of a gill net:
(1) terminates at the time of the violation; and
(2) may not be reinstated.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-23
Records and reports
Sec. 23. (a) A person who has a commercial fishing license must keep accurate records of each day's catch showing the following:
(1) The number of pounds of each kind of fish taken.
(2) The locality fished.
(3) The kind and amount of fishing gear employed.
(4) The length of time each unit of gear was fished without being lifted.
(5) Other information the commission considers to be relevant under this chapter.
(b) Before the sixteenth day of each month, each person holding a commercial fishing license shall report, under oath when requested to do so, all the data for the preceding month required under subsection (a) to the director upon forms furnished by the director. The reports required by this section shall be made each month whether or not any fish were taken during the preceding month. If no fish were taken, that fact shall be noted.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-24
Making reports condition of issuance of license
Sec. 24. A commercial fishing license is issued upon the condition that the licensee agrees to make all reports to the director required by the following: (1) This chapter.
(2) Rules adopted under this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-25
Inadvertent noncompliance
Sec. 25. Inadvertent failure to comply with the terms of:
(1) a license;
(2) this chapter or IC 14-2-12 (before its repeal); or
(3) rules adopted or orders issued under:
(A) IC 14-2-12 (before its repeal); or
(B) this chapter;
is grounds for suspension of the license for not more than one (1) year.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-26
Knowing or intentional noncompliance
Sec. 26. (a) Knowing or intentional failure to comply with the terms of:
(1) a license;
(2) this chapter or IC 14-2-12 (before its repeal); or
(3) rules adopted or orders issued under:
(A) IC 14-2-12 (before its repeal); or
(B) this chapter;
is grounds for revocation of the license.
(b) A license revoked under this section may not be reinstated.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-27
Implementation of chapter
Sec. 27. (a) The director may do all things necessary to carry out this chapter.
(b) The commission shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.15.



CHAPTER 15. CHARTER FISHING BOAT OPERATOR'S LICENSE

IC 14-22-15-2
Annual fee
Sec. 2. The annual fee for a fishing guide's license for a resident or a nonresident is one hundred dollars ($100).
As added by P.L.1-1995, SEC.15. Amended by P.L.165-2011, SEC.17.

IC 14-22-15-3
Validity; expiration
Sec. 3. A fishing guide's license:
(1) is valid for one (1) year; and
(2) expires December 31 of the year for which the license is issued.
As added by P.L.1-1995, SEC.15. Amended by P.L.165-2011, SEC.18.

IC 14-22-15-4
Records and reports
Sec. 4. (a) An individual having a fishing guide's license shall keep an accurate record of the following:
(1) Each day's catch of fish.
(2) Other related information that the department requires by rule.
(b) Before the fifteenth day of each month, the fishing guide shall report the previous month's record required under subsection (a) to the department on forms furnished by the department. The report shall be made even if no fish are caught.
As added by P.L.1-1995, SEC.15. Amended by P.L.165-2011, SEC.19.

IC 14-22-15-5
Failure to keep records or make reports
Sec. 5. The director may:
(1) refuse under IC 4-21.5-3-5 to grant, renew, or restore; or
(2) suspend or revoke under IC 4-21.5-3-6;
a license of an individual who fails to keep a record or make a report

required by section 4 of this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-15-6
Operation without license
Sec. 6. An individual who acts as a fishing guide without a license in violation of section 1 of this chapter commits a Class B infraction.
As added by P.L.1-1995, SEC.15. Amended by P.L.165-2011, SEC.20.

IC 14-22-15-7
Violations regarding records and reports
Sec. 7. An individual who recklessly, knowingly, or intentionally:
(1) fails to keep accurate records in violation of section 4(a) of this chapter; or
(2) fails to report monthly to the department in violation of section 4(b) of this chapter;
commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.15. Amended by P.L.165-2011, SEC.21.



CHAPTER 16. BAIT DEALER'S LICENSE

IC 14-22-16-2
Issuance
Sec. 2. The director:
(1) may, after investigation, issue a license to the applicant; or
(2) shall, if the applicant is engaged in hatching and raising the applicant's own stock, issue a license.
As added by P.L.1-1995, SEC.15.

IC 14-22-16-3
Expiration
Sec. 3. A license expires December 31 following the date of issue.
As added by P.L.1-1995, SEC.15.

IC 14-22-16-4
Permit to possess minnows or crayfish
Sec. 4. A person desiring to possess in Indiana at one (1) time more than:
(1) five hundred (500) live minnows; or
(2) five hundred (500) live crayfish;
not intended for the purpose of engaging in the business of taking, catching, selling, or bartering live minnows or crayfish for bait must procure a permit to possess the minnows or crayfish.
As added by P.L.1-1995, SEC.15.



CHAPTER 17. MUSSELS LICENSE

IC 14-22-17-2
License requirement
Sec. 2. A person may not:
(1) take mussels or mussel shells from the water of the state; or
(2) ship, offer to sell, buy, or offer to buy mussels or mussel shells taken from the water of the state;
without having a license issued by the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-17-3
Issuance; fees
Sec. 3. The department may issue the following license to take, ship, sell, buy, or export mussels or mussel shells taken from the water of the state under rules adopted under IC 4-22-2 for the protection of mussels and upon payment of the following applicable license fees:
(1) A resident yearly license to take, ship, and sell mussels or mussel shells, one hundred dollars ($100).
(2) A resident yearly license to buy, ship, sell, or export mussels or mussel shells, one thousand five hundred dollars ($1,500).
(3) A nonresident yearly license to buy, ship, sell, or export mussels or mussel shells, five thousand dollars ($5,000).
As added by P.L.1-1995, SEC.15.

IC 14-22-17-4
Violations
Sec. 4. A person who violates section 2 of this chapter commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.15.



CHAPTER 18. FREE SPORT FISHING DAYS

IC 14-22-18-2
Rights and privileges
Sec. 2. During a free sport fishing day designated under this chapter, a resident of Indiana may, without possessing a license to fish issued under this article or paying a fee:
(1) fish in:
(A) waters containing state owned fish;
(B) waters of the state; and
(C) boundary waters of the state; and
(2) exercise the same privileges to which the resident would be entitled if the resident held:
(A) a resident yearly license to fish issued under IC 14-22-12-1(1); and
(B) a resident yearly stamp to fish for trout and salmon issued under IC 14-22-12-1(11).
As added by P.L.1-1995, SEC.15.

IC 14-22-18-3
Compliance with laws and rules
Sec. 3. A resident who fishes during a free sport fishing day without possessing a license to fish issued under this article is subject to and is considered as agreeing to comply with the following:
(1) The terms, conditions, and rules made by the director under this article and incorporated in or attached to:
(A) a resident yearly license to fish issued under IC 14-22-12-1(1); and
(B) a resident yearly stamp to fish for trout and salmon issued under IC 14-22-12-1(11).
(2) This article.
As added by P.L.1-1995, SEC.15.

IC 14-22-18-4
Applicability of other license requirements
Sec. 4. Section 2 of this chapter does not authorize a resident to fish during a free sport fishing day in violation of the license requirements set forth in the following: (1) IC 14-22-13.
(2) IC 14-22-14.
(3) IC 14-22-15.
(4) IC 14-22-16.
(5) IC 14-22-17.
As added by P.L.1-1995, SEC.15.



CHAPTER 19. LICENSES FOR FURBEARING MAMMALS

IC 14-22-19-2
Types of licenses; fees
Sec. 2. The department may issue the following licenses to engage in the business of buying furbearing mammals or the untanned hides, skins, and furs of furbearing mammals in Indiana upon payment of the following license fees:
(1) A resident buyer's license, authorizing purchases direct from trappers or from other licensed buyers, seventy-five dollars ($75).
(2) A nonresident buyer's license, authorizing purchases direct from trappers or from other licensed buyers, one hundred twenty-five dollars ($125).
As added by P.L.1-1995, SEC.15.

IC 14-22-19-3
Issuance; expiration
Sec. 3. Upon receipt of an application containing the proper information and the prescribed fee, the department shall issue a license to the applicant. The license:
(1) expires June 30 after the date of issue; and
(2) entitles the holder to purchase:
(A) furbearing mammals; or
(B) the untanned hides, skins, or furs of furbearing mammals.
As added by P.L.1-1995, SEC.15.

IC 14-22-19-4
Agents or employees of license holders
Sec. 4. The agents or employees of a person who is licensed are exempt from procuring a license to purchase:
(1) furbearing mammals; or
(2) the untanned hides, skins, or furs of furbearing mammals;
at the office or place of business of the person for whom the license was issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-19-5
Direct purchases from trappers
Sec. 5. Purchases direct from trappers may be made only during the open season on the furbearing mammals and the grace period

provided by this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-19-6
Reports
Sec. 6. Every licensed fur buyer shall, within sixty (60) days from the last day of the open season for taking or killing furbearing mammals, make a report in writing to the department of all purchases of furbearing mammals made during the preceding open season and the grace period.
As added by P.L.1-1995, SEC.15.



CHAPTER 20. BREEDER'S LICENSE

IC 14-22-20-2
Sales authorized; application
Sec. 2. A license issued under this chapter authorizes the sale of nonmigratory game birds, game mammals, or furbearing mammals for breeding purposes, for release, or for food purposes. An individual who:
(1) acquires a furbearing mammal alive, legally in open season; or
(2) purchases the bird or mammal from a licensed game breeder;
may apply for a breeder's license within five (5) days after acquiring the animal from the licensed game breeder or within five (5) days after the last day of the open season for the animal. Otherwise, the animal shall be released.
As added by P.L.1-1995, SEC.15. Amended by P.L.151-2012, SEC.25.

IC 14-22-20-3
Importation of out-of-state animals
Sec. 3. An animal raised domestically by an out-of-state breeder may be imported into Indiana and sold for food purposes. A purchaser of such an animal raised domestically by an out-of-state breeder must be able to show legal proof of out-of-state origin for all animals possessed.
As added by P.L.1-1995, SEC.15.

IC 14-22-20-4
Exemption for certain animals
Sec. 4. (a) This section applies to the following:
(1) Marten.
(2) Mink.
(3) Chinchilla.
(4) Domesticated rabbits, except cottontail.
(b) The:
(1) breeding, raising, and producing in captivity; and
(2) marketing; of an animal listed in subsection (a) is considered an agricultural pursuit. All animals so raised in captivity are considered domestic animals so that a game breeding license is not required to possess such an animal.
(c) A person engaged in the breeding, raising, and producing in captivity and marketing of the furbearing mammals listed in subsection (a) shall, upon request, do the following:
(1) Register with the department.
(2) Make annual reports concerning the number of animals held and sold. These reports are confidential.
As added by P.L.1-1995, SEC.15. Amended by P.L.151-2012, SEC.26.



CHAPTER 20.5. CERVIDAE AND CERVIDAE PRODUCTS

IC 14-22-20.5-2
"Cervidae livestock operation"
Sec. 2. As used in this chapter, "cervidae livestock operation" means an operation that:
(1) has a game breeders license issued by the department of natural resources under IC 14-22-20;
(2) contains privately owned cervidae; and
(3) involves the breeding, propagating, purchasing, selling, and marketing of cervidae or cervidae products;
but does not involve the hunting of privately owned cervidae.
As added by P.L.93-2005, SEC.4.

IC 14-22-20.5-3
"Cervidae products"
Sec. 3. As used in this chapter, "cervidae products" means products, coproducts, or byproducts of cervidae.
As added by P.L.93-2005, SEC.4.

IC 14-22-20.5-4
Ownership of cervidae and cervidae products
Sec. 4. Cervidae and cervidae products legally produced, purchased, possessed, or acquired within Indiana or imported into Indiana are the exclusive property of the owner.
As added by P.L.93-2005, SEC.4.

IC 14-22-20.5-5
Sale of privately owned cervidae and cervidae products
Sec. 5. Meat and products derived from privately owned cervidae that are from a cervidae livestock operation may be sold to the general public, subject to IC 15-17-5.
As added by P.L.93-2005, SEC.4. Amended by P.L.2-2008, SEC.31.



CHAPTER 21. TAXIDERMIST LICENSE

IC 14-22-21-2
Issuance; fee
Sec. 2. The department may, under rules adopted under IC 4-22-2, issue to a person, upon payment of a fee of fifteen dollars ($15), a license to possess for taxidermy purposes a wild animal or the hide or skin of a wild animal:
(1) protected by Indiana law; and
(2) during the closed season for the animal.
As added by P.L.1-1995, SEC.15.

IC 14-22-21-3
Expiration
Sec. 3. A taxidermist license expires December 31 after the date of issue.
As added by P.L.1-1995, SEC.15.

IC 14-22-21-4
Possession of wild animals for taxidermy purposes
Sec. 4. A person may:
(1) without a license; and
(2) for taxidermy purposes;
possess a wild animal not protected by Indiana law.
As added by P.L.1-1995, SEC.15.

IC 14-22-21-5
Possession of mounted wild animals
Sec. 5. A person may possess at any time a wild animal legally taken in open season and mounted.
As added by P.L.1-1995, SEC.15.



CHAPTER 22. SCIENTIFIC PURPOSES LICENSE

IC 14-22-22-2
Application; fee
Sec. 2. An application for a license must:
(1) bear the signature of two (2) relevant scientists as references to:
(A) the character;
(B) academic and scientific accomplishments; and
(C) fitness;
of the applicant; and
(2) be accompanied by a fee of ten dollars ($10).
As added by P.L.1-1995, SEC.15.



CHAPTER 23. FALCONRY LICENSE

IC 14-22-23-2
Out-of-state license
Sec. 2. An individual who:
(1) resides in a state other than Indiana; and
(2) has a valid license to practice falconry in the individual's state of residence;
is not required to obtain a license under this chapter.
As added by P.L.1-1995, SEC.15. Amended by P.L.165-2011, SEC.23.

IC 14-22-23-3
Fee
Sec. 3. The fee for a falconry license is sixty dollars ($60).
As added by P.L.1-1995, SEC.15.

IC 14-22-23-4
Expiration
Sec. 4. A falconry license issued under this chapter expires on the last day of February of the third year following the year in which the license is issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-23-5
Possession of hunting license and stamp also required
Sec. 5. To take wildlife in the practice of falconry, an individual must:
(1) hold a license issued under this chapter;
(2) have in the individual's possession the type of hunting license required under this article for the taking of the wildlife; and
(3) have in the individual's possession the stamp required by IC 14-22-7 or IC 14-22-8 for the taking of the wildlife if a stamp is required.
As added by P.L.1-1995, SEC.15. Amended by P.L.165-2011, SEC.24.



CHAPTER 24. FIELD TRIAL PERMIT

IC 14-22-24-2
Issuance; fee; rules
Sec. 2. The department may issue a permit for a fee of ten dollars ($10) to a person to conduct a field trial under rules adopted under IC 4-22-2 for the protection of wild animals. The rules shall be incorporated in or attached to the permit when issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-24-3
Field trial to be sanctioned
Sec. 3. A permit to conduct a field trial may not be issued to a person unless the field trial is to be a sanctioned trial under the rules of a national or regional hunting dog association recognized or approved by the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-24-4
Field trials out of season
Sec. 4. A person may not conduct a field trial if wild animals are being pursued out of season except:
(1) in the areas and at the times that are approved by the department; and
(2) under this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-24-5
Effect of laws of other states
Sec. 5. A nonresident of Indiana may not train, work, or exercise a dog in Indiana at any time that Indiana residents are not permitted to train, work, or exercise a dog in the nonresident's state.
As added by P.L.1-1995, SEC.15.



CHAPTER 25. IMPORTATION PERMIT

IC 14-22-25-2
Permit requirement
Sec. 2. A person may not bring into Indiana, for the purpose of release or selling for release in Indiana, live fish, the fry of live fish, or any other living wild animal without a permit issued by the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-25-3
Application; fee
Sec. 3. An application for a permit must be filed with the director not less than ten (10) days before the proposed date of importation. A fee of five dollars ($5) must accompany the application.
As added by P.L.1-1995, SEC.15.

IC 14-22-25-4
Permit conditions and restrictions
Sec. 4. (a) A permit may be granted only upon satisfactory proof that the specific animals intended to be imported meet the following conditions:
(1) The animals are free of a communicable disease at the time of importation.
(2) The animals will not become a nuisance.
(3) The animals will not cause damage to a native wild or domestic species.
(b) The director may incorporate in the permit the restrictions that the director considers necessary.
As added by P.L.1-1995, SEC.15.



CHAPTER 26. WILD ANIMAL PERMIT

IC 14-22-26-2
"Zoological park" defined
Sec. 2. As used in this chapter, "zoological park" means:
(1) a permanent establishment that is a member of the American Association of Zoological Parks and Aquariums; or
(2) an agency of local government, open to and administered for the public, to provide education, conservation, and preservation of the earth's fauna.
As added by P.L.1-1995, SEC.15.

IC 14-22-26-3
Rules regarding permits
Sec. 3. The director may adopt rules under IC 4-22-2 to require and issue the following:
(1) A permit to possess a wild animal protected by statute or rule.
(2) A permit to possess a wild animal that may be harmful or dangerous to plants or animals. A separate permit is required for each wild animal described in this subdivision.
As added by P.L.1-1995, SEC.15.

IC 14-22-26-4
Form; issuance; expiration; fee
Sec. 4. A permit issued under this chapter:
(1) must be in the form prescribed by the director;
(2) may not be issued unless the director is satisfied that the permit should be issued;
(3) has an expiration date fixed by the director; and
(4) has a fee of ten dollars ($10).
As added by P.L.1-1995, SEC.15.

IC 14-22-26-5
Suspension of permit; seizure and holding of animals; adjudicative proceedings; costs
Sec. 5. (a) If an emergency exists, the director may summarily suspend a permit issued under this chapter. The director may summarily seize and hold an animal for which a permit is required under this chapter, pending the outcome of the proceedings under this section, if either of the following conditions exist:
(1) A permit has not been issued to possess the animal.
(2) A permit has been issued to possess the animal, but the

director believes that an emergency exists because at least one (1) of the following conditions exists:
(A) The animal is in a position to harm another animal.
(B) The life or health of the animal is in peril.
(b) After suspending a permit or seizing and holding an animal under subsection (a), the department shall proceed as quickly as feasible to provide the opportunity for completed adjudicative proceedings under IC 4-21.5. The proceedings may result in the revocation, temporary suspension, or modification of the permit. Provision may be made for a final disposition with respect to the wild animal, including confiscation of the animal. IC 4-21.5 provides the exclusive remedy available to a person aggrieved by a determination of the department under this section.
(c) The director may contract with experts in the handling of animals for which a permit is required under this chapter to assist the director in seizing and holding an animal under this section. A person who seizes and holds an animal under a contract with the director is not subject to legal action arising from the seizure or holding to the same extent as if the person was an employee of the department.
(d) The owner of an animal seized under this section is liable for the costs of seizing and holding the animal and of the proceedings under this section, including a trial, if any.
As added by P.L.1-1995, SEC.15.

IC 14-22-26-6
Rules regarding safety and health
Sec. 6. Rules adopted under this chapter must provide for the following:
(1) The safety of the public.
(2) The health of the animals.
As added by P.L.1-1995, SEC.15.



CHAPTER 27. FISH STOCKING PERMIT

IC 14-22-27-2
Fee
Sec. 2. The fee for a permit under this chapter is three dollars ($3).
As added by P.L.1-1995, SEC.15.



CHAPTER 28. PERMIT TO TAKE, KILL, OR CAPTURE WILD ANIMAL DAMAGING PROPERTY

IC 14-22-28-2
Conditions and rules
Sec. 2. Notwithstanding any other prohibition or requirement of this article or the rules adopted under this article, the director shall prescribe the following:
(1) The manner of taking the wild animal.
(2) The expiration of the permit.
(3) The rules the director considers necessary.
(4) The disposition of the animal.
As added by P.L.1-1995, SEC.15. Amended by P.L.155-2002, SEC.8 and P.L.158-2002, SEC.7.

IC 14-22-28-3
Incorporation of conditions and rules
Sec. 3. The conditions and rules prescribed under section 2 of this chapter shall be incorporated in or attached to the permit when issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-28-4
Investigations; denial of permit
Sec. 4. The director may have an investigation made of a complaint that wild animals are causing damage. If it is found that:
(1) the damage has not been caused by wild animals; or
(2) the person would abuse the privileges;
a permit shall be denied.
As added by P.L.1-1995, SEC.15.

IC 14-22-28-5
Disposal of protected wild animals
Sec. 5. A protected wild animal killed, captured, or taken during the closed season shall be disposed of in the manner that the director considers necessary.
As added by P.L.1-1995, SEC.15.



CHAPTER 29. ILLEGAL FISHING DEVICE PERMIT



CHAPTER 30. PERMIT FOR EXPLOSIVES IN WATER

IC 14-22-30-2
Issuance
Sec. 2. The director may issue to a person, upon application, a free permit to use or discharge dynamite or other explosives in the waters of this state under the rules that the director prescribes for the protection of fish in the waters of the state.
As added by P.L.1-1995, SEC.15.



CHAPTER 31. SHOOTING PRESERVES

IC 14-22-31-2
Fee
Sec. 2. An application for a license under section 1 of this chapter must be accompanied by a fee of one hundred dollars ($100) with the application.
As added by P.L.1-1995, SEC.15.

IC 14-22-31-3
Restrictions
Sec. 3. A shooting preserve may not be established within a distance of one (1) mile of a state owned game refuge or state public hunting ground. Duck shooting is not permitted if:
(1) prohibited by a rule adopted under IC 14-22-2-6; or
(2) wild ducks, geese, or other migratory game birds frequent the area where the captive reared and properly marked mallard ducks are to be held, released, and flighted for shooting.
As added by P.L.1-1995, SEC.15. Amended by P.L.59-2006, SEC.1.

IC 14-22-31-4
Inspection; issuance of license
Sec. 4. Upon receipt of an application, the department shall do the following:
(1) Inspect the following:
(A) The proposed shooting preserve.
(B) The facilities for propagating the game birds or exotic mammals.
(C) The cover.
(D) The capability of the applicant to maintain such an operation.
(2) If found feasible, approve the application and issue a license to the applicant.
As added by P.L.1-1995, SEC.15.

IC 14-22-31-5
Expiration of license Sec. 5. A license issued under this chapter expires April 30 of each year.
As added by P.L.1-1995, SEC.15.

IC 14-22-31-6
Posting and boundaries
Sec. 6. Upon receipt of a license, the licensee shall post the licensed area at intervals of not more than five hundred (500) feet with signs to be prescribed by rule. The boundaries of the shooting preserve shall be clearly defined by fences of at least one (1) strand of wire.
As added by P.L.1-1995, SEC.15.

IC 14-22-31-7
Animals that may be propagated and offered for hunting
Sec. 7. A person issued a license under section 4 of this chapter may propagate and offer for hunting the following animals that are captive reared and released:
(1) Pheasant, quail, chukar partridges, properly marked mallard ducks, and other game bird species that the department determines by rule.
(2) Species of exotic mammals that the department determines by rule.
As added by P.L.1-1995, SEC.15.

IC 14-22-31-8
Hunting license required
Sec. 8. An individual may not take game birds and exotic mammals on a shooting preserve unless the individual has a hunting license required under this article.
As added by P.L.1-1995, SEC.15. Amended by P.L.151-2012, SEC.27.

IC 14-22-31-9
Season
Sec. 9. A person may take wild animals from a shooting preserve only during September, October, November, December, January, February, March, or April.
As added by P.L.1-1995, SEC.15.

IC 14-22-31-10
Bill of sale
Sec. 10. The licensee of a shooting preserve shall issue a bill of sale designating game birds or exotic mammals lawfully taken upon the shooting preserve. The bill of sale must accompany all game birds and exotic mammals removed from the shooting preserve. The licensee shall retain a copy of all bills of sale issued to persons removing game birds or exotic mammals from the shooting preserve. The bills of sale are subject to inspection by the fish and wildlife division at any time. As added by P.L.1-1995, SEC.15.

IC 14-22-31-11
Daily register; records
Sec. 11. (a) The licensee of a shooting preserve must keep a daily register to show the following:
(1) The number of wild animals and the species released and taken from the shooting preserve each day.
(2) The number of hunters participating.
(b) An annual computation of the record:
(1) shall be sent to the department on May 10 each year; and
(2) shall be filed under oath as to the number and species of wild animals released and taken.
(c) Failure to keep and forward the records to the department is sufficient cause for:
(1) revocation of the license for the shooting preserve; or
(2) refusal to issue a license for the following year.
As added by P.L.1-1995, SEC.15.

IC 14-22-31-12
Inspections by department
Sec. 12. (a) The following must be available to the department for inspection:
(1) The daily records.
(2) The pens.
(3) The wild animals.
(4) The shooting preserves.
(b) An inspection of a shooting preserve shall be conducted under this chapter and rules adopted under IC 14-22-2-6. The department shall consult with the state veterinarian if the inspection reveals a potential animal health threat that contravenes programs for the prevention, control, or eradication of diseases in domestic animals.
As added by P.L.1-1995, SEC.15.

IC 14-22-31-13
Falsification of reports
Sec. 13. (a) A licensee may not falsify a report that must be kept under this chapter.
(b) A license may not be issued to a licensee who is convicted of violating subsection (a) or IC 14-2-7-10(i) (repealed).
As added by P.L.1-1995, SEC.15.

IC 14-22-31-14
Carnivores prohibited
Sec. 14. (a) A licensee may not import or keep carnivores.
(b) The license of a licensee who is convicted of violating subsection (a) shall be revoked.
As added by P.L.1-1995, SEC.15.



CHAPTER 31.5. SHOOTING RANGES

IC 14-22-31.5-2
"Person" defined
Sec. 2. As used in this chapter, "person" means an individual, an association, a business entity, or a governmental entity.
As added by P.L.134-1996, SEC.4.

IC 14-22-31.5-3
"Shooting range" defined
Sec. 3. As used in this chapter, "shooting range" means an area designed and operated for the use of archery, rifles, shotguns, pistols, muskets, or similar firearms that are fired at silhouettes, skeet, trap, paper, stillboard, or other similar targets.
As added by P.L.134-1996, SEC.4.

IC 14-22-31.5-4
Repealed
(Repealed by P.L.57-2002, SEC.1.)

IC 14-22-31.5-5
Local government regulation
Sec. 5. Except as specifically prohibited by this chapter and subject to IC 35-47-11.1, a local unit of government may regulate the location, use, operation, safety, and construction of a shooting range.
As added by P.L.134-1996, SEC.4. Amended by P.L.152-2011, SEC.1.

IC 14-22-31.5-6
Liability relating to noise
Sec. 6. A person who owns, operates, or uses a shooting range is not liable in any civil or criminal matter relating to noise or noise pollution that results from the normal operation or use of the shooting range if the shooting range complies with a law or an ordinance that applied to the shooting range and its operation at the time of the construction or initial operation of the shooting range, if such a law or ordinance was in existence at the time of the construction or initial operation of the shooting range.
As added by P.L.134-1996, SEC.4.

IC 14-22-31.5-7
Powers of ranges in existence before July 1, 1996
Sec. 7. Notwithstanding any ordinance adopted by a local unit of

government, a shooting range that is in existence before July 1, 1996, may do the following within the geographic boundaries of the shooting range as it existed on June 30, 1996:
(1) Repair, remodel, or reinforce a building or structure that is needed to ensure public safety or to secure the continued use of the building or structure.
(2) Reconstruct, repair, restore, or resume the use of a nonconforming building that has been damaged by fire, collapse, explosion, act of nature, or war after July 1, 1996. However, the reconstruction, repair, or restoration must be completed not more than one (1) year after the date of the damage to the building or the settlement of the property damage claim. If the reconstruction, repair, or restoration is not completed within one (1) year, the local unit of government may terminate the continuation of the nonconforming use.
(3) Expand or increase the membership of the shooting range or opportunities for public participation at the shooting range.
As added by P.L.134-1996, SEC.4.



CHAPTER 32. GAME BIRD AND EXOTIC MAMMAL REGULATION

IC 14-22-32-2
Prohibitions
Sec. 2. A person may not do any of the following:
(1) Offer a game bird or an exotic mammal for hunting, trapping, or chasing by a person using a weapon or device that is not a shotgun, muzzle loading gun, handgun, or bow and arrow.
(2) Hunt, trap, or chase a game bird or an exotic mammal with a weapon or device that is not a shotgun, muzzle loading gun, handgun, or bow and arrow.
As added by P.L.1-1995, SEC.15.

IC 14-22-32-3
Violations
Sec. 3. A person who knowingly or intentionally violates section 2 of this chapter commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.15.

IC 14-22-32-4
Issuance of shooting preserve license precluded
Sec. 4. A person who violates section 2(1) of this chapter may not be issued a license under IC 14-22-31.
As added by P.L.1-1995, SEC.15.

IC 14-22-32-5
Orders to dispose of game birds or exotic mammals
Sec. 5. If a person violates section 2(1) of this chapter, the department shall enter a recommended order to dispose of any game bird or exotic mammal the person owns, keeps, harbors, or otherwise possesses. Before the order becomes a final determination of the department, a hearing must be held under IC 4-21.5-3. The hearing shall be conducted by an administrative law judge for the commission. The determination of the administrative law judge is a final agency action under IC 4-21.5-1-6. As added by P.L.1-1995, SEC.15.

IC 14-22-32-6
Adoption of rules
Sec. 6. The department shall adopt rules under IC 4-22-2 to properly administer this chapter consistent with any applicable federal statutes and regulations.
As added by P.L.1-1995, SEC.15.

IC 14-22-32-7
Other actions not precluded
Sec. 7. This chapter does not preclude the state or another person from bringing other actions under the Indiana Code.
As added by P.L.1-1995, SEC.15.



CHAPTER 33. FEDERAL LAWS, PROJECTS, AND COORDINATION

IC 14-22-33-2
Consent to establishment of migratory bird reservations
Sec. 2. Consent of Indiana is given to the acquisition by the United States, by purchase, gift, devise, or lease, of the areas of land and water in Indiana that the United States considers necessary for the establishment of migratory bird reservations in accordance with 16 U.S.C. 715 et seq. reserving, however, to Indiana full and complete jurisdiction and authority over all the areas not incompatible with administration, maintenance, protection, and control of the areas by the United States under 16 U.S.C. 715 et seq.
As added by P.L.1-1995, SEC.15.

IC 14-22-33-3
Authorization for federal fish hatching, operations, and investigations
Sec. 3. To promote fish culture and the increase of useful food and game fish in the lakes and streams of Indiana and

notwithstanding Indiana fish or game law, full authority is granted to the United States Fish and Wildlife Service to conduct fish hatching and all operations and investigations connected with fish hatching in the manner and at the time that is considered necessary and proper.
As added by P.L.1-1995, SEC.15.

IC 14-22-33-4
Assent to federal aid for wildlife restoration projects
Sec. 4. (a) Indiana hereby assents to 16 U.S.C. 669 et seq.
(b) The director shall perform the acts that are necessary to the conduct and establishment of cooperative wildlife-restoration projects in compliance with 16 U.S.C. 669 et seq. and regulations promulgated by the United States Secretary of the Interior under 16 U.S.C. 669 et seq.
(c) Money accruing to the state from license fees paid by hunters may not be diverted for a purpose other than:
(1) the administration of the division of fish and wildlife; and
(2) the enforcement of laws concerning the taking, chasing, selling, and possession of animals.
As added by P.L.1-1995, SEC.15. Amended by P.L.140-1997, SEC.1.

IC 14-22-33-5
Assent to federal aid for fisheries restoration projects
Sec. 5. (a) Indiana hereby assents to 16 U.S.C. 777 et seq.
(b) The director shall perform the acts that are necessary to the conduct and establishment of cooperative fisheries-restoration projects in compliance with 16 U.S.C. 777 et seq. and regulations promulgated by the United States Secretary of the Interior under 16 U.S.C. 777 et seq.
(c) Money accruing to the state from license fees paid by anglers may not be diverted for any other purpose than:
(1) the administration of the division of fish and wildlife; and
(2) the enforcement of laws concerning the taking, chasing, selling, and possession of animals.
As added by P.L.1-1995, SEC.15. Amended by P.L.140-1997, SEC.2.



CHAPTER 34. NONGAME AND ENDANGERED SPECIES CONSERVATION

IC 14-22-34-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the nongame fund established by this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-3
"Management" defined
Sec. 3. (a) As used in this chapter, "management" means the collection and application of biological information for the purposes of increasing the number of individuals within species and populations of wildlife up to the optimum carrying capacity of their habitat and maintaining those levels.
(b) The term includes the following:
(1) The entire range of activities that constitute a modern scientific resource program, including research, census, law enforcement, habitat acquisition and improvement, and education.
(2) When and where appropriate, the periodic or total protection of species or populations as well as regulated taking.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-4 "Nongame species" defined
Sec. 4. As used in this chapter, "nongame species" means any wild mammal, bird, amphibian, reptile, fish, mollusk, crustacean, or other wild animal not otherwise legally classified by Indiana statute or rule.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-5
"Take" defined
Sec. 5. As used in this chapter, "take" means to:
(1) harass, hunt, capture, or kill; or
(2) attempt to harass, hunt, capture, or kill;
wildlife.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-6
"Wildlife" defined
Sec. 6. As used in this chapter, "wildlife" means:
(1) any wild mammal, bird, reptile, amphibian, fish, mollusk, crustacean, or other wild animal; or
(2) any part, product, egg or offspring, or the dead body or parts of the wild animal.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-7
Investigations of nongame species; adoption of rules
Sec. 7. (a) The director shall conduct investigations on nongame species to determine the species that are in need of management. The director may consider information relating to the following:
(1) Population.
(2) Distribution.
(3) Habitat needs.
(4) Limiting factors.
(5) Other biological and ecological data.
(b) On the basis of the determination made under subsection (a), the director shall adopt rules that do the following:
(1) Designate the species or subspecies of nongame species that the director considers in need of management under this section, giving the common and scientific names by species and subspecies.
(2) Develop management programs designed to ensure the continued ability of nongame species in need of management to perpetuate themselves successfully.
(c) The director shall conduct ongoing investigations of nongame species to determine if the rules need to be amended.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-8
Limits on taking or possession of nongame species
Sec. 8. The director shall adopt rules to establish proposed

limitations relating to:
(1) taking;
(2) possession;
(3) transportation;
(4) exportation;
(5) use;
(6) processing;
(7) sale or offer for sale; or
(8) shipment;
of nongame species that are considered necessary to manage the species.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-9
Unlawful taking or possession of nongame species
Sec. 9. Except as provided in rules adopted by the director:
(1) a person may not take, possess, transport, export, process, sell, or offer for sale or shipment nongame species considered by the director to be in need of management under this section; and
(2) a common or contract carrier may not knowingly transport or receive for shipment nongame species considered by the director to be in need of management under this section.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-10
Endangered species list
Sec. 10. On the basis of:
(1) investigations on nongame species required by section 7 of this chapter; and
(2) other available scientific and commercial data;
and after consultation with other state wildlife agencies, appropriate federal agencies, and other interested persons and organizations, the director shall adopt rules to propose a list of those species and subspecies of wildlife indigenous to Indiana that are determined to be endangered in Indiana, giving the common and scientific names by species and subspecies.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-11
Review of endangered species list
Sec. 11. (a) The director:
(1) shall conduct a review of the state list of endangered species at least every two (2) years; and
(2) may amend the list by the additions or deletions that are considered appropriate.
(b) The director shall submit to the governor a summary report of the data used in support of all amendments to the state list during the preceding biennium.
As added by P.L.1-1995, SEC.15.
IC 14-22-34-12
Unlawful taking or possession of endangered species
Sec. 12. (a) Except as otherwise provided in this chapter, a person may not take, possess, transport, export, process, sell or offer for sale, or ship, and a common or contract carrier may not knowingly transport or receive for shipment a species or subspecies of wildlife appearing on any of the following:
(1) The list of wildlife indigenous to Indiana determined to be endangered in Indiana under this chapter.
(2) The United States list of endangered wildlife (50 CFR 17.11) as in effect on January 1, 1979.
(3) The list of endangered species developed under section 13 of this chapter.
(b) A species or subspecies of wildlife appearing on a list described in subsection (a) that:
(1) enters Indiana from another state or from a point outside the territorial limits of the United States; and
(2) is transported across Indiana destined for a point beyond Indiana;
may be so entered and transported without restriction in accordance with the terms of a federal permit or permit issued under the laws of another state.
(c) A person who:
(1) violates subsection (a) or (b); or
(2) fails to procure or violates the terms of a permit issued under:
(A) section 15 of this chapter; or
(B) section 16 of this chapter;
commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-13
Additions to endangered species list
Sec. 13. If in the determination of the director a species:
(1) should be designated endangered; and
(2) has not been designated endangered by the federal government;
the director may adopt rules to make the addition, whether or not a species or subspecies indigenous to Indiana is involved, under section 12 of this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-14
Management of nongame species
Sec. 14. (a) The director shall establish the programs, including acquisition of land or aquatic habitat, that are considered necessary for the management of nongame species. The director shall use all authority vested in the department to carry out the purposes of this section.
(b) In carrying out programs authorized by this section, the

director may enter into agreements with:
(1) federal agencies;
(2) political subdivisions of the state; or
(3) private persons;
for administration and management of an area established under this section or used for management of nongame species.
(c) The governor shall do the following:
(1) Review other programs administered by the governor and, to the extent practicable, use the programs to further the purposes of this chapter.
(2) Encourage other state and federal agencies to use their authorities to further the purposes of this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-15
Taking of endangered species for scientific purposes
Sec. 15. The director may permit, under the terms and conditions that are prescribed by rule, the taking, possession, transportation, exportation, or shipment of species or subspecies of wildlife that have been designated by rule as in need of management or appear on the:
(1) state list of endangered species;
(2) United States list of endangered native fish and wildlife, as amended;
(3) list of wildlife added under section 13 of this chapter; or
(4) United States list of endangered foreign fish and wildlife, as modified after July 26, 1973;
for scientific, zoological, or educational purposes, for propagation in captivity of the wildlife, or for other special purposes.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-16
Removal, capture, or destruction of endangered species
Sec. 16. (a) Upon good cause shown, and if necessary to alleviate damage to property or to protect human health, endangered species or species in need of management may be removed, captured, or destroyed:
(1) except as provided in subsection (b), under a permit issued by the director; and
(2) if possible, by or under the supervision of an agent of the department.
(b) An endangered species or a species in need of management may be removed, captured, or destroyed without a permit by a person in an emergency situation involving an immediate threat to human life.
(c) The director shall adopt rules under section 7 of this chapter for the removal, capture, or destruction of nongame species for the purposes set forth in this section.
As added by P.L.1-1995, SEC.15.
IC 14-22-34-17
Adoption of rules
Sec. 17. The director shall adopt rules under IC 4-22-2 that are necessary to carry out the purposes of this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-18
Applicability of chapter to wildlife possessed on July 26, 1973
Sec. 18. The provisions of this chapter prohibiting the taking, possessing, transportation, exporting, processing, sale, or offer to sell do not apply to wildlife in the possession of a person in Indiana on July 26, 1973.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-19
Cost of programs; transfer of funds
Sec. 19. The costs of the programs established under this chapter may not be paid with money dedicated to fish and game purposes. However, transfers may be made from money dedicated for fish and game purposes to the nongame fund established under section 20 of this chapter.
As added by P.L.1-1995, SEC.15. Amended by P.L.69-2009, SEC.10.

IC 14-22-34-20
Fund
Sec. 20. (a) The nongame fund is established as a dedicated fund.
(b) The department shall administer the fund.
(c) In recognition of the importance of preserving the natural heritage of Indiana, it is the intent of the general assembly to provide a fund to be used exclusively for the protection, conservation, management, and identification of nongame and endangered species of wildlife primarily through the acquisition of the natural habitat of the animals. The department may expend the money in the fund exclusively for the preservation of nongame and endangered species of wildlife under this chapter.
(d) Money in the fund does not revert to the state general fund at the end of a state fiscal year. However, if the fund is abolished, the money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-21
Entrance fees
Sec. 21. If the commission establishes entrance fees for admission to fish and wildlife areas, the fees shall be deposited in the fund. However, the holder of a hunting or fishing license under this article may not be charged a fee for admission to fish and wildlife areas.
As added by P.L.1-1995, SEC.15.



CHAPTER 35. HUNTING SAFETY

IC 14-22-35-2
Conservation officer to administer program
Sec. 2. The director shall designate a conservation officer to administer the program. The officer shall do the following:
(1) Outline all phases of instruction.
(2) Conduct general supervision of individual programs.
(3) Distribute information on the programs.
As added by P.L.1-1995, SEC.15.

IC 14-22-35-3
Public target ranges
Sec. 3. The department may construct, operate, and maintain public outdoor and indoor target ranges.
As added by P.L.1-1995, SEC.15.

IC 14-22-35-4
Reports required for federal assistance
Sec. 4. The department shall prepare the reports necessary to seek approval under 16 U.S.C. 669g for federal assistance in the program of hunter safety, conservation, and sportsmanship.
As added by P.L.1-1995, SEC.15.



CHAPTER 36. TRAPPER TRAINING

IC 14-22-36-2
Division designated to administer program
Sec. 2. The director shall designate one (1) of the divisions of the department to administer the trapper training program.
As added by P.L.1-1995, SEC.15.

IC 14-22-36-3
Reports required for federal assistance
Sec. 3. The department may prepare the reports that are necessary to obtain federal or other assistance for the trapper training program.
As added by P.L.1-1995, SEC.15.



CHAPTER 37. HARASSMENT OF HUNTERS, TRAPPERS, AND FISHERMEN

IC 14-22-37-2
Violations
Sec. 2. (a) A person who knowingly or intentionally interferes with the legal taking of a game animal by another person with intent to prevent the taking commits a Class C misdemeanor.
(b) A person who knowingly or intentionally:
(1) disturbs a game animal; or
(2) engages in an activity or places an object or substance that will tend to disturb or otherwise affect the behavior of a game animal;
with intent to prevent or hinder the legal taking commits a Class C misdemeanor.
(c) A person who knowingly or intentionally enters or remains:
(1) upon public land; or
(2) upon private land without permission of the owner or the owner's agent;
with intent to violate this section commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.15.

IC 14-22-37-3
Failure to obey orders of law enforcement officer
Sec. 3. A person who fails to obey the order of a law enforcement officer to desist from conduct in violation of section 2 of this chapter commits a Class B misdemeanor if the law enforcement officer:
(1) observed the person engaged in conduct that violates section 2 of this chapter; or
(2) has reasonable grounds to believe that the person:
(A) has engaged in the conduct that day; or
(B) plans or intends to engage in the conduct that day on specific premises.
As added by P.L.1-1995, SEC.15.



CHAPTER 38. VIOLATIONS

IC 14-22-38-2
Separate offenses
Sec. 2. The:
(1) taking, catching, killing, possession, or transportation of each animal or part of an animal; or
(2) possession of each fishing, hunting, or trapping apparatus, appliance, or device;
in violation of this article constitutes a separate offense. Each day's possession of an animal or each day's possession of a fishing, hunting, or trapping apparatus, appliance, or device the possession of which is prohibited by this article constitutes a separate offense.
As added by P.L.1-1995, SEC.15.

IC 14-22-38-3
Unlawful taking of deer or wild turkey
Sec. 3. A person who takes a deer or a wild turkey in violation of this article commits a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person has a prior conviction under:
(1) IC 14-2-3-8(c) (repealed); or
(2) this section.
As added by P.L.1-1995, SEC.15.

IC 14-22-38-4
Fines; unlawful taking of deer or wild turkey; sale of deer meat
Sec. 4. (a) A person who:
(1) unlawfully takes or possesses a deer or wild turkey;
(2) takes or possesses a deer or wild turkey by illegal methods or with illegal devices; or
(3) except as provided in subsections (c) and (d), sells, offers to sell, purchases, or offers to purchase a deer or wild turkey or a part of a deer or wild turkey;
shall reimburse the state five hundred dollars ($500) for the first violation and one thousand dollars ($1,000) for each subsequent violation.
(b) The money shall be deposited in the conservation officers fish and wildlife fund. This penalty is in addition to any other penalty under the law.
(c) Notwithstanding section 6 of this chapter, if a properly tagged deer is brought to a meat processing facility and the owner of the deer:
(1) fails to pick up the processed deer within a reasonable time;

or
(2) notifies the meat processing facility that the owner does not want the processed deer;
the deer meat may be given away by the meat processing facility to another person. The meat processing facility may charge the person receiving the deer meat a reasonable and customary processing fee.
(d) Notwithstanding section 6 of this chapter, deer meat and products from farm raised deer that meet the requirements under IC 15-17 may be sold to the public.
As added by P.L.1-1995, SEC.15. Amended by P.L.75-2005, SEC.1; P.L.2-2008, SEC.32.

IC 14-22-38-5
Fines; unlawful taking of other wild animals
Sec. 5. (a) A person who takes or possesses a wild animal, except a deer or turkey, in violation of this article shall reimburse the state as follows:
(1) Twenty dollars ($20) for the first violation.
(2) Thirty-five dollars ($35) for each subsequent violation.
(b) The money shall be deposited in the conservation officers fish and wildlife fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-38-6
Unlawful sale or shipment of wild animals, nests, or eggs
Sec. 6. (a) As used in this section, "sell" includes barters, purchases, and offers to sell, barter, or purchase.
(b) As used in this section, "ship" includes transporting, delivering for shipment or transport, and causing to be shipped or transported.
(c) As used in this section, "wild animal" includes the following:
(1) A living or dead wild animal.
(2) A part of a living or dead wild animal.
(d) A person who knowingly or intentionally sells or ships wild animals, nests, or eggs that:
(1) are protected by law; and
(2) have an aggregate market value of less than five hundred dollars ($500);
commits a Class C misdemeanor.
(e) A person who knowingly or intentionally sells or ships wild animals, nests, or eggs that:
(1) are protected by law; and
(2) have an aggregate market value of at least five hundred dollars ($500) but less than five thousand dollars ($5,000);
commits a Class D felony.
(f) A person who knowingly or intentionally sells or ships wild animals, nests, or eggs that:
(1) are protected by law; and
(2) have an aggregate market value of at least five thousand dollars ($5,000);
commits a Class C felony. As added by P.L.1-1995, SEC.15.

IC 14-22-38-7
Hunter orange
Sec. 7. (a) As used in this section, "hunter orange" means a daylight fluorescent orange with the dominant wavelength 595-605 nm, a purity of not less than eighty-five percent (85%), and a luminance factor of not less than forty percent (40%).
(b) As used in this section, "wear hunter orange" means to expose on one's person as an outer garment one (1) or more of the following articles of clothing that are solid hunter orange in color:
(1) A vest.
(2) A coat.
(3) A jacket.
(4) Coveralls.
(5) A hat.
(6) A cap.
However, articles of clothing specified under this section with logos, patches, insignia, or printing that does not substantially hinder the visibility of the hunter orange material are allowed under this section.
(c) This subsection applies only during the season when hunting by firearms (as defined in IC 14-22-40-3) is permitted under 312 IAC. A person who hunts for:
(1) deer by firearm or bow and arrow;
(2) cottontail rabbit;
(3) squirrel, unless from a boat, during the period:
(A) beginning on the first Friday that follows November 3; and
(B) ending on January 31 of the following year;
(4) woodcock;
(5) pheasant;
(6) quail; or
(7) ruffed grouse;
must wear hunter orange.
(d) A violation of this section is a Class D infraction.
As added by P.L.104-2001, SEC.3.



CHAPTER 39. ENFORCEMENT

IC 14-22-39-2
Summons; failure to appear
Sec. 2. (a) A conservation officer may issue a summons for a violation committed within the view of the conservation officer.
(b) A defendant who fails to appear as commanded by the summons is in contempt of court.
(c) Upon a failure to appear, the court shall issue a warrant for the arrest of the defendant.
(d) This subsection applies to a warrant issued under subsection (c) for the arrest of a defendant who is an Indiana resident. If the warrant is not executed within thirty (30) days after issue, the court shall promptly forward the court copy of the summons to the bureau of motor vehicles indicating that the defendant failed to appear in court as ordered. The court shall then mark the case as failure to appear on the court's records.
(e) This subsection applies to a warrant issued under subsection (c) for the arrest of a defendant who is not an Indiana resident. If the warrant is not executed within thirty (30) days after issue, the court shall promptly forward the court copy of the summons to the bureau of motor vehicles. The bureau of motor vehicles shall notify the bureau of motor vehicles commission of the state of the nonresident defendant of the defendant's failure to appear and also of any action taken by the bureau of motor vehicles relative to the Indiana driving privileges of the defendant. The court shall then mark the case as failure to appear on the court's records.
(f) If the bureau of motor vehicles receives a copy of the summons or a summons for failure to appear in court, the bureau of motor vehicles shall suspend the driving privileges of the defendant until the defendant appears in court and the case has been disposed of. The order of suspension may be served upon the defendant by mailing the order by certified mail, return receipt requested, to the defendant at the last address shown for the defendant in the records of the bureau of motor vehicles. The order takes effect on the date the order is mailed.
(g) For nonresidents of Indiana, the order of suspension shall be mailed to the defendant at the address given to the arresting conservation officer by the defendant as shown by the signed summons. The order takes effect on the date of mailing. A copy of the order shall also be sent to the bureau of motor vehicles of the

state of the nonresident defendant. If:
(1) the defendant's failure to appear in court has been certified to the bureau of motor vehicles under this chapter; and
(2) the defendant subsequently appears in court to answer the charges against the defendant;
the court shall proceed to hear and determine the case in the same manner as other cases pending in the court. Upon final determination of the case, the court shall notify the bureau of motor vehicles of the determination upon forms prescribed by the bureau of motor vehicles. The notification shall be made by the court within ten (10) days after the final determination of the case, and the original copy of the summons must accompany the notification.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.65.

IC 14-22-39-3
Searches of effects; entry onto property
Sec. 3. (a) As used in this section, "public or private property" does not include dwellings.
(b) The director and conservation officers may:
(1) search a boat, a conveyance, a vehicle, an automobile, a fish box, a fish basket, a game bag, a game coat, or other receptacle in which game may be carried; and
(2) enter into or upon private or public property for the purposes of subdivision (1) or for the purpose of patrolling or investigating;
if the director or conservation officer has good reason to believe that the director or conservation officer will secure evidence of a violation of this article or a law for the propagation or protection of fish, frogs, mussels, game, furbearing mammals, or birds.
As added by P.L.1-1995, SEC.15.

IC 14-22-39-4
Search warrants; issuance
Sec. 4. (a) A court may issue a warrant to search a house or place for the following:
(1) Seines, fishnets, fish traps, fish-spears, or any implement or device used or kept for use for taking wild animals illegally.
(2) Wild animals or parts of wild animals whose possession is unlawful.
(b) Search warrants, affidavits for search warrants, and all procedure concerning search warrants must be in the form and substance provided by law for search warrants and issuance of search warrants in other cases.
As added by P.L.1-1995, SEC.15.

IC 14-22-39-5
Search warrants; execution and service
Sec. 5. The director or a conservation officer may execute and serve any place in Indiana with the warrants and processes issued by

a court having jurisdiction under a law that the director has the duty to enforce.
As added by P.L.1-1995, SEC.15.

IC 14-22-39-6
Seizure of animals and equipment
Sec. 6. (a) Conservation officers and other police officers shall seize:
(1) wild animals;
(2) remains of wild animals; or
(3) hides or furs of furbearing animals;
taken or attempted to be taken in violation of this article or IC 14-2 (before its repeal). Upon conviction, the items seized are forfeited to the state, and the director shall dispose of the items according to the discretion of the director.
(b) Notwithstanding IC 35-47-3, conservation officers and other police officers shall seize all equipment, devices, or machinery used by a person to:
(1) take or attempt to take a wild animal; or
(2) store or transport carcasses, hides, or furs of furbearing animals;
in violation of this article or IC 14-2 (before its repeal). Upon conviction, the equipment, devices, or machinery seized are forfeited to the state and the director shall dispose of the items according to the discretion of the director.
As added by P.L.1-1995, SEC.15.



CHAPTER 40. SHOOTING AT LAW ENFORCEMENT DECOYS

IC 14-22-40-2
"Decoy"
Sec. 2. As used in this chapter, "decoy" means a three-dimensional object that:
(1) resembles; and
(2) is intended to resemble;
a game animal or other animal when placed in the animal's habitat.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-3
"Firearm"
Sec. 3. As used in this chapter, "firearm" means any weapon that is designed to expel a projectile by means of an explosion.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-4
"Game animal"
Sec. 4. As used in this chapter, "game animal" means an animal that may be legally taken under this article.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-5
"Law enforcement officer"
Sec. 5. As used in this chapter, "law enforcement officer" has the meaning set forth in IC 35-31.5-2-185. The term includes a conservation officer.
As added by P.L.133-1996, SEC.7. Amended by P.L.26-2008, SEC.17; P.L.114-2012, SEC.37.

IC 14-22-40-6
Unlawful shooting at law enforcement decoys
Sec. 6. (a) Except as provided in subsection (b), a person who with a firearm or bow intentionally, knowingly, or recklessly:
(1) shoots; or
(2) shoots at;
a decoy used by a law enforcement officer to enforce this article commits a Class C misdemeanor.
(b) A person described in subsection (a) does not commit the offense defined in subsection (a) if the person, in:
(1) shooting with the firearm or bow; and
(2) hunting the game animal that the decoy is intended to

represent;
does not otherwise violate this article.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-7
Reimbursement
Sec. 7. To compensate for harm caused to decoys, a person convicted of an offense under section 6 of this chapter shall reimburse the state one hundred dollars ($100) for each commission of the offense. The reimbursement required by this section is in addition to any penalty imposed on the person under IC 35-50-3.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-8
Collection and deposit of reimbursement
Sec. 8. The court that convicts a person of an offense under section 6 of this chapter shall collect the reimbursement required by section 7 of this chapter and transmit the reimbursement to the department. The department shall deposit the reimbursement in the conservation officers fish and wildlife fund established by IC 14-9-8-21.
As added by P.L.133-1996, SEC.7.



CHAPTER 41. WILDLIFE VIOLATOR COMPACT

IC 14-22-41-2
Adoption
Sec. 2. Indiana adopts the wildlife violator compact with all other states that legally join in the compact in a form substantially the same as this chapter.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-3
Findings, policy, and purpose
Sec. 3. ARTICLE I
(a) The participating states find the following:
(1) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.
(2) The protection of the wildlife resources of a state is materially affected by the degree of compliance with state statutes, laws, regulations, ordinances, and administrative rules relating to the management of wildlife resources.
(3) The preservation, protection, management, and restoration of wildlife contributes immeasurably to the aesthetic, recreational, and economic aspects of wildlife natural resources.
(4) Wildlife resources are valuable without regard to political boundaries; therefore, every person should be required to comply with wildlife preservation, protection, management, and restoration laws, ordinances, and administrative rules and regulations of the participating states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap, or possess wildlife.
(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.
(6) The mobility of many wildlife law violators necessitates the maintenance of channels of communication among the various states.
(7) In some states, a person who is cited for a wildlife violation in a state other than the person's home state:
(A) is required to post collateral or a bond to secure appearance for a trial at a later date;
(B) is taken into custody until the collateral or bond is posted; or
(C) is taken directly to court for an immediate appearance.
(8) The purpose of the enforcement practices set forth in

subdivision (7) is to ensure compliance with the terms of a wildlife citation by the cited person who, if permitted to continue on the person's way after receiving the citation, could return to the person's home state and disregard the person's duty under the terms of the citation.
(9) In most instances, a person receiving a wildlife citation in the person's home state is permitted to accept the citation from the officer at the scene of the violation and immediately continue on the person's way after agreeing or being instructed to comply with the terms of the citation.
(10) The practices described in subdivision (7) cause unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay a fine, and thus is compelled to remain in custody until some alternative arrangement is made.
(11) The enforcement practices described in subdivision (7) consume an undue amount of law enforcement time.
(b) It is the policy of the participating states to do the following:
(1) Promote compliance with the statutes, laws, ordinances, regulations, and administrative rules relating to management of wildlife resources in their respective states.
(2) Recognize the suspension of wildlife license privileges of any person whose license privileges have been suspended by a participating state and treat the suspension as if it had occurred in their state provided the violation that resulted in the suspension could have been the basis for suspension in their state.
(3) Allow a violator, except as provided in section 5(b) of this chapter, to accept a wildlife citation and, without delay, proceed on the person's way, whether or not a resident of the state in which the citation was issued, provided that the violator's home state is party to this compact.
(4) Report to the appropriate participating state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.
(5) Allow the home state to recognize and treat convictions recorded against the home state's residents that occurred in a participating state as though the convictions had occurred in the home state.
(6) Extend cooperation to its fullest extent among the participating states for enforcing compliance with the terms of a wildlife citation issued in a participating state to a resident of another participating state.
(7) Maximize effective use of law enforcement personnel and information.
(8) Assist court systems in the efficient disposition of wildlife violations.
(c) The purpose of this compact is to do the following:
(1) Provide a means through which a participating state may join in a reciprocal program to effectuate the policies

enumerated in subsection (b) in a uniform and orderly manner.
(2) Provide for the fair and impartial treatment of wildlife violators operating within participating states in recognition of the violator's right to due process and the sovereign status of a participating state.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-4
Definitions
Sec. 4. ARTICLE II
(a) "Citation" means any summons, complaint, summons and complaint, ticket, penalty assessment, or other official document issued to a person by a wildlife officer or other law enforcement officer for a wildlife violation that contains an order requiring the person to respond.
(b) "Collateral" means cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other law enforcement officer of a citation for a wildlife violation.
(c) "Compliance", with respect to a citation, means the act of answering a citation through an appearance in a court or tribunal or through the payment of fines, costs, and surcharges, if any.
(d) "Conviction" means a conviction, including any court conviction, for any offense related to the preservation, protection, management, or restoration of wildlife that is prohibited by state statute, law, regulation, ordinance, or administrative rule. The term includes the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, the payment of a penalty assessment, a plea of nolo contendere, and the imposition of a deferred or suspended sentence by the court.
(e) "Court" means a court of law, including a magistrate's court and a justice of the peace court.
(f) "Home state" means the state of primary residence of a person.
(g) "Issuing state" means the participating state that issues a wildlife citation to the violator.
(h) "License" means any license, permit, or other public document that conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, ordinance, or administrative rule of a participating state.
(i) "Licensing authority" means the department or division within each participating state that is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.
(j) "Participating state" means any state that enacts legislation to become a member of the wildlife violator compact.
(k) "Personal recognizance" means an agreement made by a person at the time of issuance of the wildlife citation that the person will comply with the terms of the citation.
(l) "State" means any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico,

the provinces of Canada, and other countries.
(m) "Suspension" means any revocation, denial, or withdrawal of any or all license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by any license.
(n) "Terms of the citation" means those conditions and options expressly stated upon the citation.
(o) "Wildlife" means all species of animals including mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans that are defined as "wildlife" and are protected or otherwise regulated by statute, law, regulation, ordinance, or administrative rule in a participating state. Species included in the definition of wildlife vary from state to state and determination of whether a species is wildlife for the purposes of this compact is based on local law.
(p) "Wildlife law" means any statute, law, regulation, ordinance, or administrative rule developed and enacted for the management and uses of wildlife resources.
(q) "Wildlife officer" means any individual authorized by a participating state to issue a citation for a wildlife violation.
(r) "Wildlife violation" means any cited violation of a statute, law, regulation, ordinance, or administrative rule developed and enacted for the management and uses of wildlife resources.
(s) Unless the context requires otherwise, the definitions of this section apply throughout the chapter.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-5
Citations in participating state
Sec. 5. ARTICLE III
(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a participating state in the same manner as the officer would issue a citation to a resident of the issuing state and may not require the person to post collateral to secure appearance, subject to the exception in subsection (b), if the officer receives the recognizance of the person that the person will comply with the terms of the citation.
(b) Personal recognizance is acceptable if:
(1) not prohibited by local law or the compact manual; and
(2) the violator provides adequate proof of identification to the wildlife officer.
(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the participating state in which the wildlife citation was issued. The report must be made in accordance with procedures specified by the issuing state.
(d) Upon receipt of the report of conviction or noncompliance under subsection (c), the licensing authority of the issuing state shall transmit to the licensing authority of the home state of the violator the information in the form and content prescribed in the compact

manual.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-6
Treatment by home state of noncompliance or conviction
Sec. 6. ARTICLE IV
(a) Upon receipt of a report from the licensing authority of the issuing state reporting the failure of a violator to comply with the terms of a citation, the licensing authority of the home state shall:
(1) notify the violator;
(2) initiate a suspension action in accordance with the home state's suspension procedures; and
(3) suspend the violator's license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority.
Due process safeguards must be accorded.
(b) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter the conviction in its records and treat the conviction as though it occurred in the home state for the purposes of the suspension of license privileges.
(c) The licensing authority of the home state shall maintain a record of actions taken and make reports to issuing states.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-7
Suspension of license privileges
Sec. 7. ARTICLE V
(a) Each participating state shall recognize the suspension of license privileges of any person by any participating state as though the violation resulting in the suspension had occurred in their state and could have been the basis for suspension of license privileges in their state.
(b) Each participating state shall communicate suspension information to other participating states in form and content as contained in the compact manual.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-8
Application of laws and other agreements not affected
Sec. 8. ARTICLE VI
Except as expressly required by provisions of this compact, nothing in this compact affects the right of any participating state to apply any of its laws relating to license privileges to any person or circumstance or to invalidate or prevent any agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning wildlife law enforcement.
As added by P.L.23-1999, SEC.2.
IC 14-22-41-9
Board of compact administrators
Sec. 9. ARTICLE VII
(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board is composed of one (1) representative, known as the compact administrator, from each of the participating states. The compact administrator shall be appointed by the head of the licensing authority of each participating state and serve and be subject to removal in accordance with the laws of the state the compact administrator represents. A compact administrator may provide for the discharge of the compact administrator's duties and the performance of the compact administrator's function as a board member by an alternate. An alternate is not entitled to serve on the board unless written notification of the alternate's identity has been given to the board.
(b) Each member of the board of compact administrators is entitled to one (1) vote. An action of the board is not binding unless taken at a meeting at which a majority of the total number of the board's votes are cast in favor of the action. Action by the board must be at a meeting at which a majority of the participating states are represented.
(c) The board shall elect annually from its membership a chair and vice chair.
(d) The board shall adopt bylaws consistent with the provisions of this compact or the laws of a participating state for the conduct of its business and shall have the power to amend and rescind its bylaws.
(e) The board may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials, and services conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, use, and dispose of the same.
(f) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, individual, firm, or corporation or any private nonprofit organization or institution.
(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted under board action must be contained in a compact manual.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-10
Effectiveness of compact
Sec. 10. ARTICLE VIII
(a) This compact becomes effective when it is adopted in a substantially similar form by two (2) or more states.
(b) Entry into the compact must be made by resolution of

ratification executed by the authorized officials of the applying state and submitted to the chair of the board. The resolution must substantially be in the form and content as provided in the compact manual and include the following:
(1) A citation of the authority from which the state is empowered to become a party to this compact.
(2) An agreement of compliance with the terms and provisions of this compact.
The effective date of entry shall be specified by the applying state but may not be less than sixty (60) days after notice has been given by the chair of the board of the compact administrators or by the secretary of the board to each participating state that the resolution from the applying state has been received.
(c) A participating state may withdraw from participation in this compact by official written notice to each participating state, but withdrawal is not effective until ninety (90) days after the notice of withdrawal is given. The notice must be directed to the compact administrator of each member state. No withdrawal of any state shall affect the validity of this compact as to the remaining participating states.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-11
Amendments
Sec. 11. ARTICLE IX
(a) This compact may be amended from time to time. Amendments must be presented in resolution form to the chair of the board of compact administrators and be initiated by one (1) or more participating states.
(b) Adoption of an amendment requires endorsement by all participating states and becomes effective thirty (30) days after the date of the last endorsement.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-12
Construction
Sec. 12. ARTICLE X
This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States, or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the validity of the remainder of this compact shall not be affected by the declaration. If this compact is held contrary to the constitution of any participating state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the participating state affected as to all severable matters.
As added by P.L.23-1999, SEC.2.






ARTICLE 23. FORESTRY

CHAPTER 1. DUTIES OF DEPARTMENT

IC 14-23-1-2
Nursery stock and wildflower seed sales
Sec. 2. (a) This section does not apply to the following:
(1) The sale or distribution of nursery stock or wildflower seeds to the following:
(A) An individual who resides in Indiana.
(B) A governmental entity.
(C) A nonprofit organization or an educational institution.
(D) An agricultural research program.
(2) The exchange of nursery stock or wildflower seeds with a person or an entity.
(b) The department may not sell or distribute nursery stock or wildflower seeds to the following:
(1) An individual who resides in a state other than Indiana, unless the individual:
(A) owns land in Indiana; and
(B) submits an affidavit that affirms that the nursery stock or wildflower seeds will be planted in Indiana.
(2) A retail business that sells nursery stock or wildflower seeds.
(3) A wholesale business that sells nursery stock or wildflower seeds.
As added by P.L.82-2007, SEC.3.



CHAPTER 2. STATUS REPORT

IC 14-23-2-2
Annual reports
Sec. 2. The department shall annually, on or before December 1, file with the governor a report of the information, plans, and methods prepared under section 1 of this chapter.
As added by P.L.1-1995, SEC.16.



CHAPTER 3. STATE FORESTRY FUND

IC 14-23-3-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the state forestry fund established by this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-3-2
Establishment of fund
Sec. 2. The state forestry fund is established.
As added by P.L.1-1995, SEC.16.

IC 14-23-3-3
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 14-23-3-4
Purposes of fund
Sec. 4. The department shall expend the fund for the following:
(1) The purchase, supervision, and development of state forests and state forest land.
(2) The growing and distribution of forest tree seedlings for state and private forest planting.
(3) The organized prevention, detection, control, and suppression of forest fires in the forests, woodlands, and plantations within Indiana.
(4) The providing of forestry assistance to farmers and private forest landowners for the purpose of providing for the better protection, management, development, and utilization of forest products and forests located in Indiana.
As added by P.L.1-1995, SEC.16.

IC 14-23-3-5 Deposits of income
Sec. 5. All income derived from the sale of state forest land or the products of state forest land shall be deposited in the fund.
As added by P.L.1-1995, SEC.16.



CHAPTER 4. STATE FOREST MANAGEMENT

IC 14-23-4-2
"Merchantable timber" defined
Sec. 2. As used in this chapter, "merchantable timber" means timber, trees, and parts of trees that can be used for sawtimber, veneer, poles, posts, pulp, and any other product using wood or parts of trees.
As added by P.L.1-1995, SEC.16. Amended by P.L.66-2006, SEC.28.

IC 14-23-4-3
Permits, leases, and contracts
Sec. 3. (a) The department may issue permits, execute leases, or contract for the removal of merchantable timber from the state forests under this chapter. A permit, lease, or contract must do the following:
(1) Determine and fix the area within which it is lawful and in the best interests of the state to permit the removal of timber.
(2) Specify the nature of the timber to be removed.
(b) A permit, lease, or contract must include specific provisions for at least the following:
(1) Adequate fire prevention measures.
(2) The completion of harvesting operations, which includes the disposition of the slash and repair of rights-of-way.
(3) Granting of rights-of-way.
(4) Compliance with rules adopted by the department to carry out this chapter.
(5) Reports to the department by the person authorized to remove the timber.
(6) Authorization for the state forester or the state forester's designee to inspect the activities.
(7) Revocation of permits for failure to comply with any of the following: (A) This chapter.
(B) Rules adopted under this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-4-4
Removal and sale of merchantable timber; investigations and inspections
Sec. 4. (a) The state forester or the state forester's designee shall investigate the feasibility of the department entering into arrangements for removal and sale of merchantable timber, taking into consideration the following:
(1) Local market conditions.
(2) Adaptability of terrain for cutting and removal of timber.
(3) Potential hazards to surrounding stands of timber.
(4) Other matters that the department requests.
(b) The state forester or the state forester's designee shall inspect areas in which timber is removed to determine if cutting and removal of timber is conducted in a manner that protects and preserves topsoil and surrounding growths.
As added by P.L.1-1995, SEC.16.

IC 14-23-4-5
Allocation of receipts
Sec. 5. (a) The net receipts derived from or by virtue of a permit, lease, or contract entered into or issued under this chapter or from or by any operations under this chapter shall be paid as follows:
(1) Eighty-five percent (85%) of the net receipts shall be deposited in the state forestry fund.
(2) Fifteen percent (15%) of the net receipts shall be deposited in the general fund of the county in which the state forest is located.
(b) If the land of a state forest is situated in at least two (2) counties, the receipts shall be allocated to the counties pro rata as determined on the basis of the acreage of each county that is:
(1) within the state forest; and
(2) subject to the permit, lease, or contract.
(c) All distributions under this section shall be made after deducting all costs incurred by the department relating to the operations.
As added by P.L.1-1995, SEC.16.

IC 14-23-4-6
Payments to counties; distributions to fire departments
Sec. 6. (a) Pro rata payments to a county shall be made at the close of each fiscal year on a fiscal year basis. The payments shall be made to the county by certification on the part of the department of the specific amounts due the county upon submission by the county of state vouchers stating the amounts due. The payments shall be made by the department in the same manner and procedure as other voucher claims upon the state are paid. (b) Subject to subsection (c), fifty percent (50%) of the payments made to each county under this section shall be appropriated and equally distributed to the volunteer fire departments within the county that have a cooperative lease agreement or contract with the division of forestry.
(c) Unless the county legislative body allows a greater distribution, each fire department is limited to receiving a maximum annual distribution under this section of one thousand dollars ($1,000).
As added by P.L.1-1995, SEC.16. Amended by P.L.66-2006, SEC.29.



CHAPTER 5. FOREST FIREFIGHTING

IC 14-23-5-2
Rights and immunities
Sec. 2. In fighting fires under this chapter, the officers and employees of the department have the following:
(1) All the rights and immunities guaranteed to municipal firefighters by law.
(2) The right to enter upon the land of an individual, a firm, a limited liability company, a corporation, a municipal corporation, a city, a town, a county, or the state to carry out their duties.
(3) The authority to set back fires, dig trenches, cut lanes, and use all other customary and accepted modern methods of firefighting on private land.
As added by P.L.1-1995, SEC.16.



CHAPTER 6. VOLUNTEER FOREST FIREFIGHTERS

IC 14-23-6-2
Duties of state forester
Sec. 2. The state forester shall do the following:
(1) Direct the Indiana volunteer forest firefighters service.
(2) Recommend to the commission rules for the service.
(3) Provide education and training for the service.
(4) Use the service in times of emergency due to fire.
As added by P.L.1-1995, SEC.16.

IC 14-23-6-3
Medical and hospital services
Sec. 3. If a qualified member of the Indiana volunteer forest firefighters service is injured or made sick while engaged in fighting fire under the direction of the state forester or an authorized fire warden of the division of forestry, the member may be provided medical and hospital services to be paid out of the money of the division of forestry.
As added by P.L.1-1995, SEC.16.



CHAPTER 6.5. INDIANA RURAL FIRE PROTECTION INITIATIVE (INRFPI)

IC 14-23-6.5-2
"Rural community" defined
Sec. 2. As used in this chapter, "rural community" means a city, town, village, or community having a population of ten thousand (10,000) or less.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-3
"Rural fire department" defined
Sec. 3. As used in this chapter, "rural fire department" means a recognized organization providing primary fire protection to a rural area or rural community.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-4
Establishment
Sec. 4. The Indiana rural fire protection initiative is established.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-5
Required components of program
Sec. 5. The program must include the following components:
(1) Financial assistance to rural fire departments for organizing, training, and equipment.
(2) Financial assistance to enable rural fire departments to continue to provide fire protection service.
(3) Assistance to rural fire departments in meeting safety and administrative requirements placed on these departments by Indiana and United States governments.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-6
Grant programs
Sec. 6. The program must complement grant programs established by the United States government for the program.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-7
Duties of department
Sec. 7. The department shall do the following: (1) Administer the program.
(2) Administer grants provided by the United States government for the program.
As added by P.L.55-1999, SEC.4.



CHAPTER 7. EMERGENCY FIRE HAZARD AREAS

IC 14-23-7-2
Declaration of emergency fire hazard area
Sec. 2. If the governor receives information from:
(1) the director;
(2) the county commissioners of a county; or
(3) the executive of a city or town;
that because of drought conditions existing in an area the lives of the people, forests, fields, woodland, livestock, structures, or other property are endangered by a fire hazard, the governor may, in the interest of public health, safety, and welfare, after investigation, declare an area within Indiana as an emergency fire hazard area.
As added by P.L.1-1995, SEC.16.

IC 14-23-7-3
Notice of proclamation
Sec. 3. The designation of an emergency fire hazard area may be made at any time and becomes effective upon proclamation by the governor. Public notice of the proclamation shall be given by:
(1) publication in at least one (1) newspaper of general circulation in the area affected; or
(2) posting conspicuously in at least ten (10) public places within the area.
As added by P.L.1-1995, SEC.16.

IC 14-23-7-4
Restrictions on hunting, fishing, and trapping seasons
Sec. 4. For the purpose of this chapter, the governor may, upon proper information from the department, close, postpone, or abridge by proclamation the hunting, fishing, and trapping seasons for the duration of the emergency fire hazard in an area designated by the proclamation.
As added by P.L.1-1995, SEC.16.

IC 14-23-7-5
Open burning prohibited
Sec. 5. (a) As used in this section, "open burning" means burning under such conditions that the products of combustion are emitted directly into the surrounding air and are not conducted into the air through a stack, chimney, duct, or pipe. The term includes above

ground or underground smoldering fires.
(b) A person who:
(1) throws from a vehicle matches, ashes, or burning material; or
(2) conducts open burning;
during the period of a proclamation commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.16.

IC 14-23-7-6
Annulment of proclamation
Sec. 6. If, after the issuing of a proclamation, the governor is satisfied that the occasion has passed for maintaining the proclamation, the governor may annul the proclamation with another proclamation.
As added by P.L.1-1995, SEC.16.



CHAPTER 8. YOUTH CONSERVATION CORPS

IC 14-23-8-2
"Agency" defined
Sec. 2. As used in this chapter, "agency" means:
(1) a political subdivision (as defined in IC 36-1-2-13); or
(2) a private entity desiring to participate in a corps program.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-3
"Corps" defined
Sec. 3. As used in this chapter, "corps" refers to the youth conservation corps established by this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-4
Establishment of corps
Sec. 4. The youth conservation corps is established to carry out the purposes of this chapter. The department shall administer the corps.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-5
Members
Sec. 5. (a) The corps consists of persons who are:
(1) employed by:
(A) the department; or
(B) an agency designated by the department; and
(2) at least fifteen (15) years of age but less than nineteen (19) years of age.
(b) A person may not be employed as a member of the corps more than one hundred twenty (120) days during a calendar year.
(c) The department shall establish recruitment guidelines for accepting applications to the corps.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-6
Corps camps; services and equipment
Sec. 6. (a) The department may establish corps camps if there is

sufficient money available to establish a corps camp for the youth of Indiana.
(b) The department may provide transportation, lodging, subsistence, and other services and equipment for the members of the corps.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-7
Participation in corps camp program
Sec. 7. (a) For an agency to participate in the corps camp program for a particular year, the agency must submit an application for participation to the department in the form and in the manner required by the department.
(b) Each participating agency shall, from the agency's general money, contribute an amount of money determined by the department, but not less than twenty percent (20%) of the total amount of:
(1) money expended;
(2) the value of services, materials, or property used; or
(3) both;
in the area under the agency's jurisdiction for purposes of the corps camp.
(c) Instead of the amount of money or a part of the amount of money determined under subsection (b), the agency may contribute labor, materials, or property equivalent in value to the amount of money to carry out this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-8
Compensation and conditions of employment
Sec. 8. The department shall establish the rates of pay, hours, and other conditions of employment in the corps.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-9
Contracts for services or equipment
Sec. 9. The department may contract with a governmental agency or a private person for any of the services or equipment necessary or required to carry out this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-10
Cooperation in recruitment
Sec. 10. At the request of the department, the department of education shall assist in carrying out the recruitment and selection of students to participate in the corps program. School corporations and governmental agencies are encouraged to cooperate with the department in recruiting for the corps program.
As added by P.L.1-1995, SEC.16.
IC 14-23-8-11
Instruction and work experience plan
Sec. 11. The department may cooperate with a school corporation, governmental agency, college, or university to develop an instruction and work experience plan that provides for high school or college credit for students participating in the corps program.
As added by P.L.1-1995, SEC.16.



CHAPTER 9. PLANTING SEEDLINGS

IC 14-23-9-2
Guidelines
Sec. 2. Seedlings planted under section 1 of this chapter shall be planted according to guidelines established by the department.
As added by P.L.1-1995, SEC.16.






ARTICLE 24. ENTOMOLOGY AND PLANT PATHOLOGY

CHAPTER 1. ORGANIZATION OF DIVISION

IC 14-24-1-2
Director as administrative head
Sec. 2. The division director, who shall be appointed by the director, is the administrative head of the division and the state entomologist.
As added by P.L.1-1995, SEC.17.

IC 14-24-1-3
Employment of personnel
Sec. 3. The division director shall employ the personnel of the division.
As added by P.L.1-1995, SEC.17.

IC 14-24-1-4
Commission as ultimate authority for department
Sec. 4. The commission is the ultimate authority (as defined in IC 4-21.5-1-15) for the department under this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-1-5
Delegation of commission's powers and duties
Sec. 5. The commission may delegate any of the commission's powers and duties under this article to the director, deputy director, division director, or another employee of the department.
As added by P.L.1-1995, SEC.17.



CHAPTER 2. DUTIES OF DIVISION DIRECTOR

IC 14-24-2-2
Cooperation with federal government or other states
Sec. 2. The division director may, on behalf of the department, enter into a cooperative agreement with the United States government, the government of another state, or an agency of the United States or another state to carry out this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-2-3
Pamphlets describing pests and pathogens
Sec. 3. The division director shall periodically cause to be prepared and disseminated a pamphlet describing a pest or pathogen that is significant in Indiana. The pamphlet must indicate how to detect a pest or pathogen and what methods may lawfully be used for control and treatment.
As added by P.L.1-1995, SEC.17.

IC 14-24-2-4
Duties regarding bee and honey industry
Sec. 4. The division director shall aid and assist in the development and protection of the bee and honey industry in Indiana.
As added by P.L.1-1995, SEC.17.

IC 14-24-2-5
Emergency action
Sec. 5. The division director shall initiate appropriate emergency action to implement this article. Appropriate emergency action under this section includes the following:
(1) Orders to treat a pest or pathogen.
(2) Orders to prevent the movement or to require the destruction of a plant or element of beekeeping that contains a pest or pathogen that may pose an environmental, a health, or an economic hazard to Indiana.
As added by P.L.1-1995, SEC.17.



CHAPTER 3. RULES

IC 14-24-3-2
Standards within infested areas
Sec. 2. The commission shall provide standards for operation and maintenance within an infested area declared under IC 14-24-4.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-3
Control of pests and pathogens
Sec. 3. The commission shall establish standards for the control of pests and pathogens.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-4
Regulation of nurseries
Sec. 4. The commission shall regulate nurseries, nurserymen, and dealers.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-5
Special service fees
Sec. 5. The commission may establish special service fees under IC 14-24-10-2.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-6
Declaration of pests or pathogens
Sec. 6. The commission may declare species or subspecies to be pests or pathogens. This identification must include any species or subspecies of bee that may endanger the bee and honey industry.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-7
Quarantine regulations
Sec. 7. The commission shall develop quarantine regulations needed to carry out this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-8
Protection of bee and honey industry
Sec. 8. The commission shall establish measures for the protection of the bee and honey industry in Indiana. As added by P.L.1-1995, SEC.17.

IC 14-24-3-9
Expenses and attorney's fees
Sec. 9. The commission shall establish standards for determining expenses and attorney's fees under IC 14-24-11-5.
As added by P.L.1-1995, SEC.17.



CHAPTER 4. CONTROL OF PESTS AND PATHOGENS

IC 14-24-4-2
Declaration of infested areas
Sec. 2. If as a result of an inspection under section 1 of this chapter a site is determined to be infested with a pest or pathogen that is likely to spread or communicate to adjacent or contiguous territory in an adjoining area, the director may prescribe the boundaries of an area where the pest or pathogen is located and declare the area to be an infested area.
As added by P.L.1-1995, SEC.17. Amended by P.L.17-2009, SEC.2.

IC 14-24-4-3
Standards for operation of premises within infested areas; destruction of plant products producing or disseminating pests or pathogens
Sec. 3. All farms and premises located within an area declared to be an infested area shall be operated and managed according to standards approved by the commission. An agricultural, a horticultural, or a sylvan product capable of producing and disseminating the pest or pathogen shall be destroyed, treated, or otherwise disposed of as the department orders.
As added by P.L.1-1995, SEC.17. Amended by P.L.151-2012, SEC.28.

IC 14-24-4-4
Notice to destroy plant products
Sec. 4. After written notice by the department and within the prescribed period, a person having charge of an agricultural, a horticultural, or a sylvan product described under section 3 of this chapter shall have the product destroyed, treated, or otherwise disposed of as directed by the department.
As added by P.L.1-1995, SEC.17.

IC 14-24-4-5
Noncompliance with notice to destroy plant products
Sec. 5. (a) If the person having charge of the product does not comply with the written notice given under section 4 of this chapter, the department or the department's agent may take the necessary action and incur the expenses required to satisfy the directive contained in the written order.
(b) Expenses incurred by the department under this section shall

be certified to the auditor of the county where the site is located. The county auditor shall place the assessment on the tax duplicates of the county, and the assessment shall be collected as state and county taxes are collected and paid over to the department.
As added by P.L.1-1995, SEC.17.



CHAPTER 4.5. PEST CONTROL COMPACT

IC 14-24-4.5-2
Definitions
Sec. 2. As used in this chapter:
(1) "State" means a state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
(2) "Requesting state" means a state that invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one (1) or more pests within one (1) or more other states.
(3) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (2).
(4) "Pest or pathogen" means an invertebrate animal, a pathogen, a parasitic plant, or a similar or an allied organism that can cause disease or damage in any crop, tree, shrub, grass,

or other plant of substantial value.
(5) "Fund" means the pest control insurance fund established by section 3 of this chapter.
(6) "Governing board" means the administrators of the compact representing all the party states when the administrators act as a body under authority vested in the administrators by the compact.
(7) "Executive committee" means the committee established under section 5(e) of this chapter.
(8) "Compact" refers to the pest control compact enacted under section 1(a) of this chapter.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-3
Fund established
Sec. 3. The pest control insurance fund is established to finance other than normal pest control operations that states may be called upon to engage in under the compact. The fund consists of money appropriated to the fund by the party states and any donations and grants accepted by the fund. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in the compact, must be unconditional and may not be restricted by the appropriating state to use in the control of a specified pest or pests. Donations and grants may be conditional or unconditional. However, the fund may not accept any donation or grant whose terms are inconsistent with the compact.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-4
Administration of fund; members; seal; elections; personnel; bylaws; report
Sec. 4. (a) The fund shall be administered by the governing board and executive committee as provided in this chapter. The actions of the governing board and the executive committee under the compact are considered the actions of the fund.
(b) The members of the governing board are entitled to one (1) vote on the board. Action of the governing board is not binding unless taken at a meeting at which a majority of the total number of votes on the governing board is cast in favor of the proposed action. Action of the governing board may be only at a meeting at which a majority of the members is present.
(c) The fund shall have a seal that may be employed as an official symbol and that may be affixed to documents and used as the governing board provides.
(d) The governing board shall elect annually, from among its members, a chairperson, a vice chairperson, a secretary, and a treasurer. The chairperson may not serve consecutive terms. The governing board may appoint an executive director and fix the executive director's duties and compensation, if any. The executive director shall serve at the pleasure of the governing board. The

governing board shall provide for the bonding of the officers and employees of the fund as is appropriate.
(e) Notwithstanding the civil service, personnel, or other merit system laws of any of the party states, the executive director, or if there is not an executive director, the chairperson, in accordance with the procedures the bylaws provide, shall appoint, remove, or discharge any personnel as is necessary to perform the functions of the fund and shall fix the duties and compensation of any personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the fund.
(f) The fund may borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency or from any person, firm, association, or corporation.
(g) The fund may accept for purposes of the fund or functions under this compact donations, grants, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation and may receive, use, and dispose of the same. A donation, gift, or grant accepted by the governing board under this subsection or services borrowed under subsection (f) shall be reported in the annual report of the fund. The annual report must include the nature, amount, and conditions, if any, of the donation, gift, or grant or services borrowed and the identity of the donor or lender.
(h) The governing board shall adopt bylaws for the conduct of the business of the fund and may amend and rescind these bylaws. The fund shall publish the bylaws of the fund in convenient form and shall file a copy of the bylaws and a copy of any amendment to the bylaws with the appropriate agency or officer in each of the party states.
(i) The fund annually shall make to the governor and legislature of each party state a report covering the fund's activities for the preceding year. The fund may make additional reports it considers desirable. The report to the legislature under this subsection must be in an electronic format under IC 5-14-6.
(j) The fund may do other things as are necessary and incidental to the conduct of the fund's affairs under the compact.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-5
State compact administrator; meetings; applications; executive committee
Sec. 5. (a) Each party state must have a compact administrator who shall be selected and serve in a manner as the laws of the party state may provide and who shall:
(1) assist in the coordination of activities under the compact in the compact administrator's state; and
(2) represent the compact administrator's state on the governing board of the fund. (b) If the laws of the United States specifically provide, or if an administrative provision is made within the federal government, the United States may be represented on the governing board by not more than three (3) representatives. A representative of the United States shall be appointed and serve in a manner as provided by federal law, but the representative may not vote on the governing board or the executive committee.
(c) The governing board shall meet at least once each year to determine policies and procedures in the administration of the fund and, consistent with the compact, supervise and give direction to the expenditure of money from the fund. Additional meetings of the governing board shall be held on call of the chairperson, the executive committee, or a majority of the governing board.
(d) When the governing board meets, it shall act upon applications for assistance from the fund and authorize disbursements from the fund. When the governing board is not meeting, the executive committee shall act as agent of the governing board, with full authority to act for the governing board in acting upon the applications for assistance.
(e) The executive committee consists of the chairperson of the governing board and four (4) additional members of the governing board chosen by the governing board so that one (1) member represents each of four (4) geographic groupings of party states. The governing board shall make the geographic groupings. If there is representation of the United States on the governing board, one (1) United States representative may meet with the executive committee. The chairperson of the governing board shall be chairperson of the executive committee. An action of the executive committee is not binding unless taken at a meeting at which at least four (4) members of the executive committee are present and vote in favor of the action. Necessary expenses of each of the five (5) members of the executive committee incurred in attending meetings of the executive committee, when not held at the same time and place as a meeting of the governing board, are charges against the fund.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-6
Efforts to control pests and pathogens; applications; appeals; payment of claims
Sec. 6. (a) Each party state pledges to each other party state that the party state will employ its best efforts to eradicate, or control within the strictest practicable limits, all pests or pathogens. The performance of this responsibility involves the following:
(1) The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for the party state's own protection in the absence of the compact.
(2) The meeting of emergency outbreaks or infestations of interstate significance to not less an extent than would have been done in the absence of the compact. (b) Whenever a party state is threatened by a pest or pathogen not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pathogen and finds that control or eradication activities are or would be impracticable or substantially more difficult to accomplish because of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the fund for eradication or control measures to be taken by one (1) or more of the other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon the governing board's authorization, the responding state or states shall take or increase any eradication or control measures warranted. A responding state shall use money available from the fund expeditiously and efficiently to assist in providing the protection requested.
(c) To apply for expenditures from the fund, a requesting state shall submit the following in writing:
(1) A detailed statement of the circumstances that occasion the request to invoke the compact.
(2) Evidence that the pest or pathogen on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or a forest crop, product, tree, shrub, grass, or other plant having a substantial value to the requesting state.
(3) A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of the program or programs and the expenditures being made or budgeted for the program or programs, in connection with the eradication, control, or prevention of introduction of the pest or pathogen concerned.
(4) Proof that the expenditures being made or budgeted as detailed in subdivision (3) do not constitute a reduction of the effort for the control or eradication of the pest or pathogen concerned or, if there is a reduction, the reasons why the level of program detailed in subdivision (3) constitutes a normal level of pest control activity.
(5) A declaration as to whether, to the best of its knowledge and belief, the conditions that the requesting state believes require the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of money from the fund in one (1) year or less, or whether the request is for an installment in a program that is likely to continue for a longer period.
(6) Other information the governing board requires consistent with the compact.
(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the fund is to be considered. The notice shall be given to the compact

administrator of each party state and to the other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state are entitled to be represented and present evidence and argument at the meeting.
(e) Upon the submission as required by subsection (c) and any other information that the governing board has or acquires, and upon determining that an expenditure of funds is within the purposes of and justified by the compact, the governing board or executive committee shall authorize support of the program. The governing board or executive committee may meet at any time or place to receive and consider an application. All determinations of the governing board or executive committee, with respect to an application, together with the reasons for the determination shall be recorded and subscribed in a manner that shows and preserves the votes of the individual members of the board or committee.
(f) A requesting state that is dissatisfied with a determination of the executive committee, upon notice in writing given within twenty (20) days of the determination with which it is dissatisfied, is entitled to receive a review of the determination at the next meeting of the governing board. Determinations of the executive committee are reviewable only by the governing board at one (1) of its regular meetings or at a special meeting held in a manner the governing board authorizes.
(g) Responding states required to undertake or increase measures under the compact may receive money from the fund, either at the time or times when the state incurs expenditures because of the measures, or as reimbursement for expenses incurred and chargeable to the fund. The governing board shall adopt and may amend or revise procedures for submission and payment of claims from the fund.
(h) Before authorizing the expenditure of money from the fund under an application of a requesting state, the fund shall ascertain the extent and nature of any timely assistance or participation that is available from the federal government and shall request the appropriate agency or agencies of the federal government for any available assistance and participation.
(i) The fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the fund, cooperating federal agencies, states, and any other entities concerned.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-7
Advisory and technical committees
Sec. 7. The governing board may establish advisory and technical committees composed of state, local, and federal officials and private persons to advise the governing board concerning any of its functions. An advisory or technical committee or a member or members of the committee may meet with and participate in the

governing board's deliberations upon request of the governing board or executive committee. An advisory or a technical committee may furnish information and recommendations concerning any application for assistance from the fund being considered by the governing board or committee, and the governing board or committee may receive and consider the same. However, a participant in a meeting of the governing board or executive committee held under section 6(d) of this chapter is entitled to know the substance of the advisory or technical committee's information and recommendations at the time of the meeting if made before the meeting or as a part of the meeting, or, if made after the meeting, not later than the time at which the governing board or executive committee makes its disposition of the application.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-8
Application for nonparty state
Sec. 8. (a) A party state may make an application for assistance from the fund concerning a pest in a nonparty state. The application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this section.
(b) At or in connection with any meeting of the governing board or executive committee held under section 6(d) of this chapter, a nonparty state is entitled to appear, participate, and receive information only to the extent as the governing board or executive committee may provide. A nonparty state is not entitled to review of a determination made by the executive committee.
(c) The governing board or executive committee shall authorize expenditures from the fund to be made in a nonparty state only after determining that the conditions in the nonparty state and the value of the expenditures to the party states as a whole justify the expenditures. The governing board or executive committee may set any conditions it considers appropriate concerning the expenditure of money from the fund in a nonparty state and may enter into an agreement or agreements with nonparty states and other jurisdictions or entities as it considers necessary or appropriate to protect the interests of the fund with respect to expenditures and activities outside party states.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-9
Budget; accounts
Sec. 9. (a) The fund shall submit to the executive head or designated officer or officers of each party state a budget for the fund for a period as may be required by the laws of that party state for a presentation to the party state's legislature.
(b) Each of the budgets must contain specific recommendations of the amount or amounts to be appropriated by each of the party

states. The request for appropriations shall be apportioned among the party states as follows:
(1) One-tenth (0.1) of the total budget in equal shares.
(2) The remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state.
In determining the value of the party states' crops and products, the fund may employ any source of information it believes presents the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations must indicate the source or sources used in obtaining information concerning value of products.
(c) The financial assets of the fund shall be maintained in two (2) accounts to be designated respectively as the "operating account" and the "claims account". The operating account consists only of those assets necessary for the administration of the fund during the ensuing two (2) year period. The claims account must contain all money not included in the operating account and may not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the fund for three (3) years. If the claims account has reached its maximum limit or would reach its maximum limit by the addition of money requested for appropriation by the party states, the governing board shall reduce the budget requests on a pro rata basis in a manner that keeps the claims account within its maximum limit. Any money in the claims account by virtue of conditional donations, grants, or gifts shall be included in calculations made under this subsection only to the extent that the money is available to meet demands arising out of the claims.
(d) The fund shall not pledge the credit of any party state. The fund may meet any of its obligations in whole or in part with money available to it under section 4(g) of this chapter. However, the governing board takes specific action setting aside the money before incurring any obligation to be met in whole or in part. Except where the fund makes use of money available to it under section 4(g) of this chapter, the fund shall not incur any obligation before the allotment of money by the party states adequate to meet the obligation.
(e) The fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the fund are subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the fund shall be audited yearly by a certified or licensed public accountant and report of the audit must be included in and become part of the annual report of the fund.
(f) The accounts of the fund must be open at any reasonable time for inspection by authorized officers of the party states and by any persons authorized by the fund.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-10
Effective date of compact; withdrawal Sec. 10. (a) The compact becomes effective when enacted into law by any five (5) or more states. After the compact becomes effective, the compact becomes effective as to any other state upon the state's enactment of the compact.
(b) A party state may withdraw from the compact by enacting a statute repealing the law enacting the compact, but a withdrawal does not take effect until two (2) years after the executive head of the withdrawing state gives notice in writing of the withdrawal to the executive heads of all other party states. A withdrawal does not affect any liability incurred by or chargeable to a party state before the time of the withdrawal.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-11
Implementary provisions of compact
Sec. 11. This compact shall be liberally construed to effectuate the purposes of the compact. The provisions of the compact are severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability of the compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of the compact and its applicability to any government, agency, person, or circumstance is not affected thereby. If this compact is held contrary to the constitution of any party state, the compact remains in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-12
Cooperation
Sec. 12. Consistent with law and within available appropriations, the departments, agencies, and officers of Indiana may cooperate with the fund.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-13
Compact administrator; bylaws
Sec. 13. (a) The director of the Indiana state department of agriculture or the director's designee shall serve as compact administrator for Indiana. The duties of the compact administrator are considered a regular part of the duties of the commissioner of agriculture.
(b) Copies of bylaws and amendments to the compact adopted under section 4(h) of this chapter must be filed with the compact administrator.
As added by P.L.225-2005, SEC.24. Amended by P.L.1-2006, SEC.215; P.L.120-2008, SEC.8.

IC 14-24-4.5-14 Request for assistance
Sec. 14. Within the meaning of sections 6(b) and 8(a) of this chapter, a request or an application for assistance from the fund may be made by the director of the Indiana state department of agriculture or the director's designee whenever the director or director's designee believes the conditions qualifying the state for assistance exist and it would be in the best interest of the state to make a request.
As added by P.L.225-2005, SEC.24. Amended by P.L.1-2006, SEC.216; P.L.120-2008, SEC.9.

IC 14-24-4.5-15
Notices
Sec. 15. The compact administrator is designated to receive notices under section 6(d) of this chapter.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-16
Crediting account
Sec. 16. The department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified under the compact shall have credited to the department's, agency's, or officer's account, in the state treasury, the amount or amounts of any payments made to Indiana to defray the cost of the program or any part of the program, or as reimbursement from the program.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-17
Executive head
Sec. 17. When the compact refers to the executive head, with reference to Indiana, the executive head is the governor.
As added by P.L.225-2005, SEC.24.



CHAPTER 5. NURSERIES

IC 14-24-5-2
Inspections
Sec. 2. (a) The division shall inspect each nursery in Indiana at least one (1) time each year if the nursery:
(1) imports nursery stock from outside Indiana; or
(2) exports nursery stock from Indiana.
(b) The division director may authorize nursery inspections in addition to those nursery inspections described in subsection (a).
As added by P.L.1-1995, SEC.17. Amended by P.L.43-1999, SEC.1.

IC 14-24-5-3
Certification of nursery stock; preferred fumigation treatment
Sec. 3. (a) The division shall issue a certificate following an inspection that discloses that the nursery stock is apparently free from pests and pathogens.
(b) The certificate shall be prepared on a commission form and must state the following:
(1) That the nursery stock has been inspected by the division.
(2) That to the best knowledge and belief of the nurseryman, the nursery stock is free from pests and pathogens.
(c) A copy of the certificate must be attached to each package of nursery stock before shipment of the stock by a nurseryman.
(d) A certificate issued under this section expires December 31 following the date the certificate becomes effective.
(e) The division shall communicate to nurserymen that methyl bromide soil fumigation is preferred to produce pest and disease free forest seedlings. Fumigation with methyl bromide of seedling beds before seeding is an official control treatment to assure pest free nursery stock.
As added by P.L.1-1995, SEC.17. Amended by P.L.69-2009, SEC.11; P.L.151-2012, SEC.29.

IC 14-24-5-4
Labels on nursery stock
Sec. 4. Every package of nursery stock shipped into Indiana from another state must be labeled on the outside with the following:
(1) The name of the consignor.
(2) The name of the consignee.
(3) A certificate from the other state showing that the contents have been examined and found free from pests and pathogens. As added by P.L.1-1995, SEC.17.

IC 14-24-5-5
Duties regarding imported nursery stock
Sec. 5. (a) A person that receives nursery stock from a foreign country shall notify the division of the arrival and contents of the shipment and the name of the consignor.
(b) The person shall hold the shipment unopened until inspected or released by the division.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-6
Right of entry upon premises
Sec. 6. The division may enter upon any premises in Indiana and examine the trees, plants, shrubs, vines, fruit, and propagated material on the premises in the discharge of the division's duties under this chapter.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-7
Notice to destroy pests or pathogens
Sec. 7. (a) If a pest or pathogen is discovered by an inspection under this chapter, the division shall provide a written notice to the person that owns or controls the premises or plant where the pest or pathogen is located.
(b) The notice must include the following:
(1) A description of the action that is needed to destroy or control the pest or pathogen.
(2) The date by which the action must be taken.
(c) The notice may provide that infested plants may not be sold or transported from the site of inspection until the pest or pathogen is successfully treated.
(d) A written notice issued under this section is effective when served. A person that is aggrieved by the notice may request administrative review under IC 4-21.5-3-6. In addition, an aggrieved person may seek temporary relief from the notice under IC 4-21.5-4. Unless otherwise agreed to by the parties, a hearing on temporary relief must be conducted within five (5) days of receipt of the hearing request in the county where the infested plants are located.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-8
Notices of violation
Sec. 8. (a) The division may issue a notice of violation to a person against whom a written notice is directed under section 7 of this chapter if the person does not:
(1) comply with the directives contained in the notice; or
(2) request a hearing under section 7(d) of this chapter.
This subsection does not preclude the issuance of a notice of violation if the department receives a final determination in the

department's favor from the review of a written notice issued under section 7 of this chapter.
(b) A notice of violation issued under subsection (a) may be accompanied by a civil penalty, which may not exceed five hundred dollars ($500) for each day a violation continues.
(c) A notice of violation and a penalty issued under this section is subject to IC 4-21.5-3-6.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-9
Nonvital plants
Sec. 9. (a) If as a result of an inspection under this chapter, a plant is discovered that is not vital, the division may direct that the plant not be sold or given away.
(b) A person that rehabilitates a plant described in subsection (a) may request the division to reinspect the plant and declare the plant to be vital.
(c) A person that is aggrieved by a determination made under this section may request a proceeding under IC 4-21.5-3-6.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-10
Inspection required for renewal of license to sell or ship nursery stock
Sec. 10. (a) A person that desires to renew a license to sell or ship nursery stock must make a written application on a commission form before July 1 of the year of renewal for an inspection of the nursery stock.
(b) A person that does not comply with this section is liable for extra charges to cover the traveling expenses incurred by the division in performing the inspection.
As added by P.L.1-1995, SEC.17.



CHAPTER 6. REGULATION OF NURSERY STOCK SALES

IC 14-24-6-2
"Hardiness zone" defined
Sec. 2. As used in this chapter, "hardiness zone" means a designated geographic area found on the Plant Hardiness Zone Map prepared and amended by the Agricultural Research Service of the United States Department of Agriculture.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-3
"Nursery stock" defined
Sec. 3. As used in this chapter, "nursery stock" means botanically classified hardy perennial or biennial trees, shrubs, vines, and plants, evergreens, fruit pits, and other plants or plant parts capable of propagation. The term does not include corms, tubers, field vegetables, or flower seeds.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-4
Administration of chapter
Sec. 4. The state entomologist shall administer this chapter.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-5
Adoption of rules
Sec. 5. The department:
(1) shall adopt rules under IC 4-22-2 to prescribe the label described under section 6 of this chapter; and
(2) may adopt other rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-6
Labeling of imported nursery stock
Sec. 6. (a) This section does not apply to nursery stock that is:
(1) imported into Indiana by a nursery grower; and
(2) transplanted, grown, and held by the grower for at least five (5) years after the date of import.
(b) If a person imports nursery stock into Indiana from outside the forty-eight (48) contiguous states of the United States, the nursery

stock must have a label attached that contains the following information:
(1) The hardiness zone of the nursery stock.
(2) The common name and botanical name of the nursery stock.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-7
Removal of labels prohibited
Sec. 7. A person may not remove a label described under section 6 of this chapter from nursery stock until the nursery stock has been sold for the ultimate use or purpose of the nursery stock in Indiana.
As added by P.L.1-1995, SEC.17.



CHAPTER 7. NURSERY DEALERS

IC 14-24-7-2
License; application
Sec. 2. (a) A dealer's license application must be completed on a commission form and must include an affidavit or affirmation that the dealer will do the following:
(1) Only buy and sell stock that has been inspected and certified by an authorized inspector.
(2) Maintain with the division a list of all persons from whom the dealer secures stock.
(b) A person with a principal place of business outside Indiana must, in addition to the requirements contained in subsection (a), include documentation in the application, as specified by rule, that establishes the person as an authorized dealer in the other state.
As added by P.L.1-1995, SEC.17.

IC 14-24-7-3
License; issuance
Sec. 3. The division director shall issue a dealer's license certificate to a dealer upon completion of an application.
As added by P.L.1-1995, SEC.17.

IC 14-24-7-4
License; expiration
Sec. 4. Each license expires December 31 following the day the license becomes effective.
As added by P.L.1-1995, SEC.17.

IC 14-24-7-5
Applicability of IC 14-24-5
Sec. 5. The requirements of IC 14-24-5 apply to a dealer.
As added by P.L.1-1995, SEC.17.



CHAPTER 8. APIARIES

IC 14-24-8-2
Notice to destroy pests or pathogens
Sec. 2. (a) If a pest or pathogen is discovered as a result of an inspection under this chapter, the division shall provide a written notice of the discovery to the person that owns or controls the apiary.
(b) The notice must include the following:
(1) A description of the action needed to destroy or control the pest or pathogen.
(2) The date by which the action must be taken.
(c) The notice may provide that bees may not be sold or transported from the apiary until the pest or pathogen is successfully treated. The notice may require that bees shall be transferred to movable frame hives within a specified time and that, if the transfer is not performed as specified, the division director may order the destruction of all hives and bees dwelling in the hives.
(d) A written notice issued under this section is effective when served. A person who is aggrieved by the notice may request administrative review under IC 4-21.5-3-6. In addition, an aggrieved person may seek temporary relief from the notice under IC 4-21.5-4. Unless otherwise agreed by the parties, a hearing on temporary relief must be conducted within five (5) days of receipt of the hearing request in the county where the apiary is located.
As added by P.L.1-1995, SEC.17.

IC 14-24-8-3
Notices of violation
Sec. 3. (a) The division may issue a notice of violation to a person against whom a written notice is directed under section 2 of this chapter if the person does not:
(1) comply with the directives contained in the notice; or
(2) request a hearing under section 2(d) of this chapter.
This subsection does not preclude the issuance of a notice of violation if the department receives a final determination in the department's favor from the review of a written notice issued under section 2 of this chapter.
(b) A notice of violation under subsection (a) may be accompanied by a civil penalty of not more than five hundred dollars ($500) for each day a violation continues.
(c) A notice of violation and penalty issued under this section is subject to IC 4-21.5-3-6.
As added by P.L.1-1995, SEC.17.
IC 14-24-8-4
Imported beekeeping elements
Sec. 4. (a) A beekeeper may not ship or bring elements of beekeeping into Indiana from another state or country unless the elements of beekeeping are accompanied by a permit issued by the division under this section.
(b) An application for a permit to ship elements of beekeeping into Indiana from another state or country must be on a commission form and accompanied by a certificate from the place of origin. The certificate must state that the following conditions have been met:
(1) The apiary from which elements of beekeeping, except queens and combless bees, are to be shipped was inspected not more than thirty (30) days before shipment.
(2) The apiary from which the queens or combless bees are to be shipped into Indiana was inspected not more than sixty (60) days before shipment.
(3) The inspection took place during active brood rearing and was found free of pests and pathogens.
(c) The permit application must state the approximate date of proposed entry into Indiana and the final destination of the shipment.
(d) The division may enter a written order for the removal of elements of beekeeping shipped into Indiana in violation of this section. A person in charge or in possession of property described in the order shall comply with the order as soon as practicable and not later than five (5) days after service.
(e) The division shall destroy elements of beekeeping shipped into Indiana that contain a pest or pathogen.
As added by P.L.1-1995, SEC.17.

IC 14-24-8-5
Noncompliance with order to destroy pests or pathogens
Sec. 5. (a) If a person in charge or in possession of elements of beekeeping does not carry out an order issued under:
(1) this chapter; or
(2) IC 14-7-8 (before its repeal);
the department may proceed to treat or destroy the elements of beekeeping that contain a pest or pathogen.
(b) The division director shall certify the expense incurred by the department to the county auditor of the county where the property is located. The county auditor shall place the certified amount upon the tax duplicate. The amount shall be collected at the same time and in the same manner that state and county taxes are collected and paid over to the department.
As added by P.L.1-1995, SEC.17.



CHAPTER 9. TREATMENT AFFIDAVITS AND SPECIAL AUTHORIZATIONS

IC 14-24-9-2
Permit to move plants or beekeeping elements containing pests or pathogens
Sec. 2. A person may not cause the movement of a plant or an element of beekeeping that contains a pest or pathogen without a permit issued by the division director. A permit issued under this section must provide adequate measures to assure that communication will not occur to areas that are not afflicted with a pest or pathogen.
As added by P.L.1-1995, SEC.17.

IC 14-24-9-3
Designation of persons to perform inspections
Sec. 3. The director may appoint an agent, an employee, or a representative of the United States Department of Agriculture to perform, on behalf of the department, an inspection authorized by this article.
As added by P.L.1-1995, SEC.17.



CHAPTER 10. FEES

IC 14-24-10-2
Fees for special services
Sec. 2. The division may collect fees for special services provided to a person who is not described in section 1 of this chapter. Fees collected under this section:
(1) must be prescribed by rule;
(2) may not exceed the expense incurred by the department to provide those services; and
(3) shall be deposited in the entomology and plant pathology fund.
As added by P.L.1-1995, SEC.17.

IC 14-24-10-3
Entomology and plant pathology fund
Sec. 3. (a) The entomology and plant pathology fund is established for the purpose of assisting the division in carrying out the division's objectives. The department shall administer the fund.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1995, SEC.17.

IC 14-24-10-4
Internet directory
Sec. 4. The department shall publish on the Internet a directory of persons who have obtained nursery certificates and nursery dealer licenses from the division under IC 14-24-5 and IC 14-24-7.
As added by P.L.186-2003, SEC.67.



CHAPTER 11. OFFENSES AND PENALTIES

IC 14-24-11-2
Revocation of permit, certification, or other authorization
Sec. 2. The commission may revoke a permit, certification, or other authorization issued under this article if the commission finds at least one (1) of the following:
(1) The permit, certification, or other authorization was issued as a result of fraud or misrepresentation by the recipient.
(2) The person who holds the permit, certification, or other authorization has violated any of the following:
(A) This article.
(B) A rule adopted under this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-11-3
Civil action to restrain violations
Sec. 3. The commission may bring a civil action in the name of the state through the attorney general, in a circuit or superior court having jurisdiction in a county in which the property involved is located or in which a person resides, to restrain the person from commencing or continuing to violate any of the following:
(1) This article.
(2) A rule adopted under this article.
(3) An order entered under this article or under IC 14-7 (before its repeal).
As added by P.L.1-1995, SEC.17.

IC 14-24-11-4 Violations
Sec. 4. (a) Except as provided in subsections (b) and (c), a person that knowingly violates this article commits a Class C infraction.
(b) A person, other than the state or a political subdivision of the state, that recklessly disturbs or molests an apiary, a honeybee hive, a honeybee colony, or other honeybee habitat, natural or manmade, without the permission of the owner commits a Class B misdemeanor.
(c) A person who recklessly or knowingly introduces a pest or pathogen into Indiana without a permit issued under:
(1) IC 14-7-9-2 (before its repeal); or
(2) IC 14-24-9-2;
commits a Class A infraction.
(d) Each day a violation occurs under this section is a separate offense.
As added by P.L.1-1995, SEC.17.

IC 14-24-11-5
Assessment of expenses
Sec. 5. If an order is issued:
(1) under this article or under IC 14-7 (before its repeal); or
(2) as a result of an administrative proceeding under this article or IC 14-7 (before its repeal);
the court or the director may assess against a party to the proceeding the costs and expenses, including attorney's fees, incurred by the person with respect to the proceedings, including a judicial review of a final agency action. The award of attorney's fees shall be based on a schedule of attorney's fees established by rules of the commission.
As added by P.L.1-1995, SEC.17.



CHAPTER 12. PURPLE LOOSESTRIFE AND MULTIFLORA ROSES

IC 14-24-12-2
"Director" defined
Sec. 2. As used in this chapter, "director" refers to:
(1) the director of the department of natural resources appointed under IC 14-9-2-1; or
(2) a designee of the director.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-3
"Division director" defined
Sec. 3. As used in this chapter, "division director" refers to the director of the division of entomology and plant pathology appointed under IC 14-24-1-2.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-4
"Person" defined
Sec. 4. As used in this chapter, "person" means:
(1) an individual;
(2) a limited liability company;
(3) a corporation;
(4) an unincorporated organization or association;
(5) the state of Indiana;
(6) a unit of local government;
(7) an agency; or
(8) a group of persons acting in concert.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-5
Permits for rosa multiflora
Sec. 5. (a) Except as provided in section 6 of this chapter, a person may not plant any variety of rosa multiflora in Indiana unless the person has a permit issued by the division director authorizing the planting of the variety of rosa multiflora.
(b) The only purpose for which the division director may issue a permit authorizing the planting of rosa multiflora under subsection (a) is for the use of rosa multiflora in controlled experiments.
As added by P.L.132-1996, SEC.5.
IC 14-24-12-6
Exception to permit requirement
Sec. 6. A nurseryman:
(1) whose nursery has been inspected and certified under IC 14-24-5; and
(2) who holds a dealer's license under IC 14-24-7;
may plant the rosa multiflora for use as a grafting root stock in growing roses.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-7
Permits for lythrum
Sec. 7. A person may not:
(1) sell;
(2) offer for sale;
(3) give away;
(4) plant; or
(5) otherwise distribute;
seeds, roots, or plants of any species of lythrum in Indiana unless the person has a permit issued by the division director authorizing the planting or distribution of lythrum.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-8
Enforcement
Sec. 8. The director shall enforce this chapter.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-9
Rules
Sec. 9. The department may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.132-1996, SEC.5.






ARTICLE 25. WATER RIGHTS AND RESOURCES

CHAPTER 1. WATER RIGHTS; SURFACE WATER

IC 14-25-1-2
Waters declared natural resource
Sec. 2. (a) Water in a natural stream, natural lake, or another natural body of water in Indiana that may be applied to a useful and beneficial purpose is declared to be:
(1) a natural resource and public water of Indiana; and
(2) subject to control and regulation for the public welfare as determined by the general assembly.
(b) Diffused surface water flowing vagrantly over the surface of the ground is not considered to be public water. The owner of the land on which the water falls, pools, or flows has the right to use the water.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-3
Riparian rights to water for domestic purposes
Sec. 3. (a) The owner of land contiguous to or encompassing a public watercourse may use water from the public watercourse in the quantity necessary to satisfy the owner's needs for domestic purposes, including the following:
(1) Water for household purposes.
(2) Drinking water for livestock, poultry, and domestic animals.
(b) The use of water for domestic purposes has priority and is superior to all other uses.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-4
Impoundment of excess waters
Sec. 4. (a) This section applies to land contiguous to or encompassing a public watercourse.
(b) The:
(1) owner or group of owners of the land; or (2) person, firm, limited liability company, corporation, unit of government, or association for irrigation or other purposes owning the land;
may impound the water behind a dam in the natural stream bed or on the owner's land or by pumping or diverting the water from a stream or lake to a reservoir when the flow in the stream or the level of the lake exceeds existing reasonable uses at the time of the impoundment.
(c) An obstruction placed across a natural stream must include an outlet facility for release of water that the owner is not entitled to use under this chapter. The owner shall operate the outlet in accordance with this section.
(d) Action by an owner or a group of owners under this section must be approved by the commission before the action is taken.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-5
Use of increased flowage of waters due to release from impoundment
Sec. 5. (a) A public utility, a person, a firm, a limited liability company, a corporation, a unit of government, or an association for irrigation or other purposes that creates additional stream volumes by releases from impoundments built and financed by the entity for the entity's purpose may use the increased flowage at all times. The amount of increased flowage shall be determined by well recognized engineering computations.
(b) Riparian owners do not have rights in increased flowage beyond normal stream flow.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-6
Standards of measurement
Sec. 6. (a) The standard units for the measurement of the flow of water are a cubic foot per second and a gallon per minute.
(b) The standard units for the measurement of stored water are an acre-foot and a gallon.
(c) The standards and methods for the measurement of the volume of water flow that are either used or approved by the United States Geological Survey in cooperation with the various departments of the state and federal governments shall be accepted as prima facie reliable.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-7
Diversion of floodwaters
Sec. 7. (a) Upon approval of the commission and subject to subsection (b), any person, whether or not the owner of land contiguous to or encompassing a watercourse, may divert the flood water of a watercourse for any useful purpose, including the purpose of storage. (b) A diversion under this section may not cause injury to landowners or the users of water in the watershed of the watercourse from which the flood flow is diverted.
(c) This section does not limit:
(1) any rights granted under section 4 of this chapter or under IC 13-2-1-3(2) (before its repeal); or
(2) any other legal right existing on March 12, 1959, to divert and store water.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-8
Mediation of disputes
Sec. 8. Whenever a dispute arises between the users of surface water in a watershed area, any party to the dispute may request that the commission mediate the dispute using the mediation provisions under IC 4-21.5-3.5.
As added by P.L.1-1995, SEC.18. Amended by P.L.151-2012, SEC.30.

IC 14-25-1-9
Reports to commission regarding volume of water used
Sec. 9. A person who uses ground water or surface water shall, when requested by the commission, report to the commission the volume of water used by the person in a specific period. The commission may, in the commission's rules, prescribe the method of making the reports.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-10
Public policy regarding regulation of public waters
Sec. 10. The policy that surface waters of Indiana are declared to be public waters and subject to regulation by the general assembly is the accepted policy of the state. Users of surface waters who:
(1) institute withdrawal of water for artificial uses from a natural stream, natural lake, or other natural body of water; or
(2) increase artificial uses;
are subject to regulation of the uses or increased uses that are enacted into law by the general assembly.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-11
Findings; requirements for diversion of water outside the basin; rules
Sec. 11. (a) The general assembly finds that a diversion of water out of the basin, unless conducted under the Great Lakes_St. Lawrence River Basin Water Resources Compact, will impair or destroy the Great Lakes. The general assembly further finds that the regulation of a diversion of water from the basin is consistent with the mandate of the Preamble to and Article 14, Section 1 of the Constitution of the State of Indiana, the United States Constitution,

and the federal legislation according to which Indiana was granted statehood.
(b) Water may not be diverted outside the basin from that part of the basin within Indiana unless the diversion is:
(1) approved by the governor of each Great Lakes state under 42 U.S.C. 1962d-20 (Water Resources Development Act); or
(2) conducted:
(A) after the effective date of; and
(B) in accordance with the requirements of;
the Great Lakes_St. Lawrence River Basin Water Resources Compact.
(c) The commission shall adopt rules necessary to implement this section.
As added by P.L.1-1995, SEC.18. Amended by P.L.71-2004, SEC.2; P.L.4-2008, SEC.3.



CHAPTER 2. MINIMUM STREAM FLOW AND WATER SALE CONTRACTS

IC 14-25-2-2
Contracts on unit pricing basis
Sec. 2. (a) Except as provided in section 8 of this chapter and subject to section 2.5 of this chapter, the commission may contract with a person for the provision of certain minimum quantities of stream flow or for the sale of water on a unit pricing basis. A contract for the provision of minimum stream flows or for the sale of water on a unit pricing basis:
(1) must be executed by the commission; and
(2) is subject to approval by the following:
(A) The attorney general.
(B) The governor.
(C) The person desiring the use.
(b) A contract entered into under this chapter may not cover a period of more than fifty (50) years.
(c) Before the submission of the contract to the governor for approval, the commission shall submit a copy of the contract to the department. The department shall, within twenty (20) days of receipt, do the following:
(1) Prepare a memorandum relative to the effect that the contract might have on recreational facilities.
(2) Submit the memorandum to the governor for the governor's consideration.
As added by P.L.1-1995, SEC.18. Amended by P.L.231-2007, SEC.1.

IC 14-25-2-2.5
Request for water from reservoir; notice of request and public

meeting; affected water utilities
Sec. 2.5. (a) As used in this chapter, "water utility" means:
(1) a public utility (as defined in IC 8-1-2-1(a));
(2) a municipally owned utility (as defined in IC 8-1-2-1(h));
(3) a not-for-profit utility (as defined in IC 8-1-2-125(a));
(4) a cooperatively owned corporation;
(5) a conservancy district established under IC 14-33; or
(6) a regional water district established under IC 13-26;
that provides water service to the public.
(b) A person that seeks to contract with the commission for the provision of certain minimum quantities of stream flow or the sale of water on a unit pricing basis under section 2 of this chapter must submit a request to the commission and the department. The commission shall not make a determination as to whether to enter into a contract with the person making the request until:
(1) the procedures set forth in this section have been followed; and
(2) the commission has reviewed and considered each report submitted to the commission under subsection (i).
(c) Not later than thirty (30) days after receiving a request under subsection (b), the department shall provide, by certified mail, written notice of the request to the following:
(1) Each person with whom the commission holds a contract for:
(A) the provision of certain minimum quantities of stream flow; or
(B) the sale of water on a unit pricing basis;
as of the date of the request.
(2) The executive and legislative body of each:
(A) county;
(B) municipality, if any; and
(C) conservancy district established under IC 14-33, if any;
in which the water sought in the request would be used.
(3) The executive and legislative body of each:
(A) county;
(B) municipality, if any; and
(C) conservancy district established under IC 14-33, if any;
in which the affected reservoir is located.
(d) Not later than seven (7) days after receiving a notice from the department under subsection (c), each person described in subsection (c)(1) shall, by certified mail, provide written notice of the request to each:
(1) water utility; or
(2) other person;
that contracts with the person described in subsection (c)(1) for the purchase of water for resale. Each person to whom notice is mailed under this subsection is in turn responsible for providing written notice by certified mail to each water utility or other person that purchases water from that person for resale. A water utility or another person required to provide notice under this subsection shall

mail the required notice not later than seven (7) days after it receives notice of the request from the water utility or other person from whom it purchases water for resale.
(e) At the same time that:
(1) a person described in subsection (c)(1); or
(2) a water utility or another person described in subsection (d);
mails any notice required under subsection (d), it shall also mail to the department, by certified mail, a list of the names and addresses of each water utility or other person to whom it has mailed the notice under subsection (d).
(f) In addition to the mailed notice required under subsection (c), the department shall publish notice of the request, in accordance with IC 5-3-1, in each county:
(1) in which a person described in section (c)(1) is located;
(2) in which the affected reservoir is located;
(3) in which the water sought in the request would be used; and
(4) in which a water utility or other person included in a list received by the department under subsection (e) is located.
Notwithstanding IC 5-3-1-6, in each county in which publication is required under this subsection, notice shall be published in at least one (1) general circulation newspaper in the county. The department may, in its discretion, publish public notices in a qualified publication (as defined in IC 5-3-1-0.7) or additional newspapers to provide supplementary notification to the public. The cost of publishing supplementary notification is a proper expenditure of the department.
(g) A notice required to be mailed or published under this section must:
(1) identify the person making the request;
(2) include a brief description of:
(A) the nature of the pending request; and
(B) the process by which the commission will determine whether to enter into a contract with the person making the request;
(3) set forth the date, time, and location of the public meeting required under subsection (h); and
(4) in the case of a notice that is required to be mailed under subsection (c)(1) or (d), a statement of the recipient's duty to in turn provide notice to any:
(A) water utility; or
(B) other person;
that purchases water for resale from the recipient, in accordance with subsection (d).
(h) The advisory council established by IC 14-9-6-1 shall hold a public meeting in each county in which notice is published under subsection (f). A public meeting required under this subsection must include the following:
(1) A presentation by the department describing:
(A) the nature of the pending request; and
(B) the process by which the commission will determine

whether to enter into a contract with the person making the request.
(2) An opportunity for public comment on the pending request.
The advisory council may appoint a hearing officer to assist with a public meeting held under this subsection.
(i) Not later than thirty (30) days after a public meeting is held under subsection (h), the advisory council shall submit to the commission a report summarizing the public meeting.
As added by P.L.231-2007, SEC.2. Amended by P.L.3-2008, SEC.102.

IC 14-25-2-3
Rate of compensation
Sec. 3. A contract for the sale of water on a unit pricing basis that is entered into under this chapter or under IC 13-2-1-7 (before its repeal) after June 30, 1991, must provide for compensation to the state at the rate of thirty-three dollars ($33) per one million (1,000,000) gallons of water.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-4
Water resources development fund
Sec. 4. (a) As used in this section, "fund" refers to the water resources development fund created by this section.
(b) The water resources development fund is created. Money paid to the state under a contract entered into under this chapter shall be deposited in the fund.
(c) The proceeds of the fund do not revert to the state general fund but constitute a revolving fund to be used exclusively for the purposes of this chapter.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from the investments shall be deposited in the fund.
(e) Money in the fund may be used for any of the following purposes:
(1) The development of new reservoirs.
(2) The investigation, development, and improvement of existing reservoirs.
(3) The acquisition of easements or purchase in fee simple of land and property to be used as reservoir sites.
(4) The financing, construction, operation, and maintenance of reservoir impoundments or parts of impoundments for water supply storage and uses, either independently or in cooperation with any person.
(5) The investigation of water resource availability, quality, and water supply needs.
(6) Watershed protection.
(7) River enhancement.
(8) The preparation of a compilation and mapping of all

community public water supplies under IC 14-25-7-13(d).
(9) The operation of the division of water.
(f) The department shall administer the fund.
As added by P.L.1-1995, SEC.18. Amended by P.L.184-1995, SEC.1; P.L.186-2003, SEC.68.

IC 14-25-2-5
Adoption of rules
Sec. 5. The commission shall adopt rules under IC 4-22-2 that are considered necessary for the proper administration of the following:
(1) The water resources development fund.
(2) This chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-6
Employment of personnel
Sec. 6. The commission may, subject to the approval of the budget agency, employ personnel necessary for the efficient administration of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-7
Contracts entered into before July 1, 1991, binding
Sec. 7. Except as provided in section 8 of this chapter, a contract for the sale of water on a unit pricing basis that was entered into under this chapter before July 1, 1991, is binding upon the commission. However, notwithstanding the terms of the contract, the rate of compensation for water sold under the contract on a unit pricing basis is thirty-three dollars ($33) per one million (1,000,000) gallons of water.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-8
Primary source of water; compensation not required
Sec. 8. The state may not require compensation for water that:
(1) comes from a reservoir impoundment financed by the state; and
(2) is provided to water users in an area in which the outlet of the reservoir impoundment has been the primary source of water for domestic, industrial, and public use for at least fifty (50) years.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-9
Primary source of water; contracts entered into before July 1, 1991, binding
Sec. 9. A contract that:
(1) was entered into under IC 13-2-1-7 (before its repeal) before July 1, 1991; and
(2) provides for the sale of water on a unit pricing basis in an

area described in section 8 of this chapter;
is binding upon the commission. However, the opposite party to the contract is not required to pay compensation to the state for water provided in the area.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-10
Primary source of water; contracts on measured basis
Sec. 10. The commission may enter into contracts under this chapter to provide certain minimum quantities of stream flow or to provide water on a measured basis in an area described in section 8 of this chapter. However, the opposite party to the contract is not required to pay compensation to the state for water provided in the area described in section 8 of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-11
Compensation owed by conservancy districts
Sec. 11. (a) As used in this section, "conservancy district" refers to a conservancy district established under IC 14-33 or under IC 13-3-3 (before its repeal) for the purpose of furnishing water supply for domestic, industrial, and public use.
(b) The state may not obtain compensation from a conservancy district under a contract for the sale of water on a unit pricing basis upon the basis of an estimate of the quantity of water provided to the conservancy district.
(c) The calculation of the compensation owed by a conservancy district under a contract must be based upon either of the following:
(1) The measurement of the quantity of water provided to the conservancy district.
(2) The measurement of the water furnished by the conservancy district to the persons who obtain water from the conservancy district, with a reasonable allowance made for water lost by the conservancy district in the process of obtaining, treating, and furnishing the water.
(d) This section does not affect the obligation of a conservancy district to pay a minimum yearly fee in a certain amount established by a contract.
As added by P.L.1-1995, SEC.18.



CHAPTER 3. WATER RIGHTS; GROUND WATER

IC 14-25-3-2
"Waste" and "wasted" defined
Sec. 2. As used in this chapter, "waste" or "wasted" means any of the following:
(1) Permitting ground water to flow or taking or using ground water in any manner so that the ground water is not put to the full beneficial use.
(2) Transporting ground water from the water's source to the place of use in such a manner that there is an excessive loss in transit.
(3) Permitting or causing the pollution of a fresh water strata through an act that will cause salt water, highly mineralized water, or otherwise contaminated water to enter the strata.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-3
Public policy regarding conservation of ground water
Sec. 3. It is a public policy of the state in the interest of the economy, health, and welfare of Indiana and the citizens of Indiana to conserve and protect the ground water resources of Indiana and for that purpose to provide reasonable regulations for the most beneficial use and disposition of ground water resources.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-4
Restricted use areas; designation
Sec. 4. (a) The department may by rule or order, when the department has reason to believe it is necessary and in the public interest, designate certain areas of Indiana where the withdrawal of ground waters exceeds or threatens to exceed natural replenishment as restricted use areas. Before the department designates an area as a restricted use area, the department shall do the following:
(1) Have surveys made of the ground water resources of the area.
(2) Determine the safe annual yield of the basin.
(b) The department may do the following: (1) Cooperate with the agencies of the federal government engaged in making ground water surveys.
(2) Accept and use the findings of other agencies of the federal and state governments as a basis of the department's decisions.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-5
Restricted use areas; orders, rules, and notice of hearing
Sec. 5. (a) Whenever the department designates a restricted use area, the department shall approve an order to that effect and adopt a rule under IC 4-22-2.
(b) In addition to the publication of notice provided for in IC 4-22-2, the department shall, for the purposes of this chapter only, do the following:
(1) Give notice by publication one (1) time each week for three (3) consecutive weeks in all of the newspapers of general circulation in the area to be designated as a restricted use area.
(2) Give ten (10) days written notice to all public utilities privately or publicly owned engaged in furnishing water to residents of the restricted use area.
(3) Give ten (10) days written notice to:
(A) the executive of each city and town;
(B) the president of each county executive in a county that does not have a consolidated city; and
(C) the county executive in a county that has a consolidated city;
in the restricted use area.
(4) Have the notice posted at least ten (10) days before the hearing as follows:
(A) At the door of the courthouse.
(B) At the city or town hall if there is a city or town hall in the restricted use area.
(C) In at least three (3) other public places.
(c) Proof of the notice shall be made at the hearing by the affidavits of the publishers of the newspapers and of the persons who posted and sent the other notices required by this section.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-6
Withdrawal permits; requirement
Sec. 6. In a restricted use area, a person may not withdraw or use for any purpose ground water in quantities in excess of one hundred thousand (100,000) gallons per day in addition to the quantity the person is using at the time the order designating the area as a restricted use area becomes effective, unless the person has obtained a permit from the department to withdraw or use a greater quantity.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-7
Withdrawal permits; application Sec. 7. A person that:
(1) desires to withdraw or use a quantity greater than one hundred thousand (100,000) gallons per day in addition to the quantity being used at the time of the effective date of an order declaring an area as a restricted use area; or
(2) desires to withdraw or use a quantity greater than one hundred thousand (100,000) gallons per day if the applicant was not a prior user of ground water;
must apply for permission to do so to the department upon a form prescribed by the department.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-8
Withdrawal permits; factors to consider
Sec. 8. In granting or refusing a permit, the department shall consider the following:
(1) The effect the withdrawal of additional ground water from the restricted use area will have on future supplies in the area.
(2) What use is to be made of the water.
(3) How the withdrawal will affect present users of ground water in the area.
(4) Whether the future natural replenishment is likely to become more or less.
(5) Whether future demands for ground water are likely to be greater or less.
(6) How the withdrawal of additional ground water will affect the health and best interests of the public.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-9
Withdrawal permits; conditions
Sec. 9. In granting a permit, the department may do the following:
(1) Impose the conditions or stipulations that are necessary to conserve the ground water of the area and prevent waste, exhaustion, or impairment of the ground water.
(2) Require that ground water in a restricted area that is withdrawn and used be returned to the ground through wells, pits, or spreading grounds. If this condition is imposed, the water shall be returned under the rules that the department adopts subject to the approval of the water pollution control board to avoid pollution of underground water.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-10
Withdrawal permits; judicial review
Sec. 10. A refusal to grant a permit is subject to court review under IC 4-21.5-5.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-11 Statements of average daily use of ground water
Sec. 11. (a) All users of ground water in amounts exceeding one hundred thousand (100,000) gallons per day in an area designated by the department as a restricted use area shall file with the department a certified statement of the average daily amount of ground water used before the designation of the area as a restricted use area. The statement:
(1) shall be filed within ninety (90) days after the adoption of an order by the department designating the area as a restricted use area; and
(2) must be on a form furnished by the department upon request.
(b) Failure to file a certified statement as required by subsection (a) invalidates a user's prior claim to the withdrawal and use of ground water exceeding one hundred thousand (100,000) gallons per day without having secured a permit from the department under this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-12
Records regarding drilling of new wells
Sec. 12. In a restricted use area, each well owner or the representatives of the well owner shall file with the department, on forms furnished by the department, a complete record of each new well drilled within the area. The record:
(1) shall be filed within thirty (30) days after the well has been completed and placed in operation; and
(2) must contain the following:
(A) A log of the following:
(i) The well.
(ii) The static water level.
(iii) The yield.
(iv) The drawdown.
(B) Other pertinent information that is required by the department.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-13
Withdrawal permits; title or lease to property required
Sec. 13. A permit may not be issued to an applicant requesting permission to withdraw and use more than one hundred thousand (100,000) gallons per day of ground water from a designated restricted use area who does not:
(1) have title; or
(2) hold a lease;
to the property from which the water is to be withdrawn.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-14
Meters Sec. 14. The department may require a user of ground water in amounts exceeding one hundred thousand (100,000) gallons per day in designated restricted use areas to install a meter if any of the following conditions exist:
(1) The user is unable to furnish accurate information concerning the amounts of ground water being withdrawn and used.
(2) There is evidence of either of the following:
(A) The user's certified statement is false or inaccurate.
(B) The user is withdrawing and using a larger quantity than has been authorized by the department under this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-15
Waste of water
Sec. 15. (a) In a restricted use area, the department may require a person found to be committing waste of ground water to return all or a part of the water to the ground if the following conditions are met:
(1) The water being wasted can safely and practicably be returned to the ground.
(2) Requirements are imposed as proportionately equal as is practicable on all persons committing waste.
(b) The use of ground water for cooling purposes may constitute waste if the water is:
(1) not used more than one (1) time in a cooling, air conditioning, or heating system; and
(2) not put to further beneficial use.
(c) In a restricted use area the department may require the owner of a flowing well:
(1) that exceeds a flow of one thousand five hundred (1,500) gallons per day; and
(2) whose water is being wasted;
to install the controls on the well that are necessary to diminish the daily flow to not more than one thousand five hundred (1,500) gallons.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-16
Determination of quantity of ground water removed
Sec. 16. (a) As used in this section, "rated capacity of a pump" means the number of gallons of water a pump is capable of discharging in a given time as determined by the manufacturer or by certified pump tests.
(b) In determining the quantity of water being removed from or returned to the ground, the department may use the following:
(1) The rated capacity of the pump used for pumping the water.
(2) The rated capacity of the cooling system.
(3) Data furnished by the well driller or user.
(4) The standards or methods employed by the United States Geological Survey in determining quantities. (5) Any other accepted method.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-17
Adoption of rules
Sec. 17. The department may adopt the rules that are necessary to do the following:
(1) Determine within reasonable limits quantities of water being removed from the ground.
(2) Administer any of the other provisions of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-18
Violations
Sec. 18. A person who violates this chapter commits a Class C infraction. Each day of violation constitutes a separate infraction.
As added by P.L.1-1995, SEC.18.



CHAPTER 4. EMERGENCY REGULATION OF GROUND WATER RIGHTS

IC 14-25-4-2
"Dewatering well" defined
Sec. 2. As used in this chapter, "dewatering well" means a temporary water well that:
(1) is used as part of a construction project to remove water from a surface or subsurface area; and
(2) ceases to be used upon completion of the construction project or shortly after completion of the project.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-3
"Nonsignificant ground water withdrawal facility" defined
Sec. 3. As used in this chapter, "nonsignificant ground water withdrawal facility" means the ground water withdrawal facility of a person that, in the aggregate, has a withdrawal capability of less than one hundred thousand (100,000) gallons of ground water in one (1) day.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-4
"Owner" defined
Sec. 4. (a) As used in this chapter and subject to subsection (b), "owner" includes the following:
(1) The owner of an interest in property.
(2) A person in possession of property.
(b) For a temporary dewatering well, "owner" means the person who authorized the construction that necessitated the installation of the dewatering well.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-5
"Potable water" defined
Sec. 5. As used in this chapter, "potable water" means water that at the point of use is acceptable for human consumption under drinking water quality standards adopted by the water pollution control board under IC 13-18-4-1. As added by P.L.1-1995, SEC.18. Amended by P.L.1-1996, SEC.65.

IC 14-25-4-6
"Significant ground water withdrawal facility" defined
Sec. 6. As used in this chapter, "significant ground water withdrawal facility" means the ground water withdrawal facility of a person that, in the aggregate from all sources and by all methods, has the capability of withdrawing at least one hundred thousand (100,000) gallons of ground water in one (1) day.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-7
"Water well" defined
Sec. 7. (a) As used in this chapter, "water well" means an excavation, however constructed, that is used for the purpose of withdrawing ground water for reasonable beneficial uses.
(b) The term does not include agricultural and urban drainage systems.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-8
Investigations
Sec. 8. Within twenty-four (24) hours after receiving a written complaint from the owner of a nonsignificant ground water withdrawal facility that a water well on property in the owner's possession has:
(1) failed to furnish the well's normal supply of water; or
(2) failed to furnish potable water;
the director shall cause an onsite investigation to be made.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-9
Ground water emergency; based on investigation
Sec. 9. If an investigation under section 8 of this chapter discloses:
(1) that the well has:
(A) failed to furnish the well's normal supply of water; or
(B) based upon reasonable evidence of prior potability supplied by the owner, failed to furnish potable water;
(2) that there has been a substantial lowering of the level of ground water in the area that has resulted in the failure of the well to:
(A) furnish the well's normal supply of water; or
(B) furnish potable water if the failure is caused by natural variations in the potability of water in the source aquifer;
(3) that the well and the well's equipment were functioning properly at the time of the failure;
(4) that the failure of the well was caused by the lowering of the ground water level in the area;
(5) that the lowering of the ground water level is such that the

ground water level:
(A) exceeds normal seasonal water level fluctuations; and
(B) substantially impairs continued use of the ground water resource in the area; and
(6) that the lowering of the ground water level was caused by at least one (1) significant ground water withdrawal facility;
the director shall, by temporary order, declare a ground water emergency.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-10
Ground water emergency; based on other evidence
Sec. 10. If the director has reasonable evidence that indicates that continued ground water withdrawals from a significant ground water withdrawal facility will exceed the recharge capability of the ground water resource of the area, the director shall, by temporary order, declare a ground water emergency.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-11
Notice of hearing
Sec. 11. A temporary order under section 9 or 10 of this chapter must include a notice of hearing to be held under IC 4-21.5-4 as soon as practicable after the declaration of the ground water emergency. Following the hearing, the director may continue, amend, or terminate the ground water emergency. The emergency shall be terminated as soon as justified by changed conditions.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-12
Restrictions on withdrawal of ground water
Sec. 12. (a) Except as provided in subsection (b), the director may restrict the quantity of ground water that may be extracted from a significant ground water withdrawal facility when the director declares a ground water emergency under section 9 or 10 of this chapter if:
(1) the:
(A) facility is reasonably believed to have caused the failure of the complainant's water well; and
(B) immediate temporary provision of an adequate supply of potable water required under sections 18(1) and 20(a) of this chapter is not carried out; or
(2) there is a reasonable belief that continued ground water withdrawals from the facility will exceed the recharge capability of the ground water resource of the area.
(b) If an operator of a significant ground water withdrawal facility withdraws water by a means other than pumping, the director may temporarily restrict the quantity of ground water that may be extracted only if the provisions of subsection (a)(1) have not been met. As added by P.L.1-1995, SEC.18.

IC 14-25-4-13
Adoption of rules
Sec. 13. The commission may adopt rules under IC 4-22-2 to administer this chapter. The rules must be consistent with IC 25-39 and rules adopted under IC 25-39.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-14
Ground water emergency; when effective; notice
Sec. 14. (a) A declaration of a ground water emergency under this chapter is effective when a copy of a declaration is served under IC 4-21.5-3-1 upon a person who owns the significant ground water withdrawal facility that is reasonably believed to have caused the failure of the complainant's water well.
(b) As soon as possible after a declaration of a ground water emergency has been made, copies of the declaration shall be given to the newspapers of general circulation located in the affected county. The notification to newspapers required by this subsection is in addition to the minimum procedural duties required of the department under IC 4-21.5 and does not satisfy service of process by publication under IC 4-21.5-3-1(f).
(c) If the emergency requires action before service can be completed under subsection (a), oral notification in person by a representative of the department and authorized by the director is sufficient until service can be completed. Oral notification is effective for not more than ninety-six (96) hours.
As added by P.L.1-1995, SEC.18. Amended by P.L.32-2011, SEC.8.

IC 14-25-4-15
Effect on civil right of action
Sec. 15. This chapter does not:
(1) create a new; or
(2) abridge an existing;
civil right of action.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-16
Violations; injunctions
Sec. 16. (a) A person who violates this chapter commits a Class A infraction.
(b) The commission may, without proof of irreparable injury, maintain an action to enjoin a violation of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-17
Right to compensation for impairment of nonsignificant ground water withdrawal facilities
Sec. 17. The owner of a significant ground water withdrawal

facility shall, subject to an order issued under section 20 of this chapter or under IC 13-2-2.5-11 (before its repeal), provide timely and reasonable compensation to persons who own nonsignificant ground water withdrawal facilities if there is failure or substantial impairment of those facilities as set forth in section 8 of this chapter if both of the following conditions exist:
(1) The failure or substantial impairment was caused by the ground water withdrawals of the significant ground water withdrawal facility.
(2) Either:
(A) the affected nonsignificant ground water withdrawal facility was in existence before January 1, 1986; or
(B) if constructed after December 31, 1985, the facility conforms to the rules of the department issued under section 13 of this chapter. Water wells constructed after December 31, 1985, but before the adoption of rules under this chapter must conform to the Recommended Guidelines of the department in Information Bulletin No. 3 published at 9 IR 1242.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-18
Measure of compensation
Sec. 18. Timely and reasonable compensation under section 17 of this chapter consists of and is limited to the following:
(1) The immediate temporary provision at the prior point of use of an adequate supply of potable water.
(2) Reimbursement of expenses reasonably incurred by the complainant to do the following:
(A) Obtain an immediate temporary provision at the prior point of use of an adequate supply of potable water.
(B) Provide timely and reasonable compensation as provided in subdivision (3)(A) and (3)(B).
(3) Either:
(A) the restoration of the affected nonsignificant ground water withdrawal facility to the facility's former relative capability;
(B) the permanent provision at the point of use of an alternative potable supply of equal quantity; or
(C) the permanent restriction or scheduling of the ground water withdrawals of the significant ground water withdrawal facility so that the affected water well continues to produce:
(i) the well's normal supply of water; or
(ii) the normal supply of potable water if the well normally furnishes potable water.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-19
Refusal of compensation Sec. 19. The refusal of an owner of an affected nonsignificant ground water withdrawal facility to accept timely and reasonable compensation is sufficient grounds for the department to terminate an order imposed on a responsible significant ground water withdrawal facility. An owner may request a hearing under IC 4-21.5 if the owner does not believe compensation was timely or reasonable.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-20
Ground water emergency; temporary provision of potable water
Sec. 20. (a) Upon the declaration of a ground water emergency under section 9 of this chapter, the director shall, by temporary order, require the immediate temporary provision at the prior point of use of an adequate supply of potable water. A temporary order under section 9 or 10 of this chapter remains in effect for ninety (90) days unless:
(1) terminated by the director before the expiration of ninety (90) days; or
(2) extended under IC 4-21.5-4-5(b) during the pendency of a proceeding under section 18(2) and 18(3) of this chapter.
(b) The commission shall implement section 18(2) and 18(3) of this chapter by order. Before the commission enters an initial determination of the order, the department shall conduct an investigation and provide affected persons with an informal opportunity to contribute to the investigation. All final orders of the commission shall be issued under IC 4-21.5-3.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-21
Nonsignificant ground water withdrawal facilities to comply with rules
Sec. 21. (a) An owner of a new nonsignificant ground water withdrawal facility who desires to receive the protection of this chapter must construct the facility to conform to the rules adopted under section 13 of this chapter.
(b) Before a licensed water well drilling contractor or plumbing contractor drills and equips a ground water withdrawal facility for a person, the contractor must advise the person of the provisions of this chapter.
As added by P.L.1-1995, SEC.18.



CHAPTER 5. EMERGENCY REGULATION OF SURFACE WATER RIGHTS

IC 14-25-5-2
"Financial responsibility bond" defined
Sec. 2. As used in this chapter, "financial responsibility bond" means a surety bond, a certificate of deposit, a cashier's check, or a letter of credit.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-3
"Freshwater lake" defined
Sec. 3. (a) As used in this chapter, "freshwater lake" means a body of standing surface water that:
(1) is of natural origin; or
(2) was:
(A) originally constructed to permanently retain water; and
(B) in existence at least five (5) years before the commencement of water withdrawals by a significant water withdrawal facility.
(b) The term does not include Lake Michigan.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-4
"Lake owner" defined
Sec. 4. As used in this chapter, "lake owner" means a person in possession of property that includes:
(1) a physical part of; or
(2) a legal interest in;
a freshwater lake.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-5
"Significant water withdrawal facility" defined
Sec. 5. As used in this chapter, "significant water withdrawal facility" means a water pumping installation or other equipment of a person that, in the aggregate from all sources and by all methods, has the capability of withdrawing at least one hundred thousand (100,000) gallons of water in one (1) day.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-6
Investigations
Sec. 6. Not later than five (5) days after receiving a written

complaint from a lake owner that:
(1) the level of a freshwater lake has been lowered:
(A) significantly below the lake's normal level as legally established under IC 14-26-4 or under IC 13-2-13 (before its repeal); or
(B) if the normal level has not been legally established under IC 14-26-4 or under IC 13-2-13 (before its repeal), significantly below the water line or shoreline as determined by existing water level records or by the action of the water that has marked upon the soil of the bed of the lake a character distinct from that of the bank with respect to vegetation and the nature of the soil; and
(2) the lowering of the lake level is believed to be caused by at least one (1) active significant water withdrawal facility operated within one-half (1/2) mile of the freshwater lake;
the director shall give notice to those persons responsible for the operation of the significant water withdrawal facility believed to have caused lowering of the lake level and cause an onsite investigation to be made.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-7
Freshwater lake emergency; based on investigation
Sec. 7. (a) If an onsite investigation under section 6 of this chapter discloses that:
(1) the operation of at least one (1) significant water withdrawal facility has caused the freshwater lake to be lowered significantly below a level described in section 6(1) of this chapter; and
(2) the lowering of the lake level is likely to result in significant environmental harm to the freshwater lake or to adjacent property;
the director shall, by temporary order, declare a freshwater lake emergency.
(b) A temporary order may:
(1) restrict the quantity of water that is extracted by the causative significant water withdrawal facility; and
(2) provide for the restoration of the normal water level of the freshwater lake;
as needed to prevent significant environmental harm to the freshwater lake or adjacent property.
(c) A restoration order under subsection (b)(2) may allow the significant water withdrawal facility to discharge water of an acceptable quality into the affected freshwater lake.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-8
Freshwater lake emergency; effectiveness
Sec. 8. A temporary order under section 7 of this chapter is effective when a copy of the order is served under IC 4-21.5-3-1

upon a person that owns or operates the significant water withdrawal facility.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-9
Temporary orders upon finding of improper management or poor maintenance
Sec. 9. If an onsite investigation under section 6 of this chapter discloses that the complaining lake owner has, through improper management or poor maintenance of the lake, caused or contributed to the lowering of the freshwater lake to a level significantly below a level described in section 6(1) of this chapter, the director may:
(1) not issue a temporary order under section 7 of this chapter; or
(2) issue a temporary order under section 7 of this chapter that requires the significant water withdrawal facility to restrict the facility's extraction of water or restore water only to the extent the director determines the lowering of the freshwater lake level is caused by the significant water withdrawal facility.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-10
Financial responsibility bonds; filing
Sec. 10. (a) Except as provided under subsection (b), the operator of a significant water withdrawal facility may obtain relief from a temporary order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal) by filing with the director a financial responsibility bond in an amount not:
(1) less than one thousand dollars ($1,000); or
(2) more than ten thousand dollars ($10,000);
for each acre contained in the freshwater lake. The aggregate amount of financial responsibility bond that may be assessed on the operator of a significant water withdrawal facility may not exceed fifty thousand dollars ($50,000).
(b) The director may not allow a significant water withdrawal facility to file a financial responsibility bond under subsection (a) if the department determines that a freshwater lake or an adjacent property contains an extraordinary or a unique natural resource that is likely to be irreparably damaged as a result of the lowering of the freshwater lake. The burden of proof to establish the presence of an extraordinary or a unique natural resource rests with the department.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-11
Financial responsibility bonds; compensation, forfeiture
Sec. 11. (a) After a bond is filed under section 10 of this chapter, the operator of a significant water withdrawal facility and a complaining lake owner may enter into a written agreement for compensation to the lake owner instead of bond forfeiture.
(b) If: (1) the operator and lake owner have not entered into an agreement within three (3) years after a temporary order under section 7 of this chapter has been issued; and
(2) the freshwater lake has not returned to normal;
the director shall order the forfeit to the benefit of the lake owner of the part of the bond filed under section 10 of this chapter that is needed to provide compensation under section 10 of this chapter.
(c) If a financial responsibility bond has been filed for the benefit of more than one (1) complaining lake owner, the amount of the bond forfeited under subsection (b) shall be distributed to the affected complaining lake owners on a pro rata basis.
(d) Instead of forfeiting a bond under subsection (b), the operator of a significant water withdrawal facility may pay cash to a lake owner in the amount of the part of the bond forfeited under subsection (b).
As added by P.L.1-1995, SEC.18.

IC 14-25-5-12
Agreements to compensate owners for diminution in value
Sec. 12. A significant water withdrawal facility and a lake owner may enter into an agreement to compensate the lake owner for the diminution in value of the lake owner's property caused by significant lowering of the lake level. If a significant water withdrawal facility and a lake owner enter into an agreement under this section, the owner of the significant water withdrawal facility is not required to file a financial responsibility bond under section 10 of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-13
Temporary orders
Sec. 13. (a) A temporary order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal) must include a notice of hearing to be held under IC 4-21.5-4 as soon as practicable after the declaration of the freshwater lake emergency. Following the hearing, the director may continue, amend, or terminate the freshwater lake emergency order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal).
(b) If a freshwater lake emergency order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal) is terminated after a bond under section 10 of this chapter or under IC 13-2-2.6-13 (before its repeal) has been filed, the termination order must provide for the immediate release of the bond.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-14
Permanent orders
Sec. 14. Upon application by the director or a lake owner, the commission may cause a temporary order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal) to be made a

permanent order. A permanent order is subject to IC 4-21.5-3-6.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-15
Violations
Sec. 15. (a) A person who violates this chapter commits a Class A infraction.
(b) The commission may, without proof of irreparable injury, maintain an action to enjoin a violation of this chapter.
As added by P.L.1-1995, SEC.18.



CHAPTER 6. WATER RIGHTS; POTABLE WATER

IC 14-25-6-2
Permit to inject potable water into underground formation containing nonpotable water
Sec. 2. Except as provided in sections 4 and 5 of this chapter, a permit must be obtained from the department to inject, pump, or otherwise introduce potable ground water into an underground formation that contains nonpotable water. An application for a permit must be made on forms prescribed by the department. The permit shall be issued:
(1) upon receipt of the application, unless the department determines from the application that an investigation is necessary; and
(2) free of charge.
As added by P.L.1-1995, SEC.18.

IC 14-25-6-3
Denial of permit
Sec. 3. The department may, after an investigation has been conducted and a hearing has been held, deny permission to an applicant to inject, pump, or otherwise introduce potable ground water into an underground formation that contains nonpotable water if:
(1) the practice would:
(A) constitute a waste of potable ground water; or
(B) threaten to impair or exhaust the supply of the area; and
(2) available nonpotable water could be used instead of potable water.
As added by P.L.1-1995, SEC.18.

IC 14-25-6-4
Injection of potable water from prolific aquifer
Sec. 4. A person may inject, pump, or otherwise introduce potable ground water into an underground formation that contains nonpotable water if:
(1) the potable water is obtained from a prolific aquifer adjacent to a permanent flowing stream that is rapidly recharged; and
(2) the operator:
(A) notifies the department on a form prescribed by the department of the use of the prolific aquifer; and (B) includes on the form a fair approximation of the volume of potable water to be used.
As added by P.L.1-1995, SEC.18.

IC 14-25-6-5
Water flood projects
Sec. 5. (a) Subject to subsection (b), a person, firm, or corporation operating a water flood project using potable ground water on March 14, 1957, may do the following:
(1) Continue the flood.
(2) Use the additional potable water that is necessary.
(b) If an emergency arises affecting the water supply for household or farm use, the department may, after notice and hearing, order the person, firm, or corporation to cease the use of the potable ground water.
As added by P.L.1-1995, SEC.18.

IC 14-25-6-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction. Each day of violation constitutes a separate infraction.
As added by P.L.1-1995, SEC.18.



CHAPTER 7. WATER RESOURCE MANAGEMENT

IC 14-25-7-2
"Beneficial use" defined
Sec. 2. As used in this chapter, "beneficial use" means the use of water for any useful and productive purpose. The term includes the following uses:
(1) Domestic.
(2) Agricultural, including irrigation.
(3) Industrial.
(4) Commercial.
(5) Power generation.
(6) Energy conversion.
(7) Public water supply.
(8) Waste assimilation.
(9) Navigation.
(10) Fish and wildlife.
(11) Recreational.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-3
"Ground water" defined
Sec. 3. As used in this chapter, "ground water" means all water occurring beneath the surface of the ground regardless of location and form.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-4
"Instream use" defined
Sec. 4. As used in this chapter, "instream use" means any use of water that uses surface water in place. The term includes the following uses:
(1) Commercial and recreational navigation.
(2) Hydroelectric power generation.
(3) Waste assimilation.
(4) Fish and wildlife habitat.
(5) General recreation.
(6) The maintenance of environmental and aesthetic values.
As added by P.L.1-1995, SEC.18.
IC 14-25-7-5
"Person" defined
Sec. 5. As used in this chapter, "person" means an individual, an incorporated or unincorporated organization or association, a trustee or legal representative, the state, a political subdivision of the state, the United States of America, an agency of the state, a political subdivision of the state or of the United States of America, or a group of such persons acting in concert.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-6
"Reasonable beneficial use" defined
Sec. 6. For purposes of this chapter, "reasonable beneficial use" means the use of water for a beneficial use in the quantity and manner that is:
(1) necessary for economic and efficient utilization; and
(2) both reasonable and consistent with the public interest.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-7
"Stream" defined
Sec. 7. As used in this chapter, "stream" means a natural or an altered river, creek, slough, watercourse, or artificial channel that has:
(1) definable banks and bed capable of conducting defined runoff;
(2) visible evidence of the flow or occurrence of water; and
(3) a watershed greater than one (1) square mile in area.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-8
"Water resource" defined
Sec. 8. (a) As used in this chapter, "water resource" means all water:
(1) on or beneath the surface of the ground; or
(2) in the atmosphere.
(b) The term includes the following:
(1) Streams.
(2) Impoundments.
(3) Diffused surface water.
(4) Water percolating, standing, or flowing beneath the surface of the ground.
(5) All boundary and coastal water within the jurisdiction of the state.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-9
"Withdrawal use" defined
Sec. 9. As used in this chapter, "withdrawal use" means any use of water that involves the physical removal of the water from a

ground or surface source, including water from storage in an impoundment.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-10
Administration of chapter
Sec. 10. (a) The commission shall administer this chapter.
(b) The deputy director for water and resource regulation shall serve as technical secretary to the commission. The deputy director shall perform the duties that are required by this chapter or that the commission directs.
(c) The advisory council established by IC 14-9-6-1 shall serve in an advisory capacity to the commission with respect to the implementation of the commission's powers and duties, including the drafting of rules and development of inventories, assessments, and plans.
(d) For the time that the advisory council is involved in the drafting of rules, the membership of the council shall be augmented as follows:
(1) Two (2) members of the senate, not more than one (1) of whom may be of the same political party, shall be appointed for a term of two (2) years by the president pro tempore of the senate.
(2) Two (2) members of the house of representatives, not more than one (1) of whom may be of the same political party, shall be appointed for a term of two (2) years by the speaker of the house of representatives.
These members are entitled to travel expenses and a per diem allowance as determined by the budget agency for members of boards and commissions generally.
(e) The department shall provide professional, technical, and clerical personnel, equipment, supplies, and support services reasonably required to assist the commission in the exercise of the commission's powers and duties under this chapter. The department shall include money for this purpose in the regular operating budget requests of the department.
As added by P.L.1-1995, SEC.18. Amended by P.L.95-2006, SEC.9.

IC 14-25-7-11
Duties of commission
Sec. 11. The commission shall do the following:
(1) Conduct a continuing assessment of the availability of the water resource.
(2) Take and maintain an inventory of significant uses of water withdrawn from the surface or ground.
(3) Plan for the development, conservation, and use of the water resource for beneficial uses.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-12 Powers of commission
Sec. 12. The commission may do the following:
(1) Collect and disseminate information relating to the water resource.
(2) Consult with and advise all users of the water resource as to availability of the water resource and the most practical method of water withdrawal, development, conservation, and use.
(3) Make the necessary investigations and inspections for proper administration of this chapter.
(4) Enter at reasonable times with proper notice upon any property other than a dwelling place for the purpose of inspecting and investigating significant water withdrawal facilities or enforcing this chapter.
(5) Establish, by rule, the criteria for the determination of minimum stream flows and minimum ground water levels.
(6) When necessary for the proper administration and enforcement of this chapter, require the metering or other reasonable measurement of water withdrawals from significant water withdrawal facilities and the reporting of the metering or measurement to the commission.
(7) Cooperate with other state and local agencies, other states and their state agencies, and agencies of the United States in water resource development, conservation, and use.
(8) Accept and administer money from any source to aid in carrying out this chapter.
(9) Exercise the additional authority necessary to carry out this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-13
Inventory of water resources; plans and recommendations
Sec. 13. (a) As used in this section, "surplus water" means that water found to exceed:
(1) existing uses; and
(2) reasonably foreseeable needs;
in the watershed of origin.
(b) The commission shall make and maintain an inventory of the water resource of Indiana. The inventory must include an assessment of the following:
(1) The capabilities of streams to support instream and withdrawal uses and of aquifers to support withdrawal uses.
(2) Low stream flow characteristics.
(3) Existing uses and projections of beneficial use requirements.
(4) The potential in watersheds for managing flood water for beneficial uses.
(5) Potential sources and amounts of surplus water available for transfers.
(6) Other assessment and information considered necessary to properly define water resource availability.
(c) The commission shall maintain, on a continuing basis and with

opportunity for participation and consultation with all interested persons, plans and recommendations for the development, conservation, and use of the water resource to best serve the needs of the people of Indiana for beneficial uses.
(d) The commission shall prepare a compilation and mapping of all community public water supplies in Indiana that serve at least five hundred (500) customers. The commission shall update the compilation and mapping at least one (1) time every five (5) years. The commission may use funds from the water resources development fund established by IC 14-25-2-4 to prepare compilations and mappings under this subsection. The compilations and mappings prepared under this subsection must include the following information:
(1) The location of water sources for community public water supplies.
(2) The location of treatment facilities used to treat raw water before the water is distributed to community public water supply customers.
(3) The extent of water mains in territories served by community public water supplies.
(4) The population served by community public water supplies.
(5) The total amount of water produced by community public water supplies for the most recent calendar year.
As added by P.L.1-1995, SEC.18. Amended by P.L.184-1995, SEC.2.

IC 14-25-7-14
Minimum flows of streams; minimum levels of ground water
Sec. 14. (a) Subject to subsection (c), the commission may determine and establish the minimum flows of streams, taking into account the varying low flow characteristics of the streams of Indiana and the importance of instream and withdrawal uses, including established water quality standards and public water supply needs.
(b) The established minimum flows of streams:
(1) are those naturally occurring, as determined by the commission; and
(2) may be calculated to reflect seasonal and regional variations.
(c) For boundary water, the commission may develop mutually agreeable minimum flows of streams in cooperation with the boundary state.
(d) The commission may determine and establish the minimum level of ground water in aquifers below which further withdrawals would be significantly harmful to the water resource of the area.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-15
Significant water withdrawal facilities; registration; report to the commissioner; waiver
Sec. 15. (a) As used in this section, "significant water withdrawal

facility" means the water withdrawal facilities of a person that, in the aggregate from all sources and by all methods, has the capability of withdrawing more than one hundred thousand (100,000) gallons of ground water, surface water, or ground and surface water combined in one (1) day. Subject to subsection (b), the term does not include:
(1) water withdrawal facilities that function as part of the operation or construction of a landfill; or
(2) water withdrawal facilities located in or on an off-stream impoundment that is principally supplied by a significant water withdrawal facility.
(b) A water withdrawal facility referred to in subsection (a)(1) or (a)(2) located in the basin (as defined in section 1.2 of IC 14-25-15-1) is subject to the registration requirement of section 4.1.3 of IC 14-25-15-1.
(c) Every person who has a significant water withdrawal facility shall register the facility with the commission on forms provided by the commission that contain the following:
(1) The name and legal address of the registrant.
(2) The source of water supply.
(3) The total capability of the water withdrawal facility.
(4) The total withdrawal capability per day and the amount from each source.
(5) The use to be made of the water, the place of use, and the place of discharge.
(6) The geographic location of the supply source.
(7) The date of registration.
(8) Other information specified by rule.
(d) A significant water withdrawal facility must be registered within three (3) months after the facility is completed.
(e) The owner of a registered significant water withdrawal facility shall, within three (3) months after the end of each year, make a verified report to the commission on forms to be provided by the commission of the amounts of water withdrawn during the year.
(f) Under rules adopted by the commission, the department may waive the requirement of the information set forth in subsections (c) and (e) with respect to a temporary significant water withdrawal facility.
As added by P.L.1-1995, SEC.18. Amended by P.L.123-1996, SEC.17; P.L.4-2008, SEC.4.

IC 14-25-7-16
Duties of natural resources study committee
Sec. 16. The natural resources study committee created by IC 2-5-5-1 shall do the following:
(1) Oversee the water resource management program of this chapter and the needs of the people of Indiana.
(2) Report the findings and recommendations in an electronic format under IC 5-14-6 to the general assembly through the legislative council.
As added by P.L.1-1995, SEC.18. Amended by P.L.28-2004,

SEC.131.

IC 14-25-7-17
Violations
Sec. 17. A person who violates section 15 of this chapter commits a Class B infraction. A separate infraction is committed each day a violation occurs.
As added by P.L.1-1995, SEC.18.



CHAPTER 8. WATER AND GEOLOGICAL RESOURCES RESEARCH

IC 14-25-8-2
Duties of department
Sec. 2. (a) The department shall do the following:
(1) Continue the geological, scientific, and topographical survey of Indiana and the work of discovering, developing, and preserving Indiana's natural resources.
(2) Collect and disseminate information concerning the agricultural, mining, and manufacturing advantages of Indiana and give special attention to the following:
(A) The discovery of minerals, stone, clay, or other natural substances useful in agriculture, road making, manufacture, or the mechanical arts.
(B) The prevention of waste of minerals and mineral products and coal.
(b) The commission: (1) has charge of; and
(2) shall, as practicable, periodically add specimens to;
the state geological cabinet, museums, apparatus, and library.
As added by P.L.1-1995, SEC.18.

IC 14-25-8-3
Topographical survey map
Sec. 3. (a) The department may contract and cooperate with the United States Geological Survey or any other appropriate federal agency in the preparation and completion of a topographical survey map of Indiana. For the purpose of making the survey provided in this section:
(1) the department may use any means available to complete the work, including base control and aerial photography; and
(2) the persons employed in making the survey may enter upon any property within Indiana if the entry does not unreasonably interfere with private rights.
(b) There is appropriated out of any money in the state general fund not otherwise appropriated fifty thousand dollars ($50,000) annually to be expended in carrying on the work provided for in this section. However, the department may not expend more annually for the work than the United States government expends in carrying on the cooperative project with regard to Indiana. The money appropriated is available to reimburse the United States Geological Survey for Indiana's share of the costs of the topographic mapping, upon the presentation of certified bills for the expenses that are initially incurred by the United States Geological Survey or other cooperative agency.
(c) Money accruing to the use of the department under this section constitutes a revolving fund for the sole use of topographic mapping of Indiana. Money in the fund does not revert to the state general fund at the close of a state fiscal year until:
(1) the topographic mapping of Indiana has been completed; and
(2) obsolete or inadequate maps have been revised or remapped.
At the conclusion of the work the unexpended money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.18.



CHAPTER 9. WATER RESOURCES; INVESTIGATION AND MEASUREMENT

IC 14-25-9-2
Duties of department regarding contributions
Sec. 2. The department shall do the following:
(1) Accept money contributed by a municipality, a corporation, or an individual to assist in the prosecution of this program.
(2) Deposit the money in the revolving funds of the divisions of geological survey and engineering.
(3) Designate the money for use for the purposes set forth in this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-9-3
Contributions
Sec. 3. An agency of the state or of a subdivision of the state, a corporation, or an individual that desires special investigations or additional measurements not covered in the general program must contribute the cost of the special investigation or survey to the program in the same manner as provided in section 2 of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-9-4
Revolving fund
Sec. 4. (a) Money accruing to the use of the department under this chapter constitutes a revolving fund for the sole use of the water resources program of the state.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund. When the water resources program of the state has been completed, the unexpended money reverts to the state general fund.
As added by P.L.1-1995, SEC.18.



CHAPTER 10. LAND AND WATER RESOURCES FUND

IC 14-25-10-2
Establishment of fund
Sec. 2. The land and water resources fund is established as a dedicated fund.
As added by P.L.1-1995, SEC.18.

IC 14-25-10-3
Administration of fund
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.18.

IC 14-25-10-4
Deposit of fees
Sec. 4. Fees received by the department under the following statutes shall be deposited in the fund:
(1) IC 14-26-2-23.
(2) IC 14-26-5-4.
(3) IC 14-28-1-22.
(4) IC 14-29-3-2.
(5) IC 14-29-4-4.
As added by P.L.1-1995, SEC.18. Amended by P.L.152-2006, SEC.2.

IC 14-25-10-5
Purposes of fund
Sec. 5. The director may expend the money in the fund exclusively to do the following:
(1) Contribute toward the development and expansion of the soil and water conservation programs of local soil and water conservation districts, with emphasis on soil erosion control measures, as provided by IC 14-32-7-9.
(2) Conduct research, studies, and investigations for the purpose of securing the scientific and technical data and information necessary for the solution of problems involving the wise beneficial development, use, and management of the water resources of Indiana, as provided by IC 14-25-8-1(b) and IC 14-25-9-1.
(3) Offset the cost to the division of water of administering the regulatory programs that generate the fees deposited in the fund under section 4 of this chapter.
As added by P.L.1-1995, SEC.18. Amended by P.L.59-1999, SEC.1.
IC 14-25-10-6
Reversion of money
Sec. 6. Money in the fund does not revert to the state general fund at the end of a state fiscal year. However, if the fund is abolished, the money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.18.



CHAPTER 11. REPEALED



CHAPTER 12. SAND NOURISHMENT FUND

IC 14-25-12-2
Establishment of fund
Sec. 2. The sand nourishment fund is established.
As added by P.L.1-1995, SEC.18.

IC 14-25-12-3
Administration of fund
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.18.

IC 14-25-12-4
Purposes of fund
Sec. 4. The money in the fund shall be used for the following:
(1) The deposit of sand along the coast of Lake Michigan in Indiana.
(2) The design and establishment of systems that cause sand to be deposited along the coast of Lake Michigan in Indiana.
(3) The prevention or reduction of the degradation of sand along the coast of Lake Michigan in Indiana.
As added by P.L.1-1995, SEC.18.

IC 14-25-12-5
Reversion of money
Sec. 5. Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the fund is abolished, the money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.18.



CHAPTER 13. GREAT LAKES BASIN COMPACT

IC 14-25-13-2
"Commission" defined
Sec. 2. As used in this chapter, "Commission" refers to the Great Lakes Commission.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-3
"State" defined
Sec. 3. As used in this chapter, "state" includes a province of Canada.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-4
Great Lakes Basin Compact
Sec. 4. The Great Lakes Basin Compact is ratified, enacted into law, and entered into by Indiana as a party thereto with any other state or province which, pursuant to Article 2 of the compact, has legally joined therein in the form substantially as follows:

Article 1.

Article 2.

any four of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin and thereafter shall enter into force and become effective and binding as to any other of the states when enacted by the legislature of the other state.
(b) The Province of Ontario and the Province of Quebec, or either of them, may become states party to this compact by taking such action as their laws and the laws of the Government of Canada may prescribe for adherence thereto.

Article 3.

Article 4.

action of the Commission unless and until the Commission shall specifically approve the action.
(e) In the absence of any commissioner, the commissioner's vote may be cast by another representative or commissioner of the commissioner's state provided that the commissioner or other representative casting the vote shall have a written proxy in proper form as may be required by the Commission.
(f) The Commission shall elect annually from among the Commission's members a chairman and vice chairman. The Commission shall appoint an Executive Director who shall also act as secretary-treasurer and who shall be bonded in such amount as the Commission may require. The Executive Director shall serve at the pleasure of the Commission and at such compensation and under such terms and conditions as may be fixed by the Commission. The Executive Director shall be custodian of the records of the Commission with authority to affix the Commission's official seal and to attest to and certify such records or copies of the Commission.
(g) The Executive Director, subject to the approval of the Commission in such cases as the Commission's bylaws may provide, shall appoint and remove or discharge such personnel as may be necessary for the performance of the Commission's functions. Subject to the approval, the Executive Director may fix the compensation, define the duties, and require bonds of such of the personnel as the Commission may designate.
(h) The Executive Director, on behalf of, as trustee for, and with the approval of the Commission, may do the following:
(1) Borrow, accept, or contract for the services of personnel from:
(A) any state or government or any subdivision or agency of a state or government;
(B) any intergovernmental agency; or
(C) any institution, person, firm, limited liability company, or corporation.
(2) Accept, receive, and utilize for any of the Commission's purposes and functions under this compact any and all donations, gifts, and grants of money, equipment, supplies, materials, and services from any state or government or any subdivision or agency of a state or government or intergovernmental agency or from any institution, person, firm, limited liability company, or corporation.
(i) The Commission may establish and maintain one (1) or more offices for the transacting of the Commission's business and for such purposes the Executive Director, on behalf of, as trustee for, and with the approval of the Commission, may acquire, hold, and dispose of real and personal property necessary to the performance of the Commission's functions.
(j) No tax levied or imposed by any party state or any political subdivisions of a party state shall be deemed to apply to property, transactions, or income of the Commission.
(k) The Commission may adopt, amend, and rescind bylaws,

rules, and regulations for the conduct of the Commission's business and may adopt an official seal.
(l) The organization meeting of the Commission shall be held within six months from the effective date of this compact.
(m) The Commission and the Executive Director shall make available to the party states any information within the Commission's possession and shall always provide free access to the Commission's records by duly authorized representatives of such party states.
(n) The Commission shall keep a written record of the Commission's meetings and proceedings and shall annually make a report of the meetings and proceedings to be submitted to the duly designated official of each party state.
(o) The Commission shall make and transmit annually to the legislature and Governor of each party state a report covering the activities of the Commission for the preceding year and embodying such recommendations as may have been adopted by the Commission. The Commission may issue such additional reports as the Commission may deem desirable.

Article 5.

established under the bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the Commission.
(f) The accounts of the Commission shall be open at any reasonable time for inspection by such agency, representative, or representatives of the party states as may be duly constituted for that purpose and by others who may be authorized by the Commission.

Article 6.

Article 13 of the Treaty of 1909 Relating to Boundary Waters and Questions Arising Between the United States and Canada. (Treaty Series, No. 548).
(12) Cooperate with the governments of the United States, Canada, and the party states and any public or private agencies or bodies having interest in or jurisdiction sufficient to affect the Basin or any portion of the Basin.
(13) At the request of the United States, or in the event that a Province shall be a party state, at the request of the Government of Canada, assist in the negotiation and formulation of any treaty or other mutual arrangement or agreement between the United States and Canada with reference to the Basin or any portion of the Basin.
(14) Make any recommendation and do all things necessary and proper to carry out the powers conferred upon the Commission by this compact, provided that no action of the Commission shall have the force of law in or be binding upon any party state.

Article 7.

Article 8.

Article 9.

of the United States, or in the case of a Province, to the British North American Act of 1867 as amended; or
(2) the applicability of this compact to any state, agency, person, or circumstance is held invalid;
the constitutionality of the remainder of this compact and the applicability of this compact to any state, agency, person, or circumstance shall not be affected.
(b) If this compact shall be held contrary to the constitution of the United States, or in the case of a Province, to the British North American Act of 1867, as amended, or of any party state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-5
Commissioners
Sec. 5. In pursuance of Article 4 of the compact, there are five (5) commissioners on the Commission from Indiana. Each commissioner has all the powers conferred on a commissioner by the compact or which are necessary or incidental to the performance of the commissioner's functions as such a commissioner. The governor shall appoint the members of the Commission for terms of four (4) years. The governor shall fill by appointment any vacancies occurring in the office of a commissioner for any reason or cause for the unexpired term.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-6
Duties of state officers, bureaus, and departments
Sec. 6. (a) All officers of this state shall do all things falling within the respective jurisdiction of the officers necessary to or incidental to the carrying out of the compact in every particular because it is the policy of Indiana to perform and carry out the compact and to accomplish the purposes of the compact.
(b) All officers, bureaus, departments, and persons of and in the state government or administration of this state shall, at reasonable times and upon request of the Commission, do the following:
(1) Furnish the Commission with information and data possessed by all or any of the officers, bureaus, departments, and persons.
(2) Aid the Commission by loan of personnel or other means lying within the legal powers of the officers, bureaus, departments, and persons.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-7
Submission of budget
Sec. 7. The budget of the estimated expenditures of the Commission shall be submitted to the budget committee for the

period and in the form that is required by the committee.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-8
Governor to transmit copies to parties
Sec. 8. The governor shall transmit an authenticated copy of this chapter and the compact contained in this chapter to each jurisdiction party to the compact.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-9
Administrative duties; rights and obligations not affected
Sec. 9. (a) The department of natural resources shall provide administrative and staff services for the commissioners from Indiana on the Commission as provided by this chapter.
(b) The deputy director for the bureau of water and resource regulation shall, without additional compensation, serve as technical secretary to the Commission in Indiana. The deputy director shall handle the correspondence, make or arrange for the investigations and surveys, and obtain, assemble, or prepare the reports and data that the commissioners direct and authorize.
(c) This section does not do any of the following:
(1) Alter or affect the obligations of all officers of this state under section 6 of this chapter.
(2) Alter the manner in which the commissioners from Indiana on the Commission are appointed.
(3) Alter any of the jurisdiction, authority, rights, powers, property, duties, responsibilities, causes of action, or defense vested on June 30, 1965, in or required of the following:
(A) The Commission.
(B) The commissioners from Indiana on the Commission.
As added by P.L.1-1995, SEC.18. Amended by P.L.1-2006, SEC.217.



CHAPTER 14. REPEALED



CHAPTER 15. GREAT LAKES_ST. LAWRENCE RIVER BASIN WATER RESOURCES COMPACT

AGREEMENT

GREAT LAKES_ST. LAWRENCE RIVER BASIN WATER

ARTICLE 1

SHORT TITLE, DEFINITIONS, PURPOSES AND DURATION

withheld from the basin that is lost or otherwise not returned to the basin due to evaporation, incorporation into products, or other processes.
"Council" means the Great Lakes_St. Lawrence River basin water resources council, created by the compact.
"Council review" means the collective review by the council members as described in article 4 of the compact.
"County" means the largest territorial division for local government in a state. The county boundaries shall be defined as those boundaries that exist as of December 13, 2005.
"Cumulative impacts" means the impact on the basin ecosystem that results from incremental effects of all aspects of a withdrawal, diversion, or consumptive use in addition to other past, present, and reasonably foreseeable future withdrawals, diversions, and consumptive uses regardless of who undertakes the other withdrawals, diversions, and consumptive uses. Cumulative impacts can result from individually minor but collectively significant withdrawals, diversions, and consumptive uses taking place over a period of time.
"Decision making standard" means the decision making standard established by section 4.11 for proposals subject to management and regulation in section 4.10.
"Diversion" means a transfer of water from the basin into another watershed, or from the watershed of one (1) of the Great Lakes into that of another by any means of transfer, including but not limited to a pipeline, canal, tunnel, aqueduct, channel, modification of the direction of a water course, a tanker ship, tanker truck, or rail tanker but does not apply to water that is used in the basin or a Great Lake watershed to manufacture or produce a product that is then transferred out of the basin or watershed. "Divert" has a corresponding meaning.
"Environmentally sound and economically feasible water conservation measures" means those measures, methods, technologies, or practices for efficient water use and for reduction of water loss and waste or for reducing a withdrawal, consumptive use, or diversion that:
(i) are environmentally sound;
(ii) reflect best practices applicable to the water use sector;
(iii) are technically feasible and available;
(iv) are economically feasible and cost effective based on an analysis that considers direct and avoided economic and environmental costs; and
(v) consider the particular facilities and processes involved, taking into account the environmental impact, age of equipment and facilities involved, processes employed, energy impacts, and other appropriate factors.
"Exception" means a transfer of water that is excepted under section 4.9 from the prohibition against diversions in section 4.8.
"Exception standard" means the standard for exceptions established in section 4.9.4. "Intra-basin transfer" means the transfer of water from the watershed of one (1) of the Great Lakes into the watershed of another Great Lake.
"Measures" means any legislation, law, regulation, directive, requirement, guideline, program, policy, administrative practice, or other procedure.
"New or increased diversion" means a new diversion, an increase in an existing diversion, or the alteration of an existing withdrawal so that it becomes a diversion.
"New or increased withdrawal or consumptive use" means a new withdrawal or consumptive use or an increase in an existing withdrawal or consumptive use.
"Originating party" means the party within whose jurisdiction an application or registration is made or required.
"Party" means a state party to the compact.
"Person" means a human being or a legal person, including a government or a nongovernmental organization, including any scientific, professional, business, nonprofit, or public interest organization or association that is neither affiliated with, nor under the direction of, a government.
"Product" means something produced in the basin by human or mechanical effort or through agricultural processes and used in manufacturing, commercial, or other processes or intended for intermediate or end use consumers.
(i) Water used as part of the packaging of a product shall be considered to be part of the product.
(ii) Other than water used as part of the packaging of a product, water that is used primarily to transport materials in or out of the basin is not a product or part of a product.
(iii) Except as provided in item (i), water that is transferred as part of a public or private supply is not a product or part of a product.
(iv) Water in its natural state such as in lakes, rivers, reservoirs, aquifers, or water basins is not a product.
"Proposal" means a withdrawal, diversion, or consumptive use of water that is subject to the compact.
"Province" means Ontario or Québec.
"Public water supply purposes" means water distributed to the public through a physically connected system of treatment, storage, and distribution facilities serving a group of largely residential customers that may also serve industrial, commercial, and other institutional operators. Water withdrawn directly from the basin and not through such a system shall not be considered to be used for public water supply purposes.
"Regional body" means the members of the council and the premiers of Ontario and Québec or their designee as established by the agreement.
"Regional review" means the collective review by the regional body as described in article 4 of the compact.
"Source watershed" means the watershed from which a

withdrawal originates. If water is withdrawn directly from a Great Lake or from the St. Lawrence River, then the source watershed shall be considered to be the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively. If water is withdrawn from the watershed of a stream that is a direct tributary to a Great Lake or a direct tributary to the St. Lawrence River, then the source watershed shall be considered to be the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively, with a preference to the direct tributary stream watershed from which it was withdrawn.
"Standard of review and decision" means the exception standard, decision making standard, and reviews as outlined in article 4 of the compact.
"State" means one (1) of the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, or Wisconsin, or the Commonwealth of Pennsylvania.
"Straddling community" means any incorporated city, town, or the equivalent thereof, wholly within any county that lies partly or completely within the basin, whose corporate boundary existing as of the effective date of the compact, is partly within the basin or partly within two (2) Great Lakes watersheds.
"Technical review" means a detailed review conducted to determine whether or not a proposal that requires regional review under the compact meets the standard of review and decision following procedures and guidelines as set out in the compact.
"Water" means ground or surface water contained within the basin.
"Water dependent natural resources" means the interacting components of land, water, and living organisms affected by the waters of the basin.
"Waters of the basin" or "basin water" means the Great Lakes and all streams, rivers, lakes, connecting channels, and other bodies of water, including tributary groundwater, within the basin.
"Withdrawal" means the taking of water from surface water or groundwater. "Withdraw" has a corresponding meaning.
Section 1.3. Findings and purposes. The legislative bodies of the respective parties hereby find and declare:
1. Findings:
a. the waters of the basin are precious public natural resources shared and held in trust by the states;
b. the waters of the basin are interconnected and part of a single hydrologic system;
c. the waters of the basin can concurrently serve multiple uses. Such multiple uses include municipal, public, industrial, commercial, agriculture, mining, navigation, energy development and production, recreation, the subsistence, economic and cultural activities of native peoples, water quality maintenance, and the maintenance of fish and wildlife habitat and a balanced ecosystem; and, other purposes are encouraged, recognizing that such uses

are interdependent and must be balanced;
d. future diversions and consumptive uses of basin water resources have the potential to significantly impact the environment, economy, and welfare of the Great Lakes_St. Lawrence River region;
e. continued sustainable, accessible, and adequate water supplies for the people and economy of the basin are of vital importance; and
f. the parties have a shared duty to protect, conserve, restore, improve, and manage the renewable but finite waters of the basin for the use, benefit, and enjoyment of all their citizens, including generations yet to come. The most effective means of protecting, conserving, restoring, improving, and managing the basin waters is through the joint pursuit of unified and cooperative principles, policies, and programs mutually agreed upon, enacted, and adhered to by all parties.
2. Purposes:
a. to act together to protect, conserve, restore, improve, and effectively manage the waters and water dependent natural resources of the basin under appropriate arrangements for intergovernmental cooperation and consultation because current lack of full scientific certainty should not be used as a reason for postponing measures to protect the basin ecosystem;
b. to remove causes of present and future controversies;
c. to provide for cooperative planning and action by the parties with respect to such water resources;
d. to facilitate consistent approaches to water management across the basin while retaining state management authority over water management decisions within the basin;
e. to facilitate the exchange of data, strengthen the scientific information base upon which decisions are made, and engage in consultation on the potential effects of proposed withdrawals and losses on the waters and water dependent natural resources of the basin;
f. to prevent significant adverse impacts of withdrawals and losses on the basin's ecosystems and watersheds;
g. to promote interstate and state-provincial comity; and
h. to promote an adaptive management approach to the conservation and management of basin water resources, which recognizes, considers, and provides adjustments for the uncertainties in, and evolution of, scientific knowledge concerning the basin's waters and water dependent natural resources.
Section 1.4. Science.
1. The parties commit to provide leadership for the development of a collaborative strategy with other regional partners to strengthen the scientific basis for sound water management decision making under the compact.
2. The strategy shall guide the collection and application of

scientific information to support:
a. an improved understanding of the individual and cumulative impacts of withdrawals from various locations and water sources on the basin ecosystem and to develop a mechanism by which impacts of withdrawals may be assessed;
b. the periodic assessment of cumulative impacts of withdrawals, diversions, and consumptive uses on the Great Lakes and St. Lawrence River watershed basin;
c. improved scientific understanding of the waters of the basin;
d. improved understanding of the role of groundwater in basin water resources management; and
e. the development, transfer, and application of science and research related to water conservation and water use efficiency.

ARTICLE 2

ORGANIZATION

and regulations governing its meetings and transactions, as well as the procedures and timeline for submission, review, and consideration of proposals that come before the council for its review and action. The council shall organize, annually, by the election of a chair and vice chair from among its members. Each member may appoint an adviser, who may attend all meetings of the council and its committees, but shall not have voting power. The council may employ or appoint professional and administrative personnel, including an executive director, as it may deem advisable, to carry out the purposes of the compact.
Section 2.6. Use of existing offices and agencies. It is the policy of the parties to preserve and utilize the functions, powers, and duties of existing offices and agencies of government to the extent consistent with the compact. Further, the council shall promote and aid the coordination of the activities and programs of the parties concerned with water resources management in the basin. To this end, but without limitation, the council may:
1. advise, consult, contract, assist, or otherwise cooperate with any and all such agencies;
2. employ any other agency or instrumentality of any of the parties for any purpose; and
3. develop and adopt plans consistent with the water resources plans of the parties.
Section 2.7. Jurisdiction. The council shall have, exercise, and discharge its functions, powers, and duties within the limits of the basin. Outside the basin, it may act in its discretion, but only to the extent such action may be necessary or convenient to effectuate or implement its powers or responsibilities within the basin and subject to the consent of the jurisdiction wherein it proposes to act.
Section 2.8. Status, immunities, and privileges. The council, its members, and personnel in their official capacity and when engaged directly in the affairs of the council, its property, and its assets, wherever located and by whomsoever held, shall enjoy the same immunity from suit and every form of judicial process as is enjoyed by the parties, except to the extent that the council may expressly waive its immunity for the purposes of any proceedings or by the terms of any contract.
The property and assets of the council, wherever located and by whomsoever held, shall be considered public property and shall be immune from search, requisition, confiscation, expropriation, or any other form of taking or foreclosure by executive or legislative action.
The council, its property, and its assets, income and the operations it carries out under the compact shall be immune from all taxation by or under the authority of any of the parties or any political subdivision thereof. However, in lieu of property taxes, the council may make reasonable payments to local taxing districts in annual amounts that shall approximate the taxes lawfully assessed upon similar property.
Section 2.9. Advisory committees. The council may constitute and empower advisory committees, which may be comprised of

representatives of the public and of federal, state, tribal, county, and local governments, water resources agencies, water using industries and sectors, water interest groups, and academic experts in related fields.

ARTICLE 3

GENERAL POWERS AND DUTIES

application fees with respect to those proposals for exceptions that are subject to council review under section 4.9 of the compact. Any rule or regulation of the council, other than one that deals solely with the internal management of the council or its property, shall be adopted only after public notice and hearing.
2. Each party, in accordance with its respective statutory authorities and applicable procedures, may adopt and enforce rules and regulations to implement and enforce the compact and the programs adopted by such party to carry out the management programs contemplated by the compact.
Section 3.4. Program review and findings.
1. Each party shall submit a report to the council and the regional body detailing its water management and conservation and efficiency programs that implement the compact. The report shall set out the manner in which water withdrawals are managed by sector, water source, quantity, or any other means, and how the provisions of the standard of review and decision and conservation and efficiency programs are implemented. The first report shall be provided by each party one (1) year from the effective date of the compact and thereafter every five (5) years.
2. The council, in cooperation with the provinces, shall review its water management and conservation and efficiency programs and those of the parties that are established in the compact and make findings on whether the water management program provisions in the compact are being met and, if not, recommend options to assist the parties in meeting the provisions of the compact. Such review shall take place:
a. thirty (30) days after the first report is submitted by all parties;
b. every five (5) years after the effective date of the compact; and
c. at any other time at the request of one (1) of the parties.
3. As one of its duties and responsibilities, the council may recommend a range of approaches to the parties with respect to the development, enhancement, and application of water management and conservation and efficiency programs to implement the standard of review and decision reflecting improved scientific understanding of the waters of the basin, including groundwater, and the impacts of withdrawals on the basin ecosystem.

ARTICLE 4

WATER MANAGEMENT AND REGULATION

information on the location, type, quantity, and use of those resources and the location, type, and quantity of withdrawals, diversions, and consumptive uses. To the extent feasible, the water resources inventory shall be developed in cooperation with local, state, federal, tribal, and other private agencies and entities, as well as the council. Each party's agencies shall cooperate with that party in the development and maintenance of the inventory.
2. The council shall assist each party to develop a common base of data regarding the management of the water resources of the basin and to establish systematic arrangements for the exchange of those data with other states and provinces.
3. To develop and maintain a compatible base of water use information, within five (5) years of the effective date of the compact any person who withdraws water in an amount of one hundred thousand (100,000) gallons per day or greater average in any thirty (30) day period (including consumptive uses) from all sources, or diverts water of any amount, shall register the withdrawal or diversion by a date set by the council unless the person has previously registered in accordance with an existing state program. The person shall register the withdrawal or diversion with the originating party using a form prescribed by the originating party that shall include, at a minimum and without limitation:
a. the name and address of the registrant and date of registration;
b. the locations and sources of the withdrawal or diversion;
c. the capacity of the withdrawal or diversion per day and the amount withdrawn or diverted from each source;
d. the uses made of the water;
e. places of use and places of discharge; and
f. such other information as the originating party may require.
All registrations shall include an estimate of the volume of the withdrawal or diversion in terms of gallons per day average in any thirty (30) day period.
4. All registrants shall annually report the monthly volumes of the withdrawal, consumptive use, and diversion in gallons to the originating party and any other information requested by the originating party.
5. Each party shall annually report the information gathered under this section to a Great Lakes_St. Lawrence River water use data base repository, and aggregated information shall be made publicly available, consistent with the confidentiality requirements in section 8.3 of the compact.
6. Information gathered by the parties under this section shall be used to improve the sources and applications of scientific information regarding the waters of the basin and the impacts of the withdrawals and diversions from various locations and water sources on the basin ecosystem, and to better understand

the role of groundwater in the basin. The council and the parties shall coordinate the collection and application of scientific information to further develop a mechanism by which individual and cumulative impacts of withdrawals, consumptive uses, and diversions shall be assessed.
Section 4.2. Water conservation and efficiency programs.
1. The council commits to identify, in cooperation with the provinces, basinwide water conservation and efficiency objectives to assist the parties in developing their water conservation and efficiency program. These objectives are based on the goals of:
a. ensuring improvement of the waters and water dependent natural resources;
b. protecting and restoring the hydrologic and ecosystem integrity of the basin;
c. retaining the quantity of surface water and groundwater in the basin;
d. ensuring sustainable use of waters of the basin; and
e. promoting the efficiency of use and reducing losses and waste of water.
2. Within two (2) years of the effective date of the compact, each party shall develop its own water conservation and efficiency goals and objectives consistent with the basinwide goals and objectives, and shall develop and implement a water conservation and efficiency program, either voluntary or mandatory, within its jurisdiction based on the party's goals and objectives. Each party shall annually assess its programs in meeting the party's goals and objectives, report to the council and the regional body and make this annual assessment available to the public.
3. Beginning five (5) years after the effective date of the compact, and every five (5) years thereafter, the council, in cooperation with the provinces, shall review and modify as appropriate the basinwide objectives, and the parties shall have regard for any such modifications in implementing their programs. This assessment will be based on examining new technologies, new patterns of water use, new resource demands and threats, and cumulative impact assessment under section 4.15.
4. Within two (2) years of the effective date of the compact, the parties commit to promote environmentally sound and economically feasible water conservation measures such as:
a. measures that promote efficient use of water;
b. identification and sharing of best management practices and state of the art conservation and efficiency technologies;
c. application of sound planning principles;
d. demand-side and supply-side measures or incentives; and
e. development, transfer, and application of science and research.
5. Each party shall implement in accordance with paragraph 2

above a voluntary or mandatory water conservation program for all, including existing basin water users. Conservation programs need to adjust to new demands and the potential impacts of cumulative effects and climate.
Section 4.3. Party powers and duties.
1. Each party, within its jurisdiction, shall manage and regulate new or increased withdrawals, consumptive uses, and diversions, including exceptions, in accordance with the compact.
2. Each party shall require an applicant to submit an application in such manner and with such accompanying information as the party shall prescribe.
3. No party may approve a proposal if the party determines that the proposal is inconsistent with the compact or the standard of review and decision or any implementing rules or regulations promulgated thereunder. The party may approve, approve with modifications, or disapprove any proposal depending on the proposal's consistency with the compact and the standard of review and decision.
4. Each party shall monitor the implementation of any approved proposal to ensure consistency with the approval and may take all necessary enforcement actions.
5. No party shall approve a proposal subject to council or regional review, or both, under the compact unless it shall have been first submitted to and reviewed by either the council or regional body, or both, and approved by the council, as applicable. Sufficient opportunity shall be provided for comment on the proposal's consistency with the compact and the standard of review and decision. All such comments shall become part of the party's formal record of decision, and the party shall take into consideration any such comments received.
Section 4.4. Requirement for originating party approval. No proposal subject to management and regulation under the compact shall hereafter be undertaken by any person unless it shall have been approved by the originating party.
Section 4.5. Regional review.
1. General.
a. It is the intention of the parties to participate in regional review of proposals with the provinces, as described in the compact and the agreement.
b. Unless the applicant or the originating party otherwise requests, it shall be the goal of the regional body to conclude its review no later than ninety (90) days after notice under paragraph 2 of this section of such proposal is received from the originating party.
c. Proposals for exceptions subject to regional review shall be submitted by the originating party to the regional body for regional review and, where applicable, to the council for concurrent review.
d. The parties agree that the protection of the integrity of the

Great Lakes_St. Lawrence River basin ecosystem shall be the overarching principle for reviewing proposals subject to regional review, recognizing uncertainties with respect to demands that may be placed on basin water, including groundwater, levels and flows of the Great Lakes and the St. Lawrence River, future changes in environmental conditions, the reliability of existing data, and the extent to which diversions may harm the integrity of the basin ecosystem.
e. The originating party shall have lead responsibility for coordinating information for resolution of issues related to evaluation of a proposal, and shall consult with the applicant throughout the regional review process.
f. A majority of the members of the regional body may request regional review of a regionally significant or potentially precedent setting proposal. Such regional review must be conducted, to the extent possible, within the time frames set forth in this section. Any such regional review shall be undertaken only after consulting the applicant.
2. Notice from originating party to the regional body.
a. The originating party shall determine if a proposal is subject to regional review. If so, the originating party shall provide timely notice to the regional body and the public.
b. Such notice shall not be given unless and until all information, documents, and the originating party's technical review needed to evaluate whether the proposal meets the standard of review and decision have been provided.
c. An originating party may:
i. provide notice to the regional body of an application, even if notification is not required; or
ii. request regional review of an application, even if regional review is not required. Any such regional review shall be undertaken only after consulting the applicant.
d. An originating party may provide preliminary notice of a potential proposal.
3. Public participation.
a. To ensure adequate public participation, the regional body shall adopt procedures for the review of proposals that are subject to regional review in accordance with this article of the compact.
b. The regional body shall provide notice to the public of a proposal undergoing regional review. Such notice shall indicate that the public has an opportunity to comment in writing to the regional body on whether the proposal meets the standard of review and decision.
c. The regional body shall hold a public meeting in the state or province of the originating party in order to receive public comment on the issue of whether the proposal under consideration meets the standard of review and decision.
d. The regional body shall consider the comments received before issuing a declaration of finding. e. The regional body shall forward the comments it receives to the originating party.
4. Technical review.
a. The originating party shall provide the regional body with its technical review of the proposal under consideration.
b. The originating party's technical review shall thoroughly analyze the proposal and provide an evaluation of the proposal sufficient for a determination of whether the proposal meets the standard of review and decision.
c. Any member of the regional body may conduct the member's own technical review of any proposal subject to regional review.
d. At the request of the majority of its members, the regional body shall make such arrangements as it considers appropriate for an independent technical review of a proposal.
e. All parties shall exercise their best efforts to ensure that a technical review undertaken under sections 4.5.4.c and 4.5.4.d does not unnecessarily delay the decision by the originating party on the application. Unless the applicant or the originating party otherwise requests, all technical reviews shall be completed no later than sixty (60) days after the date the notice of the proposal was given to the regional body.
5. Declaration of finding.
a. The regional body shall meet to consider a proposal. The applicant shall be provided with an opportunity to present the proposal to the regional body at such time.
b. The regional body, having considered the notice, the originating party's technical review, any other independent technical review that is made, any comments or objections including the analysis of comments made by the public, First Nations and federally recognized tribes, and any other information that is provided under the compact shall issue a declaration of finding that the proposal under consideration:
i. meets the standard of review and decision;
ii. does not meet the standard of review and decision; or
iii. would meet the standard of review and decision if certain conditions were met.
c. An originating party may decline to participate in a declaration of finding made by the regional body.
d. The parties recognize and affirm that it is preferable for all members of the regional body to agree whether the proposal meets the standard of review and decision.
e. If the members of the regional body who participate in the declaration of finding all agree, they shall issue a written declaration of finding with consensus.
f. In the event that the members cannot agree, the regional body shall make every reasonable effort to achieve consensus within twenty-five (25) days. g. Should consensus not be achieved, the regional body may issue a declaration of finding that presents different points of view and indicates each party's conclusions.
h. The regional body shall release the declarations of finding to the public.
i. The originating party and the council shall consider the declaration of finding before making a decision on the proposal.
Section 4.6. Proposals subject to prior notice.
1. Beginning no later than five (5) years after the effective date of the compact, the originating party shall provide all parties and the provinces with detailed and timely notice and an opportunity to comment within ninety (90) days on any proposal for a new or increased consumptive use of five million (5,000,000) gallons per day or greater average in any ninety (90) day period. Comments shall address whether or not the proposal is consistent with the standard of review and decision. The originating party shall provide a response to any such comment received from another party.
2. A party may provide notice, an opportunity to comment, and a response to comments even if this is not required under paragraph 1 of this section. Any provision of such notice and opportunity to comment shall be undertaken only after consulting the applicant.
Section 4.7. Council actions.
1. Proposals for exceptions subject to council review shall be submitted by the originating party to the council for council review and, where applicable, to the regional body for concurrent review.
2. The council shall review and take action on proposals in accordance with the compact and the standard of review and decision. The council shall not take action on a proposal subject to regional review under the compact unless the proposal shall have been first submitted to and reviewed by the regional body. The council shall consider any findings resulting from such review.
Section 4.8. Prohibition of new or increased diversions. All new or increased diversions are prohibited, except as provided for in this article of the compact.
Section 4.9. Exceptions to the prohibition of diversions.
1. Straddling communities. A proposal to transfer water to an area within a straddling community but outside the basin or outside the source Great Lake watershed shall be excepted from the prohibition against diversions and be managed and regulated by the originating party provided that, regardless of the volume of water transferred, all the water so transferred shall be used solely for public water supply purposes within the straddling community, and:
a. all water withdrawn from the basin shall be returned, either naturally or after use, to the source watershed less an

allowance for consumptive use. No surface water or groundwater from outside the basin may be used to satisfy any portion of this criterion except if it:
i. is part of a water supply or wastewater treatment system that combines water from inside and outside of the basin;
ii. is treated to meet applicable water quality discharge standards and to prevent the introduction of invasive species into the basin; and
iii. maximizes the portion of water returned to the source watershed as basin water and minimizes the surface water or groundwater from outside the basin;
b. if the proposal results from a new or increased withdrawal of one hundred thousand (100,000) gallons per day or greater average over any ninety (90) day period, the proposal shall also meet the exception standard; and
c. if the proposal results in a new or increased consumptive use of five million (5,000,000) gallons per day or greater average over any ninety (90) day period, the proposal shall also undergo regional review.
2. Intra-basin transfer. A proposal for an intra-basin transfer that would be considered a diversion under the compact, and not already excepted under paragraph 1 of this section, shall be excepted from the prohibition against diversions, provided that:
a. If the proposal results from a new or increased withdrawal less than one hundred thousand (100,000) gallons per day average over any ninety (90) day period, the proposal shall be subject to management and regulation at the discretion of the originating party.
b. If the proposal results from a new or increased withdrawal of one hundred thousand (100,000) gallons per day or greater average over any ninety (90) day period and if the consumptive use resulting from the withdrawal is less than five million (5,000,000) gallons per day average over any ninety (90) day period:
i. the proposal shall meet the exception standard and be subject to management and regulation by the originating party, except that the water may be returned to another Great Lake watershed rather than the source watershed;
ii. the applicant shall demonstrate that there is no feasible, cost effective, and environmentally sound water supply alternative within the Great Lake watershed to which the water will be transferred, including conservation of existing water supplies; and
iii. the originating party shall provide notice to the other parties prior to making any decision with respect to the proposal.
c. If the proposal results in a new or increased consumptive use of five million (5,000,000) gallons per day or greater average over any ninety (90) day period:
i. the proposal shall be subject to management and

regulation by the originating party and shall meet the exception standard, ensuring that water withdrawn shall be returned to the source watershed;
ii. the applicant shall demonstrate that there is no feasible, cost effective, and environmentally sound water supply alternative within the Great Lake watershed to which the water will be transferred, including conservation of existing water supplies;
iii. the proposal undergoes regional review; and
iv. the proposal is approved by the council. Council approval shall be given unless one (1) or more council members vote to disapprove.
3. Straddling counties. A proposal to transfer water to a community within a straddling county that would be considered a diversion under the compact shall be excepted from the prohibition against diversions, provided that it satisfies all of the following conditions:
a. The water shall be used solely for the public water supply purposes of the community within a straddling county that is without adequate supplies of potable water.
b. The proposal meets the exception standard, maximizing the portion of water returned to the source watershed as basin water and minimizing the surface water or groundwater from outside the basin.
c. The proposal shall be subject to management and regulation by the originating party, regardless of its size.
d. There is no reasonable water supply alternative within the basin in which the community is located, including conservation of existing water supplies.
e. Caution shall be used in determining whether or not the proposal meets the conditions for this exception. This exception should not be authorized unless it can be shown that it will not endanger the integrity of the basin ecosystem.
f. The proposal undergoes regional review.
g. The proposal is approved by the council. Council approval shall be given unless one (1) or more council members vote to disapprove.
A proposal must satisfy all of the conditions listed above. Further, substantive consideration will also be given to whether or not the proposal can provide sufficient scientifically based evidence that the existing water supply is derived from groundwater that is hydrologically interconnected to waters of the basin.
4. Exception standard. Proposals subject to management and regulation in this section shall be declared to meet this exception standard and may be approved as appropriate only when the following criteria are met:
a. The need for all or part of the proposed exception cannot be reasonably avoided through the efficient use and conservation of existing water supplies. b. The exception will be limited to quantities that are considered reasonable for the purposes for which it is proposed.
c. All water withdrawn shall be returned, either naturally or after use, to the source watershed less an allowance for consumptive use. No surface water or groundwater from outside the basin may be used to satisfy any portion of this criterion except if it:
i. is part of a water supply or wastewater treatment system that combines water from inside and outside the basin; and
ii. is treated to meet applicable water quality discharge standards and to prevent the introduction of invasive species into the basin.
d. The exception will be implemented so as to ensure that it will result in no significant individual or cumulative adverse impacts to the quantity or quality of the waters and water dependent natural resources of the basin with consideration given to the potential cumulative impacts of any precedent setting consequences associated with the proposal.
e. The exception will be implemented so as to incorporate environmentally sound and economically feasible water conservation measures to minimize water withdrawals or consumptive use.
f. The exception will be implemented so as to ensure that it is in compliance with all applicable municipal, state, and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909.
g. All other applicable criteria in this section have also been met.
Section 4.10. Management and regulation of new or increased withdrawals and consumptive uses.
1. Within five (5) years of the effective date of the compact, each party shall create a program for the management and regulation of new or increased withdrawals and consumptive uses by adopting and implementing measures consistent with the decision making standard. Each party, through a considered process, shall set and may modify threshold levels for the regulation of new or increased withdrawals in order to assure an effective and efficient water management program that will ensure that uses overall are reasonable, that withdrawals overall will not result in significant impacts to the waters and water dependent natural resources of the basin determined on the basis of significant impacts to the physical, chemical, and biological integrity of source watersheds, and that all other objectives of the compact are achieved. Each party may determine the scope and thresholds of its program, including which new or increased withdrawals and consumptive uses will be subject to the program.
2. Any party that fails to set threshold levels that comply with paragraph 1 of this section any time before ten (10) years after

the effective date of the compact shall apply a threshold level for management and regulation of all new or increased withdrawals of one hundred thousand (100,000) gallons per day or greater average in any ninety (90) day period.
3. The parties intend programs for new or increased withdrawals and consumptive uses to evolve as may be necessary to protect basin waters. Pursuant to section 3.4, the council, in cooperation with the provinces, shall periodically assess the water management programs of the parties. Such assessments may produce recommendations for the strengthening of the programs, including without limitation, establishing lower thresholds for management and regulation in accordance with the decision making standard.
Section 4.11. Decision making standard. Proposals subject to management and regulation in section 4.10 shall be declared to meet this decision making standard and may be approved as appropriate only when the following criteria are met:
1. All water withdrawn shall be returned, either naturally or after use, to the source watershed less an allowance for consumptive use.
2. The withdrawal or consumptive use will be implemented so as to ensure that the proposal will result in no significant individual or cumulative adverse impacts to the quantity or quality of the waters and water dependent natural resources and the applicable source watershed.
3. The withdrawal or consumptive use will be implemented so as to incorporate environmentally sound and economically feasible water conservation measures.
4. The withdrawal or consumptive use will be implemented so as to ensure that it is in compliance with all applicable municipal, state, and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909.
5. The proposed use is reasonable, based upon a consideration of the following factors:
a. Whether the proposed withdrawal or consumptive use is planned in a fashion that provides for efficient use of the water, and will avoid or minimize the waste of water.
b. If the proposal is for an increased withdrawal or consumptive use, whether efficient use is made of existing water supplies.
c. The balance between economic development, social development, and environmental protection of the proposed withdrawal and use and other existing or planned withdrawals and water uses sharing the water source.
d. The supply potential of the water source, considering quantity, quality, and reliability and safe yield of hydrologically interconnected water sources.
e. The probable degree and duration of any adverse impacts caused or expected to be caused by the proposed withdrawal

and use under foreseeable conditions to other lawful consumptive or nonconsumptive uses of water or to the quantity or quality of the waters and water dependent natural resources of the basin, and the proposed plans and arrangements for avoidance or mitigation of such impacts.
f. If a proposal includes restoration of hydrologic conditions and functions of the source watershed, the party may consider that.
Section 4.12. Applicability.
1. Minimum standard. This standard of review and decision shall be used as a minimum standard. Parties may impose a more restrictive decision making standard for withdrawals under their authority. It is also acknowledged that although a proposal meets the standard of review and decision it may not be approved under the laws of the originating party that has implemented more restrictive measures.
2. Baseline.
a. To establish a baseline for determining a new or increased diversion, consumptive use, or withdrawal, each party shall develop either or both of the following lists for their jurisdiction:
i. A list of existing withdrawal approvals as of the effective date of the compact.
ii. A list of the capacity of existing systems as of the effective date of the compact. The capacity of the existing systems should be presented in terms of withdrawal capacity, treatment capacity, distribution capacity, or other capacity limiting factors. The capacity of the existing systems must represent the state of the systems. Existing capacity determinations shall be based upon approval limits or the most restrictive capacity information.
b. For all purposes of the compact, volumes of diversions, consumptive uses, or withdrawals of water set forth in the list prepared by each party in accordance with this section shall constitute the baseline volume.
c. The list shall be furnished to the regional body and the council within one (1) year of the effective date of the compact.
3. Timing of additional applications. Applications for new or increased withdrawals, consumptive uses, or exceptions shall be considered cumulatively within ten (10) years of any application.
4. Change of ownership. Unless a new owner proposes a project that results in a proposal for a new or increased diversion or consumptive use subject to regional review or council approval, the change of ownership in and of itself shall not require regional review or council approval.
5. Groundwater. The basin surface water divide shall be used for the purpose of managing and regulating new or increased diversions, consumptive uses, or withdrawals of surface water

and groundwater.
6. Withdrawal systems. The total volume of surface water and groundwater resources that supply a common distribution system shall determine the volume of a withdrawal, consumptive use, or diversion.
7. Connecting channels. The watershed of each Great Lake shall include its upstream and downstream connecting channels.
8. Transmission in water lines. Transmission of water within a line that extends outside the basin as it conveys water from one point to another within the basin shall not be considered a diversion if none of the water is used outside the basin.
9. Hydrologic units. The Lake Michigan and Lake Huron watersheds shall be considered to be a single hydrologic unit and watershed.
10. Bulk water transfer. A proposal to withdraw water and to remove it from the basin in any container greater than five and seven-tenths (5.7) gallons shall be treated under the compact in the same manner as a proposal for a diversion. Each party shall have the discretion, within its jurisdiction, to determine the treatment of proposals to withdraw water and to remove it from the basin in any container of five and seven-tenths (5.7) gallons or less.
Section 4.13. Exemptions. Withdrawals from the basin for the following purposes are exempt from the requirements of article 4.
1. To supply vehicles, including vessels and aircraft, whether for the needs of the persons or animals being transported or for ballast or other needs related to the operation of the vehicles.
2. To use in a noncommercial project on a short term basis for firefighting, humanitarian, or emergency response purposes.
Section 4.14. United States Supreme Court decree: Wisconsin et al. v. Illinois et al.
1. Notwithstanding any terms of the compact to the contrary, with the exception of paragraph 5 of this section, current, new, or increased withdrawals, consumptive uses, and diversions of basin water by the state of Illinois shall be governed by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. and shall not be subject to the terms of the compact nor any rules or regulations promulgated under the compact. This means that, with the exception of paragraph 5 of this section, for purposes of the compact, current, new, or increased withdrawals, consumptive uses, and diversions of basin water within the state of Illinois shall be allowed unless prohibited by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al.
2. The parties acknowledge that the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. shall continue in full force and effect, that the compact shall not modify any terms thereof, and that the compact shall grant the parties no additional rights, obligations, remedies, or defenses thereto. The parties specifically acknowledge that the compact shall not

prohibit or limit the state of Illinois in any manner from seeking additional basin water as allowed under the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al., any other party from objecting to any request by the state of Illinois for additional basin water under the terms of said decree, or any party from seeking any other type of modification to said decree. If an application is made by any party to the Supreme Court of the United States to modify said decree, the parties to the compact who are also parties to the decree shall seek formal input from the Canadian provinces of Ontario and Québec, with respect to the proposed modification, use best efforts to facilitate the appropriate participation of said provinces in the proceedings to modify the decree, and shall not unreasonably impede or restrict such participation.
3. With the exception of paragraph 5 of this section, because current, new, or increased withdrawals, consumptive uses, and diversions of basin water by the state of Illinois are not subject to the terms of the compact, the state of Illinois is prohibited from using any term of the compact, including section 4.9 of the compact, to seek new or increased withdrawals, consumptive uses, or diversions of basin water.
4. With the exception of paragraph 5 of this section, because sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12 (paragraphs 1, 2, 3, 4, 6, and 10 only), and 4.13 of the compact all relate to current, new, or increased withdrawals, consumptive uses, and diversions of basin waters, said provisions do not apply to the state of Illinois. All other provisions of the compact not listed in the preceding sentence shall apply to the state of Illinois, including the water conservation programs provision of section 4.2 of the compact.
5. In the event of a proposal for a diversion of basin water for use outside the territorial boundaries of the parties to the compact, decisions by the state of Illinois regarding such a proposal would be subject to all terms of the compact, except paragraphs 1, 3, and 4 of this section.
6. For purposes of the state of Illinois' participation in the compact, the entirety of section 4.14 of the compact is necessary for the continued implementation of the compact, and, if severed, the compact shall no longer be binding on or enforceable by or against the state of Illinois.
Section 4.15. Assessment of cumulative impacts.
1. The parties in cooperation with the provinces shall collectively conduct within the basin, on a lake watershed and St. Lawrence River basin basis, a periodic assessment of the cumulative impacts of withdrawals, diversions, and consumptive uses from the waters of the basin, every five (5) years or each time the incremental basin water losses reach fifty million (50,000,000) gallons per day average in any ninety (90) day period in excess of the quantity at the time of the most recent assessment, whichever comes first, or at the request of

one (1) or more of the parties. The assessment shall form the basis for a review of the standard of review and decision, council and party regulations, and their application. This assessment shall:
a. utilize the most current and appropriate guidelines for such a review, which may include but not be limited to Council on Environmental Quality and Environment Canada guidelines;
b. give substantive consideration to climate change or other significant threats to basin waters and take into account the current state of scientific knowledge, or uncertainty, and appropriate measures to exercise caution in cases of uncertainty if serious damage may result;
c. consider adaptive management principles and approaches, recognizing, considering, and providing adjustments for the uncertainties in, and evolution of, science concerning the basin's water resources, watersheds, and ecosystems, including potential changes to basinwide processes, such as lake level cycles and climate.
2. The parties have the responsibility of conducting this cumulative impact assessment. Applicants are not required to participate in this assessment.
3. Unless required by other statutes, applicants are not required to conduct a separate cumulative impact assessment in connection with an application but shall submit information about the potential impacts of a proposal to the quantity or quality of the waters and water dependent natural resources of the applicable source watershed. An applicant may, however, provide an analysis of how the applicant's proposal meets the no significant adverse cumulative impact provision of the standard of review and decision.
ARTICLE 5

TRIBAL CONSULTATION

shall consider the comments received under this section before approving, approving with modifications, or disapproving any proposal subject to council or regional review.
3. In addition to the specific consultation mechanisms described above, the council shall seek to establish mutually agreed upon mechanisms or processes to facilitate dialogue with, and input from, federally recognized tribes on matters to be dealt with by the council, and the council shall seek to establish mechanisms and processes with federally recognized tribes designed to facilitate ongoing scientific and technical interaction and data exchange regarding matters falling within the scope of the compact. This may include participation of tribal representatives on advisory committees established under the compact or such other processes that are mutually agreed upon with federally recognized tribes individually or through duly authorized intertribal agencies or bodies.
ARTICLE 6

PUBLIC PARTICIPATION

ARTICLE 7

DISPUTE RESOLUTION AND ENFORCEMENT

increased withdrawal, consumptive use, or diversion has been granted; or
ii. the originating party or council has found that the new or increased withdrawal, consumptive use, or diversion is not subject to approval under the compact.
b. No action under this subsection may be commenced unless:
i. a person commencing such action has first given sixty (60) days prior notice to the originating party, the council, and the person alleged to be in noncompliance; and
ii. neither the originating party nor the council has commenced and is diligently prosecuting appropriate enforcement actions to compel compliance with the compact.
The available remedies shall include equitable relief, and the prevailing or substantially prevailing party may recover the costs of litigation, including reasonable attorney and expert witness fees, whenever the court determines that such an award is appropriate.
4. Each of the parties may adopt provisions providing additional enforcement mechanisms and remedies, including equitable relief and civil penalties applicable within its jurisdiction to assist in the implementation of the compact.

ARTICLE 8

ADDITIONAL PROVISIONS

construed to provide, directly or indirectly, to any person any right, claim, or remedy under any treaty or international agreement, nor is it intended to derogate any right, claim, or remedy that already exists under any treaty or international agreement.
2. Nothing in the compact is intended to infringe nor shall be construed to infringe upon the treaty power of the United States of America, nor shall any term hereof be construed to alter or amend any treaty or term thereof that has been or may hereafter be executed by the United States of America.
3. Nothing in the compact is intended to affect nor shall be construed to affect the application of the Boundary Waters Treaty of 1909 whose requirements continue to apply in addition to the requirements of the compact.
Section 8.3. Confidentiality.
1. Nothing in the compact requires a party to breach confidentiality obligations or requirements prohibiting disclosure, or to compromise security of commercially sensitive or proprietary information.
2. A party may take measures, including but not limited to deletion and redaction, deemed necessary to protect any confidential, proprietary, or commercially sensitive information when distributing information to other parties. The party shall summarize or paraphrase any such information in a manner sufficient for the council to exercise its authorities contained in the compact.
Section 8.4. Additional laws. Nothing in the compact shall be construed to repeal, modify, or qualify the authority of any party to enact any legislation or enforce any additional conditions and restrictions regarding the management and regulation of waters within its jurisdiction.
Section 8.5. Amendments and supplements. The provisions of the compact shall remain in full force and effect until amended by action of the governing bodies of the parties and consented to and approved by any other necessary authority in the same manner as the compact is required to be ratified to become effective.
Section 8.6. Severability. Should a court of competent jurisdiction hold any part of the compact to be void or unenforceable, it shall be considered severable from those portions of the compact capable of continued implementation in the absence of the voided provisions. All other provisions capable of continued implementation shall continue in full force and effect.
Section 8.7. Duration of compact and termination. Once effective, the compact shall continue in force and remain binding upon each and every party unless terminated. The compact may be terminated at any time by a majority vote of the parties. In the event of such termination, all rights established under it shall continue unimpaired.

ARTICLE 9

EFFECTUATION

this act are to the extent of such inconsistency hereby repealed.
Section 9.2. Effectuation by chief executive. The governor is authorized to take such action as may be necessary and proper in his or her discretion to effectuate the compact and the initial organization and operation thereunder.
Section 9.3. Entire agreement. The parties consider the compact to be complete and an integral whole. Each provision of the compact is considered material to the entire compact, and failure to implement or adhere to any provision may be considered a material breach. Unless otherwise noted in the compact, any change or amendment made to the compact by any party in its implementing legislation or by the Congress of the United States when giving its consent to the compact is not considered effective unless concurred in by all parties.
Section 9.4. Effective date and execution. The compact shall become binding and effective when ratified through concurring legislation by the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Wisconsin, and the Commonwealth of Pennsylvania and consented to by the Congress of the United States. The compact shall be signed and sealed in nine (9) identical original copies by the respective chief executives of the signatory parties. One (1) such copy shall be filed with the secretary of state of each of the signatory parties or in accordance with the laws of the state in which the filing is made, and one (1) copy shall be filed and retained in the archives of the council upon its organization. The signatures shall be affixed and attested under the following form:
In witness whereof, and in evidence of the adoption and enactment into law of the compact by the legislatures of the signatory parties and consent by the Congress of the United States, the respective governors do hereby, in accordance with the authority conferred by law, sign the compact in nine (9) duplicate original copies, attested by the respective secretaries of state, and have caused the seals of the respective states to be hereunto affixed this____ day of (month), (year).
As added by P.L.4-2008, SEC.5.

IC 14-25-15-2
Governor's responsibilities and powers
Sec. 2. (a) The governor, ex officio, shall:
(1) serve as the Indiana administrator of the compact; and
(2) appoint at least one (1) alternate under section 2.3 of the compact.
(b) The governor shall do the following as administrator:
(1) Receive copies of all agreements that are entered into under the compact by the following:
(A) This state.
(B) Other states.
(C) Political subdivisions of this state.
(2) Consult with, advise, and aid the states and political subdivisions referred to in subdivision (1) in the formulation of

those agreements.
(3) Make any recommendations that the governor considers desirable in order to effectuate the purposes of the compact to the following:
(A) The general assembly.
(B) Legislatures of other states.
(C) Governmental agencies of other states.
(D) Political subdivisions of this state.
(4) Consult with and cooperate with the compact administrators of the states other than Indiana.
(c) Pursuant to section 9.2 of the compact, the governor may take actions necessary for the initial organization and operation of the council.
As added by P.L.4-2008, SEC.5.

IC 14-25-15-3
Authority of state agencies to cooperate with the council
Sec. 3. Agencies of this state are authorized to cooperate with the council.
As added by P.L.4-2008, SEC.5.

IC 14-25-15-4
Authorization of general assembly for revision of standard of review and decision
Sec. 4. (a) Before casting a vote under section 3.1 of the compact with respect to any regulation that amends or revises the standard of review and decision, the governor or the governor's alternate shall obtain authorization from the general assembly for the vote. The governor or the governor's alternate shall exercise the vote consistent with the terms of the general assembly's authorization.
(b) An authorization by the general assembly under subsection (a) must be by adoption of:
(1) an act; or
(2) a concurrent resolution.
As added by P.L.4-2008, SEC.5.

IC 14-25-15-5
Responsibilities and powers of the natural resources commission
Sec. 5. The natural resources commission:
(1) except as provided in subdivision (2), may not:
(A) adopt rules to establish; or
(B) otherwise implement;
any mandatory program governing water conservation and efficiency under section 4.2 of the compact;
(2) may adopt rules to establish a mandatory program governing water conservation and efficiency under section 4.2 of the compact only if the general assembly adopts an act authorizing the adoption of the rules;
(3) shall adopt rules under IC 4-22-2 that implement voluntary water conservation and efficiency programs; and (4) shall adopt rules under IC 4-22-2, which may provide for general permits, for the implementation, administration, and enforcement of article 4 of the compact.
As added by P.L.4-2008, SEC.5.

IC 14-25-15-6
Management and regulation of proposals for certain water transfers
Sec. 6. A proposal for an exception to the prohibition in section 4.8 of the compact to transfer water to an area outside the basin shall be managed and regulated using the thresholds established in section 4.9 of the compact.
As added by P.L.4-2008, SEC.5.

IC 14-25-15-7
Permits for water withdrawals; salmonid streams; rules
Sec. 7. (a) Except as provided in section 8 of this chapter, a person must, under the rules established under section 5(4) of this chapter, obtain a permit from the department for a daily withdrawal in excess of any of the following, calculated on average over any ninety (90) day period:
(1) Five million (5,000,000) gallons from Lake Michigan surface water.
(2) Subject to subsection (b), one hundred thousand (100,000) gallons from a salmonid stream.
(3) For any other surface water or groundwater source, one million gallons (1,000,000).
(b) Notwithstanding 327 IAC 2-1.5-5(a)(3), the salmonid streams subject to subsection (a)(2) are the following:
(1) Trail Creek and its tributaries downstream to Lake Michigan.
(2) Galien River and its tributaries in LaPorte County.
(3) East Branch of the Little Calumet River and its tributaries downstream to Lake Michigan via Burns Ditch.
(4) St. Joseph River and its tributaries in St. Joseph County from the Twin Branch Dam in Mishawaka downstream to the Indiana/Michigan state line.
(5) Subject to subsection (c), any other watercourse determined by rule by the commission.
(c) Before adopting a rule under subsection (b)(5), the commission shall seek input from the U.S. Fish and Wildlife Service.
As added by P.L.4-2008, SEC.5.

IC 14-25-15-8
Exemption from permit requirement for certain water withdrawals
Sec. 8. Except as provided in this section, a withdrawal that does not exceed the amount of a baseline status determination made under section 12 of this chapter is exempt from section 7(a) of this chapter. The director may limit a withdrawal that would reduce flow in a

watercourse below the established minimum stream flow.
As added by P.L.4-2008, SEC.5.

IC 14-25-15-9
Study and findings by the general assembly
Sec. 9. Not later than ten (10) years after the compact takes effect under section 9.4 of the compact, the general assembly shall study and make findings and recommendations concerning the following:
(1) The appropriateness of the permit threshold amounts established in section 7(a) of this chapter considering:
(A) advances made under section 1.4 of the compact; and
(B) other new water management technology and practices that become available.
(2) Any changes in those amounts that the general assembly deems warranted.
As added by P.L.4-2008, SEC.5. Amended by P.L.133-2012, SEC.177.

IC 14-25-15-10
Standard for determination of adverse impacts of water withdrawals
Sec. 10. (a) The criterion of section 4.11.2 of the compact is met only if the withdrawal or consumptive use will be implemented so as to ensure that the proposal will result in no significant individual or cumulative adverse impacts to the quantity or quality of the waters and water dependent natural resources of either:
(1) The basin considered as a whole; or
(2) The Lake Michigan or Lake Erie watershed considered as a whole.
(b) Impacts of a withdrawal or consumptive use on the quantity or quality of waters and water dependent natural resources of more localized areas that affect less than:
(1) the basin considered as a whole; or
(2) the Lake Michigan or Lake Erie watershed considered as a whole;
are considered a part of the evaluation of reasonable use under section 4.11.5 of the compact.
(c) When determining whether there will be significant individual or cumulative adverse impacts under this section:
(1) consideration shall be given to the impacts incurred in a particular tributary or stream reach where those impacts are important to:
(A) the basin; or
(B) the Lake Michigan or Lake Erie watershed as a whole; and
(2) a judgment shall be made of the nature, degree, scope, and materiality of the impacts and the regional importance of those impacts to:
(A) the basin; and
(B) the Lake Michigan or Lake Erie watershed. As added by P.L.4-2008, SEC.5.

IC 14-25-15-11
Methods for determining consumptive use amounts
Sec. 11. An applicant may use either of the following methods to provide consumptive use amounts required under article 4 of the compact:
(1) The most current values published for the appropriate sector from:
(A) the United States Geological Survey;
(B) the Great Lakes Commission;
(C) the council; or
(D) other sources approved by the department.
(2) Site specific calculations for the applicant's facility that are based on standard engineering practices.
As added by P.L.4-2008, SEC.5.

IC 14-25-15-12
Baseline determinations; investigation required; notice to facility owner; standing for administrative review
Sec. 12. (a) This section governs any status determination of a baseline under section 4.12.2 of the compact for each of the following from the Indiana portion of the basin:
(1) The total withdrawal capability registered under IC 14-25-7-15(c)(3) is deemed the existing withdrawal approval amount for section 4.12.2.a.i of the compact.
(2) A consumptive use attributable to a facility described in IC 14-25-7-15(a)(1).
(3) A facility that diverts water outside the basin.
(b) The department shall make each determination required under subsection (a) following an investigation. Before completing the investigation, the department shall:
(1) inform the owner of the facility of the amount of any proposed baseline; and
(2) provide the owner with a period of at least thirty (30) days to offer documentation the owner believes would properly modify the proposed baseline amount.
(c) The department shall provide notice under IC 4-21.5-3-5 of a status determination under this section to the owner of the facility for which the determination is made.
(d) The owner of a facility for which a status determination is made under this section is the only person with standing to seek administrative review of the determination.
As added by P.L.4-2008, SEC.5.

IC 14-25-15-13
Effects of incorporation of water into a product
Sec. 13. (a) As used in this section, "product" refers to a product, regardless of whether the product is distributed inside or outside the basin, that: (1) is produced in the Indiana portion of the basin;
(2) is packaged and intended for intermediate or end-use consumers; and
(3) includes water:
(A) withdrawn from the basin; and
(B) packaged in containers with a capacity of not more than five and seven-tenths (5.7) gallons.
(b) Any incorporation of water into a product:
(1) is a consumptive use; and
(2) does not constitute a diversion for purposes of the compact.
As added by P.L.4-2008, SEC.5. Amended by P.L.1-2010, SEC.64.



CHAPTER 16. REPEALED






ARTICLE 25.5. ENFORCEMENT ACTIONS BY THE DIVISION OF WATER

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 14-25.5-1-2
"Division"
Sec. 2. As used in this article, "division" refers to the division of water of the department.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-1-3
"Fund"
Sec. 3. As used in this article, "fund" means the water environmental fund established by IC 14-25.5-3-1.
As added by P.L.145-2002, SEC.3.



CHAPTER 2. ENFORCEMENT

IC 14-25.5-2-2
Notice of violation
Sec. 2. The department may issue a written notice of violation if a person violates:
(1) an article listed in IC 14-25.5-1-1; or
(2) a rule adopted under an article listed in IC 14-25.5-1-1.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-2-3
Notice of violation; contents
Sec. 3. A notice of violation issued under this chapter must include the following:
(1) The nature of the violation.
(2) The action that is appropriate to mitigate the violation.
(3) The date by which the violation must be mitigated.
(4) The procedure to obtain administrative review if a person is aggrieved by the issuance of the notice of violation.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-2-4
Applicability of adjudicative proceedings to notice of violation
Sec. 4. A notice of violation issued under this chapter is governed by IC 4-21.5-3-6.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-2-5
Notice of violation effective without proceeding; request for administrative review
Sec. 5. A notice of violation issued under this chapter becomes effective without a proceeding under IC 4-21.5-3 unless a person requests administrative review under IC 4-21.5-3-6 within thirty (30) days after receipt of the notice.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-2-6
Failure to mitigate violation; penalties; permit revocation
Sec. 6. A person who fails to mitigate a violation within the time set forth in a notice of violation is liable for: (1) a civil penalty;
(2) permit revocation; or
(3) the sanctions under both subdivisions (1) and (2);
under IC 14-25.5-4.
As added by P.L.145-2002, SEC.3.



CHAPTER 3. WATER ENVIRONMENTAL FUND

IC 14-25.5-3-2
Sources of money in fund
Sec. 2. The fund consists of the following:
(1) Accrued interest and other investment earnings of the fund.
(2) Civil penalties collected under IC 14-25.5-4.
(3) Gifts, grants, donations, or appropriations from any source.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-3-3
Limited reversion to the state general fund; investment
Sec. 3. (a) Except as provided in subsection (d), money in the fund does not revert to the state general fund at the end of a fiscal year.
(b) The total amount in the fund may not exceed one million dollars ($1,000,000). Any money in the fund that exceeds one million dollars ($1,000,000) reverts to the land and water resources fund established by IC 14-25-10-2.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) If the fund is abolished, all money in the fund reverts to the state general fund.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-3-4
Appropriations from fund; purposes; expenditures without prior approval
Sec. 4. (a) Money paid into the fund may be appropriated for the following purposes:
(1) To cover the costs of mitigating a violation of an article to which this article applies or rules adopted under an article to which this article applies.
(2) To cover the costs of:
(A) mitigating environmental damage; or
(B) protecting the public from harm;
caused by a violation of an article to which this article applies or a violation of rules adopted under an article to which this article applies.
(b) The division director may make expenditures from the fund for purposes described in subsection (a) without the prior approval

of the budget agency or the governor. An expenditure under this subsection may not exceed fifty thousand dollars ($50,000).
As added by P.L.145-2002, SEC.3.

IC 14-25.5-3-5
Expenditure from fund not releasing responsible party
Sec. 5. (a) An expenditure made from the fund under this chapter does not release a responsible person from liability.
(b) The department may seek from a responsible person reimbursement for expenses incurred under this chapter.
As added by P.L.145-2002, SEC.3.



CHAPTER 4. PENALTIES

IC 14-25.5-4-2
Revoked permit; mitigation of violation
Sec. 2. (a) If a permit is revoked under this chapter, the department may do either or both of the following:
(1) Order the person to mitigate the violation.
(2) Mitigate the violation.
(b) The revocation of a permit under this chapter does not relieve the person to whom the permit relates of the responsibilities imposed by this article.
(c) If the department elects to mitigate under subsection (a)(2), the person to whom the permit relates remains liable for the costs of mitigating the violation.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-4-3
Civil penalties
Sec. 3. (a) The department may assess a civil penalty of not more than ten thousand dollars ($10,000) for a violation of an article to which this article applies or a violation of a rule adopted under an article to which this article applies.
(b) Each day during which a violation continues may be considered a separate violation for purposes of assessing a civil

penalty.
(c) The department may bring a civil action under section 5 of this chapter to recover a penalty under this section and to enjoin a person from continuing a violation.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-4-4
Applicability of adjudicative proceedings to civil penalties
Sec. 4. A civil penalty assessed under section 3 of this chapter is subject to IC 4-21.5-3-6 and becomes effective without a proceeding under IC 4-21.5-3 unless a person requests an administrative review within thirty (30) days after receipt of the notice of assessment.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-4-5
Actions by attorney general
Sec. 5. The division director may request the attorney general to institute an action in an appropriate court for the following:
(1) The recovery of civil penalties owed under this chapter.
(2) To restrain a person from commencing to violate or continuing to violate any of the following:
(A) An article to which this article applies or a rule adopted under an article to which this article applies.
(B) An order of the department.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-4-6
Violation as Class B infraction
Sec. 6. Except as provided in IC 14-26-7-8, IC 14-27-6-52, IC 14-29-1-3, IC 14-29-7-25, and IC 14-29-8-5, a person who knowingly violates an article enforced under this article commits a Class B infraction. Each day a violation occurs is a separate infraction.
As added by P.L.145-2002, SEC.3. Amended by P.L.71-2004, SEC.3.






ARTICLE 26. LAKES AND RESERVOIRS

CHAPTER 1. RESERVOIRS; LAND ACQUISITION AND CREATION

IC 14-26-1-2
Legislative findings regarding regulation of flow of rivers and waters
Sec. 2. (a) The unregulated flow of the rivers and water of Indiana results in periods of destructive floods upsetting the orderly processes of industry, agriculture, commerce, and life in general and causing loss of life and property. The unregulated flow results in periods of inadequate water flow during which municipal, industrial, and agricultural water supplies are made inadequate and the propagation of fish and wildlife is adversely affected.
(b) This unregulated flow is a menace to the general welfare and economy of the people of Indiana. The regulation of the flow of the

rivers and water of Indiana is a proper activity of the state, independently or in cooperation with the United States, an agency of the United States, or a political subdivision of the state.
(c) The state should improve or participate in the improvement of the rivers and water of Indiana to regulate the flood and low water flow of the rivers and water and so that the lives and general welfare of the people of Indiana are protected and enhanced.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-3
Public purpose
Sec. 3. Storage reservoirs providing for the regulation of the flow of the rivers and water of Indiana in the interest of:
(1) flood control, water supply for all beneficial purposes, water quality control, navigation, and both general and fish and wildlife recreation; or
(2) any feasible combination of the purposes described in subdivision (1);
are in the public interest and contribute to the general economy, welfare, public health, and safety of the people of Indiana.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-4
Purchase or condemnation of land by commission
Sec. 4. The commission may do the following:
(1) Act on behalf of the state under this chapter.
(2) Purchase or condemn easements or fee simple interests, as provided in this chapter, in land necessary for reservoirs for storage of water to be used for:
(A) any;
(B) a combination of any; or
(C) all;
purposes stated in section 1 of this chapter.
(3) Construct and otherwise develop necessary structures for impoundment of water on sites acquired for reservoirs. If the impoundment inundates or otherwise physically affects properties under the jurisdiction of any other commission or department of the state, the commission shall secure the consent of the other commission or department before proceeding with the impoundment.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-5
Purchase or condemnation of land on behalf of public entity with right or duty to supply or store water
Sec. 5. The commission, on behalf of the state, or a municipality, special taxing district, or public utility that by other law has the right or duty to supply or store water for any of the purposes stated in section 1 of this chapter may do the following:
(1) Purchase the fee simple interest in land or easements over,

upon, and across land for the purpose of flooding, inundation, and storage of water necessary to water supply to be used for any of the purposes stated in section 1 of this chapter.
(2) Condemn and take the fee simple interest or easement if a reservoir for water supply storage is considered to be necessary at any time within twenty (20) years after the date of the taking.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-6
Statement regarding condemnation of property; valuation
Sec. 6. (a) If an agreement cannot be reached by the owner of the land considered needed for the reservoir site and the taker that is authorized to condemn the site by section 5 of this chapter, the taker must set forth the following:
(1) The interest to be taken in the land.
(2) The earliest date on which the taker intends to store water or to start construction to create a reservoir impoundment for the purposes set forth in section 1 of this chapter.
(b) The appraisers appointed by the court in the condemnation proceedings shall value the interest to be taken accordingly, giving due consideration to the fact that the owner of the land has use of the land, subject to the terms of the interest sought to be taken, until the date upon which the land may be inundated according to the terms of the complaint. In arriving at the proper valuation to be paid the owner of the land for the easement or the interest in fee to be taken or purchased, the landowner is considered to own the land for a term of years ending with the date set out in the complaint. The interest taken shall be valued as a remainder interest after that term of years.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-7
Cost of easement or interest in land
Sec. 7. The cost of an easement or interest in the fee, either purchased or condemned, for present or for future needs, is considered to be the cost of used and useful property commencing with the date the payment for the land or an interest in the land is made. The Indiana utility regulatory commission shall take due note of the fact that a fee simple interest or easement, however acquired, is used and useful property in a rate making proceeding in which a utility owning a fee simple interest or easement is involved.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-8
Rights of owners from whom easements or remainder interests taken
Sec. 8. (a) The owner of the land from which:
(1) an easement is taken; or
(2) the remainder interest in fee simple is taken;
may use and enjoy the land in any way consistent with the rights of the holder of the easement or remainder interest in fee simple. (b) The owner may use the land for agricultural, recreational, or other purposes, but the use is subject to the dominant purpose of storage of water.
(c) If:
(1) any improvements are placed on the land after the land is taken or purchased for a reservoir site, either by the taking or purchase of an easement or a fee after a fixed term of years; and
(2) the improvements interfere with the use of the land for any of the purposes of storage of water;
when the land is used for storage of water, the improvements may be removed without compensation and at the expense of the person who held the land subject to the remainder easement or fee.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-9
Approval of complaint for condemnation
Sec. 9. A complaint for condemnation, other than by the commission, under this chapter may not be filed in a court unless the taker has received approval from both the department and the department of environmental management. These agencies shall give approval only if the agencies find the following:
(1) That based on sound engineering principles, the site is satisfactory for water supply storage.
(2) That there is a probable future need for water supply storage that can be served from the reservoir site.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-10
Source of money for commission
Sec. 10. (a) The commission shall, when acting on behalf of the state under this chapter, derive the needed money for purchase or taking and for construction of necessary structures for impoundment from either or both of the following:
(1) The water resources development fund created by IC 14-25-2-4.
(2) Appropriations that the general assembly makes available to the commission for these purposes.
(b) The income derived to the commission from:
(1) the sale of water from impoundments; or
(2) payments made by persons or corporations, private or public, who have contracted with the commission for the maintenance by the commission of certain minimum quantities of stream flow;
shall be deposited in the water resources development fund.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-11
Cooperation with federal government not authorized
Sec. 11. (a) This section applies to the following multipurpose reservoirs that have been authorized for construction by the United

States Congress:
(1) Big Blue.
(2) Big Pine.
(3) Big Walnut.
(4) Clifty Creek.
(5) Lafayette.
(b) Notwithstanding Acts 1967, c.100, s.3, Acts 1969, c.434, s.3, and Acts 1969, c.434, s.4, the department may not:
(1) cooperate with the United States or an agency of the United States in the planning, construction, operation, or maintenance of;
(2) enter into, on behalf of the state, an agreement with the United States or an agency of the United States relating to; or
(3) pay a share of the costs for water supply or recreation of;
a reservoir subject to this section.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-12
Cooperation with federal government authorized
Sec. 12. (a) The department shall cooperate with the United States and the appropriate agencies of the United States in the planning, construction, operation, and maintenance of:
(1) the Downeyville multiple purpose reservoir, which has been authorized for construction by the Congress of the United States; and
(2) the Richland Creek reservoir in Greene County if the construction of the Richland Creek reservoir is authorized by Congress.
(b) The department may, on behalf of the state and subject to the approval of the governor, enter into agreements with the United States or agencies of the United States necessary to do the following:
(1) Fully effectuate the authorized purposes and functions of the reservoirs.
(2) Pay a share of the costs of the reservoirs for the purposes of water supply and recreation.
(c) The state's share of the costs:
(1) must be computed on the basis of the laws of the United States pertaining to multiple purpose reservoir projects; and
(2) must be requested by the department in the regular biennial budget requests.
As added by P.L.1-1995, SEC.19.



CHAPTER 2. LAKE PRESERVATION

IC 14-26-2-1.2
"Acquiescence" defined
Sec. 1.2. As used in this chapter, "acquiescence" means consent without conditions, tacit or passive compliance, or acceptance.
As added by P.L.6-2008, SEC.3.

IC 14-26-2-1.5
"Lake" defined
Sec. 1.5. As used in this chapter, "lake" means a reasonably permanent body of water that:
(1) existed on March 12, 1947;
(2) is substantially at rest in a depression in the surface of the earth that is naturally created;
(3) is of natural origin or part of a watercourse, including a watercourse that has been dammed; and
(4) covers an area of at least five (5) acres within the shoreline and water line, including bays and coves.
As added by P.L.6-2008, SEC.4.

IC 14-26-2-2
"Natural resources" defined
Sec. 2. As used in this chapter, "natural resources" means the water, fish, plant life, and minerals in a public freshwater lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-2-3
"Public freshwater lake" defined
Sec. 3. (a) As used in this chapter, "public freshwater lake" means a lake that has been used by the public with the acquiescence of a riparian owner.
(b) The term does not include the following:
(1) Lake Michigan.
(2) A lake lying wholly or in part within the corporate boundaries of any of the three (3) cities having the largest population in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(3) A privately owned body of water: (A) used for the purpose of; or
(B) created as a result of;
surface coal mining.
As added by P.L.1-1995, SEC.19.

IC 14-26-2-4
"Shoreline or water line" defined
Sec. 4. As used in this chapter, "shoreline or water line" means:
(1) if the water level has been legally established, the line formed on the bank or shore by the water surface at the legally established average normal level; or
(2) if the water level has not been legally established, the line formed by the water surface at the average level as determined by:
(A) existing water level records; or
(B) if water level records are not available, the action of the water that has marked upon the soil of the bed of the lake a character distinct from that of the bank with respect to vegetation as well as the nature of the soil.
As added by P.L.1-1995, SEC.19.

IC 14-26-2-5
Public rights
Sec. 5. (a) As used in this section, "natural scenic beauty" means the natural condition as left by nature without manmade additions or alterations.
(b) As used in this section, "recreational purpose" means the following:
(1) Fishing.
(2) Boating.
(3) Swimming.
(4) The storage of water to maintain water levels.
(5) Any other purpose for which lakes are ordinarily used and adapted.
(c) The:
(1) natural resources and the natural scenic beauty of Indiana are a public right; and
(2) public of Indiana has a vested right in the following:
(A) The preservation, protection, and enjoyment of all the public freshwater lakes of Indiana in their present state.
(B) The use of the public freshwater lakes for recreational purposes.
(d) The state:
(1) has full power and control of all of the public freshwater lakes in Indiana both meandered and unmeandered; and
(2) holds and controls all public freshwater lakes in trust for the use of all of the citizens of Indiana for recreational purposes.
(e) A person owning land bordering a public freshwater lake does not have the exclusive right to the use of the waters of the lake or any part of the lake. As added by P.L.1-1995, SEC.19.

IC 14-26-2-6
Repealed
(Repealed by P.L.152-2006, SEC.4.)

IC 14-26-2-7
Construction of ditches or dams so as to lower water level prohibited
Sec. 7. (a) This section applies to a public freshwater lake, regulated or otherwise, that covers an area of at least ten (10) acres.
(b) A person may not order or recommend the:
(1) construction;
(2) reconstruction;
(3) recleaning; or
(4) repair;
of a ditch, dam, or other project that will affect or is likely to affect a lowering of the water level of the public freshwater lake.
As added by P.L.1-1995, SEC.19. Amended by P.L.6-2008, SEC.5.

IC 14-26-2-8
Accretion rights
Sec. 8. Accretion rights in public freshwater lakes are limited to land from which the waters have receded or may recede from natural causes only. Accretion rights do not accrue to a riparian landowner as a consequence of lowering the public freshwater lake level by any of the following:
(1) Drainage.
(2) Extending the shoreline into the water of the public freshwater lake by filling the public freshwater lake with soil or any other substance.
(3) Extending the shoreline away from the public freshwater lake by excavating, dredging, or channeling through the shoreline.
As added by P.L.1-1995, SEC.19. Amended by P.L.6-2008, SEC.6.

IC 14-26-2-9
Repealed
(Repealed by P.L.152-2006, SEC.4.)

IC 14-26-2-10
Notice and hearing
Sec. 10. (a) Notwithstanding any other provision of law but subject to section 11 of this chapter, the department may not authorize:
(1) the changing of the level;
(2) the dredging, other than to maintain channels or construct sea walls, beaches, or near-shore access improvements on a lot by lot basis; or
(3) the mining; of a public freshwater lake without giving notice and the opportunity for a public hearing at the county seat of the county in which the public freshwater lake is located.
(b) The notice must:
(1) generally describe the project for which a permit has been requested to authorize;
(2) state that the public has a right to request that a hearing be held on the proposed project;
(3) state that persons interested in or affected by the proposed project may speak at the hearing; and
(4) be published two (2) times, seven (7) days apart, in two (2) daily newspapers in the county in which the public freshwater lake is located, in the manner prescribed by IC 5-3-1.
(c) If a hearing is requested within ten (10) days after the final publication of the notice, the department shall do the following:
(1) Hold a public hearing in the manner stated in the notice.
(2) Give notice of the date, time, and place of the hearing as prescribed in subsection (b).
(3) Consider the public comments concerning the proposed project before the department makes a decision concerning the proposal.
As added by P.L.1-1995, SEC.19. Amended by P.L.6-2008, SEC.7.

IC 14-26-2-11
Sand mining
Sec. 11. (a) This section applies to a private lake that lies wholly or in part within any of the three (3) cities having the largest population in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Sand mining may be conducted at the lake only if approved by resolution of the legislative body of the city after a public hearing.
(c) A sand mining operation at the lake:
(1) is subject to and shall be conducted in accordance with the regulations and permit process of the United States Army Corps of Engineers and the United States Environmental Protection Agency; and
(2) is subject to local supervision and monitoring by the city engineer of the city in which the lake lies.
(d) A person performing the sand mining is liable for any damages directly attributable to the sand mining operation to any real property located within a one (1) mile radius of the lake.
(e) After mining operations are completed, the lake may not be used as a sanitary landfill or as a hazardous waste site.
As added by P.L.1-1995, SEC.19.

IC 14-26-2-12
Permit to construct channels
Sec. 12. (a) The department may not issue a permit for the construction of a channel into a public freshwater lake unless: (1) the channel follows the path of a stream already in existence; or
(2) the applicant proves that fifty-one percent (51%) of the property owners abutting the shoreline of the public freshwater lake approve of the channel construction.
(b) This section does not prevent the department from issuing a permit to construct small private drainage channels.
As added by P.L.1-1995, SEC.19. Amended by P.L.6-2008, SEC.8.

IC 14-26-2-13
Sewage disposal facilities for housing developments
Sec. 13. As a condition precedent to action by the department, written approval by the department of environmental management must be obtained for the construction of sewage disposal facilities for housing developments of at least five (5) lots if the developments are an integral part of a change in shoreline requested under this chapter.
As added by P.L.1-1995, SEC.19.

IC 14-26-2-14
Applicability to private cooling or pollution control ponds
Sec. 14. (a) This section applies to an off-stream, privately owned pond, lake, reservoir, or other body of water designed and constructed primarily for the reduction or control of pollutants or cooling before discharge of the water into the public water of Indiana.
(b) A body of water subject to this section does not become a body of public water for the purpose of permitting the state to regulate the quality of water.
(c) The state and the citizens of Indiana do not acquire a continuing right or interest in a body of water subject to this section if the owner permits entrance to or recreational use of the body of water by the public.
(d) IC 14-22-10-2 applies to a body of water operated under this section.
(e) This section does not affect the duties of the department to enforce Indiana fish and wildlife laws as the laws apply to public entrance or recreational use of the body of water.
As added by P.L.1-1995, SEC.19.

IC 14-26-2-14.5
Determination of public use of a lake
Sec. 14.5. (a) For purposes of determining the acquiescence of a riparian owner to allow the public use of a lake, indicators of acquiescence include the following:
(1) Evidence that the general public has used the lake for recreational purposes.
(2) Evidence that the riparian owner did not object to the operation by another person of a privately owned boat rental business, campground, or commercial enterprise that allowed

nonriparian owners to gain access throughout the lake.
(3) A record of regulation of previous construction activities on the lake by the department or the department of conservation (before its repeal).
(b) Acquiescence does not exist if a lake has been adjudicated after March 12, 1947, to be a private lake and the department, or the department of conservation (before its repeal), was a party to the adjudication.
As added by P.L.6-2008, SEC.9.

IC 14-26-2-15
Applicability to Tippecanoe River impoundments
Sec. 15. (a) This section applies to impoundments of the Tippecanoe River that are formed by a dam or control structure owned and operated by a public utility for the generation of hydroelectric power. However, this section does not restrict the department's ability to regulate the safety or maintenance of a dam or other control structure under IC 14-27-7.5.
(b) As used in this section, "alterations to the shoreline" does not include the making of canals or inlets.
(c) As used in this section, "construction" includes the building of a pier.
(d) Notwithstanding any other law, the department may not regulate or interfere with alterations to the shoreline of or construction on the impoundments.
As added by P.L.1-1995, SEC.19. Amended by P.L.186-2003, SEC.70.

IC 14-26-2-16
Applicability to water supply reservoirs
Sec. 16. (a) As used in this section, "water supply reservoir" means a body of water formed by a dam wholly owned and operated by a municipality or a public utility (as defined in IC 8-1-2-1) for the purpose of providing water utility service to the public. The term does not include the following:
(1) Tributary streams that drain into the body of water.
(2) Wetlands associated with those streams.
(b) Notwithstanding any other law, the department may not regulate the following activities conducted within the one hundred (100) year flood level of a water supply reservoir:
(1) Sediment removal, dredging for the purpose of providing water supply storage, seawall construction, or the maintenance of water intake structures.
(2) Restoration or stabilization of the shoreline.
(c) This section does not restrict the department's ability to regulate the safety or maintenance of a dam or other control structure under IC 14-27-7.5.
As added by P.L.1-1995, SEC.19. Amended by P.L.186-2003, SEC.71.
IC 14-26-2-17
Expiration of permit
Sec. 17. (a) Subject to subsection (b), a permit issued under this chapter expires two (2) years after the permit is issued.
(b) The commission may adopt rules under IC 4-22-2 providing that a type of permit specified in the rules expires more than two (2) years after it is issued.
As added by P.L.1-1995, SEC.19. Amended by P.L.25-2009, SEC.1.

IC 14-26-2-18
Posting and keeping of permit
Sec. 18. The person to whom a permit is issued under this chapter shall do the following:
(1) Post the permit at the site of the activity authorized by the permit.
(2) Keep the permit posted at the site where the activity is authorized until the activity is completed.
As added by P.L.1-1995, SEC.19.

IC 14-26-2-19
Remedies for violations
Sec. 19. The department may seek relief under IC 14-25.5-4 for the violation of this chapter.
As added by P.L.1-1995, SEC.19. Amended by P.L.71-2004, SEC.4.

IC 14-26-2-20
Department may bring action for damages
Sec. 20. The department may bring an action under IC 14-25.5-4 for damages caused by a person who violates this chapter.
As added by P.L.1-1995, SEC.19. Amended by P.L.71-2004, SEC.5.

IC 14-26-2-21
Violations
Sec. 21. A person who knowingly violates this chapter commits a Class B infraction.
As added by P.L.1-1995, SEC.19. Amended by P.L.71-2004, SEC.6.

IC 14-26-2-22
Additional civil penalties
Sec. 22. In addition to other penalties prescribed by this chapter or IC 13-2-11.1 (before its repeal), the director may impose a civil penalty under IC 14-25.5-4.
As added by P.L.1-1995, SEC.19. Amended by P.L.24-2001, SEC.3; P.L.71-2004, SEC.7.

IC 14-26-2-23
Prohibited activities; permit applications; rules; mediation; civil enforcement
Sec. 23. (a) Unless a person obtains a permit from the department under this section and conducts the activities according to the terms

of the permit, a person may not conduct the following activities:
(1) Over, along, or lakeward of the shoreline or water line of a public freshwater lake:
(A) excavate;
(B) place fill; or
(C) place, modify, or repair a temporary or permanent structure.
(2) Construct a wall whose lowest point would be:
(A) below the elevation of the shoreline or water line; and
(B) within ten (10) feet landward of the shoreline or water line, as measured perpendicularly from the shoreline or water line;
of a public freshwater lake.
(3) Change the water level, area, or depth of a public freshwater lake or the location of the shoreline or water line.
(b) An application for a permit for an activity described in subsection (a) must be accompanied by the following:
(1) A nonrefundable fee of one hundred dollars ($100).
(2) A project plan that provides the department with sufficient information concerning the proposed excavation, fill, temporary structure, or permanent structure.
(3) A written acknowledgment from the landowner that any additional water area created under the project plan is part of the public freshwater lake and is dedicated to the general public use with the public rights described in section 5 of this chapter.
(c) The department may issue a permit after investigating the merits of the application. In determining the merits of the application, the department may consider any factor, including cumulative effects of the proposed activity upon the following:
(1) The shoreline, water line, or bed of the public freshwater lake.
(2) The fish, wildlife, or botanical resources.
(3) The public rights described in section 5 of this chapter.
(4) The management of watercraft operations under IC 14-15.
(5) The interests of a landowner having property rights abutting the public freshwater lake or rights to access the public freshwater lake.
(d) A contractor or agent of the landowner who engages in an activity described in subsection (a)(1), (a)(2), or (a)(3) must comply with the terms of a permit issued under this section.
(e) The commission shall adopt rules under IC 4-22-2 to do the following:
(1) Assist in the administration of this chapter.
(2) Provide objective standards for issuing permits under this section, including standards for the configuration of piers, boat stations, platforms, and similar structures. The standards:
(A) may provide for a common use if the standard is needed to accommodate the interests of landowners having property rights abutting the public freshwater lake or rights to access the public freshwater lake; and (B) shall exempt any class of activities from licensing, including temporary structures, if the commission finds that the class is unlikely to pose more than a minimal potential for harm to the public rights described in section 5 of this chapter.
(3) Establish a process under IC 4-21.5 for the mediation of disputes among persons with competing interests or between a person and the department. A rule adopted under this subsection must provide that:
(A) if good faith mediation under the process fails to achieve a settlement, the department shall make a determination of the dispute; and
(B) a person affected by the determination of the department may seek administrative review by the commission.
(f) After:
(1) a final agency action in a mediation under subsection (e)(3) that makes a determination of a dispute among persons with competing riparian interests; and
(2) the completion of judicial review or the expiration of the opportunity for judicial review;
a party to the dispute may seek enforcement of the determination in a civil proceeding. The remedy provided under this subsection is supplemental to any other legal remedy of the party.
As added by P.L.64-2000, SEC.1. Amended by P.L.152-2006, SEC.3; P.L.6-2008, SEC.10; P.L.25-2009, SEC.2.

IC 14-26-2-24
Public freshwater lake listing
Sec. 24. (a) Relying on recommendations of the department and the advisory council established by IC 14-9-6-1, the commission shall adopt, under IC 4-22-7-7(a)(5)(A), and maintain a nonrule policy statement that lists the public freshwater lakes in Indiana. For each public freshwater lake the statement must include the following information:
(1) The name of the lake.
(2) The county and specific location within the county where the lake is located.
(b) A person may obtain administrative review from the commission for the listing or nonlisting of a lake as a public freshwater lake through a licensure action, status determination, or enforcement action under IC 4-21.5.
As added by P.L.6-2008, SEC.11.

IC 14-26-2-25
Public freshwater lake petition
Sec. 25. (a) The owner or owners of the entire shoreline or water line of:
(1) a lake;
(2) a pond; or
(3) another reasonably permanent body of water that is

substantially at rest;
may petition the department to declare the body of water a public freshwater lake.
(b) If the department, in writing, grants the petition under subsection (a), the body of water becomes subject to this chapter.
As added by P.L.6-2008, SEC.12.



CHAPTER 3. LAKES, RIVERS, AND STREAMS PRESERVATION SUITS; PARTIES

IC 14-26-3-2
"River" defined
Sec. 2. As used in this chapter, "river" includes both navigable and nonnavigable rivers and streams.
As added by P.L.1-1995, SEC.19.

IC 14-26-3-3
Department becoming party to or prosecuting action to preserve lakes, rivers, or streams
Sec. 3. The department may do the following:
(1) Become a party, either plaintiff or defendant, to any cause or legal action:
(A) that is pending in any court in Indiana; or
(B) that is brought or commenced in any court in Indiana;
affecting the preservation or maintenance of the lakes, rivers, and streams in Indiana.
(2) Commence and prosecute any cause in any court in Indiana for the purpose of preserving and maintaining the waters of the state.
As added by P.L.1-1995, SEC.19.

IC 14-26-3-4
Courts recognizing department's right to become party
Sec. 4. A court acting under Indiana law shall recognize the right of the department to become a party to any action involving the preservation and maintenance of lakes, rivers, and streams for the purposes set out in this chapter.
As added by P.L.1-1995, SEC.19.

IC 14-26-3-5
Department becoming party to drainage proceeding
Sec. 5. For the purposes and in the manner provided in this chapter, the department may become a party to any drainage proceeding in any court acting under Indiana law, to prosecute or defend any cause that in the opinion of the officers of the department will injuriously affect the water levels of a lake, river, or stream in Indiana.
As added by P.L.1-1995, SEC.19.

IC 14-26-3-6 Department as party in interest
Sec. 6. In the interest of public health and convenience, the department is a party in interest in the matters set out in this chapter. Nonbenefit or the nonownership of land affected by a cause may not be pleaded in any court acting under Indiana law as a bar to the right of the department to appear, commence, prosecute, or defend in the cause.
As added by P.L.1-1995, SEC.19.



CHAPTER 4. LAKES; AVERAGE NORMAL WATER LEVEL

IC 14-26-4-2
Establishment and maintenance of average normal water level
Sec. 2. The department may do the following:
(1) Have established, by appropriate legal action, the average normal water level or area of all natural and artificial lakes of Indiana.
(2) Construct or sponsor and supervise the construction of dams, spillways, and control works necessary to maintain the average normal water level.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-3
Reports; preparation
Sec. 3. A concise report containing a description of the lake and location, together with all data necessary to reveal and fix:
(1) the average normal water level or area of the lake; and
(2) the highest elevation to which the water has risen during the prior ten (10) years;
shall be prepared and signed by an officer of the department.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-4
Method of determination
Sec. 4. The average normal water level shall be determined by means such as the following:
(1) Old surveys.
(2) Testimony of old inhabitants.
(3) The extent to which drainage and other artificial causes have increased or decreased the natural ground water of the area and affected the water levels of the lake.
(4) Water level measurements made by the following:
(A) The United States Geological Survey.
(B) The department.
(C) Other agencies.
(D) Individuals.
(5) Any other pertinent surrounding facts or circumstances. As added by P.L.1-1995, SEC.19.

IC 14-26-4-5
Reports; filing
Sec. 5. The department shall file the report with the following:
(1) The commission.
(2) The clerk of the circuit court with jurisdiction in the county in which the greatest area of the lake is situated.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-6
Reports; docket; notice
Sec. 6. The clerk of the circuit court shall do the following:
(1) Immediately docket the report as a cause of action pending in the circuit court of the county.
(2) Cause notice to be published for two (2) consecutive weeks in two (2) newspapers of general circulation in each county in which the lake is situated. The notice must briefly describe the nature of the report and fix a day for the hearing of the report.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-7
Court to hear evidence
Sec. 7. The court shall, on the day fixed in the notice or on a later day to be fixed by the court, hear all of the evidence submitted respecting the matter submitted by the following:
(1) The department.
(2) Any other agency of government.
(3) Any affected landowners.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-8
Findings; judgments
Sec. 8. (a) After the hearing, the court shall do the following:
(1) Make findings of fact.
(2) Give an appropriate judgment establishing the level and area of the lake.
(b) If the judgment is favorable to the moving party, a description of:
(1) a monument;
(2) the location of the monument; and
(3) all data furnished by the report;
shall be made a part of the court's findings and judgment by reference.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-9
Lake level record
Sec. 9. (a) If the judgment is favorable to the moving party, the findings and judgment of the court properly certified by the clerk of

the court shall be recorded in a lake level record to be kept in the recorder's office of each county having land draining into the lake. Each county in which is situated a lake other than a private lake shall provide record books for this purpose. The county recorders may make the recordings by pasting or otherwise securely attaching the report containing all descriptive material in the record, which shall be properly indexed and paged.
(b) The clerk and the county recorder may not make or enter of record a charge for their services.
(c) Certified copies of the record of the judgment of the court as kept in the office of the clerk of the circuit court and of the records recorded in the office of the county recorder shall be received in evidence in any court in Indiana as conclusive evidence of all matters contained in the records.
(d) The department shall make and keep a similar record as a part of the public records of the state.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-10
Monument
Sec. 10. Within one (1) year after the court has established the average normal water level or area, the department shall construct a suitable permanent monument as prescribed in the findings of the court on the shore of the lake. The monument must contain the following:
(1) The name of the lake.
(2) The average water normal level.
(3) The size if established.
(4) The highest level to which the lake has risen during the ten (10) years preceding the time of the filing of the complaint.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-11
Applicability to dams, spillways, and control works
Sec. 11. The requirements and procedure prescribed by this chapter for reports, notice, court procedure, and record apply to all dams, spillways, and control works provided for in this chapter.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-12
Construction of dams, spillways, or control works
Sec. 12. The department may do the following:
(1) Accept contributions or grants-in-aid from:
(A) an individual;
(B) a group of individuals; or
(C) county, state, or federal agencies;
to finance the construction of dams, spillways, or control works to maintain the average normal water level of a lake.
(2) Sponsor the building of dams, spillways, or control works to maintain the average normal water level of a lake. (3) Sponsor the building of dams, spillways, or control works by:
(A) an individual;
(B) a group of individuals; or
(C) county, state, or federal agencies.
The department shall supervise the construction.
As added by P.L.1-1995, SEC.19.



CHAPTER 5. LOWERING OF TEN ACRE LAKES

IC 14-26-5-2
"Normal water level of a lake" defined
Sec. 2. As used in this chapter, "normal water level of a lake" means:
(1) the water level of the lake established by law; or
(2) if the water level has not been established, the level where the presence and action of the water has been so constant as to give to the bed of the lake a character distinct from that of the surrounding land with regard to vegetation and the nature of the soil.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-3
Permit required for certain work on ditches and drains; exception
Sec. 3. (a) This section does not apply to a ditch or drain if:
(1) water from the ditch or drain empties into a lake before activities referred to in subsection (b) begin;
(2) water from the ditch or drain continues to empty into the lake at the same location after the activities are completed; and
(3) the activities are conducted using best management practices for soil and erosion control.
(b) A person may not:
(1) locate, make, dig, dredge, construct, reconstruct, repair, or reclean; or
(2) order or recommend the location, establishment, construction, reconstruction, repair, or recleaning of;
a ditch or drain having a bottom depth lower than the normal water level of a lake within one-half (1/2) mile of the lake without a permit from the department.
As added by P.L.1-1995, SEC.19. Amended by P.L.28-2007, SEC.1.

IC 14-26-5-4
Permits; request
Sec. 4. A request for a permit may be made by any person interested in the proposed work by filing with the department the following:
(1) A brief statement and description of the work.
(2) Plans and specifications for the work.
(3) An investigation fee of twenty-five dollars ($25).
As added by P.L.1-1995, SEC.19.
IC 14-26-5-5
Permits; investigation upon request
Sec. 5. The department shall promptly consider a request by making an investigation of the land, water, lakes, fish, wildlife, and botanical resources that may be affected by the proposed work.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-6
Permits; issuance
Sec. 6. If the department finds that the proposed work will not:
(1) endanger:
(A) the legally established water level of a lake; or
(B) the normal water level of a lake whose water level has not been legally established; or
(2) result in unreasonably detrimental effects upon fish, wildlife, or botanical resources;
the department shall promptly grant the request and issue a permit to the person requesting the permit.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-7
Safeguards
Sec. 7. If the department finds that the proposed work could be done provided certain safeguards are included in the proposed work, the department shall designate the safeguards that will in the department's opinion protect the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-7.4
Time requirements for approval or refusal of permit request
Sec. 7.4. If a request for a permit is submitted under this chapter by or for a county drainage board for a project for the reconstruction or maintenance of a regulated drain under IC 36-9-27, the department shall approve or refuse the request within one hundred fifty (150) calendar days after the request is deemed complete by the department. A request held more than one hundred fifty (150) calendar days by the department without being either approved or refused shall be considered approved.
As added by P.L.180-1995, SEC.2.

IC 14-26-5-7.6
Refusal of permit request; notice and hearing
Sec. 7.6. (a) If the department refuses to issue a permit after an investigation under section 5 of this chapter, the department shall promptly cause a public notice to be given by one (1) publication in a newspaper of general circulation published in the county in which the lake or any part of the lake is located. The notice must state that, on the date set forth in the notice, which may not be less than ten (10) days after the publication, at a designated place in the county, the department will hold a hearing on the request, and any interested

person appearing at the hearing will have the right to be heard. The notice must contain a brief description of the proposed work and a statement of the department's reasons for refusing to issue a permit and of the safeguards, if any, that the department considers necessary to protect the water level of the lake. The hearing shall be held by the director of the department or by the director's designee. A hearing held under this subsection is a nonevidentiary hearing. The rules of evidence and IC 4-21.5 do not apply to the hearing.
(b) If the request of a county drainage board for a permit for a project for the reconstruction and maintenance of a regulated drain under IC 36-9-27 is refused, the department shall publish the public notice required by subsection (a) within sixty (60) days after the permit is refused.
As added by P.L.180-1995, SEC.3.

IC 14-26-5-8
Permits; expiration
Sec. 8. A permit issued under this chapter expires two (2) years after the permit is issued.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-9
Permits, posting, keeping
Sec. 9. The person to whom a permit is issued under this chapter shall do the following:
(1) Post the permit at the site of the activity authorized by the permit.
(2) Keep the permit posted at the site where the activity is authorized until the activity is completed.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-10
Complaints; filing
Sec. 10. (a) Except as provided in subsection (b), a person, firm, limited liability company, or corporation that is adversely affected by a decision of the department may appeal the decision by filing a complaint in the circuit or superior court of the county in which the lake or a part of the lake is situated.
(b) If the proposed work is the work petitioned for in a pending drainage proceeding, the complaint:
(1) must be filed in the court in which the drainage proceeding is pending; and
(2) shall be heard and determined as part of the drainage proceeding.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-11
Complaints; contents
Sec. 11. A complaint must do the following:
(1) State the interest of the person filing the appeal, whether the

person is:
(A) proposing to construct, reconstruct, repair, or reclean a ditch or drain on the person's own land; or
(B) a petitioner or other party or public officer in a pending drainage proceeding.
(2) Set forth the plans and specifications of the proposed work.
(3) State the action taken by the department in granting or withholding approval.
(4) State the objections and causes of appeal from the decision of the department.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-12
Complaints; service of summons
Sec. 12. A complaint must be filed in the court within thirty (30) days from the date of the decision of the department by causing summons to be issued and served upon the director as summons are served in other civil cases.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-13
Intervention in proceedings
Sec. 13. Any person, firm, limited liability company, or corporation interested in or affected by the proposed work may intervene in the proceedings before the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-14
Court to hear evidence de novo
Sec. 14. The court shall hear de novo all evidence relevant to the issues determined by the department.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-15
Appeals
Sec. 15. An appeal may be had from the finding and judgment of the court as provided by law in other civil cases.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-16
Injunctive relief
Sec. 16. A person, firm, limited liability company, or corporation that violates or threatens to violate this chapter is subject to an injunction upon a complaint filed by any of the following:
(1) Any person whose land or interest in land may be damaged by the violation.
(2) The department.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-17 Violations
Sec. 17. A person who knowingly violates section 3 of this chapter commits a Class B infraction.
As added by P.L.1-1995, SEC.19. Amended by P.L.71-2004, SEC.8.



CHAPTER 6. LOWERING OF TWENTY ACRE LAKES

IC 14-26-6-2
Exemptions
Sec. 2. This chapter does not apply to any of the following:
(1) An artificial lake that is created or used in or in connection with the following:
(A) Supplying a city or town with water.
(B) The generation of electric energy.
(C) The storage of water for a use described in clause (A) or (B).
(2) The waters of Lake Michigan.
(3) A lake owned or controlled by the department.
(4) The waters of an artificial lake in a town located in a county having a population of more than forty-seven thousand five hundred (47,500) but less than forty-eight thousand (48,000).
As added by P.L.1-1995, SEC.19. Amended by P.L.170-2002, SEC.94; P.L.119-2012, SEC.120.

IC 14-26-6-3
Violations
Sec. 3. A person who knowingly lowers the water level of a lake more than twelve (12) inches below the high water mark established by the dam or other artificial device creating the lake commits a Class B infraction.
As added by P.L.1-1995, SEC.19. Amended by P.L.71-2004, SEC.9.



CHAPTER 7. LAKES; RESTRICTIONS ON DITCHES AND DRAINS

IC 14-26-7-2
Ditches or drains through line of freshwater lake; dam required
Sec. 2. A:
(1) person may not locate, make, dig, dredge, or in any manner construct; and
(2) court, county executive, body of viewers, or drainage commissioners may not order or recommend the location, establishment, or construction of;
a ditch or drain cutting into, through, or upon the line of a freshwater lake unless a dam has been provided for and constructed to adequately protect the water level of each lake likely to be affected.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-3
Ditches or drains within one-half mile of freshwater lake; dam required
Sec. 3. A person may not locate, dig, make, dredge, or in any way construct a ditch or drain having a bottom depth lower than the level of a freshwater lake as established by law within one-half (1/2) mile of any point on the line of the lake unless a dam has been provided for and constructed to adequately protect the water level of each lake likely to be affected.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-4
Construction of dams
Sec. 4. A dam required by this chapter shall be constructed:
(1) before any work on the proposed drainage; and
(2) according to plans and specifications furnished or approved by the engineering division.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-5
Interference with dam, bank, or levee prohibited
Sec. 5. A person may not:
(1) cut into or around;
(2) attempt to cut into or around;
(3) interfere with; or
(4) attempt to interfere with, change, or destroy; a dam, bank, or levee constructed under Indiana law for the purpose of maintaining the water level of a freshwater lake at the established level.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-6
Interference with banks or shores of freshwater lakes prohibited
Sec. 6. A person may not:
(1) cut into or through;
(2) attempt to cut into or through;
(3) interfere with; or
(4) attempt to interfere with;
the banks or shores of a freshwater lake or any part of the lake in such a way as to lower or tend to lower the water of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-7
Alteration of dam, spillway, or outlet to lake
Sec. 7. Subject to IC 14-26-8 and IC 36-9-27, a person, court, county executive, body of viewers, or drainage board may not do any of the following:
(1) Interfere with, change, alter, or attempt to interfere with, change, or alter a bank, dam, spillway, or outlet of a freshwater lake.
(2) Dig, dredge, or in any way lower or attempt to lower an outlet or part of an outlet to a freshwater lake at any point in the outlet within three-fourths (3/4) mile of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-8
Violations
Sec. 8. A person who recklessly violates this chapter commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.19.



CHAPTER 8. LAKES; CHANGES IN LEVELS

IC 14-26-8-2
"Shoreline or water line" defined
Sec. 2. As used in this chapter, "shoreline or water line" means the line that is formed around a lake by the intersection of the water in the lake with the adjoining land when the surface elevation of the lake is:
(1) normal;
(2) at the average level; or
(3) at the average normal level established by law.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-3
Petition for control dam or other structure to maintain lake level
Sec. 3. (a) If:
(1) at least twenty percent (20%) of the owners of land abutting upon or within one-fourth (1/4) mile of the shoreline or water line of a lake;
(2) the department; or
(3) the board of commissioners of a county in which a lake is located;
desire to stabilize, raise, or establish and maintain the level of the lake by means of a control dam or other structure, diverting water into or away from the lake, pumping water into or out of the lake, or other means, the landowners, department, or county commissioners may apply either separately or jointly for the construction, reconstruction, alteration, and rehabilitation of a control dam or other structure, the construction of pumping stations, the construction, reconstruction, repair, or recleaning of outlet or inlet ditches, or other means by filing a petition with the circuit or superior court of the county in which the greater or greatest area of the lake lies.
(b) A petition must be filed in duplicate with the clerk of the court.
(c) If the petition is approved by the court, attorney's fees become a part of the total costs of the project. If the petition is dismissed, the petitioners shall pay the attorney's fees.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-4
Contents of petition
Sec. 4. A petition must do the following:
(1) State the name of the lake. (2) State the lake's location by section, township, range, and county.
(3) State the lake's approximate surface area in acres.
(4) Describe the nature of the work desired, whether it is:
(A) the construction, reconstruction, alteration, or rehabilitation of a control dam;
(B) the construction of a pumping station or a diversion ditch;
(C) the construction, reconstruction, repair, or recleaning of an outlet ditch;
(D) a combination of any number of purposes permitted by this subdivision; or
(E) another purpose.
(5) Allege that the work is practicable and of public need.
(6) State the level at which it is desired to maintain or stabilize the lake. The level must be stated with reference to at least one (1) of the following:
(A) Sea level datum if ascertainable.
(B) A lawfully established staff gauge installed in the lake from which the desired water level can be readily observed by an interested or affected party.
(7) If the lake lies in more than one (1) county, show the approximate surface area of the lake in acres that lies in each county.
(8) If the lake or any part of the lake lies within a city or town, state the approximate surface area of the lake that lies within the city or town.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-5
Lake lying in two or more counties
Sec. 5. If the lake lies in at least two (2) counties, the surveyor of the county in which the greater or greatest area of the lake lies shall prepare the plans and specifications and the report required by this chapter.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-6
Bond to accompany petition
Sec. 6. If the petition is initiated by the owners of land abutting upon or within four hundred forty (440) yards of the shoreline or water line of the lake, the petition must be accompanied by a bond with good and sufficient freehold sureties to be approved by the clerk of the circuit or superior court. The bond must be:
(1) payable to the state; and
(2) conditioned to pay all costs if the court denies the petition.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-7
Docketing of petition; notice of hearing Sec. 7. (a) Within ten (10) days after the filing of a petition, the clerk shall docket the petition as a cause of action pending in the circuit or superior court. The clerk shall cause notice to be given at least thirty (30) days before the date set for the hearing as follows:
(1) By publication one (1) time each week for two (2) consecutive weeks in not less than two (2) newspapers of general circulation published in each county in which the lake is located. If there are not two (2) newspapers of general circulation published in a county, notice shall be published in one (1) newspaper of general circulation published in the county.
(2) By posting a written or printed notice at the door of the courthouse in each county in which the lake lies.
(3) By sending written notice to the following:
(A) The county surveyor and county commissioners of each county affected.
(B) The department.
(b) The notice must do the following:
(1) Briefly describe the location and nature of the proposed work contained in the petition.
(2) Fix a day for the hearing on the petition.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-8
Viewers; determination
Sec. 8. Before the date set for the hearing, the names of the viewers of the proposed work described in the petition shall be determined as follows:
(1) The president of the board of commissioners of each county affected shall submit in writing to the clerk of the court in which the petition is filed the name of a member of the board of commissioners of the county who will be a viewer.
(2) The director shall submit to the clerk the name of a representative of the department who will serve as a viewer.
(3) The surveyor of each county affected shall serve as a viewer.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-9
Viewers; appointment and qualifications
Sec. 9. On the day set for the hearing on the form of a petition, the court shall appoint two (2) viewers who shall, with the viewers designated under section 8 of this chapter, pass upon the project as set out. The two (2) viewers appointed by the court:
(1) must be reputable freeholders;
(2) may not be qualified to sign the petitions;
(3) may not be related to an affected landowner; and
(4) must be residents of a county in which the lake lies.
As added by P.L.1-1995, SEC.19.
IC 14-26-8-10
Restrictions on county commissioners as viewers
Sec. 10. If a petition is filed alone by owners of land abutting or within four hundred forty (440) yards of the shoreline or water line of the lake, a member of the board of county commissioners may not serve as a viewer.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-11
Remonstrance or objection; time requirements
Sec. 11. The following have ten (10) days, exclusive of Sundays, from the date of the hearing on the form of a petition to file with the court a remonstrance or an objection to the merits of the petition, notice, or eligibility of any of the viewers:
(1) A person named in the petition.
(2) A person who owns land abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake.
(3) The department.
(4) The board of commissioners of a county in which the lake lies.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-12
Remonstrance or objection; dismissal of defective petition
Sec. 12. After the ten (10) days prescribed by section 11 of this chapter have elapsed, the court shall consider each remonstrance or objection, if any. If the court finds the petition defective, the court shall dismiss the petition unless the petition is amended within a time fixed by the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-13
Replacement of disqualified viewers
Sec. 13. If at least one (1) of the viewers is disqualified, the court shall, within ten (10) days of the date of disqualification, appoint an individual having the qualifications required by this chapter to replace the disqualified viewer as follows:
(1) If the surveyor is disqualified, the court may appoint a qualified registered engineer to replace the disqualified surveyor.
(2) If a county commissioner is disqualified, the court shall appoint another county commissioner from the same county to replace the disqualified commissioner.
(3) If the representative of the department is disqualified, the court shall appoint a new representative from the department selected from a list of two (2) representatives recommended by the director.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-14 Objections to viewers; time requirements
Sec. 14. The following have ten (10) days, exclusive of Sundays, to file a written objection to the new viewers:
(1) A person named in the petition.
(2) A person who owns land abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake.
(3) The department.
(4) The county in which the lake lies if a joint petition is filed.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-15
Objections to viewers; disqualification
Sec. 15. After the ten (10) days prescribed by section 14 of this chapter have elapsed, the court shall consider each objection to the viewers. If the court disqualifies a viewer who was appointed to replace a previously disqualified viewer, the court shall make another appointment and continue under the same procedure until there is no further disqualification of viewers.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-16
Dismissal of petition
Sec. 16. If within ten (10) days, exclusive of Sundays, following the date of the hearing of the petition, at least fifty-one percent (51%) of the landowners abutting or within four hundred forty (440) yards of the shoreline or water line of the lake remonstrate in writing against the proposed project described in the petition, the petition shall be dismissed at the cost of the petitioners whose land abuts or lies within four hundred forty (440) yards of the shoreline or water line of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-17
Referral of petition to viewers
Sec. 17. (a) If:
(1) a remonstrance has not been filed within ten (10) days of the date of the hearing; and
(2) the court considers the petition sufficient;
the court shall make an order referring the petition to the viewers.
(b) An objection to the petition or the acting of the viewers not made within the ten (10) days is considered waived.
(c) In the order referring the matter to the viewers, the court shall fix a time when the viewers shall meet and make a report. The clerk shall deliver to the viewers a duplicate copy of the petition and the order.
(d) A viewer who cannot meet on the date specified by the court may notify the court in writing, and the court shall set another date for the viewers to meet. If it is not possible for all of the viewers to meet on the new day specified by the court, a majority of the viewers may meet and view the proposed project. As added by P.L.1-1995, SEC.19.

IC 14-26-8-18
Inspection and report by viewers
Sec. 18. The viewers shall do the following:
(1) Make a personal inspection of the proposed project described in the petition.
(2) Consider whether the project is practicable and is of public need.
(3) File a report within ten (10) days from the time of the inspection. The opinion of the majority prevails.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-19
Viewers' findings; dismissal of petition
Sec. 19. If the viewers find that the proposed work is not practicable and of public need:
(1) the viewers shall make a written report of the findings to the court; and
(2) the court shall dismiss the petition at the cost of the petitioners who own land abutting or within one-fourth (1/4) mile of the water or shoreline of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-20
Viewers' findings; referral to county surveyor
Sec. 20. If the viewers find that the proposed work is practicable and of public need:
(1) the viewers shall make a written report of the finding to the court; and
(2) the court shall do the following:
(A) Direct the surveyor of the county in which the greatest area of the lake lies to prepare plans and specifications for the proposed project.
(B) Set a date for the surveyor to file the surveyor's preliminary report with the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-21
Surveyor; preliminary report; plans; specifications
Sec. 21. (a) The surveyor's preliminary report must include the following:
(1) Plans and specifications.
(2) Cost estimates.
(3) Damages.
(4) Assessments.
(5) Other information that is considered necessary and proper.
(b) The department may on request of the surveyor prepare the plans and specifications.
(c) The surveyor in preparing plans and specifications may, upon

the recommendation of the department, vary from the general plan described in the petition if necessary to carry out the purpose of the petition, subject to final approval by the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-22
Surveyor; estimate of costs; assessment of benefits or damages
Sec. 22. (a) The surveyor shall estimate the cost of the project and assess the benefits or damages to all affected landowners, each county in which the lake lies, and the department if:
(1) the petition is a joint petition between the owners of land abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake and the county or the department; or
(2) the petition has been filed separately or jointly by the department or the county.
(b) If the petition was filed only by the landowners abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake, the county and the department may not be assessed.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-23
Requirements of assessments of benefits or damages
Sec. 23. The assessing of benefits or damages is to be made:
(1) on each separate tract of land to be affected;
(2) to easements held by railways or other corporations; and
(3) to cities, towns, and other public or private corporations;
including any land or water right or easement injuriously or beneficially affected.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-24
Apportionment of costs of improvements
Sec. 24. (a) The cost of the improvement asked for in the petition shall be paid as follows:
(1) If the petition is filed separately by the owners of land abutting upon or within one-fourth (1/4) mile of the shoreline or water line of the lake, proportionately to the benefits received by the owners.
(2) If the petition is filed jointly by the owners of land abutting upon the lake and the department or the commissioners of each county in which the lake lies or separately by the department or the commissioners of each county in which the lake lies, as follows:
(A) Twenty-five percent (25%) of the cost of the improvement shall be paid by the property owners abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake.
(B) Twenty-five percent (25%) of the cost shall be paid by the county.
(C) Fifty percent (50%) of the cost shall be paid by the

department.
(b) The surveyor shall apportion the cost of the project accordingly in the surveyor's report and notices of assessments and damages shall be sent to all affected parties as prescribed in section 25 of this chapter.
(c) If the lake lies in at least two (2) counties, the cost to be paid by each county must be proportionate to the area of the lake that lies in each county. For the purpose of determining the area of the lake that lies in each county, the surveyor may use aerial photographs made by the United States Department of Agriculture.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-25
Surveyor; notice of hearing
Sec. 25. (a) The court shall set a date:
(1) not less than thirty (30); or
(2) more than forty (40);
days after the surveyor's preliminary report has been filed for the surveyor's hearing on the report.
(b) The surveyor shall, within five (5) days after the date for the hearing is set, notify by registered mail, return receipt requested, all owners of land abutting upon or within four hundred forty (440) yards of the shoreline or water line of the lake. The return receipts are prima facie evidence of notice. The notice must give a brief description of the following:
(1) The project.
(2) The project's location.
(3) A description of the owners' land that is assessed or damaged, if any.
(4) The amount of assessment or damages, if any.
(5) The date and place of the hearing.
(c) If the residence of a landowner cannot be ascertained or if a mailed notice is returned undelivered, the surveyor shall publish notice to all persons in this category by one (1) publication:
(1) in a newspaper of general circulation published and printed in the county in which the lake lies; or
(2) if a paper is not published in the county, in a newspaper in an adjoining county;
at least ten (10) days before the date fixed for the hearing.
(d) The mailed and published notices must notify the owners that all remonstrances and claims for compensation or damages must be filed in writing with the clerk on or before the day of the surveyor's hearing.
(e) The clerk shall notify the surveyor of the receipt of remonstrances or claims on or before the day of the surveyor's hearing.
(f) The surveyor shall file the following:
(1) Proof of publication of the published notice in the form of a publisher's affidavit.
(2) Proof of the mailed notice by return receipts. As added by P.L.1-1995, SEC.19.

IC 14-26-8-26
Surveyor; hearing; final report
Sec. 26. (a) On the day fixed by the court for the hearing on the report the surveyor shall do the following:
(1) Be present at the place designated in the notice.
(2) Hear all objections made to damages and assessments.
(b) The surveyor may adjourn the hearing as necessary or to any other suitable or available room in the courthouse of the county that is considered necessary until all objections are heard. All persons interested shall take notice of an adjournment without further notice.
(c) All objections to the damages and assessments must be verified and in writing.
(d) After hearing all objections that are offered to the damages and assessments, the surveyor shall confirm or change the damages and assessments as justice requires. If the damages and assessments are changed, the surveyor shall show the changed amount assessed and the date the change was made.
(e) Upon concluding the hearing the surveyor shall make a final report to the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-27
Remonstrance against surveyor's final report; time requirements; contents
Sec. 27. (a) The following entities have ten (10) days from the date the surveyor's final report is filed with the court to remonstrate against the final report:
(1) An owner of land affected by the work as proposed in the petition or in the surveyor's final report.
(2) The commissioners of a county in which the lake lies.
(3) The department.
(b) A remonstrance must be in writing, must be filed with the court, and may be for any of the following causes:
(1) That the report of the surveyor is not according to law.
(2) That the proposed work as reported by the surveyor will not be sufficient to accomplish the purpose set out in the petition.
(3) That the amount of the assessment is exorbitant.
(4) That the amount of the assessment is too much as compared with other land assessed, specifying the other land.
(5) That the amount of the assessment of others is too low, specifying the others.
(6) That the amount of the damages is inadequate.
(7) That the owner's land will be damaged and the owner has not been given damages.
(8) That the owner's land has been assessed for benefits and the owner's land will not be benefited or will be damaged if the proposed work is accomplished.
(9) That the assessment against a county or the department is

greater than the public benefit to be received.
(10) That the proposed project is not practicable and of public need or utility.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-28
Remonstrance against surveyor's final report; order to amend or file new report
Sec. 28. If after a hearing the court decides that any of the causes of remonstrance described in section 27 of this chapter is true, the court may do either of the following:
(1) Direct the surveyor to amend and perfect the report.
(2) Set aside the report and refer the matter back to the surveyor for a new report.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-29
Remonstrance against surveyor's final report; new report
Sec. 29. (a) In making an order for a new report, the court shall fix the time when the surveyor shall report.
(b) When a new report is made and filed, a person whose land is reported as affected in the report may remonstrate within the same time and for the same causes that are allowed to remonstrate against the first report. However, a second remonstrance may only concern new matters contained in the second or amended report.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-30
Remonstrance against surveyor's final report; trial of facts
Sec. 30. The court shall try all questions of facts arising on a petition, report, or remonstrance without a jury.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-31
Remonstrance against surveyor's final report; modification of assessments
Sec. 31. (a) If a remonstrance is sustained by the court, the court may modify and equalize the assessments, as justice requires, by doing the following:
(1) Diminishing the assessments on some tracts and increasing the assessments on other tracts.
(2) Giving or withholding damages.
(b) For purposes of this section each person whose land is:
(1) reported as affected; or
(2) stated in the petition as affected;
is considered to be in court by virtue of the notices originally given to the parties on the pendency of the petition.
(c) If:
(1) the land described in the petition as affected by the proposed work; and (2) the surveyor has reported the land as neither benefited nor damaged;
the court may, if the facts and justice warrant, make assessments against the land.
(d) The assessments as changed, modified, equalized, or made are valid.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-32
Remonstrance against surveyor's final report; confirmation of assessments
Sec. 32. If the finding and judgment of the court is against each remonstrance:
(1) the assessments made by the surveyor shall be confirmed; and
(2) the order confirming is final and conclusive.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-33
Remonstrance against surveyor's final report; dismissal of proceedings
Sec. 33. If the finding and judgment of the court is in support of a remonstrance, the proceedings shall be dismissed at the cost of the petitioners whose land abuts or lies within four hundred forty (440) yards of the shoreline or water line of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-34
Approval of assessments where no remonstrance filed
Sec. 34. If after the ten (10) days allowed for remonstrances there is no appeal or remonstrance, the court shall do the following:
(1) Make an order declaring the proposed work established and approving assessments as made by the surveyor or as equalized and modified as provided in section 31 of this chapter.
(2) Assign the duty of carrying out the order to the county surveyor.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-35
Appeal from approval and confirmation of assessments
Sec. 35. The order of the court approving and confirming the assessments and declaring the proposed work established is final and conclusive, unless an appeal is taken. An appeal may be taken from the final judgment of the circuit or superior court to the supreme court or court of appeals as in other civil cases.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-36
Contracts for construction of improvements; notice; bidding
Sec. 36. (a) The county surveyor shall proceed to have the

improvement constructed as provided by section 32 or 34 of this chapter. The county surveyor shall keep in the surveyor's office copies of the plans and specifications, which shall be open for the inspection of any landowner interested or any contractor who may be a prospective bidder on the work.
(b) The county surveyor shall give notice in a newspaper of general circulation printed and published in the following:
(1) Each county in which the lake lies.
(2) Each county where land assessed as benefited is situated.
(c) The notice must state that on a certain day and date, which may not be less than fifteen (15) days from the date of the publication, the surveyor will do the following:
(1) Receive sealed bids for the furnishing of all material and labor necessary for the construction of the work.
(2) Let the contract to the lowest and best bidder or reject all bids and re-advertise for new bids.
(d) The surveyor may:
(1) let the work as a whole; or
(2) subdivide the work into at least two (2) sections and let the work in separate contracts that will, in the surveyor's best judgment, most speedily and economically accomplish the completion of the work.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-37
Contractor's bond; requirement
Sec. 37. A person who has successfully bid for the whole or a part of the work shall, when the work is awarded to the person, do the following:
(1) Enter into a contract with the surveyor to perform the work.
(2) Give bond that:
(A) must be approved by the court;
(B) is payable to the state; and
(C) is in a proper penalty for the performance of the contract;
that the person will pay all damages occasioned by nonfulfillment of the contract. The damages may be recovered in a court with jurisdiction.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-38
Contractor's bond; default
Sec. 38. If a person who is assessed is damaged by reason of the default and failure of the contractor to complete the work within the limit, the contractor in default is liable on the bond to the person damaged to the full extent of the damages. The damages may be recovered in a court with jurisdiction in a suit or an action on the bond by the state on the relation of the person damaged for the use of the person or party injured.
As added by P.L.1-1995, SEC.19.
IC 14-26-8-39
Contractor's bond; action on bond
Sec. 39. The surveyor may bring suit on the bond in a court with jurisdiction to recover any increased cost, expense, or damage of or to the work because of the failure of the contractor.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-40
Contractor's bond; aggregate liability of surety
Sec. 40. The aggregate liability of the surety on a bond for all liabilities may not exceed the penalty of the bond.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-41
Contracts for construction of improvements; court approval
Sec. 41. A contract may not be let until the court approves the contract.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-42
Contractor's final report
Sec. 42. When the contractor has finished the contractor's work, the surveyor shall make a final report to the court showing that the work has been completed and accepted.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-43
New assessments where no contract let
Sec. 43. (a) If the surveyor is unable to let a contract and construct the proposed improvement for the estimated cost of construction, the surveyor shall report the fact to the court.
(b) The court shall immediately order a new assessment of benefits and damages if requested in writing by at least two-thirds (2/3) of the original petitioners.
(c) If the order for a new assessment is made:
(1) the procedure provided for following the making of the original assessment shall be followed with respect to the new assessment and subsequent actions; and
(2) the landowners have the same right to remonstrate and appeal as is provided for original assessments.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-44
Payment of costs of improvements
Sec. 44. The costs and expenses of an improvement petitioned for under this chapter shall be out of the county general fund or the general lake improvement fund as described in this chapter, except the part of the cost to be paid by the department. The costs and expenses include the following:
(1) The contract price for the work. (2) The traveling expenses of the surveyor.
(3) The expenses of the viewers.
(4) Court costs.
(5) Notices.
(6) Advertising.
(7) Attorney's fees.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-45
Surveyor; traveling expenses; compensation; bond
Sec. 45. (a) If the surveyor or the surveyor's deputy uses a car owned by the surveyor or the deputy or a hired conveyance in carrying out the improvement petitioned for under this chapter, the surveyor or deputy may include traveling expenses incident to the work at an amount for mileage at a rate determined by the county fiscal body.
(b) The surveyor and the surveyor's deputy:
(1) are not entitled to receive compensation for services in addition to the statutory salary except for expenses as provided in section 44 of this chapter; and
(2) are not required to give any additional bond other than the official bond.
As added by P.L.1-1995, SEC.19. Amended by P.L.10-1997, SEC.19.

IC 14-26-8-46
Viewers; expenses
Sec. 46. The viewers, other than the surveyors, the county commissioners, and the representative of the department, are entitled to the following:
(1) Six dollars ($6) a day for expenses incurred in viewing the proposed improvement.
(2) An amount for mileage at a rate determined by the county fiscal body.
As added by P.L.1-1995, SEC.19. Amended by P.L.10-1997, SEC.20.

IC 14-26-8-47
Attorney's fees
Sec. 47. (a) Except as provided in subsections (b) and (c), the attorney's fees paid may not exceed four percent (4%) of the estimated cost of construction.
(b) If an appeal is taken or other extra proceedings are conducted, the court may allow a reasonable additional amount for the extra legal services actually provided.
(c) If:
(1) the aggregate cost is less than one thousand five hundred dollars ($1,500); and
(2) the petition is filed separately by the owners of land abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake;
the court shall fix a reasonable amount instead of the four percent

(4%) for the petitioners' attorney's fees.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-48
Verified bill; partial payment; full payment
Sec. 48. (a) A payment may not be made for work done under this chapter until a verified bill has been:
(1) presented to the surveyor;
(2) approved by the surveyor;
(3) filed with the auditor; and
(4) allowed by the commissioners.
(b) A partial payment may not be made to a contractor that exceeds seventy-five percent (75%) of the cost of the improvement.
(c) Full payment may not be made until:
(1) sixty-one (61) days after the completion and acceptance of the work; and
(2) after the contractor has filed with the surveyor an affidavit that all bills for labor, other service, or materials that have been used in the construction of or incorporated in the work have been paid in full.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-49
General lake improvement funds
Sec. 49. (a) The board of county commissioners of each county may establish a general lake improvement fund. The fund shall be used to pay for the construction of dams and other works to raise, stabilize, or maintain lake levels under this chapter. The fund includes the following:
(1) Taxes levied or collected for lake improvement purposes.
(2) The proceeds of bonds issued and sold for lake improvement purposes.
(3) Assessments for benefits to property under this chapter.
(4) Other money that is provided by law to be paid into the fund.
(b) If the board of county commissioners considers it inadvisable to establish a general lake improvement fund, payments for projects under this chapter shall be paid into and shall be paid from the county general fund.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-50
Levy of real property tax
Sec. 50. The fiscal body of a county concerned in work authorized in this chapter may, upon request of the board of county commissioners, approve the levy and collection of a tax upon all real property in the county to raise money to carry out this chapter.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-51 Surveyor; computation and apportionment of costs; certification of assessments to county auditor
Sec. 51. (a) The surveyor in charge of a project established under this chapter shall, within ten (10) days after letting the contract for construction, carefully compute the entire cost of the improvement, including the following:
(1) Incidental costs, expenses, and damages.
(2) Attorney's fees as allowed by the court.
(b) The surveyor shall apportion the costs and expenses to the tracts of land assessed in proportion to the total assessment against the respective parcels of land benefited by the construction of the work. The apportionment to the respective tracts or parcels of land may not exceed the benefits assessed against the tracts or parcels, respectively.
(c) The surveyor shall certify the assessments, apportionments, and time to make payments to the county auditor. If the improvement affects the landowners in more than one (1) county, the surveyor shall certify the assessments, apportionments, and time to make payments to the auditor of each other county affected.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-52
Auditor; notice of assessments
Sec. 52. The auditor of each county affected shall give notice by publication in a newspaper published in the county, not less than thirty (30) days before the day for payment of assessments, of the following:
(1) That the assessment sheet has been prepared and placed in the hands of the county treasurer for collection.
(2) The time and manner in which the assessments are required to be paid.
(3) That a person affected who desires to pay the assessment to discharge the person's land from all liability to the assessment on or before the day named in the order may do so.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-53
Auditor; extension of assessments upon duplicate
Sec. 53. (a) The auditor shall then extend the assessments upon a special duplicate:
(1) to be provided for the auditor at the expense of the county;
(2) to be known as the lake duplicate; and
(3) for recording all assessments under this chapter in the county.
(b) Except as provided in subsection (c), in extending the assessments upon the duplicates, the auditor shall, in the first instance, extend the assessments for the full period of payment of all assessments, as fixed by the surveyor.
(c) Assessments of less than twenty-five dollars ($25) shall be paid within one (1) year. (d) The auditor shall calculate and add to each successive installment interest at the rate of six percent (6%) per year until the date fixed for payment.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-54
Assessments less than $25
Sec. 54. (a) The provisions of this chapter permitting the payment of assessments in installments do not apply to assessments of less than twenty-five dollars ($25).
(b) If:
(1) one (1) landowner owns more than one (1) tract of land; and
(2) an assessment of less than twenty-five dollars ($25) is made against at least one (1) of the tracts of land;
all assessments less than twenty-five dollars ($25) shall be paid within one (1) year.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-55
Assessments as liens; collection of assessments
Sec. 55. An assessment constitutes a lien upon the tracts or parcels of land and shall be collected at the same time and in the same manner as taxes are collected. After collection the assessments shall be deposited in the lake improvement fund or the county general fund.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-56
Nonpayment of assessments; sale of land
Sec. 56. (a) If an assessment, an installment, or a part of an assessment or installment is not paid when due, the failure to pay results in the same penalties as for the nonpayment of taxes. The land shall be placed upon the list of land to be sold at tax sale, and the land shall be sold at tax sale at the same time and in the same manner as provided under IC 6-1.1-24. The same penalties apply and the same rights are acquired upon purchase at these sales as in other tax sales, including the execution and delivery of tax deeds and the rights and remedies provided in cases of property sold at tax sale.
(b) Personal property or real property other than that assessed may not be sold for the failure to pay an assessment or installment.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-57
Nonpayment of assessments; public land
Sec. 57. (a) If:
(1) a municipal corporation or other public corporation fails to pay an assessment for benefits or for property the municipal or other public corporation owns; and
(2) there is not a provision for selling the property at tax sale;
the municipal or other public corporation is considered to have

elected to pay in installments at the same time and in the same manner as provided in other cases. The assessments shall be included in the respective lists, and the municipal or other public corporation shall pay the installments to the county treasurer in the same manner as provided in other cases.
(b) A municipal or other public corporation that fails to pay an installment is liable for the nonpayment. The auditor shall enforce collection by bringing an action in the name of the state of Indiana, on the relation of the county treasurer in behalf of the county for the installment that is due and unpaid, together with penalties. The recovery is without relief from valuation and appraisement laws and includes reasonable attorney's fees for collecting the installment.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-58
Assessments as liens; priority; payment; cancellation
Sec. 58. (a) The amount of an assessment as made or approved and confirmed by the court is a lien upon the land assessed from the time the assessment is approved and confirmed. The lien follows all other improvement liens upon the affected real property in order of priority as to date of attachment.
(b) The surveyor charged with the construction of the work shall keep in the surveyor's office a complete copy of the assessments that may, upon demand, be examined by any interested person.
(c) An owner of land assessed for benefits who desires to transfer the property free and clear of the lien for the assessment may deposit with the county treasurer the full amount of the benefits assessed against the tract or parcel of land. When the surveyor has made the final computation to the county auditor, the treasurer shall pay to the person paying the assessment the surplus, if any, over the actual assessment. Whenever the owner of a tract or parcel of land has paid to the treasurer and the treasurer's books show the payment, the lien for the assessment on the tract or parcel of land is automatically canceled.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-59
Lien for labor and materials
Sec. 59. (a) Each subcontractor, laborer, and other person who performs labor or another service or furnishes material that is used in the construction of or incorporated in work under this chapter, including board for laborers and all fuel, oil, and grease used in the operation of machinery used in the construction work, has a lien upon the fund raised for the payment of the work. The lien attaches if written notice is filed with the surveyor:
(1) within sixty (60) days of furnishing the labor or material; and
(2) that states the amount due and describes the article furnished.
(b) After the receipt of notice under subsection (a), the surveyor

shall withhold payment to the contractor for the work in an amount sufficient to satisfy the lien until the amount is adjusted and paid.
(c) If a contractor and a person claiming a lien disagree on the amount or validity of the lien, the court ordering the construction of the work shall, upon motion of the surveyor, contractor, or person claiming the lien, determine the amount to be paid. The surveyor may pay the amount determined, and on payment the surveyor is released from all liability concerning the payment.
(d) If the surveyor fails to comply with this section, the surveyor is liable on the surveyor's bond for the amount improperly paid over to the contractor.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-60
Liability of surveyor on bond
Sec. 60. (a) If a surveyor fails to perform any work required of the surveyor by this chapter, after ten (10) days written notice to the surveyor by any interested person the surveyor is liable with the surveyor's sureties on the surveyor's official bond:
(1) for all damages caused by the failure to perform the duty, including reasonable attorney's fees; and
(2) to the person damaged.
(b) An action on the bond of the surveyor for failure to perform a duty must be brought in the name of the state on the relation of:
(1) the county auditor; or
(2) the person injured.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-61
Petition filed under IC 36-9-27; duties of viewers and surveyor
Sec. 61. (a) If a petition is filed under IC 36-9-27 for the construction, reconstruction, alteration, repair, or recleaning of a drainage ditch that extends into or within one hundred sixty (160) rods of a freshwater lake and has a bottom depth lower than the average normal water level of the lake, the petition may ask that:
(1) the owners of land abutting or within four hundred forty (440) yards of the shoreline or water line of each lake likely to be affected;
(2) each county in which the lake lies; and
(3) the department;
participate in the cost of constructing a dam or structure, diversion ditches, pumping stations, or other appurtenances necessary to protect and preserve the water level of the lake.
(b) If a request is made in a petition under subsection (a), the court having jurisdiction of the drainage proceedings shall appoint additional viewers as prescribed in this chapter to represent the county and the department. The viewers shall file a separate report on whether a dam, other structure, diversion ditch, pumping station, or other appurtenance is practicable and of public need.
(c) If the report of the viewers is in the affirmative, the surveyor

for the drainage project shall include in the report plans and specifications for the improvement and apportion assessments and damages in the same manner as prescribed in this chapter governing raising or maintaining lake levels.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-62
Petition filed under IC 36-9-27; court proceedings
Sec. 62. (a) If a petition is filed under section 61 of this chapter for the construction, reconstruction, alteration, repair, or recleaning of a drainage ditch that extends to or within one hundred sixty (160) rods of a freshwater lake and has a bottom depth lower than the average normal water level of the lake and the petition does not request the construction of a dam, other structure, diversion ditch, pumping station, or other appurtenance to protect and preserve the water level of each lake likely to be affected:
(1) twenty percent (20%) of the owners of land abutting or within four hundred forty (440) yards of the shoreline or water line of the lake;
(2) a county in which the lake lies; or
(3) the department;
may file a petition addressed to the court having jurisdiction any time before the court order granting the petition for the drainage project to include a dam, other structure, diversion ditch, pumping station, or other appurtenance necessary to protect and preserve the water level of the lake.
(b) Upon receipt of a petition filed under subsection (a), the court shall set a date for a hearing. On that date the court shall hear all evidence submitted regarding the practicability and public need of a dam, other structure, diversion ditch, pumping station, or other appurtenance to protect and preserve the water level of each lake likely to be affected.
(c) If the court rules that the additional construction is necessary, the same procedure shall be followed for inclusion as if the additional construction were included in the petition for the drainage work.
(d) If the court rules adversely on the practicability or public need of a dam, other structure, diversion ditch, pumping station, or other appurtenance, an appeal may be taken from the final judgment of the circuit or superior court to the supreme court or the court of appeals within thirty (30) days.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-63
Petition filed under IC 36-9-27; additional assessments
Sec. 63. If:
(1) the construction of a dam, other structure, diversion ditch, pumping station, or other appurtenance in connection with the preservation or stabilization of a lake is petitioned for under section 62 of this chapter in connection with a drainage

proceeding; and
(2) in the surveyor's opinion, the improvement to the lake will:
(A) be beneficial to any person affected by the drainage project; or
(B) in any way provide better drainage than if the water level of the lake is left uncontrolled or undisturbed;
the surveyor for the drainage project may assess a part of the cost of the improvement that would normally be paid by those persons who own land abutting or within four hundred forty (440) yards of the shoreline or water line of the lake to any person affected by the drainage project.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-64
Elevation of lake levels
Sec. 64. (a) The county surveyor shall do the following:
(1) Certify the elevation of a lake level established under this chapter, including the bench mark used for the point of beginning.
(2) Record the elevation of the lake level and the bench mark in the office of the county recorder in each county in which the lake lies.
(b) The elevation of a lake level established under this chapter must refer to at least one (1) of the following:
(1) The United States Coast and Geodetic Survey, first, second, and third order levels.
(2) The United States Geological Survey, third order levels.
As added by P.L.1-1995, SEC.19.






ARTICLE 27. LEVEES, DAMS, AND DRAINAGE

CHAPTER 1. DUTIES OF DEPARTMENT

than land assessed for benefits and wherever located is not subjected to inundation, overflow, or unnecessary or unnatural hazard or inconvenience.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-2
Notices required to be made to department
Sec. 2. Within five (5) days after:
(1) an order has been made by a circuit or superior court, board of commissioners, or county auditor referring a petition for drainage or for the establishment and construction of a levee or dike to the:
(A) drainage or levee commissioners;
(B) county surveyor; or
(C) joint board of drainage commissioners for interstate drains; and
(2) the election and organization of the board of directors of an incorporated levee or dike association under Indiana law for the location, establishment, or construction of ditches, drains, levees, or dikes;
the clerk of the circuit court, the county auditor, or the clerk of the board of directors of the incorporated levee or dike association shall notify the department by registered letter of the making of the order or the election and organization of the board of directors.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-3
Contents of notices
Sec. 3. The letter required by section 2 of this chapter must state the following:
(1) The names and addresses of the drainage or levee commissioners or the members of the board of directors.
(2) The date and place of meeting of the commissioners or board of directors to make personal inspection of the land described in the petition or likely to be affected by the proposed work of drainage or levee or dike construction.
(3) The date fixed by the court or board of county commissioners or otherwise upon which the preliminary or final report of the drainage or levee commissioners or board of directors is to be submitted.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-4
Collection of data, statistics, or information
Sec. 4. Upon the receipt of notice under section 2 of this chapter or at any time thereafter, the department may obtain, collate, and interpret the data, statistics, or other information relative to the proposed ditch, drain, levee, or dike that in the discretion of the department is considered necessary to enable the department to fully and satisfactorily perform the duties required by this chapter. The

data, statistics, or other information may be obtained by the department or an agent of the department either in person or by a suitable questionnaire prepared by the department and submitted to:
(1) the clerk of the circuit court or the auditor of the county having jurisdiction of the case; or
(2) the drainage or levee commissioners or board of directors or superintendent of construction.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-5
Designation of technical advisor
Sec. 5. The department may, upon the receipt of a request in writing from:
(1) the circuit or superior court or the board of county commissioners having jurisdiction of the case;
(2) the drainage or levee commissioners;
(3) the board of directors of an incorporated levee or dike association;
(4) the superintendent of construction; or
(5) a petitioner or a landowner who may be affected by an assessment or damages incident to the establishment and construction of the proposed work;
direct the state engineer or an authorized agent or person connected with the division of engineering to act as a technical advisor.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-6
Duties of technical advisor
Sec. 6. The department may direct the technical advisor designated under section 5 of this chapter to do any of the following:
(1) Accompany the drainage or levee commissioners, the joint board of drainage commissioners, or the board of directors of an incorporated levee or dike association and assist and advise them while making personal inspection of the land likely to be affected by the proposed work to determine the best and cheapest method of drainage or of constructing the proposed levee or dike, including the termini, route, location, character, and dimensions of the main drain or levee, as well as any arms, branches, or laterals, considering future contingencies as well as present needs, and cooperate with them in the determination of all other matters that the commissioners or board of directors are lawfully required to perform and on which they may request the person's assistance or advice.
(2) Sit in an advisory capacity during the hearing of the preliminary or final report of the drainage or levee commissioners or board of directors by the court or county executive until the proceedings have been dismissed or an order has been issued declaring the proposed work established.
(3) Cooperate with the superintendent of construction, commissioner, or other person charged with the execution of the

work in the determination of all matters on which the person's advice or assistance is requested.
As added by P.L.1-1995, SEC.20.



CHAPTER 2. LEVEES; MISCELLANEOUS PROVISIONS

IC 14-27-2-2
Riding or driving on levee prohibited
Sec. 2. A person who knowingly rides or drives upon or over a levee constructed under law, except for the purpose of:
(1) passing over the levee:
(A) at a public or private crossing; or
(B) upon a part of a public highway; or
(2) inspection or repair;
commits a Class B infraction.
As added by P.L.1-1995, SEC.20. Amended by P.L.71-2004, SEC.10.



CHAPTER 3. CONTROL OF LEVEES

IC 14-27-3-2
Laborer's and materialman's liens
Sec. 2. (a) All laborers and other persons who perform a service or furnish materials in the construction of the work under this chapter have a lien upon the fund raised for the construction of the work. Upon notice in writing filed with the county treasurer of the amount due and what the amount is for, the treasurer shall withhold payment to the contractor on any warrant drawn in the contractor's favor in an amount sufficient to satisfy the lien, until the amount is adjusted.
(b) If the contractor and the person claiming the lien disagree on the amount or validity of the lien, the court shall, on motion of the superintendent, contractor, or person claiming the lien, determine the matter.
(c) On failure to comply with this section, the superintendent is liable on the superintendent's bond for any amount improperly paid over to the contractor.
As added by P.L.1-1995, SEC.20.
IC 14-27-3-3
Pro rata distribution of excess money
Sec. 3. If money remains after the payment of the cost of the construction of the work and expenses connected with the work, the money shall be distributed, pro rata, according to the amount paid by the owners of the land and the corporations assessed for the work.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-4
Assessments; defect in proceedings not defeating collection
Sec. 4. The collection of assessments is not defeated by reason of a defect in the proceeding occurring before the judgment of the court approving and confirming the assessment of benefits and damages and ordering the work established if the court had jurisdiction. The judgment is conclusive that all prior proceedings were regular and according to law. A person may not, at any stage of the proceedings, take advantage of an error, a defect, or an informality that does not directly affect the person. If the court releases a person of liability or modifies the person's assessment, the act of the court does not affect the rights or liabilities of any other person.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-5
Assessments; petition for additional assessments
Sec. 5. (a) If it appears that the assessment of benefits is insufficient to complete the work and pay expenses in connection with the work, the superintendent of construction may file a petition asking the court for an additional assessment. Five (5) days notice of the filing of the petition shall be given to each person assessed for the work or to the attorney of record of the person. The notice shall be given and served in the same manner as the notice of filing of the original petition.
(b) On or before the expiration of the five (5) days notice, an interested person may file an answer or objection to the petition.
(c) The court may:
(1) after:
(A) the expiration of the time; or
(B) hearing the answer or objection if an answer or objection is filed; and
(2) if satisfied of the necessity;
make an additional assessment on all land originally assessed as benefited and in proportion to the original assessment. The additional assessments, or as much of the additional assessments that are necessary, are first liens upon the land against which the additional assessments are assessed and shall be collected as provided for the original assessments.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-6
Assessments; supplemental petitions Sec. 6. (a) The superintendent of construction or a person interested in the work may also file with the court a supplemental petition showing that land not assessed for benefits or damages is affected by the work whether or not the land is described in the petition or in either report of the commissioners. Notice of the supplemental petition shall be given as provided for filing the original petition.
(b) The court shall refer the supplemental petition to the commissioners to report on the supplemental petition. All proceedings may be had and orders and decrees made, including the construction of additional arms or branches, as if the supplemental petition were an original petition. However, the proceedings on the supplemental petition do not affect the original petition unless the court, for good cause, orders the petitions consolidated. An order to consolidate the petitions, however, may not delay the original work.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-7
Repairs to levees; records; warrants
Sec. 7. (a) The committee placed in charge of the levee may make all necessary repairs to the levee that are necessary to keep the levee in original condition. If it becomes necessary for the safety of the levee to change the line and location of the levee at any point in making the repairs, the committee may make the change. However, the committee may not change or relocate the general line or location of the levee.
(b) The committee shall do the following:
(1) Keep a record of the committee's proceedings.
(2) Note in the record all expenses incurred in making the repairs.
(3) File with the county auditor a statement showing the cost and expenses of making the repairs, specifying the amounts due each person.
(c) The auditor shall draw a warrant on the county treasurer in favor of each person for the amount due the person. The amounts shall be paid out of the county revenue but reimbursed to the county.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-8
Apportionment and assessment of costs of repairs
Sec. 8. To raise the necessary money to reimburse the county, the committee shall apportion and assess the costs upon the land and corporations to be benefited by the repairs in proportion to the benefits. The costs may not exceed the benefits. However, if the repairs have been made necessary by the act or negligence of:
(1) the owner or occupant of land; or
(2) an employee or agent of the owner or occupant;
the cost of the repairs shall be assessed against that land alone.
As added by P.L.1-1995, SEC.20.
IC 14-27-3-9
Notice of assessments
Sec. 9. (a) The committee shall, within five (5) days after making an assessment, post written notices as follows:
(1) In three (3) public places in the township where the land assessed is situated, near to the work done.
(2) One (1) at the door of the courthouse of each county in which the land is situated.
(b) The committee shall note in the record in the committee's office the time and place of posting of each notice.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-10
Appeal of assessment; bond; summons; pleadings
Sec. 10. (a) A person assessed may appeal the assessment to the circuit or superior court of the county in which the proceedings for the construction of the work were held by filing with the clerk of the court, within ten (10) days after the date of posting the notices, an appeal bond:
(1) payable to the committee in the amount of two (2) times the assessment;
(2) with surety to the approval of the clerk; and
(3) conditioned that the person will prosecute the appeal and pay all costs that are adjudged against the person.
(b) The clerk shall issue a summons for the committee served by the sheriff.
(c) The committee shall file with the clerk the following:
(1) A copy of the record of the assessment for the repairs.
(2) The notice of the assessment.
(3) A statement showing when and where the notices were posted.
(d) Other pleadings are not necessary.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-11
Appeal of assessment; proceedings
Sec. 11. (a) The appeal shall be tried by the court without a jury. A change of venue from the judge but not from the county is allowed. The only questions tried are the following:
(1) Whether the repairs are necessary.
(2) What is the cost of the repairs.
(3) Whether the appellant's land is benefited by the repairs.
(4) If the appellant's land is benefited, what part of the costs should be assessed against the land of the appellant.
(b) The decision of the court may not be appealed.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-12
Appeal of assessment; costs
Sec. 12. (a) If the court reduces the assessment against the land of

the appellant at least twenty percent (20%), all the costs of the appeal shall be added to the assessment and shall be assessed upon the tracts of land in the same proportion as the original assessment.
(b) If the court does not reduce the assessment of the appellant at least twenty percent (20%), the appellant must pay all costs of the appeal.
(c) If more than one (1) person appeals, the cases shall be consolidated and tried together and the costs apportioned as justice requires.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-13
Assessments; certified copy; placement on tax duplicate; applicability of statutes
Sec. 13. (a) The:
(1) clerk of the court, when an appeal is disposed of; or
(2) committee, if an appeal is not taken;
shall make a certified copy of the assessment as confirmed by the court in an appeal or as made originally if an appeal is not taken. The clerk or committee shall file the certified copy with the auditor of the county in which the proceedings are held.
(b) The auditor shall place the assessments against each tract of land upon the next succeeding tax duplicate. The assessment is a lien from the time of posting the original notices of the assessments and shall be collected as other state and county taxes are collected.
(c) All statutes regulating:
(1) the payment and collection of state and county taxes;
(2) the assessment of penalties and interest; and
(3) the sale of property for delinquent taxes;
apply to the payment and collection of assessments that are placed upon the tax duplicates under this section.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-14
Preservation and protection of levee
Sec. 14. (a) The committee in charge of a levee may preserve and protect the levee, including a strip of land ten (10) feet in width on the inside of the levee.
(b) If the committee determines that the preservation of the levee or a part of the levee requires that the levee should be fenced, the committee may have suitable fences erected along the levee.
(c) The committee may also do the following:
(1) Adopt the means necessary to keep the levee free from sprouts, grass, weeds, briers, and other growth.
(2) Sow grass seed on the levee.
(3) Use the means necessary to protect the levee from varmints or burrowing animals.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-15 Additions to or protection of levee upon petition of landowners
Sec. 15. If requested by a petition signed by a majority of the owners of land protected by the levee, the committee in charge of a levee may do the following:
(1) Make additions to the levee by increasing the height or width of the levee.
(2) Protect against the encroachment of a stream and take all necessary steps to protect and prevent the washing and cutting away of the banks of the stream by the construction of a suitable work that will prevent the washing or cutting of the banks.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-16
Pumping or removal of water upon petition of landowners
Sec. 16. If requested in writing by a majority of interested landowners, the committee in charge of a levee may pump out or remove from land protected by the levee water that collects and remains standing on the land and that does not have a means of outlet. For this purpose the committee may purchase pumps or adopt other suitable means for the removal of the water.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-17
Applicability of statutes regarding assessments
Sec. 17. All of the provisions of sections 7 through 13 of this chapter concerning:
(1) the payment of the cost of repairs of levees;
(2) the making of assessments for the cost;
(3) the right of appeal from the assessments; and
(4) the manner of collecting the assessments;
apply to work done under sections 14, 15, and 16 of this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-3-18
Minimum annual assessment
Sec. 18. Notwithstanding the percent of benefit assessment determined by a levee committee under Acts 1907, c.223, s.8 1/2, as added by Acts 1941, c.159, s.1, as amended, and as preserved from repeal under certain circumstances by section 19 of this chapter, the minimum annual amount to be imposed for levee purposes upon a tract of land benefited by the levee may not be less than five dollars ($5).
As added by P.L.1-1995, SEC.20.

IC 14-27-3-19
Effect of recodification
Sec. 19. A levee district or association that was created under a statute that was repealed by IC 19-3-2-106 (recodified as IC 13-2-19.5-9 before its repeal, and later recodified as this section):
(1) is not affected by the repeal; and (2) may continue to exist as if the statute had not been repealed.
As added by P.L.1-1995, SEC.20.



CHAPTER 4. LEVEE ASSOCIATIONS; MERGED

IC 14-27-4-2
Effect of repeal on surviving corporation
Sec. 2. A surviving corporation:
(1) may continue and possesses all the rights, powers, duties, and privileges of any law repealed by IC 19-3-2-106 (repealed April 1, 1980); and
(2) is not affected by the repeal.
As added by P.L.1-1995, SEC.20.

IC 14-27-4-3
Effect on rights and obligations of surviving corporation
Sec. 3. A surviving corporation has all the specific rights, powers,

privileges, and obligations conferred on levee associations organized under Acts 1913, c.165, as amended.
As added by P.L.1-1995, SEC.20.



CHAPTER 5. LEVEE ASSOCIATIONS; FEDERAL LOANS

IC 14-27-5-2
Application for loan
Sec. 2. The board of directors of an association described in section 1 of this chapter may apply to the federal Farmers Home Administration, the United States Department of Housing and Urban Development, or any other agency of the federal government authorized by federal law to make loans for works of improvement for a long term or short term loan to cover the association's expenses in connection with the construction of a levee or ditch and any other required or related improvements, including the following expenses:
(1) General, legal, and administrative expenses.
(2) The acquisition of land rights.
(3) Costs of engineering.
(4) Other costs of necessary construction and maintaining and operating the works of improvement authorized by applicable governmental authority.
As added by P.L.1-1995, SEC.20.

IC 14-27-5-3
Evidence and security of loan
Sec. 3. A loan may be:
(1) evidenced by one (1) installment note or by a series of notes; and
(2) secured by the collection of a special assessment levied as provided in section 11 of this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-5-4
Terms of loan subject to agreement and federal law
Sec. 4. The following are subject to the agreement of the board of directors and the federal agency and applicable federal law:
(1) The time repayment of a loan must begin.
(2) The term within which the loan is repaid. (3) The amount of interest.
(4) The time of making payments of interest.
(5) The interval at which interest shall be paid.
As added by P.L.1-1995, SEC.20.

IC 14-27-5-5
Petition for approval of loan
Sec. 5. Before making financial commitments described in this chapter with a federal agency, the board of directors must file a petition for approval of the proposed action in the circuit court of the county in which the most land affected by the construction or improvements lies. The petition must state the following for the proposed loan:
(1) The purpose.
(2) The amount.
(3) The terms.
As added by P.L.1-1995, SEC.20.

IC 14-27-5-6
Hearing on petition for approval of loan
Sec. 6. The court shall do the following:
(1) Set a date for a hearing.
(2) Allow at least twenty-one (21) days for an interested person to file objections.
(3) Order notice for the hearing that the court considers necessary. However, publication must at least be made in each of the counties containing land within the affected area in accordance with IC 5-3-1. The notice must set forth in summary form the contents of the petition.
As added by P.L.1-1995, SEC.20.

IC 14-27-5-7
Court approval of loan
Sec. 7. If at the hearing the court finds that:
(1) the loan as proposed in the petition is necessary for the accomplishment of the purposes set forth in this chapter; and
(2) the terms and conditions are reasonable and probably are as beneficial to accomplish the purposes as would be obtainable in private competitive financial markets;
the court shall approve the petition and authorize the board of directors to enter into the loan agreement.
As added by P.L.1-1995, SEC.20.

IC 14-27-5-8
Levy of special assessment upon court approval
Sec. 8. Upon approval by the court, the board of directors may levy the special assessments necessary for the repayment of the loan.
As added by P.L.1-1995, SEC.20.

IC 14-27-5-9 Purposes of loan
Sec. 9. The board of directors may secure part or all of the money necessary for the project under this chapter. The board of directors may make the loan for any of the board's needs to cover the expenses for which the loan is sought and maintaining and operating the works of improvement that have been authorized by applicable governmental authority. The loan may also be used to refinance a prior loan whose proceeds have been used for any of the purposes described in section 2 of this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-5-10
Offer of bond issue for sale to federal agency
Sec. 10. If the board of directors:
(1) decides not to enter into a loan agreement with a federal agency by installment note or series of notes; and
(2) instead prepares a bond issue, in whole or in part;
the board of directors may offer the bond issue for sale to a federal agency without a public offering or the securing of competitive bids on the bond offering.
As added by P.L.1-1995, SEC.20.

IC 14-27-5-11
Repayment of loan by levy of special assessment
Sec. 11. A loan made under this chapter or under IC 13-2-29-1 (before its repeal) shall be repaid by levy of the special assessment authorized on the real property within the proposed project. The assessment against the landowners must be in the proportion that the benefits assessed against each tract of real property bear to the total benefits assessed as shown by the report of the appraisers appointed by the board of commissioners of the county under Acts 1913, c. 165, s. 16. Statutes regulating:
(1) the payment and collection of state and county taxes;
(2) the placing of assessments on the tax rolls and the recording of the assessments;
(3) the validity of the assessments;
(4) the assessment of penalties and interest; and
(5) the sale of property for delinquent taxes;
apply to the assessments.
As added by P.L.1-1995, SEC.20.



CHAPTER 6. LEVEE AUTHORITY IN VANDERBURGH COUNTY

IC 14-27-6-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of the levee authority.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-3
"Gate" defined
Sec. 3. As used in this chapter, "gate" means any opening in a levee that can be closed mechanically to prevent the flow of water through the levee.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-4
"Levee" defined
Sec. 4. As used in this chapter, "levee" means any wall built along a stream to keep the stream from overflowing the banks.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-5
"Pumping station" defined
Sec. 5. As used in this chapter, "pumping station" means any place equipped with pumps for the purpose of lifting water over a levee wall and into the stream.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-6
Ordinance establishing levee authority
Sec. 6. The:
(1) city fiscal body; or
(2) city fiscal body and the county fiscal body;
may adopt an ordinance to establish a levee authority for the purpose of acquiring land, rights-of-way, and easements on which the board or the United States Army Corps of Engineers can construct, improve, equip, maintain, control, lease, and regulate levees to hold back flood waters either within or without the district. The authority

has jurisdiction over a district coterminous with the jurisdictional boundaries of the fiscal body adopting the ordinance.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-7
Board; executive and legislative powers
Sec. 7. The board shall exercise the executive and legislative powers of the authority as provided by this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-8
Board; members
Sec. 8. (a) The board consists of three (3) members as follows:
(1) Two (2) members shall be appointed by the city executive.
(2) One (1) member shall be appointed by the board of commissioners of the county if the fiscal body of the county adopted an ordinance under section 6 of this chapter or under IC 13-2-31-2 (before its repeal).
(b) Not more than two (2) members of the board may be members of the same political party.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-9
Board; eligibility of members
Sec. 9. To be eligible to be appointed as a member of the board, an individual must meet the following conditions:
(1) Be at least eighteen (18) years of age.
(2) Be a resident householder of the city if appointed by the city executive.
(3) Be a resident of the county.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-10
Board; appointment of members; first meeting
Sec. 10. As soon as possible after the adoption of an ordinance for the creation of a levee authority, the members of the board shall be appointed as provided in section 8 of this chapter. The members shall meet on the day of the first meeting of the board and organize as the board.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-11
Board; terms of first members
Sec. 11. (a) Except as provided in subsection (b), the first members of the board shall be appointed as follows:
(1) One (1) member for the term of one (1) year.
(2) One (1) member for the term of two (2) years.
(3) One (1) member for the term of three (3) years.
(b) If the board consists of members appointed from both the city and the county: (1) the city executive shall appoint members for original terms of one (1) and two (2) years; and
(2) the board of commissioners of the county shall appoint a member for a term of three (3) years.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-12
Board; filling of vacancy upon expiration of term
Sec. 12. Upon the expiration of a term, the city executive or board of commissioners of the county shall appoint a member to fill the vacancy.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-13
Board; filling of vacancy upon resignation
Sec. 13. If a vacancy occurs on the board by resignation or otherwise, except for the expiration of a term, the city executive or board of commissioners of the county shall appoint a member for the remainder of the term.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-14
Board; terms of members
Sec. 14. (a) Except as otherwise provided in this chapter, a member of the board serves for a term of three (3) years:
(1) beginning at noon on the day of the first meeting of the board; and
(2) continuing until a successor has qualified for the office.
(b) A member of the board is eligible for reappointment to successive terms.
(c) A member of the board may be impeached under the procedure provided for the impeachment of county officers.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-15
Board; restrictions on members
Sec. 15. (a) A member of the board is ineligible to hold an appointive office or employment for the authority.
(b) A member of the board may not be or become personally interested in a contract with or claim against the authority.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-16
Board; compensation of members
Sec. 16. The members of the board are entitled to a minimum compensation of six hundred dollars ($600) each year.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-17
Board; officers Sec. 17. The board shall, at the board's first regular meeting to be conducted on the first July 1 or January 1 following appointment of the members and annually thereafter, elect the following officers:
(1) One (1) of the members as president.
(2) Another of the members as vice president, who shall perform the duties of the president during the absence or disability of the president.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-18
Board; office and records
Sec. 18. The board shall have a suitable office where the board's maps, plans, documents, records, and accounts shall be kept, subject to public inspection at all reasonable times.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-19
Board; meetings
Sec. 19. (a) The board shall by rule provide for regular meetings to be held not less than at semimonthly intervals throughout the year. The board shall keep meetings open to the public.
(b) The board shall convene a special meeting when a special meeting is called. The chairman or a majority of the members of the board may call a special meeting. The board shall do the following:
(1) Establish by rule a procedure for calling special meetings.
(2) Give notice of a special meeting that is open to the public by publication one (1) time, not less than twenty-four (24) hours before the time of the meeting, in each of two (2) daily newspapers of general circulation in the district.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-20
Board; quorum
Sec. 20. A majority of the members of the board constitutes a quorum for a meeting. The board may act officially by an affirmative vote of a majority of the members present at the meeting at which the action is taken.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-21
Board; record of proceedings
Sec. 21. The board shall have a written record of the board's proceedings kept. The record must be available for public inspection in the office of the board. The board shall record in the record the affirmative and negative vote on the passage of each item of business.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-22
Board; rules of procedure Sec. 22. The board shall adopt a system of rules of procedure under which the board's meetings are to be held. The board may suspend the rules of procedure by unanimous vote of the members of the board who are present at the meeting. The board may not suspend the rules of procedure beyond the duration of the meeting at which the suspension of rules occurs.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-23
Board; supervision of internal affairs
Sec. 23. The board may supervise the board's internal affairs in the same manner as other municipal legislative and administrative bodies.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-24
Proposed drafts of ordinances
Sec. 24. (a) A member of the board may introduce a proposed draft of an ordinance at a meeting of the board. A person who introduces a proposed draft of an ordinance shall provide at the time of introduction a written copy of the proposed draft.
(b) The board shall assign to each proposed draft of an ordinance a distinguishing number and the date when introduced.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-25
Notice of pending action on proposed drafts
Sec. 25. (a) Not:
(1) more than seven (7) days after the introduction of a proposed draft of an ordinance; and
(2) less than seven (7) days before the final passage of a proposed draft of an ordinance;
the board shall publish a notice that the proposed ordinance is pending final action by the board. The notice shall be published one (1) time in each of two (2) daily newspapers that have a general circulation in the district. Notice of an ordinance establishing a budget must be in accordance with the general law relating to budgets of cities.
(b) The board shall do the following:
(1) Include in the notice the following:
(A) Reference to the subject matter of the proposed ordinance.
(B) The time and place a hearing will be held on the proposed ordinance.
(C) A statement that the proposed draft of an ordinance is available for public inspection at the office of the board.
(2) Not later than the date of notice of the introduction of a proposed ordinance, place five (5) copies of the proposed draft on file in the office of the board for public inspection.
(c) The board may include in one (1) notice a reference to the

subject matter of each draft of an ordinance that is pending and for which notice has not already been given.
(d) An ordinance is not invalid because the reference to the subject matter of the draft of an ordinance was inadequate if the reference was sufficient to advise the public of the general subject matter of the proposed ordinance.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-26
Meetings to take action on proposed drafts
Sec. 26. At a meeting for which notice has been given as required by section 25 of this chapter, the board may:
(1) take final action on the proposed ordinance; or
(2) postpone final consideration to a designated meeting in the future without giving additional notice.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-27
Public meeting required
Sec. 27. The board may adopt a draft of an ordinance only at a meeting that is open to the public. Before adopting an ordinance, the board shall give opportunity to a person present at the meeting to give testimony, evidence, or argument for or against the proposed ordinance in person or by counsel under rules that the board adopts concerning the number of persons who may be heard and time limits.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-28
Effective dates of ordinances
Sec. 28. Whenever the board adopts an ordinance, the board shall at the same meeting designate the effective date of the ordinance. If the board fails to designate the effective date of the ordinance in the record of the proceedings of the board, the ordinance takes effect fourteen (14) days after passage.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-29
Copies of ordinances
Sec. 29. (a) The board shall have copies of each ordinance made available to the public.
(b) The board may provide for the printing of any of the ordinances of the authority in pamphlet form or in bound volumes. The board may:
(1) distribute the pamphlets or volumes without charge; or
(2) charge the cost of printing and distribution.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-30
General powers of board
Sec. 30. The board may perform all acts necessary or reasonably

incident to carrying out the purposes of this chapter, including the following powers:
(1) To sue and be sued collectively by the board's name "__________ Levee Authority", with service of process being had on the president of the board. However, costs may not be taxed against the board or any of the board's members in an action.
(2) To have exclusive jurisdiction within the district.
(3) To adopt ordinances to protect all property owned or managed by the board.
(4) To adopt an annual budget and levy taxes not to exceed two and sixty-seven hundredths cents ($0.0267) on each one hundred dollars ($100) of assessed property in accordance with this chapter.
(5) To incur indebtedness in the name of the authority in accordance with this chapter.
(6) To:
(A) acquire real, personal, or mixed property by deed, purchase, lease, condemnation, or otherwise; and
(B) dispose of the property;
for flood control purposes.
(7) To do the following:
(A) Receive gifts, donations, bequests, and public trusts.
(B) Agree to accompanying conditions and terms and bind the authority to carry out the terms and conditions.
(8) To determine matters of policy regarding internal organization and operating procedures not specifically provided for otherwise.
(9) In addition to all other powers conferred by this chapter and IC 14-27-3, to do the following:
(A) Cooperate with an officer or agency of the federal government in the performance of any of the work authorized by this chapter.
(B) Accept labor, material, or financial assistance.
(C) Do all things not inconsistent with this chapter necessary to satisfy the requirements of the federal authorities for the purpose of obtaining aid from the federal government.
(10) To purchase supplies, materials, and equipment to carry out the duties and functions of the board in accordance with procedures adopted by the board and in accordance with general law.
(11) To employ personnel as necessary to carry out the duties, functions, and powers of the board.
(12) To sell surplus or unneeded property in accordance with procedures prescribed by the board.
(13) To adopt administrative rules to do the following:
(A) Carry out the board's powers and duties.
(B) Govern the duties of the board's officers, employees, and personnel.
(C) Govern the internal management of the affairs of the

board.
The board shall publish all rules adopted by the board for at least ten (10) days in a newspaper of general circulation printed in the district.
(14) To fix the salaries or compensation of the officers and employees of the authority, except as otherwise provided by this chapter.
(15) To carry out the purposes and objects of the authority.
(16) To adopt and use a seal.
(17) To:
(A) acquire land, easements, and rights-of-way; and
(B) establish, construct, improve, equip, maintain, control, lease, and regulate levees and the land owned adjacent to the levees, either within or outside the district;
for flood prevention purposes. However, if at the time of the creation of the levee authority a political subdivision owns or controls a levee, upon the qualification of the members of the board the exclusive control, management, and authority over each levee owned or controlled by a political subdivision shall be transferred to the board without the passage of an ordinance. The board of public works of the political subdivision or other persons having possession or control of a levee shall immediately deliver to the board all personal property and records, books, maps, and other papers and documents relating to the levee.
(18) To:
(A) elect a secretary from the board's membership; or
(B) employ a secretary;
and fix the compensation of the secretary.
(19) To do the following:
(A) Employ superintendents, managers, engineers, surveyors, attorneys, clerks, guards, mechanics, laborers, and all other employees the board considers expedient. All employees shall be selected and appointed irrespective of political affiliations.
(B) Prescribe and assign the duties and authority of the employees.
(C) Fix the compensation to be paid to the persons employed by the board in accordance with appropriations made by the city fiscal body.
(D) Require a bond on any officer or employee of the authority in the amount, upon the terms and conditions, and with surety to the approval of the board.
(20) To adopt rules not in conflict with:
(A) Indiana law;
(B) the ordinances of the city; or
(C) the laws or regulations of the United States and the United States Corps of Army Engineers;
regulating the construction, maintenance, and control of the board's levees and other property under the board's control. (21) To establish the board's own detail or department of police or to hire guards to execute the orders and enforce the rules of the board.
(22) To permit the federal government to do the following:
(A) Construct or repair, on land or rights-of-way owned by the authority, levees, dikes, breakwaters, pumping stations, syphons, and flood gates.
(B) Construct or repair sewers, ditches, drains, diversion channels, and watercourses if necessary in the actual construction, repair, and maintenance of a levee and along land or rights-of-way owned by the authority.
(23) To do the following:
(A) Construct, maintain, and repair levees, dikes, breakwaters, pumping stations, and flood gates.
(B) Construct or repair sewers, ditches, drains, diversion channels, and watercourses if necessary in the actual construction, repair, and maintenance of a levee.
(24) To sell machinery, equipment, or material under the control of the board that the board determines is not required for levee purposes. The proceeds derived from the sale shall be deposited with the treasurer of the authority.
(25) To negotiate and execute:
(A) contracts of sale or purchase;
(B) leases;
(C) contracts for personal services, materials, supplies, or equipment; or
(D) any other transaction, business or otherwise;
relating to a levee under the board's control and operation. However, if the board determines to sell part or all of levee land, buildings, or improvements owned by the authority, the sale must be in accordance with statute. If personal property under the control of the board valued in excess of five hundred dollars ($500) is to be sold, the board shall sell to the highest and best bidder after due publication of notice of the sale.
(26) To contract with other political subdivisions and state agencies under IC 36-1-7 for:
(A) the provision of services;
(B) the rental or use of equipment or facilities; or
(C) the joint purchase and use of equipment or facilities;
considered proper by the contracting parties for use in the operation, maintenance, or construction of a levee operated under this chapter.
As added by P.L.1-1995, SEC.20. Amended by P.L.6-1997, SEC.158.

IC 14-27-6-31
Letting of contracts; bidding
Sec. 31. (a) Except as provided in subsection (b), in the letting of a contract for the repair or equipment of a levee under the control of the board, the board shall, when:
(1) adopting plans; (2) giving notice; and
(3) receiving bids;
comply with statutes.
(b) If:
(1) an emergency arises involving the safety of human life due to accident or act of God; and
(2) the board declares the emergency;
the board may purchase necessary equipment and appliances without advertising for bids.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-32
Recovery of damages or possession of property
Sec. 32. The board may take action the board considers proper to do the following:
(1) Recover damages for the following:
(A) The breach of an agreement, express or implied, relating to or growing out of the operation, control, leasing, management, or improvement of the property under the board's control.
(B) The penalties for the violation of an ordinance or a rule of the board.
(C) Injury to the personal or real property under the board's control.
(2) Recover possession of property under the board's control.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-33
Eminent domain powers; generally
Sec. 33. (a) The board may do the following:
(1) Exercise the power of eminent domain for the purpose of carrying out this chapter.
(2) Award damages to landowners for real property and property rights appropriated and taken.
(b) If the board cannot agree with the owner, lessee, or occupant of real property selected by the board for the purpose set forth in this chapter, the board may proceed to procure the condemnation of the property as provided in this chapter.
(c) If not in conflict or inconsistent with this chapter, the board may also proceed under IC 32-24. IC 32-24 applies to levees under this chapter as far as IC 32-24 is not in conflict or inconsistent with this chapter.
As added by P.L.1-1995, SEC.20. Amended by P.L.2-2002, SEC.60.

IC 14-27-6-34
Eminent domain powers; land already in public use
Sec. 34. (a) This section applies to land or the surface of the ground on, over, and across which it is necessary or advisable to construct a levee as provided in this chapter that:
(1) is already in use for any other public purpose; or (2) has been condemned or appropriated for a use authorized by statute and is being used for that purpose by the corporation appropriating the land or surface of the ground.
(b) The public use or prior condemnation does not bar the right of the board to condemn the use of the ground for levee purposes.
(c) The use by the board does not permanently prevent the use of the land or the surface of the ground:
(1) for the prior public use; or
(2) by the corporation previously condemning or appropriating the land or surface of the ground.
(d) In a proceeding prosecuted by the board to condemn the use of land or the surface of ground for purposes permitted by this chapter, the board must show that the board's use will not permanently or seriously interfere with:
(1) the continued public use of the land or surface of ground; or
(2) the corporation previously condemning the land or surface or the corporation's successors.
However, in a proceeding the board may require and enforce the removal or the burying beneath the surface of the ground of wires, cables, power lines, or other structures within a restricted zone established as provided in this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-35
Eminent domain powers; rights of board and landowners
Sec. 35. (a) In a proceeding prosecuted by the board to condemn or appropriate:
(1) land;
(2) the use of land; or
(3) a right in land;
for purposes permitted by this chapter, the board and all owners and holders of property or rights in property sought to be taken are governed by and have the same rights concerning procedure, notices, hearings, assessments of benefits and awards, and payments of benefits and awards that are prescribed by law for the appropriation and condemnation of real property.
(b) The property owners have the same powers and rights to:
(1) remonstrate; and
(2) appeal;
to the circuit or superior courts with jurisdiction in the county in which the district is located that are provided by law for the appropriation and condemnation of real property.
(c) An appeal:
(1) only affects the amount of the assessment of awards of the person appealing; and
(2) shall be taken in conformity with the laws relating to appeals. However, the payment of all damages awarded for land, property, or interests or rights in property appropriated under this chapter shall be paid entirely out of money under the control of the board. As added by P.L.1-1995, SEC.20.

IC 14-27-6-36
Eminent domain powers; taking possession; abandonment; acquisition of other land
Sec. 36. (a) Notwithstanding this or any other statute, the city or district may take possession of property to be acquired at any time after the filing of the petition describing the property in condemnation proceedings.
(b) The city or district may abandon the condemnation of property if possession of the property has not been taken.
(c) The board may acquire and use land reasonably necessary for the purposes of this chapter. However:
(1) the board may not acquire or use land that is still being used and is absolutely necessary for the purposes for which the land was previously condemned; and
(2) this chapter does not permit the acquisition or use by the board of land previously acquired by condemnation that is being used for the purpose for which the land was acquired if the use by the board would impair or interfere with the necessary use of the land by the owner of the land.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-37
Eminent domain powers; description of land; statement of purpose
Sec. 37. Within sixty (60) days after land or interests in land is acquired or taken under this chapter, the board shall file and cause to be recorded in the recorder's office of the county in which the land is situated the following, which a majority of the board shall sign:
(1) A description of the land or interest in land sufficiently accurate for identification.
(2) A statement of the purpose for which the land or interest in land is required or taken.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-38
General obligation bonds; issuance
Sec. 38. (a) The board may issue general obligation bonds of the authority for the purpose of procuring money to pay the cost of:
(1) acquiring real property or rights-of-way; or
(2) constructing, enlarging, improving, remodeling, repairing, or equipping levees, gates, and pumping stations and sewers, ditches, and drains in connection with that construction or maintenance or other facilities;
for use as or in connection with or for administrative purposes of the levee.
(b) The board must authorize the issuance of bonds by ordinance providing for the following:
(1) The amount, terms, and tenor of the bonds.
(2) The time and character of notice. (3) The mode of selling the bonds.
(c) The bonds:
(1) may bear interest at any rate;
(2) are payable in not more than twenty-five (25) years after the date of issuance; and
(3) shall be:
(A) executed in the name of the authority by the president of the board; and
(B) attested by the secretary and treasurer who shall affix to each of the bonds the official seal of the authority.
(d) The interest coupons attached to the bonds may be executed by placing on the coupons the facsimile signature of the president of the board.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-39
General obligation bonds; sale
Sec. 39. (a) The levee superintendent shall manage and supervise the preparation, advertisement, and sale of the bonds, subject to the authorizing ordinance. Before the sale of the bonds, the superintendent shall have notice of the sale published one (1) time each week for two (2) consecutive weeks in two (2) newspapers of general circulation published in the district. The notice must state the following:
(1) The time and place where bids will be received.
(2) The amount and maturity dates of the issue.
(3) The maximum interest rate.
(4) The terms and conditions of sale and delivery of the bonds.
(b) The bonds shall be sold to the highest and best bidder. After the bonds have been properly sold and executed, the superintendent shall do the following:
(1) Deliver the bonds to the treasurer of the authority and take a receipt for the bonds.
(2) Certify to the treasurer the amount that the purchaser is to pay for the bonds, together with the name and address of the purchaser.
(c) On payment of the purchase price the treasurer shall deliver the bonds to the purchaser, and the treasurer and superintendent shall report their actions to the board.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-40
General obligation bonds; applicability of IC 5-1 and IC 6-1.1-20
Sec. 40. The provisions of IC 5-1 and IC 6-1.1-20 relating to the following apply to proceedings under this chapter:
(1) The filing of a petition requesting the issuance of bonds and giving notice of the petition.
(2) The giving of notice of determination to issue bonds.
(3) The giving of notice of hearing on the appropriation of the proceeds of bonds and the right of taxpayers to appeal and be

heard on the proposed appropriation.
(4) The approval of the appropriation by the department of local government finance.
(5) The right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a).
(6) The sale of bonds at public sale for not less than the par value.
As added by P.L.1-1995, SEC.20. Amended by P.L.90-2002, SEC.371; P.L.219-2007, SEC.98; P.L.146-2008, SEC.425.

IC 14-27-6-41
General obligation bonds; payment; tax exemption
Sec. 41. (a) All bonds issued under this chapter or under IC 13-2-31 (before its repeal) are the direct general obligations of the authority issuing the bonds and are payable out of unlimited ad valorem taxes that shall be levied and collected on all the taxable property within the district. All officials and bodies involved with the levying of taxes for the district shall ensure that sufficient levies are made to meet the principal and interest on the bonds at the time fixed for payment without regard to any other statute.
(b) The bonds issued under this chapter or under IC 13-2-31 (before its repeal) are exempt from taxation for all purposes.
As added by P.L.1-1995, SEC.20. Amended by P.L.192-2002(ss), SEC.157.

IC 14-27-6-42
Tax anticipation loans
Sec. 42. (a) The board may authorize and make temporary loans in anticipation of the collection of taxes in the district actually levied and in course of collection for the fiscal year in which the loans are made.
(b) The board must authorize the loans by ordinance and shall evidence the loans by warrants in the form provided by the authorizing ordinance. The warrants must state the following:
(1) The total amount of the issue.
(2) The denomination of the warrant.
(3) The time and place payable.
(4) The rate of interest.
(5) The revenues in anticipation of which the warrants are issued and out of which the warrants are payable.
(6) A reference to the ordinance authorizing the warrants and the date of passage of the ordinance.
(c) The ordinance authorizing the temporary loans must appropriate and pledge sufficient of the current revenues in anticipation of which the warrants are issued and out of which the warrants are payable to the payment of the warrants. The warrants

evidencing the temporary loans shall be executed, sold, and delivered in the same manner as are bonds of the authority.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-43
Treasurer; appointment, powers, and duties
Sec. 43. (a) The board shall appoint a person to act as treasurer of the authority. The treasurer shall give bond in the amount and with the condition that the board prescribes and with surety to the approval of the board. The treasurer shall be appointed to serve for a term of one (1) year unless removed for cause.
(b) All money payable to the authority shall be paid to the treasurer, and the treasurer shall deposit the money in accordance with the statutes relating to the deposit of public money by municipal corporations. The treasurer shall keep an accurate account of the following:
(1) All appropriations made and all taxes levied by the authority.
(2) All money owing or due to the authority.
(3) All money received and disbursed.
(c) The treasurer shall preserve all vouchers for payments and disbursements made.
(d) The treasurer shall issue all warrants for the payment of money from the money of the district, but a warrant may not be issued for the payment of a claim until the claim has been allowed in accordance with the procedure prescribed by the board. The president shall countersign all warrants. Whenever the treasurer is called upon to issue a warrant, the treasurer may do the following:
(1) Require evidence that the amount claimed is justly due and in conformity with law.
(2) For that purpose:
(A) summon before the treasurer an officer, agent, or employee of the authority or other person; and
(B) examine the individual concerning the warrant on oath or affirmation that the treasurer may administer.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-44
Treasurer; report of accounts
Sec. 44. The treasurer shall submit to the board annually, and more often if required by the board, a report of the accounts exhibiting the following:
(1) The revenues, receipts, and disbursements.
(2) The sources from which the revenues and money are derived.
(3) The manner in which the money has been disbursed.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-45
Audits Sec. 45. The treasurer shall submit annually, and more often if required by the board, the records of accounts to a certified public accountant or firm of certified public accountants designated or selected by the board for audit. The accountant or firm shall prepare and submit a certified report of the records of accounts to the board exhibiting the following:
(1) The revenues, receipts, and disbursements.
(2) The sources from which the revenues and money are derived.
(3) The manner in which the money has been disbursed.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-46
Budgets; tax levies
Sec. 46. (a) The board shall do the following:
(1) Annually prepare a budget for the operation and capital expenditures of the authority.
(2) Calculate the tax levy necessary to provide money for the operating expenditures necessary to carry out the powers, duties, and functions of the authority together with any capital expenditures that are included in the annual budget.
(b) The budget shall be prepared and submitted at the same time and in the same manner as provided by the statutes relating to the preparation of budgets by cities. The budget is subject to the same review by the county tax adjustment board and the department of local government finance as under the statutes relating to budgets of cities.
(c) The budgets and the tax levies are subject to review and modification by the fiscal body of a city and county within the district in the same manner as the budgets and tax levies of the executive departments of the city.
As added by P.L.1-1995, SEC.20. Amended by P.L.90-2002, SEC.372.

IC 14-27-6-47
Assessment and collection of tax levies
Sec. 47. The county treasurer shall assess and collect the tax levy as finally approved by the department of local government finance as other taxes are levied and collected. The county treasurer shall remit all taxes so collected to the treasurer of the authority.
As added by P.L.1-1995, SEC.20. Amended by P.L.90-2002, SEC.373.

IC 14-27-6-48
Cumulative building fund
Sec. 48. (a) The board may provide a cumulative building fund in compliance with IC 6-1.1-41 to provide for the erection of:
(1) levees, gates, and pumping stations; or
(2) other facilities or the addition to or improvement of the facilities on the levees; needed to carry out this chapter.
(b) In compliance with IC 6-1.1-41, the board may levy a property tax not to exceed sixty-seven hundredths of one cent ($0.0067) on each one hundred dollars ($100) of taxable property within the district. As the tax is collected, the tax may be invested in negotiable United States bonds or other securities that the federal government has the direct obligation to pay.
(c) Any money of the cumulative building fund not invested in government obligations shall be withdrawn from the cumulative building fund in the same manner as money is regularly withdrawn from a general fund but without further or additional appropriation.
As added by P.L.1-1995, SEC.20. Amended by P.L.17-1995, SEC.13; P.L.6-1997, SEC.159.

IC 14-27-6-49
Board of finance
Sec. 49. The board shall act as a board of finance under the statutes relating to the deposit of public money by municipal corporations.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-50
Public purpose
Sec. 50. The acquiring, establishment, construction, improvement, equipment, maintenance, control, and operation of levees under this chapter are declared to be:
(1) a governmental function of general public necessity and benefit; and
(2) for the use and general welfare of all the people of Indiana as well as of the people residing in the district.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-51
Expenses
Sec. 51. All expenses incurred by the board necessary to be paid before the collection of taxes levied under this chapter shall be met and paid in the following manner:
(1) The board shall periodically certify items of expense to the controller of the city directing the controller to pay the amounts. The controller shall draw a warrant that shall be paid out of the general money of the city not appropriated without special appropriation being made by the city fiscal body or approval of any other body.
(2) If there is not unappropriated general money of the city, the controller shall recommend to the city fiscal body the temporary transfer from other money of the city of a sufficient amount to meet the items of expense or the making of a temporary loan for this purpose. The city fiscal body shall immediately make the transfer or authorize the temporary loan in the same manner that other transfers and temporary loans are made by the city. The

amount advanced by the city may not exceed fifty thousand dollars ($50,000), and the fund of the city from which the advancement is made shall be fully reimbursed and repaid by the authority out of the first proceeds of the taxes levied under this chapter. Money advanced by the city may not be used in the acquisition of real property.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-52
Violations
Sec. 52. A person who recklessly violates this chapter commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.20.



CHAPTER 7. DAMS, DIKES, AND LEVEES; REGULATION

IC 14-27-7-2
Maintenance and repair
Sec. 2. The owner of a levee, dike, or floodwall and appurtenant works shall maintain and keep the structures and appurtenant works in the state of repair and operating condition required by the following:
(1) The exercise of prudence.
(2) Due regard for life or property.
(3) The application of sound and accepted engineering principles.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.7.

IC 14-27-7-3
Powers and duties of department
Sec. 3. The department:
(1) has, on behalf of the state, jurisdiction and supervision over the maintenance and repair of levees, dikes, floodwalls, and appurtenant works in, on, or along the rivers and streams of Indiana;
(2) shall exercise care to see that the dikes, floodwalls, levees, and appurtenances are maintained in a good and sufficient state of repair and operating condition to fully perform the intended purpose;
(3) may adopt rules under IC 4-22-2 for maintenance and operation that are necessary for the purposes of this chapter; and
(4) may vary the standards for maintenance and operation, giving due consideration to the following:
(A) The type and location of the dike, floodwall, levee, or appurtenance.
(B) The hazards to which the dike, floodwall, levee, or appurtenance is or may be exposed.
(C) The peril to life or property if the dike, floodwall, levee, or appurtenance fails to perform the structure's function. As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.8.

IC 14-27-7-4
Engineering inspections
Sec. 4. (a) The department shall make an engineering inspection of all levees, dikes, and floodwalls and appurtenant works:
(1) at least one (1) time every three (3) years or at more frequent intervals if the exigencies of the case require; or
(2) upon the written request of an affected person or agency.
(b) The department shall place in the files of the department a report of each inspection conducted under subsection (a).
(c) This chapter does not apply to the following:
(1) A levee, dike, or floodwall that meets both of the following conditions:
(A) Is under a single private ownership.
(B) Provides protection only to land or other property under the single private ownership.
(2) A dike, floodwall, or levee that is regulated under the federal Mine Safety and Health Act of 1977, unless the dike, floodwall, or levee is proposed to be retained as a permanent structure after bond release.
As added by P.L.1-1995, SEC.20. Amended by P.L.75-1998, SEC.4; P.L.148-2002, SEC.9.

IC 14-27-7-5
Notice of violation
Sec. 5. If the department finds that a dike, floodwall, levee, or appurtenance is:
(1) not sufficiently strong;
(2) not maintained in a good and sufficient state of repair or operating condition; or
(3) unsafe and dangerous to life or property;
the department shall issue a notice of violation to the owner of the dike, floodwall, levee, or appurtenance under IC 14-25.5-2.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.10; P.L.71-2004, SEC.11.

IC 14-27-7-6
Emergency measures to protect life and property
Sec. 6. (a) If at any time the condition of a levee, a dike, a floodwall, or an appurtenance becomes so dangerous to the safety of life and property that, in the opinion of the department there is not sufficient time for the issuance and enforcement of a notice of violation for the maintenance, alteration, repair, reconstruction, change in construction or location, or removal of the dike, floodwall, levee, or appurtenance in the manner provided in this chapter, the department may immediately take the measures that are essential to provide emergency protection to life and property.
(b) The department may recover the cost of the emergency measures from the owner by appropriate legal action. As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.11.

IC 14-27-7-7
Violations
Sec. 7. An owner who knowingly fails to effect the maintenance, alteration, repair, reconstruction, change in construction or location, or removal within the time limit set forth in the notice of violation of the department under:
(1) section 5 of this chapter; or
(2) IC 13-2-20-4 (before its repeal);
commits a Class B infraction. Every day of failure constitutes a separate infraction.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.12; P.L.71-2004, SEC.12.

IC 14-27-7-8
Right of entry upon premises
Sec. 8. The department and the department's agents, engineers, and other employees may, for the purposes of determining the department's jurisdiction and performing the engineering inspections provided in section 4 of this chapter, enter upon any land or water in Indiana without liability for trespass. The owner of a levee, dike, or floodwall and appurtenant works shall do the following:
(1) Cooperate with the department and the department's agents, engineers, and other employees in the conduct of the inspections.
(2) Facilitate access to the dike, floodwall, levee, or appurtenance.
(3) Furnish upon request the plans, specifications, operating and maintenance data, or other information that is pertinent to the dike, floodwall, levee, or appurtenance.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.13.

IC 14-27-7-9
Exemption of department from liability
Sec. 9. This chapter does not create a liability for damages against the department or the department's officers, agents, and employees caused by or arising out of any of the following:
(1) The construction, maintenance, operation, or failure of a levee, dike, or floodwall and appurtenant works.
(2) The issuance and enforcement of a notice of violation or a rule issued by the department to carry out the department's duties.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.14.



CHAPTER 7.5. REGULATION OF DAMS

IC 14-27-7.5-2
"Hazard classification"
Sec. 2. As used in this chapter, "hazard classification" means a rating assigned to a structure by the department based on the potential consequences resulting from the uncontrolled release of its contents due to a failure or misoperation of the structure.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-3
"Height"
Sec. 3. As used in this chapter, "height" means the vertical dimension of a structure as measured from the lowest point in the natural streambed or watercourse under the centerline of the structure to the top of the structure.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-4
"Owner"
Sec. 4. As used in this chapter, "owner" means an individual, a firm, a partnership, a copartnership, a lessee, an association, a corporation, an executor, an administrator, a trustee, the state, an agency of the state, a municipal corporation, a political subdivision of the state, a legal entity, a drainage district, a levee district, a conservancy district, any other district established by law, or any other person who has a right, a title, or an interest in or to the property upon which the structure is located.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-5
"Structure" Sec. 5. As used in this chapter, "structure" means a dam and its appurtenant works.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-6
"Volume"
Sec. 6. As used in this chapter, "volume" means the amount of water that is impounded by a structure:
(1) at or below the elevation of the top of the structure; or
(2) at or below the maximum design flood pool elevation;
whichever is lower.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-7
Maintenance, repair, and sale; duties of owner
Sec. 7. (a) The owner of a structure shall maintain and keep the structure in the state of repair and operating condition required by the following:
(1) The exercise of prudence.
(2) Due regard for life and property.
(3) The application of sound and accepted technical principles.
(b) The owner of a structure shall notify the department in writing of the sale or other transfer of ownership of the structure. The notice must include the name and address of the new owner of the structure.
As added by P.L.148-2002, SEC.15. Amended by P.L.71-2004, SEC.13.

IC 14-27-7.5-8
Powers and duties of department; hazard classifications
Sec. 8. (a) The department:
(1) has, on behalf of the state, jurisdiction and supervision over the maintenance and repair of structures in, on, or along the rivers, streams, and lakes of Indiana;
(2) shall exercise care to see that the structures are maintained in a good and sufficient state of repair and operating condition to fully perform the intended purpose;
(3) shall grant permits for the construction and operation of structures in, on, or along the rivers, streams, and lakes of Indiana;
(4) may adopt rules under IC 4-22-2 for permitting, maintenance, and operation that are necessary for the purposes of this chapter; and
(5) may vary the standards for permits, maintenance, and operation, giving due consideration to the following:
(A) The type and location of the structure.
(B) The hazards to which the structure is or may be exposed.
(C) The peril to life or property if the structure fails to perform the structure's function.
(b) The department shall establish by rule the criteria for assigning a hazard classification to a structure that is based on the

potential consequences resulting from the uncontrolled release of the structure's contents due to a failure of the structure. The hazard classification system must include the following classes of structures:
(1) High hazard: A structure the failure of which may cause the loss of life and serious damage to homes, industrial and commercial buildings, public utilities, major highways, or railroads.
(2) Significant hazard: A structure the failure of which may damage isolated homes and highways, or cause the temporary interruption of public utility services.
(3) Low hazard: A structure the failure of which may damage farm buildings, agricultural land, or local roads.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-9
High hazard structures; inspections; report; duty to make repairs or alterations; notice of violation
Sec. 9. (a) The owner of a high hazard structure shall:
(1) have a professional engineer licensed under IC 25-31 make an engineering inspection of the high hazard structure at least one (1) time every two (2) years;
(2) submit a report of the inspection in a form approved by the department to the department. The report must include at least the following information:
(A) An evaluation of the structure's condition, spillway capacity, operational adequacy, and structural integrity.
(B) A determination of whether deficiencies exist that could lead to the failure of the structure, and recommendations for maintenance, repairs, and alterations to the structure to eliminate deficiencies, including a recommended schedule for necessary upgrades to the structure.
(b) If after an inspection under subsection (a) the licensed professional engineer who conducted the inspection determines that maintenance, repairs, or alterations to a high hazard structure are necessary to remedy deficiencies in the structure, the owner shall perform the recommended maintenance, repairs, or alterations.
(c) The department shall issue a notice of violation under section 11 of this chapter to the owner of a high hazard structure who fails to:
(1) have the structure inspected under subsection (a);
(2) perform recommended maintenance, repairs, or alterations to the structure under subsection (b); or
(3) biennially submit the inspection report prepared under subsection (a).
(d) The department may make an engineering inspection of a high hazard structure to ensure compliance with this chapter.
As added by P.L.148-2002, SEC.15. Amended by P.L.1-2003, SEC.60; P.L.186-2003, SEC.72.

IC 14-27-7.5-10 Significant and low hazard structures; inspections; reports; fees
Sec. 10. (a) The department shall make an engineering inspection of:
(1) a significant hazard structure at least one (1) time every three (3) years; and
(2) a low hazard structure at least one (1) time every five (5) years;
or at more frequent intervals if the exigencies of the case require.
(b) The department shall place in the files of the department a report of each inspection conducted under subsection (a).
(c) The department shall charge the following for engineering inspections:
(1) For a significant hazard structure under subsection (a)(1), a fee of two hundred dollars ($200).
(2) For a low hazard structure under subsection (a)(2), a fee of one hundred dollars ($100).
As added by P.L.148-2002, SEC.15. Amended by P.L.186-2003, SEC.73.

IC 14-27-7.5-11
Notice of violation
Sec. 11. If the department finds that a structure is:
(1) not sufficiently strong;
(2) not maintained in a good and sufficient state of repair or operating condition;
(3) not designed to remain safe during infrequent loading events; or
(4) unsafe and dangerous to life and property;
the department may issue a notice of violation under IC 14-25.5-2.
As added by P.L.148-2002, SEC.15. Amended by P.L.71-2004, SEC.14.

IC 14-27-7.5-12
Emergency measures to protect life and property
Sec. 12. (a) If at any time the condition of a structure becomes so dangerous to the safety of life and property that, in the opinion of the department, there is not sufficient time for the issuance and enforcement of an order for the maintenance, alteration, repair, reconstruction, change in construction or location, or removal of the structure in the manner provided in this chapter, the department may immediately take the measures that are essential to provide emergency protection to life and property, including the lowering of the water level by releasing water or by a controlled breach of the structure.
(b) The department may recover the cost of the emergency measures from the owner by appropriate legal action.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-13
Violations Sec. 13. An owner who knowingly fails to effect the maintenance, alteration, repair, reconstruction, change in construction or location, or removal within the time limit set forth in the notice of violation of the department under:
(1) section 11 of this chapter; or
(2) IC 13-2-20-4 (before its repeal);
commits a Class B infraction. Every day of failure constitutes a separate infraction.
As added by P.L.148-2002, SEC.15. Amended by P.L.71-2004, SEC.15.

IC 14-27-7.5-14
Right of entry upon premises
Sec. 14. The department and the department's agents, engineers, geologists, and other employees may, for purposes of determining the department's jurisdiction and performing the engineering inspections provided in sections 9 and 10 of this chapter, enter upon any land or water in Indiana without liability for trespass. The owner of a structure shall do the following:
(1) Cooperate with the department and the department's agents, engineers, geologists, and other employees in the conduct of the inspections.
(2) Facilitate access to the structure.
(3) Furnish upon request the plans, specifications, operating and maintenance data, or other information that is pertinent to the structure.
As added by P.L.148-2002, SEC.15. Amended by P.L.186-2003, SEC.74.

IC 14-27-7.5-15
Exemption of department from liability
Sec. 15. This chapter does not create a liability for damages against the department or the department's officers, agents, and employees caused by or arising out of any of the following:
(1) The construction, maintenance, operation, or failure of a structure.
(2) The issuance and enforcement of a notice of violation or a rule issued by the department to carry out the department's duties.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-16
Request to have structure declared high hazard; notice
Sec. 16. (a) A property owner, the owner's representative, or an individual who resides downstream from a structure:
(1) over which the department does not have jurisdiction under this chapter; and
(2) that the property owner, the owner's representative, or the individual believes would cause a loss of life or damage to the person's home, industrial or commercial building, public utility,

major highway, or railroad if the structure fails;
may request in writing that the department declare the structure a high hazard structure.
(b) If the department receives a request under subsection (a), the department shall:
(1) investigate the structure and the area downstream from the structure;
(2) notify the owner of the structure that the structure is being investigated;
(3) review written statements and technical documentation from any interested party; and
(4) after considering the available information, determine whether or not the structure is a high hazard structure.
(c) The department shall issue a written notice of the department's determination under subsection (b) to:
(1) the individual who requested the determination; and
(2) the owner of the structure that is the subject of the request.
(d) Either:
(1) the individual who requested a determination; or
(2) the owner of the structure that is the subject of the request;
may request an administrative review under IC 4-21.5-3-6 within thirty (30) days after receipt of the written determination.
(e) If the department determines that a structure is a high hazard structure under subsection (b), the provisions of this chapter concerning high hazard structures apply to the structure.
As added by P.L.71-2004, SEC.16.



CHAPTER 7.7. LEASE OF WILLIAMS DAM

IC 14-27-7.7-2
Lease requirements
Sec. 2. A lease executed under this chapter must meet the following requirements:
(1) It must be for the development of hydroelectric power at the Williams Dam Fishing Area.
(2) It must enhance the recreation and fishing potential of the Williams Dam Fishing Area.
(3) The initial term of the lease may not exceed forty (40) years.
As added by P.L.16-2009, SEC.23.

IC 14-27-7.7-3
Lease renewal
Sec. 3. A lease executed under this chapter may provide for renewal at the option of the director, with the approval of the governor.
As added by P.L.16-2009, SEC.23.

IC 14-27-7.7-4
Lease limitations and restrictions
Sec. 4. A lease executed under this chapter may include any other limitations or restrictions determined necessary by the director.
As added by P.L.16-2009, SEC.23.

IC 14-27-7.7-5
Disposition of lease revenues
Sec. 5. Revenue from a lease under this chapter shall be used solely for the division of fish and wildlife.
As added by P.L.16-2009, SEC.23.



CHAPTER 8. DRAINAGE DISTRICTS

IC 14-27-8-2
"District" defined
Sec. 2. As used in this chapter, "district" refers to a drainage maintenance and repair district.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-3
"Ditch" or "drain" defined
Sec. 3. As used in this chapter, "ditch" or "drain" includes the following:
(1) A main dredge ditch.
(2) The lateral ditches:
(A) tributary to a main ditch; and
(B) constructed as one (1) system of drainage by the use of a dredge machine.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-4
Petition to establish district; filing
Sec. 4. (a) A petition requesting the establishment of a drainage maintenance and repair district under this chapter may not be filed after June 30, 2001.
(b) Twenty percent (20%) of the owners of the real property assessed for a ditch or drain who:
(1) would benefit by the construction of the ditch or drain; and
(2) own not less than twenty percent (20%) of the land in acreage that is assessed for the ditch or drain;
may file, in the office of the clerk of a circuit or superior court having jurisdiction in the county in which is located the greatest acreage of the land as last assessed with benefits for the construction or reconstruction of the ditch, a petition requesting the establishment of a drainage maintenance and repair district.
As added by P.L.1-1995, SEC.20. Amended by P.L.276-2001, SEC.4.

IC 14-27-8-5
Petition to establish district; contents
Sec. 5. A petition filed under section 4 of this chapter must do the following:
(1) Describe all the land assessed with benefits for the

construction or reconstruction of the ditch or drain.
(2) State a general description of the ditch or drain that the district is proposed to keep in repair and to properly maintain.
(3) State that the maintenance and repair of the ditch or drain is a work of necessity or public utility and can be best accomplished by the organization of the district.
(4) Include other facts that are important.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-6
Petition to establish district; signature
Sec. 6. If the proposed district includes a city, town, or part of a city or town, the legislative body of the city or town may, after determining whether the city or town and the owners of land located in the city or town that would be included in the proposed district would benefit by the district, sign the petition. If a petition is signed by the legislative body, the petition shall be treated as if the petition were signed by all owners of land located in the city or town in the proposed district.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-7
Petition to establish district; hearing
Sec. 7. (a) Upon the filing of a petition described in section 4 of this chapter, the clerk of the court shall do the following:
(1) Fix by endorsement upon the petition a day in the next term of the court, not less than twenty (20) days later than the date of the filing of the petition, for the hearing.
(2) Give notice of the filing and hearing at least ten (10) days before the day fixed for the hearing as follows:
(A) By summons, which shall be served by United States mail, return receipt requested.
(B) For owners of land in the city or town, by reading to the legislative body of the city or town or a majority of the members.
(C) By posting notice in five (5) of the most public places within the proposed district.
(D) By posting one (1) notice at the door of the courthouse in the county in which the petition is filed.
(E) For nonresidents of Indiana, by publication one (1) time in a newspaper of general circulation in the county.
(b) When notified under subsection (a), the legislative body shall make every reasonable effort to see that landowners in the city or town included in the proposed district are informed of the proposed district.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-8
Petition to establish district; notice of hearing to resident landowners Sec. 8. Notice given under section 7 of this chapter must state the following:
(1) The date of the filing.
(2) The time and place of the hearing.
(3) The fact that the petition requests the establishment of a district.
(4) The name and a general description of the dredge ditch or drain for which it is proposed to establish the district.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-9
Petition to establish district; notice of hearing to nonresident landowners
Sec. 9. (a) If a landowner in the proposed district is not a resident of one (1) of the counties in which the proposed district will lie, the petitioners shall file in the clerk's office with the petition an affidavit that does the following:
(1) Gives the name of every nonresident landowner.
(2) States the landowner's post office address if known.
(3) If the landowner's post office address is not known, states that diligent inquiry has been made to ascertain the address but has not been able to do so.
(b) The clerk shall mail a copy of the notice to every nonresident landowner whose post office address is stated in the affidavit not later than the day on which publication of the notice is made.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-10
Petition to establish district; court proceedings
Sec. 10. (a) Upon the hearing of a petition filed under section 4 of this chapter, an owner of real property within the proposed district may appear and contest the necessity for or utility of the establishment of the district.
(b) The court shall determine the following:
(1) Whether the petition is signed by twenty percent (20%) of the landowners in the proposed district.
(2) Whether the landowners represent at least twenty percent (20%) of the land in acreage included in the proposed district.
(c) If the court after hearing the evidence finds that a petition has not been signed as required by this chapter, the court shall dismiss the petition at the cost of the petitioners.
(d) If the court finds that:
(1) a petition has been signed by twenty percent (20%) of the owners of land within the proposed district; and
(2) the signers own at least twenty percent (20%) of the land in acreage;
the finding shall be entered of record and is conclusive upon all landowners owning land within the district who have been notified as required by this chapter.
(e) If it further appears to the court that: (1) the establishment of the proposed district is necessary; or
(2) the district will be useful and a public utility;
the court shall adjudge the district established unless a remonstrance objecting to the establishment has been filed with the clerk of the court.
(f) A remonstrance filed under subsection (e) must contain the names of the following:
(1) Owners of at least two-thirds (2/3) of the acreage described within the proposed district.
(2) Owners of land abutting on at least fifty-one percent (51%) of the length of the ditch.
(g) The court shall give the district a distinguishing name.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-11
Drainage commissioners; appointment; qualifications
Sec. 11. (a) The board of commissioners of the county shall appoint three (3) drainage commissioners to do the following:
(1) Take charge of the maintenance and repair of the dredge ditch or drain within the district.
(2) Perform other duties assigned to the drainage commissioners under this chapter.
(b) A drainage commissioner must have the following qualifications:
(1) Own land in the district.
(2) Reside in the district.
(3) Be an individual of intelligence and good judgment.
(c) If the district is composed of land from more than one (1) county, the board of commissioners of each county may participate in the appointment of the drainage commissioners.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-12
Drainage commissioners; terms
Sec. 12. (a) The initial drainage commissioners serve for terms designated by the board of commissioners of the county as follows:
(1) One (1) drainage commissioner for one (1) year.
(2) One (1) drainage commissioner for two (2) years.
(3) One (1) drainage commissioner for three (3) years.
(b) Upon the expiration of the initial terms, the board of commissioners of the county shall appoint successors for terms of three (3) years.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-13
Drainage commissioners; oath
Sec. 13. Before entering upon the discharge of their duties, the drainage commissioners shall take and subscribe an oath to do the following:
(1) Faithfully and honestly discharge the duties of office

without favor or partiality.
(2) Give a true account of their work to the board of county commissioners whenever required to do so by law.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-14
Drainage commissioners; chairman; secretary
Sec. 14. The drainage commissioners:
(1) shall elect one (1) of the drainage commissioners chairman; and
(2) may elect one (1) of the drainage commissioners secretary.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-15
Drainage commissioners; quorum
Sec. 15. A majority of the drainage commissioners constitutes a quorum. A quorum is sufficient in any matter within their duties as drainage commissioners.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-16
Drainage commissioners; filling of vacancies; removal
Sec. 16. (a) Upon the death or removal from the county of a drainage commissioner, the board of commissioners of the county shall appoint a successor.
(b) A drainage commissioner is subject to removal for cause upon written charges filed against the drainage commissioner in the circuit court.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-17
Drainage commissioners; per diem compensation and traveling expenses
Sec. 17. (a) A drainage commissioner serves without salary, but is entitled to be paid from the drainage maintenance fund twenty-five dollars ($25) per day, not to exceed five hundred dollars ($500) annually, for every day the drainage commissioner is actively and necessarily employed in the following:
(1) Going over the district for the purpose of inspecting the land and ditch and drains in the district.
(2) Preparing the statement of the annual assessment contemplated.
(b) A drainage commissioner is also entitled to be paid for traveling expense while engaged in the performance of duties under this chapter an amount for mileage equal to that amount per mile paid to state officers and employees.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-18
Maintenance of ditches and drains; labor and materials Sec. 18. (a) The drainage commissioners:
(1) shall at all times keep and maintain the dredge ditch and drain in proper condition; and
(2) may, subject to subsection (b), hire all labor, purchase all material, and do all acts that are necessary and incident to maintaining the ditch and drain.
(b) An obligation may not be made until the assessments are levied.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-19
Records of expenses; warrants
Sec. 19. (a) The drainage commissioners shall do the following:
(1) Keep a complete record of their proceedings and note in the record all expenses incurred in the maintenance and repair of the ditch and drain.
(2) File with the county auditor an itemized statement showing the costs and expenses of the maintenance, and specifying the amounts due and owing to each person.
(b) The county auditor shall draw a warrant on the county treasurer in favor of each person for the amount due the person. The amount shall be paid out of the drainage maintenance fund created by assessments levied on the land benefited by the maintenance and repair as provided in this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-20
Fixing of assessment rate
Sec. 20. To raise the drainage maintenance fund, the drainage commissioners shall meet annually to do the following:
(1) Estimate the amount of money necessary to properly maintain the ditch and drain for the ensuing year.
(2) Determine what percent that amount is of the total of the last assessments made and confirmed by the court in the last proceedings to construct or reconstruct the ditch and drain. The drainage commissioners shall by resolution fix that percent as the assessment rate for the ensuing year, subject to the following:
(A) The assessment rate may not be greater than fifty percent (50%) of the last assessment.
(B) If, in a year there is an unencumbered balance in the drainage maintenance fund equal to or greater than four (4) times the estimated annual cost of the drainage maintenance, the annual assessment shall be omitted for that year.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-21
Itemized statement of costs of petitioners
Sec. 21. The petitioners for the district shall present an itemized statement of all costs incurred by the petitioners in petitioning for the

establishment of the district. If the drainage commissioners find the statement to be true and the expenses to be reasonable, the drainage commissioners shall include the expenses in the first assessment and reimburse the petitioners immediately.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-22
Collection of assessments
Sec. 22. (a) The drainage commissioners shall, before November 1 of each year, file with the county auditor a certified copy of the resolution fixing the assessment rate.
(b) The county auditor shall do the following:
(1) Prepare an assessment duplicate assessing each tract of land with an amount determined by multiplying the last assessment on the tract of land made and confirmed by the court in the last proceedings to construct or reconstruct the ditch by the assessment rate.
(2) Deliver the assessment duplicate to the county treasurer at the same time the tax duplicates are delivered. However, if the amount to be collected is not greater than fifty cents ($0.50), the county auditor may not deliver the assessment duplicate to the county treasurer to be collected.
(c) The county treasurer shall collect the assessments in the same ways as taxes are collected, except that the whole amount is due and payable and collected at the time of the payment of the spring installment of taxes. All laws concerning the collection of taxes apply to enforce the collection of assessments.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-23
Carryover of balance in drainage maintenance fund
Sec. 23. A balance remaining in the drainage maintenance fund at the end of a year shall be carried forward into the drainage maintenance fund for the ensuing year.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-24
Dissolution of district; authority
Sec. 24. A district established under this chapter or under IC 13-2-21 (before its repeal) may be dissolved by order of the court that established the district in accordance with:
(1) IC 36-9-27-27; or
(2) section 25 of this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-25
Dissolution of district; petition
Sec. 25. (a) The court shall dissolve the district if it is shown that a petition for dissolution contains either of the following:
(1) The names of a majority of the drainage commissioners. (2) The names of:
(A) the owners of at least two-thirds (2/3) of the acreage described within the district; and
(B) the owners of land abutting on at least fifty-one percent (51%) of the length of the ditch involved.
(b) A petition of dissolution may not be presented to the court until the district has been in existence for one (1) year.
(c) If the petition for dissolution is found by the court to be insufficient, the dissolution proceedings shall be dismissed at the cost of the petitioners for dissolution.
As added by P.L.1-1995, SEC.20.



CHAPTER 9. POWERS OF CERTAIN DRAINAGE CORPORATIONS

IC 14-27-9-2
Objections; appeals
Sec. 2. (a) The board shall hear an objection offered by an affected landowner to the assessment for repairs within ten (10) days of the posting under section 1 of this chapter.
(b) An affected landowner may appeal the assessment to the circuit court of the county within ten (10) days after the hearing.
As added by P.L.1-1995, SEC.20.

IC 14-27-9-3
Filing of assessments and placement on tax duplicate
Sec. 3. (a) The board of directors of the corporation shall file a statement of the repair assessments with the county auditor. The assessments are a lien upon filing.
(b) The county auditor shall do the following:
(1) Draw a warrant for the total amount of the repair assessments payable to the treasurer of the corporation.
(2) Place the repair assessments on the tax duplicate of each affected landowner.
As added by P.L.1-1995, SEC.20.






ARTICLE 28. FLOOD CONTROL

CHAPTER 1. FLOOD CONTROL

IC 14-28-1-1.2
"Boundary river" defined
Sec. 1.2. "Boundary river", for purposes of this chapter, means the part of the Ohio River that forms the boundary between Kentucky and Indiana.
As added by P.L.135-1997, SEC.11.

IC 14-28-1-1.3
"Boundary river floodway" defined
Sec. 1.3. "Boundary river floodway", for purposes of this chapter, means the floodway (as defined by IC 14-8-2-102) of a boundary river.
As added by P.L.135-1997, SEC.12.

IC 14-28-1-2
"Flood control" defined Sec. 2. As used in this chapter, "flood control" means the following:
(1) The prevention of floods.
(2) The control, regulation, diversion, or confinement of flood water or flood flow.
(3) The protection from flood water, according to sound and accepted engineering practice and including all things incidental to or connected with the protection, to minimize the following:
(A) The extent of floods.
(B) The death, damage, and destruction caused by floods.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-3
"Flood easement" defined
Sec. 3. As used in this chapter, "flood easement" means an easement on property to be inundated or covered by water.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-4
"Water resources" defined
Sec. 4. As used in this chapter, "water resources" means surface and subsurface water.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-5
Adoption of rules
Sec. 5. The commission shall adopt rules under IC 4-22-2 for the following:
(1) The transaction of commission business.
(2) The administration and exercise of the commission's powers and duties.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-6
Furnishing of information
Sec. 6. Each county agent, city engineer, county engineer, county surveyor, and state agency shall obtain, provide, and furnish pertinent data and information that is requested by an order of the commission, subject to the approval of the governor.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-7
Use of state agencies; personnel; purchases
Sec. 7. The commission may do the following:
(1) Use any state agency in connection with:
(A) the commission's investigation, studies, and preparation of plans; or
(B) the performance of other duties.
(2) Employ the technical experts, engineers, and clerical and other assistants that are necessary. (3) Through the state purchasing agent purchase the supplies, equipment, instruments, and machinery that the commission considers necessary to perform the commission's duties.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-8
Right of entry upon premises
Sec. 8. The commission and the commission's agents, engineers, surveyors, and other employees may enter upon any land or water in Indiana for the purpose of making an investigation, an examination, or a survey provided by this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-9
Hearings
Sec. 9. The commission may conduct hearings at which at least one (1) of the commission members shall preside. Each commissioner may administer oaths. The commission may obtain information for the commission's purposes from any person, including issuing subpoenas to require the attendance of witnesses and examining witnesses under oath.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-10
Title to property
Sec. 10. The title to all land, easements, flood easements, or other interest in land or other property or rights acquired by the commission must be:
(1) approved by the attorney general; and
(2) taken in the name of the state of Indiana.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-11
Eminent domain powers
Sec. 11. (a) The commission may exercise the power of eminent domain. If the commission is unable to agree with the owner for the purchase of:
(1) land;
(2) an easement;
(3) a flood easement;
(4) other interest in land; or
(5) other property or right that in the commission's opinion is necessary for the commission's purposes;
the commission may acquire the property or right by condemnation under IC 32-24.
(b) The commission must adopt an appropriate resolution and deliver the resolution to the attorney general.
(c) The attorney general shall commence and prosecute an action in the name of the state of Indiana on the relation of the commission for the appropriation of the property or right. The title to the property

or right acquired vests in the state.
As added by P.L.1-1995, SEC.21. Amended by P.L.2-2002, SEC.61.

IC 14-28-1-12
Jurisdiction; comprehensive studies and plans
Sec. 12. The commission has jurisdiction over the public and private waters in Indiana and the adjacent land necessary for flood control purposes or for the prevention of flood damage. The commission shall do the following:
(1) Make a comprehensive study and investigation of all pertinent conditions of the areas in Indiana affected by floods.
(2) Determine the best method and manner of establishing flood control, giving consideration to the following:
(A) The reservoir method.
(B) The channel improvement method.
(C) The levee method.
(D) The flood plain regulation method.
(E) Any other practical method.
(3) Adopt and establish a comprehensive plan or master plan for flood control for all areas of Indiana subject to floods.
(4) Determine the best and most practical method and manner of establishing and constructing the necessary flood control works.
(5) Adopt appropriate measures for the prevention of flood damage.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-13
Construction or obtaining of flood control works
Sec. 13. (a) The commission may construct flood control works or a part of flood control works. The commission may perform the duties in cooperation with any of the following:
(1) A person.
(2) A state agency.
(3) Other states or an agency of another state.
(4) The United States or any agency of the United States.
(b) The commission shall obtain flood control works as follows:
(1) From and through or by cooperation with the United States Army Corps of Engineers or an agency of the United States.
(2) By cooperation with and action of cities and towns under Indiana law relating to flood control.
(3) By cooperation with and action of landowners in rural areas affected by flood control works under Indiana law relating to levees.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-14
Surveys, investigations, plans, and recommendations regarding water resources
Sec. 14. The commission shall do the following: (1) Make surveys and investigations of the water resources of Indiana, giving consideration to the need for and appropriate sources of suitable water supplies for domestic, agricultural, municipal, industrial, power, transportation, recreation, stream pollution, health, and other beneficial purposes.
(2) Make and formulate plans and recommendations for the further development, protection, and preservation of the water resources of Indiana for such purposes.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-15
Recommendations and information from department
Sec. 15. (a) The commission shall, in the course of the commission's investigations and surveys of multiple purpose flood control reservoirs, obtain recommendations from the department relative to the comprehensive planning of:
(1) recreational facilities;
(2) hunting and fishing opportunities; and
(3) forest improvements;
in connection with the reservoirs.
(b) The recommendations from the department must be accompanied by supporting data and information, as far as is feasible, including the following:
(1) Plans and policies for the acquisition, development, maintenance, operation, and use of land.
(2) Estimates of costs and benefits.
(3) Proposed sources of money.
(c) The information shall:
(1) be made available to the public; and
(2) be included as an integral part of the reports pertaining to multiple purpose flood control reservoirs that are prepared by the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-16
Promotion of local efforts; cooperation with individuals and agencies
Sec. 16. The commission shall do the following:
(1) Encourage and promote local initiative and effort in providing flood control and in the development of water resources, subject to the regulation and control provided by law.
(2) Cooperate with, advise, disseminate information to, and assist any person or state agency in matters relating to flood control and the development of water resources, including flood plain regulations or controls.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-17
Cooperation with federal government
Sec. 17. The commission may do the following: (1) Represent and act for and in behalf of the state, subject to the approval of the governor, in all matters of flood control and the water resources of Indiana with the United States and any other state.
(2) Cooperate with, obtain, approve, and accept flood control works from and through the United States Army Corps of Engineers.
(3) Cooperate with and obtain, approve, and accept works or a grant of any character or description from and through an agency of the United States relating to flood control and water resources and administer the expenditures of money in connection with the grant.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-18
Easements and rights-of-way
Sec. 18. (a) This section applies to real property:
(1) for which the state has the custody, management, possession, or control; and
(2) in which the state has a right, a title, or an interest.
(b) The state may, with the written approval of the governor, give, grant, and convey to any person:
(1) easements;
(2) rights-of-way; and
(3) the right and privilege;
to construct, erect, maintain, operate, and use any works or structures in connection with flood control or water resources on and in the real property.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-19
Applicability of laws regarding structures in floodways
Sec. 19. Sections 20, 21, 22, 23, 24, and 25 of this chapter do not apply to any of the following:
(1) An abode or a residence constructed on land that meets the following conditions:
(A) Is between the 791.0 mile marker and the 791.5 mile marker on the Ohio River.
(B) Is adjacent to a recreational area.
(C) Has been or may be filled to or above an elevation of three hundred seventy-eight (378) feet above sea level.
(D) Is properly protected by riprap in a manner that minimizes the possibility of erosion by river currents.
(2) An abode or a residence if the following conditions are met:
(A) The abode or residence is rebuilt upon the area of the original foundation and is substantially the same configuration as the former abode or residence.
(B) The abode or residence was unintentionally destroyed by a means other than floodwater.
(C) The rebuilding of the abode or residence is begun within

one (1) year and completed within two (2) years after the destruction of the former abode or residence.
(D) The abode or residence is located in the floodway of a stream having a watershed upstream from the abode or residence of less than fifteen (15) square miles in area.
(E) The lowest floor of the rebuilt abode or residence, including the basement, is at or above the one hundred (100) year frequency flood elevation if the abode or residence was totally destroyed.
(F) A variance is obtained from the county or municipality for the lowest floor of the abode or residence to be below the one hundred (100) year frequency flood elevation if the damage to the former abode or residence is less than one hundred percent (100%).
(G) An ordinance allowing the rebuilding of an abode or a residence is adopted by any of the following:
(i) The legislative body of the city or town in which the abode or residence is located.
(ii) The legislative body of the county in which the abode or residence is located if the abode or residence is not located in a city or town.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-20
Erection of structures in floodways prohibited
Sec. 20. A person may not do any of the following:
(1) Erect in or on any floodway a permanent structure for use as an abode or a place of residence, except as authorized under sections 24, 25, and 26.5 of this chapter.
(2) Except as authorized under section 26.5 of this chapter, erect, make, use, or maintain in or on any floodway, or suffer or permit the erection, making, use, or maintenance in or on any floodway, a structure, an obstruction, a deposit, or an excavation that will do any of the following:
(A) Adversely affect the efficiency of or unduly restrict the capacity of the floodway.
(B) By virtue of the nature, design, method of construction, state of maintenance, or physical condition do any of the following:
(i) Constitute an unreasonable hazard to the safety of life or property.
(ii) Result in unreasonably detrimental effects upon the fish, wildlife, or botanical resources.
(3) Reconstruct or allow or permit the reconstruction of an abode or a residence located in a floodway, except as authorized under sections 24, 25, and 26.5 of this chapter.
As added by P.L.1-1995, SEC.21. Amended by P.L.135-1997, SEC.13.

IC 14-28-1-21 Nuisance abatement
Sec. 21. A structure, an obstruction, a deposit, or an excavation described in section 20(2) of this chapter is a public nuisance. The director may commence, maintain, and prosecute an appropriate action to enjoin or abate a nuisance, including the following:
(1) Any of the nuisances described in section 20(2) of this chapter.
(2) Any other nuisance that:
(A) adversely affects flood control or the safety of life or property; or
(B) is unreasonably detrimental to fish, wildlife, or botanical resources.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-22
Construction permits
Sec. 22. (a) As used in subsection (b)(1) with respect to a stream, "total length" means the length of the stream, expressed in miles, from the confluence of the stream with the receiving stream to the upstream or headward extremity of the stream, as indicated by the solid or dashed, blue or purple line depicting the stream on the most current edition of the seven and one-half (7 1/2) minute topographic quadrangle map published by the United States Geological Survey, measured along the meanders of the stream as depicted on the map.
(b) This section does not apply to the following:
(1) A reconstruction or maintenance project (as defined in IC 36-9-27) on a stream or an open regulated drain if the total length of the stream or open drain is not more than ten (10) miles.
(2) A construction or reconstruction project on a state or county highway bridge in a rural area that crosses a stream having an upstream drainage area of not more than fifty (50) square miles and the relocation of utility lines associated with the construction or reconstruction project if confined to an area not more than one hundred (100) feet from the limits of the highway construction right-of-way.
(3) The performance of an activity described in subsection (c)(1) or (c)(2) by a surface coal mining operation that is operated under a permit issued under IC 14-34.
(4) Any other activity that is determined by the commission, according to rules adopted under IC 4-22-2, to pose not more than a minimal threat to floodway areas.
(5) An activity in a boundary river floodway to which section 26.5 of this chapter applies.
(6) The removal of a logjam or mass of wood debris that has accumulated in a river or stream, subject to the following conditions:
(A) Work must not be within a salmonid stream designated under 327 IAC 2-1.5-5 without the prior written approval of the department's division of fish and wildlife. (B) Work must not be within a natural, scenic, or recreational river or stream designated under 312 IAC 7-2.
(C) Except as otherwise provided in Indiana law, free logs or affixed logs that are crossways in the channel must be cut, relocated, and removed from the floodplain. Logs may be maintained in the floodplain if properly anchored or otherwise secured so as to resist flotation or dislodging by the flow of water and placement in an area that is not a wetland. Logs must be removed and secured with a minimum of damage to vegetation.
(D) Isolated or single logs that are embedded, lodged, or rooted in the channel, and that do not span the channel or cause flow problems, must not be removed unless the logs are either of the following:
(i) Associated with or in close proximity to larger obstructions.
(ii) Posing a hazard to navigation.
(E) A leaning or severely damaged tree that is in immediate danger of falling into the waterway may be cut and removed if the tree is associated with or in close proximity to an obstruction. The root system and stump of the tree must be left in place.
(F) To the extent practicable, the construction of access roads must be minimized, and should not result in the elevation of the floodplain.
(G) To the extent practicable, work should be performed exclusively from one (1) side of a waterway. Crossing the bed of a waterway is prohibited.
(H) To prevent the flow of sediment laden water back into the waterway, appropriate sediment control measures must be installed.
(I) Within fifteen (15) days, all bare and disturbed areas must be revegetated with a mixture of grasses and legumes. Tall fescue must not be used under this subdivision, except that low endophyte tall fescue may be used in the bottom of the waterway and on side slopes.
(c) A person who desires to:
(1) erect, make, use, or maintain a structure, an obstruction, a deposit, or an excavation; or
(2) suffer or permit a structure, an obstruction, a deposit, or an excavation to be erected, made, used, or maintained;
in or on a floodway must file with the director a verified written application for a permit accompanied by a nonrefundable fee of two hundred dollars ($200).
(d) The application for a permit must set forth the material facts together with plans and specifications for the structure, obstruction, deposit, or excavation.
(e) An applicant must receive a permit from the director for the work before beginning construction. The director shall issue a permit only if in the opinion of the director the applicant has clearly proven

that the structure, obstruction, deposit, or excavation will not do any of the following:
(1) Adversely affect the efficiency of or unduly restrict the capacity of the floodway.
(2) Constitute an unreasonable hazard to the safety of life or property.
(3) Result in unreasonably detrimental effects upon fish, wildlife, or botanical resources.
(f) In deciding whether to issue a permit under this section, the director shall consider the cumulative effects of the structure, obstruction, deposit, or excavation. The director may incorporate in and make a part of an order of authorization conditions and restrictions that the director considers necessary for the purposes of this chapter.
(g) A permit issued under this section:
(1) is void if construction is not commenced within two (2) years after the issuance of the permit; and
(2) to:
(A) the Indiana department of transportation or a county highway department if there is any federal funding for the project; or
(B) an electric utility for the construction of a power generating facility;
is valid for five (5) years from the date of issuance and remains valid indefinitely if construction is commenced within five (5) years after the permit is issued.
(h) The director shall send a copy of each permit issued under this section to each river basin commission organized under:
(1) IC 14-29-7 or IC 13-2-27 (before its repeal); or
(2) IC 14-30-1 or IC 36-7-6 (before its repeal);
that is affected.
(i) The permit holder shall post and maintain a permit issued under this section at the authorized site.
(j) For the purposes of this chapter, the lowest floor of a building, including a residence or abode, that is to be constructed or reconstructed in the one hundred (100) year floodplain of an area protected by a levee that is:
(1) inspected; and
(2) found to be in good or excellent condition;
by the United States Army Corps of Engineers shall not be lower than the one hundred (100) year frequency flood elevation plus one (1) foot.
As added by P.L.1-1995, SEC.21. Amended by P.L.180-1995, SEC.4; P.L.2-1997, SEC.53; P.L.135-1997, SEC.14; P.L.2-1998, SEC.59; P.L.154-2002, SEC.1; P.L.186-2003, SEC.75; P.L.76-2010, SEC.1.

IC 14-28-1-23
Removal of structures or obstructions
Sec. 23. (a) The director may remove or eliminate a structure, an obstruction, a deposit, or an excavation in a floodway that: (1) adversely affects the efficiency of or unduly restricts the capacity of the floodway;
(2) constitutes an unreasonable hazard to the safety of life or property; or
(3) is unreasonably detrimental to fish, wildlife, or botanical resources;
by an action in condemnation.
(b) In assessing the damages in the proceedings, the appraisers and the court shall take into consideration whether the structure, obstruction, deposit, or excavation is legally in or on the floodway.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-24
Reconstruction permits; violations
Sec. 24. (a) This section does not apply to the reconstruction of a residence located in a boundary river floodway.
(b) A person may not begin the reconstruction of an abode or a residence that is located in a floodway and is substantially damaged (as defined in 44 CFR 59.1, as in effect on January 1, 1993) unless the person has:
(1) obtained a permit under this section or section 26.5 of this chapter; or
(2) demonstrated to the department through the submission of material facts, plans, and specifications that the material used to elevate the reconstructed abode or residence:
(A) does not extend beyond the original foundation of the abode or residence; and
(B) meets the criteria set forth in subsection (d)(2) through (d)(7).
(c) A person who desires to reconstruct an abode or a residence that does not meet the requirements under subsection (b)(2) must file with the director a verified written application for a permit accompanied by a nonrefundable fee of fifty dollars ($50). An application submitted under this section must do the following:
(1) Set forth the material facts concerning the proposed reconstruction.
(2) Include the plans and specifications for the reconstruction.
(d) The director may issue a permit to an applicant under this section only if the applicant has clearly proven all of the following:
(1) The abode or residence will be reconstructed:
(A) in the area of the original foundation and in substantially the same configuration as the former abode or residence; or
(B) in a location that is, as determined by the director, safer than the location of the original foundation.
(2) The lowest floor elevation of the abode or residence as reconstructed, including the basement, will be at least two (2) feet above the one hundred (100) year flood elevation.
(3) The abode or residence will be designed or modified and adequately anchored to prevent flotation, collapse, or lateral movement of the structure resulting from hydrodynamic and

hydrostatic loads, including the effects of buoyancy.
(4) The abode or residence will be reconstructed with materials resistant to flood damage.
(5) The abode or residence will be reconstructed by methods and practices that minimize flood damages.
(6) The abode or residence will be reconstructed with electrical, heating, ventilation, plumbing, and air conditioning equipment and other service facilities that are designed and located to prevent water from entering or accumulating within the components during conditions of flooding.
(7) The abode or residence, as reconstructed, will comply with the minimum requirements for floodplain management set forth in 44 CFR Part 60, as in effect on January 1, 1993.
(e) When granting a permit under this section, the director may establish and incorporate into the permit certain conditions and restrictions that the director considers necessary for the purposes of this chapter.
(f) A permit issued by the director under this section is void if the reconstruction authorized by the permit is not commenced within two (2) years after the permit is issued.
(g) The director shall send a copy of each permit issued under this section to each river basin commission organized under:
(1) IC 14-29-7 or IC 13-2-27 (before its repeal); or
(2) IC 14-30-1 or IC 36-7-6 (before its repeal);
that is affected by the permit.
(h) The person to whom a permit is issued under this section shall post and maintain the permit at the site of the reconstruction authorized by the permit.
(i) A person who knowingly:
(1) begins the reconstruction of an abode or a residence in violation of subsection (b);
(2) violates a condition or restriction of a permit issued under this section; or
(3) fails to post and maintain a permit at a reconstruction site in violation of subsection (h);
commits a Class B infraction. Each day that the person is in violation of subsection (b), the permit, or subsection (h) constitutes a separate infraction.
As added by P.L.1-1995, SEC.21. Amended by P.L.135-1997, SEC.15; P.L.71-2004, SEC.17; P.L.53-2008, SEC.1.

IC 14-28-1-25
Reconstruction permit exception; violation
Sec. 25. (a) A person who desires to reconstruct an abode or a residence that:
(1) is located in a floodway; and
(2) is not substantially damaged (as defined in 44 CFR 59.1, as in effect on January 1, 1997);
is not required to obtain a permit from the department for the reconstruction of the abode or residence if the reconstruction will

meet the requirements set forth in 44 CFR Part 60, as in effect on January 1, 1997.
(b) A person who knowingly reconstructs an abode or a residence described in subsection (a) in a way that does not comply with the requirements referred to in subsection (a) commits a Class B infraction.
As added by P.L.1-1995, SEC.21. Amended by P.L.135-1997, SEC.16; P.L.71-2004, SEC.18; P.L.53-2008, SEC.2.

IC 14-28-1-26
Additions to structures in floodways
Sec. 26. (a) This section does not apply to the construction of an addition to a residence located in a boundary river floodway.
(b) Subject to:
(1) subsection (c); and
(2) the restrictions imposed by the unit (as defined in IC 36-1-2-23) in which the abode or residence is located;
a person may construct at least one (1) addition to an abode or a residence that is located in a floodway.
(c) A person may not construct an addition to an abode or a residence located in a floodway if the addition, in combination with all other additions to the abode or residence that have been constructed since the abode or residence was originally built, would increase the market value of the abode or residence to an amount more than fifty percent (50%) greater than:
(1) the market value of the abode or residence if no additions have been constructed since the abode or residence was originally built; or
(2) the approximate market value the abode or residence would have in the form in which the abode or residence was originally built if at least one (1) addition has already been constructed.
(d) For the purposes of subsection (c), the market value of an abode or a residence does not include the value of the land on which the abode or residence is built.
As added by P.L.1-1995, SEC.21. Amended by P.L.135-1997, SEC.17.

IC 14-28-1-26.5
Mobile home or residence in boundary river floodway; permits
Sec. 26.5. (a) This section applies to the following activities:
(1) The placement or replacement of a mobile home within a boundary river floodway.
(2) The repair of a residence that:
(A) is located in a boundary river floodway; and
(B) has been damaged by floodwaters or another means;
except for the reconstruction of a residence to which section 25 of this chapter applies.
(3) The construction of an:
(A) addition to; or
(B) improvement of; a residential structure within a boundary river floodway.
(4) The construction of a new residence within a boundary river floodway.
(b) The federal regulations that:
(1) were adopted by the director of the Federal Emergency Management Agency to implement the National Flood Insurance Act (42 U.S.C. 4001 et seq.);
(2) are published in 44 CFR Parts 59 through 60; and
(3) are in effect on January 1, 1997;
are adopted as the criteria for determining whether an activity referred to in subsection (a) is allowed in Indiana. However, the lowest floor of a new residence constructed within a boundary river floodway referred to in subsection (a)(4) must be at least two (2) feet above the one hundred (100) year frequency flood elevation.
(c) A person who wishes to perform an activity referred to in subsection (a) is authorized to perform the activity if:
(1) the federal regulations described in subsection (b) as the governing criteria allow the activity; and
(2) the person obtains a permit for the activity under this section.
(d) To obtain a permit for an activity referred to in subsection (a), a person must:
(1) file with the director a verified written application for a permit on a form provided by the department; and
(2) pay to the department a nonrefundable fee of ten dollars ($10).
(e) An application filed under this section must:
(1) set forth the material facts concerning the proposed activity; and
(2) in the case of an activity described in subsection (a)(1), (a)(3), or (a)(4), include plans and specifications for the construction, reconstruction, or repair.
(f) If an application submitted under this section meets the requirements set forth in subsections (d) and (e), the director may not reject the application unless the regulations adopted as the governing criteria under subsection (b) do not allow the activity.
(g) If the federal regulations adopted as the governing criteria under subsection (b) authorize a type of activity only when certain conditions are met, a permit that the director issues for that type of activity may require the applicant, in carrying out the activity, to meet the same conditions.
(h) If:
(1) there is a dispute under this section about the elevation of a site; and
(2) the elevation of the site has been determined by a registered land surveyor;
the elevation determined by the registered land surveyor must be used as the accepted elevation.
As added by P.L.135-1997, SEC.18. Amended by P.L.121-2003, SEC.1.
IC 14-28-1-27
Contaminants in lakes or floodways prohibited
Sec. 27. (a) Except as provided in subsection (b), this section does not apply to the following:
(1) A person using chemicals in a normal manner in the production of agricultural products.
(2) A person acting in accordance with an appropriate permit issued by the director.
(3) A person acting in accordance with a permit issued by the department of environmental management under water pollution control laws (as defined in IC 13-11-2-261) or environmental management laws (as defined in IC 13-11-2-71).
(b) This section applies to the permitting requirements set forth in the following:
(1) Section 22 of this chapter.
(2) IC 14-26-2.
(c) A person may not put, throw, dump, or leave a contaminant, garbage, or solid waste:
(1) in, upon, or within fifteen (15) feet of a lake; or
(2) in or upon a floodway.
As added by P.L.1-1995, SEC.21. Amended by P.L.1-1996, SEC.66.

IC 14-28-1-28
Commission floodways
Sec. 28. (a) The commission may by order:
(1) establish a floodway as a commission floodway; and
(2) alter, change, or revoke and terminate the commission floodway.
(b) In the order establishing the commission floodway, the commission shall fix the following:
(1) The floodway's length at any practical distance.
(2) The floodway's width or the landside limits so as to include parts of the flood plains adjoining the channel that, with the channel, are reasonably required to efficiently carry and discharge the flood waters or flood flow of the river or stream.
(c) Notwithstanding any other provision of law, an order establishing a commission floodway is not in force until notice has been given as follows:
(1) In writing to the county executive in the county affected.
(2) By publication at least two (2) times, seven (7) days apart, as follows:
(A) In two (2) daily newspapers in the city of Indianapolis as provided in IC 5-3-1-6.
(B) In newspapers in the counties where all or part of the commission floodway is established as provided in IC 5-3-1-6.
(d) All of the area within a commission floodway is the floodway for all purposes of this chapter.
As added by P.L.1-1995, SEC.21.
IC 14-28-1-29
Coordination of flood control works; approval of plans or specifications
Sec. 29. (a) All works of any nature for flood control in Indiana that are established and constructed shall be coordinated in design, construction, and operation according to sound and accepted engineering practice so as to effect the best flood control obtainable throughout Indiana. A:
(1) person may not construct or install any works of any nature for flood control; and
(2) court may not enter the final order or judgment establishing or ordering works constructed;
unless the proposed works and the plans and specifications are approved by the commission.
(b) The interested parties must file a verified written application with the commission. The commission shall consider all the pertinent facts relating to the proposed works that will affect flood control in Indiana and shall determine whether the proposed works in the plans and specifications will:
(1) be in aid of and acceptable as part of; or
(2) adversely affect and interfere with;
flood control in Indiana.
(c) The commission shall enter an order approving or disapproving the application, plans, and specifications. If the commission disapproves the application, the order must set forth the objectionable features so that the proposed works and plans and specifications may be corrected or adjusted to obtain the approval of the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-30
Applicability of IC 4-21.5
Sec. 30. IC 4-21.5 applies to the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-31
Reports to governor
Sec. 31. The commission shall report to the governor periodically the results of the commission's study, investigation, and experience so that any necessary additional powers and duties may be obtained to effect and obtain complete flood control and the protection and preservation of water resources.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-32
Violations; Class B infractions
Sec. 32. (a) A person who knowingly violates section 20(2), 20(3), or 29 of this chapter commits a Class B infraction.
(b) Each day of continuing violation after conviction of the offense constitutes a separate offense. As added by P.L.1-1995, SEC.21. Amended by P.L.71-2004, SEC.19.

IC 14-28-1-33
Violations; Class C infractions
Sec. 33. (a) A person who knowingly fails to:
(1) comply with the requirements of section 20(1) of this chapter; or
(2) obtain a permit under section 22 of this chapter;
commits a Class B infraction.
(b) Each day a person violates section 20(1) or 22 of this chapter constitutes a separate infraction.
As added by P.L.1-1995, SEC.21. Amended by P.L.71-2004, SEC.20.

IC 14-28-1-34
Violations; Class B infractions
Sec. 34. A person who knowingly fails to comply with section 22(i) of this chapter commits a Class B infraction. Each day a person violates section 22(i) of this chapter constitutes a separate infraction.
As added by P.L.1-1995, SEC.21. Amended by P.L.180-1995, SEC.5; P.L.71-2004, SEC.21.

IC 14-28-1-35
Injunctive relief
Sec. 35. The commission may enjoin a violation of this chapter under IC 14-25.5-2.
As added by P.L.1-1995, SEC.21. Amended by P.L.71-2004, SEC.22.

IC 14-28-1-36
Civil penalties
Sec. 36. In addition to other penalties prescribed by this chapter, the director may impose a civil penalty under IC 14-25.5-4.
As added by P.L.1-1995, SEC.21. Amended by P.L.71-2004, SEC.23.



CHAPTER 2. REPEALED



CHAPTER 3. FLOOD PLAIN MANAGEMENT

IC 14-28-3-2
Adoption of rules
Sec. 2. The commission shall develop and adopt appropriate rules under IC 4-22-2, including consideration of nonconforming uses, as minimum standards for the delineation and regulation of all flood hazard areas within Indiana. The commission and all counties and municipalities shall consider the production of crops, pasture, forests, and park and recreational uses to be conforming uses. These specific conforming uses shall be included as minimum standards in adoption of the rules.
As added by P.L.1-1995, SEC.21.

IC 14-28-3-3
Designation and regulation of flood hazard areas by subdivisions
Sec. 3. (a) All counties and municipalities are encouraged and authorized to delineate and regulate all flood hazard areas within their respective jurisdictions by adopting and implementing all necessary ordinances, rules, and regulations under procedures established by law. For ordinances, rules, and regulations adopted after June 30, 1974, the ordinances, rules, and regulations:
(1) may not be less restrictive than the minimum rules of the commission adopted under section 2 of this chapter; and
(2) must be approved by the commission before the effective date.
(b) This chapter does not prevent a county or municipality from adopting ordinances, rules, and regulations that are more restrictive than the minimum rules adopted by the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-3-4
Assistance and cooperation from commission Sec. 4. (a) The commission may provide technical data and information and otherwise assist a county or municipality in the following:
(1) The identification and delineation of all flood hazard areas within the jurisdiction of the county or municipality.
(2) The preparation of all necessary ordinances, rules, and regulations.
(b) The commission may cooperate with a state, regional, local, or federal board, commission, or agency in the preparation of necessary information or data.
As added by P.L.1-1995, SEC.21.

IC 14-28-3-5
Commission approval required for certain permits within flood hazard areas
Sec. 5. A county or municipality may not issue a permit for a structure, an obstruction, a deposit, or an excavation within a flood hazard area or part of a flood hazard area that lies within a floodway without the prior written approval of the commission as provided in IC 14-28-1.
As added by P.L.1-1995, SEC.21.

IC 14-28-3-6
Cooperation of public agencies and personnel
Sec. 6. City, county, and state employees, agencies, boards, districts, and commissions may cooperate with and furnish information to the commission or a county or municipality for the purpose of implementing this chapter.
As added by P.L.1-1995, SEC.21.



CHAPTER 4. FLOOD PLAIN COMMISSIONS

IC 14-28-4-2
"Improvement location permit" defined
Sec. 2. As used in this chapter, "improvement location permit" means a permit to alter, expand, or enlarge any use of land or structure. The term includes the erection of a structure.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-3
Establishment of flood plain commissions
Sec. 3. A county or municipality may establish a flood plain commission by ordinance of the unit's legislative body. The commission may regulate land uses within identified flood hazard areas under this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-4
Members
Sec. 4. The commission, to be known as the "___________ Flood Plain Commission", consists of three (3) members as follows:
(1) One (1) member of the legislative body of the county or municipality to be appointed by the legislative body.
(2) Two (2) citizens who reside within the jurisdiction of the legislative body and who do not hold an elective public office to be appointed as follows:
(A) The board of commissioners, for a county.
(B) The city executive, for a city.
(C) The town executive, for a town.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-5
Term of members; filling of vacancies
Sec. 5. (a) Commission members serve terms of one (1) year, beginning with the first Monday of January of each year. The initial members serve from the date of establishment of the commission until the first Monday of January of the following year.
(b) If a vacancy occurs, the appointing authority shall appoint a member to fill the unexpired term.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-6
Officers Sec. 6. (a) At the first regular meeting of each year the commission shall elect from the members of the commission the following officers:
(1) A president.
(2) A vice president.
(3) A secretary.
(b) The vice president may act as president of the commission during the absence or disability of the president.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-7
Regular meetings
Sec. 7. The commission shall fix the time for holding regular meetings, but the commission shall meet at least one (1) time in January, April, July, and October.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-8
Special meetings
Sec. 8. (a) A special meeting of the commission may be called by any member upon written request to the secretary.
(b) The secretary shall send to all the members, at least two (2) days in advance of a special meeting, a written notice fixing the time and place of the meeting.
(c) Written notice of a special meeting is not required if:
(1) the time of the special meeting has been fixed in a regular meeting; or
(2) all members are present at the special meeting.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-9
Quorum
Sec. 9. A majority of the members of the commission constitutes a quorum. To be official, an action of the commission must be authorized by a majority of the commission at a regular or special meeting.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-10
Disqualification of interested members
Sec. 10. A member of the commission or legislative body of the county or municipality may not participate in a hearing or decision upon a zoning matter, other than the preparation and adoption of an initial flood plain zoning ordinance, in which the member is directly or indirectly interested in a financial sense. If a disqualification under this section occurs:
(1) this fact shall be entered on the records of the commission or legislative body; and
(2) the remaining members shall act upon the matter.
As added by P.L.1-1995, SEC.21.
IC 14-28-4-11
General powers of commissions
Sec. 11. The commission may do the following:
(1) Exercise general supervision of and make rules for the administration of the affairs of the commission.
(2) Prescribe uniform rules pertaining to investigations and hearings.
(3) Supervise the fiscal affairs and responsibilities of the commission.
(4) Keep an accurate and a complete record of all commission proceedings and assume responsibility for the custody and preservation of all papers and documents of the commission.
(5) Make recommendations and an annual report to the legislative body of the county or municipality concerning the operation of the commission.
(6) Make recommendations to the legislative body on the adoption of the initial flood plain zoning ordinance and amendments and any other matter within the commission's jurisdiction under this chapter.
(7) Prepare, publish, and distribute reports, ordinances, and other material relating to the activities authorized under this chapter.
(8) Sue and be sued collectively by the commission's legal name, service of process being had on the president of the commission or any of the members in an action.
(9) Invoke any legal, equitable, or special remedy for the enforcement of this chapter or the commission's action taken under this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-12
Annual budgets
Sec. 12. The commission shall prepare and submit an annual budget. After the legislative body of the county or municipality has passed an ordinance creating a commission:
(1) money may be appropriated to carry out the duties of the commission; and
(2) the commission may expend, under procedure provided by law, money appropriated to the commission for purposes and activities authorized by this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-13
Special nonreverting commission funds
Sec. 13. (a) The commission, county, or municipality may accept gifts, donations, and grants from private and governmental sources for commission purposes. Money accepted shall be deposited in a special nonreverting commission fund available for expenditure by the commission for the purpose designated by the donor.
(b) The disbursing officer of the county or municipality shall draw

warrants against regular funds or the special nonreverting fund only upon claims signed by the president and secretary of the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-14
Per diem compensation and traveling expenses
Sec. 14. (a) The county or municipality may compensate the members of the commission for service on the commission.
(b) When the commission determines that it is necessary for members to attend in another city or county a state, regional, or national conference or interview dealing with planning or related problems, the commission may pay the actual expenses of the attending member if the amount has been made available in the commission's appropriation.
(c) The commission may approve a per diem allowance to a member for the purpose of attending a regular or special meeting held by the commission if the amount has been made available in the commission's appropriation.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-15
Proposed initial flood plain zoning ordinances
Sec. 15. (a) To assure the promotion of public health, safety, convenience, and the general welfare within the commission's jurisdiction, the commission shall prepare a proposed initial flood plain zoning ordinance. The ordinance must provide for the following:
(1) The classification of all land within the jurisdiction of the county or municipality into flood plain or nonflooding areas.
(2) The regulation of land use and the location or construction of buildings and other structures within the areas designated as flood plain areas.
(b) In establishing flood plain districts and regulations, the commission may use the special flood hazard area maps supplied by the Federal Insurance Administration or any other criteria approved by the department.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-16
Land classified as flood plain area; effectiveness of mappings or identification
Sec. 16. (a) As used in this section, "flood protection grade" means the elevation of the lowest point around the perimeter of a building at which flood water may enter the interior of the building.
(b) The land classified as flood plain areas may be:
(1) defined and subclassified in the ordinance as floodway or floodway fringe; and
(2) further identified as to flood protection grade.
(c) The mappings or other identification of the areas become effective only at the time that accurate information is made available

to the commission and authenticated by the department or the United States Department of Housing and Urban Development.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-17
Ordinance may require buildings or land to conform; improvement location permit fees
Sec. 17. (a) A flood plain zoning ordinance may require that:
(1) a structure may not be located;
(2) a use may not be changed; and
(3) an improvement location permit may not be issued for a structure or change of use;
on land either platted or unplatted within the jurisdiction of the commission unless the structure or use and location conform to the requirements of the flood plain zoning ordinance.
(b) The:
(1) commission may set; and
(2) zoning administrator may collect;
reasonable fees for the issuance of improvement location permits.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-18
Zoning administrators; judicial review of administrator's final decision
Sec. 18. (a) A flood plain zoning ordinance must designate:
(1) the county auditor;
(2) the county surveyor; or
(3) the municipal clerk or clerk-treasurer;
as applicable, as the zoning administrator who issues improvement location permits within the jurisdiction of the commission and in conformance with the flood plain ordinance.
(b) A final decision of the zoning administrator may be judicially reviewed in the same manner and subject to the same limitations as a final decision of a board of zoning appeals under IC 36-7-4.
As added by P.L.1-1995, SEC.21. Amended by P.L.126-2011, SEC.1.

IC 14-28-4-19
Presentation of proposed ordinance to legislative body
Sec. 19. (a) The commission shall prepare and present the proposed initial zoning ordinance, with explanatory maps, to the legislative body of the county or municipality.
(b) The legislative body shall do the following:
(1) Consider the proposed initial zoning ordinance.
(2) Return the ordinance within forty-five (45) days with any suggestions and recommendations to the commission for the commission's final report.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-20
Final report of commission on proposed ordinance Sec. 20. A county or municipality may not pass an ordinance under this chapter until:
(1) the legislative body of the county or municipality receives; and
(2) the natural resources commission approves;
the final report of the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-21
Legislative action on proposed ordinance; hearing
Sec. 21. (a) After the commission submits the final report, the legislative body of the county or municipality shall give all interested persons an opportunity to be heard with reference to the final report at a public hearing convenient for all persons affected. The legislative body shall publish notice of the hearing in a daily newspaper of general circulation in the county or municipality.
(b) The notice must state the following:
(1) The time and place of the hearing.
(2) That the report contains a flood plain zoning ordinance for the county or municipality.
(3) That written objections to the proposed zoning ordinance filed with the clerk of the legislative body at or before the hearings will be heard.
(4) That the hearing will be continued as is necessary.
(c) The notice shall be published at least two (2) times within the ten (10) days before the time set for the hearing, during which time the proposed zoning ordinance shall be kept on file in the office of the commission or other designated place for public examination.
(d) Upon completion of the public hearing, the legislative body shall proceed to consider the ordinance.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-22
Legislative body may amend or supplement regulations or boundaries in ordinance
Sec. 22. The legislative body of the county or municipality may amend or supplement the regulations and district boundaries fixed by ordinance under this chapter or IC 13-2-22.6 (before its repeal). However, the area designated as flood plain may not be changed unless the change is based upon data:
(1) supplied by the United States Department of Housing and Urban Development; or
(2) supplied or approved by the department.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-23
Petition to amend or supplement zoning ordinance
Sec. 23. The:
(1) commission; or
(2) owners of at least fifty percent (50%) of the land area

involved in the matter set forth in a petition;
may present signed petitions to the legislative body of the county or municipality requesting an amendment or supplement of the regulations of the zoning ordinance.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-24
Referral of proposed amendment, supplement, or repeal to commission
Sec. 24. The legislative body shall refer a proposed ordinance for the amendment, supplement, or repeal of the zoning ordinance not originating from petition of the commission to the commission for consideration and a report before the legislative body of the county or municipality takes final action.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-25
Legislative action on proposed amendment, supplement, or repeal; hearing
Sec. 25. (a) Before the commission submits to the legislative body:
(1) a petition; or
(2) a report on a proposed ordinance referred to the commission;
for an amendment, a supplement, or a repeal of the zoning ordinance, the commission shall hold a public hearing.
(b) At least ten (10) days before the date set for the hearing, the commission shall publish in a newspaper of general circulation in the county or municipality a notice of the time and place of the hearing.
(c) After the public hearing has been held, the commission may by resolution recommend the proposed amendments to the legislative body of the county or municipality. However:
(1) the commission may not recommend; and
(2) the legislative body may not adopt;
flood plain district boundaries less extensive than those established by the United States Department of Housing and Urban Development or the department.
(d) The secretary shall do the following:
(1) Certify a copy of an amendment to the legislative body.
(2) Present the amendment at the legislative body's first meeting following commission action.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-26
Building or land violating ordinance declared public nuisance; investigations
Sec. 26. (a) The legislative body of the county or municipality may declare:
(1) a building erected, raised, or converted; or
(2) land or premises used; in violation of an ordinance or a regulation adopted under this chapter or under IC 13-2-22.6 (before its repeal) to be a common nuisance. The owner of the building, land, or premises is liable for maintaining a common nuisance.
(b) If penalties have been provided for violation of an ordinance, the attorney of the county or municipality shall, upon receipt of information of a violation of an ordinance or a regulation adopted under the county's or municipality's authority, make an investigation of the alleged violation. If the facts are sufficient to establish a reasonable belief that a violation has occurred, the attorney may file a complaint against the violator and prosecute the alleged violation.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-27
Injunctive relief
Sec. 27. (a) The commission may institute the following:
(1) A suit for injunction in the circuit court with jurisdiction in the county to restrain an individual or a governmental entity from violating this chapter or an ordinance adopted under this chapter or under IC 13-2-22.6 (before its repeal).
(2) A suit for a mandatory injunction directing an individual or a governmental entity to remove a structure erected in violation of:
(A) this chapter or IC 13-2-22.6 (before its repeal); or
(B) an ordinance adopted under this chapter or under IC 13-2-22.6 (before its repeal).
(b) If the commission is successful in the commission's suit, the respondent shall pay the costs of the action. A change of venue from the county may not be granted.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-28
Compensation or damages precluded for taking of or injury to building or land violating ordinance
Sec. 28. In:
(1) a proceeding by a county or municipality for the taking, appropriation, or condemnation of land; or
(2) an action against a county or municipality;
compensation or damages may not be awarded for the taking of or injury to a structure erected in violation of an ordinance adopted under this chapter or under IC 13-2-22.6 (before its repeal).
As added by P.L.1-1995, SEC.21.

IC 14-28-4-29
Purpose of chapter
Sec. 29. (a) It is the purpose of this chapter to enable counties and municipalities that have not adopted effective land use ordinances under IC 36-7 to comply with the requirements of:
(1) the federal National Flood Insurance Act (42 U.S.C. 4001 through 4127); (2) IC 14-28-1; and
(3) IC 14-28-3;
by permitting the establishment of a single-purpose zoning authority to adopt minimum standards and regulations for the management of identified flood hazard areas.
(b) Because zoning ordinances adopted under comprehensive planning legislation require extensive preparation time and because the national flood insurance program and the state statutes enacted under the program require identified counties and municipalities to regulate land use and improvements to the land in flood hazard areas before those zoning ordinances can be adequately prepared, this chapter authorizes counties and municipalities that do not have land use regulation ordinances in effect to form single-purpose flood plain commissions to administer certain local ordinances, including the following:
(1) A set of minimum standards and regulations to meet the requirements of state and federal flood hazard area programs.
(2) An improvement location permit system to ensure that every new location, land use, or structure in the jurisdiction conforms to flood hazard area regulations.
(3) A set of enforcement procedures suitable to ensure minimum compliance with the regulations.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-30
Powers of state, agencies, and subdivisions not affected
Sec. 30. (a) This chapter is supplemental to and does not abrogate the powers extended to agencies, bureaus, departments, commissions, divisions, or officials of state government by other statutes, and these powers remain in full effect. Except as otherwise provided in this chapter, powers of supervision and regulation by divisions of state government over counties, municipalities, individuals, firms, limited liability companies, or corporations also are not abrogated and continue in full effect.
(b) This chapter does not restrict or prohibit the state or any of the state's political subdivisions from the commemoration of persons or objects of historical or architectural interest or value as a part of our citizens' heritage.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-31
Effect of ordinances adopted under IC 36-7
Sec. 31. The adoption of a zoning ordinance under IC 36-7 that provides for flood plain management within the jurisdiction of a county or municipality immediately voids a flood plain commission, ordinance, or regulation adopted under:
(1) this chapter; or
(2) IC 13-2-22.6 (before its repeal).
As added by P.L.1-1995, SEC.21.



CHAPTER 5. FLOOD CONTROL REVOLVING FUND

IC 14-28-5-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the flood control revolving fund created by this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-3
"Governing board" defined
Sec. 3. As used in this chapter, "governing board" means the following:
(1) The legislative body of a county, city, or town.
(2) A board created by law to administer the affairs of a special taxing district.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-4
"Local unit" defined
Sec. 4. As used in this chapter, "local unit" means county, city, town, or special taxing district created by law.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-5
Creation of fund
Sec. 5. (a) The flood control revolving fund is created. Loans may be made from the fund to local units in accordance with this chapter and the rules adopted under this chapter.
(b) Money in the fund does not revert to the state general fund. The fund is a revolving fund to be used exclusively for the purposes of this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-6 Administration of fund and chapter
Sec. 6. The administrative control of the fund and the responsibility for the administration of this chapter are vested in the commission. The commission may do the following:
(1) Adopt rules under IC 4-22-2 that are considered necessary by the commission for the proper administration of the fund and this chapter.
(2) Subject to the approval of the budget committee, employ the personnel that are necessary for the efficient administration of this chapter.
As added by P.L.1-1995, SEC.21. Amended by P.L.53-2008, SEC.3.

IC 14-28-5-7
Loans to local units; uses and limits
Sec. 7. (a) The commission may make an approved loan from the fund to a local unit. The money loaned is to be used by the local unit for the purpose of instituting, accomplishing, and administering an approved flood control program.
(b) The total amount outstanding under loans made under:
(1) this chapter; and
(2) IC 13-2-23 (before its repeal);
to one (1) local unit may not exceed three hundred thousand dollars ($300,000).
As added by P.L.1-1995, SEC.21. Amended by P.L.53-2008, SEC.4.

IC 14-28-5-8
Conditions for local unit to administer flood control program
Sec. 8. A local unit may institute, accomplish, and administer a flood control program if the following conditions are met:
(1) The program is authorized and approved by ordinance or resolution enacted by the governing board of the local unit.
(2) The flood control program has been approved by the commission.
As added by P.L.1-1995, SEC.21. Amended by P.L.53-2008, SEC.5.

IC 14-28-5-9
Loans to local units; conditions
Sec. 9. The commission shall authorize the making of a loan to a local unit under this chapter only when the following conditions exist:
(1) An application for the loan has been submitted by the local unit in a verified petition to the commission in the manner and form that the commission directs. The application must state the following:
(A) The need for the flood control program and the need for money for instituting, accomplishing, and administering the program.
(B) A detailed description of the program.
(C) An engineering estimate of the cost of the proposed program acceptable to the commission. (D) The amount of money considered to be needed.
(E) Other information that is requested by the commission.
(2) There is a need, as determined by the commission, for the proposed flood control program for the purpose of protecting the health, safety, and general welfare of the inhabitants of the local unit.
(3) The proposed flood control program has been approved by the commission, if before granting the approval, the commission determines the following:
(A) That the program:
(i) is based upon sound engineering principles;
(ii) is in the interest of flood control; and
(iii) will accomplish the objectives of flood control.
(B) That for flood control programs involving the reconstruction or repair of existing flood control works that:
(i) in the judgment of the commission, constitutes an unreasonable obstruction or impediment to the proper discharge of flood flows; or
(ii) by virtue of their nature, location, or design, are subject to frequent damage or destruction;
approval is limited to the work that is necessary to afford emergency protection against actual or threatened damage to life and property.
(4) The local unit agrees and furnishes assurance, satisfactory to the commission, that the local unit will operate and maintain the flood control program, after completion, in a satisfactory manner.
As added by P.L.1-1995, SEC.21. Amended by P.L.53-2008, SEC.6.

IC 14-28-5-10
Local unit participation in flood control program; costs
Sec. 10. (a) The local unit may:
(1) do work; and
(2) provide labor, equipment, and materials from any source at the local unit's disposal;
for the flood control program.
(b) The commission may do the following:
(1) Evaluate the participation of the local unit in the accomplishment of the project.
(2) Compute the participation as a part or all of the share of cost that the local unit is required to pay toward the total cost of the project for which the loan from the fund is obtained.
(c) Participation authorized under this section must be under the direction of the governing board.
(d) If cash amounts are included in the local unit's share of total cost, the amounts shall be provided in the usual and accepted manner for the financing of the affairs of the local unit.
(e) Costs of engineering and legal services to the borrower may be regarded as a part of the total cost of the project.
As added by P.L.1-1995, SEC.21. Amended by P.L.53-2008, SEC.7.
IC 14-28-5-11
Loans to local units; priority ratings
Sec. 11. (a) The commission shall determine and ascribe to each applicant for a loan a priority rating. The rating must be based primarily on the need of the local unit for the proposed flood control program as the need is related to the needs of other applicants for loans. Except as provided in subsection (b):
(1) the local units having the highest priority rating shall be given first consideration in making loans under this chapter; and
(2) loans shall be made in descending order as shown by the priority ratings.
(b) If an emergency demands immediate relief from actual or threatened flood damage, the application made by a local unit for a loan may be considered regardless of a previous priority rating ascribed to the applicant.
As added by P.L.1-1995, SEC.21. Amended by P.L.53-2008, SEC.8.

IC 14-28-5-12
Loans to local units; terms; repayment
Sec. 12. (a) A loan made under this chapter or under IC 13-2-23 (before its repeal):
(1) may be made for a period not to exceed ten (10) years; and
(2) bears interest at the rate of three percent (3%) a year.
(b) A local unit receiving a loan under this chapter shall agree to repay the loan in equal annual installments, including interest on the unpaid balance of the loan. The repayments, including interest, become part of the fund and do not revert to the state general fund. However, if a local unit levies a tax as provided in this chapter, the first installment of the loan becomes due and payable out of money first received from the levying and the collection of a tax authorized under this chapter. A borrower may prepay a loan in full or in part without interest penalty.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-13
Loans to local units; levy of property taxes to repay
Sec. 13. A local unit receiving a loan under:
(1) this chapter; or
(2) IC 13-2-23 (before its repeal);
may levy an annual tax on personal and real property located within the geographical limits of the local unit for flood control purposes. The tax is in addition to any other tax authorized by law to be levied for flood control purposes. The tax shall be levied at the rate that will produce sufficient revenue to pay the annual installment and interest on a loan made under this chapter or under IC 13-2-23 (before its repeal). The tax at the rate authorized in this section is in addition to the maximum annual rates prescribed by law.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-14 Loans to local units; default or delinquency
Sec. 14. If a local unit fails to make a payment to the fund or any other payment required by this chapter or under IC 13-2-23 (before its repeal) or is in any way indebted to the fund for an amount incurred or accrued, the state may recover the amount through any of the following:
(1) The state may, through the attorney general and on behalf of the commission, file a suit in the circuit or a superior court with jurisdiction in the county in which the local unit is located to recover the amount that the local unit owes the fund.
(2) The auditor of state may, after a sixty (60) day written notice to the local unit, withhold the payment and distribution of state money that the defaulting local unit is entitled to receive under Indiana law.
(3) For a special taxing district, upon certification by the auditor of state after a sixty (60) day written notice to the special taxing district, the auditor of each county containing land within the special taxing district shall withhold collected tax money for the special taxing district and remit the withheld tax money to the auditor of state. The auditor of state shall make a payment to the fund in the name of the special taxing district. Upon elimination of the delinquency payment, the auditor of state shall certify the fact to the auditors of the counties involved and any additional withheld tax money shall be released to the special taxing district.
As added by P.L.1-1995, SEC.21. Amended by P.L.53-2008, SEC.9.

IC 14-28-5-15
Appropriations from state general fund
Sec. 15. There is appropriated annually to the commission from the state general fund from money not otherwise appropriated an amount sufficient to administer this chapter, subject to the approval of the budget committee.
As added by P.L.1-1995, SEC.21.



CHAPTER 6. FLOOD CONTROL; APPROVAL OF PLANS

IC 14-28-6-2
Approval of federal government plans
Sec. 2. If the federal government or an agency of the federal government develops plans for flood control affecting Indiana or a part of Indiana, the department may:
(1) approve the plans; and
(2) permit the use of the plans in the control of floods in Indiana.
As added by P.L.1-1995, SEC.21.






ARTICLE 29. RIVERS, STREAMS, AND WATERWAYS

CHAPTER 1. NAVIGABLE WATERWAYS

IC 14-29-1-2
Examination of waterway
Sec. 2. (a) On the filing of a petition under section 1 of this chapter, the board of county commissioners shall have an examination of the stream or watercourse made by a suitable person to ascertain and report to the board of county commissioners the following:
(1) The length of the stream or watercourse.
(2) How much of the stream or watercourse is capable of being declared navigable.
(b) The board of county commissioners shall confirm the report if the board is satisfied that the stream, if navigable, would be of public utility. Upon confirmation the board shall declare the stream navigable and have the report recorded in the records of the board, as public highways are recorded.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-3
Obstruction of waterway
Sec. 3. A person who obstructs a stream or watercourse declared navigable is subject to the same penalties as a person who obstructs a public highway. General Indiana law governing:
(1) public highways; and
(2) the laying out and working of public highways in all other respects;
applies, as far as applicable, to the defining and working of navigable watercourses.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-4
Piers, wharves, or docks
Sec. 4. (a) Subject to subsection (b), a riparian owner of land in Indiana bordering upon a navigable stream may do the following:
(1) Build and maintain:
(A) within the premises bordering on the stream; and (B) upon the submerged land beneath the water;
a pier, wharf, dock, or harbor in aid of navigation and commerce.
(2) Use, occupy, and enjoy the constructed item as appurtenant to the owner's land.
(b) A pier, dock, or wharf may not do any of the following:
(1) Extend into the stream further than is necessary to accommodate shipping and navigation.
(2) Obstruct shipping and navigation.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-5
Mills, dams, aqueducts, viaducts, bridges, or machinery on the stream
Sec. 5. The declaration of a watercourse as navigable by a board of county commissioners does not affect a mill, a dam, an aqueduct, a viaduct, a bridge, or machinery on the stream, except if the mill, dam, aqueduct, viaduct, bridge, or machinery has been abandoned for at least twelve (12) months.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-6
Removal of obstructions; money
Sec. 6. The board of county commissioners may use the money:
(1) that is appropriated from the county treasury; and
(2) as the board of county commissioners considers necessary;
to remove obstructions from streams that are declared navigable under this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-7
Gates
Sec. 7. A person living on or owning property along a watercourse that is navigable for boats of a large size may hang gates:
(1) at or near the top of the bank; and
(2) across a road leading down the bank and terminating at the watercourse;
except within the limits of a city or town.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-8
Permits
Sec. 8. (a) A person, other than a public or municipal water utility, may not:
(1) place, fill, or erect a permanent structure in;
(2) remove water from; or
(3) remove material from;
a navigable waterway without a permit from the department.
(b) An application for a permit under this section must be made in a manner prescribed by rule. (c) The department shall issue a permit if the issuance of the permit will not do any of the following:
(1) Unreasonably impair the navigability of the waterway.
(2) Cause significant harm to the environment.
(3) Pose an unreasonable hazard to life or property.
(d) A separate permit is not required under this section for an activity permitted under any of the following:
(1) IC 14-21-1.
(2) IC 14-28-1.
(3) IC 14-29-3.
(4) IC 14-29-4.
(5) IC 14-34.
(6) IC 14-37.
However, a permit issued under a statute specified in this subsection must also apply the requirements of this section with respect to an activity within a navigable waterway.
(e) A separate permit is not required under this section for an activity for which a permit has been issued under any of the following:
(1) 16 U.S.C. 1451 et seq. (the federal Coastal Zone Management Act).
(2) 33 U.S.C. 1344 (the federal Clean Water Act).
(3) 42 U.S.C. 9601 et seq. (the federal Comprehensive Environmental Response, Compensation, and Liability Act).
(f) The department shall adopt rules under IC 4-22-2 to implement this section.
(g) A person who violates this section commits a Class B infraction.
As added by P.L.1-1995, SEC.22.



CHAPTER 2. NAVIGABLE STREAMS; KANKAKEE RIVER



CHAPTER 3. SAND AND GRAVEL PERMITS

IC 14-29-3-2
Area, substance, and fees for permit
Sec. 2. In issuing a permit under this chapter, the department shall do the following:
(1) Fix by the permit the area within which it is lawful and in the best interests of the state to permit the taking by the permittee of the mineral or substance.
(2) Fix by the permit and collect from the permittee when due the amount of the reasonable value of the mineral or substance to be taken, measured by weight, cubic dimensions, or other common and usual measurement.
(3) Collect a fee of fifty dollars ($50) for each permit issued.
As added by P.L.1-1995, SEC.22.

IC 14-29-3-3
Conditions of permit
Sec. 3. (a) A permit issued under this chapter must include the following conditions:
(1) The permittee shall give bond in the amount and with surety approved by the department for full and prompt compliance with the terms and conditions of the permit.
(2) The permittee shall, monthly or quarterly as the department stipulates, make to the department a verified report and full account and payment for all mineral or substance taken during the preceding month or quarter.
(3) The department may, at any time in reasonable hours, inspect the following:
(A) All books, papers, and records of the permittee relating to the account.
(B) The works and workings of the permittee.
(4) The department may revoke or suspend the permit for the failure of the permittee to comply with this chapter or with the terms and conditions of the permit.
(5) Subject to suspension or revocation, the permit will remain in force for the period that the department determines, not to exceed five (5) years from the date of issuance. However, the permit may be renewed by the permittee by written application filed with the department six (6) months before expiration of the permit.
(6) The works, workings, and operations under the permit must

not do any of the following:
(A) Impede the navigation of the water.
(B) Damage or endanger a bridge, highway, railroad, public work, utility, or the property of a riparian owner or adjoining proprietor or adjacent permittee.
(C) Endanger the lives of individuals.
(7) The permittee shall take the measures, to be determined by the department and stipulated in the permit, that are reasonable to avoid the damage and danger.
(b) The department may also prescribe other reasonable conditions in the permit that are in the best interests of the state.
As added by P.L.1-1995, SEC.22.

IC 14-29-3-4
Taking without permit
Sec. 4. (a) A person who knowingly takes sand, gravel, stone, or other mineral or substance from or under the bed of the navigable water of Indiana without a permit commits a Class B infraction.
(b) Each day a violation continues constitutes a separate infraction.
As added by P.L.1-1995, SEC.22. Amended by P.L.71-2004, SEC.24.



CHAPTER 4. CONSTRUCTION OF CHANNELS

IC 14-29-4-2
Regulation of channel construction
Sec. 2. The general assembly finds that the unregulated construction of channels may be injurious to the public health, safety, and welfare and that the construction of these channels shall be regulated.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-3
Approval for construction
Sec. 3. A person may not construct a channel before receiving the written approval of the commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-4
Permits
Sec. 4. A person who desires to construct a channel must do the following:
(1) File a verified written application for a permit with the commission that does the following:
(A) States the material facts.
(B) Includes the plans and specifications for the construction of the channel.
(C) Identifies each facility to which the channel will provide access.
(2) Include with the application a nonrefundable fee of one hundred dollars ($100).
As added by P.L.1-1995, SEC.22.

IC 14-29-4-5
Prior approval by department of environmental management
Sec. 5. Before commission consideration of the application, the applicant must do the following:
(1) Obtain the prior written approval of the department of environmental management for sewage disposal facilities involved with the channel and each facility that the channel is to serve. Prior approval is not required for housing

developments of less than six (6) lots.
(2) If a channel will:
(A) connect to a navigable river or stream; and
(B) create additional water areas that will be connected to the navigable river or stream;
dedicate any water created to general public use.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-6
Order of authorization
Sec. 6. The commission shall issue an order of authorization if in the opinion of the commission the channel and each facility that the channel is to serve will not do any of the following:
(1) Constitute an unreasonable hazard to life and property.
(2) Result in undue effects upon the water levels of the river or stream or upon fish and wildlife resources.
(3) Adversely affect the public health, safety, and welfare.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-7
Actions to enjoin
Sec. 7. The commission may, in the name of the state, maintain an action to enjoin a violation of this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-8
Rules adoption
Sec. 8. The commission may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-9
Violations of chapter
Sec. 9. (a) A person who knowingly violates this chapter commits a Class B infraction.
(b) Each day of continuing violation after conviction of the offense constitutes a separate offense.
As added by P.L.1-1995, SEC.22. Amended by P.L.71-2004, SEC.25.



CHAPTER 5. CHANGE IN WATERCOURSES; HIGHWAY CONSTRUCTION

IC 14-29-5-2
Costs and performance of work
Sec. 2. (a) If work under this chapter involves the protection of an existing highway not under construction, the work shall be performed and the costs paid under Indiana law governing the maintenance of highways applicable to the public agency or authorities having charge of the highway involved in the proposed work.
(b) If work under this chapter involves the construction or reconstruction of a highway, the work shall be performed and the costs paid under Indiana law governing construction of highways applicable to the public agency or body having charge of the highway involved in the proposed work.
(c) If it is necessary in the performance of work under this chapter to procure a right-of-way or interests in land outside the limits of the highway involved, the costs, if any, of the right-of-way or interests

in land shall be paid as follows:
(1) Out of the maintenance fund if the work constitutes maintenance.
(2) Out of the construction fund if the work constitutes construction.
As added by P.L.1-1995, SEC.22.

IC 14-29-5-3
Procuring land or property
Sec. 3. The governing or administrative bodies charged with the control of highways may do the following:
(1) If it becomes necessary to procure rights-of-way or interests in land or property outside the limits of a highway under section 2 of this chapter, procure the rights or interests by grant, purchase, or voluntary donation.
(2) Exercise the power of eminent domain for any purpose designated in this chapter under Indiana eminent domain law.
As added by P.L.1-1995, SEC.22.



CHAPTER 6. NATURAL, SCENIC, AND RECREATIONAL RIVER SYSTEM

IC 14-29-6-2
"Recreational river" defined
Sec. 2. As used in this chapter, "recreational river" means a river that does not have the characteristics necessary to qualify as a natural or scenic river, but that still maintains scenic or recreational characteristics of unusual and significant value.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-3
"River" defined
Sec. 3. As used in this chapter, "river" means any flowing body of water and adjacent land or part of the body of water and adjacent land.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-4
"Scenic river" defined
Sec. 4. As used in this chapter, "scenic river" means a river that:
(1) is free of impoundments;
(2) is accessible in several places; and
(3) has minimal pollution and shoreline developments.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-5
"System" defined
Sec. 5. As used in this chapter, "system" means the Indiana natural, scenic, and recreational river system.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-6
Administration
Sec. 6. The department shall administer this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-7
Public policy
Sec. 7. As part of the continuing growth of the population and development of the economy of Indiana, it is necessary and desirable that rivers of unusual natural, scenic, or recreational significance be

set aside and preserved for the benefit of present and future generations before the rivers have been destroyed. After rivers are destroyed, the rivers cannot be wholly restored. It is essential to the people of Indiana that the people retain the opportunities to maintain close contact with the natural, scenic, and recreational rivers and to benefit from the scientific, aesthetic, cultural, recreational, scenic, and spiritual values the rivers possess. It is, therefore, the following public policy of Indiana:
(1) That a natural, scenic, and recreational river system be established and maintained.
(2) That such areas be designated, acquired, and preserved by the state.
(3) That other agencies, organizations, and individuals, both public and private, be encouraged to set aside adjacent land for the common benefit of the people of present and future generations.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-8
Selection of rivers for inclusion into system; "natural river" defined
Sec. 8. (a) As used in this section, "natural river" means a river that, free of impoundments, is generally unpolluted, undeveloped, and inaccessible.
(b) The director may study and periodically submit to the commission proposals for the inclusion of a section of a river into the system that, in the director's judgment, falls within at least one (1) of the following categories:
(1) Natural river.
(2) Scenic river.
(3) Recreational river.
(c) In recommending a river or section for inclusion in the system, the director shall prepare a detailed report on the factors that, in the director's judgment, make the river worthy of designation for inclusion in the system. This report shall evaluate among other categories the following:
(1) Length of segment.
(2) Condition of naturally occurring vegetation.
(3) Stream scenic view.
(4) Physical modification of stream course.
(5) Human developments along stream.
(6) Unique or special features of area.
(7) Water quality.
(8) Paralleling roads.
(9) Number of stream crossings.
(d) Specific criteria for each of these natural river, scenic river, and recreational river categories shall be selected after having given due consideration to the categories specified in subsection (c) and any other categories that are considered to be important.
As added by P.L.1-1995, SEC.22.
IC 14-29-6-9
Rules to designate rivers
Sec. 9. (a) Based upon the study and recommendations of the director, the commission may adopt rules under IC 4-22-2 to designate a river for inclusion into the system.
(b) Before adopting rules, the director shall do the following:
(1) Notify each adjoining or abutting landowner of the plans and recommendations by registered mail.
(2) Conduct a public hearing in the county that contains the largest section of the river being considered.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-10
Altering river classification
Sec. 10. In all planning for the use and development of water and related land resources of rivers in the system, including the construction of impoundments, diversions, realignments, riprap, roadways, crossings, channelizations, locks, canals, or other uses that change the character of a river or destroy the river's scenic values:
(1) full review and evaluation of the river as a scenic resource shall be given; and
(2) the environmental impact of the proposed use and development shall be determined as specified in IC 13-12-4;
before the commission approves plans for use and development.
As added by P.L.1-1995, SEC.22. Amended by P.L.1-1996, SEC.68.

IC 14-29-6-11
Nonapproval of use or development of water
Sec. 11. Use or development of water and related land resources of rivers in the system may not be approved if in the judgment of the commission the use or development may alter the original classification of a river in the system.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-12
River system plan
Sec. 12. (a) The director shall prepare and maintain a plan for the establishment, development, management, use, and administration of rivers in the system. The river system plan shall be included and becomes an integral part of the comprehensive state plans for water management and outdoor recreation.
(b) When a river is proclaimed a part of the system, the river becomes an administrative responsibility of the director. The director shall take the necessary action in keeping with the policy of this chapter to acquire, develop, maintain, and preserve the river and authorized related land area in accordance with the director's powers and duties with respect to parks, fish and wildlife areas, reservoirs, forests, and miscellaneous areas. The director may seek assistance in the development, operation, and maintenance of scenic rivers from other governmental units and agencies. As added by P.L.1-1995, SEC.22.

IC 14-29-6-13
"Conservation easement", "land use easement", "scenic easement", and "water use easement" defined; land acquisition
Sec. 13. (a) As used in this section, "conservation easement" has the meaning set forth in IC 32-23-5-2.
(b) As used in this section, "land use easement" means the granting of the right of the general public to use the adjacent land.
(c) As used in this section, "scenic easement" means the granting of protection of adjacent land in the land's present state to preserve the land's natural or scenic characteristics.
(d) As used in this section, "water use easement" means the granting of the right of the general public to travel along or across all water parts of the river.
(e) The director may do the following:
(1) Acquire on behalf of the state land in fee title or any other interest in land, including the following:
(A) Water use easements.
(B) Scenic easements.
(C) Land use easements.
(2) Exercise the right of eminent domain on behalf of the state to acquire the following:
(A) Conservation easements.
(B) Water use easements.
(f) Land or an interest in land may be acquired by purchase with appropriated or donated money, exchanges, donations, or otherwise.
(g) The director may seek financial assistance for land acquisition and for facility development of scenic rivers from the following:
(1) Federal and local governmental sources.
(2) Private groups and individuals.
As added by P.L.1-1995, SEC.22. Amended by P.L.2-2002, SEC.62.

IC 14-29-6-14
Easements encouraged
Sec. 14. Recognizing that most of the rivers recommended for inclusion in the system may not be state owned, the general assembly encourages riparian owners to grant easements to the director for the purposes of this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-15
Expenditures
Sec. 15. The department may expend money that is:
(1) already appropriated for the purposes of this chapter; or
(2) periodically appropriated to the department from any fund for the purpose of developing public recreation facilities.
As added by P.L.1-1995, SEC.22.



CHAPTER 7. RIVER COMMISSIONS

IC 14-29-7-2
"River" defined
Sec. 2. As used in this chapter, "river" means that part of a body of flowing water and adjacent land that is the subject of a river commission established under this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-3
Establishment; name; termination
Sec. 3. (a) The department may establish a river commission for a river designated as a natural, scenic, or recreational river under IC 14-29-6. An established river commission shall be known as the "_____________ River Commission".
(b) Each river commission shall be established for a period of four (4) years, at the end of which the river commission terminates. After termination, a river commission may be reestablished any number of times.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-4
Election to participate
Sec. 4. The board of county commissioners of each county containing a river for which a river commission has been established may elect that the county participate in the river commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-5
Membership of commission
Sec. 5. The membership of a river commission consists of the following:
(1) The director or the director's designee.
(2) Two (2) individuals appointed for terms of four (4) years by the board of commissioners of each participating county from among owners of land that is:
(A) within the county; and
(B) contiguous to the river.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-6
Vacancies Sec. 6. A vacancy on a river commission shall be filled for the unexpired term in the same manner as original appointments are made.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-7
Voting
Sec. 7. Each member of a river commission is entitled to one (1) vote. Voting by proxy is not permitted.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-8
Service without compensation
Sec. 8. Members of a river commission serve without compensation.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-9
Quorum
Sec. 9. A majority of the members of a river commission constitutes a quorum. The affirmative vote of a majority of the members is necessary to issue a permit.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-10
First meeting
Sec. 10. As soon as possible after a river commission has been established, the director shall designate the time and place of the first meeting.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-11
Officers
Sec. 11. (a) At the first meeting of a river commission, the river commission shall select the following:
(1) A chairman from the membership.
(2) Other officers that the river commission determines.
(b) The officers serve for terms of one (1) year.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-12
Bimonthly meetings
Sec. 12. (a) Each river commission shall hold not less than six (6) regular, bimonthly meetings at a time and place fixed at the initial meeting.
(b) A river commission may hold special meetings that the river commission considers necessary.
(c) The chairman of a river commission may call special meetings.
As added by P.L.1-1995, SEC.22.
IC 14-29-7-13
Employees
Sec. 13. Each river commission may:
(1) appoint;
(2) prescribe the duties of; and
(3) fix the compensation of;
the employees that are necessary for the discharge of the duties and responsibilities of the river commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-14
Powers of commission
Sec. 14. Each river commission may do the following:
(1) Adopt a seal.
(2) Sue and be sued in the river commission's own name.
(3) Establish bylaws and rules for the river commission's government.
(4) Make and enter into all contracts or agreements.
(5) Do all things necessary or incidental to the performance of the powers and duties of the river commission under this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-15
Powers of members or employees
Sec. 15. A member or an employee of a river commission may do the following:
(1) Conduct a hearing or an investigation.
(2) Take evidence.
(3) Report the evidence to the river commission for consideration and action.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-16
Memorandum of understanding
Sec. 16. As soon as possible after the establishment of a river commission, the river commission and the department shall negotiate a memorandum of understanding for the management and preservation of the natural and scenic qualities of the river.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-17
Cooperation with department
Sec. 17. Each river commission shall protect and enhance the natural and scenic qualities of the river in cooperation with the department.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-18
Permits required Sec. 18. A person may not substantially affect the natural or scenic qualities of a river that is the subject of a river commission unless the person has secured a permit to do so from the river commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-19
Issuance of permits
Sec. 19. (a) After a hearing and subject to subsection (b), a river commission may issue a permit to a person to substantially affect the natural or scenic qualities of the river if the river commission finds the need of the person seeking the permit to be more compelling than the need of the people to have the natural and scenic qualities of the river preserved.
(b) A permit may not be issued that substantially affects the natural or scenic qualities of a river in a manner visible from five (5) feet above the water surface of the river at normal water level between May 1 and October 15 of a year.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-20
Appeals
Sec. 20. A person adversely affected by a decision of a river commission may appeal the decision, de novo, to the circuit or superior court with jurisdiction in the county in which the affected land is located.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-21
Structures existing when commission established
Sec. 21. The lawful use of a structure existing at the time of the effective date of the establishment of a river commission:
(1) may be continued even though the use does not conform to this chapter; and
(2) may be extended throughout the structure if a structural alteration is not made, except those required by law.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-22
Permits issued before commission established
Sec. 22. This chapter does not require a change in the plans, construction, or designated use of a building for which a building permit was issued before the river commission was established if the following conditions are met:
(1) Construction is begun not later than ninety (90) days of the date of the permit.
(2) The building is completed according to the plans not later than two (2) years from the date the river commission was established.
As added by P.L.1-1995, SEC.22.
IC 14-29-7-23
Property rights not affected
Sec. 23. The establishment of a river commission does not affect the right of:
(1) the owner of land to sell; or
(2) the department to acquire;
an easement or other property interest under IC 14-29-6-13.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-24
Eminent domain
Sec. 24. The director may not use the power of eminent domain to acquire an easement under IC 14-29-6-13 on land subject to the authority of a river commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-25
Violations
Sec. 25. (a) If a river commission brings an action in the circuit or superior court with jurisdiction in the county in which the land is located, the court shall order a person who violates section 18 of this chapter to be:
(1) enjoined from continuing the violation; and
(2) required to do the following:
(A) Remove a structure erected in violation of:
(i) this chapter; or
(ii) IC 13-2-27 (before its repeal).
(B) Restore the natural and scenic qualities of the river altered by the person's activities.
(C) Pay the costs of the action.
(b) In addition to the requirements of subsection (a), a person who violates section 18 of this chapter may be assessed a civil penalty of:
(1) at least ten dollars ($10); and
(2) not more than three hundred dollars ($300);
for each day the violation continues.
As added by P.L.1-1995, SEC.22.



CHAPTER 8. RECREATIONAL STREAMS

IC 14-29-8-2
Use of recreational stream
Sec. 2. (a) A person may use a stream that is capable of use by a watercraft for boating, fishing, or other recreational purposes if the stream is designated as a recreational stream by rule adopted by the commission.
(b) The right of a person to use a recreational stream is limited to the water within the stream and does not do any of the following:
(1) Authorize the use of the bed or bank of the stream, except in an emergency.
(2) Establish a right of access to the stream over private land.
As added by P.L.1-1995, SEC.22.

IC 14-29-8-3
Designation as recreational stream; hearing
Sec. 3. (a) The commission shall adopt rules under IC 4-22-2 for the designation of streams or parts of streams as recreational streams.
(b) Before a hearing on the designation of a stream as a recreational stream and in addition to the notification requirements under IC 4-22-2, the commission shall do the following:
(1) Publish notice at least twenty-one (21) days before the hearing in a newspaper of general circulation in the county where a stream is located that the commission proposes to designate the stream as a recreational stream. The notice must state the time and place of the hearing.
(2) Conduct a separate hearing in each county where a stream is proposed to be designated as a recreational stream.
(c) If a stream:
(1) is located wholly within one (1) county; and
(2) is a regulated drain under IC 36-9-27;
the county drainage board must concur in the designation before final adoption of the rule.
As added by P.L.1-1995, SEC.22.

IC 14-29-8-4
Use not affecting owner or navigability
Sec. 4. The use of a stream designated under this chapter does not

do any of the following:
(1) Impose a duty upon the riparian landowner or tenant to provide for the safe use of the stream.
(2) Affect ownership of the bed of the stream.
(3) Affect a determination of the stream's navigability.
As added by P.L.1-1995, SEC.22.

IC 14-29-8-5
Littering and trespassing
Sec. 5. A person who:
(1) throws, dumps, or leaves refuse in the water or on the banks of a stream designated under this chapter; or
(2) crosses private land to gain access to a designated stream without the permission of the landowner or tenant of the land;
commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.22.






ARTICLE 30. RIVER BASIN COMMISSIONS

CHAPTER 1. KANKAKEE RIVER BASIN COMMISSION

IC 14-30-1-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Kankakee River basin commission established by this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-3
"Kankakee River basin" defined
Sec. 3. As used in this chapter, "Kankakee River basin" means the area in Jasper County, LaPorte County, Lake County, Marshall County, Newton County, Porter County, St. Joseph County, and Starke County that is drained by the Kankakee River and tributaries of the Kankakee River in Indiana.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-4
Establishment
Sec. 4. The Kankakee River basin commission is established.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-5
Activities limited
Sec. 5. The commission shall limit the commission's activities to the Kankakee River basin.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-6
Members
Sec. 6. The commission consists of the following three (3) individuals from each county that contains part of the basin:
(1) The county surveyor or an employee of the county surveyor appointed by the county surveyor to represent the county surveyor on the commission.
(2) One (1) member of the board of supervisors of the soil and water conservation district, appointed by the supervisors of the soil and water conservation district.
(3) One (1) member appointed by the executive of the county.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.1.
IC 14-30-1-7
Term of office
Sec. 7. The term of office of an appointed member of the commission is three (3) years and continues until a successor is appointed and certified.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-8
Reappointment; vacancies
Sec. 8. (a) An individual appointed to the commission is eligible for reappointment.
(b) If a vacancy occurs in the position of an appointed member of the commission, the entity authorized under section 6(2) or 6(3) of this chapter to appoint the member shall appoint a new member to fill the vacancy in the same way that the member to be replaced was appointed.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.2.

IC 14-30-1-9
Officers
Sec. 9. (a) The commission shall elect the following officers:
(1) A chairman.
(2) A vice chairman.
(3) A secretary.
(4) A treasurer.
(b) The:
(1) terms of the officers elected under subsection (a) may not exceed one (1) year; and
(2) officers are eligible for reelection.
(c) The commission may establish and fill other offices the commission considers necessary.
(d) Each officer of the commission shall perform the duties usually pertaining to the office.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-10
Meetings
Sec. 10. (a) The commission shall fix the times of the commission's regular meetings. The commission shall hold regular meetings at least bimonthly.
(b) A special meeting of the commission may be called by the chairman or by five (5) members upon written notice fixing the time and place of the meeting. However, written notice of a special meeting is not required if:
(1) the time of the special meeting was fixed at a regular meeting; or
(2) all the members are present at the special meeting.
(c) A member of the commission may waive notice of a meeting by a written waiver filed with the secretary of the commission.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.3.
IC 14-30-1-11
Rules
Sec. 11. (a) The following rules apply to proceedings of the commission:
(1) Twelve (12) members constitute a quorum.
(2) At least eight (8) affirmative votes are required for the commission to take action.
(3) The commission shall keep a record of the commission's resolutions, transactions, and findings. This record is a public record.
(b) The commission may adopt additional rules for the transaction of business.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.4.

IC 14-30-1-12
Annual report
Sec. 12. The commission shall make an annual report of the commission's activities to the following:
(1) The executive of each county in the basin.
(2) Upon request to the following:
(A) The governor.
(B) The general assembly. The report must be in an electronic format under IC 5-14-6.
As added by P.L.1-1995, SEC.23. Amended by P.L.28-2004, SEC.132.

IC 14-30-1-13
Duties
Sec. 13. (a) The commission:
(1) shall coordinate the development of the basin; and
(2) may request assistance of the regional planning commissions affected in the preparation of a comprehensive development plan for the basin.
(b) All planning and development programs of the commission must be approved by the following:
(1) Each regional planning commission affected.
(2) The department.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-14
Powers
Sec. 14. The commission may do the following:
(1) Conduct all studies necessary for the performance of the commission's duties.
(2) Publicize, advertise, and distribute reports on the commission's purposes, objectives, and findings.
(3) When requested, provide recommendations in matters related to the commission's functions and objectives to the following:
(A) Political subdivisions in the basin. (B) Other public and private agencies.
(4) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-15
Grants and appropriations
Sec. 15. (a) The commission may receive grants and appropriations from the following:
(1) Federal, state, and local governments.
(2) Individuals, foundations, and other organizations.
(b) The commission may enter into agreements or contracts regarding the acceptance or use of these grants and appropriations for the purpose of carrying out the commission's activities under this chapter.
(c) The commission must expend money appropriated to the commission for the purpose for which the money is appropriated.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.5.

IC 14-30-1-16
Property interests
Sec. 16. (a) The commission may:
(1) acquire and dispose of real or personal property by grant, gift, purchase, lease, devise, or otherwise; and
(2) hold, use, improve, maintain, operate, own, manage, or lease as lessor or lessee real or personal property or any interest in that property;
for the purposes prescribed by this chapter.
(b) The commission may exercise the powers granted by this section for the development of the water resources of the basin.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-17
Capacity to sue or be sued
Sec. 17. The commission may sue and be sued.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-18
Agreements with agencies in other states
Sec. 18. The commission may, with the approval of the regional planning commissions affected and the department, enter into agreements with agencies in another state that are responsible for the planning or development of all or part of the basin in the other state.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-19
Executive board
Sec. 19. (a) The commission may establish an executive board consisting of the following: (1) The chairman of the commission.
(2) Eight (8) other members, one (1) from each county in the basin, to be chosen in a manner prescribed by the commission.
(b) The commission may delegate to the executive board the power to do the following:
(1) Recommend to the commission rules and regulations for the use and operation of commission properties.
(2) Conduct hearings on proposed commission projects.
(3) Perform other administrative duties assigned by the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-20
Advisory committees
Sec. 20. The commission may appoint advisory committees consisting of individuals whose experience, training, or interest in the program enables the individuals to assist the commission. A member of an advisory committee is not entitled to compensation for the member's services.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-21
Budgets and appropriations
Sec. 21. (a) The counties in the basin may budget, appropriate, and disburse an aggregate amount not to exceed fifty thousand dollars ($50,000) per year to carry out the purposes of the commission under this chapter. The appropriation shall be apportioned among the counties in the basin in direct relationship to the amount of land area lying within the basin boundaries.
(b) The department shall certify the boundaries and the drainage area of each county within the basin after consultation with the respective county surveyors and the United States Army Corps of Engineers. The determination and certification shall be prepared before submission of budgets to the appropriating bodies so that the correct amount can be appropriated.
(c) A regional planning commission may, upon request from the commission, furnish for a reasonable charge the support staff necessary for the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-22
Duties
Sec. 22. (a) The commission shall do the following:
(1) Prepare and adopt by majority vote an annual budget.
(2) Submit the budget to each county, municipality, or agency appropriating money for the use of the commission.
(b) After approval of the budget by the commission, money may be expended only as budgeted unless a majority vote of the commission authorizes other expenditure.
(c) Any appropriated amounts remaining unexpended or

unencumbered at the end of the year become part of a nonreverting cumulative fund to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund by a majority vote of the commission.
(d) The commission is responsible for the safekeeping and deposit of money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
(e) The treasurer of the commission may receive, disburse, and handle money belonging to the commission, subject to the following:
(1) Applicable statutes.
(2) Procedures established by the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-23
Mileage allowance
Sec. 23. A member of the commission is entitled in the performance of official duties to an amount for mileage equal to that fixed by the budget agency as payment to all persons entitled to receive a mileage allowance from the state.
As added by P.L.1-1995, SEC.23.



CHAPTER 2. MAUMEE RIVER BASIN COMMISSION

IC 14-30-2-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Maumee River basin commission established by this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-3
"Maumee River basin" defined
Sec. 3. As used in this chapter, "Maumee River basin" means the area in Indiana drained by the Maumee River and the tributaries of the Maumee River.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-4
"Participating county" defined
Sec. 4. As used in this chapter, "participating county" refers to a county that joins the commission under section 7 of this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-5
"Plan" defined
Sec. 5. As used in this chapter, "plan" refers to a plan described in section 14(1) of this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-6
Separate municipal corporation
Sec. 6. The Maumee River basin commission is established as a separate municipal corporation.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-7
Participating county; designation
Sec. 7. The executive of a county that includes territory in the Maumee River basin may do the following:
(1) Elect to participate in the commission by designating the county as a participating county.
(2) Revoke the designation.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-8 Voting members
Sec. 8. The following shall serve as voting members of the commission:
(1) Each member of the county executive for a participating county.
(2) The executive director or, if a county does not have an executive director, the chairman of a soil and water conservation district that:
(A) is subject to IC 14-32;
(B) includes territory in a participating county; and
(C) includes territory in the basin.
(3) The county surveyor of each participating county.
As added by P.L.1-1995, SEC.23. Amended by P.L.142-1997, SEC.1.

IC 14-30-2-9
Repealed
(Repealed by P.L.142-1997, SEC.3.)

IC 14-30-2-10
Member designation and revocation
Sec. 10. (a) A member of the commission may:
(1) designate another individual to perform the duties of the member on the commission; and
(2) revoke the designation.
(b) A designation or a revocation of a designation under this section must be filed with the commission to be effective.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-11
Officers
Sec. 11. (a) The commission shall annually elect from among the voting members the following officers:
(1) A chairperson.
(2) A vice chairperson.
(3) A secretary.
(4) A treasurer.
(b) The officers elected under subsection (a) shall be elected and shall perform the duties specified in the commission's bylaws.
(c) The commission may establish other offices and determine the means of filling the offices.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-12
Travel expenses and salary per diem
Sec. 12. (a) Each member of the commission is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. Money paid under this section may be paid only from the money

available to the commission.
(b) A county may pay members of the commission the salary per diem provided by IC 4-10-11-2.1(b) for the performance of the member's duties on the commission.
As added by P.L.1-1995, SEC.23. Amended by P.L.142-1997, SEC.2.

IC 14-30-2-13
Powers of commission
Sec. 13. (a) The commission may do the following:
(1) Sue and be sued.
(2) Manage the commission's internal affairs.
(3) Employ staff.
(4) Enter into contracts to implement a cooperative agreement described in section 14 of this chapter.
(5) Exercise the powers of a political subdivision specified in a cooperative agreement described in section 14 of this chapter.
(b) This section does not exempt the commission from any statute.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-14
Cooperative agreement between political subdivision and other legal entity
Sec. 14. A political subdivision in a participating county may under IC 36-1-7 enter into a cooperative agreement with the commission and at least one (1) other legal entity to authorize the commission to:
(1) develop a plan to control flooding in that part of the basin that is described in the cooperative agreement;
(2) exercise any of the other powers of the political subdivision to regulate water courses in the basin; or
(3) develop and promote good soil and water conservation practices and procedures.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-15
Flood control
Sec. 15. In developing the plan, the commission shall determine the best method and manner of establishing flood control, giving consideration to the following:
(1) The reservoir method.
(2) The channel improvement method.
(3) The levee method.
(4) Flood plain regulation.
(5) All nonstructural methods.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-16
Public participation
Sec. 16. The commission shall give the public an opportunity to participate in the development of the plan. As added by P.L.1-1995, SEC.23.

IC 14-30-2-17
State approval
Sec. 17. Before the plan is implemented by a political subdivision, the plan must be approved by the state in accordance with IC 14-25 through IC 14-29.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-18
Appropriations to carry out commission's responsibilities under cooperative agreement
Sec. 18. A political subdivision in a participating county may appropriate money to the commission to carry out any of the commission's responsibilities under a cooperative agreement described in section 14 of this chapter. Money appropriated to the commission that remains at the end of a year does not revert to the political subdivision appropriating the money.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-19
Annual budget
Sec. 19. The commission shall prepare an annual budget for the commission's operation and other expenditures under IC 6-1.1-17. However, the annual budget is not subject to review and modification by the county board of tax adjustment of any county. Notwithstanding any other law, the budget of the commission shall be treated for all other purposes as if the appropriate county board of tax adjustment had approved the budget.
As added by P.L.1-1995, SEC.23. Amended by P.L.224-2007, SEC.104; P.L.146-2008, SEC.426.

IC 14-30-2-20
Rules
Sec. 20. The commission may adopt rules to do the following:
(1) Require that increased water runoff resulting from new construction be impounded on the construction site.
(2) Permit the waiver of requirements of onsite water impoundment on payment of a reasonable fee by the developer of the new construction.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-21
Advisory committees
Sec. 21. The commission may appoint advisory committees consisting of individuals whose experience, training, or interest in the program enables the committees to assist the commission. A member of an advisory committee is not entitled to compensation for the member's services.
As added by P.L.1-1995, SEC.23.
IC 14-30-2-22
Powers pertaining to property
Sec. 22. (a) For the purposes of this chapter, the commission may do the following:
(1) Acquire by grant, gift, purchase, or devise and dispose of conservation easements under IC 32-23-5 in land within the one hundred (100) year flood plains and the wetlands in the basin.
(2) Acquire by grant, gift, purchase, or devise improvements within the one hundred (100) year flood plains of the basin for the purpose of removal of those improvements.
(3) Adopt rules under IC 4-22-2 that restrict construction within the one hundred (100) year flood plains of the basin.
(4) Acquire, dispose, hold, use, improve, maintain, operate, own, manage, or lease real or personal property by grant, gift, purchase, or devise.
(b) The commission may exercise the powers granted by this section as follows:
(1) For purposes of IC 32-23-5.
(2) To contribute to the following:
(A) Flood control.
(B) Flood damage reduction.
(C) Improvements in water quality.
(D) Soil conservation.
As added by P.L.1-1995, SEC.23. Amended by P.L.2-2002, SEC.63.

IC 14-30-2-23
Right of entry
Sec. 23. (a) The commission, board of directors, employees, or authorized representatives of the commission acting under this chapter may:
(1) enter the land lying within the one hundred (100) year flood plain of any watercourse; and
(2) enter nonflood plain land to gain access to the flood plain land;
to investigate, examine, survey, or investigate suspected violations of the Indiana flood control laws.
(b) The commission must give twenty-one (21) days written notice to:
(1) an affected landowner;
(2) a contract purchaser; or
(3) for a municipality, the executive of the municipality;
before exercising the right of entry granted in this section. The notice must state the purpose of the entry and that there is a right of appeal under this section.
(c) An affected landowner may, within the twenty-one (21) day notice period under subsection (b), appeal to the commission the proposed necessity for entry. If an appeal is made, the commission shall hold a hearing on the necessity for right of entry before the right of entry is exercised.
(d) A person acting under this section must use due care to avoid

damage to crops, fences, buildings, or other structures.
(e) The commission, board of directors, employees, or authorized representative of the commission acting under this chapter does not commit criminal trespass under IC 35-43-2-2.
As added by P.L.1-1995, SEC.23.

IC 14-30-2-24
Exemptions
Sec. 24. (a) This section does not apply to the following:
(1) The adoption of rules restricting construction within the one hundred (100) year flood plain.
(2) The acquisition of conservation easements under IC 32-23-5.
(3) The investigation of alleged violations of the Indiana flood control laws.
(b) A power of the commission may not be exercised upon any of the following:
(1) A river included in the natural, scenic, or recreational river system under IC 14-29-6 or the river's associated one hundred (100) year flood plain.
(2) A nature preserve under IC 14-31-1.
As added by P.L.1-1995, SEC.23. Amended by P.L.2-2002, SEC.64.



CHAPTER 3. ST. JOSEPH RIVER BASIN COMMISSION

IC 14-30-3-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the St. Joseph River basin commission established by this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-3
"Participating county" defined
Sec. 3. As used in this chapter, "participating county" refers to a county that joins the commission under section 6 of this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-4
"St. Joseph River basin" defined
Sec. 4. As used in this chapter, "St. Joseph River basin" means the area in Elkhart County, Kosciusko County, LaGrange County, Noble County, St. Joseph County, and Steuben County that drains into the St. Joseph River.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-5
Separate municipal corporation
Sec. 5. The St. Joseph River basin commission is established as a separate municipal corporation.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-6
Participating county; designation
Sec. 6. The executive of a county that includes territory in the basin may do the following:
(1) Elect to participate in the commission by designating the county as a participating county.
(2) Revoke the designation.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-7
Boundary certification
Sec. 7. After consultation with the surveyor of each county in the basin, the director shall certify the boundaries of the basin.
As added by P.L.1-1995, SEC.23.
IC 14-30-3-8
Members
Sec. 8. The commission consists of the following individuals:
(1) From each participating county the following:
(A) The executive of each second class city or the executive's designee.
(B) If the county does not have a second class city, the executive of the municipality with the largest population or the executive's designee.
(2) A member of the county executive or the county executive's designee from each participating county.
(3) The county health officer or the health officer's designee from each participating county.
(4) An individual appointed by the governor who is a member of the board of supervisors of a soil and water conservation district that contains a part of the basin within all or part of the district's boundaries.
(5) The director or the director's designee.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-9
Term of office
Sec. 9. The term of office of an appointed member of the commission is three (3) years and continues until a successor is appointed and certified.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-10
Travel expenses
Sec. 10. The members of the commission serve without compensation. However, each member is entitled to reimbursement for travel, lodging, meals, and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-11
Officers
Sec. 11. (a) The commission shall elect from among the members the following officers:
(1) A chairman.
(2) A vice chairman.
(3) A secretary.
(4) A treasurer.
(b) The:
(1) term of office for the officers elected under subsection (a) is one (1) year; and
(2) officers are eligible for reelection.
(c) The commission may establish and fill other offices that the commission considers necessary. As added by P.L.1-1995, SEC.23.

IC 14-30-3-12
Executive board
Sec. 12. (a) The commission may establish an executive board consisting of the following:
(1) The chairman of the commission.
(2) One (1) member from each participating county that is not represented by the chairman, to be chosen in a manner prescribed by the commission.
(b) The commission may delegate to the executive board the power to do the following:
(1) Recommend agenda items and activities to the commission.
(2) Conduct hearings on proposed commission projects.
(3) Perform other administrative duties assigned by the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-13
Advisory committee
Sec. 13. The commission may appoint an advisory committee to assist the commission. A member of an advisory committee is not entitled to compensation for serving on the advisory committee.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-14
Duties
Sec. 14. (a) The commission shall do the following:
(1) Fix the times of the commission's regular meetings.
(2) Have at least one (1) meeting in each quarter of the year.
(b) A special meeting of the commission may be called in a manner that the commission shall establish.
(c) A member of the commission may waive notice of any meeting by filing a written waiver with the secretary of the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-15
Quorum; vote required to take action
Sec. 15. (a) A majority of all the members of the commission constitutes a quorum.
(b) An affirmative vote of a majority of the entire membership is required for the commission to take action.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-16
Record
Sec. 16. (a) The commission shall keep a record of the commission's resolutions, transactions, and findings. This record is a public record. (b) The commission may adopt rules for the transaction of business.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-17
Capacity to sue or be sued
Sec. 17. The commission may sue and be sued.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-18
Annual report
Sec. 18. The commission shall make an annual report of the commission's activities to the executive of each participating county. The commission shall upon request make an annual report to the following:
(1) The governor.
(2) Any member of the general assembly.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-19
Powers
Sec. 19. The commission may do the following:
(1) Provide a forum for the discussion, study, and evaluation of water resource issues of common concern in the basin.
(2) Facilitate and foster cooperative planning and coordinated management of the basin's water and related land resources.
(3) Develop positions on major water resource issues and serve as an advocate of the basin's interests before Congress and federal, state, and local governmental agencies.
(4) Develop plans to improve water quality in the basin.
(5) Publicize, advertise, and distribute reports on the commission's purposes, objectives, studies, and findings.
(6) When requested, make recommendations in matters related to the commission's functions and objectives to political subdivisions in the basin and to other public and private agencies.
(7) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-20
Government officials attending meetings and advising
Sec. 20. The commission may invite the governor, government officials, or other individuals from the St. Joseph River basin in Michigan to do the following:
(1) Attend the commission's meetings.
(2) Advise the commission upon the commission's request.
As added by P.L.1-1995, SEC.23.
IC 14-30-3-21
Interstate compact with Michigan
Sec. 21. The commission shall do the following:
(1) Explore the desirability of entering into an interstate compact with Michigan to improve water quality in the basin.
(2) Make recommendations on the content of a compact.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-22
Grants and appropriations
Sec. 22. (a) The commission may receive grants and appropriations from the following:
(1) Federal, state, and local governments.
(2) Individuals, foundations, and other organizations.
(b) The commission may enter into agreements or contracts regarding the acceptance or use of these grants and appropriations for the purpose of carrying out the commission's activities under this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-23
Budget
Sec. 23. The commission shall do the following:
(1) Prepare and adopt an annual budget.
(2) Submit the budget to the executive of each participating county.
(3) Make the budget available to each agency appropriating money to the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-24
Appropriations to carry out commission's responsibilities
Sec. 24. (a) The participating counties may budget, appropriate, and disburse money to carry out the purposes of the commission under this chapter.
(b) The appropriation from the participating counties that is needed for all or part of the commission's budget shall be apportioned among the participating counties in direct relationship to the amount of land area in each participating county certified under section 7 of this chapter.
(c) The apportionment that is needed from each participating county shall be presented to the county executive at the same time that budgets are presented by county officers.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-25
Expenditures; deposits
Sec. 25. (a) The commission shall make expenditures only as budgeted. However, the commission may revise the budget at any time to authorize unbudgeted expenditures. (b) Any appropriated amounts remaining unexpended or unencumbered at the end of the fiscal year become part of a nonreverting cumulative fund to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund.
(c) The commission is responsible for the safekeeping and deposit of money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
(d) The treasurer of the commission may receive, disburse, and handle money belonging to the commission, subject to the following:
(1) Applicable statutes.
(2) Procedures established by the commission.
As added by P.L.1-1995, SEC.23.



CHAPTER 4. UPPER WABASH RIVER BASIN COMMISSION

IC 14-30-4-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Upper Wabash River basin commission established by this chapter.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-3
"Participating county" defined
Sec. 3. As used in this chapter, "participating county" refers to a county that joins the commission under section 7 of this chapter.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-4
"Plan" defined
Sec. 4. As used in this chapter, "plan" refers to a plan described in section 13(1) of this chapter.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-5
"Upper Wabash River basin" defined
Sec. 5. As used in this chapter, "upper Wabash River basin" means the area located in Adams County, Huntington County, Jay County, or Wells County that is drained by the Wabash River, including the tributaries of the Wabash River.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-6
Establishment
Sec. 6. The upper Wabash River basin commission is established as a separate municipal corporation.
As added by P.L.35-2001, SEC.7. Amended by P.L.2-2005, SEC.56.

IC 14-30-4-7
Designation as participating county
Sec. 7. Subject to section 6(b) of this chapter, the executive of a county that includes territory in the upper Wabash River basin may do the following:
(1) Elect to participate in the commission by designating the county as a participating county.
(2) Revoke the designation.
As added by P.L.35-2001, SEC.7.
IC 14-30-4-8
Voting members
Sec. 8. The following serve as voting members of the commission:
(1) The three (3) county commissioners from each participating county.
(2) The chairman of a soil and water conservation district for each participating county that:
(A) is subject to IC 14-32;
(B) includes territory in a participating county; and
(C) includes territory in the basin.
(3) The county surveyor of each participating county.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-9
Designation of member; revocation
Sec. 9. (a) A member of the commission may:
(1) designate another individual to perform the duties of the member on the commission; and
(2) revoke the designation.
(b) Any designation or a revocation of a designation under this section must be filed with the commission to be effective.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-10
Officers
Sec. 10. (a) The commission shall annually elect from among the voting members the following officers:
(1) A chairperson.
(2) A vice chairperson.
(3) A secretary.
(4) A treasurer.
(b) The officers elected under subsection (a) shall be elected and shall perform the duties specified in the commission's bylaws.
(c) The commission may establish other offices and determine the means of filling the offices.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-11
Reimbursements; per diems
Sec. 11. (a) Each member of the commission is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. Money paid under this section may be paid only from the money available to the commission.
(b) A county may pay members of the commission the salary per diem provided by IC 4-10-11-2.1(b) for the performance of the member's duties on the commission.
As added by P.L.35-2001, SEC.7.
IC 14-30-4-12
Powers
Sec. 12. (a) The commission may do the following:
(1) Sue and be sued.
(2) Manage the commission's internal affairs.
(3) Employ staff.
(4) Enter into contracts to implement a cooperative agreement described in section 13 of this chapter.
(5) Exercise the powers of a political subdivision specified in a cooperative agreement described in section 13 of this chapter.
(b) This section does not exempt the commission from any statute.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-13
Cooperative agreements
Sec. 13. A political subdivision in a participating county may under IC 36-1-7 enter into a cooperative agreement with the commission and at least one (1) other legal entity to authorize the commission to:
(1) develop a plan to control flooding and improve drainage in that part of the basin that is described in the cooperative agreement;
(2) organize and coordinate the installation of trails along the upper Wabash River basin through partnerships with other organizations; or
(3) develop and promote good soil and water conservation practices and procedures, including erosion control and bank stabilization.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-14
Flood control plans
Sec. 14. In developing the plan, the commission shall determine the best method and manner of establishing flood control, giving consideration to the following:
(1) The reservoir method.
(2) The channel improvement method.
(3) The levee method.
(4) Flood plain regulation.
(5) All nonstructural methods.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-15
Plans; public hearings; approval
Sec. 15. (a) The commission shall give the public an opportunity to participate in the development of the plan by holding public hearings at which public testimony is heard and by accepting written recommendations from the public.
(b) Before the plan is implemented by a political subdivision, the plan must be approved by the department of natural resources in

accordance with IC 14-25 through IC 14-29.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-16
Annual budget
Sec. 16. (a) The commission shall prepare an annual budget for the commission's operation and other expenditures under IC 6-1.1-17. The annual budget is subject to review and modification by the county board of tax adjustment of any participating county.
(b) The commission is not eligible for funding through the Wabash River heritage corridor commission established by IC 14-13-6-6.
As added by P.L.35-2001, SEC.7. Amended by P.L.224-2007, SEC.105; P.L.146-2008, SEC.427.

IC 14-30-4-17
Rules
Sec. 17. The commission may adopt rules under IC 4-22-2 to require that increased water runoff resulting from new construction be impounded on the construction site.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-18
Advisory committees
Sec. 18. The commission may appoint advisory committees consisting of individuals whose experience, training, or interest in the upper Wabash River basin enables the committees to assist the commission. A member of an advisory committee is not entitled to compensation for the member's services.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-19
Access to lands
Sec. 19. (a) The commission, board of directors, employees, or authorized representatives of the commission acting under this chapter may:
(1) enter the land lying within the one hundred (100) year flood plain of any watercourse; and
(2) enter nonflood plain land to gain access to the flood plain land;
to investigate, examine, survey, or investigate suspected violations of the Indiana flood control laws.
(b) The commission must give sixty (60) days written notice to:
(1) an affected landowner;
(2) a contract purchaser; or
(3) for a municipality, the executive of the municipality;
before exercising the right of entry granted in this section. The notice must state the purpose of the entry and that there is a right of appeal under this section.
(c) An affected landowner may, within the sixty (60) day notice

period under subsection (b), appeal the proposed necessity for entry to a court in the county in which the property is located. If an appeal is made, the commission may not exercise the right of entry until a final decision is made by the court.
(d) A person acting under this section must use due care to avoid damage to crops, fences, buildings, or other structures.
As added by P.L.35-2001, SEC.7.






ARTICLE 31. NATURE PRESERVES

CHAPTER 1. NATURE PRESERVES

IC 14-31-1-3
"Articles of dedication" defined
Sec. 3. As used in this chapter, "articles of dedication" means the writing by which an estate, an interest, or a right in an area is formally dedicated as permitted by section 14 of this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-4
"Dedicate" and "dedication" defined
Sec. 4. As used in this chapter, "dedicate" and "dedication" mean the transfer to the department, for and on behalf of the state, of an estate, an interest, or a right in an area in any manner permitted by sections 10 through 13 of this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-5
"Nature preserve" defined
Sec. 5. As used in this chapter, "nature preserve" means an area in which an estate, an interest, or a right has been formally dedicated under this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-6
"System" defined
Sec. 6. As used in this chapter, "system" means the nature preserves held under this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-7
Purpose
Sec. 7. To secure for the people of Indiana of present and future generations the benefits of an enduring resource of areas, the state shall, acting through the department, acquire and hold in trust for the benefit of the people an adequate system of nature preserves for the following uses and purposes:
(1) For scientific research in fields such as ecology, taxonomy, genetics, forestry, pharmacology, agriculture, soil science, geology, paleontology, conservation, and similar fields.
(2) For the teaching of biology, natural history, ecology, geology, conservation, and other subjects.
(3) As habitats for plant and animal species and communities and other natural objects. (4) As reservoirs of natural materials.
(5) As places of natural interest and beauty.
(6) As living illustrations of our natural heritage in which an individual may observe and experience natural biotic and environmental systems of the earth and the processes of the systems.
(7) To promote understanding and appreciation of the esthetic, cultural, scientific, and spiritual values of the areas by the people of Indiana.
(8) For the preservation and protection of nature preserves against modification or encroachment resulting from occupation, development, or other use that would destroy the natural or aesthetic conditions of nature preserves.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-8
Registry of natural areas
Sec. 8. To give recognition to natural areas, the department shall establish and maintain a registry of natural areas of unusual significance. However, a registered area is not a nature preserve unless the area has been dedicated under this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-9
Administration
Sec. 9. The division of nature preserves shall administer this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-10
Property rights
Sec. 10. (a) The department may, on behalf of the state, acquire nature preserves by gift, devise, purchase, exchange, condemnation, or any other method of acquiring real property or an estate, an interest, or a right in real property. However, an interest owned by the state or by a subdivision of the state may be dedicated only by voluntary act of the agency having jurisdiction. The department may acquire the fee simple interest in an area or a lesser estate, interest, or right in an area, including any of the following:
(1) A leasehold estate.
(2) An easement:
(A) either:
(i) appurtenant; or
(ii) in gross; and
(B) either:
(i) granting the state specified rights of use;
(ii) denying to the grantor specified rights of use; or
(iii) both.
(3) A license.
(4) A covenant. (5) Other contractual rights.
(b) A nature preserve may be acquired voluntarily for the consideration that the department considers advisable or without consideration.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-11
Dedication of property
Sec. 11. (a) An estate, an interest, or a right in an area may be dedicated by any of the following:
(1) A state agency having jurisdiction of the area.
(2) Any other unit of government within Indiana having jurisdiction of the area.
(3) A private owner of the area.
(b) A dedication is effective and an area becomes a nature preserve only upon the acceptance of the articles of dedication by the department. Articles of dedication shall be placed on public record in the proper record in the county in which the area is located.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-12
Articles of dedication
Sec. 12. Articles of dedication may do the following:
(1) Contain restrictions and other provisions relating to the following:
(A) Management.
(B) Use.
(C) Development.
(D) Transfer.
(E) Public access.
(F) Other restrictions and provisions that are necessary or advisable to further the purposes of this chapter.
(2) Consistent with the purposes of this chapter, define the respective rights and duties of the owner or operating agency and of the department.
(3) Provide procedures to be applied in case of violation of the restrictions and other provisions.
(4) Recognize and create any of the following:
(A) Reversionary rights.
(B) Transfers upon conditions or with limitations.
(C) Gifts over.
(5) Vary in provisions from one (1) nature preserve to another in accordance with differences in the characteristics and conditions of the different areas.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-13
Amendments of articles of dedication
Sec. 13. With the approval of the governor and upon the terms and conditions that the department determines, the department may, after

the giving of notice and the holding of a public hearing under section 16 of this chapter, enter into amendments of articles of dedication upon a finding by the commission that the amendments will not permit:
(1) an impairment;
(2) a disturbance;
(3) a use; or
(4) a development;
of the area inconsistent with the purposes of this chapter. However, if the fee simple interest in an area is not held by the state under this chapter, an amendment may not be made without the written consent of the owner of the other interests in the area.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-14
Duties of department
Sec. 14. To further the purposes of and to implement this chapter, the department shall do the following:
(1) Formulate policies for the selection, acquisition, use, management, and protection of nature preserves.
(2) Formulate policies for the selection of areas suitable for registration under this chapter.
(3) Formulate policies for the dedication of areas as nature preserves.
(4) Determine, supervise, and control the management of nature preserves and adopt and amend rules necessary or advisable for the use and protection of nature preserves.
(5) Encourage and recommend the dedication of areas as nature preserves.
(6) Make surveys and maintain registries and records of unique natural areas within Indiana.
(7) Carry on interpretive programs and publish and disseminate information pertaining to nature preserves and other areas within Indiana.
(8) Promote and assist in the establishment, restoration, and protection of and advise in the management of natural areas and other areas of educational or scientific value and otherwise to foster and aid in the establishment, restoration, and preservation of natural conditions within Indiana other than in the system.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-15
Treatment of nature preserves
Sec. 15. (a) The nature preserves within the system:
(1) are to be held in trust for the benefit of the people of Indiana of present and future generations for those uses and purposes expressed in this chapter that are not prohibited by the articles of dedication;
(2) are declared to be put to the highest, best, and most important use for the public benefit; (3) shall be managed and protected in the manner approved by and subject to the rules adopted by the department; and
(4) may not be taken for any other use except another public use:
(A) after a finding by the commission of the existence of an imperative and unavoidable public necessity for the other public use; and
(B) with the approval of the governor.
(b) Except as otherwise provided in the articles of dedication, the department may:
(1) grant, upon the terms and conditions that the department determines, an estate, an interest, or a right in; or
(2) dispose of;
a nature preserve.
(c) The department may take action under subsection (b) only:
(1) after a finding by the commission of the existence of an imperative and unavoidable public necessity for the grant or disposition; and
(2) with the approval of the governor.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-16
Notice of proposed action
Sec. 16. (a) Before the commission:
(1) makes a finding of the existence of an imperative and unavoidable public necessity under section 15 of this chapter;
(2) grants an estate, an interest, or a right in a nature preserve under section 15 of this chapter;
(3) disposes of a nature preserve or an estate, an interest, or a right in a nature preserve under section 15 of this chapter; or
(4) enters into an amendment of articles of dedication under section 13 of this chapter;
the department must give notice of the proposed action and an opportunity for any person to be heard.
(b) The notice must be published at least one (1) time in a newspaper printed in the English language with a general circulation in each county in which the nature preserve is located. The notice must do the following:
(1) Set forth the substance of the proposed action.
(2) Describe, with or without legal description, the nature preserve affected.
(3) Specify a place and time not less than thirty (30) days after the publication for a public hearing before the commission on the proposed action.
(c) All persons desiring to be heard shall be given a reasonable opportunity to be heard before action by the commission on the proposal.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-17 Political units, departments, agencies, and instrumentalities urged to dedicate suitable areas
Sec. 17. All units, departments, agencies, and instrumentalities of the state, including:
(1) counties;
(2) townships;
(3) municipalities;
(4) public corporations;
(5) boards;
(6) commissions;
(7) colleges; and
(8) universities;
may and are urged to dedicate as nature preserves suitable areas or parts of areas within their jurisdiction.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-18
Noninterference with parks, preserves, refuges, or other areas
Sec. 18. (a) Except as provided in subsection (b), this chapter does not interfere with:
(1) the purposes stated in the establishment of or pertaining to; or
(2) the proper management and development of:
a state or local park, preserve, wildlife refuge, or other area.
(b) An agency administering an area dedicated as a nature preserve under this chapter is responsible for preserving the character of the area in accordance with the articles of dedication and the applicable rules concerning nature preserves that the department adopts.
(c) The dedication of an area as a nature preserve or an action taken by the department under this chapter does not void or replace a protected status under law that an area would have if the area were not a nature preserve. The protective provisions of this chapter are supplemental to the protected status under law.
As added by P.L.1-1995, SEC.24.



CHAPTER 2. INDIANA NATURAL HERITAGE PROTECTION CAMPAIGN

IC 14-31-2-2
"Appraised value" defined
Sec. 2. As used in this chapter, "appraised value" means the value of property without consideration of the effect, if any, of dedication or other preservation related restrictions.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-3
"Campaign" defined
Sec. 3. As used in this chapter, "campaign" refers to the Indiana natural heritage protection campaign established by this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-4
"Division" defined
Sec. 4. As used in this chapter, "division" refers to the division of nature preserves.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-5
"Fund" defined
Sec. 5. As used in this chapter, "fund" refers to the Indiana natural heritage protection fund established by this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-6
"Registry" defined
Sec. 6. As used in this chapter, "registry" refers to the Indiana

natural areas registry:
(1) created by IC 14-31-1-8; and
(2) administered by the division under IC 14-31-1-9.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-7
"Trust I" defined
Sec. 7. As used in this chapter, "trust I" refers to the Indiana natural heritage stewardship trust I authorized by this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-8
"Trust II" defined
Sec. 8. As used in this chapter, "trust II" refers to the Indiana natural heritage stewardship trust II authorized by this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-9
Natural heritage protection fund
Sec. 9. (a) The Indiana natural heritage protection fund is established. The department shall administer the fund to effect the purposes of this chapter.
(b) The department may expend fund resources, except as provided in section 11 of this chapter, only when property or property interests are acquired as part of the campaign. Acquisition includes the following:
(1) Purchase of property interest by the department.
(2) Acceptance by the department of gifts of property interests as campaign projects.
(3) At the department's option, reimbursement to entities that are not departments or agencies of the state of part or all of the acquisition costs, not to exceed the appraised value, of natural areas or property interest:
(A) that those entities have purchased; and
(B) to which those entities desire to keep title.
However, reimbursement is permitted only when the proposed acquisition project is dedicated as a nature preserve under IC 14-31-1 or under IC 14-4-5 (before its repeal), or the natural features of the site that justify acquisition are otherwise permanently protected through similarly binding legal mechanisms.
(c) The department may expend fund resources supplied by the state only to the extent the resources have been matched with contributions to the fund of equal value from private sources. The private contributions:
(1) may be made in cash or in contributions of land or property interests that are designated by the department as campaign acquisitions; and
(2) shall be valued, for the purposes of this subsection, in accordance with the appraised value. (d) The fund shall be managed to earn the highest interest compatible with prudent investment, preservation of principal, and reasonable liquidity. Absent reversion under subsection (e), principal and interest remain in the fund until expended under this chapter.
(e) Fund resources:
(1) appropriated by the state; and
(2) not matched within three (3) years from the date of the appropriation;
revert to the state general fund.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-10
Contributions and pledges
Sec. 10. (a) The department may accept contributions and pledges to the fund. Pledges made contingent on appropriation of state money are acceptable and shall be reported with other pledges as set forth in this section.
(b) On each December 1 that precedes the beginning of a new budgetary biennium, until the campaign size limit is reached, the department shall include:
(1) the amount that has been contributed; and
(2) the amount that has been pledged for payment in the succeeding two (2) calendar years;
in the department's budget request.
(c) In addition to the budget request, the department shall report the amounts to:
(1) the governor; and
(2) the chairmen of the standing committees in the house of representatives and senate considering issues of finance and natural resources;
so that those public officials can take proper steps to secure the appropriation of a matching amount of public money for the fund.
(d) A similar state match of private contributions and pledges for successive years shall be requested in successive biennia until an amount not exceeding five million dollars ($5,000,000) is appropriated to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-11
Transfer of money to stewardship trusts
Sec. 11. (a) To ensure the proper management of natural areas acquired in the campaign, concurrent with the acquisition of each campaign site:
(1) an amount equal to twenty percent (20%) of the appraised value of the acquisition shall be transferred from the fund to an account designated the Indiana natural heritage stewardship trust I; and
(2) an amount equal to five percent (5%) of the appraised value of the acquisition shall be transferred from the fund to an account designated the Indiana natural heritage stewardship

trust II.
(b) The amounts to be transferred from the fund to trust I and trust II must be fully and exclusively derived from the following:
(1) Private contributions to the fund.
(2) Interest earned on private contributions to the fund.
(c) Trust I and trust II shall be maintained in a financial institution having a uniform interagency trust composite rating of one (1) or two (2). The financial institution is the trustee of trust I and trust II.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-12
Trustee of stewardship trusts
Sec. 12. The trustee of trust I and trust II shall do the following:
(1) Accept the following:
(A) Transfers from the fund to trust I and trust II in accordance with this chapter.
(B) Any other unrestricted contribution to the trust.
(2) Invest contributions to trust I to earn the highest interest consistent with prudent management for permanent preservation of principal.
(3) Invest contributions to trust II to earn the highest interest consistent with prudent investment, preservation of principal, and reasonable liquidity.
(4) Distribute the income from trust I and trust II quarterly in accordance with the instructions to be provided by the division under section 15 of this chapter.
(5) Distribute the principal of trust II upon and in accordance with instructions from the division under section 16 of this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-13
Requisition of natural areas
Sec. 13. The department shall use the fund, in accordance with this chapter, to acquire natural areas by purchase, gift, or reimbursement to complete the state nature preserve system. A site may not be acquired as part of the campaign that has not been approved for registry. In addition, in making the determination as to whether particular sites of natural interest will be acquired as part of the campaign, the department shall consider whether the site:
(1) is a relatively undisturbed example of a native ecological community that is uncommon;
(2) is habitat for native plant or animal species classified as endangered or threatened by the division of nature preserves and the Indiana heritage program;
(3) is a superlative example of a native ecological community; or
(4) if acquired, would significantly enhance efforts to protect natural systems or features in an existing nature preserve or campaign acquisition. As added by P.L.1-1995, SEC.24.

IC 14-31-2-14
Maximum acreage
Sec. 14. The total acreage to be acquired in the campaign may not exceed fifteen thousand (15,000) acres. Campaign acquisition purchases may be made only from willing sellers.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-15
Instructions for trustee
Sec. 15. The division shall prepare, on a quarterly basis, instructions for the trustee of trust I and trust II regarding distribution of income. In preparing these instructions, the division shall consider the following:
(1) What entities have primary management responsibility for sites acquired as part of the campaign.
(2) The amount of campaign acquisition acreage for which each entity has primary management responsibility.
(3) Special management needs of particular campaign sites.
(4) Any special agreement between the department and a primary management entity in which the entity waives the right to be considered for a share of the income from trust I and trust II.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-16
Distribution of principal
Sec. 16. The division may instruct the trustee of trust II to distribute part or all of the principal of trust II to an entity primarily responsible for management of a campaign acquisition if, in the discretion of the division, the income that can be made available to that entity from trust I and trust II under section 15 of this chapter is insufficient for the accomplishment of management activities that are necessary for the preservation of the natural features that justified the acquisition of the site.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-17
Rules
Sec. 17. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.24.



CHAPTER 3. GINSENG

IC 14-31-3-2
"Ginseng" defined
Sec. 2. (a) As used in this chapter, "ginseng" refers to American ginseng (Panax quinquefolius L.).
(b) The term does not include ginseng that is:
(1) ready for consumption; and
(2) sold or bought at retail.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-3
"Ginseng dealer" defined
Sec. 3. (a) As used in this chapter, "ginseng dealer" means a person who buys ginseng roots from ginseng harvesters or other ginseng dealers for resale or exportation.
(b) The term does not include a person who sells solely for domestic consumption.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-4
"Harvest season" defined
Sec. 4. As used in this chapter, "harvest season" means the season established by the commission under section 14(b)(1) of this chapter.
As added by P.L.1-1995, SEC.24. Amended by P.L.44-1999, SEC.1.

IC 14-31-3-5
"Sell" defined
Sec. 5. As used in this chapter, "sell" includes the following:
(1) Trade.
(2) Barter.
(3) Offer to sell, trade, or barter.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-6
"Wild ginseng" defined
Sec. 6. As used in this chapter, "wild ginseng" means ginseng in or harvested from the ginseng's native habitat, whether the ginseng:
(1) occurs naturally from that habitat; or
(2) was introduced or increased in abundance by:
(A) sowing ginseng seed; or (B) transplanting ginseng plants from other areas.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-7
Dealer's license required
Sec. 7. A person must have a license issued by the department to be a ginseng dealer in Indiana.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-8
License requirements
Sec. 8. (a) To obtain a ginseng dealer's license, a person must do the following:
(1) Apply to the department for the license in the manner prescribed by the department.
(2) Pay a license fee of one hundred dollars ($100) before August 15 of each year.
(b) A ginseng dealer's license expires annually on August 31.
As added by P.L.1-1995, SEC.24. Amended by P.L.186-2003, SEC.76.

IC 14-31-3-9
Summary of sales transactions; "selling season" defined
Sec. 9. (a) As used in this section, "selling season" means the season established by the commission under section 14(b)(2) of this chapter.
(b) Each ginseng dealer shall submit a summary of all ginseng purchased and sold by the ginseng dealer during the selling season to the department within thirty (30) days of the last day of the selling season. The summary must also contain other information and be prepared in the manner required by the department by rule.
As added by P.L.1-1995, SEC.24. Amended by P.L.44-1999, SEC.2.

IC 14-31-3-10
Harvest season; limitations
Sec. 10. (a) Wild ginseng may not be harvested except during harvest season.
(b) Ginseng harvested in Indiana may not be possessed by a ginseng harvester during the part of a year established under section 14(b)(3) of this chapter, unless the department gives written authorization otherwise.
(c) Ginseng harvested in Indiana may not be bought, sold, or possessed by a ginseng dealer during the part of a year established under section 14(b)(4) of this chapter, unless the department gives written authorization otherwise.
(d) Ginseng that is harvested in Indiana may not be taken from Indiana without written authorization from the department.
As added by P.L.1-1995, SEC.24. Amended by P.L.44-1999, SEC.3.

IC 14-31-3-11 License revocation
Sec. 11. (a) The department may, after notice and a hearing, revoke or suspend the license of a person who violates this chapter. All proceedings under this chapter to revoke or suspend a license shall be conducted in the manner prescribed by IC 4-21.5-3.
(b) If a court determines that a person has violated this chapter, the court may, in addition to any other penalty, do the following:
(1) Suspend or revoke the license of the person for any period of time for which the license was issued.
(2) Order that a license not be issued to the person for a period not longer than five (5) years.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-12
Scientific research
Sec. 12. The department may carry out scientific research on ginseng to determine the following:
(1) The distribution and abundance of ginseng throughout Indiana.
(2) The effects of current and future harvesting and cultivation practices on the survival of ginseng in Indiana.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-13
Harvesting quotas
Sec. 13. The department may establish ginseng harvesting quotas based on the results of research and data collection.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-14
Rules
Sec. 14. (a) The department may adopt rules under IC 4-22-2 that are necessary to carry out this chapter.
(b) The commission shall adopt rules under IC 4-22-2 to do the following:
(1) Establish the harvest season.
(2) Establish the selling season.
(3) Establish the part of a year when ginseng harvested in Indiana may not be possessed by a ginseng harvester without written authorization from the department.
(4) Establish the part of a year when ginseng harvested in Indiana may not be bought, sold, or possessed by a ginseng dealer without written authorization from the department.
As added by P.L.1-1995, SEC.24. Amended by P.L.44-1999, SEC.4.

IC 14-31-3-15
Violations; dealing without a license
Sec. 15. A ginseng dealer who:
(1) purchases ginseng without a license; or
(2) obtains a license because of a false or an incorrect

statement;
commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-16
Violations; harvesting out of season
Sec. 16. A person who harvests ginseng out of a harvest season in violation of section 10 of this chapter commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-17
Violations; processing out of season
Sec. 17. A person who possesses unprocessed ginseng out of a harvest season in violation of section 10 of this chapter commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-18
Violations; exceeding quotas
Sec. 18. A person who harvests ginseng in an amount greater than a quota established under section 13 of this chapter commits a Class B infraction.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-19
Violations; dealing out of season
Sec. 19. A ginseng dealer who buys, sells, or possesses ginseng in violation of section 10 of this chapter commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-20
Violations; exporting out of season
Sec. 20. A person who, without written authorization from the department, takes or sends from Indiana ginseng that is harvested in Indiana in violation of section 9 of this chapter commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-21
Violations; ginseng harvested out of state
Sec. 21. A person who knowingly or intentionally:
(1) takes or sends from Indiana ginseng that was harvested in another state for export from the United States; or
(2) receives ginseng that was harvested in another state for export from the United States;
without written authorization to export the ginseng under the laws of the state in which the ginseng was harvested commits a Class A misdemeanor. As added by P.L.1-1995, SEC.24.






ARTICLE 32. SOIL AND WATER CONSERVATION

CHAPTER 1. LEGISLATIVE POLICY

that silts over spawning beds and destroys water plants, diminishing the food supply of fish.
(H) A diminishing of the underground water reserve and loss of surplus rainfall runoff causing water shortages, intensifying periods of drought, and causing crop failures.
(I) An increase in the speed and volume of rainfall runoff, causing severe and increasing floods.
(J) Economic hardship for those attempting to farm land that is eroded or subject to frequent flooding.
(K) Damage to roads, highways, railways, farm buildings, and other property from floods and from dust storms.
(L) Losses in navigation, hydroelectric power, municipal water supply, recreational water development, irrigation developments, farming, and grazing.
(7) That to conserve soil and water resources, control and prevent soil erosion, protect water quality, reduce flood damage, and further the conservation development, use, and disposal of water, it is necessary that:
(A) land use practices contributing to soil and water wastage, water quality impairment, and soil erosion be discouraged and discontinued; and
(B) appropriate soil and water conserving land use practices and works of improvement for flood prevention or the conservation development, use, and disposal of water be adopted and carried out.
(8) That among the procedures necessary for widespread adoption are the following:
(A) Carrying on of engineering operations such as the construction of flood preventing reservoirs and channels, terraces, terrace outlets, check dams, dikes, ponds, ditches, and similar operations.
(B) The use of soil protecting agronomic practices, such as strip cropping, contour cropping, and conservation tillage.
(C) Land irrigation.
(D) Seeding and planting of sloping, abandoned, or eroded land to water-conserving and erosion-preventing plants, trees, and grasses.
(E) Forestation and reforestation.
(F) Rotation of crops.
(G) Soil stabilization with trees, grasses, legumes, and other thick-growing, soil-holding crops.
(H) Retardation of runoff by impounding the runoff water behind structures, by increasing the absorption of rainfall, and by retiring from cultivation all steep, highly erosive areas and areas already badly eroded.
(I) The use of water quality protection practices, including nutrient and pesticide management on all lands.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.7; P.L.175-2006, SEC.2.
IC 14-32-1-2
Conservation policies
Sec. 2. In light of the determination set forth in section 1 of this chapter, it is the policy of the general assembly to provide for the proper management of soil and water resources, the control and prevention of soil erosion, the prevention of flood water and sediment damage, the prevention of water quality impairment, and the conservation, development, use, and disposal of water in the watersheds of Indiana to accomplish the following:
(1) Conserve the natural resources, including wildlife.
(2) Control floods.
(3) Prevent impairment of dams and reservoirs.
(4) Assist in maintaining the navigability of rivers and harbors.
(5) Protect the water quality of lakes and streams.
(6) Protect the tax base.
(7) Protect public land.
(8) Protect and promote the health, safety, and general welfare of the people of Indiana.
(9) Protect a high quality water resource.
(10) Protect and improve soil quality.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.8; P.L.175-2006, SEC.3; P.L.129-2011, SEC.1.



CHAPTER 2. SOIL CONSERVATION BOARD

IC 14-32-2-2
Members
Sec. 2. The board consists of the following seven (7) members:
(1) Four (4) members who must be land occupiers with farming interests, appointed by the governor.
(2) Three (3) members who must be land occupiers with nonfarming interests, appointed by the governor.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.9; P.L.1-2006, SEC.219; P.L.175-2006, SEC.5.

IC 14-32-2-3
Qualifications of members
Sec. 3. (a) A majority of the seven (7) appointed members of the board must have experience as district supervisors.
(b) In making appointments to the board, the governor may invite and consider the recommendations of the following:
(1) The Purdue University cooperative extension service.
(2) The Indiana state department of agriculture.
(3) The Indiana Association of Soil and Water Conservation Districts.
(c) All appointments to the board shall be made without regard to political affiliation.
(d) The members appointed to the board under section 2(1) and 2(2) of this chapter must be residents of at least four (4) different geographic regions of Indiana.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.10; P.L.1-2006, SEC.220; P.L.175-2006, SEC.6; P.L.120-2008, SEC.12.

IC 14-32-2-4
Term for members
Sec. 4. The term of an appointed member of the board is four (4) years. An appointed member shall serve until a successor is appointed and has qualified. The terms shall be staggered so that at least three (3) members are appointed every two (2) years.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.11; P.L.175-2006, SEC.7.

IC 14-32-2-5 Travel expenses and per diem salary
Sec. 5. The appointed members of the board are entitled to the following:
(1) Reimbursement for travel, lodging, meals, and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(2) The minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day that the members are engaged in the official business of the board.
As added by P.L.1-1995, SEC.25.

IC 14-32-2-6
Repealed
(Repealed by P.L.136-1997, SEC.43.)

IC 14-32-2-7
Appointment of advisory members
Sec. 7. (a) The governor may appoint advisory members from other organizations that promote conservation, including local, state, and federal agencies upon the recommendation of the board.
(b) The governor shall appoint members to the advisory board that represent the following:
(1) The Indiana state department of agriculture.
(2) The department of natural resources.
(3) The department of environmental management.
(4) The Purdue University cooperative extension service.
(5) The Indiana Association of Soil and Water Conservation Districts.
(6) The Farm Service Agency of the United States Department of Agriculture.
(7) The Natural Resources Conservation Service of the United States Department of Agriculture.
As added by P.L.1-1995, SEC.25. Amended by P.L.175-2006, SEC.8; P.L.120-2008, SEC.13.

IC 14-32-2-8
Election of chairman of the board
Sec. 8. (a) The members of the board shall elect a member as the chairman of the board.
(b) The director of the division of soil conservation established within the Indiana state department of agriculture by IC 15-11-4-1 is the secretary of the board.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.12; P.L.1-2006, SEC.221; P.L.2-2008, SEC.34; P.L.120-2008, SEC.14.

IC 14-32-2-9
Quorum
Sec. 9. A majority of the members of the board constitutes a

quorum. The concurrence of a majority of the members is required for the board to take any action.
As added by P.L.1-1995, SEC.25.

IC 14-32-2-10
Delegation of powers and duties
Sec. 10. The board may delegate the powers and duties that the board considers proper to:
(1) the chairman of the board;
(2) any of the members of the board; or
(3) the division of soil conservation.
As added by P.L.1-1995, SEC.25.

IC 14-32-2-11
Attorney general providing legal services
Sec. 11. (a) The board may call upon the attorney general for the legal services that the board requires.
(b) For the purpose of carrying out any of the board's functions, the supervising officers of a state agency or of a state educational institution shall, upon request of the board, do the following:
(1) Assign or detail to the board any personnel of the agency or educational institution, taking into account available appropriations and the needs of the entity to which the request is directed.
(2) Make the special reports, surveys, or studies that the board requests.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.13.

IC 14-32-2-12
Duties of board
Sec. 12. The board shall do the following:
(1) Provide for the execution of surety bonds for all board employees and officers who are entrusted with money or property.
(2) Provide for the keeping of a full and accurate record of all board proceedings and of all resolutions and rules the board issues or adopts. The accounts of receipts and disbursements are subject to examination by the state board of accounts.
(3) Offer appropriate assistance to the supervisors of soil and water conservation districts to carry out district powers and programs.
(4) Keep the supervisors of districts informed of the activities and experience of all other districts and facilitate cooperation and an interchange of advice and experience among districts.
(5) Coordinate the programs of the districts as far as this may be done by advice and consultation.
(6) Secure the cooperation and assistance of the United States and state agencies in the work of the districts. However, this subdivision does not authorize either of the following: (A) The transfer or control of authority over districts to a federal agency.
(B) The transfer of title of land or control to the United States.
(7) Disseminate information throughout Indiana concerning the activities and programs of the districts and encourage the formation of districts in areas where organization is desirable.
(8) Coordinate the erosion and sediment part of 33 U.S.C. 1288 (Public Law 92-500, Section 208) and other erosion and sediment reduction programs that affect water quality, in cooperation with state and federal agencies and through districts as provided under IC 14-32-5-1.
(9) Develop a statewide regulatory program to be initiated after all reasonable voluntary approaches to erosion and sediment reduction have been exhausted.
(10) Conduct an inventory of conservation needs for planning purposes and to inform the general assembly.
(11) Hold meetings in locations throughout Indiana.
(12) Adopt rules under IC 4-22-2 to implement this article.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.14; P.L.175-2006, SEC.9.

IC 14-32-2-13
Public hearings
Sec. 13. The board may perform the acts and hold the public hearings that are necessary for the execution of the board's functions under this article.
As added by P.L.1-1995, SEC.25.



CHAPTER 3. REPEALED



CHAPTER 4. SUPERVISORS

IC 14-32-4-2
Repealed
(Repealed by P.L.136-1997, SEC.43.)

IC 14-32-4-3
Repealed
(Repealed by P.L.136-1997, SEC.43.)

IC 14-32-4-4
Repealed
(Repealed by P.L.136-1997, SEC.43.)

IC 14-32-4-5
Repealed
(Repealed by P.L.136-1997, SEC.43.)

IC 14-32-4-6
Annual meeting; agenda
Sec. 6. (a) During the first quarter of each calendar year, each district shall hold an annual meeting of all land occupiers in the district. The meeting shall be held on a date designated by the supervisors. The supervisors shall give due notice of the time and place of the meeting.
(b) At the meeting:
(1) the supervisors shall make a full and an accurate report of

the activities and financial affairs of the district since the previous annual meeting; and
(2) an election shall be conducted by the land occupiers present to elect one (1) supervisor to a three (3) year term of office beginning on the date of the meeting.
(c) The supervisors shall provide a copy of the annual report presented at the meeting to the board and, upon request, to:
(1) other cooperating agencies;
(2) residents of the district; and
(3) any other individual or entity that requests a copy of the annual report.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.16; P.L.129-2011, SEC.3.

IC 14-32-4-7
Election committee; composition and annual meeting
Sec. 7. (a) The election held at the annual meeting of land occupiers shall be conducted by an election committee appointed under this section.
(b) In October, the district chairman shall do the following:
(1) Appoint an election committee made up of a supervisor as chairman and two (2) interested citizens.
(2) Submit the names of the committee members to the board by November 1.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.17.

IC 14-32-4-8
Election committee duties
Sec. 8. The election committee appointed under section 7 of this chapter shall do the following:
(1) Select qualified individuals as prospective nominees to fill any vacancies that exist among the elected supervisors of the district.
(2) Contact and ascertain the willingness and ability of each individual to serve if elected.
(3) Submit the list of nominees with the qualifications for certification and printing of a sample ballot to the board by December 1.
(4) Place the names of the prospective nominees selected under subdivisions (1) and (2) in nomination at the meeting and provide an opportunity for additional nominations to be made from the floor.
(5) After nominations are closed:
(A) if only one (1) candidate is nominated, allow for the election of the sole candidate by the land occupiers by a show of hands; and
(B) if more than one (1) candidate is nominated, distribute a ballot to each land occupier present at the meeting.
(6) If a ballot is distributed, collect and count the ballots after

each land occupier present at the meeting has had an opportunity to vote.
(7) Report the results of the election to the chairman.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.18; P.L.175-2006, SEC.11; P.L.129-2011, SEC.4.

IC 14-32-4-9
Election results
Sec. 9. (a) If a tie vote occurs in an election held at an annual meeting under this chapter, voting shall continue until the tie is broken.
(b) The individual receiving the highest number of votes is elected a supervisor for the three (3) year term. If there is also a vacancy to fill an unexpired term of an elected supervisor, the individual receiving the second highest number of votes is elected to fill the unexpired term.
(c) The chairman shall announce the individuals who have been elected and report the election results to the board.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.19.

IC 14-32-4-10
Appointed supervisor; term; filling position upon expiration of term
Sec. 10. (a) The term of an appointed supervisor is three (3) years.
(b) Before the term of an appointed supervisor expires, the supervisor's position shall be filled as follows:
(1) Not later than November 1, the district supervisors shall recommend to the board in writing one (1) or more individuals qualified to fill the position.
(2) At the first board meeting held after the board receives a recommendation under subdivision (1), the board shall act upon the recommendation.
(3) The board shall notify the supervisors of the appointment made by the board.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.20.

IC 14-32-4-10.5
Appointment of associate supervisors
Sec. 10.5. (a) The board may appoint associate supervisors to assist in performing duties in each district.
(b) Associate supervisors are nonvoting members of the board and may not hold officer positions on the board.
(c) Associate supervisors may be reimbursed for approved expenses but are not entitled to per diem.
As added by P.L.175-2006, SEC.12.

IC 14-32-4-11
Oath of office Sec. 11. Newly elected and appointed supervisors shall assume the duties of office upon signing an oath of office at the conclusion of the annual meeting of the district.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.21.

IC 14-32-4-12
Successor to supervisor
Sec. 12. A supervisor holds office until the supervisor's successor has been elected or appointed and qualified.
As added by P.L.1-1995, SEC.25.

IC 14-32-4-13
Elected supervisor; vacancy
Sec. 13. (a) If a vacancy in the position of elected supervisor occurs during the district's operating year:
(1) the district supervisors shall, within thirty (30) days after the vacancy occurs, recommend to the board in writing one (1) or more individuals qualified to fill the position;
(2) at the first board meeting held after the board receives a recommendation under subdivision (1), the board shall act upon the recommendation and appoint an individual to temporarily fill the vacancy; and
(3) the board shall notify the supervisors of the appointment made by the board.
(b) The individual appointed to temporarily fill a vacancy under subsection (a) shall serve until the district's next annual meeting.
(c) At the annual meeting immediately following the appointment of an individual to temporarily fill a vacant elected supervisor's position, the position shall be filled through the regular election procedure set forth in sections 6 through 9 of this chapter.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.22.

IC 14-32-4-13.5
Appointed supervisor; vacancy
Sec. 13.5. (a) If a vacancy in the position of appointed supervisor occurs during a district's operating year:
(1) the district supervisors shall, within thirty (30) days after the vacancy occurs, recommend to the board in writing one (1) or more individuals qualified to fill the position;
(2) at the first board meeting held after the board receives a recommendation under subdivision (1), the board shall act upon the recommendation; and
(3) the board shall notify the supervisors of the appointment made by the board.
(b) The individual appointed to fill a vacant appointed supervisor position under subsection (a) shall serve the unexpired term of the individual's predecessor.
(c) At the expiration of the term of a supervisor appointed under

this section, the position of appointed supervisor shall be filled through the regular appointment procedure set forth in section 10 of this chapter.
As added by P.L.136-1997, SEC.23.

IC 14-32-4-14
Chairman
Sec. 14. The supervisors shall designate a chairman and may change the designation.
As added by P.L.1-1995, SEC.25.

IC 14-32-4-15
Removal of supervisor
Sec. 15. The board may, upon notice and a hearing, remove a supervisor for neglect of duty or malfeasance in office, but for no other reason.
As added by P.L.1-1995, SEC.25.

IC 14-32-4-16
Quorum
Sec. 16. A majority of the supervisors constitutes a quorum and the concurrence of a majority of the supervisors is required for the determination of any matter.
As added by P.L.1-1995, SEC.25.

IC 14-32-4-17
Travel expenses and per diem salary
Sec. 17. (a) A supervisor may be paid a salary per diem for any part of a day that the supervisor is engaged in the official business of the district in any amount not to exceed the salary per diem that may be paid by the state under IC 4-10-11-2.1(b).
(b) A supervisor may also receive for travel, lodging, meals, and other expenses any amount not to exceed the amount a county employee of the county in which the supervisor resides is entitled to receive under the policies and procedures established by the county.
(c) All amounts under this section shall be fixed by the supervisors of each district and paid from money of the district.
As added by P.L.1-1995, SEC.25.

IC 14-32-4-18
Personnel
Sec. 18. (a) The supervisors of a district:
(1) may employ necessary personnel, subject to IC 36-2-5-3 and IC 36-2-5-7; and
(2) shall:
(A) determine the qualifications and duties of the personnel; and
(B) provide supervision to personnel.
(b) In any district except a district containing a consolidated city, an employee of the district: (1) is considered to be an employee of the county in which the employee works, except as provided in subsection (c); and
(2) is eligible for and shall be included in all fringe benefit programs provided for employees of the county.
(c) An employee of a district whose position is funded entirely from sources outside the county in which the employee works solely on the basis of the funding of the employee's position is not considered an employee of the county.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.24; P.L.129-2011, SEC.5.

IC 14-32-4-19
Legal counsel
Sec. 19. (a) The supervisors and employees of a district are subject to IC 34-13-3.
(b) The supervisors of a district may employ their own counsel and legal staff.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.25; P.L.1-1998, SEC.111.

IC 14-32-4-20
Delegation of powers and duties
Sec. 20. The supervisors may delegate the powers and duties that the supervisors consider proper to any of the following:
(1) The chairman.
(2) Any number of supervisors.
(3) Any number of agents or employees.
As added by P.L.1-1995, SEC.25.

IC 14-32-4-21
Information concerning supervisors' activities
Sec. 21. The supervisors of a district shall furnish to the board, upon request, copies of rules, contracts, forms, and other information concerning the activities of the supervisors that the board requires in the performance of duties under this article.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.26.

IC 14-32-4-22
Duties of supervisors
Sec. 22. The supervisors of a district shall do the following:
(1) Provide for the execution of surety bonds for all district employees and officers who are entrusted with money or property.
(2) Provide for the keeping of a full and accurate record of all district proceedings and of all district resolutions and orders issued or adopted.
(3) Provide for an annual audit of the accounts of receipts and disbursements of the district.
(4) Provide a copy of each annual financial statement of the

district to the board not later than March 31.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.27; P.L.175-2006, SEC.13.

IC 14-32-4-23
Municipality or county designating representative
Sec. 23. The supervisors may invite the legislative body of a municipality or county located near the territory comprised within the district to designate a representative to advise and consult with the supervisors on all questions of program and policy that affect the property, water supply, or other interests of the municipality or county.
As added by P.L.1-1995, SEC.25.

IC 14-32-4-24
Approval of claims
Sec. 24. (a) Claims against a district must be allowed and approved by the governing body of the district before payment by the district's fiscal officer. However, the governing body may, subject to review and approval at the governing body's next regular meeting, authorize the following:
(1) Payroll.
(2) Insurance premiums.
(3) Utility payments.
(4) Bulk mailing fees.
(5) Maintenance agreements and service agreements.
(6) Lease agreements and rental agreements.
(7) Expenses that must be paid because of emergency circumstances.
(8) Recurring or periodic expenses specifically authorized by a resolution adopted at a governing body meeting.
(b) Each payment under this section must be certified by the district's fiscal officer. The certification must be on a form prescribed by the state board of accounts.
As added by P.L.52-2010, SEC.1.



CHAPTER 5. POWERS AND DUTIES OF DISTRICTS

within the district that specify the acts, procedures, performances, and avoidances necessary or desirable for the effectuation of the plans.
(9) Publish plans and information developed under subdivision (8) and bring the plans and information to the attention of land occupiers within the district.
(10) Take over, with the consent of the United States or the state, by purchase, lease, or otherwise, and administer any soil and water conservation, erosion control, water quality protection, or flood prevention project of the entity located within the district's boundaries.
(11) Manage, as agent of the United States or the state, any soil and water conservation, erosion control, water quality protection, flood prevention, or outdoor recreation project within the district's boundaries.
(12) Act as agent for the United States or the state in connection with the acquisition, construction, operation, or administration of any soil and water conservation, erosion control, water quality protection, flood prevention, or outdoor recreation project within the district's boundaries.
(13) Accept donations, gifts, and contributions in money, services, materials, or otherwise from the United States and use or expend the services, materials, or other contributions in carrying on the district's operations.
(14) Sue and be sued in the name of the district.
(15) Have perpetual succession unless terminated as provided in this article.
(16) Make and execute contracts and other instruments necessary or convenient to the exercise of the district's powers.
(17) Adopt rules and regulations consistent with this article to carry into effect the purposes and powers of this article.
(18) Require an occupier of land not owned or controlled by the state, as a condition to extending benefits under this article to or the performance of work upon the land, to do either or both of the following:
(A) Make contributions in money, services, materials, or otherwise to an operation conferring benefits.
(B) Enter into agreements or covenants concerning the use and treatment of the land that will tend to:
(i) prevent or control soil erosion;
(ii) achieve water conservation and water quality protection; and
(iii) reduce flooding;
on the land.
(19) Cooperate with the state in the following:
(A) Conducting surveys, investigations, and research relating to the character of soil erosion and water losses and the preventive and control measures needed.
(B) Publishing the results of the surveys, investigations, or research. (C) Disseminating information concerning the preventive and control measures.
(D) The management of watersheds.
(20) Cooperate with the state in conducting, within the district, soil and water conservation, erosion control, water quality protection, and flood prevention demonstration projects:
(A) on land owned or controlled by the state with the agency administering and having jurisdiction of the land; and
(B) on any other land upon obtaining the consent of the occupier of the land or the necessary rights or interests in the land.
(21) Serve as the management agency for:
(A) the erosion and sediment part of 33 U.S.C. 1288 (P.L. 92-500, section 208); and
(B) other erosion and sediment reduction programs that affect water quality in each county.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.28; P.L.175-2006, SEC.14.

IC 14-32-5-2
Inapplicable provisions
Sec. 2. A provision concerning the acquisition, operation, or disposition of property by other public bodies does not apply to a district unless the provision specifically states that the provision applies.
As added by P.L.1-1995, SEC.25.

IC 14-32-5-3
Bids, proposals, or quotations submitted by a trust
Sec. 3. If:
(1) a district disposes of real property or awards a contract for the procurement of property by acceptance of bids, proposals, or quotations; and
(2) a bid, proposal, or quotation is submitted by a trust (as defined in IC 30-4-1-1(a));
the bid, proposal, or quotation submitted by the trust must identify each beneficiary of the trust and each settlor empowered to revoke or modify the trust.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.29.

IC 14-32-5-3.5
Certificate of organization; rebuttable presumption of establishment of district
Sec. 3.5. (a) In an action or proceeding that:
(1) relates to; or
(2) involves the validity or enforcement of;
a contract, proceeding, or action of a district, proof of the issuance of a certificate of organization to the district by the secretary of state creates a rebuttable presumption of the establishment of the district

under this article or IC 13-3-1 (before its repeal).
(b) A copy of a certificate of organization that was issued to a district and certified by the secretary of state is:
(1) admissible in evidence in an action or proceeding referred to in subsection (a); and
(2) proof of the filing and contents of the certificate.
As added by P.L.136-1997, SEC.30.

IC 14-32-5-4
"Landfill" defined; inspection
Sec. 4. (a) As used in this section, "landfill" means a facility where solid waste is to be disposed of through placement on or beneath the surface of the ground. However, the term does not include any of the following:
(1) A land application operation regulated under 327 IAC 6.
(2) A surface impoundment.
(3) An injection well.
(4) A facility for the disposal of solid waste other than sludge from a municipal wastewater treatment plant that is:
(A) generated at the site of the facility; or
(B) generated by the owner or operator of the facility.
(5) An operation permitted under IC 14-34.
(b) As used in this section, "underground injection" means the subsurface emplacement of fluids through:
(1) a bored, drilled, or driven shaft; or
(2) a dug hole, the depth of which is greater than the hole's largest surface dimension.
(c) A district shall inspect every landfill located within the boundaries of the district for compliance with rules adopted under IC 13-18 or IC 13-19 concerning erosion and sediment control. Each landfill shall be inspected under this section at least two (2) times each calendar year as follows:
(1) One (1) time before July 1.
(2) One (1) time after June 30 and before December 31.
(d) Not later than ten (10) days after an inspection of a landfill under this section, the individual who conducted the inspection on behalf of the district shall prepare a written report on the results of the inspection and send the report to the following:
(1) The executive of the county.
(2) The commissioner of the department of environmental management.
(3) The director of the division of soil conservation established within the Indiana state department of agriculture by IC 15-11-4-1.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.31; P.L.1-2006, SEC.222; P.L.2-2008, SEC.35; P.L.120-2008, SEC.15.

IC 14-32-5-5
Prohibited actions Sec. 5. A district may not do any of the following:
(1) Exercise the right of eminent domain.
(2) Incur indebtedness beyond available money.
(3) Issue bonds.
(4) Take contributions by exactions or persuasions. However, the district may accept voluntary contributions from any source if the following conditions are met:
(A) The donations are offered for the sole and exclusive purpose of promoting soil and water conservation within the district.
(B) The district satisfactorily guarantees to the donors the faithful use of the donations for that purpose.
(5) Engage in:
(A) the marketing of farm products; or
(B) the buying and selling of farm supplies;
other than those products or supplies used or needed directly or indirectly in soil and water conservation work.
(6) Engage in agricultural research or agricultural extension teaching except in cooperation with Purdue University.
(7) Levy taxes.
(8) Make or levy benefit assessments or any other kind of assessments.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.32.

IC 14-32-5-6
Cooperation among districts
Sec. 6. Districts organized under this article or IC 13-3-1 (before its repeal) may cooperate with each other in carrying on the work of the districts. However, this section does not permit the transfer of authority or powers from one (1) district to another.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.33.

IC 14-32-5-7
State agencies and governmental subdivisions cooperating with districts
Sec. 7. (a) An:
(1) agency of the state; or
(2) county or other governmental subdivision of the state;
that has jurisdiction over or is charged with the administration of publicly owned land lying within the boundaries of a district shall cooperate to the fullest extent with the district to effect programs and operations undertaken by the district under this article.
(b) The district shall be given free access to enter and perform work upon the publicly owned land referred to in subsection (a).
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.34.

IC 14-32-5-8 Appropriations
Sec. 8. The fiscal body of each county that contains a district in whole or in part may appropriate money for the use of the district serving the county from which the appropriation is to be made.
As added by P.L.1-1995, SEC.25.



CHAPTER 6. REPEALED



CHAPTER 6.5. CHANGING THE BOUNDARIES OF A DISTRICT OR DISSOLVING A DISTRICT

IC 14-32-6.5-2
Petition to change boundaries; conditions
Sec. 2. In the case of a petition filed under section 1(a)(1) of this chapter to change the boundaries of a district, the following conditions apply:
(1) The territory proposed for inclusion in the reconfigured district may consist of two (2) or more separate tracts, and the tracts need not be contiguous.
(2) The petition must include a generally accurate description of the territory proposed for inclusion in the reconfigured district, but the territory need not be defined by metes and bounds or by legal subdivisions.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-3
Petition to change boundaries; requirements of territory proposed for inclusion
Sec. 3. (a) If:
(1) a petition is filed under section 1(a)(1) of this chapter to change the boundaries of a district; and
(2) the territory proposed for inclusion in the reconfigured district includes all or part of the territory of one (1) or more existing districts;
the petition must meet the requirement set forth in subsection (b), subsection (c), or subsection (d).
(b) If the territory proposed for inclusion includes only a portion of the existing district, a petition described in subsection (a) must be signed by at least twenty-five (25) land occupiers whose tracts of land are located within the territory, except as provided in subsection (d).
(c) If the territory proposed for inclusion includes all or part of two (2) or more existing districts, the petition must be signed by at least twenty-five (25) land occupiers whose tracts of land are located within the part of each existing district that is proposed for inclusion,

except as provided in subsection (d).
(d) If there are fewer than fifty (50) land occupiers whose tracts of land are located in:
(1) a territory referred to in subsection (b); or
(2) a part of a district referred to in subsection (c);
the petition must be signed by a majority of the land occupiers whose tracts of land are located within the territory or part of a district.
(e) The signature requirements of this section are in addition to the signature requirement imposed by section 1(b) of this chapter.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-4
Petition to change boundaries; joint resolution of districts required
Sec. 4. (a) If:
(1) a petition is filed under section 1(a)(1) of this chapter to change the boundaries of a district; and
(2) the territory proposed for inclusion in the reconfigured district includes all or part of the territory of one (1) or more other existing districts;
the petition must be accompanied by a copy of a joint resolution described in subsection (b).
(b) The resolution required by this section must be adopted by the supervisors and certified by the secretary of:
(1) the district into which the territory proposed for inclusion would be incorporated; and
(2) each district whose territory would be incorporated into the district referred to in subdivision (1).
(c) The resolution required by this section must set forth:
(1) the amount of the assets and obligations that would be transferred to the district referred to in subsection (b)(1) by each district referred to in subsection (b)(2) as part of the incorporation of territory; and
(2) the amount of the assets and obligations of the district referred to in subsection (b)(1) that would be retained by the district after the incorporation of territory.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-5
Petitions to change boundaries or dissolve districts; invalidity
Sec. 5. If a petition filed under section 1 of this chapter does not meet the requirements set forth in sections 1 through 4 of this chapter, the board shall:
(1) declare the petition invalid;
(2) in writing, inform the person who filed the petition that the petition is invalid, specifying the reason or reasons for the invalidity of the petition; and
(3) return the petition to the person who filed it for the incorporation of corrections to remedy the invalidity.
As added by P.L.136-1997, SEC.35.
IC 14-32-6.5-6
Petitions to change boundaries or dissolve districts; hearing
Sec. 6. (a) If a petition filed under section 1 of this chapter meets the requirements set forth in sections 1 through 4 of this chapter, the board shall do the following:
(1) Not more than sixty (60) days after the filing of the petition, give due notice that a hearing will be held concerning the petition.
(2) Pay all expenses arising from the issuance of the notice and the holding of the hearing.
(3) Conduct the hearing.
(b) The hearing held on the petition shall be open to the public. The following may testify at the hearing:
(1) A land occupier whose tract of land is located within the district or territory referred to in the petition.
(2) An individual of voting age who resides within the district or territory referred to in the petition.
(c) Testimony may be presented at the hearing concerning:
(1) the desirability and necessity, in the interest of the public welfare, of granting the petition;
(2) the validity of:
(A) the petition; and
(B) proceedings conducted on the petition under this chapter; and
(3) all questions relevant to the petition.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-7
Petitions to change boundaries or dissolve districts; considerations
Sec. 7. (a) When considering a petition to change the boundaries of a district, the board shall consider and give due weight to the following:
(1) The information presented at the hearing held under section 6 of this chapter.
(2) The attitudes toward the change in district boundaries expressed by land occupiers whose tracts of land are located within the territory proposed for inclusion within the district.
(3) The desirability and necessity of including the territory within the district, including the benefits that the land occupiers whose tracts of land are located within the territory may receive from the inclusion.
(4) The relation of the territory to:
(A) watersheds;
(B) agricultural regions; and
(C) other districts.
(5) The physical, geographical, and economic factors that are relevant, having regard to the legislative determination set forth in IC 14-32-1.
(b) When considering a petition to dissolve a district, the board shall consider and give due weight to the following: (1) The information presented at the hearing held under section 6 of this chapter.
(2) The attitudes toward dissolution of the district expressed by land occupiers whose tracts of land are located within the district.
(3) The approximate wealth and income of the residents of the district.
(4) The probable expense of carrying on soil and water resource protection activities within the district.
(5) Other economic and social factors that are relevant, having regard to the legislative determination set forth in IC 14-32-1.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-8
Denial of petition
Sec. 8. Not more than sixty (60) days after a public hearing on a petition is held under section 6 of this chapter, the board shall determine whether the petition should be denied.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-9
Denial of petition; record of determination; notice
Sec. 9. If, after the hearing and consideration of the factors set forth in section 7 of this chapter, the board determines that a petition should be denied, the board shall, when appropriate, do the following:
(1) Record the determination.
(2) Deny the petition.
(3) Notify a representative of the petitioners in writing that the petition is denied.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-10
Petitions to change boundaries or dissolve districts; procedures if not denied
Sec. 10. (a) If, after the hearing and consideration of the factors set forth in section 7(a) of this chapter, the board determines that a petition to change the boundaries of a district should not be denied, the board shall, when appropriate, do the following:
(1) Record the determination.
(2) Define, by metes and bounds or by legal subdivisions, the territory to be included in the proposed reconfigured district.
(3) In consultation with the petitioners, establish a name for the proposed reconfigured district.
(4) Not more than sixty (60) days after recording the determination, give due notice that an election, by secret ballot, will be held on the local public question set forth in the petition.
(5) Prescribe appropriate procedures for the conduct of the election and the determination of the eligibility of voters.
(6) Supervise the conduct of the election. (7) Publish the results of the election.
(8) Pay all expenses arising from the issuance of notices and the holding of the election.
(b) If, after the hearing and consideration of the factors set forth in section 7(b) of this chapter, the board determines that a petition to dissolve a district should not be denied, the board shall, when appropriate, do the following:
(1) Record the determination.
(2) Not more than sixty (60) days after recording the determination, give due notice that an election, by secret ballot, will be held on the local public question set forth in the petition.
(3) Prescribe appropriate procedures for the conduct of the election and the determination of the eligibility of voters.
(4) Supervise the conduct of the election.
(5) Publish the results of the election.
(6) Pay all expenses arising from the issuance of notices and the holding of the election.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-11
Elections to change boundaries or dissolve districts; contents of ballots
Sec. 11. (a) The ballot provided for an election on whether to change the boundaries of a district must contain the following:
(1) A definition, by metes and bounds or by legal subdivisions, of the territory within the proposed reconfigured district.
(2) Two (2) propositions, one (1) of which reads "For creation of the (insert name) soil and water conservation district comprising the territory defined here" and the other of which reads "Against creation of the (insert name) soil and water conservation district comprising the territory defined here".
(3) A square in front of each proposition.
(4) Instruction to insert an X mark in the square before only one (1) of the propositions to indicate that the voter favors or opposes the inclusion of the described territory within the district.
(b) The ballot provided for an election on whether to dissolve a district must contain the following:
(1) Two (2) propositions, one (1) of which reads "For terminating the existence of the (insert name) soil and water conservation district" and the other of which reads "Against terminating the existence of the (insert name) soil and water conservation district".
(2) A square in front of each proposition.
(3) Instruction to insert an X mark in the square before only one (1) of the propositions to indicate that the voter favors or opposes the dissolution of the district.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-12 Elections to change boundaries or dissolve districts; voting
Sec. 12. (a) All land occupiers whose tracts of land are located within:
(1) the boundaries of the district as they would be changed to encompass the territory proposed for inclusion; or
(2) the district proposed for dissolution;
are eligible to vote in the election on the local public question held under section 10(a) or 10(b) of this chapter.
(b) A voting place used in the election must be arranged so that the voter can mark a ballot without disclosing to any person how the ballot was marked.
(c) An informality in the conduct of the election on the local public question or in a matter relating to the election does not invalidate the election or the result of the election if:
(1) due notice of the election was given substantially as required by section 10 of this chapter and IC 14-8-2-80; and
(2) the election was conducted fairly.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-13
Elections to change boundaries or dissolve districts; simple majority required to deny
Sec. 13. If at least a simple majority of the votes cast on the local public question are against the request set forth in the petition, the board shall, when appropriate, do the following:
(1) Certify the results of the election in the records of the board.
(2) Declare the request set forth in the petition denied.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-14
Elections to change boundaries or dissolve districts; simple majority required to implement request
Sec. 14. (a) In an election on the local public question of whether to change the boundaries of a district, the board shall proceed under subsection (c) if at least a simple majority:
(1) of all the votes cast; and
(2) of the votes cast in each:
(A) district; or
(B) portion of a district;
that would be included within the proposed reconfigured district;
are in favor of the inclusion of the described territory within the district.
(b) In an election on the local public question of whether to dissolve a district, the board shall proceed under subsection (c) if at least a simple majority of the votes cast on the local public question are in favor of the dissolution of the district.
(c) Under the circumstances set forth in subsection (a) or (b), the board shall do the following:
(1) Certify the results of the election in the records of the board. (2) Implement the request set forth in the petition under:
(A) sections 15 through 21 of this chapter, if changing the boundaries of a district; or
(B) sections 22 through 23 of this chapter, if dissolving a district.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-15
Appointed supervisors; terms
Sec. 15. (a) To incorporate the described territory within the district, the board shall do the following not more than thirty (30) days after certifying the election:
(1) Appoint two (2) individuals who meet the qualifications set forth in IC 14-32-4-1(c) as supervisors of the district.
(2) Establish the length of the terms of the appointed supervisors within the limits set forth in subsection (b).
(b) The term of one (1) supervisor appointed under subsection (a) may not be more than three (3) years. The term of the other supervisor appointed under subsection (a) may not be more than two (2) years.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-16
Letter of application; presentation to secretary of state; contents
Sec. 16. (a) Not more than thirty (30) days after being appointed under section 15(a) of this chapter, the two (2) appointed supervisors shall present to the secretary of state the following:
(1) A notarized letter of application, signed by the two (2) appointed supervisors, for reorganization of the district as a governmental subdivision and a public body corporate and politic under this article.
(2) A copy of the original petition filed with the board.
(3) A copy of the certification by the board of the results of the election held on the local public question.
(4) A copy of the records of appointment by the board of the two (2) supervisors who signed the letter of application.
(b) The letter of application presented under subsection (a) must include the following:
(1) The name proposed for the district.
(2) A definition, by metes and bounds or by legal subdivisions, of the reconfigured boundaries of the district.
(3) A statement certifying that, upon notification by the secretary of state of the approval of the application, an existing district lying entirely within the boundaries of the newly reorganized district will terminate operation and cease to exist.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-17
Certificate of organization
Sec. 17. (a) After receiving, examining, and approving a letter of

application and the accompanying documents that are presented under section 16 of this chapter, the secretary of state shall do the following:
(1) Issue to the appointed supervisors a certificate of organization indicating that the district is reestablished with boundaries incorporating the territory defined in the notarized letter of application presented under section 16 of this chapter.
(2) Record the certificate of organization with the letter of application and accompanying documents in an appropriate record.
(3) Issue to the supervisors of any existing district lying entirely within the boundaries of the newly reestablished district a certificate of dissolution of the existing district.
(4) Record the certificate of dissolution in an appropriate record.
(b) On the date the secretary of state issues the certificates required by subsection (a):
(1) all property and responsibilities of any existing district lying entirely within the boundaries of the newly reestablished district are assumed by the reestablished district; and
(2) any existing district lying entirely within the boundaries of the newly reestablished district ceases to exist.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-18
Elected supervisors; petitions for nomination
Sec. 18. (a) After the secretary of state issues a certificate of organization to the supervisors of a newly reestablished district under section 17 of this chapter, the board shall, when appropriate, circulate petitions for the nomination of candidates for the three (3) elected supervisor positions of the reestablished district. The petitions must be filed with the board not more than sixty (60) days after the secretary of state issues the certificate of organization. However, the board may extend the time within which the petitions may be filed.
(b) To be valid, a nominating petition must meet the following conditions:
(1) The candidate named on the petition must meet the qualifications for elected supervisors set forth in IC 14-32-4-1(b).
(2) The petition must be signed by at least twenty-five (25) land occupiers whose tracts of land are located within the district.
(c) A land occupier may sign more than one (1) petition to nominate more than one (1) candidate.
(d) Not more than thirty (30) days after receiving at least four (4) valid nominating petitions, the board shall do the following:
(1) Give due notice that an election, by secret ballot, will be held to elect the three (3) supervisors of the newly reestablished district.
(2) Prescribe appropriate procedures for the conduct of the

election and the determination of the eligibility of voters.
(3) Supervise the conduct of the election.
(4) Publish the results of the election.
(5) Pay all expenses arising from the issuance of notices and the holding of the election.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-19
Election of supervisors; contents of ballots
Sec. 19. (a) The ballot provided for the initial election of supervisors of a newly reestablished district must contain the following:
(1) The names, in alphabetical order of the surnames, of all the nominees on behalf of whom valid nominating petitions have been filed.
(2) A square in front of each name.
(3) Instruction to insert an X mark in the square before any three (3) of the names to indicate the voter's preference.
(b) A land occupier whose tract of land is located within the newly reestablished district is eligible to vote in the election.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-20
Elected supervisors; terms
Sec. 20. (a) The three (3) candidates who receive the largest number of votes cast in the initial election of supervisors of a newly reestablished district are elected.
(b) The terms of office of the elected supervisors are as follows:
(1) The individual receiving the highest number of votes has a three (3) year term of office.
(2) The individual receiving the second highest number of votes has a two (2) year term of office.
(3) The individual receiving the third highest number of votes has a (1) year term of office.
(c) If a tie vote occurs among the three individuals elected as supervisors, the terms of office for those receiving the same number of votes shall be decided by lot.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-21
Elected supervisors; oath of office; commencement of term
Sec. 21. (a) The five (5) initial supervisors of a newly reestablished district shall assume the duties of office upon taking and signing an oath of office. The oath shall be administered:
(1) to the two (2) appointed supervisors at the date of their appointment by the board; and
(2) to the three (3) elected supervisors within one (1) week after publication by the board of the results of the election.
(b) An appointed supervisor holding office when a district is reestablished under sections 15 through 21 of this chapter is

discharged from office when the initial appointed supervisors of the reestablished district assume the duties of office under subsection (a). An elected supervisor holding office when a district is reestablished under sections 15 through 21 of this chapter is discharged from office when the initial elected supervisors of the reestablished district assume the duties of office under subsection (a).
(c) Although an initial supervisor assumes the duties of office at the time set forth in subsection (a), the term of office of the supervisor does not begin until the conclusion of the first annual meeting of the newly reestablished district for purposes of determining the expiration of the supervisor's term of office.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-22
Dissolution; procedures; certificate
Sec. 22. (a) To proceed with the dissolution of a district under section 14(b) of this chapter in accordance with the results of an election, the supervisors of the district, upon notification of the results of the election, shall do the following:
(1) Begin immediately to terminate the affairs of the district.
(2) Dispose of all property belonging to the district at public auction and pay over the proceeds of the sale into the state treasury.
(3) File with the secretary of state a notarized letter of application for dissolution of the district that:
(A) recites that the property of the district has been disposed of and the proceeds of the sale paid over as required by this section; and
(B) sets forth a full accounting of the property and proceeds of the sale.
(4) Transmit with the letter of application a copy of the certification by the board of the results of the election on the local public question of whether to dissolve the district.
(b) Upon receipt, examination, and approval of the letter of application and accompanying required document, the secretary of state shall do the following:
(1) Issue to the supervisors a certificate of dissolution.
(2) Record the certificate with the letter of application and accompanying required document in an appropriate record.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-23
Dissolution; contracts remain in force
Sec. 23. (a) Despite the issuance of a certificate of dissolution of a district under section 22 of this chapter, all contracts to which the district is a party remain in force and effect for the period provided in the contracts.
(b) The board:
(1) is substituted for the district as party to the contracts; (2) is entitled to all benefits and subject to all liabilities under the contracts; and
(3) has the same right and obligation under the contracts as the district would have had to:
(A) perform;
(B) require performance;
(C) sue and be sued; and
(D) modify or terminate the contracts by mutual consent or otherwise.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-24
Denial of petition for change in boundaries; delay before similar request considered
Sec. 24. If a valid petition requesting a change in the boundaries of a district or the dissolution of a district has been denied due to:
(1) the determination of the board after a public hearing; or
(2) the results of an election held on the local public question;
the board may not consider a later petition containing the same request or a similar request until two (2) years after the denial of the original petition.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-25
Procedures for organization of new district in same territory as dissolved district
Sec. 25. If a district is dissolved under this chapter, the board may prescribe the procedure under which a new district may be organized within the territory encompassed by the dissolved district.
As added by P.L.136-1997, SEC.35.



CHAPTER 7. DUTIES OF DEPARTMENT

IC 14-32-7-2
"Geology"
Sec. 2. As used in this chapter, "geology" means the study of the following:
(1) Earth materials, which are minerals, rocks, water, and soil.
(2) The processes that have formed earth materials.
As added by P.L.1-1995, SEC.25.

IC 14-32-7-3
"Land conservation"
Sec. 3. As used in this chapter, "land conservation" means the wise use of land:
(1) for the satisfaction of human needs; and
(2) based upon knowledge and understanding of the land's capabilities and limitations. As added by P.L.1-1995, SEC.25.

IC 14-32-7-4
"Landscape"
Sec. 4. As used in this chapter, "landscape" means the aggregate of all factors and features that constitute the total visual and perceptive impact of a given area of the earth's surface upon the human senses.
As added by P.L.1-1995, SEC.25.

IC 14-32-7-5
"Soil"
Sec. 5. As used in this chapter, "soil" means the surface layer of the earth that serves as a natural medium for the growth of plant life.
As added by P.L.1-1995, SEC.25.

IC 14-32-7-6
Division of soil conservation; administration and coordination of duties and responsibilities of department of agriculture; annual report
Sec. 6. (a) The division of soil conservation:
(1) shall administer and coordinate the duties and responsibilities of the Indiana state department of agriculture under the land resource programs authorized by this chapter; and
(2) in carrying out its duties under subdivision (1), may work in cooperation with the following:
(A) Federal and state agencies.
(B) Local governmental agencies involved in land use planning and zoning.
(C) Any person, firm, institution, or agency, public or private, having an interest in land conservation.
(b) The Indiana state department of agriculture may employ the personnel and provide facilities and services that are necessary to carry out the Indiana state department of agriculture's duties and responsibilities under this chapter.
(c) The Indiana state department of agriculture shall prepare an annual report of the division of soil conservation's expenditures and accomplishments and that contains a proposed business plan.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.37; P.L.1-2006, SEC.223; P.L.175-2006, SEC.15; P.L.120-2008, SEC.16.

IC 14-32-7-7
"Urban geology survey"
Sec. 7. (a) As used in this section, "urban geology survey" means a systematic scientific identification, inventory, and mapping of the earth materials of a given area that sets forth the capabilities, potentials, and limitations of the earth materials for human needs.
(b) The Indiana state department of agriculture shall use the

money appropriated by the general assembly to initiate and carry out a program of urban geology surveys, together with other geologic investigations, for Indiana to develop and present the geologic data and information necessary to a coordinated land conservation program that will promote sound land use decisions.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.38; P.L.1-2006, SEC.224; P.L.120-2008, SEC.17.

IC 14-32-7-8
"Landscape survey"
Sec. 8. (a) As used in this section, "landscape survey" means a systematic scientific identification, inventory, and mapping of the features of the earth's surface that serve to constitute the landscape of a given area, including key factors such as the following:
(1) Land form.
(2) Vegetation.
(3) Wildlife.
(4) Physical characteristics.
(5) Visual perception.
(6) Historical and cultural sites.
(b) The Indiana state department of agriculture shall use the money appropriated by the general assembly to initiate and carry out a program of landscape surveys for Indiana to develop and present the surficial landscape data and information necessary to promote wise land use decisions.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.39; P.L.1-2006, SEC.225; P.L.120-2008, SEC.18.

IC 14-32-7-8.5
"Soil surveys and geographic information systems"
Sec. 8.5. (a) As used in this section, "soil survey" means a systematic scientific identification, inventory, and mapping of the soils of a given area that sets forth the capabilities, potential, and limitations of the soils in the satisfaction of human needs.
(b) The Indiana state department of agriculture shall use the money appropriated by the general assembly to implement and supplement a program of modern soil surveys and geographic information systems (GIS) for Indiana that will, within the shortest practicable time, provide a modern soil survey and geographic information system for each county as an essential tool in land conservation.
As added by P.L.136-1997, SEC.40. Amended by P.L.1-2006, SEC.226; P.L.175-2006, SEC.16; P.L.120-2008, SEC.19.

IC 14-32-7-9
Support and assistance to local soil and water conservation districts
Sec. 9. The Indiana state department of agriculture shall provide more support and assistance to the local soil and water conservation districts by: (1) granting to the districts the additional money that is appropriated by the general assembly; and
(2) increased coordination and consultative services;
to obtain increased participation by the districts in the development of improved local land use practices and decisions.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.41; P.L.1-2006, SEC.227; P.L.120-2008, SEC.20.

IC 14-32-7-10
Appropriations; uses
Sec. 10. The Indiana state department of agriculture shall use the money appropriated by the general assembly to expand the small watershed planning program as carried out in cooperation with the Natural Resources Conservation Service of the United States Department of Agriculture under 16 U.S.C. 1001 et seq., to reduce the accumulation of approved watershed planning requests and expedite the realization of the multiple benefits of this soil and water conservation program.
As added by P.L.1-1995, SEC.25. Amended by P.L.1-2006, SEC.228; P.L.120-2008, SEC.21.

IC 14-32-7-11
Coordination and scheduling of urban geology survey program and landscape survey program
Sec. 11. The Indiana state department of agriculture shall coordinate and schedule the programs authorized by sections 7 through 8 of this chapter to provide, as nearly as practicable, for concurrent completion and furnishing of the results of each program for each selected area study unit.
As added by P.L.1-1995, SEC.25. Amended by P.L.1-2006, SEC.229; P.L.120-2008, SEC.22.

IC 14-32-7-12
Duties of soil conservation division
Sec. 12. (a) As used in this section, "river" includes streams and the tributaries of rivers.
(b) The division of soil conservation shall do the following:
(1) Perform all administrative duties required by the rules of the board.
(2) Provide professional assistance to districts in planning, coordinating, and training for the following:
(A) Adult soil and water conservation education.
(B) Natural resources conservation information programs for elementary and secondary schools.
(C) Supervisors and staff.
(3) Provide professional soil conservation technical assistance to districts.
(4) Provide nonagricultural soils interpretive and erosion control expertise on a regional basis.
(5) Assist the districts and other federal, state, and local entities

in encouraging and monitoring compliance with those aspects of the programs that are related to erosion and sediment reduction.
(6) Administer a cost share program for installation of erosion control structural measures on severely eroding cropland and for conversion of highly erodible land from crop production to permanent vegetative cover.
(7) Administer a lake and river enhancement program to do the following:
(A) Control sediment and associated nutrient inflow into lakes and rivers.
(B) Accomplish actions that will forestall or reverse the impact of that inflow and enhance the continued use of Indiana's lakes and rivers.
(8) Provide professional assistance to districts in conservation needs assessments, program development, and program evaluation.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.42; P.L.175-2006, SEC.17.

IC 14-32-7-13
Administration
Sec. 13. The Indiana state department of agriculture shall administer this article subject to the direction of the board.
As added by P.L.1-1995, SEC.25. Amended by P.L.1-2006, SEC.230; P.L.120-2008, SEC.23.



CHAPTER 8. CLEAN WATER INDIANA PROGRAM

IC 14-32-8-2
"Political subdivision" defined
Sec. 2. As used in this chapter, "political subdivision" means a county, township, city, or town.
As added by P.L.160-1999, SEC.4.

IC 14-32-8-3
"Program" defined
Sec. 3. As used in this chapter, "program" means the clean water Indiana program established by this chapter.
As added by P.L.160-1999, SEC.4.

IC 14-32-8-4
Program established
Sec. 4. The clean water Indiana program is established. The division of soil conservation established within the department of agriculture by IC 15-11-4-1 shall administer the program subject to the direction of the board.
As added by P.L.160-1999, SEC.4. Amended by P.L.1-2006, SEC.231; P.L.2-2008, SEC.36.

IC 14-32-8-5
Purpose of program
Sec. 5. The purpose of the program is to provide financial assistance to:
(1) soil and water conservation districts;
(2) land occupiers; and
(3) conservation groups;
to implement conservation practices to reduce nonpoint sources of water pollution through education, technical assistance, training, and cost sharing programs.
As added by P.L.160-1999, SEC.4. Amended by P.L.175-2006, SEC.18.

IC 14-32-8-6
Clean water Indiana fund
Sec. 6. (a) The clean water Indiana fund is established to carry out the purposes of this chapter. The fund shall be administered by the division of soil conservation subject to the direction of the board.
(b) The fund consists of:
(1) amounts deposited in the fund under IC 6-7-1-29.3; (2) amounts appropriated by the general assembly; and
(3) donations, grants, and money received from any other source.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund or any other fund but remains in the fund to be used for the purposes of the fund.
As added by P.L.160-1999, SEC.4. Amended by P.L.241-2005, SEC.5; P.L.24-2009, SEC.1.

IC 14-32-8-7
Expenditures from fund
Sec. 7. Money in the fund may be spent in the following ways:
(1) To increase district technical assistance in local conservation efforts.
(2) To develop an environmental stewardship program to assist land occupiers in complying with environmental regulations voluntarily.
(3) To qualify for federal matching funds.
(4) To provide for the following cost sharing programs:
(A) A program to encourage land occupiers to implement conservation practices to reduce nutrient, pesticide, and sediment runoff.
(B) Programs that encourage land occupiers to implement nutrient management programs by sharing the cost of any of the following:
(i) Fencing for intensive grazing systems.
(ii) Purchasing nutrient management equipment.
(iii) Voluntary environmental audits.
(iv) Other similar expenditures related to nutrient management.
(5) To provide matching grants to districts for the following:
(A) Professional watershed coordinators to facilitate and administer local watershed protection projects.
(B) District managers to administer district conservation policies and programs.
(6) To increase state technical and capacity building assistance to districts and local conservation efforts by providing for the following:
(A) Capacity building specialists to train district personnel in grant writing, grant administration, and leadership development.
(B) Conservation education specialists to help implement district conservation education efforts.
(C) Urban storm water specialists to provide technical assistance to developers to contain soil erosion on construction sites.
(7) To make distributions as provided under section 8 of this chapter. (8) Implementation of geographic information systems (GIS) or similar technology.
As added by P.L.160-1999, SEC.4. Amended by P.L.175-2006, SEC.19; P.L.129-2011, SEC.6.

IC 14-32-8-8
Additional funds from division of soil conservation
Sec. 8. (a) In addition to funds provided to a district under section 7 of this chapter or from any other source, the division of soil conservation shall pay to the district one dollar ($1) for every one dollar ($1) the district receives from a political subdivision.
(b) The state is not obligated to match more than ten thousand dollars ($10,000) under this section.
(c) In order to receive funding under this section each year, a district must certify to the division of soil conservation the amount of money the district received from all political subdivisions during the one (1) year period beginning January 1 of the previous year. The information prepared under this subsection must be part of the annual financial statement prepared and provided to the board under IC 14-32-4-22. The division of soil conservation shall make distributions under this section not later than July 15 of each year.
(d) Before making distributions under this section, the division of soil conservation shall determine the total amount of money that has been certified by all districts as having been provided by political subdivisions. If the cumulative amount to be distributed to all districts exceeds the amount appropriated to the fund, the division of soil conservation shall reduce the distribution to each district proportionately.
(e) A district must spend money received under this section for the purposes of the district.
As added by P.L.160-1999, SEC.4. Amended by P.L.155-2002, SEC.9 and P.L.158-2002, SEC.8; P.L.175-2006, SEC.20; P.L.1-2007, SEC.129.

IC 14-32-8-9
Report
Sec. 9. The districts shall coordinate with the division of soil conservation to compile and provide a report to the executive director of the legislative services agency each year. The report must be in an electronic format under IC 5-14-6 and must describe:
(1) the expenditures of the clean water Indiana fund; and
(2) the number, type, status, and effectiveness of conservation efforts funded by the clean water Indiana program.
As added by P.L.160-1999, SEC.4. Amended by P.L.28-2004, SEC.133.






ARTICLE 33. CONSERVANCY DISTRICTS

CHAPTER 1. PURPOSES

IC 14-33-1-2
Sewage collection, treatment, and disposal; petition to engage in services outside territory boundaries
Sec. 2. (a) A district established for the purpose of section 1(a)(5) of this chapter that proposes to collect, treat, or dispose of sewage and other liquid wastes produced outside of the district boundaries must petition the Indiana utility regulatory commission for territorial authority to engage in the services to territory outside of the boundaries of the district.
(b) Upon notice and hearing, the Indiana utility regulatory commission shall determine the following:
(1) The territory outside of the boundaries from which sewage and other liquid wastes may be collected, treated, or disposed of.
(2) The rates and charges that the district may make for the services.
As added by P.L.1-1995, SEC.26.
IC 14-33-1-3
Use of powers to accomplish purpose of district
Sec. 3. Powers granted by this article may be used only to accomplish each purpose set forth by the court in the order establishing the district. However, a district plan or act of the board necessary to accomplish a purpose for which the district is established is not invalid because the district plan or act incidentally accomplishes a purpose other than a purpose for which the district is established.
As added by P.L.1-1995, SEC.26.

IC 14-33-1-4
Adding purpose to established district
Sec. 4. To add a purpose to an established district:
(1) the same procedure may be used as is provided for the establishment of a district; or
(2) the board may pass a resolution adding an additional authorized purpose to the district already established if the board has received a petition that:
(A) is signed by at least ten percent (10%) of the freeholders in the district; and
(B) requests the addition of the purpose to the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-1-5
Procedures following passage of resolution
Sec. 5. (a) If a petition is filed and a resolution passed under section 4 of this chapter, the board shall file the resolution and petition with the court.
(b) Upon receipt, the court shall do the following:
(1) Order a hearing.
(2) Have a copy of the resolution and the date of the hearing forwarded to the commission.
(3) Order notice of the hearing as follows:
(A) A copy of the resolution and the time and place of the hearing shall be published at least one (1) time in at least one (1) newspaper of general circulation in each county containing land in the district.
(B) A copy of the notice as prepared for publication shall be sent by mail, first class postage prepaid, to each freeholder.
(c) The mailing of notice and proof of notice is the same as is required for notice of the hearing on the original petition to establish the district.
(d) The notice to the commission, the publication, and the mailing must be done at least thirty (30) days before the date of the hearing.
(e) If:
(1) at the hearing an objection is not filed by the commission or by an owner of real property; and
(2) the court determines that the petition is proper;
the court shall order the district to be established also for the

additional purpose.
(f) If an objection is filed, the court shall do the following:
(1) Determine at the hearing the following:
(A) The sufficiency of the petition.
(B) The necessity and feasibility of adding the purpose.
(2) Make the order according to the facts found.
As added by P.L.1-1995, SEC.26.



CHAPTER 2. ESTABLISHMENT

IC 14-33-2-2
Minimum number of freeholders signing petition
Sec. 2. A petition filed under section 1 of this chapter must be signed by freeholders owning land in the proposed district in the minimum number or proportion of all the freeholders in the proposed district as follows:
(1) Districts of not more than one thousand (1,000) freeholds, thirty percent (30%) of the freeholders.
(2) Districts of at least one thousand one (1,001) and not more than five thousand (5,000) freeholds, fifteen percent (15%) of the freeholders but not less than three hundred (300) signatures.
(3) Districts of at least five thousand one (5,001) and not more than twenty-five thousand (25,000) freeholds, ten percent (10%) of the freeholders but not less than seven hundred fifty (750) signatures.
(4) Districts of at least twenty-five thousand one (25,001) freeholds, five percent (5%) of the freeholders but not less than two thousand five hundred (2,500) signatures.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-3
Number of freeholds in district; number of freeholders qualified to sign petition
Sec. 3. To determine the number of freeholds in the proposed district and the number or proportion of freeholders owning land in the district qualified to sign a petition for establishment, the following apply:
(1) Only one (1) freeholder's signature may be counted for any one (1) freehold. If a freehold is held in joint title, only one (1) freeholder's signature may be counted and it may be the signature of any one (1) of the freeholders owning the freehold in joint title. If a given freeholder qualifies as set forth in this section for at least two (2) freeholds, the freeholder's signature shall be counted for each freehold.
(2) One (1) or more tracts of land owned solely by only one (1) freeholder constitute one (1) freehold.
(3) One (1) or more tracts of land owned in joint title by at least two (2) identical freeholders constitute one (1) freehold. However, if one (1) of the freeholders owning the freehold in

joint title is a different or additional person, each freehold in joint title among nonidentical persons constitutes a separate and additional freehold.
(4) Subject to subdivisions (1), (2), and (3), if:
(A) a petition for the establishment of a district is filed by a municipality by ordinance adopted by the municipality's legislative body; or
(B) the municipality by ordinance has joined in a petition for inclusion in whole or part in the proposed district;
each freeholder in the area of the municipality that is in the proposed district is counted as a signatory to the petition. However, if a freeholder in the area of the municipality that is in the proposed district, after the filing of the petition for the establishment of the district, files a petition against the establishment of the proposed district, the number of freeholders considered and counted as signatories to the petition must be reduced by the number of freeholders in the area of the city that is in the proposed district filing a petition against the establishment of the district.
(5) Private corporations owning land in the proposed district may sign the petition by any officer authorized by the corporation. The officer's signature is prima facie evidence of the officer's authorization to sign the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-4
Contents of petition
Sec. 4. A petition must contain the following:
(1) The name for the proposed district, which should be in the form of "_________ Conservancy District".
(2) A description of the territory to be included, not necessarily by metes and bounds, but sufficiently accurate to inform the court and apprise the landowners of the possibility of the inclusion of their land in the district.
(3) A statement of each specific purpose for which the district is to be established.
(4) A statement of the necessity of accomplishing each purpose.
(5) A statement that the creation of the district will be conducive to the public health, safety, or welfare.
(6) A statement that the costs and damages of and to be paid solely by the district will probably be less than the benefits received in the district. If the purpose is declared to be water supply or sewage disposal, this statement need not be included.
(7) Whether the petition is conditioned upon a grant of federal or state money, or both, identifying the money upon which the petition is conditioned.
(8) Whether conditions attached to federal or state aid, or both, are acceptable if the federal or state government, or both, offer a grant of money.
(9) Whether maintenance and operation of the works of

improvement necessary to accomplish any or all of the purposes will be paid for:
(A) solely by annual levy of the special benefits tax;
(B) by both annual levy of the special benefits tax and an annual assessment on land found to be exceptionally benefited if exceptional benefits are expected to exist; or
(C) by use of any other method provided by statute as long as the proportion between the tax and assessment is in approximately the same ratio as used to pay the cost of establishing the district and placing the district plan into operation.
(10) The number of directors to serve on the board, which must be three (3), five (5), seven (7), or nine (9).
(11) A statement of the division of the proposed district into areas, which must be equal in number to the number of directors.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-5
Motion for dismissal of petition
Sec. 5. If:
(1) a petition is conditioned upon a promise of federal money; and
(2) the responsible federal agency informs the court that federal money is not available for the district as proposed by the petition or amendments to the petition;
the petitioners may move that the petition be dismissed. The court shall grant the motion.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-6
Petition in several counterparts
Sec. 6. A petition may be circulated in several counterparts and still constitute a single petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-7
Petition by municipality
Sec. 7. A municipality (as defined in IC 36-1-2) may file a petition to initiate a proposed district by ordinance adopted by the legislative body (as defined in IC 36-1-2). The proposed district may include land:
(1) solely inside the municipality; or
(2) partially inside and partially outside the municipality.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-8
Bond
Sec. 8. (a) The petitioners must post a bond sufficient to pay the cost of notice and all legal costs of the court connected with the

proceedings in case the court refuses to establish the district and dismisses the petition.
(b) The petitioners shall pay the cost of notice and all legal costs if the court dismisses the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-9
Jurisdiction
Sec. 9. The circuit court with jurisdiction in the county having the most land in the proposed district has exclusive jurisdiction over the establishment of the district. If the district is established, this court also has exclusive jurisdiction over all further hearings in connection with the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-10
Transfer to court having jurisdiction
Sec. 10. (a) A court in which a petition is filed shall order the proceedings transferred to the court having jurisdiction under section 9 of this chapter if:
(1) the petition was filed in the wrong court by mistake; or
(2) the petition is amended so that another county has more land in the proposed district.
(b) The court that establishes a district retains jurisdiction over the district regardless of a change in area of the district that results from later proceedings.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-11
Docket; hearing date
Sec. 11. Upon receipt of a petition for the establishment of a district, the court shall docket the petition as a civil case and set a date for hearing. The court shall give priority to the hearing in determining the date, but the court must allow at least thirty (30) days for interested persons to receive notice.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-12
Notice of hearing on petition
Sec. 12. The petitioners shall give notice of hearing on the petition as follows:
(1) By publication in two (2) newspapers of general circulation in each county having land in the proposed district, three (3) times at successive weekly intervals. The first publication must be at least thirty (30) days before the date of the hearing. If there is only one (1) newspaper of general circulation in a county, three (3) publications in that newspaper are sufficient.
(2) By mailing a copy of the notice at least twenty (20) days before the date of the hearing, first class postage prepaid, to each freeholder who has not signed the petition and who owns

land in the proposed district, according to the records of the county auditor. The person having the notice mailed shall file an affidavit with the court showing the following:
(A) The names of the persons to whom notice was sent.
(B) The address to which the notice was sent.
(C) The date on which the notice was mailed.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-13
Notice of further proceedings
Sec. 13. Notice of the hearing on a petition serves as notice of all further proceedings in connection with the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-14
Notice of hearing; contents
Sec. 14. The notice of the hearing on the petition, in addition to all other requirements, must contain the following:
(1) A statement that a petition for a district is before the court.
(2) A statement of each purpose for which the district is proposed.
(3) A statement as to which municipalities, townships, and counties the area of the proposed district lies within, in whole or in part.
(4) The place of the hearing.
(5) The date of the hearing.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-15
Petition against establishment of a district
Sec. 15. (a) A petition against the establishment of a district may be presented to the court:
(1) at the hearing on a petition; or
(2) at any time thereafter before the fifth day before the hearing day initially ordered by the court after the receipt of the commission's report.
(b) If the court finds a petition against the establishment of a district contains the signatures of:
(1) at least fifty-one percent (51%) of the freeholders in the proposed district; or
(2) the freeholders who own at least sixty-six and two-thirds percent (66 2/3%) as determined by the assessed valuation of the real property in the proposed district;
the court shall dismiss the petition for the establishment of the district.
(c) Sections 3 and 6 of this chapter apply to this section.
(d) The fifth day before the hearing date initially ordered by the court after the receipt of the commission's report is the last date on which a petition to withdraw signatures may be filed.
As added by P.L.1-1995, SEC.26.
IC 14-33-2-16
Petition requirements and conformity
Sec. 16. (a) At the hearing on a petition for the establishment of a district, the court shall determine whether the petition:
(1) bears the necessary signatures; and
(2) complies with the requirements as to form and content.
(b) The court may not dismiss a petition with the requisite signatures because of alleged defects without permitting, in this or subsequent proceedings, amendments to correct errors in form or content. The court shall hear any interested person on the question.
(c) The following are prima facie evidence concerning the requirements for signatures on a petition:
(1) Verified certification, based on personal knowledge or information and belief, by:
(A) the persons who carried the petition; or
(B) other persons knowing the facts as to the identity of the persons signing the petition and as to the ownership by those persons of land within the proposed district.
(2) The records of the county auditor or county treasurer.
(d) The determination of:
(1) the number of freeholds; and
(2) the necessary number and identity of freeholders;
shall be made as of the date of filing a petition. If the petition as of that date bears the necessary number of signatures, the petition may not be dismissed because petitioners withdraw signatures that reduces the number of signatures below the required amount unless the withdrawals constitute more than fifty percent (50%) of the signers as of the date of filing.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-17
Commission's determination and report
Sec. 17. (a) This section applies to all districts, except for districts described in section 18 of this chapter.
(b) If the court determines that a petition conforms to the requirements, the court shall enter an order referring the petition to the commission.
(c) The commission shall make a determination and report to the court whether the proposed district meets the following conditions:
(1) The proposed district appears to be necessary.
(2) The proposed district holds promise of economic and engineering feasibility.
(3) The proposed district seems to offer benefits in excess of costs and damages for purposes other than the following:
(A) Water supply.
(B) Storage of water for augmentation of stream flow.
(C) Sewage disposal.
(4) Whether the public health will be served immediately or prospectively by the establishment of the district for any of the following purposes: (A) Water supply.
(B) Sewage disposal.
(C) Storage of water for augmentation of stream flow.
(D) Any combination of these purposes.
(5) The proposed district proposes to cover and serve a proper area.
(6) The proposed district could be established and operated in a manner compatible with established:
(A) conservancy districts;
(B) flood control projects;
(C) reservoirs;
(D) lakes;
(E) drains;
(F) levees; and
(G) other water management or water supply projects.
(d) The fact that all the land included in the proposed district is owned by one (1) freeholder or a limited number of freeholders is not a sufficient reason for the commission or the court to make unfavorable findings on:
(1) the question of the establishment of the district; and
(2) later, if the district is established, the approval of the district plan.
However, it must appear from the evidence that the land is subdivided or intended for subdivision and development and that the accomplishment of the purposes proposed and in the manner proposed would be necessary and desirable for the person acquiring and using the land after subdivision and development.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-18
Commission's determination and report for certain counties
Sec. 18. (a) This section applies only to a district to be located in a county having a population of more than one hundred forty thousand (140,000) but less than one hundred fifty thousand (150,000).
(b) If the court determines that a petition conforms to the requirements, the court shall enter an order referring the petition to the commission.
(c) The commission shall make a determination and report to the court whether the proposed district should be established after determining whether the proposed district meets the following conditions:
(1) The proposed district appears to be necessary.
(2) The proposed district holds promise of economic and engineering feasibility.
(3) The proposed district seems to offer benefits in excess of costs and damages for purposes other than the following:
(A) Water supply.
(B) Storage of water for augmentation of stream flow.
(C) Sewage disposal. (4) Whether the public health will be served immediately or prospectively by the establishment of the district for any of the following purposes:
(A) Water supply.
(B) Sewage disposal.
(C) Storage of water for augmentation of stream flow.
(D) Any combination of these purposes.
(5) The proposed district proposes to cover and serve a proper area.
(6) The proposed district can be established and operated in a manner compatible with established:
(A) districts;
(B) flood control projects;
(C) reservoirs;
(D) lakes;
(E) drains;
(F) levees;
(G) regional water districts;
(H) regional sewer districts; and
(I) other water management or water supply projects.
(d) The fact that all the land included in the proposed district is owned by one (1) freeholder or a limited number of freeholders is not a sufficient reason for the commission or the court to make unfavorable findings on:
(1) the question of the establishment of the district; and
(2) later, if the district is established, the approval of the district plan.
However, it must appear from the evidence that the land is subdivided or intended for subdivision and development and that the accomplishment of the purposes proposed and in the manner proposed would be necessary and desirable for the person acquiring and using the land after subdivision and development.
As added by P.L.1-1995, SEC.26. Amended by P.L.170-2002, SEC.95; P.L.119-2012, SEC.122.

IC 14-33-2-19
Commission's hearings to determine facts
Sec. 19. (a) In determining the facts, the commission shall hold hearings at which the commission shall give any interested person the right to be heard. At the request of an interested person, the commission shall hold hearings at the county seat of a county containing land in the proposed district. The commission shall choose the county seat.
(b) The commission shall give notice of the hearings by publication at least one (1) time in one (1) newspaper of general circulation in each county containing land in the proposed district.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-20
Expenses Sec. 20. The expenses of the hearings and other expenses of necessary investigations and surveys, together with any expense incurred by the commission in subsequent studies of district plans, are payable initially out of the general money of the commission. The district shall repay the expenditures, not to exceed thirty percent (30%) of the amount paid by the district to independent private engineers for the preparation of plans, to the commission from the district's planning money. Commission expenses include only expenses incurred by an assisting or a cooperating state agency for services provided by an entity that is not a state agency.
As added by P.L.1-1995, SEC.26. Amended by P.L.165-2011, SEC.25.

IC 14-33-2-21
Purpose within jurisdiction of another agency
Sec. 21. (a) If a proposed purpose is within the administrative jurisdiction of another state agency, the commission shall request technical assistance of the agency and give full weight to the agency in making a report to the court.
(b) State agencies shall furnish assistance to the commission necessary to accomplish the purposes of this article.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-22
Report of commission's findings
Sec. 22. The commission shall make a report of the commission's findings to the court, including findings on the territorial limits of the proposed district. The commission shall make this report within one hundred twenty (120) days after the petition is referred to the commission, unless the commission requests and receives approval from the court for additional periods of thirty (30) days each.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-23
Report as prima facie evidence of facts
Sec. 23. The factfinding report of the commission on the proposed district is prima facie evidence of the facts stated in the report in all subsequent proceedings.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-24
Amendments to petition
Sec. 24. (a) The court may permit amendments to a petition to conform to the findings of the commission.
(b) If a petition is amended to include additional land other than the land published in the notice for hearing on the petition, the court may make a final determination on the establishment of the district only after there is published notice of the amendments or of motion to amend by the petitioners. In addition, the petitioners shall mail a notice of the amendments or of the motion to amend to all

freeholders of the additional land according to section 14 of this chapter, including mailing of notice under section 12 of this chapter.
(c) If a petition is amended to include additional land:
(1) the requirements regarding signatures in sections 2 and 3 of this chapter must be satisfied as if the land had been included in the petition as originally filed; and
(2) the following may be filed with the court at any time before the conclusion of the hearing after the receipt of the commission's report:
(A) Additional signatures to the petition for the establishment of the district.
(B) Signatures to a petition against the establishment of a district.
(C) Withdrawals from either petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-25
Court hearing; notice
Sec. 25. (a) Upon receipt of the commission's report, the court shall set a date for a hearing. The court shall give priority to this hearing in determining the date, but the court must allow at least twenty-one (21) days for interested persons, including petitioners, to file exceptions.
(b) The court shall order notice for this hearing as the court considers necessary, but at least one (1) publication must be made in one (1) newspaper of general circulation in each county having land in the proposed district.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-26
Court's determination
Sec. 26. (a) If the court finds at the hearing that:
(1) the only purpose of the district is water supply or sewage disposal, or both; and
(2) the public health is not served immediately or prospectively by the establishment of the district;
the court shall dismiss the petition.
(b) If the court finds at the hearing that:
(1) a purpose of the district is other than water supply or sewage disposal; and
(2) the costs and damages incident to the establishment of the district will exceed the benefits received within the district;
the court shall dismiss the petition.
(c) If the court finds that the evidence does support the statements in a petition, the court shall order the district established for the purposes named in the petition.
(d) If the court finds that the evidence supports at least one (1) of the purposes named in a petition but does not support at least one (1) of the other purposes, the court shall order the district established only for the purposes the court finds supported by the evidence. As added by P.L.1-1995, SEC.26.

IC 14-33-2-27
Order establishing district; modification of election procedures
Sec. 27. (a) If the court orders a district established, the court shall in the order establishing the district determine the following:
(1) The number of directors to serve on the board and the procedures for the election of the directors.
(2) The division of the district into areas.
(3) The time of the annual meeting of the district, which must be before March 1 each year.
(b) After the district is established, the board of directors of the conservancy district may petition the court to modify its order to change the procedures for election of the directors as provided in IC 14-33-5-2.
As added by P.L.1-1995, SEC.26. Amended by P.L.88-2003, SEC.1.

IC 14-33-2-28
Appeals
Sec. 28. An order:
(1) dismissing a petition; or
(2) establishing a district;
may be appealed to the supreme court within thirty (30) days.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-29
Final order
Sec. 29. If:
(1) a district is established by order of the court and an appeal is not taken within thirty (30) days; or
(2) an order establishing a district is affirmed by the supreme court;
the establishment of the district is final and may not be directly or collaterally questioned in any action or proceeding.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-30
New petition; filing
Sec. 30. If a petition is dismissed:
(1) because the court finds the evidence does not support the petition according to section 26 of this chapter; or
(2) according to section 15 of this chapter;
a new petition may not be addressed to any court to establish a district with essentially the same boundaries for any of the same purposes for two (2) years after the date of the order dismissing the petition. However, a petition dismissed for want of jurisdiction, including an insufficient number of signatures, may be refiled at any time after the correction of the jurisdictional defect.
As added by P.L.1-1995, SEC.26.



CHAPTER 3. BOUNDARIES

IC 14-33-3-2
Flood control
Sec. 2. (a) This section applies to a district described in IC 14-33-9-4.
(b) If one (1) purpose of the district is flood control, the commission and the court in establishing the boundaries of the district under this article shall consider all watersheds affected by the flooding water.
As added by P.L.1-1995, SEC.26.

IC 14-33-3-3
Land included in two districts
Sec. 3. A parcel of land may be included in two (2) districts established for the same purpose only with the written consent of all the owners of the land.
As added by P.L.1-1995, SEC.26.



CHAPTER 4. ADDITIONS TO DISTRICTS

IC 14-33-4-2
Procedures
Sec. 2. (a) This section applies to all districts.
(b) To add area to a district already established:
(1) the same procedure must be used as is provided for the establishment of a district with the petition addressed to the court having jurisdiction over the district; or
(2) the board may pass a resolution adding additional area to the district already established if the board has received a petition that:
(A) is signed by:
(i) the majority of freeholders; or
(ii) a municipality under IC 14-33-2-7;
within the area proposed to be added; and
(B) requests the addition of the area to the district.
The resolution may contain reasonable terms and conditions imposed on the additional area.
(c) The board shall file the resolution and petition with the court.
(d) Upon receipt of a petition or a petition and a resolution, the court shall do the following:
(1) Set a date for a hearing.
(2) Have notice published and mailed to:
(A) the commission; and
(B) the freeholders both in the district and in the area proposed to be added;
in the same manner in which notice is required for notice of the hearing on the original petition to establish the district.
(e) If:
(1) an objection is not filed at the hearing by:
(A) the commission; or
(B) an owner of real property either in the district or in the area to be added; and
(2) the court determines that the petition is proper;
the court shall order the district established in the additional area.
(f) If an objection is filed, the court shall do the following:
(1) Determine at the hearing the following:
(A) The sufficiency of the petition.
(B) The necessity and feasibility of adding the area.
(2) Make the order according to the facts found.
As added by P.L.1-1995, SEC.26. Amended by P.L.4-2004, SEC.1.
IC 14-33-4-3
Repealed
(Repealed by P.L.4-2004, SEC.3.)



CHAPTER 5. BOARD OF DIRECTORS

IC 14-33-5-2
Election to fill vacancies; number of votes to elect
Sec. 2. (a) At each annual meeting of the district, directors shall be elected to fill vacancies on the board due to expiration of terms, resignation, or otherwise. The election shall be conducted by written ballots. Except as provided in subsection (c), to be elected an individual must receive a majority of the votes of the freeholders of the district who are:
(1) present and voting in person; or
(2) absent but have mailed or delivered a written ballot vote.
(b) A written ballot vote must be signed and mailed or delivered to the district office. A ballot is valid if delivered or received before the scheduled date of the annual meeting.
(c) Upon receipt of a petition from the board of directors of a conservancy district, the circuit court may modify the order establishing the district under IC 14-33-2-27 to provide that each director representing an area established under IC 14-33-2-27 shall be elected by a majority of the votes of the freeholders of the respective areas.
As added by P.L.1-1995, SEC.26. Amended by P.L.88-2003, SEC.2.
IC 14-33-5-3
Nominations
Sec. 3. (a) Beginning October 24 and not later than November 1, the board shall invite nominations to fill vacancies on the board at the next annual meeting by one (1) publication in a newspaper of general circulation in each county in the district. Each publication must do the following:
(1) Contain the names of the directors whose terms are expiring and the area of the district involved.
(2) Invite nominations to fill vacancies.
(3) State the qualifications for the office as prescribed by section 1 of this chapter, except for the following:
(A) A nominee does not have to have been a petitioner for the establishment of the district.
(B) A nominee does not have to be a resident of the area of the district for which nominations are invited.
(b) Nominations for director must:
(1) be submitted to the office of the district in writing before December 1 following notice of vacancies; and
(2) be signed by at least five (5) freeholders from the areas designated by the secretary's notice.
(c) Nominations that are mailed are valid if:
(1) delivered or postmarked before December 1;
(2) the envelope has sufficient United States postage; and
(3) the envelope is addressed to the district's office.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-4
Annual meeting
Sec. 4. (a) The annual meeting of the district must be held at the time designated by the court:
(1) at the district's office; or
(2) at a place in or near the district as determined by resolution of the board adopted before December 1 of the year.
(b) Notice of the annual meeting of the district must be given by one (1) publication in a newspaper of general circulation in each county in the district at least fourteen (14) and not more than thirty-one (31) days before the annual meeting. The notice must contain the following:
(1) The names of the nominees.
(2) The place where the election will be held.
(3) The time of the election.
(4) The fact that this is the annual meeting of the district.
(5) The purposes of the meeting.
(6) The time during which ballots may be cast.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-5
Ballots; certification
Sec. 5. (a) Before the annual meeting, the board shall prepare the

ballots and a list of the freeholders of the district, which must be certified by the county auditor and placed in the district's files. A deficiency in this process or an omission of the names of any freeholders does not void action taken at an annual meeting.
(b) Only one (1) vote may be cast per freehold.
As added by P.L.1-1995, SEC.26. Amended by P.L.16-2010, SEC.1.

IC 14-33-5-6
Voting procedures
Sec. 6. (a) At each annual meeting and before the election of directors, the chairman shall appoint three (3) freeholders of the district who are present at the annual meeting to act as clerks of and conduct the election.
(b) Before the casting of a vote, each freeholder must sign the list of freeholders opposite the freeholder's name in the presence of the secretary of the district. If the clerks find that a freeholder's name is erroneously omitted from the list, the clerks shall place the name on the list. The omitted freeholder is then entitled to cast a ballot.
(c) The clerks shall note the fact of receipt of a valid written ballot vote opposite the freeholder's name who cast that vote. At this time the written ballot vote is considered cast.
(d) At the close of the election poll, the clerks shall count the cast ballots and make a report of the results. The secretary of the district shall record the results in the records of the district. The chairman shall then declare the successful nominees elected, and the elected directors are entitled to and shall assume all the duties of the office for which elected.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-7
Oath of director
Sec. 7. Promptly after appointment or election a director shall take the following oath:
"I solemnly swear that I shall, to the best of my ability, strive to accomplish the purposes for which the district is established and properly to operate and maintain its works of improvement.".
As added by P.L.1-1995, SEC.26.

IC 14-33-5-8
Petition to fill vacancies
Sec. 8. If a district fails to conduct an election of directors as provided by this chapter, any interested person of the district may petition the board of commissioners of the county to appoint a director to fill vacancies. The board of commissioners of the county shall make an appointment within fifteen (15) days from the date the petition is filed.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-9 District composed of land from more than one county
Sec. 9. For the purposes of this chapter, if the district is composed of land from more than one (1) county, the board of commissioners of each county may participate in the following:
(1) The appointment of the initial board.
(2) The filling of vacancies on the board.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-10
Advisory members of board; area directors
Sec. 10. (a) Notwithstanding other provisions of this chapter, this section applies to all districts described in IC 14-33-9-4.
(b) The following shall serve as advisory members of the board and have all privileges of membership except the right to vote:
(1) The city engineer of each second class city in the district.
(2) The county surveyor of the county.
(3) The chairman of the county soil and water conservation district.
(c) On the same day as the primary election held in even-numbered years, the voters shall select the area directors. At the initial election held under this section, the authority that makes the initial appointment of directors under section 1 of this chapter shall designate the initial terms of the directors elected as follows:
(1) One-half (1/2) plus one (1) of the directors serve for two (2) year terms.
(2) The other directors serve for four (4) year terms.
After the first election, all directors serve for four (4) year terms. Area directors take office on June 1 after election.
(d) The initial appointments of directors under section 1 of this chapter shall be made so that the directors serve until the election in the first even-numbered year following the year of appointment.
(e) Nominations for director signed by at least five (5) freeholders shall be filed with the county election board during the period when filing for other county offices takes place, and the board shall publicly invite nominations at least five (5) days before this filing period begins.
(f) Each director must be a freeholder and a resident of the district from which elected. Only one (1) director may be elected from each district.
(g) When a vacancy occurs on the board:
(1) the chairman of the board; or
(2) five (5) freeholders from the district where the vacancy exists;
may petition the appointing authority to have the appointing authority make an appointment to fill the vacancy for the remainder of the unexpired term.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-11
Terms for initial directors Sec. 11. (a) The board of commissioners of the county shall appoint the initial directors for the following terms:
(1) If there are three (3) or five (5) directors, the terms are as follows:
(A) One (1) term expires at the next annual meeting.
(B) One (1) term expires at the second annual meeting.
(C) One (1) term expires at the third annual meeting.
(D) Any other terms expire at the fourth annual meeting.
(2) If there are seven (7) or nine (9) directors, the terms are as follows:
(A) Two (2) terms expire at the next annual meeting.
(B) Two (2) terms expire at the second annual meeting.
(C) Two (2) terms expire at the third annual meeting.
(D) All other terms expire at the fourth annual meeting.
(b) As the terms expire, each new director shall be elected for a term of four (4) years.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-11.5
Single nominee considered elected; no election required when only one nominee in each district
Sec. 11.5. (a) Notwithstanding the other provisions of this chapter, if there is only one (1) nominee for election to the board to represent an area, the nominee for election to the board to represent that area is considered elected.
(b) Notwithstanding the other provisions of this chapter, if there is only one (1) nominee for election to the board for each area for which a director is to be elected, the following apply:
(1) The election otherwise required to be held under this chapter is not required to be held.
(2) Each of the nominees for election to the board is considered elected as if the election had been held and each nominee was elected as provided in this chapter.
As added by P.L.16-2010, SEC.2.

IC 14-33-5-12
Vacancies
Sec. 12. (a) If a vacancy occurs on the board, the board shall vote to appoint a member to serve until the next annual meeting.
(b) If the vote held under subsection (a) results in a tie, a judge of the circuit court of the county in which the district was established shall designate a person to serve as a member until the next annual meeting.
(c) At the next annual meeting a director shall be elected to complete the term.
As added by P.L.1-1995, SEC.26. Amended by P.L.4-2004, SEC.2.

IC 14-33-5-13
Meetings
Sec. 13. The board shall by resolution fix the time for holding

regular meetings, but the board shall meet at least quarterly each year.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-14
Special meetings
Sec. 14. (a) Special meetings of the board may be called by the chairman or by two (2) members upon written request to the secretary. The secretary shall send to all members, at least three (3) days before a special meeting, a written notice fixing the time and place of the meeting.
(b) Written notice of a special meeting is not required if:
(1) the time of the special meeting has been fixed in a regular meeting; or
(2) all members were present at a meeting at which a special meeting was called.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-15
Quorum
Sec. 15. A majority of the board constitutes a quorum. An action of the board is official, however, only if authorized by a majority of the board at a regular or properly called special meeting.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-16
Compensation
Sec. 16. (a) Except as provided in subsection (b), upon approval of the initial district plan, the directors are entitled to compensation in an amount that the court orders, but not to exceed:
(1) one hundred dollars ($100) for not more than two (2) regular or specially called board meetings per month; and
(2) fifty dollars ($50) for not more than five (5) days per month devoted to the work of the district in addition to any day for which payment is received under subdivision (1). In addition, the directors shall be reimbursed for actual expenses, including traveling expense at a rate equal to the rate paid to state officers and employees. Claims for expense reimbursement must be accompanied by an itemized written statement approved by a recorded motion of the board.
(b) At any time after all directors have been elected to the board, the directors may receive an increase in compensation up to a reasonable amount that is:
(1) approved by a majority vote of the board of directors; and
(2) authorized by a court order.
(c) An increase in compensation authorized under subsection (b) may not be based upon an increase of any tax, assessment, rates, or charges by the district.
(d) In addition to any compensation the directors may receive under subsection (b), the directors shall be reimbursed for actual

expenses, including traveling expenses, at a rate equal to the rate paid to state officers and employees. Claims for expense reimbursement must be accompanied by an itemized written statement approved by a recorded motion of the board of directors.
As added by P.L.1-1995, SEC.26. Amended by P.L.78-2007, SEC.2; P.L.113-2012, SEC.1.

IC 14-33-5-17
Chairman and vice chairman
Sec. 17. Immediately following appointment and immediately following each annual meeting of the district, the directors shall meet and elect a chairman and a vice chairman. The vice chairman may act as chairman during the absence or disability of the chairman. The chairman shall promptly notify the commission in writing of the names and addresses of the officers and directors of the district, and the same information, together with the executed oaths, shall be filed with the circuit court.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-18
Employees; contracts and leases
Sec. 18. (a) The board may appoint, prescribe the duties, and fix the compensation of the following:
(1) A secretary.
(2) A financial clerk.
(3) An engineer.
(4) Employees that are necessary for the discharge of duties and responsibilities of the board.
(b) A financial clerk shall execute a surety bond in the manner prescribed by IC 5-4-1.
(c) The board may make contracts for the following:
(1) Special and temporary services, including professional counsel.
(2) Leases of land to a provider of commercial mobile service (as defined in 47 U.S.C. 332) that allows for the construction, use, and maintenance of a tower that is used for telecommunications purposes.
As added by P.L.1-1995, SEC.26. Amended by P.L.16-2010, SEC.3.

IC 14-33-5-19
Office; location
Sec. 19. (a) At the first meeting of the first board, the board shall adopt by majority vote a resolution designating the location in or near the district where the district will maintain an office. The board may adopt a resolution by majority vote at any meeting of the board to change the location of the district's office. The board shall report the location of the office and a change in location to the court establishing the district.
(b) The board shall do the following:
(1) Arrange for office space. (2) Keep a record of all transactions and minutes of all meetings in the office.
(3) Keep all records and minutes available for inspection by any interested person of the district during the hours that the district office is open for business.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-20
Duties of board
Sec. 20. The board shall do the following:
(1) Exercise general supervision of and make regulations for the administration of the affairs of the district.
(2) Prescribe uniform rules pertaining to investigations and hearings.
(3) Supervise the fiscal affairs and responsibilities of the district.
(4) Prescribe the qualifications of, appoint, remove, and fix the compensation of the employees of the district. The compensation must be reasonable and similar in amount to the compensation allowed employees performing similar service for the state and political subdivisions of the state. The board may delegate to employees authority to perform ministerial acts in all cases except where final action of the board is necessary.
(5) Keep an accurate and complete record of all district proceedings and record and file all bonds and contracts, assuming responsibility for the custody and preservation of all papers and documents of the district.
(6) Make an annual report to the court of income and expenses. The report must be submitted not later than thirty (30) days after the annual meeting and may include any of the following:
(A) A statement of the progress in accomplishing each purpose for which the district is established.
(B) Recommendations for amendment to the district plan.
(C) Any matter that the board believes should be brought to the attention of the court for instructions or approval.
(7) Adopt a seal and certify all official acts.
(8) Sue and be sued collectively by the legal name "________ Conservancy District", with service of process made on the chairman of the board. However, costs may not be taxed against the directors individually in an action.
(9) Invoke any legal, equitable, or special remedy for the enforcement of this article or of any proper action of the board in a court.
(10) If advisable, establish an advisory committee.
(11) Exercise the powers granted under this article to accomplish each purpose for which the district is established.
(12) If a purpose of the district is the construction or maintenance of a levee in cooperation with the United States Secretary of the Army, divide, by resolution, the levee into maintenance sections and make assignment of each section to

a director who must be a resident freeholder near the maintenance section. The director shall, upon assignment, supervise and assist in the maintenance of the assigned maintenance section.
(13) Protect against encroachment by a stream. The board may, alone or in cooperation with state or federal agencies, do whatever is necessary to provide bank stabilization for the protection of the works of improvement of the district.
(14) Insure property, personnel, and operations of the district against risks and in amounts that the board determines necessary to protect the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-20.5
Prior approval of expenses; review of claims
Sec. 20.5. (a) A board may adopt a resolution allowing money to be disbursed for lawful district purposes under this section.
(b) Notwithstanding IC 5-11-10, with the prior written approval of the board, the financial clerk of the district may make claim payments in advance of board allowance for the following kinds of expenses if the board has adopted a resolution under subsection (a):
(1) Property or services purchased or leased from the United States government, its agencies, or its political subdivisions.
(2) License or permit fees.
(3) Insurance premiums.
(4) Utility payments or utility connection charges.
(5) General grant programs for which advance funding is not prohibited and the contracting party posts sufficient security to cover the amount advanced.
(6) Grants of state funds authorized by statute.
(7) Maintenance or service agreements.
(8) Leases or rental agreements.
(9) Bond or coupon payments.
(10) Payroll.
(11) State or federal taxes.
(12) Expenses that must be paid because of emergency circumstances.
(13) Expenses described in a resolution.
(c) Each payment of expenses under this section must be supported by a fully itemized invoice or bill and certification by the financial clerk of the district.
(d) The board shall review and allow the claim at its next regular or special meeting following the preapproved payment of the expense.
As added by P.L.129-2011, SEC.7.

IC 14-33-5-21
Powers relating to sewage and liquid waste
Sec. 21. (a) If the board issues revenue bonds for the collection, treatment, and disposal of sewage and liquid waste, the board may do

the following:
(1) Subject to sections 21.1 and 21.2 of this chapter, establish just and equitable rates and charges and use the same basis for the rates as provided in IC 36-9-23-25 through IC 36-9-23-29.
(2) Collect and enforce the rates, beginning with the commencement of construction as provided in IC 36-9-23.
(3) Establish rules and regulations.
(4) Require connection to the board's sewer system of any property producing sewage or similar waste and require discontinuance of use of privies, cesspools, septic tanks, and similar structures. The board may enforce this requirement by civil action in circuit or superior court as provided in IC 36-9-23-30.
(5) Provide for and collect a connection charge to the board's sewer system as provided in IC 36-9-23-25 through IC 36-9-23-29.
(6) Contract for treatment of the board's sewage and pay a fair and reasonable connection fee or rate for treatment, or a combination of both, as provided in IC 36-9-23-16.
(7) Secure the bonds by a trust indenture as provided in IC 36-9-23-22.
(8) Create a sinking fund for the payment of principal and interest and accumulate reasonable reserves as provided in IC 36-9-23-21.
(9) Issue temporary revenue bonds to be exchanged for definite revenue bonds as provided in IC 36-9-23-17 through IC 36-9-23-20.
(10) Issue additional revenue bonds as part of the same issue if the issue does not meet the full cost of the project for which the bonds were issued as provided in IC 36-9-23-17 through IC 36-9-23-20.
(11) Issue additional revenue bonds for improvements, enlargements, and extensions as provided in IC 36-9-23-18.
(12) Covenant with the holders of the revenue bonds for the following:
(A) Protection of the holders concerning the use of money derived from the sale of bonds.
(B) The collection of necessary rates and charges and segregation of the rates and charges for payment of principal and interest.
(C) Remedy if a default occurs.
The covenants may extend to both repayment from revenues and other money available to the district by other statute as provided in IC 36-9-23.
(b) In the same manner as provided by IC 36-9-23, the rates or charges made, assessed, or established by the district are a lien on a lot, parcel of land, or building that is connected with or uses the works by or through any part of the sewage system of the district. The liens:
(1) attach; (2) are recorded;
(3) are subject to the same penalties, interest, and reasonable attorney's fees on recovery; and
(4) shall be collected and enforced;
in substantially the same manner as provided in IC 36-9-23-31 through IC 36-9-23-32.
As added by P.L.1-1995, SEC.26. Amended by P.L.168-2009, SEC.1.

IC 14-33-5-21.1
Campgrounds; rates for sewage service
Sec. 21.1. (a) This section applies to a campground that:
(1) is connected with the sewage works of a district established for the purpose described in IC 14-33-1-1(a)(5); or
(2) uses or is served by the sewage works of a district established for the purpose described in IC 14-33-1-1(a)(5).
(b) Beginning September 1, 2009, if a campground is billed for sewage service at a flat rate under section 21(a)(1) of this chapter, the campground may instead elect to be billed for the sewage service under this subsection by installing, at the campground's expense, a meter to measure the actual amount of sewage discharged by the campground into the district's sewers. If a campground elects to be billed by use of a meter:
(1) the rate charged by the district's board for the metered sewage service may not exceed the rate charged to residential customers for equivalent usage; and
(2) the amount charged by the board for the campground's monthly sewage service for the period beginning September 1 and ending May 31 must be equal to the greater of:
(A) the actual amount that would be charged for the sewage discharged during the month by the campground as measured by the meter; or
(B) the lowest monthly charge paid by the campground for sewage service during the previous period beginning June 1 and ending August 31.
(c) If a campground does not install a meter under subsection (b) and is billed for sewage service at a flat rate under section 21(a)(1) of this chapter, for a calendar year beginning after December 31, 2009, each campsite at the campground may not equal more than one-third (1/3) of one (1) resident equivalent unit. The basic monthly charge for the campground's sewage service must be equal to the number of the campground's resident equivalent units multiplied by the rate charged by the board for a resident unit.
(d) The board may impose additional charges on a campground under subsections (b) and (c) if the board incurs additional costs that are caused by any unique factors that apply to providing sewage service for the campground, including, but not limited to:
(1) the installation of:
(A) oversized pipe; or
(B) any other unique equipment;
necessary to provide sewage service for the campground; and (2) concentrations of biochemical oxygen demand (BOD) that exceed federal pollutant standards.
As added by P.L.168-2009, SEC.2.

IC 14-33-5-21.2
Campgrounds; sewage service rate disputes; utility regulatory commission
Sec. 21.2. (a) As used in this section, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
(b) This section applies to an owner or operator of a campground described in section 21.1(b) or 21.1(c) of this chapter who disputes:
(1) that the campground is being billed at rates charged to residential customers for equivalent usage as required by section 21.1(b)(1) of this chapter;
(2) the number of resident equivalent units determined for the campground under section 21.1(c) of this chapter; or
(3) that any additional charges imposed on the campground under section 21.1(d) of this chapter are reasonable or nondiscriminatory.
(c) If an owner or operator:
(1) makes a good faith attempt to resolve a disputed matter described in subsection (b)(1) through (b)(3) through:
(A) any grievance or complaint procedure prescribed by the board; or
(B) other negotiations with the board; and
(2) is dissatisfied with the board's proposed disposition of the matter;
the owner or operator may file with the commission a written request for review of the disputed matter and the board's proposed disposition of the matter to be conducted by the commission's appeals division established under IC 8-1-2-34.5(b). The owner or operator must file a request under this section with the commission and the board not later than seven (7) days after receiving notice of the board's proposed disposition of the matter.
(d) The commission's appeals division shall provide an informal review of the disputed matter. The review must include a prompt and thorough investigation of the dispute. Upon request by either party, or on the division's own motion, the division shall require the parties to attend a conference on the matter at a date, time, and place determined by the division.
(e) In any case in which the basic monthly charge for a campground's sewage service is in dispute, the owner or operator shall pay, on any disputed bill issued while a review under this section is pending, the basic monthly charge billed during the year immediately preceding the year in which the first disputed bill is issued. If the basic monthly charge paid while the review is pending exceeds any monthly charge determined by the commission in a decision issued under subsection (f), the board shall refund or credit the excess amount paid to the owner or operator. If the basic monthly charge paid while the review is pending is less than any monthly

charge determined by the appeals division or commission in a decision issued under subsection (f), the owner or operator shall pay the board the difference owed.
(f) After conducting the review required under subsection (d), the appeals division shall issue a written decision resolving the disputed matter. The division shall send a copy of the decision to:
(1) the owner or operator of the campground; and
(2) the board;
by United States mail. Not later than seven (7) days after receiving the written decision of the appeals division, either party may make a written request for the dispute to be formally docketed as a proceeding before the commission. Subject to the right of either party to an appeal under IC 8-1-3, the decision of the commission is final.
(g) The commission shall maintain a record of all requests for a review made under this section. The record must include:
(1) a copy of the appeals division's and commission's decision under subsection (f) for each dispute filed; and
(2) any other documents filed with the appeals division or commission under this section.
The record must be made available for public inspection and copying in the office of the commission during regular business hours under IC 5-14-3.
(h) The commission may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.168-2009, SEC.3.

IC 14-33-5-22
Agreements with people or entities; debt agreements
Sec. 22. (a) The board may do the following:
(1) Enter into agreement with and accept money from a federal or state agency or department.
(2) By the agreement provide the manner in which resulting debt is evidenced, with:
(A) the term;
(B) the interest rate; and
(C) the method and time of repayment;
subject to statutes governing the federal or state agency or department, without regard to other limitations of this article.
(b) The board may also enter into an agreement with a person, municipality, county, or special taxing district, whether or not the person, municipality, county, or special taxing district is in the district, for any purpose compatible with the purposes for which the district exists. The municipality, county, or special taxing district may enter into the agreement.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-23
Gifts of money or property
Sec. 23. The board may accept gifts of money or other property to be used for certain aspects of a general purpose for which the district

is established.
As added by P.L.1-1995, SEC.26.

IC 14-33-5-24
Petition to enjoin or mandate board
Sec. 24. An interested person adversely affected by an action committed or omitted by the board in violation of this chapter may petition the court having jurisdiction over the district to enjoin or mandate the board.
As added by P.L.1-1995, SEC.26.



CHAPTER 5.4. ELECTION OF BOARD MEMBERS IN SPECIFIC CONSERVANCY DISTRICTS

IC 14-33-5.4-2
"Relative" defined
Sec. 2. (a) As used in this chapter, "relative" of a candidate or trustee means an individual who is related to the candidate or trustee, or to the spouse of the candidate or trustee, as one (1) of the following:
(1) Son.
(2) Daughter.
(3) Grandson.
(4) Granddaughter.
(5) Great-grandson.
(6) Great-granddaughter.
(7) Father.
(8) Mother.
(9) Grandfather.
(10) Grandmother.
(11) Great-grandfather.
(12) Great-grandmother.
(13) Brother.
(14) Sister.
(15) Nephew.
(16) Niece.
(17) Uncle.
(18) Aunt.
(b) For the purposes of this section, relatives by adoption, half-blood, marriage, or remarriage are treated as relatives of whole kinship.
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-3
Appointment; vacancies; election procedures
Sec. 3. (a) Within twenty (20) days after the order establishing the

district, the board of commissioners of the county shall appoint the initial board of directors. A director shall be appointed for each of the areas in the district as established by the court. A director must be a freeholder of the area of the district for which appointed or an officer or nominee of a corporate freeholder of the area of the district for which appointed and must be qualified by knowledge and experience in matters pertaining to the development of the district. A majority of the directors must be resident freeholders of the district if available and qualified. A majority of the initial directors must be petitioners for the establishment of the district, but for this purpose an officer or nominee of a corporate freeholder of the district, if the corporation is one (1) of the petitioners, is considered a petitioner.
(b) When vacancies on the board occur due to expiration of terms, resignation, or otherwise, directors shall be elected by a majority, written ballot vote of the freeholders of the district. Between April 24 and May 1, the board shall invite nominations to fill vacancies on the board by one (1) publication in a newspaper of general circulation in each of the counties in the district. Each publication must:
(1) contain the names of the directors whose terms are expiring and the area of the district involved;
(2) invite nominations to fill vacancies; and
(3) state the qualifications for the office, that are the same as prescribed by subsection (a), except a nominee need not have been a petitioner for the establishment of the district nor a resident of the area of the district for which nominations are invited.
(c) Nominations for director must be submitted to the office of the district in writing before June 1 following notice of vacancies and must be signed by at least five (5) freeholders from the areas designated by the secretary's notice. Nominations that are mailed are valid if delivered or postmarked before June 1 if the envelope has sufficient U.S. postage and is addressed to the district's office.
(d) The election of directors of a district shall be held the Saturday or Sunday immediately before or after July 4. The board of directors of a district shall establish the date for the election of directors.
(e) Notice of the annual election of directors of the district must be published in one (1) issue of a newspaper of general circulation in each county in the district. The notice must be published:
(1) not less than fourteen (14); and
(2) not more than thirty-one (31);
days before the election. The notice must contain the names of the nominees, the place where ballots can be cast in the election, and the date and time of the election.
(f) Before the election, the board shall prepare the ballots and a list of the freeholders of the district, that must be certified by the county auditor and placed in the district's files. No deficiency in this process or omission of the names of any freeholders voids action taken at an annual meeting. (g) A freeholder is entitled to only one (1) vote per freeholder.
(h) Before the election of directors, the chairman shall appoint three (3) or, if necessary, more freeholders of the district to act as clerks of the election and to conduct the election.
(i) If a district fails to conduct an election of directors as provided by this chapter, any interested person of the district may petition the board of commissioners of the county to appoint a director to fill vacancies. The board of commissioners of the county shall make its appointment within fifteen (15) days from the date the petition is filed.
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-3.5
Effect of dividing freehold to increase votes; secretary's determination; challenge of determination
Sec. 3.5. (a) If in the opinion of the secretary of the district a freehold has been divided into multiple freeholds for the sole purpose of increasing the number of freeholders eligible to cast a vote in an election under this chapter, the secretary of the district may determine to exclude the freeholders of those multiple freeholds from the list of freeholders referred to in section 3(f) of this chapter.
(b) The determination of the secretary of the district under subsection (a) may be challenged by petitioning the circuit court that created the district.
As added by P.L.16-2010, SEC.4.

IC 14-33-5.4-4
Requirements for voting eligibility
Sec. 4. (a) The auditor of each county shall, at least forty-five (45) days before the election of directors of the district, provide the district with a current list of freeholders that sets forth:
(1) each parcel of real property that is:
(A) located within the county and the district; and
(B) subject to property tax under IC 6-1.1; and
(2) the name of each individual who is identified in property tax records as the holder of a freeholder's interest in a parcel of property described in subdivision (1).
(b) To be eligible to vote in an election of directors of a district:
(1) an individual must have a freeholder's interest in real property listed on the current tax list provided under subsection (a); and
(2) the individual's name must appear on the list of freeholders provided under subsection (a).
(c) Before casting a vote at a polling place, a freeholder shall sign the list of freeholders in the presence of the secretary of the district or an election clerk appointed under section 3(h) of this chapter. The freeholder shall sign the list in the space opposite the name of the freeholder on the list.
(d) Notwithstanding subsection (b)(2), if:
(1) a freeholder's name does not appear on the list of

freeholders; and
(2) the secretary of the district or an election clerk finds that the freeholder's name was erroneously omitted from the list;
the secretary or clerk shall place the freeholder's name on the list. After the freeholder's name is placed on the list, the freeholder is entitled to cast a ballot in the election.
(e) After placing a freeholder's name on the list under subsection (d), the secretary or clerk shall mark the list opposite the name of the freeholder who cast that vote to note the receipt of a valid written ballot vote from the freeholder.
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-5
Voting procedures; presence of candidate at polling place
Sec. 5. (a) Two (2) observers may monitor the voting at each polling place on behalf of each candidate for director. The district must provide each observer with a copy of the list of freeholders provided to the district under section 4(a) of this chapter.
(b) A candidate for director may not be present in a polling place during the day of the election of directors except to cast a ballot.
(c) The relative of a candidate for director may not be present in a polling place during the day of the election of directors except:
(1) to cast a ballot; or
(2) to act as an observer under subsection (a).
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-6
Absentee ballots
Sec. 6. (a) A district must adopt a form for applications for absentee ballots. The form adopted by the district must elicit the following information from the applicant:
(1) Name.
(2) Location within the district of the real estate that is held by the applicant, making the applicant a freeholder.
(b) An individual who:
(1) holds a freeholder's interest in real property located within a district; and
(2) wishes to cast an absentee ballot in an election of directors of the district;
must present an application for an absentee ballot to the trustee of the township in which the real property of the freeholder is located. The application must be made on the form adopted by the district under subsection (a).
(c) To be accepted, an application for an absentee ballot must reach the trustee at least thirty (30) days before the election.
(d) When the trustee receives an application for an absentee ballot under this section, the trustee shall verify that the name of the applicant appears on the list of freeholders provided to the district under section 4(a) of this chapter. For the purposes of this subsection, the district shall provide a copy of the list of freeholders

to the trustee of each township that is located in whole or in part within the district at least thirty (30) days before the election.
(e) If the name of an applicant appears on the list of freeholders, the trustee shall mail to the applicant:
(1) an absentee ballot; and
(2) instructions on the proper completion and mailing of the ballot.
(f) The instructions provided by the trustee under subsection (e)(2) must direct the applicant to return the absentee ballot by mail to the trustee.
(g) If the name of an applicant does not appear on the list of freeholders, the trustee shall:
(1) discard the application of the applicant; and
(2) mail to the applicant a letter or postcard informing the applicant that the applicant's application for an absentee ballot has been discarded because the applicant's name did not appear on the list of freeholders.
(h) A trustee shall:
(1) keep a record of each absentee ballot mailed to an applicant under subsection (e);
(2) retain absentee ballots that are returned to the office of the trustee before the date of the election; and
(3) on the day of the election, deliver all absentee ballots retained under subdivision (2) to an election polling place.
(i) The district shall:
(1) supply the trustee with:
(A) absentee ballots; and
(B) envelopes; and
(2) reimburse the expenses incurred by the trustee for postage;
under this section.
(j) If a relative of a trustee is a candidate for director of a district, the duties of the trustee under this section with respect to the election of directors of the district shall be carried out by a member of the township board selected by the trustee.
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-7
Results of election
Sec. 7. (a) At the close of an election, the clerks appointed under section 3(h) of this chapter shall count the ballots cast and make a report of the results. The secretary of the district shall record the results reported by the clerks in the records of the district.
(b) After the results are reported and recorded under subsection (a), the chairman of the board of directors shall declare the successful nominees elected, and each elected director is entitled to and shall assume all duties of the office to which the nominee was elected at midnight the night of the election or as soon as possible thereafter.
As added by P.L.185-1995, SEC.2.
IC 14-33-5.4-7.5
Single nominee considered elected; no election required when only one nominee in each district
Sec. 7.5. (a) Notwithstanding the other provisions of this chapter, if there is only one (1) nominee for election to the board to represent an area, the nominee for election to the board to represent that area is considered elected.
(b) Notwithstanding the other provisions of this chapter, if there is only one (1) nominee for election to the board for each area for which a director is to be elected, the following apply:
(1) The election otherwise required to be held under this chapter is not required to be held.
(2) Each of the nominees for election to the board is considered elected as if the election had been held and each nominee was elected as provided in this chapter.
As added by P.L.16-2010, SEC.5.

IC 14-33-5.4-8
Oath of office
Sec. 8. Promptly after being appointed or elected under this chapter, a director shall take the following oath: "I do solemnly swear that I shall, to the best of my ability, strive to accomplish the purposes for which the district is established and properly to operate and maintain its works of improvement.".
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-9
Annual meeting
Sec. 9. (a) The annual meeting of the district must be held at the time designated by the court under IC 14-33-2-27.
(b) The location of the annual meeting must be:
(1) the office of the district; or
(2) a place in or near the district as determined by resolution of the board adopted before December 1 of the year.
(c) Notice of the annual meeting of the district must be published in one (1) issue of a newspaper of general circulation in each county in the district. The notice must be published:
(1) not less than fourteen (14); and
(2) not more than thirty-one (31);
days before the annual meeting.
(d) The notice must set forth:
(1) the fact that the meeting is the annual meeting of the district; and
(2) the purposes of the meeting.
As added by P.L.185-1995, SEC.2.



CHAPTER 5.5. REPEALED



CHAPTER 6. DISTRICT PLAN

IC 14-33-6-2
Contents of district plan
Sec. 2. (a) A district plan consists of an engineering report that sets forth the general, comprehensive plan for the accomplishment of each purpose for which the district was established. A district plan must contain the following:
(1) Descriptions of the following:
(A) The physical nature of the district.
(B) The problems confronting the district.
(C) The works of improvement needed.
(D) The location of the works of improvement.
(E) The benefits to be derived from the improvements.
(2) Maps, preliminary drawings, and estimates of costs based upon preliminary engineering surveys and studies.
(3) Copies of agreements or other arrangements with other persons or governmental agencies with respect to the financing, construction, maintenance, and operation of any of the works of improvement proposed in the plan.
(b) A district plan may initially provide works of improvement for the accomplishment of less than all the purposes for which the district was established if:
(1) there is good reason for accomplishing less than all the purposes; and
(2) assurance is given that the program for the accomplishment of the other purposes will be set forth in an amendment to the district plan.
(c) It is not necessary to prepare: (1) detailed construction drawings and specifications; and
(2) refined cost estimates;
as a part of a district plan.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-3
Time for presentation of plan
Sec. 3. The board shall present the district plan to the commission within one hundred twenty (120) days after the date of the appointment of the members of the board, unless the board requests and receives additional time from the commission.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-4
Commission's treatment of plan
Sec. 4. (a) The commission shall do the following:
(1) Review each district plan.
(2) Request the technical assistance of any other state agency, including:
(A) the water pollution control board;
(B) the state department of health; and
(C) the department of environmental management;
having administrative jurisdiction over any of the purposes of the district.
(b) The commission may also request technical assistance of any federal agency.
(c) The commission shall approve a plan if the following conditions are met:
(1) Any other state agency having authority over certain purposes of the district has approved that part of the plan.
(2) The commission finds that the plan accomplishes in an economical manner the purpose for which the district is established.
(d) The commission may reject a plan or any part of a plan.
The board may make the changes that are necessary to secure the approval of the commission.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-5
Plan filed with court; hearing; notice
Sec. 5. (a) After receiving the approval of the commission, the board shall file the district plan with the court.
(b) Upon receipt the court shall set a date for a hearing. The court shall give priority to the hearing in determining the date, but the court must allow at least twenty-one (21) days for interested persons to file exceptions.
(c) The court shall order notice for the hearing that the court considers necessary, but publication must at least be made in each county having land in the district in accordance with IC 5-3-1 as if the notice affected county business. As added by P.L.1-1995, SEC.26.

IC 14-33-6-6
Findings by court; referral of plan back to board
Sec. 6. (a) At the hearing the court shall make findings on the following:
(1) Whether the district plan is necessary, proper, and feasible for the accomplishment of each purpose for which the district is established.
(2) If the purpose of the district is other than water supply or sewage disposal, whether the estimated benefits to be received in the district will exceed the estimated costs and damages of the plan.
(3) If the purpose of the district is water supply or sewage disposal, or both, whether the public health and convenience is served.
(4) Whether compatibility with water projects listed in IC 14-33-2-17 is reasonably assured.
(b) If the court finds a plan lacking under subsection (a), the court shall refer the plan back to the board for changes that are necessary. The board has:
(1) one hundred twenty (120) days; or
(2) another period that the court orders;
to prepare and submit a new plan. The procedure for approval and order for hearing, notice, and making findings is the same as for the original submissions.
(c) If the court finds that a plan meets all the criteria of subsection (a), the court shall approve the plan.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-7
Appeals
Sec. 7. The board or an interested person adversely affected by the plan may appeal an order:
(1) referring the district plan back to the board; or
(2) approving the district plan;
to the supreme court within thirty (30) days.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-8
Implementation of plan
Sec. 8. (a) To implement a district plan, the board shall order the preparation of the detailed construction drawings, specifications, and refined cost estimates as soon as practicable after the approval of the district plan by the court if the work has not been submitted as a part of the district plan. The implementation may involve all or part of the works of improvement if the part constitutes a unit that:
(1) can be constructed and operated as a feasible unit alone; and
(2) can be operated economically in conjunction with other proposed works set forth in the district plan. (b) When the drawings, specifications, and cost estimates have been prepared to the satisfaction of the board, the board shall by resolution tentatively adopt and submit the drawings, specifications, and cost estimates to the commission for approval.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-9
Hearing on drawings, specifications, and cost estimates
Sec. 9. (a) Upon receipt of the written approval of the commission, the board shall schedule a hearing on the drawings, specifications, and cost estimates at which any interested person must be heard. The hearing shall be held:
(1) in the office of the district; or
(2) at another place designated in the notice of hearing that is generally convenient to the landowners of the district.
(b) The board shall give notice of the hearing as follows:
(1) By at least one (1) publication in one (1) newspaper of general circulation in each county having land in the district.
(2) By mail, first class postage prepaid, to the freeholder of each tract of real property that will be taken or damaged by the construction of the works of improvements.
(c) The notice must be published and mailed at least ten (10) days before the date of hearing.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-10
Board confirming or revoking tentative resolution
Sec. 10. At the hearing the board shall by resolution:
(1) confirm, with or without modification; or
(2) revoke;
the board's tentative resolution adopting the drawings, specifications, and cost estimates.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-11
Contracts and construction of improvements
Sec. 11. If the board confirms the drawings, specifications, and cost estimates, the board shall let contracts or otherwise construct the works of improvement provided in the drawings, specifications, and cost estimates. The board may not let a contract for an amount that exceeds the cost estimate. However, if all bids are greater than the cost estimate, the board may let a contract for an amount that does not exceed five percent (5%) over the cost estimate if the cost of rebidding, rising cost level, or other good reason necessitates this course of action.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-12
Amendment of plans
Sec. 12. (a) As the result of: (1) experience gained in the construction or operation of the works of a district; or
(2) changed conditions;
the district plan may be amended in any way as long as the amended district plan conforms to the other requirements of this chapter.
(b) The board shall prepare an amended district plan only if ordered to do so by the court. The court shall order an amended district plan if the court finds there is need for amendment based upon a petition filed by any of the following:
(1) By the board on the board's own motion.
(2) By the commission on the commission's own motion.
(3) By twenty percent (20%) of the freeholders owning land in the district. IC 14-33-2-3 applies to this petition.
(c) The party that filed a petition under subsection (b) may appeal an order denying the petition to the supreme court within thirty (30) days.
(d) The same procedures provided for the initial submission of the district plan must be complied with for the submission of an amended district plan.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-13
Powers and duties of board
Sec. 13. (a) The board shall place the district plan in operation by constructing all works and maintaining the works in accordance with the district plan.
(b) If necessary to discharge these responsibilities, the board may do the following:
(1) Levy taxes on the real property in the district.
(2) Make assessments on the real property in the district, except the property that is exempt under IC 14-33-7-4, for exceptional benefits to the property and further assessments pro rata for maintenance and operation of the works of improvement.
(3) Issue bonds and short and long term notes.
(4) Incur other debts and liabilities.
(5) Exercise the power of eminent domain, both inside and outside the boundaries of the district, in accordance with this article or another eminent domain statute. In the exercise of this power, due care shall be taken to minimize interference with other public interests involved.
(6) Make payments for the fair value of all property taken under eminent domain proceedings, and in cases that are appealed, make the payments into court and proceed promptly in placing the district plan in operation.
(7) Institute any type of civil legal proceedings in a court having jurisdiction over the person or property in question.
(8) Purchase or rent property.
(9) Sell services or property that are produced incident to the district plan at a fair and reasonable price.
(10) Make contracts or otherwise enter into agreements with

persons or federal, state, or local governmental agencies for construction, maintenance, operation, or security of any part of the district.
(11) Receive and disburse money.
(12) Lease land and other assets to municipalities, counties, and park boards of municipalities or counties, with the term and annual rental adequate to meet the district's repayment schedule for financing, if any, of the land and other assets leased. Municipalities, counties, and park boards of municipalities or counties may enter into leases without limitations of other statutes regarding the receipt of petitions, the duration of the term of the lease, or the distance of the land and other assets from the corporate boundaries. The municipalities, counties, and park boards may enter into leases:
(A) for terms as long as fifty (50) years;
(B) at locations that the municipalities, counties, and park boards determine would benefit the municipalities or counties; and
(C) upon terms, conditions, and covenants that are fair and reasonable.
The board may pledge the rental income from the lease as revenue for services or property produced incident to the operation of the district.
(13) Perform necessary construction and maintenance work as follows:
(A) Outside the district.
(B) Outside Indiana if:
(i) there is voluntary agreement on the part of persons outside Indiana; and
(ii) the work will confer benefits to the real property in the district in excess of costs and damages to be paid by the district.
As added by P.L.1-1995, SEC.26. Amended by P.L.52-2012, SEC.1.

IC 14-33-6-14
Association of conservancy district
Sec. 14. (a) A board may establish an association of Indiana conservancy districts and have the district become a member. The association must have as purposes the following:
(1) To assist in the assembly and dissemination of information in all aspects of the organization, financing, construction of improvements, operation, and maintenance of districts for the benefit of districts and persons desiring to establish districts.
(2) To inform persons interested in the functions of districts.
(3) Because a district is a statutory entity, to assist in recommending legislation to keep abreast of developing needs.
(b) The commission shall make the initial call to establish the association and may thereafter, together with Purdue University, give the association the reasonable assistance that the association requires. (c) The association shall determine and elect officers and committees.
(d) Each member district may do the following:
(1) Pay reasonable annual dues.
(2) For the purpose of attending and engaging in the association's functions and affairs:
(A) employ agents and employees; and
(B) pay the expenses of the district's directors.
As added by P.L.1-1995, SEC.26.



CHAPTER 7. PAYMENT OF EXPENSES

IC 14-33-7-1
Special benefit taxes
Sec. 1. (a) All the real property in the district, except the property that is exempt under section 4 of this chapter, constitutes a taxing district for the purpose of levying special benefit taxes to pay for the following:
(1) The expenses of establishing the district.
(2) General preliminary and administrative expenses.
(3) The expenses of preparing the district plan.
(4) The expenses of putting the district plan into operation by constructing the necessary works.
(5) The expenses of operating and maintaining the district.
(b) The special tax:
(1) equals the amount of benefits received; and
(2) must be based on return for the benefits.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-2
Water supply, treatment, and distribution; assessments; tap-in fees
Sec. 2. (a) This section applies if:
(1) a petition filed for the establishment of a district states that:
(A) the purpose for establishing the district is providing water supply, including treatment and distribution for domestic, industrial, and public use;
(B) it is the election of the petitioners to accomplish the purpose under IC 14-33-20;
(C) a special benefits tax will not be levied; and
(D) all costs will be paid for by sources other than the levy of a special benefits tax; and
(2) the statements contained in subdivision (1) are incorporated by the court into the order establishing the district.
(b) The board may not levy a special benefits tax for the purpose described in section 1(a)(1) of this chapter. All costs of accomplishing the purpose must be paid for by the following:
(1) Receipt of revenues from the sale of water.
(2) An assessment against each tract of real property served by the resulting water distribution system for the lesser of the following:
(A) Seventy-five dollars ($75).
(B) Five percent (5%) of the estimated average project cost

according to the district plan of serving each tract of real property.
(c) In addition, the district may charge a fair and reasonable tap-in fee for water service.
(d) An assessment is due within sixty (60) days after notice of the assessment. The assessment is not considered an exceptional benefit, but the provisions of this article pertaining to exceptional benefits apply to the collection and enforcement of the assessment.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-3
Special benefits tax rate
Sec. 3. In all districts described in IC 14-33-9-4, the special benefits tax rate may not exceed six and sixty-seven hundredths cents ($0.0667) on each one hundred dollars ($100) of assessed valuation of property in the taxing district.
As added by P.L.1-1995, SEC.26. Amended by P.L.6-1997, SEC.160.

IC 14-33-7-4
Property exempt from special benefits tax
Sec. 4. (a) This section applies to the following tangible property owned by or held in trust for the use of a church or religious society:
(1) A building that is used for religious worship.
(2) A building that is used as a parsonage.
(3) The pews and furniture contained within a building that is used for religious worship.
(4) The land upon which a building that is used for religious worship is situated.
(5) The land, not exceeding fifteen (15) acres, upon which a building that is used as a parsonage is situated.
(b) Property is exempt from the special benefits tax that may be imposed under:
(1) IC 14-33-6-13 and section 1 of this chapter; or
(2) IC 14-33-21-5;
to the extent that the special benefits tax revenue will be used for the construction or improvement of a water impoundment project, including a lake, pond, or dam.
(c) To obtain an exemption for a parsonage, a church or religious society must provide the county auditor with an affidavit at the time the church or religious society applies for the exemption. The affidavit must:
(1) state:
(A) that all parsonages are being used to house one (1) of the church's or religious society's rabbis, priests, preachers, ministers, or pastors; and
(B) that none of the parsonages are being used to make a profit; and
(2) be signed under oath or affirmation by the church's or religious society's head rabbi, priest, preacher, minister, pastor, or designee of the official church body. As added by P.L.1-1995, SEC.26. Amended by P.L.264-2003, SEC.13.

IC 14-33-7-5
Additional revenue
Sec. 5. The expenses and obligations of the district may also be paid from any of the following:
(1) The receipt of gifts from any source.
(2) The receipt of money from the federal or state government.
(3) The receipt of revenue from the sale of services or property produced incident to the accomplishment of a purpose for which the district is established.
(4) The collection of assessments from land that receives exceptional benefits from the operation of the district plan.
(5) The collection of assessments for maintenance and operation of the works of improvement.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-6
Notice costs and court costs
Sec. 6. (a) The:
(1) cost of notice, including publication and mailing; and
(2) other costs of the court in the proceedings to establish the district;
are payable out of the general money of the county in which the court is sitting, without an appropriation having been made. The court shall order the county auditor to issue a warrant for the payment.
(b) If the petition is dismissed, the costs shall be:
(1) collected from the petitioners or the sureties of the petitioners; and
(2) repaid to the county.
(c) If the district is established, the board shall repay the county from the first money collected from the levy of a tax or the collection of an assessment.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-7
Costs of establishing district; loans and advances
Sec. 7. (a) To pay the costs of establishing a district, including general, legal, and administrative costs and costs incident to preparing the district plan, money may be obtained from one (1) or a combination of the following methods:
(1) Gifts, loans, or grants from a state or federal agency, or both.
(2) Gifts from any source.
(3) The collection of the special benefit tax.
(4) Borrowing from private or public sources in anticipation of the collection of the tax.
(5) Advances from the general fund of the county under section 15 of this chapter. (6) Borrowing from the economic development fund created by IC 5-28-8 for any of the purposes in IC 14-33-1-1.
(7) Borrowing from the flood control revolving fund created by IC 14-28-5 for any of the purposes in IC 14-33-1-1.
(b) All persons, agencies, and departments charged with the administration and supervision of funds such as those created by IC 5-28-8 and IC 14-28-5 may make loans and advances to a district. The procedures, terms, and conditions of the loans must be the same as provided in the statutes establishing the funds but shall be modified and supplemented to fit this article to facilitate the financing of districts.
(c) This section does not preclude the borrowing of money for the following:
(1) Establishing the district.
(2) General, legal, and administrative costs.
(3) Costs incident to preparing the district plan in conjunction with borrowing of money to pay construction costs.
As added by P.L.1-1995, SEC.26. Amended by P.L.4-2005, SEC.127.

IC 14-33-7-8
Fiscal year
Sec. 8. The fiscal year of a district is the calendar year.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-9
Amended district plan; expenses
Sec. 9. If the board is ordered to prepare an amended district plan, the board may use any source of money provided in section 7 of this chapter to defray the expense, which is a proper operating expense. The board may use for this purpose a current operating surplus available in the year the board is ordered to amend the district plan. The board may include the estimated expense of preparing an amended district plan in the budget for operating expenses in the next year.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-10
Loans from federal agencies for works of improvement
Sec. 10. (a) The board may apply to the federal Farmers Home Administration, the United States Department of Housing and Urban Development, or any other federal agency authorized to make loans for works of improvement for a long term or short term loan to cover the following:
(1) Expenses of establishing the district.
(2) General, legal, and administrative expenses.
(3) Costs of engineering or other costs of preparing the district plan.
(4) Costs of putting the district plan into effect by the necessary construction, maintenance, and operation of the works of improvement that have been authorized by the approval of the

district plan.
(5) Refinancing a loan whose proceeds have been used for any of the purposes described in this subsection.
(b) A loan under this section:
(1) may be evidenced by one (1) installment note or by a series of notes; and
(2) may be secured by:
(A) revenues; or
(B) the collection of the special benefits tax levied on the real property in the district.
If a loan is secured by a pledge of collection of the tax, the loan may be paid in whole or in part by revenues or the collection of assessments.
(c) If the board decides not to evidence the financing with a federal agency by an installment note or series of notes and instead prepares a bond issue, the bond issue may, in whole or in part, be offered for sale to the federal agency without:
(1) a public offering; or
(2) the securing of competitive bids on the bond offering.
(d) Repayment of a loan begins at the time upon which the board and the federal agency agree. The:
(1) amount of interest;
(2) time of making payments of interest; and
(3) interval at which interest must be paid;
are subject to the agreement of the parties.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-11
Petition for approval of financial commitments
Sec. 11. (a) Before making firm financial commitments under section 10 of this chapter with a federal agency, the board must file a petition for approval of the proposed action in the court. The petition must state:
(1) the purpose;
(2) the amount; and
(3) the terms;
of the proposed loan.
(b) The court shall set a date for a hearing, giving priority to the hearing in determining the date. However, the court must allow at least twenty-one (21) days for interested persons to file exceptions. The court shall order notice for the hearing as the court considers necessary, but publication must at least be made in each county having land in the district in accordance with IC 5-3-1 as if the notice affected county business. The notice must state in summary form the contents of the petition.
(c) If at the hearing the court finds that:
(1) the loan as proposed in the petition is necessary for the accomplishment of the purpose of the district; and
(2) the terms and conditions are reasonable and probably are as beneficial to the district as would be obtainable in private,

competitive financial markets;
the court shall approve the petition and authorize the board to make firm commitments for the loan.
(d) Upon approval by the court, the board may levy the special benefits taxes necessary for the repayment of the loan.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-12
District plan to include federal agency agreements
Sec. 12. The board shall include agreements made with a federal agency under section 10 of this chapter in the district plan if agreements have been made at the time of submission of the plan to the commission.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-13
Special benefits tax levied although district plan abandoned
Sec. 13. The levy of the tax for special benefits may be made although an attempt to formulate a district plan has been abandoned because of:
(1) changed conditions;
(2) impracticability; or
(3) other reasons;
if money is necessary to meet valid obligations of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-14
Note issuance
Sec. 14. (a) In anticipation of the money to be received from any source, a board may borrow money by issuing notes. The notes:
(1) must mature in not more than two (2) years; and
(2) may be renewed for periods of not more than two (2) years.
(b) The borrowing may be by direct negotiation with any of the following:
(1) A bank or savings association licensed to do business in Indiana.
(2) An agent of the state or federal government.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-15
County auditor issuing warrants for money
Sec. 15. (a) To pay all:
(1) necessary expenses of establishing a district;
(2) general, legal, and administrative costs; and
(3) costs incident to preparing the district plan;
the court may order the auditor of the county in which the court is sitting to issue warrants to the district for money necessary to meet these expenses.
(b) If at least two (2) counties have land in the district, the court shall order the auditor of each other county to reimburse the paying

county from the other county's general fund by issuing warrants in amounts that the court estimates will be reasonable in relation to the estimated benefits that the land in each county will receive from the operation of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-16
Necessary expenses
Sec. 16. (a) The necessary expenses of establishing a district include the following:
(1) Costs of printing, publication, mailing, surveying, and abstracting.
(2) Court costs.
(3) Reasonable attorney's fees for establishing the district.
(4) Reasonable engineering fees for preliminary studies.
(b) General, legal, and administrative costs and costs incident to preparing a district plan include the following:
(1) Payment of directors.
(2) Secretarial services.
(3) Transportation, administrative, engineering, and legal fees.
(4) Printing, mailing, basic supplies, office equipment, and rental of office space.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-17
Repayment of money advanced to district
Sec. 17. A district shall promptly repay any money that is advanced to the district from:
(1) the general fund of a county; or
(2) the economic development fund created by IC 5-28-8;
from money received through the collection of an authorized tax or assessment.
As added by P.L.1-1995, SEC.26. Amended by P.L.4-2005, SEC.128.



CHAPTER 8. BOARD OF APPRAISERS

IC 14-33-8-2
Oath; quorum; vacancies; compensation
Sec. 2. (a) Before beginning the duties, each appraiser must take and subscribe to an oath that the appraiser will faithfully and impartially discharge the duties.
(b) A majority of the board of appraisers constitutes a quorum, and a quorum is sufficient for decisions.
(c) Each appraiser holds office until excused by the court, and the court shall fill all vacancies in the board of appraisers resulting from

being excused, resignation, or inability to serve.
(d) The court shall determine and approve the compensation of each of the appraisers and shall base the compensation on the work performed and the professional qualifications of each appraiser. The compensation shall be paid out of district money.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-3
Necessary assistance furnished to appraisers
Sec. 3. The board of directors shall furnish necessary assistance to the appraisers, including the services of the attorney, engineer, secretary, and other agents and employees of the board of directors.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-4
Damages; eminent domain
Sec. 4. If the board of appraisers has the function of determining damages, the board of directors may continue to make settlement directly with the persons who own or have an interest in all or any real property needed by the district. The board of directors also may acquire any needed real property or easement by eminent domain proceedings according to statute.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-5
Appraisal of damages to property
Sec. 5. (a) In determining damages, the board of directors shall give the appraisers the description of land needed in fee simple and of land over which an easement is needed. If an easement is designated by the board of directors, the purpose and extent of the easement must be definitely stated.
(b) The appraisers shall do the following:
(1) Appraise the real property and the amount of damages.
(2) Make a report to the court of the findings.
(c) If the board of appraisers does not return an appraisal of damages to real property, that constitutes a finding that damages will not be sustained by that real property.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-6
Determination of exceptional benefits
Sec. 6. If the board of appraisers has the function of determining the existence and amount of exceptional benefits, the appraisers shall become familiar with the details of the district plan and the real property affected by the district plan. In making the determinations, the appraisers must give due consideration and credit to the following:
(1) Any other works of improvement already constructed or under construction.
(2) Contributions that form a useful part of the work of the

district according to the district plan.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-7
Exceptional benefits from flood prevention and control or improved drainage
Sec. 7. (a) In determining the existence and amount of exceptional benefits resulting from the accomplishment of the purpose of:
(1) flood prevention and control;
(2) improving drainage; or
(3) both;
for a district having a district plan incorporating a watershed work plan prepared in cooperation with the United States Secretary of Agriculture under the federal Watershed Protection and Flood Prevention Act, as amended (16 U.S.C. 1001 et seq.), the appraisers shall be guided in their determination of what real property receives exceptional benefits by the studies of the United States Natural Resources Conservation Service regarding land to be benefited that have been incorporated onto a map of the watershed and made a part of the district plan.
(b) The only other real property that the appraisers may consider as exceptionally benefited is real property that has a higher and better use as an incidental result of the works of improvement.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-8
Exceptional benefits from sewage collection, treatment, and disposal
Sec. 8. (a) In determining the existence and amount of exceptional benefits resulting from the purpose of sewage collection, treatment, and disposal, the appraisers shall consider as exceptionally benefited the following:
(1) Real property that would not pay special benefits taxes for the support of the system.
(2) Real property that requires greater capacity of collecting or treating equipment because of intensive use.
(b) The determination of exceptional benefits from the accomplishment of this purpose is always subject to amendment or supplement as a result of changed land use.
(c) Exceptional benefits may be assessed on an annual basis as long as the exceptional conditions exist.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-9
Report of findings
Sec. 9. The board of appraisers shall make a report of the findings to the court as the court orders. All the findings concerning both damages and exceptional benefits may be made in one (1) report or in separate reports at different times. In addition, the report may be made for damages or exceptional benefits, or both, periodically as

the district plan is implemented.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-10
Contents of report
Sec. 10. (a) The report of the board of appraisers must state the following:
(1) The name of the record owner of the real property appraised.
(2) If damages are assessed, the following:
(A) The names of other persons entitled to share in the award.
(B) The best known mailing address of the persons.
(C) A description of the property appraised.
(D) The amount of damages or exceptional benefits, or both.
(b) An error in:
(1) the names or addresses of the owners or other persons; or
(2) the descriptions;
does not invalidate the appraisal or the levy of assessments if a sufficient description is given to identify the land.
(c) A majority of the board of appraisers shall sign the report.
(d) One (1) copy of the report shall be filed in the office of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-11
Sewer main installation as exceptional benefit
Sec. 11. The board of appraisers may report, subject to the finding and approval of the court, that an increase in fair market value of real property caused by the installation of a sewer main through or adjacent to the property is an exceptional benefit to the property regardless of the use of the sewer main by the owners or occupiers of the property.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-12
Hearing; notice
Sec. 12. (a) Upon the filing of each report of the board of appraisers with the court, the court shall set a date for hearing on the report.
(b) The court shall order notice of the hearing on the report of the board of appraisers as follows:
(1) By at least one (1) publication in one (1) newspaper of general circulation in each county having land in the district at least thirty (30) days before the date of the hearing on the report.
(2) To each freeholder owning land named in the report and to each person who is named in the report by mail at least twenty (20) days before the date of the hearing, first class postage prepaid, according to the records of the county auditor. (3) By mail to the office of the district at least twenty (20) days before the date of the hearing, first class postage prepaid.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-13
Acceptance of appraisal; acquiescence in failure to appraise damages; exceptions
Sec. 13. (a) A freeholder who owns land in the district or any person may accept the appraisal of the board of appraisers of exceptional benefits or damages to real property:
(1) to be taken or used; and
(2) in which the person is an interested person.
(b) The same owner or person may acquiesce in the failure of the board of appraisers to appraise damages in favor of the interested person. The owner or person is considered to have acquiesced in the failure to appraise damages unless, within the time limit prescribed by the notice of hearing on the report of the board of appraisers, the interested person files an exception to the appraisers' report specifying in the exceptions:
(1) the appraisal of exceptional benefits or damages; or
(2) the land or easement to be taken in which the owner or person is an interested person.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-14
Exceptions to board of appraisers' report
Sec. 14. The board of directors may, within the time limit prescribed by the notice of hearing on the report of the board of appraisers, file exceptions to the report of the board of appraisers specifying in the exceptions:
(1) the appraisal of exceptional benefits or damages; or
(2) the land or easement to be taken that the board of directors complains as being excessive.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-15
Board's determinations as prima facie correct
Sec. 15. The determinations of the board of appraisers is considered prima facie correct. A person excepting is entitled to open and close.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-16
Amendment of board's report; court order
Sec. 16. (a) At the hearing the court may order the report of the board of appraisers amended to conform with the evidence. The court then shall enter an order:
(1) dismissing the report; or
(2) approving the report.
(b) An appeal of the order may be made to the supreme court

within thirty (30) days.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-17
Approval of report; payment of appraisal; possession of appropriated property
Sec. 17. When the report of the board of appraisers regarding damages is approved by the court, the board of directors may do the following:
(1) Pay to the clerk of the court the amount of the appraisal.
(2) Take possession of and hold the interest in the real property appropriated.
As added by P.L.1-1995, SEC.26.



CHAPTER 9. BUDGET AND TAX LEVY PROCEDURES

IC 14-33-9-2
Operation and maintenance expenses
Sec. 2. (a) The board shall budget annually the necessary money to meet the probable expenses of operation and maintenance of the district, including the following:
(1) Repairs.
(2) Fees.
(3) Salaries.
(4) Depreciation on all depreciable assets.
(5) Rents.
(6) Supplies.
(b) Subject to any budget review and approval required under this chapter, the board may add not more than ten percent (10%) of the

total for contingencies.
As added by P.L.1-1995, SEC.26. Amended by P.L.182-2009(ss), SEC.302.

IC 14-33-9-3
Deductions from operation and maintenance expenses
Sec. 3. (a) The board shall deduct from the operation and maintenance expenses estimated under section 2 of this chapter the following:
(1) Any revenue actually received during the current year.
(2) Other money not obligated to paying or protecting the bonds or notes of the district.
(b) The board shall carry forward the balance after making the deduction required by subsection (a).
(c) The board shall next determine the amount of interest due and the principal amount of bonds maturing the second year after the year in which the board is meeting. To this amount the board shall add five percent (5%) in the first year the board meets with bonds outstanding to provide for contingencies. After that time and until all bonds are retired, the board shall add the necessary amount to maintain a five percent (5%) contingency reserve.
(d) If the board has been forced to borrow money for a short term for a legitimate purpose, the board shall also determine the amount of principal and interest due on the loan.
(e) The board shall then total the balance.
(f) From the assessment roll, the board shall then determine the amount of unpaid installments due in the next year on assessments that have been made and deduct this from the total. The board shall then determine the necessary levy of the special benefits tax to provide money to meet the expenses thus calculated.
(g) After review by the department of local government finance as provided in section 1 of this chapter, the board of directors shall certify to the auditor of each county for collection the levy of the tax and the installment of any assessment.
As added by P.L.1-1995, SEC.26. Amended by P.L.90-2002, SEC.375.

IC 14-33-9-4
Hearing on budget for counties with a population of 300,000 to 400,000
Sec. 4. (a) This section applies to districts:
(1) established after July 1, 1983; and
(2) containing all or part of a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(b) Each year the board shall submit two (2) copies of the estimated budget formulated by the district for the next budget year to the fiscal body of the county described in subsection (a) at least ten (10) days before the board holds the public hearing on the estimated budget under IC 6-1.1-17-3. (c) The fiscal body:
(1) shall hold a public hearing on the budget; and
(2) may lower but may not increase any item in the estimated budget.
Notice of the hearing shall be published in accordance with IC 5-3-1, except that notice must be published at least five (5) days before the hearing date.
(d) The county fiscal body shall deliver two (2) copies of the budget approved under subsection (c) to the board at least two (2) days before the date fixed for the public hearing on the budget held by the board under IC 6-1.1-17-3. The board may not approve a total budget in excess of the amount approved by the county fiscal body.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-5
Treatment of tax levy
Sec. 5. (a) Upon approval by the department of local government finance, the board of directors shall certify the tax levy to the auditor of each county having land in the district.
(b) The auditor of each county shall have the levy entered on the tax records of the county treasurer for collection.
(c) The county treasurer shall collect the tax at the same time as other property taxes are collected.
(d) After collection, in June and December, the auditor of each county shall issue a warrant on the county treasurer to transfer the money collected to the board of directors.
As added by P.L.1-1995, SEC.26. Amended by P.L.90-2002, SEC.376.

IC 14-33-9-6
Application of chapter
Sec. 6. Sections 1 and 5 of this chapter apply to:
(1) budgets;
(2) levy of taxes; and
(3) collection of taxes;
both before and after a district plan is approved.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-7
Special benefits tax
Sec. 7. The special benefits tax levied by a district is a primary lien on real property in the district equal to other taxes imposed on real property. The same provisions of other taxes regarding collections, penalties, and sale of property for delinquencies apply to this tax.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-8
District's property and income exempt
Sec. 8. A district's property and income are exempt from taxation

by the state and political subdivisions of the state.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-9
District not considered municipal corporation
Sec. 9. A district is not considered a municipal corporation with respect to limitations on the amount of the district's indebtedness irrespective of how that indebtedness is secured in a pledge of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-10
Special benefits tax; statement processing charge
Sec. 10. A conservancy district may require a statement processing charge on a special benefits tax statement. A special benefits tax liability assessed under this chapter of less than ten dollars ($10) on a parcel may be increased to not more than ten dollars ($10). The difference between the actual liability and the amount that appears on the statement is a statement processing charge. The statement processing charge is considered a part of the tax liability.
As added by P.L.6-1997, SEC.243.



CHAPTER 10. ASSESSMENTS

IC 14-33-10-2
Payment
Sec. 2. (a) The board shall give notice by publication at least two (2) times at weekly intervals:
(1) in two (2) newspapers of general circulation in each county having land in the district; or
(2) in one (1) newspaper in the county if there is only one (1) newspaper of general circulation;
that assessments are due and payable within sixty (60) days after the date of the last publication.
(b) Payment of assessments shall be made at:
(1) the office of the board; or
(2) if the court orders, the offices of the treasurers of the counties.
(c) The owners of real property assessed for exceptional benefits are entitled to make payment in full unless exceptional benefits are assessed annually and paid with special benefits taxes to the county treasurer. If payment is made in full, the board shall do the following:
(1) Note the payment in the assessment roll in the board's office.
(2) Give a receipt to the landowner paying the assessment.
(3) Enter satisfaction of the lien of the assessment in the

appropriate record in the office of the recorder where the assessment is recorded.
(d) The payment of the assessment does not relieve the real property from being subject to the following:
(1) A special benefits tax.
(2) An annual assessment for maintenance and operation based upon the original exceptional benefit assessment.
As added by P.L.1-1995, SEC.26.

IC 14-33-10-3
Installment payments
Sec. 3. (a) An assessment not paid in full shall be paid in annual installments over the time commensurate with the term of the bond issue or other financing determined by resolution adopted by the board. Interest shall be charged on the unpaid balance at the same rate per year as the interest charged on delinquent property tax payments under IC 6-1.1-37-9(b). All payments of installments, interest, and penalties shall be entered on the assessment roll in the office of the district.
(b) Upon payment in full of the assessment, including interest and penalties, the board shall have the lien released and satisfied on the records in the office of the recorder of the county in which the real property assessed is located.
(c) The procedure for collecting assessments for maintenance and operation is the same as for the original assessment, except that the assessments may not be paid in installments.
As added by P.L.1-1995, SEC.26. Amended by P.L.67-2006, SEC.13; P.L.113-2010, SEC.96.

IC 14-33-10-4
Delinquent tax or assessment
Sec. 4. (a) An assessment is a lien on the real property assessed equal to taxes levied on the property. If an installment of an assessment is not paid when due, the real property is subject to the same rate of interest and penalty as is provided by statute for delinquent taxes. If an installment or assessment is not paid in the amount and at the time when due, the board shall prepare, certify, and file with the auditor of the county in which the real property assessed is located the amount of the assessment against the real property with the default in payment.
(b) The county auditor shall place the amount, together with interest and penalty, upon the tax duplicate to be collected as state and county taxes are collected at the next date for the semiannual payment of taxes. If the assessment, interest, and penalty are not paid at that time, the real property is subject to sale as is provided by statute for the sale of real property on which there are delinquent taxes. Upon the sale the proceeds shall be prorated equally among the assessment and any delinquent taxes. A sale for a delinquent tax or delinquent assessment does not extinguish the assessment.
As added by P.L.1-1995, SEC.26.



CHAPTER 11. BONDS

IC 14-33-11-2
Total amount of bonds
Sec. 2. The total amount of bonds issued may not exceed the cost less the following:
(1) Money on hand from the collection of assessments.
(2) Money on hand or obligated to the district by the state or federal government.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-3
Method of issuance
Sec. 3. Bonds may be issued by either of the following methods:
(1) Solely against the revenues expected to be produced by the operation of the district. The board may make proper contractual arrangements to pay the bonds from the net revenues produced.
(2) Against the real property of the district in anticipation of the collection of special benefits taxes. Bonds issued against the real property of the district may be paid in part:
(A) by revenues derived from reasonable charges for services or property produced incident to the operation of the district; or
(B) from the collection of assessments for exceptional benefits.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-4
Payment of bonds
Sec. 4. (a) Revenue bonds issued for the payment of works of improvement for the collection, treatment, and disposal of sewage and other liquid wastes may provide that the principal and interest shall be paid:
(1) solely from the net revenue of the sewage works, which is gross revenues after deduction only for the reasonable expenses of operation and maintenance; or
(2) from a combination of net revenue and other money available to a district by:
(A) levy;
(B) special benefits taxes; or (C) assessment of exceptional benefits.
(b) The board may covenant with the holders of the bonds to pay:
(1) a certain percentage of principal and interest from the revenue;
(2) a certain percentage from the other money to maintain a reasonable reserve from the other money that may be used for payment of principal and interest if the revenue is not sufficient; or
(3) both.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-5
Restrictions in issuance
Sec. 5. (a) Bonds:
(1) may be issued in any denomination;
(2) may bear interest at any rate, with interest payable on January 1 and July 1;
(3) shall be issued in not less than ten (10) series and not more than fifty (50) series; and
(4) are payable, one (1) series each year, beginning on January 1 of the second year following the date of issue and subject to the following:
(A) If the bond issue is authorized in a year after the regular levymaking period, the first series matures on January 1 of the third succeeding year.
(B) The balance of the issue is payable at annual intervals.
(C) The annual maturities do not have to be in an equal amount.
(b) The bonds issued are exempt from taxation by the state.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-6
Negotiability, registration, advertisement, and sale
Sec. 6. Bonds issued:
(1) must be negotiable;
(2) may be registered; and
(3) shall be advertised and sold in the manner provided by general statutes concerning the sale of bonds.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-7
Interest of directors; disclosure
Sec. 7. (a) This section applies to a district:
(1) that has been established with a few freeholders or even only one (1) freeholder; and
(2) for which the accomplishment of the district's purposes is necessary and desirable primarily for persons purchasing and using the land after subdivision and development.
(b) Notwithstanding other statutes, the board may enter into a contract agreement, before the award of bonds, with a person directly

or indirectly interested in bidding on or purchasing the bonds if approval is received from the Indiana utility regulatory commission after a petition is filed by the board containing disclosure of the interest that any of the directors have in the land involved and in the person who is interested in bidding on or purchasing the bonds.
(c) The Indiana utility regulatory commission shall give approval if the Indiana utility regulatory commission finds that:
(1) full disclosure has been made; and
(2) persons who are using or will be using the land will probably receive the benefits from the proposed works of improvement at a fair and reasonable cost comparable to the cost for benefits from the improvements in similar locations and situations.
Profits or loss to the person bidding on the bonds may not be the determining factor in approval.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-8
Notice of sale; right to remonstrate against or vote against bonds
Sec. 8. (a) Before offering bonds for sale, the board shall give notice in the same manner as is required by IC 6-1.1-20 for the sale of bonds by municipal corporations.
(b) Persons affected are entitled to:
(1) remonstrate against issuance of the bonds (in the case of a preliminary determination made before July 1, 2008, to issue bonds); or
(2) vote on the proposed issuance of bonds in an election on a local public question (in the case of a preliminary determination made after June 30, 2008, to issue bonds).
(c) An action to question the validity of the bonds may not be instituted after the date fixed for sale, and the bonds are incontestable after that time.
As added by P.L.1-1995, SEC.26. Amended by P.L.146-2008, SEC.429.

IC 14-33-11-9
Denial of right to issue bonds
Sec. 9. If the board is denied the right to issue bonds as a result of remonstrance proceedings or an election on a local public question held under IC 6-1.1-20-3.6:
(1) all contracts let by the board for work to be paid from the sale of bonds are void; and
(2) no liability accrues to the district or to the board.
As added by P.L.1-1995, SEC.26. Amended by P.L.146-2008, SEC.430.



CHAPTER 12. IMPROVEMENTS BENEFITING ONLY CERTAIN PROPERTY

IC 14-33-12-2
Districts subject to chapter
Sec. 2. (a) In a district subject to this chapter:
(1) the district plan must so state; and
(2) notice to this effect shall be made a part of all notices regarding the approval and implementation of the district plan.
(b) At the hearing on the district plan, the court shall make a finding on this question.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-3
Appraisers
Sec. 3. (a) Concurrent with the preparation of detailed construction drawings, specifications, and refined cost estimates necessary to implement the district plan, the board shall employ competent appraisers to do the following:
(1) Appraise the real property that will be benefited by the implementation of the district plan.
(2) Assign to each property the property's proportional share of the estimated cost of the improvement, including necessary engineering and legal fees.
(b) The appraisers shall report the information determined under subsection (a) in written tabular form to the board.
(c) The board shall tentatively adopt the findings of the appraisers in the same resolution by which the detailed construction drawings, specifications, and refined cost estimates are adopted. Notice of the hearing shall be mailed to the owner of each tract of real property found to be benefited.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-4
Filing resolution; notice
Sec. 4. (a) Upon confirmation of the resolution, the board shall file the resolution together with the detailed construction drawings, specifications, refined cost estimates, and appraisers' findings in court. (b) The court shall set a date for a hearing and order notice that the court considers necessary, but publication must at least be made in each county having land in the district in accordance with IC 5-3-1 as if the notice affected county business.
(c) At the hearing the court shall order the resolution approved, rescinded, or modified.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-5
Powers and duties
Sec. 5. (a) After approval by the court, the board shall let contracts or otherwise construct the works of improvement as implemented. The board shall exercise the same powers and discharge the same duties concerning the works of improvement as prescribed by statute for the board of public works, the board of finance, and other officers of a municipality concerning the following:
(1) Liens for street improvements.
(2) The payment of street improvement assessments by installments.
(3) The issuance of Barrett Law bonds and coupons to anticipate the collection of assessments.
(b) The duties of the treasurer of a county in which there is real property affected also apply to the following:
(1) The lien.
(2) The collection and enforcement of the lien.
(3) The payment of assessments for the construction of works of improvement under:
(A) this chapter; and
(B) IC 13-3-3-86 (before its repeal).
(c) Statutes concerning:
(1) the enforcement of assessment liens for street improvements in actions of a municipality enforcing the liens and attorney's fees in those actions;
(2) the procedure;
(3) the conduct of sales by the sheriff under decrees of foreclosure;
(4) the execution of certificates and deeds; and
(5) all matters of a similar nature regarding street improvements and collection of assessments in a municipality, including the rights of contractors, assignees, and bondholders;
apply to the enforcement of assessments made for the construction of works of improvement under this chapter or under IC 13-3-3-86 (before its repeal) as well as the collection of bonds or coupons issued under this chapter or under IC 13-3-3-86 (before its repeal).
(d) The board may do the following:
(1) Issue the bonds in anticipation of the collection of assessments and coupons evidencing interest at any rate directly to the contractor at the completion of the work.
(2) Issue directly to engineers and attorneys bonds and coupons

in payment of fees incident to the work of improvement.
(e) Notwithstanding other statutes incorporated into this chapter, a person who agrees to pay the person's assessment in installments after the bonds are issued:
(1) must pay interest for the full term of ten (10) years; and
(2) may prepay the principal and remaining interest due.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-6
Mutually exclusive provisions
Sec. 6. (a) The provisions of this chapter concerning:
(1) assessments;
(2) the nature of the resulting lien;
(3) collection; and
(4) issuing bonds and coupons in anticipation of the collection of the assessment;
are mutually exclusive from other sections of this article that relate to the same subject matter.
(b) The construction and incidental engineering and legal fees of that part of works of improvement contained in the district plan shall be paid for and financed according to this chapter and other statutes incorporated into this chapter and not according to other provisions of this article only if all the following conditions are met:
(1) The board determines and states as a part of the district plan that certain parts of the works of improvement will be of benefit solely to abutting or proximate properties and not of benefit to all the property in the district.
(2) Notice of the determination is given as is provided in this chapter.
(3) The court makes an affirmative finding to this effect at the hearing on the district plan.
(c) If the conditions described in subsection (b) are not met, the costs and financing of the construction of the works of improvement shall be done according to other provisions of this article.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-7
Inapplicable provisions
Sec. 7. Other provisions of this article concerning assessments and bond issues do not apply to this chapter. In addition, provisions of this chapter concerning assessments and bond issues do not apply to other chapters of this article.
As added by P.L.1-1995, SEC.26.



CHAPTER 13. DAMAGES

IC 14-33-13-2
Liability for damages to district works
Sec. 2. (a) A person is liable for damages done to works of a district by:
(1) the person;
(2) agents of the person;
(3) employees of the person; or
(4) livestock owned by the person.
(b) A person shall not damage the works, improvements, or property of a district. A person who violates this subsection is liable for all damages and costs.
(c) The board may repair damages at the expense of the person committing the damage.
As added by P.L.1-1995, SEC.26.



CHAPTER 14. CUMULATIVE MAINTENANCE FUND

IC 14-33-14-2
Exemptions
Sec. 2. This chapter does not apply to the following:
(1) A water supply structure or the water supply part of a multiple purpose structure if provision has been made for maintenance from revenues of a water system.
(2) Sewage works.
As added by P.L.1-1995, SEC.26.

IC 14-33-14-3
"Fund" defined
Sec. 3. As used in this chapter, "fund" refers to a cumulative maintenance fund established under this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-14-4
Establishment of fund
Sec. 4. A district shall establish a cumulative maintenance fund in the year following commencement of construction or assumption or maintenance of the channel improvements, levees, and water retarding or impoundment structures so that the works of improvement are adequately maintained.
As added by P.L.1-1995, SEC.26.

IC 14-33-14-5
Budget and appropriations to fund
Sec. 5. (a) The board shall budget and appropriate annually to the fund an amount equivalent to ten percent (10%) of the annual cost of maintenance for the works of improvement as the cost is:
(1) stated in the district plan; or
(2) adjusted under section 8 of this chapter.
(b) Money accumulated in the fund may be used for emergency or unusually expensive maintenance of the works of improvement.
As added by P.L.1-1995, SEC.26. Amended by P.L.228-2003, SEC.1.

IC 14-33-14-6
Suspension of appropriations
Sec. 6. (a) If an amount equivalent to two (2) times the annual cost of maintenance of the works of improvement, as stated in the district plan or as the cost is adjusted under section 8 of this chapter,

has accumulated in the fund, appropriations to the fund shall be suspended until the year that the amount in the fund is not more than equal to the annual cost of maintenance of the works of improvement as stated in the plan or the adjusted annual cost.
(b) The money in the fund may be invested and reinvested in whole or in part in accordance with IC 5-13-9.
As added by P.L.1-1995, SEC.26. Amended by P.L.228-2003, SEC.2.

IC 14-33-14-7
Normal maintenance work budgeted
Sec. 7. The appropriation to the fund does not relieve the board of the duty to budget annually the normal maintenance work anticipated during the next fiscal year.
As added by P.L.1-1995, SEC.26.

IC 14-33-14-8
Adjusted annual cost of maintenance
Sec. 8. (a) As used in this section, "cost index source" refers to the Engineering News Record Construction Cost Index, as published by McGraw Hill Construction or its successor.
(b) Before January 1, 2006, the board of a district may elect to adjust the annual cost of maintenance of the works of improvement as stated in the plan, as calculated in subsection (d), if the following conditions are met:
(1) The board has at a meeting adopted a resolution that sets forth:
(A) the annual cost of maintenance of the works of improvement as stated in the plan, and the year when the annual cost was stated in the plan; and
(B) the new, adjusted annual cost of maintenance of the works of improvement.
(2) The calculation under subsection (d) has been verified by either the state conservation engineer for the Natural Resources Conservation Service of the United States Department of Agriculture or a professional engineer licensed under IC 25-31-1.
(3) The board has provided a copy of the resolution to the department of local government finance (established by IC 6-1.1-30-1.1) within sixty (60) days of adoption.
(c) If the board of a district adopts a resolution under section (b)(1), a copy of the resolution must be included in the district's annual report, and a copy of the annual report must be provided to the local circuit court and the department of natural resources.
(d) The annual cost of maintenance of the works of improvement as stated in the plan of a district may be adjusted to an amount not to exceed the amount determined as follows:
STEP ONE: Determine the cost index from the cost index source for the most recent year.
STEP TWO: Determine the cost index from the cost index source for the year that the annual cost of maintenance of the

works of improvement was stated in the plan.
STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Multiply the result of STEP THREE by the annual cost of maintenance of the works of improvement that is stated in the plan.
As added by P.L.228-2003, SEC.3.



CHAPTER 15. DISSOLUTION DUE TO LOSS OF BENEFIT

IC 14-33-15-2
Prima facie evidence that district should be dissolved
Sec. 2. If:
(1) the board fails to produce within two (2) years satisfactory evidence of progress in the preparation of the district plan; or
(2) federal or state money, or both, contemplated in the petition for the establishment of the district appears to be unavailable;
it is prima facie evidence that the district should be dissolved.
As added by P.L.1-1995, SEC.26.

IC 14-33-15-3
Court ordering dissolution
Sec. 3. If the court finds that a district is no longer of benefit, the court shall do the following:
(1) Order the district dissolved.
(2) Order the board to take necessary steps to terminate all activities of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-15-4
Final accounting and records filing
Sec. 4. As the final action the board shall make an accounting to the court and file all records of the district with the court. The court shall then discharge the board.
As added by P.L.1-1995, SEC.26.

IC 14-33-15-5
District with bonds or notes outstanding
Sec. 5. The court may not dissolve a district if the district has bonds or notes outstanding. If the court finds that the activities of the district should cease, the court shall order the district to function only for the purpose of:
(1) certifying necessary assessments or taxes; and
(2) collecting the assessments and taxes;
to pay off the financial obligations of the district. When all financial obligations are paid, the court may order the district dissolved.
As added by P.L.1-1995, SEC.26.



CHAPTER 16. DISSOLUTION DUE TO LACK OF CONSTRUCTION

IC 14-33-16-2
Dissolution by election
Sec. 2. A district may be dissolved by an election under this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-3
Petition
Sec. 3. The freeholders of a district must present a petition to the board. The petition may be circulated and presented in separate parts, although all of the parts constitute a single petition. The petitioning freeholders must sign the petition, and the person who presents the petition must verify and certify the signatures upon oath. The petition must do the following:
(1) Show the name and residence of each petitioner and the date of signature.
(2) State that the petitioning freeholders desire an election on the question of whether to dissolve the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-4
Determination that petition bears proportion of signatures required
Sec. 4. The board shall determine, in compliance with IC 14-33-2-2 and IC 14-33-2-3, whether the petition bears the same proportion of signatures of freeholders of the district as that section requires to initiate the proceedings to establish a district. If the board finds in the affirmative, the board shall without delay certify that fact to the court.
As added by P.L.1-1995, SEC.26.
IC 14-33-16-5
Election requirements
Sec. 5. (a) Within ten (10) days after the board certifies to the court, the board shall fix the following:
(1) A convenient and suitable place for the election.
(2) The date for the election not less than fifteen (15) and not more than thirty (30) days after the last publication of notice.
(b) The voting place must open at 9 a.m. local time and remain open for balloting continuously until 9 p.m. local time. However, if the district contains freeholds too numerous for freeholder balloting at a single voting place while allowing each freeholder a reasonable time but not exceeding two (2) minutes to cast a ballot, the board shall fix and arrange for multiple voting places as appears necessary to accommodate the freeholders eligible to vote.
(c) Notice of the time, place, and purpose for the election must be given on the same day of each week for two (2) consecutive weeks in an English language newspaper of general circulation published in each county having land in the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-6
List of freeholders
Sec. 6. (a) The board shall do the following:
(1) Prepare a list of the freeholders of the district.
(2) Have the county auditor certify the list.
(3) Make the list available for the inspection of any freeholder of the district.
(4) Place the list in the permanent files of the district at the conclusion of the election.
(b) A deficiency in the list or omission of the name of a freeholder does not void the election or the election's outcome.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-7
Ballots
Sec. 7. The board shall prepare and furnish ballots in sufficient number in the following form:
"Shall the ____________ Conservancy District be dissolved?"
[ ] Yes [ ] No
As added by P.L.1-1995, SEC.26.

IC 14-33-16-8
Assistant secretary and voting list
Sec. 8. The board shall do the following:
(1) Appoint an assistant secretary.
(2) Provide a voting list at each voting place.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-9
Voting procedures Sec. 9. (a) Before the voting begins, the chairman of the board shall appoint three (3) freeholders of the district as clerks to conduct the election.
(b) Before casting a vote, each freeholder must sign the list of freeholders opposite the freeholder's name in the presence of the district secretary.
(c) If:
(1) a clerk finds a freeholder's name is omitted from the list; and
(2) all three (3) clerks determine that the freeholder's name should be added to the list;
the clerks shall place the freeholder's name on the list and the freeholder may vote.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-10
Absentee ballot
Sec. 10. A freeholder of the district may vote absentee by written ballot. A written ballot vote must be signed and mailed or delivered to the district office. Ballots voted by absentees are valid if delivered or received before the scheduled date of the election.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-11
Election duties of secretary and clerks
Sec. 11. (a) The secretary of the district shall do the following:
(1) Keep the ballots safe and secure until the end of the voting period.
(2) At the end of the voting period present all ballots cast to the three (3) clerks.
(b) The clerks shall do the following:
(1) Count the ballots.
(2) Report the results of the election to the secretary in writing over the signature of each clerk.
(c) The secretary shall do the following:
(1) Record the results in the records of the district.
(2) Certify the results to the court as promptly as possible.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-12
Majority of votes
Sec. 12. A majority of all votes cast determines the issue of dissolution of the district, as long as the total votes cast at least equals the number of freeholders petitioning for the election.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-13
Court ordering board to take steps to terminate district activities
Sec. 13. If a majority favors dissolution of a district, the court shall, upon receiving the certification of the results, order the board to take the necessary steps to terminate all activities of the district

other than those activities required to certify and collect assessments or taxes to pay the following:
(1) The remaining financial obligations of the district.
(2) The expenses of liquidating the district's property and winding up the district's affairs.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-14
Election costs
Sec. 14. Costs of the election, including legal fees approved by the court, shall be paid from district money.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-15
Court ordering final accounting and filing of records; discharging board
Sec. 15. (a) When a district's financial obligations and the expenses of winding up the district's affairs are paid, the court shall order the board to do the following:
(1) Make a final accounting to the court.
(2) File all records of the district with the court.
(b) The court shall then discharge the board and decree that the district is dissolved.
As added by P.L.1-1995, SEC.26.



CHAPTER 16.5. DISSOLUTION OF SMALLER DISTRICT AND ASSUMPTION OF OPERATIONS, OBLIGATIONS, AND ASSETS BY LARGER DISTRICT

IC 14-33-16.5-2
Definitions
Sec. 2. As used in this chapter:
(1) "freeholder" means an owner of real property, as reflected in the real property tax records of the county auditor;
(2) "larger district" means, of the two (2) districts referred to in section 1 of this chapter, the one (1) that has the larger number of freeholders; and
(3) "smaller district" means, of the two (2) districts referred to in section 1 of this chapter, the one (1) that has the smaller number of freeholders.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-3
Initiation of dissolution proceedings; petition
Sec. 3. (a) The freeholders of a smaller district may initiate dissolution proceedings under this chapter by filing a petition with the county auditor of the county in which most of the smaller district's area is located. The petition must be signed by at least the lesser of:
(1) fifty (50); or
(2) five percent (5%);
of the smaller district's freeholders.
(b) A petition under subsection (a) may be circulated and presented in separate parts. All the parts of the petition constitute a single petition.
(c) The petitioning freeholders must sign the petition, showing:
(1) the name and address of each petitioner; and
(2) the date of the signature.
(d) A petition must state that the petitioners desire an election on the question of whether:
(1) the smaller district will dissolve and become part of the larger district; and
(2) the larger district will assume the smaller district's operation, obligations, and assets.
(e) A person who presents a petition from the smaller district's freeholders under this section to the county auditor must verify and

certify the signatures on the petition upon oath.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-4
County auditor; certification of petition; board resolution
Sec. 4. (a) Not later than thirty (30) days after a petition is filed with the county auditor under section 3 of this chapter, the county auditor shall:
(1) prepare and certify a list of freeholders of the smaller district;
(2) make the list available for inspection by any person; and
(3) determine and certify whether the petition:
(A) was signed by the number of freeholders required under section 3(a) of this chapter; and
(B) otherwise meets the requirements of this chapter.
(b) A deficiency in the list of the smaller district's freeholders or an omission of the name of a freeholder does not void the election or the election's outcome.
(c) If the county auditor determines that a petition filed under section 3 of this chapter meets the requirements of this chapter, the auditor shall, not later than forty (40) days after receiving the petition, forward a notice to the board of directors of the larger district by personal delivery or by certified mail. The notice must:
(1) inform the larger district that a petition was filed under section 3 of this chapter by the freeholders of the smaller district; and
(2) ask if the larger district is willing and able to assume the smaller district's operation, obligations, and assets if the smaller district's freeholders vote to dissolve the smaller district.
(d) Not later than thirty (30) days after receiving the notice from the county auditor under subsection (c), the board of directors of the larger district may pass a resolution stating that:
(1) the larger district is willing and able to assume the smaller district's operation, obligations, and assets; and
(2) upon becoming part of the larger district, the freeholders of the smaller district will:
(A) become full and equal freeholders of the larger district; and
(B) pay the same special benefits taxes and user charges generally charged by the larger district.
(e) If the board of directors of the larger district passes a timely resolution under subsection (d):
(1) the board of directors of the larger district must forward a true and accurate copy of the resolution to the county auditor by personal delivery or by certified mail not later than ten (10) business days after the board passes the resolution; and
(2) the board of directors of the smaller district must hold a dissolution and assumption election of the smaller district's freeholders under this chapter.
(f) If the board of directors of the larger district: (1) does not pass a timely resolution under subsection (d); or
(2) passes a timely resolution under subsection (d), but does not timely forward a copy of the resolution under subsection (e)(1);
the dissolution proceedings that began with the filing of a petition under section 3 of this chapter are ended.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-5
County auditor; notification of election
Sec. 5. Not later than ten (10) days after the county auditor receives a resolution from the board of directors of the larger district under section 4 of this chapter, the county auditor shall, by personal delivery or by certified mail, notify the board of directors of the smaller district that the board of directors of the smaller district must hold the election referred to in section 4(e)(2) of this chapter.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-6
Election procedures
Sec. 6. (a) Not later than ten (10) days after receipt of a notice under section 5 of this chapter, the board of directors of the smaller district shall fix the following:
(1) A convenient and suitable place for the smaller district's election.
(2) The date for the election that is at least sixty (60) days after the date on which the county auditor notifies the smaller district's board under section 5 of this chapter.
(b) The voting place must open at 9 a.m. local time and remain open for balloting continuously until 9 p.m. local time. If the number of freeholders in the smaller district is too great for balloting at a single voting place while allowing each freeholder a reasonable time to cast a ballot, the board shall arrange for the number of voting places necessary to accommodate the freeholders eligible to vote.
(c) Notice of the date, time, place, and purpose of the election must be given for two (2) consecutive weeks in an English language newspaper of general circulation published in each county having land in the smaller district, with the last publication:
(1) not less than fifteen (15) days; and
(2) not more than thirty (30) days;
before the date of the election.
(d) The board of directors of the smaller district shall also cause individual notice of the election to be given to all the smaller district's freeholders by first class mail.
(e) The notice published under subsection (c) and the individual freeholder notice mailed under subsection (d) must be in the following form:

Notice of a Dissolution and Assumption Election

to the Freeholders of the _______________

(insert smaller district) Conservancy District

_______________ (insert smaller district) Conservancy District. As a freeholder, you are one of the owners of the _______________ (insert smaller district) Conservancy District.
2. A legally required number of the freeholders of the _______________ (insert smaller district) Conservancy District has filed a petition with the _______________ (insert county name) County Auditor requesting that the _______________ (insert smaller district) Conservancy District be dissolved, and that the operation, obligations, and assets of the _____________ (insert smaller district) Conservancy District be assumed by the _____________ (insert larger district) Conservancy District.
3. The _______________ (insert larger district) Conservancy District is contiguous to, has the same purpose as, and has a greater number of freeholders than the _______________ (insert smaller district) Conservancy District.
4. The Board of Directors of the _______________ (insert larger district) Conservancy District has passed a resolution stating:
A. That the _______________ (insert larger district) Conservancy District is willing to assume the operation, obligations, and assets of the _______________ (insert smaller district) Conservancy District; and
B. That upon becoming part of the _______________ (insert larger district) Conservancy District, the freeholders of the _______________ (insert smaller district) Conservancy District will become full and equal freeholders of the _______________ (insert larger district) Conservancy District and be subject to and pay the same special benefits taxes and user charges generally charged by the (insert larger district) Conservancy District.
5. An election of the freeholders of the _______________ (insert smaller district) Conservancy District is set for the day of ___________, ____, from 9:00 a.m. to 9:00 p.m., at the following location(s): __________________.
6. The question presented for the election is whether the _______________ (insert smaller district) Conservancy District should be dissolved, and whether the _______________ (insert larger district) Conservancy District should assume the operations, obligations, and assets of the ________________ (insert smaller district) Conservancy District.
7. A majority of the votes cast at the election will determine the question of whether the _______________ (insert smaller district) Conservancy District should be dissolved, and whether the _______________ (insert larger district) Conservancy District should assume the operations, obligations, and assets of the _______________ (insert smaller district) Conservancy District.
8. As a freeholder of the _______________ (insert smaller district) Conservancy District, you are entitled to and encouraged to vote at the election.
/ss/ Board of Directors, _______________
(insert smaller district) Conservancy District (f) If the board of directors of the smaller district fails to hold the election as required by this chapter, the county auditor of the county in which the smaller district's petition was filed shall:
(1) conduct the election as required by this chapter; and
(2) bill the board of directors of the smaller district for the county auditor's costs incurred for the election.
(g) The board of directors of the smaller district shall promptly pay a bill submitted to the smaller district under subsection (f).
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-7
Ballot requirements
Sec. 7. After receiving a notice under section 5 of this chapter, the board of directors of the smaller district shall prepare and furnish ballots in sufficient number in the following form:
"Shall the _______________ (insert smaller district) Conservancy District be dissolved and its operations, obligations, and assets be assumed by the _______________ (insert larger district) Conservancy District?
[ ] Yes [ ] No"
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-8
Assistant secretary; voting list
Sec. 8. After receiving a notice under section 5 of this chapter, the board of directors of the smaller district shall do the following:
(1) Appoint an assistant secretary.
(2) Provide a voting list at each voting place.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-9
Clerks; list of freeholders
Sec. 9. (a) Before the voting begins under this chapter, the board of directors of the smaller district shall appoint three (3) freeholders of the district as clerks to conduct the dissolution and assumption election.
(b) Before casting a vote, each freeholder must sign the list of freeholders opposite the freeholder's name in the presence of the district secretary.
(c) If:
(1) a clerk finds a freeholder's name is omitted from the list; and
(2) all three (3) clerks determine that the freeholder's name should be added to the list;
the clerks shall place the freeholder's name on the list and the freeholder may vote.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-10
Assistant secretary and clerks of smaller district; duties
Sec. 10. (a) After an election is held under this chapter, the

assistant secretary of the smaller district shall do the following:
(1) Keep the ballots safe and secure until the end of the voting period.
(2) At the end of the voting period, present all ballots cast to the three (3) clerks.
(3) Record the election results in the records of the smaller district.
(4) Certify the results of the election to the county auditor and the circuit court having supervisory jurisdiction over the smaller district as promptly as possible.
(b) The clerks of the smaller district shall do the following:
(1) Count the ballots.
(2) Report the results of the election to the secretary in writing over the signature of each clerk.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-11
Determination of election by majority vote
Sec. 11. In an election held under this chapter, a majority of all votes cast by the freeholders of the smaller district determines the question of the dissolution of the smaller district and the larger district's assumption of the smaller district's operations, obligations, and assets.
As added by P.L.189-2005, SEC.7. Amended by P.L.1-2006, SEC.232.

IC 14-33-16.5-12
Election costs paid by smaller district
Sec. 12. The costs of a smaller district's election held under this chapter shall be paid by the smaller district.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-13
Board of smaller district; duties after election
Sec. 13. (a) In an election held under this chapter, if a majority of the freeholders of the smaller district votes to dissolve the smaller district, not later than sixty (60) days after the election, as the final action of the board of directors of the smaller district, the board shall:
(1) make a full and final accounting to the circuit court having supervisory jurisdiction over the smaller district; and
(2) file all records of the smaller district with the court.
(b) If the smaller district's board of directors fails to timely comply with subsection (a), the circuit court having supervisory jurisdiction over the smaller district shall order the board to comply or suffer a finding of contempt of court.
(c) The larger district shall take custody and control of the smaller district's operations, obligations, and assets on the earlier of:
(1) the date the smaller district's board of directors complies with subsection (a)(1); or (2) the sixtieth day after the election.
(d) The larger district is directly responsible for payment of the smaller district's bonds or notes outstanding upon the larger district taking custody and control of the smaller district's operations, obligations, and assets.
(e) When the smaller district's board of directors complies with subsection (a), the circuit court shall issue an order:
(1) dissolving the smaller district; and
(2) discharging the board of directors of the smaller district.
As added by P.L.189-2005, SEC.7.



CHAPTER 17. MERGER OF DISTRICTS

IC 14-33-17-2
Filing petition
Sec. 2. Freeholders residing in the two (2) districts who desire the merger of the districts must initiate proceedings by filing a petition in the office of the clerk of the circuit court for the county containing the most land in the proposed merged district.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-3
Necessary signatures
Sec. 3. (a) A petition must be signed by not less than five percent (5%) of the freeholders owning land in each of the existing districts.
(b) The court shall, before conducting an election under section 6 of this chapter, determine whether the petition bears the necessary signatures. If the petition does not bear the necessary signatures, the court shall dismiss the petition. The court may not dismiss a petition with the requisite signatures because of alleged defects without permitting amendments to correct errors in form or content.
(c) IC 14-33-2-16(c) and IC 14-33-2-16(d) apply to the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-4
Required bond
Sec. 4. (a) The petitioners must post a bond sufficient to pay the cost of notice and all costs of the court connected with the petition and election.
(b) If:
(1) the court dismisses the petition; or
(2) the majority of freeholders vote against merger;
the petitioners shall pay all costs associated with the proceedings and the election.
(c) If a merger does take place under this chapter, the costs associated with the proceedings and the election shall be paid out of the general money of the county where the court is located. The district shall repay the county from the first money collected from the

levy of a tax or the collection of an assessment.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-5
Petition requirements
Sec. 5. (a) Except as provided in section 17 of this chapter:
(1) IC 14-33-2-3(1);
(2) IC 14-33-2-3(2);
(3) IC 14-33-2-3(3);
(4) IC 14-33-2-3(5);
(5) IC 14-33-2-4; and
(6) IC 14-33-2-6;
apply to the petition filed under section 2 of this chapter.
(b) The petition must also state that the petitioners desire an election in the districts on the question of merger.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-6
Fixing time, place, and date of election
Sec. 6. Within ten (10) days after receiving a petition that has met the requirements of sections 3 through 5 of this chapter, the court shall fix a convenient place and time for the election within each district to determine if the districts should merge. The election must be held not less than thirty (30) days after the date the election is set.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-7
Notice
Sec. 7. The petitioners shall give notice of the time, place, and purpose for the election as follows:
(1) By publication on the same day of each week for two (2) consecutive weeks in an English language newspaper of general circulation published in the county.
(2) By mail at least twenty (20) days before the date of the election, first class postage prepaid, to each freeholder who has not signed the petition and who owns land in the proposed district according to the records of the county auditor.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-8
List of freeholders
Sec. 8. (a) The petitioners shall do the following:
(1) Prepare a list of the freeholders of the district.
(2) Have the county auditor do the following:
(A) Certify the list.
(B) Make the list available for the inspection of a freeholder of the district.
(C) Place the list in the permanent files of the district at the conclusion of the election.
(b) A deficiency in the list or omission of the name of the

freeholder does not void the election or the election's outcome.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-9
Ballots
Sec. 9. The court shall prepare and furnish ballots in sufficient number, in the following form:
"Shall _____ Conservancy District and _____ Conservancy District be merged to form a single district?"
[ ] Yes [ ] No
As added by P.L.1-1995, SEC.26.

IC 14-33-17-10
Clerks, assistant secretary, and voting list
Sec. 10. Before the voting begins, the court shall do the following:
(1) Appoint three (3) freeholders of the districts as clerks to conduct the election.
(2) Appoint an assistant secretary.
(3) Provide a voting list at each voting place.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-11
Hours of election; balloting places
Sec. 11. The voting place must open at 9 a.m. local time and remain open for balloting continuously until 9 p.m. local time. However, if the district contains freeholds too numerous for freeholder balloting at a single voting place while allowing each freeholder a reasonable time but not exceeding two (2) minutes to cast a ballot, the court shall fix and arrange for multiple voting places as necessary to accommodate the freeholders eligible to vote.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-12
Voting procedures
Sec. 12. (a) Before casting a vote, each freeholder must sign the list of freeholders opposite the freeholder's name in the presence of:
(1) the district secretary;
(2) the financial clerk; or
(3) a person designated by the district secretary or financial clerk.
(b) If:
(1) a clerk finds a freeholder's name is omitted from the list; and
(2) all three (3) clerks determine that the freeholder's name should be added to the list;
the clerks shall place the freeholder's name on the list and the freeholder may vote.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-13
Absentee ballot Sec. 13. A freeholder of the district may vote an absentee ballot. An absentee ballot:
(1) must be signed;
(2) must be mailed or delivered to the court; and
(3) is valid if delivered or received before the scheduled date of the election.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-14
Election duties of secretary and clerks
Sec. 14. (a) The secretary of each district shall do the following:
(1) Keep the ballots safe and secure until the end of the voting period.
(2) Present all ballots cast to the three (3) clerks.
(b) The clerks shall do the following:
(1) Count the ballots.
(2) Report the results of the election to the secretary in writing over the signature of the clerks.
(c) The secretary shall do the following:
(1) Record the results in the records of the district.
(2) Certify the results to the court as promptly as possible.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-15
Majority of votes
Sec. 15. A majority of total votes cast in both districts determines the issue of merger of the districts.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-16
Appointment of initial board; requirements
Sec. 16. (a) Notwithstanding IC 14-33-5-1 and IC 14-33-5-11, if a majority of those voting favors merger of the districts, the court shall, upon receiving certification of the results, appoint an initial board. The initial board consists of seven (7) members, with one (1) member from each of the areas of the new district established as provided in section 17 of this chapter.
(b) A director on the initial board:
(1) must be:
(A) a freeholder of the area the director represents; or
(B) an officer or a nominee of a corporate freeholder of the area the director represents; and
(2) does not have to be a petitioner to qualify for appointment.
(c) In selecting the initial board, the court shall appoint four (4) of the initial directors as follows:
(1) Two (2) directors who have had prior experience as a director on the board of one (1) of the two (2) districts that were merged.
(2) Two (2) directors who have had prior experience as a director on the board of the other district that was merged. (d) The terms of the initial directors are as provided in IC 14-33-5-11.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-17
District areas; election of subsequent directors
Sec. 17. (a) Notwithstanding:
(1) section 5 of this chapter; and
(2) IC 14-33-2-4;
the new district shall be composed of seven (7) areas established by the court. Each area must contain approximately the same number of freeholders.
(b) The board consists of seven (7) members, one (1) member from each of the areas of the new district.
(c) After the appointment of the initial directors, the subsequent directors shall be elected as provided in IC 14-33-5-2 through IC 14-33-5-9, except that freeholders may vote only for the nominees representing the area of the freeholder. In addition:
(1) a director must be:
(A) a freeholder of the area the director represents; or
(B) an officer or a nominee of a corporate freeholder of the area the director represents; and
(2) nominations for a director may only be made by the freeholders of the director's area.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-18
New district plan
Sec. 18. The initial board of the merged district shall upon appointment prepare and submit a new district plan as provided in the initial formation of a single district. The same procedures provided for the initial submission of a district plan must be complied with for the submission of a district plan for a merged district.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-19
Court orders following approval of new district plan
Sec. 19. Effective upon approval of a new district plan, the court shall do the following:
(1) Order the board of each of the merged districts dissolved.
(2) Order the two (2) districts to merge into one (1) single district.
(3) Order the transfer of all of the assets and obligations, including bonded indebtedness, of the merged districts to the new districts.
(4) Designate the time of the annual meeting of the merged district, which must be before March 1 each year.
As added by P.L.1-1995, SEC.26.
IC 14-33-17-20
Jurisdiction
Sec. 20. The circuit court of the county in the merged district having the most land has exclusive jurisdiction over the merger and over all further hearings in connection with the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-21
Districts formed from merger
Sec. 21. A district formed from the merger of two (2) districts as provided under:
(1) this chapter; or
(2) IC 13-3-3-96.5 (before its repeal);
is considered a district for purposes of this article.
As added by P.L.1-1995, SEC.26.



CHAPTER 18. SUBDISTRICTS

IC 14-33-18-2
Director
Sec. 2. A director of the district may not also be a director of the subdistrict.
As added by P.L.1-1995, SEC.26.

IC 14-33-18-3
Interference with district purpose
Sec. 3. (a) The district plan under which the subdistrict operates may not interfere with the accomplishment of a purpose for which the district was established.
(b) If the board of the district determines that operations of the subdistrict interfere with the accomplishment of a purpose of the district, the board may petition the court to make necessary findings and issue necessary orders to the board of the subdistrict to stop the interference.
As added by P.L.1-1995, SEC.26.

IC 14-33-18-4
Operation, powers, and duties
Sec. 4. A subdistrict operates in the same manner as a district, and the board of a subdistrict has the same powers and duties.
As added by P.L.1-1995, SEC.26.

IC 14-33-18-5
Resolution establishing subdistrict; procedures
Sec. 5. (a) A subdistrict also may be established under this chapter for a purpose for which the district has been established if the board passes a resolution to that effect defining the territory of the subdistrict and each purpose. The resolution must be filed in the court having jurisdiction of the district.
(b) The court shall hold a hearing after ordering notice to be given as follows:
(1) By publication at least thirty (30) days before the hearing at least one (1) time in one (1) newspaper of general circulation in each county having land in the district. (2) By mail to each freeholder in the proposed subdistrict.
(c) If at the hearing a remonstrance against the establishment of the subdistrict is filed with the court signed by:
(1) thirty percent (30%) of the freeholders in the proposed subdistrict; or
(2) thirty percent (30%) of all freeholders in the district;
the court shall dismiss the resolution. IC 14-33-2-3 applies to the remonstrance.
(d) If the court at the hearing finds that the proposed subdistrict has a particular need for the accomplishment of the purpose proposed, the court shall establish the subdistrict for the purpose. After the court establishes the purpose, the purpose is not a purpose of the district.
As added by P.L.1-1995, SEC.26.



CHAPTER 19. LEVEE DISTRICTS AND ASSOCIATIONS

IC 14-33-19-2
Levee district or association becoming district
Sec. 2. A levee district or levee association may become a district under this article in accord with this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-19-3
Procedures to become district
Sec. 3. The elected levee committee of a levee district or board of directors of a levee association must do the following to become a district under this article:
(1) Adopt a resolution to accept this article.
(2) File a petition in court.
As added by P.L.1-1995, SEC.26.

IC 14-33-19-4
Filing petition
Sec. 4. A petition filed under section 3 of this chapter must be filed as follows:
(1) For a levee district, in the court establishing the levee district. (2) For an incorporated levee association formed under Acts 1913, c.165, in the circuit court of the county in which the principal offices of the incorporated levee association are located.
As added by P.L.1-1995, SEC.26.

IC 14-33-19-5
Contents of petition
Sec. 5. A petition filed under section 3 of this chapter must state the following:
(1) Acceptance of this article.
(2) The division of the district into areas, with the areas corresponding to the number of levee committee members or directors.
(3) The number of and names of the elected levee committee members or directors.
(4) The expiration dates of the terms of the committee members or directors.
As added by P.L.1-1995, SEC.26.

IC 14-33-19-6
Court's duties upon receipt of petition; notice
Sec. 6. (a) Upon receipt of a petition, the court shall do the following:
(1) Set a date for a hearing.
(2) Have a copy of the petition and notice of the time and place of the hearing given at least twenty (20) days before the hearing date as follows:
(A) By publication at least one (1) time in one (1) newspaper of general circulation in each county in which lies land affected by the levee district, levee association, or pending proceedings.
(B) By United States mail to each freeholder affected, postage prepaid, using the residence address shown on the record of transfer of the auditor of the counties involved.
(b) Proof of publication of the notice, verified by the publisher of each newspaper involved, shall be filed with the court on or before the date of hearing.
(c) The person mailing the notice to freeholders shall file an affidavit on or before the date of hearing showing the following:
(1) The names of the persons to whom notice was sent.
(2) The address to which the notice was sent.
(3) The date on which the notice was mailed.
As added by P.L.1-1995, SEC.26.

IC 14-33-19-7
Court's duties at hearing
Sec. 7. At the hearing the court shall do the following:
(1) Determine the areas into which the district will be divided.
(2) Determine the date of the annual meeting of the district. (3) Extend the terms of the levee committee members or board of directors to the annual meeting date set by the court.
As added by P.L.1-1995, SEC.26.

IC 14-33-19-8
Annual revenue for maintenance and operation
Sec. 8. Notwithstanding other provisions of this article, a levee district or levee association that constructed a levee before March 10, 1967, shall raise the annual revenue for maintenance and operation by either of the following:
(1) A combination of the following:
(A) A special benefits tax.
(B) A percentage assessment of the original assessments made and confirmed by the court in the original proceedings establishing and constructing the levee.
(2) A percentage assessment of the original assessments.
As added by P.L.1-1995, SEC.26.



CHAPTER 20. WATER SUPPLY SYSTEMS

IC 14-33-20-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Indiana utility regulatory commission.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-3
"Water facilities" and "water supply" defined
Sec. 3. As used in this chapter, "water facilities" and "water supply" include the following:
(1) Source of supply.
(2) Treatment facilities.
(3) Purifying and storage facilities.
(4) Distribution systems.
(5) Appurtenant equipment.
(6) Materials and supplies.
(7) Land, easements, and rights-of-way.
(8) Buildings.
(9) All other facilities for the administration, operation, and maintenance of the items described in subdivisions (1) through (8).
As added by P.L.1-1995, SEC.26.

IC 14-33-20-4
District electing to furnish water supply for domestic, industrial, and public use
Sec. 4. (a) A district established for the purpose of furnishing water supply for domestic, industrial, and public use may elect to furnish water supply under this chapter if:
(1) the district plan; or
(2) a part of or an amendment to the district plan;
so states.
(b) A district that adds the purpose of furnishing water supply for domestic, industrial, and public use may elect in the manner provided by subsection (a) to furnish water supply under this chapter.
As added by P.L.1-1995, SEC.26.
IC 14-33-20-5
District as legal entity
Sec. 5. (a) A district electing to come under this chapter is considered, with regard to activities relating to furnishing water supply for domestic, industrial, and public use, to be a legal entity for the following purposes:
(1) Contracting with individuals, associations, corporations, municipal corporations, conservancy districts, the state, and the United States for the acquisition of property.
(2) The borrowing of money, including security for indebtedness so incurred.
(3) The purchase and sale of water.
(b) A district:
(1) may sue and be sued for the purposes described in subsection (a); and
(2) has the rights and powers granted by this article to the extent consistent with this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-6
Territorial authority
Sec. 6. An order of the court:
(1) establishing a district; or
(2) adding the purpose of furnishing water supply for domestic, industrial, and public use;
grants to the district territorial authority to provide the service of water supply within the district. Territorial authority includes the power to acquire, maintain, and operate a source of water outside the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-7
Supplying water outside territorial authority
Sec. 7. If a district proposes in:
(1) the district plan;
(2) a part of or an amendment to the district plan; or
(3) implementation of the district plan;
to provide water supply to users outside of the territory to which the district has been granted territorial authority, the district must petition the commission for territorial authority to serve the additional users.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-8
Commission setting hearing; notice
Sec. 8. Upon the filing of a petition with the commission under section 7 of this chapter, the commission shall do the following:
(1) Set the petition for public hearing.
(2) Give notice of the time and place of the hearing by publication one (1) time in at least one (1) newspaper printed

and published in each county in which the district proposes to carry on operations relating to furnishing water supply. The publication must be at least ten (10) days before the date set for hearing. The district shall pay the cost of the publication at the time of filing the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-9
Opposing petition
Sec. 9. Any interested person may:
(1) appear at the hearing under section 8 of this chapter either in person or by attorney; and
(2) oppose the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-10
Commission's findings after hearing
Sec. 10. (a) The commission shall, after hearing the evidence introduced at the hearing under section 8 of this chapter, enter a finding that the convenience and necessity of the public proposed to be served in the area in which the additional users are located:
(1) will; or
(2) will not;
be served by the district.
(b) If the finding is in the affirmative, the commission shall enter an order granting territorial authority for the area. The district shall attach a copy of the order to:
(1) the district plan; or
(2) a part of, an amendment to, or the implementation of the district plan;
before the district plan is submitted for approval.
(c) If the finding is in the negative, the commission shall enter an order denying the approval to serve the additional users in the area.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-11
Municipality or public utility supplying water
Sec. 11. If:
(1) a district is established for the purpose of furnishing water supply for domestic, industrial, and public use or that purpose is added to a district; and
(2) there is within the boundaries of the district a municipality or public utility providing water supply to part of the territory within the boundaries;
the order of the court establishing the district or adding that purpose is territorial authority only for that territory within the boundaries not served by the municipality or public utility.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-12 Supplying water to additional users outside territorial boundaries; jurisdiction; expenses
Sec. 12. (a) IC 14-33-4-2 does not apply to the addition of territory to a district in any county for the purpose of supplying water to additional users outside the territorial boundaries of the district. The commission has exclusive jurisdiction over the granting to a district of territorial authority to serve additional water users.
(b) For the purposes of:
(1) granting territorial authority to a district to serve additional water users under subsection (a); and
(2) exercising the commission's jurisdiction for changes in the rates and charges of a district under section 14 of this chapter;
the commission shall recoup its expenses under IC 8-1-2-70. For purposes of this subsection, a district that has the purpose of water supply and that operates under this chapter is considered a municipal utility.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-13
Reasonable and just charges for services; rates
Sec. 13. (a) A district coming under this chapter shall furnish reasonably adequate services and facilities. The charge made by the district for a service provided or to be provided, either directly or indirectly, must be nondiscriminatory, reasonable, and just. Every discriminatory, unjust, or unreasonable charge for service is unlawful. A reasonable and just charge for services is a charge that produces sufficient revenue to pay all the legal and other necessary expenses incident to the operation of the water facilities:
(1) including maintenance costs, operating charges, upkeep, repairs, and interest charges on bonds, notes, or other evidences of indebtedness;
(2) providing a sinking fund for the liquidation of bonds, notes, or other evidence of indebtedness;
(3) providing adequate money to be used as working capital, as well as money for making extensions and replacements; and
(4) paying taxes, if any, that are assessed against the water facilities.
(b) The rates may include a reasonable profit on the investment, so that the charges produce an income sufficient to maintain the water facilities in a sound physical and financial condition to provide adequate and efficient service. A rate too low to meet these requirements is unlawful.
(c) A district and the district's board, officers, and employees:
(1) shall enforce the collection of the rates and charges; and
(2) if necessary, may discontinue water service to a water user for the nonpayment of rates and charges.
(d) A district shall make a charge against the property in the district for fire protection furnished by the water facilities, separate from rates and charges for water supplied to users. The receipts from fire protection charges are considered revenues of the water

facilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-14
Schedule of rates and charges; regulation
Sec. 14. A district coming under this chapter shall file the initial schedule of rates and charges to patrons of the district with the commission. If changes in rates and charges are necessary, the district is subject to the jurisdiction of the commission in the same manner as provided by statute for the regulation of rates and charges of municipal water utilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-15
"Net revenues" defined
Sec. 15. (a) As used in this section, "net revenues" means gross revenues less the reasonable cost of operation and maintenance.
(b) A district coming under this chapter may pay the costs, including incidental expenses, of constructing or otherwise acquiring all the works of improvement necessary to furnish water supply for domestic, industrial, and public use by issuing bonds, notes, or other evidences of indebtedness to be payable from revenues in the manner provided by this article. The bonds, notes, or other evidences of indebtedness of the district for water purposes are payable solely from the net revenues of the water facilities. All bonds, notes, contracts, warrants, debentures, and pledges entered into by a district for the purposes of:
(1) this chapter; or
(2) IC 13-3-4 (before its repeal);
do not constitute an obligation payable from the collection of a special benefits tax.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-16
Resolution authorizing bonds, notes, or other evidences of indebtedness
Sec. 16. All bonds, notes, or other evidences of indebtedness payable from revenues may be authorized only by resolution of the board. The resolution, as well as the bonds, notes, or other evidences of indebtedness issued under the resolution, is a contract with all holders of the bonds, notes, or other evidences of indebtedness.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-17
Requirements for bonds, notes, or other evidences of indebtedness
Sec. 17. (a) All bonds, notes, or other evidences of indebtedness that are authorized by the resolution must be in one (1) or more series and may:
(1) bear the date;
(2) mature at a time not exceeding fifty (50) years from the date

of issuance;
(3) bear interest at any rate;
(4) be in a denomination;
(5) be in a form, either coupon or registered;
(6) carry registration and conversion privileges;
(7) be executed in the manner;
(8) be payable in the medium of payment, at the place;
(9) be subject to terms of redemption, with or without a premium;
(10) be declared or become due before the maturity date;
(11) provide for the replacement of mutilated, destroyed, stolen, or lost bonds, notes, or other evidences of indebtedness;
(12) be authenticated in a manner and upon compliance with conditions; and
(13) contain other terms and covenants;
that are provided by resolution of the board.
(b) Notwithstanding the form or tenor, and in the absence of an express recital on the face that the bond, note, or other evidence of indebtedness is nonnegotiable, the bonds, notes, or other evidences of indebtedness are negotiable instruments for all purposes.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-18
Execution of bonds, notes, or other evidences of indebtedness; valid and binding obligations
Sec. 18. (a) The bonds, notes, or other evidences of indebtedness shall be executed in the name of the district by the chairman of the board and attested by the secretary. Interest coupons may be executed by placing the facsimile signature of the chairman on the coupons.
(b) The bonds, notes, or other evidences of indebtedness are valid and binding obligations of the district for all purposes provided by this chapter and in the resolution, even if before delivery any of the persons whose signatures appear on the bonds, notes, or other evidences of indebtedness have ceased to be officers of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-19
Validity of authorization and issuance of bonds, notes, or other evidences of indebtedness
Sec. 19. The validity of the authorization and issuance of the bonds, notes, or other evidences of indebtedness is not dependent on or affected in any way by the following:
(1) Proceedings taken for the improvement for which the bonds, notes, or other evidences of indebtedness are to be issued.
(2) Contracts made in connection with the improvement.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-20
Recital of authority of bond, note, or other evidence of

indebtedness
Sec. 20. A resolution authorizing bonds, notes, or other evidences of indebtedness payable from revenues must provide that a bond, note, or other evidence of indebtedness payable from revenues contain a recital that the bond, note, or other evidence of indebtedness is issued under this article or under IC 13-3-3 (before its repeal). A bond, note, or other evidence of indebtedness containing the recital under authority of such a resolution is conclusively considered:
(1) to be valid; and
(2) to have been issued in conformity with this article or IC 13-3 (before its repeal).
As added by P.L.1-1995, SEC.26.

IC 14-33-20-21
Sale of bonds, notes, or other evidences of indebtedness
Sec. 21. The bonds, notes, or other evidences of indebtedness payable from revenues:
(1) shall, except as provided in subdivision (4), be sold at public sale as provided by general statutes concerning the sale of bonds;
(2) may be sold at different times or an entire issue or series may be sold at one (1) time;
(3) may be sold:
(A) in part; or
(B) in part in installments at different times or at one (1) time; and
(4) may be sold or issued to the United States or the state without a public offering.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-22
Bonds, notes, or other evidences of indebtedness equally and ratably secured by lien
Sec. 22. All bonds, notes, or other evidences of indebtedness of the same issue shall be equally and ratably secured, without priority because of:
(1) number or date of issue;
(2) sale;
(3) execution; or
(4) delivery;
by a lien upon the revenues in accordance with this chapter and the resolution authorizing issuance.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-23
Constitutionally restricted bonds or debts not authorized
Sec. 23. This chapter does not authorize the board to do anything that would result in the creation of an instrument that constitutes a bond or debt within the meaning of the constitutional restriction

relating to:
(1) the creation or incurring of a debt or indebtedness; or
(2) the issuance of an instrument constituting a bond or debt.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-24
Restrictions on bonds, notes, or other evidences of indebtedness
Sec. 24. (a) The bonds, notes, or other evidences of indebtedness, including interest, are not any of the following:
(1) A debt of the district or the board.
(2) A charge, lien, or encumbrance, legal or equitable, upon:
(A) property of the district; or
(B) income, receipts, or revenues of the district other than the revenues of the water facilities that have been pledged to payment.
(b) Every bond, note, or other evidence of indebtedness must recite in substance the following:
(1) That the bond, note, or other evidence of indebtedness, including interest, is payable solely from the revenues pledged to payment.
(2) That the board is not under an obligation to pay the bond, note, or other evidence of indebtedness except from those revenues.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-25
Bonds, notes, or other evidences of indebtedness issued for refunding other indebtedness
Sec. 25. Bonds, notes, or other evidences of indebtedness may be issued for refunding outstanding bonds, notes, or other evidences of indebtedness of the district in the discretion of the board. However, refunding may not contradict the terms of a resolution that the board has passed authorizing the issuance of bonds, notes, or other evidence of indebtedness sought to be refunded.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-26
District borrowing money
Sec. 26. (a) A district coming under this chapter may borrow money for a term not to exceed two (2) years, which may be renewed for a term of two (2) years, from a bank organized under state or federal statutes or from a state or federal agency in anticipation of the receipt of money from any source, including the following:
(1) Grants and loans from state or federal agencies.
(2) Money from the sale of bonds, notes, or other evidences of indebtedness proposed to be issued under this chapter.
(b) The district may pledge the money to be received to the repayment of the principal and interest of the borrowing.
(c) The interim financing may also be repaid from the sale of bonds, notes, or other evidences of indebtedness without designating

the bonds, notes, or other evidences of indebtedness as refunding obligations. The proceeds of interim financing may be used in whole or part for the following:
(1) The acquisition of real, personal, or mixed property, or options on real, personal, or mixed property.
(2) Services reasonably necessary to provide water supply for domestic, industrial, and public use.
(d) Interim financing may be negotiated and consummated directly between the district and the state or federal bank or state or federal agency without public offering. The district may make covenants to the lender and the lender has the rights and remedies that are authorized by this article.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-27
Tax exemptions
Sec. 27. The:
(1) bonds, notes, or other evidences of indebtedness;
(2) proceeds from and the interest on the bonds, notes, or other evidences of indebtedness;
(3) water property and facilities of the district; and
(4) revenues received from the furnishing of water and providing fire protection;
are exempt from taxation by the state.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-28
Security of bonds, notes, or other evidences of indebtedness
Sec. 28. (a) To adequately secure the payment of the bonds, notes, or other evidences of indebtedness, including interest, payable from revenues, the board and the board's officers, agents, and employees shall do the following:
(1) Pay punctually the principal of every bond, note, or other evidence of indebtedness, including interest:
(A) on the date;
(B) at the place;
(C) in the manner; and
(D) out of the money mentioned in the bonds, notes, other evidences of indebtedness, and coupons;
in accordance with the resolution authorizing issuance.
(2) Preserve and protect the security of the bonds, notes, or other evidence of indebtedness and the rights of the holders, and warrant and defend those rights against all claims and demands of all persons.
(3) Hold in trust the revenues pledged to the payment of the bonds, notes, or other evidence of indebtedness for the benefit of the holders and apply those revenues:
(A) only as provided by the resolution authorizing issuance; or
(B) if the resolution is modified in the manner provided in: (i) the bonds, notes, or other evidence of indebtedness; or
(ii) this chapter;
only as provided in the resolution as modified.
(4) Keep proper books of record and accounts of the water facilities, separate from all other records and accounts:
(A) in which complete and correct entries shall be made of all transactions relating to the water facilities and any part of the water facilities for which the revenues are pledged; and
(B) that, together with all other books and papers of the board, are at all times subject to the inspection of the holder of the bonds, notes, or other evidences of indebtedness then outstanding or a representative of the holder authorized in writing.
(b) This section does not require the board to expend money other than revenues received or receivable from the water facilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-29
Provisions compromising parts of bonds, notes, or evidences of indebtedness
Sec. 29. (a) The board may insert, in a resolution authorizing the issuance of bonds, notes, or other evidences of indebtedness payable from revenues, provisions that then comprise a part of the contract with the holders of the bonds, notes, or other evidences of indebtedness concerning the following:
(1) Limitations on the purpose to which the proceeds of sale of an issue of bonds, notes, or other evidences of indebtedness payable from revenues issued to finance the improving of the water facilities may be applied.
(2) Limitations on the issuance of additional bonds, notes, or other obligations to finance the improving of the water facilities and on the lien of the water facilities.
(3) Limitations on the right of the board to restrict and regulate the use of the water facilities.
(4) The amount and kind of insurance to be maintained on the water facilities and the use and disposition of insurance money.
(5) Pledging all or a part of the revenues of the water facilities to which the board's right exists.
(6) Covenanting against pledging all or a part of revenues of the water facilities to which the board's right exists.
(7) Events of default and terms and conditions upon which any of the bonds, notes, or other evidences of indebtedness become or may be declared due before maturity, including the terms and conditions upon which the declaration and the consequences of the declaration may be waived.
(8) The rights, liabilities, powers, and duties arising if the board breaches any covenants, conditions, or obligations.
(9) A procedure by which the terms of:
(A) a resolution authorizing bonds, notes, or other evidences of indebtedness payable from revenues; or (B) any other contract with the holders;
may be amended or abrogated, including the amount of bonds, notes, or other evidences of indebtedness to which the holders must consent and the manner in which the consent may be given.
(10) The execution of all instruments necessary or convenient in the following:
(A) The exercise of the powers granted by this chapter.
(B) The performance of the duties of the board and the board's officers, agents, and employees.
(11) Refraining from pledging or in any manner claiming or taking the benefit or advantage of a stay or extension statute that affects the duties or covenants of the board in relation to the following:
(A) The bonds, notes, or other evidences of indebtedness.
(B) The performance of or the lien of the bonds, notes, or other evidences of indebtedness.
(12) The:
(A) purchase out of any money available for the purchase, including the proceeds of bonds, notes, or other evidences of indebtedness payable from revenues, of outstanding bonds, notes, or other evidences of indebtedness; and
(B) price at which and the manner in which the purchases may be made.
(13) Other acts that:
(A) are desirable to secure the bonds, notes, or other evidences of indebtedness; or
(B) may tend to make the bonds, notes, or other evidences of indebtedness more marketable.
(b) This section does not authorize the board to:
(1) make any covenants; or
(2) perform any act;
requiring the expenditure of money other than revenues received or receivable from the water facilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-30
Application for appointment of receiver of water facilities
Sec. 30. If:
(1) the:
(A) board defaults in the payment of the principal or interest on any of the bonds, notes, or other evidences of indebtedness payable from revenues after the bonds, notes, or other evidences of indebtedness have become due, whether at maturity or upon call for redemption; and
(B) default continues for a period of thirty (30) days; or
(2) the board or the board's officers, agents, or employees:
(A) fail or refuse to comply with this chapter; or
(B) default in an agreement made with the holders of the bonds, notes, or other evidences of indebtedness; any holder or a trustee of a holder may apply to the circuit court with jurisdiction in the county in which the district is primarily situated for the appointment of a receiver of the water facilities, whether or not the holder or trustee is seeking or has sought to enforce any other right or remedy in connection with the bonds, notes, or other evidences of indebtedness.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-31
Appointment of receiver of water facilities
Sec. 31. Upon an application the circuit court:
(1) may appoint; and
(2) shall appoint, if the application is made by the holders or a trustee of the holders of twenty-five percent (25%) in principal amount of the bonds, notes, or other evidences of indebtedness then outstanding;
a receiver of the water facilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-32
Receiver taking possession of water facilities
Sec. 32. A receiver appointed under this chapter:
(1) shall directly or by the receiver's agents and attorneys enter upon and take possession of the water facilities for which the revenues are pledged; and
(2) may exclude:
(A) the board;
(B) the board's officers, agents, and employees; and
(C) all persons claiming under the board or the board's officers, agents, or employees.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-33
Duties of receiver
Sec. 33. A receiver appointed under this chapter shall do the following:
(1) Have, hold, use, operate, manage, and control the facilities.
(2) In the name of the board or otherwise, exercise all rights and powers of the board with respect to the water facilities as the board might do.
(3) Maintain, restore, and insure the water facilities and periodically make all proper repairs to the facilities.
(4) Subject to the jurisdiction of the commission, establish, levy, maintain, and collect fees, tolls, rentals, and other charges in connection with the water facilities as are proper and reasonable.
(5) Collect and receive all revenues, deposit the revenues in a separate account, and apply the revenues collected and received in the manner that the court directs.
As added by P.L.1-1995, SEC.26.
IC 14-33-20-34
Surrender of possession of water facilities by receiver
Sec. 34. (a) Whenever:
(1) all that is due:
(A) upon the bonds, notes, or other evidences of indebtedness payable from revenues, including interest; and
(B) upon other notes, bonds, or other obligations, including interest, having a charge, lien, or encumbrance on the revenues of the water facilities;
under the terms of covenants or agreements with the holders have been paid or deposited as provided; and
(2) all defaults have been cured;
the court may, after notice and hearing that the court considers reasonable and proper, direct the receiver to surrender possession of the facilities to the board.
(b) The same right of the holders of the bonds, notes, or other evidences of indebtedness to secure the appointment of a receiver exists upon a subsequent default as provided in this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-35
Court supervision of receiver
Sec. 35. (a) A receiver appointed under this chapter:
(1) shall, in the performance of the powers conferred upon the receiver, act under the supervision of the court making the appointment;
(2) is at all times subject to the orders of the court; and
(3) may be removed by the court.
(b) The court may enter other orders that the court considers appropriate for the exercise by the receiver of functions specifically set forth in this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-36
Protection of holders or trustees
Sec. 36. Subject to contractual limitations binding upon the holders or trustees for the holders of an issue of bonds, notes, or other evidences of indebtedness payable from revenues, including restrictions on the exercise of a remedy to a specified proportion of holders, a holder or trustee of bonds, notes, or other evidences of indebtedness may, for the equal benefit and protection of all holders similarly situated, do the following:
(1) By mandamus or other action:
(A) enforce the rights of the holder or trustee against the board and the board's officers, agents, and employees; and
(B) require the board or officers, agents, or employees to perform:
(i) duties and obligations under this chapter; and
(ii) contracts with the holders.
(2) By action require the board to account as if the board was

the trustee of an express trust.
(3) By action enjoin any acts or things that:
(A) are unlawful; or
(B) in violation of the rights of the holders.
(4) Bring suit upon the bonds, notes, or other evidences of indebtedness.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-37
Remedies
Sec. 37. (a) A remedy conferred by this chapter upon a holder or trustee for a holder of bonds, notes, or other evidences of indebtedness payable from revenues:
(1) is in addition to every other remedy; and
(2) may be exercised without exhausting and without regard to any other remedy conferred by:
(A) this chapter; or
(B) any other statute.
(b) A waiver of a default or breach of duty or contract, whether by a holder or a trustee for a holder of bonds, notes, or other evidences of indebtedness payable from revenues, does not do any of the following:
(1) Extend to or affect a subsequent default or breach of duty or contract.
(2) Impair any rights or remedies.
(c) A delay or an omission of a holder or a trustee for a holder of bonds, notes, or other evidences of indebtedness does not do any of the following:
(1) Extend to or affect a subsequent default or breach of duty or contract.
(2) Impair any rights or remedies.
(d) A delay or an omission of a holder or a trustee for a holder of bonds, notes, or other evidences of indebtedness in exercising a right or power accruing upon default:
(1) does not impair a right or power; and
(2) may not be construed to be a waiver of the default or acquiescence in the default.
(e) Every substantive right and every remedy conferred upon the holders of bonds, notes, or other evidences of indebtedness payable from revenues may be enforced and exercised periodically and as often as is expedient. If action to enforce a right or exercise a remedy:
(1) is brought and then discontinued; or
(2) is determined adversely to the holder or trustee;
the board and the holder or trustee shall be restored to their former positions as if an action had not been brought.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-38
Discharge of indebtedness Sec. 38. (a) Notwithstanding any other provision of this chapter, a district may do the following:
(1) Borrow money from the state in accordance with other statutes.
(2) Evidence the indebtedness upon terms and conditions that are provided in the statutes or that the state requires.
(b) A district may:
(1) pay and discharge the indebtedness from the proceeds of bonds, notes, or other evidences of indebtedness issued under:
(A) this chapter; or
(B) IC 13-3-4 (before its repeal); or
(2) refund the indebtedness to the state;
in accordance with this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-39
Liberal construction of chapter
Sec. 39. This chapter shall be liberally construed to facilitate the financing of water supply systems of districts.
As added by P.L.1-1995, SEC.26.



CHAPTER 21. CUMULATIVE IMPROVEMENT FUND

IC 14-33-21-2
Purpose of fund
Sec. 2. A district may establish a cumulative improvement fund under IC 6-1.1-41 to provide money for the construction, additional construction, or repair of the works of improvement the district:
(1) is authorized to construct; and
(2) states in the district plan, or part of or amendment to the plan, is a purpose of the fund.
As added by P.L.1-1995, SEC.26. Amended by P.L.17-1995, SEC.14.

IC 14-33-21-3
Establishment of fund
Sec. 3. (a) The board of a district that determines to establish a fund shall state this determination in the district plan or in any part or amendment to the plan. Notice to this effect shall be made a part of all notices concerning approval of the district plan or a part of or amendment to the plan, including implementation of the plan. The plan must specify the:
(1) works of improvement;
(2) additions to the works of improvement; or
(3) repair of the works of improvement;
that are to be financed by the fund.
(b) When:
(1) the district plan;
(2) part of the district plan; or
(3) an amendment to the district plan;
is approved by the court having jurisdiction of the district, the fund is established.
As added by P.L.1-1995, SEC.26.

IC 14-33-21-4
Financing the fund
Sec. 4. (a) To provide money for the fund, the board may place in the fund the following:
(1) Gifts or grants from a person or state or federal agency.
(2) Receipts of revenue from the sale of services or property produced incident to the accomplishment of the purpose for which the district is organized.
(3) Any other form of miscellaneous receipt, including tap-in fees and connection fees.
(4) Levy of a special benefits tax in accordance with sections 5

through 10 of this chapter.
(5) Collection of the exceptional benefits assessments or installments of the assessments, but only in accordance with section 11 of this chapter.
(b) The board shall state in the district plan or part of or amendment to the plan the source or combination of sources that will finance the fund.
As added by P.L.1-1995, SEC.26.

IC 14-33-21-5
Special benefits tax
Sec. 5. The board may levy a special benefits tax in compliance with IC 6-1.1-41 in an amount not to exceed three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of real property in the district, except the property that is exempt under IC 14-33-7-4. The board shall file with the district plan or part of or amendment to the plan:
(1) the approval of the department of local government finance; and
(2) any action taken to reduce or rescind the tax levy.
As added by P.L.1-1995, SEC.26. Amended by P.L.17-1995, SEC.15; P.L.6-1997, SEC.161; P.L.90-2002, SEC.377.

IC 14-33-21-6
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 14-33-21-7
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 14-33-21-8
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 14-33-21-9
Approval of proposal
Sec. 9. The approval of the department of local government finance:
(1) does not have to be filed with the district plan or part of or amendment to the plan at the time of the submission to the commission; and
(2) only has to be filed with the court having jurisdiction of the district.
As added by P.L.1-1995, SEC.26. Amended by P.L.17-1995, SEC.16; P.L.90-2002, SEC.378.

IC 14-33-21-10
Reduction or rescission of tax levy by amendment
Sec. 10. A tax levy under section 5 of this chapter may be reduced

or rescinded by an approved amendment to the district plan.
As added by P.L.1-1995, SEC.26. Amended by P.L.17-1995, SEC.17.

IC 14-33-21-11
Exceptional benefits assessments
Sec. 11. (a) If the board determines to collect exceptional benefit assessments or installments of the assessments to provide for the fund in whole or in part, the board shall file with the district plan or part of or amendment to the plan the description of the land that the board has determined to be exceptionally benefited by the:
(1) works of improvement;
(2) addition to the works of improvement; or
(3) repair of the works of improvement.
(b) The board shall have written notice mailed first class postage prepaid to the owners of record of the land to the effect that the financing of the fund has been determined. The notice must state the time and place of the court hearing on the determination.
(c) Notwithstanding this section:
(1) the determination by the board of the land to be exceptionally benefited; and
(2) the notice on the determination;
does not bind the determination with regard to the existence and amount of exceptional benefits of appraisers appointed under IC 14-33-8.
As added by P.L.1-1995, SEC.26.

IC 14-33-21-12
Excess money
Sec. 12. If:
(1) there is a savings resulting from the cost of the works of improvement that are provided in the district plan, including the necessary engineering, legal, and administrative fees, being less than the proceeds of a bond issue or other borrowing to pay the costs;
(2) the district plan is amended to provide that the excess money may be placed in the fund for further necessary works of improvement or additions to those works constructed with those proceeds; and
(3) the use of the excess money is not restricted by the terms of the bond issue or other borrowing;
the excess money may be placed in the fund for the purposes described in subdivision (2).
As added by P.L.1-1995, SEC.26.

IC 14-33-21-13
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 14-33-21-14
Discharge of obligation Sec. 14. If a federal or state agency, according to statute or contractual obligation, demands immediate or prompt action by the district in construction of, adding to, or repairing works of improvement, the district:
(1) may not defend that not enough money for the work has accumulated in the fund; and
(2) shall use the accumulation of money in the fund, including the proceeds of:
(A) borrowing;
(B) the collection of tax or assessments; or
(C) both borrowing and the collection of tax or assessments;
to discharge the obligation.
As added by P.L.1-1995, SEC.26.



CHAPTER 22. RATES OR CHARGES FOR SEWERAGE SYSTEM SERVICE IN MARION COUNTY

IC 14-33-22-2
"Sewage" defined
Sec. 2. As used in this chapter, "sewage" means the water carried wastes:
(1) created in; and
(2) carried or to be carried away from;
residences, hotels, schools, hospitals, industrial establishments, and other private or public buildings.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-3
"Sewerage system" defined
Sec. 3. (a) As used in this chapter, "sewerage system" means plants, works, systems, facilities, or properties used or having the capacity for use in connection with the:
(1) collection;
(2) carrying away;
(3) treating;
(4) neutralizing;
(5) stabilizing; or
(6) disposing;
of sewage, industrial waste, or other wastes and any integral part of the wastes.
(b) The term includes the following:
(1) Disposal fields, lagoons, pumping stations, drainage ditches, surface water intercepting sewers, lateral sewers, force mains, pipes, pipelines, conduits, equipments, and appurtenances.
(2) All properties, rights, easements, and franchises relating to the system considered necessary or convenient by the board.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-4
"User" defined
Sec. 4. As used in this chapter, "user" means a person or governmental entity that is the owner or occupant of real property, a part of which is connected to a sewerage system operated by a district.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-5 "Works" defined
Sec. 5. As used in this chapter, "works" means a sewage treatment plant, intercepting sewers, main sewers, submain sewers, local and lateral sewers, outfall sewers, force mains, pumping stations, ejector stations, and other appurtenances that are:
(1) necessary or useful and convenient for the collection, treatment, purification, and disposal in a sanitary manner of the liquid and solid waste, sewage, sludge, night soil, and industrial waste; and
(2) owned, operated, and maintained under the control of a board.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-6
Request for assessment
Sec. 6. A user, all or a part of whose real property is subject to no tax other than the special benefits tax imposed under this article, may file with the county assessor and the board a request for assessment of the user's real property under this chapter. A request for a change in assessment must be filed before November 2 of the year preceding the March 1 assessment date for which the change in assessment is requested. Every request applies only to the following:
(1) Real property specified in the request and subject to no tax other than the special benefits tax imposed under this article.
(2) The past year specified in the request for which assessment is requested under this chapter and all future years until further notice.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-7
Assessment of property; calculation of tax rate
Sec. 7. For each assessment date to which a request filed under section 6 of this chapter applies, the county assessor shall assess the real property specified in the request at an amount that, when multiplied by the tax rate for the district for the taxes due and payable in the year of the assessment date, equals the just and equitable rate to the user as determined by the board as of the most recent December 1 under section 11 of this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-8
Schedule of just and equitable rates; applicability
Sec. 8. (a) The board shall establish a schedule of just and equitable rates or charges for the use of and the service provided by the works to be paid by a user who:
(1) owns or occupies real property that is partially or entirely exempt from general taxation and:
(A) is connected with and uses the works by or through any part of the sewerage system; or
(B) that in any way uses or is served by the works; and (2) files a request for determination as provided in section 6 of this chapter.
(b) The board may change the schedule periodically.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-9
Hearing to establish or change schedule
Sec. 9. (a) A schedule may be established or changed only after a public hearing at which:
(1) all persons using the works or owning real property served or to be served by the works; and
(2) other interested persons;
have an opportunity to be heard concerning the proposed schedule.
(b) After adoption of a resolution fixing the schedule and before the resolution is put into effect, notice of the hearing shall be given by one (1) publication in a newspaper having general circulation in the district at least ten (10) days before the date fixed in the notice for the hearing. The hearing may be adjourned as needed.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-10
Resolution establishing schedule; changes
Sec. 10. After a hearing held under section 9 of this chapter, the resolution establishing the schedule, either as originally passed or as modified and amended, shall be passed and put into effect. A copy of the schedule must be kept on file in the office of the board and must be open to inspection to all interested parties. A change or readjustment of the schedule may be made at any time in the same manner as the schedule was originally established.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-11
Fixing or changing just and equitable rate
Sec. 11. (a) The board:
(1) shall, before December 2 of the year in which a request is filed, fix the just and equitable rate for each user filing a request under section 6 of this chapter according to the schedule adopted; and
(2) may change the rate prospectively before December 2 of a future year to reflect changes in the user's use of the sewerage system.
(b) The board shall promptly notify:
(1) the county assessor; and
(2) the affected user;
of the rate as originally fixed and as changed periodically.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-12
Basis of rate schedule
Sec. 12. The schedule of rates or charges for the treatment and

disposal of sewage may be fixed and determined by the board on the basis of any of the following:
(1) A flat charge for each sewer connection.
(2) The amount of water used on the premises and discharged into the sewerage system.
(3) The number and size of water outlets on the premises.
(4) The amount, strength, and character of sewage discharged into the sewers.
(5) The size of sewer connections.
(6) Any combination of these factors or other factors.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-13
Fraction of property exempt
Sec. 13. (a) If only a part of:
(1) a tract or lot of land; or
(2) a building;
connected to the sewerage system is exempt from general taxation, the rates and charges established under this chapter shall be reduced by a fraction.
(b) The fraction to be used under subsection (a) is established by using:
(1) the assessed valuation of the part subject to tax as the numerator; and
(2) the total assessed value as the denominator.
As added by P.L.1-1995, SEC.26.



CHAPTER 23. GENERAL PROVISIONS

IC 14-33-23-2
County officers performing duties to carry out article
Sec. 2. The county auditor, county treasurer, and other officers of the county shall take all proper steps to:
(1) collect and transmit money; and
(2) perform other duties;
necessary to carry out this article.
As added by P.L.1-1995, SEC.26.

IC 14-33-23-3
Public utility providing water service
Sec. 3. (a) This section applies to a district established for the purpose of providing water supply, including treatment and distribution for domestic, industrial, and public use.
(b) A public utility engaged in the production, transmission, or distribution of water may:
(1) initiate water service; or
(2) expand the public utility's water service area;
within the boundaries of a district described in subsection (a) if the public utility has received an order from the Indiana utility regulatory commission, after notice and hearing, that public convenience and necessity requires the additional service.
(c) For the purposes of this section, the area of a district includes the additional area in which the district may serve users under IC 14-33-20.
As added by P.L.1-1995, SEC.26.

IC 14-33-23-4
Purchase of sewage disposal works or storm drainage system by municipality
Sec. 4. (a) This section applies to:
(1) a sewer;
(2) a sewage disposal plant or installation; or
(3) a storm water drain;
that is installed by a district in and serves an area that subsequently

comes within the corporate limits of a municipality that is not a part of the district.
(b) The municipality may purchase that part of the sewage disposal works or storm drainage system with approval of the court and agreement with the district. The district shall protect the district's own operations and obligations.
As added by P.L.1-1995, SEC.26.

IC 14-33-23-5
Water line or water supply installation becoming property of municipality
Sec. 5. (a) This section applies to a water line or water supply installation installed by a district serving an area that subsequently comes within the corporate limits of a municipality that:
(1) is not a part of the district; and
(2) owns and operates a waterworks serving the municipality.
(b) The water line or water supply installation may become the property of the municipality at the option of the municipality, with agreement of the district and approval of the court.
(c) The municipality must reimburse the district at a figure equaling the district's verified cost. If the municipality and the district fail to agree upon the compensation, the municipality and district shall submit the matter to the Indiana utility regulatory commission for determination. The district shall protect the district's own operations and obligations.
As added by P.L.1-1995, SEC.26.

IC 14-33-23-6
Liberal construction of article
Sec. 6. (a) This article shall be liberally construed to accomplish the purpose of creating districts by which local water management problems can best be solved.
(b) Failure of notice, duly ordered, does not void a proceeding provided for in this article that is otherwise valid.
As added by P.L.1-1995, SEC.26.






ARTICLE 34. SURFACE COAL MINING AND RECLAMATION

CHAPTER 1. GENERAL PROVISIONS

IC 14-34-1-2
Exemptions from article
Sec. 2. This article does not apply to any of the following activities:
(1) The extraction of coal by a landowner for the landowner's own noncommercial use from land owned or leased by the landowner.
(2) The extraction of coal as an incidental part of federal, state, or local government financed highway or other construction under rules established by the commission.
As added by P.L.1-1995, SEC.27.

IC 14-34-1-3
Purpose of article
Sec. 3. It is the purpose of this article to do the following:
(1) Implement and enforce the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
(2) Establish a statewide program to protect society and the environment from the adverse effects of surface coal mining operations.
(3) Assure that the rights of surface landowners and other persons with a legal interest in the land or appurtenances to the land are fully protected from surface coal mining operations.
(4) Assure that surface mining operations are not conducted where reclamation as required by this article is not feasible.
(5) Assure that surface coal mining operations are conducted so as to protect the environment.
(6) Assure that adequate procedures are undertaken to reclaim surface areas as contemporaneously as possible with the surface coal mining operations.
(7) Assure that the coal supply essential to the nation's energy

requirements and economic and social well-being is provided and strike a balance between protection of the environment and agricultural productivity and the nation's need for coal as an essential source of energy.
(8) Promote the reclamation of mined areas left without adequate reclamation before August 3, 1977, and that continue, in their unreclaimed condition, to substantially degrade the quality of the environment, prevent or damage the beneficial use of land or water resources, or endanger the health or safety of the public.
(9) Assure that appropriate procedures are provided for the public participation in the development, revision, and enforcement of regulations, standards, reclamation plans, or programs established by the state.
(10) Wherever necessary, exercise the full reach of state constitutional powers to ensure the protection of the public interest through effective control of surface coal mining operations.
As added by P.L.1-1995, SEC.27.

IC 14-34-1-4
Requirements less stringent than federal requirements
Sec. 4. (a) It is the purpose of this article to establish requirements that are not more stringent than the requirements required to meet the Federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
(b) The director and the commission may not adopt a rule under this article that is more stringent than corresponding provisions under the Federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
As added by P.L.1-1995, SEC.27.

IC 14-34-1-5
Limitations on administrative law judge
Sec. 5. Notwithstanding IC 4-21.5-3-25(d), under this article an administrative law judge may not impose conditions upon the participation or testimony of a party or limit discovery, cross-examination, or argument that would cause implementation of this article to be inconsistent with or not in accordance with the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
As added by P.L.1-1995, SEC.27.



CHAPTER 2. REGULATORY AUTHORITY

IC 14-34-2-2
Administrative law judges; hearing officer
Sec. 2. (a) The commission shall appoint the following:
(1) An administrative law judge to conduct proceedings under IC 4-21.5. An administrative law judge is subject to IC 14-10-2-2.
(2) A hearing officer to conduct proceedings under IC 4-22-2.
(b) An administrative law judge is the ultimate authority for the department for any administrative review proceeding under this article, except for the following:
(1) Proceedings concerning the approval or disapproval of a permit application or permit renewal under IC 14-34-4-13.
(2) Proceedings for suspension or revocation of a permit under IC 14-34-15-7.
(3) Proceedings consolidated with the office of environmental adjudication under IC 14-10-2-2.5.
(c) An order made by an administrative law judge granting or denying temporary relief from a decision of the director is a final order of the department.
(d) Judicial review of a final order made by an administrative law judge under subsection (b) or (c) or under IC 13-4.1-2-1(c) or IC 13-4.1-2-1(d) (before their repeal) may be taken under IC 4-21.5-5.
As added by P.L.1-1995, SEC.27. Amended by P.L.84-2008, SEC.5.

IC 14-34-2-3
Duties of director
Sec. 3. The director shall do the following:
(1) Supervise the administration and enforcement of the following:
(A) This article.
(B) The rules adopted under this article.
(2) Conduct the necessary investigations and inspections for the

proper administration of this article.
(3) Order a person who does not hold a valid permit to conduct operations governed by this article to cease those operations and reclaim the area affected to the standards required by this article.
(4) Order compliance with the following:
(A) The terms of a permit issued under this article.
(B) This article.
(5) Have access to all areas under application for a permit or under a permit issued under this article and without liability to the operator or the property owner.
(6) Submit to a federal or state agency each report required to be submitted to that agency by law, rule, or regulation and include the information in the report that the agency requires.
(7) Develop a policy and procedures manual to standardize the implementation of this article. The manual shall be distributed to all individuals who implement or enforce this article.
(8) Do all things necessary to implement this article.
As added by P.L.1-1995, SEC.27.

IC 14-34-2-4
Powers of director
Sec. 4. (a) The director may do the following:
(1) Apply for, accept, and use money from any legal source to aid in carrying out the purposes of this article.
(2) Conduct research related to coal mining activities.
(3) Collect and distribute information relating to mining activities.
(4) Engage in cooperative projects with an agency of the United States or of a state to carry out the purposes of this article.
(5) Request the attorney general to maintain an action in the name of the state in the appropriate court to restrain interference with the exercise of the right to enter or conduct work on any premises as provided by this article.
(6) With the approval of the governor, acquire and transfer land or transfer jurisdiction of the land to a state agency that can best use the land for public purposes.
(7) Submit to the federal Office of Surface Mining a formal state program amendment, subject to subsection (b).
(b) The director may submit a formal amendment to the state program for the regulation of surface coal mining and reclamation to the federal Office of Surface Mining only after the provisions of the amendment:
(1) have been approved by the governor; or
(2) have become law.
As added by P.L.1-1995, SEC.27. Amended by P.L.179-1995, SEC.3.

IC 14-34-2-5
Delegation of powers and duties
Sec. 5. The director may delegate any powers and duties assigned

to the director in this article to other employees of the department.
As added by P.L.1-1995, SEC.27.

IC 14-34-2-6
Financial interest
Sec. 6. (a) An employee of the department who has a duty under this article may not have a direct or an indirect financial interest in a surface coal mining operation.
(b) In addition to the filings required under IC 35-44.1, each member of the commission shall file annually with the director a statement of employment and financial interest on a form prescribed by the department.
(c) A member of the commission may not participate in a proceeding that may affect the member's direct or indirect financial interests.
(d) A person who knowingly violates this section commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.27. Amended by P.L.126-2012, SEC.35.

IC 14-34-2-7
Petition for adoption, amendment, or repeal of a rule
Sec. 7. (a) After the commission has adopted rules as required by section 1 of this chapter, any person may petition the commission to initiate a proceeding for the adoption, amendment, or repeal of a rule adopted to enforce this article.
(b) The petition must set forth facts that the petitioner claims necessitate the adoption, amendment, or repeal of the rule described in subsection (a).
(c) The petition must specify the petitioner's proposed adoption, amendment, or repeal of a rule.
(d) Upon receipt of the petition, the commission may conduct any necessary investigations and hold a public hearing that is not subject to IC 4-21.5 to determine whether the petition should be granted. The commission may not hold a public hearing if the petition is incomplete.
(e) Within ninety (90) days of receipt of the petition, the commission shall either grant or deny the petition. If the petition is granted, the commission shall adopt, amend, or repeal the rule under IC 4-22-2. The commission shall send written notice to the petitioner setting forth the reasons for granting or denying the petition.
As added by P.L.1-1995, SEC.27.



CHAPTER 3. PERMIT REQUIREMENTS

IC 14-34-3-2
Form prescribed by director
Sec. 2. A person must make application for a surface coal mining and reclamation permit to the director on a form prescribed by the director.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-3
Application requirements; contents
Sec. 3. An application for a surface coal mining and reclamation permit must include the following:
(1) The names and addresses of the following:
(A) The permit applicant.
(B) Every legal owner of record of the property (surface and mineral) to be mined.
(C) The holders of record of any leasehold interest in the property.
(D) Any purchaser of record of the property under a real estate contract.
(E) The operator if the operator is a person different from the applicant.
(F) If a person in clauses (A) through (E) is a business entity other than a single proprietor, the names and addresses of the principals, officers, and resident agent.
(2) The names and addresses of the owners of record of all surface and subsurface areas adjacent to any part of the permit area.
(3) A statement of each current or previous surface coal mining permit in the United States held by the applicant, including each pending application, the permit identification, and the state that issued that permit or holds the pending application.
(4) If the applicant is a partnership, a corporation, an association, or other business entity, the following where applicable:
(A) The names and addresses of every officer, partner, or director or person performing a function similar to a director of the applicant.
(B) The name and address of each person owning, of record, at least ten percent (10%) of any class of voting stock of the

applicant.
(C) A list of all names under which the applicant, partner, or principal shareholder previously operated a surface coal mining operation within the United States within:
(i) the five (5) years preceding the date of submission of the application; or
(ii) any additional period that the director establishes.
(5) A statement of whether the applicant or a subsidiary, an affiliate, or a person controlled by or under common control with the applicant has:
(A) ever held a federal or state coal mining permit that in:
(i) the five (5) years preceding the date of submission of the application; or
(ii) any additional period that the director establishes;
was suspended or revoked or is in the process of revocation; or
(B) had a mining bond or similar security deposited in lieu of bond forfeited;
and if so, a brief explanation of the facts involved and identification of the state in which this action occurred.
(6) A copy of the applicant's advertisement to be published under IC 14-34-4-1. The advertisement must include the following:
(A) The names of the property owners involved.
(B) A description of the exact location and boundaries of the proposed site sufficient so that the proposed surface coal mining operation is readily locatable by local residents.
(C) The location where the application is available for public inspection.
(7) A description of the following:
(A) The type and method of surface coal mining operation that exists or is proposed.
(B) The engineering techniques proposed or used.
(C) The equipment used or proposed to be used.
(8) The anticipated or actual starting and termination dates of each phase of the surface coal mining operation and the number of acres of land to be affected.
(9) An accurate map or plan, to an appropriate scale, clearly showing the following:
(A) The land to be affected as of the date of the application.
(B) The area of land within the permit area upon which the applicant has the legal right to enter and commence surface coal mining operations, including the following:
(i) A statement of those documents upon which the applicant bases the applicant's legal right to enter and commence surface coal mining operations on the area affected.
(ii) Whether that right is the subject of pending court litigation.
(10) The name of the watershed and location of the surface

stream or tributary into which surface and pit drainage will be discharged.
(11) A determination of the probable hydrologic consequences of surface coal mining and reclamation operations, both on and off the mine site, with respect to the following:
(A) The hydrologic regime.
(B) The quantity and quality of water in surface and ground water systems, including the dissolved and suspended solids under seasonal flow conditions.
(C) The collection of sufficient data for the mine site and surrounding areas so that an assessment can be made of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability.
However, this determination is not required until the time that hydrologic information on the general area before mining is made available from an appropriate federal or state agency. The permit may not be approved until the information is available and is incorporated into the application.
(12) When requested by the director, the climatological factors that are peculiar to the locality of the land to be affected, including the following:
(A) The average seasonal precipitation.
(B) The average direction and velocity of prevailing winds.
(C) The seasonal temperature ranges.
(13) Accurate maps to an appropriate scale clearly showing the land affected on the date of application and the same information that is set forth on topographical maps of the United States Geological Survey of a scale of 1:24,000 or 1:25,000 or larger, including all manmade features and archeological and historical sites known by the division of historic preservation and archeology. The map or plan must show the following:
(A) All boundaries of the land to be affected.
(B) The boundary lines and names of present owners of record of all surface areas abutting the permit area.
(C) The location of all buildings within one thousand (1,000) feet of the permit area.
(14) Cross section maps or plans of the land to be affected, including the actual area to be mined, prepared by or under the direction of and certified by an engineer licensed under IC 25-31 or a geologist licensed under IC 25-17.6 with assistance from experts in related fields such as land surveying and landscape architecture. The maps or plans must show pertinent elevation and location of test borings or core samplings and depict the following:
(A) The nature and depth of the various strata of overburden as required by the commission in the commission's rules.
(B) The location and quality of subsurface water if encountered. (C) The nature and thickness of each coal or rider seam above the coal seam to be mined.
(D) The nature of the stratum immediately beneath the coal seam to be mined.
(E) All mineral crop lines and the strike and dip of the coal to be mined within the area of land to be affected.
(F) Existing or previous surface coal mining limits.
(G) The location and extent of known workings of each underground coal mine, including mine openings to the surface.
(H) The location of aquifers as required by the commission in the commission's rules.
(I) The estimated elevation of the water table.
(J) The location of spoil, waste, or refuse areas and topsoil preservation areas.
(K) The location of all impoundments for waste or erosion control.
(L) Each settling or water treatment facility.
(M) Constructed or natural drainageways and the location of each discharge to a surface body of water on the area of land to be affected or adjacent to the land to be affected.
(N) Profiles at appropriate cross sections of the anticipated final surface configuration that will be achieved under the operator's proposed reclamation plan.
(15) A statement of the result of test borings or core samplings from the permit area, including the following:
(A) Logs of the drill holes.
(B) The thickness of the coal seam found and an analysis of the chemical properties of that coal.
(C) The sulfur content of each coal seam.
(D) Chemical analysis of potentially acid or toxic forming sections of the overburden.
(E) A chemical analysis down to and including the deeper of the following:
(i) The stratum lying immediately underneath the lowest coal seam to be mined.
(ii) An aquifer below the lowest coal seam to be mined that may be adversely impacted by mining.
The director may waive the requirement as to the specific application of this clause if the director determines in writing the requirements are unnecessary.
(16) For the land in the permit application that a reconnaissance inspection suggests may be prime farmland and to confirm the exact location of the prime farmland, a soil survey in accordance with the standards established by the United States Secretary of Agriculture.
(17) A reclamation plan that meets the requirements of section 12 of this chapter.
(18) Proof that the applicant is self-insured or has a public liability insurance policy issued by an insurance company

authorized to do business in Indiana in force for the surface coal mining and reclamation operations for which the permit is sought. The policy must provide for personal injury and property damage protection in an amount adequate to compensate each person injured as a result of the surface coal mining and reclamation operation. If a permit is granted, the permittee shall maintain the policy in full force and effect for the duration of the permit or a renewal.
(19) A blasting plan that outlines the procedures the operator will use to comply with IC 14-34-12.
(20) A listing of all notices of violations, and their final resolution, of:
(A) IC 13-4.1 (before its repeal);
(B) this article; and
(C) a:
(i) federal statute or regulation; or
(ii) state statute or rule enacted or adopted in response to a federal statute or regulation;
pertaining to air or water environmental protection;
incurred by the applicant or a subsidiary, an affiliate, or a person controlled by or under common control with the applicant in connection with any surface coal mining operation during the three (3) year period before the date of application.
As added by P.L.1-1995, SEC.27. Amended by P.L.2-1997, SEC.54; P.L.17-1999, SEC.1.

IC 14-34-3-4
Confidential or public information pertaining to coal seams, test borings, core samplings, or soil samples
Sec. 4. The information required by section 3 of this chapter pertaining to coal seams, test borings, core samplings, or soil samples is available for inspection by any person with an interest that is or may be adversely affected by the surface coal mining and reclamation operation. However, the information that pertains only to the analysis of the chemical and physical properties of the coal, except information concerning a mineral or elemental content that is potentially toxic in the environment and the nature and location of archeological resources on public land and Indian land as required under the federal Archeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.), is confidential.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-5
Probable hydrologic consequences of test borings or core samplings
Sec. 5. Upon the written request of the operator and if the director finds that the probable total annual production at all locations of a surface coal mining operator will not exceed three hundred thousand (300,000) tons, a qualified public or private laboratory designated by the director shall determine the probable hydrologic consequences

and the results of test borings or core samplings required by section 3 of this chapter. The department shall assume the cost of preparation of the determination made under this section.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-6
Application available for public inspection
Sec. 6. Each applicant for a surface coal mining and reclamation permit, amendment, transfer, or renewal shall file an entire copy of the application, except for the information pertaining to the coal seam, for public inspection in the main public library in the county in which the proposed mining operation is located or in an appropriate public office in that county, as approved by the director. The documents may not be recorded.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-7
Filing fee
Sec. 7. An applicant must pay a filing fee of fifty dollars ($50).
As added by P.L.1-1995, SEC.27.

IC 14-34-3-8
Application on file for 30 days
Sec. 8. An application remains on file until thirty (30) days after the director's final decision on the application, at which time the applicant may remove the application.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-9
Application on file and available for inspection
Sec. 9. An accurate and complete copy of an application, except as provided in section 4 of this chapter, must:
(1) remain on file at the office of the division of reclamation nearest the mining operation; and
(2) be available for public inspection and copying at reasonable charge during normal business hours.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-10
Information concerning archeological and historic sites; limitation on enforcement of section and rules
Sec. 10. (a) The director may require a permit applicant to submit additional information concerning the identity, location, and nature of archeological and historic sites in or within one thousand (1,000) feet of the permit area in accordance with rules adopted by the commission to implement this section.
(b) In the rules implementing this section, the commission shall provide that the director may require a permit applicant to identify and evaluate important archeological and historic sites through the following: (1) Searches of the records of the following:
(A) Research institutions.
(B) The state historical preservation office.
(2) Field investigations.
(3) Other appropriate investigations according to standards incorporated in the rules.
(c) The commission's rules must be consistent with the principles set forth in IC 14-34-4-10(c).
(d) This section and the rules adopted under this section may not be enforced if and to the extent that any federal court holds that the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201-1328) does not authorize the requirements of records searches, field investigations, or other studies in connection with application for surface coal mining operations.
As added by P.L.1-1995, SEC.27. Amended by P.L.16-2009, SEC.24.

IC 14-34-3-11
Reimbursement of costs to department
Sec. 11. (a) Whenever the department has assumed the cost of a test or determination required by section 5 of this chapter, the operator for whom the costs were assumed shall reimburse the department for the costs if any of the following conditions exist:
(1) The actual and attributed annual coal production of the operator at all locations exceeds three hundred thousand (300,000) tons during any consecutive twelve (12) month period either during:
(A) the term of the permit for which assistance was provided; or
(B) the first five (5) years after issuance of the permit;
whichever is shorter.
(2) False information was given the department in the application for the permit or in reports required by the department.
(3) A permit application was not submitted to the department within one (1) year after the date the permittee received the report for which the cost was assumed.
(4) The applicant does not begin mining within six (6) months after obtaining the permit.
(5) The:
(A) permit is sold, transferred, or assigned to another person; and
(B) transferee's total actual and attributed production exceeds the three hundred thousand (300,000) ton annual production limit during any consecutive twelve (12) month period of the remaining term of the permit.
Under this subdivision the applicant and the applicant's successor are jointly and severally obligated to reimburse the department.
(b) The department may waive the reimbursement obligation if the department finds that the applicant at all times acted in good faith. As added by P.L.1-1995, SEC.27.

IC 14-34-3-12
Reclamation plan
Sec. 12. (a) Each reclamation plan submitted as part of a permit application as required by section 3 of this chapter must include the following, in the degree of detail necessary to demonstrate that reclamation required by this article can be accomplished:
(1) The:
(A) identification of land subject to surface coal mining operations over the estimated life of those operations; and
(B) size, sequence, and timing of the sub areas for which it is anticipated that individual permits for mining will be sought.
(2) A statement of the condition of the land to be covered by the permit before mining, including the following:
(A) The uses existing at the time of the application.
(B) If the land has a history of previous mining, the uses that preceded mining.
(C) The capability of the land before mining to support a variety of uses giving consideration to the following:
(i) Soil and foundation characteristics.
(ii) Topography.
(iii) Vegetative cover.
(iv) If applicable, a soil survey prepared under section 3(16) of this chapter.
(D) The productivity of the land, including the following:
(i) Appropriate classification as prime farmland.
(ii) The average yield of food, fiber, forage, or wood products from the land obtained under high levels of management.
(3) The proposed use of the land following reclamation, including the following:
(A) A discussion of the utility and capacity of the reclaimed land to support a variety of alternative uses.
(B) A discussion of the relationship of that use to existing land use policies and plans.
(C) The comments of any owner of the surface and state and local governments or agencies of state and local governments that would have to initiate, implement, approve, or authorize the proposed use of the land following reclamation.
(4) A detailed description of:
(A) how the proposed postmining land use is to be achieved; and
(B) the necessary support activities that may be needed to achieve the proposed land use.
(5) A description of the engineering techniques and the major equipment proposed to be used in the surface coal mining and reclamation operation. (6) Plans for the following:
(A) The control of surface water drainage and of water accumulation.
(B) Where appropriate, backfilling, soil stabilization, and compacting, grading, and appropriate revegetation.
(C) Soil reconstruction, replacement, and stabilization under the performance standards in IC 14-34-10-2(b)(10) for the food, forage, and forest land identified in IC 14-34-10-2(b)(10).
(7) An estimate of the cost of the reclamation, including a statement as to how the permittee plans to comply with each of the requirements set out in IC 14-34-10-2.
(8) The consideration given to maximize the use and conservation of the solid fuel resource recovered so that reaffecting the land in the future is minimized.
(9) A detailed estimated timetable for the accomplishment of each major step in the reclamation plan.
(10) The consideration given to making the surface coal mining and reclamation operation consistent with the following:
(A) Surface owner plans.
(B) Applicable state and local land use plans and programs.
(11) The steps to be taken to comply with the following:
(A) Applicable air and water quality laws and rules.
(B) Applicable health and safety standards.
(12) The consideration given to developing the reclamation plan in a manner consistent with local physical environmental and climatological conditions.
(13) With respect to land contiguous to the area to be covered by the permit, a description of the following:
(A) The land.
(B) Interests in the land.
(C) Options on interests in the land held by the applicant.
(D) Pending bids on interests in the land by the applicant.
This information is confidential and not a matter of public record.
(14) The results of test borings that the applicant has made to the permit area or other equivalent information and data in a form satisfactory to the director, including the location of subsurface water and an analysis of the chemical properties. The analysis must include an analysis of the acid-forming properties of the mineral and overburden. The information that pertains only to the analysis of the chemical and physical properties of the coal, except information regarding mineral or elemental contents that are potentially toxic in the environment, is confidential.
(15) A detailed description of the measures to be taken during the surface coal mining and reclamation process to assure the protection of the following:
(A) The quality of surface and ground water systems, both onsite and offsite, from adverse effects of the mining and

reclamation process.
(B) The rights of present users to that water.
(C) The quantity of surface and ground water systems, both onsite and offsite, from adverse effects of the mining and reclamation process or to provide alternative sources of water where the protection of quantity cannot be assured.
(16) Other information that the commission requires by rule.
(b) Unless otherwise provided, information required by this section that is not on public file under Indiana law is confidential.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-13
Departures from standards
Sec. 13. To encourage advances in coal mining and reclamation practices or to allow postmining land use for industrial, commercial, residential, recreational, or public use, the director may, with the approval of the United States Secretary of the Interior, permit departures in individual cases from the standards established in IC 14-34-10 and IC 14-34-11. The director may permit these departures only if the following conditions exist:
(1) The experimental practices are:
(A) potentially more; or
(B) at least as;
environmentally protective during and after the coal mining operations as those required under commission rules governing this section.
(2) The coal mining operations approved for particular land use or other purposes are not larger or more numerous than necessary to determine the effectiveness and economic feasibility of the experimental practices.
(3) The experimental practices do not reduce the protection afforded public health and safety below that provided by commission rules governing this section.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-14
Coordination with other federal act requirements
Sec. 14. The director shall, to avoid duplication, provide for the coordination of review and issuance of permits for surface coal mining and reclamation operations with applicable requirements of the following:
(1) The federal Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
(2) The federal Fish and Wildlife Coordination Act (16 U.S.C. 661 through 666c).
(3) The federal Migratory Bird Treaty Act of 1918 (16 U.S.C. 703 through 711).
(4) The National Historic Preservation Act (16 U.S.C. 470 et seq.).
(5) The federal Bald Eagle Protection Act (16 U.S.C. 668a). As added by P.L.1-1995, SEC.27.



CHAPTER 4. PERMIT APPROVAL OR DENIAL

IC 14-34-4-2
Director's required notice of application
Sec. 2. (a) The director shall give notice to the following:
(1) Various local governmental bodies, planning agencies, sewage and water treatment authorities, or water companies in the county in which the proposed surface coal mining operation will take place.
(2) All federal or state governmental agencies with authority to issue permits and licenses applicable to the proposed surface coal mining and reclamation operation that are part of the permit coordinating process developed in accordance with IC 14-34-3-14.
(3) Those agencies with an interest in the proposed operations, including the following:
(A) The United States Department of Agriculture Natural Resources Conservation Service district office.
(B) The local United States Army Corps of Engineers district engineer.
(C) The National Park Service.
(D) State and federal fish and wildlife agencies.
(E) The historic preservation officer.
(b) The notice required by subsection (a) must consist of the following:
(1) The operator's intention to mine a particularly described tract of land.
(2) The application's permit number.
(3) Where a copy of the proposed surface coal mining and reclamation plan may be inspected.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-3 Comments concerning applications
Sec. 3. (a) The local bodies, agencies, authorities, or companies notified under section 2 of this chapter may, within thirty (30) days of notification, submit written comments concerning the permit applications with respect to the effect of the proposed surface coal mining operation on the environment in their area of responsibility.
(b) The director shall immediately do the following:
(1) Transmit the comments to the applicant.
(2) Make the comments available to the public at the same locations that the permit applications are available.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-4
Objections; request for informal conference or public hearing
Sec. 4. (a) A person with an interest that is or may be adversely affected by a proposed surface coal mining operation or the officer or head of a federal, state, or local governmental agency or authority may:
(1) file written objections to the proposed initial or revised application for a permit for surface coal mining and reclamation operation with the director; and
(2) request an informal conference or a public hearing under section 6 of this chapter;
within thirty (30) days after the last publication of the notice required by sections 1 and 2 of this chapter.
(b) The request for an informal conference or public hearing must do the following:
(1) State specifically the objections of the person requesting the conference.
(2) If the person requesting the conference or public hearing is not the officer or head of a federal, state, or local governmental agency or authority, identify the interest of the person who is or may be affected by the proposed surface coal mining operation.
(c) Upon receipt of an objection under subsection (a), the director shall immediately do the following:
(1) Transmit the objections to the applicant.
(2) Make the objections available to the public.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-5
Informal conference or public hearing; access to mining area; record of proceedings
Sec. 5. (a) If written objections are filed and an informal conference or a public hearing is requested, the director shall hold the conference or public hearing in the locality of the proposed surface coal mining operation within a reasonable time of receipt of the objections or request. The director shall advertise in a newspaper of general circulation in the county in which the proposed surface coal mining operation is located at least two (2) weeks before the scheduled conference or public hearing the date, time, and location

of the conference or public hearing.
(b) The director may arrange with the applicant, upon request by any party to the administrative proceeding, access to the proposed mining area for the purpose of gathering information relevant to the proceeding.
(c) An electronic or a stenographic record shall be made of the conference or public hearing, unless waived by all parties. The director shall maintain the record and have the record accessible to the parties until final release of the applicant's performance bond.
(d) The director may not hold the conference or public hearing if any of the following conditions exist:
(1) All parties requesting the conference or public hearing stipulate agreement before the conference or public hearing and withdraw their request.
(2) The request fails to comply with the requirements of section 4 of this chapter.
(3) The objections do not concern a matter within the scope of this article or the commission's rules.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-6
Conditions requiring public hearing
Sec. 6. A public hearing shall be held on the proposed initial or revised application for a permit if any of the following conditions exist:
(1) The applicant requests a public hearing under section 4 of this chapter.
(2) A petition is filed with the director requesting a public hearing that is signed by at least twenty-five (25) individuals who are at least eighteen (18) years of age and who:
(A) reside in the county where the permitted activity would take place; or
(B) own real property within one (1) mile of the site of the proposed or existing permitted activity.
(3) The director orders a public hearing.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-7
Approval of application; requirements
Sec. 7. (a) The applicant has the burden of establishing that the application complies with all the requirements of this article. The director may not approve a permit or revision application unless the application affirmatively demonstrates and the director finds the following:
(1) The permit application is accurate and complete and in compliance with all the requirements of this article.
(2) The applicant has demonstrated that reclamation as required by this article can be accomplished under the reclamation plan contained in the permit application.
(3) The: (A) assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in IC 14-34-3-3 has been made by the director; and
(B) proposed mining operation is designed to prevent material damage to the hydrologic balance outside the permit area.
(4) The proposed mining area is not:
(A) included within an area designated unsuitable for surface coal mining under IC 14-34-18-4; or
(B) within an area under study for that designation in an administrative proceeding;
unless the applicant demonstrates that before January 1, 1977, the applicant has made substantial legal and financial commitments in the operation for which the applicant is applying for a permit and is in an area where an administrative proceeding has commenced under IC 14-34-18-4.
(5) If the private mineral estate is severed from the private surface estate, the applicant has submitted to the director one (1) of the following:
(A) The written consent of the surface owner to the extraction of coal by surface mining methods.
(B) A conveyance that expressly grants or reserves the right to extract the coal by surface mining methods. If the conveyance does not expressly grant the right to extract coal by surface mining methods, the surface-subsurface legal relationship shall be determined in accordance with Indiana law.
(6) A surface coal mining operation owned or controlled by the applicant or a person who owns or controls the applicant is not in violation of:
(A) this article;
(B) IC 14-36-1;
(C) the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328);
(D) any federal statute or regulation; or
(E) any state statute or rule enacted or adopted under federal statute or regulation pertaining to air or water environmental protection;
unless the applicant submits proof that an existing violation has been appealed or corrected or is in the process of being corrected to the satisfaction of the regulatory authority that has jurisdiction over the violation.
(7) The applicant has, if applicable, satisfied the requirements for approval of a long term, intensive agricultural postmining land use.
(8) The applicant has paid all reclamation fees from previous and existing operations as required by 30 CFR Part 870.
(9) The operation would not affect the continued existence of endangered or threatened species or result in destruction or adverse modification of their critical habitats, as determined

under the federal Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
(10) If any part of the operation would take place in a floodway, the operation will not:
(A) result in unreasonably detrimental effects upon the fish, wildlife, or botanical resources;
(B) adversely affect the efficiency; or
(C) unduly restrict the capacity;
of the floodway.
(b) The director shall make the findings required by subsection (a) in writing and available to the applicant. The director may base the findings on information set forth in the application or from information otherwise available. The director shall set forth in the written approval or denial the basis of the director's findings.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-8
Nonissuance of permit for violations of certain federal and state statutes
Sec. 8. (a) As used in this section, "applicant" or "operator" includes the following:
(1) The officers, partners, or directors of the applicant or operator.
(2) The officers, partners, or directors of applicants or operators under IC 14-36-1.
(b) The director may not issue a permit to an applicant if the director finds after a hearing conducted in accordance with IC 4-21.5-3 that the applicant or the operator specified in the application controls or has controlled surface coal mining operations with a demonstrated pattern of willful violations of:
(1) the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328);
(2) this article or IC 13-4.1 (before its repeal);
(3) IC 14-36-1 or IC 13-4-6 (before its repeal); or
(4) any state statute enacted in response to P.L.95-87, the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328);
of a nature and duration and with the resulting irreparable damage to the environment that indicates an intent not to comply with this article, IC 13-4.1 (before its repeal), IC 14-36-1, or IC 13-4-6 (before its repeal).
As added by P.L.1-1995, SEC.27.

IC 14-34-4-8.5
Exemptions for unanticipated events or conditions
Sec. 8.5. The:
(1) finding required by section 7(a)(6) of this chapter; and
(2) prohibition on the issuance of a permit in section 8 of this chapter;
do not apply to a violation resulting from an unanticipated event or

condition at a surface coal mining operation on lands eligible for remining under a permit held by the applicant.
As added by P.L.179-1995, SEC.4.

IC 14-34-4-9
Mining of prime farmland
Sec. 9. (a) This section does not apply to an existing surface coal mining operation that held a valid permit on August 3, 1977, with continuous permits since that date.
(b) In addition to finding the application in compliance with section 7 of this chapter, if the proposed mining area contains prime farmland under IC 14-34-3-3(16), the director shall, after consultation with the United States Secretary of Agriculture and under rules adopted by the commission, grant a permit to mine on prime farmland if the director finds in writing that the operator has the technological capability to restore the mined area, within a reasonable time, to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards in IC 14-34-10-2(b)(10).
As added by P.L.1-1995, SEC.27.

IC 14-34-4-10
Considerations regarding historic sites and structures; limitation on enforcement of section and rules
Sec. 10. (a) The director may not approve a permit application unless, in addition to the findings required by section 7 of this chapter, the director states in writing that the director has considered the effects of the proposed mining operation on a place listed on or eligible for listing on the National Register of Historic Places or the Indiana state register of historic sites and structures.
(b) If the director considers it appropriate in accordance with rules adopted by the commission under this section, the director may impose conditions on a permit for the protection of properties or sites listed on or eligible for listing on the National Register of Historic Places or the Indiana state register of historic sites and structures requiring that:
(1) mining operations not occur in the areas occupied by the properties or sites; or
(2) measures be implemented to mitigate the effects of the operation upon those properties or sites before mining.
(c) The commission shall adopt rules under IC 4-22-2 to implement this section consistent with the following general principles:
(1) The commission's rules may not prohibit the use of information from any source and shall recognize the responsibilities of the state historic preservation officer under IC 14-21-1-12 and IC 14-21-1-15.
(2) The commission's rules must provide for participation by professional and amateur archeologists, anthropologists,

historians, or related experts in any:
(A) field investigations;
(B) studies; or
(C) records searches;
required by the director under this section.
(3) The commission's rules must strive to ensure that field investigations and studies are required only where a substantial likelihood exists that important and significant archeological or historic sites are present.
(4) In considering the effect of proposed surface coal mining and reclamation operations on a property or site eligible for listing on the National Register of Historic Places, the director shall consider the following:
(A) Based on information available from the division of historic preservation and archeology, the relative importance of the property or site compared to other properties or sites in Indiana listed on or eligible for listing on the National Register of Historic Places.
(B) The cost of an investigation of the permit area or site as estimated by the applicant. A decision that an investigation is not required may not be based on cost alone.
(5) This section does not authorize rules that impair the ownership of artifacts or other material found on private land.
(d) The director may do the following:
(1) Investigate the possibility of obtaining available federal or private:
(A) grants;
(B) subsidies; or
(C) aid;
to defer the cost to private individuals of measures required by the director under this section.
(2) Apply for any:
(A) grants;
(B) aid; or
(C) subsidies;
that the director determines are available.
(e) In making the finding required by this section, the director shall take into account the general principles set forth in subsection (c).
(f) This section and the rules adopted under this section may not be enforced if and to the extent that any federal court holds that the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201-1328) does not authorize the requirements of records searches, field investigations, or other studies in connection with application for surface coal mining operations.
As added by P.L.1-1995, SEC.27. Amended by P.L.16-2009, SEC.25.

IC 14-34-4-10.5
Good faith effort to identify problems that may result in unanticipated events or conditions Sec. 10.5. (a) A person who submits an application for a permit or for the revision or renewal of a permit under this article shall, to the extent not otherwise addressed in the permit application, make a good faith effort to identify potential problems that may result in an unanticipated event or condition.
(b) An event or condition that arises despite substantial adherence to the applicable operation and reclamation plan may be considered unanticipated if it was not identified in the application for the governing permit.
As added by P.L.179-1995, SEC.5.

IC 14-34-4-11
Written findings
Sec. 11. (a) If an informal conference or public hearing is held under section 5 of this chapter, the director shall furnish the applicant and all parties with written findings:
(1) granting or denying the permit in whole or in part; and
(2) stating the reasons for granting or denying the permit in whole or in part;
within sixty (60) days of the conference or public hearing.
(b) If the director does not take action on the permit application within sixty (60) days after the conference or public hearing, the applicant may do the following:
(1) Consider the permit application disapproved.
(2) Request a hearing under section 13 of this chapter.
(c) The applicant may waive the time limits of this section.
(d) If an informal conference or public hearing is not held under section 5 of this chapter, the director shall notify the applicant in writing within a reasonable time established by the commission by rule and taking into account:
(1) the time needed for proper investigation of the site;
(2) the complexity of the permit application; and
(3) whether or not written objections to the application were filed;
whether the application has been approved or disapproved in whole or in part.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-12
Notification of applicant of director's decision
Sec. 12. The director shall notify an applicant of the director's decision regarding the application. If the application is disapproved, the notification must set forth specific reasons for the application's disapproval.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-13
Hearing on reasons for final determination
Sec. 13. (a) Within thirty (30) days after an applicant is notified of the approval or disapproval of an application: (1) the applicant; or
(2) any person with an interest that is or may be adversely affected;
may request a hearing on the reasons for the final determination. The request must identify the person's interest that is or may be affected by the approval or disapproval of the application.
(b) Upon receipt of a request for a hearing under subsection (a), the commission shall do the following:
(1) Hold a hearing within thirty (30) days of the receipt of the request.
(2) Notify the applicant and all interested parties of the time and place of the hearing.
(3) Conduct the hearing and proceedings in accordance with IC 4-21.5. For all hearings and proceedings commenced after July 1, 1991, the commission is limited to the record before the director.
(c) Within thirty (30) days after the hearing, the commission shall furnish:
(1) the applicant; and
(2) all persons who participated in the hearing;
a written decision and state the reasons for the decision.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-14
Issuance of permit
Sec. 14. The director shall issue a permit if all of the following apply:
(1) The application is approved.
(2) The bonding requirements of IC 14-34-6 are met.
(3) The thirty (30) day period specified under section 13(a) of this chapter has expired.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-15
Permit effective upon issuance
Sec. 15. Notwithstanding IC 4-21.5-3-5, a permit issued under section 14 of this chapter is effective upon issuance, unless a stay of the permit has been granted under section 17 of this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-16
Notification of permit issuance
Sec. 16. (a) Within ten (10) days after a permit is issued, the director shall notify the following persons that a permit has been issued:
(1) The local government officials in the county in which the area of land to be affected is located.
(2) Each person identified in the permit application under IC 14-34-3-3(2).
(3) Each person who has requested a hearing under section 6 of

this chapter.
(4) Each person who has requested such notice.
(b) The notification must include a description of the land's location.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-17
Temporary relief pending final determination
Sec. 17. If a hearing is requested under section 13 of this chapter, the commission may, under the conditions that the commission prescribes, grant appropriate temporary relief pending final determination of the proceedings if the following conditions are met:
(1) All parties to the proceedings are notified and given an opportunity to be heard on a request for temporary relief.
(2) The person requesting temporary relief shows a substantial likelihood that the person will prevail on the merits of the final determination of the proceeding.
(3) Temporary relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-18
Conditions of permit
Sec. 18. (a) Each permit issued by the director is subject to conditions imposed by the director. The conditions must include at a minimum a requirement for the operator to pay to the federal Office of Surface Mining all fees owed under 30 CFR Part 870.
(b) The director may issue a permit subject to the condition that the permittee obtain or maintain in force other licenses or permits required for the surface coal mining and reclamation operation. However, the imposition of a condition under this subsection does not authorize or require the director to administer or enforce the requirements of any federal law or of any state law other than this article.
As added by P.L.1-1995, SEC.27. Amended by P.L.75-1998, SEC.5.



CHAPTER 5. PERMIT TERMS

IC 14-34-5-2
Transferring, assigning, or selling permit rights
Sec. 2. (a) A permittee may not transfer, assign, or sell the rights granted under a permit without the written approval of the director.
(b) A successor in interest to a permittee who:
(1) applies for a new permit within thirty (30) days of succeeding to the interest; and
(2) obtains the bond coverage of the original permittee;
may continue the surface coal mining and reclamation operations according to the approved mining and reclamation plan of the original permittee until the successor's application is granted or denied.
As added by P.L.1-1995, SEC.27.

IC 14-34-5-3
Termination of permit for nonuse; extension of time
Sec. 3. (a) A permit terminates if the permittee has not commenced the surface coal mining and reclamation operations covered by the permit within three (3) years of the date of issuance of the permit. With respect to coal to be mined for use in a synthetic fuel facility or a specific major electric generating facility, the permittee's surface mining operation commences when construction of the synthetic fuel or generating facility is initiated.
(b) The director may grant a reasonable extension of time to the requirement of subsection (a) upon a showing that an extension is necessary because of any of the following:
(1) Litigation that:
(A) precludes the commencement of operations; or (B) threatens substantial economic loss to the permittee.
(2) Conditions:
(A) beyond the control; and
(B) without the fault or negligence;
of the permittee.
(c) If a coal lease is issued under the federal Mineral Leasing Act, as amended (30 U.S.C. 187, 193, 201, 203), extensions of time under subsection (b) may not extend beyond the period allowed for diligent development in accordance with the federal Mineral Leasing Act, as amended (30 U.S.C. 187, 193, 201, 203).
As added by P.L.1-1995, SEC.27.

IC 14-34-5-4
Renewal of permit
Sec. 4. (a) A permittee may, within one hundred twenty (120) days before expiration of the current permit, apply to the director for renewal of a permit for a period not to exceed the validity period provided for in section 1 of this chapter.
(b) After compliance with IC 14-34-4-1 through IC 14-34-4-6 and IC 14-34-4-11, the director shall issue a renewal permit for the area within the existing permit unless it is established by opponents of the permit renewal and written findings are made by the director that any of the following conditions exist:
(1) The terms and conditions of the existing permit were not satisfactorily met.
(2) The present surface coal mining and reclamation operation does not comply with IC 14-34-10.
(3) The renewal request substantially jeopardizes the operator's continuing responsibility on existing permit areas.
(4) The operator has not provided evidence that the performance bond in effect for the operation will continue in full force and effect for a renewal requested in the application as well as an additional bond the director requires under IC 14-34-6.
(5) The permittee has not provided the director with required additional revised or updated information.
(c) If an application for renewal of a valid permit includes a proposal to extend the surface coal mining and reclamation operation beyond the boundaries authorized in the existing permit, the part of the application for renewal that addresses new land areas is subject to the full standards applicable to new applications under this article.
As added by P.L.1-1995, SEC.27.

IC 14-34-5-5
Revision of permit
Sec. 5. (a) During the term of the permit, the permittee may submit an application for a revision of the permit, together with a revised reclamation plan, to the director. However, except for incidental boundary revisions, a new permit is required for any extensions to the permit area. (b) The director may not approve an application for a permit revision unless the director finds the following:
(1) Reclamation required by this article can be accomplished under the revised reclamation plan.
(2) The permittee has complied with:
(A) IC 13-4.1-4 (before its repeal); or
(B) IC 14-34-4.
(c) The director shall establish guidelines for a determination of the scale or extent of a revision request for which all permit application information requirements and procedures apply.
As added by P.L.1-1995, SEC.27.

IC 14-34-5-6
Repealed
(Repealed by P.L.75-1998, SEC.14.)

IC 14-34-5-7
Change in reclamation plan; approval
Sec. 7. (a) A change in mining or reclamation operations from the approved mining and reclamation plans that would adversely affect the permittee's compliance with this article is a permit revision subject to review and approval as provided in this section and sections 8 through 8.4 of this chapter.
(b) A permit revision is either:
(1) a significant revision subject to sections 8 and 8.1 of this chapter;
(2) a nonsignificant revision subject to sections 8.2 and 8.3 of this chapter; or
(3) a minor field revision subject to section 8.4 of this chapter.
(c) Permit revisions may be approved by:
(1) the director; or
(2) the director's designated representative.
(d) A permit revision may not be approved unless the permittee demonstrates and the director or the director's designated representative finds the following:
(1) That reclamation as required by this article and by the rules adopted by the commission under IC 14-34-2-1 can be accomplished.
(2) That applicable requirements of IC 14-34-4-7 that are pertinent to the permit revision are met.
(3) That the permit revision complies with all applicable requirements of this article and the rules adopted by the commission under IC 14-34-2-1.
As added by P.L.1-1995, SEC.27. Amended by P.L.75-1998, SEC.6.

IC 14-34-5-8
Revision of permit; notice and hearing requirements
Sec. 8. (a) Unless an application for revision of a permit submitted under section 5 of this chapter is based only on nonsignificant revisions or minor field revisions, the application may be approved

only after the notice and hearing requirements of this article for issuance of a permit have been fulfilled.
(b) The director may impose other conditions for approval of the application.
As added by P.L.1-1995, SEC.27. Amended by P.L.75-1998, SEC.7.

IC 14-34-5-8.1
Significant revision; determination
Sec. 8.1. For purposes of sections 7 and 8 of this chapter, a proposed revision of a permit is significant if any of the following conditions exists:
(1) The changes may result in an adverse impact beyond that previously considered, affecting cultural resources that are listed on or eligible to be listed on:
(A) the National Register of Historic Places; or
(B) the register of Indiana historic sites and historic structures established under IC 14-21-1.
(2) Blasting will be used in a manner that is likely to cause adverse impacts beyond that previously considered to persons or property outside the permit area.
(3) The changes may result in an adverse impact beyond that previously considered, affecting a water supply to which IC 14-25-4 applies.
(4) The changes:
(A) require the identification, disturbance, or handling of toxic forming or acid forming materials different from those previously considered; and
(B) have the potential for causing an additional impact not previously considered.
(5) The changes may result in an adverse impact on fish, wildlife, and related environmental values beyond that previously considered.
(6) The addition of:
(A) a coal processing facility; or
(B) a permanent support facility;
is proposed, and the addition of the facility will cause an impact not previously considered, except that the addition of a temporary coal processing facility used exclusively for crushing and screening need not be considered a significant revision.
(7) The changes will cause:
(A) a new or an updated probable hydrologic consequences determination; or
(B) a cumulative hydrologic impact analysis to be required under IC 14-34-3-3.
(8) A postmining land use will be changed to any of the following:
(A) A residential land use.
(B) A commercial or industrial land use.
(C) A recreational land use.
(D) Developed water resources as defined in rules adopted

by the commission under IC 14-34-2-1 that meet the size criteria of 30 CFR 77.216(a).
As added by P.L.75-1998, SEC.8. Amended by P.L.1-1999, SEC.41.

IC 14-34-5-8.2
Nonsignificant revision; determination
Sec. 8.2. For purposes of sections 7, 8, and 8.3 of this chapter, a proposed permit revision is nonsignificant if any of the following conditions exist:
(1) For surface mines, changes of the:
(A) direction of mining; or
(B) location of mining equipment;
within the permit area.
(2) The substitution of mining equipment designed for the same purpose, the use of which is not detrimental to the achievement of final reclamation or subsidence control.
(3) For underground mines, any change in the direction or location of mining within the permit area or shadow area in response to unanticipated events.
(4) A postmining land use change other than a change described in section 8.1(8) of this chapter.
(5) Any other change in the mining or reclamation plan that the director reasonably determines:
(A) will not have a significant effect:
(i) on the achievement of final reclamation plans under IC 14-34-3-12;
(ii) on subsidence control plans; and
(iii) on the surrounding area;
(B) does not involve significant delay in achieving final reclamation or significant change in the land use; or
(C) is necessitated by unanticipated and unusually adverse weather conditions, other acts of God, strikes, or other causes beyond the reasonable control of the permittee, if all steps specified by the director to maximize environmental protection are taken.
As added by P.L.75-1998, SEC.9.

IC 14-34-5-8.3
Review and approval of nonsignificant revisions
Sec. 8.3. A nonsignificant revision in a mining or reclamation plan must be:
(1) reviewed; and
(2) approved in writing;
by the director before it may be implemented.
As added by P.L.75-1998, SEC.10.

IC 14-34-5-8.4
Minor field revision; determination and approval
Sec. 8.4. (a) For purposes of sections 7 and 8 of this chapter, a proposed revision of a permit is a minor field revision if the proposed

change:
(1) does not require technical review or design analysis; and
(2) is capable of being evaluated in the field by the director's designated delegate for compliance with the requirements of section 7(d) of this chapter.
(b) A minor field revision may be approved by a field inspector in an inspection report or on a form signed in the field.
(c) A minor field revision approved under this section:
(1) must be properly documented and separately filed; and
(2) may include the following:
(A) Soil stockpile location and configurations.
(B) As-built pond certifications.
(C) Minor transportation facilities changes.
(D) Any of the following for a pond:
(i) Depth.
(ii) Shape.
(iii) Orientation.
(E) An area for temporary drainage control or temporary water storage.
(F) Equipment changes.
(G) Explosive storage areas.
(H) Minor mine management or support facility locations (except for the disposal or storage of refuse).
(I) Adding United States Natural Resources Conservation Service conservation practices.
(J) Methods of erosion protection on diversions.
(K) Temporary cessation of mining.
(L) Minor diversion location changes.
As added by P.L.75-1998, SEC.11.

IC 14-34-5-8.5
Application for extension of area covered by permit
Sec. 8.5. An extension of the area covered by a permit, except for an incidental boundary revision under section 8.6 of this chapter, must be made by applying for a new permit.
As added by P.L.75-1998, SEC.12.

IC 14-34-5-8.6
Incidental boundary revision; requirements; application and approval
Sec. 8.6. (a) For the area covered by a permit to be extended under this section as an incidental boundary revision, all of the following must apply:
(1) The extension may not constitute a significant revision to the method of conduct of mining or reclamation operations contemplated by the original permit.
(2) The extension must be required for the orderly and continuous mining and reclamation operation.
(3) The extension must adjoin the permit or shadow area acreage. (4) The extended area must be mined and reclaimed in conformity with the approved permit plans.
(5) The area of the extension may not exceed the lesser of:
(A) ten percent (10%) of the area originally covered by the permit; or
(B) twenty (20) acres.
(b) The aggregate of all incidental boundary revisions of a permit under this section may not exceed the area originally covered by the permit by more than fifteen percent (15%). However, the director may waive the limitation under this subsection if the director finds that:
(1) all other provisions of this section are met; and
(2) the interests of the public are not adversely affected.
(c) The aggregate of all incidental boundary revisions of a permit under this section that involve coal removal may not exceed the area originally covered by the permit by more than ten percent (10%).
(d) To obtain an incidental boundary revision under this section, a permittee must submit to the director an application containing the following:
(1) A statement of the size of:
(A) the original permit area; and
(B) the additional area that would be added by the boundary revision.
(2) A statement of the uses that:
(A) were made of the land before mining; and
(B) will be made of the land after mining.
(3) A showing that the requirements of subsection (a) are met.
(4) A map showing the additional area to be added by the boundary revision.
(5) Proof of the permittee's legal right to enter and conduct surface coal mining and reclamation operations on the additional area to be added by the boundary revision.
(6) Any necessary plans that are not contained in the permit already approved.
(7) A statement indicating whether any areas unsuitable for mining are contained in the permit already approved.
(e) An application for an incidental boundary revision may not be approved unless the applicant demonstrates and the director finds the following:
(1) That reclamation of the area as required by this article can be accomplished.
(2) That the application complies with all requirements of this article.
(f) The director shall approve or deny an incidental boundary revision of a permit under this section within thirty (30) days after the application for the proposed boundary revision is submitted to the director, unless the director finds that more than thirty (30) days are needed to adequately review the application and make the findings required by subsection (e).
(g) This section does not alter the general requirements of this

article for the submission of fees and bonds.
As added by P.L.75-1998, SEC.13.

IC 14-34-5-9
Review of outstanding permits
Sec. 9. The director shall, within a time prescribed by rule, review outstanding permits. The director may require reasonable revision or modification of the permit provisions during the term of the permit if the revision or modification is based upon a written finding and is subject to the notice and hearing requirements established by IC 14-34-4.
As added by P.L.1-1995, SEC.27.

IC 14-34-5-10
Annual report
Sec. 10. A permittee must submit to the department an annual report that reflects the status of the permittee's mining and reclamation activities for each permit. The form, content, and date of filing of the report required by this section shall be prescribed by rule adopted under IC 4-22-2.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.5.

IC 14-34-5-11
Suspension or revocation of permit
Sec. 11. The director may suspend or revoke the permit of a permittee that does not revise a permit as required by the director before the expiration of the time fixed to effect the revision.
As added by P.L.1-1995, SEC.27.



CHAPTER 6. BONDING

IC 14-34-6-2
Bond amount
Sec. 2. (a) The director shall determine the amount of the bond required for each bonded area. The amount of the bond must be sufficient to assure the completion of the reclamation plan if the work had to be performed by the director if forfeiture occurs. However, the bond amount may not be less than ten thousand dollars ($10,000).
(b) In making a determination of bond amount, the director shall consider the following:
(1) The reclamation requirements of the approved permit.
(2) The probable difficulty of reclamation due to factors such as the following:
(A) Topography.
(B) Geology of the site.
(C) Hydrology.
(D) Revegetation potential.
(3) The history of mining and reclamation activities of the applicant.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-3
Liability under bond
Sec. 3. Liability under the bond extends for:
(1) the duration of the surface coal mining and reclamation operation; and
(2) a period coincident with the operator's responsibility for

revegetation requirements in IC 14-34-10.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-4
Execution of bond
Sec. 4. The operator and a corporate surety:
(1) licensed to do business in Indiana; and
(2) recognized by the treasurer of state as holding a certificate of authority from the United States Department of the Treasury as an acceptable surety on federal bonds;
shall execute the bond.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-5
Options instead of bond
Sec. 5. (a) Instead of a bond, an operator may elect to deposit:
(1) cash;
(2) negotiable bonds of the United States government or of Indiana; or
(3) negotiable certificates of deposit or letters of credit of a bank organized or transacting business in the United States;
in an amount or that has a market value equal to or greater than the amount of the bond required for the bonded area under the same terms and conditions upon which surety bonds are deposited.
(b) In the alternative, the director may accept the applicant's own bond without separate surety if the applicant demonstrates to the satisfaction of the department under IC 14-34-7 the following:
(1) The existence of a suitable agent to receive service of process.
(2) A history of financial solvency and continuous operation sufficient for authorization to self insure or bond the amount.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-6
Adjustment of bond or deposit amount
Sec. 6. The director shall adjust the amount of the bond or deposit required and the terms of each acceptance of the applicant's bond periodically as:
(1) affected land acreages are increased or decreased;
(2) changes occur in the cost of future reclamation; or
(3) significant changes occur in the history of the mining and reclamation activities of the applicant.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-7
Release of bond or deposit
Sec. 7. (a) After a permit is issued, the permittee may apply to the director for the release of all or part of the bond or deposit. As part of the bond release application, the permittee must do the following:
(1) Submit copies of letters that the permittee has sent by

certified mail to:
(A) adjoining property owners;
(B) local government bodies;
(C) planning agencies;
(D) sewage and water treatment authorities; or
(E) water companies;
in the county in which the surface coal mining and reclamation operation is located notifying the entities of the bond release application.
(2) Within thirty (30) days after filing the bond release application, submit a copy of an advertisement placed at least one (1) time a week for four (4) successive weeks in a newspaper of general circulation in the county in which the surface coal mining and reclamation operation is located. The advertisement must contain the following:
(A) A notification of the precise location of the land affected.
(B) The number of acres.
(C) The permit and the date of approval.
(D) The amount of the bond filed and the part sought to be released.
(E) The type and appropriate dates of reclamation work performed.
(F) A description of the results achieved relating to the operator's approved reclamation plan.
(b) The director may initiate an application for the release of a bond. If a bond release application is initiated by the director, the department shall perform the notification and certification requirements otherwise imposed on the permittee under this section and section 8 of this chapter.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.26.

IC 14-34-6-8
Bond release application; notification
Sec. 8. If an application for total or partial bond release is filed with the director, the director shall notify appropriate:
(1) local governmental bodies;
(2) planning agencies;
(3) sewage and water treatment authorities; or
(4) water companies;
in the county in which the surface coal mining operation is located by certified mail at least thirty (30) days before the release of all or a part of the bond.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-9
Inspection and evaluation
Sec. 9. Within thirty (30) days of receipt of a bond release application, the director shall conduct an inspection and evaluation of the reclamation work involved. The evaluation must include the

following:
(1) The degree of difficulty to complete a remaining reclamation.
(2) Whether pollution of surface and subsurface water is occurring.
(3) The probability of continuance or future occurrence of the pollution.
(4) The estimated cost of abating the pollution.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-10
Written objections; request for public hearing
Sec. 10. (a) This section applies to the following:
(1) A person with a legal interest that might be adversely affected by release of a bond.
(2) The responsible officer or head of a federal, state, or local governmental agency that:
(A) has jurisdiction by law or special expertise with respect to an environmental, a social, or an economic impact involved in the operation; or
(B) may develop and enforce environmental standards with respect to those operations.
(b) A person described in subsection (a) may do the following:
(1) File written objections to the proposed release from bond with the director.
(2) Request a public hearing within thirty (30) days after the last publication of the notice required by section 7 of this chapter.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.27.

IC 14-34-6-11
Public hearing
Sec. 11. (a) If written objections are filed and a hearing requested under section 10 of this chapter, the director shall do the following:
(1) Inform all the interested parties of the date, time, and location of the hearing.
(2) Advertise the information in a newspaper of general circulation in the county where the surface coal mining and reclamation operation proposed for bond release is located one (1) time each week for two (2) consecutive weeks.
(b) The director shall hold the public hearing in accordance with IC 14-34-4-5:
(1) in the county where the surface coal mining and reclamation operation proposed for bond release is located; or
(2) at the state capital;
at the option of the objector, within thirty (30) days of the request for the hearing.
(c) At a hearing held under this section, the director may inspect the land affected and other surface coal mining operations carried on by the applicant in the vicinity. (d) The director shall notify the permittee in writing of the decision and findings of the hearing within thirty (30) days of the completion of the hearing.
(e) The director's decision is subject to IC 4-21.5.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-12
Informal conference
Sec. 12. Without prejudice to the rights of the objectors under section 10 of this chapter or the applicant, the director may provide for an informal conference to resolve the written objections.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-13
Schedule for release of bond or deposit
Sec. 13. The director may release the bond, deposit, or letter of credit in whole or in part if the director is satisfied that the reclamation covered by the bond or deposit or part of the bond or deposit has been accomplished as required by this article according to the following schedule:
(1) When the operator completes the backfilling, regrading, and drainage control of a bonded area in accordance with the approved reclamation plan, the release of sixty percent (60%) of the bond or collateral for the applicable permit area.
(2) After revegetation is established on the regraded mined land in accordance with the approved reclamation plan. When determining the amount of bond to be released after successful revegetation has been established, the director shall retain the amount of bond for the revegetated area that would be sufficient for a third party to cover the cost of establishing revegetation and for the period specified for operator responsibility in IC 14-34-10 of establishing revegetation. The director may not release a part of the bond or deposit under this subdivision:
(A) if the land to which the release would be applicable is contributing suspended solids to stream flow or runoff outside the permit area in excess of the requirements set forth in IC 14-34-10-2(b)(13); or
(B) until soil productivity for prime farmland has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey performed under IC 14-34-3-3(16).
If a silt dam is to be retained as a permanent impoundment under IC 14-34-10-2(b)(11), the appropriate part of the bond may be released under this subdivision if provisions for sound future maintenance by the operator or the landowner are made with the director.
(3) When the operator has successfully completed all surface coal mining and reclamation activities, the release of the remaining part of the bond, but not before the expiration of the

period specified for operator responsibility in IC 14-34-10. However, the director may not fully release a bond or deposit until all reclamation requirements of this article are fully met.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-14
Notification of decision
Sec. 14. (a) If a public hearing requested under section 10 of this chapter is not held, the director shall notify the permittee in writing of the decision on the application or bond release within sixty (60) days of the filing of the application.
(b) If the director disapproves the application for release of the bond or part of the bond, the director shall notify the permittee, in writing, stating the following:
(1) The reasons for disapproval.
(2) A recommendation as to the corrective actions necessary to secure the release.
(3) Allowing an opportunity for a public hearing in accordance with IC 4-21.5-3.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-14.3
Release of bond covering undisturbed area
Sec. 14.3. The director may release the bond, deposit, or letter of credit covering an area that has not been disturbed by surface coal mining activities. A release under this subsection is not subject to the public notice and hearing requirements set forth in sections 7 through 14 of this chapter.
As added by P.L.176-1995, SEC.6.

IC 14-34-6-14.6
Release of bond covering disturbed area
Sec. 14.6. (a) This section applies when an applicant or permittee submits a bond, deposit, or letter of credit covering an area that:
(1) has been disturbed by surface coal mining activities; and
(2) is covered by another bond, deposit, or letter of credit previously submitted by another permittee.
(b) Except as provided in subsection (c), in a situation described in subsection (a):
(1) the bond, deposit, or letter of credit previously submitted shall be released when the director accepts the bond, deposit, or letter of credit submitted by the applicant or permittee; and
(2) the bond, deposit, or letter of credit submitted by the applicant or permittee:
(A) is subject to the standards set forth in sections 7 through 14 of this chapter; and
(B) may not be released under section 14.3 of this chapter.
(c) If two (2) or more persons who are applicants or permittees each file a bond, deposit, or letter of credit covering the same area, the persons may enter into a written agreement that allocates

responsibility among the persons for the reclamation of the area. If the agreement is approved by the director, the agreement governs the respective responsibilities of the persons for the reclamation of the area.
As added by P.L.176-1995, SEC.7.

IC 14-34-6-15
Abandoned mine reclamation fund
Sec. 15. (a) As used in this section, "fund" refers to the post-1977 abandoned mine reclamation fund established by this section.
(b) The post-1977 abandoned mine reclamation fund is established. The fund consists of bond forfeiture money collected under section 16 of this chapter and the civil penalties described in IC 14-34-16-9. The fund may be used as follows:
(1) To effect the restoration of land not otherwise eligible for federal funding on which there has been surface mining activity after August 3, 1977.
(2) To replace domestic water supplies disrupted or affected by a surface coal mining and reclamation operation, including the disposal of coal combustion waste (as defined in IC 13-19-3-3), where the surface coal mining and reclamation operation has been completed and is no longer subject to IC 14-34.
The money held for this purpose may not exceed an amount established by the department that is sufficient to enable the director to cover the anticipated cost of restoration.
(c) At least five hundred thousand dollars ($500,000) in the fund is dedicated as collateral for the bond pool under IC 14-34-8 and may not be used for the restoration of land or replacement of water described in subsection (b).
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1995, SEC.27. Amended by P.L.63-1999, SEC.1.

IC 14-34-6-16
Forfeiture of bond
Sec. 16. (a) The director may order the forfeiture of all or part of a bond for a permit area or an increment of a permit area, regardless of whether the entire area has been disturbed by surface mining activities, if:
(1) the permittee does not conduct reclamation operations in accordance with the applicable reclamation plan; or
(2) the permittee does not fulfill at least one (1) of the conditions under which the bond was posted.
(b) An order issued under subsection (a) or under IC 13-4.1-6-9(a) (before its repeal) is subject to IC 4-21.5-3-6 and becomes an effective and final order of the director without a proceeding if a

request for review of the order is not filed with the director within fifteen (15) days after the order is served upon:
(1) the permittee; and
(2) the person that executed the permittee's bond or other performance guarantee if the permittee filed a bond or other performance guarantee under this chapter.
(c) If the forfeited bond is insufficient to pay the entire cost of reclamation, the permittee shall pay the uncompensated balance necessary for complete reclamation as determined by the director.
(d) If the amount of the forfeited bond exceeds the amount necessary for complete restoration, the excess amount shall be returned by the director to the person from whom the amount was received.
(e) A person who has forfeited a bond may not be given a permit until:
(1) the land subject to the forfeiture has been reclaimed without cost to the state; or
(2) the department has received an amount of money equal to the amount determined by the director to be necessary to reclaim the land.
(f) Money collected under this section is appropriated and allotted to the department, at the time of deposit, for restoration of the site from which the bond was forfeited.
As added by P.L.1-1995, SEC.27.



CHAPTER 7. SELF-BONDING

IC 14-34-7-0.6
"Comparative balance sheet" defined
Sec. 0.6. As used in this chapter, "comparative balance sheet" means item accounts from a number of the operator's successive yearly balance sheets arranged side by side in a single statement.
As added by P.L.176-1995, SEC.9.

IC 14-34-7-0.7
"Comparative income statement" defined
Sec. 0.7. As used in this chapter, "comparative income statement" means an operator's income statement amounts for a number of successive yearly periods arranged side by side in a single statement.
As added by P.L.176-1995, SEC.10.

IC 14-34-7-1
"Liabilities" defined
Sec. 1. As used in this chapter, "liabilities" means obligations to transfer assets or provide services to other entities in the future as a result of past transactions. The term does not include amounts that are required to be recorded for financial accounting purposes under Statement of Financial Accounting Standards number 106 issued by the Financial Accounting Standards Board and effective December 1990.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.11.

IC 14-34-7-2
"Net worth" defined Sec. 2. As used in this chapter, "net worth":
(1) means:
(A) total assets; minus
(B) total liabilities; and
(2) is equivalent to owners' equity.
As added by P.L.1-1995, SEC.27.

IC 14-34-7-2.5
"Surface Mining Control and Reclamation Act" defined
Sec. 2.5. As used in this chapter, "Surface Mining Control and Reclamation Act" means the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
As added by P.L.176-1995, SEC.12.

IC 14-34-7-3
"Tangible net worth" defined
Sec. 3. As used in this chapter, "tangible net worth" means:
(1) net worth; minus
(2) intangibles such as goodwill and rights to patents or royalties.
As added by P.L.1-1995, SEC.27.

IC 14-34-7-4
"Current assets" defined
Sec. 4. (a) As used in this section, "current assets" means cash or other assets or resources that are reasonably expected to be converted to cash or sold or consumed within:
(1) one (1) year; or
(2) the normal operating cycle of the business.
(b) As used in this section, "current liabilities" means:
(1) obligations that are reasonably expected to be paid or liquidated within one (1) year or within the normal operating cycle of the business; plus
(2) dividends payable on preferred stock within:
(A) one (1) quarter, if declared; or
(B) one (1) year, if a pattern of declaring dividends each quarter is apparent from past business practice.
(c) As used in this section, "fixed assets" means plants and equipment. The term does not include land or coal in place.
(d) Subject to subsection (f), the director may accept a self-bond from an applicant for a permit if all of the following conditions are met by the applicant or the applicant's corporate guarantor at the time the self-bond is accepted:
(1) The applicant designates a suitable agent to receive service of process in Indiana.
(2) The applicant has been in continuous operation as a business entity for at least five (5) years immediately preceding the time of application.
(A) The director may allow a joint venture or syndicate with less than five (5) years of continuous operation to qualify

under this requirement if each member of the joint venture or syndicate has been in continuous operation for at least five (5) years immediately preceding the time of application.
(B) When calculating the period of continuous operation, the director may exclude periods of interruption to the operation of the business entity that:
(i) were beyond the applicant's control; and
(ii) do not affect the applicant's likelihood of remaining in business during the proposed surface coal mining and reclamation operations.
(3) The applicant is not subject to any outstanding cessation order issued under IC 13-4.1-11-5 (before its repeal), IC 14-34-15-6, or the Surface Mining Control and Reclamation Act.
(4) The applicant does not owe any civil penalties under IC 13-4.1-12 (before its repeal), IC 14-34-16, or the Surface Mining Control and Reclamation Act.
(5) The applicant does not owe any fees under this article, IC 13-4.1 (before its repeal), or the Surface Mining Control and Reclamation Act, and is not delinquent in the payment of any fees or civil penalties.
(6) The applicant's permit has never been suspended under this article or IC 13-4.1 (before its repeal), and the applicant is not listed on the Applicant Violator System (AVS).
(7) The applicant submits financial information in sufficient detail to demonstrate that the applicant satisfies at least one (1) of the following criteria:
(A) The applicant has a current rating for the applicant's most recent bond issuance of "A" or higher as issued by:
(i) Moody's Investor Service; or
(ii) Standard and Poor's Corporation.
The applicant must identify the rating service used by the applicant and provide any additional relevant information concerning how the service arrived at the specific ratings.
(B) The applicant has the following:
(i) A tangible net worth of at least ten million dollars ($10,000,000).
(ii) A ratio of total liabilities to net worth of not more than 2.5:1.
(iii) A ratio of current assets to current liabilities of at least 1.2:1.
The ratio requirements set forth in this clause must be met for the year immediately preceding the application, and must be documented for the four (4) years preceding the application. An explanation shall be included for any year in which the ratios of the applicant did not meet the requirements set forth in this clause. The failure of an applicant to meet the ratio requirements set forth in this clause for any of the four (4) years preceding the application does not necessarily disqualify an applicant for self-bonding

under this chapter.
(C) The applicant has the following:
(i) Fixed assets in the United States that total at least twenty million dollars ($20,000,000).
(ii) A ratio of total liabilities to net worth of not more than 2.5:1.
(iii) A ratio of current assets to current liabilities of at least 1.2:1.
The ratio requirements set forth in this clause must be met for the applicant's fiscal year immediately preceding the application, and must be documented for the four (4) years preceding the application. An explanation shall be included for any year in which the ratios of the applicant did not meet the requirements set forth in this clause. The failure of an applicant to meet the ratio requirements set forth in this clause for any of the four (4) years preceding the application does not necessarily disqualify an applicant for self-bonding under this chapter.
(8) The applicant submits the following:
(A) Financial statements for the most recently completed fiscal year accompanied by a report prepared by an independent certified public accountant:
(i) in conformity with generally accepted accounting principles; and
(ii) containing the accountant's audit opinion or review opinion of the financial statements with no adverse opinion.
(B) Unaudited financial statements for completed quarters in the current fiscal year.
(C) Comparative financial data from a five (5) year period, that must include a comparative income statement and a comparative balance sheet.
(D) A statement listing:
(i) every lien filed against any assets of the applicant in any jurisdiction in the United States for an amount that is more than two percent (2%) of the applicant's net worth;
(ii) every action pending against the applicant;
(iii) every judgment rendered against the applicant within the seven (7) years preceding the application that remains unsatisfied and for an amount that is more than two percent (2%) of the applicant's net worth; and
(iv) any petitions or actions in bankruptcy against the applicant, including actions for reorganization.
(E) Additional unaudited information requested by the director.
(e) If an applicant submits financial information to demonstrate that the applicant satisfies the criteria set forth in subsection (d)(7)(B) or (d)(7)(C), the two (2) ratios set forth in subsection (d)(7)(B) or (d)(7)(C) shall be calculated with the proposed self-bond amount included in the current liabilities or total liabilities for the

year of the application. The operator may deduct from the total liabilities the costs currently accrued for reclamation that appear on the balance sheet current in the year of the application.
(f) Notwithstanding subsection (d)(7), the director may not accept a self-bond from an applicant unless the financial ratios of the applicant are at least as favorable as those listed for the medium performers in the Dun and Bradstreet listing of Industry Norms and Key Business Ratios.
(g) Each lien, action, and petition listed under subsection (d)(8)(E) must be identified by the named parties, the jurisdiction in which the matter was filed, the case number, and the final disposition or the current status of any action still pending.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.13.

IC 14-34-7-4.1
Method of replacement of self-bonds
Sec. 4.1. (a) Before January 1, 1996, all self-bonds in effect on July 1, 1995, must be replaced in one (1) of the following ways:
(1) The self-bond may be replaced by another form of bond allowed under IC 13-4.1-6.
(2) The self-bonded permittee may reapply for self-bonding under this chapter.
(b) If the application of a permittee submitted under subsection (a)(2) is not accepted, the permittee must replace its self-bond with another form of bond allowed under IC 14-34-6.
As added by P.L.176-1995, SEC.14.

IC 14-34-7-5
"Corporate guarantee" defined
Sec. 5. (a) A written guarantee accepted under this section is referred to as a "corporate guarantee".
(b) The director may accept a corporate guarantee for an applicant's self-bond from a corporate guarantor if, at the time the self-bond is accepted, the following conditions are met:
(1) The guarantee is in writing.
(2) The applicant satisfies the requirements of section 4(d)(1), 4(d)(2), and 4(d)(8) of this chapter.
(3) The guarantor meets the conditions imposed upon an applicant under section 4 of this chapter.
(c) The terms of a corporate guarantee must provide for the following:
(1) If the applicant fails to complete the reclamation plan, the guarantor shall complete the reclamation plan or the guarantor is liable under the indemnity agreement to provide money to the department sufficient to complete the reclamation plan, but not to exceed the bond amount.
(2) The corporate guarantee remains in force unless:
(A) the guarantor sends notice of cancellation by certified mail to: (i) the applicant; and
(ii) the director;
at least ninety (90) days before the cancellation date; and
(B) the director accepts the cancellation.
(3) A notice of cancellation of a corporate guarantee may be accepted by the director if:
(A) the applicant obtains a suitable replacement bond allowed under IC 13-4.1-6 (before its repeal) or IC 14-34-6 before the cancellation date; or
(B) the land or parts of the land for which the self-bond was accepted have not been disturbed.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.15.

IC 14-34-7-6
Self-bond or corporate guarantee; percentage of net worth
Sec. 6. (a) For the director to accept an applicant's self-bond, the total amount of the outstanding and proposed self-bonds of the applicant for surface coal mining and reclamation operations in the United States may not exceed twenty-five percent (25%) of the applicant's tangible net worth in the United States.
(b) For the director to accept a corporate guarantee, the total amount of the corporate guarantor's present and proposed self-bonds and guaranteed self-bonds for surface coal mining and reclamation operations in the United States may not exceed twenty-five percent (25%) of the guarantor's tangible net worth in the United States.
As added by P.L.1-1995, SEC.27.

IC 14-34-7-7
Indemnity agreement
Sec. 7. If the director accepts an applicant's self-bond, an indemnity agreement shall be submitted to the director. The indemnity agreement must meet the following requirements:
(1) The indemnity agreement must provide in express terms that the persons or parties bound by the agreement are liable to the director for all costs incurred by the director:
(A) in pursuing forfeiture of any self-bonds posted by the permittee for whom the indemnity agreement was submitted; and
(B) in reclaiming those areas at which the permittee for whom the indemnity agreement was submitted retains excess monetary liability to the director under IC 14-34-6-16(c).
(2) The indemnity agreement must:
(A) be executed by all persons and parties who are to be bound by the agreement, including the corporate guarantor; and
(B) bind each party jointly and severally.
(3) A corporation applying for a self-bond and a corporate guarantor guaranteeing a self-bond must submit an indemnity agreement signed by two (2) corporate officers who are

authorized to bind the corporation. The director must be given a copy of the authorization and an affidavit certifying that the indemnity agreement is valid under all applicable state and federal laws. A corporate guarantor must give the director a copy of the corporate authorization demonstrating that the corporation may guarantee the self-bond and execute the indemnity agreement.
(4) If the applicant is a partnership, joint venture, or syndicate, the agreement must bind each partner or party who has a beneficial interest, directly or indirectly, in the applicant.
(5) The applicant or corporate guarantor must complete the approved reclamation plan for the land as to which a bond has been forfeited for failure to reclaim or pay to the director an amount necessary to complete the approved reclamation plan, not to exceed the bond amount.
(6) All bonds and guarantees must be indemnified corporately and personally by all principals.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.16.

IC 14-34-7-7.1
Collateral and indemnity agreement to support self-bond application
Sec. 7.1. (a) If an application for self-bonding is rejected based on the information required by section 4 of this chapter or limitations set forth in section 4 of this chapter, the applicant may offer collateral (as defined in section 0.5 of this chapter) and an indemnity agreement to support the applicant's self-bond application. An indemnity agreement offered under this subsection is subject to the requirements of section 7 of this chapter.
(b) The following information must be provided about collateral offered under subsection (a) to support a self-bond:
(1) The value of the property. The property must be valued at the difference between the fair market value of the property and reasonable expenses the department anticipates incurring in selling the property. The fair market value must be determined by an appraiser proposed by the applicant. The director may reject an appraiser proposed by the applicant. An appraisal of property must be performed expeditiously and a copy of the appraisal must be furnished to the director and the applicant. The applicant must pay the cost of the appraisal.
(2) A description of the property, indicating that the property is satisfactory for deposit under this section, and a statement of:
(A) all liens, encumbrances, or adverse judgments imposed on the property; and
(B) any pending litigation relating to the property.
(c) The director has full discretion in accepting collateral offered under subsection (a) to support a self-bond.
(d) Real property offered as collateral under subsection (a) may not include lands that are in the process of being mined or reclaimed

or lands that are the subject of an application under this chapter. The operator may offer land that was formerly subject to a bond if the bond has been released.
(e) Securities offered as collateral under subsection (a) may include only securities that meet the definition of collateral set forth in section 0.5 of this chapter.
(f) Personal property offered as collateral under subsection (a) must be in the possession of the operator, must be unencumbered, and may not include the following:
(1) Property that is already being used as collateral.
(2) Goods that the operator sells in the ordinary course of business.
(3) Fixtures.
(4) Certificates of deposit that are not federally insured or that are issued by a depository that is unacceptable to the director.
(g) Evidence of ownership of property offered as collateral under subsection (a) must be submitted in one (1) of the following forms:
(1) If the property offered is real property, the interest of the applicant must be evidenced by a title certificate or similar evidence of title and encumbrance prepared by an abstract office that is:
(A) authorized to transact business in Indiana; and
(B) satisfactory to the director.
(2) If the property offered is a security, the operator's interest must be evidenced by possession of the original or a notarized copy of the certificate or a certified statement of account from a brokerage house.
(3) If the property offered is personal property, evidence of ownership must be submitted in a form that:
(A) is satisfactory to the director; and
(B) affirmatively establishes unencumbered title to the property of the operator.
(h) An applicant that offers personal property as collateral under subsection (a), in addition to submitting the evidence required by subsection (g), must satisfy the financial requirements set forth in section 4(d)(7)(B) and 4(d)(7)(C) of this chapter.
(i) If the director accepts personal property from an applicant as collateral under subsection (a), the director shall require the following:
(1) Quarterly and annual maintenance reports prepared by the applicant.
(2) A perfected, first lien security interest in the property in favor of the department of natural resources. The security interest must be perfected through:
(A) the filing of a financing statement; or
(B) surrender of possession of the collateral to the department under subsection (k).
(j) If the director accepts personal property from an applicant as collateral under subsection (a), the director may require quarterly or annual inspections of the personal property by a qualified

representative of the department.
(k) If the director accepts personal property from an applicant as collateral under subsection (a), the director shall, as applicable, require:
(1) possession by the department of the personal property; or
(2) a mortgage or security agreement executed by the applicant in favor of the department.
(l) The property interest conveyed under subsection (k) vests in the department to secure the right and power to sell or otherwise dispose of the property by public or private proceedings so as to ensure reclamation of the affected lands in accordance with the reclamation plan.
(m) A mortgage executed under subsection (k)(2) must be executed and recorded so as to be first in time and constitute notice of the interest of the department in the property to any prospective subsequent purchaser of the property.
(n) Any income received from the collateral during the period when the collateral is in the possession of the department shall be remitted to the applicant.
(o) If collateral is left in the possession of the applicant, the security agreement executed under subsection (k)(2) must require that, upon default, the applicant shall assemble the collateral and make it available to the department at a place designated by the department that is reasonably convenient to both parties. All costs of transporting and assembling the collateral shall be borne by the applicant.
(p) With the consent of the director, an applicant may substitute other property for any property accepted and held as collateral under this section. Property may be substituted under this subsection only if:
(1) all the information required concerning property originally submitted as collateral is provided concerning the proposed substitute collateral; and
(2) all requirements of this section are met with respect to the proposed substitute collateral so that all obligations relating to mining operations are secured under all periods of time.
(q) If collateral is posted under subsection (a) to support a self-bond, the applicant shall:
(1) notify all persons that have an interest in the collateral of the posting of the collateral and of all other actions affecting the collateral; and
(2) provide copies of the notices provided under subdivision (1) to the director.
As added by P.L.176-1995, SEC.17.

IC 14-34-7-8
Updated information for self-bond or corporate guarantee
Sec. 8. The director shall require self-bonded applicants and corporate guarantors to submit:
(1) an update of the information required under section 4(d)(7),

4(d)(8), and 4(f) of this chapter within ninety (90) days after the close of each fiscal year; and
(2) information required under section 4(d)(8)(B) of this chapter on a quarterly basis not later than sixty (60) days after the end of each quarter;
following the issuance of the self-bond or corporate guarantee.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.18.

IC 14-34-7-9
Change in financial condition
Sec. 9. (a) If at any time during the period when a self-bond is posted, the financial conditions of the applicant or the corporate guarantor change so that the criteria of sections 4(d)(7), 4(f), and 6 of this chapter are no longer satisfied, the permittee shall do the following:
(1) Notify the director immediately.
(2) Within ninety (90) days of the change in financial condition post an alternate form of bond in the same amount as the self-bond.
(b) If the applicant does not post an alternate form of bond within ninety (90) days of the change in financial condition, the applicant must cease coal extraction and immediately begin reclamation.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.19.

IC 14-34-7-10
Report of public accounting consultant
Sec. 10. (a) An applicant shall submit, in addition to the financial information required under section 4 of this chapter, a report prepared by a qualified independent public accounting consultant selected from a list of public accounting consultants approved by the director. The director shall consider the information in the report when deciding whether to accept the self-bond of an applicant.
(b) The director may also require reports described in subsection (a) after the director accepts the applicant's self-bond, but not more than one (1) time every three (3) years while the self-bond is posted, except as provided in subsection (d).
(c) A consultant who prepares a report under this section must:
(1) verify that the financial information required under section 4 of this chapter was prepared in accordance with generally accepted accounting principles;
(2) verify that the accounting principles referred to in subdivision (1) were applied consistently for each year of the period for which the information is submitted;
(3) state the amount of, and reason for, any restatement of the financial information referred to in subdivision (1) that is necessary to meet the requirements of subdivision (2); and
(4) state whether any information reviewed during the preparation of the report would lead the consultant to conclude

that the applicant would not meet the requirements of section 4 of this chapter at the end of each of the three (3) fiscal years ending after the calendar month in which the report is completed.
(d) If the consultant who prepares a report under this section is unable to provide the information required by subsection (c)(4), the applicant for whom the report is prepared shall submit an updated report annually.
(e) An applicant shall submit a report required under this section not later than ninety (90) days after the director notifies the applicant or permittee that the report is required.
(f) If an applicant fails to submit a report required under subsection (a), the director shall refuse to accept the self-bond of the applicant until the applicant files the report.
(g) If a permittee who has posted a self-bond under this chapter fails to submit a report required under subsection (b), the director may require the permittee to post an alternate form of bond not later than ninety (90) days after the deadline for the submission of the report.
As added by P.L.176-1995, SEC.20.

IC 14-34-7-11
Incremental self-bonds; coverage of deferred grading areas
Sec. 11. (a) The director may not accept an applicant's self-bond under this chapter in an increment unless, when the self-bond is initially approved under this chapter, the total area of the increment is one hundred percent (100%) self-bonded.
(b) When a self-bond is initially accepted from a permit applicant under this chapter, the self-bond may cover areas subject to the permit on which, as of July 1, 1995, grading has been deferred.
(c) After a self-bond is accepted under this chapter:
(1) coverage under the self-bond continues on any area subject to a grading deferral that is in existence on July 1, 1995, if the grading deferral is subsequently extended beyond its original term; but
(2) an area subject to the permit as to which a grading deferral is granted after July 1, 1995, may not be covered by self-bonding.
(d) An area described in subsection (c)(2):
(1) must be covered by another form of bond allowed under IC 14-34-6; and
(2) may not be covered by the surface coal mine reclamation bond pool established by IC 14-34-8.
As added by P.L.176-1995, SEC.21.

IC 14-34-7-12
Alternate forms of self-bonds; monitoring of reclamation
Sec. 12. (a) If a permittee who posted a self-bond under this chapter does not file an application for a Phase I grading release with the department before the second November 1 after the year in which

the coal was removed from the site covered by the self-bond, the permittee shall replace the self-bond with an alternate form of bond within ninety (90) days of the November 1 deadline established under this subsection.
(b) If:
(1) a permittee who posted a self-bond under this chapter files an application for a Phase I grading release with the department before the second November 1 after the year in which the coal was removed from the site covered by the self-bond; but
(2) the application is rejected by the department;
the permittee shall replace the self-bond with an alternate form of bond not later than ninety (90) days after the denial of the application for a Phase I grading release becomes a final order of the department.
(c) All acreage and structures that are within a permitted area and are used to facilitate active mining and reclamation operations are exempt from subsection (b). Areas described in this subsection include, but are not limited to, the following:
(1) Processing sites.
(2) Tipples.
(3) Railroad sidings.
(4) Buildings.
(5) Haul roads.
(6) Topsoil stockpiles.
(7) Sediment ponds.
(d) For the purposes of subsection (c), the director shall determine what areas are used to facilitate active mining and reclamation operations.
(e) A permittee shall submit annual reports to the department in a form that the director considers necessary to facilitate the effective monitoring of acres under self-bonding that have been affected and reclaimed.
(f) An area that:
(1) is not subject to the time limitations set forth in subsection (b); and
(2) has been used for the disposal of:
(A) coal combustion fly or bottom ash;
(B) flue gas desulfurization byproducts generated by coal combustion units; or
(C) coal processing wastes;
is no longer eligible for self-bonding ten (10) years after the disturbance of the area or the self-bonding of the area, whichever is later. An alternative form of bond must be posted for the area under IC 14-34-6 not later than ninety (90) days after the area becomes ineligible for self-bonding under this subsection.
(g) Whenever an area is determined to be no longer eligible for self-bonding, and an alternative form of bond is posted under IC 14-34-6, the area:
(1) is never again eligible for self-bonding; and
(2) may not be bonded by the surface coal mine reclamation bond pool established under IC 14-34-8-3. As added by P.L.176-1995, SEC.22. Amended by P.L.2-1997, SEC.55.

IC 14-34-7-13
Effect of invalidation of IC 14-34-7-1
Sec. 13. For purposes of IC 1-1-1-8, if the amendments to IC 14-34-7-1, as amended by SEA 125-1995, are held invalid or otherwise unenforceable, the other amendments to IC 14-34-7 made by SEA 125-1995 are also void.
As added by P.L.176-1995, SEC.23.



CHAPTER 8. BOND POOL

IC 14-34-8-2
"Committee" defined
Sec. 2. As used in this chapter, "committee" refers to the surface coal mine reclamation bond pool committee established by this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-3
Surface coal mine reclamation bond pool
Sec. 3. The surface coal mine reclamation bond pool is established to be used for surface coal mine reclamation under this chapter. The department shall administer the bond pool.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-4
Participation in bond pool
Sec. 4. (a) As used in this section, "mining" includes contract mining.
(b) As used in this section, "operator" includes a predecessor in interest, subsidiaries, and affiliates as approved by the director.
(c) Participation in the bond pool is open to each operator applying for a permit under this article who, after May 3, 1978, has a five (5) year history of mining within Indiana and who meets the following conditions:
(1) Is not subject to an outstanding cessation order issued under:
(A) IC 13-4.1-11-5 (before its repeal); or
(B) IC 14-34-15-6.
(2) Does not owe a civil penalty under:
(A) IC 13-4.1-12 (before its repeal);
(B) IC 14-34-16; or
(C) the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
(3) Does not:
(A) owe a fee:
(i) under IC 13-4.1 (before its repeal);
(ii) under this article; or
(iii) collected under the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328); or
(B) have a history of delinquency in the payment of fees or civil penalties. (4) Has never been suspended under:
(A) IC 13-4.1-6.5-6 (before its repeal); or
(B) section 6 of this chapter.
(d) Participation in the bond pool is:
(1) optional for each permit application;
(2) subject to approval by the director; and
(3) not effective until the entrance fee has been paid in full.
(e) The director may, based on all available information, disapprove an application that may create an unreasonable risk to the bond pool.
(f) This chapter does not preclude compliance with IC 14-34-6 instead of participation in the bond pool before commencement of participation in the bond pool.
(g) Commencement of participation in the bond pool for the applicable permit constitutes an irrevocable commitment to participate in the bond pool for the applicable permit for the duration of the surface coal mining operations covered under the permit, unless the operator has replaced all bond pool liability with bonds acceptable under IC 14-34-6-1.
(h) An operator may apply for participation in the bond pool on a bond increment area under an existing permit. Commencement of participation in the bond pool for the bond increment area, within an existing permit, constitutes an irrevocable commitment to participate in the bond pool for the duration of that surface coal mining permit, unless the operator has replaced all bond pool liability with bonds acceptable under IC 14-34-6-1.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.28.

IC 14-34-8-5
Fees for participation in bond pool
Sec. 5. (a) An application for participation in the bond pool must be accompanied by an entrance fee of one thousand dollars ($1,000). The fees collected under this section shall be deposited in the post-1977 abandoned mine reclamation fund under IC 14-34-6-15 and dedicated as collateral for the bond pool. The entrance fee is not required on subsequent permits or bond increments after an operator has been accepted for participation in the bond pool.
(b) In addition to the initial payments to the bond pool under subsection (a), an operator electing to participate in the bond pool must furnish a bond in an amount adequate to ensure phase I reclamation, except as provided in subsection (c).
(c) The director may accept:
(1) the bond of an operator without separate surety under the self-bonding provisions of IC 14-34-7; or
(2) deposits in lieu of bond under IC 14-34-6-5.
(d) Subject to subsection (e), fees and payments under this chapter are:
(1) not refundable; and
(2) in addition to all other fees required under this article.
(e) The entrance fee required under subsection (a) is refundable

if the application is rejected.
(f) Bond pool participants may post incremental bonds under IC 14-34-6-1. The bonds may be posted in increments according to a schedule contained in the approved permit application.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-6
Suspension from bond pool
Sec. 6. (a) Subject to subsection (c), an operator is suspended from the bond pool if the operator:
(1) fails to pay a fee or civil penalty under:
(A) IC 13-4.1 (before its repeal);
(B) this article; or
(C) the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328); or
(2) receives a cessation order that is not abated.
(b) If the final release of a bond has not been obtained within ten (10) years after the date of the last required report of the affected area for the permit, including new disturbances, the director may require the operator to:
(1) replace the bond pool liability with bonds acceptable under IC 14-34-6-1; and
(2) withdraw that operation from the bond pool.
If the operator fails to comply with the director's order to withdraw a mine area from the bond pool, the director may suspend the operator from the bond pool.
(c) An operator is not suspended from the bond pool if the director makes a written determination that mitigating circumstances are present that would not create an unreasonable risk to the bond pool if the operator's participation continues.
(d) An operator who is suspended from the bond pool shall cease all surface coal mining operations until the operator furnishes a new performance bond under IC 14-34-6-1 in an amount calculated under IC 14-34-6-2 for all disturbed areas and proposed additional mining areas under the permit. When the new performance bond has been executed, the bond pool has no additional liability for reclamation on any part of the area covered by the applicable permit.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.29.

IC 14-34-8-7
Release of bond or other surety
Sec. 7. The bond or other surety furnished by the operator under section 5 of this chapter shall be released by the director when the operator completes the backfilling, regrading, and drainage control of a bonded area in accordance with the operator's approved reclamation plan.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-8
Fees per acre for bond Sec. 8. (a) When an operator furnishes a bond under section 5 of this chapter to participate in the bond pool, the operator shall pay a fee of twenty-five dollars ($25) per bonded acre into the bond pool.
(b) After the bond or other surety has been released under section 7 of this chapter, the operator shall annually pay ten dollars ($10) per acre on the areas affected to the bond pool until phase II bond release is approved.
(c) After revegetation is established, the operator shall pay to the bond pool fund the following:
(1) Five dollars ($5) per acre per year for the first three (3) years.
(2) Ten dollars ($10) per acre per year after the first three (3) years on the areas affected until phase III bond release is approved.
(d) All fees collected under this section shall be:
(1) deposited in the post-1977 abandoned mine reclamation fund established by IC 14-34-6-15; and
(2) dedicated as collateral for the bond pool.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-9
Use of bond pool money to complete reclamation
Sec. 9. After all available money furnished for a permit under section 5(b) and 5(c) of this chapter is exhausted under section 10 of this chapter, the money in the bond pool is available for the completion of reclamation necessary to achieve phase II and phase III bond release according to the approved reclamation plan on permitted areas covered by the bond pool by participating operators. The bond pool may not be used to complete reclamation on any areas not permitted and bonded under this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-10
Forfeiture of bonds
Sec. 10. (a) Forfeiture of bonds of an operator participating in the bond pool shall be accomplished under IC 14-34-6-16. In addition to forfeiture, the director may proceed against the permittee of the surface coal mining operation by filing a civil action for injunctive or other relief in any court having jurisdiction to compel the permittee to perform the reclamation work in full compliance with this article, the rules adopted under this article, and the approved permit plans. The director may also file an action in any court having jurisdiction against the permittee to recover all money expended by the bond pool to accomplish the reclamation, including construction costs, engineering costs, administrative costs, and legal costs. In an action to recover these costs, the defendant may not do the following:
(1) Relitigate the facts giving rise to the forfeiture.
(2) Defend by claiming the forfeiture was improper.
(b) A:
(1) proceeding under this section does not constitute a waiver

by the director to proceed under other provisions of this article; and
(2) commencement of action under one (1) provision does not constitute an election to proceed solely under that provision.
(c) Liability of participants in the bond pool for reclamation of areas disturbed by other operators is limited to fees paid into the bond pool under sections 5 and 8 of this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-11
Surface coal mine reclamation bond pool committee
Sec. 11. (a) The surface coal mine reclamation bond pool committee is established. The committee consists of the following:
(1) Five (5) members appointed by the director as follows:
(A) Three (3) members must represent a cross-section of coal operators.
(B) One (1) member must be a member of the commission.
(C) One (1) member must be a representative of the public with knowledge of reclamation performance guarantees.
(2) The director or the director's designee, who is a nonvoting member.
(b) The term of each member is four (4) years beginning July 1. The director may remove an appointed member for cause.
(c) The committee shall do the following:
(1) Annually elect a chairman.
(2) Adopt rules for organization and procedure.
(d) Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(e) The committee shall, acting in an advisory capacity to the director, do the following:
(1) Meet as necessary to perform duties under this chapter, but not less than one (1) time each year, for the purpose of formulating recommendations to the director concerning oversight of the general operation of the bond pool.
(2) Review and make recommendations concerning the following:
(A) All proposed expenses from the bond pool.
(B) All applications for admission to the bond pool.
(f) The director shall report annually to the committee and to the governor on the status of the bond pool.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.30.



CHAPTER 9. COAL EXPLORATION

IC 14-34-9-2
Description of exploration area; period of exploration
Sec. 2. The notice of intention to explore and the application for written permission to explore as required by section 1 of this chapter must include the following:
(1) A description of the exploration area.
(2) The period of supposed exploration.
As added by P.L.1-1995, SEC.27.

IC 14-34-9-3
Rules
Sec. 3. The commission shall adopt rules to do the following:
(1) Establish a procedure for application for permission to conduct a coal exploration operation.
(2) Establish guidelines for granting or denying the application.
(3) Require that the applicant comply with the requirements of IC 14-34-10 and IC 14-34-12 for all land disturbed.
As added by P.L.1-1995, SEC.27.

IC 14-34-9-4
Confidential information
Sec. 4. Information concerning trade secrets or privileged commercial or financial information relating to the competitive rights of the person or entity intending to explore the described area that is submitted to the director under this chapter is confidential and not available for public examination.
As added by P.L.1-1995, SEC.27.

IC 14-34-9-5
Person engaged in coal exploration treated as permittee
Sec. 5. A person engaged in coal exploration is subject to

IC 14-34-15 and IC 14-34-16 as if the person were a permittee.
As added by P.L.1-1995, SEC.27.

IC 14-34-9-6
Environmental limitations on exploration
Sec. 6. Coal exploration may not disturb the following:
(1) Habitats of unique or unusually high value for fish and wildlife and other related environmental values.
(2) Critical habitats of threatened or endangered species.
As added by P.L.1-1995, SEC.27.



CHAPTER 10. PERFORMANCE STANDARDS

IC 14-34-10-2
Duties of permittee
Sec. 2. (a) As used in this section, "higher or better uses" means postmining land uses that have a higher:
(1) economic value; or
(2) nonmonetary benefit;
to the landowner or the community than the premining land uses.
(b) In addition to other standards a permittee must meet under rules of the commission, a permittee shall do the following:
(1) Place markers on the site to readily identify the permit area.
(2) Conduct the surface coal mining operation in a manner that maximizes the use and conservation of the solid fuel resource that is recovered so that reaffecting the land in the future through surface coal mining is minimized.
(3) Restore the land affected to a condition capable of supporting the uses that the land was capable of supporting before mining or higher or better uses of which there is a reasonable likelihood if:
(A) those uses do not:
(i) present an actual or a probable hazard to public health or safety; or
(ii) pose an actual or a probable threat of water diminution or pollution; and
(B) the permit applicant's declared proposed land use following reclamation:
(i) is not impractical or unreasonable;
(ii) is not inconsistent with applicable land use policies and plans; (iii) does not involve unreasonable delay in implementation; or
(iv) does not violate federal, state, or local law.
(4) Except as provided in subdivisions (5) and (6) and section 4 of this chapter with respect to all surface coal mining operations backfill, compact where advisable to ensure stability or prevent the leaching of toxic materials, and grade to restore the approximate original contour of the land with all highwalls, spoil piles, and depressions eliminated. Small depressions are allowed if needed to retain moisture to assist revegetation or as otherwise authorized under this article.
(5) In a surface coal mining operation that:
(A) is carried out at the same location over a substantial time;
(B) transects the coal deposit and the thickness of the coal deposit relative to the volume of the overburden that is large; and
(C) has overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area that is insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour;
the operator, at a minimum, shall backfill, grade, and compact, where advisable, using all available overburden and other spoil and waste materials to attain the lowest practicable grade but not more than the angle of repose to provide adequate drainage and to cover all acid-forming and other toxic materials to achieve an ecologically sound land use compatible with the surrounding region.
(6) If in surface coal mining:
(A) the volume of overburden is large relative to the thickness of the coal deposit; and
(B) the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour;
the operator shall, after restoring the approximate contour, backfill, grade, and compact, where advisable, the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose and to cover all acid-forming and other toxic materials to achieve an ecologically sound land use compatible with the surrounding region. The overburden or spoil shall be shaped and graded in a way that prevents slides, erosion, and water pollution and revegetated in accordance with the requirements of this article.
(7) Stabilize and protect all surface areas, including spoil piles, affected by the surface coal mining and reclamation operation to effectively control erosion and attendant air and water pollution. (8) Remove the topsoil from the land in a separate layer and:
(A) replace the topsoil on the backfill area; or
(B) if the topsoil is not used immediately;
(i) segregate the topsoil in a separate pile from other spoil; and
(ii) if the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick growing plants or other means so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation.
However, if the topsoil is of insufficient quantity or of poor quality to sustain vegetation or if other strata are more suitable for vegetation requirements, the operator shall remove, segregate, and preserve, in a like manner, the strata that are best able to support vegetation.
(9) Restore the topsoil or the best available subsoil that is best able to support vegetation.
(10) For all prime farmland as identified in IC 14-34-3-3(16), comply with the specifications for soil removal, storage, replacement, and reconstruction established by rules of the commission and do the following:
(A) Segregate the A horizon of the natural soil unless it is shown that other available soil materials will create a final soil that has a greater productive capacity, stockpile this material, if not used immediately, separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material.
(B) Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of those horizons or other strata that are texturally and chemically suitable for plant growth and equal to or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that existing in the natural soil, stockpile this material, if not used immediately, separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material.
(C) Replace and regrade the root zone material described in clause (B) with proper compaction and uniform depth over the regraded spoil material.
(D) Redistribute and grade in a uniform manner the surface soil horizon described in clause (A).
(11) Create, if authorized in the approved surface coal mining and reclamation plan, permanent impoundments of water on mining sites. The permittee may create the permanent impoundment only after the permittee demonstrates the following: (A) The size of the impoundment is adequate for the intended purposes.
(B) The impoundment dam construction will be designed to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under 16 U.S.C. 1006.
(C) The quality of impounded water will be suitable, on a permanent basis, for the intended use and discharges from the impoundment will not degrade the water quality below water quality standards established under applicable federal and state law in the receiving stream.
(D) The level of water will be reasonably stable.
(E) Final grading will provide adequate safety and access for proposed water users.
(F) The water impoundments will not result in the diminution of the quality or quantity of water used by adjacent or surrounding landowners for agricultural, industrial, recreational, or domestic uses.
(12) Conduct an augering operation associated with surface coal mining in a manner that maximizes the recoverability of mineral reserves remaining after the surface coal mining and reclamation operation is complete and seal all auger holes with an impervious and noncombustible material to prevent drainage except where the director determines that the resulting impoundment of water in those auger holes may create a hazard to the environment or the public health or safety. The director may prohibit augering if necessary to:
(A) maximize the use, recoverability, or conservation of the solid fuel resources; or
(B) protect against adverse water quality impacts.
(13) Minimize disturbances to the prevailing hydrologic balance at the mine site and associated offsite areas and to the quality and quantity of water in surface and ground water systems during and after surface coal mining and reclamation operations by doing the following:
(A) Avoiding acid or other toxic mine drainage by measures such as the following:
(i) Preventing or removing water from contact with toxic-producing deposits.
(ii) Treating drainage to reduce toxic content that adversely affects downstream water upon being released to watercourses.
(iii) Casing, sealing, or otherwise managing boreholes, shafts, and wells and keep acid or other toxic drainage from entering ground and surface water.
(B) Conducting surface coal mining and reclamation operations so as to prevent, to the extent possible using the best technology currently available, violations of the effluent limitations for coal mining operations established under applicable state or federal law. (C) Constructing siltation structures under clause (B) before commencement of surface coal mining operations that will be certified by an engineer licensed under IC 25-31 and constructed as designed and approved in the reclamation plan.
(D) Cleaning out and removing temporary or large settling ponds or other siltation structures from drainageways after disturbed areas are revegetated and stabilized and depositing the silt and debris at a site and in a manner approved by the director.
(E) Restoring recharge capacity of the mined area to approximate premining conditions.
(F) Avoiding channel deepening or enlargement in operations requiring the discharge of water from mines.
(G) Other actions required under the permit.
(14) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine workings or excavations, the following:
(A) Stabilize all waste piles in designated areas through construction in compacted layers, including the use of incombustible and impervious materials if necessary.
(B) Assure the following:
(i) The final contour of the waste pile will be compatible with natural surroundings.
(ii) The site will be stabilized and revegetated according to this article.
(15) Refrain from surface coal mining within five hundred (500) feet of active and abandoned underground mines to prevent breakthroughs and to protect the health or safety of miners. However, the director shall permit an operator to mine near, through, or partially through an abandoned underground mine or closer to an active underground mine if the following conditions exist:
(A) The nature, timing, and sequencing of the approximate coincidence of specific coal surface mining activities with specific underground coal mining activities are jointly approved by the regulatory authorities concerned with surface coal mining regulation and the health and safety of underground miners.
(B) The operations will result in:
(i) improved resource recovery;
(ii) abatement of water pollution; or
(iii) elimination of hazards to the health and safety of the public.
(16) Design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon, in accordance with the standards and criteria used by the United States Secretary of the Interior to ensure that flood control structures are safe and effectively perform their functions, all existing and new coal mine waste piles: (A) consisting of:
(i) mine wastes;
(ii) tailings;
(iii) coal processing wastes; or
(iv) other liquid and solid wastes; and
(B) used temporarily or permanently as dams or embankments.
(17) Ensure the following:
(A) All debris, acid-forming materials, toxic materials, or materials constituting a fire hazard are treated, buried, and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface water.
(B) Contingency plans are developed to prevent sustained combustion.
(18) Ensure that explosives are used only in accordance with the following:
(A) IC 14-34-12.
(B) Applicable state and federal law.
(C) The rules adopted by the commission.
(19) Ensure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the surface coal mining operations. However, if the applicant proposes to combine surface coal mining operations with underground coal mining operations to assure maximum practical recovery of the mineral resources, the director may grant a variance for specific areas within the reclamation plan from the requirement that reclamation efforts proceed as contemporaneously as practicable and permit underground coal mining operations before reclamation if the following conditions are met:
(A) The director finds in writing the following:
(i) The applicant has presented, as part of the permit application, specific, feasible plans for the proposed underground mining operations.
(ii) The proposed underground mining operations are necessary or desirable to assure maximum practical recovery of the mineral resource and will avoid multiple disturbance of the surface.
(iii) The applicant has satisfactorily demonstrated that the plan for the underground coal mining operations conforms to the requirements for underground coal mining in that jurisdiction and that permits necessary for the underground coal mining operations have been issued by the appropriate authority.
(iv) The applicant has shown the areas proposed for the variance are necessary for the implementation of the proposed underground coal mining operations.
(v) Substantial adverse environmental damage, either onsite or offsite, will not result from the delay in completion of reclamation as required by this article. (vi) The provisions for the offsite storage of spoil will comply with subdivision (25).
(B) The commission has adopted specific rules to govern the granting of variances in accordance with this subdivision.
(C) Variances granted under this subdivision are to be reviewed by the director not more than three (3) years from the date of issuance of the permit.
(D) Liability under the bond filed by the applicant with the director under IC 14-34-6 is for the duration of underground coal mining operations and until the requirements of this section and IC 14-34-6 are fully complied with.
(20) Ensure that the construction, maintenance, and postmining conditions of access roads into and across the site of operations will control or prevent the following:
(A) Erosion and siltation.
(B) Pollution of water.
(C) Damage to the following:
(i) Fish or wildlife or their habitat.
(ii) Public or private property.
(21) Refrain from the construction of roads or other access ways:
(A) up a stream bed or drainage channel; or
(B) in the proximity of a channel;
that seriously alters the normal flow of water.
(22) Establish on the regraded areas and all other land affected a diverse, an effective, and a permanent vegetative cover:
(A) of the same seasonal variety native to the area of land to be affected; and
(B) that is capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area.
However, an introduced species may be used in the revegetation process where desirable and necessary to achieve the approved postmining land use plan.
(23) Assume the responsibility for successful revegetation, as required by subdivision (22), as follows:
(A) On lands not eligible for remining, for five (5) full years after the last year of augmented seeding, fertilizing, irrigation, or other work to assure compliance with subdivision (22). However, if the director approves a long term intensive agricultural postmining land use, the applicable five (5) or ten (10) year period of responsibility for revegetation commences at the date of initial planting for the long term intensive agricultural postmining land use. If the director issues a written finding approving a long term intensive agricultural postmining land use as part of the mining and reclamation plan, the director may grant exception to subdivision (22).
(B) On lands eligible for remining, for two (2) full years after the last year of augmented seeding, fertilizing,

irrigation, or other work in order to ensure compliance with subdivision (22).
(24) Protect offsite areas from slides or damage occurring during the surface coal mining and reclamation operations and not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area.
(25) Place all excess spoil material resulting from coal surface mining and reclamation activities to ensure the following:
(A) Spoil is transported and placed in a controlled manner in a position for concurrent compaction and in a manner that assures mass stability and prevents mass movement.
(B) The areas of disposal are within the bonded permit areas and all organic matter is removed immediately before spoil placement.
(C) Appropriate surface and internal drainage systems and diversion ditches are used in a manner that prevents spoil erosion and movement.
(D) The disposal area does not contain springs, natural watercourses, or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in a manner that prevents filtration of the water into the spoil pile.
(E) If placed on a slope, the spoil is placed as follows:
(i) On the most moderate slope among the slopes on which, in the judgment of the director, the spoil could be placed in compliance with all the requirements of this article.
(ii) If possible, upon or above a natural terrace, bench, or berm if the placement provides additional stability and prevents mass movement.
(F) Where the toe of the spoil rests on a downslope, a rock toe buttress of sufficient size to prevent mass movement is constructed.
(G) The final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses.
(H) Design of the spoil disposal area is certified by an engineer licensed under IC 25-31 and in conformance with professional standards.
(I) All other provisions of this article are met.
(26) To the extent possible using the best technology currently available the following:
(A) Minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values.
(B) Enhance those resources where practicable.
(27) Provide for an undisturbed natural barrier:
(A) beginning at the elevation of the lowest coal seam to be mined; and
(B) extending from the outslope for a distance determined by the director; to serve as a barrier to slides and erosion.
(28) Replace the water supply of an owner of interest in real property who obtains all or part of the owner's supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or a surface source if the supply is affected by contamination, diminution, or interruption proximately resulting from the surface coal mine operation. This article does not affect the right of a person to enforce or protect under applicable law the person's interest in water resources affected by a surface coal mining operation.
(29) Meet other criteria that are necessary to achieve reclamation in accordance with the purposes of this article, taking into consideration the physical, climatological, and other characteristics of the site.
As added by P.L.1-1995, SEC.27. Amended by P.L.179-1995, SEC.6.

IC 14-34-10-3
Exemptions
Sec. 3. (a) This section does not apply to the following:
(1) A permittee of a surface coal mining operation that is mining on flat or gently rolling terrain with an occasional slope as described in subsection (b) through which the coal mining operation is to proceed.
(2) A permittee in compliance with section 4 of this chapter.
(b) In addition to the requirements of section 2 of this chapter, a permittee operating a surface coal mining and reclamation operation on a slope of at least twenty degrees (20°), unless the director establishes a lesser slope after consideration of Indiana's soil, climate, and other pertinent characteristics, shall do the following:
(1) Ensure that, when performing surface coal mining on steep slopes, debris, abandoned or disabled equipment, spoil material, or waste mineral matter is not placed on the downslope below the bench or mining cut. However, spoil material exceeding that required for the reconstruction of the approximate original contour under:
(A) section 2(b)(4) of this chapter; or
(B) subdivision (2);
shall be permanently stored under section 2(b)(25) of this chapter.
(2) Complete backfilling with spoil material that:
(A) maintains stability following mining and reclamation; and
(B) completely covers the highwall;
and return the site to the approximate original contour.
(3) Not disturb land above the top of the highwall unless the director finds the disturbance will facilitate compliance with the standards of this chapter. However, the land disturbed above the highwall is limited to that amount necessary to facilitate compliance with those standards.
As added by P.L.1-1995, SEC.27.
IC 14-34-10-4
Mining permitted without regard to restoring land to original contour
Sec. 4. (a) The director may, under procedures established by rule, permit surface coal mining operations if:
(1) an industrial, a commercial, an agricultural, a residential, a recreational, or a public facility is proposed for the postmining use of the affected land; and
(2) the mining operation will remove an entire coal seam running through the upper fraction of a ridge or hill, except as provided in subsection (c)(1), by:
(A) removing all of the overburden; and
(B) creating a level plateau or a gently rolling contour;
(i) with no highwalls remaining; and
(ii) capable of supporting the postmining uses listed in subdivision (1);
without regard to the requirement to restore the affected land to the approximate original contour as set forth in section 2(b)(4), 3(b)(2), or 3(b)(3) of this chapter.
(b) The director may permit the proposed uses under subsection (a) only if the following conditions are met:
(1) After consultation with the appropriate land use planning agencies, if any, the proposed postmining land use is considered an equal or a better economic or public use of the affected land compared with the premining use.
(2) The applicant presents specific plans for the proposed postmining land use and appropriate assurances that the use meets the following conditions:
(A) The use is compatible with adjacent land uses.
(B) The use is obtainable according to data regarding expected need and market.
(C) The use is assured of investment in necessary public facilities.
(D) The use is supported by commitments from public agencies where appropriate.
(E) The use is practicable with respect to private financial capability for completion of the proposed use.
(F) The use is planned according to a schedule attached to the reclamation plan so as to integrate the mining operation and reclamation with the postmining land use.
(G) The use is designed by an engineer licensed under IC 25-31 and in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site.
(3) The proposed use is consistent with adjacent land uses and existing state and local land use plans and programs.
(4) The governing body of the unit of general purpose government in which the land is located and a state or federal agency that the director determines to have an interest in the proposed use is provided an opportunity of not more than sixty

(60) days to review and comment on the proposed use.
(5) All other requirements of this article are met.
(c) With respect to a permit granted under subsection (a) and in addition to other requirements the commission establishes by rule, the director shall require the following:
(1) The toe of the lowest coal seam and the overburden associated with the seam are retained in place as a barrier to slides and erosion.
(2) The reclaimed area is stable.
(3) The resulting plateau or rolling contour drains inward from the outslopes except at specified points.
(4) No damage is done to natural watercourses.
(5) Spoil is placed on the hilltop bench as is necessary to achieve the planned postmining land use and the operator places all excess spoil material not retained on the hilltop in accordance with section 2(b)(25) of this chapter.
(6) The operator ensures stability of the spoil retained on the hilltop and meets all other requirements of this article.
(d) The director shall review all permits issued under this section not more than three (3) years from the date of issuance unless the applicant affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the approved schedule and reclamation plan.
As added by P.L.1-1995, SEC.27.

IC 14-34-10-5
Conditions for variance
Sec. 5. (a) The director may grant a variance from the requirement to restore to approximate original contour set forth in section 3(b)(2) of this chapter if the following conditions exist:
(1) After approval of the appropriate state environmental agencies, the watershed control of the area is improved.
(2) Complete backfilling with spoil materials that maintains stability following mining and reclamation is required to completely cover the highwall.
(3) The owner of the surface knowingly requests in writing, as a part of the permit application, that a variance be granted so as to make the land, after reclamation, suitable for an industrial, a commercial, a residential, a public, or a recreational use.
(4) After consultation with the appropriate land use planning agencies, if any:
(A) the potential use of the affected land constitutes an equal or a better economic or public use; and
(B) the variance is designed and certified by a professional engineer licensed under IC 25-31 and is in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site.
(b) With respect to a variance granted under subsection (a) or under IC 13-4.1-8-4(a) (before its repeal) and in addition to other

requirements the commission establishes by rule, the director shall require the following:
(1) Only the amount of spoil will be placed off the mine bench as is necessary to achieve the planned postmining land use.
(2) Stability of the spoil retained on the bench is ensured.
(3) All spoil placement off the mine bench must comply with section 2(b)(25) of this chapter.
(c) The director shall review all exceptions granted under this section not more than three (3) years after the date of issuance of the permit unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.
As added by P.L.1-1995, SEC.27.



CHAPTER 11. SURFACE EFFECTS OF UNDERGROUND COAL MINING

modify, and remove, or abandon, in accordance with the standards and criteria used by the United States Secretary of the Interior to ensure that flood control structures are safe and effectively perform their intended function, all existing and new coal mine waste piles:
(A) consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes; and
(B) used temporarily or permanently as dams or embankments.
(6) Establish on regraded areas and all other land affected a diverse and permanent vegetative cover:
(A) capable of self-regeneration and plant succession; and
(B) at least equal in extent of cover to the natural vegetation of the area.
(7) Protect offsite areas from damages that may result from the mining operations.
(8) Eliminate fire hazards and other conditions that constitute a hazard to the health and safety of the public.
(9) Minimize the disturbances of the prevailing hydrologic balance at the mine site and in associated offsite areas and to the quantity of water in surface ground water systems both during and after coal mining operations and during reclamation by doing the following:
(A) Avoiding acid or other toxic mine drainage by measures such as the following:
(i) Preventing or removing water from contact with toxic-producing deposits.
(ii) Treating drainage to reduce toxic content that adversely affects downstream water upon release to watercourses.
(iii) Casing, sealing, or otherwise managing boreholes, shafts, and wells to keep acid or other toxic drainage from entering ground and surface water.
(B) Conducting surface coal mining operations to:
(i) prevent, to the extent possible using the best technology currently available, additional contributions, not exceeding requirements set by state or federal law, of suspended solids to stream flow or runoff outside the permit area; and
(ii) avoid channel deepening or enlargement;
in operations requiring the discharge of water from mines.
(10) With respect to other surface impacts not specified in this chapter, including the construction of:
(A) new roads or the improvement or use of existing roads to gain access to the site of those activities and for haulage;
(B) repair areas;
(C) storage areas;
(D) processing areas;
(E) shipping areas; and
(F) other areas upon which are sited structures, facilities, or other property or materials on the surface resulting from or

incident to those activities;
operate in accordance with the standards established under IC 14-34-10 for the effects that result from surface coal mining operations.
(11) To the extent possible using the best technology currently available the following:
(A) Minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values.
(B) Achieve enhancement of those resources if practicable.
(12) Locate openings for all new drift mines working acid-producing or iron-producing coal seams in such a manner as to prevent a gravity discharge of water from the mine unless another location is approved by the director.
As added by P.L.1-1995, SEC.27.

IC 14-34-11-2
Suspension of mining to protect land stability
Sec. 2. To protect the stability of the land, the director shall suspend underground coal mining:
(1) under urbanized areas, cities, towns, and communities; and
(2) adjacent to industrial or commercial buildings, major impoundments, or permanent streams;
if the director finds an imminent danger to inhabitants of the urbanized areas, cities, towns, and communities.
As added by P.L.1-1995, SEC.27.

IC 14-34-11-3
Damage to buildings or water
Sec. 3. (a) As used in this section, "compensate" means to provide an amount equal to the full amount of the diminution in value resulting from the subsidence described in subsection (c)(1). The term includes the purchase, before the commencement of mining operations, of a noncancellable premium-prepaid insurance policy.
(b) As used in this section, "repair" includes rehabilitation, restoration, and replacement.
(c) The operator of an underground coal mining operation conducted after June 30, 1994, shall do the following:
(1) Promptly repair or compensate for material damage resulting from subsidence caused to:
(A) any occupied residential dwelling and any structure related to the occupied residential dwelling; or
(B) any noncommercial building;
due to the operator's underground coal mining operation.
(2) Promptly replace any drinking, domestic, or residential water supply from a well or spring that:
(A) was in existence before the filing of the operator's application for a surface coal mining and reclamation permit; and
(B) has been affected by contamination, diminution, or interruption resulting from the operator's underground coal

mining operation.
As added by P.L.1-1995, SEC.27.

IC 14-34-11-4
Modification of permits and bonds
Sec. 4. All provisions of this article apply to surface impacts incident to an underground coal mine. However, the director may modify the:
(1) permit application requirements;
(2) permit approval or denial procedures; and
(3) bond requirements;
to accommodate the distinct difference between surface coal mining and underground coal mining.
As added by P.L.1-1995, SEC.27.



CHAPTER 12. BLASTING

IC 14-34-12-2
Adoption of rules regarding blasting
Sec. 2. The commission shall adopt rules to do the following:
(1) Require the permittee to provide reasonable advance written notice to local governments and residents who might be affected by the use of the explosives by:
(A) publication of the planned blasting schedule in a newspaper of general circulation in the county in which the blasting will occur;
(B) mailing a copy of the proposed blasting schedule to every resident living within one-half (1/2) mile of the proposed blasting site; and
(C) providing daily notice to persons living in the areas before any blasting.
(2) Require the permittee to maintain for at least three (3) years and make available for public inspection upon request a log detailing the following:
(A) The location of the blasts.
(B) The pattern and depth of the drill holes.
(C) The amount of explosives used per hole.
(D) The order of and length of delay in the blasts.
(3) Limit the type of explosives and detonating equipment and the size, timing, and frequency of the blasts based upon the physical conditions of the site to prevent the following:
(A) Injury to persons.
(B) Damage to public and private property outside the permit area.
(C) Adverse impacts on an underground mine.
(D) Change in the course, channel, or availability of ground or surface water outside the permit area.
(4) Require that all blasting operations are conducted by trained and competent persons certified by the director.
(5) Provide that upon the request of a resident or an owner of a manmade dwelling or structure within one (1) mile of any part of the permitted area, the applicant for the surface coal mining and reclamation permit or the permittee shall conduct a preblasting survey of those structures and submit the survey to

the director and a copy to the resident or owner making the request. The director shall determine the area of the survey. The applicant or the permittee shall do the following:
(A) Notify the public, by publication at least one (1) time a week for four (4) consecutive weeks in a local newspaper of general circulation in the county in which the blasting will occur, that the applicant or permittee will conduct a preblasting survey upon request by a resident or an owner of a manmade dwelling or structure within one (1) mile of any part of the permitted area.
(B) Send written notice to each resident or owner of a manmade dwelling or structure within one-half (1/2) mile of any part of the permitted area that the resident or owner is entitled to a preblasting survey upon request.
As added by P.L.1-1995, SEC.27.

IC 14-34-12-3
Investigation of complaints
Sec. 3. Upon receipt of a complaint that blasting operations at surface coal mining operations may be causing damage to a person's property, the director may, if invited, enter upon property of the person making the complaint to investigate the complaint.
As added by P.L.1-1995, SEC.27.



CHAPTER 13. RECLAMATION FEES

IC 14-34-13-2
Fees paid by underground mining operators
Sec. 2. All operators of underground coal mining operations subject to this article shall pay to the department for deposit in the natural resources reclamation division fund established by IC 14-34-14-2 a reclamation fee of three cents ($0.03) per ton of coal produced.
As added by P.L.1-1995, SEC.27. Amended by P.L.179-1995, SEC.8; P.L.155-2002, SEC.10; P.L.174-2005, SEC.4.

IC 14-34-13-3
Payments of fees
Sec. 3. The fees required by sections 1 through 2 of this chapter shall be paid:
(1) concurrently with the federal reclamation fee under the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232); and
(2) not later than thirty (30) days after the end of each calendar quarter.
As added by P.L.1-1995, SEC.27.



CHAPTER 14. RECLAMATION DIVISION FUND

IC 14-34-14-2
Purpose
Sec. 2. The natural resources reclamation division fund is established to receive money for the administration of this article. The money in the fund is appropriated for the purposes expressed under this article.
As added by P.L.1-1995, SEC.27.

IC 14-34-14-3
Fund administration
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.27.

IC 14-34-14-4
Investments
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.1-1995, SEC.27.

IC 14-34-14-5
Money not reverting to state general fund
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1995, SEC.27.



CHAPTER 15. INSPECTIONS, MONITORING, AND ENFORCEMENT

IC 14-34-15-2 Operations removing or disturbing strata serving as aquifers
Sec. 2. (a) For those surface coal mining and reclamation operations that remove or disturb strata that serve as aquifers that significantly ensure the hydrologic balance of water use either on or off the mining site, the director shall specify the following:
(1) Monitoring sites to record the quantity and quality of surface drainage above and below the mine site as well as in the potential zone of influence.
(2) Monitoring sites to record level, amount, and samples of ground water and aquifers potentially affected by the mining and also directly below the lowermost (deepest) coal seam to be mined.
(3) Records of well logs and borehole data to be maintained.
(4) Monitoring sites to record precipitation.
(b) The monitoring, data collection, and analysis required by this section shall be conducted according to standards and procedures set forth by rules of the commission to assure reliability and validity.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-3
Minimum inspections
Sec. 3. (a) The director shall inspect the surface coal mining and reclamation operation covered by a permit issued under this article on an irregular basis with, at a minimum, the following:
(1) One (1) partial inspection per month.
(2) One (1) complete inspection per calendar quarter.
(b) In addition to the inspections conducted under subsection (a), the director shall inspect the surface coal mining and reclamation operation covered by a permit issued under this article whenever, on the basis of any information available to the director, including receipt of information from any person, the director has reason to believe that the operation is in violation of this article or the commission's rules. The inspection must occur within ten (10) days of receipt of the notification. If the inspection results from information provided by any person, the person may accompany the director on the inspection.
(c) All inspections must occur without prior notice to the permittee or the permittee's agents or employees except for necessary onsite meetings with the permittee.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-4
Inspection report
Sec. 4. (a) Following completion of the inspections required under section 3 of this chapter, the inspector shall file an inspection report. The inspection report must include information sufficient to allow the director to enforce the requirements and carry out the purposes of this article.
(b) A copy of any record, report, inspection material, or other information obtained under this chapter, other than material

designated as confidential under this article, must be available to the public at the following:
(1) The department.
(2) A public library in the county in which the mining operation is located.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-5
Notification of violations
Sec. 5. (a) If, due to an inspection under section 3 of this chapter, the director or an inspector determines a violation of:
(1) this article; or
(2) a rule adopted under this article;
has occurred, the director or inspector shall notify the permittee in writing of the violation and make a reasonable attempt to verbally notify the permittee upon discovery of the violation.
(b) The written notification must do the following:
(1) Contain a detailed description of each violation.
(2) Fix a reasonable time not exceeding ninety (90) days for abatement of the violation.
(3) Provide an opportunity for a public hearing under section 9 of this chapter.
(c) A notice of violation issued under subsection (a) is effective when served upon the permittee and is governed by IC 4-21.5-3-6. However, the notice of violation is subject to an application for temporary relief under section 9 of this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-6
Ordered cessation of coal mining and reclamation operations
Sec. 6. (a) As used in this section, "imminent danger to the health or safety of the public" means the existence of:
(1) a condition;
(2) a practice; or
(3) a violation of a permit or other requirement of this article;
in a surface coal mining and reclamation operation that could reasonably be expected to cause substantial physical harm to persons outside the permit area before the condition, practice, or violation is abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose the person to the danger during the time necessary for abatement.
(b) If the director or inspector determines that:
(1) a condition or practice exists or a violation of this article or the commission's rules has occurred that:
(A) creates an imminent danger to the health or safety of the public; or
(B) is reasonably expected to cause significant, imminent environmental harm to land, air, or water resources; or
(2) the permittee has not abated the violation within the time set

under section 5 of this chapter;
the director shall order the cessation of surface coal mining and reclamation operations or the part relevant to the condition, practice, or violation. In the cessation order, the director shall determine the steps necessary to abate the violation in the most expeditious manner.
(c) If the director or inspector finds that the ordered cessation of surface coal mining and reclamation operations, or any part, will not completely abate:
(1) the imminent danger to health or safety of the public; or
(2) the significant imminent environmental harm to land, air, or water resources;
the director shall, in addition to the cessation order, impose affirmative obligations on the operator requiring the operator to take whatever steps the director considers necessary to abate the imminent danger or the significant environmental harm.
(d) The cessation order is effective for thirty (30) days after actual notice of the order is sent to the permittee unless:
(1) the director determines the violation is abated;
(2) the order is modified, vacated, or terminated under section 8 of this chapter; or
(3) an informal public hearing is held in the county in which the surface coal mining and reclamation operation is located, in which case the effectiveness of the order may be more or less than thirty (30) days.
(e) A cessation order issued under subsection (b) is effective when served upon the permittee.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-7
Permit suspension or revocation
Sec. 7. (a) As used in this section, "unwarranted failure to comply" means the failure of a permittee to:
(1) prevent the occurrence of a violation of:
(A) the permittee's permit; or
(B) a requirement of this article; or
(2) abate a violation of:
(A) the permit; or
(B) this article;
due to indifference, lack of diligence, or lack of reasonable care.
(b) If, on the basis of an inspection, the director determines that:
(1) a pattern of violations of the requirements of:
(A) this article or IC 13-4.1 (before its repeal);
(B) the rules adopted under IC 14-34-2-1 or IC 13-4.1-2-1 (before its repeal); or
(C) permit conditions required by this article or IC 13-4.1 (before its repeal);
exists or has existed; and
(2) the violations:
(A) are caused by the unwarranted failure of the permittee to comply with: (i) the requirements of this article or IC 13-4.1 (before its repeal);
(ii) the rules adopted under IC 14-34-2-1 or IC 13-4.1-2-1 (before its repeal); or
(iii) permit conditions required by this article or IC 13-4.1 (before its repeal); or
(B) are willfully caused by the permittee;
the director shall issue an order of permit suspension or revocation and shall provide opportunity for a public hearing under subsection (d).
(c) An order issued under:
(1) subsection (b); or
(2) IC 13-4.1-11-6 (before its repeal);
is subject to IC 4-21.5-3-6 and becomes an effective and final order of the commission without a proceeding if a request for review of the order is not filed with the director within thirty (30) days after the order is served upon the permittee.
(d) If a hearing is requested under IC 4-21.5-3-7, the director shall conduct the hearing in accordance with IC 4-21.5. The director shall notify all interested parties of the time, place, and date of the hearing.
(e) In a hearing requested under IC 4-21.5-3-7, the director has the burden of going forward with evidence demonstrating that the permit in question should be suspended or revoked. This burden is satisfied if the director establishes a prima facie case that:
(1) a pattern of violations of the requirements of:
(A) this article or IC 13-4.1 (before its repeal);
(B) the rules adopted under IC 14-34-2-1 or IC 13-4.1-2-1 (before its repeal); or
(C) permit conditions required by this article or IC 13-4.1 (before its repeal);
exists or has existed; and
(2) the violations were:
(A) willfully caused by the permittee; or
(B) caused by the unwarranted failure of the permittee to comply with the requirements of:
(i) this article or IC 13-4.1 (before its repeal);
(ii) the rules adopted under IC 14-34-2-1 or IC 13-4.1-2-1 (before its repeal); or
(iii) a permit condition required by this article or IC 13-4.1 (before its repeal).
(f) For the purposes of subsection (e), the unwarranted failure of the permittee to pay any fee required under this article or under IC 13.4.1 (before its repeal):
(1) constitutes a pattern of violations; and
(2) requires the permittee to show cause why the permit should not be suspended or revoked under this section.
(g) If the director demonstrates in a hearing requested under IC 4-21.5-3-7 that the permit in question should be suspended or revoked, the permittee has the ultimate burden of persuasion to show cause why the permit should not be suspended or revoked. A

permittee may not challenge the fact of any violation that is the subject of a final order of the director.
(h) Within sixty (60) days after the conclusion of the hearing on the merits, the commission shall issue to the parties a final written decision. The final written decision must include the reasons for the determination of the commission on the suspension or revocation of the permit.
(i) If the commission revokes a permit, the permittee shall do the following:
(1) Immediately cease surface coal mining and reclamation operations on the permit area.
(2) Complete reclamation within a time period set by the director. If reclamation is not completed within that time period, the permittee forfeits the applicable bond.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-8
Notice or order requirements
Sec. 8. (a) The director or inspector, as appropriate, shall sign each written notice or order issued under this chapter and promptly deliver the notice or order to the permittee. The notice or order must set forth with particularity the following:
(1) The nature of the violation.
(2) The remedial action required.
(3) The time established for abatement.
(4) A reasonable description of the part of the surface coal mining and reclamation operation to which the notice or order applies.
(b) The director may modify, vacate, or terminate a notice or order issued under:
(1) this chapter; or
(2) IC 13-4.1-11 (before its repeal).
As added by P.L.1-1995, SEC.27.

IC 14-34-15-9
Application for review
Sec. 9. (a) Any person having an interest that is or may be adversely affected by the issuance under this chapter or under IC 13-4.1-11 (before its repeal) of:
(1) a notice of violation;
(2) a cessation order;
(3) the modification of a notice of violation or a cessation order;
(4) the vacation of a notice of violation or a cessation order; or
(5) the termination of a notice of violation or a cessation order;
may apply to the commission for review of the notice, order, modification, vacation, or termination within thirty (30) days from the date of issuance. The filing of an application for review does not operate as a stay of an order or a notice.
(b) Upon receipt of an application for review under subsection (a), the commission shall conduct an investigation of the circumstances

relating to the issuance of the notice or order or modification, vacation, or termination of the notice or order. The investigation shall provide an opportunity for a public hearing to enable interested persons to present information relating to:
(1) the issuance and continuance of the notice or order; or
(2) the modification, vacation, or termination of the notice or order.
(c) If a public hearing is requested under subsection (b), the commission shall do the following:
(1) Conduct the hearing in accordance with IC 4-21.5-3.
(2) Give written notice to the permittee and other interested parties of the time and place of the hearing at least five (5) days before the hearing.
(d) Upon completion of the investigation conducted under subsection (b), the commission shall make findings of fact and issue a written final decision. The written final decision must include an order vacating, affirming, modifying, or terminating the notice or order or the modification, vacation, or termination of the notice or order. If:
(1) the application for review concerns an order for cessation of a surface coal mining and reclamation operation; and
(2) the cessation order has directly or indirectly ordered the ceasing of surface or underground mining activities;
the commission shall issue the written decision within thirty (30) days of receipt of the application for review unless the commission under subsection (e) or the court under judicial review of the commission's decision under IC 4-21.5-5 grants temporary relief.
(e) Pending completion of the investigation and hearing required by subsection (b) and the hearing required by section 7 of this chapter, the applicant may file with the commission a written request that the commission grant temporary relief from a notice or an order issued under this chapter or under IC 13-4.1-11 (before its repeal). The written request must include a detailed statement of the reasons why temporary relief is appropriate. The commission shall issue an order or a decision granting or denying the requested relief expeditiously. However, if the applicant requests relief from an order for cessation of coal mining and reclamation operations issued under section 6 of this chapter, the commission shall issue the order or decision on the request within five (5) days of receipt of the request. The commission may grant temporary relief, under the conditions that the commission prescribes, if the following conditions are met:
(1) A hearing was held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard.
(2) The applicant showed there is substantial likelihood that the findings of the commission will be favorable to the applicant.
(3) Temporary relief will not do any of the following:
(A) Adversely affect the health or safety of the public.
(B) Cause significant, imminent environmental harm to land, air, or water resources. As added by P.L.1-1995, SEC.27.

IC 14-34-15-10
Costs and expenses
Sec. 10. Whenever an order is issued:
(1) under this chapter or under IC 13-4.1-11 (before its repeal); or
(2) as a result of an administrative proceeding under this article or under IC 13-4.1 (before its repeal) instituted at the request of a person;
the court, resulting from judicial review, or the commission may assess against either party to the proceeding an amount of money, determined by the commission, equal to the aggregate amount of all costs and expenses, including attorney's fees, reasonably incurred by the person for or in connection with the person's participation in the proceedings, including any judicial review of agency actions.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-11
Injunctions; restraining orders; other orders
Sec. 11. The director may request the attorney general to institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order, in an appropriate court in the county in which the surface coal mining and reclamation operation is located if a person does any of the following:
(1) Violates or fails or refuses to comply with an order issued by the director under:
(A) IC 13-4.1 (before its repeal); or
(B) this article.
(2) Interferes with, hinders, or delays the director in carrying out this article.
(3) Refuses the director admittance to the person's surface coal mining and reclamation operation.
(4) Refuses to permit the director to inspect the person's surface coal mining and reclamation operation.
(5) Refuses to furnish any information or report requested by the director under this article.
(6) Refuses to permit access to and copying of any records that the director considers necessary to carry out this article.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-12
Civil action
Sec. 12. (a) In addition to other remedies available under statutory or common law, a person with an interest that is or may be adversely affected may commence a civil action on the person's own behalf to compel compliance with this article against any of the following:
(1) A person allegedly in violation of:
(A) this article; (B) a commission rule adopted under this article; or
(C) a notice or an order issued under:
(i) IC 13-4.1 (before its repeal); or
(ii) this article.
However, a commencement of an action under this subdivision must occur in the county in which the surface coal mining and reclamation operation complained of is located.
(2) The director or the commission to the extent permitted by the Constitution of the State of Indiana and IC 34-13-3 if the person allegedly fails to perform an act or a duty required under this article. However, commencement of an action under this subdivision must occur in the county in which the complained of action should have taken place.
(b) A person may not commence an action under subsection (a)(1):
(1) less than sixty (60) days after notice is given by the person to:
(A) the director;
(B) the commission; and
(C) an alleged violator; or
(2) if the director or the state has commenced a civil action and is diligently prosecuting the action to require compliance with:
(A) this article;
(B) a commission rule adopted under this article; or
(C) a notice or an order issued under:
(i) IC 13-4.1 (before its repeal); or
(ii) this article.
However, any person may intervene in the action as a matter of right.
(c) A person may not commence an action under subsection (a)(2) less than sixty (60) days after the person has notified the director or the commission in writing of the intention to commence an action. However, the person may commence an action immediately after the written notification if the alleged violation:
(1) constitutes an imminent threat to the health or safety of the person; or
(2) would immediately affect a legal interest of the person.
(d) In an action commenced under subsection (a)(2):
(1) the director;
(2) the commission; or
(3) the Secretary of the United States Department of the Interior;
may intervene as a matter of right.
(e) The court may, in issuing a final order in an action brought under subsection (a), award the costs of litigation, including attorney's and expert witness fees, to any party if the court determines the award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Indiana Rules of Trial Procedure. (f) This section does not restrict a right that a person or class of persons has under a statute or common law to do the following:
(1) Seek enforcement of the following:
(A) This article.
(B) The rules adopted under this article.
(2) Seek any other relief, including relief against the commission.
As added by P.L.1-1995, SEC.27. Amended by P.L.1-1998, SEC.112.

IC 14-34-15-13
Violations at surface mining site; citations
Sec. 13. (a) A person who is or may be adversely affected by a surface mining operation may notify the director or any representative of the director responsible for conducting the inspection, in writing, of a violation of this article that the person has reason to believe exists at the surface mining site.
(b) The commission shall by rule establish procedures for informal review of a refusal by a representative of the director to issue a citation with respect to such an alleged violation.
(c) The director shall furnish the person requesting the review a written statement of the reasons for the director's final disposition of the case.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-14
Inspections
Sec. 14. (a) The commission shall by rule establish procedures to ensure that adequate and complete inspections are made.
(b) A person may notify the director of a failure to make an inspection, after which the director shall determine whether an adequate and complete inspection has been made.
(c) The director shall furnish the person a written statement of the reasons for the director's determination that an adequate and complete inspection has or has not been conducted.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-15
Action for damages
Sec. 15. (a) A person whose person or property is injured through the violation by an operator of a rule, an order, or a permit issued under:
(1) IC 13-4.1 (before its repeal); or
(2) this article;
may bring an action for damages, including reasonable attorney's and expert witness fees. The action must be brought in the circuit or superior court with jurisdiction in the county in which the surface coal mining operation complained of is located.
(b) This section does not affect the rights established by or limits imposed under IC 22-3-1 and IC 22-3-2.
As added by P.L.1-1995, SEC.27.
IC 14-34-15-16
Intervention
Sec. 16. A person subject to this article who:
(1) is entitled to request a hearing under IC 4-21.5-3; or
(2) has an interest that may be adversely affected by the outcome of a hearing under IC 4-21.5-3;
may intervene in the hearing.
As added by P.L.1-1995, SEC.27.



CHAPTER 16. PENALTIES

IC 14-34-16-2
Amount of penalty
Sec. 2. In determining the amount of a civil penalty under section 1 of this chapter, the director shall consider the following:
(1) The permittee's history of previous violations at the surface coal mining and reclamation operation.
(2) The seriousness of the violation, including any irreparable harm to the environment and hazard to the health and safety of the public.
(3) The permittee's negligence.
(4) The demonstrated good faith of the permittee to achieve rapid compliance after notification of the violation.
As added by P.L.1-1995, SEC.27.
IC 14-34-16-3
Each day considered separate violation
Sec. 3. Each day in violation of:
(1) IC 13-4.1 (before its repeal); or
(2) this article;
may be considered a separate violation for purposes of assessing a civil penalty.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-4
Order to pay penalty; hearing
Sec. 4. (a) Upon the issuance of a notice or an order charging that a violation of IC 13-4.1 (before its repeal) or this article has occurred, the director shall, within thirty (30) days, do the following:
(1) Inform the permittee of the amount of penalty assessed.
(2) Issue an order to the permittee to pay the penalty.
(b) The permittee has thirty (30) days from receipt of the order to:
(1) pay the penalty; or
(2) request a hearing to contest the amount.
(c) If the permittee requests a hearing, the permittee shall forward an amount equal to the assessed penalty to the director, who shall place the amount in an escrow account. A permittee who desires to contest the violation or amount of penalty assessed but fails to forward the amount to the director waives all legal rights to contest the violation or amount of penalty assessed.
(d) The commission:
(1) shall conduct the hearing in accordance with IC 4-21.5-3; and
(2) may consolidate this hearing with a hearing conducted under IC 14-34-15 if appropriate.
(e) If it is determined at the hearing that the civil penalty is appropriate, the commission shall issue to the permittee a written decision and an order to pay the penalty within thirty (30) days of receipt of the order.
(f) If, through administrative or judicial review of the assessed penalty:
(1) it is determined that a violation did not occur; or
(2) the amount of penalty is reduced;
the director shall, within thirty (30) days of the decision, remit the appropriate amount to the permittee with interest at the rate of eight percent (8%) per year.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-5
Action by attorney general to recover civil penalties owed
Sec. 5. The director may request the attorney general to institute an action in an appropriate court in the county in which the permittee's surface coal mining and reclamation operation is located for recovery of civil penalties owed under this article.
As added by P.L.1-1995, SEC.27.
IC 14-34-16-6
Criminal violations
Sec. 6. (a) A person who:
(1) knowingly violates:
(A) a condition of a permit issued under:
(i) IC 13-4.1 (before its repeal); or
(ii) this article;
(B) this article; or
(C) an order issued under:
(i) IC 13-4.1 (before its repeal); or
(ii) this article; or
(2) knowingly makes a false statement, representation, or certification in an application, a record, a report, a plan, or other document filed with or required to be maintained by the director;
commits a Class A misdemeanor.
(b) A person who:
(1) violates subsection (a); or
(2) discloses confidential information to an unauthorized person;
is subject to IC 14-34-15-5, IC 14-34-15-6, or sections 1 through 5 of this chapter, as appropriate.
(c) If a person violates subsection (a), the person's application for a permit may be denied.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-7
Interference with director in performance of director's duties
Sec. 7. A person who willfully resists, prevents, impedes, or interferes, except as otherwise provided by law, with the director or the director's representative in the performance of duties under this article commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-8
Violations of permit and noncompliance by corporate permittee
Sec. 8. If a corporate permittee:
(1) violates a condition of a permit issued under this article; or
(2) fails or refuses to comply with an order issued by the director;
a director, an officer, or an agent of the corporation who willfully and knowingly authorized, ordered, or carried out the violation, failure, or refusal is subject to the same penalties under sections 1 through 6 of this chapter that are imposed on an individual permittee.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-9
Penalties deposited in fund
Sec. 9. All civil penalties collected under this chapter shall be deposited in the post-1977 abandoned mine reclamation fund

established by IC 14-34-6-15.
As added by P.L.1-1995, SEC.27.



CHAPTER 17. JUDICIAL REVIEW

IC 14-34-17-2
Judicial review not stay of action
Sec. 2. The commencement of a judicial review proceeding under this chapter does not operate as a stay of the action, order, or decision of the director or the commission.
As added by P.L.1-1995, SEC.27.

IC 14-34-17-3
Temporary relief
Sec. 3. Pending final determination of the judicial review proceeding, the court may grant temporary relief if the following conditions are met:
(1) All parties to the proceedings were:
(A) notified; and
(B) given an opportunity to be heard on a request for temporary relief.
(2) The person requesting the relief shows a substantial likelihood that the person will prevail on the merits of the final determination of the proceeding.
(3) The temporary relief will not:
(A) adversely affect the public health or safety; or
(B) cause significant imminent environmental harm to land, air, or water resources.
As added by P.L.1-1995, SEC.27.



CHAPTER 18. DESIGNATION OF LAND UNSUITABLE FOR SURFACE COAL MINING

IC 14-34-18-2
"Substantial legal and financial commitments in a surface coal mining operation" defined
Sec. 2. As used in this chapter, "substantial legal and financial commitments in a surface coal mining operation" means significant investments that have been made on the basis of a long term coal contract in power plants, railroads, coal handling facilities, preparation facilities, extraction facilities, or storage facilities and other capital intensive activities, such as the following:
(1) Improvement or modification of coal land within, for access to, or in support of surface coal mining and reclamation operations.
(2) Acquisition of capital equipment for use in, for access to, or for use in support of surface coal mining and reclamation operations.
As added by P.L.1-1995, SEC.27.

IC 14-34-18-3
Prohibited conditions
Sec. 3. (a) Subject to valid existing rights that existed before August 3, 1977, and except for those operations that existed on August 3, 1977, and as provided in subsection (c), a surface coal mining operation may not exist under any of the following conditions:
(1) On land within the boundaries of units of the following:
(A) The National Park System.
(B) The National Wildlife Refuge Systems.
(C) The National System of Trails.
(D) The National Wilderness Preservation System.
(E) The Wild and Scenic Rivers System, including study rivers designated under the federal Wild and Scenic Rivers Act, as amended (16 U.S.C. 1271 et seq.). (F) National Recreation Areas designated by an act of the United States Congress.
(2) On federal land within the boundaries of a national forest. However, surface coal mining operations are allowed on the national forest land if the United States Secretary of the Interior finds that:
(A) there are no significant recreational, timber, economic, or other values that are incompatible with surface mining operations; and
(B) surface operations and effects are incident to an underground coal mine.
(3) That will adversely affect:
(A) a publicly owned park or a place included in:
(i) the National Register of Historic Places; or
(ii) the Indiana state register of historic sites and structures; or
(B) a natural landmark included in the National Register of Historic Places;
unless approved jointly by the director and the federal, state, or local agency with jurisdiction over the park or the historic site.
(4) Within one hundred (100) feet of the outside right-of-way line of a public road, except where mine access roads or haulage roads join the right-of-way line. However, the director may permit:
(A) a road to be relocated; or
(B) the area affected to lie within one hundred (100) feet of the road if, after public notice and an opportunity for a public hearing in the locality, a written finding is made that the interests of the public and the landowners affected will be protected.
(5) Within three hundred (300) feet from any of the following:
(A) An occupied dwelling, unless waived by the owner.
(B) A public building.
(C) A school.
(D) A church.
(E) A community or an institutional building.
(F) A public park.
(6) Within one hundred (100) feet of a cemetery.
(7) That will violate a local zoning ordinance.
(b) If:
(1) valid rights exist; or
(2) joint agency approval is to be obtained under subsection (a)(3);
adverse effects of mining shall be minimized.
(c) If the director determines that the public health or safety will be endangered, the extraction of coal by strip mining methods within the distances for:
(1) occupied dwellings set forth in subsection (a)(5); and
(2) public roads set forth in subsection (a)(4), except where a public road is vacated or closed in accordance with law; is not subject to valid existing rights.
(d) The commission shall adopt rules to establish a planning process enabling objective decisions based upon competent and scientifically sound data and information to determine the land areas of Indiana, if any, that are unsuitable for all or certain types of surface coal mining operations under the standards set forth in this section. However, the designation does not prevent the mineral exploration under this article of an area so designated.
As added by P.L.1-1995, SEC.27.

IC 14-34-18-4
Petition to director
Sec. 4. (a) A person with an interest that is or may be adversely affected may petition the director to:
(1) designate an area as unsuitable for surface coal mining operations; or
(2) have the designation terminated.
The petition must contain allegations of facts with supporting evidence that tends to establish the allegations.
(b) Within ten (10) months after receipt of a petition, the director shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time, and location of the hearing. A person may intervene by filing allegations of facts with supporting evidence that tends to establish the allegations after the petition is filed and before the hearing.
(c) Within sixty (60) days after the hearing, the director shall issue and furnish to the petitioner and any other party to the hearing a written decision regarding the petition and the reasons for the decision.
(d) The director is not required to hold a hearing if all the petitioners do the following:
(1) Stipulate agreement before the requested hearing.
(2) Withdraw the request.
As added by P.L.1-1995, SEC.27.

IC 14-34-18-5
Statement by director
Sec. 5. Before designating a land area as unsuitable for surface coal mining operations, the director shall prepare a detailed statement on the following:
(1) The potential coal resources of the area.
(2) The demand for coal resources.
(3) The impact of the designation on the following:
(A) The environment.
(B) The economy.
(C) The supply of coal.
As added by P.L.1-1995, SEC.27.

IC 14-34-18-6
Designation of area as unsuitable Sec. 6. (a) The director may designate an area as unsuitable for coal mining if the designation is based on competent and scientifically sound data.
(b) The director may designate an area as unsuitable for certain types of coal mining operations if the operation will:
(1) be incompatible with existing state or local land use plans or programs;
(2) affect fragile or historic lands in which the operation could result in significant damage to important historic, cultural, scientific, and esthetic values and natural systems;
(3) affect renewable resource lands, including aquifers and aquifer recharge areas, in which the operation could result in a substantial loss or reduction of long range productivity of water supply or of food or fiber products; or
(4) affect natural hazard lands, including the following:
(A) Areas subject to frequent flooding.
(B) Areas of unstable geology in which the operation could substantially endanger life and property.
(c) The director shall designate an area as unsuitable for all or certain types of surface coal mining if the director determines that reclamation under this article is not technologically and economically feasible.
(d) The director shall integrate determinations of the unsuitability of land for surface coal mining with the land use planning and regulation processes at the federal, state, and local levels.
As added by P.L.1-1995, SEC.27.



CHAPTER 19. ABANDONED MINES

IC 14-34-19-1.3
Acid mine drainage abatement and treatment fund
Sec. 1.3. (a) As used in this section, "fund" refers to the acid mine drainage abatement and treatment fund established by subsection (b).
(b) The acid mine drainage abatement and treatment fund is established for the purpose of the abatement of the causes and the treatment of the effects of acid mine drainage. The department shall administer the fund.
(c) The fund consists of the following:
(1) Accrued interest and other investment earnings of the fund.
(2) Gifts, grants, donations, or appropriations from any source.
(d) Money in the fund does not revert to the state general fund at the end of a fiscal year.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.165-2011, SEC.27.

IC 14-34-19-1.5
Reclamation set-aside fund
Sec. 1.5. (a) As used in this section, "fund" refers to the reclamation set-aside fund established by subsection (b).
(b) The reclamation set-aside fund is established for the following purposes:
(1) The protection of public health and property from the extreme danger of the adverse effects of coal mining practices.
(2) The assurance that safety and general welfare are not affected by the extreme danger of adverse effects of coal mining practices.
(3) The protection of public health from the adverse effects of coal mining practices.
(4) The assurance that safety and general welfare are not affected by the adverse effects of coal mining practices. (5) The restoration of land and water resources and the environment previously degraded by adverse effects of coal mining practices, including measures for the conservation and development of soil, water, excluding channelization, woodland, fish and wildlife, recreation resources, and agricultural productivity.
(c) The department shall administer the fund.
(d) The fund consists of the following:
(1) Accrued interest and other investment earnings of the fund.
(2) Gifts, grants, donations, or appropriations from any source.
(e) Money in the fund does not revert to the state general fund at the end of a state fiscal year.
(f) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.165-2011, SEC.28. Amended by P.L.6-2012, SEC.105.

IC 14-34-19-2
Lands and water eligible for reclamation or drainage abatement expenditures
Sec. 2. (a) Lands and water eligible for reclamation or drainage abatement expenditures under this chapter are those:
(1) that were:
(A) mined for coal; or
(B) affected by the mining, wastebanks, coal processing, or other coal mining processes;
(2) that were:
(A) abandoned; or
(B) left in an inadequate reclamation status;
before August 3, 1977; and
(3) for which there is not a continuing reclamation responsibility under state or federal law.
(b) Surface coal mining operations on lands eligible for remining do not affect the eligibility of the lands for reclamation and restoration under this chapter after the release of the bond or deposit for the operation under IC 14-34-6.
As added by P.L.1-1995, SEC.27. Amended by P.L.179-1995, SEC.9.

IC 14-34-19-3
Priorities for expenditures
Sec. 3. (a) Expenditure of money from the fund created by section 1 of this chapter on lands and water eligible under section 2 of this chapter must reflect the following priorities in the order stated:
(1) The protection of public health, safety, general welfare, and property from extreme danger of adverse effects of coal mining practices.
(2) The protection of public health and safety from adverse effects of coal mining practices. (3) The restoration of land and water resources and the environment previously degraded by adverse effects of coal mining practices, including measures for the conservation and development of soil, water, excluding channelization, woodland, fish and wildlife, recreation resources, and agricultural productivity.
(b) Not more than thirty percent (30%) of money from funds under section 1 of this chapter that is received from the federal government on an annual basis may be expended on water supply restoration projects.
As added by P.L.1-1995, SEC.27. Amended by P.L.165-2011, SEC.29.

IC 14-34-19-4
Director entering property to abate adverse effects of coal mining practices
Sec. 4. (a) This section applies if the director makes a finding of fact that:
(1) land or water resources have been adversely affected by past coal mining practices;
(2) the adverse effects of past coal mining practices are at a stage where, in the public interest, action to restore, reclaim, abate, control, or prevent should be taken; and
(3) the owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices:
(A) are not known or readily available; or
(B) will not give permission for:
(i) the United States;
(ii) the state;
(iii) a political subdivision; or
(iv) an agent, an employee, or a contractor of the United States, the state, or the political subdivision;
to enter upon the property to restore, reclaim, rebate, control, or prevent the adverse effects of past coal mining practices.
(b) The director may, upon giving notice by mail to the owners if known or if not known by posting notice upon the premises and advertising one (1) time in a newspaper of general circulation in the county in which the land lies, do the following:
(1) Enter upon the property adversely affected by past coal mining practices and any other property to have access to that property.
(2) Do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices.
(c) Entry under this section is:
(1) an exercise of the police power for the protection of public health and safety; and
(2) not an act of:
(A) condemnation of property; or (B) trespass.
(d) The money expended for the work and the benefits accruing to the premises entered under this section:
(1) is chargeable against the land; and
(2) mitigates or offsets:
(A) a claim in; or
(B) an action brought by an owner of;
an interest in the premises for alleged damages by virtue of the entry.
However, this subsection does not create new rights of action or eliminate existing immunities.
As added by P.L.1-1995, SEC.27. Amended by P.L.165-2011, SEC.30.

IC 14-34-19-5
Director entering property to conduct studies or exploratory work
Sec. 5. (a) The director may enter upon any property for the purpose of conducting studies or exploratory work to determine the following:
(1) The existence of adverse effects of past coal mining practices.
(2) The feasibility of restoration, reclamation, abatement, control, or prevention of the adverse effects.
(b) Entry under this section is:
(1) an exercise of the police power for the protection of public health, safety, and general welfare; and
(2) not an act of:
(A) condemnation of property; or
(B) trespass.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-6
Acquisition of adversely affected land for reclamation
Sec. 6. The director may, by purchase, donation, or condemnation, acquire land that is adversely affected by past coal mining practices if the director determines that acquisition of the land is necessary to successful reclamation and that:
(1) the acquired land, after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices, will:
(A) serve recreation, historic, conservation, and reclamation purposes; or
(B) provide open space benefits and permanent facilities such as a treatment plant;
or a relocated stream channel will be constructed on the land for the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices; or
(2) acquisition of coal refuse disposal sites and all coal refuse on the sites will serve the purpose of this chapter or that public ownership is desirable to meet emergency situations and

prevent recurrences of the adverse effects of past coal mining practices.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-7
Title and price of land purchased
Sec. 7. Title to all land acquired by the director under this chapter is in the name of the state. The price paid for the land must reflect the market value of the land as adversely affected by past coal mining practices.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-8
Public sale of land
Sec. 8. If land acquired by the director under this chapter is suitable for industrial, commercial, residential, or recreational development, the director may sell the land:
(1) by public sale under a system of competitive bidding at not less than fair market value; and
(2) under other conditions that are adopted by the commission by rule to ensure that the land is put to proper use consistent with local and state land use plans.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-9
Public hearing
Sec. 9. The director shall, when requested after appropriate public notice, hold a public hearing in accordance with IC 4-21.5 in the county in which the land acquired by the director under this chapter is located. The hearing shall be held at a time that affords local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the land after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-10
Transfer of land to state agency
Sec. 10. After restoration of the acquired land, the director may, with the approval of the governor, transfer jurisdiction of the land or a part of the land to a state agency that can best use the land for public purposes.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-11
Sale of land with governor's approval
Sec. 11. (a) If retention of the land by the director or other state agency is impractical, the director may, with the approval of the governor, do either of the following:
(1) Sell the land to political subdivisions of the state at the cost

of acquisition and restoration.
(2) Dispose of the land by public sale to the highest bidder for not less than the fair market value as determined by two (2) private appraisers appointed by the director.
(b) The proceeds of a sale shall be deposited in the fund created under section 1 of this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-12
Liens
Sec. 12. (a) Within six (6) months after the completion of projects to restore, reclaim, abate, control, or prevent adverse effects of past coal mining practices on privately owned land, the director:
(1) shall itemize the money expended; and
(2) may, subject to subsection (b), file a statement with the county recorder in the county in which the land lies together with a notarized appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control, or prevention of adverse effects of past coal mining practices if the money expended results in a significant increase in property value. The statement constitutes a lien upon the land. The lien may not exceed the amount determined by the appraisal to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.
(b) A lien may not be filed against the property of a person under subsection (a) who did not:
(1) consent to;
(2) participate in; or
(3) exercise control over;
the mining operation that necessitated the reclamation performed under this chapter.
(c) The landowner may petition within sixty (60) days of the filing of the lien to determine the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. The amount reported to be the increase in value of the premises constitutes the amount of the lien and shall be recorded with the statement filed under subsection (a). A party aggrieved by the decision may appeal as provided by law.
(d) The director shall record the lien with the county recorder in the county in which the land is located. The statement:
(1) constitutes a lien upon the land as of the date of the expenditure of the money; and
(2) has priority as a lien second only to the lien of real estate taxes imposed upon the land.
As added by P.L.1-1995, SEC.27. Amended by P.L.165-2011, SEC.31.

IC 14-34-19-13 Powers of director
Sec. 13. (a) The director may do the following:
(1) Fill voids and open abandoned tunnels, shafts, and entryways resulting from a previous mining operation that constitutes a hazard to the public health or safety.
(2) Reclaim surface impacts of underground or surface mines that the director determines could:
(A) endanger life and property;
(B) constitute a hazard to the public health and safety; or
(C) degrade the environment.
(b) If mine waste piles are being reworked for conservation purposes, the incremental cost of disposing of the wastes from the operations by filling voids and sealing tunnels is eligible for funding under this chapter if the disposal of the wastes meets the purposes of this section.
(c) The director may, by:
(1) purchase;
(2) donation;
(3) easement; or
(4) otherwise;
acquire the interest in land that the director determines necessary to carry out this section.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-14
Plants for controlling and treating water pollution from mine drainage
Sec. 14. The director may construct and operate plants for the control and treatment of water pollution resulting from mine drainage. The extent of the control and treatment is dependent upon the ultimate use of the water.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-15
Mine land reclamation projects; requirements
Sec. 15. (a) This section applies to the following:
(1) When the department is considering a mine land reclamation project under IC 14-34-1-2 or 312 IAC 25-2-3 that is:
(A) at least fifty percent (50%) funded by funds appropriated from a governmental entity that finances the construction through either the entity's budget or general revenue bonds; or
(B) less than fifty percent (50%) funded by funds appropriated from a governmental entity that finances the construction through either the entity's budget or general revenue bonds if the construction is an approved reclamation project under Title IV of the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 30 U.S.C. 1328) and this chapter.
Government financing guarantees, insurance, loans, funds

obtained through industrial revenue bonds or their equivalent, or in-kind payments are not considered funds appropriated by a governmental entity under this subdivision.
(2) When the level of funding for the construction will be less than fifty percent (50%) of the total cost because of planned coal extraction.
(b) The department must make the following determinations:
(1) The likelihood that coal will be mined under a surface coal mining and reclamation operations permit issued under this article. The determination must consider available information, including the following:
(A) Coal reserves from existing mine maps or other sources.
(B) Existing environmental conditions.
(C) All prior mining activity on or adjacent to the site.
(D) Current and historical coal production in the area.
(E) Any known or anticipated interest in mining the site.
(2) The likelihood that nearby mining activities might create new environmental problems or adversely affect existing environmental problems at the site.
(3) The likelihood that reclamation activities at the site might adversely affect nearby mining activities.
(c) If a decision is made to proceed with the reclamation project, the department must make the following determinations:
(1) The limits on any coal refuse, coal waste, or other coal deposits that can be extracted under the exemption under IC 14-34-1-2 and 312 IAC 25-2-3.
(2) The delineation of the boundaries of the abandoned mine lands reclamation project.
(d) The following documentation must be included in the abandoned mine lands reclamation case file:
(1) Determinations made under subsections (b) and (c).
(2) The information taken into account in making the determinations.
(3) The names of the persons making the determinations.
(e) The department must do the following for each project:
(1) Characterize the site regarding mine drainage, active slide and slide prone areas, erosion and sedimentation, vegetation, toxic materials, and hydrological balance.
(2) Ensure that the reclamation project is conducted according to provisions of 30 CFR Subchapter R, this chapter, and applicable procurement provisions to ensure the timely progress and completion of the project.
(3) Develop specific site reclamation requirements, including, when appropriate, performance bonds that comply with procurement procedures.
(4) Require the contractor conducting the reclamation to provide, before reclamation begins, applicable documents that authorize the extraction of coal and any payment of royalties.
(f) The contractor must obtain a surface coal mining and reclamation operations permit under this article for any coal

extracted beyond the limits of the incidental coal specified in subsection (c)(1).
As added by P.L.71-2004, SEC.31.






ARTICLE 35. MINING

CHAPTER 1. MINING PERMITS

IC 14-35-1-2
State residency required
Sec. 2. A permit may be granted under this chapter only to the following:
(1) An individual who is a resident of Indiana.
(2) A corporation that is domiciled in Indiana or qualified to do business in Indiana.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-3
Notice of permit
Sec. 3. Except as otherwise provided by this chapter, a permit may not be granted by the department under this chapter unless the department has done the following:
(1) Published notice one (1) time each week for at least two (2) weeks in the following:
(A) At least one (1) newspaper of general circulation in the county where the land or water belonging to the state is located.
(B) At least one (1) newspaper published in Indianapolis.
(2) Given concurrent and similar notice one (1) time in writing to each person known to be actively engaged in the extraction of these resources in Indiana.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-4
Contents of notice Sec. 4. Notice given under section 3 of this chapter must do the following:
(1) Describe the specific property from or under which the extraction will occur.
(2) State the time, terms, and conditions under which a permit will be granted.
(3) Call for sealed proposals or bids stating the amount that will be paid for the privilege to be exercised under the permit.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-5
Proposal or bid for mining privilege
Sec. 5. (a) A proposal or bid made in response to a request under section 4 of this chapter must offer the following:
(1) A royalty on a percentage basis, based on the commodity value at the mine, pit, or quarry.
(2) A bonus, or fixed fee per acre, in addition to royalty.
(b) A royalty may not be less than that generally prevailing for the resource to be extracted under similar methods of mining.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-6
Time for submitting proposal or bid
Sec. 6. The department may receive sealed proposals or bids not earlier than thirty (30) days after the date of first publication.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-7
Granting or rejecting bids
Sec. 7. The department may grant a permit to the qualified bidder who submits the highest and best bid. However, the department may reject any or all bids.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-8
Permit approval by commission; governor's signature
Sec. 8. A permit must be approved by the commission and signed by the governor.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-9
Term of permit
Sec. 9. (a) The department shall determine the initial term of a permit, not to exceed ten (10) years. The department shall automatically continue a permit:
(1) if commercial production and accompanying royalty payments are established by the end of the initial term; and
(2) as long as production continues, not to exceed fifty (50) years.
(b) If commercial production is not established within the initial

term of a permit, the department may terminate the permit.
(c) The department may terminate a permit at any time for failure of the permittee to comply with:
(1) this chapter; or
(2) the rules adopted under this chapter.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-10
Bond
Sec. 10. Each proposal and bid must be accompanied by sufficient bond in an amount to be determined by the department for the restoration of land or water disturbed by exploration and mining.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-11
Additional covenants, terms, and conditions
Sec. 11. The department and the governor may require other covenants, terms, and conditions in addition to those provided in this chapter.
As added by P.L.1-1995, SEC.28.



CHAPTER 2. GEOLOGICAL INVESTIGATION PERMITS

IC 14-35-2-2
Fee
Sec. 2. The fee for a permit issued under this chapter is one hundred dollars ($100). In addition, a permittee must give bond in the amount and with surety approved by the department for full and prompt compliance with the terms and conditions of the permit.
As added by P.L.1-1995, SEC.28.

IC 14-35-2-3
Terms, conditions, and covenants
Sec. 3. The department shall incorporate in a permit the terms, conditions, and covenants the department considers necessary to protect the public interest and other uses and purposes for which the land is held and used by the state.
As added by P.L.1-1995, SEC.28.



CHAPTER 3. PERMIT FEES

IC 14-35-3-2
Deposit of fees in state general fund
Sec. 2. The treasurer of state shall deposit the fees and other money received under section 1 of this chapter for the use of the board, bureau, commission, division, department, or governmental entity having the custody, control, possession, or authority of or over the real property for which the permit is issued without reversion to the state general fund. If the land is under the custody, control, possession, or authority of the department, the money shall be deposited in the special revenue fund of the appropriate division of the department.
As added by P.L.1-1995, SEC.28.



CHAPTER 4. INTERSTATE MINING COMPACT

ARTICLE 1

Findings and Purposes

land and other resources affected by the mining, so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration, or protection of such land and other resources.
(5) Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.

ARTICLE 2

Definitions

ARTICLE 3

State Programs

ARTICLE 4

Powers

purpose of gaining knowledge concerning the effects of such operations, processes, and techniques on land, soil, water, air, plant and animal life, recreation, and patterns of community or regional development or change.
(2) Study the conservation, adaptation, improvement, and restoration of land and related resources affected by mining.
(3) Make recommendations concerning any aspect or aspects of law or practice and governmental administration dealing with matters within the purview of this compact.
(4) Gather and disseminate information relating to any of the matters within the purview of this compact.
(5) Cooperate with the federal government and any public or private entities having interest in any subject coming within the purview of this compact.
(6) Consult, upon the request of a party state and within resources available therefore, with the officials of such state in respect to any problem within the purview of this compact.
(7) Study and make recommendations with respect to any practice, process, technique, or course of action that may improve the efficiency of mining or the economic yield from mining operations.
(8) Study and make recommendations relating to the safeguarding of access to resources which are or may become the subject of mining operations to the end that the needs of the economy for the products of mining may not be adversely affected by unplanned or inappropriate use of land and other resources containing minerals or otherwise connected with actual or potential mining sites.

ARTICLE 5

The Commission

taken at a meeting at which a majority of the total number of votes on the commission is cast in favor thereof. All other action shall be by a majority of those present and voting: provided that action of the commission shall be only at a meeting at which a majority of the commissioners, or their alternates, is present. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.
(c) The commission shall have a seal.
(d) The commission shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The commission shall appoint an executive director and fix his duties and compensation. Such executive director, shall serve at the pleasure of the commission. The executive director, the treasurer, and such other personnel as the commission shall designate shall be bonded. The amount or amounts of such bond or bonds shall be determined by the commission.
(e) Irrespective of the civil service, personnel, or other merit system laws of any of the party states, the executive director, with the approval of the commission, shall appoint, remove, or discharge such personnel as may be necessary for the performance of the commission's functions and shall fix the duties and compensation of such personnel.
(f) The commission may establish and maintain independently or in conjunction with a party state a suitable retirement system for its employees. Employees of the commission shall be eligible for Social Security coverage in respect to old age and survivor's insurance provided that the commission takes such steps as may be necessary pursuant to the laws of the United States to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as it may deem appropriate.
(g) The commission may borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, limited liability company, or corporation.
(h) The commission may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials, and service, conditional or otherwise, from any state, the United States, or any other governmental agency or from any person, firm, association, limited liability company, or corporation and may receive, utilize, and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this Article shall be reported in the annual report of the commission. Such report shall include the nature, amount, and conditions, if any, of the donation, grant, or services borrowed and the identity of the donor or lender.
(i) The commission shall adopt bylaws for the conduct of its

business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.
(j) The commission annually shall make to the governor, legislature, and advisory body required by Article 5(a) of each party state a report covering the activities of the commission for the preceding year and embodying such recommendations as may have been made by the commission. The commission may make such additional reports as it may deem desirable.

ARTICLE 6

Advisory, Technical, and Regional Committees

ARTICLE 7

Finance

ARTICLE 8

Entry Into Force and Withdrawal

ARTICLE 9

Effect on Other Laws

ARTICLE 10

Construction and Severability

IC 14-35-4-2
Natural resources commission as advisory body
Sec. 2. The natural resources commission is the advisory body referred to in Article 5(a) of the Interstate Mining Compact.
As added by P.L.1-1995, SEC.28.
IC 14-35-4-3
Filing bylaws and amendments
Sec. 3. In accordance with Article 5(i) of the Interstate Mining Compact, the Interstate Mining Commission shall file copies of its bylaws and amendments to the bylaws with the following:
(1) The office of the governor.
(2) The division of reclamation.
(3) The department of natural resources.
As added by P.L.1-1995, SEC.28.






ARTICLE 36. RECLAMATION

CHAPTER 1. SURFACE MINING RECLAMATION

IC 14-36-1-2
Exemptions
Sec. 2. Notwithstanding any other provision of this chapter, except section 3 of this chapter, this chapter does not apply to coal mining operations if IC 14-34 is applicable to those operations under IC 14-34-1-4(a) or IC 14-34-1-4(b).
As added by P.L.1-1995, SEC.29.

IC 14-36-1-3
Operations subject to certain statutes
Sec. 3. All surface mining operations that operate or have operated under a permit issued under this chapter subject to:
(1) Acts 1978, P.L.159;
(2) Acts 1979, P.L.314;
(3) Acts 1980, P.L.101, SECTION 5; or
(4) Acts 1981, P.L.331;
are subject to IC 14-34-15, IC 14-34-16, IC 14-34-17, 30 U.S.C. 1252, 30 U.S.C. 1260(d), 30 U.S.C. 1272(e), and 30 CFR 710 through 716.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-4
"Affected area" defined
Sec. 4. As used in this chapter, "affected area" means the area of land:
(1) from which overburden has been removed; (2) upon which cast overburden, mining refuse, or a mineral has been deposited; and
(3) that is disturbed incidental to an operation.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-5
"Cast overburden" defined
Sec. 5. As used in this chapter, "cast overburden" means a bank or deposit of overburden after removal from the overburden's natural state.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-6
"Mineral" defined
Sec. 6. As used in this chapter, "mineral" means coal, clay, or shale, including oil shale.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-7
"Mining refuse" defined
Sec. 7. As used in this chapter, "mining refuse" means all waste material directly connected with the cleaning and preparation of substances mined by surface mining.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-8
"Operation" defined
Sec. 8. As used in this chapter, "operation" means the premises, facilities, nonpublic roads, and equipment used in the process of producing minerals from a surface mine.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-9
"Operator" defined
Sec. 9. As used in this chapter, "operator" means a person engaged in carrying on surface mining operations.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-10
"Overburden" defined
Sec. 10. As used in this chapter, "overburden" means the soil and other materials that lie above a mineral deposit.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-11
"Reclamation" defined
Sec. 11. As used in this chapter, "reclamation" means the rehabilitation of the area of land affected by surface mining under an approved reclamation plan.
As added by P.L.1-1995, SEC.29.
IC 14-36-1-12
"Reclamation plan" defined
Sec. 12. As used in this chapter, "reclamation plan" means the operator's written proposal approved by the commission for reclamation of the affected area. The term includes the following:
(1) Land use objectives.
(2) Specifications for grading.
(3) Manner and type of revegetation.
(4) The maps and other supporting documents that are required by this chapter.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-13
Commission's powers regarding permits
Sec. 13. (a) The commission may:
(1) grant;
(2) suspend;
(3) revoke;
(4) modify; or
(5) release;
permits for surface mining under this chapter.
(b) The commission shall do the following:
(1) Approve or disapprove the applications for permits consistent with the purposes of this chapter.
(2) Adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-14
Duties of director
Sec. 14. (a) The director shall do the following:
(1) Supervise the administration and enforcement of this chapter and the rules adopted under this chapter.
(2) Conduct the necessary investigations and inspections for the proper administration of this chapter.
(3) Order the ceasing of surface mining operations by a person who does not possess a valid permit as required by statute.
(4) Order compliance with the terms of a permit issued under this chapter.
(5) Have access to all parts of the areas under application or under permit for surface mining without liability to the operator.
(6) Accept, release, or retain parts of cash or surety bonds required by this chapter.
(7) Conduct research related to surface mining.
(8) Collect and disseminate information relating to surface mining.
(9) Accept and use money from any source to aid in carrying out the purposes of this chapter.
(b) The director may delegate any duty prescribed by subsection (a) to other employees of the department. As added by P.L.1-1995, SEC.29.

IC 14-36-1-15
Permit exemptions
Sec. 15. (a) As used in this section, "pit" means a tract of land:
(1) from which the overburden has been removed or is being removed; and
(2) where mine run mineral is being produced in the raw state.
(b) A person who engages in surface mining must have a permit from the commission designating the area of land affected by the operation unless at least one (1) of the following conditions exists:
(1) Minerals regulated under this chapter constitute not more than twenty-five percent (25%) of the total tonnage of materials being extracted from the pit and the materials are extracted for purposes of bona fide sale or commercial use.
(2) The overburden above the mineral seam is insufficient for reclamation under section 26 of this chapter.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-16
Permit powers; effective date
Sec. 16. A permit:
(1) authorizes the operator to engage in surface mining upon the area of land described in the permit; and
(2) is effective for one (1) year from the date of issuance unless revoked or suspended as provided in this chapter.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-17
Contents of application
Sec. 17. An application for a permit must include the following:
(1) The description and acreage of affected area under the requested permit.
(2) The name of each owner of the surface of the area of land to be affected by the permit.
(3) The name of each owner of all surface area within five hundred (500) feet of any part of the affected area.
(4) The name of the owner of the mineral to be mined.
(5) The permanent and temporary post office addresses of the applicant.
(6) The written consent of the applicant and other persons, if any, necessary to grant access to the director or the director's designee to the area under application from the date of application until the expiration of a permit granted under the application and thereafter for the time that is necessary to assure compliance with this chapter and the rules adopted under this chapter.
(7) The proposed method of operation, grading work, and drainage control and a reclamation plan for the affected area, which must meet the requirements of this chapter and the rules

adopted under this chapter.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-18
Maps accompanying application
Sec. 18. An application for a permit must be accompanied by maps on which are indicated the following:
(1) The location of the operation.
(2) The name of the applicant and date.
(3) The boundaries of the area of land affected.
(4) The drainage plan on and away from the area of land affected.
(5) All utility and other easements on the area of land affected and any other information appropriate to the administration of this chapter as required by the rules adopted under this chapter.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-19
Amendment of information or consent
Sec. 19. The operator may amend any of the information or consent required by section 17 or 18 of this chapter with the approval of the commission at any time upon filing with the commission an amended application.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-20
Fees
Sec. 20. Each operator shall pay the following fees, which shall be deposited in the division of reclamation fund:
(1) One hundred dollars ($100) for the first application filed each year.
(2) One hundred dollars ($100) for each additional application filed in the same year.
(3) Fifty dollars ($50) for each acre or fraction of an acre described in the application.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-21
Performance bond
Sec. 21. Contemporaneously with and as a condition precedent to the issuance of a permit, each operator must file with the director a bond payable to the department, conditioned that the operator will faithfully perform all requirements of the commission in accordance with this chapter. A bond must be signed by the operator as principal and by a corporate or individual surety approved by the director.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-22
Penalty bond
Sec. 22. The commission shall determine the amount of a penalty

bond subject to the following:
(1) A bond may not be less than:
(A) five thousand dollars ($5,000); or
(B) one thousand dollars ($1,000) per acre;
whichever is larger.
(2) The total bond may not be greater than five thousand dollars ($5,000) per acre.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-23
Amount of bond
Sec. 23. The commission shall determine the bond amount after evaluation of the following:
(1) Previous compliance.
(2) Business structure.
(3) Previous mining experience.
(4) Mining method.
(5) Size of operation.
(6) Depth of overburden.
(7) Geological formation.
(8) Attachable real property or other assets within Indiana.
(9) Other factors relative to the operator's ability to accomplish the intent of this chapter.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-24
Bond without surety
Sec. 24. An operator may execute a bond without surety if the operator deposits with the director cash or securities that meet the approval of the commission in an amount equal to the surety bond prescribed by section 22 of this chapter.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-25
Increasing acres for permit
Sec. 25. The commission may increase the number of acres for which a permit is issued after the permit is issued on receipt of the prescribed fee and additional bond for the additional number of acres.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-26
Reclamation procedures
Sec. 26. Reclamation of an area for which a permit is granted under this chapter shall be conducted as follows:
(1) The operator shall grade the affected area to a topography consistent with the land use objectives stated in the plan of reclamation submitted by the operator and approved by the commission. The grading shall be done in a manner that does the following: (A) Minimizes erosion.
(B) Breaks up long, uninterrupted slopes.
(C) Leaves the surface free from large rocks and other obstructions, wherever practicable, so as to permit the operation of suitable machinery over the surface.
(2) The operator shall construct earth dams in final cuts of all operations to create lakes for water impoundment if the lakes will not interfere with other mining operations or damage adjoining property. The dams shall be constructed in a manner satisfactory to the director and must receive department approval before bond release. Where acid forming materials are present and are not covered by impounded water, the operator shall cover the materials to a depth of not less than two (2) feet with earth or nontoxic overburden.
(3) Access roads shall be located and constructed to the width, base, and grade specifications that will minimize erosion and deterioration and permit use for the purposes set forth in the reclamation plan. Mining refuse may not be used in the construction or maintenance of access roads.
(4) The operator shall remove or bury all metal, lumber, or other debris or refuse resulting from the mining operation. All materials used in the mining operation shall be disposed of as required before the termination of the operation in the affected area.
(5) The operator shall revegetate the affected area described in the application with seed, plants, or cuttings of trees, shrubs, or grasses as recommended or approved in writing by the director. The revegetation must conform to the approved land use objectives stated in the approved plan of reclamation. The seeding or planting required by this section shall be carried out in accordance with a revegetation plan filed with the director before November 30 of the year preceding planting. The revegetation plan must include information on the approximate numbers and kinds of plants or seed to be used together with the seed or plant specifications set forth in rules adopted by the commission.
(6) The operator shall begin the reclamation of the affected area as soon as practicable after initiation of mining operations and consistent with the approved plan of reclamation. The operator shall carry out the grading requirements set forth in the reclamation plan and described in subdivision (1) as soon as practicable after deposit of the overburden and before removal of reclamation equipment from the mining operation. The operator shall begin the revegetation set forth in the revegetation plan as soon as practicable following the mining operation. Approval of the revegetation plan by the director is contingent upon the physical and chemical condition of the cast overburden.
(7) The operator shall treat effluent from the permit area using the best technology available to prevent additional contributions

not in excess of requirements set by applicable state or federal law of suspended solids or acid or toxic mine drainage to stream flow outside the permit area.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-27
Report of operation
Sec. 27. (a) Within sixty (60) days after the earlier of:
(1) the expiration of a permit; or
(2) the completion or abandonment of the operation for which a permit was issued;
the operator shall file with the director a report of the operation licensed on a form prescribed by the director.
(b) The report must do the following:
(1) Identify the operator and the permit under which operations were conducted.
(2) State the county and township in which the area affected by the operations is located.
(3) Describe the area of land affected by the operation within the time covered by the report with sufficient certainty so that the land may be located and distinguished from other land. A map shall be attached to the report certified by a surveyor registered under Indiana law showing the boundary lines of the area of land affected by the operation within the time covered by the report.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-28
Charge against bond; release of bond; refund of fees
Sec. 28. (a) Upon receipt of the operator's affected area report the director shall charge against the surety bonds or other securities on deposit in connection with the operation covered by the report the amount required by section 22 of this chapter for each acre of land in the area of land affected by the operation within the time covered by the report. The director shall issue to the operator and the director's surety a release of any parts of the surety bonds or other security on deposit in connection with the operation against which a charge has not been made.
(b) If the report shows that the number of acres of land comprising the area of land affected is smaller than the number of acres of land for which the operator has paid to the director a permit fee in connection with the permit authorizing the operation covered by the report, the operator is entitled to a refund in the amount of the fees paid for acres not affected.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-29
Retention of bond for revegetation
Sec. 29. (a) Upon the completion of the grading requirements, the commission shall grant a partial release of the bond. The amount of

bond retained for revegetation must be adequate to cover the satisfactory reclamation of the area. The remainder of the bond shall continue to be posted until satisfactory vegetative cover has been established but not for more than fifteen (15) years.
(b) If the bond is forfeited, the director shall expend the bond in a reclamation program for the area of land for which the bond was posted.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-30
Noncompliance
Sec. 30. (a) If the director finds that any of the requirements of:
(1) this chapter;
(2) the rules adopted under this chapter; or
(3) an order of the director or the commission;
have not been complied with within the time limits set by the director, the commission, or this chapter, the director shall cause a notice of noncompliance to be served upon the operator.
(b) A notice of noncompliance:
(1) shall be served by registered or certified mail addressed to the permanent address shown on the application for a permit; and
(2) must specify in what respects the operator has failed to comply with:
(A) this chapter; or
(B) the rules or orders of the director or the commission.
(c) If the operator has not reached an agreement with the director or otherwise complied with the requirements set forth in the notice of noncompliance within time limits set in the notice:
(1) the director shall advise the commission; and
(2) a hearing shall be held to determine whether the permit of the operator should be modified, suspended, or revoked.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-31
Modification, suspension, or revocation of permit
Sec. 31. (a) The commission may modify, suspend, or revoke a permit under IC 4-21.5 if the commission finds that the operator holding the permit has failed to comply with any of the following:
(1) The terms of this chapter.
(2) A rule of the commission.
(3) An order of the director.
(b) Upon revocation, the bond insuring compliance with the revoked permit is forfeited.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-32
Applicability of IC 4-21.5
Sec. 32. IC 4-21.5 applies to this chapter.
As added by P.L.1-1995, SEC.29.
IC 14-36-1-33
Operator with revoked permit
Sec. 33. An operator whose permit has been revoked under this chapter is not eligible to:
(1) receive another permit; or
(2) have a suspended permit reinstated;
until the operator has complied with all the requirements of this chapter with respect to all revoked permits issued to the operator.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-34
Operator with forfeited bond
Sec. 34. An operator who has forfeited a bond may not receive a permit unless:
(1) the land for which the bond was forfeited has been reclaimed without cost to the state; or
(2) the operator has paid to the department the amount that the commission finds is adequate to reclaim the land.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-35
Commission refusing to issue permit
Sec. 35. The commission:
(1) may refuse to issue a permit to an operator whose permit the commission has repeatedly suspended for noncompliance or violation of:
(A) this chapter; or
(B) IC 13-4-6 (before its repeal); and
(2) shall refuse to issue a permit to an operator whose permit has been revoked more than three (3) times.
As added by P.L.1-1995, SEC.29.

IC 14-36-1-36
Repealed
(Repealed by P.L.66-2006, SEC.30.)

IC 14-36-1-37
Violations
Sec. 37. A person who violates this chapter commits a Class A infraction.
As added by P.L.1-1995, SEC.29.



CHAPTER 2. ACQUISITION OF LAND FOR RECLAMATION

IC 14-36-2-2
"Land" defined
Sec. 2. As used in this chapter, "land" means ground, soil, or solid materials of the earth:
(1) disturbed by mining and not reclaimed under:
(A) IC 14-34 or IC 13-4.1 (before its repeal); or
(B) IC 14-36-1 or IC 13-4-6 (before its repeal);
whether or not subject to IC 14-34 or IC 14-36-1 due to effective dates; and
(2) in violation of:
(A) air pollution control laws (as defined in IC 13-11-2-6);
(B) water pollution control laws (as defined in IC 13-11-2-261);
(C) environmental management laws (as defined in IC 13-11-2-71);
(D) IC 13-7, IC 13-1-3, or IC 13-1-1 (before their repeal); or
(E) applicable rules.
As added by P.L.1-1995, SEC.29. Amended by P.L.1-1996, SEC.69.

IC 14-36-2-3
"Mining" defined
Sec. 3. As used in this chapter, "mining" means the following:
(1) Surface mining.
(2) Surface coal mining operations.
(3) Underground mining.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-4
"Reclamation" defined
Sec. 4. As used in this chapter, "reclamation" means rehabilitation under IC 14-36-1.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-5
"Restore" or "restoration" defined
Sec. 5. As used in this chapter, "restore" or "restoration" means rehabilitation under IC 14-36-1.
As added by P.L.1-1995, SEC.29.
IC 14-36-2-6
Methods for acquisition of land
Sec. 6. The department may acquire land by:
(1) negotiation; or
(2) exercise of the power of eminent domain under IC 32-24-1.
As added by P.L.1-1995, SEC.29. Amended by P.L.2-2002, SEC.65.

IC 14-36-2-7
Opportunity for owner to restore land
Sec. 7. Before acquiring land the department shall extend to the owner of the land a reasonable opportunity to restore the land. If the owner:
(1) agrees in writing to perform the restoration; and
(2) starts the restoration within ninety (90) days;
the land may not be acquired unless, in the opinion of the department, there is not a satisfactory effort to complete restoration.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-8
Price for land
Sec. 8. The determination of the negotiated price or condemnation price is subject to the following:
(1) Anticipated costs of reclamation.
(2) Cost of abating pollution conditions.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-9
Payment of purchase price, damages, and incidental expenses
Sec. 9. The:
(1) purchase price, for a negotiated acquisition; or
(2) damages as finally determined, for acquisition by condemnation;
and the necessary incidental expenses shall be paid from appropriations made by the general assembly or from federal money made available for these purposes.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-10
Acts of restoration performed or contracted for
Sec. 10. The director may:
(1) grade, plant, and perform other acts of restoration and reclamation; or
(2) contract for the performance of restoration or reclamation work;
to the extent and subject to the conditions that state or federal money is appropriated and available.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-11
Transfer of jurisdiction of land to state agency Sec. 11. After restoration of the acquired land, the department may, with the approval of the governor, transfer jurisdiction of the land or a part of the land to a state agency that can best utilize the land for public purposes.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-12
Sale of land
Sec. 12. (a) If the retention of the land by the department or other state agencies is determined to be impractical, the department may, with the approval of the governor, sell the land:
(1) to political subdivisions of the state at the cost of acquisition and restoration; or
(2) by public sale to the highest bidder for not less than fair market value for reclaimed land as determined by two (2) private appraisers appointed by the department.
(b) The proceeds of a sale may, upon approval of the department, be used and expended to reclaim and rehabilitate land.
As added by P.L.1-1995, SEC.29.






ARTICLE 37. OIL AND GAS

CHAPTER 1. APPLICABILITY

IC 14-37-1-2
Operation of Class II well after June 30, 1988
Sec. 2. A person who was issued a federal permit for a Class II well may continue to operate the Class II well after June 30, 1988. Continued operation of a Class II well after June 30, 1988, subjects the person to:
(1) this article; and
(2) rules adopted under this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-1-3
Federal terms and conditions binding owner or operator of Class II well under Subpart C of Underground Injection Control Program
Sec. 3. If a Class II well is authorized under Subpart C of the Underground Injection Control Program (40 CFR 144.21 through 144.28) in effect January 1, 1988, any federal terms or conditions placed on an owner or operator under Subpart C bind the owner or operator and may be enforced as if ordered by the department under:
(1) this article or IC 13-8 (before its repeal); or
(2) rules adopted under this article or IC 13-8 (before its repeal).
As added by P.L.1-1995, SEC.30.

IC 14-37-1-4
Federal terms or conditions binding owner or operator of well with permit issued under Subpart D of Underground Injection Control Program
Sec. 4. The terms of a federal permit issued under Subpart D of the Underground Injection Control Program (40 CFR 144.31 through 144.41) in effect January 1, 1988, bind the owner or operator and may be enforced as if issued by the department under:
(1) this article; or
(2) rules adopted under this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-1-5 Applicability limitation
Sec. 5. This article does not apply to methane ventilation governed under an approved federal Mine Safety and Health Administration coal mine ventilation plan.
As added by P.L.140-2011, SEC.3.



CHAPTER 2. ORGANIZATION

IC 14-37-2-2
Delegation of duties
Sec. 2. The commission may delegate any or all of the commission's powers and duties under this article to the director, deputy director, director of the division of oil and gas, or other employee of the department.
As added by P.L.1-1995, SEC.30.



CHAPTER 3. COMMISSION DUTIES

IC 14-37-3-2
Identification of ownership and location of wells
Sec. 2. The commission shall identify the ownership and location of wells for oil and gas purposes, including the use of surveys and plats.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-3
Regulation of well spacing
Sec. 3. (a) The commission shall regulate the spacing of wells for oil and gas purposes. A rule adopted under this section may provide for the following:
(1) A minimum distance between a well and the property line of an adjacent landowner if the adjacent landowner does not provide a written waiver to the distance requirement.
(2) A minimum acreage requirement for each well.
(3) That wells may be drilled on the same tract to different formations if an acreage requirement established under subdivision (2) is satisfied for wells drilled to the same formation.
(b) A rule adopted under this section must consider regional and geological characteristics and factors conducive to the most efficient and economical recovery of oil and gas.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-4
Filing of reports
Sec. 4. The commission shall require the making and filing of the following:
(1) Well logs.
(2) Completion information.
(3) Directional surveys.
(4) Reports on well locations and drilling.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-5
Regulation of wells for environmental protection
Sec. 5. The commission shall regulate the drilling, casing, operating, plugging, and abandoning of wells and any related fluid storage to prevent the following: (1) Waste.
(2) Fresh water pollution.
(3) Blowouts.
(4) Cavings.
(5) Seepages.
(6) Fires.
(7) Unreasonably detrimental effects upon fish, wildlife, and botanical resources.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-6
Testing for wells placed on temporary abandonment
Sec. 6. The commission shall establish standards and testing for wells for oil and gas purposes placed on temporary abandonment.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-7
Regulation of production operations
Sec. 7. The commission shall regulate the following:
(1) Drilling.
(2) Testing.
(3) Equipping.
(4) Completing.
(5) Producing.
(6) All other operations for the production of oil or gas.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-8
Regulation of well stimulation and treatment
Sec. 8. (a) The commission shall regulate the stimulation and treatment of wells.
(b) The commission shall adopt rules for the reporting and disclosure of information regarding hydraulic fracturing treatment, including:
(1) the volume and source of base fluid used;
(2) a description of each additive product used in a hydraulic fracturing treatment;
(3) the volume of each additive product used in a hydraulic fracturing treatment expressed as a maximum percentage of the total fracturing fluid volume;
(4) the maximum surface treating pressure and injection treating pressure; and
(5) any other information the commission considers necessary.
As added by P.L.1-1995, SEC.30. Amended by P.L.16-2012, SEC.3.

IC 14-37-3-9
Regulation of underground petroleum storage wells
Sec. 9. The commission shall regulate the drilling, deepening, operating, plugging, and abandoning of the following:
(1) Wells for underground storage of petroleum products. (2) Other wells for oil and gas purposes that may affect underground storage reservoirs.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-10
Regulation of inactive underground coal mines
Sec. 10. The commission shall regulate, under IC 14-37-7, the drilling, deepening, operating, plugging, and abandoning of wells for oil and gas purposes on land underlaid by workings of an inactive underground coal mine within the permit boundaries of an active underground mine permitted under IC 14-34 or through a commercially minable coal resource.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-11
Requirements for noncommercial natural gas wells
Sec. 11. The commission shall establish alternative spacing, unit, and bonding requirements for noncommercial natural gas wells.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-12
Underground Injection Control Program enforcement authority
Sec. 12. (a) The commission shall obtain and maintain primary enforcement authority for Class II wells under the Underground Injection Control Program, promulgated under:
(1) Part C of the federal Safe Drinking Water Act (Public Law 95-523, as amended by Public Law 96-502, 42 U.S.C. 300f et seq.) in effect January 1, 1988; and
(2) 40 CFR Parts 124, 144, 145, 146, and 147 Subpart P, in effect January 1, 1988.
(b) The commission shall enforce the requirements of the Underground Injection Control Program and all other rules under this article to prevent the pollution or endangerment of underground sources of drinking water caused by a well regulated by this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-13
Expenses and attorney's fees
Sec. 13. The commission shall establish standards for determining expenses and attorney's fees under IC 14-37-13.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-14
Repealed
(Repealed by P.L.80-2005, SEC.8.)

IC 14-37-3-14.5
Regulation of coal bed methane wells
Sec. 14.5. The commission shall:
(1) regulate coal bed methane wells and compliance with

IC 14-37-4-8 and IC 14-37-4-8.5;
(2) establish alternative spacing, survey, unit, and bonding requirements for coal bed methane wells; and
(3) require that all coal bed methane well permit applications include detailed plans for:
(A) stimulation, including disclosure of the types and amounts to be used of all fluids and products, and any information necessary to assess the potential impact of stimulation on commercially minable coal resources and underground sources of drinking water;
(B) horizontal drilling; and
(C) plugging of wells drilled by horizontal drilling.
As added by P.L.140-2011, SEC.4.

IC 14-37-3-15
Adoption of rules
Sec. 15. The commission shall adopt rules under IC 4-22-2 to implement this article. The rules must include rules necessary to carry out the duties imposed upon the commission under this chapter.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-16
Informal hearings
Sec. 16. The commission shall hold informal hearings to consider any matter that assists in the administration of the division, including the following:
(1) A request to amend, modify, or repeal a rule adopted under this chapter.
(2) Any matter relating to the issuance, reissuance, modification, or repeal of a permit for a Class II well.
(3) A request for an exception to a spacing requirement established under section 3 of this chapter.
(4) A request for an integration of interests in drilling units under IC 14-37-9 if the owners of separate interests have not agreed to integration.
(5) The issuance or proposed issuance of a notice of violation.
As added by P.L.1-1995, SEC.30.

IC 14-37-3-17
Administrative review of orders
Sec. 17. An order resulting from an informal hearing under section 16 of this chapter is subject to administrative review under IC 4-21.5, except an order under section 16(1) of this chapter, which is subject to review under IC 4-22-2.
As added by P.L.1-1995, SEC.30.



CHAPTER 4. PERMITS

IC 14-37-4-2
Duties of owner or operator
Sec. 2. (a) An owner or operator:
(1) shall comply with the conditions of a permit as determined by the department;
(2) may not raise as a defense to an enforcement action by the department that compliance with the conditions of the permit constitutes an economic hardship;
(3) shall correct adverse environmental impact that results from noncompliance with a permit; and
(4) shall provide proper operation and maintenance for facilities, systems of treatment, and control and related appurtenances that are installed or used by the owner or operator to comply with the permit conditions.
(b) Proper operation and maintenance under subsection (a)(4) includes effective performance, adequate funding, adequate operator staffing and training, and adequate laboratory and process controls, including appropriate quality assurance procedures. Subsection (a)(4) requires the operation of backup or auxiliary facilities or similar systems only if necessary to comply with permit conditions.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-3
Permit not property right or exclusive privilege
Sec. 3. A permit does not convey to the owner or operator a property right or an exclusive privilege.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-4
Permit form
Sec. 4. A person must apply for a permit under this chapter on a form prescribed by the commission.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-5
Document accompanying permit application
Sec. 5. An application for a permit must include the following:
(1) A plat of the land or lease upon which the well is to be located, together with all property and lease lines and the acreage within the tract. (2) The location of the proposed well as certified by a land surveyor registered under IC 25-21.5.
(3) The surface elevation of the proposed well and the method used for determining that elevation.
(4) The depth of the proposed well.
(5) The number and location of all other dry, abandoned, or producing wells located within one-fourth (1/4) mile of the proposed well.
(6) The distance from the proposed well to the three (3) nearest boundary lines of the tract.
(7) With respect to an application to drill within a city or town, a certified copy of the official consent by ordinance of the municipal legislative body.
(8) Other information determined by the commission that is necessary to administer this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-6
Bond and permit fee; expedited review
Sec. 6. (a) A person must submit the following with an application for a permit:
(1) A bond under IC 14-37-6.
(2) A permit fee of two hundred fifty dollars ($250) payable to the department. However, a person may apply for an expedited review of the application for a permit, except for a Class II or noncommercial well, by submitting a permit fee of seven hundred fifty dollars ($750).
(b) Permit fees collected under this section must be deposited in the oil and gas fund established by IC 6-8-1-27.
As added by P.L.1-1995, SEC.30. Amended by P.L.48-2002, SEC.1; P.L.186-2003, SEC.77.

IC 14-37-4-7
Operator's signature on permit
Sec. 7. An application must be signed by:
(1) the person; or
(2) an authorized agent of the person;
who is the operator named in the proposed permit.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-8
Permit issuance upon compliance with article and rules
Sec. 8. (a) Except as provided in section 9 of this chapter and subject to subsections (b) and (c), if an applicant for a permit complies with:
(1) this article; and
(2) the rules adopted under this article;
the director shall issue a permit.
(b) The division shall:
(1) maintain a list of parties with experience and interest in

mining commercially minable coal resources who request in writing to be given notice of the filing of complete permit applications under this chapter with respect to coal bed methane; and
(2) give written notice of each complete permit application filed under this chapter with respect to coal bed methane not later than fifteen (15) days after the filing date to each party on the list maintained under subdivision (1), and to each party that files an affidavit under IC 14-37-7-8.
(c) The notice given under subsection (b)(2) must include at least the following with respect to each proposed coal bed methane well:
(1) The location, type, and depth.
(2) The coal seam affected.
(d) The division may not issue a permit under this chapter until all of the following requirements are satisfied:
(1) At least thirty (30) days have elapsed after giving notice under subsection (b)(2).
(2) Proof of both of the following has been submitted to the division:
(A) Receipt of the permit application's written notice as provided under section 8.5(e) of this chapter.
(B) That the applicant complied with the notification to the surface owner provisions required under IC 32-23-7-6.5. The applicant may submit as proof a certified mail receipt, the surface owner's written acknowledgment of receipt of the notification, or copy of an agreement with the surface owner establishing different notification terms.
(3) The division has taken into consideration:
(A) comments received during the period referred to in subdivision (1) from a person interested in the future minability of a commercially minable coal resource; and
(B) objections made under section 8.5(h) of this chapter.
(4) The applicant has submitted to the director documentation demonstrating that the commercially minable coal seam outside the coal bed methane production area is protected adequately for future underground mining.
(5) The director has issued a finding that the requirements of subdivisions (1) through (4) and section 8.5 of this chapter have been met.
(e) Unless waived by the applicant, the director shall issue or deny a permit under this chapter within fifteen (15) days after the elapse of the thirty (30) day notice period under subsection (d)(1).
As added by P.L.1-1995, SEC.30. Amended by P.L.140-2011, SEC.6.

IC 14-37-4-8.5
Exercise of rights pertaining to coal bed methane; waste; application for permit to drill for testing or production
Sec. 8.5. (a) For purposes of this section, "waste" means locating, spacing, drilling, equipping, operating, or producing a well for coal bed methane purposes in a manner that unreasonably reduces or

tends to unreasonably reduce the quantity of commercially minable coal resources ultimately to be recovered from a mine.
(b) If ownership of coal bed methane is separate from ownership of coal, no surface right or any other right pertaining to coal bed methane and naturally flowing from the character of any instrument in law may be exercised without the consent of the coal owner under subsection (d)(2), unless the director makes a finding that the exercise of the right:
(1) will not result in; and
(2) does not have the potential to result in;
any waste of a commercially minable coal resource or endangerment of the health and safety of miners.
(c) In making a finding under subsection (b), the director shall consider whether the use of one (1) or more of the following may result in waste of a commercially minable coal resource or endangerment of the health and safety of miners:
(1) Hydrofracturing the coal seam.
(2) Horizontal drilling in the coal seam.
(3) Any other technology that disturbs the integrity of either or both of the following:
(A) The coal seam.
(B) The strata surrounding the coal seam.
(d) An application for a permit to drill into or through one (1) or more coal seams for the purpose of testing or producing coal bed methane must be accompanied by:
(1) subject to subsection (e), certification by affidavit of the applicant that, upon diligent inquiry, including reference to:
(A) the record of filings maintained by the department and made by coal owners and lessees under IC 14-8-2-47; and
(B) publicly available records pertaining to thickness and depth of coal;
the activities of the applicant do not and will not result in waste of a commercially minable coal resource or endangerment of the health and safety of miners; or
(2) subject to subsections (f) and (g), written consent of the coal owner or coal lessee authorizing the drilling.
(e) An applicant that submits a permit application accompanied by a certification under subsection (d)(1) shall submit proof that written notice of the permit application has been received by the owner and, if applicable, the lessee of the coal through which drilling is proposed.
(f) If there is a coal lease, the coal owner and the coal lessee must include in the written consent under subsection (d)(2) a statement acknowledging that the recovery of coal bed methane might result in waste of the commercially minable coal resource.
(g) If there is no coal lease, the coal owner must include in the written consent under subsection (d)(2) a statement that the coal owner has not leased the coal for coal mining purposes and acknowledging that the recovery of coal bed methane may result in waste of the commercially minable resource. (h) A person with the following interests in the coal through which drilling for purposes of testing for or producing coal bed methane is proposed has thirty (30) days, after receipt of the permit application notice, to object to the issuance of the permit on the basis of waste of a commercially minable coal resource or endangerment of the health and safety of miners:
(1) The owner.
(2) If applicable, the lessee.
(3) Another person with an interest to develop a coal resource who files an affidavit under IC 14-37-7-8.
(i) A person that files an affidavit under IC 14-37-7-8 may not object to the issuance of the permit if the application includes the written consent of the coal owner under subsection (d)(2).
(j) The commission shall prescribe by rule the procedure for objection under subsection (h), including a reasonable deadline for initiating the objection.
(k) An owner or holder of mineral interests must comply with the requirements under IC 32-23-7-6.5.
As added by P.L.140-2011, SEC.7. Amended by P.L.6-2012, SEC.106.

IC 14-37-4-9
Denial of permit
Sec. 9. The department may refuse to issue a permit if an applicant or an officer, a partner, or a director of the applicant:
(1) is in violation of this article or would be in violation if the permit were issued; or
(2) controls or has controlled a well for oil and gas purposes and has demonstrated a pattern of willful violations of:
(A) this article; or
(B) IC 13-8 (before its repeal);
that have resulted in substantial damage to the environment indicating an intention not to comply with this article or IC 13-8 (before its repeal).
As added by P.L.1-1995, SEC.30.

IC 14-37-4-10
Permit continuance for non-Class II wells
Sec. 10. A permit for a well for oil and gas purposes, other than a permit for a Class II well, continues until:
(1) the well is plugged and abandoned;
(2) the well is converted to another type of well for oil and gas purposes; or
(3) the permit is revoked.
As added by P.L.1-1995, SEC.30. Amended by P.L.80-2005, SEC.3.

IC 14-37-4-11
Expiration of permit
Sec. 11. A permit for a well for oil and gas purposes expires one (1) year from the date of issuance unless the drilling of the well has

commenced.
As added by P.L.1-1995, SEC.30. Amended by P.L.80-2005, SEC.4.

IC 14-37-4-12
Permit continuance for Class II wells
Sec. 12. A permit for a Class II well continues until the well is plugged and abandoned, unless the permit is revoked, expired, or otherwise terminated.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-13
Emergency permits
Sec. 13. (a) The director may issue an emergency permit for a well for oil and gas purposes if an imminent and substantial danger to the health of persons will result unless an emergency permit is granted. An emergency permit under this subsection is effective no longer than necessary to remove the danger.
(b) If a substantial and irretrievable loss of oil or natural gas resources will occur unless an emergency permit is granted, the director may issue an emergency permit for a well for oil and gas purposes if the following conditions exist:
(1) Timely application for a permit could not practicably have been made.
(2) Issuance of the permit does not violate a term of primary enforcement authority for Class II wells.
(c) An emergency permit under subsection (b) is effective not longer than ninety (90) days from issuance. However, if a permit application is submitted before expiration of the ninety (90) day period, the director may, subject to IC 4-21.5, extend the emergency permit until final agency action on the application.
(d) The director may issue an emergency permit for a well for oil and gas purposes if:
(1) a substantial delay in the production of oil or natural gas resources will occur unless an emergency permit is issued for a new injection well; and
(2) the permit will not violate a term of primary enforcement authority for Class II wells.
An emergency permit under this subsection may be issued only after a completed permit application has been submitted and is effective only until a final determination is made by the department on that application.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-14
Transfer permits
Sec. 14. To transfer the ownership of a permit for a well for oil or gas purposes, a person must submit the following:
(1) A transfer fee of fifteen dollars ($15) payable to the department for each well. However, if an applicant submits more than fifty (50) applications simultaneously, the transfer

fee for each application in excess of fifty (50) is ten dollars ($10).
(2) The name and mailing address of the seller and buyer on a form prescribed by the commission.
As added by P.L.186-2003, SEC.78.



CHAPTER 5. FEE FOR CLASS II WELLS

IC 14-37-5-2
Amount of annual fee; exception
Sec. 2. (a) Notwithstanding section 1(b) of this chapter, if the amount in the oil and gas environmental fund established by IC 14-37-10-2 is more than one million five hundred thousand dollars ($1,500,000) on November 1 of a year, the annual fee required by section 1 of this chapter must be reduced by seventy-five percent (75%). However, the department shall charge a fee of at least fifty dollars ($50).
(b) The fee required under subsection (a) remains in effect until the amount in the oil and gas environmental fund is less than one

million dollars ($1,000,000) on November 1 of a year.
As added by P.L.1-1995, SEC.30. Amended by P.L.48-2002, SEC.3.



CHAPTER 6. BONDING

IC 14-37-6-2
Cash or certificate of deposit instead of bond
Sec. 2. Instead of the bond required by sections 1 and 6 of this chapter, the department may accept cash or a certificate of deposit.
As added by P.L.1-1995, SEC.30.

IC 14-37-6-3
Duration of bond
Sec. 3. Each blanket bond for wells created, modified, or acquired during the duration of a bond that was accepted by the commission before March 11, 1971, must be replaced by a new blanket bond in the amount of thirty thousand dollars ($30,000) before January 2, 2002. The new replacement bond remains in effect until:
(1) the:
(A) owner or operator plugs and abandons each well covered under the blanket bond in accordance with:
(i) this article; and
(ii) rules adopted under this article; and
(B) bond is released by the department; or
(2) a substitute bond is accepted by the department for each well secured by the blanket bond.
As added by P.L.1-1995, SEC.30. Amended by P.L.236-2001, SEC.1.
IC 14-37-6-4
Proof of financial ability to abandon noncommercial natural gas well
Sec. 4. Instead of a bond required by section 1 of this chapter, the commission may require a well owner or operator to provide proof of financial ability to abandon a noncommercial natural gas well. The proof must be established by a financial statement and personal guaranty.
As added by P.L.1-1995, SEC.30.

IC 14-37-6-5
Forfeiture of bond or alternative security
Sec. 5. The director shall order forfeiture of a bond or alternative security provided under this chapter when a permit is revoked under IC 14-37-13.
As added by P.L.1-1995, SEC.30.

IC 14-37-6-6
Repealed
(Repealed by P.L.80-2005, SEC.8.)



CHAPTER 7. DRILLING

IC 14-37-7-2
Confidentiality of records
Sec. 2. Upon written request by the operator, the department shall keep the records and materials submitted under section 1 of this chapter confidential for one (1) year from the date of completion. The records and materials become public records at the end of this period.
As added by P.L.1-1995, SEC.30.

IC 14-37-7-3
Repealed
(Repealed by P.L.140-2011, SEC.29.)

IC 14-37-7-3.5
Selection of suitable location for drilling an oil and gas well
Sec. 3.5. (a) For purposes of this section, "waste" means locating, spacing, drilling, equipping, operating, or producing a well for oil and gas purposes in a manner that unreasonably reduces or tends to unreasonably reduce the quantity of commercially minable coal resources ultimately to be recovered from a mine.
(b) Except as provided in subsection (c), the division may require an owner or operator to make reasonable modifications to the specific location for the drilling of a well for oil and gas purposes as required by this section if the modifications:
(1) are necessary to protect commercially minable coal resources from waste;
(2) do not violate the drilling unit, well spacing, or other requirements of this article; and
(3) are necessary to protect the health and safety of miners.
(c) Subsection (b) does not apply if the coal owner or coal lessee authorizes the drilling under IC 14-37-4-8.5(d)(2).
(d) If an owner or operator proposes to drill a well for oil and gas purposes:
(1) on land within the permit boundaries of an active underground mine permitted under IC 14-34;
(2) on land underlaid by an inactive underground mine permitted under IC 14-34; or (3) on land:
(A) associated with a mine referred to in subdivision (1) or (2) that is projected by the owner or operator to be mined; and
(B) on which a commercially minable coal resource is located;
the owner or operator shall provide notice of the intent to drill the well to the permittee of the mine under IC 14-34 or, in the case of an inactive underground mine, to the person that has the right to develop the coal resource.
(e) Except as provided in subsection (f), not more than fifteen (15) days after receipt of the notice required by subsection (d), the permittee of the mine under IC 14-34 or other person with the right to develop the coal resources shall state in writing whether the specific location selected for the drilling of the well is likely to result in either or both of the following:
(1) A significant waste of the volume of coal ultimately to be recovered from the underground mine.
(2) Endangerment of the health and safety of miners.
(f) Subsection (e) does not apply if the permittee of the mine under IC 14-34 consents in writing to the placement of the well.
(g) A person that makes an affirmative determination under subsection (e) shall:
(1) promptly provide a copy of the determination to the owner or operator and the director; and
(2) identify alternative well locations that would:
(A) reduce or avoid waste of the volume of coal ultimately to be recovered from the underground mine;
(B) eliminate the likelihood of endangerment of the health and safety of miners;
(C) not violate the drilling unit, well spacing, or other requirements of this article; and
(D) not result in waste.
(h) If:
(1) the permittee of a mine under IC 14-34 or other person with the right to develop the coal resources; and
(2) the owner or operator;
are unable to agree on a suitable location for the well that is not likely to result in endangerment of the health and safety of miners, the parties may request an informal hearing. Subject to subsection (i), the director shall conduct, within thirty (30) days after a request is made, an informal hearing under IC 14-37-3-16 to gather information to identify an alternative well location as described in subsection (g)(2).
(i) The information that the director gathers under subsection (h) may include the following:
(1) Whether the location is in an active, inactive, abandoned, or projected underground coal mine.
(2) Whether the location is in an unsealed inactive area or a sealed area of a coal mine with the potential for introducing

oxygen into the area from drilling or the well.
(3) The proximity and size of coal pillars in an alternative location that might be drilled through, including whether in a panel or support for a submain or main entries.
(4) The equipment technology and operating or drilling experience history of the operator.
(j) If:
(1) after the informal hearing under subsection (h), the director does not identify a suitable location for the well that is not likely to result in endangerment of the health and safety of miners; and
(2) the location for the well for which notice was provided under subsection (d) is not likely to result in endangerment of the health and safety of miners;
the owner or operator is not required to modify the location of the proposed well and may proceed with the submittal of the permit application to the department under this article.
(k) An owner or holder of mineral interests shall comply with the requirements under IC 32-23-7-6.5.
As added by P.L.140-2011, SEC.8.

IC 14-37-7-4
Well owner's or operator's duties regarding coal mines
Sec. 4. (a) If a vertical or vertical part of a horizontal well is drilled and completed as a producing well:
(1) through a commercially minable coal resource; and
(2) within an area permitted under IC 14-34 or for which an affidavit and map has been filed under section 8 of this chapter;
an owner or operator shall set a production string of casing properly centralized and cemented to ensure that adequate cement is placed behind the casing in the area between fifty (50) feet below and one hundred (100) feet above the commercially minable coal seam.
(b) On completion of the coal seam protection requirements of subsection (a), the owner or operator shall prepare and submit to the director an affidavit on a form provided by the division that includes the following:
(1) Verification that the commercially minable coal resource was protected as required by subsection (a).
(2) A cross-section drawing of the well showing the location of each centralizer in the completed well.
(3) Evidence that adequate cement was circulated behind the casing as required by subsection (a).
(c) The director may require the owner or operator to run a cement bond-variable density log or other similar logging procedure to determine the adequacy of cement bonding if the director believes either or both of the following:
(1) That adequate cement has not been circulated to protect the commercially minable coal resource.
(2) That centralizers were not placed at locations necessary to properly centralize the casing through the coal seam. (d) If the logging procedure under subsection (c) indicates that adequate cement bonding has not occurred between fifty (50) feet below and one hundred (100) feet above the commercially minable coal resource, the owner or operator shall perform remedial action, as ordered by the director, that results in adequate bonding.
(e) The owner or operator shall:
(1) submit:
(A) to the division the original affidavit required by subsection (b) and a copy of any logs required by subsection (c); and
(B) to the owner or operator of the commercially minable coal resource, if known, a copy of the affidavit required by subsection (b) and of any logs required by subsection (c); and
(2) complete the submission under subdivision (1) not later than thirty (30) days after the later of the following:
(A) The date of completion of the well.
(B) The date of completion of any logging procedure under subsection (c).
(f) If the director finds that coal seam protection measures taken by an owner or operator did not adequately protect the coal seam during coal mining operations in close proximity to a well that has not been plugged under IC 14-37-8-2 for which an affidavit is submitted under subsection (b), the owner or operator shall perform additional remedial action to ensure protection of the coal resource and the health and safety of miners. Significant water, gas, or other fluid movement into the underground mine that is transmitted through the annular space outside the protective casing string is evidence of a failure to adequately protect the coal seam.
(g) Preparation of the log and any remedial action required under this section are at the expense of the owner or operator.
As added by P.L.1-1995, SEC.30. Amended by P.L.140-2011, SEC.9.

IC 14-37-7-5
Repealed
(Repealed by P.L.140-2011, SEC.29.)

IC 14-37-7-6
Owner's or operator's obligations for plugging operations not limited
Sec. 6. This chapter does not limit the obligation of an owner or operator for plugging operations under this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-7-7
Pollution of drinking water
Sec. 7. An owner or operator may not construct, operate, maintain, convert, plug, abandon, or conduct another injection activity in a manner that allows the movement of fluid containing pollution into an underground source of drinking water if the

presence of the pollution may:
(1) cause a violation of a primary drinking water regulation under 40 CFR Part 142; or
(2) otherwise adversely affect the health of a person.
As added by P.L.1-1995, SEC.30.

IC 14-37-7-8
Area considered a commercially minable coal resource
Sec. 8. (a) The owner or lessee of coal or another person with an interest to develop a coal resource may file with the division an affidavit that:
(1) identifies by a map prepared by an engineer licensed under IC 25-31 or a geologist licensed under IC 25-17.6:
(A) the location of coal that the owner or lessee controls by deed, lease, or other instrument for later commercial production;
(B) the location of coal that is in an area targeted for later commercial production;
(C) the location of the coal seam or seams of interest; and
(D) the approximate depth of the coal seam or seams of interest; and
(2) states that the coal:
(A) can be mined using generally accepted underground mining practices; and
(B) is of sufficient quantity and quality to be commercially saleable.
(b) All coal in an area designated under subsection (a) is considered a commercially minable coal resource.
(c) An affidavit referred to in subsection (a) may be made before applying for permits for the actual mining of the commercially minable coal resource. The division shall:
(1) subject to subsection (e), keep the affidavit and map confidential; and
(2) use the affidavit and map solely for determining if a commercially minable coal resource is present in an area for which a permit application has been filed under IC 14-37.
(d) The division shall determine if the proposed well location is in an area underlain by coal identified in subsection (a) upon receipt of:
(1) a permit application referred to in subsection (c)(2); or
(2) an inquiry from a person interested in oil and gas explorations or drilling a well for oil and gas purposes.
(e) The name of the person who filed the map referred to in subsection (c) is not confidential.
As added by P.L.140-2011, SEC.10.



CHAPTER 8. PLUGGING AND ABANDONMENT

IC 14-37-8-2
Plugging methods
Sec. 2. (a) Plugging methods must be approved by the commission and must permanently confine all oil, natural gas, and water in their original strata. Mud-laden fluid, cement, mechanical plugs, or other methods or materials approved by the director must be used singly or in combination.
(b) Subject to subsection (c), the commission shall adopt rules under IC 4-22-2 to prescribe plugging methods for wells that impact commercially minable coal resources.
(c) The plugging methods under subsection (b) do not apply to a well if the consent of the coal owner or coal lessee is granted under IC 14-37-4-8.5(d)(2).
As added by P.L.1-1995, SEC.30. Amended by P.L.140-2011, SEC.11.

IC 14-37-8-3
Sealing and capping of wells
Sec. 3. An owner or operator of a well that:
(1) is required to be plugged under section 1 of this chapter; and
(2) is not converted under this chapter to another type of well for oil and gas purposes;
shall seal and cap the well at the casinghead until the plugging operations begin.
As added by P.L.1-1995, SEC.30.

IC 14-37-8-4
Plugging a well immediately after completion of drilling operations Sec. 4. (a) This section applies to a well that is being plugged as a dry hole immediately following the completion of drilling or redrilling operations.
(b) Subject to subsection (c), an owner or operator must give verbal or written notice of intent to plug a well to an oil and gas inspector at least twelve (12) hours before beginning the plugging of the well under this chapter.
(c) Except as provided in subsection (d), an oil and gas inspector must be present during the plugging of a well.
(d) Subsection (c) does not apply if:
(1) the owner or operator notifies an oil and gas inspector under subsection (b);
(2) as part of the notice the owner or operator informs the oil and gas inspector of the plan for plugging the well; and
(3) the oil and gas inspector gives the owner or operator verbal or written approval of the plan.
As added by P.L.1-1995, SEC.30. Amended by P.L.140-2011, SEC.12.

IC 14-37-8-4.2
Plugging of a well
Sec. 4.2. (a) This section applies to the plugging of a well other than a well that is plugged under section 4 or 4.3 of this chapter.
(b) An owner or operator must give written notice of intent to plug a well to the department on a form provided by the department at least ten (10) days before beginning the plugging of the well under this chapter.
(c) The notice under subsection (b) must include a plan for plugging a well:
(1) that describes the specific methods that will be used; and
(2) that is sufficient to demonstrate compliance with the requirements of this chapter.
(d) The owner or operator may not begin the plugging of any well under this section until after receipt of written approval from the department of the plan referred to in subsection (c).
(e) The owner or operator shall give an oil and gas inspector verbal or written notice at least forty-eight (48) hours before the scheduled time to begin plugging operations on a well.
As added by P.L.140-2011, SEC.13.

IC 14-37-8-4.3
Emergency plugging of a well
Sec. 4.3. (a) This section applies to the plugging of a well other than a well referred to in section 4 of this chapter if an emergency or other urgent condition requires the immediate plugging of the well.
(b) An emergency condition exists if a well is found to be leaking or discharging oil, gas, or other fluids in quantities that are capable of:
(1) causing substantial harm to the environment; or
(2) posing an immediate threat to public health or safety. (c) An urgent condition exists if delay in the plugging of a well will result in a substantial increase in the cost to plug the well due to impending weather or other conditions that are beyond the control of the owner or operator.
(d) An owner or operator may begin plugging a well under this chapter upon verbal approval from the division director or a designated representative of the division director.
(e) An oil and gas inspector must be present during the plugging of a well only if the presence of the inspector is required in the approval given under subsection (d).
As added by P.L.140-2011, SEC.14.

IC 14-37-8-4.4
Report of well plugging
Sec. 4.4. Not later than thirty (30) days after the completion of well plugging operations under this chapter, the operator shall submit a report of well plugging to the department describing in detail the specific methods used to plug the well. The report must:
(1) be on a form provided by the department; and
(2) include an affidavit that:
(A) certifies that the well was plugged in accordance with this chapter; and
(B) is signed by the person who performed the well plugging operations and the well owner or operator.
As added by P.L.140-2011, SEC.15.

IC 14-37-8-5
Repealed
(Repealed by P.L.140-2011, SEC.29.)

IC 14-37-8-6
Repealed
(Repealed by P.L.140-2011, SEC.29.)

IC 14-37-8-7
Redrilling and replugging of hole
Sec. 7. The director of the division of oil and gas may require an owner or operator to redrill and replug a hole if the operator does not comply with section 4, 4.2, or 4.3 of this chapter.
As added by P.L.1-1995, SEC.30. Amended by P.L.140-2011, SEC.16.

IC 14-37-8-8
Delay or deferral of plugging and abandonment of well; temporary abandonment of well
Sec. 8. (a) An owner or operator may delay the plugging and abandoning of a well that has been drilled, completed, and cased for production if the owner or operator satisfies the requirements for:
(1) deferring abandonment of the well under subsection (b); or
(2) temporarily abandoning the well under subsection (c). (b) An owner or operator of a well may defer abandoning the well for not more than one (1) year, or any lesser period prescribed by the division, if the well conforms to the requirements of this article and rules adopted under this article. To defer abandoning a well under this subsection, the owner or operator of the well must notify the department in writing that the owner or operator intends to defer abandonment of the well. The notice must be given to the department not more than sixty (60) days after the later of the following:
(1) The date of the completion and casing of the well.
(2) The date on which the operation of the well is terminated.
(c) An owner or operator of a well may temporarily abandon the well if the well conforms to the requirements of this article and rules adopted under this article. To temporarily abandon a well under this subsection, the owner or operator must file with the division, on a form prescribed by the division, an application for temporary abandonment. The application must be filed not more than sixty (60) days after any of the following:
(1) The date on which the drilling of the well is completed.
(2) The date on which the operation of the well is terminated.
(3) The expiration of the period during which the owner or operator defers abandoning the well under subsection (b).
As added by P.L.1-1995, SEC.30.

IC 14-37-8-9
Repealed
(Repealed by P.L.140-2011, SEC.29.)

IC 14-37-8-10
Hearing on oil or gas well leaks
Sec. 10. Any person may request a hearing before the commission under IC 4-21.5 to consider whether a well for oil and gas purposes is:
(1) leaking or may leak a deleterious substance into an aquifer containing fresh water or onto the surface of the land; or
(2) allowing oil or gas from the well to escape into the atmosphere.
As added by P.L.1-1995, SEC.30.

IC 14-37-8-11
Notice of proceedings to persons responsible for plugging and abandoning wells
Sec. 11. Each person who is responsible for plugging and abandoning a well shall be notified of a proceeding under section 10 of this chapter.
As added by P.L.1-1995, SEC.30.

IC 14-37-8-12
Orders to remedy conditions causing environmental harm
Sec. 12. The commission may order any responsible person to:
(1) plug and abandon; (2) replug; or
(3) repair;
a well to remedy a condition found to cause environmental harm or waste.
As added by P.L.1-1995, SEC.30.

IC 14-37-8-13
Authorization for department or person to enter land to perform remedial action
Sec. 13. (a) If after thirty (30) days from the service of an order under section 12 of this chapter the well has not been properly:
(1) plugged and abandoned;
(2) replugged; or
(3) repaired;
the commission may authorize the department or another person to enter upon the land where the well is located and to remedy the condition.
(b) A person who acts in accordance with an authorization under this section is not liable for damages resulting from operations reasonably necessary or proper to plug, abandon, replug, or repair the well, except for damages to growing crops and improvements.
As added by P.L.1-1995, SEC.30.

IC 14-37-8-14
Limited liability of person plugging, abandoning, replugging, or repairing well under commission authorization
Sec. 14. (a) A person who plugs, abandons, replugs, or repairs a well under an order or authorization entered under this chapter:
(1) does not assume responsibility for future remedial action on the well; and
(2) is not liable for conditions subsequently arising with respect to the well.
(b) A person who remedies or attempts to remedy a condition under this chapter does not by that action admit liability for:
(1) the condition; or
(2) damages resulting from the condition.
As added by P.L.1-1995, SEC.30.

IC 14-37-8-15
Expenses of remedial action
Sec. 15. A person:
(1) who has no obligation to plug, abandon, replug, or repair a well; but
(2) who does so under section 12, 13, 14, or 16 of this chapter;
may recover in a civil action against any responsible person the reasonable expenses of the remedial action or may apply to the oil and gas environmental fund under IC 14-37-10 to recover the reasonable expenses of the remedial action.
As added by P.L.1-1995, SEC.30. Amended by P.L.236-2001, SEC.2.
IC 14-37-8-16
Temporary action prior to remedial action
Sec. 16. The director may enter an order under IC 4-21.5-4 to provide temporary action to prevent or minimize injury that may occur before remedial action is performed under section 12 or 13 of this chapter if the director determines that substantial injury would otherwise result.
As added by P.L.1-1995, SEC.30.

IC 14-37-8-17
Repealed
(Repealed by P.L.80-2005, SEC.8.)



CHAPTER 9. INTEGRATION AND FORCED POOLING

IC 14-37-9-2
Order for integration
Sec. 2. An order for integration issued under this chapter must be based upon reasonable terms that give the owner of each tract an equitable share of oil and natural gas in the unit or pool. The part of the production allocated to the owner of each tract shall be considered as if produced from a well drilled on that tract. The commission may not limit well production under this chapter.
As added by P.L.1-1995, SEC.30.

IC 14-37-9-3
Costs of production from integrated well
Sec. 3. (a) As used in this section, "field" means a group of pools that are related to a single geologic feature by structure or stratigraphy.
(b) If an integration order is entered, the operator may assess each interested owner for the actual reasonable expenditures required in development and operations, including charges for supervision.
(c) The operator is entitled to receive the first production from a well that otherwise would be credited to the other owners of the integrated interests, so that the proportionate share owed by the other owners for expenditures under this chapter is paid to the operator from production.
(d) The value of the production shall be calculated at the market price in the field when the production is received by the operator or placed to the credit of the operator.
As added by P.L.1-1995, SEC.30.

IC 14-37-9-4
Deputies
Sec. 4. The commission shall determine any dispute that arises

under this chapter.
As added by P.L.1-1995, SEC.30.



CHAPTER 10. OIL AND GAS ENVIRONMENTAL FUND

IC 14-37-10-2
Establishment and administration of fund
Sec. 2. The oil and gas environmental fund is established. The department shall administer the fund.
As added by P.L.1-1995, SEC.30.

IC 14-37-10-3
Deposits in fund
Sec. 3. The following shall be deposited in the fund:
(1) Annual fees for oil and gas wells received under IC 14-37-5.
(2) Accrued interest and other investment earnings of the fund.
(3) Civil penalties collected under IC 14-37-13-3.
(4) Bonds forfeited under IC 14-37-13-2.
(5) Gifts, grants, donations, or appropriations from any source.
As added by P.L.1-1995, SEC.30. Amended by P.L.236-2001, SEC.3; P.L.48-2002, SEC.5; P.L.151-2012, SEC.31.

IC 14-37-10-4
Amount of money in fund; investments; transfer to state general fund
Sec. 4. (a) Except as provided in subsection (d), money in the fund does not revert to the state general fund at the end of a state fiscal year.
(b) The total amount of money in the fund may not exceed one million five hundred thousand dollars ($1,500,000). Any amount of money in the fund exceeding one million five hundred thousand dollars ($1,500,000) on November 1 of a year reverts to the oil and gas fund established by IC 6-8-1-27. The fund must maintain a balance of at least five hundred thousand dollars ($500,000) as a surety fund for operators who are not required to execute a bond under IC 14-37-6-1. Expenditures that would reduce the fund below five hundred thousand dollars ($500,000) must be approved by the budget agency.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) If the fund is abolished, all money in the fund is transferred to the state general fund.
(e) The expenses of administering the fund shall be paid from money in the fund. However, the department may not expend more

than five percent (5%) of the money in the fund for administering the fund each state fiscal year.
As added by P.L.1-1995, SEC.30. Amended by P.L.48-2002, SEC.6.

IC 14-37-10-5
Appropriations; emergency expenditures
Sec. 5. (a) Money paid into the fund shall be appropriated for the following purposes:
(1) To supplement the cost required to abandon a well that has had a permit revoked under IC 14-37-13-1.
(2) To cover the costs of remedial plugging and repairing of wells under IC 14-37-8, including the expenses of remedial action under IC 14-37-8-15.
(3) To cover the cost to:
(A) mitigate environmental damage; or
(B) protect public safety against harm;
caused by a well regulated under this article.
(4) Pipeline safety.
(b) The director may make expenditures from the fund for emergency purposes under section 6 of this chapter without the prior approval of the budget agency or the governor. An expenditure under this subsection may not exceed fifty thousand dollars ($50,000).
(c) The director may establish a program to reimburse an applicant for the reasonable expenses of remedial action incurred under IC 14-37-8-15. The director may make expenditures from the fund for this purpose and may establish any necessary guidelines and procedures to administer the program.
As added by P.L.1-1995, SEC.30. Amended by P.L.236-2001, SEC.4; P.L.150-2011, SEC.17.

IC 14-37-10-6
Exhausting other sources of funding before seeking appropriation
Sec. 6. The department shall make a reasonable effort to exhaust any other sources of funding available for the purposes described in section 5 of this chapter before seeking an appropriation from the fund. If, however, a delay in:
(1) plugging and repairing a well; or
(2) mitigating environmental damage as provided under section 5 of this chapter;
poses a hazard to health, safety, or the environment, the department may seek an immediate appropriation from the fund.
As added by P.L.1-1995, SEC.30.

IC 14-37-10-7
Liability of responsible person
Sec. 7. (a) An expenditure made from the fund under this chapter does not release a responsible person from liability for the purposes described in section 5 of this chapter.
(b) The department may seek reimbursement for expenses incurred under this chapter from a responsible person. As added by P.L.1-1995, SEC.30.



CHAPTER 11. WASTE

IC 14-37-11-2
Burning natural gas
Sec. 2. An owner or operator of a well producing both oil and natural gas may burn the natural gas in flares if there is not a market for the natural gas.
As added by P.L.1-1995, SEC.30.

IC 14-37-11-3
Burning coal bed methane
Sec. 3. The owner or operator of a coal mine may burn in flares the coal bed methane produced from a coal bed methane well if either or both of the following apply:
(1) The burning is necessary to protect coal miners' safety.
(2) It is not economical to market the coal bed methane.
As added by P.L.140-2011, SEC.17.



CHAPTER 12. VIOLATIONS

IC 14-37-12-2
Written notice of violation
Sec. 2. The department may issue a written notice of violation if a person violates:
(1) this article; or
(2) a rule adopted under this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-12-3
Contents of notice of violation
Sec. 3. A notice of violation under this chapter is subject to IC 4-21.5-3-6. The notice must include the following:
(1) The nature of the violation.
(2) What action is appropriate to abate the violation.
(3) The date by which the violation must be abated.
(4) The procedure to obtain administrative review if the owner or operator is aggrieved by issuance of the notice of violation.
As added by P.L.1-1995, SEC.30.

IC 14-37-12-4
Effectiveness; administrative review
Sec. 4. A notice of violation issued under this chapter becomes effective without a proceeding under IC 4-21.5-3 unless a person requests administrative review under IC 4-21.5-3-6 within thirty (30) days of issuance.
As added by P.L.1-1995, SEC.30.

IC 14-37-12-5
Penalties; permit revocation
Sec. 5. An owner or operator who fails to abate a violation in a timely manner is liable for the following:
(1) A civil penalty.
(2) Permit revocation under IC 14-37-13.
As added by P.L.1-1995, SEC.30.



CHAPTER 13. PENALTIES

IC 14-37-13-2
Action following revocation of permit
Sec. 2. (a) If a permit is revoked under this chapter, the commission may do either of the following:
(1) Order the owner or operator to plug and abandon the well.
(2) Plug and abandon the well.
(b) The revocation of a permit under this chapter does not relieve the owner or operator of the well to which the permit relates of the responsibility imposed by IC 14-37-8 for the plugging and abandonment of the well.
(c) If the commission elects to plug and abandon a well under subsection (a)(2), the commission may apply the bond or other security provided under:
(1) IC 14-37-6; or
(2) IC 13-8-8 (before its repeal);
to the costs of plugging and abandoning the well.
(d) If the commission elects to plug and abandon a well under subsection (a)(2), the owner or operator of the well remains liable for the costs of plugging and abandoning the well.
(e) The state has a lien on:
(1) the casing and all equipment located on or removed from the well site; (2) the leasehold of the land upon which the well is located; and
(3) any crude oil stored on the well site or recovered at the time the well is plugged and abandoned;
to secure the cost of plugging and abandoning. Except as provided in subsection (f), the lien may be foreclosed on order of the commission in the name of the state of Indiana by the attorney general in a circuit or superior court having jurisdiction in any county where the land is located.
(f) If the commission elects to plug and abandon a well under subsection (a)(2), the commission may also enter an order authorizing its agents, employees, or contractors to dispose of:
(1) casing and all equipment located on or removed from the well site; and
(2) any crude oil stored on the well site or recovered;
at the time the well is plugged and abandoned. An inventory of the casing and all equipment and any crude oil shall be made, and the salvage or other reasonable market value of the casing and all equipment and any crude oil shall be applied as a credit to offset the actual cost incurred by the commission to plug and abandon the well.
As added by P.L.1-1995, SEC.30. Amended by P.L.236-2001, SEC.5.

IC 14-37-13-3
Civil penalty
Sec. 3. The commission may assess against a person who violates:
(1) this article or IC 13-8 (before its repeal); or
(2) a rule adopted under this article (or IC 13-8 before its repeal);
a civil penalty of not more than ten thousand dollars ($10,000) for each day the violation occurs. The penalty may be recovered and the violator may be enjoined from continuing the violation in a civil action.
As added by P.L.1-1995, SEC.30.

IC 14-37-13-4
Administrative review; effectiveness of civil penalty
Sec. 4. A civil penalty assessed under section 3 of this chapter is subject to IC 4-21.5-3-6 and becomes effective without a proceeding under IC 4-21.5-3 unless a person requests an administrative review within thirty (30) days of notice of the assessment.
As added by P.L.1-1995, SEC.30.

IC 14-37-13-5
Civil action in name of state to restrain person from commencing or continuing violations
Sec. 5. The commission may bring a civil action in the name of the state of Indiana through the attorney general, in a circuit or superior court having jurisdiction in any county in which land involved is located or in which a person resides, to restrain the person from commencing or continuing to violate any of the following: (1) This article.
(2) A rule adopted under this article.
(3) An order of the commission.
As added by P.L.1-1995, SEC.30.

IC 14-37-13-6
Violations
Sec. 6. (a) Except as provided in subsection (b), a person who knowingly violates this article commits a Class B misdemeanor. Each day a violation occurs is a separate offense.
(b) A person who knowingly violates this article with respect to the operation of a Class II well commits a Class D felony.
As added by P.L.1-1995, SEC.30.

IC 14-37-13-7
Costs and expenses
Sec. 7. If an order is issued:
(1) under this article or IC 13-8 (before its repeal); or
(2) as a result of any administrative proceeding under this article or IC 13-8 (before its repeal);
the court or the director may assess against any party to the proceeding the costs and expenses, including attorney's fees, reasonably incurred by that person with respect to the proceedings, including any judicial review of a final agency action. The director shall determine the amount of the costs and expenses.
As added by P.L.1-1995, SEC.30.






ARTICLE 38. OTHER PETROLEUM REGULATION

CHAPTER 1. PETROLEUM EXPLORATION ON STATE PROPERTY

IC 14-38-1-2
"Person" defined
Sec. 2. As used in this chapter, "person" means the following:
(1) A citizen of the United States.
(2) An individual who has, in good faith, declared the intention of becoming a citizen of the United States.
(3) An association of individuals described in subdivision (1) or (2).
(4) A corporation organized and existing under and by virtue of the laws of any state or territory of the United States and authorized to do business in Indiana.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-3
"Petroleum" defined
Sec. 3. As used in this chapter, "petroleum" means any liquid or gaseous hydrocarbon occurring in nature beneath the surface of the earth.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-4
"Proven territory" defined
Sec. 4. As used in this chapter, "proven territory" means territory so situated with reference to known producing wells as to establish the general opinion that, because of the territory's relation to the producing wells, petroleum is contained in the territory.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-5
"Public land" defined
Sec. 5. As used in this chapter, "public land" means land and area belonging to or subsequently acquired by the state or any of the state's institutions. The term includes land of every kind and nature.
As added by P.L.1-1995, SEC.31.
IC 14-38-1-6
Permit issuance
Sec. 6. (a) The commission may enter into written contracts designating a person as the permittee of the state with the exclusive right to prospect and explore not to exceed three (3) sections, or an equivalent area, of the public land for the occurrence of petroleum. A contract must contain the conditions prescribed by the rules adopted by the commission under this chapter. A permit must be for a period of not more than one (1) year in the discretion of the commission. A permit shall be granted without cost, except:
(1) as provided in section 16 of this chapter; and
(2) that, if more than one (1) application for a permit is received with respect to the same public land, the commission shall grant the permit to the person offering the highest cash bonus.
(b) A permittee may, under a contract:
(1) enter in and upon the land; and
(2) prospect and explore the land to determine the occurrence of petroleum.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-7
No permits issued for proven territory
Sec. 7. A permit may not be issued upon public land classified by the commission as proven territory.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-8
Compensation of landowners and state
Sec. 8. A permittee may not commence an operation upon land covered by a permit until the permittee has compensated the following:
(1) The owners of private rights in the land according to law.
(2) The state for damage to the surface rights of the state in accordance with the rules adopted by the commission.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-9
Prosecution of operations with reasonable diligence
Sec. 9. A permit requires the immediate commencement of geological, geophysical, or core drilling operations. All operations shall be prosecuted with reasonable diligence in accordance with good oil field practice and must be continuous except when causes beyond the control of the permittee intervene and make continuous operations not feasible. Geological, geophysical, or core drilling operations may not include the actual operation of drilling for gas, oil, or other mineral deposits.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-10
Surrender of permit Sec. 10. Every permittee has the option of surrendering a permit at any time and is relieved of all liability under the permit except for physical damage to the premises embraced by the permit that has been caused by the permittee's operations.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-11
Permittee's lease for petroleum extraction
Sec. 11. (a) A permittee is, at any time during the life of the permit or upon the termination of the permit, entitled to a lease for the extraction of petroleum from not to exceed one (1) section, or an equivalent area, of land to be selected by the permittee.
(b) A lease under subsection (a) must be at a royalty of:
(1) not more than twelve and one-half percent (12 1/2%) of all petroleum produced and saved from the lease; or
(2) the market value of the petroleum;
at the option of the commission.
(c) A lease must provide for an annual rental, payable in advance, of from one dollar ($1) to ten dollars ($10) per acre, as the commission determines. Rentals shall be credited against future royalties.
(d) A lease must be for a primary term of ten (10) years and as long thereafter as oil in commercial quality and commercial quantity can be produced from the land embraced in the lease.
(e) The form and terms of a lease must be the same as the standard commercial petroleum lease generally in use in the territory in which the oil, gas, or other petroleum deposits are located, with the additional terms provided in this chapter and the rules of the commission. If the conditions contained in a standard commercial lease conflict with this chapter, this chapter controls.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-12
Other leases for petroleum extraction
Sec. 12. (a) A petroleum lease other than a lease provided for in section 11 of this chapter may be granted in parcels as determined by the commission.
(b) A lease granted under this section must be at a royalty of:
(1) not less than twelve and one-half percent (12 1/2%) of all petroleum produced and saved from the land covered by the lease; or
(2) the market value of the petroleum;
at the option of the commission.
(c) A lease must provide for an annual rental, payable in advance, of from one dollar ($1) to ten dollars ($10) per acre, as the commission determines. Rentals shall be credited against future royalties.
(d) A lease must be for a primary term of ten (10) years.
(e) The forms and terms of a lease must be the same as the standard commercial petroleum lease generally in use in the territory

in which the oil, gas, or other petroleum products are located, with the additional terms provided in this chapter and the rules of the commission. If the conditions contained in a standard commercial lease conflict with this chapter, this chapter controls.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-13
Proceeds
Sec. 13. (a) All proceeds derived:
(1) from or by virtue or by reason of a permit or lease executed or issued under this chapter; or
(2) from or by reason of any operations under this chapter;
shall, after deducting all costs incurred by the department, be paid to the treasurer of state for the use of the division of the department having the custody, control, possession, or authority of or over the real property involved.
(b) Except as provided in subsection (c), the proceeds shall be deposited in the proper fund of the appropriate division of the department.
(c) Except as provided in subsection (d), the proceeds from royalties or other compensation paid for minerals taken from beneath the navigable waters of the state shall be deposited in the state general fund.
(d) The proceeds from royalties or other compensation paid for minerals taken from beneath the navigable waters of the Wabash River (as defined in IC 14-13-6-4) shall be deposited in the Wabash River heritage corridor fund established by IC 14-13-6-23.
As added by P.L.1-1995, SEC.31. Amended by P.L.118-2009, SEC.4.

IC 14-38-1-14
Consideration for leases
Sec. 14. (a) A petroleum lease may not be issued on land that has not been classified by the commission as proven territory. With regard to proven territory to which no permit holder is entitled to a lease, the commission shall, in areas to be determined by the commission, lease any of the land in the proven territory to the responsible person offering the greatest consideration for the lease if the person files with the commission five (5) days before:
(1) the opening of the sealed bids; or
(2) the auction;
as provided in this chapter, a bid bond in an amount fixed by the commission to guarantee the posting of a performance bond if the person is the successful bidder.
(b) To obtain the best possible consideration for a lease the commission may offer leases under the following conditions:
(1) The commission may call for competitive offers by prospective lessees as to the royalty rate to be included as a term of the lease. The commission may call for sealed bids as to the leases, but may temporarily reject all sealed bids and immediately offer the property for competitive bidding at public

auction. If none of the bids received at public auction exceed the highest sealed bid received by the commission, the lease shall immediately be granted to the responsible person making the highest sealed bid.
(2) The commission may, with regard to any lease the commission offers, set a minimum acceptable royalty rate, which may not be less than twelve and one-half percent (12 1/2%) and call for competitive offers by prospective lessees for cash bonuses in addition to the set royalty provision. This competition may be conducted in the alternative manners provided for in subdivision (1).
(3) A permittee who qualifies for a lease of one (1) section, or an equivalent area, of the land embraced by the permittee's prospecting permit has a preferential right to leases on the remainder of the land embraced by the permittee's prospecting permit upon meeting the highest bid for royalty or bonus that the commission receives. The commission may reject any bid if the rejection of the bid of a permittee, if the permittee would otherwise be the successful bidder, is accompanied by a statement to the permittee of the reasons for the rejection.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-15
Cancellation of permit or lease
Sec. 15. (a) The commission may cancel any permit or lease issued under this chapter for:
(1) nonpayment of royalties; or
(2) nonperformance by the permittee or lessee of any provision or requirement of the permit or lease;
if before the cancellation the commission mails to the permittee or lessee by registered mail, addressed to the post office address of the permittee or lessee shown by the records of the office of the commission, a notice of intention to cancel the permit or lease specifying the default for which the permit or lease is subject to cancellation.
(b) If not later than thirty (30) days after the mailing of the notice to the permittee or lessee the permittee or lessee remedies the default specified in the notice, the commission may not cancel the permit or lease.
(c) If a cancellation occurs, all rights of the permittee or lessee under the permit or lease automatically terminate.
(d) Failure to pay fees required under a permit within the time prescribed automatically and without notice works a forfeiture of the permit and of all rights under the permit.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-16
Issuance of new permit following expiration or forfeiture
Sec. 16. Upon the expiration or forfeiture of a permit, a new permit covering the banks or any of the banks embraced by the

expired or forfeited permit may not be issued for thirty (30) days following the date of expiration or forfeiture. If more than one (1) application for a permit covering any of the land is made during the thirty (30) day period, the commission shall issue a permit to the land to the person offering the greatest cash bonus for a permit at a public auction to be held at the time and place and in the manner that the commission prescribes by rule. The auction shall be held at any time after the expiration of the thirty (30) day period and the only notice is the entering in a book kept at the office of the commission for the purpose, date, place, and hour of the holding of the auction. The book is a public record.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-17
Agreement for production from same petroleum field
Sec. 17. (a) If the commission finds it is in the best interest of the state for the production of petroleum, the state, a permittee, a lessee, an operator, or any person owning or controlling royalty or other interest in separate properties of the same producing or prospective petroleum field may enter into agreement among each other, subject to the approval of the commission, for the following purposes:
(1) Cooperative exploration, development, and operation of all or a part of the field or exploration, development, or operation of all or part of the field as a pool or unit.
(2) Fixing the time, location, and manner of drilling.
(3) Regulating the location, sequence, and number of exploratory wells required for permits under unit operations and leases.
(4) Operating wells for the exploration of petroleum on state and private land.
(5) The apportionment of the petroleum between the state and the owners of land embraced within the field placed in the pool, taking into consideration the following:
(A) The relative character and geological nature of the tracts of land as far as the character and nature is reasonably ascertainable.
(B) The apparent probability of producing petroleum from all or any part of the land.
(6) All other apparent factors that tend to aid in arriving at a fair, just, and equitable participation by the state and the owners in the apportionment and distribution of the petroleum that is recovered and saved.
(b) The purpose of this section is to encourage the development and exploration of petroleum upon state land by and through the unit plan of development. If it is in the best interests of the state, the commission shall compel the adoption of unit plans of operation if state land is included in a productive pool. If the permittee or lessee of the land fails to agree upon a plan of unit operation acceptable to the commission, the commission may fix the terms of the unit plan. A permittee or lessee affected who fails to abide by the plan forfeits

the permit or lease upon notice as provided in this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-18
Terms for protection of rights
Sec. 18. The commission may insert in a permit or lease issued under this chapter the terms that are customary and proper for the protection of the rights of:
(1) the state;
(2) the permittee or lessee; and
(3) the owner of the surface of the leased land;
not in conflict with this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-19
Adoption of rules
Sec. 19. The commission may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-20
Well not to be drilled within 330 feet of property boundaries
Sec. 20. (a) This section does not apply to the following:
(1) Shore lands.
(2) River beds.
(3) Lake beds.
(4) Submerged land.
(b) A lease of land containing petroleum made or issued under this chapter must contain a condition that a well may not be drilled within three hundred thirty (330) feet of any of the outer boundaries of the land held under permit or lease unless the right to petroleum in adjoining land is vested in private ownership.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-21
Right-of-way grants
Sec. 21. A person granted a permit or lease under this chapter has a right-of-way over public land, as provided by law, when necessary for the drilling, recovering, saving, and marketing of petroleum. Before a right-of-way grant becomes effective, the following must occur:
(1) A written application for and a plat showing the location of the right-of-way and the land necessary for the well site and drilling operations, with reference to adjoining land, must be filed with the commission.
(2) The commission shall appraise the timber on the right-of-way and the land necessary for the drilling operation and the person to whom the permit or lease is granted must pay for the timber.
As added by P.L.1-1995, SEC.31.
IC 14-38-1-22
Development considerations
Sec. 22. (a) After the issuance of a petroleum lease the lessee shall proceed to develop the petroleum in the land through the drilling of the wells that will efficiently extract the petroleum. The development must take into account the following:
(1) The productiveness of the producing horizon.
(2) The depth at which the producing horizon occurs.
(3) The average cost of wells.
(4) The market requirements obtaining at any given time.
(5) The maintenance of proper oil and gas ratios.
(b) The commission shall determine, either by rule or by inclusion in the terms of a lease, the rapidity and extent of development of the oil, gas, or other petroleum field covered by the lease.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-23
Offset well
Sec. 23. (a) A lease must provide that the lessee shall drill an offset well to a well on adjoining land that:
(1) is within three hundred thirty (330) feet of an outer boundary of the land covered by the lease; and
(2) is producing petroleum in paying quantities and draining the land covered by the lease.
(b) The offset must be:
(1) started within ninety (90) days from the completion of the adjoining well; and
(2) drilled with due diligence to completion.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-24
Prospecting permits or leases
Sec. 24. (a) This section applies to an application for prospecting permits or leases for the following:
(1) Shore lands.
(2) River beds.
(3) Lake beds.
(b) The owner of the right to prospect for and develop and produce petroleum from the abutting land has a preferential right for thirty (30) days after the owner has received notice from the commission of the application for:
(1) a prospecting permit; or
(2) if petroleum has been discovered in commercial quantities in a structure underlying the abutting land, a lease;
for the part of the shore land, river bed, and lake bed that adjoins the abutting land upon the terms and conditions provided in this chapter, notwithstanding any acreage limitations provided in this chapter for permits and leases.
As added by P.L.1-1995, SEC.31.
IC 14-38-1-25
Withholding land for prospecting or lease
Sec. 25. This chapter does not require the commission to offer a tract of land for prospecting or lease. The commission may withhold a tract from prospecting or leasing for petroleum purposes if in the commission's judgment the best interest of the state will be served by so doing.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-26
Royalties
Sec. 26. (a) This section applies when a royalty is required to be paid under this chapter:
(1) for oil, at the option of the commission:
(A) at the mouth of the wells into tanks provided by the commission; or
(B) into the pipeline with which the wells are connected, to the commission's credit; and
(2) for gas, including casinghead gas or other gaseous substance.
(b) The lessee shall account to the commission for the market value of the oil or gas at the well for all that is sold by the lessee or used by the lessee in the manufacture of gasoline or other products. At the election of the commission, instead of delivering the royalty, when oil in kind, the lessee shall purchase the oil at the oil's market value at the well when produced.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-27
Delegation of powers
Sec. 27. The commission may delegate any powers granted in this chapter to any officers or employees of the commission.
As added by P.L.1-1995, SEC.31.



CHAPTER 2. TEST HOLE POLLUTION CONTROL AND WASTE

IC 14-38-2-2
Public interest in preventing pollution, impairment, and waste of natural resources
Sec. 2. It is in the public interest for the state to provide the means whereby test holes for or in connection with fluid disposal investigations, mineral resources investigations, engineering projects investigations, or geologic investigations are drilled, used, and plugged in a manner that prevents pollution, impairment, and waste of natural resources.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-3
"Plug" or "plugging" defined
Sec. 3. As used in this chapter, "plug" or "plugging" means the stopping of the flow or migration of oil, gas, water, or other fluid or material up or down a test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-4
"Test hole" defined
Sec. 4. As used in this chapter, "test hole" means an exploratory hole, except for coal exploration, drilled for the purpose of obtaining information and data on the character, composition, sequence, thickness, age, and correlation of underground strata and formations for at least one (1) of the following and no other purposes:
(1) The feasibility of an area for fluid disposal.
(2) The existence, extent, and characteristics of an underground mineral deposit or deposits.
(3) The suitability of underground formations for use in or as a foundation for engineering projects or works.
(4) Expanding the store of scientific knowledge of the geology of an area.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-5
Enforcement by department Sec. 5. The department shall carry out and enforce this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-6
Application and permit fee
Sec. 6. A person must do the following before drilling a test hole:
(1) File a written application for a permit with and receive a permit from the commission. A single permit may authorize the drilling of more than one (1) test hole.
(2) Submit a permit fee of one hundred dollars ($100) payable to the department.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-7
Duties of commission
Sec. 7. The commission shall do the following:
(1) Adopt rules and orders necessary to administer this chapter.
(2) Hold hearings at any place in Indiana for the purpose of administering this chapter. A hearing may be conducted by a member of the commission or by the officer, agent, or employee that is designated by the commission. However, a proposed finding is not valid unless the commission approves the finding.
(3) Prescribe and adopt the form of an application for a permit to be filed by an applicant.
(4) Except as provided by subdivision (5), require a person drilling a test hole under this chapter to furnish at a reasonable time and place that the commission specifies the following:
(A) A copy of the driller's log of the test hole.
(B) A copy of a geophysical log taken in the drilling of the test hole.
(C) A copy of the drilling record.
(D) Typical drill cuttings or cores, if taken.
(5) Upon written application certifying that the withholding of the information is necessary for protection of the permittee:
(A) the commission shall excuse the permittee from furnishing the items required by subdivision (4); and
(B) the permittee shall furnish the location of each test hole by county, township, range, and quarter-quarter section, including the proper legal description and the size and depth of the hole.
(6) Require a person filing for a permit to drill a test hole, except for state or federal agencies, to execute and file with the commission:
(A) a bond not exceeding one thousand dollars ($1,000) for each test hole drilled; or
(B) a blanket bond not exceeding five thousand dollars ($5,000) for all test holes drilled by the applicant during the duration of the bond;
to provide for compliance with this chapter and the rules of the commission adopted under this chapter with respect to the

plugging of the test holes. The bond must be in the form approved by the commission, and the bond shall be renewed and continued in effect until the conditions have been fully complied with.
(7) Enter upon and inspect, at any reasonable time and by any member of the commission or the commission's agent, any location where test holes are being or have been drilled for fluid disposal, mineral resources investigation, engineering projects, or geologic information for the purpose of ascertaining whether this chapter and the rules and orders of the commission are being or have been complied with, including information on the drilling or completion depth of a test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-8
Expiration of permit
Sec. 8. A permit issued under this chapter expires one (1) year from the date of issuance unless a test hole is drilled within one (1) year.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-9
Issuance of permit
Sec. 9. (a) Subject to subsection (b), if an applicant for a permit to drill or deepen a test hole has complied with this chapter and the rules of the commission, the commission shall issue a permit.
(b) The commission may refuse to issue a permit if the drilling of the test hole would violate this chapter or rules adopted under this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-10
Plugging and abandoning hole
Sec. 10. Upon the completion of drilling, a permittee shall plug and abandon the hole in a manner that confines permanently all fluids or materials in the separate strata originally confining the fluids or materials by the use of mud-laden fluid, cement, or plugs used:
(1) singly; or
(2) in combinations approved by the commission.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-11
Notice before plugging
Sec. 11. A permittee may not begin plugging procedures until the permittee has given notice to the commission or the commission's designated representative by personal oral or written notice, telephone, or telegram.
As added by P.L.1-1995, SEC.31.
IC 14-38-2-12
Affidavit of plugging and abandoning
Sec. 12. (a) The commission's designated representative or the authorized representative of the permittee who supervises the plugging of the test hole shall make and furnish to the permittee an affidavit to the effect that the test hole has been plugged and abandoned in accordance with this chapter, reciting in the affidavit the pertinent information that is prescribed by the commission.
(b) The commission representative or the authorized representative of the permittee shall furnish to the commission an exact copy of the affidavit.
(c) The commission shall permanently retain the affidavit, which must be open to inspection by all persons.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-13
Actions to restrain violations
Sec. 13. If it appears that a person is violating or is about to violate this chapter or the rules and orders of the commission adopted under this chapter or under IC 13-4-5 (before its repeal), the commission may, in the name of the state of Indiana through the attorney general, bring an action against the person in the circuit or superior court of the county in which:
(1) the land involved is located;
(2) the violator resides; or
(3) the authorized agent of a nonresident violator resides;
to restrain the person from continuing the violations.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-14
Secretary of state as agent for service of process upon nonresident
Sec. 14. The ownership, operation, or other interest by a nonresident or by a nonresident's authorized agent in a test hole in Indiana is considered equivalent to an appointment by the nonresident of the secretary of state to be the nonresident's attorney, upon whom may be served all process in an action or a proceeding growing out of the operation or ownership by the nonresident or the nonresident's agent of a test hole in Indiana. The operation or ownership indicates the nonresident's agreement that the process served against the nonresident is of the legal force and validity as if served upon the nonresident personally, unless the nonresident maintains on file with the commission the designation of a resident agent for service of process.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-15
Filing action against nonresident; service of process; affidavit; continuances
Sec. 15. (a) An action against a nonresident may be filed in the county: (1) of residence of the plaintiff; or
(2) where the test hole is located;
at the election of the plaintiff.
(b) Service of process shall be made by leaving a copy of the process, with a fee of two dollars ($2) for the defendant to be served, with the secretary of state. The service is sufficient service upon a nonresident if:
(1) notice of the service and a copy of the process are immediately sent by registered mail to the defendant; and
(2) the defendant's return receipt is appended to the original process and filed in court.
(c) If the defendant refuses to accept or claim registered mail, the secretary of state shall return the registered mail to the plaintiff or to the plaintiff's attorney. The registered mail shall be appended to the original process, together with an affidavit of the plaintiff or the plaintiff's attorney or agent to the effect that the summons was:
(1) delivered to the secretary of state, together with a fee of two dollars ($2); and
(2) returned unclaimed by the United States Postal Service.
(d) The affidavit, together with the returned envelope and the summons, is considered sufficient service upon the nonresident defendant.
(e) The court in which the action is brought may order continuances that are reasonable to afford the defendant an opportunity to defend the action.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-16
Department, person, or agency entering land to plug, replug, or repair test hole
Sec. 16. (a) This section does not do any of the following:
(1) Relieve a person otherwise legally responsible from an obligation to plug, replug, or repair a test hole.
(2) Limit the authority of the commission to require the proper plugging, replugging, or repair of a test hole.
(b) This section and sections 17 through 20 of this chapter are a supplemental remedy if any of the following conditions exist:
(1) A person obligated to plug, replug, or repair a test hole fails to do so.
(2) The identity of the obligated person cannot be determined.
(c) If:
(1) after notice and hearing the department finds that a test hole drilled has been abandoned and:
(A) is leaking; or
(B) may result in the leaking of;
fluid into a fresh water formation or onto the surface of the land in the vicinity of the test hole; and
(2) after thirty (30) days from the date of the finding by the department the test hole has not been properly plugged, replugged, or repaired to remedy the situation; the department or a person or an agency authorized by order of the department may enter upon the land upon which the test hole is located and plug, replug, or repair the test hole as is reasonably required to remedy the condition.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-17
Entry onto land without notice or hearing
Sec. 17. If:
(1) an emergency exists; and
(2) the department determines that irreparable injury will result unless immediate action is taken;
the department may enter or authorize the entry upon the land by order of the department without notice or hearing for the purpose of taking the temporary remedial action that the department considers necessary to prevent or minimize the injury pending the giving of notice and hearing. The operation shall be conducted in the manner prescribed by the department.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-18
Liability of persons entering land to plug, replug, or repair test hole
Sec. 18. (a) This section applies to a person who:
(1) enters upon the land on which a test hole is located to plug, replug, or repair the test hole; or
(2) supports or contributes to the action under the authority and in accordance with the order of the department.
(b) A person:
(1) is not liable and may not be held responsible for any damages resulting from operations reasonably necessary or proper to plug, replug, or repair the test hole, except damages to growing crops and improvements;
(2) has not assumed responsibility for future remedial work on the test hole; and
(3) is not liable in damages or otherwise for conditions subsequently arising from or in connection with the test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-19
Remedying condition of test hole not admission of liability or discharge of action
Sec. 19. The fact that a person has initiated or supported a proceeding before the department or has remedied or attempted to remedy the condition of a test hole under this chapter:
(1) is not an admission of liability and may not be received in evidence against the person in an action or a proceeding in which responsibility for or damages from:
(A) surface or subsurface pollution; or
(B) injury to a fresh water, an oil, a gas, or a mineral bearing

formation;
is or may become an issue; and
(2) does not release or discharge an action, a cause of action, or a claim against the person in favor of a third person for damages to property resulting from:
(A) surface or subsurface pollution; or
(B) injury to a fresh water, an oil, a gas, or a mineral bearing formation;
to the extent that the action, cause of action, or claim preexisted the initiation or support of the proceeding or the remedying or attempted remedying of the condition of the test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-20
Cause of action for plugging, replugging, or repairing test hole
Sec. 20. (a) A person who did not have an obligation to plug, replug, or repair a test hole, but who does so under this chapter, has the following:
(1) A cause of action against the person who was obligated by law to properly plug, replug, or repair the test hole for the reasonable cost and expense incurred in plugging, replugging, or repairing the test hole.
(2) A lien enforceable upon the interest of the obligated person in and to the equipment located on the test hole to the extent of the reasonable cost and expense.
(b) This section does not assign or impute any liability or obligation upon the owner of the land upon which the test hole is located, except if the owner is the person who was granted a permit to drill the test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-21
Violations
Sec. 21. (a) A person who knowingly violates this chapter commits a Class C infraction.
(b) Each day of violation constitutes a separate infraction.
As added by P.L.1-1995, SEC.31.



CHAPTER 3. INTERSTATE OIL AND GAS COMPACT COMMISSION






ARTICLE 39. CARBON DIOXIDE

CHAPTER 1. EMINENT DOMAIN FOR TRANSPORTATION OF CARBON DIOXIDE BY PIPELINE

IC 14-39-1-2
"Carbon dioxide transmission pipeline"
Sec. 2. As used in this chapter, "carbon dioxide transmission pipeline" means the part of a pipeline in Indiana, including appurtenant facilities, property rights, and easements, that is used exclusively for the purpose of transporting carbon dioxide to a carbon management application, including sequestration, enhanced oil recovery, and deep saline injection, within or outside Indiana.
As added by P.L.150-2011, SEC.18.

IC 14-39-1-3
Declaration of pipeline to be public use and service
Sec. 3. Because the movement conducted for:
(1) a person's own use or account; or
(2) the use or account of another person or persons;
of carbon dioxide by pipeline in Indiana for carbon management applications can assist efforts to reduce carbon dioxide emissions from the manufacture of gas using coal and the generation of electricity, the use of carbon dioxide transmission pipelines, including their routing, construction, maintenance, and operation, is declared as a matter of legislative determination to be a public use and service, in the public interest, and a benefit to the welfare and people of Indiana.
As added by P.L.150-2011, SEC.18.

IC 14-39-1-4
Application for certificate of authority; review; public information meeting; approval procedure
Sec. 4. (a) A carbon dioxide transmission pipeline company may apply to the department for issuance of a carbon dioxide transmission pipeline certificate of authority. The department shall prescribe the form of the application, which must:
(1) include a filing fee of one thousand dollars ($1,000);
(2) be signed by a responsible officer of the company;
(3) include a statement verifying that the information submitted is true, accurate, and complete to the best of that responsible

officer's knowledge and belief; and
(4) include all information necessary for the department to find the following:
(A) That the applicant has the financial, managerial, and technical ability to construct, operate, and maintain a carbon dioxide transmission pipeline in Indiana.
(B) That the applicant has the requisite experience constructing, operating, and maintaining a carbon dioxide transmission pipeline.
(C) That the applicant has entered into a contract to transport carbon dioxide by pipeline in Indiana with:
(i) at least one (1) producer of carbon dioxide located in Indiana; and
(ii) unless all of the carbon dioxide to be transported in the proposed carbon dioxide transmission pipeline is for the applicant's own use or account, at least one (1) end user of carbon dioxide.
(D) That the applicant has provided documentation to the department showing the proposed length, diameter, and location of the proposed carbon dioxide transmission pipeline in Indiana.
(E) That the applicant will construct, operate, and maintain the proposed carbon dioxide transmission pipeline in accordance with applicable local, state, and federal law, including federal and state safety regulations and rules governing the construction, operation, and maintenance of carbon dioxide transmission pipelines, and related facilities and equipment, to ensure the safety of pipeline employees and the public.
(F) That the applicant has:
(i) entered into an agreement with the Indiana utility regulatory commission concerning the mitigation of agricultural impacts associated with the construction of the proposed carbon dioxide transmission pipeline; or
(ii) signed a statement indicating that the applicant agrees to use, in connection with the construction of the proposed carbon dioxide transmission pipeline, the guidelines adopted under IC 8-1-22.6-8 by the pipeline safety division of the Indiana utility regulatory commission.
(b) The department shall review an application filed under subsection (a). Subject to subsection (f), if the department determines that the application is incomplete or inaccurate, or both, the department shall return the application to the applicant, informing the applicant in writing of the applicant's right to file a corrected application with the department. If the department determines that the application is complete and accurate, the department shall provide notice to the applicant of:
(1) that determination; and
(2) the date, time, and location of the public information meeting to be held under subsection (d). (c) The applicant shall:
(1) upon receipt of a notice under subsection (b):
(A) place for public inspection a copy of the application in a public library located in each county in which the carbon dioxide transmission pipeline is proposed to be located; and
(B) publish notice, in the same manner that would be required if the applicant were subject to IC 5-3-1, in each county in which the carbon dioxide transmission pipeline is proposed to be located, of:
(i) the name and address of each library in which a copy of the application is placed under clause (A); and
(ii) the date, time, and location of the public information meeting to be held under subsection (d);
(2) provide to the department proof of publication of notice under subdivision (1)(B); and
(3) have a representative present at the public information meeting held under subsection (d).
(d) The department shall:
(1) conduct a public information meeting in the county seat of one (1) of the counties, as determined by the department, in which the proposed carbon dioxide transmission pipeline will be located; and
(2) provide an opportunity at the meeting for members of the public to be briefed and to ask questions about the proposed carbon dioxide transmission pipeline.
(e) Not later than ninety (90) days after the public information meeting held under subsection (d), the department shall notify the applicant in writing that:
(1) the department:
(A) has made the findings described in subsection (a)(4); and
(B) has approved the application; or
(2) the department:
(A) has determined that the department is unable to make the findings described in subsection (a)(4); and
(B) has disapproved the application.
(f) The department shall process a corrected application that is filed as permitted under subsection (b) in the same manner the department processes an initially filed application under subsection (a).
(g) If the department fails to act under subsection (e) not later than ninety (90) days after the public information meeting held under subsection (d), the application is considered to be approved by the department.
(h) If:
(1) the department approves the application under subsection (e)(1); or
(2) the application is considered to be approved as described in subsection (g);
the department shall issue to the applicant a carbon dioxide transmission pipeline certificate of authority. As added by P.L.150-2011, SEC.18.

IC 14-39-1-5
Confidential information
Sec. 5. (a) Except as provided in subsection (b), if a carbon dioxide transmission pipeline company files with the department a verified certificate stating the reasons that the designation of confidential information is necessary, the carbon dioxide transmission pipeline company may designate information that it submits in an application to the department, or in subsequent reports, as trade secret or confidential and proprietary information.
(b) Subsection (a) does not apply to information referred to in section 4(a)(4)(D) of this chapter.
(c) The department shall exercise all necessary caution to avoid public disclosure of confidential information designated under subsection (a).
As added by P.L.150-2011, SEC.18.

IC 14-39-1-6
Issuing a certificate of authority
Sec. 6. A certificate of authority issued by the department under this chapter must include at least the following:
(1) A grant of authority to construct and operate a carbon dioxide transmission pipeline as requested in the application.
(2) A grant of authority to use, occupy, and construct pipeline facilities in any designated public right-of-way for the construction and operation of the carbon dioxide transmission pipeline.
(3) A grant of authority to take and acquire possession by eminent domain of any property or interest in property for the construction, maintenance, or operation of a carbon dioxide transmission pipeline in the manner provided for the exercise of the power of eminent domain under sections 7, 8, and 9 of this chapter.
As added by P.L.150-2011, SEC.18.

IC 14-39-1-7
Right of company to condemn property
Sec. 7. If a carbon dioxide transmission pipeline company has received a carbon dioxide transmission pipeline certificate of authority from the department under this chapter and is not able to reach an agreement with a property owner for the construction, operation, and maintenance of the carbon dioxide transmission pipeline on the owner's property, the company may proceed to condemn a right-of-way or an easement necessary or useful for:
(1) constructing, maintaining, using, operating, and gaining access to a carbon dioxide transmission pipeline and all necessary machinery, equipment, pumping stations, appliances, and fixtures for use in connection with the carbon dioxide transmission pipeline; and (2) obtaining all necessary rights of ingress and egress to construct, examine, alter, repair, maintain, operate, or remove a carbon dioxide transmission pipeline and all of its component parts.
As added by P.L.150-2011, SEC.18.

IC 14-39-1-8
Applicability of eminent domain statute
Sec. 8. Except as otherwise provided in this chapter, IC 32-24-1 applies to the condemnation of property under this chapter by a carbon dioxide transmission pipeline company.
As added by P.L.150-2011, SEC.18.

IC 14-39-1-9
Compensation attributable to exercise of eminent domain by company
Sec. 9. A carbon dioxide transmission pipeline company that exercises the authority set forth in section 7 of this chapter shall:
(1) compensate the property owner by making a payment to the owner equal to:
(A) one hundred twenty-five percent (125%) of the fair market value of the interest in the property acquired, if the right-of-way or easement involves agricultural land; or
(B) one hundred fifty percent (150%) of the fair market value of the interest in the property acquired, if the right-of-way or easement involves a parcel of property occupied by the owner as a residence; and
(2) pay to the property owner:
(A) any damages determined under IC 32-24-1; and
(B) any loss incurred in a trade or business;
that are attributable to the exercise of eminent domain.
As added by P.L.150-2011, SEC.18.

IC 14-39-1-10
Disclosure of pipeline's actual route
Sec. 10. Not later than one hundred eighty (180) days after the completion of a carbon dioxide transmission pipeline for which the department has issued a certificate of authority under this chapter, the carbon dioxide transmission pipeline company shall provide maps and other documentation to the department showing the actual route in Indiana of the carbon dioxide transmission pipeline.
As added by P.L.150-2011, SEC.18.

IC 14-39-1-11
Administrative review
Sec. 11. A determination of the department under section 4(e)(2) of this chapter is subject to administrative review under IC 4-21.5.
As added by P.L.150-2011, SEC.18.

IC 14-39-1-12 Disposition of fee revenue generated
Sec. 12. The department shall deposit fee revenue received under section 4(a)(1) of this chapter in the oil and gas environmental fund established by IC 14-37-10-2.
As added by P.L.150-2011, SEC.18.

IC 14-39-1-13
Expiration date of chapter
Sec. 13. This chapter expires July 1, 2021.
As added by P.L.150-2011, SEC.18.









TITLE 15. AGRICULTURE AND ANIMALS

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 1.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. EFFECT OF RECODIFICATION OF TITLE 15

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 2008 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 15-10
ARTICLE 10. EFFECT OF RECODIFICATION OF TITLE 15

IC 15-10-1
Chapter 1. Effect of Recodification by the Act of the 2008 Regular Session of the General Assembly

IC 15-10-1-1
"Prior law"
Sec. 1. As used in this chapter, "prior law" refers to the statutes concerning agriculture and animals that are repealed or amended in the recodification act of the 2008 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 2008 regular session of the general assembly. The term includes statutes that are recodified outside this title by the recodification act of the 2008 regular session of the general assembly, such as law related to veterinarians and destruction of animals.
As added by P.L.2-2008, SEC.1.

IC 15-10-1-2
Purpose of recodification
Sec. 2. The purpose of the recodification act of the 2008 regular session of the general assembly is to recodify prior law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 2008 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 2008 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 2007 expressly indicate a different purpose;
the substantive operation and effect of the prior law continue uninterrupted as if the recodification act of the 2008 regular session of the general assembly had not been enacted.
As added by P.L.2-2008, SEC.1.

IC 15-10-1-3
Statutory construction of recodification
Sec. 3. Subject to section 2 of this chapter, sections 4 through 9 of this chapter shall be applied to the statutory construction of the recodification act of the 2008 regular session of the general assembly.
As added by P.L.2-2008, SEC.1.

IC 15-10-1-4
Effect of recodification
Sec. 4. (a) The recodification act of the 2008 regular session of

the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2008 regular session of the general assembly (July 1, 2008). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2008 regular session of the general assembly had not been enacted.
(b) The recodification act of the 2008 regular session of the general assembly does not:
(1) extend or cause to expire a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior law.
(c) The recodification act of the 2008 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior law or the rules adopted under the prior law.
As added by P.L.2-2008, SEC.1.

IC 15-10-1-5
Recodification of prior law
Sec. 5. The recodification act of the 2008 regular session of the general assembly shall be construed as a recodification of prior law. Except as provided in section 2(1) and 2(2) of this chapter, if the

literal meaning of the recodification act of the 2008 regular session of the general assembly (including a literal application of an erroneous change to an internal reference) would result in a substantive change in the prior law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 2008 regular session of the general assembly; or
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 2008 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous does not apply to the recodification act of the 2008 regular session of the general assembly to the extent that the recodification act of the 2008 regular session of the general assembly is not substantively identical to the prior law.
As added by P.L.2-2008, SEC.1.

IC 15-10-1-6
References to repealed statutes
Sec. 6. Subject to section 9 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 2008 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.2-2008, SEC.1.

IC 15-10-1-7
References to citations
Sec. 7. A citation reference in the recodification act of the 2008 regular session of the general assembly to another provision of the recodification act of the 2008 regular session of the general assembly shall be treated as including a reference to the provision of prior law that is substantively equivalent to the provision of the recodification act of the 2008 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.2-2008, SEC.1.

IC 15-10-1-8
References to prior rules
Sec. 8. (a) As used in the recodification act of the 2008 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 2008 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 2008 regular session of the general assembly; or (2) rules adopted under the prior law until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior law continue in effect after June 30, 2008, until the rules are amended, repealed, or suspended.
As added by P.L.2-2008, SEC.1.

IC 15-10-1-9
References to prior law
Sec. 9. (a) A reference in the recodification act of the 2008 regular session of the general assembly to a citation in the prior law before its repeal is added in certain sections of the recodification act of the 2008 regular session of the general assembly only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 2008 regular session of the general assembly of a reference to a citation in the prior law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2008 regular session of the general assembly (July 1, 2008). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2008 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 2008 regular session of the general assembly of a citation to a provision in the prior law does not affect the use of a prior conviction, violation, or noncompliance under the prior law as the basis for revocation of a license, permit, certificate of registration, or other grant of

authority under the recodification act of the 2008 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 2008 regular session of the general assembly in a manner that does not result in a substantive change in the law.
As added by P.L.2-2008, SEC.1.






ARTICLE 11. DEPARTMENT OF AGRICULTURE

CHAPTER 1. DEFINITIONS

IC 15-11-1-2
"Department"
Sec. 2. "Department" refers to the Indiana state department of agriculture established by IC 15-11-2-1.
As added by P.L.2-2008, SEC.2. Amended by P.L.120-2008, SEC.24.

IC 15-11-1-3
"Director"
Sec. 3. "Director" refers to the director of the Indiana state department of agriculture appointed under IC 15-11-3-1.
As added by P.L.2-2008, SEC.2. Amended by P.L.120-2008, SEC.25.

IC 15-11-1-4
"Division"
Sec. 4. "Division" refers to the division of soil conservation established by IC 15-11-4-1.
As added by P.L.2-2008, SEC.2.

IC 15-11-1-5
"Secretary"
Sec. 5. "Secretary" refers to the lieutenant governor as secretary of agriculture and rural development as provided in IC 4-4-2.3.
As added by P.L.2-2008, SEC.2.



CHAPTER 2. ESTABLISHMENT OF THE DEPARTMENT

IC 15-11-2-2
Director's authority
Sec. 2. The director is the chief executive and administrative officer of the department.
As added by P.L.2-2008, SEC.2.

IC 15-11-2-3
Duties of the department
Sec. 3. The department shall do the following:
(1) Provide administrative and staff support for the following:
(A) The state fair board for purposes of carrying out the director's duties under IC 15-13-5.
(B) The Indiana corn marketing council for purposes of administering the duties of the director under IC 15-15-12.
(C) The Indiana organic peer review panel under IC 15-15-8.
(D) The Indiana dairy industry development board for purposes of administering the duties of the director under IC 15-18-5.
(E) The Indiana land resources council under IC 15-12-5.
(F) The Indiana grain buyers and warehouse licensing agency under IC 26-3-7.
(G) The Indiana grain indemnity corporation under IC 26-4-3.
(H) The division.
(I) The agricultural biomass infrastructure grant program under IC 15-11-11.
(2) Administer the election of state fair board members under IC 15-13-5.
(3) Administer state programs and laws promoting agricultural trade.
(4) Administer state livestock or agriculture marketing grant programs.
(5) Administer economic development efforts for agriculture by doing the following:
(A) Promoting value added agricultural resources.
(B) Marketing Indiana agriculture to businesses internationally.
(C) Assisting Indiana agricultural businesses with developing partnerships with the Indiana economic development corporation.
(D) Soliciting private funding for selective economic development and trade initiatives. (E) Providing for the orderly economic development and growth of Indiana's agricultural economy.
(F) Facilitating the use of biomass (as defined in IC 15-11-11-0.7) and algae production systems to generate renewable energy.
As added by P.L.2-2008, SEC.2. Amended by P.L.120-2008, SEC.27; P.L.71-2009, SEC.3; P.L.95-2010, SEC.2.

IC 15-11-2-4
Promotion of E85 based fuel
Sec. 4. The department shall work with:
(1) automobile manufacturers to improve awareness and labeling of E85 base fuel; and
(2) the appropriate companies to include E85 base fuel stations in updates of global positioning navigation software.
As added by P.L.2-2008, SEC.2.

IC 15-11-2-5
Rules
Sec. 5. The department may adopt rules under IC 4-22-2 to carry out the duties, purposes, and functions of the department.
As added by P.L.2-2008, SEC.2.

IC 15-11-2-6
Promotion of agricultural business
Sec. 6. The department shall promote the growth of agricultural businesses by doing the following:
(1) Assisting agricultural businesses with the permit process required to conduct business in Indiana.
(2) Serving as a liaison between agricultural businesses, state agencies, and local units of government.
As added by P.L.120-2008, SEC.28.

IC 15-11-2-7
Confidential records
Sec. 7. The department may keep records submitted to the department by a livestock producer under a voluntary certification program confidential.
As added by P.L.120-2008, SEC.29.



CHAPTER 3. DIRECTOR

IC 15-11-3-2
Director; service; compensation; responsibilities
Sec. 2. The director:
(1) serves at the governor's pleasure;
(2) is entitled to receive compensation in an amount set by the governor; and
(3) is responsible to the secretary.
As added by P.L.2-2008, SEC.2.

IC 15-11-3-3
Employees; appointment; compensation
Sec. 3. The director may appoint employees and fix their compensation, subject to the approval of the budget agency under IC 4-12-1-13.
As added by P.L.2-2008, SEC.2. Amended by P.L.6-2012, SEC.107.

IC 15-11-3-4
Delegation of authority
Sec. 4. The director may delegate the director's authority to the appropriate department staff.
As added by P.L.2-2008, SEC.2.

IC 15-11-3-5
Establishment of advisory board
Sec. 5. The director shall establish a board to advise the department in the implementation of the department's duties.
As added by P.L.2-2008, SEC.2.



CHAPTER 4. DIVISION OF SOIL CONSERVATION

IC 15-11-4-2
Head of division
Sec. 2. The director is the administrative head of the division.
As added by P.L.2-2008, SEC.2.

IC 15-11-4-3
Division's duties; exclusions
Sec. 3. (a) The division shall do the following:
(1) Provide administrative and staff support for the soil conservation board.
(2) Administer all programs relating to land and soil conservation in Indiana.
(3) Manage Indiana's watersheds.
(4) Administer the clean water Indiana program.
(5) Perform other functions assigned by the secretary or the director.
(b) The duties of the division do not include administering the Lake Michigan Coastal program. The Lake Michigan Coastal program shall administer the state's compliance with and provide assistance under the federal Coastal Zone Management Act (16 U.S.C. 1451 et seq.).
(c) The duties of the division do not include those listed in IC 14-32-7-12(b)(7).
As added by P.L.2-2008, SEC.2.



CHAPTER 5. PROMOTION OF LIVESTOCK INDUSTRY

IC 15-11-5-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the livestock industry promotion and development fund established by section 4(a) of this chapter.
As added by P.L.2-2008, SEC.2.

IC 15-11-5-3
Department's duties
Sec. 3. The department shall aid, encourage, foster, and promote the development and improvement of the livestock industry throughout Indiana.
As added by P.L.2-2008, SEC.2.

IC 15-11-5-4
Livestock industry promotion and development fund
Sec. 4. (a) The livestock industry promotion and development fund is established as a dedicated fund to be administered by the department.
(b) Money in the fund must be spent by the department:
(1) exclusively for the purposes described in this chapter, including administrative expenses; and
(2) throughout Indiana.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the fund is abolished, the money in the fund reverts to the state general fund.
(d) There is annually appropriated to the department the entire

amount of money in the fund for the use of the department in carrying out the purposes of this chapter.
As added by P.L.2-2008, SEC.2.

IC 15-11-5-5
Grants from fund
Sec. 5. The department may make grants from the fund to associations or organizations for the following purposes:
(1) To conduct or support livestock industry shows, sales, expositions, conventions, or similar events throughout Indiana consistent with the purposes of this chapter.
(2) To support expanding markets for Indiana livestock producers by encouraging the development of business and industry related to livestock production, processing, and distribution.
As added by P.L.2-2008, SEC.2.

IC 15-11-5-6
Matching amounts for grants from fund
Sec. 6. (a) An association or organization may not qualify for or be eligible to receive any part of the fund awarded as grants unless there is provided and made available from sources other than the fund an amount for grants equal to or in excess of that allocated from the fund under this chapter.
(b) Funds approved and designated by the department for purposes other than grant awards are exempt from the matching fund requirements for grant awards under subsection (a).
As added by P.L.2-2008, SEC.2.

IC 15-11-5-7
Eligibility for grants
Sec. 7. An association or organization must be a nonprofit entity to be eligible for grants under this chapter.
As added by P.L.2-2008, SEC.2.

IC 15-11-5-8
Rules
Sec. 8. The department may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.2-2008, SEC.2.



CHAPTER 6. PROMOTION OF INTERNATIONAL MARKETS AND AGRICULTURAL TRADE

IC 15-11-6-2
Offices promoting international markets
Sec. 2. Within the limit of funds specifically appropriated for that purpose, the director may establish and maintain offices in foreign countries for the purpose of promoting international markets for Indiana agricultural products.
As added by P.L.2-2008, SEC.2.

IC 15-11-6-3
Repealed
(Repealed by P.L.120-2008, SEC.94.)

IC 15-11-6-4
Repealed
(Repealed by P.L.120-2008, SEC.94.)

IC 15-11-6-5
Repealed
(Repealed by P.L.120-2008, SEC.94.)

IC 15-11-6-6
Repealed
(Repealed by P.L.120-2008, SEC.94.)



CHAPTER 7. PROMOTION OF DIVERSIFIED FARMING

IC 15-11-7-1.3
"Diversified farming"
Sec. 1.3. As used in this chapter, "diversified farming" means new, emerging, and small scale agricultural markets, including alternative and niche agricultural markets.
As added by P.L.120-2008, SEC.31.

IC 15-11-7-1.6
"Specialty crop"
Sec. 1.6. As used in this chapter, "specialty crop" means any fruit, vegetable, tree nut, dried fruit, and nursery crop, including floriculture.
As added by P.L.120-2008, SEC.32.

IC 15-11-7-2
Director's responsibilities
Sec. 2. The director shall do the following:
(1) Prepare an annual report that contains information and market research concerning diversified farming.
(2) Instigate the formation of a market and development plan for diversified farming.
(3) Encourage the development and growth of diversified farming, aquaculture, and specialty crops through education programs.
(4) Administer the United States Department of Agriculture Specialty Crop Block Grant Program.
(5) Identify diversified farming opportunities.
(6) Create a healthy network to better connect farmers to available resources.
(7) Aggressively promote the opportunities and benefits of agricultural diversification.
As added by P.L.2-2008, SEC.2. Amended by P.L.120-2008, SEC.33.

IC 15-11-7-3
Grant and loan consideration
Sec. 3. A person engaged in the business of aquaculture is entitled to the same consideration for a grant or loan under the statutes or administrative rules of the state as a person engaged in other forms of farming.
As added by P.L.2-2008, SEC.2.



CHAPTER 8. INSPECTION OF GRAIN MOISTURE TESTING EQUIPMENT

IC 15-11-8-2
Seals on tested equipment
Sec. 2. Each piece of equipment that is tested under this chapter and found to be accurate according to rules or standards prescribed by the National Institute of Standards and Technology, the United States Department of Agriculture, and the department must bear a seal issued by the office of the director that contains the following information:
(1) A statement that the equipment has been tested for accuracy.
(2) The date of inspection.
(3) The expiration date of the seal.
As added by P.L.2-2008, SEC.2.

IC 15-11-8-3
Fees
Sec. 3. (a) The director or the director's designee shall charge each inspection site a ten dollar ($10) fee for each moisture testing device inspected at the inspection site under this chapter.
(b) All fees collected under this section must be deposited in the grain buyers and warehouse licensing agency license fee fund established by IC 26-3-7-6.3.
As added by P.L.2-2008, SEC.2.

IC 15-11-8-4
Appropriation
Sec. 4. Money is appropriated to the department to carry out this chapter.
As added by P.L.2-2008, SEC.2.

IC 15-11-8-5
Rules
Sec. 5. The department may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.2-2008, SEC.2.

IC 15-11-8-6
Department's powers
Sec. 6. The department may: (1) employ persons;
(2) make expenditures;
(3) require reports and records;
(4) make investigations; and
(5) take other action;
that the department considers necessary or suitable for the proper administration of this chapter.
As added by P.L.2-2008, SEC.2.

IC 15-11-8-7
Posting laws and rules
Sec. 7. A copy of this chapter and the rules adopted under this chapter must be posted in a conspicuous manner at every commercial grain buying site.
As added by P.L.2-2008, SEC.2.

IC 15-11-8-8
Use of equipment without seal; offense
Sec. 8. A person who recklessly uses equipment:
(1) to ascertain the moisture and the foreign material and dockage content of grain in the process of commercial buying or selling of grain; and
(2) that does not bear the seal required by section 2 of this chapter;
commits a Class B misdemeanor.
As added by P.L.2-2008, SEC.2.



CHAPTER 9. CENTER FOR VALUE ADDED RESEARCH

IC 15-11-9-2
Repealed
(Repealed by P.L.120-2008, SEC.94.)

IC 15-11-9-3
Repealed
(Repealed by P.L.120-2008, SEC.94.)

IC 15-11-9-4
Value added research fund
Sec. 4. (a) The value added research fund is established to provide money for:
(1) the center for value added research; and
(2) the director to carry out the duties specified under this chapter.
(b) The director shall administer the fund.
(c) The fund consists of money appropriated by the general assembly.
(d) The treasurer of state shall invest the money in the fund not

currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-2008, SEC.2.



CHAPTER 10. REPEALED



CHAPTER 11. E85 FUELING STATION GRANT PROGRAM

IC 15-11-11-0.7
"Biomass"
Sec. 0.7. As used in this chapter, "biomass" means agriculturally based sources of renewable energy, including the following:
(1) Agricultural crops.
(2) Agricultural wastes and residues.
(3) Wood and wood byproducts, including the following:
(A) Wood residue.
(B) Forest thinning.
(C) Mill residue wood.
(4) Animal wastes.
(5) Animal byproducts.
(6) Aquatic plants.
(7) Algae.
The term does not include waste from construction and demolition.
As added by P.L.95-2010, SEC.4.

IC 15-11-11-1
"E85 base fuel"
Sec. 1. As used in this chapter, "E85 base fuel" has the meaning set forth for "E85" in IC 6-6-1.1-103(s).
As added by P.L.2-2008, SEC.2.

IC 15-11-11-2
"Fueling station"
Sec. 2. As used in this chapter, "fueling station" refers to tangible property (other than a building and its structural components):
(1) consisting of:
(A) a tank;
(B) a pump; and
(C) other components; and
(2) that is used by either:
(A) a person engaged in the business of selling motor fuel at retail to enable motor fuel to be dispensed directly into the fuel tank of a customer's motor vehicle; or
(B) a unit to enable motor fuel to be dispensed directly into the fuel tank of a motor vehicle owned or leased by the unit.
As added by P.L.2-2008, SEC.2. Amended by P.L.91-2008, SEC.5.

IC 15-11-11-3
"Location" Sec. 3. As used in this chapter, "location" refers to one (1) or more parcels of land that:
(1) have a common access to a public highway; and
(2) are or would appear to the reasonable individual making an observation from a public highway to be part of the same business.
As added by P.L.2-2008, SEC.2. Amended by P.L.95-2010, SEC.5.

IC 15-11-11-4
"Motor vehicle"
Sec. 4. As used in this chapter, "motor vehicle" means any vehicle that:
(1) is manufactured primarily for use on public streets, roads, and highways (not including a vehicle operated exclusively on a rail or rails); and
(2) has at least four (4) wheels.
As added by P.L.2-2008, SEC.2.

IC 15-11-11-4.3
"Person"
Sec. 4.3. As used in this chapter, "person" means:
(1) an individual;
(2) an agricultural producer;
(3) a partnership;
(4) a corporation;
(5) a limited liability company; or
(6) an unincorporated association.
As added by P.L.95-2010, SEC.6.

IC 15-11-11-4.7
"Project"
Sec. 4.7. As used in this chapter, "project" refers to the production or distribution of biofuels through the use of a renewable energy system infrastructure.
As added by P.L.95-2010, SEC.7.

IC 15-11-11-5
"Qualified investment"
Sec. 5. As used in this chapter, "qualified investment" refers to an ordinary and usual expense that is incurred:
(1) after June 30, 2007, to do either of the following:
(A) Purchase any part of a renewable fuel compatible fueling station for the purpose of:
(i) installing the new renewable fuel compatible fuel station at a location on which a fueling station is not located; or
(ii) converting an existing fueling station that is not a renewable fuel compatible fueling station into a fueling station that is a renewable fuel compatible fueling station.
(B) Refit any part of a fueling station that is not renewable

fuel compatible as a renewable fuel compatible fueling station, including the costs of cleaning storage tanks and piping to remove petroleum sludge and other contaminants; or
(2) after December 31, 2009, for the installation of a renewable energy system infrastructure that uses commercial technologies to produce or distribute biofuels. It does not include a cost or expense for:
(A) research and development;
(B) land acquisition;
(C) agricultural tillage equipment;
(D) salaries; or
(E) other noninfrastructure purposes determined ineligible by the department.
As added by P.L.2-2008, SEC.2. Amended by P.L.95-2010, SEC.8.

IC 15-11-11-6
"Renewable fuel compatible"
Sec. 6. As used in this chapter, "renewable fuel compatible" means:
(1) capable of storing and delivering E85 base fuel without contaminants resulting from deterioration from constant contact with alcohol fuels; and
(2) in conformity with applicable governmental standards, if any, and other nationally recognized standards applying to storage and handling of E85 base fuel, as determined under the standards prescribed by the department.
As added by P.L.2-2008, SEC.2.

IC 15-11-11-6.5 Version a
"Unit"
Note: This version of section amended by P.L.4-2009, SEC.1. See also following version of this section amended by P.L.148-2009, SEC.3.
Sec. 6.5. As used in this chapter, "unit" means a city, town, county, township, school corporation (as defined in IC 20-18-2-16(a)), or a college or university (as defined in IC 21-7-13-10).
As added by P.L.91-2008, SEC.6. Amended by P.L.4-2009, SEC.1.

IC 15-11-11-6.5 Version b
"Unit"
Note: This version of section amended by P.L.148-2009, SEC.3. See also preceding version of this section amended by P.L.4-2009, SEC.1.
Sec. 6.5. As used in this chapter, "unit" means a city, town, county, township, school corporation (as defined in IC 20-18-2-16(a)), or state educational institution (as defined in IC 21-7-13-32).
As added by P.L.91-2008, SEC.6. Amended by P.L.148-2009, SEC.3.
IC 15-11-11-7
Grant; award and guideline compliance
Sec. 7. (a) Subject to subsection (c), the department may award a grant under this chapter to a person or unit that:
(1) makes a qualified investment and places the qualified investment in service in Indiana for the dispensing of E85 base fuel into the fuel tanks of motor vehicles; or
(2) places a qualified investment in service in Indiana for the production or distribution of biofuels.
(b) A recipient of a grant awarded under this chapter must comply with any guidelines developed by the department and the office of energy and defense development.
(c) The department may not award more than one (1) grant under this chapter for a:
(1) renewable fuel compatible fueling station at a location; or
(2) project.
As added by P.L.2-2008, SEC.2. Amended by P.L.91-2008, SEC.7; P.L.95-2010, SEC.9.

IC 15-11-11-8
Grant amount
Sec. 8. (a) Subject to subsections (b) and (c), the department and the office of energy and defense development shall determine the amount of each grant awarded under this chapter.
(b) The amount of a grant awarded under this chapter for a renewable fuel compatible fueling station at a location may not exceed the lesser of the following:
(1) The amount of the grant recipient's qualified investment for the location.
(2) Twenty thousand dollars ($20,000).
(c) A grant awarded under this chapter for a project must be awarded on a competitive basis and may not exceed the lesser of:
(1) fifty percent (50%) of the grant recipient's qualified investment for the project; or
(2) one hundred thousand dollars ($100,000).
(d) The amount of a grant awarded under this chapter for a location or project may be less than the amount of the grant recipient's qualified investment for the location or project.
As added by P.L.2-2008, SEC.2. Amended by P.L.91-2008, SEC.8; P.L.95-2010, SEC.10.

IC 15-11-11-9
Department's duties; information; applications; eligibility
Sec. 9. The department shall do the following:
(1) Prepare and supervise the issuance of public information concerning the grant program established under this chapter.
(2) Prescribe the form for and regulate the submission of applications for grants under this chapter.
(3) Determine an applicant's eligibility for a grant under this chapter. As added by P.L.2-2008, SEC.2.

IC 15-11-11-10
Grant; award limit
Sec. 10. The total amount of grants awarded under this chapter for all state fiscal years may not exceed one million dollars ($1,000,000).
As added by P.L.2-2008, SEC.2.

IC 15-11-11-11
Agricultural biomass infrastructure grant fund; administration; appropriation
Sec. 11. (a) The agricultural biomass infrastructure grant fund is established to provide grants under this chapter.
(b) The fund consists of appropriations from the general assembly.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for purposes of this chapter.
(e) Money in the fund is continuously appropriated for the purposes of this chapter.
As added by P.L.2-2008, SEC.2. Amended by P.L.95-2010, SEC.11.

IC 15-11-11-12
Grant; taxation
Sec. 12. A grant awarded under this chapter is not subject to taxation under IC 6-3-1 through IC 6-3-7.
As added by P.L.2-2008, SEC.2.

IC 15-11-11-13
Grant; effect on qualified property
Sec. 13. A grant awarded under this chapter does not reduce the basis of the qualified property for purposes of determining any gain or loss on the property when the grant recipient disposes of the property.
As added by P.L.2-2008, SEC.2.






ARTICLE 12. AGRICULTURAL ASSISTANCE ORGANIZATIONS AND PROGRAMS

CHAPTER 1. AGRICULTURAL COOPERATIVES

IC 15-12-1-2
Application of definitions in IC 23-1
Sec. 2. The definitions in IC 23-1 apply to this chapter to the extent they do not conflict with the definitions in this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-3
"Agricultural products"
Sec. 3. As used in this chapter, "agricultural products" includes horticultural, viticultural, forestry, dairy, livestock, grain, poultry, bee, and any other farm product.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-4 "Association"
Sec. 4. As used in this chapter, "association" means any corporation organized under or governed by this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-5
"Member"
Sec. 5. As used in this chapter, "member" means the following:
(1) With respect to a nonstock membership association, the term means those persons admitted in accordance with the bylaws of the association.
(2) With respect to an association having capital stock, the term means the holders of voting stock of the association.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-6
"Person"
Sec. 6. As used in this chapter, "person" includes the following:
(1) Individuals.
(2) Firms.
(3) Partnerships.
(4) Business trusts.
(5) Limited liability companies.
(6) Corporations.
(7) Executors.
(8) Administrators.
(9) Receivers.
(10) Bodies politic or political subdivisions.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-7
Associations governed as nonprofit corporations
Sec. 7. An association organized under or governed by this chapter is a nonprofit corporation within the meaning of this chapter and for purposes of interpreting Indiana law concerning associations organized under or governed by this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-8
Eligibility to form an association
Sec. 8. The following may form an association under this chapter:
(1) Five (5) or more persons engaged in the production of agricultural products.
(2) Two (2) or more associations that:
(A) are:
(i) organized under or governed by this chapter; or
(ii) organized under any other Indiana law or under the laws of any other state or territory of the United States or of the District of Columbia; and
(B) are operated on a cooperative basis for the mutual

benefit of the associations' members, members and patrons, or patrons as producers or associations of producers.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-9
Authorized activities
Sec. 9. An association may be organized to engage in any activity in connection with the following:
(1) Producing, marketing, or selling the agricultural products of the association's members and others.
(2) Harvesting, preserving, drying, processing, canning, packing, grading, storing, handling, shipping, or use of agricultural products of the association's members and others.
(3) Manufacturing or marketing the byproducts of agricultural products of the association's members and others.
(4) Manufacturing, selling, or supplying machinery, equipment, or supplies to the association's members and others.
(5) Financing activities described in subdivisions (1) through (4).
(6) Performing or furnishing services of an economic or educational nature, on a cooperative basis for persons engaged in agriculture or in any one (1) or more of the activities specified in this section.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-10
Association; powers
Sec. 10. Each association incorporated under this chapter has the following powers:
(1) To engage in any activity in connection with the following:
(A) Producing, marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, handling, or use of any agricultural products produced or delivered to the association by the association's members or others.
(B) Manufacturing or marketing the byproducts of agricultural products produced or delivered to the association by the association's members or others.
(C) Manufacturing, producing, processing, procuring, purchasing, or supplying supplies, machinery, or equipment to the association's members or others.
(D) Financing any activities described in clauses (A) through (C).
(E) Performing or furnishing economic, educational, or other services.
(F) Any one (1) or more of the activities specified in this section.
(2) To transact business with and perform services for nonmembers in an amount not greater in value than the total amount of business transacted with and services performed for

members in the same fiscal year.
(3) To borrow money without limitation as to the amount of corporate indebtedness or liability.
(4) To act as the agent or representative of any member or members or others in any of the activities described in subdivisions (1) through (3).
(5) To make advances to members and other persons.
(6) To:
(A) purchase or acquire;
(B) hold, own, and exercise all rights of ownership in;
(C) sell, transfer, or pledge; or
(D) guarantee the payment of dividends or interest on or the retirement or redemption of;
shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing, handling, or marketing of any of the products handled by the association.
(7) To establish and accumulate reserves and surplus.
(8) To:
(A) buy; or
(B) acquire, hold, and exercise all privileges of ownership over;
real and personal property as may be necessary, convenient, or incidental to the conduct and operation of the business and activities of the association.
(9) To:
(A) establish, secure, own, and develop; and
(B) dispose of;
patents, trademarks, and copyrights.
(10) To:
(A) do anything:
(i) necessary or proper for the accomplishment of any one (1) of the purposes or the performance of any one (1) or more of the activities listed in this section; or
(ii) conducive to or expedient for the interest or benefit of the association; and
(B) contract accordingly.
(11) To exercise and possess the following:
(A) All powers, rights, and privileges necessary for or incidental to:
(i) the purposes for which the association is organized; or
(ii) the activities in which the association is engaged.
(B) Any other rights, powers, and privileges granted by Indiana law or to for-profit or nonprofit corporations, except as are inconsistent with the express provisions of this chapter.
(12) To recover, after two (2) years, any unclaimed stocks, dividends, capital credits, patronage refunds, utility deposits, membership fees, account balances, or book equities:
(A) for which the owner cannot be found; and (B) that are the result of distributable savings of the association returned to the members on a pro rata basis.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-11
Association; membership; issuance of stock
Sec. 11. (a) An association may under the terms and conditions prescribed in the bylaws adopted by the association admit as members or issue common and voting stock to any of the following:
(1) The individuals or political subdivisions of Indiana that meet the requirements of subsection (b).
(2) The associations that meet the requirements of subsection (c).
(b) To meet the requirements of this subsection, individuals or political subdivisions must be engaged in the production of agricultural products. For purposes of this section, a lessor or landlord of land used for the production of agricultural products or any individual devoting a substantial part of the individual's time to assisting others to produce agricultural products, whether employed by a farmer, an agricultural cooperative corporation, or an association, is considered to be engaged in the production of agricultural products. Except as otherwise provided in this section, the holders of common stock of an association limited by its articles of incorporation to one (1) or more particular agricultural services must be producers of agricultural products that use the articles or services to which the activities of the association are limited.
(c) An association:
(1) organized under or governed by this chapter or organized under or governed by the agricultural law of another state of the United States; or
(2) that complies with 7 U.S.C. 291 and 7 U.S.C. 292, whether incorporated in or outside the United States, and with acts amendatory or supplementary to 7 U.S.C. 291 and 7 U.S.C. 292;
may become a member or stockholder of any association or associations organized under this chapter. Any corporation, however organized, that is lawfully engaged in the production of agricultural products, either as owner, lessor, or lessee of land used for the production of agricultural products, may become a stockholder or member in any association that is organized under this chapter and for which more than one-half (1/2) of the value of the association's business consists of the patronage of individuals who are direct producers of agricultural products.
(d) A member of an association organized under this chapter that is not an individual may be represented by any individual authorized to do so in writing by the member.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-12
Articles of incorporation
Sec. 12. (a) The incorporators of an association to be formed

under this chapter shall execute and file articles of incorporation setting forth the following:
(1) The name of the proposed association.
(2) The purpose or purposes for which it is formed.
(3) The period during which it is to continue to exist, if the period is to be limited.
(4) The post office address of its principal office and the name and post office address of its resident agents.
(5) If organized without capital stock, whether the property rights and interest of the members are equal or unequal. If property rights and interest of the members are unequal, the articles of incorporation must set forth the provisions under and by which the property rights and interests of the respective members are to be determined and fixed.
(6) The following information, if the association is organized with capital stock:
(A) The total number of shares that the association may issue.
(B) Whether all or part of the shares have a par value.
(C) If all or part of the shares have a par value, the number and par value of the shares.
(D) Whether all or part of the shares are without a par value.
(E) If all or part of the shares are without a par value, the number of shares without a par value.
(F) If the shares are to be divided into classes or kinds:
(i) the number and par value, if any, of the shares of each class; and
(ii) subject to the limitations provided in this chapter with respect to issuance of voting stock, either a statement of the relative rights, preferences, limitations, and restrictions of each class, or a provision expressly vesting authority in the board of directors to determine the relative rights, preferences, limitations, and restrictions of each class by resolution or resolutions adopted before the issuance of any shares of the specific class.
(G) If the shares of any class are to be issuable in series:
(i) descriptions of the several series; and
(ii) subject to the limitation provided in this chapter with respect to the issuance of voting stock, a statement of the relative rights, preferences, limitations, and restrictions of each series, or a provision expressly vesting authority in the board of directors to determine the relative rights, preferences, limitations, and restrictions of each series by resolution or resolutions adopted before the issuance of any of the shares of the specific series.
(7) The number of directors constituting the initial board of directors of the association.
(8) The names and post office addresses of the first board of directors.
(9) The names and post office addresses of the incorporators. (10) Any other provisions, consistent with Indiana laws, for the regulation of the business and conduct of the affairs of the association and for creating, defining, limiting, or regulating the powers of the following:
(A) The association.
(B) The directors.
(C) The members.
(D) The shareholders of any class or classes of shareholders.
(b) The articles of incorporation must be:
(1) prepared and signed in duplicate by the incorporators;
(2) acknowledged by at least one (1) of the incorporators before a notary public; and
(3) presented in duplicate to the secretary of state at the secretary of state's office and accompanied by the fees prescribed by this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-13
Presentation of articles of incorporation
Sec. 13. (a) Upon presentation of articles of incorporation that comply with the requirements of this chapter, if the secretary of state finds that the articles of incorporation conform to law, the secretary of state shall do the following:
(1) Endorse the secretary of state's approval upon the duplicate copies of the articles.
(2) When all fees have been paid as required by law:
(A) file one (1) copy of the articles in the secretary of state's office; and
(B) issue a certificate of incorporation to the incorporators.
(3) Return the certificate of incorporation, together with the remaining copy of the articles of incorporation bearing the endorsement of the secretary of state's approval, to the incorporators or their representative.
(b) Upon the issuance of the certificate of incorporation by the secretary of state under subsection (a):
(1) the corporate existence of the association begins;
(2) all subscriptions to membership, subscriptions for shares of the association, or subscriptions to membership and for shares of the association are considered to be accepted by the association; and
(3) the subscribers are considered to be members, shareholders, or members and shareholders of the association.
(c) The certificate of incorporation issued by the secretary of state under this section is conclusive evidence of the fact that the association has been incorporated and of the corporation's right to transact business and to incur indebtedness.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-14
Association; merging, consolidating, or dissolving association;

amending articles of incorporation
Sec. 14. (a) Subject to subsections (b) and (c), an association may amend the association's articles of incorporation, merge or consolidate with one (1) or more other associations or corporations, effect special corporate transactions as described in IC 23-1, or dissolve by following the procedures specified in IC 23-1.
(b) An amendment to the articles of incorporation of an association organized under or governed by this chapter or an agreement of merger or consolidation to which an association organized under or governed by this chapter is a party may be adopted:
(1) by the affirmative votes of the majority of the members entitled to vote with respect to the amendment or agreement and voting at the meeting called for that purpose, if the voting rights of the members are equal; or
(2) by the affirmative votes of the majority of the votes cast by the members entitled to vote with respect to the amendment or agreement and voting at the meeting called for that purpose, if the voting rights of the members are not equal.
(c) A special corporate transaction or dissolution of an association organized under or governed by this chapter may be authorized:
(1) by the affirmative votes of three-fourths (3/4) of the members entitled to vote with respect to the transaction or dissolution and voting at the meeting called for that purpose, if the voting rights of the members are equal; or
(2) by the affirmative votes of three-fourths (3/4) of the votes cast by the members entitled to vote with respect to the transaction or dissolution and voting at the meeting called for that purpose, if the voting rights of the members are not equal.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-15
Bylaws; adoption and amendment; scope
Sec. 15. (a) Each association organized under or governed by this chapter shall, not more than thirty (30) days after the association's incorporation or after the association's acceptance of the requirements of this chapter, adopt a code of bylaws.
(b) The power to adopt, make, alter, amend, or repeal the bylaws is vested in the board of directors, unless specifically provided in the articles of incorporation.
(c) The bylaws may contain any provisions for the regulation and management of the business and affairs of the association that are not inconsistent with the articles of incorporation and the laws of this state, including provisions concerning the following:
(1) The time and place of holding and the manner of calling and conducting meetings of members and directors.
(2) The number of members that constitute a quorum at a meeting of the members.
(3) The number of directors that constitute a quorum at a meeting of the directors. (4) The right of members to vote by proxy, by mail, or by delegates elected by members in their respective districts, or by any one (1) or more such methods.
(5) The number of directors, their qualifications, the date, time, place, and manner of their election, and the length of their terms of office.
(6) The powers, duties, tenure, and qualifications of officers of the association and the date, time, place, and manner of electing the officers.
(7) The creation and appointment of executive and other committees, and the number of members of the committees and their powers.
(8) The:
(A) amount of entrance, organization, and membership fees, if any;
(B) manner and method of collection of the fees; and
(C) purposes for which the fees may be used.
(9) The:
(A) amount, if any, that each member is required to pay annually or from time to time to carry on the business of the association;
(B) charge, if any, to be paid by each member for services rendered by the association to the member; and
(C) time of payment and manner of collection of the amounts.
(10) The requirements made or imposed on members to enter into contracts with the association for the marketing of the members' products or for the purchasing of the members' supplies, machinery, or equipment, or both.
(11) The following:
(A) Qualifications for membership in the association and the conditions precedent to membership.
(B) The method, time, and manner in which a member can withdraw from membership.
(C) The conditions upon which and the time when the membership of any member ceases.
(D) The automatic suspension of the voting rights of a member when the member ceases to be eligible for membership in the association.
(E) The method, manner, and effect of the expulsion of a member.
(F) The manner of determining the value of a member's interest or shares:
(i) when the member is expelled; or
(ii) upon the member's death or withdrawal from membership.
(G) The manner in which the interest or shares of a member can be transferred or assigned.
(H) The time and manner in which a member's interest or shares may be redeemed by the association. (12) Penalties for violation of the bylaws.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-16
Association; meetings; special meetings
Sec. 16. (a) Each association shall provide in the association's bylaws for one (1) or more regular meetings annually.
(b) The board of directors of an association may call a special meeting at any time.
(c) Ten percent (10%) of the members or stockholders of an association may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. If the requirements of this subsection are satisfied, the directors of the association shall call the special meeting.
(d) Notice of all meetings, together with a statement of the purposes of the meeting, shall be mailed to each member at least ten (10) days before the meeting. However, the association's bylaws may instead provide that the notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-17
Board of directors; management of association
Sec. 17. (a) The business and affairs of an association shall be managed by a board of directors of at least five (5) directors. Subject to this limitation, unless specifically provided in the articles of incorporation, the number of directors shall be fixed by the bylaws, except as to the number constituting the initial board of directors. The number constituting the initial board of directors shall be fixed by the articles of incorporation.
(b) The number of directors may be increased or decreased from time to time by amendment of the bylaws, but a decrease in the number of directors may not shorten the term of an incumbent director. In the absence of articles of incorporation or bylaws that fix the number of directors, the number of directors must be the same as stated in the articles of incorporation for the initial board of directors.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-18
Board of directors; election; terms
Sec. 18. Except as otherwise provided in this chapter, the directors:
(1) shall be elected by the members at the annual meeting of the members; and
(2) may, if provided in the bylaws, be elected for terms of office that expire at different times.
A term of office may not continue for longer than three (3) years. In the absence of a provision in the bylaws for terms of office, each

director, except the first board of directors, shall be elected for a term of one (1) year and hold office until the director's successor is elected and qualified. The first board of directors, as named in the articles of incorporation, shall hold office until the first annual meeting of the members.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-19
Board of directors; districts; primary elections
Sec. 19. The territory served by an association may be divided into districts and the directors elected according to districts. In this case, the bylaws must specify:
(1) the number of directors to be elected in each district; and
(2) the manner and method of reapportioning the directors and of redistricting the territory served by the association.
The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to the district and that the result of the primary elections may be ratified by the members at the next annual or special meeting of the members of the association or may be considered as final.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-20
Board of directors; appointment
Sec. 20. One (1) or more directors may be appointed by any public official or commission or by the other directors elected by the members or their delegates. Directors appointed as provided in this section:
(1) shall represent primarily the interest of the general public in the association, but have the same powers and rights as other directors; and
(2) may not total more than one-fifth (1/5) of the entire number of directors.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-21
Board of directors; payment; restrictions
Sec. 21. (a) An association may provide a fair remuneration for:
(1) the time actually spent by the association's officers and directors in the association's service; and
(2) the service of the members of the association's executive committee and other committees.
(b) A director may not during the term of the director's office be a party to a contract for profit with the association differing in any way from the business relations accorded other members or patrons of the association.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-22
Executive committee; powers Sec. 22. If the association's bylaws provide for an executive committee, all of the functions and powers of the board of directors may be delegated to the committee, subject to the general direction and control of the board.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-23
Board of directors; vacancies
Sec. 23. When a vacancy on the board of directors occurs, other than by expiration of term of office, the remaining members of the board may fill the vacancy by a majority vote of the remaining members, unless the bylaws provide for the election of directors by districts. If the bylaws provide for the election of directors by districts, the board of directors may call a special meeting of the members in that district to fill the vacancy or may fill the vacancy as in the case of any other vacancy. A director who is elected or appointed by the board of directors to fill a vacancy on the board shall serve until the next annual or special meeting of the members.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-24
Board of directors; eligibility
Sec. 24. (a) Each director must during the director's term of office be a citizen of the United States. Each director, other than a public director, must be engaged in or have a direct interest in the production of agricultural products.
(b) An association may provide in the association's bylaws that a person is not eligible for election as a director unless the person is a member or patron of the association.
(c) An association may provide in the association's bylaws that a person is not eligible for election as a director unless the person has paid any indebtedness owed by the person to the association.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-25
Board of directors; financial report; records
Sec. 25. (a) The board of directors shall require a report to be presented to the board, at intervals determined by the board but not less often than semiannually, showing:
(1) the amount of indebtedness owed to the association by each director, officer, and employee at the close of the period; and
(2) the amount of stock, membership capital, or credits for the purchase of stock or membership capital shown on the books of the association as belonging to each director, officer, and employee.
The board of directors shall take action with respect to any individual indebtedness to the association that is larger than permitted by the bylaws as is best for the association in the sound discretion of the board.
(b) The board of directors shall require a record of attendance to

be kept and the secretary of the board to make a report at the annual meeting of members detailing the directors' attendance up to and including the last directors' meeting before the annual meeting, indicating:
(1) the number of regular and special meetings of the board; and
(2) the number of regular and of special meetings attended by each member of the board designated by name.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-26
Extension of credit
Sec. 26. (a) An association may provide in the association's bylaws limits within which the association may extend credit, either directly or indirectly, to any director, officer, or employee of the association.
(b) A person who is a director, officer, or employee of the association may not be extended credit on terms that are more favorable than the terms available to any other customer or member of the association.
(c) The provisions of this chapter:
(1) concerning the extension of credit to any director, officer, or employee;
(2) requiring the inclusion of information concerning the extension of credit to any director, officer, or employee in the association's annual reports to the secretary of state; and
(3) providing penalties for failure to comply with those provisions;
apply only to associations in which more than twenty-five percent (25%) of the gross income arises directly from the purchasing of supplies for their members and others. An association with a lesser percentage of gross income arising from purchasing of supplies may adopt similar provisions in the association's articles of incorporation as originally filed or later amended. If adopted, the provisions apply in every respect to the association and to the association's directors, officers, and employees.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-27
Election of officers
Sec. 27. (a) The officers of an association must consist of a president, one (1) or more vice presidents, a secretary, a treasurer, and other officers that may be prescribed by the bylaws. Each officer shall be elected or appointed by the board of directors at the time, in the manner, and for the terms as the bylaws provide, subject to the following conditions:
(1) The president and one (1) vice president must be members of the board of directors.
(2) A vice president who is not a director may not succeed to or fill the office of president.
(b) Except for the offices of the president and secretary, any two

(2) or more offices may be held by the same individual.
(c) The treasurer may be a bank or depository. If the treasurer is a bank or depository:
(1) the treasurer is considered to be a function of the board of directors but not an officer of the board of directors; and
(2) the secretary shall perform the usual accounting duties of the treasurer.
However, the funds of the association must be deposited only as and where authorized by the board of directors.
(d) The bylaws may provide for the election of the president and one (1) vice president by the members or their delegates at the annual meeting of the members.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-28
Membership certificates
Sec. 28. (a) A certificate of membership or a share or shares of voting stock may not be issued by an association until the membership fee or consideration for the share of stock has been paid in full. A promissory note may be accepted in full or partial payment for a share of stock or membership fee. However, the stock or membership certificate shall be held as security for the payment of the note. The acceptance of a note in full or partial payment of a share of stock or membership fee does not affect the member's right to vote if the member is not in default under the terms of the note.
(b) A member is not liable for the debts of the association to an amount exceeding the sum remaining unpaid on the member's membership fee or on the member's subscription or agreement to purchase a share or shares of stock, including any unpaid balance on any note given in payment.
(c) An association may provide in the association's articles of incorporation or bylaws that a member may not own more than a fixed amount or percentage of the association's membership capital or a fixed percentage or number of shares of the association's outstanding voting stock.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-29
Voting stock; votes; transfer
Sec. 29. (a) An association may provide in the association's articles of incorporation or bylaws that a member is not entitled to more than one (1) vote regardless of the amount of capital invested in or number of shares of voting stock owned by the member.
(b) The voting stock of or membership in an association may not be transferred to persons or associations that are not qualified to be members of an association organized under or governed by this chapter, and this restriction must be printed on every membership certificate and certificate of voting stock.
As added by P.L.2-2008, SEC.3.
IC 15-12-1-30
Distribution of dividends
Sec. 30. (a) The net earnings or savings of an association from the association's marketing activities, purchasing activities, or marketing and purchasing activities that exceed the amounts needed to restore a deficit, to pay dividends on outstanding stock, or to establish or provide for additions to reserves or surplus, or both, must be distributed, unless otherwise provided by the bylaws, to the patrons of the association on a patronage basis. If provided in the bylaws, the distribution of the net earnings or savings from the marketing activities, purchasing activities, or marketing and purchasing activities that exceed the amounts needed to restore a deficit, to pay dividends on outstanding stock, or to establish or provide for additions to reserves or surplus, or both, may be made at different rates for members and nonmembers, or may be restricted only to members, or only to members and those patrons with whom the association has contracted to pay patronage refunds, but all the distributions must be made on a patronage basis.
(b) If the reserves or surplus of an association are distributed at any time, the reserves or surplus must be distributed on a patronage basis as provided by the bylaws of the association.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-31
Redemption of stock
Sec. 31. (a) An association organized with capital stock may, at any time, unless otherwise provided in the association's articles of incorporation or bylaws, and except when the debts of the association exceed fifty percent (50%) of the assets:
(1) redeem, purchase, or acquire the association's outstanding common stock at the book value, as conclusively determined by the association's board of directors, but not to exceed par; and
(2) pay for the stock in cash within one (1) year.
(b) An association organized with capital stock may, at any time, unless otherwise provided in its articles of incorporation or bylaws, redeem, purchase, or acquire the association's outstanding preferred stock. However, an association may not redeem or purchase the association's outstanding preferred stock:
(1) when the association is insolvent; or
(2) when the redemption or purchase would render the association insolvent or would reduce the net assets of the association below the total amount payable to the holders of stock having prior or equal rights to the assets of the association upon involuntary dissolution.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-32
Issuance of various classes of stock
Sec. 32. (a) If the board of directors of an association, under authority expressly vested in the board by the articles of

incorporation, adopts a resolution that determines and states the relative rights, preferences, limitations, or restrictions of any class or classes of shares, or of any series of any class or classes, the association may not issue any of such shares unless the association first presents in duplicate in the office of the secretary of state, accompanied by the fees prescribed by this chapter, a certificate signed by the secretary or assistant secretary, and verified under oath by the president or a vice president of the association, setting forth the resolution so adopted and the time and manner of its adoption.
(b) Upon presentation of a certificate under subsection (a), the secretary of state, if the secretary of state finds that the certificate conforms to law and to the articles of incorporation of the association:
(1) shall endorse the secretary of state's approval on each copy of the certificate; and
(2) when all fees have been paid as required by law, shall:
(A) file one (1) copy of the certificate in the secretary of state's office;
(B) issue the secretary of state's certificate of approval and filing; and
(C) forward to the association the secretary of state's certificate, together with the other copy of the certificate of the officers of the association bearing the endorsement of the secretary of state's approval.
After the secretary of state takes the actions under subdivisions (1) and (2), the association may issue the shares.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-33
Officers and director; charges; removal
Sec. 33. (a) A member of an association may bring charges against an officer or a director by filing the charges in writing with the secretary of the association, together with a petition that is signed by five percent (5%) of the members and that requests the removal of the officer or director.
(b) The removal of the officer or director shall be voted upon at the next regular or special meeting of the association. The association may by a vote of a majority of the members of the association remove the officer or director and fill the vacancy.
(c) The director or officer against whom the charges have been brought must:
(1) be informed in writing of the charges before the meeting described in subsection (b); and
(2) have an opportunity at the meeting to be heard in person or by counsel and to present witnesses.
The person or persons bringing the charges against the director or officer are entitled to the same opportunity to be heard in person or by counsel and to present witnesses.
(d) If the bylaws provide for the election of directors by districts with primary elections in each district, a petition for removal of a

director must be signed by twenty percent (20%) of the members residing in the district from which the director was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the director. The director in question may be removed from office by a vote of the majority of the members of that district.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-34
Marketing contracts
Sec. 34. (a) An association and its members may make and execute marketing contracts requiring the members to sell, for any period that is not more than ten (10) years:
(1) all or any specified part of the members' agricultural products; or
(2) specified commodities;
exclusively to or through the association or any facilities to be created by the association.
(b) If a member contracts a sale to the association, it shall be conclusively held that title to the products passes absolutely and unreservedly, except for recorded liens, to the association:
(1) upon delivery; or
(2) at any other specified time, if expressly and definitely agreed in the contract.
(c) A contract authorized under this section may provide that the association may:
(1) sell or resell the products delivered by the association's members, with or without taking title to the products; and
(2) pay over to the association's members the resale price, with or without pooling, actual or proportionate, after deducting all necessary selling, overhead, and other costs and expenses, including:
(A) interest on preferred stock, not exceeding eight percent (8%) per year;
(B) reserves for retiring the stock, if any;
(C) other proper reserves;
(D) interest not exceeding eight percent (8%) per year on common stock; and
(E) any other deductions specified in the contract.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-35
Remedies for breach of contract
Sec. 35. (a) The bylaws or a marketing contract of an association may do the following:
(1) Fix, as liquidated damages, specific amounts to be paid by the members or stockholders to the association upon the breach of any provision of the marketing contract regarding the sale, delivery, or withholding of products.
(2) Provide that the contracting member will pay all costs,

premiums for bonds, expenses, and fees if any action is brought upon the contract by the association.
A provision described in this subsection is valid and enforceable, and a clause providing for liquidated damages is enforceable and is not regarded as a penalty.
(b) If there is a breach or threatened breach of a marketing contract regarding the sale, delivery, or withholding of products by a member, the association is entitled to:
(1) an injunction to prevent the further breach of the contract; and
(2) a decree of specific performance of the contract.
(c) Pending the adjudication of an action under subsection (b) and upon:
(1) filing a verified complaint showing the breach or threatened breach; and
(2) filing a sufficient bond;
the association is entitled to a temporary restraining order and preliminary injunction against the member.
(d) Subsections (a), (b), and (c) are applicable to, and the rights and remedies described in subsections (a), (b), and (c) are available to, any corporation that is organized under any agricultural cooperative law of any other state of the United States and is admitted to do business in Indiana.
(e) A grower of agricultural products that signs a marketing agreement with a cooperative marketing association organized under this chapter is permitted to place crop mortgages on the grower's crops. However, the crop mortgages and other liens are subordinate to the right of the association to take delivery of any such crops covered by the marketing agreement. In such cases, if the mortgagee or lien holder serves proper notice on the association, the proportionate proceeds due or payable to that grower become subject to the mortgages or liens instead of the crops originally covered by the mortgages or liens. If any deficiency remains at the end of the season, the grower is liable for the deficiency under the present practice, and the mortgagee or lienholder has the same rights against the grower for the deficiency as the grower possesses.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-36
Purchase of property or stock in another entity
Sec. 36. If an association that is organized under or governed by this chapter with capital stock purchases:
(1) the stock;
(2) any property; or
(3) any interest in any property;
of any person, firm, corporation, or association, the association may discharge the obligations incurred in the purchase, wholly or in part, by exchanging for the acquired interest, shares of the association's capital stock to an amount that at par value would equal the fair market value of the stock or interest purchased, as determined by the

board of directors. In that case, the transfer to the association of the stock or interest purchased must be equivalent to payment in cash for the shares of stock issued.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-37
Biennial report; contents; form; delivery
Sec. 37. (a) During April of every other year, each association organized or reorganized under this chapter shall prepare and file a biennial report setting forth the following information:
(1) The name of the association and the state or country under whose law the association is incorporated.
(2) The address of the association's registered office and the name of the association's registered agent at that office in Indiana.
(3) The address of the association's principal office.
(4) The names and business or residence addresses of the association's directors, secretary, and highest executive officer.
(b) The biennial report of each association must be:
(1) made on a form prescribed and furnished by the secretary of state;
(2) signed by any current officer of the association or, if the association is in the hands of a receiver or a trustee, by the receiver or trustee;
(3) verified and affirmed subject to the penalties for perjury; and
(4) filed in the office of the secretary of state, accompanied by the fees prescribed by law.
(c) Information in the biennial report must be current as of the date the biennial report is executed on behalf of the association.
(d) The first biennial report of the association must be delivered to the secretary of state in the second year following the calendar year in which the association was organized. Subsequent biennial reports must be delivered to the secretary of state every second year following the year in which the last biennial report was filed.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-38
Disclosure of financial condition; offense
Sec. 38. (a) If, upon receipt of a biennial report delivered under section 37 of this chapter, the secretary of state determines or has reason to believe that the association filing the report is not disclosing the association's true financial condition or is violating this chapter, the secretary of state may require the association to disclose all material facts by:
(1) submitting a verified audit bearing the certificate under oath of a qualified public accountant approved by the secretary of state;
(2) replying to interrogatories; or
(3) reporting under oath on any matters requested by the

secretary of state.
(b) An officer or a director of an association who knowingly distributes, publishes, or files with the secretary of state a written report, certificate, or statement of the condition or business of the association that is false in any material respect commits a Class D felony.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-39
Application of other laws
Sec. 39. A law in conflict with this chapter may not be construed to apply to an association provided for in this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-40
Limitation on the use of the term "cooperative"
Sec. 40. A person, or a firm, a limited liability company, a corporation, or an association organized in Indiana after February 23, 1925, may not use the word "cooperative" as part of its corporate or other business name or title for cooperative activities of producers of agricultural products unless it has complied with this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-41
Membership of association in other corporations or associations
Sec. 41. An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any corporation or corporations, or association or associations, with or without capital stock, that are engaged in:
(1) any activity in connection with the producing, marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, transportation, handling, or use of any:
(A) agricultural products; or
(B) byproducts of any agricultural products;
handled by the association or the association's patrons;
(2) any activity in connection with the manufacturing, assembling, selling, supplying, purchasing, hiring, transportation, or use of supplies, machinery, or equipment that the association or the association's patrons use; or
(3) the financing of any activities described in subdivision (1) or (2) or in performing or furnishing economic or educational service for persons engaged in agriculture.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-42
Joint activities with other associations
Sec. 42. (a) An association may, upon resolution adopted by the association's board of directors:
(1) enter into all necessary and proper contracts and

agreements; and
(2) make all necessary and proper stipulations, agreements, and contracts and arrangements with any other cooperative corporation, association, or associations formed in Indiana or in any other state;
for the cooperative and more economical performance of all or any part of the association's business.
(b) Any two (2) or more associations may, by agreement between them:
(1) unite in employing and using; or
(2) separately employ and use;
the same personnel, methods, means, and agencies for carrying on and conducting the associations' respective businesses.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-43
Vote by existing cooperatives for governance under chapter
Sec. 43. (a) A corporation or an association organized under statutes in effect before February 23, 1925, may by a majority vote of its stockholders or members, elect to be governed by this chapter by:
(1) limiting its stockholders or membership; and
(2) adopting the other restrictions provided in this chapter.
(b) The corporation or association shall make out in duplicate a statement signed and sworn to by its directors specifying that the corporation or association has, by a majority vote of the stockholders or members:
(1) decided to accept the benefits of and be bound by this chapter; and
(2) authorized the changes.
Articles of incorporation must be filed as required in section 12 of this chapter, except that the articles of incorporation must be signed by the current members of the board of directors. The filing fee is the same as for filing an amendment to articles of incorporation.
As added by P.L.2-2008, SEC.3. Amended by P.L.86-2008, SEC.7.

IC 15-12-1-44
Breach of marketing contract; penalty; injunction
Sec. 44. A person or corporation whose officers or employees knowingly induce or attempt to induce any member or stockholder of an association:
(1) organized under this chapter; or
(2) organized under any agricultural cooperative law of any other state of the United States and admitted to do business in Indiana;
to breach the member's or stockholder's marketing contract with the association is liable to the aggrieved association in a civil suit in the penal sum of one hundred dollars ($100) for each offense. In addition, the person or corporation shall pay to the association reasonable attorney's fees and all costs involved in the litigation or

proceedings at law.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-45
Warehouse or elevator operator; breach of marketing contract; penalty; injunction
Sec. 45. (a) A person, firm, limited liability company, or corporation that:
(1) operates a warehouse, an elevator, or other receiving place or deals in any agricultural products within Indiana; and
(2) solicits, persuades, or permits any member of an association:
(A) organized under this chapter; or
(B) organized under any agricultural cooperative law of any other state of the United States and admitted to do business in Indiana;
to breach the member's marketing contract with the association by accepting or receiving the member's products for sale, for auction, or for display for sale, contrary to the terms of a marketing agreement of which the person, a member of the firm, the manager of the limited liability company, or an active officer or manager of the corporation has knowledge or notice;
is liable to the aggrieved association in a civil suit in the penal sum of one hundred dollars ($100) for each offense, and the aggrieved association is entitled to an injunction against the warehouseman or other person to prevent further breaches and a multiplicity of actions on the breach.
(b) Pending the adjudication of an action under subsection (a) and upon filing:
(1) a verified complaint showing the breach or threatened breach of a marketing contract by reason of any acts described in subsection (a); and
(2) a sufficient bond or undertaking;
the aggrieved association is entitled to a temporary restraining order and a temporary injunction against the person, firm, limited liability company, or corporation. In addition, the warehouseman or other person, firm, limited liability company, or corporation shall pay to the association reasonable attorney's fees and all costs involved in the litigation or legal proceedings.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-46
Exemption from conspiracy and monopoly laws; legality of marketing contracts
Sec. 46. (a) An association that is organized under this chapter or that is organized under an agricultural cooperative law of another state and is admitted to do business in Indiana is not:
(1) a conspiracy or a combination in restraint of trade;
(2) an illegal monopoly; or
(3) an attempt to:
(A) lessen competition; (B) fix prices arbitrarily; or
(C) create a combination or pool;
in violation of any Indiana law.
(b) The marketing contracts and agreements between an association described in subsection (a) and the association's members and any agreements authorized in this chapter are not:
(1) illegal;
(2) in restraint of trade; and
(3) contrary to any law enacted against pooling or combinations.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-47
Application of corporation laws; exceptions
Sec. 47. IC 23-1 and all powers and rights under IC 23-1 apply to associations organized under or governed by this chapter, except where IC 23-1 conflicts with or is inconsistent with this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-48
Secretary of state; fees
Sec. 48. (a) The secretary of state shall charge and collect for the benefit of the state the following fees:
(1) For filing with the secretary of state the articles of incorporation of an association organized or a corporation reorganized under this chapter providing for the issuance of membership certificates only and not for certificates of stock, five dollars ($5).
(2) For filing with the secretary of state articles of incorporation of an association organized or a corporation reorganized under this chapter providing for the issuance of capital stock not exceeding five thousand dollars ($5,000) of par value, five dollars ($5). If the capital stock authorized to be issued by the association exceeds five thousand dollars ($5,000), one cent ($0.01) for each one hundred dollars ($100) of additional par value.
(3) For filing with the secretary of state a certificate of increase of capital stock of any association for an increase of not more than five thousand dollars ($5,000) of par value, five dollars ($5), and for each one hundred dollars ($100) of par value of increase above five thousand dollars ($5,000), one cent ($0.01).
(4) For filing with the secretary of state any certificate not specified in this section, five dollars ($5) each, regardless of the number of amendments contained in the certificate, with the exception of increases of capital stock. The fee for increases of capital stock is as provided in subdivision (3).
(5) For filing biennial or special reports of associations, two dollars ($2) for each filing, which is in addition to any other fees specified in this section. The biennial report filing fee is one dollar ($1) per year, to be paid biennially. (6) For each certificate issued by the secretary of state, one dollar ($1), and for each impression of the seal of the state of Indiana affixed by the secretary of state on the certificate, fifty cents ($0.50).
(b) Fees collected under subsection (a) shall be deposited in the state general fund.
As added by P.L.2-2008, SEC.3. Amended by P.L.106-2008, SEC.48.

IC 15-12-1-49
Foreign cooperative associations; application for admission
Sec. 49. (a) Any nonprofit cooperative association organized under the agricultural cooperative law of any state of the United States other than Indiana and not admitted to do business in Indiana before March 12, 1935, must submit the following to the secretary of state at the secretary of state's office before transacting any business in Indiana:
(1) A copy of the nonprofit cooperative association's articles of incorporation, with all amendments to the articles of incorporation. The copy of the nonprofit cooperative association's articles of incorporation must be authenticated by the proper officer of the state where the nonprofit cooperative association is incorporated.
(2) An application for admission, which must contain the same information as required in the articles of incorporation of an association seeking to be incorporated under this chapter, together with any additional information that the secretary of state may require, which must include a statement of assets and liabilities as of a date not earlier than thirty (30) days before the filing of the application for admission. The information shall be submitted in triplicate originals on forms prescribed by the secretary of state.
(3) The prescribed fees.
(b) An application submitted under subsection (a) must be signed and verified under oath by:
(1) the president or vice president; and
(2) the secretary or assistant secretary;
of the association.
(c) Except for a fee calculated on the basis of capital or capital stock, which must be calculated on the proportion of the capital or capital stock represented in Indiana, the fees described in this section must equal the fees that would be required if the applicant were seeking to be incorporated under this chapter. However, the fee may not be less than ten dollars ($10).
As added by P.L.2-2008, SEC.3.

IC 15-12-1-50
Foreign cooperative associations; certificate of admission
Sec. 50. (a) If the secretary of state finds that an application for admission submitted under section 49 of this chapter conforms to law and that all patrons of the association who reside in Indiana will be

entitled to receive substantially the same rights, benefits, and privileges from the association as though the association were incorporated under this chapter, the secretary of state shall:
(1) endorse the secretary of state's approval upon each of the triplicate copies; and
(2) if all fees required by law have been paid:
(A) file one (1) copy of the application for admission and an authenticated copy of the articles of incorporation of the association in the secretary of state's office; and
(B) issue to the association an original and a duplicate certificate of admission, accompanied by two (2) copies of the application bearing the endorsement of the secretary of state's approval.
(b) A certificate of admission issued under subsection (a) must set forth the following:
(1) The name of the association, the state where the association was incorporated, and the location of the association's principal office in that state.
(2) The character of business the association is authorized to transact in Indiana.
(3) The amount of the association's authorized capital stock, if any, and the amount of capital stock issued and outstanding.
(4) The amount of the fee paid for the association's admission.
(5) The address of the corporation in Indiana.
(6) The name and address of the association's resident agent in Indiana for service of legal process.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-51
Admitted foreign cooperative associations; rights and restrictions
Sec. 51. Any nonprofit cooperative association organized under the agricultural cooperative law of another state and admitted to do business in Indiana:
(1) may transact business as set forth in the certificate of admission issued to the association by the secretary of state;
(2) has the same rights, privileges, powers, and remedies at law or in equity possessed by an association incorporated under this chapter; and
(3) is subject to the same liabilities, restrictions, duties, and penalties imposed on an association incorporated under this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-1-52
Governance of certificates of stock and membership
Sec. 52. Certificates of stock or of membership issued, transferred, redeemed, or canceled by an association are governed by this chapter and the articles of incorporation and bylaws of the association.
As added by P.L.2-2008, SEC.3.



CHAPTER 2. INDIANA RURAL REHABILITATION CORPORATION

IC 15-12-2-2
State official; trust assets of the rural rehabilitation corporation
Sec. 2. The director is designated as the state official to make application to and receive from the United States Secretary of Agriculture, or any other proper federal official, under and subject to Public Law 499, 81st Congress, approved May 3, 1950, the trust assets, either funds or property, held by the United States as trustee on behalf of the Indiana rural rehabilitation corporation.
As added by P.L.2-2008, SEC.3.

IC 15-12-2-3
Agreements for federal administration
Sec. 3. (a) The director may enter into agreements with the United States Secretary of Agriculture under Section 2(f) of Public Law 499, 81st Congress, upon the terms and conditions and for periods as may be mutually agreeable, authorizing the United States Secretary of Agriculture to accept, administer, expend, and use in Indiana all or any part of the trust assets or any other funds of the state of Indiana that may be appropriated to use in carrying out the purposes of Titles 1 and 2 of the Bankhead-Jones Farm Tenant Act, in accordance with the applicable provisions of Title 4 of the Bankhead-Jones Farm Tenant Act, as amended.
(b) The director shall provide in an agreement with the United States Secretary of Agriculture under this section:
(1) that all of the funds shall be administered through the Farmer's Home Administration;
(2) that only three percent (3%) of the book value of the assets transferred may be used for administrative purposes; and
(3) that the Farmer's Home Administration may do any and all things necessary to effectuate and carry out the purposes of agreements under this section.
As added by P.L.2-2008, SEC.3.

IC 15-12-2-4
Deposit and expenditure of funds
Sec. 4. Notwithstanding any other law, funds and the proceeds of the trust assets that are not authorized to be administered by the United States Secretary of Agriculture under section 3 of this chapter shall be received by the director under an application made under section 2 of this chapter. The director shall deposit the funds with the treasurer of state. The funds shall be held in a special fund for

expenditure on proper voucher and warrant by the director for purposes of section 3 of this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-2-5
Director's powers; delegation
Sec. 5. (a) The director may do the following:
(1) Collect, compromise, adjust, or cancel claims and obligations arising out of or administered under:
(A) this chapter; or
(B) any mortgage, lease, contract, or agreement entered into or administered under this chapter.
(2) If in the director's judgment it is necessary and advisable, pursue a claim or an obligation described in subdivision (1) to final collection in any court having jurisdiction.
(3) Bid for and purchase at any execution, foreclosure, or other sale or otherwise acquire property:
(A) on which the director has a lien by reason of a judgment or execution; or
(B) that is pledged, mortgaged, or conveyed to secure or that otherwise secures any loan or other indebtedness owing to or acquired by the director under this chapter.
(4) Accept title to any property purchased or acquired under this section, operate or lease the property for a period considered necessary to protect the investment in the property, and sell or dispose of the property in a manner consistent with this chapter.
(b) The authority under this section shall be delegated by the director to the United States Secretary of Agriculture with respect to funds or assets authorized to be administered and used by the director under agreements entered into under section 3 of this chapter.
As added by P.L.2-2008, SEC.3.

IC 15-12-2-6
Exemption from liability
Sec. 6. The United States and the United States Secretary of Agriculture may not be held liable for the transfer of assets to the director under this chapter.
As added by P.L.2-2008, SEC.3.



CHAPTER 3. REPURCHASE OF FARM OR INDUSTRIAL MACHINERY INVENTORY

IC 15-12-3-2
"All terrain vehicle"
Sec. 2. As used in this chapter, "all terrain vehicle" has the meaning set forth in IC 14-8-2-5.7.
As added by P.L.2-2008, SEC.3. Amended by P.L.86-2010, SEC.9.

IC 15-12-3-3
"Current net price"
Sec. 3. As used in this chapter, "current net price" means:
(1) the price listed by a wholesaler, manufacturer, or distributor of inventory in effect at the time a contract is terminated; minus
(2) an applicable trade or cash discount.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-4
"Farm or industrial machinery"
Sec. 4. (a) As used in this chapter, "farm or industrial machinery" means any of the following:
(1) A farm implement.
(2) A tractor.
(3) Farm machinery.
(4) Utility and industrial equipment.
(5) Construction machinery, including a track and wheel tractor, a motor grader, and an excavator.
(6) An attachment or repair part for a machine listed in subdivisions (1) through (5).
(b) The term does not include an all terrain vehicle.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-5
"Inventory"
Sec. 5. As used in this chapter, "inventory" means farm or industrial machinery held by a retailer. As added by P.L.2-2008, SEC.3.

IC 15-12-3-6
"Net cost"
Sec. 6. As used in this chapter, "net cost" means:
(1) the price a retailer paid to a wholesaler, manufacturer, or distributor for inventory; minus
(2) any discounts, retainage, and prepaid freight or return freight.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-7
"Person"
Sec. 7. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, a trust, or an unincorporated association.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-8
"Retailer"
Sec. 8. (a) As used in this chapter, "retailer" means a person engaged in the business of selling, at retail, farm or industrial machinery.
(b) The term does not include a retail seller of:
(1) petroleum products, if the sale of petroleum products is the primary purpose of the retail seller's business;
(2) motor vehicles (as defined in IC 9-13-2-105(a)); or
(3) automotive care and replacement products.
(c) The term includes the heirs, personal representative, guardian, or receiver of a retailer.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-9
"Retainage"
Sec. 9. As used in this chapter, "retainage" refers to various purchase, invoice, and other discounts held by the supplier and due the retailer at a later time.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-10
Repurchase of inventory; exceptions
Sec. 10. (a) Upon the termination of a written or an unwritten contract between a retailer and a wholesaler, manufacturer, or distributor of farm or industrial machinery under which the retailer had agreed to maintain an inventory, the wholesaler, manufacturer, or distributor shall repurchase the inventory of the retailer under section 11 of this chapter.
(b) If the retailer has an outstanding debt to the wholesaler, manufacturer, or distributor, the amount to be paid in repurchase of the inventory may be credited to the retailer's account. (c) The requirement under subsection (a) that a wholesaler, manufacturer, or distributor repurchase inventory does not apply when a contract is terminated based upon:
(1) the conviction of the retailer (or a principal owner or operator of the retailer) of an offense involving theft, dishonesty, or false statement; or
(2) a fraudulent misrepresentation by the retailer to the wholesaler, manufacturer, or distributor that is material to the contract.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-11
Farm and industrial machinery repurchased; proof of purchase
Sec. 11. (a) Except as provided in section 14 of this chapter, a wholesaler, manufacturer, or distributor shall repurchase farm or industrial machinery that:
(1) the retailer previously purchased from the wholesaler, manufacturer, or distributor; and
(2) the retailer held as inventory on the date of the termination of the contract.
(b) For purposes of subsection (a)(1), proof of purchase from the supplier may include retail invoices from the supplier or a reference to an item in a current or past supplier price book.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-12
Repurchase price; packaging
Sec. 12. (a) The price for a repurchase under this chapter must equal the sum of:
(1) one hundred percent (100%) of the net cost of all new, unsold, undamaged, and complete farm or industrial machinery (except repair parts); plus
(2) one hundred percent (100%) of the current net price of all new, unused, and undamaged repair parts.
(b) Except as provided in subsection (c), a wholesaler, manufacturer, or distributor that is required to repurchase farm or industrial machinery from a retailer under this chapter shall pay freight charges incurred in shipping the farm or industrial machinery (except repair parts) back to the wholesaler, manufacturer, or distributor.
(c) A retailer shall pay freight charges incurred in shipping repair parts that are repurchased under this chapter back to the wholesaler, manufacturer, or distributor.
(d) A retailer is responsible for the packaging of all farm or industrial machinery that is repurchased from the retailer under this chapter in preparation for the shipment of the machinery back to the wholesaler, manufacturer, or distributor.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-13 Title to inventory
Sec. 13. Upon the payment to the retailer of the repurchase price under section 12 of this chapter, the title to the inventory passes to the wholesaler, manufacturer, or distributor.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-14
Repurchase exceptions
Sec. 14. This chapter does not require the repurchase of any of the following:
(1) A repair part that has a limited storage life or is subject to deterioration, including rubber items, gaskets, batteries, solvents, and lubricants.
(2) A single repair part that is priced as a set of two (2) or more items.
(3) Inventory for which the retailer is unable to furnish evidence, satisfactory to the wholesaler, manufacturer, or distributor, of clear title, free and clear of all claims, liens, and encumbrances.
(4) Inventory that the retailer desires to keep, provided the retailer has a contractual right to keep the inventory.
(5) Inventory that is not in a new, unused, and undamaged condition.
(6) Inventory that was ordered by the retailer on or after the date of notification of termination of the contract.
(7) Inventory that was acquired by the retailer from a source other than the wholesaler, manufacturer, or distributor.
(8) Complete farm and industrial machinery, except repair parts, that was purchased at least thirty-six (36) months before the date of termination.
(9) A repair part that is in a broken or damaged package, if the package is necessary for the resale of the repair part to a customer by a retailer.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-15
Civil liability
Sec. 15. A wholesaler, manufacturer, or distributor that fails or refuses to repurchase inventory as required under this chapter within ninety (90) days after the termination of a contract is liable in a civil action to the retailer for:
(1) one hundred percent (100%) of the current net price of repair parts;
(2) one hundred percent (100%) of the net cost of all other inventory;
(3) the retailer's reasonable attorney's fees;
(4) court costs; and
(5) interest on the amounts determined under subdivisions (1) through (2), computed at a simple interest rate that is set by the court at not less than six percent (6%) per year and not more

than ten percent (10%) per year, and beginning to accrue on the sixty-first day after the termination of the contract.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-16
Repurchase after death, incapacity, or insolvency
Sec. 16. (a) If a retailer:
(1) is an individual who dies or is incapacitated; or
(2) is a corporation that becomes insolvent;
the retailer's heirs, personal representative, guardian, or receiver may compel a wholesaler, manufacturer, or distributor to repurchase the retailer's inventory under this chapter as if the retailer's contract had terminated.
(b) The retailer's heirs, personal representative, guardian, or receiver must exercise the right provided by this section not later than one hundred eighty (180) days after the retailer's death, incapacitation, or insolvency. However, this section does not require the repurchase of inventory if the heirs, personal representative, guardian, or receiver enters into a new contract with the wholesaler, manufacturer, or distributor.
As added by P.L.2-2008, SEC.3.

IC 15-12-3-17
Inspection of inventory
Sec. 17. A retailer, wholesaler, manufacturer, or distributor may, in person or through a representative, inspect all inventory and certify its acceptability when it is packed for shipment to the wholesaler, manufacturer, or distributor for repurchase under this chapter.
As added by P.L.2-2008, SEC.3.



CHAPTER 4. MEDIATION PROGRAM

IC 15-12-4-2
Establishment of program
Sec. 2. The director may establish a program under 7 U.S.C. 6991 et seq. (the Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994) to provide procedures for mediating adverse decisions by agencies of the United States Department of Agriculture.
As added by P.L.2-2008, SEC.3.

IC 15-12-4-3
Certification
Sec. 3. The remediation program may be certified by the United States Department of Agriculture.
As added by P.L.2-2008, SEC.3.

IC 15-12-4-4
Financial assistance
Sec. 4. The director may apply to the Secretary of the United States Department of Agriculture for financial assistance for the operation and administration of the remediation program.
As added by P.L.2-2008, SEC.3.

IC 15-12-4-5
Rules
Sec. 5. The director may adopt rules under IC 4-22-2 that are necessary to administer the remediation program.
As added by P.L.2-2008, SEC.3.

IC 15-12-4-6
Mediator approval
Sec. 6. (a) The director must approve each mediator who serves in the remediation program.
(b) Before a mediator may be approved, the director shall provide adequate training to the mediator to ensure that the mediator:
(1) has a reasonable expertise in agriculture, including a basic understanding of federal and state agricultural programs; and
(2) is not biased, prejudiced, or personally interested in the outcome of a proceeding. As added by P.L.2-2008, SEC.3.



CHAPTER 5. INDIANA LAND RESOURCES COUNCIL

IC 15-12-5-2
"Director"
Sec. 2. As used in this chapter, "director" refers to the director of the Indiana state department of agriculture.
As added by P.L.2-2008, SEC.3. Amended by P.L.120-2008, SEC.36.

IC 15-12-5-3
Indiana land resources council established
Sec. 3. The Indiana land resources council is established.
As added by P.L.2-2008, SEC.3.

IC 15-12-5-4
Staff and administrative support
Sec. 4. The director shall provide the necessary staff and administrative support for the council.
As added by P.L.2-2008, SEC.3.

IC 15-12-5-5
Council; purpose
Sec. 5. The purpose of the council is to:
(1) collect information; and
(2) provide:
(A) educational assistance;
(B) technical assistance; and
(C) advice;
to local governments regarding land use strategies and issues across the state.
As added by P.L.2-2008, SEC.3.

IC 15-12-5-6
Council; powers
Sec. 6. The council may do the following:
(1) Provide technical assistance and information about land use strategies.
(2) Facilitate collaboration among commonly affected state, county, and local government units.
(3) Compile and maintain a land planning information library, both hard copy and electronic, that includes current data on land resources in Indiana.
(4) Establish or coordinate educational programs for governmental units, nongovernmental entities, and the public

with special consideration for local planning commission members and county commissioners.
(5) Provide counties and local communities conducting land use planning with access to technical and legal assistance through a referral service.
(6) Provide information to local authorities on model ordinances for programs and techniques on land use.
(7) Obtain grants and assist counties and local communities in locating additional funding sources for planning projects.
(8) Make recommendations to the general assembly and other governmental bodies concerning land resources.
(9) When requested, advise the general assembly on proposals relating to land resources.
As added by P.L.2-2008, SEC.3.

IC 15-12-5-7
Council; membership; terms
Sec. 7. (a) The council consists of the following members:
(1) The director or the director's designee.
(2) Nine (9) members appointed by the governor as follows:
(A) One (1) member representing county government.
(B) One (1) member representing municipal government.
(C) One (1) member representing farm owners.
(D) One (1) member representing home building and land development.
(E) One (1) member representing business.
(F) One (1) member representing the environment.
(G) One (1) member with expertise in land use issues representing academia.
(H) One (1) member representing soil and water conservation districts.
(I) One (1) member representing forestry.
(b) Not more than five (5) of the members appointed by the governor under subsection (a)(2) may be of the same political party.
(c) The term of a member is four (4) years.
(d) Each member appointed by the governor under subsection (a)(2) is entitled to hold office for the term of the member's appointment and is entitled to continue to serve after expiration of the member's appointment until a successor is appointed and qualified.
(e) A member is eligible for reappointment.
(f) A member appointed by the governor under subsection (a)(2) may be removed from office by the governor and serves at the pleasure of the governor.
(g) If a vacancy occurs among the members of the council appointed by the governor under subsection (a)(2), the governor shall appoint an individual to serve for the unexpired term of the vacating member.
As added by P.L.2-2008, SEC.3.
IC 15-12-5-8
Chairperson
Sec. 8. The director or the director's designee serves as chairperson of the council.
As added by P.L.2-2008, SEC.3.

IC 15-12-5-9
Quorum
Sec. 9. (a) A quorum of the council for transacting business consists of six (6) members.
(b) The affirmative vote of at least six (6) members is necessary for any action to be taken by the council.
(c) A vacancy in the membership of the council does not impair the right of a quorum to exercise all rights and perform all duties of the council.
As added by P.L.2-2008, SEC.3.

IC 15-12-5-10
Meetings
Sec. 10. The council shall meet at the call of the chairperson.
As added by P.L.2-2008, SEC.3.

IC 15-12-5-11
Records
Sec. 11. The council's records and information shall be kept at the office of the director.
As added by P.L.2-2008, SEC.3.

IC 15-12-5-12
Per diem and traveling expenses
Sec. 12. (a) Each member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2008, SEC.3.






ARTICLE 13. STATE FAIR

CHAPTER 1. DEFINITIONS

IC 15-13-1-2
"Advisory committee"
Sec. 2. "Advisory committee" refers to the state fair advisory committee established by IC 15-13-6-1.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-3
"Agricultural interest"
Sec. 3. "Agricultural interest" means any of the following:
(1) The Indiana Farm Bureau, Inc.
(2) The Farmers' Union.
(3) The Grange.
(4) The National Farmers Organization.
(5) A county or another regularly organized agricultural fair, including a county 4-H fair.
(6) The beef cattle industry.
(7) The dairy cattle industry.
(8) The grain growers' industry.
(9) Home economic clubs.
(10) The horticulture industry.
(11) Horse associations.
(12) The poultry industry.
(13) The sheep industry.
(14) The swine industry.
(15) The vegetable growers' industry.
(16) A county cooperative extension board.
(17) A soil and water conservation district.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-4
"Barn"
Sec. 4. "Barn" refers to the center for agricultural science and heritage established by IC 15-13-11-1.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-5
"Barn director"
Sec. 5. "Barn director" refers to the individual who administers

the educational programs and operations of the barn.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-6
"Board"
Sec. 6. "Board" refers to the state fair board established by IC 15-13-5-1.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-7
"Bond"
Sec. 7. "Bond" means a revenue bond issued by the commission under IC 15-13-10.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-8
"Commission"
Sec. 8. "Commission" refers to the state fair commission established by IC 15-13-2-1.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-9
"Cost of project"
Sec. 9. "Cost of a project", for purposes of IC 15-13-10, has the meaning set forth in IC 15-13-10-1.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-10
"District"
Sec. 10. "District" means any of the following districts:
(1) District 1 consists of the following counties:
Benton County
Carroll County
Jasper County
Lake County
Newton County
Porter County
Pulaski County
Starke County
White County.
(2) District 2 consists of the following counties:
Cass County
Elkhart County
Fulton County
Howard County
Kosciusko County
LaPorte County
Marshall County
Miami County
St. Joseph County Whitley County.
(3) District 3 consists of the following counties:
Adams County
Allen County
Blackford County
DeKalb County
Delaware County
Grant County
Huntington County
Jay County
LaGrange County
Noble County
Steuben County
Wabash County
Wells County.
(4) District 4 consists of the following counties:
Bartholomew County
Dearborn County
Decatur County
Fayette County
Franklin County
Hamilton County
Hancock County
Henry County
Jennings County
Johnson County
Madison County
Ohio County
Randolph County
Ripley County
Rush County
Shelby County
Switzerland County
Union County
Wayne County.
(5) District 5 consists of the following counties:
Clark County
Crawford County
Daviess County
Dubois County
Floyd County
Gibson County
Harrison County
Jackson County
Jefferson County
Knox County
Lawrence County
Martin County
Orange County
Perry County Pike County
Posey County
Scott County
Spencer County
Vanderburgh County
Warrick County
Washington County.
(6) District 6 consists of the following counties:
Boone County
Brown County
Clay County
Clinton County
Fountain County
Greene County
Hendricks County
Monroe County
Montgomery County
Morgan County
Owen County
Parke County
Putnam County
Sullivan County
Tippecanoe County
Tipton County
Vermillion County
Vigo County
Warren County.
(7) District 7 consists of the following county:
Marion County.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-11
"Fair"
Sec. 11. "Fair" refers to the fair held by the board under IC 15-13-7.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-12
"Fairgrounds"
Sec. 12. "Fairgrounds" means the real estate owned by the commission that was originally conveyed to the state by the Indiana state board of agriculture by warranty deed dated May 31, 1921, and recorded in the office of the recorder of Marion County on April 21, 1923, in Land Record 74, page 347.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-13
"Fund"
Sec. 13. "Fund" refers to the state fair fund established by IC 15-13-8-1. As added by P.L.2-2008, SEC.4.

IC 15-13-1-14
"Political subdivision"
Sec. 14. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-15
"Project"
Sec. 15. "Project", for purposes of IC 15-13-10, has the meaning set forth in IC 15-13-10-2.
As added by P.L.2-2008, SEC.4.

IC 15-13-1-16
"Property"
Sec. 16. "Property" has the meaning set forth in IC 35-31.5-2-253.
As added by P.L.2-2008, SEC.4. Amended by P.L.114-2012, SEC.38.

IC 15-13-1-17
"Trustees"
Sec. 17. "Trustees" refers to the board of trustees for the barn established by IC 15-13-11-2.
As added by P.L.2-2008, SEC.4.



CHAPTER 2. STATE FAIR COMMISSION

IC 15-13-2-2
Membership of commission
Sec. 2. (a) The commission consists of eight (8) members as follows:
(1) Five (5) members appointed by the governor.
(2) The presiding officer of the board.
(3) The director of the Indiana state department of agriculture appointed under IC 15-11-3-1 or the director's designee.
(4) The presiding officer of the trustees elected under IC 15-13-11-7 or the presiding officer's designee who must be selected from the membership of the trustees.
(b) The chairperson of the advisory committee appointed under IC 15-13-6-2(d) or a member of the advisory committee designated by the chairperson may serve as an ex officio nonvoting member of the commission.
(c) Not more than:
(1) one (1) member appointed under subsection (a)(1) may reside in the same district; and
(2) three (3) members appointed under subsection (a)(1) may be affiliated with the same political party.
Each district is not required to have a member of the commission represent it.
(d) Two (2) members appointed under subsection (a)(1) must have a recognized interest in agriculture or agribusiness.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.37.

IC 15-13-2-3
Commission; terms; reappointment
Sec. 3. (a) Except as provided in subsection (d), the term of an individual appointed under section 2(a)(1) of this chapter begins on the later of the following:
(1) October 1 after the expiration of the term of the member whom the individual is appointed to succeed.
(2) The day the individual is appointed by the governor.
(b) The term of a member appointed under section 2(a)(1) of this chapter expires on September 30 of the fourth year after the expiration of the term of the member's immediate predecessor.
(c) Except as provided in subsection (d), the governor may

reappoint a member appointed under section 2(a)(1) of this chapter for a new term. A member reappointed by the governor is the member's own:
(1) successor for purposes of subsection (a); and
(2) immediate predecessor for purposes of subsection (b).
(d) An individual may not serve as a member under section 2(a)(1) of this chapter for more than eight (8) years in any twelve (12) year period, except as provided in section 4(c) of this chapter.
(e) The member serving under section 2(a)(2) of this chapter serves until the member is not the presiding officer of the board.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-4
Commission; appointments; unexpired terms
Sec. 4. (a) The governor shall appoint an individual qualified under sections 2 and 3 of this chapter to fill a vacancy on the commission.
(b) An individual appointed by the governor under subsection (a) serves the remainder of the unexpired term of the member the individual replaces.
(c) The period of the unexpired term for which an individual serves after appointment under this section is not considered in determining the number of years that a member has served in a twelve (12) year period for purposes of section 3(d) of this chapter.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-5
Appointment of officers
Sec. 5. (a) The governor shall appoint a member appointed under section 2(a)(1) of this chapter to be the presiding officer of the commission. The presiding officer of the commission serves until the earlier of the following:
(1) The member's term expires.
(2) The member is replaced as presiding officer by the governor.
(b) The commission may elect other officers for the commission from the commission's membership.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-6
Per diem and traveling expenses
Sec. 6. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under

IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-7
Quorum
Sec. 7. A majority of the members of the commission constitutes a quorum for the transaction of business.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-8
Administration of article
Sec. 8. The commission shall administer this article.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-9
Rules
Sec. 9. The commission may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-10
Executive director
Sec. 10. (a) The commission shall employ an executive director who is the chief administrative officer of the commission.
(b) The executive director shall implement the policies of the commission.
(c) The commission may delegate to the executive director any of the commission's powers. The commission may make a delegation under this subsection by either of the following:
(1) A resolution adopted by the commission.
(2) A rule adopted by the commission under IC 4-22-2.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-11
Staff
Sec. 11. The executive director may hire staff for the commission.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-12
Executive director; delegation of powers
Sec. 12. The executive director may delegate a power or duty of the executive director to a member of the staff.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-13
Repealed
(Repealed by P.L.177-2011, SEC.5.)
IC 15-13-2-14
Expenses of the commission
Sec. 14. The commission shall pay the expenses of the commission from the money of the commission, including the fund.
As added by P.L.2-2008, SEC.4.

IC 15-13-2-15
Surety bonds
Sec. 15. (a) Before the issuance of any bonds under this chapter:
(1) the executive director of the commission;
(2) each member of the commission; and
(3) any other employee or agent of the commission authorized by resolution of the commission to handle funds or sign checks;
shall execute a surety bond in the penal sum of fifty thousand dollars ($50,000).
(b) If an individual described in subsection (a)(1) through (a)(3) is already covered by a bond required by state law, the individual does not need to obtain another bond if the bond required by state law:
(1) is in at least the penal sum specified in subsection (a); and
(2) covers the individual's activities for the authority.
(c) Instead of the surety bond required under subsection (a), the chairperson of the commission may execute a blanket surety bond covering each member, the executive director, and the employees or other officers of the commission.
(d) A surety bond required under this section must be:
(1) conditioned upon the faithful performance of the individual's duties; and
(2) issued by a surety company authorized to transact business in Indiana as a surety.
(e) After the issuance of any surety bonds, the surety bonds must be maintained in full force and effect at all times.
(f) The commission shall pay the costs of the surety bonds issued under this section.
As added by P.L.2-2008, SEC.4.



CHAPTER 3. POWERS AND DUTIES OF THE COMMISSION

IC 15-13-3-2
Administration of fairgrounds and property
Sec. 2. The commission shall administer the:
(1) fairgrounds; and
(2) property owned by the commission;
to provide for maximum use of the fairgrounds and property of the commission for the benefit of the citizens of Indiana.
As added by P.L.2-2008, SEC.4.

IC 15-13-3-3
Holding fair, expositions, and exhibitions
Sec. 3. (a) The commission is responsible for holding the fair. Holding the fair shall be given priority over all other activities by the commission during the period the fair is held.
(b) In addition to holding the fair, the commission may:
(1) hold expositions;
(2) hold exhibitions; and
(3) engage in any other lawful activity that does not interfere with the operation of the fair.
As added by P.L.2-2008, SEC.4.

IC 15-13-3-4
Commission; powers
Sec. 4. The commission may do the following:
(1) Enter into contracts related to the commission's powers and duties under this article.
(2) Receive gifts.
(3) Charge admissions.
(4) Purchase, lease, and sell real and personal property.
(5) Make improvements to the fairgrounds and property owned by the commission.
As added by P.L.2-2008, SEC.4.

IC 15-13-3-5
Unlawful activities
Sec. 5. The commission may not permit unlawful activities to be conducted on any of the following:
(1) The fairgrounds.
(2) Property owned by the commission.
As added by P.L.2-2008, SEC.4.
IC 15-13-3-6
Use of fairgrounds and other property
Sec. 6. The commission has complete control over the use of the:
(1) fairgrounds; and
(2) property owned by the commission.
As added by P.L.2-2008, SEC.4.

IC 15-13-3-7
Accounting system; audit
Sec. 7. (a) The commission shall adopt a cost accounting system that is governed by generally accepted accounting principles.
(b) The commission is subject to audit by the state board of accounts.
As added by P.L.2-2008, SEC.4.

IC 15-13-3-8
Rules
Sec. 8. The commission shall adopt rules under IC 4-22-2 relating to the following:
(1) Procurement of property.
(2) Disposition of property owned by the commission.
(3) Contracting procedures.
As added by P.L.2-2008, SEC.4.

IC 15-13-3-9
Report to the advisory committee
Sec. 9. At the first meeting each year of the advisory committee, the commission shall report the following:
(1) The activities of the commission during the previous calendar year.
(2) The financial condition of the commission for the commission's most recently completed fiscal year.
(3) The commission's plans for the current calendar year.
(4) The activities and financial condition of any nonprofit subsidiary corporation established under section 11 of this chapter for the subsidiary corporation's most recent fiscal year.
As added by P.L.2-2008, SEC.4. Amended by P.L.20-2011, SEC.1.

IC 15-13-3-10
Annual report
Sec. 10. (a) Promptly following the close of a fiscal year, the commission shall submit an annual report of the commission's activities for the preceding year to the:
(1) governor;
(2) budget committee; and
(3) general assembly.
(b) The annual report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
(c) The annual report must set forth a complete operating and financial statement of the commission during that year. As added by P.L.2-2008, SEC.4.

IC 15-13-3-11
State fair subsidiary corporation
Sec. 11. (a) The commission may establish a nonprofit subsidiary corporation that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code, to solicit and accept private funding, gifts, donations, bequests, devises, and contributions.
(b) A subsidiary corporation established under this section:
(1) shall use money received under subsection (a) to carry out in any manner the purposes and programs under this article;
(2) shall report to the budget committee each year concerning:
(A) the use of money received under subsection (a); and
(B) the balances in any accounts or funds established by the subsidiary corporation; and
(3) may deposit money received under subsection (a) in an account or fund that is:
(A) administered by the subsidiary corporation; and
(B) not part of the state treasury.
(c) A subsidiary corporation established under this section is governed by a board of directors comprised of the members of the commission.
(d) Employees of the commission shall provide administrative support for a subsidiary corporation established under this section.
(e) The state board of accounts shall annually audit a subsidiary corporation established under this section.
As added by P.L.20-2011, SEC.2. Amended by P.L.6-2012, SEC.108.



CHAPTER 4. PROPERTY OF THE COMMISSION

IC 15-13-4-2
Fairgrounds held in trust; disposal of fairground property
Sec. 2. (a) The commission holds the fairgrounds in trust for the state.
(b) The commission may not dispose of any part of the fairgrounds except as authorized by a statute specifically providing for disposal of that part of the fairgrounds.
As added by P.L.2-2008, SEC.4.

IC 15-13-4-3
Disposal of real property; consent of governor
Sec. 3. The commission may not dispose of real property owned by the commission not covered under section 2 of this chapter without the consent of the governor.
As added by P.L.2-2008, SEC.4.

IC 15-13-4-4
Exemptions; taxes, fees, and licenses
Sec. 4. The fairgrounds and property of the commission are exempt from the following:
(1) State taxes.
(2) Local taxes.
(3) License fees.
(4) Special assessments.
As added by P.L.2-2008, SEC.4.

IC 15-13-4-5
Interest in fairgrounds or property
Sec. 5. The following may not take an interest in the fairgrounds or property owned by the commission without the consent of the commission:
(1) A political subdivision.
(2) A utility.
As added by P.L.2-2008, SEC.4.



CHAPTER 5. STATE FAIR BOARD

IC 15-13-5-2
Membership of board; qualifications
Sec. 2. (a) The board consists of seventeen (17) members as follows:
(1) The governor or the governor's designee.
(2) The director of the Indiana state department of agriculture or the director's designee.
(3) The director of the cooperative extension service of Purdue University or the director's designee.
(4) Seven (7) members appointed under this chapter by the governor, one (1) from each district.
(5) One (1) member elected under this chapter from each district.
(b) Not more than one (1) member appointed under subsection (a)(4) may reside in the same district.
(c) Not more than four (4) members appointed under subsection (a)(4) may be affiliated with the same political party.
(d) Each member appointed under subsection (a)(4) must have a recognized interest in agriculture or agribusiness.
(e) When an appointment of a member under subsection (a)(4) is required, the appointment may not be made until after the election of members under subsection (a)(5) for that year is certified under section 22 of this chapter.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.38.

IC 15-13-5-3
Board; terms; reappointment
Sec. 3. (a) Except as provided in subsection (d), the term of an individual as a member under section 2(a)(4) or 2(a)(5) of this chapter begins on the later of the following:
(1) October 1 after the expiration of the term of the member whom the individual is appointed or elected to succeed.
(2) For an individual appointed under section 2(a)(4) of this chapter, the day the individual is appointed by the governor.
(b) The term of a member under section 2(a)(4) or 2(a)(5) of this chapter expires on September 30 of the fourth year after the expiration of the term of the member's immediate predecessor.
(c) Except as provided in subsection (d), a member of the board may be reappointed or reelected for a new term. A member reappointed or reelected is the member's own:
(1) successor for purposes of subsection (a); and
(2) immediate predecessor for purposes of subsection (b). (d) An individual may not serve as a member under section 2(a)(4) or 2(a)(5) of this chapter for more than eight (8) years in any twelve (12) year period, except as provided in section 4(c) of this chapter.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-4
Board; vacancy
Sec. 4. (a) The governor shall appoint an individual qualified under sections 2 and 3 of this chapter to fill a vacancy on the board.
(b) The individual appointed by the governor under subsection (a) serves the remainder of the unexpired term of the member the individual replaces.
(c) The period of the unexpired term for which an individual serves after appointment under this section is not considered in determining the number of years that a member has served in a twelve (12) year period for purposes of section 3(d) of this chapter.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-5
Presiding officer; other officers
Sec. 5. (a) The board shall elect a member serving under section 2(a)(5) of this chapter to be the presiding officer of the board. The member elected under this section is the presiding officer of the board until the earlier of the following:
(1) The date the member's term expires.
(2) The date the member is replaced as presiding officer by the board.
(b) The board may elect other officers for the board from the board's membership.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-6
Per diem and travel expenses
Sec. 6. (a) Subject to subsection (c), each member of the board who is not a state employee is entitled to receive the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Subject to subsection (c), reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Subject to subsection (c), each member of the board who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) The commission shall adopt a policy for: (1) the number of meetings the board may hold; and
(2) payment of per diem and travel expenses:
(A) for board meetings; and
(B) during the time the fair is held.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-7
Expenses of the board
Sec. 7. The commission shall pay the expenses of the board approved by the commission from the money of the commission.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-8
Holding property in name of board prohibited
Sec. 8. The board may not hold property in the board's name.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-9
Certification of organization to vote
Sec. 9. If an organization wants to be certified to vote in an election under this chapter, the organization must apply to the director of the Indiana state department of agriculture.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.39.

IC 15-13-5-10
Requirements for certification of organization to vote
Sec. 10. (a) Subject to sections 11 through 13 of this chapter, the director of the Indiana state department of agriculture shall certify an organization that applies under section 9 of this chapter as eligible to vote in a district election under this chapter only if the organization:
(1) is an agricultural interest;
(2) is regularly organized within the district;
(3) has at least ten (10) active members;
(4) has elected officers;
(5) has an annual meeting;
(6) has been in existence for at least one (1) year before the application for certification is filed with the director of the Indiana state department of agriculture; and
(7) before July 1 of the year of the election in which the organization wants to participate, files with the director of the Indiana state department of agriculture:
(A) the name of the organization;
(B) the names and addresses of the organization's officers;
(C) the name, address, and title of the individual who is authorized by the organization to vote for the organization in an election under this chapter;
(D) the number of the organization's active members;
(E) a certification that the organization is eligible to be certified under this chapter; and
(F) other information required by the director of the Indiana

state department of agriculture.
(b) A certification under subsection (a) expires July 1 of the fourth year after the certification is issued by the director of the Indiana state department of agriculture.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.40.

IC 15-13-5-11
State organizations; certification
Sec. 11. (a) If an organization organized on a statewide basis has an affiliated organization in any county of a district:
(1) the affiliated organization may be certified; and
(2) the organization organized on a statewide basis may not be certified;
for the district under section 10 of this chapter.
(b) If subsection (a) does not apply, but the organization organized on a statewide basis has an affiliated organization within the district:
(1) the affiliated organization may be certified; and
(2) the organization organized on a statewide basis may not be certified;
for the district under section 10 of this chapter. The affiliated organization may cast only one (1) vote in a district election.
(c) If subsections (a) and (b) do not apply, the organization organized on a statewide basis:
(1) may be certified for the district under section 10 of this chapter; and
(2) may cast only one (1) vote in a district election.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-12
District organizations; certification
Sec. 12. (a) If an organization organized only on a district level basis has an affiliated organization in any county of a district:
(1) the affiliated organization may be certified; and
(2) the organization organized only on a district level basis may not be certified;
for the district under section 10 of this chapter.
(b) If subsection (a) does not apply, the organization organized only on a district level basis:
(1) may be certified for the district under section 10 of this chapter; and
(2) may cast only one (1) vote in a district election.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-13
Certification when more than one organization represents county agriculture
Sec. 13. (a) The director of the Indiana state department of agriculture may not certify for a district under section 10 of this chapter more than two (2) organizations in a county in the district

that satisfy the requirements of section 10 of this chapter.
(b) If more than two (2) organizations in a county in a district that satisfy the requirements of section 10 of this chapter apply for certification, the director of the Indiana state department of agriculture may certify any two (2) of those organizations, considering the following criteria:
(1) Order of application for certification.
(2) Number of members of each organization.
(3) How long each organization has been in existence.
(4) Activity of each organization in promotion of agricultural interests.
(5) Diversity of representation of interests within the agricultural community.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.41.

IC 15-13-5-14
Convention to elect committee member; notice
Sec. 14. (a) Before September 1 of the year the term of a member representing a district expires, the director of the Indiana state department of agriculture shall notify each organization certified for the district under section 10 of this chapter that a district convention will be held to elect the member to represent the district.
(b) Subject to section 17 of this chapter, the director of the Indiana state department of agriculture shall:
(1) state in the notice required by subsection (a) the date, time, and place of the district convention and the name of the presiding officer; and
(2) choose a date, time, and place that will encourage maximum participation in the district convention by organizations referred to in subsection (a).
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.42.

IC 15-13-5-15
Convention elections; credentials; copies
Sec. 15. The director of the Indiana state department of agriculture shall send copies of the credentials of each individual entitled to vote in a district convention to the following:
(1) The board member representing the district.
(2) The individual who will preside over the district convention.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.43.

IC 15-13-5-16
Presiding officer at convention
Sec. 16. (a) The director of the Indiana state department of agriculture shall choose from among the members of the commission the individual to preside at a district convention.
(b) The presiding officer of the convention may vote in the case of a tie vote on any matter.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.44.
IC 15-13-5-17
Election of member's successor
Sec. 17. (a) During September before the term of a member representing a district expires, the individuals designated under section 10(a)(7)(C) of this chapter for each organization certified under section 10 of this chapter for the district shall meet in a district convention to elect the member's successor.
(b) Voting under subsection (a) is by voice concurrent with the submission of a signed written ballot by each person voting indicating the person's vote.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-18
District convention rules
Sec. 18. The director of the Indiana state department of agriculture shall adopt rules for the business of a district convention. Rules adopted under this section may not be inconsistent with this chapter.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.45.

IC 15-13-5-19
Credentials to vote at convention; contesting credentials
Sec. 19. (a) Except as provided in subsection (b), the credentials of an individual issued under this chapter are conclusive of the right of the individual to vote at the district convention.
(b) A person may contest the validity of the credentials of an individual by alleging facts constituting fraud or misrepresentation in securing the credentials. The affidavit must be filed with the presiding officer of the district convention not later than the date of the district convention.
(c) If a person contests the validity of the credentials of an individual under subsection (b), the validity of the individual's credentials shall be determined by a majority vote of all individuals representing the county of the individual whose credentials are contested.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-20
Voting at district convention
Sec. 20. Except as provided in section 16 of this chapter, an individual may not vote at a district convention if the individual does not have valid credentials issued under this chapter.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-21
District representative; qualifications
Sec. 21. (a) To be elected as a member to represent a district, an individual must:
(1) be a resident within the district; and
(2) have the other qualifications to be a member of the board

under this chapter.
(b) If an individual receives a majority of the votes cast at a district convention, the individual is elected as a member to represent the district.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-22
Certified election results
Sec. 22. The presiding officer of a district convention shall certify the results of the election under section 21 of this chapter to the commission and to the board.
As added by P.L.2-2008, SEC.4.

IC 15-13-5-23
Rules; forms
Sec. 23. The director of the Indiana state department of agriculture may:
(1) adopt rules under IC 4-22-2; and
(2) prescribe forms;
to implement sections 9 through 22 of this chapter.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.46.



CHAPTER 6. STATE FAIR ADVISORY COMMITTEE

IC 15-13-6-2
Advisory committee; members; vacancy; appointments
Sec. 2. (a) The advisory committee consists of the following members:
(1) Four (4) members of the senate, not more than two (2) of whom are members of the same political party, appointed by the president pro tempore of the senate.
(2) Four (4) members of the house of representatives, not more than two (2) of whom are members of the same political party, appointed by the speaker of the house of representatives.
(b) A member appointed under subsection (a) serves until the first day of the first regular session of the next general assembly following the member's appointment.
(c) A vacancy on the advisory committee shall be filled for the unexpired term by the appointing authority who appointed the member whose position is vacant.
(d) After appointment of the members of the advisory committee under subsection (a), the:
(1) speaker of the house of representatives shall name one (1) of the members as chairperson; and
(2) president pro tempore of the senate shall name another member as vice chairperson.
The chairperson and the vice chairperson serve until the first day of the second regular session of that general assembly. The vice chairperson during the first session then becomes the chairperson, and the chairperson during the first session becomes the vice chairperson. The appointing authority may name a different chairperson or vice chairperson at any time.
As added by P.L.2-2008, SEC.4.

IC 15-13-6-3
Meetings
Sec. 3. The advisory committee shall meet:
(1) at the times the advisory committee determines; or
(2) more frequently if the chairperson considers a meeting necessary.
As added by P.L.2-2008, SEC.4.

IC 15-13-6-4
Powers and duties
Sec. 4. The advisory committee shall do the following:
(1) Serve as a liaison between the: (A) commission;
(B) board of trustees of the barn;
(C) board; and
(D) general assembly.
(2) Review policies affecting the activities of the:
(A) commission;
(B) barn;
(C) state fair;
(D) facilities at the fairgrounds; and
(E) property owned by the commission.
(3) Provide long range guidance for the:
(A) commission;
(B) board of trustees of the barn; and
(C) board.
(4) Review annually the:
(A) commission's;
(B) board of trustees of the barn's; and
(C) board's;
budgets and other accounts and report financial conditions to the legislative council. A report under this subdivision to the legislative council must be in electronic format under IC 5-14-6.
(5) Further advise the budget committee regarding appropriations and other financial matters concerning the:
(A) commission;
(B) board of trustees of the barn; and
(C) board.
(6) Propose, review, and make recommendations concerning legislation affecting the:
(A) commission;
(B) barn; and
(C) board.
As added by P.L.2-2008, SEC.4.

IC 15-13-6-5
Providing information to the advisory committee
Sec. 5. (a) As requested by the advisory committee, the:
(1) commission;
(2) board; or
(3) board of trustees of the barn;
shall provide to the advisory committee information relating to the operation of each, respectively.
(b) The legislative services agency shall provide staff for the advisory committee.
As added by P.L.2-2008, SEC.4.



CHAPTER 7. ANNUAL AGRICULTURAL FAIR

IC 15-13-7-2
Policies of the commission
Sec. 2. In holding the fair, the board is subject to the policies of the commission.
As added by P.L.2-2008, SEC.4.

IC 15-13-7-3
Operation of the fair
Sec. 3. The executive director employed under IC 15-13-2-10 is responsible for the day to day operation of the fair.
As added by P.L.2-2008, SEC.4.



CHAPTER 8. STATE FAIR FUND

IC 15-13-8-2
Administration of fund
Sec. 2. The commission shall administer the fund.
As added by P.L.2-2008, SEC.4.

IC 15-13-8-3
Tax levy; prohibition on tax levy after December 31, 2008
Sec. 3. (a) The fund consists of the following:
(1) Revenue from the property tax imposed under IC 15-13-9 (repealed) before January 1, 2009.
(2) Appropriations made by the general assembly.
(3) Interest accruing from investment of money in the fund.
(4) Certain proceeds from the operation of the fair.
(b) The fund is divided into the following accounts:
(1) Agricultural fair revolving contingency account.
(2) Other accounts established by the commission.
(c) The money credited to the agricultural fair revolving contingency account may be used only to pay start-up expenses for the fair each year. Money used to pay the start-up expenses from the account must be replaced using proceeds from the operation of the fair before the proceeds may be used for any other purpose.
As added by P.L.2-2008, SEC.4. Amended by P.L.146-2008, SEC.431; P.L.1-2010, SEC.65.

IC 15-13-8-4
Investment; interest
Sec. 4. (a) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(b) Interest that accrues from investments of the fund shall be deposited in the fund.
As added by P.L.2-2008, SEC.4.

IC 15-13-8-5
Nonreversion of fund
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-2008, SEC.4.

IC 15-13-8-6
Fund uses
Sec. 6. The fund may be used to: (1) pay the expenses, including administrative expenses, of the commission; and
(2) make lease payments under IC 15-13-10-11.
As added by P.L.2-2008, SEC.4.

IC 15-13-8-7
Allotment
Sec. 7. The money in the fund is subject to allotment under IC 4-13-2-18.
As added by P.L.2-2008, SEC.4.

IC 15-13-8-8
Deposit of funds; audit
Sec. 8. (a) The commission may deposit revenues not set forth in section 3 of this chapter in funds:
(1) other than the fund; and
(2) created under the commission's accounting system.
(b) Funds created under the commission's accounting system are subject to audit by the state board of accounts.
As added by P.L.2-2008, SEC.4.

IC 15-13-8-9
Use of money
Sec. 9. The commission may use money in funds created under section 8 of this chapter for activities of the commission authorized under this article.
As added by P.L.2-2008, SEC.4.



CHAPTER 9. REPEALED



CHAPTER 9.1. EFFECT OF THE EXPIRATION OF IC15-13-9

IC 15-13-9.1-2
Liability and penalties for delinquent tax payments
Sec. 2. Liability and penalties for delinquent tax payments for a property tax imposed under IC 15-13-9 before January 1, 2009, are not extinguished as a result of the expiration of IC 15-13-9 under P.L.146-2008.
As added by P.L.220-2011, SEC.301.

IC 15-13-9.1-3
Deposit of delinquent property taxes
Sec. 3. Delinquent property taxes collected after December 31, 2008, from a property tax imposed under IC 15-13-9 before January 1, 2009, shall be deposited and used after December 31, 2008, as provided in IC 15-13-9, as effective December 30, 2008.
As added by P.L.220-2011, SEC.301.



CHAPTER 10. REVENUE BONDS

IC 15-13-10-2
"Project"
Sec. 2. As used in this chapter, "project" means any of the following concerning property at the fairgrounds:
(1) Acquisition.
(2) Construction. (3) Repair.
(4) Refurbishing.
As added by P.L.2-2008, SEC.4.

IC 15-13-10-3
Bond purposes; form; duration; sale
Sec. 3. (a) Subject to the approval of the governor, the commission may, by resolution, authorize and issue revenue bonds to:
(1) pay all or part of the cost of a project; or
(2) refund outstanding revenue bonds.
(b) The principal of and the interest on bonds must be payable solely from the revenues specifically pledged to the payment of the principal and the interest on the bonds.
(c) The bonds of each issue must:
(1) be dated; and
(2) mature at a time not exceeding thirty (30) years from the date of the bonds.
(d) The bonds may be made redeemable before maturity, at the option of the commission, at a price and under terms and conditions fixed by the commission.
(e) The commission shall:
(1) determine the form of the bonds; and
(2) fix:
(A) the denomination of the bonds; and
(B) the place of payment of principal and interest, which may be at any bank or trust company in the United States.
(f) The bonds must be signed in the name of the commission by:
(1) the commission chairperson; or
(2) the facsimile signature of the commission chairperson.
(g) The official seal of the commission, or a facsimile of the seal, must be:
(1) affixed to the bonds; and
(2) attested by the executive director of the commission.
(h) If an officer whose signature or a facsimile of whose signature appears on a bond ceases to be an officer before the delivery of the bonds, the signature or facsimile is valid and sufficient for all purposes as if the officer had remained in office until the delivery.
(i) Bonds issued under this chapter have all the qualities and incidents of negotiable instruments under the laws of Indiana.
(j) Bonds may be issued in registered form.
(k) Bonds must be sold in accordance with IC 21-32-3.
(l) The commission shall cooperate with and use the assistance of the Indiana finance authority established under IC 4-4-11 in the issuance of the bonds.
As added by P.L.2-2008, SEC.4.

IC 15-13-10-4
Use of bond proceeds; replacement
Sec. 4. (a) The proceeds of the bonds of each issue must be: (1) used solely for the payment of the cost of the project for which the bonds were issued; and
(2) disbursed in the manner and under those restrictions that the commission provides in the resolution authorizing the issuance of the bonds or in a trust agreement securing the bonds.
(b) If the proceeds of an issue of bonds are less than the cost of the project, additional bonds may be issued to provide the amount of the deficit. Unless specifically provided in the resolution authorizing the issuance of the bonds or in a trust agreement securing the bonds, the additional bonds:
(1) are considered to be bonds of the same issue as the initially issued bonds; and
(2) are entitled to payment from the fund from which the initially issued bonds are paid without preference or priority of the initially issued bonds.
(c) If the proceeds of the bonds of an issue exceed the cost of the project for which the bonds were issued, the surplus must be deposited to the credit of the sinking fund for the bonds. However, if there is not a sinking fund, the surplus must be held for the payment of the principal of and the interest on the bonds.
(d) The commission may provide for the replacement of bonds that become mutilated, destroyed, or lost.
(e) Bonds may not be issued under this chapter without the consent of the governor.
As added by P.L.2-2008, SEC.4.

IC 15-13-10-5
Security for bonds; pledge and assignment; trust agreements
Sec. 5. (a) Bonds issued under this chapter may be secured by a trust agreement between the commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company in Indiana.
(b) A resolution adopted by the commission providing for the issuance of bonds, and any trust agreement under which the bonds are issued, may pledge or assign all or any part of the revenues received by the commission except that part necessary:
(1) to pay the cost of the commission's administrative operation, maintenance, and repair expenses, and to provide reserves for those expenses; and
(2) for depreciation reserves required by a bond resolution or trust agreement of the commission.
(c) The commission may not mortgage any property.
(d) When authorizing the issuance of bonds for a project, the commission may:
(1) limit the amount of bonds that may be issued as a first lien and charge against the revenues pledged to the payment of the bonds; or
(2) authorize the later periodic issuance of additional bonds secured by the same lien to provide funds:
(A) for the completion of the project on account of which the

original bonds were issued; or
(B) to pay the cost of additional projects.
The commission may issue additional bonds only on terms and conditions provided in the bond resolution adopted by the commission, in a trust agreement, or in a supplemental agreement. The additional bonds may be secured equally and ratably without preference, priority, or distinction with the original issue of bonds or may be made junior to the original issue.
(e) A pledge or an assignment made by the commission is valid and binding from the time the pledge or assignment is made. Revenues pledged and received by the commission are immediately subject to the lien of the pledge or assignment without physical delivery or further act. The lien of the pledge or assignment is valid and binding against all parties having claims of any kind against the commission, whether or not the parties have notice. Neither the resolution nor a trust agreement by which a pledge is created or assignment made need be filed or recorded except in the records of the commission.
(f) A trust agreement or a resolution providing for the issuance of bonds may contain reasonable provisions for protecting and enforcing the rights and remedies of the bondholders.
(g) A bank or trust company incorporated under the laws of the state and acting as the depository of the proceeds of bonds or other funds of the commission may furnish indemnifying bonds or pledge securities as required by the commission.
(h) A trust agreement may do the following:
(1) Set forth the rights and remedies of the bondholders and the trustee.
(2) Restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of private corporations.
(3) Contain other provisions the commission considers reasonable and proper for the security of the bondholders.
(i) All expenses incurred in carrying out the provisions of a trust agreement may be treated as a part of the cost of the operation of the project.
As added by P.L.2-2008, SEC.4.

IC 15-13-10-6
Investment and use of funds
Sec. 6. (a) All money received under this chapter must be held and applied solely as provided in this chapter. Until the time the money is needed for use, the money may be invested or kept in depositories designated by the commission in the manner provided by IC 5-13.
(b) The resolution authorizing the issuance of bonds or the trust agreement securing the bonds must provide that any officer or any bank or trust company entrusted with money under this chapter shall:
(1) act as trustee of the money; and
(2) hold and apply the money for the purposes of this chapter, under this chapter and the authorizing resolution or trust

agreement.
As added by P.L.2-2008, SEC.4.

IC 15-13-10-7
Bondholder rights; enforcement
Sec. 7. (a) A holder of a bond issued under this chapter may, subject to the authorizing resolution or trust agreement:
(1) protect and enforce the holder's rights under the laws of Indiana, the trust agreement, or the resolution authorizing the issuance of the bonds; and
(2) enforce and compel the performance of the duties required under this chapter, by the trust agreement, or by resolution to be performed by the commission or by any officer of the commission.
(b) The trust agreement or resolution authorizing the issuance of the bonds may include provisions requiring the fixing, charging, and collecting of fees, rentals, or other charges by the commission.
As added by P.L.2-2008, SEC.4.

IC 15-13-10-8
Bonds; not a state or political subdivision obligation
Sec. 8. (a) Bonds issued under this chapter:
(1) do not constitute:
(A) a debt of the state or of any political subdivision of the state; or
(B) a pledge of the faith and credit of the state or of any political subdivision; and
(2) are payable solely from the funds pledged for payment of the bonds under this chapter.
(b) Each bond must contain on the face of the bond a statement to the effect that the bonds, as to both principal and interest, are not an obligation of the state or of any political subdivision of the state, but are payable solely from revenues pledged for payment of the bonds. Those revenues may not include:
(1) proceeds or interest derived from funds of the state; or
(2) any proceeds received by the commission derived from the levy of any tax.
(c) All expenses incurred in carrying out this chapter are payable solely from funds provided under the authority of this chapter.
(d) This chapter may not be construed to authorize the commission to incur indebtedness or liability on behalf of or payable by:
(1) the state; or
(2) any political subdivision of the state.
As added by P.L.2-2008, SEC.4.

IC 15-13-10-9
Bonds; legal investment
Sec. 9. Bonds issued by the commission under this chapter constitute legal investments for: (1) any private trust funds; and
(2) the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and any other financial institutions organized under the laws of Indiana.
As added by P.L.2-2008, SEC.4.

IC 15-13-10-10
Exemption of interest from taxes
Sec. 10. Interest paid on bonds issued under this chapter is exempt from taxation for all purposes, except:
(1) the inheritance tax under IC 6-4.1; and
(2) for determining financial institution tax liabilities under IC 6-5.5.
As added by P.L.2-2008, SEC.4.

IC 15-13-10-11
"Lessor"; leases
Sec. 11. (a) As used in this section, "lessor" has the meaning set forth for "leasing body" in IC 5-1-1-1. The term includes the Indiana bond bank.
(b) The commission may enter into a lease of any property that could be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed thirty (30) years. The lease may provide for payments from revenues under this chapter, taxes in the fund, any other funds that may be legally pledged by the commission, or any combination of these sources. Money in the fund may be used to make lease payments.
(c) A lease may provide that payments by the commission to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased project in accordance with the lease. The terms of each lease must be based upon the value of the project leased and may not create a debt of the commission for purposes of the Constitution of the State of Indiana. Property tax revenues may not be used to make lease payments unless those revenues have been appropriated by the general assembly. A lease under this section that is wholly or partly payable from property tax revenues must include the following:
(1) A statement that the term of the lease is for:
(A) a period coextensive with the biennium used for state budgetary and appropriation purposes; and
(B) a fractional period when the lease begins, if necessary.
(2) A statement that the term of the lease is extended from biennium to biennium, with the extensions not to exceed a lease term of thirty (30) years, unless either the commission or the lessor gives notice of nonextension at least six (6) months

before the end of a biennium, in which case the lease expires at the end of the biennium in which the notice is given.
(d) The commission may approve the execution of a lease if the commission finds that the service to be provided throughout the term of the lease will serve the public purpose of the commission and is in the best interests of the citizens of Indiana. Upon execution of the lease, the commission may publish notice of the adoption one (1) time each week for two (2) weeks in two (2) newspapers published and of general circulation in Marion County. If notice is published, any action or proceeding in any court to set aside the lease or to obtain relief upon the ground that the action of the commission in entering into the lease is invalid must be filed not more than thirty (30) days after the first publication of notice of the execution of the lease. After the expiration of the thirty (30) day period, a right of action may not be asserted and the validity of the lease or any of the provisions of the lease may not be questioned in any court or agency upon any grounds.
(e) If the commission exercises an option to buy a leased project from a lessor, the commission may subsequently sell the leased project, without regard to any other statute, to the lessor at the end of the lease term at:
(1) a price set forth in the lease; or
(2) the fair market value established at the time of the sale by the commission through auction, appraisal, or arms length negotiation.
As added by P.L.2-2008, SEC.4.



CHAPTER 11. CENTER FOR AGRICULTURAL SCIENCE AND HERITAGE

IC 15-13-11-2
Board of trustees established
Sec. 2. The board of trustees for the barn is established.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-3
Board of trustees; membership
Sec. 3. (a) The trustees govern the barn. The trustees consist of seventeen (17) members as follows:
(1) The governor or the governor's designee.
(2) The director of the Indiana state department of agriculture or the director's designee.
(3) The dean of agriculture of Purdue University or the dean's designee.
(4) The president of the Purdue University Agriculture Alumni Association or the president's designee.
(5) The state superintendent of public instruction or the state superintendent's designee.
(6) The state veterinarian or the state veterinarian's designee.
(7) The presiding officer of the commission or the presiding

officer's designee selected from the membership of the commission.
(8) The presiding officer of the board or the presiding officer's designee selected from the membership of the board.
(9) One (1) member appointed by the largest Indiana organization representing agricultural interests in Indiana, as determined by the number of members of the organization. The member serves at the pleasure of the member's organization.
(10) One (1) member appointed by the second largest Indiana organization representing agricultural interests in Indiana, as determined by the number of members of the organization. The member serves at the pleasure of the member's organization.
(11) Seven (7) members appointed by the governor.
(b) Of the members appointed under subsection (a)(11), not more than four (4) may be affiliated with the same political party.
(c) Each member appointed under subsection (a)(11) must have a recognized interest in the barn.
As added by P.L.2-2008, SEC.4. Amended by P.L.120-2008, SEC.47.

IC 15-13-11-4
Board; terms
Sec. 4. (a) The term of a member appointed to the trustees under section 3(a)(11) of this chapter:
(1) is four (4) years;
(2) begins on the later of:
(A) October 1 after the expiration of the term of the trustee whom the member is appointed to succeed; or
(B) the day the member is appointed; and
(3) expires September 30 of the fourth year after the expiration of the term of the member's immediate predecessor.
(b) Except as provided in subsection (c), a member appointed under section 3(a)(11) of this chapter:
(1) may be reappointed for a new term;
(2) if reappointed, is the member's own successor or predecessor for purposes of subsection (a); and
(3) may not serve as a trustee for more than eight (8) years in a twelve (12) year period, except as provided in section 6(c) of this chapter.
(c) A member appointed under section 3(a)(11) of this chapter before October 1, 2005, may not serve as a trustee more than nine (9) years in a twelve (12) year period.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-5
Board; powers
Sec. 5. The trustees may do the following, with approval by the commission:
(1) Enter into contracts related to the trustees' powers and duties under this chapter.
(2) Receive gifts. (3) Charge admissions.
(4) Purchase, lease, and sell personal property.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-6
Board; vacancy
Sec. 6. (a) The governor shall appoint an individual to fill a vacancy among the trustees.
(b) The individual appointed by the governor under subsection (a) serves the remainder of the unexpired term of the trustee whom the individual replaces.
(c) The period of the unexpired term for which an individual serves after appointment is not considered in determining the number of years that a trustee has served in a twelve (12) year period for purposes of section 4(b)(3) of this chapter.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-7
Presiding officer; other officers
Sec. 7. (a) The trustees shall elect a member of the trustees serving under section 3(a)(11) of this chapter to be the presiding officer of the trustees. The trustee elected under this subsection is the presiding officer of the trustees until the earlier of the following:
(1) The expiration of the trustee's term.
(2) The replacement of the trustee as presiding officer by the trustees.
(b) The trustees may elect other officers for the trustees from the trustees serving under section 3(a)(11) of this chapter.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-8
Executive director
Sec. 8. (a) The trustees shall recommend an individual to be employed by the commission as the barn director, subject to approval by the commission.
(b) The barn director shall implement the policies of the trustees and the commission.
(c) The commission may delegate any of the commission's powers to the barn director. The commission may make a delegation under this subsection by either of the following:
(1) A resolution adopted by the commission.
(2) A rule adopted by the commission under IC 4-22-2.
(d) With approval by the commission, commission employees:
(1) may be compensated in full or in part by the nonprofit entity established under section 13 of this chapter; and
(2) may perform services that support the purposes of the nonprofit entity established under section 13 of this chapter.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-9 Staff
Sec. 9. (a) The barn director may hire staff for the barn subject to the budget approved by the trustees and the commission.
(b) The staff of the barn are:
(1) employees of the commission; and
(2) accountable to the commission directly or through the executive director of the commission.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-10
Delegation of powers
Sec. 10. The barn director may delegate a power or duty of the barn director to a member of the barn staff.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-11
Quorum
Sec. 11. A majority of the trustees constitutes a quorum for the transaction of business.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-12
Majority vote required
Sec. 12. A majority vote of the trustees is necessary to take official action.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-13
Nonprofit fund raising entity
Sec. 13. (a) The trustees may establish a nonprofit entity to solicit, raise, and accept funds.
(b) The nonprofit entity established under this section may receive proceeds from the operations of the barn, subject to approval by the commission.
(c) The nonprofit entity established under this section is governed by a board of directors. The directors include:
(1) the presiding officer of the trustees of the barn, who may act as presiding officer of the board of directors; and
(2) four (4) individuals appointed by the trustees.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-14
Payment of expenses
Sec. 14. The commission shall pay the operating expenses of the barn from the funds allocated by the commission to the barn.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-15
Annual report
Sec. 15. At the first meeting each year of the advisory committee,

the trustees shall report the following:
(1) The activities of the barn during the previous calendar year.
(2) The financial condition of the barn for the barn's most recently completed fiscal year.
(3) The trustees' plans for the barn for the current calendar year.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-16
Per diem and travel expenses
Sec. 16. (a) Subject to subsection (b):
(1) each member of the trustees who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b) and is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties; and
(2) each member of the trustees who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties;
as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) The commission shall adopt a policy for:
(1) the number of meetings the trustees may hold; and
(2) payment of per diem and travel expenses:
(A) for trustees' meetings; and
(B) during the time of other required activities.
As added by P.L.2-2008, SEC.4.

IC 15-13-11-17
Holding real property in trustee's name prohibited
Sec. 17. The trustees may not hold real property in the trustees' name.
As added by P.L.2-2008, SEC.4.






ARTICLE 14. AGRICULTURAL FAIRS, ASSOCIATIONS, AND SOCIETIES

CHAPTER 1. ORGANIZATION OF INTERSTATE FAIRS

IC 15-14-1-2
Filing articles
Sec. 2. (a) A society organized as a corporation under section 1 of this chapter shall file its articles of incorporation in the recorder's office of the county of incorporation.
(b) After the expenses of filing and recording have been paid, the county recorder shall record the articles of incorporation in the miscellaneous book of records in the office of the recorder. A certified copy of the articles of incorporation or the recorded articles are conclusive evidence of the matters and things contained in the articles.
(c) A duplicate of the articles of incorporation must be filed with the secretary of state.
As added by P.L.2-2008, SEC.5.

IC 15-14-1-3
Corporation powers
Sec. 3. A corporation incorporated under this chapter:
(1) has all the rights, powers, and privileges given to corporations by common law;
(2) may sue and be sued;
(3) may borrow and secure payment of money by: (A) notes and mortgage; and
(B) bonds or deeds of trust upon the corporation's personal and real property; and
(4) may rent, lease, purchase, hold, sell, and convey real and personal property necessary and proper:
(A) to erect buildings; and
(B) for other purposes of a corporation organized under section 1(a) of this chapter.
As added by P.L.2-2008, SEC.5.

IC 15-14-1-4
Shares
Sec. 4. A corporation incorporated under this chapter may:
(1) divide its corporate property into shares; and
(2) designate the manner that the shares may be held, sold, conveyed, assigned, or transferred.
As added by P.L.2-2008, SEC.5.

IC 15-14-1-5
Officers; rules; records
Sec. 5. (a) A corporation incorporated under this chapter:
(1) shall elect officers or agents necessary to carry into operation the purposes of its organization;
(2) may prescribe and adopt rules for the direction of its officers and members; and
(3) shall keep a fair record of its proceedings and accounts in proper books.
(b) The corporation's records or copies of the records that:
(1) are certified by the secretary or clerk of the corporation; and
(2) have affixed the corporate seal;
may be used as evidence in a court proceeding.
As added by P.L.2-2008, SEC.5.

IC 15-14-1-6
Authority to receive gifts; intent
Sec. 6. Real or personal property may be:
(1) bequeathed;
(2) devised; or
(3) given;
to a corporation incorporated under this chapter by will if the corporation name is stated or the purpose for the transfer leaves no reasonable doubt as to the corporation or purpose for which the transfer was intended.
As added by P.L.2-2008, SEC.5.

IC 15-14-1-7
Restrictions on property ownership
Sec. 7. (a) The amount of real estate that a corporation incorporated under this chapter may purchase or own may not exceed: (1) one hundred sixty (160) acres; and
(2) five hundred thousand dollars ($500,000) in value.
(b) A corporation incorporated under this chapter may sell any land that it possesses or may possess.
As added by P.L.2-2008, SEC.5.

IC 15-14-1-8
Capital stock
Sec. 8. (a) Except as provided in subsection (b), the capital stock of a corporation incorporated under this chapter may not exceed five hundred thousand dollars ($500,000).
(b) The capital stock of a corporation incorporated under this chapter may be increased by the vote of the stockholders at:
(1) an annual meeting of the stockholders; or
(2) a meeting called especially to increase the capital stock;
to an amount not exceeding one million dollars ($1,000,000).
As added by P.L.2-2008, SEC.5.

IC 15-14-1-9
Awards; promotions
Sec. 9. (a) A corporation incorporated under this chapter shall annually offer and present cash awards for the improvement of soils, tillage, crops, manures, improvement of stock, articles of domestic industry, and other articles, productions, and improvements the corporation considers proper. The awards must be provided in different amounts and grades so that large and small manufacturers and farmers have an opportunity to compete for the awards.
(b) A corporation incorporated under this chapter may perform any acts the corporation considers best to promote the agricultural and household manufacturing interests of the county and of the states whose residents have organized the corporation.
(c) When a corporation organized under this chapter makes its awards, special attention must be given to the profits that may or are likely to accrue from:
(1) the improved method of raising the crop;
(2) improving the soil or stock; or
(3) the fabrication of the articles offered;
with the intention that the award be given for the most economical method of improvement.
(d) Before an award is made under this section, a person competing for a cash award for improved:
(1) tillage methods;
(2) manufacturing methods; or
(3) production of any crop or other articles;
must deliver to the awarding committee a full and correct statement of the process of the tillage method, manufacturing method, or production. The statement must show the expense and value of the process to show accurately the profits derived or expected to be derived.
As added by P.L.2-2008, SEC.5.
IC 15-14-1-10
Publishing list of awards; report
Sec. 10. A corporation incorporated under this chapter shall:
(1) annually publish a list of the awards made by the corporation under section 9 of this chapter and a summary of the treasurer's account in a newspaper of the county; and
(2) make a:
(A) report of its proceedings during the year;
(B) synopsis of the awards made by the corporation under section 9 of this chapter for improvements in agricultural and household manufactures, along with summary descriptions of the improvements; and
(C) report of the condition of agriculture in the county or district of the corporation, which must:
(i) comply with the rules of the state fair commission; and
(ii) be forwarded to the state fair commission at its annual meeting in January of each year.
A subsequent payment may not be made from the county treasury unless a certificate is presented to the auditor from the secretary of the state fair commission showing that the report has been made.
As added by P.L.2-2008, SEC.5.

IC 15-14-1-11
Power to borrow; interest; mortgages; bond issue
Sec. 11. (a) A corporation incorporated under this chapter may do the following:
(1) Borrow not more than two hundred thousand dollars ($200,000) at a rate of interest not to exceed six percent (6%) per annum.
(2) Mortgage its property to secure the repayment of the loan.
(3) Issue bonds for not more than two hundred thousand dollars ($200,000).
(b) Bonds issued under subsection (a) must:
(1) not exceed a duration of twenty (20) years;
(2) have interest bearing coupons affixed; and
(3) be secured by mortgage on the property of the corporation.
As added by P.L.2-2008, SEC.5.

IC 15-14-1-12
County allowance to association; lien; repayment
Sec. 12. (a) As used in this section, "county executive" means the board of commissioners of a county elected under IC 36-2-2-2.
(b) The county executive may make an allowance out of the general fund of the county to a corporation incorporated under this chapter.
(c) Before an allowance under subsection (b) is made, the president or secretary of the association shall file a sworn statement with the county executive showing the:
(1) name and date of organization of the association; and (2) amount expended for fairgrounds and permanent improvements needed for the fairgrounds and the amount necessary to complete the improvements.
(d) After receiving a sworn statement under subsection (c), the county executive may make an allowance that the county executive considers necessary, but that does not exceed either of the following:
(1) Ten thousand dollars ($10,000).
(2) One-half (1/2) the amount shown by the statement to be expended on the grounds and improvements.
(e) The amount appropriated under this section is a lien on the real and personal property of the association.
(f) Dividends may not be declared or paid to the incorporators or stockholders until the appropriation made by the board is repaid to the county treasurer with interest.
As added by P.L.2-2008, SEC.5. Amended by P.L.86-2008, SEC.8.



CHAPTER 2. STATE HORTICULTURAL ASSOCIATIONS

IC 15-14-2-2
Annual meeting; representatives; reports Sec. 2. (a) The state horticultural association organized under section 1 of this chapter shall hold, in Indianapolis or another location in Indiana to be selected by the association at the preceding meeting, an annual meeting, for the purpose of deliberating and consulting as to the wants, prospects, and conditions of the horticultural interests of the people of Indiana.
(b) At the annual meeting, the district and county horticultural associations may be represented by one (1) or more delegates each, as the state association provides. The district and county associations shall forward, by representatives, the report of the condition and prospects of the district or county associations to the state horticultural society.
As added by P.L.2-2008, SEC.5.

IC 15-14-2-3
State horticulture association; maintenance of collections
Sec. 3. (a) When the state horticultural association has complied with this chapter, the association is entitled to the occupancy and use of any unappropriated room in the state capitol or other building used or occupied by the state.
(b) The room described in subsection (a) shall be designated as the department of horticulture.
(c) An association occupying the room described in subsection (a) may maintain in the room:
(1) a library;
(2) specimens and representations of horticultural industry;
(3) collections of insect specimens or birds that are injurious or beneficial to horticultural products in Indiana; and
(4) floral specimens and representations collected by the association.
Those items and other items that the association collects and deposits in the room must be available for public inspection and examination under rules adopted by the association.
(d) The association:
(1) shall hold the items described in subsection (c) until ordered under rules adopted by the association or the interests of horticulture require; and
(2) may adopt bylaws for the association's protection and good order that are considered necessary and not inconsistent with Indiana law.
As added by P.L.2-2008, SEC.5.



CHAPTER 3. COUNTY AND DISTRICT AGRICULTURAL SOCIETIES

IC 15-14-3-2
Awards; promotions
Sec. 2. (a) A county or district society formed under section 1 of this chapter shall annually offer and present cash awards for:
(1) the improvement of soils, tillage, crops, and manures;
(2) the improvement of stock and articles of domestic industry; and
(3) other articles, productions, and improvements;
the society considers proper. The awards must be provided in different amounts and grades so that large and small manufacturers and farmers have an opportunity to compete for the awards.
(b) A society formed under section 1 of this chapter may perform acts the society considers best to promote agricultural and household manufacturing interests of the district and of the state.
(c) When a society formed under section 1 of this chapter makes an award under subsection (a), special attention must be given to the

profits that may or are likely to accrue from:
(1) the improved method of raising the crop;
(2) improving the soil or stock; or
(3) the fabrication of the articles offered;
with the intention that the award be given for the most economical method of improvement.
(d) Before an award is made under subsection (a), a person offering to compete for a cash award on improved:
(1) tillage methods; or
(2) production of any crop or other articles;
must deliver to the awarding committee a full and correct statement of the process of the tillage or production method. The statement must show the expense and value of the process to show accurately the profits derived or expected to be derived.
As added by P.L.2-2008, SEC.5.

IC 15-14-3-3
Publishing list of awards; reports
Sec. 3. A society organized under section 1 of this chapter shall:
(1) annually publish a list of the awards made by the society under section 2 of this chapter and a summary of the treasurer's account in a newspaper of the county or district; and
(2) make a:
(A) report of its proceedings during the year;
(B) synopsis of the awards made by the society under section 2 of this chapter for improvements in agriculture and household manufactures, along with summary descriptions of the improvements; and
(C) report of the conditions of agriculture in the county or district of the society, which must:
(i) comply with the rules of the state fair commission; and
(ii) be forwarded to the state fair commission at its annual meeting in January of each year.
A subsequent payment may not be made from the county treasury unless a certificate is presented to the auditor from the state fair commission showing that the report has been made.
As added by P.L.2-2008, SEC.5.



CHAPTER 4. INCORPORATION OF STATE ASSOCIATIONS

IC 15-14-4-2
Meetings; participation
Sec. 2. An association organized under section 1 of this chapter shall hold, in Indianapolis, or some other place in Indiana selected by the association at its preceding meeting, or by its executive committee before the date of the meeting, an annual meeting and any auxiliary meetings that may be desired, for the purpose of deliberating and consulting as to the wants, prospects, and conditions of the corn, livestock, or dairy interests of the people of Indiana. A person interested in any of these lines of industry may participate at the meetings.
As added by P.L.2-2008, SEC.5.

IC 15-14-4-3
State appropriations; purposes; officer's compensation
Sec. 3. (a) The following entities, upon their compliance with sections 1 and 2 of this chapter, are entitled to receive from the state treasury, out of money in the state general fund not otherwise appropriated, sums of money the general assembly appropriates:
(1) The state corn growers' association.
(2) The state livestock breeders' association.
(3) The state dairymen's association.
(b) An appropriation under subsection (a) may be used only for the following purposes:
(1) Obtaining speakers for association meetings.
(2) Payment of traveling expenses for the speakers and officers of the association.
(3) Advertising association meetings.
(4) Publishing and distributing an annual report.
(5) Obtaining medals, trophies, dies, premium ribbons, awards, postage stamps, and clerical services.
An officer may not receive compensation for the officer's services other than the actual expenses incurred in engaging in the business of the association. As added by P.L.2-2008, SEC.5.



CHAPTER 5. AGRICULTURAL SOCIETIES, ASSOCIATIONS, AND CORPORATIONS

IC 15-14-5-2
Powers to borrow money, mortgage property, and issue bonds
Sec. 2. A society, an association, or a corporation described in section 1 of this chapter, with authority of its board of directors, may:
(1) borrow money;
(2) mortgage its property; and
(3) issue notes, bonds, and other obligations without restrictions other than those applying to corporations generally.
As added by P.L.2-2008, SEC.5.

IC 15-14-5-3
Authority to sell property, pay obligations, and distribute proceeds to shareholders
Sec. 3. A society, an association, or a corporation described in section 1 of this chapter may:
(1) upon authority granted by the votes of those holding two-thirds (2/3) of the shares of stock:
(A) sell; and
(B) convey by deed all or any part of its grounds and property at any time; and
(2) use the proceeds obtained from the sale in payment of its obligations, or for other and usual corporate purposes, in the same manner as corporations generally are authorized to do.
After payment of its obligations the society, association, or corporation may distribute the proceeds among the shareholders.
As added by P.L.2-2008, SEC.5.

IC 15-14-5-4
Dissolution and liquidation
Sec. 4. A society, an association, or a corporation described in section 1 of this chapter may:
(1) dissolve; and (2) liquidate;
the affairs of the society, association, or corporation in the same manner as corporations generally are authorized to do.
As added by P.L.2-2008, SEC.5.



CHAPTER 6. CORPORATE STATUS FOR COUNTY AND DISTRICT AGRICULTURAL SOCIETIES

IC 15-14-6-2
Transferability of capital stock
Sec. 2. Shares in the capital stock of a society described in section 1 of this chapter are transferable for consideration from a person to another person, subject to the bylaws that the society adopts.
As added by P.L.2-2008, SEC.5.

IC 15-14-6-3
Voting rights
Sec. 3. (a) In all meetings of stockholders of a society, described in section 1 of this chapter, held for the:
(1) election of:
(A) trustees; or
(B) directors; or
(2) purpose of expressing the will of the stockholders by vote on any question;
a stockholder is entitled to cast one (1) vote for each share the stockholder owns and has fully paid for.
(b) A stockholder is not entitled to vote on more than ten (10) shares in a vote held under subsection (a).
As added by P.L.2-2008, SEC.5.



CHAPTER 7. ALLOWANCE FOR TAX LEVY PROCEDURE FOR SUPPORT OF COUNTY 4-H CLUBS

IC 15-14-7-2
County appropriation for 4-H clubs
Sec. 2. Subject to section 3 of this chapter, the executive of a county may make an appropriation from the county general fund to a 4-H club that promotes the agricultural and horticultural interests of the county.
As added by P.L.2-2008, SEC.5.

IC 15-14-7-3
Petition; notice; remonstrance; duration
Sec. 3. (a) The president or secretary of a 4-H club described in section 2 of this chapter may file a petition signed by at least thirty (30) resident freeholders of the county with the county auditor of the county requesting that the executive make an appropriation provided for in section 2 of this chapter.
(b) The county auditor shall have the petition, without the signatures, printed in a newspaper of general circulation that is published in the county.
(c) The notice must state the date and time when the petition will be considered by the executive. The auditor shall set the date, time, and place at which the petition will be considered, which must be at least thirty (30) days after the publication of the notice.
(d) If not later than the date and time published in the notice for the consideration of the petition by the executive, a remonstrance signed by more resident freeholders of the county than the number signing the petition is filed with the county auditor protesting the allowance, the executive shall consider the remonstrance. If the executive finds that the remonstrance is signed by a greater number of resident freeholders than the petition asking for an allowance, the executive:
(1) may not make an appropriation for the purposes set forth in section 2 of this chapter; and
(2) shall dismiss the petition and take no further action.
(e) After final acceptance by the executive, a petition under this section is effective for one (1) to five (5) years, as determined by the executive.
As added by P.L.2-2008, SEC.5. Amended by P.L.86-2008, SEC.9.

IC 15-14-7-4
Tax levy; duration Sec. 4. The county council may levy an annual tax of not more than three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of assessed valuation to:
(1) construct;
(2) operate; or
(3) maintain;
a building owned and operated by a 4-H club described in section 2 of this chapter. The tax may be levied only until the building has been constructed or for not more than five (5) years, whichever occurs first. After the building has been constructed, the county council may levy an annual tax of not more than sixty-seven hundredths of one cent ($0.0067) on each one hundred dollars ($100) of assessed valuation to operate and maintain the building.
As added by P.L.2-2008, SEC.5.

IC 15-14-7-5
Contributions
Sec. 5. A 4-H club described in section 2 of this chapter may solicit and accept any kind of contribution for the development and maintenance of the club's projects.
As added by P.L.2-2008, SEC.5.

IC 15-14-7-6
Lien on property; repayment
Sec. 6. (a) An amount appropriated under section 2 of this chapter is a lien on the real and personal property of the 4-H club.
(b) A dividend may not be declared or paid to the incorporators or stockholders of the 4-H club until the appropriation made by the board is repaid with interest to the county treasury.
As added by P.L.2-2008, SEC.5.



CHAPTER 8. ISSUANCE OF MORTGAGE BONDS BY COUNTY AGRICULTURAL OR HORTICULTURAL SOCIETIES

IC 15-14-8-2
Bonds; tax exemption; duration; sale price
Sec. 2. (a) Bonds issued under section 1 of this chapter:
(1) are free from state tax; and
(2) may not be issued for a period longer than the life of the charter of the society or fair.
(b) The bonds may be sold at a price less than the par value if the action is endorsed by a full meeting of the board of directors of the society or fair.
As added by P.L.2-2008, SEC.5.

IC 15-14-8-3
Surplus; use to retire bonds
Sec. 3. If bonds have been issued under section 1 of this chapter and there is a surplus in the treasury of the society or fair, funds not needed for improvements on the grounds must be used to retire the bonds. Bonds must be retired in the order of their seniority, and a clause stating this privilege must be inserted in all bonds.
As added by P.L.2-2008, SEC.5.



CHAPTER 9. TAX LEVY FOR COUNTY FAIRS

IC 15-14-9-2
Multiple fairs and exhibitions; appropriations
Sec. 2. (a) Subject to subsections (b) and (c), in a county where two (2) or more fairs or exhibitions are conducted as provided in section 1 of this chapter, the county council may appropriate to each of the fairs or associations an amount that the county council considers proper and equitable.
(b) The amount appropriated under subsection (a) must be computed by the ratio that the cash awards and judging expenses of each fair bears to the total amount spent for awards and judging by the fairs sharing in the division.
(c) The total amount appropriated under subsection (a) may not

exceed a sum equal to one cent ($.01) on each one hundred dollars ($100) valuation of the taxable property located in the county.
As added by P.L.2-2008, SEC.5.



CHAPTER 10. APPROPRIATION TO COUNTY CORN GROWERS' ASSOCIATION OR HORTICULTURAL SOCIETY IN A COUNTY WITHOUT A COUNTY FAIR






ARTICLE 15. HORTICULTURE PRODUCTS

CHAPTER 1. INDIANA SEED LAW

IC 15-15-1-2
"Agricultural seed"
Sec. 2. As used in this chapter, "agricultural seed" means the seeds of legume, grass, forage, cereal, fiber, or oil crops. The term includes other kinds of seeds commonly recognized in Indiana as agricultural seeds, lawn seeds, and mixtures of such seeds.
As added by P.L.2-2008, SEC.6. Amended by P.L.75-2010, SEC.1.

IC 15-15-1-3
"Brand"
Sec. 3. As used in this chapter, "brand" means a word, name, number, or design used to identify seed of one (1) person to distinguish it from seed of another person.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-4
"Bulk lot"; "in bulk"
Sec. 4. As used in this chapter, "bulk lot" or "in bulk" refers to seed in an unpackaged form. The term does not include seed in bags.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-5
"Certifying agency"
Sec. 5. As used in this chapter, "certifying agency" refers to either of the following:
(1) An agency authorized under the laws of a state, territory, or possession of the United States to officially certify seed.
(2) An agency of a foreign country determined by the state seed commissioner to adhere to procedure and standards for seed certification generally adhered to by certification agencies described in subdivision (1).
As added by P.L.2-2008, SEC.6.

IC 15-15-1-5.5
"Cool season lawn and turf grasses"
Sec. 5.5. As used in this chapter, "cool season lawn and turf grasses" includes: (1) Kentucky bluegrass, red fescue, chewings fescue, hard fescue, tall fescue, perennial ryegrass, intermediate ryegrass, annual ryegrass, colonial bentgrass, or creeping bentgrass; and
(2) mixtures of any of the grasses referred to in subdivision (1).
As added by P.L.75-2010, SEC.2.

IC 15-15-1-6
"Distribute"
Sec. 6. As used in this chapter, "distribute" means to sell, offer to sell, barter, or supply or transport for sale agricultural or vegetable seed for sowing and seeding purposes in Indiana.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-7
"Effective"
Sec. 7. As used in this chapter, "effective", as applied to inoculants, means that under laboratory tests at least two (2) nodules must be produced on or adjacent to the primary root on at least sixty-six percent (66%) of the plants in the test.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-8
"Hybrid"
Sec. 8. As used in this chapter, "hybrid" means the first generation of a cross made under controlled conditions between strains of different parentage and of satisfactory purity.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-9
"Kind"
Sec. 9. As used in this chapter, "kind" means one (1) or more related species or subspecies of plant that singly or collectively are known by one (1) common name, including corn, oats, alfalfa, and timothy.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-10
"Label"
Sec. 10. As used in this chapter, "label" means the display or displays of written, printed, or graphic matter on or attached to a seed container or accompanying seed sold in bulk quantities.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-11
"Labeling"
Sec. 11. As used in this chapter, "labeling" refers to the use of labels or other written, printed, or graphic representations in any form accompanying or associated with a lot of seed whether in bulk or in containers. The term includes any representations on an invoice.
As added by P.L.2-2008, SEC.6.
IC 15-15-1-12
"Legume inoculant"
Sec. 12. As used in this chapter, "legume inoculant" means a pure or mixed culture of bacteria of the genus Rhizobium capable of effectively inoculating a specific kind or specific kinds of legume plants.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-13
"Lot"
Sec. 13. As used in this chapter, "lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors that appear in the labeling.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-14
"Noxious weed seed"
Sec. 14. As used in this chapter, "noxious weed seed" means either of the following:
(1) Prohibited noxious weed seed.
(2) Restricted noxious weed seed.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-15
"Percent"; "percentage"
Sec. 15. As used in this chapter, "percent" or "percentage" refers to the percentage by weight.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-15.5
"Permit"
Sec. 15.5. As used in this chapter, "permit" means a written authorization granted by the seed commissioner and required under this chapter before a person may distribute agricultural or vegetable seed in Indiana subject to this chapter.
As added by P.L.75-2010, SEC.3.

IC 15-15-1-16
"Person"
Sec. 16. As used in this chapter, "person" means an individual, a partnership, a company, or a corporation.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-17
"Pre-inoculated seed"
Sec. 17. As used in this chapter, "pre-inoculated seed" means seed to which has been applied before sale an application of a legume inoculant to effectively nodulate the resultant plant until the expiration date of the inoculant. As added by P.L.2-2008, SEC.6.

IC 15-15-1-18
"Prohibited noxious weed seed"
Sec. 18. As used in this chapter, "prohibited noxious weed seed" means:
(1) the seeds of perennial weeds that not only reproduce by seed but also spread by underground roots, stems, and other reproductive parts; and
(2) seeds, which when well established, are highly destructive and difficult to control by ordinary good cultural practice.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-19
"Record"
Sec. 19. As used in this chapter, "record" means all information relating to the shipment or distribution of a lot of seed. The term includes a file sample of each lot of seed.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-20
"Restricted noxious weed seed"
Sec. 20. As used in this chapter, "restricted noxious weed seed" means:
(1) seeds of weeds that are very objectionable in fields, lawns, and gardens of Indiana; and
(2) seeds of weeds that can be controlled by good cultural practices.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-20.5
"Special use permit"
Sec. 20.5. As used in this chapter, "special use permit" means authorization issued by the seed commissioner to a person subject to section 27(c) of this chapter for the use of seeds of plant species for the purpose of research, development, production, or education.
As added by P.L.75-2010, SEC.4.

IC 15-15-1-21
"Treated"
Sec. 21. As used in this chapter, "treated" refers to seed that has been subjected to an application of a substance or a process to:
(1) reduce, control, or repel certain disease organisms, insects, or other pests attacking the seed or seedlings growing from the seed; or
(2) change the appearance, growth pattern, or performance of the seed or seedlings growing from the seed.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-22 "Type"
Sec. 22. As used in this chapter, "type" means the general physiological and morphological characters common to a number of varieties, which varieties cannot be differentiated except under special conditions.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-23
"Variety"
Sec. 23. As used in this chapter, "variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristics, by which a plant can be differentiated from other plants of the same kind.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-24
"Vegetable seed"
Sec. 24. As used in this chapter, "vegetable seed" means the seeds:
(1) of crops grown commercially or in home gardens; and
(2) commonly known and sold in Indiana as vegetable seeds.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-25
"Weed seed"
Sec. 25. As used in this chapter, "weed seed" means the seeds of all plants commonly recognized as weeds in Indiana. The term includes noxious weed seeds.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-26
State seed commissioner
Sec. 26. The state chemist is the state seed commissioner by virtue of office.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-27
Commissioner's duties; agent's authority
Sec. 27. (a) The state seed commissioner shall administer this chapter. The state seed commissioner may authorize an agent to act for the state seed commissioner under this chapter.
(b) The state seed commissioner may do any of the following to administer this chapter:
(1) Sample, inspect, analyze, and test agricultural and vegetable seed distributed within Indiana for seeding and sowing purposes, when, where, and to the extent the state seed commissioner considers necessary to determine whether the agricultural or vegetable seed is in compliance with this chapter.
(2) Notify a seed distributor of any violations of this chapter. (3) Adopt rules:
(A) governing:
(i) methods of sampling, inspecting, analyzing, testing, and examining agricultural and vegetable seed; and
(ii) tolerances to be followed in the administration of this chapter; and
(B) necessary for the efficient enforcement of this chapter.
(4) Adopt rules to establish lists of prohibited and restricted noxious weeds.
(5) Adopt rules to establish reasonable standards of germination (as defined by rule adopted under section 28 of this chapter) for vegetable seed.
(6) Adopt rules to establish standards for the effectiveness of legume inoculant applied to pre-inoculated seed.
(7) Adopt rules to govern the treatment of seed and the labeling and distribution of treated seed.
(8) Publish at least one (1) time each year, in the form the seed commissioner considers proper, information concerning:
(A) the sales of agricultural and vegetable seed; and
(B) the results of the analysis of official samples of agricultural and vegetable seed sold within Indiana as compared with the analysis guaranteed on the label.
Information concerning production and use of agricultural and vegetable seed may not disclose the operation of any person.
(9) Enter any:
(A) public or private property during regular business hours; or
(B) vehicle that transports seed, whether by land, water, or air, at any time the vehicle is accessible;
to inspect seed and the records relating to the seed, subject to this chapter and the rules adopted under this chapter.
(10) As used in this subdivision, "stop sale order" refers to a written order issued by the state seed commissioner to the owner or custodian of a lot of agricultural or vegetable seed that the state seed commissioner has found violates this chapter or rules adopted under this chapter. The state seed commissioner may issue and enforce stop sale orders. A stop sale order prohibits the future sale, processing, and movement of the seed until the state seed commissioner issues a release from the stop sale order. The owner or custodian of the seed is entitled to appeal a stop sale order to a court with jurisdiction in the locality in which the seed is found, as provided in IC 4-21.5, seeking a judgment as to the justification for the order for the discharge of the seed from the stop sale order in accordance with the findings of the court. This subdivision does not limit the right of the state seed commissioner to proceed as otherwise authorized by this chapter.
(11) Establish and maintain or make provisions for seed testing facilities.
(12) Employ qualified persons. (13) Incur necessary expenses.
(14) Test or provide for testing seed for purity and germination (as defined by rule adopted under section 28 of this chapter) for farmers and dealers on request of a farmer or dealer, prescribe rules governing such testing, and charge for the tests made.
(15) Cooperate with the United States Department of Agriculture and other agencies in seed law enforcement.
(16) Enter the property of a producer of hybrid seed to determine whether the seed produced is as the seed is represented.
(17) Issue a written special use permit to a person to use a prohibited noxious weed seed or a restricted noxious weed seed for purposes of research, development, production, or education, subject to subsection (c).
(18) Adopt rules under IC 4-22-2 to establish fees that are necessary for the administration of this chapter, including costs of inspections, analysis, and publications.
(19) Adopt rules under IC 4-22-2 to establish civil fines for the following:
(A) Failure to submit a report required under this chapter.
(B) Failure to pay a fee required under this chapter.
(c) The seed commissioner, in response to an application for the issuance of a special use permit under subsection (b)(17), may:
(1) issue a special use permit;
(2) issue a special use permit subject to conditions; or
(3) deny a special use permit request.
In determining whether to issue a special use permit, the seed commissioner shall consider each species of prohibited noxious weed or restricted noxious weed separately. The seed commissioner may revoke a special use permit at any time if it appears that the permit holder is not complying with the conditions established under the special use permit.
As added by P.L.2-2008, SEC.6. Amended by P.L.75-2010, SEC.5.

IC 15-15-1-28
Rules; pure seed and germination
Sec. 28. (a) The state seed commissioner may by rule define seed labeling and testing terms in common usage such as "pure seed" and "germination".
(b) A rule adopted by the state seed commissioner under this section must be based on published sources such as the rules of the Association of Official Seed Analysts.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-29
Rules; purity of hybrid seed
Sec. 29. The state seed commissioner may, by rule, define controlled conditions and satisfactory purity for the production of hybrid seed of any kind. A hybrid designation shall be treated as a variety name. As added by P.L.2-2008, SEC.6.

IC 15-15-1-30
Label; pre-inoculated seed
Sec. 30. The label of seed that has been pre-inoculated must indicate that the seed has been pre-inoculated.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-31
Exceptions from labeling requirements
Sec. 31. (a) Sections 32 and 33 of this chapter do not apply to the following:
(1) Seed or grain not intended for seeding and sowing purposes. However, treated agricultural seed must be labeled in accordance with section 32 of this chapter when sold to any person for any purpose whether the seed is in containers or in bulk.
(2) Seed in storage or seed that is being transported or consigned to a seed cleaning or processing establishment for cleaning or processing if the invoice or labeling accompanying a shipment of the seed contains the statement "Seed For Processing". Any labeling or other representation that may be made with respect to uncleaned or unprocessed seed is subject to this chapter.
(3) A carrier in respect to seed transported or delivered for transportation in the ordinary course of its business as a carrier if the carrier is not engaged in producing, processing, or distributing agricultural or vegetable seed subject to this chapter.
(4) Seed that satisfies all the following:
(A) The seed is grown on the property owned by the seller of the seed.
(B) The seed is sold and delivered to the purchaser on the property on which the seed is grown.
(C) The seed does not contain prohibited noxious weed seed.
(D) The seed contains not more than one-fourth of one percent (0.25%) of restricted noxious weed seed.
(E) The seed contains not more than two and one-half percent (2.5%) of all weed seed.
If seed is advertised for sale through the medium of the public press, by circular, by catalog, or by exposing a sample of the seed or a printed or written statement about the seed in a public place or place of business, or if the seed is delivered by a common carrier, (except when transported for the purpose of being recleaned as provided in this section), the producer is considered to be a vendor, and the seed must meet all requirements of this chapter, including complete labeling of the seed. For cereal and soybean seed where the purpose for which the seed is intended may be in question, seed advertised for sale by variety name, as processed, tested, treated, or offered at a

price substantially higher than current market prices, is presumed to be offered for seeding purposes and subject to the labeling provisions of this chapter.
(b) A person is not subject to the penalties of this chapter for distributing agricultural or vegetable seed incorrectly labeled or represented as to kind, variety, or origin and that cannot be identified by examination of the seed unless the person fails to:
(1) obtain an invoice, genuine grower's declaration, or other labeling information; and
(2) take other precautions reasonable to ensure the identity of the seed as stated.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-32
Agricultural seeds; information for purchaser; label; bulk purchase
Sec. 32. (a) A container of agricultural seed of any size consisting of more than one (1) pound distributed in Indiana for sowing and seeding purposes must contain or have attached in a conspicuous place on the outside of the container a plainly written or printed tag or label in English giving the information required by this section. If the seed is distributed in bulk, the information required by this section must accompany delivery and be supplied to the purchaser at the time of delivery.
(b) The labeling required for seed sold in bags and packages, and in bulk as required by this section, must include the following statements on the labeling attached to the container:
(1) The commonly accepted name of each kind and variety of each agricultural seed component that exceeds five percent (5%) of the whole and the percentage by weight of each in the order of its predominance. However, the variety designation may be omitted if the label states the name of the kind and the words "variety not stated". If more than one (1) component is required to be named, the word "mixture" or the word "mixed" must be shown conspicuously on the label. A mixture consisting of two (2) or more varieties of the same kind may be designated as a "blend".
(2) Lot number or other lot identification.
(3) Origin (state or foreign country where grown) for all seed except hybrid corn. If the origin is unknown, that fact must be stated.
(4) The percentage of all weed seed.
(5) The name and rate of occurrence per pound of each kind of restricted noxious weed seed present.
(6) The percentage of all other agricultural or vegetable seed, which may be designated as "other crop seeds" or "crop seeds".
(7) The percentage of inert matter.
(8) For each named agricultural seed:
(A) the percentage of germination (as defined by rule adopted under section 28 of this chapter), exclusive of hard

seed;
(B) the percentage of hard seed, if present; and
(C) the calendar month and year the test was completed to determine the percentages.
(9) The name and address of the person who labeled the seed or who distributed it within Indiana.
(10) For all seed named and treated (for which a separate label may be used):
(A) a word or statement indicating that the seed has been treated;
(B) the commonly accepted coined chemical or abbreviated chemical (generic) name of any applied pesticide;
(C) a description of the process or the commonly accepted name of the substance applied if other than a pesticide; and
(D) if the substance in the amount present with the seed is harmful to human or other vertebrate animals, a caution statement such as "Do Not Use For Food Or Feed Or Oil Purposes". A poison statement or symbol must be used as the caution for mercurials and similarly toxic substances.
(11) For pre-inoculated seed, in addition to other labeling requirements of this section (for which a separate label may be used):
(A) a word or statement indicating that the seed has been pre-inoculated; and
(B) the date beyond which the inoculant is not to be considered effective.
(12) For cool season lawn and turf grasses, the following statements on the labeling:
(A) For single kinds of grasses, the name of the kind or the kind and variety.
(B) For grass mixtures:
(i) the word "mix", "mixed", "mixture", or "blend" must be stated with the name of the mixture;
(ii) the headings "Pure Seed" and "Germination" or "Germ" must be used in the proper places; and
(iii) the commonly accepted name of the kind or the kind and variety of each agricultural seed component that exceeds five percent (5%) of the whole, and the percentage by weight of pure seed in order of its predominance and in columnar form.
(C) The percentage by weight of agricultural seed other than those required to be named on the label (which must be designated as "crop seed").
(D) The percentage by weight of inert matter.
(E) The percentage by weight of all weed seeds. The maximum weed seed content may not exceed two and five-tenths percent (2.5%) by weight.
(F) The name and rate of occurrence per pound of each kind of restricted noxious weed seed present and listed under the heading "Noxious Weed Seeds". Restricted noxious weed

seed may not exceed twenty-five hundredths of one percent (0.25%) by weight.
(G) For each agricultural seed named under clause (A) or (B), the following:
(i) The percentage of germination, exclusive of hard seed.
(ii) The percentage of hard seed, if present.
(iii) The calendar month and year the test was completed to determine the required percentages. The oldest test date must be used.
(iv) The statement "Sell by (month/year)". The date may not exceed fifteen (15) months from the date that must be stated on the labeling under item (iii), exclusive of the month of the test.
The total of the percentages by weight under clauses (B)(iii), (C), (D), and (E) must equal one hundred percent (100%).
(c) The statements required by this section may not be modified or denied.
(d) The total of the percentages that are stated on the labeling under subsection (b)(1), (b)(4), (b)(6), and (b)(7) must equal one hundred percent (100%).
As added by P.L.2-2008, SEC.6. Amended by P.L.75-2010, SEC.6.

IC 15-15-1-33
Vegetable seeds; label information
Sec. 33. (a) For vegetable seeds in packets as prepared for use in home gardens or household plantings or vegetable seeds in preplanted containers, mats, tapes, or other planting devices in containers that do not exceed one (1) pound, the labeling must include the following information:
(1) The name of the kind and variety of seed.
(2) The name and address of the person who labeled or who distributed the seed.
(3) For seed that germinates less than the standard most recently established under this chapter:
(A) the percentage of germination (as defined by rule adopted under section 28 of this chapter), exclusive of hard seed;
(B) the percentage of hard seed, if present;
(C) the calendar month and year the test was completed to determine the percentages; and
(D) the words "Below Standard" in not less than 8 point type.
(4) For seed that has been treated, the same labeling information required for agricultural seeds.
(5) The number of noxious weed seeds per pound of vegetable seed, if any weed seed is present.
(6) Lot number or other lot identification.
(7) Germination test information in any of the following forms:
(A) The calendar month and year the germination test was completed and the statement "Sell by (month/year)". The

date may not exceed twelve (12) months from the date of the test, exclusive of the month of the test.
(B) The year for which the seed was packaged for sale, as "Packed for (year)". The date must be for a calendar year and include the statement "Sell by (month/year)". The date may not exceed twelve (12) months from the date of the test, exclusive of the month of the test.
(C) The percentage of germination and the calendar month and year the test was completed to determine the percentages. However, the germination test must have been completed within the previous twelve (12) months, exclusive of the month of the test.
(b) For vegetable seeds sold in containers that are more than one (1) pound, the labeling must include the following:
(1) The name of each kind and variety present that exceeds five percent (5%) and the percentage by weight of each in order of its predominance.
(2) Lot number or other lot identification.
(3) For each named vegetable seed:
(A) the percentage of germination, exclusive of hard seed;
(B) the percentage of hard seed, if present; and
(C) the calendar month and year the test was completed to determine the percentages. The date may not be later than twelve (12) months after the date of the test, exclusive of the month of the test.
(c) For seeds placed in a germination medium, mat, tape, or another device and in a way to make it difficult to determine the quantity of seed without removing the seed from the medium, mat, tape, or other device, the labeling must include a statement to indicate the minimum number of seeds in the container.
As added by P.L.2-2008, SEC.6. Amended by P.L.75-2010, SEC.7.

IC 15-15-1-34
Fees; permits; reporting
Sec. 34. (a) A distributor of agricultural seed in packages of not more than one (1) pound shall pay not later than January 15 of each year an annual fee of forty-five dollars ($45) for each brand of seed distributed. Payment of an annual fee is not required of retailers who furnish quantities of not more than one (1) pound from a properly labeled container of seed on which the inspection fee has been paid.
(b) A person who distributes agricultural or vegetable seed in Indiana may apply to the state seed commissioner for a permit to use the person's own labeling, report the quantity of seed sold, and pay the inspection fee on the basis of the report.
(c) In making application for a permit under subsection (b), the distributor must agree to the following:
(1) Label the seed with the information required by law.
(2) Keep the records the state seed commissioner considers necessary to indicate accurately the number and size of containers of each kind of agricultural and vegetable seed

distributed and the quantity of such seed distributed in bulk.
(3) Grant the state seed commissioner or the state seed commissioner's authorized representative permission to examine the records described in subdivision (2) and verify the statement of quantity of seed distributed.
(4) Report under oath to the state seed commissioner on forms furnished by the state seed commissioner the quantity of agricultural and vegetable seed sold during the period covered.
(d) The state seed commissioner may grant a permit under subsection (b) if the state seed commissioner determines that the applicant's proposed report of the quality of agricultural and vegetable seed sold will lead to efficient enforcement of this chapter. The state seed commissioner may revoke the permit at any time if it appears to the state seed commissioner that the distributor is not complying with the agreement described in subsection (c) or this chapter. If:
(1) the report is not filed and the inspection fee not paid before ten (10) days following the due date;
(2) the report of volume is false; or
(3) the labeling requirements of this chapter have not been complied with;
the state seed commissioner may revoke the permit. If the inspection fee is unpaid after the ten (10) day grace period, a penalty shall be assessed in the amount of ten percent (10%) in addition to the amount due.
(e) The report of quantity sold required under subsection (c)(4) is due, and the inspection fees required under this chapter are payable, semiannually on the last day of the month following the end of the semiannual period. The first half reporting period ends June 30 and the second half reporting period ends December 31.
As added by P.L.2-2008, SEC.6. Amended by P.L.75-2010, SEC.8.

IC 15-15-1-35
Deposit of collected fees; disposition of fees
Sec. 35. (a) The state seed commissioner shall pay all fees collected under this chapter to the treasurer of Purdue University.
(b) The board of trustees of Purdue University shall expend the fees on proper vouchers filed with the treasurer of Purdue University. The treasurer shall pay vouchers for the following expenses:
(1) The employment of inspectors and seed analysts.
(2) Procuring samples.
(3) Printing bulletins giving the results of inspection.
(4) Any other expenses of the Purdue University agricultural programs authorized by law and for implementing this chapter.
(c) The dean of agriculture of Purdue University shall make a financial report to the governor in such form as the state board of accounts requires, showing the total receipts and expenditures of all fees received under this chapter.
(d) Excess funds from the collection of fees under this chapter are subject to IC 15-16-2-36. As added by P.L.2-2008, SEC.6.

IC 15-15-1-36
Fees and samples
Sec. 36. (a) Each person whose name appears on the label as distributing agricultural or vegetable seed subject to this chapter shall do the following:
(1) Keep for two (2) years complete records of each lot of agricultural or vegetable seed distributed.
(2) Keep for one (1) year a file sample of each lot of seed that is distributed after final disposition of the lot.
(b) All records and samples relating to the shipments involved must be accessible for inspection by the state seed commissioner or the state seed commissioner's agent during customary business hours.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-37
License to sell seed under contract to purchase crop; penalties; offenses
Sec. 37. (a) A person who is engaged in the business of selling agricultural or vegetable seed who enters into a contract with the purchaser under which the seller agrees to repurchase the seed crop produced by the purchaser at a price greater than the current market price of the seed at the time of delivery shall secure an annual license from the state seed commissioner to engage in that business.
(b) To secure a license required by this section, a person must apply for the license to the state seed commissioner. The application must be accompanied by the following:
(1) A bond with corporate surety, approved by the seed commissioner, in the penal sum of ten thousand dollars ($10,000), payable to the state, for the use and benefit of any purchaser of seed who may have a cause of action against a seller who fails to comply with the terms of the purchase contract.
(2) A fee of one dollar ($1) for each place of business from which agricultural or vegetable seed is distributed by the licensee.
An applicant for a license may request the state seed commissioner to accept a verified financial statement of the applicant's assets instead of the submission of a bond. If the state seed commissioner, after an examination of the applicant's financial statement, determines that the applicant is financially responsible for any damage that may arise out of a breach of a purchase contract, the state seed commissioner may accept the statement instead of a bond.
(c) A license issued under this section expires at the end of the calendar year in which it is issued.
(d) The state seed commissioner may suspend, revoke, or refuse to issue a license under this section to any person who fails to comply with this chapter. If a hearing is waived by nonappearance of the person at the date, time, and place designated for the hearing, the

state seed commissioner may proceed to act under this section and suspend, revoke, or refuse to issue a license. The failure to fulfill a contract to deliver seed sold, or the failure to repurchase the seed crop produced from any agricultural or vegetable seed sold, is prima facie evidence of intent to defraud the purchaser if the crop produced by the purchaser meets the requirements prescribed in the contract of sale. Whenever the state seed commissioner has evidence that a licensee has committed fraud on any purchaser, the state seed commissioner shall immediately start proceedings to suspend or revoke the license issued to the licensee.
(e) A person who recklessly, knowingly, or intentionally:
(1) enters into a contract with a producer of agricultural or vegetable seed, under which the person sells seed and agrees to repurchase the seed crop produced from that seed at a price greater than the current market price at the time of delivery; and
(2) has not obtained a license required by this section;
commits a Class B misdemeanor.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-38
Seizure of agricultural or vegetable seed; court disposition of seed
Sec. 38. (a) The state seed commissioner may file an action for the seizure of any lot of agricultural or vegetable seed that violates this chapter.
(b) An action filed under this section must be filed in a court with jurisdiction in the locality in which the seed is located.
(c) If the court finds the seed to be in violation of this chapter and orders the condemnation of the seed, the seed shall be denatured, processed, destroyed, relabeled, or disposed of in compliance with Indiana law. The court may not order the disposition of the seed unless the claimant is given an opportunity to apply to the court for release of the seed or permission to process or relabel the seed to bring it into compliance with this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-39
Injunctions
Sec. 39. (a) The state seed commissioner may apply for, and the court may grant, a temporary or permanent injunction to restrain a person from violating or continuing to violate this chapter, or a rule adopted under this chapter, notwithstanding the existence of other remedies at law.
(b) The court may not require a bond as a condition of granting an injunction under this section.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-40
Unlawful distribution
Sec. 40. A person may not distribute agricultural or vegetable seed within Indiana if any of the following apply: (1) If the test to determine the percentage of germination (as defined by rule adopted under section 28 of this chapter) required by sections 32 and 33 of this chapter has not been completed within a nine (9) month period, not including the calendar month in which the test was completed immediately before distribution. However, the state seed commissioner may by rule designate:
(A) a shorter period for a kind of agricultural or vegetable seed that the state seed commissioner finds under ordinary conditions of handling will not maintain, during a nine (9) month period, a germination within the established tolerance limits; or
(B) a longer period for a kind of agricultural or vegetable seed that is packaged in such container materials and under such conditions prescribed by the state seed commissioner that the state seed commissioner finds will, during the longer period, maintain the viability of the seed under ordinary conditions of handling.
(2) If the seed is not labeled in accordance with this chapter.
(3) If the seed carries labeling that is false or misleading in any particular.
(4) If the seed contains or consists of prohibited noxious weed seed.
(5) If the seed consists of or contains restricted noxious weed seed in excess of one-fourth of one percent (0.25%). If less than one-fourth of one percent (0.25%) of weed seed by weight is present, the number per pound must be declared on the labeling.
(6) If the seed contains more than two and one-half percent (2.5%) of all weed seed.
(7) If the seed is represented to be "certified seed", "registered seed", or "foundation seed", the seed has not been produced and labeled in accordance with the procedures and in compliance with rules of an official or officially recognized seed certification or registration agency.
(8) If the inoculant applied to pre-inoculated seed is ineffective as determined by standards established by rule.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-41
Unlawful acts
Sec. 41. A person may not do any of the following:
(1) Detach, alter, deface, or destroy any label provided for in this chapter or the rules adopted under this chapter.
(2) Alter or substitute seed in a manner that may defeat the purpose of this chapter.
(3) Disseminate false or misleading advertisements concerning agricultural or vegetable seed.
(4) Hinder or obstruct in any way an authorized person in the performance of the person's duties under this chapter.
(5) Fail to comply with a stop sale order issued under section 27

of this chapter.
(6) Use the word:
(A) "trace" as a substitute for any statement required by this chapter; or
(B) "type" in any labeling in connection with the name of any seed variety.
(7) Use a state seed commissioner tag or label more than once.
(8) Sell grain or other seed that has been treated to any person for any purpose unless the grain or seed is clearly labeled as required in sections 32 and 33 of this chapter.
(9) Distribute seed colored so that it does not contrast with the natural color of the seed.
(10) Distribute noxious weed seed without a special use permit issued by the seed commissioner under section 27(b)(17) of this chapter.
(11) Assign the same brand designation to more than one (1) variety or blend of the same kind of seed, if not sold by variety name.
(12) Use relabeling stickers unless the relabeling stickers state:
(A) both the calendar month and year the germination test was completed and the sell-by date, as required under sections 32 and 33 of this chapter; and
(B) the lot number that matches the existing original lot number.
(13) Relabel a seed lot using stickers more than once.
As added by P.L.2-2008, SEC.6. Amended by P.L.75-2010, SEC.9.

IC 15-15-1-42
Violations
Sec. 42. Except as provided in section 39 of this chapter, a person who violates this chapter commits a Class C infraction.
As added by P.L.2-2008, SEC.6.

IC 15-15-1-43
Regulation of seed by political subdivision prohibited; waiver; hearing
Sec. 43. (a) Except as provided in subsection (c), a political subdivision (as defined in IC 36-1-2-13) may not regulate the advertising, labeling, distribution, sale, transportation, storage, or use of seed.
(b) A political subdivision may, by resolution, petition the state seed commissioner for a hearing to allow a waiver to adopt an ordinance because of special circumstances relating to the advertising, labeling, distribution, sale, transportation, storage, or use of seed. If a petition is received, the state seed commissioner shall hold a public hearing to consider granting the waiver requested. The public hearing must be conducted in an informal manner. IC 4-21.5 does not apply to a public hearing under this section.
(c) If the state seed commissioner, after a public hearing under subsection (b), grants a political subdivision's petition for a waiver,

the political subdivision may regulate the advertising, labeling, distribution, sale, transportation, storage, or use of seed to the extent allowed by the waiver.
As added by P.L.2-2008, SEC.6.



CHAPTER 2. SALE AND TRANSFER OF PLANT CULTURES

IC 15-15-2-2
"Person"
Sec. 2. As used in this chapter, "person" means an individual, a firm, a limited liability company, a corporation, a trustee, a receiver, or an assignee for the benefit of creditors.
As added by P.L.2-2008, SEC.6.

IC 15-15-2-3
Materials for plant growth; samples; statement; registration certificate; permit; grounds for refusal or cancellation of permit
Sec. 3. (a) Before pure or mixed cultures of microorganisms or materials used for promoting plant growth are sold or offered for sale in Indiana, the manufacturer, dealer, importer, agent, or person that causes the materials to be sold, offered for sale, or provided by sample shall:
(1) file with the state chemist a:
(A) statement of desire to offer for sale in Indiana the materials; and
(B) certificate for registration stating the:
(i) name of the manufacturer;
(ii) location of the principal office of the manufacturer;
(iii) name under which the product will be sold;
(iv) name or names of the plants for which the product is to be used;
(v) composition of the substance; and
(vi) kinds of microorganisms contained in the product that promote the growth of plants; and
(2) obtain a permit from the state chemist.
(b) The state chemist may:
(1) refuse to issue a permit to an applicant described in subsection (a); or
(2) cancel a permit issued under subsection (a);
if the state chemist is satisfied that a culture of microorganisms or another material used for promoting the growth of plants is sold under false or misleading claims.
As added by P.L.2-2008, SEC.6.

IC 15-15-2-4
Label; information required
Sec. 4. A person who manufactures, offers for sale, sells, displays for sale, or provides by sample, a pure or mixed culture of

microorganisms or materials used for promoting plant growth shall affix or cause to be affixed, in a conspicuous place on the outside of every package or sample of the material, a label on which is plainly printed in English the:
(1) name of the manufacturer;
(2) location of the principal office of the manufacturer;
(3) name under which the product is sold;
(4) name or names of the plants for which the product is to be used;
(5) composition of the substance; and
(6) kinds of microorganisms contained in the product that promote the growth of plants.
As added by P.L.2-2008, SEC.6.

IC 15-15-2-5
Violations; exceptions
Sec. 5. (a) A person that:
(1) offers for sale, sells, or provides by sample a package, a sample, or a quantity of a pure or mixed culture of microorganisms or materials used for promoting plant growth to which the label prescribed by section 4 of this chapter is not affixed;
(2) labels a substance described in subdivision (1) with a false or inaccurate label; or
(3) offers for sale or sells a substance described in subdivision (1) that is not registered with the state chemist;
as required by this chapter commits a Class C infraction.
(b) This chapter does not prevent:
(1) the state chemist;
(2) the Purdue University office of agricultural research programs; or
(3) a person deputized by the state chemist;
from making experiments with pure or mixed cultures of microorganisms or materials used for promoting plant growth for the advancement of the science of agriculture.
As added by P.L.2-2008, SEC.6.

IC 15-15-2-6
Fees; disposition
Sec. 6. (a) The state chemist shall charge, collect, and receive the sum of twenty-five dollars ($25):
(1) at the time of registering a pure or mixed culture of microorganisms or materials described in section 3 of this chapter for each material or culture registered; and
(2) not later than the fifteenth day of January of each succeeding year until the pure or mixed cultures of microorganisms or material is no longer sold, distributed, offered, or displayed for sale in Indiana.
(b) Money received under subsection (a) must be forwarded to the treasurer of Purdue University, who shall expend the money on

vouchers to be filed with the auditor of state to pay all necessary expenses incurred in implementing this chapter, including:
(1) the employment of inspectors, chemists, and bacteriologists;
(2) the expenses incurred in procuring samples;
(3) printing bulletins; and
(4) giving the results of inspections, as provided by this chapter;
and for any other expenses of Purdue University agricultural programs, as authorized by law and in support of the purposes of this chapter.
(c) The dean of agriculture of Purdue University shall submit to the governor an annual classified report showing the total receipts and expenditures of all fees received under this chapter.
(d) Excess funds from the collection of fees under this chapter are subject to IC 15-16-2-36.
As added by P.L.2-2008, SEC.6.

IC 15-15-2-7
Taking samples
Sec. 7. (a) The state chemist or a person deputized by the state chemist may procure a suitable sample from any lot, parcel, or package of pure or mixed cultures of microorganisms or materials used for promoting plant growth that is offered for sale or found in Indiana.
(b) A sample procured under subsection (a) must be drawn or taken during reasonable business hours and in the presence of the owner of the product or a representative of the owner.
As added by P.L.2-2008, SEC.6.

IC 15-15-2-8
Interference with inspection or taking samples; violation
Sec. 8. A person who prevents the state chemist or a person deputized by the state chemist from inspecting and obtaining samples of pure or mixed cultures of microorganisms or materials as provided in this chapter commits a Class C infraction.
As added by P.L.2-2008, SEC.6.

IC 15-15-2-9
State chemist's authority; rules; permits; registration
Sec. 9. The state chemist may:
(1) prescribe and enforce rules necessary to implement this chapter;
(2) refuse to issue a permit; or
(3) refuse to register or cancel the registration of any product used for promoting plant growth or any pure or mixed cultures of microorganisms or materials used for promoting plant growth if the state chemist believes the product, cultures, or materials:
(A) are registered under a name that would be misleading as to the materials of which they are made; or
(B) are sold under false or misleading claims.
As added by P.L.2-2008, SEC.6.



CHAPTER 3. RECORDS OF DELIVERIES AND PURCHASES OF SEED AND GRAIN

IC 15-15-3-2
Buyer's record of deliveries and purchases; information
Sec. 2. A buyer of grain or seed shall prepare, keep, and maintain a record of all deliveries and purchases of grain or seed showing the following information:
(1) The kind of grain or seed delivered or purchased, and if the grain or seed delivered or purchased is corn, whether the corn is white or yellow corn.
(2) The date on which the grain or seed is delivered by the vendor.
(3) The number of bushels of grain or seed purchased or delivered.
(4) A description of the vehicle in which the grain or seed is delivered, the name of the driver, and, if the vehicle is a motor vehicle, the license number of the motor vehicle.
(5) The name of the vendor and the name of the producer of the grain or seed.
(6) The name and address of the person to whom the money representing the purchase price of the grain or seed is paid.
As added by P.L.2-2008, SEC.6.

IC 15-15-3-3
Inspection of records
Sec. 3. (a) The records kept by buyers of grain or seed under section 2 of this chapter must be available for inspection at any time by a law enforcement officer when attempting to trace the movements of grain or seed to determine whether any criminal laws of the state have been violated.
(b) All records described in subsection (a) must be kept for at least three (3) years.
As added by P.L.2-2008, SEC.6.

IC 15-15-3-4
Offenses
Sec. 4. A person who violates or refuses to comply with this

chapter commits a Class C infraction.
As added by P.L.2-2008, SEC.6.



CHAPTER 4. CERTIFICATION OF AGRICULTURAL SEEDS AND PLANT PARTS

IC 15-15-4-2
Persons subject to chapter; certification for specified crop
Sec. 2. (a) A person, a firm, an association, a limited liability company, or a corporation that issues, uses, or circulates a certificate, an advertisement, a tag, a seal, a poster, a letterhead, a marking, a circular, a written or printed representation, or a description of or pertaining to seeds or plant parts intended for propagation or sale or sold or offered for sale on which:
(1) the words "Indiana State Certified", "State Certified", "Indiana Certified", "Certified", or similar words or phrases are used or employed; or
(2) signs, symbols, maps, diagrams, pictures, words, or phrases are used or employed that expressly or impliedly state or represent that the seeds or plant parts comply with or conform to the standards or requirements for certification recommended or approved by Purdue University;
is subject to this chapter.
(b) For purposes of this chapter, an issuance, a use, or a circulation of a certificate or another instrument described in subsection (a) is considered to be certification under this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-4-3
Compliance with rules; control of certification work by Purdue University
Sec. 3. (a) A person, a firm, an association, a limited liability company, or a corporation that is subject to this chapter shall observe, perform, and comply with all rules and requirements fixed, established, or specified by Purdue University as to the crops grown or to be grown in Indiana that are eligible for certification under this chapter and concerning:
(1) the conduct of;
(2) the standards and requirements for; and
(3) the forms of and for;
certification by Purdue University or by an authorized agent of Purdue University.
(b) Not more than one (1) agent for certification under this chapter may be designated for a specified crop. As added by P.L.2-2008, SEC.6.

IC 15-15-4-4
Certification work on self-supporting basis; qualification of agency
Sec. 4. (a) Certification work conducted by Purdue University or an agent described in section 3 of this chapter is performed on a self-supporting basis and not for financial profit.
(b) Purdue University may designate as an agent for the certification of seeds or plant parts intended for propagation for sale a properly qualified:
(1) nonstock, nonprofit agricultural association incorporated under Indiana law; or
(2) agency.
As added by P.L.2-2008, SEC.6.

IC 15-15-4-5
Exemption of Purdue University from liability
Sec. 5. Purdue University is not financially responsible for debts incurred by, damages inflicted by, contracts broken by, or claims against certifying agencies in conducting certification work under this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-4-6
Withholding certification for dishonest practices
Sec. 6. Purdue University or an agent of Purdue University described in this chapter may withhold certification from a grower of seeds or plant parts who is engaged in or attempting to engage in dishonest practices to evade the requirements of this chapter, including standards and rules established by Purdue University for certification under this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-4-7
Certification of foreign seeds or plant parts
Sec. 7. (a) Except as provided in subsection (b), the term "certified" must not be used in connection with seeds or plant parts that are:
(1) produced outside Indiana; and
(2) offered for sale in Indiana.
(b) The term "certified" may be used in connection with seeds or plant parts described in subsection (a) if the seeds or plant parts have been certified by the:
(1) agency officially approved by the inspection officials of the state, province, or country in which the:
(A) seeds or plant parts originate; and
(B) certification standards are equal to Indiana certification standards; or
(2) dean of agriculture of Purdue University.
As added by P.L.2-2008, SEC.6.
IC 15-15-4-8
Offense; unauthorized use of certification
Sec. 8. It is a Class C infraction for a person to issue, make, use, or circulate a certification described in this chapter without the authority and approval of Purdue University or the authorized agent of Purdue University.
As added by P.L.2-2008, SEC.6.



CHAPTER 5. INDIANA SEED ARBITRATION COUNCIL

NOTICE OF REQUIRED ARBITRATION

IC 15-15-5-2
Uniform Arbitration Act; applicability
Sec. 2. Arbitration under this chapter is not subject to IC 34-57-2.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-3
"Agricultural or vegetable seeds"
Sec. 3. As used in this chapter, "agricultural or vegetable seeds" refers to:
(1) agricultural; or
(2) vegetable;
seeds that are subject to IC 15-15-1.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-4
"Arbitration"
Sec. 4. As used in this chapter, "arbitration" refers to arbitration conducted under this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-5
"Buyer"
Sec. 5. As used in this chapter, "buyer" means a buyer of:
(1) agricultural; or
(2) vegetable;
seeds that are subject to IC 15-15-1.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-6
"Commissioner"
Sec. 6. As used in this chapter, "commissioner" refers to the state seed commissioner. As added by P.L.2-2008, SEC.6.

IC 15-15-5-7
"Council"
Sec. 7. As used in this chapter, "council" refers to the Indiana seed arbitration council established by section 9 of this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-8
"Seller"
Sec. 8. As used in this chapter, "seller" refers to a seller of:
(1) agricultural; or
(2) vegetable;
seeds that are subject to IC 15-15-1.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-9
Indiana seed arbitration council established
Sec. 9. (a) The Indiana seed arbitration council is established.
(b) The following persons or their designees are members of the council:
(1) The director of Purdue University cooperative extension service.
(2) The director of the office of agricultural research programs at Purdue University.
(3) The president of the Indiana Seed Trade Association.
(4) The president of an Indiana farmer organization selected by the commissioner.
(5) The commissioner.
(c) The council shall select a chairperson from its membership.
(d) The council may be called into session by the commissioner or by the council's chairperson to consider matters under this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-10
Council's duties
Sec. 10. The council shall do the following:
(1) Assist buyers and sellers in determining the validity of complaints between the buyer and the seller.
(2) Recommend cost damages resulting from the failure of seed to perform or produce properly, whether the damages are related to:
(A) specific representations on the label;
(B) other information on the seed container; or
(C) conditions attributed to the quality of the seed.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-11
Authority of council; investigations; hearings; subpoenas
Sec. 11. The council may do the following: (1) Examine all nonprivileged records of the buyer and the seller that the council considers relevant to a complaint filed under this chapter.
(2) Investigate and conduct tests the council considers necessary to determine the validity of the complaint. The council may enter into contracts with qualified persons to perform investigations and tests under this subdivision.
(3) Hold hearings at the times and places designated by the chairperson to perform the functions described in section 10 of this chapter. Written notice of a hearing must be given to the buyer and the seller not later than twenty (20) days before the hearing. Each party must be given an opportunity to present its position at a hearing.
(4) Negotiate and recommend to the buyer and the seller conditions for settlement of a complaint.
(5) Hold hearings to present:
(A) the results of the investigation of a complaint; and
(B) the recommendations to the buyer and the seller for settlement of the complaint.
(6) Compel either or both of the following by subpoena:
(A) The attendance and testimony of witnesses.
(B) The production of documents.
If the council issues a subpoena, the circuit or superior court of the county in which a subpoena is to be served shall enforce the subpoena.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-12
Conditions precedent to civil suit; tolling of limitations
Sec. 12. (a) As a condition precedent to maintaining a civil action against a seller for failure of the agricultural or vegetable seeds to produce or perform:
(1) as represented by the label required to be attached to those seeds or furnished under IC 15-15-1-32 or IC 15-15-1-33;
(2) as represented by warranty; or
(3) because of negligence;
the buyer must submit the claim to arbitration.
(b) Any applicable period of limitation with respect to a claim subject to this chapter is tolled until twenty (20) days after the filing of the report of arbitration with the commissioner.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-13
Counterclaims or defenses; notice
Sec. 13. (a) As a condition precedent to asserting a counterclaim or a defense in an action brought by a seller against a buyer, the counterclaim or defense must be submitted to arbitration.
(b) Upon the buyer's filing of a written notice of intention to assert a claim as a counterclaim or defense, accompanied by a copy of the buyer's complaint in arbitration filed under section 18 of this chapter,

the action brought by the seller shall be stayed and any applicable statute of limitations is tolled with respect to the claim until twenty (20) days after filing of the report of arbitration with the commissioner.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-14
Binding effect of arbitration report
Sec. 14. The report of arbitration under section 21 of this chapter is binding upon all parties to the extent that they have so agreed in a contract governing the sale of the seed.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-15
Absence of agreement to be bound by arbitration; presentation of post report claims
Sec. 15. In the absence of an agreement to be bound by arbitration, a buyer may:
(1) commence legal proceedings against a seller based upon a claim subject to this chapter; or
(2) assert a claim subject to this chapter as a counterclaim or defense in any action brought by the seller;
at any time after the receipt of the report of arbitration.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-16
Report of arbitration as evidence in subsequent litigation
Sec. 16. In any litigation involving a complaint that has been the subject of arbitration under this chapter, any party may introduce the report of arbitration as evidence of the facts found in the report, and the court may give such weight to the council's findings of fact and conclusions of law and recommendations as to damages and costs contained in the report as the court considers appropriate based upon all the evidence before the court. The court may also take into account any finding of the council with respect to the failure of any party to cooperate in the arbitration proceedings, including any finding as to the effect of delay in filing the arbitration claim upon the council's ability to determine the facts of the case.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-17
Filing arbitration claim; filing fee; time of complaint
Sec. 17. (a) A buyer that seeks to assert a claim under this chapter shall invoke arbitration under this chapter by filing a sworn complaint with the commissioner together with a filing fee of one hundred dollars ($100). The buyer shall serve a copy of the complaint upon the seller by certified mail.
(b) Except in the case of seed that has not been planted, the claim shall be filed within a reasonable time after the alleged defect or violation becomes apparent so as to permit effective inspection of: (1) the crops or plants under field conditions; or
(2) the grain harvested from the crops or plants.
(c) Notwithstanding subsection (b), a claim must be filed not later than ninety (90) days after completion of the harvest of the crop of the seed at issue.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-18
Answer to complaint; filing fee
Sec. 18. (a) Not later than twenty (20) days after receipt of a copy of the complaint, the seller shall file with the commissioner an answer to the complaint and serve a copy of the answer upon the buyer by certified mail.
(b) The seller shall pay a filing fee of one hundred dollars ($100) to the commissioner when the seller files the answer to the complaint under subsection (a).
As added by P.L.2-2008, SEC.6.

IC 15-15-5-19
Investigation; payment of costs; disposition of payments
Sec. 19. (a) Before beginning a complaint investigation, the commissioner shall prepare and provide to the parties an estimate of the costs to be incurred during the investigation of the complaint.
(b) Before a complaint investigation begins, the buyer and the seller shall each pay to the commissioner an amount equal to fifty percent (50%) of the costs estimated by the commissioner under subsection (a). The money required to be paid under this subsection is in addition to the filing fees required by sections 17 and 18 of this chapter.
(c) The commissioner shall deposit the money paid under subsection (b) in a separate account. The costs of the investigation shall be paid from money in the account.
(d) If the actual costs of the investigation are greater than the costs estimated under subsection (a), the buyer and the seller shall each pay fifty percent (50%) of the difference between the actual costs and the costs estimated under subsection (a).
(e) If the actual costs of the investigation are less than the costs estimated under subsection (a), the commissioner shall refund to the buyer and the seller each fifty percent (50%) of the difference between the actual costs and the costs estimated under subsection (a).
As added by P.L.2-2008, SEC.6.

IC 15-15-5-20
Council investigation of complaint
Sec. 20. The commissioner shall refer the complaint and answer to the council for investigation, findings, and recommendations.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-21
Report of findings Sec. 21. Upon referral of a complaint for investigation, the council shall make a prompt and full investigation of the matters complained of and report its findings and recommendations to the commissioner not later than sixty (60) days after the referral or a later date as the parties may determine.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-22
Council report; contents
Sec. 22. The report of the council must include findings of facts, conclusions of law, and recommendations as to costs, if any.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-23
Delegation of investigation
Sec. 23. The council may delegate all or any part of any investigation to one (1) or more of its members. Any delegated investigation shall be summarized in writing and considered by the council in its report.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-24
Confidentiality of trade secrets and proprietary information
Sec. 24. The council shall ensure that all trade secrets and other information of a proprietary nature collected during the course of an investigation under this chapter are kept confidential to the degree necessary to ensure the property rights of the seller and the civil rights of the buyer.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-25
Per diem and travel expenses
Sec. 25. A member of the council is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-26
Transmission of report to parties
Sec. 26. After the council has made its report, the commissioner shall promptly transmit the report by certified mail to all parties.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-27
Settlement recommendation; acceptance or rejection of recommendation Sec. 27. The buyer and seller shall each give written notice to the commissioner of the acceptance or rejection of the council's recommended terms of settlement not later than thirty (30) days after the date of the council's recommendation.
As added by P.L.2-2008, SEC.6.

IC 15-15-5-28
Rules
Sec. 28. The commissioner may adopt rules under IC 4-22-2 to do the following:
(1) Describe the conditions and circumstances relating to seed to which arbitration under this chapter is applicable.
(2) Supplement the procedures of the arbitration process set forth in this chapter.
As added by P.L.2-2008, SEC.6.



CHAPTER 6. SEED CONTRACTS

IC 15-15-6-2
Application to certain contracts
Sec. 2. This chapter does not apply to either of the following:
(1) A seed contract entered into before January 1, 2004.
(2) A production contract.
As added by P.L.2-2008, SEC.6.

IC 15-15-6-3
Application of certain definitions
Sec. 3. The definitions in IC 15-15-7 apply throughout this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-6-4
Incorporation of law into seed contracts
Sec. 4. (a) The provisions of this chapter are considered to be a part of every seed contract.
(b) A seed contract is not required to contain or restate any provision of this chapter.
(c) A bag or other container used by a seed supplier to deliver seed to a farmer is not required to bear a label or any other writing containing or restating any provision of this chapter. A provision found on a label or any other writing on a seed bag or container inconsistent with this chapter is not enforceable against a farmer.
(d) The failure of a seed supplier to state any provision of this chapter in a seed contract, on a label, or in any other writing on a seed bag or container is not a violation of this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-6-5
Conflict with law; void contracts
Sec. 5. A provision of a seed contract in conflict with this chapter is void.
As added by P.L.2-2008, SEC.6.

IC 15-15-6-6
Waiver of law void
Sec. 6. A provision of a seed contract that purports to waive a provision of this chapter is void. As added by P.L.2-2008, SEC.6.

IC 15-15-6-7
State law governing seed contracts
Sec. 7. A seed contract subject to this chapter is governed by the laws of Indiana.
As added by P.L.2-2008, SEC.6.

IC 15-15-6-8
Choice of other law
Sec. 8. If a seed contract purports to choose the laws of a jurisdiction other than Indiana to govern the contract, the choice is not enforceable.
As added by P.L.2-2008, SEC.6.

IC 15-15-6-9
Choice of forums; unenforceable choice
Sec. 9. (a) This section applies only if a seed contract purports to choose a forum that would not otherwise have jurisdiction over a farmer.
(b) The forum selection provision of a seed contract must be printed conspicuously in immediate proximity to the space reserved for the signature of the farmer. For purposes of this subsection, a forum selection provision is printed conspicuously if any of the following apply:
(1) The provision is printed in capital letters, and other text is printed in capital and lower case letters.
(2) The provision is printed in a larger, bold, or other typeface different from other text.
(3) The provision is printed in a color that contrasts with other text.
(4) The provision is underlined.
(5) The provision is printed in any other way that highlights the provision in relation to the other text of the contract.
(c) A forum selection provision that violates this section is not enforceable.
As added by P.L.2-2008, SEC.6.

IC 15-15-6-10
Confidential communications
Sec. 10. Communications:
(1) between a farmer and:
(A) a member of the farmer's immediate family;
(B) an attorney;
(C) an accountant;
(D) a professional adviser; or
(E) a partner, an associate, or another individual engaged with the farmer in the farming enterprise for which the seed was purchased;
(2) regarding the terms of a seed contract; and (3) made for the purpose of giving advice to the farmer;
are not a breach of a confidentiality provision in a seed contract.
As added by P.L.2-2008, SEC.6.

IC 15-15-6-11
Possession of proprietary material; effect of de minimus possession
Sec. 11. If:
(1) a product in which the seed supplier has rights is possessed by the farmer or found on real property owned or occupied by the farmer; and
(2) the presence of the product is de minimus or not intended by the farmer;
the farmer is not liable for breach of the seed contract.
As added by P.L.2-2008, SEC.6.



CHAPTER 7. INSPECTIONS UNDER SEED CONTRACTS

IC 15-15-7-2
Application to production contract
Sec. 2. This chapter does not apply to an inspection by a seed supplier under a production contract.
As added by P.L.2-2008, SEC.6.

IC 15-15-7-3
"Farmer"
Sec. 3. As used in this chapter, "farmer" refers to a person who is engaged in commercial farming and who plants seed in Indiana under a seed contract to grow a commercial crop.
As added by P.L.2-2008, SEC.6.

IC 15-15-7-4
"Production contract"
Sec. 4. As used in this chapter, "production contract" refers to any of the following:
(1) A contract to grow seed for demonstration purposes.
(2) A contract to grow seed for research purposes.
(3) A contract to grow seed under which the seed supplier:
(A) retains title to the crop or a product from the crop; or
(B) has the right or obligation to purchase, receive, or direct the disposition of the crop or a product from the crop.
(4) A contract to grow seed in connection with an identity preserved crop program.
As added by P.L.2-2008, SEC.6.

IC 15-15-7-5
"Seed"
Sec. 5. As used in this chapter, "seed" refers to agricultural seed (as defined in IC 15-15-1-2) or vegetable seed (as defined in IC 15-15-1-24) used to grow a commercial agricultural or a commercial vegetable crop. As added by P.L.2-2008, SEC.6.

IC 15-15-7-6
"Seed contract"
Sec. 6. As used in this chapter, "seed contract" refers to a written contract between a seed supplier and a farmer that a farmer must sign to obtain the seed or the right to plant the seed.
As added by P.L.2-2008, SEC.6.

IC 15-15-7-7
"Seed supplier"
Sec. 7. As used in this chapter, "seed supplier" refers to a person engaged in commercial production or supply of either of the following:
(1) Seed.
(2) Technology genetically engineered into seed.
As added by P.L.2-2008, SEC.6.

IC 15-15-7-8
Unenforceable seed contract provisions; conflict with law
Sec. 8. A provision of a seed contract in conflict with this chapter is unenforceable against a farmer.
As added by P.L.2-2008, SEC.6.

IC 15-15-7-9
Unenforceable seed contract provisions; waiver of law
Sec. 9. A provision of a seed contract that purports to waive a provision of this chapter is unenforceable against a farmer.
As added by P.L.2-2008, SEC.6.

IC 15-15-7-10
Inspection under seed contract; procedure; court order; rules
Sec. 10. (a) As used in this section, "commissioner" refers to the state seed commissioner.
(b) A seed contract may not give or be interpreted to give a seed supplier or an agent of a seed supplier the right to enter real property owned or occupied by the farmer to acquire samples of the crop grown from the seed or any other plant growing on the real property unless all of the following apply:
(1) The seed supplier gives written notice to the farmer and the commissioner of the seed supplier's intent to enter the real property. The notice must be given not later than five (5) business days before the day the seed supplier or the seed supplier's agent enters the real property. The notice must include the following information:
(A) The date and time of the entry upon the land.
(B) The purpose for the entry upon the land.
(2) The seed supplier must permit the farmer, the commissioner, or the agents of the farmer or the commissioner to accompany the seed supplier or the seed supplier's agent while samples are

taken.
(3) The seed supplier must permit the farmer, the commissioner, or the agents of the farmer or the commissioner to take matching samples or receive split samples of any samples taken by the seed supplier.
(c) The seed supplier must provide reasonable cooperation to the farmer, the commissioner, or the agents of the farmer or the commissioner during the course of activities described in subsection (b)(2) and (b)(3).
(d) If the commissioner or an agent of the commissioner accompanies the seed supplier on the real property to take samples under this section, the seed supplier and the farmer shall each pay fifty percent (50%) of the reasonable costs incurred by the commissioner or the commissioner's agent, as determined by the commissioner, in connection with the activities.
(e) In an action on the seed contract between the seed supplier and the farmer, the prevailing party may recover the costs that the prevailing party paid under subsection (d) in addition to any other damages to which the prevailing party is entitled.
(f) A seed supplier may obtain an order from a court with jurisdiction authorizing the seed supplier or the seed supplier's agent to enter real estate owned or occupied by a farmer and on which seed that is the subject of a seed contract is growing. If the court issues an order, the order must require that if any samples are taken, matching or split samples must be taken by a person who is independent from the seed supplier.
(g) The commissioner may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.2-2008, SEC.6.

IC 15-15-7-11
Notice of seed contract suit; violations
Sec. 11. (a) As used in this section, "suit" refers to a suit commenced against a farmer by a seed supplier to enforce the seed supplier's rights under, or in connection with, a seed contract.
(b) If a seed supplier files suit against a farmer, the seed supplier shall provide simultaneous written notice of the suit to the director of the Indiana state department of agriculture.
(c) Failure to give notice of the suit to the director of the Indiana state department of agriculture as provided in subsection (b) does not impair the jurisdiction of the court to hear the suit.
(d) A seed supplier that fails to give notice to the director of the Indiana state department of agriculture as provided in subsection (b) commits a Class B infraction.
(e) The director of the Indiana state department of agriculture shall keep a file of all notices of suits received under this section.
As added by P.L.2-2008, SEC.6. Amended by P.L.120-2008, SEC.49.

IC 15-15-7-12
Farmer right of action for violations; damages; attorney's fees Sec. 12. (a) A farmer has a right of action against a seed supplier if the seed supplier or an agent of the seed supplier enters real property owned or occupied by the farmer in violation of section 10 of this chapter.
(b) If a farmer prevails in an action filed under this section, the farmer is entitled to recover from the seed supplier all the following:
(1) Any actual damages proven by the farmer resulting from the seed supplier's violation of section 10 of this chapter.
(2) The farmer's reasonable attorney's fees and other litigation costs reasonably incurred in connection with the action.
As added by P.L.2-2008, SEC.6.



CHAPTER 8. INDIANA ORGANIC CERTIFICATION ACCREDITATION

IC 15-15-8-2
"Certifying agent"
Sec. 2. As used in this chapter, "certifying agent" refers to a person or entity acting as an independent contractor who is:
(1) accredited by the director; and
(2) accredited by the United States Department of Agriculture under the Organic Foods Production Act.
As added by P.L.2-2008, SEC.6. Amended by P.L.197-2011, SEC.51.

IC 15-15-8-3
"Director"
Sec. 3. As used in this chapter, "director" refers to the director of the Indiana state department of agriculture or the director's designee.
As added by P.L.2-2008, SEC.6. Amended by P.L.120-2008, SEC.50.

IC 15-15-8-4
"Organic"
Sec. 4. As used in this chapter, "organic" refers to the method of crop production with respect to a particular crop. The term does not refer to the quality, nutritional value, or healthfulness of the crop produced.
As added by P.L.2-2008, SEC.6.

IC 15-15-8-5
"Organic Foods Production Act"
Sec. 5. As used in this chapter, "Organic Foods Production Act" means the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).
As added by P.L.2-2008, SEC.6.

IC 15-15-8-6
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 15-15-8-7
Accreditation of applicants
Sec. 7. (a) The director may grant accreditation to an applicant under this chapter.
(b) The director shall make a determination and respond to the applicant not later than three (3) months after the date of receipt of

the application.
As added by P.L.2-2008, SEC.6. Amended by P.L.197-2011, SEC.52.

IC 15-15-8-8
Application for accreditation required
Sec. 8. A certifying agent operating within Indiana must apply in writing to the director for accreditation.
As added by P.L.2-2008, SEC.6.

IC 15-15-8-9
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 15-15-8-10
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 15-15-8-11
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 15-15-8-12
Implementation by director
Sec. 12. The director shall implement this chapter. The director has no regulatory authority under this chapter except as provided under section 17 of this chapter.
As added by P.L.2-2008, SEC.6. Amended by P.L.197-2011, SEC.53.

IC 15-15-8-13
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 15-15-8-14
Certification required for products labeled organic
Sec. 14. A product sold in Indiana that is:
(1) labeled organic or certified organic; and
(2) produced in any other state of the United States;
must be certified in accordance with the Organic Foods Production Act.
As added by P.L.2-2008, SEC.6.

IC 15-15-8-15
Sale of products designated as organic; certification required
Sec. 15. A person may sell or label a product produced in Indiana as:
(1) organic;
(2) certified organic; or
(3) Indiana certified organic;
in Indiana only if the product has been certified by a certifying agency that has been accredited by the director. As added by P.L.2-2008, SEC.6.

IC 15-15-8-16
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 15-15-8-17
Rules
Sec. 17. The director shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-8-18
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 15-15-8-19
Violations; marketing uncertified products
Sec. 19. (a) A person:
(1) who uses the term:
(A) organic;
(B) certified organic; or
(C) Indiana certified organic;
alone or in combination with other words to market a product that has not been designated "certified organic" by an accredited certifying agent under this chapter and in accordance with the Organic Foods Production Act; and
(2) who:
(A) knows; or
(B) reasonably should know;
that the product has not been designated "certified organic" by an accredited certifying agent under this chapter and in accordance with the Organic Foods Production Act;
commits a Class A infraction.
(b) Each label or each copy of a written public document containing the words "organic" or "certified organic" alone or in combination with other words used to market a product that has not been designated "certified organic" by an accredited certifying agent constitutes a separate infraction.
As added by P.L.2-2008, SEC.6.



CHAPTER 9. CERTIFICATION OF AGRICULTURAL PRODUCTS

IC 15-15-9-2
"Agricultural product"
Sec. 2. As used in this chapter, "agricultural product" includes a plant or part of a plant or plant byproduct lawfully grown in Indiana.
As added by P.L.2-2008, SEC.6.

IC 15-15-9-3
"Buyer"
Sec. 3. As used in this chapter, "buyer" means a buyer of an agricultural product bought for direct shipment to a person in a foreign country.
As added by P.L.2-2008, SEC.6.

IC 15-15-9-4
Agricultural product certification
Sec. 4. The administrator may certify that a certain agricultural product meets the specifications of a buyer of the agricultural product.
As added by P.L.2-2008, SEC.6.

IC 15-15-9-5
Fees
Sec. 5. The administrator shall charge a fee to cover the costs of certification under this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-9-6
Administrator's powers
Sec. 6. The administrator has all power necessary to implement this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-9-7
Liability of the administrator and state
Sec. 7. Neither the administrator nor the state incurs any liability for lawful actions taken under this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-9-8
Offenses; forging certification
Sec. 8. A person who intentionally or knowingly forges a

certification or the identification of an agricultural product under this chapter commits a Class D felony.
As added by P.L.2-2008, SEC.6.



CHAPTER 10. AGRICULTURAL MARKETING AND RESEARCH

IC 15-15-10-2
Appropriation; Purdue University's authority; purposes
Sec. 2. (a) To accomplish the objectives stated in section 1 of this chapter by making a scientific approach through research, study, experimentation, education, extension market, and news services, and through cooperation among state and federal agencies, appropriate organizations, and private industry, there is appropriated, from money in the state general fund not otherwise appropriated, to Purdue University for the use and benefit of its agricultural research programs and cooperative extension service fifty thousand dollars ($50,000) for each state fiscal year solely for purposes of this chapter and in addition to other funds appropriated to Purdue University.
(b) Purdue University may, through its agricultural research programs and cooperative extension service, conduct, assist, and foster research to improve the marketing, handling, storage, processing, transportation, and distribution of agricultural products to do the following:
(1) Improve marketing methods.
(2) Reduce distribution costs.
(3) Develop new and wider markets.
(4) Provide for the dissemination of information to implement this chapter, including more effective use of agricultural products, consumer education, and quality improvement so that agricultural products may be marketed in an orderly manner and to the best interest of the producers and consumers.
(c) Money appropriated by this chapter shall be used for payment of salaries, supplies, traveling expenses, and any other expenses considered necessary to implement this chapter, including money that Purdue University considers necessary for the expenses of appropriate organizations and private industries cooperating in the program.
As added by P.L.2-2008, SEC.6.

IC 15-15-10-3
Agency to receive federal funds
Sec. 3. Purdue University is designated and authorized as the agency of the state to receive:
(1) cooperative funds from the United States Department of

Agriculture for research, education, and marketing services as authorized in the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.); or
(2) any other cooperative funds provided by the United States Department of Agriculture for research, education, and marketing services.
As added by P.L.2-2008, SEC.6.



CHAPTER 11. PROMOTION OF AGRICULTURAL PRODUCTS

IC 15-15-11-2
"Commercial quality"
Sec. 2. As used in this chapter, "commercial quantity" means a quantity produced and marketed through commercial channels of trade.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-3
"Commodity market development council"
Sec. 3. As used in this chapter, "commodity market development council" refers to a group representative of the agricultural commodity.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-4
"Dean of agriculture"
Sec. 4. As used in this chapter, "dean of agriculture" refers to the dean of the college of agriculture of Purdue University. The term includes the dean's designee.
As added by P.L.2-2008, SEC.6. Amended by P.L.130-2011, SEC.2.

IC 15-15-11-5
"Director"
Sec. 5. As used in this chapter, "director" refers to the director of the department of agriculture.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-6
"Handler"
Sec. 6. As used in this chapter, "handler" means a person who engages in the selling, marketing, or distribution of an agricultural commodity that the person:
(1) has purchased for resale; or
(2) is marketing on behalf of a producer.
The term includes a producer who distributes an agricultural commodity that the producer has produced.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-7 "Processor"
Sec. 7. As used in this chapter, "processor" means a person engaged in the receiving, grading, packing, canning, freezing, drying, or other methods of preparation for market of agricultural commodities produced in Indiana for sale.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-8
"Producer"
Sec. 8. As used in this chapter, "producer" means an individual, a firm, a limited liability company, a corporation, a partnership, or an unincorporated association engaged in Indiana in the business of producing for market or receiving income from an agricultural commodity in commercial quantities.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-9
Marketing program; commodity market development council; establishment; fees
Sec. 9. (a) A marketing program proposed or adopted under this chapter may include any of the following:
(1) Market development and research programs.
(2) Market promotion, education, and public relations programs.
(3) Market information services.
(4) The right to contract with qualified organizations, agencies, or individuals for any of the activities described in subdivision (1), (2), or (3).
(b) A commodity market development council organized under this chapter may not do any of the following:
(1) Establish, promulgate, or fix the price of an agricultural commodity.
(2) Limit the production of an agricultural commodity in any way.
(3) Use the fees collected under this chapter for political or legislative activity of any kind.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-10
Commodity market council; petition; establishment; membership
Sec. 10. (a) A representative group of at least five percent (5%) of the producers of an agricultural commodity may petition the dean of agriculture for permission to establish a commodity market development council.
(b) A petition described in subsection (a) must include the following:
(1) A statement of the area of production to be included. The area must be statewide. However, the area may be limited to a well defined smaller area if the area is the principal commercial producer of the agricultural commodity in Indiana.
(2) A statement of the general purposes of the agricultural

commodity market development council program. The purposes may include research, education, market development, publicity, sales promotion, and cooperation with other state, regional, and national organizations.
(3) The amount of the fee to be collected for each designated unit of commercial quantities of the agricultural commodity.
(4) The method to be used in the collection of the fee.
(5) The composition, qualification, terms of office, method of nomination, election, filling unexpired terms, expenses, and duties of the members of the commodity market development council. However, the following apply to the council:
(A) The council must consist of an odd number of at least five (5) but not more than fifteen (15) members. A member may not serve on the council for more than six (6) consecutive years. A majority of the council members must be producers selected by producers.
(B) The dean of agriculture serves as an ex officio member of the council.
(C) The director of the Indiana state department of agriculture or the director's designee serves as an ex officio member of the council.
(6) The method of conducting the referendum of the agricultural commodity producers. The method must be either by mail or by polling place, depending on the area and volume of the commodity.
As added by P.L.2-2008, SEC.6. Amended by P.L.120-2008, SEC.51.

IC 15-15-11-11
Hearing; findings
Sec. 11. (a) A hearing held under section 12 of this chapter must be public, and a permanent record must be made of all testimony received. The dean of agriculture shall conduct the hearing and may make the determination from the record.
(b) The dean of agriculture shall give notice of the hearing by publication in trade journals and newspapers of general circulation in each area affected not later than ten (10) days before the date of the hearing. The representative group must pay all fees for initial organization in cash to the dean. Initial organization fees may not be paid from state money.
(c) The dean of agriculture shall do the following:
(1) Make and publish findings based upon the facts, testimony, and evidence received at the public hearing.
(2) Provide for copies of the dean of agriculture's findings and decisions to be delivered or mailed to all parties of record appearing at the hearing or the parties' attorneys of record.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-12
Referendum; notice; fee changes
Sec. 12. (a) If the dean of agriculture approves the petition, in

whole or as revised, the dean of agriculture shall call a referendum among producers of commercial quantities of the commodity to vote upon establishment of the proposed commodity market development program.
(b) Before issuance of a notice of referendum on a proposed commodity market development program, the dean of agriculture shall establish the number of producers qualified of that particular agricultural commodity. The producers must register with the dean of agriculture, who shall maintain a list of those producers. At least twenty percent (20%) of the producers must register before a referendum may be held. The dean of agriculture shall establish a registration period for establishing, continuing, changing, or terminating a marketing program after the dean of agriculture calls for a referendum. Postdating of a registration is void. The producer or handler list established under this subsection is final and conclusive in making determinations relative to the assent of producers upon the issuance, amendment, or termination of a commodity market development program.
(c) The dean of agriculture shall publish a notice of referendum to the attention of producers in the newspapers or trade journals within the affected area that the dean of agriculture prescribes. The dean of agriculture may also mail notice to all producers or handlers on the current list of producers.
(d) If the majority of those who actually vote favor the adoption of the proposal in the petition, the dean of agriculture shall declare the proposal to be adopted.
(e) A proposal to change the amount of the fee or to make other major changes in the program may be made only if a proposal for the change is adopted by a two-thirds (2/3) vote of the commodity market development council or by petition of twenty-five percent (25%) of the agricultural commodity producers. The proposal must then be submitted to a referendum under which the same percentages of votes favoring the proposal (by number and production) are required for approval as were required for establishment of the original market development program.
(f) A proposal to terminate a commodity market development program may be made only if a proposal for termination is adopted by a majority of the commodity market development council or by petition of two percent (2%) of the agricultural commodity producers. The proposed termination must be submitted to a referendum under which a simple majority of those voting in favor of termination of the program is required for termination.
(g) A referendum to:
(1) set up a commodity market development council for a particular commodity;
(2) change the amount of fee;
(3) make other major changes; or
(4) terminate a commodity market development council;
may not be held within twelve (12) months of a referendum conducted for a similar purpose for the same agricultural commodity. (h) If the amount of refund requests under section 18 of this chapter exceeds twenty-five percent (25%) of the amount collected under this chapter for a fiscal year, the dean of agriculture shall conduct a referendum on the continuation of the commodity market development council.
(i) Any eligible producer may register to participate in a referendum on the continuation or termination of a program. Registration for such a referendum may not be limited to those producers who registered for the referendum to establish the program.
As added by P.L.2-2008, SEC.6. Amended by P.L.130-2011, SEC.3.

IC 15-15-11-13
Commodity market development; advice to dean
Sec. 13. The dean of agriculture shall be guided by the advice, recommendations, and assistance of the commodity market development council about:
(1) the collection and expenditures of funds; and
(2) audits and refunds;
associated with the commodity market development program.
As added by P.L.2-2008, SEC.6. Amended by P.L.130-2011, SEC.4.

IC 15-15-11-14
Fee imposed
Sec. 14. (a) As used in this section, "commercial channel of trade" means that series of transactions leading directly from the final producer of the agricultural commodity to the purchase of the agricultural commodity by a processor.
(b) The fee for an agricultural commodity imposed under this chapter must be paid when the final producer places the agricultural commodity in a commercial channel of trade.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-15
Fee collection; penalty; individual commodity council market development fund; accounting statement
Sec. 15. (a) Except as provided in subsection (b), the dean of agriculture shall collect the fee imposed under the commodity market development program from the producers, handlers, or processors.
(b) This subsection applies to a commodity market development program for cattle, dairy products, or soybeans. The dean of agriculture shall collect ninety-seven percent (97%) of the fee imposed under the commodity market development program from the producers, handlers, or processors. A producer, handler, or processor may retain the remaining three percent (3%) as compensation for collecting the fee.
(c) If a market development fee is unpaid on the date that the fee was due, a penalty of one percent (1%) per month is imposed beginning on the date the fee was due until payment plus the penalty is received by the dean of agriculture. If, after notice, a person

defaults in a payment of the fee or penalties imposed under this subsection, the amount due shall be collected by civil action in the name of the state of Indiana at the request of the dean of agriculture, and the person adjudged in default shall pay the costs of the action. The attorney general, at the request of the dean of agriculture, and, if requested by the attorney general, the prosecuting attorney of any county, in which a cause of action arose under the provisions for the collection of fees due and unpaid, shall institute proper action in an Indiana court for the collection of unpaid fees and penalties.
(d) The individual commodity council market development fund is established. The fund consists of all fees paid to the dean of agriculture under that agricultural commodity program. The dean of agriculture shall spend all money credited to the fund, less administration expenses, for the use and benefit of the commodity market development council for which the fund is established.
(e) The dean of agriculture shall submit an annual statement to the commodity market development council that shows all receipts, administration expenses, refunds, and the balance credited to the fund.
(f) Not more than one (1) fee may be collected for an agricultural commodity under this chapter.
As added by P.L.2-2008, SEC.6. Amended by P.L.130-2011, SEC.5.

IC 15-15-11-16
Audit of funds
Sec. 16. The state board of accounts shall audit the funds received and expended by the commodity market development council under this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-11-17
Commodity market development council's duties
Sec. 17. The dean of agriculture shall assist a commodity market development council to do the following:
(1) Elect a chairperson and any other officers.
(2) Authorize the expenditure of a budgeted amount of the council market development fund in the administration of the commodity market development program.
(3) Collect commodity market development fees.
(4) Perform other necessary duties.
As added by P.L.2-2008, SEC.6. Amended by P.L.130-2011, SEC.6.

IC 15-15-11-18
Refunded fees
Sec. 18. (a) A producer or handler is entitled to have the fees paid by the producer or handler refunded as provided in this section.
(b) A producer or handler must file a request for refund with the dean of agriculture not later than one hundred eighty (180) days after the payment of the fees.
(c) The dean of agriculture shall provide forms for the request of

refund of fees under this section. A refund form shall be made available to a producer or handler when payment is made.
(d) For the purpose of making an application for a refund, a producer is considered the agent of all persons who have an interest in the agricultural commodity. The interest of each person in the agricultural commodity must be indicated on the refund request form, and the refund shall be paid to each interested person's interest according to that person's interest.
As added by P.L.2-2008, SEC.6. Amended by P.L.130-2011, SEC.7.



CHAPTER 12. INDIANA CORN MARKET DEVELOPMENT

IC 15-15-12-2
"Bushel"
Sec. 2. As used in this chapter, "bushel" means fifty-six (56) pounds of corn by weight.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-3
"Corn"
Sec. 3. As used in this chapter, "corn" does not include sweet corn, seed corn, or popcorn.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-4
"Council"
Sec. 4. As used in this chapter, "council" refers to the Indiana corn marketing council established by section 17 of this chapter.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-5
"Dean of agriculture"
Sec. 5. As used in this chapter, "dean of agriculture" refers to the dean of agriculture of Purdue University.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-6
"Director"
Sec. 6. As used in this chapter, "director" refers to the director of the Indiana state department of agriculture or the person designated by the director of the Indiana state department of agriculture to carry out duties imposed on the director of the Indiana state department of agriculture under this chapter.
As added by P.L.2-2008, SEC.6. Amended by P.L.120-2008, SEC.52.

IC 15-15-12-7
"First purchase"
Sec. 7. As used in this chapter, "first purchase" means a sale of corn at the first point of delivery when the corn is weighed and graded and title to the corn is transferred.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-8 "First purchaser"
Sec. 8. (a) As used in this chapter, "first purchaser" means a person who is engaged in Indiana in the business of buying corn from producers. The term refers to a person buying or acquiring corn from:
(1) the producer of the corn; or
(2) the Commodity Credit Corporation, if the corn is pledged as collateral for a loan issued under a price support loan program administered by the Commodity Credit Corporation.
(b) The term does not include a buyer of corn who buys less than one hundred thousand (100,000) bushels of corn annually for the buyer's own use as seed or feed.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-9
"Grain"
Sec. 9. As used in this chapter "grain" has the meaning set forth in IC 26-4-1-13.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-10
"Market development"
Sec. 10. As used in this chapter, "market development" means to:
(1) provide for the development of new or larger domestic and foreign markets for corn;
(2) promote the production and marketing of renewable fuels and new technologies that use corn; and
(3) access federal government money available to the state to further the market development activities described in subdivisions (1) and (2).
As added by P.L.2-2008, SEC.6.

IC 15-15-12-11
"Marketing year"
Sec. 11. As used in this chapter, "marketing year" means the twelve (12) month period beginning October 1 and ending the following September 30.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-12
"Person"
Sec. 12. As used in this chapter, "person" means an individual, a partnership, a limited liability company, a public or private corporation, a political subdivision (as defined in IC 36-1-2-13), a cooperative, a society, an association, or a fiduciary.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-13
"Producer"
Sec. 13. As used in this chapter, "producer" means a person

engaged in the business of producing and marketing corn in Indiana under:
(1) the producer's own name; or
(2) the name of an entity in which the producer has ownership.
As added by P.L.2-2008, SEC.6. Amended by P.L.98-2012, SEC.4.

IC 15-15-12-14
"Promotion"
Sec. 14. As used in this chapter, "promotion" means:
(1) communication directly with corn producers;
(2) technical assistance; and
(3) trade marketing activities;
to enhance the marketing opportunities of corn for corn products in domestic and foreign markets.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-15
"Research"
Sec. 15. As used in this chapter, "research" means a study to advance the:
(1) marketability;
(2) production;
(3) product development;
(4) quality; or
(5) functional or nutritional value;
of corn or corn products, including a research activity designed to identify and analyze barriers to domestic and foreign sales of corn or corn products.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-16
"Sale"
Sec. 16. As used in this chapter, "sale" means a conveyance of title to corn or the pledge or other encumbrance of corn as security for a loan extended by the Commodity Credit Corporation under a federal price support loan program.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-17
Indiana corn marketing council established; membership; residence; per diem and travel expenses
Sec. 17. (a) The Indiana corn marketing council is established. The council is a public body corporate and politic, and though it is separate from the state, the exercise by the council of its powers constitutes an essential governmental function. The council may sue and be sued and plead and be impleaded.
(b) The council consists of seventeen (17) voting and eight (8) ex officio, nonvoting members. The elected members from districts listed under section 21(a) of this chapter must:
(1) be registered as voters in Indiana; (2) be at least eighteen (18) years of age;
(3) be producers; and
(4) have an assessment on corn under section 32 of this chapter made during the previous two (2) years.
(c) Each elected member of the council must reside in the district identified in section 21(a) of this chapter from which the member is elected.
(d) Each member of the council is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. However, council members are not entitled to a salary or per diem.
As added by P.L.2-2008, SEC.6. Amended by P.L.98-2012, SEC.5.

IC 15-15-12-18
Terms
Sec. 18. (a) The term of office of an elected or appointed council member is three (3) years. A member's term of office expires at the end of the final marketing year in the term. However, a member continues in office until a successor who meets the qualifications set forth in section 17(b) of this chapter is elected.
(b) An elected or appointed council member may not hold office for more than three (3) consecutive full terms.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-19
Vacancies
Sec. 19. (a) If a member of the council elected or appointed under section 21(a), 21(b), 21(c), or 21(d) of this chapter ceases to meet one (1) or more of the qualifications set forth in section 17(b) of this chapter, the member's term of office terminates and the member's office becomes vacant.
(b) Whenever an elected council member's office becomes vacant before the expiration of the member's term of office, the council shall fill the vacancy by appointing a replacement member who meets the qualifications set forth in section 17(b) of this chapter. The appointee shall serve for the remainder of the unexpired term.
(c) Whenever the office of a member appointed under section 21(e), 21(f), 21(g), or 21(h) of this chapter becomes vacant, the appointing authority who appointed the member shall fill the vacancy. An appointee under this subsection shall serve for the remainder of the unexpired term.
As added by P.L.2-2008, SEC.6. Amended by P.L.98-2012, SEC.6.

IC 15-15-12-20
Appointment of nonvoting council members
Sec. 20. (a) When necessary, the council may appoint individuals who hold offices of importance to the corn industry or have special expertise concerning that industry to participate in the work of the

council. These individuals may not participate in votes taken by the council but are eligible for reimbursement for traveling expenses.
(b) A person appointed under this section serves a term of three (3) years.
(c) A person appointed under this section may not serve for more than three (3) consecutive full terms.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-21
Election districts; qualifications; appointments; ex officio members
Sec. 21. (a) One (1) council member shall be elected from each of the following districts:
DISTRICT 1. The counties of Lake, Newton, Jasper, Benton, Porter, LaPorte, Starke, White, and Pulaski.
DISTRICT 2. The counties of St. Joseph, Elkhart, Marshall, Kosciusko, Fulton, Carroll, Cass, Miami, and Wabash.
DISTRICT 3. The counties of LaGrange, Steuben, Noble, DeKalb, Whitley, Allen, Huntington, Wells, and Adams.
DISTRICT 4. The counties of Montgomery, Fountain, Warren, Tippecanoe, Vermillion, Parke, Putnam, Vigo, Clay, and Owen.
DISTRICT 5. The counties of Clinton, Boone, Tipton, Howard, Grant, Hamilton, Madison, Hendricks, Marion, Hancock, Morgan, Johnson, Shelby, Rush, Bartholomew, and Decatur.
DISTRICT 6. The counties of Blackford, Jay, Delaware, Henry, Randolph, Wayne, Fayette, and Union.
DISTRICT 7. The counties of Sullivan, Greene, Knox, Daviess, Martin, Gibson, Pike, Dubois, Posey, Vanderburgh, Warrick, and Spencer.
DISTRICT 8. The counties of Monroe, Brown, Lawrence, Jackson, Orange, Washington, Perry, Crawford, Harrison, and Floyd.
DISTRICT 9. The counties of Franklin, Jennings, Jefferson, Ripley, Dearborn, Ohio, Clark, Switzerland, and Scott.
(b) Six (6) council members shall be elected to represent all counties in Indiana.
(c) The dean of agriculture shall appoint one (1) representative of the largest general farm organization in Indiana to serve as a member of the council.
(d) The dean of agriculture shall appoint one (1) representative of the second largest general farm organization in Indiana to serve as a member of the council.
(e) The director shall appoint two (2) representatives of first purchaser organizations to serve as nonvoting members of the council.
(f) Four (4) members serve on the council, to be appointed as nonvoting members as follows:
(1) One (1) member appointed by the president pro tempore of the senate.
(2) One (1) member appointed by the minority leader of the senate. (3) One (1) member appointed by the speaker of the house of representatives.
(4) One (1) member appointed by the minority leader of the house of representatives.
The members appointed under this subsection are ex officio members of the council. The members of the senate must be of different political parties. The members of the house of representatives must be of different political parties. Notwithstanding any other law, the members appointed under this section are entitled to receive the per diem of members of the general assembly for time spent in attendance at the meetings of the council. Per diem of these members shall be paid by the council upon approval of the director.
(g) The dean of agriculture or the dean's designee shall serve as an ex officio, nonvoting member of the council.
(h) The secretary of agriculture or the secretary's designee shall serve as an ex officio, nonvoting member of the council.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-22
Date of election; notice
Sec. 22. An election of a council member shall be held in a district in the year in which the term of the district's council member is to expire. Between January 1 and March 15 of that year, the council shall notify the producers of the district of the impending election by publishing one (1) notice in a statewide agricultural publication and by making information available to the news media in the district.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-23
Ballots; petitions; forms
Sec. 23. (a) The ballot for the election of a district council member must include the name of each producer who:
(1) meets the qualifications set forth in section 17(b) of this chapter; and
(2) files with the council, not later than June 30 of the year of the election, a petition in support of candidacy signed by ten (10) other producers who reside in the district.
(b) The council shall provide petition forms upon request and shall make forms available:
(1) at cooperative extension service offices located in the district; and
(2) via the council's Internet web site.
(c) The council shall allow a producer to request a ballot through the council's Internet web site.
(d) A name other than the names of the producers who have qualified under this section may not be printed on the ballot by the council. All names on the ballot must be listed in alphabetical order based on the producer's surname.
(e) The council shall require each producer who submits a ballot to provide a separate attestation that the person is an eligible

producer.
As added by P.L.2-2008, SEC.6. Amended by P.L.98-2012, SEC.7.

IC 15-15-12-24
Absentee ballots
Sec. 24. (a) For purposes of the election of a district council member, the council shall provide an absentee ballot to every producer who:
(1) resides outside Indiana or expects to be absent from the district in which the producer resides on the day of the election; and
(2) requests an absentee ballot from the council at least five (5) days but not more than thirty (30) days before the election.
(b) A producer's absentee ballot is not valid unless the council receives the ballot from the producer at least two (2) days before the election.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-25
Election judges; teller committee; traveling expenses
Sec. 25. (a) The director shall appoint election judges for the election of council members. The director shall also appoint a teller committee to count absentee ballots and to canvass and certify results of elections of council members.
(b) Each election judge or teller committee member appointed under this section is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with official duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency, but is not entitled to any salary or per diem.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-26
Election; date and location
Sec. 26. The election of a district council member must be conducted by the council in August at voting places located in the district. The winner of an election takes office on the following October 1.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-27
Council's duties
Sec. 27. (a) The council shall do the following:
(1) Elect a president, vice president, secretary, treasurer, and other officers the council considers necessary.
(2) Employ personnel and contract for services that are necessary for the proper implementation of this chapter.
(3) Bond the treasurer and such other persons as necessary to ensure adequate protection of funds received and administered

by the council.
(4) Authorize the expenditure of funds and the contracting of expenditures to conduct proper activities under this chapter.
(5) Annually establish priorities and prepare and approve a budget consistent with the estimated resources of the council and the scope of this chapter.
(6) Annually publish an activities report and audit and present the report and audit to the director, the dean of agriculture, and the legislative council. The report and audit must be:
(A) sent to the legislative council in an electronic format under IC 5-14-6; and
(B) available on the council's Internet web site.
(7) Procure and evaluate data and information necessary for the proper implementation of this chapter.
(8) Formulate and execute assessment procedures and methods of collection.
(9) Receive and investigate, or cause to be investigated, complaints and violations of this chapter and take necessary action within the council's authority.
(10) Adopt bylaws and operating procedures governing operations of the council.
(11) Keep accurate accounts of all receipts and disbursements of funds handled by the council and have the receipts and disbursements audited annually by a certified public accountant.
(12) Establish and maintain an Internet web site.
(13) Take any other action necessary for the proper implementation of this chapter.
(b) A majority of the voting members of the council constitutes a quorum. The affirmative votes of at least a majority of the quorum, and at least nine (9) affirmative votes, are required for the council to take action.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-28
Council meetings
Sec. 28. (a) The council shall meet at least three (3) times in each marketing year at the call of the president or at the request of two-thirds (2/3) of the members of the council.
(b) The council shall comply with the requirements under IC 5-14-1.5 (open door law).
As added by P.L.2-2008, SEC.6.

IC 15-15-12-29
Payment of expenses; investments; market development
Sec. 29. (a) The council shall pay all expenses incurred under this chapter with money from the assessments remitted to the council under this chapter.
(b) The council may invest all money the council receives under this chapter, including gifts or grants that are given for the express purpose of implementing this chapter, in the same way allowed by

law for public funds.
(c) The council may expend money from assessments and from investment income not needed for expenses for market development, promotion, and research.
(d) The council may not use money received, collected, or accrued under this chapter for any purpose other than the purposes authorized by this chapter. The amount of money expended on administering this chapter in the council's fiscal year may not exceed ten percent (10%) of the average amount of assessments, grants, and gifts received by the council as calculated under subsection (e).
(e) The council shall determine the amount that it may expend to administer this chapter, using the following formula:
STEP ONE: Determine the amount of assessments, grants, and gifts received by the council in each of the preceding five (5) fiscal years beginning with the immediately preceding fiscal year.
STEP TWO: Determine the average annual amount of assessments, grants, and gifts received by the council in each fiscal year using three (3) of the five (5) fiscal years described in STEP ONE after excluding the two (2) years in which the amount of assessments, grants, and gifts received by the council were the highest and lowest totals.
STEP THREE: Divide the amount in STEP TWO by ten (10).
The amount in STEP THREE is the maximum amount that the council may expend on administering this chapter for the current fiscal year.
(f) The cost of processing refunds and applying for grants is not an administrative expense under this section.
As added by P.L.2-2008, SEC.6. Amended by P.L.148-2009, SEC.4; P.L.98-2012, SEC.8.

IC 15-15-12-30
Repealed
(Repealed by P.L.148-2009, SEC.12.)

IC 15-15-12-30.5
Repealed
(Repealed by P.L.98-2012, SEC.9.)

IC 15-15-12-31
Liability for debts and actions of the council
Sec. 31. (a) Obligations incurred by the council and other liabilities and claims against the council may be enforced only against the assets of the council in the same manner as if the council were a corporation. Liabilities for the debts or actions of the council may not arise against:
(1) the state;
(2) a political subdivision (as defined in IC 34-6-2-110); or
(3) a member, an officer, an employee, or an agent of the council in an individual capacity. (b) The members and employees of the council may not be held responsible individually in any way to any person for errors in judgment, mistakes, or other acts either of commission or omission, as principal, agent, or employee, except for their own individual acts that result in the violation of any law.
(c) An employee of the council may not be held responsible individually for the act or omission of any member of the council.
(d) Any liability of the members of the council is several and not joint. A member of the council may not be held liable for the default of any other member.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-32
Assessments; collection; handling fee
Sec. 32. (a) An assessment of one-half cent ($0.005) per bushel must be collected on all corn sold in Indiana. The assessment may be imposed and collected on a quantity of corn only once and must be collected by the first purchaser. A buyer of corn who purchases more than one hundred thousand (100,000) bushels annually for the buyer's own use as seed or feed is responsible only for collecting checkoff assessments on corn purchases made after the buyer exceeds the one hundred thousand (100,000) bushel threshold and becomes a first purchaser. The rate of the assessment imposed by this section may be changed only by the general assembly.
(b) The first purchaser of a quantity of corn shall deduct the assessment on the corn from the money to be paid to the producer based on the sale of the corn. A first purchaser shall accumulate assessments collected under this subsection throughout each of the following periods:
(1) January, February, and March.
(2) April, May, and June.
(3) July, August, and September.
(4) October, November, and December.
(c) At the end of each period, the first purchaser shall remit to the council all assessments collected during the period. A first purchaser who remits all assessments collected during a period within thirty (30) days after the end of the period is entitled to retain three percent (3%) of the total of the assessments as a handling fee.
(d) The assessment on the sale of the corn must occur when the payment for the corn is received by the producer.
(e) A first purchaser who is not subject to the assessment under this section shall sign and date an exemption form. The council shall prepare the exemption form.
As added by P.L.2-2008, SEC.6. Amended by P.L.98-2012, SEC.10.

IC 15-15-12-32.5
Repealed
(Repealed by P.L.98-2012, SEC.11.)

IC 15-15-12-33 Refunds to producers; application; proof of deduction of assessment from corn sale price; deadline for payment of refund
Sec. 33. (a) If a producer has sold corn and the state assessment was deducted from the sale price of the corn, the producer may secure a refund equal to the amount deducted upon filing a written application.
(b) A producer's application for a refund under this section must be made to the council not more than one hundred eighty (180) days after the state assessment is deducted from the sale price of the producer's corn.
(c) The council shall provide application forms to a first purchaser for purposes of this section upon request and make application forms available on the council's Internet web site. A first purchaser shall make application forms available in plain view at the first purchaser's place of business.
(d) Proof that an assessment has been deducted from the sale price of a producer's corn must be attached to each application for a refund submitted under this section by a producer. The proof that an assessment was deducted may be in the form of a duplicate or an original copy of the purchase invoice or settlement sheet from the first purchaser. The refund form and proof of assessment may be mailed or faxed to the council. The refund form must clearly state how to request a refund, the address where the form may be mailed, and the fax number where the form may be faxed.
(e) If a refund is due under this section, the council shall remit the refund to the producer as follows:
(1) For:
(A) refunds of more than twenty-five dollars ($25); or
(B) multiple refunds that total more than twenty-five dollars ($25);
not later than thirty (30) days after the date the producer's completed application and proof of assessment are received.
(2) For refunds of twenty-five dollars ($25) or less:
(A) on March 31 if the producer's completed application and proof of assessment are received before March 1; or
(B) on September 30 if the producer's completed application and proof of assessment are received on or after March 1 and before September 1.
As added by P.L.2-2008, SEC.6. Amended by P.L.148-2009, SEC.7; P.L.98-2012, SEC.12.

IC 15-15-12-34
Information to be included in checkoff refund form
Sec. 34. The checkoff refund form must:
(1) contain the address and fax number of the location to which the assessment refund form may be sent;
(2) contain information concerning procedures to claim an assessment refund; and
(3) contain any other information determined necessary by the council. As added by P.L.2-2008, SEC.6. Amended by P.L.148-2009, SEC.8.

IC 15-15-12-35
Maintaining records and supplying information by first purchaser; audit by council; qualifications of auditor
Sec. 35. (a) A first purchaser shall keep detailed records of all assessments collected and remitted under this chapter for at least three (3) years.
(b) Upon request, a first purchaser shall supply the council with any information from records kept under subsection (a).
(c) The council may periodically audit a first purchaser's checkoff assessment and remittance records kept under subsection (a). An audit must be conducted by:
(1) a qualified public accountant of the council's choosing; or
(2) an auditor who is familiar with the:
(A) storage;
(B) conditioning;
(C) shipping; and
(D) handling;
of agricultural commodities.
The costs of the audit shall be paid by the council.
As added by P.L.2-2008, SEC.6. Amended by P.L.148-2009, SEC.9.

IC 15-15-12-36
Failure to remit assessments; hearing; civil action; penalty
Sec. 36. (a) If a first purchaser fails to remit the assessments collected during a period specified in section 32 of this chapter within thirty (30) days after the end of the period, the council shall contact the first purchaser and allow the first purchaser to present comments to the council concerning:
(1) the status and amount of the assessments due; and
(2) reasons why the council should not bring legal action against the first purchaser.
(b) After allowing a first purchaser the opportunity to present comments, the council:
(1) may adjust the amount of the assessments due, if the first purchaser's comments reveal that the council's figure is inaccurate;
(2) may assess a penalty against the first purchaser;
(3) shall:
(A) assess a fee for an unpaid assessment due the council, from a person responsible for remitting assessments, at the rate of two percent (2%) of the amount of the unpaid assessment each month, beginning with the day following the date the assessment is due under this subsection; and
(B) if there is any remaining amount due after the assessment of the fee under clause (A), assess a fee at the same rate on the corresponding day of each month thereafter until the entire amount of the unpaid assessment is paid;
(4) shall compute the amounts payable on unpaid assessments

under this section monthly and include any unpaid late charges previously applied under this section; and
(5) shall determine the date of a payment for purposes of this subsection by the postmark applied to the remitting envelope.
(c) If a first purchaser fails to remit assessments after being allowed to present comments under subsection (a) or to pay any penalty assessed under subsection (b), the council may bring a civil action against the first purchaser in a circuit, superior, or municipal court of any county. The action shall be tried and a judgment rendered as in any other proceeding for the collection of a debt. In an action under this subsection, the council may obtain:
(1) a judgment in the amount of all unremitted assessments and any unpaid penalty; and
(2) an award of the costs of bringing the action.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-37
Restrictions on use of assessment
Sec. 37. (a) Proceeds of the checkoff assessment collected by the council under this chapter may not be used to influence legislation or governmental action or policy.
(b) Proceeds of the assessment collected under this chapter may be used to communicate information related to the:
(1) conduct;
(2) implementation; or
(3) results;
of promotion, research, and market development activities to appropriate government officials.
(c) After January 1, 2009, proceeds of the assessment collected under this chapter may be used for action designed to market corn or corn products directly to a foreign government or a political subdivision of a foreign government. However, not more than five percent (5%) of the annual amount collected may be used under this subsection.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-38
Procedures for termination if refunds are greater than 25%
Sec. 38. (a) For the marketing year beginning October 1, 2009, if at least twenty-five percent (25%) of the assessment is refunded during the marketing year, the council shall:
(1) cease collecting the assessment on January 1 of the subsequent year;
(2) maintain a sufficient amount of money to pay any refunds requested by producers; and
(3) request that the legislative council have legislation prepared to repeal the corn market law.
(b) If for the marketing year beginning October 1, 2009, less than twenty-five percent (25%) of the assessments are refunded, the council shall review the refunds for each year beginning with the

marketing year beginning October 1, 2010. If refunds exceed twenty-five percent (25%) in two (2) consecutive marketing years, the council shall:
(1) cease collecting the assessment on January 1 of the subsequent year;
(2) maintain a sufficient amount of money to pay any refunds requested by producers; and
(3) request that the legislative council have legislation prepared to repeal the corn market law.
(c) The dean of agriculture and the council shall report to the legislative council the amounts collected and refunded. The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.2-2008, SEC.6.

IC 15-15-12-39
Injunctions
Sec. 39. (a) If a person fails to discharge a duty imposed by this chapter other than remitted assessments, the council shall allow the person an opportunity to present comments to the council concerning reasons why the council should not bring legal action against the person. If it is necessary to obtain compliance with this chapter, the council may bring an action against the person in a circuit, superior, or municipal court of any county seeking an injunction mandating compliance and any other appropriate legal remedies.
(b) In an action under this section, the council may be granted injunctive relief without establishing the absence of an adequate remedy at law.
As added by P.L.2-2008, SEC.6.






ARTICLE 16. HORTICULTURE CONTROL

CHAPTER 1. AGRICULTURAL AMMONIA

IC 15-16-1-2
"Ammonia"
Sec. 2. As used in this chapter, "ammonia" means agricultural anhydrous ammonia (NH3) fertilizer.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-3
"Ammonia solution"
Sec. 3. As used in this chapter, "ammonia solution" means an agricultural ammonia solution that:
(1) contains by weight at least ten per cent (10%) free ammonia; or
(2) has a vapor pressure of at least one (1) pound per square inch gauge (PSIG) at one hundred four (104) degrees Fahrenheit.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-3.5
"Board"
Sec. 3.5. As used in this chapter, "board" refers to the Indiana fertilizer advisory board established by IC 15-16-2-25.
As added by P.L.99-2012, SEC.1.

IC 15-16-1-4
"Distribute"
Sec. 4. As used in this chapter, "distribute" means to:
(1) offer for sale;
(2) sell;
(3) barter; or
(4) supply;
ammonia or ammonia solutions to a person for agricultural purposes as a fertilizer. The term does not include a shipment made to a point or points outside Indiana.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-5
"Person" Sec. 5. As used in this chapter, "person" means:
(1) an individual;
(2) a firm;
(3) a partnership;
(4) an association;
(5) a corporation;
(6) a company;
(7) a joint stock association;
(8) a body politic;
(9) an organized group of persons whether incorporated or not incorporated;
(10) a trustee;
(11) an assignee; or
(12) any other representative of an entity described in subdivisions (1) through (11).
As added by P.L.2-2008, SEC.7.

IC 15-16-1-6
Administration of chapter
Sec. 6. The state chemist or the state chemist's agent shall administer this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-7
Uniform rules; zoning regulations and building codes
Sec. 7. (a) The rules adopted under this chapter must be uniform in force and effect throughout Indiana.
(b) This chapter does not impair the power of a municipality or other political subdivision of this state to regulate the use of land by zoning regulations or building codes.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-8
Ammonia distribution facilities; approval of location; existing facilities
Sec. 8. (a) Before installing facilities for the distribution of ammonia or ammonia solutions, a person shall, on forms provided by the state chemist, apply for approval of the location of the proposed distribution facilities. The application must include a statement that the installation will comply with all local zoning regulations and building codes.
(b) If the state chemist determines that the location meets the requirements of this chapter and the rules adopted under this chapter, the state chemist shall issue written approval of the location not later than thirty (30) days after receipt of the application. If the state chemist determines that the location does not meet the requirements of this chapter and the rules adopted under this chapter, the state chemist shall issue written disapproval of the location not later than thirty (30) days after receipt of the application.
(c) Distribution facilities installed before December 30, 1965, are

exempt from the requirements for location approval.
(d) A public way may not be placed closer to an existing distribution facility than the distance required by rules adopted under this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-9
Inspection of facilities; entry onto premises
Sec. 9. (a) The state chemist or the state chemist's agent shall inspect distribution facilities and operating procedures at reasonable times and to the extent reasonably necessary to determine whether the distribution facility complies with this chapter and the rules adopted under this chapter.
(b) The state chemist or the state chemist's agent may enter any public or private premises at reasonable hours in order to:
(1) have access to and inspect facilities, equipment, and vehicles of transport not principally engaged in interstate commerce; and
(2) observe procedures used in the distribution, application, or use of ammonia or ammonia solutions.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-10
Minimum safety standards
Sec. 10. (a) Except as provided in subsection (d), the state chemist shall adopt rules establishing the minimum safety standards for the design, construction, location, installation, and operation of equipment for storage, handling, use, and transportation (not otherwise regulated) of ammonia and ammonia solutions.
(b) The rules described in subsection (a) must be:
(1) reasonably necessary to protect the safety of the public, including persons handling or using the materials; and
(2) in substantial conformity with the current nationally accepted standards of safety that apply to the equipment described in subsection (a).
(c) The state chemist shall adopt the rules described in subsection (a) only after a notice and public hearing.
(d) The state chemist may allow the use of technologies or methods other than those specified in rules adopted under subsection (a) if the technologies or methods provide similar protection to the public and persons handling or using ammonia or ammonia solutions.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.3.

IC 15-16-1-11
Installation of equipment
Sec. 11. All equipment for the storage, handling, distribution, and use of ammonia or ammonia solutions must be installed and maintained:
(1) in a safe operating condition; and
(2) in conformity with the rules adopted under section 10 of this

chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-12
Violations; order to correct; extension of time
Sec. 12. (a) If the state chemist or the state chemist's agent finds a violation of this chapter or the rules adopted under this chapter, the state chemist or the state chemist's agent may issue an order to the owner, the owner's agent, or the operator of the facility or equipment involved directing that the violation be corrected immediately.
(b) The state chemist or the state chemist's agent shall grant a request for a reasonable extension of time to comply with an order described in subsection (a) if:
(1) there is practical difficulty in complying with the order; and
(2) the time extension will not cause a safety hazard to the public, including persons who use the facility or equipment.
(c) An order issued under this section must be in writing.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-13
Violations
Sec. 13. A person may not:
(1) install facilities for distribution of ammonia or ammonia solutions without first obtaining written approval of the state chemist for the location;
(2) distribute ammonia or ammonia solutions from an unapproved location for which approval is required under this chapter;
(3) distribute, store, transport, or use ammonia or ammonia solutions in violation of this chapter or the rules adopted under this chapter;
(4) violate a correction order issued under section 12 of this chapter; or
(5) use an ammonia or ammonia solutions container for any purpose without the prior authorization of the owner of the container.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-14
Violations; penalties
Sec. 14. (a) If a person violates this chapter or a rule adopted under this chapter, the state chemist may:
(1) warn, issue a citation to, or impose a civil penalty on the person; or
(2) deny, suspend, revoke, or amend the person's license, certificate, registration, permit, or application under this chapter.
(b) The state chemist may adopt by rule, under IC 4-22-2, a schedule of civil penalties that may be imposed under subsection (a). The state chemist may impose a civil penalty only according to a

schedule of civil penalties recommended by the board.
(c) A person who knowingly or intentionally violates this chapter commits a Class C misdemeanor.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.4; P.L.99-2012, SEC.2.

IC 15-16-1-15
Injunctions
Sec. 15. In addition to any other remedy provided by law, the state chemist may apply for a temporary or permanent injunction restraining a person from violating or continuing to violate this chapter or any rule adopted under this chapter. An injunction shall be issued without bond.
As added by P.L.2-2008, SEC.7.

IC 15-16-1-16
Subpoenas
Sec. 16. The state chemist may request a court to issue subpoenas to compel:
(1) the attendance of witnesses; or
(2) the production of books, documents, and records;
as part of an authorized investigation or a hearing located in Indiana affecting the authority or privilege granted by a license, certificate, application, registration, or permit issued under this chapter.
As added by P.L.99-2012, SEC.3.



CHAPTER 2. COMMERCIAL FERTILIZERS

IC 15-16-2-2
Construction of chapter
Sec. 2. This chapter may not be construed:
(1) to restrict or avoid sales or exchanges of commercial fertilizers among importers, manufacturers, or blenders who mix commercial fertilizer for sale; or
(2) as preventing the free and unrestricted shipments of commercial fertilizers to manufacturers or blenders who have registered their brands as required by this chapter.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.5.

IC 15-16-2-2.5
"Ammonium nitrate"
Sec. 2.5. As used in this chapter, "ammonium nitrate" means the ammonium salt of nitric acid, which must contain not less than thirty-three percent (33%) nitrogen, fifty percent (50%) of which is in the ammonium form and fifty percent (50%) of which is in the nitrate form.
As added by P.L.120-2008, SEC.53.

IC 15-16-2-3
"Blender"
Sec. 3. As used in this chapter, "blender" means a person or system engaged in the business of blending commercial fertilizer.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.54; P.L.81-2009, SEC.6.

IC 15-16-2-4
"Blending"
Sec. 4. As used in this chapter, "blending" means the physical mixing or combining:
(1) of one (1) or more commercial fertilizers and one (1) or more filler materials;
(2) of two (2) or more commercial fertilizers; or
(3) of two (2) or more commercial fertilizers and filler materials;
including mixing through the simultaneous or sequential application of any of the combinations referred to in subdivision (1), (2), or (3)

to produce a uniform mixture.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.55; P.L.81-2009, SEC.7.

IC 15-16-2-5
"Board"
Sec. 5. As used in this chapter, "board" refers to the Indiana fertilizer advisory board established by section 25 of this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-6
"Brand"
Sec. 6. As used in this chapter, "brand" means a term, design, or trademark used in connection with at least one (1) grade of commercial fertilizer.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.8.

IC 15-16-2-7
"Bulk fertilizer"
Sec. 7. As used in this chapter, "bulk fertilizer" means a commercial fertilizer distributed in nonpackaged form.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.9.

IC 15-16-2-8
"Commercial fertilizer"
Sec. 8. As used in this chapter, "commercial fertilizer" means mixed fertilizer or fertilizer materials. The term does not include nonprocessed manure, marl, lime, wood ashes, or plaster.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-9
"Custom blend"
Sec. 9. As used in this chapter, "custom blend" means a commercial fertilizer blended:
(1) according to specifications provided to a blender in a soil test nutrient recommendation; or
(2) to meet specific requests of a consumer (who is the end user) before blending.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.56; P.L.81-2009, SEC.10.

IC 15-16-2-10
"Distributor"
Sec. 10. As used in this chapter, "distributor" means a person who:
(1) offers for sale;
(2) sells;
(3) barters; or
(4) supplies;
commercial fertilizers. As added by P.L.2-2008, SEC.7.

IC 15-16-2-11
"Fertilizer material"
Sec. 11. As used in this chapter, "fertilizer material" means any substance containing nitrogen, phosphate, potash, or any recognized plant nutrient that:
(1) is used for the plant nutrient content; and
(2) has nutrient value in promoting plant growth.
The term includes unmanipulated animal and vegetable manures.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.11.

IC 15-16-2-12
"Grade"
Sec. 12. As used in this chapter, "grade" means the minimum percentages of the following elements stated in the following order:
(1) Total nitrogen (N).
(2) Available phosphate (P2O5).
(3) Soluble potash (K2O).
As added by P.L.2-2008, SEC.7.

IC 15-16-2-13
"Mixed fertilizer"
Sec. 13. As used in this chapter, "mixed fertilizer" means any combination or mixture of commercial fertilizers:
(1) designed for use; or
(2) claimed to have nutrient value;
in promoting plant growth.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.12.

IC 15-16-2-14
"Official sample"
Sec. 14. As used in this chapter, "official sample" means any sample of commercial fertilizer taken by the state chemist or the state chemist's agent.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-15
"Permit"
Sec. 15. As used in this chapter, "permit" refers to a permit issued under section 34 of this chapter to report the tonnage of commercial fertilizer sold.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-16
"Percent"; "percentage"
Sec. 16. As used in this chapter, "percent" or "percentage" means the percentage by weight.
As added by P.L.2-2008, SEC.7.
IC 15-16-2-17
"Person"
Sec. 17. As used in this chapter, "person" means:
(1) an individual;
(2) a partnership;
(3) an association;
(4) a firm;
(5) a limited liability company; or
(6) a corporation.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-18
"Registrant"
Sec. 18. As used in this chapter, "registrant" means a person who registers commercial fertilizer under this chapter.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.13.

IC 15-16-2-19
"Sell"; "sale"
Sec. 19. As used in this chapter, "sell" or "sale" includes exchange.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-20
"Specialty fertilizer"
Sec. 20. As used in this chapter, "specialty fertilizer" means a commercial fertilizer distributed for nonfarm use.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.14.

IC 15-16-2-21
"Storage"
Sec. 21. As used in this chapter, "storage" means the storage of bulk fertilizer by a person who:
(1) manufactures or distributes bulk fertilizer; or
(2) stores bulk fertilizer for personal use.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-22
"Ton"
Sec. 22. As used in this chapter, "ton" means a net weight of two thousand (2,000) pounds avoirdupois.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-23
"Use"
Sec. 23. As used in this chapter, "use" means the placement or usage of fertilizer materials on a targeted growing area.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.57; P.L.81-2009, SEC.15.
IC 15-16-2-24
Office of the state chemist established; appointment; administration
Sec. 24. (a) The office of state chemist is established.
(b) The governor shall appoint the state chemist, who serves at the pleasure of the governor.
(c) The state chemist shall administer this chapter.
(d) The state chemist may designate an agent to discharge duties imposed on the state chemist by law.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-25
Fertilizer advisory board; establishment; membership
Sec. 25. (a) The Indiana fertilizer advisory board is established to:
(1) study the regulation of fertilizer material; and
(2) advise the state chemist on the administration of this chapter.
(b) The board consists of the following members:
(1) Two (2) representatives of the retail fertilizer industry.
(2) One (1) representative of fertilizer manufacturing, distributing, or manufacturing and distributing.
(3) Two (2) representatives of producers of agricultural crops.
(4) One (1) representative of the lawn care industry.
(5) One (1) representative of the Purdue School of Agriculture.
(6) One (1) representative of a public conservation organization.
(7) One (1) representative of the livestock industry.
(8) The president of the Indiana Plant Food and Agricultural Chemicals Association, who serves as a nonvoting member.
(9) One (1) representative of the department of environmental management, who serves as a nonvoting member.
(10) The fertilizer administrator for the office of the state chemist, who serves as a nonvoting member.
(11) The engineer specialist for the office of the state chemist, who serves as a nonvoting member.
(12) One (1) representative of the Indiana state department of agriculture, who shall serve as a nonvoting member.
(c) The state chemist shall appoint the voting members of the board, who serve for terms of four (4) years.
(d) Voting members of the board may be appointed for successive terms at the discretion of the state chemist.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.58; P.L.81-2009, SEC.16.

IC 15-16-2-26
Members; removal; vacancies
Sec. 26. (a) The state chemist may remove a voting member of the board for cause before the expiration of the member's term.
(b) Vacancies created by the death, resignation, or removal for cause of a member of the board must be filled in the manner prescribed for appointment to that board position. Vacancies must be

filled not later than thirty (30) days after the death, resignation, or removal for cause.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-27
Chairperson
Sec. 27. The board shall elect one (1) of its voting members chairperson to serve for a term of two (2) years, unless the chairperson's appointment expires before the expiration of the term, in which case the term is for the duration of the chairperson's appointment.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-28
Nonvoting members
Sec. 28. The board shall invite nonvoting members to serve at the pleasure of the board.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-29
Meetings; quorum
Sec. 29. (a) The board may meet at times specified by the chairperson or by a majority of the board, but shall meet at least once a year.
(b) Five (5) voting members of the board constitutes a quorum. Official actions require a majority of the voting members. The chairperson may actively participate in all decisions of the board.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-30
Per diem and travel expenses
Sec. 30. (a) Each member of the board who is not a state employee is entitled to receive both:
(1) the minimum salary per diem; and
(2) reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties;
as provided in the Purdue University travel policies and procedures established by the Purdue University department of transportation and approved by the Purdue University vice president of business services.
(b) Each member of the board who is a state employee is entitled to reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.17.

IC 15-16-2-31
Commercial fertilizer; label; application; fee; registration;

information; analysis; exemptions
Sec. 31. (a) Before distributing commercial fertilizer in Indiana, the person whose name appears on the label of each brand and grade of the commercial fertilizer must submit:
(1) an application for registration to the state chemist on a form furnished by the state chemist; and
(2) the appropriate filing fee set forth in subsection (b).
(b) The filing fee for commercial fertilizers sold in packages weighing more than twelve (12) pounds is twenty dollars ($20) for each grade of each brand. The filing fee for commercial fertilizers sold in packages weighing not more than twelve (12) pounds is fifty dollars ($50) for each grade of each brand.
(c) Upon approval of the application, the state chemist shall furnish a copy of the registration to the applicant.
(d) All registrations expire on June 30 each year.
(e) In addition to the appropriate filing fee set forth in subsection (b), a late filing fee equal to one hundred percent (100%) of the appropriate filing fee is assessed when:
(1) an application to renew the registration of a commercial fertilizer under this section is received after July 31; or
(2) a product that must be registered under this section is found to be in distribution before registration.
(f) An application under subsection (a) must include the following information:
(1) The name and address of the registrant.
(2) The brand and grade.
(3) The guaranteed analysis showing the minimum percentage of plant food claimed in the following order and form:
Total Nitrogen (N) percent
Available Phosphate (P2O5) percent
Soluble Potash (K2O) percent
(g) The minimum percentage of plant food in mixed fertilizers under subsection (f)(3) must be given in whole numbers only. However, the state chemist may allow fractional numbers to be used under subsection (f)(3) for specialty fertilizers or if plant food elements or other additives are added.
(h) For unacidulated mineral phosphatic materials and basic slag:
(1) the total phosphate;
(2) the available phosphate; and
(3) the degree of fineness;
must be guaranteed. For bone, tankage, and other natural organic phosphate materials, only the total phosphate must be guaranteed.
(i) Additional plant food elements or other additives that are determinable by chemical methods may be guaranteed only by permission of the state chemist. The state chemist shall grant permission only if the state chemist determines, with the advice of the dean of agriculture of Purdue University or the dean's designee, that the guarantee would not constitute a misrepresentation and is correct. Additional plant foods that are guaranteed:
(1) must be included in the guarantee in the form of the

element; and
(2) are subject to inspection and analysis in accordance with the methods that the state chemist prescribes.
(j) A distributor is not required to register a brand of commercial fertilizer that is registered under this chapter by another person if the label used by the distributor does not differ in any respect from that used by the registrant.
(k) A distributor who acts as a blender is not required under subsection (a) to register a custom blend that the distributor produces if the commercial fertilizers blended together to produce the custom blend are registered under subsection (a). However, a distributor who acts as a blender shall provide the state chemist with the following information about each custom blend that the distributor produces:
(1) The name and address of the distributor.
(2) The brand and grade of the custom blend.
(3) The guaranteed analysis of the custom blend showing the minimum percentage of plant food claimed in the following order and form:
(A) The percent of total nitrogen (N).
(B) The percent of available phosphate (P2O5).
(C) The percent of soluble potash (K2O).
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.18.

IC 15-16-2-32
Labeling requirements
Sec. 32. (a) The bag or other container in which any commercial fertilizer is offered for sale, sold, or distributed in Indiana must have a written or printed statement of the net weight and the information required by section 31 of this chapter directly on or affixed to the package.
(b) If the commercial fertilizer is distributed in bulk, the written or printed statement required by section 31 of this chapter must:
(1) accompany the commercial fertilizer at delivery; and
(2) be supplied to the purchaser at time of delivery.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.19.

IC 15-16-2-33
Inspection fee; exemptions
Sec. 33. (a) Except as provided in subsection (c), a person who distributes commercial fertilizers:
(1) in bulk; or
(2) in packages weighing more than twelve (12) pounds;
in Indiana to a person who is not a registrant or permit holder under this chapter shall pay to the state chemist an inspection fee computed under subsection (b).
(b) The inspection fee charged under subsection (a) is forty-five cents ($0.45) per ton for each ton of commercial fertilizer distributed. If a fertilizer tonnage report is required under this chapter, the minimum inspection fee is ten dollars ($10) payable semiannually.
(c) Sales or exchanges between importers, manufacturers,

distributors, or registrants are exempt from the inspection fee.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-34
Permit to report commercial fertilizer sold; fee
Sec. 34. (a) Each registrant shall apply to the state chemist for a permit to report the tonnage of commercial fertilizer sold and pay the inspection fee of forty-five cents ($0.45) per ton on the basis of the report. In making the application, the registrant must agree to the following:
(1) To keep records that the state chemist requires to indicate accurately the tonnage and kinds of commercial fertilizers sold in Indiana.
(2) To grant the state chemist permission to examine those records and verify the statement of tonnage.
(3) To report under oath to the state chemist on forms furnished by the state chemist the tonnage of commercial fertilizer sold during the period covered.
(b) The state chemist:
(1) may grant the permit if the state chemist determines that the application of the permit to report tonnage of commercial fertilizer described in subsection (a) will lead to efficient enforcement of this chapter; and
(2) may revoke the permit at any time if it appears to the state chemist that the registrant is not complying with:
(A) the terms of the agreement entered into at the time of the issuance of the permit; or
(B) this chapter.
(c) The report of tonnage is due and the inspection fees are payable semiannually on the last day of the month following the end of the semiannual period.
(d) If:
(1) the report of tonnage is not filed and the inspection fee paid by the fifteenth day following the due date;
(2) the report of tonnage is false; or
(3) the permit holder has not complied with labeling requirements of this chapter;
the state chemist may revoke the permit.
(e) If the inspection fee is unpaid after the fifteen (15) day grace period described in subsection (d), a penalty shall be assessed in the amount of:
(1) fifty dollars ($50); or
(2) ten percent (10%) of the amount due;
whichever is greater, in addition to the amount due.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.20.

IC 15-16-2-35
Disposition of inspection fees
Sec. 35. (a) The state chemist shall pay to the treasurer of Purdue University all inspection fees collected under this chapter. (b) Inspection fees collected under this chapter must be used to pay all necessary expenses incurred in carrying out this chapter, including the following:
(1) Employing inspectors and chemists.
(2) Procuring samples.
(3) Printing bulletins.
(4) Giving the results of inspections as provided for by this chapter.
(5) Any other expenses incurred by Purdue University agricultural programs:
(A) authorized by law; and
(B) in support of the purposes of this chapter.
(c) The dean of agriculture of Purdue University shall make an annual classified report to the governor showing the total receipts and expenditures of all fees received under this chapter.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.21.

IC 15-16-2-36
Excess funds from fees collected; disposition
Sec. 36. (a) Notwithstanding any other law, all excess funds accumulated from the fees collected by:
(1) the state chemist, under this chapter, IC 15-15-2, IC 15-16-4, and IC 15-19-7; and
(2) the state seed commissioner under IC 15-15-1;
shall be paid to the treasurer of Purdue University. The funds shall be administered by the board of trustees of Purdue University.
(b) On approval of the governor and the budget agency, the board of trustees may spend the excess funds for the construction, operation, rehabilitation, and repair of buildings, structures, or other facilities used for:
(1) carrying out the purposes of those chapters referred to in subsection (a) under which the fees are collected; or
(2) the agricultural programs authorized by law and in support of the purposes of the chapters referred to in subsection (a).
As added by P.L.2-2008, SEC.7.

IC 15-16-2-37
Annual publication by state chemist; information required
Sec. 37. (a) The state chemist shall publish at least annually in a form that the state chemist considers proper, information concerning the following:
(1) The sales of commercial fertilizers, including any data on sales that the state chemist considers advisable.
(2) The results of the analyses conducted under section 38 of this chapter based on official samples of commercial fertilizers sold within the state compared with the analysis guaranteed under sections 31 and 32 of this chapter.
(b) The information published by the state chemist concerning the sale of commercial fertilizers:
(1) must show separately the fall season and spring season of

each year; and
(2) may not disclose the operations of any person.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-38
Inspection, analysis, and tests; entry onto premises; subpoenas
Sec. 38. (a) The state chemist shall:
(1) sample, inspect, make analysis of, and test commercial fertilizers distributed within Indiana; and
(2) inspect the storage of bulk fertilizers in Indiana at a time and place and to such an extent as necessary to determine whether the bulk fertilizers and their storage are in compliance with this chapter.
(b) The state chemist may enter upon any public or private premises during regular business hours in order to have access to:
(1) fertilizer materials; and
(2) plans and records relating to the transportation, storage, sale, and use of fertilizer materials;
subject to this chapter and the rules adopted under this chapter.
(c) The state chemist shall adopt methods of sampling and analysis for commercial fertilizers from sources that may include AOAC International. In cases of dispute, AOAC International's methods prevail if AOAC International's methods are available.
(d) The state chemist shall determine for administrative purposes whether a commercial fertilizer is deficient in plant foods using only the official sample obtained and analyzed as provided in subsection (c).
(e) The state chemist may request a court to issue subpoenas to compel:
(1) the attendance of witnesses; or
(2) the production of books, documents, and records;
as part of an authorized investigation or a hearing located in Indiana affecting the authority or privilege granted by a license, certificate, application, registration, or permit issued under this chapter.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.22; P.L.99-2012, SEC.4.

IC 15-16-2-39
Official commercial fertilizer analysis; report
Sec. 39. If an official commercial fertilizer analysis conducted by the state chemist under section 38 of this chapter results in a determination that the registrant of a commercial fertilizer is subject to a penalty or other legal action under this chapter, the state chemist shall forward a report of the results of the analysis to the registrant at least thirty (30) days before the report is submitted to the purchaser of the commercial fertilizer. If the analysis was requested by a person other than the state chemist, the results of the analysis shall be forwarded to the registrant and purchaser immediately. If, during the thirty (30) day period, the state chemist does not receive adequate evidence contesting the results in the report, the report

becomes an official report at the expiration of the thirty (30) day period. Upon the registrant's request, the state chemist shall furnish to the registrant part of the commercial fertilizer sample analyzed by the state chemist to determine that the registrant is subject to a penalty or other legal action under this chapter.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.23.

IC 15-16-2-40
Noncompliance with analysis; order for refund to purchaser; appeal
Sec. 40. (a) If an analysis conducted by the state chemist under section 38 of this chapter shows that a commercial fertilizer fails in any respect to meet the guaranteed analysis filed by a registrant under section 31 of this chapter, the state chemist may require the payment of a refund to the purchaser equal to the difference between:
(1) the price the purchaser paid for the commercial fertilizer; and
(2) the current value of the commercial fertilizer after the state chemist's analysis.
(b) The registrant must forward receipts for payment of refunds required under subsection (a) promptly to the state chemist. If the purchaser cannot be found, the registrant shall pay the refund to a local charitable or educational organization of the registrant's choice and forward the receipts promptly to the state chemist.
(c) This section does not prevent the appeal of the imposition of any penalty assessed by the state chemist under this chapter to a court with jurisdiction.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.24.

IC 15-16-2-41
Storage of bulk fertilizers
Sec. 41. Bulk fertilizers must be stored in a manner that:
(1) minimizes the release of bulk fertilizer; and
(2) protects the waters of the state.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.25.

IC 15-16-2-42
Misbranded and adulterated commercial fertilizers; unlawful distribution
Sec. 42. (a) A commercial fertilizer is misbranded if:
(1) the commercial fertilizer carries any false or misleading statement upon or attached to the container; or
(2) false or misleading statements concerning the commercial fertilizer's nutrient value are made:
(A) on the container; or
(B) in any advertising media accompanying or associated with the commercial fertilizer.
It is unlawful to distribute a misbranded commercial fertilizer.
(b) It is unlawful to distribute an adulterated commercial fertilizer. For purposes of this subsection, a commercial fertilizer is adulterated

if:
(1) the commercial fertilizer contains any deleterious or harmful substance in a sufficient amount to render the commercial fertilizer injurious to beneficial plant life, animals, humans, aquatic life, soil, or water when applied in accordance with directions for use on the label; or
(2) the label does not include adequate warning statements or directions for use that may be necessary to protect plant life, animals, humans, aquatic life, soil, or water.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.26.

IC 15-16-2-43
Fraudulent or deceptive practices; cancellation of registration; refusal to register; notice; hearing
Sec. 43. (a) The state chemist may:
(1) cancel the registration of any brand of commercial fertilizer; or
(2) refuse to register any brand of commercial fertilizer in accordance with this chapter;
if the state chemist receives satisfactory evidence that the registrant has used fraudulent or deceptive practices in the evasion or attempted evasion of this chapter or any rule adopted under this chapter.
(b) The state chemist may not revoke or refuse a registration under subsection (a) until the registrant receives notice and has the opportunity to appear for a hearing.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-44
Rules; certification and education programs; fees; waivers
Sec. 44. (a) The state chemist may adopt rules under IC 4-22-2 concerning the following:
(1) The distribution and use of fertilizer material, including standards to protect waters of the state.
(2) The distribution and storage of bulk fertilizers, including standards for the storage of bulk fertilizers to protect the waters of the state.
(b) The state chemist shall adopt rules under IC 4-22-2 concerning the following:
(1) Subject to subsection (e), the establishment of certification and educational programs, as determined by the state chemist, relating to the application of fertilizer material, the transportation of fertilizer material, or both for the following:
(A) Persons who apply fertilizer material for hire, transport fertilizer material for hire, or both.
(B) Persons who apply fertilizer material, transport fertilizer material, or both from the following:
(i) Confined feeding operations (as defined in IC 13-11-2-40).
(ii) Operations outside Indiana that would be confined feeding operations (as defined in IC 13-11-2-40) if they

were located in Indiana.
(2) The establishment of fees for the certification and education programs established under subdivision (1).
(c) The state chemist shall adopt rules under IC 4-22-2 before July 1, 2012, concerning the staging, management, and land application of fertilizer material.
(d) Any fees collected for a certification and educational programs under subsection (b)(1) shall be collected by the state chemist and deposited and administered under section 44.5 of this chapter.
(e) The state chemist may waive all or part of the certification requirements established under subsection (b)(1) on a reciprocal basis with any state agency or federal agency that has substantially the same certification standards.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.27; P.L.189-2011, SEC.14.

IC 15-16-2-44.5
Disposition of fees
Sec. 44.5. (a) The state chemist shall pay to the treasurer of Purdue University all certification and educational program fees collected under section 44 of this chapter.
(b) Certification and educational program fees collected under section 44 of this chapter must be used to pay all necessary expenses incurred in carrying out and administering the certification and educational programs.
(c) The dean of agriculture of Purdue University shall make an annual classified report to the governor showing the total receipts and expenditures of all fees received under this section.
As added by P.L.81-2009, SEC.28.

IC 15-16-2-45
Use of technologies to protect waters from release of bulk fertilizers
Sec. 45. The state chemist may allow the use of technologies or methods other than those specified in the administrative rules adopted by the state chemist under section 44 of this chapter if the technologies or methods provide substantially similar protection to the waters of the state from the release of bulk fertilizer as provided by the rules.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-46
Stop sale, use, or removal orders
Sec. 46. (a) If the state chemist determines that a commercial fertilizer is being offered for sale in violation of this chapter, the state chemist may issue to and enforce upon the owner or custodian:
(1) a written or printed stop sale, use, or removal order; and
(2) a written or printed order to hold the commercial fertilizer at a designated place until:
(A) the owner or custodian complies with this chapter; (B) the state chemist releases the commercial fertilizer in writing; or
(C) the violation is legally disposed of by written authority.
(b) The state chemist shall release commercial fertilizer withdrawn under subsection (a) when:
(1) the owner or custodian complies with this chapter; and
(2) all costs and expenses incurred in connection with the withdrawal have been paid.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.29.

IC 15-16-2-47
Seizure of commercial fertilizer; condemnation and disposal; release of commercial fertilizer
Sec. 47. (a) Any commercial fertilizer not in compliance with this chapter is subject to seizure based on a complaint of the state chemist filed in a court with jurisdiction in the area in which the commercial fertilizer is located.
(b) Subject to subsection (a), if the court finds the commercial fertilizer is in violation of this chapter and orders the condemnation of the commercial fertilizer, the commercial fertilizer must be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of the state.
(c) A court may not order the disposition of the commercial fertilizer without first giving the claimant an opportunity to apply to the court for:
(1) release of the commercial fertilizer; or
(2) permission to process or relabel the commercial fertilizer to bring it into compliance with this chapter.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.30.

IC 15-16-2-48
Repealed
(Repealed by P.L.81-2009, SEC.33.)

IC 15-16-2-49
Injunctions
Sec. 49. The state chemist may apply for a temporary or permanent injunction restraining any person from violating or continuing to violate this chapter or any rule adopted under this chapter. The injunction shall be issued without bond. The remedies under this subsection are supplemental to other remedies allowed under this section or other law.
As added by P.L.2-2008, SEC.7.

IC 15-16-2-49.5
Violations; penalties
Sec. 49.5. (a) If a person violates this chapter or a rule adopted under this chapter, the state chemist may:
(1) warn, issue a citation to, or impose a civil penalty on the person; or (2) deny, suspend, revoke, or amend the person's registration under this chapter.
(b) The state chemist shall adopt by rule, under IC 4-22-2, a schedule of civil penalties that may be imposed under subsection (a). The state chemist may impose a civil penalty only according to a schedule of civil penalties recommended by the board.
(c) A person who knowingly or intentionally violates this chapter commits a Class A misdemeanor.
As added by P.L.120-2008, SEC.59. Amended by P.L.81-2009, SEC.31.

IC 15-16-2-50
Regulation by political subdivision prohibited; petition; hearing
Sec. 50. (a) Except as provided in subsection (b), a political subdivision (as defined in IC 36-1-2-13) does not have authority to regulate by ordinance the storage or use of fertilizer material.
(b) A political subdivision may, by resolution, petition the state chemist for a hearing to allow a waiver to adopt an ordinance because of special circumstances relating to the storage or use of fertilizer material. If a petition is received, the state chemist shall hold a public hearing to consider allowing the waiver requested. The public hearing must be conducted in an informal manner. IC 4-21.5 does not apply to a public hearing under this section.
As added by P.L.2-2008, SEC.7. Amended by P.L.81-2009, SEC.32.



CHAPTER 3. COMMERCIAL LAWN CARE SERVICE FERTILIZERS

IC 15-16-3-2
Application of definitions
Sec. 2. The definitions in IC 15-16-2 apply throughout this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-3
"Label"
Sec. 3. As used in this chapter, "label" means:
(1) written material;
(2) printed material;
(3) graphic material; or
(4) any other statement;
accompanying a fertilizer.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-4
"Lawn care service"
Sec. 4. As used in this chapter, "lawn care service" means service provided to private, institutional, or commercial entities for compensation to maintain and nourish:
(1) turf;
(2) shrubbery;
(3) trees; and
(4) other plants;
commonly associated with private, institutional, or commercial lawns. The term includes the application of commercial fertilizer individually or in combination with a pesticide (as defined in IC 15-16-4-30).
As added by P.L.2-2008, SEC.7.

IC 15-16-3-5
"Licensee"
Sec. 5. As used in this chapter, "licensee" means a person who has been issued a license under this chapter. As added by P.L.2-2008, SEC.7.

IC 15-16-3-6
"Tank mixed liquid fertilizer"
Sec. 6. As used in this chapter, "tank mixed liquid fertilizer" means a fluid mixture of commercial fertilizer and water in which the total nutrient content of the mixture does not exceed the amount determined under rules adopted by the state chemist under IC 4-22-2 in accordance with current practices of the lawn care service industry.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-7
License to distribute tank mixed liquid fertilizer
Sec. 7. A person:
(1) who is engaged in lawn care service; and
(2) whose name must appear on the label of a fertilizer under this chapter;
must obtain a license from the state chemist before the person may distribute a tank mixed liquid fertilizer to another person.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-8
Application for license; fee
Sec. 8. (a) To obtain a license described under section 7 of this chapter, a person must:
(1) submit an application; and
(2) pay a fee of one hundred dollars ($100) for each location from which the person distributes tank mixed liquid fertilizer:
(A) in Indiana; and
(B) outside Indiana that conducts operations in Indiana;
to the state chemist.
(b) An application for a license issued under this chapter must include:
(1) the name and address of the person applying for the license; or
(2) if the application submitted applies to at least one (1) location described under subsection (a)(2), the name and address of each location.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-9
Rules; licensee qualifications and training
Sec. 9. The state chemist may adopt rules under IC 4-22-2 to establish qualifications for licenses issued under this chapter, including a training requirement necessary to assure that a person responsible for a location described under section 8(a)(2) of this chapter is in compliance with this chapter.
As added by P.L.2-2008, SEC.7.
IC 15-16-3-10
Name and location of licensee
Sec. 10. A license issued under this chapter shall be issued in the name of the person that distributes tank mixed liquid fertilizer at the location described under section 8(a)(2) of this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-11
License expiration and renewal
Sec. 11. A license issued under this chapter:
(1) expires December 31 of each year; and
(2) may be renewed by the state chemist.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-12
Information on labels and invoices
Sec. 12. A licensee shall display the name and address shown on a license issued under this chapter on labels and invoices for fertilizers distributed in Indiana by the licensee.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-13
Change to information; inform state chemist
Sec. 13. A licensee shall inform the state chemist in writing of:
(1) the addition of a location described under section 8(a)(2) of this chapter; and
(2) a change in:
(A) the name of the licensee's facilities; and
(B) the principal personnel associated with the licensee;
made during the time the licensee holds a license issued under this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-14
Labeling requirements
Sec. 14. (a) A fertilizer distributed as part of lawn care service must:
(1) be labeled under IC 15-16-2-32; and
(2) include the name and address of the licensee distributing the fertilizer.
(b) The information described under subsection (a) shall be supplied in written or printed form to a purchaser of fertilizer at the time the fertilizer is delivered to the purchaser.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-15
Annual report to state chemist; information
Sec. 15. (a) A licensee that distributes or sells fertilizer to a person in Indiana shall furnish the state chemist with an annual report showing the: (1) quantity in tons; and
(2) grade;
of each fertilizer material used in tank mixed liquid fertilizer in each county.
(b) A report described under subsection (a) must include the:
(1) name; and
(2) range of concentration;
of each pesticide incorporated with tank mixed liquid fertilizer.
(c) A report described under this section must be made:
(1) on a form provided by the state chemist; or
(2) by any other method approved by the state chemist.
(d) A report required under this section must be filed with the state chemist before January 31 of the year following the year for which the report must be made.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-16
Sales information; annual report
Sec. 16. (a) The state chemist shall annually record information concerning the sale of commercial fertilizers used for lawn care service based on the tonnage reports required under section 15 of this chapter.
(b) An annual report issued under this section:
(1) may be made available upon written request; and
(2) may not disclose the operations of any person.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-17
State chemist; agent; duties
Sec. 17. The state chemist, who may act through an agent authorized by the state chemist, shall do the following:
(1) Administer this chapter.
(2) Adopt rules under IC 4-22-2:
(A) concerning the distribution of commercial fertilizers used in lawn care service; and
(B) necessary to implement this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-18
Fraudulent and deceptive practices; license refusal or revocation; hearing
Sec. 18. (a) If:
(1) a person applying for a license under this chapter uses fraudulent or deceptive practices to evade or attempt to evade compliance with this chapter or rules adopted under this chapter, the state chemist may refuse to issue a license to the person; or
(2) a licensee uses fraudulent or deceptive practices to evade or attempt to evade compliance with this chapter or rules adopted under this chapter, the state chemist may revoke the licensee's

license.
(b) The state chemist may not:
(1) refuse to issue a license to a person; or
(2) revoke a licensee's license;
until the person or the licensee has had an opportunity to appear at a hearing conducted by the state chemist.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-19
Revocation or suspension of license
Sec. 19. If a licensee:
(1) does not submit a report required to be submitted under section 15 of this chapter by February 15 of a year;
(2) submits a false report under this chapter; or
(3) does not comply with label requirements under this chapter;
the state chemist may revoke the licensee's license or refuse to renew the licensee's license.
As added by P.L.2-2008, SEC.7.

IC 15-16-3-20
Violations; minor violations; injunctions
Sec. 20. (a) A person that:
(1) knowingly makes a false application for a license issued under this chapter; or
(2) violates this chapter;
commits a Class C infraction.
(b) The state chemist is not required to report minor violations of this chapter for:
(1) prosecution; or
(2) the implementation of seizure proceedings;
if the state chemist believes that the public interest will be best served by a suitable written notice of warning.
(c) The state chemist may apply for a temporary or permanent injunction restraining a person from violating or continuing to violate this chapter or a rule adopted under this chapter. An injunction issued under this subsection shall be issued without bond.
As added by P.L.2-2008, SEC.7.



CHAPTER 4. PESTICIDES

IC 15-16-4-2
"Active ingredient"
Sec. 2. As used in this chapter, "active ingredient" means:
(1) in the case of a pesticide other than a plant regulator, defoliant, or desiccant, an ingredient that will:
(A) prevent;
(B) destroy;
(C) repel; or
(D) mitigate;
insects, nematodes, fungi, rodents, weeds, or other pests;
(2) in the case of a plant regulator, an ingredient that, through physiological action, will accelerate or retard the rate of growth or rate of maturation or alter the behavior of:
(A) ornamental or crop plants; or
(B) the produce of ornamental or crop plants;
(3) in the case of a defoliant, an ingredient that will cause the leaves or foliage to drop from a plant;
(4) in the case of a desiccant, an ingredient that will artificially accelerate the drying of plant tissue; and
(5) in the case of a nitrogen stabilizer, an ingredient that will prevent or hinder the process of nitrification, denitrification, ammonia volatilization, or urease production through an action affecting soil bacteria.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.60.

IC 15-16-4-3
"Adulterated"
Sec. 3. As used in this chapter, "adulterated" refers to a pesticide or pesticide product if:
(1) the strength or purity of the pesticide falls below the professed standard or quality as expressed on its labeling under which it is sold;
(2) any substance has been substituted wholly or in part for the pesticide product; or
(3) any valuable constituent of the pesticide product has been wholly or in part removed.
As added by P.L.2-2008, SEC.7.
IC 15-16-4-4
"Antidote"
Sec. 4. As used in this chapter, "antidote" means the most practical immediate treatment in case of poisoning, including first aid treatment.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-5
"Aquatic ecologist"
Sec. 5. As used in this chapter, "aquatic ecologist" means a scientist with a degree in, extensive training in, or experience in at least one (1) of the following:
(1) Aquatic ecology.
(2) Limnology.
(3) Invertebrate zoology.
(4) Invertebrate ecology.
(5) Ichthyology.
(6) Aquatic botany.
(7) Algology.
(8) Primary production ecology.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-6
"Board"
Sec. 6. As used in this chapter, "board" means the Indiana pesticide review board established by section 42 of this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-7
"Bulk pesticide"
Sec. 7. As used in this chapter, "bulk pesticide" means any pesticide or mixture of pesticides that is transported or held in a reusable immediate container in undivided quantities greater than:
(1) one hundred (100) pounds net dry weight; or
(2) fifty-five (55) U.S. gallons liquid measure.
The term does not include a pesticide that is in the custody of the ultimate user and has been prepared for application by the ultimate user by diluting the pesticide according to the label directions for that pesticide.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-8
"Defoliant"
Sec. 8. As used in this chapter, "defoliant" means any:
(1) substance; or
(2) mixture of substances;
intended to cause leaves or foliage to drop from a plant with or without causing abscission.
As added by P.L.2-2008, SEC.7.
IC 15-16-4-9
"Desiccant"
Sec. 9. As used in this chapter, "desiccant" means any:
(1) substance; or
(2) mixture of substances;
intended for artificially accelerating the drying of plant tissues.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-10
"Device"
Sec. 10. As used in this chapter, "device" means any instrument or contrivance intended for trapping, destroying, repelling, or mitigating insects or rodents or destroying, repelling, or mitigating any pest. The term does not include:
(1) equipment used for the application of pesticides when sold separately from the pesticides;
(2) firearms; or
(3) simple mechanical devices, including barriers, traps, or adhesives, or other simple contrivances that are not subject to this chapter as determined by the pesticide review board.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-11
"Distribute"
Sec. 11. As used in this chapter, "distribute" means to:
(1) offer for sale;
(2) sell;
(3) exchange;
(4) barter; or
(5) supply or offer to supply;
a pesticide product.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-12
"Final printed labeling"
Sec. 12. As used in this chapter, "final printed labeling" means the printed label or other labeling that will appear on or accompany a pesticide product.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-13
"Front panel"
Sec. 13. As used in this chapter, "front panel" means the part of a label that is visible to a purchaser under normal conditions of sales displays.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-14
"Fungi"
Sec. 14. As used in this chapter, "fungi" means all

nonchlorophyll-bearing thallophytes (all nonchlorophyll-bearing plants of a lower order than mosses and liverworts), including:
(1) rusts;
(2) smuts;
(3) mildews;
(4) molds;
(5) yeasts;
(6) bacteria; and
(7) viruses;
except those on or in a living human or other animal.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-15
"Fungicide"
Sec. 15. As used in this chapter, "fungicide" means any substance or mixture of substances intended for:
(1) preventing;
(2) destroying;
(3) repelling; or
(4) mitigating;
any fungi.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-16
"Herbicide"
Sec. 16. As used in this chapter, "herbicide" means any substance or mixture of substances intended for:
(1) preventing;
(2) destroying;
(3) repelling; or
(4) mitigating;
any weed.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-17
"Highly volatile herbicide"
Sec. 17. As used in this chapter, "highly volatile herbicide" means a herbicide that the board has determined to be capable of emitting vapors that may cause serious injury to desired plants by reason of movement of the vapors from the area of application of the herbicide to areas inhabited by the desired plants.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-18
"Immediate container"
Sec. 18. As used in this chapter, "immediate container" means the part of a container that is in direct contact with a pesticide product.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-19 "Inert ingredient"
Sec. 19. As used in this chapter, "inert ingredient" means an ingredient that is not an active ingredient.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-20
"Ingredient statement"
Sec. 20. As used in this chapter, "ingredient statement" means any of the following:
(1) A statement of the name and percentage of each active ingredient, together with the total percentage of the inert ingredients, in the pesticide.
(2) A statement of the name of each active ingredient in decreasing order of abundance and the total percentage of active ingredients, together with the name of each and total percentage of the inert ingredients, if any, in the pesticide.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.61.

IC 15-16-4-21
"Insect"
Sec. 21. As used in this chapter, "insect" means any small invertebrate animal:
(1) generally having the body more or less obviously segmented;
(2) for the most part belonging to the class Insecta; and
(3) comprising:
(A) six (6) legged usually winged forms, including beetles, bugs, bees, flies; or
(B) other allied classes of arthropods whose members are wingless and usually have more than six (6) legs, including spiders, mites, ticks, centipedes, and wood lice.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-22
"Insecticide"
Sec. 22. As used in this chapter, "insecticide" means any substance or mixture of substances intended for:
(1) preventing;
(2) destroying;
(3) repelling; or
(4) mitigating;
any insects.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-23
"Label"
Sec. 23. As used in this chapter, "label" means:
(1) the:
(A) written;
(B) printed; or (C) graphic;
matter on, or attached to, a pesticide product or the immediate container of the pesticide product; and
(2) any outside container or wrapper of the retail package of the pesticide product.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-24
"Labeling"
Sec. 24. As used in this chapter, "labeling" means all labels and other written, printed, or graphic matter:
(1) upon the pesticide product or any of its containers or wrappers;
(2) accompanying the pesticide product at any time; or
(3) to which reference is made on the label or in literature accompanying the pesticide product, except when accurate, nonmisleading reference is made to current official publications of:
(A) the United States Department of Agriculture;
(B) the United States Department of Interior;
(C) the United States Department of Health and Human Services;
(D) the United States Environmental Protection Agency;
(E) state experiment stations;
(F) state agricultural colleges; or
(G) other similar federal institutions or official agencies of Indiana or other states authorized by law to conduct research in the field of pesticides.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.62.

IC 15-16-4-25
"Misbrand"
Sec. 25. As used in this chapter, "misbranded" refers to any of the following:
(1) Any pesticide product if its labeling bears any:
(A) statement;
(B) design; or
(C) graphic representation;
relative to the pesticide product or to its ingredients that is false or misleading.
(2) Any pesticide product if any of the following apply:
(A) It is an imitation of or is offered for sale under the name of another pesticide product.
(B) Its labeling bears any reference to registration under this chapter.
(C) The labeling accompanying it does not contain instructions for use that are necessary and, if complied with, adequate for the protection of the public.
(D) The label does not contain a warning or caution statement that may be necessary and, if complied with,

adequate to prevent injury to humans and other vertebrate animals.
(E) The label does not bear an ingredient statement on that part of the immediate container and on any outside container or wrapper through which the ingredient statement on the immediate container cannot be clearly read of the retail package that is presented or displayed under customary conditions of purchase. However, a pesticide product is not misbranded under this definition if the size or form of the immediate container or the outside container or wrapper of the retail package makes it impracticable to place the ingredient statement on the part that is presented or displayed under customary conditions of purchase and the ingredient statement appears prominently on another part of the immediate container, outside container or wrapping, or labeling, as permitted by the state chemist.
(F) Any word, statement, or other information required under this chapter or the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) to appear on the labeling is not prominently placed on the labeling with conspicuousness (as compared with other words, statements, designs, or graphic matter in the labeling) and in terms that make it likely to be read and understood by the average individual under customary conditions of purchase and use.
(G) In the case of an insecticide, nematocide, fungicide, or herbicide, when used as directed or in accordance with commonly recognized practice, it is injurious to humans or other vertebrate animals, vegetation, except weeds to which it is applied, or the individual applying the pesticide.
(H) In the case of a plant regulator, defoliant, or desiccant when used as directed, it is injurious to humans or other vertebrate animals, vegetation to which it is applied, or the individual applying the pesticide. However, physical or physiological effects on plants or parts of plants are not considered to be injurious, if that is the purpose for which the plant regulator, defoliant, or desiccant was applied, in accordance with the label claims and recommendations.
(I) The immediate container does not clearly display the United States Environmental Protection Agency establishment number indicating the specific location where the pesticide product was produced.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-26
"Nematocide"
Sec. 26. As used in this chapter, "nematocide" means any substance or mixture of substances intended for:
(1) preventing;
(2) destroying;
(3) repelling; or (4) mitigating;
nematodes.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-27
"Nematode"
Sec. 27. As used in this chapter, "nematode", commonly known as a nema or an eelworm, means an invertebrate animal of the phylum nemathelminthes and class Nematoda that is an unsegmented roundworm:
(1) with an elongated, fusiform, or saclike body covered with cuticle; and
(2) that inhabits soil, water, plants, or plant parts.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-28
"Person"
Sec. 28. As used in this chapter, "person" means any:
(1) individual;
(2) partnership;
(3) association;
(4) fiduciary;
(5) corporation; or
(6) organized group of persons;
whether incorporated or not.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-29
"Pest"
Sec. 29. As used in this chapter, "pest" has the meaning set forth in IC 15-16-5-24.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-30
"Pesticide"
Sec. 30. As used in this chapter, "pesticide" means:
(1) any substance or mixture of substances intended for:
(A) preventing;
(B) destroying;
(C) repelling; or
(D) mitigating;
a pest; and
(2) any substance or mixture of substances intended for use as a:
(A) plant regulator;
(B) defoliant; or
(C) desiccant.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-31 "Pesticide for use by prescription only"
Sec. 31. As used in this chapter, "pesticide for use by prescription only" means any pesticide that the board has found to be more hazardous than a restricted use pesticide so that any specific use and application must be determined and prescribed by a qualified pest management specialist approved by the state chemist.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-32
"Pesticide formulation"
Sec. 32. As used in this chapter, "pesticide formulation" means a pesticide product comprised of all active ingredients and inert ingredients.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-33
"Pesticide product"
Sec. 33. As used in this chapter, "pesticide product" means a pesticide or device offered for distribution or use, including any labeling.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-34
"Plant regulator"
Sec. 34. As used in this chapter, "plant regulator" means any substance or mixture of substances, intended through physiological action, for:
(1) accelerating or retarding the rate of growth or rate of maturation; or
(2) altering the behavior of ornamental or crop plants or the produce of ornamental or crop plants.
The term does not include substances to the extent they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-35
"Produce"
Sec. 35. As used in this chapter, "produce" means:
(1) to:
(A) manufacture;
(B) prepare;
(C) compound;
(D) process;
(E) formulate; or
(F) change;
a pesticide product or an active ingredient that is used in producing a pesticide product; or
(2) to:
(A) package; (B) repackage;
(C) label;
(D) relabel; or
(E) otherwise change;
the container of a pesticide product.
The term does not include the dilution of formulated pesticides by an individual for the individual's use done according to the directions on the pesticide label.
As added by P.L.2-2008, SEC.7. Amended by P.L.99-2012, SEC.5.

IC 15-16-4-36
"Registrant"
Sec. 36. As used in this chapter, "registrant" means a person who registers a pesticide product under this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-37
"Restricted use pesticide"
Sec. 37. As used in this chapter, "restricted use pesticide" means:
(1) any pesticide classified as a restricted use pesticide by the administrator of the United States Environmental Protection Agency; or
(2) a pesticide that the board has determined to be unduly hazardous to persons, animals, plants, wildlife, waters, or lands other than the pests it is intended to prevent, destroy, control, or mitigate.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-38
"Rodenticide"
Sec. 38. As used in this chapter, "rodenticide" means any substance or mixture of substances intended for:
(1) preventing;
(2) destroying;
(3) repelling; or
(4) mitigating;
rodents or any other vertebrate animal that the board declares to be a pest.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-39
"Terrestrial ecologist"
Sec. 39. As used in this chapter, "terrestrial ecologist" means a scientist with a degree in, extensive training in, or experience in at least one (1) of the following:
(1) Animal ecology.
(2) Plant ecology.
(3) Vertebrate natural history.
(4) Herpetology.
(5) Ornithology. (6) Mammalogy.
(7) Field zoology.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-40
"Weed"
Sec. 40. As used in this chapter, "weed" means any plant that grows where the plant is not wanted.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-41
"Wildlife"
Sec. 41. As used in this chapter, "wildlife" has the meaning set forth in IC 15-16-5-38.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-42
Pesticide review board; establishment; membership; terms
Sec. 42. (a) The Indiana pesticide review board is established. The board consists of the following members:
(1) One (1) representative of the state department of health.
(2) One (1) representative of the department of natural resources.
(3) One (1) representative of the department of environmental management.
(4) One (1) representative of the Purdue University office of agricultural research programs.
(5) One (1) representative of the Purdue University cooperative extension service.
(6) Two (2) ecologists:
(A) one (1) a terrestrial ecologist; and
(B) one (1) an aquatic ecologist.
Not more than one (1) ecologist may be a plant ecologist.
(7) One (1) public representative.
(8) One (1) representative of the pesticide producing or manufacturing industry.
(9) Two (2) representatives of producers of agricultural crops or products on which pesticides are applied or that may be affected by the application of pesticides:
(A) one (1) of whom represents producers of agronomic crops; and
(B) one (1) of whom represents producers of specialty crops.
(10) One (1) public representative from a conservation organization.
(11) Three (3) qualified scientists, one (1) each in the fields of entomology, plant pathology, and weed science. One (1) scientist must be the representative of either the Purdue University office of agricultural research programs or the Purdue University cooperative extension service.
(12) Three (3) certified and licensed commercial applicators of

pesticides who must represent three (3) different certificate or license categories established under IC 15-16-5-45.
(13) The state chemist, who is an ex officio member and shall serve as a nonvoting member.
(14) The pesticide administrator for the office of the state chemist, who shall serve as a nonvoting member.
(15) The pesticide training coordinator, who shall serve as a nonvoting member.
(b) The voting members shall be appointed by the governor for terms of four (4) years and, subject to subsection (d), continue until the member's successor is approved and qualified. Appointments shall be made so that not more than five (5) terms expire annually.
(c) Voting members may be appointed for successive terms at the discretion of the governor.
(d) The governor may remove a voting member of the board prior to the expiration of the member's term for cause.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.63; P.L.99-2012, SEC.6.

IC 15-16-4-43
Vacancies
Sec. 43. A vacancy on the board created by death, resignation, or removal for cause of a member shall be filled by the governor not later than thirty (30) days after the occurrence. The new member serves for the remainder of the vacated term and must meet the qualifications to be appointed to the board.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-44
Chairperson
Sec. 44. The board shall elect a member to serve as chairperson for a term of two (2) years. However, if the chairperson's appointment ends before the expiration of the term, the term is for the duration of the chairperson's appointment.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-45
Meetings
Sec. 45. (a) The board shall meet at least annually.
(b) The board may meet at other times and at a location specified by the chairperson or a majority of the board.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-46
Board; quorum
Sec. 46. (a) Nine (9) members of the board constitute a quorum.
(b) Official actions are subject to approval by a simple majority of board members present at a called meeting.
(c) The chairperson shall actively participate in all decisions of the board. As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.64.

IC 15-16-4-47
Board; per diem and travel expenses
Sec. 47. The following individuals appointed to the board shall serve without compensation but are entitled to receive per diem payments at rates and under conditions incident to these positions:
(1) State officials.
(2) Staff members of state offices.
(3) Staff members of the Purdue University office of agricultural research programs.
(4) Cooperative extension service staff members.
Other members are entitled to reimbursement for traveling and other expenses as provided in the Purdue University travel policies and procedures, established by the Purdue University department of transportation and approved by the Purdue University vice president of business services.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.65.

IC 15-16-4-48
Board; information concerning pesticides
Sec. 48. The board may:
(1) collect;
(2) analyze; and
(3) interpret;
information on matters relating to the registration and use of pesticides.
As added by P.L.2-2008, SEC.7. Amended by P.L.99-2012, SEC.7.

IC 15-16-4-49
Declaration of injurious pests
Sec. 49. (a) The board may, after notice and public hearing as provided in IC 4-22-2, declare as a pest any form of:
(1) plant;
(2) animal life; or
(3) virus;
that is injurious to plants, humans, domestic animals, articles, or substances.
(b) When a hearing is held by the board, the board may designate one (1) or more persons as the board's agent or representative to conduct the hearing.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-50
Rules
Sec. 50. (a) The board may adopt rules under IC 4-22-2 to do the following:
(1) Establish a list of restricted use pesticides and pesticides for use by prescription only for all of Indiana or designated areas within Indiana, if the board finds that the characteristics of a

pesticide require that rules restricting the:
(A) sale;
(B) distribution; or
(C) use;
of the pesticide by any person are necessary to prevent undue hazards to persons, animals, wildlife, lands, or waters, other than the pests that they are intended to prevent, destroy, control, or mitigate.
(2) Provide for the safe:
(A) handling;
(B) transportation;
(C) storage;
(D) display;
(E) distribution;
(F) disposal; and
(G) production;
of pesticide products and pesticide containers.
(3) Restrict or prohibit the use of certain types of containers or packages for specific pesticides. The restrictions may apply to the:
(A) type of construction;
(B) strength; or
(C) size;
to alleviate danger of spillage, breakage, or misuse.
(b) The board may adopt by reference the restricted use classification of a pesticide that is maintained by the United States Environmental Protection Agency.
(c) The board may adopt rules to do the following:
(1) Determine the time and conditions of the:
(A) sale;
(B) distribution; or
(C) use;
of pesticide products.
(2) Require that any or all pesticide products be purchased, possessed, or used only under:
(A) permit;
(B) certificate;
(C) license; or
(D) registration;
of the state chemist or under certain conditions or in certain quantities or concentrations.
(3) Require all persons issued:
(A) permits;
(B) certificates;
(C) licenses; or
(D) registrations;
under this subsection to maintain records as to the use of the pesticide products.
As added by P.L.2-2008, SEC.7. Amended by P.L.99-2012, SEC.8.
IC 15-16-4-51
Administration; state chemist
Sec. 51. The state chemist shall administer this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-52
Rules
Sec. 52. The state chemist may adopt rules under IC 4-22-2 to administer this chapter, including rules providing for the following:
(1) The collection and examination of samples of pesticide products.
(2) Determining whether a pesticide product is highly toxic to humans or wildlife.
(3) The issuance of permits to purchase, possess, or use "restricted use pesticides" and "pesticides for use by prescription only".
(4) Determining standards of coloring or discoloring for pesticide products and to subject pesticide products to the requirements of section 57 of this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-53
Delegation of duties
Sec. 53. The state chemist may delegate to an employee or agent any function that is vested in the state chemist by this chapter.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.66.

IC 15-16-4-54
Agreements with other agencies
Sec. 54. The state chemist may cooperate with and enter into agreements with:
(1) any other agency of this state;
(2) any federal agency; and
(3) any other state or agency of another state;
to carry out this chapter and apply uniform rules.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-55
Access to pesticide products
Sec. 55. The state chemist or the state chemist's agent may do the following:
(1) Enter any public or private premises, including any vehicle of transport during regular business hours:
(A) to:
(i) have access to; and
(ii) obtain samples of;
pesticide products; and
(B) to:
(i) examine; and
(ii) copy; records relating to the production, use, transportation, and sale of pesticide products, subject to this chapter, the rules adopted under this chapter, and the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.).
(2) Enter at a reasonable time in or upon any:
(A) private; or
(B) public;
property for the purpose of inspection and investigating conditions possibly resulting from the use or misuse of a pesticide product.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.67; P.L.99-2012, SEC.9.

IC 15-16-4-56
Pesticide products that are considered to be the same
Sec. 56. For more than one (1) pesticide product to be considered the same pesticide product, each pesticide product must exhibit the same:
(1) product name;
(2) registrant name;
(3) United States Environmental Protection Agency registration number; and
(4) labeling.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-57
Prohibited acts; production, distribution, display, and sale
Sec. 57. Except as provided in section 58 of this chapter, a person may not produce, distribute, display, sell, or offer for sale within Indiana or deliver for transportation or transport in intrastate commerce or between points within Indiana through any point outside Indiana any of the following:
(1) Any pesticide product that has not been registered under section 61 of this chapter.
(2) Any pesticide product if any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with its registration.
(3) A pesticide product if the composition of the product differs from the composition as represented in connection with its registration. However, at the discretion of the state chemist, a change in the labeling or formula of a pesticide may be made within a registration period without requiring reregistration of the product.
(4) Any pesticide product (except a bulk pesticide or a pesticide in a container designed and constructed to accommodate the return and refill of the container) unless it is in the registrant's or the manufacturer's unbroken immediate container, and there is affixed to that container, and to any outside container or wrapper of the retail package through which the required information on the immediate container cannot be clearly read,

a label bearing:
(A) the name and address of the manufacturer, registrant, or person for whom manufactured;
(B) the name, brand, or trademark under which the pesticide product is sold; and
(C) the net weight or measure of the content, subject, however, to reasonable variations as the state chemist may permit.
(5) Any pesticide product that is adulterated or misbranded.
(6) Any pesticide product in containers violating rules adopted under section 50(a)(3) of this chapter. Pesticides found in containers that are unsafe due to damage may be seized and impounded.
(7) A highly volatile herbicide except on written permission by the state chemist.
(8) Any bulk pesticide unless it is accompanied in all transfers of custody or ownership by or held in storage vessels to which is affixed a label bearing the information specified in subdivision (4).
(9) Any pesticide that violates the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) or regulations adopted under the Act.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.68; P.L.99-2012, SEC.10.

IC 15-16-4-58
Exemptions; transporting; public officials
Sec. 58. Section 57 of this chapter does not apply to:
(1) any carrier while lawfully engaged in transporting a pesticide product in Indiana if the carrier, upon request, permits the state chemist or the state chemist's designated agent to copy all records showing the transactions in and movement of the pesticide products; or
(2) public officials of Indiana and the federal government engaged in the performance of their official duties.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-59
Prohibited acts; use
Sec. 59. A person may not:
(1) detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in this chapter or rules adopted under this chapter;
(2) add any substance to, or take any substance from, a pesticide in a manner that may defeat the purpose of this chapter;
(3) use for the person's own advantage or reveal, other than to:
(A) the state chemist;
(B) proper officials;
(C) employees of the state;
(D) the courts of this state in response to a subpoena; (E) physicians; or
(F) pharmacists and other qualified persons for use in emergencies in the preparation of antidotes;
any information relative to formulas of products acquired by authority of section 61 or 64 of this chapter;
(4) use or cause to be used any pesticide contrary to section 50 of this chapter;
(5) use a highly volatile herbicide except on written permission by the state chemist; or
(6) neglect, or after notice, refuse to comply with this chapter, the rules adopted under this chapter, or a lawful order of the state chemist or board.
As added by P.L.2-2008, SEC.7. Amended by P.L.99-2012, SEC.11.

IC 15-16-4-60
Exemptions; used for research
Sec. 60. Section 59(4) of this chapter does not apply to pesticides used in research by:
(1) the United States Department of Agriculture;
(2) the United States Department of Interior;
(3) the Purdue University agricultural research programs; or
(4) other persons who are qualified researchers as approved by the board.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-61
Pesticide registration
Sec. 61. (a) Each pesticide product that is:
(1) produced, distributed, sold, displayed, or offered for sale within Indiana; or
(2) delivered for transportation or transported:
(A) in intrastate commerce; or
(B) between points within Indiana through any point outside Indiana;
must be registered in the office of the state chemist.
(b) The application for registration must be made on a form provided by the state chemist that includes the following information:
(1) The name and address of the:
(A) applicant; and
(B) person whose name will appear on the label, if a person other than the applicant.
(2) The complete brand name of the pesticide.
(3) A complete copy of the labeling accompanying the pesticide.
(4) A statement of all claims to be made for it, including directions for use.
(5) If requested by the state chemist, a full description of the tests made and the results of the tests upon which the claims are based. In the case of renewal of registration, a statement shall

be required only with respect to information that is different from that furnished when the pesticide was registered or last reregistered.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-62
Fees; disposition
Sec. 62. (a) Each registrant shall pay an annual, nonrefundable fee of one hundred seventy dollars ($170) for each application for each pesticide product submitted for registration.
(b) Each registration expires January 1 of each year.
(c) All fees collected by the state chemist under this chapter shall be paid to the treasurer of Purdue University, who shall deposit the fees in a special restricted account designated by the treasurer of the board of trustees of Purdue University.
(d) From the account described in subsection (c), the treasurer shall pay all expenses incurred in administering this chapter, including expenses for the following:
(1) The employment of:
(A) inspectors;
(B) investigators;
(C) researchers;
(D) analysts;
(E) administrators; and
(F) clerical and service staff.
(2) Expenses in procuring samples and printing results of inspections.
(3) Purchasing:
(A) supplies;
(B) equipment; and
(C) services.
(4) Necessary remodeling.
(5) Other expenses of the office of the state chemist.
(6) The transfer of ten dollars ($10) from each fee paid under subsection (a) on an annual basis to the office of Purdue pesticide programs to provide education about the safe and effective use of pesticides.
The treasurer is not required to use any other funds, except those collected as registration fees, to pay any expenses incurred in the administration of this chapter. The dean of agriculture shall make an annual financial report to the governor showing total receipts and expenditures of all fees received under this chapter.
(e) A registrant who registers or pays an annual fee after December 31 of any year shall pay a late fee of one hundred seventy dollars ($170) as well as the annual fee.
(f) Excess funds from the collection of fees under this chapter are subject to IC 15-16-2-36.
As added by P.L.2-2008, SEC.7. Amended by P.L.99-2012, SEC.12.

IC 15-16-4-63 Registration fees apply to commercial fertilizers that contain pesticides
Sec. 63. The registration fee provisions of section 62 of this chapter apply to commercial fertilizers containing pesticides.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-64
Submission of pesticide formula; registration; notification; penalties
Sec. 64. (a) The state chemist shall require the submission of the complete formula of any pesticide product, including the:
(1) confidential statement of formula;
(2) analytical methods for the analysis of the pesticide formulation and the analysis of residues of the pesticide product in environmental media; and
(3) analytical standards of the pesticide product.
In the case of a federally registered product, this requirement may be waived.
(b) The state chemist shall register a pesticide product if:
(1) the state chemist determines that the composition of the pesticide product warrants the proposed claims for the pesticide product;
(2) the pesticide product, its labeling, and other material required to be submitted comply with the requirements of section 61 of this chapter; and
(3) the state chemist determines that the person submitting the application for registration has complied with the requirements of this chapter.
(c) The state chemist shall notify the applicant that the pesticide product, labeling, or other material required to be submitted fails to comply with the law if the state chemist determines:
(1) that the proposed claims for the pesticide product; or
(2) the pesticide product, its labeling, and other material required to be submitted;
does not comply with this chapter.
(d) If the state chemist notifies an applicant under subsection (c), the state chemist shall give the applicant an opportunity to make the necessary corrections. If upon receipt of notice, the applicant does not make the corrections, the state chemist may refuse to register the pesticide product.
(e) The state chemist, in accordance with the procedures specified in this section, may deny, suspend, or cancel the registration of a pesticide whenever the state chemist determines that:
(1) the pesticide product;
(2) the pesticide product's labeling; or
(3) the person submitting the application for registration of the pesticide product;
does not comply with this chapter.
(f) If:
(1) an application for registration is refused; or (2) the state chemist proposes to deny, suspend, or cancel a registration;
notice of the action and information concerning the person's right to obtain a review under section 64.5 of this chapter must be given to the applicant or registrant.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.69.

IC 15-16-4-64.5
Appeals
Sec. 64.5. (a) A person who is:
(1) regulated under this chapter; and
(2) aggrieved by any decision of the state chemist;
may obtain a review by the board if the person files a written petition with the board not later than thirty (30) days after the state chemist's decision.
(b) The board shall provide a copy of a petition filed under subsection (a) to the state chemist not later than seven (7) days after receiving the petition.
(c) Not more than fifteen (15) days after receiving a petition under subsection (b), the state chemist shall certify and file with the board a transcript of any record related to the petition, including a transcript of any evidence received.
(d) Whenever a hearing is held under this section, the board may designate one (1) or more persons as the board's agent or representative to conduct the hearing. The agent or representative shall conduct the hearing in the manner provided by IC 4-21.5-3.
(e) After hearing the appeal, the board shall affirm, set aside, or modify the action of the state chemist. However, the state chemist's finding of facts that are supported by the substantial evidence is considered conclusive.
(f) A person aggrieved by any action of the board may obtain judicial review under IC 4-21.5-5.
As added by P.L.120-2008, SEC.70.

IC 15-16-4-65
Confidential information
Sec. 65. The state chemist may, by rule, declare that information required under this chapter is confidential.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-66
Distribution of unregistered, adulterated, and misbranded products prohibited
Sec. 66. A person may not distribute:
(1) an unregistered pesticide product;
(2) an adulterated pesticide product; or
(3) a misbranded pesticide product.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-67 Handling and storage
Sec. 67. A person may not produce, handle, transport, store, display, or distribute pesticide products in a manner as to endanger:
(1) humans;
(2) the environment;
(3) food;
(4) feed; or
(5) any other products that may be:
(A) transported;
(B) stored;
(C) displayed; or
(D) distributed;
with pesticide products.
As added by P.L.2-2008, SEC.7. Amended by P.L.99-2012, SEC.13.

IC 15-16-4-68
Disposal and storage
Sec. 68. A person may not dispose of, discard, or store any pesticide products or pesticide containers in a manner that may cause injury to:
(1) humans;
(2) plants;
(3) animals;
(4) wildlife;
(5) lands; or
(6) waters;
except the pests that pesticide products are intended to prevent, destroy, control, or mitigate.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-69
Violations; penalties; disposition of penalties
Sec. 69. (a) Subject to this section, if a person violates this chapter or a rule adopted under this chapter, the state chemist under IC 4-21.5-3-6 may warn, cite, or impose a civil penalty on the person or:
(1) deny;
(2) suspend;
(3) revoke; or
(4) amend;
the person's registration under this chapter.
(b) The state chemist may impose civil penalties only in accordance with the schedule of civil penalties adopted by the board. The board shall establish a schedule of the civil penalties that may be imposed under subsection (a) by rule adopted under IC 4-22-2. The rule adopted under this subsection may not provide for a civil penalty that exceeds the following:
(1) Two hundred fifty dollars ($250) for a person's first violation.
(2) Five hundred dollars ($500) for a person's second violation. (3) One thousand dollars ($1,000) for a person's third violation and each subsequent violation.
(c) If a violation is of a continuing nature, the state chemist may impose a civil penalty for each day that the violation occurred.
(d) A proceeding under IC 4-21.5-3 that involves the imposition of a civil penalty may be consolidated with any other proceeding commenced under IC 4-21.5 to enforce this chapter or the rules adopted under this chapter.
(e) Money collected for civil penalties imposed under this section shall be credited to the office of Purdue pesticide programs. The money may be used only to provide education about pesticides.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-70
Examination of pesticide products; proceedings; prosecution
Sec. 70. (a) The examination of pesticide products shall be made under the direction of the state chemist to determine whether the pesticide products comply with this chapter.
(b) If it appears after an examination that a pesticide product fails to comply with this chapter and the state chemist contemplates instituting proceedings against any person, the state chemist shall give appropriate notice to the person.
(c) A person notified under subsection (b) shall be given an opportunity to present the person's views, either orally or in writing, with regard to the contemplated proceedings to the state chemist.
(d) Subject to subsection (e), if the state chemist determines that a person violated this chapter, the state chemist may refer the facts to the prosecuting attorney for the county in which the violation occurred with a copy of the results of the analysis or the examination of the pesticide product.
(e) This chapter may not be construed to require the state chemist to report for prosecution or for the institution of other proceedings minor violations of this chapter whenever the state chemist believes that the public interests will be best served by other action.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.71.

IC 15-16-4-71
Injunctions
Sec. 71. (a) The state chemist may apply for a:
(1) temporary; or
(2) permanent;
injunction restraining any person from violating or continuing to violate this chapter or any rule adopted under the chapter notwithstanding the existence of other remedies at law.
(b) A court may grant a:
(1) temporary; or
(2) permanent;
injunction that the state chemist applies for under subsection (a).
(c) An injunction granted under this section shall be issued without bond. As added by P.L.2-2008, SEC.7.

IC 15-16-4-72
Publication of judgments
Sec. 72. The state chemist shall publish, in a form the state chemist considers proper, notice of all the judgments entered in actions instituted under the authority of this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-73
Stop sale orders; notification
Sec. 73. (a) Except as provided in subsection (f), if the state chemist:
(1) finds any pesticide product:
(A) upon any premises; or
(B) in any means of conveyance;
where it is held for purposes of, or during or after, distribution or sale; and
(2) determines that the pesticide product:
(A) is in violation of this chapter; or
(B) has been or is intended to be:
(i) distributed;
(ii) sold; or
(iii) used;
in violation of this chapter;
the state chemist may issue an order under subsection (b).
(b) The state chemist may issue a written or printed:
(1) stop sale;
(2) use; or
(3) removal;
order to the owner or custodian of a pesticide product.
(c) Except as provided in subsection (d), after receiving an order under subsection (b), the owner or custodian of a pesticide product may not:
(1) sell;
(2) use; or
(3) remove;
the pesticide product described in the order.
(d) The owner or custodian of a pesticide product who receives an order under subsection (b) may:
(1) sell;
(2) use; or
(3) remove;
the pesticide product only in accordance with the order or until the pesticide product is released in writing by the state chemist or by order of a court.
(e) When a stop sale order is issued under subsection (b), the state chemist shall immediately issue a notification to the dealer or registrant of the pesticide product that states the following:
(1) A stop sale order has been issued on the pesticide product. (2) A reference to the specific language of the law or rule that is believed to have been violated.
(f) Labels of pesticide devices may be submitted to the state chemist for approval before the sale of the pesticide device.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.72.

IC 15-16-4-74
Condemnation and confiscation
Sec. 74. (a) The state chemist may file a claim in accordance with subsection (b) to condemn any pesticide product that is:
(1) distributed, sold, or offered for sale in Indiana; or
(2) delivered for transportation or transported:
(A) in intrastate commerce; or
(B) between points;
within Indiana through any point outside Indiana;
in any court with jurisdiction in any county of the state where the product is found and seized.
(b) A claim may be filed under subsection (a) if:
(1) the pesticide product is adulterated or misbranded;
(2) the pesticide product has not been registered under section 61 or 62 of this chapter;
(3) the pesticide product fails to bear on its label the information required by this chapter;
(4) the pesticide product is a white powder pesticide product and is not colored as required under this chapter; or
(5) any of the claims made for the pesticide product or any of the directions for its use differ in substance from the representations made in connection with its registration.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-75
Condemned pesticides disposal
Sec. 75. (a) If a pesticide product is condemned under this chapter, the court shall enter a decree ordering the:
(1) disposal;
(2) destruction; or
(3) sale;
as the court may direct.
(b) If the pesticide product is sold under subsection (a), the proceeds, less legal costs, shall be paid to the state chemist.
(c) A pesticide product described in subsection (a) may not be sold except as provided for in this chapter.
(d) After:
(1) payment of costs; and
(2) execution and delivery of a good and sufficient bond that stipulates that the pesticide product may not be disposed of unlawfully;
the court may direct that the pesticide product be delivered to the owner of the pesticide product for relabeling or reprocessing.
As added by P.L.2-2008, SEC.7.
IC 15-16-4-76
Condemnation costs
Sec. 76. Whenever a decree of condemnation is entered under section 75(a) of this chapter against a pesticide product:
(1) court costs;
(2) fees;
(3) storage costs; and
(4) other proper expenses;
shall be awarded against the person, if any, intervening as claimant of the pesticide product.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-77
Offenses
Sec. 77. A person who recklessly, knowingly, or intentionally:
(1) violates this chapter; or
(2) impedes or prevents the state chemist or the state chemist's authorized agent in performance of the state chemist's duty in connection with this chapter;
commits a Class C misdemeanor, except as provided in section 78 of this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-4-78
Offenses; fraud
Sec. 78. A person who, with intent to defraud:
(1) uses; or
(2) reveals;
information relative to formulas of products acquired under authority of section 64 of this chapter commits a Class A misdemeanor.
As added by P.L.2-2008, SEC.7.



CHAPTER 5. PESTICIDE USE AND APPLICATION

IC 15-16-5-2
"Animal"
Sec. 2. As used in this chapter, "animal" means all vertebrate and invertebrate species, including humans and other mammals, birds, fish, and shellfish.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-3
"Beneficial insects"
Sec. 3. As used in this chapter, "beneficial insects" means insects that, during some part of their life cycles, are effective pollinators of plants, are parasites or predators of pests, or are useful to humans.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-4
"Board"
Sec. 4. As used in this chapter, "board" means the Indiana pesticide review board established by IC 15-16-4-42.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-5
"Certificate of financial responsibility"
Sec. 5. As used in this chapter, "certificate of financial responsibility" means a notarized statement from an officer of a bank or other financial institution attesting to the fact that a licensee under this chapter has adequate financial resources equal to the amount of liability insurance or bonding required by rule under section 58 of this chapter to protect persons who may suffer legal damages as a result of the applicator's pesticide operations or the pest inspector's inspections.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-6
"Certified applicator"
Sec. 6. As used in this chapter, "certified applicator" means any individual who is certified under this chapter as qualified to use or supervise the use of pesticides and has been issued a license or permit as evidence of the individual's qualifications.
As added by P.L.2-2008, SEC.7.
IC 15-16-5-7
"Commercial applicator"
Sec. 7. As used in this chapter, "commercial applicator" means a certified applicator, whether or not a private applicator with respect to some uses, who uses or supervises the use of pesticides for any purpose or on any property other than as provided by section 30 of this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-8
"Defoliant"
Sec. 8. As used in this chapter, "defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-9
"Desiccant"
Sec. 9. As used in this chapter, "desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-10
"Device"
Sec. 10. As used in this chapter, "device" means any instrument or contrivance, other than a firearm, that is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life other than bacteria, viruses, or other microorganisms on or in living humans or other living animals. The term does not include equipment used for the application of pesticides when sold separately from the pesticides.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-11
"Distribute"
Sec. 11. As used in this chapter, "distribute" means to offer for sale, sell, exchange, or barter, or supply or offer to supply a pesticide.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-12
"Environment"
Sec. 12. As used in this chapter, "environment" includes water, air, land, and all plants and humans and other animals living in water, air, or on land and the interrelationships that exist among these.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-13
"Equipment" Sec. 13. As used in this chapter, "equipment" means any type of ground, water, or aerial apparatus or contrivance using motorized, mechanical, or pressurized power to apply any pesticide.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-14
"Fungus"
Sec. 14. As used in this chapter, "fungus" means any nonchlorophyll-bearing plant of a lower order than mosses and liverworts, including:
(1) rust;
(2) smut;
(3) mildew;
(4) mold;
(5) yeast; and
(6) bacteria;
except those on or in living humans or other animals, and those on or in processed food, beverages, or pharmaceuticals.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-15
"Insect"
Sec. 15. As used in this chapter, "insect" means any small invertebrate animal:
(1) generally having the body more or less obviously segmented;
(2) for the most part belonging to the class Insecta; and
(3) comprising:
(A) six (6) legged usually winged forms, including beetles, bugs, bees, flies; or
(B) other allied classes of arthropods whose members are wingless and usually have more than six (6) legs, including spiders, mites, ticks, centipedes, and wood lice.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-16
"Licensed applicator for hire"
Sec. 16. As used in this chapter, "licensed applicator for hire" means any licensed certified commercial applicator who is employed by a licensed pesticide business to use or to supervise the use of any pesticide on the property of another and who has assumed direct responsibility for the use or supervision of the use of pesticides by the business.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-17
"Licensed applicator not for hire"
Sec. 17. As used in this chapter, "licensed applicator not for hire" means a licensed certified commercial applicator who is employed by a private employer to use or supervise the use of a restricted use

pesticide only on the property of the employer. The term includes a commercial applicator using a pesticide in a potentially hazardous situation or site as determined by the board.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-18
"Licensed pest inspector"
Sec. 18. As used in this chapter, "licensed pest inspector" means an individual licensed under this chapter to make diagnostic inspections or reports to determine infestations of wood destroying pests on the property of another person and meets the requirements under section 58 of this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-19
"Licensed pesticide business"
Sec. 19. As used in this chapter, "licensed pesticide business" means any licensed person that owns, operates, or manages a business that is engaged in or professes to be engaged in:
(1) using any pesticide, including restricted use pesticides; or
(2) making diagnostic inspections or reports to determine infestations of wood destroying pests.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-20
"Licensed public applicator"
Sec. 20. As used in this chapter, "licensed public applicator" means a licensed certified commercial applicator who uses or supervises the use of a restricted use pesticide as an employee of a state agency, municipal corporation, or other governmental agency. The term includes a commercial applicator using a pesticide in a potentially hazardous situation or site as determined by the board.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-21
"Nematode"
Sec. 21. As used in this chapter, "nematode", commonly known as a nema or an eelworm, means an invertebrate animal of the phylum nemathelminthes and class nematoda that is an unsegmented roundworm:
(1) with an elongated, fusiform, or saclike body covered with cuticle; and
(2) that inhabits soil, water, plants, or plant parts.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-22
"Permit"
Sec. 22. As used in this chapter, "permit" means a written certificate issued by the state chemist or the state chemist's agent to a private applicator, authorizing the purchase, possession, or use of

restricted use pesticides.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-23
"Person"
Sec. 23. As used in this chapter, "person" means any individual, partnership, association, fiduciary, corporation, or any organized group of persons whether incorporated or not.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-24
"Pest"
Sec. 24. As used in this chapter, "pest" means:
(1) any insect, rodent, nematode, fungus, or weed; or
(2) any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism (except viruses, bacteria, or other microorganisms on or in living humans or other living animals) that is declared to be a pest by the administrator of the United States Environmental Protection Agency or by the board.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-25
"Pesticide"
Sec. 25. As used in this chapter, "pesticide" means:
(1) any substance or mixture of substances intended for:
(A) preventing;
(B) destroying;
(C) repelling; or
(D) mitigating;
a pest; or
(2) any substance or mixture of substances intended for use as a:
(A) plant regulator;
(B) defoliant; or
(C) desiccant.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-26
"Pesticide consultant"
Sec. 26. As used in this chapter, "pesticide consultant" means a person engaged in the retail sale of pesticides who:
(1) offers or supplies technical advice to;
(2) aids; or
(3) makes recommendations to;
another person concerning the use of a pesticide as part of business.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-27
"Pesticide formulation" Sec. 27. As used in this chapter, "pesticide formulation" means a pesticide product comprised of all active ingredients and inert ingredients.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-28
"Pesticide product"
Sec. 28. As used in this chapter, "pesticide product" means a pesticide or device offered for distribution or use, including any labeling.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-29
"Plant regulator"
Sec. 29. As used in this chapter, "plant regulator" means any substance or mixture of substances intended, through physiological action, for:
(1) accelerating or retarding the rate of growth or rate of maturation; or
(2) altering the behavior of plants or the produce of plants.
The term does not include substances to the extent they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-30
"Private applicator"
Sec. 30. As used in this chapter, "private applicator" means a certified applicator who uses or supervises the use of pesticides for purposes of producing any agricultural commodity on property owned, rented, or managed by the employer or the applicator, if applied without compensation on the property of another person.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-31
"Property"
Sec. 31. As used in this chapter, "property" means all:
(1) land and water areas, including airspace; and
(2) plants, animals, structures, buildings, contrivances, vehicles, and machinery, appurtenant to or situated on land and water areas, fixed or mobile, including any used for transportation.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.73.

IC 15-16-5-32
"Registered pesticide dealer"
Sec. 32. As used in this chapter, "registered pesticide dealer" means any person who distributes any restricted use pesticide.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-33 "Registered technician"
Sec. 33. As used in this chapter, "registered technician" means a person who:
(1) is not licensed under this chapter;
(2) has registered with the state chemist; and
(3) is authorized to engage in pesticide use and related activities under the direct supervision of a licensed and certified applicator.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-34
"Restricted use pesticide"
Sec. 34. As used in this chapter, "restricted use pesticide" means:
(1) any pesticide classified as restricted by the administrator of the United States Environmental Protection Agency; or
(2) a pesticide that the board has determined to be unduly hazardous to persons, animals, plants, wildlife, waters, or lands other than the pests the pesticide is intended to prevent, destroy, control, or mitigate.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-35
"Unreasonable adverse effects on the environment"
Sec. 35. As used in this chapter, "unreasonable adverse effects on the environment" means an unreasonable risk to humans or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-36
"Use"
Sec. 36. As used in this chapter, "use" means an act of handling, releasing, or exposing individuals or the environment to a pesticide. The term includes the following:
(1) Application or supervision of an application of a pesticide, including mixing or loading the pesticide.
(2) Storage of pesticides and pesticide containers by the intended applicator of the pesticides.
(3) Transportation of pesticides and pesticide containers by the intended applicator of the pesticides.
(4) Disposal of pesticides and pesticide containers by the intended applicator of the pesticides.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-37
"Weed"
Sec. 37. As used in this chapter, "weed" means any plant that grows where the plant is not wanted.
As added by P.L.2-2008, SEC.7.
IC 15-16-5-38
"Wildlife"
Sec. 38. As used in this chapter, "wildlife" means all living things that are not human, domesticated, or pests. This term includes mammals, birds, reptiles, and aquatic life.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-39
Administration of chapter
Sec. 39. This chapter shall be administered by the state chemist.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-40
Delegation of powers
Sec. 40. The state chemist may delegate to an employee or agent any function that is vested in the state chemist by this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-41
Rules; confidentiality
Sec. 41. The state chemist may adopt rules to declare that information required to be submitted under this chapter is confidential.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-42
Reciprocity; waiver of requirements
Sec. 42. The state chemist may waive all or part of the requirements provided for in sections 45, 46, 48, 49, 50, 51, 52, 54, 56, and 57 of this chapter on a reciprocal basis with any other state agency or federal agency that has substantially the same standards.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.74; P.L.99-2012, SEC.14.

IC 15-16-5-43
Instruction and training in pesticide use
Sec. 43. In concurrence with the state chemist, the Purdue University cooperative extension service shall organize and conduct programs of instruction and training in areas of knowledge required in this chapter. Where appropriate and feasible, the Purdue University cooperative extension service shall draw upon the resources and expertise of other educational institutions and the private sector in this effort.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-44
Rules; use; application; inspections
Sec. 44. (a) The board may adopt rules under IC 4-22-2 prescribing policies and procedures relating to:
(1) the use and application of pesticides; and (2) diagnostic inspections and reports for wood destroying pests.
(b) For the purpose of uniformity and in order to enter into both cooperative and reciprocal agreements, the board may adopt restricted use pesticide classifications as determined by the United States Environmental Protection Agency. The state chemist may adopt additional rules under IC 4-22-2 as required to accomplish the purpose of this chapter.
(c) Rules adopted under this chapter may not permit any pesticide use that is prohibited by federal law and regulations or orders issued under federal law.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-45
Rules; categories and classifications for certification and licensure; certification of applicators
Sec. 45. (a) The state chemist shall adopt rules to establish categories and qualifications to certify and license persons to use pesticides and to make diagnostic inspections and reports for wood destroying pests under this chapter. Each category is subject to separate testing procedures and requirements. A person is not required to pay an additional license fee if the person desires to be licensed in more than one (1) of the license categories provided for by the state chemist under this section.
(b) The state chemist, in adopting rules under this section, shall establish standards for the certification of persons who use pesticides or who make diagnostic inspections and reports for wood destroying pests. The standards must relate to the use and handling of pesticides, or to the use and handling of the pesticide or class of pesticides covered by the individual's certification and must be relative to the hazards involved. In determining standards, the state chemist shall consider the characteristics of the pesticide formulation, including the acute dermal and inhalation toxicity, the persistence, mobility, and susceptibility to biological concentration, the use experience that may reflect an inherent misuse or an unexpected good safety record that does not always follow laboratory toxicological information, the relative hazards of patterns of use, including granular soil applications, ultra-low volume or dust aerial applications, or air blast sprayer applications, and the extent of the intended use. The state chemist shall observe the relevant regulations of Section 4 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 135 et seq.).
(c) The state chemist may require a person certified under this chapter as a commercial applicator or a private applicator to renew the person's certification, under requirements and standards established by the state chemist, to assure that the person maintains a level of competence and ability to use pesticides safely and properly.
As added by P.L.2-2008, SEC.7.
IC 15-16-5-46
Certification and registration requirements; compliance
Sec. 46. A person required to be certified or registered under this chapter may not:
(1) use or supervise the use of any pesticide; or
(2) make diagnostic inspections or reports to determine infestations of wood destroying pests;
unless the person complies with the certification or registration requirements under this chapter and any other requirements determined by the state chemist to be necessary to prevent unreasonable adverse effects on the environment.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-47
Licenses and certificates not transferable
Sec. 47. (a) A license issued under this chapter is not transferable except in the event of disability or death of the licensee. The state chemist may transfer a license by issuing a temporary permit to provide for the operation of the business until the expiration of the permanent license.
(b) A certificate issued under this chapter is not transferable.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-48
Pesticide business license
Sec. 48. (a) Subject to section 55 of this chapter, a person may not engage in or profess to engage in the business of:
(1) using a pesticide; or
(2) making diagnostic inspections or reports to determine infestations of wood destroying pests;
on the property of another for hire at any time without a pesticide business license issued by the state chemist. The state chemist shall require an annual license fee of forty-five dollars ($45) for each pesticide business license that is issued.
(b) A pesticide business license must be obtained for each business location from which pesticide use or application is conducted.
(c) The application for a license must be on a form provided by the state chemist. Each application must contain information necessary for the administration of this chapter.
(d) The state chemist may not issue a pesticide business license until the applicant or a pesticide applicator in the applicant's hire who uses or supervises the use of a pesticide on the property of another is certified by passing an examination to demonstrate to the state chemist the applicant's or applicator's knowledge of the:
(1) use of pesticides under the category for which the applicant or applicator has applied; and
(2) nature and effect of pesticides the applicant or applicator may apply under the categories.
At least one (1) licensed applicator for hire must be associated with

each location from which pesticides are used for hire.
(e) The state chemist may renew any pesticide business license.
(f) Subject to subsections (a), (b), (c), and (d) and section 65 of this chapter, if:
(1) the state chemist finds the applicant qualified to engage in the business of using pesticides or making diagnostic inspections or reports to determine infestations of wood destroying pests on the property of another;
(2) the applicant files evidence of financial responsibility required under section 58 of this chapter; and
(3) the applicant applying for a license involving aerial application of pesticides has met all of the requirements of:
(A) the Federal Aviation Administration;
(B) the Indiana department of transportation; and
(C) any other applicable federal or state statutes or regulations to operate the equipment described in the application;
the state chemist may issue a pesticide business license limited to the categories for which the applicant or a pesticide applicator in the applicant's hire is qualified. The license expires January 1 of the year following issue unless it has been invalidated, revoked, or suspended earlier by the state chemist. A surety bond or certificate of liability insurance in force or certificate of financial responsibility required under section 58 of this chapter must be maintained and in effect on a continuing basis.
(g) The state chemist may limit a license or the operation of a business to the use of certain pesticides, or to certain areas, or to certain types of equipment if the applicant is only so qualified.
(h) If a license is not issued as applied for, the state chemist shall inform the applicant in writing of the reasons the license was not issued.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.75.

IC 15-16-5-49
Licensed applicators and pest inspectors; licensed applicator for hire and licensed pest inspector
Sec. 49. A person may not:
(1) act as an employee of a licensed pesticide business and use or supervise the use of a pesticide on another person's property; or
(2) make diagnostic inspections or reports to determine infestations of wood destroying pests on another person's property;
without having obtained a license to act as a licensed applicator for hire or a licensed pest inspector from the state chemist. However, a competent person who is not a licensed applicator for hire may use a pesticide under the direct supervision of a licensed applicator. An applicator's license and a pest inspector's license does not relieve the person from the responsibility of obtaining any other license or permit required for the operation or use of any equipment. As added by P.L.2-2008, SEC.7.

IC 15-16-5-50
Licensed applicators not for hire
Sec. 50. (a) Except as provided in subsection (b), a person may not act as a licensed applicator not for hire unless the person has obtained a license from the state chemist.
(b) A person who is not a licensed applicator not for hire may use a pesticide if the person is under the direct supervision of a licensed applicator not for hire.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-51
Public employees; public applicator
Sec. 51. (a) All state agencies, municipal corporations, and other governmental agencies are subject to this chapter and rules adopted under this chapter concerning the application of pesticides.
(b) Except as provided in subsection (c), a person may not act as a licensed public applicator unless the person has obtained a license from the state chemist.
(c) A person who is not a licensed public applicator may use a pesticide if the person is under the direct supervision of a licensed public applicator.
(d) The public applicator's license is valid only when the applicator is using or supervising the use of pesticides by public agencies. Government research personnel are not exempt from the licensing requirement when using pesticides.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-52
Applications for licensure; denials; expiration; renewal
Sec. 52. (a) A person applying for a license described under section 49, 50, or 51 of this chapter must:
(1) submit an application to the state chemist on a form provided by the state chemist;
(2) pass the appropriate examination provided under section 45 of this chapter;
(3) except for a person who is:
(A) applying for a licensed public applicator's license; or
(B) an employee of a nonprofit organization;
submit a fee of forty-five dollars ($45) to the state chemist; and
(4) if the person will engage in the aerial application of pesticides, submit proof to the state chemist that the person has satisfied aerial application requirements under applicable state and federal laws.
(b) Subject to section 65 of this chapter, if a person meets the requirements under subsection (a), the state chemist shall issue the appropriate license to the person.
(c) If the state chemist does not issue a license to a person who applied for a license described under subsection (a), the state chemist

shall inform the person in writing of the reason the license was not issued.
(d) A person who has been issued a license under subsection (b):
(1) shall notify the state chemist in writing within ten (10) days after a change in or termination of the person's employment as a licensed applicator for hire, a licensed applicator not for hire, or a licensed public applicator; and
(2) may apply to the state chemist to transfer or amend the person's license by submitting an updated application form described under subsection (a)(1).
(e) A license issued under subsection (b):
(1) expires January 1 of each year; and
(2) subject to section 65 of this chapter, may be renewed by the person holding the license if the person:
(A) submits a renewal application on a form provided by the state chemist; and
(B) except for a person renewing a licensed public applicator's license or an employee of a nonprofit organization, pays a forty-five dollar ($45) renewal fee;
before January 1.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.76; P.L.99-2012, SEC.15.

IC 15-16-5-53
Repealed
(Repealed by P.L.99-2012, SEC.16.)

IC 15-16-5-54
Private applicator; certification
Sec. 54. (a) A private applicator may not be issued a permit to use a restricted use pesticide without first complying with the certification requirements, including passing an examination, determined by the state chemist necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons.
(b) Certification standards to determine a person's competency with respect to the use and handling of the pesticide or class of pesticides that the private applicator is to be certified to use must be relative to hazards as described in section 45 of this chapter. In determining these standards, the state chemist shall observe those standards for private applicator certification provided by the U.S. Environmental Protection Agency.
(c) A fee of twenty dollars ($20) must be paid to the state chemist by each person applying for a certification as a private applicator under this section.
(d) If the state chemist does not certify the private applicator under this section, the state chemist shall inform the applicant of the reasons the applicant was not certified and return the applicant's application fee.
(e) The state chemist may require additional knowledge to ensure

that applicators continue to meet the requirements of changing technology and to assure a continuing level of competence and ability to use pesticides safely and properly.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-55
Exemptions from licenses
Sec. 55. Section 48 of this chapter relating to licenses and requirements for their issuance does not apply to the following:
(1) A farmer who applies pesticides for the farmer's own use or with ground equipment or manually for the farmer's neighbors if:
(A) the farmer operates farm property and operates and maintains pesticide application equipment primarily for the farmer's own use;
(B) the farmer is not engaged in the business of applying pesticides for hire and the farmer does not publicly profess to be a pesticide business;
(C) the farmer operates the farmer's pesticide application equipment only in the vicinity of the farmer's own property and for the accommodation of the farmer's neighbors; and
(D) the farmer is certified as a private applicator if the farmer uses restricted use pesticides.
(2) A veterinarian who uses pesticides as an incidental part of the veterinarian's practice, if the veterinarian is not regularly engaged in or does not profess to be engaged in the business of using pesticides for hire.
(3) Research personnel applying pesticides only to bona fide experimental plots.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-56
Registration of registered technicians
Sec. 56. The state chemist shall establish and administer a program to register individuals as registered technicians.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-57
Restricted use pesticide dealer; registration; fees; exemptions
Sec. 57. (a) Each person who is a restricted use pesticide dealer shall register with the state chemist. Registration shall be required for each business location distributing restricted use pesticides and shall be accomplished on a form to be provided by the state chemist. A registration expires January 1 following issuance unless the registration is renewed annually. A registration fee of forty-five dollars ($45) must accompany the application.
(b) This section does not apply to:
(1) a licensed pesticide business that sells pesticides only as an integral part of its pesticide application service when the pesticides are dispensed only through equipment used for this

pesticide application;
(2) any federal, state, county, or municipal agency that provides pesticides only for its own programs; or
(3) any person who is the final purchaser of a pesticide for application to property or property rights owned, leased, or acquired by the person.
(c) Each registered pesticide dealer is responsible for the acts of each person employed by the dealer in the solicitation and sale of restricted use pesticides and all claims and recommendations for use of pesticides. The dealer's registration is subject to sections 65 and 66 of this chapter for any violation of this chapter whether committed by the dealer or by the dealer's officer, agent, or employee.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-58
Pesticide business license and pest inspector license; financial responsibility
Sec. 58. (a) The state chemist may not issue a pesticide business license or a pest inspector license until the applicant for the license has furnished a surety bond, a certificate of liability insurance in force, or a certificate of financial responsibility to protect persons who may suffer legal damages as a result of the pesticide operations or pest inspections of the applicant. If the surety bond, liability insurance, or financial responsibility is not maintained at all times during the licensing period, the pesticide business license, pest inspector license, and any associated commercial applicator licenses and technician registrations are invalid. The applicant may not engage in or profess to be engaged in the business of using pesticides or pest inspection until the financial responsibility is in compliance and the applicant's license is reinstated by the state chemist.
(b) This chapter does not relieve any person from liability for any damage to the person or property of another caused by the use of pesticides even though the use conforms to the rules adopted under this chapter.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.77.

IC 15-16-5-59
Maintenance of records
Sec. 59. (a) Commercial applicators and licensed pest inspectors shall maintain records concerning:
(1) the application of restricted use pesticides;
(2) diagnostic inspections to determine infestations of wood destroying pests; and
(3) any relevant information that the state chemist determines by rule is necessary for purposes of this chapter.
(b) The state chemist may require certified applicators to maintain records related to applications of state restricted pesticide uses.
(c) Records required under this section must be kept for:
(1) two (2) years after the date of the inspection or the application of the pesticide; or (2) the time specified by rule.
(d) The state chemist shall be provided access to the records by the commercial applicator or licensed pest inspector.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.78.

IC 15-16-5-60
Late fees
Sec. 60. A person who:
(1) is required to pay a fee under this chapter to the state chemist; and
(2) does not pay the fee before the date the fee is due;
shall pay a penalty fee to the state chemist equal to one hundred percent (100%) of the required fee when the person pays the required fee.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-61
Disposition of fees
Sec. 61. (a) All fees collected by the state chemist under this chapter shall be paid to Purdue University and deposited in a special restricted account designated by the treasurer of the board of trustees of Purdue University.
(b) From the account described in subsection (a), the treasurer shall pay from the special restricted account the expenses incurred in administering this chapter, including expenses for the following:
(1) The employment of:
(A) inspectors;
(B) investigators;
(C) researchers;
(D) analysts;
(E) administrators; and
(F) clerical and service staff.
(2) Conducting and reporting inspections and investigations.
(3) Purchasing supplies and services.
(4) Providing necessary facilities and remodeling.
(5) Any other expense of the office of the state chemist.
The treasurer is not required to use any other funds, except those collected under this chapter, to defray any expenses incurred in the administration of this chapter.
(c) The dean of agriculture of Purdue University shall make an annual financial report to the governor showing total receipts and expenditures of all fees received under this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-62
Pesticide accident reporting and claims
Sec. 62. (a) The state chemist may adopt rules to require the reporting of significant pesticide accidents or incidents.
(b) Any person:
(1) claiming damages from a pesticide accident or incident; and (2) requesting an investigation of those damages by the state chemist;
must file a report with the state chemist. If a growing crop is alleged to have been damaged, the report must be filed before twenty-five percent (25%) of the crop has been harvested.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.79.

IC 15-16-5-63
Agreements with other agencies
Sec. 63. The state chemist may cooperate with, and enter into agreements with, any other agency of the state, any federal agency, or any other state agency or nongovernmental organization to carry out this chapter to:
(1) secure uniformity of rules;
(2) cooperate in the enforcement of the federal pesticide control laws through the use of state or federal personnel and facilities and to implement cooperative enforcement programs;
(3) develop and administer state plans for certification of applicators consistent with federal standards;
(4) contract or cooperate with agencies or organizations for the purpose of training applicators;
(5) contract for monitoring pesticides;
(6) prepare and submit state plans to meet federal certification standards;
(7) administer and enforce requirements under this chapter; and
(8) make reports to the United States Environmental Protection Agency as the agency requires.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.80.

IC 15-16-5-64
Injury or pollution; rules
Sec. 64. (a) A person may not produce, transport, store, handle, or dispose of any pesticide product or pesticide product containers in a manner that may:
(1) cause injury to:
(A) humans;
(B) beneficial vegetation;
(C) crops;
(D) livestock;
(E) wildlife; or
(F) beneficial insects; or
(2) pollute any waterway in a way harmful to any wildlife in a waterway.
(b) The board may adopt rules governing the production, transportation, storage, handling, and disposal of pesticide products or pesticide containers. In determining these standards, the board shall take into consideration any regulations issued by the United States Environmental Protection Agency.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.81; P.L.99-2012, SEC.17.
IC 15-16-5-65
Penalty actions for violations
Sec. 65. Subject to section 66 of this chapter, the state chemist under IC 4-21.5-3-6 may warn, cite, or impose a civil penalty on a person for a violation under this chapter. The state chemist may also deny, suspend, revoke, or modify any provision of any license, permit, registration, or certification issued under this chapter if the state chemist finds that the applicant or the holder of a license, permit, registration, or certification has committed any of the following acts, each of which is a violation of this chapter:
(1) Made false or fraudulent claims either verbally or through any media misrepresenting the effect of pesticide products or methods to be used.
(2) Recommended, used, or supervised the use of any registered pesticide product in a manner inconsistent with its labeling approved by the United States Environmental Protection Agency or Indiana state registration for that pesticide, or in violation of the United States Environmental Protection Agency or Indiana state restrictions on the use of that pesticide product.
(3) Used known ineffective or improper pesticide products or known ineffective amounts of pesticides.
(4) Operated faulty or unsafe equipment.
(5) Operated in a careless or negligent manner.
(6) Neglected or, after notice, refused to comply with this chapter, the rules adopted under this chapter, or of any lawful order of the state chemist or the board.
(7) Refused or neglected to:
(A) keep and maintain the records required by this chapter; or
(B) make reports and supply information when required or requested by the state chemist in the course of an investigation or inspection.
(8) Made false or fraudulent records, invoices, or reports.
(9) Engaged in or professed to be engaged in the business of:
(A) using a pesticide or any other product regulated under this chapter or by rules adopted under this chapter; or
(B) making a diagnostic inspection to determine infestations of a wood destroying pest;
for hire on the property of another without having a business license issued by the state chemist.
(10) Used a restricted use pesticide without having an applicator, who is licensed or permitted under this chapter, in direct supervision.
(11) Used fraud or misrepresentation in making an application for, or renewal of, a license, permit, registration, or certification.
(12) Refused or neglected to comply with any limitations or restrictions on or in a duly issued license, permit, registration, or certification.
(13) Aided or abetted a person to evade this chapter, conspired

with a person to evade this chapter, or allowed a license, permit, registration, or certification to be used by another person.
(14) Made false or misleading statements during or after an inspection concerning any infestation or infection of pests.
(15) Impersonated any federal, state, county, or city inspector, investigator, or official.
(16) Knowingly purchased or used a pesticide product that was not registered under IC 15-16-4.
(17) Failed to continuously maintain financial responsibility required under section 58 of this chapter or to provide proof of financial responsibility to the state chemist when requested.
(18) Intentionally altered a duly issued license, permit, registration, or certification.
(19) Recklessly, knowingly, or intentionally impeded or prevented the state chemist or the state chemist's agent from performing a duty of the state chemist.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.82; P.L.99-2012, SEC.18.

IC 15-16-5-66
Violations; civil penalties; disposition of penalties
Sec. 66. (a) The state chemist may impose civil penalties only in accordance with the schedule of civil penalties adopted by the board.
(b) The board shall establish a schedule of civil penalties that may be imposed under section 65 of this chapter by rule adopted under IC 4-22-2. The rule adopted under this subsection may not provide for a civil penalty that exceeds the following:
(1) For a violation committed by a person who is required to be certified as a private applicator, one hundred dollars ($100).
(2) For a violation by a person who is not described in subdivision (1), the following:
(A) Two hundred fifty dollars ($250) for a person's first violation.
(B) Five hundred dollars ($500) for a person's second violation.
(C) One thousand dollars ($1,000) for a person's third violation and each subsequent violation.
(c) If a violation is of a continuing nature, the state chemist may impose a civil penalty for each day that the violation occurred.
(d) A proceeding under IC 4-21.5-3 that involves a civil penalty may be consolidated with any other proceeding commenced under IC 4-21.5 to enforce this chapter or the rules adopted under this chapter.
(e) Money collected for civil penalties imposed under section 65 of this chapter shall be credited to the office of Purdue pesticide programs. The money may be used only to provide education about pesticides.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-67 Review of state chemist actions; hearing
Sec. 67. (a) A person who is:
(1) regulated under section 65, 66, or 70 of this chapter; and
(2) aggrieved by any decision by the state chemist;
may obtain a review by the board, if the person files a written petition with the board not later than thirty (30) days after the state chemist's decision.
(b) The board shall provide a copy of a petition filed under subsection (a) to the state chemist not later than seven (7) days after receiving the petition.
(c) Not more than fifteen (15) days after receiving a petition under subsection (b), the state chemist shall certify and file with the board a transcript of any record related to the petition, including a transcript of any evidence received.
(d) Whenever a hearing is held under this section, the board may designate one (1) or more persons as the board's agent or representative to conduct the hearing. The agent or representative shall conduct the hearing in the manner provided by IC 4-21.5-3.
(e) After hearing the appeal, the board shall affirm, set aside, or modify the action of the state chemist. However, the state chemist's finding of facts that are supported by the substantial evidence is considered conclusive.
(f) A person aggrieved by any action of the board may obtain judicial review under IC 4-21.5-5.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-68
Subpoenas
Sec. 68. The state chemist may request a court to issue subpoenas to compel:
(1) the attendance of witnesses; or
(2) the production of books, documents, and records;
as part of an authorized investigation or a hearing located in Indiana affecting the authority or privilege granted by a license, certificate, registration, or permit issued under this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-5-69
Inspections; search warrant; prosecution; injunction
Sec. 69. (a) The state chemist may enter upon any public or private property at reasonable times to do the following:
(1) Observe the use and application of a pesticide product.
(2) Inspect equipment subject to this chapter.
(3) Inspect and sample property actually or reported to be exposed to pesticide products.
(4) Inspect storage or disposal areas.
(5) Inspect or investigate complaints of injury to humans or property.
(6) Sample pesticide products being produced, distributed, transported, stored, disposed, or used or to be used. (7) Inspect and obtain copies of pesticide product production, sale, distribution, purchase, use, storage, and disposal records, including confidential business information. Confidential business information obtained under this subdivision is confidential for purposes of IC 5-14-3-4(a).
(b) The state chemist may, upon showing a need, apply to any court with jurisdiction for a search warrant authorizing access to the property. The court may, after receiving the application and finding a need, issue the search warrant for the purposes requested.
(c) A prosecuting attorney to whom a violation of this chapter is reported may institute and prosecute the violation in a court with jurisdiction of that county without delay. The state chemist may apply for and the court may grant a temporary or permanent injunction restraining any person from violating or continuing to violate this chapter or any rule adopted under this chapter notwithstanding the existence of other remedies at law. The injunction may be issued without bond.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.83; P.L.99-2012, SEC.19.

IC 15-16-5-70
Violations; penalty; injunction
Sec. 70. (a) A person who recklessly, knowingly, or intentionally:
(1) violates this chapter, except as provided in subsection (b); or
(2) impedes or prevents the state chemist or the state chemist's agent from performing a duty of the state chemist;
commits a Class C misdemeanor.
(b) A person who recklessly, knowingly, or intentionally violates section 65(9) of this chapter after the state chemist has issued written notification to that person regarding a previous violation of section 65(9) of this chapter commits a Class A misdemeanor.
(c) The state chemist may bring an action to enjoin the violation or threatened violation of this chapter or a rule under this chapter. A court may not allow the recovery of damages for an administrative action taken under this subsection if the court finds that there was probable cause for the action.
As added by P.L.2-2008, SEC.7. Amended by P.L.120-2008, SEC.84.

IC 15-16-5-71
Political subdivision regulation of pesticides prohibited; hearing; variance
Sec. 71. (a) A political subdivision (as defined in IC 36-1-2-13) does not have authority to regulate by ordinance the use or application of pesticides.
(b) A political subdivision may, by resolution, petition the board for a hearing to allow a variance from a rule of the board because of special circumstances relating to the use or application of a pesticide. If a petition is received, the board shall hold a public hearing to consider allowing the variance requested. The public hearing shall be

conducted in an informal manner. IC 4-21.5 does not apply to the public hearing under this section.
(c) The board may grant a variance requested under this section with or without changes.
As added by P.L.2-2008, SEC.7.



CHAPTER 6. ORGANIZATION OF HORTICULTURAL AND QUARANTINE DISTRICTS

IC 15-16-6-2
Organizers; articles of association; contents; amendment
Sec. 2. (a) At least ten (10) persons who are owners of land:
(1) constituting a contiguous area; and
(2) upon which are situated orchards, fruit trees, or other fruit bearing plants;
may establish a horticultural and quarantine district.
(b) The articles of association must be in writing and signed and acknowledged by each person who desires to become a member of the organization. The articles of association must specify the following:
(1) The corporate name of the association.
(2) The objectives of the association, generally.
(3) The name and residence of each incorporating member.
(4) The term of existence of the association. However, the term may not exceed ten (10) years.
(5) That three (3) directors shall manage the affairs of the association. (c) An association may not have capital stock. The articles of association may be amended at any time by supplementary and amended articles:
(1) signed and acknowledged by a majority of the members of the association at the time of amendment; and
(2) recorded in the same manner as the original articles.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-3
Notice of election; information
Sec. 3. (a) At least three (3) members of the association may give notice of an election of the board of directors of the association.
(b) The notice must contain the following information:
(1) The date and time of the election.
(2) The place where the election will be held. The election must be held at a place:
(A) convenient to voters; and
(B) located within or near the proposed horticultural and quarantine district.
(c) The notice must be:
(1) published in one (1) newspaper:
(A) in the county; and
(B) of general circulation among the members of the association; or
(2) delivered in person.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-4
Directors; election; term
Sec. 4. (a) If a majority of the members of the association are present at the time and place specified in the notice described in section 3 of this chapter, the members shall elect, by ballot, three (3) directors from among the membership of the association.
(b) The directors shall immediately determine by lot the directors' initial terms of office, which are as follows:
(1) One (1) director shall serve a term of one (1) year.
(2) One (1) director shall serve a term of two (2) years.
(3) One (1) director shall serve a term of three (3) years.
(c) Except as provided in subsection (b), the term of a director is three (3) years. A director shall serve until a successor is elected and qualified.
(d) The directors shall call an annual meeting of the association members to elect a director. The directors shall provide notice of the meeting under section 3 of this chapter. The members shall meet at the time and place fixed by the directors.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-5
Directors; vacancy
Sec. 5. If a vacancy occurs in the office of a director, the

remaining directors shall fill the vacancy by appointing a temporary director. The temporary director shall be appointed from among the members of the association and shall hold office until the next annual election.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-6
Articles filing; corporate nature and powers; assessment; bylaws
Sec. 6. (a) Before or after the election of directors, the association shall:
(1) file the articles of association in the office of the secretary of state; and
(2) record in the recorder's office of each county in which any part of the proposed horticultural and quarantine district is situated a duplicate copy of the articles of association.
(b) After the articles of association are filed and recorded, the association is a body politic and corporate, by the name and style adopted. The association has all the rights, powers, and privileges given to corporations to:
(1) sue and be sued, plead and be pleaded, answer and be answered, in any court with jurisdiction;
(2) borrow money and levy assessments upon the owners of lands, orchards, trees, and other fruit bearing plants situated in the district; and
(3) rent, lease, purchase, hold, sell, and convey personal property as is necessary and proper for the purposes and objectives of the corporation.
(c) A majority of the members of the association may:
(1) adopt bylaws for the government of the horticultural and quarantine district; and
(2) make rules as may be necessary to carry the bylaws into force and effect.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-7
Boundaries; annexation; maximum size; consolidation
Sec. 7. (a) The boundary of a horticultural and quarantine district shall coincide with a line enclosing the lands owned by the association members.
(b) A person who is the owner of lands contiguous to a horticultural and quarantine district is entitled to become a member of the association at any time by signing the articles of association.
(c) Horticultural and quarantine districts may be increased in size to not more than twenty (20) square miles of territory by annexing contiguous territory under this section.
(d) Contiguous horticultural and quarantine districts may be consolidated if the combined area of the consolidating districts does not exceed twenty (20) square miles. The question of consolidation may be submitted to the members of the respective associations at a joint meeting called for that purpose. If a majority of members

entitled to vote under section 8 of this chapter vote in favor of consolidation:
(1) a new district comprised of the consolidating districts is formed; and
(2) the articles of association of the new district shall be filed and recorded as prescribed in section 6 of this chapter.
(e) Directors of the new district may be chosen at the meeting called to determine the question of consolidation or at a subsequent meeting.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-8
Voting rights
Sec. 8. All persons who have:
(1) signed the articles of association; and
(2) paid the assessments levied against them;
are entitled to vote at any meeting of the members of the association on any question that lawfully comes before the association. Each member is entitled to one (1) vote on any question.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-9
Officers; records
Sec. 9. (a) The directors shall elect one (1) director to serve as president and one (1) director to serve as secretary.
(b) The secretary shall also serve as treasurer of the association and have custody of the the association's money. The secretary shall execute a bond, with good freehold surety, for double the amount of money that will probably be received by the secretary at any time during the secretary's term of office.
(c) The secretary shall:
(1) keep a record of the transactions of the association, including:
(A) brief minutes of meetings;
(B) the results of elections; and
(C) an itemized account of all receipts and expenditures; and
(2) present a report of the transactions of the association to the members of the association at the annual meeting.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-10
Withdrawals from treasury
Sec. 10. Money may be drawn from the treasury of an association only upon the order of a majority of the board of directors. A warrant must be:
(1) signed by the president of the board of directors; and
(2) attested by the treasurer.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-11 Special meetings; quorum
Sec. 11. (a) A special meeting of the members of the association may be called at any time by:
(1) a majority of the board of directors; or
(2) five (5) members of the association.
(b) A majority of the members constitute a quorum to transact ordinary business not required by law to be transacted at the regular meeting prescribed by law.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-12
Administration by directors; purposes; hiring experts
Sec. 12. (a) The board of directors of any association shall administer the affairs of an association under this chapter for any or all the following purposes:
(1) To prevent the spread of contagious diseases among fruit, fruit trees, and fruit bearing plants.
(2) To provide for the prevention, treatment, cure, and extirpation of:
(A) fruit pests; and
(B) diseases of fruit and fruit bearing plants.
(3) To:
(A) provide for the purchase and maintenance of spraying machines, wagons, or other necessary apparatus;
(B) adequately spray fruit trees or other fruit bearing plants;
(C) hire workers and teams to perform the required labor; and
(D) incur the necessary expense to carry out the purposes of this chapter.
(4) To hire experts to:
(A) inspect fruit trees and fruit bearing plants found within the horticultural and quarantine district; and
(B) prescribe the proper methods of treating a disease of the trees or plants.
(5) To periodically levy assessments on the members as necessary to administer this chapter and the purposes of the association.
(6) To actively cooperate with the state entomologist and the county agents in precautionary measures to prevent the spread of injurious insects and plant diseases within the district.
(7) To advise, direct, and encourage the activities of the association.
(b) If directed by a majority vote of the members at any special or regular meeting, the board of directors of an association may hire experts to:
(1) inspect fruit trees and fruit bearing plants; and
(2) prescribe the proper methods of treating diseases of fruit trees or fruit bearing plants.
As added by P.L.2-2008, SEC.7.
IC 15-16-6-13
State entomologist; cooperation
Sec. 13. The state entomologist shall:
(1) cooperate with a horticultural or quarantine association in the state in efforts to prevent, locate, check, or eradicate injurious insects or fruit disease; and
(2) periodically or upon request send all available information relating to injurious insects and plant diseases, including methods of detection and treatment, to the board of directors of a horticultural or quarantine association.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-14
County agricultural extension educator ex officio state entomologist; cooperation
Sec. 14. (a) In counties having a county agricultural extension educator, the county agricultural extension educator shall be an ex officio deputy state entomologist for the county and shall:
(1) carry out the instructions of the state entomologist; and
(2) under the direction of the state entomologist, cooperate with a local horticultural association or society in efforts to prevent, locate, check, or eradicate injurious insects or fruit diseases.
(b) A county agricultural extension educator may not receive additional compensation for performing the duties of the deputy state entomologist.
As added by P.L.2-2008, SEC.7.

IC 15-16-6-15
Assessments for expenses
Sec. 15. To raise money necessary to meet the expenses of horticultural and quarantine associations, the board of directors shall assess the individual members of the association in proportion to the service derived, procured, or obtained by the members from the association. The assessment must be based on the acreage or number of trees, plants, vines, or other herbaceous plants in equitable proportion as the directors consider just.
As added by P.L.2-2008, SEC.7.



CHAPTER 7. WEED CONTROL BOARD

IC 15-16-7-2
"Noxious weed"
Sec. 2. As used in this chapter, "noxious weed" refers to the following:
(1) Canada thistle (Cirsium arvense).
(2) Johnson grass (Sorghum halepense).
(3) Columbus grass (Sorghum almum).
(4) Bur cucumber (Sicyos angulatus).
(5) Shattercane (Sorghum bicolor (L.) Moench spp. drummondii (Steud.) deWet).
As added by P.L.2-2008, SEC.7.

IC 15-16-7-3
Establishment of weed control board
Sec. 3. The authorizing body of any county may establish a weed control board by adopting an ordinance:
(1) on the authorizing body's own initiative; or
(2) after receiving a petition signed by five percent (5%) of the registered voters of the county.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-4
Board members; terms; officers; traveling expenses
Sec. 4. (a) The weed control board consists of the following members to be appointed by the authorizing body:
(1) One (1) township trustee of the county.
(2) One (1) soil and water conservation district supervisor.
(3) One (1) representative from the agricultural community of the county.
(4) One (1) representative from the county highway department or an appointee of the county commissioners.
(5) One (1) cooperative extension service agent from the county to serve in a nonvoting advisory capacity.
(b) Each board member shall be appointed for a term of four (4) years. All vacancies in the membership of the board shall be filled for the unexpired term in the same manner as initial appointments.
(c) The board shall elect a chairperson and a secretary. The members of the board are not entitled to receive any compensation, but are entitled to any traveling and other expenses that are necessary in the discharge of the members' duties.
As added by P.L.2-2008, SEC.7.
IC 15-16-7-5
Executive director; employees
Sec. 5. The weed control board may:
(1) appoint an executive director; and
(2) employ necessary technical, professional, and other assistants.
The board shall fix the qualifications, duties, and salaries of these employees subject to the approval of the county council.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-6
County highway supervisor and soil and water conservation district supervisor duties
Sec. 6. The county highway supervisor and the soil and water conservation district supervisor or employee serving the county shall:
(1) serve as inspectors for the weed control board;
(2) make periodic inspections; and
(3) report their findings to the board and the executive director, if any.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-7
Board's powers and duties
Sec. 7. The powers and duties of the weed control board include the following:
(1) Taking all necessary and proper steps to control and contain noxious weeds that have adverse significance on agricultural production in Indiana.
(2) Entering upon any land, public or private, at any reasonable time after giving forty-eight (48) hours notice to the person in possession of the land to inspect for noxious weeds, unless permission is granted to enter earlier.
(3) Purchasing supplies, material, and equipment.
(4) Acquiring by gift or purchase, holding, or disposing of, any real property in the name of the board, to include facilities as offices, laboratories, operational buildings, rights-of-way, and easements.
(5) Making contracts to carry out the duties of the board.
(6) Entering into cooperative agreements with appropriate organizations to assure technical assistance in developing and carrying out the purposes of the board.
(7) Identifying problems determined to be of importance to the public welfare and developing control programs appropriate to a situation.
(8) Undertaking investigations to determine the extent of infestation of noxious weed species, along with the effect of the infestation on agricultural production in the county.
(9) Employing the latest technological advances to control and contain noxious weeds in the county.
(10) Accepting gifts, grants of money, services, or property for

any use consistent with the objectives of the board.
(11) Exercising all other powers necessary to carry out the purposes of this chapter.
(12) Performing additional duties as the authorizing body may prescribe.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-8
Marijuana eradication program
Sec. 8. In addition to the weed control board's powers and duties under section 7 of this chapter, the weed control board may establish a marijuana eradication program to eliminate and destroy wild marijuana plants within the county. The program is funded by amounts appropriated by the county:
(1) under IC 33-37-8; and
(2) from the county general fund.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-9
Property owners; obligation to control noxious weeds; removal notice
Sec. 9. (a) The weed control board shall require persons who own:
(1) real estate; or
(2) easements, rights-of-way, or other similar interests in real estate;
in the county to control and contain noxious weeds growing on the real estate.
(b) A five (5) day written notice to remove any noxious weeds shall be issued by the board. The notice may be served:
(1) by certified or registered mail addressed to the latest address of the person or to the person's resident agent; or
(2) personally by the sheriff.
(c) The weed control board shall notify the township trustee when the board has sent a notice to a person to remove noxious weeds growing on real estate in the township.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-10
Cutting and destroying noxious weeds by board; statement of costs to property owner
Sec. 10. (a) If a person fails to begin a program recommended by the weed control board to control and contain noxious weeds within the time prescribed in section 9 of this chapter, the weed control board may pay the following costs incurred in cutting or destroying noxious weeds under this chapter:
(1) Chemicals.
(2) Equipment.
(3) Labor at a rate per hour to be fixed by the weed control board commensurate with local hourly wages.
(b) When the work has been performed, the person doing the work

shall file an itemized bill for the work in the office of the weed control board. When the bill has been approved, the weed control board shall pay the bill from the county general fund unless the county has established a separate fund for the weed control board. The weed control board shall certify the cost of the work, adding to the bill twenty dollars ($20) per day for each day that a member of the weed control board or the board's agent supervises the performance of the services required under this chapter as compensation for services. The certified statement of costs must include a description of the real estate on which the labor was performed.
(c) The certified statement of costs prepared under subsection (b) must be provided:
(1) to the owner or person possessing the real estate by:
(A) certified mail; or
(B) personal service; and
(2) by mail to the auditor of state for any real estate owned by the state or to the fiscal officer of another municipality (as defined in IC 5-11-1-16) for real estate owned by the municipality.
The statement must request that the person pay the cost of performing the service under subsection (b) to the weed control board.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-11
Failure to pay for weed removal; amount placed on tax duplicate; disposition of funds
Sec. 11. (a) If the owner or person in possession of the property does not pay the amount set forth in the statement under section 10(b) of this chapter within ten (10) days after receiving the certified statement under section 10(c) of this chapter, the weed control board shall file a copy of the certified statement in the office of the county auditor of the county where the real estate is located.
(b) The auditor shall place the amount claimed in the certified statement on the tax duplicate of the real estate. Except as provided in section 12 of this chapter, the amount claimed shall be collected as taxes are collected.
(c) After an amount described in subsection (b) is collected, the funds must be deposited in the weed control board fund, if one has been established by the county, for use at the discretion of the weed control board. If a weed control board fund has not been established by the county, the funds collected must be deposited in the county general fund.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-12
Cutting and destroying weeds by the board on governmental property
Sec. 12. (a) This subsection applies to real estate owned by the

state. The auditor of state shall issue a warrant to pay the amount set forth in the certified statement under section 10(b) of this chapter for real estate owned by the state and shall charge the appropriate fund for the amount.
(b) This subsection applies to real estate owned by a municipality (as defined in IC 5-11-1-16). The fiscal officer of the municipality shall make the necessary appropriation from the appropriate fund to pay the weed control board the amount set forth in the certified statement under section 10(b) of this chapter for real estate owned by the municipality.
(c) This subsection applies to real estate that is exempt from property taxation. The owner of the tax exempt real estate shall pay the amount set forth in the certified statement under section 10(b) of this chapter for the tax exempt real estate. If the owner of the tax exempt real estate fails to pay the amount required by this chapter, the owner is ineligible for the property tax exemption, and the department of local government finance shall deny the property tax exemption for the real estate.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-13
Duties of the county auditor concerning certified statement of costs
Sec. 13. Except as provided in section 12 of this chapter, the county auditor, upon receiving and filing the weed control board's certified statement as prescribed in this chapter, shall:
(1) immediately place the amounts on the tax duplicate of the county;
(2) collect the amounts at the next tax paying time, in the same manner as other state, county, or township taxes are collected, including penalties, forfeitures, and sales; and
(3) after the amount has been collected, place the amount in the proper fund.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-14
Cooperative extension service; technical assistance
Sec. 14. The Purdue University cooperative extension service shall provide technical assistance to any weed control board in order to control and contain the growth and spread of noxious weeds.
As added by P.L.2-2008, SEC.7.

IC 15-16-7-15
Violation; failure to comply with board
Sec. 15. Any person who fails to begin a program recommended by the weed control board to control and contain noxious weeds within the time prescribed under section 9 of this chapter commits a Class C infraction.
As added by P.L.2-2008, SEC.7.



CHAPTER 8. DESTRUCTION OF DETRIMENTAL PLANTS

IC 15-16-8-2
"Person"
Sec. 2. As used in this chapter, "person" means:
(1) an individual;
(2) an incorporated or unincorporated organization or association;
(3) a trustee or legal representative;
(4) the state or an agency of the state;
(5) a political subdivision (as defined in IC 36-1-2-13) or an agency of a political subdivision; or
(6) any combination of persons listed under subdivisions (1) through (5) acting in concert.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-3
Duty to destroy detrimental plants
Sec. 3. A person owning or possessing real estate in Indiana shall destroy detrimental plants by:
(1) cutting or mowing and, if necessary, by plowing, cultivating, or smothering; or
(2) using chemicals in the bud stage of growth or earlier, to prevent detrimental plants from maturing on the person's real estate.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-4
Township trustee; investigation of detrimental plants; notice
Sec. 4. (a) If a township trustee:
(1) has reason to believe that detrimental plants may be on real estate; and
(2) gives the owner or person in possession of the real estate forty-eight (48) hours notice under subsection (e); the township trustee may enter the real estate to investigate whether there are detrimental plants on the real estate.
(b) Except as provided in subsection (d), if the township trustee determines by:
(1) investigating real estate located in the trustee's township; or
(2) visual inspection without entering real estate located in the trustee's township;
that a person has detrimental plants growing on real estate, the trustee shall give written notice under subsection (e) to the owner or person in possession of the real estate to destroy the detrimental plants. The owner or person in possession of the real estate shall destroy the plants in a manner provided in section 3 of this chapter not more than five (5) days after the notice is received under subsection (f).
(c) If the detrimental plants are not destroyed as provided in subsection (b), the trustee shall cause the detrimental plants to be destroyed in a manner most practical to the trustee not more than eight (8) days after notice is received by the owner or person in possession of the real estate under subsection (f). The trustee may hire a person to destroy the detrimental plants. The trustee or the person employed to destroy the detrimental plants may enter upon the real estate where the detrimental plants are growing to destroy the detrimental plants and are not civilly or criminally liable for damage to crops, livestock, or other property occurring while carrying out the work, except for gross negligence or willful or wanton destruction.
(d) If the county has established a county weed control board under IC 15-16-7, the township trustee may notify the county weed control board of the real estate containing detrimental plants, and the board shall either assume jurisdiction to control the detrimental plants or decline jurisdiction and refer the matter back to the township trustee. The county weed control board shall notify the township trustee of the board's decision.
(e) Notice required in subsection (a) or (b) may be given by:
(1) certified mail; or
(2) personal service.
(f) Notice under subsection (e) is considered received by the owner or person in possession of the real estate:
(1) if sent by mail, on the earlier of:
(A) the date of signature of receipt of the mailing; or
(B) three (3) business days after the date of mailing; or
(2) if served personally, on the date of delivery.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-5
Certification of costs; use of power equipment
Sec. 5. (a) The township trustee may pay the following costs incurred in cutting or destroying detrimental plants under this chapter:
(1) Chemicals. (2) Work.
(3) Labor, at a rate per hour to be fixed by the township trustee commensurate with local hourly wages.
(b) If the trustee believes the infestation of the real estate with detrimental plants is so great and widespread that cutting or eradication by hand methods is impractical, the trustee shall use the necessary power machinery or equipment. The trustee may pay for the work at a rate per hour fixed by the township trustee commensurate with the local hourly rate.
(c) When the work has been performed, the person doing the work shall file an itemized bill for the work in the office of the township trustee. When the bill has been approved, the trustee shall pay the bill out of the township fund. If there is no money available in the township fund for that purpose, the township board, upon finding an emergency exists, shall act under IC 36-6-6-14(b) or IC 36-6-6-15 to borrow money sufficient to meet the emergency.
(d) The trustee, when submitting estimates to the township board for action, shall include in the estimates an item sufficient to cover those expenditures.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-6
Cost statement; information required; notice
Sec. 6. (a) The township trustee shall prepare a statement that contains the following:
(1) A certification of the following costs:
(A) The cost or expense of the work.
(B) The cost of the chemicals.
(C) Twenty dollars ($20) per day for each day that the trustee or the trustee's agent supervises the performance of the services required under this chapter as compensation for services.
(2) A description of the real estate on which the labor was performed.
(3) A request that the owner or person in possession of the real estate pay the costs under subdivision (1) to the township trustee.
(b) The certified statement prepared under subsection (a) shall be provided:
(1) to the owner or person possessing the real estate by:
(A) mail, using a certificate of mailing; or
(B) personal service; or
(2) by mailing the certified statement to the auditor of state for any real estate owned by the state or to the fiscal officer of another municipality (as defined in IC 5-11-1-16) for real estate owned by the municipality.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-7
Failure to pay for weed removal; amount collected as taxes;

disposition of funds
Sec. 7. (a) If the owner or person in possession of the property does not pay the amount set forth in the certified statement under section 6(a) of this chapter within ten (10) days after receiving the notice under section 6(b) of this chapter, the township trustee shall file a copy of the certified statement in the office of the county auditor of the county where the real estate is located.
(b) The auditor shall place the amount claimed in the certified statement on the tax duplicate of the real estate. Except as provided in section 8 of this chapter, the amount claimed shall be collected as taxes are collected.
(c) After an amount described in subsection (b) is collected, the funds shall be deposited in the trustee's township funds for use at the discretion of the trustee.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-8
Cutting and destroying weeds by the board on governmental property
Sec. 8. (a) This subsection applies to real estate owned by the state. The auditor of state shall issue a warrant to pay the amount set forth in the certified statement under section 6(a) of this chapter for real estate owned by the state and shall charge the appropriate fund for the amount.
(b) This subsection applies to real estate owned by a municipality (as defined in IC 5-11-1-16) other than the township. The fiscal officer of the municipality shall make the necessary appropriation from the appropriate fund to pay the township the amount set forth in the certified statement under section 6(a) of this chapter for real estate owned by the municipality.
(c) This subsection applies to real estate that is exempt from property taxation. The owner of the tax exempt real estate shall pay the amount set forth in the certified statement under section 6(a) of this chapter for the tax exempt real estate. If the owner of the tax exempt real estate fails to pay the amount required by this chapter, the owner is ineligible for the property tax exemption, and the department of local government finance shall deny the property tax exemption for the real estate.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-9
Duties of the county auditor concerning certified statement of costs; disposition of amounts collected
Sec. 9. Except as provided in sections 5 through 8 of this chapter, the county auditor, upon receiving and filing a certified statement under section 7(a) of this chapter, shall:
(1) immediately place the amounts on the certified statement on the tax duplicate of the county; and
(2) collect the amounts at the next tax paying time for the proper township or townships, the same as other state, county,

or township taxes are collected, including penalties, forfeitures, and sales.
After the amounts are collected, the amounts shall be paid to the proper trustee and placed in the township fund.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-10
Budget
Sec. 10. When the annual township budget is prepared, a sufficient amount shall be appropriated to enable the township officials to comply with this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-11
Exemption of land subject to program
Sec. 11. The director of the department of natural resources or the dean of agriculture of Purdue University may totally or partially exempt land that is subject to a program of the department or station from this chapter or any other statute concerning the destruction of detrimental plants.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-12
Assistance to township trustees
Sec. 12. (a) The Purdue University cooperative extension service shall provide technical assistance to township trustees for the control of detrimental plants.
(b) All law enforcement agencies having jurisdiction in a township shall assist the township trustee in carrying out the duties imposed on the trustee under this chapter.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-13
Violation; failure of trustee to perform duties
Sec. 13. A township trustee who fails to perform the duties required of the trustee by this chapter commits a Class C infraction.
As added by P.L.2-2008, SEC.7.

IC 15-16-8-14
Violations; failure to eradicate; selling certain seed
Sec. 14. (a) A person who:
(1) knowingly allows detrimental plants to grow and mature on land owned or possessed by the person;
(2) knowing of the existence of detrimental plants on land owned or possessed by the person, fails to cut them down or eradicate the plants by chemicals each year, as prescribed in this chapter;
(3) having charge of or control over any highway:
(A) knowingly allows detrimental plants to grow or mature on the right-of-way of the highway; or (B) knowing of the existence of the detrimental plants, fails to cut the plants down or eradicate the plants by using chemicals, as prescribed in this chapter;
(4) having charge of or control over the right-of-way of a railroad or interurban company:
(A) knowingly allows detrimental plants to grow and mature on the right-of-way; or
(B) knowing of the existence of the detrimental plants, fails to cut the plants down or eradicate the plants by using chemicals, as prescribed in this chapter; or
(5) knowingly sells Canada thistle (cirsium arvense) seed;
commits a Class C infraction. Each day this section is violated constitutes a separate infraction.
(b) All judgments collected under this section shall be paid to the trustee and placed in the trustee's township funds for use at the discretion of the trustee.
As added by P.L.2-2008, SEC.7.



CHAPTER 9. CONTROL OF JOHNSON GRASS

IC 15-16-9-2
Cooperative extension service technical assistance
Sec. 2. The Purdue University cooperative extension service shall provide technical assistance to property owners to control the growth or spread of Johnson grass.
As added by P.L.2-2008, SEC.7.

IC 15-16-9-3
Violations; exceptions
Sec. 3. (a) Except as provided in subsection (b), a person who knowingly:
(1) contaminates uninfested land with Johnson grass; or
(2) transports Johnson grass in any form capable of germination;
commits a Class C infraction.
(b) A person does not violate this section if the person has written approval of the dean of agriculture of Purdue University or the dean's designee before performing an act described in subsection (a).
As added by P.L.2-2008, SEC.7.



CHAPTER 10. INVASIVE SPECIES COUNCIL

IC 15-16-10-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the invasive species council fund established by section 12 of this chapter.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-3
Council established
Sec. 3. The invasive species council is established within the Purdue University School of Agriculture.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-4
Council's duties
Sec. 4. (a) The council has the following duties:
(1) Recommend:
(A) priorities for projects;
(B) funding; and
(C) rules and laws;
concerning invasive species to the appropriate governmental agencies and legislative committees.
(2) Recommend a lead state agency to:
(A) develop an invasive species inventory for each invasive species taxon; and
(B) develop and maintain a data management system for invasive species in Indiana.
(3) Communicate with other states, federal agencies, and state and regional organizations to enhance consistency and effectiveness in:
(A) preventing the spread of;
(B) early detection of;
(C) response to; and
(D) management of;
invasive species.
(4) Coordinate invasive species education and outreach programs.
(5) Convene or support an invasive species meeting at least once per biennium to provide information on best practices and pertinent research findings.
(6) Assist governmental agencies in:
(A) reviewing current invasive species policies and

procedures; and
(B) addressing any deficiencies or inconsistencies concerning invasive species policies and procedures.
(7) Assist state agencies in reviewing the agencies' performance measures for accountability concerning the agencies' invasive species actions.
(8) Receive reports from any governmental agency regarding actions taken on recommendations of the council.
(9) Apply for grants.
(10) Provide grants for education concerning or management of invasive species.
(b) The council does not have any regulatory authority over invasive species or the authority to hear appeals of grievances.
(c) The council may create advisory committees to provide information and recommendations to the council.
(d) Beginning July 1, 2011, the council shall issue a written report to the natural resources study committee (IC 2-5-5-1) in every odd-numbered year. The report must include a summary of:
(1) the council's activities;
(2) the performance of the council's duties; and
(3) efforts in the state to identify and manage invasive species.
The report may include recommendations of the council.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-5
Membership; appointments; chairperson
Sec. 5. (a) The council consists of the following eleven (11) members:
(1) The dean of the Purdue University College of Agriculture or the dean's designee, who shall act as secretary of the council.
(2) The director of the Indiana state department of agriculture or the director's designee.
(3) The commissioner of the Indiana department of transportation or the commissioner's designee.
(4) The state veterinarian or the state veterinarian's designee.
(5) An employee of the division of fish and wildlife who is designated by the director of the division of fish and wildlife to serve as the aquatic invasive species coordinator.
(6) An employee of the division of entomology and plant pathology who is designated by the director of the division of entomology and plant pathology to serve as the terrestrial invasive species coordinator.
(7) One (1) individual representing research on invasive species.
(8) Two (2) individuals who represent organizations that are primarily concerned with any of the following:
(A) The hardwood tree industry.
(B) The horticulture industry.
(C) The agriculture industry.
(D) The aquaculture industry. (9) Two (2) individuals who represent organizations or local governmental agencies primarily concerned with any of the following:
(A) Land trusts.
(B) Biodiversity conservation.
(C) Aquatic conservation.
(D) Local parks and recreation.
(b) The governor shall appoint the members under subsection (a)(7) through (a)(9).
(c) The council shall annually elect a member to serve as chairperson of the council.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-6
Terms of members; removal
Sec. 6. (a) The term of a member of the council appointed under this chapter is three (3) years.
(b) The term of each member of the council continues until a successor has been appointed.
(c) The appointing authority who appointed a member of the council may remove the member for cause.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-7
Vacancies
Sec. 7. (a) If there is a vacancy on the council, the appointing authority who appointed the member whose position is vacant shall appoint an individual to fill the vacancy. The appointing authority shall appoint a member not later than sixty (60) days after the vacancy occurs.
(b) The member appointed under this section shall fill the vacancy for the remainder of the unexpired term.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-8
Travel expenses
Sec. 8. Members of the council shall serve without compensation. Subject to the availability of money in the fund, members who are not state or county employees are entitled to reimbursement for traveling expenses as provided in the Purdue University travel policies and procedures established by the Purdue University department of transportation and approved by the Purdue University vice president of business services.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-9
Quorum
Sec. 9. Six (6) members of the council constitute a quorum.
As added by P.L.23-2009, SEC.1.
IC 15-16-10-10
Meetings
Sec. 10. (a) The council shall hold at least one (1) regular meeting each year at a date, place, and time to be set by the chairperson.
(b) The chairperson may call special meetings of the council.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-11
Administrative assistance to council
Sec. 11. The Purdue University School of Agriculture shall provide administrative assistance to the council.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-12
Invasive species council fund
Sec. 12. (a) The invasive species council fund is established as a separate fund in the Purdue University treasury to carry out the purposes of this chapter. The fund shall be administered by the council.
(b) The fund consists of any of the following:
(1) Grants.
(2) Appropriations.
(3) Gifts and donations.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The Purdue University treasurer shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments must be deposited in the fund.
(e) Money in the fund may be used for purposes set forth in this chapter and to meet the expenses of administering this chapter.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.23-2009, SEC.1.

IC 15-16-10-13
Expiration of chapter
Sec. 13. This chapter expires July 1, 2015.
As added by P.L.23-2009, SEC.1.






ARTICLE 17. ANIMAL HEALTH AND ANIMAL PRODUCTS

CHAPTER 1. PURPOSE

products in and from Indiana.
As added by P.L.2-2008, SEC.8.

IC 15-17-1-2
Construction of article
Sec. 2. This article shall be liberally construed to effect and promote the purposes of this article.
As added by P.L.2-2008, SEC.8.



CHAPTER 2. DEFINITIONS

IC 15-17-2-2
"Adulterated"
Sec. 2. "Adulterated" means a food product that meets any of the following descriptions:
(1) The product bears or contains a poisonous or deleterious substance that may make the product injurious to health. However, if the substance is not an added substance, the product is not considered adulterated under this subdivision if the quantity of the substance in or on the product does not ordinarily make the product injurious to health.
(2) The product bears or contains any of the following:
(A) Any added poisonous or added deleterious substance that is unsafe within the meaning of Section 406 of the federal Food, Drug, and Cosmetic Act and the regulations adopted under that act.
(B) A pesticide chemical that is unsafe within the meaning of Section 408 of the federal Food, Drug, and Cosmetic Act or the regulations adopted under that act.
(C) A food additive that is unsafe under Section 409 of the federal Food, Drug, and Cosmetic Act or the regulations adopted under that act.
(D) A color additive that is unsafe under Section 721 of the federal Food, Drug, and Cosmetic Act or the regulations adopted under that act.
(E) A new animal drug (or conversion product of a new animal drug) that is unsafe within the meaning of Section 512 of the federal Food, Drug, and Cosmetic Act or the regulations adopted under that act.
However, a product that is not considered adulterated under clause (A), (B), (C), (D), or (E) is considered adulterated if use of the pesticide chemical, food additive, or color additive in or on the product is prohibited by rules of the board in food processing establishments.
(3) The product consists in whole or in part of a filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or unfit for human food.
(4) The product has been prepared, packed, or held under unsanitary conditions under which the product may have:
(A) become contaminated with filth; or
(B) been made injurious to health.
(5) The product is in whole or in part the product of an animal,

including poultry, that has died from a cause other than slaughter.
(6) The product's container consists in whole or in part of a poisonous or deleterious substance that may make the contents injurious to health.
(7) The product has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or an exemption in effect under the federal Food, Drug, and Cosmetic Act.
(8) The product is altered because:
(A) a valuable constituent has been in whole or in part omitted or removed from the product;
(B) a substance has been substituted wholly or in part for the product;
(C) damage or inferiority has been concealed in any manner; or
(D) a substance has been added to the product or mixed or packed with the product to increase the product's bulk or weight, reduce the product's quality or strength, or make the product appear better or of greater value than the product is.
(9) The product is oleomargarine or margarine containing animal fat and any of the raw material used in the product consisted in whole or in part of a filthy, putrid, or decomposed substance or is unfit for human food.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-3
"Animal"
Sec. 3. "Animal" means a member of the animal kingdom, except humans.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-4
"Antemortem inspection"
Sec. 4. "Antemortem inspection" means the inspection of all livestock or poultry before slaughter on the day of slaughter at an official establishment.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-5
"Approved certificate of veterinary inspection"
Sec. 5. "Approved certificate of veterinary inspection" means an official certificate of veterinary inspection that contains the approval of the chief livestock sanitary official of the state of origin.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-6
"Approved slaughtering establishment"
Sec. 6. "Approved slaughtering establishment" means an establishment operating under: (1) the federal Meat Inspection Act (21 U.S.C. 601 et seq.);
(2) the federal Poultry Products Inspection Act (21 U.S.C. 451 et seq.); or
(3) IC 15-17-5.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-7
"Baby chick"
Sec. 7. "Baby chick" means any domestic fowl under the age of six (6) weeks.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-8
"Board"
Sec. 8. "Board" means the Indiana state board of animal health established by IC 15-17-3-1.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-9
"Brucellosis"
Sec. 9. "Brucellosis" (commonly known as abortion disease or Bang's disease) means a dangerous, communicable, and infectious disease in animals caused by brucella organisms.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-10
"Bulk milk hauler/sampler"
Sec. 10. "Bulk milk hauler/sampler" means a person who does the following:
(1) Collects official samples.
(2) May transport raw milk in bulk form.
(3) Transports milk to or from a milk plant, receiving station, or transfer station.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-11
"Bulk milk pickup tanker"
Sec. 11. "Bulk milk pickup tanker" means a vehicle, including the truck, tank, and associated equipment necessary for its use, used by a bulk milk hauler/sampler to transport bulk raw milk for pasteurization from a dairy farm to a milk plant, receiving station, or transfer station.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-12
"Bulk milk route"
Sec. 12. "Bulk milk route" means a group of dairy farms from which milk is collected in a bulk milk pickup tanker and transported to a milk plant, receiving station, or transfer station.
As added by P.L.2-2008, SEC.8.
IC 15-17-2-13
"Can milk hauler" or "cream hauler"
Sec. 13. "Can milk hauler" or "cream hauler" means a person who transports raw fluid milk in cans to a milk plant, receiving station, or transfer station.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-14
"Can milk route"
Sec. 14. "Can milk route" means a group of dairy farms from which milk is collected in milk cans and transported to a milk plant, receiving station, or transfer station.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-15
"Capable of use as human food"
Sec. 15. "Capable of use as human food" means any livestock or poultry carcass or part or product of a livestock or poultry carcass, unless the carcass or part or product of the carcass is:
(1) denatured or identified as not for human food as required by rules adopted by the board to deter its use as human food; or
(2) naturally inedible by humans.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-16
"Certificate" and "certificate of veterinary inspection"
Sec. 16. "Certificate" and "certificate of veterinary inspection" means an official document issued by a state or federal representative or an accredited veterinarian that records a veterinary inspection of an animal, statements about the health of an animal, tests conducted on an animal, vaccinations given an animal, and other information about an animal and the animal's movement that is required by a state or the United States to be recorded.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-17
"Certified brucellosis free herd"
Sec. 17. "Certified brucellosis free herd" means a herd that is certified as free from brucellosis as defined by rules of the board and regulations of the United States Department of Agriculture made under any cooperative agreement authorized by this article.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-18
"Color additive"
Sec. 18. "Color additive" has the meaning set forth in the federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
As added by P.L.2-2008, SEC.8.

IC 15-17-2-19 "Commerce"
Sec. 19. "Commerce" means commerce within Indiana.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-20
"Concentration point"
Sec. 20. "Concentration point" means a licensed place of business under IC 15-17-14 where only feeder pigs, to which the licensee has taken title, are assembled for resale.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-21
"Consignor"
Sec. 21. (a) "Consignor" means any person consigning, shipping, or delivering animals for sale, resale, or exchange.
(b) The term includes any person who causes animals to be transported or who delivers animals to a livestock auction market for the purpose of sale.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-22
"Container"
Sec. 22. "Container" means any box, can, tin, cloth, package, plastic, or other receptacle, wrapper, or cover.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-23
"Dairy farm"
Sec. 23. "Dairy farm" means a place:
(1) where at least one (1) lactating cow, sheep, goat, water buffalo, or other hoofed mammal is kept; and
(2) from which a part or all of the milk or milk products that are produced are provided, sold, or offered for sale to a milk plant, transfer station, or receiving station.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-24
"Dealer"
Sec. 24. (a) Except as specifically exempted or excluded by this article, "dealer" means any person who is engaged in the business of buying, selling, or negotiating the transfer of livestock:
(1) for processing into meat products in conjunction with the operation of a business enterprise; or
(2) for resale, transfer, or final disposition in any other manner.
(b) The term includes the following:
(1) Market agencies.
(2) Stockyards.
(3) Livestock auction markets.
(4) Auction markets.
(5) Buying stations. (6) Concentration points.
(c) For purposes of IC 15-17-5, the term means a person engaged in the business of buying or selling livestock products or poultry products on commission or negotiating purchases or sales of livestock products or poultry products other than for the person's own account or as an employee of another person.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-25
"Disposal plant"
Sec. 25. (a) "Disposal plant" means any plant and all associated equipment that is constructed or intended to be operated for the disposal of the following:
(1) The bodies of dead animals not slaughtered and intended for human food.
(2) The nonedible byproducts from the slaughtering of animals for human food, including the disposal of the body of any animal slaughtered for human food that has become unsuitable for use as human food.
(3) The disposal of the bodies of dead poultry not suitable for human food and of poultry byproducts, including the viscera, heads, feet, and poultry feathers.
(b) The term includes all substations of any plant that are used in connection with a disposal business for the temporary deposit of animal bodies and nonedible byproducts pending final delivery to any disposal plant, including all vehicles and equipment used for the transportation of the bodies and nonedible byproducts.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-26
"Domestic animal"
Sec. 26. (a) "Domestic animal" means an animal that is not wild.
(b) The term is limited to:
(1) cattle, calves, horses, mules, swine, sheep, goats, dogs, cats, poultry, ostriches, rhea, emus, or other birds;
(2) an animal of the bovine, equine, ovine, caprine, porcine, canine, feline, avian, camelid, cervidae, or bison species; or
(3) an aquatic animal that may be the subject of aquaculture (as defined in IC 15-11-7-1).
As added by P.L.2-2008, SEC.8.

IC 15-17-2-27
"Employee"
Sec. 27. "Employee" means a person employed by the board, including the state veterinarian, assistant state veterinarian, deputies, and assistants.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-28
"Establishment" Sec. 28. "Establishment", for purposes of IC 15-17-5, means a building, part of a building, or other location used for:
(1) slaughtering livestock or poultry; or
(2) preparing meat, poultry, meat food products, and meat byproducts capable of use as human food.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-29
"Federal acts"
Sec. 29. "Federal acts", for purposes of IC 15-17-5, means the following:
(1) The federal Meat Inspection Act (21 U.S.C. 601 et seq.).
(2) The federal Poultry Products Inspection Act (21 U.S.C. 451 et seq.).
As added by P.L.2-2008, SEC.8.

IC 15-17-2-30
"Federal Food, Drug, and Cosmetic Act"
Sec. 30. "Federal Food, Drug, and Cosmetic Act" means the federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
As added by P.L.2-2008, SEC.8.

IC 15-17-2-31
"Feeder pig"
Sec. 31. "Feeder pig" means swine of any breed weighing not more than one hundred eighty (180) pounds.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-32
"Food"
Sec. 32. "Food" means the following:
(1) All articles used for food, drink, confectionary, or condiment whether simple, mixed, or compound.
(2) All substances or ingredients used in the preparation of the items described in subdivision (1).
As added by P.L.2-2008, SEC.8.

IC 15-17-2-33
"Food additive"
Sec. 33. "Food additive" has the meaning set forth in the federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
As added by P.L.2-2008, SEC.8.

IC 15-17-2-34
"Garbage"
Sec. 34. (a) "Garbage" means:
(1) any waste material derived in whole or in part from any animal, including fish and poultry; or
(2) refuse from the handling, preparation, cooking, or consumption of food that has been associated with waste

material derived in whole or in part from any animal, including fish and poultry.
(b) The term does not include:
(1) bakery waste;
(2) candy waste;
(3) eggs;
(4) domestic dairy products; or
(5) waste from ordinary household operations that is fed directly to swine on the same premises where the household is located.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-35
"Grade A dry milk and whey products"
Sec. 35. "Grade A dry milk and whey products" means milk products that have been:
(1) produced for use in Grade A pasteurized or aseptically processed milk products; and
(2) manufactured under the federal Food and Drug Administration "Grade A Condensed and Dry Milk Products . Condensed and Dry Whey Supplement I to the Grade A Pasteurized Milk Ordinance".
As added by P.L.2-2008, SEC.8.

IC 15-17-2-36
"Grade A milk and milk products"
Sec. 36. "Grade A milk and milk products" means milk and milk products that meet the requirements for Grade A in IC 15-18-1 and in the rules adopted under IC 15-18-1.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-37
"Herd"
Sec. 37. "Herd", except as provided in IC 15-17-3-22(a), means a group or groups of animals that are:
(1) maintained on common ground; or
(2) geographically separated but under common ownership, supervision, or control.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-38
"Humane method"
Sec. 38. (a) "Humane method" means a method by which livestock is made insensible to pain by mechanical, electrical, chemical, or other means that is rapid and effective, before being shackled, hoisted, thrown, cast, or cut.
(b) The term does not include the use of a manually operated hammer, sledge, or poleax.
As added by P.L.2-2008, SEC.8.
IC 15-17-2-39
"Immediate container"
Sec. 39. "Immediate container" means a container, receptacle, or other covering in which milk products, livestock products, or poultry products are directly contained or wholly or partially enclosed.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-40
"Immediate slaughter"
Sec. 40. (a) "Immediate slaughter" means any animal purchased or sold for:
(1) immediate slaughter; or
(2) slaughter and will be slaughtered by the purchaser not later than seven (7) days after purchase or will be consigned to an establishment or to a properly licensed market facility for reconsignment to a slaughtering establishment not later than seven (7) days after acquiring the animal.
(b) The term does not include an animal that is diverted for any other purpose or use besides immediate slaughter.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-41
"Inedible"
Sec. 41. "Inedible" means not suitable for human consumption.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-42
"Inspector"
Sec. 42. "Inspector" means an individual who is authorized by the board to perform any inspection functions under this article and who meets any of the following criteria:
(1) The person is authorized by the state veterinarian to do any work or perform any duty in connection with the inspection of animals and food products under this article.
(2) The person is an employee or official of the government of the county or other governmental subdivision of this state acting under an agreement between the state veterinarian and a governmental subdivision.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-43
"Label"
Sec. 43. "Label" means a display of written, printed, or graphic matter upon an article or the immediate container, excluding package liners, of an article.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-44
"Labeling"
Sec. 44. "Labeling" means all labels and other written, printed, or

graphic matter:
(1) placed upon an article or any of the article's containers or wrappers; or
(2) accompanying an article.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-45
"Laboratory"
Sec. 45. "Laboratory" means:
(1) the animal disease diagnostic laboratory established by IC 21-46-3-1; or
(2) any other laboratory approved by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-46
"Licensed and accredited veterinarian"
Sec. 46. "Licensed and accredited veterinarian" means a veterinarian:
(1) licensed by any state; and
(2) accredited by the United States Department of Agriculture under 9 CFR Subchapter J to perform official functions.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-47
"Livestock"
Sec. 47. (a) "Livestock", except as provided in subsection (b), means domestic animals, except the following:
(1) Aquatic animals.
(2) Fish.
(3) Dogs.
(4) Cats.
(5) Poultry and other birds; however, the term includes ratites that are domestic animals under section 26 of this chapter.
(b) "Livestock", for purposes of IC 15-17-5, means the following, whether live or dead:
(1) Cattle.
(2) Sheep.
(3) Swine.
(4) Goats.
(5) Bison.
(6) Farm raised cervidae.
(7) Ratitae.
(8) Horses, mules, or other equines.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-48
"Livestock auction market"
Sec. 48. "Livestock auction market" means an established place of business and contiguous surroundings where animals are consigned to be sold at public auction by the operator of the business

as an agent for the consignor in exchange for a commission paid by the consignor.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-49
"Livestock product"
Sec. 49. "Livestock product" means:
(1) a carcass;
(2) part of a carcass;
(3) meat; or
(4) a meat food product;
of livestock.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-50
"Livestock transaction"
Sec. 50. "Livestock transaction", for purposes of IC 15-17-15, means the following:
(1) For market agencies selling livestock on commission, the dollar value of livestock sold on commission.
(2) For market agencies buying on commission and dealers buying livestock, the dollar value of livestock purchased.
(3) For market agencies acting as a clearing agency, the dollar value of livestock purchased by all persons for whom the market agency served as a clearer.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-51
"Manufacturing grade milk products"
Sec. 51. "Manufacturing grade milk products" means dairy products that are not considered Grade A under IC 15-18-1 or under the rules adopted under IC 15-18-1.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-52
"Manufacturing grade raw milk"
Sec. 52. "Manufacturing grade raw milk" means milk produced on a dairy farm that does not have a valid permit issued by the board to sell Grade A raw milk for pasteurization.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-53
"Market agency"
Sec. 53. "Market agency" means a person who buys or sells livestock on a commission basis.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-54
"Meat food product" and "meat product"
Sec. 54. (a) "Meat food product" and "meat product" means a

product capable of use as human food that is made wholly or in part from meat or other part of the carcass of:
(1) cattle;
(2) sheep;
(3) swine;
(4) equines;
(5) bison;
(6) farm raised cervidae;
(7) ratitae; or
(8) goats.
(b) The term does not include products that:
(1) contain meat or other parts of such carcasses only in a relatively small proportion; or
(2) historically have not been considered by consumers as products of the meat food industry and that are exempted from definition as a meat food product by the state veterinarian under conditions the state veterinarian prescribes to ensure that the meat or other parts of the carcass contained in the product are not adulterated and that the products are not represented as meat food products.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-55
"Milk"
Sec. 55. "Milk" means the lacteal secretion practically free from colostrum that:
(1) is obtained by the complete milking of healthy dairy animals; and
(2) meets a definition and standard of identity for milk adopted by the board under IC 4-22-2.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-56
"Milk distributor"
Sec. 56. (a) "Milk distributor" means a person that offers for sale or sells milk or milk products to another person.
(b) The term does not include the following:
(1) A store or market that receives and sells bottled or packaged milk and milk products in the original container or package to consumers.
(2) A restaurant, soda fountain, or similar establishment serving milk or milk products.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-57
"Milk plant"
Sec. 57. (a) "Milk plant" means a place, a premises, or an establishment where milk or milk products are collected, handled, processed, stored, ultrapasteurized, bottled, aseptically processed, condensed, dried, packaged, or prepared for distribution. (b) The term does not include soft ice cream dispensers in restaurants as defined by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-58
"Milk producer"
Sec. 58. "Milk producer" means a person that does the following:
(1) Operates a dairy farm.
(2) Provides, sells, or offers raw milk for sale to a milk plant, receiving station, or transfer station.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-59
"Milk products"
Sec. 59. "Milk products" means those products designated by the rules of the board as:
(1) being within IC 15-18-1; and
(2) conforming to the definitions and standards of identity specified in those rules.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-60
"Milk tank truck"
Sec. 60. "Milk tank truck" means a bulk milk pickup tanker or a milk transport tank.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-61
"Milk tank truck cleaning facility"
Sec. 61. "Milk tank truck cleaning facility" means any place, premises, or establishment that is separate from a milk plant, receiving station, or transfer station where a milk tank truck is cleaned and sanitized.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-62
"Milk transport tank"
Sec. 62. "Milk transport tank" means a vehicle, including the truck and tank, used by a bulk milk hauler/sampler to transport bulk shipments of milk from a milk plant, receiving station, or transfer station to another milk plant, receiving station, or transfer station.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-63
"Milk transportation company"
Sec. 63. "Milk transportation company" means a person that is responsible for a milk tank truck.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-64 "Misbranded"
Sec. 64. "Misbranded" means a food product that meets any of the following descriptions:
(1) The product's labeling is false or misleading in any way.
(2) The product is offered for sale under the name of another food.
(3) The product is an imitation of another food, unless the product's label bears, in type of uniform size and prominence, the word "imitation" and immediately afterward, the name of the food imitated.
(4) The product's container is made, formed, or filled in a manner that is misleading.
(5) Except as provided in IC 15-17-3-22(b), the product, if in packaged form, does not bear a label containing the following:
(A) The name and place of business of the manufacturer, packer, or distributor.
(B) Except as provided in IC 15-17-3-22(c), an accurate statement of the quantity of the product in terms of weight, measure, or numerical count.
(6) A word, statement, or other information required under this chapter or the rules adopted under this chapter to appear on a product's label or other labeling is not prominently placed on the label with sufficient conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in terms making it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(7) The product purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by the rules of the board unless:
(A) the product conforms to the definition and standard; and
(B) the product's label bears the name of the food specified in the definition and standard and, as required by rules of the board, the common names of optional ingredients other than spices, flavoring, and coloring present in the food.
(8) The product purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by rules of the board and the product falls below the applicable standard of fill of container unless the label bears, in a manner and form that the rules specify, a statement that the product falls below that standard.
(9) The product's label does not bear the following:
(A) The common or usual name of the food, if any.
(B) Except as provided in IC 15-17-3-22(d), if the product is fabricated from at least two (2) ingredients, the common or usual name of each ingredient. However, spices, flavorings, and colorings may, when authorized by the state veterinarian, be designated as spices, flavorings, and colorings without naming each ingredient.
(10) The product purports to be or is represented for special

dietary uses, unless the product's label bears information concerning the product's vitamin, mineral, and other dietary properties that the board determines to be necessary to fully inform purchasers of the product's value for the special dietary uses as set forth in rules adopted by the board.
(11) Except as provided in IC 15-17-3-22(e), the product contains artificial flavoring, artificial coloring, or a chemical preservative, unless the product bears labeling stating that fact.
(12) The product fails to bear directly on the product and on the product's containers information the board prescribes by rule, including an official mark, to ensure that the product will not have false or misleading labeling and that the public will be reasonably informed about the product.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-65
"Modified accredited or tuberculosis free area"
Sec. 65. "Modified accredited or tuberculosis free area" means an area that meets the requirements established by the board and the United States department of agriculture under a cooperative agreement as provided for by this article.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-66
"Move"
Sec. 66. "Move" means the following:
(1) To carry, enter, import, mail, ship, or transport.
(2) To aid, abet, cause, or induce carrying, entering, importing, mailing, shipping, or transporting.
(3) To offer to carry, enter, import, mail, ship, or transport.
(4) To receive in order to carry, enter, import, mail, ship, or transport.
(5) To release into the environment.
(6) To allow any of the activities described in this section.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-67
"Nonedible"
Sec. 67. "Nonedible" means not suitable for human consumption.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-68
"Oath"
Sec. 68. "Oath" includes affirmation.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-69
"Object"
Sec. 69. "Object", for purposes of IC 15-17-1 through IC 15-17-17, means a pest or disease or a material or tangible thing

that could harbor a pest or disease.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-70
"Official certificate"
Sec. 70. "Official certificate", for purposes of IC 15-17-5, means a certificate prescribed by rules of the board for issuance by an inspector or other person performing official functions under IC 15-17-5.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-71
"Official device"
Sec. 71. "Official device" means a device prescribed or authorized by the state veterinarian for use in applying an official mark.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-72
"Official establishment"
Sec. 72. "Official establishment", for purposes of IC 15-17-5, means an establishment that has been granted inspection under IC 15-17-5.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-73
"Official health certificate"
Sec. 73. "Official health certificate" or "official certificate of veterinary inspection" means an official document issued by a state or federal representative or an accredited veterinarian who records a veterinary inspection of an animal, statements about the health of an animal, tests conducted on an animal, vaccinations given an animal, and other information about an animal and the animal's movement that is required by a state or by the United States to be recorded.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-74
"Official identification"
Sec. 74. "Official identification" means the method of identification recognized or required by the board for an animal or class of animals under a rule adopted by the board under IC 4-22-2.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-75
"Official inspection legend"
Sec. 75. "Official inspection legend" means a symbol prescribed by rules of the board showing that an article was inspected and passed in accordance with IC 15-17-5.
As added by P.L.2-2008, SEC.8.
IC 15-17-2-76
"Official laboratory"
Sec. 76. "Official laboratory" means a biological, chemical, or physical laboratory that meets the following conditions:
(1) The laboratory is under the direct supervision of the board or a state or local governmental agency designated by the board.
(2) The laboratory is authorized and certified by the board to do official work.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-77
"Official mark"
Sec. 77. "Official mark" means the official inspection legend or other symbol prescribed by rules of the board to identify the status of an article, livestock, or poultry under IC 15-17-5.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-78
"Officially designated laboratory"
Sec. 78. "Officially designated laboratory" means:
(1) a commercial laboratory authorized and certified by the board to do official work; or
(2) an industry laboratory authorized and certified by the board to do official work.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-79
"Officially vaccinated calves"
Sec. 79. "Officially vaccinated calves" means calves that were vaccinated in accordance with the state rules and federal regulations existing at the time of vaccination.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-80
"Packer"
Sec. 80. "Packer" means any person engaged in the business of:
(1) buying livestock to be slaughtered for food;
(2) manufacturing or preparing meat or meat food products for sale or shipment in commerce; or
(3) marketing meat and meat food products acting as a wholesaler, broker, dealer, or distributor.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-81
"Packers and Stock Yards Act"
Sec. 81. "Packers and Stock Yards Act" means the act of Congress designated as the Packers and Stock Yards Act of 1921 (42 U.S. Statutes at Large, page 159), all statutes amending the act, and all regulations adopted under the act.
As added by P.L.2-2008, SEC.8.
IC 15-17-2-82
"Pasteurization", "pasteurized", and similar terms
Sec. 82. "Pasteurization", "pasteurized", and similar terms mean the following:
(1) The process of heating every particle of milk or milk products (except ice cream, ice milk, and sherbet mixture) to:
(A) at least one hundred forty-five (145) degrees Fahrenheit and holding the particle continuously at or above this temperature for at least thirty (30) minutes; or
(B) at least one hundred sixty-one (161) degrees Fahrenheit and holding the particle continuously at or above this temperature for at least fifteen (15) seconds;
in equipment that is properly operated and approved by the board.
(2) The process of heating milk products that have higher milk fat content than milk or that contain added sweeteners to:
(A) at least one hundred fifty (150) degrees Fahrenheit and held continuously at or above this temperature for at least thirty (30) minutes; or
(B) at least one hundred sixty-six (166) degrees Fahrenheit and held continuously at or above this temperature for at least fifteen (15) seconds.
(3) The process of heating every particle of ice cream, ice milk, or sherbet mixture (except fruits, fruit juices, nuts, cocoa or chocolate, maple syrup, cakes, confections, or other flavoring or color) to:
(A) one hundred fifty-five degrees (155) Fahrenheit and holding the particle continuously at or above this temperature for at least thirty (30) minutes;
(B) at least one hundred seventy-five (175) degrees Fahrenheit and holding the particle continuously at or above this temperature for at least twenty-five (25) seconds; or
(C) at least one hundred ninety-four (194) degrees Fahrenheit for at least one-half (1/2) second.
(4) Any other pasteurization process that is found to be equally efficient and that is approved by rule of the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-83
"Person"
Sec. 83. "Person" means any individual, trustee, receiver, corporation, limited liability company, partnership, and any other firm, organization, association, cooperative, or group of individuals or persons.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-84
"Pest"
Sec. 84. "Pest" means any of the following that can directly or indirectly injure, cause damage to, or cause disease in animals: (1) A protozoan.
(2) A plant.
(3) A bacterium.
(4) A fungus.
(5) A virus or viroid.
(6) An infectious agent or other pathogen.
(7) An arthropod.
(8) A parasite.
(9) A prion.
(10) A vector.
(11) An organism similar to or allied with any of the organisms described in this section.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-85
"Pesticide chemical"
Sec. 85. "Pesticide chemical" has the meaning set forth in the federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
As added by P.L.2-2008, SEC.8.

IC 15-17-2-86
"Postmortem inspection"
Sec. 86. "Postmortem inspection" means the inspection of livestock or poultry at the time of slaughter at an official establishment.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-87
"Poultry"
Sec. 87. "Poultry", for purposes of IC 15-17-3 and IC 15-17-5, means a domesticated bird, whether live or dead.
As added by P.L.2-2008, SEC.8. Amended by P.L.50-2010, SEC.1.

IC 15-17-2-88
"Poultry product"
Sec. 88. (a) "Poultry product", for purposes of IC 15-17-5, means a poultry carcass, part of a poultry carcass, or a product that is made wholly or in part from a poultry carcass or part of a poultry carcass.
(b) The term does not include products that:
(1) contain poultry ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry; and
(2) are exempted by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-89
"Practice of veterinary medicine"
Sec. 89. "Practice of veterinary medicine" has the meaning set forth in IC 25-38.1-1-12.
As added by P.L.2-2008, SEC.8.
IC 15-17-2-90
"Prepared"
Sec. 90. "Prepared" means slaughtered, canned, cured, salted, smoked, stuffed, rendered, boned, cut up, frozen, dried, stored, or otherwise manufactured or processed.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-91
"Private sale"
Sec. 91. "Private sale" means any sale other than a public sale.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-92
"Public sale"
Sec. 92. "Public sale" means a sale where the general public is invited to participate whether held at an established place of business or at a place where sales are infrequently held.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-93
"Reactor"
Sec. 93. "Reactor" means an animal that has been tested for a certain disease and shows a positive reaction to an official test for the disease according to existing state rules or federal regulations at the time of the test.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-94
"Receiving station"
Sec. 94. (a) "Receiving station" means a place, a premises, or an establishment where milk or milk products are collected, handled, stored, or cooled and prepared for distribution.
(b) The term does not include soft ice cream dispensers in restaurants as defined by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-95
"Rendered product"
Sec. 95. "Rendered product" means waste material derived in whole or in part from any animal, including fish and poultry, and refuse from the handling, preparation, cooking, or consumption of food that has been ground and heated to a minimum temperature of two hundred thirty (230) degrees Fahrenheit to make products such as animal, poultry, or fish protein meal, grease, or tallow.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-96
"Renderer"
Sec. 96. (a) "Renderer" means a person engaged in the business of operating a disposal plant for the rendering of livestock or poultry

carcasses or parts or products of such carcasses.
(b) The term does not include rendering conducted under inspection or exemption under IC 15-17-5.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-97
"Sale", "sell", or "selling"
Sec. 97. (a) "Sale", "sell", or "selling" means sale, lease, donation, trade, barter, or exchange in any manner.
(b) The term includes the following:
(1) Manufacture, processing, transporting, handling, packing, canning, bottling, or any other productions, preparation, or putting up.
(2) Exposure, offer, or any other proffer.
(3) Holding, storing, or any other possession.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-98
"Stockyards"
Sec. 98. (a) "Stockyards" means a place, an establishment, or a facility conducted, operated, or managed for profit or not for profit as a public market in which livestock is assembled for purchase or sale at competitive bidding, or purchase by the persons operating the stockyards.
(b) The term includes concentration points where livestock is assembled for redistribution or resale by means other than competitive bidding.
(c) The term does not include livestock auction markets.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-99
"Transfer station"
Sec. 99. "Transfer station" means a place, a premises, or an establishment where milk or milk products are transferred directly from one (1) milk tank truck to another.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-100
"Transport vehicle"
Sec. 100. "Transport vehicle" means a vehicle used for transporting:
(1) dead animal bodies;
(2) nonedible byproducts from the slaughtering of animals and poultry; or
(3) restaurant grease.
As added by P.L.2-2008, SEC.8.

IC 15-17-2-101
"Tuberculosis"
Sec. 101. "Tuberculosis" means tuberculosis in an animal. As added by P.L.2-2008, SEC.8.

IC 15-17-2-102
"Veterinarian"
Sec. 102. "Veterinarian" means a person authorized by law to practice veterinary medicine.
As added by P.L.2-2008, SEC.8.



CHAPTER 3. BOARD OF ANIMAL HEALTH

IC 15-17-3-1
Creation
Sec. 1. The Indiana state board of animal health is established.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-2
Membership
Sec. 2. The board consists of eleven (11) members appointed by the governor as follows:
(1) One (1) member from the school of veterinary medicine of Purdue University upon the recommendation of the Purdue University board of trustees.
(2) Two (2) members, each of whom must:
(A) be a graduate of a veterinary college accredited by the American Veterinarian Medical Association and licensed

and accredited to practice veterinary medicine and surgery in Indiana;
(B) have at least five (5) years experience in veterinary medicine; and
(C) actually be engaged in the general practice of veterinary medicine during the member's term on the board.
The members appointed under this subdivision may not belong to the same political party.
(3) Seven (7) members with the following qualifications:
(A) One (1) member must be engaged in poultry production.
(B) One (1) member must be engaged in dairying.
(C) One (1) member must be engaged in swine production.
(D) One (1) member must be engaged in beef-type cattle production.
(E) One (1) member must be engaged in horse production.
(F) One (1) member must be engaged in sheep production.
(G) One (1) member must be:
(i) engaged in small animal veterinary medical practice; and
(ii) a veterinarian licensed and accredited to practice veterinary medicine and surgery in Indiana who has been licensed and accredited for at least five (5) years.
The members appointed under clauses (A) through (F) must be producers of livestock or poultry who are engaged in livestock or poultry production during their service on the board. Not more than four (4) of the members appointed under this subdivision may belong to the same political party.
(4) One (1) member who holds or is affiliated with an organization that holds any of the following issued by the board:
(A) A license issued under this article.
(B) A grant of inspection issued to a meat processing establishment under IC 15-17-5.
(C) A permit issued to a milk plant under IC 15-18-1.
As added by P.L.2-2008, SEC.8. Amended by P.L.133-2012, SEC.180.

IC 15-17-3-3
Conflict of interest
Sec. 3. A member of the board may not be directly or indirectly interested as director, officer, salesman, or employee of a person engaged in the manufacture or sale of any commercial product, byproduct, or biological product affecting the livestock industry.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-4
Compensation
Sec. 4. A member of the board is entitled to a per diem and transportation expense as provided by law when engaged in the member's official duties. As added by P.L.2-2008, SEC.8.

IC 15-17-3-5
Term
Sec. 5. (a) The term of a member of the board is four (4) years beginning on April 1.
(b) A member serves until the member's successor is appointed and qualified.
(c) Except as provided in subsection (d), a person is not eligible to serve as a member of the board for more than two (2) consecutive full terms.
(d) Subsection (c) does not apply to the member appointed from the school of veterinary medicine at Purdue University under section 2(1) of this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-6
Expiration of terms
Sec. 6. (a) The terms of:
(1) the member engaged in dairying; and
(2) the member engaged in swine production;
appointed under section 2(3) of this chapter expire March 31, 2008, and every four (4) years thereafter.
(b) The terms of:
(1) the members engaged in:
(A) poultry production; and
(B) sheep production;
appointed under section 2(3) of this chapter; and
(2) one (1) veterinarian member appointed under section 2(2) of this chapter;
expire March 31, 2009, and every four (4) years thereafter.
(c) The terms of:
(1) the member engaged in horse production appointed under section 2(3) of this chapter; and
(2) the member affiliated with a licensed livestock market appointed under section 2(4) of this chapter;
expire March 31, 2010, and every four (4) years thereafter.
(d) The terms of:
(1) the members engaged in:
(A) beef-type cattle production; and
(B) small animal veterinary medical practice;
appointed under section 2(3) of this chapter; and
(2) one (1) veterinarian member appointed under section 2(2) of this chapter;
expire March 31, 2011, and every four (4) years thereafter.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-7
Appointment of successor
Sec. 7. At least thirty (30) days before the expiration of the term

of office of a member of the board, the governor shall appoint a successor.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-8
Vacancies
Sec. 8. In the event of a vacancy, the governor shall immediately appoint a successor to complete the unexpired term.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-9
Officers
Sec. 9. The board shall elect a chairperson and vice chairperson from the board's membership each year at the board's April meeting. The chairperson and vice chairperson each serve a term of one (1) year. The state veterinarian serves as secretary of the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-10
Meetings; quorum
Sec. 10. (a) The board:
(1) shall hold quarterly meetings at the board's office in Indianapolis, during January, April, July, and October of each year; and
(2) may hold special meetings upon the call of the chairperson or a majority of the members of the board.
(b) Six (6) members of the board constitute a quorum to transact business.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-11
Duties
Sec. 11. The board has general supervision of:
(1) the prevention, detection, control, and eradication of diseases and pests affecting the health of animals within and in transit through Indiana; and
(2) the production, manufacture, processing, and distribution of products derived from animals;
to control health hazards that may threaten the public health and welfare of the citizens of Indiana.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-12
Powers
Sec. 12. The board has all powers necessary to fulfill the board's duties under this article.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-13
Additional powers and duties Sec. 13. In addition to the powers and duties given the board in this article and by law, the board has the powers and duties reasonable and necessary to do the following:
(1) Provide for the quarantine of animals and objects to prevent, control, and eradicate diseases and pests of animals.
(2) Develop, adopt, and implement programs and procedures for establishing and maintaining accredited, certified, validated, or designated disease or pest free or disease or pest monitored animals, herds, flocks, or areas, including the following:
(A) The establishment and maintenance of herds that are monitored for disease or pest syndromes.
(B) The establishment and maintenance of certified or validated brucellosis free herds, animals, and areas.
(C) The establishment and maintenance of accredited tuberculosis free herds, animals, and areas.
(3) Develop, adopt, and implement programs and plans for the prevention, detection, control, and eradication of diseases and pests of animals.
(4) Control or prohibit, by permit or other means, the movement and transportation into, out of, or within Indiana of animals and objects in order to prevent, detect, control, or eradicate diseases and pests of animals. When implementing controls or prohibitions, the board may consider whether animals or objects are diseased, suspected to be diseased, or under quarantine, or whether the animals or objects originated from a country, a state, an area, or a premises that is known or suspected to harbor animals or objects infected with or exposed to a disease or pest of animals.
(5) Control or prohibit the public and private sale of animals and objects in order to prevent the spread of disease and pests of animals.
(6) Control the use, sanitation, and disinfection of:
(A) public stockyards; and
(B) vehicles used to transport animals and objects into and within Indiana;
to accomplish the objectives of this article.
(7) Control the use, sanitation, and disinfection of premises, facilities, and equipment to accomplish the objectives of this article.
(8) Control the movement of animals and objects to, from, and within premises where diseases or pests of animals may exist.
(9) Control the movement and disposal of carcasses of animals and objects.
(10) Control the manufacture, sale, storage, distribution, handling, and use of serums, vaccines, and other biologics and veterinary drugs, except those drugs for human consumption regulated under IC 16-42-19, to be used for the prevention, detection, control, and eradication of disease and pests of animals.
(11) Control and prescribe the means, methods, and procedures

for the vaccination or other treatment of animals and objects and the conduct of tests for diseases and pests of animals.
(12) Develop, adopt, and implement plans and programs for the identification of animals, objects, premises, and means of conveyances. Plans and programs may include identification:
(A) of animals or objects that have been condemned under this article; and
(B) related to classification as to disease, testing, vaccination, or treatment status.
(13) Establish the terms and method of appraisal or other determination of value of animals and objects condemned under this article, the payment of any indemnities that may be provided for the animals and objects, and the regulation of the sale or other disposition of the animals or objects.
(14) Control the sale of baby chicks.
(15) Cooperate and enter into agreements with the appropriate departments and agencies of this state, any other state, or the federal government to prevent, detect, control, and eradicate diseases and pests of animals.
(16) Control or prohibit the movement and transportation into, out of, or within Indiana of wild animals, including birds, that might carry or disseminate diseases or pests of animals.
(17) Provide for condemning or abating conditions that cause, aggravate, spread, or harbor diseases or pests of animals.
(18) Establish and designate, in addition to the animal disease diagnostic laboratory under IC 21-46-3-1, other laboratories necessary to make tests of any nature for diseases and pests of animals.
(19) Investigate, develop, and implement the best methods for the prevention, detection, control, suppression, or eradication of diseases and pests of animals.
(20) Investigate, gather, and compile information concerning the organization, business conduct, practices, and management of any registrant, licensee, permittee, applicant for a license, or applicant for a permit.
(21) Investigate allegations of unregistered, unlicensed, and unpermitted activities.
(22) Institute legal action in the name of the state of Indiana necessary to enforce:
(A) the board's orders and rules; and
(B) this article.
(23) Control the collection, transportation, and cooking of garbage to be fed to swine or other animals and all matters of sanitation relating to the collection, transportation, and cooking of garbage affecting the health of swine or other animals and affecting public health and comfort.
(24) Adopt an appropriate seal.
(25) Issue orders as an aid to enforcement of the powers granted by this article, IC 15-18-1, and IC 15-19-6.
(26) Control disposal plants and byproducts collection services

and all matters connected to disposal plants and byproducts collection services.
(27) Abate biological or chemical substances that:
(A) remain in or on any animal before or at the time of slaughter as a result of treatment or exposure; and
(B) are found by the board to be or have the potential of being injurious to the health of animals or humans.
(28) Regulate the production, manufacture, processing, and distribution of products derived from animals to control health hazards that may threaten:
(A) animal health;
(B) the public health and welfare of the citizens of Indiana; and
(C) the trade in animals and animal products in and from Indiana.
(29) Cooperate and coordinate with local, state, and federal emergency management agencies to plan and implement disaster emergency plans and programs as the plans and programs relate to animals in Indiana.
(30) Assist law enforcement agencies investigating allegations of cruelty and neglect of animals.
(31) Assist organizations that represent livestock and poultry producers with issues and programs related to the care of livestock and poultry.
(32) Establish a registry of commercial dog brokers and commercial dog breeders in Indiana.
As added by P.L.2-2008, SEC.8. Amended by P.L.111-2009, SEC.3; P.L.50-2010, SEC.2.

IC 15-17-3-14
Delegation of duties to state veterinarian
Sec. 14. The board may delegate any of the board's duties to the state veterinarian, except the following:
(1) The duty to supervise the state veterinarian.
(2) The duty to hold hearings under this article and IC 4-21.5.
(3) The duty to adopt rules.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-15
Inspections; entry onto property; remediation
Sec. 15. (a) The board or the board's agent:
(1) may make sanitary inspections and surveys; and
(2) may enter upon any public or private property where any animals or objects are at the time quartered, including the location of the carcass of any animal;
to inspect the property, examine the animals or objects, conduct tests in regard to the presence of diseases or pests of animals and the possible cause and sources of the disease or pest, and perform any other function authorized by this article.
(b) The board or the board's agent may hold, seize, quarantine,

treat, destroy, dispose of, or take other remedial action with respect to any animal or progeny of any animal, object, or means of conveyance that the board or the board's agent:
(1) has reason to believe:
(A) may carry, may have carried, or may have been affected by or exposed to any disease or pest of animals; or
(B) violates this article or a rule adopted under this article;
(2) finds is not being maintained or has not been maintained in accordance with a quarantine or condition imposed under this article, a rule adopted under this article, or an order issued under this article; or
(3) determines must be acted upon to prevent the dissemination of a disease or pest of animals.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-16
Subpoenas
Sec. 16. The board, over the signature of the chairperson or another board member authorized by the board, may do the following to accomplish the board's objectives:
(1) Subpoena and bring before the board any person in this state to take testimony either orally or by deposition or by exhibit, with the same fees and mileage, and in the same manner as prescribed by law in judicial procedure in civil cases in the circuit courts of Indiana.
(2) Subpoena and order any person to provide to board personnel for inspection and copying records, photographs, and any other type of document or data compilation, or to allow access for inspection, copying, testing, sampling, analysis, or treatment to any tangible thing, including animals, carcasses of animals, animal feed, and meat, dairy, and other human food products.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-17
Oaths
Sec. 17. An agent of the board may administer oaths to witnesses at any hearing that the board is authorized by law to conduct.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-18
Reports
Sec. 18. (a) The board may require, by general or special order, licensees and permittees under this article to file with the board in a prescribed form:
(1) annual, periodic, or special reports; or
(2) answers, in writing, to specific questions;
to provide information concerning the business conduct of the licensee or permittee and the practices and management of the business of the licensee or permittee as the practices and

management relate to other persons in the same business.
(b) The board may require that the reports and answers under this section be made under oath and filed within a reasonable time if the requirements are determined to be essential by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-19
Federal laws
Sec. 19. The board may, on behalf of the state, accept or adopt, in whole or in part, federal laws, including regulations adopted by agencies of the United States that are necessary or helpful in fulfilling the board's duties under this article. The board may cooperate with the authorities of the United States government within Indiana in enforcing state and federal laws.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-20
Funds from sources other than the state
Sec. 20. The board may accept, use, and expend funds or other resources from sources other than the state if:
(1) the resources are awarded for the pursuit of a specific objective that the board is authorized to accomplish under this article or that the board is qualified to accomplish by reason of the board's jurisdiction or professional expertise;
(2) the resources are expended for the pursuit of the objective for which the resources are awarded;
(3) activities connected with or occasioned by the expenditure of the resources do not interfere with or impair the performance of the board's duties and responsibilities and do not conflict with the exercise of the board's powers and duties under this article;
(4) monetary resources are kept in separate accounts in the state treasury; and
(5) reports of the board's receipt and use of the resources are prepared periodically.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-21
Rules
Sec. 21. The board shall adopt rules under IC 4-22-2 that are reasonable and necessary to discharge the duties imposed on the board by law and to implement this article, IC 15-18-1, and IC 15-19-6.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-22
Allowable adoptions of rules
Sec. 22. (a) Notwithstanding IC 15-17-2-37, the board may adopt by rule a different definition of "herd" to advance a disease control program or objective. (b) Notwithstanding IC 15-17-2-64(5), the board may adopt rules concerning livestock products that are not in containers to establish the circumstances under which those products are not considered misbranded.
(c) Notwithstanding IC 15-17-2-64(5)(B), the board may adopt rules concerning small containers to establish variations or exemptions from label quantity statements under which the containers are not considered misbranded.
(d) Notwithstanding IC 15-17-2-64(9)(B), the board shall adopt rules to establish exemptions for product labels that do not bear the common or usual name of each ingredient in a product fabricated from at least two (2) ingredients under which the products are not considered misbranded if listing the common or usual name of each ingredient is impracticable or results in deception or unfair competition.
(e) Notwithstanding IC 15-17-2-64(11), the board shall adopt rules to establish exemptions for products that contain artificial flavoring, artificial coloring, or a chemical preservative under which the products are not considered misbranded if the products do not bear a label stating that the products contain those substances if stating that fact is impracticable.
As added by P.L.2-2008, SEC.8.

IC 15-17-3-23
Livestock and poultry standards of care
Sec. 23. The board may adopt rules to establish standards governing the care of livestock and poultry. The board shall consider the following when adopting the standards:
(1) The health and husbandry of the livestock and poultry.
(2) Generally accepted farm management practices.
(3) Generally accepted veterinary standards and practices.
(4) The economic impact the standards may have on:
(A) livestock and poultry farmers;
(B) the affected livestock and poultry sector; and
(C) consumers.
As added by P.L.50-2010, SEC.3.



CHAPTER 4. PERSONNEL

IC 15-17-4-2
State veterinarian; qualifications
Sec. 2. The state veterinarian:
(1) must:
(A) be a graduate of a recognized veterinary college;
(B) be licensed and accredited to practice veterinary medicine in Indiana; and
(C) have at least five (5) years experience as a general practitioner of veterinary medicine or as a veterinary administrator, or both; and
(2) may not be a member of the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-3
State veterinarian; term
Sec. 3. The state veterinarian shall serve a term of four (4) years.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-4
State veterinarian; vacancy
Sec. 4. A vacancy in the office of state veterinarian shall be filled for the unexpired term in the same manner as for a full term.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-5
State veterinarian; duties
Sec. 5. The state veterinarian:
(1) serves as secretary of the board;
(2) provides technical advice and assistance to the board of veterinary medical examiners; and
(3) performs the duties delegated by the board to the state veterinarian.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-6
Organization of board
Sec. 6. The state veterinarian may, subject to the approval of the board:
(1) organize the personnel and functions of the board into

divisions and subdivisions;
(2) delegate responsibilities to the divisions and employees; and
(3) consolidate, divide, or abolish the divisions and subdivisions;
as necessary to carry out the state veterinarian's powers and duties and the powers and duties of the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-7
State veterinarian; salary
Sec. 7. The salary of the state veterinarian is fixed by the board with the approval of the governor.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-8
Employees; appointment
Sec. 8. The board:
(1) may appoint one (1) assistant state veterinarian; and
(2) shall appoint other employees necessary to carry out this article.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-9
Employees; nonpartisan
Sec. 9. All employees of the board shall be selected on a nonpartisan basis and may not be discharged for political reasons.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-10
Employees; salaries
Sec. 10. The salary of the employees of the board shall be fixed according to IC 4-12-2.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-11
Employees; expenses
Sec. 11. Employees are entitled to receive necessary transportation and per diem expenses while away from the employees' official station and performing official duties.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-12
Prohibited fees; private practice
Sec. 12. (a) An employee may not receive or collect any fee or other payment for any services provided as an employee.
(b) To learn professional skills and become familiar with new developments in the field of veterinary medicine, the state veterinarian or other veterinarians employed by the board may, in an individual capacity as a licensed veterinarian but not in an official capacity as a board employee, engage in the private practice of

veterinary medicine if the private practice of veterinary medicine does not interfere with the employee's performance of duties as an employee of the board or does not violate state laws governing ethics and conflicts of interest.
(c) The board may impose conditions or restrictions on the practice of veterinary medicine by the board's employees to facilitate the performance of board duties and compliance with state ethics laws.
(d) The state is not liable for any act performed by the state veterinarian or a board employee performed in the private practice of veterinary medicine.
As added by P.L.2-2008, SEC.8.

IC 15-17-4-13
Repealed
(Repealed by P.L.100-2012, SEC.47.)



CHAPTER 5. MEAT AND POULTRY INSPECTION; HUMANE SLAUGHTER ACT

IC 15-17-5-2
Administration
Sec. 2. The state veterinarian shall administer this chapter to accomplish the purposes set forth in section 1 of this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-3
Designation of board
Sec. 3. The board is designated as the appropriate state agency to cooperate with the Secretary of Agriculture of the United States in the administration of this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-4
Duties of board
Sec. 4. To accomplish the objectives of this chapter, the board or

an agent of the board may do the following:
(1) Require by rules the following:
(A) Antemortem inspection and postmortem inspection of livestock and poultry slaughtered for distribution as human food.
(B) Except for the operations of establishments exempt under section 11 of this chapter, the quarantine, segregation, and inspection of livestock and poultry slaughtered, and of livestock products and poultry products processed or prepared for distribution at all establishments in Indiana.
(2) Require by rules the following:
(A) The identification of livestock and poultry for inspection purposes.
(B) The marking and labeling of livestock products, poultry products, livestock and poultry product containers, or both the product and containers as:
(i) "Indiana Inspected and Passed" if the products are found upon inspection to be not adulterated;
(ii) "Indiana Inspected and Condemned" if the products are found upon inspection to be adulterated; or
(iii) "Not for Sale" if the products are produced under an exemption from inspection.
(C) The destruction for food purposes of all condemned products under the supervision of an inspector.
(3) Prohibit the entry into official establishments of livestock products and poultry products not prepared under federal inspection or inspection under this chapter and further limit the entry of the products and other materials into official establishments under conditions that the board considers necessary to effectuate the purposes of this chapter.
(4) Require by rules that when livestock products and poultry products leave official establishments, the products bear directly on the products or on the containers, or both, as the board requires, all information necessary to prevent a product from being misbranded, and that all labeling and containers to be used for the products when sold or transported in commerce be approved by the board to ensure that the products comply with this chapter.
(5) Investigate the sanitary conditions of each establishment and withdraw or refuse to provide inspection service at an establishment where the sanitary conditions are such as to make adulterated any livestock products or poultry products prepared or handled at the establishment.
(6) Adopt rules concerning sanitation for all establishments, including custom slaughterers or processors, engaged in the slaughtering of livestock or poultry or preparing meat food products or poultry products capable of use as human food.
(7) Require by rules that the following persons keep records that fully and correctly disclose all transactions involving meat food products and poultry products: (A) Persons in the business of slaughtering livestock or poultry or preparing, freezing, packaging, labeling, buying, selling (as dealers, wholesalers, or other similar persons), transporting, or storing any livestock products or poultry products for human or animal food.
(B) Persons in business as renderers or in the business of buying, selling, or transporting dead, dying, disabled, or diseased livestock or poultry, or parts of the carcasses of animals, including poultry, that died other than by slaughter.
The board shall adopt rules that require persons described under clauses (A) and (B) to give the state veterinarian access to the places of business, an opportunity at all reasonable times to examine the facilities, inventory, and records, an opportunity to copy the records, and an opportunity to take reasonable samples of the inventory.
(8) If necessary to permit interstate shipment, enter into reciprocal agreements with states adjoining Indiana and the United States Department of Agriculture concerning the inspection of livestock, poultry, and other animals.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-5
Powers of board or state veterinarian
Sec. 5. To accomplish the purposes in section 1 of this chapter, the board or state veterinarian may do the following:
(1) Remove inspectors from an establishment that:
(A) fails to destroy condemned products as required under this chapter; or
(B) repeatedly violates this chapter.
(2) Refuse to provide inspection service under this chapter with respect to an establishment for violations of this chapter and causes specified in Section 401 of the Federal Meat Inspection Act or Section 18 of the Federal Poultry Products Inspection Act.
(3) Order labeling and containers to be withheld from use if the state veterinarian determines that the:
(A) labeling is false or misleading; or
(B) containers are unsafe or of a misleading size or form.
(4) Adopt rules, after consultation with the Secretary of Agriculture of the United States, to prescribe the sizes and style of type to be used for labeling information required under this chapter and definitions and standards of identity or composition or standards of fill of container identical with federal standards when the board considers this action appropriate for the protection of the public.
(5) Adopt rules to prescribe conditions of storage and handling of livestock products and poultry products by persons engaged in the business of buying, selling, freezing, storing, or transporting the products in commerce to ensure that the products will not be adulterated or misbranded when delivered

to the consumer.
(6) Require that equines be slaughtered and prepared in separate establishments from where other livestock are slaughtered or the products of other livestock are prepared.
(7) Adopt rules to require that every person who is engaged in business in commerce as a dealer, a renderer, a manufacturer of food for animals derived from livestock or poultry carcasses, or a wholesaler or public warehouseman of livestock products or poultry products, or who is engaged in the business of buying, selling, or transporting in commerce dead, dying, disabled, or diseased livestock or poultry or parts of the carcasses of such animals, including poultry, that died other than by slaughter shall register with the board the person's name and the address of each place of business and all trade names under which the person conducts the person's business.
(8) Adopt rules adopting provisions of federal regulations with changes the board considers appropriate to make the regulations applicable to operations and transactions subject to this chapter.
(9) Adopt other rules the board considers necessary for the efficient execution of this chapter, including rules of practice providing an opportunity for a hearing in connection with issuance of rules or orders under this chapter and prescribing procedure for proceedings as provided in IC 4-21.5 and this article. This subdivision and subdivision (8) do not preclude a requirement that a label or container be withheld from use or a requirement for a refusal of inspection under this chapter pending issuance of a final order in a proceeding.
(10) Appoint and prescribe the duties of inspectors and other personnel as the state veterinarian considers necessary for the efficient execution of this chapter.
(11) Cooperate with the Secretary of Agriculture of the United States in the administration of this chapter to effectuate the purposes of this chapter, accept federal assistance for that purpose, and spend state public funds appropriated for the administration of this chapter to pay not more than fifty percent (50%) of the estimated total cost of the cooperative program.
(12) Recommend to the Secretary of Agriculture of the United States for appointment to the advisory committees provided for in the federal acts the officials or employees of the board that the board designates.
(13) Serve at the pleasure of the governor as the representative for consultation with the Secretary of Agriculture of the United States under Section 301(c) of the federal Meat Inspection Act and Section 5(c) of the federal Poultry Products Inspection Act.
(14) Negotiate agreements with the state or local governmental agencies providing meat inspections as necessary in the opinion of the board to further the provisions provided in this section for the proper administration of this chapter.
As added by P.L.2-2008, SEC.8.
IC 15-17-5-6
Prohibitions regarding livestock and poultry products
Sec. 6. (a) A person may not do the following:
(1) Slaughter livestock or poultry or prepare any meat products or poultry products that are capable of use as human food for commerce, except in compliance with this chapter.
(2) Sell, transport, offer for sale or transportation, or receive for transportation in commerce any meat products or poultry products that are:
(A) capable of use as human food and are adulterated or misbranded; or
(B) required to be inspected under this chapter unless the products have been inspected and passed.
(3) With respect to articles that are capable of use as human food, perform an act:
(A) while the articles are being transported in commerce or held for sale after transportation in commerce; and
(B) that is intended to cause or has the effect of causing the articles to be adulterated or misbranded.
(b) A person may not sell, transport, offer for sale or transportation, or receive for transportation, in commerce, or from an official establishment, slaughtered poultry from which the blood, feathers, feet, head, or viscera have not been removed in accordance with rules adopted by the board except as authorized by rule.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-7
Transportation of equine carcasses, livestock, poultry not intended for human consumption, and carcasses of animals that died other than by slaughter.
Sec. 7. (a) A person may not sell, transport, offer for sale or transportation, or receive for transportation, in commerce, carcasses or parts of carcasses of horses, mules, or other equines or the meat or meat food products of equines, unless the carcasses are plainly and conspicuously marked or labeled or identified as required by rules adopted by the board to show the kinds of animals from which the carcasses were derived.
(b) A person may not buy, sell, transport, offer for sale or transportation, or receive for transportation, in commerce, livestock products or poultry products that are not intended for use as human food unless the products are denatured or identified as required by the rules of the board or are naturally inedible by humans.
(c) A person engaged in the business of buying, selling, or transporting in commerce, dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died other than by slaughter, may not buy, sell, transport, offer for sale or transportation, or receive for transportation, in commerce, dead, dying, disabled, or diseased livestock or poultry or the products of such animals that died other than by slaughter unless the transaction or transportation is made in accordance with rules adopted by the

board to ensure that the animals, or the unwholesome parts or products of the animals, will be prevented from being used for human food purposes.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-8
Anesthetic measures before severance of carotid arteries
Sec. 8. The board shall adopt rules governing humane methods to make livestock or poultry insensible to pain before incision of an instrument for severance of the carotid arteries. The rules must conform to the extent applicable to the regulations promulgated under the federal Humane Slaughter Act, as amended.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-9
Granting of inspection service
Sec. 9. (a) Before a person may engage in slaughtering livestock or poultry or processing meat or poultry, meat food products, or poultry products for commerce, the person must apply for, and upon compliance with this chapter and the rules adopted under this chapter, shall receive from the state veterinarian, inauguration of inspection service in the establishment where the:
(1) livestock or poultry are to be slaughtered for human consumption; or
(2) meat or poultry, meat food products, or poultry products are processed or manufactured.
(b) The board shall adopt rules governing the granting of inspection to the establishments that trade in commerce.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-10
Completion of inspection; reasonable access
Sec. 10. (a) An inspection of products placed in a container at an official establishment is not complete until the products are sealed or enclosed in the container under the supervision of an inspector.
(b) For purposes of an inspection of products required by this chapter, inspectors authorized by the state veterinarian shall have access at reasonable times, by day or night, to every part of every establishment required to have inspection under this chapter, whether or not the establishment is operating.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-11
Exemptions from antemortem and postmortem inspection requirements
Sec. 11. (a) The board shall exempt the operations of a person from antemortem inspection and postmortem inspection and other requirements of this chapter if any of the following conditions exist:
(1) To the extent the operations would be exempt from the corresponding requirements under the federal Meat Inspection

Act, Section 23 (21 U.S.C. 623), or the Poultry Products Inspection Act, Section 14 (21 U.S.C. 464), if the operations were conducted in or for interstate commerce.
(2) The state is designated under the federal acts as one in which the federal requirements apply to commerce in Indiana.
(b) When the operation of an establishment that is exempt under subsection (a) appears to be a detriment to health and public welfare, the establishment may be brought under this chapter by executive order of the state veterinarian issued in compliance with IC 4-21.5.
(c) Livestock and poultry slaughtered according to the ritual requirements of a religious faith that prescribes a method of slaughter by which the livestock or poultry suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument is a humane method under this chapter. However, livestock must be slaughtered immediately following total suspension from the floor.
(d) Except as required in an agreement between the United States Department of Agriculture and the board, a person operating under the inspection program of the federal acts, as amended, is exempt from this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-12
Duty of board to provide inspection service; fee
Sec. 12. (a) Except as provided in subsection (b), the board is not required to furnish meat or poultry inspection under this chapter:
(1) for more than eight (8) hours in one (1) day;
(2) for more than forty (40) hours in one (1) calendar week; or
(3) on Saturdays, Sundays, or the following legal holidays:
(A) New Year's Day.
(B) Washington's Birthday.
(C) Memorial Day.
(D) Martin Luther King, Jr. Day.
(E) Columbus Day.
(F) Independence Day.
(G) Labor Day.
(H) Veterans Day.
(I) Thanksgiving Day.
(J) Christmas.
(b) If the operator of an establishment under inspection pays to the board an hourly fee for each hour of state meat or poultry inspection furnished:
(1) more than eight (8) hours in one (1) day;
(2) more than forty (40) hours in one (1) calendar week; or
(3) on Saturdays, Sundays, and legal holidays;
the board shall furnish the inspection service.
(c) Subject to the approval of the budget agency, the board shall establish an hourly rate for overtime at an amount sufficient to defray the cost of the inspection service. The establishment shall reimburse the board not later than thirty (30) days after assessment for overtime

or legal overtime fees collected under this chapter. The fees must be deposited with the treasurer of state. All overtime fees deposited with the treasurer of state under this subsection are appropriated to the budget agency for allotment to the board for the administration and enforcement of this chapter.
(d) The board may assign inspection personnel to more than one (1) establishment in order to efficiently use board personnel and resources.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-13
No inspection for products not intended for use as human food
Sec. 13. Inspection may not be provided under this chapter at an establishment for the slaughter of livestock or poultry or the preparation of livestock products or poultry products that are not intended for use as human food. However, the articles must, before being offered for sale or transportation in commerce, unless naturally inedible by humans, be denatured or identified as prescribed by rules of the board to deter use for human food.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-14
Inspection of bison, farm raised cervidae, or ratitae
Sec. 14. (a) After passing the postmortem inspection and upon request by the owner of a bison, farm raised cervidae, or ratitae, an establishment shall immediately upon slaughter return to the owner the head, hide, horns, and hooves.
(b) The board shall conduct field antemortem inspections of bison, farm raised cervidae, and ratitae only if a means of expeditious delivery of the exsanguinated carcass to an establishment is available.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-15
Fee schedule
Sec. 15. The board may establish a schedule of fees for inspection services provided under this chapter. The fees must be reasonable but are not required to be equal to the costs of the inspection services.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-16
Prohibition against use of official device, mark, or certificate
Sec. 16. (a) A brand manufacturer, printer, or other person may not cast, print, lithograph, or otherwise make:
(1) a device containing an official mark or a simulation of an official mark or a label bearing the mark or simulation; or
(2) any form of official certificate or simulation of an official certificate;
except as authorized by the board.
(b) A person may not do any of the following: (1) Forge an official device, mark, or certificate.
(2) Use an official device, mark, certificate, or a simulation of an official device, mark, or certificate or alter, detach, deface, or destroy an official device, mark, or certificate without authorization from the board.
(3) Contrary to the rules adopted by the board, fail to use or detach, deface, or destroy an official device, mark, or certificate.
(4) Knowingly possess, without promptly notifying the state veterinarian or the state veterinarian's representative, any of the following:
(A) An official device.
(B) A counterfeit, simulated, forged, or improperly altered official certificate.
(C) A device or label on a carcass of an animal, including poultry, or part or product of a carcass, bearing a counterfeit, simulated, forged, or improperly altered official mark.
(5) Knowingly make a false statement in a shipper's certificate or other nonofficial or official certificate provided for in the rules adopted by the board.
(6) Knowingly represent that an article has been inspected and passed or exempted under this chapter when the article has not been inspected and passed or exempted.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-17
Violations; penalties
Sec. 17. (a) A person subject to this chapter that has not been approved for inspection may not offer for sale meat or poultry, a meat food product, or a poultry product in commerce in Indiana.
(b) The board may take the following actions for a violation of this section:
(1) Issue an order of compliance under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4.
(2) Levy a civil penalty under IC 4-21.5-3-6.
(3) Both of the actions listed in subdivisions (1) and (2).
(c) The board may, by rules adopted under IC 4-22-2, adopt a schedule of civil penalties that may be levied for violations of this section. A penalty included in the schedule of civil penalties may not exceed one thousand dollars ($1,000) per violation for each day of the violation.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-18
Schedule of slaughter
Sec. 18. If an establishment conducts operations that require an inspection for less than eight (8) hours a day, fewer than five (5) days a week, or for a period that is different from a normal Monday through Friday, eight (8) hours per day, five (5) days per week work week, the state veterinarian shall arrange a schedule of slaughter for

each establishment so that proper and efficient antemortem inspection and postmortem inspection of livestock or poultry is provided in each establishment while efficiently using inspection resources among the establishments. The schedule must be arranged in conference with the recognized establishments involved.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-19
Duties of establishments
Sec. 19. (a) For purposes of this section, references in IC 16-42-1 through IC 16-42-4 to:
(1) "state health commissioner" refer to the state veterinarian; and
(2) "department" refer to the board.
(b) An establishment operating under this chapter shall do the following:
(1) Provide information considered necessary by the state veterinarian to enforce this chapter.
(2) Supply samples of ingredients used in the formulation of products.
(3) Supply samples of products manufactured, processed, or prepared in the establishment for laboratory examination or other examination required by the board to ensure that the products comply with this chapter and IC 16-42-1 through IC 16-42-4.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-20
Detention of livestock or poultry products or animals pending investigation
Sec. 20. (a) For purposes of this section, references in IC 16-42-1 through IC 16-42-4 to:
(1) "state health commissioner" refer to the state veterinarian; and
(2) "department" refer to the board.
(b) Whenever:
(1) a:
(A) livestock product;
(B) poultry product;
(C) product exempted from the definition of a livestock product and from the definition of a poultry product; or
(D) dead, dying, disabled, or diseased livestock or poultry;
is found by an authorized representative of the board upon any premises where the product or animal is held for purposes of or during or after distribution in commerce or is subject to this chapter; and
(2) there is reason to believe that:
(A) the product or animal is adulterated or misbranded and is capable of use as human food;
(B) the product or animal has not been inspected in violation

of this chapter, IC 16-42-1 through IC 16-42-4, the federal Meat Inspection Act (21 U.S.C. 601 et seq.), or the federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); or
(C) the product or animal has been or is intended to be distributed in violation of a law listed under clause (B);
the product or animal may be detained by the representative for not more than twenty (20) days, pending action under section 21 of this chapter or notification of federal authorities having jurisdiction over the product or animal, and may not be moved by a person from the place at which the product or animal is located when the product or animal is detained until released by the representative.
(c) All official marks may be required by the representative to be removed from the product or animal before the product or animal is released unless it appears to the satisfaction of the state veterinarian that the product or animal is eligible to retain the official marks.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-21
Procedures for seizure and condemnation of article or animal
Sec. 21. (a) A livestock product, a poultry product, or dead, dying, disabled, or diseased livestock or poultry:
(1) that is:
(A) being transported in commerce;
(B) subject to this chapter; or
(C) held for sale in Indiana after transportation in commerce; and
(2) that:
(A) is or has been prepared, sold, transported, or distributed or offered or received for distribution in violation of this chapter;
(B) is capable of use as human food and is adulterated or misbranded; or
(C) in any other way is in violation of this chapter;
may be seized and condemned, at any time, on furnishing evidence of a violation of this chapter in any proper court as provided in section 28 of this chapter within whose jurisdiction the article or animal is found.
(b) After entry of a decree condemning an article or animal, the article or animal must be disposed of by destruction or sale, as the court directs.
(c) If the article or animal is sold, the proceeds from the sale, less:
(1) court costs and fees; and
(2) storage and other proper expenses;
must be paid into the state treasury.
(d) The article or animal may not be sold contrary to any of the following:
(1) This chapter.
(2) The federal Meat Inspection Act (21 U.S.C. 601 et seq.).
(3) The federal Poultry Products Inspection Act (21 U.S.C. 451 et seq.). (4) The federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
However, upon the execution and delivery of a sufficient agreement conditioned that the article or animal will not be sold or disposed of contrary to this chapter, the article or animal may be delivered to the owner of the article or animal subject to supervision by authorized representatives of the board necessary to ensure compliance with the applicable laws.
(e) When a decree of condemnation is entered against the article or animal and the article or animal is released under the agreement or destroyed, court costs, fees, storage, and other proper expenses must be awarded against the person, if any, intervening as claimant of the article or animal.
(f) The proceedings in cases for condemnation of an article or animal must conform, as much as possible, to the proceedings in admiralty, except that either party may demand trial by jury of any issue of fact joined in any case and all of the proceedings must be at the suit of and in the name of the state of Indiana.
(g) This section does not derogate from authority for condemnation or seizure conferred by this chapter or other laws.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-22
Investigatory powers of state veterinarian
Sec. 22. (a) The state veterinarian may do the following:
(1) Investigate, gather, and compile information concerning the organization, business, conduct, practices, and management of a person engaged in commerce and the relation of the person to other persons.
(2) Require, by general or special orders, that a person engaged in commerce file with the state veterinarian, in a form prescribed by the state veterinarian, annual or special, or both, reports or answers in writing to specific questions. The person shall furnish to the state veterinarian the information required by the state veterinarian concerning the organization, business, conduct, practices, management, and relation to other persons. The reports and answers must be made under oath or affirmation as the state veterinarian prescribes. The reports and answers must be filed with the state veterinarian within a reasonable period prescribed by the state veterinarian, unless the state veterinarian grants additional time.
(b) For purposes of this chapter, the state veterinarian has, at all reasonable times, for the purpose of examination:
(1) access to; and
(2) the right to copy;
any documentary evidence of a person being investigated or proceeded against. The state veterinarian may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of a person relating to a matter under investigation. The state veterinarian may sign subpoenas. The board

may sign subpoenas, administer oaths and affirmations, examine witnesses, and receive evidence.
(c) The attendance of witnesses and the production of documentary evidence may be required at a designated place of hearing. In case of disobedience to a subpoena, the state veterinarian or board may invoke the aid of any court in requiring the attendance and testimony of witnesses and the production of documentary evidence.
(d) A court may, in case of contumacy or refusal to obey a subpoena issued to a person, issue an order requiring the person to:
(1) appear before the state veterinarian or board;
(2) produce documentary evidence; or
(3) give evidence concerning the matter in question.
A failure to obey an order of the court issued under this subsection may be punished by the court for contempt.
(e) Upon the application of the attorney general at the request of the state veterinarian or board, a court has jurisdiction to issue writs of mandamus commanding a person to comply with this chapter or any order of the state veterinarian or board under this chapter.
(f) The state veterinarian may order testimony to be taken by deposition in a proceeding or investigation pending under this chapter at any stage of the proceeding or investigation. The deposition may be taken before a person who:
(1) is designated by the state veterinarian; and
(2) has power to administer oaths.
The testimony must be reduced to writing by the person taking the deposition or under the person's direction and must be subscribed by the deponent. Any person may be compelled to appear and depose and to produce documentary evidence in the same manner as a witness may be compelled to appear and testify and produce documentary evidence before the state veterinarian or board.
(g) Witnesses summoned before the state veterinarian or board shall be paid the same fees and mileage that are paid witnesses in Indiana courts. Witnesses whose depositions are taken and the persons taking the depositions are entitled to the same fees paid for similar services in the courts.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-23
No right against self-incrimination
Sec. 23. (a) A person may not be excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence:
(1) before the state veterinarian or board, or in obedience to a subpoena of the state veterinarian or board, regardless of whether the subpoena was signed or issued by the state veterinarian, the state veterinarian delegate, or board; or
(2) in a cause or proceeding, criminal or civil, based upon or growing out of an alleged violation of this chapter;
on the ground that the testimony, evidence, documents, or other

evidence required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture.
(b) A person may not be prosecuted or subjected to a penalty or forfeiture for or on account of a transaction, matter, or thing concerning which the person is compelled to testify or produce testimony, evidence, documents, or other evidence after having claimed the person's privilege against self-incrimination. However, a person testifying is not exempt from prosecution and punishment for perjury.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-24
Failure to obey subpoena or other requirement
Sec. 24. A person who recklessly, knowingly, or intentionally fails to:
(1) attend and testify;
(2) answer a lawful inquiry; or
(3) produce documentary evidence if in the person's power to do so;
in obedience to a subpoena or lawful requirement of the state veterinarian or board commits a Class A misdemeanor.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-25
Falsifying or interfering with documentary evidence or inspection
Sec. 25. A person who knowingly:
(1) makes a false entry or statement of fact in a report required to be made under this chapter or in any account, record, or memorandum kept by a person subject to this chapter;
(2) fails to make full, true, and correct entries in the accounts, records, or memoranda of all facts and transactions pertaining to the person's business;
(3) removes out of Indiana or damages, alters, or falsifies documentary evidence of a person subject to this chapter; or
(4) refuses to submit to the state veterinarian or board or to the state veterinarian's or board's authorized agent for the purpose of inspection and taking copies of documentary evidence of a person subject to this chapter in the person's possession or within the person's control;
commits a Class D felony.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-26
Failure to file report; forfeiture after notice of default
Sec. 26. (a) A person who fails to file an annual or a special report as required by this chapter within the time fixed by the state veterinarian for filing the report and for thirty (30) days after notice of default shall forfeit to the state one hundred dollars ($100) for each day of the continuance of the failure beginning thirty-one (31) days after the notice of default. The forfeiture is payable into the

state treasury and is recoverable in a civil suit in the name of the state of Indiana brought in the circuit court where the person has the person's principal office or in any county in which the person does business.
(b) The prosecuting attorneys, under the direction of the attorney general, shall prosecute for the recovery of forfeitures. The costs and expenses of prosecution must be paid out of the appropriation for the expenses of the courts.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-27
Adverse conditions in official establishment
Sec. 27. (a) If a condition exists in an official establishment that may adversely affect the wholesomeness of meat, poultry, meat food products, or meat byproducts prepared or processed in the official establishment, the state veterinarian may suspend state meat or poultry inspection until the condition is remedied.
(b) After notice and hearing in compliance with IC 4-21.5, the board may revoke state meat and poultry inspection from an official establishment if the person in authority at the establishment repeatedly and persistently fails to comply with this chapter and the rules adopted under this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-28
Powers of state veterinarian or board upon finding of adverse conditions
Sec. 28. (a) This section applies if, upon inspection of an establishment, the state veterinarian or board finds a condition that meets any of the following conditions:
(1) May affect adversely the wholesomeness of meat, poultry, meat food products, meat byproducts, or poultry products.
(2) Is in violation of this chapter or rules adopted under this chapter.
(b) The state veterinarian or board may do either of the following:
(1) Furnish evidence of the violation to the prosecuting attorney of the judicial circuit in which the violation occurs.
(2) Issue an order to the person in authority at the offending establishment to abate the condition or violation within five (5) days or other reasonable time required to abate the condition or violation. The proceedings to abate must be in accordance with IC 4-21.5.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-29
Notice of violation; right to counsel; hearing
Sec. 29. (a) Before a violation of this chapter is reported by the state veterinarian or board to a prosecuting attorney for institution of a criminal proceeding, the person against whom the proceeding is contemplated must be given an opportunity to be heard and may be

represented by legal counsel.
(b) The state veterinarian or board shall give the person ten (10) days notice in writing. The notice must do the following:
(1) Specify the charges for the action.
(2) Set the date, time, and place where the hearing is to be held.
(c) The board or the board's designee shall hold the hearing in Indianapolis.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-30
Interference with official duties
Sec. 30. A person who knowingly and forcibly resists, obstructs, or interferes with another person while the other person is engaged in or on account of the performance of the person's official duties under this chapter commits a Class D felony. However, the offense is a Class C felony if, while committing the offense, the person draws or uses a deadly weapon or inflicts bodily injury on any other person.
As added by P.L.2-2008, SEC.8.

IC 15-17-5-31
Violations
Sec. 31. (a) Except as otherwise provided, a person who recklessly violates this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-2008, SEC.8.



CHAPTER 5.5. GRADING AND CERTIFICATION OF MEAT AND MEAT PRODUCTS

IC 15-17-5.5-2
Fees
Sec. 2. The board shall charge a fee to cover the cost of grading and certification under this chapter. The board shall adopt rules under IC 4-22-2 to set the fees under this section.
As added by P.L.120-2008, SEC.85.

IC 15-17-5.5-3
Liability
Sec. 3. Neither the board nor the state may incur any liability for lawful actions taken under this chapter.
As added by P.L.120-2008, SEC.85.

IC 15-17-5.5-4
Forgery; penalty
Sec. 4. A person who knowingly or intentionally forges a grade or certification under this chapter commits a Class D felony.
As added by P.L.120-2008, SEC.85.



CHAPTER 6. RABIES

IC 15-17-6-2
Quarantine declaration
Sec. 2. (a) The state veterinarian may declare a quarantine against rabies in any county, township, city, or town, or a designated part of any county, township, city, or town whenever the state veterinarian finds that rabies exist in the area to the extent that the health or lives of individuals or domestic animals are endangered.
(b) If a quarantine has been declared, the owner or caretaker of an animal in the quarantine area shall confine the animal:
(1) on the premises of the owner; or
(2) in a suitable place, subject to the approval of the state veterinarian, for the impounding and care of animals as provided in this chapter.
(c) A quarantine order may specify the circumstances and conditions under which an owner may remove animals from the owner's premises or an impoundment facility.
As added by P.L.2-2008, SEC.8.

IC 15-17-6-3
Vaccination order
Sec. 3. (a) If a quarantine has been declared, the state veterinarian may order any animal, species of animal, or group of animals in the quarantined area vaccinated within a period stipulated in the order. The owner of the animal shall pay the cost of the antirabies immunization. However, local health departments or political subdivisions of government may furnish antirabies immunization without charge to owners who are unable to pay for the immunization.
(b) If an order for a rabies vaccination is made, any animal within the quarantined area whose owner refuses to have the owner's animal vaccinated shall be seized and disposed of by the state veterinarian, the state veterinarian's representative, or any person having police power within the quarantined area.
As added by P.L.2-2008, SEC.8.
IC 15-17-6-4
Notice of vaccine order; duties of county health officer and sheriff
Sec. 4. (a) If the state veterinarian issues an order under section 3 of this chapter:
(1) the state veterinarian shall give notice of the order to the county health officer of the county within which the quarantined area is located; and
(2) the county health officer shall:
(A) publish notice of the order as provided in IC 5-3-1; and
(B) deliver a copy of the order to the sheriff of the county.
(b) The sheriff shall assist in the enforcement of this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-6-5
Impounding area
Sec. 5. The board of county commissioners of each county containing an area quarantined under section 2 of this chapter shall furnish a suitable area or quarters:
(1) for the impounding and care of animals that may be impounded under this chapter; and
(2) that comply with the rules adopted by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-6-6
State veterinarian assistance to local health officers
Sec. 6. If a quarantine has been declared under this chapter, the state veterinarian shall send an agent or employee into the area to assist the local health officers in the development of a program to control rabies in that area and assist the local law enforcement officers in the enforcement of the quarantine requirements.
As added by P.L.2-2008, SEC.8.

IC 15-17-6-7
Impoundment, release, and disposition of animals
Sec. 7. (a) An animal found running at large in violation of a quarantine declared under section 2 of this chapter may be impounded as provided in the quarantine order, in the area or quarters provided by the board of county commissioners. During the quarantine period the owner may obtain possession of the animal by doing all of the following:
(1) Paying the expenses of the animal's board and all tax or license fees that are due and unpaid on the animal.
(2) Having the animal vaccinated and paying for the vaccination or furnishing evidence that the animal was vaccinated during the previous twelve (12) months.
(3) Paying the impounding fee fixed by the board of county commissioners.
(b) An animal not redeemed under subsection (a) shall be disposed of in a manner prescribed by the local health officer having jurisdiction. As added by P.L.2-2008, SEC.8.

IC 15-17-6-8
Expenses of impoundment
Sec. 8. Whenever a quarantine is declared by the state veterinarian under section 2 of this chapter, the expense of operating a pound, including food for animals impounded and expense of personnel, shall be paid from the general fund of the county without appropriation unless there are funds regularly appropriated to operate the pound.
As added by P.L.2-2008, SEC.8.

IC 15-17-6-9
Requirements for animals in quarantine area
Sec. 9. Whenever a quarantine is declared under section 2 of this chapter, all animals brought into a quarantined area, except for exhibition purposes where animals are confined and not permitted to run at large, are subject to the same requirements as animals already located within the quarantined area.
As added by P.L.2-2008, SEC.8.

IC 15-17-6-10
Loose animals; impoundment or destruction; notice; costs
Sec. 10. (a) A law enforcement officer shall impound or destroy an animal found running at large:
(1) during a quarantine ordered under section 2 of this chapter; or
(2) that is the subject of an order of confinement under section 11 of this chapter.
(b) A law enforcement officer or other authorized individual shall impound an animal that is subject to quarantine or confinement under this chapter if a statement is provided to the officer or authorized individual that states that the animal has broken quarantine or confinement. The statement must:
(1) be in writing;
(2) be given under oath;
(3) be signed by at least two (2) individuals; and
(4) include the name and address of the owner or suspected owner of the animal, if known.
(c) When possible, the authorized individual or agency contacted under this section shall give written notice to the owner or suspected owner of the animal upon impounding and before destroying the animal.
(d) All costs incurred by a local government relating to the impoundment of an animal under subsection (b) shall be paid by the owner of the animal.
As added by P.L.2-2008, SEC.8.

IC 15-17-6-11
Authority of state veterinarian and local health officer;

confinement and destruction of animals; investigation
Sec. 11. (a) If an order has not been issued under section 2 of this chapter, the state veterinarian, the local health officer having jurisdiction, or an individual designated by the state veterinarian or the local health officer having jurisdiction may do the following:
(1) Order the confinement and destruction of an animal showing clinical symptoms of rabies for laboratory diagnosis.
(2) Order the confinement of an animal suspected of having rabies.
(3) Order the confinement of an animal that has potentially exposed an individual to rabies.
(4) Order the confinement and destruction of an animal that has potentially exposed an individual to rabies.
(b) Whenever possible, the state veterinarian or local health officer exercising authority under this section shall give written notice to the owner or suspected owner of an animal:
(1) upon impounding; and
(2) before destroying;
the animal.
(c) The period of confinement ordered under subsection (a) must be:
(1) of at least ten (10) days duration;
(2) under the supervision of:
(A) the state veterinarian; or
(B) a licensed accredited veterinarian or a person designated by the official exercising authority under this chapter; and
(3) at the expense of the owner.
(d) Any animal that has been bitten by a domestic or feral animal suspected or known to have rabies may be:
(1) confined for not more than twelve (12) months at the owner's expense; or
(2) destroyed.
(e) Whenever informed that an animal subject to an order of quarantine or an order of destruction or confinement under subsection (a) is running at large, the official who issued the order or the official's designee shall investigate the status of the animal. If the investigating official is given a statement that complies with section 10(b) of this chapter, the investigating official may order the animal impounded and, if necessary, provide the statement to a law enforcement officer for action under section 10 of this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-6-12
Emergency order; nonexpiration
Sec. 12. (a) For purposes of IC 4-21.5, an order issued under this chapter is an emergency order.
(b) Notwithstanding IC 4-21.5-4-5(a)(3), an emergency order issued under this chapter does not expire.
As added by P.L.2-2008, SEC.8.
IC 15-17-6-13
Cooperation
Sec. 13. The state department of health and the local health officers shall cooperate with the state veterinarian in the rabies control program.
As added by P.L.2-2008, SEC.8.

IC 15-17-6-14
Local ordinances
Sec. 14. This chapter may not be construed as repealing or prohibiting municipal ordinances on rabies control or divesting municipalities of existing rights or powers related to rabies control that are not in conflict with this chapter.
As added by P.L.2-2008, SEC.8.



CHAPTER 7. BOVINE TUBERCULOSIS

IC 15-17-7-2
Testing; contract between county and board
Sec. 2. (a) After a county council makes an appropriation under section 1 of this chapter, the commissioners of the county shall enter into a contract with the board concerning the testing in the county required under section 1 of this chapter and the expenses paid by the county.
(b) The board shall prescribe a standard contract for all counties concerning expenditures for incidental items and the employment of veterinary inspectors.
As added by P.L.2-2008, SEC.8.

IC 15-17-7-3
Employment of veterinary inspectors
Sec. 3. (a) A sufficient number of veterinary inspectors must be employed to meet the requirements of this chapter.
(b) A veterinary inspector must:
(1) satisfy the qualifications set forth in IC 25-38.1; and
(2) be licensed or eligible for licensure to practice in Indiana and accredited by the United States Department of Agriculture to do tuberculin testing.
(c) The board shall supervise and control the veterinary inspectors.
As added by P.L.2-2008, SEC.8.
IC 15-17-7-4
Salaries of veterinary inspectors
Sec. 4. (a) The board shall determine the salaries of full-time and part-time veterinary inspectors.
(b) In addition to the salary determined under subsection (a), a full-time veterinary inspector is entitled to reimbursement of necessary expenses incurred in performing official duties.
(c) Each month, a veterinary inspector shall file with the auditor of the county in which the veterinary inspector is employed a sworn statement of the following:
(1) The number of days during the month that the veterinary inspector performed official duties.
(2) The amount of necessary expenses the veterinary inspector incurred in the performance of official duties.
(d) The county auditor shall submit a claim based on the statement filed under subsection (c) to the board of county commissioners for approval. Upon approval, the county auditor shall draw a warrant on the county treasurer in the amount approved by the board of county commissioners. The county treasurer shall pay the warrant.
As added by P.L.2-2008, SEC.8.

IC 15-17-7-5
Positive tuberculin test mark; tampering
Sec. 5. (a) Cattle, goats, and cervids that react positively to a tuberculin test must be marked immediately using a method of identification approved by the board.
(b) All animals marked under this section shall be appraised by an authorized agent of the board or the United States Department of Agriculture.
(c) An identification mark on reactor cattle, goats, and cervids may not be tampered with or altered.
As added by P.L.2-2008, SEC.8. Amended by P.L.86-2008, SEC.10.

IC 15-17-7-6
Tuberculin positive animals; slaughter
Sec. 6. (a) Cattle, goats, and cervids that react positively to a tuberculin test are condemned and designated for:
(1) further testing at a laboratory approved by the board; or
(2) slaughter;
not more than fifteen (15) days after appraisal under section 5 of this chapter.
(b) Animals designated for slaughter under subsection (a)(2) shall be slaughtered at an establishment that is:
(1) subject to federal or state inspection; and
(2) under the direction of an inspector employed by the United States Department of Agriculture or the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-7-7
Indemnity Sec. 7. (a) Owners of cattle, goats, or cervids that are destroyed because they have:
(1) reacted positively to a tuberculin test administered by:
(A) the state veterinarian or the state veterinarian's agent; or
(B) an agent of the United States Department of Agriculture; or
(2) been exposed to tubercular animals;
are entitled to be indemnified for the cattle, goats, or cervids under the rules of the board and the United States Department of Agriculture, as applicable.
(b) Indemnification by the state may not exceed the per animal limit set in the rules of the board.
(c) Joint federal-state indemnity, plus salvage, may not exceed the appraised value of each animal.
(d) State indemnity may not exceed federal indemnity on each animal.
As added by P.L.2-2008, SEC.8.

IC 15-17-7-8
Quarantine
Sec. 8. A herd of:
(1) cattle;
(2) goats; or
(3) cervids;
in which any animal reacts positively to a tuberculin test is under quarantine.
As added by P.L.2-2008, SEC.8.



CHAPTER 8. BOVINE BRUCELLOSIS

IC 15-17-8-2
Testing; contract between county and board
Sec. 2. (a) After a county council makes an appropriation to conduct a testing program under this chapter, the board of county commissioners of the county shall enter into a contract with the board concerning the work to be done in the county and the expenses paid by the county.
(b) The board shall prescribe a standard contract for all counties concerning expenditures for incidental items and the employment of veterinary inspectors.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-3
Employment of veterinarians
Sec. 3. (a) A sufficient number of veterinarians shall be employed to meet the requirements of this chapter. The veterinarians must:
(1) satisfy the requirements for an applicant to practice veterinary medicine set forth under IC 25-38.1;
(2) be licensed to practice in Indiana; and
(3) be accredited by the United States Department of Agriculture.
(b) The board shall supervise the veterinarians employed under this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-4
County appropriation; duty of county council
Sec. 4. Upon receipt of a budgetary request under this chapter, the

county council shall appropriate a sufficient amount of money to conduct the testing program.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-5
Contract between county and board
Sec. 5. After the county council makes an appropriation under section 4 of this chapter, the board of county commissioners shall contract with the board to cover the expenditures involved in the testing program, including funds to assist the board in the employment of inspectors and quarantine officers and the necessary expenses incurred in carrying out the testing program.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-6
Testing program appropriation
Sec. 6. If:
(1) a county council appropriates money for a testing program; and
(2) the testing program begins in the year of the appropriation;
the county council shall annually appropriate money to continue the program until the incidence of brucellosis in cattle has been reduced in accordance with rules and federal regulations.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-7
County appropriation; carry over
Sec. 7. Any unused part of an appropriation under this chapter is available for use in the following year.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-8
County appropriation; sufficient funds
Sec. 8. The county council of a county that is certified as a modified-certified brucellosis area shall continue to appropriate sufficient funds to maintain the county upon a certified basis as required by state and federal laws.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-9
Duty of cattle owners
Sec. 9. After a program for the control and eradication of brucellosis has begun in a county, each cattle owner in the county shall:
(1) comply with all existing rules and federal regulations to maintain the county's certification;
(2) upon notice by a representative of a local, state, or federal cooperating agency, confine the owner's cattle in suitable quarters for testing; and
(3) render reasonable assistance in testing. As added by P.L.2-2008, SEC.8.

IC 15-17-8-10
Quarantine
Sec. 10. Each herd in which brucellosis infection is revealed shall be placed under quarantine by the board until:
(1) all cattle that react positively to a bovine brucellosis test have been sold for slaughter; and
(2) the remainder of the herd tests negative for brucellosis under the rules of the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-11
Control program; expenses
Sec. 11. All necessary expenses for carrying out the program under this chapter shall be paid equally by the state and the county. However, any federal funds that are available for the program shall be used, and the expenses paid by the state and county shall be reduced pro rata.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-12
Identification of reactor cattle
Sec. 12. All cattle that:
(1) react positively to a brucellosis test; or
(2) are officially vaccinated;
shall be permanently identified as prescribed by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-8-13
Reports
Sec. 13. Persons required by the board shall send complete reports of:
(1) tests for brucellosis; and
(2) calfhood vaccination;
to the state veterinarian and as otherwise required by the board not more than seven (7) days after the completion of testing or vaccination.
As added by P.L.2-2008, SEC.8.



CHAPTER 9. SWINE BRUCELLOSIS

IC 15-17-9-2
Certificate of veterinary inspection
Sec. 2. Copies of the official certificate of veterinary inspection shall be issued and distributed as prescribed by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-9-3
Testing
Sec. 3. (a) Tests required under this chapter must be conducted by a veterinarian who is:
(1) licensed or legally able to practice in Indiana; and
(2) accredited by the United States Department of Agriculture.
The form on which the test results are reported must include the veterinarian's name.
(b) Tests required under this chapter must be conducted by:
(1) either:
(A) the animal disease diagnostic laboratory at Purdue University; or
(B) a laboratory designated or established by the board; or
(2) in the case of swine imported from another state, a state federally approved laboratory.
As added by P.L.2-2008, SEC.8.



CHAPTER 10. DANGEROUS AND DISEASED ANIMALS

IC 15-17-10-2
Owner and caretaker duties
Sec. 2. An owner or a caretaker of an animal and the owner's or a caretaker's agents shall provide reasonable assistance that is required to enable the state veterinarian, the state veterinarian's authorized agent, or an agent of the United States Department of Agriculture to perform the state veterinarian's or agent's duties.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-3
Examination of suspected or diseased animals
Sec. 3. The state veterinarian or the state veterinarian's agent shall make an examination of animals and objects suspected to be dangerous or diseased and shall enforce related laws, rules, and orders.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-4
Authority of USDA
Sec. 4. An agent of the United States Department of Agriculture may do the following:
(1) Inspect, test, quarantine, and condemn animals and objects in Indiana that are affected with any disease or pest of animals, are suspected to be affected, or may have been exposed to any disease or pest of animals.
(2) Enter the grounds or premises to carry out the duties under subdivision (1).
(3) Request that a law enforcement officer provide assistance in discharging the duties under subdivision (1). A law enforcement

officer shall assist an agent when requested. An agent has the same power and protection as a law enforcement officer when engaged in the discharge of the agent's duties. However, the state is not liable for any damages or expenses caused or made by an agent.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-5
Proclamation prohibiting movement of animals
Sec. 5. If the governor has good reason to believe that:
(1) any disease or pest of animals has been discovered; and
(2) the importation of animals or objects from another state, or the movement of animals or objects within Indiana, would be injurious to the health of the citizens or the animals of Indiana;
the governor may, on the recommendation of the board, issue a proclamation to prohibit the entry into or other movement within Indiana of animals and objects or stipulate the conditions under which animals and objects may enter or move within Indiana.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-6
Indemnification
Sec. 6. (a) Except as provided in subsection (b), the owner of any animal or object condemned by the board shall be indemnified as provided in this article and regulations governing the payment of indemnity by the state or by the state in cooperation with the federal government. The length of time that a condemned animal has been in Indiana may not be considered when determining the payment of indemnity. The board or the board's agent shall determine indemnity amounts based on appraisals or other determinations of value made according to:
(1) rules and policies adopted by the board; or
(2) laws and policies of the federal government;
that govern indemnity payments.
(b) The board is not required to indemnify objects that are adulterated, misbranded, or condemned under IC 15-17-5, IC 15-18-1, or IC 16-42.
(c) The board may pay the cost of transporting, testing, treating, euthanizing, destroying, and disposing of infected, exposed, or suspect animals and objects.
(d) The board may pay the cost of cleaning and disinfecting for purposes allowed under this article.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-7
Indemnification exceptions
Sec. 7. (a) Except as provided in subsection (b), an indemnity payment may not be made for the following:
(1) Animals or objects belonging to the United States.
(2) Animals or objects belonging to the state. (3) Animals or objects brought into the state or moved in violation of this article, the rules of the board, or an agreement for the control of diseases or pests.
(4) Animals that were previously affected by any other disease or pest, which, from its nature and development, caused an incurable condition and was necessarily fatal.
(5) Animals or objects affected with disease or pest of animals that the owner purchased, knowing that the animals or objects were infected with or exposed to a disease or pest of animals, including animals or objects purchased from a place where a contagious disease or pest of animals was known to exist.
(6) Any animal or object that the owner or the owner's agent intentionally infects with or exposes to a disease or pest of animals.
(7) Any animal or object for which the owner received indemnity or reimbursement from any other source.
(b) The board may pay indemnity for animals or objects described in subsection (a)(3) through (a)(5) if the board finds that payment of indemnity is necessary to accomplish the purposes of this article.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-8
Condemnation
Sec. 8. (a) The board or the board's agent may condemn and control the disposition of any animal or object infected with or exposed to, or suspected to be infected with or exposed to, foot and mouth disease, glanders, or other diseases or pests of animals that, in the opinion of the board, are a health hazard to the livestock industry, other animals, or the citizens of Indiana.
(b) Objects infected with, exposed to, or suspected to be infected with or exposed to a disease or pests of animals described in subsection (a) may be condemned and shall be destroyed or disposed of in a manner as directed by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-9
Board's powers; emergency rules and orders
Sec. 9. If the board determines that a disease or pest of animals presents a health hazard to the citizens or animals of Indiana, the following action may be taken:
(1) The board may adopt emergency rules under IC 4-22-2-37.1 that facilitate the prevention, detection, control, and eradication of the disease or pest of animals, including the following to:
(A) Prohibit or impose conditions on importing animals and objects into Indiana.
(B) Require testing of animals and objects.
(C) Require vaccination or other treatment of animals and objects.
(D) Prohibit or impose conditions on moving animals and objects within Indiana. (E) Govern the disposition of animals and objects.
(F) Impose other measures governing animals and objects to protect the citizens and animals of Indiana from diseases and pests of animals.
(2) The state veterinarian may issue emergency orders under IC 4-21.5-4 governing animals and objects in order to protect the citizens and animals of the state from diseases and pests of animals.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-10
Disposal of dead animals
Sec. 10. If the board determines that a disease or pest of animals has or is imminently likely to result in a large number of dead animals, the board may facilitate the prompt disposal of the dead animals by adopting an emergency rule under IC 4-22-2-37.1 that amends or suspends any of the following:
(1) IC 15-17-11.
(2) A rule adopted by the board that governs the disposal of dead animals.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-11
Declaration of animal health emergency
Sec. 11. If the board determines that a disease or pest of animals presents a hazard to the citizens or animals of Indiana, the board may:
(1) use funds appropriated to the board by the general assembly for indemnity or any other purpose; and
(2) submit to the budget agency a request for additional funds under IC 4-12-1-15 or any other prescribed procedure and use any funds received;
to address the hazard.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-12
Purchasing animals for disease study
Sec. 12. The board may purchase an animal or object to prevent, detect, control, and eradicate diseases and pests of animals.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-13
Forms
Sec. 13. The board shall prescribe and furnish upon request all forms to be used in conjunction with applications and reports required under this article.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-14
Receipts; report; deposit Sec. 14. All money received by the state veterinarian under this chapter shall be reported to the auditor of state at the end of each month or at another time prescribed by law, and at the same time the state veterinarian shall deposit the entire amount of the receipts with the treasurer of state for deposit in the state general fund.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-15
State poultry association; cooperation
Sec. 15. The Indiana State Poultry Association is designated as the official state agency to cooperate with the United States Department of Agriculture and the board in administering the national poultry improvement plan.
As added by P.L.2-2008, SEC.8.

IC 15-17-10-16
Feeding garbage to swine prohibited
Sec. 16. A person may not feed or permit the feeding of garbage to swine, except for rendered products.
As added by P.L.2-2008, SEC.8.



CHAPTER 11. DISPOSAL OF DEAD ANIMALS

IC 15-17-11-2
Disposal plant license; vehicle certificates; required
Sec. 2. A person may not do the following:
(1) Engage in the business of operating a disposal plant without first obtaining a license for each disposal plant operated and any vehicle certificates required by this chapter.
(2) Transport over the roads the body of a dead animal not slaughtered for human food unless the person:
(A) holds a license to operate a disposal plant or collection service in Indiana or is acting for a licensee; or
(B) is exempt under this article.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-3
License application
Sec. 3. To obtain a license required under this chapter, a person must file an application for the license with the state veterinarian.

The application must include the following information:
(1) The name and address of the applicant.
(2) The location of the place of business.
(3) The number and location of all substations.
(4) The number and kind of vehicles to be used.
(5) Any other information required under this article or by rules adopted by the board.
The application must be accompanied by the license fees required under this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-4
License; inspection; compliance
Sec. 4. (a) On receipt of an application for a license under this chapter, the state veterinarian or a designee of the state veterinarian shall:
(1) inspect the disposal plant and the locality where the applicant is conducting or proposes to conduct business; and
(2) determine whether the applicant has fulfilled and complied with this chapter and the rules relating to the business.
(b) An inspection under this section must be conducted not later than thirty (30) days after the application is received by the state veterinarian.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-5
License duration
Sec. 5. (a) A license issued under this chapter is valid until:
(1) a licensee voluntarily surrenders a license;
(2) the board suspends or revokes the license, as provided in this chapter; or
(3) the license period expires, as determined by the board under IC 15-17-16-3.
(b) The board may adopt rules to implement this chapter, including the following:
(1) Procedures for issuing, suspending, revoking, and updating licenses and certificates.
(2) Requiring annual or other regular reports from licensees to:
(A) determine the vehicle certificates required;
(B) determine the current status of facilities and equipment licensed under this chapter; or
(C) update other information used to administer this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-6
Issuance of disposal plant and transport vehicle license
Sec. 6. (a) If an applicant for a disposal plant license complies with this chapter and any rules adopted under this chapter, the state veterinarian shall issue a disposal plant license to the applicant and a transport vehicle license certificate for each transport vehicle listed

in the license application.
(b) A truck or trailer that is to be used as a transport vehicle must bear a license certificate issued by the state veterinarian.
(c) A transport vehicle license issued under this section entitles the licensee to operate a transport vehicle in Indiana.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-7
Fees
Sec. 7. Subject to section 8 of this chapter, the fees for licenses issued under this chapter are as follows:
(1) The base license fee for each disposal plant, including transport vehicle certificates, is one hundred fifty dollars ($150).
(2) The license fee for each substation is twenty dollars ($20).
(3) The collection service license fee, including transport vehicle certificates, is one hundred fifty dollars ($150).
As added by P.L.2-2008, SEC.8.

IC 15-17-11-8
Prorated fees
Sec. 8. The full amount of the fees specified in section 7 of this chapter must be paid for licenses and transport vehicle certificates issued before one-half (1/2) of the license period has expired. However, one-half (1/2) of the fee must be paid for licenses and certificates issued after at least one-half (1/2) of the license period has expired.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-9
Fees; nonrefundable
Sec. 9. If an applicant under this chapter is refused a license, the applicant's fees may not be refunded but must be deposited into the state general fund.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-10
Inspections
Sec. 10. (a) If the state veterinarian determines that an applicant for a disposal plant license has not complied with this chapter and the rules adopted under this chapter, the state veterinarian shall promptly mail the applicant the state veterinarian's written specific findings. The applicant may request in writing delivered to the state veterinarian a reinspection or reconsideration of the state veterinarian's findings. The state veterinarian shall not later than ten (10) days after the applicant's request make a similar second inspection, but is not required to make more than two (2) inspections of the same plant under one (1) application and the original payment of fees. However, the state veterinarian may make more than two (2) inspections if circumstances warrant additional inspections. (b) If an application for a disposal plant license is denied, the applicant may reapply for a license by following the appropriate procedures and paying the required fees.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-11
New disposal plants: plans
Sec. 11. (a) A person desiring to construct a new disposal plant or reconstruct and reopen a disposal plant previously closed must submit to the state veterinarian a written request for a permit that includes the following information:
(1) A general statement of the applicant's proposed plan.
(2) The method of operating the business and disposal plant.
(3) Proof the disposal plant is located or will continue to be located at a site allowed by this chapter.
(4) Any other information required by the state veterinarian.
(b) In addition to the information required under subsection (a), the state veterinarian may require the applicant to submit detailed plans and specifications for the proposed disposal plant. The state veterinarian may submit the plans, specifications, and other information to any:
(1) qualified architects and engineers employed in any department of the state government; or
(2) qualified person not employed by the state;
to obtain advice concerning the proposed plant's compliance with this chapter and any rules adopted under this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-12
New disposal plants: inspections
Sec. 12. (a) If the state veterinarian finds that an applicant under section 11 of this chapter has complied with all of the relevant requirements of this article and any rules adopted under this article, the state veterinarian shall issue a permit to construct or reconstruct the disposal plant.
(b) After the disposal plant is completed and before it begins operations, the applicant shall notify the state veterinarian. After receiving notification, the state veterinarian shall:
(1) make the inspections that are required for an existing, established plant;
(2) use the procedures established for inspections and issuance of licenses;
(3) require the applicant to pay the license fees and any additional required fees;
(4) issue or deny the disposal plant's license; and
(5) comply with and require the applicant to comply with this chapter.
For each subsequent year, the annual license and other fees must be the same as for similar existing licensed plants.
As added by P.L.2-2008, SEC.8.
IC 15-17-11-13
New disposal plants: location
Sec. 13. A:
(1) new disposal plant may not be located or constructed; and
(2) discontinued plant may not be reconstructed or reopened;
at any place where the location and operation of that plant is prohibited by law or ordinance.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-14
Destruction of disposal plant; reconstruction; location
Sec. 14. (a) This section does not apply to a disposal plant destroyed during a war.
(b) If:
(1) at least two-thirds (2/3) of the operating part of the disposal plant is destroyed; and
(2) the disposal plant is located on a site where constructing a new disposal plant under section 13 of this chapter would be prohibited;
the disposal plant may not be reconstructed and the site may not be used again for a disposal plant.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-15
License requirement to transport dead animals
Sec. 15. Except as provided in this chapter, a person may not haul or transport over the highways the bodies of any dead animals, except those that have been slaughtered and are intended for human food, unless:
(1) the person has a valid disposal plant or collection service license issued under this chapter; and
(2) the bodies are being transported to a licensed disposal plant.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-16
Restrictions on licensing to transport dead animals
Sec. 16. (a) A license may not be issued to a person for the sole purpose of transporting the bodies of dead animals unless the person meets the requirements for a collection service under this chapter.
(b) A public official with a legal duty to protect the public health and welfare may remove or supervise the removal of the dead bodies of animals and the disposal of the dead bodies by any method provided for by this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-17
Transportation vehicles: specifications
Sec. 17. A transport vehicle must be constructed:
(1) in a manner that is practically watertight so that drippings or seepage from dead bodies does not escape from the vehicles if

the drippings or seepage can be prevented;
(2) with an endgate designed to prevent drippings and seepage from escaping from the vehicle while transporting dead bodies; and
(3) in a manner that completely conceals the dead bodies in the transport vehicle from view of persons using the highways and any public nuisance is prevented during transport.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-18
Transportation vehicles: cleaning
Sec. 18. After the bodies of dead animals have been unloaded from a transport vehicle, the transport vehicle and all parts of the transport vehicle must be thoroughly:
(1) washed out with steam or hot water; and
(2) cleansed and disinfected in a manner and with a solution as the state veterinarian may prescribe by rule.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-19
Transportation vehicles: general requirements
Sec. 19. (a) If a transport vehicle is loaded with the body of an animal that has died of a disease, the vehicle must be driven directly to the place of disposal or to a substation maintained for the temporary storage of the animal body. However, the vehicle may stop along the highway to load other dead animal bodies.
(b) A driver of a transport vehicle may not do the following:
(1) Drive a transport vehicle upon the premises of any person unless the driver obtains the permission of the other person.
(2) Create a nuisance during the transportation of dead animal bodies.
(c) If any drippings or seepage escapes from a transport vehicle, the driver shall clean up the drippings or seepage and correct the escape, if possible to do so.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-20
Disposal of dead animals required
Sec. 20. (a) A person who owns or cares for an animal that has died from any cause shall dispose of the animal's body not later than twenty-four (24) hours after knowledge of death so as not to produce a nuisance. Subject to subsection (b), the disposal of the animal's body must be by one (1) of the following methods:
(1) At an approved disposal plant.
(2) Burial upon the owner's premises to such a depth that every part of the animal's body is at least four (4) feet below the natural surface of the ground and every part of the animal's body is covered with at least four (4) feet of earth in addition to any other material that may be used as cover.
(3) Thorough and complete incineration according to standards

established by an appropriate governmental agency.
(4) Composting according to standards approved by the board.
(b) The board may adopt rules to allow alternate methods for the safe, orderly, and efficient disposal of dead animals.
(c) The board may adopt rules and issue orders restricting the use of the disposal methods described in subsection (a) to control disease.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-21
Removal of animal hide
Sec. 21. A person who owns or controls a dead animal that has not died of a contagious disease may remove the hide or skin of the animal on the person's own premises before burying the body as required under this chapter. However, the skinning and disposition of the hide, skin, and body must be made in a manner that will avoid the creation of a nuisance.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-22
Ordinances
Sec. 22. A person may not bury the body of any animal within the corporate limits of a city or town if the burial is prohibited by law or ordinance.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-23
Specifications for disposal plants
Sec. 23. (a) A disposal plant is not considered a suitable or sanitary place for disposing of the bodies of dead animals by any process of cooking unless it conforms to the following minimum specifications:
(1) The building must have four (4) walls complete and be provided with concrete or cement floors and be thoroughly sanitary in construction and maintenance. Any sewage, drainage, or waste water of any kind that has an offensive or obnoxious character or odor, is detrimental to human, animal, agricultural, or aquatic life, or may constitute a public nuisance must be discharged into a public sewer. If a public sewer is not available, the sewage, drainage, or waste water must be disposed of according to the requirements of water pollution control laws (as defined in IC 13-11-2-261).
(2) All disposal plants where a rendering process is conducted must be properly equipped, operated, and designed to:
(A) minimize the escape of vapors during processing; and
(B) expose the material being processed to conditions that will kill all pathogenic organisms.
The board may adopt rules specifying conditions that a rendering process must meet in order to protect the public health. (3) If the owner or operator of a disposal plant wishes to sell any part or parts of any animal carcasses taken to the owner's or operator's disposal plant for use in the manufacture of pet food or for feeding mink and other animals, the disposal plant must have a separate room where the animal bodies that are considered suitable for animal food are taken. The processing and boning of carcasses must be done promptly, and the boned meat shall be ground or cut into small pieces not more than four (4) inches in diameter. While the meat is being ground or cut, a sufficient quantity of dye, charcoal, malodorous fish oil, or other denaturant approved by the state veterinarian must be applied to unequivocally preclude the meat's use in human food. Meat that is not immediately shipped must be refrigerated in a cooler storage room that prevents decomposition. Meat, before being shipped from a disposal plant, must be packed in a container approved by the state veterinarian. The container must be clearly marked or stamped with the legend "Unfit for Human Consumption". Lettering used in the legend must be at least as large as any other lettering on the container, and not smaller than one-half (1/2) inch in height or less than one-half (1/2) inch in width. The meat may be hauled to the plant of a manufacturer of pet food or to the place of feeding to animals at places approved by the state veterinarian. If, after the skinning and dismemberment of an animal body it is determined that the body is not suitable for pet food or animal feeding, the body must be taken to the processing area of the disposal plant and processed in the same manner as other animal bodies.
(4) The skinning and dismembering of bodies must be done within the disposal plant and in a manner that prevents unnecessary annoyance to other persons caused by the conditions or unsightly appearance of the bodies or any parts and contents of the bodies. All animal material transported to a disposal plant for disposal, except that disposed of under subdivision (3), must be disposed of within twenty-four (24) hours after delivery to the disposal plant, by a method allowed under this chapter, except where rendered impossible by accident or other casualty preventing the operation of the disposal plant, or where an epidemic or act of God has caused more bodies to be accumulated than can be reasonably disposed of within twenty-four (24) hours by the continuous operation of the plant, in which case the plant shall be placed in operation as soon as possible and operated continuously until all bodies are disposed of.
(b) A disposal plant may not be situated, constructed, maintained, or operated in a manner that creates or unnecessarily continues a public nuisance.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-24
Records Sec. 24. (a) A disposal plant must maintain the following complete and accurate records concerning the disposal plant's nonedible meats:
(1) The amount denatured.
(2) The amount sold.
(3) To whom the meat was sold.
(4) The address of the consignee.
(5) How and by whom the meat was hauled.
(b) The records under subsection (a) must be open for inspection during the disposal plant's normal working hours to the state veterinarian, the commissioner of the state department of health, or the state veterinarian's or commissioner's agent.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-25
Nonedible meat; sales permit
Sec. 25. (a) Nonedible meat may be sold when properly decharacterized for shipment to a plant producing pet food or to a person for use in feeding mink and other animals as allowed by the state veterinarian.
(b) A disposal plant may not sell nonedible meats until after the following conditions have been met:
(1) The disposal plant has applied to the state veterinarian for a permit to sell nonedible meats.
(2) The state veterinarian has:
(A) inspected the disposal plant;
(B) determined that the disposal plant is adequate to process and handle nonedible meats; and
(C) issued to the disposal plant a permit to sell nonedible meat.
(c) An additional fee may not be charged for a permit issued under this section.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-26
Collection service license: requirements
Sec. 26. (a) A person that does not operate a disposal plant licensed under this chapter may not operate a business to transport:
(1) dead animals;
(2) nonedible byproducts from the slaughtering of animals, including poultry; or
(3) restaurant grease;
for delivery to a disposal plant unless the person has a collection service license.
(b) A person desiring a collection service license must submit an application to the state veterinarian with payment of the license fee required under this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-27 Collection service license: application
Sec. 27. (a) The owner or operator of a disposal plant in a state other than Indiana may apply to the state veterinarian for a collection service license as required by section 26 of this chapter.
(b) The collection service license application must include the following:
(1) The name of the applicant.
(2) The location of any proposed substation in Indiana to be used as a concentration site for the temporary deposit or storage of rendering materials pending final delivery to a disposal plant.
(3) The location of the applicant's disposal plant outside Indiana.
(4) The number and kind of vehicles that will be operated in Indiana.
(5) Other essential information required by rules adopted by the board.
(6) The license fee required under this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-28
Collection service license: application; approval
Sec. 28. The state veterinarian shall determine if an applicant for a collection service license meets the requirements for a collection service license within ninety (90) days after an application is filed.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-29
Collection service license: denial
Sec. 29. (a) If an applicant's application to operate a collection service under section 26 of this chapter does not comply with this chapter, the state veterinarian shall notify the applicant that the applicant's application does not comply with the requirements of this chapter and specifically indicate why the application does not comply. An application that does not comply with this chapter must be placed on hold for not more than sixty (60) days during which time the applicant may provide additional information showing the deficiencies have been corrected.
(b) After notification by the applicant that the deficiencies have been corrected, the state veterinarian shall promptly determine if the applicant is entitled to a license.
(c) If the state veterinarian again determines the applicant is not entitled to a license, the state veterinarian may deny the request for a license. If an application is denied, an applicant may reapply by submitting the information and fees required under this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-30
Collection service license: fees
Sec. 30. An application for a collection service license must include the fees required under section 7 of this chapter for a

collections service license, including the appropriate fees for vehicle certificates and substations.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-31
Collection service license: transport vehicles
Sec. 31. A transport vehicle used by a collection service must meet the requirements for transport vehicles under this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-32
Substation specifications
Sec. 32. A substation maintained by a licensee under this chapter must meet the requirements under section 23(a) of this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-33
Inspections
Sec. 33. (a) The state veterinarian or the state veterinarian's authorized agent:
(1) shall inspect each plant and substation licensed under this chapter at least once each year; and
(2) may inspect plants and substations as often as is necessary to ensure compliance with this chapter.
(b) The state veterinarian shall enforce compliance with this chapter and the rules adopted under this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-11-34
License; sanctions; hearing
Sec. 34. (a) The state veterinarian may suspend or revoke a license issued under this chapter after receiving written certification of specific charges from the state department of health that allege:
(1) a particular disposal plant;
(2) the operation of a particular disposal plant; or
(3) the operator of a byproducts collection service;
is a menace to the public health.
(b) If a hearing on the license suspension or revocation is requested under this section, the hearing must be held not later than thirty (30) days after the charges of the state department of health are filed.
As added by P.L.2-2008, SEC.8.



CHAPTER 12. BIOLOGICAL PRODUCTS

IC 15-17-12-2
License and permit requirements
Sec. 2. (a) A person may not manufacture, sell, offer for sale, or distribute within Indiana a biological product for use on an animal unless the biological product is produced at an establishment that is:
(1) licensed by the United States Department of Agriculture, as provided in 21 U.S.C. 151 through 21 U.S.C. 158, as amended; or
(2) located in Indiana and approved by and issued permits by the board.
(b) The permitee shall pay the expenses related to the required tests for biological products approved under this section.
As added by P.L.2-2008, SEC.8.

IC 15-17-12-3
Location of producer
Sec. 3. A serum, virus, vaccine, or other remedy may not be produced at an establishment that is within four thousand (4,000) feet from any of the following:
(1) A public stockyard where a public livestock market is maintained.
(2) A garbage disposal or rendering plant where garbage or dead animals are hauled over a public street or highway.
As added by P.L.2-2008, SEC.8.

IC 15-17-12-4
Approved vaccines
Sec. 4. (a) Only vaccines produced at establishments: (1) licensed under the federal Virus-Serum-Toxin Act (21 U.S.C. 151 through 21 U.S.C. 158); or
(2) in Indiana and approved by the board;
may be administered to animals in Indiana.
(b) The serial number and the date of expiration of a vaccine administered to animals must be affixed to the vaccine container.
As added by P.L.2-2008, SEC.8.



CHAPTER 13. FEEDER PIGS

IC 15-17-13-2
Inspection and approval of concentration points
Sec. 2. Before issuing a feeder pig dealer a license under this chapter, the board shall inspect and approve the concentration point or points used by the feeder pig dealer.
As added by P.L.2-2008, SEC.8.

IC 15-17-13-3
Exemption; special permit
Sec. 3. The board may do the following:
(1) Exempt from this chapter a farmer that moves feeder pigs into Indiana for the farmer's feeding program.
(2) Require a farmer described in subdivision (1) to obtain a special permit from the board for each shipment of feeder pigs moved into Indiana.
As added by P.L.2-2008, SEC.8.

IC 15-17-13-4
Standards; concentration points
Sec. 4. The board shall establish standards for construction and maintenance of concentration points to assure adequate facilities for washing and disinfecting swine pens and maintaining sanitary conditions. Concentration points must meet the standards before approval.
As added by P.L.2-2008, SEC.8.

IC 15-17-13-5
Identification of pigs
Sec. 5. Pigs sold through:
(1) stockyards;
(2) livestock auction markets; or
(3) places of business where pigs are assembled for resale, other than pigs sold for immediate slaughter;
must be identified using an identification approved by the board before being moved from the point of sale.
As added by P.L.2-2008, SEC.8.

IC 15-17-13-6
Imported pigs; identification
Sec. 6. Except as provided in section 3 of this chapter, a person may not import, move, or introduce into Indiana any feeder pigs

unless the feeder pigs are:
(1) identified using an identification approved by the board;
(2) accompanied by a permit issued by the board; and
(3) accompanied by an official certificate of veterinary inspection issued and signed by a veterinarian who is:
(A) licensed or legally able to practice in Indiana; and
(B) accredited by the United States Department of Agriculture or another sanctioning body approved by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-13-7
Vaccination
Sec. 7. All pigs must be vaccinated, treated, or inspected before sale or being offered for sale, as required by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-13-8
Violation; imported pigs
Sec. 8. Feeder pigs that are imported, moved, or introduced into Indiana in violation of this chapter shall be immediately placed under quarantine and unloaded at a facility designated by the board. The truck or conveyance used to transport the quarantined feeder pigs must be impounded until compliance with this chapter is determined. The consignor or shipper shall pay the costs of feeding and caring for the quarantined feeder pigs.
As added by P.L.2-2008, SEC.8.



CHAPTER 14. LIVESTOCK DEALERS

IC 15-17-14-2
License requirement
Sec. 2. Unless specifically exempted in this chapter, a person must obtain a license under this chapter to act as a dealer in livestock in Indiana. A person may not deal in livestock after the expiration, suspension, or revocation of the person's license.
As added by P.L.2-2008, SEC.8.

IC 15-17-14-3
Classification of dealers
Sec. 3. The board shall classify dealers required to be licensed under this chapter based on the enterprise in which each dealer is engaged. The classifications must be consistent with the definitions set forth in this article and must be based on the facts in the dealer's license application and any supporting papers or any inquiry or investigation made in conjunction with the application.
As added by P.L.2-2008, SEC.8.

IC 15-17-14-4
License classifications Sec. 4. (a) Licenses are issued under the following classifications:
(1) A market facility dealer license issued to livestock auction markets, stockyards, packers, or concentration points.
(2) An individual dealer license issued to individual dealers and market agencies not operating a market facility.
(b) A separate license is required for each location at which stockyards, packing plants, market agencies, or livestock auction markets are operated. More than one (1) license may not be required of individual dealers other than those operating as market agencies at different locations.
(c) A license issued under this chapter continues in effect until the licensee ceases operating as a livestock dealer in Indiana or the board revokes the license.
(d) The board may adopt rules to implement this chapter, including the following:
(1) Procedures for issuing, suspending, revoking, and updating licenses.
(2) Requiring annual or other regular reports from licensees to:
(A) determine the required amount of bond coverage under this chapter or the current status of agents or other personnel acting under the license; or
(B) update other information used in administering the requirements of this chapter.
As added by P.L.2-2008, SEC.8.

IC 15-17-14-5
Dealers and agents
Sec. 5. (a) Subject to subsection (b), a livestock dealer may designate agents subject to the liabilities that ordinarily attach under a contract of agency. An agent may deal in livestock for the principal under the principal's livestock dealer license. An agent dealing in livestock may deal only as an agent for the principal unless the agent has obtained a separate license under this chapter.
(b) A livestock dealer may not designate an individual as an agent if the individual's dealer's license was suspended or revoked in any state or by the United States Department of Agriculture, Grain Inspection, Packers and Stockyards Administration during the two (2) years preceding the proposed designation.
As added by P.L.2-2008, SEC.8.

IC 15-17-14-6
Maintenance of bond
Sec. 6. (a) Except as provided under sections 7 and 8 of this chapter, before operating a livestock dealer business, a person must execute and maintain a bond or bond equivalent that meets the requirements of this section.
(b) The form of the bond or bond equivalent shall be prescribed by the board and must meet the following minimum requirements:
(1) The instrument must be payable to the state of Indiana, as obligee, for any person who may be damaged as a result of a

breach of the conditions of the instrument.
(2) The terms of the instrument must secure the performance of the licensee's obligations under this chapter. The instrument must specifically provide that the dealer will pay all legal claims that may accrue in favor of any seller of livestock in Indiana.
(3) The surety on any livestock dealer bond or bond equivalent must be a surety company authorized to do business in Indiana.
(4) The bond or bond equivalent is considered to be continuous unless otherwise specified. The instrument must contain a provision requiring that, before terminating the instrument, the terminating party must serve to the board either:
(A) written notice of termination at least thirty (30) days before the effective date of the termination; or
(B) notice of a valid replacement bond or bond equivalent that provides continuous coverage.
(c) The livestock dealer bond or bond equivalent required under this section must be an amount that is not less than the next highest multiple of five thousand dollars ($5,000) above the quotient of:
(1) the dollar amount of livestock transactions conducted by the license applicant during the preceding twelve (12) months, or in that part of the year in which the applicant did business; divided by
(2) the number of days on which business was conducted.
(d) The following apply to the calculation set forth in subsection (c):
(1) The number of days on which business was conducted in a year may not exceed one hundred thirty (130).
(2) The amount of the bond or bond equivalent may not be less than ten thousand dollars ($10,000), and when the requirements exceed fifty thousand dollars ($50,000) under the calculations as specified in subsection (c), the amount of the instrument need not exceed fifty thousand dollars ($50,000) plus ten percent (10%) of the excess raised to the next multiple of five thousand dollars ($5,000).
(e) If the gross amount of business transacted during a twelve (12) month period changes and warrants an increase in the amount of bond or bond equivalent coverage required under this chapter, the dealer shall have the bond or bond equivalent adjusted to comply with this chapter. If the gross amount of business changes to warrant a decrease in the amount of bond or bond equivalent required under this chapter, the dealer may have the bond or bond equivalent adjusted accordingly.
(f) A licensee may furnish a blanket bond or bond equivalent, based upon the gross amount of business transacted on an annual basis for each enterprise operated under the same ownership, instead of individual instruments for each enterprise operated.
As added by P.L.2-2008, SEC.8.

IC 15-17-14-7 Bond or bond equivalent with other agency
Sec. 7. If a licensee under this chapter has a valid bond or bond equivalent on file with the United States Department of Agriculture, Grain Inspection and Packers and Stockyards Administration, and the bond or bond equivalent is an adequate amount and conditioned upon terms that provide at least as much protection to sellers of livestock as a state bond under this chapter, additional coverage by bond or bond equivalent under this chapter is not required.
As added by P.L.2-2008, SEC.8.

IC 15-17-14-8
Packer; security
Sec. 8. A packer, other than a packer operating stockyards in Indiana, is not required to furnish security under section 6 of this chapter if a bond or bond equivalent is not required of the packers under the federal Packers and Stock Yards Act of 1921 (7 U.S.C. 181 through 7 U.S.C. 229).
As added by P.L.2-2008, SEC.8.

IC 15-17-14-9
Records
Sec. 9. A dealer required to be licensed under this chapter shall keep records, accounts, and memoranda fully and correctly disclosing all purchases, sales, or transfers involving completed livestock transactions in connection with the dealer's business. The records concerning the business must disclose all persons with an ownership interest in the business, including stockholders. If the board finds that the accounts, records, memoranda, and ownership interest do not fully disclose all the transactions involved in the dealer's business, the board may prescribe the record keeping procedures that the dealer must follow.
As added by P.L.2-2008, SEC.8.

IC 15-17-14-10
Scales
Sec. 10. (a) Scales used by a dealer licensed under this chapter are subject to inspection and testing by a scale inspector who may be any weights and measures inspector appointed by the state department of health. Scales are subject to the applicable requirements of the code of specifications, tolerances, and rules for scales adopted by the state department of health.
(b) If, after proper inspection and testing, a scale fails to meet the applicable requirements of subsection (a), the scale inspector may condemn the scale to prevent its further use until the scale is brought into conformance with the requirements.
(c) A dealer licensed under this chapter, after a hearing under this chapter, shall have the dealer's license revoked if the hearing establishes that the dealer is guilty of fraudulent, deceptive, or dishonest practices in the weighing of livestock.
As added by P.L.2-2008, SEC.8.
IC 15-17-14-11
Offenses; civil penalties
Sec. 11. (a) A person who knowingly or intentionally allows a scale to be used in a business transaction involving the purchase, sale, or exchange of livestock:
(1) after the scale has been condemned; and
(2) before it has been repaired to the satisfaction of the scale inspector;
commits a Class D felony.
(b) In addition to any criminal penalties imposed, a person who violates subsection (a) may be subject to a civil penalty of fifty dollars ($50) for each day the defective scale is used. If a civil penalty is assessed under this subsection and not paid, the prosecuting attorney of the county where the proceeding was brought may enforce the collection of the civil penalty. Civil penalties collected under this section must be deposited in the state general fund.
As added by P.L.2-2008, SEC.8.



CHAPTER 15. SALES, SHIPMENTS, AND EXHIBITIONS

IC 15-17-15-2
Records
Sec. 2. (a) A person that operates or conducts a sale of livestock shall keep an accurate and complete record of all sales, including the following:
(1) The kind of animals received for sale.
(2) The name and address of the person from whom the animals were received.
(3) The date on which the animals were received.
(4) The name and address of the person to whom the animals were sold.
(5) The kind and number of animals sold to each person.
(6) The price paid for the animals.
(7) The record of individual ear tags, ear notches, back tags, tattoos, or brands for each animal.
(8) If tested, individual test records, health records, and health certificates for each animal.
(9) Any other information required by the board.
(b) The record must be available for inspection by authorized personnel of the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-15-3
Health certificate; exemption
Sec. 3. (a) The board may adopt rules requiring that:
(1) all dairy or breeding cattle and bison sold through any public or private sale must be accompanied with an official health certificate; and
(2) the cattle and bison test negative for brucellosis and tuberculosis.
However, a special form prescribed by the board may be used for this purpose instead of the certificate of veterinary inspection.
(b) The board may adopt rules exempting animals from testing for brucellosis and tuberculosis within Indiana or other states or areas.
(c) The state veterinarian may order cattle of any age to be tested to determine the disease status of the animal.
As added by P.L.2-2008, SEC.8. Amended by P.L.86-2008, SEC.12.
IC 15-17-15-4
Brucellosis reactors
Sec. 4. Cattle that react positively to a brucellosis test may not be sold for any purpose other than immediate slaughter. If cattle first react positively to a brucellosis test at a livestock auction market, community sale, or public stockyard, the owner or consignor of the cattle may remove the cattle to the owner's or consignor's premises, subject to quarantine laws and restrictions prescribed by the board. If a retest is negative, the animal may be sold in the same manner as any other animal that reacts negatively.
As added by P.L.2-2008, SEC.8.

IC 15-17-15-5
Disinfecting premises of sales
Sec. 5. A person owning, operating, or controlling a livestock auction market, livestock show, or public stockyard in Indiana shall thoroughly clean and disinfect all the premises and enclosures according to rules adopted by the board. All disinfecting agents used for disinfecting swine, crates, cars, and other conveyances and the methods of disinfecting must meet the approval of the state veterinarian.
As added by P.L.2-2008, SEC.8.

IC 15-17-15-6
Swine sales; vaccination and treatment
Sec. 6. A person operating or conducting a livestock auction market, community sale, or public stockyard may not sell or offer for sale any swine unless the swine have been:
(1) vaccinated;
(2) treated;
(3) vaccinated and treated; or
(4) inspected;
according to rules adopted by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-15-7
Sales for immediate slaughter
Sec. 7. (a) An animal may be sold for immediate slaughter at a livestock auction market, community sale, or public stockyard.
(b) A person may not knowingly resell or divert for any purpose, other than immediate slaughter to an approved slaughtering establishment, an animal sold for immediate slaughter.
As added by P.L.2-2008, SEC.8.

IC 15-17-15-8
Injured or diseased animal; sale or purchase for food purposes
Sec. 8. An injured or a diseased animal and its products are unfit for human consumption and may not be:
(1) sold or offered for sale; or
(2) purchased or offered for purchase; for food purposes.
As added by P.L.2-2008, SEC.8.

IC 15-17-15-9
Fairs and livestock shows
Sec. 9. The sale, exhibit, or display of animals at a fair or livestock show is subject to rules adopted by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-15-10
State inspection; duties of operator
Sec. 10. The operator of a livestock auction market or community sale and the operator's agents and employees shall provide reasonable assistance to the personnel engaged in state inspection as required to enable the inspectors to perform their duties. The operator shall furnish the facilities and assistance necessary to restrain animals to allow state inspection. The operator shall furnish the facilities necessary to allow the inspector to conduct tests and fill out all papers and forms required for the inspector's duties.
As added by P.L.2-2008, SEC.8.

IC 15-17-15-11
Identification of animals moving in trade
Sec. 11. Animals moving in trade or market channels within Indiana must be identified to the extent and in a manner considered necessary and prescribed by the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-15-12
Documents accompanying animals in transit
Sec. 12. The official health certificates, tests, charts, or other prescribed documents that are required by law or by rule must:
(1) accompany animals when they are transported, shipped, or moved;
(2) be present in the truck or other vehicle of transport used in shipping the animals; and
(3) be available for inspection by authorized personnel of the board.
As added by P.L.2-2008, SEC.8.



CHAPTER 16. LICENSES

IC 15-17-16-2
Foreign corporation consent to service
Sec. 2. (a) Except for an applicant that is a foreign corporation, a nonresident applicant for a license under this article must file with the board an irrevocable consent that specifies the following:
(1) The proceedings against the applicant may be filed in any appropriate court of any county or municipality in Indiana where:
(A) the plaintiff resides; or
(B) any part of the transaction occurred out of which the alleged cause of action arose.
(2) The process in any action may be served on the applicant by leaving with the board two (2) copies of the complaint or pleadings that have been filed in an Indiana court.
(3) That the service of process in subdivision (2) is valid and binding for all purposes.
(b) The board shall promptly forward, by registered mail, one (1) copy of any service of process to the applicant at the address shown on the records of the board.
(c) A foreign corporation may not receive a license under this chapter until it is authorized by the secretary of state to do business in Indiana.
As added by P.L.2-2008, SEC.8.

IC 15-17-16-3
Rules; renewal
Sec. 3. (a) The board may adopt rules concerning the following:
(1) Annual or biannual renewal of any class of license issued under this article.
(2) A common renewal date for each class of license.
(b) The state veterinarian or the state veterinarian's authorized agent shall sign each license issued by the board. As added by P.L.2-2008, SEC.8.

IC 15-17-16-4
Refusal for cause
Sec. 4. The board may not refuse to issue a license without cause.
As added by P.L.2-2008, SEC.8.

IC 15-17-16-5
Grounds for denial, suspension, or revocation
Sec. 5. The board may refuse to issue or reissue and may suspend or revoke a license issued under this article for any of the following reasons relating to the licensee or applicant for a license:
(1) Material misstatement in the application for original license, or in the application for any reissue of a license, under this article.
(2) Violation of this article or of a rule or order of the board.
(3) Abetting another in the violation of this article or of a rule or order of the board.
(4) Allowing a license issued under this article to be used by an unlicensed person.
(5) Conviction of a crime, an essential element of which is misstatement, fraud, or dishonesty.
(6) Conviction for violating a law or regulation of another state or of the United States that is materially similar to a substantive provision of this article or a rule of the board.
(7) Suspension or other disciplinary action taken by the Secretary of the United States Department of Agriculture under the Packers and Stock Yards Acts of 1921 (7 U.S.C. 181 through 7 U.S.C. 229), as amended, if it appears that the applicant or licensee committed or participated in the violation covered by the disciplinary action.
(8) Material misrepresentation or false promises of a character likely to influence, persuade, or induce to action, in connection with any business subject to this article.
(9) Failure to possess the qualifications determined by the board to be necessary or to meet the requirements of this article for the issuance or holding of a license.
As added by P.L.2-2008, SEC.8.

IC 15-17-16-6
Duty to comply during litigation
Sec. 6. Pending:
(1) a proceeding to suspend or revoke a license issued under this article; or
(2) an appeal from a decision to suspend or revoke a license issued under this article;
each person affected by the proceeding or appeal shall continue to comply with this article.
As added by P.L.2-2008, SEC.8.
IC 15-17-16-7
Investigations
Sec. 7. The board:
(1) may upon its own motion; and
(2) shall upon a verified written complaint that alleges facts that would constitute grounds for refusal, suspension, or revocation of a license under this article;
investigate the actions of an applicant or person holding or claiming to hold a license under this article.
As added by P.L.2-2008, SEC.8.

IC 15-17-16-8
Surrender of license
Sec. 8. After the revocation or suspension of a license, the licensee must surrender the license to the board. If the licensee fails to surrender the license, the board may seize the license.
As added by P.L.2-2008, SEC.8.

IC 15-17-16-9
Offenses; unlicensed person
Sec. 9. A person who recklessly, knowingly, or intentionally engages in an activity without a license required for the activity under this article commits a Class D felony.
As added by P.L.2-2008, SEC.8.



CHAPTER 17. ADMINISTRATIVE HEARINGS

IC 15-17-17-2
Hearing officers
Sec. 2. If a hearing is provided for or authorized to be held by the board, the board may designate a person as the board's agent to conduct the hearing.
As added by P.L.2-2008, SEC.8.

IC 15-17-17-3
Procedure
Sec. 3. All hearings for the purpose of agency action shall be conducted under IC 4-21.5, unless the procedure is waived by the parties concerned after due notice of the right to a hearing under IC 4-21.5 has been given. Waiver of a hearing may be made in writing or by failure to request in writing a hearing under IC 4-21.5, within fifteen (15) days after receipt of the notice.
As added by P.L.2-2008, SEC.8.

IC 15-17-17-4
Notice
Sec. 4. Before:
(1) any license is denied, suspended, or revoked;
(2) any disciplinary action is taken; or
(3) the rights of any persons are adversely affected;
under this article, IC 15-18-1, or IC 15-19-6, notice must be given to the person affected by the agency action. The notice must contain a statement of the person's right to adjudication of the action under IC 4-21.5.
As added by P.L.2-2008, SEC.8.

IC 15-17-17-5
Service of notice
Sec. 5. Any notice required by this article, IC 15-18-1, or IC 15-19-6, including notice required under IC 4-21.5-3, may be served by:
(1) personal delivery to the person concerned, by leaving the notice at the place of business or residence last specified by the person concerned or the person's last notification to the board; or
(2) mailing the notice by registered or certified mail to the place of business or residence last specified by the person concerned

in the person's last notification to the board.
As added by P.L.2-2008, SEC.8.

IC 15-17-17-6
Appeal to board
Sec. 6. Any person who is aggrieved by the enforcement of any rule adopted by the board or any order of the state veterinarian or the board may appeal to the board for a review of the enforcement or order. The board may review the enforcement or order on appeal and affirm, modify, or reverse the enforcement or order appealed from.
As added by P.L.2-2008, SEC.8.

IC 15-17-17-7
Judicial review
Sec. 7. An aggrieved person may seek judicial review of a final determination of the board under IC 4-21.5-5.
As added by P.L.2-2008, SEC.8.



CHAPTER 18. CRIMES AND INFRACTIONS

IC 15-17-18-2
Interference with identification
Sec. 2. A person who knowingly or intentionally:
(1) alters or changes an animal's official identification to conceal the identity of an animal;
(2) interferes with the official identification of a diseased domestic animal;
(3) removes, without permission of the board, except as provided in this article, any animal from a herd placed under quarantine; or
(4) alters or changes the official identification of any domestic animal;
commits a Class D felony.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-3
Sale or transfer of diseased animals
Sec. 3. A person who knowingly or intentionally:
(1) sells;
(2) keeps, with intent to sell; or
(3) disposes of to another person, with intent to conceal, except for immediate slaughter;
an animal classified as a reactor, or suspected of being affected with any disease as disclosed by a test recognized by the board, commits a Class D felony.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-4
Transport of diseased cattle
Sec. 4. A person who knowingly or intentionally:
(1) delivers for transportation;
(2) drives on foot;
(3) removes from the premises where they are located; or
(4) receives for transportation;
any cattle classified as a reactor or suspected of being affected with brucellosis as disclosed by a test recognized by the board, except for

immediate slaughter or by special permit from the board, commits a Class D felony.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-5
Transport with nondiseased animals
Sec. 5. A person who knowingly or intentionally transports a domestic animal identified as a reactor with other domestic animals, except where the other domestic animals are being transported for immediate slaughter, commits a Class D felony.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-6
Importation
Sec. 6. A person who knowingly or intentionally imports a domestic animal into Indiana without taking suitable precautions to prevent the introduction and spread of contagious or infectious disease, in conformance with the rules adopted by the board, commits a Class D felony.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-7
Transportation of diseased domestic animals
Sec. 7. A person who knowingly or intentionally moves, from the property on which the domestic animal is confined, a domestic animal that has an infectious or a contagious disease, except under rules adopted by the board, commits a Class D felony.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-8
Animals running at large
Sec. 8. (a) Except as provided in subsection (b), a person responsible for livestock or poultry who knowingly or intentionally permits the livestock or poultry to run at large commits a Class B misdemeanor.
(b) Subsection (a) does not apply to a person who keeps livestock on property by means of a cattle guard or another device under IC 8-17-1-2.1.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-9
Offenses; general
Sec. 9. (a) This section does not apply to IC 15-17-5 or IC 15-18-1.
(b) A person who knowingly or intentionally violates or fails to comply with this article commits a Class D felony.
(c) A person who knowingly or intentionally violates or fails to comply with a rule adopted under this article commits a Class A infraction.
As added by P.L.2-2008, SEC.8.
IC 15-17-18-10
Dogs under 8 weeks; sale transport with dam required; exception
Sec. 10. A person may not import to or export from Indiana for the purpose of sale any dog under the age of eight (8) weeks unless the dog is transported with its dam. However, research facilities licensed under the federal Laboratory Animals Welfare Act, 7 U.S.C. 2131 et seq., are exempted from this prohibition.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-11
Birds and rabbits; sales restricted
Sec. 11. (a) A person who sells:
(1) a bird under the age of three (3) weeks; or
(2) a rabbit under the age of two (2) months;
commits a Class B misdemeanor. This subsection does not apply to commercial breeders or distributors whose facilities are adequately equipped for the care of young birds or rabbits.
(b) A person who dyes, stains, or alters the natural coloring of a bird or rabbit commits a Class B misdemeanor.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-12
Certain violations; civil penalty; injunctions
Sec. 12. (a) This section does not apply to IC 15-17-5 or IC 15-18-1.
(b) A person who violates this article, a rule adopted under this article, or a determination or order of the board or an agency made under this article is liable for a penalty not to exceed twenty-five thousand dollars ($25,000) for each day of the violation, plus payment to the board for the costs incurred by the board as a direct consequence of prosecution for the violation. These penalties and costs may be recovered in a civil action commenced in any court of competent jurisdiction by the board or an agency. In addition, in an action to recover the penalty, a request may be made that the person be enjoined from continuing the violation.
As added by P.L.2-2008, SEC.8.

IC 15-17-18-13
Certain written certificates and documents
Sec. 13. Official health certificates, official certificates of veterinary inspection, and official certificates of vaccination, tests, and other prescribed documents that are required by this article or by rule constitute written instruments for purposes of IC 35-43-5.
As added by P.L.2-2008, SEC.8.



CHAPTER 19. ENFORCEMENT

IC 15-17-19-2
Enforcement; attorney general; prosecuting attorney
Sec. 2. This article may be enforced by any appropriate action in the name of the state of Indiana, filed and conducted by the attorney general or the appropriate prosecuting attorney.
As added by P.L.2-2008, SEC.8.

IC 15-17-19-3
Injunctions
Sec. 3. (a) If a person engages in the business of a livestock dealer, including employing an individual to act on the person's behalf, without a license required under this article:
(1) the attorney general;
(2) the board or the board's representative;
(3) the prosecuting attorney; or
(4) a resident of the county in which the person engaged in the business of dealing without a license;
may maintain an action in the name of the state to enjoin the person from continuing the violation.
(b) An injunction granted under this section does not relieve a person from any criminal prosecution allowed for the person's violation of this article.
(c) A complaint for an injunction is sufficient if it alleges that:
(1) on a certain date; and
(2) in a specific county;
the person engaged in business as a livestock dealer and did not have a valid license required under this article.
(d) If an injunction is granted in an action brought by a resident of the county, the court shall order the defendant to pay reasonable attorney's fees to the plaintiff's attorney.
As added by P.L.2-2008, SEC.8.






ARTICLE 18. DAIRY PRODUCTS

CHAPTER 1. MILK AND MILK PRODUCTS; PERMITS; STANDARDS; INSPECTIONS

IC 15-18-1-2
Adulterated or misbranded milk or milk products
Sec. 2. (a) A person may not produce, provide, sell, offer, display for sale, or have in possession with intent to sell milk or a milk product that is adulterated or misbranded.
(b) Adulterated or misbranded milk or a milk product may be impounded by the board and disposed of in accordance with IC 16-42-1 and IC 16-42-2-6. For purposes of this section, references in IC 16-42-1 and IC 16-42-2-6 to:
(1) "state health commissioner" refer to the state veterinarian; and
(2) "department" refer to the board.
(c) Milk and milk products must conform to the standards in this chapter and in the rules adopted by the board. However, if there is an emergency, general, and acute shortage of milk in a milkshed, the board may authorize the sale of pasteurized milk that does not fully meet the requirements of this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-3
Permit requirements; application procedure
Sec. 3. (a) A person that operates a milk plant, operates a receiving station or transfer station, acts as a milk distributor, acts as a bulk milk hauler/sampler, operates a milk tank truck, operates a dairy farm, operates a milk tank truck cleaning facility, operates a business that manufactures containers for milk or milk products, or any other person that does not possess a permit from the board may not:
(1) bring, send, or receive into Indiana for sale;
(2) sell or offer for sale in Indiana; or
(3) store in Indiana;
any milk or milk products. Grocery stores, restaurants, soda fountains, and similar establishments where milk or milk products are served or sold at retail, but not processed, are exempt from the

requirements of this section. The board may recognize a permit issued by another state for a truck used to transport milk instead of issuing an Indiana permit for the same truck.
(b) To obtain a permit required by this chapter, a person must submit a written application to the board, in the form prescribed by the board.
(c) Only a person who complies with this chapter is entitled to receive and retain a permit. Permits are not transferable with respect to persons or locations.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-4
Permit suspension
Sec. 4. (a) The board may suspend a permit issued under section 3 of this chapter whenever:
(1) there is reason to believe that a public health hazard exists;
(2) the permit holder has violated any of the requirements of this chapter; or
(3) the permit holder has interfered with the board in the performance of the board's duties.
(b) The board shall:
(1) in all cases except where the milk or milk product involved creates or appears to create an imminent hazard to the public health; or
(2) in any case of a willful refusal to permit authorized inspection;
serve upon the permit holder a written notice of intent to suspend the permit under IC 4-21.5. A suspension of a permit is effective immediately and remains in effect until the violation has been corrected to the satisfaction of the board.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-5
Temporary permits; application for reinstatement
Sec. 5. (a) When a permit has been suspended due to a violation of any of the bacterial, coliform, somatic cell, or cooling temperature standards, the board shall, not later than one (1) week after the receipt of a written application for reinstatement of a permit, issue a temporary permit after determining by an inspection of the facilities and operating methods that the conditions responsible for the violation have been corrected. Samples must then be taken at the rate of not more than two (2) per week on separate days within a three (3) week period, and the board shall reinstate the permit upon compliance with the appropriate standard, as determined in accordance with section 13 of this chapter.
(b) If a permit has been suspended due to a violation of a drug residue test requirement or a requirement other than the bacteriological, coliform, somatic cell, or cooling temperature standards, the application for reinstatement must contain a written statement that the violation has been corrected. Not later than one (1)

week after the receipt of an application, the board shall make an inspection of the applicant's establishment and as many subsequent additional inspections as are considered necessary to determine that the applicant's establishment is complying with the requirements. When the findings justify, the permit must be reinstated. If a permit has been suspended due to drug residues, the permit shall be reinstated in accordance with section 17 of this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-6
Sanctions for repeated violations
Sec. 6. The board may refuse to issue or reissue, may suspend for a definite time, or may revoke permits issued under this chapter for repeated violations of this chapter or a rule adopted by the board. The refusal to issue or revocation of a permit under this section must be conducted in accordance with IC 4-21.5.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-7
Permit expiration
Sec. 7. A permit issued under this chapter expires as follows:
(1) A bulk milk hauler/sampler permit expires on December 31 of the third year after the year in which the permit was issued.
(2) A dairy farm permit expires upon an action listed in subdivisions (4) through (6).
(3) A permit, other than a bulk milk hauler/sampler permit and a dairy farm permit, expires on December 31 of the year in which the permit was issued. Permits issued within the last three (3) months of a year may be issued to expire on December 31 of the following year.
(4) Upon discontinuance of operation for a period of ninety (90) days.
(5) Upon the revocation of the permit by the board.
(6) Upon the sale or other transfer of an operation to a different owner or operator.
(7) For a milk distributor, milk plant, receiving station, transfer station, or milk tank truck cleaning facility, a transfer of the place of business from one (1) building or room to another.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-8
Rulemaking
Sec. 8. The board may adopt rules under IC 4-22-2 to implement sections 3 through 7 of this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-9
Duty of board to inspect; inspection report; access to facility required; prohibited use of trade secrets
Sec. 9. (a) The state veterinarian shall examine each application

for a permit required in this chapter. If the applicant for a permit has complied with all statutes and rules enforced by the board, the state veterinarian shall cause the premises, location, equipment, and operating practices of the applicant to be inspected not later than ten (10) days after the receipt of the application for a permit. If the premises, location, equipment, and operating practices comply with this article and the rules of the board, the state veterinarian shall issue a permit entitling the applicant to engage in the business for which the application was submitted.
(b) The board shall conduct the following inspections:
(1) Each dairy farm and transfer station at least one (1) time every six (6) months.
(2) Each milk plant and receiving station at least one (1) time every three (3) months.
In addition, following the issuance of a permit, the board may, to determine compliance with this chapter, inspect the licensee's facility, procedures, and equipment.
(c) If the board finds a violation of the standards for Grade A milk adopted under section 14 of this chapter, a second inspection is required after the time thought necessary to remedy the violation but not sooner than three (3) days after finding the violation. The reinspection must be used to determine compliance with the requirements adopted under section 14 of this chapter. A violation of the same requirement on the reinspection results in permit suspension in accordance with section 6 of this chapter or court action, or both.
(d) One (1) copy of the inspection report must be:
(1) handed to the operator or other responsible person; or
(2) posted in a conspicuous place on an inside wall of the establishment.
The inspection report may not be defaced and must be made available to the board upon request. An identical copy of the inspection report must be filed with the records of the board.
(e) A person licensed under this chapter shall, upon request of the board, permit access of officially designated persons to all parts of the person's establishment or facilities to determine compliance with this chapter. A distributor or plant operator shall furnish the board, upon request and for official use only, a true statement of the actual quantities of milk and milk products of each grade purchased and sold and a list of all sources of the milk and milk products, records of inspection, tests, and pasteurization time and temperature records.
(f) A person who, in an official capacity, obtains under this chapter any information that is entitled to protection as a trade secret, including information as to quantity, quality, source, or disposition of milk or milk products, or results of inspections or tests, may not use the information to the person's own advantage or reveal the information to an unauthorized person.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-10 Unsanitary conditions
Sec. 10. If the board finds unsanitary conditions existing in violation of sanitary statutes or rules of the state or a violation of this chapter:
(1) on a dairy farm;
(2) in a milk plant, receiving station, transfer station, or milk tank truck cleaning facility; or
(3) by a milk distributor, bulk milk hauler/sampler, owner of a can milk route, or owner of a milk tank truck;
the board shall, by notice in writing to the person committing the violation, prohibit the sale or transportation of raw or pasteurized milk or milk products until the unsanitary condition or violation is removed to the satisfaction of the board and the prohibition is terminated.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-11
Grader permit
Sec. 11. (a) A milk plant, receiving station, or transfer station that receives raw milk or raw cream from a producer of raw milk or raw cream shall employ at least one (1) approved grader.
(b) The board may issue an approved grader permit to a person who meets the following requirements:
(1) The person has submitted an application for an approved grader permit to the board.
(2) The person has been trained by school or experience to grade and inspect raw milk or raw cream.
(3) The applicant has passed an examination given by the board.
(c) An application to renew an approved grader permit must be made on forms prescribed by the board.
(d) A permit of approval does not authorize an approved grader to be an official employee, an agent, or a representative of the board. An approved grader may not profess to be an employee, an agent, or a representative of the board.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-12
Labeling information; shipping statement
Sec. 12. (a) A bottle, container, or package enclosing milk, Grade A dry milk products, or milk products must be labeled in accordance with the rules of the board.
(b) A vehicle or transport tank containing milk or milk products must be legibly marked with the name and address of the milk plant or hauler in possession of the contents.
(c) A tank transporting raw, heat treated, or pasteurized milk or milk products to a milk plant from sources of supply not under the routine supervision of the board must be marked with the name and address of the milk plant or hauler and must be sealed. In addition, for each shipment a shipping statement must be prepared containing at least the following information: (1) The shipper's name, address, and permit number.
(2) The permit number of the hauler, if the hauler is not an employee of the shipper.
(3) The point of origin of shipment.
(4) The tanker identity number.
(5) The name of the product.
(6) The weight of the product.
(7) The grade of the product.
(8) The temperature of the product.
(9) The date of shipment.
(10) The name of the supervising agent of the state regulatory authority at the point of origin.
(11) Whether the contents are raw, pasteurized, or heat treated.
(12) The seal number on inlet, outlet, and wash connections and vents.
(13) The grade of the product.
(14) The antibiotic test results.
(d) The statement must be prepared in triplicate and must be kept on file by the shipper, the consignee, and the carrier for six (6) months for the information of the board.
(e) The labeling information that is required on all bottles, containers, or packages of milk or milk products must be in letters of an acceptable size, kind, and color satisfactory to the board and must contain no marks or words that are misleading.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-13
Samples; testing and examination; written notice upon exceeding standards
Sec. 13. (a) Samples of raw and processed milk and milk products must be collected as required under this section and rules adopted by the board as follows:
(1) A bulk milk hauler/sampler shall collect a representative sample of the milk from each farm tank before collecting the milk for delivery. Each sample must be labeled so as to identify the farm of origin. Each sample must be delivered to a milk plant, receiving station, transfer station, or other location approved by the board.
(2) During any consecutive six (6) months, at least four (4) samples of raw milk for pasteurization must be collected from each milk producer. The samples must be taken at least twenty (20) days apart.
(3) During any consecutive six (6) months, at least four (4) samples of raw milk for pasteurization must be collected from each milk plant, after receipt of the milk by the milk plant and before pasteurization. The samples taken from the producer may not be taken in the same month and the samples must be taken at least twenty (20) days apart.
(4) During any consecutive six (6) months, at least four (4) samples of pasteurized milk, heat treated milk, and at least four

(4) samples of milk products and Grade A dry milk products must be taken from every milk plant. The samples must be taken at least twenty (20) days apart.
Samples of milk and milk products must be taken while in possession of the producer or distributor at any time before final delivery. Samples of milk and milk products from dairy retail stores, food service establishments, grocery stores, and other places where milk and milk products are sold must be examined periodically as determined by the board, and the results of the examination must be used to determine compliance with this chapter. Proprietors of such establishments must furnish the board, upon the board's request, with the names of all distributors from whom milk or milk products are obtained.
(b) Bacterial counts, somatic cell counts, and cooling temperature checks must be performed on raw milk for pasteurization as required by the board.
(c) In addition, antibiotic tests on milk from each producer's farm must be conducted at least four (4) times during any consecutive six (6) months, but not in the same month. Antibiotic testing of commingled milk from bulk milk vehicles must be conducted as specified by the United States Food and Drug Administration or the board. When commingled milk is tested, all producers must be represented in the sample. All individual sources of milk must be tested when test results on the commingled milk are positive. The milk plant, receiving station, or transfer station shall conduct or have conducted all tests required by the board on milk producer raw milk sample laboratory analyses and forward the results of the analyses to the board.
(d) Bacterial counts, coliform determinations, phosphatase, and cooling temperature checks must be performed on pasteurized milk and milk products as required by rules adopted by the board.
(e) Whenever two (2) of the last four (4) consecutive bacteria counts, somatic cell counts, coliform determinations, or cooling temperatures taken on separate days exceed the limit of the standard for milk or milk products, the board shall send a written notice to the person concerned. This notice remains in effect as long as two (2) of the last four (4) consecutive samples exceed the limit of the standard. An additional sample must be taken not later than twenty-one (21) days after sending the notice, but not before the lapse of three (3) days. Immediate suspension of a permit or court action, or both, shall be instituted whenever the standard is violated by three (3) of the last five (5) bacteria counts, somatic cell counts, coliform determinations, or cooling temperatures.
(f) Whenever a phosphatase test is positive, the cause must be determined. If the cause is improper pasteurization, the problem must be corrected, and any milk or milk product involved may not be offered for sale.
(g) Samples must be analyzed at an official laboratory or appropriate officially designated laboratory. All sampling procedures and required laboratory examinations must be in substantial

compliance with the most current edition of the Standard Methods for the Examination of Dairy Products of the American Public Health Association and the most current edition of the Official Methods of Analyses of AOAC International. These procedures and examinations must be evaluated in accordance with the methods of evaluating milk laboratories recommended by the United States Food and Drug Administration. Aseptically processed milk and milk products packaged in hermetically sealed containers must be tested in accordance with the United States Food and Drug Administration's Bacteriological Analytical Manual.
(h) Examinations and tests must be conducted to detect adulterants, including pesticides, as the board requires. Assays of vitamin D milk or milk products and fortified milk and milk products must be made at least annually by a milk plant in a laboratory acceptable to the board. Facilities fortifying products with vitamins must keep volume control records that cross-reference the form and amount of vitamin D and vitamin A used with the amount of product produced.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-14
Compliance with federal standards
Sec. 14. (a) Raw milk for processing and milk and milk products must conform to all the standards in the rules adopted by the board.
(b) The board shall adopt a rule and may adopt emergency rules under IC 4-22-2-37.1 to establish standards for Grade A milk and milk products. The standards adopted under this section must be:
(1) the same as; or
(2) at least as effective in protecting health as;
the federal standards for Grade A milk adopted by the National Conference on Interstate Milk Shipments in accordance with the national conference's Memorandum of Understanding with the United States Department of Health and Human Services, Food and Drug Administration, including amendments to the federal standards in effect June 30, 1993.
(c) The board shall determine when an amendment to federal standards described in subsection (b) has been adopted. If the board determines that an amendment to the federal standards has been adopted, the board shall adopt rules and may adopt emergency rules under IC 4-22-2-37.1 to amend the rules adopted by the board under subsection (b) to provide a standard that is:
(1) the same as; or
(2) at least as effective in protecting health as;
the amendment to the federal standards for Grade A milk.
(d) The board may adopt standards for the production of manufacturing grade milk products.
(e) The board may do the following:
(1) Adopt rules defining grades of raw milk and milk products and various tests to be made at different intervals in the receipt of raw milk and milk products for the manufacturing or

processing of milk and milk products.
(2) Adopt sanitary rules concerning the sampling, production, manufacturing, processing, handling, packing, storing, distributing, and transporting of milk and milk products for the enforcement of this chapter.
(3) Provide that raw milk and milk products that do not meet the minimum standards provided and that are unfit for human consumption be destroyed or removed from distribution channels for human food in a manner provided by rule.
(4) Require training for bulk milk hauler/samplers.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-15
Sale of milk and milk products
Sec. 15. (a) A person may not manufacture, sell, exchange, or have in the person's possession with intent to sell or exchange any milk or milk product that:
(1) does not conform to at least the minimum standards established and approved by the board; or
(2) is packaged in a container or wrapping with labeling that has not been approved by the board.
(b) A person may not manufacture, sell, exchange, or deliver, or have in the person's possession with intent to sell, exchange, or deliver, milk, cream, skim milk, condensed milk, evaporated milk, or powdered milk that:
(1) is mixed with sugar, eggs, flavors, or other substances;
(2) is:
(A) made in imitation or semblance of ice cream; or
(B) calculated or intended to be sold as ice cream or for ice cream; and
(3) does not conform with the standards for ice cream as approved and adopted by the board.
(c) This chapter does not prohibit the delivery to and the receiving of identifiable refillable milk containers by exchanges in the usual course of business and for the bona fide purpose of returning the containers to the lawful owners.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-16
Drug residue violation screenings; violations
Sec. 16. (a) Milk must be screened for drug residue violations as follows:
(1) Except as provided in subdivision (2), milk shall be screened for drug residues as required by this chapter and rules adopted by the board. The board may adopt rules governing testing for drug residues in milk that are at least as effective in protecting the public health as the federal standards adopted by the National Conference on Interstate Milk Shipments in the Pasteurized Milk Ordinance.
(2) Milk from manufacturing grade dairy farms shall be tested

for drug residues as required by this chapter and rules adopted by the board.
(3) All milk that tests positive for drug residues must be disposed of in a manner that removes it from the human and animal food chain or that acceptably reconditions the milk under United States Health and Human Services, Food and Drug Administration compliance policy guidelines. In all cases of drug residue violations, a producer may not resume shipping milk until a drug test conducted by an officially designated laboratory shows the producer's milk is negative for drug residues and the test results are reported to the office of the state veterinarian.
(4) All positive drug residue test results must be called into the office of the state veterinarian immediately, and a written report of the test results must be faxed or delivered to the office of the state veterinarian not later than twenty-four (24) hours after the test. The producer whose milk tested positive must be notified of the positive drug residue test immediately. The company that conducted the test is responsible for the reporting requirements in this subdivision.
(b) The board may impose a civil penalty described in section 17 of this chapter on a person that sells or offers to sell milk that contains drug residues.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-17
Calculation of civil penalties; other sanctions
Sec. 17. (a) The following definitions apply throughout this section:
(1) "Daily production" means the amount of milk, measured by hundred weight, produced by the positive producer in one (1) day, measured on the day in which the drug residue violation occurred.
(2) "Producer reimbursement" means an amount assessed against the positive producer to reimburse others for milk contaminated by the positive producer's contaminated milk, not including the value of the positive producer's contaminated milk for which the positive producer was not paid.
(3) "Revocation period" means the period after a Grade A producer's permit is revoked under this section that the producer may not apply for a Grade A permit.
(b) A penalty established under this section may not be more severe than the penalty standard for drug residue violations adopted by the National Conference on Interstate Milk Shipments in its Pasteurized Milk Ordinance adopted in accordance with the National Conference's Memorandum of Understanding with the United States Department of Health and Human Services, Food and Drug Administration. The penalty imposed may not exceed one thousand dollars ($1,000) for a first offense or two thousand dollars ($2,000) for a subsequent offense. (c) A producer whose milk tests positive for drug residues shall pay a civil penalty and participate in drug residue education activities as follows:
(1) The following is imposed on a producer for the first positive test for drug residues within a twelve (12) month period:
(A) The civil penalty shall be determined as follows:
STEP ONE: Multiply the daily production by two (2).
STEP TWO: Multiply the STEP ONE result by three dollars ($3).
STEP THREE: Subtract the producer reimbursement from the STEP TWO result.
The positive producer shall pay a civil penalty that is the greater of the amount determined in STEP THREE or five dollars ($5).
(B) The positive producer must, in conjunction with the producer's veterinarian and an official of the board, complete the "Milk and Dairy Beef Residue Prevention Protocol" and provide proof of completion to the board of animal health, office of the state veterinarian within thirty (30) days after the drug residue violation. Failure to complete the protocol and submit proof of completion within thirty (30) days results in action to suspend the producer's permit.
(2) The following is imposed for a second positive test for drug residues within a twelve (12) month period:
(A) The civil penalty shall be determined as follows:
STEP ONE: Multiply the daily production by four (4).
STEP TWO: Multiply the STEP ONE result by three dollars ($3).
The positive producer shall pay a civil penalty that is the greater of the amount determined in STEP TWO or five dollars ($5).
(B) The positive producer must, in conjunction with the producer's veterinarian and an official of the board, complete the "Milk and Dairy Beef Residue Prevention Protocol" and provide proof of completion to the state veterinarian within thirty (30) days after the drug residue violation. Failure to complete the protocol and provide proof of completion results in action to suspend the producer's permit.
(C) The producer must attend a producer education program or meeting designated by the state veterinarian. The producer is responsible for paying registration and material fees and other costs associated with attending the education program or meeting. The producer must provide proof of attendance to the state veterinarian within ten (10) days after completion of the program or meeting.
(3) The third positive test result for drug residues within a twelve (12) month period has the following results:
(A) The board shall revoke a producer's Grade A permit if the producer has a permit.
(B) The sanctions for a second offense set forth in

subdivision (2) are imposed.
(C) The producer must submit to the state veterinarian a set of written procedures that the producer will follow to prevent future drug residue violations. The procedures must be submitted with the proof of completion required in subdivision (2) and must be specific, practical, and reasonably likely to lessen the possibility of a drug residue violation when followed by the producer.
(D) After a producer's Grade A permit is revoked for a third offense violation under this statute, the producer may not receive a new Grade A permit for thirty (30) days after the date of the revocation. After this period, the state veterinarian must issue a conditional Grade A permit to a producer that has applied for a permit if the producer has met all the requirements of this section at the time of application and the producer meets all other requirements of the board for obtaining a Grade A permit. The permit must be issued on the condition that all the requirements of this section must be completed within the time set forth in this section. A permit issued under this clause automatically becomes unconditional after the producer fully complies with this section.
(4) For each drug residue violation in a twelve (12) month period in excess of three (3) the producer is subject to the penalties for a third offense in subdivision (3), but for Grade A producers the revocation period begins on the date the producer's permit is revoked and runs for a period equal to two (2) times the length of the revocation period imposed after the producer's last drug residue violation.
(d) The state veterinarian, by special permit, may allow a producer that objects to the imposition of a civil penalty to dump two (2) days of milk production on a first offense and four (4) days of milk production on the second or third offense instead of paying a civil penalty if payment of a civil penalty would impose undue hardship on a producer. The state veterinarian may set the conditions under which the milk is to be dumped and may require documentation from the producer showing the circumstances under which the milk was dumped.
(e) Civil penalties collected under this section shall be deposited in the dairy drug residue abatement fund established by section 31 of this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-18
Diagnosis of tuberculosis, brucellosis, and other diseases in dairy cattle
Sec. 18. (a) Milk for pasteurization must be from herds that are located in a modified accredited tuberculosis free area as determined by the United States Department of Agriculture. Herds located in an area that fails to maintain accredited status must be accredited by the

United States Department of Agriculture as tuberculosis free or must have passed an annual tuberculosis test.
(b) Milk for pasteurization must be from herds under a brucellosis eradication program that meets one (1) of the following conditions:
(1) Is located in certified brucellosis free areas as defined by the United States Department of Agriculture and enrolled in the testing program for the area.
(2) Meets United States Department of Agriculture requirements for an individually certified herd.
(3) Participates in a milk ring testing program that is conducted on a continuing basis at intervals of at least every six (6) months with individual blood tests on all animals in herds showing suspicious reactions to the milk ring tests.
(4) Conducts an individual blood agglutination test annually with an allowable maximum grace period not exceeding two (2) months.
(c) Goat milk and sheep milk for pasteurization must be from a herd or flock that meets health requirements adopted by rule of the board.
(d) For a disease other than brucellosis and tuberculosis and for conditions other than disease that may adversely affect public health, the board shall require physical, chemical, or bacteriological tests as the board considers necessary. The diagnosis of other diseases in dairy cattle, goats, and sheep must be based upon the findings of a licensed veterinarian or a veterinarian employed by an official agency. A diseased animal must be disposed of as the board directs.
(e) Records documenting the tests required in this section shall be validated with the signature of a licensed veterinarian accredited by the United States Department of Agriculture or a board veterinarian.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-19
Storage of raw milk
Sec. 19. Raw milk from dairy farms that do not have a valid permit from the board to sell Grade A raw milk for pasteurization must be cooled to sixty (60) degrees Fahrenheit and be maintained at that temperature at the point of origin unless the milk is delivered to a receiving station or transfer station not later than two (2) hours after milking.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-20
Sale of Grade A milk products; labeling requirements
Sec. 20. (a) Only Grade A pasteurized milk, Grade A pasteurized milk products, and manufacturing grade milk products that meet the requirements of this chapter, including rules adopted under this chapter, may be sold to the final consumer or to restaurants, soda fountains, grocery stores, or similar establishments.
(b) A municipality or county may not do the following:
(1) Impose different standards or requirements for Grade A milk

and milk products or manufacturing grade milk products than those provided for in this chapter.
(2) Prohibit the sale of milk or a milk product if the milk or milk product has been produced and processed in accordance with this chapter.
(c) A milk product other than a milk product that bears a Grade A label must meet the requirements for the production, processing, and handling of Grade A milk. This labeling requirement does not apply to butter or to any other product that is excluded by rules of the board.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-21
Pasteurization; exceptions
Sec. 21. (a) A person may not offer, display for sale, sell, deliver, or have possession of with intent to sell or deliver milk or milk products for human consumption unless every particle of the final mixture of the milk or milk products used in processing or manufacture has been thoroughly pasteurized by equipment approved by the board.
(b) The provisions of this chapter governing pasteurization do not apply to a person selling or offering for sale cheddar cheese that has been made from unpasteurized milk if:
(1) the cheese was made from unpasteurized milk and has been cured or ripened for at least sixty (60) days at a controlled temperature of at least thirty-five (35) degrees Fahrenheit; or
(2) the cheese is manufactured solely to be made into processed cheese that is pasteurized during the blending or manufacturing process.
Varieties of cheese other than that of the cheddar type made from unpasteurized milk must be ripened for the time and under the conditions prescribed by rule of the board. Cheese made from unpasteurized milk and offered or displayed for sale to the consumer must be labeled by the manufacturer or distributor with the manufacturer's or distributor's name and address or an equivalent identifying number or symbol and with the date of manufacture or a statement to the effect that the cheese has been cured or ripened for at least sixty (60) days.
(c) A pasteurizer of any milk or milk products must be equipped with accurate indicating thermometers and accurate recording thermometers and, for vat pasteurization equipment, an accurate airspace thermometer of a type approved by the board. Each recording thermometer chart must be dated and numbered and must show the amount in gallons, the kind of product pasteurized, the accurate readings of the indicating thermometers and airspace thermometers, the time the reading was made, and the operator's initials. Each chart may not be used for more than one (1) day of operations. The records of the pasteurization of each batch pasteurized must be retained for at least ninety (90) days.
As added by P.L.2-2008, SEC.9.
IC 15-18-1-22
Transfer of milk products; storage containers
Sec. 22. (a) Except as permitted in this section, a milk producer or distributor may not transfer milk or milk products from one (1) container or tank truck to another on the street, in a vehicle, store, or in any place except a milk plant, receiving station, transfer station, or milkhouse especially used for that purpose. The dipping or ladling of milk or fluid milk products is prohibited. A can milk hauler or a bulk milk hauler/sampler may not sample raw milk or milk products to test for butterfat or transfer raw milk or milk products from one (1) can or vehicle to another while in transit except in a receiving station, transfer station, or in conformity with the statutes and rules enforced by the board.
(b) A person may not sell or serve milk or a fluid milk product except in the individual original container received from the distributor or from an approved bulk dispenser. However, this requirement does not apply to the following:
(1) Milk for mixed drinks requiring less than one-half (1/2) pint of milk.
(2) Cream, whipped cream, or half-and-half that is consumed on the premises and that may be served from the original container of not more than one-half (1/2) gallon capacity or from a bulk dispenser approved for such service by the board.
(c) A person may not sell or serve pasteurized milk or a milk product that has not been maintained at a temperature required by rule adopted by the board. If containers of pasteurized milk or milk products are stored in ice, the storage container must be properly drained.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-23
Milk cans and receptacles
Sec. 23. (a) A person may not place or cause to be placed in a milk can or receptacle any sweepings, refuse, dirt, litter, garbage, filth, or any other animal or vegetable substance liable to decay and tending to produce or promote an unsanitary condition.
(b) A person may not allow a can or receptacle to remain uncleaned or bring or deliver to a person an uncleaned can or a receptacle for the purpose of return or bring or deliver any milk, cream, or ice cream can or receptacle for the purpose of delivery or shipment to any person or creamery engaged in selling or shipping substances for consumption as human food when the can or receptacle contains particles of milk, cream, ice cream, or other substance prohibited from being placed there.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-24
Conditions for sale of products from outside Indiana
Sec. 24. Milk and milk products from outside Indiana and not subject to the board's inspection may be sold in Indiana if the

following conditions are met:
(1) The milk and milk products are produced and pasteurized under rules that are substantially equivalent to this chapter.
(2) The milk and milk products have been awarded an acceptable milk sanitation compliance and enforcement rating made by a state milk sanitation rating officer certified by the United States Food and Drug Administration.
(3) The milk originates from an area where the unit of government accepts Indiana Grade A milk and milk products certified by an Indiana sanitation rating officer.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-25
Employees affected by communicable diseases
Sec. 25. (a) A person who is affected with a disease in a communicable form or who is a carrier of a disease may not work at a dairy farm or milk plant in any capacity that brings the person into contact with the production, handling, storage, or transportation of milk, milk products, containers, equipment, or utensils.
(b) A dairy farm or milk plant operator may not employ a person who is:
(1) affected with or who is suspected of having a communicable disease; or
(2) a carrier or who is suspected of being a carrier of a communicable disease;
in any capacity that brings the person into contact with the production, handling, storage, or transportation of milk, milk products, containers, equipment, or utensils.
(c) A producer or distributor of milk or milk products shall notify the board immediately if any of the following occur:
(1) A communicable disease occurs on the producer's or distributor's dairy farm or milk plant.
(2) The producer or distributor of milk or milk products suspects that an employee has contracted or has become a carrier of a disease in a communicable form.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-26
Powers of board upon suspicion of infection
Sec. 26. When reasonable cause exists to suspect the possibility of transmission of infection from a person concerned with the handling of milk or milk products, the board may require any or all of the following measures:
(1) The immediate exclusion of the person from milk handling.
(2) The immediate exclusion of the milk supply concerned from distribution and use.
(3) Adequate medical and bacteriological examination of the person, the person's associates, and their body discharges.
As added by P.L.2-2008, SEC.9.
IC 15-18-1-27
Submission of plans for approval
Sec. 27. Properly prepared plans for each milkhouse, milking barn, stable, parlor, transfer station, milk plant, milk tank truck cleaning facility, and receiving station regulated under this chapter that is constructed, reconstructed, or extensively altered must be submitted to the board for written approval before work is begun.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-28
Duties of board to administer rules and enforce chapter
Sec. 28. (a) The board shall employ personnel necessary to adequately and efficiently enforce this chapter and the rules adopted under IC 4-22-2.
(b) The board may negotiate agreements with state and local governmental agencies necessary in the opinion of the board to provide for the proper administration of this chapter.
(c) The board may enter into reciprocal agreements with federal or state milk control agencies having standards substantially equivalent with this chapter and that are enforced with equal effectiveness.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-29
Enforcement by board
Sec. 29. The board shall enforce this chapter in accordance with the rules adopted under section 14 of this chapter and IC 15-17-3-21.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-30
Inspections; performance of official duties
Sec. 30. A person who is licensed under this chapter or who is engaged in:
(1) the production, transportation, processing, or packaging of raw or pasteurized milk and milk products;
(2) the business of selling or distributing products described in subdivision (1) for human consumption; or
(3) the business of manufacturing containers for milk and milk products;
may not prevent the inspectors and agents of the board from performing official duties.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-31
Dairy drug residue abatement fund
Sec. 31. (a) The dairy drug residue abatement fund is established to implement education and other programs designed to prevent drug residue violations. Money in the fund is appropriated for these purposes.
(b) The fund consists of civil penalties collected under section 17

of this chapter.
(c) The board shall administer the fund.
(d) The expenses of administering the fund shall be paid from money in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-32
Board enforcement; inspections; authority to enter
Sec. 32. The board shall enforce this chapter and for that purpose may enter upon and inspect premises on which containers are stored, suspected of being stored, or trafficked in or on premises where raw or pasteurized milk or milk products are produced, purchased, received, transferred, transported, stored, processed, or put in containers to be offered for sale or sold or distributed for human consumption.
As added by P.L.2-2008, SEC.9.

IC 15-18-1-33
Violations
Sec. 33. (a) A person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-2008, SEC.9.



CHAPTER 2. MILK AND CREAM PURCHASES

IC 15-18-2-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the creamery examining board established by section 9 of this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-3
"Milk distributor"
Sec. 3. As used in this chapter, "milk distributor" means any person or person's agent that purchases market milk or market cream from a bargaining agent or another plant for resale.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-4
"Other processing plant"
Sec. 4. As used in this chapter, "other processing plant" means any place, premises, or establishment:
(1) where milk or cream is received, processed, or manufactured; and
(2) that is not specifically identified in this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-5
"Person"
Sec. 5. As used in this chapter, unless the context otherwise indicates, "person" includes an individual, a partnership, a limited liability company, a corporation, and an association.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-6
"Receiving station"
Sec. 6. As used in this chapter, "receiving station" means any place other than a dairy processing plant where milk or cream is received, weighed, sampled, or tested for shipment to any other processing plant.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-7
"Standard Babcock testing glassware"
Sec. 7. As used in this chapter, "standard Babcock testing glassware" means glassware and weights that comply with

specifications for official apparatus for the Babcock method as defined in the latest edition of Official Methods of Analysis of AOAC International.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-8
Enforcement
Sec. 8. The creamery license division of Purdue University, in cooperation with the board, shall enforce this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-9
Creamery examining board; membership
Sec. 9. (a) The creamery examining board is established. The board consists of eight (8) members composed of the following:
(1) Three (3) producers of milk and cream.
(2) Three (3) processors of milk and cream.
(3) One (1) member of the animal sciences department who shall be appointed by the dean of agriculture of Purdue University.
(4) One (1) milk hauler.
The board shall elect a chairperson annually.
(b) Two (2) of the producer members shall be elected to the board by the Indiana Cooperative Milk Producer's Federation, Inc. The third producer member shall be elected to the board by the Indiana State Dairy Association.
(c) The three (3) processor members shall be elected to the board by the Midwest Dairy Products Association.
(d) The Midwest Dairy Products Association shall elect one (1) member each year. The Indiana federation of cooperatives shall elect a producer member to the board two (2) out of every three (3) years and the Indiana State Dairy Association shall select a producer member during the third year.
(e) The milk hauler member shall be appointed to the board by the dean of agriculture of Purdue University or the dean's designee.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-10
Terms
Sec. 10. (a) The term of a board member is three (3) years.
(b) A vacancy in any membership of the board shall be filled by the same process for the unexpired term.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-11
Reimbursement
Sec. 11. Board members shall be reimbursed by the creamery license division for actual traveling expenses and subsistence while attending a regular or called meeting.
As added by P.L.2-2008, SEC.9.
IC 15-18-2-12
Duties
Sec. 12. The board shall do the following:
(1) Hold regular quarterly meetings and in addition meet in special called sessions at a date, time, and place designated by the chairperson.
(2) Review all cases of violation of this chapter.
(3) Recommend the revocation of any license issued under this chapter.
(4) Adopt specific rules under IC 4-22-2 relative to weighing, sampling, and testing of milk and cream and to the enforcement of the creamery license law.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-13
Inspection
Sec. 13. On recommendation of the board and with the approval of the dean of agriculture of Purdue University, inspectors of the creamery license division may inspect records or collect data on the quality of milk and cream in plants that:
(1) cooperate with Purdue University in the quality improvement program; or
(2) assist in any other project that will be of mutual benefit to the Indiana dairy industry and the Purdue University animal sciences department.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-14
Basis of milk purchases; fresh samples; composite samples
Sec. 14. (a) Milk and cream must be purchased on the basis of weight or volume and:
(1) the butterfat content;
(2) the protein content; or
(3) a combination of butterfat and protein content;
as determined by any test or tests approved by the board, which may also have been designated official by AOAC International.
(b) A payment for milk must be made either on the basis of:
(1) a fresh sample taken and tested according to procedures established under rules adopted by the board; or
(2) a composite test.
A composite sample must cover a period of not more than sixteen (16) days. In each plant, all composite samples must cover the same period for each test and succeeding periods must be as nearly equal as possible. All composite samples must cover the same period. A uniform sample consisting of at least ten (10) cubic centimeters of milk must be taken each day, except when milk is frozen or partly churned, from the milk furnished by each person. An approved preservative must be added to the sample and each composite sample must be held in an approved, rubber stoppered, airtight bottle that is plainly labeled to show the name or number of the person whose

milk the composite sample represents. The milk to be sampled must be poured into a weigh tank approved by the creamery license division meeting the standards prescribed in rules, be run through a fine mesh or perforated metal strainer, and be homogeneous in richness before any sample is taken. The composite samples must be kept in a refrigerated cabinet or cooler in or near the receiving room at a temperature of not more than forty-two (42) degrees Fahrenheit, away from strong light, and must be kept free of mold. The test must be made within seventy-two (72) hours, excluding Sundays and holidays, after the last sample has been added to the composite sample.
(c) If at the close of any composite period the composite samples are inaccurate as determined by the creamery license division, three (3) daily samples must be taken within the first five (5) days of the following composite period. The average of the three (3) fresh samples determines the basis of payment for the composite period in question.
(d) In each plant where composite samples of milk are taken, the owner or manager shall delegate an individual who is responsible for the care, condition, and accuracy of all composite samples.
(e) After the composite samples are emptied, the sample bottles must be thoroughly washed, and all bottles and rubber stoppers shall be sterilized before being used again.
(f) Composite samples may be removed from the plant for testing elsewhere only on written permission from the creamery license division.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-15
Unfair samples; fraudulent manipulation of weights or samples; method of weighing and sampling
Sec. 15. (a) A hauler of milk or cream or other person or dairy processing plant or other milk plant or agent receiving milk or cream by weight or test or by weight and test may not fraudulently manipulate the weights of milk or cream of any person to take unfair samples or fraudulently manipulate the samples.
(b) When milk is received from farm bulk tanks, the hauler shall:
(1) weigh or measure the milk of each person accurately and correctly; and
(2) thoroughly mix the milk of each person by stirring until the milk is uniform and homogeneous in richness before the sample is taken from the milk.
When the weighing or sampling of the milk or cream of each person is done at the dairy processing plant, receiving station, other factory, or other location, the same procedures for buying and paying for milk or cream on the basis of the butterfat and protein apply.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-16
Fraudulent manipulation of tests Sec. 16. A person acting alone or as the officer, servant, agent, or employee of any person buying and paying for milk or cream on the basis of the total composition of milk, the protein, or fat components of milk may not:
(1) underread, overread, or otherwise fraudulently manipulate the test used to determine the total composition of milk or the protein and fat components of milk; or
(2) pay for milk or cream on any test except the true test of the lot or lots of milk or cream received.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-17
Babcock and other test equipment; inspection for accuracy and approval
Sec. 17. (a) A person or a person's agent buying or paying for milk or cream on the basis of the amount of butterfat contained in the milk or cream as determined by the Babcock test shall use standard Babcock testing glassware and accurate scales.
(b) All standard Babcock testing glassware and weights must be:
(1) inspected for accuracy by Purdue University; and
(2) legibly and indelibly marked by Purdue University with the letters "S.G.P." (Standard Glassware Purdue).
A bottle or pipette may not be used for a test unless the bottle or pipette is examined and marked by Purdue University.
(c) A person or a person's agent may not use test bottles and pipettes other than standard bottles or pipettes that have been examined and marked as provided in this section to determine the amount of fat in milk or cream bought or paid for on the butterfat basis.
(d) In conducting tests other than an approved test for determining the total composition of milk and the protein and fat components of milk, test equipment used that will influence test results must be approved by the creamery license division before use in determining producer pay tests.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-18
License for milk or cream buyers; fees; revocation
Sec. 18. (a) A dairy processing plant, a receiving station, a milk shipping station, a milk factory, a milk distributor, a cheese factory, a condensery, an ice cream factory, other processing plant, person, or person's agent that handles, receives, buys, or pays for milk or cream from a producer, a bargaining agent, or another plant shall obtain a license from the creamery license division.
(b) A license must be issued to the dairy, dairy processing plant, receiving station, milk factory, milk distributor, cheese factory, condensery, ice cream factory, other processing plant, person, or person's agent by the creamery license division upon:
(1) compliance with sections 14 through 17 of this chapter; and
(2) payment of a license fee as provided in sections 22 and 23

of this chapter.
A license shall be revoked by Purdue University upon recommendation of the board if the licensee fails to comply with the rules under which the license was granted.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-19
Tester's license; employment of licensed tester; examination; license fee; revocation
Sec. 19. (a) A person who does testing in connection with the receiving, buying, or paying for milk or cream on the basis of the total composition or the protein and fat components contained in the milk or cream, either for the person or as an officer, a servant, an agent, or an employee of any person, must hold a tester's license.
(b) A dairy processing plant, receiving station, or other factory, or person, or person's agent, that receives, buys, or pays for milk or cream on the basis of the total composition or the protein and fat components contained in the milk or cream shall employ a licensed tester to supervise and is responsible for the operation of the testing of milk or cream.
(c) A milk tester's license or cream tester's license shall be issued to a person by the creamery license division if the person:
(1) passes a satisfactory examination as provided for in the rules adopted by the board and demonstrates that the person is competent and qualified to test milk or cream; and
(2) pays a license fee as provided in section 24 of this chapter.
A license shall be revoked by the creamery license division upon recommendation of the board if the licensee fails to comply with the rules under which the license was granted.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-20
Sampler's license; employment of licensed sampler; examination; license fees; revocation
Sec. 20. (a) A person who does sampling in connection with receiving, buying, or paying for milk or cream on the basis of the total composition of milk or the protein and fat components contained in the milk or cream, either for the person, or as officer, servant, agent, or employee of any person, must hold a sampler's license.
(b) A dairy processing plant, receiving station, other factory, person, or person's agent, that receives, buys, or pays for milk or cream on the basis of the amount of butterfat contained in the milk or cream shall employ a licensed sampler to supervise and is responsible for the sampling and weighing of milk or cream to obtain a representative sample and make and record correct weights of the whole amount of milk or cream delivered.
(c) A milk sampler's license or cream sampler's license shall be issued to a person by the creamery license division if the person:
(1) passes a satisfactory examination as provided for in the rules

adopted by the board and demonstrates that the person is competent and qualified to sample milk or cream; and
(2) pays a license fee as provided in section 25 of this chapter.
A license shall be revoked by the creamery license division upon recommendation of the board if the licensee fails to comply with the rules under which the license was granted.
(d) A license to test milk or cream includes the authority to sample and weigh milk or cream.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-21
Temporary permit for samplers and testers
Sec. 21. (a) A person who desires to test or sample and weigh either milk or cream before taking the examination must apply to the creamery license division for a temporary permit.
(b) A temporary permit entitles the holder to test or sample and weigh milk or cream until the date specified for taking the examination. A permit holder has the same responsibilities as a licensee in complying with this chapter.
(c) An application for a temporary permit to test must be accompanied by the payment of a fee of thirty dollars ($30). An application for a temporary permit to sample or weigh must be accompanied by the payment of a fee of twenty dollars ($20). The fee shall pay for the first regular tester's or sampler's license issued to the applicant. If the applicant fails the examination or discontinues work before the examination can be given, the applicant forfeits the fee paid for the temporary permit.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-22
Plant license
Sec. 22. The creamery license division shall issue a plant license to every dairy processing plant, receiving station, milk factory, cheese factory, condensery, ice cream factory, or other person that complies with section 18 of this chapter and pays to the creamery license division seventy-five dollars ($75) plus a fee of:
(1) twelve dollars ($12) per million on milk receipts of at least ten million (10,000,000) but not more than fifty million (50,000,000) pounds;
(2) nine dollars ($9) per million on milk receipts of at least fifty million (50,000,000) but not more than one hundred million (100,000,000) pounds; and
(3) five dollars ($5) per million on milk receipts of at least one hundred million (100,000,000) pounds;
during the preceding year ending December 31. The maximum fee may not exceed one thousand dollars ($1,000) regardless of volume received. Out-of-state milk receipts are exempt from the payment of fees.
As added by P.L.2-2008, SEC.9.
IC 15-18-2-23
Receiving station or other milk or cream processing plant license
Sec. 23. A license shall be issued to a receiving station or other milk or cream processing plant upon payment to the creamery license division a fee of twenty-five dollars ($25).
As added by P.L.2-2008, SEC.9.

IC 15-18-2-24
Milk or cream tester's license
Sec. 24. A license shall be issued to an applicant for a milk tester's license or cream tester's license if the applicant:
(1) complies with section 19 of this chapter; and
(2) pays to the creamery license division a fee of fifteen dollars ($15).
As added by P.L.2-2008, SEC.9.

IC 15-18-2-25
Sampler's license
Sec. 25. A license shall be issued to an applicant for a sampler's license if the applicant:
(1) complies with section 20 of this chapter; and
(2) pays to the creamery license division a fee of ten dollars ($10).
As added by P.L.2-2008, SEC.9.

IC 15-18-2-26
License expiration
Sec. 26. A license issued under this chapter expires March 31 following its issue. A license is not transferable.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-27
Glassware examining fees
Sec. 27. The board shall establish fees for examining glassware based on the actual cost.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-28
Fees on milk purchases; charge-back to producers
Sec. 28. (a) To secure sufficient funds to implement this chapter and to ensure accuracy to milk and cream producers in the weighing, sampling, and testing of milk and cream:
(1) a dairy processing plant;
(2) a receiving station;
(3) a milk factory;
(4) a milk distributor;
(5) a cheese factory;
(6) a condensery;
(7) an ice cream factory;
(8) any other processing plant; or (9) a person purchasing fluid milk or cream in Indiana directly from producers or a producers' association or otherwise receiving milk directly from producers;
shall, during the month of May of each year, pay to the treasurer of Purdue University for the fluid milk or cream delivered during the month of May a sum equal in amount to two and one-half cents ($.025) per one hundred (100) pounds for all fluid milk purchased during that time. For the financing of the producers' share of this program, the processor shall charge the two and one-half cents ($.025) per one hundred (100) pounds back to the producer association or cooperative. For those patrons who do not belong to producer associations or cooperatives, the processor shall make this charge directly to the individual producer. Butterfat purchased from producers other than in the form of fluid milk shall be converted for the purpose of the deduction into four percent (4%) milk equivalent. Out-of-state receipts are exempt from the payment of these fees.
(b) All persons required to make payments under this section shall make reports of all purchases of milk and cream at the times and in the form as required by the creamery license division.
(c) It is a violation of this chapter for a person to fail to make:
(1) the payments required under this section; or
(2) an accurate accounting of the amount of fluid milk and cream purchased.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-29
Payment of fees; use of funds
Sec. 29. Payments under section 28 of this chapter shall be made to the treasurer of Purdue University not later than June 20 of each year. The money received is for the exclusive use of the creamery license division. The money shall be expended for the following:
(1) Salaries and traveling expenses of inspectors.
(2) Necessary equipment and supplies for the inspection of all plants and stations.
(3) The examination of applicants for licenses.
(4) Disseminating information and instruction by means of publication.
(5) All other expenses necessary in administering this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-30
Late fees
Sec. 30. If a person is more than thirty (30) days late paying a fee required under this chapter, the board shall assess a late fee of the greater of the following:
(1) Ten percent (10%) of the amount due.
(2) Five dollars ($5).
As added by P.L.2-2008, SEC.9.

IC 15-18-2-31 Disposition of license fees
Sec. 31. (a) The money for license fees and for inspection fees as provided in this chapter shall be paid to the treasurer of Purdue University. The Purdue University board of trustees shall expend the collected fees, on proper vouchers to be filed with the auditor of state, in meeting all necessary expenses in carrying out this chapter, including the employment of inspectors, traveling expenses of inspectors, expenses of issuing publications, and glassware equipment, testing device, and factory inspection as provided in this chapter.
(b) The treasurer's annual report to the governor must include a classified report showing the total receipts and expenditures of all fees received under this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-32
Annual report; statistics; records
Sec. 32. Plants and stations covered by this chapter as listed in section 18 of this chapter (dairy processing plant and receiving station licenses) shall report before April 1 of each year the amount of milk or cream, or both, purchased during the last calendar year with the amount of butterfat in the milk or cream. Any other data or statistics desired by the creamery license division pertaining to the purchase of milk or cream must be reported to the creamery license division by the person according to and on forms furnished by the creamery license division. A person providing information under this section shall keep complete and accurate records of the person's business.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-33
Powers of inspectors; powers of creamery examining board
Sec. 33. (a) For purposes of this chapter, inspectors of the creamery license division may do the following:
(1) Enter at all reasonable hours all places where milk or cream is being stored, bottled, or processed, or where milk or cream is being bought, sold, or handled, to inspect records pertaining to the purchase and payment of milk or cream.
(2) Inspect and copy the records pertaining to the purchase and payment of milk or cream.
(3) Take testimony to ascertain facts pertaining to the purchase and payment of milk or cream that in the judgment of the creamery license division are necessary to administer this chapter.
(b) The board may determine the truth and accuracy of the books, records, papers, documents, accounts, and reports required to be furnished in accordance with this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-34 Interference with or obstruction of inspector
Sec. 34. (a) A person or an officer, a servant, an agent, or an employee of a person may not interfere with an authorized inspector of the creamery license division who is:
(1) making an inspection; or
(2) taking a sample;
required under this chapter.
(b) A person that owns or operates or is in charge of a dairy processing plant, a receiving station, a milk factory, a cheese factory, a condensery, an ice cream factory, or other processing plant that is subject to inspection or entry by an inspector of the creamery license division may not refuse to allow or may not obstruct an inspector's entry or inspection.
As added by P.L.2-2008, SEC.9.

IC 15-18-2-35
Violations
Sec. 35. A person who recklessly violates this chapter commits a Class A misdemeanor.
As added by P.L.2-2008, SEC.9.



CHAPTER 3. PROHIBITION OF FEES ASSESSED BY LOCAL GOVERNMENTS ON MILK PRODUCERS

IC 15-18-3-2
"Milk"
Sec. 2. As used in this chapter, "milk" means the lacteal secretion obtained by the milking of one (1) or more cows or other dairy animals, including goats, whether in the original or in any processed form, including cream, buttermilk, and skimmed milk intended for human consumption.
As added by P.L.2-2008, SEC.9.

IC 15-18-3-3
"Person"
Sec. 3. As used in this chapter, "person" means an individual, a firm, a limited liability company, a corporation, or an association.
As added by P.L.2-2008, SEC.9.

IC 15-18-3-4
"Producer"
Sec. 4. As used in this chapter, "producer" means a person who produces milk in Indiana or to be shipped into Indiana.
As added by P.L.2-2008, SEC.9.

IC 15-18-3-5
"Producer-cooperative"
Sec. 5. As used in this chapter, "producer-cooperative" includes:
(1) corporations or associations organized under IC 15-12-1; or
(2) similar corporations or associations organized under agricultural cooperative marketing acts of states adjoining Indiana and admitted to do business in Indiana.
As added by P.L.2-2008, SEC.9.

IC 15-18-3-6
"Producer-distributor"
Sec. 6. As used in this chapter, "producer-distributor" includes a person that:
(1) owns, manages, or controls a dairy herd; and
(2) sells or distributes milk from the person's own herd at

wholesale or retail.
As added by P.L.2-2008, SEC.9.

IC 15-18-3-7
Milk producers; exemption from certain local fees
Sec. 7. A unit (as defined in IC 36-1-2-23) may not assess:
(1) a permit fee;
(2) a license fee; or
(3) an inspection fee;
on a person engaged in the production of milk.
As added by P.L.2-2008, SEC.9.



CHAPTER 4. PAYMENT OF CLAIMS AGAINST DAIRY PROCESSING PLANTS



CHAPTER 5. INDIANA DAIRY INDUSTRY DEVELOPMENT

IC 15-18-5-2
"Commercial use"
Sec. 2. As used in this chapter, "commercial use" means sale for:
(1) retail consumption;
(2) resale; or
(3) processing for resale.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-3
"Director"
Sec. 3. As used in this chapter, "director" refers to the director of the Indiana state department of agriculture or the director's designee.
As added by P.L.2-2008, SEC.9. Amended by P.L.120-2008, SEC.86.

IC 15-18-5-4
"Milk"
Sec. 4. As used in this chapter, "milk" means any class of milk produced by dairy cows in Indiana.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-5
"Person"
Sec. 5. As used in this chapter, "person" means an individual, a partnership, a limited liability company, a public or private corporation, a political subdivision (as defined in IC 36-1-2-13), a cooperative, a society, an association, or a fiduciary.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-6
"Producer"
Sec. 6. As used in this chapter, "producer" means a person engaged in the production of milk in Indiana for commercial use, including a producer-processor.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-7
"Producer-processor"
Sec. 7. As used in this chapter, "producer-processor" means a producer who processes and markets the producer's own milk.
As added by P.L.2-2008, SEC.9.
IC 15-18-5-8
"Qualified program"
Sec. 8. As used in this chapter, "qualified program" means a state or regional dairy product promotion, research, or nutrition education program that:
(1) is certified under 7 CFR 1150.153, as amended; and
(2) meets the following requirements:
(A) Conducts activities (as defined in 7 CFR 1150.114, 7 CFR 1150.115, and 7 CFR 1150.116) intended to increase consumption of milk and dairy products.
(B) Is financed primarily by producers, either individually or through cooperative associations.
(C) Does not use a private brand or trade name in advertising and promotion of dairy products unless the national dairy promotion and research board established under 7 CFR 1150.131 and the United States Secretary of Agriculture concur that the requirement should not apply.
(D) Certifies to the United States Secretary of Agriculture that a request from a producer for a refund under the program will be honored by forwarding the part of the refund equal to the amount of credit that otherwise would be applicable to the program under 7 CFR 1150.152(c) to either the national dairy promotion and research board or a qualified program designated by the producer.
(E) Does not use program funds to influence governmental policy or action.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-9
Indiana dairy industry development board created as a body corporate and politic
Sec. 9. (a) The Indiana dairy industry development board is established. The board is a public body corporate and politic and, though it is separate from the state, the exercise by the board of its powers constitutes an essential governmental function.
(b) The board consists of:
(1) at least nine (9); and
(2) not more than twenty-five (25);
voting members appointed under section 12 of this chapter.
(c) Each voting member of the board must:
(1) be a resident of Indiana;
(2) be at least twenty-one (21) years of age;
(3) have been actually engaged in the production of milk in Indiana for at least one (1) year; and
(4) derive a substantial part of the member's income from the production of milk in Indiana.
(d) The board may appoint individuals who hold offices of importance to the milk industry or have special expertise concerning the industry to participate in the work of the board as nonvoting members. Not more than five (5) individuals may be appointed under

this subsection.
(e) The director may participate in the activities of the board as an ex officio member.
(f) An Indiana dairy farmer selected to serve on the national dairy board shall be a nonvoting, advisory member of the board.
(g) Fewer than fifty percent (50%) of the board members, including nonvoting members, may be members of Milk Promotion Services of Indiana, Inc.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-10
Determination of percentages of milk marketings produced
Sec. 10. (a) Before March 31 of each year, the board shall:
(1) determine:
(A) the percentage of the state's milk marketings produced by each producer registered with the state board of animal health or the United States Department of Agriculture; and
(B) the number of representatives, if any, each producer is entitled to have on the board based on funds retained in Indiana; and
(2) inform each producer described in subdivision (1)(A) of the determinations made under subdivision (1).
(b) The board shall make the determinations required under this section based upon:
(1) year end milk marketing figures from:
(A) the United States Department of Agriculture; or
(B) any other source the board considers reliable; and
(2) the formula prescribed under section 12 of this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-11
Nominations to board
Sec. 11. (a) Not later than thirty (30) days after receiving a notice from the board under section 10 of this chapter, a producer or group of producers entitled to representation on the board may submit nominations to the board for board members.
(b) A producer or group of producers may submit two (2) nominations for each board member to which the producer or group of producers is entitled.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-12
Appointments to board
Sec. 12. (a) The board shall appoint from among the nominations made under section 11 of this chapter one (1) board member to represent each:
(1) producer who represents at least three percent (3%) of the state's participating milk marketings; and
(2) group of producers that:
(A) collectively represents at least three percent (3%) of the

state's participating milk marketings; and
(B) notifies the board that the producers desire to be considered collectively for purposes of representation on the board.
(b) In addition to the members appointed under subsection (a), the board shall appoint one (1) board member to represent a producer or group of producers described in subsection (a)(2) for each additional ten percent (10%) of the state's participating milk marketings exceeding three percent (3%) that the producer or group of producers represents. Not more than four (4) board members may represent any producer or group of producers.
(c) The board shall make the appointments required under this section not later than thirty (30) days after the close of the period for submission of nominations under section 11 of this chapter.
(d) An appointment made by the board under this section may not result in a producer or group of producers having two (2) members on the board at the same time that represent the same share of the state's participating milk marketings.
(e) If a producer or group of producers entitled to representation on the board fails to submit a nomination, the board may appoint any individual who meets the requirements of section 9(c) of this chapter to represent the producer or group of producers.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-13
Terms of board members
Sec. 13. (a) The term of office of a board member is three (3) years.
(b) A member continues in office until a successor who meets the qualifications set forth in section 9(c) of this chapter is elected.
(c) A member may not serve for more than a total of three (3) terms.
(d) If, upon expiration of the term of a board member, the producer or group of producers that nominated the member no longer represents the percentage of the state's milk marketings required under section 12 of this chapter, a person may not be appointed to replace the board member.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-14
Traveling expenses
Sec. 14. (a) As used in this section, "maximum daily amount" refers to the maximum daily amount allowable to employees of the executive branch of the federal government for subsistence expenses while away from home in travel status.
(b) Each member of the board who is not a state employee is entitled to a business per diem determined by the board.
(c) Each member of the board is also entitled to either:
(1) a per diem to cover travel and other expenses incurred in connection with the member's duties; or (2) reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties;
as determined by the board.
(d) The business per diem allowance may not exceed the maximum daily amount allowable in the particular location where the member's duties are being performed. A mileage rate established by the board may not exceed the standard mileage rates for personally owned transportation equipment established by the United States Internal Revenue Service for each mile necessarily traveled from the member's usual place of residence to the particular location where the member's duties are being performed.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-15
Vacancies on board
Sec. 15. (a) A member's term of office terminates and the member's office becomes vacant if the member:
(1) dies;
(2) becomes disabled;
(3) resigns; or
(4) ceases to meet at least one (1) of the qualifications set forth in section 9(c) of this chapter.
(b) If a board member's office becomes vacant before expiration of the member's term of office, the board shall:
(1) certify to the producer or group of producers who nominated the member that the vacancy exists; and
(2) request nominations in accordance with section 11 of this chapter to fill the vacancy.
(c) The board shall appoint one (1) of the individuals nominated under subsection (b).
(d) An individual appointed under this section shall serve for the remainder of the unexpired term.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-16
Duties of the board
Sec. 16. The board shall do the following:
(1) Elect from among the board's members a chairperson, vice chairperson, secretary, treasurer, and other officers the board considers necessary.
(2) Employ personnel and contract for services that are necessary for the proper implementation of this chapter.
(3) Establish accounts in adequately protected financial institutions to receive, hold, and disburse funds accumulated under this chapter.
(4) Bond the treasurer and other persons as necessary to ensure adequate protection of funds received and administered by the board.
(5) Authorize the expenditure of funds and the contracting of expenditures to conduct proper activities under this chapter. (6) Annually establish priorities and prepare and approve a budget consistent with the estimated resources of the board and the scope of this chapter.
(7) Provide for an independent audit, provide the results of the audit to the state board of accounts and the Indiana state department of agriculture, and make the results of the audit available to all interested persons.
(8) Procure and evaluate data and information necessary for the proper implementation of this chapter.
(9) Formulate and execute assessment procedures and methods of collection.
(10) Establish procedures to annually inform all producers regarding board members, policy, expenditures, and programs for the preceding year.
(11) Receive and investigate, or cause to be investigated, complaints and violations of this chapter and take necessary action within its authority.
(12) Take any other action necessary for the proper implementation of this chapter, including the adoption of rules under IC 4-22-2.
As added by P.L.2-2008, SEC.9. Amended by P.L.120-2008, SEC.87.

IC 15-18-5-17
Meetings of board
Sec. 17. (a) The board shall meet at least once every six (6) months.
(b) The board shall meet at a date, time, and place fixed by the board.
(c) The chairperson:
(1) may call a special meeting; and
(2) shall call a special meeting upon the request of at least twenty-five percent (25%) of the members of the board.
(d) Written notice of the date, time, and place of all meetings shall be mailed in advance to each board member.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-18
Quorum
Sec. 18. (a) A majority of voting members appointed to the board constitutes a quorum for the transaction of business.
(b) The affirmative vote of a majority of all members appointed to the board is necessary for the action of the board.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-19
Review of expenditures
Sec. 19. At each regular meeting, the board shall review all expenditures made since the board's last regular meeting.
As added by P.L.2-2008, SEC.9.
IC 15-18-5-20
Minutes of meetings and other records
Sec. 20. (a) The board shall keep:
(1) minutes of the board's meetings; and
(2) other books and records that clearly reflect all the acts and transactions of the board.
(b) The records of the board required to be kept under subsection (a) shall be open to examination during normal business hours.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-21
Office space; administrative expenses
Sec. 21. (a) The board may contract for the necessary office space, furniture, stationery, printing, and personnel services useful or necessary for the administration of this chapter.
(b) The total administrative costs and expenses of the board may not exceed five percent (5%) of the annual assessments collected under this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-22
Liabilities of board; personal liability of members and employees
Sec. 22. (a) Obligations incurred by the board and other liabilities and claims against the board may be enforced only against the assets of the board in the same manner as if it were a corporation. Liabilities for the debts or actions of the board may not arise against:
(1) the state;
(2) a political subdivision (as defined in IC 34-6-2-110); or
(3) a member, officer, employee, or agent of the board in an individual capacity.
(b) The members and employees of the board may not be held responsible individually to any person for errors in judgment, mistakes, or other acts either of commission or omission, as principal, agent, or employee, except for their own individual acts that result in the violation of any law.
(c) An employee of the board may not be held responsible individually for the act or omission of a member of the board.
(d) Any liability of the members of the board is several and not joint. A member of the board may not be held liable for the default of another member.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-23
Annual report filed with director
Sec. 23. (a) The board shall file a report with the director before October 1 of each year.
(b) The report required under subsection (a) must contain the following information:
(1) The income received from the assessments and penalties collected under this chapter for the preceding fiscal year. (2) The expenditure of funds by the board during the year for the administration of this chapter.
(3) A brief description of all contracts requiring the expenditure of funds by the board and the action taken by the board on all contracts.
(4) An explanation of all programs relating to the discovery, promotion, and development of markets and industries for the use of dairy products and the direct expense associated with each program.
(5) The name and address of each member of the board.
(6) A brief description of the rules and orders adopted by the board.
(c) The report required under subsection (a) shall be available to the public upon request.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-24
Imposition of assessment on milk
Sec. 24. An assessment of ten cents ($0.10) per hundredweight is imposed on all milk produced in Indiana for commercial use.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-25
Remittance of assessment to board
Sec. 25. A producer shall remit the assessment required under section 24 of this chapter to the board:
(1) not later than the last day of the month following the month in which the milk is commercially used; and
(2) together with a report in a form approved by the board detailing all assessments collected and remitted under this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-26
Assessments; deposit requirement
Sec. 26. The board shall deposit all assessments received under this chapter in the fund established by the board under section 28 of this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-27
Procedures for directing assessment to other entities
Sec. 27. The board shall establish procedures for allowing a producer to direct the distribution of the producer's assessment to:
(1) the national dairy board; or
(2) a qualified program other than the program chosen by the board.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-28 Assessment fund; uses
Sec. 28. (a) The board shall establish and administer a fund for assessments received under this chapter. The fund is not a part of the state treasury.
(b) The board shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The board shall use the money in the fund to implement this chapter.
(d) The board may not use money in the fund to establish a program of its own but shall fund an active, ongoing, qualified program in Indiana as stated in 7 U.S.C. 4505 and the regulations adopted under that law. A qualified program that receives money under this subsection may use the money to jointly sponsor projects with any private or public organization for any of the following:
(1) Advertising and promotion.
(2) Market research.
(3) Nutrition and product research and development.
(4) Nutrition and educational programs.
(5) Any other activity to meet the objectives of this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-29
Penalties on unpaid assessments
Sec. 29. (a) The board shall add a penalty of one and one-half percent (1.5%) per month on an unpaid assessment, beginning with the day following the date the assessment was due. Any remaining amount due, including an unpaid penalty assessed under this section, shall be increased at the same rate on the corresponding day of each succeeding month until paid.
(b) For purposes of this section, an assessment that was determined at a date later than prescribed by section 25 of this chapter because of the failure to submit a report to the board when due shall be considered to have been payable on the date it would have been due if the report had been timely filed.
(c) The timeliness of a payment to the board shall be based on:
(1) the applicable postmarked date; or
(2) the date actually received by the board;
whichever is earlier.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-30
Court action to collect assessments and fees
Sec. 30. The board may maintain a court action to collect assessments and late payment fees due under this chapter.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-31
Cumulative nature of remedies Sec. 31. The remedies provided in this chapter are in addition to other remedies provided by law or in equity.
As added by P.L.2-2008, SEC.9.

IC 15-18-5-32
Violations
Sec. 32. A person who knowingly or intentionally violates this chapter commits a Class C misdemeanor.
As added by P.L.2-2008, SEC.9.






ARTICLE 19. LIVESTOCK

CHAPTER 1. LIVESTOCK BREEDERS ASSOCIATIONS

IC 15-19-1-2
Incorporation of fair associations
Sec. 2. (a) A group of at least five (5) persons may form an incorporated company for the purpose of forming a fair association to improve the breeding and speed of stock and to promote agriculture.
(b) To form a fair association described in subsection (a), a group must adopt written articles of association that:
(1) specify the purpose of the fair association;
(2) specify the corporate name chosen for the fair association;
(3) list the name and residence of each member;
(4) contain an impression of the corporate seal; and
(5) establish the manner in which persons or officers are chosen to manage the business concerns of the fair association.
As added by P.L.2-2008, SEC.10.

IC 15-19-1-3
Articles of association; filing; amendment
Sec. 3. Every fair association shall file its articles of association in the recorder's office of the county where the association is formed. The recorder shall record the articles of association in the miscellaneous record. The record or a certified copy of the record is conclusive evidence of the matters recited in the record. The articles may be amended at any time by a majority vote of the members of the association. The articles of association take effect on the date they are recorded in the recorder's office.
As added by P.L.2-2008, SEC.10.

IC 15-19-1-4
Corporate powers; application to previously organized fair associations
Sec. 4. (a) A fair association is a corporation from the date the articles of incorporation are filed in the appropriate recorder's office. The fair association has all the rights, powers, and privileges given to a corporation under common law, including the right to:
(1) sue and be sued;
(2) borrow money and secure payment by notes, mortgages,

bonds, or deeds of trust upon its personal and real property; and
(3) rent, lease, purchase, hold, sell, and convey real estate and personal property to the extent necessary and proper to erect buildings and other proper purposes of the corporation.
(b) If:
(1) a fair association was organized in Indiana before March 6, 1889; and
(2) the fair association met the requirements of section 2 of this chapter when it was organized;
subsection (a) applies to that association and to an association described in section 1 of this chapter.
As added by P.L.2-2008, SEC.10.

IC 15-19-1-5
Bylaws
Sec. 5. A fair association may provide in its bylaws for the admission and expulsion of members and for the election of officers as may be necessary to accomplish the goals of the corporation. A fair association may adopt bylaws for the governance of the officers and members of the corporation.
As added by P.L.2-2008, SEC.10.



CHAPTER 2. INDIANA STANDARDBRED ADVISORY BOARD

IC 15-19-2-2
Establishment
Sec. 2. The Indiana standardbred advisory board is established to make recommendations to the Indiana horse racing commission (IC 4-31-3-1) for the furtherance of the standardbred horse industry in Indiana.
As added by P.L.2-2008, SEC.10.

IC 15-19-2-3
Membership
Sec. 3. The Indiana standardbred advisory board consists of seven (7) members selected as follows:
(1) The chairman of the Indiana horse racing commission, or the chairman's designee, is an ex officio member.
(2) Two (2) members who are members of county fair boards appointed by the governor.
(3) Four (4) members appointed by the governor who have in the past participated or shown an interest in the standardbred industry. This interest may, but does not necessarily have to be, evidenced by virtue of being an owner, driver, veterinarian, trainer, or breeder.
Not more than three (3) of the appointees under subdivisions (2) and (3) may be of the same political party as the chairman of the Indiana horse racing commission.
As added by P.L.2-2008, SEC.10.

IC 15-19-2-4
Terms of members
Sec. 4. The term of a board member appointed under section 3(2) and 3(3) of this chapter is three (3) years.
As added by P.L.2-2008, SEC.10.

IC 15-19-2-5
Officers; records; location
Sec. 5. (a) The advisory board shall elect a chairperson, a vice chairperson, a treasurer, and other officers the board considers necessary. The chairman of the Indiana horse racing commission serves as secretary and is entitled to vote on all matters.
(b) The records of the board shall be kept by the Indiana horse racing commission.
(c) The office of the board must be at the same location as the

offices of the Indiana horse racing commission.
As added by P.L.2-2008, SEC.10.

IC 15-19-2-6
Quarterly and special meetings
Sec. 6. The board shall meet quarterly and at other times as the members consider necessary. Special meetings may be called by the chairperson or at the written request of at least four (4) members after presenting the written request to the secretary. Members must receive at least ten (10) days notice before any meeting.
As added by P.L.2-2008, SEC.10.

IC 15-19-2-7
Per diem
Sec. 7. Board members, excluding the chairman of the Indiana horse racing commission, are eligible to receive a per diem on days the board is in session.
As added by P.L.2-2008, SEC.10.

IC 15-19-2-8
Powers and duties
Sec. 8. (a) After considering the recommendations of the board, the Indiana horse racing commission may:
(1) conduct educational, informational, and youth programs, and sponsor and expend funds for any program and advertising aimed at promoting the standardbred industry in Indiana;
(2) employ persons to aid in general promotion or race administration programs for the standardbred industry in Indiana;
(3) prescribe standards for race programs and conditions of races, which may include types of races, length of races, positioning of entries, or gait;
(4) disburse available money to supplement purses for any individual race with a cooperating fair or standardbred race meeting;
(5) disburse available money to supplement purses for races having the requirement that the entries be owned by legal residents of Indiana; and
(6) accept and disburse donations, contributions, appropriations, or grants of money or real or personal property.
(b) After considering the recommendations of the board, the Indiana horse racing commission shall distribute available money so that either:
(1) the division between the trotting and pacing gaits of the standardbred horse is as near equal as possible in proportion to entries received for any race program; or
(2) the entries may have been conceived by a stallion that regularly stands within Indiana and that is listed in the standardbred registry.
(c) The Indiana horse racing commission shall establish a

standardbred registry.
(d) After considering the recommendations of the board, the Indiana horse racing commission shall collect fees for the registration of standardbred stallions in an amount established by the commission. However, amounts collected may not exceed five hundred dollars ($500) per stallion.
(e) After considering the recommendations of the board, the Indiana horse racing commission shall establish purses for races or to promote races if the races are open to only the offspring of standardbred stallions registered under subsection (c).
As added by P.L.2-2008, SEC.10.

IC 15-19-2-9
Division of money
Sec. 9. All money that is disbursed as prescribed in section 8 of this chapter must be divided so that of all the money dispensed in any one (1) year:
(1) at least sixty percent (60%) is supplemented for use in prescribed programs of county and 4-H fairs; and
(2) not more than forty percent (40%) is used to supplement purses at the Indiana state fair.
As added by P.L.2-2008, SEC.10.

IC 15-19-2-10
Standardbred horse fund
Sec. 10. (a) The standardbred horse fund is established.
(b) The money received by the Indiana horse racing commission under this chapter shall be deposited in the standardbred horse fund. The standardbred horse fund is a nonbudgetary fund. Money remaining in the standardbred horse fund at the end of a state fiscal year does not revert to the state general fund.
(c) After considering the recommendations of the advisory board, the Indiana horse racing commission may disburse money from the standardbred horse fund for any purpose described in section 8 of this chapter.
(d) The Indiana horse racing commission shall pay any expense incurred in administering this chapter from the standardbred horse fund.
As added by P.L.2-2008, SEC.10.



CHAPTER 3. REGULATION OF HORSE RACING

IC 15-19-3-2
"Horse"
Sec. 2. As used in this chapter, "horse" includes a stallion, mare, filly, gelding, colt, donkey, or mule.
As added by P.L.2-2008, SEC.10.

IC 15-19-3-3
"Race"
Sec. 3. As used in this chapter, "race" means:
(1) a speed trial for a horse; or
(2) a contest in which horses run, gallop, pace, or trot;
that is conducted either in the presence of at least fifty (50) persons or after there has been public notice that it would occur.
As added by P.L.2-2008, SEC.10.

IC 15-19-3-4
Conduct of races; unauthorized race prohibited
Sec. 4. (a) A person who knowingly, intentionally, or recklessly conducts or participates in a race not authorized under this section commits a Class B misdemeanor.
(b) A person may conduct a race only after April 14 and before November 16. A person may conduct races during not more than three (3) race meetings a year, each of which may last not more than fifteen (15) days. A person may not begin the second race meeting less than thirty (30) days after the first, or the third race meeting less than thirty (30) days after the second.
As added by P.L.2-2008, SEC.10.

IC 15-19-3-5
Unlawful acts to affect performance of horse
Sec. 5. A person who, with intent to stimulate or depress the performance of a horse in a race:
(1) administers a controlled substance listed in IC 35-48 to the horse less than twenty-four (24) hours before the race;
(2) injures or otherwise affects the horse; or
(3) possesses an electrical, a mechanical, or other appliance, other than a whip or spur, that can be used during the race to affect the horse;
commits a Class B misdemeanor.
As added by P.L.2-2008, SEC.10.



CHAPTER 4. RACING PIGEONS

IC 15-19-4-2
Removing or damaging identification; offense
Sec. 2. A person who:
(1) knowingly removes or damages any identification attached to a racing pigeon, homer, racing homer, or homing pigeon; and
(2) is not the owner of the pigeon;
commits a Class C infraction.
As added by P.L.2-2008, SEC.10.



CHAPTER 5. LIVESTOCK CERTIFICATION

IC 15-19-5-2
"Buyer"
Sec. 2. As used in this chapter, "buyer" means a buyer of livestock bought for direct shipment to a person in a foreign country.
As added by P.L.2-2008, SEC.10.

IC 15-19-5-3
"Livestock"
Sec. 3. As used in this chapter, "livestock" means any animal or fowl raised for commercial purposes.
As added by P.L.2-2008, SEC.10.

IC 15-19-5-4
Certification by administrator
Sec. 4. The administrator may certify that certain livestock, bovine semen, or embryos meet the specifications of a buyer of that livestock, bovine semen, or embryos.
As added by P.L.2-2008, SEC.10.

IC 15-19-5-5
Fee
Sec. 5. The administrator shall charge a fee to cover the costs of certification under this chapter.
As added by P.L.2-2008, SEC.10.

IC 15-19-5-6
Power of administrator
Sec. 6. The administrator has the powers necessary to carry out this chapter.
As added by P.L.2-2008, SEC.10.

IC 15-19-5-7
Liability
Sec. 7. The administrator and the state are immune from liability for lawful actions taken under this chapter.
As added by P.L.2-2008, SEC.10.

IC 15-19-5-8
Offense
Sec. 8. A person who intentionally or knowingly forges a certification or the identification of livestock, bovine semen, or

embryos certified under this chapter commits a Class D felony.
As added by P.L.2-2008, SEC.10.



CHAPTER 6. LIVESTOCK BRANDS

IC 15-19-6-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the Indiana state board of animal health established by IC 15-17-3-1.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-3
"Brand"
Sec. 3. As used in this chapter, "brand" means a distinctive design or mark of identification made or applied to the hide on livestock by the use of a hot iron or by any other method or process approved by the board.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-4
"Livestock"
Sec. 4. As used in this chapter, "livestock" means:
(1) all cattle or animals of the bovine species;
(2) all horses, mules, burros, and asses or animals of the equine species;
(3) all swine or animals of the porcine species; and
(4) all goats or animals of the caprine species.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-5
"Person"
Sec. 5. As used in this chapter, "person" includes an individual, a firm, an association, a partnership, a corporation, other legal entity, a public or private institution, the state, a municipal corporation, or a political subdivision of the state.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-6
Adoption of brands
Sec. 6. A person owning livestock within Indiana may adopt a brand for the person's exclusive use in Indiana. A person may not brand or cause to be branded any livestock with a brand that is of legal record in the office of the board unless that brand has been certified by the board for that person's exclusive use.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-7 Recording of brands
Sec. 7. The board shall record livestock brands. The board shall implement this chapter and may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-8
Application for recording of brand
Sec. 8. (a) An owner of livestock in Indiana who wants to adopt a brand for the owner's exclusive use shall, before doing so, forward to the board an application on a form approved and provided by the board.
(b) For purposes of this chapter, the post office address included in an application under this section is considered the legal address of the applicant. Until the board receives a written notice of change of address from the applicant, the latest address of record with the board remains the legal address.
(c) If the brand is accepted, the board shall file the brand in the official brand book, furnish the applicant a brand certificate, and inform the applicant that the applicant has, from the date of filing, exclusive right to the use of the brand in Indiana.
(d) Additional brand certificates of a recorded brand may be obtained from the board upon the payment of a fee established by the board under section 18 of this chapter.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-9
One brand for each owner; separate livestock operation; identical or similar brands; restriction on use of brands
Sec. 9. (a) Only one (1) brand may be awarded or recorded for each owner of livestock. However, the owner or owners of separate and distinct livestock operations may, at the discretion of the board, record one (1) brand for use at each distinct and separate livestock operation.
(b) A brand may not be recorded or used if the brand:
(1) is identical with or, in the opinion of the board, is so similar to any brand previously recorded and remaining of legal record; or
(2) is an abandoned brand but has not been abandoned for five (5) years;
so as to be liable to cause confusion as to the identity or ownership of livestock.
(c) If the board determines that the submitted brand is already on record for another person or that it so closely resembles a previously registered brand that the brands cannot be readily distinguished, the board shall notify the applicant and return the facsimile brand and recording fee. In case of duplications, applications bearing the earliest postmark will be accepted.
(d) The board shall adjust conflicting stock brands and make any necessary changes. Changes made by the board are conclusive, and

brands the board indicates may be recalled or adjusted at any time by means of written notice from the board given to the owner of the brand.
(e) A brand may be recorded in Indiana only in the office of the board.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-10
Evidentiary effect of certificates of recordation
Sec. 10. All certificates of recordation or rerecordation of brands furnished by the board are prima facie evidence of the ownership of all livestock of the kind or kinds bearing the brand or brands specified and as set forth in the record. The certificates are evidence of ownership in all lawsuits or in any criminal proceedings, when the title to livestock in Indiana is to be proved. Disputes in ownership or custody of branded livestock shall, upon request, be investigated by state or county law enforcement officials.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-11
Ownership of brands
Sec. 11. (a) A recorded brand is the personal property of the person in whose name it is filed and is subject to sale, assignment, transfer, devise, and descent as personal property.
(b) A written instrument that evidences the sale, assignment, or transfer of a brand must be forwarded to the board to be recorded in the official brand book.
(c) The board shall determine the fee for recording a transaction under subsection (b).
(d) As soon as the transaction has been recorded, the board shall furnish the new owner with a brand certificate.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-12
Determination of renewal date
Sec. 12. (a) By January 1 of each fifth year following the original recording with the board, each owner of a brand of record shall submit to the board a renewal fee to be established by the board.
(b) For the purpose of determining the renewal date, the period between the date a brand is recorded by the board and January 1 of the next year constitutes the first year of the five (5) year period.
(c) If the owner of a brand of record fails, refuses, or neglects to pay the fee by June 30 of the year in which it is due, the brand shall be forfeited and no longer carried in the record. A forfeited brand may not be issued to another person for five (5) years after the date of forfeiture. During that five (5) year period, the former owner of record may apply to the commission for reinstatement of the forfeited brand. An application for reinstatement must be accompanied by a reinstatement fee established by the board. The renewal date for a reinstatement brand remains the same. (d) Renewal fees on reinstatement brands are due on January 1 of each fifth year following the original recording.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-13
Use of unrecorded brand
Sec. 13. (a) Except as otherwise provided by this section, a person may not use any brand for identifying livestock unless the brand has been recorded under this chapter. If a recorded brand is applied to livestock that have been branded by a previous owner, the recorded brand must be applied so as not to overlap, obliterate, disfigure, or mutilate the existing brand or brands.
(b) Brands consisting of arabic numerals only may be used for individual livestock identification if they are located at least ten (10) inches from any recorded brand. Brands for individual identification may not be recorded.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-14
Publication of recorded brands
Sec. 14. (a) The board shall publish all the recorded brands in a book and publish supplemental lists at least once each year. The brand book and supplements must contain a facsimile of all brands recorded, together with the owner's name and legal mailing address.
(b) The board shall, without charge, furnish copies of the brand book and supplements to state and county law enforcement agencies in Indiana. The general public may obtain copies by remitting to the board the cost of printing and mailing each book and accompanying supplements.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-15
Reported livestock thefts
Sec. 15. The board, in cooperation with law enforcement officials in Indiana and other states, shall develop a uniform procedure for notifying livestock markets and livestock slaughtering establishments of reported livestock thefts.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-16
Application of a brand to livestock
Sec. 16. A brand must be applied to the shoulder, ribs, or hip on either the right or left side as determined by standing behind the animal. A brand, except those for livestock disease control purposes, may not be applied to the head or neck area.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-17
Sale and transportation of livestock
Sec. 17. (a) A person selling livestock branded with the person's

brand recorded in a current state brand book or supplement shall execute to the purchaser a written bill of sale. The bill of sale must include:
(1) the signature and residence of the seller;
(2) the name and address of the purchaser;
(3) the total number of livestock sold;
(4) a description of each animal sold as to sex and kind; and
(5) all registered brands.
A copy of the bill of sale shall be given to each hauler of livestock, other than railroads, and must accompany the shipment of livestock while in transit. The bill of sale or a copy shall be shown by the possessor on demand to any law enforcement officer. The bill of sale is prima facie evidence of the conveyance of title of the livestock described by the bill of sale.
(b) A person engaged in the business of transporting or hauling livestock in Indiana shall, upon receiving livestock for transportation, issue a waybill or bill of lading for all livestock transported or hauled by the person. The waybill or bill of lading must accompany the shipment of livestock, with a copy being furnished to the person delivering livestock to the hauler. The waybill or bill of lading must include:
(1) the place of origin and destination of the shipment;
(2) the name of the owner of the livestock;
(3) the date and time of loading;
(4) the name of the person or company hauling the livestock;
(5) the number of livestock; and
(6) a general description of the livestock, including the identifying brands.
The waybill or bill of lading must be signed by the person delivering the livestock to the hauler, certifying that the information contained in the waybill or bill of lading is correct.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-18
Charges for recording and rerecording of brands
Sec. 18. (a) The board may establish and collect:
(1) up to thirty-five dollars ($35) for each brand recording; and
(2) fair and reasonable charges related to the cost of administering a brand recordation program for:
(A) the rerecording of brands;
(B) the recording of instruments transferring ownership of brands; and
(C) certificates of recordation or rerecordation of brands.
(b) The board shall deposit fees collected under this section in the brand registration fund. The brand registration fund is a nonbudgetary fund, and the money remaining in the brand registration fund at the end of a state fiscal year does not revert to the state general fund. The board may disburse money from the brand registration fund to defray the administrative costs of implementing this chapter. As added by P.L.2-2008, SEC.10.

IC 15-19-6-19
Unauthorized application of a brand
Sec. 19. A person who, without permission of the owner, knowingly or intentionally applies a brand to livestock for the purpose of transferring ownership of that livestock commits a Class C felony.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-20
Destruction or alteration of a brand on livestock
Sec. 20. A person who knowingly destroys or alters a brand recorded with the board from livestock to conceal the identity of the owner of that livestock commits a Class C felony.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-21
Sale of livestock with destroyed or altered brand
Sec. 21. A person who knowingly sells or offers for sale livestock whose brand has been destroyed or altered for the purpose of concealing the identity of the owner of that livestock commits a Class C felony.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-22
Purchase of livestock with destroyed or altered brand
Sec. 22. A person who knowingly purchases livestock whose brand has been destroyed or altered for the purpose of concealing the identity of the owner of that livestock commits a Class C felony.
As added by P.L.2-2008, SEC.10.

IC 15-19-6-23
Forgery
Sec. 23. A livestock brand is a written instrument for purposes of IC 35-43-5.
As added by P.L.2-2008, SEC.10.



CHAPTER 7. COMMERCIAL FEED

IC 15-19-7-2
"Commercial feed"
Sec. 2. As used in this chapter, "commercial feed" means all materials, or combinations of materials, that are distributed or intended for distribution for use as feed or for mixing in feed, except as exempted in this section. The term does not include the following unless labeled with nutritional claims or adulterated within the meaning of section 29(1) of this chapter:
(1) Unmixed whole seeds.
(2) Unmixed, physically altered whole seeds that have not been chemically altered.
(3) Commodities, compounds, or substances excluded by rules adopted by the state chemist under IC 4-22-2 in accordance with section 34 of this chapter.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.21.

IC 15-19-7-2.5
"Contract feeder"
Sec. 2.5. As used in this chapter, "contract feeder" means a person who:
(1) is an independent contractor;
(2) feeds commercial feed to animals under a contract where the commercial feed is supplied, furnished, or otherwise provided to the person; and
(3) receives remuneration that is determined wholly or in part by feed consumption, mortality, profits, or amount or quality of product.
As added by P.L.99-2012, SEC.22.

IC 15-19-7-3
"Customer formula feed"
Sec. 3. As used in this chapter, "customer formula feed" means commercial feed that consists of a mixture of commercial feeds or feed ingredients, each batch of which is mixed to meet the request of the final purchaser that the mixture contain a specific content of ingredients, nutrients, or nonnutritive additives.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.23.

IC 15-19-7-4 "Distribute"
Sec. 4. As used in this chapter, "distribute" means to:
(1) offer for sale, sell, exchange, or barter a commercial feed, or otherwise supply a commercial feed; or
(2) supply, furnish, or otherwise provide commercial feed to a contract feeder.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.24.

IC 15-19-7-5
"Distributor"
Sec. 5. As used in this chapter, "distributor" means a person who distributes.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-6
"Drug"
Sec. 6. As used in this chapter, "drug" means:
(1) an article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans; or
(2) an article other than feed intended to affect the structure or any function of the animal body.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-7
"Feed ingredient"
Sec. 7. As used in this chapter, "feed ingredient" means each of the constituent materials making up a commercial feed.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-8
"Label"
Sec. 8. As used in this chapter, "label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed or on the invoice or delivery slip with which a commercial feed is distributed.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-9
"Labeling"
Sec. 9. As used in this chapter, "labeling" means all labels and other written, printed, or graphic matter:
(1) upon a commercial feed or its containers or wrappers; or
(2) accompanying a commercial feed.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-10
"Manufacture"
Sec. 10. As used in this chapter, "manufacture" means to grind, mix, blend, or further process a commercial feed for distribution. As added by P.L.2-2008, SEC.10.

IC 15-19-7-11
"Mineral feed"
Sec. 11. As used in this chapter, "mineral feed" means a commercial feed, the primary purpose of which is to supply mineral elements or inorganic nutrients.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.25.

IC 15-19-7-12
"Official sample"
Sec. 12. As used in this chapter, "official sample" means a sample of feed taken by the state chemist or the chemist's agent in accordance with section 35(c) or 36 of this chapter.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-13
"Percent"
Sec. 13. As used in this chapter, "percent" or "percentage" means percentage by weight.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-14
"Person"
Sec. 14. As used in this chapter, "person" includes individuals, partnerships, limited liability companies, corporations, and associations.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-15
"Pet"
Sec. 15. As used in this chapter, except as provided in section 18 of this chapter, "pet" means a dog or cat.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.26.

IC 15-19-7-16
"Pet food"
Sec. 16. As used in this chapter, "pet food" means a commercial feed prepared and distributed for consumption by dogs or cats.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-17
"Product name"
Sec. 17. As used in this chapter, "product name" means the name of the commercial feed that:
(1) identifies it as to kind, class, or specific use; and
(2) distinguishes it from all other products bearing the same brand name.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.27.
IC 15-19-7-17.5
"Raw milk"
Sec. 17.5. As used in this chapter "raw milk" means any milk or milk product, including butter, yogurt, cottage cheese, and cheese, from any species other than humans, that has not been pasteurized according to processes recognized by the United States Food and Drug Administration. The term does not include United States Department of Agriculture approved veterinary biologics.
As added by P.L.99-2012, SEC.28.

IC 15-19-7-18
"Specialty pet"
Sec. 18. As used in this chapter, "specialty pet" means a domesticated animal normally maintained in a cage or tank, including a gerbil, hamster, bird, fish, snake, and turtle.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.29.

IC 15-19-7-19
"Specialty pet food"
Sec. 19. As used in this chapter, "specialty pet food" means a commercial feed prepared and distributed for consumption by specialty pets.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-20
"Ton"
Sec. 20. As used in this chapter, "ton" means a net weight of two thousand (2,000) pounds avoirdupois.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-21
Administration of chapter
Sec. 21. This chapter shall be administered by the state chemist.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-22
Cooperation with state, federal, or private agencies
Sec. 22. The state chemist may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this chapter.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.30.

IC 15-19-7-23
Publication and distribution of information on commercial feed
Sec. 23. The state chemist shall publish at least annually, in a form that the state chemist considers proper:
(1) information concerning the distribution of commercial feeds, together with data on their production and use that the state chemist considers advisable; and (2) a report of the results of the analyses of official samples of commercial feeds distributed within Indiana.
However, the information concerning production and use of commercial feed may not disclose the operations of any person.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-24
Distributors; commercial feed licenses
Sec. 24. (a) A person who manufactures a commercial feed or whose name appears on the label of a commercial feed may not distribute the commercial feed in Indiana without a commercial feed license issued by the state chemist on a form provided by the state chemist.
(b) An out-of-state distributor may not cause a commercial feed to be distributed in Indiana without a commercial feed license issued by the state chemist on a form provided by the state chemist.
(c) A commercial feed license is issued for a calendar year and expires December 31 of the year for which the license was issued. Commercial feed license fees are as follows:
(1) The filing fee for a new or renewal license is fifty dollars ($50).
(2) A late filing fee of fifty dollars ($50) shall be added to the license fee if the applicant has distributed feed before filing the license application.
(3) A late filing fee of fifty dollars ($50) shall be added to the filing fee for renewing a commercial feed license if the application for renewal is received after January 16.
(d) The form and content of commercial feed license applications shall be established by rules adopted by the state chemist under IC 4-22-2, in accordance with section 34 of this chapter.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.31.

IC 15-19-7-25
Refusal, revocation, suspension, or conditions of commercial feed license
Sec. 25. (a) The state chemist may refuse to issue a license to any manufacturer or distributor who is not in compliance with this chapter.
(b) The state chemist may revoke or suspend a commercial feed license that is not in compliance with this chapter.
(c) The state chemist may place conditions that limit production or distribution of a particular commercial feed on any person who is not in compliance with this chapter.
(d) A license may not be conditionalized, suspended, refused, or revoked unless the applicant or licensee has been given an opportunity to be heard before the state chemist.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.32.

IC 15-19-7-26
Commercial feed label information Sec. 26. A commercial feed, except a customer formula feed, must be accompanied by a label bearing the following information:
(1) The quantity statement.
(2) The product name and the brand name, if any, under which the commercial feed is distributed.
(3) The guaranteed analysis, expressed on an "as-is" basis, and stated in the terms that the state chemist, by rule, determines are required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods such as the methods published by AOAC International.
(4) The common or usual name of each ingredient used in the manufacture of the commercial feed. However, the state chemist, by rule, may:
(A) permit the use of a collective term for a group of ingredients that perform a similar function; or
(B) exempt a commercial feed or group of commercial feeds from the requirement for an ingredient statement if the state chemist finds that such a statement is not required in the interest of consumers.
(5) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed.
(6) Adequate directions for use for:
(A) commercial feeds containing drugs; and
(B) other feeds that the state chemist requires by rule as necessary for their safe and effective use.
(7) Precautionary statements that the state chemist by rule determines are necessary for the safe and effective use of the commercial feed.
As added by P.L.2-2008, SEC.10. Amended by P.L.120-2008, SEC.88; P.L.99-2012, SEC.33.

IC 15-19-7-27
Customer formula feed label information
Sec. 27. Customer formula feed must be accompanied by a label, invoice, delivery slip, or other shipping document bearing the following information:
(1) Name and address of the manufacturer.
(2) Name and address of the purchaser.
(3) Date of delivery.
(4) The product name and brand name, if any, and the quality statement of each commercial feed used in the mixture, and the common or usual name and net weight of each other ingredient used, and the specific content, stated in terms as required in section 26 of this chapter, of any nutrients and nonnutritive additives added at the request of the purchaser.
(5) Adequate directions for use for:
(A) customer formula feeds containing drugs; and
(B) other feeds that the state chemist requires by rule as necessary for their safe and effective use. (6) Precautionary statements that the state chemist by rule determines are necessary for the safe and effective use of the customer formula feed.
(7) If a drug containing product is used:
(A) a claim statement that includes the purpose of the medication; and
(B) the established name of each active drug ingredient and the amount of each drug used in the final mixture, expressed according to the requirements under subdivision (4).
As added by P.L.2-2008, SEC.10. Amended by P.L.120-2008, SEC.89; P.L.99-2012, SEC.34.

IC 15-19-7-28
Misbranding of commercial feed
Sec. 28. A commercial feed is considered misbranded if any of the following conditions exist:
(1) Its labeling is false or misleading in any particular.
(2) It is distributed under the name of another commercial feed.
(3) It is not labeled as required by section 26 or 27 of this chapter.
(4) It purports to be or is represented as a commercial feed, or it purports to contain or is represented as containing a commercial feed ingredient, unless the commercial feed or feed ingredient conforms to the definition, if any, prescribed by rule by the state chemist.
(5) Any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed on the label or labeling with sufficient conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in sufficient terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.35.

IC 15-19-7-29
Adulteration of commercial feed
Sec. 29. A commercial feed is considered adulterated if it meets any of the following conditions:
(1) It bears or contains a poisonous or deleterious substance that may render it injurious to health. However, if the substance is not an added substance, the commercial feed is not considered to be adulterated under this subdivision if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health.
(2) It contains an added poisonous, added deleterious, or added nonnutritive substance that is unsafe within the meaning of Section 406 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. 346) other than one that is:
(A) a pesticide chemical in or on a raw agricultural commodity; or (B) a food additive.
(3) It is, or it contains, a food additive that is unsafe within the meaning of Section 409 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. 348).
(4) It is a raw agricultural commodity and it contains a pesticide chemical that is unsafe within the meaning of Section 408(a) of the federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(a)). However, if a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under Section 408 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a) and the raw agricultural commodity has been subjected to processing, such as canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on the processed feed is not considered unsafe if:
(A) the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice;
(B) the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity; and
(C) the feeding of the processed feed will not result, or is not likely to result, in a pesticide residue in the edible product of the animal that is unsafe within the meaning of Section 408(a) of the federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(a)).
(5) It is, or it contains, a color additive that is unsafe within the meaning of Section 721 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. 379e).
(6) It is, or it contains, an animal drug that is unsafe within the meaning of Section 512 of the federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b).
(7) If any valuable constituent has been in whole or in part omitted or abstracted from the commercial feed or any less valuable substance has been substituted for a valuable constituent.
(8) Its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.
(9) It contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice rules adopted by the state chemist to ensure that the drug:
(A) meets the requirement of this chapter as to safety; and
(B) has the identity and strength, and meets the quality and purity characteristics that it is represented to possess.
In adopting these rules, the state chemist shall adopt the current good manufacturing practice regulations for Type A medicated articles and Type B and Type C medicated feeds established under authority of the federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), unless the state chemist determines that

they are not appropriate to the conditions that exist in Indiana.
(10) It contains viable weed seeds in amounts exceeding the limits the state chemist establishes by rule.
(11) It consists in whole or in part of any filthy, putrid, or decomposed substance, or it is otherwise unfit for feed.
(12) It has been prepared, packed, or held under unsanitary conditions where it may become contaminated with filth, or where it may have been become injurious to health.
(13) It is, in whole or in part, the product of a diseased animal or of an animal that has died by means other than slaughter.
(14) It is unsafe within the meaning of Section 402(a)(1) or 402(a)(2) of the federal Food, Drug, and Cosmetic Act (21 U.S.C. 342(a)(1) and 21 U.S.C. 342(a)(2)).
(15) Its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.
(16) It has been intentionally subjected to radiation, unless the use of radiation was in conformity with a regulation or exemption in effect under Section 409 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 348).
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.36.

IC 15-19-7-30
Inspection fee
Sec. 30. (a) A distributor shall pay to the state chemist an inspection fee at the rate of forty cents ($0.40) per ton on all commercial feeds distributed into or within Indiana, subject to the following:
(1) No fee shall be paid on a commercial feed if the payment has been made by a previous distributor.
(2) No fee shall be paid on a customer formula feed if the inspection fee has been paid on all of the commercial feeds that are ingredients of the customer formula feed.
(3) On commercial feeds that contain ingredients on which the inspection fee has already been paid, credit shall be given for that payment.
(4) The minimum inspection fee is five dollars ($5) per quarter if a quarterly feed tonnage report is required under section 31 of this chapter.
(b) In the case of a pet food or a specialty pet food that is distributed in Indiana in packages of ten (10) pounds or less, an annual inspection fee of fifty dollars ($50) shall be paid instead of the tonnage inspection fee specified in subsection (a).
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.37.

IC 15-19-7-31
Quarterly tonnage reports
Sec. 31. (a) Except as provided in subsection (b), a distributor who is liable for the payment of the tonnage inspection fee under section 30 of this chapter shall file quarterly tonnage reports setting

forth the number of net tons of commercial feeds distributed in Indiana during the preceding calendar quarter. The distributor shall file the reports not later than January 31, April 30, July 31, and October 31 of each year. Upon filing a report, the distributor shall pay the inspection fee at the rate stated in section 30 of this chapter. Inspection fees that are due and owing and have not been remitted to the state chemist within fifteen (15) days after the due date shall be increased by a penalty fee of ten percent (10%) of the amount due or fifty dollars ($50), whichever is greater. The assessment of this penalty fee does not prevent the state chemist from taking other actions under this chapter.
(b) A resident of Indiana who only manufactures and distributes customer formula feeds and has met the requirements of section 30 of this chapter is exempt from filing quarterly feed tonnage reports.
(c) A distributor who is subject to the inspection fees for small packaged pet and specialty pet foods distributed in containers of ten (10) pounds or less under section 30 of this chapter shall do the following:
(1) Before beginning distribution, file with the state chemist a listing of small packaged pet and specialty pet foods to be distributed in Indiana in containers of ten (10) pounds or less, on forms provided by the state chemist. The listing under this subdivision shall be renewed annually before January 1 of each year and is the basis for the payment of the annual inspection fee of fifty dollars ($50) per product. New products added during the year must be submitted to the state chemist as a supplement to the annual listing before distribution.
(2) If the annual renewal of the listing is not received before January 16 or if an unlisted product is distributed, pay a late filing fee of ten dollars ($10) per product in addition to the normal charge for the listing. The late filing fee under this subdivision is in addition to any other penalty under this chapter.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.38.

IC 15-19-7-32
Records; cancellation of commercial feed license
Sec. 32. (a) Each person required to pay an inspection fee or to report under this chapter shall keep records that are necessary or required by the state chemist to accurately indicate the tonnage of commercial feed or the number of small packaged pet and specialty pet products distributed in Indiana. The state chemist or the state chemist's agent may examine the records to verify statements of tonnage.
(b) Failure to:
(1) make an accurate statement of tonnage;
(2) make an accurate listing of small packaged pet or specialty pet products;
(3) pay the inspection fee; or
(4) accurately report any of the information required to be

submitted under this chapter;
is sufficient cause to cancel the commercial feed license of the person who fails to act or falsifies information under this subsection.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-33
Disposition of fees
Sec. 33. (a) Fees collected by the state chemist under this chapter shall be paid to the treasurer of Purdue University. The board of trustees of Purdue University shall expend the money received under this section on proper vouchers in meeting all necessary expenses in carrying out this chapter, including:
(1) the employment of inspectors and chemists;
(2) other expenses of the work of feed inspection as provided for by this chapter; and
(3) any other expenses of Purdue University agricultural programs authorized by law and in support of the purposes of this chapter.
(b) Excess funds from the collection of fees under this chapter are subject to IC 15-16-2-36.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-34
Rules and regulations
Sec. 34. (a) Subject to subsection (b), and in the manner provided by IC 4-22-2, the state chemist may adopt:
(1) rules for commercial feeds, pet foods, and specialty pet foods as specifically authorized in this chapter; and
(2) other reasonable rules necessary for the efficient enforcement of this chapter.
(b) In the interest of uniformity, the state chemist shall adopt the following by rule unless the state chemist determines that the following are inconsistent with this chapter or are not appropriate to conditions that exist in Indiana:
(1) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization.
(2) Any regulation promulgated under the federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) if the state chemist would have the authority under this chapter to adopt such a rule.
(c) The state chemist may adopt rules under IC 4-22-2 to exclude from the definition of "commercial feed" commodities, such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds or substances when the commodities, compounds, or substances are not intermixed or mixed with other materials.
(d) The state chemist may adopt rules under IC 4-22-2 to require copies of labels and labeling.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.39.
IC 15-19-7-34.5
Inspection, auditing, and certification of commercial feed manufacturers and distributors
Sec. 34.5. (a) The state chemist may:
(1) inspect; and
(2) on the request of a commercial feed manufacturer or distributor, audit and certify;
commercial feed manufacturers and distributors that export commercial feed.
(b) The state chemist may adopt rules under IC 4-22-2 to inspect, audit, and certify commercial feed manufacturers and distributors that export commercial feed under subsection (a).
(c) The rules adopted under this section may incorporate existing standards that are applicable to a particular manufacturer or distributor.
(d) The rules adopted under this section must include a schedule of fees for all activities required under this section to inspect, audit, and certify a commercial feed manufacturer or distributor.
As added by P.L.8-2011, SEC.1. Amended by P.L.6-2012, SEC.109.

IC 15-19-7-35
Inspection of factories, warehouses, or establishments; notice of inspection
Sec. 35. (a) Upon presenting appropriate credentials and a written notice to the owner, operator, or agent in charge, officers or employees designated by the state chemist may:
(1) during normal business hours, enter:
(A) a factory, warehouse, or establishment in Indiana in which commercial feeds are manufactured, processed, packed, or held for distribution; and
(B) a vehicle being used to transport or hold commercial feeds; and
(2) at reasonable times, within reasonable limits, and in a reasonable manner, inspect such a factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling;
to enforce this chapter and to determine compliance with this chapter, including whether or not any operations are subject to this chapter. In determining compliance with good manufacturing practice rules adopted under section 29(9) of this chapter, the inspection may include the verification of only the records and production and control procedures necessary to determine compliance with those rules.
(b) A separate notice shall be given for each inspection, but a notice is not required for each entry made during the period covered by the inspection. Each inspection must begin and be completed with reasonable promptness. The person in charge of the facility or vehicle shall be notified upon completion of the inspection.
(c) An officer or employee who inspects a factory, warehouse, or other establishment and obtains a sample in the course of the

inspection shall, upon completion of the inspection and before leaving the premises, give to the owner, operator, or agent in charge a receipt describing the samples obtained.
(d) The state chemist shall forward the results of analyses of official samples to the person named on the label and to the person in whose possession the sample was taken. If the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded, and upon request within thirty (30) days following receipt of the analysis, the state chemist shall furnish to the licensee or labeler a portion of the sample concerned.
(e) The state chemist, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample obtained and analyzed as provided for in subsection (d) and section 36 of this chapter.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.40.

IC 15-19-7-36
Sampling and analysis
Sec. 36. (a) For the purpose of the enforcement of this chapter, the state chemist or the state chemist's agent may enter upon any public or private premises, including any vehicle of transport, during regular business hours to have access to, and to obtain samples and examine records relating to distribution of commercial feeds.
(b) Sampling and analysis under this chapter shall be conducted in accordance with methods published by AOAC International or in accordance with other generally recognized methods.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-37
Warrants
Sec. 37. If the owner of a factory, warehouse, or establishment described in section 35(a) of this chapter or the owner's agent refuses to admit the state chemist or the state chemist's agent to inspect in accordance with section 35(a) and 35(b) of this chapter, the state chemist may obtain from any state court a warrant directing the owner or the owner's agent to submit the premises described in the warrant to inspection.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-38
"Stop sale or withdrawal from distribution" order
Sec. 38. If the state chemist or the state chemist's agent has reasonable cause to believe that a lot of commercial feed is being distributed in violation of this chapter or a rule adopted under this chapter, the state chemist or agent may issue and enforce a written or printed "stop sale or withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the state chemist or a court. The state chemist shall release the lot of commercial feed when the distributor has complied with this chapter and the rules

adopted under this chapter. If compliance is not obtained within thirty (30) days, the state chemist may begin, or upon request of the distributor or licensee shall begin, proceedings for condemnation under section 39 of this chapter.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-39
Seizure of commercial feed on complaint of state chemist; court procedure
Sec. 39. A lot of commercial feed that is not in compliance with this chapter or a rule adopted under this chapter is subject to seizure on complaint of the state chemist to a court with jurisdiction in the area in which the commercial feed is located. If the court finds the commercial feed is in violation of this chapter and orders the condemnation of the commercial feed, the commercial feed shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of Indiana. However, the disposition of the commercial feed may not be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this chapter.
As added by P.L.2-2008, SEC.10. Amended by P.L.99-2012, SEC.41.

IC 15-19-7-40
Prohibited acts
Sec. 40. A person commits a Class A infraction if the person knowingly engages in any of the following:
(1) The manufacture or distribution of a commercial feed that is adulterated or misbranded.
(2) The adulteration or misbranding of a commercial feed.
(3) The distribution of agricultural commodities, such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, that are adulterated within the meaning of section 29(1) of this chapter.
(4) The removal or disposal of a commercial feed in violation of an order under section 38 or 39 of this chapter.
(5) The failure to obtain a commercial feed license under section 24 of this chapter.
(6) The failure to pay inspection fees or file reports as required by section 30, 31, or 34.5 of this chapter.
(7) The distribution of raw milk for use as a commercial feed for any species if the raw milk is not prominently labeled "Not for Human Consumption".
(8) Distribution of any animal feed that is stated, promoted, or advertised by the person to be suitable for human food unless the feed meets all federal, state, and local health laws and labeling requirements for human consumption.
As added by P.L.2-2008, SEC.10. Amended by P.L.8-2011, SEC.2; P.L.99-2012, SEC.42.

IC 15-19-7-41 Hindering performance of duty
Sec. 41. A person who impedes, hinders, or otherwise prevents the state chemist or the state chemist's agent in performance of the state chemist's duty under this chapter commits a Class C infraction.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-42
Discretion of director or representative regarding certain penalties
Sec. 42. This chapter does not require the state chemist or the state chemist's agent to:
(1) report for prosecution;
(2) institute seizure proceedings; or
(3) issue a withdrawal from distribution order;
as a result of minor violations of the chapter if the state chemist or the state chemist's agent believes the public interest will best be served by suitable notice of warning in writing.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-43
Prosecuting attorneys; duties
Sec. 43. A prosecuting attorney to whom a violation of this chapter or a rule adopted under this chapter is reported shall consider the institution and prosecution of appropriate proceedings in a court with jurisdiction without delay. However, before the state chemist reports a violation for prosecution, the state chemist shall give an opportunity to the distributor to present the distributor's view to the state chemist.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-44
Temporary or permanent injunction
Sec. 44. The state chemist may apply for and the appropriate court may grant a temporary or permanent injunction restraining any person from violating or continuing to violate this chapter or a rule adopted under this chapter, notwithstanding the existence of other remedies at law. The injunction may be issued without bond.
As added by P.L.2-2008, SEC.10.

IC 15-19-7-45
Judicial review
Sec. 45. A person adversely affected by an act, an order, or a ruling made under this chapter, other than the penalty provisions of this chapter, may not later than forty-five (45) days after the date of the act, order, or ruling bring an action in a court with jurisdiction for judicial review. The proceeding must be brought under IC 4-21.5 or, if IC 4-21.5 is inadequate, the proceeding must be brought as an applicable legal action, including an action for declaratory judgment or as a prohibitory or mandatory injunction.
As added by P.L.2-2008, SEC.10.
IC 15-19-7-46
Confidential information; disclosure; violation
Sec. 46. A person who recklessly uses to the person's own advantage or recklessly reveals to persons other than the state chemist, an agent of the state chemist, or to the courts when relevant in any judicial proceeding any information acquired under this chapter concerning any method, records, formulations, or processes entitled to protection as a trade secret commits a Class B misdemeanor. However, this does not prohibit the state chemist or the state chemist's agent from exchanging information of a regulatory nature with officials of the United States government or of other states who are also prohibited by law from revealing protected information.
As added by P.L.2-2008, SEC.10.






ARTICLE 20. ANIMAL CONTROL

CHAPTER 1. LIABILITY FOR DOG BITES

IC 15-20-1-2
"Owner"
Sec. 2. As used in this chapter, "owner" means the owner of a dog. The term includes a person who possesses, keeps, or harbors a dog.
As added by P.L.2-2008, SEC.11.

IC 15-20-1-3
Dog bite liability
Sec. 3. (a) If a dog, without provocation, bites a person:
(1) who is acting peaceably; and
(2) who is in a location where the person may be required to be in order to discharge a duty imposed upon the person by:
(A) the laws of Indiana;
(B) the laws of the United States; or
(C) the postal regulations of the United States;
the owner of the dog is liable for all damages suffered by the person bitten.
(b) The owner of a dog described in subsection (a) is liable for damages even if:
(1) the dog has not previously behaved in a vicious manner; or
(2) the owner has no knowledge of prior vicious behavior by the dog.
As added by P.L.2-2008, SEC.11.

IC 15-20-1-4
Dog bite liability; criminal offense
Sec. 4. (a) Except as provided in subsection (b), the owner of a dog commits a Class C misdemeanor if:
(1) the owner recklessly, knowingly, or intentionally fails to take reasonable steps to restrain the dog;
(2) the dog enters property other than the property of the dog's owner; and
(3) as the result of the owner's failure to restrain the dog, the

dog bites or attacks another person without provocation, resulting in bodily injury to the other person.
(b) The offense under subsection (a) is:
(1) a Class B misdemeanor if the person has been convicted of one (1) previous unrelated violation of this section;
(2) a Class A misdemeanor if:
(A) the person has been convicted of more than one (1) previous unrelated violation of this section; or
(B) the violation results in serious bodily injury to a person;
(3) a Class D felony if the owner recklessly violates this section and the violation results in the death of a person; and
(4) a Class C felony if the owner intentionally or knowingly violates this section and the violation results in the death of a person.
(c) This subsection does not apply to a nonaggressive dog that goes beyond the owner's premises onto agricultural or forested land. An owner of a dog commits a Class D infraction if the owner of the dog allows the dog to stray beyond the owner's premises, unless the dog is under the reasonable control of an individual or the dog is engaged in lawful hunting and accompanied by the owner or a custodian of the dog. However, the offense is a Class C infraction if the owner has a prior unrelated judgment for a violation of this subsection.
As added by P.L.2-2008, SEC.11.

IC 15-20-1-5
Wolf hybrid and coydog liability; criminal offenses
Sec. 5. (a) The following definitions apply throughout this section:
(1) "Coydog" means:
(A) an animal that is the offspring of a coyote and another animal; or
(B) an animal that is the offspring of:
(i) an animal that is the offspring of a coyote and another animal; and
(ii) another animal.
(2) "Secure enclosure" means an outdoor pen that is:
(A) roofed or that has sides at least six (6) feet tall; and
(B) constructed in such a manner that the type of animal contained within the pen cannot reasonably be expected to escape.
(3) "Wolf hybrid" means:
(A) an animal that is the offspring of a wolf and another animal; or
(B) an animal that is the offspring of:
(i) an animal that is the offspring of a wolf and another animal; and
(ii) another animal.
(b) An owner of a wolf hybrid or coydog shall:
(1) keep the animal in a building or secure enclosure; or (2) keep the animal:
(A) under the reasonable control of an individual; and
(B) on a leash not more than eight (8) feet in length.
Subject to subsections (c) and (d), an owner who does not comply with this subsection commits a Class B infraction. An owner who merely tethers or chains a coydog or wolf hybrid does not comply with this subsection.
(c) Subject to subsection (d), an owner of a wolf hybrid or coydog commits a Class B misdemeanor if the owner recklessly, knowingly, or intentionally fails to comply with subsection (b) and:
(1) the wolf hybrid or coydog enters property other than the property of the owner; and
(2) the wolf hybrid or coydog causes damage to livestock or the personal property of another individual.
(d) The offense under subsection (c) is:
(1) a Class A misdemeanor if the owner has one (1) prior unrelated conviction under this section;
(2) a Class D felony if:
(A) the owner has more than one (1) prior unrelated conviction for a violation under this section; or
(B) the owner knowingly, intentionally, or recklessly fails to comply with subsection (b) and the failure to comply results in serious bodily injury to a person; and
(3) a Class C felony if the owner knowingly, intentionally, or recklessly fails to comply with subsection (b) and the failure to comply results in the death of a person.
(e) Notwithstanding IC 36-1-3-8(a), a unit (as defined in IC 36-1-2-23) may adopt an ordinance:
(1) prohibiting a person from possessing a wolf hybrid or coydog; or
(2) imposing:
(A) a penalty of more than one thousand dollars ($1,000) up to the limits prescribed in IC 36-1-3-8(a)(10)(B) for a violation of subsection (b); or
(B) conditions on the possession of a wolf hybrid or coydog that are more stringent than the provisions of subsection (b).
As added by P.L.2-2008, SEC.11.

IC 15-20-1-6
Dog bite liability: exceptions
Sec. 6. An owner of a dog is exempt under section 4 of this chapter if the dog commits an act described in section 4 of this chapter during the period that the dog is owned by:
(1) the United States;
(2) an agency of the United States; or
(3) a governmental entity (as defined in IC 34-6-2-49);
and the dog is engaged in assisting the owner or the owner's agent in the performance of law enforcement or military duties.
As added by P.L.2-2008, SEC.11.
IC 15-20-1-7
Impoundment of animals; probable cause
Sec. 7. If a law enforcement officer or any other person having authority to impound animals has probable cause to believe that there has been a violation of section 4 of this chapter, IC 35-46-3-6 applies.
As added by P.L.2-2008, SEC.11.



CHAPTER 2. LIVESTOCK KILLING DOGS

IC 15-20-2-2
Authority to kill dog injuring livestock
Sec. 2. A person who observes a dog in the act of killing or injuring livestock may kill the dog if the person has the consent of the person in possession of the real estate on which the dog is found.
As added by P.L.2-2008, SEC.11.

IC 15-20-2-3
Losses chargeable to county
Sec. 3. (a) The following losses and expenses are chargeable to the county in which an attack or exposure occurs:
(1) Damages, less compensation by insurance or otherwise, sustained by the owner of the following stock, fowl, or game killed, maimed, or damaged by a dog:
(A) Sheep.
(B) Cattle.
(C) Horses.
(D) Swine.
(E) Goats.
(F) Mules.
(G) Chickens.
(H) Geese.
(I) Turkeys.
(J) Ducks.
(K) Guineas.
(L) Tame rabbits.
(M) Game birds and game animals held in captivity under authority of a game breeder's license issued by the department of natural resources.
(N) Bison.
(O) Farm raised cervidae.
(P) Ratitae.
(Q) Camelidae.
(2) The expense of rabies post exposure prophylaxis that is incurred by any person who is bitten by or exposed to a dog known to have rabies.
(b) Damages are not chargeable to a county under this section for sheep except those claims in which individual damage exists or is

shown.
As added by P.L.2-2008, SEC.11.

IC 15-20-2-4
Claim procedure
Sec. 4. (a) A county auditor shall establish procedures in accordance with the requirements of sections 3(a) and 6 of this chapter by which a claimant may submit a claim to the county auditor or a designee of the county auditor.
(b) A county auditor who:
(1) receives a verified claim under section 3(a) of this chapter from a claimant; and
(2) is satisfied that the claim meets the requirements of sections 3(a) and 6 of this chapter;
shall immediately issue a warrant or check to the claimant for the verified amount of the claim. If a county option dog tax adopted under IC 6-9-39 is not in effect in the county, a claim under this section may be paid out of nonappropriated funds. A county auditor who is not satisfied that a claim meets the requirements of sections 3(a) and 6 of this chapter shall promptly notify the claimant.
(c) A person whose claim under section 3(a) of this chapter is denied by a county auditor may file an action in a court with jurisdiction to determine whether the county auditor acted in conformance with the requirements of this section and sections 3 and 6 of this chapter. If the court determines that the county auditor failed to comply with the requirements of this section or sections 3 and 6 of this chapter in evaluating the person's claim, the court may fashion an appropriate remedy, including an order directed to the county auditor to reconsider the person's claim.
As added by P.L.2-2008, SEC.11. Amended by P.L.1-2009, SEC.114.

IC 15-20-2-5
Treatment by own physician
Sec. 5. A person requiring the treatment described in section 3(a)(2) of this chapter may select the person's own physician.
As added by P.L.2-2008, SEC.11.

IC 15-20-2-6
Claims; requirements
Sec. 6. (a) An owner desiring to make a claim under section 3(a)(1) of this chapter must do the following:
(1) Not more than seventy-two (72) hours after the time of the loss, notify one (1) of the following having jurisdiction in the location where the loss occurred:
(A) A law enforcement officer.
(B) An officer of a county or municipal animal control center, shelter, or similar impounding facility.
(2) Not more than twenty (20) days after the time of the loss, report the loss to the county auditor as follows:
(A) Under oath, the owner shall state: (i) the number, age, and value of the stock, fowl, or game; and
(ii) the damages sustained, less compensation by insurance or otherwise.
(B) In an affidavit, the owner must be joined by two (2) disinterested and reputable freeholders residing in the township in which the stock, fowl, or game were killed, maimed, or damaged. The affidavit must state that the freeholders are:
(i) disinterested; and
(ii) not related by blood or marriage to the claimant.
(C) An appraisal of the stock, fowl, or game that were killed, maimed, or damaged may not exceed the actual cash value of the stock, fowl, or game. As it applies to ratitae, cash value may not exceed the slaughter value.
(D) The owner shall provide verification of the loss by an officer described in subdivision (1).
(E) Payment for a loss for property owned by a claimant on the last property tax assessment date may not be paid if the property was not reported by the owner for assessment purposes at that time.
(b) In addition to the requirements of subsection (a), the claimant, if requested to do so by the county auditor or a person designated by the county auditor, must grant the right of subrogation to the county for the total amount paid on the claim to the claimant by the county on a form prescribed by the county auditor.
As added by P.L.2-2008, SEC.11.

IC 15-20-2-7
Investigation of location of loss; documentation
Sec. 7. (a) An officer who receives notice under section 6(a)(1) of this chapter shall visit the scene of the loss, verify the loss in writing, and mark each killed, maimed, or damaged animal so that the animal can support only one (1) claim under this chapter.
(b) A person desiring to make a claim under section 3(a)(2) of this chapter must provide the county auditor with documentation that the person, or a person for whom the claimant is financially responsible, underwent rabies post exposure prophylaxis.
As added by P.L.2-2008, SEC.11.



CHAPTER 3. SALE OF DOGS TO LABORATORIES

IC 15-20-3-2
Bill of sale; required for sale
Sec. 2. A person who sells a dog to a laboratory must show a valid bill of sale for the dog from:
(1) a breeder or kennel;
(2) an animal control facility; or
(3) a private individual;
to the individual who purchases animals for the laboratory.
As added by P.L.2-2008, SEC.11.

IC 15-20-3-3
Bill of sale: maintenance and inspection
Sec. 3. A person who sells a dog to a laboratory must:
(1) maintain the bill of sale for the dog; and
(2) allow a law enforcement officer to inspect the bill of sale;
for not less than one (1) year after the sale of the dog to a laboratory.
As added by P.L.2-2008, SEC.11.

IC 15-20-3-4
Bill of sale: consequences for inability to produce
Sec. 4. If a person is unable to show a valid bill of sale for a dog:
(1) a laboratory may not purchase the dog; and
(2) there is a rebuttable presumption that the dog is stolen.
As added by P.L.2-2008, SEC.11.






ARTICLE 21. COMMERCIAL DOG BREEDER REGULATION

CHAPTER 1. APPLICATION AND DEFINITIONS

IC 15-21-1-2
Definitions
Sec. 2. The definitions in sections 3 through 7 of this chapter apply throughout this article.
As added by P.L.111-2009, SEC.4.

IC 15-21-1-3
"Board"
Sec. 3. "Board" refers to the Indiana state board of animal health established by IC 15-17-3-1.
As added by P.L.111-2009, SEC.4.

IC 15-21-1-4 "Commercial dog breeder"
Sec. 4. "Commercial dog breeder" means a person who maintains more than twenty (20) unaltered female dogs that are at least twelve (12) months of age.
As added by P.L.111-2009, SEC.4.

IC 15-21-1-5
"Commercial dog broker"
Sec. 5. "Commercial dog broker" means a person:
(1) who is a Class "B" licensee under 9 CFR 1.1; and
(2) who sells at least five hundred (500) dogs in a calendar year.
As added by P.L.111-2009, SEC.4.

IC 15-21-1-6
"Person"
Sec. 6. "Person" means an individual, corporation, limited liability company, partnership, or other business entity.
As added by P.L.111-2009, SEC.4.

IC 15-21-1-7
"Veterinarian"
Sec. 7. "Veterinarian" means an individual licensed as a veterinarian under IC 25-38.1.
As added by P.L.111-2009, SEC.4.



CHAPTER 2. COMMERCIAL DOG BROKER AND COMMERCIAL DOG BREEDER REGISTRATION

IC 15-21-2-2
Notice to the public
Sec. 2. A person who:
(1) is registered as a commercial dog breeder; and
(2) operates a commercial dog breeder operation;
shall indicate that the person is registered as a commercial dog breeder in a place clearly visible to the public.
As added by P.L.111-2009, SEC.4.

IC 15-21-2-3
Penalty for failure to register
Sec. 3. (a) A commercial dog breeder who knowingly or intentionally fails to register with the board as a commercial dog breeder commits a Class A misdemeanor.
(b) A commercial dog broker who knowingly or intentionally fails to register with the board as a commercial dog broker commits a Class A misdemeanor.
(c) A commercial dog breeder or a commercial dog broker who fails to register with the board is liable to the state for two (2) times the amount of registration fees that the commercial dog breeder or commercial dog broker failed to pay. The attorney general may bring an action to collect unpaid commercial dog breeder or commercial dog broker registration fees. Funds collected under this subsection shall be deposited in the commercial dog breeder and broker fund established by IC 15-21-3-3.
As added by P.L.111-2009, SEC.4.



CHAPTER 3. REGISTRATION REQUIREMENTS

IC 15-21-3-2 Fee for commercial broker; penalty for false registration
Sec. 2. (a) A commercial dog broker shall register annually with the board.
(b) The board shall provide for notice of the upcoming expiration of registration to each registrant at least thirty (30) days before the expiration of the one (1) year period.
(c) The fee to register or renew a registration as a commercial dog broker is one thousand dollars ($1,000). The fee shall be deposited in the commercial dog breeder and broker fund established by section 3 of this chapter.
(d) A person who registers or renews a registration as a commercial dog broker must include the following:
(1) The name and address of the person acting as a commercial dog broker.
(2) The name and location of the person's commercial dog broker business.
(3) Any other information related to taxation that is required by the board.
(e) A person who knowingly or intentionally makes a material misstatement in a commercial dog broker registration statement commits false registration as a commercial dog broker, a Class A misdemeanor.
As added by P.L.111-2009, SEC.4.

IC 15-21-3-3
Fund
Sec. 3. (a) The commercial dog breeder and broker fund is established for the purpose of funding:
(1) the inspection of commercial dog breeding operations by the board; and
(2) the enforcement by the board of laws concerning commercial dog breeders and commercial dog brokers.
The fund shall be administered by the board.
(b) The fund consists of commercial dog breeder and commercial dog broker fees.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) Money in the fund is continually appropriated to carry out the purposes of the fund.
(g) The board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.111-2009, SEC.4.



CHAPTER 4. DUTIES OF COMMERCIAL DOG BREEDERS



CHAPTER 5. RECORDS

IC 15-21-5-2
Five year record storage requirement
Sec. 2. A commercial dog breeder shall maintain its records for at least five (5) years.
As added by P.L.111-2009, SEC.4.



CHAPTER 6. UNITS



CHAPTER 7. ENFORCEMENT









TITLE 16. HEALTH

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12.2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. REPEALED

CHAPTER 1. REPEALED






ARTICLE 18. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 16-18-1-2
References to federal statutes or regulations
Sec. 2. Except as otherwise provided in this title, a reference to a federal statute or regulation in this title is a reference to the statute or regulation as in effect on January 1, 1993.
As added by P.L.2-1993, SEC.1.

IC 16-18-1-3
References to federal statutes or regulations relating to the National Voter Registration Act
Sec. 3. Except as otherwise provided in this title, a reference in this title to a federal statute or regulation relating to the federal National Voter Registration Act of 1993 (42 U.S.C. 1973gg) is a reference to the statute or regulation as in effect January 1, 2005.
As added by P.L.122-2000, SEC.16. Amended by P.L.81-2005, SEC.33 and P.L.230-2005, SEC.70.

IC 16-18-1-4
Certain ordinances and plans void
Sec. 4. An ordinance or plan adopted under IC 16-13-21-13 (before its repeal) is void.
As added by P.L.220-2011, SEC.306.

IC 16-18-1-5
Preservation of background materials related to P.L.2-1993
Sec. 5. The general assembly may, by concurrent resolution, preserve any of the background materials related to P.L.2-1993.
As added by P.L.220-2011, SEC.307.



CHAPTER 2. DEFINITIONS

IC 16-18-2-1.5
Abortion clinic
Sec. 1.5. (a) "Abortion clinic", for purposes of IC 16-21-2, means a freestanding entity that performs surgical abortion procedures.
(b) The term does not include the following:
(1) A hospital that is licensed as a hospital under IC 16-21-2.
(2) An ambulatory outpatient surgical center that is licensed as an ambulatory outpatient surgical center under IC 16-21-2.
(3) A physician's office as long as the surgical procedures performed at the physician's office are not primarily surgical abortion procedures.
As added by P.L.96-2005, SEC.2.

IC 16-18-2-1.8
Additional forensic services
Sec. 1.8. "Additional forensic services", for purposes of IC 16-21-8, means the following:
(1) Initial pregnancy and sexually transmitted disease testing related to an alleged sex crime.
(2) Prophylactic medication related to pregnancy, pregnancy testing, or sexually transmitted disease testing. However, this subdivision does not include HIV prophylactic medication that may be paid at the discretion of the victim services division of the Indiana criminal justice institute.
(3) Alcohol and drug testing.
(4) Syphilis testing up to ninety (90) days after an alleged sex crime.
(5) Pregnancy testing up to thirty (30) days after an alleged sex crime.
(6) Mental health counseling concerning problems directly related to an alleged sex crime.
As added by P.L.121-2006, SEC.20.

IC 16-18-2-2
Adjustment and incentive support
Sec. 2. "Adjustment and incentive support", for purposes of IC 16-46-1, has the meaning set forth in IC 16-46-1-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-3
Administrative adjudication, decision, or order
Sec. 3. "Administrative adjudication, decision, or order", for purposes of IC 16-22-8, has the meaning set forth in IC 16-22-8-1. As added by P.L.2-1993, SEC.1.

IC 16-18-2-4
Administrative unit
Sec. 4. "Administrative unit", for purposes of IC 16-19-6, has the meaning set forth in IC 16-19-6-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-5
Adult
Sec. 5. "Adult" means an individual who is at least eighteen (18) years of age.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-5.5
Adult stem cell
Sec. 5.5. "Adult stem cell" means an undifferentiated cell that:
(1) is found in a differentiated tissue;
(2) is renewable; and
(3) yields specialized cell types with certain limitations of the tissue from which it originated.
As added by P.L.126-2005, SEC.1.

IC 16-18-2-6
Repealed
(Repealed by P.L.205-2003, SEC.44.)

IC 16-18-2-6.5
Advanced emergency medical technician
Sec. 6.5. "Advanced emergency medical technician", for purposes of IC 16-31, means an individual who can perform at least one (1) procedure but not all the procedures of a paramedic and who:
(1) has completed a prescribed course in advanced life support;
(2) has been certified by the Indiana emergency medical services commission;
(3) is associated with a single supervising hospital; and
(4) is affiliated with a provider organization.
As added by P.L.77-2012, SEC.4.

IC 16-18-2-7 Version a
Advanced life support
Note: This version of section amended by P.L.77-2012, SEC.5. See also following version of this section amended by P.L.114-2012, SEC.39.
Sec. 7. (a) "Advanced life support", for purposes of IC 16-31, means care that is given:
(1) at the scene of:
(A) an accident;
(B) an act of terrorism (as defined in IC 35-31.5-2-329), if the governor has declared a disaster emergency under

IC 10-14-3-12 in response to the act of terrorism; or
(C) an illness;
(2) during transport; or
(3) at a hospital;
by a paramedic or an advanced emergency medical technician and that is more advanced than the care usually provided by an emergency medical technician.
(b) The term may include any of the following:
(1) Defibrillation.
(2) Endotracheal intubation.
(3) Parenteral injections of appropriate medications.
(4) Electrocardiogram interpretation.
(5) Emergency management of trauma and illness.
As added by P.L.2-1993, SEC.1. Amended by P.L.156-2001, SEC.1; P.L.17-2002, SEC.1; P.L.2-2003, SEC.43; P.L.205-2003, SEC.8; P.L.77-2012, SEC.5.

IC 16-18-2-7 Version b
Advanced life support
Note: This version of section amended by P.L.114-2012, SEC.39. See also preceding version of this section amended by P.L.77-2012, SEC.5.
Sec. 7. (a) "Advanced life support", for purposes of IC 16-31, means care that is given:
(1) at the scene of:
(A) an accident;
(B) an act of terrorism (as defined in IC 35-31.5-2-329) if the governor has declared a disaster emergency under IC 10-14-3-12 in response to the act of terrorism; or
(C) an illness;
(2) during transport; or
(3) at a hospital;
by a paramedic or an emergency medical technician-intermediate and that is more advanced than the care usually provided by an emergency medical technician or an emergency medical technician-basic advanced.
(b) The term may include any of the following:
(1) Defibrillation.
(2) Endotracheal intubation.
(3) Parenteral injections of appropriate medications.
(4) Electrocardiogram interpretation.
(5) Emergency management of trauma and illness.
As added by P.L.2-1993, SEC.1. Amended by P.L.156-2001, SEC.1; P.L.17-2002, SEC.1; P.L.2-2003, SEC.43; P.L.205-2003, SEC.8; P.L.114-2012, SEC.39.

IC 16-18-2-8
Advertisement
Sec. 8. "Advertisement", for purposes of IC 16-42-1 through IC 16-42-4, means all representations disseminated in any manner or

by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food, drugs, devices, or cosmetics.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-9
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-18-2-9.3
Advisory council
Sec. 9.3. "Advisory council", for purposes of IC 16-41-39.4, refers to the lead-safe housing advisory council established by IC 16-41-39.4-6.
As added by P.L.102-2008, SEC.1.

IC 16-18-2-10
Agency
Sec. 10. "Agency", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-2.
As added by P.L.2-1993, SEC.1. Amended by P.L.205-2003, SEC.9; P.L.101-2006, SEC.23; P.L.2-2007, SEC.178; P.L.101-2007, SEC.1; P.L.42-2011, SEC.34; P.L.141-2012, SEC.5.

IC 16-18-2-11
Agricultural labor camp
Sec. 11. "Agricultural labor camp", for purposes of IC 16-41-26, has the meaning set forth in IC 16-41-26-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-12
Alcohol and drug abuse records
Sec. 12. "Alcohol and drug abuse records", for purposes of IC 16-39, means recorded or unrecorded information concerning the diagnosis, treatment, or prognosis of a patient receiving alcohol or drug abuse treatment services.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-13
Ambulance
Sec. 13. "Ambulance", for purposes of IC 16-31, means a conveyance on:
(1) land;
(2) sea; or
(3) air;
that is used or is intended to be used for the purpose of responding to emergency life-threatening situations and providing emergency transportation service.
As added by P.L.2-1993, SEC.1.
IC 16-18-2-14
Ambulatory outpatient surgical center
Sec. 14. (a) "Ambulatory outpatient surgical center", for purposes of IC 16-21 and IC 16-38-2, means a public or private institution that meets the following conditions:
(1) Is established, equipped, and operated primarily for the purpose of performing surgical procedures and services.
(2) Is operated under the supervision of at least one (1) licensed physician or under the supervision of the governing board of the hospital if the center is affiliated with a hospital.
(3) Permits a surgical procedure to be performed only by a physician, dentist, or podiatrist who meets the following conditions:
(A) Is qualified by education and training to perform the surgical procedure.
(B) Is legally authorized to perform the procedure.
(C) Is privileged to perform surgical procedures in at least one (1) hospital within the county or an Indiana county adjacent to the county in which the ambulatory outpatient surgical center is located.
(D) Is admitted to the open staff of the ambulatory outpatient surgical center.
(4) Requires that a licensed physician with specialized training or experience in the administration of an anesthetic supervise the administration of the anesthetic to a patient and remain present in the facility during the surgical procedure, except when only a local infiltration anesthetic is administered.
(5) Provides at least one (1) operating room and, if anesthetics other than local infiltration anesthetics are administered, at least one (1) postanesthesia recovery room.
(6) Is equipped to perform diagnostic x-ray and laboratory examinations required in connection with any surgery performed.
(7) Does not provide accommodations for patient stays of longer than twenty-four (24) hours.
(8) Provides full-time services of registered and licensed nurses for the professional care of the patients in the postanesthesia recovery room.
(9) Has available the necessary equipment and trained personnel to handle foreseeable emergencies such as a defibrillator for cardiac arrest, a tracheotomy set for airway obstructions, and a blood bank or other blood supply.
(10) Maintains a written agreement with at least one (1) hospital for immediate acceptance of patients who develop complications or require postoperative confinement.
(11) Provides for the periodic review of the center and the center's operations by a committee of at least three (3) licensed physicians having no financial connections with the center.
(12) Maintains adequate medical records for each patient.
(13) Meets all additional minimum requirements as established

by the state department for building and equipment requirements.
(14) Meets the rules and other requirements established by the state department for the health, safety, and welfare of the patients.
(b) The term does not include a birthing center.
As added by P.L.2-1993, SEC.1. Amended by P.L.17-2004, SEC.1; P.L.96-2005, SEC.1.

IC 16-18-2-15
Anabolic steroid
Sec. 15. "Anabolic steroid", for purposes of IC 16-42-19, means a material, compound, mixture, or preparation that contains an anabolic steroid that includes any of the following:
Chorionic gonadotropin
Clostebol
Dehydrochlormethyltestosterone
Ethylestrenol
Fluoxymesterone
Mesterolone
Metenolone
Methandienone
Methandro stenolone
Methyltestosterone
Nandrolone decanoate
Nandrolone phenpropionate
Norethandrolone
Oxandrolone
Oxymesterone
Oxymetholone
Stanozolol
Testosterone propionate
Testosterone-like related compounds.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-16
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-17
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-17.2
Anatomic pathology service
Sec. 17.2. "Anatomic pathology service", for purposes of IC 16-48-1, has the meaning set forth in IC 16-48-1-1.
As added by P.L.6-2012, SEC.110.

IC 16-18-2-18 Antibiotic drug
Sec. 18. "Antibiotic drug", for purposes of IC 16-42-3, has the meaning set forth in IC 16-42-3-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-19
Applicant
Sec. 19. (a) "Applicant", for purposes of IC 16-25, has the meaning set forth in IC 16-25-1.1-2.
(b) "Applicant", for purposes of IC 16-26-2, has the meaning set forth in IC 16-26-2-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.256-1999, SEC.3.

IC 16-18-2-20
Appropriate facility
Sec. 20. "Appropriate facility", for purposes of IC 16-36-3, has the meaning set forth in IC 16-36-3-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-21
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-22
Approved postsecondary educational institution
Sec. 22. "Approved postsecondary educational institution" has the meaning set forth in IC 21-7-13-6(a).
As added by P.L.2-1993, SEC.1. Amended by P.L.2-2007, SEC.179.

IC 16-18-2-23
Approved laboratory
Sec. 23. "Approved laboratory", for purposes of IC 16-41-6 and IC 16-41-15, has the meaning set forth in IC 16-41-15-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.237-2003, SEC.3.

IC 16-18-2-24
Armed forces of the United States
Sec. 24. "Armed forces of the United States", for purposes of IC 16-33-4, has the meaning set forth in IC 16-33-4-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-25
Artificial insemination
Sec. 25. "Artificial insemination", for purposes of IC 16-41-14, has the meaning set forth in IC 16-41-14-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-26
Assembly
Sec. 26. "Assembly", for purposes of IC 16-41-22, has the

meaning set forth in IC 16-41-22-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-26.5
Association
Sec. 26.5. "Association", for purposes of IC 16-39-5-3, has the meaning set forth in IC 16-39-5-3(a).
As added by P.L.231-1999, SEC.10.

IC 16-18-2-27
ASTM
Sec. 27. "ASTM" refers to the American Society for Testing and Materials.
As added by P.L.2-1993, SEC.1. Amended by P.L.177-1993, SEC.1.

IC 16-18-2-28
Atomic energy
Sec. 28. "Atomic energy", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-28.5
Attendant care services
Sec. 28.5. (a) "Attendant care services", for purposes of IC 16-27-1 and IC 16-27-4, means services:
(1) that could be performed by an impaired individual for whom the services are provided if the individual were not impaired; and
(2) that enable the impaired individual:
(A) to live in the individual's home and community rather than in an institution; and
(B) to carry out functions of daily living, self-care, and mobility.
(b) The term includes the following:
(1) Assistance in getting in and out of beds, wheelchairs, and motor vehicles.
(2) Assistance with routine bodily functions, including:
(A) bathing and personal hygiene;
(B) using the toilet;
(C) dressing and grooming; and
(D) feeding, including preparation and cleanup.
(3) The provision of assistance:
(A) through providing reminders or cues to take medication, the opening of preset medication containers, and providing assistance in the handling or ingesting of noncontrolled substance medications, including eye drops, herbs, supplements, and over-the-counter medications; and
(B) to an individual who is unable to accomplish the task due to an impairment and who is:
(i) competent and has directed the services; or (ii) incompetent and has the services directed by a competent individual who may consent to health care for the impaired individual.
As added by P.L.255-2001, SEC.12. Amended by P.L.212-2005, SEC.3.

IC 16-18-2-29
Attending physician
Sec. 29. "Attending physician" means the licensed physician who has the primary responsibility for the treatment and care of the patient. For purposes of IC 16-36-5, the term includes a physician licensed in another state.
As added by P.L.2-1993, SEC.1. Amended by P.L.148-1999, SEC.1.

IC 16-18-2-30
Authority
Sec. 30. "Authority" refers to the following:
(1) For purposes of IC 16-22-6, the authority created under IC 16-22-6-2.
(2) For purposes of IC 16-22-7, the authority created under IC 16-22-7-5.
(3) For purposes of IC 16-22:
(A) the authority created under IC 16-22-6-2; or
(B) the county building authority provided for in IC 36-9-13.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-30.5
Auto-injector
Sec. 30.5. "Auto-injector" means a spring loaded needle and syringe:
(1) containing a single dose of medication; and
(2) that automatically releases and injects the medication.
As added by P.L.17-2002, SEC.2.

IC 16-18-2-31
Autologous donation
Sec. 31. "Autologous donation", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-32
Autopsy
Sec. 32. "Autopsy", for purposes of IC 16-36-2, has the meaning set forth in IC 16-36-2-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-33
Bank
Sec. 33. "Bank", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-2. As added by P.L.2-1993, SEC.1.

IC 16-18-2-33.5
Basic life support
Sec. 33.5. (a) "Basic life support", for purposes of IC 16-31, means the following:
(1) Assessment of emergency patients.
(2) Administration of oxygen.
(3) Use of mechanical breathing devices.
(4) Application of anti-shock trousers.
(5) Performance of cardiopulmonary resuscitation.
(6) Application of dressings and bandage materials.
(7) Application of splinting and immobilization devices.
(8) Use of lifting and moving devices to ensure safe transport.
(9) Administration of epinephrine through an auto-injector.
(10) Other procedures authorized by the Indiana emergency medical services commission, including procedures contained in the revised national emergency medical technician basic training curriculum guide.
(b) Except as provided by:
(1) subsection (a)(9) and the training and certification standards established under IC 16-31-2-9(3); and
(2) the training standards established under IC 16-31-2-9(4);
the term does not include invasive medical care techniques or advanced life support.
As added by P.L.186-1995, SEC.1. Amended by P.L.17-2002, SEC.3; P.L.93-2002, SEC.1; P.L.205-2003, SEC.10; P.L.74-2006, SEC.1; P.L.77-2012, SEC.6.

IC 16-18-2-34
Bed and breakfast establishments
Sec. 34. "Bed and breakfast establishments", for purposes of IC 16-41-31, has the meaning set forth in IC 16-41-31-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-35
Bedding
Sec. 35. "Bedding", for purposes of IC 16-41-32, has the meaning set forth in IC 16-41-32-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-36
Biologicals
Sec. 36. "Biologicals", for purposes of IC 16-41-19, has the meaning set forth in IC 16-41-19-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-36.5
Birthing center
Sec. 36.5. (a) "Birthing center", for purposes of IC 16-21-2 and

IC 16-21-7.5, means a freestanding entity that has the sole purpose of delivering a normal or uncomplicated pregnancy.
(b) The term does not include a hospital that is licensed as a hospital under IC 16-21-2.
As added by P.L.96-2005, SEC.3. Amended by P.L.134-2008, SEC.8.

IC 16-18-2-37
Blood center
Sec. 37. "Blood center", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-37.5
Board
Sec. 37.5. (a) "Board", for purposes of IC 16-22-8, has the meaning set forth in IC 16-22-8-2.1.
(b) "Board", for purposes of IC 16-41-42.2, has the meaning set forth in IC 16-41-42.2-1.
As added by P.L.184-2005, SEC.4. Amended by P.L.234-2007, SEC.44; P.L.3-2008, SEC.103.

IC 16-18-2-37.7
Board of commissioners
Sec. 37.7. "Board of commissioners", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-3.
As added by P.L.2-2007, SEC.180.

IC 16-18-2-37.8
Board of trustees
Sec. 37.8. "Board of trustees", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-4.
As added by P.L.2-2007, SEC.181.

IC 16-18-2-38
Branch locker plant
Sec. 38. "Branch locker plant" means a location or an establishment in which space in individual lockers is rented to individuals for the storage of food at not more than forty-five (45) degrees Fahrenheit after the food has been prepared for storage at a central plant.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-39
Brand name
Sec. 39. "Brand name", for purposes of IC 16-42-22, has the meaning set forth in IC 16-42-22-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-40
Repealed (Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-41
Building
Sec. 41. (a) "Building", for purposes of IC 16-22 and except as provided in subsection (b), means a building, or an addition, for hospital purposes, and includes the site if a site is acquired, the equipment, heating facilities, sewage disposal facilities, landscaping, walks, drives, parking facilities and other structures, facilities, appurtenances, materials, and supplies that may be necessary to render that building suitable for use and occupancy for hospital purposes.
(b) "Building", for purposes of IC 16-22-2, has the meaning set forth in subsection (a) and includes, in the discretion of the governing board, clinics and offices for physicians.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-42
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-43
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-44
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-45
Byproduct material
Sec. 45. "Byproduct material", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-46
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-47
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-48
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-48.5
Cardiopulmonary resuscitation or CPR
Sec. 48.5. "Cardiopulmonary resuscitation" or "CPR", for

purposes of IC 16-36-5, has the meaning set forth in IC 16-36-5-1.
As added by P.L.148-1999, SEC.2.

IC 16-18-2-49
Carrier
Sec. 49. "Carrier", for purposes of IC 16-41, means a person who has:
(1) tuberculosis in a communicable stage; or
(2) another dangerous communicable disease.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-50
Repealed
(Repealed by P.L.28-2009, SEC.16.)

IC 16-18-2-51
Center
Sec. 51. (a) "Center", for purposes of IC 16-19-10, has the meaning set forth in IC 16-19-10-1.
(b) "Center", for purposes of IC 16-33-3, has the meaning set forth in IC 16-33-3-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-51.5
Certified food handler
Sec. 51.5. "Certified food handler", for purposes of IC 16-42-5.2, has the meaning set forth in IC 16-42-5.2-4.
As added by P.L.266-2001, SEC.1.

IC 16-18-2-52
Certificate or certification
Sec. 52. "Certificate" or "certification", for purposes of IC 16-31, means authorization in written form issued by the Indiana emergency medical services commission to a person to furnish, operate, conduct, maintain, advertise, or otherwise engage in providing emergency medical services as a part of a regular course of doing business, either paid or voluntary.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-52.5
Charity care; financially indigent; medically indigent
Sec. 52.5. (a) "Charity care", for purposes of IC 16-21-6 and IC 16-21-9, means the unreimbursed cost to a hospital of providing, funding, or otherwise financially supporting health care services:
(1) to a person classified by the hospital as financially indigent or medically indigent on an inpatient or outpatient basis; and
(2) to financially indigent patients through other nonprofit or public outpatient clinics, hospitals, or health care organizations.
(b) As used in this section, "financially indigent" means an uninsured or underinsured person who is accepted for care with no

obligation or a discounted obligation to pay for the services rendered based on the hospital's financial criteria and procedure used to determine if a patient is eligible for charity care. The criteria and procedure must include income levels and means testing indexed to the federal poverty guidelines. A hospital may determine that a person is financially or medically indigent under the hospital's eligibility system after health care services are provided.
(c) As used in this section, "medically indigent" means a person whose medical or hospital bills after payment by third party payors exceed a specified percentage of the patient's annual gross income as determined in accordance with the hospital's eligibility system, and who is financially unable to pay the remaining bill.
As added by P.L.94-1994, SEC.1.

IC 16-18-2-53
Checklist
Sec. 53. "Checklist", for purposes of IC 16-20-8, has the meaning set forth in IC 16-20-8-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-54
Repealed
(Repealed by P.L.239-1999, SEC.9.)

IC 16-18-2-54.3
Child
Sec. 54.3. "Child", for purposes of IC 16-35-8, has the meaning set forth in IC 16-35-8-1.
As added by P.L.1-2010, SEC.68.

IC 16-18-2-54.5
Childhood hazards
Sec. 54.5. "Childhood hazards", for purposes of IC 16-41-40, has the meaning set forth in IC 16-41-40-1.5.
As added by P.L.101-1999, SEC.1.

IC 16-18-2-54.7
Child-occupied facility
Sec. 54.7. "Child-occupied facility", for purposes of lead-based paint activities and IC 16-41-39.8, means a building or a portion of a building that:
(1) was constructed before 1978;
(2) does not qualify as target housing (as defined in section 346.3 of this chapter); and
(3) is visited regularly by a child who is not more than six (6) years of age under the following circumstances described in clause (A), (B), or (C):
(A) The child visits at least two (2) days a week (Sunday through Saturday) and each of the visits lasts at least three (3) hours. (B) The child visits at least six (6) hours each week.
(C) The child's combined annual visits during a calendar year total at least sixty (60) hours.
The term includes day care centers, preschools, and kindergarten classrooms.
As added by P.L.57-2009, SEC.4.

IC 16-18-2-55
Children
Sec. 55. "Children", for purposes of IC 16-35-2, has the meaning set forth in IC 16-35-2-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-55.5
Chronic disease
Sec. 55.5. "Chronic disease", for purposes of IC 16-38-6, has the meaning set forth in IC 16-38-6-1.
As added by P.L.212-2003, SEC.2.

IC 16-18-2-56
City health department
Sec. 56. "City health department", for purposes of IC 16-20-4, has the meaning set forth in IC 16-20-4-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-56.2
Clearance examination
Sec. 56.2. "Clearance examination", for purposes of IC 16-41-39.4, means an activity conducted by a clearance examiner who is licensed under IC 16-41-39.8 to establish proper completion of interim controls (as defined in 24 CFR 35.110).
As added by P.L.102-2008, SEC.2. Amended by P.L.57-2009, SEC.5.

IC 16-18-2-56.3
Client
Sec. 56.3. "Client", for purposes of IC 16-27-4, has the meaning set forth in IC 16-27-4-1.
As added by P.L.212-2005, SEC.4.

IC 16-18-2-56.5
Cloning
Sec. 56.5. (a) "Cloning" means the use of asexual reproduction to create or grow a human embryo from a single cell or cells of a genetically identical human.
(b) The term does not include:
(1) a treatment or procedure to enhance human reproductive capability through the manipulation of human oocytes or embryos, including the following:
(A) In vitro fertilization.
(B) Gamete intrafallopian transfer. (C) Zygote intrafallopian transfer; or
(2) the following types of stem cell research:
(A) Adult stem cell.
(B) Fetal stem cell, as long as the biological parent has given written consent for the use of the fetal stem cells.
(C) Embryonic stem cells from lines that are permissible for use under applicable federal law.
As added by P.L.126-2005, SEC.2.

IC 16-18-2-57
Cold storage
Sec. 57. "Cold storage", for purposes of IC 16-42, means the storage of foods for at least thirty (30) days and at a temperature of not more than forty-five (45) degrees Fahrenheit.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-58
Cold storage warehouse
Sec. 58. (a) "Cold storage warehouse", for purposes of IC 16-42, means a structure, a part of a structure, or a fixture that meets the following conditions:
(1) Uses refrigerating machinery or ice for the purpose of refrigeration.
(2) Is used for cold storage of foods.
(b) The term does not include the following:
(1) A locker plant or a branch locker plant.
(2) Refrigerated storage facilities operated by a farmer and used exclusively for the storage of raw, unprocessed fruits or vegetables produced by the farmer on the farmer's farm.
(3) Cold storage equipment used to store perishable foods or food products in conjunction with a dairy operation or a retail grocery.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-59
Color
Sec. 59. "Color", for purposes of IC 16-42-1 through IC 16-42-4, includes black, white, and intermediate grays.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-60
Color additive
Sec. 60. (a) "Color additive", for purposes of IC 16-42-1 through IC 16-42-4, means a material that:
(1) is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral, or other source; or
(2) when added or applied to a food, drug, or cosmetic or to the human body is capable (alone or through reaction with other

substances) of imparting color.
The term does not include any material that has been exempted under the Federal Act.
(b) Subsection (a) does not apply to a pesticide chemical, soil or plant nutrient, or otherwise, affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting the produce's color, either before or after harvest.
As added by P.L.2-1993, SEC.1. Amended by P.L.137-1996, SEC.58.

IC 16-18-2-61
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-62
Commission
Sec. 62. (a) "Commission", for purposes of IC 16-19-6, refers to the commission for special institutions.
(b) "Commission", for purposes of IC 16-31, refers to the Indiana emergency medical services commission.
(c) "Commission", for purposes of IC 16-46-11.1, has the meaning set forth in IC 16-46-11.1-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.61-2004, SEC.1.

IC 16-18-2-63
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-64
Communicable disease
Sec. 64. "Communicable disease", for purposes of IC 16-41, has the meaning prescribed by the state department under IC 16-41-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-64.4
Community
Sec. 64.4. "Community", for purposes of IC 16-21-6 and IC 16-21-9, means the primary geographic area encompassing at least the entire county in which the hospital is located and patient categories for which the hospital provides health care services.
As added by P.L.94-1994, SEC.2.

IC 16-18-2-64.5
Community benefits
Sec. 64.5. "Community benefits", for purposes of IC 16-21-9, has the meaning set forth in IC 16-21-9-1.
As added by P.L.94-1994, SEC.3.

IC 16-18-2-65
Community health services Sec. 65. "Community health services", for purposes of IC 16-46-1, has the meaning set forth in IC 16-46-1-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-66
Community or migrant health center
Sec. 66. "Community or migrant health center", for purposes of IC 16-46-5, has the meaning set forth in IC 16-46-5-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-66.5
Competent witness
Sec. 66.5. "Competent witness", for purposes of IC 16-36-5, has the meaning set forth in IC 16-36-5-2.
As added by P.L.148-1999, SEC.3.

IC 16-18-2-66.7
Component
Sec. 66.7. "Component", for purposes of IC 16-41-39.8, has the meaning set forth in 24 CFR 35.110, as in effect July 1, 2002.
As added by P.L.57-2009, SEC.6.

IC 16-18-2-67
Comprehensive care bed
Sec. 67. (a) "Comprehensive care bed", for purposes of IC 16-28-16, has the meaning set forth in IC 16-28-16-2.
(b) "Comprehensive care bed", for purposes of IC 16-29-2, has the meaning set forth in IC 16-29-2-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.97-2004, SEC.63; P.L.229-2011, SEC.155.

IC 16-18-2-67.5
Comprehensive plan
Sec. 67.5. "Comprehensive plan", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-5.
As added by P.L.2-2007, SEC.182.

IC 16-18-2-68
Confirmatory test
Sec. 68. "Confirmatory test", for purposes of IC 16-41-12 and IC 16-41-14, has the meaning set forth in IC 16-41-12-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-69
Consent
Sec. 69. "Consent", for purposes of IC 16-34, means a written agreement to submit to an abortion:
(1) after the consenting party has had a full explanation of the abortion procedure to be performed, including disclosures and information required by IC 16-34-2-1.1; and (2) as evidenced by the signature of the consenting party on a consent form prescribed by the state department of health.
As added by P.L.2-1993, SEC.1. Amended by P.L.187-1995, SEC.1.

IC 16-18-2-69.2
Consumer product
Sec. 69.2. "Consumer product", for purposes of IC 16-41-39.4, means an item or a component of an item that is produced or distributed for:
(1) sale to a consumer for use; or
(2) the personal use, consumption, or enjoyment of a consumer.
As added by P.L.102-2008, SEC.3.

IC 16-18-2-69.3
Continuing care retirement community
Sec. 69.3. "Continuing care retirement community", for purposes of IC 16-28-15, has the meaning set forth in IC 16-28-15-2.
As added by P.L.229-2011, SEC.156.

IC 16-18-2-69.4
Contractual allowances
Sec. 69.4. "Contractual allowances", for purposes of IC 16-21-6, has the meaning set forth in IC 16-21-6-0.1.
As added by P.L.94-1994, SEC.4.

IC 16-18-2-69.5
Contributions
Sec. 69.5. "Contributions", for purposes of IC 16-21-6 and IC 16-21-9, means the dollar value of cash donations and the fair market value at the time of donation of in kind donations to the hospital from individuals, organizations, or other entities. The term does not include the value of a donation designated or otherwise restricted by the donor for purposes other than charity care.
As added by P.L.94-1994, SEC.5.

IC 16-18-2-70
Construct, erect, or build
Sec. 70. "Construct", "erect", or "build", for purposes of IC 16-22, includes the renovation or rebuilding of an existing structure.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-70.1
Construction project
Sec. 70.1. "Construction project" has the meaning set forth in IC 16-21-2-11.5(a).
As added by P.L.67-2005, SEC.1.

IC 16-18-2-71
Repealed
(Repealed by P.L.144-1996, SEC.15.)
IC 16-18-2-72
Consumer commodity
Sec. 72. (a) "Consumer commodity", for purposes of IC 16-42-1 through IC 16-42-4, except as otherwise specifically provided by this section, means any food, drug, device, or cosmetic as those terms are defined by this article or in rules adopted under IC 16-42-1.
(b) The term does not include any of the following:
(1) Tobacco or a tobacco product.
(2) A commodity subject to packaging or labeling requirements imposed under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136) or the provisions of the eighth paragraph under the heading "Bureau of Animal Industry" of the Act of March 4, 1913 (37 Stat. 832-833; 21 U.S.C. 151-157) commonly known as the Virus-Serum Toxin Act.
(3) A drug subject to IC 16-42-3-6(a)(2), IC 16-42-3-4(12), or Section 503(b)(1) or 506 of the Federal Act.
(4) A beverage subject to or complying with packaging or labeling requirements imposed under the Federal Alcohol Administration Act (27 U.S.C. et seq.).
(5) A commodity subject to the Federal Seed Act (7 U.S.C. 1551-1610).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-73
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-74
Contaminated sharp
Sec. 74. "Contaminated sharp", for purposes of IC 16-41-16, has the meaning set forth in IC 16-41-16-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-75
Contaminated with filth
Sec. 75. "Contaminated with filth", for purposes of IC 16-42-1 through IC 16-42-4, applies to a food, drug, device, or cosmetic not securely protected from dust, dirt, and as far as necessary by all reasonable means, from all foreign or injurious contaminations.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-76
Contracting county
Sec. 76. "Contracting county", for purposes of IC 16-24-2, has the meaning set forth in IC 16-24-2-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-77
Contributing county Sec. 77. "Contributing county", for purposes of IC 16-22-6, has the meaning set forth in IC 16-22-6-27.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-78
Controlled premises
Sec. 78. "Controlled premises", for purposes of IC 16-42-20-2, has the meaning set forth in IC 16-42-20-2(a).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-79
Controlled substance
Sec. 79. "Controlled substance", for purposes of IC 16-42-21, has the meaning set forth in IC 16-42-21-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-80
Corporation
Sec. 80. "Corporation", for purposes of IC 16-22-8, IC 16-42-5, and IC 16-42-5.2, means the health and hospital corporation created under IC 16-22-8.
As added by P.L.2-1993, SEC.1. Amended by P.L.266-2001, SEC.2.

IC 16-18-2-81
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-82
Cosmetic
Sec. 82. (a) "Cosmetic", for purposes of IC 16-42-1 through IC 16-42-4, means:
(1) articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body for cleansing, beautifying, promoting attractiveness, or altering the appearance; and
(2) articles intended for use as a component of any of those articles.
(b) The term does not include soap.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-82.8
Cost of receivership
Sec. 82.8. "Cost of receivership", for purposes of IC 16-28-8, has the meaning set forth in IC 16-28-8-0.5.
As added by P.L.29-2002, SEC.1.

IC 16-18-2-83
Cost of construction
Sec. 83. "Cost of construction", for purposes of IC 16-45, means the amount found by the Surgeon General of the United States to be

necessary for the construction of a project.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-84
Council
Sec. 84. "Council" refers to the following:
(1) For purposes of IC 16-21, IC 16-25, IC 16-27, IC 16-28, and IC 16-29, the health care facility advisory council.
(2) For purposes of IC 16-46-6, the interagency state council on black and minority health.
As added by P.L.2-1993, SEC.1. Amended by P.L.12-2004, SEC.1; P.L.156-2011, SEC.6; P.L.197-2011, SEC.54.

IC 16-18-2-85
Counterfeit drug
Sec. 85. "Counterfeit drug", for purposes of IC 16-42-1 through IC 16-42-4, means a drug:
(1) that, without authorization:
(A) bears;
(B) is labeled with; or
(C) is in a container that bears;
the trademark, trade name, or other identifying mark, imprint, or device, or any likeness of a drug manufacturer, processor, packer, or distributor other than the person or persons who in fact manufactured, processed, packed, or distributed the drug; and
(2) that falsely purports or is represented:
(A) to be the product of; or
(B) to have been packed or distributed by;
the other drug manufacturer, processor, packer, or distributor.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-86
County
Sec. 86. "County", for the purposes of IC 16-22, means a county that owns and operates a county hospital.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-86.5
County council
Sec. 86.5. "County council", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-6.
As added by P.L.2-2007, SEC.183.

IC 16-18-2-87
County health fund
Sec. 87. "County health fund", for purposes of IC 16-46-1, has the meaning set forth in IC 16-46-1-4.
As added by P.L.2-1993, SEC.1.
IC 16-18-2-88
County of residence of the child
Sec. 88. "County of residence of the child", for purposes of IC 16-33-4, has the meaning set forth in IC 16-33-4-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-89
Customer
Sec. 89. "Customer", for purposes of IC 16-42-22, has the meaning set forth in IC 16-42-22-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-90
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-91
Dangerous communicable disease
Sec. 91. "Dangerous communicable disease", for purposes of IC 16-41, means a communicable disease that is classified by the state department as dangerous under IC 16-41-2-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-91.3
Data aggregation
Sec. 91.3. "Data aggregation" has the meaning set forth in IC 16-39-5-3(b).
As added by P.L.44-2002, SEC.1.

IC 16-18-2-92
Dead body
Sec. 92. "Dead body", for purposes of IC 16-37-3, has the meaning set forth in IC 16-37-3-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-92.4
Declarant
Sec. 92.4. "Declarant", for purposes of IC 16-36-5, has the meaning set forth in IC 16-36-5-3.
As added by P.L.148-1999, SEC.4.

IC 16-18-2-92.6
Department
Sec. 92.6. (a) "Department", for purposes of IC 16-31-8.5, has the meaning set forth in IC 16-31-8.5-1.
(b) "Department", for purposes of IC 16-47-1, has the meaning set forth in IC 16-47-1-1.
As added by P.L.50-2004, SEC.2. Amended by P.L.101-2006, SEC.24.
IC 16-18-2-93
Designated health official
Sec. 93. "Designated health official", for purposes of IC 16-41, means:
(1) the state health commissioner;
(2) an assistant state health commissioner; or
(3) a person designated by the state health commissioner or assistant state health commissioner to implement IC 16-41 in a specific situation.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-94
Device
Sec. 94. "Device", for purposes of IC 16-42-1 through IC 16-42-4 except for IC 16-42-1-7, IC 16-42-1-16(7), IC 16-42-2-3(7), IC 16-42-3-4(3), and IC 16-42-4-3(3), means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended:
(1) for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or
(2) to affect the structure or any function of the body of man or other animals.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-95
Directed donation
Sec. 95. "Directed donation", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-96
Director
Sec. 96. (a) "Director", for purposes of IC 16-19-13, refers to the director of the office of women's health established by IC 16-19-13-2.
(b) "Director", for purposes of IC 16-19-14, refers to the director of the office of minority health established by IC 16-19-14-4.
(c) "Director", for purposes of IC 16-27, means the individual acting under the authority of and assigned the responsibility by the state health commissioner to implement IC 16-27.
(d) "Director", for purposes of IC 16-28, IC 16-29, and IC 16-30, means the individual acting under the authority of and assigned the responsibility by the state health commissioner to implement IC 16-28, IC 16-29, and IC 16-30.
(e) "Director", for purposes of IC 16-31, refers to the executive director of the department of homeland security established by IC 10-19-2-1.
(f) "Director", for purposes of IC 16-35-2, refers to the director of the program for children with special health care needs.
As added by P.L.2-1993, SEC.1. Amended by P.L.52-1999, SEC.1;

P.L.2-2003, SEC.44; P.L.12-2004, SEC.2; P.L.22-2005, SEC.18; P.L.38-2010, SEC.1.

IC 16-18-2-97
Division
Sec. 97. "Division" means the following:
(1) For purposes of IC 16-21-8, the meaning set forth in IC 16-21-8-0.1.
(2) For purposes of IC 16-22-8, the meaning set forth in IC 16-22-8-3.
(3) For purposes of IC 16-27, a group of individuals under the supervision of the director within the state department assigned the responsibility of implementing IC 16-27.
(4) For purposes of IC 16-28, a group of individuals under the supervision of the director within the state department assigned the responsibility of implementing IC 16-28.
(5) For purposes of IC 16-41-40, the division of family resources established by IC 12-13-1-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.51-1998, SEC.1; P.L.12-2004, SEC.3; P.L.90-2005, SEC.1; P.L.41-2007, SEC.3; P.L.3-2008, SEC.104.

IC 16-18-2-98
Division director and director of a division
Sec. 98. "Division director" and "director of a division", for purposes of IC 16-22-8, has the meaning set forth in IC 16-22-8-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-99
DNA test
Sec. 99. "DNA test", for purposes of IC 16-37-2-10, has the meaning set forth in IC 16-37-2-10(a).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-99.3
DNR
Sec. 99.3. "DNR", for purposes of IC 16-36-5, has the meaning set forth in IC 16-36-5-4.
As added by P.L.148-1999, SEC.5.

IC 16-18-2-99.5
Donations
Sec. 99.5. "Donations", for purposes of IC 16-21-6 and IC 16-21-9, means the unreimbursed costs of providing cash and in kind services and gifts, including facilities, equipment, personnel, and programs, to other nonprofit or public outpatient clinics, hospitals, or health care organizations.
As added by P.L.94-1994, SEC.6.

IC 16-18-2-100 Donor insemination
Sec. 100. "Donor insemination", for purposes of IC 16-41-14, has the meaning set forth in IC 16-41-14-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-101
Drug
Sec. 101. (a) "Drug", for purposes of IC 16-42-1 through IC 16-42-4, means the following:
(1) Articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them.
(2) Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals.
(3) Articles other than food intended to affect the structure or any function of the body of man or other animals.
(4) Articles intended for use as a component of any article specified in subdivision (1), (2), or (3).
The term does not include devices or their components, parts, or accessories.
(b) "Drug", for purposes of IC 16-42-19, has the meaning set forth in IC 16-42-19-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-102
Drug order
Sec. 102. "Drug order", for purposes of IC 16-42-19, has the meaning set forth in IC 16-42-19-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-103
Drug sample
Sec. 103. "Drug sample", for purposes of IC 16-42-21, has the meaning set forth in IC 16-42-21-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-104
Dwelling
Sec. 104. "Dwelling" includes any part of any building or the building's premises used as a place of residence or habitation or for sleeping by a person.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-104.5
Education related costs
Sec. 104.5. "Education related costs", for purposes of IC 16-21-6, has the meaning set forth in IC 16-21-6-0.2.
As added by P.L.94-1994, SEC.7.
IC 16-18-2-105
Effective treatment
Sec. 105. "Effective treatment", for purposes of IC 16-41-16, has the meaning set forth in IC 16-41-16-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-105.5
Eggs
Sec. 105.5. "Eggs", for purposes of IC 16-42-11, has the meaning set forth in IC 16-42-11-1.1.
As added by P.L.28-2009, SEC.1.

IC 16-18-2-106
Electronic products
Sec. 106. "Electronic products", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-106.3
Electronic signature
Sec. 106.3. For purposes of IC 16-42-3 and IC 16-42-22, "electronic signature" means an electronic sound, symbol, or process:
(1) attached to or logically associated with an electronically transmitted prescription or order; and
(2) executed or adopted by a person;
with the intent to sign the electronically transmitted prescription or order.
As added by P.L.204-2005, SEC.1.

IC 16-18-2-106.4
Electronically transmitted and electronic transmission
Sec. 106.4. For purposes of IC 16-42-3, IC 16-42-19, and IC 16-42-22, "electronically transmitted" or "electronic transmission" means the transmission of a prescription in electronic form. The term does not include transmission of a prescription by facsimile.
As added by P.L.204-2005, SEC.2.

IC 16-18-2-106.5
Eligible medical condition
Sec. 106.5. "Eligible medical condition" means a condition for which an individual is eligible for assistance under IC 16-35-2.
As added by P.L.79-1999, SEC.1.

IC 16-18-2-106.6
Elevated blood lead level
Sec. 106.6. "Elevated blood lead level", for purposes of IC 16-41-39.8, means a blood lead level of at least ten (10) micrograms of lead per deciliter of whole blood.
As added by P.L.57-2009, SEC.7.
IC 16-18-2-107
Emergency ambulance services
Sec. 107. "Emergency ambulance services", for purposes of IC 16-31, means the transportation of emergency patients by ambulance and the administration of basic life support to emergency patients before or during the transportation.
As added by P.L.2-1993, SEC.1. Amended by P.L.186-1995, SEC.2.

IC 16-18-2-108
Repealed
(Repealed by P.L.186-1995, SEC.19.)

IC 16-18-2-109
Repealed
(Repealed by P.L.186-1995, SEC.19.)

IC 16-18-2-109.1
Emergency medical dispatch agency
Sec. 109.1. "Emergency medical dispatch agency", for purposes of IC 16-31-3.5, has the meaning set forth in IC 16-35-3.5-1.
As added by P.L.205-2003, SEC.11.

IC 16-18-2-109.3
Emergency medical dispatcher
Sec. 109.3. "Emergency medical dispatcher", for purposes of IC 16-31-3.5, has the meaning set forth in IC 16-35-3.5-1.
As added by P.L.205-2003, SEC.12.

IC 16-18-2-109.5
Emergency medical dispatching
Sec. 109.5. "Emergency medical dispatching", for purposes of IC 16-31-3.5, has the meaning set forth in IC 16-35-3.5-1.
As added by P.L.205-2003, SEC.13.

IC 16-18-2-109.8
Emergency medical responder
Sec. 109.8. "Emergency medical responder", for purposes of IC 16-31, means an individual who is:
(1) certified under IC 16-31 and who meets the Indiana emergency medical services commission's standards for emergency medical responder certification; and
(2) the first individual to respond to an incident requiring emergency medical services.
As added by P.L.77-2012, SEC.7.

IC 16-18-2-110
Emergency medical services
Sec. 110. "Emergency medical services", for purposes of IC 16-31, means the provision of emergency ambulance services or other services, including extrication and rescue services, utilized in

serving an individual's need for immediate medical care in order to prevent loss of life or aggravation of physiological or psychological illness or injury.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-111
Emergency medical service facility
Sec. 111. "Emergency medical service facility", for purposes of IC 16-31 and IC 16-41, means those facilities that are licensed and operated under IC 16-21-2 and that are equipped, prepared, and staffed to provide medical care for emergency patients.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-112
Emergency medical technician
Sec. 112. "Emergency medical technician", for purposes of IC 16-31, means an individual who is certified under this article to provide basic life support at the scene of an accident, illness, or during transport.
As added by P.L.2-1993, SEC.1. Amended by P.L.186-1995, SEC.3.

IC 16-18-2-112.5
Repealed
(Repealed by P.L.77-2012, SEC.8.)

IC 16-18-2-112.7
Repealed
(Repealed by P.L.77-2012, SEC.9.)

IC 16-18-2-113
Emergency patient
Sec. 113. (a) "Emergency patient", for purposes of IC 16-31, means an individual who:
(1) is acutely ill, injured, incapacitated, or helpless; and
(2) requires emergency medical services.
(b) The term includes an individual who:
(1) requires transportation on a litter or cot; or
(2) is transported in a vehicle certified as an ambulance under IC 16-31-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-114
Employer
Sec. 114. "Employer", for purposes of IC 16-41-11, has the meaning set forth in IC 16-41-11-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-114.5
Encapsulant
Sec. 114.5. "Encapsulant", for purposes of IC 16-41-39.8, means

a substance that forms a barrier between lead-based paint and the environment using a liquid applied coating, with or without reinforcement materials, or an adhesively bonded covering material.
As added by P.L.57-2009, SEC.8.

IC 16-18-2-114.6
Encapsulation
Sec. 114.6. "Encapsulation", for purposes of IC 16-41-39.8, means the application of an encapsulant.
As added by P.L.57-2009, SEC.9.

IC 16-18-2-115
Enriched
Sec. 115. "Enriched", as applied to flour, for purposes of IC 16-42-10, has the meaning set forth in IC 16-42-10-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-116
Environmental commissioner
Sec. 116. "Environmental commissioner", for purposes of IC 16-41, refers to the commissioner of the department of environmental management appointed under IC 13-13-2-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.1-1996, SEC.71.

IC 16-18-2-116.2
Environmental investigation
Sec. 116.2. "Environmental investigation" means an identification and evaluation of lead hazards from nonstructural sources in a child's environment. The term includes the following:
(1) Presentation of results of the identification and evaluation, including recommendations for reducing or eliminating exposure.
(2) Education of the child's family concerning:
(A) lead hazards found; and
(B) temporary and permanent measures to protect the child from further exposure.
As added by P.L.102-2008, SEC.4.

IC 16-18-2-117
Established name
Sec. 117. "Established name", for purposes of IC 16-42-3, has the meaning set forth in IC 16-42-3-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-118
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-119
Executive Sec. 119. "Executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-120
Executive board
Sec. 120. (a) "Executive board", except as provided in subsection (b), refers to the executive board of the state department of health.
(b) "Executive board", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-7.
As added by P.L.2-1993, SEC.1. Amended by P.L.2-2007, SEC.184.

IC 16-18-2-121
Executive director
Sec. 121. "Executive director", for purposes of IC 16-22, means the chief administrative officer, president, or other individual appointed under IC 16-22-3-8.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-121.3
Expanded criminal history check
Sec. 121.3. "Expanded criminal history check", for purposes of IC 16-27-2, has the meaning set forth in IC 16-27-2-0.5.
As added by P.L.42-2011, SEC.35.

IC 16-18-2-121.5
Extended length of stay
Sec. 121.5. "Extended length of stay" means a length of stay in an acute care hospital inpatient unit that exceeds one (1) standard deviation of the hospital wide average length of stay.
As added by P.L.162-1999, SEC.1.

IC 16-18-2-122
Facility
Sec. 122. "Facility", for purposes of IC 16-41-11, has the meaning set forth in IC 16-41-11-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-123
Repealed
(Repealed by P.L.256-1999, SEC.19.)

IC 16-18-2-124
Federal act
Sec. 124. "Federal act", for purposes of IC 16-42-1 through IC 16-42-4, refers to the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.; 52 Stat. 1040 et seq.) and amendments to that statute.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-125 Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-126
Federal Food, Drug, and Cosmetic Act
Sec. 126. "Federal Food, Drug, and Cosmetic Act" means 21 U.S.C. 301 et seq.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-127
Federal Meat Inspection Act
Sec. 127. "Federal Meat Inspection Act" means 21 U.S.C. 601 et seq.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-128
Federal Poultry Products Inspection Act
Sec. 128. "Federal Poultry Products Inspection Act" means 21 U.S.C. 451 et seq.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-128.3
Fertilization
Sec. 128.3. "Fertilization", for purposes of IC 16-34, means the fusion of a human spermatozoon with a human ovum.
As added by P.L.193-2011, SEC.2.

IC 16-18-2-128.5
Fetal stem cell
Sec. 128.5. (a) "Fetal stem cell" means any of the following types of stem cells taken from a fetus that was either miscarried or stillborn from any of the following sources:
(1) Placenta.
(2) Umbilical cord.
(3) Amniotic fluid.
(4) Fetal tissue.
(b) The term does not include any cells that are taken as the result of an abortion.
As added by P.L.126-2005, SEC.3. Amended by P.L.91-2012, SEC.1.

IC 16-18-2-129
Filling material
Sec. 129. "Filling material", for purposes of IC 16-41-32, has the meaning set forth in IC 16-41-32-6.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-130
Financial institution
Sec. 130. "Financial institution", for purposes of IC 16-22-3-20, has the meaning set forth in IC 16-22-3-20(a). As added by P.L.2-1993, SEC.1.

IC 16-18-2-131
Repealed
(Repealed by P.L.77-2012, SEC.10.)

IC 16-18-2-132
Fiscal body
Sec. 132. "Fiscal body", except as provided in subsection (b), has the meaning set forth in IC 36-1-2-6.
As added by P.L.2-1993, SEC.1. Amended by P.L.72-2001, SEC.1.

IC 16-18-2-133
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-134
Flour
Sec. 134. "Flour", for purposes of IC 16-42-10, has the meaning set forth in IC 16-42-10-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-135
Food
Sec. 135. (a) "Food", for purposes of IC 16-42-1 through IC 16-42-4 and IC 16-42-18, means the following:
(1) Articles used for food, drink, confectionery, or condiment for humans.
(2) Chewing gum.
(3) Articles used for components of any of these articles.
(b) "Food", for purposes of IC 16-42-5 and IC 16-42-5.2, means the following:
(1) All articles used for food, drink, confectionery, or condiment whether simple, mixed, or compound.
(2) All substances or ingredients used in the preparation of the items described in subdivision (1).
As added by P.L.2-1993, SEC.1. Amended by P.L.266-2001, SEC.3.

IC 16-18-2-136
Food additive
Sec. 136. (a) "Food additive", for purposes of IC 16-42-1 through IC 16-42-4, means any substance the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food (including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food, and including any source or radiation intended for any such use) if the substance is not generally recognized among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown

through scientific procedures (or, in the case of a substance used in a food before January 1, 1958, through either scientific procedures or experience based on common use in food) to be safe under the conditions of the substance's intended use.
(b) The term does not include any of the following:
(1) A pesticide chemical in or on a raw agricultural commodity.
(2) A pesticide chemical to the extent that the chemical is intended for use or is used in the production, storage, or transportation of any raw agricultural commodity.
(3) A color additive.
(4) Any substance used in accordance with a sanction or approval granted before the enactment of the Food Additives Amendment of 1958, under the Federal Act; the Poultry Products Inspection Act (21 U.S.C. 451 et seq.), or the Meat Inspection Act of March 4, 1907 (34 Stat. 1260), as amended and extended (21 U.S.C. 71 et seq.).
As added by P.L.2-1993, SEC.1. Amended by P.L.137-1996, SEC.59.

IC 16-18-2-137
Food establishment
Sec. 137. (a) "Food establishment", for purposes of IC 16-42-5 and IC 16-42-5.2, means any building, room, basement, vehicle of transportation, cellar, or open or enclosed area occupied or used for handling food.
(b) The term does not include the following:
(1) A dwelling where food is prepared on the premises by the occupants, free of charge, for their consumption or for consumption by their guests.
(2) A gathering of individuals at a venue of an organization that is organized for educational purposes in a nonpublic educational setting or for religious purposes, if:
(A) the individuals separately or jointly provide or prepare, free of charge, and consume their own food or that of others attending the gathering; and
(B) the gathering is for a purpose of the organization.
Gatherings for the purpose of the organization include funerals, wedding receptions, christenings, bar or bat mitzvahs, baptisms, communions, and other events or celebrations sponsored by the organization.
(3) A vehicle used to transport food solely for distribution to the needy, either free of charge or for a nominal donation.
(4) A private gathering of individuals who separately or jointly provide or prepare and consume their own food or that of others attending the gathering, regardless of whether the gathering is held on public or private property.
(5) Except for food prepared by a for-profit entity, a venue of the sale of food prepared for an organization:
(A) that is organized for:
(i) religious purposes; or
(ii) educational purposes in a nonpublic educational

setting;
(B) that is exempt from taxation under Section 501 of the Internal Revenue Code; and
(C) that offers the food for sale to the final consumer at an event held for the benefit of the organization;
unless the food is being provided in a restaurant or a cafeteria with an extensive menu of prepared foods.
(6) Except for food prepared by a for-profit entity, an Indiana nonprofit organization that:
(A) is organized for civic, fraternal, veterans, or charitable purposes;
(B) is exempt from taxation under Section 501 of the Internal Revenue Code; and
(C) offers food for sale to the final consumer at an event held for the benefit of the organization;
if the events conducted by the organization take place for not more than fifteen (15) days in a calendar year.
(7) An individual vendor of a farmer's market or roadside stand if the individual meets the requirements of IC 16-42-5-29.
As added by P.L.2-1993, SEC.1. Amended by P.L.266-2001, SEC.4; P.L.100-2007, SEC.1; P.L.3-2008, SEC.105; P.L.1-2009, SEC.115; P.L.86-2009, SEC.1.

IC 16-18-2-138
Food handling
Sec. 138. "Food handling", for purposes of IC 16-42-5 and IC 16-42-5.2, means producing, processing, handling, preparing, manufacturing, packing, storing, selling, distributing, or transporting of food.
As added by P.L.2-1993, SEC.1. Amended by P.L.266-2001, SEC.5.

IC 16-18-2-138.2
Food handling machinery
Sec. 138.2. "Food handling machinery", for purposes of IC 16-42-5, has the meaning set forth in IC 16-42-5-2.3.
As added by P.L.266-2001, SEC.6.

IC 16-18-2-138.3
Food handler
Sec. 138.3. "Food handler", for purposes of IC 16-42-5.2, has the meaning set forth in IC 16-42-5.2-5.
As added by P.L.266-2001, SEC.7.

IC 16-18-2-138.5
Food instrument
Sec. 138.5. "Food instrument", for purposes of IC 16-35-1.5, has the meaning set forth in IC 16-35-1.5-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-139 Food service establishment
Sec. 139. "Food service establishment", for purposes of IC 16-31-9, has the meaning set forth in IC 16-31-9-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-139.5
Forensic medical exam
Sec. 139.5. "Forensic medical exam", for purposes of IC 16-21-8, means the following:
(1) Appropriate procedures for acquiring evidence that may be used in a criminal proceeding against a person charged with a sex crime.
(2) Suturing and care of wounds that stem directly from the sex crime, including anesthesia and prescribed medication.
As added by P.L.121-2006, SEC.21.

IC 16-18-2-140
Foundation support
Sec. 140. "Foundation support", for purposes of IC 16-46-1, has the meaning set forth in IC 16-46-1-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-141
Repealed
(Repealed by P.L.28-2009, SEC.16.)

IC 16-18-2-142
Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-143
Fund
Sec. 143. (a) "Fund", for purposes of IC 16-26-2, has the meaning set forth in IC 16-26-2-2.
(b) "Fund", for purposes of IC 16-31-8.5, has the meaning set forth in IC 16-31-8.5-2.
(c) "Fund", for purposes of IC 16-41-39.4, refers to the childhood lead poisoning prevention fund established by IC 16-41-39.4-3.1.
(d) "Fund", for purposes of IC 16-41-39.8, refers to the lead trust fund established by IC 16-41-39.8-7.
(e) "Fund", for purposes of IC 16-46-5, has the meaning set forth in IC 16-46-5-3.
(f) "Fund", for purposes of IC 16-46-12, has the meaning set forth in IC 16-46-12-1.
(g) "Fund", for purposes of IC 16-41-42.2, has the meaning set forth in IC 16-41-42.2-2.
(h) "Fund", for purposes of IC 16-35-8, has the meaning set forth in IC 16-35-8-2.
As added by P.L.2-1993, SEC.1. Amended by P.L.14-2000, SEC.43; P.L.81-2002, SEC.1; P.L.205-2003, SEC.16; P.L.234-2007, SEC.45;

P.L.3-2008, SEC.106; P.L.102-2008, SEC.5; P.L.57-2009, SEC.10; P.L.1-2010, SEC.69.

IC 16-18-2-144
Gasoline
Sec. 144. "Gasoline", for purposes of IC 16-44-2, has the meaning set forth in IC 16-44-2-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-145
General hospital
Sec. 145. "General hospital", for the purposes of IC 16-22-9, has the meaning set forth in IC 16-22-9-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-146
General hospital services
Sec. 146. "General hospital services", for purposes of IC 16-22-9 has the meaning set forth in IC 16-22-9-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-147
General license
Sec. 147. "General license", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-6.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-148
Generically equivalent drug product
Sec. 148. "Generically equivalent drug product", for purposes of IC 16-42-22, has the meaning set forth in IC 16-42-22-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-148.5
Gift
Sec. 148.5. "Gift", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-8.
As added by P.L.2-2007, SEC.185.

IC 16-18-2-149
Governing board
Sec. 149. "Governing board" means the board of trustees, governing board, board of directors, or other body responsible for governing a hospital.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-150
Governing body
Sec. 150. (a) "Governing body", for purposes of IC 16-22-7, has the meaning set forth in IC 16-22-7-2. (b) "Governing body", for purposes of IC 16-41-22, has the meaning set forth in IC 16-41-22-3.
As added by P.L.2-1993, SEC.1. Amended by P.L.152-2005, SEC.1; P.L.156-2011, SEC.7; P.L.197-2011, SEC.55.

IC 16-18-2-150.4
Government sponsored indigent health care
Sec. 150.4. "Government sponsored indigent health care", for purposes of IC 16-21-9, has the meaning set forth in IC 16-21-9-2.
As added by P.L.94-1994, SEC.8.

IC 16-18-2-151
Governmental unit
Sec. 151. "Governmental unit", for purposes of IC 16-28 and IC 16-29, means an agency, a bureau, or a commission.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-152
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-153
Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-153.5
Nurse aide
Sec. 153.5. "Nurse aide", for purposes of IC 16-28-13, has the meaning set forth in IC 16-28-13-1.
As added by P.L.152-1995, SEC.15.

IC 16-18-2-154
Gross patient revenue
Sec. 154. "Gross patient revenue", for purposes of IC 16-21-6, has the meaning set forth in IC 16-21-6-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-155
Guest
Sec. 155. "Guest", for purposes of IC 16-41-31, has the meaning set forth in IC 16-41-31-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-156
Guest room
Sec. 156. "Guest room", for purposes of IC 16-41-31, has the meaning set forth in IC 16-41-31-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-157 Hair dye
Sec. 157. "Hair dye", for purposes of IC 16-42-4, has the meaning set forth in IC 16-42-4-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-158
Repealed
(Repealed by P.L.23-1993, SEC.165.)

IC 16-18-2-159
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-159.1
Health benefit plan
Sec. 159.1. "Health benefit plan", for purposes of IC 16-47-1, has the meaning set forth in IC 16-47-1-2.
As added by P.L.50-2004, SEC.3.

IC 16-18-2-160
Health care
Sec. 160. "Health care", for purposes of IC 16-36-1, has the meaning set forth in IC 16-36-1-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-160.5
Health care entity
Sec. 160.5. "Health care entity", for purposes of IC 16-41-42.1, has the meaning set forth in IC 16-41-42.1-1.
As added by P.L.193-2007, SEC.1. Amended by P.L.3-2008, SEC.107.

IC 16-18-2-161
Health care facility
Sec. 161. (a) "Health care facility" includes:
(1) hospitals licensed under IC 16-21-2, private mental health institutions licensed under IC 12-25, and tuberculosis hospitals established under IC 16-11-1 (before its repeal);
(2) health facilities licensed under IC 16-28; and
(3) rehabilitation facilities and kidney disease treatment centers.
(b) "Health care facility", for purposes of IC 16-28-13, has the meaning set forth in IC 16-28-13-0.5.
As added by P.L.2-1993, SEC.1. Amended by P.L.108-1999, SEC.1; P.L.101-2007, SEC.2; P.L.42-2011, SEC.36.

IC 16-18-2-161.5
Health care interpreter
Sec. 161.5. "Health care interpreter", for purposes of IC 16-46-11.1, has the meaning set forth in IC 16-46-11.1-2.
As added by P.L.61-2004, SEC.2.
IC 16-18-2-162
Health care professional
Sec. 162. (a) "Health care professional", for purposes of IC 16-27-1 and IC 16-27-4, has the meaning set forth in IC 16-27-1-1.
(b) "Health care professional", for purposes of IC 16-27-2, has the meaning set forth in IC 16-27-2-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.212-2005, SEC.5.

IC 16-18-2-163
Health care provider
Sec. 163. (a) "Health care provider", for purposes of IC 16-21 and IC 16-41, means any of the following:
(1) An individual, a partnership, a corporation, a professional corporation, a facility, or an institution licensed or legally authorized by this state to provide health care or professional services as a licensed physician, a psychiatric hospital, a hospital, a health facility, an emergency ambulance service (IC 16-31-3), a dentist, a registered or licensed practical nurse, a midwife, an optometrist, a pharmacist, a podiatrist, a chiropractor, a physical therapist, a respiratory care practitioner, an occupational therapist, a psychologist, a paramedic, an emergency medical technician, an advanced emergency medical technician, or a person who is an officer, employee, or agent of the individual, partnership, corporation, professional corporation, facility, or institution acting in the course and scope of the person's employment.
(2) A college, university, or junior college that provides health care to a student, a faculty member, or an employee, and the governing board or a person who is an officer, employee, or agent of the college, university, or junior college acting in the course and scope of the person's employment.
(3) A blood bank, community mental health center, community mental retardation center, community health center, or migrant health center.
(4) A home health agency (as defined in IC 16-27-1-2).
(5) A health maintenance organization (as defined in IC 27-13-1-19).
(6) A health care organization whose members, shareholders, or partners are health care providers under subdivision (1).
(7) A corporation, partnership, or professional corporation not otherwise qualified under this subsection that:
(A) provides health care as one (1) of the corporation's, partnership's, or professional corporation's functions;
(B) is organized or registered under state law; and
(C) is determined to be eligible for coverage as a health care provider under IC 34-18 for the corporation's, partnership's, or professional corporation's health care function.
Coverage for a health care provider qualified under this subdivision is limited to the health care provider's health care functions and does

not extend to other causes of action.
(b) "Health care provider", for purposes of IC 16-35, has the meaning set forth in subsection (a). However, for purposes of IC 16-35, the term also includes a health facility (as defined in section 167 of this chapter).
(c) "Health care provider", for purposes of IC 16-36-5, means an individual licensed or authorized by this state to provide health care or professional services as:
(1) a licensed physician;
(2) a registered nurse;
(3) a licensed practical nurse;
(4) an advanced practice nurse;
(5) a licensed nurse midwife;
(6) a paramedic;
(7) an emergency medical technician;
(8) an advanced emergency medical technician; or
(9) an emergency medical responder, as defined by section 109.8 of this chapter.
The term includes an individual who is an employee or agent of a health care provider acting in the course and scope of the individual's employment.
(d) "Health care provider", for purposes of IC 16-40-4, means any of the following:
(1) An individual, a partnership, a corporation, a professional corporation, a facility, or an institution licensed or authorized by the state to provide health care or professional services as a licensed physician, a psychiatric hospital, a hospital, a health facility, an emergency ambulance service (IC 16-31-3), an ambulatory outpatient surgical center, a dentist, an optometrist, a pharmacist, a podiatrist, a chiropractor, a psychologist, or a person who is an officer, employee, or agent of the individual, partnership, corporation, professional corporation, facility, or institution acting in the course and scope of the person's employment.
(2) A blood bank, laboratory, community mental health center, community mental retardation center, community health center, or migrant health center.
(3) A home health agency (as defined in IC 16-27-1-2).
(4) A health maintenance organization (as defined in IC 27-13-1-19).
(5) A health care organization whose members, shareholders, or partners are health care providers under subdivision (1).
(6) A corporation, partnership, or professional corporation not otherwise specified in this subsection that:
(A) provides health care as one (1) of the corporation's, partnership's, or professional corporation's functions;
(B) is organized or registered under state law; and
(C) is determined to be eligible for coverage as a health care provider under IC 34-18 for the corporation's, partnership's, or professional corporation's health care function. (7) A person that is designated to maintain the records of a person described in subdivisions (1) through (6).
(e) "Health care provider", for purposes of IC 16-45-4, has the meaning set forth in 47 CFR 54.601(a).
As added by P.L.2-1993, SEC.1. Amended by P.L.26-1994, SEC.7; P.L.188-1995, SEC.1; P.L.1-1998, SEC.116; P.L.148-1999, SEC.6; P.L.205-2003, SEC.17; P.L.95-2005, SEC.1; P.L.108-2007, SEC.2; P.L.77-2012, SEC.11.

IC 16-18-2-163.3
Health care quality indicator data
Sec. 163.3. "Health care quality indicator data", for purposes of IC 16-40-4, has the meaning set forth in IC 16-40-4-1.
As added by P.L.95-2005, SEC.2.

IC 16-18-2-163.5
Health care translator
Sec. 163.5. "Health care translator", for purposes of IC 16-46-11.1, has the meaning set forth in IC 16-46-11.1-3.
As added by P.L.61-2004, SEC.3.

IC 16-18-2-164
Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-164.6
Health coverage provider
Sec. 164.6. "Health coverage provider", for purposes of IC 16-40-4, has the meaning set forth in IC 16-40-4-2.
As added by P.L.95-2005, SEC.3.

IC 16-18-2-165
Health data
Sec. 165. "Health data", for purposes of IC 16-19-10, has the meaning set forth in IC 16-19-10-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-166
Health directive
Sec. 166. "Health directive", for purposes of IC 16-41, means:
(1) a written statement; or
(2) in an emergency, an oral statement followed by a written statement within seventy-two (72) hours;
to a carrier issued by a designated health official under IC 16-41.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-167
Health facility
Sec. 167. (a) "Health facility":
(1) except for purposes of IC 16-28-15, means a building, a

structure, an institution, or other place for the reception, accommodation, board, care, or treatment extending beyond a continuous twenty-four (24) hour period in a week of more than four (4) individuals who need or desire such services because of physical or mental illness, infirmity, or impairment; and
(2) for purposes of IC 16-28-15, has the meaning set forth in IC 16-28-15-3.
(b) The term does not include the premises used for the reception, accommodation, board, care, or treatment in a household or family, for compensation, of a person related by blood to the head of the household or family (or to the spouse of the head of the household or family) within the degree of consanguinity of first cousins.
(c) The term does not include any of the following:
(1) Hotels, motels, or mobile homes when used as such.
(2) Hospitals or mental hospitals, except for that part of a hospital that provides long term care services and functions as a health facility, in which case that part of the hospital is licensed under IC 16-21-2, but in all other respects is subject to IC 16-28.
(3) Hospices that furnish inpatient care and are licensed under IC 16-25-3.
(4) Institutions operated by the federal government.
(5) Foster family homes or day care centers.
(6) Schools for individuals who are deaf or blind.
(7) Day schools for individuals with mental retardation.
(8) Day care centers.
(9) Children's homes and child placement agencies.
(10) Offices of practitioners of the healing arts.
(11) Any institution in which health care services and private duty nursing services are provided that is listed and certified by the Commission for Accreditation of Christian Science Nursing Organizations/Facilities, Inc.
(12) Industrial clinics providing only emergency medical services or first aid for employees.
(13) A residential facility (as defined in IC 12-7-2-165).
(14) Maternity homes.
(15) Offices of Christian Science practitioners.
As added by P.L.2-1993, SEC.1. Amended by P.L.61-1993, SEC.62; P.L.111-1996, SEC.2; P.L.58-2000, SEC.1; P.L.99-2007, SEC.153; P.L.229-2011, SEC.157.

IC 16-18-2-168
Health records
Sec. 168. (a) "Health records", for purposes of IC 16-39, means written, electronic, or printed information possessed or maintained by a provider concerning any diagnosis, treatment, or prognosis of the patient, including such information possessed or maintained on microfiche, microfilm, or in a digital format. The term includes mental health records and alcohol and drug abuse records.
(b) For purposes of IC 16-39-5-3(e), the term includes information

that describes services provided to a patient and a provider's charges for services provided to a patient.
(c) The term does not include information concerning emergency ambulance services described in IC 16-31-2-11(d).
As added by P.L.2-1993, SEC.1. Amended by P.L.231-1999, SEC.11; P.L.127-2001, SEC.1; P.L.44-2002, SEC.2; P.L.255-2003, SEC.45.

IC 16-18-2-169
Hemophilia
Sec. 169. "Hemophilia", for purposes of IC 16-41-18, has the meaning set forth in IC 16-41-18-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-170
High risk activity
Sec. 170. "High risk activity", for purposes of IC 16-41-7, has the meaning set forth in IC 16-41-7-1(b).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-171
HIV
Sec. 171. "HIV" refers to the human immunodeficiency virus.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-172
Home
Sec. 172. "Home", for purposes of IC 16-33-4, has the meaning set forth in IC 16-33-4-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-173
Home health agency
Sec. 173. (a) "Home health agency", for purposes of IC 16-27-1, has the meaning set forth in IC 16-27-1-2.
(b) "Home health agency", for purposes of IC 16-27-2, has the meaning set forth in IC 16-27-2-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-174
Home health aide
Sec. 174. (a) "Home health aide", for purposes of IC 16-27-1 and IC 12-27-1.5, means an individual who provides home health aide services.
(b) The term does not include the following:
(1) A health care professional.
(2) A volunteer who provides home health aide services without compensation.
(3) An immediate member of the patient's family.
As added by P.L.2-1993, SEC.1. Amended by P.L.110-1999, SEC.1.
IC 16-18-2-175
Home health aide services
Sec. 175. "Home health aide services", for purposes of IC 16-27-1, has the meaning set forth in IC 16-27-1-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-176
Home health services
Sec. 176. "Home health services", for purposes of IC 16-27-1, has the meaning set forth in IC 16-27-1-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-177
Repealed
(Repealed by P.L.256-1999, SEC.19.)

IC 16-18-2-177.1
Hospice
Sec. 177.1. "Hospice", for purposes of IC 16-25, has the meaning set forth in IC 16-25-1.1-3.
As added by P.L.256-1999, SEC.4.

IC 16-18-2-177.2
Hospice program
Sec. 177.2. "Hospice program", for purposes of IC 16-25, has the meaning set forth in IC 16-25-1.1-4.
As added by P.L.256-1999, SEC.5.

IC 16-18-2-177.3
Hospice program patient
Sec. 177.3. "Hospice program patient", for purposes of IC 16-25, has the meaning set forth in IC 16-25-1.1-5.
As added by P.L.256-1999, SEC.6.

IC 16-18-2-177.4
Hospice services
Sec. 177.4. "Hospice services", for purposes of IC 16-25, has the meaning set forth in IC 16-25-1.1-6.
As added by P.L.256-1999, SEC.7.

IC 16-18-2-178
Repealed
(Repealed by P.L.256-1999, SEC.19.)

IC 16-18-2-179
Hospital
Sec. 179. (a) "Hospital", except as provided in subsections (b) through (g), means a hospital that is licensed under IC 16-21-2.
(b) "Hospital", for purposes of IC 16-21, means an institution, a place, a building, or an agency that holds out to the general public

that it is operated for hospital purposes and that it provides care, accommodations, facilities, and equipment, in connection with the services of a physician, to individuals who may need medical or surgical services. The term does not include the following:
(1) Freestanding health facilities.
(2) Hospitals or institutions specifically intended to diagnose, care, and treat the following:
(A) Individuals with a mental illness (as defined in IC 12-7-2-117.6).
(B) Individuals with developmental disabilities (as defined in IC 12-7-2-61).
(3) Offices of physicians where patients are not regularly kept as bed patients.
(4) Convalescent homes, boarding homes, or homes for the aged.
(c) "Hospital", for purposes of IC 16-22-8, has the meaning set forth in IC 16-22-8-5.
(d) "Hospital", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-9.
(e) "Hospital" or "tuberculosis hospital", for purposes of IC 16-24, means an institution or a facility for the treatment of individuals with tuberculosis.
(f) "Hospital", for purposes of IC 16-34, means a hospital (as defined in subsection (b)) that:
(1) is required to be licensed under IC 16-21-2; or
(2) is operated by an agency of the United States.
(g) "Hospital", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-6.
As added by P.L.2-1993, SEC.1. Amended by P.L.144-1996, SEC.1; P.L.162-1999, SEC.3; P.L.2-2007, SEC.186; P.L.99-2007, SEC.154.

IC 16-18-2-180
Hospital based health facility
Sec. 180. "Hospital based health facility", for purposes of IC 16-21 and IC 16-28, means that part of a hospital that provides long term care services and functions as a health facility.
As added by P.L.2-1993, SEC.1. Amended by P.L.152-1995, SEC.16.

IC 16-18-2-181
Hospital fund or hospital funds
Sec. 181. "Hospital fund" or "hospital funds" means money, securities, real or personal property or interests, collected or received by or paid over, transferred, or conveyed to the hospital or the county for hospital purposes or hospital buildings.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-182
Hospital purposes
Sec. 182. "Hospital purposes" means providing inpatient or outpatient diagnostic and treatment facilities and services generally

recognized as hospital services to the public, under the direction and supervision of the patient's attending physician, including, at the discretion of the governing board, the following:
(1) Extended care facilities.
(2) The provision of services to other health care entities.
(3) Other health care services and facilities, including the provision of acute care in hospital inpatient units to patients with extended lengths of stay.
As added by P.L.2-1993, SEC.1. Amended by P.L.162-1999, SEC.4.

IC 16-18-2-183
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-183.5
Human embryo
Sec. 183.5. "Human embryo" means a human egg cell with a full genetic composition capable of differentiating and maturing into a complete human being.
As added by P.L.126-2005, SEC.4.

IC 16-18-2-184
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-185
ICF/MR
Sec. 185. "ICF/MR", for purposes of IC 16-29-4, has the meaning set forth in IC 16-29-4-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-186
Immediate container
Sec. 186. "Immediate container", for purposes of IC 16-42-1 through IC 16-42-4, does not include package liners.
As added by P.L.2-1993, SEC.1. Amended by P.L.87-1994, SEC.4; P.L.137-1996, SEC.60.

IC 16-18-2-187
Inclusive
Sec. 187. "Inclusive", for purposes of IC 16-46-1, has the meaning set forth in IC 16-46-1-6.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-187.5
Indiana birth registration system
Sec. 187.5. "Indiana birth registration system" or "IBRS", for purposes of IC 16-37, means the electronic system of recording births established under IC 16-37-1-3.1.
As added by P.L.61-2009, SEC.1.
IC 16-18-2-187.6
Indiana death registration system
Sec. 187.6. "Indiana death registration system" or "IDRS", for purposes of IC 16-37, means the electronic system of recording deaths established under IC 16-37-1-3.1.
As added by P.L.61-2009, SEC.2.

IC 16-18-2-188
Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-188.1
Indiana University hospitals
Sec. 188.1. "Indiana University hospitals", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-10.
As added by P.L.2-2007, SEC.187.

IC 16-18-2-189
Infectious waste
Sec. 189. "Infectious waste", for purposes of IC 16-41-16, has the meaning set forth in IC 16-41-16-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-190
Informed consent
Sec. 190. "Informed consent", for purposes of IC 16-41-6, has the meaning set forth in IC 16-41-6-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-191
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-191.5
Interdisciplinary team
Sec. 191.5. "Interdisciplinary team", for purposes of IC 16-25, has the meaning set forth in IC 16-25-1.1-7.
As added by P.L.256-1999, SEC.8.

IC 16-18-2-192
Intrastate commerce
Sec. 192. (a) "Intrastate commerce", for purposes of IC 16-42-1 through IC 16-42-4, means any and all commerce within Indiana and subject to the jurisdiction of the state.
(b) The term includes the operation of a business or service establishment.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-193
Invasive medical care Sec. 193. "Invasive medical care", for purposes of IC 16-31, does not include the administration of a nonvisualized airway.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-194
Investigational or new drug
Sec. 194. "Investigational or new drug", for purposes of IC 16-42-19, has the meaning set forth in IC 16-42-19-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-194.5
Isolation
Sec. 194.5. "Isolation", for purposes of IC 16-41-9, means the physical separation, including confinement or restriction, of an individual or a group of individuals from the general public if the individual or group is infected with a dangerous communicable disease (as described in IC 16-18-2-91 and 410 IAC 1-2.3-47), in order to prevent or limit the transmission of the disease to an uninfected individual.
As added by P.L.138-2006, SEC.1.

IC 16-18-2-195
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-196
Kerosene
Sec. 196. "Kerosene", for purposes of IC 16-44-2, has the meaning set forth in IC 16-44-2-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-197
Label
Sec. 197. "Label", for purposes of IC 16-42-1 through IC 16-42-4, means a display of written, printed, or graphic matter upon the immediate container of an article.
As added by P.L.2-1993, SEC.1. Amended by P.L.87-1994, SEC.5; P.L.137-1996, SEC.61.

IC 16-18-2-198
Labeling
Sec. 198. "Labeling", for purposes of IC 16-42-1 through IC 16-42-4, means all labels and other written, printed, or graphic matter:
(1) upon any article or any of the containers or wrappers; or
(2) accompanying the article.
As added by P.L.2-1993, SEC.1. Amended by P.L.137-1996, SEC.62.

IC 16-18-2-198.5
Lead-based paint Sec. 198.5. "Lead-based paint", for purposes of IC 16-41-39.8, means paint or another surface coating that contains lead in an amount equal to or more than one (1) milligram per square centimeter, or in the amount of more than one-half percent (0.5%) by weight.
As added by P.L.57-2009, SEC.11.

IC 16-18-2-198.7
Lead-based paint activities
Sec. 198.7. (a) "Lead-based paint activities", for purposes of IC 16-41-39.4 and IC 16-41-39.8, means the inspection risk assessment and abatement of lead-based paint in target housing and child occupied facilities.
(b) The term includes project design and supervision.
As added by P.L.102-2008, SEC.6. Amended by P.L.57-2009, SEC.12.

IC 16-18-2-199
Legend drug
Sec. 199. "Legend drug", for purposes of IC 16-42, means a drug that is:
(1) subject to 21 U.S.C. 353(b)(1); or
(2) listed in the Prescription Drug Product List as:
(A) published in United States Department of Health and Human Services Approved Drug Products with Therapeutic Equivalence Evaluations, Tenth Edition, (1990); and
(B) revised in United State Department of Health and Human Services, Approved Drug Products with Therapeutic Equivalence Evaluations, Cumulative Supplement to the Tenth Edition, Number 10 (1990).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-200
Legislative body
Sec. 200. "Legislative body" has the meaning set forth in IC 36-1-2-9.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-201
Lessee county
Sec. 201. "Lessee county", for purposes of IC 16-22-6-27, has the meaning set forth in IC 16-22-6-27(b).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-202
Licensed physician
Sec. 202. "Licensed physician" means an individual who holds an unlimited license to practice medicine in Indiana under IC 25-22.5.
As added by P.L.2-1993, SEC.1.
IC 16-18-2-203
Life prolonging procedure
Sec. 203. "Life prolonging procedure", for purposes of IC 16-36-4, has the meaning set forth in IC 16-36-4-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-204
Life prolonging procedures will declarant
Sec. 204. "Life prolonging procedures will declarant", for purposes of IC 16-36-4, has the meaning set forth in IC 16-36-4-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-204.5
Limited criminal history
Sec. 204.5. "Limited criminal history", for purposes of IC 16-27-2, has the meaning set forth in IC 16-27-2-1.5.
As added by P.L.177-2009, SEC.2.

IC 16-18-2-205
Live birth or birth
Sec. 205. "Live birth" or "birth", for purposes of IC 16-37, means the birth of a child who shows evidence of life after the child is entirely outside of the mother.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-206
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-207
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-208
Living will declarant
Sec. 208. "Living will declarant", for purposes of IC 16-36-4, has the meaning set forth in IC 16-36-4-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-209
Local board
Sec. 209. "Local board", for purposes of IC 16-41-27, has the meaning set forth in IC 16-41-27-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-210
Local board of health
Sec. 210. (a) "Local board of health", for purposes of IC 16-22-8, means a local board of health referred to in IC 16-20.
(b) "Local board of health", for purposes of IC 16-46-1, has the

meaning set forth in IC 16-46-1-7.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-211
Local health department
Sec. 211. "Local health department" means a department organized by a county or city executive with a board, a health officer, and an operational staff to provide health services to a county, city, or multiple county unit.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-212
Local health officer
Sec. 212. "Local health officer", for purposes of IC 16-22 and IC 16-37, means a local health officer as referred to in IC 16-20.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-213
Locker
Sec. 213. "Locker", for purposes of IC 16-42, means the individual sections or compartments of a capacity of not more than twenty-five (25) cubic feet in the locker room of a locker plant or branch locker plant.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-214
Locker plant
Sec. 214. "Locker plant", for purposes of IC 16-42, means a location or an establishment in which space in individual lockers is rented to individuals for the storage of food at not more than forty-five (45) degrees Fahrenheit and that has at least one (1) of the following facilities:
(1) A chill room.
(2) Sharp freezing facilities.
(3) Facilities for cutting, preparing, wrapping, and packaging meats and meat products, fruits, and vegetables.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-214.7
Low income
Sec. 214.7. "Low income", for purposes of IC 16-41-39.4, means having not more than eighty percent (80%) of the median income level of households in a particular county as determined annually by the federal Department of Housing and Urban Development.
As added by P.L.102-2008, SEC.7.

IC 16-18-2-215
Manufacture
Sec. 215. "Manufacture", for purposes of IC 16-41-32, has the meaning set forth in IC 16-41-32-7. As added by P.L.2-1993, SEC.1.

IC 16-18-2-215.5
Manufactured home
Sec. 215.5. "Manufactured home", for purposes of IC 16-41-27, has the meaning set forth in IC 22-12-1-16.
As added by P.L.87-2005, SEC.2.

IC 16-18-2-216
Manufacturer
Sec. 216. (a) "Manufacturer", for purposes of IC 16-42-19 and IC 16-42-21, means a person who by compounding, cultivating, harvesting, mixing, or other process produces or prepares legend drugs. The term includes a person who:
(1) prepares legend drugs in dosage forms by mixing, compounding, encapsulating, entableting, or other process; or
(2) packages or repackages legend drugs.
(b) The term does not include pharmacists or practitioners (as defined in section 288(a) and 288(c) of this chapter) in the practice of their profession.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-217
Repealed
(Repealed by P.L.72-2001, SEC.11.)

IC 16-18-2-218
Maternal and child health clinic
Sec. 218. "Maternal and child health clinic", for purposes of IC 16-46-5, has the meaning set forth in IC 16-46-5-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-219
Maternity home
Sec. 219. (a) "Maternity home", for purposes of IC 16-26, means a public or private facility that provides food and temporary residence to at least one (1) pregnant woman during the pregnancy and not more than one hundred eighty (180) days after childbirth.
(b) The term does not include a hospital licensed under IC 16-21-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-220
Maternity home operator
Sec. 220. "Maternity home operator", for purposes of IC 16-26, means a person that:
(1) owns a maternity home;
(2) is not more closely related to the pregnant woman or expected child than second cousins;
(3) is not related to the pregnant woman or expected child as a

stepparent, stepbrother, or stepsister; and
(4) is not the guardian or custodian of the pregnant woman.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-221
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-222
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-223
Mechanical device
Sec. 223. "Mechanical device", for purposes of IC 16-42-19-23, has the meaning set forth in IC 16-42-19-23(a).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-223.4
Medical center
Sec. 223.4. "Medical center", for purposes of IC 16-23.5, has the meaning set forth in IC 16-23.5-1-11.
As added by P.L.2-2007, SEC.188.

IC 16-18-2-223.5
Medical emergency
Sec. 223.5. "Medical emergency", for purposes of IC 16-34, means a condition that, on the basis of the attending physician's good faith clinical judgment, complicates the medical condition of a pregnant woman so that it necessitates the immediate termination of her pregnancy to avert her death or for which a delay would create serious risk of substantial and irreversible impairment of a major bodily function.
As added by P.L.187-1995, SEC.2.

IC 16-18-2-223.6
Medical director
Sec. 223.6. "Medical director", for purposes of IC 16-31-3.5, has the meaning set forth in IC 16-35-3.5-1.
As added by P.L.205-2003, SEC.18.

IC 16-18-2-223.7
Medically contraindicated
Sec. 223.7. "Medically contraindicated", for purposes of IC 16-28-14 and IC 16-28-14.5, means that a vaccine would be detrimental to an individual's health because of a medical condition of the individual.
As added by P.L.97-1999, SEC.1. Amended by P.L.29-2009, SEC.1.

IC 16-18-2-224 Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-225
Member of the armed forces
Sec. 225. "Member of the armed forces", for purposes of IC 16-33-4, has the meaning set forth in IC 16-33-4-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-225.8
Mental health provider
Sec. 225.8. "Mental health provider", for purposes of IC 16-36-1.5, has the meaning set forth in IC 16-36-1.5-2.
As added by P.L.145-1996, SEC.1. Amended by P.L.34-2001, SEC.6.

IC 16-18-2-226
Mental health records
Sec. 226. "Mental health records", for purposes of IC 16-39, means recorded or unrecorded information concerning the diagnosis, treatment, or prognosis of a patient receiving mental health services or developmental disability training. The term does not include alcohol and drug abuse records.
As added by P.L.2-1993, SEC.1. Amended by P.L.4-1997, SEC.2.

IC 16-18-2-227
Migratory temporary increase in population
Sec. 227. "Migratory temporary increase in population", for purposes of IC 16-46-1, has the meaning set forth in IC 16-46-1-8.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-228
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-229
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-230
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-231
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-232
Repealed
(Repealed by P.L.137-1996, SEC.75.)
IC 16-18-2-233
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-234
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-235
Minor
Sec. 235. "Minor", for purposes of IC 16-36, means an individual who is less than eighteen (18) years of age.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-236
Minority
Sec. 236. (a) "Minority", for purposes of IC 16-19-14, has the meaning set forth in IC 16-19-14-2.
(b) "Minority", for purposes of IC 16-46-6, has the meaning set forth in IC 16-46-6-2.
As added by P.L.2-1993, SEC.1. Amended by P.L.38-2010, SEC.2.

IC 16-18-2-237
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-237.5
Mobile camp
Sec. 237.5. "Mobile camp", for purposes of IC 16-19-3, has the meaning set forth in IC 16-19-3-0.5.
As added by P.L.83-2007, SEC.4.

IC 16-18-2-238
Mobile home
Sec. 238. "Mobile home", for purposes of IC 16-41-27, has meaning set forth in IC 16-41-27-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-238.5
Mobile home community
Sec. 238.5. "Mobile home community", for purposes of IC 16-41-27, has the meaning set forth in IC 16-41-27-5.
As added by P.L.87-2005, SEC.3.

IC 16-18-2-239
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-240
Repealed (Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-240.5
Repealed
(Repealed by P.L.42-2011, SEC.87.)

IC 16-18-2-241
Motor fuel
Sec. 241. "Motor fuel", for purposes of IC 16-44-3, has the meaning set forth in IC 16-44-3-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-242
Motor fuel outlet
Sec. 242. "Motor fuel outlet", for purposes of IC 16-44-3, has the meaning set forth in IC 16-44-3-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-242.9
MTBE
Sec. 242.9. "MTBE", for purposes of IC 16-44-2, has the meaning set forth in IC 16-44-2-2.4.
As added by P.L.26-2002, SEC.1.

IC 16-18-2-243
Municipal corporation
Sec. 243. "Municipal corporation", for purposes of IC 16-35-1, has the meaning set forth in IC 16-35-1-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-244
Narrative report
Sec. 244. "Narrative report", for purposes of IC 16-20-8, has the meaning set forth in IC 16-20-8-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-244.5
National criminal history background check
Sec. 244.5. "National criminal history background check", for purposes of IC 16-27-2, has the meaning set forth in IC 16-27-2-2.1.
As added by P.L.197-2007, SEC.4.

IC 16-18-2-245
Net operating revenue
Sec. 245. "Net operating revenue", for purposes of IC 16-22-7, has the meaning set forth in IC 16-22-7-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-246
Net patient revenue Sec. 246. "Net patient revenue", for purposes of IC 16-21-6, has the meaning set forth in IC 16-21-6-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-247
Net revenues
Sec. 247. "Net revenues", for purposes of IC 16-22-6, means the revenues of the hospital remaining after provisions for reasonable expenses of operation, repair, replacements, and maintenance of the hospital.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-248
New
Sec. 248. "New", for purposes of IC 16-41-32, has the meaning set forth in IC 16-41-32-8.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-249
New drug
Sec. 249. "New drug", for purposes of IC 16-42-1 through IC 16-42-4, means:
(1) any drug whose composition is such that the drug is not generally recognized among experts, who are qualified by scientific training and experience to evaluate the safety of drugs, as safe for use under the conditions prescribed, recommended, or suggested in the labeling of the drug; or
(2) any drug whose composition is such that the drug, as a result of investigations to determine the safety for use under such conditions, has become so recognized, but which has not, otherwise than in investigations, been used to a material extent or for a material time under such conditions.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-250
Noncompliant behavior
Sec. 250. "Noncompliant behavior", for purposes of IC 16-41, means behavior of a carrier that is not in compliance with a health directive.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-251
Nonprofit hospital
Sec. 251. "Nonprofit hospital", for purposes of IC 16-21-9, has the meaning set forth in IC 16-21-9-3.
As added by P.L.2-1993, SEC.1. Amended by P.L.94-1994, SEC.9; P.L.144-1996, SEC.2.

IC 16-18-2-252
Nonprofit hospital corporation Sec. 252. "Nonprofit hospital corporation" means a corporation that:
(1) is organized and doing business under IC 23-17;
(2) is authorized by the corporation's charter to and does own and operate a hospital;
(3) is licensed under IC 16-21; and
(4) operates the hospital as a charitable or benevolent institution making the hospital's services available to persons unable to pay to the extent of the hospital's financial ability to do so.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-253
Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-253.5
Nontransporting emergency medical services vehicle
Sec. 253.5. "Nontransporting emergency medical services vehicle", for purposes of IC 16-31-3, has the meaning set forth in IC 16-31-3-0.5.
As added by P.L.186-1995, SEC.5.

IC 16-18-2-253.7
Nursing facility
Sec. 253.7. "Nursing facility", for purposes of IC 16-28-15, has the meaning set forth in IC 16-28-15-4.
As added by P.L.229-2011, SEC.158.

IC 16-18-2-254
Oath
Sec. 254. "Oath" includes affirmation.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-254.2
Objective scientific information
Sec. 254.2. "Objective scientific information", for purposes of IC 16-34, means data that have been reasonably derived from scientific literature and verified or supported by research in compliance with scientific methods.
As added by P.L.193-2011, SEC.3.

IC 16-18-2-254.5
Office
Sec. 254.5. (a) "Office", for purposes of IC 16-19-13, refers to the office of women's health established by IC 16-19-13-2.
(b) "Office", for purposes of IC 16-19-14, refers to the office of minority health established by IC 16-19-14-4.
(c) "Office", for purposes of IC 16-28-15, has the meaning set forth in IC 16-28-15-5.
As added by P.L.52-1999, SEC.2. Amended by P.L.38-2010, SEC.3;

P.L.229-2011, SEC.159.

IC 16-18-2-255
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-256
Official compendium
Sec. 256. "Official compendium", for purposes of IC 16-42-1 through IC 16-42-4, means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of the publications.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-257
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-258
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-259
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-260
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-261
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-262
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-263
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-263.5
Onsite residential sewage discharging disposal system
Sec. 263.5. "Onsite residential sewage discharging disposal system", for purposes of IC 16-19-3, means a sewage disposal system that:
(1) is located on a site with and serves a one (1) or two (2) family residence; and
(2) discharges effluent offsite. As added by P.L.172-2002, SEC.5.

IC 16-18-2-264
Operator
Sec. 264. "Operator", for purposes of IC 16-41-31, has the meaning set forth in IC 16-41-31-4.
As added by P.L.2-1993, SEC.1. Amended by P.L.144-1996, SEC.4; P.L.104-2003, SEC.2.

IC 16-18-2-264.5
Other unlicensed employee
Sec. 264.5. "Other unlicensed employee", for purposes of IC 16-28-13, has the meaning set forth in IC 16-28-13-2.
As added by P.L.152-1995, SEC.17.

IC 16-18-2-264.7
Out of hospital
Sec. 264.7. "Out of hospital", for purposes of IC 16-36-5, has the meaning set forth in IC 16-36-5-5.
As added by P.L.148-1999, SEC.7.

IC 16-18-2-264.8
Out of hospital DNR declaration and order
Sec. 264.8. "Out of hospital DNR declaration and order", for purposes of IC 16-36-5, has the meaning set forth in IC 16-36-5-6.
As added by P.L.148-1999, SEC.8.

IC 16-18-2-264.9
Out of hospital DNR identification device
Sec. 264.9. "Out of hospital DNR identification device", for purposes of IC 16-36-5, has the meaning set forth in IC 16-36-5-7.
As added by P.L.148-1999, SEC.9.

IC 16-18-2-265
Package
Sec. 265. (a) "Package", for purposes of IC 16-42-1 through IC 16-42-4, means a container or wrapping in which a consumer commodity is enclosed for use in the delivery or display of the consumer commodity to retail purchasers.
(b) The term does not include the following:
(1) Shipping containers or wrappings used solely for the transportation of any consumer commodity in bulk or in quantity to manufacturers, packers, or processors or to wholesale or retail distributors of consumer commodities.
(2) Shipping containers or outer wrappings used by retailers to ship or deliver any commodity to retail customers if the containers and wrappings bear no printed matter pertaining to any particular commodity.
As added by P.L.2-1993, SEC.1. Amended by P.L.137-1996, SEC.63.
IC 16-18-2-266
Paramedic
Sec. 266. "Paramedic", for purposes of IC 16-31, means an individual who:
(1) is:
(A) affiliated with a certified paramedic organization;
(B) employed by a sponsoring hospital approved by the commission; or
(C) employed by a supervising hospital with a contract for inservice education with a sponsoring hospital approved by the commission;
(2) has completed a prescribed course in advanced life support; and
(3) has been licensed by the Indiana emergency medical services commission.
As added by P.L.2-1993, SEC.1. Amended by P.L.77-2012, SEC.12.

IC 16-18-2-266.5
Parent personal services
Sec. 266.5. "Parent personal services agency", for purposes of IC 16-27-4, has the meaning set forth in IC 16-27-4-2.
As added by P.L.212-2005, SEC.6.

IC 16-18-2-267
Parental consent
Sec. 267. "Parental consent", for purposes of IC 16-34, means the written consent of the parent or legal guardian of an unemancipated pregnant woman less than eighteen (18) years of age to the performance of an abortion on the minor pregnant woman.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-267.5
Partial birth abortion
Sec. 267.5. "Partial birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living fetus before killing the fetus and completing the delivery.
As added by P.L.145-1997, SEC.1.

IC 16-18-2-268
Partnership responsibility
Sec. 268. "Partnership responsibility", for purposes of IC 16-46-1, has the meaning set forth in IC 16-46-1-9.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-269
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-270
Repealed (Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-271
Pathological waste
Sec. 271. "Pathological waste", for purposes of IC 16-41-16, has the meaning set forth in IC 16-41-16-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-272
Patient
Sec. 272. (a) "Patient", for purposes of IC 16-27-1, has the meaning set forth in IC 16-27-1-6.
(b) "Patient", for the purposes of IC 16-28 and IC 16-29, means an individual who has been accepted and assured care by a health facility.
(c) "Patient", for purposes of IC 16-36-1.5, has the meaning set forth in IC 16-36-1.5-3.
(d) "Patient", for purposes of IC 16-39, means an individual who has received health care services from a provider for the examination, treatment, diagnosis, or prevention of a physical or mental condition.
As added by P.L.2-1993, SEC.1. Amended by P.L.145-1996, SEC.2.

IC 16-18-2-273
Repealed
(Repealed by P.L.87-2005, SEC.40.)

IC 16-18-2-274
Person
Sec. 274. (a) "Person" means, except as provided in subsections (b), (c), and (d), an individual, a firm, a partnership, an association, a fiduciary, an executor or administrator, a governmental entity, or a corporation.
(b) "Person", for purposes of IC 16-25, has the meaning set forth in IC 16-25-1.1-8.
(c) "Person", for purposes of IC 16-31, means an individual, a partnership, a corporation, an association, a joint stock association, or a governmental entity other than an agency or instrumentality of the United States.
(d) "Person", for purposes of IC 16-42-10, has the meaning set forth in IC 16-42-10-3.
As added by P.L.2-1993, SEC.1. Amended by P.L.256-1999, SEC.9.

IC 16-18-2-275
Person at risk
Sec. 275. (a) "Person at risk", for purposes of IC 16-41-7-4, has the meaning set forth in IC 16-41-7-4(a).
(b) "Person at risk", for purposes of IC 16-41-7-1 and IC 16-41-7-3, has the meaning set forth in IC 16-41-7-1(c).
As added by P.L.2-1993, SEC.1.
IC 16-18-2-276
Person in attendance at birth
Sec. 276. "Person in attendance at birth", for purposes of IC 16-37-1 and IC 16-37-2, has the meaning set forth in IC 16-37-2-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.61-2009, SEC.3.

IC 16-18-2-277
Person in charge of interment
Sec. 277. "Person in charge of interment", for purposes of IC 16-37-1 and IC 16-37-3, has the meaning set forth in IC 16-37-3-2.
As added by P.L.2-1993, SEC.1. Amended by P.L.61-2009, SEC.4.

IC 16-18-2-277.5
Person with a disability
Sec. 277.5. "Person with a disability", for purposes of IC 16-32, IC 16-33, and IC 16-40-1, means an individual who, by reason of physical, mental, or emotional defect or infirmity (whether congenital or acquired by accident, injury, or disease) is or may subsequently be totally or partially prevented from achieving the fullest attainable physical, social, economic, mental, and vocational participation in the normal process of living.
As added by P.L.23-1993, SEC.58.

IC 16-18-2-277.6
Personal representative
Sec. 277.6. "Personal representative", for purposes of IC 16-27-4, has the meaning set forth in IC 16-27-4-3.
As added by P.L.212-2005, SEC.7.

IC 16-18-2-277.7
Personal services
Sec. 277.7. "Personal services", for purposes of IC 16-27-2 and IC 16-27-4, has the meaning set forth in IC 16-27-4-4.
As added by P.L.212-2005, SEC.8.

IC 16-18-2-277.8
Personal services agency
Sec. 277.8. "Personal services agency", for purposes of IC 16-27-4, has the meaning set forth in IC 16-27-4-5.
As added by P.L.212-2005, SEC.9.

IC 16-18-2-278
Pest
Sec. 278. "Pest", for purposes of IC 16-41-33, has the meaning set forth in IC 16-41-33-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-279 Pesticide chemical
Sec. 279. "Pesticide chemical", for purposes of IC 16-42-1 through IC 16-42-4, means a substance:
(1) that alone, in chemical combination, or in formulation with at least one (1) other substance is an "economic poison" within the meaning of the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. 135-135K); and
(2) that is used in the production, storage, or transportation of raw agricultural commodities.
As added by P.L.2-1993, SEC.1. Amended by P.L.137-1996, SEC.64.

IC 16-18-2-280
Petroleum products
Sec. 280. "Petroleum products", for purposes of IC 16-44-2, has the meaning set forth in IC 16-44-2-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-281
Pharmacist
Sec. 281. "Pharmacist" means a person licensed by law to practice pharmacy in Indiana.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-282
Physician
Sec. 282. (a) "Physician", except as provided in subsections (b) and (c), means a licensed physician (as defined in section 202 of this chapter).
(b) "Physician", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-7.
(c) "Physician", for purposes of IC 16-37-1-3.1 and IC 16-37-3-5, means an individual who:
(1) was the physician last in attendance (as defined in section 282.2 of this chapter); or
(2) is licensed under IC 25-22.5.
(d) "Physician", for purposes of IC 16-48-1, is subject to IC 16-48-1-2.
As added by P.L.2-1993, SEC.1. Amended by P.L.156-2011, SEC.8; P.L.6-2012, SEC.111.

IC 16-18-2-282.2
Physician last in attendance
Sec. 282.2. (a) "Physician last in attendance" means the individual who pronounced the time of death for a deceased individual.
(b) For purposes of IC 16-37-3, the term includes an individual who holds any medical license issued under IC 25-22.5.
As added by P.L.156-2011, SEC.9.

IC 16-18-2-283
Repealed (Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-284
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-285
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-286
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-287
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-287.5
Postfertilization age
Sec. 287.5. "Postfertilization age", for purposes of IC 16-34, means the age of the fetus calculated from the date of the fertilization of the ovum.
As added by P.L.193-2011, SEC.4.

IC 16-18-2-287.7
Post-organ transplant program
Sec. 287.7. "Post-organ transplant program", for purposes of IC 16-41-19.5, has the meaning set forth in IC 16-41-19.5-1.
As added by P.L.27-1999, SEC.1.

IC 16-18-2-287.8
Potentially hazardous food product
Sec. 287.8. (a) "Potentially hazardous food product", for purposes of IC 16-42-5-29, means a food that is natural or synthetic and requires temperature control because it is in a form capable of supporting any of the following:
(1) The rapid and progressive growth of infectious or toxigenic microorganisms.
(2) The growth and toxin production of Clostridium botulinum.
(3) In raw shell eggs, the growth of Salmonella enteritidis.
(b) The term includes the following:
(1) A food of animal origin that is raw or heat treated.
(2) A food of plant origin that is heat treated or consists of raw seed sprouts.
(3) Cut melons.
(4) Garlic-in-oil mixtures that are not modified in a way that results in mixtures that do not support growth described in subsection (a).
As added by P.L.86-2009, SEC.2.
IC 16-18-2-288
Practitioner
Sec. 288. (a) "Practitioner", for purposes of IC 16-42-19, has the meaning set forth in IC 16-42-19-5.
(b) "Practitioner", for purposes of IC 16-41-14, has the meaning set forth in IC 16-41-14-4.
(c) "Practitioner", for purposes of IC 16-42-21, has the meaning set forth in IC 16-42-21-3.
(d) "Practitioner", for purposes of IC 16-42-22, has the meaning set forth in IC 16-42-22-4.5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-289
Precursor
Sec. 289. "Precursor", for purposes of IC 16-42-19, has the meaning set forth in IC 16-42-19-6.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-290
Pregnant woman
Sec. 290. "Pregnant woman", for purposes of IC 16-26, means an individual of any age who:
(1) has been a resident of Indiana continuously for at least sixty (60) days before her pregnancy;
(2) has verified her pregnancy and intends to carry her pregnancy to term or has given birth to a child; and
(3) is in need of assistance and temporary residence.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-290.5
Repealed
(Repealed by P.L.237-2003, SEC.18.)

IC 16-18-2-291
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-292
Prescription
Sec. 292. "Prescription", for purposes of IC 16-42-19, has the meaning set forth in IC 16-42-19-7.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-292.5
Primary caregiver
Sec. 292.5. "Primary caregiver", for purposes of IC 16-39-4-2, has the meaning set forth in IC 16-39-4-2(a).
As added by P.L.189-1995, SEC.1.

IC 16-18-2-292.7 Primary prevention
Sec. 292.7. "Primary prevention", for purposes of IC 16-41-39.4, means the removal or remediation, including the use of interim controls, of lead hazards before lead poisoning of an individual occurs.
As added by P.L.102-2008, SEC.8.

IC 16-18-2-293
Principal display panel
Sec. 293. "Principal display panel", for purposes of IC 16-42-1 through IC 16-42-4, means that part of a label that is most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for retail sale.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-293.5
Probable gestational age of the fetus
Sec. 293.5. "Probable gestational age of the fetus", for purposes of IC 16-34, means what, in the judgment of the attending physician, will with reasonable probability be the gestational age of the fetus at the time an abortion is planned to be performed.
As added by P.L.187-1995, SEC.3.

IC 16-18-2-294
Production facility
Sec. 294. "Production facility", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-7.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-294.5
Program
Sec. 294.5. (a) "Program", for purposes of IC 16-40-4, has the meaning set forth in IC 16-40-4-3.
(b) "Program", for purposes of IC 16-47-1, has the meaning set forth in IC 16-47-1-3.
As added by P.L.50-2004, SEC.4. Amended by P.L.95-2005, SEC.4.

IC 16-18-2-295 Version a
Provider
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 295. (a) "Provider", for purposes of IC 16-21-8, has the meaning set forth in IC 16-21-8-0.5.
(b) "Provider", for purposes of IC 16-38-5, IC 16-39 (except for IC 16-39-7) and IC 16-41-1 through IC 16-41-9 and IC 16-41-37, means any of the following:
(1) An individual (other than an individual who is an employee or a contractor of a hospital, a facility, or an agency described in subdivision (2) or (3)) who is licensed, registered, or certified as a health care professional, including the following: (A) A physician.
(B) A psychotherapist.
(C) A dentist.
(D) A registered nurse.
(E) A licensed practical nurse.
(F) An optometrist.
(G) A podiatrist.
(H) A chiropractor.
(I) A physical therapist.
(J) A psychologist.
(K) An audiologist.
(L) A speech-language pathologist.
(M) A dietitian.
(N) An occupational therapist.
(O) A respiratory therapist.
(P) A pharmacist.
(Q) A sexual assault nurse examiner.
(2) A hospital or facility licensed under IC 16-21-2 or IC 12-25 or described in IC 12-24-1 or IC 12-29.
(3) A health facility licensed under IC 16-28-2.
(4) A home health agency licensed under IC 16-27-1.
(5) An employer of a certified emergency medical technician, a certified emergency medical technician-basic advanced, a certified emergency medical technician-intermediate, or a certified paramedic.
(6) The state department or a local health department or an employee, agent, designee, or contractor of the state department or local health department.
(c) "Provider", for purposes of IC 16-39-7-1, has the meaning set forth in IC 16-39-7-1(a).
(d) "Provider", for purposes of IC 16-48-1, has the meaning set forth in IC 16-48-1-3.
As added by P.L.2-1993, SEC.1. Amended by P.L.188-1995, SEC.2; P.L.20-1998, SEC.1; P.L.231-1999, SEC.12; P.L.256-1999, SEC.10; P.L.205-2003, SEC.19; P.L.90-2005, SEC.2; P.L.41-2007, SEC.4; P.L.6-2012, SEC.112.

IC 16-18-2-295 Version b
Provider
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 295. (a) "Provider", for purposes of IC 16-21-8, has the meaning set forth in IC 16-21-8-0.5.
(b) "Provider", for purposes of IC 16-38-5, IC 16-39 (except for IC 16-39-7), and IC 16-41-1 through IC 16-41-9, means any of the following:
(1) An individual (other than an individual who is an employee or a contractor of a hospital, a facility, or an agency described in subdivision (2) or (3)) who is licensed, registered, or certified as a health care professional, including the following: (A) A physician.
(B) A psychotherapist.
(C) A dentist.
(D) A registered nurse.
(E) A licensed practical nurse.
(F) An optometrist.
(G) A podiatrist.
(H) A chiropractor.
(I) A physical therapist.
(J) A psychologist.
(K) An audiologist.
(L) A speech-language pathologist.
(M) A dietitian.
(N) An occupational therapist.
(O) A respiratory therapist.
(P) A pharmacist.
(Q) A sexual assault nurse examiner.
(2) A hospital or facility licensed under IC 16-21-2 or IC 12-25 or described in IC 12-24-1 or IC 12-29.
(3) A health facility licensed under IC 16-28-2.
(4) A home health agency licensed under IC 16-27-1.
(5) An employer of a certified emergency medical technician, a certified advanced emergency medical technician, or a licensed paramedic.
(6) The state department or a local health department or an employee, agent, designee, or contractor of the state department or local health department.
(c) "Provider", for purposes of IC 16-39-7-1, has the meaning set forth in IC 16-39-7-1(a).
(d) "Provider", for purposes of IC 16-48-1, has the meaning set forth in IC 16-48-1-3.
As added by P.L.2-1993, SEC.1. Amended by P.L.188-1995, SEC.2; P.L.20-1998, SEC.1; P.L.231-1999, SEC.12; P.L.256-1999, SEC.10; P.L.205-2003, SEC.19; P.L.90-2005, SEC.2; P.L.41-2007, SEC.4; P.L.6-2012, SEC.112; P.L.77-2012, SEC.13; P.L.141-2012, SEC.6.

IC 16-18-2-296
Provider organization
Sec. 296. "Provider organization", for purposes of IC 16-31, means an ambulance service provider or other emergency care organization certified by the Indiana emergency medical services commission to provide emergency medical services.
As added by P.L.2-1993, SEC.1. Amended by P.L.186-1995, SEC.6.

IC 16-18-2-296.3
Psychiatric advance directive
Sec. 296.3. "Psychiatric advance directive", for purposes of IC 16-36-1.5 and IC 16-36-1.7, has the meaning set forth in IC 16-36-1.7-1.
As added by P.L.16-2004, SEC.1.
IC 16-18-2-297
Public accommodation
Sec. 297. "Public accommodation", for purposes of IC 16-32-3-2, has the meaning set forth in IC 16-32-3-2(a).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-298
Repealed
(Repealed by P.L.156-2011, SEC.41.)

IC 16-18-2-298.5
Public health authority
Sec. 298.5. "Public health authority", for purposes of IC 16-22-8 and IC 16-41-9, means:
(1) the state health commissioner of the state department;
(2) a deputy or an assistant state health commissioner appointed by the state health commissioner, or an agent expressly authorized by the state health commissioner;
(3) the local health officer; or
(4) a health and hospital corporation established under IC 16-22-8-6.
As added by P.L.138-2006, SEC.2.

IC 16-18-2-299
Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-300
Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-301
Publish, published, or cause to be published
Sec. 301. "Publish" or "published" or "cause to be published", for purposes of IC 16-22, means publication of notice in a newspaper or newspapers in accordance with IC 5-3-1, unless otherwise specified.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-302
Qualified patient
Sec. 302. "Qualified patient", for purposes of IC 16-36-4, has the meaning set forth in IC 16-36-4-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-302.3
Qualified person
Sec. 302.3. "Qualified person", for purposes of IC 16-36-5, has the meaning set forth in IC 16-36-5-8.
As added by P.L.148-1999, SEC.10.
IC 16-18-2-302.6
Quarantine
Sec. 302.6. "Quarantine", for purposes of IC 16-41-9, means the physical separation, including confinement or restriction of movement, of an individual or a group of individuals who have been exposed to a dangerous communicable disease (as described in IC 16-18-2-91 and 410 IAC 1-2.3-47), during the disease's period of communicability, in order to prevent or limit the transmission of the disease to an uninfected individual.
As added by P.L.138-2006, SEC.3.

IC 16-18-2-303
Radiation
Sec. 303. "Radiation", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-8.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-304
Radiation machine
Sec. 304. "Radiation machine", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-9.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-305
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-306
Radioactive material
Sec. 306. "Radioactive material", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-10.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-306.5
Radon gas
Sec. 306.5. "Radon gas", for purposes of IC 16-41-38, has the meaning set forth in IC 16-41-38-1.
As added by P.L.1-1996, SEC.72.

IC 16-18-2-307
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-307.5
Repealed
(Repealed by P.L.126-2006, SEC.4.)

IC 16-18-2-308
Real property
Sec. 308. "Real property" or "land" means improved or

unimproved real estate or land and all of the fixtures, buildings, and improvements upon the real property or land.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-309
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-310
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-311
Record
Sec. 311. "Record", for purposes of IC 16-21, means a health, medical, or business record, including records generated or stored electronically.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-312
Recording officer
Sec. 312. "Recording officer" has the meaning set forth in IC 16-22-7-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-313
Reduction in license
Sec. 313. "Reduction in license", for purposes of IC 16-28 and IC 16-29, means the reduction of the number of licensed beds of a health facility.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-314
Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-18-2-315
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-315.5
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 16-18-2-315.8
Remediation
Sec. 315.8. "Remediation" means actions that constitute:
(1) abatement (as defined in IC 16-18-2-0.5); or
(2) interim control (as defined in 24 CFR 35.110);
of a lead hazard. As added by P.L.102-2008, SEC.9. Amended by P.L.57-2009, SEC.13.

IC 16-18-2-316
Renovate
Sec. 316. "Renovate", for purposes of IC 16-41-32, has the meaning set forth in IC 16-41-32-9.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-316.5
Replacement bed
Sec. 316.5. "Replacement bed", for purposes of IC 16-28-16, has the meaning set forth in IC 16-28-16-3.
As added by P.L.229-2011, SEC.160.

IC 16-18-2-317
Representative
Sec. 317. (a) "Representative", for purposes of IC 16-36-1, has the meaning set forth in IC 16-36-1-2.
(b) "Representative", for purposes of IC 16-36-5, has the meaning set forth in IC 16-36-5-9.
As added by P.L.2-1993, SEC.1. Amended by P.L.148-1999, SEC.11.

IC 16-18-2-318
Responsible head
Sec. 318. "Responsible head", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-20.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-318.1
Repealed
(Repealed by P.L.156-2011, SEC.41.)

IC 16-18-2-319
Retailer
Sec. 319. "Retailer", for purposes of IC 16-42-11, has the meaning set forth in IC 16-42-11-1.1.
As added by P.L.2-1993, SEC.1. Amended by P.L.28-2009, SEC.2.

IC 16-18-2-320
Rolls
Sec. 320. "Rolls", for purposes of IC 16-42-10, has the meaning set forth in IC 16-42-10-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-321
Sale
Sec. 321. (a) "Sale", for purposes of IC 16-42-1 through IC 16-42-4, includes the following:
(1) A sale. (2) Manufacturing, processing, transporting, handling, packing, canning, bottling, or any other production, preparation, or putting up.
(3) Exposure, offer, or any other proffer.
(4) Holding, storing, or any other possession.
(5) Dispensing, giving, delivering, serving, or any other supplying.
(6) Applying, administering, or any other using.
(b) "Sale", for purposes of IC 16-42-19, has the meaning set forth in IC 16-42-19-8.
As added by P.L.2-1993, SEC.1. Amended by P.L.137-1996, SEC.65.

IC 16-18-2-322
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-323
Repealed
(Repealed by P.L.69-1999, SEC.12.)

IC 16-18-2-323.1
Repealed
(Repealed by P.L.141-2012, SEC.7.)

IC 16-18-2-323.4
Repealed
(Repealed by P.L.141-2012, SEC.8.)

IC 16-18-2-324
Screening test
Sec. 324. "Screening test", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-8.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-324.7
Second opinion
Sec. 324.7. "Second opinion", for purposes of IC 16-48-1, has the meaning set forth in IC 16-48-1-4.
As added by P.L.6-2012, SEC.113.

IC 16-18-2-325
Secondhand
Sec. 325. "Secondhand", for purposes of IC 16-41-32, has the meaning set forth in IC 16-41-32-10.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-326
Secure area
Sec. 326. "Secure area", for purposes of IC 16-41-16, has the meaning set forth in IC 16-41-16-6. As added by P.L.2-1993, SEC.1.

IC 16-18-2-327
Sell
Sec. 327. "Sell", for purposes of IC 16-41-32, has the meaning set forth in IC 16-41-32-11.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-328
Serious and present danger to the health of others
Sec. 328. "Serious and present danger to the health of others", for purposes of IC 16-41-7 and IC 16-41-9, has the meaning set forth in IC 16-41-7-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-328.1
Services
Sec. 328.1. "Services", for purposes of IC 16-27-2, has the meaning set forth in IC 16-27-2-2.2.
As added by P.L.178-1993, SEC.1.

IC 16-18-2-328.2
Service animal
Sec. 328.2. "Service animal", for purposes of IC 16-32-3, has the meaning set forth in IC 16-32-3-1.5.
As added by P.L.1-2010, SEC.70.

IC 16-18-2-328.5
Shaken baby syndrome
Sec. 328.5. "Shaken baby syndrome", for purposes of IC 16-41-40, has the meaning set forth in IC 16-41-40-2.
As added by P.L.51-1998, SEC.2.

IC 16-18-2-329
Sharp frozen
Sec. 329. "Sharp frozen", for purposes of IC 16-42, means the freezing of food in a room or compartment in which the temperature is not more than zero (0) degrees Fahrenheit.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-330
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-331
Shortage area
Sec. 331. "Shortage area", for purposes of IC 16-46-5, has the meaning set forth in IC 16-46-5-6.
As added by P.L.2-1993, SEC.1.
IC 16-18-2-331.8
Small employer
Sec. 331.8. "Small employer", for purposes of IC 16-46-13 has the meaning set forth in IC 16-3.1-31.2-3.
As added by P.L.218-2007, SEC.43.

IC 16-18-2-331.9
Small house health facility
Sec. 331.9. "Small house health facility" means a freestanding, self-contained comprehensive care health facility that has the following characteristics:
(1) Has at least ten (10) and not more than twelve (12) private resident rooms in one (1) structure that has the appearance of a residential dwelling, that is not more than eight thousand (8,000) square feet, and that includes the following:
(A) A fully accessible private bathroom for each resident room that includes a toilet, sink, and roll in shower with a seat.
(B) A common area living room seating area.
(C) An open full-sized kitchen where one hundred percent (100%) of the resident's meals are prepared.
(D) A dining room that has one (1) table large enough to seat each resident of the dwelling and at least two (2) staff members.
(E) Access to natural light in each habitable space.
(2) Does not include the following characteristics of an institutional setting:
(A) A nurse's station.
(B) Room numbering or other signs that would not be found in a residential setting.
(3) Provides self-directed care.
As added by P.L.229-2011, SEC.161. Amended by P.L.6-2012, SEC.114.

IC 16-18-2-332
Repealed
(Repealed by P.L.156-2011, SEC.41.)

IC 16-18-2-333
Solid waste
Sec. 333. "Solid waste", for purposes of IC 16-42-18, has the meaning set forth in IC 16-42-18-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-334
Source material
Sec. 334. "Source material", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-11.
As added by P.L.2-1993, SEC.1.
IC 16-18-2-335
Special nuclear material
Sec. 335. "Special nuclear material", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-12.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-336
Specific license
Sec. 336. "Specific license", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-13.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-337
Sponsoring or supervising hospital
Sec. 337. "Sponsoring" or "supervising hospital", for purposes of IC 16-31, means a hospital:
(1) that is licensed under IC 16-21-2 or under the licensing law of another state; and
(2) that has been certified by the emergency medical services commission to sponsor or supervise paramedics, advanced emergency medical technicians, and provider organizations in providing advanced life support.
As added by P.L.2-1993, SEC.1. Amended by P.L.205-2003, SEC.20; P.L.77-2012, SEC.14.

IC 16-18-2-337.8
Standard licensed diagnostic test for HIV
Sec. 337.8. "Standard licensed diagnostic test for HIV", for purposes of IC 16-41-6, has the meaning set forth in IC 16-41-6-0.5.
As added by P.L.237-2003, SEC.4.

IC 16-18-2-338
Standard serological test for syphilis
Sec. 338. "Standard serological test for syphilis", for purposes of IC 16-41-15, has the meaning set forth in IC 16-41-15-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-338.5
State authority
Sec. 338.5. "State authority", for purposes of IC 16-22, means the Indiana finance authority established by IC 4-4-11-4.
As added by P.L.43-1993, SEC.12. Amended by P.L.162-2007, SEC.36.

IC 16-18-2-339
State department
Sec. 339. (a) "State department" refers to the state department of health.
(b) For purposes of IC 16-42-1 through IC 16-42-4, the term means the Indiana state board of animal health when impounding or

disposing of adulterated or misbranded products under IC 15-17-5 and IC 15-18-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.137-1996, SEC.66; P.L.2-2008, SEC.37.

IC 16-18-2-340
State health commissioner or commissioner
Sec. 340. (a) "State health commissioner" or "commissioner", except as otherwise provided, means the state health commissioner of the state department of health.
(b) For purposes of IC 16-21, IC 16-28, and IC 16-29, the term includes a deputy or an assistant state health commissioner appointed by the state health commissioner, or an agent expressly authorized by the state health commissioner.
(c) For purposes of IC 16-42-1 through IC 16-42-4, the term means the state veterinarian when impounding or disposing of adulterated or misbranded products under IC 15-17-5 and IC 15-18-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.179-1993, SEC.1; P.L.137-1996, SEC.67; P.L.144-1996, SEC.5; P.L.2-2008, SEC.38.

IC 16-18-2-341
Stillbirth
Sec. 341. "Stillbirth", for purposes of IC 16-37, means a birth after twenty (20) weeks of gestation that is not a live birth.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-342
Storage facility
Sec. 342. "Storage facility", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-9.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-342.4
Subsidized health services
Sec. 342.4. (a) "Subsidized health services", for purposes of IC 16-21-6 and IC 16-21-9, means services that:
(1) are provided by a hospital, in response to community needs, for which the reimbursement is less than the hospital's cost for providing the services; and
(2) must be subsidized by other hospital or nonprofit supporting entity revenue sources.
(b) Subsidized health services may include:
(1) emergency and trauma care;
(2) neonatal intensive care;
(3) free standing community clinics; and
(4) collaborative efforts with local government or private agencies in preventive medicine, such as immunization programs.
(c) As used in this section, "nonprofit supporting entity" means a nonprofit entity that is created by the hospital or the hospital's parent

entity to further the charitable purposes of the hospital and that is owned or controlled by the hospital or the hospital's parent entity.
As added by P.L.94-1994, SEC.10.

IC 16-18-2-343
Substitute
Sec. 343. "Substitute", for purposes of IC 16-42-22, has the meaning set forth in IC 16-42-22-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-344
Superintendent
Sec. 344. "Superintendent", for purposes of IC 16-36-3, has the meaning set forth in IC 12-7-2-188(3).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-345
Supply dealer
Sec. 345. "Supply dealer", for purposes of IC 16-41-32, has the meaning set forth in IC 16-41-32-12.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-346
Surgeon
Sec. 346. "Surgeon", for purposes of IC 16-41-12, has the meaning set forth in IC 16-41-12-10.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-346.3
Target housing
Sec. 346.3. (a) "Target housing", for purposes of lead-based paint activities and IC 16-41-39.8, means housing constructed before January 1, 1978.
(b) The term does not include the following:
(1) Housing for the elderly or individuals with disabilities that is not occupied by or expected to be occupied by a child of not more than six (6) years of age.
(2) A building without a bedroom.
As added by P.L.57-2009, SEC.14.

IC 16-18-2-346.5
Task force
Sec. 346.5. "Task force", for purposes of IC 16-41-41, has the meaning set forth in IC 16-41-41-1.
As added by P.L.69-2004, SEC.1.

IC 16-18-2-347
Repealed
(Repealed by P.L.142-1995, SEC.32.)
IC 16-18-2-348
Repealed
(Repealed by P.L.142-1995, SEC.32.)

IC 16-18-2-349
Temporary residence
Sec. 349. "Temporary residence", for purposes of IC 16-26, means the premises in which the pregnant woman resides for not more than eleven (11) months that is equipped for sleeping and that is not a hotel, motel, inn, or the pregnant woman's regular residence.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-349.5
Tenant
Sec. 349.5. "Tenant" has the meaning set forth in IC 32-31-3-10.
As added by P.L.102-2008, SEC.10.

IC 16-18-2-350
Repealed
(Repealed by P.L.87-2005, SEC.40.)

IC 16-18-2-351
Terminal condition
Sec. 351. "Terminal condition", for purposes of IC 16-36-4, has the meaning set forth in IC 16-36-4-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-351.5
Terminal illness
Sec. 351.5. "Terminal illness", for purposes of IC 16-25, has the meaning set forth in IC 16-25-1.1-9.
As added by P.L.256-1999, SEC.11.

IC 16-18-2-352
Toilet units
Sec. 352. "Toilet units", for purposes of IC 16-41-23-2, has the meaning set forth in IC 16-41-23-2(a).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-353
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-18-2-353.5
Training or educational purposes
Sec. 353.5. "Training or educational purposes", for purposes of IC 16-39-7.1, has the meaning set forth in IC 16-39-7.1-1.5.
As added by P.L.179-2003, SEC.1.

IC 16-18-2-354 Transfer station
Sec. 354. "Transfer station", for purposes of IC 16-42, means a place, a premises, or an establishment where milk or milk products are transferred directly from one (1) transport tank to another.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-354.5
Trauma care
Sec. 354.5. "Trauma care", for purposes of IC 16-19-3-28, means the assessment, diagnosis, transportation, treatment, or rehabilitation by a health care provider of an acute bodily injury that requires immediate intervention to prevent the loss of life or a serious impairment of a body function or part.
As added by P.L.155-2006, SEC.1.

IC 16-18-2-355
Trimester
Sec. 355. "Trimester", for purposes of IC 16-34, means any one (1) of three (3) equal periods of time of normal gestation period of a pregnant woman derived by dividing the period of gestation into three (3) equal parts of three (3) months each and to be designated as the first trimester, second trimester, and the third trimester, respectively.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-356
Truck
Sec. 356. "Truck", for purposes of IC 16-42-18, has the meaning set forth in IC 16-42-18-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-357
Tuberculosis
Sec. 357. "Tuberculosis", for purposes of IC 16-24, includes other chronic diseases unless the context clearly requires otherwise.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-358
Unfit for human habitation
Sec. 358. "Unfit for human habitation", for purposes of IC 16-41-20, has the meaning set forth in IC 16-41-20-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-359
Unit
Sec. 359. "Unit", for purposes of IC 16-41-22, has the meaning set forth in IC 16-41-22-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-360 Universal precautions
Sec. 360. "Universal precautions", for purposes of IC 16-41-11, has the meaning set forth in IC 16-41-11-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-361
Unnecessary radiation
Sec. 361. "Unnecessary radiation", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-14.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-361.5
Unreimbursed costs; government sponsored indigent health care; nonprofit supporting entity
Sec. 361.5. (a) "Unreimbursed costs", for purposes of IC 16-21-6 and IC 16-21-9, means the costs a hospital incurs for providing services after subtracting payments received from any source for such services, including the following:
(1) Third party insurance payments.
(2) Medicare payments.
(3) Medicaid payments.
(4) Medicare education reimbursements.
(5) State reimbursements for education.
(6) Payments from drug companies to pursue research.
(7) Grant funds for research.
(8) Disproportionate share payments.
(b) For purposes of this definition, costs must be calculated by applying the aggregate cost to charge ratios for all hospital services derived from the hospital's Medicare cost report to billed charges. Before January 1, 1997, for purposes of this definition, charitable contributions and grants to a hospital, including transfers from endowment or other funds controlled by the hospital or the hospital's nonprofit supporting entities, shall not be subtracted from the costs of providing services for purposes of determining unreimbursed costs. Beginning January 1, 1997, for purposes of this definition, charitable contributions and grants to a hospital, including transfers from endowment or other funds controlled by the hospital or the hospital's nonprofit supporting entities, shall not be subtracted from the costs of providing services for purposes of determining the unreimbursed costs of charity care and government sponsored indigent health care.
(c) As used in this section, "government sponsored indigent health care" has the meaning set forth in IC 16-21-9-2.
(d) As used in this section, "nonprofit supporting entity" means a nonprofit entity that is created by the hospital or the hospital's parent entity to further the charitable purposes of the hospital and that is owned or controlled by the hospital or the hospital's parent entity.
As added by P.L.94-1994, SEC.11.

IC 16-18-2-362 Utilization facility
Sec. 362. "Utilization facility", for purposes of IC 16-41-35, has the meaning set forth in IC 16-41-35-15.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-363
Vector
Sec. 363. "Vector", for purposes of IC 16-41-33, has the meaning set forth in IC 16-41-33-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-364
Repealed
(Repealed by P.L.137-1996, SEC.75.)

IC 16-18-2-365
Viability
Sec. 365. "Viability", for purposes of IC 16-34, means the ability of a fetus to live outside the mother's womb.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-365.5
Victim
Sec. 365.5. "Victim", for purposes of IC 16-21-8, has the meaning set forth in IC 16-21-8-0.9.
As added by P.L.90-2005, SEC.3. Amended by P.L.41-2007, SEC.5.

IC 16-18-2-366
Vital statistics
Sec. 366. "Vital statistics" includes the following:
(1) Factual data concerning births, deaths, and stillbirths and relevant personal, medical, and social data.
(2) The registration, preparation, transcription, collection, compilation, and preservation of that data.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-367
Volunteer fire department
Sec. 367. "Volunteer fire department", for purposes of IC 16-31-3, has the meaning set forth in IC 16-31-3-6(a).
As added by P.L.2-1993, SEC.1. Amended by P.L.1-1999, SEC.43.

IC 16-18-2-368
Volunteer firefighter
Sec. 368. "Volunteer firefighter", for purposes of IC 16-31-3, has the meaning set forth in IC 16-31-3-6(b).
As added by P.L.2-1993, SEC.1.

IC 16-18-2-369
Warehouseman Sec. 369. "Warehouseman", for purposes of IC 16-42-19, has the meaning set forth in IC 16-42-19-9.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-370
Waste blood specimen
Sec. 370. "Waste blood specimen", for purposes of IC 16-41-17, has the meaning set forth in IC 16-41-17-1.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-371
Wastes
Sec. 371. "Wastes", for purposes of IC 16-41-16-3, has the meaning set forth in rules adopted under 16-41-16-8.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-372 Version a
Water board
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 372. "Water board", for purposes of IC 16-41, refers to the water pollution control board established by IC 13-18-1-1.
As added by P.L.2-1993, SEC.1. Amended by P.L.1-1996, SEC.73.

IC 16-18-2-372 Version b
Water board
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 372. "Water board", for purposes of IC 16-41, refers to the board established by IC 13-13-8-3.
As added by P.L.2-1993, SEC.1. Amended by P.L.1-1996, SEC.73; P.L.133-2012, SEC.181.

IC 16-18-2-373
White bread
Sec. 373. "White bread", for purposes of IC 16-42-10, has the meaning set forth in IC 16-42-10-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-374
Wholesaler
Sec. 374. (a) "Wholesaler", for purposes of IC 16-42-11, has the meaning set forth in IC 16-42-11-1.1.
(b) "Wholesaler", for purposes of IC 16-42-19 and IC 16-42-21, has the meaning set forth in IC 16-42-19-10.
(c) "Wholesaler", for purposes of IC 16-41-32, has the meaning set forth in IC 16-41-32-13.
As added by P.L.2-1993, SEC.1. Amended by P.L.28-2009, SEC.3.

IC 16-18-2-375 WIC
Sec. 375. "WIC", for purposes of IC 16-35-1.5, has the meaning set forth in IC 16-35-1.5-2.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-376
WIC participant
Sec. 376. "WIC participant", for purposes of IC 16-35-1.5, has the meaning set forth in IC 16-35-1.5-3.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-377
WIC vendor
Sec. 377. "WIC vendor", for purposes of IC 16-35-1.5, has the meaning set forth in IC 16-35-1.5-4.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-378
Women, infants, and children nutrition program
Sec. 378. "Women, infants, and children nutrition program", for purposes of IC 16-35-1.5, has the meaning set forth in IC 16-35-1.5-5.
As added by P.L.2-1993, SEC.1.

IC 16-18-2-379
X-ray film
Sec. 379. "X-ray film", for purposes of IC 16-39, has the meaning set forth in IC 16-39-7-2.
As added by P.L.2-1993, SEC.1.



CHAPTER 3. EFFECT OF RECODIFICATION BY SENATE ENROLLED ACT 24 OF THE 1993 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 16-18-3-2
Purpose of act; operation and effect of prior health and hospital law
Sec. 2. The purpose of senate enrolled act 24 of the 1993 regular session of the general assembly is to recodify prior health and hospital law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) senate enrolled act 24 of the 1993 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in senate enrolled act 24 of the 1993 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 1992 expressly indicate a different purpose;
the substantive operation and effect of the prior health and hospital law continue uninterrupted as if senate enrolled act 24 of the 1993 regular session of the general assembly had not been enacted.
As added by P.L.2-1993, SEC.1.

IC 16-18-3-3
Application
Sec. 3. Subject to section 2 of this chapter, sections 4 through 7 of this chapter shall be applied to the statutory construction of senate enrolled act 24 of the 1993 regular session of the general assembly.
As added by P.L.2-1993, SEC.1.

IC 16-18-3-4
Preservation of rights, liabilities, penalties, violations, proceedings, indebtedness, and tax levies
Sec. 4. Senate enrolled act 24 of the 1993 regular session of the general assembly does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) violations committed;
(4) proceedings begun;
(5) bonds, notes, loans, or other forms of indebtedness issued,

incurred, or made; or
(6) tax levies made;
before the effective date of senate enrolled act 24 of the 1993 regular session of the general assembly (July 1, 1993). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, and tax levies continue and shall be imposed and enforced under prior health and hospital law as if senate enrolled act 24 of the 1993 regular session of the general assembly had not been enacted.
As added by P.L.2-1993, SEC.1.

IC 16-18-3-5
Construction of act
Sec. 5. Senate enrolled act 24 of the 1993 regular session of the general assembly shall be construed as a recodification of prior health and hospital law. If the literal meaning of senate enrolled act 24 of the 1993 regular session of the general assembly would result in a substantive change in the prior health and hospital law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in senate enrolled act 24 of the 1993 regular session of the general assembly; and
(2) using any other rule of statutory construction;
as necessary or appropriate to apply senate enrolled act 24 of the 1993 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous does not apply to senate enrolled act 24 of the 1993 regular session of the general assembly to the extent that senate enrolled act 24 of the 1993 regular session of the general assembly is not substantively identical to the prior health and hospital law.
As added by P.L.2-1993, SEC.1.

IC 16-18-3-6
References to repealed statutes
Sec. 6. Subject to section 7 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in senate enrolled act 24 of the 1993 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.2-1993, SEC.1.

IC 16-18-3-7
Construction of citation references to include references to prior law
Sec. 7. A citation reference in senate enrolled act 24 of the 1993 regular session of the general assembly to another provision of senate enrolled act 24 of the 1993 regular session of the general assembly

shall be treated as including a reference to the provision of prior health and hospital law that is substantively equivalent to the provision of senate enrolled act 24 of the 1993 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.2-1993, SEC.1.

IC 16-18-3-8
Validity of rules adopted under certain repealed statutes
Sec. 8. (a) As used in this section, "repealed statute" refers to any of the following statutes repealed by P.L.2-1993:
(1) IC 13-1-2.
(2) IC 13-1-7.
(3) IC 13-1-8.
(4) IC 13-1-9.
(5) IC 13-1-13.
(6) IC 16-1.
(7) IC 16-2.
(8) IC 16-2.5.
(9) IC 16-3.
(10) IC 16-4.
(11) IC 16-5.
(12) IC 16-6.
(13) IC 16-6.5.
(14) IC 16-7.
(15) IC 16-8.
(16) IC 16-9.
(17) IC 16-9.5.
(18) IC 16-10.
(19) IC 16-11.
(20) IC 16-12.
(21) IC 16-12.1.
(22) IC 16-12.2.
(23) IC 35-1-58.5.
(b) A rule adopted under a repealed statute is valid and effective until a rule is adopted under IC 4-22-2 that:
(1) supersedes in whole or in part the rule adopted under the repealed statute; or
(2) repeals the rule adopted under the repealed statute.
As added by P.L.220-2011, SEC.308.






ARTICLE 19. STATE DEPARTMENT OF HEALTH

CHAPTER 1. ESTABLISHMENT OF STATE DEPARTMENT OF HEALTH

IC 16-19-1-2
Status of department
Sec. 2. The state department is the superior health department of the state, to which all other health boards are subordinate.
As added by P.L.2-1993, SEC.2.

IC 16-19-1-3
Seal
Sec. 3. The executive board of the state department may adopt an appropriate seal.
As added by P.L.2-1993, SEC.2.

IC 16-19-1-4
Repealed
(Repealed by P.L.100-2012, SEC.48.)



CHAPTER 2. ESTABLISHMENT OF EXECUTIVE BOARD

IC 16-19-2-2
Term of office
Sec. 2. Members of the executive board shall be appointed for terms of four (4) years. Each member shall serve until a successor is appointed and qualified.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-3
Removal for cause; vacancies
Sec. 3. Members of the executive board may be removed by the governor for cause. A vacancy on the executive board shall be filled by appointment by the governor for the unexpired term.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-4
Administrative authority of executive board or appeals board
Sec. 4. The executive board, or an appeals panel if designated by statute, is the ultimate authority under IC 4-21.5 for any matter concerning the state department.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-5
Advisory functions
Sec. 5. In addition to any other statutory duty, the executive board shall serve as an advisory board to the state department.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-6
Meetings
Sec. 6. The executive board shall meet at least one (1) time every

two (2) months and at other times as the executive board considers expedient.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-7
Quorum
Sec. 7. A majority of the executive board members constitutes a quorum for the transaction of official business.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-8
Per diem; traveling expenses
Sec. 8. Each member of the executive board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-9
Chairman
Sec. 9. The members shall elect one (1) member as chairman of the executive board. The chairman shall serve for a term of two (2) years, unless the person's term of office as a member of the executive board expires sooner.
As added by P.L.2-1993, SEC.2.



CHAPTER 3. POWERS AND DUTIES OF STATE DEPARTMENT OF HEALTH AND EXECUTIVE BOARD

IC 16-19-3-1
Supervision of health and life of citizens; necessary powers
Sec. 1. The state department shall supervise the health and life of the citizens of Indiana and shall possess all powers necessary to fulfill the duties prescribed in the statutes and to bring action in the courts for the enforcement of health laws and health rules.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-2
Branch offices; purpose; legislative intent
Sec. 2. (a) The state department may establish, operate, and maintain branch offices. The number of branch offices shall be determined by the state department.
(b) The purpose of authorizing the creation of branch offices is to furnish a more comprehensive and effective health program to the people of Indiana and to provide additional assistance to all local health officials. The legislative intent of this section is to authorize the establishment of branch offices as a means of assisting, but not limiting, the powers possessed by local health agencies.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-3
Facilities for branch offices
Sec. 3. For the purpose of providing facilities for branch offices, the state department may, with the approval of the governor, purchase or lease real property. Structures may be remodeled, repaired, constructed, and maintained. A building may not be constructed upon property not owned in fee simple by the state. All deeds and leases shall be made to the state for the use of the state department. These procedures and powers shall be exercised under IC 4-13-2 where applicable.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-4
Protection and improvement of public health; adoption of rules
Sec. 4. (a) The executive board may, by an affirmative vote of a majority of its members, adopt reasonable rules on behalf of the state department to protect or to improve the public health in Indiana.
(b) The rules may concern but are not limited to the following:
(1) Nuisances dangerous to public health. (2) The pollution of any water supply other than where jurisdiction is in the water pollution control board and department of environmental management.
(3) The disposition of excremental and sewage matter.
(4) The control of fly and mosquito breeding places.
(5) The detection, reporting, prevention, and control of diseases that affect public health.
(6) The care of maternity and infant cases and the conduct of maternity homes.
(7) The production, distribution, and sale of human food.
(8) Except as provided in section 4.4 of this chapter, the conduct of camps.
(9) Standards of cleanliness of eating facilities for the public.
(10) Standards of cleanliness of sanitary facilities offered for public use.
(11) The handling, disposal, disinterment, and reburial of dead human bodies.
(12) Vital statistics.
(13) Sanitary conditions and facilities in public buildings and grounds, including plumbing, drainage, sewage disposal, water supply, lighting, heating, and ventilation, other than where jurisdiction is vested by law in the fire prevention and building safety commission or other state agency.
(14) The design, construction, and operation of swimming and wading pools. However, the rules governing swimming and wading pools do not apply to a pool maintained by an individual for the sole use of the individual's household and house guests.
As added by P.L.2-1993, SEC.2. Amended by P.L.83-2007, SEC.6.

IC 16-19-3-4.1
Rules
Sec. 4.1. The executive board shall adopt reasonable rules to regulate the sanitary operation of tattoo parlors.
As added by P.L.181-1997, SEC.2.

IC 16-19-3-4.2
Body piercing facilities; rules
Sec. 4.2. The executive board shall adopt reasonable rules to regulate the sanitary operation of body piercing facilities.
As added by P.L.166-1999, SEC.1.

IC 16-19-3-4.3
Variances from rules regarding food handling or food establishments
Sec. 4.3. Upon a showing of good cause, the executive board may grant a variance from one (1) or more of the state rules concerning:
(1) food handling machinery; or
(2) sanitary standards for the operation of food establishments.
As added by P.L.266-2001, SEC.8.
IC 16-19-3-4.4
Mobile camps; adoption of rules; enforcement by local health officers
Sec. 4.4. (a) The executive board shall adopt reasonable rules under IC 4-22-2 necessary to protect the health, safety, and welfare of persons living in mobile camps, including provisions relating to sanitary conditions, light, air, safety protection from fire hazards, equipment, maintenance, and operation of the camp, sewage disposal through septic tank absorption fields, and other matters appropriate for the security of the life and health of occupants.
(b) The rules adopted under subsection (a) shall be enforced by local health officers under IC 16-20-1-19 and IC 16-22-8-34(a)(23).
(c) The rules must include the following:
(1) A requirement for an inspection fee necessary to cover all the expenses incurred in the process of conducting inspections of a mobile camp, to be paid by the railroad company operating the mobile camp.
(2) A provision that the inspection fee shall be paid to the:
(A) local health department under IC 16-20-1-2; or
(B) municipal corporation created under IC 16-22-8-6;
before initiation of the inspection. The fee shall be deposited in the general fund of the local health department or the municipal corporation.
(3) A requirement that the railroad company, after the departure of the mobile camp, restore the property upon which the mobile camp existed to its condition before the arrival of the mobile camp.
(4) A provision that the officials of the local health department or the municipal corporation referenced in subdivision (2) may conduct either:
(A) independent inspections of the mobile camp without the presence of the railroad company or a union representative; or
(B) joint inspections of the mobile camp with the presence of the railroad company and a union representative of each craft of employees working for the railroad company.
As added by P.L.83-2007, SEC.7. Amended by P.L.1-2010, SEC.71.

IC 16-19-3-5
Rules for enforcement; exceptions
Sec. 5. The executive board may adopt rules on behalf of the state department for the efficient enforcement of this title, except as otherwise provided. However, fees for inspections relating to weight and measures may not be established by the rules.
As added by P.L.2-1993, SEC.2. Amended by P.L.80-1999, SEC.1.

IC 16-19-3-6
Rules; conformity to laws
Sec. 6. The rules of the state department may not be inconsistent with this title or any other Indiana statute. As added by P.L.2-1993, SEC.2.

IC 16-19-3-6.5
Safety guidelines for children during bad weather conditions
Sec. 6.5. (a) The state department shall adopt guidelines concerning the safety of children during bad weather conditions.
(b) The guidelines adopted under subsection (a) must include a listing of places that are safe during the following types of weather conditions:
(A) Blizzards.
(B) Tornados.
(C) Rain storms.
(D) Lightning storms.
(E) Hail storms.
(F) Wind storms.
(G) Extreme heat.
(H) Any other weather condition for which the National Weather Service issues an advisory, a watch, or a warning.
(c) The guidelines adopted under subsection (a) must cover the following types of events and places where children may be exposed to weather conditions:
(1) Schools and activities organized by schools.
(2) Child care centers and child care homes licensed under IC 12-17.2.
(3) Preschool (as defined in IC 12-7-2-143.5).
(4) Organized sporting events.
(5) Public parks.
(d) The state department shall:
(1) distribute the guidelines adopted under subsection (a) to the department of education, which shall then distribute the guidelines to each:
(A) school corporation; and
(B) nonpublic school; and
(2) make available the guidelines adopted under subsection (a) to any person that:
(A) operates a place; or
(B) organizes or conducts an activity or event;
described in subsection (c).
As added by P.L.110-2005, SEC.1.

IC 16-19-3-7
Sanitary inspections and surveys; indoor air quality inspections; inspection of private property
Sec. 7. (a) The state department may make sanitary inspections and surveys throughout Indiana and of all public buildings and institutions.
(b) The state department may make indoor air quality inspections of all public buildings and institutions that are occupied by an agency of state or local government.
(c) After due notice is given, the state department may enter upon

and inspect private property in regard to the presence of cases of infectious and contagious diseases and the possible cause and source of diseases.
As added by P.L.2-1993, SEC.2. Amended by P.L.104-2003, SEC.3.

IC 16-19-3-8
Sanitation of public buildings and institutions; enforcement
Sec. 8. The state department may enforce all laws and rules concerning the character and location of plumbing, drainage, water supply, disposal of sewage, lighting, heating, and ventilation and all sanitary features of all public buildings and institutions.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-9
Quarantine
Sec. 9. The state department may establish quarantine and may do what is reasonable and necessary for the prevention and suppression of disease.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-10
Epidemics
Sec. 10. The state department may order schools and churches closed and forbid public gatherings when considered necessary to prevent and stop epidemics.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-11
Condemnation or abatement of conditions causative of disease
Sec. 11. The state department may issue an order condemning or abating conditions causative of disease.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-12
Rules and regulations; enforcement; local health officers; removal
Sec. 12. (a) When, in the opinion of the state department:
(1) a local health authority fails or refuses to enforce the laws and rules necessary to prevent and control the spread of communicable or infectious disease declared to be dangerous to the public health; or
(2) a public health emergency exists;
the state department may enforce the orders and rules of the state department within the territorial jurisdiction of the local health authorities. In that situation, the state department may exercise all the powers given by law to local health authorities. All expenses incurred are charges against the respective counties or cities.
(b) In such cases, the failure or refusal of any local health officer or local health board to carry out and enforce the lawful orders and rules of the state department is sufficient cause for the removal of the local health officer or the members of the local health board from

office.
(c) Upon removal of a local health officer or a member of the local health board, the proper county or city authorities shall immediately appoint a successor, other than the person removed, as provided by law for original appointments.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-13
Local health officers; removal from office; grounds
Sec. 13. The state department may remove a local health officer in the state for any of the following reasons:
(1) Intemperance.
(2) Failure to collect vital statistics.
(3) Failure to obey rules.
(4) Failure to keep records.
(5) Failure to make reports.
(6) Failure to answer letters of inquiry of the state department concerning the health of the people.
(7) Neglect of official duty.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-14
Local health officers; removal from office; procedure
Sec. 14. A local health officer may not be removed by the state department except under the procedure provided by law for the removal of an officer or employee for cause by a state officer or agency.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-15
Local health officers; removal from office; ineligibility to reappointment; filling of vacancy
Sec. 15. A health officer removed as provided in this chapter is ineligible to hold the position of health officer for four (4) years. The vacancy shall be filled for the unexpired term in the same manner as the original appointment or employment.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-16
Water pollution; proceedings to abate or prevent; regulation of sanitary systems
Sec. 16. The state department may conduct hearings, issue orders, and take action on behalf of the state for the enforcement of orders as necessary to regulate the use of existing or proposed sanitary systems that do not meet or would not meet health standards established by the state department under law or rule as means, by the use of the state department's police power, to abate or prevent the pollution of streams, rivers, lakes, and other bodies of water.
As added by P.L.2-1993, SEC.2.
IC 16-19-3-17
Hearings; agent or representative of department
Sec. 17. Whenever a hearing is provided for or authorized to be held by the state department, the state department may designate a person as the state department's agent or representative to conduct the hearings. The agent or representative shall conduct the hearings in the manner provided by law.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-18
Enforcement proceedings; injunction
Sec. 18. (a) The state department may bring a proceeding against any person against whom a final order or determination has been made to compel compliance. The court in such an action has jurisdiction to enforce the order or determination by injunction.
(b) Except as otherwise provided, the state department may bring an action to enforce this title, except as otherwise stated. Such an action shall be brought in the name of the state. The court in such an action has jurisdiction to compel or enforce the provisions of this title by injunction.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-19
Vital statistics studies; death and sickness records; provision of information to election division regarding deceased voters
Sec. 19. (a) The state department shall study the vital statistics and endeavor to make intelligent and profitable use of the collected records of death and sickness among the people.
(b) As required under 42 U.S.C. 15483, after January 1, 2006, the department shall provide information to the election division to coordinate the computerized list of voters maintained under IC 3-7-26.3 with the department records concerning individuals identified as deceased under IC 3-7-45.
As added by P.L.2-1993, SEC.2. Amended by P.L.209-2003, SEC.202.

IC 16-19-3-20
Dental public health
Sec. 20. The state department shall provide facilities and personnel for investigation, research, and dissemination of knowledge to the public concerning dental public health.
As added by P.L.2-1993, SEC.2. Amended by P.L.142-1995, SEC.5.

IC 16-19-3-21
Programs for residential care of certain individuals; eligibility; fees
Sec. 21. The state department may:
(1) operate; and
(2) designate local boards that qualify to operate;
programs in the public interest, to provide for the care of certain individuals in each individual's place of residence. Eligibility for

participation includes individuals who come within the purview of the federal Social Security Act (42 U.S.C. 301 et seq.). The state department and the designated local boards shall periodically establish a schedule of reasonable fees for this service and shall collect the fees as prescribed by IC 16-20-1-27.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-22
Poisons; safety and emergency information; telephone answering service
Sec. 22. (a) The state department shall maintain a toll-free telephone answering service to provide information on safety precautions and emergency procedures with regard to poisons.
(b) The telephone number shall be widely disseminated throughout Indiana and shall be manned on a twenty-four (24) hour per day basis.
(c) The telephone companies in Indiana, the state department, all hospitals, and all other boards or commissions registering or licensing health care professions or emergency medical services shall cooperate in making the toll-free telephone number available to the public.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-23
Health care programs; telephone information service
Sec. 23. (a) The state department shall maintain a toll-free telephone line to provide information, referral, follow-up, and personal assistance concerning federal, state, local, and private programs that provide services to children less than twenty-one (21) years of age with long term health care needs. The state department shall provide the telephone service to the following:
(1) Families with children having long term health care needs.
(2) Health care providers.
(3) Employees of state and local governmental entities.
(4) Educators.
(5) Other entities that provide services to children with long term health care needs.
(b) The state department may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-24
Acquired immune deficiency drug assistance program; administration
Sec. 24. The state department shall administer the Indiana acquired immune deficiency drug assistance program.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-24.5
Administration of food and nutrition programs and money Sec. 24.5. The state department shall administer food and nutrition programs and money received under 7 U.S.C. 612, 7 U.S.C. 7501 et seq., and 42 U.S.C. 9922 et seq.
As added by P.L.156-2011, SEC.10.

IC 16-19-3-25
Inspection report; guidelines for release to public
Sec. 25. (a) This section applies to inspections performed by the state department.
(b) Except as provided in this section, until the recipient of an inspection report has had ten (10) calendar days to respond to the inspection report the state department may not release to the public:
(1) the inspection report; or
(2) records relating to the inspection.
(c) The state department shall release to the public an inspection report and records relating to the inspection earlier than the time stated in subsection (b) if the state department determines that the release is necessary to:
(1) protect the public from an imminent threat to health or safety;
(2) protect the consumers of health services from an imminent threat to health or safety; or
(3) protect the public from a gross deception or fraud.
(d) The state department shall release to the public an inspection report and records relating to the inspection earlier than the time period in subsection (b):
(1) if the state department orders closure of a regulated entity; or
(2) after receipt of the regulated entity's written consent to the release of the inspection report and records relating to the inspection.
(e) With respect to a recipient of an inspection performed by the state department, the period of time described in subsection (b) begins as follows:
(1) If the inspection report is personally delivered to the recipient, on the date of delivery.
(2) If the inspection report is deposited in the United States mail, three (3) days after the date of deposit in the United States mail.
(f) After an inspection report is released under this section, the inspection report and records relating to the inspection may be inspected and copied as set forth in IC 5-14-3.
As added by P.L.190-1995, SEC.1.

IC 16-19-3-26
Anatomical gift promotion fund; Indiana Donation Alliance Foundation and Donate Life Indiana report
Sec. 26. (a) The anatomical gift promotion fund is established. The fund consists of amounts distributed to the fund by the auditor of state under IC 9-18-2-16. (b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The state department shall administer the fund. Any expenses incurred in administering the fund shall be paid from the fund.
(d) The money in the fund shall be distributed quarterly to the Indiana Donation Alliance Foundation and Donate Life Indiana for the purpose of implementing an organ, tissue, and marrow registry and to promote organ, tissue, and marrow donation. However, money in the fund may not be distributed under this subsection for any quarter of a year until the annual report for the previous year has been submitted under subsection (f).
(e) The Indiana Donation Alliance Foundation and Donate Life Indiana shall keep information regarding the identity of an individual who has indicated a desire to make an organ or tissue donation confidential.
(f) The Indiana Donation Alliance Foundation and Donate Life Indiana shall submit an annual audited report, including a list of all expenditures, to the:
(1) speaker of the house of representatives;
(2) president pro tempore of the senate;
(3) senate health and provider services committee; and
(4) house public health committee;
before February 1. The report must be in an electronic format under IC 5-14-6.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(h) This subsection applies if the Indiana Donation Alliance Foundation or Donate Life Indiana loses its status as an organization exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code. The Indiana Donation Alliance Foundation and Donate Life Indiana shall report in an electronic format under IC 5-14-6 to the chairpersons of the senate standing committee, as determined by the president pro tempore of the senate, and the house standing committee, as determined by the speaker of the house of representatives, that have subject matter jurisdiction over health issues. The chairpersons shall review the report and recommend to the state department whether to continue distributions under subsection (d).
(i) Any annual reports that were not submitted by the Indiana Donation Alliance Foundation or Donate Life Indiana before March 15, 2011, under subsection (f) must be submitted before August 1, 2012.
(j) This section expires July 1, 2014.
As added by P.L.96-1997, SEC.3. Amended by P.L.63-2000, SEC.2; P.L.131-2001, SEC.1; P.L.81-2002, SEC.2; P.L.3-2004, SEC.1; P.L.147-2007, SEC.3; P.L.154-2012, SEC.2.

IC 16-19-3-27 Department study of septic system technologies; development of plans and specifications; rules
Sec. 27. (a) The state department of health shall:
(1) study the use of:
(A) effluent filters;
(B) recirculation media filters;
(C) aeration treatment units;
(D) drip irrigation;
(E) graveless trenches; and
(F) new technologies;
for residential septic systems that will cause systems to perform satisfactorily as alternatives to currently operating systems that do not perform satisfactorily because of soil characteristics, lot sizes, topographical conditions, or high water tables; and
(2) take all actions necessary to develop plans and specifications for use of the technologies listed in subdivision (1) in residential septic systems.
(b) The executive board shall adopt reasonable rules under IC 4-22-2 to:
(1) promulgate the plans and specifications developed under subsection (a); and
(2) allow for the issuance of operating permits for:
(A) residential septic systems that are installed in compliance with the plans and specifications promulgated under subdivision (1); and
(B) onsite residential sewage discharging disposal systems in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000) that comply with IC 13-18-12-9.
As added by P.L.172-2002, SEC.6.

IC 16-19-3-28
State department designated as lead agency of a statewide trauma care system; rule making authority
Sec. 28. (a) The state department is the lead agency for the development, implementation, and oversight of a statewide comprehensive trauma care system to prevent injuries, save lives, and improve the care and outcome of individuals injured in Indiana.
(b) The state department may adopt rules under IC 4-22-2 concerning the development and implementation of the following:
(1) A state trauma registry.
(2) Standards and procedures for trauma care level designation of hospitals.
As added by P.L.155-2006, SEC.2.

IC 16-19-3-29
Records of coroners denying anatomical gift recoveries
Sec. 29. The state department shall compile and make available for public inspection records of a coroner or designee denying recovery of an anatomical gift as described in IC 36-2-14-22.6(f) and

IC 36-2-14-22.6(g).
As added by P.L.147-2007, SEC.4.

IC 16-19-3-29.2
Automated external defibrillator rules
Sec. 29.2. The state department may adopt rules under IC 4-22-2 to implement the requirements set forth in IC 24-4-15 concerning automated external defibrillators in health clubs.
As added by P.L.129-2007, SEC.1.



CHAPTER 4. STATE HEALTH COMMISSIONER

IC 16-19-4-2
Commissioner; appointment; term; qualifications
Sec. 2. (a) The governor shall appoint the state health commissioner, who serves at the will and pleasure of the governor.
(b) The state health commissioner must hold an unlimited license to practice medicine under IC 25-22.5. It is the intent of the general assembly that the office of the state health commissioner be held by a person who is qualified by training and experience to administer the affairs of the state department.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-3
Commissioner; oath of office
Sec. 3. The state health commissioner shall take an oath of office before exercising the authority of the office of secretary or attending to full-time duties as the state health commissioner.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-4
Commissioner; ethics and conflicts of interest; practice of medicine
Sec. 4. (a) The state health commissioner is governed in the performance of the state health commissioner's official duties by IC 4-2-6 and IC 35-44.1-1-4 concerning ethics and conflict of interest.
(b) To learn professional skills and to become familiar with new developments in the field of medicine, the state health commissioner may, in an individual capacity as a licensed physician and not in an official capacity as state health commissioner, engage in the practice of medicine if the practice of medicine does not interfere with the performance of the state health commissioner's duties as state health commissioner.
As added by P.L.2-1993, SEC.2. Amended by P.L.126-2012, SEC.36.

IC 16-19-4-5
Commissioner; practice of medicine; liability of state
Sec. 5. Any medical care provided to a patient by the state health commissioner is provided by the state health commissioner in an individual capacity as a licensed physician and the state is not liable for any act performed by the state health commissioner in this capacity. As added by P.L.2-1993, SEC.2.

IC 16-19-4-6
Commissioner; salary
Sec. 6. The state health commissioner is entitled to receive a salary in an amount to be fixed by the executive board with the approval of the governor.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-7
Repealed
(Repealed by P.L.100-2012, SEC.49.)

IC 16-19-4-8
Divisions and subdivisions
Sec. 8. (a) The state health commissioner may, subject to the approval of the executive board, organize the personnel and functions of the state department into divisions and subdivisions to carry out the state health commissioner's powers and duties and the powers and duties of the state department.
(b) The state health commissioner may periodically consolidate, divide, or abolish divisions and subdivisions as is necessary to carry out those powers and duties.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-9
Commissioner to comment on proposed rules
Sec. 9. (a) This section applies:
(1) when a proposed rule is published in the Indiana Register by:
(A) the office of the secretary of family and social services;
(B) a division of family and social services; or
(C) the office of Medicaid policy and planning; and
(2) if the state department has rule making authority in an area similar to the area that would be affected by the proposed rule.
(b) The commissioner shall submit written comments on a proposed rule to the entity described in subsection (a) that proposed the rule not more than thirty (30) days after the rule is published in the Indiana Register.
As added by P.L.11-1995, SEC.2.



CHAPTER 5. FEES

IC 16-19-5-2
Serological test for marriage license; residential care provided under IC 16-19-3-21
Sec. 2. In addition to other fees provided by this title, the state department shall charge and collect the following fees:
(1) For performance of any standard serological test for an applicant for a marriage license, two dollars and fifty cents ($2.50).
(2) Fees prescribed in IC 16-19-3-21.
As added by P.L.2-1993, SEC.2.

IC 16-19-5-3
License and permit fee collections; deposits; expense payments
Sec. 3. (a) All license and permit fees collected by the state department under this title shall be deposited monthly with the treasurer of state and become a part of the state general fund, unless stated otherwise.
(b) All expenses of the enforcement of this title shall be paid out of any appropriate appropriation, unless stated otherwise.
As added by P.L.2-1993, SEC.2.

IC 16-19-5-4
Weights and measures fund
Sec. 4. (a) The weights and measures fund is established for the purpose of providing funds for training and equipment for weights and measures inspectors and the state metrology laboratory. The state department shall administer the fund. (b) The fund consists of fees collected under section 1(b)(7) of this chapter.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.80-1999, SEC.3.



CHAPTER 6. ADMINISTRATIVE UNIT FOR SPECIAL INSTITUTIONS

IC 16-19-6-2
Commission defined
Sec. 2. As used in this chapter, "commission" refers to the commission for special institutions.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-3
Creation of unit
Sec. 3. The administrative unit for special institutions is created within the state department.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-4
Administrative head; duties
Sec. 4. The state health commissioner is the administrative head of the administrative unit and shall do the following:
(1) Exercise general supervision and control of the administrative unit.
(2) Direct the medical and physical care, education, and rehabilitation of persons in the institutions that are under the control and supervision of the administrative unit.
(3) Employ the personnel necessary to perform the duties imposed upon the administrative unit and the state health commissioner by this chapter.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-5
Institutions under administrative control of commissioner
Sec. 5. The state health commissioner has complete administrative control and responsibility for the Indiana Soldiers' and Sailors' Children's Home.
As added by P.L.2-1993, SEC.2. Amended by P.L.69-1999, SEC.3; P.L.21-2008, SEC.17.

IC 16-19-6-6
Institutions; superintendents; powers and duties; appointment; removal
Sec. 6. (a) Each of the institutions named in section 5 of this chapter is under the administrative control of a superintendent who has the powers, duties, and qualifications provided by law for each of the respective superintendents or as may be otherwise prescribed

or delegated by the state health commissioner (including the authority to execute contracts for a special institution named in section 5 of this chapter) insofar as the powers, duties, and qualifications are not in conflict with this chapter.
(b) Each of the superintendents shall be appointed by the state health commissioner. A superintendent may be removed only by the state health commissioner. The superintendent of any of the special institutions listed in section 5 of this chapter shall be administratively responsible to the state health commissioner.
As added by P.L.2-1993, SEC.2. Amended by P.L.142-1995, SEC.6.

IC 16-19-6-7
Repealed
(Repealed by P.L.100-2012, SEC.50.)

IC 16-19-6-8
Institutions; superintendents; salary
Sec. 8. The superintendent of a special institution named in section 5 of this chapter is entitled to receive a salary in an amount to be fixed by the state health commissioner subject to the approval of the governor and the budget agency.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-9
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-19-6-10
Application of IC 4-13-2
Sec. 10. IC 4-13-2 applies to the following:
(1) The administrative unit.
(2) The state health commissioner in the state health commissioner's capacity as administrative head of the administrative unit.
(3) All agencies, officers, or institutions subject to the jurisdiction or the supervision of the administrative unit or the state health commissioner.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-11
Employee bonds and crime policies
Sec. 11. (a) The following persons shall furnish an individual public official bond, if the state health commissioner requires, in an amount determined by the state health commissioner, payable to the state and conditioned upon the faithful performance of that person's duties:
(1) Each superintendent of an institution subject to the jurisdiction or the supervision of the administrative unit.
(2) An officer or employee of the administrative unit or of any agency or institution. (b) A bond required under this section is subject to the approval of the insurance commissioner, and shall be filed in the office of the secretary of state.
(c) The premiums for the bonds shall be payable from the funds of the administrative unit.
(d) The state health commissioner, at the state health commissioner's election, may secure a standard form blanket bond or crime insurance policy endorsed to include faithful performance covering all or any part of the officers and employees of the state department. However, the blanket bond or crime insurance policy must be in an amount of not less than fifty thousand dollars ($50,000).
(e) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.2-1993, SEC.2. Amended by P.L.49-1995, SEC.10.

IC 16-19-6-12
Notice regarding requests for names of nursing personnel or direct care staff
Sec. 12. (a) Each special institution designated under section 5 of this chapter shall post a notice that a resident, the legal representative of the resident, or another individual designated by the resident may request from the individual in charge of each shift information that designates the names of all nursing personnel or direct care staff on duty by job classification for the:
(1) wing;
(2) unit; or
(3) other area as routinely designated by the special institution;
where the resident resides.
(b) The notice required under subsection (a) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the superintendent of the special institution; and
(B) toll free telephone number for filing complaints with the state department.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the information described in subsection (a) from the individual in charge of each shift, the resident, the legal representative of the resident, or other individual designated by the resident may do any of the following:
(A) Contact the superintendent of the special institution.
(B) File a complaint with the state department by using the state department's toll free telephone number.
(c) The state department may adopt rules under IC 4-22-2 to carry

out this section.
As added by P.L.108-2000, SEC.3.

IC 16-19-6-13
Semiannual statistical reports
Sec. 13. (a) The state health commissioner shall produce a statistical report semiannually for each special institution designated in section 5 of this chapter. The statistical report must list the following information:
(1) The number of total hours worked in the special institution by each classification of personnel for which the state health commissioner maintains data.
(2) The resident census of the special institution for which the state health commissioner maintains data.
(b) The state health commissioner shall provide a compilation of the statistical reports prepared under subsection (a) to the following:
(1) Each special institution designated in section 5 of this chapter.
(2) The state department.
(3) The state ombudsman.
(c) Each special institution designated in section 5 of this chapter shall:
(1) make available in a place that is readily accessible to residents and the public a copy of the compilation of statistical reports provided under this section; and
(2) post a notice that a copy of the compilation of statistical reports may be requested from the individual in charge of each shift.
(d) The notice required under subsection (c)(2) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the superintendent of the special institution; and
(B) toll free telephone number for filing complaints with the state department.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the compilation of statistical reports from the individual in charge of each shift, the resident, the legal representative of the resident, or other individual designated by the resident may do any of the following:
(A) Contact the superintendent of the special institution.
(B) File a complaint with the state department by using the state department's toll free telephone number.
(e) The state department may adopt rules under IC 4-22-2 to carry out this section. As added by P.L.108-2000, SEC.4.



CHAPTER 7. DIVISION OF WEIGHTS AND MEASURES

IC 16-19-7-2
Rights, powers, and duties
Sec. 2. The division of weights and measures has all the rights, duties, and powers provided under IC 24-4-4 and IC 24-6.
As added by P.L.2-1993, SEC.2. Amended by P.L.87-1994, SEC.6.

IC 16-19-7-3
Penalties; compliance orders; proceedings
Sec. 3. (a) In addition to the other remedies provided in this chapter, the state department shall adopt a schedule of civil penalties that may be levied to enforce the provisions of either of the following:
(1) This chapter.
(2) The rules adopted under this chapter by the state department.
(b) A penalty included in the schedule of civil penalties adopted under subsection (a) may not exceed one thousand dollars ($1,000) for each violation for each day.
(c) The state department may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or the state department's designated agent in the performance of duties under this chapter.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce this chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.2.



CHAPTER 8. STATE HEALTH LABORATORY

IC 16-19-8-2
Location; purpose; fees
Sec. 2. (a) The state health laboratory shall be located at Indianapolis and shall be used to:
(1) analyze foods and drugs for the purpose of enforcing the pure food and drug laws; and
(2) perform sanitary analyses, pathological examinations, and studies in hygiene and preventive medicine;
to aid in the enforcement of the health laws and for no other purpose.
(b) All work done in the state health laboratory must be done exclusively and entirely for the public benefit.
(c) The state department may establish fee schedules and charges for services provided by the state health laboratory.
As added by P.L.2-1993, SEC.2.

IC 16-19-8-3
Superintendent, chemist, and other employees; compensation
Sec. 3. (a) For the conduct of the state health laboratory, the state department shall employ and appoint a superintendent other than the state health commissioner.
(b) The superintendent shall have charge of and manage the state health laboratory. The superintendent is entitled to receive a salary established by the state department subject to approval by the budget agency. The superintendent must be learned and skilled in bacteriology and pathology.
(c) The state department shall also employ a skilled chemist, whose salary is established by the state department subject to approval by the budget agency.
(d) Both appointees must be temperate, healthy, well recommended, and of good moral character.
(e) The state department may employ employees the state department considers necessary for the successful conduct of the laboratory. The state department may define the duties and fix the compensation of the employees, whose employment is by consent of the governor.
As added by P.L.2-1993, SEC.2.



CHAPTER 9. CLINICAL LABORATORIES

IC 16-19-9-2
Rules
Sec. 2. The state department is the designated state agency to adopt rules under IC 4-22-2 to carry out the purposes of the Clinical Laboratory Improvement Amendments of 1988 (P.L.100-578) (42 U.S.C. 201, 263a).
As added by P.L.2-1993, SEC.2.



CHAPTER 10. STATE HEALTH DATA CENTER

IC 16-19-10-2
Health data defined
Sec. 2. As used in this chapter, "health data" means information on the following:
(1) A person's:
(A) health status;
(B) ethnicity; and
(C) gender.
(2) The cost, availability, and use of health resources and services.
The term includes vital statistics and vital records as described in this title.
As added by P.L.2-1993, SEC.2. Amended by P.L.142-1995, SEC.8.

IC 16-19-10-3
Establishment
Sec. 3. The state department shall establish the state health data center.
As added by P.L.2-1993, SEC.2.

IC 16-19-10-4
Duties
Sec. 4. The center shall do the following:
(1) Collect and process health data.
(2) Maintain statistics concerning gender and ethnicity and provide the information to the state department of health annually.
(3) Improve the quality, timeliness, and comparability of health statistics.
(4) Analyze and disseminate information about the health status of Indiana residents.
(5) Provide access to health data to persons who are permitted to obtain the data under this chapter.
(6) Support the goals and objectives of the Cooperative Health Statistics System established by the federal National Center for Health Statistics.
As added by P.L.2-1993, SEC.2. Amended by P.L.142-1995, SEC.9.

IC 16-19-10-5
Rules
Sec. 5. (a) Except as provided in subsection (b), the state

department shall adopt rules under IC 4-22-2 to carry out this chapter.
(b) The state department may not adopt a rule that restricts a person's access to health data unless the right to inspect and copy that health data is specifically restricted by statute.
As added by P.L.2-1993, SEC.2.

IC 16-19-10-6
State department surveys; confidentiality
Sec. 6. (a) The state department may conduct surveys:
(1) concerning the health status of Indiana residents; and
(2) evaluating the effectiveness of the state department's programs.
(b) Information contained in a survey described in subsection (a) that identifies or could be used to determine the identity of a person responding to the survey is confidential. All other information contained in the survey is not confidential and is available for inspection and copying under IC 5-14-3.
(c) For purposes of this section, "survey" does not include data or information that is generated, collected, or transferred under IC 16-21-6-7 or IC 16-39-5-3.
As added by P.L.261-2003, SEC.14.

IC 16-19-10-7
Medical or epidemiological information; form of disclosure; consent
Sec. 7. (a) This section does not apply to medical or epidemiological information protected from disclosure under IC 16-41-8-1 or data or information that is confidential under IC 16-21-6-7 or IC 16-39-5-3.
(b) Except as provided in subsection (c), medical or epidemiological information:
(1) collected from or volunteered by a person; and
(2) that results in or from:
(A) a public health surveillance;
(B) a public health investigation; or
(C) an epidemiological investigation or study;
may be released only in a form that protects the identity of a person whose medical or epidemiological information was obtained.
(c) Medical or epidemiological information described in subsection (b) may be released in a form that does not protect the identity of a person whose medical or epidemiological information was obtained if:
(1) the person consents in writing to the release of the person's medical or epidemiological information; or
(2) the investigation or study results in an administrative or a judicial proceeding and release of the medical or epidemiological information is ordered by the administrative law judge or the court.
As added by P.L.261-2003, SEC.15.
IC 16-19-10-8
Counterterrorism symptom and health syndrome data collection
Sec. 8. (a) The state department shall support the goals and objectives of the state's counterterrorism programs by collecting data related to:
(1) symptoms; and
(2) health syndromes;
from outbreaks or suspected outbreaks of diseases or other health conditions that may be a danger to public health.
(b) A health care provider or other entity that collects data described in subsection (a) shall report to the state department in accordance with rules adopted under section 5 of this chapter.
(c) The state department shall establish reporting, monitoring, and prevention procedures for data collected under this section.
(d) Data:
(1) collected under subsection (a); or
(2) reported under subsection (b);
from which the identity of an individual may be ascertained are confidential.
As added by P.L.8-2004, SEC.1.



CHAPTER 11. PROTECTION AND REGULATION OF STATE DEPARTMENT OF HEALTH PROPERTY

IC 16-19-11-2
Powers of security officers
Sec. 2. (a) Except as provided in subsection (b), security officers appointed under this chapter have general police powers, including the power to arrest, without process, all persons who within the view of the security officers commit any offense. The security officers have the same common law and statutory powers, privileges, and immunities as sheriffs and constables.
(b) Security officers appointed under this chapter may serve civil process only to the extent authorized by the appointing authority. In addition, security officers are denied those powers expressly forbidden to security officers by the appointing authority.
(c) In addition to any other powers or duties, the security officers have the duty to enforce, and to assist the officials of the state department or special institution in the enforcement of, the rules of the state department or special institution, and to assist and cooperate with other law enforcement agencies and officers.
(d) The security officers may exercise the powers granted under this section only upon any real property owned or occupied by the state department or special institutions, including the streets passing through and adjacent to those properties. Additional jurisdiction may be established by agreement with the chief of police of the municipality, sheriff of the county, or the appropriate law enforcement agency where the property is located depending upon the jurisdiction involved.
As added by P.L.2-1993, SEC.2.

IC 16-19-11-3
Traffic and parking regulations
Sec. 3. (a) The state health commissioner may regulate the traffic

and parking of motor vehicles, bicycles, or other vehicles, as well as the traffic of pedestrians, on, over, and across the streets, roads, paths, and grounds of real property owned, used, occupied, or controlled by the state department or special institution. The rules applicable to traffic and parking may include the following provisions:
(1) Provisions governing the registration, speed, operation, parking, and times, places, and manner of use of motor vehicles, bicycles, and other vehicles.
(2) Provisions prescribing penalties for the violation of rules, including the following:
(A) The imposition of reasonable charges, the removing and impounding (at the expense of the violator) of vehicles that are operated or parked in violation of the rules.
(B) The denial of permission to operate vehicles on the property of the state department or special institution.
(3) Provisions establishing reasonable charges and fees for the registration of vehicles and for the use of parking spaces or facilities owned or occupied by the state department or special institution.
(b) This section does not limit or restrict the powers of any other governmental authority having jurisdiction over public streets, roads, alleys, or ways.
As added by P.L.2-1993, SEC.2.

IC 16-19-11-4
Assistance of law enforcement officers; powers of assisting officers
Sec. 4. The state health commissioner may empower one (1) or more officials of the board of any of the special institutions to request the assistance of law enforcement officers of the state, counties, cities, or towns, when it appears necessary to do so. When a law enforcement officer is on the property of the state department or special institution by virtue of a request, the law enforcement officer has all powers conferred by this chapter upon the security officers appointed under this chapter in addition to the powers otherwise conferred upon law enforcement officers.
As added by P.L.2-1993, SEC.2.



CHAPTER 12. PENALTIES



CHAPTER 13. OFFICE OF WOMEN'S HEALTH

IC 16-19-13-2
Establishment
Sec. 2. The office of women's health is established within the state department.
As added by P.L.52-1999, SEC.3.

IC 16-19-13-3
Purposes
Sec. 3. The office is established for the following purposes:
(1) To educate and advocate for women's health by requesting that the state department, either on its own or in partnership with other entities, establish appropriate forums, programs, or initiatives designed to educate the public regarding women's health, with an emphasis on preventive health and healthy lifestyles.
(2) To assist the state health commissioner in identifying, coordinating, and establishing priorities for programs, services, and resources the state should provide for women's health issues and concerns relating to the reproductive, menopausal, and postmenopausal phases of a woman's life, with an emphasis on postmenopausal health.
(3) To serve as a clearinghouse and resource for information regarding women's health data, strategies, services, and programs that address women's health issues, including the following:
(A) Diseases that significantly impact women, including heart disease, cancer, and osteoporosis.
(B) Menopause.
(C) Mental health.
(D) Substance abuse.
(E) Sexually transmitted diseases.
(F) Sexual assault and domestic violence.
(4) To collect, classify, and analyze relevant research information and data conducted or compiled by:
(A) the state department; or
(B) other entities in collaboration with the state department;
and to provide interested persons with information regarding the research results, except as prohibited by law.
(5) To develop and recommend funding and program activities for educating the public on women's health initiatives, including the following: (A) Health needs throughout a woman's life.
(B) Diseases that significantly affect women, including heart disease, cancer, and osteoporosis.
(C) Access to health care for women.
(D) Poverty and women's health.
(E) The leading causes of morbidity and mortality for women.
(F) Special health concerns of minority women.
(6) To make recommendations to the state health commissioner regarding programs that address women's health issues for inclusion in the state department's biennial budget and strategic planning.
(7) To seek funding from private or governmental entities to carry out the purposes of this chapter.
(8) To prepare materials for publication and dissemination to the public on women's health.
(9) To conduct public educational forums in Indiana to raise public awareness and to educate citizens about women's health programs, issues, and services.
(10) To coordinate the activities and programs of the office with other entities that focus on women's health or women's issues, including the Indiana commission for women (IC 4-23-25-3).
(11) To represent the state health commissioner, upon request, before the general assembly and the Indiana commission for women established by IC 4-23-25-3.
(12) To provide an annual report to the governor, the legislative council, and the Indiana commission for women regarding the successes of the programs of the office, priorities and services needed for women's health in Indiana, and areas for improvement. A report provided under this subdivision to the legislative council must be in an electronic format under IC 5-14-6.
This section does not allow the director or any employees of the office to advocate, promote, refer to, or otherwise advance abortion or abortifacients.
As added by P.L.52-1999, SEC.3. Amended by P.L.28-2004, SEC.135.

IC 16-19-13-4
Staff appointments
Sec. 4. (a) The state health commissioner shall appoint persons to staff the office, including:
(1) the director of the office; and
(2) any other employees that the state health commissioner determines are necessary.
(b) The employees appointed under subsection (a)(2) shall report to the director. The director shall report to the state health commissioner.
(c) The director shall supervise the employees assigned to the office. (d) The director shall oversee the administrative functions of the office.
As added by P.L.52-1999, SEC.3.

IC 16-19-13-5
Advisory committee
Sec. 5. (a) The state health commissioner shall appoint an advisory committee on women's health to assist in advising the director regarding the duties required under this chapter.
(b) The advisory committee is comprised of persons with an expertise in and a knowledge of women's health issues in Indiana.
(c) The state health commissioner shall:
(1) determine the number of persons to serve on the advisory committee;
(2) appoint a chairperson or co-chairpersons for the advisory committee; and
(3) establish the policies and procedures under which the advisory committee operates.
As added by P.L.52-1999, SEC.3.

IC 16-19-13-6
Repealed
(Repealed by P.L.126-2006, SEC.4.)



CHAPTER 14. OFFICE OF MINORITY HEALTH

IC 16-19-14-2
"Minority"
Sec. 2. As used in this chapter, "minority" means an individual identified as any of the following:
(1) Black or African-American.
(2) Hispanic or Latino.
(3) Asian.
(4) American Indian.
(5) Alaska Native.
(6) Native Hawaiian and other Pacific Islander.
As added by P.L.38-2010, SEC.4.

IC 16-19-14-3
"Office"
Sec. 3. As used in this chapter, "office" refers to the office of minority health established by this chapter.
As added by P.L.38-2010, SEC.4.

IC 16-19-14-4
Office of minority health established
Sec. 4. The office of minority health is established within the state department.
As added by P.L.38-2010, SEC.4.

IC 16-19-14-5
Minority health initiative duties
Sec. 5. The office shall perform the minority health initiative duties set forth in IC 16-46-11.
As added by P.L.38-2010, SEC.4.

IC 16-19-14-6
Appointments; supervision
Sec. 6. (a) The state health commissioner shall appoint individuals to staff the office, including:
(1) the director of the office; and
(2) any other employees that the state health commissioner determines are necessary.
(b) The employees appointed under subsection (a)(2) shall report to the director. The director shall report to at least an appointed assistant commissioner.
(c) The director shall supervise the employees assigned to the

office.
(d) The director shall oversee the administrative functions of the office.
As added by P.L.38-2010, SEC.4.

IC 16-19-14-7
Expiration of chapter
Sec. 7. This chapter expires July 1, 2014.
As added by P.L.38-2010, SEC.4.



CHAPTER 15. HEALTH CARE FACILITY ADVISORY COUNCIL

IC 16-19-15-2
Members
Sec. 2. (a) The council consists of twenty (20) members as follows:
(1) The commissioner or the commissioner's designee.
(2) The secretary of family and social services or the secretary's designee.
(3) The following members appointed by the governor:
(A) One (1) physician licensed under IC 25-22.5 who primarily practices in acute care.
(B) One (1) physician licensed under IC 25-22.5 who primarily practices in long term care.
(C) One (1) registered nurse licensed under IC 25-23 who is employed in an acute care facility.
(D) One (1) registered nurse licensed under IC 25-23 who is employed in a long term care facility.
(E) One (1) registered nurse licensed under IC 25-23 who is employed by a home health agency.
(F) One (1) residential care administrator.
(G) Two (2) individuals who are employed as hospital administrators.
(H) One (1) individual who is employed as an administrator of a freestanding ambulatory outpatient surgical center.
(I) Two (2) individuals who are employed as long term care facility administrators, as follows:
(i) One (1) individual who is employed at a for-profit facility.
(ii) One (1) individual who is employed at a nonprofit facility.
(J) One (1) individual who is employed by a home health agency as:
(i) an administrator; or
(ii) a director of nursing.
(K) One (1) individual who:
(i) represents the interests of senior citizens; and
(ii) has experience as a health care advocate for senior citizens and may represent a statewide organization.
(L) One (1) individual who:
(i) represents the interests of people with disabilities; and
(ii) has experience as a health care advocate for people with disabilities and may represent a statewide organization. (M) One (1) individual who:
(i) represents the interests of people with chronic or acute health care needs; and
(ii) has experience as a health care advocate for people with chronic or acute health care needs and may represent a statewide organization.
(N) Two (2) individuals employed by any one (1) of the following:
(i) A school of public health.
(ii) A school of nursing.
(iii) A school of medicine.
(iv) A school of allied health.
(v) A health care research organization.
(vi) A quality improvement organization.
(O) One (1) individual who is employed by a hospice agency as:
(i) an administrator; or
(ii) a director of nursing.
The governor shall appoint one (1) member under this subsection as chairperson and one (1) member as vice chairperson of the council.
(b) The commissioner or the commissioner's designee shall serve as secretary of the council.
(c) Except for an individual appointed under subsection (a)(3)(C) through (a)(3)(J), a member of the council may not:
(1) have a pecuniary interest in the operation of;
(2) have an ownership interest in;
(3) serve as a voting member of the governing body of; or
(4) provide professional services through employment or under contract to;
an institution, facility, or agency licensed by the state department.
(d) The governor shall make the initial appointments under subsection (a)(3) to the council with the terms of office beginning July 1, 2011, and serving terms as follows:
(1) Eight (8) members shall be appointed for a term of four (4) years.
(2) Eight (8) members shall be appointed for a term of two (2) years.
After the initial term of office for the council, a member shall be appointed for a term of four (4) years.
(e) Any vacancy on the council shall be filled by the governor for the remainder of the unexpired term in the same manner as the original appointment.
As added by P.L.156-2011, SEC.11; P.L.197-2011, SEC.56.

IC 16-19-15-3
Per diem
Sec. 3. (a) A member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b).
(b) A member of the council is entitled to reimbursement for

traveling expenses as provided in IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.156-2011, SEC.11; P.L.197-2011, SEC.56.

IC 16-19-15-4
Meetings
Sec. 4. (a) The chairperson shall call the first meeting of the council not more than sixty (60) days after the appointment of all the members to the council. The council shall meet at least three (3) times each year on dates fixed by the council.
(b) The chairperson may call a special meeting of the council at the commissioner's request or upon the written request of at least four (4) members of the council.
(c) Ten (10) members of the council constitute a quorum for the transaction of business. The affirmative votes of a majority of the members are required for the council to take action on any measure.
(d) The chairperson may approve the creation of a subcommittee at the request of a majority of the council members. A subcommittee member:
(1) serves at the pleasure of the council; and
(2) does not receive travel reimbursement or per diem.
As added by P.L.156-2011, SEC.11; P.L.197-2011, SEC.56.

IC 16-19-15-5
Duties
Sec. 5. (a) The council shall serve as an advisory body to the state department regarding facilities and entities licensed under the following:
(1) IC 16-21.
(2) IC 16-25.
(3) IC 16-27.
(4) IC 16-28.
(b) The council may do the following:
(1) Propose rules to the executive board.
(2) Recommend issuance of interpretative guidelines when necessary to assist a facility or entity in meeting the requirements of a rule adopted under:
(A) IC 16-21-1;
(B) IC 16-27-0.5; or
(C) IC 16-28-1.
An interpretative guideline is not a rule and may not be used to contravene a rule.
(c) The council shall do the following:
(1) Propose rules as set forth in the following:
(A) IC 16-21-1-7.
(B) IC 16-21-2-14.
(C) IC 16-27-0.5-9.
(D) IC 16-28-1-7. (E) IC 16-28-1-11.
(F) IC 16-28-6-2.
(2) Advise the state department as set forth in the following:
(A) IC 16-27-0.5.
(B) IC 16-28-1-7(4).
(3) Make recommendations to the fire prevention and building safety commission as set forth in IC 16-28-1-7(2).
(4) Classify health facilities in health care categories as required in IC 16-28-1-7.
As added by P.L.156-2011, SEC.11; P.L.197-2011, SEC.56.

IC 16-19-15-6
Transfer of liabilities, property, records, and other assets
Sec. 6. Beginning July 1, 2011, the liabilities, property, records, and other assets that belonged to the following councils are transferred to the health care facility advisory council:
(1) The hospital council (established by IC 16-21-1-1, before its repeal).
(2) The home health care services and hospice services council (established by IC 16-27-0.5-1, before its repeal).
(3) The health facilities council (established by IC 16-28-1-1, before its repeal).
As added by P.L.156-2011, SEC.11; P.L.197-2011, SEC.56.






ARTICLE 20. LOCAL HEALTH DEPARTMENTS

CHAPTER 1. POWERS AND DUTIES OF LOCAL HEALTH DEPARTMENTS

IC 16-20-1-2
Operation as local government agency
Sec. 2. A local health department shall operate as an agency of local government administratively responsible to the appropriate county or city executive.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-3
Procedural rules
Sec. 3. The board of each local health department may adopt procedural rules for the board's guidance and to establish administrative and personnel policies of the local health department that are consistent with the administrative operating policy of the appointing authority.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-4
Board organization and officers
Sec. 4. The board of each local health department shall, immediately after appointment, meet and organize. The board shall elect a chairman, vice chairman, and other officers the board considers necessary.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-5
Annual budget
Sec. 5. The board of each local health department shall submit an annual budget to the county executive, county fiscal body, and city fiscal body concerned with approval of the budget at the regular time for consideration of annual budgets.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-6
Offices and equipment Sec. 6. The board of each local health department shall provide, equip, and maintain suitable offices, facilities, and appliances for the health department.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-7
Annual report
Sec. 7. The board of each local health department shall publish in pamphlet form, within ninety (90) days after January 1, for free distribution, an annual report for the previous year showing the following:
(1) The amount of money received from all sources.
(2) The name of any donor.
(3) How all money has been expended and for what purpose.
(4) Other statistics and information concerning the work of the health department that the board considers to be of general interest.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-8
Health and planning services contracts
Sec. 8. (a) The board of each local health department may enter into contract with the state department, other local boards of health, other units of government, a private individual, or a corporation for the provision of health services within the board's jurisdiction. The private contracts are subject to approval of the county executive or city executive.
(b) A local board of health, a county executive, or a city fiscal body may contract with or purchase from any individual, organization, limited liability company, partnership, or corporation planning services considered essential to the development of an effective community health program.
As added by P.L.2-1993, SEC.3. Amended by P.L.8-1993, SEC.250.

IC 16-20-1-9
Duties of officers and employees
Sec. 9. The board of each local health department shall prescribe the duties of all officers and employees.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-10
Records; minutes
Sec. 10. The local health officer shall keep full and permanent records of the public health work of the local health department and minutes of all meetings of the board of the local health department.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-11
Monthly reports; approval; permanent records
Sec. 11. The local health officer shall make a monthly report of

the work done by the local health department to the board of the local health department. After the report is approved by the board, the local health officer shall make the report a permanent record.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-12
Activities reports to state department
Sec. 12. Reports of local health department activities shall be made to the state department, as required by the rules of the state department.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-13
Local health officer or representative; consultative meetings with state department; expenses
Sec. 13. (a) The local health officer or a representative of all county or city boards of health shall attend meetings of the state department, when requested by the state department, for consultation concerning any matter concerning public health.
(b) The expenses of the local health officer or representative must be paid out of the health fund of the county or the city where the board of health is established, in an amount determined by the local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-14
Personnel; delegation of duties on the basis of agent-principal relation; water well inspections
Sec. 14. (a) Local health officers may appoint and employ public health nurses, environmental health specialists, computer programmers, clerks, other personnel, and an administrator of public health, subject to the confirmation of the local board of health, as is necessary and reasonable to carry out and perform the duties of the local health department.
(b) Except as provided in subsection (d), the employees of local health departments shall perform any of the duties of the health officer delegated by the health officer, with the approval of the local board of health, on the basis of an agent-principal relation.
(c) The public health personnel of local health departments:
(1) must meet the minimum qualification requirements of the local board of health;
(2) by local ordinance, become part of the county classification system for the respective public health personnel positions; and
(3) shall perform additional duties prescribed by the rules of the state department and local board of health under the general supervision of the local health officer.
(d) If an appointee or employee of a local health officer is not a licensed water well driller under IC 25-39-3, the appointee or employee may not inspect the drilling of a water well.
As added by P.L.2-1993, SEC.3. Amended by P.L.105-1999, SEC.1;

P.L.121-2007, SEC.1; P.L.134-2008, SEC.9.

IC 16-20-1-15
Compensation
Sec. 15. (a) The board of city health departments shall recommend and the city fiscal body shall fix the compensation of employees of the city health department.
(b) The county fiscal body shall fix the compensation of the employees of county health departments, in the manner provided by IC 36-2-5 or IC 36-3-6, after consideration of the recommendations of the local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-16
Salaries and expenses; authorized payment
Sec. 16. The board of each local health department shall authorize payment of salaries and all other department expenses from the proper fund.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-17
Vital statistics; birth and death records
Sec. 17. (a) The local health officer shall collect, record, and report to the state department the vital statistics for the local health officer's area of jurisdiction.
(b) The local health officer shall be the registrar of births and deaths. After making a birth or death record, the local health officer shall, by the fourth day of each month, forward the original record to the state department.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-18
Financial assistance; approval
Sec. 18. A health officer may, on behalf of the local board of health, receive financial assistance from an individual, an organization, or the state or federal government. The financial assistance must be approved by the county executive or city fiscal body and the local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-19
Enforcement
Sec. 19. Local health officers shall enforce the health laws, ordinances, orders, rules, and regulations of the officer's own and superior boards of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-20
Proposed rules and ordinances; fiscal impact statement
Sec. 20. A proposed rule of the state department or a local board

of health mandating additional or revised local services must include a general fiscal impact statement of the rule or ordinance.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-21
Communicable disease control; powers
Sec. 21. Each local health board has the responsibility and authority to take any action authorized by statute or rule of the state department to control communicable diseases. The board of each local health department or a designated representative may make sanitary and health inspections to carry out this chapter and IC 16-20-8.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-22
Sanitary inspections and surveys of public buildings and institutions
Sec. 22. Local health officers may make sanitary inspections and surveys of all public buildings and institutions.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-23
Inspection of private property by local health officer; consent by owner; exceptions; court order; property in which officer has interest
Sec. 23. (a) Upon:
(1) showing official identification; and
(2) except as provided in subsection (b), receiving consent of the owner or occupant of the premises;
a local health officer or the officer's designee may enter any premises at any reasonable time and inspect, investigate, evaluate, conduct tests, or take specimens or samples for testing that may be reasonably necessary to determine compliance with public health laws and rules and for the prevention and suppression of disease.
(b) A local health officer or the officer's designee shall obtain the consent of the owner or the occupant of the premises under subsection (a), except as provided in any of the following circumstances:
(1) Subject to subsection (c), the local health officer or the officer's designee obtains an order from a circuit or superior court in the jurisdiction where the premises is located to authorize the inspection, investigation, evaluation, testing, or taking of specimens or samples for testing.
(2) An emergency condition that poses an imminent and serious threat to the health of an individual or the public and the local health officer or the officer's designee believes that a delay could result in a greater health risk.
(3) Entry by a local health officer or the officer's designee to a public place or an area in plain and open view to determine compliance with public health laws and rules. (4) Entry under the terms and conditions of a license issued by the local health department at any reasonable time if reasonably necessary to determine compliance with public health laws and rules and the terms and conditions of the license.
(c) A court described in subsection (b)(1) may issue an order to inspect, investigate, evaluate, conduct tests, or take specimens or samples for testing if the court finds that the local health officer or the officer's designee, by oath or affirmation, provided reliable information establishing the violation of a public health law or rule at the premises.
(d) However, a local health officer, or the officer's designee, shall not inspect property in which the local health officer has any interest, whether real, equitable, or otherwise. Any such inspection or any attempt to make such inspection is grounds for removal as provided for in this article.
(e) This section does not prevent inspection of premises in which a local health officer has an interest if the premises cannot otherwise be inspected. If the premises cannot otherwise be inspected, the county health officer shall inspect the premises personally.
As added by P.L.2-1993, SEC.3. Amended by P.L.122-2012, SEC.1.

IC 16-20-1-24
Epidemic control; powers
Sec. 24. (a) Local health officers may order schools and churches closed and forbid public gatherings when considered necessary to prevent and stop epidemics.
(b) An individual who takes action under this section shall comply with state laws and rules.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-25
Unlawful conditions; abatement order; enforcement; providing false information
Sec. 25. (a) A person shall not institute, permit, or maintain any conditions that may transmit, generate, or promote disease.
(b) A health officer, upon receiving a complaint asserting the existence of unlawful conditions described in subsection (a) within the officer's jurisdiction, shall document the complaint as provided in subsection (d). Upon verifying the information contained in the complaint, the health officer shall order the abatement of those conditions. The order must:
(1) be in writing;
(2) specify the conditions that may transmit disease; and
(3) name the shortest reasonable time for abatement.
(c) If a person refuses or neglects to obey an order issued under this section, the attorney representing the county of the health jurisdiction where the offense occurs shall, upon receiving the information from the health officer, institute proceedings in the courts for enforcement. An order may be enforced by injunction. If the action concerning public health is a criminal offense, a law

enforcement authority with jurisdiction over the place where the offense occurred shall be notified.
(d) A complaint made under subsection (b) must include adequate details to allow the health officer to verify the existence of the unlawful conditions that are the subject of the complaint. A health officer shall provide a copy of a complaint upon request to the person who is the subject of the complaint.
(e) A person who provides false information upon which a health officer relies in issuing an order under this section commits a Class C infraction.
As added by P.L.2-1993, SEC.3. Amended by P.L.97-2012, SEC.16.

IC 16-20-1-26
Injunctive enforcement; legal representation of health authorities
Sec. 26. (a) A local board of health or local health officer may enforce the board's or officer's orders, citations, and administrative notices by an action in the circuit or superior court. The court may take any appropriate action in a proceeding under this section, including any of the following:
(1) Issuing an injunction.
(2) Entering a judgment.
(3) Issuing an order and conditions under IC 16-41-9.
(4) Ordering the suspension or revocation of a license.
(5) Ordering an inspection.
(6) Ordering that a property be vacated.
(7) Ordering that a structure be demolished.
(8) Imposing a penalty not to exceed an amount set forth in IC 36-1-3-8(a)(10).
(9) Imposing court costs and fees under IC 33-37-4-2 and IC 33-37-5.
(10) Ordering the respondent to take appropriate action in a specified time to comply with the order of the local board of health or local health officer.
(11) Ordering a local board of health or local health officer to take appropriate action to enforce an order within a specified time.
(b) The county attorney in which a local board of health or local health officer has jurisdiction shall represent the local health board and local health officer in the action unless the county executive, local board of health, or health and hospital corporation employs other legal counsel or the matter has been referred through law enforcement authorities to the prosecuting attorney.
As added by P.L.2-1993, SEC.3. Amended by P.L.122-2012, SEC.2.

IC 16-20-1-27
Service fees; disposition
Sec. 27. The board of each local health department may, with the approval of the county or city executive, establish and collect fees for specific services and records established by local ordinances and state law. However, fees may not exceed the cost of services

provided. The fees shall be accounted for and transferred to the health fund of the taxing jurisdiction.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-28
Removal of local health officers; grounds; hearing rights
Sec. 28. (a) A local health officer may be removed only for failure to:
(1) perform the officer's statutory duties; or
(2) enforce the rules of the state department.
(b) Except as provided in IC 16-19-3-12, IC 16-19-3-13, and IC 16-19-3-15, a local health officer may be removed only by the board that appointed the health officer.
(c) When removal of a local health officer is sought by the appointing authority, the local health officer is entitled to the following:
(1) At least five (5) days notice.
(2) An open hearing.
(3) Representation by counsel.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-29
Rights of employees of local health department under prior law
Sec. 29. (a) The employees of a local health department under IC 16-1-5 (before its repeal), IC 16-1-6 (before its repeal), or IC 16-1-7 (before its repeal) become employees of the local health department established under IC 16-1-3.8 (before its repeal, now codified at IC 16-20-2) or IC 16-1-3.9 (before its repeal, now codified at IC 16-20-3) under P.L.40-1989.
(b) P.L.40-1989 does not affect the vacation, sick leave, insurance, or retirement benefits acquired by an employee of a local health department under IC 5-10.3, IC 16-1-5 (before its repeal), IC 16-1-6 (before its repeal), or IC 16-1-7 (before its repeal).
As added by P.L.220-2011, SEC.310.

IC 16-20-1-30
Rights of employees of certain city-county health departments under prior law
Sec. 30. (a) In a county having a population of more than two hundred seventy thousand (270,000) and less than four hundred thousand (400,000), as reported by the 1980 decennial census, employees who were employees of a city-county health department under IC 16-1-7-16 (before its repeal) on December 31, 1985, are entitled to the benefits relating to vacation, sick leave, insurance, and clothing allowance permitted under IC 16-1-7-16 (before its repeal).
(b) The benefits provided under subsection (a) are subject to satisfactory job performance.
As added by P.L.220-2011, SEC.311.



CHAPTER 2. LOCAL BOARDS OF HEALTH

IC 16-20-2-2
Establishment and maintenance of local health department; adoption of health ordinances
Sec. 2. (a) Except as provided in IC 16-20-3, the executive of each county shall by ordinance establish and maintain a local health department.
(b) The executive of a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred seventy-five thousand (175,000) may only establish and maintain one (1) local health department having countywide jurisdiction.
(c) The county executive in a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred seventy-five thousand (175,000) may adopt health ordinances that apply to the entire county.
(d) A health ordinance adopted by a city legislative body after December 31, 1993, in a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred seventy-five thousand (175,000) is void.
As added by P.L.2-1993, SEC.3. Amended by P.L.2-1993, SEC.127; P.L.87-1994, SEC.7; P.L.95-1994, SEC.1; P.L.170-2002, SEC.98; P.L.119-2012, SEC.124.

IC 16-20-2-2.5
Legalization of certain health ordinances by Tippecanoe County adopted after December 31, 1993, and before March 11, 1994
Sec. 2.5. A health ordinance adopted by the county executive of Tippecanoe County that:
(1) was adopted after December 31, 1993, and before March 11, 1994; and
(2) applies to the entire county;
is legalized.
As added by P.L.220-2011, SEC.312. Amended by P.L.119-2012, SEC.125.

IC 16-20-2-3
Management of local health departments
Sec. 3. A local board of health shall manage each local health department established under this chapter.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-4 Composition of board
Sec. 4. A local board of health is composed of seven (7) members, not more than four (4) of whom may be from the same political party.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-5
Membership selection criteria
Sec. 5. The members of a local board of health shall be chosen as follows:
(1) Four (4) persons knowledgeable in public health, at least two (2) of whom are licensed physicians. The other two (2) appointees may be any of the following:
(A) A registered nurse licensed under IC 25-23.
(B) A registered pharmacist licensed under IC 25-26.
(C) A dentist licensed under IC 25-14.
(D) A hospital administrator.
(E) A social worker.
(F) An attorney with expertise in health matters.
(G) A school superintendent.
(H) A veterinarian licensed under IC 25-38.1.
(I) A professional engineer registered under IC 25-31.
(J) An environmental scientist.
(2) Two (2) representatives of the general public.
(3) One (1) representative described in either subdivision (1) or (2).
As added by P.L.2-1993, SEC.3. Amended by P.L.2-2008, SEC.39.

IC 16-20-2-6
Appointment of members
Sec. 6. Except as provided in section 7 of this chapter, the county executive shall appoint the members of a local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-7
Appointment of members in certain circumstances
Sec. 7. (a) In the following counties, the county executive and the executive of the most populous city located in the county shall appoint the members of the local board of health:
(1) A county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(2) A county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000).
(3) A county having a population of more than seventy-one thousand (71,000) but less than seventy-five thousand (75,000).
(b) Except as provided in subsection (c), the executive of each second class city shall appoint a number of members of the board in the proportion that the city's population is to the total county

population to the nearest whole fraction. The appointments made under this subsection shall be made in order, according to the population of a city, with the city having the largest population making the first appointments. The county executive shall appoint the remaining number of members of the county board of health.
(c) The members of the local board of health in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000) shall be appointed as follows:
(1) Three (3) members shall be appointed by the executive of the most populous city in the county.
(2) Four (4) members shall be appointed by the county executive.
As added by P.L.2-1993, SEC.3. Amended by P.L.191-1995, SEC.1; P.L.170-2002, SEC.99; P.L.119-2012, SEC.126.

IC 16-20-2-8
Removal of members
Sec. 8. A member of a local board of health may be removed by the appointing authority if the board member does any of the following:
(1) Is absent from three (3) consecutive regular board meetings.
(2) Is absent from four (4) regular board meetings during a calendar year.
(3) Fails to perform the statutory duties of the office.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-9
Compensation of members
Sec. 9. Members of a local board of health may receive compensation for the performance of their duties as determined by the county fiscal body.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-10
Term of office; staggered terms
Sec. 10. (a) All members of a local board of health shall be appointed for a term of four (4) years.
(b) Unless otherwise required by law, after December 31, 1991, the board members serve staggered terms. The appointing authority shall appoint the members of a board in existence on December 31, 1991, and the initial members of a board established after December 31, 1991, as follows:
(1) One (1) member must be appointed for one (1) year.
(2) Two (2) members must be appointed for two (2) years.
(3) Two (2) members must be appointed for three (3) years.
(4) Two (2) members must be appointed for four (4) years.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-11
Vacancies; qualified replacements Sec. 11. (a) Members of a local board of health continue to serve until their successors are appointed.
(b) When a vacancy occurs, the original appointing authority shall appoint a qualified person to serve the remainder of the unexpired term. A local board of health shall provide to the appointing authority a list of five (5) individuals, at least three (3) of whom must have professional experience in one (1) of the following areas:
(1) Medicine.
(2) Nursing.
(3) Hospital administration.
(4) Pharmacology.
(5) Social work.
(6) Dentistry.
(7) Veterinary medicine.
(8) Engineering.
(9) Environmental science.
(10) Legal profession.
(11) School administration.
(c) The list must include at least one (1) licensed physician. The appointing authority may select an individual from the list when filling a vacancy.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-12
Conditions of membership
Sec. 12. A member of a local board of health must meet the following conditions:
(1) Be a citizen of the United States.
(2) Reside in a county to which the local board of health provides health services.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-13
Conflict of interest
Sec. 13. An individual who has a vested interest or stands to gain financially from any activity of the local health department or a policy decision of the board is ineligible to serve on a local health board.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-14
Election of chairman
Sec. 14. At the first meeting of a local board of health each year, the members shall elect a chairman.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-15
Meetings; call; quorum
Sec. 15. (a) Meetings may be called by any of the following:
(1) The chairman. (2) Four (4) members of the local board of health.
(3) The local health officer.
(b) A majority of the members constitutes a quorum for the transaction of business.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-16
Health officer; appointment; certification; reappointment; duties
Sec. 16. (a) Each local board of health shall appoint a health officer to serve for a term of four (4) years. The health officer must be a licensed physician.
(b) The appointment shall be certified by the county executive and sent to the state department. The state department shall maintain a record of the certification.
(c) The health officer is eligible for reappointment.
(d) The health officer is the executive officer of the local health department and shall serve as secretary of the local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-17
Annual levy for maintenance of department; county health fund; appropriations; exception
Sec. 17. (a) The fiscal body of a county in which a local health department has been authorized shall assess a levy annually on the assessed valuation of taxable property for the maintenance of the county health department.
(b) The taxes shall be paid into the county treasury and placed in a special fund to be known as the county health fund. The fund shall be used only for the purpose of this title and shall be drawn upon by the proper officers of the county upon the properly authenticated vouchers of the local health department.
(c) Each county fiscal body shall appropriate from the county health fund money necessary to maintain the local health department.
(d) A tax levy provided for in this chapter may not be made upon property within the corporate limits of any city maintaining the city's own full-time health department.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-18
Transfer of revenue to community health clinic in certain counties
Sec. 18. (a) This section applies to a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred seventy-five thousand (175,000).
(b) Each year the county fiscal officer shall transfer to the community health clinic located in the county an amount equal to the revenue raised from a property tax rate of one hundred sixty-seven thousandths of one cent ($0.00167) for each one hundred dollars ($100) of assessed valuation of the taxable property in the county.
(c) The transfer shall be made in four (4) equal installments before the end of January, April, July, and October. The transfer

shall be made without the necessity of an appropriation.
As added by P.L.2-1993, SEC.128. Amended by P.L.6-1997, SEC.164; P.L.170-2002, SEC.100; P.L.119-2012, SEC.127.



CHAPTER 3. MULTIPLE COUNTY HEALTH DEPARTMENTS

IC 16-20-3-2
Board members; qualifications; appointment
Sec. 2. (a) There must be at least seven (7) members of a multiple county board of health.
(b) The county executives establishing a multiple county health department shall determine the following for the multiple county board of health:
(1) The number of members.
(2) The qualifications of members.
(3) The number of appointments made by each county.
(c) The county executive of each county participating in a multiple county board of health shall appoint at least one (1) licensed physician.
(d) At least two-thirds (2/3) of the members appointed under this section must have expertise in public health. The appointees may be any of the following:
(1) A registered nurse licensed under IC 25-23.
(2) A registered pharmacist licensed under IC 25-26.
(3) A dentist licensed under IC 25-14.
(4) A hospital administrator.
(5) A social worker.
(6) An attorney with expertise in health matters.
(7) A school superintendent.
(8) A veterinarian licensed under IC 25-38.1.
(9) A professional engineer registered under IC 25-31.
(10) An environmental scientist.
As added by P.L.2-1993, SEC.3. Amended by P.L.2-2008, SEC.40.

IC 16-20-3-3
Removal of board member; grounds
Sec. 3. A member of a multiple county board of health may be removed by the appointing authority if the board member does any of the following: (1) Is absent from three (3) consecutive regular board meetings.
(2) Is absent from four (4) regular board meetings during a calendar year.
(3) Fails to perform required statutory duties.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-4
Compensation of board members
Sec. 4. Members of a multiple county board of health may receive compensation for the performance of their duties as determined by the fiscal body of the county from which the members were appointed.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-5
Term of office; staggered terms
Sec. 5. (a) Each member of a multiple county board of health shall be appointed for a term of four (4) years.
(b) Unless otherwise required by law, after December 31, 1991, board members serve staggered terms. The appointing authority shall appoint members of a board in existence on December 31, 1991, and the initial members of a board established after December 31, 1991, as follows:
(1) One (1) member shall be appointed for one (1) year.
(2) Two (2) members shall be appointed for two (2) years.
(3) Two (2) members shall be appointed for three (3) years.
(4) Two (2) members shall be appointed for four (4) years.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-6
Vacancies; qualified replacements
Sec. 6. (a) Members continue to serve until their successors are appointed. When a vacancy occurs, the original appointing authority shall appoint a qualified person to serve the unexpired term.
(b) Whenever a vacancy occurs on a multiple county board of health, the local board of health shall provide to the appointing authority a list of five (5) individuals, at least three (3) of whom must have professional experience in one (1) of the following areas:
(1) Medicine.
(2) Nursing.
(3) Hospital administration.
(4) School superintendent.
(5) Pharmacology.
(6) Dentistry.
(7) Veterinary medicine.
(8) Social work.
(9) Legal profession.
(10) Engineering.
(11) Environmental science.
(c) The list must include at least one (1) licensed physician. The

appointing authority may select an individual from the list when filling a vacancy.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-7
Election of chairman
Sec. 7. At the first meeting of a multiple county board of health each year, the members shall elect a chairman.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-8
Meetings; call; quorum
Sec. 8. (a) Meetings may be called by any of the following:
(1) The chairman.
(2) Four (4) members of the multiple county board of health.
(3) The local health officer.
(b) A majority of the members constitutes a quorum for the transaction of business.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-9
Health officer; appointment; term; qualifications; certification; reappointment; duties
Sec. 9. (a) A multiple county board of health shall appoint a health officer to serve for a term of four (4) years. The health officer must be a licensed physician.
(b) The appointment of the health officer shall be certified by the county executive of each participating county and sent to the state department for the state department's records.
(c) The health officer is eligible for reappointment.
(d) The health officer is the executive officer of the multiple county health department and shall serve as secretary of the multiple county board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-10
Annual levy for maintenance of department; county health fund; appropriations
Sec. 10. (a) The fiscal body of each county that has become a part of a multiple county health department by ordinance of the county executive shall assess a levy annually on the assessed valuation of taxable property for maintenance of the multiple county health department.
(b) The taxes shall be paid into the county treasury and placed in a special fund to be known as the county health fund. The fund may be used only for the purpose of this title and may be drawn upon by the proper officers of the county upon the properly authenticated vouchers of the multiple county health department.
(c) Each county fiscal body shall appropriate from the county health fund money necessary to pay the fiscal body's apportioned

share to maintain a multiple county health department in the proportion that the population of the county bears to the total population of all counties in the multiple county health department.
As added by P.L.2-1993, SEC.3.



CHAPTER 4. CITY HEALTH DEPARTMENTS IN SECOND CLASS CITIES

IC 16-20-4-2
City health department defined
Sec. 2. As used in this chapter, "city health department" means a city health department in a second class city. The term includes a full-time local health department under this chapter.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-3
Formation and establishment
Sec. 3. Formation and establishment of a city health department is subject to the approval of the city fiscal body.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-4
Jurisdiction in city with full-time health department
Sec. 4. A county or multiple county health board and the board's officers do not have jurisdiction in any city having a full-time city health department.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-5
Authority of second class city to establish full-time city health department; exception in certain counties
Sec. 5. (a) Except as provided in subsection (b), the legislative body of a second class city may by resolution provide for a full-time city health department.
(b) A local official, city legislative body, city fiscal body, or county may not establish a full-time or part-time city health department in a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred seventy-five thousand (175,000).
(c) A health ordinance adopted by a city legislative body after December 31, 1993, in a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred seventy-five thousand (175,000) is void.
As added by P.L.2-1993, SEC.3. Amended by P.L.87-1994, SEC.8; P.L.95-1994, SEC.2; P.L.170-2002, SEC.101; P.L.119-2012, SEC.128.

IC 16-20-4-5.5
Legalization of certain health ordinances by Tippecanoe County

adopted after December 31, 1993, and before March 11, 1994
Sec. 5.5. A health ordinance adopted by the county executive of Tippecanoe County that:
(1) was adopted after December 31, 1993, and before March 11, 1994; and
(2) applies to the entire county;
is legalized.
As added by P.L.220-2011, SEC.313. Amended by P.L.119-2012, SEC.129.

IC 16-20-4-6
Health board membership; qualifications
Sec. 6. The city health departments provided for by this chapter shall be managed by a board of health consisting of seven (7) members appointed by the city executive, not more than four (4) of whom belong to the same political party. At least three (3) of the members must be licensed physicians. At least one (1) of the members must be a licensed veterinarian.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-7
Terms of office; vacancies
Sec. 7. (a) All members of the board shall be appointed for a term of four (4) years except that of the first appointees. The initial terms are as follows:
(1) One (1) shall serve for a period of two (2) years.
(2) Two (2) shall serve for a period of three (3) years.
(3) Four (4) shall serve for a term of four (4) years.
(b) At the expiration of the respective terms, appointments shall be made to fill the vacancies for the following four (4) years.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-8
Vacancy; candidate list; qualifications
Sec. 8. (a) Whenever a vacancy occurs on a board, the city board of health shall provide to the appointing authority a list of five (5) individuals, at least three (3) of whom must have professional experience in one (1) of the following areas:
(1) Medicine.
(2) Nursing.
(3) Health care administration.
(4) Pharmacology.
(5) Dentistry.
(6) Veterinary medicine.
(7) Engineering.
(8) Environmental science.
(9) Social work.
(10) Legal profession.
(11) School administration.
(b) The list must include at least one (1) licensed physician. When

filling a vacancy, the appointing authority may select from the list provided by the city board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-9
Removal; grounds
Sec. 9. A member of a city board of health may be removed by the appointing authority if the board member does any of the following:
(1) Is absent from three (3) consecutive regular board meetings.
(2) Is absent from four (4) regular board meetings in a calendar year.
(3) Fails to perform the statutory duties of the office.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-10
Conflicts of interest
Sec. 10. An individual who has a vested interest or may gain financially from any activity of the city health department or policy decision of the board is ineligible to serve on a city board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-11
Organizational meeting; officers
Sec. 11. The board of each full-time city health department shall, immediately after appointment, meet and organize by electing a chairman, vice chairman, and other officers the board considers necessary.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-12
Election meeting; regular meetings; special meetings
Sec. 12. (a) The board of each city health department shall hold a meeting in January of each year, at which meeting officers shall be elected for the following calendar year.
(b) The board shall hold regular meetings quarterly in January, April, July, and October.
(c) The board shall hold special meetings:
(1) on a written request signed by three (3) members and filed with the local health officer; or
(2) on request of the health officer.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-13
Powers and duties
Sec. 13. A board of health that manages a city health department under this chapter has the powers and duties prescribed for all health boards.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-14 Procedural rules
Sec. 14. The board of each city health department may adopt procedural rules for the board's own guidance and as are necessary or desirable to protect, promote, or improve public health or to control disease not inconsistent with state statutes and rules of the state department.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-15
Offices and equipment
Sec. 15. The board of each city health department shall provide, equip, and maintain suitable offices, facilities, and appliances for the health department.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-16
Officers and employees; duties; compensation; approval
Sec. 16. (a) The board of each city health department shall prescribe the duties of all officers and employees.
(b) The board shall fix compensation of all officers and employees. However, in counties having joint city-county full-time health departments, the prescription of duties and fixing of compensation is subject to prior approval by the city legislative body and the county executive of cities and counties maintaining the department.
(c) The city board of health may recommend compensation for any officer or employee of the board subject to approval by the city fiscal body.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-17
Annual report; contents
Sec. 17. The board of each city health department shall publish annually in pamphlet form, within ninety (90) days after the second Tuesday in January, for free distribution, an annual report showing the following:
(1) As of January 1 of that year, the amount of money received from all sources.
(2) The name of any donor.
(3) How all money has been expended and for what purpose.
(4) Other statistics and information concerning the work of the city health department as the board considers to be of general interest.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-18
Communicable disease control; inspections
Sec. 18. (a) The board of each city health department has the responsibility and authority to take any action authorized by state statute or rule of the state department to control communicable

diseases.
(b) The board of each city health department or a designated representative may make sanitary and health inspections that are necessary to carry out the purposes of this chapter.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-19
Disease control powers and duties
Sec. 19. The board of each city health department shall do the following:
(1) Investigate the existence of any contagious or infectious disease.
(2) Adopt measures, not inconsistent with the rules of the state department, to arrest the progress of contagious or infectious disease.
(3) Make all necessary sanitary and health investigations and inspections.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-20
Health officers; qualifications; term of office
Sec. 20. (a) The board of each city health department shall appoint a health officer. The appointment is subject to the approval of the city legislative body.
(b) The health officer is the executive officer for the department and shall serve as secretary of the local board.
(c) The health officer must meet the following conditions:
(1) Be a citizen of the United States.
(2) Be a licensed physician or be eligible for such a license.
(d) A health officer serves a term of four (4) years unless removed for cause as provided in this title.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-21
Employment of personnel
Sec. 21. A city health officer may appoint and employ the professional, clerical, and other employees that are necessary and reasonable to carry out and perform the duties of the department.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-22
Department expenses and salaries; payment; authorization
Sec. 22. The board of each city health department shall authorize payment of salaries and all other department expenses from the proper fund.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-23
Professional employees; confirmation of appointment
Sec. 23. The board of each city health department shall confirm

the appointment of professional employees who are appointed by the health officers and who meet the qualification requirements of the local board for the respective professional employee positions.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-24
Annual budget; submission for approval
Sec. 24. The board of each city health department shall submit an annual budget to the city fiscal body for approval of the annual budget at the regular time for consideration of annual budgets.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-25
Expenses appropriation; tax
Sec. 25. The fiscal body of the city shall annually make the necessary appropriation for expenses of the full-time city health department even though the appropriation may exceed existing limitations. However, the tax may not exceed one (1) mill on each dollar ($1) of assessed valuation of taxable property in addition to other health appropriations.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-26
Emergency appropriations
Sec. 26. An appropriation may be made, as emergency appropriations are made, to provide for the expenses of the operation of a full-time city health department, until appropriations are made available by the next regular annual budget after the full-time city health department has been authorized.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-27
Transfer of revenue by cities in certain counties to county community health clinic
Sec. 27. (a) This section applies to each city having a population of any of the following:
(1) More than twenty-nine thousand five hundred (29,500) but less than twenty-nine thousand six hundred (29,600).
(2) More than sixty-five thousand (65,000) but less than seventy thousand (70,000).
(b) Each year the fiscal officer of each city shall transfer to the community health clinic located in the county in which the city is located an amount equal to the revenue raised from a property tax rate of sixty-seven hundredths of one cent ($0.0067) for each one hundred dollars ($100) of assessed valuation of the taxable property in the city.
(c) The transfer shall be made in four (4) equal installments before the end of January, April, July, and October. The transfer shall be made without the necessity of an appropriation.
As added by P.L.2-1993, SEC.130. Amended by P.L.6-1997,

SEC.165; P.L.170-2002, SEC.102; P.L.119-2012, SEC.130.



CHAPTER 5. AREA BOARDS OF HEALTH

IC 16-20-5-1 Version b
Authority to establish; jurisdiction
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. (a) If a multiple county sewer, water, wastewater, or similar district has been established under IC 13-26 or IC 13-3-2 (before its repeal), the affected counties may by concurrent resolution of each county executive establish an area board of health for the sole purposes of administering and enforcing, consistent with environmental management laws (as defined in IC 13-11-2-71), all state and local environmental statutes, rules, and ordinances relative to the maintenance of a high quality environmental level in the district.
(b) Area boards of health created under this chapter have jurisdiction with the board established under IC 13-13-8 and the department of environmental management within the uniform inspection and enforcement area established under section 5 of this chapter.
As added by P.L.2-1993, SEC.3. Amended by P.L.1-1996, SEC.74; P.L.133-2012, SEC.182.

IC 16-20-5-2
Membership; term of office; vacancies
Sec. 2. (a) An area board of health consists of two (2) members from each participating county board of health, to be selected by the appropriate county executive. In addition, the health officer of each participating county and the county treasurer from the participating

county with the highest population are members.
(b) Members serve for terms of two (2) years, beginning on the first day of the first month following the date of the establishment of the area board of health.
(c) Appointments to fill vacancies may be made by the county executive of the county where the vacancy exists.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-3
Meetings
Sec. 3. An area board of health shall meet at the call of the chairman, with the first meeting to be held during the first month following the date of establishment of the board.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-4
Officers
Sec. 4. At the first meeting and annually thereafter, the area board of health shall elect a chairman and a vice chairman. One (1) of the health officers shall be designated to serve as secretary. The county treasurer member serves as treasurer of the board.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-5
Boundaries; hearings; notice
Sec. 5. (a) An area board of health and the trustees of the multiple county sewer, water, wastewater, or similar district shall jointly establish boundary lines, which may not exceed the boundaries of the district, for a special uniform inspection and enforcement area.
(b) The area board of health shall publish notice of a hearing regarding the establishment of the area in at least two (2) newspapers of general circulation in each member county. The notice must inform the public of the public's right to appear and provide evidence on the matter.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-6
Powers and duties
Sec. 6. To carry out the purposes of this chapter, the area board of health may do the following:
(1) Adopt and enforce ordinances consistent with state law.
(2) Employ qualified individuals or utilize existing qualified employees to perform inspection and enforcement duties.
(3) Accept financial or in kind assistance from the state department, the department of environmental management, or any other source.
(4) Collect fees.
(5) Issue permits, after written agreement of the department of environmental management has been obtained.
(6) Enter into contracts. (7) Adopt rules under IC 4-22-2 necessary to establish administrative policies and procedures.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-7
Annual budget; proration of costs; payment of expenses
Sec. 7. (a) An area board of health shall prepare an annual budget and submit the budget to the county fiscal body of each participating county for review and approval.
(b) Each county fiscal body shall appropriate that county's proportionate share of the costs to be incurred by the area board of health. Each county's proportionate share shall be based on that county's percentage of the population of the entire district.
(c) Money appropriated by each participating county shall be remitted to the treasurer of the area board of health. Transfer of funds from each participating county shall be made by claim allowed by the appropriate county executive. Expenses of the area board of health shall be paid only after claims have been allowed by the area board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-8
Fees and fines; collection; records
Sec. 8. Fees and fines collected by the area board of health shall be collected by a person designated by the area board of health. Accurate records shall be kept of all fees and fines collected.
As added by P.L.2-1993, SEC.3.



CHAPTER 6. ACCEPTANCE OF GIFTS FOR COUNTY OR CITY HEALTH DEPARTMENT BUILDINGS

IC 16-20-6-2
Form of gift; conversion into cash; separate account for proceeds
Sec. 2. (a) The gifts, devises, and bequests accepted under this chapter may be in the form of cash or real, personal, or mixed property that, in accordance with the terms of a gift, devise, or bequest, may be converted into cash by the county executive or city fiscal body as follows:
(1) If real property, by sale as county and city real property may be sold.
(2) If personal property, by sale at private sale through the office of auditor, clerk, or clerk-treasurer, upon two (2) weeks publication of notice.
(b) The sale may be continued from day to day and shall be approved by the county executive or city fiscal body before the execution of a bill of sale. The auditor, clerk, or clerk-treasurer may execute bills of sale.
(c) Revenues realized from the gifts, devises, and bequests must be kept in a separate account for the purposes specified in this chapter. However, the account may not be permitted to exceed one dollar and fifty cents ($1.50) per capita of the population of the county or city.
As added by P.L.2-1993, SEC.3.

IC 16-20-6-3
Construction and equipment of building
Sec. 3. Upon the accumulation of a sufficient amount to construct and equip a building for the county or city health department as provided in this chapter, the county executive or city fiscal body may, after consultation with local health boards and officers and after approval of plans and specifications by the state department, provide for the construction and equipment of the building.
As added by P.L.2-1993, SEC.3.

IC 16-20-6-4 Real property acquisition; surplus funds; tax for maintenance
Sec. 4. (a) Real property and easements or appurtenances may be acquired by any of the following methods:
(1) Gift as provided in section 1 of this chapter.
(2) Purchase with money accepted for that purpose.
(3) Condemnation proceedings as prescribed by statute.
(b) Upon condemnation, all damages must be paid from the money accepted as provided in section 1 of this chapter. All money remaining in the account after the construction and equipment of the building may be used for the maintenance of the building. The county or city may levy a tax sufficient to maintain the buildings when constructed as provided in this chapter.
As added by P.L.2-1993, SEC.3.

IC 16-20-6-5
Alternative use for gifts if insufficient for building
Sec. 5. A gift, grant, or conveyance made under this chapter is upon the implied condition that if sufficient money is not available within ten (10) years of the acceptance of the gift, grant, or conveyance, the property or the proceeds from the property, may be used by the county or city, with the approval of the court having probate jurisdiction in the county, for a purpose that will promote the general health of the people of the county or city.
As added by P.L.2-1993, SEC.3.



CHAPTER 7. ASSISTANCE BY CITIES AND COUNTIES TO PUBLIC HEALTH NURSING ASSOCIATIONS

IC 16-20-7-2
Limitations on appropriations
Sec. 2. The amount appropriated under section 1 of this chapter may not exceed the amount that could be collected from annually levying a tax on each one hundred dollars ($100) valuation of taxable property in the city or county as follows:
(1) For a city, one and sixty-seven hundredths cents ($0.0167).
(2) For a county, thirty-three hundredths of one cent ($0.0033).
As added by P.L.2-1993, SEC.3. Amended by P.L.6-1997, SEC.166.



CHAPTER 8. FOOD SERVICE INSPECTIONS

IC 16-20-8-2
"Narrative report" defined
Sec. 2. As used in this chapter, "narrative report" refers to a food service establishment inspection report narrative form prepared by the state department.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-3
Checklist explaining narrative report
Sec. 3. Whenever an authorized representative of a local health department or the state department uses a checklist, the representative must complete a narrative report that explains the checklist.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-4
Narrative report; time for completion
Sec. 4. The narrative report required under this chapter must be completed at the same time the checklist is completed.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-5
Inspection report review; written response
Sec. 5. Except as provided in section 8 of this chapter, a food service establishment that is the subject of inspection reports such as checklists or narrative reports must have an opportunity to review the reports and submit to the local health department a written response to the reports. If a written response is submitted to the local health department:
(1) within the time stated for abatement of the alleged violations; or
(2) within ten (10) calendar days after the completion of the inspection reports;
whichever is earlier, the written response must be attached to and becomes part of the inspection reports.
As added by P.L.2-1993, SEC.3. Amended by P.L.190-1995, SEC.2.

IC 16-20-8-6
Inspection and copying of documents
Sec. 6. After the checklist, the narrative report, and the written

response are completed, the checklist, the narrative report, and the written response may be inspected and copied under IC 5-14-3.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-7
Inspection and copying of checklist and narrative report in absence of written response
Sec. 7. If a written response is not submitted within the time described in section 5 of this chapter, the checklist and the narrative report may be inspected and copied under IC 5-14-3 immediately after the expiration of that period of time.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-8
Immediate inspection and copying of checklist and narrative report; conditions
Sec. 8. Notwithstanding sections 6 and 7 of this chapter, the checklist, the narrative report, and the related public records may upon completion be inspected and copied under IC 5-14-3 if a local health department takes any of the following actions with respect to a food service establishment that is the subject of the records:
(1) Schedules a hearing by the local health department or a designee.
(2) Orders closure.
(3) Requests revocation of a permit.
(4) Finds the existence of an imminent danger to public health or a gross deception of or fraud upon the consumer.
As added by P.L.2-1993, SEC.3. Amended by P.L.190-1995, SEC.3.

IC 16-20-8-9
Forms
Sec. 9. The state department shall provide to local health departments the forms used under this chapter.
As added by P.L.2-1993, SEC.3.



CHAPTER 9. PENALTIES






ARTICLE 21. HOSPITALS

CHAPTER 1. HOSPITAL COUNCIL

IC 16-21-1-10
Licensure inspections; disclosure of inspection date; penalties; reports; release of records to public
Sec. 10. (a) Licensure inspections of an institution or agency shall be made regularly in accordance with rules adopted under this chapter. The state department shall make all health and sanitation inspections, including inspections in response to an alleged breach of this chapter or rules adopted under this chapter. The division of fire and building safety shall make all fire safety inspections. The council may provide for other inspections necessary to implement this chapter.
(b) An employee of the state department who knowingly or intentionally informs an institution or agency of the exact date of an unannounced inspection shall be suspended without pay for five (5) days for a first offense and shall be dismissed for a subsequent offense.
(c) Reports of all inspections must be in writing and sent to the institution or agency.
(d) The report of an inspection and records relating to the inspection may not be released to the public until the conditions set forth in IC 16-19-3-25 are satisfied.
As added by P.L.2-1993, SEC.4. Amended by P.L.190-1995, SEC.4; P.L.1-2006, SEC.295.



CHAPTER 2. LICENSURE OF HOSPITALS

IC 16-21-2-2
Duty to license and regulate hospitals, ambulatory outpatient surgical centers, birthing centers, and abortion clinics
Sec. 2. The state department shall license and regulate:
(1) hospitals;
(2) ambulatory outpatient surgical centers;
(3) birthing centers; and
(4) abortion clinics.
As added by P.L.2-1993, SEC.4. Amended by P.L.96-2005, SEC.6.

IC 16-21-2-2.5
Adoption of rules concerning birthing centers and abortion clinics
Sec. 2.5. (a) The state department shall adopt rules under IC 4-22-2 to do the following concerning birthing centers and abortion clinics:
(1) Establish minimum license qualifications.
(2) Establish the following requirements:
(A) Sanitation standards.
(B) Staff qualifications.
(C) Necessary emergency equipment.
(D) Procedures to provide emergency care.
(E) Quality assurance standards.
(F) Infection control.
(3) Prescribe the operating policies, supervision, and maintenance of medical records.
(4) Establish procedures for the issuance, renewal, denial, and revocation of licenses under this chapter. The rules adopted under this subsection must address the following:
(A) The form and content of the license.
(B) The collection of an annual license fee.
(5) Prescribe the procedures and standards for inspections.
(b) A person who knowingly or intentionally:
(1) operates a birthing center or an abortion clinic that is not licensed under this chapter; or
(2) advertises the operation of a birthing center or an abortion clinic that is not licensed under this chapter; commits a Class A misdemeanor.
As added by P.L.96-2005, SEC.7.

IC 16-21-2-3
Determination of coverage of chapter; review
Sec. 3. The state department may determine if an institution or agency is covered by this chapter. A decision of the state department under this section is subject to review under IC 4-21.5.
As added by P.L.2-1993, SEC.4. Amended by P.L.156-2011, SEC.13; P.L.197-2011, SEC.58.

IC 16-21-2-4
Administration of chapter
Sec. 4. The state department shall administer this chapter with the advice of the council.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-5
Hospital governing board; responsibilities
Sec. 5. The governing board of the hospital is the supreme authority in the hospital and is responsible for the following:
(1) The management, operation, and control of the hospital.
(2) The appointment, reappointment, and assignment of privileges to members of the medical staff, with the advice and recommendations of the medical staff, consistent with the individual training, experience, and other qualifications of the medical staff.
(3) Establishing requirements for appointments to and continued service on the hospital's medical staff, consistent with the appointee's individual training, experience, and other qualifications, including the following requirements:
(A) Proof that a medical staff member has qualified as a health care provider under IC 16-18-2-163(a).
(B) The performance of patient care and related duties in a manner that is not disruptive to the delivery of quality medical care in the hospital setting.
(C) Standards of quality medical care that recognize the efficient and effective utilization of hospital resources, developed by the medical staff.
(4) Upon recommendation of the medical staff, establishing protocols within the requirements of this chapter and 410 IAC 15-1.2-1 for the admission, treatment, and care of patients with extended lengths of stay.
As added by P.L.2-1993, SEC.4. Amended by P.L.162-1999, SEC.5.

IC 16-21-2-6
Hospital governing board; disciplinary actions; reports; immunity
Sec. 6. (a) The governing board shall report, in writing, to the Indiana medical licensing board the results and circumstances of a final, a substantive, and an adverse disciplinary action taken by the

governing board regarding a physician on the medical staff or an applicant for the medical staff if the action results in voluntary or involuntary resignation, termination, nonappointment, revocation, or significant reduction of clinical privileges or staff membership. The report shall not be made for nondisciplinary resignations or for minor disciplinary action.
(b) The governing board and the governing board's employees, agents, consultants, and attorneys have absolute immunity from civil liability for communications, discussions, actions taken, and reports made concerning disciplinary action or investigation taken or contemplated if the reports or actions are made in good faith and without malice.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-7
Medical staff; responsibilities
Sec. 7. The medical staff of a hospital is responsible to the governing board for the following:
(1) The clinical and scientific work of the hospital.
(2) Advice regarding professional matters and policies.
(3) Review of the professional practices in the hospital for the purpose of reducing morbidity and mortality and for the improvement of the care of patients in the hospital, including the following:
(A) The quality and necessity of care provided.
(B) The preventability of complications and deaths occurring in the hospital.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-8
Retrospective medical review; medical staff committee members; immunity
Sec. 8. The members of a medical staff committee who conduct a retrospective medical review have absolute immunity from civil liability for the following:
(1) Communications made in committee meetings.
(2) Reports and recommendations made by the committee arising from deliberations by the committee to the governing board of the hospital or another duly authorized medical staff committee.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-9
Practice of medicine not authorized by chapter; performance of health care services not prohibited
Sec. 9. This chapter does not authorize a person or a state, county, or local governmental unit, division, department, board, or agency to engage in the practice of medicine. However, this chapter does not prohibit the performance of health care services by a hospital employee in a hospital when that performance is delegated or

ordered by a licensed health practitioner if the services performed are within the practitioner's scope of practice.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-10
Necessity of license
Sec. 10. A:
(1) person;
(2) state, county, or local governmental unit; or
(3) division, a department, a board, or an agency of a state, county, or local governmental unit;
must obtain a license from the state health commissioner under IC 4-21.5-3-5 before establishing, conducting, operating, or maintaining a hospital, an ambulatory outpatient surgical center, an abortion clinic, or a birthing center.
As added by P.L.2-1993, SEC.4. Amended by P.L.96-2005, SEC.8.

IC 16-21-2-11
License; application; form; information; tax warrant list
Sec. 11. (a) An applicant must submit an application for a license on a form prepared by the state department showing that:
(1) the applicant is of reputable and responsible character;
(2) the applicant is able to comply with the minimum standards for a hospital, an ambulatory outpatient surgical center, an abortion clinic, or a birthing center, and with rules adopted under this chapter; and
(3) the applicant has complied with section 15.4 of this chapter.
(b) The application must contain the following additional information:
(1) The name of the applicant.
(2) The type of institution to be operated.
(3) The location of the institution.
(4) The name of the person to be in charge of the institution.
(5) If the applicant is a hospital, the range and types of services to be provided under the general hospital license, including any service that would otherwise require licensure by the state department under the authority of IC 16-19.
(6) Other information the state department requires.
(c) If the department of state revenue notifies the department that a person is on the most recent tax warrant list, the department shall not issue or renew the person's license until:
(1) the person provides to the department a statement from the department of state revenue that the person's tax warrant has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.2-1993, SEC.4. Amended by P.L.12-1994, SEC.10; P.L.162-1999, SEC.6; P.L.96-2005, SEC.9; P.L.172-2011, SEC.114.

IC 16-21-2-11.5 Construction projects; prior notice and hearing
Sec. 11.5. (a) As used in this section, "construction project" means the erection, installation, alteration, repair, or remodeling of a building or structure that, when completed, will be subject to licensure as a hospital or an ambulatory outpatient surgical center under this article. The term does not include the acquisition or installation of medical equipment or the purchase of the services of an architect, engineer, or consultant to prepare plans or studies related to a construction project.
(b) Except as provided in subsection (c), this section applies to a hospital or an ambulatory outpatient surgical center for which licensure is required under this article.
(c) This section does not apply to:
(1) a hospital or an ambulatory outpatient surgical center that is operated by the federal government or an agency of the federal government; or
(2) a construction project begun before July 1, 2005.
For purposes of this subsection, a construction project is considered to have begun on the day that the physical erection, installation, alteration, repair, or remodeling of the building or structure commences.
(d) Before the owner of:
(1) a hospital or proposed hospital may begin a construction project that is estimated by the owner to cost at least ten million dollars ($10,000,000); or
(2) an ambulatory outpatient surgical center or a proposed ambulatory outpatient surgical center may begin a construction project that is estimated by the owner to cost at least three million dollars ($3,000,000);
the owner shall hold at least two (2) public hearings concerning the construction project and publish notice of each hearing at least ten (10) days before the hearing is held.
(e) A notice published under subsection (d) must meet the standards specified for public notices in IC 5-3-1.
(f) A hearing held under subsection (d):
(1) must:
(A) be held at a location not more than ten (10) miles from the site of the construction project;
(B) be held exclusively by the owner or the owner's representative; and
(C) include an announcement from the owner or the owner's representative that provides to the public:
(i) a description of;
(ii) an estimate of the cost of; and
(iii) a statement regarding the owner's reason for;
the construction project, including a description of the health care services that will be provided by the hospital or ambulatory outpatient surgical center as a result of the construction project; and
(2) may be held: (A) on any day of the week other than Saturday or Sunday; and
(B) at any time not earlier than 3 p.m. or later than 9 p.m.;
as determined by the owner.
(g) A hearing held as required under this section does not cause any information or materials possessed or held by the owner or the owner's employee, contractor, agent, or representative to be discoverable or considered public information or public materials.
(h) A statement or question concerning a construction project, or an objection to a construction project, that arises during a hearing held under this section may not cause a delay in or denial of the issuance of a license under this article.
(i) Compliance with this section may be enforced only by the state department.
As added by P.L.67-2005, SEC.2.

IC 16-21-2-12
License; application; fee
Sec. 12. An application must be accompanied by a licensing fee at the rate adopted by the state department under IC 4-22-2.
As added by P.L.2-1993, SEC.4. Amended by P.L.156-2011, SEC.14; P.L.197-2011, SEC.59.

IC 16-21-2-13
License; issuance
Sec. 13. The state health commissioner may:
(1) issue a license upon the application without further evidence; or
(2) request additional information concerning the application and conduct an investigation to determine whether a license should be granted.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-14
License; duration; transferability; posting; renewal
Sec. 14. A license to operate a hospital, an ambulatory outpatient surgical center, an abortion clinic, or a birthing center:
(1) expires one (1) year after the date of issuance;
(2) is not assignable or transferable;
(3) is issued only for the premises named in the application;
(4) must be posted in a conspicuous place in the facility; and
(5) may be renewed each year upon the payment of a renewal fee at the rate adopted by the state department under IC 4-22-2.
As added by P.L.2-1993, SEC.4. Amended by P.L.96-2005, SEC.10; P.L.156-2011, SEC.15; P.L.197-2011, SEC.60.

IC 16-21-2-15
Physician to be on duty at all times at hospital with at least 100 beds
Sec. 15. A hospital with at least one hundred (100) beds shall

have on duty at all times at least one (1) physician licensed under IC 25-22.5. Implementation of this section shall be subject to rules promulgated by the state department of health to ensure continuous coverage by physicians licensed under IC 25-22.5 for inpatient emergencies.
As added by P.L.96-1994, SEC.1.

IC 16-21-2-15.4
Hospital procedures to aid in the identification of newborns and reduction of newborn and infant abductions; prerequisites to licensure
Sec. 15.4. (a) To obtain a license under this chapter, a hospital must demonstrate that the hospital has established procedures designed to reduce the likelihood of abduction of newborn babies and other infants from the hospital. These procedures may include the following:
(1) Architectural plans to control access to areas of infant care.
(2) Video camera observation of areas of infant care.
(3) Procedures to identify hospital staff and visitors.
(b) To obtain a license under this chapter, a hospital must demonstrate that the hospital has established procedures to aid in the identification of newborns and other infants. These procedures may include the following:
(1) Footprinting of newborn infants by staff who have been trained by law enforcement personnel.
(2) Photographing of newborn infants at the time of their birth and photographing of other infants upon their admission to the hospital.
(3) Maintaining full written descriptions of each infant together with their footprints and photographs.
(4) Obtaining and retaining cord blood samples at the time of an infant's birth for purposes of conducting genetic testing.
(c) Failure to comply with this section is grounds for suspension or revocation of a hospital's license.
As added by P.L.12-1994, SEC.11.

IC 16-21-2-16
Third party billing notice
Sec. 16. A hospital, an ambulatory outpatient surgical center, an abortion clinic, or a birthing center that provides to a patient notice concerning a third party billing for a service provided to the patient shall ensure that the notice:
(1) conspicuously states that the notice is not a bill;
(2) does not include a tear-off portion; and
(3) is not accompanied by a return mailing envelope.
As added by P.L.178-2003, SEC.4. Amended by P.L.96-2005, SEC.11.



CHAPTER 3. REMEDIES FOR VIOLATIONS

IC 16-21-3-2
Grounds for action
Sec. 2. The state health commissioner may take action under section 1 of this chapter on any of the following grounds:
(1) Violation of any of the provisions of this chapter or of the rules adopted under this chapter.
(2) Permitting, aiding, or abetting the commission of any illegal act in an institution.
(3) Knowingly collecting or attempting to collect from a subscriber (as defined in IC 27-13-1-32) or an enrollee (as defined in IC 27-13-1-12) of a health maintenance organization (as defined in IC 27-13-1-19) any amounts that are owed by the health maintenance organization.
(4) Conduct or practice found by the state department to be detrimental to the welfare of the patients of an institution.
As added by P.L.2-1993, SEC.4. Amended by P.L.203-2001, SEC.1; P.L.156-2011, SEC.16; P.L.197-2011, SEC.61.

IC 16-21-3-3
Application of IC 4-21.5
Sec. 3. IC 4-21.5 applies to an action under this chapter.
As added by P.L.2-1993, SEC.4.

IC 16-21-3-4
Revocation of hospital license for cloning
Sec. 4. Notwithstanding section 1 of this chapter, the state department shall revoke the license of a hospital licensed under this article if, after appropriate notice and an opportunity for a hearing, the state health commissioner proves by a preponderance of the evidence that the hospital:
(1) knowingly allows the hospital's facilities to be used for cloning or attempted cloning; or
(2) knowingly allows the hospital's employees, in the course of

the employee's employment, to participate in cloning or attempted cloning.
As added by P.L.126-2005, SEC.5.



CHAPTER 4. HEARINGS AND APPEALS

IC 16-21-4-2
Appeals panel; appointment; proceedings; authority
Sec. 2. (a) The state department shall appoint an appeals panel consisting of three (3) members as follows:
(1) One (1) member of the executive board.
(2) One (1) attorney admitted to the practice of law in Indiana.
(3) One (1) individual with qualifications determined by the state department.
(b) An employee of the state department may not be a member of the panel.
(c) The panel shall conduct proceedings for review of an order issued by an administrative law judge under this chapter. The panel is the ultimate authority under IC 4-21.5.
As added by P.L.2-1993, SEC.4.



CHAPTER 5. PENALTIES

IC 16-21-5-2
Use of term "hospital"
Sec. 2. An agency, a building, an institution, or a place may not be called a hospital if the agency, building, institution, or place is not a hospital.
As added by P.L.2-1993, SEC.4.

IC 16-21-5-3
Unlawful operation or advertisement of unlicensed institution or agency; violation; classification
Sec. 3. A person who:
(1) operates an institution or agency that is required to be licensed under this chapter that is not licensed under this chapter; or
(2) advertises the operation of an institution or agency that is required to be licensed under this chapter that is not licensed under this chapter;
commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.4.



CHAPTER 6. HOSPITAL FINANCIAL DISCLOSURE LAW

IC 16-21-6-0.2
Education related costs defined
Sec. 0.2. As used in this chapter, "education related costs" means the unreimbursed cost to a hospital of providing, funding, or otherwise financially supporting educational benefits, services, and programs, including:
(1) education of physicians, nurses, technicians, and other medical professionals and health care providers;
(2) provision of scholarships and funding to medical schools and other postsecondary educational institutions for health professions education;
(3) education of patients concerning diseases and home care in response to community needs; and
(4) community health education through informational programs, publications, and outreach activities in response to community needs.
As added by P.L.94-1994, SEC.13. Amended by P.L.2-2007, SEC.189.

IC 16-21-6-1
Gross patient revenue defined
Sec. 1. As used in this chapter, "gross patient revenue" means inpatient and outpatient revenue from services to patients, including payments received from or on behalf of individual patients.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-2
Net patient revenue defined
Sec. 2. As used in this chapter, "net patient revenue" means gross patient revenue less deductions for contractual adjustments, bad debts, and charity.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-3
Fiscal reports; required documentation
Sec. 3. (a) Each hospital shall file with the state department a report for the preceding fiscal year within one hundred twenty (120) days after the end of the hospital's fiscal year. The state department shall grant an extension of the time to file the report if the hospital shows good cause for the extension. The report must contain the

following:
(1) A copy of the hospital's balance sheet, including a statement describing the hospital's total assets and total liabilities.
(2) A copy of the hospital's income statement.
(3) A statement of changes in financial position.
(4) A statement of changes in fund balance.
(5) Accountant notes pertaining to the report.
(6) A copy of the hospital's report required to be filed annually under 42 U.S.C. 1395g, and other appropriate utilization and financial reports required to be filed under federal statutory law.
(7) Net patient revenue.
(8) A statement including:
(A) Medicare gross revenue;
(B) Medicaid gross revenue;
(C) other revenue from state programs;
(D) revenue from local government programs;
(E) local tax support;
(F) charitable contributions;
(G) other third party payments;
(H) gross inpatient revenue;
(I) gross outpatient revenue;
(J) contractual allowance;
(K) any other deductions from revenue;
(L) charity care provided;
(M) itemization of bad debt expense; and
(N) an estimation of the unreimbursed cost of subsidized health services.
(9) A statement itemizing donations.
(10) A statement describing the total cost of reimbursed and unreimbursed research.
(11) A statement describing the total cost of reimbursed and unreimbursed education separated into the following categories:
(A) Education of physicians, nurses, technicians, and other medical professionals and health care providers.
(B) Scholarships and funding to medical schools, and other postsecondary educational institutions for health professions education.
(C) Education of patients concerning diseases and home care in response to community needs.
(D) Community health education through informational programs, publications, and outreach activities in response to community needs.
(E) Other educational services resulting in education related costs.
(b) The information in the report filed under subsection (a) must be provided from reports or audits certified by an independent certified public accountant or by the state board of accounts.
As added by P.L.2-1993, SEC.4. Amended by P.L.94-1994, SEC.14; P.L.2-2007, SEC.190.
IC 16-21-6-4
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 16-21-6-5
Fiscal reports; further verifying information
Sec. 5. If further fiscal information is necessary to verify the accuracy of any information contained in the reports filed under section 3 of this chapter, the state department may require the facility to produce the records necessary to verify that information.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-6
Patient information reports
Sec. 6. In addition to the report filed under section 3 of this chapter, each hospital shall, not more than one hundred twenty (120) days after the end of each calendar quarter, file with the state department, or the state department's designated contractor, inpatient and outpatient discharge information at the patient level, in a format prescribed by the state health commissioner, including the following:
(1) The patient's:
(A) length of stay;
(B) diagnoses and surgical procedures performed during the patient's stay;
(C) date of:
(i) admission;
(ii) discharge; and
(iii) birth;
(D) type of admission;
(E) admission source;
(F) gender;
(G) race;
(H) discharge disposition; and
(I) payor, including:
(i) Medicare;
(ii) Medicaid;
(iii) a local government program;
(iv) commercial insurance;
(v) self-pay; and
(vi) charity care.
(2) The total charge for the patient's stay.
(3) The ZIP code of the patient's residence.
(4) Beginning October 1, 2013, all diagnosed external causes of injury codes.
As added by P.L.2-1993, SEC.4. Amended by P.L.94-1994, SEC.15; P.L.44-2002, SEC.3; P.L.156-2011, SEC.17.

IC 16-21-6-7
Fiscal and patient information reports; personal identification of patients; public inspection; copies Sec. 7. (a) The reports filed under section 3 of this chapter:
(1) may not contain information that personally identifies a patient or a consumer of health services; and
(2) must be open to public inspection.
(b) The state department shall provide copies of the reports filed under section 3 of this chapter to the public upon request, at the state department's actual cost.
(c) The following apply to information that is filed under section 6 of this chapter:
(1) Information filed with the state department's designated contractor:
(A) is confidential; and
(B) must be transferred by the contractor to the state department in a format determined by the state department.
(2) Information filed with the state department or transferred to the state department by the state department's designated contractor is not confidential, except that information that:
(A) personally identifies; or
(B) may be used to personally identify;
a patient or consumer may not be disclosed to a third party other than to a hospital that has filed inpatient and outpatient discharge information.
(d) An analysis completed by the state department of information that is filed under section 6 of this chapter:
(1) may not contain information that personally identifies or may be used to personally identify a patient or consumer of health services, unless the information is determined by the state department to be necessary for a public health activity;
(2) must be open to public inspection; and
(3) must be provided to the public by the state department upon request at the state department's actual cost.
As added by P.L.2-1993, SEC.4. Amended by P.L.44-2002, SEC.4; P.L.78-2004, SEC.22.

IC 16-21-6-8
Compliance; injunctive relief
Sec. 8. The state department may, through the attorney general, seek to compel compliance with this chapter through injunctive relief.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-9
Rules; uniform reporting system
Sec. 9. (a) The state department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
(b) The rules adopted under this section must include rules that establish a uniform system for completing the reports required under sections 3 and 6 of this chapter.
(c) The rules adopted under this section must provide that, to the greatest extent possible, copies of reports required to be filed with

federal, state, and local agencies may be used by facilities in completing the reports required by this chapter.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-10
State health commissioner; findings and recommendations; report
Sec. 10. Each year the state health commissioner or the commissioner's designee shall make a compilation of the data obtained from the reports required under sections 3 and 6 of this chapter and report in an electronic format under IC 5-14-6 the findings and recommendations to the general assembly not later than December 1 of the year the reports are filed. However, the commissioner is not required to incorporate a report that is required to be filed by a hospital with the state department less than one hundred twenty (120) days before December 1, but shall incorporate the report data in the report to be made the following year.
As added by P.L.2-1993, SEC.4. Amended by P.L.28-2004, SEC.136.

IC 16-21-6-11
Consumer guide to Indiana hospitals
Sec. 11. (a) The state department shall annually publish a consumer guide to Indiana hospitals. The state department shall compile the data for the consumer guide from the relevant data required to be filed under sections 3 and 6 of this chapter and publish the data in an understandable format that assists the consuming public in making both financial and utilization comparisons between hospitals.
(b) The state department shall, upon request, provide to the public, at the state department's actual cost, copies of the consumer guide to Indiana hospitals published under subsection (a).
As added by P.L.2-1993, SEC.4.

IC 16-21-6-12
Violations
Sec. 12. Any person who is a custodian of confidential data at the state department and who knowingly or intentionally:
(1) discloses, distributes, or sells confidential data obtained under this chapter; or
(2) identifies a specific patient in violation of section 7 of this chapter;
commits a Class B misdemeanor.
As added by P.L.94-1994, SEC.16.



CHAPTER 7. HOSPITALS; TUBERCULOSIS PATIENTS; AIDS PATIENTS

IC 16-21-7-2
Rules for payment
Sec. 2. The state department shall adopt rules under IC 4-22-2 for payment to a hospital that treats or cares for a patient with tuberculosis as described in section 1 of this chapter.
As added by P.L.2-1993, SEC.4.

IC 16-21-7-3
Aid to county hospitals tuberculosis fund
Sec. 3. (a) The aid to county hospitals tuberculosis fund is established to carry out the purposes of this chapter.
(b) The state department shall administer the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.4. Amended by P.L.146-1997, SEC.1.

IC 16-21-7-4
Counties' pro rata share of remaining funds at end of fiscal year
Sec. 4. With the approval of the budget director and upon the recommendation of the budget committee, each county that has incurred costs for a carrier under:
(1) IC 16-41-1;
(2) IC 16-41-2;
(3) IC 16-41-3;
(4) IC 16-41-5;
(5) IC 16-41-6;
(6) IC 16-41-7;
(7) IC 16-41-8;
(8) IC 16-41-9; or
(9) IC 16-41-13;
is entitled to a pro rata share of the money remaining at the end of the state fiscal year in the fund established under this chapter.
As added by P.L.2-1993, SEC.4. Amended by P.L.138-2006, SEC.4.
IC 16-21-7-5
Violations
Sec. 5. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.4.



CHAPTER 7.5. HOSPITAL AND BIRTHING CENTER REQUIREMENT REGARDING UMBILICAL CORD BLOOD DONATION

IC 16-21-7.5-2
Written agreement between hospital or birthing center and the public umbilical cord blood bank
Sec. 2. Before a hospital or birthing center participates in collecting donations for the public umbilical cord blood bank established under IC 12-31-1-3(a), the hospital or birthing center shall enter into a written agreement with the public umbilical cord blood bank establishing the:
(1) conditions of the hospital's or birthing center's participation; and
(2) obligations of the hospital or birthing center;
in the umbilical cord blood donation initiative established under IC 12-31-2-2.
As added by P.L.134-2008, SEC.10.

IC 16-21-7.5-3
Requirement to offer option to patient to make a postnatal donation at no charge
Sec. 3. (a) Except as provided in section 4 of this chapter, a participating hospital or birthing center licensed under this article must offer a patient who delivers a newborn infant at the participating hospital or birthing center the option of making a postnatal donation following delivery of the newborn infant.
(b) A patient may not be charged for the collection or storage of a donation or for a donation to the public umbilical cord blood bank established under IC 12-31-1-3(a).
As added by P.L.134-2008, SEC.10.

IC 16-21-7.5-4
No requirement for hospital, birthing center, or employee to collect a postnatal donation under specified circumstances
Sec. 4. (a) A participating hospital or birthing center is not required to collect a postnatal donation if either of the following applies:
(1) In the professional judgment of a physician licensed under IC 25-22.5 or a nurse midwife licensed under IC 25-23-1-13.1, the collection would threaten the health of the mother or the infant.
(2) The postnatal donation is contrary to the moral principles or beliefs of the religious denomination with which the

participating hospital or birthing center is affiliated.
(b) An employee of a participating hospital or birthing center is not required to collect a postnatal donation if the postnatal donation is contrary to the religious principles or beliefs of the employee.
As added by P.L.134-2008, SEC.10.

IC 16-21-7.5-5
Cooperation with nonprofit corporation in maximizing postnatal donations
Sec. 5. A participating hospital or birthing center shall cooperate with the nonprofit corporation (as defined in IC 12-31-1-1) in accomplishing the public health goal of maximizing postnatal donations.
As added by P.L.134-2008, SEC.10.

IC 16-21-7.5-6
No requirement to enter into agreement with the public umbilical cord blood bank; ability to enter into contracts with other persons
Sec. 6. A hospital or birthing center is not required to enter into an agreement with the public umbilical cord blood bank and may enter into contracts concerning postnatal tissue and postnatal fluids with any person.
As added by P.L.134-2008, SEC.10.



CHAPTER 8. EMERGENCY SERVICES TO SEX CRIME VICTIMS

IC 16-21-8-0.3
"Evidence"
Sec. 0.3. As used in this chapter, "evidence" means the results collected from a forensic medical exam of a victim by a provider when the victim has reported the sex crime to law enforcement.
As added by P.L.41-2007, SEC.7.

IC 16-21-8-0.5
"Provider"
Sec. 0.5. As used in this chapter, "provider" means a hospital or licensed medical services provider that provides forensic medical exams and additional forensic services to a victim.
As added by P.L.90-2005, SEC.4. Amended by P.L.41-2007, SEC.8.

IC 16-21-8-0.6
"Sample"
Sec. 0.6. As used in this chapter, "sample" means the result collected from a forensic medical exam of the victim by a provider, when the victim has not yet reported the sex crime to law enforcement.
As added by P.L.90-2005, SEC.5. Amended by P.L.121-2006, SEC.22; P.L.41-2007, SEC.9.

IC 16-21-8-0.7
"Secured storage"
Sec. 0.7. As used in this chapter, "secured storage" means a method of storing a sample that will adequately safeguard the integrity and viability of the sample.
As added by P.L.90-2005, SEC.6. Amended by P.L.41-2007, SEC.10.

IC 16-21-8-0.8
"Sexual assault nurse examiner"
Sec. 0.8. As used in this chapter, "sexual assault nurse examiner" means a registered nurse who:
(1) has received training to provide comprehensive care to sexual assault survivors; and
(2) can:
(A) conduct a forensic medical examination; and
(B) collect evidence from a sexual assault victim.
As added by P.L.41-2007, SEC.11.
IC 16-21-8-0.9
"Victim"
Sec. 0.9. As used in this chapter, "victim" means an alleged sex crime victim.
As added by P.L.41-2007, SEC.12.

IC 16-21-8-1
Forensic medical exams and additional forensic services; rules; enumeration of sex crimes
Sec. 1. (a) A hospital licensed under IC 16-21-2 that provides general medical and surgical hospital services shall provide forensic medical exams and additional forensic services to all alleged sex crime victims who apply for forensic medical exams and additional forensic services in relation to injuries or trauma resulting from the alleged sex crime. The provision of services may not be dependent on a victim's reporting to, or cooperating with, law enforcement.
(b) For the purposes of this chapter, the following crimes are considered sex crimes:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Vicarious sexual gratification (IC 35-42-4-5).
(5) Sexual battery (IC 35-42-4-8).
(6) Sexual misconduct with a minor (IC 35-42-4-9).
(7) Child solicitation (IC 35-42-4-6).
(8) Child seduction (IC 35-42-4-7).
(9) Incest (IC 35-46-1-3).
(c) Payment for services under this section shall be processed in accordance with rules adopted by the victim services division of the Indiana criminal justice institute.
As added by P.L.2-1993, SEC.4. Amended by P.L.47-1993, SEC.7; P.L.36-1997, SEC.7; P.L.121-2006, SEC.23; P.L.41-2007, SEC.13.

IC 16-21-8-1.5
Appointment of a sexual assault response team
Sec. 1.5. If a sexual assault response team has not been established in a county, the prosecuting attorney shall appoint a sexual assault response team in that county, or the county shall join with one (1) or more other counties to create a regional team, to comply with duties assigned to sexual assault response teams under this chapter.
As added by P.L.41-2007, SEC.14.

IC 16-21-8-2
County or regional sexual response team; duties
Sec. 2. (a) Each county or regional sexual assault response team shall develop a plan that establishes the protocol for sexual assault victim response and treatment, including the:
(1) collection;
(2) preservation; (3) secured storage; and
(4) destruction;
of samples.
(b) The plan under subsection (a) shall address the following regarding an alleged sexual assault victim who is at least eighteen (18) years of age and who either reports a sexual assault or elects not to report a sexual assault to law enforcement:
(1) The method of maintaining the confidentiality of the alleged sexual assault victim regarding the chain of custody and secured storage of a sample.
(2) The development of a victim notification form that notifies an alleged sexual assault victim of his or her rights under the law.
(3) How a victim will receive the victim notification form.
(4) Identification of law enforcement agencies that will be responsible to transport samples.
(5) Agreements between medical providers and law enforcement agencies to pick up and store samples.
(6) Maintaining samples in secured storage.
(7) Procedures to destroy a sample following applicable statute of limitations.
As added by P.L.2-1993, SEC.4. Amended by P.L.121-2006, SEC.24; P.L.41-2007, SEC.15.

IC 16-21-8-3
Forensic medical exams and additional forensic services; consent
Sec. 3. A physician or sexual assault nurse examiner who provides forensic medical exams and additional forensic services shall provide the forensic medical exams and additional forensic services to an alleged sex crime victim under this chapter with the consent of the alleged sex crime victim.
As added by P.L.2-1993, SEC.4. Amended by P.L.121-2006, SEC.25; P.L.41-2007, SEC.16.

IC 16-21-8-4
Assistance in development and operation of forensic medical exams and additional forensic services
Sec. 4. The victim services division of the Indiana criminal justice institute shall assist in the development and operation of programs that provide forensic medical exams and additional forensic services to alleged sex crime victims, and if necessary, provide grants to hospitals for this purpose.
As added by P.L.2-1993, SEC.4. Amended by P.L.47-1993, SEC.8; P.L.121-2006, SEC.26.

IC 16-21-8-5
Payment of forensic medical exams; requirements; suspension
Sec. 5. (a) The division shall award compensation or reimbursement under this chapter for forensic medical exams.
(b) The division is not required to award compensation or

reimbursement under this chapter for additional forensic services unless the following conditions are met:
(1) The victim is at least eighteen (18) years of age.
(2) If the victim is less than eighteen (18) years of age, a report of the sex crime must be made to child protective services or a law enforcement officer.
(3) The sex crime occurred in Indiana.
If the division finds a compelling reason for failure to comply with the requirements of this section, the division may suspend the requirements of this section.
(c) A claim filed for services provided at a time before the provision of the forensic medical exams and additional forensic services for which an application for reimbursement is filed is not covered under this chapter.
As added by P.L.2-1993, SEC.4. Amended by P.L.47-1993, SEC.9; P.L.90-2005, SEC.7; P.L.121-2006, SEC.27; P.L.41-2007, SEC.17.

IC 16-21-8-6
Services without charge; reimbursement
Sec. 6. (a) When a provider provides forensic medical exams and additional forensic services under this chapter to a victim, the provider shall furnish the services without charge.
(b) When a provider provides additional forensic services under section 5(b) and 5(c) of this chapter, the provider shall furnish the services without charge.
(c) The division shall reimburse a provider for the cost for providing services and shall adopt rules and procedures to provide for reimbursement.
(d) The application for reimbursement must be filed not more than one hundred eighty (180) days after the date the service was provided.
(e) The division shall approve or deny an application for reimbursement filed under subsection (b) not more than one hundred twenty (120) days after receipt of the application for reimbursement.
(f) A provider may not charge the victim for services required under this chapter despite delays in reimbursement from the division.
As added by P.L.2-1993, SEC.4. Amended by P.L.47-1993, SEC.10; P.L.36-1997, SEC.8; P.L.90-2005, SEC.8; P.L.121-2006, SEC.28.

IC 16-21-8-7
Abortion services not required
Sec. 7. This chapter does not require a hospital to provide a service related to an abortion.
As added by P.L.2-1993, SEC.4.

IC 16-21-8-9
Duties of a provider; delayed implementation
Sec. 9. (a) Prior to the discharge of a victim from the hospital, a provider shall:
(1) require the victim to sign a form that notifies the victim of

his or her rights under this chapter;
(2) provide a copy of the signed form to the victim; and
(3) inform law enforcement that the sample is available.
(b) The director of the Indiana criminal justice institute may delay the implementation of this section until the earlier of the following:
(1) A date set by the director.
(2) The date funding becomes available by a grant through the criminal justice institute or by an appropriation from the general assembly.
If the director of the criminal justice institute delays implementation of this section, the director shall notify the prosecuting attorney of each county of the director's action and when funding become available to implement this section.
As added by P.L.41-2007, SEC.18.

IC 16-21-8-10
Law enforcement duty to transport a sample to secured storage; victim notification; county plans
Sec. 10. (a) Law enforcement shall:
(1) obtain the sample within forty-eight (48) hours after receiving a provider's notification; and
(2) transport the sample to secured storage.
(b) Law enforcement shall keep the sample in secured storage until the earlier of the following:
(1) At least one (1) year after the date the sample is placed in secured storage.
(2) The victim reports the sex crime to law enforcement and the sample is transported to the crime lab for investigation and use as evidence.
(c) The division shall notify the victim, as described in subsection (d), that the victim's sample will be removed from secured storage and may be destroyed if the victim does not report the sex crime to law enforcement on or before the date described in subsection (b)(1).
(d) The notice the division is required to provide a victim under subsection (c) shall be sent:
(1) by first class mail to the individual's last known address;
(2) by electronic mail to the individual's last known electronic mail address; and
(3) six (6) months and thirty (30) days before the date described in subsection (b)(1).
(e) Each county shall develop and implement a plan for the secured storage of samples.
(f) The director of the Indiana criminal justice institute may delay the implementation of this section until the earlier of the following:
(1) A date set by the director.
(2) The date funding becomes available by a grant through the criminal justice institute or by an appropriation from the general assembly.
If the director of the criminal justice institute delays implementation of this section, the director shall notify the prosecuting attorney of

each county of the director's action and when funding becomes available to implement this section.
(g) The failure to comply with:
(1) this chapter;
(2) a plan adopted by a county; or
(3) a protocol adopted by a sexual assault response team;
does not, standing alone, affect the admissibility of a sample as evidence in a criminal or civil proceeding.
As added by P.L.41-2007, SEC.19.



CHAPTER 9. PROVISION OF CHARITABLE CARE BY NONPROFIT HOSPITALS

IC 16-21-9-2
"Government sponsored indigent health care" defined
Sec. 2. As used in this chapter, "government sponsored indigent health care" means the unreimbursed cost to a hospital of Medicare, providing health care services to recipients of Medicaid, and other federal, state, or local indigent health care programs, eligibility for which is based on financial need.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-3
"Nonprofit hospital" defined
Sec. 3. As used in this chapter, "nonprofit hospital" means a hospital that is organized as a nonprofit corporation or a charitable trust under Indiana law or the laws of any other state or country and that is:
(1) eligible for tax exempt bond financing; or
(2) exempt from state or local taxes.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-4
Organizational mission statement; community benefits plan
Sec. 4. A nonprofit hospital shall develop:
(1) an organizational mission statement that identifies the hospital's commitment to serving the health care needs of the community; and
(2) a community benefits plan defined as an operational plan for serving the community's health care needs that:
(A) sets out goals and objectives for providing community benefits that include charity care and government sponsored indigent health care; and
(B) identifies the populations and communities served by the hospital.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-5
Health care needs of community Sec. 5. When developing the community benefits plan, the hospital shall consider the health care needs of the community as determined by communitywide needs assessments.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-6
Elements of community benefits plan
Sec. 6. The hospital shall include at least the following elements in the community benefits plan:
(1) Mechanisms to evaluate the plan's effectiveness, including a method for soliciting the views of the communities served by the hospital.
(2) Measurable objectives to be achieved within a specified time frame.
(3) A budget for the plan.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-7
Annual report for community benefits plan
Sec. 7. (a) Each nonprofit hospital shall prepare an annual report of the community benefits plan. The report must include, in addition to the community benefits plan itself, the following background information:
(1) The hospital's mission statement.
(2) A disclosure of the health care needs of the community that were considered in developing the hospital's community benefits plan.
(3) A disclosure of the amount and types of community benefits actually provided, including charity care. Charity care must be reported as a separate item from other community benefits.
(b) Each nonprofit hospital shall annually file a report of the community benefits plan with the state department. For a hospital's fiscal year that ends before July 1, 2011, the report must be filed not later than one hundred twenty (120) days after the close of the hospital's fiscal year. For a hospital's fiscal year that ends after June 30, 2011, the report must be filed at the same time the nonprofit hospital files its annual return described under Section 6033 of the Internal Revenue Code that is timely filed under Section 6072(e) of the Internal Revenue Code, including any applicable extension authorized under Section 6081 of the Internal Revenue Code.
(c) Each nonprofit hospital shall prepare a statement that notifies the public that the annual report of the community benefits plan is:
(1) public information;
(2) filed with the state department; and
(3) available to the public on request from the state department.
This statement shall be posted in prominent places throughout the hospital, including the emergency room waiting area and the admissions office waiting area. The statement shall also be printed in the hospital patient guide or other material that provides the patient with information about the admissions criteria of the hospital. (d) Each nonprofit hospital shall develop a written notice about any charity care program operated by the hospital and how to apply for charity care. The notice must be in appropriate languages if possible. The notice must also be conspicuously posted in the following areas:
(1) The general waiting area.
(2) The waiting area for emergency services.
(3) The business office.
(4) Any other area that the hospital considers an appropriate area in which to provide notice of a charity care program.
As added by P.L.94-1994, SEC.17. Amended by P.L.156-2011, SEC.18; P.L.172-2011, SEC.115; P.L.6-2012, SEC.115.

IC 16-21-9-8
Failure to file annual report
Sec. 8. The state department may assess a civil penalty against a nonprofit hospital that fails to make a report of the community benefits plan as required under this chapter. The penalty may not exceed one thousand dollars ($1,000) for each day a report is delinquent after the date on which the report is due. No penalty may be assessed against a hospital under this section until thirty (30) business days have elapsed after written notification to the hospital of its failure to file a report.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-9
Other rights and remedies retained
Sec. 9. The rights and remedies provided for in this chapter are in addition to other statutory or common law rights or remedies available to the state or a nonprofit hospital.
As added by P.L.94-1994, SEC.17.






ARTICLE 22. COUNTY HOSPITALS

CHAPTER 1. APPLICABILITY



CHAPTER 2. COUNTY HOSPITAL GOVERNING BOARDS

IC 16-22-2-2
Board; qualifications; appointments; terms; vacancies
Sec. 2. (a) Except as otherwise provided in this article or in IC 16-12.1 (before its repeal on July 1, 1993), each hospital established under this article or IC 16-12.1 (before its repeal on July 1, 1993) must have a board of four (4) members, appointed by the county executive. All four (4) members must be residents of the county in which the hospital is located and one (1) member may be a licensed physician who is a member of the medical staff of the hospital. When appointing a physician member, the county executive shall consider the recommendation of the medical staff of the hospital.
(b) The initial appointments made under this section are as follows:
(1) One (1) member holds office for one (1) year.
(2) One (1) member holds office for two (2) years.
(3) One (1) member holds office for three (3) years.
(4) One (1) member holds office for four (4) years.
(c) After the initial appointments, board members shall be appointed to serve terms of four (4) years.
(d) Except as provided in section 11 of this chapter, a vacancy on the board shall be filled by the county executive, and the appointee shall be appointed to complete the unexpired term of the member whose office has been vacated.
As added by P.L.2-1993, SEC.5. Amended by P.L.91-2002, SEC.1 and P.L.100-2002, SEC.1.

IC 16-22-2-3 Governing board; qualifications; appointments; terms; residence limitations
Sec. 3. (a) This section applies to hospitals operated under IC 16-12-1 (before its repeal on July 1, 1993).
(b) The management of a hospital shall be under the control of a governing board consisting of eleven (11) members. Three (3) of the members of the governing board must be the members of the county executive.
(c) Subject to subsection (e), if the hospital is acquired or equipped without the aid of a hospital association:
(1) three (3) members of the governing board shall be appointed by the county executive; and
(2) five (5) members of the governing board, one (1) of whom may be a licensed physician, shall be appointed by the county fiscal body.
(d) Subject to subsection (e), if the hospital is acquired or equipped with the aid of a hospital association:
(1) four (4) members of the governing board, one (1) of whom may be a licensed physician, shall be appointed by the hospital association;
(2) two (2) members of the governing board shall be appointed by the county executive; and
(3) two (2) members of the governing board shall be appointed by the county fiscal body.
(e) Not more than two (2) members of a governing board appointed under this section may reside in a county other than the county in which the hospital is located. A member who is not a resident of the county in which the hospital is located must:
(1) be an Indiana resident; and
(2) be appointed upon a submission made under section 11 of this chapter by the governing board of the hospital to the appointing authority.
(f) The term of an appointed member of the governing board is two (2) years, except a person appointed by the county executive under subsection (c)(1) or (d)(2) serves a one (1) year term. Thereafter, the persons appointed by the county executive to succeed initial persons serve two (2) year terms.
As added by P.L.2-1993, SEC.5. Amended by P.L.80-2011, SEC.1.

IC 16-22-2-3.1
Governing board; members; residence limitations; terms; vacancy
Sec. 3.1. (a) This section applies to a hospital operated under IC 16-12-4-2 (before its repeal on July 1, 1993) that is located in a county having a population of more than forty-two thousand three hundred (42,300) but less than forty-three thousand (43,000).
(b) The management of a hospital is under the control of a governing board. The governing board consists of nine (9) members appointed by the county executive as follows:
(1) Three (3) members must be members of the county executive. (2) Six (6) members meeting the following requirements:
(A) At least four (4) members must be residents of the county.
(B) Not more than two (2) members appointed under this subdivision may reside in a county other than the county in which the hospital is located. A member who is not a resident of the county in which the hospital is located must:
(i) be an Indiana resident; and
(ii) be appointed upon a submission made under section 11 of this chapter by the governing board of the hospital to the appointing authority.
(C) One (1) member appointed under this subdivision may also be a licensed physician.
(c) The term of each member of the governing board is three (3) years.
(d) If a vacancy occurs due to the expiration of an appointed member's term and the county executive does not fill the vacancy within sixty (60) days from the date of expiration, the member whose term has expired is automatically reappointed for another term.
As added by P.L.56-1995, SEC.2. Amended by P.L.91-2002, SEC.2 and P.L.100-2002, SEC.2; P.L.80-2011, SEC.2; P.L.119-2012, SEC.131.

IC 16-22-2-4
Governing board in certain counties; members; residence limitations; terms
Sec. 4. (a) This section applies to the governing boards of county hospitals in a county having a population of more than thirty-eight thousand two hundred (38,200) but less than thirty-eight thousand five hundred (38,500).
(b) Subject to subsection (c), the governing board of a county hospital consists of seven (7) members, as follows:
(1) Three (3) members must be the members of the county executive.
(2) Four (4) members, one (1) of whom may be a licensed physician, shall be appointed by the judge of the circuit court of the county.
(c) Not more than two (2) members of a governing board appointed under this section may reside in a county other than the county in which the hospital is located. A member who is not a resident of the county in which the hospital is located must:
(1) be an Indiana resident; and
(2) be appointed upon a submission made under section 11 of this chapter by the governing board of the hospital to the appointing authority.
(d) The term of office for members of the governing board, other than the members of the county executive, is two (2) years.
As added by P.L.2-1993, SEC.5. Amended by P.L.170-2002, SEC.103; P.L.80-2011, SEC.3; P.L.119-2012, SEC.132.
IC 16-22-2-5
Governing board; members; residence limitations; terms
Sec. 5. (a) This section applies to county hospitals in counties having a population of more than seventeen thousand three hundred fifty (17,350) but less than eighteen thousand (18,000).
(b) Subject to subsection (e), the hospital and the affairs and business of the hospital shall be under the management and control of a governing board consisting of seven (7) members as follows:
(1) Three (3) members must be members of the county executive.
(2) Two (2) members shall be appointed by the county fiscal body, one (1) of whom may be a licensed physician.
(3) Two (2) members shall be appointed by the county executive.
(c) One (1) of the members initially appointed by the county fiscal body serves for one (1) year and one (1) of the members initially appointed serves for two (2) years. After the initial appointment, the members serve for two (2) years.
(d) One (1) of the members initially appointed by the county executive serves for one (1) year and one (1) of the members initially appointed serves for two (2) years. After the initial appointment, the members serve for two (2) years.
(e) Not more than two (2) members of a governing board appointed under this section may reside in a county other than the county in which the hospital is located. A member who is not a resident of the county in which the hospital is located must:
(1) be an Indiana resident; and
(2) be appointed upon a submission made under section 11 of this chapter by the governing board of the hospital to the appointing authority.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.2; P.L.91-2002, SEC.3 and P.L.100-2002, SEC.3; P.L.80-2011, SEC.4; P.L.119-2012, SEC.133.

IC 16-22-2-5.5
Repealed
(Repealed by P.L.64-1998, SEC.8.)

IC 16-22-2-6
County hospital governing board; membership; terms of office
Sec. 6. (a) This section applies to hospitals established under Acts 1917, c.144, s.1.
(b) Except as provided in section 7 of this chapter, the management of the hospital shall be under the control of a governing board consisting of four (4) members appointed by the county executive. One (1) of the members may be a licensed physician. The members shall be chosen from the residents of the county.
(c) The initial terms of the members are as follows:
(1) One (1) member has a term of one (1) year.
(2) One (1) member has a term of two (2) years. (3) One (1) member has a term of three (3) years.
(4) One (1) member has a term of four (4) years.
After the initial appointments, the members serve for four (4) years.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.3; P.L.91-2002, SEC.4 and P.L.100-2002, SEC.4.

IC 16-22-2-7
Governing board; membership; increase or decrease in number; qualifications; terms
Sec. 7. (a) Except as provided in subsection (d), a governing board of four (4) members in existence on September 2, 1971, may petition the county executive to increase the size of the board to five (5), six (6), seven (7), eight (8), or nine (9) members. If the county executive approves the petition, the county executive shall appoint new members to increase the number of board members to the chosen size in the following manner:
(1) All members must be residents of the county in which the hospital is located except in the following circumstances:
(A) If a determination is made to increase a board size to five (5) or six (6) members, one (1) member may be a resident of an Indiana county other than the county in which the hospital is located if the member to be appointed was recommended by the governing board as set forth in section 11 of this chapter to fill the vacancy.
(B) If a determination is made to increase a board size to at least seven (7) members, not more than two (2) members may be residents of an Indiana county other than the county in which the hospital is located if the member to be appointed was recommended by the governing board as set forth in section 11 of this chapter to fill the vacancy.
(2) If a board size of five (5) members is chosen, a new member shall be appointed for an initial term of one (1) year.
(3) If a board size of six (6) members is chosen, the new members shall be appointed in the following order as necessary:
(A) One (1) new member for an initial term of one (1) year.
(B) One (1) new member for an initial term of two (2) years.
(4) If a board size of seven (7) members is chosen, the new members shall be appointed in the following order as necessary:
(A) One (1) new member for an initial term of one (1) year.
(B) One (1) new member for an initial term of two (2) years.
(C) One (1) new member for an initial term of three (3) years.
(5) If a board size of eight (8) members is chosen, the new members shall be appointed in the following order as necessary:
(A) One (1) new member for an initial term of one (1) year.
(B) One (1) new member for an initial term of two (2) years.
(C) One (1) new member for an initial term of three (3) years.
(D) One (1) new member for an initial term of four (4) years.
(6) If a board size of nine (9) members is chosen, the new

members shall be appointed in the following order as necessary:
(A) Two (2) new members for an initial term of one (1) year.
(B) One (1) new member for an initial term of two (2) years.
(C) One (1) new member for an initial term of three (3) years.
(D) One (1) new member for an initial term of four (4) years.
(7) If a board size of seven (7), eight (8), or nine (9) members is chosen, two (2) members may be licensed physicians.
(b) A governing board that has increased its size may petition the county executive to decrease the size of the board. However, a decrease under this subsection may only be accomplished through:
(1) the vacancy of a member's position, either through expiration of the member's term or any other cause; or
(2) removal of a member as provided under applicable law.
(c) There is no limit to the number of times a governing board may seek to increase or decrease its size under this section.
(d) For a governing board of four (4) members located in a county having a population of:
(1) more than fourteen thousand (14,000) but less than fifteen thousand (15,000);
(2) more than twenty-four thousand five hundred (24,500) but less than twenty-five thousand (25,000); or
(3) more than thirty-three thousand two hundred (33,200) but less than thirty-three thousand two hundred fifty (33,250);
the county executive may increase the number of board members to five (5), six (6), or seven (7), subject to the limitations of this section. After the initial appointments, each board member shall be appointed to serve for a term of four (4) years.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.4; P.L.91-2002, SEC.5 and P.L.100-2002, SEC.5; P.L.80-2011, SEC.5; P.L.119-2012, SEC.134.

IC 16-22-2-8
County hospitals in counties with existing city hospital operating under IC 16-23-1; creation; board and association; membership; appointment; joint operation
Sec. 8. (a) This section applies to a county where a city hospital is operated under IC 16-23-1.
(b) A county hospital may be created by an order of the county executive without filing a petition or holding an election.
(c) The county executive may create a hospital association under IC 16-22-6.
(d) An appointing board shall be formed to appoint the members of the governing board of the county hospital. The appointing board shall consist of three (3) members, as follows:
(1) The executive of the city where the city hospital is located.
(2) The judge of the circuit court of the county.
(3) A member of the county executive chosen by the county executive of the county.
(e) Each member must take and subscribe an oath for the honest

and faithful performance of the member's duties, which shall be filed in the auditor's office of the county.
(f) Subject to subsection (g), the governing board consists of seven (7) members with the following qualifications:
(1) At least five (5) members must be qualified voters in the county.
(2) Not more than two (2) members may be licensed physicians.
(3) One (1) member may be a registered nurse licensed to practice in Indiana.
(g) Not more than two (2) members of a governing board appointed under this section may reside in a county other than the county in which the hospital is located. A member who is not a resident of the county in which the hospital is located must:
(1) be an Indiana resident; and
(2) be appointed upon a submission made under section 11 of this chapter by the governing board of the hospital to the appointing authority.
(h) Initial and subsequent appointments to the hospital board shall be made for staggered terms ending on February 1 to coincide with the terms of members of the city hospital board of directors created by IC 16-23-1.
(i) The appointing board members may serve without bond. The regular meeting of the appointing board for the appointment of members to the hospital board shall be on the third Monday in January of each year following the year of the initial appointments. The meeting may adjourn periodically until the appointments for all expired or vacant memberships are made. Vacancies occurring on the hospital board may be filled at a special meeting of the appointing board called by the county auditor or by two (2) members of the appointing board on five (5) days notice to all appointing board members, or without notice if all of the appointing board members are present at the meeting. Each meeting of the appointing board shall be held at the county executive's room of the county, unless by unanimous consent the board determines to hold the meeting at another location.
(j) The county executive shall choose the board's member of the appointing board each year following the year of initial appointments at the board's regular January meeting.
(k) The governing board may operate the county hospital jointly with the city hospital operated in the same county under IC 16-23-1. The joint operation may include joint employment of an administrator and other personnel, joint policies, joint purchases, joint services, and other programs to deliver health care at a reduced cost. The governing board of the county hospital may contract with the governing board of the city hospital to allocate revenues and expenditures and for the administration of the hospitals, but records must be kept that reflect the separate ownership, financial obligations, and existence of the county hospital and the city hospital.
As added by P.L.2-1993, SEC.5. Amended by P.L.91-2002, SEC.6

and P.L.100-2002, SEC.6; P.L.80-2011, SEC.6.

IC 16-22-2-9
Board organization; bond; meetings; quorum; compensation and reimbursements
Sec. 9. (a) Each governing board member shall not more than ten (10) days after appointment and before entering on official duties take an oath to support the Constitution of the United States and the Constitution of the State of Indiana and to faithfully discharge the duties of office. The board shall adopt bylaws that provide for the election of one (1) member as chairman, one (1) member as secretary, and other officers the board considers necessary or advisable.
(b) The county treasurer of the county in which the hospital is located shall be the treasurer of the governing board. Money in the hospital fund shall be disbursed only on warrants issued by the county auditor and countersigned by the county treasurer. However, the board, with the approval of the county executive, may elect a treasurer who shall also serve as the disbursing officer of the hospital. Checks drawn by the treasurer must be countersigned by a person selected by the board. Approval by the county executive for the board to elect a treasurer is permanent and the treasurer may not be a member of the board.
(c) The executive director and all persons whose duty it is to handle funds of the hospital must execute a corporate surety bond in an amount and with conditions required by the board. If a treasurer is elected by the board, the treasurer shall be separately bonded in an amount fixed by the board but not less than twenty-five thousand dollars ($25,000). The board may elect an assistant treasurer who may not be a member of the board and who must be separately bonded in an amount fixed by the board greater than twenty-five thousand dollars ($25,000). The bond on all persons except the treasurer and assistant treasurer may be a blanket corporate surety bond conditioned for the faithful performance of duties. All bonds required by this subsection must be approved by the board and filed with the county recorder. The premiums shall be paid out of hospital funds.
(d) A majority of the members of the governing board constitutes a quorum and board action requires the affirmative vote of a majority of those members present at a regular or special meeting of the board at which a quorum is present. If a board member is absent from three (3) consecutive regular board meetings or is absent from four (4) regular board meetings during a year, upon recommendation by the board, the member may be removed from office by the county executive and, except as provided in section 7(b) of this chapter, the vacancy created shall be filled as provided in section 11 of this chapter.
(e) Each board member shall be reimbursed for expenditures made by the member in performing the duties of office and an itemized statement of expenses must be filed with the secretary and allowed

by the board. Each governing board member may receive annual compensation not to exceed three thousand six hundred dollars ($3,600) with compensation to be fixed by the board.
(f) The governing board shall hold at least ten (10) regular meetings each year and special meetings of the board may be called at any time by the chairman or two (2) members of the board. The secretary of the board shall keep a complete record of all proceedings.
(g) A board member may receive group health and life insurance benefits paid by the hospital. Health and life insurance benefits are not considered compensation under subsection (e).
(h) A board member may attend meetings and seminars for the benefit of the hospital with the cost of the meetings and seminars paid by the hospital. A payment made by the hospital under this subsection to a board member is not considered compensation under subsection (e).
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.5.

IC 16-22-2-10
Conflicts of interest; disclosure; abstention; removal
Sec. 10. (a) An individual is not prohibited from serving as a member of the governing board if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
(b) The governing board shall adopt a written conflict of interest policy that meets the requirements of subsection (a). The written conflict of interest policy may contain other requirements as determined by the board.
(c) A member of a governing board who violates this section or the written conflict of interest policy described in subsection (b) may be removed from the governing board by action of the board.
(d) The county executive may not:
(1) reappoint to a governing board; or
(2) appoint to a governing board;
an individual who violates this section or the written conflict of interest policy described in subsection (b) while serving or after serving as a member of a governing board.
As added by P.L.2-1993, SEC.5. Amended by P.L.125-2006, SEC.3.

IC 16-22-2-11
Vacancies on governing board
Sec. 11. (a) Except as provided in section 12 of this chapter, whenever a vacancy occurs on the governing board, the existing governing board shall submit a list of the following:
(1) At least one (1) but not more than three (3) candidates for each vacancy to be filled to the appointing authority. (2) Qualifications for assessment of a candidate for each vacancy.
(b) For each vacancy, the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the candidates submitted by the governing board.
(2) Request and receive from the governing board a second list of at least one (1) but not more than three (3) candidates.
(3) Appoint an individual who meets the requirements concerning board members and who was not named in the initial list submitted by the governing board.
The appointing authority shall consider the list of qualifications submitted by the governing board under subsection (a)(2) when making an appointment.
(c) If the appointing authority requests and receives a second list of candidates under subsection (b)(2), the appointing authority may do one (1) of the following:
(1) Appoint one (1) candidate named in the second list.
(2) Appoint an individual who meets the requirements concerning board members and who was not named in the second list of candidates submitted by the governing board.
(d) The appointment for a vacancy shall be made not more than sixty (60) days after submission of the initial list of candidates under subsection (a).
(e) If the vacancy occurred due to the expiration of a member's term and the vacancy is not filled within sixty (60) days of the expiration date, the member whose term expired is automatically reappointed for another term.
(f) Each candidate submitted by the governing board must meet the requirements concerning governing board members.
As added by P.L.2-1993, SEC.5. Amended by P.L.56-1995, SEC.4; P.L.80-2011, SEC.7.

IC 16-22-2-12
Vacancies on governing board for certain counties
Sec. 12. (a) This section applies to governing boards of a county hospital in a county having a population of more than:
(1) seventeen thousand three hundred fifty (17,350) but less than eighteen thousand (18,000);
(2) twenty-six thousand (26,000) but less than twenty-six thousand five hundred (26,500); and
(3) forty-two thousand three hundred (42,300) but less than forty-three thousand (43,000).
(b) The appointing authority shall appoint a member to fill a vacancy on the governing board within sixty (60) days after the vacancy occurs.
As added by P.L.56-1995, SEC.5. Amended by P.L.170-2002, SEC.104; P.L.119-2012, SEC.135.

IC 16-22-2-13 Governing board membership limitation
Sec. 13. Except as otherwise required by state law, a member of an appointing authority for the governing board of a hospital established and operated under this article, except a hospital established and operated under IC 16-22-8, may not serve on the hospital's governing board.
As added by P.L.100-2002, SEC.7.



CHAPTER 2.5. STANDARDS FOR MEMBERS OF A GOVERNING BOARD

IC 16-22-2.5-2
Confidential information
Sec. 2. All proprietary and competitive information concerning the county hospital is confidential. A member of a governing board may not disclose confidential information concerning the county hospital to any person not authorized to receive this information.
As added by P.L.125-2006, SEC.4.

IC 16-22-2.5-3
Removal of member
Sec. 3. (a) A member of a governing board who violates this chapter may be removed from the governing board by action of the board.
(b) The county executive may not:
(1) reappoint to a governing board; or
(2) appoint to a governing board;
an individual who violated this chapter while serving or after serving as a member of a governing board.
As added by P.L.125-2006, SEC.4.

IC 16-22-2.5-4
Physician members
Sec. 4. (a) A licensed physician is eligible for appointment to a county hospital governing board only if the physician is an active

member of the medical staff of the hospital or holds a position that is equivalent to being an active member of the medical staff of the hospital.
(b) A physician who is terminated from the medical staff of the hospital is removed from the governing board by operation of law.
(c) A physician whose clinical privileges or staff membership privileges have been significantly reduced shall be removed from the governing board by action of the board.
(d) If a hospital governing board has two (2) physician members under IC 16-22-2-7 or IC 16-22-2-8, only one (1) physician member must be an active member of the medical staff of the hospital or hold a position that is equivalent to being an active member of the medical staff of the hospital.
As added by P.L.125-2006, SEC.4.



CHAPTER 3. POWERS OF HOSPITAL GOVERNING BOARDS

IC 16-22-3-2
Acquisition of real and personal property for hospital purposes
Sec. 2. (a) The governing board may purchase, construct, remodel, repair, enlarge, or acquire buildings and real or personal property for hospital purposes, upon terms and conditions acceptable to the board.
(b) The governing board may use hospital funds if adequate provision is made for working capital and other known and anticipated hospital needs.
As added by P.L.2-1993, SEC.5. Amended by P.L.56-1995, SEC.6; P.L.91-2002, SEC.7 and P.L.100-2002, SEC.8.

IC 16-22-3-3
Lease of property
Sec. 3. (a) The governing board may lease real or personal property, with or without an option to purchase, on reasonable terms and conditions. If a lease agreement gives the hospital an option to purchase the property and if any part of the lease rental is to be

applied on the purchase price if the option is exercised, the agreement shall be treated as a purchase and is subject to this chapter and other Indiana laws relating to purchases by county hospitals.
(b) The governing board may authorize the purchase or lease of a hospital building from the authority or an authority referred to in IC 5-1-16-1.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.19.

IC 16-22-3-4
Equipment and supplies acquisitions
Sec. 4. The governing board may purchase or acquire materials, services, equipment, and supplies required to operate and maintain the hospital at prices the board considers reasonable.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-5
Bids, proposals, or quotations submitted by trust
Sec. 5. (a) This section applies to the award of a contract under this chapter for the procurement of property by acceptance of bids, proposals, or quotations.
(b) A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-6
Contracts for services
Sec. 6. The governing board may contract for the following services on terms and conditions the governing board finds reasonable:
(1) The services of consultants, architects, engineers, or other professionals, including shared services or purchasing organizations.
(2) Services reasonably required to operate and maintain the hospital, including the management of the hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-7
Claims
Sec. 7. Claims against the hospital must be allowed and approved by the governing board before payment by the disbursing officer. However, the board may, subject to review and approval at the board's next regular meeting, authorize the following:
(1) Compensation of hospital employees upon certification of payrolls by the executive director.
(2) Payment of invoices for materials, services, equipment, and supplies required for the operation and maintenance of the hospital upon certification by the executive director of the following: (A) The invoices are true and correct.
(B) The items were ordered and received by the hospital.
The claim or invoice furnished by the supplier need not contain the certificate provided for in IC 5-11-10-1.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-8
Executive director
Sec. 8. The governing board shall appoint an executive director as the administrative head of the hospital. The executive director:
(1) is the executive agent of the board in the administration of the board's policies;
(2) is the liaison officer between the board and the medical staff;
(3) shall employ hospital personnel; and
(4) has the other powers and duties delegated to the executive director by the board or specifically assigned to the executive director in this article.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-9
Medical staff appointment; eligibility; standards and rules; staff self-government
Sec. 9. (a) The governing board may determine appointments and reappointments to the medical staff and delineate privileges of the members of the medical staff.
(b) All licensed physicians are eligible for membership on the medical staff of the hospital, but the board may establish and enforce reasonable standards and rules concerning the qualifications for the following:
(1) Admission to the medical staff.
(2) Practice in the hospital.
(3) Retention of membership.
(4) The granting of medical staff privileges within the hospital.
(c) The standards and rules described in subsection (b) may not discriminate against a licensed physician of any school of medicine but may, in the interest of good patient care, consider the applicant's postgraduate medical education, training, experience, and other facts concerning the applicant that may affect the physician's professional competence. The rules may include a requirement for the following:
(1) The submission of proof that a medical staff member has qualified as a health care provider under IC 16-18-2-163.
(2) The performance of patient care and related duties in a manner that is not disruptive to the delivery of quality medical care in the hospital setting.
(3) Standards of quality medical care that recognize the efficient and effective utilization of hospital resources as developed by the medical staff.
(d) The medical staff shall originate and the board must approve bylaws and rules for self-government. The bylaws must provide for

a hearing for a physician whose medical staff membership the medical staff has recommended for termination.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-10
Personnel; compensation; policies
Sec. 10. Upon the recommendation of the executive director, a governing board shall do the following:
(1) Fix the compensation, including incentives for productivity, of all hospital employees.
(2) Adopt personnel and management policies consistent with the governing boards of other hospitals in Indiana.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-11
Permissible personnel programs and policies
Sec. 11. A governing board may do the following:
(1) Adopt an employee benefit program that may include a vacation policy and employee discounts.
(2) Authorize expenditure of hospital funds for payment of advertising and placement fees for personnel and physicians.
(3) Expend hospital funds in an amount not to exceed one-half percent (0.5%) of hospital revenues for the preceding calendar year for a program that directly contributes to the productivity or morale of personnel, volunteers, or physicians. However, this subdivision does not apply to:
(A) an employee benefit program under subdivision (1); or
(B) an employee compensation arrangement, including a productivity bonus.
(4) Adopt a plan that provides for hospital employee sickness or accident disability and contract for and purchase insurance plans from an insurance company licensed to transact business in Indiana.
(5) Contract for and purchase adequate pension and retirement plans for hospital personnel from the Indiana public retirement system or from any company authorized to do such business in Indiana.
(6) Enter into deferred compensation agreements with employees and other contractual personnel and fund deferred obligations by contracting with insurance companies licensed to transact business in Indiana.
(7) Expend hospital funds to pay dues of the executive director and department heads for memberships in local, state, or national hospital or professional associations or organizations that the board determines are of direct benefit to the hospital.
(8) Establish and operate employee registries for part-time or temporary hospital employees.
(9) Pay a part or all of the costs of these plans out of hospital funds.
(10) Expend hospital funds for reasonable expenses incurred by

persons and their spouses who are interviewed for employment or for medical staff appointment and for reasonable moving expenses for the persons and their spouses if employed or appointed to the hospital medical staff.
(11) Expend hospital funds, advance tuition payments, or establish a tuition refund program for the education or professional improvement of nurses and other professional or technical employees of the hospital for inservice training and attending seminars or other special courses of instruction when the board determines that the expenditures directly benefit the hospital.
(12) Conduct business in a state adjacent to Indiana.
As added by P.L.2-1993, SEC.5. Amended by P.L.56-1995, SEC.7; P.L.35-1997, SEC.6; P.L.35-2012, SEC.100.

IC 16-22-3-12
Hospital financial records; annual report
Sec. 12. (a) The state board of accounts:
(1) shall approve or prescribe the manner in which the hospital records are kept;
(2) except as provided in subsection (c), shall audit the records of the hospital; and
(3) may approve forms for use by all hospitals or groups of hospitals.
(b) The governing board may use the calendar year or a fiscal year for maintaining hospital financial records. A hospital that receives a financial subsidy from the county for hospital operations, excluding mental health or ambulance services, during the preceding calendar or fiscal year must file with the county executive and the county fiscal body an annual report showing the income and expenses of the operating fund for the preceding calendar or fiscal year by major classification according to the chart of accounts approved by the state board of accounts. If the hospital uses a calendar year for maintaining financial records, the report must be filed not later than the last Monday in March of each year. If the hospital uses a fiscal year for maintaining financial records, the report must be filed not later than ninety (90) days after the close of the fiscal year. The annual report shall be published one (1) time. Hospital financial records may be kept in hard copy, on microfilm, or via another data system acceptable to the state board of accounts.
(c) A hospital may elect to have an audit required under subsection (a) performed by an independent certified public accounting firm that is experienced in hospital matters. The audit report must be kept on file at the hospital and a copy must be provided to the state board of accounts. The audit engagement by a certified public accounting firm must be performed pursuant to guidelines established by the state board of accounts.
(d) If a hospital elects to use an independent certified public accounting firm under subsection (c), the hospital shall provide written notice to the state board of accounts not less than one

hundred eighty (180) days before the beginning of the hospital's fiscal year in which the hospital elects to be audited by an independent certified public accounting firm. For that hospital fiscal year, and each following fiscal year until the hospital terminates the hospital's use of an independent certified public accounting firm, the hospital shall use an independent certified public accounting firm under subsection (c). A hospital shall terminate its use of an independent certified public accounting firm under subsection (c) by providing written notice to the state board of accounts not less than one hundred eighty (180) days before the beginning of the hospital's fiscal year in which the hospital elects not to be audited by an independent certified public accounting firm. For that hospital fiscal year, and each following fiscal year until the hospital elects to use an independent certified public accounting firm as provided under this subsection, the hospital must be audited by the state board of accounts for purposes of section 12(a)(2) of this chapter. For any fiscal year in which the hospital does not use an independent certified public accounting firm under subsection (c), the hospital shall be audited by the state board of accounts.
As added by P.L.2-1993, SEC.5. Amended by P.L.91-2002, SEC.8 and P.L.100-2002, SEC.9.

IC 16-22-3-13
Patient charges; building and improvement funds
Sec. 13. (a) The governing board shall establish reasonable charges for patient care and other hospital services for the residents of the county and may provide patient care and other hospital services to nonresidents of the county upon terms and conditions the board establishes by rule.
(b) The governing board may give appropriate discounts of charges to patients.
(c) In establishing charges, the governing board may include a reasonable charge for depreciation and obsolescence of property, plant, and equipment.
(d) The board may periodically transfer all or part of the charges for depreciation and obsolescence to a fund to be used by and at the discretion of the board only for the purpose of building, remodeling, repairing, replacing, or making additions to the hospital building or buildings. However, in any year in which there is a tax levy for the general operation and maintenance of the hospital, the board shall not make a transfer to the fund. In an emergency, the board may borrow from the fund for the operating fund of the hospital and shall reimburse the fund within two (2) years.
(e) The authority granted to establish the fund does not limit the power and authority of the board, the county executive, the county fiscal body, or other units of government to finance hospital buildings by other methods.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-14 Hospital funds; authorized transfers
Sec. 14. (a) The governing board shall take, hold, disburse, and dispose of, for the benefit of the hospital, all real or personal property or other property that is a part of hospital funds in accordance with this article.
(b) The board may accept gifts, devises, bequests, or grants upon the conditions directed by the donor if the conditions are not contrary to law. However, if the hospital was constructed by a county building authority under IC 36-9-13, the powers of the board do not include those powers vested by IC 36-9-13 in the building authority.
(c) The board may transfer a part of the hospital funds to a nonprofit corporation organized under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 that is:
(1) a hospital foundation organized and operated for the exclusive benefit of the hospital; or
(2) a related or controlled entity;
if adequate provision is made for working capital and other known and anticipated hospital needs.
(d) If a transfer includes public funds of the hospital, the public funds transferred to the foundation or related or controlled entity may be audited by the state board of accounts unless:
(1) the hospital foundation or related or controlled entity files annually with the treasurer of the hospital a copy of an audit report prepared by an independent certified public accountant; and
(2) the audit report is on file at the hospital and is made available to the state board of accounts.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-15
Patient refunds fund
Sec. 15. The governing board may establish a special fund for patient refunds in an amount not to exceed five thousand dollars ($5,000) if the money is deposited in a checking account in a depository designated for the deposit of money of the hospital and checks are issued by the person designated by the board. The special funds are supplemental to those otherwise permitted by law.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-16
Deposit of funds
Sec. 16. Money in the hospital funds shall be deposited in the manner determined by the governing board.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-17
Disposition and encumbrance of real and personal property; immunity from liability
Sec. 17. (a) The governing board may mortgage all or part of an interest in real or personal property owned by the hospital and may

enter into a sale and leaseback of hospital property on terms and conditions acceptable to the board.
(b) The following property may be disposed of on terms and conditions acceptable to the board:
(1) Real or personal property subject to a mortgage or sale and leaseback arrangement.
(2) Real or personal property in which the hospital has an ownership interest as a participant in an organization or activity described in section 1(b) of this chapter.
(3) An arrangement in which at least two (2) hospitals participate for the provision of any hospital or related services, including participation or ownership as a tenant in common with other hospitals.
(c) Except as provided in subsection (b), real or personal property or an interest in real or personal property owned by the hospital may be disposed of as follows:
(1) Personal property:
(A) that has limited or no use to the hospital; and
(B) that:
(i) has value not exceeding thirty thousand dollars ($30,000); or
(ii) is traded upon purchase of other personal property;
may be disposed of without the necessity of advertising, auctioning, or requesting bids.
(2) Real property that the board considers no longer necessary for hospital purposes shall be sold after the following occur:
(A) The property is appraised by three (3) disinterested owners of taxable real property of the county.
(B) The board publishes notice of the sale one (1) time at least seven (7) days before the date of the sale.
(C) The sale is approved by the commissioners.
The board shall determine the time, terms, and conditions of the sale of property.
(3) Personal property other than property described in subdivision (1) shall be sold at public auction. The board shall publish notice of the sale one (1) time at least seven (7) days before the date of the sale. If sealed bids are solicited in the published notice of the sale, the bids must be opened in public on the date and time of the sale to satisfy the public auction requirement.
Upon the sale of real property under this subsection and the payment of the purchase price, the board and the commissioners shall execute a deed of conveyance to the purchaser. The proceeds of all sales are a part of the hospital funds to be held and used for the use and benefit of the hospital.
(d) If a trust (as defined in IC 30-4-1-1(a)) submits a bid in a sale or lease conducted under subsection (b), (c), or (e), the bid must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust. (e) If it is determined by the board, the county executive, and the county fiscal body, by joint resolution, that:
(1) the hospital should cease doing business as a county hospital;
(2) the hospital should be terminated and dissolved; and
(3) the entire hospital building or buildings should be sold or leased to a for-profit corporation, partnership, or entity;
the proposed sale or lease shall be considered publicly, and the board, the county executive, and the county fiscal body shall follow the procedures of IC 16-22-6-18 concerning notice and hearing on the terms and provisions of the sale or lease. The terms and provisions of the sale or lease shall be determined by the board, the county executive, and the county fiscal body and shall be presented at a hearing as required by IC 16-22-6-18.
(f) An individual who is a:
(1) board member in the member's capacity as a board member; or
(2) member of:
(A) the county executive; or
(B) the county fiscal body;
is immune from potential or actual liability attributable to the individual with respect to a sale or lease under subsection (e).
(g) In the event of a sale or lease under this section, the county is not liable for:
(1) any liabilities of the hospital that:
(A) were incurred on or before; or
(B) are incurred at any time after;
the sale or lease date; or
(2) any future liabilities incurred by the successor entity;
unless otherwise agreed to by the county at the time of the sale or lease in the sale or lease document. Any liabilities described in this subsection are the responsibility of the purchasing or leasing entity, unless agreed to otherwise in the sale or lease document.
(h) After the hearing on the proposed sale or lease, if it is determined by the board, the county executive, and the county fiscal body that the sale or lease should proceed, the hospital building or buildings shall be sold or leased in accordance with proposed terms and provisions.
(i) The board, the county executive, and the county fiscal body shall execute:
(1) a deed of conveyance upon payment of the purchase price if the buildings are sold; or
(2) a lease upon terms the board, the county executive, and the county fiscal body consider reasonable if the buildings are leased.
(j) The proceeds of the sale or lease of all of the hospital buildings must first be applied to outstanding indebtedness attributable to the hospital buildings. The commissioners shall deposit the balance of the proceeds from the sale or lease and any property in the hospital fund in: (1) a nonexpendable interest bearing trust fund from which claims are paid for county hospital claims for the indigent or any other fund that the county executive and county fiscal body designate; or
(2) the county general fund.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.7; P.L.231-1999, SEC.13; P.L.80-2011, SEC.8.

IC 16-22-3-18
Transfer of assets to nonprofit corporation or related hospital entity; immunity from liability
Sec. 18. (a) If the board, the county executive, and the county fiscal body determine that the community the hospital serves can best be provided with hospital services through management, enlargement, remodeling, or renovation of the hospital by a nonprofit hospital corporation, the board, the county executive, and the county fiscal body may agree by joint resolution, and after following the procedures of IC 16-22-6-18 concerning notice and hearing, to transfer all of the assets of the hospital to a nonprofit corporation.
(b) The transfer of the hospital assets to the nonprofit corporation must be on terms and conditions and for consideration as appears reasonable. The transfer agreement must require the nonprofit corporation to assume and agree to pay any indebtedness attributable to the hospital buildings. The size, composition, and qualifications of the membership and the board of directors of the nonprofit corporation must be set forth in the corporation's articles of incorporation.
(c) An individual who is a:
(1) board member, in the member's capacity as a board member; or
(2) member of:
(A) the county executive; or
(B) the county fiscal body;
is immune from potential or actual liability attributable to the individual with respect to a transfer under subsection (b).
(d) In the event of a transfer under this section, the county is not liable for:
(1) any liabilities of the hospital that:
(A) were incurred on or before; or
(B) are incurred at any time after;
the transfer date; or
(2) any future liabilities incurred by the successor entity;
unless otherwise agreed to by the county at the time of the transfer in the transfer document. Any liabilities described in this subsection are the responsibility of the entity to which the assets were transferred, unless agreed to otherwise in the transfer document.
(e) The board, the county executive, and the county fiscal body shall execute a deed of conveyance and other documents necessary to transfer the assets of the hospital to the nonprofit corporation. The county executive shall deposit the proceeds from the transfer in: (1) a nonexpendable interest bearing trust fund from which claims are paid for county hospital claims for the indigent or any other fund that the county executive and county fiscal body designate; or
(2) the county general fund.
(f) If the nonprofit corporation described in this section ceases doing business, is terminated, or is dissolved, funds or property remaining after payment of all lawful debts become the property of the county. A provision to this effect must be included in the articles of incorporation of the nonprofit corporation and may not be amended or deleted without the written approval of the commissioners.
(g) The board may sell, convey, or otherwise transfer real or personal property from the hospital to an entity related to or controlled by the hospital for constructing buildings on behalf of the hospital. The transfer is not subject to the notice and appraisal requirements under this section. The board may make the transfer upon terms and conditions the board considers appropriate. The board shall issue a deed of conveyance to the transferee.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.8.

IC 16-22-3-18.5
Conveyance of real or personal property to state authority for lease back to hospital
Sec. 18.5. (a) Notwithstanding any requirement or restriction in this chapter on the transfer of real or personal property of the hospital, this section applies if the board determines to obtain financing for capital improvements through the state authority.
(b) The board may convey real or personal property of the hospital by sale or lease to the state authority for lease back to the hospital from the state authority.
As added by P.L.43-1993, SEC.13.

IC 16-22-3-19
Medical care trust board
Sec. 19. (a) This section applies to a medical care trust board appointed by a county executive to govern a nonexpendable trust fund established under section 17(j) or 18(e) of this chapter.
(b) The county executive may adopt an ordinance providing that the medical care trust board is subject to this section.
(c) After the effective date of an ordinance adopted under subsection (b), the medical care trust board may do the following:
(1) Approve and the treasurer may disburse payment of a claim against the trust for payment of hospital and medical services provided to an indigent person and reasonable administrative expenses, without the necessity of filing a claim with the county auditor for approval by the county executive.
(2) Invest the funds of the trust:
(A) in accordance with IC 5-13-9 and guidelines adopted by the board under IC 5-13-9-1; and (B) without being subject to guidelines adopted by the county executive under IC 5-13-9-1.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.9.

IC 16-22-3-20
Investment of hospital funds
Sec. 20. (a) As used in this section, "financial institution" has the meaning set forth in IC 5-13-4-10.
(b) The board may invest money in the hospital funds within the county or the state as the board determines. The money may be invested in the following:
(1) Any account paying interest and subject to withdrawal by negotiable orders of withdrawal, unlimited as to amount or number (NOW accounts).
(2) Passbook savings accounts.
(3) Certificates of deposit.
(4) Money market deposit accounts.
(5) Any interest bearing account that is authorized to be set up and offered by a financial institution or brokerage firm registered and authorized to do business in Indiana.
(6) Repurchase or resale agreements involving the purchase and guaranteed resale of any interest bearing obligations issued or fully insured or guaranteed by the United States or any United States government agency in which type of agreement the amount of money must be fully collateralized by interest bearing obligations as determined by the current market value computed on the day the agreement is effective.
(7) Mutual funds offered by a financial institution or brokerage firm registered and authorized to do business in Indiana.
(8) Securities backed by the full faith and credit of the United States Treasury or fully insured or guaranteed by the United States or any United States government agency.
(9) Pooled fund investments for participating hospitals offered, managed, and administered by a financial institution or brokerage firm registered or authorized to do business in Indiana.
This subsection does not prevent the board from using money in the hospital funds to capitalize projects undertaken under section 1(b) and 1(c) of this chapter.
(c) Any interest derived from an investment under subsection (b) becomes a part of the hospital funds invested. Interest derived from the investment of money raised by bonded or other indebtedness in excess of funds needed for hospital buildings may be applied by the governing board to the appropriate bond redemption, interest, or sinking fund.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-21
Insurance
Sec. 21. (a) The governing board may contract for and purchase,

for the protection of the hospital, all types of insurance provided for in the Indiana insurance law in amounts and under terms and conditions the board considers reasonable and necessary. The insurance may include liability or malpractice coverage for the members of the board, the officers, employees, volunteers, and members of medical staff committees while performing services for the hospital. The board may, for the purpose of acquiring malpractice coverage, assist in the formation of a nonassessable mutual insurance company under IC 27-1-6 and IC 27-1-7-19.
(b) The governing board of a hospital organized or operated under this article may enter into a group purchasing agreement to purchase medical malpractice insurance with the following:
(1) One (1) or more hospitals organized or operated under this article.
(2) One (1) or more hospitals organized or operated under IC 16-23.
As added by P.L.2-1993, SEC.5. Amended by P.L.91-2002, SEC.9 and P.L.100-2002, SEC.10.

IC 16-22-3-22
Leases
Sec. 22. (a) The governing board may lease a part of the hospital buildings if the board determines that the use of the leased premises will aid the hospital in the performance of the hospital's services. A lease must:
(1) be in writing;
(2) be for definite periods; and
(3) require payment of lease rentals at least monthly.
(b) If the board enters into a lease or sublease contract with the state authority, the board may pledge as security for payment under the contract the funds that the governing board receives from a tax levy under section 27 of this chapter.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.14.

IC 16-22-3-23
Related facilities and services
Sec. 23. The governing board may do the following:
(1) Permit the hospital to provide services for the mentally disordered under IC 12-29 and may limit the services to short term care.
(2) Contract for or establish and maintain a training school for nurses and for paramedical personnel, with a curriculum that conforms to the requirements of the Indiana state board of nursing or other appropriate board.
(3) Acquire suitable facilities for housing graduate and student nurses in training or employed by the hospital.
(4) Provide suitable facilities for the temporary detention and examination of persons whose sanity is being officially inquired into preparatory to admission to hospitals for the insane.
However, a person known to be dangerously insane or who has been

adjudged insane shall not be confined in or about the hospital unless specific facilities necessary for the temporary confinement of these patients, separate and apart from the other patients, have been provided in the hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-24
Legal status of board
Sec. 24. The board is a body corporate and politic with the style of "The Board of Trustees of __________ Hospital", to include the full name of the hospital. In that name and capacity, the board may do the following:
(1) Sue and be sued and plead and be impleaded but all actions against the board must be brought in the circuit or superior courts of the county in which the hospital is located.
(2) Possess the real and personal property of the hospital and the hospital funds in the hospital's corporate name for the hospital's use and benefit.
(3) Exercise the other powers, duties, and responsibilities set forth in this article.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-25
Eminent domain powers
Sec. 25. If the governing board and the owners of real property needed for hospital purposes cannot agree on the price to be paid for the real property, the board may report the facts to the commissioners who have the power of eminent domain, and condemnation proceedings shall be instituted by the county executive and prosecuted in the name of the county where the hospital is located or to be located by an attorney representing the county.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-26
Loans; sale or factor of accounts receivable; federal loans or guaranties
Sec. 26. (a) The governing board may obtain loans for hospital expenses in amounts and on terms and conditions agreeable to the board and may secure the loans by pledging accounts receivable or other security in hospital funds. If the board enters into a loan agreement for the borrowing of funds from the state authority, the board may pledge as security for payment under the agreement the funds the board receives from a tax levy under section 27 of this chapter.
(b) The board may sell or factor accounts receivable on terms and conditions agreeable to the board.
(c) A county, city, or health and hospital corporation owning and maintaining or leasing at least one (1) hospital or related facilities, a county hospital association under IC 16-22-6, and a building authority under IC 36-9-13 may enter into an agreement with the

United States or a department, an agency, or an instrumentality of the United States with respect to loans or guaranties for hospital or related purposes and may borrow money on the terms and conditions of the agreement.
(d) The loans may be:
(1) evidenced by bonds, notes, contractual agreements, or other evidences of indebtedness;
(2) secured in whole or in part by:
(A) pledge of the full faith and credit as a general obligation of the borrower;
(B) the income and revenues of the hospital or related facilities;
(C) rental from the lease of hospital facilities; or
(D) any combination of clauses (A) through (C); and
(3) additionally secured by a mortgage or deed of trust of all or part of the real or personal property, or both, of the hospital.
(e) Bonds, notes, or other evidences of indebtedness issued in connection with a federal loan under this section may be sold and delivered at private sale without the necessity of public sale or public offering.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.15.

IC 16-22-3-27
Tax levy support of hospital
Sec. 27. (a) The governing board may request support from the county, either by appropriation from the county general fund or by a separate tax levy, by filing with the county executive on or before August 1 a written budget of the amount estimated to be required to maintain, operate, or improve the hospital for the ensuing year.
(b) If the county provides a direct financial subsidy to a hospital from a tax levy at the time the board exercises the powers under section 1(b) of this chapter, the board may not provide the funds from a tax levy to an entity created under section 1(b) of this chapter for more than three (3) years. After three (3) years, all funds, with interest, must be repaid within ten (10) years.
(c) If the board enters into a lease or sublease contract or a loan agreement with the state authority, the board may request the county to adopt a separate tax levy to support the board's obligation to make payments under that contract or agreement.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.16.

IC 16-22-3-27.5
Payment of lease or loan from taxes
Sec. 27.5. (a) This section applies in a county when:
(1) the board has authorized the hospital to enter into a lease or sublease contract or a loan agreement with the state authority under this chapter; and
(2) the lease or sublease contract or the loan agreement provides that a portion of the lease or loan payment is to be paid from taxes. (b) The county council or the city-county council in the case of a county with a consolidated city shall annually levy a tax that is sufficient to produce each year along with other available funds an amount that is sufficient to pay the portion of the lease or loan payment that is required to be paid from taxes.
(c) The board shall transfer the following to a fund to be used to pay the portion of the lease or loan payment that is not required to be paid from taxes:
(1) Any net revenue of the hospital that is required to be used for the lease or loan payment.
(2) Any net revenue of the hospital that is required to be retained as a reserve for a purpose that the board determines if the board determines that the money is not needed in reserve for additional construction, equipment, betterment, maintenance, or operation.
(d) In fixing and determining the levy that is necessary for the lease or loan payment that is payable from taxes, the county council shall consider the amounts that have been transferred from the net revenues of the hospital under subsection (c).
(e) If funds other than taxes are not available to pay the portion of the lease or loan payment that is required to come from taxes, a county is not relieved from the county's obligation to pay from taxes any lease or loan payment that is payable from taxes.
(f) The tax levy provided in this section is reviewable in the manner that other tax levies are reviewable to ascertain that the levy is sufficient to produce the amount of the lease or loan payment that is required to be paid from taxes.
(g) One-half (1/2) of the annual lease or loan payment shall be paid semiannually to the state authority after the semiannual settlement of tax collections.
As added by P.L.43-1993, SEC.17. Amended by P.L.56-1995, SEC.8.

IC 16-22-3-28
Other powers of board
Sec. 28. (a) The governing board may enter into agreements with credit card companies or organizations authorized to do business in Indiana and may accept credit card payments from patients for services provided.
(b) The board may, in the establishment and maintenance of hospital records, use automated data processing systems and purchase, lease, operate, or contract for the use of automated data processing equipment subject to section 6 of this chapter and section 22 of this chapter.
(c) In addition to IC 5-14-1.5-6.1(b), a hospital organized or operated under this article may hold executive sessions to do any of the following:
(1) Discuss and prepare bids, proposals, or arrangements that will be competitively awarded among health care providers.
(2) Discuss recruitment of health care providers.
(3) Discuss and prepare competitive marketing strategies. (4) Engage in strategic planning.
(5) Participate in a motivational retreat with staff or personnel, if the hospital does not conduct any official action (as defined in IC 5-14-1.5-2(d)).
(d) IC 5-14-1.5-5, IC 5-14-1.5-6.1, and IC 5-14-1.5-7 apply to executive sessions held under subsection (c).
(e) A hospital organized or operated under this article may hold confidential, until the information contained in the records is announced to the public, records of a proprietary nature that if revealed would place the hospital at a competitive disadvantage, such as the following:
(1) Terms and conditions of preferred provider arrangements.
(2) Health care provider recruitment plans.
(3) Competitive marketing strategies regarding new services and locations.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.10; P.L.91-2002, SEC.10 and P.L.100-2002, SEC.11.

IC 16-22-3-29
Safekeeping of patient valuables
Sec. 29. (a) The governing board may establish a policy with regard to providing a place for the safekeeping of valuable personal property of patients. The patients or the responsible relatives of the patients shall be notified by posting a notice in a public and conspicuous place or manner at the admitting desk or office in the hospital that a place is provided.
(b) If the valuable personal property is not delivered to the person in charge of the place for deposit, the hospital and the hospital's officers, agents, or employees are not liable for any loss or damage to the property, unless an emergency admission occurs and the patient is unable to deliver the valuable personal property to the place for deposit and no responsible relative is present.
(c) If the personal property is delivered for safekeeping to the person in charge of the office for deposit, the hospital is not liable for loss or damage to the property from any cause in an amount exceeding six hundred dollars ($600), even if the property is of greater value.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-30
Liberal construction of board powers
Sec. 30. The powers of the board described in this chapter shall be liberally construed to effect the purposes of this article and to enable the hospital to be maintained and operated as a first class hospital.
As added by P.L.2-1993, SEC.5.



CHAPTER 4. HOSPITAL SINKING FUNDS

IC 16-22-4-2
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 16-22-4-3
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 16-22-4-4
Tax levy
Sec. 4. The county officers may, in compliance with IC 6-1.1-41, levy a tax on all taxable property within the county to provide money for a fund established under this chapter.
As added by P.L.2-1993, SEC.5. Amended by P.L.17-1995, SEC.19.

IC 16-22-4-5
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 16-22-4-6
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 16-22-4-7
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 16-22-4-8
Repealed
(Repealed by P.L.17-1995, SEC.45.)



CHAPTER 5. FINANCING HOSPITAL BUILDINGS

IC 16-22-5-2
Continuation of existing cumulative building funds
Sec. 2. Cumulative building funds established under the following statutes are continued in full force and effect, and the county officers authorized and empowered to levy the taxes to provide those funds may continue to do so in accordance with the proposal or plans establishing those funds:
(1) IC 16-12-16 (before its repeal on September 2, 1971).
(2) IC 16-12-15 (before its repeal on July 1, 1993).
(3) IC 16-12.1-4 (before its repeal on July 1, 1993).
As added by P.L.2-1993, SEC.5.

IC 16-22-5-3
Establishment of cumulative building funds; petition
Sec. 3. (a) A cumulative building fund for the establishment, enlargement, construction, acquisition, equipping, or remodeling of county hospital buildings may be established in accordance with this article.
(b) The board may petition the county executive to levy a tax to establish the fund, setting out in the petition the amount of the proposed tax levy and the number of years for which the tax is to be levied. The county executive shall approve or disapprove the petition and, if approved, establish the amount of the tax levy and the term to be levied.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-4
Tax levy for cumulative building fund
Sec. 4. To provide for the cumulative building fund, a tax on all taxable property within the county may be levied annually for not more than twelve (12) years and may not exceed eleven and sixty-seven hundredths cents ($0.1167) on each one hundred dollars ($100) of assessed valuation of property in the county.
As added by P.L.2-1993, SEC.5. Amended by P.L.6-1997, SEC.167.

IC 16-22-5-5
Hearing on tax levy
Sec. 5. The county executive shall set a date for a hearing on the approval of the tax levy and the county auditor shall publish a notice at least ten (10) days before the date of the public hearing. The notice

shall state the date, time, and place of the hearing and the proposed tax levy and term to be levied.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-6
Resolution for tax levy
Sec. 6. If approved following the hearing, the county executive shall by resolution determine the amount of the tax levy and the time to be levied and shall certify the resolution to the county fiscal body for review.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-7
Filing of resolution for approval
Sec. 7. Upon review and approval by the county fiscal body, the county auditor shall file a copy of the resolution and the county fiscal body's action if any with the department of local government finance for approval.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.381.

IC 16-22-5-8
Notice of submitted resolution; petition of objectors
Sec. 8. The department of local government finance shall publish notice of the submission one (1) time. At least twenty-five (25) taxpayers in the county who will be affected by the proposed tax levy may file a petition with the county auditor not later than ten (10) days after publication, setting forth the taxpayers' objections to the proposed tax levy.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.382.

IC 16-22-5-9
Certification of objectors' petition
Sec. 9. Upon the filing of a petition, the county auditor shall immediately certify the petition to the department of local government finance.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.383.

IC 16-22-5-10
Notice of hearing on petition
Sec. 10. (a) The department of local government finance shall, within a reasonable time, fix a date for a hearing to be held in the county and give notice of the hearing to the following:
(1) The executive director of the hospital.
(2) The first twenty-five (25) taxpayers whose names appear on the petition.
(b) The notice must be in the form of a letter signed by the secretary or any member of the department of local government finance and sent by mail with full prepaid postage to the executive director at the hospital and to each of the taxpayers at the taxpayer's last and usual place of residence at least five (5) days before the date

fixed for the hearing.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.384.

IC 16-22-5-11
Department of local government finance action; appeal
Sec. 11. (a) After the hearing, the department of local government finance shall approve, disapprove, or modify the proposal and certify the department's action to the auditor of the county.
(b) A:
(1) taxpayer who signed a petition filed under section 8 of this chapter; or
(2) county against which a petition under section 8 of this chapter is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45) days after the department's action under subsection (a).
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.385; P.L.256-2003, SEC.34.

IC 16-22-5-12
Budgeting and levy of approved tax levy
Sec. 12. If a tax levy is approved by the department of local government finance, the following shall occur:
(1) The county auditor shall include the levy in the annual budget and tax levies of the county for the term fixed in the order of the department of local government finance.
(2) The county fiscal body shall annually levy the tax.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.386.

IC 16-22-5-13
Reduction or rescission of tax levy
Sec. 13. The county fiscal body may, upon request of the board of the hospital, reduce or rescind the tax levy.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-14
Appeals to department of local government finance
Sec. 14. (a) Except when the county fiscal body reduces or rescinds the tax levy upon request of the board of the hospital, if the tax levy is reduced, rescinded, or not levied by the county fiscal body as fixed in the order of the department of local government finance, the board of the hospital may appeal to the department.
(b) An appeal shall be taken and heard in the same manner and within the same time prescribed by law when appeals are taken by taxpayers or municipal corporations. The notice of the hearing shall be given to the county auditor and to the board of the hospital.
(c) Upon the conclusion of the hearing, the department of local government finance shall affirm the levy and the annual budget. The order of the department of local government finance is final. As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.387.

IC 16-22-5-15
Uses of funds from tax levies for cumulative building fund
Sec. 15. As the tax is collected, the levies become a part of the hospital funds without further appropriation by the county fiscal body and may be invested in accordance with IC 16-22-3-20. The levies shall be separately accounted for as a hospital cumulative building fund and may not be used for any purposes other than that for which the cumulative building fund was established, except for the following:
(1) A lease entered into with an authority or the Indiana finance authority under IC 5-1-16 may provide that the lease agreement to pay lease rentals be paid in whole or in part from the hospital cumulative building fund.
(2) If a loan has been obtained for the same purposes for which the cumulative building fund was established, the fund may be used to pay principal and interest on the bonds, notes, or other evidences of indebtedness of the hospital.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.18; P.L.235-2005, SEC.194; P.L.162-2007, SEC.37.

IC 16-22-5-16
Hospital enlargement or remodeling; general obligation bonds
Sec. 16. After a hospital is established and the governing board appointed, the county executive may issue and sell general obligation bonds of the county to finance the costs of or the enlargement or remodeling of hospital buildings in an amount certified by the board to the county executive to be necessary for that purpose. The bonds shall be authorized, issued, and sold in accordance with laws governing the authorization, issuance, and sale of general obligation bonds by counties. The county fiscal body shall appropriate the proceeds of sale of the bonds to the board for the purposes for which the bonds have been sold. The county budget shall provide for payment of the bonds and the council shall annually levy a tax sufficient to produce each year the necessary funds for payment of the principal and interest on the bonds according to the terms of the bonds.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-17
Loans
Sec. 17. (a) The governing board may borrow money and may secure the borrowing by a pledge of the following:
(1) Amounts from the cumulative building fund.
(2) Accounts receivable.
(3) A security interest in capital equipment for which the proceeds of the loan is used.
(4) Other security, including the excess of unobligated revenues over operating expenses. (b) The term of a loan may not exceed thirty-five (35) years.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-18
Appropriation, tax levy, or grant
Sec. 18. Funds may be received by appropriation, tax levy, or grant from any of the following:
(1) The county in which the hospital is located.
(2) An adjoining county or counties if permitted by law.
(3) The state.
(4) An agency or instrumentality of the United States government.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-19
Federal funds
Sec. 19. The governing board, county executive, or county fiscal body may enter into agreements with the United States or a department, an agency, or an instrumentality of the United States:
(1) with respect to loans or loan guarantees in accordance with IC 16-22-3-26; or
(2) to permit the hospital or county to accept a subsidy or payment of all or part of the interest payable on obligations issued and sold for hospital purposes.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-20
Gifts
Sec. 20. The governing board may accept contributions, gifts, devises, or bequests with any lawful limitations, provisions, or conditions for the use that the donor establishes.
As added by P.L.2-1993, SEC.5.



CHAPTER 6. COUNTY HOSPITAL BUILDING AUTHORITIES

IC 16-22-6-2
Resolution for creation of authority; name; purpose
Sec. 2. The county executive of a county owning and operating only one (1) county hospital may, upon written request by the governing board of the hospital, adopt a resolution for the creation of an authority under this chapter. Upon the adoption of the resolution an authority is created which shall be a body corporate and politic known as the "_________ County Hospital Association". The name includes the name of the county. The authority is created for the purpose of financing, acquiring, constructing, renovating, equipping, and leasing to the county land and a building, including an existing building, for hospital purposes. The county auditor shall file a certified copy of the resolution with the clerk of the circuit court of the county in which the authority is created.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-3
Appointment of directors; terms
Sec. 3. (a) Not more than sixty (60) days after the filing of the certified copy of the resolution described under section 2 of this chapter, the county executive shall appoint five (5) residents of the county as directors of the county hospital building authority.
(b) The initial terms of the members of the governing board as follows:
(1) One (1) member shall be appointed for a term of one (1) year.
(2) One (1) member for a term of two (2) years.
(3) One (1) member for a term of three (3) years.
(4) Two (2) members for terms of four (4) years.
(c) At the expiration of the respective terms of the members of the governing board the county executive shall appoint successors for four (4) year terms. Each member serves until a successor is appointed and qualified.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-4
Vacancies
Sec. 4. If a member dies, resigns, ceases to be a resident of the county, or is removed as provided in this chapter, the county executive shall appoint another person as a member of the governing board for the remainder of the term. If a person appointed as a

member fails to qualify not more than ten (10) days after the mailing of notice of appointment, the county executive shall appoint another person as member.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-5
Director's oath of office
Sec. 5. Each member, before entering office, shall take and subscribe an oath of office to be endorsed upon the certificate of appointment. The oath shall be filed with the clerk of the circuit court.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-6
Removal of director from office
Sec. 6. (a) A member may be removed from office for neglect of duty, incompetency, inability to perform duties, or other good cause by an order of the circuit court in the county in which the authority is located, subject to the procedure set forth in subsection (b).
(b) A complaint may be filed by any person against the director setting forth the charges preferred. The cause shall be placed on the advanced calendar and is tried as other civil causes are tried by the court without the intervention of a jury. If the charges are sustained, the court shall declare the office vacant. A change of venue from the judge shall be granted upon motion, but no change of venue from the county may be taken.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-7
Selection of officers; meetings; quorum
Sec. 7. (a) The members originally appointed shall hold an organizational meeting not more than thirty (30) days after appointment, at a time and place designated by the county executive. The members of the governing board shall elect from among the members a president, vice president, secretary, and treasurer. The officers serve until the expiration of the first term to expire and the members shall meet annually to reorganize and elect officers not more than thirty (30) days after the appointment of each successor member for a full term.
(b) Other regular and special meetings shall be held at the times and upon the notice that the members determine, by resolution or in accordance with the bylaws, rules, and regulations adopted.
(c) A majority of the members constitutes a quorum and the concurrence of a majority is necessary to authorize any action.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-8
Bylaws, rules, and regulations
Sec. 8. The members may adopt bylaws, rules, and regulations necessary to conduct proceedings, carry out duties, and safeguard the

funds and property of the authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-9
Compensation and reimbursement
Sec. 9. A member serves without pay but is entitled to reimbursement for expenses necessarily incurred in the performance of the member's duties.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-10
Conflicts of interest
Sec. 10. A member may not have a pecuniary interest in a contract, an employment, a purchase, or a sale made under the provisions of this chapter. A transaction in which a director has a pecuniary interest is void.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-11
Preliminary expenses
Sec. 11. (a) All necessary preliminary expenses actually incurred by the governing board to make surveys, prepare estimates of costs and receipts, employ architects, engineers, attorneys, or other consultants, give notices, take options, and all other expenses that must be paid before the issue and delivery of bonds under this chapter may be paid by the county from funds on hand or derived from taxes levied that may be appropriated for that purpose or by the governing board of the hospital from revenues available for that purpose.
(b) The county or the governing board of the hospital shall be reimbursed for the preliminary expenses described under subsection (a) by the governing board of the authority out of the first proceeds of the sale of bonds by the authority provided for in this chapter and before any other disbursements are made.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-12
Powers of governing board
Sec. 12. The governing board of the authority may do the following:
(1) Finance and construct or renovate a building for hospital use on land owned by the authority and lease the land and building to the county in which the authority has been created.
(2) Sue and be sued and plead and be impleaded. However, an action against the authority shall be brought in a circuit or superior court of the county in which the authority is located.
(3) Condemn, appropriate, purchase, and hold real property useful in connection with a building constructed or renovated under this chapter.
(4) Acquire by gift, devise, or bequest real property and

personal property, and hold, use, expend, or dispose of real and personal property for the purposes authorized by this chapter.
(5) Enter upon lots or lands to survey or examine the lots or lands and determine the location of a building.
(6) Design, order, contract for, and construct or renovate a building and make all necessary or desirable improvements to the grounds and premises that the board may acquire.
(7) Enter into a lease with the county and collect rentals payable under the lease.
(8) Make and enter into the contracts and agreements necessary or incidental to the performance of the board's duties and the execution of the board's powers under this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-13
Leases
Sec. 13. Each county may lease land and a building from the authority for hospital purposes. A contract of lease on a particular building may not be entered into for more than forty (40) years but the contract may be renewed for a like or lesser time.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-14
Anticipatory lease
Sec. 14. A county may, in anticipation of the construction, erection, or renovation of a building, including the necessary equipment and appurtenances, enter into a contract of lease with the authority before the acquisition of a site and the construction, erection, or renovation of the building. Rental payments under a contract of lease may not commence until construction is completed and the building is ready for occupancy. However, if a building is acquired and renovated, a county may, in anticipation of the acquisition and renovation, make and enter into a contract of lease upon terms and conditions agreed upon by the county and the authority, including terms and conditions permitting the county to continue to operate the building until completion of the renovation and the payment of a lease rental by the lessee during the period of renovation.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-15
Payment of lease rental; sources
Sec. 15. A lease executed under this chapter may provide for the payment of the lease rental in one (1) of the following ways:
(1) Entirely from the levy of taxes.
(2) Entirely from the net revenues of the hospital of which the leased building or buildings are a part.
(3) In part from the levy of taxes and in part from the net revenues as fixed and set forth in the lease.
(4) From a cumulative building fund established by the lessee

under any of the following:
(A) IC 16-12-16 (before its repeal on July 1, 1993).
(B) IC 16-12.1-4-4 (before its repeal on July 1, 1993).
(C) IC 16-22-5.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-16
Payment of lease rentals from hospital net revenues; reserve fund
Sec. 16. (a) If a lease provides for the payment of lease rental in whole or in part from net revenues of the hospital, the lease may provide that the county and the governing board of the hospital establish a reserve fund for net revenues in excess of the amount required to pay lease rental payable from net revenues. The reserve fund:
(1) may not exceed an amount equal to the amount of lease rental payable from net revenues for two (2) years;
(2) shall be held and used only for the purpose of paying lease rental payable from net revenues if the net revenues at any time are insufficient for that purpose; and
(3) may be invested as provided in the lease and all interest or other income from investment becomes part of the reserve fund.
(b) If the fund contains the maximum amount and a part of the lease rental is payable from taxes, the interest or other income shall be transferred to the fund described in section 32 of this chapter to be used for the payment of the lease rental provided to be paid from taxes. If none of the rental is payable from taxes, the interest or other income becomes a part of the reserve fund.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-17
Payment of lease rentals from a cumulative building fund
Sec. 17. (a) If a lease provides for the payment of lease rentals for a cumulative building fund, part or all of the cumulative building fund and the tax levied for the cumulative building fund may be committed and pledged to the payment of lease rental. To the extent the amount is insufficient to pay the lease rental, the lease must provide that the remaining lease rental be paid entirely from the net revenues of the hospital. As long as the lease remains in effect:
(1) the amount of the cumulative building fund committed and pledged may not be expended by the lessee for any other purpose; and
(2) the tax levy for that cumulative building fund may not be reduced or rescinded by the county council.
(b) If a lease provides for payment of lease rental as provided in this section, the approval of the county fiscal body is not required for the lease or the sale of land by the county to the authority under section 16 of this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-18 Hearing on terms of proposed lease; notice
Sec. 18. When the authority, the governing board of the hospital, the county executive, and a majority of the county fiscal body of the county have agreed upon the terms and conditions of a lease proposed to be entered into under the terms and conditions of this chapter and before the final execution of the lease, the county auditor shall publish notice of a public hearing to be held in the county by the county executive not less than ten (10) days after the publication of the notice. The notice of the hearing shall be published one (1) time in a newspaper of general circulation printed in the English language and published in the county. The notice must name the day, place, and hour of the hearing and must set forth a brief summary of the principal terms of the lease, including a description of the property to be leased, the lease rental, the term of the lease, and where the proposed lease, drawings, plans, specifications, and estimates may be examined. The proposed lease and the drawings, plans, specifications, and estimates of construction cost for the building shall be open to inspection by the public during the ten (10) day notice period and at the meeting. All persons have a right to be heard at the meeting on the necessity for the lease and whether the lease rental is fair and reasonable. The hearing may be adjourned to a later date or dates and to a place fixed before the adjournment.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-19
Authorization and execution of lease
Sec. 19. Following the hearing the county executive may authorize the execution of the lease originally agreed on or make modifications agreed on with the authority, the governing board, and the county fiscal body. The authorization must be by an order entered in the official records of the county executive. The lease shall be executed:
(1) on behalf of the county by at least a majority of the members of the county executive; and
(2) on behalf of the authority by the president or vice president and secretary of the governing board of the authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-20
Notice of execution of authorized lease; taxpayer objections
Sec. 20. (a) If the execution of the original or a modified lease is authorized, notice of the signing shall be published on behalf of the county one (1) time in a newspaper of general circulation and published in the county. Except as provided in subsection (b), at least ten (10) taxpayers in the county whose tax rate will be affected by the proposed lease may file a petition with the county auditor not more than thirty (30) days after publication of notice of the execution of the lease. The petition must set forth the objections to the lease and facts showing that the execution of the lease is unnecessary or unwise or that the lease rental is not fair and reasonable. (b) The authority for taxpayers to object to a proposed lease described in subsection (a) does not apply if the authority complies with the procedures for the issuance of bonds and other evidences of indebtedness described in IC 6-1.1-20.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.11; P.L.146-2008, SEC.434.

IC 16-22-6-21
Submission of objections to department of local government finance
Sec. 21. On the filing of the petition the county auditor shall immediately certify a copy, together with other data necessary to present the questions involved, to the department of local government finance.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.388.

IC 16-22-6-22
Hearing by department of local government finance; notice
Sec. 22. On receipt of the certified petition and information, the department of local government finance shall fix a time and place in the county for the hearing that shall be not less than five (5) or more than fifteen (15) days after receipt. Notice of the hearing shall be given by the department of local government finance to the county executive and to the first ten (10) taxpayer petitioners by certified mail sent to the addresses listed on the petition at least five (5) days before the hearing date.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.389.

IC 16-22-6-23
Time for bringing action to contest or enjoin lease
Sec. 23. An action to contest the validity of the lease or to enjoin the performance of the terms and conditions of the lease may not be instituted more than thirty (30) days after publication of notice of the execution of the lease or, if an appeal is taken to the department of local government finance, not more than thirty (30) days after the decision of the board.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.390.

IC 16-22-6-24
Lease options; renewal or purchase
Sec. 24. (a) A lease:
(1) may provide that the lessee has an option to renew the lease for a like or lesser term; and
(2) must contain an option to purchase at any time after ten (10) years from the execution of the lease and before the expiration of the term of the lease on a date fixed in the lease at a price equal to the amount required to enable the authority to do the following:
(A) Redeem all outstanding securities payable out of the rentals provided for in the lease and all premiums and

accrued and unpaid interest payable on that redemption.
(B) Pay all other indebtedness and obligations of the authority attributable to the acquisition, construction, renovation, and leasing of the buildings, including any cost of liquidation of the authority.
(b) The lease does not create an obligation for the county to purchase a leased building or an obligation to a creditor or bondholder of the authority.
(c) A county exercising an option to purchase may issue general obligation bonds to procure funds to purchase the building. The bonds shall be authorized, issued, and sold in accordance with the laws authorizing the issuance and sale of bonds for other county purposes.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-25
Plans and specifications; approval
Sec. 25. Before the execution of a lease the governing board of the hospital and the county executive shall approve the plans, specifications, and estimates of cost for the building, equipment, and appurtenances that the authority proposes to lease to a lessee. The plans and specifications also shall be submitted to and approved by the state department, the division of fire and building safety, and other state agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.2-1993, SEC.5. Amended by P.L.1-2006, SEC.296.

IC 16-22-6-26
Sale of county land or building to authority; procedure
Sec. 26. (a) A county desiring to erect or renovate a building on land owned or to be acquired by the county may sell land or a building, or both to the authority. Before the sale may take place, the county executive, with the approval of the county fiscal body, shall file a petition with the circuit court of the county requesting the appointment of:
(1) one (1) disinterested freeholder of the county as an appraiser; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land and buildings. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the land. The appraisers shall fix the fair market value of the land and buildings and report not more than two (2) weeks after the date of the appraisers' appointment. The county may sell the land and buildings to the authority for an amount not less than the amount fixed as the fair market value by the appraisers. The amount shall be paid in cash upon delivery of the deed by the county to the authority.
(b) If a cumulative building fund exists at the time of the sale under IC 16-12-16 (before its repeal on July 1, 1993), IC 16-12.1-4-4 (before its repeal on July 1, 1993), or IC 16-22-5, the proceeds from

the sale shall be placed in the fund. If a cumulative building fund does not exist at the time of the sale, the proceeds from the sale shall be paid into the county hospital fund and the principal and interest shall be used for the purposes set forth in IC 16-22-5. A sale of land or buildings, or both, by a county to the authority shall be authorized by the county executive by an order entered in the official records of the county executive. The deed shall be executed on behalf of the county by the county executive.
As added by P.L.2-1993, SEC.5. Amended by P.L.113-2006, SEC.10.

IC 16-22-6-27
Contiguous counties; agreements for county without hospital to reimburse county with hospital for portion of lease rental; procedure
Sec. 27. (a) As used in this section, "contributing county" means a county without a county hospital that is contiguous to a county with a county hospital.
(b) As used in this section, "lessee county" means a county with a county hospital.
(c) A contributing county may enter into an agreement with a lessee county to reimburse the lessee county for a part of the lease rental each year that is payable by the lessee county upon compliance with this section.
(d) If the county executive of the contributing county finds that the hospital of the lessee county serves the residents of the contributing county and provides needed hospital services to such residents, the county executive may prepare a contribution agreement. Before final execution of the agreement, the auditor of the contributing county shall publish notice of a public hearing to be held in the contributing county by the county executive not less than ten (10) days after publication of the notice. The notice shall be published one (1) time in a newspaper of general circulation and published in the contributing county. The notice must name the day, place, and hour of the hearing and must set forth a summary of the provisions of agreement as to the amount to be paid each year during the term of the lease by the contributing county and where a copy of the proposed agreement may be examined. All persons interested are entitled to be heard at the time fixed on the necessity for the execution of the agreement. The hearing may be adjourned to a later date at a place fixed before adjournment.
(e) Following the hearing, if a majority of the county fiscal body of the contributing county approve the execution of the agreement, the county executive may authorize the execution of the original agreement or may make the modifications agreed upon with the county fiscal body. The authorization shall be by an order entered in the official records of the county executive. The agreement shall be executed:
(1) on behalf of the contributing county by at least a majority of the members of the county executive; and
(2) on behalf of the lessee county by at least a majority of the

members of the county executive.
(f) If the execution of the original or modified contribution agreement is authorized, notice of the signing shall be published on behalf of the contributing county by publication one (1) time in a newspaper of general circulation and published in the contributing county. At least ten (10) taxpayers in the contributing county whose tax rate will be affected by the proposed agreement may file a petition with the county auditor of the contributing county not more than thirty (30) days after publication of notice of the execution of the agreement. The petition must set forth the objections to the contribution agreement and facts showing that the execution of the contribution agreement is unnecessary and unwise or that the amount of contribution is excessive. On the filing of the petition, the county auditor shall immediately certify a copy together with other data necessary to present the questions involved to the department of local government finance. The department of local government finance shall fix a time and place in the county for the hearing not less than five (5) or not more than fifteen (15) days after receipt of the certified petition and information. Notice of the hearing shall be given by the department of local government finance to the county executive and to the first ten (10) taxpayer petitioners by certified mail sent to the addresses listed on the petition, at least five (5) days before the date of the hearing.
(g) An action to contest the validity of the contribution agreement or to enjoin the performance of the agreement may not be instituted later than thirty (30) days after publication of notice of the execution of the agreement or, if an appeal has been taken to the department of local government finance, not more than thirty (30) days after the decision of the board.
(h) A contribution agreement may extend for the full term of the lease or for any part and may provide for reimbursement by the contributing county to the lessee county of a part of the lease rental each year in an amount and upon terms and conditions agreed on between the contributing county and the lessee county. The contributing county shall annually levy a tax sufficient to produce each year the necessary funds sufficient to reimburse the lessee county as provided in the contribution agreement. The tax levies provided for in this section shall be reviewable by other bodies vested by law with the authority to ascertain that the levies are sufficient to raise the required payments under the contribution agreement. The annual contribution shall be paid semiannually to the lessee county before the date lease rental payments are due from the lessee county.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.391.

IC 16-22-6-28
Agreements between contiguous counties; rights of county citizens
Sec. 28. The citizens of a contributing county under section 27 of this chapter have the same rights and privileges in the hospital as the citizens of the county where the hospital is located. As added by P.L.2-1993, SEC.5.

IC 16-22-6-29
Revenue bonds; authorization; legal investments; sale
Sec. 29. (a) The governing board may issue revenue bonds of the authority to procure funds to pay the cost of a building to be built, acquired, renovated, or acquired and renovated under this chapter, and to repay advances for preliminary expenses made to the authority by the county. The bonds are payable solely from the income and revenues of the particular building financed from the proceeds of the bonds issued.
(b) The revenue bonds must be authorized by resolution of the governing board. The resolution must provide the following:
(1) The rate of interest that the bonds will pay if the rate is fixed, and the manner in which the interest rate will be determined if rates are variable.
(2) The maturity date of the bonds, which may not exceed the term of the lease of the building for which the bonds were issued.
(3) The extent and the manner that bonds bearing variable interest rates may be converted to bonds bearing a fixed rate of interest.
(4) The terms of redemption, including a provision that bonds maturing later than ten (10) years after issuance are, at the option of the authority to be exercised by the board, redeemable before maturity at the par value together with premiums.
(5) The form of the bonds, including the interest coupons to be attached, if any.
(6) The denominations of the bonds.
(7) The time and places of payment of principal and interest of the bonds, which must be at least one (1) state or national bank or trust company.
(8) That the principal and interest may be paid in any lawful medium.
(c) Subject to registration provisions, the bonds have the qualities of negotiable instruments under IC 26 and the bonds are legal investments for a private trust fund and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under the laws of the state.
(d) The bonds may be registered in the name of the owner. The bonds shall be executed by the president or vice president of the board of directors. The corporate seal of the authority shall be affixed and attested by the secretary of the board of directors, and the interest coupons attached to the bonds, if any, shall be executed by placing on the coupons the facsimile signature of the treasurer. (e) Except as provided in subsection (f), the bonds shall be sold by the governing board at public sale under IC 5-1-11, but the notice of sale shall be published in the manner required for bonds of the county in which the authority is located. Notwithstanding IC 5-1-11-3(c), bonds bearing a variable rate of interest shall be awarded to the bidder offering the best bid in the judgment of the board.
(f) If the aggregate principal amount of bonds to be issued at any one (1) time exceeds ten million dollars ($10,000,000), the bonds may be sold at public or private sale at a price the governing board determines. If the bonds are sold at public sale, the governing board shall follow the guidelines set forth in subsection (e). If the bonds are sold at private sale, the governing board shall, before selecting a person with whom to negotiate the sale of the bonds:
(1) solicit and obtain written proposals from at least three (3) persons regularly engaged in the business of underwriting bonds; or
(2) publish notice of intent to receive written proposals one (1) time in a newspaper or financial journal having general circulation in Indianapolis and a newspaper or financial journal having national circulation.
(g) The governing board shall allow each person at least fourteen (14) days from the date of solicitation or publication to formulate, prepare, and submit a proposal. The board of directors shall select the proposal that the board, in the board's sole discretion, determines to be in the best interest of the authority.
As added by P.L.2-1993, SEC.5. Amended by P.L.42-1993, SEC.14.

IC 16-22-6-30
Application of bond proceeds
Sec. 30. The proceeds of bonds issued under this chapter, after reimbursement to the county for preliminary expenses as provided in section 11 of this chapter, shall be applied to the payment of the costs of acquisition, construction, or renovation of the building for which the bonds are issued, including incidental expenses and interest before acquisition or during construction or renovation. Until the proceeds are applied as required in this section, the proceeds are subject to a lien in favor of the bondholders or trustees.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-31
Security for bonds; trust indenture
Sec. 31. (a) The governing board may secure the bonds by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank in Indiana having trust powers.
(b) The trust indenture may do the following:
(1) Mortgage the land or building, or both, for which the bonds are issued.
(2) Contain reasonable provisions for the following: (A) Protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and board in relation to the following:
(i) The construction or renovation of the building and the building's insurance.
(ii) The custody, safeguarding, and application of all money.
(B) Setting forth the rights and remedies of the bondholders and trustee.
(C) Restricting the individual right of action of bondholders.
(c) Except as otherwise provided in this chapter, the board of directors may determine by resolution or in the trust indenture the following:
(1) The officer, board, or depositary that shall have custody of the proceeds of the sale of the bonds.
(2) The method of disbursement of the proceeds, including safeguards and restrictions.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-32
Tax levy
Sec. 32. (a) The county fiscal body of a county that has entered into a lease under this chapter shall annually levy a tax sufficient to produce, with other funds available, funds sufficient to pay the lease rental provided to be paid from taxes.
(b) Net revenues of the hospital of which the leased building is a part shall, if any of the lease rental is payable from taxes, be transferred to a fund used for the payment of the lease rental to be paid from taxes unless those revenues are required:
(1) to pay lease rental under the lease;
(2) to be retained as a reserve for that purpose; or
(3) by the governing board of the hospital to be kept in reserve for additional construction, equipment, betterment, maintenance, or operation.
(c) In fixing and determining the amount of the levy necessary to pay lease rental payable from taxes, the county fiscal body shall consider the amounts transferred from the net revenues of the hospital as provided in this chapter. This chapter does not relieve the county from the obligation to pay from taxes any lease rental payable from taxes if other funds are not available. The tax levies provided for in this chapter are reviewable by other bodies with authority to ascertain that the levies, with other funds available, are sufficient to meet the rental under the lease that is payable from taxes. Lease rental shall be paid semiannually to the authority following settlements of tax collections.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-33
Hospital revenues as source of lease rental payments
Sec. 33. (a) If: (1) a county enters into a lease under this chapter, under which the lease rental is payable in whole or in part from the net revenues of the hospital of which the leased buildings are a part; and
(2) the governing board of the hospital covenants in the lease to establish and maintain rates, fees, and charges for the use of the hospital sufficient in each year to:
(A) pay the proper and reasonable expense of operation, repair, replacements, and maintenance of the hospital;
(B) pay the lease rental payable from the net revenues of the hospital; and
(C) establish the reserve fund provided for in the lease in the full amount in not less than five (5) years;
revenues collected are the revenues of the hospital. The rates, fees, and charges shall be increased as necessary to comply with this section.
(b) The authority may protect and enforce the rights granted under this chapter or under the lease and may enforce and compel performance of all duties required by this chapter or the lease to be performed by:
(1) the county executing the lease;
(2) the county executive;
(3) the governing board; or
(4) an officer of the county;
including setting and collecting reasonable and sufficient rates, fees, and charges for the use of the hospital.
(c) If there is a failure to pay lease rental payable solely from the net revenues of the hospital on the payment date, a court having jurisdiction of the action may appoint a receiver to administer the hospital on behalf of the county and the authority.
(d) The receiver may charge and collect rates sufficient to do the following:
(1) Pay the proper and reasonable expense of operation, repair, replacements, and maintenance of the hospital.
(2) Pay the lease rental payable from the net revenues of the hospital.
(3) Establish the full amount of the reserve fund provided for in the lease in not less than five (5) years.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-34
Exemption from state taxation
Sec. 34. The following are exempt from state taxation except for the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1:
(1) Property owned by the authority.
(2) Revenues of the authority.
(3) Bonds or other securities and the interest on bonds and securities issued by the authority.
(4) Proceeds received by a holder from the sale of the bonds, to

the extent of the holder's cost of acquisition.
(5) Proceeds received upon redemption at or before maturity and the interest on the proceeds.
As added by P.L.2-1993, SEC.5. Amended by P.L.254-1997(ss), SEC.23.

IC 16-22-6-35
Audit of funds; officer and employee bonds; records
Sec. 35. The state board of accounts may supervise and audit the funds of the authority. An officer or employee of the authority authorized to receive, disburse, or in any way handle funds or negotiable securities of the authority shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana, in an amount determined by the board. The bond must be conditioned upon the faithful performance of the officer's or employee's duties and the accounting for all money and property that may come under the officer's or employee's control. The cost of the bonds shall be paid out of funds of the authority. The records of the authority are public records.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-36
Liquidation of authority
Sec. 36. An authority may be liquidated after the authority's securities are redeemed, debts are paid, and leases are terminated if the board of directors files a report with the judge of the circuit court showing the facts and stating that the liquidation is in the best public interest. The court shall find the facts and make an order book entry ordering the authority liquidated.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-37
Building additions; funding
Sec. 37. (a) A county or the governing board of the hospital may remodel or construct an addition to a hospital building leased under this chapter.
(b) To provide funds for that purpose, the county may issue general obligation bonds or appropriate money from the county's general fund or other funds available for that purpose if the hospital building is owned by the county. The governing board of a hospital may use funds available to the board if the hospital building is owned by the county.
(c) A contract entered into under this chapter for a public work (as defined in IC 5-16-7-4) is subject to IC 5-16-7.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-38
Agreements
Sec. 38. A county and an authority that have entered into or propose to enter into a lease under this chapter may enter into a party

wall agreement or other agreement concerning the attaching of an addition to a hospital building if the agreement is approved by the governing board of the hospital and recorded with the recorder of the county in which the hospital is located. The agreement may provide for an easement or a license to construct a part of an addition over or above the existing hospital building.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-39
Lease approval of county fiscal body
Sec. 39. For the purposes of this chapter, county executive action or approval for the appropriation and expenditure of county tax money includes approval by the county fiscal body. A lease entered into by the county executive with the hospital building authority or association is not valid or binding on the county unless the lease is approved by a majority vote of the county fiscal body.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-40
Compliance with other laws
Sec. 40. In proceeding under this chapter, it is not necessary to comply with any other law except as otherwise expressly provided in this chapter.
As added by P.L.2-1993, SEC.5.



CHAPTER 7. HOSPITAL BUILDING AUTHORITIES IN COUNTY WITH HOSPITAL OPERATED UNDER IC16-23-1

IC 16-22-7-2
Governing body defined
Sec. 2. As used in this chapter, "governing body" means the county executive of a county or the legislative and fiscal body of a city.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-3
Net operating revenue defined
Sec. 3. As used in this chapter, "net operating revenue" means the revenues of the hospital, exclusive of any property tax levy remaining after provision for reasonable expenses of operation, repair, replacements, and maintenance of the hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-4
Recording officer defined
Sec. 4. As used in this chapter, "recording officer" when used in reference to a county means the county auditor and when used in reference to a city means the city clerk or clerk-treasurer.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-5
Creation of authority; resolution
Sec. 5. (a) In a county where a city hospital is operated under IC 16-23-1, the county executive may, upon written request of the governing board of the city hospital, adopt a resolution for the creation of an authority under this chapter.
(b) The adoption of a resolution creates an authority, which is a body corporate and politic to be known as the "___________ County Hospital Association". The authority is created for the purpose of financing, acquiring, constructing, equipping, and leasing to the county or the city in which the authority is created land and buildings for the use and benefit of the city hospital.
(c) The county auditor shall file a certified copy of the resolution with the judge of the circuit court of the county in which the authority is created.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-6 Governing board; appointment; terms
Sec. 6. (a) Not more than thirty (30) days after the adoption of the resolution, the county executive shall appoint five (5) residents of the county as the governing board of the hospital building authority. Written notice shall be sent to each appointee.
(b) The initial terms are as follows:
(1) One (1) member for a term of one (1) year.
(2) One (1) member for a term of two (2) years.
(3) One (1) member for a term of three (3) years.
(4) Two (2) members for a term of four (4) years.
(c) At the expiration of the term of a member, the county executive shall appoint a successor for a four (4) year term. Each member serves until a successor is appointed and qualified.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-7
Disqualification or removal of appointee; successor
Sec. 7. If a member dies, resigns, ceases to be a resident of the county, or is removed, the county executive shall appoint another person as director for the remainder of the term. If a person appointed as a member fails to qualify not more than ten (10) days after the mailing of notice of appointment, the county executive shall appoint another person as member for that term.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-8
Oath of office of director
Sec. 8. Each member, before entering upon the director's duties, shall take and subscribe an oath of office in the usual form to be endorsed upon the director's certificate of appointment. The oath shall be filed with the clerk of the circuit court.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-9
Removal of member from office
Sec. 9. (a) A member of the governing board may be removed from office for neglect of duty, incompetency, inability to perform duties, or other good cause by an order of the circuit court in the county in which the authority is located, subject to the procedure in subsection (b).
(b) A complaint may be filed by any person against a member setting forth the charges preferred. The cause shall be placed on the advanced calendar and be tried as other civil causes are tried by the court without the intervention of a jury. If the charges are sustained, the court shall declare the office vacant. A change of venue from the judge shall be granted upon motion, but a change of venue from the county may not be taken.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-10 Meetings of the governing board
Sec. 10. (a) The governing board originally appointed shall hold an organizational meeting not more than thirty (30) days after appointment at a time and place designated by the judge of the circuit court. The governing board shall elect a president, vice president, secretary, and treasurer from among the members. The officers serve until the expiration of the first term to expire.
(b) The governing board shall meet annually to reorganize not more than thirty (30) days after the appointment of each successor member for a full term.
(c) Other regular and special meetings shall be held at the times and on the notice that the governing board determines by resolution or in accordance with the bylaws, rules, and regulations adopted.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-11
Bylaws, rules, and regulations
Sec. 11. The governing board may adopt bylaws, rules, and regulations to conduct proceedings, carry out duties, and safeguard the funds and property of the authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-12
Quorum; reimbursement of expenses
Sec. 12. A majority of the governing board constitutes a quorum and the concurrence of a majority is necessary to authorize any action. Members serve without pay but are entitled to reimbursement for expenses necessarily incurred in the performance of the members' duties.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-13
Conflicts of interest
Sec. 13. If a member of the governing board has any pecuniary interest in a contract, an employment, a purchase, or a sale made under this chapter, the director shall disclose that interest and shall not vote on the matter. If the member fails to disclose the interest, the transaction is voidable if a suit is filed in circuit court in not less than thirty (30) days.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-14
Preliminary expenses
Sec. 14. (a) All necessary preliminary expenses actually incurred by the governing board to make surveys, prepare estimates of cost and receipts, employ architects, engineers, attorneys, or other consultants, give notices, take options, and all other expenses necessary to be paid before the issue and delivery of bonds under this chapter may be paid by the:
(1) city hospital or city, from funds on hand or derived from

taxes levied that may be appropriated for that purpose; or
(2) board of trustees or board of managers of the hospital from revenues available for such purposes.
(b) The city or the governing board of the hospital from which the payments are made shall be fully reimbursed by the governing board out of the first proceeds of the sale of bonds by the authority before any other disbursements are made.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-15
Authority to finance and construct hospital building
Sec. 15. The governing board of the authority may finance and construct a hospital building for use by the city hospital operating under IC 16-23-1, on land owned or leased by the authority as set forth in section 28 of this chapter, and lease the land and buildings to the county or city for the use and benefit of the city hospital in accordance with this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-16
Powers of governing board
Sec. 16. The governing board, acting in the name of the authority, may do the following:
(1) Sue and be sued and plead and be impleaded. Actions against the authority shall be brought in the circuit or superior courts of the county in which the authority is located.
(2) Condemn, appropriate, purchase, and hold real property needed or considered useful in connection with buildings constructed under this chapter.
(3) Acquire by gift, devise, or bequest real and personal property, and hold, use, expend, or dispose of the real and personal property for the purposes authorized by this chapter.
(4) Enter upon real property to survey or examine the real property and determine the location of a building.
(5) Design, order, contract for, and construct buildings and make improvements to the grounds and premises that are acquired.
(6) Enter into a lease with the county or city for the use and benefit of a city hospital operated under IC 16-23-1 and collect rentals payable under the lease.
(7) Make and enter into contracts and agreements necessary or incidental to the performance of the board's duties and the execution of the board's powers under this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-17
Leasing land and buildings for hospital
Sec. 17. The county or city may lease land and buildings from the authority for the city hospital. A lease on the buildings may not be entered into for more than forty (40) years but the lease may be

renewed for a like or lesser time.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-18
Time for making leases
Sec. 18. The county or city may, in anticipation of the construction and erection of buildings, including necessary equipment and appurtenances, enter into a lease with the authority before the acquisition of a site and the construction and erection of the buildings. Rental payments under the lease may not begin until construction is completed and the building is ready for occupancy.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-19
Source of lease rental payments
Sec. 19. (a) A lease from the authority to the county may provide for the payment of the lease rental from the levy of taxes reduced by net revenues of the hospital and other funds available as provided in section 37 of this chapter.
(b) A lease from the authority to the city may provide for the payment of lease rental from the net revenues of the hospital of which the buildings are a part.
(c) A lease from the authority to the city providing for the payment of a lease rental from net revenues of the hospital may provide that the board of trustees or board of directors of the hospital establish a reserve for net revenues in excess of the amount required to pay the lease rental payable from net revenues. The reserve fund may not exceed an amount equal to the amount of lease rental payable from net revenues for two (2) years. The reserve fund shall be held and used only for the purpose of paying lease rental payable from net revenues if the net revenues are insufficient for that purpose. The amount in the reserve fund may be invested as provided in the lease and all interest or other income from the investment becomes part of the reserve fund. If the fund contains the maximum amount the interest or income shall be transferred to the city hospital and be a part of the general revenues of that hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-20
Cumulative building fund as lease rental payment source
Sec. 20. Part or all of the cumulative building fund of the city hospital in existence at the time of execution of the lease to the lessee, or during the term of the lease, may be used to pay lease rental or may be held as a reserve for the payment of future lease rentals. The reserve fund described in this section is distinct from a reserve fund established under section 19 of this chapter. The board of directors of the hospital may decrease or eliminate the reserve fund unless the lease provides otherwise. The reserve fund may not exceed an amount equal to the amount of lease rental payable from net revenues for two (2) years. Interest or income on the reserve fund

shall be transferred to the cumulative building fund of the city hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-21
Notice and hearing on proposed lease
Sec. 21. (a) When the authority, the governing board of the hospital, the county executive, and the county fiscal body of the county or the city fiscal body have agreed on the terms and conditions of a proposed lease and before the final execution of the lease, the recording officer shall publish notice of a public hearing to be held in the county or city by the governing body of the proposed lessee. The hearing shall be held not earlier than ten (10) days after the date of publication of the notice. The notice must name the day, place, and hour of the hearing and must set forth a brief summary of the principal terms of the lease, including the character and location of the property to be leased, the lease rental to be paid, the lease term, and where the proposed lease, drawings, plans, specifications, and estimates may be examined.
(b) The proposed lease and the drawings, plans, specifications, and estimates of construction cost for the buildings are open to inspection by the public during the ten (10) days before the meeting and at the meeting.
(c) Interested persons are entitled to be heard at the meeting concerning the necessity for and fairness of the lease. The hearing may be adjourned to a later date and to a place fixed before adjournment.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-22
Authorization and execution of lease
Sec. 22. Following the hearing the governing body may authorize the execution of the lease as originally agreed upon or make modifications as agreed upon with the authority. Authorization shall be by ordinance, order, or resolution entered in the official record of the hospital governing board and the governing body. The lease shall be executed as follows:
(1) On behalf of the county, by the county executive.
(2) On behalf of the city, by the city executive and the recording officer.
(3) On behalf of the city hospital, by the president or vice president and secretary of the governing board.
(4) On behalf of the authority, by the president or vice president and secretary of the governing board.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-23
Notice of execution of lease; petition of objectors; presentment to department of local government finance
Sec. 23. (a) If execution of the original or modified lease is

authorized under section 38 of this chapter, notice of the signing shall be published.
(b) Ten (10) taxpayers in the county whose tax rate will be affected by the proposed lease and who believe the lease is unnecessary or the lease rental is not fair and reasonable may file a petition in the office of the county auditor not more than thirty (30) days after publication of notice of the execution of the lease, setting forth the objections and stating facts showing that the lease is unnecessary or unwise or that the lease rental is not fair and reasonable.
(c) On the filing of the petition, the county auditor shall immediately certify a copy, together with other data necessary to present the questions involved, to the department of local government finance.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.392.

IC 16-22-7-24
Notice and hearing on objections
Sec. 24. On receipt of the certified petition and information, the department of local government finance shall fix a time and place in the county for a hearing of the matter, which shall be not less than five (5) or more than fifteen (15) days after receipt of the certified petition and information. Notice of the hearing shall be given by the department of local government finance to the city hospital board and to the first ten (10) taxpayer petitioners on the petition by certified mail sent to the addresses listed on the petition, at least five (5) days before the date of the hearing.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.393.

IC 16-22-7-25
Time to contest or enjoin lease
Sec. 25. An action to contest the validity of the lease or to enjoin the performance of the terms and conditions of the lease may not be instituted later than thirty (30) days after publication of notice of the execution of the lease or, if an appeal is taken to the department of local government finance, not more than thirty (30) days after the decision of the board.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.394.

IC 16-22-7-26
Terms of lease
Sec. 26. (a) A lease may provide the lessee with an option to renew the lease, with approval of the board of directors of the city hospital, for a like or lesser term. The lease must contain an option for the city hospital to purchase at any time after ten (10) years from the execution of the lease and before the expiration of the lease on dates in each year fixed in the lease, at a price equal to the amount required to enable the authority to do the following:
(1) Redeem all outstanding securities payable out of the rentals provided in the lease and all premiums payable on the

redemption and accrued and unpaid interest.
(2) Pay all other indebtedness and obligations of the authority attributable to the construction and leasing of the buildings, including the cost of liquidation of the authority.
(b) A lease may not create an obligation for the lessee or city hospital to purchase the leased buildings or create any obligation to creditors or bondholders of the authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-27
Issuance of bonds
Sec. 27. The county fiscal body may issue general obligation bonds to procure funds to purchase the building. The bonds shall be authorized, issued, and sold in accordance with the laws authorizing the issuance and sale of bonds for other county purposes.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-28
Approval of plans and specifications
Sec. 28. Before executing a lease, the governing board of the hospital shall approve the plans, specifications, and estimates of cost for the building, including equipment and appurtenances, that the authority proposes to lease to a lessee. The plans and specifications shall be submitted to and approved by the state department, the division of fire and building safety, and other state agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.2-1993, SEC.5. Amended by P.L.1-2006, SEC.297.

IC 16-22-7-29
Lease of land to authority by hospital, municipality, or county; option to purchase; price
Sec. 29. (a) The city hospital, city, or county desiring to erect buildings on land owned or acquired by the city hospital, city, or county may lease land to the authority for a nominal rental for the same period, including renewal periods, that the lessee proposes to lease the particular land or buildings to be constructed from the authority. The city hospital, city, or county may grant an option to the authority to purchase the land not more than six (6) months after the expiration of the lease from the authority on the land or buildings if the city hospital or lessee does not exercise an option to purchase the buildings within the terms of the lease. If the option price on the land is not fixed in the original lease, the price shall be determined by an appraisal made by:
(1) one (1) disinterested freeholder residing in the county; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana appointed by the judge of the circuit court. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the land.
(b) A lease of land by the city hospital, city, or county must be

authorized by the city legislative body, the county executive, or governing board of the hospital, respectively, and a resolution, an order, or an ordinance must be entered in the official records of the governing body. Authorization may be given before or concurrently with the authorization of the lease from the authority to the lessee. The authorization to lease land to the authority is contingent upon the authorization to lease land from the authority. The lease to the authority shall be executed on behalf of the following:
(1) The city by the city executive and the recording officer.
(2) The county by the county executive and auditor.
(3) The authority by the president or vice president and secretary of the governing board.
As added by P.L.2-1993, SEC.5. Amended by P.L.113-2006, SEC.11.

IC 16-22-7-30
Sale of land to authority by hospital, municipality, or county
Sec. 30. (a) The city hospital, city, or county desiring to have buildings erected on land owned or acquired by the city hospital, city, or county may sell the land to the authority. Before the sale may take place, the legislative body of the city, the governing board of the hospital, or executive of the county having authorized the sale shall file a petition with the circuit court of the county requesting the appointment of:
(1) one (1) disinterested freeholder of the county as an appraiser; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the land. Upon appointment, the appraisers shall fix the fair market value of the land and shall report not more than two (2) weeks after the date of the appraisers' appointment. The city hospital, city, or county may sell the land to the authority for an amount not less than the amount fixed as the fair market value by the appraisers. The amount may be paid from proceeds of bonds of the authority.
(b) The city legislative body must authorize the sale of land owned by the city by resolution or ordinance and the deed shall be executed by the city executive and city clerk.
(c) The governing board must authorize the sale of land owned by the city hospital by resolution and the deed shall be executed by the president or vice president and the secretary of the governing board.
(d) The county executive must authorize the sale of land owned by the county by resolution or order, and the deed shall be executed by the county executive and the county auditor.
As added by P.L.2-1993, SEC.5. Amended by P.L.113-2006, SEC.12.

IC 16-22-7-31
Issuance of revenue bonds by authority
Sec. 31. (a) The governing board may issue revenue bonds of the authority to procure funds for buildings to be built or acquired under

this chapter and to repay advances for preliminary expenses. The bonds are payable from the income and revenues of the buildings financed from the proceeds of the bonds.
(b) The revenue bonds must be authorized by resolution of the board. The resolution must provide the following:
(1) That the bonds bear interest, payable annually or semiannually.
(2) The maturity dates of the bonds, which may not exceed the term of the lease of the buildings for which the bonds are issued.
(3) The terms of redemption, including a provision that bonds maturing after ten (10) years from the date of issuance are, at the option of the authority, redeemable before maturity at the bonds' par value together with premiums.
(4) The form of the bonds, including the interest coupons attached, if any.
(5) The denominations of the bonds.
(6) The places of payment of principal and interest, which shall be at least one (1) state or national bank or trust company.
(7) That the principal and interest may be paid in any lawful medium.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-32
Nature of revenue bonds
Sec. 32. The bonds are negotiable instruments under IC 26-1, and legal investments for private trust funds and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law. The bonds may be registered in the name of the owner as to principal alone.
As added by P.L.2-1993, SEC.5. Amended by P.L.42-1993, SEC.15.

IC 16-22-7-33
Execution of bonds
Sec. 33. The bonds shall be executed by signature or facsimile signature of the president of the governing board. The corporate seal of the authority or a facsimile shall be affixed and attested by the secretary. The interest coupons attached to the bonds shall be executed by facsimile signature of the treasurer.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-34
Terms of bond sale
Sec. 34. The bonds shall be sold by the board at public sale in the manner described under IC 5-1-11-3(c). However, the bonds may not

be sold for less than the bonds' par value. Notice of sale shall be published in the manner required for bonds of a county. Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-35
Disposition of bond proceeds
Sec. 35. The proceeds from bonds issued under this chapter, after reimbursement for preliminary expenses as provided in section 14 of this chapter and payment for land, shall be applied to the payment of the costs of the buildings on account of which the bonds are issued, including incidental expenses and interest during construction. Until the proceeds are applied as required in this section, the proceeds are subject to a lien in favor of the bondholders or the trustees.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-36
Security for bonds; trust indenture
Sec. 36. (a) The governing board may secure the bonds by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank in Indiana having trust powers.
(b) The trust indenture may do the following:
(1) Mortgage all or part of the land or buildings, or both, for which the bonds are issued.
(2) Contain reasonable provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants concerning the following:
(A) Construction of the buildings.
(B) Insurance for the buildings.
(C) Custody, safeguarding, and application of all money.
(3) Set forth the rights and remedies of the bondholders and trustee.
(4) Restrict the individual right of action of bondholders.
(c) Except as restricted by this chapter, the governing board may determine by resolution or in the trust indenture the officer, board, or depositary who shall have custody of the proceeds of the sale of bonds and the method of disbursement of the proceeds, including safeguards and restrictions.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-37
Tax levy for lease rental payments
Sec. 37. (a) The county fiscal body shall annually levy a tax sufficient to produce funds that, with other funds available, are sufficient to pay the lease rental provided to be paid from taxes.
(b) If the lease rental is payable from taxes, net revenues of the hospital of which the leased buildings are a part that are not required to be kept in reserve for additional construction, equipment,

betterment, maintenance, or operation shall be transferred to a fund for the payment of the lease rental. To the extent that the transferred funds are insufficient to pay the lease rental, cumulative building funds reserved for lease rental payable from taxes under section 20 of this chapter shall be transferred.
(c) In fixing and determining the necessary levy to pay lease rentals payable from taxes, the county council shall consider the amounts transferred from the net revenues of the hospital and may appropriate and pay funds from any available sources, including revenues derived under IC 6-3.5. This subsection does not relieve the county from the obligation to pay from taxes any lease rental payable from taxes if other funds are not available. The tax levies are reviewable by other bodies vested by law with the authority to ascertain that the levies are sufficient to meet the rental under the lease contract that is payable from taxes. The lease rental shall be paid semiannually to the authority.
(d) A lease by the authority to the county may not provide for rentals payable from the levy of a tax by a county unless the lease is approved by a majority vote of the county fiscal body.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-38
Lease rentals payable solely from hospital revenues
Sec. 38. (a) A city hospital that enters into a lease under this chapter under which the lease rental is payable solely from the net revenues of the hospital that contains the leased building shall covenant in the lease to establish and maintain rates, fees, and charges sufficient in each year to do the following:
(1) Pay the proper and reasonable expense of operation, repair, replacements, and maintenance of the hospital.
(2) Pay the lease rental.
(3) Establish the reserve fund provided for in the lease in the full amount within not less than five (5) years.
(b) Revenues collected are revenues of the hospital. Rates, fees, and charges shall be increased as necessary to comply with this section.
(c) The authority may protect and enforce the rights granted under this chapter or under the lease and may enforce and compel performance of all duties required under this chapter or under the lease, including setting and collecting reasonable and sufficient rates, fees, and charges. If there is a failure to pay lease rental on the payment date named in the lease, any court having jurisdiction of the action may appoint a receiver to administer the hospital on behalf of the city and the authority. The receiver may charge and collect rates sufficient to do the following:
(1) Pay the proper and reasonable expense of operation, repair, replacements, and maintenance of the hospital.
(2) Pay the lease rental payable solely from the net revenues of the hospital.
(3) Establish the full amount of reserve fund provided for in the

lease within not less than five (5) years as may be provided in the lease.
(d) A lease by the authority may not provide for rentals payable from net revenues of the city hospital unless the lease is approved by a majority of the board of directors of the city hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-39
Exemptions from state taxation
Sec. 39. The following are exempt from state taxation except the financial institutions tax and the state inheritance tax:
(1) All property owned by the authority.
(2) All revenues of the authority.
(3) All bonds or other securities issued by the authority and the interest on the bonds or other securities, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption at or before maturity and the interest on the proceeds.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-40
Audit of funds; bond of officers and employees
Sec. 40. The state board of accounts may supervise and audit the funds of the authority. Any officer or employee of the authority authorized to receive or disburse funds or negotiable securities of the authority shall execute a bond of a surety or guaranty corporation qualified to do business in Indiana and payable to the state in an amount determined by the board. The bond must be conditioned upon the faithful performance of the officer's or employee's duties and the accounting for all money and property under the officer's or employee's control. The cost of bonds shall be paid by the authority. The records of the authority are public records.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-41
Liquidation of authority
Sec. 41. An authority may be liquidated after redemption of the authority's securities, payment of the authority's debts, and termination of the authority's leases if the governing board files a report with the judge of the circuit court showing the facts and stating that liquidation is in the best public interest. If the court finds the facts, the court shall make an order book entry ordering the authority liquidated.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-42
Remodeling and additions to hospital
Sec. 42. (a) The governing board of the hospital may remodel or construct an addition to a hospital building leased by the hospital under this chapter. (b) To provide funds for that purpose, the county may issue general obligation aid bonds or the city hospital or city may appropriate money from the city hospital's or city's general fund or other funds available for that purpose if the hospital building is owned by the city hospital or city. The governing board of the hospital may use any funds available to the board if the hospital building is owned by the city.
(c) A contract entered into under this chapter for a public work (as defined in IC 5-16-7-4) is subject to IC 5-16-7.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-43
Party wall or other agreements for attaching additions
Sec. 43. A city hospital, city, or county and an authority may enter into a party wall agreement or other agreements concerning the attaching of an addition to a hospital building. The agreements shall be recorded in the office of the recorder of the county in which the hospital building is located. The agreements may provide for an easement or a license to construct a part of an addition over or above the existing hospital building.
As added by P.L.2-1993, SEC.5.



CHAPTER 8. HEALTH AND HOSPITAL CORPORATION OF MARION COUNTY

IC 16-22-8-2
Repealed
(Repealed by P.L.266-2001, SEC.17.)

IC 16-22-8-2.1
Board defined
Sec. 2.1. As used in this chapter, "board" refers to the board of a municipal corporation created under this chapter.
As added by P.L.184-2005, SEC.5.

IC 16-22-8-3
Division defined
Sec. 3. As used in this chapter, "division" means an administrative subdivision created by this chapter or by the board.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.6.

IC 16-22-8-4
Division director defined
Sec. 4. As used in this chapter, "division director" and "director of a division" mean the chief executive officer of a division.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-5
Hospital defined
Sec. 5. As used in this chapter, "hospital":
(1) means a hospital (as defined in IC 16-18-2-179(b)) that is owned, operated, or managed by a municipality or political subdivision within the territorial jurisdiction of the corporation created by section 6 of this chapter; and
(2) does not include state or federal owned or operated hospitals.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.7.

IC 16-22-8-6
Creation; powers Sec. 6. (a) There is created in a county containing a consolidated city a distinct municipal corporation known as "The Health and Hospital Corporation of _________ County".
(b) The municipal corporation, in its corporate name, may do the following:
(1) Sue and be sued in a court of competent jurisdiction.
(2) Enter into contracts.
(3) Acquire and dispose of real, personal, and mixed property by deed, purchase, gift, grant, devise, lease, condemnation, or otherwise.
(4) Make and adopt appropriate ordinances, regulations, orders, rules, and resolutions.
(5) Do all things reasonable or necessary to carry out the work and perform the corporation's duties under this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-6.5
Other powers of the governing board
Sec. 6.5. (a) In addition to IC 5-14-1.5-6.1(b), the board may hold executive sessions concerning the division of public hospitals to do any of the following:
(1) Discuss and prepare bids, proposals, or arrangements that will be competitively awarded among health care providers.
(2) Discuss recruitment of health care providers.
(3) Discuss and prepare competitive marketing strategies.
(4) Engage in strategic planning.
(5) Participate in a motivational retreat with staff or personnel if the board does not conduct any official action (as defined in IC 5-14-1.5-2(d)).
(b) IC 5-14-1.5-5, IC 5-14-1.5-6.1, and IC 5-14-1.5-7 apply to executive sessions held under subsection (a).
(c) The corporation may hold confidential, until the information contained in the records is announced to the public, records of a proprietary nature that if revealed would place the corporation at a competitive disadvantage, including the following:
(1) Terms and conditions of preferred provider arrangements.
(2) Health care provider recruitment plans.
(3) Competitive marketing strategies regarding new services and locations.
As added by P.L.91-2002, SEC.11 and P.L.100-2002, SEC.12. Amended by P.L.184-2005, SEC.8.

IC 16-22-8-7
Governing board; exercise of powers
Sec. 7. The board shall exercise the executive and legislative powers of the corporation.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.9.

IC 16-22-8-8
Governing board; membership; qualifications Sec. 8. (a) The board consists of seven (7) members chosen at large from the county in which the corporation is established.
(b) To be eligible to be selected or serve as a member of the board, an individual must have the following qualifications:
(1) Be a resident in the county.
(2) Have been a continued resident in the county for not less than three (3) years immediately preceding the first day of the member's term.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.10.

IC 16-22-8-9
Governing board; appointment of members; term
Sec. 9. (a) The executive of the consolidated city shall appoint three (3) board members, not more than two (2) of whom may belong to the same political party. One (1) member must be a licensed physician.
(b) The board of commissioners of the county in which the corporation is established shall appoint two (2) board members who may not belong to the same political party.
(c) The city-county legislative body shall appoint two (2) board members who may not belong to the same political party. One (1) member shall be appointed for a two (2) year term, and one (1) member shall be appointed for a four (4) year term.
(d) Except as provided in subsection (c), a board member serves a term of four (4) years from the beginning of the term for which the member was appointed until a successor has qualified for the office. Board members are eligible for reappointment.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.11.

IC 16-22-8-9.1
Governing board membership limitation
Sec. 9.1. A member of an appointing authority identified in section 9 of this chapter may not serve on the board.
As added by P.L.100-2002, SEC.13. Amended by P.L.184-2005, SEC.12.

IC 16-22-8-10
Governing board; vacancies; party affiliation
Sec. 10. (a) A vacancy occurs if a board member dies, resigns, changes residence from the county, or is impeached.
(b) If a vacancy occurs or upon the expiration of a term, a member's successor shall be appointed by the authority who originally appointed the member in accordance with this section.
(c) Not more than four (4) board members may belong to the same political party.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.13.

IC 16-22-8-11
Governing board; impeachment of member
Sec. 11. A board member may be impeached under the procedure

provided for the impeachment of county officers.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.14.

IC 16-22-8-12
Governing board; conflicts of interest
Sec. 12. An individual is not prohibited from serving as a board member if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the corporation. However, the member shall disclose the interest or profit in writing to the board. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.15.

IC 16-22-8-13
Governing board; employment conflicts
Sec. 13. A board member is ineligible to hold an appointive office or employment under the corporation.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.16.

IC 16-22-8-14
Governing board; compensation of members; waiver of compensation
Sec. 14. A board member is entitled to receive one thousand two hundred dollars ($1,200) each year and the member who is chairperson is entitled to receive an additional six hundred dollars ($600) each year. These payments shall be made quarterly from funds appropriated for that purpose in the regular budget of the corporation. A board member may waive compensation by filing a written notice with the corporation.
As added by P.L.2-1993, SEC.5. Amended by P.L.255-2003, SEC.46; P.L.184-2005, SEC.17.

IC 16-22-8-15
Governing board; regular and special meetings
Sec. 15. (a) The board shall by rule provide for regular meetings to be held at a designated interval throughout the year.
(b) The chairperson or a majority of the members of the board may call a special meeting. The board shall by rule establish a procedure for calling special meetings. The corporation shall publish notice of a special meeting one (1) time, not less than twenty-four (24) hours before the time of the meeting, in two (2) newspapers of general circulation in the county in which the corporation is established.
(c) Regular and special meetings are open to the public. Public notice of meetings must be given as required by IC 5-14-1.5-5.
As added by P.L.2-1993, SEC.5. Amended by P.L.255-2003, SEC.47; P.L.184-2005, SEC.18.
IC 16-22-8-16
Governing board; annual meeting; selection of chairperson and vice chairperson; position vacancy
Sec. 16. (a) The board shall hold the annual meeting the second Monday in January of each year. At the meeting, the board shall select from among the members a chairperson and vice chairperson and shall make the appointments of personnel provided under this chapter.
(b) A vacancy occurs if the chairperson or vice chairperson of the board dies, resigns, or is impeached. If the office of chairperson or vice chairperson becomes vacant, the board shall select from among the members a successor chairperson or vice chairperson at the next meeting of the board.
As added by P.L.2-1993, SEC.5. Amended by P.L.255-2003, SEC.48; P.L.184-2005, SEC.19.

IC 16-22-8-17
Governing board; quorum; meeting records
Sec. 17. (a) A majority of the board members constitutes a quorum for a meeting. The board may act by an affirmative vote of a majority of the board.
(b) The corporation shall record memoranda from the meeting as required by IC 5-14-1.5-4.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.20; P.L.88-2006, SEC.1.

IC 16-22-8-18
Documents and records; public inspection
Sec. 18. The corporation shall keep the board's documents in the office of the corporation or in an electronic format. The corporation shall record the aye and nay vote on the final passage of any item of business and on any other item if two (2) board members request that the votes be recorded by ayes and nays.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.21; P.L.88-2006, SEC.2.

IC 16-22-8-19
Governing board; rules of procedure
Sec. 19. (a) The board shall adopt rules of procedure for board meetings. The board may suspend the rules of procedure by unanimous vote of the members present at the meeting. The board shall not suspend the rules of procedure beyond the duration of the meeting at which the suspension of rules occurs.
(b) The board may exercise the powers to supervise internal affairs common to municipal legislative and administrative bodies.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.22.

IC 16-22-8-20
Ordinance; introduction of proposal
Sec. 20. A board member may introduce a proposed ordinance at

a meeting of the board. The corporation shall prepare proposed ordinances in a standardized manner.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.23.

IC 16-22-8-21
Ordinance; notice of pendency of proposal
Sec. 21. (a) Not less than seven (7) days before a meeting considering the final passage of a proposed ordinance, the corporation shall publish a notice that the proposed ordinance is pending final action. The notice must be published one (1) time in two (2) newspapers with general circulation in the county. Notice of an ordinance establishing a budget must be in accordance with the general law relating to budgets of first class cities.
(b) The notice must state the following:
(1) The general subject matter of the proposed ordinance.
(2) The time and place of the meeting.
(3) The proposed ordinance is available from the corporation.
(c) The corporation may publish in one (1) notice the general subject matter of each ordinance pending final action for which notice has not been given.
(d) An ordinance is not invalid because the reference to the subject matter of the proposed ordinance was inadequate if the reference is sufficient to advise the public of the general subject matter.
As added by P.L.2-1993, SEC.5. Amended by P.L.255-2003, SEC.49; P.L.184-2005, SEC.24; P.L.88-2006, SEC.3.

IC 16-22-8-22
Ordinance; copies of proposal for public inspection
Sec. 22. On or before the date of notice of the introduction of a proposed ordinance, the corporation shall provide the proposed ordinance in the office of the corporation or in an electronic format for public inspection.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.25.

IC 16-22-8-23
Ordinance; scheduled meeting; action or postponement
Sec. 23. At a meeting for which notice has been given under section 21 of this chapter, the board may take final action on the proposed ordinance or may postpone final consideration to a future designated meeting without giving additional notice.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.26.

IC 16-22-8-24
Ordinance; adoption at public meeting; hearing
Sec. 24. The board may adopt an ordinance only at a meeting open to the public. Before adopting an ordinance, any person present at the meeting may give testimony, evidence, or argument for or against the proposed ordinance in person or by counsel. The board may adopt rules concerning the number of persons who may be heard

and time limits.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.27.

IC 16-22-8-25
Ordinance; designation of effective date
Sec. 25. The board shall designate the effective date of the ordinance at the meeting at which the ordinance is adopted.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.28.

IC 16-22-8-26
Ordinance; copies for public; codification; publication or electronic format
Sec. 26. (a) The corporation shall make each ordinance the board adopts available to the public. The board shall codify, revise, rearrange, or compile adopted ordinances under IC 36-1-5-3. Ordinances adopted by the board constitute the code of the health and hospital corporation of the county.
(b) The corporation may print or provide the code of the health and hospital corporation of the county in an electronic format for public inspection.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.29.

IC 16-22-8-27
Executive director; term; qualifications; service as board secretary
Sec. 27. (a) The board shall appoint an executive director of the corporation who is qualified by education and experience to serve for a term of four (4) years unless sooner removed. The executive director is eligible for reappointment. The executive director must reside in the county.
(b) In addition to the duties as executive director of the board, the executive director acts as secretary of the board.
As added by P.L.2-1993, SEC.5. Amended by P.L.255-2003, SEC.50; P.L.184-2005, SEC.30.

IC 16-22-8-28
Creation of divisions; functions
Sec. 28. (a) The board shall create the following:
(1) A division of public health.
(2) A division of public hospitals.
(3) Other divisions the board considers necessary.
(b) The division of public health shall serve as the county health department with powers and duties conferred by law upon local departments of health.
(c) The division of public hospitals shall operate the corporation's hospitals, medical facilities, and mental health facilities.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.31.

IC 16-22-8-29
Agreements to operate facilities
Sec. 29. The corporation may enter into an agreement with a

qualified person or entity to operate a hospital, medical facilities, or mental health facilities.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.32.

IC 16-22-8-30
Public health division; director; term; qualifications
Sec. 30. The board shall appoint a director of the division of public health to serve for a term of four (4) years unless sooner removed for cause. The director is eligible for reappointment. The director must hold a license to practice medicine in Indiana.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.33.

IC 16-22-8-31
Public health division; director; powers; enforcement of orders; petition for isolation or quarantine; venue
Sec. 31. (a) The director of the division of public health has the powers, functions, and duties of a local health officer.
(b) Orders, citations, and administrative notices of violation issued by the director of the division of public health, the director's authorized representative, a supervisor in the division, or an environmental health specialist may be enforced by the corporation in a court with jurisdiction by filing a civil action in accordance with IC 16-42-5-28, IC 33-36-3-5(b), IC 34-28-5-1, IC 36-1-6-4, or IC 36-7-9-17.
(c) A public health authority may petition a circuit or superior court for an order of isolation or quarantine by filing a civil action in accordance with IC 16-41-9.
(d) Unless otherwise provided by law, a change of venue from the county may not be granted for court proceedings initiated under this section.
(e) A change of venue from a judge must meet the requirements in IC 34-35-3-3 for court proceedings initiated under this section.
As added by P.L.2-1993, SEC.5. Amended by P.L.184-2005, SEC.34; P.L.88-2006, SEC.4; P.L.138-2006, SEC.5; P.L.194-2007, SEC.3.

IC 16-22-8-32
Public hospitals division; director; term; qualifications
Sec. 32. The board shall appoint a director of the division of public hospitals to serve for a term of four (4) years unless sooner removed for cause. The director is eligible for reappointment. The director shall supervise the division of hospitals under the jurisdiction of the corporation and perform the duties prescribed by the board. The director must be qualified in the management of hospitals and in health care financing. The director may be engaged through a contractor managing the hospital under section 29 of this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-33
Repealed (Repealed by P.L.184-2005, SEC.38.)

IC 16-22-8-34
Powers of board or corporation
Sec. 34. (a) The board or corporation may do all acts necessary or reasonably incident to carrying out the purposes of this chapter, including the following:
(1) As a municipal corporation, sue and be sued in any court with jurisdiction.
(2) To serve as the exclusive local board of health and local department of health within the county with the powers and duties conferred by law upon local boards of health and local departments of health.
(3) To adopt and enforce ordinances consistent with Indiana law and administrative rules for the following purposes:
(A) To protect property owned or managed by the corporation.
(B) To determine, prevent, and abate public health nuisances.
(C) To establish isolation and quarantine regulations in accordance with IC 16-41-9.
(D) To license, regulate, and establish minimum sanitary standards for the operation of a business handling, producing, processing, preparing, manufacturing, packing, storing, selling, distributing, or transporting articles used for food, drink, confectionery, or condiment in the interest of the public health.
(E) To control:
(i) rodents, mosquitos, and other animals, including insects, capable of transmitting microorganisms and disease to humans and other animals; and
(ii) the animals' breeding places.
(F) To require persons to connect to available sewer systems and to regulate the disposal of domestic or sanitary sewage by private methods. However, the board and corporation have no jurisdiction over publicly owned or financed sewer systems or sanitation and disposal plants.
(G) To control rabies.
(H) For the sanitary regulation of water supplies for domestic use.
(I) To protect, promote, or improve public health. For public health activities and to enforce public health laws, the state health data center described in IC 16-19-10 shall provide health data, medical information, and epidemiological information to the corporation.
(J) To detect, report, prevent, and control disease affecting public health.
(K) To investigate and diagnose health problems and health hazards.
(L) To regulate the sanitary and structural conditions of

residential and nonresidential buildings and unsafe premises.
(M) To regulate the remediation of lead hazards.
(N) To license and regulate the design, construction, and operation of public pools, spas, and beaches.
(O) To regulate the storage, containment, handling, use, and disposal of hazardous materials.
(P) To license and regulate tattoo and body piercing facilities.
(Q) To regulate the storage and disposal of waste tires.
(4) To manage the corporation's hospitals, medical facilities, and mental health facilities.
(5) To furnish health and nursing services to elementary and secondary schools within the county.
(6) To furnish medical care to insured and uninsured residents of the county.
(7) To furnish dental services to the insured and uninsured residents of the county.
(8) To establish public health programs.
(9) To adopt an annual budget ordinance and levy taxes.
(10) To incur indebtedness in the name of the corporation.
(11) To organize the corporation into divisions.
(12) To acquire and dispose of property.
(13) To receive charitable contributions and gifts as provided in 26 U.S.C. 170.
(14) To make charitable contributions and gifts.
(15) To establish a charitable foundation as provided in 26 U.S.C. 501.
(16) To receive and distribute federal, state, local, or private grants.
(17) To receive and distribute grants from charitable foundations.
(18) To establish corporations and enter into partnerships and joint ventures to carry out the purposes of the corporation. This subdivision does not authorize the merger of the corporation with a hospital licensed under IC 16-21.
(19) To erect, improve, remodel, or repair corporation buildings.
(20) To determine operating procedures.
(21) To do the following:
(A) Adopt a schedule of reasonable charges for nonresidents of the county for medical and mental health services.
(B) Collect the charges from the patient, the patient's insurance company, or a government program.
(C) Require security for the payment of the charges.
(22) To adopt a schedule of and to collect reasonable charges for medical and mental health services.
(23) To enforce Indiana laws, administrative rules, ordinances, and the code of the health and hospital corporation of the county.
(24) To purchase supplies, materials, and equipment. (25) To employ personnel and establish personnel policies.
(26) To employ attorneys admitted to practice law in Indiana.
(27) To acquire, erect, equip, and operate the corporation's hospitals, medical facilities, and mental health facilities.
(28) To dispose of surplus property in accordance with a policy by the board.
(29) To determine the duties of officers and division directors.
(30) To fix the compensation of the officers and division directors.
(31) To carry out the purposes and object of the corporation.
(32) To obtain loans for hospital expenses in amounts and upon terms agreeable to the board. The board may secure the loans by pledging accounts receivable or other security in hospital funds.
(33) To establish fees for licenses, services, and records. The corporation may accept payment by credit card for fees. IC 5-14-3-8(d) does not apply to fees established under this subdivision for certificates of birth, death, or stillbirth registration.
(34) To use levied taxes or other funds to make intergovernmental transfers to the state to fund governmental health care programs, including Medicaid and Medicaid supplemental programs.
(b) The board shall exercise the board's powers and duties in a manner consistent with Indiana law, administrative rules, and the code of the health and hospital corporation of the county.
As added by P.L.2-1993, SEC.5. Amended by P.L.1-1994, SEC.87; P.L.184-2005, SEC.35; P.L.1-2006, SEC.298; P.L.88-2006, SEC.5; P.L.145-2006, SEC.133; P.L.1-2007, SEC.132; P.L.121-2007, SEC.2; P.L.194-2007, SEC.4; P.L.215-2007, SEC.2; P.L.3-2008, SEC.108; P.L.134-2008, SEC.11.

IC 16-22-8-34.5
Insurance
Sec. 34.5. The corporation may enter into a group purchasing agreement to purchase medical malpractice insurance with the following:
(1) One (1) or more hospitals organized or operated under this article.
(2) One (1) or more hospitals organized or operated under IC 16-23.
As added by P.L.91-2002, SEC.12 and P.L.100-2002, SEC.14. Amended by P.L.184-2005, SEC.36.

IC 16-22-8-35
Accounts and records
Sec. 35. The corporation shall keep accounts and records of receipts and disbursements as prescribed by the state board of accounts.
As added by P.L.2-1993, SEC.5. Amended by P.L.88-2006, SEC.6.
IC 16-22-8-36
Repealed
(Repealed by P.L.194-2007, SEC.14.)

IC 16-22-8-37
Territorial extent of corporate powers
Sec. 37. The powers, authority, and duties conferred on the corporation and the corporation's officers and employees under this chapter extend throughout the county and may extend outside the county on terms and conditions the board prescribes that are consistent with this chapter.
As added by P.L.2-1993, SEC.5. Amended by P.L.255-2003, SEC.51.

IC 16-22-8-38
Transfer of powers and duties from other political subdivision
Sec. 38. Whenever a power, an authority, or duty is imposed by this chapter upon the corporation or the corporation's officers that on July 1, 1952, was imposed on another municipal corporation or political subdivision or the corporation's or political subdivision's officers, power, authority, or duty shall be exercised exclusively by the corporation.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-39
Privileges and use of hospital; discrimination
Sec. 39. (a) A hospital owned, operated, or managed by the corporation shall be for the benefit of the residents of the county and of every person who becomes sick, injured, or maimed within the county.
(b) A patient who is able to pay shall pay to the corporation a reasonable compensation for medicine or hospital services according to the rules prescribed by the board. The board or the board's authorized representative may exclude from the hospital a person who willfully violates the rules. On terms and conditions the board prescribes, the corporation may:
(1) extend the privileges and use of the hospital, the corporation's health care programs, and health care facilities to persons residing outside of the county; and
(2) own or operate nursing facilities located inside or outside of the county.
(c) There may not be discrimination against practitioners of any school of medicine holding unlimited licenses to practice medicine recognized in Indiana. The licensed practitioners are entitled to equal privileges in treating patients in the hospital.
As added by P.L.2-1993, SEC.5. Amended by P.L.91-2002, SEC.13; P.L.255-2003, SEC.52.

IC 16-22-8-40
Additional hospitals; improvements to existing hospitals
Sec. 40. Whenever the board determines that there is a need for an

additional hospital or an addition or improvement to an existing hospital, the board may purchase suitable grounds, construct suitable buildings and improvements for hospital purposes, and do all that is necessary to acquire, establish, construct, erect, equip, and maintain the hospital, addition, or improvement.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-41
Cumulative building fund
Sec. 41. (a) The board may provide a cumulative building fund under IC 6-1.1-41 to erect hospital buildings, additions, or other buildings, remodel buildings, or acquire equipment needed to carry out this chapter. The cumulative building fund may be funded by a property tax levy under subsection (b), a transfer into the fund of other revenues of the hospital, or a combination of these two (2) methods.
(b) The board may levy a tax in compliance with IC 6-1.1-41 on all taxable property within the county where the corporation is established. However, the levy may not exceed six and sixty-seven hundredths cents ($0.0667) on each one hundred dollars ($100) of taxable property.
(c) All money in the cumulative building fund may be invested or reinvested in the following:
(1) Securities backed by the full faith and credit of the United States Treasury, including direct obligations of the United States government and obligations of a federal agency or a federal instrumentality that are fully guaranteed by the United States government.
(2) Participation in loans under the conditions and in the manner set forth in IC 5-13-10.5-12.
(d) The treasurer of the corporation may lend any securities in the cumulative building fund under the conditions and in the manner set forth in IC 5-13-10.5-12. Money collected and not invested in government obligations shall be deposited and withdrawn in the manner authorized by law for the deposit, withdrawal, and safekeeping of the general funds of municipalities.
As added by P.L.2-1993, SEC.5. Amended by P.L.57-1993, SEC.13; P.L.17-1995, SEC.20; P.L.18-1996, SEC.30; P.L.6-1997, SEC.168.

IC 16-22-8-42
Eminent domain
Sec. 42. If the corporation and the owner of real property desired for a hospital, a health care facility, or an administrative facility cannot agree on the price, the corporation has the right to condemn. Condemnation proceedings may be instituted in the name of the corporation under IC 32-24.
As added by P.L.2-1993, SEC.5. Amended by P.L.2-2002, SEC.67; P.L.194-2007, SEC.5.

IC 16-22-8-43 Bonds; sale and issuance
Sec. 43. (a) The corporation may issue general obligation bonds to procure funds to pay the cost of acquiring real property or constructing, enlarging, improving, remodeling, repairing, or equipping buildings for use as a hospital, a health care facility, or an administrative facility. The issuance of the bonds shall be authorized by a board resolution providing for the amount, terms, and tenor of the bonds, for the time and character of notice, and the mode of making the sale. The bonds shall be payable not more than forty (40) years after the date of issuance. The bonds shall be executed in the name of the corporation by the executive director.
(b) The executive director shall manage and supervise the preparation, advertisement, and sale of bonds, subject to the provisions of the authorizing resolution. Before the sale of the bonds, the executive director shall publish notice of the sale in accordance with IC 5-3-1, setting out the time and place where bids will be received, the amount and maturity dates of the issue, the maximum interest rate, and the terms and conditions of sale and delivery of the bonds. The bonds shall be sold to the highest and best bidder. After the bonds have been sold and executed, the executive director shall deliver the bonds to the treasurer of the corporation and take the treasurer's receipt, and shall certify to the treasurer the amount that the purchaser is to pay, together with the name and address of the purchaser. On payment of the purchase price, the treasurer shall deliver the bonds to the purchaser, and the treasurer and executive director shall report the actions to the board.
(c) IC 5-1 and IC 6-1.1-20 apply to the following proceedings:
(1) Notice and filing of the petition requesting the issuance of the bonds.
(2) Notice of determination to issue bonds.
(3) Notice of hearing on the appropriation of the proceeds of the bonds and the right of taxpayers to appeal and be heard.
(4) Approval by the department of local government finance.
(5) The right to:
(A) remonstrate in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a).
(6) Sale of bonds at public sale for not less than the par value.
(d) The bonds are the direct general obligations of the corporation and are payable out of unlimited ad valorem taxes levied and collected on all the taxable property within the county of the corporation. All officials and bodies having to do with the levying of taxes for the corporation shall see that sufficient levies are made to meet the principal and interest on the bonds at the time fixed for payment.
(e) The bonds are exempt from taxation for all purposes but the interest is subject to the adjusted gross income tax.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.395; P.L.192-2002(ss), SEC.158; P.L.1-2003, SEC.62; P.L.194-2007,

SEC.6; P.L.146-2008, SEC.435.

IC 16-22-8-44
Bonds to fund or refund judgment
Sec. 44. The board may issue funding or refunding bonds to fund or refund a judgment, bonds, or other obligations of the corporation. The board is not required to file a petition requesting the issuance of funding or refunding bonds.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-45
Tax anticipation warrants
Sec. 45. (a) Temporary loans may be authorized and made by the board of trustees in anticipation of the collection of taxes of the corporation actually levied and in course of collection for the fiscal year in which the loans are made. The loans shall be authorized by ordinance and evidenced by warrants in the form provided by the ordinance. The warrants must state the following:
(1) The total amount of the issue.
(2) The denomination of the warrant.
(3) The time and place the warrant is payable.
(4) The rate of interest not exceeding five percent (5%).
(5) The funds in anticipation of which the warrants are issued and out of which the warrants are payable.
(6) A reference to the ordinance authorizing the warrant and the date of the warrant's passage.
(b) The ordinance authorizing the temporary loans shall appropriate and pledge sufficient current revenue in anticipation of which the warrants are issued and out of which the warrants are payable. The warrants evidencing the temporary loans shall be executed, sold, and delivered as the bonds of the corporation.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-46
Treasurer
Sec. 46. The board shall appoint a treasurer of the corporation to serve for a term of four (4) years unless sooner removed for cause. The treasurer shall give bond in the amount and with the conditions prescribed by the board and with surety approved by the board. All money payable to the corporation shall be paid to the treasurer and the treasurer shall deposit the money in accordance with Indiana law relating to the deposit of public funds by municipal corporations. However, if trust funds are received or managed under a trust indenture, the terms and conditions of the trust indenture shall be followed. The treasurer must be a resident of the county.
As added by P.L.2-1993, SEC.5. Amended by P.L.255-2003, SEC.53.

IC 16-22-8-47
Withdrawal of funds
Sec. 47. Money shall be drawn from the treasury of the

corporation under Indiana law.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-48
Auditor
Sec. 48. (a) The executive director is ex officio the auditor of the corporation. The executive director shall give bond in an amount and with conditions and surety prescribed and approved by the board. The executive director shall keep an accurate account of appropriations made and taxes levied by the corporation and of money due to the corporation and received and disbursed. The executive director shall preserve all vouchers for payments and disbursements made.
(b) The auditor shall issue all warrants for the payment of money from the funds of the corporation, but no warrant shall be issued for the payment of any claim until the claim has been allowed by the board. All warrants shall be countersigned by the treasurer. Whenever the auditor issues a warrant, the auditor may require evidence that the amount claimed is justly due and in conformity with law. The auditor may summon any officer, agent, or employee of the corporation, or other person, administer an oath or affirmation to that person, and examine that person on oath or affirmation.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-49
Auditor's report
Sec. 49. The auditor shall annually submit to the board, and more often if required by the board, a report of the accounts exhibiting the revenues, receipts, and disbursements, the sources of the revenues and funds, and how the funds have been disbursed.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-50
Budget
Sec. 50. The board shall annually prepare a budget for the operating and capital expenditures of the corporation and shall calculate the tax levy necessary to provide money for the operating and capital expenditures of the corporation. The budget shall be prepared and submitted at the same time and in the same manner and with the notices and review procedures provided by Indiana law relating to budgets by consolidated cities.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-51
Tax assessment and collection
Sec. 51. The tax levy approved by the department of local government finance shall be assessed and collected by the county treasurer of the county within which the corporation is located as other taxes are levied and collected. The county treasurer shall remit all taxes to the treasurer of the corporation. As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.396.

IC 16-22-8-52
Board of finance functions
Sec. 52. The board shall act as a board of finance in accordance with Indiana law relating to the deposit of public funds by municipalities.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-53
Surety bond of officers and employees
Sec. 53. The board may require a bond on any of the officers or employees of the corporation in the amount and with the terms and conditions and surety approved by the board.
As added by P.L.2-1993, SEC.5.

IC 16-22-8-54
Repealed
(Repealed by P.L.184-2005, SEC.38.)

IC 16-22-8-55
Borrowing powers; use of funds; loan negotiations; appeal
Sec. 55. (a) The corporation may borrow money on promissory notes issued in the corporation's name, as a municipal corporation, from recognized lending institutions, and pledge as security unlimited ad valorem taxes levied by the corporation and collected on all taxable property within the jurisdiction of the corporation. It is the duty of all officials and bodies with control or discretion over the levying of taxes for the corporation to see that sufficient levies are made to meet the principal and interest on promissory notes. The promissory notes issued under this section shall be treated for taxation purposes the same as bonds issued by a municipal corporation in accordance with IC 6-8-5-1.
(b) Funds obtained by the method provided in this section shall be limited in use to the payment of lease rental for medical, surgical, and related equipment used by the corporation when the board determines that leasing the equipment is more practical and economical than purchasing. The decision to lease rather than purchase is within the sole discretion of the board.
(c) The length, terms, and conditions of promissory notes issued under this section are subject to negotiation between the board or the board's representative and the lending institutions bidding. Before entering into negotiations for the loan, the board of trustees shall publish a notice one (1) time in a newspaper of general circulation in the health and hospital corporation naming a date not less than seven (7) days after the publication of notice on which the board will receive and consider proposals from lending institutions for the making of the loan.
(d) After determination of the board to borrow and to issue promissory notes, and after a determination of the best proposal

submitted by lending institutions, the board shall give notice of the board's determination to borrow and to issue promissory notes in the manner provided by IC 6-1.1-20. The taxpayers have the right to appeal the determination to the department of local government finance in the manner and within the time provided in IC 6-1.1-20.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.397.



CHAPTER 9. POWER OF CONDEMNATION FOR NONPROFIT GENERAL HOSPITALS IN CERTAIN COUNTIES

IC 16-22-9-2
General hospital defined
Sec. 2. As used in this chapter, "general hospital" means an inpatient facility open to the general public that admits any combination of maternity, acute, or long term medical or surgical patients and provides personal care, x-rays, laboratory, surgery, and other recognized hospital specialized diagnostic or treatment facilities and services for the purpose of furnishing inpatient medical or surgical care.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-3
General hospital services defined
Sec. 3. As used in this chapter, "general hospital services" means hospital services furnished by a general hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-4
General hospital as public use
Sec. 4. General hospitals owned and operated by nonprofit hospital corporations are declared to be a public use.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-5
Conditions for exercise of eminent domain
Sec. 5. The county executive or the city legislative body of a city in a county subject to this chapter may acquire by condemnation real property or an interest in real property, including any buildings, structures, or other improvements, immediately adjacent to and necessary for the expansion of a general hospital owned and operated by a nonprofit hospital corporation if the following conditions are met:
(1) The construction of hospital facilities is to begin not more than three (3) years after the date of acquisition by condemnation.
(2) The county executive or the city legislative body finds that the acquisition and expansion is necessary.
As added by P.L.2-1993, SEC.5.
IC 16-22-9-6
Use and purposes of condemnation; reversion upon failure to commence hospital construction
Sec. 6. The condemnation and acquisition must be for the use and benefit of and at the expense of the nonprofit hospital corporation as set forth in section 9 of this chapter. If construction of hospital facilities is not commenced not more than three (3) years after the date of acquisition by condemnation, the title to the real property reverts to the person from which the property was acquired. The time for commencing construction is extended by delays caused by strikes, lockouts, fire, or causes beyond the control of the nonprofit hospital corporation.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-7
Commencement of construction; filing of affidavit
Sec. 7. An officer of the corporation shall, not more than sixty (60) days after the commencement of construction, make and file with the county recorder an affidavit showing the date of commencement of construction. An action to effect reversion or to put in issue the commencement of construction within the required time must be commenced not more than two (2) years after the filing of the affidavit.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-8
Terms and conditions of acquisition
Sec. 8. The acquisition and condemnation authorized by this chapter shall be made in accordance with IC 32-24-1 and IC 32-24-6.
As added by P.L.2-1993, SEC.5. Amended by P.L.2-2002, SEC.68.

IC 16-22-9-9
Payment of costs, attorney's fees, and damages to real estate owner
Sec. 9. The:
(1) costs and expenses incurred in the condemnation proceedings, including reasonable attorney's fees for the condemning authority; and
(2) award or damages due the owner of the real property taken in the condemnation proceedings;
shall be paid by the nonprofit hospital corporation to the owner of the real property or to the clerk of the court and possession taken by the nonprofit hospital corporation in accordance with IC 32-24-1-10.
As added by P.L.2-1993, SEC.5. Amended by P.L.2-2002, SEC.69.

IC 16-22-9-10
Abandonment of proceedings
Sec. 10. If the nonprofit hospital corporation elects to abandon the condemnation proceedings, the corporation shall pay the expenses or losses actually incurred by the condemning authority arising out of the condemnation proceedings. The nonprofit hospital corporation

may enter into the defense against claims or demands arising out of the condemnation proceedings.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-11
Transfer of acquired property
Sec. 11. When the nonprofit hospital corporation has paid the amount of the award or damages, and all costs and expenses incurred in the condemnation proceedings, including reasonable attorney's fees for the condemning authority, the condemning authority shall transfer, assign, and convey to the nonprofit hospital corporation the real property acquired in the condemnation proceedings.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-12
Operation of benefited hospitals; discrimination; rates and charges; use by nonresidents
Sec. 12. A nonprofit hospital corporation for whose use and benefit condemnation proceedings are instituted shall be operated for the benefit of all the inhabitants of the county without discrimination. The rates and charges for services must be reasonable and be uniform for all inhabitants of the county. The governing body of the hospital may extend the privileges and use of the hospital to persons residing outside of the county upon terms and conditions the governing body prescribes.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-13
Physician use of facilities
Sec. 13. The grant or exercise of the power of condemnation under this chapter for the use and benefit of a nonprofit hospital corporation does not control, limit, or alter the right of the nonprofit hospital corporation to determine the physicians that may practice in or admit patients to the hospital.
As added by P.L.2-1993, SEC.5.



CHAPTER 10. BOARD OF MANAGERS OR TRUSTEES OF CERTAIN NONPROFIT HOSPITAL ASSOCIATIONS IN CERTAIN CITIES

IC 16-22-10-2
Selection of board members by county executive
Sec. 2. If a county appropriates money for the erection, construction, equipment, or maintenance for a nonprofit hospital, the county executive of the county may select at least one-half (1/2) of the members of the governing board.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-3
Physician board member
Sec. 3. One (1) member of the governing board may be a licensed physician.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-4
Conflict of interest of board member
Sec. 4. An individual is not prohibited from serving as a member of the board of managers or board of trustees if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-5
Vacancies on board; submission of candidate list
Sec. 5. Whenever a vacancy occurs on the governing board, the existing governing board shall submit a list of three (3) candidates for each vacancy to be filled by the appointing authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-6
Filling vacancies; procedure
Sec. 6. For each vacancy, the appointing authority may do one (1) of the following: (1) Appoint one (1) of the three (3) candidates submitted by the governing board.
(2) Request and receive from the governing board a second list of three (3) candidates.
(3) Appoint an individual who meets the requirements concerning board members and who was not named in the initial list submitted by the governing board.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-7
Filling vacancies; second list of candidates
Sec. 7. If the appointing authority requests and receives a second list of three (3) candidates under section 6(2) of this chapter, the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates named in the second list.
(2) Appoint an individual who meets the requirements concerning board members and who was not named in the second list of three (3) candidates submitted by the board of managers or trustees.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-8
Time for filling vacancies
Sec. 8. The appointment for a vacancy shall be made not more than sixty (60) days after the submission of the initial list of candidates under section 5 of this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-9
Qualification of candidates
Sec. 9. Each candidate submitted by the board of managers or trustees must meet the requirements concerning board members.
As added by P.L.2-1993, SEC.5.



CHAPTER 11. RECEIPT BY CERTAIN PRIVATE OR MUNICIPAL HOSPITALS OF COUNTY FINANCIAL AID FOR CONSTRUCTION, EQUIPMENT, AND IMPROVEMENT; PROHIBITION AGAINST DISCRIMINATION

IC 16-22-11-2
Bond issue
Sec. 2. To provide funds for the purpose described in section 1 of this chapter, the county may issue bonds or make appropriations from the county treasury under the general laws governing the issuance of bonds and the making of appropriations by counties.
As added by P.L.2-1993, SEC.5.

IC 16-22-11-3
Conflict of interest of governing board members
Sec. 3. An individual is not prohibited from serving as a member of the governing board if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.5.

IC 16-22-11-4
Conditions of hospital operation upon receipt of county aid Sec. 4. A hospital that receives financial assistance under this chapter:
(1) shall be operated for the benefit of all of the inhabitants of the county without discrimination;
(2) must have reasonable rates and charges for service that apply to all inhabitants of the county; and
(3) may extend the privileges and use of the hospital to persons residing outside of the county upon terms and conditions the board prescribes by rules and regulations.
As added by P.L.2-1993, SEC.5.



CHAPTER 12. RECEIPT BY CERTAIN PRIVATE OR MUNICIPAL HOSPITALS OF COUNTY FINANCIAL AID FOR OPERATION, MAINTENANCE, AND ENLARGEMENT; PROHIBITION AGAINST DISCRIMINATION

IC 16-22-12-2
Conflict of interest of board members
Sec. 2. An individual is not prohibited from serving as a member of the board of directors if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.5.
IC 16-22-12-3
County appropriation and tax levy
Sec. 3. The county fiscal body may annually make an appropriation from the county treasury to pay a part of the cost of the operation, maintenance, repair, alteration, enlargement, furnishing, and equipment of the hospital and for that purpose may annually levy a special tax, in an amount to be fixed by the county fiscal body, on all taxable property located in the county.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-4
Conditions of operation of recipient hospitals
Sec. 4. A hospital that receives financial assistance under this section:
(1) shall be operated for the benefit of all the residents of the county without discrimination;
(2) must have reasonable rates and charges for service that apply to all residents of the county; and
(3) may extend the privileges and use of the hospital to persons residing outside of the county on the terms and conditions the board of directors of the corporation that owns or leases the hospital prescribes.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-5
Eligibility of organization operating hospital
Sec. 5. An organized church, a religious association, a labor union, and a fraternal, charitable, military, and civic organization referred to in section 1 of this chapter is one that meets the following conditions:
(1) Has adopted bylaws.
(2) A majority of the members are at least twenty-one (21) years of age.
(3) Has an elected presiding officer and secretary.
(4) Had at least four (4) regular meetings in the county during the preceding calendar year.
(5) Has a regular meeting place.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-6
Submission of requests for aid
Sec. 6. A hospital corporation entitled under this chapter to receive aid shall, within the time fixed for townships to file budgets, file with the auditor of the county a written request addressed to the county fiscal body for aid. The request must include a statement of the facts that entitle the hospital corporation to aid.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-7
Payment of tax collections Sec. 7. The taxes collected under this chapter shall be paid over to the hospital corporation without further action or proceeding when general taxes are paid over and distributed by the county.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-8
Assistance to more than one hospital corporation
Sec. 8. The county fiscal body may grant the aid provided under section 3 of this chapter to as many hospital corporations in the county as may be entitled to aid.
As added by P.L.2-1993, SEC.5.



CHAPTER 13. COUNTY FINANCIAL AID TO BENEVOLENT HOSPITALS

IC 16-22-13-2
Conflicts of interest of board members
Sec. 2. An individual is not prohibited from serving as a member of the governing board if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects that interest or profit.
As added by P.L.2-1993, SEC.5.
IC 16-22-13-3
Appropriations to aid hospital; authorization
Sec. 3. If there is no other city or public hospital in the county, the county may appropriate money to aid the hospital for the benefit of the people of the county. The county executive may contract with the governing board of the hospital for the nursing and care of the poor of the county who are sick, injured, or disabled, upon terms that the county officers determine to be just and proper.
As added by P.L.2-1993, SEC.5.



CHAPTER 14. LEVY FOR EMERGENCY MEDICAL SERVICES

IC 16-22-14-2
Request by governing board to county for funding qualified expenses
Sec. 2. The governing board of a county hospital may request support from the county for qualified expenses, either by:
(1) appropriation from the county general fund; or
(2) a separate tax levy;
by filing with the county executive on or before August 1 a written budget of the amount estimated to be required to fund qualified expenses for the ensuing year.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-3
County levy for county hospital
Sec. 3. Subject to sections 4 and 5 of this chapter, a county may establish a separate property tax levy for a county hospital to compensate the county hospital for the county hospital's qualified expenses.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-4
Property tax rate limitation
Sec. 4. The property tax rate imposed under this chapter may not exceed the lesser of the following:
(1) Six cents ($0.06) on each one hundred dollars ($100) of assessed valuation.
(2) The property tax rate that is necessary to generate tax revenues in an amount equal to the county hospital's qualified expenses in the ensuing year, as estimated in the governing body's budget request under section 2 of this chapter.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-5
Property taxes subject to levy limitation
Sec. 5. Property taxes imposed under this chapter are subject to the county's levy limitations imposed under IC 6-1.1-18.5-3.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-6
Levy in addition to other amounts levied for hospital Sec. 6. The amount levied under this chapter is in addition to any other amount levied for a county hospital.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-7
Appropriation of amount levied; use of money
Sec. 7. An amount levied under this chapter:
(1) must be appropriated as other county funds are appropriated; and
(2) may be used only for qualified expenses.
As added by P.L.154-2006, SEC.67.






ARTICLE 23. MUNICIPAL AND OTHER TYPES OF HOSPITALS

CHAPTER 1. CITY HOSPITALS IN THIRD CLASS CITIES

IC 16-23-1-2
Appropriations and tax levies; conditions
Sec. 2. The city and county officers shall appropriate sufficient money annually and levy a tax annually on the taxable property in the county to meet a deficiency that exists, or is reasonably anticipated by the board of directors of the hospital, to maintain, equip, and operate the city hospital for the ensuing calendar year if the hospital meets the following conditions:
(1) Is established, maintained, and operated inside or within two (2) miles of and in the same county as a city subject to this chapter.
(2) Is established at a time when there is no other city, county, or public hospital maintained and operated in that county.
(3) Is open to all residents of the county without discrimination in the rates, facilities, and services.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-3
Governing board; members
Sec. 3. (a) A governing board shall manage the hospital. The board consists of seven (7) members, all of whom must be qualified voters of the county in which the hospital is located.
(b) One (1) or two (2) of the members may be a licensed and practicing physician. One (1) member may be a registered nurse.
(c) The governing board is a separate legal entity under the name and style of "Board of Directors of _________ Hospital, _________, Indiana".
As added by P.L.2-1993, SEC.6. Amended by P.L.91-2002, SEC.15 and P.L.100-2002, SEC.16.
IC 16-23-1-4
Appointing board; members; oath
Sec. 4. (a) Appointments to the governing board shall be made by an appointing board consisting of the following:
(1) The city executive of the city in which the hospital is located.
(2) A member of the county fiscal body to be chosen by the county fiscal body of the county.
(3) A member of the county executive to be chosen by the county executive at the county executive's regular January meeting each year.
(b) The members of the appointing board shall take and subscribe an oath for the honest and faithful performance of the members' duties. The oath shall be filed in the office of the county auditor. The appointing board serves without bond.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-4.1
Governing board membership limitation
Sec. 4.1. A member of an appointing authority for the governing board of a hospital established and operated under this article may not serve on the hospital's governing board.
As added by P.L.100-2002, SEC.17.

IC 16-23-1-5
Appointing board; meetings
Sec. 5. (a) The appointing board shall hold regular meetings to appoint members of the governing board on the third Monday of January in each year, but may adjourn from day to day until appointments are made for all expired or vacant memberships on the governing board.
(b) Except as provided in section 7 of this chapter, a vacancy existing on the governing board may be filled at a special meeting called by the county auditor or by any two (2) members of the appointing board, on five (5) days notice to all members not joining in the call or without notice when all of the appointing board are present.
(c) All meetings of the appointing board shall be held at the county executive's office unless by unanimous consent the appointing board determines to hold a meeting in the city executive's office.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-6
Board of directors; conflicts of interest
Sec. 6. An individual is not prohibited from serving as a member of the board of directors if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board

and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-7
Governing board; vacancies; candidates
Sec. 7. Whenever a vacancy occurs on the governing board, the existing governing board shall submit a list of three (3) candidates for each vacancy to be filled to the appointing authority. Each candidate submitted by the governing board must meet the requirements concerning board members.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-8
Governing board; vacancies; appointments
Sec. 8. (a) For each vacancy, the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates submitted by the governing board.
(2) Request and receive from the governing board a second list of three (3) candidates.
(3) Appoint an individual who meets the requirements concerning board members and who was not named in the initial list submitted by the governing board.
(b) If the appointing authority requests and receives a second list of three (3) candidates under subsection (a)(2), the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates named in the second list.
(2) Appoint an individual who meets the requirements concerning board members and who was not named in the second list of three (3) candidates submitted by the governing board.
(c) The appointment for a vacancy shall be made within sixty (60) days of the submission of the initial list of candidates under section 7 of this chapter.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-9
Governing board; terms
Sec. 9. (a) The directors shall be appointed on the third Monday of January.
(b) The initial terms of the governing board are as follows:
(1) Two (2) members for one (1) year.
(2) Two (2) members for two (2) years.
(3) One (1) member for three (3) years.
(4) Two (2) members for four (4) years.
(c) Each subsequent term is for four (4) years.
(d) The term of each member begins February 1 in the year of appointment at the expiration of the member's predecessor's term and

continues four (4) years and until a successor is appointed and qualified. However, an interim member chosen to fill a vacancy begins tenure at the time specified in the member's certificate of appointment and serves the unexpired term of the member the interim member succeeds.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-10
Governing board; time of appointments; continuation of appointing board membership
Sec. 10. (a) The appointments of members of the hospital governing board may not be made before the third Monday of January in the respective years and shall be made by the appointing board.
(b) If the county executive in any year fails to appoint one (1) of the board's members to the appointing board for the current year, the county executive who served on the appointing board in the preceding year, if the individual is still a member of the county executive, continues as a member of the appointing board until the county executive makes the board's annual appointment.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-11
Board of directors; certificates of appointment; oaths and bonds
Sec. 11. (a) The appointing board established under section 4 of this chapter shall issue a certificate of appointment to each member of the board of directors chosen. The certificate shall be executed by a majority of the appointing board and attested by the county auditor who shall act as secretary of the appointing board.
(b) Each member of the governing board shall execute and file with the county recorder, including a copy in the office of the city clerk-treasurer, an oath and a bond in the amount of two thousand dollars ($2,000) for the honest and faithful performance of the member's duties. The bonds are subject to approval by the city executive. If a surety company bond is given, the cost of the bond shall be paid from hospital funds. The cost of recording the bond and oath shall also be paid from the proper hospital funds.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-12
Governing board meetings; time and place; quorum
Sec. 12. (a) The governing board shall hold one (1) regular meeting each month at a time and place to be fixed by the board. The meeting must be held in a convenient place in the city in which the hospital is located. Special meetings of the board may be held on written notice by the president, the secretary, or any three (3) members of the board to the remaining members. Personal attendance at a meeting constitutes a waiver of notice.
(b) A majority of all members of the board constitutes a quorum for the transaction of business at any regular or special meeting. A

majority vote of all members of the board is required on all questions or business.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-13
Treasurer; city clerk-treasurer
Sec. 13. (a) The city clerk-treasurer is ex officio treasurer of the board of directors, unless the board appoints a separate treasurer under section 14 of this chapter. The clerk-treasurer serves without additional compensation and does not have a vote on any matter or question coming before the board.
(b) A certificate of official character and additional oath or bond is not required of the clerk-treasurer, but the city fiscal body, in fixing the amount of the official bond as clerk-treasurer, shall take into consideration the amount of money under the clerk-treasurer's control for hospital purposes, as well as other city funds.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-14
Separate treasurer
Sec. 14. (a) If the governing board desires to have a separate treasurer, the board shall adopt a resolution providing for a separate treasurer for the hospital and the governing board. The resolution must be adopted at least one hundred (100) days before the beginning of a calendar year and takes effect the first day of the next calendar year after the passage of the resolution. A true copy of the resolution of the board shall be certified, within ten (10) days after adoption by the board, to the city legislative body and shall be filed in the city clerk-treasurer's office. The city legislative body shall approve or disapprove the board's resolution, by ordinance or resolution of the city legislative body, at the next regular meeting held after the resolution is adopted by the board and after the deposit of a copy of the resolution in the city clerk-treasurer's office. The failure of the city legislative body to act at the next regular meeting is not a waiver of the right to do so, and the time provisions for the city legislative body's action are directory and not mandatory. The board resolution and city legislative body resolution or ordinance of approval must be adopted not later than November 1 of any given year to authorize the appointment of a separate treasurer for the board on January 1 of the following year.
(b) Upon the adoption of an ordinance or a resolution under subsection (a) by the city legislative body and the completion of the board and city legislative body action, the governing board shall appoint a hospital treasurer to serve for the ensuing year in place of the city clerk-treasurer.
(c) The treasurer appointed each year may be a member of the board or any other competent person residing in the county in which the hospital is situated. The treasurer shall subscribe an oath and execute a bond in the amount required by the board for the proper and honest performance of duties, to the approval of the hospital

board, with proper surety on the bond.
(d) The provision for a separate treasurer of the hospital and board remains in effect without further proceedings of the board or council, unless the board and city legislative body restore the ex officio status of the city clerk-treasurer for the board effective at the beginning of the next calendar year. The resolution of the board and resolution or ordinance of the city legislative body also must be adopted not later than November 1 before the change takes effect.
(e) The board shall fix the separate treasurer's compensation in an amount not exceeding six hundred dollars ($600) each year. If the treasurer is a member of the board, the compensation is in addition to the salary fixed for board members.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-15
Duties of treasurer
Sec. 15. The treasurer shall receive, deposit, and pay out all money of the board and hospital as ordered and shall sign all checks or other evidences of indebtedness when authorized by board action.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-16
Governing board officers
Sec. 16. (a) The governing board shall organize each year by the election of officers at the regular February meeting or the first called meeting in that month. The officers of the board are president, vice president, secretary, and treasurer. The officers must be board members, except that the board may appoint a separate treasurer from outside the board membership as provided by section 14 of this chapter.
(b) The officers serve from the date of election until February 1 of the next year and until respective successors are elected and qualified.
(c) If a vacancy exists in any office at a time other than the date for the annual election of officers, the governing board shall fill the vacancy for the unexpired term.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-17
Duties of governing board officers
Sec. 17. (a) The president shall preside at the regular and special meetings of the governing board and shall perform all other duties that are authorized or required by the board or the board's bylaws, rules, and regulations.
(b) The vice president shall discharge the duties of the president if any of the following occurs:
(1) The president is incapacitated or absent.
(2) There is a vacancy in the office of president.
(3) The president relinquishes the president's duties as presiding officer at any meeting. (c) The secretary serves as executive officer of the board, acting for the board and exercising the powers and performing the duties at board meetings and during the intervals between meetings that the board authorizes.
(d) At any meeting when only one (1) officer is present and the officer relinquishes the officer's duties or when the president and vice president are both absent, the members present shall choose a presiding officer from the members in attendance for that meeting.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-18
Compensation of governing board members and officers
Sec. 18. (a) The governing board shall, by resolution, fix the compensation of the officers and board members in a reasonable amount and may fix a higher amount for the officers who perform additional duties outside board meetings. A certified copy of the resolution shall be submitted to the city fiscal body.
(b) The city fiscal body may approve or reject the compensation proposed by the board, but the city fiscal body may not increase or decrease the amount fixed by the board.
(c) If the board's resolution is confirmed and the salaries are approved by the city fiscal body, the compensation takes effect at the time fixed in the resolution.
(d) The compensation of board members may be fixed on an annual basis or on a specified amount for each meeting, but may not exceed the compensation of members of the city fiscal body. This limitation does not apply to the officers of the board who perform duties outside of the board meetings.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-19
Duties of governing board
Sec. 19. (a) The governing board shall do the following:
(1) Control and manage the city hospital.
(2) Make and establish all necessary or proper bylaws and rules for the maintenance and operation of the hospital.
(3) Fix reasonable rates to patients for rooms, care, treatment, and service that are necessary or proper to fulfill the purposes and functions of the hospital.
(b) In addition to IC 5-14-1.5-6.1(b), a hospital organized or operated under this article may hold executive sessions to do any of the following:
(1) Discuss and prepare bids, proposals, or arrangements that will be competitively awarded among health care providers.
(2) Discuss recruitment of health care providers.
(3) Discuss and prepare competitive marketing strategies.
(4) Engage in strategic planning.
(5) Participate in a motivational retreat with staff or personnel if the hospital does not conduct any official action (as defined in IC 5-14-1.5-2(d)). (c) IC 5-14-1.5-5, IC 5-14-1.5-6.1, and IC 5-14-1.5-7 apply to executive sessions held under subsection (b).
(d) A hospital organized or operated under this article may hold confidential, until the information contained in the records is announced to the public, records of a proprietary nature that if revealed would place the hospital at a competitive disadvantage, including the following:
(1) Terms and conditions of preferred provider arrangements.
(2) Health care provider recruitment plans.
(3) Competitive marketing strategies regarding new services and locations.
As added by P.L.2-1993, SEC.6. Amended by P.L.91-2002, SEC.16 and P.L.100-2002, SEC.18.

IC 16-23-1-19.5
Insurance
Sec. 19.5. The governing board of a hospital organized or operated under this article may enter into a group purchasing agreement to purchase medical malpractice insurance with the following:
(1) One (1) or more hospitals organized or operated under this article.
(2) One (1) or more hospitals organized or operated under IC 16-22.
As added by P.L.91-2002, SEC.17 and P.L.100-2002, SEC.19.

IC 16-23-1-20
Nonprofit operation; rate reductions
Sec. 20. The board may not operate the hospital for profit, but shall attempt to make the revenues from patients and other income equal the expense of operation, maintenance, and equipment if practicable. The board may admit and care for the number of patients who are in need of hospitalization and are unable to pay for the hospitalization in whole or in part as the facilities of the hospital will permit. The board may reduce the rates to be charged for these patients or admit these patients without charge.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-21
Discrimination prohibited
Sec. 21. (a) The hospital may not discriminate among patients due to the following:
(1) Race, color, or sex.
(2) Occupational, economic, or social status.
(3) Political or religious belief or the lack of political or religious belief.
(b) The hospital must also be open to all licensed physicians of the county and the patients of licensed physicians on equal terms and under uniform rules.
As added by P.L.2-1993, SEC.6.
IC 16-23-1-22
Equipment and personal property
Sec. 22. The governing board may do the following:
(1) Purchase or lease equipment, appliances, and other personal property for the operation and maintenance of the hospital.
(2) Sell or exchange equipment or personal property of the hospital or trade the equipment or personal property for other equipment or property to be purchased or acquired.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-23
Procurement contracts; trust bids, proposals, and quotations
Sec. 23. (a) This section applies to the award of a contract under this chapter for the procurement of property by acceptance of bids, proposals, or quotations.
(b) A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-24
Loans in anticipation of taxes
Sec. 24. (a) If the city fiscal body authorizes the borrowing by ordinance, the board of directors may borrow money by negotiating a temporary loan in anticipation of taxes already levied and in process of collection or distribution in the current year.
(b) The notes, warrants, or other evidences of indebtedness must:
(1) be executed by the city executive and attested by the clerk-treasurer; and
(2) be payable not later than the end of the calendar year in which the auditor of the county or the clerk-treasurer of the city will collect and distribute the taxes in anticipation of which the temporary loan is made and the money borrowed.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-25
Superintendent; personnel; business manager; pension or retirement plan; powers and duties
Sec. 25. (a) The governing board shall employ an experienced and a qualified person as superintendent of the hospital and other agents, employees, representatives, and servants that the board considers necessary. The board may fix salaries or compensation upon terms and conditions and with powers and duties the board considers proper. The board may delegate to the secretary or to the superintendent any of the board's powers under this section. The board, or the superintendent or secretary under authority granted by the board, may terminate the employment of a person appointed under this section at any time and with or without notice, except the superintendent and business manager. (b) The governing board may also do the following:
(1) Appoint a business manager for the hospital.
(2) Give the manager powers and duties over the administration of the hospital.
(3) Pay the manager the compensation that the board considers proper.
(c) The governing board may, upon due investigation, authorize and place into effect a fair and reasonable pension or retirement plan for the hospital personnel with a reputable and an experienced company engaged in that business.
(d) All persons appointed or employed by the board under this section serve in the appointed or employed capacities, exercise the powers, and perform the duties that are authorized by the board or by the secretary of the board under authority granted by the board. However, the right of employment or termination of employment of the superintendent or business manager must be exercised by the board and may not be delegated to the secretary or any other person or officer.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-26
Estimate and budget
Sec. 26. (a) Before August 2 of each year, the governing board shall do the following:
(1) Analyze, estimate, compute, and consider the following for the current year and the next year for which the budget is being prepared:
(A) The income from patients, trust funds, gifts, donations, and all other sources during the current year and receipts that the board may reasonably anticipate.
(B) The expenditures already made and that may reasonably be anticipated for the hospital, including the following:
(i) The price trends in food, supplies, equipment, and other items of personal property required in the hospital.
(ii) The present and prospective number of patients using the hospital during the period for which the estimates are made.
(iii) Other facts, conditions, and circumstances that may probably affect the income or expenses of the hospital during the period.
(2) Determine whether there will be a deficiency in the funds necessary to maintain, equip, and operate the hospital in the next calendar year.
(b) The estimate and budget must be:
(1) in writing;
(2) signed in triplicate by at least a majority of the board; and
(3) certified by the secretary of the board.
(c) Before August 2 of each year, one (1) copy of the estimate and budget shall be filed in the office of the auditor of the county and one (1) copy shall be filed in the office of the clerk-treasurer of the city.

The third copy must remain on file with the secretary of the board.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-27
Tax levy without anticipated deficiency prohibited
Sec. 27. If the estimate and budget show no anticipated deficiency for the next calendar year, the city and the county may not levy any tax on the property of the city or county for the ensuing year.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-28
Anticipated deficiency; tax levy
Sec. 28. (a) If the budget and estimate filed in the auditor's office of the county in any year shows an anticipated deficiency, the amount of the deficiency shall be set out in the copy of the budget and estimate filed, and the board shall request that the fiscal body of the county appropriate sufficient funds and levy a sufficient tax rate on the taxable property of the county to meet the deficiency. The county auditor shall, upon the basis of the request, compute the amount of money necessary to be appropriated and the amount of tax levy necessary to be made on the taxable property of the county to meet the estimated deficiency in the anticipated hospital funds for the ensuing calendar year. The auditor shall place the tax levy before the county fiscal body at the fiscal body's annual budget meeting in September of the same year the request is filed.
(b) The county fiscal body shall place the amount of the anticipated deficiency in the county budget for the next calendar year and shall levy a sufficient tax on all taxable property in the county to meet the anticipated deficiency. However, the tax rate fixed by the county fiscal body in any one (1) year may not exceed three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property in the county. The levy is known as the hospital aid tax.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.169.

IC 16-23-1-29
Appropriations; special hospital aid tax
Sec. 29. (a) If the county fiscal body is not authorized to appropriate sufficient funds under this chapter to meet an anticipated deficiency in any one (1) year reported and filed in the offices of the county auditor and city clerk-treasurer, the city fiscal body may appropriate a sufficient amount of funds for the next calendar year to meet the balance of the anticipated deficiency and levy a special hospital aid tax on all taxable property in the city for this purpose.
(b) The rate fixed by the city fiscal body for a hospital aid tax in any one (1) year may not exceed two and thirty-three hundredths cents ($0.0233) on each one hundred dollars ($100) of taxable property. The tax is in addition to any tax levied by the city for the retirement of bonds or other evidences of indebtedness and payment of interest charges for the alteration, repair, or improvement of the

hospital, including the construction of additions and extensions to the hospital.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.170.

IC 16-23-1-30
Emergency appropriations
Sec. 30. The fiscal body of the county and the fiscal body of the city may make additional appropriations of funds during any calendar year to meet an emergency for hospital expenditures authorized under this chapter, payable out of any part of the general fund of the county or city not otherwise appropriated.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-31
Appropriation approval; review; revision; annual reports
Sec. 31. (a) If the annual budget and appropriations, or any additional appropriations or transfers of money, made or proposed by the board of directors, excluding any cumulative building money:
(1) is not based upon or derived in part from a tax levy on property in the county or city; and
(2) involves only the funds of the hospital derived wholly from other sources than property taxes;
the board only needs to adopt a resolution for the approval of the budget appropriations, additional appropriations, or transfers and file a true copy of the budget appropriations, additional appropriations, or transfers and the resolution in the offices of the county auditor and city clerk-treasurer within seven (7) days after board action for the information of the public.
(b) If the funds are not derived from taxation, the city fiscal body may review, consider, and file objections and take an appeal to the department of local government finance upon the following:
(1) An annual budget and any appropriations in the budget and request the reduction or elimination of any item.
(2) Additional appropriations or transfers of funds, or any part of additional appropriations or transfers of funds, within ten (10) days after the certificate has been filed in the clerk-treasurer's office.
The ruling and action of the department of local government finance is final and conclusive.
(c) The annual budget and appropriations may be revised by the board of directors by increasing or decreasing items in the budget based on revenues derived from sources other than property taxes and by transfer from any items of the budget and appropriations to other items of the budget, without giving legal notice or any public hearing. However, a copy of each resolution changing the budget or any appropriations or transfers of funds shall be filed with the city clerk-treasurer and county auditor within seven (7) days after the passage of each resolution. The resolution is subject to appeal by the city fiscal body to the department of local government finance for final action in the manner and within the period provided in this

section.
(d) The governing board shall annually file a condensed annual report of receipts and expenditures of all hospital funds. Expenses or income items may be summarized in a fair and an accurate manner for the information of all taxpayers and citizens. A copy of the annual report covering the preceding calendar year shall be filed in the city clerk-treasurer's office and in the county auditor's office on or before the first Monday in March. Detailed information on the items must be available for inspection by the public at the hospital administrator's office.
As added by P.L.2-1993, SEC.6. Amended by P.L.90-2002, SEC.398.

IC 16-23-1-32
Hospital aid taxes; collection and deposit
Sec. 32. (a) The county treasurer shall collect all hospital aid taxes levied by the county fiscal body or city fiscal body as other taxes on property are collected, and the county auditor shall pay over the amount to the clerk-treasurer of the city. The amount shall be placed in the hospital fund of the city, subject to the order of the governing board, and is available for the payment of maintenance, equipment, supplies, and operating expenses of the city hospital and for any other purpose for which the current budget of the hospital provides.
(b) The clerk-treasurer shall keep the hospital aid money levied by the county fiscal body or the city fiscal body in separate items on the appropriation records of the city. The amount received from the hospital aid levy of the county shall be considered appropriated for hospital purposes, without further appropriation by the city fiscal body.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-33
Records, books, papers, and physical property; inspection and examination
Sec. 33. The business records, books, papers, and physical property of the hospital shall be kept open at all reasonable times to the inspection and examination of the following:
(1) The state board of accounts.
(2) The city executive, the city fiscal body, and the board of public works and safety of the city.
(3) The county legislative body, the county fiscal body, and the judge of the circuit court of the county.
(4) Any other authorized local or state officer, board, or commission.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-34
Gifts, donations, bequests, devises, and property in trust; acceptance and control
Sec. 34. (a) The governing board may accept gifts, donations, bequests, and devises, and property in trust for the use and benefit of

the hospital. The board shall recommend and the city fiscal body, by resolution or ordinance, must approve the terms and acceptance of any trust. If no trust is involved and there is an unconditional gift or donation to the hospital or to the city for hospital purposes, the board may accept the gift on behalf of the hospital without referring the gift to the city fiscal body.
(b) The governing board shall control all trust funds or property and other donations, gifts, bequests, or devises belonging to the hospital or made to the city for hospital purposes. The board shall carry out terms and conditions of a trust involving acts or proceedings in connection with the hospital.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-35
Facility construction, improvement, and repair by city legislative bodies
Sec. 35. (a) If the city legislative body of a city having a city hospital determines that the city hospital's buildings and facilities are or will soon become insufficient to serve the needs of the residents of the city and of the county in which the city is located, the city legislative body may, by ordinance, do any of the following:
(1) Provide for the construction of any of the following:
(A) Buildings at the same or a different location to replace or supplement the hospital building.
(B) An extension and addition to any hospital building.
(2) Provide for the alteration, improvement, remodeling, or repair of any hospital building and grounds.
(3) Provide for the acquisition by condemnation, purchase, or donation of additional real property.
(b) The city fiscal body may, by ordinance, appropriate or borrow the necessary money and issue bonds of the city. The city fiscal body shall annually levy a sufficient tax on all taxable property in the city to pay the principal of the bonds that will mature in the ensuing calendar year and the interest payments due in the ensuing calendar year on all outstanding bonds of that issue. The appropriations and bonds may include the cost of architects' services and any preliminary proceedings, legal services, and other incidental expense in connection with the project.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-36
Bonds; terms; security
Sec. 36. (a) The ordinance specified in section 35 of this chapter shall provide for the following:
(1) The issuance, sale, execution date, and principal of each bond to be issued.
(2) The number of bonds and the aggregate principal of the bond issue.
(3) The payment of interest on the bonds annually or semiannually. (4) A maturity date that is within twenty-five (25) years from the date of execution of the bonds.
(5) Any other terms authorized or required by statute.
(b) The city fiscal body also shall pledge the full faith and credit of the city, with the city's taxable property, to the redemption of the bonds on the respective maturity dates of the bonds and to the payment of all interest becoming due on the bonds.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-37
Facility construction, improvement, and repair by governing board
Sec. 37. (a) The governing board may design, order, contract for, and execute the following:
(1) The construction of other buildings at the same or a different location to replace or supplement a hospital building.
(2) The construction of an adequate and a proper extension and addition to a hospital building.
(3) The alteration, improvement, repair, and remodeling of a hospital building and grounds.
(4) The acquisition by condemnation, purchase, or donation of additional real property.
(5) The purchasing, construction, remodeling, enlargement, or acquisition in any lawful manner of a building for a hospital purpose.
(b) The governing board shall perform duties and exercise powers authorized by ordinances adopted by the fiscal body of the city or county for the appropriation of adequate funds or the borrowing of money by issuance and sale of the bonds of the city or county.
(c) Except as provided in IC 36-1-12-1(c) or in this chapter, the governing board is governed by all applicable statutes for third class cities in the making of repairs, construction, improvement, extension, or addition of or to the hospital, including the acquisition or condemnation of real property.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-38
Federal funds and grants; county funds
Sec. 38. The city and the governing board may, by the proper officers, do the following:
(1) Apply for, accept, and receive federal funds or grants available to aid the hospital project.
(2) Agree to and carry out the terms of the grant.
(3) Execute any necessary applications, contracts, and other instruments for this purpose.
(4) Accept and receive any funds appropriated and available from the county under this chapter and use the funds for the hospital project.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-39 Emergency hospital construction, improvement, and repair; bonds
Sec. 39. (a) This section applies to the county fiscal body of a county in which a city hospital is located and maintained.
(b) The county fiscal body may issue and sell bonds and appropriate money, if the fiscal body finds the following:
(1) An emergency exists.
(2) To meet the medical needs of the county residents living inside and outside the corporate limits of the city it is necessary to aid in the following:
(A) The construction, improvement, repair, or remodeling of hospital buildings and grounds.
(B) The construction of an extension or addition to the hospital.
(C) The acquisition of real property for the hospital.
(3) An appropriation of county funds, borrowing of money, and issuance and sale of bonds by the county are in the best interests of all the citizens of the county.
(c) The county fiscal body may issue and sell bonds and appropriate the proceeds to meet the emergency:
(1) without regard to whether the city in which the hospital is located has issued and sold bonds for these purposes or contemplates the issuance and sale of bonds;
(2) as other county bonds are issued and sold under statute; and
(3) subject to approval of the department of local government finance.
(d) The principal derived from the sale of the bonds, upon due appropriation by the county according to statute, shall be paid to the clerk-treasurer of the city to assist in paying the cost of the improvement, repair, remodeling, or construction project of the hospital or for the acquisition of real property, without reappropriation by the fiscal body of the city.
As added by P.L.2-1993, SEC.6. Amended by P.L.90-2002, SEC.399.

IC 16-23-1-40
Cumulative hospital building fund; tax rate; investment
Sec. 40. (a) The governing board may request a cumulative hospital building fund and a tax rate upon all taxable property in the county in which the hospital is located to finance the fund. If a resolution is approved by majority vote of all members at a regular or special board meeting, the resolution shall be certified to the county auditor, who shall submit the resolution to the county executive for preliminary approval and recommendation. Upon the approval of the county executive, the county auditor shall publish notice of a public hearing before the county council on the establishment of a cumulative hospital building fund and tax rate in each year.
(b) The cumulative building tax rate begins in any calendar year when all proceedings to establish the tax rate have been completed before August 2 in that year. The rate is levied on each one hundred dollars ($100) of taxable property for that year, payable in the next

year, and continues each year for a term not exceeding twelve (12) years. The resolution of the board must specify the following:
(1) The number of years.
(2) The effective date when the tax levy begins.
(3) The amount of rate on each one hundred dollars ($100) of taxable property.
(4) Any other pertinent facts considered advisable by the board.
(c) Except as provided in subsections (f) through (h), the rate on each one hundred dollars ($100) may be reduced but not increased by the department of local government finance in approving a cumulative building tax rate. The rate as finally fixed by the department of local government finance is final. However, the county fiscal body, by three-fourths (3/4) affirmative vote of the county fiscal body's members, may reduce the rate in any given year or years to meet an emergency existing in the county, but the temporary reduction affects the rate only in the year when the action is taken. The rate is automatically restored to the rate's original amount in each succeeding year of the established period except in any other year when another emergency reduction is made. The rate is subject to review each year by the county fiscal body, but the county tax adjustment board and department of local government finance may not reduce the rate below the original rate established and approved by vote of the county fiscal body unless the county fiscal body reduces the rate.
(d) The county fiscal body, city fiscal body, county tax adjustment board, or department of local government finance does not have power or jurisdiction over the annual budget and appropriations, additional appropriations, or transfer of money unless the action involves the expenditure or raising of money derived from property taxes. If the cumulative building fund is the only hospital fund raised by taxation, section 31 of this chapter controls.
(e) The cumulative building fund raised may be properly and safely invested or reinvested by the board to produce an income until there is an immediate need for the fund's use. The fund and any income derived from investment or reinvestment of the fund may be used as follows:
(1) To purchase real property and grounds for hospital purposes.
(2) To remodel or make major repairs on any hospital building.
(3) To erect and construct hospital buildings or additions or extensions to the buildings.
(4) For any other major capital improvements, but not for current operating expenses or to meet a deficiency in operating funds.
(f) Not later than August 1 of any year, ten (10) or more taxpayers in the county may file with the county auditor of the county in which the hospital is located a petition for reduction or rescission of the cumulative building tax rate. The petition must set forth the taxpayers' objections to the tax rate. The petition shall be certified to the department of local government finance. (g) Upon receipt of a petition under subsection (f), the department of local government finance shall, within a reasonable time, fix a date for a hearing on the petition. The hearing must be held in the county in which the hospital is located. Notice of the hearing shall be given to the county fiscal body and to the first ten (10) taxpayers whose names appear on the petition. The notice must be in the form of a letter signed by the secretary or any member of the department of local government finance, sent by mail with full prepaid postage to the county fiscal body and to the taxpayers at their usual places of residence at least five (5) days before the date fixed for the hearing.
(h) After the hearing under subsection (g), the department of local government finance shall approve, disapprove, or modify the request for reduction or rescission of the tax rate and shall certify that decision to the county auditor of the county in which the hospital is located.
As added by P.L.2-1993, SEC.6. Amended by P.L.41-1993, SEC.32; P.L.90-2002, SEC.400.

IC 16-23-1-41
Claims against hospitals
Sec. 41. All claims against the hospital for money payable for services provided, items furnished, or expenses incurred at or for the hospital shall be considered and allowed or disallowed, in whole or in part, as the board of directors considers proper. The allowance or disallowance shall be certified or attested by the secretary, president, or other member authorized by the board to endorse the action taken on claims. The claims shall then be filed in the clerk-treasurer's office of the city. If the claims are covered by proper appropriations in effect and unexpended and are in due form, or if no appropriation is required by statute and the claims are filed and allowed according to statute, the clerk-treasurer shall promptly pay the claims out of the hospital funds of the city to the individual, firm, corporation, or other legal entity to whom the claims are due.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-42
Maintenance and operation of properties
Sec. 42. All property constructed, purchased, improved, repaired, remodeled, or acquired by the city or by the board of directors and used for hospital purposes shall be maintained and operated as and for a city hospital under the control of the board of directors, with equal representation on the board to the residents of the city and to the citizens of the county residing outside the city and with equal rights, facilities, service, and treatment available to citizens of the county residing inside and outside the corporate limits of the city.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-43
City classification changes; effect
Sec. 43. If a city to which this chapter applies becomes a city of

a different class, the hospital may continue to be maintained, operated, improved, remodeled, and enlarged, and real property acquired, as provided in this chapter as if the classification had not changed.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-44
Joint hospital operation
Sec. 44. A city hospital operating under this chapter may operate jointly with a county hospital in the same county created under IC 16-22-13. Joint operation may include joint employment of an administrator and other personnel, joint policies, joint purchases, joint services, and other programs to reduce the costs of health care. The board of directors of the city hospital may contract with the hospital board of the county hospital to provide for the manner of allocation of revenues and expenditures and the administration of the hospitals. Records must reflect the separate ownership, financial obligations, and existence of the city hospital and the county hospital.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-45
Governing board; rights and powers; sale and lease of real property
Sec. 45. (a) The governing board has the same rights and powers as the hospital board of a county hospital under IC 16-22-2, except when those rights and powers are in conflict with the rights and powers granted to a city hospital under this chapter. However, a city hospital and the hospital's board of directors do not have authority to act inconsistently with the nature of the city hospital as a body of city government.
(b) The governing board may sell or lease real property to others by taking the same steps and procedures that the city served by the city hospital is required to take to sell or lease real property, except to the extent that this subsection conflicts with another statute authorizing the sale or lease of real property.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-46
Sale of real property; trust bids; lease of real and personal property; loans
Sec. 46. (a) This section applies to the sale of real property by the governing board.
(b) If real property is sold by acceptance of bids, a bid submitted for the property by a trust (as defined in IC 30-4-1-1(a)) must identify the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
(c) The governing board may lease from others real or personal property, with or without an option to purchase, on terms and

conditions and for times the board of directors considers reasonable.
(d) The governing board may borrow money and may secure the loan by a pledge of amounts from the cumulative building fund or other security. The loan may be made for a term of up to twenty (20) years.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-47
Board of directors; authority and powers; direct financial subsidies
Sec. 47. (a) The board of directors has the authority and powers granted to boards of nonprofit corporations under IC 23-17, including the powers to do the following:
(1) Enter shared service agreements and other cooperative ventures.
(2) Join or sponsor memberships in organizations and associations that benefit the hospital.
(3) Incorporate other corporations.
(4) Allow members of the board or officers or administrators of the hospital to serve as directors of the following:
(A) Organizations or associations that benefit the hospital.
(B) Partnerships, limited liability companies, or other corporations.
(C) Shared service agreements and other cooperative ventures.
(5) Offer to the general public, directly or indirectly, products and services of any entity created under this subsection.
(6) Sue and be sued in the board's own name.
(7) Enter into contracts.
(8) Perform all other duties and exercise all other powers prescribed by law.
(b) The existence of authority or power under subsection (a) shall be determined in favor of the hospital if generally authorized or existing under IC 23-17. A resolution of the board of directors is presumptive evidence of a power.
(c) If a county or city fiscal body provides a direct financial subsidy to a hospital from a tax levy at the time a hospital exercises the hospital's powers under subsection (a), the hospital may not provide the funds from a tax levy to an entity created under subsection (a) for more than three (3) years. After three (3) years, all money, with interest, must be repaid in not more than ten (10) years.
As added by P.L.2-1993, SEC.6. Amended by P.L.8-1993, SEC.251.



CHAPTER 2. HOSPITAL BOARDS OF GOVERNORS IN THIRD CLASS CITIES

IC 16-23-2-2
Members
Sec. 2. A board of governors must consist of not less than five (5) and not more than nine (9) members who shall be appointed by the mayor with the advice and consent of the legislative body. One (1) member of the board may be a licensed physician. The executive of the city is an ex officio member of the board of governors.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-3
Terms
Sec. 3. (a) The initial terms of a board of governors are as follows:
(1) One-third (1/3) of the members, as near as may be, shall be appointed for terms of one (1) year.
(2) One-third (1/3) of the members, shall be appointed for terms of two (2) years.
(3) One-third (1/3) of the members, shall be appointed for terms of three (3) years.
(b) All subsequent terms are for three (3) years.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-4
Vacancies
Sec. 4. All vacancies in the membership of the board of governors shall be filled for the unexpired term by appointment as provided in section 2 of this chapter.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-5
Compensation
Sec. 5. The members of the board of governors serve without compensation.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-6
Oath
Sec. 6. Each member of the board of governors qualifies by taking an oath of office within ten (10) days after the member's appointment. The oath shall be filed in the office of the clerk-treasurer of the city. As added by P.L.2-1993, SEC.6.

IC 16-23-2-7
Conflicts of interest
Sec. 7. An individual is not prohibited from serving as a member of the board of governors if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board of governors and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-8
Control of hospitals
Sec. 8. The board of governors has exclusive control of each hospital of the city. On the effective date of an ordinance and the appointment of the board under the ordinance, the jurisdiction of the department of health over the hospitals ceases.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-9
Hospital funds; duties of clerk-treasurer; deposits and payments
Sec. 9. The clerk-treasurer of a city having a board of governors is the custodian of and responsible for the clerk-treasurer's official bond for each hospital's funds, except as provided in section 11 of this chapter. The funds shall be paid over to the clerk-treasurer at least one (1) time each week, deposited in public depositories, and paid out on warrants drawn on the clerk-treasurer signed by the president and secretary of the board.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-10
Budget and appropriations; reports
Sec. 10. (a) The governing board and the board's officers may not contract any obligation or pay out any money in excess of an annual budget and appropriations made for those purposes by the fiscal body of the city, as provided by statute.
(b) The board shall, before the time for the fixing of the city budget, annually present to the city fiscal body a detailed report of the receipts and expenditures of each hospital for the current year and a detailed estimate of the money needed for the next fiscal year. This must be done in the manner prescribed by statute or in the manner prescribed by the city fiscal body if a manner is not prescribed by statute.
(c) This section does not apply to funds from donations and bequests, which shall be administered in accordance with section 11 of this chapter. As added by P.L.2-1993, SEC.6.

IC 16-23-2-11
Donations and bequests
Sec. 11. (a) The governing board may, under the name fixed by the ordinance and consistent with the terms of any donations and bequests, do the following:
(1) Accept, hold, and administer donations and bequests for the hospital or hospitals.
(2) Invest the money in securities that the board considers proper.
(3) Use the money and assets for hospital purposes.
(4) Convey assets and pay out money without an appropriation, but only after the action is authorized by a majority vote of the members of the board.
(b) If the board desires to accept the donations or bequests, the board shall elect a treasurer from among the board who is custodian of the money and of the income from the money. The treasurer shall give bond in an amount fixed by and with surety to the approval of the board. The bond must be payable to the board, and suit may be brought on the bond by the board in the board's name.
(c) The board may not accept a donation or bequest that creates an obligation to the city unless the donation or bequest is first accepted and approved by the city fiscal body.
As added by P.L.2-1993, SEC.6.



CHAPTER 3. TAX LEVIES AND APPROPRIATIONS FOR HOSPITAL ASSOCIATIONS BY THIRD CLASS CITIES

IC 16-23-3-2
Construction and equipment of facilities; payment of obligations; contracts
Sec. 2. The city fiscal body may do the following:
(1) Appropriate money to aid in the construction and equipment of hospital buildings and purchase of suitable grounds, in an amount not more than the amount provided for the purchase and construction by the nonprofit hospital corporation under section 1 of this chapter.
(2) Appropriate money to pay the obligations of the nonprofit hospital corporation under section 1 of this chapter for the purchase of grounds and equipment for and the construction of the hospital.
(3) Enter into a contract, upon terms the city fiscal body considers advantageous to the citizens of the city, with the nonprofit hospital corporation under section 1 of this chapter and donors of a fund for the following purposes:
(A) To purchase grounds and construct and equip the hospital building.
(B) To name the hospital.
(C) To hold title to the hospital building and grounds.
(D) To receive donations and determine the terms upon which donations may be accepted.
As added by P.L.2-1993, SEC.6.
IC 16-23-3-3
Defrayment of deficiencies
Sec. 3. If the city has provided assistance to the nonprofit corporation under section 2 of this chapter and the revenues derived from patient fees in any one (1) year and all other income of the association are not sufficient to maintain the hospital and grounds, the city may appropriate and pay to the nonprofit hospital corporation annually a sufficient amount to defray the deficiency.
As added by P.L.2-1993, SEC.6.

IC 16-23-3-4
Hospital admittance
Sec. 4. A hospital described in this chapter must be open to all of the following:
(1) Persons on reasonable terms.
(2) Physicians on reasonable terms who desire to place patients in the hospital.
(3) Employees of the city, without charge, who are injured in the course of employment.
(4) Poor and indigent persons on reasonable rates to be paid by the proper officers having charge of the care of those persons.
As added by P.L.2-1993, SEC.6.

IC 16-23-3-5
Bonds; tax levy
Sec. 5. (a) The city fiscal body may issue and sell bonds of the city, under the regulations followed for the issuance and sale of bonds for the construction of other city buildings, to provide money to do the following:
(1) Aid in the purchase, equipment, and construction of the hospital buildings and grounds.
(2) Pay the obligations of the hospital association.
(b) The fiscal body may also levy and collect taxes to pay and satisfy bonds when due.
As added by P.L.2-1993, SEC.6.

IC 16-23-3-6
Maintenance tax
Sec. 6. The city fiscal body may annually levy and collect a tax of not more than two and sixty-seven hundredths cents ($0.0267) on each one hundred dollars ($100) of the taxable property in the city to provide money to aid in the maintenance of the hospital as provided in this chapter.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.171.



CHAPTER 4. TAX LEVIES FOR HOSPITALS IN THIRD CLASS CITIES

IC 16-23-4-2
Special maintenance tax
Sec. 2. The city fiscal body may levy a special tax for the maintenance of the hospital of not less than sixty-seven hundredths of one cent ($0.0067) and not more than one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of taxable property, to be levied and collected the same as other city taxes are levied and collected.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.172.

IC 16-23-4-3
Hospital fund
Sec. 3. The amount collected under section 2 of this chapter constitutes a separate fund for the maintenance of the hospital, known as the hospital fund. The fund is under the management and control of the city fiscal body.
As added by P.L.2-1993, SEC.6.



CHAPTER 5. AID TO NONPROFIT AND BENEVOLENT HOSPITALS

IC 16-23-5-2
Governing board; members
Sec. 2. A nonprofit hospital corporation described in section 1 of this chapter must have articles of incorporation, a constitution, or bylaws that provide that:
(1) the corporation's incorporators are the corporation's first board of trustees and the board:
(A) is the corporation's sole governing board; and
(B) elects the board's successors at stated periods from reputable citizens of the city and vicinity, who:
(i) may include one (1) licensed physician; and
(ii) must be persons interested in the benevolent work of the hospital, chosen without reference to political or sectarian influence, and who receive no compensation for their services; or
(2) the corporation's general corporate powers will be exercised by a governing board, whose members:
(A) may include one (1) licensed physician;
(B) must be residents of the city in which the hospital is located; and
(C) must be elected by a board of electors consisting of representatives from each organized church, religious association, fraternal, charitable, military, patriotic, civic organization, and labor union in the city.
As added by P.L.2-1993, SEC.6.

IC 16-23-5-3
Conflicts of interest
Sec. 3. An individual is not prohibited from serving as a member of the governing board if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the

member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.6.

IC 16-23-5-4
Governing board vacancies; candidates
Sec. 4. Whenever a vacancy occurs on the governing board, the existing governing board shall submit a list of three (3) candidates for each vacancy to be filled to the appointing authority. Each candidate submitted by the governing board must meet the requirements concerning governing board members.
As added by P.L.2-1993, SEC.6.

IC 16-23-5-5
Governing board vacancies; appointments
Sec. 5. (a) For each vacancy, the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates submitted by the governing board.
(2) Request and receive from the governing board a second list of three (3) candidates.
(3) Appoint an individual who meets the requirements concerning board members and who was not named in the initial list submitted by the governing board.
(b) If the appointing authority requests and receives a second list of three (3) candidates under subsection (a)(2), the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates named in the second list.
(2) Appoint an individual who meets the requirements concerning board members and who was not named in the second list of three (3) candidates submitted by the governing board.
(c) The appointment for a vacancy shall be made within sixty (60) days of the submission of the initial list of candidates under section 4 of this chapter.
As added by P.L.2-1993, SEC.6.

IC 16-23-5-6
Hospital support and maintenance
Sec. 6. A city may provide for the support and maintenance of a hospital subject to this chapter as follows:
(1) Appropriate money to the hospital.
(2) Levy and collect a special tax not exceeding two and thirty-three hundredths cents ($0.0233) on each one hundred dollars ($100) valuation of the taxable property of the city.
(3) Give other aid and support to the hospital that the city council considers proper.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.173.
IC 16-23-5-7
Contracts with townships
Sec. 7. The trustees of the townships of the county, with the consent of the township boards, may contract with the managers of the hospital for the nursing and care of the poor of the townships who are sick, injured, or disabled, upon terms that the township officers determine to be just and proper.
As added by P.L.2-1993, SEC.6.



CHAPTER 6. LEASE OF HOSPITAL PROPERTY BY CITIES TO NONPROFIT ASSOCIATIONS

IC 16-23-6-2
Conflicts of interest
Sec. 2. An individual is not prohibited from serving as a member of the board of directors if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.6.

IC 16-23-6-3
Authorization
Sec. 3. If the city fiscal body determines by resolution adopted at a regular meeting that:
(1) the city should not operate the hospital; and
(2) it would be in the interests of the city to provide adequate hospital care and nursing for the sick, injured, and disabled by leasing the hospital grounds, buildings, equipment, and furnishings to the corporation;
the city fiscal body may, on behalf of the city, authorize the execution of a lease with the corporation of the property to be operated as a hospital for not more than fifty (50) years, upon terms and conditions agreed upon by the fiscal body and the corporation.
As added by P.L.2-1993, SEC.6.

IC 16-23-6-4 Qualified organizations
Sec. 4. A duly organized church, religious association, labor union, fraternal, charitable, military, or civic organization referred to in section 1 of this chapter is an entity that has the following:
(1) Duly adopted bylaws.
(2) A regular place of meeting in the county.
(3) A majority of its members are at least twenty-one (21) years of age.
(4) A duly elected presiding officer and secretary.
(5) Had at least four (4) regular meetings in the county during the calendar year preceding the annual meeting of the organization.
As added by P.L.2-1993, SEC.6.

IC 16-23-6-5
Lease provisions
Sec. 5. A lease authorized by section 3 of this chapter must provide that the corporation will do the following:
(1) Make all repairs to the property leased.
(2) Keep the property adequately insured.
(3) Maintain the property in as good condition as the property is in at the time of the execution of the lease, natural wear and tear excepted.
As added by P.L.2-1993, SEC.6.



CHAPTER 7. SUPPORT OF NONMUNICIPAL HOSPITALS IN EVANSVILLE AND SOUTH BEND

IC 16-23-7-2
Hospital support and maintenance
Sec. 2. A city may do the following:
(1) Appropriate money to the hospital for support and maintenance.
(2) Aid in the support of the hospital by the levy and collection of a special tax, not exceeding one cent ($0.01) on each one hundred dollars ($100) valuation of taxable property of the city.
(3) Give other aid and support in the maintenance of the hospital that the city fiscal body considers proper.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.174.

IC 16-23-7-3
Equality of appropriations
Sec. 3. If at least two (2) hospitals qualify under this chapter, all appropriations must be made to the hospitals in equal amounts.
As added by P.L.2-1993, SEC.6.



CHAPTER 8. SUPPORT OF NONMUNICIPAL HOSPITALS IN ANDERSON AND TERRE HAUTE

IC 16-23-8-2
Hospital support and maintenance
Sec. 2. A city may do the following:
(1) Appropriate money to the hospital for support and maintenance.
(2) Aid in the support of the hospital by the levy and collection of a special tax, not exceeding two and thirty-three hundredths cents ($0.0233) on each one hundred dollars ($100) valuation of the taxable property of the city.
(3) Give other aid and support in the maintenance of the hospital in the manner that the city fiscal body considers proper.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.175.

IC 16-23-8-3
Appropriations; contracts
Sec. 3. The county fiscal body may appropriate money to aid in the support of the hospital. The county executive and township trustees of the county, with the consent of the township boards, may contract with the officers of the governing body of the hospital for the medical care and nursing of the poor of the county and townships. As added by P.L.2-1993, SEC.6.



CHAPTER 9. BENEVOLENT HOSPITALS IN CERTAIN TOWNSHIPS

IC 16-23-9-2
Tax levies
Sec. 2. The township board may, at the request of the township trustee, levy annually and cause to be collected as other taxes are collected a tax upon all of the taxable property within the township. The tax may not exceed six and sixty-seven hundredths cents ($0.0667) on each one hundred dollars ($100) of assessed valuation. The tax is for the use of the hospital in defraying the expenses of the hospital's maintenance and support, for providing necessary additions, and for the payment of mortgage indebtedness.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.176.

IC 16-23-9-3
Tax collection
Sec. 3. The taxes levied under section 2 of this chapter shall be collected as provided by statute for the collection of other taxes upon property in the township. When the taxes are collected, the taxes shall be paid into the treasury of the nonprofit hospital corporation and used for the purposes set out in section 2 of this chapter.
As added by P.L.2-1993, SEC.6.

IC 16-23-9-4
Authority to borrow funds; bonds; tax levies; bond proceeds
Sec. 4. (a) This section applies if the township trustee and the

township board of the township determine the following:
(1) That the hospital is indebted in an amount not exceeding five thousand dollars ($5,000), the payment of which is secured by a mortgage encumbering the buildings and grounds of the hospital.
(2) That an addition to the hospital structure or additional building or buildings, or equipment is required to enable the hospital to efficiently carry on the hospital's activities under the hospital's articles of incorporation.
(b) The township board may authorize the trustee, by special order entered and signed upon the township board's records, to borrow an amount on behalf of the township sufficient to pay the mortgage indebtedness, or to construct and equip an addition to a building or for an additional building. The township board may authorize the trustee of the township to issue bonds of the township to pay the debt created. The bonds:
(1) may run for a period not exceeding ten (10) years;
(2) may bear interest at any rate; and
(3) shall be sold by one (1) of the trustees, with the consent of the township board, for not less than par value.
(c) The township board shall annually levy sufficient taxes to pay at least one-tenth (1/10) of the township bonds, including interest, and the township trustee shall apply the tax levy collected each year to the retirement of the bonds and the payment of the interest on the bonds. The bonds issued under this section may not exceed an amount equal to one percent (1%) of the adjusted value of all the taxable property in the township, including that in a town, as determined under IC 36-1-15.
(d) This debt may not be created except by the township board in the manner specified in this section. A payment of an unauthorized debt by a trustee from public funds is recoverable upon the bond of the trustee.
(e) The township trustee shall pay the proceeds from the borrowing and the sale of bonds into the treasury of the hospital. The hospital may use the money only to pay the mortgage indebtedness for which bonds had been sold or for construction and equipment of buildings or additions to buildings.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.177.

IC 16-23-9-5
Ex officio board membership by township trustees
Sec. 5. A township may not exercise the powers under this chapter, raise money by taxation, or incur debt of the township on behalf of a hospital unless the trustee of the township is an ex officio member of the board of directors or other governing board of the hospital throughout the term of the expenditure of all public money.
As added by P.L.2-1993, SEC.6.






ARTICLE 23.5. MEDICAL CENTERS; INDIANA UNIVERSITY HOSPITALS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 16-23.5-1-2
"Agency"
Sec. 2. "Agency" means a medical center development agency.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-1-3
"Board of commissioners"
Sec. 3. "Board of commissioners" includes, in the case of a county having a consolidated city, the city-county council.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-1-4
"Board of trustees"
Sec. 4. "Board of trustees", for the purposes of IC 16-23.5-4 and IC 16-23.5-5, refers to the board of trustees of Indiana University.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-1-5
"Comprehensive plan"
Sec. 5. "Comprehensive plan" refers to a comprehensive plan that is developed by an executive board for the development of a medical center.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-1-6
"County council"
Sec. 6. "County council" includes, in the case of a county having a consolidated city, the city-county council.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-1-7
"Executive board"
Sec. 7. "Executive board" refers to the executive board of an agency.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-1-8 "Gift"
Sec. 8. "Gift", for purposes of IC 16-23.5-5, refers to the gift of William H. Coleman described in IC 16-23.5-5-1.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-1-9
"Hospital"
Sec. 9. "Hospital":
(1) for purposes of IC 16-23.5-4, refers to the James Whitcomb Riley Hospital for Children; and
(2) for purposes of IC 16-23.5-5, refers to the William H. Coleman Hospital for Women.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-1-10
"Indiana University hospitals"
Sec. 10. "Indiana University hospitals" refers to the hospitals described in IC 16-23.5-3-1.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-1-11
"Medical center"
Sec. 11. "Medical center" includes a hospital building or complex of buildings in which medical education, internship programs, medical research, paramedical training, and any related or equivalent activities are systematically carried on in addition to the usual functions of hospitals.
As added by P.L.2-2007, SEC.191.



CHAPTER 2. MEDICAL CENTER DEVELOPMENT AGENCIES

IC 16-23.5-2-2
Medical center development agency; appointments
Sec. 2. (a) The board of commissioners of the county may appoint in writing five (5) residents of the county as members of the executive board of the agency. Original appointments to the executive board must be made in the following manner:
(1) One (1) member for a term of two (2) years.
(2) Two (2) members for a term of three (3) years.
(3) Two (2) members for a term of four (4) years.
(b) The county council may appoint in writing two (2) residents of the county as members of the executive board. Original appointments to the executive board must be made in the following manner:
(1) One (1) member for a term of two (2) years.
(2) One (1) member for a term of four (4) years.
(c) All persons subsequently appointed serve a term of four (4) years. A person may be reappointed for a subsequent term or terms. If a member of the executive board who was appointed by the board of commissioners dies, resigns, is removed, or ceases to be a resident of the county, the board of commissioners shall appoint another qualified person to fill the remainder of the unexpired term. If a member of the executive board who was appointed by the county council dies, resigns, is removed, or ceases to be a resident of the county, the county council shall appoint another qualified person to fill the remainder of the unexpired term.
(d) Persons appointed to the executive board must be knowledgeable and interested in the community health and medical care needs of the county and other areas of concern related to the development of a county medical center. However, only two (2) of the five (5) board members who are appointed under subsection (a) may be medical practitioners, administrators of a medical or health facility in the county, or on the faculty of a medical institution in the county.
(e) A member of the executive board may be removed from office for neglect of duty, incompetence, inability to perform the member's duties, or any other good cause by an order of the circuit court in the county in which the agency is located, subject to the following procedure:
(1) A complaint may be filed by any person against the member

setting forth the charges preferred.
(2) The cause shall be placed on the advanced calendar and tried as other civil causes are tried by the court without a jury.
(3) If the charges are sustained, the court shall declare the office and term vacant.
(4) A change of venue from the judge may be granted upon motion, but a change of venue from the county may not be taken.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-2-3
Medical center development agency; executive board; meetings; bylaws; quorum
Sec. 3. (a) Executive board members originally appointed shall meet to organize within thirty (30) days after their appointment at a time and place designated by the board of commissioners. The executive board may elect from among their number the officers that are considered necessary for the conduct of business, but including at a minimum a president and vice president. The terms of office must be established by rules, regulations, or bylaws.
(b) Executive board members may adopt the bylaws, rules, and regulations that they consider necessary to carry out the powers and duties imposed upon the agency by this chapter. The rules, regulations, and bylaws are public records, and a copy of them must be available at all reasonable times in the circuit court clerk's office for inspection by the public.
(c) In addition to the organizational meeting, other regular and special meetings must be held at the times and with notice that the executive board fixes. A majority of the members constitutes a quorum, and the concurrence of a majority of the full membership is necessary to authorize any action. Board members serve without pay but are entitled to reimbursement for necessary expenses in amounts that are approved by the board of commissioners and the county council.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-2-4
Fiscal officer; powers of county treasurer
Sec. 4. The county treasurer shall act as the fiscal officer for the agency without additional compensation. The treasurer shall receive all funds provided for the agency and deposit the funds in a separate account. The funds shall be paid out on an order of the executive board by the treasurer after any necessary approvals stipulated in this chapter.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-2-5
Contracts; prohibition of pecuniary interest of board members
Sec. 5. An executive board member may not have a pecuniary interest in any contract, employment, purchase, or sale made under

this chapter. A transaction made in which a member has such an interest is void, and the member is subject to removal as provided in this chapter.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-2-6
Executive board powers; actions in compliance with statewide plan
Sec. 6. The executive board must act in accordance with any statewide plan for medical education directed by the general assembly.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-2-7
Executive board powers and duties; generally
Sec. 7. The executive board has the following powers and duties:
(1) To devise a comprehensive plan for the development of a medical center within the county. The comprehensive plan must be recommended to and approved by the board of commissioners and the county council, if applicable, but only after the plan has been reviewed at one (1) or more public hearings within the county. The plan shall be developed through:
(A) consultation with the respective local plan commissions;
(B) surveys of existing public and private medical facilities;
(C) studies of land use plans for the county;
(D) identification of countywide medical or health services that are deficient and that could be provided by a medical center;
(E) identification of sources of medical, paramedical, and other personnel to staff or augment the staff of a medical center; and
(F) study and identification of any other pertinent factors, problems, and needs to be resolved within the plan.
(2) To hire or contract with qualified persons to assist the board in carrying out the executive board's powers and responsibilities. The executive board may hire a director who may hire qualified persons or contract with them with the approval of the executive board. The number of persons hired, their compensation, and the terms of contracts are subject to review in advance by the county council, who may alter the contracts and fix the number of the persons and their compensation.
(3) To apply for, receive, and expend federal, state, private, local, or other funds that may be made available for the purposes of the agency and to meet any conditions that may be attached to the expenditure of funds, all with the prior approval of the county council, and subject to all state statutes and regulations governing them. The county council may appropriate to the agency the proceeds of a tax levied to fund a medical center cumulative building fund or equivalent fund

established under statute.
(4) To inform the board of commissioners, county council, and other interested parties at least once every three (3) months of the progress of plans for development, construction, or improvement of medical center facilities.
(5) To make and enter into all contracts and agreements necessary or incidental to the performance of the duties and execution of powers provided in this chapter on behalf of the county, with the approval of the county council.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-2-8
Executive board powers and duties; compliance with comprehensive plan for development of a medical center
Sec. 8. After approval of and in compliance with the comprehensive plan for development of a medical center, the executive board of the agency has the following powers and duties:
(1) To condemn, appropriate, purchase, and hold any real estate needed or useful in connection with a building or buildings constructed or to be constructed for the purposes of this chapter, on behalf of the county, all with the prior approval of the board of commissioners and the county council.
(2) To design, order, contract for, and have constructed, or to make all necessary and desirable improvements in, facilities for use as a medical center, all with the approval of the county council.
(3) To provide for the equipment of the medical center and any appurtenant facilities, with the approval of the county council.
(4) To do all things with respect to its assigned responsibilities and jurisdiction that may additionally be required by the county council, both before and after adoption of the comprehensive plan.
(5) To develop annual budgets to be submitted to the county council for inclusion in the county budget.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-2-9
Comprehensive plan for development of a medical center; procedures for adoption or rejection of plan
Sec. 9. (a) The comprehensive plan must be proposed to the board of commissioners. The board of commissioners may, upon receipt of the plan, reject the plan or direct its amendment by ordinance or resolution.
(b) The comprehensive plan may be officially adopted only by ordinance or resolution of the board of commissioners and approval by the county council. After official adoption, the agency shall implement the plan under the general guidance and approval of the board of commissioners and county council.
(c) Rejection of all or any part of a comprehensive plan by the board of commissioners is not a final rejection, but the agency may

propose additional comprehensive plans to the board of commissioners for further action under this chapter.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-2-10
Restriction on powers of the agency
Sec. 10. This chapter does not give the agency the power to levy taxes or issue bonds or confer upon the agency the status of a municipal corporation. The agency may act only on behalf of the county, as approved by the board of commissioners or county council under this chapter, and is considered to be an administrative instrumentality of the county.
As added by P.L.2-2007, SEC.191.



CHAPTER 3. INDIANA UNIVERSITY HOSPITALS

IC 16-23.5-3-2
Name of hospitals
Sec. 2. The hospitals described in section 1 of this chapter shall collectively be known as Indiana University hospitals.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-3-3
Hospitals; unit
Sec. 3. Each of the Indiana University hospitals is a unit.
As added by P.L.2-2007, SEC.191.



CHAPTER 4. JAMES WHITCOMB RILEY HOSPITAL FOR CHILDREN

IC 16-23.5-4-2
Buildings
Sec. 2. The board of trustees may construct and equip the necessary buildings for the hospital with:
(1) accommodations for not less than two hundred (200) patients; and
(2) offices, quarters for officers, nurses, and employees, and other necessary appurtenances.
The buildings must be specially designed and equipped for the application of the most approved methods in the diagnosis and medical and surgical treatment of afflicted children.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-4-3
Direction and control of the hospital
Sec. 3. The hospital is:
(1) a department of Indiana University; and
(2) under the direction and control of the board of trustees of Indiana University.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-4-4
Powers of the board of trustees
Sec. 4. The board of trustees may:
(1) adopt and apply rules and regulations for proper management of the hospital;
(2) employ, discharge for sufficient cause, and fix the compensation of a superintendent of the hospital, who is responsible to the board of trustees for the proper administration of the hospital and the care and treatment of the afflicted children committed to the hospital;
(3) fix the number and compensation of the assistant medical and executive officers, nurses, and employees of the hospital; and
(4) provide the food, heat, light, and medical and surgical equipment, appliances, and supplies necessary for the proper and best treatment of the afflicted children committed to the hospital. As added by P.L.2-2007, SEC.191.

IC 16-23.5-4-5
Patient eligibility
Sec. 5. Any child:
(1) less than sixteen (16) years of age;
(2) having a legal settlement in any county of Indiana; and
(3) either:
(A) afflicted with a defect, disease or deformity, presumably curable or improvable by skilled medical and surgical treatment; or
(B) needing special study for diagnosis;
may be admitted to, treated at, and discharged from the hospital under the rules and regulations adopted by the management of the hospital and approved by the board of trustees.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-4-6
Acceptance of donations; bequests
Sec. 6. The board of trustees may receive, accept, hold, and apply any donations or bequests of funds or property from individual citizens, societies, and organizations that may be tendered in good faith to assist in the construction, extension, equipment, and maintenance of the hospital to the end that the benefits of the hospital may be extended to the largest possible number of afflicted children of Indiana.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-4-7
Powers of board of trustees; consideration of advice tendered by the James Whitcomb Riley Memorial Association
Sec. 7. The hospital is under the direction of the board of trustees. In the construction, equipment, and direction of the hospital, the board of trustees shall receive and consider the suggestions and advice that is tendered by the James Whitcomb Riley Memorial Association.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-4-8
Training school for child nursing; outpatient and social service department; establishment and maintenance
Sec. 8. The board of trustees may establish and maintain, in connection with the hospital:
(1) a training school for child nursing; and
(2) an outpatient and social service department;
to conserve the health of the children of Indiana.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-4-9
Management and operation of hospital; nonprofit corporations Sec. 9. An Indiana public interest nonprofit corporation to which the board of trustees, with the approval of the governor, delegates authority to manage and operate the hospital is not subject to an audit by the state board of accounts, notwithstanding IC 5-11-1-9. However, Indiana University is subject to an audit by the state board of accounts.
As added by P.L.2-2007, SEC.191.



CHAPTER 5. WILLIAM H. COLEMAN HOSPITAL

IC 16-23.5-5-2
Administration
Sec. 2. The board of trustees:
(1) may accept the control and management of the gift; and
(2) shall administer the affairs of the hospital in accordance with the terms and conditions imposed by the donor of the gift.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-5-3
Name of hospital
Sec. 3. (a) In consideration of the gift and on the condition that the gift be made effectual, the hospital must forever bear the name of "William H. Coleman Hospital for Women, of Indiana University".
(b) The state pledges that the name is the permanent designation of the hospital, without addition or modification. The state pledges to carry out the objects for which the gift is made, as contained in the proposal of the donor.
(c) The general assembly covenants that this chapter will not be repealed or amended to change the terms and conditions under which the gift is made.
As added by P.L.2-2007, SEC.191.

IC 16-23.5-5-4
Board of trustees powers; erection and maintenance of hospital
Sec. 4. The board of trustees may erect and maintain the hospital upon the ground belonging to the state for the use of Indiana University in Indianapolis, near the Robert W. Long Hospital.
As added by P.L.2-2007, SEC.191.






ARTICLE 24. TUBERCULOSIS HOSPITALS

CHAPTER 1. COUNTY TUBERCULOSIS HOSPITALS; POWER OF COUNTY BOARD; BOARD OF MANAGERS

IC 16-24-1-2
Establishment of hospital; powers of county executive
Sec. 2. The county executive of a county may establish a county hospital for the care and treatment of persons with tuberculosis. When the county executive votes to establish a hospital, the county executive may do the following:
(1) Purchase or lease real property or acquire the real property and easements by condemnation proceedings.
(2) Erect buildings, make improvements, repairs, and alterations, subject to approval by the state department.
(3) With the approval of the county fiscal body, and based upon estimates of the governing board, assess, levy, and collect money necessary for suitable lands, buildings, improvements, maintenance, and other necessary expenditures for the hospital.
(4) Borrow money to erect, furnish, and equip the hospital and to purchase a site on the credit of the county and issue county obligations as the county executive may do for other county purposes.
(5) Accept and hold in trust for the county, and to comply with the terms of, any of the following:
(A) A grant or devise of land.
(B) A gift or bequest of money or other personal property.
(C) A donation for the benefit of the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-3
Annual funding; taxation; additional appropriations
Sec. 3. The board annually shall make an estimate for and recommend to the county fiscal body a tax rate and levy to provide funds for the operation and maintenance of the hospital. The county fiscal body shall adopt a budget and fix a levy and tax rate that, when added to estimated hospital revenues, will provide the amounts appropriated for the hospital. The county fiscal body may make

additional appropriations from the county general fund to make up deficits in estimated revenue or for emergencies.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-4
Qualification of hospitals under Medicare and Medicaid programs in certain counties; superintendent
Sec. 4. (a) The county executive of a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000) may use the county's tuberculosis hospitals to treat patients with tuberculosis and for other purposes necessary to qualify under the Medicare and Medicaid programs. At the discretion of the county executive, tuberculosis hospitals may become affiliated with a hospital in the community to enable the tuberculosis hospital to be fully utilized under all programs available.
(b) The superintendent of hospitals located in a county described under subsection (a) must be a qualified hospital administrator or an experienced physician selected by the governing board. The board shall delegate to the superintendent and all other personnel the duties of the board's respective positions.
As added by P.L.2-1993, SEC.7. Amended by P.L.119-2012, SEC.139.

IC 16-24-1-5
Governing board; membership; terms of office
Sec. 5. (a) When the county executive establishes a hospital for the care and treatment of persons with tuberculosis, the county executive shall appoint a governing board of the hospital. The board consists of four (4) members who are residents of the county, and at least two (2) of whom must be licensed physicians.
(b) The initial appointments are as follows:
(1) One (1) member for a term of four (4) years.
(2) One (1) member for a term of three (3) years.
(3) One (1) member for a term of two (2) years.
(4) One (1) member for a term of one (1) year.
(c) Appointments of successors are for terms of four (4) years. However, appointments to fill vacancies are for the unexpired term.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-6
Absences creating vacancy; excuse
Sec. 6. Failure of a member of the governing board to attend three (3) consecutive meetings of the board creates a vacancy in the member's office unless the absence is excused by formal action by the governing board.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-7
Compensation; expenses Sec. 7. The members of the governing board are not entitled to compensation for their services and are allowed their actual and necessary traveling and other expenses to be audited and paid in the same manner as the other expenses at the hospital by the county executive.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-8
Removal for cause; hearing
Sec. 8. A member of the governing board may be removed from office by the county executive for cause after the manager is given an opportunity to be heard.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-9
Board of managers in certain counties; membership; terms of office
Sec. 9. (a) This section applies to a county having a population of:
(1) more than three hundred thousand (300,000) but less than four hundred thousand (400,000); or
(2) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(b) The board of managers of the hospital consists of seven (7) members chosen by the county executive. The members must:
(1) be chosen without regard for political affiliation;
(2) be citizens of the county; and
(3) include at least two (2) licensed physicians.
(c) The term of office of each member of the board is four (4) years. The terms of not more than two (2) of the managers expire annually. The terms of the members of the board may not be altered. The initial appointments are for the respective terms of three (3) years, two (2) years, and one (1) year. Appointments of successors are for terms of four (4) years. Appointments to fill vacancies are for the unexpired term.
As added by P.L.2-1993, SEC.7. Amended by P.L.119-2012, SEC.140.

IC 16-24-1-10
Conflicts of interest
Sec. 10. A board member may not have a personal pecuniary interest in the furnishing of services to the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-11
President; vice president
Sec. 11. The board of managers shall elect from its members a president and at least one (1) vice president.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-12 Powers and duties of board of managers
Sec. 12. The board of managers has the following powers and duties:
(1) To appoint a superintendent of the hospital as an executive officer who shall manage the hospital on behalf of the board of managers. A superintendent appointed:
(A) after January 1, 1982, must:
(i) be experienced in administration and qualified by training to manage the hospital;
(ii) have a baccalaureate degree and at least three (3) years experience in administration in a hospital or related health care facility; and
(iii) have a graduate degree in health facility administration and have completed at least one (1) year residency in a hospital or equivalent experience; and
(B) on or before January 1, 1982, must:
(i) be experienced in administration and qualified by training to manage the hospital; and
(ii) have a graduate degree in health facility administration and have completed at least one (1) year residency in a hospital or an equivalent experience, or have a baccalaureate degree and at least three (3) years experience in administration in a hospital or related health care facility.
(2) To fix the salaries of the superintendent, the business manager, and other officers and employees within the limits approved by the county executive or the county fiscal body. The salaries are compensation in full for all services rendered.
(3) To determine the time required to be spent at the hospital by the superintendent in the discharge of the superintendent's duties.
(4) To supervise, manage, and control the hospital, and the hospital's grounds, buildings, officers, employees, and patients, and all matters relating to the government, discipline, contracts, and fiscal concerns of the hospital, and to make rules to carry out the purpose of the hospital.
(5) To inspect the hospital and be informed of the affairs and management of the hospital.
(6) To keep a proper record of the board's proceedings open at all times to the inspection of members, the county executive, the county fiscal body, and authorized representatives of the state department.
(7) To allow bills and accounts, including wages and salaries, without advertising the filing of claims, and to certify and transmit the bills and accounts to the county auditor for payment from appropriations made for that purpose by the county fiscal body.
(8) To make a detailed report to the county executive annually, and at the time as the executive directs, that includes the following: (A) Information on the operations of the hospital.
(B) The number of patients received and the methods and results of treatment.
(C) Detailed estimates of the money required during the ensuing year for all purposes, including maintenance, direction of buildings, repairs, renewals, extensions, improvements, betterments, replacements, and other necessary purposes.
(D) Other matters the county executive requires.
(9) To receive, administer, and hold for the benefit of the hospital, gifts, donations, bequests, and trusts of property of any nature or kind made or given to a hospital, and to agree to conditions and terms specified by the donor. The board is not required to account to any municipal, county, or state official concerning the disposition or use of this property or the income derived from the property except that the funds are subject to examination by the state board of accounts or the county executive. Gifts, donations, bequests, or trusts made or given before March 6, 1947, that are not administered by the board, come within the jurisdiction of the board for administration. Funds received from donors or income from gifts or bequests shall not be taken into account for expenditure in the preparation of the hospital budget.
(10) To determine, as of January 1 and July 1 of each year, whether the hospital is fully utilized by tuberculosis patients. If the board finds that the demand for care of tuberculosis patients does not warrant the full utilization of the hospital, the board may authorize the hospital to furnish care to persons suffering from chronic illnesses other than tuberculosis, upon terms and conditions of admission, treatment, care, and payment as the board prescribes.
(11) To meet at least one (1) time each month at a designated place in the county where the hospital is located, and at least one (1) time each year on the hospital premises.
(12) To expend hospital funds, advance tuition payments, or establish a tuition refund program for the education or professional improvement of nurses and other professional or technical employees for inservice training, seminars, or special courses of instruction, for the direct benefit to the hospital.
(13) To contract for the sharing or purchase of services with other hospitals when considered economically feasible by the board.
(14) To contract for services reasonably required for the operation and maintenance of the hospital, including the management of the hospital, on terms and conditions considered reasonable by the board.
(15) Upon the recommendation of the superintendent, to fix the compensation of hospital employees and adopt personnel and management policies that may include the following:
(A) An employee benefit program that provides for paid

vacations, sick leave, paid holidays, paid personal leave, and paid leave for purposes of attending educational seminars.
(B) Payment of advertising and placement fees for personnel and physicians.
(C) Programs for the benefit of the personnel, volunteers, or physicians that directly contribute to productivity or morale, at an annual cost not to exceed the lesser of the following:
(i) One quarter of one percent (0.25%) of total hospital revenues for the preceding calendar year.
(ii) Four thousand dollars ($4,000).
(D) Except as provided in section 15 of this chapter, a plan to provide coverage for the illness or accidental disability of hospital employees and insurance plans for hospital personnel from any insurance company licensed to transact business in Indiana.
(E) Pension and retirement plans for hospital personnel from any company authorized to do business in Indiana.
(F) Participation in the public employees' retirement fund subject to IC 5-10.3-6.
(G) Deferred compensation agreements with employees and other personnel. Deferred obligations may be funded by contracting with insurance companies licensed to transact business in Indiana.
(H) Payment of dues of the superintendent and department heads for membership in local, state, or national hospital or professional organizations if the board determines that those expenditures directly benefit the hospital.
(I) Operation of employee registries for part-time or temporary hospital employees.
Planned expenditures and programs shall be incorporated in the annual hospital budget subject to the approval of the county executive and the county fiscal body.
(16) To purchase insurance coverage for the protection of the hospital in amounts and under conditions the board considers reasonable and necessary, including liability or malpractice coverage for board members, the officers, employees, volunteers, and members of medical staff committees for omissions or acts committed in the performance of services for the hospital. The board may for the express purpose of acquiring malpractice coverage assist in the formation of a mutual insurance company that does not issue assessable policies.
(17) To expend hospital funds for the following:
(A) Reasonable expenses incurred by persons and their spouses who are interviewed for employment or for medical staff appointment.
(B) Reasonable moving expenses if the persons are employed or appointed.
(18) To use automated data processing systems to keep hospital records and to purchase, lease, operate, or contract for the use

of any automated data processing equipment subject to IC 5-17-1. Any major purchases or lease of data processing equipment or systems must be reviewed with the county data processing board.
(19) To dispose of the following:
(A) By sale or otherwise, personal property of limited or no use to the hospital without advertising, auctioning, or requesting bids if the salvage value does not exceed two thousand five hundred dollars ($2,500).
(B) Other personal property that the board considers no longer necessary for hospital purposes at public auction after an appraisal by three (3) disinterested owners of taxable real property in the county.
The board shall publish notice of the sale one (1) time at least seven (7) days before the date of the sale. The board shall determine the time, terms, and conditions of the sale.
(20) To enter into agreements with credit card companies or organizations authorized to do business in Indiana and to accept credit card payments for services provided.
(21) To contract for services of consultants, architects, or other professional persons or firms, including shared services or purchasing organizations, when considered necessary by the board or when not in conflict with this chapter.
(22) To purchase, construct, remodel, repair, enlarge, or acquire, including the leasing of county real property with lease back provisions for carrying out this chapter, a building within or outside the county for hospital purposes. If the building is located outside of the county, the board must receive the approval of the county executive and the county fiscal body of the county in which the hospital or building is located.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-13
Compliance with IC 36-1-12
Sec. 13. In the construction, alteration, remodeling, or repair of any building or other structure, a governing board shall comply with IC 36-1-12.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-14
Bids, proposals, or quotations submitted by trusts; requirements
Sec. 14. If a board of managers disposes of real property or awards a contract for the procurement of property by acceptance of bids, proposals, or quotations, a bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify the following:
(1) The beneficiary of the trust.
(2) The settlor empowered to revoke or modify the trust.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-15 Group insurance
Sec. 15. (a) This section applies to a county having a population of any of the following:
(1) More than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000).
(2) More than one hundred twenty-five thousand (125,000) but less than one hundred thirty-five thousand (135,000).
(3) More than one hundred eighty-five thousand (185,000) but less than two hundred fifty thousand (250,000).
(4) More than one hundred fifteen thousand (115,000) but less than one hundred twenty-five thousand (125,000).
(b) The board of managers of a hospital for the treatment of patients afflicted with tuberculosis or other diseases, including chronic diseases and those requiring convalescent care, that contracts with other counties for the treatment of the citizens of other counties, may provide not more than one-half (1/2) of the cost of a program of group life insurance and group health, accident, and hospitalization insurance for the hospital's employees. The members of the families and dependents of the employees may participate in a program of group health, accident, and hospitalization insurance at no cost to the hospital.
As added by P.L.2-1993, SEC.7. Amended by P.L.170-2002, SEC.108; P.L.119-2012, SEC.141.

IC 16-24-1-16
Business manager
Sec. 16. (a) The governing board shall appoint a business manager for a tuberculosis hospital located in the following counties:
(1) Having a consolidated city.
(2) Having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(3) Having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(b) The business manager is directly responsible to and serves at the pleasure of the governing board. The governing board shall prescribe the duties of the business manager.
As added by P.L.2-1993, SEC.7. Amended by P.L.119-2012, SEC.142.

IC 16-24-1-17
Powers and duties of business manager
Sec. 17. A business manager has the following powers and duties:
(1) To do the following:
(A) Keep proper and accurate daily accounts and records of the business and operations of the hospital in books and records provided for that purpose.
(B) Present the accounts and records to the board of managers, who shall incorporate the accounts and records in the governing board's annual report to the county executives. (2) To do the following:
(A) Collect, receive, and keep accounts for all money due the hospital.
(B) Report these matters at the monthly meetings of the board of managers.
(C) Transmit the money to the treasurer of the county within ten (10) days after each monthly meeting.
(3) Before entering upon the business manager's duties, to give a bond in the amount and with the sureties that the governing board determines to secure the faithful performance of the business manager's duties.
(4) To purchase, from the lowest and best bidder and within the hospital budget, all items or articles used in the hospital for the maintenance and subsistence of the patients, including food, groceries, meat, milk, medicine, and medical supplies. The governing board shall certify the bills for the purchases to the county executive and to the county auditor for payment as other claims against the county are paid. Payment shall be made from the funds appropriated for the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-18
Superintendent; powers and responsibilities
Sec. 18. The superintendent is the chief executive officer of the hospital and subject to the bylaws and rules of the hospital and to the powers of the board of managers. The superintendent has the following powers and responsibilities:
(1) To do the following:
(A) Equip the hospital and other necessary facilities for the following:
(i) The care and treatment of patients.
(ii) Use of officers and employees.
(B) In counties without a business manager or purchasing agent for the hospital, to purchase all necessary supplies.
(2) To do the following:
(A) Supervise and control the records, accounts, and buildings of the hospital and the hospital's internal affairs.
(B) Maintain discipline and enforce all rules, bylaws, and regulations adopted by the board of managers for the government, discipline, and management of the hospital and the hospital's employees and patients.
(3) To do the following:
(A) Appoint officers and employees for the efficient performance of hospital business.
(B) Prescribe officer and employee duties.
(C) For cause stated in writing, after an opportunity to be heard, discharge any officer or employee.
(4) To do the following:
(A) Keep proper accounts and records of the business and operations of the hospital. (B) Make an annual report to the board of managers, who shall incorporate the hospital records in the board's report to the county executive.
(5) To receive into the hospital, under the general direction of the board of managers, in the order of application, a person with tuberculosis in any form who meets either of the following conditions:
(A) Has resided in the county for at least one (1) year before applying for admission to the hospital.
(B) Is a resident of another county as provided in this chapter.
(6) To keep proper accounts and records of patient admissions, including name, age, sex, race, nationality, marital status, residence, occupation, and place of last employment.
(7) To do the following:
(A) Cause a careful examination to be made of the physical condition of persons admitted to the hospital.
(B) Provide for appropriate treatment of each patient.
(C) Keep records of the condition and treatment of each patient.
(8) To discharge from the hospital any patient who meets any of the following conditions:
(A) The patient willfully or habitually violates the rules.
(B) The patient does not have tuberculosis or who has recovered.
(C) The patient is no longer a suitable patient for treatment.
The superintendent shall make a full report of a patient's discharge at the next meeting of the board of managers.
(9) Before discharging the superintendent's duties, to give a bond in an amount and with sureties that the board of managers determines to secure the faithful performance of the superintendent's duties.
(10) If the hospital does not have a business manager, to do the following:
(A) Collect and receive money due to the hospital, except taxes and state-aid funds.
(B) Keep an accurate account of money due to the hospital and report the accounting at the monthly meetings of the board of managers.
(C) Transmit the money to the treasurer of the county within ten (10) days after each board meeting.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-19
Custodian of hospital money; receipts and disbursements
Sec. 19. The county treasurer is custodian of hospital money collected by the treasurer or deposited with the treasurer by the superintendent and shall disburse the money only upon warrant issued by the county auditor. The hospital money shall be known as the county tuberculosis hospital fund. As added by P.L.2-1993, SEC.7.

IC 16-24-1-20
Admission to hospital; applications; discrimination; payment for services
Sec. 20. (a) Any resident of the county in which the hospital is located who desires treatment in the hospital may apply in person to the superintendent or to a physician for examination. If the physician finds that the person has tuberculosis in any form, the physician may apply to the superintendent of the hospital for the person's admission. The superintendent shall forward application forms without charge to any physician in the county, upon request. If practicable, application for admission to the hospital shall be made upon the forms. Upon receipt of the application, if it appears that the patient has tuberculosis and if there is a vacancy in the hospital, the superintendent shall notify the person to appear at the hospital. The superintendent shall admit a person to the hospital if, after an examination, the superintendent is satisfied that the person has tuberculosis.
(b) All applications must meet the following conditions:
(1) State whether, in the judgment of the physician, the person is able to pay in whole or in part for the person's care and treatment.
(2) Be filed and recorded in a book kept for that purpose in the order of receipt.
(c) When the hospital is completed and ready for the treatment of patients, or whenever there are vacancies, admission shall be made in the order in which the names of applicants who are certified by the superintendent to have tuberculosis appear in the application book.
(d) A patient shall not be discriminated against because the patient or the patient's relatives contribute to the cost of the patient's maintenance, in whole or in part. A patient may not pay more for the patient's maintenance than the average per capita cost of maintenance, including a reasonable allowance for the interest on the cost of the hospital. An officer or employee of the hospital may not accept from any patient any fee, payment, or gratuity for services.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-21
Payment for care and treatment; liability
Sec. 21. (a) Whenever a patient is admitted to the hospital from the county in which the hospital is located, the superintendent shall inquire:
(1) as to the patient's circumstances; and
(2) of the relatives of the patient legally liable for the patient's support.
(b) If the patient or the patient's relatives are able to pay for the patient's care and treatment in whole or in part, the patient or the patient's relatives shall be directed to pay the treasurer of the hospital for the patient's support in proportion to the patient's or relatives'

financial ability, but not to exceed the actual per capita cost of maintenance.
(c) The superintendent has the same authority to collect the sum from the estate of the patient or the patient's relatives legally liable for the patient's support as is possessed by the township trustee as administrator of township assistance in similar circumstances. If the superintendent finds that the patient or the patient's relatives are not able to pay either in whole or in part the patient becomes a charge upon the county.
As added by P.L.2-1993, SEC.7. Amended by P.L.73-2005, SEC.165.

IC 16-24-1-22
Care and treatment of county nonresidents
Sec. 22. (a) If a county does not have a county tuberculosis hospital, the county executive may, by contract, arrange for the care and treatment of the county's citizens in a tuberculosis hospital in another county. The contract must state the minimum number of patients to be sent to the institution for any one (1) year and the amount of compensation to be paid by the county executive.
(b) The county fiscal body contracting for the care and treatment of tuberculosis patients shall appropriate out of that county's general fund sufficient money for the care and treatment of tuberculosis patients. The fund constitutes a special fund for the care and treatment of tuberculosis patients if the county has the right to levy a tax for that purpose.
(c) Any person residing in a county without a tuberculosis hospital who desires treatment in the hospital of another county may apply in writing to the county auditor of the county in which the person resides, on a form provided by the superintendent of the institution of the other county, with a physician's certificate stating that the physician has within ten (10) days examined the person, and that in the physician's judgment the person is suffering from tuberculosis. The auditor shall forward the application and certificate to the county executive. If the county executive finds that the facts in the application are true, the county executive shall record the county executive's findings and send the application to the superintendent of a county tuberculosis hospital with whom the county executive has contracted. After the patient is accepted, the county executive shall provide for transportation to and maintenance at the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-23
Care and treatment of county nonresidents; payment; liability
Sec. 23. (a) Whenever a superintendent receives an application for the admission of a patient with tuberculosis from the county executive of any other county, the superintendent shall notify the person to appear at the hospital if there is:
(1) a vacancy; and
(2) no pending application from a resident of the county in

which the hospital is located.
(b) If the superintendent is satisfied that the patient has tuberculosis, the superintendent shall admit the patient to the hospital. The patient is a charge against the county executive of the county sending the patient, at a rate to be fixed by the board of managers. The rate may not exceed the per capita cost of maintenance, including a reasonable allowance for interest on the costs of the hospital. The bill shall, when verified, be audited and paid by the auditor of that county.
(c) The county executive shall investigate the circumstances of the patient and of the patient's relatives legally liable for the patient's support, and has the same authority as the township trustee as administrator of township assistance to collect the cost of the patient's maintenance according to the patient's relatives' financial ability.
As added by P.L.2-1993, SEC.7. Amended by P.L.73-2005, SEC.166.

IC 16-24-1-24
Donations conditioned upon life annuity
Sec. 24. (a) This section applies as follows:
(1) Whenever the county executive of a county secures a site for a county tuberculosis hospital.
(2) When a citizen offers to donate United States bonds or other marketable bonds or securities readily convertible into money to the county for the purpose of erection of proper buildings, or providing equipment for the hospital upon the condition that the county pay an annuity to the donor or a designated member of the donor's family, annually, during the life of the donor or the designated member in an amount:
(A) equal to the annual interest on bonds or securities donated; or
(B) not to exceed five percent (5%) interest, annually, money donated.
(b) The county executive, with the consent of the county fiscal body, may contract with the donor, binding upon the county, for the annuity described in subsection (a) upon the delivery of the bonds, securities, or money to the county, if:
(1) the donor or designated family member is at least sixty (60) years of age at the time of the contract; and
(2) the county executive and county fiscal body finds that it is in the interest of the county to accept the donation and enter into the contract.
(c) If the donation is made by husband and wife jointly, the annuity may be paid to the husband and wife jointly so long as they both live, and to continue to the survivor if either dies, and if both the husband and wife were at least sixty (60) years of age at the time of entering into the contract.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-25 Inspection of hospitals; duties of resident officers
Sec. 25. (a) The resident officer of the hospital shall do the following:
(1) Admit the managers and the county executive or representatives of the managers and the county executive into every part of the hospital.
(2) Give the managers and the county executive access on demand to all hospital accounts and records and shall furnish copies, abstracts, and reports whenever required by the managers and the county executive.
(b) Hospitals established or maintained under this chapter are subject to inspection by an authorized representative of the county executive of the county. The resident officers shall do the following:
(1) Admit these representatives into every part of the hospital and the hospital's buildings.
(2) Give the representative access on demand to all records, reports, books, papers, and accounts pertaining to the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-26
Joint county hospitals; apportionment of costs; board; admissions
Sec. 26. (a) Two (2) or more counties may agree to establish and maintain a tuberculosis hospital.
(b) The county executives of counties proposing to cooperate may enter into an agreement to establish the hospital and shall apportion the cost among the counties cooperating according to the ratio of taxable property in the counties.
(c) The county executives of the counties constitute a board for the control of the tuberculosis hospital. The admission of patients must be based upon the population of the respective counties, but if there are not as many applications for admission as a county is entitled to, admission must be made in the order in which the applications are received.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-27
Application of IC 5-4-1, IC 5-4-5, IC 5-22, and IC 36-1-10 through IC 36-1-12
Sec. 27. IC 5-4-1, IC 5-4-5, IC 5-22, IC 36-1-10, IC 36-1-11, and IC 36-1-12 do not apply to this article unless this article specifies that the statute applies.
As added by P.L.2-1993, SEC.7. Amended by P.L.49-1997, SEC.50.



CHAPTER 2. OPERATION OF COUNTY TUBERCULOSIS HOSPITALS IN ALLEN, ST. JOSEPH, VANDERBURGH, AND MADISON COUNTIES

IC 16-24-2-2
"Contracting county" defined
Sec. 2. As used in this chapter, "contracting county" means a county that contracts with a county having a hospital for the care of patients.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-3
Board of managers; qualifications; terms of office; compensation; expenses
Sec. 3. (a) The county executive of the county owning the tuberculosis hospital shall appoint a board of managers for the hospital consisting of four (4) residents of the county. Two (2) of the members must be licensed and practicing physicians. Not more than two (2) of the members may belong to the same political party. The board is a body corporate and politic.
(b) The term of office of each member of the board is four (4) years and until a successor is appointed and qualified. However, the first term of one (1) of the members expires annually. The members of the governing board are entitled to receive annual salaries not to

exceed six hundred dollars ($600) each and payment for actual and necessary traveling and other expenses.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-4
Official visitor and inspector; term of office; compensation; duties; board of visitors
Sec. 4. (a) The county executive of a contracting county shall appoint an official visitor and inspector of the tuberculosis hospital and the patients from the contracting county. The term of office of the official visitor is three (3) years. The official visitor is not entitled to compensation for service but the official visitor's actual and necessary traveling and other expenses shall be paid by the hospital.
(b) An official visitor shall do the following:
(1) The following:
(A) Inspect the hospital.
(B) Visit the patients of the contracting county.
(C) Consult with the superintendent.
(D) Report to the county executive of the visitor's county monthly.
(2) With the tuberculosis agencies of the contracting county, prepare the documents necessary to admit patients from the contracting county.
(3) The following:
(A) Inspect and visit the patient in the patient's home.
(B) Investigate the patient's financial condition.
(C) Report to the county executive at the time the county executive approves the patient's admission.
(4) Transport the patients to and from the hospital.
(c) The official visitors of the contracting counties constitute the board of visitors. The board of visitors shall do the following:
(1) Meet quarterly at the hospital.
(2) Transact the business of their respective counties.
(3) Report to their respective county executives.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-5
Board of affiliation and public relation
Sec. 5. (a) The governing board shall create a board of affiliation and public relation, which consists of the following:
(1) The president.
(2) The superintendent.
(3) The medical director.
(4) The superintendent of nurses.
(5) An executive secretary, to be appointed by the president and superintendent.
(b) The board of affiliation and public relation shall cooperate with the county executives of the contracting counties and county executives' official visitors. As added by P.L.2-1993, SEC.7.

IC 16-24-2-6
Governing board; powers and duties
Sec. 6. The governing board has the following powers and duties:
(1) To manage the affairs, property, and patients of the hospital and all matters relating to the government, discipline, contracts, and the finances of the hospital.
(2) To make rules and regulations for the operation of the hospital.
(3) To meet monthly, inspect the hospital, and hold the board's annual meeting in July of each year.
(4) To keep the books and accounts of the hospital and keep minutes of the board's proceedings. All records are open to the inspection of the board's members, the county executives of the counties owning or contracting with the hospital, the state board of accounts, and other public agencies authorized by law to inspect the hospital.
(5) To adopt an annual budget for the hospital.
(6) To elect a president, at least one (1) vice president, a secretary, and a treasurer and to appoint a superintendent. The office of president and superintendent may be held by one (1) person and the superintendent may act without salary, but is entitled to receive traveling and other expenses necessary or incidental to the office.
(7) To accept and hold in trust for the hospital a grant or devise of land, gift, bequest, or other donation for the benefit of the hospital in accordance with the terms of the gift and as the board considers beneficial.
(8) To contract for the care and treatment of persons with tuberculosis and other diseases, including chronic diseases and those diseases requiring convalescent care.
(9) To certify all bills and accounts and transmit the bills and accounts to the county executive of the county owning the hospital, who shall, if the county executive finds the bills and accounts correct, pay the bills and accounts out of hospital money.
(10) To annually report upon the operation of the hospital to the county executive of the county.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-7
Superintendent; powers and duties
Sec. 7. (a) The superintendent is the chief executive officer of the hospital and is subject to bylaws, rules, and regulations of the hospital and to the board of managers and the board's president.
(b) The superintendent shall do the following:
(1) Equip the hospital for the care and treatment of patients and for the use of the officers and employees and to purchase, directly or if the county has a purchasing agent, through the

county purchasing agent, all necessary supplies and equipment. The superintendent shall determine the quality needed or the practicability of the articles requisitioned.
(2) The following:
(A) Supervise and control the records, accounts, and buildings of the hospital and the hospital's internal affairs.
(B) Maintain discipline.
(C) Enforce compliance with all rules, bylaws, and regulations adopted by the board of managers for the government, discipline, and management of the hospital and make further rules, regulations, and orders not inconsistent with those of the board of managers.
(3) The following:
(A) Appoint a licensed physician, as medical director, who has at least five (5) years experience in the treatment of tuberculosis.
(B) Employ doctors, department heads, nurses, and employees the licensed physician considers proper and necessary for the efficient performance of the business of the hospital.
(C) Prescribe staff duties, and discharge staff at the superintendent's discretion.
(4) Keep accurate accounts and records of the business and operations of the hospital and include the accounts and records in an annual report for the board of managers, who shall incorporate the accounts and records in the board's report to the county executive.
(5) Admit the following persons to the hospital in the order of application:
(A) A person:
(i) with tuberculosis in any form and other diseases the board of managers designates; and
(ii) who has resided in the county for at least one (1) year before the application for admission.
(B) Persons from other counties or states, as provided in this chapter.
(6) Keep records of the admission, physical condition, and treatment of each patient, including name, age, sex, color, marital condition, residence, occupation, and place of last employment.
(7) The following:
(A) Have a physical examination made of persons admitted to the hospital.
(B) Provide for the treatment of each patient according to the patient's need.
(C) Keep records of the condition of each patient when admitted and thereafter.
(8) Discharge and report to the board of managers concerning a patient who meets any of the following conditions:
(A) Willfully or habitually violates the rules of the hospital. (B) Does not have or has recovered from tuberculosis or other diseases designated by the board of managers.
(C) Is no longer a suitable patient for treatment.
(9) Hold clinics in all counties affiliated with the hospital, which must be arranged for and under the supervision of the official visitor of the contracting county.
(10) Receive and administer all gifts, bequests, and devises on behalf of the hospital. A gift of money shall, after the payment of all taxes, fees, costs, and other expenses, be deposited in the depository of the hospital designated by the county executive and shall be managed by the board of managers for the best interest of the hospital, according to the donor's conditions.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-8
Treasurer; duties
Sec. 8. (a) The treasurer shall do the following:
(1) Collect and receive all money due the hospital in the name of the hospital and deposit the money in a bank designated by the county executive.
(2) Keep an accurate account of the money collected and received and make a written report to the board of managers, at their regular monthly meeting.
(3) Before entering upon the treasurer's duties, post a bond in an amount determined by the board of managers to secure faithful performance.
(b) The board of managers shall transmit the funds to the treasurer of the county within ten (10) days after the meeting. The treasurer shall place the funds in a special fund for the exclusive use of the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-9
Application for admission; examination; payment for care and treatment
Sec. 9. (a) Any resident of the county may apply in person to the hospital for treatment or to a physician for examination. If the physician finds that the person has tuberculosis in any form, the physician may apply to the superintendent of the hospital for admission.
(b) The superintendent shall forward application forms to any physician in the county, upon request and without charge. If practicable, applications for admission to the hospital shall be made upon these forms.
(c) If:
(1) the superintendent receives an application from a person who appears to have tuberculosis; and
(2) there is a vacancy in the hospital;
the superintendent shall notify the person named in the application to appear at the hospital. (d) If, upon examination of the patient, the superintendent is satisfied that the patient has tuberculosis and has made the proper financial arrangement for care and treatment, to the extent of the patient's ability, the superintendent shall admit the patient to the hospital.
(e) All applications must:
(1) state whether the person is able to pay, in whole or in part, for care and treatment at the hospital; and
(2) be filed and kept as a permanent record.
(f) The hospital may not discriminate against any patient because the patient or the patient's relatives contribute to the cost of the patient's maintenance. An officer or employee of the hospital may not accept from any patient any fee, payment, or gratuity for services.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-10
Patient's financial circumstances; inquiry; payment according to ability
Sec. 10. Whenever a patient is admitted to the hospital from the county in which the hospital is situated, the superintendent shall inquire into the circumstances of the patient and of the relatives of the patient legally liable for the patient's support. If the superintendent finds that the patient or the patient's relatives are able to pay for care and treatment, in whole or in part, the superintendent shall direct the patient or the patient's relatives to pay to the treasurer of the hospital a specified amount each week, in proportion to the patient's or the patient's relatives' financial ability. The hospital has the same authority to collect from the estate of the patient, or the patient's relatives legally liable for the patient's support, as the township trustee as administrator of township assistance in similar cases. If the patient or the patient's relatives are not able to pay, either in whole or in part, the care and treatment become a charge upon the county.
As added by P.L.2-1993, SEC.7. Amended by P.L.73-2005, SEC.167.

IC 16-24-2-11
Care and treatment of county nonresidents; contract; appropriation; tax levy
Sec. 11. (a) The county executive of a county without a tuberculosis hospital may, by contract, arrange for the care and treatment of the county's citizens in a tuberculosis hospital in another county. The contract must fix the minimum number of patients to be sent to the hospital for any year and the amount of compensation to be paid for the care and treatment of those patients. The compensation must not exceed the actual cost of the operation of the hospital plus the interest charge on the bonded indebtedness of the hospital.
(b) The county fiscal body of the county contracting for the care and treatment of tuberculosis patients shall appropriate an amount out of the county general fund sufficient for the care and treatment

of tuberculosis patients and this fund constitutes a special fund. The county may levy a tax for this purpose or the county executive may pay the hospital out of the general fund.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-12
Nonresidents' application for admission
Sec. 12. Any person in need of treatment and who resides in a county without a tuberculosis hospital may apply in writing to the county auditor or official visitor of the county on a form to be provided by the official visitor of the county with a physician's certificate on a form furnished by the official visitor, stating that the physician has, within ten (10) days, examined the person, and that, in the physician's judgment, the person has tuberculosis. The auditor shall forward the application and certificate to the county executive. If the county executive finds the application to be true, the board shall make a record and send the application to the superintendent of the hospital. After the patient is accepted by the hospital, the county executive shall provide transportation to and from the hospital and maintenance at the hospital as provided in the contract or arrangement. All blanks provided for in this section shall be furnished by the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-13
Admission of nonresidents; liability for care and treatment
Sec. 13. (a) Whenever the superintendent receives an application for the admission of a patient from another county, the superintendent shall notify the person to appear at the hospital if the following conditions are met:
(1) It appears that the person has tuberculosis, or a similar disease.
(2) There is a vacancy in the hospital.
(3) There is no pending application from a patient residing in the county in which the hospital is located.
(b) If, upon personal examination of the patient by the medical staff of the hospital, the superintendent determines that the patient has tuberculosis, the superintendent shall admit the patient to the hospital. The patient is a charge against the executive of the county sending the patient, at a rate to be fixed by the board of managers but not to exceed the per capita cost of maintenance, including a reasonable allowance for interest on the cost of the hospital. The bill shall, when verified, be paid by the auditor of the county. The county executive of the contracting county shall investigate the circumstances of the patient and of the patient's relatives legally liable for the patient's support. The county executive has the same authority as a township trustee as administrator of township assistance in similar cases to collect, according to the patient's or the patient's relatives' financial ability, the cost of the maintenance.
As added by P.L.2-1993, SEC.7. Amended by P.L.73-2005, SEC.168.
IC 16-24-2-14
Access to books and records
Sec. 14. The officers of the hospital shall admit the governing board, the county executive, the representatives of the state board of accounts, and all other public agencies having legal authority into every part of the hospital and give these persons access, on demand, to all books, papers, accounts, and records pertaining to the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-15
Joint county hospitals; allocation of costs; board of managers; admissions pro rata and otherwise
Sec. 15. (a) At least two (2) counties may agree to establish and maintain a tuberculosis hospital.
(b) The county executive of each county proposing to cooperate may enter into an agreement to establish the hospital and shall apportion the cost of establishing and maintaining the hospital among the cooperating counties, according to the ratio of taxable property in the counties. Each county executive shall appoint an equal number of the members of the board of managers but shall not appoint more than two (2) members. The number of patients admitted from the cooperating counties shall be based on the population of the counties. If there are not as many applications for admission as a county is entitled to, admission is made in the order the applications are received or as agreed among the cooperating counties.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-16
Nonprofit hospitals; county aid
Sec. 16. Whenever an association is incorporated under Indiana law as a nonprofit corporation, for the purpose of constructing, operating, and maintaining a hospital to treat and care for persons with tuberculosis or other diseases, the county executive of the county in which the hospital is located may:
(1) lease or convey the hospital of the county to the corporation; and
(2) give financial aid to:
(A) maintain and operate the hospital; and
(B) pay for the treatment of county residents.
As added by P.L.2-1993, SEC.7.



CHAPTER 3. CONVEYANCE OR ASSIGNMENT OF REAL AND PERSONAL PROPERTY BY A COUNTY TO AN ASSOCIATION INCORPORATED FOR PREVENTION AND TREATMENT OF TUBERCULOSIS

IC 16-24-3-2
Petition for conveyance or assignment
Sec. 2. A county tuberculosis association that qualifies for a conveyance or an assignment of real or other property under this chapter may file a petition with the county executive. The petition must meet the following conditions:
(1) Describe the property sought.
(2) Set out facts in support of the association's qualification.
(3) Be verified under oath of the president and secretary of the association.
(4) Include two (2) executed copies of the proposed agreement for the future and perpetual operation of the clinic without expense to the county.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-3
Investigation of petitioner
Sec. 3. The county executive shall convey or assign the property to the petitioner if the board finds the following:
(1) The petitioner is qualified to receive the property described in the petitioner's petition. (2) It is in the best interest of the county to convey or assign the property.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-4
Ordinance authorizing conveyance or assignment
Sec. 4. (a) The county auditor shall call a meeting of the county fiscal body to consider the matter.
(b) If the county fiscal body confirms the finding of the county executive by a two-thirds (2/3) vote of all members of the fiscal body, the county fiscal body shall adopt an ordinance authorizing the board to execute the contract on behalf of the county and to convey or assign the property.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-5
Contract to convey or assign property
Sec. 5. The county executive shall execute the contract and the conveyance or assignment of property and deliver the conveyance or assignment to the petitioner, retaining a copy of the executed contract that shall be entered in the official minutes of the board.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-6
Conditions on conveyance or assignment
Sec. 6. The county may not convey or assign the property unless the following conditions are met:
(1) The property is separate and apart from county property used for other county purposes.
(2) The deed and contract of conveyance of real property contains a stipulation that the real property reverts to the grantor county if the grantee fails or neglects in the future to operate the clinic for the purposes set out in the contract.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-7
Continuing county obligation to tuberculosis patients
Sec. 7. This chapter does not relieve the county from the obligation to care for and treat tuberculosis patients, including the treatment of advanced cases in hospitals, either within or outside the county.
As added by P.L.2-1993, SEC.7.






ARTICLE 25. HOSPICE PROGRAMS

CHAPTER 1. REPEALED



CHAPTER 1.1. DEFINITIONS

IC 16-25-1.1-2
"Applicant"
Sec. 2. "Applicant" means a person that applies for a license or an approval for a hospice program under IC 16-25-3.
As added by P.L.256-1999, SEC.12.

IC 16-25-1.1-3
"Hospice"
Sec. 3. "Hospice" means a person that owns or operates a hospice program in Indiana.
As added by P.L.256-1999, SEC.12. Amended by P.L.58-2000, SEC.2.

IC 16-25-1.1-4
"Hospice program"
Sec. 4. (a) "Hospice program" means a specialized form of interdisciplinary health care provided in Indiana that is designed to alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phase of a terminal illness or disease and that:
(1) uses an interdisciplinary team that is under the direction of a physician licensed under IC 25-22.5 to provide a program of planned and continual care for terminally ill patients and their families, including:
(A) participation in the establishment of the plan of care;
(B) provision or supervision of hospice services;
(C) periodic review and updating of the plan of care for each hospice program patient; and
(D) establishment of policies governing the day to day provision of hospice services;
(2) must provide a continuum of care, including twenty-four (24) hour availability of:
(A) nursing services, physician services, drugs, and biologicals;
(B) other services necessary for care that is reasonable and necessary for palliation and management of terminal illnesses and related conditions; and
(C) bereavement counseling;
in a manner consistent with accepted standards of practice; and
(3) meets the minimum standards for certification under the Medicare program (42 U.S.C. 1395 et seq.) and complies with

the regulations for hospices under 42 CFR 418.1 et seq.
(b) The term includes inpatient services provided by a hospice in compliance with 42 CFR 418.1 et seq.
(c) The term does not include services provided by a hospital, a health facility, an ambulatory outpatient surgical center, or a home health agency unless the entity has a distinct hospice program.
As added by P.L.256-1999, SEC.12. Amended by P.L.58-2000, SEC.3.

IC 16-25-1.1-5
"Hospice program patient"
Sec. 5. "Hospice program patient" means a patient who:
(1) has been diagnosed by a licensed physician as having a terminal illness;
(2) has a prognosis for a life expectancy in accordance with 42 CFR 418.3; and
(3) receives hospice services from a hospice program.
As added by P.L.256-1999, SEC.12.

IC 16-25-1.1-6
"Hospice services"
Sec. 6. "Hospice services" means:
(1) palliative care for the physical, psychological, social, spiritual, and other special needs of a hospice program patient during the final stages of a hospice program patient's terminal illness; and
(2) care for the psychological, social, spiritual, and other needs of the hospice program patient's family before and after the hospice program patient's death;
that is directed by an interdisciplinary team.
As added by P.L.256-1999, SEC.12.

IC 16-25-1.1-7
"Interdisciplinary team"
Sec. 7. "Interdisciplinary team" means a group of individuals who provide or supervise the care and services offered by the hospice program that includes at least a licensed physician, a registered nurse, a social worker, and a pastoral or other counselor, all of whom must be employees or volunteers of the hospice program.
As added by P.L.256-1999, SEC.12.

IC 16-25-1.1-8
"Person"
Sec. 8. "Person" means an individual, a corporation, a limited liability company, a partnership, or other legal entity that does business in Indiana.
As added by P.L.256-1999, SEC.12. Amended by P.L.58-2000, SEC.4.

IC 16-25-1.1-9 "Terminal illness"
Sec. 9. "Terminal illness" means a life threatening illness with a limited prognosis.
As added by P.L.256-1999, SEC.12.



CHAPTER 2. POSSESSION OF CERTAIN DRUGS AND OTHER HEALTH CARE ITEMS

IC 16-25-2-2
Vaccines
Sec. 2. (a) An employee of a hospice who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport a vaccine in order to administer the vaccine to:
(1) the hospice's employees or a hospice patient or home health patient; or
(2) family members of a patient;
under the order of a licensed physician.
(b) An employee described in subsection (a) who purchases, stores, or transports a vaccine under this section must ensure that a standing order for the vaccine:
(1) is signed and dated by a licensed physician;
(2) identifies the vaccine covered by the order;
(3) indicates that appropriate procedures are established for responding to any adverse reaction to the vaccine; and
(4) directs that a specific medication or category of medication be administered if a recipient has an adverse reaction to the vaccine.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-3
Other drugs
Sec. 3. An employee of a hospice who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport the following drugs in order to administer to a hospice patient or home health patient, in accordance with section 5 of this chapter:
(1) Any of the following items in a sealed portable container in a size determined by the dispensing pharmacist:
(A) Up to one thousand (1,000) milliliters of nine-tenths of one percent (0.9%) sodium chloride intravenous infusion.
(B) Up to one thousand (1,000) milliliters of five percent (5%) dextrose in water injection.
(2) Not more than five (5) dosage units of each of the following

items, each in an individually sealed, unused container:
(A) Heparin sodium lock flush in a concentration of ten (10) units per milliliter, one hundred (100) units per milliliter, or one thousand (1,000) units per milliliter.
(B) Epinephrine HCl solution in a concentration of one (1) to one thousand (1,000).
(C) Diphenhydramine HCl solution in a concentration of fifty (50) milligrams per milliliter.
(D) Methylprednisolone in a concentration of one hundred twenty-five (125) milligrams per two (2) milliliters.
(E) Naloxone in a concentration of up to one (1) milligram per milliliter in a two (2) milliliter vial.
(F) Glucagon in a concentration of one (1) milligram per milliliter.
(G) Furosemide in a concentration of ten (10) milligrams per milliliter.
(H) Lidocaine two and one-half percent (2.5%) and prilocaine two and one-half percent (2.5%) cream in a five (5) gram tube.
(I) Lidocaine HCl solution in a concentration of one percent (1%) in a two (2) milliliter vial.
(J) Urokinase five thousand (5,000) units per a one (1) milliliter vial.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-4
Transportation of drugs in sealed portable containers by pharmacist or nurse
Sec. 4. An employee of a hospice who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport drugs in a sealed portable container under this chapter only if the hospice has established written policies and procedures to ensure the following:
(1) That the container is handled properly with respect to storage, transportation, and temperature stability.
(2) That a drug is removed from the container only on the written or oral order of a licensed physician.
(3) That the administration of a drug in the container is performed in accordance with a specific treatment protocol.
(4) That the hospice maintains a written record of the dates and times the container is in the possession of a licensed pharmacist, registered nurse, or licensed practical nurse.
(5) That the hospice require an employee who possesses the container to submit a daily accounting of all drugs and devices in the container to the hospice in writing.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-5
Administering drugs by pharmacist or nurse
Sec. 5. An employee of a hospice who: (1) is a licensed pharmacist, registered nurse, or licensed practical nurse; and
(2) administers a drug listed in section 3 of this chapter;
may administer the drug only in the residence of a hospice patient or home health patient under the order of a licensed physician in connection with the provision of emergency treatment or the adjustment of parenteral drug therapy or vaccine administration.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-6
Physician's orders to pharmacist or nurse to administer drugs
Sec. 6. (a) If an employee of a hospice who is a licensed pharmacist, registered nurse, or licensed practical nurse administers a drug listed in section 3 of this chapter under the oral order of a licensed physician, the physician shall promptly send a signed copy of the order to the hospice.
(b) Not more than twenty (20) days after receiving an order under subsection (a), the hospice shall send a copy of the order, as signed by and received from the physician, to the dispensing pharmacy.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-7
Duties of pharmacist regarding drug containers
Sec. 7. A pharmacist who dispenses a sealed portable container under this chapter shall ensure that the container:
(1) is designed to allow access to the contents of the container only if a tamperproof seal is broken;
(2) bears a label that lists the drugs in the container and provides notice of the container's expiration date; and
(3) remains in the pharmacy or under the control of a licensed pharmacist, registered nurse, or licensed practical nurse.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-8
Honoring nurse's orders
Sec. 8. If a home health agency or hospice patient's care or treatment is being managed, directed, or provided by an advanced practice nurse licensed under IC 25-23, that nurses's orders will be honored, unless it will cause the home health agency or hospice to be unreimbursed for their service.
As added by P.L.105-1998, SEC.1.



CHAPTER 3. LICENSURE OF HOSPICES

IC 16-25-3-2
Licensee permitted to provide hospice services
Sec. 2. A license issued or approval granted under this chapter authorizes the owner or operator of a hospice program to provide hospice services.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-2.5
Administration of chapter
Sec. 2.5. The state department shall administer this chapter with the advice of the health care facility advisory council established by IC 16-19-15-1.
As added by P.L.12-2004, SEC.4. Amended by P.L.156-2011, SEC.19; P.L.197-2011, SEC.62; P.L.6-2012, SEC.116.

IC 16-25-3-3
Application
Sec. 3. (a) An applicant shall submit an application for a hospice license or for approval of a hospice program on a form prescribed by the state department.
(b) The applicant shall attach to the application evidence of the applicant's ability to comply with the minimum standards established for licensure under this article.
(c) The application must contain the following information:
(1) The applicant's name.
(2) The type of hospice program the applicant will own or operate.
(3) The location of the hospice program owned or operated by the applicant.
(4) The name of the individual or individuals responsible for the day to day operation of the hospice program owned or operated by the applicant. As added by P.L.256-1999, SEC.13.

IC 16-25-3-4
Requirements for license or approval; tax warrant list
Sec. 4. (a) To obtain a license or approval under this chapter, the hospice program owned or operated by the applicant must:
(1) meet the minimum standards for certification under the Medicare program (42 U.S.C. 1395 et seq.) and comply with the regulations for hospices under 42 CFR 418.1 et seq.; or
(2) be certified by the Medicare program.
(b) If the department of state revenue notifies the department that a person is on the most recent tax warrant list, the department shall not issue or renew the person's license until:
(1) the person provides to the department a statement from the department of state revenue indicating that the person's tax warrant has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.256-1999, SEC.13. Amended by P.L.172-2011, SEC.116.

IC 16-25-3-5
Provisional license
Sec. 5. The state department:
(1) may issue a provisional license or approval to an applicant that is operating a hospice program before September 1, 1999, if the hospice program is certified by:
(A) the Medicare program; or
(B) the state under IC 16-25-1 (before its repeal); and
(2) may not issue a license or grant approval to an applicant that is not operating a hospice program before September 1, 1999, unless the state department:
(A) surveys the hospice program; and
(B) finds that the hospice program complies with section 6(a) of this chapter.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-6
Initial survey of program; issuance or nonissuance of license
Sec. 6. (a) If, after conducting an initial survey of a hospice program, the state department finds that the hospice program owned or operated by the applicant complies with this article, the state department shall:
(1) approve the application; and
(2) issue a hospice license or grant approval to the applicant.
(b) If, after conducting an initial survey of a hospice program, the state department finds that the hospice program owned or operated by the applicant does not comply with this article, the state department shall:
(1) deny the application; and (2) notify the applicant in writing of the denial and the specific reasons for denying the application.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-7
Expiration of license
Sec. 7. (a) A license issued or approval granted under this chapter expires one (1) year after the date of issuance.
(b) A hospice program may renew its license or approval under procedures approved by the state department.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-8
Employees of hospice
Sec. 8. An employee of a hospice licensed or approved under this chapter who:
(1) provides hospice services only as an employee of the hospice; and
(2) does not receive compensation for providing the services, other than wages from the hospice;
is not required to obtain a hospice license or approval under this chapter.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-9
License required for persons providing services
Sec. 9. A person may not:
(1) provide hospice services; or
(2) represent to the public that the person provides hospice services;
unless the person holds a license issued or approval granted by the state department under this chapter.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-10
Unlicensed persons not permitted to use "hospice" to describe services
Sec. 10. A person that is not licensed or approved to own or operate a hospice program under this chapter may not use:
(1) the word "hospice" in a title or description of a facility, an organization, a program, a service provider, or a service; or
(2) any words, letters, abbreviations, or insignia indicating or implying that the person holds a license or has approval to provide hospice services.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-11
Third party billing notice
Sec. 11. A hospice that provides to a hospice program patient notice concerning a third party billing for a hospice service provided

to the hospice program patient shall ensure that the notice:
(1) conspicuously states that the notice is not a bill;
(2) does not include a tear-off portion; and
(3) is not accompanied by a return mailing envelope.
As added by P.L.178-2003, SEC.5.



CHAPTER 4. HOSPICE LICENSE FEES

IC 16-25-4-2
Administrative costs
Sec. 2. The fees collected by the state department under section 1 of this chapter shall be used by the state department to pay the administrative costs of the hospice licensing and approval program under this article.
As added by P.L.256-1999, SEC.14.



CHAPTER 5. PENALTIES, ENFORCEMENT ACTIONS, AND GRIEVANCE PROCEDURES

IC 16-25-5-2.5
Rules; establishing guidelines
Sec. 2.5. (a) The state department shall adopt rules under IC 4-22-2 to establish guidelines that require the state department to conduct a survey of a hospice program licensed or approved under IC 16-25-3 at least once every one (1) to three (3) years.
(b) In establishing the guidelines required under subsection (a), the state department shall consider the following:
(1) A change in ownership of a hospice program.
(2) A change in management of a hospice program.
(3) A finding that a hospice program violated a federal condition of participation for hospice licensure.
As added by P.L.142-2001, SEC.1.

IC 16-25-5-3
Actions that may be taken; grounds
Sec. 3. (a) The state department may take any of the following actions against the owner or operator of a licensed or approved hospice program on any of the grounds listed in subsection (b):
(1) Issue a letter of correction.
(2) Issue a probationary license.
(3) Conduct a resurvey.
(4) Deny renewal of a license.
(5) Suspend a license.
(6) Revoke a license.
(7) Impose a civil penalty in an amount not to exceed ten thousand dollars ($10,000).
(b) The state department may take any action listed under subsection (a) against a hospice on any of the following grounds: (1) A material violation by the hospice program of a provision of this article.
(2) Authorizing, aiding, or abetting the commission of a violation of law by the hospice program.
(3) Conduct or practice by the hospice program that the state department finds detrimental to the welfare of the hospice program's patients.
As added by P.L.256-1999, SEC.15.

IC 16-25-5-4
Complaints; investigations
Sec. 4. (a) The state department shall investigate any hospice program about which the state department receives a complaint from a hospice program patient or a member of a hospice program patient's family.
(b) The state department shall establish and maintain a statewide, toll free telephone line continuously open to receive reports of problems regarding hospice programs.
As added by P.L.256-1999, SEC.15.

IC 16-25-5-5
Reports to attorney general
Sec. 5. (a) The state department shall investigate a report of an unlicensed hospice or unapproved hospice program and report the state department's findings to the attorney general.
(b) The attorney general, upon receiving a report of an unlicensed hospice or unapproved hospice program, may do any of the following:
(1) Seek an injunction in the circuit or superior court of the county in which the unlicensed hospice or unapproved hospice program is located or in the circuit or superior court of Marion County.
(2) Seek relief under IC 4-21.5, including a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each day of unlicensed or unapproved operation.
(3) Seek criminal penalties as provided by section 8 of this chapter.
As added by P.L.256-1999, SEC.15.

IC 16-25-5-6
Appeals
Sec. 6. A person aggrieved by an action of the state department under this article may appeal the action under IC 4-21.5-5.
As added by P.L.256-1999, SEC.15.

IC 16-25-5-7
Appeals panel
Sec. 7. (a) For an appeal under section 6 of this chapter, the executive board shall appoint an appeals panel consisting of three (3) members as follows: (1) One (1) member of the executive board.
(2) One (1) attorney admitted to the practice of law in Indiana.
(3) One (1) individual with qualifications determined by the executive board.
(b) An employee of the state department may not be a member of the appeals panel.
(c) The appeals panel shall conduct proceedings for review of an order issued by an administrative law judge under this chapter. The appeals panel is the ultimate authority under IC 4-21.5.
(d) The costs of the proceedings, including the fees of the appeals panel, shall be paid as follows:
(1) By the hospice, if the appeals panel finds in favor of the state department.
(2) By the state department, if the appeals panel finds in favor of the hospice.
As added by P.L.256-1999, SEC.15.

IC 16-25-5-8
Offering hospice services without license a misdemeanor
Sec. 8. A person who knowingly or intentionally:
(1) represents to the public that the person offers hospice services; or
(2) owns or operates a hospice program;
without a license issued or approval granted under this article commits a Class A misdemeanor.
As added by P.L.256-1999, SEC.15.



CHAPTER 6. CRIMINAL HISTORY OF HOSPICE OWNERS, OPERATORS, EMPLOYEES, AND VOLUNTEERS

IC 16-25-6-2
Employee's or volunteer's criminal history
Sec. 2. (a) A person who owns or operates a hospice program shall apply, not more than three (3) business days after the date that an employee or a volunteer begins to provide hospice services, for a copy of the employee's or volunteer's limited criminal history from the Indiana central repository for criminal history information under IC 10-13-3.
(b) A hospice program may not employ an individual or allow a volunteer to provide hospice services for more than three (3) business days without applying for that individual's or volunteer's limited criminal history as required by subsection (a).
As added by P.L.256-1999, SEC.16. Amended by P.L.2-2003, SEC.45.

IC 16-25-6-3
Employment of certain individuals prohibited
Sec. 3. (a) Except as provided in subsection (b), a person who owns or operates a hospice program may not employ an individual or allow a volunteer to provide hospice services if that individual's or volunteer's limited criminal history indicates that the individual or volunteer has:
(1) been convicted of rape (IC 35-42-4-1);
(2) been convicted of criminal deviate conduct (IC 35-42-4-2);
(3) been convicted of exploitation of an endangered adult (IC 35-46-1-12);
(4) had a judgment entered against the individual for failure to

report battery, neglect, or exploitation of an endangered adult (IC 35-46-1-13); or
(5) been convicted of theft (IC 35-43-4), if the conviction for theft occurred less than ten (10) years before the individual's employment application date.
(b) A hospice program may not employ an individual or allow a volunteer to provide hospice services for more than twenty-one (21) calendar days without receipt of that individual's or volunteer's limited criminal history required by section 2 of this chapter, unless the Indiana central repository for criminal history information under IC 10-13-3 is solely responsible for failing to provide the individual's or volunteer's limited criminal history to the hospice program within the time required under this subsection.
As added by P.L.256-1999, SEC.16. Amended by P.L.2-2003, SEC.46.

IC 16-25-6-4
Fees
Sec. 4. (a) A person who owns or operates a hospice program is responsible for the payment of fees under IC 10-13-3-30 and other fees required under section 2 of this chapter.
(b) This subsection does not apply to a hospice program volunteer. A hospice program may require an individual who applies to the hospice program for employment to provide hospice services:
(1) to pay the fees described in subsection (a) to the hospice program at the time the individual submits an application for employment; or
(2) to reimburse the hospice program for the payment of the fees described in subsection (a).
As added by P.L.256-1999, SEC.16. Amended by P.L.2-2003, SEC.47.

IC 16-25-6-5
Violations
Sec. 5. A person who:
(1) owns or operates a hospice program; and
(2) violates section 2 or 3 of this chapter;
commits a Class A infraction.
As added by P.L.256-1999, SEC.16.



CHAPTER 7. DISCLOSURE REQUIREMENTS

IC 16-25-7-2
Contents of disclosure document
Sec. 2. The disclosure document required under section 1 of this chapter must contain at least the following:
(1) A description of all hospice services provided by the hospice program, including the:
(A) types of nursing services;
(B) other services;
(C) specific services available during the progressive stages of the terminal illness and thereafter; and
(D) a statement that the extent of hospice services and supplies are dispensed based on the hospice program patient's individual needs as determined by the interdisciplinary team.
(2) An explanation of the hospice program's internal complaint resolution process.
(3) A statement that the hospice program patient has the right to participate in the planning of the patient's care.
(4) A statement that a hospice program patient may refuse any component of hospice services offered by the hospice program.
(5) A statement that a hospice employee may provide supplies to a:
(A) hospice program patient; or
(B) hospice program patient's family;
in addition to the supplies provided by the hospice program, but the employee may only be reimbursed for the supplies by providing a written receipt to the hospice program patient or the hospice program patient's family.
(6) A statement that the hospice program patient may request the hospice program to provide, on a monthly basis, an itemized statement of services and supplies delivered to the patient, as submitted to the patient's payor.
(7) The toll free number established by the state department under IC 16-25-5-4 to receive complaints from hospice program patients and the family members of hospice program patients regarding the hospice program.
As added by P.L.256-1999, SEC.17.

IC 16-25-7-3
Plan of care Sec. 3. The hospice program must:
(1) include in the plan of care the professional disciplines that will furnish the care to the patient and the frequency of visits proposed to be furnished; and
(2) advise the hospice program patient of any change in the plan of care.
As added by P.L.256-1999, SEC.17.






ARTICLE 26. MATERNITY HOMES

CHAPTER 1. REGISTRATION OF MATERNITY HOMES

IC 16-26-1-2
Rules
Sec. 2. The state department shall adopt rules under IC 4-22-2 to register maternity homes.
As added by P.L.2-1993, SEC.9.

IC 16-26-1-3
Confidentiality of records; application of section
Sec. 3. (a) This section does not apply to the following:
(1) A proceeding involving the registration of a maternity home.
(2) A court proceeding.
(3) A tax audit.
(b) The state department may not disclose, in a manner that identifies an individual pregnant woman, information received through filed forms, reports, registration, inspection, or other means specified in a rule adopted under IC 16-19-3-4.
As added by P.L.2-1993, SEC.9.

IC 16-26-1-4
Tax credit; required information
Sec. 4. A maternity home operator that seeks to claim a tax credit under IC 6-3.1-14 for operating a maternity home that is registered under this chapter shall file with the state department a form provided by the state department certifying the following information:
(1) The tax credit the maternity home operator desires to claim for the taxable year.
(2) Information on each pregnant woman claimed, including the following:
(A) Name.
(B) Last known address.
(C) Dates resided with maternity home operator.
(D) Current status of pregnancy.
(E) Date or expected date of delivery. As added by P.L.2-1993, SEC.9.



CHAPTER 2. MATERNITY ASSISTANCE DEVELOPMENT FUND

IC 16-26-2-2
Fund defined
Sec. 2. As used in this chapter, "fund" refers to the maternity assistance development fund.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-3
Maternity assistance development fund; establishment; purpose
Sec. 3. The maternity assistance development fund is established for the purpose of making grants to eligible applicants in accordance with this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-4
Maternity assistance development fund; administration; rules
Sec. 4. The state department shall administer the fund. The state department may adopt rules under IC 4-22-2 for the administration of the fund and this chapter.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-5
Maternity assistance development fund; grants, gifts, and contributions
Sec. 5. The state department may receive and accept for deposit in the fund grants, gifts, and contributions from public and private sources, including on behalf of the state grants from the federal government.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-6
Federal funding
Sec. 6. The state department shall apply for federal funding that becomes available to the state for activities associated with maternity homes.
As added by P.L.2-1993, SEC.9.
IC 16-26-2-7
Maternity assistance development fund; administrative expenses
Sec. 7. The expenses of administering the fund shall be paid from the money in the fund.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-8
Maternity assistance development fund; investment
Sec. 8. The treasurer of state shall invest the money not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest shall be deposited in the fund.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-9
Maternity assistance development fund; reversion
Sec. 9. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-10
Fund grants; eligibility; application; forms
Sec. 10. To be eligible to receive a grant from the fund, an applicant must apply to the state department on forms provided by the state department.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-11
Fund grants; purposes
Sec. 11. The state department may approve a grant to a registered maternity home for any of the following purposes:
(1) To expand, create, or improve facilities.
(2) To provide educational assistance, prenatal or child care classes, or job training for pregnant women.
(3) To provide equipment or supplies so that more pregnant women may be assisted.
(4) To provide training for staff or personnel of the maternity home.
(5) To provide temporary residence for pregnant women.
(6) To provide or improve prenatal services for pregnant women that have no access to other prenatal services.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-12
Fund grants; considerations in approving applications
Sec. 12. The state department shall consider the following factors before approving a grant application:
(1) The number of pregnant women that will benefit from the grant.
(2) The services that the applicant's program will provide. (3) The need for services in the applicant's location.
(4) The amount of money, if any, the applicant or other donors will contribute to the applicant's proposed program.
(5) The eligibility requirements to participate in the applicant's program.
(6) The quality of prenatal services provided in the home if prenatal services are provided there. If prenatal services are not provided in the home, the availability of prenatal services.
As added by P.L.2-1993, SEC.9.






ARTICLE 27. HOME HEALTH AGENCIES

CHAPTER 0.5. PROPOSAL OF RULE OR RULE AMENDMENT BY HEALTH CARE ADVISORY COUNCIL

does not propose a rule within ninety (90) days after the state department's request, the state department may propose the rule.
(b) The executive board shall consider rules proposed by the council under this section. The executive board may adopt, modify, remand, or reject specific rules or parts of rules proposed by the council.
(c) To become effective, all rules proposed by the council under this chapter must be adopted by the executive board in accordance with IC 4-22-2.
As added by P.L.12-2004, SEC.5. Amended by P.L.156-2011, SEC.20; P.L.197-2011, SEC.63; P.L.6-2012, SEC.117.



CHAPTER 1. LICENSURE OF HOME HEALTH AGENCIES

IC 16-27-1-2
"Home health agency"
Sec. 2. (a) As used in this chapter, "home health agency" means a person that provides or offers to provide only a home health service for compensation.
(b) The term does not include the following:
(1) An individual health care professional who provides professional services to a patient in the temporary or permanent residence of the patient.
(2) A local health department as described in IC 16-20 or IC 16-22-8.
(3) A person that:
(A) is approved by the division of disability and rehabilitative services to provide supported living services or supported living supports to individuals with developmental disabilities;
(B) is subject to rules adopted under IC 12-11-2.1; and (C) serves only individuals with developmental disabilities who are in a placement authorized under IC 12-11-2.1-4.
As added by P.L.2-1993, SEC.10. Amended by P.L.37-2003, SEC.1; P.L.141-2006, SEC.80.

IC 16-27-1-3
Repealed
(Repealed by P.L.110-1999, SEC.6.)

IC 16-27-1-4
"Home health aide services"
Sec. 4. As used in this chapter, "home health aide services" means only home health services that may be performed by a home health aide.
As added by P.L.2-1993, SEC.10.

IC 16-27-1-5
"Home health services"
Sec. 5. (a) As used in this chapter, "home health services" means services that:
(1) are provided to a patient by:
(A) a home health agency; or
(B) another person under an arrangement with a home health agency;
in the temporary or permanent residence of the patient; and
(2) either, are required by law to be:
(A) ordered by a licensed physician, a licensed dentist, a licensed chiropractor, a licensed podiatrist, or a licensed optometrist for the service to be performed; or
(B) performed only by a health care professional.
(b) The term includes the following:
(1) Nursing treatment and procedures.
(2) Physical therapy.
(3) Occupational therapy.
(4) Speech therapy.
(5) Medical social services.
(6) Home health aide services.
(7) Other therapeutic services.
(c) The term does not apply to the following:
(1) Services provided by a physician licensed under IC 25-22.5.
(2) Incidental services provided by a licensed health facility to patients of the licensed health facility.
(3) Services provided by employers or membership organizations using health care professionals for their employees, members, and families of the employees or members if the health or home care services are not the predominant purpose of the employer or a membership organization's business.
(4) Nonmedical nursing care given in accordance with the tenets and practice of a recognized church or religious

denomination to a patient who depends upon healing by prayer and spiritual means alone in accordance with the tenets and practices of the patient's church or religious denomination.
(5) Services that are allowed to be performed by an attendant under IC 16-27-1-10.
(6) Authorized services provided by a personal services attendant under IC 12-10-17.1.
As added by P.L.2-1993, SEC.10. Amended by P.L.146-1996, SEC.2; P.L.255-2001, SEC.14; P.L.212-2005, SEC.10; P.L.141-2006, SEC.81.

IC 16-27-1-6
"Patient"
Sec. 6. As used in this chapter, "patient" means an individual who has been accepted for care by a home health agency.
As added by P.L.2-1993, SEC.10.

IC 16-27-1-7
Rules
Sec. 7. The state department shall adopt rules under IC 4-22-2 to do the following:
(1) Protect the health, safety, and welfare of patients.
(2) Govern the qualifications of applicants for licenses.
(3) Govern the operating policies, supervision, and maintenance of service records of home health agencies.
(4) Govern the procedure for issuing, renewing, denying, or revoking an annual license to a home health agency, including the following:
(A) The form and content of the license.
(B) The collection of an annual license fee of not more than two hundred fifty dollars ($250) that the state department may waive.
(5) Exempt persons who do not provide home health services under this chapter.
As added by P.L.2-1993, SEC.10. Amended by P.L.212-2005, SEC.11.

IC 16-27-1-8
Licensing; tax warrant list
Sec. 8. (a) To operate a home health agency, a person must first obtain a license from the state health commissioner, unless the person is exempted by a rule adopted by the state department.
(b) The state health commissioner may also permit persons who are not required to be licensed under this chapter to be voluntarily licensed if:
(1) the services provided by the person are substantially similar to those provided by licensed home health agencies under this chapter; and
(2) licensure will assist the person in obtaining:
(A) payment for services; or (B) certification.
(c) If the department of state revenue notifies the department that a person is on the most recent tax warrant list, the department shall not issue or renew the person's license until:
(1) the person provides to the department a statement from the department of state revenue indicating that the person's tax warrant has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.2-1993, SEC.10. Amended by P.L.172-2011, SEC.117.

IC 16-27-1-9
Operation of unlicensed home health agencies
Sec. 9. (a) The state department shall investigate a report of an unlicensed home health agency operation and report its findings to the attorney general.
(b) The attorney general may do the following:
(1) Seek an injunction in the circuit or superior court of the county in which the unlicensed home health agency is located.
(2) Prosecute violations under section 15 of this chapter.
As added by P.L.2-1993, SEC.10.

IC 16-27-1-10
Services not prohibited
Sec. 10. This chapter does not prohibit the provision of:
(1) homemaker services, including shopping, laundry, cleaning, and seasonal chores;
(2) companion type services, including transportation, letter writing, mail reading, and escort services;
(3) assistance with cognitive tasks, including managing finances, planning activities, and making decisions;
(4) attendant care services; or
(5) any other services for which an individual license, certification, registration, or permit is not required under state law.
As added by P.L.2-1993, SEC.10. Amended by P.L.256-1999, SEC.18; P.L.255-2001, SEC.15.

IC 16-27-1-11
Home health agency operated by licensed hospital or health facility
Sec. 11. For purposes of this chapter, a facility licensed under IC 16-21-2 or IC 16-28-2 that operates a home health agency is subject to the rules adopted under this chapter for the facility's home health agency. However, the facility may only be licensed under IC 16-21-2 or IC 16-28-2, respectively.
As added by P.L.2-1993, SEC.10.

IC 16-27-1-12
Prohibited acts; penalties Sec. 12. (a) The state health commissioner may take one (1) or more of the following actions on any ground listed in subsection (b):
(1) Issue a letter of correction.
(2) Issue a probationary license.
(3) Conduct a resurvey.
(4) Deny renewal of a license.
(5) Revoke a license.
(6) Impose a civil penalty in an amount not to exceed ten thousand dollars ($10,000).
(b) The state health commissioner may take action under subsection (a) on any of the following grounds:
(1) Violation of any of the provisions of this chapter or rules adopted under this chapter.
(2) Permitting, aiding, or abetting the commission of an illegal act in a home health agency.
(3) Conduct or practice found by the state department to be detrimental to the welfare of the patients of the home health care agency.
(c) IC 4-21.5 applies to an action under this section.
As added by P.L.2-1993, SEC.10.

IC 16-27-1-13
Review
Sec. 13. A licensee or an applicant for a license aggrieved by an action under this chapter may request review under IC 4-21.5.
As added by P.L.2-1993, SEC.10.

IC 16-27-1-14
Appeals panel
Sec. 14. (a) The executive board shall appoint an appeals panel consisting of three (3) members as follows:
(1) One (1) member of the executive board.
(2) One (1) attorney admitted to the practice of law in Indiana who is not an employee of the state department.
(3) One (1) individual with qualifications determined by the executive board.
(b) An employee of the state department may not be a member of the panel.
(c) The panel shall conduct proceedings for review of an order issued by an administrative law judge under this chapter. The panel is the ultimate authority under IC 4-21.5.
As added by P.L.2-1993, SEC.10.

IC 16-27-1-15
Operation or advertisement of unlicensed home health agency; violation; classification
Sec. 15. A person who:
(1) operates a home health agency; or
(2) advertises the operation of a home health agency;
that is not licensed commits a Class A misdemeanor. As added by P.L.2-1993, SEC.10.

IC 16-27-1-16
Acceptance of written orders for home health services
Sec. 16. (a) A licensed home health agency may accept written orders for home health services from a physician, a dentist, a chiropractor, a podiatrist, or an optometrist licensed in Indiana or any other state. If the physician, dentist, chiropractor, podiatrist, or optometrist is licensed in a state other than Indiana, the home health agency shall take reasonable immediate steps to determine that:
(1) the order complies with the laws of the state where the order originated; and
(2) the individual who issued the order examined the patient and is licensed to practice in that state.
(b) All orders issued by a physician, a dentist, a chiropractor, a podiatrist, or an optometrist for home health services:
(1) must meet the same requirements whether the order originates in Indiana or another state; and
(2) from another state may not exceed the authority allowed under orders from the same profession in Indiana under IC 25.
As added by P.L.146-1996, SEC.3.

IC 16-27-1-17
Third party billing notice
Sec. 17. A home health agency that provides to a patient notice concerning a third party billing for a home health service provided to the patient shall ensure that the notice:
(1) conspicuously states that the notice is not a bill;
(2) does not include a tear-off portion; and
(3) is not accompanied by a return mailing envelope.
As added by P.L.178-2003, SEC.6.



CHAPTER 1.5. REGISTRATION OF HOME HEALTH AIDES

IC 16-27-1.5-2
Information required for entry in registry
Sec. 2. Information required for entry of a home health aide in the registry of nurse aides described in section 1 of this chapter must be the same as the information required for nurse aides under 42 CFR 483.156(c).
As added by P.L.110-1999, SEC.2.

IC 16-27-1.5-3
Review and investigation of allegations against home health aides
Sec. 3. (a) The state department shall establish a procedure for the receipt and the timely review and investigation of allegations of:
(1) neglect of a patient;
(2) abuse of a patient; or
(3) misappropriation of patient property;
by a home health aide.
(b) The procedure required under subsection (a) must allow for:
(1) reasonable notice to the home health aide; and
(2) reasonable opportunity for a hearing in which the home health aide may rebut the allegation.
(c) The state department shall, after following the procedure required under this section, make a finding whether the home health aide:
(1) neglected a patient;
(2) abused a patient; or
(3) misappropriated patient property.
(d) If the state department determines that a home health aide has:
(1) neglected a patient;
(2) abused a patient; or
(3) misappropriated patient property;
the state department shall notify the registry of nurse aides of that determination.
As added by P.L.110-1999, SEC.2.

IC 16-27-1.5-4
Rules
Sec. 4. The state department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.110-1999, SEC.2.



CHAPTER 2. CRIMINAL HISTORY OF HOME HEALTH CARE OPERATORS AND WORKERS

IC 16-27-2-0.5
"Expanded criminal history check"
Sec. 0.5. As used in this chapter, "expanded criminal history check" means a criminal history check of an individual, obtained through a private agency, that includes the following:
(1) A search of the records maintained by all counties in Indiana in which the individual who is the subject of the background check resided.
(2) A search of the records maintained by all counties or similar governmental units in another state, if the individual who is the subject of the background check resided in another state.
As added by P.L.84-2010, SEC.2.

IC 16-27-2-1
"Health care professional"
Sec. 1. As used in this chapter, "health care professional" means any of the following:
(1) A licensed physician or a physician assistant (as defined in IC 25-22.5-1-1.1).
(2) A dentist licensed under IC 25-14.
(3) A chiropractor licensed under IC 25-10-1.
(4) A podiatrist licensed under IC 25-29.
(5) An optometrist licensed under IC 25-24.
(6) A nurse licensed under IC 25-23-1.
(7) A physical therapist licensed under IC 25-27 or a physical therapy assistant certified under IC 25-27.
(8) A speech-language pathologist or an audiologist licensed under IC 25-35.6-3.
(9) A speech-language pathology aide or an audiology aide (as defined in IC 25-35.6-1-2).
(10) An:
(A) occupational therapist licensed; or
(B) occupational therapy assistant licensed;
under IC 25-23.5.
(11) A social worker licensed under IC 25-23.6 or a clinical social worker licensed under IC 25-23.6.
(12) A pharmacist licensed under IC 25-26-13.
As added by P.L.2-1993, SEC.10. Amended by P.L.178-1993, SEC.2; P.L.147-1997, SEC.2; P.L.90-2007, SEC.1; P.L.197-2007, SEC.7;

P.L.197-2011, SEC.65.

IC 16-27-2-1.5
"Limited criminal history"
Sec. 1.5. As used in this chapter, "limited criminal history" means the limited criminal history from the Indiana central repository for criminal history information under IC 10-13-3.
As added by P.L.177-2009, SEC.3.

IC 16-27-2-2
"Home health agency"
Sec. 2. (a) As used in this chapter, "home health agency" means a home health agency licensed under IC 16-27-1.
(b) The term does not include an individual health care professional who provides professional service to a patient in the temporary or permanent residence of the patient.
As added by P.L.2-1993, SEC.10. Amended by P.L.178-1993, SEC.3.

IC 16-27-2-2.1
"National criminal history background check"
Sec. 2.1. As used in this chapter, "national criminal history background check" means the determination provided by the state police department under IC 10-13-3-39(i).
As added by P.L.197-2007, SEC.8. Amended by P.L.84-2010, SEC.3.

IC 16-27-2-2.2
"Services"
Sec. 2.2. As used in this chapter, "services" includes:
(1) home health services (as defined in IC 16-27-1-5);
(2) any services such as homemaker, companion, sitter, or handyman services provided by a home health agency in the temporary or permanent residence of a patient or client of the home health agency; and
(3) personal services (as defined in IC 16-27-4-4).
As added by P.L.178-1993, SEC.4. Amended by P.L.212-2005, SEC.12; P.L.177-2009, SEC.4.

IC 16-27-2-3
Operation of home health agency or personal services agency; prohibition; criminal conviction
Sec. 3. (a) A person may not operate a home health agency or a personal services agency if the person has been convicted of any of the following:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Exploitation of an endangered adult (IC 35-46-1-12).
(4) Failure to report battery, neglect, or exploitation of an endangered adult (IC 35-46-1-13).
(5) Theft (IC 35-43-4), if the person's conviction for theft occurred less than ten (10) years before the date of submission

by the person of an application for licensure as a home health agency under IC 16-27-1 or as a personal services agency under IC 16-27-4.
(b) A person who knowingly or intentionally violates this section commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.10. Amended by P.L.178-1993, SEC.5; P.L.212-2005, SEC.13.

IC 16-27-2-4
Employees; criminal history
Sec. 4. (a) A person who operates a home health agency under IC 16-27-1 or a personal services agency under IC 16-27-4 shall apply, not more than three (3) business days after the date that an employee begins to provide services in a patient's temporary or permanent residence, for a copy of the employee's limited criminal history, unless the person is required to obtain a national criminal history background check or an expanded criminal history check under subsection (b) or (c).
(b) If a person who operates a home health agency under IC 16-27-1 or a personal services agency under IC 16-27-4 determines an employee lived outside Indiana at any time during the two (2) years immediately before the date the individual was hired by the home health agency or personal services agency, the home health agency or personal services agency shall apply, not more than three (3) business days after the date that an employee begins to provide services in a patient's temporary or permanent residence, for the employee's national criminal history background check or expanded criminal history check.
(c) If, more than three (3) days after an employee begins providing services in a patient's temporary or permanent residence, a person who operates a home health agency under IC 16-27-1 or a personal services agency under IC 16-27-4 discovers the employee lived outside Indiana during the two (2) years immediately before the date the individual was hired, the agency shall apply, not more than three (3) business days after the date the agency learns the employee lived outside Indiana, for the employee's national criminal history background check or expanded criminal history check.
(d) A home health agency or personal services agency may not employ a person to provide services in a patient's or client's temporary or permanent residence for more than three (3) business days without applying for:
(1) a national criminal history background check or an expanded criminal history check as required under subsection (b) or (c); or
(2) a limited criminal history as required by subsection (a).
As added by P.L.2-1993, SEC.10. Amended by P.L.178-1993, SEC.6; P.L.146-1996, SEC.4; P.L.148-1997, SEC.1; P.L.2-2003, SEC.48; P.L.212-2005, SEC.14; P.L.197-2007, SEC.9; P.L.177-2009, SEC.5; P.L.84-2010, SEC.4.
IC 16-27-2-5
Employees; prohibition; criminal conviction
Sec. 5. (a) Except as provided in subsection (b), a person who operates a home health agency under IC 16-27-1 or a personal services agency under IC 16-27-4 may not employ a person to provide services in a patient's or client's temporary or permanent residence if that person's limited criminal history, national criminal history background check, or expanded criminal history check indicates that the person has been convicted of any of the following:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Exploitation of an endangered adult (IC 35-46-1-12).
(4) Failure to report battery, neglect, or exploitation of an endangered adult (IC 35-46-1-13).
(5) Theft (IC 35-43-4), if the conviction for theft occurred less than ten (10) years before the person's employment application date.
(6) A felony that is substantially equivalent to a felony listed in:
(A) subdivisions (1) through (4); or
(B) subdivision (5), if the conviction for theft occurred less than ten (10) years before the person's employment application date;
for which the conviction was entered in another state.
(b) A home health agency or personal services agency may not employ a person to provide services in a patient's or client's temporary or permanent residence for more than twenty-one (21) calendar days without receipt of that person's limited criminal history, national criminal history background check, or expanded criminal history check, required by section 4 of this chapter, unless the state police department, the Federal Bureau of Investigation under IC 10-13-3-39, or the private agency providing the expanded criminal history check is responsible for failing to provide the person's limited criminal history, national criminal history background check, or expanded criminal history check to the home health agency or personal services agency within the time required under this subsection.
As added by P.L.2-1993, SEC.10. Amended by P.L.178-1993, SEC.7; P.L.148-1997, SEC.2; P.L.2-2003, SEC.49; P.L.212-2005, SEC.15; P.L.197-2007, SEC.10; P.L.134-2008, SEC.12; P.L.177-2009, SEC.6; P.L.84-2010, SEC.5.

IC 16-27-2-6
Fees; responsibility for payment
Sec. 6. (a) A person who operates a home health agency or a personal services agency under IC 16-27-4 is responsible for the payment of fees under IC 10-13-3-39 and other fees required under section 4 of this chapter.
(b) A home health agency or personal services agency may require a person who applies to the home health agency or personal services agency for employment to provide services in a patient's or client's

temporary or permanent residence:
(1) to pay the cost of fees described in subsection (a) to the home health agency or personal services agency at the time the person submits an application for employment; or
(2) to reimburse the home health agency or personal services agency for the cost of fees described in subsection (a).
As added by P.L.2-1993, SEC.10. Amended by P.L.178-1993, SEC.8; P.L.2-2003, SEC.50; P.L.212-2005, SEC.16; P.L.197-2007, SEC.11.

IC 16-27-2-7
Prohibited employment practices
Sec. 7. A person who:
(1) operates a home health agency or personal services agency; and
(2) violates section 4 or 5 of this chapter;
commits a Class A infraction.
As added by P.L.2-1993, SEC.10. Amended by P.L.212-2005, SEC.17.

IC 16-27-2-8
Repealed
(Repealed by P.L.290-2001, SEC.36.)

IC 16-27-2-9
Immunity from liability
Sec. 9. A person (other than a person denied employment or dismissed under this chapter or against whom a finding is made for the registry of nurse aides under 42 CFR 483.156) who in good faith:
(1) denies employment to an individual or dismisses an individual from employment under this chapter;
(2) testifies or participates in an investigation or an administrative or a judicial proceeding arising from:
(A) this chapter; or
(B) 42 CFR 483 regarding the registry of nurse aides; or
(3) makes a report to the state department or the registry of nurse aides;
is immune from both civil and criminal liability arising from those actions.
As added by P.L.110-1999, SEC.4.



CHAPTER 3. POSSESSION OF CERTAIN DRUGS AND OTHER HEALTH CARE ITEMS

IC 16-27-3-2
Vaccines
Sec. 2. (a) An employee of a home health agency who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport a vaccine in order to administer the vaccine to:
(1) the home health agency's:
(A) employees; or
(B) home health patients or hospice patients; or
(2) family members of a home health patient or hospice patient;
under the order of a licensed physician.
(b) An employee described in subsection (a) who purchases, stores, or transports a vaccine under this section must ensure that a standing order for the vaccine:
(1) is signed and dated by a licensed physician;
(2) identifies the vaccine covered by the order;
(3) indicates that appropriate procedures are established for responding to any adverse reaction to the vaccine; and
(4) directs that a specific medication or category of medication be administered if a recipient has an adverse reaction to the vaccine.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-3
Other drugs
Sec. 3. An employee of a home health agency who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport the following drugs in order to administer to a home health patient or hospice patient of the home health agency, in accordance with section 5 of this chapter:
(1) Any of the following items in a sealed portable container in a size determined by the dispensing pharmacist:
(A) Up to one thousand (1,000) milliliters of nine-tenths of one percent (0.9%) sodium chloride intravenous infusion.
(B) Up to one thousand (1,000) milliliters of five percent

(5%) dextrose in water injection.
(2) Not more than five (5) dosage units of each of the following items, each in an individually sealed, unused container:
(A) Heparin sodium lock flush in a concentration of ten (10) units per milliliter, one hundred (100) units per milliliter, or one thousand (1,000) units per milliliter.
(B) Epinephrine HC1 solution in a concentration of one (1) to one thousand (1,000).
(C) Diphenhydramine HCl solution in a concentration of fifty (50) milligrams per milliliter.
(D) Methylprednisolone in a concentration of one hundred twenty-five (125) milligrams per two (2) milliliters.
(E) Naloxone in a concentration of up to one (1) milligram per milliliter in a two (2) milliliter vial.
(F) Glucagon in a concentration of one (1) milligram per milliliter.
(G) Furosemide in a concentration of ten (10) milligrams per milliliter.
(H) Lidocaine two and one-half percent (2.5%) and prilocaine two and one-half percent (2.5%) cream in a five (5) gram tube.
(I) Lidocaine HCl solution in a concentration of one percent (1%) in a two (2) milliliter vial.
(J) Urokinase five thousand (5,000) units per a one (1) milliliter vial.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-4
Transportation of drugs in sealed portable container by pharmacist or nurse
Sec. 4. An employee of a home health agency who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport drugs in a sealed portable container under this chapter only if the home health agency has established written policies and procedures to ensure the following:
(1) That the container is handled properly with respect to storage, transportation, and temperature stability.
(2) That a drug is removed from the container only on the written or oral order of a licensed physician.
(3) That the administration of a drug in the container is performed in accordance with a specific treatment protocol.
(4) That the home health agency maintains a written record of the dates and times the container is in the possession of a licensed pharmacist, registered nurse, or licensed practical nurse.
(5) That the home health agency require an employee who possesses the container to submit a daily accounting of all drugs and devices in the container to the home health agency in writing.
As added by P.L.105-1998, SEC.2.
IC 16-27-3-5
Administering drugs by pharmacist or nurse
Sec. 5. An employee of a home health agency who:
(1) is a licensed pharmacist, registered nurse, or licensed practical nurse; and
(2) administers a drug listed in section 3 of this chapter;
may administer the drug only in the residence of a home health patient or hospice patient of the home health agency under the order of a licensed physician in connection with the provision of emergency treatment or the adjustment of parenteral drug therapy or vaccine administration.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-6
Physician's orders to pharmacist or nurse to administer drugs
Sec. 6. (a) If an employee of a home health agency who is a licensed pharmacist, registered nurse, or licensed practical nurse administers a drug listed in section 3 of this chapter under the oral order of a licensed physician, the physician shall promptly send a signed copy of the order to the home health agency.
(b) Not more than twenty (20) days after receiving an order under subsection (a), the home health agency shall send a copy of the order, as signed by and received from the physician, to the dispensing pharmacy.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-7
Duties of pharmacist regarding drug containers
Sec. 7. A pharmacist who dispenses a sealed portable container under this chapter shall ensure that the container:
(1) is designed to allow access to the contents of the container only if a tamperproof seal is broken;
(2) bears a label that lists the drugs in the container and provides notice of the container's expiration date; and
(3) remains in the pharmacy or under the control of a licensed pharmacist, registered nurse, or licensed practical nurse.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-8
Honoring nurse's orders
Sec. 8. If a home health agency or hospice patient's care or treatment is being managed, directed, or provided by an advanced practice nurse licensed under IC 25-23, that nurses's orders will be honored, unless it will cause the home health agency or hospice to be unreimbursed for their service.
As added by P.L.105-1998, SEC.2.



CHAPTER 4. LICENSURE OF PERSONAL SERVICES AGENCIES

IC 16-27-4-2
"Parent personal services agency"
Sec. 2. As used in this chapter, "parent personal services agency" means the personal services agency that develops and maintains administrative and fiscal control over a branch office.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-3
"Personal representative"
Sec. 3. As used in this chapter, "personal representative" means a person who has legal authority to act on behalf of the client with regard to the action to be taken.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-4
"Personal services"
Sec. 4. (a) As used in this chapter, "personal services" means:
(1) attendant care services;
(2) homemaker services that assist with or perform household tasks, including housekeeping, shopping, laundry, meal planning and preparation, and cleaning; and
(3) companion services that provide fellowship, care, and protection for a client, including transportation, letter writing, mail reading, and escort services;
that are provided to a client at the client's residence.
(b) The term does not apply to the following:
(1) Incidental services provided by a licensed health facility to patients of the licensed health facility.
(2) Services provided by employers or membership organizations for their employees, members, and families of the employees or members if the services are not the predominant purpose of the employer or the membership organization's business.
(3) Services that are allowed to be performed by a personal services attendant under IC 12-10-17.1.
(4) Services that require the order of a health care professional for the services to be lawfully performed in Indiana.
(5) Assisted living Medicaid waiver services.
(6) Services that are performed by a facility described in IC 12-10-15. As added by P.L.212-2005, SEC.18. Amended by P.L.141-2006, SEC.82.

IC 16-27-4-5
"Personal services agency"
Sec. 5. (a) As used in this chapter, "personal services agency" means a person that provides or offers to provide a personal service for compensation, whether through the agency's own employees or by arrangement with another person.
(b) The term does not include the following:
(1) An individual who provides personal services only to the individual's family or to not more than three (3) individuals per residence and not more than a total of seven (7) individuals concurrently. As used in this subdivision, "family" means the individual's spouse, child, parent, parent-in-law, grandparent, grandchild, brother, brother-in-law, sister, sister-in-law, aunt, aunt-in-law, uncle, uncle-in-law, niece, and nephew.
(2) A local health department as described in IC 16-20 or IC 16-22-8.
(3) A person that:
(A) is approved by the division of disability and rehabilitative services to provide supported living services or supported living support to individuals with developmental disabilities;
(B) is subject to rules adopted under IC 12-11-2.1; and
(C) serves only individuals with developmental disabilities who are in a placement authorized under IC 12-11-2.1-4.
As added by P.L.212-2005, SEC.18. Amended by P.L.141-2006, SEC.83.

IC 16-27-4-6
License required; branch offices; fee; application; onsite inspection; expiration; home health agency
Sec. 6. (a) To operate a personal services agency, a person must obtain a license from the state health commissioner. A personal services agency may not be opened, operated, managed, or maintained or conduct business without a license from the state department. Each parent personal services agency must obtain a separate license.
(b) A parent personal services agency may maintain branch offices that operate under the license of the parent personal services agency. Each branch office must be:
(1) at a location or site from which the personal services agency provides services;
(2) owned and controlled by the parent personal services agency; and
(3) located within a radius of one hundred twenty (120) miles of the parent personal services agency.
(c) A license is required for any personal services agency providing services in Indiana. An out-of-state personal services

agency must be authorized by the secretary of state to conduct business in Indiana and have a branch office in Indiana.
(d) Application for a license to operate a personal services agency must be made on a form provided by the state department and must be accompanied by the payment of a fee of two hundred fifty dollars ($250). The application may not require any information except as required under this chapter.
(e) After receiving a completed application that demonstrates prima facie compliance with the requirements of this chapter and the payment of the fee required by subsection (d), the state department shall issue a license to the applicant to operate a personal services agency. The state department may conduct an onsite inspection in conjunction with the issuance of an initial license or the renewal of a license.
(f) In the state department's consideration of:
(1) an application for licensure;
(2) an application for renewal of licensure;
(3) a complaint alleging noncompliance with the requirements of this chapter; or
(4) an investigation conducted under section 7(a) of this chapter;
the state department's onsite inspections in conjunction with those actions are limited to determining the personal service agency's compliance with the requirements of this chapter or permitting or aiding an illegal act in a personal services agency.
(g) Subject to subsection (e), when conducting an onsite inspection, the state department must receive all documents necessary to determine the personal service agency's compliance with the requirements of this chapter. A personal services agency must produce documents requested by the state department surveyor not less than twenty-four (24) hours after the documents have been requested.
(h) A license expires one (1) year after the date of issuance of the license under subsection (e). However, the state department may issue an initial license for a period of less than one (1) year to stagger the expiration dates. The licensee shall notify the state department in writing at least thirty (30) days before closing or selling the personal services agency.
(i) A personal services agency license may not be transferred or assigned. Upon sale, assignment, lease, or other transfer, including transfers that qualify as a change in ownership, the new owner or person in interest must obtain a license from the state department under this chapter before maintaining, operating, or conducting the personal services agency.
(j) A home health agency licensed under IC 16-27-1 that operates a personal services agency within the home health agency is subject to the requirements of this chapter. The requirements under IC 16-27-1 do not apply to a home health agency's personal services agency. The requirements under this chapter do not apply to a home health agency's operations. A home health agency that is licensed

under IC 16-27-1 is not required to obtain a license under this chapter.
(k) If a person who is licensed to operate a personal services agency is also licensed to operate a home health agency under IC 16-27-1, an onsite inspection for renewal of the person's personal services agency license must, to the extent feasible, be conducted at the same time as an onsite inspection for the home health agency license.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-7
Unlicensed agencies; attorney general
Sec. 7. (a) The state department shall investigate a report of an unlicensed personal services agency operation and report its findings to the attorney general.
(b) The attorney general may do the following:
(1) Seek an injunction in the circuit or superior court of the county in which the unlicensed home health agency is located.
(2) Prosecute violations under section 23 of this chapter.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-8
Unstable health conditions
Sec. 8. (a) If a personal services agency is aware that the client's medical or health condition has become unstable or unpredictable, the personal services agency shall notify the client, the client's personal representative, a family member, other relative of the client, or other person identified by the client of the need for a referral for medical or health services. The notification may be given in writing or orally and must be documented in the client's record with the personal services agency.
(b) The personal services agency may continue to provide personal services for a client with an unstable or unpredictable medical or health condition but may not manage or represent itself as able to manage the client's medical or health condition.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-9
Personal services agency manager
Sec. 9. (a) A personal services agency shall employ an individual to act as the personal services agency's manager. The manager is responsible for the organization and daily operation of the personal services agency.
(b) The manager may designate in writing one (1) or more individuals to act on behalf of or to perform any or all the responsibilities of the personal services agency's manager under this chapter.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-10 Service plan
Sec. 10. The personal services agency's manager or the manager's designee shall prepare a service plan for a client before providing personal services for the client. A permanent change to the service plan requires a written change to the service plan. The service plan must:
(1) be in writing, dated, and signed by the individual who prepared it;
(2) list the types and schedule of services to be provided; and
(3) state that the services to be provided to the client are subject to the client's right to temporarily suspend, permanently terminate, temporarily add, or permanently add the provision of any service.
All permanent changes require a change in the written service plan. The service plan must be signed and dated by the client not later than fourteen (14) days after services begin for the client and not later than fourteen (14) days after any permanent change to the service plan.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-11
Client satisfaction review
Sec. 11. The personal services agency's manager or the manager's designee shall conduct a client satisfaction review with the client every seventy-six (76) to one hundred four (104) days to discuss the services being provided and to determine if any change in the plan of services should occur. The review with the client may be in person or by telephone. This client satisfaction review must:
(1) be put in writing; and
(2) be signed and dated by the individual conducting the review.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-12
Client rights statement
Sec. 12. The personal services agency shall provide the client or the client's personal representative with the personal services agency's written statement of client rights not more than seven (7) days after providing services to the client. The statement of client rights must include the following information:
(1) The client has the right to have the client's property treated with respect.
(2) The client has the right to temporarily suspend, permanently terminate, temporarily add, or permanently add services in the service plan.
(3) The client has the right to file grievances regarding services furnished or regarding the lack of respect for property by the personal services agency and is not subject to discrimination or reprisal for filing a grievance.
(4) The client has the right to be free from verbal, physical, and psychological abuse and to be treated with dignity. (5) A statement that it is not within the scope of the personal services agency's license to manage the medical and health conditions of the client if a condition becomes unstable or unpredictable.
(6) The charges for services provided by the personal services agency.
(7) The personal services agency's policy for notifying the client of any increase in the cost of services.
(8) The hours the personal services agency's office is open for business.
(9) That on request the personal services agency will make available to the client a written list of the names and addresses of all persons having at least a five percent (5%) ownership or controlling interest in the personal services agency.
(10) The procedures for contacting the personal services agency's manager, or the manager's designee, while the personal services agency's office is open or closed.
(11) The procedure and telephone number to call to file a complaint with the personal services agency.
(12) That the state department does not inspect personal service agencies as part of the licensing process but does investigate complaints concerning personal service agencies.
(13) The procedure and telephone number to call to file a complaint with the state department along with the business hours of the state department.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-13
Complaint investigations
Sec. 13. A personal services agency shall investigate a complaint made by a client, the client's family, or the client's personal representative regarding:
(1) service that is or fails to be furnished; and
(2) lack of respect for the client's property by anyone furnishing services on behalf of the personal services agency.
The personal services agency shall document the complaint and the resolution of the complaint.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-14
Telephone contact
Sec. 14. The personal services agency's manager or the manager's designee shall be available to respond to client telephone calls twenty-four (24) hours a day.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-15
Tuberculosis test
Sec. 15. An employee or agent of a personal services agency who will have direct client contact must complete a tuberculosis test in

the same manner as required by the state department for licensed home health agency employees and agents.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-16
Evaluation and training
Sec. 16. (a) The competency of an employee or agent of a personal services agency who will perform attendant care services at the client's residence must be evaluated by the agency or the agency's designee for each attendant care services task that the personal services agency chooses to have that employee or agent perform. The agency has the sole discretion to determine if an employee or agent is competent to perform an attendant care services task.
(b) After an evaluation, an employee or agent shall be trained in the attendant care services tasks the personal services agency believes require improvement. The employee or agent shall be reevaluated following any training. The evaluation of the employee or agent and determination by the agency that the employee or agent is competent to perform the attendant care services task must occur before the employee or agent performs that task for a client without direct agency supervision.
(c) The content of the evaluation and training conducted under this section, including the date and the signature of the person conducting the evaluation and training, must be documented for each employee or agent who performs personal services.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-17
Disclosure of ownership
Sec. 17. (a) Disclosure of ownership and management information must be made to the state department:
(1) at the time of the personal services agency's request for licensure;
(2) during each survey of the personal services agency; and
(3) when there is a change in the management or in an ownership interest of more than five percent (5%) of the personal services agency.
(b) The disclosure under subsection (a) must include the following:
(1) The name and address of all persons having at least five percent (5%) ownership or controlling interest in the personal services agency.
(2) The name and address of each person who is an officer, a director, a managing agent, or a managing employee of the personal services agency.
(3) The name and address of the person responsible for the management of the personal services agency.
(4) The name and address of the chief executive officer and the chairperson (or holder of the equivalent position) of the governing body that is responsible for the person identified

under subdivision (3).
(c) The determination of an ownership interest and the percentage of an ownership interest under this chapter must be determined under 45 CFR 420.201 and 45 CFR 420.202, as in effect on July 1, 2005.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-18
Compliance documentation
Sec. 18. A personal services agency shall document evidence of compliance with the requirements of this chapter and document services provided to clients. The documentation or copies of the documentation must be maintained or be electronically accessible at a personal services agency's office in Indiana for not less than seven (7) years.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-19
Penalties
Sec. 19. (a) The state health commissioner may take one (1) or more of the following actions on any ground listed in subsection (b):
(1) Issue a probationary license.
(2) Conduct a resurvey.
(3) Deny renewal of a license.
(4) Revoke a license.
(5) Impose a civil penalty in an amount not to exceed one thousand dollars ($1,000).
(b) The state health commissioner may take action under subsection (a) on any of the following grounds:
(1) Violation of a provision of this chapter or a rule adopted under this chapter.
(2) Permitting, aiding, or abetting the commission of an illegal act in a personal services agency.
(c) IC 4-21.5 applies to an action under this section.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-20
Rules
Sec. 20. (a) The state department shall adopt rules under IC 4-22-2 to govern the procedure for the following:
(1) Issuing, renewing, denying, or revoking a personal services agency license.
(2) Investigating a complaint against a personal services agency that alleges a violation of this chapter.
(3) Collecting fees required under this chapter.
(b) The state department may not add to the substantive or procedural requirements in this chapter.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-21
Penalty review Sec. 21. A licensee or an applicant for a license aggrieved by an action under this chapter may request a review under IC 4-21.5.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-22
Appeals panel
Sec. 22. (a) In response to a request for review of an order referred to in subsection (c), the executive board shall appoint an appeals panel that consists of three (3) members as follows:
(1) One (1) member of the executive board.
(2) One (1) attorney admitted to the practice of law in Indiana.
(3) One (1) individual with qualifications determined by the executive board.
(b) An employee of the state department may not be a member of the panel.
(c) The panel shall conduct proceedings for review of an order issued by an administrative law judge under this chapter. The panel is the ultimate authority under IC 4-21.5.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-23
Penalty
Sec. 23. A person who knowingly or intentionally:
(1) operates a personal services agency; or
(2) advertises the operation of a personal services agency;
that is not licensed under this chapter commits a Class A misdemeanor.
As added by P.L.212-2005, SEC.18.






ARTICLE 28. HEALTH FACILITIES

CHAPTER 1. HEALTH FACILITIES COUNCIL

commission fire safety rules necessary to protect the health, safety, security, rights, and welfare of patients.
(3) Classify health facilities in health care categories.
(4) Act as an advisory body for the division, commissioner, and state department.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.3; P.L.145-2006, SEC.135; P.L.156-2011, SEC.21.

IC 16-28-1-8
Repealed
(Repealed by P.L.156-2011, SEC.41; P.L.197-2011, SEC.153.)

IC 16-28-1-9
Waiver of rules by council
Sec. 9. The council may not waive a rule adopted under this chapter.
As added by P.L.2-1993, SEC.11.

IC 16-28-1-10
Waiver of rules
Sec. 10. (a) The state health commissioner may, for good cause shown, waive for a specified time any rule that may be waived under the following for a health facility:
(1) This article.
(2) IC 16-29.
(3) IC 16-30.
(b) The granting of a waiver may not adversely affect the health, safety, and welfare of the patients or residents.
As added by P.L.2-1993, SEC.11. Amended by P.L.156-2011, SEC.22.

IC 16-28-1-11
Qualified medication aides and certified nurse aides; certification by state department; registry
Sec. 11. (a) Unless an individual is certified under this section:
(1) the individual may not practice as a qualified medication aide or a certified nurse aide; and
(2) a facility may not employ the individual as a qualified medication aide or a certified nurse aide.
(b) The state department shall do the following:
(1) Establish a program for the certification of qualified medication aides and certified nurse aides who work in facilities licensed under this article.
(2) Prescribe education and training programs for qualified medication aides and certified nurse aides, including course and inservice requirements. The training program must include a competency test that the individual must pass before being granted an initial certification.
(3) Determine the standards concerning the functions that may be performed by a qualified medication aide and a certified

nurse aide.
(4) Establish annual certification fees for qualified medication aides.
(5) Adopt rules under IC 4-22-2 necessary to implement and enforce this section.
(c) The state department shall maintain a registry of each individual who is:
(1) certified as a:
(A) qualified medication aide; or
(B) certified nurse aide; or
(2) registered as a home health aide under rules adopted under IC 16-27-1-7.
(d) The department may conduct hearings for violations of this section under IC 4-21.5.
As added by P.L.2-1993, SEC.11. Amended by P.L.24-2002, SEC.1; P.L.156-2011, SEC.23; P.L.226-2011, SEC.5.

IC 16-28-1-12
Proposal and adoption of rules
Sec. 12. (a) The department may request the council to propose a new rule or an amendment to a rule necessary to protect the health, safety, rights, and welfare of patients. If the council does not propose a rule not more than ninety (90) days after the department's request, the department may propose its own rule.
(b) The executive board may adopt, modify, remand, or reject specific rules or parts of rules proposed by the council.
(c) To become effective, all rules adopted under this chapter must be adopted by the executive board in accordance with IC 4-22-2. The rules adopted under this chapter are the only rules governing the licensing and operation of health facilities.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.4; P.L.156-2011, SEC.24; P.L.197-2011, SEC.66.

IC 16-28-1-13
Licensure inspections; reports
Sec. 13. (a) Licensure inspections of health facilities shall be made regularly in accordance with rules adopted under this chapter. The division shall make all health and sanitation inspections. The division of fire and building safety shall make all fire safety inspections. The council or the director may provide for other inspections necessary to carry out this chapter.
(b) The exact date of an inspection of a health facility under this chapter may not be announced or communicated directly or indirectly to the owner, administrator, or an employee of the facility before the inspection. An employee of the state department who knowingly or intentionally informs a health facility of the exact date of an inspection shall be suspended without pay for five (5) days for a first offense and shall be dismissed for a subsequent offense.
(c) Reports of all inspections must be:
(1) in writing; and (2) sent to the health facility.
(d) The report of an inspection and records relating to the inspection may not be released to the public until the conditions set forth in IC 16-19-3-25 are satisfied.
As added by P.L.2-1993, SEC.11. Amended by P.L.190-1995, SEC.5; P.L.1-2006, SEC.299.

IC 16-28-1-14
Provision of licensure inspection report copies and summaries; maintenance and inspection of reports
Sec. 14. (a) The division shall provide, on the request of any person and payment of a fee to cover the direct and indirect costs of complying with the request:
(1) a copy of a report of an inspection from the public file of a health facility;
(2) a brief descriptive summary of the annual survey report of a health facility; or
(3) both.
(b) Reports of all inspections under this chapter shall be maintained by each health facility for two (2) years and shall be made available for inspection by any member of the public upon request.
As added by P.L.2-1993, SEC.11.



CHAPTER 2. LICENSURE OF HEALTH FACILITIES

IC 16-28-2-2
Applications
Sec. 2. To obtain a license, an applicant must submit an application on the prescribed form showing that the applicant is of reputable and responsible character and able to comply with the standards for health facilities established by this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-3
Requirements for licensure; tax warrant list
Sec. 3. (a) Before the director may issue a license to a health facility, the director must find that the health facility, within the care category for which license is sought, is adequate in each of the following respects:
(1) The physical structure in which the service is to be performed.
(2) The educational level, number, and personal health of the staff.
(3) The financial ability to provide the service to be performed.
(4) The equipment with which to perform the service.
(5) The operating history of other health facilities owned or managed by the same person who owns or manages the facility. The director may recommend denial of licensure to a new facility or facility applying for licensure under new ownership where the owner or manager has a record of operation of other health facilities in substantial breach of this chapter or any other law governing health facilities.
(b) If the department of state revenue notifies the department that a person is on the most recent tax warrant list, the department shall not issue or renew the person's license until:
(1) the person provides to the department a statement from the department of state revenue indicating that the person's tax warrant has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.2-1993, SEC.11. Amended by P.L.172-2011, SEC.118.
IC 16-28-2-4
Issuance of licenses; types; denial, revocation, and refusal to renew licenses
Sec. 4. The director may under IC 4-21.5-3-5 do one (1) of the following:
(1) Issue a full license for not more than one (1) year, on finding that the applicant complies with the provisions of this article and rules adopted under this article.
(2) Issue a provisional license to a new facility or to a facility under new ownership for not more than twelve (12) consecutive months if the applicant can assure the director that the applicant will comply with this article and rules adopted under this article. A provisional license may not be continued beyond twelve (12) consecutive months.
(3) Issue a probationary license to an existing facility as described in IC 16-28-3.
(4) Deny, revoke, or refuse to renew the issuance of a license.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-5
Exclusive use of licenses
Sec. 5. A license issued under this chapter is not assignable or transferable and may be issued only for the person and premises named in the application.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-6
Disclosure statements; affiliations; advertising
Sec. 6. (a) This section does not apply to a health facility that:
(1) does not require the investment of money or the payment of money or other consideration for admission; and
(2) only charges daily or monthly rates for room, board, and care.
(b) A health facility may be licensed or relicensed under this chapter only if a disclosure statement is filed with the director at the time of application on forms provided by the director that contains the following information:
(1) Whether the health facility is affiliated with a religious, charitable, or other nonprofit organization.
(2) The nature and extent of the affiliation, if any, including the extent to which the affiliated organization is responsible for the financial and contractual obligations of the health facility.
(c) The health facility shall deliver a copy of the current disclosure statement on file with the director as provided by subsection (b) to each prospective resident.
(d) If a health facility is affiliated with a religious, charitable, or other nonprofit organization, the health facility must include in the health facility's advertisements and solicitations a summary statement disclosing the following:
(1) The affiliation between the health facility and the religious,

charitable, or other nonprofit organization.
(2) The extent to which the affiliated organization is responsible for the financial and contractual obligations of the health facility.
(e) If a health facility is not affiliated with a religious, charitable, or other nonprofit organization but the name of the health facility or the person operating the health facility implies an affiliation, the health facility must include in all the health facility's advertisements and solicitations a summary statement disclosing the following:
(1) That the health facility is not affiliated with a religious, charitable, or other nonprofit organization.
(2) That no religious, charitable, or other nonprofit organization is responsible for the financial or contractual obligations of the health facility.
(f) Whenever there is a change in the affiliation of the health facility with a religious, charitable, or other nonprofit organization, including a change in the extent, if any, to which the affiliated organization is responsible for the financial and contractual obligations of the health facility, the health facility shall amend:
(1) the health facility's disclosure statement on file with the director as required by subsection (b); and
(2) the summary statement included in the health facility's advertisements and solicitations as required by subsections (d) and (e);
if an amendment is necessary to prevent the statement from containing any misstatement of fact or omission to state a material fact required to be stated.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-7
License fees
Sec. 7. The fee for a license as a health facility under this chapter is two hundred dollars ($200) for the first fifty (50) beds available and ten dollars ($10) for each additional bed available.
As added by P.L.2-1993, SEC.11. Amended by P.L.227-2003, SEC.1.

IC 16-28-2-8
Notice regarding requests for names of nursing personnel or direct care staff
Sec. 8. (a) Each comprehensive care health facility shall post a notice that a resident, the legal representative of the resident, or another individual designated by the resident may request from the licensed nurse in charge of each shift information that designates the names of all nursing personnel on duty by job classification for the:
(1) wing;
(2) unit; or
(3) other area as routinely designated by the health facility;
where the resident resides.
(b) The notice required under subsection (a) must meet the following conditions: (1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the administrator of the health facility; and
(B) toll free telephone number for filing complaints with the state department.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the information described in subsection (a) from the licensed nurse in charge of each shift, the resident, the legal representative of the resident, or another individual designated by the resident may do any of the following:
(A) Contact the administrator of the health facility.
(B) File a complaint with the state department by using the state department's toll free telephone number.
(c) The state department may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.108-2000, SEC.5.

IC 16-28-2-9
Semiannual statistical reports
Sec. 9. (a) The office of Medicaid policy and planning shall produce a statistical report semi-annually for each Medicaid certified comprehensive care health facility that lists the following information:
(1) The health facility's case mix index for each quarter covered by the statistical report for which the office of Medicaid policy and planning maintains data.
(2) The number of total hours worked in the health facility by each classification of personnel for which the office of Medicaid policy and planning maintains data.
(3) The resident census of the health facility for which the office of Medicaid policy and planning maintains data.
(4) A calculation of the average case-mix-adjusted hours-per-resident-day ratio for each health facility by each classification of nursing personnel and the average hours-per-resident-day ratio for each health facility for all other personnel by category for which the office of Medicaid policy and planning maintains data.
(b) The office of Medicaid policy and planning shall provide a compilation of the statistical reports prepared under subsection (a) to the following:
(1) Each Medicaid certified comprehensive care health facility.
(2) The state department.
(3) The state ombudsman.
(4) Each area ombudsman.
(5) Each area agency on aging. (c) Each Medicaid certified comprehensive care health facility shall:
(1) make available in a place that is readily accessible to residents and the public a copy of the compilation of statistical reports prepared under subsection (a); and
(2) post a notice that a copy of the compilation of statistical reports may be requested from the licensed nurse in charge of each shift.
(d) The notice required under subsection (c)(2) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the administrator of the health facility; and
(B) toll free telephone number for filing complaints with the state department.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the compilation of statistical reports in subsection (a) from the licensed nurse in charge of each shift, the resident, the legal representative of the resident, or another individual designated by the resident may do any of the following:
(A) Contact the administrator of the health facility.
(B) File a complaint with the state department by using the state department's toll free telephone number.
(e) The state department may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.108-2000, SEC.6.

IC 16-28-2-10
Third party billing notice
Sec. 10. A health facility that provides to a patient notice concerning a third party billing for a service provided to the patient shall ensure that the notice:
(1) conspicuously states that the notice is not a bill;
(2) does not include a tear-off portion; and
(3) is not accompanied by a return mailing envelope.
As added by P.L.178-2003, SEC.7.



CHAPTER 3. PROBATIONARY LICENSES; REVOCATION OF LICENSES

IC 16-28-3-2
Issuance of probationary licenses
Sec. 2. The director may initiate a proceeding under section 1 of this chapter to issue a probationary license if the director determines that the revocation of an existing license would not be in the best interests of the patients of the health facility or in the best interests of the community served by that facility. The director shall state the requirements and orders that the health facility must comply with in order to receive a probationary license.
As added by P.L.2-1993, SEC.11.

IC 16-28-3-3
Facilities restricted to probationary licenses
Sec. 3. If a health facility is in breach of this article or rules adopted under this article by offenses or patterns of deficiencies detrimental to the best interests of the public, the patients, or the health facility profession, the only type of license that may be issued to the health facility is a probationary license.
As added by P.L.2-1993, SEC.11.

IC 16-28-3-4
Duration of probationary licenses; reissuance; expiration of other licenses
Sec. 4. A probationary license may be issued for three (3) months. The probationary license may be reissued but not more than three (3) probationary licenses may be issued during a twelve (12) month period. The issuance of a probationary license results in the

automatic expiration of any other license held under this article.
As added by P.L.2-1993, SEC.11.

IC 16-28-3-5
License fees
Sec. 5. The license fee for a probationary license is the same as the annual license fee charged for that class and size of facility.
As added by P.L.2-1993, SEC.11.



CHAPTER 4. ALLEGATIONS OF BREACHES

IC 16-28-4-2
Investigations
Sec. 2. The division shall promptly investigate the following:
(1) A written allegation of breach received under this chapter.
(2) An oral allegation of breach that the director, in the director's discretion, believes to have merit.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-3
Referral to licensing boards
Sec. 3. The state department shall refer an allegation of breach received about licensed personnel at a health facility to the appropriate licensing board for review and possible disciplinary action.
As added by P.L.2-1993, SEC.11. Amended by P.L.156-2011, SEC.25; P.L.197-2011, SEC.67.

IC 16-28-4-4
Reporting to state department
Sec. 4. A governmental unit that:
(1) receives an allegation of breach alleging breach of this article or rules adopted under this article; or
(2) has knowledge of facts constituting breach of this article or rules adopted under this article;
shall report that allegation of breach or knowledge in writing to the state department while protecting the confidentiality of the alleging party and the patient.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-5
Confidentiality
Sec. 5. (a) An allegation of breach filed with the state department under this article that is subsequently released to the health facility complained of or any member of the public shall not disclose the name or identifying characteristics of the alleging party or the patient who is the subject of the allegation of breach unless:
(1) the alleging party or patient consents in writing to the

disclosure; or
(2) the investigation results in a judicial proceeding and disclosure is ordered by the court.
(b) If disclosure is essential to the investigation, the alleging party shall be given the opportunity to withdraw the allegation of breach before disclosure.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-6
Relicensure considerations
Sec. 6. The report of a substantiated allegation of breach investigation, together with the response of the health facility and any enforcement action taken, shall be made a part of the health facility's record and shall be considered, together with the survey report, by the director at the time of relicensure of the facility.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-7
Reporting of investigation results and actions taken
Sec. 7. Upon request of the alleging party the director shall report to the alleging party or the alleging party's designated relative, friend, or legal representative concerning the results of the investigation and the action taken.
As added by P.L.2-1993, SEC.11.



CHAPTER 5. REMEDIES FOR BREACHES; PLANS OF CORRECTION

IC 16-28-5-2
Citations
Sec. 2. On a determination by the commissioner that a breach of this article or a rule adopted under this article has occurred, the director shall issue a citation under IC 4-21.5-3-6 to the administrator of the health facility in which the breach occurred. The citation must state the following:
(1) The nature of the breach.
(2) The classification of the breach.
(3) The corrective actions required of the health facility to remedy the breach and to protect the patients of the facility.
(4) Any penalty imposed on the facility.
As added by P.L.2-1993, SEC.11.

IC 16-28-5-3
Review of citations
Sec. 3. A person aggrieved by a citation issued under this chapter may request a review under IC 4-21.5-3-7. If a request for a hearing is not filed within the fifteen (15) day period, the determination contained in the citation is final.
As added by P.L.2-1993, SEC.11.

IC 16-28-5-4
Remedies for breaches
Sec. 4. (a) The commissioner shall impose the following remedies for breaches of this article or a rule adopted under this article:
(1) For an offense, the remedies specified in subsection (b)(1) through (b)(2). The commissioner may also impose the remedy specified in subsection (b)(3).
(2) For a deficiency, the remedies specified in subsection (b)(1). The commissioner may also impose the remedies specified in

subsection (b)(4).
(3) For a breach that is a repeat of the same deficiency within a fifteen (15) month period, the remedies specified in subsection (b)(1) through (b)(2). The commissioner may also impose the remedy specified in subsection (b)(3).
(4) For a noncompliance, the remedies specified in subsection (b)(5) through (b)(6).
(5) For a breach that is a repeat of the same noncompliance within a fifteen (15) month period, the remedies specified in subsection (b)(1). The commissioner may also impose the remedies specified in subsection (b)(4).
(6) For a nonconformance, the remedies specified in subsection (b)(5).
(7) For a breach that is a repeat of the same nonconformance within a fifteen (15) month period, the remedies specified in subsection (b)(5) through (b)(6).
(b) The remedies for breaches of this article or rules adopted under this article are as follows:
(1) Issuance of an order for immediate correction of the breach.
(2) Imposition of a fine not to exceed ten thousand dollars ($10,000) or suspension of new admissions to the health facility for a period not to exceed forty-five (45) days, or both.
(3) Revocation by the director of the health facility's license or issuance of a probationary license.
(4) Imposition of a fine not to exceed five thousand dollars ($5,000) or suspension of new admissions to the health facility for a period not to exceed thirty (30) days, or both.
(5) A requirement that the health facility comply with any plan of correction approved or directed under section 7 of this chapter.
(6) If the health facility is found to have a pattern of breach, the commissioner may suspend new admissions to the health facility for a period not to exceed fifteen (15) days or impose a fine not to exceed one thousand dollars ($1,000), or both.
(c) If a breach is immediately corrected and the commissioner has imposed remedies under subsection (b)(2), the commissioner may waive not more than fifty percent (50%) of the fine imposed and reduce the number of days for suspension of new admissions by one-half (1/2).
(d) The commissioner may, with the concurrence of a licensed physician, impose the following:
(1) For an omission of care or an act that does not fall within a classification of a rule under this section and that the facility should reasonably have known would present a substantial probability that death or a life threatening condition will result, one (1) or any combination of the remedies specified in subsection (b)(1) through (b)(3).
(2) For an omission of care or an act that:
(A) does not fall within a classification of a rule under this section; and (B) the facility should reasonably have known would result in an immediate or a direct, serious adverse effect on the health, safety, security, rights, or welfare of a patient;
the remedies specified in subsection (b)(1) or (b)(4), or both.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.6.

IC 16-28-5-5
Determination of remedies
Sec. 5. (a) In determining appropriate remedies or waivers under section 4 of this chapter, the commissioner shall consider the following:
(1) Whether the breach occurred for reasons outside of the health facility's control.
(2) Whether the health facility has demonstrated that the health facility has taken the appropriate steps to reasonably ensure that the breach will not recur.
(3) The history of breaches by the health facility.
(4) The effect of the breach on the patient.
(b) If the health facility furnishes sufficient relevant financial information, the commissioner may consider the following in determining appropriate remedies or waivers under section 5 of this chapter:
(1) Whether any financial savings or benefit accrued to the health facility as a result of the breach.
(2) The cost incurred by the health facility in correcting the breach.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.7.

IC 16-28-5-6
Correction of breaches; time allowed
Sec. 6. An order for immediate correction under section 4(b)(1) of this chapter shall state a specific date by which the correction shall be made. The date shall be set by the commissioner according to the circumstances of the breach but may not exceed five (5) days from the time the health facility receives written notification from the commissioner.
As added by P.L.2-1993, SEC.11.

IC 16-28-5-7
Corrective period
Sec. 7. (a) A plan of correction submitted to the commissioner for approval and acceptance shall contain a fixed time within which the correction must be made.
(b) When accepting or directing a corrective period, the commissioner shall consider the following:
(1) A reasonable amount of time needed by a health facility to achieve compliance.
(2) The effects of the continuing breach on patients.
(3) Temporary measures that will be taken to protect patients during the time allowed for correction. As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.8.

IC 16-28-5-8
Plans of correction; actions; notices of rejection; reports of correction
Sec. 8. (a) A plan of correction may be:
(1) accepted;
(2) modified upon agreement between the commissioner and the health facility; or
(3) rejected by the commissioner.
(b) If a plan of correction is rejected, the commissioner:
(1) shall send notice of the rejection and the reasons for the rejection to the health facility; and
(2) may impose a directed plan of correction on the health facility.
(c) If a breach was corrected before submission and approval of a plan of correction, the health facility may submit a report of correction in place of a plan of correction.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.9.

IC 16-28-5-9
Modification of plans of correction
Sec. 9. (a) A directed plan of correction imposed on a health facility by the commissioner may also be modified upon agreement between the commissioner and the health facility.
(b) A petition for modification of an approved plan of correction must be filed with the commissioner before the expiration of the correction time period approved by the commissioner. The burden of proof is on the petitioner to show good cause for not complying within the approved correction time.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.10.

IC 16-28-5-10
Failure to correct breaches; additional penalties
Sec. 10. If:
(1) a breach is not corrected within the time fixed by the order of correction or is not corrected within the time fixed by the plan of correction; and
(2) an extension has not been granted under section 9 of this chapter;
the commissioner may find a new breach that may be subject to the imposition of additional penalties as the class would warrant.
As added by P.L.2-1993, SEC.11.



CHAPTER 6. EMERGENCY RELOCATIONS OF PATIENTS

IC 16-28-6-2
Relocation rules
Sec. 2. The state department shall adopt rules governing the emergency relocation of patients that provide for the following:
(1) Notice to the patient, the patient's next of kin, guardian, and physician of the emergency transfer and the reasons for the relocation.
(2) Protections designed to ensure the welfare and desires of the patient.
As added by P.L.2-1993, SEC.11. Amended by P.L.156-2011, SEC.26; P.L.197-2011, SEC.68.



CHAPTER 7. MONITORS

IC 16-28-7-2
Appealability of orders
Sec. 2. An order issued under section 1 of this chapter may be appealed under IC 4-21.5.
As added by P.L.2-1993, SEC.11.

IC 16-28-7-3
Licensing and duties of monitors who are not state employees
Sec. 3. A monitor who is not a state employee and who is placed in a health facility under this chapter:
(1) must be licensed under IC 25-19-1;
(2) shall serve as a consultant to the administrator concerning the operation of the health facility; and
(3) shall submit a written report to the director on the operation of the health facility and the status and condition of the patients.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.11.

IC 16-28-7-4
Placement costs for monitors who are not state employees
Sec. 4. (a) A health facility shall pay the costs of placing a monitor who is not a state employee in the health facility under this chapter unless it is determined by a final order under IC 4-21.5 that the placement of the monitor was not needed. The state shall reimburse the costs if it is determined the monitor is unneeded.
(b) If the state department has reason to believe that the health facility is not financially able to pay the cost of a monitor in the health facility and the health facility and office of Medicaid policy

and planning verify the health facility's insolvency, the state department may authorize money from fines paid under this article to be used to pay the costs of placing a monitor who is not a state employee in the health facility.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.12; P.L.218-1999, SEC.1.

IC 16-28-7-4.3
Placement costs, licensing, and duties of monitors who are state employees
Sec. 4.3. The costs of placing a monitor in a health facility under this chapter shall be paid by the state if the monitor is a state employee. A state employee who is placed in a health facility as a monitor:
(1) is not required to be licensed under IC 25-19-1;
(2) does not serve as a consultant to the administrator of the health facility; and
(3) must report to the director on the operation of the health facility and the status and condition of the patients.
As added by P.L.179-1993, SEC.13.

IC 16-28-7-5
Confidentiality
Sec. 5. Except as required by sections 3 and 4.3 of this chapter, the monitor shall observe the strict confidentiality of the operating policies, procedures, employment practices, financial information, and all similar business information of the health facility. An individual who violates this section:
(1) commits a Class A misdemeanor; and
(2) is prohibited from serving as a monitor under this chapter for five (5) years.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.14.



CHAPTER 8. RECEIVERSHIP

IC 16-28-8-1
Petitions for receivership
Sec. 1. The director may, after consultation with the commissioner, request the attorney general to petition the circuit or superior court of the county in which a health facility is located to place the facility in receivership to protect the patients in the facility.
As added by P.L.2-1993, SEC.11. Amended by P.L.156-2011, SEC.27; P.L.197-2011, SEC.69.

IC 16-28-8-2
Conditions for receivership
Sec. 2. The court may order a health facility placed in receivership in the following circumstances:
(1) The facility is operating without a license.
(2) The license of the facility has expired or been revoked.
(3) The facility is closing or plans to close and adequate arrangements have not been made for the orderly transfer of patients at least thirty (30) days before closing.
(4) The facility is operating under extraordinary conditions that present a major threat to the health, safety, security, rights, or welfare of a facility's patients, including imminent abandonment of the facility by the owner.
As added by P.L.2-1993, SEC.11.

IC 16-28-8-3
Repealed
(Repealed by P.L.179-1993, SEC.15.)

IC 16-28-8-4
Receivers; qualifications; powers and duties
Sec. 4. A receiver:
(1) must be licensed under IC 25-19-1 and may be a state employee;
(2) must possess the education and experience necessary, as determined by the director, to oversee correction of the deficiencies of the facility;
(3) must not have been found guilty of misconduct by any licensing board or professional society in the state; (4) must not have (or a member of the receiver's immediate family must not have) a financial ownership interest in the facility;
(5) has the powers and duties granted by the court to protect the interests of the patients in the health facility, which may include providing for the orderly relocation of patients from the health facility and the refusal to admit new patients pending closure; and
(6) must report to the director on the operation of the facility and the status and condition of the patients.
As added by P.L.2-1993, SEC.11. Amended by P.L.210-1999, SEC.1.

IC 16-28-8-5
Operation of facilities
Sec. 5. Unless a health facility is ordered to be closed within one hundred twenty (120) days, the receiver shall operate the health facility subject to the same standard and rate criteria that apply to all health facilities licensed under IC 16-28-2.
As added by P.L.2-1993, SEC.11.

IC 16-28-8-6
Bond
Sec. 6. (a) Before beginning duties as a receiver, the receiver must execute a bond, with one (1) or more sureties approved by the court, to the effect that the receiver will:
(1) faithfully discharge the duties of the receiver while operating the health facility; and
(2) obey the orders of the court.
(b) The health facility shall pay the cost of the bond required of the receiver.
(c) Upon:
(1) the court's approval of the receiver's final report that the conditions that presented a major threat to the patients in the health facility have been corrected or that the health facility has closed; and
(2) the receiver's compliance with the court's order made on the final report;
the receiver and the surety on the receiver's bond are fully discharged for all matters related to the final report.
As added by P.L.210-1999, SEC.2.

IC 16-28-8-7
Costs of receivership; receiver who is a state employee; state paid cost of receivership preferred
Sec. 7. (a) The costs of the receivership shall be determined by the court and shall be paid by the owner or operator of the health facility.
(b) If the receiver is a state employee, the state shall pay the receiver's salary.
(c) Any cost of receivership paid by the state for the receivership of a health facility is a preferred claim against the receivership estate.

The state may file a claim against the health facility or the health facility's assets and resources for recovery of any administrative expense incurred by the state under this chapter.
(d) Any asset or resource of the health facility may be used to:
(1) fund the cost of receivership; and
(2) reimburse any expenditure made by the state under this chapter.
As added by P.L.210-1999, SEC.3. Amended by P.L.29-2002, SEC.3.



CHAPTER 9. PENALTIES

IC 16-28-9-2
Penalty options
Sec. 2. The attorney general may do any of the following:
(1) Seek an injunction in the circuit or superior court of the county in which the unlicensed health facility is located or in the circuit or superior court of Marion County.
(2) Seek relief under IC 4-21.5, including a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each day of unlicensed operation.
(3) Seek criminal penalties as provided by section 5 of this chapter.
As added by P.L.2-1993, SEC.11.

IC 16-28-9-3
Interference with investigations; retaliation; failure to correct; interference with correction process
Sec. 3. (a) A person who intentionally:
(1) prevents, interferes with, or attempts to impede the work of an employee of the state department in the investigation and enforcement of any provision of this article;
(2) prevents or attempts to prevent an employee of the state department from examining any relevant records in the conduct of official duties under this article;
(3) prevents or interferes with an employee of the state department in preserving evidence of the breach of any provision of this article;
(4) retaliates or discriminates against a resident or an employee for:
(A) contacting or providing information to any state official; or
(B) initiating, participating in, or testifying in an action under this article; or
(5) fails to correct or interferes with the correction process within the correction period specified on the citation or approved plan of correction, unless an extension is granted by the director and the corrections are made before expiration of the extension;
commits a Class C misdemeanor.
(b) In addition to the criminal provisions for violations described in subsection (a), the commissioner may commence an action under

IC 4-21.5-3-6 or IC 4-21.5-4 for issuance of an order of compliance and a civil penalty not to exceed twenty-five thousand dollars ($25,000).
As added by P.L.2-1993, SEC.11.

IC 16-28-9-4
Destruction or falsification of records
Sec. 4. A person who intentionally destroys or falsifies records of the breach of any provision of this article commits a Class D felony.
As added by P.L.2-1993, SEC.11.

IC 16-28-9-5
Unlicensed operation of facilities; advertisement of unlicensed facilities
Sec. 5. A person who:
(1) operates a health facility that is not licensed under this article; or
(2) advertises by any means the operation of a health facility that is not licensed under this article;
commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.11.

IC 16-28-9-6
Imposition of fine
Sec. 6. The state department may impose a fine not to exceed five thousand dollars ($5,000) for a violation of a provision of this chapter.
As added by P.L.108-1999, SEC.2.



CHAPTER 10. HEARINGS AND APPEALS

IC 16-28-10-2
Appeals panel; members; proceedings; costs
Sec. 2. (a) The executive board shall appoint an appeals panel consisting of three (3) members as follows:
(1) One (1) member of the executive board.
(2) One (1) attorney admitted to the practice of law in Indiana.
(3) One (1) individual with qualifications determined by the executive board.
(b) An employee of the state may not be a member of the panel.
(c) An appeals panel shall conduct proceedings for review of an order issued by an administrative law judge under this chapter. The panel is the ultimate authority under IC 4-21.5.
(d) The cost of the proceedings, including the fees of the appeals panel, shall be paid as follows:
(1) By the health facility if the panel finds in favor of the state.
(2) By the state if the panel finds in favor of the health facility.
As added by P.L.2-1993, SEC.11.

IC 16-28-10-3
Judicial review
Sec. 3. Judicial review of an administrative order issued under this chapter may be sought by either the facility or the state under IC 4-21.5.
As added by P.L.2-1993, SEC.11.



CHAPTER 11. MISCELLANEOUS PROVISIONS

IC 16-28-11-2
Compulsory medical treatment and examination
Sec. 2. This article does not authorize or require any form of compulsory medical treatment or physical or mental examination of a person who:
(1) is a resident, a guest, a patient, an employee, a registrant, or an enrollee of an exempt institution specified in IC 16-18-2-167(c); and
(2) is being treated by prayer or spiritual means alone for healing;
or to deny to the person the right to rely solely upon prayer or spiritual means by receiving only the treatment given by an accredited practitioner of the religious denomination known as the Church of Christ, Scientist, if the laws pertaining to the safe condition of the premises, cleanliness of the operation of the premises, and the physical equipment on the premises are complied with.
As added by P.L.2-1993, SEC.11.

IC 16-28-11-3
Practice of medicine
Sec. 3. This article does not authorize any person to engage, in any manner, in the practice of medicine (as defined in IC 25-22.5).
As added by P.L.2-1993, SEC.11.

IC 16-28-11-4
Health facility, county jail, or department of correction facility required to return certain unused medication
Sec. 4. (a) A health facility, county jail under IC 11-12-5-8, or department of correction facility under IC 11-10-3-4 that possesses unused medication that meets the requirements of IC 25-26-13-25(k)(1) through IC 25-26-13-25(k)(6):
(1) shall return medication that belonged to a Medicaid recipient; and
(2) may return other unused medication;
to the pharmacy that dispensed the medication.
(b) An entity participating in a program under IC 25-26-23 may return unused medication to the pharmacy that dispensed the medication if the board of pharmacy adopts a rule allowing this

procedure under IC 25-26-23-2.
As added by P.L.75-2004, SEC.1. Amended by P.L.204-2005, SEC.3; P.L.119-2011, SEC.2; P.L.174-2011, SEC.3; P.L.159-2012, SEC.3.

IC 16-28-11-5
Fire sprinkler systems in health facilities
Sec. 5. (a) This section does not apply to the Indiana Veterans' Home.
(b) A health facility licensed under IC 16-28 as a comprehensive care facility must do the following:
(1) Have an automatic fire sprinkler system installed throughout the facility before July 1, 2012.
(2) If an automatic fire sprinkler system is not installed throughout the health facility before July 1, 2010, submit before July 1, 2010, a plan to the state department for completing the installation of the automatic fire sprinkler system before July 1, 2012.
(3) Have a battery operated or hard wired smoke detector in each resident's room before July 1, 2012.
(c) The state department shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.73-2007, SEC.1.

IC 16-28-11-5.5
Employee of health facility not required to perform CPR if specified criteria are met
Sec. 5.5. (a) This section does not apply to the implementation of a do not resuscitate order.
(b) This article does not require an employee of a health facility to provide cardiopulmonary resuscitation (CPR) or other intervention on a patient if a registered nurse licensed under IC 25-23 or a physician licensed under IC 25-22.5 who is employed by the health facility has determined that the following criteria have been met:
(1) The patient has experienced an unwitnessed cessation of circulatory and respiratory functions.
(2) The patient is unresponsive.
(3) The patient's pupils are fixed and dilated.
(4) The patient's body temperature indicates hypothermia.
(5) The patient has generalized cyanosis.
(6) The patient has livor mortis.
As added by P.L.134-2008, SEC.13.

IC 16-28-11-6
Disclosure of fire sprinkler systems in consumer guide to nursing homes
Sec. 6. The state department shall disclose, in the state department's consumer guide to nursing homes, whether a health facility is:
(1) fully;
(2) partially; or (3) not;
equipped with fire sprinklers.
As added by P.L.73-2007, SEC.2.

IC 16-28-11-7
Disclosure of smoke detector information in consumer guide to nursing homes
Sec. 7. The state department shall disclose the following information in the state department's consumer guide to nursing homes:
(1) Until July 1, 2012, whether each health facility has:
(A) a battery operated;
(B) a hard wired; or
(C) no;
smoke detector in each resident's room.
(2) After June 30, 2012, whether a health facility has:
(A) a battery operated; or
(B) a hard wired;
smoke detector in each resident's room.
(3) If a health facility has a hard wired or wireless smoke detector in each resident's room, whether the smoke detector:
(A) provides a visual and audible signal at the nurses' stations that attend each room;
(B) transmits to a central station service; and
(C) connects to the health facility's fire alarm system.
As added by P.L.73-2007, SEC.3.



CHAPTER 12. FEDERALLY REQUIRED ENFORCEMENT PROCESS

IC 16-28-12-2
1396r(h) fund; investment; use of principal and interest
Sec. 2. (a) The 1396r(h) fund is established to receive money collected under this chapter. The state department shall administer the fund.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) The state department shall use the principal and interest in the fund in accordance with 42 U.S.C. 1396r(h)(2)(A)(ii).
As added by P.L.2-1993, SEC.11.

IC 16-28-12-3
Department actions; procedure
Sec. 3. The procedure governing an action taken by the state department under this chapter must be in accordance with:
(1) IC 4-21.5-3-6; or
(2) IC 4-21.5-4.
As added by P.L.2-1993, SEC.11.

IC 16-28-12-4
Review; procedure; filing period
Sec. 4. (a) A person adversely affected by action of the state department under this chapter may request review under IC 4-21.5-3-7.
(b) The procedure governing appeals under this chapter must be in accordance with IC 16-28-10.
(c) If a request for a hearing is not filed within the fifteen (15) day period specified in IC 4-21.5-3-7, the determination of the executive board is final.
As added by P.L.2-1993, SEC.11.



CHAPTER 13. CRIMINAL HISTORY OF NURSE AIDES AND OTHER UNLICENSED EMPLOYEES

IC 16-28-13-1
"Nurse aide" defined
Sec. 1. (a) As used in this chapter, "nurse aide" means an individual who provides nursing or nursing related services to residents in the following:
(1) A health facility.
(2) A hospital based health facility.
(3) An ambulatory outpatient surgical center licensed under IC 16-21-2. Under this subdivision, the term applies to an individual who was employed by the center after July 1, 1999.
(4) A home health agency licensed under IC 16-27-1. Under this subdivision, the term applies to an individual who was employed by the agency after July 1, 1999.
(5) A hospice program licensed under IC 16-25-3. Under this subdivision, the term applies to an individual who was employed by the program after July 1, 1999.
(6) A hospital licensed under IC 16-21-2. Under this subdivision, the term applies to an individual who was employed by the hospital after July 1, 1999.
(b) The term does not include the following:
(1) A licensed health professional (as defined in IC 25-1-9-3).
(2) A registered dietician.
(3) An individual who volunteers to provide nursing or nursing related services without pay.
As added by P.L.152-1995, SEC.18. Amended by P.L.108-1999, SEC.4; P.L.14-2000, SEC.45.

IC 16-28-13-2
"Other unlicensed employee" defined
Sec. 2. (a) As used in this chapter, "other unlicensed employee" means:
(1) an employee of a health facility;
(2) a hospital based health facility; or (3) a personal services attendant (as defined in IC 12-10-17.1-8);
who is not licensed (as defined in IC 25-1-9-3) by a board (as defined in IC 25-1-9-1).
(b) The term does not include an employee of an ambulatory outpatient surgical center, a home health agency, a hospice program, or a hospital that is not licensed (as defined in IC 25-1-9-3) by a board (as defined in IC 25-1-9-1).
As added by P.L.152-1995, SEC.18. Amended by P.L.108-1999, SEC.5; P.L.255-2001, SEC.16; P.L.141-2006, SEC.85.

IC 16-28-13-3
Crimes barring employment at certain health care facilities
Sec. 3. (a) A health care facility or an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility may not knowingly employ a person as a nurse aide or other unlicensed employee if one (1) or more of the following conditions exist:
(1) The person has been convicted of any of the following:
(A) A sex crime (IC 35-42-4).
(B) Exploitation of an endangered adult (IC 35-46-1-12).
(C) Failure to report battery, neglect, or exploitation of an endangered adult (IC 35-46-1-13).
(D) Theft (IC 35-43-4), if the person's conviction for theft occurred less than five (5) years before the individual's employment application date, except as provided in IC 16-27-2-5(a)(5).
(E) Murder (IC 35-42-1-1).
(F) Voluntary manslaughter (IC 35-42-1-3).
(G) Involuntary manslaughter (IC 35-42-1-4) within the previous five (5) years.
(H) Felony battery within the previous five (5) years.
(I) A felony offense relating to controlled substances within the previous five (5) years.
(2) The person:
(A) has abused, neglected, or mistreated a patient or misappropriated a patient's property; and
(B) had a finding entered into the state nurse aide registry.
(b) A person who knowingly or intentionally applies for a job as a nurse aide or other unlicensed employee at:
(1) a health care facility; or
(2) an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
after a conviction of one (1) or more of the offenses listed in subsection (a)(1) commits a Class A infraction.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.1; P.L.108-1999, SEC.6.

IC 16-28-13-4
Operator of health care facility; request for nurse aide registry

report and limited criminal history
Sec. 4. (a) Except as provided in subsection (b), a person who:
(1) operates or administers a health care facility; or
(2) operates an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
shall apply within three (3) business days from the date a person is employed as a nurse aide or other unlicensed employee for a copy of the person's state nurse aide registry report from the state department and a limited criminal history from the Indiana central repository for criminal history information under IC 10-13-3 or another source allowed by law.
(b) A health care facility is not required to apply for the state nurse aide registry report and limited criminal history required by subsection (a) if the health care facility contracts to use the services of a nurse aide or other unlicensed employee who is employed by an entity in the business of contracting to provide nurse aides or other unlicensed employees to health care facilities.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.2; P.L.108-1999, SEC.7; P.L.2-2003, SEC.51.

IC 16-28-13-5
Operator of health care facility; prohibition from employing person with certain convictions
Sec. 5. A person who:
(1) operates or administers a health care facility; or
(2) operates an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
may not employ a person as a nurse aide or other unlicensed employee after receipt of the person's state nurse aide registry report if that person's report indicates that the person committed an offense under section (3)(a)(2) of this chapter and has been placed on the state nurse aide registry, or after receipt of the limited criminal history if that person's limited criminal history indicates that the person has been convicted of any of the offenses described in section 3(a)(1) of this chapter.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.3; P.L.108-1999, SEC.8.

IC 16-28-13-6
Operator of health care facility; fees for request of registry report and criminal history
Sec. 6. (a) A person who:
(1) operates or administers a health care facility; or
(2) operates an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
is responsible for the payment of fees under IC 10-13-3-30 and other fees required to process a state nurse aide registry report and a

limited criminal history under section 4 of this chapter.
(b) A health care facility or an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility may require a person who applies to the health care facility or entity for employment as a nurse aide or other unlicensed employee:
(1) to pay the cost of fees described in subsection (a) to the health care facility or entity at the time the person submits an application for employment; or
(2) to reimburse the health care facility or entity for the cost of fees described in subsection (a).
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.4; P.L.108-1999, SEC.9; P.L.2-2003, SEC.52.

IC 16-28-13-7
Applicability of chapter
Sec. 7. The application of this chapter to a health care facility or an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility is limited to an individual:
(1) who is employed by:
(A) a health care facility; or
(B) an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility; and
(2) whose employment or responsibilities are limited to activities primarily performed within a health care facility.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.5; P.L.108-1999, SEC.10; P.L.1-2002, SEC.73; P.L.1-2007, SEC.134.

IC 16-28-13-8
Rights of individuals denied or dismissed from employment
Sec. 8. An individual who is denied employment or dismissed from employment under this chapter:
(1) does not have a cause of action;
(2) is not eligible for unemployment compensation;
(3) does not acquire the rights of an unemployed individual; and
(4) does not have other rights under IC 22;
as a result of the denial or dismissal.
As added by P.L.152-1995, SEC.18.

IC 16-28-13-9
Immunity from civil and criminal liability
Sec. 9. A person, other than a person denied employment or dismissed under this chapter or against whom a finding is made for the nurse aide registry under 42 CFR 483.156, who in good faith:
(1) denies employment to an individual or dismisses an individual from employment under this chapter;
(2) testifies or participates in an investigation or an

administrative or a judicial proceeding arising from:
(A) this chapter; or
(B) 42 CFR 483 regarding the nurse aide registry; or
(3) makes a report to the state department or the nurse aide registry;
is immune from both civil and criminal liability arising from those actions.
As added by P.L.152-1995, SEC.18.

IC 16-28-13-10
Operator of health care facility; intentional violation of chapter
Sec. 10. A person:
(1) who:
(A) operates or administers a health care facility; or
(B) operates an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility; and
(2) who knowingly or intentionally violates section 4 or 5 of this chapter;
commits a Class A infraction.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.6; P.L.108-1999, SEC.11.

IC 16-28-13-11
Personnel record; providing limited criminal history
Sec. 11. (a) Each:
(1) health care facility; and
(2) entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
shall maintain a personnel record for each nurse aide and other unlicensed employee employed by the health care facility or entity that includes the nurse aide's or other unlicensed employee's state nurse aide registry report and limited criminal history required by section 4 of this chapter.
(b) The personnel records of each health care facility shall be available for inspection by the state department to assure compliance with this chapter.
(c) An entity in the business of contracting to provide nurse aides or other unlicensed employees to health care facilities shall provide a copy of the state nurse aide registry report and limited criminal history obtained under section 4 of this chapter to each health care facility to which the entity provides a nurse aide or other unlicensed employee. If the entity fails to provide a copy of the state nurse aide registry report and limited criminal history to a health care facility, the health care facility is not in violation of this chapter.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.7; P.L.108-1999, SEC.12.

IC 16-28-13-12
Health care facility to report convictions of employees Sec. 12. If a health care facility has knowledge of a conviction of an employee of the health care facility that would indicate unfitness for service as a nurse aide, other unlicensed employee, or other health care professional (as defined by IC 16-27-2-1), the health care facility shall report the information to the state nurse aide registry or the appropriate licensing authority.
As added by P.L.108-1999, SEC.13.

IC 16-28-13-13
Rules
Sec. 13. The state department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.108-1999, SEC.14.



CHAPTER 14. PATIENT IMMUNIZATIONS

IC 16-28-14-3
Required immunizations; methods
Sec. 3. (a) Subject to obtaining a patient's informed consent under section 2(b) of this chapter and subject to obtaining an order from the individual's physician to administer the immunizations, a health facility shall immunize all patients of the health facility against the following:
(1) Influenza virus.
(2) Pneumococcal disease.
(b) A health facility shall conduct the immunizations required under subsection (a) in accordance with the recommendations established by the Advisory Committee on Immunization Practices of the United States Centers for Disease Control and Prevention that are in effect at the time the health facility conducts the immunizations.
As added by P.L.97-1999, SEC.2. Amended by P.L.3-2008, SEC.109.

IC 16-28-14-4
Date by which immunizations required
Sec. 4. Except as required by section 5 of this chapter, a health facility shall administer or cause to be administered the immunizations required under this chapter before December 1 of each year if the vaccine is available.
As added by P.L.97-1999, SEC.2.

IC 16-28-14-5 Determination of patient status
Sec. 5. (a) This section applies to an individual who becomes a patient of a health facility on or after December 1 and before April 1.
(b) A health facility shall attempt to determine the status of an individual's immunization against the influenza virus and pneumococcal disease upon the individual's admission to the health facility.
(c) Subject to obtaining a patient's informed consent under section 2(b) of this chapter if the health facility determines that an individual's immunization status is deficient and subject to obtaining an order from the individual's physician to administer the immunizations, the health facility shall, as soon as possible after the individual's admission, administer or cause to be administered the immunizations required under this chapter if the vaccine is available.
As added by P.L.97-1999, SEC.2.

IC 16-28-14-6
Exceptions to required immunization
Sec. 6. Notwithstanding any other provision of this chapter, a health facility shall not require an individual to receive an immunization under this chapter if:
(1) the health facility:
(A) has written documentation from the individual's physician or other health care provider indicating the date and place that the individual received an immunization required under this chapter; and
(B) determines that no additional immunization is required;
(2) the immunization is medically contraindicated as described in the product labeling approved by the United States Food and Drug Administration;
(3) receiving the immunization is against the individual's religious beliefs; or
(4) the individual refuses to permit the immunization as provided by state or federal law.
As added by P.L.97-1999, SEC.2.



CHAPTER 14.5. HEALTH FACILITY EMPLOYEE IMMUNIZATIONS

IC 16-28-14.5-2
Consent; influenza immunizations
Sec. 2. (a) Subject to obtaining an employee's consent, a health facility shall annually administer or make available to be administered immunizations against the influenza virus to the employee of the health facility.
(b) A health facility shall conduct the immunizations required under subsection (a) in accordance with the recommendations established by the Advisory Committee on Immunization Practices of the United States Centers for Disease Control and Prevention that are in effect at the time the health facility conducts the immunizations.
As added by P.L.29-2009, SEC.2.

IC 16-28-14.5-3
Date immunizations are required
Sec. 3. A health facility shall annually administer or make available to be administered the immunizations required under this chapter to each employee of the health facility who is employed by the health facility during the period beginning October 1 and ending February 1 of the following year.
As added by P.L.29-2009, SEC.2.

IC 16-28-14.5-4
Availability of vaccine
Sec. 4. A health facility is not required to provide or make available to the health facility's employees annual immunizations against the influenza virus if the department determines that the necessary vaccine is not in adequate supply.
As added by P.L.29-2009, SEC.2.

IC 16-28-14.5-5
Exceptions to required immunizations
Sec. 5. Notwithstanding any other provision of this chapter, a health facility shall not require an employee to receive an immunization under this chapter if:
(1) the health facility: (A) has written documentation from the employee's physician or other health care provider indicating the date and place that the individual received an immunization required under this chapter; and
(B) determines that no additional immunization is required;
(2) the immunization is medically contraindicated for the employee;
(3) receiving the immunization is against the employee's religious beliefs; or
(4) the employee refuses to permit the immunization after being fully informed of the health risks.
As added by P.L.29-2009, SEC.2.

IC 16-28-14.5-6
Rules
Sec. 6. The state department may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.29-2009, SEC.2.



CHAPTER 15. HEALTH FACILITY QUALITY ASSESSMENT FEE

IC 16-28-15-2
"Continuing care retirement community"
Sec. 2. As used in this chapter, "continuing care retirement community" means a health care facility that:
(1) provides independent living services and health facility services in a campus setting with common areas;
(2) holds continuing care agreements with at least twenty-five percent (25%) of its residents (as defined in IC 23-2-4-1);
(3) uses the money from the agreements described in subdivision (2) to provide services to the resident before the resident may be eligible for Medicaid under IC 12-15; and
(4) meets the requirements of IC 23-2-4.
As added by P.L.229-2011, SEC.162.

IC 16-28-15-3
"Health facility"
Sec. 3. As used in this chapter, "health facility" refers to a health facility that is licensed under this article as a comprehensive care facility.
As added by P.L.229-2011, SEC.162.

IC 16-28-15-4
"Nursing facility"
Sec. 4. As used in this chapter, "nursing facility" means a health facility that is certified for participation in the federal Medicaid program under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
As added by P.L.229-2011, SEC.162.

IC 16-28-15-5
"Office"
Sec. 5. As used in this chapter, "office" refers to the office of Medicaid policy and planning established by IC 12-8-6.5-1.
As added by P.L.229-2011, SEC.162. Amended by P.L.160-2012, SEC.46.

IC 16-28-15-6
Collection of fee
Sec. 6. (a) Effective July 1, 2011, the office shall collect a quality assessment fee from each health facility.
(b) The quality assessment fee must apply to all non-Medicare

patient days of the health facility. The office shall determine the quality assessment rate per non-Medicare patient day in a manner that collects the maximum amount permitted by federal law as of July 1, 2011, and October 1, 2011, based on the latest nursing facility financial reports and nursing facility quality assessment data collection forms as of July 28, 2010.
(c) The office shall offset the collection of the assessment fee for a health facility:
(1) against a Medicaid payment to the health facility;
(2) against a Medicaid payment to another health facility that is related to the health facility through common ownership or control; or
(3) in another manner determined by the office.
As added by P.L.229-2011, SEC.162.

IC 16-28-15-7
Implementation of waiver
Sec. 7. The office shall implement the waiver approved by the United States Centers for Medicare and Medicaid Services under 42 CFR 433.68(e)(2) that provides for the following:
(1) Nonuniform quality assessment fee rates.
(2) An exemption from collection of a quality assessment fee from the following:
(A) A continuing care retirement community as follows:
(i) A continuing care retirement community that was registered with the securities commissioner as a continuing care retirement community on January 1, 2007, is not required to meet the definition of a continuing care retirement community in section 2 of this chapter.
(ii) A continuing care retirement community that, for the period January 1, 2007, through June 30, 2009, operated independent living units, at least twenty-five percent (25%) of which are provided under contracts that require the payment of a minimum entrance fee of at least twenty-five thousand dollars ($25,000).
(iii) An organization registered under IC 23-2-4 before July 1, 2009, that provides housing in an independent living unit for a religious order.
(iv) A continuing care retirement community that meets the definition set forth in section 2 of this chapter.
(B) A hospital based health facility.
(C) The Indiana Veterans' Home.
Any revision to the state plan amendment or waiver request under this section is subject to and must comply with this chapter.
As added by P.L.229-2011, SEC.162.

IC 16-28-15-8
Distribution of revenue from fee
Sec. 8. (a) The money collected from the quality assessment fee during the first year following the enactment may be used only as

follows:
(1) Sixty-seven and one-tenth percent (67.1%) to pay the state's share of costs for Medicaid nursing facility services provided under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
(2) Twenty-three and eight-tenths percent (23.8%) to pay the state's share of costs for other Medicaid services provided under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
(3) Nine and one-tenth percent (9.1%) to pay prior year state nursing facility expenditures.
(b) The money collected from the quality assessment fee during the second year following enactment may be used only as follows:
(1) Sixty-six and five-tenths percent (66.5%) to pay the state's share of costs for Medicaid nursing facility services provided under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
(2) Twenty-nine and four-tenths percent (29.4%) to pay the state's share of costs for other Medicaid services provided under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
(3) Four and one-tenth percent (4.1%) to pay prior year state nursing facility expenditures.
(c) The money collected from the quality assessment fee after the second year following enactment may be used only as follows:
(1) Seventy and six-tenths percent (70.6%) to pay the state's share of the costs for Medicaid nursing facility services provided under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
(2) Twenty-nine and four-tenths percent (29.4%) to pay the state's share of costs for other Medicaid services provided under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
(d) Any increase in reimbursement for Medicaid nursing facility services resulting from maximizing the quality assessment rate under section 6(b) of this chapter shall be directed exclusively to initiatives determined by the office to promote and enhance improvements in quality of care to nursing facility residents.
(e) The office may establish a method to allow a health facility to enter into an agreement to pay the quality assessment fee collected under this chapter under an installment plan.
As added by P.L.229-2011, SEC.162.

IC 16-28-15-9
Termination of fee; conditions
Sec. 9. If federal financial participation becomes unavailable to match money collected from the quality assessment fees for the purpose of enhancing reimbursement to nursing facilities for Medicaid services provided under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.), the office shall cease

collection of the quality assessment fee under this chapter.
As added by P.L.229-2011, SEC.162.

IC 16-28-15-10
Rules
Sec. 10. The office shall adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.229-2011, SEC.162.

IC 16-28-15-11
Failure to pay fee; interest; report
Sec. 11. (a) If a health facility fails to pay the quality assessment fee under this chapter not later than ten (10) days after the date the payment is due, the health facility shall pay interest on the quality assessment fee at the same rate as determined under IC 12-15-21-3(6)(A).
(b) The office shall report to the state department each nursing facility and each health facility that either:
(1) fails to submit patient day information requested by the office to calculate the quality assessment fee; or
(2) fails to pay the quality assessment fee under this chapter;
not later than one hundred twenty (120) days after the patient day information is requested or payment of the quality assessment fee is due.
As added by P.L.229-2011, SEC.162.

IC 16-28-15-12
Failure to pay fee; penalties
Sec. 12. (a) The state department shall do the following:
(1) Notify each nursing facility and each health facility reported under section 11 of this chapter that the nursing facility's license or health facility's license under IC 16-28 will be revoked if the patient day information is not submitted or the quality assessment fee is not paid.
(2) Revoke the nursing facility's license or health facility's license under IC 16-28 if the nursing facility or the health facility fails to submit the patient day information or fails to pay the quality assessment fee.
(b) An action taken under subsection (a)(2) is governed by:
(1) IC 4-21.5-3-8; or
(2) IC 4-21.5-4.
As added by P.L.229-2011, SEC.162.

IC 16-28-15-13
Review; commission on Medicaid oversight
Sec. 13. The select joint commission on Medicaid oversight established by IC 2-5-26-3 shall review the implementation of this chapter.
As added by P.L.229-2011, SEC.162.
IC 16-28-15-14
Expiration
Sec. 14. This chapter expires June 30, 2014.
As added by P.L.229-2011, SEC.162.



CHAPTER 16. MORATORIUM ON MEDICAID CERTIFICATION OF COMPREHENSIVE CARE BEDS

IC 16-28-16-2
"Comprehensive care bed"
Sec. 2. As used in this chapter, "comprehensive care bed" means a bed that:
(1) is licensed or is to be licensed under IC 16-28-2;
(2) functions as a bed licensed under IC 16-28-2; or
(3) is subject to this article.
The term does not include a comprehensive care bed that will be used solely to provide specialized services and that is subject to IC 16-29.
As added by P.L.229-2011, SEC.163.

IC 16-28-16-3
"Replacement bed"
Sec. 3. As used in this chapter, "replacement bed" means a comprehensive care bed that is relocated to a health facility that is licensed or is to be licensed under this article. This term includes comprehensive care beds that are certified for participation in:
(1) the state Medicaid program; or
(2) both the state Medicaid program and federal Medicare program.
As added by P.L.229-2011, SEC.163.

IC 16-28-16-4
Prohibition; certification of new or converted comprehensive care beds; exceptions
Sec. 4. (a) Except as provided in subsection (b), the state department may not approve the certification of new or converted comprehensive care beds for participation in the state Medicaid program unless the statewide comprehensive care bed occupancy rate is more than ninety-five percent (95%), as calculated annually on January 1 by the state department of health.
(b) This section does not apply to the following:
(1) A comprehensive care health facility that:
(A) seeks a replacement bed exception;
(B) is licensed or is to be licensed under this article;
(C) applies to the state department of health to certify a comprehensive care bed for participation in the Medicaid program if the comprehensive care bed for which the health facility is seeking certification is a replacement bed for an

existing comprehensive care bed;
(D) applies to the division of aging in the manner:
(i) described in subsection (c); and
(ii) prescribed by the division; and
(E) meets the licensure, survey, and certification requirements of this article.
(2) A small house health facility approved under section 6 of this chapter.
(c) An application made under subsection (b)(1) for a replacement bed exception must include the following:
(1) The total number and identification of the existing comprehensive care beds that the applicant requests be replaced by health facility location and by provider.
(2) If the replacement bed is being transferred to a different comprehensive care health facility with the same ownership, a provision that provides the division of aging written verification from the health facility holding the comprehensive care bed certification that the health facility has agreed to transfer the beds to the applicant health facility.
(3) If the replacement bed is being transferred to a different comprehensive care health facility under different ownership, a provision that provides the division of aging a copy of the complete agreement between the comprehensive care health facility transferring the beds and the applicant comprehensive care health facility.
(4) Any other information requested by the division of aging necessary to evaluate the transaction.
As added by P.L.229-2011, SEC.163.

IC 16-28-16-5
Transfer of Medicaid bed from one facility to another
Sec. 5. Except in the case of an emergency or a disaster, Medicaid certification of an existing comprehensive care bed may not be transferred to a new location until the new facility is seeking certification of the bed.
As added by P.L.229-2011, SEC.163.

IC 16-28-16-6
Small house health facilities
Sec. 6. (a) A person planning to construct a small house health facility shall apply to the state department for a license under this article.
(b) An applicant under this section, including an entity related to the applicant through common ownership or control, may apply to the state department for Medicaid certification of not more than fifty (50) comprehensive care beds for small house health facilities per year.
(c) The state department may not approve certification of more than one hundred (100) new comprehensive care beds designated for small house health facilities per year. (d) The state department shall approve an application for Medicaid certification for a small house health facility:
(1) in the order of the completed application date; and
(2) if the applicant meets the definition of a small house health facility and the requirements of this section.
(e) A person that fails to complete construction and begin operation of a small house comprehensive care health facility within twelve (12) months after the state department's approval of the application forfeits the person's right to the Medicaid certified comprehensive care beds approved by the state department if:
(1) another person has applied to the state department for approval of certified comprehensive care beds for participation in the state Medicaid program at least one (1) small house health facility; and
(2) the person's application was denied for the sole reason that the maximum number of Medicaid certified comprehensive care beds specified in subsection (c) had been approved for small house health facilities.
As added by P.L.229-2011, SEC.163.

IC 16-28-16-7
Expiration
Sec. 7. This chapter expires June 30, 2014.
As added by P.L.229-2011, SEC.163.






ARTICLE 29. LIMITATIONS ON VARIOUS HEALTH SERVICE BEDS

CHAPTER 1. REPEALED



CHAPTER 2. SPECIALIZED SERVICES

IC 16-29-2-2
Application for specialized services comprehensive care beds
Sec. 2. An applicant may file an application with the state department for the addition or conversion of beds to comprehensive care beds to be used solely for providing specialized services to patients who have a diagnosis described in section 1 of this chapter.
As added by P.L.2-1993, SEC.12.

IC 16-29-2-3
Review of applications for beds to be certified for participation in state or federal reimbursement program
Sec. 3. The state department shall review all applications for a certificate of need for comprehensive care beds under this chapter that are to be certified for participation in a state or federal reimbursement program, including programs under Title XVIII or Title XIX of the Social Security Act (42 U.S.C. 1395 et seq. or 42 U.S.C. 1396 et seq.).
As added by P.L.2-1993, SEC.12.

IC 16-29-2-4
Findings and recommendations
Sec. 4. (a) The state department shall make a finding based on information prepared by the state department in accordance with IC 16-30 and any other relevant information about the need for the comprehensive care beds under this chapter or the certification of comprehensive care beds as requested in the application.
(b) The state department shall recommend and approve a certificate of need for additional comprehensive care beds or the certification of comprehensive care beds only after finding that the certification or addition of comprehensive care beds in the county is necessary and that the applicant for a certificate of need has illustrated or documented the applicant's experience or capacity to provide quality, effective, and efficient care that includes a description of any past or current adverse licensure action against any facility owned, operated, or managed by the applicant. As added by P.L.2-1993, SEC.12.

IC 16-29-2-5
Review and approval requirement under certain circumstances
Sec. 5. (a) Comprehensive care beds may not be constructed or added and beds may not be converted to comprehensive care beds without the review and approval required in this chapter.
(b) Comprehensive care beds that are not certified for participation in a state or federal reimbursement program, including programs under Title XVIII or Title XIX of the federal Social Security Act (42 U.S.C. 1395 et seq. or 42 U.S.C. 1396 et seq.), shall not be certified without the review and approval required in this chapter.
(c) The review and approval required in this chapter is a condition to the licensure of the facility.
As added by P.L.2-1993, SEC.12.

IC 16-29-2-6
Certificate of need voidable; conditions
Sec. 6. A certificate of need for a project to construct, add, or convert beds that receives final approval of the state department under this chapter or IC 16-10-4 (before its repeal) becomes void eighteen (18) months after the determination becomes final unless the following conditions are met:
(1) Construction plans for the project are approved by the state department and the department of fire and building safety.
(2) The applicant has completed construction of the project's foundation in conformity with the approved plans as certified by an independent architect licensed under IC 25-4 or an independent professional engineer licensed under IC 25-31.
(3) Construction work on the project is continuous and in conformity with the approved plans.
As added by P.L.2-1993, SEC.12. Amended by P.L.1-1993, SEC.170.

IC 16-29-2-7
Ownership interest in certificates of need; transfer or alienation
Sec. 7. The individual, partnership, corporation, or other legal entity to whom a certificate of need has been granted after the review and approval required by this chapter is the owner of the certificate of need until the individual or legal entity transfers or alienates that ownership interest in the certificate. Unless the certificate of need expires or is voided, the issued certificate of need is the personal property of the owner and is freely transferable or alienable, except that the certificate of need may not be used outside of the county with respect to which the certificate was issued.
As added by P.L.2-1993, SEC.12.

IC 16-29-2-8
Rules; fees
Sec. 8. (a) The state department shall adopt rules under IC 4-22-2

to implement this chapter and to establish a reasonable fee for filing and review of an application under this chapter. Notwithstanding IC 16-21-1-9 or IC 16-21-1-10, a rule adopted under this chapter may not be waived.
(b) Fees imposed in connection with the certificate of need review under this article are payable to the state department for use in administration of the certificate of need program created by this chapter.
As added by P.L.2-1993, SEC.12. Amended by P.L.156-2011, SEC.28.



CHAPTER 3. HOSPITAL CONVERSION OF BEDS

IC 16-29-3-2
License requirement
Sec. 2. If the number of comprehensive care beds in a hospital licensed under IC 16-21-2 that function essentially as beds licensed under IC 16-28 exceeds fifty percent (50%) of the beds in the hospital, the comprehensive care beds must be licensed under IC 16-28.
As added by P.L.2-1993, SEC.12.

IC 16-29-3-3
Administrative review
Sec. 3. A decision of the state department under this chapter is subject to review under IC 4-21.5. IC 16-28-10 applies to review hearings and appeals.
As added by P.L.2-1993, SEC.12. Amended by P.L.156-2011, SEC.29; P.L.197-2011, SEC.70.



CHAPTER 4. ICF/MR BEDS

IC 16-29-4-2
"ICF/MR" defined
Sec. 2. (a) As used in this chapter, "ICF/MR" refers to an intermediate care facility for the mentally retarded.
(b) The term does not include a facility administered under IC 12-11-1.1 or IC 12-22-2.
As added by P.L.2-1993, SEC.12. Amended by P.L.272-1999, SEC.50.

IC 16-29-4-3
Recommendation of preliminary approval of proposed project; condition
Sec. 3. The health care facility advisory council may recommend, before the conversion of existing health facility beds to ICF/MR beds or the construction of a new ICF/MR facility, that the state department issue a preliminary approval of the proposed project, but only if the council determines that there is an insufficient number of available beds to care for all the persons who are determined under IC 12-11-2.1 to be appropriate for placement in an ICF/MR facility.
As added by P.L.2-1993, SEC.12. Amended by P.L.272-1999, SEC.51; P.L.156-2011, SEC.30; P.L.197-2011, SEC.71; P.L.6-2012, SEC.118.

IC 16-29-4-4
Number of beds; limit; licensing of facility
Sec. 4. A proposed project that receives preliminary approval under this chapter may not add more beds than the number determined by the health care facility advisory council to be necessary to provide an available bed for each person determined under IC 12-11-2.1 to be appropriate for placement in an ICF/MR facility. Upon completion of the proposed project and compliance with the other requirements for licensure under IC 16-28, the state department shall issue a license to the facility.
As added by P.L.2-1993, SEC.12. Amended by P.L.272-1999, SEC.52; P.L.156-2011, SEC.31; P.L.197-2011, SEC.72; P.L.6-2012, SEC.119.



CHAPTER 5. MISCELLANEOUS PROVISIONS



CHAPTER 6. COMPREHENSIVE CARE HEALTH FACILITIES AND MEDICAID SERVICES

IC 16-29-6-2
Application; facilities to which law not applicable
Sec. 2. This chapter does not apply to the following:
(1) A small house health facility.
(2) A continuing care retirement community (as defined in IC 16-28-15-2) that:
(A) seeks to add licensed beds to an existing licensed facility; or
(B) has executed at least fifty percent (50%) of the facility's continuing care agreements with individuals before December 31, 2011.
As added by P.L.229-2011, SEC.164.

IC 16-29-6-3
"Comprehensive care bed"
Sec. 3. As used in this chapter, "comprehensive care bed" has the meaning set forth in IC 16-28-16-2.
As added by P.L.229-2011, SEC.164.

IC 16-29-6-4
"New comprehensive care facility"
Sec. 4. As used in this chapter, "new comprehensive care facility" refers to a health facility:
(1) for which construction began after June 30, 2011; and
(2) that is licensed or will be licensed under IC 16-28 as a comprehensive care facility.
As added by P.L.229-2011, SEC.164.

IC 16-29-6-5
"Replacement bed"
Sec. 5. As used in this chapter, "replacement bed" has the meaning set forth in IC 16-28-16-3.
As added by P.L.229-2011, SEC.164.

IC 16-29-6-6
Prohibition; certification of new comprehensive care bed in new comprehensive care facility Sec. 6. Subject to section 7 of this chapter, a comprehensive care bed in a new comprehensive care facility may not be certified for participation in the state Medicaid program before July 1, 2016.
As added by P.L.229-2011, SEC.164.

IC 16-29-6-7
Permitted replacement beds
Sec. 7. (a) Section 6 of this chapter does not apply to a replacement bed if the new comprehensive care facility:
(1) seeks a replacement bed exception;
(2) is licensed or is to be licensed under this article;
(3) applies to the state department to certify a comprehensive care bed for participation in the Medicaid program if the comprehensive care bed for which the health facility is seeking certification is a replacement bed for an existing comprehensive care bed;
(4) applies to the division of aging in the manner:
(A) described in subsection (b); and
(B) prescribed by the division; and
(5) meets the licensure, survey, and certification requirements of IC 16-28.
(b) An application made under subsection (a) for a replacement bed exception must include the following:
(1) The total number and identification of the existing comprehensive care beds that the applicant requests be replaced by health facility location and by provider.
(2) If the replacement bed is being transferred to a different comprehensive care health facility with the same ownership, a provision that provides the division of aging written verification from the health facility holding the comprehensive care bed certification that the health facility has agreed to transfer the beds to the applicant health facility.
(3) If the replacement bed is being transferred to a different comprehensive care health facility under different ownership, a provision that provides the division of aging a copy of the complete agreement between the comprehensive care health facility transferring the beds and the applicant comprehensive care health facility.
(4) Any other information requested by the division of aging necessary to evaluate the transaction.
As added by P.L.229-2011, SEC.164.

IC 16-29-6-8
Report
Sec. 8. Not later than October 31, 2013, the office of the secretary of family and social services shall report to the select joint commission on Medicaid oversight established by IC 2-5-26-3 with a five (5) year plan to steadily reduce the number of Medicaid certified comprehensive care beds and health facility patients.
As added by P.L.229-2011, SEC.164.
IC 16-29-6-9
Expiration
Sec. 9. This chapter expires July 1, 2016.
As added by P.L.229-2011, SEC.164.






ARTICLE 30. HEALTH PLANNING

CHAPTER 1. HEALTH PLANNING FUNCTIONS OF THE STATE DEPARTMENT OF HEALTH



CHAPTER 2. HEALTH NEEDS ASSESSMENT

IC 16-30-2-2
Assessment factors
Sec. 2. The state department shall consider the following factors in assessing the health needs of the citizens and communities of Indiana:
(1) The availability of alternative, less costly, or more effective methods of providing services.
(2) The availability of resources, including health manpower, management personnel, and funds for capital and operating needs for sources to meet the identified need.
(3) The availability of alternative uses of available resources for the provision of other health care services.
(4) The capacity of existing market conditions to improve quality assurance, cost containment, and responsiveness to consumer's preferences.
(5) The capacity of existing public or private reimbursement and utilization review programs, and other public and private cost control measures, to give effect to consumer preferences and establish appropriate incentives for capital allocation.
(6) The competitive factors of the free enterprise system, with the goal of encouraging competition and efficiency in the utilization of health resources. As added by P.L.2-1993, SEC.13.

IC 16-30-2-3
Consultation with public and private agencies and organizations
Sec. 3. In assessing the health needs of Indiana under this chapter, the state department shall consult with and take into consideration the findings and recommendations of public or nonprofit private agencies and organizations that assume any responsibility for regional, metropolitan, or local health planning regarding the health needs for that regional, metropolitan, or local area. The state department may determine the agencies or organizations that best represent the community interests, including interests of the indigent, in advising the state department with regard to the identification of health needs.
As added by P.L.2-1993, SEC.13.

IC 16-30-2-4
Adequacy of number of beds; comprehensive care beds
Sec. 4. (a) Subsection (b) does not apply to the addition of comprehensive care beds described under IC 16-29-2.
(b) Except as provided in subsection (c), for purposes of the health needs reports, when determining the adequacy of the existing number of beds:
(1) that are located in a health care facility licensed under:
(A) IC 16-21-2; or
(B) IC 16-28-2; and
(2) that function as beds licensed under IC 16-28-2;
the state department may determine that if the utilization rate of all the beds in a county is not more than ninety percent (90%), the existing number of the beds in the county is adequate.
(c) The state department shall identify and assess the need for the addition of comprehensive care beds that are used solely to provide specialized services described under IC 16-29-2.
As added by P.L.2-1993, SEC.13.



CHAPTER 3. STATE HEALTH PLAN



CHAPTER 4. ALLOCATION OF RESOURCES



CHAPTER 5. PENALTIES






ARTICLE 31. EMERGENCY MEDICAL SERVICES

CHAPTER 1. GENERAL PROVISIONS

IC 16-31-1-2
Essential purpose of political subdivisions
Sec. 2. The provision of emergency medical service is an essential purpose of the political subdivisions of the state.
As added by P.L.2-1993, SEC.14.

IC 16-31-1-3
Religious objections to medical treatment
Sec. 3. This article or a rule adopted under this article does not authorize transporting to a hospital or medical treatment of a person who objects to medical treatment on religious grounds.
As added by P.L.2-1993, SEC.14.



CHAPTER 2. INDIANA EMERGENCY MEDICAL SERVICES COMMISSION

IC 16-31-2-2
Membership
Sec. 2. (a) The commission is composed of thirteen (13) members. The governor shall appoint the members for four (4) year terms as follows:
(1) One (1) must be appointed from a volunteer fire department that provides emergency medical service.
(2) One (1) must be appointed from a full-time municipal fire or police department that provides emergency medical service.
(3) One (1) must be a nonprofit provider of emergency ambulance services organized on a volunteer basis other than a volunteer fire department.
(4) One (1) must be a provider of private ambulance services.
(5) One (1) must be a state licensed paramedic.
(6) One (1) must be a licensed physician who:
(A) has a primary interest, training, and experience in emergency medical services; and
(B) is currently practicing in an emergency medical services facility.
(7) One (1) must be a chief executive officer of a hospital that provides emergency ambulance services.
(8) One (1) must be a registered nurse who has supervisory or administrative responsibility in a hospital emergency department.
(9) One (1) must be a licensed physician who:
(A) has a primary interest, training, and experience in trauma care; and
(B) is practicing in a trauma facility.
(10) One (1) must be a state certified emergency medical service technician.
(11) One (1) must be an individual who:
(A) represents the public at large; and
(B) is not in any way related to providing emergency medical services.
(12) One (1) must be a program director (as defined in 836 IAC 4-2-2(12)(B)(iii)) for a commission certified advanced life support training institution.
(13) One (1) must be the deputy executive director appointed under IC 10-19-5-3 to manage the division of preparedness and training of the department of homeland security or the designee of the deputy executive director. (b) The chief executive officer of a hospital appointed under subsection (a)(7) may designate another administrator of the hospital to serve for the chief executive officer on the commission.
(c) Not more than seven (7) members may be from the same political party.
As added by P.L.2-1993, SEC.14. Amended by P.L.110-2000, SEC.1; P.L.68-2009, SEC.1; P.L.77-2012, SEC.15.

IC 16-31-2-3
Vacancies
Sec. 3. An appointment to fill a vacancy occurring on the commission is for the unexpired term.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-4
Compensation and expenses
Sec. 4. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-5
Meetings
Sec. 5. The commission may meet as often as is necessary upon call of the chairman but meetings shall be held at least four (4) times each year.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-6
Seal
Sec. 6. The commission may adopt and use a seal, the description of which shall be filed at the office of the secretary of state, which may be used for the authentication of the acts of the commission.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-7
Emergency medical program; emergency medical services; financial assistance
Sec. 7. The commission shall do the following:
(1) Develop and promote, in cooperation with state, regional,

and local public and private organizations, agencies, and persons, a statewide program for the provision of emergency medical services that must include the following:
(A) Preparation of state, regional, and local emergency ambulance service plans.
(B) Provision of consultative services to state, regional, and local organizations and agencies in developing and implementing emergency ambulance service programs.
(C) Promotion of a statewide system of emergency medical service facilities by developing minimum standards, procedures, and guidelines in regard to personnel, equipment, supplies, communications, facilities, and location of such centers.
(D) Promotion of programs for the training of personnel providing emergency medical services and programs for the education of the general public in first aid techniques and procedures. The training shall be held in various local communities of the state and shall be conducted by agreement with publicly and privately supported educational institutions or hospitals licensed under IC 16-21, wherever appropriate.
(E) Promotion of coordination of emergency communications, resources, and procedures throughout Indiana and, in cooperation with interested state, regional, and local public and private agencies, organizations, and persons, the development of an effective state, regional, and local emergency communications system.
(F) Organizing and sponsoring a statewide emergency medical services conference to provide continuing education for persons providing emergency medical services.
(2) Regulate, inspect, and certify or license services, facilities, and personnel engaged in providing emergency medical services as provided in this article.
(3) Adopt rules required to implement an approved system of emergency medical services.
(4) Adopt rules concerning triage and transportation protocols for the transportation of trauma patients consistent with the field triage decision scheme of the American College of Surgeons Committee on Trauma.
(5) Apply for, receive, and accept gifts, bequests, grants-in-aid, state, federal, and local aid, and other forms of financial assistance for the support of emergency medical services.
(6) Employ necessary administrative staff.
As added by P.L.2-1993, SEC.14. Amended by P.L.20-2008, SEC.1; P.L.77-2012, SEC.16.

IC 16-31-2-8
First responder training and certification; reciprocal certification for military personnel
Sec. 8. The commission may do the following: (1) Develop training and certification standards for emergency medical responders under this article.
(2) Require emergency medical responders to be certified under the standards developed under subdivision (1).
(3) Develop reciprocal certification training standards for individuals who have received medical training by a branch of the United States armed forces.
As added by P.L.2-1993, SEC.14. Amended by P.L.77-2012, SEC.17.

IC 16-31-2-9
Emergency medical personnel; standards
Sec. 9. The commission shall establish the following:
(1) Standards for persons who provide emergency medical services and who are not licensed or regulated under IC 16-31-3.
(2) Training standards for the administration of antidotes, vaccines, and antibiotics to prepare for or respond to a terrorist or military attack.
(3) Training and certification standards for the administration of epinephrine through an auto-injector by an emergency medical technician.
(4) Training standards to permit the use of antidote kits containing atropine and pralidoxime chloride for the treatment of exposure to nerve agents by an emergency medical technician or an emergency medical responder.
As added by P.L.2-1993, SEC.14. Amended by P.L.156-2001, SEC.2; P.L.17-2002, SEC.4; P.L.93-2002, SEC.2; P.L.205-2003, SEC.21; P.L.74-2006, SEC.2; P.L.77-2012, SEC.18.

IC 16-31-2-10
Technical advisory committee
Sec. 10. (a) In adopting rules concerning the duties of the commission, the commission shall appoint a technical advisory committee.
(b) Members of the technical advisory committee shall be selected by the commission subject to the approval of the governor on the basis of technical expertise and competency in the specific area of emergency medical service concerned.
(c) Each member of a technical advisory committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) Each member of a technical advisory committee who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with

the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-11
Pre-hospital ambulance rescue and report records
Sec. 11. (a) The commission shall develop procedures for ongoing review of all emergency ambulance services.
(b) The commission may review any pre-hospital ambulance rescue or report record regarding an emergency patient that is utilized or compiled by an emergency ambulance service employing paramedics, advanced emergency medical technicians, or emergency medical technicians. However, except as provided in subsection (d), those records shall remain confidential and may be used solely for the purpose of compiling data and statistics. The use of such data or statistics is subject to IC 4-1-6.
(c) The commission may develop and oversee experimental study projects conducted by ambulance service providers in limited geographic areas of Indiana. These study projects must be developed and conducted in accordance with rules adopted by the commission under IC 4-22-2. These study projects must be designed to test the efficacy of new patient care techniques and new ambulance service systems.
(d) This subsection applies to emergency ambulance services that are provided by or under a contract with an entity that is a public agency for purposes of IC 5-14-3. The following information, if contained in a pre-hospital ambulance rescue or report record regarding an emergency patient, is public information and must be made available for inspection and copying under IC 5-14-3:
(1) The date and time of the request for ambulance services.
(2) The reason for the request for assistance.
(3) The time and nature of the response to the request for ambulance services.
(4) The time of arrival at the scene where the patient was located.
(5) The time of departure from the scene where the patient was located.
(6) The name of the facility, if any, to which the patient was delivered for further treatment and the time of arrival at that facility.
As added by P.L.2-1993, SEC.14. Amended by P.L.127-2001, SEC.2; P.L.205-2003, SEC.22; P.L.77-2012, SEC.19.

IC 16-31-2-12
Fee
Sec. 12. The commission may impose a reasonable fee for the issuance of a certification or license under this chapter. The commission shall deposit the fee in the emergency medical services fund established by IC 16-31-8.5-3. As added by P.L.101-2006, SEC.25. Amended by P.L.77-2012, SEC.20.

IC 16-31-2-13
Adoption of initial rules for licensure; expiration
Sec. 13. (a) The commission may adopt initial rules for the licensure of paramedics in the same manner that emergency rules are adopted under IC 4-22-2-37.1. A rule adopted under this section expires on the earlier of the following:
(1) The date that the rule is superseded, amended, or repealed by a permanent rule adopted under IC 4-22-2 or another rule adopted under this article.
(2) June 30, 2013.
(b) This section expires July 1, 2013.
As added by P.L.77-2012, SEC.21.



CHAPTER 3. CERTIFICATION REQUIREMENTS FOR THE PROVISION OF EMERGENCY MEDICAL SERVICES

IC 16-31-3-1
Certification or license required
Sec. 1. (a) Except as provided in subsection (b), a person other than:
(1) a licensed physician;
(2) a registered nurse or an individual acting under the supervision of a licensed physician; or
(3) a person providing health care in a hospital or an ambulatory outpatient surgical center licensed under IC 16-21;
may not furnish, operate, conduct, maintain, advertise, or otherwise be engaged in providing emergency medical services, except for the use of an automated external defibrillator, as a part of the regular course of doing business, either paid or voluntary, unless that person holds a valid certificate or license issued by the commission.
(b) A:
(1) licensed physician;
(2) registered nurse or an individual acting under the supervision of a licensed physician; or
(3) person providing health care in a hospital or an ambulatory outpatient surgical center licensed under IC 16-21;
who operates a business of transporting emergency patients by ambulance or using a nontransporting emergency medical services vehicle must hold a valid certificate issued by the commission under this article.
As added by P.L.2-1993, SEC.14. Amended by P.L.186-1995, SEC.8; P.L.74-2006, SEC.3; P.L.77-2012, SEC.22.

IC 16-31-3-2
Standards for certification and licensure
Sec. 2. The commission shall establish standards for persons required to be certified or licensed by the commission to provide emergency medical services. To be certified or licensed, a person must meet the following minimum requirements:
(1) The personnel certified or licensed under this chapter must do the following:
(A) Meet the standards for education and training

established by the commission by rule.
(B) Successfully complete a basic or an inservice course of education and training on sudden infant death syndrome that is certified by the commission in conjunction with the state health commissioner.
(C) Beginning January 1, 2009, successfully complete a basic or an inservice course of education and training on autism that is certified by the commission.
(2) Ambulances to be used must conform with the requirements of the commission and must either be:
(A) covered by insurance issued by a company licensed to do business in Indiana in the amounts and under the terms required in rules adopted by the commission; or
(B) owned by a governmental entity covered under IC 34-13-3.
(3) Emergency ambulance service shall be provided in accordance with rules adopted by the commission. However, the rules adopted under this chapter may not prohibit the dispatch of an ambulance to aid an emergency patient because an emergency medical technician is not immediately available to staff the ambulance.
(4) Ambulances must be equipped with a system of emergency medical communications approved by the commission. The emergency medical communication system must properly integrate and coordinate appropriate local and state emergency communications systems and reasonably available area emergency medical facilities with the general public's need for emergency medical services.
(5) Emergency medical communications shall be provided in accordance with rules adopted by the commission.
(6) A nontransporting emergency medical services vehicle must conform with the commission's requirements.
As added by P.L.2-1993, SEC.14. Amended by P.L.22-1994, SEC.4; P.L.186-1995, SEC.9; P.L.1-1998, SEC.117; P.L.22-2005, SEC.19; P.L.71-2008, SEC.1; P.L.77-2012, SEC.23.

IC 16-31-3-3
Exceptions to certification or licensure requirement
Sec. 3. (a) A certificate or license is not required for a person who provides emergency ambulance service, an emergency medical technician, an ambulance, a nontransporting emergency medical services vehicle, or advanced life support when doing any of the following:
(1) Providing assistance to persons certified to provide emergency ambulance service or to emergency medical technicians.
(2) Operating from a location or headquarters outside Indiana to provide emergency ambulance services to patients who are picked up outside Indiana for transportation to locations within Indiana. (3) Providing emergency medical services during a major catastrophe or disaster with which persons or ambulances certified to provide emergency ambulance services are insufficient or unable to cope.
(b) An agency or instrumentality of the United States and any paramedic, advanced emergency medical technician, emergency medical technician, or emergency medical responder of the agency or instrumentality is not required to:
(1) be certified or licensed; or
(2) conform to the standards prescribed under this chapter.
As added by P.L.2-1993, SEC.14. Amended by P.L.186-1995, SEC.10; P.L.22-2005, SEC.20; P.L.77-2012, SEC.24.

IC 16-31-3-4
Agencies and instrumentalities of the United States; exception to certification requirement
Sec. 4. An agency or instrumentality of the United States and emergency medical technicians or ambulances of the agency or instrumentality are not required to be certified or to conform to the standards prescribed under this article.
As added by P.L.2-1993, SEC.14.

IC 16-31-3-5
Waiver of rules; requirements; expiration date; renewal
Sec. 5. (a) The commission shall waive any rule for a person who provides emergency ambulance service, an emergency medical technician, an advanced emergency medical technician, a paramedic, or an ambulance when operating from a location in an adjoining state by contract with an Indiana unit of government to provide emergency ambulance or medical services to patients who are picked up or treated in Indiana.
(b) The commission may waive any rule, including a rule establishing a fee, for a person who submits facts demonstrating that:
(1) compliance with the rule will impose an undue hardship on the person; and
(2) either:
(A) noncompliance with the rule; or
(B) compliance with an alternative requirement approved by the commission;
will not jeopardize the quality of patient care. However, the commission may not waive a rule that sets forth educational requirements for a person regulated under this article.
(c) A waiver granted under subsection (b)(2)(B) is conditioned upon compliance with the alternative requirement approved under subsection (b).
(d) The commission shall establish an expiration date for any waiver that is granted.
(e) The commission may renew a waiver if the person makes the same demonstration required for the original waiver.
As added by P.L.2-1993, SEC.14. Amended by P.L.205-2003,

SEC.23; P.L.77-2012, SEC.25.

IC 16-31-3-6
Volunteer fire departments and firefighters; exception to certification or licensure requirement
Sec. 6. (a) As used in this section, "volunteer fire department" has the meaning set forth in IC 36-8-12-2.
(b) As used in this section, "volunteer firefighter" has the meaning set forth in IC 36-8-12-2.
(c) A certificate or paramedic license is not required for a volunteer fire department or volunteer firefighter to engage in extrication or rescue services.
As added by P.L.2-1993, SEC.14. Amended by P.L.1-1999, SEC.44; P.L.77-2012, SEC.26.

IC 16-31-3-7
Withholding of certificate or license
Sec. 7. The commission may not withhold certification or licensure from a person providing emergency medical services that include extrication and rescue services because the person is not affiliated with a hospital, law enforcement agency, or fire department.
As added by P.L.2-1993, SEC.14. Amended by P.L.77-2012, SEC.27.

IC 16-31-3-8
Applications for certificates and licenses
Sec. 8. An application for a certificate or license must be made upon the forms, provide the information, and be in accordance with the procedures prescribed by the commission.
As added by P.L.2-1993, SEC.14. Amended by P.L.77-2012, SEC.28.

IC 16-31-3-9
Duration of certificate or license
Sec. 9. Except as otherwise provided in this chapter, all certificates and licenses are valid for a period specified by the commission unless earlier suspended, revoked, or terminated.
As added by P.L.2-1993, SEC.14. Amended by P.L.77-2012, SEC.29.

IC 16-31-3-10
Renewal of certificates and licenses; conditions
Sec. 10. (a) Except as provided in subsection (b), to renew a certificate or license issued under this chapter upon expiration of the certificate or license for any reason, a person must comply with any continuing education requirements that have been established by the commission. To renew a certificate or license issued under this chapter after a revocation of the certificate or license, a person must comply with all the requirements of this chapter that apply to the original certification or licensure.
(b) A renewal of an emergency medical technician or advanced emergency medical technician certificate or a paramedic license shall

be issued to an individual who meets the following conditions:
(1) While holding a valid certificate or license, enters the armed forces of the United States, including:
(A) the Army;
(B) the Navy;
(C) the Air Force;
(D) the Marines; or
(E) the Coast Guard;
but excluding the guard and reserve components of those forces.
(2) Is discharged from the armed forces of the United States within forty-eight (48) months after the individual entered the armed forces.
(3) Successfully completes, not more than nine (9) months after the individual's discharge from the armed forces of the United States, a refresher course approved by the commission.
(4) Applies for the certificate or license renewal not more than one (1) year after the individual's discharge from the armed forces of the United States.
(5) Passes the written and practical skills examinations.
(c) A renewal of an emergency medical technician or advanced emergency medical technician certificate or a paramedic license must be issued to an individual who meets the following conditions:
(1) While holding a valid certificate or license, the individual is called to active military duty as a member of the Indiana National Guard or a reserve component of the armed forces of the United States, including:
(A) the Army;
(B) the Navy;
(C) the Air Force;
(D) the Marines; or
(E) the Coast Guard.
(2) The individual provides the emergency medical services commission with a copy of the document from the armed forces that called the individual to active duty.
(3) The individual applies for the certificate or license renewal not more than one hundred twenty (120) days after the individual leaves active duty.
As added by P.L.2-1993, SEC.14. Amended by P.L.205-2003, SEC.24; P.L.77-2012, SEC.30.

IC 16-31-3-11
Certificates and licenses nonassignable and nontransferable
Sec. 11. A certificate or license issued under this chapter is not assignable or transferable.
As added by P.L.2-1993, SEC.14. Amended by P.L.77-2012, SEC.31.

IC 16-31-3-12
Defacing, removal, and obliteration of entries on official entries on certificate or license
Sec. 12. An official entry made upon a certificate or license may

not be defaced, removed, or obliterated.
As added by P.L.2-1993, SEC.14. Amended by P.L.77-2012, SEC.32.

IC 16-31-3-13
Repealed
(Repealed by P.L.101-2006, SEC.39.)

IC 16-31-3-13.5
Fee
Sec. 13.5. The commission may impose a reasonable fee for the issuance of a certification or license under this chapter. The commission shall deposit the fee in the emergency medical services fund established by IC 16-31-8.5-3.
As added by P.L.101-2006, SEC.26. Amended by P.L.77-2012, SEC.33.

IC 16-31-3-14 Version a
Disciplinary sanctions; rescind certificate; deny certification; physical or mental examination; convictions; appeals; investigation; consistency of sanctions; approval to surrender certificate
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 14. (a) A person holding a certificate issued under this article must comply with the applicable standards and rules established under this article. A certificate holder is subject to disciplinary sanctions under subsection (b) if the department of homeland security determines that the certificate holder:
(1) engaged in or knowingly cooperated in fraud or material deception in order to obtain a certificate, including cheating on a certification examination;
(2) engaged in fraud or material deception in the course of professional services or activities;
(3) advertised services or goods in a false or misleading manner;
(4) falsified or knowingly allowed another person to falsify attendance records or certificates of completion of continuing education courses required under this article or rules adopted under this article;
(5) is convicted of a crime, if the act that resulted in the conviction has a direct bearing on determining if the certificate holder should be entrusted to provide emergency medical services;
(6) is convicted of violating IC 9-19-14.5;
(7) fails to comply and maintain compliance with or violates any applicable provision, standard, or other requirement of this article or rules adopted under this article;
(8) continues to practice if the certificate holder becomes unfit to practice due to:
(A) professional incompetence that includes the undertaking

of professional activities that the certificate holder is not qualified by training or experience to undertake;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction to, abuse of, or dependency on alcohol or other drugs that endanger the public by impairing the certificate holder's ability to practice safely;
(9) engages in a course of lewd or immoral conduct in connection with the delivery of services to the public;
(10) allows the certificate holder's name or a certificate issued under this article to be used in connection with a person who renders services beyond the scope of that person's training, experience, or competence;
(11) is subjected to disciplinary action in another state or jurisdiction on grounds similar to those contained in this chapter. For purposes of this subdivision, a certified copy of a record of disciplinary action constitutes prima facie evidence of a disciplinary action in another jurisdiction;
(12) assists another person in committing an act that would constitute a ground for disciplinary sanction under this chapter; or
(13) allows a certificate issued by the commission to be:
(A) used by another person; or
(B) displayed to the public when the certificate is expired, inactive, invalid, revoked, or suspended.
(b) The department of homeland security may issue an order under IC 4-21.5-3-6 to impose one (1) or more of the following sanctions if the department of homeland security determines that a certificate holder is subject to disciplinary sanctions under subsection (a):
(1) Revocation of a certificate holder's certificate for a period not to exceed seven (7) years.
(2) Suspension of a certificate holder's certificate for a period not to exceed seven (7) years.
(3) Censure of a certificate holder.
(4) Issuance of a letter of reprimand.
(5) Assessment of a civil penalty against the certificate holder in accordance with the following:
(A) The civil penalty may not exceed five hundred dollars ($500) per day per violation.
(B) If the certificate holder fails to pay the civil penalty within the time specified by the department of homeland security, the department of homeland security may suspend the certificate holder's certificate without additional proceedings.
(6) Placement of a certificate holder on probation status and requirement of the certificate holder to:
(A) report regularly to the department of homeland security upon the matters that are the basis of probation; (B) limit practice to those areas prescribed by the department of homeland security;
(C) continue or renew professional education approved by the department of homeland security until a satisfactory degree of skill has been attained in those areas that are the basis of the probation; or
(D) perform or refrain from performing any acts, including community restitution or service without compensation, that the department of homeland security considers appropriate to the public interest or to the rehabilitation or treatment of the certificate holder.
The department of homeland security may withdraw or modify this probation if the department of homeland security finds after a hearing that the deficiency that required disciplinary action is remedied or that changed circumstances warrant a modification of the order.
(c) If an applicant or a certificate holder has engaged in or knowingly cooperated in fraud or material deception to obtain a certificate, including cheating on the certification examination, the department of homeland security may rescind the certificate if it has been granted, void the examination or other fraudulent or deceptive material, and prohibit the applicant from reapplying for the certificate for a length of time established by the department of homeland security.
(d) The department of homeland security may deny certification to an applicant who would be subject to disciplinary sanctions under subsection (b) if that person were a certificate holder, has had disciplinary action taken against the applicant or the applicant's certificate to practice in another state or jurisdiction, or has practiced without a certificate in violation of the law. A certified copy of the record of disciplinary action is conclusive evidence of the other jurisdiction's disciplinary action.
(e) The department of homeland security may order a certificate holder to submit to a reasonable physical or mental examination if the certificate holder's physical or mental capacity to practice safely and competently is at issue in a disciplinary proceeding. Failure to comply with a department of homeland security order to submit to a physical or mental examination makes a certificate holder liable to temporary suspension under subsection (i).
(f) Except as provided under subsection (a), subsection (g), and section 14.5 of this chapter, a certificate may not be denied, revoked, or suspended because the applicant or certificate holder has been convicted of an offense. The acts from which the applicant's or certificate holder's conviction resulted may be considered as to whether the applicant or certificate holder should be entrusted to serve the public in a specific capacity.
(g) The department of homeland security may deny, suspend, or revoke a certificate issued under this article if the individual who holds or is applying for the certificate is convicted of any of the following: (1) Possession of cocaine or a narcotic drug under IC 35-48-4-6.
(2) Possession of methamphetamine under IC 35-48-4-6.1.
(3) Possession of a controlled substance under IC 35-48-4-7(a).
(4) Fraudulently obtaining a controlled substance under IC 35-48-4-7(b).
(5) Manufacture of paraphernalia as a Class D felony under IC 35-48-4-8.1(b).
(6) Dealing in paraphernalia as a Class D felony under IC 35-48-4-8.5(b).
(7) Possession of paraphernalia as a Class D felony under IC 35-48-4-8.3(b).
(8) Possession of marijuana, hash oil, hashish, salvia, or a synthetic drug as a Class D felony under IC 35-48-4-11.
(9) Maintaining a common nuisance under IC 35-48-4-13.
(10) An offense relating to registration, labeling, and prescription forms under IC 35-48-4-14.
(11) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (10).
(12) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (10).
(13) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described by subdivisions (1) through (12).
(h) A decision of the department of homeland security under subsections (b) through (g) may be appealed to the commission under IC 4-21.5-3-7.
(i) The department of homeland security may temporarily suspend a certificate holder's certificate under IC 4-21.5-4 before a final adjudication or during the appeals process if the department of homeland security finds that a certificate holder would represent a clear and immediate danger to the public's health, safety, or property if the certificate holder were allowed to continue to practice.
(j) On receipt of a complaint or information alleging that a person certified under this chapter or IC 16-31-3.5 has engaged in or is engaging in a practice that is subject to disciplinary sanctions under this chapter, the department of homeland security must initiate an investigation against the person.
(k) The department of homeland security shall conduct a factfinding investigation as the department of homeland security considers proper in relation to the complaint.
(l) The department of homeland security may reinstate a certificate that has been suspended under this section if the department of homeland security is satisfied that the applicant is able to practice with reasonable skill, competency, and safety to the public. As a condition of reinstatement, the department of homeland security may impose disciplinary or corrective measures authorized under this chapter.
(m) The department of homeland security may not reinstate a certificate that has been revoked under this chapter. (n) The department of homeland security must be consistent in the application of sanctions authorized in this chapter. Significant departures from prior decisions involving similar conduct must be explained in the department of homeland security's findings or orders.
(o) A certificate holder may not surrender the certificate holder's certificate without the written approval of the department of homeland security, and the department of homeland security may impose any conditions appropriate to the surrender or reinstatement of a surrendered certificate.
(p) For purposes of this section, "certificate holder" means a person who holds:
(1) an unlimited certificate;
(2) a limited or probationary certificate; or
(3) an inactive certificate.
As added by P.L.2-1993, SEC.14. Amended by P.L.65-1998, SEC.1; P.L.205-2003, SEC.25; P.L.22-2005, SEC.21; P.L.1-2006, SEC.300; P.L.151-2006, SEC.6; P.L.138-2011, SEC.2; P.L.182-2011, SEC.2; P.L.78-2012, SEC.3.

IC 16-31-3-14 Version b
Disciplinary sanctions; denial, suspension, or revocation; appeals; investigations; reinstatement; consistency of sanctions
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 14. (a) A person holding a certificate or license issued under this article must comply with the applicable standards and rules established under this article. A certificate holder or license holder is subject to disciplinary sanctions under subsection (b) if the department of homeland security determines that the certificate holder or license holder:
(1) engaged in or knowingly cooperated in fraud or material deception in order to obtain a certificate or license, including cheating on a certification or licensure examination;
(2) engaged in fraud or material deception in the course of professional services or activities;
(3) advertised services or goods in a false or misleading manner;
(4) falsified or knowingly allowed another person to falsify attendance records or certificates of completion of continuing education courses required under this article or rules adopted under this article;
(5) is convicted of a crime, if the act that resulted in the conviction has a direct bearing on determining if the certificate holder or license holder should be entrusted to provide emergency medical services;
(6) is convicted of violating IC 9-19-14.5;
(7) fails to comply and maintain compliance with or violates any applicable provision, standard, or other requirement of this article or rules adopted under this article; (8) continues to practice if the certificate holder or license holder becomes unfit to practice due to:
(A) professional incompetence that includes the undertaking of professional activities that the certificate holder or license holder is not qualified by training or experience to undertake;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction to, abuse of, or dependency on alcohol or other drugs that endanger the public by impairing the certificate holder's or license holder's ability to practice safely;
(9) engages in a course of lewd or immoral conduct in connection with the delivery of services to the public;
(10) allows the certificate holder's or license holder's name or a certificate or license issued under this article to be used in connection with a person who renders services beyond the scope of that person's training, experience, or competence;
(11) is subjected to disciplinary action in another state or jurisdiction on grounds similar to those contained in this chapter. For purposes of this subdivision, a certified copy of a record of disciplinary action constitutes prima facie evidence of a disciplinary action in another jurisdiction;
(12) assists another person in committing an act that would constitute a ground for disciplinary sanction under this chapter; or
(13) allows a certificate or license issued by the commission to be:
(A) used by another person; or
(B) displayed to the public when the certificate or license is expired, inactive, invalid, revoked, or suspended.
(b) The department of homeland security may issue an order under IC 4-21.5-3-6 to impose one (1) or more of the following sanctions if the department of homeland security determines that a certificate holder or license holder is subject to disciplinary sanctions under subsection (a):
(1) Revocation of a certificate holder's certificate or license holder's license for a period not to exceed seven (7) years.
(2) Suspension of a certificate holder's certificate or license holder's license for a period not to exceed seven (7) years.
(3) Censure of a certificate holder or license holder.
(4) Issuance of a letter of reprimand.
(5) Assessment of a civil penalty against the certificate holder or license holder in accordance with the following:
(A) The civil penalty may not exceed five hundred dollars ($500) per day per violation.
(B) If the certificate holder or license holder fails to pay the civil penalty within the time specified by the department of homeland security, the department of homeland security may suspend the certificate holder's certificate or license holder's

license without additional proceedings.
(6) Placement of a certificate holder or license holder on probation status and requirement of the certificate holder or license holder to:
(A) report regularly to the department of homeland security upon the matters that are the basis of probation;
(B) limit practice to those areas prescribed by the department of homeland security;
(C) continue or renew professional education approved by the department of homeland security until a satisfactory degree of skill has been attained in those areas that are the basis of the probation; or
(D) perform or refrain from performing any acts, including community restitution or service without compensation, that the department of homeland security considers appropriate to the public interest or to the rehabilitation or treatment of the certificate holder or license holder.
The department of homeland security may withdraw or modify this probation if the department of homeland security finds after a hearing that the deficiency that required disciplinary action is remedied or that changed circumstances warrant a modification of the order.
(c) If an applicant or a certificate holder or license holder has engaged in or knowingly cooperated in fraud or material deception to obtain a certificate or license, including cheating on the certification or licensure examination, the department of homeland security may rescind the certificate or license if it has been granted, void the examination or other fraudulent or deceptive material, and prohibit the applicant from reapplying for the certificate or license for a length of time established by the department of homeland security.
(d) The department of homeland security may deny certification or licensure to an applicant who would be subject to disciplinary sanctions under subsection (b) if that person were a certificate holder or license holder, has had disciplinary action taken against the applicant or the applicant's certificate or license to practice in another state or jurisdiction, or has practiced without a certificate or license in violation of the law. A certified copy of the record of disciplinary action is conclusive evidence of the other jurisdiction's disciplinary action.
(e) The department of homeland security may order a certificate holder or license holder to submit to a reasonable physical or mental examination if the certificate holder's or license holder's physical or mental capacity to practice safely and competently is at issue in a disciplinary proceeding. Failure to comply with a department of homeland security order to submit to a physical or mental examination makes a certificate holder or license holder liable to temporary suspension under subsection (i).
(f) Except as provided under subsection (a), subsection (g), and section 14.5 of this chapter, a certificate or license may not be

denied, revoked, or suspended because the applicant, certificate holder, or license holder has been convicted of an offense. The acts from which the applicant's, certificate holder's, or license holder's conviction resulted may be considered as to whether the applicant or certificate holder or license holder should be entrusted to serve the public in a specific capacity.
(g) The department of homeland security may deny, suspend, or revoke a certificate or license issued under this article if the individual who holds or is applying for the certificate or license is convicted of any of the following:
(1) Possession of cocaine or a narcotic drug under IC 35-48-4-6.
(2) Possession of methamphetamine under IC 35-48-4-6.1.
(3) Possession of a controlled substance under IC 35-48-4-7(a).
(4) Fraudulently obtaining a controlled substance under IC 35-48-4-7(b).
(5) Manufacture of paraphernalia as a Class D felony under IC 35-48-4-8.1(b).
(6) Dealing in paraphernalia as a Class D felony under IC 35-48-4-8.5(b).
(7) Possession of paraphernalia as a Class D felony under IC 35-48-4-8.3(b).
(8) Possession of marijuana, hash oil, hashish, salvia, or a synthetic drug as a Class D felony under IC 35-48-4-11.
(9) Maintaining a common nuisance under IC 35-48-4-13.
(10) An offense relating to registration, labeling, and prescription forms under IC 35-48-4-14.
(11) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (10).
(12) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (10).
(13) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described by subdivisions (1) through (12).
(h) A decision of the department of homeland security under subsections (b) through (g) may be appealed to the commission under IC 4-21.5-3-7.
(i) The department of homeland security may temporarily suspend a certificate holder's certificate or license holder's license under IC 4-21.5-4 before a final adjudication or during the appeals process if the department of homeland security finds that a certificate holder or license holder would represent a clear and immediate danger to the public's health, safety, or property if the certificate holder or license holder were allowed to continue to practice.
(j) On receipt of a complaint or information alleging that a person certified or licensed under this chapter or IC 16-31-3.5 has engaged in or is engaging in a practice that is subject to disciplinary sanctions under this chapter, the department of homeland security must initiate an investigation against the person.
(k) The department of homeland security shall conduct a

factfinding investigation as the department of homeland security considers proper in relation to the complaint.
(l) The department of homeland security may reinstate a certificate or license that has been suspended under this section if the department of homeland security is satisfied that the applicant is able to practice with reasonable skill, competency, and safety to the public. As a condition of reinstatement, the department of homeland security may impose disciplinary or corrective measures authorized under this chapter.
(m) The department of homeland security may not reinstate a certificate or license that has been revoked under this chapter.
(n) The department of homeland security must be consistent in the application of sanctions authorized in this chapter. Significant departures from prior decisions involving similar conduct must be explained in the department of homeland security's findings or orders.
(o) A certificate holder may not surrender the certificate holder's certificate, and a license holder may not surrender the license holder's license, without the written approval of the department of homeland security, and the department of homeland security may impose any conditions appropriate to the surrender or reinstatement of a surrendered certificate or license.
(p) For purposes of this section, "certificate holder" means a person who holds:
(1) an unlimited certificate;
(2) a limited or probationary certificate; or
(3) an inactive certificate.
(q) For purposes of this section, "license holder" means a person who holds:
(1) an unlimited license;
(2) a limited or probationary license; or
(3) an inactive license.
As added by P.L.2-1993, SEC.14. Amended by P.L.65-1998, SEC.1; P.L.205-2003, SEC.25; P.L.22-2005, SEC.21; P.L.1-2006, SEC.300; P.L.151-2006, SEC.6; P.L.138-2011, SEC.2; P.L.182-2011, SEC.2; P.L.78-2012, SEC.3; P.L.77-2012, SEC.34.

IC 16-31-3-14.5 Version a
Denial or permanent revocation of certificate for conviction of drug offenses or crimes of violence
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 14.5. The department of homeland security may issue an order under IC 4-21.5-3-6 to deny an applicant's request for certification or permanently revoke a certificate under procedures provided by section 14 of this chapter if the individual who holds the certificate issued under this title is convicted of any of the following:
(1) Dealing in or manufacturing cocaine or a narcotic drug under IC 35-48-4-1.
(2) Dealing in methamphetamine under IC 35-48-4-1.1. (3) Dealing in a schedule I, II, or III controlled substance under IC 35-48-4-2.
(4) Dealing in a schedule IV controlled substance under IC 35-48-4-3.
(5) Dealing in a schedule V controlled substance under IC 35-48-4-4.
(6) Dealing in a substance represented to be a controlled substance under IC 35-48-4-4.5.
(7) Knowingly or intentionally manufacturing, advertising, distributing, or possessing with intent to manufacture, advertise, or distribute a substance represented to be a controlled substance under IC 35-48-4-4.6.
(8) Dealing in a counterfeit substance under IC 35-48-4-5.
(9) Dealing in marijuana, hash oil, hashish, salvia, or a synthetic drug under IC 35-48-4-10(b).
(10) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (9).
(11) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (9).
(12) A crime of violence (as defined in IC 35-50-1-2(a)).
(13) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described under subdivisions (1) through (12).
As added by P.L.65-1998, SEC.2. Amended by P.L.17-2001, SEC.2; P.L.1-2002, SEC.74; P.L.205-2003, SEC.26; P.L.1-2006, SEC.301; P.L.151-2006, SEC.7; P.L.138-2011, SEC.3; P.L.182-2011, SEC.3; P.L.78-2012, SEC.4.

IC 16-31-3-14.5 Version b
Denial or permanent revocation for conviction of specified crimes
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 14.5. The department of homeland security may issue an order under IC 4-21.5-3-6 to deny an applicant's request for certification or licensure or permanently revoke a certificate or license under procedures provided by section 14 of this chapter if the individual who holds the certificate or license issued under this title is convicted of any of the following:
(1) Dealing in or manufacturing cocaine or a narcotic drug under IC 35-48-4-1.
(2) Dealing in methamphetamine under IC 35-48-4-1.1.
(3) Dealing in a schedule I, II, or III controlled substance under IC 35-48-4-2.
(4) Dealing in a schedule IV controlled substance under IC 35-48-4-3.
(5) Dealing in a schedule V controlled substance under IC 35-48-4-4.
(6) Dealing in a substance represented to be a controlled substance under IC 35-48-4-4.5. (7) Knowingly or intentionally manufacturing, advertising, distributing, or possessing with intent to manufacture, advertise, or distribute a substance represented to be a controlled substance under IC 35-48-4-4.6.
(8) Dealing in a counterfeit substance under IC 35-48-4-5.
(9) Dealing in marijuana, hash oil, hashish, salvia, or a synthetic drug under IC 35-48-4-10(b).
(10) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (9).
(11) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (9).
(12) A crime of violence (as defined in IC 35-50-1-2(a)).
(13) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described under subdivisions (1) through (12).
As added by P.L.65-1998, SEC.2. Amended by P.L.17-2001, SEC.2; P.L.1-2002, SEC.74; P.L.205-2003, SEC.26; P.L.1-2006, SEC.301; P.L.151-2006, SEC.7; P.L.138-2011, SEC.3; P.L.182-2011, SEC.3; P.L.78-2012, SEC.4; P.L.77-2012, SEC.35.

IC 16-31-3-15
Repealed
(Repealed by P.L.205-2003, SEC.44.)

IC 16-31-3-16
Misrepresentation of certification or licensure; penalty
Sec. 16. A person who is not certified or licensed under this chapter and identifies or holds out to other persons that the person is:
(1) certified or licensed under this chapter; or
(2) authorized to do any act allowed under this chapter;
commits a Class C misdemeanor.
As added by P.L.2-1993, SEC.14. Amended by P.L.77-2012, SEC.36.

IC 16-31-3-17
Violation; penalty
Sec. 17. (a) The department of homeland security established by IC 10-19-2-1 may issue an order to a person who has practiced without a certificate or license in violation of this article imposing a civil penalty of not more than five hundred dollars ($500) per occurrence.
(b) A decision of the department of homeland security under subsection (a) may be appealed to the commission under IC 4-21.5-3-7.
As added by P.L.2-1993, SEC.14. Amended by P.L.205-2003, SEC.27; P.L.1-2009, SEC.116; P.L.77-2012, SEC.37.

IC 16-31-3-18
Advanced life support; scope
Sec. 18. This chapter does not limit the scope of advanced life

support.
As added by P.L.2-1993, SEC.14.

IC 16-31-3-19
Repealed
(Repealed by P.L.22-2005, SEC.55.)

IC 16-31-3-20
Advanced life support services development; licensure requirements for paramedics; rules
Sec. 20. The commission shall adopt rules under IC 4-22-2 that promote the orderly development of advanced life support services in Indiana. The rules must include the following:
(1) Requirements and procedures for the certification of provider organizations, advanced emergency medical technicians, and supervising hospitals.
(2) Requirements and procedures for the licensure of paramedics.
(3) Rules governing the operation of advanced life support services, including the medications and procedures that may be administered and performed by paramedics and advanced emergency medical technicians.
As added by P.L.186-1995, SEC.12. Amended by P.L.205-2003, SEC.29; P.L.77-2012, SEC.38.

IC 16-31-3-21
Persons permitted to perform advanced life support
Sec. 21. (a) Notwithstanding any other law, a licensed paramedic or a certified advanced emergency medical technician may perform advanced life support in an emergency according to the rules of the commission.
(b) Notwithstanding any other law, a person may, during a course of instruction in advanced life support, perform advanced life support according to the rules of the commission.
As added by P.L.186-1995, SEC.13. Amended by P.L.205-2003, SEC.30; P.L.77-2012, SEC.39.

IC 16-31-3-22
Advanced life support certification; exemptions; offenses
Sec. 22. (a) Except as provided in subsection (c), this section does not apply to the following:
(1) A licensed physician.
(2) A registered nurse or an individual acting under the supervision of a licensed physician.
(3) A person providing health care in a hospital or an ambulatory outpatient surgical center licensed under IC 16-21.
(b) A person may not furnish, operate, conduct, maintain, or advertise advanced life support as a part of the regular course of doing business unless the person holds a valid certificate or provisional certificate issued by the commission to provide advanced

life support.
(c) A:
(1) licensed physician;
(2) registered nurse or an individual acting under the supervision of a licensed physician; or
(3) person providing health care in a hospital or an ambulatory outpatient surgical center licensed under IC 16-21;
who operates a business of operating an emergency ambulance service that provides advanced life support must hold a valid certificate issued by the commission under this chapter.
(d) A person who violates this section commits a Class C misdemeanor. Each day of continued violation of this section is a separate offense.
As added by P.L.186-1995, SEC.14.

IC 16-31-3-23
Use of an auto-injector by a certified emergency medical technician
Sec. 23. An emergency medical technician who is certified under this article may administer epinephrine through an auto-injector to an individual who is experiencing symptoms of an allergic reaction or anaphylaxis.
As added by P.L.17-2002, SEC.5. Amended by P.L.205-2003, SEC.31; P.L.77-2012, SEC.40.

IC 16-31-3-24
Authority for implementation of certification program for emergency services personnel
Sec. 24. The commission may implement a certification program for emergency services personnel regulated by the commission through emergency rules adopted under IC 4-22-2-37.1. An emergency rule adopted under this section expires on the later of the following:
(1) July 1, 2014.
(2) The date permanent rules are adopted to replace the emergency rules.
As added by P.L.77-2012, SEC.41.



CHAPTER 3.5. EMERGENCY MEDICAL DISPATCH

IC 16-31-3.5-2
Exclusion
Sec. 2. This chapter does not apply to the following:
(1) A person who solely dispatches prescheduled emergency medical transports.
(2) A person who provides emergency medical dispatching during a major catastrophe or disaster with which individuals or dispatch agencies certified to provide emergency medical dispatching are unable to cope.
As added by P.L.205-2003, SEC.32. Amended by P.L.22-2005, SEC.22.

IC 16-31-3.5-3
Training requirement
Sec. 3. A person may not furnish, operate, conduct, maintain, or advertise services as an emergency medical dispatcher or otherwise be engaged as an emergency medical dispatch agency unless the person performing the emergency medical dispatch has completed training that meets or exceeds the standards established by the National Highway Traffic Safety Administration in the Emergency Medical Dispatch Program Implementation and Administration Managers Guide, as in effect July 1, 2012.
As added by P.L.205-2003, SEC.32. Amended by P.L.22-2005, SEC.23; P.L.68-2009, SEC.3; P.L.77-2012, SEC.43.

IC 16-31-3.5-4
Repealed
(Repealed by P.L.68-2009, SEC.7.)
IC 16-31-3.5-4.5
Repealed
(Repealed by P.L.68-2009, SEC.7.)

IC 16-31-3.5-5
Repealed
(Repealed by P.L.77-2012, SEC.44.)

IC 16-31-3.5-6
Repealed
(Repealed by P.L.68-2009, SEC.7.)

IC 16-31-3.5-7
Repealed
(Repealed by P.L.77-2012, SEC.45.)



CHAPTER 4. REPEALED



CHAPTER 5. PROVISION OR AUTHORIZATION OF EMERGENCY MEDICAL SERVICES BY LOCAL GOVERNMENTS

IC 16-31-5-2
Restrictions on provision of emergency medical services
Sec. 2. A city, town, or county may not adopt an ordinance that restricts a person from providing emergency ambulance services in the city, town, township, or county if:
(1) the person is authorized to provide emergency ambulance services in any part of another county; and
(2) the person has been requested to provide emergency ambulance services:
(A) to the county in which the person is authorized to provide emergency ambulance services, and those services will originate in another county; or (B) from the county in which the person is authorized to provide emergency ambulance services, and those services will terminate in another county.
As added by P.L.2-1993, SEC.14.



CHAPTER 6. IMMUNITY FROM LIABILITY

IC 16-31-6-2
Use of defibrillators
Sec. 2. (a) Except for an act of negligence or willful misconduct, a certified emergency medical responder who uses an automatic or semiautomatic defibrillator on an emergency patient according to the training procedures established by the commission under IC 16-31-2-9 is immune from civil liability for acts or omissions when rendering those services.
(b) If the emergency medical responder is immune from civil liability for the emergency medical responder's act or omission, a person who has only an agency relationship with the emergency medical responder is also immune from civil liability for the act or omission.
As added by P.L.2-1993, SEC.14. Amended by P.L.77-2012, SEC.47.

IC 16-31-6-3
Advanced life support; liability
Sec. 3. An act or omission of a paramedic or an advanced emergency medical technician done or omitted in good faith while providing advanced life support to a patient or trauma victim does not impose liability upon the paramedic or advanced emergency medical technician, the authorizing physician, the hospital, or the officers, members of the staff, nurses, or other employees of the hospital or the local governmental unit if the advanced life support is provided:
(1) in connection with an emergency;
(2) in good faith; and
(3) under the written or oral direction of a licensed physician;
unless the act or omission was a result of negligence or willful misconduct.
As added by P.L.2-1993, SEC.14. Amended by P.L.205-2003, SEC.34; P.L.77-2012, SEC.48.
IC 16-31-6-4
Life support provided in connection with disaster emergency
Sec. 4. (a) This section does not apply to an act or omission that was a result of gross negligence or willful or intentional misconduct.
(b) An act or omission of a paramedic, an advanced emergency medical technician, an emergency medical technician, or a person with equivalent certification or licensure from another state that is performed or made while providing advanced life support or basic life support to a patient or trauma victim does not impose liability upon the paramedic, the advanced emergency medical technician, an emergency medical technician, the person with equivalent certification or licensure from another state, a hospital, a provider organization, a governmental entity, or an employee or other staff of a hospital, provider organization, or governmental entity if the advanced life support or basic life support is provided in good faith:
(1) in connection with a disaster emergency declared by the governor under IC 10-14-3-12 in response to an act that the governor in good faith believes to be an act of terrorism (as defined in IC 35-31.5-2-329); and
(2) in accordance with the rules adopted by the Indiana emergency medical services commission or the disaster emergency declaration of the governor.
As added by P.L.156-2001, SEC.3. Amended by P.L.2-2003, SEC.53; P.L.205-2003, SEC.35; P.L.97-2004, SEC.64; P.L.114-2012, SEC.40; P.L.77-2012, SEC.49.



CHAPTER 6.5. AUTOMATIC EXTERNAL DEFIBRILLATORS

IC 16-31-6.5-3
"Defibrillator" defined
Sec. 3. As used in this chapter, "defibrillator" means an automatic external defibrillator.
As added by P.L.24-1998, SEC.1.

IC 16-31-6.5-4
Duties of person or entity acquiring defibrillator
Sec. 4. A person or entity acquiring a defibrillator shall ensure that the defibrillator is maintained and tested according to the manufacturer's operational guidelines.
As added by P.L.24-1998, SEC.1. Amended by P.L.74-2006, SEC.4.

IC 16-31-6.5-5
Notice of acquisition and location of defibrillator
Sec. 5. A person or entity in possession of a defibrillator shall notify the:
(1) ambulance service provider that serves the area where the person or entity is located; or
(2) emergency medical services commission;
of the acquisition and location of the defibrillator.
As added by P.L.24-1998, SEC.1.

IC 16-31-6.5-6
Contact with ambulance service provider following use of defibrillator
Sec. 6. A person who uses a defibrillator is required to contact:
(1) the ambulance service provider; or
(2) a fire department that provides ambulance service;
for the area as soon as practicable following the use of the defibrillator. As added by P.L.24-1998, SEC.1.



CHAPTER 7. EMERGENCY MEDICAL SERVICES EDUCATION FUND

IC 16-31-7-2
Administration of fund; use of fund
Sec. 2. The commission shall administer the fund. Money from the fund may be used to fund inservice training programs promoted by the commission.
As added by P.L.2-1993, SEC.14.

IC 16-31-7-3
Approval of expenditures
Sec. 3. Expenditures from the fund must be approved by the budget agency.
As added by P.L.2-1993, SEC.14.

IC 16-31-7-4
Sources of fund
Sec. 4. The fund consists of income derived as follows:
(1) Generated by the state emergency medical services conference authorized under IC 16-31-2-7(a)(1)(F).
(2) Generated by education programs conducted by the commission.
(3) From civil penalties imposed by the commission.
As added by P.L.2-1993, SEC.14.

IC 16-31-7-5
Repealed
(Repealed by P.L.65-1998, SEC.3.)

IC 16-31-7-6
Investment of unneeded money
Sec. 6. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.2-1993, SEC.14.

IC 16-31-7-7
Reversion of unused money
Sec. 7. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.14.



CHAPTER 8. EMERGENCY MEDICAL SERVICES RESTITUTION FUND

IC 16-31-8-2
Administration of fund
Sec. 2. The department of homeland security shall administer the fund. The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.2-1993, SEC.14. Amended by P.L.1-2006, SEC.303.

IC 16-31-8-3
Reversion of unused money; transfer of excess money
Sec. 3. Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the money in the fund at the close of a particular fiscal year exceeds ten thousand dollars ($10,000), the treasurer of state shall transfer the excess from the fund into the emergency medical services education fund established under IC 16-31-7.
As added by P.L.2-1993, SEC.14.

IC 16-31-8-4
Reimbursement from fund; conditions
Sec. 4. A person is entitled to reimbursement from the fund for emergency medical services provided under section 1(2) of this chapter if the following conditions are met:
(1) The person files with the commission a claim not more than one hundred eighty (180) days after the entry of a conviction under IC 9-30-5 of the individual who caused the accident necessitating the emergency medical services.
(2) The court, as part of the entry of conviction, has ordered the individual to make restitution for emergency medical services under IC 9-30-5-17.
(3) The commission has received a copy of the order for restitution as required under IC 9-30-5-17.
(4) The fund has been paid the restitution ordered by the court under IC 9-30-5-17.
As added by P.L.2-1993, SEC.14.
IC 16-31-8-5
Schedule of costs
Sec. 5. (a) The commission shall prepare a schedule of costs for the following:
(1) Emergency medical services.
(2) Administering a claim made against the fund.
The schedule must be based on the different levels of emergency response required in the types of accidents caused by operators of motor vehicles who are intoxicated.
(b) The commission shall distribute the schedule to all courts in Indiana having jurisdiction over individuals who have been charged with an offense under IC 9-30-5.
As added by P.L.2-1993, SEC.14.



CHAPTER 8.5. EMERGENCY MEDICAL SERVICES FUND

IC 16-31-8.5-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the emergency medical services fund established by section 3 of this chapter.
As added by P.L.205-2003, SEC.36.

IC 16-31-8.5-3
Emergency medical services fund
Sec. 3. (a) The emergency medical services fund is established to defray the personal services expense, other operating expense, and capital outlay of the:
(1) commission; and
(2) employees of the department.
(b) The fund includes money collected under IC 16-31-2, IC 16-31-3, and IC 16-31-3.5.
As added by P.L.205-2003, SEC.36. Amended by P.L.22-2005, SEC.29; P.L.101-2006, SEC.28.

IC 16-31-8.5-4
Administration
Sec. 4. (a) The department shall administer the fund.
(b) The department shall deposit money collected under IC 16-31-2, IC 16-31-3, and IC 16-31-3.5 in the fund at least monthly.
(c) Expenses of administering the fund shall be paid from money in the fund.
As added by P.L.205-2003, SEC.36. Amended by P.L.22-2005, SEC.30; P.L.101-2006, SEC.29.

IC 16-31-8.5-5
Investment
Sec. 5. The treasurer of state shall invest the money in the fund that is not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.205-2003, SEC.36.

IC 16-31-8.5-6
Money remains in fund
Sec. 6. Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.205-2003, SEC.36.



CHAPTER 9. EMERGENCY CHOKE SAVING METHODS

IC 16-31-9-2
Instruction placards
Sec. 2. (a) The state department shall adopt rules under IC 4-22-2 to provide for the approval of placards containing instructions in methods that may be used safely and effectively in an emergency by laymen to remove food lodged in a person's throat. The methods must be limited to first aid procedures and must include techniques that do not require the use of instruments or devices.
(b) The placards must be of a size and design suitable for posting in food service establishments. The instructions must, to the extent practicable, be expressed in words and illustrations that are not offensive to restaurant patrons.
As added by P.L.2-1993, SEC.14.

IC 16-31-9-3
Training program guidelines
Sec. 3. The state department shall develop and publish guidelines for training programs that may be used on a voluntary basis by food service establishments to train employees in the approved methods.
As added by P.L.2-1993, SEC.14.

IC 16-31-9-4
Civil liability
Sec. 4. (a) A person is not obligated to remove, assist in removing, or attempt to remove food from another person's throat. A person who in good faith gratuitously removes, assists in removing, or attempts to remove food from another person's throat in an emergency occurring at a food service establishment is not liable for any civil damages as a result of any act or omission by the person providing the emergency assistance unless the act or omission amounts to willful or wanton misconduct.
(b) The owner or operator of a food service establishment is not liable for any civil damages that result from an act or omission by a person rendering or attempting the emergency assistance if there is an approved placard posted in the food service establishment.
As added by P.L.2-1993, SEC.14.



CHAPTER 10. ENFORCEMENT

IC 16-31-10-2
Violations
Sec. 2. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this article commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.14.






ARTICLE 32. PERSONS WITH DISABILITIES

CHAPTER 1. PLAN FOR DIAGNOSTIC AND EVALUATIVE SERVICES FOR PERSONS WITH DISABILITIES

IC 16-32-1-2
Development of plan for diagnostic and evaluative services
Sec. 2. The state health commissioner shall, in cooperation with appropriate state departments and institutions, as well as professional organizations and voluntary agencies, develop a plan by which diagnostic and evaluative services for persons with disabilities will be available so that the individual may be referred to a rehabilitation service or services that will assure the maximum development of the individual's potential and the highest degree of independence possible.
As added by P.L.2-1993, SEC.15. Amended by P.L.23-1993, SEC.60.

IC 16-32-1-3
Scope of plan
Sec. 3. The recommended plan must give attention to the following:
(1) The nature of the diagnostic and evaluative procedures.
(2) Procedures for referral of individuals to such services.
(3) Geographical availability of the services.
(4) Staffing pattern or patterns of services.
(5) Financing of the services.
(6) The manner and procedures of referring individuals diagnosed and evaluated to rehabilitation.
(7) The location within state government for the administration of the program.
As added by P.L.2-1993, SEC.15.

IC 16-32-1-4
Effect of plan on departmental and agency procedures
Sec. 4. It is not the intent of any system or procedures developed to void the intake procedures of a state department or agency

providing rehabilitation services directly to individuals.
As added by P.L.2-1993, SEC.15.



CHAPTER 2. THE COMMITTEE FOR THE PURCHASE OF PRODUCTS AND SERVICES OF PERSONS WITH SEVERE DISABILITIES

IC 16-32-2-2
Creation of committee
Sec. 2. There is created a committee for the purchase of products and services of persons who are so severely disabled by a physical or mental disability that the persons cannot engage in normal competitive employment because of the disability.
As added by P.L.2-1993, SEC.15. Amended by P.L.23-1993, SEC.62.

IC 16-32-2-3
Membership
Sec. 3. The committee shall be composed of the following members:
(1) The director of the division of disability and rehabilitative services or the director's designee.
(2) The commissioner of the Indiana department of administration or the commissioner's designee.
(3) The executive director of the governor's planning council on people with disabilities.
(4) The director of the division of mental health and addiction or the director's designee.
(5) The commissioner of the state department of health or the commissioner's designee.
(6) Three (3) members appointed by the governor to represent the public at large.
As added by P.L.2-1993, SEC.15. Amended by P.L.4-1993, SEC.231; P.L.5-1993, SEC.244; P.L.192-1995, SEC.1; P.L.215-2001, SEC.82; P.L.141-2006, SEC.86.

IC 16-32-2-4
Per diem
Sec. 4. The members of the committee shall be reimbursed for expenses at a rate equal to that of state employees on a per diem basis by the division of disability and rehabilitative services.
As added by P.L.2-1993, SEC.15. Amended by P.L.4-1993, SEC.232; P.L.5-1993, SEC.245; P.L.141-2006, SEC.87.

IC 16-32-2-5 Executive secretary
Sec. 5. The director of the division of disability and rehabilitative services shall designate a staff member to act as executive secretary to the committee.
As added by P.L.2-1993, SEC.15. Amended by P.L.4-1993, SEC.233; P.L.5-1993, SEC.246; P.L.141-2006, SEC.88.

IC 16-32-2-6
Voting by members
Sec. 6. All members of the committee are entitled to vote on issues before the committee.
As added by P.L.2-1993, SEC.15.

IC 16-32-2-7
Powers and duties
Sec. 7. The committee shall do the following:
(1) Request from any agency of the state or any unit of local government information concerning product specification and service requirements to enable the committee to carry out the intent of this chapter. The requested information shall be furnished to the executive secretary of the committee.
(2) Meet as often as necessary to carry out the purposes of this chapter. However, the committee shall meet at least quarterly.
(3) Request from each participating qualified nonprofit agency for persons with severe disabilities a quarterly report that describes employment data and the volume of sales for each product or service sold under this chapter. These reports shall be made available to the Indiana department of administration.
(4) Establish the price for all products and services provided by persons with severe disabilities and offered for sale to state agencies and units of local government under IC 5-22-13 that the committee determines are suitable for use. The price fixed must recover for the qualified nonprofit agency for persons with severe disabilities the cost of raw materials, labor, overhead, and delivery cost. The committee shall periodically revise the prices in accordance with changing cost factors and adopt necessary rules regarding specifications, time of delivery, and fair market price.
(5) Approve and prepare a publication that lists all products and services available from any qualified nonprofit agency for persons with severe disabilities that the committee determines are suitable for procurement. The procurement list and revisions of the procurement list shall be distributed to all purchasing officers of state agencies and units of local government for purchase under IC 5-22-13.
(6) Encourage diversity in products and services provided by qualified nonprofit agencies for persons with severe disabilities and discourage unnecessary duplication or competition between facilities.
(7) Update the state use catalog not less than every ninety (90)

days starting January 1 of each year. The web based electronic version shall be considered the catalog of record.
As added by P.L.2-1993, SEC.15. Amended by P.L.23-1993, SEC.63; P.L.192-1995, SEC.2; P.L.49-1997, SEC.51; P.L.46-2007, SEC.5.

IC 16-32-2-8
Repealed
(Repealed by P.L.49-1997, SEC.86.)



CHAPTER 3. RIGHTS OF BLIND AND OTHER PHYSICALLY DISABLED PERSONS

IC 16-32-3-1.5
Service animals
Sec. 1.5. As used in this chapter, "service animal" refers to an animal trained as:
(1) a hearing animal;
(2) a guide animal;
(3) an assistance animal;
(4) a seizure alert animal;
(5) a mobility animal;
(6) a psychiatric service animal; or
(7) an autism service animal.
As added by P.L.155-2009, SEC.2.

IC 16-32-3-2
Public accommodations; service animals
Sec. 2. (a) As used in this section, "public accommodation" means an establishment that caters or offers services, facilities, or goods to the general public. The term includes the following educational facilities:
(1) A nursery school.
(2) An elementary school.
(3) A secondary school.
(4) An undergraduate or postgraduate public or private institution.
(5) Other places of education.
(b) A person who:
(1) is totally or partially blind;
(2) is deaf or hard of hearing; or
(3) has a physical or mental disability;
is entitled to be accompanied by a service animal, especially trained for the purpose, in any public accommodation without being required to pay an extra charge for the service animal. However, the person is liable for any damage done to the accommodation by the service animal.
(c) A person who:
(1) refuses access to a public accommodation; or (2) charges a fee for access to a public accommodation;
to a person who is totally or partially blind, who is deaf or hard of hearing, or who has a physical or mental disability, because that person is accompanied by a service animal commits a Class C infraction.
(d) A service animal trainer, while engaged in the training process of a service animal, is entitled to access to any public accommodation granted by this section.
As added by P.L.2-1993, SEC.15. Amended by P.L.99-2007, SEC.156; P.L.155-2009, SEC.3; P.L.109-2012, SEC.12.

IC 16-32-3-3
Offenses; failure to take precautions to avoid injury to blind pedestrian; unauthorized carrying of cane
Sec. 3. (a) A person not totally blind who:
(1) approaches a totally or partially blind pedestrian carrying a cane predominantly white or metallic in color, with or without a red tip, or using a service animal; and
(2) fails to take all necessary precautions to avoid injury to the blind pedestrian;
commits a Class C infraction.
(b) A person not totally or partially blind who carries, in a public place, a cane or walking stick that is white and tipped with red commits a Class C infraction.
As added by P.L.2-1993, SEC.15. Amended by P.L.155-2009, SEC.4.

IC 16-32-3-4
White Cane Safety Day
Sec. 4. Each year the governor shall take suitable public notice of October 15 as "White Cane Safety Day". The governor shall issue a proclamation in which the governor does the following:
(1) Comments upon the significance of the white cane.
(2) Calls upon the citizens of Indiana to observe the provisions of the white cane law and to take precautions necessary to the safety of individuals with a disability.
(3) Reminds the citizens of Indiana of the policies with respect to individuals with a disability and urges the citizens to cooperate in giving effect to the policies.
(4) Emphasizes the need of the citizens to do the following:
(A) Be aware of the presence of individuals with a disability in the community.
(B) Keep safe and functional for individuals with a disability the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement, and resort, and other places to which the public is invited.
(C) Offer assistance to individuals with a disability upon appropriate occasions.
As added by P.L.2-1993, SEC.15. Amended by P.L.99-2007, SEC.157.
IC 16-32-3-5
Public employment; terms and conditions
Sec. 5. It is the policy of this state that individuals who are blind, individuals with a visual disability, and other individuals with a physical or mental disability shall be employed in:
(1) the state service;
(2) the service of the political subdivisions of the state;
(3) the public schools; and
(4) all other employment supported in whole or in part by public funds;
on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved.
As added by P.L.2-1993, SEC.15. Amended by P.L.23-1993, SEC.66; P.L.99-2007, SEC.158; P.L.155-2009, SEC.5.






ARTICLE 33. SPECIAL INSTITUTIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. SILVERCREST CHILDREN'S DEVELOPMENT CENTER

IC 16-33-3-2
Establishment
Sec. 2. The Silvercrest children's development center is established as a state center.
As added by P.L.2-1993, SEC.16.

IC 16-33-3-3
Care provided
Sec. 3. The center shall provide for the educational diagnosis, evaluation, assessment, short term remediation, referral, and care of children who may benefit from such service, but who, because of serious disabling conditions, cannot make satisfactory progress in the programs of public schools or special institutions of the state. The provision of services shall be for the purpose of properly referring these children to more appropriate programs operated by other agencies or institutions and providing reassessment of these children as indicated.
As added by P.L.2-1993, SEC.16. Amended by P.L.23-1993, SEC.73; P.L.142-1995, SEC.14.

IC 16-33-3-4
Administration
Sec. 4. The state department shall administer the center. The state health commissioner, subject to IC 20-35-2, has complete administrative control and responsibility for the center.
As added by P.L.2-1993, SEC.16. Amended by P.L.1-2005, SEC.144.

IC 16-33-3-5
Programs of center
Sec. 5. The center shall provide the following:
(1) Educational diagnosis, needs assessment, evaluation, short term remediation, reassessment, referral, and follow-up, in cooperation with other agencies or institutions, necessary to assure continuity of services and proper placement.
(2) Short term training and retraining allowable within the confines of the client's stay to permit the client to achieve maximum potential to benefit from the services of the receiving agency or institution.
(3) Reassessment of clients whose behavioral needs, family structure, or services available at a receiving agency or institution change to the extent that the original assessment of

the client's needs are no longer descriptive or useful to the client, the client's family, or the receiving agency or institution.
As added by P.L.2-1993, SEC.16.

IC 16-33-3-6
Director; appointment and qualifications
Sec. 6. (a) The director of the center is responsible for the immediate supervision of the center.
(b) The state health commissioner shall appoint the director of the center. The director of the center must possess the following qualifications:
(1) The director must possess the appropriate knowledge, skill, and ability in education or rehabilitation.
(2) The director must have experience and association with training programs for persons with multiple disabilities.
(3) The director must have a master's degree or higher degree.
(4) The director must be competent and qualified to provide the administrative services essential to the achievement of the center's intended goals.
As added by P.L.2-1993, SEC.16. Amended by P.L.23-1993, SEC.74.

IC 16-33-3-7
Director; powers and duties
Sec. 7. (a) The director of the center, subject to the approval of the state health commissioner, has complete charge and management of the center and is charged with the direction of the development program for the clients in attendance.
(b) The director of the center is the chief appointing authority for all employees necessary to properly conduct and operate the center.
As added by P.L.2-1993, SEC.16.

IC 16-33-3-8
Clients; qualifications
Sec. 8. Subject to the review and approval of the department of education and the state health commissioner or the commissioner's designee, the director of the center shall receive as clients in the center children with multiple disabilities who meet the following conditions:
(1) Are expected to benefit from residence in the center as part of an individualized education program (as defined in IC 20-18-2-9).
(2) Are residents of Indiana.
(3) Possess at least two (2) major disabling conditions.
(4) Are less than twenty-two (22) years of age.
(5) Whose admissions have been approved by the department of education in accordance with the procedures implementing IC 20-35-6-2.
As added by P.L.2-1993, SEC.16. Amended by P.L.23-1993, SEC.75; P.L.142-1995, SEC.15; P.L.291-2001, SEC.220; P.L.1-2005, SEC.145.
IC 16-33-3-8.5
Placement review committee
Sec. 8.5. (a) A placement review committee for the center is established. The committee consists of one (1) representative of each of the following:
(1) The office of the secretary of family and social services.
(2) The state department.
(3) The superintendent of public instruction.
(b) The placement review committee shall meet on a quarterly basis to review the following:
(1) Applications to the center denied through the process described in section 8 of this chapter.
(2) All instances of dismissal from the center for reasons other than graduation, voluntary transition to another educational facility, or voluntary departure from the center.
(c) The director shall serve as an advisor to the placement review committee. The director shall provide the placement review committee with information and justification for all application denials and dismissals under review.
(d) The placement review committee may recommend that application denials or dismissals be reconsidered.
As added by P.L.55-1997, SEC.6. Amended by P.L.253-1997(ss), SEC.17.

IC 16-33-3-9
Duties of parents and center to provide for child's care
Sec. 9. (a) The center shall provide tuition, board, room, laundry, and ordinary medical attention, including emergencies.
(b) The parents, guardian, or other persons shall provide medical, optical, and dental care involving special medication or prostheses.
(c) When a client is properly admitted to the center, the client's parents, guardian, responsible relative, or other person shall suitably provide the client with clothing at the time of the client's entrance into the center and during the client's stay at the center.
(d) The client's parent or guardian shall bear the cost of transportation not required by the client's individualized education program (as defined by IC 20-18-2-9). The school corporation in which the client has legal settlement shall bear the cost of transportation required by the client's individualized education program under IC 20-35-8-2.
(e) The client's parents, guardian, or responsible relative or other person shall provide incidental expense money needed by the client.
As added by P.L.2-1993, SEC.16. Amended by P.L.1-2005, SEC.146.

IC 16-33-3-10
Parents of child in center unable to pay for costs for services; payment by county
Sec. 10. Whenever the circuit court having jurisdiction finds, upon application by the county office of the division of family resources, that the parent or guardian of a client placed in the center

is unable to meet the costs that the parent or guardian is required to pay for the services of the center, the court shall order payment of the costs from the county general fund.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.236; P.L.5-1993, SEC.249; P.L.146-2008, SEC.436; P.L.44-2009, SEC.31.

IC 16-33-3-11
Gifts, legacies, devises, and conveyances
Sec. 11. The director, subject to IC 4-24-3, may receive, for the use of the center, gifts, legacies, devises, and conveyances of real and personal property that may be made, given, or granted to or for the center or in the center's name.
As added by P.L.2-1993, SEC.16.



CHAPTER 4. INDIANA SOLDIERS' AND SAILORS' CHILDREN'S HOME

IC 16-33-4-2
County of residence of the child defined
Sec. 2. As used in this chapter, the "county of residence of the child":
(1) is the county of residence of the responsible parent; or
(2) if there is no responsible parent, is the county within which the guardianship or wardship is established by appointment of the court.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-3
Home defined
Sec. 3. As used in this chapter, "home" refers to the Indiana Soldiers' and Sailors' Children's Home established by this chapter.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-4
Member of the armed forces defined
Sec. 4. As used in this chapter, "member of the armed forces" means a person who:
(1) is on active duty in the armed forces of the United States;
(2) has:
(A) served on active duty in the armed forces of the United States during any of its wars, including the Korean War, for not less than ninety (90) days; or
(B) while on active duty in the armed forces of the United States:
(i) suffered a service connected disability necessitating discharge; or
(ii) died in the line of duty;
before the completion of ninety (90) days of service if the person has received a discharge or certificate of service other than dishonorable from the armed forces of the United States, or the survivors of the person have received a letter of mourning or certificate of death in case of death in the armed forces of the United States; or
(3) has:
(A) served on active duty in any of the authorized campaigns or declared emergencies of the United States as evidenced by an award of authorized decorations for service outside the

continental limits; and
(B) received a discharge other than dishonorable, or the survivors of the person have received a letter of mourning or certificate of death in the case of death in the armed forces.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-5
Establishment
Sec. 5. The Indiana Soldiers' and Sailors' Children's Home is established as a state residential school and home for the care of Indiana children who are in need of residential care and would qualify for educational service. Preference shall be given to the admission of children of members of the armed forces and children of families of veterans who meet these admission criteria. A child who requires residential placement in a secure facility (as defined in IC 31-9-2-114), a juvenile detention facility, or a detention center for the safety of the child or others may not be placed at the home.
As added by P.L.2-1993, SEC.16. Amended by P.L.142-1995, SEC.16; P.L.55-1997, SEC.7.

IC 16-33-4-6
Administration
Sec. 6. The state department shall administer the home. The state health commissioner has administrative control and responsibility for the home.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-7
Superintendent; appointment; qualifications
Sec. 7. (a) Except as provided in subsection (b), the superintendent of the home shall be appointed in the manner prescribed by law and must meet all of the following conditions:
(1) Be a teacher licensed by the state or have at least a baccalaureate degree from an accredited college or university in a field related to education or child growth and development.
(2) Have experience working with children.
(3) At the time of appointment, be a resident and citizen of Indiana.
(4) Have other qualifications as required by the state health commissioner.
(b) When at least two (2) candidates meet the conditions listed in subsection (a), the state health commissioner shall give preference to individuals who have been honorably discharged after service in the armed forces of the United States in appointing a candidate to the position of superintendent of the home.
As added by P.L.2-1993, SEC.16. Amended by P.L.105-2002, SEC.1.

IC 16-33-4-8
Superintendent; powers and duties
Sec. 8. The superintendent of the home, subject to the approval of

the state health commissioner:
(1) has charge and management of the home;
(2) shall direct the care, education, and maintenance of the children of the home; and
(3) is the chief appointing authority for all employees necessary to properly conduct and operate the home.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-9
Education or training of children of home; requirements
Sec. 9. (a) The children of the home shall be:
(1) taught and treated in a manner that promotes the children's physical, intellectual, and moral improvement; and
(2) trained in habits of industry, studiousness, and morality.
(b) The superintendent of the home:
(1) shall afford to the children of the home literary, art, technical, and industrial education as can reasonably be provided;
(2) may conduct a school at the home, which must be accredited, or may otherwise arrange for the education of the children in county reorganized schools near the institution; and
(3) shall make certain that a child attending a county school receives instruction that is not inferior in any respect to the curriculum offered in a school possessing a first class commission from the state.
(c) If a school is maintained at the home, the superintendent shall do the following:
(1) Cause to be provided the proper educational materials for use in the school.
(2) Employ the necessary teachers.
(d) A person who teaches in a department of the school must be qualified and properly certified by the Indiana state board of education.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-10
Vocational school; establishment and maintenance on grounds of home; financing
Sec. 10. (a) The superintendent shall establish and maintain a vocational school on the grounds of the home and maintain suitable facilities in which vocational trades and arts are taught.
(b) The superintendent may utilize donated money or state money without limitation to finance vocational construction projects that are:
(1) authorized by the budget agency; and
(2) in accordance with designs approved by the public works division of the Indiana department of administration.
As added by P.L.2-1993, SEC.16. Amended by P.L.142-1995, SEC.17.
IC 16-33-4-11
Admission of children as residents of home; requirements
Sec. 11. (a) After an adequate investigation as determined by the superintendent of the home or the superintendent's designee, including consideration of appropriateness of placement, and with the approval of the state health commissioner or the commissioner's designee, the superintendent of the home shall receive as a resident in the home a child if the child meets the requirements under subsection (b).
(b) Before the child may be received as a resident in the home under subsection (a) the child must meet the following requirements:
(1) The parent or parents of the child are Indiana residents immediately before application or the child is physically present in Indiana immediately before application.
(2) The child is at least three (3) years of age but less than eighteen (18) years of age.
(3) The child is in need of residential care and education.
(c) If the applications of all children of members of the armed forces have been considered and space is available, the superintendent of the home may, if a child meets the requirements under subsection (b), receive as residents in the home the:
(1) grandchildren;
(2) stepchildren;
(3) brothers;
(4) sisters;
(5) nephews; and
(6) nieces;
of members of the armed forces who are in need of residential care and education.
(d) If the applications of all children eligible for residence under subsections (a) through (c) have been considered and if space is available, the superintendent may accept for residence children referred:
(1) by the department of child services established by IC 31-25-1-1; or
(2) by the division of special education established by IC 20-35-2-1;
subject to an adequate investigation as determined by the superintendent of the home or the superintendent's designee, including a consideration of appropriateness of placement, and the approval of the state health commissioner or the commissioner's designee.
As added by P.L.2-1993, SEC.16. Amended by P.L.142-1995, SEC.18; P.L.55-1997, SEC.8; P.L.253-1997(ss), SEC.18; P.L.105-2002, SEC.2; P.L.1-2005, SEC.147; P.L.145-2006, SEC.136; P.L.1-2007, SEC.135.

IC 16-33-4-12
Application for admission to home; requisites
Sec. 12. (a) An application for admission to the home may be

made by a responsible parent, a guardian, a representative of the court, or the department of child services.
(b) If an application is submitted by a person other than a responsible parent or guardian, the superintendent of the home shall cooperate with the department of child services to ensure that an appropriate case study is made upon application and continued throughout the period the child resides at the home.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.237; P.L.5-1993, SEC.250; P.L.142-1995, SEC.19; P.L.145-2006, SEC.137; P.L.146-2008, SEC.437.

IC 16-33-4-13
Care, control, and training of children; responsibilities
Sec. 13. (a) The superintendent is responsible for the care, control, and training of children admitted to and living in the home from the day a child is admitted to the home until the child is:
(1) eighteen (18) years of age; or
(2) discharged from the home.
(b) The superintendent shall make certain in the case of every child in the home that:
(1) there is a responsible parent;
(2) there is a responsible relative; or
(3) if a responsible parent or relative is not available, the child is a ward of the department of child services from which there is a representative;
who is regularly and frequently concerned with the welfare of the child.
(c) If:
(1) the parent or parents have been deprived of the custody and control of a child by order of the court; and
(2) custody has been given by the court to the department of child services;
the wardship shall be retained by the department of child services.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.238; P.L.5-1993, SEC.251; P.L.146-2008, SEC.438.

IC 16-33-4-14
Placement of child upon admission; removal or discharge of child
Sec. 14. (a) Either parent, a guardian, a relative, or the department of child services applying for the admission of a child to the home shall, in securing admittance of the child, place the child in the home for the length of time determined to be in the best interests of the child.
(b) A child shall be returned at any time to the:
(1) parent or parents;
(2) relative; or
(3) department of child services that placed the child in the home;
if removal of the child from the home is applied for upon written application. The superintendent may require not more than thirty (30)

days notice when a discharge is requested.
(c) If the superintendent finds that a child does not adjust to institutional living or is not educable, the superintendent:
(1) may:
(A) with the approval of the state health commissioner; and
(B) upon proper notification;
discharge the child to the applicant placing the child in the home; and
(2) shall cooperate with the department of child services for further disposition of the case as necessary.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.239; P.L.5-1993, SEC.252; P.L.142-1995, SEC.20; P.L.146-2008, SEC.439.

IC 16-33-4-15
Removal or other placement of child; approval
Sec. 15. A child admitted to the home may not be permanently removed from the home and placed elsewhere without the express approval of the:
(1) parent or parents who;
(2) guardian who;
(3) relative who; or
(4) department of child services that;
applied for admission of the child to the home.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.240; P.L.5-1993, SEC.253; P.L.142-1995, SEC.21; P.L.146-2008, SEC.440.

IC 16-33-4-16
Visitation
Sec. 16. Either parent, a guardian, a relative, a representative of the department of child services, or other person approved by the superintendent may visit a child being maintained in the home at times or places the superintendent prescribes.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.241; P.L.5-1993, SEC.254; P.L.142-1995, SEC.22; P.L.146-2008, SEC.441.

IC 16-33-4-17
Maintenance charges; liability for payment; procedures
Sec. 17. (a) Each child, the estate of the child, the parent or parents of the child, or the guardian of the child, individually or collectively, are liable for the payment of the costs of maintenance of the child of up to one hundred percent (100%) of the per capita cost, except as otherwise provided. The cost shall be computed annually by dividing the total annual cost of operation for the fiscal year, exclusive of the cost of education programs, construction, and equipment, by the total child days each year. The maintenance cost shall be referred to as maintenance charges. The charge may not be levied against any of the following: (1) The department of child services.
(2) A county or any person or office, to be derived from county tax sources.
(3) A child orphaned by reason of the death of the natural parents.
(b) The billing and collection of the maintenance charges as provided for in subsection (a) shall be made by the superintendent of the home based on the per capita cost for the preceding fiscal year. All money collected shall be deposited in a fund to be known as the Indiana soldiers' and sailors' children's home maintenance fund. The fund shall be used by the state health commissioner for the:
(1) preventative maintenance; and
(2) repair and rehabilitation;
of buildings of the home that are used for housing, food service, or education of the children of the home.
(c) The superintendent of the home may, with the approval of the state health commissioner, agree to accept payment at a lesser rate than that prescribed in subsection (a). The superintendent of the home shall, in determining whether or not to accept the lesser amount, take into consideration the amount of money that is necessary to maintain or support any member of the family of the child. All agreements to accept a lesser amount are subject to cancellation or modification at any time by the superintendent of the home with the approval of the state health commissioner.
(d) A person who has been issued a statement of amounts due as maintenance charges may petition the superintendent of the home for a release from or modification of the statement and the superintendent shall provide for hearings to be held on the petition. The superintendent of the home may, with the approval of the state health commissioner and after the hearing, cancel or modify the former statement and at any time for due cause may increase the amounts due for maintenance charges to an amount not to exceed the maximum cost as determined under subsection (a).
(e) The superintendent of the home may arrange for the establishment of a graduation or discharge trust account for a child by arranging to accept a lesser rate of maintenance charge. The trust fund must be of sufficient size to provide for immediate expenses upon graduation or discharge.
(f) The superintendent may make agreements with instrumentalities of the federal government for application of any monetary awards to be applied toward the maintenance charges in a manner that provides a sufficient amount of the periodic award to be deposited in the child's trust account to meet the immediate personal needs of the child and to provide a suitable graduation or discharge allowance. The amount applied toward the settlement of maintenance charges may not exceed the amount specified in subsection (a).
(g) The superintendent of the home may do the following:
(1) Investigate, either with the superintendent's own staff or on a contractual or other basis, the financial condition of each person liable under this chapter. (2) Make determinations of the ability of:
(A) the estate of the child;
(B) the legal guardian of the child; or
(C) each of the responsible parents of the child;
to pay maintenance charges.
(3) Set a standard as a basis of judgment of ability to pay that shall be recomputed periodically to do the following:
(A) Reflect changes in the cost of living and other pertinent factors.
(B) Provide for unusual and exceptional circumstances in the application of the standard.
(4) Issue to any person liable under this chapter statements of amounts due as maintenance charges, requiring the person to pay monthly, quarterly, or otherwise as may be arranged, an amount not exceeding the maximum cost as determined under this chapter.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.242; P.L.5-1993, SEC.255; P.L.142-1995, SEC.23; P.L.145-2006, SEC.138; P.L.146-2008, SEC.442.

IC 16-33-4-17.5
Reimbursement for costs of services ordered by juvenile court; nonresident child
Sec. 17.5. (a) In the case of a child who is:
(1) adjudicated to be a delinquent child or child in need of services by a juvenile court; and
(2) placed by or with the consent of the department of child services in the home;
the department of child services shall reimburse the cost of services provided to the child, including related transportation costs, and any cost incurred by a county where the home is located to transport or detain the child before the child is adjudicated to be a delinquent child or child in need of services.
(b) The department of child services shall reimburse and pay costs under this section.
(c) The department of child services may require the parent or guardian of the child, other than a parent, guardian, or custodian associated with the home, to reimburse the department for an amount paid under this section.
(d) A child who is admitted to the home does not become a resident of the county where the home is located.
(e) When an unemancipated child is released from the home, the department of child services is responsible for transporting the child to the parent or guardian of the child. If a parent or guardian does not exist for an unemancipated child released from the home, the department of child services shall obtain custody of the child.
As added by P.L.55-1997, SEC.9. Amended by P.L.146-2008, SEC.443.

IC 16-33-4-18 Maintenance charges and agreements; enforcement
Sec. 18. (a) The attorney general shall, upon notification by the superintendent of the home through the state health commissioner, bring suit in the name of the state of Indiana on behalf of the superintendent of the home against the estate of a person failing to make payments as required in this chapter.
(b) If a judgment is obtained under this section, the judgment constitutes a lien against that part of the estate of a person as described in the complaint.
(c) The attorney general may bring suit against the parent or parents or legal guardian of a child for failure to comply with the maintenance agreement established or for failure to make an agreement. Suit may be brought for the amount due the state for the maintenance charges of the child. The court may order the payment of amounts due for maintenance charges for a period of time as the circumstances require. The order may be entered against any or all of the defendants and may be based upon the proportionate ability of each defendant to contribute to the payment of amounts representing maintenance charges. Orders for the payment of money may be enforced by attachment as in contempt proceedings against the persons of the defendants, and in addition as other judgments at law, and costs may be adjudged against and apportioned among the defendants.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-19
Maintenance of home and grounds; cultivation of connected lands; assistance of children
Sec. 19. (a) The superintendent shall do the following:
(1) Cause the grounds of the home to be:
(A) kept in proper order; and
(B) ornamented with trees, shrubs, and flowers.
(2) Provide and maintain conservatories or greenhouses.
(b) The superintendent:
(1) may have any suitable land connected with the home cultivated for the use and benefit of the home; and
(2) shall have the children in the home assist in the work.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-20
Housekeeping, manufacturing and repair of clothing, and other necessary services; assistance of children
Sec. 20. The superintendent shall have the children in the home assist in the following:
(1) Housekeeping services of the home.
(2) Manufacture and repair of the clothing of children.
(3) The provision of services necessary for the home.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-21 Labor, service, and study prescribed for children; consideration given proper education and training of children
Sec. 21. In prescribing labor, service, and study for the children of the home, the superintendent shall consider the proper education and training of the children.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-22
Gifts, legacies, devises, and conveyances
Sec. 22. The superintendent may, subject to IC 4-24-3-2, receive for the use of the home:
(1) gifts;
(2) legacies;
(3) devises; and
(4) conveyances of real and personal property;
that are made, given, or granted to or for the home or in the name of the home.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-23
Employee wage payment arrangements
Sec. 23. (a) Notwithstanding IC 22-2-5-2, the home and:
(1) an employee if there is no representative described under subdivision (2) or (3) for that employee;
(2) the exclusive representative of its certificated employees with respect to those employees; or
(3) a labor organization representing its noncertificated employees with respect to those employees;
may agree in writing to a wage payment arrangement.
(b) A wage payment arrangement under subsection (a) may provide that compensation earned during a school year may be paid:
(1) using equal installments or any other method; and
(2) over:
(A) all or part of that school year; or
(B) any other period that begins not earlier than the first day of that school year and ends not later than thirteen (13) months after the wage payment arrangement period begins.
Such an arrangement may provide that compensation earned in a calendar year is paid in the next calendar year, so long as all the compensation is paid within the thirteen (13) month period beginning with the first day of the school year.
(c) A wage payment arrangement under subsection (a) must be structured in such a manner so that it is not considered:
(1) a nonqualified deferred compensation plan for purposes of Section 409A of the Internal Revenue Code; or
(2) deferred compensation for purposes of Section 457(f) of the Internal Revenue Code.
(d) Absent an agreement under subsection (a), the home remains subject to IC 22-2-5-1.
(e) Wage payments required under a wage payment arrangement

entered into under subsection (a) are enforceable under IC 22-2-5-2.
(f) If an employee leaves employment for any reason, either permanently or temporarily, the amount due the employee under IC 22-2-5-1 and IC 22-2-9-2 is the total amount of the wages earned and unpaid.
(g) Employment with the home may not be conditioned upon the acceptance of a wage payment arrangement under subsection (a).
(h) An employee may revoke a wage payment arrangement under subsection (a) at the beginning of each school year.
As added by P.L.41-2009, SEC.3.






ARTICLE 34. ABORTION

CHAPTER 1. PUBLIC POLICY CONCERNING PERFORMANCE OF ABORTIONS; USE OF PUBLIC FUNDS; CIVIL ACTIONS

IC 16-34-1-2
Public funds; payment restricted
Sec. 2. Neither the state nor any political subdivision of the state may make a payment from any fund under its control for the performance of an abortion unless the abortion is necessary to preserve the life of the pregnant woman.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-3
Private or denominational hospitals; mandatory abortion services
Sec. 3. No private or denominational hospital shall be required to permit its facilities to be utilized for the performance of abortions.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-4
Physician or employee; mandatory participation in abortion
Sec. 4. No:
(1) physician; or
(2) employee or member of the staff of a hospital or other facility in which an abortion may be performed;
shall be required to perform an abortion or to assist or participate in the medical procedures resulting in or intended to result in an abortion, if that individual objects to such procedures on ethical, moral, or religious grounds.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-5
Participation as condition of training, promotion, or privileges; prohibition
Sec. 5. No person shall be required, as a condition of training, employment, pay, promotion, or privileges, to agree to perform or participate in the performing of abortions.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-6
Discrimination based upon moral beliefs; prohibition
Sec. 6. No hospital or other person shall discriminate against or

discipline a person because of the person's moral beliefs concerning abortion.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-7
Civil actions
Sec. 7. A civil action for damages or reinstatement of employment, or both, may be brought for any violation of sections 4 through 6 of this chapter.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-8
Prohibition on coverage of abortion by qualified health plan; exceptions
Sec. 8. A qualified health plan (as defined in IC 27-8-33-3) offered under Subtitle D of Title 1 of the federal Patient Protection and Affordable Care Act (P.L. 111-148) may not provide coverage for abortion, except in the following cases:
(1) The pregnant woman became pregnant through an act of rape or incest.
(2) An abortion is necessary to avert the pregnant woman's death or a substantial and irreversible impairment of a major bodily function of the pregnant woman.
As added by P.L.193-2011, SEC.5.

IC 16-34-1-9
Findings; compelling state interest
Sec. 9. (a) The general assembly finds the following:
(1) There is substantial medical evidence that a fetus at twenty (20) weeks of postfertilization age has the physical structures necessary to experience pain.
(2) There is substantial medical evidence that a fetus of at least twenty (20) weeks of postfertilization age seeks to evade certain stimuli in a manner similar to an infant's or adult's response to pain.
(3) Anesthesia is routinely administered to a fetus of at least twenty (20) weeks of postfertilization age when prenatal surgery is performed.
(4) A fetus has been observed to exhibit hormonal stress responses to painful stimuli earlier than at twenty (20) weeks of postfertilization age.
(b) Indiana asserts a compelling state interest in protecting the life of a fetus from the state at which substantial medical evidence indicates that the fetus is capable of feeling pain.
As added by P.L.193-2011, SEC.6.



CHAPTER 2. REQUIREMENTS FOR PERFORMANCE OF ABORTION; CRIMINAL PENALTIES

IC 16-34-2-1
Required circumstances of legal abortion
Sec. 1. (a) Abortion shall in all instances be a criminal act, except when performed under the following circumstances:
(1) During the first trimester of pregnancy for reasons based upon the professional, medical judgment of the pregnant woman's physician if:
(A) the abortion is performed by the physician;
(B) the woman submitting to the abortion has filed her consent with her physician. However, if in the judgment of the physician the abortion is necessary to preserve the life of the woman, her consent is not required; and
(C) the woman submitting to the abortion has filed with her physician the written consent of her parent or legal guardian if required under section 4 of this chapter.
(2) After the first trimester of pregnancy and before the earlier of viability of the fetus or twenty (20) weeks of postfertilization age, for reasons based upon the professional, medical judgment of the pregnant woman's physician if:
(A) all the circumstances and provisions required for legal abortion during the first trimester are present and adhered to; and
(B) the abortion is performed in a hospital or ambulatory outpatient surgical center (as defined in IC 16-18-2-14).
(3) Except as provided in subsection (b), at the earlier of viability of the fetus or twenty (20) weeks of postfertilization age and any time after, for reasons based upon the professional, medical judgment of the pregnant woman's physician if:
(A) all the circumstances and provisions required for legal abortion before the earlier of viability of the fetus or twenty (20) weeks of postfertilization age are present and adhered to;
(B) the abortion is performed in compliance with section 3

of this chapter; and
(C) before the abortion the attending physician shall certify in writing to the hospital in which the abortion is to be performed, that in the attending physician's professional, medical judgment, after proper examination and review of the woman's history, the abortion is necessary to prevent a substantial permanent impairment of the life or physical health of the pregnant woman. All facts and reasons supporting the certification shall be set forth by the physician in writing and attached to the certificate.
(b) A person may not knowingly or intentionally perform a partial birth abortion unless a physician reasonably believes that:
(1) performing the partial birth abortion is necessary to save the mother's life; and
(2) no other medical procedure is sufficient to save the mother's life.
As added by P.L.2-1993, SEC.17. Amended by P.L.145-1997, SEC.2; P.L.193-2011, SEC.8.

IC 16-34-2-1.1
Voluntary and informed consent required; viewing of fetal ultrasound and hearing auscultation of fetal heart tone
Sec. 1.1. (a) An abortion shall not be performed except with the voluntary and informed consent of the pregnant woman upon whom the abortion is to be performed. Except in the case of a medical emergency, consent to an abortion is voluntary and informed only if the following conditions are met:
(1) At least eighteen (18) hours before the abortion and in the presence of the pregnant woman, the physician who is to perform the abortion, the referring physician or a physician assistant (as defined in IC 25-27.5-2-10), an advanced practice nurse (as defined in IC 25-23-1-1(b)), or a midwife (as defined in IC 34-18-2-19) to whom the responsibility has been delegated by the physician who is to perform the abortion or the referring physician has informed the pregnant woman orally and in writing of the following:
(A) The name of the physician performing the abortion, the physician's medical license number, and an emergency telephone number where the physician or the physician's designee may be contacted on a twenty-four (24) hour a day, seven (7) day a week basis.
(B) That follow-up care by the physician or the physician's designee (if the designee is licensed under IC 25-22.5) and is available on an appropriate and timely basis when clinically necessary.
(C) The nature of the proposed procedure.
(D) Objective scientific information of the risks of and alternatives to the procedure, including:
(i) the risk of infection and hemorrhage;
(ii) the potential danger to a subsequent pregnancy; and (iii) the potential danger of infertility.
(E) That human physical life begins when a human ovum is fertilized by a human sperm.
(F) The probable gestational age of the fetus at the time the abortion is to be performed, including:
(i) a picture or drawing of a fetus;
(ii) the dimensions of a fetus; and
(iii) relevant information on the potential survival of an unborn fetus;
at this stage of development.
(G) That objective scientific information shows that a fetus can feel pain at or before twenty (20) weeks of postfertilization age.
(H) The medical risks associated with carrying the fetus to term.
(I) The availability of fetal ultrasound imaging and auscultation of fetal heart tone services to enable the pregnant woman to view the image and hear the heartbeat of the fetus and how to obtain access to these services.
(J) That the pregnancy of a child less than fifteen (15) years of age may constitute child abuse under Indiana law if the act included an adult and must be reported to the department of child services or the local law enforcement agency under IC 31-33-5.
(2) At least eighteen (18) hours before the abortion, the pregnant woman will be informed orally and in writing of the following:
(A) That medical assistance benefits may be available for prenatal care, childbirth, and neonatal care from the county office of the division of family resources.
(B) That the father of the unborn fetus is legally required to assist in the support of the child. In the case of rape, the information required under this clause may be omitted.
(C) That adoption alternatives are available and that adoptive parents may legally pay the costs of prenatal care, childbirth, and neonatal care.
(D) That there are physical risks to the pregnant woman in having an abortion, both during the abortion procedure and after.
(E) That Indiana has enacted the safe haven law under IC 31-34-2.5.
(F) The:
(i) Internet web site address of the state department of health's web site; and
(ii) description of the information that will be provided on the web site and that are;
described in section 1.5 of this chapter.
(3) The pregnant woman certifies in writing, before the abortion is performed, that:
(A) the information required by subdivisions (1) and (2) has

been provided to the pregnant woman;
(B) the pregnant woman has been offered the opportunity to view the fetal ultrasound imaging and hear the auscultation of the fetal heart tone if the fetal heart tone is audible and that the woman has:
(i) viewed or refused to view the offered fetal ultrasound imaging; and
(ii) listened to or refused to listen to the offered auscultation of the fetal heart tone if the fetal heart tone is audible; and
(C) the pregnant woman has been given a written copy of the printed materials described in section 1.5 of this chapter.
(b) Before an abortion is performed, the pregnant woman shall view the fetal ultrasound imaging and hear the auscultation of the fetal heart tone if the fetal heart tone is audible unless the pregnant woman certifies in writing, before the abortion is performed, that the pregnant woman does not want to view the fetal ultrasound imaging.
As added by P.L.187-1995, SEC.4. Amended by P.L.1-1998, SEC.118; P.L.36-2005, SEC.1; P.L.146-2008, SEC.444; P.L.44-2009, SEC.32; P.L.193-2011, SEC.9.

IC 16-34-2-1.2
Physician's duty to inform women in medical emergency of necessity for abortion
Sec. 1.2. When a medical emergency compels the performance of an abortion, the physician who will perform the abortion shall inform the woman, before the abortion if possible, of the medical indications supporting the physician's judgment that an abortion is necessary to avert:
(1) the woman's death; or
(2) a substantial and irreversible impairment of a major bodily function.
As added by P.L.187-1995, SEC.5.

IC 16-34-2-1.5
Posting of web site links to materials; consultation with 211 service providers and Indiana utility regulatory commission
Sec. 1.5. (a) The state department shall post Internet web site links concerning materials described in this section on the state department's Internet web site.
(b) The state department shall post Internet web site links relating to materials that include the following:
(1) Objective scientific information concerning the probable anatomical and physiological characteristics of a fetus every two (2) weeks of gestational age, including the following:
(A) Realistic pictures in color for each age of the fetus, including the dimensions of the fetus.
(B) Whether there is any possibility of the fetus surviving outside the womb.
(2) Objective scientific information concerning the medical

risks associated with each abortion procedure, including the following:
(A) The risks of infection and hemorrhaging.
(B) The potential danger:
(i) to a subsequent pregnancy; or
(ii) of infertility.
(3) Information concerning the medical risks associated with carrying the child to term.
(4) Information that medical assistance benefits may be available for prenatal care, childbirth, and neonatal care.
(5) Information that the biological father is liable for assistance in support of the child, regardless of whether the biological father has offered to pay for an abortion.
(6) Information regarding telephone 211 dialing code services for accessing human services as described in IC 8-1-19.5, and the types of services that are available through this service.
(c) In complying with subsection (b)(6), the state department shall consult with the recognized 211 service providers and the Indiana utility regulatory commission as required by IC 8-1-19.5-9.
As added by P.L.193-2011, SEC.10.

IC 16-34-2-2
Responsibilities of attending physician; determination of postfertilization age; disciplinary action for violation
Sec. 2. (a) It shall be the responsibility of the attending physician to do the following:
(1) Determine in accordance with accepted medical standards the postfertilization age of the fetus and which trimester the pregnant woman receiving the abortion is in.
(2) Determine whether the fetus is viable.
(3) Certify that determination as part of any written reports required of the attending physician by the state department or the facility in which the abortion is performed.
(b) In making a determination under this section of the postfertilization age of the fetus, the attending physician shall do the following:
(1) Question the patient concerning the date of fertilization.
(2) Perform or cause to be performed medical examinations and tests that a reasonably prudent physician would conduct to accurately diagnose the postfertilization age of the fetus.
(c) Except in the case of a medical emergency (as described in section 0.5 of this chapter), a physician that violates this section is subject to disciplinary action under IC 25-1-9.
As added by P.L.2-1993, SEC.17. Amended by P.L.193-2011, SEC.11.

IC 16-34-2-3
Conditions for abortion after viability or 20 weeks; attendance of physician for preservation of life and health of viable unborn child; certificates of birth or death; offense for violation; ward Sec. 3. (a) All abortions performed on and after the earlier of the time a fetus is viable or the time the postfertilization age of the fetus is at least twenty (20) weeks shall be:
(1) governed by section 1(a)(3) and 1(b) of this chapter;
(2) performed in a hospital having premature birth intensive care units, unless compliance with this requirement would result in an increased risk to the life or health of the mother; and
(3) performed in the presence of a second physician as provided in subsection (b).
(b) An abortion may be performed after the earlier of the time a fetus is viable or the time the postfertilization age of the fetus is at least twenty (20) weeks only if there is in attendance a physician, other than the physician performing the abortion, who shall take control of and provide immediate care for a child born alive as a result of the abortion. During the performance of the abortion, the physician performing the abortion, and after the abortion, the physician required by this subsection to be in attendance, shall take all reasonable steps in keeping with good medical practice, consistent with the procedure used, to preserve the life and health of the viable unborn child. However, this subsection does not apply if compliance would result in an increased risk to the life or health of the mother.
(c) Any fetus born alive shall be treated as a person under the law, and a birth certificate shall be issued certifying the child's birth even though the child may subsequently die, in which event a death certificate shall be issued. Failure to take all reasonable steps, in keeping with good medical practice, to preserve the life and health of the live born person shall subject the responsible persons to Indiana laws governing homicide, manslaughter, and civil liability for wrongful death and medical malpractice.
(d) If, before the abortion, the mother, and if married, her husband, has or have stated in writing that she does or they do not wish to keep the child in the event that the abortion results in a live birth, and this writing is not retracted before the abortion, the child, if born alive, shall immediately upon birth become a ward of the department of child services.
As added by P.L.2-1993, SEC.17. Amended by P.L.4-1993, SEC.243; P.L.5-1993, SEC.256; P.L.145-1997, SEC.3; P.L.146-2008, SEC.445; P.L.193-2011, SEC.12.

IC 16-34-2-4
Written consent of parent or guardian of unemancipated pregnant woman under 18 years of age; conditions of waiver; representation by attorney; appeal; confidential records; emergency abortions
Sec. 4. (a) No physician shall perform an abortion on an unemancipated pregnant woman less than eighteen (18) years of age without first having obtained the written consent of one (1) of the parents or the legal guardian of the minor pregnant woman.
(b) A minor:
(1) who objects to having to obtain the written consent of her parent or legal guardian under this section; or (2) whose parent or legal guardian refuses to consent to an abortion;
may petition, on her own behalf or by next friend, the juvenile court in the county in which the pregnant woman resides or in which the abortion is to be performed, for a waiver of the parental consent requirement under subsection (a). A next friend may not be a physician or provider of abortion services, representative of the physician or provider, or other person that may receive a direct financial benefit from the performance of an abortion.
(c) A physician who feels that compliance with the parental consent requirement in subsection (a) would have an adverse effect on the welfare of the pregnant minor or on her pregnancy may petition the juvenile court within twenty-four (24) hours of the abortion request for a waiver of the parental consent requirement under subsection (a).
(d) The juvenile court must rule on a petition filed by a pregnant minor under subsection (b) or by her physician under subsection (c) within forty-eight (48) hours of the filing of the petition. Before ruling on the petition, the court shall consider the concerns expressed by the pregnant minor and her physician. The requirement of parental consent under this section shall be waived by the juvenile court if the court finds that the minor is mature enough to make the abortion decision independently or that an abortion would be in the minor's best interests.
(e) Unless the juvenile court finds that the pregnant minor is already represented by an attorney, the juvenile court shall appoint an attorney to represent the pregnant minor in a waiver proceeding brought by the minor under subsection (b) and on any appeals. The cost of legal representation appointed for the minor under this section shall be paid by the county.
(f) A minor or her physician who desires to appeal an adverse judgment of the juvenile court in a waiver proceeding under subsection (b) or (c) is entitled to an expedited appeal, under rules to be adopted by the supreme court.
(g) All records of the juvenile court and of the supreme court or the court of appeals that are made as a result of proceedings conducted under this section are confidential.
(h) A minor who initiates legal proceedings under this section is exempt from the payment of filing fees.
(i) This section shall not apply where there is an emergency need for a medical procedure to be performed such that continuation of the pregnancy provides an immediate threat and grave risk to the life or health of the pregnant woman and the attending physician so certifies in writing.
As added by P.L.2-1993, SEC.17. Amended by P.L.193-2011, SEC.13.

IC 16-34-2-4.5
Requirement for admitting priviliges or agreement; notification to patient of hospital and access to follow-up care Sec. 4.5. (a) A physician may not perform an abortion unless the physician:
(1) has admitting privileges at a hospital located in the county where abortions are provided or a contiguous county; or
(2) has entered into an agreement with a physician who has admitting privileges at a hospital in the county or contiguous county concerning the management of possible complications of the services provided.
(b) A physician who performs an abortion shall notify the patient of the location of the hospital at which the physician or a physician with whom the physician has entered into an agreement under subsection (a)(2) has admitting privileges and where the patient may receive follow-up care by the physician if complications arise.
As added by P.L.193-2011, SEC.14.

IC 16-34-2-5
Forms to be supplied to medical facility; purpose; completion by physician; offense of failing to timely file; annual public report
Sec. 5. (a) Every medical facility where abortions may be performed shall be supplied with forms drafted by the state department, the purpose and function of which shall be the improvement of maternal health and life through the compilation of relevant maternal life and health factors and data, and a further purpose and function shall be to monitor all abortions performed in Indiana to assure the abortions are done only under the authorized provisions of the law. Such forms shall include, among other things, the following:
(1) The age of the woman who is aborted.
(2) The place where the abortion is performed.
(3) The full name and address of the physicians performing the abortion.
(4) The name of the father if known.
(5) The age of the father, or the approximate age of the father if the father's age is unknown.
(6) The postfertilization age of the fetus, the manner in which the postfertilization age was determined, and, if after the earlier of the time the fetus obtains viability or the time the postfertilization age of the fetus is at least twenty (20) weeks, the medical reason for the abortion.
(7) The medical procedure employed to administer the abortion and, if the medical procedure performed on a fetus who is viable or has a postfertilization age of at least twenty (20) weeks:
(A) whether the method of abortion used was a method that, in the reasonable judgment of a physician, would provide the best opportunity for the fetus to survive; and
(B) the basis for the determination that the pregnant woman had a condition described in this chapter that required the abortion to avert the death of or serious impairment to the pregnant woman. (8) The mother's obstetrical history, including dates of other abortions, if any.
(9) The results of pathological examinations if performed.
(10) Information as to whether the fetus was delivered alive.
(11) Records of all maternal deaths occurring within the health facility where the abortion was performed.
(12) The date of the pregnancy termination.
(13) The date the form was received by the state department.
(b) The form provided for in subsection (a) shall be completed by the physician performing the abortion and shall be transmitted to the state department not later than July 30 for each abortion performed in the first six (6) months of that year and not later than January 30 for each abortion performed for the last six (6) months of the preceding year. However, if an abortion is performed on a female who is less than fourteen (14) years of age, the physician performing the abortion shall transmit the form to the state department of health and the department of child services within three (3) days after the abortion is performed.
(c) The dates in subsection (a)(12) and (a)(13) may not be redacted for any use of the form.
(d) Each failure to file the completed form on time as required under this section is a Class B misdemeanor.
(e) Not later than June 30 of each year, the state department shall compile a public report providing the following:
(1) Statistics for the previous calendar year from the information submitted under this section.
(2) Statistics for previous calendar years compiled by the state department under this subsection, with updated information for the calendar year that was submitted to the state department after the compilation of the statistics.
The state department shall ensure that no identifying information of a pregnant woman is contained in the report.
As added by P.L.2-1993, SEC.17. Amended by P.L.74-2011, SEC.1; P.L.193-2011, SEC.15; P.L.6-2012, SEC.120.

IC 16-34-2-6
Experiments performed on aborted fetus prohibited
Sec. 6. No experiments except pathological examinations may be conducted on any fetus aborted under this chapter, nor may any fetus so aborted be transported out of Indiana for experimental purposes. A person who conducts such an experiment or so transports such a fetus commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.17.

IC 16-34-2-7
Performance of unlawful abortion; offense
Sec. 7. (a) Except as provided in subsections (b) and (c), a person who knowingly or intentionally performs an abortion not expressly provided for in this chapter commits a Class C felony.
(b) A physician who performs an abortion intentionally or

knowingly in violation of section 1(a)(1)(C) or 4 of this chapter commits a Class A misdemeanor.
(c) A person who knowingly or intentionally performs an abortion in violation of section 1.1 of this chapter commits a Class A infraction.
(d) A woman upon whom a partial birth abortion is performed may not be prosecuted for violating or conspiring to violate section 1(b) of this chapter.
As added by P.L.2-1993, SEC.17. Amended by P.L.187-1995, SEC.6; P.L.145-1997, SEC.4.






ARTICLE 34.5. CLONING

CHAPTER 1. PUBLIC POLICY AGAINST HUMAN CLONING

IC 16-34.5-1-2
Prohibition on using public funds, facilities, or employees for cloning
Sec. 2. The state, a state educational institution, or a political subdivision of the state may not use public funds, facilities, or employees to knowingly participate in cloning or attempted cloning.
As added by P.L.126-2005, SEC.6. Amended by P.L.2-2007, SEC.192.






ARTICLE 35. CHILDREN'S HEALTH

CHAPTER 1. MATERNAL AND CHILD HEALTH SERVICES

IC 16-35-1-2
Cooperation with federal Children's Bureau
Sec. 2. The state department shall cooperate with the Children's Bureau of the United States Department of Labor to do the following:
(1) Extend and improve services for the promotion of the health of mothers and children, especially in rural areas and in areas suffering from severe economic distress.
(2) Provide for the extension and improvement of maternal and child health services administered by municipal corporations and health districts of the state.
(3) Develop demonstration services in needy areas and among groups in special need.
(4) Cooperate with medical, dental, nursing, educational, and welfare groups and organizations of Indiana.
(5) Develop plans necessary to effectuate the services contemplated in this section and to comply with the regulations of the Children's Bureau of the United States Department of Labor issued under the federal Social Security Act (42 U.S.C. 701 et seq.).
As added by P.L.2-1993, SEC.18.

IC 16-35-1-3
Cooperation with federal Public Health Service
Sec. 3. The state department shall cooperate with the Public Health Service of the United States Department of the Treasury to do the following:
(1) Establish and maintain adequate public health services, including the training of the proper personnel to administer the public health work of the state and of the respective municipal corporations and health districts of the state.
(2) Conduct investigations relating to disease and the problems

of sanitation.
(3) Develop plans necessary to effectuate the services contemplated in this section and to comply with the regulations of the Public Health Service of the United States Department of the Treasury issued under the federal Social Security Act (42 U.S.C. 701 et seq.).
As added by P.L.2-1993, SEC.18.

IC 16-35-1-4
Duties of department
Sec. 4. The state department shall do the following:
(1) Make reports that are in the form and that contain the information required by the Children's Bureau of the United States Department of Labor or the Public Health Service of the United States Department of the Treasury.
(2) Comply with any other requirements the United States Department of Labor or the United States Department of the Treasury finds necessary to assure the correctness and verification of reports.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-5
Acceptance of federal Social Security Act
Sec. 5. (a) The state accepts all of the provisions and benefits of the Social Security Act enacted by the United States Congress and approved on August 14, 1935.
(b) Under this chapter, the state department:
(1) may administer; and
(2) shall observe and comply with all of the requirements of;
the Social Security Act and any amendments to the Social Security Act and the regulations issued under the Social Security Act.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-6
Treasurer as custodian of federal Social Security money received
Sec. 6. (a) The treasurer of state shall serve as the custodian of money that is received by the state from appropriations made by the United States Congress for the purpose of cooperating with the several states in the enforcement and administration of the federal Social Security Act.
(b) Under this chapter, the state department may administer the money received under subsection (a), and the treasurer of state may do the following:
(1) Receive the money.
(2) Pay the money into the proper account of the state general fund.
(3) Provide for the proper custody of the money.
(4) Make disbursements from the proper account on the order of the state department on which the warrant of the auditor of state shall be issued. As added by P.L.2-1993, SEC.18.

IC 16-35-1-7
Disposition of federal Social Security money received; accounts; vouchers
Sec. 7. (a) The money received from the federal government by the treasurer of state to defray the expenses and to pay the claims and obligations incurred in the administration of the federal Social Security Act shall be paid into the following accounts of the state general fund:
(1) Money received as aid for the promotion of the health of mothers and children shall be paid into the maternal and child health account.
(2) Money received as aid for the establishment and maintenance of public health services shall be paid into the public health service account.
(b) Vouchers issued for the disbursement of money from the maternal and child health account and the public health service account shall be issued on order of the state department and shall be signed by the state health commissioner.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-8
Department to cooperate with federal government in administering federal Social Security Act
Sec. 8. (a) The state department is designated as the state agency to cooperate with the federal government in the administration of the provisions of Part I of Title 5 and of Title 6 of the federal Social Security Act.
(b) The state department shall cooperate with the proper departments of the federal government in the enforcement and administration of:
(1) the provisions of;
(2) amendments to; and
(3) regulations issued under;
the federal Social Security Act in the manner prescribed in this chapter or as otherwise provided by law.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-9
Administrative personnel; cooperative agreements with health authorities of municipal corporations or health districts
Sec. 9. (a) The regular employees of the state department may be assigned to the performance of the duties prescribed in this chapter either on a full-time or part-time basis. Additional qualified personnel may be employed as the state department determines is necessary to administer this chapter.
(b) The state department may enter into a cooperative agreement with the health authorities of a municipal corporation or health district under which assistants, investigators, and employees may be

appointed who are necessary and qualified to cooperate with the state department and the federal government in conducting the health work in the municipal corporation or health district, in conformity with the following:
(1) This chapter and rules adopted under this chapter.
(2) The federal Social Security Act and regulations adopted under the federal Social Security Act.
(c) The state department:
(1) may make allotments from the state department's money to a municipal corporation or health district; and
(2) shall cause to be deposited in a separate health fund of the municipal corporation or the health district an amount not to exceed an allotment.
(d) Agreements may be made under which:
(1) at least two (2) municipal corporations or health districts may cooperate with the state department; and
(2) the expenses incurred in conducting health work shall be allocated between or among the municipal corporations and health districts and the state department;
as may be mutually agreed upon. Appointments are subject to the approval of the state department. The state department may pay a proportionate share of the salaries and expenses of assistants, investigators, and employees as may be agreed upon by the state department and the health authorities of a municipal corporation or health district as prescribed in cooperative agreements.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-10
Medical examination or treatment of adult person or dependent child less than 18 years of age; religious objections; discrimination; consent; limitations
Sec. 10. (a) An official, an agent, or a representative of:
(1) the state;
(2) a political subdivision or municipal corporation;
(3) a board, a bureau, a district, a welfare group, or an organization referred to in this chapter; or
(4) the federal Public Health Service when cooperating with an official, an agent, or a representative described in subdivisions (1) through (3);
may not compel an adult person or a dependent child less than eighteen (18) years of age to submit to a medical examination or treatment when the adult person or the parent or guardian of the child objects to the medical examination or treatment on religious grounds and may not permit discrimination against a dependent child less than eighteen (18) years of age or adult person because of the medical examination or treatment.
(b) This section does not limit the powers of:
(1) the state department;
(2) a local board of health; or
(3) other public health authority; to establish quarantine, as provided by law, for the purpose of preventing the spread of communicable disease.
(c) A person who is at least eighteen (18) years of age is competent with regard to age to give consent or to object to the treatment or examinations required by this section.
As added by P.L.2-1993, SEC.18.



CHAPTER 1.5. WOMEN, INFANTS, AND CHILDREN PROGRAM

IC 16-35-1.5-2
WIC defined
Sec. 2. As used in this chapter, "WIC" refers to the women, infants, and children nutrition program.
As added by P.L.2-1993, SEC.18.

IC 16-35-1.5-3
WIC participant defined
Sec. 3. As used in this chapter, "WIC participant" means an authorized pregnant woman, a postpartum woman, an infant, or a child who is receiving supplemental food or a food instrument under the WIC program.
As added by P.L.2-1993, SEC.18.

IC 16-35-1.5-4
WIC vendor defined
Sec. 4. As used in this chapter, "WIC vendor" means the individual, partnership, limited partnership, or corporation authorized by the state department to accept a food instrument and provide supplemental food to a WIC participant.
As added by P.L.2-1993, SEC.18.

IC 16-35-1.5-5
Women, infants, and children nutrition program defined
Sec. 5. As used in this chapter, "women, infants, and children nutrition program" refers to the federal Special Supplemental Food Program for Women, Infants, and Children under 42 U.S.C. 1786.
As added by P.L.2-1993, SEC.18.

IC 16-35-1.5-6
Rules and regulations; penalties and sanctions
Sec. 6. The state department shall adopt rules under IC 4-22-2 specifying a system of civil penalties and other sanctions for a WIC vendor contract under the WIC program or federal regulations under 7 CFR 246. The severity of a sanction must be consistent with the type and frequency of the violation, and may include suspension or termination from the WIC program and civil penalties.
As added by P.L.2-1993, SEC.18.
IC 16-35-1.5-7
Penalties; deposit in dedicated accounts
Sec. 7. (a) A civil penalty collected by the state department must be deposited in a dedicated account designated by the state department to be used in the administration of the WIC program.
(b) A civil penalty collected under this chapter does not revert to the state general fund, but remains in the account designated under subsection (a).
As added by P.L.2-1993, SEC.18.



CHAPTER 1.6. VOTER REGISTRATION SERVICES AND WIC PROGRAM SERVICES

IC 16-35-1.6-1.5
Repealed
(Repealed by P.L.81-2005, SEC.35.)

IC 16-35-1.6-2
Applicability of definitions
Sec. 2. The definitions set forth in IC 16-35-1.5 apply throughout this chapter.
As added by P.L.12-1995, SEC.123.

IC 16-35-1.6-3
"WIC office" defined
Sec. 3. As used in this chapter, "WIC office" refers to an office providing assistance to a WIC participant.
As added by P.L.12-1995, SEC.123.

IC 16-35-1.6-4
Designated individual
Sec. 4. The commissioner shall designate an employee of each WIC office as the individual responsible for performing the voter registration duties of the bureau under this chapter at that office. The employee designated under this section shall supervise the registration of voters by other employees of the office and shall perform any other registration duty required to be performed by the office under this chapter. Notwithstanding this designation, any employee of the office may perform registration duties in accordance with this chapter.
As added by P.L.12-1995, SEC.123.

IC 16-35-1.6-5
Transmittal of voter registration application or declination forms
Sec. 5. (a) As required under 42 U.S.C. 1973gg-5(d)(1), the designated office employee shall transmit a copy of a completed voter registration application:
(1) to the circuit court clerk or board of registration of the county in which the individual's residential address (as

indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
(b) The employee shall transmit a copy of the voter registration application (or a separate declination form) on which the individual declined to register to vote by specifically declining to register or by failing to complete the voter registration portion of the application.
(c) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the individual's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.123. Amended by P.L.3-1995, SEC.146.

IC 16-35-1.6-6
Repealed
(Repealed by P.L.3-1995, SEC.155.)

IC 16-35-1.6-7
Methods for transmittal of applications or declinations
Sec. 7. A designated employee may use any of the following methods to transmit voter registration applications or declinations under section 5 or 6 of this chapter:
(1) Hand delivery to the circuit court clerk or board of registration.
(2) Certified mail, return receipt requested.
As added by P.L.12-1995, SEC.123.

IC 16-35-1.6-8
Hand delivery
Sec. 8. If a designated employee transmits registration applications or declinations by hand delivery under section 7(1) of this chapter, the circuit court clerk or board of registration shall provide the designated employee with a receipt for the forms. The receipt must state the date and time of delivery, and the printed name and signature of the person who received the forms.
As added by P.L.12-1995, SEC.123.

IC 16-35-1.6-9
Information to be provided to commissioner
Sec. 9. (a) The co-directors of the election division shall provide the commissioner with a list of the current addresses and telephone numbers of the offices of the circuit court clerk or board of registration in each county. The commissioner shall promptly forward the list and each revision of the list to each WIC office.
(b) The co-directors shall provide the commissioner with pre-addressed packets for WIC offices to transmit applications under section 7(1) or 7(2) of this chapter. As added by P.L.12-1995, SEC.123. Amended by P.L.2-1996, SEC.254; P.L.3-1997, SEC.441.

IC 16-35-1.6-10
Confidentiality of information
Sec. 10. Voter registration information received or maintained under this chapter is confidential.
As added by P.L.12-1995, SEC.123.

IC 16-35-1.6-11
Notice regarding elections
Sec. 11. (a) The co-directors of the election division shall notify the commissioner of the following:
(1) The scheduled date of each primary, general, municipal, and special election.
(2) The jurisdiction in which the election will be held.
As added by P.L.12-1995, SEC.123. Amended by P.L.2-1996, SEC.255; P.L.3-1997, SEC.442.

IC 16-35-1.6-12
Information to be provided to election division
Sec. 12. The commissioner shall provide the co-directors of the election division with a list stating the following:
(1) The address and telephone number of each WIC office.
(2) The name of each employee designated by the commissioner to be responsible for performing voter registration duties under this chapter.
As added by P.L.12-1995, SEC.123. Amended by P.L.2-1996, SEC.256; P.L.3-1997, SEC.443.



CHAPTER 2. ASSISTANCE TO CHILDREN WITH SPECIAL HEALTH CARE NEEDS

IC 16-35-2-2
Administering federal Social Security money; cooperation with federal agencies
Sec. 2. (a) The state department shall administer the federal money provided for services to children under the federal Social Security Act (42 U.S.C. 701 et seq.).
(b) In the administration of the money, the state department shall cooperate with the United States Department of Health and Human Services and other federal and state agencies to do the following:
(1) Extend and improve services for locating children and for providing medical, surgical, corrective, and other services and care, and facilities for diagnosis, hospitalization, and aftercare for children who are suffering from conditions that lead to special health care needs.
(2) Cooperate with medical, health, nursing, and welfare groups and organizations of Indiana in the enforcement and administration of this section.
(3) Develop plans that are necessary to effectuate the services contemplated in this section and to comply with the regulations and requirements of the United States Department of Health and Human Services under the federal Social Security Act.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-3
Appointment of director of program
Sec. 3. The state health commissioner shall appoint a director of the program for children with special health care needs.
As added by P.L.2-1993, SEC.18. Amended by P.L.156-2011, SEC.32.

IC 16-35-2-4
Assignment of eligible child for care, services, or treatment; contracting
Sec. 4. (a) A child with special health care needs who has been determined to be financially and medically eligible according to rules adopted by the state department may be assigned for care, services, or treatment to any of the following:
(1) A public or private hospital licensed under IC 16-21-2.
(2) A diagnostic and treatment center.
(3) A licensed physician. (4) Other participating providers under this chapter.
(b) The state department may contract for any service necessary to administer the program for children with special health care needs, including the following:
(1) The determination of medical eligibility.
(2) The development and implementation of a certification program for physicians serving children with special health care needs.
(3) The development of standards of care for children with special health care needs.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-5
Designation of categories of services, materials, and care to be paid for out of federal Social Security money received
Sec. 5. The state department may designate certain categories of services, materials, and care that shall be paid for out of money received from the federal government for services for children in conformity with the federal Social Security Act (42 U.S.C. 701 et seq.) and the regulations adopted under the federal Social Security Act.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-6
Fees and charges same as Medicaid
Sec. 6. The fees and charges paid to providers of services, care, and materials under this chapter shall be at the same amounts as those allowed by the Medicaid program (42 U.S.C. 1396 et seq.).
As added by P.L.2-1993, SEC.18.

IC 16-35-2-7
Uniform rules; adoption
Sec. 7. The state department shall adopt uniform rules under IC 4-22-2 to do the following:
(1) Determine medical eligibility.
(2) Determine financial eligibility.
(3) Certify licensed physicians serving children with special health care needs.
(4) Develop standards of care for children with special health care needs.
(5) Determine the types of care, services, and materials that the state department will reimburse under this chapter.
(6) Determine the duration of care that the state department will reimburse providers under this chapter.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-8
State or federal higher education awards as not affecting eligibility for assistance
Sec. 8. If an individual receives a state or federal higher education

award that is paid directly to an approved postsecondary educational institution for the individual's benefit:
(1) the individual is not required to report that award as income or as a resource of the individual when applying for assistance for a destitute child under this chapter; and
(2) the award shall not be considered as income or a resource of the individual in determining initial or continuing eligibility for assistance under this chapter.
As added by P.L.2-1993, SEC.18. Amended by P.L.2-2007, SEC.193.

IC 16-35-2-9
Cystic fibrosis; services extended to afflicted persons
Sec. 9. The state department shall extend care, services, and materials provided under this chapter to persons with cystic fibrosis who are at least twenty-one (21) years of age. The services shall be extended under the same criteria that are applicable to persons who are less than twenty-one (21) years of age.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-10
Children with autism
Sec. 10. (a) An individual who:
(1) has autism (as defined in IC 12-7-2-19(b)); and
(2) is less than twenty-one (21) years of age;
has an eligible medical condition under this chapter.
(b) The state department shall extend all care, services, and materials provided under this chapter to an individual described in subsection (a) who meets any additional eligibility criteria established by the state department under this chapter.
As added by P.L.79-1999, SEC.2. Amended by P.L.99-2007, SEC.159.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. BREASTFEEDING

IC 16-35-6
Chapter 6. Breastfeeding

IC 16-35-6-1
Right to breastfeed
Sec. 1. Notwithstanding any other law, a woman may breastfeed her child anywhere the woman has a right to be.
As added by P.L.125-2003, SEC.1.



CHAPTER 7. DEATHS OF CHILDREN

IC 16-35-7-2
Adoption of rules regarding suspicious deaths of children
Sec. 2. The state department shall adopt rules under IC 4-22-2 requiring hospitals and physicians to identify suspicious deaths of children who are less than eighteen (18) years of age.
As added by P.L.225-2007, SEC.1.

IC 16-35-7-3
Adoptions of rules regarding certification of child death pathologists
Sec. 3. (a) The medical licensing board may adopt rules under IC 4-22-2 to certify a child death pathologist and to require special training to conduct autopsies on child fatalities.
(b) A child death pathologist must be a physician:
(1) who is certified by the American Board of Pathology in forensic pathology;
(2) who is certified in anatomic pathology by:
(A) the American Board of Pathology; or
(B) another certifying organization that:
(i) is comparable to the American Board of Pathology in its adherence to nationally or internationally recognized certification standards; and
(ii) has been approved and recognized by the medical licensing board;
and has received special training in the area of child fatalities that has been approved by the medical licensing board; or
(3) who has received certification in the area of forensic pathology or child death pathology by a certifying organization that:
(A) is comparable to the American Board of Pathology in its adherence to nationally or internationally recognized certification standards; and
(B) that has been approved and recognized by the medical licensing board.
(c) The medical licensing board may approve an annual training program or provide a training program for pathologists concerning new procedures for child death investigations for physicians who want to become child death pathologists under subsection (b)(2). In approving or providing a training program, the medical licensing board shall consult and coordinate with pathologists who have received: (1) certification in forensic pathology by the American Board of Pathology; or
(2) a comparable certification in forensic pathology.
As added by P.L.225-2007, SEC.1.



CHAPTER 8. HEARING AID ASSISTANCE

IC 16-35-8
Chapter 8. Hearing Aid Assistance

IC 16-35-8-1
"Child"
Sec. 1. As used in this chapter, "child" means a child enrolled in a public school, accredited nonpublic school, or nonaccredited nonpublic school in kindergarten through grade 12.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the hearing aid fund established by section 3 of this chapter.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-3
Hearing aid fund; established
Sec. 3. The hearing aid fund is established for the purpose of providing hearing aid assistance to eligible children through the hearing aid assistance program established by section 9 of this chapter.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-4
Fund administration
Sec. 4. The fund shall be administered by the state department.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-5
Fund contents
Sec. 5. The fund consists of appropriations from the general assembly, gifts, bequests, and other sources of funding.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-6
Fund expenses
Sec. 6. The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-7
Fund investments
Sec. 7. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-8 Nonreversion; appropriation
Sec. 8. (a) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(b) There is annually appropriated to the state department from the fund an amount sufficient for the purposes of this chapter.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-9
Hearing aid assistance program; established; criteria; central information location
Sec. 9. (a) The hearing aid assistance program is established.
(b) The following eligibility criteria apply for funding through the hearing aid assistance program:
(1) The hearing aid must be:
(A) prescribed for a child by a physician who is licensed under IC 25-22.5; and
(B) prescribed, fitted, and dispensed for the child by an audiologist who is licensed under IC 25-35.6.
(2) The child has not received funding from the fund for a hearing aid for the applicable ear during the previous three (3) years.
(3) Reimbursement is not available through any of the following or is not sufficient to pay the full amount required for a hearing aid:
(A) A policy of accident and sickness insurance (IC 27-8-5).
(B) A health maintenance organization contract (IC 27-13).
(C) The Medicaid program (IC 12-15).
(D) The children's health insurance program (IC 12-17.6).
(E) The federal Medicare program or any other federal assistance program.
(c) The state department may use appropriate internal and external resources to administer the hearing aid assistance program in a cost effective manner.
(d) External foundations and other organizations that provide hearing aid assistance may register with the state department to provide a centralized location from which deaf and hard of hearing individuals can obtain information regarding additional sources of hearing aid assistance.
As added by P.L.119-2009, SEC.1. Amended by P.L.109-2012, SEC.13.

IC 16-35-8-10
Application for funding; payment from fund
Sec. 10. (a) The parent or guardian of a child may at any time apply to the state department for funding through the hearing aid assistance program.
(b) Upon receipt of an application made under subsection (a), if the state department determines that the child is eligible under section 9(b) of this chapter, the state department may pay from the fund any amount not reimbursed through a source described in

section 9(b)(3) of this chapter, not to exceed one thousand five hundred dollars ($1,500) per hearing aid.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-11
School assistance with applications
Sec. 11. A public or nonpublic school may identify eligible children and assist the parents or guardians of the eligible children in submitting applications to the state department under this chapter.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-12
Funding priority
Sec. 12. The state department shall give funding priority to applications under this chapter for eligible children who are less than fourteen (14) years of age.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-13
Hearing aid refurbishing program
Sec. 13. (a) The state department may, if economically feasible, create a hearing aid refurbishing program through which hearing aids that are no longer used by eligible children and other individuals are collected and refurbished for the use of other individuals.
(b) The state department may enter into an agreement with another organization to implement this section.
As added by P.L.119-2009, SEC.1.

IC 16-35-8-14
Administrative rules
Sec. 14. The state department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.119-2009, SEC.1.






ARTICLE 36. MEDICAL CONSENT

CHAPTER 1. HEALTH CARE CONSENT

IC 16-36-1-2
Representative defined
Sec. 2. As used in this chapter, "representative" means an individual appointed to consent to health care of another under this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-3
Consent for own health care; minor's blood donation
Sec. 3. (a) Except as provided in subsections (b) through (d), unless incapable of consenting under section 4 of this chapter, an individual may consent to the individual's own health care if the individual is:
(1) an adult; or
(2) a minor and:
(A) is emancipated;
(B) is:
(i) at least fourteen (14) years of age;
(ii) not dependent on a parent for support;
(iii) living apart from the minor's parents or from an individual in loco parentis; and
(iv) managing the minor's own affairs;
(C) is or has been married;
(D) is in the military service of the United States; or
(E) is authorized to consent to the health care by any other statute.
(b) A person at least seventeen (17) years of age is eligible to donate blood in a voluntary and noncompensatory blood program without obtaining parental permission.
(c) A person who is sixteen (16) years of age is eligible to donate blood in a voluntary and noncompensatory blood program if the person has obtained written permission from the person's parent.
(d) An individual who has, suspects that the individual has, or has been exposed to a venereal disease is competent to give consent for medical or hospital care or treatment of the individual.
As added by P.L.2-1993, SEC.19. Amended by P.L.4-2010, SEC.1.
IC 16-36-1-4
Incapacity to consent; invalid consent
Sec. 4. (a) An individual described in section 3 of this chapter may consent to health care unless, in the good faith opinion of the attending physician, the individual is incapable of making a decision regarding the proposed health care.
(b) A consent to health care under section 5, 6, or 7 of this chapter is not valid if the health care provider has knowledge that the individual has indicated contrary instructions in regard to the proposed health care, even if the individual is believed to be incapable of making a decision regarding the proposed health care at the time the individual indicates contrary instructions.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-5
Persons authorized to consent for incapable parties; minors
Sec. 5. (a) If an individual incapable of consenting under section 4 of this chapter has not appointed a health care representative under section 7 of this chapter or the health care representative appointed under section 7 of this chapter is not reasonably available or declines to act, consent to health care may be given:
(1) by a judicially appointed guardian of the person or a representative appointed under section 8 of this chapter; or
(2) by a spouse, a parent, an adult child, or an adult sibling, unless disqualified under section 9 of this chapter, if:
(A) there is no guardian or other representative described in subdivision (1);
(B) the guardian or other representative is not reasonably available or declines to act; or
(C) the existence of the guardian or other representative is unknown to the health care provider; or
(3) by the individual's religious superior, if the individual is a member of a religious order and:
(A) there is no guardian or other representative described in subdivision (1);
(B) the guardian or other representative is not reasonably available or declines to act; or
(C) the existence of the guardian or other representative is unknown to the health care provider.
(b) Consent to health care for a minor not authorized to consent under section 3 of this chapter may be given by any of the following:
(1) A judicially appointed guardian of the person or a representative appointed under section 8 of this chapter.
(2) A parent or an individual in loco parentis if:
(A) there is no guardian or other representative described in subdivision (1);
(B) the guardian or other representative is not reasonably available or declines to act; or
(C) the existence of the guardian or other representative is unknown to the health care provider. (3) An adult sibling of the minor if:
(A) there is no guardian or other representative described in subdivision (1);
(B) a parent or an individual in loco parentis is not reasonably available or declines to act; or
(C) the existence of the parent or individual in loco parentis is unknown to the health care provider.
(c) An individual delegated authority to consent under section 6 of this chapter has the same authority and responsibility as the individual delegating the authority.
(d) An individual authorized to consent for another under this section shall act in good faith and in the best interest of the individual incapable of consenting.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-6
Delegated authority to consent on behalf of incapable party
Sec. 6. (a) An individual authorized to consent to health care for another under section 5(a)(2), 5(b)(2), or 5(b)(3) of this chapter who for a time will not be reasonably available to exercise the authority may delegate the authority to consent during that time to another individual not disqualified under section 9 of this chapter. The delegation:
(1) must be in writing;
(2) must be signed by the delegate;
(3) must be witnessed by an adult; and
(4) may specify conditions on the authority delegated.
(b) Unless the writing expressly provides otherwise, the delegate may not delegate the authority to another individual.
(c) The delegate may revoke the delegation at any time by notifying orally or in writing the delegate or the health care provider.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-7
Appointed representative; qualifications; conditions; effective date; duties; resignation; revocation of appointment
Sec. 7. (a) An individual who may consent to health care under section 3 of this chapter may appoint another individual as a representative to act for the appointor in matters affecting the appointor's health care.
(b) A representative appointed under this section must be an individual who may consent to health care under section 3 of this chapter.
(c) An appointment and any amendment must meet the following conditions:
(1) Be in writing.
(2) Be signed by the appointor or by a designee in the appointor's presence.
(3) Be witnessed by an adult other than the representative.
(d) The appointor may specify in the appointment appropriate

terms and conditions, including an authorization to the representative to delegate the authority to consent to another.
(e) The authority granted becomes effective according to the terms of the appointment.
(f) The appointment does not commence until the appointor becomes incapable of consenting. The authority granted in the appointment is not effective if the appointor regains the capacity to consent.
(g) Unless the appointment provides otherwise, a representative appointed under this section who is reasonably available and willing to act has priority to act in all matters of health care for the appointor, except when the appointor is capable of consenting.
(h) In making all decisions regarding the appointor's health care, a representative appointed under this section shall act as follows:
(1) In the best interest of the appointor consistent with the purpose expressed in the appointment.
(2) In good faith.
(i) A health care representative who resigns or is unwilling to comply with the written appointment may not exercise further power under the appointment and shall so inform the following:
(1) The appointor.
(2) The appointor's legal representative if one is known.
(3) The health care provider if the representative knows there is one.
(j) An individual who is capable of consenting to health care may revoke:
(1) the appointment at any time by notifying the representative orally or in writing; or
(2) the authority granted to the representative by notifying the health care provider orally or in writing.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-8
Probate court petition; hearing; notice; findings
Sec. 8. (a) A health care provider or any interested individual may petition the probate court in the county where the individual who is the subject of the petition is present for purposes of receiving health care to:
(1) make a health care decision or order health care for an individual incapable of consenting; or
(2) appoint a representative to act for the individual.
(b) Reasonable notice of the time and place of hearing a petition under this section must be given to the following:
(1) The individual incapable of consenting.
(2) Anyone having the care and custody of the individual.
(3) Those individuals in the classes described in section 5 of this chapter who are reasonably available and who are designated by the court.
(c) The probate court may modify or dispense with notice and hearing if the probate court finds that delay will have a serious,

adverse effect upon the health of the individual.
(d) The probate court may order health care, appoint a representative to make a health care decision for the individual incapable of consenting to health care with the limitations on the authority of the representative as the probate court considers appropriate, or order any other appropriate relief in the best interest of the individual if the probate court finds the following:
(1) A health care decision is required for the individual.
(2) The individual is incapable of consenting to health care.
(3) There is no individual authorized to consent or an individual authorized to consent to health care:
(A) is not reasonably available;
(B) declines to act; or
(C) is not acting in the best interest of the individual in need of health care.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-9
Disqualification of person to consent for patient or health care recipient
Sec. 9. (a) An individual who may consent to the individual's own health care under section 3 of this chapter may disqualify others from consenting to health care for the individual.
(b) A disqualification must meet the following conditions:
(1) Be in writing.
(2) Be signed by the individual.
(3) Designate those disqualified.
(c) A health care provider who knows of a written disqualification may not accept consent to health care from a disqualified individual.
(d) An individual who knows that the individual has been disqualified to consent to health care for another may not act for the other under this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-10
Immunity of health care providers or consenting persons; good faith requirement
Sec. 10. (a) A health care provider acting or declining to act in reliance on the consent or refusal of consent of an individual who the provider believes in good faith is authorized to consent to health care is not subject to:
(1) criminal prosecution;
(2) civil liability; or
(3) professional disciplinary action;
on the ground that the individual who consented or refused to consent lacked authority or capacity.
(b) A health care provider who believes in good faith that an individual is incapable of consenting is not subject to:
(1) criminal prosecution;
(2) civil liability; or (3) professional disciplinary action;
for failing to follow the individual's direction.
(c) A person who in good faith believes the person is authorized to consent or refuse to consent to health care for another under this chapter or another statute is not subject to:
(1) criminal prosecution; or
(2) civil liability if the person exercises due care;
on the ground that the person lacked authority to consent.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-11
Disclosure of medical information to individual authorized to consent
Sec. 11. (a) An individual authorized to consent to health care for another individual under this chapter has the same right that the authorizing individual has to receive information relevant to the contemplated health care and to consent to the disclosure of medical records to a health care provider.
(b) Disclosure of information regarding contemplated health care to an individual authorized to consent for another is not a waiver of an evidentiary privilege or of the right to assert confidentiality.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-12
Effect of chapter on other law; personal liability of representatives for costs of care
Sec. 12. (a) This chapter does not affect Indiana law concerning an individual's authorization to do the following:
(1) Make a health care decision for the individual or another individual.
(2) Provide, withdraw, or withhold medical care necessary to prolong or sustain life.
(b) This chapter does not affect the requirements in any other Indiana law concerning consent to observation, diagnosis, treatment, or hospitalization for a mental illness.
(c) This chapter does not authorize an individual to consent to any health care that is prohibited under Indiana law.
(d) This chapter does not affect any requirement of notice to others of proposed health care under any other Indiana law.
(e) This chapter does not affect Indiana law concerning the following:
(1) The standard of care of a health care provider required in the provision of health care.
(2) When consent is required for health care.
(3) Elements of informed consent for health care.
(4) Other methods of consent authorized by Indiana law.
(5) Health care being provided in an emergency without consent.
(f) This chapter does not prevent an individual capable of consenting to the individual's own health care or to the health care of

another under this chapter, including those authorized under sections 5 through 7 of this chapter, from consenting to health care administered in good faith under religious tenets of the individual requiring health care.
(g) A representative consenting to health care for an individual under this chapter does not become personally liable for the cost of the health care by virtue of that consent.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-13
Euthanasia
Sec. 13. This chapter does not authorize euthanasia.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-14
Incorporation of IC 30-5 by reference; appointment of health care representative
Sec. 14. (a) The health care consent provisions under IC 30-5 are incorporated by reference into this chapter to the extent the provisions under IC 30-5 do not conflict with explicit requirements under this chapter.
(b) With respect to the written appointment of a health care representative under section 7 of this chapter, whenever the appointment authorizes health care to be withdrawn or withheld from an individual with a terminal condition (as defined in IC 16-36-4-5), the language in IC 30-5-5-17 must be included in the appointment in substantially the same form.
As added by P.L.2-1993, SEC.19.



CHAPTER 1.5. CONSENT FOR MENTAL HEALTH SERVICES

IC 16-36-1.5-2
"Mental health provider" defined
Sec. 2. As used in this chapter, "mental health provider" means any of the following:
(1) A registered nurse or licensed practical nurse licensed under IC 25-23.
(2) A clinical social worker licensed under IC 25-23.6-5.
(3) A marriage and family therapist licensed under IC 25-23.6-8.
(4) A psychologist licensed under IC 25-33.
(5) A school psychologist licensed by the Indiana state board of education.
(6) An individual who claims to be a mental health provider.
As added by P.L.145-1996, SEC.3. Amended by P.L.149-1997, SEC.1; P.L.147-1997, SEC.3.

IC 16-36-1.5-3
"Patient" defined
Sec. 3. As used in this chapter, "patient" means a person who is the recipient of mental health services.
As added by P.L.145-1996, SEC.3.

IC 16-36-1.5-4
Mental health provider; consent from patient required
Sec. 4. Before providing mental health services, a mental health provider must obtain consent from each patient.
As added by P.L.145-1996, SEC.3. Amended by P.L.111-1997, SEC.7; P.L.149-1997, SEC.2; P.L.253-1997(ss), SEC.19.

IC 16-36-1.5-4.5
Physician; written consent from patient required
Sec. 4.5. Before providing mental health services, a physician who is licensed under IC 25-22.5 must obtain consent from each patient as provided in IC 34-18-12.
As added by P.L.149-1997, SEC.3. Amended by P.L.1-1998, SEC.119.

IC 16-36-1.5-5
Consent by mentally incompetent patient
Sec. 5. (a) This section applies to a patient who: (1) receives mental health services; and
(2) is mentally incompetent.
(b) A patient described in subsection (a) shall provide consent for mental health treatment through the informed consent of one (1) of the following:
(1) The patient's legal guardian or other court appointed representative.
(2) The patient's health care representative under IC 16-36-1.
(3) An attorney in fact for health care appointed under IC 30-5-5-16.
(4) The patient's health care representative acting in accordance with the patient's psychiatric advance directive as expressed in a psychiatric advance directive executed under IC 16-36-1.7.
As added by P.L.145-1996, SEC.3. Amended by P.L.149-1997, SEC.4; P.L.16-2004, SEC.2.

IC 16-36-1.5-6
Compliance with chapter
Sec. 6. In order to comply with this chapter, a mental health provider needs to obtain only one (1) consent for mental health services for a patient while admitted in or treated as an outpatient at the main facility or a clinic of any of the following:
(1) A psychiatric hospital (as defined in IC 12-7-2-151).
(2) A hospital (as defined in IC 16-18-2-179(b)).
(3) A community mental health center (as defined in IC 12-7-2-38).
As added by P.L.145-1996, SEC.3. Amended by P.L.149-1997, SEC.5.

IC 16-36-1.5-7
Rebuttable presumption of informed consent
Sec. 7. If a patient's written consent is:
(1) signed by the patient or the patient's authorized representative;
(2) witnessed by an individual who is at least eighteen (18) years of age; and
(3) explained, orally or in the written consent, to the patient or the patient's authorized representative before a treatment, procedure, examination, or test;
a rebuttable presumption is created that the consent is an informed consent.
As added by P.L.145-1996, SEC.3.

IC 16-36-1.5-8
Repealed
(Repealed by P.L.149-1997, SEC.8.)

IC 16-36-1.5-9
Repealed
(Repealed by P.L.149-1997, SEC.8.)
IC 16-36-1.5-10
Information to be provided by mental health provider
Sec. 10. A mental health provider shall inform each patient of the mental health provider about:
(1) the mental health provider's training and credentials;
(2) the reasonably foreseeable risks and relative benefits of proposed treatments and alternative treatments; and
(3) the patient's right to withdraw consent for treatment at any time.
As added by P.L.149-1997, SEC.6.



CHAPTER 1.7. PSYCHIATRIC ADVANCE DIRECTIVES

IC 16-36-1.7-1
"Psychiatric advance directive" defined
Sec. 1. As used in this chapter, "psychiatric advance directive" means a written instrument that expresses the individual's preference and consent to the administration of treatment measures for a specific diagnosis for the care and treatment of the individual's mental illness during subsequent periods of incapacity.
As added by P.L.16-2004, SEC.3.

IC 16-36-1.7-2
Requirement to execute a directive; information required; compliance
Sec. 2. (a) An individual who has capacity may execute a psychiatric advance directive.
(b) The psychiatric advance directive must include the following:
(1) The name of the individual entering into the psychiatric advance directive.
(2) The name of the treatment program and the sponsoring facility or institution in which the individual is enrolled, if applicable.
(3) The name, address, and telephone number of:
(A) the individual's treating physician; or
(B) other treating mental health personnel.
(4) The signature of the individual entering into the psychiatric advance directive.
(5) The date on which the individual signed the psychiatric advance directive.
(6) The name, address, and telephone number of the designated health care representative.
(7) The signature of the psychiatrist treating the individual entering into the psychiatric advance directive, attesting to:
(A) the appropriateness of the individual's preferences stated in the psychiatric advance directive; and
(B) the capacity of the individual entering into the psychiatric advance directive.
(c) The psychiatric advance directive must comply with and is subject to the requirements and provisions of IC 16-36-1.
As added by P.L.16-2004, SEC.3.

IC 16-36-1.7-3 Specifications by individuals
Sec. 3. An individual may specify in the psychiatric advance directive treatment measures, including:
(1) admission to an inpatient setting;
(2) the administration of prescribed medication:
(A) orally; or
(B) by injection;
(3) physical restraint;
(4) seclusion;
(5) electroconvulsive therapy; or
(6) mental health counseling;
for the care and treatment of the individual's mental illness during a period when the individual is incapacitated.
As added by P.L.16-2004, SEC.3.

IC 16-36-1.7-4
Liability
Sec. 4. A person who:
(1) treats an individual who has executed a psychiatric advance directive; and
(2) is not aware that the individual being treated has executed a valid psychiatric advance directive;
is not subject to civil or criminal liability based on an allegation that the person did not comply with the psychiatric advance directive.
As added by P.L.16-2004, SEC.3.

IC 16-36-1.7-5
Treatment by attending physician
Sec. 5. This chapter does not preclude an attending physician from treating the patient in a manner that is of the best interest of the patient or another individual.
As added by P.L.16-2004, SEC.3.



CHAPTER 2. CONSENT TO AUTOPSY

IC 16-36-2-2
Form of consent
Sec. 2. For the purpose of this chapter, the consent to an autopsy must contain the purpose of and extent of the dissection so authorized and may be obtained only by the use of at least one (1) of the following:
(1) A written instrument.
(2) A telegram.
(3) A witnessed telephone conversation.
As added by P.L.2-1993, SEC.19.

IC 16-36-2-3
Persons authorized to give consent
Sec. 3. (a) For the purpose of this chapter, consent for a licensed physician to conduct an autopsy of the body of a deceased person is sufficient when given by the following persons if the persons survive the deceased:
(1) By the surviving spouse. However, if the deceased and the surviving spouse were legally separated at the date of death, the survivor is not considered a surviving spouse.
(2) If there is no surviving spouse, then by any one (1) adult child of the deceased.
(3) If there is no surviving spouse or adult child of the deceased, then by one (1) parent of the deceased.
(4) If there is no surviving spouse, adult child, or parent and there is an adult who is next of kin of the deceased residing in the county in which the deceased died a resident, then by any one (1) next of kin.
(5) If there is no surviving spouse, adult child, parent, or next of kin, then by any person assuming custody of and financial responsibility for the burial of the body.
(b) If there is more than one (1) person authorized to consent, consent of one (1) of the persons is sufficient.
As added by P.L.2-1993, SEC.19.

IC 16-36-2-4
Conclusiveness of consent
Sec. 4. Consent to an autopsy in accordance with this chapter is conclusive as to any rights in the body of a deceased person as

against any claim by any other person, but only for the purpose of performing the autopsy.
As added by P.L.2-1993, SEC.19.

IC 16-36-2-5
Effect of chapter on other laws
Sec. 5. This chapter supplements the laws concerning autopsies and does not do any of the following:
(1) Repeal, modify, or amend laws concerning autopsies.
(2) Require consent for a coroner to perform an autopsy in the discharge of the coroner's duties.
As added by P.L.2-1993, SEC.19.



CHAPTER 3. CONSENT TO MEDICAL TREATMENT OF INCOMPETENT

IC 16-36-3-2
Superintendent defined
Sec. 2. As used in this chapter, "superintendent" has the meaning set forth in IC 12-7-2-188(3).
As added by P.L.2-1993, SEC.19.

IC 16-36-3-3
Methods of consent
Sec. 3. The methods of consent set forth in this chapter do not exclude other lawful methods of consent or require consent in an emergency.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-4
Consent by superintendent of facility
Sec. 4. Consent to medical or surgical treatment of a patient at an appropriate facility may be given by the superintendent under the procedures in this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-5
Second medical opinion
Sec. 5. If the superintendent and the patient's treating physician determine that:
(1) the patient is incompetent to give informed consent to medical or surgical treatment, even though the patient has never been so adjudicated by a court; and
(2) the treatment is medically necessary;
the superintendent shall obtain a second opinion on the issues listed in subdivisions (1) and (2) from a licensed physician independent of the appropriate facility.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-6
Second opinion specialist list
Sec. 6. In obtaining a second opinion as required by section 5 of this chapter, the superintendent shall compile a list of licensed physicians, organized by specialty. The superintendent must use an appropriate specialist from the list whenever possible. The physician chosen to give a second opinion must not be the same physician later chosen to perform the surgery that was the subject of the second

opinion, unless an emergency exists.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-7
Notice to relatives or friends of patient
Sec. 7. The superintendent shall attempt to notify by certified mail any known relatives or friends of the patient of the patient's condition, the treatment determined to be necessary by the superintendent and the treating physician, and the result of the independent second opinion. To the extent possible given the urgency of the circumstances, the superintendent shall allow a reasonable time within which to receive responses of persons notified and shall consider the responses received before taking final action.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-8
Concurring second opinion; procedure
Sec. 8. If the superintendent has followed the procedures in sections 4, 5, 6, and 7 of this chapter and the second opinion obtained under section 5 of this chapter concurs with the original determination of the superintendent and the patient's treating physician, the superintendent may give consent to the medical or surgical treatment of the patient.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-9
Superintendent immune from liability
Sec. 9. A superintendent who, without malice, bad faith, or negligence, discloses confidential information in connection with the superintendent's compliance with section 7 of this chapter or consents to medical or surgical treatment of a patient after following the procedures required by this chapter is immune from any civil or criminal liability that might otherwise be imposed as a result of disclosing confidential information or giving or withholding the consent.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-10
Report of medical treatments approved
Sec. 10. The superintendent shall compile a report of all medically necessary treatments approved under this chapter during each calendar quarter and send the report to the director of the division of mental health and addiction or the director of the division of disability and rehabilitative services not more than one (1) month after the end of that quarter. The report must contain the following information:
(1) The name of the patient.
(2) The type of action taken.
(3) The date of the action. (4) The reason for the action.
(5) The names of the treating physician, the physician independent of the appropriate facility, and any other physician who entered an opinion that was contrary to the treating physician's opinion.
As added by P.L.2-1993, SEC.19. Amended by P.L.40-1994, SEC.65; P.L.215-2001, SEC.83; P.L.141-2006, SEC.89.



CHAPTER 4. LIVING WILLS AND LIFE PROLONGING PROCEDURES

IC 16-36-4-1
Life prolonging procedure defined
Sec. 1. (a) As used in this chapter, "life prolonging procedure" means any medical procedure, treatment, or intervention that does the following:
(1) Uses mechanical or other artificial means to sustain, restore, or supplant a vital function.
(2) Serves to prolong the dying process.
(b) The term does not include the performance or provision of any medical procedure or medication necessary to provide comfort care or to alleviate pain.
As added by P.L.2-1993, SEC.19. Amended by P.L.99-1994, SEC.1.

IC 16-36-4-2
Life prolonging procedures will declarant defined
Sec. 2. As used in this chapter, "life prolonging procedures will declarant" means a person who has executed a life prolonging procedures will declaration under section 11 of this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-3
Living will declarant defined
Sec. 3. As used in this chapter, "living will declarant" means a person who has executed a living will declaration under section 10 of this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-4
Qualified patient defined
Sec. 4. As used in this chapter, "qualified patient" means a patient who has been certified as a qualified patient under section 13 of this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-5
Terminal condition defined
Sec. 5. As used in this chapter, "terminal condition" means a condition caused by injury, disease, or illness from which, to a reasonable degree of medical certainty:
(1) there can be no recovery; and (2) death will occur from the terminal condition within a short period of time without the provision of life prolonging procedures.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-6
Policy
Sec. 6. A competent adult has the right to control the decisions relating to the competent adult's medical care, including the decision to have medical or surgical means or procedures calculated to prolong the competent adult's life provided, withheld, or withdrawn.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-7
Consent to medical treatment; immunity from liability for failure to treat patient after refusal of treatment
Sec. 7. (a) A competent person may consent to or refuse consent for medical treatment, including life prolonging procedures.
(b) No health care provider is required to provide medical treatment to a patient who has refused medical treatment under this section.
(c) No civil or criminal liability is imposed on a health care provider for the failure to provide medical treatment to a patient who has refused the treatment in accordance with this section.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-8
Life prolonging procedures will declarations; living will declarations
Sec. 8. (a) A person who is of sound mind and is at least eighteen (18) years of age may execute a life prolonging procedures will declaration under section 11 of this chapter or a living will declaration under section 10 of this chapter.
(b) A declaration under section 10 or 11 of this chapter must meet the following conditions:
(1) Be voluntary.
(2) Be in writing.
(3) Be signed by the person making the declaration or by another person in the declarant's presence and at the declarant's express direction.
(4) Be dated.
(5) Be signed in the presence of at least two (2) competent witnesses who are at least eighteen (18) years of age.
(c) A witness to a living will declaration under subsection (b)(5) may not meet any of the following conditions:
(1) Be the person who signed the declaration on behalf of and at the direction of the declarant.
(2) Be a parent, spouse, or child of the declarant.
(3) Be entitled to any part of the declarant's estate whether the declarant dies testate or intestate, including whether the witness

could take from the declarant's estate if the declarant's will is declared invalid.
(4) Be directly financially responsible for the declarant's medical care.
For the purposes of subdivision (3), a person is not considered to be entitled to any part of the declarant's estate solely by virtue of being nominated as a personal representative or as the attorney for the estate in the declarant's will.
(d) The living will declaration of a person diagnosed as pregnant by the attending physician has no effect during the person's pregnancy.
(e) The life prolonging procedures will declarant or the living will declarant shall notify the declarant's attending physician of the existence of the declaration. An attending physician who is notified shall make the declaration or a copy of the declaration a part of the declarant's medical records.
(f) A living will declaration under section 10 of this chapter:
(1) does not require the physician to use, withhold, or withdraw life prolonging procedures but is presumptive evidence of the patient's desires concerning the use, withholding, or withdrawal of life prolonging procedures under this chapter; and
(2) shall be given great weight by the physician in determining the intent of the patient who is mentally incompetent.
(g) A life prolonging procedures will declaration under section 11 of this chapter does require the physician to use life prolonging procedures as requested.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-9
Forms of declaration; requisites
Sec. 9. A declaration must be substantially in the form set forth in either section 10 or 11 of this chapter, but the declaration may include additional, specific directions. The invalidity of any additional, specific directions does not affect the validity of the declaration.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-10
Form of living will declaration
Sec. 10. The following is the living will declaration form:

LIVING WILL DECLARATION

that such procedures be withheld or withdrawn, and that I be permitted to die naturally with only the performance or provision of any medical procedure or medication necessary to provide me with comfort care or to alleviate pain, and, if I have so indicated below, the provision of artificially supplied nutrition and hydration. (Indicate your choice by initialling or making your mark before signing this declaration):
__________ I wish to receive artificially supplied nutrition and hydration, even if the effort to sustain life is futile or excessively burdensome to me.
__________ I do not wish to receive artificially supplied nutrition and hydration, if the effort to sustain life is futile or excessively burdensome to me.
__________ I intentionally make no decision concerning artificially supplied nutrition and hydration, leaving the decision to my health care representative appointed under IC 16-36-1-7 or my attorney in fact with health care powers under IC 30-5-5.
In the absence of my ability to give directions regarding the use of life prolonging procedures, it is my intention that this declaration be honored by my family and physician as the final expression of my legal right to refuse medical or surgical treatment and accept the consequences of the refusal.
I understand the full import of this declaration.

Signed _________________________

_______________________________

City, County, and State of Residence

IC 16-36-4-11
Form of life prolonging procedures will declaration
Sec. 11. The following is the life prolonging procedures will declaration form:

LIFE PROLONGING PROCEDURES DECLARATION

all other medical procedures necessary to extend my life, to provide comfort care, or to alleviate pain.
In the absence of my ability to give directions regarding the use of life prolonging procedures, it is my intention that this declaration be honored by my family and physician as the final expression of my legal right to request medical or surgical treatment and accept the consequences of the request.
I understand the full import of this declaration.

Signed ___________________

_______________________

City, County, and State of Residence

IC 16-36-4-12
Revocation of living will declaration or life prolonging procedures will declaration
Sec. 12. (a) A living will declaration or a life prolonging procedures will declaration may be revoked at any time by the declarant by any of the following:
(1) A signed, dated writing.
(2) Physical cancellation or destruction of the declaration by the declarant or another in the declarant's presence and at the declarant's direction.
(3) An oral expression of intent to revoke.
(b) A revocation is effective when communicated to the attending physician.
(c) No civil or criminal liability is imposed upon a person for failure to act upon a revocation unless the person had actual knowledge of the revocation.
(d) The revocation of a life prolonging procedures will declaration is not evidence that the declarant desires to have life prolonging procedures withheld or withdrawn.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-13
Certification of qualified patient; procedure where physician refuses to honor declaration
Sec. 13. (a) The attending physician shall immediately certify in writing that a person is a qualified patient if the following conditions are met:
(1) The attending physician has diagnosed the patient as having a terminal condition.
(2) The patient has executed a living will declaration or a life prolonging procedures will declaration in accordance with this chapter and was of sound mind at the time of the execution. (b) The attending physician shall include a copy of the certificate in the patient's medical records.
(c) It is lawful for the attending physician to withhold or withdraw life prolonging procedures from a qualified patient if that patient properly executed a living will declaration under this chapter.
(d) A health care provider or an employee under the direction of a health care provider who:
(1) in good faith; and
(2) in accordance with reasonable medical standards;
participates in the withholding or withdrawal of life prolonging procedures from a qualified patient who has executed a living will declaration in accordance with this chapter is not subject to criminal or civil liability and may not be found to have committed an act of unprofessional conduct.
(e) An attending physician who refuses to use, withhold, or withdraw life prolonging procedures from a qualified patient shall transfer the qualified patient to another physician who will honor the patient's living will declaration or life prolonging procedures will declaration unless:
(1) the physician has reason to believe the declaration was not validly executed or there is evidence that the patient no longer intends the declaration to be enforced; and
(2) the patient is presently unable to validate the declaration.
(f) If the attending physician, after reasonable investigation, finds no other physician willing to honor the patient's declaration, the attending physician may refuse to withhold or withdraw life prolonging procedures.
(g) If the attending physician does not transfer a patient for the reason set forth in subsection (e), the physician shall attempt to ascertain the patient's intention and attempt to determine the validity of the declaration by consulting with any of the following individuals who are reasonably available, willing, and competent to act:
(1) The judicially appointed guardian of the person of the patient if one has been appointed. This subdivision does not require the appointment of a guardian so that a treatment decision can be made under this section.
(2) The person or persons designated by the patient in writing to make the treatment decision.
(3) The patient's spouse.
(4) An adult child of the patient or, if the patient has more than one (1) adult child, by a majority of the children who are reasonably available for consultation.
(5) The parents of the patient.
(6) An adult sibling of the patient or, if the patient has more than one (1) adult sibling, by a majority of the siblings who are reasonably available for consultation.
(7) The patient's clergy or others with firsthand knowledge of the patient's intention.
The individuals described in subdivisions (1) through (7) shall act in the best interest of the patient and shall be guided by the patient's

express or implied intentions, if known.
(h) The physician shall list the names of the individuals described in subsection (g) who were consulted and the information received in the patient's medical records.
(i) If the attending physician determines from the information received under subsection (g) that the qualified patient intended to execute a valid living will declaration, the physician may either:
(1) withhold or withdraw life prolonging procedures, with the concurrence of one (1) other physician, as documented in the patient's medical records; or
(2) request a court of competent jurisdiction to appoint a guardian for the patient to make the consent decision on behalf of the patient.
As added by P.L.2-1993, SEC.19. Amended by P.L.99-1994, SEC.3.

IC 16-36-4-14
Presumptions
Sec. 14. If the qualified patient who executed a living will declaration is incompetent at the time of the decision to withhold or withdraw life prolonging procedures, a living will declaration executed in accordance with this chapter is presumed to be valid. For purposes of this chapter, a health care provider may presume in the absence of actual notice to the contrary that the declarant was of sound mind when the living will declaration was executed. The fact that the declarant executed a declaration may not be considered as an indication of a declarant's mental incompetency.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-15
Cancellation or destruction of declaration; falsification or forgery of revocation of another's declaration; offense
Sec. 15. A person who knowingly or intentionally:
(1) physically cancels or destroys a living will declaration or a life prolonging procedures will declaration without the declarant's consent; or
(2) falsifies or forges a revocation of another person's living will declaration or life prolonging procedures will declaration;
commits a Class D felony.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-16
Falsification or forgery of declaration; concealment or withholding of revocation of declaration; offense
Sec. 16. A person who knowingly or intentionally:
(1) falsifies or forges the living will declaration of another person with intent to cause withholding or withdrawal of life prolonging procedures; or
(2) conceals or withholds personal knowledge of the revocation of a living will declaration with intent to cause a withholding or withdrawal of life prolonging procedures; commits a Class C felony.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-17
Effect of living will or life prolonging procedures will declaration; suicide; life insurance
Sec. 17. (a) A death caused by the withholding or withdrawal of life prolonging procedures in accordance with this chapter does not constitute a suicide.
(b) The execution of a living will declaration or a life prolonging procedures will declaration under this chapter does not:
(1) affect the sale or issuance of any life insurance policy; or
(2) modify the terms of a policy in force when the declaration is executed.
(c) A policy of life insurance is not legally impaired or invalidated by the withholding or withdrawal of life prolonging procedures from an insured qualified patient, notwithstanding any term of the policy to the contrary.
(d) A person may not require another person to execute a living will declaration or a life prolonging procedures will declaration as a condition for being insured for or receiving health care services.
(e) This chapter does not impair or supersede any legal right or legal responsibility that any person may have to effect the withholding or withdrawal of life prolonging procedures in any lawful manner.
(f) A person who has been found:
(1) guilty; or
(2) guilty but mentally ill;
of an offense described in section 16 of this chapter is subject to IC 29-1-2-12.1.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-18
Presumption of intent to consent to withholding or withdrawal of life prolonging procedures
Sec. 18. This chapter creates no presumption concerning the intention of a person who has not executed a living will declaration to consent to the withholding or withdrawal of life prolonging procedures if a terminal condition exists.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-19
Euthanasia distinguished
Sec. 19. This chapter does not authorize euthanasia or any affirmative or deliberate act or omission to end life other than to permit the natural process of dying, including the withholding or withdrawing of life prolonging procedures under this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-20 Intervening forces; proximate causation
Sec. 20. The act of withholding or withdrawing life prolonging procedures, when done under:
(1) a living will declaration made under this chapter;
(2) a court order or decision of a court appointed guardian; or
(3) a good faith medical decision by the attending physician that the patient has a terminal condition;
is not an intervening force and does not affect the chain of proximate cause between the conduct of any person that placed the patient in a terminal condition and the patient's death.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-21
Chapter violations by physician; discipline
Sec. 21. A physician who knowingly violates this chapter is subject to disciplinary sanctions under IC 25-1-9 as if the physician had knowingly violated a rule adopted by the medical licensing board under IC 25-22.5-2-7.
As added by P.L.2-1993, SEC.19.



CHAPTER 5. OUT OF HOSPITAL DO NOT RESUSCITATE DECLARATIONS

IC 16-36-5-2
"Competent witness"
Sec. 2. As used in this chapter, "competent witness" means a person at least eighteen (18) years of age who is not:
(1) the person who signed an out of hospital DNR declaration on behalf of and at the direction of the declarant;
(2) a parent, spouse, or child of the declarant;
(3) entitled to any part of the declarant's estate; or
(4) directly financially responsible for the declarant's medical care.
For purposes of subdivision (3), a person is not considered to be entitled to any part of the declarant's estate solely by virtue of being nominated as a personal representative or as the attorney for the estate in the declarant's will.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-3
"Declarant"
Sec. 3. As used in this chapter, "declarant" means a person:
(1) who has executed an out of hospital DNR declaration under section 11(a) of this chapter; or
(2) for whom a representative has executed an out of hospital DNR declaration under section 11(b) of this chapter;
and for whom an out of hospital DNR order has been written under section 12 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-4
"DNR"
Sec. 4. As used in this chapter, "DNR" means do not resuscitate.
As added by P.L.148-1999, SEC.12.
IC 16-36-5-5
"Out of hospital"
Sec. 5. As used in this chapter, "out of hospital" refers to a location other than an acute care hospital licensed under IC 16-21-2.
As added by P.L.148-1999, SEC.12. Amended by P.L.24-2011, SEC.1.

IC 16-36-5-6
"Out of hospital DNR declaration and order"
Sec. 6. As used in this chapter, "out of hospital DNR declaration and order" means a document executed under sections 11 and 12 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-7
"Out of hospital DNR identification device"
Sec. 7. As used in this chapter, "out of hospital DNR identification device" means a device developed by the emergency medical services commission under section 17 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-8
"Qualified person"
Sec. 8. As used in this chapter, "qualified person" means an individual certified as a qualified person under section 10 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-9
"Representative"
Sec. 9. As used in this chapter, "representative" means a person's:
(1) legal guardian or other court appointed representative responsible for making health care decisions for the person;
(2) health care representative under IC 16-36-1; or
(3) attorney in fact for health care appointed under IC 30-5-5-16.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-10
Certification as qualified person
Sec. 10. An attending physician may certify that a patient is a qualified person if the attending physician determines, in accordance with reasonable medical standards, that one (1) of the following conditions is met:
(1) The person has a terminal condition (as defined in IC 16-36-4-5).
(2) The person has a medical condition such that, if the person were to suffer cardiac or pulmonary failure, resuscitation would be unsuccessful or within a short period the person would experience repeated cardiac or pulmonary failure resulting in

death.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-11
Execution of declaration
Sec. 11. (a) A person who is of sound mind and at least eighteen (18) years of age may execute an out of hospital DNR declaration.
(b) A person's representative may execute an out of hospital DNR declaration for the person under this chapter only if the person is:
(1) at least eighteen (18) years of age; and
(2) incompetent.
(c) An out of hospital DNR declaration must meet the following conditions:
(1) Be voluntary.
(2) Be in writing.
(3) Be signed by the person making the declaration or by another person in the declarant's presence and at the declarant's express direction.
(4) Be dated.
(5) Be signed in the presence of at least two (2) competent witnesses.
(d) An out of hospital DNR declaration must be issued on the form specified in section 15 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-12
Issuance of DNR order
Sec. 12. An out of hospital DNR order:
(1) may be issued only by the declarant's attending physician; and
(2) may be issued only if both of the following apply:
(A) The attending physician has determined the patient is a qualified person.
(B) The patient has executed an out of hospital DNR declaration under section 11 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-13
Transfer of patient to another physician
Sec. 13. (a) An attending physician who does not issue an out of hospital DNR order for a patient who is a qualified person may transfer the patient to another physician, who may issue an out of hospital DNR order, unless:
(1) the attending physician has reason to believe the patient's declaration was not validly executed, or there is evidence the patient no longer intends the declaration to be enforced; and
(2) the patient is unable to validate the declaration.
(b) Notwithstanding section 10 of this chapter, if an attending physician, after reasonable investigation, does not find any other physician willing to honor the patient's out of hospital DNR

declaration and issue an out of hospital DNR order, the attending physician may refuse to issue an out of hospital DNR order.
(c) If the attending physician does not transfer a patient under subsection (a), the attending physician may attempt to ascertain the patient's intent and attempt to determine the validity of the declaration by consulting with any of the following individuals who are reasonably available, willing, and competent to act:
(1) A court appointed guardian of the patient, if one has been appointed. This subdivision does not require the appointment of a guardian so that a treatment decision may be made under this section.
(2) A person designated by the patient in writing to make a treatment decision.
(3) The patient's spouse.
(4) An adult child of the patient or a majority of any adult children of the patient who are reasonably available for consultation.
(5) An adult sibling of the patient or a majority of any adult siblings of the patient who are reasonably available for consultation.
(6) The patient's clergy.
(7) Another person who has firsthand knowledge of the patient's intent.
(d) The individuals described in subsection (c)(1) through (c)(7) shall act in the best interest of the patient and shall follow the patient's express or implied intent, if known.
(e) The attending physician acting under subsection (c) shall list the names of the individuals described in subsection (c) who were consulted and include the information received in the patient's medical file.
(f) If the attending physician determines from the information received under subsection (c) that the patient intended to execute a valid out of hospital DNR declaration, the attending physician may:
(1) issue an out of hospital DNR order, with the concurrence of at least one (1) physician documented in the patient's medical file; or
(2) request a court to appoint a guardian for the patient to make the consent decision on behalf of the patient.
(g) An out of hospital DNR order must be issued on the form specified in section 15 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-14
Effect of declaration during pregnancy
Sec. 14. An out of hospital DNR declaration and order of a declarant known to be pregnant has no effect during the declarant's pregnancy.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-15 Form
Sec. 15. An out of hospital DNR declaration and order must be in substantially the following form:

OUT OF HOSPITAL DO NOT RESUSCITATE DECLARATION

OUT OF HOSPITAL DO NOT RESUSCITATE DECLARATION

OUT OF HOSPITAL DO NOT RESUSCITATE ORDER

IC 16-36-5-16
Copies of declaration and order
Sec. 16. Copies of the out of hospital DNR declaration and order must be kept:
(1) by the declarant's attending physician in the declarant's medical file; and
(2) by the declarant or the declarant's representative.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-17
Identification devices
Sec. 17. (a) The emergency medical services commission shall develop an out of hospital DNR identification device that must be:
(1) a necklace or bracelet; and
(2) inscribed with:
(A) the declarant's name;
(B) the declarant's date of birth; and
(C) the words "Do Not Resuscitate".
(b) An out of hospital DNR identification device may be created for a declarant only after an out of hospital DNR declaration and order has been executed by a declarant and an attending physician.
(c) The device developed under subsection (a) is not a substitute for the out of hospital DNR declaration and order.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-18
Revocation
Sec. 18. (a) A declarant may at any time revoke an out of hospital DNR declaration and order by any of the following:
(1) A signed, dated writing.
(2) Physical cancellation or destruction of the declaration and order by the declarant or another in the declarant's presence and at the declarant's direction.
(3) An oral expression by the declarant of intent to revoke.
(b) A declarant's representative may revoke an out of hospital DNR declaration and order under this chapter only if the declarant is incompetent.
(c) A revocation is effective upon communication to a health care provider.
(d) A health care provider to whom the revocation of an out of hospital DNR declaration and order is communicated shall immediately notify the declarant's attending physician, if known, of the revocation.
(e) An attending physician notified of the revocation of an out of hospital DNR declaration and order shall immediately: (1) add the revocation to the declarant's medical file, noting the time, date, and place of revocation, if known, and the time, date, and place that the physician was notified;
(2) cancel the out of hospital DNR declaration and order by entering the word "VOID" on each page of the out of hospital DNR declaration and order in the declarant's medical file; and
(3) notify any health care facility staff responsible for the declarant's care of the revocation.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-19
Health care provider duties
Sec. 19. (a) A health care provider shall withhold or discontinue CPR to a patient in an out of hospital location if the health care provider has actual knowledge of:
(1) an original or a copy of a signed out of hospital DNR declaration and order executed by the patient; or
(2) an out of hospital DNR identification device worn by the patient or in the patient's possession.
(b) A health care provider shall disregard an out of hospital DNR declaration and order and perform CPR if:
(1) the declarant is conscious and states a desire for resuscitative measures;
(2) the health care provider believes in good faith that the out of hospital DNR declaration and order has been revoked;
(3) the health care provider is ordered by the attending physician to disregard the out of hospital DNR declaration and order; or
(4) the health care provider believes in good faith that the out of hospital DNR declaration and order must be disregarded to avoid verbal or physical confrontation at the scene.
(c) A health care provider transporting a declarant shall document on the transport form:
(1) the presence of an out of hospital DNR declaration and order;
(2) the attending physician's name; and
(3) the date the out of hospital DNR declaration and order was signed.
(d) An out of hospital DNR identification device must accompany a declarant whenever the declarant is transported.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-20
Health care provider liability
Sec. 20. A health care provider who in good faith and in accordance with reasonable medical standards:
(1) participates in the withholding or withdrawal of CPR from a declarant:
(A) by whom an out of hospital DNR declaration and order has been executed under this chapter; or (B) who has revoked an out of hospital DNR declaration and order when the health care provider has no notice of the revocation; or
(2) provides CPR to a declarant:
(A) when the health care provider has no notice of the out of hospital DNR declaration and order; or
(B) after a revocation of an out of hospital DNR declaration and order;
is not subject to criminal or civil liability and may not be found to have committed an act of unprofessional conduct.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-21
Presumption of validity
Sec. 21. (a) If a declarant is incompetent at the time of the decision to withhold or withdraw CPR, an out of hospital DNR declaration and order executed under this chapter is presumed to be valid.
(b) For purposes of this chapter, a health care provider may presume in the absence of actual notice to the contrary that the declarant was of sound mind when the out of hospital DNR declaration and order was executed.
(c) The fact that a declarant executed an out of hospital declaration may not be considered as an indication of the declarant's mental incompetency.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-22
Petition for review
Sec. 22. (a) A person may challenge the validity of an out of hospital DNR declaration and order by filing a petition for review in a court in the county in which the declarant resides.
(b) A petition filed under subsection (a) must include the name and address of the declarant's attending physician.
(c) A court in which a petition is filed under subsection (a) may declare an out of hospital DNR declaration and order void if the court finds that the out of hospital DNR declaration and order was executed:
(1) when the declarant was incapacitated due to insanity, mental illness, mental deficiency, duress, undue influence, fraud, excessive use of drugs, confinement, or other disability;
(2) contrary to the declarant's wishes; or
(3) when the declarant was not a qualified person.
(d) If a court finds that the out of hospital DNR declaration and order is void, the court shall cause notice of the finding to be sent to the declarant's attending physician.
(e) Upon notice under subsection (d), the declarant's attending physician shall follow the procedures under section 18(e) of this chapter.
As added by P.L.148-1999, SEC.12.
IC 16-36-5-23
Effect upon life insurance policies
Sec. 23. (a) A death caused by the withholding or withdrawal of CPR under this chapter does not constitute a suicide.
(b) The execution of an out of hospital DNR declaration and order under this chapter does not affect the sale, issuance, or terms of a life insurance policy.
(c) A policy of life insurance is not legally impaired or invalidated by the execution of an out of hospital DNR declaration and order or by the withholding or withdrawal of CPR from an insured declarant, notwithstanding any term of the policy to the contrary.
(d) An out of hospital DNR declaration and order may not be considered in the establishment of insurance premiums for a declarant.
(e) A person may not require another person to execute an out of hospital DNR declaration and order as a condition for being insured for or receiving health care services.
(f) This chapter does not impair or supersede any legal right or legal responsibility that a person may have to effect the withholding or withdrawal of CPR in a lawful manner.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-24
Intent of person without declaration not presumed
Sec. 24. This chapter does not create any presumption concerning the intent of a person who has not executed an out of hospital DNR declaration and order to consent to the withholding or withdrawal of CPR if a terminal condition exists, or if a medical condition exists such that the outcome of performing CPR would have the results specified in section 10(2) of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-25
Euthanasia not authorized
Sec. 25. This chapter does not authorize euthanasia or any affirmative or deliberate act or omission to end life other than to permit the natural process of dying.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-26
Effect upon chain of proximate cause
Sec. 26. The act of withholding or withdrawing CPR, when done under:
(1) an out of hospital DNR declaration and order issued under this chapter;
(2) a court order or decision of a court appointed guardian; or
(3) a good faith medical decision by the attending physician that the patient has a terminal illness;
is not an intervening force and does not affect the chain of proximate cause between the conduct of a person that placed the patient in a

terminal condition and the patient's death.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-27
Destruction of declaration; forgery of revocation
Sec. 27. A person who knowingly or intentionally:
(1) physically cancels or destroys an out of hospital DNR declaration and order without the declarant's consent;
(2) physically cancels or destroys an out of hospital DNR declaration and order without the declarant's representative's consent if the declarant is incompetent; or
(3) falsifies or forges a revocation of another person's out of hospital DNR declaration and order;
commits a Class B misdemeanor.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-28
Deception with intent to cause withholding of CPR
Sec. 28. (a) A person who knowingly or intentionally:
(1) falsifies or forges the out of hospital DNR declaration and order of another person with intent to cause the withholding or withdrawal of CPR; or
(2) conceals or withholds personal knowledge of the revocation of an out of hospital DNR declaration and order with intent to cause the withholding or withdrawal of CPR;
commits a Class C felony.
(b) A person who commits an offense described in this section is subject to IC 29-1-2-12.1.
As added by P.L.148-1999, SEC.12.






ARTICLE 37. VITAL STATISTICS

CHAPTER 1. GENERAL PROVISIONS

IC 16-37-1-2
State registrar; duties
Sec. 2. The employee in charge of the division of the state department administering the system of vital statistics shall be known as the state registrar and shall do the following:
(1) Keep the files and records pertaining to vital statistics.
(2) Perform the duties prescribed by the state department.
(3) Perform the duties required under IC 10-13-5-11.
(4) Administer the putative father registry established by IC 31-19-5-2.
(5) Maintain records of paternity determinations as provided by IC 31-14-9.
As added by P.L.2-1993, SEC.20. Amended by P.L.100-1994, SEC.1; P.L.1-1997, SEC.90; P.L.2-2003, SEC.54.

IC 16-37-1-3
State department duties; rules
Sec. 3. The state department shall do the following:
(1) Prescribe the information to be contained in each kind of application, certificate, report, or permit required by this article.
(2) Adopt rules under IC 4-22-2 for the following:
(A) Collecting, transcribing, compiling, and preserving vital statistics.
(B) The form, execution, filing, and recording of paternity affidavits executed under IC 16-37-2-2.1.
As added by P.L.2-1993, SEC.20. Amended by P.L.46-1995, SEC.60; P.L.133-1995, SEC.11.

IC 16-37-1-3.1
Establishes Indiana birth registration and Indiana death registration systems
Sec. 3.1. (a) Beginning January 1, 2011, the state department shall establish the Indiana birth registration system (IBRS) for recording

in an electronic format live births in Indiana.
(b) Beginning January 1, 2011, the state department shall establish the Indiana death registration system (IDRS) for recording in an electronic format deaths in Indiana.
(c) Submission of records on births and deaths shall be entered by:
(1) funeral directors;
(2) physicians;
(3) coroners;
(4) medical examiners;
(5) persons in attendance at birth; and
(6) local health departments;
using the electronic system created by the state department under this section.
(d) A person in attendance at a live birth shall report a birth to the local health officer in accordance with IC 16-37-2-2.
(e) Death records shall be submitted as follows, using the Indiana death registration system:
(1) The:
(A) physician last in attendance upon the deceased; or
(B) person in charge of interment;
shall initiate the document process. If the person in charge of interment initiates the process, the person in charge of interment shall electronically submit the certificate required under IC 16-37-3-5 to the physician last in attendance upon the deceased not later than five (5) days after the death.
(2) The physician last in attendance upon the deceased shall electronically certify to the local health department the cause of death on the certificate of death not later than five (5) days after:
(A) initiating the document process; or
(B) receiving under IC 16-37-3-5 the electronic notification from the person in charge of interment.
(3) The local health officer shall submit the reports required under IC 16-37-1-5 to the state department not later than five (5) days after electronically receiving under IC 16-37-3-5 the completed certificate of death from the physician last in attendance.
As added by P.L.61-2009, SEC.5. Amended by P.L.156-2011, SEC.33.

IC 16-37-1-4
Registration districts
Sec. 4. Each local health jurisdiction is a registration district for vital statistics and the local health officer shall be the local registrar.
As added by P.L.2-1993, SEC.20.

IC 16-37-1-5
Monthly report of local health officer
Sec. 5. (a) The local health officer, on the fourth day of each month, shall report to the state department concerning the births,

deaths, and stillbirths that occurred within the local health officer's jurisdiction within the preceding month. However, after December 31, 2010, the local health officer, beginning five (5) days after electronically receiving the form required for the Indiana birth registration system or the Indiana death registration system, shall use the Indiana birth registration system and the Indiana death registration system established under section 3.1 of this chapter to report the births and deaths that occur in the local health officer's jurisdiction, and shall report each birth or death to the state department not later than five (5) days after being informed of the birth or death.
(b) If there are no births, deaths, or stillbirths to report, the local health officer shall indicate that information each month in a format prescribed by the state department.
As added by P.L.2-1993, SEC.20. Amended by P.L.148-1996, SEC.1; P.L.61-2009, SEC.6.

IC 16-37-1-6
Contents of monthly report
Sec. 6. The report of the local health officer must contain the following:
(1) The original copy of each certificate of birth, death, or stillbirth.
(2) A certification that no other births, deaths, or stillbirths occurred within the jurisdiction to the best of the health officer's knowledge and belief.
(3) A copy of each paternity affidavit filed with the health officer under IC 16-37-2-2.1.
(4) Any other information required by the state department.
As added by P.L.2-1993, SEC.20. Amended by P.L.101-1994, SEC.1; P.L.46-1995, SEC.61; P.L.133-1995, SEC.12.

IC 16-37-1-7
Birth certificate requests; permanent records
Sec. 7. Both the state registrar and the local health officer shall maintain a permanent record, accompanying the birth records, that contains for each request for a certified copy of a birth certificate the following:
(1) The date of the request.
(2) The name and address of the person making the request.
As added by P.L.2-1993, SEC.20. Amended by P.L.87-1994, SEC.9.

IC 16-37-1-8
Prerequisites to issuance of birth certificate; judicial review; missing child certificates; excluded information
Sec. 8. (a) Except as provided in subsection (c), a local health officer shall provide a certification of birth, death, or stillbirth registration upon request by any person only if:
(1) the health officer is satisfied that the applicant has a direct interest in the matter; (2) the health officer determines that the certificate is necessary for the determination of personal or property rights or for compliance with state or federal law; and
(3) the applicant for a birth certificate presents at least one (1) form of identification.
However, the local health officer must issue a certificate of an applicant's own birth registration.
(b) A local health officer's decision whether or not to issue a certified copy of a birth certificate is subject to review by a court.
(c) A local health officer may not issue a copy of a birth certificate of a missing child to which a notice has been attached under IC 10-13-5-11 without the authorization of the Indiana clearinghouse for information on missing children and missing endangered adults.
(d) Upon determination that a person may be provided a certification of death under subsection (a), the local health officer shall provide to the person a certification of death that excludes information concerning the cause of death if the person requests the exclusion of this information.
As added by P.L.2-1993, SEC.20. Amended by P.L.2-2003, SEC.55; P.L.123-2007, SEC.1; P.L.43-2009, SEC.16.

IC 16-37-1-8.5
Certificate of birth resulting in stillbirth; required contents of certificate
Sec. 8.5. (a) Upon request by a parent of a stillborn child, a local health officer shall provide to the parent a certificate of birth resulting in stillbirth.
(b) A certificate of birth resulting in stillbirth provided under subsection (a) must contain the following:
(1) The caption "Certificate of Birth Resulting in Stillbirth".
(2) A space for the name of the stillborn child.
(c) A certificate provided under this section is in addition to a certificate of stillbirth registration provided under section 8 of this chapter.
(d) For purposes of federal, state, and local taxes, the certificate provided under this section is not proof of a live birth.
(e) A local health department may charge the same fee for a certificate provided under this section as the fee charged for a certificate of birth registration provided under section 8 of this chapter.
(f) A certificate of birth resulting in stillbirth must be issued on tamper resistant paper.
As added by P.L.13-2002, SEC.1.

IC 16-37-1-9
Registration certificate charges
Sec. 9. (a) A local health department may make a charge under IC 16-20-1-27 for each certificate of birth, death, or stillbirth registration. IC 5-14-3-8(d) does not apply to the health department

making a charge for a certificate of birth, death, or stillbirth registration under IC 16-20-1-27.
(b) If the local department of health makes a charge for a certificate of death under subsection (a), the coroners continuing education fee described in subsection (d) must be added to the rate established under IC 16-20-1-27. The local department of health shall deposit any coroners continuing education fees with the county auditor within thirty (30) days after collection. The county auditor shall transfer semiannually any coroners continuing education fees to the treasurer of state.
(c) Notwithstanding IC 16-20-1-27, a charge may not be made for furnishing a certificate of birth, death, or stillbirth registration to a person or to a member of the family of a person who needs the certificate for one (1) of the following purposes:
(1) To establish the person's age or the dependency of a member of the person's family in connection with:
(A) the person's service in the armed forces of the United States; or
(B) a death pension or disability pension of a person who is serving or has served in the armed forces of the United States.
(2) To establish or to verify the age of a child in school who desires to secure a work permit.
(d) The coroners continuing education fee is:
(1) one dollar and seventy-five cents ($1.75) after June 30, 2007, and before July 1, 2013;
(2) two dollars ($2) after June 30, 2013, and before July 1, 2018;
(3) two dollars and twenty-five cents ($2.25) after June 30, 2018, and before July 1, 2023;
(4) two dollars and fifty cents ($2.50) after June 30, 2023, and before July 1, 2028;
(5) two dollars and seventy-five cents ($2.75) after June 30, 2028, and before July 1, 2033;
(6) three dollars ($3) after June 30, 2033, and before July 1, 2038;
(7) three dollars and twenty-five cents ($3.25) after June 30, 2038, and before July 1, 2043; and
(8) three dollars and fifty cents ($3.50) after June 30, 2043.
As added by P.L.2-1993, SEC.20. Amended by P.L.36-1993, SEC.2; P.L.215-2007, SEC.3; P.L.225-2007, SEC.2; P.L.3-2008, SEC.110.

IC 16-37-1-10
Restrictions on disclosure of data; judicial review; exemption; birth records of adopted children
Sec. 10. (a) Except as provided in subsection (b), the records and files of the division of the state department concerning vital statistics are subject to this article and rules of the state department. Data contained in the records and files may be disclosed only as follows:
(1) The state registrar shall permit inspection of the records or

issue a certified copy of a certificate or part of a certificate only if the state registrar is satisfied of the following:
(A) That the applicant has a direct interest in the matter recorded.
(B) That the information is necessary for the determination of personal or property rights or for compliance with state or federal law.
The state registrar's decision is subject to review by the state department or a court under this section.
(2) The state department may permit the use of data contained in vital statistical records for research purposes only, but no identifying use may be made of the data.
(3) In any extraordinary case that the state registrar determines is a direct tangible and legitimate public interest.
(b) The birth record of an adopted child remains subject to the confidentiality provisions of IC 31-19 regarding the release of adoption information.
As added by P.L.2-1993, SEC.20. Amended by P.L.1-1997, SEC.91; P.L.257-1997(ss), SEC.29; P.L.1-1999, SEC.45.

IC 16-37-1-11
Record search or amendment; fees
Sec. 11. (a) The state department shall charge and collect a fee of eight dollars ($8) for each search of the records in the division of vital records. If the requested record is found, one (1) certification of the record will be issued without charge. Additional certifications of the same record will be issued at that time for an additional fee of four dollars ($4) for each record.
(b) The state department shall charge and collect an additional fee of eight dollars ($8) for any amendment to a record previously filed with the division of vital records.
(c) Verification without charge will be issued to an agency of local, state, or federal government upon written request by the agency.
As added by P.L.2-1993, SEC.20. Amended by P.L.168-2003, SEC.1.

IC 16-37-1-11.5
Birth problems registry fee
Sec. 11.5. In addition to the fee charged by the state department under section 11 of this chapter for a search of the records in the division of vital records, the state department shall charge a birth problems registry fee of two dollars ($2) for each search of the records for a birth certificate. The fees collected under this section shall be deposited in the birth problems registry fund established by IC 16-38-4-17.
As added by P.L.180-1993, SEC.1.

IC 16-37-1-11.7
Repealed
(Repealed by P.L.156-2011, SEC.41.)
IC 16-37-1-12
Fraud; felony
Sec. 12. A person who, with intent to defraud:
(1) makes a false or fraudulent statement in applying to a local health officer or to the state registrar for a certified copy of a birth certificate;
(2) makes a false or fraudulent statement in applying to the state registrar for permission to inspect public birth records held by the state registrar;
(3) alters, counterfeits, or mutilates a certified copy of a birth certificate issued by a local health officer or by the state registrar; or
(4) uses an altered, a counterfeit, or a mutilated certified copy of a birth certificate;
commits a Class D felony.
As added by P.L.2-1993, SEC.20. Amended by P.L.41-2008, SEC.1.

IC 16-37-1-13
Violations; sanctions
Sec. 13. (a) Except as provided in subsection (c) or (d) or as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
(c) A person who:
(1) is licensed under IC 25 in a profession listed in section 3.1(c) of this chapter; and
(2) recklessly violates or fails to comply with this chapter;
is subject only to sanctions under IC 25-1-9-4(a)(3).
(d) The state department may not begin sanctioning a person for failing to submit a document in electronic format as required in section 3.1 of this chapter until January 1, 2012.
As added by P.L.2-1993, SEC.20. Amended by P.L.156-2011, SEC.34.



CHAPTER 2. CERTIFICATION OF BIRTHS

IC 16-37-2-2
Birth certificate and paternity affidavit; persons responsible for filing or preparation; release of paternity affidavit
Sec. 2. (a) A person in attendance at a live birth shall do the following:
(1) File with the local health officer the following:
(A) A certificate of birth.
(B) Any paternity affidavit executed under section 2.1(c)(1) of this chapter.
However, beginning January 1, 2011, the person in attendance at a live birth shall use the Indiana birth registration system established under IC 16-37-1-3.1 to electronically file a birth certificate or paternity affidavit under this subdivision.
(2) Advise the mother of a child born out of wedlock of:
(A) the availability of paternity affidavits under section 2.1 of this chapter; and
(B) the existence of the putative father registry established by IC 31-19-5-2.
(b) If there was no person in attendance at the birth, one (1) of the parents shall file with the local health officer the following:
(1) A certificate of birth.
(2) Any paternity affidavit executed under section 2.1 of this chapter.
(c) If:
(1) no person was in attendance at the birth and neither parent is able to prepare the certificate; or
(2) the local health officer does not receive a certificate of birth;
the local health officer shall prepare a certificate of birth from information secured from any person who has knowledge of the birth.
(d) A local health department shall inform the Title IV-D agency (as defined in IC 31-9-2-130) regarding each paternity affidavit executed under section 2.1 of this chapter that the local health department receives under this section. (e) A paternity affidavit executed under section 2.1(c)(1) of this chapter shall be filed with the local health officer not more than five (5) days after the child's birth.
(f) An attorney or agency that arranges an adoption may at any time request that the state department search its records to determine whether a man executed a paternity affidavit under section 2.1 of this chapter in relation to a child who is or may be the subject of an adoption that the attorney or agency is arranging.
(g) Not more than ten (10) days after receiving a request from an attorney or agency under subsection (f), the state department shall submit an affidavit to the attorney or agency verifying whether a paternity affidavit has been filed under this section. If a paternity affidavit has been filed regarding a child who is the subject of a request under subsection (f), the state department shall release a copy of the paternity affidavit to the requesting attorney or agency.
As added by P.L.2-1993, SEC.20. Amended by P.L.100-1994, SEC.2; P.L.46-1995, SEC.62; P.L.133-1995, SEC.13; P.L.1-1997, SEC.92; P.L.257-1997(ss), SEC.30; P.L.61-2009, SEC.7.

IC 16-37-2-2.1
Paternity affidavits; requirements; forms; joint legal custody agreement; penalty; effect of paternity affidavit; genetic test; opportunity to consult
Sec. 2.1. (a) A paternity affidavit may be executed as provided in this section through:
(1) a hospital; or
(2) a local health department.
(b) Immediately before or after the birth of a child who is born out of wedlock, a person who attends or plans to attend the birth, including personnel of all public or private birthing hospitals, shall:
(1) provide an opportunity for:
(A) the child's mother; and
(B) a man who reasonably appears to be the child's biological father;
to execute an affidavit acknowledging paternity of the child; and
(2) verbally explain to the individuals listed in subdivision (1) the legal effects of an executed paternity affidavit as described in subsection (j).
(c) A paternity affidavit must be executed on a form provided by the state department. The paternity affidavit is valid only if the affidavit is executed as follows:
(1) If executed through a hospital, the paternity affidavit must be completed not more than seventy-two (72) hours after the child's birth.
(2) If executed through a local health department, the paternity affidavit must be completed before the child has reached the age of emancipation.
(d) A paternity affidavit is not valid if it is executed after the mother of the child has executed a consent to adoption of the child

and a petition to adopt the child has been filed.
(e) A paternity affidavit form executed under this section must contain the following:
(1) The mother's:
(A) full name;
(B) Social Security number;
(C) date of birth; and
(D) address.
(2) The father's:
(A) full name;
(B) Social Security number;
(C) date of birth; and
(D) address.
(3) The child's:
(A) full name;
(B) date of birth; and
(C) birthplace.
(4) A brief explanation of the legal significance of signing a voluntary paternity affidavit.
(5) A statement signed by both parents indicating that:
(A) they understand that signing a paternity acknowledgment affidavit is voluntary;
(B) they understand:
(i) their rights and responsibilities under the affidavit;
(ii) the alternatives to signing the affidavit; and
(iii) the consequences of signing the affidavit; and
(C) they have been informed of the alternatives to signing the affidavit.
(6) Separate signature lines for the mother and father.
(7) Separate signature lines for the witness or notary indicating that the witness or notary observed the father or mother signing the affidavit.
(f) Before a paternity affidavit is signed, both the mother and father must be informed of the alternatives to signing the affidavit.
(g) A paternity affidavit executed under this section must contain or be attached to all of the following:
(1) The mother's sworn statement asserting that a person described in subsection (b)(1)(B) is the child's biological father.
(2) A statement by a person identified as the father under subdivision (1) attesting to a belief that he is the child's biological father.
(3) Written information furnished by the child support bureau of the department of child services:
(A) explaining the effect of an executed paternity affidavit as described in subsection (j); and
(B) describing the availability of child support enforcement services.
(4) The Social Security number of each parent.
(h) A paternity affidavit executed under this section must contain all of the following: (1) A statement:
(A) that, if the mother and the person described in subsection (g)(2) check the box located next to this statement and sign on the signature lines described in subdivision (2), the mother and the person described in subsection (g)(2) agree to share joint legal custody of the child; and
(B) that joint legal custody means that the persons sharing joint legal custody:
(i) share authority and responsibility for the major decisions concerning the child's upbringing, including the child's education, health care, and religious training; and
(ii) have equal access to the child's school and medical records.
(2) Two (2) signature lines located below the statements described in subdivision (1).
(3) A statement that, if the mother and the person described in subsection (g)(2) do not agree to share joint legal custody, the mother has sole legal custody unless another determination is made by a court in a proceeding under IC 31-14.
(4) A statement that even if the mother and the person described in subsection (g)(2) share joint legal custody, the mother has primary physical custody of the child unless another determination is made by a court in a proceeding under IC 31-14.
(5) A statement that, if the mother and the person described in subsection (g)(2) agree to share joint legal custody as described under subdivision (1)(A), the agreement to share joint legal custody is void unless the result of a genetic test performed by an accredited laboratory:
(A) indicates that the person described in subsection (g)(2) is the child's biological father; and
(B) is submitted to a local health officer not later than sixty (60) days after the child's birth.
(6) A statement with signature lines that affirms that an individual described in subsection (t) has had an opportunity to consult with an adult chosen by the individual.
(i) A woman who knowingly or intentionally falsely names a man as the child's biological father under this section commits a Class A misdemeanor.
(j) A paternity affidavit executed under this section:
(1) establishes paternity;
(2) gives rise to parental rights and responsibilities of the person described in subsection (g)(2), including:
(A) the right of the child's mother or the Title IV-D agency to obtain a child support order against the person, which may include an order requiring the provision of health insurance coverage; and
(B) parenting time in accordance with the parenting time guidelines adopted by the Indiana supreme court, unless another determination is made by a court in a proceeding

under IC 31-14-14; and
(3) may be filed with a court by the department of child services.
However, if a paternity affidavit is executed under this section, unless another determination is made by a court in a proceeding under IC 31-14 or the child's mother and the person described in subsection (g)(2) agree to share joint legal custody of the child as described in subsection (h), the child's mother has sole legal and primary physical custody of the child.
(k) Notwithstanding any other law, a man who is a party to a paternity affidavit executed under this section may, within sixty (60) days of the date that a paternity affidavit is executed under this section, file an action in a court with jurisdiction over paternity to request an order for a genetic test.
(l) A paternity affidavit that is properly executed under this section may not be rescinded more than sixty (60) days after the paternity affidavit is executed unless a court:
(1) has determined that fraud, duress, or material mistake of fact existed in the execution of the paternity affidavit; and
(2) at the request of a man described in subsection (k), has ordered a genetic test, and the test indicates that the man is excluded as the father of the child.
(m) Unless good cause is shown, a court shall not suspend the legal responsibilities under subsection (j)(2)(A) of a party to the executed paternity affidavit during a challenge to the affidavit.
(n) The court may not set aside the paternity affidavit unless a genetic test ordered under subsection (k) or (l) excludes the person who executed the paternity affidavit as the child's biological father.
(o) If a paternity affidavit is not executed under subsection (b), the hospital where the birth occurs or a person in attendance at the birth shall inform the child's mother of services available for establishing paternity.
(p) Except as provided in this section, if a man has executed a paternity affidavit in accordance with this section, the executed paternity affidavit conclusively establishes the man as the legal father of a child without any further proceedings by a court.
(q) If both the mother and the person described in subsection (g)(2) check the box and sign as described in subsection (h)(1)(A), the mother and the person described in subsection (g)(2):
(1) share joint legal custody of the child; and
(2) have equal access to the child's school and medical records.
An action to establish custody or parenting time of a party who has agreed under subsection (h) to share joint legal custody shall be tried de novo.
(r) Before a paternity affidavit executed under this section is signed, it must be presented separately to:
(1) the child's mother; and
(2) the man who reasonably appears to be the child's biological father;
so that the child's mother may review the affidavit alone and without

the presence of the man who reasonably appears to be the child's biological father, and so that the man who reasonably appears to be the child's biological father may review the affidavit alone and without the presence of the child's mother. A signed paternity affidavit is voidable if the requirements of this subsection are not satisfied.
(s) An agreement to share joint legal custody described under subsection (h) is void if either of the following applies:
(1) A genetic test performed by an accredited laboratory indicates a person described in subsection (g)(2) is not the biological father of the child.
(2) A person described in subsection (g)(2) fails to submit:
(A) to a local health officer; and
(B) not later than sixty (60) days after the date of the child's birth;
the results of a genetic test performed by an accredited laboratory that indicates the person is the biological father of the child.
(t) An individual who is:
(1) a:
(A) child's mother; or
(B) person identified as the father under subsection (g)(1); and
(2) less than eighteen (18) years of age;
must have an opportunity to consult with any adult chosen by the individual regarding the contents of a paternity affidavit before signing the paternity affidavit under this section. A signed paternity affidavit is voidable if the individual does not have the opportunity to consult with an adult chosen by the individual.
As added by P.L.46-1995, SEC.63. Amended by P.L.133-1995, SEC.14; P.L.1-1997, SEC.93; P.L.257-1997(ss), SEC.31; P.L.138-2001, SEC.4; P.L.145-2006, SEC.140; P.L.146-2006, SEC.10; P.L.25-2010, SEC.1; P.L.128-2012, SEC.19.

IC 16-37-2-3
Time for filing birth certificate
Sec. 3. A certificate of birth shall be filed not more than five (5) days after the birth occurs.
As added by P.L.2-1993, SEC.20.

IC 16-37-2-4
Acceptance of birth certificate within four years of birth with statement of reason for delay
Sec. 4. A local health officer may accept a certificate of birth presented for filing not more than four (4) years after the birth occurred if the attending physician, midwife, or other person desiring to file the certificate states the reason for the delay in writing. This statement shall be made a part of the certificate of birth.
As added by P.L.2-1993, SEC.20.
IC 16-37-2-5
Delayed birth certificate presented for filing more than four years after birth
Sec. 5. A certificate of birth presented for filing more than four (4) years after the birth occurred is a delayed certificate of birth and the record shall be filed only with the state department.
As added by P.L.2-1993, SEC.20.

IC 16-37-2-6
Rules for accepting delayed birth certificates
Sec. 6. The state department shall adopt rules concerning the application for, the supporting documents for, and the acceptance of delayed certificates of birth. The state department shall keep delayed certificates of birth in a file separate from other certificates of birth.
As added by P.L.2-1993, SEC.20.

IC 16-37-2-7
Certificate of birth registration; issuance to delayed birth certificate applicant
Sec. 7. The state department shall issue a certificate of birth registration without charge to the applicant for a delayed certificate of birth if the state department finds the application is properly executed.
As added by P.L.2-1993, SEC.20.

IC 16-37-2-8
Probative value of delayed birth certificate
Sec. 8. The probative value of a delayed certificate of birth shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.
As added by P.L.2-1993, SEC.20.

IC 16-37-2-9
Permanent record; public inspection; adoptee birth records
Sec. 9. (a) The local health officer shall make a permanent record of the following from a birth certificate:
(1) Name.
(2) Sex.
(3) Date of birth.
(4) Place of birth.
(5) Name of the parents.
(6) Birthplace of the parents.
(7) The date of filing of the certificate of birth.
(b) Except as provided in subsection (c), the permanent record shall be open to public inspection.
(c) The birth record of an adopted child remains subject to the confidentiality provisions of IC 31-19 regarding the release of adoption information.
As added by P.L.2-1993, SEC.20. Amended by P.L.46-1995, SEC.64; P.L.133-1995, SEC.15; P.L.1-1997, SEC.94; P.L.257-1997(ss),

SEC.32; P.L.2-1998, SEC.60.

IC 16-37-2-10
"DNA test" defined; additions or corrections to birth certificate; evidence
Sec. 10. (a) As used in this section, "DNA test" means an identification process in which the unique genetic code of an individual that is carried by the individual's deoxyribonucleic acid (DNA) is compared with the genetic codes of another individual.
(b) The state department may make additions to or corrections in a certificate of birth on receipt of adequate documentary evidence, including the results of a DNA test under subsection (c) or a paternity affidavit executed under section 2.1 of this chapter.
(c) The state department may make an addition to a birth certificate based on the results of a DNA test only if:
(1) a father is not named on the birth certificate; and
(2) a citation to this subsection as the authority for the addition is noted on the birth certificate.
As added by P.L.2-1993, SEC.20. Amended by P.L.46-1995, SEC.65; P.L.133-1995, SEC.16.

IC 16-37-2-11
Custody of children of unknown parentage; reports
Sec. 11. A person who assumes custody of a child of unknown parentage shall report immediately to the local health officer.
As added by P.L.2-1993, SEC.20.

IC 16-37-2-12
Children of unknown parentage; certificates of birth
Sec. 12. The local health officer shall prepare a certificate of birth for a child of unknown parentage. The place where the child was found or where custody was assumed shall be known as the place of birth and the date of birth shall be determined by approximation. If the child is identified or if a regular certificate of birth is found or obtained, the local health officer shall correct the health officer's records and file a corrected certificate of birth with the state department.
As added by P.L.2-1993, SEC.20.

IC 16-37-2-13
Recorded name of child born out of wedlock
Sec. 13. A child born out of wedlock shall be recorded:
(1) under the name of the mother; or
(2) as directed in a paternity affidavit executed under section 2.1 of this chapter.
As added by P.L.2-1993, SEC.20. Amended by P.L.46-1995, SEC.66; P.L.133-1995, SEC.17.

IC 16-37-2-14
Duties of health officer regarding paternity affidavit Sec. 14. If a paternity affidavit executed under section 2.1 of this chapter is filed with a local health officer, the local health officer shall do the following:
(1) Correct the local record of birth by adding the name of the father to the certificate of birth.
(2) File a copy of the affidavit with the report required by IC 16-37-1-6.
As added by P.L.2-1993, SEC.20. Amended by P.L.46-1995, SEC.67; P.L.133-1995, SEC.18.

IC 16-37-2-15
Proper name of illegitimate child whose parents subsequently marry
Sec. 15. If the parents of a child born out of wedlock in Indiana later marry, the child shall legally take the last name of the father.
As added by P.L.2-1993, SEC.20.

IC 16-37-2-16
New birth certificate upon marriage of illegitimate child's parents; correction of records
Sec. 16. If a man claiming to be the child's biological father marries the mother of a child born out of wedlock, the man and the mother may produce proof of the marriage and execute a paternity affidavit under section 2.1 of this chapter. The local health officer shall then remove all evidence of the fact that the child was born out of wedlock from the child's record of birth. The proof of marriage and executed paternity affidavit shall be forwarded to the state department by the local health officer. Upon receiving the proof of marriage and executed paternity affidavit, the state department shall make the corrections to the child's certificate of birth.
As added by P.L.2-1993, SEC.20. Amended by P.L.257-1997(ss), SEC.33.

IC 16-37-2-17
Repealed
(Repealed by P.L.257-1997(ss), SEC.41.)

IC 16-37-2-18
Form of new birth certificate
Sec. 18. If a certificate of birth is issued from the record described in section 16 of this chapter, the certificate:
(1) must include:
(A) the full name of the child;
(B) the date and place of birth;
(C) the name of the father;
(D) the maiden name of the mother; and
(E) other data required;
(2) must be uniform in color, size, and content with all other certificates; and
(3) may not refer to the fact that the child was born out of

wedlock.
As added by P.L.2-1993, SEC.20. Amended by P.L.257-1997(ss), SEC.34.

IC 16-37-2-19
Violations
Sec. 19. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with section 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 16 of this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.20.



CHAPTER 3. CERTIFICATES OF DEATH AND STILLBIRTH; BURIAL PERMITS

IC 16-37-3-2
"Person in charge of interment" defined
Sec. 2. As used in this chapter, "person in charge of interment" means a person who places or causes to be placed a stillborn child or dead body or the ashes, after cremation, in a grave, vault, urn, or other receptacle, or otherwise disposes of the body or ashes.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-3
Certificate of death or stillbirth; filing
Sec. 3. (a) The physician last in attendance upon the deceased or the person in charge of interment shall file a certificate of death or of stillbirth with the local health officer of the jurisdiction in which the death or stillbirth occurred. The local health officer shall retain a copy of the certificate of death.
(b) Notwithstanding subsection (a), beginning January 1, 2011, for a death occurring after December 31, 2010, the physician last in attendance upon the deceased or the person in charge of interment shall use the Indiana death registration system established under IC 16-37-1-3.1 to file a certificate of death with the local health officer of the jurisdiction in which the death occurred.
As added by P.L.2-1993, SEC.20. Amended by P.L.61-2009, SEC.8; P.L.156-2011, SEC.35; P.L.122-2012, SEC.3.

IC 16-37-3-4
Securing personal data for certificates
Sec. 4. The physician last in attendance upon the deceased or the person in charge of interment shall secure the personal data required by the state department by rules adopted under IC 4-22-2 for preparation of the certificate of death or of stillbirth from the persons best qualified to give the information.
As added by P.L.2-1993, SEC.20. Amended by P.L.156-2011, SEC.36.

IC 16-37-3-5
Presentation of certificate of death; electronically providing certificate; certification
Sec. 5. (a) If the person in charge of interment initiates the process, the person in charge of interment shall present a certificate

of death to the physician last in attendance upon the deceased, who shall certify the cause of death upon the certificate of death or of stillbirth.
(b) Notwithstanding subsection (a), beginning January 1, 2011, for a death occurring after December 31, 2010, using the Indiana death registration system established under IC 16-37-1-3.1, if the person in charge of interment initiates the process, the person in charge of interment shall electronically provide a certificate of death to the physician last in attendance upon the deceased. The physician last in attendance upon the deceased shall electronically certify to the local health department the cause of death on the certificate of death, using the Indiana death registration system.
As added by P.L.2-1993, SEC.20. Amended by P.L.61-2009, SEC.9; P.L.156-2011, SEC.37; P.L.122-2012, SEC.4.

IC 16-37-3-6
Cause of death; certification by local health officer
Sec. 6. (a) If:
(1) a death or stillbirth occurred without medical attendance; or
(2) the physician last in attendance is physically or mentally unable to sign the certificate of death or stillbirth;
the local health officer shall inquire into the cause of death from anyone having knowledge of the facts regarding the cause of death.
(b) The local health officer may issue a subpoena to obtain information and to employ a qualified pathologist to perform an autopsy when, in the judgment of the local health officer, those procedures are required to complete the inquiry. The local health officer shall then certify the cause of death on the basis of the information.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-7
Unnatural cause of death; coroner's investigation
Sec. 7. (a) If the circumstances suggest that the death was caused by other than natural causes, the following individual shall refer the case to the coroner for investigation:
(1) The attending physician.
(2) If there is no attending physician or the attending physician has failed to refer the case to the coroner, the local health officer.
(b) The coroner shall report a death coming under the coroner's supervision upon official death certificate blanks to the health officer having jurisdiction not more than three (3) days after the inquest is held. Another person may not report the death.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-8
Autopsies; payment
Sec. 8. (a) Except as provided in subsection (c), payment for the cost of an autopsy requested by a party other than the local health

official of the county in which the individual died must be made by the party requesting the autopsy.
(b) Except as provided in subsection (c), payment for the cost of an autopsy required by the local health officer shall be made from funds appropriated to the local health department.
(c) Except as provided in IC 4-24-4-1, if:
(1) an individual who is a resident of Indiana dies in an Indiana county:
(A) in which at least one (1) air ambulance provider is located; and
(B) of which the individual is not a resident; and
(2) an autopsy is performed on the individual:
(A) in the county in which the individual died; and
(B) under the authority of the county coroner in the discharge of the coroner's duties;
the county coroner shall bill the county in which the incident occurred that caused the death of the individual on whom the autopsy was performed for the cost of the autopsy.
As added by P.L.2-1993, SEC.20. Amended by P.L.271-2001, SEC.2.

IC 16-37-3-9
Permanent records; public inspection
Sec. 9. (a) The local health officer shall, from the stillbirth and death certificates, make a permanent record of the:
(1) name;
(2) sex;
(3) age;
(4) place of death;
(5) residence; and
(6) for a death certificate only:
(A) residence addresses of the deceased during the two (2) years before the death; and
(B) Social Security number;
of the deceased.
(b) The records shall be open to public inspection. Except as provided in this subsection, the Social Security number is confidential and may not be disclosed to the public. After December 31, 2005, the Social Security number shall be disclosed to the secretary of state and election division for voter list maintenance purposes under IC 3-7-26.3 and IC 3-7-45.
(c) The local health officer shall, not later than January 31, April 30, July 31, and October 31 of each year, furnish to the county auditor the records of all deaths within the officer's jurisdiction that occurred during the previous three (3) months.
(d) The local health officer may make records of other data in connection with deaths for statistical purposes or for the purpose of planning health programs. Records under this subsection are not public records.
As added by P.L.2-1993, SEC.20. Amended by P.L.138-2001, SEC.5; P.L.81-2005, SEC.34.
IC 16-37-3-10
Permit for disposal of body
Sec. 10. Upon receipt of a properly executed certificate of death or stillbirth or, when authorized by rule of the state department, a provisional certificate of death, a local health officer in the county in which the death occurred shall issue a permit for the disposal of the body.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-11
Time for securing permit for disposal of body
Sec. 11. The person in charge of interment shall secure a permit for the disposition of the body before any of the following occur:
(1) Disposition of the body.
(2) Removing the body from the county in which the death occurred.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-12
Burial transit permit
Sec. 12. If the body is to be transported by common carrier, the person in charge of interment shall secure a burial transit permit in duplicate.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-13
Burial transit permit; attachment to shipping box
Sec. 13. The person in charge of interment shall attach one (1) copy of the burial transit permit to the shipping box in which the body is transported.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-14
Foreign burial transit permit; endorsement by local health officer
Sec. 14. When death occurs outside Indiana and the body is accompanied by a burial transit permit issued where death occurred, the permit authorizes transportation into Indiana. Before burial, cremation, or other disposal of the body the local health officer shall endorse and keep a record of the permit.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-15
Construction of chapter regarding autopsies and inquests
Sec. 15. This chapter:
(1) supplements other laws concerning autopsies;
(2) does not require consent for a local health officer to order or perform an autopsy in the discharge of the health officer's duties; and
(3) does not grant authority to a local health officer to hold an inquest under Indiana statutes governing inquests. As added by P.L.2-1993, SEC.20.

IC 16-37-3-16
Violations
Sec. 16. (a) Except as provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.20.



CHAPTER 4. MEDICAL DATA REGARDING CAUSE OF DEATH

IC 16-37-4-2
Reports; exemption from liability
Sec. 2. (a) A licensed physician, hospital, sanitarium, health facility, or similar organization or institution may provide information relating to the condition, treatment, and causes of death and other information concerning any person to the state health commissioner or to the commissioner's authorized representatives, including reports on forms prepared by the commissioner for the purpose of permitting the studies and research.
(b) A person, an organization, an institution, or an agency furnishing information under subsection (a) to the state health commissioner or the commissioner's representative is not subject to an action for damages or other relief.
As added by P.L.2-1993, SEC.20.

IC 16-37-4-3
Confidentiality; medical research or education use
Sec. 3. (a) The state health commissioner or the commissioner's authorized representative shall do the following:
(1) Keep the information and reports confidential.
(2) Use the information and reports solely as follows:
(A) For the purpose of medical or scientific research and medical education.
(B) For the improvement of the quality of medical care through the conducting of medical audits.
(C) To furnish the information to the following:
(i) A medical school located in Indiana.
(ii) An in-hospital medical staff committee.
(iii) A study or research committee of a state association, an incorporation, or an organization whose membership is composed of licensed physicians.
(b) Information or reports furnished by the state health commissioner may not disclose the name or identity of a patient whose records have been included in the information.
As added by P.L.2-1993, SEC.20.
IC 16-37-4-4
Summary of studies
Sec. 4. A summary of the studies may be released by the state health commissioner, the medical school, or the committee for general publication for the purpose of advancing medical research or medical education in the interest of reducing morbidity or mortality. The identity of a person whose condition or treatment has been studied is confidential and privileged and may not be revealed.
As added by P.L.2-1993, SEC.20.






ARTICLE 38. HEALTH REGISTRIES

CHAPTER 1. NEWBORN SCREENING REGISTRY



CHAPTER 2. CANCER REGISTRY

IC 16-38-2-2
Development of registry from existing data
Sec. 2. The state department shall, to the greatest extent possible, utilize information compiled by public or private cancer registries in the development of a statewide cancer registry under this chapter.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-3
Reports
Sec. 3. (a) The following persons shall report to the cancer registry each confirmed case of cancer and other tumors and precancerous diseases required to be recorded under section 1 of this chapter:
(1) Physicians.
(2) Dentists.
(3) Hospitals.
(4) Medical laboratories.
(5) Ambulatory outpatient surgical centers.
(6) Health facilities.
(b) A person required to report information to the state cancer registry under this section may utilize, when available:
(1) information submitted to any other public or private cancer registry; or
(2) information required to be filed with federal, state, or local agencies;
when completing reports required by this chapter. However, the state

department may require additional, definitive information.
As added by P.L.2-1993, SEC.21. Amended by P.L.17-2004, SEC.3.

IC 16-38-2-4
Confidentiality
Sec. 4. Except as provided in sections 5, 6, and 7 of this chapter, information obtained under this chapter by the state department concerning individual cancer patients is for the confidential use of the state department only.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-5
Access to confidential information for research purposes
Sec. 5. The state department shall grant any person involved in a legitimate research activity access to confidential information concerning individual cancer patients obtained by the state department under this chapter if all of the following conditions are met:
(1) The person conducting the research provides written information about the following:
(A) The purpose of the research project.
(B) The nature of the data to be collected and how the researcher intends to analyze the data.
(C) The records the researcher desires to review.
(D) The safeguards the researcher will take to protect the identity of the patients whose records the researcher will be reviewing.
(2) The proposed safeguards are adequate to protect the identity of each patient whose records will be reviewed.
(3) An agreement is executed between the state department and the researcher that meets all of the following conditions:
(A) Specifies the terms of the researcher's use of the records.
(B) Prohibits the publication or release of the names of individual cancer patients or any facts tending to lead to the identification of individual cancer patients.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-6
Additional information requests; individual patients; consent
Sec. 6. Researchers may, with the approval of the state department, use the names of individual cancer patients when requesting additional information for research purposes or soliciting an individual patient's participation in a research project. However, if a researcher requests additional information for an individual cancer patient's participation in a research project, the researcher must first obtain the oral or written consent of the patient's attending physician. If the consent of the patient's attending physician is obtained, the researcher must then obtain the individual cancer patient's written consent by having the patient complete a release of confidential medical information form. As added by P.L.2-1993, SEC.21.

IC 16-38-2-7
Release of confidential information
Sec. 7. The state department may release confidential information concerning individual cancer patients to the following:
(1) The cancer registry of another state if the following conditions are met:
(A) The other state has entered into a reciprocal agreement with the state department.
(B) The agreement provides that information that identifies a patient will not be released to any other person without the written consent of the patient.
(2) Physicians and local health officers for diagnostic and treatment purposes if the following conditions are met:
(A) The patient's attending physician gives oral or written consent to the release of the information.
(B) The patient gives written consent by completing a release of confidential medical information form.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-8
Immunity from liability
Sec. 8. A person who reports information to the cancer registry system under this chapter is immune from any civil or criminal liability that might otherwise be imposed because of the release of what is otherwise confidential information.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-9
Epidemiological information; release
Sec. 9. This chapter does not prevent the release to any interested person of epidemiological information that does not identify individual cancer patients.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-10
Administrative rules
Sec. 10. The state department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-11
Annual report
Sec. 11. Not later than December 31 of each year, the department shall publish and make available to the public an annual report summarizing the information collected under this chapter during the previous calendar year.
As added by P.L.93-2001, SEC.2. Amended by P.L.17-2004, SEC.4.



CHAPTER 3. BLIND REGISTRY

IC 16-38-3-2
Functions of registry
Sec. 2. The registry must do the following:
(1) Describe the extent and cause of blindness.
(2) List other demographic information.
As added by P.L.2-1993, SEC.21.



CHAPTER 4. BIRTH PROBLEMS REGISTRY

IC 16-38-4-2
"Other severe disability" defined
Sec. 2. As used in this chapter, "other severe disability" means a severe physical disability or developmental delay that results from injury, infection, or disease, is chronic in nature, and requires long term health care.
As added by P.L.180-1993, SEC.2. Amended by P.L.23-1993, SEC.76.

IC 16-38-4-3
"Patient" defined
Sec. 3. As used in this chapter, "patient" means:
(1) a child born with a birth problem; or
(2) a parent or a guardian of a child born with a birth problem.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-4
"Person" defined
Sec. 4. As used in this chapter, "person" means an individual, association, partnership, corporation, or governmental entity.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-5
"Registry" defined
Sec. 5. As used in this chapter, "registry" refers to the birth problems registry established under this chapter. As added by P.L.180-1993, SEC.2.

IC 16-38-4-6
"State department" defined
Sec. 6. As used in this chapter, "state department" refers to the state department of health.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-7
Rules to define birth problems; reporting requirements
Sec. 7. (a) The state department shall adopt rules under IC 4-22-2 to:
(1) define a birth problem; and
(2) establish reporting requirements regarding birth problems for:
(A) hospitals;
(B) physicians;
(C) local health departments; and
(D) other health care providers designated by the state department.
(b) In adopting rules regarding the reporting of birth problems, the state department shall give consideration to the following factors:
(1) The extent to which a condition can be measured or identified.
(2) The extent to which there is a known intervention for a condition.
(3) The significance of the burden imposed on the life of the individual by a condition.
(4) Other factors that the state department determines appropriate.
As added by P.L.180-1993, SEC.2. Amended by P.L.93-2001, SEC.4.

IC 16-38-4-8
Department to establish birth problems registry; rationale; sources of data; report
Sec. 8. (a) The state department shall establish a birth problems registry for the purpose of recording all cases of birth problems that occur in Indiana residents and compiling necessary and appropriate information concerning those cases, as determined by the state department, in order to:
(1) conduct epidemiologic and environmental studies and to apply appropriate preventive and control measures;
(2) inform the parents of children with birth problems:
(A) at the time of discharge from the hospital; or
(B) if a birth problem is diagnosed during a physician or hospital visit that occurs before the child is:
(i) except as provided in item (ii), three (3) years of age at the time of diagnosis; or
(ii) five (5) years of age at the time of diagnosis if the disorder is a pervasive developmental disorder or a fetal

alcohol spectrum disorder;
about physicians, care facilities, and appropriate community resources, including local step ahead agencies and the infants and toddlers with disabilities program (IC 12-12.7-2); or
(3) inform citizens regarding programs designed to prevent or reduce birth problems.
(b) The state department shall record in the birth problems registry:
(1) all data concerning birth problems of children that are provided from the certificate of live birth; and
(2) any additional information that may be provided by an individual or entity described in section 7(a)(2) of this chapter concerning a birth problem that is:
(A) designated in a rule adopted by the state department; and
(B) recognized:
(i) after the child is discharged from the hospital as a newborn;
(ii) before the child is five (5) years of age if the child is diagnosed with a pervasive developmental disorder or a fetal alcohol spectrum disorder; and
(iii) before the child is three (3) years of age for any diagnosis not specified in item (ii).
(c) The state department shall:
(1) provide a physician and a local health department with necessary forms for reporting under this chapter; and
(2) report in an electronic format under IC 5-14-6 to the legislative council any birth problem trends that are identified through the data collected under this chapter.
As added by P.L.180-1993, SEC.2. Amended by P.L.93-2001, SEC.5; P.L.11-2002, SEC.1; P.L.28-2004, SEC.138; P.L.17-2004, SEC.6; P.L.2-2005, SEC.57; P.L.93-2006, SEC.14.

IC 16-38-4-9
Reports of birth problems to registry
Sec. 9. (a) Nurse midwives and individuals and entities described in section 7(a)(2) of this chapter shall report each confirmed case of a birth problem that is recognized at the time of birth to the registry not later than sixty (60) days after the birth. An individual or entity described in section 7(a)(2) of this chapter who recognizes a birth problem in a child after birth but before the child is five (5) years of age shall report the birth problem to the registry not later than sixty (60) days after recognizing the birth problem. Information may be provided to amend or clarify an earlier reported case.
(b) A person required to report information to the registry under this section may use, when completing reports required by this chapter, information submitted to any other public or private registry or required to be filed with federal, state, or local agencies. However, the state department may require additional, definitive information.
(c) Exchange of information between state department registries is authorized. The state department may use information from

another registry administered by the state department. Information used from other registries remains subject to the confidentiality restrictions on the other registries.
As added by P.L.180-1993, SEC.2. Amended by P.L.93-2001, SEC.6; P.L.17-2004, SEC.7.

IC 16-38-4-10
Confidentiality of information
Sec. 10. Except as provided in sections 11, 12, and 13 of this chapter, information that:
(1) is obtained under this chapter by the state department concerning individual patients; and
(2) is not otherwise a matter of public record;
is for the confidential use of the state department only.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-11
Access to confidential information for research
Sec. 11. The state department shall grant any person involved in a legitimate research activity access to confidential information concerning individual patients obtained by the state department under this chapter if:
(1) the person conducting the research provides written information about the purpose of the research project, the nature of the data to be collected and how the researcher intends to analyze it, the records the researcher wishes to review, and the safeguards the researcher will take to protect the identity of the patients whose records the researcher will be reviewing;
(2) the proposed safeguards are adequate to protect the identity of each patient whose records will be reviewed; and
(3) an agreement is executed between the state department and the researcher that specifies the terms of the researcher's use of the records and that prohibits the publication or release of the names of individual patients or any facts tending to lead to the identification of individual patients.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-12
Requests for additional information
Sec. 12. Researchers may, with the approval of the state department, use the names of individual patients when requesting additional information for research purposes. However, if a researcher requests additional information, the researcher must then obtain the individual patient's written consent by having the patient complete a release of confidential medical information form.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-13
Release of confidential information
Sec. 13. The state department may release confidential

information concerning individual patients to:
(1) the birth problems registry of another state; and
(2) physicians and local health officers for diagnostic and treatment purposes;
if the patient gives written consent by completing a release of confidential medical information form.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-14
Persons reporting to registry; immunity from liability for released information
Sec. 14. A person who reports information to the registry under this chapter is immune from any civil or criminal liability that might otherwise be imposed because of the release of what is otherwise confidential information.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-15
Epidemiological and environmental information; release permitted
Sec. 15. This chapter does not prevent the release to any interested person of epidemiological and environmental information that does not identify individual patients.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-16
Educational programs
Sec. 16. (a) The state department shall conduct intensive educational programs for health professionals and members of the public concerning the nature and purpose of the birth problems registry, the reporting and informational requirements, and the causes and detection of birth problems.
(b) The state department shall develop educational program materials appropriate for use in education concerning the transmission of HIV prenatally and neonatally. The state department shall promote the use of the educational program materials by health care providers that furnish prenatal health care services.
As added by P.L.180-1993, SEC.2. Amended by P.L.126-1995, SEC.3.

IC 16-38-4-16.5
Review of medical records
Sec. 16.5. To assure accurate, complete, and timely reporting of birth problems to the registry, the state department may review the medical records of an individual or entity required to report birth problems under this chapter.
As added by P.L.93-2001, SEC.7.

IC 16-38-4-17
Birth problems registry fund
Sec. 17. (a) The birth problems registry fund is established for the

purpose of carrying out this chapter. The fund shall be administered by the state department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) Money in the fund at the end of a particular fiscal year does not revert to the state general fund.
(d) The state department is not required to implement the provisions of this chapter regarding birth problems described in section 1(7) of this chapter until the state department receives the funding necessary for implementation.
As added by P.L.180-1993, SEC.2. Amended by P.L.93-2001, SEC.8.

IC 16-38-4-18
Reports by department
Sec. 18. The state department shall report to the legislative council and the governor each year before November 1, the following:
(1) The numbers and types of birth problems occurring in Indiana by county.
(2) The amount of use of the birth problems registry by researchers.
(3) Proposals for the prevention of birth problems occurring in Indiana.
A report under this section to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.180-1993, SEC.2. Amended by P.L.28-2004, SEC.139.

IC 16-38-4-19
Abolition of registry
Sec. 19. The registry is abolished July 1, 2017.
As added by P.L.180-1993, SEC.2. Amended by P.L.28-2004, SEC.140; P.L.193-2007, SEC.2.



CHAPTER 5. IMMUNIZATION DATA REGISTRY

IC 16-38-5-2
Provision of data; exemptions; forms; information on registry
Sec. 2. (a) A provider, a physician's designee, a pharmacist's designee, or a person approved by the state department may provide immunization data to the immunization data registry in a manner prescribed by the state department and for the purposes allowed under this chapter.
(b) An exemption from the immunization data registry shall be granted if:
(1) the patient; or
(2) the patient's parent or guardian, if the patient is less than eighteen (18) years of age;
has completed and filed a written immunization data exemption form with either the person who provides the immunization or the state department.
(c) The state department shall create and provide copies of immunization data exemption forms to:
(1) providers who are:
(A) licensed under IC 25; and
(B) authorized within the provider's scope of practice to administer immunizations; and
(2) individuals;
who request the form.
(d) The state department shall distribute, upon request, written

information to be disseminated to patients that describes the immunization data registry. The written information must include the following:
(1) That the provider may report immunization data to the immunization data registry.
(2) That the patient or the patient's parent or guardian, if the patient is less than eighteen (18) years of age, has a right to exempt disclosure of immunization data to the registry and may prevent disclosure by signing an immunization data exemption form.
(3) That the patient or the patient's parent or guardian, if the patient is less than eighteen (18) years of age, may have the individual's information removed from the immunization data registry.
(4) Instructions on how to have the information removed.
As added by P.L.231-1999, SEC.14. Amended by P.L.135-2003, SEC.2; P.L.161-2009, SEC.1; P.L.122-2012, SEC.6.

IC 16-38-5-3
Confidentiality of information; release of information to certain persons; data use agreement; release of statistics
Sec. 3. (a) Records maintained as part of the immunization data registry are confidential.
(b) The state department may release information from the immunization data registry to the individual or to the individual's parent or guardian if the individual is less than eighteen (18) years of age.
(c) Subject to subsection (d), the state department may release information in the immunization data registry concerning an individual to the following persons or entities:
(1) The immunization data registry of another state.
(2) A provider or a provider's designee.
(3) A local health department.
(4) An elementary or secondary school that is attended by the individual.
(5) A child care center that is licensed under IC 12-17.2-4 in which the individual is enrolled.
(6) The office of Medicaid policy and planning or a contractor of the office of Medicaid policy and planning.
(7) A child placing agency licensed under IC 31-27.
(8) A college or university (as defined in IC 21-7-13-10) that is attended by the individual.
(d) Before immunization data may be released to a person or an entity, the person or entity must enter into a data use agreement with the state department that provides that information that identifies a patient will not be released to any other person or entity without the written consent of the patient unless the release is to a person or entity described in subsection (c).
(e) The state department may release summary statistics regarding information in the immunization data registry to a person or entity

that has entered into a data use agreement with the state department.
As added by P.L.231-1999, SEC.14. Amended by P.L.135-2003, SEC.3; P.L.161-2009, SEC.2; P.L.122-2012, SEC.7.

IC 16-38-5-4
Immunity for providing data; penalty
Sec. 4. (a) An entity described in section 3(c) of this chapter, the state department, or an agent of the state department who in good faith provides or receives immunization information is immune from civil and criminal liability for the following:
(1) Providing information to the immunization data registry.
(2) Using the immunization data registry information to verify that a patient or child has received proper immunizations.
(3) Using the immunization data registry information to inform a patient or the child's parent or guardian:
(A) of the patient's or child's immunization status; or
(B) that an immunization is due according to recommended immunization schedules.
(b) A person who knowingly, intentionally, or recklessly discloses confidential information contained in the immunization data registry in violation of this chapter commits a Class A misdemeanor.
As added by P.L.135-2003, SEC.4. Amended by P.L.97-2004, SEC.66.



CHAPTER 6. CHRONIC DISEASE REGISTRY

IC 16-38-6-2
Establishing chronic disease registry
Sec. 2. The state department, with the cooperation of the office of Medicaid policy and planning, shall establish a chronic disease registry for the purpose of:
(1) recording chronic disease cases that are diagnosed or treated in Indiana; and
(2) compiling necessary and appropriate information determined by the state department concerning cases described in subdivision (1) in order to do the following:
(A) Conduct epidemiologic and environmental surveys of chronic disease and use appropriate preventive and control measures.
(B) Inform citizens regarding programs designed to manage chronic disease.
(C) Provide guidance to the office of Medicaid policy and planning to identify and develop cost and clinical measures for use in a program required by IC 12-15-12-19.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-3
Using information compiled by public or private entities for registry
Sec. 3. The state department shall use information compiled by a public or private entity to the greatest extent possible in the development of a statewide chronic disease registry under this chapter.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-4
Reporting confirmed cases of chronic disease; information used; Medicaid chronic disease data Sec. 4. (a) The following persons may report confirmed cases of chronic disease to the chronic disease registry:
(1) Physicians.
(2) Hospitals.
(3) Medical laboratories.
(4) Public and private third party payers.
(b) A person who reports information to the state chronic disease registry under this section may use:
(1) information submitted to any other public or private chronic disease registry; or
(2) information required to be filed with federal, state, or local agencies;
when completing a report under this chapter. However, the state department may require additional, definitive information.
(c) The office of Medicaid policy and planning shall provide data concerning services for chronic diseases reimbursed by the state Medicaid program to the chronic disease registry. The office shall work with the state department to identify the data available and to determine a means to transmit the information to assist the state department in data collection for the chronic disease registry.
As added by P.L.212-2003, SEC.3. Amended by P.L.13-2004, SEC.3.

IC 16-38-6-5
Confidential information
Sec. 5. Except as provided in sections 6, 7, and 8 of this chapter, information obtained by the state department under this chapter concerning chronic disease patients is confidential and may be used by the state department only for the purposes of this chapter.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-6
Access to confidential information
Sec. 6. The state department may grant a researcher access to confidential information obtained under this chapter concerning individual chronic disease patients if the researcher who is requesting additional information for research purposes or soliciting the patient's participation in a research project obtains the following:
(1) First, the oral or written consent of the patient's attending physician.
(2) Second, the patient's written consent by completing a confidential medical release form.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-7
Releasing confidential information
Sec. 7. The state department may release confidential information obtained under this chapter concerning individual chronic disease patients to the following:
(1) The chronic disease registry of another state if the following conditions are met: (A) The other state has entered into a reciprocal agreement with the state department.
(B) The reciprocal agreement under clause (A) states that information that identifies a patient will not be released to any other person without the written consent of the patient.
(2) Physicians and local health officers for diagnostic and treatment purposes if the following conditions are met:
(A) The patient's attending physician gives oral or written consent to the release of the information.
(B) The patient gives written consent by completing a confidential medical release form.
(3) The office of Medicaid policy and planning for purposes related to administering the state Medicaid plan.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-8
Immunity
Sec. 8. A person who reports information for the chronic disease registry under this chapter is immune from any civil or criminal liability that might otherwise be imposed because of the release of confidential information.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-9
Releasing epidemiological information
Sec. 9. This chapter does not prevent the release to any interested person of epidemiological information that does not identify a chronic disease patient.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-10
Rules
Sec. 10. The state department may adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.212-2003, SEC.3.






ARTICLE 39. HEALTH RECORDS

CHAPTER 0.1. APPLICATION



CHAPTER 1. RELEASE OF HEALTH RECORDS TO PATIENT AND AUTHORIZED PERSONS

IC 16-39-1-3
Persons entitled to request records
Sec. 3. (a) Health records may be requested by a competent patient if the patient is:
(1) emancipated and less than eighteen (18) years of age; or
(2) at least eighteen (18) years of age.
(b) If a patient is incompetent, the request for health records may be made by the parent, guardian, or custodian of the patient.
(c) Health records of a deceased patient may be requested by a coroner under IC 36-2-14-21 or by the personal representative of the patient's estate. If the deceased does not have a personal representative, the spouse of the deceased patient may make a request. If there is no spouse:
(1) a child of the deceased patient; or
(2) the parent, guardian, or custodian of the child if the child is incompetent;
may make a request.
As added by P.L.2-1993, SEC.22. Amended by P.L.28-2002, SEC.1.

IC 16-39-1-4
Patient's written consent for release of records; contents
Sec. 4. Except as provided in IC 16-39-5, a patient's written consent for release of the patient's health record must include the following:
(1) The name and address of the patient.
(2) The name of the person requested to release the patient's record.
(3) The name of the person or provider to whom the patient's health record is to be released.
(4) The purpose of the release.
(5) A description of the information to be released from the health record.
(6) The signature of the patient, or the signature of the patient's legal representative if the patient is incompetent.
(7) The date on which the consent is signed.
(8) A statement that the consent is subject to revocation at any time, except to the extent that action has been taken in reliance on the consent.
(9) The date, event, or condition on which the consent will expire if not previously revoked. As added by P.L.2-1993, SEC.22.

IC 16-39-1-5
Withholding requested information
Sec. 5. If a provider who is a health care professional reasonably determines that the information requested under section 1 of this chapter is:
(1) detrimental to the physical or mental health of the patient; or
(2) likely to cause the patient to harm the patient or another;
the provider may withhold the information from the patient.
As added by P.L.2-1993, SEC.22.

IC 16-39-1-6
Inpatient requests
Sec. 6. This chapter does not authorize a patient to obtain a copy of the patient's health records while the patient is an inpatient of a hospital, health facility, or facility licensed under IC 12-24 or IC 12-29. However, if the inpatient is:
(1) unemancipated and less than eighteen (18) years of age, a parent, guardian, or next of kin (if the patient does not have a parent or guardian) is entitled to obtain a copy of the health records of the inpatient;
(2) incompetent to request the patient's own health records, a spouse, parent, guardian, or next of kin (if the patient does not have a parent, spouse, or guardian) is entitled to obtain a copy of the health records of the inpatient; or
(3) competent, a spouse, parent or next of kin (if the patient does not have a parent or spouse) is entitled to obtain a copy of the health records of the inpatient if the inpatient requests that the records be released.
As added by P.L.2-1993, SEC.22.

IC 16-39-1-7
Child's health records; access to custodial and noncustodial parents
Sec. 7. (a) Except as provided in subsection (b), a custodial parent and a noncustodial parent of a child have equal access to the parents' child's health records.
(b) A provider may not allow a noncustodial parent access to the child's health records if:
(1) a court has issued an order that limits the noncustodial parent's access to the child's health records; and
(2) the provider has received a copy of the court order or has actual knowledge of the court order.
(c) If a provider incurs additional expense by allowing a parent equal access to health records under this section, the provider may require the parent requesting the equal access to pay a fee to cover the cost of the additional expense.
As added by P.L.2-1993, SEC.22.
IC 16-39-1-8
Copying fees
Sec. 8. Except as provided in section 2 of this chapter, IC 16-39-9 governs the fees that may be charged for making and providing copies of records under this chapter.
As added by P.L.102-1994, SEC.2.

IC 16-39-1-9
Alcohol and drug abuse records
Sec. 9. Alcohol and drug abuse records described in 42 U.S.C. 290dd-3 and 42 U.S.C. 290ee-3 may not be disclosed unless authorized in accordance with 42 U.S.C. 290dd-3 and 42 U.S.C. 290ee-3.
As added by P.L.4-1997, SEC.3.



CHAPTER 2. RELEASE OF MENTAL HEALTH RECORDS TO PATIENT AND AUTHORIZED PERSONS

IC 16-39-2-2
Maintenance of records by provider; contents; dominion; time limits
Sec. 2. A record for each patient receiving mental health services shall be maintained by the provider. The mental health record must contain the information that the division of mental health and addiction, the division of disability and rehabilitative services, or the state department requires by rule. The provider is:
(1) the owner of the mental health record;
(2) responsible for the record's safekeeping; and
(3) entitled to retain possession of the record.
The information contained in the mental health record belongs to the patient involved as well as to the provider. The provider shall maintain the original mental health record or a microfilm of the mental health record for at least seven (7) years.
As added by P.L.2-1993, SEC.22. Amended by P.L.40-1994, SEC.67; P.L.4-1997, SEC.4; P.L.215-2001, SEC.84; P.L.141-2006, SEC.90.

IC 16-39-2-3
Confidentiality
Sec. 3. A patient's mental health record is confidential and shall be disclosed only with the consent of the patient unless otherwise provided in the following:
(1) This chapter.
(2) IC 16-39-3.
(3) IC 16-39-4.
(4) IC 16-39-5-3.
As added by P.L.2-1993, SEC.22.

IC 16-39-2-4
Patient access; restrictions; appeal
Sec. 4. A patient is entitled to inspect and copy the patient's own mental health record. However, if the provider that is responsible for the patient's mental health records determines for good medical cause, upon the advice of a physician, that the information requested under this section is detrimental to the physical or mental health of the patient, or is likely to cause the patient to harm the patient or another person, the provider may withhold the information from the patient. If the provider is a state institution or agency, the patient may appeal the provider's refusal to permit the patient to inspect and copy the patient's own record under IC 4-21.5. As added by P.L.2-1993, SEC.22.

IC 16-39-2-5
Access to patient's designee or legal representative; written request
Sec. 5. (a) This section applies to private and public treating providers.
(b) Upon a patient's written request and reasonable notice, a patient's mental health record shall be made available for inspection and copying by the provider at any time to an individual or organization designated by the patient or to the patient's legal representative.
(c) A patient's written request for the release of the patient's mental health record under this section must include the following:
(1) The name of the patient.
(2) The name of the person requested to release the patient's mental health record.
(3) The name of the person, provider, or organization to whom the patient's mental health record is to be released.
(4) The purpose of the release.
(5) A description of the information to be released from the mental health record.
(6) The signature of the patient.
(7) The date the request is signed.
(8) A statement that the patient's consent to release of mental health records is subject to revocation at any time, except to the extent that action has been taken in reliance on the patient's consent.
(9) The date, event, or condition on which the patient's consent to release of mental health records will expire if not previously revoked.
(d) Unless otherwise specified in a written request under this section, a request for release of records is valid for one hundred eighty (180) days after the date the request is made.
(e) A request for release of records under this section may be revoked by the patient at any time, except to the extent that action has been taken in reliance on the consent.
(f) Mental health records requested by the patient to be released under this section may be released by the provider receiving the request, regardless of whether the patient is still receiving services from the provider.
As added by P.L.2-1993, SEC.22. Amended by P.L.4-1997, SEC.5.

IC 16-39-2-6
Disclosure without patient's consent; interpretation of records; immunities
Sec. 6. (a) Without the consent of the patient, the patient's mental health record may only be disclosed as follows:
(1) To individuals who meet the following conditions:
(A) Are employed by:
(i) the provider at the same facility or agency; (ii) a managed care provider (as defined in IC 12-7-2-127(b)); or
(iii) a health care provider or mental health care provider, if the mental health records are needed to provide health care or mental health services to the patient.
(B) Are involved in the planning, provision, and monitoring of services.
(2) To the extent necessary to obtain payment for services rendered or other benefits to which the patient may be entitled, as provided in IC 16-39-5-3.
(3) To the patient's court appointed counsel and to the Indiana protection and advocacy services commission.
(4) For research conducted in accordance with IC 16-39-5-3 and the rules of the division of mental health and addiction, the rules of the division of disability and rehabilitative services, or the rules of the provider.
(5) To the division of mental health and addiction for the purpose of data collection, research, and monitoring managed care providers (as defined in IC 12-7-2-127(b)) who are operating under a contract with the division of mental health and addiction.
(6) To the extent necessary to make reports or give testimony required by the statutes pertaining to admissions, transfers, discharges, and guardianship proceedings.
(7) To a law enforcement agency if any of the following conditions are met:
(A) A patient escapes from a facility to which the patient is committed under IC 12-26.
(B) The superintendent of the facility determines that failure to provide the information may result in bodily harm to the patient or another individual.
(C) A patient commits or threatens to commit a crime on facility premises or against facility personnel.
(D) A patient is in the custody of a law enforcement officer or agency for any reason and:
(i) the information to be released is limited to medications currently prescribed for the patient or to the patient's history of adverse medication reactions; and
(ii) the provider determines that the release of the medication information will assist in protecting the health, safety, or welfare of the patient.
Mental health records released under this clause must be maintained in confidence by the law enforcement agency receiving them.
(8) To a coroner or medical examiner, in the performance of the individual's duties.
(9) To a school in which the patient is enrolled if the superintendent of the facility determines that the information will assist the school in meeting educational needs of a person with a disability under 20 U.S.C. 1400 et seq. (10) To the extent necessary to satisfy reporting requirements under the following statutes:
(A) IC 12-10-3-10.
(B) IC 12-24-17-5.
(C) IC 16-41-2-3.
(D) IC 31-25-3-2.
(E) IC 31-33-5-4.
(F) IC 34-30-16-2.
(G) IC 35-46-1-13.
(11) To the extent necessary to satisfy release of information requirements under the following statutes:
(A) IC 12-24-11-2.
(B) IC 12-24-12-3, IC 12-24-12-4, and IC 12-24-12-6.
(C) IC 12-26-11.
(12) To another health care provider in a health care emergency.
(13) For legitimate business purposes as described in IC 16-39-5-3.
(14) Under a court order under IC 16-39-3.
(15) With respect to records from a mental health or developmental disability facility, to the United States Secret Service if the following conditions are met:
(A) The request does not apply to alcohol or drug abuse records described in 42 U.S.C. 290dd-2 unless authorized by a court order under 42 U.S.C. 290dd-2(b)(2)(c).
(B) The request relates to the United States Secret Service's protective responsibility and investigative authority under 18 U.S.C. 3056, 18 U.S.C. 871, or 18 U.S.C. 879.
(C) The request specifies an individual patient.
(D) The director or superintendent of the facility determines that disclosure of the mental health record may be necessary to protect a person under the protection of the United States Secret Service from serious bodily injury or death.
(E) The United States Secret Service agrees to only use the mental health record information for investigative purposes and not disclose the information publicly.
(F) The mental health record information disclosed to the United States Secret Service includes only:
(i) the patient's name, age, and address;
(ii) the date of the patient's admission to or discharge from the facility; and
(iii) any information that indicates whether or not the patient has a history of violence or presents a danger to the person under protection.
(16) To the statewide waiver ombudsman established under IC 12-11-13, in the performance of the ombudsman's duties.
(b) After information is disclosed under subsection (a)(15) and if the patient is evaluated to be dangerous, the records shall be interpreted in consultation with a licensed mental health professional on the staff of the United States Secret Service.
(c) A person who discloses information under subsection (a)(7) or

(a)(15) in good faith is immune from civil and criminal liability.
As added by P.L.2-1993, SEC.22. Amended by P.L.23-1993, SEC.77; P.L.40-1994, SEC.68; P.L.6-1995, SEC.37; P.L.149-1996, SEC.1; P.L.1-1997, SEC.95; P.L.4-1997, SEC.6; P.L.111-1997, SEC.8; P.L.253-1997(ss), SEC.20; P.L.1-1998, SEC.120; P.L.1-1999, SEC.46; P.L.272-1999, SEC.53; P.L.215-2001, SEC.85; P.L.141-2006, SEC.91; P.L.145-2006, SEC.141; P.L.1-2007, SEC.136.

IC 16-39-2-7
Discovery or admissibility without patient's consent
Sec. 7. Except as provided in section 8 of this chapter, the mental health record is not discoverable or admissible in any legal proceeding without the consent of the patient.
As added by P.L.2-1993, SEC.22.

IC 16-39-2-8
Court ordered release
Sec. 8. The court may order the release of the patient's mental health record without the patient's consent upon the showing of good cause following a hearing under IC 16-39-3 or in a proceeding under IC 31-30 through IC 31-40 following a hearing held under the Indiana Rules of Trial Procedure.
As added by P.L.2-1993, SEC.22. Amended by P.L.1-1997, SEC.96.

IC 16-39-2-9
Exercise of patient's rights by others; equal access to records; fees
Sec. 9. (a) For the purposes of this chapter, the following persons are entitled to exercise the patient's rights on the patient's behalf:
(1) If the patient is a minor, the parent, guardian, or other court appointed representative of the patient.
(2) If the provider determines that the patient is incapable of giving or withholding consent, the patient's guardian, a court appointed representative of the patient, a person possessing a health care power of attorney for the patient, or the patient's health care representative.
(b) A custodial parent and a noncustodial parent of a child have equal access to the child's mental health records unless:
(1) a court has issued an order that limits the noncustodial parent's access to the child's mental health records; and
(2) the provider has received a copy of the court order or has actual knowledge of the court order.
If the provider incurs an additional expense by allowing a parent equal access to a child's mental health records, the provider may require the parent requesting the equal access to pay a fee under IC 16-39-9 to cover the cost of the additional expense.
As added by P.L.2-1993, SEC.22. Amended by P.L.4-1997, SEC.7.

IC 16-39-2-10
Decedents' records; consent to release Sec. 10. For the purposes of this chapter, consent to the release of a deceased patient's record may be given by the personal representative of the patient's estate. If there is no appointment of a personal representative, consent may be given by:
(1) the patient's spouse; or
(2) if there is no spouse, any responsible member of the patient's family, including a parent, guardian, or custodian of the deceased patient's minor child.
As added by P.L.2-1993, SEC.22. Amended by P.L.4-1997, SEC.8.

IC 16-39-2-11
Copying fees
Sec. 11. IC 16-39-9 governs the fees that may be charged for making and providing copies of records under this chapter.
As added by P.L.2-1993, SEC.22. Amended by P.L.102-1994, SEC.3.

IC 16-39-2-12
Application to other mental health records laws
Sec. 12. This chapter does not prohibit the application to mental health records of any law concerning health records that is not addressed by this chapter.
As added by P.L.4-1997, SEC.9.



CHAPTER 3. RELEASE OF MENTAL HEALTH RECORDS IN INVESTIGATIONS AND LEGAL PROCEEDINGS

IC 16-39-3-2
Repealed
(Repealed by P.L.4-1997, SEC.14.)

IC 16-39-3-3
Petition for release of patient's records
Sec. 3. A person:
(1) seeking access to a patient's mental health record without the patient's written consent in an investigation or prosecution resulting from a report filed under IC 16-39-2-6(10); or
(2) who has filed or is a party to a legal proceeding and who seeks access to a patient's mental health record without the patient's written consent;
may file a petition in a circuit or superior court requesting a release of the patient's mental health record.
As added by P.L.2-1993, SEC.22. Amended by P.L.108-1996, SEC.5.

IC 16-39-3-4
Notice of hearing
Sec. 4. Except as provided in section 8 of this chapter, notice of a hearing to be conducted under this chapter shall be served at least fifteen (15) days in advance on the following:
(1) The patient.
(2) The guardian, guardian ad litem or court appointed special advocate appointed for a minor, parent, or custodian of a patient who is incompetent.
(3) The provider that maintains the record or the attorney general if the provider is a state institution.
As added by P.L.2-1993, SEC.22.

IC 16-39-3-5
Right to counsel
Sec. 5. If a patient has an attorney, the patient has the right to have an attorney present at a hearing conducted under this chapter. The notice served under section 4 of this chapter must state the patient's right to have an attorney present if the patient has an attorney. If the patient is under an inpatient commitment to a mental health facility at the time a petition under section 3 of this chapter is filed and the patient is unable to afford an attorney, the court shall appoint an attorney for the patient.
As added by P.L.2-1993, SEC.22.
IC 16-39-3-6
Confidential hearing record
Sec. 6. A hearing under this chapter shall be conducted in a manner that preserves the confidentiality of the record of the hearing.
As added by P.L.2-1993, SEC.22.

IC 16-39-3-7
Release of records; necessary findings
Sec. 7. At the conclusion of the hearing, the court may order the release of the patient's mental health record if the court finds by a preponderance of the evidence that:
(1) other reasonable methods of obtaining the information are not available or would not be effective; and
(2) the need for disclosure outweighs the potential harm to the patient. In weighing the potential harm to the patient, the court shall consider the impact of disclosure on the provider-patient privilege and the patient's rehabilitative process.
As added by P.L.2-1993, SEC.22.

IC 16-39-3-8
Child in need of services; petition for emergency hearing on request for records of parent, guardian, or custodian
Sec. 8. If an emergency exists in which a child is alleged to be a child in need of services under IC 31-34-1 and the department of child services seeks access to the mental health records of the parent, guardian, or custodian of the child as a part of a preliminary inquiry under IC 31-34-7, the department of child services may file a verified petition, which sets forth the facts the department of child services alleges constitute an emergency, seeking an emergency hearing under this section. A request for access to a patient's mental health record under this section shall be heard by the juvenile court having jurisdiction under IC 31-30 through IC 31-40. Notice of a hearing to be conducted under this section shall be served not later than twenty-four (24) hours before the hearing to all persons entitled to receive notice under section 4 of this chapter. If actual notice cannot be given, the department of child services shall file with the court an affidavit stating that verbal notice or written notice left at the last known address of the respondent was attempted not less than twenty-four (24) hours before the hearing. A hearing under this section shall be held not later than forty-eight (48) hours after the petition for an emergency hearing is filed. The juvenile court shall enter written findings concerning the release or denial of the release of the mental health records of the parent, guardian, or custodian. The juvenile court shall order the release of the mental health records if the court finds the following by a preponderance of the evidence:
(1) Other reasonable methods of obtaining the information sought are not available or would not be effective.
(2) The need for disclosure in the best interests of the child outweighs the potential harm to the patient caused by a necessary disclosure. In weighing the potential harm to the

patient, the juvenile court shall consider the impact of disclosure on the provider-patient relationship and the patient's rehabilitative process.
As added by P.L.2-1993, SEC.22. Amended by P.L.4-1993, SEC.245; P.L.5-1993, SEC.258; P.L.1-1997, SEC.97; P.L.146-2008, SEC.448.

IC 16-39-3-9
Court order authorizing release of records; requisites
Sec. 9. A court order authorizing release of a patient's mental health record under this chapter must do the following:
(1) Limit disclosure to those parts of the patient's record that are essential to fulfill the objective of the order.
(2) Limit disclosure to those persons whose need for information is the basis of the order.
(3) Include other measures necessary to limit disclosure for the protection of the patient, the provider-patient privilege, and the rehabilitative process.
As added by P.L.2-1993, SEC.22.

IC 16-39-3-10
Admission of record or related testimony in evidence; confidentiality
Sec. 10. If a patient's mental health record or testimony related to a patient's mental health is offered or admitted into evidence in a legal proceeding, the court shall maintain the record or transcript of the testimony as a confidential court record. The record or transcript may not be used in any other proceeding or for any other purpose.
As added by P.L.2-1993, SEC.22.

IC 16-39-3-11
Proceedings under IC 31-6; exception
Sec. 11. Except as provided in section 8 of this chapter:
(1) this chapter;
(2) the hearing process described in this chapter; and
(3) the standards described in this chapter;
do not apply to proceedings under IC 31-30 through IC 31-40. A proceeding for access to a patient's mental health records under IC 31-30 through IC 31-40 is subject to the Indiana Rules of Trial Procedure.
As added by P.L.2-1993, SEC.22. Amended by P.L.1-1997, SEC.98.

IC 16-39-3-12
Copying fees
Sec. 12. IC 16-39-9 governs the fees that may be charged for making and providing copies of records under this chapter.
As added by P.L.102-1994, SEC.4.

IC 16-39-3-13
Application to other mental health records laws
Sec. 13. This chapter does not prohibit the application to mental

health records of any law concerning health records that is not addressed by this chapter.
As added by P.L.4-1997, SEC.10.



CHAPTER 4. PROVISION OF MENTAL HEALTH INFORMATION

IC 16-39-4-2
"Primary caregiver" defined; written request from relative or guardian for information
Sec. 2. (a) As used in this section, "primary caregiver" means an individual who provides for the physical, emotional, and social needs of another individual who cannot provide for the other individual's own needs.
(b) Upon the written request of a patient's:
(1) spouse;
(2) parent if:
(A) the patient does not have a spouse; or
(B) the parent is the primary caregiver to the patient;
(3) adult child if the patient has neither a spouse nor a parent;
(4) sibling if the patient has neither a spouse, a parent, nor an adult child; or
(5) guardian, guardian ad litem, or court appointed special guardian;
who is involved in the planning, provision, and monitoring of mental health services delivered to the patient and the written consent of the treating physician for the patient, the provider shall provide the individual described in subdivision (1), (2), (3), (4), or (5) with the information described in section 3 of this chapter.
As added by P.L.2-1993, SEC.22. Amended by P.L.189-1995, SEC.2.

IC 16-39-4-3
Summary response from provider
Sec. 3. If a provider has received a written request under section 2 of this chapter, the provider shall provide the individual who made the request with the following information:
(1) A summary of the patient's diagnosis.
(2) A summary of the information required to be given to the patient under IC 12-27-6-2 and IC 12-27-6-3.
(3) The types of medication that have been prescribed for the patient.
(4) A summary of the patient's prognosis.
As added by P.L.2-1993, SEC.22.

IC 16-39-4-4
Copying fees
Sec. 4. IC 16-39-9 governs the fees that may be charged for making and providing copies of records under this chapter. As added by P.L.2-1993, SEC.22. Amended by P.L.102-1994, SEC.5.

IC 16-39-4-5
Information subject to disclosure; exempt institutions; failure of patient to authorize release of information
Sec. 5. (a) This section does not apply to the following:
(1) An institution licensed under IC 12-25.
(2) A hospital licensed under IC 16-21.
(3) A treatment facility certified under IC 12-23-1-6.
(4) A state institution listed under IC 12-24-1.
(b) This section applies only to a patient's mental health records.
(c) A patient, or the patient's legal representative if the patient is incompetent, who consents in writing to the release of information to an insurer that has issued a policy of accident and sickness insurance (as defined in IC 27-8-5-1) covering the patient, authorizes the provider to disclose the following information to the insurer:
(1) The patient's name and the policy or contract number.
(2) The date the patient was admitted to a treatment facility or the date the patient began receiving mental health, mental retardation, or substance abuse (as defined in IC 27-8-5-15.5) services.
(3) The date of the beginning of the patient's illness.
(4) The date the patient was discharged from the treatment facility or the date the services were terminated, if known.
(5) The diagnosis for the patient with concise information substantiating the diagnosis.
(6) A brief description of the services provided to the patient, including the type of therapy used, medications ordered and administered, the total number of hours spent in individual, group, or family treatment, recreational therapy, or rehabilitation activities.
(7) The patient's status as either an inpatient or outpatient.
(8) The patient's relationship to the policyholder or contract subscriber.
(9) The patient's prognosis and plan of treatment.
An insurer's request for the release of additional mental health information relating to subdivisions (1) through (9) does not require a further release in order for the provider to submit the additional information to the insurer. The provider may release to the insurer mental health information in addition to that reasonably related to subdivisions (1) through (9) if an additional written consent is obtained from the patient or the patient's representative authorizing the release of all information necessary for the insurer to adjudicate a claim made by the patient or the patient's representative. If such a release is obtained, no further releases are required in order for the provider to submit additional information in response to subsequent requests for information by the insurer to complete its review of the claim.
(d) Nothing in this section removes the obligation of a patient to pay for services if the patient's failure to authorize the release of

information under this section results in the limitation or denial of insurance benefits.
As added by P.L.102-1994, SEC.6.

IC 16-39-4-6
Application to other mental health records laws
Sec. 6. This chapter does not prohibit the application to mental health records of any law concerning health records that is not addressed by this chapter.
As added by P.L.4-1997, SEC.11.



CHAPTER 5. RELEASE OF HEALTH RECORDS TO THIRD PARTIES AND FOR LEGITIMATE BUSINESS PURPOSES

IC 16-39-5-2
Patient's written consent to insurer to obtain records or medical information
Sec. 2. (a) Except as provided in IC 16-39-2, IC 16-39-3, IC 16-39-4, and subsection (d), this article does not prohibit an accident and sickness insurance company (as defined in IC 27-8-5-1) from obtaining health records or medical information with a written consent executed at the time of receiving an application for insurance or at any other time. Such consent may be used at any time for legitimate accident and sickness insurance purposes.
(b) A written consent to obtain health records or medical information obtained at the time of application by an insurance company making any of the types of insurance not defined in IC 27-8-5 may be used for any legitimate insurance purposes for up to two (2) years from the date the contract is issued. A written consent obtained at any other time by an insurance company not defined in IC 27-8-5 may be used for up to one (1) year after the date the consent was signed. A copy of all health records or medical information obtained by an insurance company, other than a life insurance company (as defined in IC 27-1-2-3(s)), by means of the written consent of the patient under this subsection shall be furnished to the patient by the insurance company upon the written request of the patient.
(c) Consents obtained by any insurance company need only contain the following:
(1) Name of the insured.
(2) Date the consent is granted.
(3) Name of the company to which consent is given to receive information.
(4) General nature of the information that may be secured by use of the consent.
(d) Except as provided in subsection (e), an insurance company other than a life insurance company (as defined in IC 27-1-2-3(s)) may not obtain the results of any genetic screening or testing (as defined in IC 27-8-26-2) without a separate written consent by an individual at the time of application for insurance or at any other time. The form on which an individual indicates written consent must: (1) indicate in at least 10 point boldface type that the individual need not consent to releasing the results of any genetic testing or screening; and
(2) be approved by the commissioner before use.
(e) An insurance company other than a life insurance company (as defined in IC 27-1-2-3(s)) is not liable if the insurance company:
(1) inadvertently receives the results of any genetic testing or screening (as defined in IC 27-8-26-2); and
(2) has not obtained a separate written consent as required under subsection (d).
An insurance company that inadvertently receives testing or screening results may not use the genetic testing or screening results in violation of IC 27-8-26.
As added by P.L.2-1993, SEC.22. Amended by P.L.1-1994, SEC.89; P.L.150-1997, SEC.1.

IC 16-39-5-3
Provider's use of records; confidentiality; violations
Sec. 3. (a) As used in this section,"association" refers to an Indiana hospital trade association founded in 1921.
(b) As used in this section, "data aggregation" means a combination of information obtained from the health records of a provider with information obtained from the health records of one (1) or more other providers to permit data analysis that relates to the health care operations of the providers.
(c) Except as provided in IC 16-39-4-5, the original health record of the patient is the property of the provider and as such may be used by the provider without specific written authorization for legitimate business purposes, including the following:
(1) Submission of claims for payment from third parties.
(2) Collection of accounts.
(3) Litigation defense.
(4) Quality assurance.
(5) Peer review.
(6) Scientific, statistical, and educational purposes.
(d) In use under subsection (c), the provider shall at all times protect the confidentiality of the health record and may disclose the identity of the patient only when disclosure is essential to the provider's business use or to quality assurance and peer review.
(e) A provider may disclose a health record to another provider or to a nonprofit medical research organization to be used in connection with a joint scientific, statistical, or educational project. Each party that receives information from a health record in connection with the joint project shall protect the confidentiality of the health record and may not disclose the patient's identity except as allowed under this article.
(f) A provider may disclose a health record or information obtained from a health record to the association for use in connection with a data aggregation project undertaken by the association. However, the provider may disclose the identity of a patient to the

association only when the disclosure is essential to the project. The association may disclose the information it receives from a provider under this subsection to the state department to be used in connection with a public health activity or data aggregation of inpatient and outpatient discharge information submitted under IC 16-21-6-6. The information disclosed by:
(1) a provider to the association; or
(2) the association to the state department;
under this subsection is confidential.
(g) Information contained in final results obtained by the state department for a public health activity that:
(1) is based on information disclosed under subsection (f); and
(2) identifies or could be used to determine the identity of a patient;
is confidential. All other information contained in the final results is not confidential.
(h) Information that is:
(1) advisory or deliberative material of a speculative nature; or
(2) an expression of opinion;
including preliminary reports produced in connection with a public health activity using information disclosed under subsection (f), is confidential and may only be disclosed by the state department to the association and to the provider who disclosed the information to the association.
(i) The association shall, upon the request of a provider that contracts with the association to perform data aggregation, make available information contained in the final results of data aggregation activities performed by the association in compliance with subsection (f).
(j) A person who recklessly violates or fails to comply with subsections (e) through (h) commits a Class C infraction. Each day a violation continues constitutes a separate offense.
(k) This chapter does not do any of the following:
(1) Repeal, modify, or amend any statute requiring or authorizing the disclosure of information about any person.
(2) Prevent disclosure or confirmation of information about patients involved in incidents that are reported or required to be reported to governmental agencies and not required to be kept confidential by the governmental agencies.
As added by P.L.2-1993, SEC.22. Amended by P.L.102-1994, SEC.7; P.L.103-1994, SEC.1; P.L.2-1995, SEC.73; P.L.231-1999, SEC.15; P.L.44-2002, SEC.5; P.L.78-2004, SEC.23.

IC 16-39-5-4
Copying fees
Sec. 4. IC 16-39-9 governs the fees that may be charged for making and providing copies of records under this chapter.
As added by P.L.102-1994, SEC.8.



CHAPTER 6. ACCESS TO HOSPITAL RECORDS BY HOSPITAL MEDICAL STAFF COMMITTEES

IC 16-39-6-2
Right of hospital to provide records to medical staff committee
Sec. 2. To carry out the purposes described in section 1 of this chapter, a hospital or agents or employees of the hospital may provide medical records or other information concerning the condition or treatment of a hospital patient to a hospital medical staff committee.
As added by P.L.2-1993, SEC.22.

IC 16-39-6-3
Confidentiality; production on court order
Sec. 3. (a) Except as provided in subsection (b):
(1) records or other information furnished a hospital medical staff committee under this chapter concerning the care and treatment of a hospital patient;
(2) proceedings of a hospital medical staff committee; and
(3) other records or reports of a hospital medical staff committee;
are confidential.
(b) The confidential records and proceedings described in subsection (a) may be produced on court order in a cause in which the records and proceedings are relevant or material.
As added by P.L.2-1993, SEC.22.

IC 16-39-6-4
Use or publication of obtained information; restrictions
Sec. 4. A hospital medical staff committee shall use or publish information the committee obtains from records or other information submitted to the committee concerning the care or treatment of a patient only as follows:
(1) To evaluate matters of medical care, therapy, and treatment.
(2) For research and statistical purposes. As added by P.L.2-1993, SEC.22.

IC 16-39-6-5
Protection of patient's identity
Sec. 5. (a) The members, agents, or employees of a hospital medical staff committee may not disclose the identity of any patient whose records have been studied in a report or publication of the committee.
(b) The members, agents, and employees of the medical staff committee shall protect the identity of a patient whose condition or treatment has been studied and may not disclose or reveal the identity of any patient.
As added by P.L.2-1993, SEC.22.



CHAPTER 7. MAINTENANCE OF HEALTH RECORDS, X-RAYS, AND OTHER TESTS

IC 16-39-7-2
Maintenance of x-rays by providers; mammograms; violations; civil liability
Sec. 2. (a) This section does not apply to original mammograms, which are governed by section 3 of this chapter.
(b) As used in this section, "x-ray film" includes a microfilm copy of the x-ray film.
(c) A provider shall maintain a patient's x-ray film for at least five (5) years.
(d) At the time an x-ray film is taken, the provider shall do one (1) of the following:
(1) Inform the patient in writing of the following:
(A) The patient's x-ray film will be kept on file by the

provider for at least five (5) years.
(B) If the patient would like a copy of the x-ray film during that period, the provider will provide the patient with a copy of the x-ray film at the actual cost to the provider, as provided in IC 16-39-1-2.
(2) Have posted conspicuously in the x-ray examination area a sign informing patients of the following:
(A) All x-ray films will be kept on file by a provider for at least five (5) years.
(B) On request during that time, the provider will provide the patient a copy of the patient's x-ray film at the actual cost to the provider.
(e) A provider is immune from civil liability for destroying or otherwise failing to maintain an x-ray film in violation of this section if the destruction or failure to maintain the x-ray film is inadvertent and not done in bad faith. However, this subsection does not prevent the imposition of disciplinary sanctions against the provider, as described in subsection (f).
(f) A provider who violates this section commits an offense for which a board may impose disciplinary sanctions against the provider under the statute that governs the provider's licensure, registration, or certification under this title or IC 25.
As added by P.L.2-1993, SEC.22. Amended by P.L.86-2001, SEC.1.

IC 16-39-7-3
Original mammogram films; maintenance; transfer
Sec. 3. (a) Except as provided in subsection (b), a provider shall maintain a patient's original mammogram films and reports concerning the mammogram films in a permanent medical record of the patient for not less than:
(1) five (5) years; or
(2) if the provider performs no additional mammograms of the patient, ten (10) years;
after the date the original mammogram films were taken.
(b) Upon request by or on behalf of a patient, a provider shall permanently or temporarily transfer a patient's original mammogram films and copies of any reports concerning the mammogram films to:
(1) a medical institution;
(2) a physician or other health care provider of the patient; or
(3) the patient.
(c) Any fee charged to a patient for providing mammogram films and copies of reports under subsection (b) may not exceed the provider's actual cost in providing the films and reports.
(d) At the time a mammogram is taken, the provider shall inform the patient in writing of:
(1) the length of time that the patient's original mammogram films will be maintained; and
(2) the procedure for obtaining the original mammogram films and copies of reports concerning the mammogram films as described in subsection (b). (e) A provider is immune from civil liability for destroying or otherwise failing to maintain a patient's original mammogram films or reports concerning the mammogram films in violation of this section if the destruction or failure to maintain the original mammogram films or reports is inadvertent and not done in bad faith. However, this subsection does not prevent the imposition of disciplinary sanctions against the provider, as described in subsection (f).
(f) A provider who violates this section commits an offense for which a board may impose disciplinary sanctions against the provider under the statute that governs the provider's licensure, registration, or certification under this title or IC 25.
(g) Upon receiving written notice of a change in federal regulations regarding the maintenance and storage of x-ray film taken as a supplemental medical diagnostic tool to mammography, the state department shall make reasonable attempts to promptly notify all x-ray facilities providing mammographic x-ray services regarding the change.
As added by P.L.86-2001, SEC.2.



CHAPTER 7.1. AUTOPSY RECORDS

IC 16-39-7.1-1.5
"Training or educational purposes"
Sec. 1.5. As used in this chapter, "training or educational purposes" means for the purpose of:
(1) teaching or giving lectures to:
(A) medical students;
(B) physicians;
(C) coroners;
(D) law enforcement personnel;
(E) public safety personnel;
(F) attorneys; or
(G) an individual who relies upon information or records regulated under this chapter in the course of the individual's profession or occupation;
(2) publication in professional medical:
(A) books; or
(B) periodicals; or
(3) use in:
(A) training videos; or
(B) computer programs.
As added by P.L.179-2003, SEC.2.

IC 16-39-7.1-2
Confidentiality of records
Sec. 2. Except as provided in section 3 of this chapter, a photograph, a video recording, or an audio recording of an autopsy in the custody of a physician is confidential.
As added by P.L.271-2001, SEC.3.

IC 16-39-7.1-3
Access to records; confidentiality
Sec. 3. (a) A surviving spouse may:
(1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of the deceased spouse's autopsy. If there is no surviving spouse, the surviving parents shall have access to the records under this subsection. If there is no surviving spouse or parent, an adult child shall have access to the records.
(b) Upon making a written request, a unit (as defined in IC 36-1-2-23), the state, an agency of the state, the federal government, or an agency of the federal government, while in performance of their official duty, may: (1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of an autopsy. Unless otherwise required in the performance of their duties, the identity of the deceased must remain confidential.
(c) The physician having custody of a photograph, a video recording, or an audio recording of an autopsy may use or allow the use of the photograph, video recording, or audio recording of the autopsy for case consultation with a pathologist or forensic scientist. The physician having custody of a photograph, a video recording, or an audio recording of an autopsy may also use or allow the use of the photograph, video recording, or audio recording of the autopsy for training or educational purposes if all information that identifies the individual on whom the autopsy was performed is masked or removed from the photograph, video recording, or audio recording. For purposes of this subsection, information that identifies an individual consists of:
(1) the name;
(2) the address;
(3) the Social Security number;
(4) a full view of the face; or
(5) identifying marks on the body that are unrelated to the educational purpose of the information or to the medical condition or the medical status;
of the deceased individual. A physician who allows the use of autopsy information under this subsection has a duty to disclose to each person to whom the physician releases it that the information is confidential and may not be used for a purpose other than the purpose for which it was originally released. A physician who fails to disclose the confidentiality restrictions of this information commits a Class A misdemeanor.
(d) Except as provided in subsection (c), the physician having custody of a photograph, a video recording, or an audio recording of an autopsy may not permit a person to:
(1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of an autopsy without a court order.
(e) Information disclosed under subsection (c) is confidential.
As added by P.L.271-2001, SEC.3. Amended by P.L.179-2003, SEC.3.

IC 16-39-7.1-4
Court orders regarding access to records
Sec. 4. (a) A court, upon a showing of good cause, may issue an order authorizing a person to:
(1) view or copy a photograph or video recording; and
(2) listen to or copy an audio recording;
of an autopsy, and may prescribe any restrictions or stipulations that the court considers appropriate.
(b) In determining good cause, the court shall consider:
(1) whether the disclosure is necessary for the public evaluation

of governmental performance;
(2) the seriousness of the intrusion into the family's right to privacy;
(3) whether the disclosure of the photograph, video recording, or audio recording is by the least intrusive means available; and
(4) the availability of similar information in other public records, regardless of form.
(c) In all cases, the viewing, copying, listening to, or other handling of a photograph or video or audio recording of an autopsy must be under the direct supervision of the physician who is the custodian of the record.
As added by P.L.271-2001, SEC.3.

IC 16-39-7.1-5
Notice to survivors of petitions for access to records
Sec. 5. (a) A surviving spouse shall be given:
(1) reasonable notice of the petition filed with the court to view or copy a photograph or video recording of an autopsy or a petition to listen to or copy an audio recording;
(2) a copy of the petition filed with the court to view or copy a photograph or video recording of an autopsy or a petition to listen to or copy an audio recording; and
(3) reasonable notice of the opportunity to be present and heard at any hearing on the matter.
(b) If there is no surviving spouse, the notice under this section must be given to the deceased's parents, and if the deceased has no living parent, the notice must be given to the adult children of the deceased.
As added by P.L.271-2001, SEC.3.

IC 16-39-7.1-6
Violations
Sec. 6. (a) A provider who:
(1) is the custodian of a photograph, a video recording, or an audio recording of an autopsy; and
(2) knowingly or intentionally violates this chapter;
commits a Class A misdemeanor.
(b) A person who knowingly or intentionally violates a court order issued under this chapter commits a Class A misdemeanor.
(c) A person who:
(1) receives autopsy information under section 3(c) of this chapter; and
(2) knowingly or intentionally uses the information in a manner other than the specified purpose for which it was released;
commits a Class A misdemeanor.
As added by P.L.271-2001, SEC.3. Amended by P.L.179-2003, SEC.4.



CHAPTER 8. IMMUNITY FROM LIABILITY

IC 16-39-8-2
Applicability
Sec. 2. This chapter applies to mental health records.
As added by P.L.4-1997, SEC.12.



CHAPTER 9. CHARGES PERMITTED FOR PROVIDING COPIES OF MEDICAL RECORDS

IC 16-39-9-2
Maximum copying fees
Sec. 2. A provider may not charge a person for making and providing copies of medical records an amount greater than the amount set in rules adopted by the department of insurance under section 4 of this chapter.
As added by P.L.102-1994, SEC.9. Amended by P.L.173-2007, SEC.1.

IC 16-39-9-3
Repealed
(Repealed by P.L.173-2007, SEC.47.)

IC 16-39-9-4
Cost adjustments by department
Sec. 4. (a) As used in this section, "department" refers to the department of insurance created by IC 27-1-1-1.
(b) The department may adopt rules under IC 4-22-2 to set the amounts that may be charged for copying records under this chapter. In adopting rules under this section, the department shall consider the following factors relating to the costs of copying medical records:
(1) The following labor costs:
(A) Verification of requests.
(B) Logging requests.
(C) Retrieval.
(D) Copying.
(E) Refiling.
(2) Software costs for logging requests.
(3) Expense costs for copying.
(4) Capital costs for copying.
(5) Billing and bad debt expenses.
(6) Space costs.
As added by P.L.102-1994, SEC.9. Amended by P.L.173-2007, SEC.2.



CHAPTER 10. DISCLOSURE OF PROTECTED HEALTH INFORMATION

IC 16-39-10
Chapter 10. Disclosure of Protected Health Information

IC 16-39-10-1
"Covered entity"
Sec. 1. As used in this chapter, "covered entity" has the meaning set forth in 45 CFR 160.103 as in effect on November 4, 2004.
As added by P.L.47-2005, SEC.1.

IC 16-39-10-2
"Law enforcement official"
Sec. 2. As used in this chapter, "law enforcement official" has the meaning set forth in 45 CFR 164.501 as in effect on November 4, 2004.
As added by P.L.47-2005, SEC.1.

IC 16-39-10-3
"Protected health information"
Sec. 3. As used in this chapter, "protected health information" has the meaning set forth in 45 CFR 160.103 as in effect on November 4, 2004.
As added by P.L.47-2005, SEC.1.

IC 16-39-10-4
Disclosure to law enforcement official
Sec. 4. A covered entity may disclose the following protected health information to a law enforcement official who requests the protected health information for the purpose of identifying or locating a missing person:
(1) Contact information, including family, personal representative, and friends of the individual.
(2) Previous addresses of the individual and the individual's family, personal representative, and friends.
As added by P.L.47-2005, SEC.1.






ARTICLE 40. OTHER REPORTING REQUIREMENTS

CHAPTER 1. REPORTING OF PERSONS WITH DISABILITIES

IC 16-40-1-2
Persons required to make report
Sec. 2. (a) Except as provided in subsection (b), each:
(1) physician;
(2) superintendent of a hospital;
(3) director of a local health department;
(4) director of a local office of the department of child services;
(5) director of the division of disability and rehabilitative services;
(6) superintendent of a state institution serving individuals with a disability; or
(7) superintendent of a school corporation;
who diagnoses, treats, provides, or cares for a person with a disability shall report the disabling condition to the state department within sixty (60) days.
(b) Each:
(1) physician holding an unlimited license to practice medicine; or
(2) optometrist licensed under IC 25-24-1;
shall file a report regarding a person who is blind or has a visual impairment with the office of the secretary of family and social services in accordance with IC 12-12-9.
As added by P.L.2-1993, SEC.23. Amended by P.L.4-1993, SEC.246; P.L.5-1993, SEC.259; P.L.23-1993, SEC.79; P.L.1-1994, SEC.90; P.L.104-2003, SEC.5; P.L.141-2006, SEC.92; P.L.99-2007, SEC.160; P.L.146-2008, SEC.449.

IC 16-40-1-3
Forms
Sec. 3. A report made under this chapter shall be made in the manner and upon forms prescribed by and furnished by the state

department.
As added by P.L.2-1993, SEC.23.

IC 16-40-1-4
Birth defects reports
Sec. 4. The reports filed under this chapter by hospitals must include birth defects.
As added by P.L.2-1993, SEC.23.

IC 16-40-1-5
School children
Sec. 5. The reports filed under this chapter by school corporations must include children excluded from school because of a disability as well as children with disabilities attending regular or special programs of education.
As added by P.L.2-1993, SEC.23. Amended by P.L.23-1993, SEC.80.

IC 16-40-1-6
Confidentiality
Sec. 6. The contents of a report made under this chapter are solely for the use of departments of state government in the performance of their duties under law and of organizations having a legitimate interest in the information. The reports shall not be open to public inspection and are not public records.
As added by P.L.2-1993, SEC.23.

IC 16-40-1-7
Transmission of reports to state department; tabulation, compilation, and analysis
Sec. 7. All reports filed under this chapter shall be transmitted to the state department. The state department shall tabulate, compile, and analyze the reports and provide information to state departments and organizations having a legitimate interest in the information.
As added by P.L.2-1993, SEC.23.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. HEALTH CARE QUALITY INDICATOR DATA PROGRAM

IC 16-40-4-2
"Health coverage provider"
Sec. 2. As used in this chapter, "health coverage provider" means any of the following:
(1) An insurer (as defined in IC 27-1-2-3) that issues or delivers a policy of accident and sickness insurance (as defined in IC 27-8-5-1).
(2) A health maintenance organization (as defined in IC 27-13-1-19).
(3) The administrator of a program of self-insurance established, implemented, or maintained to provide coverage for health care services to the extent allowed by the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
(4) The state Medicaid program (IC 12-15).
(5) The children's health insurance program (IC 12-17.6).
(6) The Indiana comprehensive health insurance association (IC 27-8-10).
(7) A person that is designated to maintain the records of a person described in subdivisions (1) through (6).
As added by P.L.95-2005, SEC.5.

IC 16-40-4-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the health care quality indicator data program developed and implemented under sections 4 and 5 of this chapter.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-4
Development of program plan
Sec. 4. The state department shall, in compliance with state and federal law, develop a plan for a health care quality indicator data program. The plan shall be completed by December 31, 2006, and include the following:
(1) A list of health care quality indicators for which data will be collected concerning health care services provided to individuals who reside or receive health care services in Indiana. The state department shall seek the assistance of health

coverage providers and health care providers in developing the list under this subdivision.
(2) A methodology for health care quality indicator data collection, analysis, distribution, and use.
(3) The inclusion of data concerning ethnicity and minority status, as allowed by the individuals about whom health care quality indicator data is collected.
(4) A methodology to provide for a case mix system or other scientific criteria to develop and adjust health quality indicators, including infection rates, that may be affected by risks and variables.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-5
Authorization to develop and implement program
Sec. 5. The state department of health is authorized to develop and implement a health care quality indicator program as provided for in this chapter and to include the following:
(1) Criteria listed under section 4 of this chapter.
(2) Health care quality indicator data collected from a health coverage provider or health care provider under this chapter must be obtainable from electronic records developed and maintained in the health coverage provider's or health care provider's ordinary course of business.
(3) Health coverage providers and health care providers are not required to establish or amend medical record systems or other systems to conform to the program.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-6
Compliance with data collection requirements
Sec. 6. The following shall comply with the data collection requirements of the program:
(1) A health coverage provider.
(2) A health care provider.
(3) An out-of-state health coverage provider that:
(A) provides health coverage;
(B) administers health coverage provided; or
(C) maintains records concerning health coverage provided;
to an individual who resides or receives health care services in Indiana.
(4) An out-of-state health care provider that:
(A) provides health care services; or
(B) maintains records concerning health care services provided;
to an individual who resides or receives health care services in Indiana.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-7 Confidentiality of information
Sec. 7. (a) Health care quality indicator data and other information collected under this chapter, or resulting from the program, from which the identity of a person, including:
(1) an individual;
(2) a health coverage provider; or
(3) a health care provider;
may be ascertained is confidential and, unless otherwise specified under state or federal law, may not be released to any person without the written consent of the identified person.
(b) Communications, including printed documents, by:
(1) an employee;
(2) an officer;
(3) a governing board member; or
(4) an agent;
of a hospital (licensed under IC 16-21) for the purpose of collecting, identifying, reviewing, or producing data for a health care quality indicator data program under this chapter are confidential.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-8
Confidentiality of financial information
Sec. 8. Financial information that:
(1) is collected under this chapter; or
(2) results from the program;
is confidential.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-9
Rules
Sec. 9. The state department shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-10
Records confidential under chapter remain confidential after chapter expires
Sec. 10. Any information that is confidential under IC 16-40-5 (expired June 30, 2010) remains confidential after IC 16-40-5 expires.
As added by P.L.220-2011, SEC.318. Amended by P.L.63-2012, SEC.22.



CHAPTER 5. REPEALED






ARTICLE 41. PUBLIC HEALTH MEASURES FOR THE PREVENTION AND CONTROL OF DISEASE

CHAPTER 1. COMMUNICABLE DISEASE: GENERAL PROVISIONS

IC 16-41-1-2
Rules
Sec. 2. The state department may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.2-1993, SEC.24.

IC 16-41-1-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.

IC 16-41-1-4
Rules
Sec. 4. The state department may adopt rules concerning:
(1) sanitation requirements;
(2) requirements for education on sanitation; and
(3) any other health concerns;
associated with threading (as defined in IC 25-8-2-19).
As added by P.L.78-2008, SEC.1.



CHAPTER 2. COMMUNICABLE DISEASE: REPORTING OF COMMUNICABLE OR DANGEROUS DISEASES

IC 16-41-2-2
Reporting of required information
Sec. 2. Each:
(1) licensed physician;
(2) administrator of a hospital licensed under IC 16-21-2 or the administrator's representative; or
(3) director of a medical laboratory or the director's representative;
shall report to the local or state health officer designated by the state department the information required to be reported by the rules adopted under section 1 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-2-3
Reporting of HIV and AIDS cases
Sec. 3. (a) The following persons shall report to the state department each case of human immunodeficiency virus (HIV) infection, including each confirmed case of acquired immune deficiency syndrome (AIDS):
(1) A licensed physician.
(2) A hospital licensed under IC 16-21.
(3) A medical laboratory.
(4) The department of correction.
The report must comply with rules adopted by the state department.
(b) The records of the state department must indicate, if known:
(1) whether the individual had undergone any blood transfusions before being diagnosed as having AIDS or HIV infection;
(2) the place the transfusions took place;
(3) the blood center that furnished the blood; and
(4) any other known risk factors.
(c) A case report concerning HIV infection that does not involve a confirmed case of AIDS submitted to the state department under

this section that involves an individual:
(1) enrolled in a formal research project for which a written study protocol has been filed with the state department;
(2) who is tested anonymously at a designated counseling or testing site; or
(3) who is tested by a health care provider permitted by rule by the state department to use a number identifier code;
may not include the name or other identifying characteristics of the individual tested.
As added by P.L.2-1993, SEC.24. Amended by P.L.293-2001, SEC.2.

IC 16-41-2-4
Waiver of physician-patient privilege
Sec. 4. A patient's privilege with respect to a physician under IC 34-46-3-1 is waived regarding information reported to a local or state health officer under this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.1-1998, SEC.121.

IC 16-41-2-5
Satisfaction of statutory notification duties
Sec. 5. A person who reports information as required by this chapter does not satisfy the duties that exist under IC 16-41-7-3 or other laws to provide notification to persons identified as being at significant risk of being infected by the individual who is the subject of the report.
As added by P.L.2-1993, SEC.24.

IC 16-41-2-6
Good faith reporting; immunity
Sec. 6. A person who makes a report under this chapter in good faith is not subject to liability in:
(1) a civil;
(2) an administrative;
(3) a disciplinary; or
(4) a criminal;
action.
As added by P.L.2-1993, SEC.24.

IC 16-41-2-7
False reporting; liability
Sec. 7. A person who knowingly or recklessly makes a false report under this chapter is civilly liable for actual damages suffered by a person who is falsely reported and for punitive damages.
As added by P.L.2-1993, SEC.24.

IC 16-41-2-8
Failure to report required information; penalty
Sec. 8. A person who fails to report information as required by this chapter commits a Class A infraction.
As added by P.L.2-1993, SEC.24.
IC 16-41-2-9
Violations
Sec. 9. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 3. COMMUNICABLE DISEASE: COMPILATION OF DATA FOR PURPOSES OF PREVENTING SPREAD OF DISEASE

IC 16-41-3-2
Duties of state department of health
Sec. 2. (a) The state department shall tabulate all case reports of tuberculosis and other dangerous communicable diseases reported under this article or under rules adopted under this article. The state department shall determine the prevalence and distribution of disease in Indiana and devise methods for restricting and controlling disease.
(b) The state department shall include the information on the prevalence and distribution of tuberculosis and other dangerous communicable diseases in the state department's annual report.
(c) The state department shall disseminate the information prepared under this section.
(d) The state department shall develop capabilities and procedures to perform preliminary analysis and identification in as close to a real time basis as is scientifically possible of unknown bacterial substances that have been or may be employed as a weapon. The state department shall implement the developed capacity and procedures immediately after the state department achieves a Level B capability as determined by the Centers for Disease Control and Prevention of the United States Department of Health and Human

Services and the United States Public Health Service of the United States Department of Health and Human Services.
As added by P.L.2-1993, SEC.24. Amended by P.L.156-2001, SEC.5.

IC 16-41-3-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 4. COMMUNICABLE DISEASE: AIDS LITERATURE

IC 16-41-4-2
Distribution to school children
Sec. 2. The state department may not distribute AIDS literature described in section 1 of this chapter to school children without the consent of the governing body of the school corporation the school children attend.
As added by P.L.2-1993, SEC.24.

IC 16-41-4-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 5. COMMUNICABLE DISEASE: INVESTIGATION BY HEALTH OFFICERS; EXAMINATION OF INDIVIDUALS WITH COMMUNICABLE DISEASE

IC 16-41-5-2
Investigations of carriers; intervention
Sec. 2. The health officer may make an investigation of each carrier of a dangerous communicable disease to determine whether the environmental conditions surrounding the carrier or the conduct of the carrier requires intervention by the health officer or designated health official to prevent the spread of disease to others.
As added by P.L.2-1993, SEC.24.

IC 16-41-5-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 6. COMMUNICABLE DISEASE: MANDATORY TESTING OF INDIVIDUALS WITH COMMUNICABLE OR DANGEROUS DISEASES

IC 16-41-6-1
HIV screening and testing
Sec. 1. (a) As used in this section, "physician's authorized representative" means:
(1) an advanced practice nurse (as defined by IC 25-23-1-1(b)) who is operating in collaboration with a licensed physician; or
(2) an individual acting under the supervision of a licensed physician and within the individual's scope of employment.
(b) If a physician or the physician's authorized representative determines that it is medically necessary to conduct an HIV test on an individual under the care of a physician, the physician or physician's authorized representative may order the test if the physician or the physician's authorized representative:
(1) informs the patient of the test;
(2) provides an explanation of the test; and
(3) informs the patient of the patient's right to refuse the test.
Subject to subsection (d), if the patient refuses the test, the physician or the physician's authorized representative may not perform the test and shall document the patient's refusal in the patient's medical record.
(c) After ordering an HIV test for a patient, the physician or the physician's authorized representative shall:
(1) discuss with the patient the availability of counseling concerning the test results; and
(2) notify the patient of the test results.
If a test conducted under this section indicates that a patient is HIV infected, in addition to the requirements set forth in IC 16-41-2, the physician or the physician's authorized representative shall inform the patient of treatment and referral options available to the patient.
(d) A physician or a physician's authorized representative may order an HIV test to be performed without informing the patient or the patient's representative (as defined in IC 16-36-1-2) of the test or regardless of the patient's or the patient's representative's refusal of the HIV test if any of the following conditions apply:
(1) If ordered by a physician, consent can be implied due to emergency circumstances and the test is medically necessary to diagnose or treat the patient's condition.
(2) Under a court order based on clear and convincing evidence of a serious and present health threat to others posed by an

individual. A hearing held under this subdivision shall be held in camera at the request of the individual.
(3) If the test is done on blood collected or tested anonymously as part of an epidemiologic survey under IC 16-41-2-3 or IC 16-41-17-10(a)(5).
(4) The test is ordered under section 4 of this chapter.
(5) The test is required or authorized under IC 11-10-3-2.5.
(6) The individual upon whom the test will be performed is described in IC 16-41-8-6 or IC 16-41-10-2.5.
(7) A court has ordered the individual to undergo testing for HIV under IC 35-38-1-10.5(a) or IC 35-38-2-2.3(a)(17).
(8) Both of the following are met:
(A) The individual is not capable of providing consent and an authorized representative of the individual is not immediately available to provide consent or refusal of the test.
(B) A health care provider acting within the scope of the health care provider's employment comes into contact with the blood or body fluids of the individual in a manner that has been epidemiologically demonstrated to transmit HIV.
(e) The state department shall make HIV testing and treatment information from the federal Centers for Disease Control and Prevention available to health care providers.
(f) The state department may adopt rules under IC 4-22-2 necessary to implement this section.
As added by P.L.2-1993, SEC.24. Amended by P.L.106-1998, SEC.1; P.L.293-2001, SEC.3; P.L.212-2003, SEC.4; P.L.237-2003, SEC.6; P.L.97-2004, SEC.67; P.L.125-2007, SEC.1; P.L.94-2010, SEC.4; P.L.116-2012, SEC.1; P.L.147-2012, SEC.4.

IC 16-41-6-2
Informed consent; court ordered examinations
Sec. 2. (a) As used in this section, "informed consent" means authorization for physical examination, made without undue inducement or any form of force, fraud, constraint, deceit, duress, or coercion after the following:
(1) A fair explanation of the examination, including the purpose, potential uses, limitations, and the fair meaning of the examination results.
(2) A fair explanation of the procedures to be followed, including the following:
(A) The voluntary nature of the examination.
(B) The right to withdraw consent to the examination process at any time.
(C) The right to anonymity to the extent provided by law with respect to participation in the examination and disclosure of examination results.
(D) The right to confidential treatment to the extent provided by law of information identifying the subject of the examination and the results of the examination. (b) If the state health commissioner, the state health commissioner's legally authorized agent, or local health official has reasonable grounds to believe that an individual may have a communicable disease or other disease that is a danger to health, the state health commissioner, the state health commissioner's legally authorized agent, or local health officer may ask the individual for written informed consent to be examined to prevent the transmission of the disease to other individuals.
(c) If the individual, when requested, refuses such an examination, the state health commissioner, the state health commissioner's legally authorized agent, or local health officer may compel the examination only upon a court order based on clear and convincing evidence of a serious and present health threat to others posed by the individual.
(d) A hearing held under this section shall be held in camera at the request of the individual.
As added by P.L.2-1993, SEC.24.

IC 16-41-6-2.5
Repealed
(Repealed by P.L.237-2003, SEC.18.)

IC 16-41-6-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.

IC 16-41-6-4
Testing newborn infants; confidentiality; notice; information on treatment options; objecting; rules; application for funds under Ryan White Care Amendments
Sec. 4. (a) Subject to subsection (f), if:
(1) the mother of a newborn infant has not had a test performed under section 5 or 6 of this chapter;
(2) the mother of a newborn infant has refused a test for the newborn infant to detect HIV or the antibody or antigen to HIV; and
(3) a physician believes that testing the newborn infant is medically necessary;
the physician overseeing the care of the newborn infant may order a confidential test for the newborn infant in order to detect HIV or the antibody or antigen to HIV. The test must be ordered at the earliest feasible time not exceeding forty-eight (48) hours after the birth of the infant.
(b) If the physician orders a test under subsection (a), the physician must:
(1) notify the mother of the newborn infant of the test; and
(2) provide HIV information and counseling to the mother. The

information and counseling must include the following:
(A) The purpose of the test.
(B) The risks and benefits of the test.
(C) A description of the methods of HIV transmission.
(D) A discussion of risk reduction behavior modifications, including methods to reduce the risk of perinatal HIV transmission and HIV transmission through breast milk.
(E) Referral information to other HIV prevention, health care, and psychosocial services.
(c) The confidentiality provisions of IC 16-41-2-3 apply to this section.
(d) The results of the confidential test ordered under subsection (a) must be released to the mother of the newborn infant.
(e) If a test ordered under subsection (a) is positive, the person who provides the results of the test shall inform the mother of the newborn infant of treatment options or referral options available to the newborn infant.
(f) If a parent of the newborn infant objects in writing for reasons pertaining to religious beliefs, the newborn infant is exempt from the test under subsection (a).
(g) The state department shall adopt rules under IC 4-22-2 to carry out this section.
(h) The results of a test performed under this section are confidential.
(i) The state department shall apply for funds under Section 2625 of the Ryan White CARE Amendments of 1996 (42 U.S.C. 300ff-21 et seq.) to pay for all tests conducted under subsection (a).
As added by P.L.106-1998, SEC.2. Amended by P.L.237-2003, SEC.7; P.L.220-2011, SEC.319.

IC 16-41-6-5
Ordering and submitting a pregnant woman's blood sample for testing
Sec. 5. (a) This section applies to:
(1) a physician licensed under IC 25-22.5; or
(2) an advanced practice nurse licensed under IC 25-23;
who provides prenatal care within the scope of the provider's license.
(b) Subject to section 8 of this chapter, an individual described in subsection (a) who:
(1) diagnoses the pregnancy of a woman; or
(2) is primarily responsible for providing prenatal care to a pregnant woman;
shall order to be taken a sample of the pregnant woman's blood and shall submit the sample to an approved laboratory for a standard licensed diagnostic test for HIV.
As added by P.L.237-2003, SEC.8.

IC 16-41-6-6
No written evidence of testing; ordering and submitting sample
Sec. 6. Subject to section 8 of this chapter, if, at the time of

delivery, there is no written evidence that a standard licensed diagnostic test for HIV has been performed under section 5 of this chapter, the physician or advanced practice nurse in attendance at the delivery shall order to be taken a sample of the woman's blood at the time of the delivery and shall submit the sample to an approved laboratory for a standard licensed diagnostic test for HIV.
As added by P.L.237-2003, SEC.9.

IC 16-41-6-7
Right to refuse test
Sec. 7. A pregnant woman has a right to refuse a test under section 5 or 6 of this chapter.
As added by P.L.237-2003, SEC.10.

IC 16-41-6-8
Informing pregnant woman of information; documenting information given and a refusal of test; information if test results positive; confidentiality
Sec. 8. (a) This section applies to a physician or an advanced practice nurse who orders an HIV test under section 5 or 6 of this chapter or to the physician's or nurse's designee.
(b) An individual described in subsection (a) shall:
(1) inform the pregnant woman that:
(A) the individual is required by law to order an HIV test unless the pregnant woman refuses; and
(B) the pregnant woman has a right to refuse the test; and
(2) explain to the pregnant woman:
(A) the purpose of the test; and
(B) the risks and benefits of the test.
(c) An individual described in subsection (a) shall document in the pregnant woman's medical records that the pregnant woman received the information required under subsection (b).
(d) If a pregnant woman refuses to consent to an HIV test, the refusal must be noted by an individual described in subsection (a) in the pregnant woman's medical records.
(e) If a test ordered under section 5 or 6 of this chapter is positive, an individual described in subsection (a):
(1) shall inform the pregnant woman of the test results;
(2) shall inform the pregnant woman of the treatment options or referral options available to the pregnant woman; and
(3) shall:
(A) provide the pregnant woman with a description of the methods of HIV transmission;
(B) discuss risk reduction behavior modifications with the pregnant woman, including methods to reduce the risk of perinatal HIV transmission and HIV transmission through breast milk; and
(C) provide the pregnant woman with referral information to other HIV prevention, health care, and psychosocial services. (f) The provisions of IC 16-41-2-3 apply to a positive HIV test under section 5 or 6 of this chapter.
(g) The results of a test performed under section 5 or 6 of this chapter are confidential.
(h) As a routine component of prenatal care, every individual described in subsection (a) is required to provide information and counseling regarding HIV and the standard licensed diagnostic test for HIV and to offer and recommend the standard licensed diagnostic test for HIV.
(i) An individual described in subsection (a) shall document:
(1) the oral or written consent of the pregnant woman to be tested; and
(2) that the pregnant woman was counseled and provided the required information set forth in subsection (b) to ensure that an informed decision has been made.
(j) A pregnant woman who refuses a test under this section must do so in writing.
As added by P.L.237-2003, SEC.11. Amended by P.L.97-2004, SEC.68; P.L.112-2011, SEC.1.

IC 16-41-6-9
Information on confidential part of birth certificate
Sec. 9. The state department shall require, on the confidential part of each birth certificate and stillbirth certificate retained by the state department, in addition to the information otherwise required to be included on the certificate, the following information:
(1) Whether a standard licensed diagnostic test for HIV was performed on the woman who bore the child.
(2) If a standard licensed diagnostic test for HIV was performed:
(A) the date the blood specimen was taken; and
(B) whether the test was performed during pregnancy or at the time of delivery.
(3) If a standard licensed diagnostic test for HIV was not performed, the reason the test was not performed.
As added by P.L.237-2003, SEC.12.

IC 16-41-6-10
Distributing information on HIV treatment options
Sec. 10. The state department shall distribute to physicians and to other individuals who are allowed by law to attend a pregnant woman information available from the federal Centers for Disease Control and Prevention that explains the treatment options available to an individual who has a positive test for HIV.
As added by P.L.237-2003, SEC.13.

IC 16-41-6-11
Rules
Sec. 11. (a) The state department shall adopt rules under IC 4-22-2 that include procedures: (1) to inform the woman of the test results under this chapter, whether they are positive or negative;
(2) for explaining the side effects of any treatment for HIV if the test results under this chapter are positive; and
(3) to establish a process for a woman who tests positive under this chapter to appeal the woman's status on a waiting list on a treatment program for which the woman is eligible. The rule must:
(A) include a requirement that the state department make a determination in the process described in this subdivision not later than seventy-two (72) hours after the state department receives all the requested medical information; and
(B) set forth the necessary medical information that must be provided to the state department and reviewed by the state department in the process described in this subdivision.
(b) The state department shall maintain rules under IC 4-22-2 that set forth standards to provide to women who are pregnant, before delivery, at delivery, and after delivery, information concerning HIV. The rules must include:
(1) an explanation of the nature of AIDS and HIV;
(2) information concerning discrimination and legal protections;
(3) information concerning the duty to notify persons at risk as described in IC 16-41-7-1;
(4) information about risk behaviors for HIV transmission;
(5) information about the risk of transmission through breast feeding;
(6) notification that if the woman chooses not to be tested for HIV before delivery, at delivery the child will be tested subject to section 4 of this chapter;
(7) procedures for obtaining informed, written consent for testing under this chapter;
(8) procedures for post-test counseling by a health care provider when the test results are communicated to the woman, whether the results are positive or negative;
(9) procedures for referral for physical and emotional services if the test results are positive;
(10) procedures for explaining the importance of immediate entry into medical care if the test results are positive; and
(11) procedures for explaining that giving birth by cesarean section may lessen the likelihood of passing on HIV to the child during childbirth, especially when done in combination with medications, if the test results are positive.
As added by P.L.237-2003, SEC.14.

IC 16-41-6-12
Completing HIV test history and assessment form; retaining copy of form in patient's medical file; systemwide evaluation of prenatal HIV testing
Sec. 12. (a) The state department shall provide that an HIV test

history and assessment form from the patient's medical records or an interview with the patient must be filled out. The state department shall develop the form to determine if:
(1) the patient is HIV positive and has been informed; or
(2) the patient was tested during the current pregnancy and tested negative or was not tested during the current pregnancy and the HIV status is unknown.
(b) The form required under subsection (a) must identify what special support or assistance for continued medical care the patient might need as a result of a positive test.
(c) A copy of the form must be:
(1) kept in the patient's medical file;
(2) kept in the baby's medical file; and
(3) given to the doctor in the hospital designated to administer the newborn HIV testing program.
(d) The state department must maintain a systemwide evaluation of prenatal HIV testing in Indiana. The state department shall prescribe the HIV test history and assessment form and a newborn blood screening form. The state department shall remove all identifying information from the maternal test history before the state department performs its analyses and shall not maintain HIV test history data with identifying information.
As added by P.L.237-2003, SEC.15.

IC 16-41-6-13
Treatment program access for women who test positive for HIV
Sec. 13. (a) Women who:
(1) meet all qualifications to participate in the children's health insurance program, the AIDS drug assistance program, the health insurance assistance program, or any other health care program of the state; and
(2) test positive under section 5 or 6 of this chapter;
shall be given first priority on a waiting list for the program if a waiting list exists. If a program does not have a waiting list, the woman described in this subsection shall be automatically approved and accepted into the program.
(b) If the state department determines during the process described in section 11(a)(3) of this chapter that the treatment of a woman who tests positive under this chapter should not be interrupted because of medical necessity, the woman may enter a program described in subsection (a) regardless of the existence of a waiting list for the program.
As added by P.L.237-2003, SEC.16.



CHAPTER 7. COMMUNICABLE DISEASE: DUTY OR AUTHORITY TO WARN OR NOTIFY

IC 16-41-7-2
Reporting of persons posing serious and present danger or being at risk
Sec. 2. (a) A carrier is a "serious and present danger to the health of others" under the following conditions:
(1) The carrier engages repeatedly in a behavior that has been demonstrated epidemiologically (as defined by rules adopted by the state department under IC 4-22-2) to transmit a dangerous communicable disease or that indicates a careless disregard for the transmission of the disease to others.
(2) The carrier's past behavior or statements indicate an imminent danger that the carrier will engage in behavior that transmits a dangerous communicable disease to others.
(3) The carrier has failed or refused to carry out the carrier's duty to warn under section 1 of this chapter.
(b) A person who has reasonable cause to believe that a person:
(1) is a serious and present danger to the health of others as described in subsection (a);
(2) has engaged in noncompliant behavior; or
(3) is suspected of being a person at risk (as described in section

1 of this chapter);
may report that information to a health officer.
(c) A person who makes a report under subsection (b) in good faith is not subject to liability in a civil, an administrative, a disciplinary, or a criminal action.
(d) A person who knowingly or recklessly makes a false report under subsection (b) is civilly liable for actual damages suffered by a person reported on and for punitive damages.
As added by P.L.2-1993, SEC.24.

IC 16-41-7-3
Notification by physician
Sec. 3. (a) A licensed physician who diagnoses, treats, or counsels a patient with a dangerous communicable disease shall inform the patient of the patient's duty under section 1 of this chapter.
(b) A physician described in subsection (a) may notify the following:
(1) A health officer if the physician has reasonable cause to believe that a patient:
(A) is a serious and present danger to the health of others as described in section 2(a) of this chapter;
(B) has engaged in noncompliant behavior; or
(C) is suspected of being a person at risk (as defined in section 1 of this chapter).
(2) A person at risk (as defined in section 1 of this chapter) or a person legally responsible for the patient if the physician:
(A) has medical verification that the patient is a carrier;
(B) knows the identity of the person at risk;
(C) has a reasonable belief of a significant risk of harm to the identified person at risk;
(D) has reason to believe the identified person at risk has not been informed and will not be informed of the risk by the patient or another person; and
(E) has made reasonable efforts to inform the carrier of the physician's intent to make or cause the state department of health to make a disclosure to the person at risk.
(c) A physician who notifies a person at risk under this section shall do the following:
(1) Identify the dangerous communicable disease.
(2) Inform the person of available health care measures such as counseling and testing.
(d) A physician who in good faith provides notification under this section is not subject to liability in a civil, an administrative, a disciplinary, or a criminal action.
(e) A patient's privilege with respect to a physician under IC 34-46-3-1 is waived regarding:
(1) notification under subsection (b); and
(2) information provided about a patient's noncompliant behavior in an investigation or action under this chapter, IC 16-41-2, IC 16-41-3, IC 16-41-5, IC 16-41-6, IC 16-41-8,

IC 16-41-9, IC 16-41-13, IC 16-41-14, and IC 16-41-16.
(f) A physician's immunity from liability under subsection (d) applies only to the provision of information reasonably calculated to protect an identified person who is at epidemiological risk of infection.
(g) A physician who notifies a person under this section is also required to satisfy the reporting requirements under IC 16-41-2-2 through IC 16-41-2-8.
As added by P.L.2-1993, SEC.24. Amended by P.L.1-1998, SEC.122.

IC 16-41-7-4
Investigation of carriers; notification of persons at risk
Sec. 4. (a) As used in this section, "person at risk" means an individual who in the best judgment of a licensed physician:
(1) has engaged in high risk activity (as defined in section 1 of this chapter); or
(2) is in imminent danger of engaging in high risk activity (as defined in section 1 of this chapter).
(b) If a health officer is notified in writing by a physician under section 3(b)(1)(A) of this chapter of a patient:
(1) for whom the physician has medical verification that the patient is a carrier; and
(2) who, in the best judgment of the physician, is a serious and present danger to the health of others;
the health officer shall make an investigation of the carrier as authorized in IC 16-41-5-2 to determine whether the environmental conditions surrounding the carrier or the conduct of the carrier requires the intervention by the health officer or designated health official to prevent the spread of disease to others.
(c) If the state department is requested in writing by a physician who has complied with the requirements of section 3(b)(2) of this chapter to notify a person at risk, the state department shall notify the person at risk unless, in the opinion of the state department, the person at risk:
(1) has already been notified;
(2) will be notified; or
(3) will otherwise be made aware that the person is a person at risk.
(d) The state department shall establish a confidential registry of all persons submitting written requests under subsection (c).
(e) The state department shall adopt rules under IC 4-22-2 to implement this section. Local health officers may submit advisory guidelines to the state department to implement this chapter, IC 16-41-1, IC 16-41-3, IC 16-41-5, IC 16-41-8, or IC 16-41-9. The state department shall fully consider such advisory guidelines before adopting a rule under IC 4-22-2-29 implementing this chapter, IC 16-41-1, IC 16-41-3, IC 16-41-5, IC 16-41-8, or IC 16-41-9.
As added by P.L.2-1993, SEC.24.

IC 16-41-7-5 Violations
Sec. 5. (a) Except as provided in IC 35-42-1-9, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24. Amended by P.L.1-1999, SEC.47.



CHAPTER 8. COMMUNICABLE DISEASE: CONFIDENTIALITY REQUIREMENTS

IC 16-41-8-2
Voluntary contact notification program information; use as evidence; release
Sec. 2. (a) Identifying information voluntarily given to the health officer or an agent of the health officer through a voluntary contact notification program may not be used as evidence in a court proceeding to determine noncompliant behavior under IC 16-41-1 through IC 16-41-16.
(b) A court may release to:
(1) an individual; or
(2) a representative designated in writing by the individual;
information or records relating to the individual's medical condition if the individual is a party in a pending action involving restriction of the individual's actions under IC 16-41-1 through IC 16-41-16. A person who obtains information under this subsection is subject to section 1 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-8-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.

IC 16-41-8-4
Procedure for obtaining medical information concerning a person charged with certain offenses
Sec. 4. (a) This section applies to the release of medical information that may be relevant to the prosecution or defense of a person who has been charged with a potentially disease transmitting offense.
(b) A:
(1) prosecuting attorney may seek to obtain access to a defendant's medical information if the defendant has been charged with a potentially disease transmitting offense; and
(2) defendant who has been charged with a potentially disease transmitting offense may seek access to the medical information of another person if the medical information would be relevant to the defendant's defense;
by filing a verified petition for the release of medical information

with the court.
(c) The prosecuting attorney or defendant who files a petition under subsection (b) shall serve a copy of the petition on:
(1) the person whose medical information is sought;
(2) the guardian, guardian ad litem, or court appointed special advocate appointed for a minor, parent, or custodian of a person who is incompetent, if applicable; and
(3) the provider that maintains the record, or the attorney general if the provider is a state agency;
at the time of filing in accordance with Indiana Trial Rule 4.
(d) The court shall set the matter for hearing not later than twenty (20) days after the date of filing.
(e) If, following a hearing for release of a person's medical information, the court finds probable cause to believe that the medical information may be relevant to the prosecution or defense of a person who has been charged with a potentially disease transmitting offense, the court shall order the person having custody of the person's medical information to release the medical information to the court.
(f) The court shall examine the person's medical information in camera. If, after examining the medical information in camera and considering the evidence presented at the hearing, the court finds probable cause to believe that the medical information is relevant to the prosecution or defense of a person who has been charged with a potentially disease transmitting offense, the court may order the release of a person's medical information to the petitioner.
(g) In an order issued under subsection (f), the court shall:
(1) permit the disclosure of only those parts of the person's medical information that are essential to fulfill the objective of the order;
(2) restrict access to the medical information to those persons whose need for the information is the basis of the order; and
(3) include in its order any other appropriate measures to limit disclosure of the medical information to protect the right to privacy of the person who is the subject of the medical information.
(h) A hearing for the release of a person's medical information may be closed to the public. The transcript of the hearing, the court's order, and all documents filed in connection with the hearing are confidential. In addition, if a person's medical information is disclosed in a legal proceeding, the court shall order the record or transcript of the testimony to be preserved as a confidential court record.
(i) This section does not prohibit the application to medical information of any law concerning medical information that is not addressed by this section.
As added by P.L.125-2009, SEC.2. Amended by P.L.1-2010, SEC.72.

IC 16-41-8-5
Medical screening of a person charged with certain offenses Sec. 5. (a) This section does not apply to medical testing of an individual for whom an indictment or information is filed for a sex crime and for whom a request to have the individual tested under section 6 of this chapter is filed.
(b) The following definitions apply throughout this section:
(1) "Bodily fluid" means blood, human waste, or any other bodily fluid.
(2) "Dangerous disease" means any of the following:
(A) Chancroid.
(B) Chlamydia.
(C) Gonorrhea.
(D) Hepatitis.
(E) Human immunodeficiency virus (HIV).
(F) Lymphogranuloma venereum.
(G) Syphilis.
(H) Tuberculosis.
(3) "Offense involving the transmission of a bodily fluid" means any offense (including a delinquent act that would be a crime if committed by an adult) in which a bodily fluid is transmitted from the defendant to the victim in connection with the commission of the offense.
(c) This subsection applies only to a defendant who has been charged with a potentially disease transmitting offense. At the request of an alleged victim of the offense, the parent, guardian, or custodian of an alleged victim who is less than eighteen (18) years of age, or the parent, guardian, or custodian of an alleged victim who is an endangered adult (as defined in IC 12-10-3-2), the prosecuting attorney shall petition a court to order a defendant charged with the commission of a potentially disease transmitting offense to submit to a screening test to determine whether the defendant is infected with a dangerous disease. In the petition, the prosecuting attorney must set forth information demonstrating that the defendant has committed a potentially disease transmitting offense. The court shall set the matter for hearing not later than forty-eight (48) hours after the prosecuting attorney files a petition under this subsection. The alleged victim, the parent, guardian, or custodian of an alleged victim who is less than eighteen (18) years of age, and the parent, guardian, or custodian of an alleged victim who is an endangered adult (as defined in IC 12-10-3-2) are entitled to receive notice of the hearing and are entitled to attend the hearing. The defendant and the defendant's counsel are entitled to receive notice of the hearing and are entitled to attend the hearing. If, following the hearing, the court finds probable cause to believe that the defendant has committed a potentially disease transmitting offense, the court may order the defendant to submit to a screening test for one (1) or more dangerous diseases. If the defendant is charged with committing battery by body waste (IC 35-42-2-6), the court may limit testing under this subsection to a test only for human immunodeficiency virus (HIV). However, the court may order additional testing for human immunodeficiency virus (HIV) as may be medically appropriate. The

court shall take actions to ensure the confidentiality of evidence introduced at the hearing.
(d) This subsection applies only to a defendant who has been charged with an offense involving the transmission of a bodily fluid. At the request of an alleged victim of the offense, the parent, guardian, or custodian of an alleged victim who is less than eighteen (18) years of age, or the parent, guardian, or custodian of an alleged victim who is an endangered adult (as defined in IC 12-10-3-2), the prosecuting attorney shall petition a court to order a defendant charged with the commission of an offense involving the transmission of a bodily fluid to submit to a screening test to determine whether the defendant is infected with a dangerous disease. In the petition, the prosecuting attorney must set forth information demonstrating that:
(1) the defendant has committed an offense; and
(2) a bodily fluid was transmitted from the defendant to the victim in connection with the commission of the offense.
The court shall set the matter for hearing not later than forty-eight (48) hours after the prosecuting attorney files a petition under this subsection. The alleged victim of the offense, the parent, guardian, or custodian of an alleged victim who is less than eighteen (18) years of age, and the parent, guardian, or custodian of an alleged victim who is an endangered adult (as defined in IC 12-10-3-2) are entitled to receive notice of the hearing and are entitled to attend the hearing. The defendant and the defendant's counsel are entitled to receive notice of the hearing and are entitled to attend the hearing. If, following the hearing, the court finds probable cause to believe that the defendant has committed an offense and that a bodily fluid was transmitted from the defendant to the alleged victim in connection with the commission of the offense, the court may order the defendant to submit to a screening test for one (1) or more dangerous diseases. If the defendant is charged with committing battery by body waste (IC 35-42-2-6), the court may limit testing under this subsection to a test only for human immunodeficiency virus (HIV). However, the court may order additional testing for human immunodeficiency virus (HIV) as may be medically appropriate. The court shall take actions to ensure the confidentiality of evidence introduced at the hearing.
(e) The testimonial privileges applying to communication between a husband and wife and between a health care provider and the health care provider's patient are not sufficient grounds for not testifying or providing other information at a hearing conducted in accordance with this section.
(f) A health care provider (as defined in IC 16-18-2-163) who discloses information that must be disclosed to comply with this section is immune from civil and criminal liability under Indiana statutes that protect patient privacy and confidentiality.
(g) The results of a screening test conducted under this section shall be kept confidential if the defendant ordered to submit to the screening test under this section has not been convicted of the

potentially disease transmitting offense or offense involving the transmission of a bodily fluid with which the defendant is charged. The results may not be made available to any person or public or private agency other than the following:
(1) The defendant and the defendant's counsel.
(2) The prosecuting attorney.
(3) The department of correction or the penal facility, juvenile detention facility, or secure private facility where the defendant is housed.
(4) The alleged victim or the parent, guardian, or custodian of an alleged victim who is less than eighteen (18) years of age, or the parent, guardian, or custodian of an alleged victim who is an endangered adult (as defined in IC 12-10-3-2), and the alleged victim's counsel.
The results of a screening test conducted under this section may not be admitted against a defendant in a criminal proceeding or against a child in a juvenile delinquency proceeding.
(h) As soon as practicable after a screening test ordered under this section has been conducted, the alleged victim or the parent, guardian, or custodian of an alleged victim who is less than eighteen (18) years of age, or the parent, guardian, or custodian of an alleged victim who is an endangered adult (as defined in IC 12-10-3-2), and the victim's counsel shall be notified of the results of the test.
(i) An alleged victim may disclose the results of a screening test to which a defendant is ordered to submit under this section to an individual or organization to protect the health and safety of or to seek compensation for:
(1) the alleged victim;
(2) the alleged victim's sexual partner; or
(3) the alleged victim's family.
(j) The court shall order a petition filed and any order entered under this section sealed.
(k) A person that knowingly or intentionally:
(1) receives notification or disclosure of the results of a screening test under this section; and
(2) discloses the results of the screening test in violation of this section;
commits a Class B misdemeanor.
As added by P.L.125-2009, SEC.3. Amended by P.L.94-2010, SEC.5.

IC 16-41-8-6
Right of a victim to require certain defendants to undergo HIV testing; procedures
Sec. 6. (a) If an indictment or information alleges that the defendant compelled another person to engage in sexual activity by force or threat of force, the alleged victim of the offense described in the indictment or information may request that the defendant against whom the indictment or information is filed be tested for the human immunodeficiency virus (HIV).
(b) Not later than forty-eight (48) hours after an alleged victim

described in subsection (a) requests that the defendant be tested for the human immunodeficiency virus (HIV), the defendant must be tested for the human immunodeficiency virus (HIV).
(c) As soon as practicable, the results of a test for the human immunodeficiency virus (HIV) conducted under subsection (b) shall be sent to:
(1) the alleged victim;
(2) the parent or guardian of the alleged victim, if the alleged victim is less than eighteen (18) years of age; and
(3) the defendant.
(d) If follow-up testing of the defendant for the human immunodeficiency virus (HIV) is necessary, the results of follow-up testing of the defendant shall be sent to:
(1) the alleged victim;
(2) the parent or guardian of the alleged victim if the alleged victim is less than eighteen (18) years of age; and
(3) the defendant.
As added by P.L.94-2010, SEC.6.



CHAPTER 9. COMMUNICABLE DISEASE: IMPOSITION OF RESTRICTIONS ON INDIVIDUALS WITH CERTAIN COMMUNICABLE OR DANGEROUS COMMUNICABLE DISEASES

individual's ability to come into contact with an uninfected individual;
the court may issue an order imposing isolation or quarantine on the individual. The court shall establish the conditions of isolation or quarantine, including the duration of isolation or quarantine. The court shall impose the least restrictive conditions of isolation or quarantine that are consistent with the protection of the public.
(e) If the public health authority has reason to believe that an individual described in subsection (a) is likely to expose an uninfected individual to a dangerous communicable disease or outbreak before the individual can be provided with notice and an opportunity to be heard, the public health authority may seek in a circuit or superior court an emergency order of quarantine or isolation by filing a verified petition for emergency quarantine or isolation. The verified petition must include a brief description of the facts supporting the public health authority's belief that:
(1) isolation or quarantine should be imposed on an individual; and
(2) the individual may expose an uninfected individual to a dangerous communicable disease or outbreak before the individual can be provided with notice and an opportunity to be heard.
The verified petition must include a description of any efforts the public health authority made to obtain the individual's voluntary compliance with isolation or quarantine before filing the petition.
(f) If the public health authority proves by clear and convincing evidence that:
(1) an individual has been infected or exposed to a dangerous communicable disease or outbreak;
(2) the individual is likely to cause the infection of an uninfected individual if the individual is not restricted in the individual's ability to come into contact with an uninfected individual; and
(3) the individual may expose an uninfected individual to a dangerous communicable disease or outbreak before the individual can be provided with notice and an opportunity to be heard;
the court may issue an emergency order imposing isolation or quarantine on the individual. The court shall establish the duration and other conditions of isolation or quarantine. The court shall impose the least restrictive conditions of isolation or quarantine that are consistent with the protection of the public.
(g) A court may issue an emergency order of isolation or quarantine without the verified petition required under subsection (e) if the court receives sworn testimony of the same facts required in the verified petition:
(1) in a nonadversarial, recorded hearing before the judge;
(2) orally by telephone or radio;
(3) in writing by facsimile transmission (fax); or
(4) through other electronic means approved by the court. If the court agrees to issue an emergency order of isolation or quarantine based upon information received under subdivision (2), the court shall direct the public health authority to sign the judge's name and to write the time and date of issuance on the proposed emergency order. If the court agrees to issue an emergency order of isolation or quarantine based upon information received under subdivision (3), the court shall direct the public health authority to transmit a proposed emergency order to the court, which the court shall sign, add the date of issuance, and transmit back to the public health authority. A court may modify the conditions of a proposed emergency order.
(h) If an emergency order of isolation or quarantine is issued under subsection (g)(2), the court shall record the conversation on audiotape and order the court reporter to type or transcribe the recording for entry in the record. The court shall certify the audiotape, the transcription, and the order retained by the judge for entry in the record.
(i) If an emergency order of isolation or quarantine is issued under subsection (g)(3), the court shall order the court reporter to retype or copy the facsimile transmission for entry in the record. The court shall certify the transcription or copy and order retained by the judge for entry in the record.
(j) The clerk shall notify the public health authority who received an emergency order under subsection (g)(2) or (g)(3) when the transcription or copy required under this section is entered in the record. The public health authority shall sign the typed, transcribed, or copied entry upon receiving notice from the court reporter.
(k) The public health authority may issue an immediate order imposing isolation or quarantine on an individual if exigent circumstances, including the number of affected individuals, exist that make it impracticable for the public health authority to seek an order from a court, and obtaining the individual's voluntary compliance is or has proven impracticable or ineffective. An immediate order of isolation or quarantine expires after seventy-two (72) hours, excluding Saturdays, Sundays, and legal holidays, unless renewed in accordance with subsection (l). The public health authority shall establish the other conditions of isolation or quarantine. The public health authority shall impose the least restrictive conditions of isolation or quarantine that are consistent with the protection of the public. If the immediate order applies to a group of individuals and it is impracticable to provide individual notice, the public health authority shall post a copy of the order where it is likely to be seen by individuals subject to the order.
(l) The public health authority may seek to renew an order of isolation or quarantine or an immediate order of isolation or quarantine issued under this section by doing the following:
(1) By filing a petition to renew the emergency order of isolation or quarantine or the immediate order of isolation or quarantine with:
(A) the court that granted the emergency order of isolation

or quarantine; or
(B) a circuit or superior court, in the case of an immediate order.
The petition for renewal must include a brief description of the facts supporting the public health authority's belief that the individual who is the subject of the petition should remain in isolation or quarantine and a description of any efforts the public health authority made to obtain the individual's voluntary compliance with isolation or quarantine before filing the petition.
(2) By providing the individual who is the subject of the emergency order of isolation or quarantine or the immediate order of isolation or quarantine with a copy of the petition and notice of the hearing at least twenty-four (24) hours before the time of the hearing.
(3) By informing the individual who is the subject of the emergency order of isolation or quarantine or the immediate order of isolation or quarantine that the individual has the right to:
(A) appear, unless the court finds that the individual's personal appearance may expose an uninfected person to a dangerous communicable disease or outbreak;
(B) cross-examine witnesses; and
(C) counsel, including court appointed counsel in accordance with subsection (c).
(4) If:
(A) the petition applies to a group of individuals; and
(B) it is impracticable to provide individual notice;
by posting the petition in a conspicuous location on the isolation or quarantine premises.
(m) If the public health authority proves by clear and convincing evidence at a hearing under subsection (l) that:
(1) an individual has been infected or exposed to a dangerous communicable disease or outbreak; and
(2) the individual is likely to cause the infection of an uninfected individual if the individual is not restricted in the individual's ability to come into contact with an uninfected individual;
the court may renew the existing order of isolation or quarantine or issue a new order imposing isolation or quarantine on the individual. The court shall establish the conditions of isolation or quarantine, including the duration of isolation or quarantine. The court shall impose the least restrictive conditions of isolation or quarantine that are consistent with the protection of the public.
(n) Unless otherwise provided by law, a petition for isolation or quarantine, or a petition to renew an immediate order for isolation or quarantine, may be filed in a circuit or superior court in any county. Preferred venue for a petition described in this subsection is:
(1) the county or counties (if the area of isolation or quarantine includes more than one (1) county) where the individual,

premises, or location to be isolated or quarantined is located; or
(2) a county adjacent to the county or counties (if the area of isolation or quarantine includes more than one (1) county) where the individual, premises, or location to be isolated or quarantined is located.
This subsection does not preclude a change of venue for good cause shown.
(o) Upon the motion of any party, or upon its own motion, a court may consolidate cases for a hearing under this section if:
(1) the number of individuals who may be subject to isolation or quarantine, or who are subject to isolation or quarantine, is so large as to render individual participation impractical;
(2) the law and the facts concerning the individuals are similar; and
(3) the individuals have similar rights at issue.
A court may appoint an attorney to represent a group of similarly situated individuals if the individuals can be adequately represented. An individual may retain his or her own counsel or proceed pro se.
(p) A public health authority that imposes a quarantine that is not in the person's home:
(1) shall allow the parent or guardian of a child who is quarantined under this section; and
(2) may allow an adult;
to remain with the quarantined individual in quarantine. As a condition of remaining with the quarantined individual, the public health authority may require a person described in subdivision (2) who has not been exposed to a dangerous communicable disease to receive an immunization or treatment for the disease or condition, if an immunization or treatment is available and if requiring immunization or treatment does not violate a constitutional right.
(q) If an individual who is quarantined under this section is the sole parent or guardian of one (1) or more children who are not quarantined, the child or children shall be placed in the residence of a relative, friend, or neighbor of the quarantined individual until the quarantine period has expired. Placement under this subsection must be in accordance with the directives of the parent or guardian, if possible.
(r) State and local law enforcement agencies shall cooperate with the public health authority in enforcing an order of isolation or quarantine.
(s) The court shall appoint an attorney to represent an indigent individual in an action brought under this chapter or under IC 16-41-6. If funds to pay for the court appointed attorney are not available from any other source, the state department may use the proceeds of a grant or loan to reimburse the county, state, or attorney for the costs of representation.
(t) A person who knowingly or intentionally violates a condition of isolation or quarantine under this chapter commits violating quarantine or isolation, a Class A misdemeanor.
(u) The state department shall adopt rules under IC 4-22-2 to

implement this section, including rules to establish guidelines for:
(1) voluntary compliance with isolation and quarantine;
(2) quarantine locations and logistical support; and
(3) moving individuals to and from a quarantine location.
The absence of rules adopted under this subsection does not preclude the public health authority from implementing any provision of this section.
As added by P.L.138-2006, SEC.6. Amended by P.L.1-2007, SEC.137.

IC 16-41-9-1.6
Actions of public health authority in event of quarantine
Sec. 1.6. (a) A public health authority may impose or petition a court to impose a quarantine and do the following:
(1) Distribute information to the public concerning:
(A) the risks of the disease;
(B) how the disease is transmitted;
(C) available precautions to reduce the risk of contracting the disease;
(D) the symptoms of the disease; and
(E) available medical or nonmedical treatments available for the disease.
(2) Instruct the public concerning social distancing.
(3) Request that the public inform the public health authority or a law enforcement agency if a family member contracts the disease.
(4) Instruct the public on self quarantine and provide a distinctive means of identifying a home that is self quarantined.
(5) Instruct the public on the use of masks, gloves, disinfectant, and other means of reducing exposure to the disease.
(6) Close schools, athletic events, and other nonessential situations in which people gather.
If a quarantine is imposed under section 1.5 of this chapter, the public health authority shall ensure that, to the extent possible, quarantined individuals have sufficient supplies to remain in their own home.
(b) If an out of home, nonhospital quarantine is imposed on an individual, the individual shall be housed as close as possible to the individual's residence.
(c) In exercising the powers described in this section or in section 1.5 of this chapter, the public health authority may not prohibit a person lawfully permitted to possess a firearm from possessing one (1) or more firearms unless the person is quarantined in a mass quarantine location. The public health authority may not remove a firearm from the person's home, even if the person is quarantined in a mass quarantine location.
(d) This section does not prohibit a public health authority from adopting rules and enforcing rules to implement this section if the rules are not inconsistent with this section.
As added by P.L.138-2006, SEC.7. Amended by P.L.1-2007,

SEC.138.

IC 16-41-9-1.7
Immunization programs
Sec. 1.7. (a) An immunization program established by a public health authority to combat a public health emergency involving a dangerous communicable disease must comply with the following:
(1) The state department must develop and distribute or post information concerning the risks and benefits of immunization.
(2) No person may be required to receive an immunization without that person's consent. No child may be required to receive an immunization without the consent of the child's parent, guardian, or custodian. The state department may implement the procedures described in section 1.5 of this chapter concerning a person who refuses to receive an immunization or the child of a parent, guardian, or custodian who refuses to consent to the child receiving an immunization.
(b) The state department shall adopt rules to implement this section. The absence of rules adopted under this subsection does not preclude the public health authority from implementing any provision of this section.
As added by P.L.138-2006, SEC.8.

IC 16-41-9-2
Repealed
(Repealed by P.L.138-2006, SEC.14.)

IC 16-41-9-3
Infected students; exclusion from school
Sec. 3. (a) The local health officer may exclude from school a student who has a dangerous communicable disease that:
(1) is transmissible through normal school contacts; and
(2) poses a substantial threat to the health and safety of the school community.
(b) If the local health officer subsequently determines that a student who has been excluded from school under subsection (a) does not have a dangerous communicable disease that:
(1) is transmissible through normal school contacts; and
(2) poses a substantial threat to the health and safety of the school community;
the local health officer shall issue a certificate of health to admit or readmit the student to school.
(c) A person who objects to the determination made by the local health officer under this section may appeal to the executive board of the state department, which is the ultimate authority. IC 4-21.5 applies to proceedings under this section.
As added by P.L.2-1993, SEC.24.

IC 16-41-9-4
Repealed (Repealed by P.L.138-2006, SEC.14.)

IC 16-41-9-5
Mentally ill and dangerous or gravely disabled carriers; detention; reports
Sec. 5. (a) If a designated health official determines that a carrier has a dangerous communicable disease and has reasonable grounds to believe that the carrier is mentally ill and either dangerous or gravely disabled, the designated health official may request:
(1) immediate detention under IC 12-26-4; or
(2) emergency detention under IC 12-26-5;
for the purpose of having the carrier apprehended, detained, and examined. The designated health official may provide to the superintendent of the psychiatric hospital or center or the attending physician information about the carrier's communicable disease status. Communications under this subsection do not constitute a breach of confidentiality.
(b) If the written report required under IC 12-26-5-5 states there is probable cause to believe the carrier is mentally ill and either dangerous or gravely disabled and requires continuing care and treatment, proceedings may continue under IC 12-26.
(c) If the written report required under IC 12-26-5-5 states there is not probable cause to believe the carrier is mentally ill and either dangerous or gravely disabled and requires continuing care and treatment, the carrier shall be referred to the designated health official who may take action under this article.
As added by P.L.2-1993, SEC.24.

IC 16-41-9-6
Detained carriers; isolation; unauthorized absences
Sec. 6. (a) The chief medical officer of a hospital or other institutional facility may direct that a carrier detained under this article be placed apart from the others and restrained from leaving the facility. A carrier detained under this article shall observe all the rules of the facility or is subject to further action before the committing court.
(b) A carrier detained under this article who leaves a tuberculosis hospital or other institutional facility without being authorized to leave or who fails to return from an authorized leave without having been formally discharged is considered absent without leave.
(c) The sheriff of the county in which a carrier referred to in subsection (b) is found shall apprehend the carrier and return the carrier to the facility at which the carrier was being detained upon written request of the superintendent of the facility. Expenses incurred under this section are treated as expenses described in section 13 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-9-7
Voluntarily admitted carriers; unauthorized absences; prevention

of health threat
Sec. 7. (a) A carrier who:
(1) poses a serious and present danger to the health of others;
(2) has been voluntarily admitted to a hospital or other facility for the treatment of tuberculosis or another dangerous communicable disease; and
(3) who leaves the facility without authorized leave or against medical advice or who fails to return from authorized leave;
shall be reported to a health officer by the facility not more than twenty-four (24) hours after discovery of the carrier's absence.
(b) If a health officer fails or refuses to institute or complete necessary legal measures to prevent a health threat (as defined in IC 16-41-7-2) by the carrier, the case shall be referred to a designated health official for appropriate action under this article.
As added by P.L.2-1993, SEC.24.

IC 16-41-9-8
Discharge reports; release orders
Sec. 8. (a) A local health officer may file a report with the court that states that a carrier who has been detained under this article may be discharged without danger to the health or life of others.
(b) The court may enter an order of release based on information presented by the local health officer or other sources.
As added by P.L.2-1993, SEC.24. Amended by P.L.138-2006, SEC.9; P.L.1-2007, SEC.139.

IC 16-41-9-9
Release of carriers from state penal institutions; advanced reports; jurisdiction of health officers
Sec. 9. (a) Not more than thirty (30) days after the proposed release from a state penal institution of a prisoner who is known to have:
(1) tuberculosis in a communicable stage; or
(2) other dangerous communicable disease;
the chief administrative officer of the penal institution shall report to the state department the name, address, age, sex, and date of release of the prisoner.
(b) The state department shall provide the information furnished the state department under subsection (a) to the health officer having jurisdiction over the prisoner's destination address.
(c) Each health officer where the prisoner may be found has jurisdiction over the released prisoner.
As added by P.L.2-1993, SEC.24.

IC 16-41-9-10
Nonresident indigent carriers; transfer to legal residences
Sec. 10. (a) The administrator of a hospital or other facility for the treatment of tuberculosis or other dangerous communicable disease may transfer or authorize the transfer of a nonresident indigent carrier to the carrier's state or county of legal residence if the carrier

is able to travel. If the carrier is unable to travel, the administrator may have the carrier hospitalized until the carrier is able to travel.
(b) Costs for the travel and hospitalization authorized by this section shall be paid by the:
(1) carrier under section 13 of this chapter; or
(2) state department if the carrier cannot pay the full cost.
As added by P.L.2-1993, SEC.24.

IC 16-41-9-11
Repealed
(Repealed by P.L.138-2006, SEC.14.)

IC 16-41-9-12
Refusal of admission to facilities; actions against persons and licensed facilities
Sec. 12. (a) The superintendent or the chief executive officer of the facility to which a carrier has been ordered under this chapter may decline to admit a patient if the superintendent or chief executive officer determines that there is not available adequate space, treatment staff, or treatment facilities appropriate to the needs of the patient.
(b) The state department may commence an action under IC 4-21.5-3-6 or IC 4-21.5-4 for issuance of an order of compliance and a civil penalty not to exceed one thousand dollars ($1,000) per violation per day against a person who:
(1) fails to comply with IC 16-41-1 through IC 16-41-3, IC 16-41-5 through IC 16-41-9, IC 16-41-13, IC 16-41-14, or IC 16-41-16 or a rule adopted under these chapters; or
(2) interferes with or obstructs the state department or the state department's designated agent in the performance of official duties under IC 16-41-1 through IC 16-41-3, IC 16-41-5 through IC 16-41-9, IC 16-41-13, IC 16-41-14, or IC 16-41-16 or a rule adopted under these chapters.
(c) The state department may commence an action against a facility licensed by the state department under either subsection (b) or the licensure statute for that facility, but the state department may not bring an action arising out of one (1) incident under both statutes.
As added by P.L.2-1993, SEC.24.

IC 16-41-9-13
Costs of care or treatment
Sec. 13. (a) The court shall determine what part of the cost of care or treatment ordered by the court, if any, the carrier can pay and whether there are other available sources of public or private funding responsible for payment of the carrier's care or treatment. The carrier shall provide the court documents and other information necessary to determine financial ability. If the carrier cannot pay the full cost of care and other sources of public or private funding responsible for payment of the carrier's care or treatment are not available, the county is responsible for the cost. If the carrier: (1) provides inaccurate or misleading information; or
(2) later becomes able to pay the full cost of care;
the carrier becomes liable to the county for costs paid by the county.
(b) Except as provided in subsections (c) and (d), the costs incurred by the county under this chapter are limited to the costs incurred under section 1.5 of this chapter.
(c) However, subsection (b) does not relieve the county of the responsibility for the costs of a carrier who is ordered by the court under this chapter to a county facility.
(d) Costs, other than costs described in subsections (b) and (c) that are incurred by the county for care ordered by the court under this chapter, shall be reimbursed by the state under IC 16-21-7 to the extent funds have been appropriated for reimbursement.
As added by P.L.2-1993, SEC.24. Amended by P.L.138-2006, SEC.10.

IC 16-41-9-14
Repealed
(Repealed by P.L.138-2006, SEC.14.)

IC 16-41-9-15
Cooperation to implement least restrictive but medically necessary procedures to protect public health
Sec. 15. In carrying out its duties under this chapter, a public health authority shall attempt to seek the cooperation of cases, carriers, contacts, or suspect cases to implement the least restrictive but medically necessary procedures to protect the public health.
As added by P.L.16-2009, SEC.26.



CHAPTER 10. COMMUNICABLE DISEASE: EXPOSURE NOTIFICATION FOR EMERGENCY CARE PROVIDERS

IC 16-41-10-2
Notification of emergency medical services providers
Sec. 2. (a) An emergency medical services provider who is exposed to blood or body fluids while providing emergency medical services to a patient may request notification concerning exposure to a dangerous communicable disease under this chapter if the exposure is of a type that has been demonstrated epidemiologically to transmit a dangerous communicable disease.
(b) If an emergency medical services provider desires to be notified of results of testing following a possible exposure to a dangerous communicable disease under this chapter, the emergency medical services provider shall notify the emergency medical services provider's employer not more than twenty-four (24) hours after the emergency medical services provider is exposed on a form that is prescribed by the state department and the Indiana emergency medical services commission.
(c) The emergency medical services provider shall distribute a copy of the completed form required under subsection (b) to the following:
(1) If applicable, the medical director of the emergency department of the medical facility:
(A) to which the patient was admitted following the exposure; or
(B) in which the patient was located at the time of the exposure.
(2) The emergency medical services provider's employer.
(3) The state department.
As added by P.L.2-1993, SEC.24. Amended by P.L.186-1995, SEC.16; P.L.212-2003, SEC.6.

IC 16-41-10-2.5
Consent by patient to testing and release of testing results; refusing testing; petitioning court
Sec. 2.5. (a) A patient (including a patient who is unable to consent due to physical or mental incapacity) to whose blood or body

fluids an emergency medical services provider is exposed as described in section 2 of this chapter is considered to have consented to:
(1) testing for the presence of a dangerous communicable disease of a type that has been epidemiologically demonstrated to be transmittable by an exposure of the kind experienced by the emergency medical services provider; and
(2) release of the testing results to a medical director or physician described in section 3 of this chapter.
The medical director or physician shall notify the emergency medical services provider of the test results.
(b) If a patient described in subsection (a) refuses to provide a blood or body fluid specimen for testing for a dangerous communicable disease, the exposed emergency medical services provider, the exposed emergency medical services provider's employer, or the state department may petition the circuit or superior court having jurisdiction in the county:
(1) of the patient's residence; or
(2) where the employer of the exposed emergency medical services provider has the employer's principal office;
for an order requiring that the patient provide a blood or body fluid specimen.
As added by P.L.212-2003, SEC.7.

IC 16-41-10-3
Notification of facilities
Sec. 3. (a) Except as provided in subsection (b), if a patient to whose blood or body fluids an emergency medical services provider is exposed as described in section 2 of this chapter:
(1) is admitted to a medical facility following the exposure or is located in a medical facility at the time of the exposure, a physician designated by the medical facility shall, not more than seventy-two (72) hours after the medical facility is notified under section 2 of this chapter:
(A) cause a blood or body fluid specimen to be obtained from the patient and testing to be performed for a dangerous communicable disease of a type that has been epidemiologically demonstrated to be transmittable by an exposure of the kind experienced by the emergency medical services provider; and
(B) notify the medical director of the emergency medical services provider's employer; or
(2) is not described in subdivision (1), the exposed emergency medical services provider, the exposed emergency medical services provider's employer, or the state department may:
(A) arrange for testing of the patient as soon as possible; or
(B) petition the circuit or superior court having jurisdiction in the county of the patient's residence or where the employer of the exposed emergency medical services provider has the employer's principal office for an order

requiring that the patient provide a blood or body fluid specimen.
(b) An emergency medical services provider may, on the form described in section 2 of this chapter, designate a physician other than the medical director of the emergency medical services provider's employer to receive the test results.
(c) The medical director or physician described in this section shall notify the emergency medical services provider of the test results not more than forty-eight (48) hours after the medical director or physician receives the test results.
As added by P.L.2-1993, SEC.24. Amended by P.L.186-1995, SEC.17; P.L.212-2003, SEC.8; P.L.97-2004, SEC.69.

IC 16-41-10-3.5
Prohibiting physical restraint; releasing patient; immunity
Sec. 3.5. (a) A medical facility may not physically restrain a patient described in section 2.5 of this chapter in order to test the patient for the presence of a dangerous communicable disease.
(b) Nothing in this chapter prohibits a patient from being discharged from a medical facility before:
(1) a test is performed under section 2.5 or 3 of this chapter; or
(2) the results of a test are released under section 3 of this chapter.
(c) A provider or a facility that tests a patient for the presence of a dangerous communicable disease under section 2.5 or section 3 of this chapter is immune from liability for the performance of the test over the patient's objection or without the patient's consent. However, this subsection does not apply to an act or omission that constitutes gross negligence or willful or wanton misconduct.
As added by P.L.212-2003, SEC.9.

IC 16-41-10-4
Disclosure of exposure to infectious disease; treatment and counseling
Sec. 4. (a) A medical director or physician notified under section 3 of this chapter shall, not more than forty-eight (48) hours after receiving the notification under section 3 of this chapter, contact the emergency medical services provider described in section 2 of this chapter to do the following:
(1) Explain, without disclosing information about the patient, the dangerous communicable disease to which the emergency medical services provider was exposed.
(2) Provide for any medically necessary treatment and counseling to the emergency medical services provider.
(b) Expenses of testing or treatment and counseling are the responsibility of the emergency medical services provider or the provider's employer.
As added by P.L.2-1993, SEC.24. Amended by P.L.186-1995, SEC.18; P.L.212-2003, SEC.10.
IC 16-41-10-5
Disclosure of medical or epidemiological information; penalties
Sec. 5. (a) Except as otherwise provided in this chapter, the medical information referred to in this chapter is confidential, and a person may not disclose or be compelled to disclose medical or epidemiological information referred to in this chapter.
(b) A person responsible for recording, reporting, or maintaining information referred to in this chapter who recklessly, knowingly, or intentionally discloses or fails to protect medical or epidemiological information classified as confidential under this section commits a Class A misdemeanor.
(c) In addition to the penalty prescribed by subsection (b), a public employee who violates this section is subject to discharge or other disciplinary action under the personnel rules of the agency that employs the employee.
As added by P.L.2-1993, SEC.24. Amended by P.L.212-2003, SEC.11.

IC 16-41-10-6
Good faith reports; immunity
Sec. 6. A person who makes a report under this chapter in good faith is not subject to liability in a civil, an administrative, a disciplinary, or a criminal action.
As added by P.L.2-1993, SEC.24.

IC 16-41-10-7
Violations
Sec. 7. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.

IC 16-41-10-8
Rules
Sec. 8. The state department shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.2-1993, SEC.24.



CHAPTER 11. COMMUNICABLE DISEASE: TRAINING IN HEALTH PRECAUTIONS FOR COMMUNICABLE DISEASES

IC 16-41-11-2
Facility
Sec. 2. As used in this chapter, "facility" means a building where an individual handles blood or other body fluids in the regular course of the individual's employment.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-3
Universal precautions
Sec. 3. As used in this chapter, "universal precautions" means procedures specified by rule adopted by the state department under IC 4-22-2 that are used to prevent the transmission of dangerous communicable diseases, including acquired immune deficiency syndrome (AIDS), through blood or other body fluids.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-4
Use of universal precautions
Sec. 4. An individual who has professional, employment, or volunteer duties that require the individual to have direct contact with blood or body fluids in the scope of the individual's duties must use universal precautions.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-5
Training and equipment
Sec. 5. An employer shall provide training and the necessary equipment to each employee and student trainee who has duties that require the employee to have direct contact with blood or body fluids in the scope of the employee's employment. The employer shall comply with the following:
(1) The training must be provided before the individual is given an assignment where contact with blood or body fluids is likely.
(2) The training must include training in the universal precautions and other infection control measures that the state department adopts by rule under IC 4-22-2.
(3) An attendance record must be maintained of an individual's participation in the training that is provided. The record must be made available to the state department for inspection under section 7 of this chapter. As added by P.L.2-1993, SEC.24.

IC 16-41-11-6
Personnel policy
Sec. 6. An employer who is required to provide training under section 5 of this chapter shall develop a written personnel policy that does the following:
(1) Requires the use of universal precautions when an individual has direct contact with blood or other body fluids.
(2) Provides sanctions, including discipline and dismissal if warranted, for failure to use universal precautions.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-7
Inspections; compliance orders; civil penalties; reports of violations
Sec. 7. (a) The state department may designate an agent who, upon presentation of proper credentials, may enter a facility to inspect for possible violations of this chapter or rules adopted under this chapter.
(b) The state department may commence an action under IC 4-21.5-3-6 or IC 4-21.5-4 for issuance of an order of compliance and civil penalty not to exceed one thousand dollars ($1,000) per violation per day against a person who does any of the following:
(1) Fails to comply with this chapter or rules adopted under this chapter.
(2) Interferes with or obstructs the state department or the state department's designated agent in the performance of official duties under this chapter.
(c) The state department may commence an action against a facility under either:
(1) subsection (b); or
(2) the licensure statute for the facility;
if the facility is licensed by the state department. However, the state department may not bring an action arising out of one (1) incident under both statutes.
(d) The state department may report to any other board or agency responsible for licensure, registration, or certification of health care providers, facilities, or other health care workers an individual or facility that is found to be operating in violation of this chapter or rules adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-8
Complaints
Sec. 8. (a) A person who believes that this chapter or rules adopted under this chapter have been violated may file a complaint with the state department. A complaint must be in writing unless the violation complained of constitutes an emergency. The state department shall reduce an oral complaint to writing. The state

department shall maintain the confidentiality of the person who files the complaint.
(b) The state department shall promptly investigate all complaints received under this section.
(c) The state department shall not disclose the name or identifying characteristics of the person who files a complaint under this section unless:
(1) the person consents in writing to the disclosure; or
(2) the investigation results in an administrative or judicial proceeding and disclosure is ordered by the administrative law judge or the court.
(d) The state department shall give a person who files a complaint under this section the opportunity to withdraw the complaint before disclosure.
(e) An employee must make a reasonable attempt to ascertain the correctness of any information to be furnished and may be subject to disciplinary actions for knowingly furnishing false information, including suspension or dismissal, as determined by the employer or the ethics commission. However, an employee disciplined under this subsection is entitled to process an appeal of the disciplinary action under any procedure otherwise available to the employee by employment contract, collective bargaining agreement, or, if the employee is an employee of the state, IC 4-15-2.2-42.
(f) The employer of an employee who files a complaint in good faith with the state department under this section may not, solely in retaliation for filing the complaint, do any of the following:
(1) Dismiss the employee.
(2) Withhold salary increases or employment related benefits from the employee.
(3) Transfer or reassign the employee.
(4) Deny a promotion that the employee would have received.
(5) Demote the employee.
As added by P.L.2-1993, SEC.24. Amended by P.L.222-2005, SEC.31; P.L.6-2012, SEC.121.

IC 16-41-11-9
Rules
Sec. 9. The state department shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-10
Expert review panels
Sec. 10. (a) This section does not apply to a medical review panel created under IC 34-18-10 (or IC 27-12-10 before its repeal) or a peer review committee (as defined in IC 34-6-2-99).
(b) The state department may authorize by rule expert review panels to provide confidential consultation and advice to health care workers who are:
(1) infected with the human immunodeficiency virus (HIV); or (2) infected with the hepatitis-B virus (HBV) and are hepatitis-Be antigen (HBeAg) positive.
(c) All proceedings and communications of an authorized expert review panel are confidential and privileged communications.
(d) A member or a member of the staff of an authorized expert review panel is immune from any civil liability for any act, statement, determination, or recommendation made in good faith in the scope of the panel's duties.
As added by P.L.95-1994, SEC.3. Amended by P.L.1-1998, SEC.123.



CHAPTER 12. COMMUNICABLE DISEASE: PRECAUTIONARY MEASURES FOR USE OF HUMAN TISSUES AND BLOOD PRODUCTS; REGULATION OF BLOOD CENTERS

IC 16-41-12-2
Bank
Sec. 2. As used in this chapter, "bank" has the meaning set forth in IC 29-2-16.1-1.
As added by P.L.2-1993, SEC.24. Amended by P.L.147-2007, SEC.5.

IC 16-41-12-3
Blood center
Sec. 3. As used in this chapter, "blood center" includes a blood bank, a blood storage facility, a plasma center, a hospital, or other facility where blood or blood products are collected.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-4
Confirmatory test
Sec. 4. As used in this chapter, "confirmatory test" means a laboratory test or a series of tests approved by the state department and used in conjunction with a screening test to confirm or refute the results of the screening test for the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV).
As added by P.L.2-1993, SEC.24.

IC 16-41-12-5
Directed donation
Sec. 5. As used in this chapter, "directed donation" means a donation of whole blood or blood components collected from an individual on behalf of an intended recipient of the transfusion.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-6
Hospital
Sec. 6. As used in this chapter, "hospital" has the meaning set forth in IC 29-2-16.1-1.
As added by P.L.2-1993, SEC.24. Amended by P.L.147-2007, SEC.6.

IC 16-41-12-7
Physician Sec. 7. As used in this chapter, "physician" has the meaning set forth in IC 29-2-16.1-1.
As added by P.L.2-1993, SEC.24. Amended by P.L.147-2007, SEC.7.

IC 16-41-12-8
Screening test
Sec. 8. As used in this chapter, "screening test" means a laboratory screening test or a series of tests required by the state department to be performed on blood or blood products collected under this chapter, including the following:
(1) Tests for antibodies to the human immunodeficiency virus (HIV).
(2) Other tests determined by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-9
Storage facility
Sec. 9. As used in this chapter, "storage facility" has the meaning set forth in IC 29-2-16.1-1.
As added by P.L.2-1993, SEC.24. Amended by P.L.147-2007, SEC.8.

IC 16-41-12-10
Surgeon
Sec. 10. As used in this chapter, "surgeon" has the meaning set forth in IC 29-2-16.1-1.
As added by P.L.2-1993, SEC.24. Amended by P.L.147-2007, SEC.9.

IC 16-41-12-11
Implied warranties; strict liability; screening tests; specification of blood use; distributions by foreign blood centers
Sec. 11. (a) The:
(1) procurement, processing, distribution, or use of whole blood, plasma, blood products, blood derivatives, or other human tissue, such as corneas, bones, or organs, by a bank, storage facility, or hospital; and
(2) injection, transfusion, or transplantation of any of the human tissue listed in subdivision (1) into the human body by a hospital, physician, or surgeon, whether or not any remuneration is paid;
is the rendition of a service and not the sale of a product. Such services do not give rise to an implied warranty of merchantability or fitness for a particular purpose, nor do the services give rise to strict liability in tort.
(b) A hospital, physician, or other person is not required to perform another screening test on whole blood, plasma, blood products, or blood derivatives that are provided by a blood center if the blood is labeled indicating that the blood has been tested as required under section 13 of this chapter.
(c) An autologous blood donor may specify that the donor's blood must be used for the donor. Blood that is donated under this section

must be tested for the human immunodeficiency virus (HIV). The blood center shall reserve the donor's blood for the purposes specified by the donor and shall label the blood accordingly.
(d) A directed blood donor may specify that the donor's blood is to be used for another person. The blood center shall consider the medical suitability and the wishes of the donor and recipient in making final distribution of the blood.
(e) The blood center is subject to penalties under this chapter if the blood center knowingly fails to reserve the blood for the purposes specified by the recipient under this section or if the blood center fails to comply with subsections (c) through (d).
(f) A blood center located outside Indiana may not distribute:
(1) blood;
(2) plasma;
(3) a blood product; or
(4) a blood derivative;
in Indiana unless the blood center has certified to the state department that the blood has undergone a screening test under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-12
Rules
Sec. 12. The state department shall adopt rules under IC 4-22-2 to carry out the purposes of this chapter. In formulating the rules, the state department shall consider present medical and scientific practices in the field and any other proper procedure that should be followed to reasonably ensure the safety of the donor and recipient of whole blood, plasma, blood products, and blood derivatives.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-13
Screening tests; blood labeling; confirmatory tests; disposal of blood; notification and referral of donors; records; violations
Sec. 13. (a) A blood center shall perform a screening test on a donor's blood and obtain the results of the test before blood, plasma, a blood product, or a blood derivative is distributed for use.
(b) The blood center shall label blood, plasma, a blood product, or a blood derivative before distribution by the blood center to indicate the results of the tests required by this chapter. The blood center shall also label each blood sample according to the regulations of the federal Food and Drug Administration.
(c) The blood center shall perform a confirmatory test on a blood donation from a donor when the screening test performed under subsection (a) yields repeatedly reactive results.
(d) Except for:
(1) a sample retained to perform a confirmatory test;
(2) units used for research purposes or in the production of pharmaceutical products if the blood center has obtained approval from the federal Food and Drug Administration; or (3) an autologous donation for stem cell transplantation;
the blood center shall dispose of a blood donation after an inconclusive or repeatedly reactive screening test has been performed. The disposal must be made under rules adopted by the state department under this chapter and IC 16-41-16.
(e) A blood center shall report to the state department the results of each positive confirmatory test conducted under subsection (c).
(f) A blood center shall attempt to notify a donor and refer the donor to counseling when the confirmatory test on the donor's blood is inconclusive or indicates the presence of antibodies to the human immunodeficiency virus (HIV).
(g) Each health care provider that administers blood transfusions shall keep a record of the following:
(1) Blood center that furnished the blood.
(2) Unit number assigned to the blood.
The records shall be made available to the state department for inspection.
(h) An employee who is responsible for conducting the screening test required under this section who knowingly or intentionally fails to conduct the screening test commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.24. Amended by P.L.59-2012, SEC.1.

IC 16-41-12-14
Confidentiality of information; violations
Sec. 14. (a) A person may not disclose or be compelled to disclose information collected under this chapter or under rules adopted under this chapter. This information may not be released or made public upon subpoena or otherwise, except under the following circumstances:
(1) For statistical purposes if done in a manner that does not identify any individual.
(2) With the written consent of all individuals identified in the information released.
(3) To the extent necessary to enforce public health laws or to protect the health or life of a named person.
(b) Except as provided in subsection (a), a person responsible for recording, reporting, or maintaining information required to be reported under this chapter who recklessly, knowingly, or intentionally discloses or fails to protect information classified as confidential under this section commits a Class A misdemeanor.
(c) In addition to subsection (b), a public employee who violates this section is subject to discharge or other disciplinary action under the personnel rules of the agency that employs the employee.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-15
Donor information; informed consent
Sec. 15. (a) A blood center shall require a blood donor to provide to the blood center the following information:
(1) Name. (2) Address.
(3) Date of birth.
(b) A blood center shall request a blood donor to provide the blood donor's Social Security number.
(c) A blood center shall report the name and address of a blood donor to the state department when a confirmatory test of the blood donor's blood confirms the presence of antibodies to the human immunodeficiency virus (HIV).
(d) A blood center shall provide to a blood donor information to enable the blood donor to give informed consent to the procedures required by this chapter or IC 16-36. The information required by this subsection must be in the following form:

NOTICE

IC 16-41-12-16
Blood center licensing; inspections
Sec. 16. (a) It is unlawful to operate a blood center in Indiana without a license issued by the state department under this chapter. A blood center that applies for a license in Indiana must also be licensed or appropriately registered by the federal Food and Drug Administration and remain in compliance with all applicable federal regulations.
(b) An application for a license must be made on a form prescribed by the state department and must be accompanied by a license fee established by the state department.
(c) After inspection of an applicant's facility, if the state department finds that the applicant has complied with this chapter and the rules adopted under this chapter, the state department shall issue a license to the applicant.
(d) A license expires one (1) year after the date of issuance unless the license is renewed. A blood center may submit a renewal application on a form prescribed by the state department. The procedure and conditions for renewal are the same as the procedure and conditions established for the issuance of the original license.
(e) A person who inspects an applicant's facility under this section must have knowledge in blood banking and the nationally accepted

standards of practice.
(f) For the purposes of this chapter, a hospital licensed under IC 16-21-2 that operates a blood center within the facility is subject to the rules adopted under this chapter concerning the operation of the blood center. However, the hospital may be licensed only under IC 16-21-2 and shall be surveyed concurrently, for licensure purposes, as a blood center and a hospital.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-17
Rules
Sec. 17. The state department may adopt rules under IC 4-22-2, after considering the guidelines of the federal Food and Drug Administration, for the minimum standards and specific requirements for operation of a blood center, including the following:
(1) Physical facilities, including refrigeration, lighting, construction, and equipment of the blood center to ensure the operation of the blood center in a manner that protects the public health.
(2) Testing procedures for communicable diseases transmitted by blood.
(3) Standards for collection, processing, storage, distribution, and proper conduct of the blood transfusion service of blood and blood products.
(4) Identification and screening of donors.
(5) Qualifications for medical and laboratory personnel employed in a blood center.
(6) Restrictions on the use of blood and plasma donations.
(7) System of identifying the donor of the blood at all times, including after the blood has been administered to the recipient.
(8) Establishment of a system for determining the inventory level of blood in all blood centers and the coordination of the distribution of blood and blood products.
(9) Proficiency testing.
(10) All sanitary conditions within the blood center and the blood center's surroundings needed to protect the public and the employees.
(11) A quality assurance program.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-18
Blood shortage emergencies
Sec. 18. (a) This section does not apply to a blood center when the blood center declares a blood shortage emergency for a specific or unusual blood type for a specific patient.
(b) A blood center must have written criteria for a blood shortage emergency before the blood center may declare a blood shortage emergency. The criteria required under this section must be based on quantitative factors within the geographic region served by the blood center. (c) A blood center must file the written criteria required under this section with the state department.
(d) Unless an emergency is declared by another regional blood center, a blood center may not declare a blood shortage emergency for the sole purpose of selling or transferring blood to another center.
(e) Whenever a blood center declares a blood shortage emergency, the blood center shall notify the state department and affirm that a blood shortage emergency exists.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-19
Transfusion records; financial information; proficiency demonstrations; operation reports
Sec. 19. (a) A health care provider that administers blood transfusions shall keep a record of the following:
(1) Blood center that furnished the blood.
(2) Unit number assigned to the blood.
The record must be made available to the state department for inspection.
(b) The state department may require a blood center to submit financial information on allegations of financial impropriety involving the blood supply.
(c) The state department may require the demonstration of proficiency in the performance of the tests offered by the blood center.
(d) The state department may require the owner and director of a blood center to submit reports under oath that contain information and data concerning the technical operation of the blood center.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-20
Blood center supervision; medical directors
Sec. 20. (a) Except as provided in subsection (c), a responsible head (as defined in 21 CFR 600.10(a)) shall supervise the operations of a blood center.
(b) Except as provided in subsection (d), each blood center must employ a medical director who is a licensed physician and who:
(1) is certified or eligible for certification in:
(A) clinical pathology; or
(B) the operation of a blood bank;
by the American Board of Pathology; or
(2) has:
(A) received a minimum of one (1) year of specialized training in blood banking; or
(B) equivalent experience and training.
(c) The medical director shall supervise and is responsible for the following:
(1) The proper performance of all medical procedures in the blood center.
(2) The continuous application of quality assurance procedures

in the blood center.
(d) A blood center collecting blood products exclusively for further manufacturing or research purposes under programs subject to and licensed by the federal Food and Drug Administration must employ a medical director who is a licensed physician to supervise the donor screening process. A blood center that utilizes blood products for a purpose other than manufacturing or research under this subsection is subject to the penalties described in section 21 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-21
Inspections; violations
Sec. 21. (a) The state department may designate an agent who may, upon presentation of proper credentials, enter a facility to inspect for possible violations of this chapter or rules adopted under this chapter.
(b) The state department may commence an action under IC 4-21.5-3-6 or IC 4-21.5-4 for issuance of an order of compliance and civil penalty not to exceed ten thousand dollars ($10,000) per violation per day against a person who:
(1) fails to comply with this chapter or rules adopted under this chapter; or
(2) interferes with or obstructs the state department or the state department's designated agent in the performance of official duties under this chapter.
(c) The state department may commence an action to suspend or revoke a blood center's license under IC 4-21.5-3-8 or IC 4-21.5-4 if the licensee has done any of the following:
(1) Made false statements concerning material information on the license application or any other document required by the state department.
(2) Permitted unauthorized persons to perform medical or technical procedures (as defined by the state department by rule adopted under this chapter) when a licensed physician licensed to practice medicine in Indiana is not available for consultation.
(3) Demonstrated incompetence in the performance of any procedure.
(4) Performed a procedure for which approval was not granted.
(5) Operated the center in a manner considered hazardous to public health.
(6) Violated this chapter or rules adopted under this chapter.
(d) The state department may report to any other board or agency responsible for licensure, registration, or certification of health care providers, facilities, or other health care workers an individual or facility that is found to be operating in violation of this chapter or rules adopted under this chapter.
As added by P.L.2-1993, SEC.24.



CHAPTER 13. COMMUNICABLE DISEASE: BODY FLUID PRECAUTIONS WITH RESPECT TO HANDLING OF DEAD BODIES

IC 16-41-13-2
Presentation of notice
Sec. 2. A person who:
(1) picks up or transports a body for disposition; and
(2) has received notice of a communicable disease under this chapter;
shall present the notice described in section 1 of this chapter to the embalmer, funeral director, or other person taking possession of the body.
As added by P.L.2-1993, SEC.24.

IC 16-41-13-3
Confidentiality of information Sec. 3. (a) Information regarding a deceased individual's communicable disease contained in the notice required by this chapter shall be kept confidential by the attending physician, health care provider, funeral director, or other person in possession of the body. Such information may be disclosed only if the information is required by state or federal law or under a court order based on circumstances described in IC 16-41-8-1.
(b) An attending physician, health care provider, or other person in possession of the body who discloses information in violation of this chapter commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.24.

IC 16-41-13-4
Refusal or failure to give notice; penalty
Sec. 4. A person who knowingly refuses or fails to give notice under section 1 of this chapter to persons disposing of a body that the deceased individual was known to have been diagnosed as having a communicable disease listed in section 1 of this chapter commits a Class C misdemeanor.
As added by P.L.2-1993, SEC.24.

IC 16-41-13-5
Use of universal precautions
Sec. 5. The provisions of IC 16-41-11 requiring the use of universal precautions apply to embalmers, funeral directors, and other persons who take possession of or handle a body.
As added by P.L.2-1993, SEC.24.

IC 16-41-13-6
Violations
Sec. 6. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 14. COMMUNICABLE DISEASE: TESTING OF SEMEN USED IN ARTIFICIAL INSEMINATION FOR COMMUNICABLE AND SEXUALLY TRANSMITTED DISEASES

IC 16-41-14-1
Application of chapter to husbands
Sec. 1. This chapter does not apply to a donor who is the husband of the recipient.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-2
Artificial insemination
Sec. 2. As used in this chapter, "artificial insemination" means the introduction of semen into the vagina or cervix of a woman by means other than through the act of coitus.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-3
Donor insemination
Sec. 3. As used in this chapter, "donor insemination" means artificial insemination by a donor.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-4
Practitioner
Sec. 4. As used in this chapter, "practitioner" means a person who:
(1) performs donor insemination; or
(2) receives, processes, or stores semen intended for donor insemination.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-5
Disease testing; reports; pretesting donation
Sec. 5. (a) Except as provided in subsection (e) and section 7 of this chapter, a practitioner shall test each donor of semen for the following diseases before the donor provides a donation:
(1) Syphilis.
(2) Hepatitis B surface antigen and core antibody.
(3) HIV antibody.
(b) Except as provided in section 7 of this chapter, a practitioner

shall test each recipient initially and at least annually as long as artificial insemination procedures are continuing for the following diseases:
(1) Syphilis.
(2) Hepatitis B surface antigen.
(3) HIV antibody.
(c) A practitioner shall perform or arrange for a confirmatory test for HIV antibody if the initial screening test for HIV antibody yields positive results.
(d) The practitioner shall report the information required under IC 16-41-2 when a test performed under subsection (c) confirms the presence of a disease required to be reported to the state department.
(e) If a practitioner states in writing that a person has a disease or will soon undergo medical treatment that may damage the person's:
(1) ability to donate semen; or
(2) semen;
the practitioner shall allow the person to donate semen before performing the tests required under subsection (a).
As added by P.L.2-1993, SEC.24. Amended by P.L.255-1996, SEC.14.

IC 16-41-14-6
Testing rules
Sec. 6. The state department shall adopt rules under IC 4-22-2 to provide for testing for communicable and sexually transmitted diseases under this chapter, including the identification of the diseases to be tested and the type of test to be used.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-7
Use of semen; conditions; HIV testing
Sec. 7. (a) Except as provided in subsection (b), a practitioner may not use a donation of semen until the following conditions are met:
(1) The specimen has been frozen and quarantined for at least one hundred eighty (180) days.
(2) The donor is retested after one hundred eighty (180) days for the HIV antibody.
(b) If the recipient indicates that the donor is in a mutually monogamous relationship with the recipient, the practitioner:
(1) shall perform the HIV test required under this chapter for the donor at least annually as long as artificial insemination procedures are continuing; and
(2) may not perform artificial insemination unless the tests for HIV antibody performed under this chapter produce negative results.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-8
Disposal of HIV infected semen Sec. 8. A practitioner shall dispose of a donation of semen after a confirmatory test indicates the presence of the HIV antibody. The disposal must be made according to the rules concerning the disposal of infectious waste.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-9
Reporting of diseases; notification of donors
Sec. 9. (a) A practitioner shall report the name and address of a donor or recipient to the state department if a required test shows the presence of a disease required to be reported under IC 16-41-2.
(b) A practitioner shall attempt to notify a donor or recipient if a required test indicates the presence of a disease that must be reported under IC 16-41-2.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-10
Referral of HIV infected donors to counseling
Sec. 10. A practitioner shall refer a donor or recipient to appropriate counseling if a confirmatory test indicates the presence of the HIV antibody.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-11
Additional testing
Sec. 11. A practitioner or other person is not required to perform a test on the donor's semen if the following conditions are met:
(1) The semen is labeled indicating that the semen has been previously tested as required by this chapter.
(2) Evidence is submitted that the donor has been tested as required by this chapter and all tests were negative.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-12
Donor information
Sec. 12. (a) A practitioner shall require a semen donor to provide the following information:
(1) Name.
(2) Address.
(3) Date of birth.
(b) A practitioner shall request a semen donor to provide the semen donor's Social Security number.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-13
Informed consent
Sec. 13. A practitioner shall provide information to a semen donor to enable the semen donor to give informed consent to the procedures required by this chapter. The information required by this section must be in the following form:

NOTICE

IC 16-41-14-14
Practitioners' records; inspections
Sec. 14. (a) A practitioner shall keep the following:
(1) A record of the information required under this chapter.
(2) The results of tests required under sections 5 and 7 of this chapter.
(3) A writing required under section 5(e) of this chapter.
(b) Records kept under this section shall be made available to the state department for inspection.
(c) The state department may enter and inspect a practitioner's facility to investigate the premises, books, and records as necessary to carry out this chapter.
(d) A person may not interfere with the performance of the state department of health under this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.255-1996, SEC.15.

IC 16-41-14-15
Confidentiality of information; violations
Sec. 15. (a) A person may not disclose or be compelled to disclose information collected under this chapter or rules adopted under this chapter. This information may not be released or made public on subpoena or otherwise, except under the following circumstances:
(1) Release may be made of the information for statistical purposes if done in a manner that does not identify an individual.
(2) Release may be made of the information with the written consent of all individuals identified in the information released.
(3) Release may be made of the information to the extent necessary to enforce public health laws or to protect the health or life of a named person.
(b) Except as provided in subsection (a), a person who:
(1) is responsible for recording, reporting, or maintaining

information required to be reported under this chapter; and
(2) recklessly, knowingly, or intentionally discloses or fails to protect information classified as confidential under this section;
commits a Class A misdemeanor.
(c) In addition to subsection (b), a public employee who violates this section is subject to discharge or other disciplinary action under the personnel rules of the agency that employs the employee.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-16
Failure to conduct tests; penalty
Sec. 16. A practitioner who:
(1) is responsible for conducting a screening test required under this chapter; and
(2) knowingly or intentionally fails to conduct the screening test;
commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-17
Donation, sale, or transfer of HIV infected semen; penalties
Sec. 17. (a) This section does not apply to a person who transfers for research purposes semen that contains antibodies for the human immunodeficiency virus (HIV).
(b) A person who, for the purpose of artificial insemination, recklessly, knowingly, or intentionally donates, sells, or transfers semen that contains antibodies for the human immunodeficiency virus (HIV) commits transferring contaminated semen, a Class C felony. The offense is a Class A felony if the offense results in the transmission of the virus to another person.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-18
Inspections on private property
Sec. 18. (a) The state department may designate an agent who:
(1) if the agent has probable cause to believe that evidence of a health threat exists on private property;
(2) upon presentation of proper credentials; and
(3) under emergency circumstances or on issuance of a warrant;
may enter upon private property to inspect for and investigate possible violations of this chapter or rules adopted under this chapter.
(b) This section does not impair the authority of the state department to enter public or private property as authorized by law.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-19
Orders of compliance; civil penalties
Sec. 19. (a) The state department may commence an action under IC 4-21.5-3-6 or IC 4-21.5-4 for issuance of an order of compliance and a civil penalty not to exceed one thousand dollars ($1,000) per

violation per day against any person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or the state department's designated agent in the performance of official duties under this chapter or a rule adopted under this chapter.
(b) The state department may commence an action against a facility licensed by the state department under either subsection (a) or the licensure statute for the facility, but the state department may not bring an action arising out of one (1) incident under both statutes.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-20
Violations
Sec. 20. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with section 18 or 19 of this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 15. COMMUNICABLE DISEASE: PREVENTION AND CONTROL OF VENEREAL DISEASES

IC 16-41-15-2
Standard serological test for syphilis
Sec. 2. As used in this chapter, "standard serological test for syphilis" means a test recognized as a standard serological test for syphilis by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-3
Venereal disease prevention and control programs; appropriation requests
Sec. 3. The local board of health or health officer may request from the appropriate body an appropriation for a venereal disease prevention and control program, which may include hospitalization and quarantine, when the local board of health or health officer determines that either of the following conditions exist:
(1) There is a prevalency of venereal disease inimical to the public health, safety, and welfare of the citizens.
(2) Venereal disease is causing economic interference with any phase of public welfare in the local health board's or health officer's jurisdiction.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-4
Appropriations
Sec. 4. The local health officer shall transmit the request for funds to establish the venereal disease prevention and control program to the appropriate governing body, which may appropriate, out of any money that may be available in the governing body's general fund, an amount the governing body considers necessary and advisable to properly carry out the program as an emergency appropriation.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-5
Tax levies; collection; credit
Sec. 5. The appropriate governing body may levy annually a tax of not more than one cent ($0.01) on each one hundred dollars ($100) of taxable property for the control and prevention of venereal disease. The tax is in addition to other taxes of the local governing body. The tax shall be collected in the same manner as other taxes

and shall be credited to the local board of health venereal disease prevention and control fund.
As added by P.L.2-1993, SEC.24. Amended by P.L.6-1997, SEC.178.

IC 16-41-15-6
Infant eye examinations; treatment
Sec. 6. A person in professional attendance at a birth shall carefully examine the eyes of the infant and if there is reason for suspecting infection in one (1) or both eyes, the person in professional attendance at the birth shall apply such prophylactic treatment as may be prescribed by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-7
Birth certificates; ophthalmia neonatorum precaution information
Sec. 7. The state department shall require in each birth certificate, in addition to information otherwise required in the certificate, an answer to the question "Were precautions taken against ophthalmia neonatorum?".
As added by P.L.2-1993, SEC.24.

IC 16-41-15-8
Duty to provide ophthalmia neonatorum precaution information
Sec. 8. It is unlawful for any person in professional attendance at a birth to fail to include an answer to the question on a birth certificate: "Were precautions taken against ophthalmia neonatorum?".
As added by P.L.2-1993, SEC.24.

IC 16-41-15-9
Infant eye inflammation, swelling, or discharge; reports; treatment
Sec. 9. (a) If:
(1) one (1) or both eyes of an infant become inflamed, swollen, or show an unnatural discharge or secretion at any time within two (2) weeks after birth; and
(2) there is no legally qualified person in professional attendance;
the parent or other person who is in charge of the care of the infant shall immediately report in writing the infection or unnatural discharge not more than six (6) hours after discovery to the health officer.
(b) If treatment has not been secured by the time the report on the infection or unnatural discharge is made, the local health officer shall direct the person to secure adequate medical service and to make a report to the local health officer when the treatment has been secured.
(c) If the person who is in charge of the care of the infant is unable to pay for medical treatment for the infant, the local health officer may direct the person to place the infant in the charge of the proper agency or official responsible for the medical care of

indigents.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-10
Syphilis testing during pregnancy; duty of physician
Sec. 10. A physician who diagnoses a pregnancy of a woman shall take or cause to be taken a sample of blood:
(1) at the time of diagnosis of pregnancy; and
(2) during the third trimester of pregnancy, if the woman belongs to a high risk population for which the Centers for Disease Control Sexually Transmitted Diseases Treatment Guidelines" recommend a third trimester syphilis testing;
and shall submit each sample to an approved laboratory for a standard serological test for syphilis.
As added by P.L.2-1993, SEC.24. Amended by P.L.255-1996, SEC.16.

IC 16-41-15-11
Syphilis testing during pregnancy; duty of attendant
Sec. 11. A person other than a physician who is permitted by law to attend a pregnant woman, but who is not permitted by law to take blood specimens, shall cause a sample of the blood of the pregnant woman to be taken by a licensed physician, who shall submit the sample to an approved laboratory for a standard serological test for syphilis.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-12
Syphilis testing at time of delivery
Sec. 12. If at the time of delivery positive evidence is not available to show that standard serological tests for syphilis have been made in accordance with section 10 of this chapter, the person in attendance at the delivery shall take or cause to be taken a sample of the blood of the woman at the time of the delivery and shall submit the sample to an approved laboratory for a standard serological test for syphilis.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-13
Syphilis testing information; inclusion in birth and stillbirth certificates
Sec. 13. (a) The state department shall require in each birth certificate and stillbirth certificate, in addition to information otherwise required in the certificate, the following information:
(1) Whether a serological test for syphilis was made for the woman who bore the child.
(2) If a serological test for syphilis was made, the date the blood specimen was taken.
(3) If a serological test for syphilis was made, whether the test was made during pregnancy or at the time of delivery. (4) If a serological test for syphilis was not made, the reason why the test was not made.
(b) A person who prepares a birth certificate or a stillbirth certificate shall include the information required in subsection (a).
As added by P.L.2-1993, SEC.24.

IC 16-41-15-14
Admission of infected persons to charitable and penal institutions
Sec. 14. The fact that a person has a venereal disease may not bar the person's admission to a benevolent, charitable, or penal institution or correctional facility supported and maintained in any part by state funds.
As added by P.L.2-1993, SEC.24. Amended by P.L.12-1996, SEC.12.

IC 16-41-15-15
Treatment of infected persons admitted to charitable and penal institutions
Sec. 15. Whenever a person with a venereal disease is admitted to a benevolent, charitable, or penal institution or correctional facility of Indiana, the superintendent or official in charge of the institution or correctional facility shall institute and provide the proper treatment for the person and shall carry out laboratory tests necessary to determine the nature, course, duration, and results of the treatment.
As added by P.L.2-1993, SEC.24. Amended by P.L.12-1996, SEC.13.

IC 16-41-15-16
Free laboratory service for charitable and penal institutions
Sec. 16. The services of the laboratory of the state department shall be available without charge for the laboratory diagnoses and tests as may be necessary to carry out sections 14 and 15 of this chapter. The state institutions and the state department shall cooperate in every reasonable way in the prevention and suppression of venereal diseases.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-17
Application of chapter to spiritual and prayer healing
Sec. 17. Sections 10 through 12 of this chapter do not apply to the following:
(1) A person who administers to or treats the sick or suffering by spiritual means or prayer.
(2) A person who, because of the person's religious belief, in good faith selects and depends upon spiritual means or prayer for treatment or cure of diseases.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-18
Violations
Sec. 18. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a

Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 16. COMMUNICABLE DISEASE: TREATMENT OF INFECTIOUS WASTE

IC 16-41-16-2
Contaminated sharp
Sec. 2. (a) As used in this chapter, "contaminated sharp" means an object that meets the following conditions:
(1) Is capable of cutting or penetrating the skin.
(2) Has been in contact with blood or body fluids.
(b) The term includes a hypodermic or suture needle, syringe, scalpel blade, pipette, lancet, or broken glass.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-3
Effective treatment
Sec. 3. (a) As used in this chapter, "effective treatment" means treatment that meets the following conditions:
(1) Reduces the pathogenic qualities of infectious waste to a point where the waste is safe to handle.
(2) Is designed for the specific waste involved.
(3) Is carried out in a manner consistent with rules adopted by the state department under section 8 of this chapter.
(b) The term includes the following:
(1) Incineration. (2) Steam sterilization.
(3) Chemical disinfection.
(4) Thermal inactivation.
(5) Irradiation.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-4
Infectious waste
Sec. 4. (a) Except as provided in subsection (c), as used in this chapter, "infectious waste" means waste that epidemiologic evidence indicates is capable of transmitting a dangerous communicable disease (as defined by rule adopted under IC 16-41-2-1).
(b) The term includes the following:
(1) Pathological wastes.
(2) Biological cultures and associated biologicals.
(3) Contaminated sharps.
(4) Infectious agent stock and associated biologicals.
(5) Blood and blood products in liquid or semiliquid form.
(6) Laboratory animal carcasses, body parts, and bedding.
(7) Wastes (as described under section 8 of this chapter).
(c) "Infectious waste", as the term applies to a:
(1) home health agency; or
(2) hospice service delivered in the home of a hospice patient;
includes only contaminated sharps.
As added by P.L.2-1993, SEC.24. Amended by P.L.146-1996, SEC.6.

IC 16-41-16-5
Pathological waste
Sec. 5. As used in this chapter, "pathological waste" includes:
(1) tissues;
(2) organs;
(3) body parts; and
(4) blood or body fluids in liquid or semiliquid form;
that are removed during surgery, biopsy, or autopsy.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-6
Secure area
Sec. 6. As used in this chapter, "secure area" means an area that is designed and maintained to prevent the entry of unauthorized persons.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-7
Treatment of infectious waste
Sec. 7. (a) Before infectious waste is placed in an area that is not a secure area and before the waste is sent for final disposal, all infectious waste must be:
(1) effectively treated on site; or
(2) transported off site for effective treatment; according to rules adopted under section 8 of this chapter.
(b) A facility shall treat liquid infectious waste or excreta that are infectious waste as required by subsection (a) or flush the liquid infectious waste or excreta that are infectious waste in compliance with rules adopted under IC 4-22-2.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-7.5
Treatment of noninfectious waste
Sec. 7.5. Any waste that is not infectious waste (as defined in section 4(c) of this chapter) must be double bagged and tied to protect handlers.
As added by P.L.146-1996, SEC.7.

IC 16-41-16-8
Rules
Sec. 8. (a) After consulting with an advisory committee composed of representatives of persons or facilities that handle infectious wastes, the state department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
(b) The state department shall adopt rules under this section after considering the guidelines of the following:
(1) United States Environmental Protection Agency.
(2) United States Centers for Disease Control.
(3) United States Occupational Safety and Health Administration.
(4) State department of labor.
(5) State department of environmental management.
(c) The state department shall adopt rules under this section that establish an alternative to 410 IAC 1-3-28 to allow a person or facility that transports infectious waste offsite to label each container of infectious waste in a manner that:
(1) does not specifically identify the generating facility or treatment facility; and
(2) ensures that the identity of the generating facility or treatment facility may be readily obtained based on the label information.
As added by P.L.2-1993, SEC.24. Amended by P.L.128-1997, SEC.9.

IC 16-41-16-9
Inspections on private property
Sec. 9. (a) The state department may designate an agent who may enter on private property to inspect for and investigate possible violations of this chapter or rules adopted under this chapter if the following conditions are met:
(1) The agent has probable cause to believe that evidence of a health threat exists on private property.
(2) The agent presents proper credentials.
(3) Emergency circumstances exist or a warrant is issued.
(b) This section does not impair the authority of the state

department to enter public or private property as authorized by law.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-10
Orders of compliance; civil penalties
Sec. 10. (a) The state department may commence an action under IC 4-21.5-3-6 or IC 4-21.5-4 for issuance of an order of compliance and a civil penalty not to exceed one thousand dollars ($1,000) per violation per day against a person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or the state department's designated agent in the performance of official duties under this chapter or a rule adopted under this chapter.
(b) The state department may commence an action against a facility licensed by the state department under either subsection (a) or the licensure statute for that facility, but the state department may not bring an action arising out of one (1) incident under both statutes.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-11
Violations
Sec. 11. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 17. PREVENTION AND TREATMENT PROGRAMS: EXAMINATION OF INFANTS FOR PHENYLKETONURIA, HYPOTHYROIDISM, AND OTHER DISORDERS

IC 16-41-17-2
Examinations; religious exemption
Sec. 2. (a) Subject to subsection (d), every infant shall be given examinations at the earliest feasible time for the detection of the following disorders:
(1) Phenylketonuria.
(2) Hypothyroidism.
(3) Hemoglobinopathies, including sickle cell anemia.
(4) Galactosemia.
(5) Maple Syrup urine disease.
(6) Homocystinuria.
(7) Inborn errors of metabolism that result in mental retardation and that are designated by the state department.
(8) Congenital adrenal hyperplasia.
(9) Biotinidase deficiency.
(10) Disorders detected by tandem mass spectrometry or other technologies with the same or greater detection capabilities as tandem mass spectrometry, if the state department determines that the technology is available for use by a designated laboratory under section 7 of this chapter.
(b) Subject to subsection (d), every infant shall be given a physiologic hearing screening examination at the earliest feasible time for the detection of hearing impairments.
(c) Beginning January 1, 2012, and subject to subsection (d), every infant shall be given a pulse oximetry screening examination at the earliest feasible time for the detection of low oxygen levels. Section 10(a)(2) of this chapter does not apply to this subsection.
(d) If a parent of an infant objects in writing, for reasons pertaining to religious beliefs only, the infant is exempt from the examinations required by this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.91-1999, SEC.2; P.L.149-2001, SEC.3; P.L.229-2011, SEC.165.
IC 16-41-17-3
Educational program
Sec. 3. The state department shall conduct an intensive educational program among physicians, hospitals, public health nurses, and the public concerning the disorders listed in section 2 of this chapter. The educational program must include information about:
(1) the nature of the disorders; and
(2) examinations for the detection of the disorders in infancy;
so that measures may be taken to prevent the mental retardation, medical complications, or mortality resulting from the disorders.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-4
Tests
Sec. 4. After consultation with medical authorities, the state department shall require appropriate tests to be used in the detection of disorders listed in section 2 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-5
Detection plans and procedures
Sec. 5. The state department and all local boards of health shall encourage and promote the development of plans and procedures for the detection of the disorders listed in section 2 of this chapter in all local health jurisdictions of Indiana.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-6
Reports
Sec. 6. (a) The state department shall provide forms on which the results of tests performed on each child for the disorders listed in section 2 of this chapter shall be reported to the state department by physicians and hospitals.
(b) The state department shall ascertain at least quarterly the extent of such testing and the findings shall be reported to all hospitals, physicians, and other groups interested in child welfare.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-7
Testing laboratories
Sec. 7. (a) The state department shall designate at least one (1) laboratory for testing for disorders listed in section 2(a) of this chapter.
(b) The designated laboratories shall perform tests on all infants for the detection of disorders under section 2(a) of this chapter.
(c) This section does not prevent other facilities from conducting tests for disorders under this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.91-1999, SEC.3.
IC 16-41-17-8
Blood samples
Sec. 8. Each hospital and physician shall:
(1) take or cause to be taken a blood sample from every infant born under the hospital's and physician's care; and
(2) transport or cause to be transported each blood sample described in subdivision (1) to a laboratory designated under section 7 of this chapter;
for testing for the disorders listed in section 2(a) of this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.91-1999, SEC.4.

IC 16-41-17-9
Rules
Sec. 9. The state department shall adopt rules under IC 4-22-2 to carry out this chapter, including rules to ensure the following:
(1) Proper and timely sample collection and transportation under section 8 of this chapter.
(2) Quality testing procedures at the laboratories designated under section 7 of this chapter.
(3) Uniform reporting procedures.
(4) Centralized coordination, tracking, and follow-up.
(5) Appropriate diagnosis and management of affected newborns and counseling and support programs for newborns' families.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-10
Follow-up programs; newborn screening fees; waste blood specimen confidentiality
Sec. 10. (a) The state department shall develop the following:
(1) A registry for tracking and follow-up of all newborns and individuals for screening.
(2) A centralized program that provides follow-up, diagnosis, management, and family counseling and support, including equipment, supplies, formula, and other materials, for all infants and individuals identified as having one (1) of the disorders listed in section 2 of this chapter.
(3) A laboratory quality assurance program, including proficiency testing.
(4) A statewide network of genetic evaluation and counseling services.
(5) A system for using, for epidemiological survey and research purposes, any waste blood specimen generated under this chapter.
(b) The program described in subsection (a) shall be funded by collection of a newborn screening fee for each newborn screened by a designated laboratory.
(c) The state department shall set the fee and procedures for disbursement under rules adopted under IC 4-22-2. The fee must be based upon the projected cost of the program. The proposed fee must

be approved by the budget agency before the rule is adopted.
(d) The designated laboratory shall assess, collect, and deposit the fees established under subsection (c) in the newborn screening fund established under section 11 of this chapter.
(e) The state department shall annually review the newborn screening fee.
(f) Waste blood specimens used for the purpose of implementing the system described under subsection (a)(5) may not include the name or other identifying characteristics that would identify the individual submitting the specimen.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-11
Newborn screening fund
Sec. 11. (a) The newborn screening fund is established for the purpose of carrying out this chapter. The state department shall administer the fund.
(b) The expenses of the newborn screening program shall be paid from money in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.24.



CHAPTER 18. PREVENTION AND TREATMENT PROGRAMS: HEMOPHILIA CARE AND TREATMENT PROGRAM

IC 16-41-18-3
Care and treatment programs
Sec. 3. (a) The state department shall establish a program for the care and treatment of persons suffering from hemophilia.
(b) The program established under subsection (a) shall assist persons who:
(1) require continuing treatment with blood and blood derivatives to avoid crippling, extensive hospitalization, and other effects associated with the critical, chronic bleeding condition; and
(2) are unable to pay for the entire cost of such services on a continuing basis despite the existence of various types of hospital medical insurance coverage, Medicare, Medicaid, other government assistance programs, and private charitable assistance programs.
As added by P.L.2-1993, SEC.24.

IC 16-41-18-4
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-41-18-5
Development of care and treatment programs
Sec. 5. The state department may do the following:
(1) Develop standards for determining eligibility for care and treatment under the hemophilia program established under this chapter.
(2) Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including the following:
(A) Self-administration.
(B) Prevention.
(C) Home care.
(D) Other medical and dental procedures and techniques designed to provide maximum control over bleeding

episodes typical of the condition.
(3) Extend financial assistance to persons suffering from hemophilia in obtaining blood, blood derivatives and concentrates, and other efficacious agents for use in hospital, medical, and dental facilities and at home or participate in the cost of blood processing to the extent that such support will facilitate the supplying of blood, blood derivatives and concentrates, and other efficacious agents to hemophiliac patients at an economical cost, thus increasing the effectiveness of the money appropriated to carry out this chapter.
(4) Adopt rules necessary to carry out this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-1994, SEC.10.

IC 16-41-18-6
Violations
Sec. 6. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 18.5. LUPUS EDUCATION

IC 16-41-18.5-2
State department promoting national organization's lupus education initiatives; distribution of health information on state department web site
Sec. 2. (a) The state department may promote a national lupus organization's initiatives to educate and train physicians, other health care providers, and human services providers on the most current and accurate scientific and medical information regarding the following concerning lupus:
(1) Diagnosis.
(2) Treatment.
(3) Risks and benefits of medications.
(4) Research advances.
(5) Therapeutic decision making, including medical best practices for diagnosing and treatment.
(b) The state department may distribute medically sound health information on the state department's Internet web site for review by the following:
(1) Local health departments.
(2) Schools.
(3) The division of aging.
(4) Employer wellness programs.
(5) Physicians and other health care providers.
(6) Hospitals.
As added by P.L.108-2011, SEC.1.

IC 16-41-18.5-3
Participation in identifying partners for lupus education
Sec. 3. The state department may participate in identifying the appropriate partners to aid in the education components of this chapter, including the following:
(1) Local health departments.
(2) Schools.
(3) Division of aging. (4) Area agencies on aging.
(5) Employer wellness programs.
(6) Physicians and other health care providers.
(7) Accident and sickness insurance companies and health maintenance organizations.
(8) Hospitals.
(9) Women's health organizations.
(10) Nonprofit entities.
(11) Community organizations.
As added by P.L.108-2011, SEC.1.

IC 16-41-18.5-4
Acceptance of grants, services, and property for national education programs; seeking federal waivers
Sec. 4. The state department may accept grants, services, and property from the federal government, public entities, and private entities for the purpose of participating in national education programs. The state department may seek any federal waiver needed to maximize federal funds to educate the public about lupus.
As added by P.L.108-2011, SEC.1.



CHAPTER 18.6. PARKINSON'S DISEASE EDUCATION

IC 16-41-18.6
Chapter 18.6. Parkinson's Disease Education

IC 16-41-18.6-1
State department working with national Parkinson's disease organization in educating public
Sec. 1. The state department may work with a national Parkinson's disease organization in educating the public about the following concerning Parkinson's disease:
(1) The symptoms and nature of Parkinson's disease.
(2) Personal risk factors.
(3) Options for diagnosing and treating Parkinson's disease.
(4) Populations with elevated risk for Parkinson's disease.
As added by P.L.108-2011, SEC.2.

IC 16-41-18.6-2
State department promoting national organization education initiatives; distribution of health information on state department web site
Sec. 2. (a) The state department may promote a national Parkinson's disease organization's initiatives to educate and train physicians, other health care providers, and human services providers on the most current and accurate scientific and medical information regarding the following concerning Parkinson's disease:
(1) Diagnosis.
(2) Treatment.
(3) Risks and benefits of medications.
(4) Research advances.
(5) Therapeutic decision making, including medical best practices for diagnosing and treatment.
(b) The state department may distribute medically sound health information on the state department's Internet web site for review by the following:
(1) Local health departments.
(2) Schools.
(3) The division of aging.
(4) Employer wellness programs.
(5) Physicians and other health care providers.
(6) Hospitals.
As added by P.L.108-2011, SEC.2.

IC 16-41-18.6-3
Participation in identifying partners for Parkinson's disease education
Sec. 3. The state department may participate in identifying the appropriate partners to aid in the education components of this chapter, including the following:
(1) Local health departments.
(2) Schools.
(3) Division of aging. (4) Area agencies on aging.
(5) Employer wellness programs.
(6) Physicians and other health care providers.
(7) Accident and sickness insurance companies and health maintenance organizations.
(8) Hospitals.
(9) Women's health organizations.
(10) Nonprofit entities.
(11) Community organizations.
As added by P.L.108-2011, SEC.2.

IC 16-41-18.6-4
Acceptance of grants, services, and property for national education programs; seeking federal waivers
Sec. 4. The state department may accept grants, services, and property from the federal government, public entities, and private entities for the purpose of participating in national education programs. The state department may seek any federal waiver needed to maximize federal funds to educate the public about Parkinson's disease.
As added by P.L.108-2011, SEC.2.



CHAPTER 19. PREVENTION AND TREATMENT PROGRAMS: PROVISION OF FREE DRUGS AND VACCINES TO INDIGENTS

IC 16-41-19-2
Antitoxins and vaccines
Sec. 2. All counties, cities, and towns shall supply without charge diphtheria, scarlet fever, and tetanus (lockjaw) antitoxin and rabies vaccine to persons financially unable to purchase the antitoxin or vaccine, upon the application of a licensed physician.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-3
Application forms
Sec. 3. The state department shall supply the necessary application forms to all local health officers for the administration of section 2 of this chapter and IC 12-20-16-14. The local health officers shall supply physicians with the forms on request. The application forms shall be designed to provide the statistical information required by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-4
Physicians' affirmation
Sec. 4. The physician or advanced practice nurse applying for free biologicals as provided in this chapter and IC 12-20-16-14 shall sign in ink the following affirmation printed on the application form:
I solemnly affirm that the free biologicals applied for will be administered to the person named above, and it is my belief after inquiry that the person is financially unable to pay for the biologicals.
As added by P.L.2-1993, SEC.24. Amended by P.L.262-2003, SEC.8.

IC 16-41-19-5
Supply of biologicals
Sec. 5. On receipt of an official form properly filled out and signed in ink by a physician, any dealer may supply the biologicals called for in the application form.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-6
Payment claims
Sec. 6. When the application form is filed with the proper financial officer, the application form constitutes a legal claim for the

market price of the furnished biologicals against the appropriate county, township, city, or town in which biologicals are used and against which the application form is issued.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-7
Costs
Sec. 7. (a) Except as provided in subsection (b), all costs that are incurred in furnishing biologicals under this chapter, IC 12-20-16-2(c)(13), or IC 12-20-16-14 shall be paid by:
(1) the appropriate county, city, or town against which the application form is issued from general funds; and
(2) the appropriate township against which the application form is issued from funds in the township assistance fund;
not otherwise appropriated without appropriations.
(b) A township is not responsible for paying for biologicals as provided in subsection (a)(2) if the township trustee has evidence that the individual has the financial ability to pay for the biologicals.
(c) After being presented with a legal claim for insulin being furnished to the same individual a second time, a township trustee may require the individual to complete and file a standard application for township assistance in order to investigate the financial condition of the individual claiming to be indigent. The trustee shall immediately notify the individual's physician that:
(1) the financial ability of the individual claiming to be indigent is in question; and
(2) a standard application for township assistance must be filed with the township.
The township shall continue to furnish insulin under this section until the township trustee completes an investigation and makes a determination as to the individual's financial ability to pay for insulin.
(d) For purposes of this section, the township shall consider an adult individual needing insulin as an individual and not as a member of a household requesting township assistance.
As added by P.L.2-1993, SEC.24. Amended by P.L.259-2001, SEC.9; P.L.73-2005, SEC.169.

IC 16-41-19-8
Records
Sec. 8. Each local health officer shall make official records of all cases in which free biologicals are furnished in the local health officer's jurisdiction. The local health officer shall, by the fifth day of each month, send information concerning the preceding month as required by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-9
Preventive biologicals
Sec. 9. (a) The state department may supply without charge, in the

interest of disease prevention and control, preventive biologicals to local health officers for immunization of individuals financially unable to purchase the biologicals.
(b) The state department shall determine the procedures necessary for the proper administration of this section.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-10
Violations
Sec. 10. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 19.5. PREVENTION AND TREATMENT PROGRAMS: POST-ORGAN TRANSPLANT PROGRAM

IC 16-41-19.5-2
Establishment
Sec. 2. The state department shall establish a post-organ transplant program.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-3
Eligibility
Sec. 3. An individual who meets the following requirements is eligible for the post-organ transplant program:
(1) The individual has submitted a properly completed application on a form supplied by the state department.
(2) The individual has a household income that is not more than two hundred fifty percent (250%) of the federal poverty level as determined by the federal Office of Management and Budget.
(3) The individual is a resident of Indiana and has resided in Indiana for twelve (12) months before submitting the application. An individual is not excluded from the program for receiving an organ transplant outside Indiana.
(4) The individual meets any other eligibility standards adopted by the state department.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-4
Amount paid by state department to applicants
Sec. 4. (a) The state department shall determine the maximum amount the state department will pay each eligible post-organ transplant program applicant based on the following criteria:
(1) Available money.
(2) Covered immunosuppressive drugs.
(3) The terms of any contract between the state department and the patient's health care provider.
(4) The reimbursement rate for a post-organ transplant drug may not be greater than the Medicaid reimbursement rate for the drug, minus a copayment by the recipient. (b) The state health commissioner may restrict or categorize payments for post-organ transplant drugs to meet budgetary limitations.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-5
Reimbursement of recipients by state department
Sec. 5. (a) Except as provided in subsection (b), the state department may not reimburse an eligible recipient under the post-organ transplant program for drug costs that are reimbursed or eligible for reimbursement by a governmental entity or other third party, including Medicaid, Medicare, the Veterans Administration, a health insurance company, or a health maintenance organization.
(b) The state health commissioner may waive the requirements of subsection (a) on a case by case basis if the commissioner determines that enforcement of subsection (a) will deny services to a class of post-organ transplant patients because of conflicting state or federal law.
(c) The state department shall adopt rules under IC 4-22-2 to ensure that all required benefit payments for post-organ transplant drugs under subsection (a) are properly paid.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-6
Duties of state department
Sec. 6. The state department shall:
(1) maintain an immunosuppressive drug formulary that includes the drugs that are eligible for reimbursement under the post-organ transplant program;
(2) establish an internal review procedure for updating the formulary that includes procedures for adding and deleting drugs from the formulary; and
(3) review the formulary at least quarterly each year.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-7
Post-organ transplant program fund
Sec. 7. (a) The post-organ transplant program fund is established for the purpose of providing payment of immunosuppressive drugs to eligible organ transplant recipients under this chapter. The fund shall be administered by the state department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund consists of appropriations, gifts, grants, and donations from public or private sources. Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-8
Rules
Sec. 8. The state department may adopt rules under IC 4-22-2 that are necessary to implement this chapter.
As added by P.L.27-1999, SEC.2.



CHAPTER 20. HEALTH, SANITATION, AND SAFETY: DWELLINGS UNFIT FOR HUMAN HABITATION

IC 16-41-20-2
Powers of local inspectors of buildings
Sec. 2. The inspector of buildings in a city or town may exercise all the powers granted the inspector in the following:
(1) A city or town ordinance dealing with housing.
(2) This chapter to boards of health.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-3
Exercise of powers by the state health department
Sec. 3. The state department may not exercise a power granted in this chapter without giving to the local board of health or county health officer having jurisdiction a notice setting forth the conditions that have been certified to the state department or of which the state department has knowledge. If the local board of health or county health officer fails to act not more than three (3) days after the notice, the state department may exercise the granted powers.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-4
Orders to vacate dwellings
Sec. 4. Whenever the state department, the local board of health, or county health officer determines that a dwelling is unfit for human habitation, the state department, local board of health, or county health officer may issue an order requiring all persons living in the dwelling to vacate the dwelling within not less than five (5) days and not more than fifteen (15) days. The order must mention at least one (1) reason for the order.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-5
Extension or revocation of orders to vacate dwellings Sec. 5. (a) The state department, local board of health, or county health officer that issued an order to vacate under section 4 of this chapter shall, for a good reason, extend the time within which to comply with the order.
(b) The state department, local board of health, or county health officer may revoke the order if satisfied that the danger from the dwelling has ceased to exist and that the dwelling is fit for habitation.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-6
Public nuisances
Sec. 6. The state department, local board of health, or county health officer may declare a dwelling that is unfit for human habitation a public nuisance. The state department, local board of health, or county health officer may order to be removed, abated, suspended, altered, improved, or purified a dwelling, structure, excavation, business, pursuit, or thing in or about the dwelling or the dwelling's lot, or the plumbing, sewerage, drainage, light, or ventilation of the dwelling.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-7
Orders for cleaning, repairing, or improving
Sec. 7. The state department, local board of health, or county health officer may order purified, cleansed, disinfected, renewed, altered, repaired, or improved a dwelling, excavation, building, structure, sewer, plumbing, pipe, passage, premises, ground, or thing in or about a dwelling that is found to be unfit for human habitation or the dwelling's lot.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-8
Service of orders
Sec. 8. An order issued under this chapter shall be served on the tenant and the owner of the dwelling or the owner's rental agent. The order may be served on a person who by contract has assumed the duty of doing the things that the order specifies to be done.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-9
Judicial review of orders
Sec. 9. (a) A person aggrieved by an order of a local board of health or county health officer issued under this chapter may, not more than ten (10) days after the making of the order, file with the circuit or superior court a petition seeking a review of the order.
(b) The court shall hear the appeal. The court's decision is final.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-10
Appeal bonds Sec. 10. The person appealing to the circuit or superior court shall file with the court a bond in an amount to be fixed by the court with sureties to be approved by the judge and conditioned to pay all the costs on the appeal if the person fails to sustain the appeal or the appeal is dismissed.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-11
Review proceedings
Sec. 11. (a) Review proceedings shall be docketed as an action between the appellant and the local board of health or county health officer and shall be tried as civil actions are tried.
(b) The:
(1) corporation counsel or the department of law in the city or town; and
(2) prosecuting attorney in cases arising outside of cities and towns and in cities and towns that do not have a department of law or any other legal representative;
shall attend to all the proceedings on the part of the local board of health or county health officer.
(c) If no appeal is taken within the required ten (10) days, the order of the local board of health or county health officer is final and conclusive.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-12
Costs and expenses
Sec. 12. A person who:
(1) violates this chapter; or
(2) fails to comply with an order of:
(A) the state department or the state department's authorized agents;
(B) a local board of health; or
(C) a county health officer;
is liable for all costs and expenses paid or incurred by the state department, a local board of health or the local board of health's authorized agents, or a local health officer in executing the order. This amount may be recovered in a civil action brought by the state department, the local board of health or the local board of health's authorized agents, or the county health officer, who is entitled to recover reasonable attorney's fees.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-13
Violations
Sec. 13. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 21. HEALTH, SANITATION, AND SAFETY: REQUIREMENTS FOR SCHOOL BUILDINGS

IC 16-41-21-2
Water supply and sewage disposal facilities
Sec. 2. Water supply and sewage disposal facilities serving schools must be constructed and operated in accordance with applicable rules of the state department and the water pollution control board.
As added by P.L.2-1993, SEC.24.

IC 16-41-21-3
Drainage of sites
Sec. 3. Sites for schools shall be drained so as to secure and maintain dry grounds and buildings. Walks leading from the street to the school must be dry.
As added by P.L.2-1993, SEC.24.

IC 16-41-21-4
Playgrounds
Sec. 4. Suitable playgrounds shall be provided for all schools.
As added by P.L.2-1993, SEC.24.

IC 16-41-21-5
Minimum ground area requirements prohibited
Sec. 5. Notwithstanding any rule or requirement to the contrary, a minimum ground area requirement may not be imposed as a condition to the renovation of a school building.
As added by P.L.2-1993, SEC.24.

IC 16-41-21-6
Prohibited sites; waiver
Sec. 6. (a) A school site, school, or addition to a school may not be located within five hundred (500) feet of the following:
(1) A stream.
(2) A railroad.
(3) A stable.
(4) A horse, mule, or cattle barn used for breeding.
(5) A noisemaking industry.
(6) Any unhealthful conditions.
(b) A:
(1) railroad; (2) stable;
(3) horse, mule, or cattle barn used for breeding;
(4) noisemaking industry; or
(5) unhealthful condition;
may not be located or erected within five hundred (500) feet of a school site, school, or school addition. This provision may be waived on written approval of the superintendent of public instruction, the state health commissioner or the commissioner's legally authorized agent, and the division of fire and building safety.
As added by P.L.2-1993, SEC.24. Amended by P.L.1-2006, SEC.305.

IC 16-41-21-7
Repealed
(Repealed by P.L.104-2003, SEC.10.)

IC 16-41-21-8
Repealed
(Repealed by P.L.142-1995, SEC.32.)

IC 16-41-21-9
Cloakrooms and lockers
Sec. 9. School cloakrooms must be well-lighted, warmed, and ventilated or sanitary lockers must be provided.
As added by P.L.2-1993, SEC.24.

IC 16-41-21-10
Drinking water
Sec. 10. Schools shall be supplied with potable drinking water that comes from sources approved by the commissioner of the department of environmental management appointed under IC 13-13-2-1. Whenever it is practicable, flowing sanitary drinking fountains that do not require drinking cups shall be provided. If drinking cups are necessary, the cups must be individual smooth glass, enameled metal, or otherwise sanitary drinking cups. Water buckets and tin drinking cups may not be used.
As added by P.L.2-1993, SEC.24. Amended by P.L.1-1996, SEC.75.

IC 16-41-21-11
Wells and pumps
Sec. 11. School wells and pumps shall be supplied with troughs or drains to take away waste water. Pools, sodden places, or mudholes are not allowed near a well. When water is not supplied at pumps or from water faucets or sanitary drinking fountains, covered tanks or coolers with spring or self-closing faucets shall be provided.
As added by P.L.2-1993, SEC.24.

IC 16-41-21-12
Repealed
(Repealed by P.L.142-1995, SEC.32.)
IC 16-41-21-13
Water closets and outhouses
Sec. 13. Water closets must be efficient and sanitary and furnished with stalls for each place. When water closets are not provided, there must be a separate sanitary outhouse for each sex. Outhouses for males must have urinals arranged with stalls and must have galvanized iron conduits or drain pipes of vitrified or other impervious material. The conduits must drain into a vault or other suitable place approved by the health authorities.
As added by P.L.2-1993, SEC.24.

IC 16-41-21-14
Invalidity of claims for nonconforming construction or materials
Sec. 14. A money claim for construction or remodeling or for any materials, supplies, sanitary apparatus, or systems furnished or constructed for any school is null and void if the construction or remodeling does not comply with the requirements of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-21-15
Repealed
(Repealed by P.L.142-1995, SEC.32.)

IC 16-41-21-16
Repealed
(Repealed by P.L.104-2003, SEC.10.)

IC 16-41-21-17
Repealed
(Repealed by P.L.104-2003, SEC.10.)

IC 16-41-21-18
Transfer of nonconforming materials, supplies, or equipment; penalty
Sec. 18. A person who recklessly transfers to a township trustee or board of school commissioners for use in a school any materials, supplies, sanitary apparatus, or systems that do not comply with this chapter commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.24.

IC 16-41-21-19
Violations
Sec. 19. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 22. HEALTH, SANITATION, AND SAFETY: MASS GATHERINGS

IC 16-41-22-2
Assembly
Sec. 2. As used in this chapter, "assembly" means a collection of individuals gathered together at any location at any one (1) time for any purpose.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-3
Governing body
Sec. 3. As used in this chapter, "governing body" means the following:
(1) County executive of a county.
(2) City-county fiscal and legislative body of a consolidated city.
(3) Fiscal and legislative body of a city.
(4) Town fiscal and legislative body.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-4
Unit
Sec. 4. As used in this chapter, "unit" means a city, town, or county.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-5
Licenses to hold assemblies
Sec. 5. A person may not:
(1) permit; (2) maintain;
(3) promote;
(4) conduct;
(5) advertise;
(6) act as entrepreneur;
(7) undertake;
(8) organize;
(9) manage; or
(10) sell or give tickets to;
an actual or a reasonably anticipated assembly of at least five thousand (5,000) people that continues or can reasonably be expected to continue for at least eighteen (18) consecutive hours, whether on public or private property, unless a license to hold the assembly has first been issued by the appropriate law enforcement official of the unit in which the assembly is to gather. A license to hold an assembly issued to one (1) person permits any person to engage in any lawful activity in connection with the holding of the licensed assembly.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-6
Separate licenses
Sec. 6. A separate license is required for each day and each location in which at least five thousand (5,000) people assemble or can reasonably be anticipated to assemble and can reasonably be expected to continue for at least eighteen (18) consecutive hours.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-7
License fees
Sec. 7. The fee for each license is one hundred dollars ($100), payable to the state.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-8
Maximum attendance
Sec. 8. A license permits the assembly of only the maximum number of people stated in the license. The licensee may not sell tickets to or permit to assemble at the licensed location more than the maximum permissible number of people.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-9
Noise restriction
Sec. 9. The licensee may not permit the sound of the assembly to carry unreasonably beyond the boundaries of the location of the assembly.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-10
Conditions for licensing Sec. 10. (a) Before an applicant may be issued a license, the applicant must comply with this section.
(b) The applicant must determine the maximum number of people that will be assembled or admitted to the location of the assembly. The maximum number may not exceed the maximum number that can reasonably assemble at the location of the assembly. If the assembly is to continue overnight, the maximum number is not more than is allowed to sleep within the boundaries of the location of the assembly by zoning or health ordinances of the unit.
(c) The applicant must provide proof of the following:
(1) Food concessions will be in operation on the grounds with sufficient capacity to accommodate the number of persons expected to be in attendance.
(2) The applicant, at the applicant's own expense, before the assembly commences, will do the following:
(A) Furnish potable water that meets the following conditions:
(i) Meets all federal and state requirements for purity.
(ii) Is sufficient to provide drinking water for the maximum number of people to be assembled at the rate of at least one (1) gallon per person per day and water for bathing at the rate of at least ten (10) gallons per person per day.
(B) Furnish separate, enclosed toilets for males and females that meet the following conditions:
(i) Meet all state and local specifications.
(ii) Are conveniently located throughout the grounds.
(iii) Are sufficient to provide facilities for the maximum number of people to be assembled, at the rate of at least one (1) toilet for every one hundred fifty (150) females and at least one (1) toilet for each two hundred (200) males.
(C) Furnish a lavatory with running water under pressure and a continuous supply of soap and paper towels with each toilet.
(D) Provide, together with the toilets, an efficient, sanitary means of disposing of waste matter deposited in compliance with all state and local laws and rules.
(E) Provide a sanitary method of disposing of solid waste, in compliance with state and local laws and rules, sufficient to dispose of the solid waste production of the maximum number of people to be assembled, at the rate of at least two and one-half (2 1/2) pounds of solid waste per person per day.
(F) Provide a plan for holding and collecting all solid waste at least one (1) time each day of the assembly and provide sufficient trash cans with tight fitting lids and personnel to perform the task.
(G) Provide physicians and nurses licensed to practice in Indiana, at the rate of at least one (1) physician for every ten

thousand (10,000) people and at least one (1) nurse for every five thousand (5,000) people anticipated to be assembled, with one-half (1/2) of the physicians and nurses to be on the site for which the license has been issued and the other one-half (1/2) to be readily available.
(H) Provide an enclosed covered structure where treatment may be provided containing a separately enclosed treatment room for each physician.
(I) Provide at least one (1) emergency ambulance available at all times.
(J) If the assembly is to continue during hours of darkness, provide illumination sufficient to light the entire area of the assembly at the rate of at least five (5) foot candles. However, the illumination may not shine unreasonably beyond the boundaries of the location of the assembly.
(K) Provide a free parking area inside the assembly grounds sufficient to provide parking space for the maximum number of people to be assembled, at the rate of at least one (1) parking space for every four (4) persons.
(L) Provide telephones connected to outside lines sufficient to provide for the maximum number of people to be assembled, at the rate of at least one (1) separate line and receiver for each one thousand (1,000) people.
(M) If the assembly is to continue overnight, provide camping facilities in compliance with all state and local requirements, sufficient to provide camping accommodations for the maximum number of people to be assembled.
(N) Provide security guards:
(i) who are either regularly employed, duly sworn, off duty law enforcement officers or private guards licensed in Indiana; and
(ii) sufficient to provide adequate security for the maximum number of people to be assembled, at a rate of at least one (1) security guard for each seven hundred fifty (750) people.
(O) Provide fire protection that meets the following conditions:
(i) Includes alarms, extinguishing devices, fire lanes, and escapes.
(ii) Is sufficient to meet all state and local standards for the location of the assembly.
(iii) Includes sufficient emergency personnel to operate efficiently the required equipment.
(P) Take all reasonably necessary precautions to ensure that the sound of the assembly will not carry unreasonably beyond the enclosed boundaries of the location of the assembly.
(Q) File a bond with the clerk of the unit in which the assembly is to gather. The bond must meet the following

conditions:
(i) Be either in cash or underwritten by a surety agent licensed to do business in Indiana.
(ii) Be issued at the rate of four dollars ($4) per person for the maximum number of people permitted to assemble.
(iii) Indemnify and hold harmless the unit or the unit's agents, officers, or employees from any liability or causes of action that might arise by reason of granting the license and from any cost incurred in cleaning up any waste material produced or left by the assembly.
(iv) Guarantee the state the payment of any taxes that accrue as a result of the gathering.
(v) Guarantee reimbursement of ticketholders if the event is canceled.
(vi) Guarantee repayment to any unit for actual expenses of repair or replacement of property owned by the unit or for which the unit is responsible.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-11
License applications
Sec. 11. Application for a license to hold an actual or anticipated assembly of at least five thousand (5,000) persons that can reasonably be expected to continue for at least eighteen (18) consecutive hours must be made in writing to the chief of police of the municipality or sheriff of the county at least sixty (60) days in advance of the assembly. The application must be accompanied by the bond required by section 10(c)(2)(Q) of this chapter and the license fee required by section 7 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-12
Approval of licenses
Sec. 12. (a) The chief of police or the sheriff to whom the application is made shall on the same day forward the application with the chief of police's or sheriff's recommendations to the local health department.
(b) The local health department shall examine the application and make the investigation that the local health department considers necessary and either approve or disapprove the application not more than fifteen (15) days after receipt. Immediately after making a determination, the local health department shall return the application, marked approved or disapproved, to the sheriff or chief of police who submitted the application.
(c) The sheriff or chief of police shall notify the applicant within five (5) days that the application has been disapproved or that the sheriff or chief of police will issue the license. The sheriff or chief of police may issue the license provided for in this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.142-1995, SEC.24.
IC 16-41-22-13
Statement of truth and accuracy of information
Sec. 13. The application must contain a statement made upon oath or affirmation that the statements contained in the application are true and correct to the best knowledge of the applicant. The statement must be signed and sworn to or affirmed by the following:
(1) The individual for an individual.
(2) All officers for a corporation.
(3) All partners for a partnership.
(4) All officers of an unincorporated association, a society, or a group.
(5) All members of an association, a society, or a group if there are no officers.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-14
Contents of license applications
Sec. 14. The application must disclose the following:
(1) The name, age, residence, and mailing address of each person required to sign the application by section 13 of this chapter and, in the case of a corporation, a certified copy of the articles of incorporation together with the name, age, residence, and mailing address of each person holding at least ten percent (10%) of the stock of the corporation.
(2) The address and legal description of all property on which the assembly is to be held, together with the name, residence, and mailing address of the record owner or owners of all the property.
(3) Proof of ownership of all property on which the assembly is to be held, or a statement made upon oath or affirmation by the record owner or owners of all property that the applicant has permission to use the property for an assembly of at least five thousand (5,000) persons.
(4) The nature or purpose of the assembly.
(5) The total number of days or hours during which the assembly is to last.
(6) The maximum number of persons that the applicant will permit to assemble at any time, not to exceed the maximum number that can reasonably assemble at the location of the assembly, in consideration of the nature of the assembly, or the maximum number of persons allowed to sleep within the boundaries of the location of the assembly by the zoning ordinances of the unit if the assembly is to continue overnight.
(7) The maximum number of tickets to be sold, if any.
(8) The plans of the applicant to limit the maximum number of people permitted to assemble.
(9) The plans for supplying potable water, including the source, amount available, and location of outlets.
(10) The plans for providing toilet and lavatory facilities, including the source, number, location, and type and the means

of disposing of waste deposited.
(11) The plans for holding, collecting, and disposing of solid waste materials.
(12) The plans to provide for medical facilities, including the names, addresses, and hours of availability of physicians and nurses, and provisions for emergency ambulance service.
(13) The plans, if any, to illuminate the location of the assembly, including the source, amount of power, and the location of lamps.
(14) The plans for parking vehicles, including size and location of lots, points of highway access, interior roads, and routes between highway access and parking lots.
(15) The plans for telephone service, including the source, number, and location of telephones.
(16) The plans for camping facilities, if any, including facilities and the locations of the facilities.
(17) The plans for security, including the number of guards, the guards' employment, names, addresses, credentials, and hours of availability.
(18) The plans for fire protection, including the number, type, and location of all protective devices including alarms and extinguishers, and the number of emergency fire personnel available to operate the equipment.
(19) The plans for sound control and sound amplification, if any, including the number, location, and power of amplifiers and speakers.
(20) The plans for food concessions and concessionaires who will be allowed to operate on the grounds, including the names and addresses of all concessionaires and the concessionaires' license or permit numbers.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-15
Processing of applications and issuance of licenses
Sec. 15. An application for a license under this chapter must be processed not more than twenty (20) days after receipt and must be issued if all conditions are met.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-16
Revocation of licenses
Sec. 16. A license issued under this chapter may be revoked by the governing body of the unit issuing the license at any time if any of the conditions necessary for the issuing of or contained in the license are not met or if any condition previously met ceases to be met.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-17
Appeals from denial or revocation of licenses Sec. 17. A person aggrieved by the denial or revocation of a license under this chapter may appeal to the circuit court of the county in which the assembly was to gather. The appeal must be taken not more than fifteen (15) days after the denial or revocation. The appeal is privileged.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-18
Injunctions
Sec. 18. This chapter may be enforced by injunction, and the injunction has statewide application.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-19
Public nuisance
Sec. 19. The holding of an assembly in violation of a provision or condition contained in this chapter constitutes a public nuisance.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-20
Traffic control
Sec. 20. When the licensing authority determines that the public health, safety, or welfare is or may be affected, or where damage or obstruction may occur, the authority may close an access road to or from the site of the assembly or otherwise control or limit traffic.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-21
License violations
Sec. 21. A person who knowingly violates section 5 of this chapter or violates a condition on which the person is granted a license commits a Class D felony.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-22
Violations
Sec. 22. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 23. HEALTH, SANITATION, AND SAFETY: PUBLIC RESTROOM USE CHARGES

IC 16-41-23-2
Coin lock controls; free toilet units
Sec. 2. (a) As used in this section, "toilet units" means commodes and urinals.
(b) When coin lock controls are used in public restrooms:
(1) at least one-half (1/2) of the toilet units must be free of charge; and
(2) the number of free toilet units available to women must equal the number of free toilet units available to men.
As added by P.L.2-1993, SEC.24.

IC 16-41-23-3
Admission keys
Sec. 3. If coin locks are placed on entry doors of public restrooms:
(1) admission keys must be readily provided without charge when requested; and
(2) notice as to the availability of the admission keys must be posted on the restroom entry door.
As added by P.L.2-1993, SEC.24.

IC 16-41-23-4
Violations
Sec. 4. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 24. HEALTH, SANITATION, AND SAFETY: WATER SUPPLIES

IC 16-41-24-2
Pollution abatement actions
Sec. 2. (a) A person who has suffered or is threatened with damage because of pollution of water by any person may bring a suit to abate the pollution or threatened pollution.
(b) A suit under this section must originate in a superior or circuit court in the jurisdiction in which the pollution occurs or is threatened.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-3
Sale of unfit water prohibited
Sec. 3. A person, firm, or corporation may not offer for sale for public consumption any drinking water, bottled water, or mineral water that shows a bacteriological or chemical content deleterious to public health. The state department shall prohibit the further distribution or consumption of the unfit water.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-4
Analysis of potability and suitability
Sec. 4. At intervals designated by the state department, a person offering for sale for public consumption any drinking water, bottled water, or mineral water shall submit to the state department samples of the drinking water, bottled water, or mineral water, natural or treated, for analysis to determine the water's potability and suitability for the purpose for which the water is intended.
As added by P.L.2-1993, SEC.24.
IC 16-41-24-5
Analysis costs
Sec. 5. For each sample of water analyzed and tested each year, the state department shall collect a fee of not more than ten dollars ($10) to be paid into the state general fund.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-6
Enforcement
Sec. 6. The state department shall enforce this chapter and the statutes relating to pollution of waters and public water supply, except where jurisdiction is vested in the water pollution control board and the department of environmental management.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-7
Sewage treatment plant assessments
Sec. 7. All municipalities may provide the means for paying the cost of constructing a plant for purifying the discharge of public sewers and drains by assessing the cost of the plant against all of the several parcels of real property situated within the corporate limits and make each assessment in an amount as great as but not greater than the value of the benefits received by each parcel respectively as the result of the construction of the plant.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-8
Assessments against real property
Sec. 8. Statutes for the construction of public sewers and assessing the cost of the sewers against real property in the municipalities apply to the construction of sewage treatment plants and the assessing of the cost of the plant against the real property benefited.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-9
Payment of assessments by installment
Sec. 9. At the option of the owner assessed, the assessment may be paid in ten (10) equal annual installments as in the case of assessments for other sewers.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-10
Water testing fees and costs
Sec. 10. (a) For testing a sample of water for a private person, firm, or corporation not offering drinking water, bottled water, or mineral water for sale for public consumption, the state department shall charge and collect a fee of not more than ten dollars ($10). In addition, the state department may charge a mailing and shipping charge to defray the costs of mailing and shipping. (b) A fee and the mailing and shipping charges collected under this section shall be deposited in a revolving fund to the credit of the state department and used to defray the expenses.
(c) The state department may adopt rules under IC 4-22-2 to set a fee under this section. The fee must equal an amount necessary to cover the cost of the test.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-11
Violations
Sec. 11. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 25. HEALTH, SANITATION, AND SAFETY: RESIDENTIAL SEPTIC SYSTEMS

IC 16-41-25-2
Violations
Sec. 2. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with rules adopted under section 1 of this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24. Amended by P.L.150-1996, SEC.1.

IC 16-41-25-3
Residential septic systems installed after July 1, 1996; requirements; enforcement
Sec. 3. (a) This section applies only to residential septic systems that are installed after July 1, 1996, and that use a raiser that is more than six (6) inches in diameter and opens to ground level.
(b) Each opening to an underground tank of a residential septic system that allows access from ground level must be covered with a lid or top that is securely fastened.
(c) Below a residential septic system's lid or top described in subsection (b), the tank of the residential septic system must have a cap or plug.
(d) A person who installs a residential septic system after June 30,

1996, commits a Class B infraction if the residential septic system does not meet the requirements of this section.
(e) Each local health department established within a county under IC 16-20-2-2 shall enforce this section in the county.
As added by P.L.150-1996, SEC.2.

IC 16-41-25-4
Notice of property located in service district of regional sewage district
Sec. 4. Before a local health department may act on an application for a residential septic system permit, the local health department shall inform the applicant for a residential septic system permit if the property is located in the service district of a regional sewage district.
As added by P.L.97-2012, SEC.17.



CHAPTER 26. HEALTH, SANITATION, AND SAFETY: AGRICULTURAL LABOR CAMPS

IC 16-41-26-2
Application of chapter
Sec. 2. A person operating or maintaining an agricultural labor camp shall comply with this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-3
Permits
Sec. 3. (a) Except as provided in subsection (b), a person may not directly or indirectly operate an agricultural labor camp until the person has obtained from the state department a permit to operate the camp and unless the permit is in full force and effect and is posted and kept posted in the camp to which the permit applies at all times during maintenance and operation of the camp.
(b) A person may operate at least one (1) living unit of an agricultural labor camp under a permit issued under section 4 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-4
Limited permits
Sec. 4. (a) In addition to a permit issued under section 6 of this chapter, the state department may issue a permit that is limited to at least one (1) specific living unit of an agricultural labor camp. The state may issue more than one (1) permit under this section to a person operating an agricultural labor camp.
(b) Rules adopted under this chapter apply to permits issued under this section.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-5
Conditions for issuance of limited permits
Sec. 5. The state department may issue a permit under section 4 of this chapter only if:
(1) all mobile homes used as shelters and equipped with an operable toilet, shower, lavatory, and hot and cold water under

pressure, provide a minimum floor space of sixty (60) square feet for each resident; and
(2) all other shelters provide a minimum floor space of eighty (80) square feet for each resident.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-6
Applications for permits; issuance, duration, and transferability of permits; inspections; hearings
Sec. 6. (a) An application to operate an agricultural labor camp must be made to the state department in writing on a form and under rules prescribed by the state department.
(b) The state department shall issue a permit for the operation of an agricultural labor camp if the state department is satisfied, after investigation or inspection, that the camp meets the minimum standards of construction, sanitation, equipment, and operation required by rules adopted under section 8 of this chapter.
(c) A permit is valid from the date of issuance through May 1 of the following year unless the permit is revoked.
(d) A labor camp must be inspected and a permit issued before the labor camp is occupied.
(e) The annual inspection must occur during the sixty (60) days before the first occupation by agricultural laborers each year.
(f) A permit is not transferable.
(g) If an applicant is refused a permit, the state department shall, upon request, afford the applicant a fair hearing in accordance with IC 4-21.5-3.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-7
Revocation of permits
Sec. 7. The state department may, after reasonable notice and opportunity for a fair hearing in accordance with IC 4-21.5-3, revoke a permit authorizing the operation of an agricultural labor camp if the state department finds that the holder of the permit has failed to comply with a provision of this chapter or a rule or an order issued under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-8
Rules
Sec. 8. (a) Except as provided in subsection (b), the state department shall adopt rules under IC 4-22-2 necessary to protect the health, safety, and welfare of persons living in agricultural labor camps, prescribing standards for living quarters at agricultural labor camps, including provisions relating to construction of camps, sanitary conditions, light, air, safety protection from fire hazards, equipment, maintenance and operation of the camp, sewage disposal through septic tank absorption fields, and other matters appropriate for the security of the life and health of occupants. (b) The water pollution control board shall adopt rules under IC 4-22-2 pertaining to water supplies and sewage disposal systems other than septic tank absorption fields required for agricultural labor camps.
(c) In the preparation of rules, the state department:
(1) shall consult with and request technical assistance from other appropriate state agencies; and
(2) may appoint and consult with committees of technically qualified persons and of representatives of employers and employees.
(d) If a conflict exists between rules adopted under this chapter and rules adopted by the fire prevention and building safety commission, the rules authorized in this section apply.
(e) A copy of every rule adopted under this chapter shall be sent to each health officer in Indiana and to the heads of other state agencies with specific or related responsibility affecting agricultural labor camps and to any person requesting the rules. The rules affecting agricultural labor camps adopted under this chapter shall be published periodically in the manner the state department determines.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-9
Enforcement; inspections and investigations
Sec. 9. (a) The state department may initiate an action under IC 4-21.5-3-6 or IC 4-21.5-3-8 to enforce this chapter and rules adopted under this chapter.
(b) The state department and the state department's authorized representatives may enter and inspect agricultural labor camps at reasonable hours and may question the persons and investigate the facts, conditions, and practices or matters that the state department considers necessary or appropriate to determine whether a person has violated a provision of this chapter or to aid in the enforcement of this chapter or in the adoption of rules under this chapter. The state department may, to the extent appropriate, utilize the services of any other state department or agency of the government for assistance in the inspections and investigations.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-10
Judicial review
Sec. 10. (a) A person aggrieved by an order of the state department denying or revoking a permit to operate an agricultural labor camp may, in accordance with IC 4-21.5-5, petition the circuit or superior court for a review of the order asking that the order be modified or set aside.
(b) A person aggrieved by a rule adopted under section 8 of this chapter by the state department may, not more than thirty (30) days after the rule becomes effective, petition the circuit or superior court to modify or set aside the rule in whole or in part, but only on the ground that the rule is unlawful or unreasonable. (c) A copy of a petition filed under subsection (a) or (b) shall be served on the state health commissioner. The state department shall keep and, on notice of filing of the petition, shall certify and file in the court a full record in the proceeding on which the action complained of is based.
(d) The review authorized in subsection (a) or (b) is limited to questions of law. Findings of fact by the state department, if supported by substantial evidence, are conclusive.
(e) The jurisdiction of the court is exclusive and the court's judgment is final, except that the judgment is subject to review by the supreme court.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-11
Notice of enforcement actions
Sec. 11. To adequately place and care for workers and the workers' families housed in an agricultural labor camp, the state department shall serve notice of an action initiated under section 13 of this chapter to the following:
(1) The county agricultural extension educator.
(2) The representative of the nearest office of the public employment service whose duty it is to aid in placing such workers in suitable employment.
(3) The county department of public welfare.
As added by P.L.2-1993, SEC.24. Amended by P.L.40-1993, SEC.52.

IC 16-41-26-12
Inspections and investigations by designated agents
Sec. 12. The state department may designate an agent who may, on presentation of proper credentials, enter on private or public property to inspect for and investigate possible violations of this chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-13
Civil penalties and compliance orders
Sec. 13. (a) The state department shall adopt rules under IC 4-22-2 that establish a schedule of civil penalties that may be levied in an action to enforce the provisions of the following:
(1) This chapter.
(2) The rules of the state department.
(b) A penalty included in the schedule of civil penalties adopted under subsection (a) may not exceed five hundred dollars ($500) per violation per day.
(c) The state department may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or the state

department's designated agent in the performance of duties under this chapter.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce this chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-14
Destruction or damage of property; penalty
Sec. 14. The owner or operator of an agricultural labor camp may under 29 U.S.C. 1821(c) impose a penalty on an agricultural laborer who knowingly or intentionally destroys or damages property on the premises of an agricultural labor camp.
As added by P.L.2-1993, SEC.24.



CHAPTER 27. HEALTH, SANITATION, AND SAFETY: MOBILE HOMES

IC 16-41-27-2
Repealed
(Repealed by P.L.144-1996, SEC.15.)

IC 16-41-27-3
Local board
Sec. 3. As used in this chapter, "local board" means a local agency of government authorized to enforce the standards of health and sanitation prescribed for:
(1) mobile homes and manufactured homes; and
(2) mobile home communities by the state department.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.5.

IC 16-41-27-3.5
Manufactured home
Sec. 3.5. As used in this chapter, "manufactured home" has the meaning set forth in IC 22-12-1-16.
As added by P.L.87-2005, SEC.6.

IC 16-41-27-4
Mobile home
Sec. 4. As used in this chapter, "mobile home" means a dwelling, including the equipment sold as a part of the dwelling, that:
(1) is factory assembled;
(2) is transportable;
(3) is intended for year-round occupancy;
(4) is designed for transportation on its own chassis; and
(5) was manufactured before the effective date of the federal Manufactured Housing Construction and Safety Standards Law of 1974 (42 U.S.C. 5401 et seq.).
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.7.
IC 16-41-27-5
Mobile home community
Sec. 5. (a) As used in this chapter, "mobile home community" means one (1) or more parcels of land:
(1) that are subdivided and contain individual lots that are leased or otherwise contracted;
(2) that are owned, operated, or under the control of one (1) or more persons; and
(3) on which a total of at least five (5) mobile homes or manufactured homes are located for the purpose of being occupied as principal residences.
(b) The term includes the following:
(1) All real and personal property used in the operation of the mobile home community.
(2) A single parcel of land.
(3) Contiguous but separately owned parcels of land that are jointly operated.
(4) Parcels of land:
(A) that are separated by other parcels of land; and
(B) that are:
(i) jointly operated; and
(ii) connected by a private road.
(5) One (1) or more parcels of land, if at least two (2) of the mobile homes or manufactured homes located on the land are:
(A) accessible from a private road or interconnected private roads;
(B) served by a common water distribution system; or
(C) served by a common sewer or septic system.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.8; P.L.1-2007, SEC.140.

IC 16-41-27-6
Repealed
(Repealed by P.L.87-2005, SEC.40.)

IC 16-41-27-7
Repealed
(Repealed by P.L.87-2005, SEC.40.)

IC 16-41-27-8
Rules
Sec. 8. (a) Except as provided in subsection (b), the state department may adopt rules under IC 4-22-2 to carry out this chapter, including rules for the following:
(1) Health, sanitation, and safety.
(2) Sewage collection.
(3) Sewage disposal through septic tank absorption fields.
(b) The water board shall adopt rules under IC 4-22-2 concerning the following:
(1) Public water supplies required for mobile home

communities.
(2) Sewage disposal systems other than septic tank absorption fields.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.9.

IC 16-41-27-9
Mobile home community attendants and caretakers
Sec. 9. A mobile home community must be in the personal charge of an adult attendant or caretaker designated by the owner or operator of the mobile home community at the times when mobile homes and manufactured homes in the mobile home community are occupied by tenants. The caretaker present at the time of a violation of this chapter is equally responsible with the owner or operator of the mobile home community for a violation of this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.10.

IC 16-41-27-10
Mobile home community water supplies
Sec. 10. A mobile home community shall provide a water supply through the use of a public water system if the water supply is reasonably available within a reasonable distance from the mobile home community. A mobile home community is not required to use a public water system if the water system is more than two thousand (2,000) feet from the mobile home community. If a public water system is not available, water shall be provided by a system approved by the environmental commissioner under rules adopted by the water pollution control board.
As added by P.L.2-1993, SEC.24. Amended by P.L.184-2002, SEC.27; P.L.87-2005, SEC.11.

IC 16-41-27-11
Mobile home community sewage disposal
Sec. 11. (a) A mobile home community shall dispose of sewage through the use of a public sewerage system if the sewerage system is available within a reasonable distance from the mobile home community. If a public sewerage system is not available, sewage may be disposed of in accordance with rules adopted under section 8 of this chapter. A water carriage system of collecting sewage shall be used. The mobile home community operator shall require the owner of a mobile home to provide a watertight and odor-tight connection of a type acceptable to the state department under rules adopted by the state department.
(b) All occupied mobile homes and manufactured homes shall be connected to the sewerage system of the mobile home community at all times. All sewer connections not in use must be closed in a manner that does not:
(1) emit odor; or
(2) cause a breeding place for flies.
(c) Sewerage systems other than water carriage systems may not be approved for a mobile home community, except nonwater carriage

systems may be provided for emergency use only during a temporary failure of a water or an electric system.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.12.

IC 16-41-27-12
Mobile home community garbage disposal
Sec. 12. Suitable garbage containers or a garbage disposal system and trash containers shall be made available in a sanitary manner to each occupied mobile home and manufactured home. The garbage and trash of the mobile home community must be disposed of in a manner approved by the state department.
As added by P.L.2-1993, SEC.24. Amended by P.L.142-1995, SEC.25; P.L.87-2005, SEC.13.

IC 16-41-27-13
Repealed
(Repealed by P.L.142-1995, SEC.32.)

IC 16-41-27-14
Repealed
(Repealed by P.L.142-1995, SEC.32.)

IC 16-41-27-15
Streets and parking
Sec. 15. Streets must be at least ten (10) feet wide and sufficiently wide to prevent vehicular and pedestrian traffic problems. Adequate area must be provided for the parking of vehicles. All roads in a mobile home community shall be maintained to be dust proof. Each mobile home and manufactured home in a mobile home community shall have ready and free access to the road in a community.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.14.

IC 16-41-27-16
Animal control
Sec. 16. Domestic animals and house pets may not be permitted to run at large or commit a nuisance within the limits of a mobile home community.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.15.

IC 16-41-27-16.6
Mobile home park weather radios and smoke detectors
Sec. 16.6. (a) Each year during National Fire Prevention Week, the operator of a mobile home community is encouraged to provide a written reminder to the owners of all manufactured homes in the mobile home community to replace the batteries in all weather radios and smoke detectors contained in their manufactured homes.
(b) Any reminder, assistance, or instructions provided by an operator of a mobile home community concerning the function of a weather radio or smoke detector contained in a manufactured home shall not subject the operator or an owner or employee of the mobile

home community to liability for the functionality of that weather radio or smoke detector.
As added by P.L.31-2007, SEC.1.

IC 16-41-27-17
Lighting
Sec. 17. Every part of a mobile home community must be lighted at night.
As added by P.L.2-1993, SEC.24. Amended by P.L.142-1995, SEC.26; P.L.87-2005, SEC.16.

IC 16-41-27-18
License requirement
Sec. 18. A mobile home community may not be operated without obtaining a license from the state department.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.17.

IC 16-41-27-19
License duration
Sec. 19. A license to operate a mobile home community shall be issued for four (4) years and expires at midnight on December 31.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.18.

IC 16-41-27-20
License application
Sec. 20. (a) An application for a license to operate a mobile home community must be made to the state department on a form prescribed and furnished by the state department, only after plans for the mobile home community have been approved.
(b) If an operator does not apply for the renewal of a license before the date the license expires:
(1) the license expires on that date; and
(2) the operator must pay the penalty fee set forth in section 24(b) of this chapter to obtain a new license.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.19.

IC 16-41-27-21
Temporary license
Sec. 21. The state department may license a temporary mobile home community for a period of six (6) months and waive the requirements of this chapter if:
(1) the failure to comply with this chapter is:
(A) for a temporary period of time; and
(B) required by public convenience; and
(2) the operation of the mobile home community will not jeopardize the health and welfare of the occupants of the mobile home community or the public.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.20.

IC 16-41-27-22 Mobile home community construction and alteration
Sec. 22. (a) The construction of a new mobile home community or alteration of an existing mobile home community shall be made only after plans for the proposed construction or alteration have been forwarded to and approved by the state department.
(b) A public water system may not be constructed or altered in a new or existing mobile home community until plans for the construction or alteration have been forwarded to and approved by the environmental commissioner under rules adopted by the water board.
(c) A sewage collection and disposal system may not be constructed or altered in a new or existing mobile home community until:
(1) plans for construction or alteration of the sewage collection system and any septic tank absorption field have been forwarded to and approved by the state department under rules adopted by the state department; and
(2) plans for construction or alteration of any sewage disposal system other than a septic tank absorption field have been forwarded to and approved by the environmental commissioner under rules adopted by the water board.
As added by P.L.2-1993, SEC.24. Amended by P.L.184-2002, SEC.28; P.L.87-2005, SEC.21.

IC 16-41-27-23
Mobile home park construction and alteration plan approval
Sec. 23. The state department or the environmental commissioner shall, not more than ninety (90) days after filing, approve plans filed under section 22 of this chapter that comply with this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-27-24
Inspection; penalties
Sec. 24. (a) An inspection fee must be submitted to the state department with each license application. The fee is two hundred dollars ($200) for a total of not more than fifty (50) mobile home and manufactured home sites and one hundred fifty dollars ($150) for each increment of not more than fifty (50) additional sites. Units of state and local government are exempt from the fee.
(b) This subsection does not apply to an application made after an enforcement action. A penalty fee of two hundred dollars ($200) for a total of not more than fifty (50) mobile home and manufactured home sites and one hundred fifty dollars ($150) for each increment of not more than fifty (50) additional sites may be imposed by the state department for an application for license renewal filed after the license has expired.
As added by P.L.2-1993, SEC.24. Amended by P.L.168-2003, SEC.2; P.L.87-2005, SEC.22.
IC 16-41-27-25
Civil penalties and compliance orders
Sec. 25. (a) The state department shall adopt a schedule of civil penalties that may be levied in an action to enforce the following:
(1) This chapter.
(2) The rules of the state department.
(3) The rules adopted under this chapter by the water board.
(b) A penalty included in the schedule of civil penalties adopted under subsection (a) may not exceed one thousand dollars ($1,000) per violation per day.
(c) The state department may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or the state department's designated agent in the performance of duties under this chapter.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding to impose a civil penalty may be consolidated with any other proceedings to enforce any of the following:
(1) This chapter.
(2) The rules of the state department.
(3) The rules adopted under this chapter by the water pollution control board.
As added by P.L.2-1993, SEC.24.

IC 16-41-27-26
Notice of adverse actions on licenses; enforcement proceedings
Sec. 26. (a) The state department shall provide a written notice to a mobile home community operator of the following:
(1) The revocation of the operator's license.
(2) The denial of the operator's application for a license.
(3) The denial of the approval of the construction or alteration of a mobile home community.
(b) The notice under subsection (a) must contain the following:
(1) A statement of the manner in which the operator has failed to comply with the law or rules of the state department.
(2) The length of time available to correct the violation.
(c) The state department may order an operator to comply with this chapter or rules adopted under this chapter. If an operator fails to comply within the time specified by the order, the state department may initiate proceedings to force compliance in the circuit court in the county of the operator's residence or in the county where the mobile home community is located. The court may grant appropriate relief to ensure compliance with this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.23.
IC 16-41-27-27
Inspections
Sec. 27. The state department or a person designated by the state department may at any reasonable time inspect the premises and take necessary and reasonable steps in a mobile home community to determine whether or not a mobile home community is in compliance with this chapter and rules adopted under section 8 of this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.6; P.L.87-2005, SEC.24.

IC 16-41-27-28
Compliance with administrative adjudication procedures
Sec. 28. The state department shall comply with IC 4-21.5-3 in a hearing upon the revocation of a license or the refusal to grant a license.
As added by P.L.2-1993, SEC.24.

IC 16-41-27-29
Liens
Sec. 29. (a) Subject to subsection (b), the owner, operator, or caretaker of a mobile home community has a lien upon the property of a guest in the same manner, for the same purposes, and subject to the same restrictions as an innkeeper's lien or a hotel keeper's lien.
(b) With regard to a lienholder:
(1) if the property has a properly perfected secured interest under IC 9-17-6-7; and
(2) the lienholder has notified the owner, operator, or caretaker of the mobile home community of the lienholder's lien by certified mail;
the maximum amount of the innkeeper's lien may not exceed the actual late rent owed for not more than a maximum of sixty (60) days immediately preceding notification by certified mail to the lienholder that the owner of the property has vacated the property or is delinquent in the owner's rent.
(c) If the notification to the lienholder under subsection (b) informs the lienholder that the lienholder will be responsible to the owner, operator, or caretaker of the mobile home community for payment of rent from the time the notice is received until the mobile home or manufactured home is removed from the mobile home community, the lienholder is liable for the payment of rent that accrues after the notification.
As added by P.L.2-1993, SEC.24. Amended by P.L.182-1993, SEC.1; P.L.87-2005, SEC.25.

IC 16-41-27-30
Ejections from mobile home communities
Sec. 30. The owner, operator, or caretaker of a mobile home community may eject a person from the premises for any of the following reasons:
(1) Nonpayment of charges or fees for accommodations. (2) Violation of law or disorderly conduct.
(3) Violation of a rule of the state department relating to mobile home communities.
(4) Violation of a rule of the mobile home community that is publicly posted within the mobile home community.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.26.

IC 16-41-27-31
Mobile home community register
Sec. 31. Each mobile home community operator shall maintain a register open for the inspection of the state department or the state department's representatives containing the following information for each mobile home and manufactured home in a mobile home community:
(1) The names and ages of all occupants.
(2) The name of the owner of the mobile home or manufactured home.
As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.7; P.L.87-2005, SEC.27.

IC 16-41-27-32
Licensing and regulation by local authorities prohibited
Sec. 32. (a) A governmental body other than the state department of health may not license or regulate mobile home communities, except for the following:
(1) Local boards may enforce the standards of health and sanitation prescribed for mobile homes, manufactured homes, and mobile home communities by the state department.
(2) County and municipal authorities within their respective jurisdictions have jurisdiction regarding zoning and building codes and ordinances pertaining to mobile home communities.
(3) Local boards may regulate the construction and operation of groups of a combined total of not more than four (4) mobile homes and manufactured homes, in accordance with standards that are compatible with standards set by the state department for mobile home communities.
(b) A governmental body other than the state department of health may not regulate mobile homes or manufactured homes regarding habitability or minimum housing conditions unless the regulation is applicable in the same manner to other forms of residential housing in the jurisdiction.
(c) A governmental body may not regulate or restrict the use, occupancy, movement, or relocation of a mobile home or manufactured home based upon the age of the mobile home or manufactured home.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.28.

IC 16-41-27-33
Transfer of licenses
Sec. 33. A license to engage in the operation of a mobile home

community is transferable only with the consent of the state department. The state department may, upon application, cancel a license issued for the operation of a mobile home community and issue a new license to the transferee for the balance of the license period.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.29.

IC 16-41-27-34
Unlicensed operation penalty
Sec. 34. A person who maintains or operates a mobile home community:
(1) without a license; or
(2) after the revocation of a license;
commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.30.



CHAPTER 28. REPEALED



CHAPTER 29. REGULATION OF LODGING FACILITIES AND BEDDING MATERIALS: REGISTRATION OF GUESTS

IC 16-41-29-2
Inspections and investigations
Sec. 2. The register, entry book, or card filing system shall be kept open for inspection and investigation by the state department, an officer of the state department, or a law enforcement officer.
As added by P.L.2-1993, SEC.24.

IC 16-41-29-3
Annual registration records
Sec. 3. The register, entry book, or card filing system shall be maintained for each calendar year.
As added by P.L.2-1993, SEC.24.

IC 16-41-29-4
Discarding or destruction of registration records
Sec. 4. The register, entry book, or card filing system may not be discarded or destroyed until the expiration of one (1) year after the calendar year for which it was maintained.
As added by P.L.2-1993, SEC.24.

IC 16-41-29-5
Violations
Sec. 5. A person who recklessly violates this chapter commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.24.



CHAPTER 30. REGULATION OF LODGING FACILITIES AND BEDDING MATERIALS: FRESH BEDDING FOR HOTEL GUESTS

IC 16-41-30-2
Bedding requirements
Sec. 2. The owner, lessee, superintendent, or manager of an establishment subject to this chapter who furnishes beds and bedding for guests or lodgers shall provide each bed with bedding that includes the following:
(1) Undersheets sufficiently large to cover completely the mattress on each bed.
(2) Top sheets that may be folded over the blankets or other bed covering.
As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.8.

IC 16-41-30-3
Provision of fresh bedding
Sec. 3. The sheets described under section 2 of this chapter must be removed from beds and replaced by freshly laundered sheets after the departure of each guest or lodger. Clean and freshly laundered pillowcases must be furnished after the departure of each transient guest.
As added by P.L.2-1993, SEC.24.

IC 16-41-30-4
Violations
Sec. 4. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1993, SEC.24.



CHAPTER 31. REGULATION OF LODGING FACILITIES AND BEDDING MATERIALS: BED AND BREAKFAST ESTABLISHMENTS

IC 16-41-31-2
Guest
Sec. 2. As used in this chapter, "guest" means an individual who rents a guest room in a bed and breakfast establishment.
As added by P.L.2-1993, SEC.24.

IC 16-41-31-3
Guest room
Sec. 3. As used in this chapter, "guest room" means a sleeping room intended to accommodate not more than four (4) guests each night.
As added by P.L.2-1993, SEC.24.

IC 16-41-31-4
Operator
Sec. 4. As used in this chapter, "operator" means an owner or the owner's agent of a bed and breakfast establishment who resides within the establishment or on contiguous property.
As added by P.L.2-1993, SEC.24.

IC 16-41-31-5
Food preparation and handling and sanitation rules
Sec. 5. The state department shall adopt rules under IC 4-22-2 to establish standards for food preparation and handling and sanitation in bed and breakfast establishments.
As added by P.L.2-1993, SEC.24.

IC 16-41-31-6
Fire safety rules
Sec. 6. The fire prevention and building safety commission shall adopt rules under IC 4-22-2 to establish fire safety standards for bed and breakfast establishments. As added by P.L.2-1993, SEC.24.

IC 16-41-31-7
Liability for guests' personal property losses
Sec. 7. (a) Except as provided in subsection (b), the liability of a bed and breakfast establishment for the loss of a guest's personal property may not exceed two hundred fifty dollars ($250) for each guest as follows:
(1) The loss of a trunk or chest and the contents, liability of not more than one hundred fifty dollars ($150).
(2) The loss of a traveling bag or suitcase and the contents, liability of not more than fifty dollars ($50).
(3) The loss of a box, bundle, or package and the contents, liability of not more than ten dollars ($10).
(b) An operator of a bed and breakfast establishment may assume liability in excess of two hundred fifty dollars ($250) for each guest for loss of personal property if the guest and operator do the following:
(1) Itemize the personal property and the personal property's value.
(2) Agree in writing to the kind and extent of the liability.
As added by P.L.2-1993, SEC.24.



CHAPTER 32. REGULATION OF LODGING FACILITIES AND BEDDING MATERIALS: MATERIALS USED IN MATTRESSES AND BEDDING

IC 16-41-32-2
Sales of bedding by householders; application of chapter
Sec. 2. This chapter does not apply to the sale by a householder of bedding that meets the following conditions:
(1) Was owned and used by the householder and the householder's family.
(2) Was not acquired for resale.
However, the sale of the bedding by a householder through an agent must be within the provisions of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-3
Manufacture and renovation of bedding by owners; application of chapter
Sec. 3. This chapter does not apply to the making, remaking, or renovating of any article of bedding by or for the owner, for the owner's own use, and for the purpose of sale:
(1) if the same or new material is used; or
(2) if sterilized material is used and that fact is indicated on a label prescribed by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-4
Bedding sold by court order; application of chapter
Sec. 4. This chapter does not apply to any articles of bedding sold under court order.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-5
Bedding
Sec. 5. As used in this chapter, "bedding" means any mattress, mattress pad, mattress protector pad, box spring, upholstered spring, upholstered sofa bed, quilted pad, comforter, bolster, cushion, pillow, featherbed, sleeping bag, or any other bag, case, or covering that meets the following conditions:
(1) Is made of leather, textile, or other material. (2) Is stuffed or filled with any soft material or substance.
(3) Is designed or made for sleeping or reclining purposes or that is an integral part of a bed or couch or other device used for sleeping or reclining purposes.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-6
Filling material
Sec. 6. As used in this chapter, "filling material" means the following:
(1) Hair.
(2) Down.
(3) Feathers.
(4) Wool.
(5) Cotton.
(6) Kapok.
(7) Plant fibers.
(8) Any other soft material used in the manufacture of and the filling or stuffing of articles of bedding.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-7
Manufacture
Sec. 7. (a) As used in this chapter, "manufacture" means making, remaking, or renovating.
(b) The term includes altering, repairing, finishing, refinishing, or preparing articles of bedding for sale or resale made of either new or secondhand material.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-8
New
Sec. 8. As used in this chapter, "new" means an article of bedding or filling material that has not been previously used for any purpose. Manufacturing processes may not be considered a prior use.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-9
Renovate
Sec. 9. As used in this chapter, "renovate" means to restore to former condition or to place in a good state of repair.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-10
Secondhand
Sec. 10. As used in this chapter, "secondhand" means any article of bedding or material or part of bedding or material of which prior use of any kind has been made. An article of bedding must be considered secondhand if the article contains any secondhand material in whole or in part. As added by P.L.2-1993, SEC.24.

IC 16-41-32-11
Sell
Sec. 11. As used in this chapter, "sell", or a variation of "sell", includes any of the following, or any combination of the following:
(1) Sell.
(2) Offer.
(3) Expose for sale.
(4) Barter.
(5) Trade.
(6) Lend.
(7) Deliver.
(8) Give away.
(9) Rent.
(10) Consign.
(11) Lease.
(12) Possess with intent to sell.
(13) Dispose of in any other commercial manner.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-12
Supply dealer
Sec. 12. As used in this chapter, "supply dealer" means any person manufacturing, processing, or selling at wholesale any felt batting, pads, or loose material in bags or containers, concealed or not concealed, to be used in articles of bedding.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-13
Wholesaler
Sec. 13. (a) As used in this chapter, "wholesaler" means a person located outside Indiana who, on the person's own account, sells or distributes an article of bedding or filling material to another for the purpose of resale.
(b) The term does not include an affiliate or a subsidiary:
(1) if the ownership and name are identical; and
(2) that is the exclusive sales outlet of a manufacturer.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-14
Administration of chapter
Sec. 14. (a) The state department shall administer this chapter. The state department may:
(1) adopt rules under IC 4-22-2 to administer this chapter;
(2) employ persons as necessary under IC 4-15-2.2;
(3) make expenditures;
(4) require reports and records;
(5) make investigations; and
(6) take other action; as the state department considers necessary or suitable for the proper administration of this chapter.
(b) The state department may authorize persons to do any act that may be done by the state department.
As added by P.L.2-1993, SEC.24. Amended by P.L.6-2012, SEC.122.

IC 16-41-32-15
Inspections of articles and records
Sec. 15. (a) The state department may take possession of an article of bedding or filling material made or offered for sale for inspection and may open the article of bedding to examine the contents.
(b) The state department may also inspect the purchase records of the owner of the articles of bedding to determine the kinds of materials used.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-16
Prohibitions of sale; labels
Sec. 16. (a) If an article of bedding does not meet the requirements of this chapter, the state department shall do the following:
(1) Prohibit the sale of the article.
(2) Affix to each article of bedding a label designed and prescribed by the state department.
(b) The article of bedding may not be sold without the written consent of the state department. The label may not be removed except by an agent of the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-17
Inspections of sites
Sec. 17. A location where:
(1) an article of bedding covered by this chapter is made, remade, or renovated;
(2) material for the article of bedding is manufactured, prepared, or stored;
(3) the article of bedding is offered for sale or is possessed with intention to sell; or
(4) sterilization or disinfection is performed;
is subject to periodic inspection by the state department for the purpose of administering or enforcing this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-18
Interference with inspections
Sec. 18. It is unlawful for any person to interfere with any inspection under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-19 Sterilization and disinfection of materials
Sec. 19. A person engaged in:
(1) the manufacturing, remaking, or renovating of an article of bedding; or
(2) processing or selling felt, batting, pads, or loose material to be used in articles of bedding covered by this chapter;
may not use any secondhand material, new or secondhand feathers, down, or any material that comes from an animal unless the secondhand material, feathers, down, or other material has been thoroughly sterilized or disinfected by a process approved by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-20
Prohibited sales
Sec. 20. A person may not sell:
(1) an article of bedding covered by this chapter that is made, remade, or renovated in violation of this chapter; or
(2) a secondhand article of bedding or filling material covered by this chapter unless, since the article's last use, the article has been sterilized or disinfected by a process approved by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-21
Sterilization and disinfection permits
Sec. 21. (a) A person desiring to secure approval of the process by which the articles of bedding or filling materials are sterilized or disinfected, in accordance with sections 19 and 20 of this chapter, shall submit to the state department a plan of the apparatus and the process intended to be used for such sterilization or disinfection.
(b) After the state department inspects and approves the process and equipment to be used, the state department shall issue a numbered permit for use.
(c) A sterilization or disinfection permit issued under subsection (b) must be conspicuously posted on the premises near the sterilizer.
(d) A person holding a sterilization or disinfection permit shall keep an accurate written record of all articles of materials that are sterilized or disinfected, including the following:
(1) The date the sterilization or disinfection was performed.
(2) In the case of articles of bedding, the name and address of the buyer or owner of the articles.
This record shall be available for examination at any time by the state department.
(e) An application for a permit for the approval of a sterilization or disinfection process and equipment located outside Indiana may be approved only after the state department conducts a personal inspection of that process and equipment, unless the other state has an inspection service that is acceptable to the state department. The applicant shall pay the expenses for an inspection outside Indiana. (f) The state department shall revoke the sterilization or disinfection permit of a person who, after fair hearing or opportunity to be heard by the state department, is found to be in noncompliance with the sterilization or disinfection provisions of this chapter. The state department may not issue a new permit to the person until the person does the following:
(1) Satisfies the state department that the person will comply with this chapter and the rules adopted under this chapter.
(2) Posts a five hundred dollar ($500) bond in favor of the state department to guarantee compliance.
(g) This chapter does not prevent a person engaged in the making, remaking, renovation, or sale of an article of bedding or material that requires sterilization or disinfection under this chapter from having the sterilization or disinfecting performed by a person who has a valid permit for the purposes if the number of the permit appears on the tag attached to each article of bedding or filling material as described in section 22 of this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.142-1995, SEC.27.

IC 16-41-32-22
Information tags
Sec. 22. (a) Each new article of bedding governed by this chapter must have securely attached to the article a substantial white cloth tag that meets the following conditions:
(1) Is visible on the outside covering, with the visible part being not less than six (6) square inches in size.
(2) Will not flake when abraded.
(3) Upon which is indelibly stamped or printed in the English language a statement of the following:
(A) Describing the kind of materials used in filling the article of bedding.
(B) Stating that the materials are new.
(C) Disclosing the name and address of the manufacturer, distributor, or vendor.
(D) For articles of bedding made of feather, down, or material that comes from an animal, the number of the permit issued to the processor who sterilized or disinfected the materials.
(E) For articles of bedding containing mixtures of material from animal or fowl, the percentage by weight of each kind of material contained in the article of bedding.
(b) Each article of bedding containing secondhand material, in whole or in part, must have securely attached to the article a similar tag of yellow cloth upon which is stamped or printed in the same manner as required in subsection (a) a statement of the following:
(1) Describing the kind of materials used in filling the article of bedding.
(2) Stating that the article of bedding or materials in the bedding are secondhand. (3) Disclosing the number of the permit issued to the processor who sterilized or disinfected the article of bedding or materials in the bedding.
(c) A shipment or delivery, however contained, of material used for filling articles of bedding must have conspicuously attached to the material a tag upon which is stamped or printed, as required in this section, a statement of the following:
(1) Describing the kind of material.
(2) Stating whether the material is new or secondhand.
(3) Disclosing the name and address of the manufacturer, distributor, or vendor.
(4) For secondhand material or material from animal or fowl, disclosing the permit number of the processor who sterilized or disinfected the material.
(d) The terms used on the tag to describe filling materials must be restricted to those defined in the rules adopted under this chapter. A trade or substitute term may not be used, and no additional information may be contained in the statement. The description of the filling material and the statement of whether new or secondhand must be in plain type not less than one-eighth (1/8) inch in height.
As added by P.L.2-1993, SEC.24. Amended by P.L.142-1995, SEC.28.

IC 16-41-32-23
Bedding labels; false or misleading statements; removal, defacing, or alteration
Sec. 23. A person may not:
(1) use a false or misleading statement, term, or designation on a bedding label; or
(2) remove, deface, or alter or attempt to remove, deface, or alter the label or the statement of filling materials that appears on the label.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-24
Repealed
(Repealed by P.L.142-1995, SEC.32.)

IC 16-41-32-25
Intent to sell; presumptive evidence
Sec. 25. The possession of an article of bedding or filling material by a maker, remaker, or dealer in the course of business is presumptive evidence of intent to sell.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-26
Repealed
(Repealed by P.L.142-1995, SEC.32.)

IC 16-41-32-27 Renovation tags
Sec. 27. A person who receives an article of bedding governed by this chapter for renovation shall attach, at the time received, a red tag on which the date of receipt and the name and address of the owner are legibly written.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-28
Clean materials
Sec. 28. Filling material that is used in the manufacture of bedding governed by this chapter must be free from extraneous foreign matter, dirt, or trash.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-29
Clean premises and equipment
Sec. 29. The premises, delivery equipment, machinery, appliances, and devices of:
(1) bedding manufacturers;
(2) supply dealers;
(3) renovators;
(4) sterilizers or disinfectors; and
(5) retailers;
must at all times be kept free from refuse, dirt contaminations, insects, and vermin.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-30
Violations
Sec. 30. (a) A person who:
(1) knowingly makes a false statement, misrepresentation, or report to the state department; or
(2) knowingly fails to disclose a material fact to avoid liability under this chapter;
commits a Class B misdemeanor.
(b) A person who knowingly violates or fails to comply with this chapter commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.24.

IC 16-41-32-31
Enforcement
Sec. 31. All proceedings for the enforcement of this chapter or to restrain violations of this chapter shall be in the name of the state.
As added by P.L.2-1993, SEC.24.



CHAPTER 33. PEST CONTROL: LOCAL AND STATE PROGRAMS FOR VECTOR ABATEMENT

IC 16-41-33-2
Vector
Sec. 2. As used in this chapter, "vector" means an arthropod or a feral animal responsible for the transmission of pathogens from a host to another animal or human.
As added by P.L.2-1993, SEC.24.

IC 16-41-33-3
Authorization of local programs
Sec. 3. The:
(1) executive of a county that has formed a county health department;
(2) fiscal body of a city that has formed a city health department; and
(3) executive of the county and the fiscal body of a city that have formed a joint county-city health department;
may, as an alternative, on their own initiative or after a petition by five percent (5%) of the registered voters within the jurisdiction of the health department, by ordinance establish and maintain a vector abatement program in that health department.
As added by P.L.2-1993, SEC.24.

IC 16-41-33-4
Appropriations; tax levies
Sec. 4. The county fiscal body or the governing board of a health and hospital corporation may, on the fiscal body's or board of trustees' own initiative or after a petition signed by five percent (5%) of the registered voters within the jurisdiction of the health department, make an annual appropriation specifically for the purpose of vector control to be used by the health department solely for that purpose and levy a tax of not more than sixty-seven hundredths of one cent ($0.0067) on each one hundred dollars ($100) of assessed value of taxable property in the county.
As added by P.L.2-1993, SEC.24. Amended by P.L.6-1997, SEC.179.

IC 16-41-33-5
Direction of local programs
Sec. 5. The vector abatement program must be under the direction of the local health officer.
As added by P.L.2-1993, SEC.24.
IC 16-41-33-6
Duties of local health officers
Sec. 6. (a) The:
(1) county fiscal body for the county health department;
(2) city fiscal body for a city health department; and
(3) county fiscal body and city fiscal body for a joint city-county health department;
may, by ordinance, determine the duties with respect to vector control of the local health officer.
(b) The duties under subsection (a) may include the following:
(1) Taking all necessary and proper steps to control vectors that have adverse health significance to humans or domestic animals and livestock.
(2) Entering upon any land, public or private, at any reasonable time to inspect for or to abate all pest and vector breeding grounds that have adverse health significance to humans or domestic animals and livestock.
(3) Purchasing supplies, material, and equipment.
(4) Recommending to the county commissioners or other appropriate authority the building, construction, maintenance, or repair of necessary levees, cuts, canals, channels, or other structures upon any land within the jurisdiction of the local health department after obtaining the necessary local and department of natural resources approvals.
(5) Executing contracts.
(6) Conducting control in a manner consistent with recommendations of the Purdue University cooperative extension service, the pesticide review board, and the state department.
(7) Entering into cooperative agreements with appropriate organizations for the purpose of assuring technical assistance in developing and carrying out specific duties.
(8) Identifying problems determined to be of importance to the public welfare and developing control programs appropriate to each situation.
As added by P.L.2-1993, SEC.24. Amended by P.L.40-1993, SEC.53.

IC 16-41-33-7
State funding
Sec. 7. (a) Local departments of health, including the department of a health and hospital corporation, are eligible to receive state funds appropriated by the general assembly only if, after allocation by the state agency and before receipt of those state funds, a local appropriation for vector control is made by the appropriate local health agency.
(b) The state department shall adopt rules under IC 4-22-2 to govern the application for and the distribution of any state funds appropriated for this purpose, according to the need and proper utilization.
As added by P.L.2-1993, SEC.24.
IC 16-41-33-8
Support programs
Sec. 8. An action program in vector abatement requires significant support in monitoring and research to assure the program's continued success. State agencies, including the state department and the office of agricultural research programs, are encouraged to pursue strong programs in support of abatement. Where appropriate and feasible, state agencies may draw on the resources and expertise of other institutions and the private sector in this effort.
As added by P.L.2-1993, SEC.24. Amended by P.L.40-1993, SEC.54.

IC 16-41-33-9
Violations
Sec. 9. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 34. PEST CONTROL: SPECIFIC PROVISIONS FOR ERADICATION OF RATS

IC 16-41-34-3
Inspections
Sec. 3. The state department and inspectors appointed by the state department and local health officers and inspectors appointed for the purpose, as provided in this section, may enter into and on all lands, places, buildings, structures, vessels, or watercraft for the purpose of ascertaining whether the places are infested with rats and whether the requirements of this article as to extermination and destruction of the rats are being complied with. A building occupied as a dwelling, hotel, or rooming house may not be entered for that purpose, except between 9 a.m. and 5 p.m. of any day.
As added by P.L.2-1993, SEC.24.

IC 16-41-34-4
Extermination and destruction
Sec. 4. (a) The:
(1) executive of a county, with the consent of the fiscal body of the county; and
(2) legislative body of a town or city;
whenever the executive or legislative body determines by resolution that it is necessary for the preservation of the public health or to prevent the spread of contagious or infectious disease communicable to humans, or when the executive or legislative body determines that it is necessary to prevent great damage to crops, grain, food, or other property, may appropriate money for the purchase of and may purchase poison, traps, and other materials for the purpose of eliminating and destroying rats in the county, town, or city.
(b) The county, town, or city may employ inspectors who shall prosecute the work of extermination and destruction under the direction of the executive or legislative body or the local health officer or board of health on both private and public property in the

county, town, or city.
(c) The inspectors may when necessary to carry out this article do the following:
(1) Dig into the ground.
(2) Remove parts of floors, walls, or other parts of buildings or structures.
(3) Remove from one (1) place to another on the premises any other property when reasonably necessary to do so.
(d) The inspectors, after taking the necessary steps for the discovery and destruction of rats on any premises, shall restore the premises, as far as may be reasonably practicable, to the condition in which the premises were found.
As added by P.L.2-1993, SEC.24.

IC 16-41-34-5
Nuisance abatement; extermination and destruction of rats
Sec. 5. (a) This section applies to a person who owns, leases, occupies, possesses, or has charge of any:
(1) land;
(2) place;
(3) building;
(4) structure;
(5) stacks or quantities of:
(A) wood;
(B) hay;
(C) corn;
(D) wheat; or
(E) other grains or materials; or
(6) vessel or watercraft;
that is infested with rats.
(b) If a person fails, neglects, or refuses to proceed to exterminate and destroy the rats, as required by this chapter, the state department or the state department's inspectors, and the local health officer or local board of health and the local board's inspectors shall at once cause the nuisance to be abated by exterminating and destroying the rats.
(c) The expense is a charge against the county, town, or city that has, by the county's, town's, or city's legislative body, ordered the destruction or extermination of rats, and the legislative body shall pay the expense.
(d) When the destruction of rats is ordered by the town or city legislative body, the clerk of the town or city shall at once file with the county auditor a certified statement of the expense of the extermination and the county auditor shall charge the amount expended for destroying rats against the property on which the nuisance was abated. The amount shall be collected as other taxes are collected. When collected the amount shall be paid to the county, town, or city to reimburse the county, city, or town for the amount paid out for the destruction of rats.
As added by P.L.2-1993, SEC.24.
IC 16-41-34-6
Inspectors' right of entry; penalty for obstruction
Sec. 6. (a) A health officer or an inspector appointed under this article may, without a warrant, enter on or into any land, place, building, structure, or premises suspected of being rat infested for the discovery or destruction of rats.
(b) A person who obstructs a health officer or an inspector in the performance of the health officer's or inspector's duties commits a Class C infraction.
As added by P.L.2-1993, SEC.24.

IC 16-41-34-7
Allowing infestation; penalties
Sec. 7. (a) A person who:
(1) owns, leases, occupies, possesses, or has charge of any:
(A) land;
(B) place;
(C) building;
(D) structure;
(E) stacks or quantities of:
(i) wood;
(ii) hay;
(iii) corn;
(iv) wheat; or
(v) other grains or materials; or
(F) vessel or water craft; and
(2) permits the areas listed in subdivision (1) to become rat infested;
commits a Class C infraction.
(b) A person who:
(1) permits an area listed in subsection (a) to become rat infested; and
(2) upon any knowledge or notice, fails to endeavor in good faith to exterminate the rats by poisoning, trapping, or other appropriate means such as that suggested by the state department or local health officers;
commits a Class C infraction.
As added by P.L.2-1993, SEC.24.

IC 16-41-34-8
Violations
Sec. 8. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 35. RADIATION: RADIATION CONTROL

IC 16-41-35-2
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-41-35-3
Atomic energy
Sec. 3. As used in this chapter, "atomic energy" means all forms of energy released in the course of nuclear fission or nuclear transformation.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-4
Byproduct material
Sec. 4. As used in this chapter, "byproduct material" means any radioactive material, except special nuclear materials, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear materials.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-5
Electronic products
Sec. 5. As used in the chapter, "electronic products" means a manufactured product or device or a component part of a product or device that has an electronic circuit that can generate or emit a physical field of radiation.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-6
General license
Sec. 6. As used in this chapter, "general license" means a license effective under rules promulgated by the state department without filing an application to transfer, acquire, own, possess, or use quantities of or devices or equipment utilizing byproduct, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially.
As added by P.L.2-1993, SEC.24.
IC 16-41-35-7
Production facility
Sec. 7. As used in this chapter, "production facility" means:
(1) any equipment or device capable of producing special nuclear material in a quantity significant to the common defense and security or in a manner that affects the health and safety of the public; or
(2) any important component part especially designed for that equipment or device.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-8
Radiation
Sec. 8. As used in this chapter, "radiation" means the following:
(1) Ionizing radiation, including gamma rays, x-rays, alpha particles, beta particles, and other atomic or nuclear particles or rays.
(2) Electromagnetic radiation generated during the operation of electronic products.
(3) Sonic, ultrasonic, or infrasonic waves that are emitted from an electronic product as a result of the operation of an electronic circuit in that product that may produce a hazard to health.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-9
Radiation machine
Sec. 9. As used in this chapter, "radiation machine" is any equipment or device that produces ionizing radiation when the associated control devices are operated.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-10
Radioactive material
Sec. 10. As used in this chapter, "radioactive material" is any solid, liquid, or gas material that emits radiation spontaneously.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-11
Source material
Sec. 11. As used in this chapter, "source material" means:
(1) uranium, thorium, or any other material that the state department declares to be source material after the United States Nuclear Regulatory Commission has determined the material to be source material; or
(2) ores containing at least one (1) of the materials described in subdivision (1) in the concentration that the state department declares to be source material after the United States Nuclear Regulatory Commission has determined the material in that concentration to be source material. As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.9.

IC 16-41-35-12
Special nuclear material
Sec. 12. As used in this chapter, "special nuclear material" means:
(1) plutonium, uranium enriched in the isotope 233 or in the isotope 235, and any other material that the state department declares to be special nuclear material after the United States Nuclear Regulatory Commission has determined the material to be special nuclear material; or
(2) any material artificially enriched by any of the material described in subdivision (1).
As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.10.

IC 16-41-35-13
Specific license
Sec. 13. As used in this chapter, "specific license" means a license issued after application to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of or devices or equipment utilizing byproduct, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-14
Unnecessary radiation
Sec. 14. As used in this chapter, "unnecessary radiation" means the use of radiation in a manner that is injurious or dangerous to health, life, or property.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-15
Utilization facility
Sec. 15. As used in this chapter, "utilization facility" means:
(1) any equipment or device, except an atomic weapon, capable of making use of special nuclear materials in a quantity significant to the common defense and security, or in a manner that affects the health and safety of the public, or peculiarly adapted for making use of atomic energy in a quantity significant to the common defense and security, or in a manner that affects the health and safety of the public; or
(2) any important component part especially designed for such equipment or device.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-16
Repealed
(Repealed by P.L.113-2010, SEC.170.)
IC 16-41-35-17
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-41-35-18
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-41-35-19
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-41-35-20
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-41-35-21
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-41-35-22
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-41-35-23
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-41-35-24
Repealed
(Repealed by P.L.113-2010, SEC.170.)

IC 16-41-35-25
Inspections and investigations; assistance
Sec. 25. The state department or the state department's agent may enter at all reasonable times any private or public property for the purpose of inspecting and investigating conditions relating to radiation control. The state department may call upon any state officer, employee, board, department, school, university, or other state institution to receive any assistance considered necessary to carry out this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-26
Licenses; registration
Sec. 26. (a) The state department shall issue general or specific licenses for at least one (1) of the following:
(1) Byproduct material.
(2) Source material.
(3) Special nuclear material. (4) Other radioactive materials occurring naturally or produced artificially.
(5) Devices or equipment utilizing this material.
(b) A license shall be issued only when the state department finds that the items described under subsection (a) may produce radiation sufficient to result in hazard or injury to health, life, or property.
(c) The state department shall adopt rules under this chapter providing for granting, suspending, revoking, or amending licenses. No licensing of materials, devices, or equipment now under the jurisdiction of the United States Nuclear Regulatory Commission shall be made effective before the effective date of an agreement that discontinues the federal government's regulation of sources of radiation involved, as provided in section 27(c) of this chapter.
(d) A person who is not required to have a general or specific license may not produce radiation or produce, use, store, sell, or otherwise dispose of radioactive materials, radiation machines, or electronic products, unless the person registers in writing with the state department, giving the pertinent information the state department requires, in accordance with the procedures prescribed by the state department.
As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.11.

IC 16-41-35-27
Registration and license expiration; fees; tax warrant list
Sec. 27. (a) A registration under section 26(d) of this chapter is effective until there is a change that may significantly increase the number of sources, source strength, or output of energy of radiation produced. A registration that includes at least one (1) source that subsequently requires licensing under section 26(a) of this chapter expires with respect to that particular source upon the effective date of the license. If a change occurs, the change shall be registered with the state department within thirty (30) days as an amendment to the original registration, unless exempted under rules adopted under this chapter.
(b) The state department shall specify the expiration date for a license in the license.
(c) The governor may, on behalf of the state, enter into an agreement with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to sources of radiation and the assumption of those responsibilities by the state.
(d) A person who, on the effective date of an agreement under subsection (c), possesses a license issued by the federal government is considered to possess an equivalent license issued under this chapter that expires:
(1) ninety (90) days after receipt from the state department of a notice of expiration of the license; or
(2) on the date of expiration specified in the federal license;
whichever is earlier. (e) The term of a license issued under this section by the state department is twenty-four (24) months.
(f) The license fee for a new or renewal license is two hundred fifty dollars ($250).
(g) If the department of state revenue notifies the department that a person is on the most recent tax warrant list, the department shall not issue or renew the person's license until:
(1) the person provides to the department a statement from the department of state revenue indicating that the person's tax warrant has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.2-1993, SEC.24. Amended by P.L.172-2011, SEC.119.

IC 16-41-35-28
Production, transportation, use, and disposition rules
Sec. 28. (a) The state department shall adopt rules under IC 4-22-2 concerning the production, transportation, use, storage, sale, or other disposition of radioactive material, radiation machines, or electronic products to do the following:
(1) Prohibit and prevent unnecessary radiation.
(2) Carry out this chapter.
(b) Standards relative to unnecessary radiation included in the rules must be in general conformance with the recommendations of the National Council on Radiation Protection and Measurements and performance standards promulgated by appropriate federal agencies.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-29
Radiation machines; operation; licenses; inspection; penalty
Sec. 29. (a) The state department shall adopt rules under IC 4-22-2 to regulate who may operate a radiation machine and what level of training and experience the operator must have. Rules adopted by the state department must exempt from testing to establish initial qualifications an individual who:
(1) holds a valid certificate issued by; and
(2) is currently registered with;
the American Registry of Radiologic Technologists.
(b) The state department may by rule exempt an individual who:
(1) is currently licensed in another state as a radiologic technologist; or
(2) performs the function of a radiologic technologist in another state that does not require the licensure of a radiologic technologist;
from testing to establish initial qualifications.
(c) The state department shall issue a license to an individual meeting the requirements of the rules adopted under subsection (a) for a radiologic technologist upon the payment to the state department of a sixty dollar ($60) fee and the cost of testing to

establish initial qualifications. The license is valid for twenty-four (24) months. The state department shall establish a fee for the renewal or duplication of a license issued under this section not to exceed sixty dollars ($60). In addition to the renewal fee, a penalty fee of sixty dollars ($60) shall be imposed by the state department for processing an application for license renewal received after the expiration of the previous license. The state department may waive the penalty fee for a showing of good cause.
(d) An individual who applies for a license issued under subsection (c) or who holds a license issued under subsection (c) shall provide the individual's Social Security number to the state department.
(e) The state department shall collect and release the applicant's or licensee's Social Security number as provided in state or federal law.
(f) Notwithstanding IC 4-1-10-3, the state department may allow access to the Social Security number of each person who is licensed under this section or has applied for a license under this section to:
(1) a testing service that provides the examination for licensure as a radiologic technologist to the state department; or
(2) an individual state regulatory board of radiologic technology or an organization composed of state regulatory boards of radiologic technology for the purpose of coordinating licensure and disciplinary activities among the individual states.
(g) Every owner of a radiation machine, including an industrial radiation machine, shall have the machine inspected in accordance with procedures and standards established by the state department. The state department shall adopt rules under IC 4-22-2 establishing the procedures and standards applicable to inspections of radiation machines.
As added by P.L.2-1993, SEC.24. Amended by P.L.104-2003, SEC.6; P.L.168-2003, SEC.3; P.L.157-2006, SEC.5.

IC 16-41-35-30
Mammography rules
Sec. 30. The state department shall adopt rules under IC 4-22-2 concerning screening mammographies.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-1994, SEC.11.

IC 16-41-35-31
Design and shielding plans and specifications
Sec. 31. The state department may require the submission of plans and specifications on the design and shielding for radiation sources for the purpose of determining possible radiation hazards.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-32
Radiation hazard and protection knowledge acquisition and dissemination
Sec. 32. The state department shall provide facilities and

personnel for inspection, investigation, and dissemination of knowledge concerning radiation hazards and protection.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-33
Application of chapter
Sec. 33. A person may not produce radiation or produce, use, store, sell, or otherwise dispose of radioactive materials, radiation machines, or electronic products, except in accordance with this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-34
Footwear fitting devices using radiation prohibited
Sec. 34. A person may not operate or maintain in Indiana a fitting device or machine that uses fluoroscopic, x-ray, or radiation principles for the purpose of fitting or selling footwear through commercial outlets.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-35
Authorized exposure to radiation
Sec. 35. This chapter does not limit intentional exposure of persons to radiation for the purpose of diagnosis, therapy, and medical or dental research as authorized by law.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-36
Cooperation of state health department with other entities; acceptance and administration of funds
Sec. 36. The state department shall advise, consult, and cooperate with other state agencies, the federal government, other states, interstate agencies, and affected groups, political subdivisions, and industries in furtherance of the purposes of this chapter. The state department may accept and administer grants or other funds or gifts from the federal government and from other sources, public or private, for carrying out functions under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-37
Approval of local ordinances and resolutions
Sec. 37. An ordinance or a resolution concerning unnecessary radiation adopted by a municipality, county, or local board of health is not effective until a certified copy of the ordinance or a resolution has been submitted to the state department and approved by the state health commissioner. An ordinance or a resolution may not be approved unless the ordinance or resolution is consistent with this chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.24.
IC 16-41-35-38
Application of laws
Sec. 38. The powers, duties, and functions of the state department under this chapter do not affect the powers, duties, and functions of the state department or the water pollution control board under any other law.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-39
Transportation of nuclear waste
Sec. 39. (a) Upon receiving advance notification, under 10 CFR 71.5a and 71.5b, of the transport of any nuclear waste to, through, or across the boundary of Indiana:
(1) the governor; or
(2) the governor's designee for the transport of nuclear waste;
shall provide to the sheriff of each county through which the nuclear waste is to be transported the notification required by subsection (b).
(b) The notification provided to each sheriff must include the following information from the notification given to the governor or the governor's designee if the information has been made available to the governor or the governor's designee:
(1) The name, address, and telephone number of the shipper, carrier, and receiver of the nuclear waste shipment.
(2) A description of the nuclear waste contained in the shipment.
(3) The point of origin of the shipment and the seven (7) day period during which departure of the shipment is estimated to occur.
(4) The seven (7) day period during which arrival of the shipment at state boundaries is estimated to occur.
(5) The destination of the shipment and the seven (7) day period during which arrival of the shipment is estimated to occur.
(6) A point of contact with a telephone number for current shipment information.
(7) Information regarding necessary safety steps to be taken if an accident occurs during shipment of the nuclear waste.
(c) The notification prescribed by subsection (b) must be given in writing delivered by first class mail or by a faster means of delivery to the sheriff of each county through which the shipment of nuclear waste is to pass within twenty-four (24) hours after the governor or the governor's designee receives advance notification of the shipment under 10 CFR 71.5a and 71.5b.
(d) If the governor or the governor's designee is notified under 10 CFR 71.5a and 71.5b that the schedule for a shipment of nuclear waste will not be met or that a shipment of nuclear waste has been canceled, the governor or the governor's designee shall notify each sheriff previously notified about the shipment as to the delay or cancellation. The notification given by the governor or the governor's designee under this subsection must be provided under the same requirements prescribed in subsection (c) for the initial notification

of sheriffs.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-40
Violations
Sec. 40. A person who:
(1) produces radiation; or
(2) produces, uses, stores, sells, or otherwise disposes of radioactive materials, radiation machines, or electronic products;
in violation of this chapter commits a Class B misdemeanor. Each day a violation continues, after notification in writing of the offense by the state department, constitutes a separate offense.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-41
Enforcement
Sec. 41. The state department may bring an action at law or in equity to enforce this chapter, and the court in the action has jurisdiction to compel or enforce this chapter by injunction. The action shall be brought in the name of the state.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-42
Civil penalties and orders of compliance
Sec. 42. (a) In addition to other penalties provided under this chapter, the state department shall adopt rules under IC 4-22-2 that establish a schedule of civil penalties that may be levied upon a person for the violation of this chapter.
(b) A penalty included in the schedule of civil penalties adopted under this chapter may not exceed one thousand dollars ($1,000) for each violation per day.
(c) The state department may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who:
(1) fails to comply with this section or a rule adopted under this section; or
(2) interferes with or obstructs the state department or the department's designated agent in the performance of duties under this section.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce this chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.24.



CHAPTER 36. REPEALED



CHAPTER 37. REPEALED



CHAPTER 37.5. INDOOR AIR QUALITY IN SCHOOLS

IC 16-41-37.5-0.5
"Public school"
Sec. 0.5. As used in this chapter, "public school" has the meaning set forth in IC 20-18-2-15(1).
As added by P.L.79-2008, SEC.8.

IC 16-41-37.5-1
"School"
Sec. 1. As used in this chapter, "school" refers to a:
(1) public school; or
(2) nonpublic school that is not located in a private home.
As added by P.L.1-2005, SEC.33.

IC 16-41-37.5-1.3
"State agency"
Sec. 1.3. As used in this chapter, "state agency" has the meaning set forth in IC 4-13-1-1(b).
As added by P.L.79-2008, SEC.9.

IC 16-41-37.5-2
Indoor air quality inspection and evaluation program; functions of state department
Sec. 2. (a) The state department shall before July 1, 2010:
(1) adopt rules under IC 4-22-2 to establish an indoor air quality inspection, evaluation, and employee notification program to assist state agencies in improving indoor air quality; and
(2) amend 410 IAC 6-5.1 or adopt new rules under IC 4-22-2 to do the following:
(A) Establish an indoor air quality inspection, evaluation, and parent and employee notification program to assist schools in improving indoor air quality.
(B) Establish best practices to assure healthful indoor air quality in schools.
(b) Subject to subsection (c), the state department shall:
(1) inspect a school or state agency if the state department receives a complaint about the quality of air in the school or state agency;
(2) prepare a report, which may be in letter form, that:
(A) describes the state department's inspection findings;
(B) identifies any conditions that are contributing or could contribute to poor indoor air quality at the school or state

agency, including:
(i) carbon dioxide levels;
(ii) humidity;
(iii) evidence of mold or water damage; and
(iv) excess dust;
(C) provides guidance on steps the school or state agency should take to address any issues; and
(D) requests a response from the school or state agency not later than sixty (60) days after the date of the report;
(3) report the results of the inspection to:
(A) the person who complained about the quality of air;
(B) the school's principal or the state agency head;
(C) the superintendent of the school corporation, if the school is part of a school corporation;
(D) the Indiana state board of education, if the school is a public school or an accredited nonpublic school;
(E) the Indiana department of administration, if the inspected entity is a state agency; and
(F) the appropriate local or county board of health; and
(4) assist the school or state agency in developing a reasonable plan to improve air quality conditions found in the inspection.
(c) A complaint referred to in subsection (b)(1):
(1) must be in writing; and
(2) may be made by electronic mail.
(d) The state department may release the name of a person who files a complaint referred to in subsection (b)(1) only if the person has authorized the release in writing.
As added by P.L.1-2005, SEC.33. Amended by P.L.79-2008, SEC.10; P.L.132-2009, SEC.1; P.L.168-2009, SEC.4.

IC 16-41-37.5-2.5
Manual of best practices for indoor air quality at schools
Sec. 2.5. (a) Before July 1, 2010, the state department shall distribute a manual of best practices for managing indoor air quality at schools as described in this section. The state department may use a manual on indoor air quality in schools developed by a federal health or environmental agency or another state and make additions or revisions to the manual to make the manual most useful to Indiana schools. The state department shall provide the manual:
(1) to:
(A) the legislative council; and
(B) the department of education;
in an electronic format under IC 5-14-6; and
(2) to the facilities manager and superintendent of each school corporation.
(b) The department shall review and revise the manual developed under subsection (a) at least once every three (3) years to assure that the manual continues to represent best practices available to schools.
As added by P.L.132-2009, SEC.2; P.L.168-2009, SEC.5. Amended by P.L.133-2012, SEC.183.
IC 16-41-37.5-3
Repealed
(Repealed by P.L.133-2012, SEC.184.)

IC 16-41-37.5-4
Qualifications of individual conducting indoor air quality test; certification of test
Sec. 4. (a) An individual conducting an indoor air quality test under this chapter must be:
(1) a professional engineer (as defined in IC 25-31-1-2);
(2) an industrial hygienist; or
(3) a supervisor or technician certified by a national organization that:
(A) writes and adheres to standards for:
(i) testing, adjusting, and balancing of heating, ventilation, and air conditioning equipment or exhaust systems; and
(ii) indoor air quality testing procedures and requirements; and
(B) certifies supervisors and technicians to perform:
(i) testing, adjusting, and balancing of heating, ventilation, and air conditioning equipment or exhaust systems; and
(ii) indoor air quality testing procedures and requirements.
(b) The report of a test conducted under this chapter must be certified by the person conducting the test. If the person uses a professional seal on documents, the certification must include the person's seal.
As added by P.L.79-2008, SEC.12.

IC 16-41-37.5-5
State department considerations in amending school building and site rules
Sec. 5. After June 30, 2009, if the department amends 410 IAC 6-5.1 concerning school buildings and school sites, the department shall consider the effects of outdoor air quality when establishing criteria for school siting.
As added by P.L.132-2009, SEC.4; P.L.168-2009, SEC.7.



CHAPTER 38. RADON GAS

IC 16-41-38-2
Rules
Sec. 2. The state department shall adopt rules under IC 4-22-2 to establish and operate programs for the certification of a person engaged in:
(1) testing for radon gas in buildings or on areas of land; or
(2) abatement of radon gas in buildings.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-3
Duties of state department
Sec. 3. The state department shall, in the rules adopted under this chapter:
(1) require training and education as a precondition to certification;
(2) require continuing education and biennial reexamination to maintain certification;
(3) establish fees that are not more than necessary to recover the cost of administering this chapter;
(4) collect and disseminate information relating to radon gas; and
(5) conduct research on radon gas testing and mitigation.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-4
Use of relevant standards and requirements
Sec. 4. In establishing standards and requirements under this chapter, the state department shall use any relevant standards or requirements concerning radon gas established by the United States Environmental Protection Agency.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-5
Exempted individuals; certification requirement
Sec. 5. (a) This section does not apply to an individual who is testing for radon gas or engaged in the abatement of radon gas if the individual is:
(1) performing the testing or abatement in a building the individual owns;
(2) performing the testing on an area of land the individual

owns; or
(3) conducting scientific research on radon gas testing or abatement in a building or on an area of land and the owner of the building or area of land is not charged for the testing or abatement.
(b) An individual may not engage or profess to engage in:
(1) testing for radon gas; or
(2) abatement of radon gas;
unless the individual is certified under this chapter.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-6
Denial, suspension, or revocation of certificate
Sec. 6. The state department may under IC 4-21.5:
(1) deny;
(2) suspend; or
(3) revoke;
a certificate issued under this chapter or IC 13-1-14 (before its repeal).
As added by P.L.1-1996, SEC.76.

IC 16-41-38-7
Certification without examination
Sec. 7. An individual accredited in another state to perform testing for or abatement of radon gas may be certified under this chapter without passing an examination if:
(1) the state in which the individual is accredited maintains an accreditation program substantially similar to the certification program under this chapter; and
(2) the individual pays a fee.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-8
Radon gas trust fund
Sec. 8. (a) The radon gas trust fund is established to provide a source of money for the purposes described in this chapter.
(b) The expenses of administering this chapter shall be paid from money in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) The sources of money for the fund are the following:
(1) Fees collected under this chapter.
(2) Appropriations made by the general assembly.
(3) Gifts and donations intended for deposit in the fund.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-9
Violations; civil penalty
Sec. 9. In addition to the penalties set out in this chapter, the state department may commence an action under IC 4-21.5-3-6 or

IC 4-21.5-4 for issuance of a compliance order to impose a civil penalty not to exceed one thousand dollars ($1,000) for each violation, each day, against a person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or a designated agent of the state department in the performance of official duties under this chapter.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-10
Violations; offense
Sec. 10. An individual who violates:
(1) this chapter; or
(2) a rule adopted under this chapter;
commits a Class A misdemeanor.
As added by P.L.1-1996, SEC.76.



CHAPTER 39. TOBACCO SALE REGULATION

IC 16-41-39-2
Local ordinances, bylaws, and rules void
Sec. 2. An ordinance, a bylaw, or a rule of:
(1) a county;
(2) a city;
(3) a township;
(4) a department, a board, or an agency of a:
(A) county;
(B) city; or
(C) township; or
(5) any other political subdivision or agency of the state;
concerning matters listed in section 1 of this chapter is void, regardless of when enacted.
As added by P.L.256-1996, SEC.9.

IC 16-41-39-3
Local restrictions on transient merchants
Sec. 3. Notwithstanding section 1 of this chapter, this chapter does not prohibit a political subdivision from adopting limitations on the locations at which a transient merchant licensed under IC 25-37-1-3 may conduct business within the jurisdiction of the political subdivision.
As added by P.L.256-1996, SEC.9.



CHAPTER 39.4. CHILDHOOD LEAD POISONING

IC 16-41-39.4-2
Powers of state department
Sec. 2. (a) The state department may do the following:
(1) Determine the magnitude of lead poisoning in Indiana's residents.
(2) Provide consultation and education to a medical provider network that screens for lead poisoning throughout Indiana.
(3) Receive and analyze blood samples or assist regional lab sites to receive and analyze blood samples for lead poisoning.
(4) Develop and maintain a data base of unduplicated children with lead poisoning.
(5) Provide consultation to local health departments regarding medical case follow-up and environmental inspections connected to reducing the incidence of lead poisoning.
(6) Coordinate lead exposure detection activities with local health departments.
(7) Coordinate with social service organizations for outreach programs regarding lead poisoning.
(8) Notify and update pediatricians and family practice physicians of lead hazards in a timely fashion.
(9) Provide consumer alerts and consumer education regarding lead hazards.
(b) The state department shall establish reporting, monitoring, and preventive procedures to protect from lead poisoning.
As added by P.L.123-1997, SEC.12. Amended by P.L.59-2003, SEC.1; P.L.135-2005, SEC.4.

IC 16-41-39.4-3
Blood examinations; reports; penalties
Sec. 3. (a) A person that examines the blood of an individual described in section 2 of this chapter for the presence of lead must report to the state department the results of the examination not later than one (1) week after completing the examination. The report must include at least the following:
(1) With respect to the individual whose blood is examined:
(A) the name;
(B) the date of birth;
(C) the gender; (D) the race; and
(E) any other information that is required to be included to qualify to receive federal funding.
(2) With respect to the examination:
(A) the date;
(B) the type of blood test performed;
(C) the person's normal limits for the test;
(D) the results of the test; and
(E) the person's interpretation of the results of the test.
(3) The names, addresses, and telephone numbers of:
(A) the person; and
(B) the attending physician, hospital, clinic, or other specimen submitter.
(b) If a person required to report under subsection (a) has submitted more than fifty (50) results in the previous calendar year, the person must submit subsequent reports in an electronic format determined by the state department.
(c) Except as provided in subsection (d), if a person required to report under subsection (a) fails to provide complete information within ten (10) days after notification by the state department, the state department may, in accordance with IC 4-21.5, assess a civil penalty against the person in an amount equal to one thousand five hundred dollars ($1,500) for each incomplete report that is submitted after receipt of the notification. Money received by the state department under this subsection shall be deposited in the fund.
(d) Subsection (c) does not apply to a person who acts in good faith to provide a complete report required under subsection (a), but who:
(1) is unable to collect all of the information required for a complete report; or
(2) provides incorrect information on a completed report.
As added by P.L.99-2002, SEC.9. Amended by P.L.59-2003, SEC.2; P.L.135-2005, SEC.5; P.L.102-2008, SEC.11.

IC 16-41-39.4-3.1
Childhood lead poisoning prevention fund
Sec. 3.1. (a) The childhood lead poisoning prevention fund is established for the purpose of funding childhood lead poisoning outreach and prevention activities. The fund shall be administered by the state department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The fund consists of:
(1) civil penalties assessed under section 3 of this chapter;
(2) gifts; and
(3) appropriations from the general assembly.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund. (e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.102-2008, SEC.12.

IC 16-41-39.4-4
Distribution of information
Sec. 4. (a) The state department, the office of the secretary of family and social services, and local health departments shall share among themselves and with the United States Department of Health and Human Services and the United States Department of Housing and Urban Development information, including a child's name, address, and demographic information, that is gathered after January 1, 1990, concerning the concentration of lead in the blood of a child less than seven (7) years of age to the extent necessary to determine the prevalence and distribution of lead poisoning in children less than seven (7) years of age.
(b) The state department, the office of the secretary of family and social services, and local health departments shall share information described in subsection (a) that is gathered after July 1, 2002, among themselves and with organizations that administer federal, state, and local programs covered by the United States Department of Housing and Urban Development regulations concerning lead-based paint poisoning prevention in certain residential structures under 24 CFR Subpart A, Part 35 to the extent necessary to ensure that children potentially affected by lead-based paint and lead hazards are adequately protected from lead poisoning.
(c) A person who shares data under this section is not liable for any damages caused by compliance with this section.
As added by P.L.99-2002, SEC.10. Amended by P.L.1-2003, SEC.63; P.L.135-2005, SEC.6.

IC 16-41-39.4-5
Annual report
Sec. 5. (a) The state department shall, in cooperation with other state agencies, collect data under this chapter and, before March 15 of each year, report the results to the general assembly for the previous calender year. A copy of the report shall be transmitted in an electronic format under IC 5-14-6 to the executive director of the legislative services agency for distribution to the members of the general assembly.
(b) The report transmitted under subsection (a) must include for each county the following information concerning children who are less than seven (7) years of age:
(1) The number of children who received a blood lead test.
(2) The number of children who had a blood test result of at least ten (10) micrograms of lead per deciliter of blood.
(3) The number of children identified under subdivision (2) who received a blood test to confirm that they had lead poisoning.
(4) The number of children identified under subdivision (3) who had lead poisoning. (5) The number of children identified under subdivision (4) who had a blood test result of less than ten (10) micrograms of lead per deciliter of blood.
(6) The average number of days taken to confirm a blood lead test.
(7) The number of risk assessments performed for children identified under subdivision (4) and the average number of days taken to perform the risk assessment.
(8) The number of housing units in which risk assessments performed under subdivision (7) documented lead hazards as defined by 40 CFR 745.
(9) The number of housing units identified under subdivision (8) that were covered by orders issued under IC 13-14-10-2 or by another governmental authority to eliminate lead hazards.
(10) The number of housing units identified under subdivision (9) for which lead hazards have been eliminated within thirty (30) days, three (3) months, and six (6) months.
As added by P.L.135-2005, SEC.7.

IC 16-41-39.4-6
Expired
(Expired 7-1-2011 by P.L.57-2009, SEC.15.)

IC 16-41-39.4-7
Sales of consumer and other products
Sec. 7. (a) A retail establishment that sells paint or paint products shall do all of the following:
(1) Offer for sale a lead test kit that is capable of determining the presence of a lead-based paint hazard.
(2) Provide to customers the federal Environmental Protection Agency pamphlet "Protect Your Family from Lead in Your Home" or a similar source of information approved by the state department.
(3) Ensure that at least one (1) employee who provides advice to customers concerning paint and paint products:
(A) attends a training program concerning lead hazards; and
(B) provides training to other employees who provide advice to customers concerning paint and paint products.
This subsection does not apply to a paint or paint product that is used solely for a craft or hobby.
(b) A person that sells, offers for sale, or distributes a consumer product shall not remove, erase, or obscure the visibility of a statement that:
(1) the manufacturer or wholesaler of the consumer product has placed on the consumer product or the container or wrapper in which the consumer product is contained; and
(2) specifies that the consumer product contains or may contain lead.
(c) A person shall not sell or offer for sale at wholesale or retail or distribute a consumer product, surface coating material, a food

product, or food packaging that:
(1) is a banned hazardous substance under the federal Hazardous Substances Act (15 U.S.C. 1261(q)(1)); or
(2) has been determined by the state department to:
(A) have a lead content that is greater than the lesser of the lead content specifications for lead paint in 16 CFR 1303.2 or state law; and
(B) pose a danger of childhood lead poisoning because the product, material, or packaging is reasonably expected to be accessible to, chewed by, or ingested by a child who is less than seven (7) years of age.
(d) If the state department, based on:
(1) test results performed by a certified laboratory at the state department's request;
(2) information received from a federal agency; or
(3) other reliable information;
has reason to believe that a person has violated this section, the state department may, with or without a prior hearing, issue to the person a cease and desist order if the commissioner determines a cease and desist order is in the public interest. In addition to all other remedies, the commissioner may bring an action in the name and on behalf of the state against the person to enjoin the person from violating this section.
(e) The state department or a local health department may at any time during regular business hours inspect any premises where consumer products are sold, offered for sale, or distributed to establish compliance with this section.
(f) The state department may seize an item that is sold, offered for sale, or distributed in violation of this section.
(g) The state department shall, not later than May 1, 2009, adopt rules under IC 4-22-2 to implement this section. The rules adopted under this subsection:
(1) may:
(A) establish exceptions under which items described in subsection (c) may be sold, offered for sale, or distributed upon the state department's determination that the risk posed to children by the items is minimal; or
(B) require labeling of an item or signage to reflect that the item contains lead; and
(2) must be consistent with federal law.
As added by P.L.102-2008, SEC.14. Amended by P.L.57-2009, SEC.16.

IC 16-41-39.4-9
Lead-safe work practices training program
Sec. 9. (a) The state department shall, not later than July 1, 2009, adopt rules under IC 4-22-2 to establish a lead-safe work practices training program for contractors, renovators, and remodelers who:
(1) perform work on housing units that were built before 1978; and (2) disturb lead-based paint in the housing units.
(b) The rules adopted under subsection (a) must:
(1) be consistent with the federal Department of Housing and Urban Development Lead Safe Housing Rule requirements for lead safe work practices training (24 CFR 53.1330(a)(4)); and
(2) provide for training courses taught in English and Spanish.
As added by P.L.102-2008, SEC.15.



CHAPTER 39.6. OSTEOPOROSIS EDUCATION

IC 16-41-39.6-2
State department powers; improvement and coordination of services
Sec. 2. The state department may do the following:
(1) Work to improve the capacity of community based services

available to osteoporosis patients.
(2) Work with other state and local governmental agencies, community and business leaders, community organizations, health care and human service providers, and national osteoporosis organizations to coordinate efforts and maximize state resources in the areas of prevention, education, and treatment of osteoporosis.
(3) Identify and, when appropriate, replicate or use successful osteoporosis programs and procure related materials and services from organizations with appropriate experience and knowledge of osteoporosis.
As added by P.L.147-1997, SEC.4.

IC 16-41-39.6-3
Osteoporosis education fund
Sec. 3. (a) The osteoporosis education fund is established for the purpose of carrying out the duties under this chapter. The fund shall be administered by the state department.
(b) The treasurer of state may invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be administered.
(c) Money in the fund at the end of a fiscal year does not revert to the state general fund.
(d) The fund consists of money accepted by the department from grants and donations from private entities.
As added by P.L.147-1997, SEC.4.



CHAPTER 39.8. LEAD-BASED PAINT ACTIVITIES

IC 16-41-39.8-2
Establishment of lead-based paint activities program; investigation
Sec. 2. (a) The lead-based paint activities program is established. The purpose of the program is to ensure that a person conducting lead-based paint activities in target housing, child occupied facilities, and any other type of building specified in rules adopted under section 6 of this chapter does so in a manner that safeguards the environment and protects the health of the building's occupants, especially children who are not more than six (6) years of age.
(b) The state department may investigate lead-based paint abatement activities in target housing and child-occupied facilities under the following circumstances:
(1) The state department has received a written complaint about abatement activities.
(2) The state department has been informed of a child who:
(A) is:
(i) not more than six (6) years of age; or
(ii) an age specified in rules adopted under section 6 of this chapter;
(B) has been identified as having an elevated blood lead level; and
(C) has visited the site to be investigated.
(3) The state department is ensuring regulatory compliance with licensure and abatement activities.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-3 License for engaging in lead-based paint activities; clearance examiner license; contractor's license; training; examination; issuance
Sec. 3. (a) A person who engages in lead-based paint activities must obtain a license under this chapter and under rules adopted under section 6 of this chapter. Lead-based paint activities licenses issued under IC 13-17-14 (before its repeal) or under this chapter expire as follows:
(1) On June 30, 2004, if issued before July 1, 2002.
(2) Three (3) years after the date of issuance, if issued after June 30, 2002.
(b) A person may receive a lead-based paint activities license under this chapter for the following disciplines:
(1) Inspector.
(2) Risk assessor.
(3) Project designer.
(4) Supervisor.
(5) Abatement worker.
(6) Contractor.
(c) A person may receive a clearance examiner license under this chapter. A person who engages in the clearance of nonabatement activities under 24 CFR 35.1340(b)(1)(iv), as in effect July 1, 2002, must obtain a clearance examiner license under this chapter and under rules adopted under section 6 of this chapter. A clearance examiner license expires three (3) years after the date of issuance.
(d) A person who enters into a contract requiring the person to execute for compensation lead-based paint activities must hold a lead-based paint activities contractor's license.
(e) A person must:
(1) take required training and pass an examination provided in a lead-based paint training course or clearance examiner training course, as appropriate, approved by the state department;
(2) for a license in the discipline of:
(A) inspector;
(B) risk assessor;
(C) project designer; or
(D) supervisor;
pass an examination provided by the state department or a third party as required by rules adopted under section 6 of this chapter; and
(3) meet any requirements established by rules adopted under section 6 of this chapter;
before the person may receive a lead-based paint activities license or clearance examiner license.
(f) The state department may issue a license for a position listed under subsection (b) or (c) if the applicant submits proof to the state department that the applicant satisfies the training, examination, and other requirements for the license under this chapter.
(g) A: (1) lead-based paint activities license; or
(2) clearance examiner license;
issued under IC 13-17-14 (before its repeal) or this chapter may be renewed for a period of three (3) years. To renew a license, a person who holds a license for a position listed in subsection (b) or (c) must complete refresher training and pass any reexamination required by rules adopted under section 6 of this chapter.
(h) A lead-based paint activities contractor licensed under this chapter may not allow an agent or employee of the contractor to:
(1) exercise control over a lead-based paint activities project;
(2) come into contact with lead-based paint; or
(3) engage in lead-based paint activities;
unless the agent or employee is licensed under this chapter.
(i) A person engaging in lead-based paint activities shall comply with the work practice standards established in rules adopted under section 6 of this chapter and the applicable work practice standards established in section 13 of this chapter for performing the appropriate lead-based paint activities.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-4
Lead-based paint activities training program requirements
Sec. 4. (a) A lead-based paint activities training program must meet requirements specified in rules adopted under section 6 of this chapter before providing initial or refresher training to a person seeking a license listed in section 3(b) of this chapter.
(b) The state department may approve a lead-based paint activities training course offered by a person who satisfies the requirements of subsection (a).
(c) A lead-based paint activities training course must be conducted by an instructor approved by the state department as provided in the rules adopted under section 6 of this chapter.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-5
Clearance examiner training program requirements
Sec. 5. (a) A clearance examiner training program must meet requirements specified in rules adopted under section 6 of this chapter before providing initial or refresher training to a person seeking a license under section 3(c) of this chapter.
(b) The state department may approve a clearance examiner training course offered as part of a program that satisfies the requirements of subsection (a).
(c) A clearance examiner training course must be conducted by an instructor approved by the state department as provided in the rules adopted under section 6 of this chapter.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-6
Rules; establishment of fees Sec. 6. (a) Rules adopted by the air pollution control board before July 1, 2009, under IC 13-17-14-5 (repealed) are considered rules of the state department after December 31, 2009.
(b) The state department shall adopt rules under IC 4-22-2 to replace the rules of the air pollution control board described in subsection (a) and to implement this chapter. The rules adopted by the state department must contain at least the elements required to receive program authorization under 40 CFR 745, Subpart L, as in effect July 1, 2002, and must do the following:
(1) Establish minimum requirements for the issuance of a license for:
(A) lead-based paint activities inspectors, risk assessors, project designers, supervisors, abatement workers, and contractors; and
(B) clearance examiners.
(2) Establish minimum requirements for approval of the providers of:
(A) lead-based paint activities training courses; and
(B) clearance examiner training courses.
(3) Establish minimum qualifications for:
(A) lead-based paint activities training course instructors; and
(B) clearance examiner training course instructors.
(4) Extend the applicability of the licensing requirements to other facilities as determined necessary by the board.
(5) Establish work practice standards.
(6) Establish a state department or third party examination process.
(7) Identify activities, if any, that are exempted from licensing requirements.
(8) Establish a reasonable fee based on current market value per person, per license, for the period the license is in effect for a person seeking a license under section 3 of this chapter. However, the following may not be required to pay a fee established under this subdivision:
(A) A state.
(B) A municipal corporation (as defined in IC 36-1-2-10).
(C) A unit (as defined in IC 36-1-2-23).
(9) Establish a reasonable fee based on current market value per course, per year, for a lead-based paint activities training program seeking approval of a lead-based paint activities training course under section 4 of this chapter. However, the following may not be required to pay a fee established under this subdivision:
(A) A state.
(B) A municipal corporation (as defined in IC 36-1-2-10).
(C) A unit (as defined in IC 36-1-2-23).
(D) An organization exempt from income taxation under 26 U.S.C. 501(a).
(10) Establish a reasonable fee based on current market value

per course, per year, for a clearance examiner training program seeking approval of a clearance examiner training course under section 5 of this chapter. However, the following may not be required to pay a fee established under this subdivision:
(A) A state.
(B) A municipal corporation (as defined in IC 36-1-2-10).
(C) A unit (as defined in IC 36-1-2-23).
(D) An organization exempt from income taxation under 26 U.S.C. 501(a).
(c) The amount of the fees under subsection (b) may not be more than is necessary to recover the cost of administering this chapter.
(d) The proceeds of the fees under subsection (b) must be deposited in the lead trust fund established by section 7 of this chapter.
(e) The minimum requirements established under subsection (b)(1) must be sufficient to allow the clearance examiner to perform clearance examinations without the approval of a certified risk assessor or inspector as provided in 24 CFR 35.1340(b)(1)(iv), as in effect July 1, 2002.
As added by P.L.57-2009, SEC.17. Amended by P.L.1-2010, SEC.73.

IC 16-41-39.8-7
Lead trust fund; use of money in fund
Sec. 7. (a) The lead trust fund established by IC 13-17-14-6 (repealed) is reestablished to provide a source of money for the purposes set forth in subsection (f).
(b) The expenses of administering the fund shall be paid from the money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The sources of money for the fund are the following:
(1) License fees established under section 6 of this chapter.
(2) Appropriations made by the general assembly, gifts, and donations intended for deposit in the fund.
(3) Penalties imposed under sections 14 and 15 of this chapter for violations of this chapter and rules adopted under this chapter concerning lead-based paint activities.
(4) Any gifts and grants to the fund.
(f) The state department may use money in the fund to do the following:
(1) Pay the expenses of administering this chapter.
(2) Cover other costs related to implementation of 40 CFR 745 for lead-based paint activities in target housing and child occupied facilities.
As added by P.L.57-2009, SEC.17. Amended by P.L.156-2011, SEC.38.
IC 16-41-39.8-8
Record keeping by lead-based paint activities contractor
Sec. 8. (a) A lead-based paint activities contractor licensed under this chapter shall compile records concerning each lead-based paint activities project performed by the lead-based paint activities contractor. The records must include the following information on each lead-based paint activities project:
(1) The name, address, and proof of license of the following:
(A) The person who supervised the lead-based paint activities project for the lead-based paint activities contractor.
(B) Each employee or agent of the lead-based paint activities contractor that worked on the project.
(2) The name, address, and signature of each certified risk assessor or inspector conducting clearance sampling and the date of clearance testing.
(3) The site of the lead-based paint activities project.
(4) A description of the lead-based paint activities project.
(5) The date on which the lead-based paint activities project was started and the date on which the lead-based paint activities project was completed.
(6) A summary of procedures that were used in the lead-based paint activities project to comply with applicable federal and state standards for lead-based paint activities projects.
(7) A detailed written description of the lead-based paint activities, including methods used, locations of rooms or components where lead-based paint activities occurred, reasons for selecting particular lead-based paint activities methods for each component, and any suggested monitoring of encapsulants or enclosures.
(8) The occupant protection plan.
(9) The results of clearance testing and all soil analysis (if applicable) and the name of each federally approved laboratory that conducted the analysis.
(10) The amount of material containing lead-based paint that was removed from the site of the project.
(11) The name and address of each disposal site used for the disposal of lead-based paint containing material that was disposed of as a result of the lead-based paint activities project.
(b) A copy of each receipt issued by a disposal site identified under subsection (a)(11) must be included in the records concerning the lead-based paint activities project that are compiled under this section.
(c) A lead-based paint activities contractor shall retain the records compiled under this section concerning a particular lead-based paint activities project for at least three (3) years after the lead-based paint activities project is concluded.
(d) A lead-based paint activities contractor shall make records kept under this section available to the state department upon request. As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-9
Bidding for political subdivision or state agency for lead-based paint activities project
Sec. 9. A political subdivision or a state agency may not accept a bid for a lead-based paint activities project from a person who does not hold a lead-based paint activities license.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-10
Authority of state department to inspect and investigate
Sec. 10. Without limiting the authority to inspect under IC 16-41-5-1, the state department may do the following:
(1) Inspect the site of a lead-based paint activities project:
(A) during the project; or
(B) after the project is completed.
(2) Conduct an investigation of a lead-based paint activities project upon:
(A) the state department's own initiation; or
(B) the receipt of a complaint by a person.
(3) Conduct an investigation of the provider of a lead-based paint activities training course upon:
(A) the state department's own initiation; or
(B) the receipt of a complaint by a person.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-11
Enjoinment and notice; determination and review
Sec. 11. (a) If the state department finds that a lead-based paint activities project is not being performed in accordance with applicable laws or rules, the state department may enjoin further work on the lead-based paint activities project without prior notice or hearing by delivering a notice to:
(1) the lead-based paint activities contractor engaged in the lead-based paint activities project; or
(2) an agent or representative of the lead-based paint activities contractor.
(b) A notice issued under this section must:
(1) specify the violations of laws or rules that are occurring on the lead-based paint activities project; and
(2) prohibit further work on the lead-based paint activities project until the violations specified under subdivision (1) cease and the notice is rescinded by the state department.
(c) Not later than ten (10) days after receiving written notification from a contractor that violations specified in a notice issued under this section have been corrected, the state department shall issue a determination regarding recission of the notice.
(d) A lead-based paint activities contractor or any other person aggrieved or adversely affected by the issuance of a notice under

subsection (a) may obtain a review of the state department's action under IC 4-21.5.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-12
Reprimand, suspension, or revocation of license
Sec. 12. (a) The state department may under IC 4-21.5 reprimand, or suspend or revoke the license of, a clearance examiner or a lead-based paint activities inspector, risk assessor, project designer, supervisor, worker, or contractor for any of the following reasons:
(1) Violating any requirements of this chapter or rules adopted under section 6 of this chapter.
(2) Fraudulently or deceptively obtaining or attempting to obtain a license under this chapter.
(3) Failing to meet the qualifications for a license or failing to comply with the requirements of applicable laws or rules.
(4) Failing to meet an applicable federal or state standard for lead-based paint activities.
(b) The state department may under IC 4-21.5 reprimand a lead-based paint activities contractor or suspend or revoke the license of a lead-based paint activities contractor that employs a person who is not licensed under this chapter for a purpose that requires the person to hold a license issued under this chapter.
(c) The state department may under IC 4-21.5 revoke the approval of a clearance examiner training course or a lead-based paint activities training course for any of the following reasons:
(1) Violating any requirement of this chapter.
(2) Falsifying information on an application for approval.
(3) Misrepresenting the extent of a training course's approval.
(4) Failing to submit required information or notifications in a timely manner.
(5) Failing to maintain required records.
(6) Falsifying approval records, instructor qualifications, or other approval information.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-13
Applicability of section; methods for removal of lead-based paint and prohibition
Sec. 13. (a) This section applies to:
(1) remodeling, renovation, and maintenance activities at target housing and child occupied facilities built before 1960; and
(2) lead-based paint activities.
(b) This section does not apply to an individual who performs remodeling, renovation, or maintenance activities within a residential dwelling that the individual owns, unless the residential dwelling is occupied:
(1) while the activities are being performed, by an individual other than the owner or a member of the owner's immediate family; or (2) by a child who:
(A) is less than seven (7) years of age or an age specified in rules adopted under section 6 of this chapter; and
(B) resides in the building and has been identified as having an elevated blood lead level.
(c) A person not exempted under subsection (b) from the application of this section who performs an activity under subsection (a) that disturbs:
(1) exterior painted surfaces of more than twenty (20) square feet;
(2) interior painted surfaces of more than two (2) square feet in any one (1) room or space; or
(3) more than ten percent (10%) of the combined interior and exterior painted surface area of components of the building;
shall meet the requirements of subsections (e), (f), and (g).
(d) For purposes of this section, paint is considered to be lead-based paint unless the absence of lead in the paint has been determined by a lead-based paint inspection conducted under this chapter.
(e) A person may not use any of the following methods to remove lead-based paint:
(1) Open flame burning or torching.
(2) Machine sanding or grinding without high efficiency particulate air local exhaust control.
(3) Abrasive blasting or sandblasting without high efficiency particulate air local exhaust control.
(4) A heat gun that:
(A) operates above one thousand one hundred (1,100) degrees Fahrenheit; or
(B) chars the paint.
(5) Dry scraping, except:
(A) in conjunction with a heat gun; or
(B) within one (1) foot of an electrical outlet.
(6) Dry sanding, except within one (1) foot of an electrical outlet.
(f) In a space that is not ventilated by the circulation of outside air, a person may not strip lead-based paint using a volatile stripper that is a hazardous chemical under 29 CFR 1910.1200, as in effect July 1, 2002.
(g) A person conducting activities under subsection (a) on painted exterior surfaces may not allow visible paint chips or painted debris that contains lead-based paint to remain on the soil, pavement, or other exterior horizontal surface for more than forty-eight (48) hours after the surface activities are complete.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-14
Violation penalty; recovery and enjoinment
Sec. 14. (a) A person who violates:
(1) any provision of this chapter; or (2) a rule or standard adopted by the state department under section 6 of this chapter;
is liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) per day for any violation.
(b) The state department may:
(1) recover the civil penalty described in subsection (a) in a civil action commenced in any court with jurisdiction; and
(2) request in the action that the person be enjoined from continuing the violation.
As added by P.L.57-2009, SEC.17.

IC 16-41-39.8-15
Class C infraction for obstruction, delay, resistance, prevention, or interference with an inspection or investigation
Sec. 15. A person who obstructs, delays, resists, prevents, or interferes with:
(1) the state department; or
(2) the state department's personnel or designated agent;
in the performance of an inspection or investigation performed under IC 16-41-5-1 commits a Class C infraction. Each day of violation of this section constitutes a separate infraction.
As added by P.L.57-2009, SEC.17.



CHAPTER 40. SHAKEN BABY SYNDROME EDUCATION

IC 16-41-40-2
"Shaken baby syndrome" defined
Sec. 2. As used in this chapter, "shaken baby syndrome" refers to the vigorous shaking of an infant or a young child that may:
(1) result in bleeding inside the head; and
(2) cause one (1) or more of the following conditions:
(A) Irreversible brain damage.
(B) Blindness, retinal hemorrhage, or eye damage.
(C) Cerebral palsy.
(D) Hearing loss.
(E) Spinal cord injury, including paralysis.
(F) Seizures.
(G) Learning disability.
(H) Death.
(I) Central nervous system injury as evidenced by central nervous system hemorrhaging.
(J) Closed head injury.
(K) Rib fracture.
(L) Subdural hematoma.
As added by P.L.51-1998, SEC.3.

IC 16-41-40-3
Awareness and prevention program
Sec. 3. (a) The state department, with the assistance of the department of child services shall establish a program focusing on awareness and prevention of childhood hazards.
(b) If a program is established under subsection (a), the state department or the department of child services may contract with a statewide nonprofit organization with experience and knowledge in childhood hazards to implement all or part of the program.
As added by P.L.51-1998, SEC.3. Amended by P.L.101-1999, SEC.3; P.L.145-2006, SEC.143.

IC 16-41-40-4 Strategies for raising public awareness
Sec. 4. If the state department and the department of child services establish a program under section 3 of this chapter, the state department, with the assistance of the department of child services, shall design and implement strategies for raising public awareness concerning the causes and nature of childhood hazards, including the following concerning shaken baby syndrome:
(1) Factors placing parents, guardians, and other caregivers at risk for shaking an infant.
(2) The risks associated with shaking an infant.
(3) Suggestions for preventing shaken baby syndrome.
As added by P.L.51-1998, SEC.3. Amended by P.L.101-1999, SEC.4; P.L.145-2006, SEC.144.

IC 16-41-40-5
Distribution of information and instructional materials
Sec. 5. (a) A program established under this chapter must include the distribution of readily understandable information and instructional materials regarding childhood hazards. Information concerning shaken baby syndrome, must explain its medical effects on infants and children and emphasize preventive measures.
(b) The information and instructional materials described in subsection (a) concerning shaken baby syndrome must be provided without cost by the following:
(1) Each hospital licensed under IC 16-21, to a parent or guardian of each newborn upon discharge from the hospital.
(2) The department of child services to each provider (as defined in IC 12-7-2-149.1 or IC 31-9-2-99.3) when:
(A) the provider applies for a license from the division or the department of child services under IC 12-17.2 or IC 31-27; or
(B) the division or the department of child services inspects a facility operated by a provider.
As added by P.L.51-1998, SEC.3. Amended by P.L.101-1999, SEC.5; P.L.273-1999, SEC.178; P.L.145-2006, SEC.145.

IC 16-41-40-6
Powers of state department
Sec. 6. The state department, with the assistance of the department of child services may do the following:
(1) Work to improve the capacity of community based services available to victims of childhood hazards.
(2) Work with:
(A) other state and local governmental agencies;
(B) community and business leaders;
(C) community organizations;
(D) health care and human service providers;
(E) national organizations; and
(F) university safety programs;
to coordinate efforts and maximize state and private resources

in the areas of prevention of and education about childhood hazards.
(3) Identify and, when appropriate, replicate or use successful childhood hazard programs and procure related materials and services from organizations with appropriate experience and knowledge of childhood hazards.
As added by P.L.51-1998, SEC.3. Amended by P.L.101-1999, SEC.6; P.L.145-2006, SEC.146.

IC 16-41-40-7
Childhood hazards education and prevention account
Sec. 7. (a) The childhood hazards education and prevention account is established within the state general fund to carry out this chapter. The account shall be administered by the state department.
(b) Expenses of administering the account shall be paid from money in the account.
(c) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Money in the account at the end of a fiscal year does not revert to the state general fund.
(d) The account consists of money accepted by the state department from grants and donations from private entities.
(e) Money in the account is continuously appropriated for the purposes provided under this chapter.
As added by P.L.51-1998, SEC.3. Amended by P.L.101-1999, SEC.7.



CHAPTER 41. STROKE PREVENTION TASK FORCE

IC 16-41-41-2
Stroke prevention task force established
Sec. 2. The stroke prevention task force is established.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-3
Members of task force
Sec. 3. (a) The task force consists of eighteen (18) members as follows:
(1) The state health commissioner or the commissioner's designee.
(2) The secretary of family and social services or the secretary's designee.
(3) Two (2) representatives of a stroke support organization.
(4) Four (4) physicians with an unlimited license to practice medicine under IC 25-22.5 and with expertise in stroke, including at least:
(A) one (1) physician;
(B) one (1) neurologist;
(C) one (1) physician with expertise in the area of cerebrovascular accidents; and
(D) one (1) emergency care physician who is a member of the American College of Emergency Physicians.
(5) One (1) health care provider who provides rehabilitative services to persons who have had a stroke.
(6) One (1) nurse with a license to practice under IC 25-23 and who has experience in the area of cerebrovascular accidents.
(7) One (1) representative nominated by the Indiana Hospital Association.
(8) One (1) representative from an emergency medical services organization or provider.
(9) One (1) representative from the Indiana Minority Health Coalition.
(10) One (1) stroke survivor or stroke survivor caregiver.
(11) One (1) recreational therapist who provides services to persons who have had a stroke.
(12) One (1) representative from the Indiana Primary Health Care Association.
(13) One (1) representative from the health insurance industry.
(14) One (1) clinical pharmacist who practices in the community and not in a hospital. (b) The governor shall appoint the members of the task force designated by subsection (a)(3) through (a)(14). The governor may remove an appointed member for cause.
As added by P.L.69-2004, SEC.2. Amended by P.L.59-2008, SEC.1.

IC 16-41-41-4
Terms of members
Sec. 4. Each member of the task force serves a term of four (4) years. A member appointed to fill a vacancy holds office for the remainder of the unexpired term.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-5
Quorum
Sec. 5. Ten (10) members of the task force constitute a quorum for transacting all business of the task force. The affirmative votes of a majority of the voting members appointed to the council are required for the task force to take action on any measure.
As added by P.L.69-2004, SEC.2. Amended by P.L.59-2008, SEC.2.

IC 16-41-41-6
Governor appoints chair and vice chair
Sec. 6. The governor shall appoint one (1) council member to serve as chair and one (1) council member to serve as vice chair. The chair and vice chair shall serve a term of one (1) year.
As added by P.L.69-2004, SEC.2. Amended by P.L.59-2008, SEC.3.

IC 16-41-41-7
Quarterly meetings
Sec. 7. The task force shall meet at least quarterly.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-8
Department provides staff
Sec. 8. The state department shall provide staff for the task force.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-9
Duties of task force
Sec. 9. The task force shall do the following:
(1) Prepare a report each year on the operation of the task force and provide the report to the following:
(A) The governor.
(B) The commissioner of the state department.
(C) The legislative council. The report under this clause must be in an electronic format under IC 5-14-6.
(2) Develop a standardized stroke template checklist for emergency medical services protocols to be used statewide.
(3) Develop a thrombolytic checklist for emergency medical services personnel to use. (4) Develop standardized dispatcher training modules.
(5) Develop a yearly training update and continuing education unit for first responders that includes the Cincinnati Stroke Scale.
(6) Develop an integrated curriculum for providers, including:
(A) emergency medical services personnel;
(B) hospitals;
(C) first responders;
(D) physicians; and
(E) emergency room staff.
(7) Develop a standard template of protocols that include thrombolytic treatment.
(8) Create a more refined and specific hospital survey stroke assessment tool to assess the capability of hospitals in treating patients who have had strokes.
(9) Research the feasibility of a state based primary stroke center certification program.
(10) Develop a stroke survivor mentor program targeting survivors after rehabilitation is complete.
(11) Distribute the rehabilitation survey developed by the Great Lakes Stroke Network throughout Indiana to freestanding rehabilitation hospitals.
(12) Implement a statewide patient and community education initiative targeting at-risk populations in Indiana.
(13) Investigate the use of telemedicine in Indiana for the treatment of neurologic and radiologic stroke patients.
As added by P.L.69-2004, SEC.2. Amended by P.L.59-2008, SEC.4.

IC 16-41-41-10
Expenses of task force
Sec. 10. The expenses of the task force shall be paid from:
(1) funds appropriated to the task force by the general assembly; and
(2) grant money awarded to the task force.
As added by P.L.69-2004, SEC.2. Amended by P.L.59-2008, SEC.5.

IC 16-41-41-11
Task force expires
Sec. 11. This chapter expires July 1, 2012.
As added by P.L.69-2004, SEC.2. Amended by P.L.59-2008, SEC.6.



CHAPTER 42. REPEALED



CHAPTER 42.1. REGISTRATION OF OUT-OF-STATE MOBILE HEALTH CARE ENTITIES

IC 16-41-42.1-2
Registry maintained
Sec. 2. The state department shall maintain a registry of health care entities that apply for and meet the registration requirements of this chapter.
As added by P.L.3-2008, SEC.112.

IC 16-41-42.1-3
Required registry information
Sec. 3. The registry maintained under section 2 of this chapter must include:
(1) the information required under section 5(6) of this chapter for each registered health care entity; and
(2) the date that the health care entity registered with the state department under this chapter.
As added by P.L.3-2008, SEC.112.

IC 16-41-42.1-4
Certificate of registration
Sec. 4. The state department shall issue a certificate of registration to a health care entity that applies for registration and meets the requirements of this chapter.
As added by P.L.3-2008, SEC.112.

IC 16-41-42.1-5
Application information
Sec. 5. A health care entity applying for registration under this chapter must disclose the following:
(1) The types of health care services that the health care entity will provide in Indiana.
(2) The names of any employees who are currently in good standing licensed, certified, or registered in a health care profession in:
(A) Indiana; or (B) any other state;
and a copy of each employee's license, certification, or registration.
(3) Any health care services that are to be provided under a contract between the health care entity and a person that is licensed, certified, or registered in Indiana to provide health care services.
(4) The types of:
(A) health care services that the health care entity will perform;
(B) health care tests that the health care entity will perform; and
(C) equipment that the health care entity will use.
(5) The manner in which test results and recommendations for health care based on the test results will be disclosed to patients.
(6) The health care entity's name, address, and telephone number and the name of any company that is affiliated with the health care entity.
As added by P.L.3-2008, SEC.112.

IC 16-41-42.1-6
Display of certificate
Sec. 6. A registered health care entity that is issued a certificate of registration under this chapter shall display the certificate of registration in a conspicuous place in sight of a consumer of the health care entity.
As added by P.L.3-2008, SEC.112.

IC 16-41-42.1-7
Expiration of certificate
Sec. 7. A certificate of registration issued under this chapter expires one (1) calendar year after its issuance.
As added by P.L.3-2008, SEC.112.

IC 16-41-42.1-8
Required registration
Sec. 8. A health care entity may not provide services in Indiana until the health care entity is registered with the state department under this chapter.
As added by P.L.3-2008, SEC.112.

IC 16-41-42.1-9
Requirements
Sec. 9. The registration of a health care entity under this chapter does not exempt:
(1) a health care professional from the licensure, certification, and registration requirements of IC 25; or
(2) a health care service from the regulation requirements of IC 16 or IC 25. As added by P.L.3-2008, SEC.112.

IC 16-41-42.1-10
Rules
Sec. 10. The state department shall adopt rules under IC 4-22-2 necessary to implement this chapter, including rules specifying registration renewal procedures.
As added by P.L.3-2008, SEC.112.



CHAPTER 42.2. SPINAL CORD AND BRAIN INJURY RESEARCH

IC 16-41-42.2-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the spinal cord and brain injury fund established by section 3 of this chapter.
As added by P.L.3-2008, SEC.113.

IC 16-41-42.2-3
Spinal cord and brain injury fund
Sec. 3. (a) The spinal cord and brain injury fund is established to fund research on spinal cord and brain injuries.
(b) The fund shall be administered by the state department.
(c) The fund consists of:
(1) appropriations;
(2) gifts and bequests;
(3) fees deposited in the fund by law; and
(4) grants received from the federal government or private sources.
(d) The expenses of administering the fund shall be paid from money in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(g) The money in the fund is continually appropriated to the state department to fund spinal cord and brain injury research programs.
As added by P.L.3-2008, SEC.113. Amended by P.L.97-2008, SEC.5.

IC 16-41-42.2-4
Purposes of fund
Sec. 4. The fund is to be used for the following purposes:
(1) Establishing and maintaining a state medical surveillance registry for traumatic spinal cord and brain injuries.
(2) Fulfilling the duties of the board established by section 5 of this chapter.
(3) Funding research related to the treatment and cure of spinal cord and brain injuries, including acute management, medical complications, rehabilitative techniques, and neuronal recovery. Research must be conducted in compliance with all state and federal laws. As added by P.L.3-2008, SEC.113.

IC 16-41-42.2-5
Spinal cord and brain injury research board; members; duties
Sec. 5. (a) The spinal cord and brain injury research board is established for the purpose of administering the fund. The board is composed of nine (9) members.
(b) The following four (4) members of the board shall be appointed by the governor:
(1) One (1) member who has a spinal cord or head injury or who has a family member with a spinal cord or head injury.
(2) One (1) member who is a physician licensed under IC 25-22.5 who has specialty training in neuroscience and surgery.
(3) One (1) member who is a physiatrist holding a board certification from the American Board of Physical Medicine and Rehabilitation.
(4) One (1) member representing the technical life sciences industry.
(c) Five (5) members of the board shall be appointed as follows:
(1) One (1) member representing Indiana University to be appointed by Indiana University.
(2) One (1) member representing Purdue University to be appointed by Purdue University.
(3) One (1) member representing the National Spinal Cord Injury Association to be appointed by the National Spinal Cord Injury Association.
(4) One (1) member representing the largest freestanding rehabilitation hospital for brain and spinal cord injuries in Indiana to be appointed by the Rehabilitation Hospital of Indiana located in Indianapolis.
(5) One (1) member representing the American Brain Injury Association to be appointed by the Brain Injury Association of Indiana.
(d) The term of a member is four (4) years. A member serves until a successor is appointed and qualified. If a vacancy occurs on the board before the end of a member's term, the appointing authority appointing the vacating member shall appoint an individual to serve the remainder of the vacating member's term.
(e) A majority of the members appointed to the board constitutes a quorum. The affirmative votes of a majority of the members are required for the board to take action on any measure.
(f) Each member of the board is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) The board shall annually elect a chairperson who shall be the

presiding officer of the board. The board may establish other officers and procedures as the board determines necessary.
(h) The board shall meet at least two (2) times each year. The chairperson may call additional meetings.
(i) The state department shall provide staff for the board. The state department shall maintain a registry of the members of the board. An appointing authority shall provide written confirmation of an appointment to the board to the state department in the form and manner specified by the state department.
(j) The board shall do the following:
(1) Consider policy matters relating to spinal cord and brain injury research projects and programs under this chapter.
(2) Consider research applications and make grants for approved research projects under this chapter.
(3) Formulate policies and procedures concerning the operation of the board.
(4) Review and authorize spinal cord and brain injury research projects and programs to be financed under this chapter. For purposes of this subdivision, the board may establish an independent scientific advisory panel composed of scientists and clinicians who are not members of the board to review proposals submitted to the board and make recommendations to the board. Collaborations are encouraged with other Indiana-based researchers as well as researchers located outside Indiana, including researchers in other countries.
(5) Review and approve progress and final research reports on projects authorized under this chapter.
(6) Review and make recommendations concerning the expenditure of money from the fund.
(7) Take other action necessary for the purpose stated in subsection (a).
(8) Provide to the governor, the general assembly, and the legislative council an annual report not later than January 30 of each year showing the status of funds appropriated under this chapter. The report to the general assembly and the legislative council must be in an electronic format under IC 5-14-6.
(k) A member of the board is exempt from civil liability arising or thought to arise from an action taken in good faith as a member of the board.
As added by P.L.3-2008, SEC.113.

IC 16-41-42.2-6
Rules
Sec. 6. The state department shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.3-2008, SEC.113.






ARTICLE 42. REGULATION OF FOOD, DRUGS, AND COSMETICS

CHAPTER 1. UNIFORM FOOD, DRUG, AND COSMETIC ACT: GENERAL PROVISIONS

IC 16-42-1-1.1
Duties of state veterinarian and state board of animal health
Sec. 1.1. (a) The state veterinarian shall act in place of the state health commissioner under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-17-5 or IC 15-18-1.
(b) The Indiana state board of animal health shall act in place of the state department of health under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-17-5 or IC 15-18-1.
As added by P.L.137-1996, SEC.68. Amended by P.L.2-2008, SEC.41.

IC 16-42-1-2
Authority to adopt certain federal regulations
Sec. 2. The purpose of IC 16-42-1 through IC 16-42-4 being to promote uniformity with the Federal Act, in safeguarding the public health and in promoting public welfare, the state department may adopt, insofar as applicable, the regulations promulgated under the Federal Act and the Fair Packaging and Labeling Act (15 U.S.C. 1451 et seq.).
As added by P.L.2-1993, SEC.25.
IC 16-42-1-3
Adoption of regulations; notice and hearing
Sec. 3. Except to the extent that the state department adopts the applicable regulations promulgated by the federal security administrator under the Federal Act (21 U.S.C. 301 et seq.), the state department, before adopting a rule contemplated by section 6 or 9 of this chapter, IC 16-42-2-1, IC 16-42-2-3(11), IC 16-42-3-4(4), IC 16-42-3-4(6), IC 16-42-3-4(7), or IC 16-42-3-4(8) shall give appropriate notice of the proposal and of the time and place for a public hearing to be held as provided by law.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-4
Construction of act and rules
Sec. 4. IC 16-42-1 through IC 16-42-4 and rules adopted under those provisions shall, insofar as applicable, be interpreted and construed to effectuate the general purpose to enact state legislation uniform with the Federal Act (21 U.S.C. 301 et seq.).
As added by P.L.2-1993, SEC.25.

IC 16-42-1-5
Federal agency references; successor agency
Sec. 5. Whenever this chapter refers to a department or an agency of the federal government, the term includes a department or an agency of the federal government to which the duties, powers, or functions are transferred or given.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-6
Registration of manufacturer, processor, repackager, or wholesale distributor; maintaining place of business in state
Sec. 6. (a) A manufacturer, processor, repackager, or wholesale distributor of food, drugs, or cosmetics who maintains a place of business in Indiana shall file with the state department, upon forms to be furnished by the state department, a written statement of the name and address of the owner, the character of the business, and the business address of each place of business in Indiana.
(b) A new place of business for the manufacture, processing, repacking, or wholesale distribution of food, drugs, or cosmetics may not be established in Indiana until the place of business has been registered as provided in this chapter.
(c) If ownership of a registered place of business changes, the new owner shall reregister the place of business before operating the same.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-7
Misleading advertising or labeling; evaluation of representations
Sec. 7. If:
(1) an article is alleged to be misbranded because the labeling

is misleading; or
(2) an advertisement is alleged to be false because the advertisement is misleading;
in determining whether the labeling or advertisement is misleading, there shall be taken into account among other items not only representations made or suggested by statement, word, design, device, sound, or any combination of those methods, but also the extent to which the labeling or advertisement fails to reveal facts that are material in the light of representations or that are material with respect to consequences that may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement or under conditions of use that are customary or usual.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-8
Labeling requirements; visibility
Sec. 8. A labeling requirement under IC 16-42-1 through IC 16-42-4 is not considered to be complied with unless:
(1) the word, statement, or other information appearing on the label also appears on the outside container or wrapper, if any, of the retail package of the article; or
(2) the word, statement, or other information appearing on the label is easily seen through the outside container or wrapper.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-9
Advertisements; curative or therapeutic effect for certain diseases
Sec. 9. (a) This section does not apply to an advertisement that:
(1) is disseminated only to members of the medical, dental, pharmaceutical, and other legally recognized professions dealing with the healing arts;
(2) appears only in the scientific periodicals of those professions; or
(3) is disseminated only for the purpose of public health education by persons not commercially interested in the sale of such drugs or devices.
(b) The advertisement of a drug or device that represents that the drug or device has any effect in:
albuminuria
appendicitis
arteriosclerosis
blood poison
bone disease
Bright's disease
carbuncles
cancer
cholecystitis
diabetes
diphtheria dropsy
erysipelas
gallstones
heart and vascular diseases
high blood pressure
mastoiditis
measles
mumps
nephritis
otitis media
paralysis
pneumonia
poliomyelitis (infantile paralysis)
prostate gland disorders
pyelitis
scarlet fever
sexual impotence
sinus infection
smallpox
tuberculosis
tumors
typhoid
uremia
venereal disease
meningitis
is considered false for purposes of IC 35-43-5-3.
(c) Whenever the state department determines that an advance in medical science has made a type of self medication safe as to any of the diseases listed in this section, the state department shall adopt rules to authorize the advertisement of drugs having curative or therapeutic effect for the disease, subject to conditions and restrictions the state department considers necessary in the interests of public health.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-10
Samples or specimen; investigation and examination
Sec. 10. The state department shall cause the investigation and examination of food, drugs, devices, and cosmetics subject to IC 16-42-1 through IC 16-42-4. The state health commissioner or the commissioner's authorized representative may do the following:
(1) Take a sample or specimen of any such merchandise, for examination under IC 16-42-1 through IC 16-42-4, upon tendering the market price to the person having the merchandise in custody.
(2) Enter any place, establishment, or vehicle in Indiana at reasonable times for the purpose of taking a sample or specimen of merchandise for examination.
As added by P.L.2-1993, SEC.25.
IC 16-42-1-11
Inspection of records
Sec. 11. For the purpose of enforcing IC 16-42-1 through IC 16-42-4, pertinent records of an administrative agency of the state are open to inspection by the state health commissioner or the commissioner's authorized representative.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-12
Access to and copying of records; use of evidence
Sec. 12. (a) For the purpose of enforcing IC 16-42-1 through IC 16-42-4, carriers engaged in commerce, and persons receiving food, drugs, devices, or cosmetics in commerce or holding such articles so received shall, upon the request of an officer or employee designated by the state department, permit the officer or employee, at reasonable times, to have access to and to copy all records showing the movement in commerce of any food, drug, device, or cosmetic, or the holding of a food, drug, device, or cosmetic during or after the movement, and the quantity, shipper, and consignee of the food, drug, device, or cosmetic.
(b) It is unlawful for a carrier or person described in subsection (a) to fail to permit access to and copying of such records upon request if the request is accompanied by a statement in writing specifying the nature or kind of food, drug, device, or cosmetic to which the request relates.
(c) Evidence obtained under this section may not be used in a criminal prosecution of the person from whom the evidence is obtained.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-13
Inspection of factories, warehouses, and vehicles
Sec. 13. For the purpose of enforcing IC 16-42-1 through IC 16-42-4, the state health commissioner or the commissioner's authorized representative may do the following:
(1) Enter, at reasonable times any factory, warehouse, place of production, or establishment subject to IC 16-42-1 through IC 16-42-4 or enter any vehicle being used to transport or hold food, drugs, devices, or cosmetics.
(2) Inspect at reasonable times, the factory, warehouse, place of production, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, labeling, and advertisements.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-14
Report of judgments, orders, and decrees
Sec. 14. The state health commissioner or the commissioner's legally authorized agent may periodically publish reports summarizing all judgments, decrees, and court orders given under

IC 16-42-1 through IC 16-42-4, including the nature of the charge and the disposition of the charge.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-15
Dissemination of information
Sec. 15. (a) The state health commissioner or the commissioner's legally authorized agent may cause to be disseminated information regarding food, drugs, devices, or cosmetics in situations involving, in the opinion of the state health commissioner or the commissioner's legally authorized agent, imminent danger to health or gross deception of, or fraud upon, the consumer.
(b) This section does not prohibit the state health commissioner or the commissioner's legally authorized agent from collecting, reporting, and illustrating the results of the commissioner's examinations and investigations under IC 16-42-1 through IC 16-42-4.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-16
Prohibited acts; defenses; injunctions
Sec. 16. (a) A person may not engage in any of the following acts:
(1) The sale in intrastate commerce of a food, drug, device, or cosmetic that is adulterated or misbranded.
(2) The adulteration or misbranding of a food, drug, device, or cosmetic in intrastate commerce.
(3) The receipt in intrastate commerce of a food, drug, device, or cosmetic that is adulterated or misbranded, and the sale of those items in intrastate commerce for pay or otherwise.
(4) The sale of any article in violation of IC 16-42-1-6, IC 16-42-3-7, IC 16-42-3-8, IC 16-42-3-9, or IC 16-42-3-10.
(5) The refusal to permit access to or copying of any record as required by section 12 of this chapter.
(6) The refusal to permit entry or inspection and collecting of samples as authorized by section 10 or 13 of this chapter.
(7) The use, without proper authority, of any mark, stamp, tag, label, or other identification device authorized or required by rules adopted under this chapter or IC 16-42-2 through IC 16-42-4.
(8) The use by any person to the person's own advantage, or the revelation, other than to the state health commissioner or the state health commissioner's authorized representative or to the courts when relevant in any judicial proceeding, any information acquired under authority of section 13 of this chapter or IC 16-42-3-7 through IC 16-42-3-10 concerning any method or process that as a trade secret is entitled to protection.
(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food, drug, device, or cosmetic if the act is done while the article is held for sale and results in

the article being misbranded.
(10) The use on the labeling of any drug or in any advertising relating to the drug of any representation or suggestion that an application with respect to the drug is effective under IC 16-42-3-7 and IC 16-42-3-8 unless the drug complies with those sections.
(11) The removal or disposal of a detained or embargoed article in violation of this chapter.
(12) The giving of a guaranty or undertaking in intrastate commerce referred to in subsection (c) that is false.
(b) A person who violates subsection (a) commits a Class A misdemeanor. However, the offense is a Class D felony if the offense is committed with intent to defraud or mislead.
(c) It is a defense for a person accused of violating subsection (a)(1) or subsection (a)(3) if the person establishes a guaranty or undertaking signed by and containing the name and address of the person residing in the United States from whom the accused person received in good faith the article to the effect that the article is not adulterated or misbranded within the meaning of this article or the Federal Act.
(d) In addition to the remedies provided in this article, the state health commissioner or the commissioner's legally authorized agent may apply to the circuit or superior court for a temporary or permanent injunction restraining any person from violating any provision of this section.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-17
Schedule of civil penalties; order of compliance; consolidation of proceedings
Sec. 17. (a) In addition to the other remedies provided in this article, the state department shall adopt a schedule of civil penalties that may be levied to enforce the following:
(1) This chapter, IC 16-42-2-6, IC 16-42-2-7, and IC 16-42-18.
(2) The rules adopted under this chapter, IC 16-42-2-6, IC 16-42-2-7, and IC 16-42-18 by the state department.
(b) A penalty included in the schedule of civil penalties adopted under subsection (a) may not exceed one thousand dollars ($1,000) for each violation per day.
(c) The state department may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who does any of the following:
(1) Fails to comply with this chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18 or a rule adopted under this chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18.
(2) Interferes with or obstructs the state department in the performance of duties under this chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18.
(d) An order of compliance may be issued under IC 4-21.5-3-6,

IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce any of the following:
(1) This chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18.
(2) A rule adopted under this chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-18
Embargo or detention of adulterated or misbranded merchandise; tagging or marking
Sec. 18. (a) Whenever a duly authorized agent of the state department finds or has probable cause to believe that any food, drug, device, or cosmetic is:
(1) adulterated; or
(2) so misbranded as to be dangerous or fraudulent;
within the meaning of IC 16-42-1 through IC 16-42-4, the state health commissioner or the commissioner's legally authorized agent shall affix to the merchandise a tag or other appropriate marking as described in subsection (b).
(b) The tag or marking required in subsection (a) must do the following:
(1) Give notice that the merchandise is or is suspected of being adulterated or misbranded.
(2) Give notice that the merchandise has been detained or embargoed as follows:
(A) Five (5) days in the case of food.
(B) Ten (10) days in the case of drugs and cosmetics.
(3) Contain a warning to all persons not to remove or dispose of the merchandise by sale or otherwise until permission for removal or disposal is given by the state department or the court.
(c) A person may not remove or dispose of detained or embargoed merchandise by sale or otherwise without permission of the state department or the court.
(d) The claimant may, under the supervision of the state department, destroy the detained merchandise.
(e) If the state department finds that merchandise that has been detained or embargoed is not adulterated or misbranded, the state department shall remove the tag or marking.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-19
Condemnation of detained or embargoed merchandise; petition
Sec. 19. (a) When merchandise detained or embargoed under section 18 of this chapter has been found by the state department to be adulterated or misbranded, the state department shall within five (5) days cause to be filed a petition in any circuit or superior court in whose jurisdiction the merchandise is detained or embargoed for

condemnation of the merchandise as provided in this chapter.
(b) The proceedings shall be brought in the name of the state by the prosecuting attorney of the county in which a violation occurs against the merchandise, and the petition shall be verified by the state department. The petition must do the following:
(1) Describe the merchandise.
(2) State the location of the merchandise.
(3) State the name of the person, firm, limited liability company, or corporation in actual possession.
(4) State the name of the owner, if known, to the state department.
(5) Allege the particular violation that is claimed to exist.
(6) Otherwise conform to the requirements of a petition for condemnation of an adulterated or misbranded food, drug, device, or cosmetic in the United States courts.
As added by P.L.2-1993, SEC.25. Amended by P.L.8-1993, SEC.252.

IC 16-42-1-20
Seizure and destruction of embargoed or detained merchandise
Sec. 20. (a) Upon the filing of a petition for condemnation of an adulterated or misbranded food, drug, device, or cosmetic, the court shall promptly cause process to issue to the appropriate law enforcement agency commanding the law enforcement agency to seize the merchandise described in the court order and to hold the goods for further order of the court.
(b) The appropriate law enforcement agency shall, at the time of seizure of goods under this section, serve a copy of the process upon the owner of the merchandise.
(c) At the expiration of thirty (30) days after the seizure of merchandise under this section, if no claimant has appeared to defend against the petition, the court shall order the appropriate law enforcement agency to destroy the seized merchandise.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-21
Filing of answer or demurrer
Sec. 21. A person:
(1) having an interest in the alleged adulterated or misbranded foods, drugs, devices, or cosmetics; or
(2) against whom a civil or criminal liability would exist if the merchandise is adulterated or misbranded;
may, at any time before destruction of the merchandise, appear and file answer or demurrer to the petition. Such appearance and answer or demurrer shall be filed in open court, or if in vacation, with the clerk or judge of the court. The answer or demurrer must allege the interest or liability of the party filing it. In all other respects, the issues shall be raised as in other civil actions.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-22 Rights of litigants
Sec. 22. The right of change of venue from the county, the right of change of judge, and the right of trial by jury are the same as in civil cases.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-23
Election to divide libeled merchandise into lots; dismissal as to particular lots; consent to destruction of particular lots
Sec. 23. (a) At any time before trial, the defense may file with the court a written election to divide into lots the merchandise that is alleged to be adulterated or misbranded. Each of the lots must be described in the written election in such a way as to enable them to be distinguished.
(b) If different parties are defending as to separate lots, the court shall proceed to docket as many separate actions as there are separate defendants.
(c) The state department may dismiss as to any lot without prejudice to the proceeding against all other lots in the same seizure. Those defending may consent to the destruction of any lot without prejudice to their right to defend against the condemnation of all other lots in the same seizure.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-24
Judgment
Sec. 24. The court or jury trying the cause shall determine and the judgment shall specify whether the contents of each separate lot are adulterated or misbranded. The court shall order the destruction by the appropriate law enforcement agency of all lots found to be adulterated or misbranded and the return by the appropriate law enforcement agency of all lots not found to be adulterated or misbranded.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-25
Judgment for costs
Sec. 25. (a) A personal judgment may not be given against a defendant, except as provided in subsection (b).
(b) When merchandise is ordered destroyed, the court may give judgment against the defendant for that part of the costs occasioned by the defendant.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-26
Return of libeled merchandise; liability for damages
Sec. 26. (a) Whenever the court orders the return of merchandise, the appropriate law enforcement agency shall immediately return the merchandise to the place of seizure. The appropriate law enforcement agency and the appropriate law enforcement agency's

bondsmen are liable for any damage to the merchandise while in the custody of the appropriate law enforcement agency if the damage was due to negligence, willfulness, or carelessness upon the part of the appropriate law enforcement agency or the appropriate law enforcement agency's agents.
(b) No subsequent proceeding in the cause or new trial may in any way involve any returned merchandise.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-27
New trial; appeal; appeal bond
Sec. 27. (a) A defendant may move for a new trial and may appeal to the supreme court or the court of appeals in the manner provided by law for appeals in civil actions.
(b) An appeal bond shall be fixed in an amount that covers the reasonable costs of preserving the condemned merchandise for the probable time of appeal and the court costs.
(c) If an appeal is not prosecuted to determination or if the judgment of the trial court is affirmed, the defendant bringing the appeal is liable for the following:
(1) The costs adjudged against the defendant or defendants in the trial court.
(2) The costs of appeal.
(3) The actual reasonable cost of preserving the condemned merchandise during the appeal period.
(d) The court of appeals and the supreme court shall dispose of appeals brought under this chapter as speedily as possible with due regard to the rights of the parties involved.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-28
Judgment as evidence
Sec. 28. A judgment in a condemnation proceeding under this chapter is not admissible as evidence in any other legal proceeding.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-29
Costs not adjudicated against defendants
Sec. 29. All costs not adjudicated against the defendants in accordance with this chapter are to be determined and collected in the manner provided by law for the determination and collection of costs in unsuccessful criminal prosecutions.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-30
Libel for condemnation; procedure
Sec. 30. Except as otherwise provided in this chapter, the procedure for condemnation proceedings under this chapter must conform, as nearly as possible, to the procedure for civil actions.
As added by P.L.2-1993, SEC.25.
IC 16-42-1-31
Destruction of adulterated or misbranded products; expenses
Sec. 31. (a) If the court finds that detained or embargoed merchandise is adulterated or misbranded, the merchandise must, after entry of the judgment or decree, be destroyed at the expense of the claimant, under the supervision of the state department.
(b) All:
(1) court costs and fees; and
(2) storage and other proper expenses;
shall be taxed against the claimant of the merchandise or the claimant's agent.
(c) If the adulteration or misbranding of merchandise can be corrected by proper labeling or processing of the merchandise, the court may order the merchandise to be delivered to the claimant for labeling or processing under the supervision of the state department under the following conditions:
(1) After entry of the decree or judgment.
(2) After costs, fees, and expenses have been paid.
(3) After sufficient bond, conditioned that the merchandise be so labeled or processed, is executed.
The expense of the supervision of labeling and processing shall be paid by the claimant. The bond shall be returned to the claimant of the merchandise on representation to the court by the state health commissioner or the commissioner's legally authorized agent that the merchandise no longer violates IC 16-42-1 through IC 16-42-4 and that the expenses of supervision by the state department have been paid.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-32
Notice and opportunity for hearing preceding criminal prosecution
Sec. 32. Before any violation of IC 16-42-1 through IC 16-42-4 is reported by the state health commissioner or the commissioner's authorized agent to a prosecuting attorney for the institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present the person's views to the state health commissioner or the commissioner's authorized agent, either orally or in writing, with regard to the contemplated proceeding.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-33
Minor violations
Sec. 33. IC 16-42-1 through IC 16-42-4 does not require the state health commissioner or the commissioner's authorized agent to report, for the institution of proceedings under those provisions, minor violations of those provisions whenever the state health commissioner or the commissioner's legally authorized agent believes that the public interest will be adequately served in the

circumstances by a suitable written notice or warning.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-34
Chapter violations; offenses
Sec. 34. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.25.



CHAPTER 2. UNIFORM FOOD, DRUG, AND COSMETIC ACT: ADULTERATION OR MISBRANDING OF FOODS

IC 16-42-2-1.1
Duties of state veterinarian and state board of animal health
Sec. 1.1. (a) The state veterinarian shall act in place of the state health commissioner under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-17-5 or IC 15-18-1.
(b) The Indiana state board of animal health shall act in place of the state department of health under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-17-5 or IC 15-18-1.
As added by P.L.137-1996, SEC.69. Amended by P.L.2-2008, SEC.42.

IC 16-42-2-2
Adulterated foods
Sec. 2. (a) A food is considered adulterated under any of the following conditions:
(1) If the food bears or contains any poisonous or deleterious substance that may make the food injurious to health. However, if the substance is not an added substance, the food is not to be considered adulterated under this subdivision if the quantity of the substance in the food does not ordinarily make the food injurious to health.
(2) If:
(A) the food bears or contains any added poison or added

deleterious substance (other than a poison or a deleterious substance that is a pesticide chemical in or on a raw agricultural commodity, a food additive, or a color additive) that is unsafe within the meaning of section 5 of this chapter;
(B) the food is a raw agricultural commodity and the food bears or contains a pesticide chemical that is unsafe under section 5 of this chapter; or
(C) the food is or contains a food additive that is unsafe under section 5 of this chapter.
However, when a pesticide chemical is used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under section 5 of this chapter and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on the processed food, notwithstanding section 5 of this chapter and clause (C) is not considered unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of the residues in the processed food, when ready to eat, is not greater than the tolerance prescribed for the raw agricultural commodity.
(3) If the food consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance or if the food is otherwise unfit for food.
(4) If the food has been produced, transported, handled, prepared, packed, or held under unsanitary conditions or in unsanitary containers as the result of which the food may have become contaminated with filth or made diseased, unwholesome, or injurious to health.
(5) If the food is, in whole or in part, the product of:
(A) a diseased animal;
(B) an animal that has died otherwise than by slaughter; or
(C) an animal that has been fed upon the uncooked offal from a slaughterhouse.
(6) If the food's container is composed in whole or in part of any poisonous or deleterious substance that may make the contents injurious to health.
(7) If the food has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a rule or an exemption in effect under section 5 of this chapter.
(8) If any valuable constituent has been in whole or in part omitted or abstracted from the food.
(9) If any substance has been substituted wholly or in part.
(10) If damage or inferiority has been concealed in any manner.
(11) If any substance has been added to the food or mixed or packed with the food to:
(A) increase the food's bulk or weight;
(B) reduce the food's quality or strength;
(C) make the food appear better or of greater value than the

food is; or
(D) create a deceptive appearance.
(12) If the food bears or contains a coal-tar color other than one from a batch that has been certified by the federal Food and Drug Administrator, as provided by regulations promulgated under authority of the Federal Act.
(13) If the food is a confectionery and has partially or completely imbedded in the food any nonnutritive object. However, this subdivision does not apply in the case of any nonnutritive object if, in the judgment of the state department as provided by rules, the nonnutritive object is of practical, functional value to the confectionery product and would not make the product injurious or hazardous to health.
(14) If the food is a confectionery and bears or contains any alcohol other than alcohol not in excess of one-half of one percent (0.5%) by volume derived solely from the use of flavoring extracts.
(15) If the food is a confectionery and bears or contains any nonnutritive substance. However, this subdivision does not apply to a safe, nonnutritive substance if:
(A) the nonnutritive substance is in or on a confectionery for a practical, functional purpose in the manufacture, packaging, or storing of the confectionery; and
(B) the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of any provision of IC 16-42-1 through IC 16-42-4. In addition, the state department may, for the purpose of avoiding or resolving uncertainty as to the application of this subdivision, adopt rules allowing or prohibiting the use of particular nonnutritive substances.
(16) If the food falls below the standard of purity, quality, or strength that the food purports or is represented to possess.
(17) If the food is or bears or contains any color additive that is unsafe under section 5 of this chapter.
(b) Subsection (a)(8) and (a)(9) do not prohibit:
(1) the removal of butterfat from; or
(2) the addition of skim milk to;
dairy products that comply with the definitions and standards for dairy products adopted by the state department.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-3
Misbranded foods
Sec. 3. A food is considered to be misbranded under any of the following conditions:
(1) If the food's labeling is false or misleading in any way.
(2) If the food's labeling or packaging fails to conform with the rules adopted under IC 16-42-1-2.
(3) If the food is offered for sale under the name of another food. (4) If the food is an imitation of another food, unless the food's label bears, in type of uniform size and prominence, the word "imitation" and, immediately following that term, the name of the food imitated.
(5) If the food's container is so made, formed, or filled as to be misleading.
(6) If the food is in package form, unless the food bears a label containing the following:
(A) The name and place of business of the manufacturer, packer, or distributor.
(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count. However, reasonable variations shall be permitted under this clause and exemptions for small packages shall be established by rules adopted by the state department.
(7) If any word, statement, or other information required under IC 16-42-1 through IC 16-42-4 to appear on the label or labeling is not prominently placed on the food with the conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms that make the information likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(8) If the food purports to be or is represented as a food for which a definition and standard of identity has been prescribed by rules under section 1 of this chapter, unless:
(A) the food conforms to that definition and standard; and
(B) the food's label bears the name of the food specified in the definition and standard, and, insofar as may be required by those rules, the common names of optional ingredients (other than spices, flavoring, and coloring) present in the food.
This subdivision with respect to artificial coloring does not apply to butter, cheese, or ice cream.
(9) If the food purports to be or is represented as:
(A) a food for which a standard of quality has been prescribed by rules as provided by section 1 of this chapter and the food's quality falls below that standard, unless the label bears, in the manner and form as the rules specify, a statement that the food falls below that standard; or
(B) a food for which a standard or standards of fill of container have been prescribed by rule under section 1 of this chapter and the food falls below the applicable standard of fill of container unless the food's label bears, in such manner and form as the rules specify, a statement that the food falls below that standard.
(10) If the food is not subject to subdivision (8), unless the food's label bears:
(A) the common or usual name of the food, if any; and
(B) if the food is fabricated from at least two (2) ingredients, the common or usual name of each ingredient. However,

spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings without naming each. In addition, to the extent that compliance with this clause is impracticable or results in deception or unfair competition, the state department shall establish exemptions by rule.
This subdivision with respect to artificial coloring does not apply to butter, cheese, or ice cream.
(11) If the food purports to be or is represented to be for special dietary uses, unless the food's label bears information concerning the food's vitamin, mineral, and other dietary properties that the state department determines to be, and by rules prescribes as necessary to fully inform purchasers as to the food's value for such uses.
(12) If the food bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless the food bears labeling stating that fact. However, to the extent that compliance with the requirements of this subdivision is impracticable, the state department shall establish exemptions by rule. This subdivision:
(A) with respect to artificial coloring, does not apply to butter, cheese, or ice cream; and
(B) with respect to chemical preservatives, does not apply to a pesticide chemical when used in or on a raw agricultural commodity that is the product of the soil.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-4
Food in transit for repackaging or relabeling
Sec. 4. Food that, in accordance with the practice of the trade, is to be processed, labeled, or repacked in substantial quantities at an establishment other than the establishment where the food was originally processed or packed, is exempt from the affirmative labeling requirements of IC 16-42-1 through IC 16-42-4 while the food is in transit in intrastate commerce from one (1) establishment to the other, if such transit is made in good faith for completion purposes only. However, the food is otherwise subject to all the applicable provisions of IC 16-42-1 through IC 16-42-4.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-5
Poisonous or deleterious substances; regulations
Sec. 5. (a) Any added poisonous or deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity or any color additive, with respect to any particular use or intended use, are considered unsafe for the purpose of application of:
(1) section 2(a)(2) of this chapter with respect to any food;
(2) IC 16-42-3-3(1) through IC 16-42-3-3(5) with respect to any drug or device; or (3) IC 16-42-4-2(1) with respect to any cosmetic;
unless there is in effect a rule under IC 16-42-1-2 or this section limiting the quantity of the substance and unless the use or intended use of the substance conforms to the terms prescribed by rule. While the rules regarding the substance are in effect, a food, drug, or cosmetic is not, by reason of bearing or containing the substance in accordance with the rules, to be considered adulterated within the meaning of section 2(a)(1) of this chapter, IC 16-42-3-3(1) through IC 16-42-3-3(5), or IC 16-42-4-2(1).
(b) The state department may, whenever public health or other considerations in Indiana require and upon the state department's own motion or upon the petition of an interested party, adopt, amend, or repeal rules (whether or not in accordance with regulations promulgated under the Federal Act) that do the following:
(1) Prescribe tolerances for any of the following:
(A) Any added, poisonous, or deleterious substances.
(B) Food additives.
(C) Pesticide chemicals in or on raw agricultural commodities.
(D) Color additives.
This includes zero tolerances and exemptions from tolerances in the case of pesticide chemicals in or on raw agricultural commodities.
(2) Prescribe the conditions under which a food additive or a color additive may be safely used and exemptions where the food additive or color additive is to be used solely for investigational or experimental purposes.
(c) It is incumbent upon an interested party who petitions that a rule be adopted under subsection (b) to establish, by data submitted to the state health commissioner or the commissioner's legally authorized agent, that:
(1) a necessity exists for the rule; and
(2) the rule's effect will not be detrimental to the public health.
(d) If the data furnished by an interested party who petitions that a rule be adopted under subsection (b) is not sufficient to allow the state department to determine whether the rule should be adopted, the state department may require additional data to be submitted. Failure to comply with such a request is sufficient grounds to deny the request.
(e) In adopting, amending, or repealing rules regarding such substances, the state department shall consider, among other relevant factors, the following items that are required to be furnished by the interested party who petitions for the adoption of a rule, if any:
(1) The name and all pertinent information concerning the substance, including if available the following:
(A) The chemical identity and composition of the substance.
(B) A statement of the conditions of the proposed use, including directions, recommendations, and suggestions, and specimens of proposed labeling.
(C) All relevant data bearing on the physical or other

technical effect and the quantity required to produce that effect.
(2) The probable composition of any substance formed in or on a food, drug, or cosmetic resulting from the use of that substance.
(3) The probable consumption of the substance in the diet of man and animals, taking into account any chemically or pharmacologically related substance in the diet.
(4) Safety factors that, in the opinion of experts qualified by scientific training and experience to evaluate the safety of the substances for the use for which the substances are proposed to be used, are generally recognized as appropriate for the use of animal experimentation data.
(5) The availability of any needed practicable methods of analysis for determining the identity and quantity of the following:
(A) The substance in or on an article.
(B) Any substance formed in or on such article because of the use of that substance.
(C) The pure substance and all intermediates and impurities.
(6) Facts supporting a contention that the proposed use of the substance will serve a useful purpose.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-6
Unfit perishable articles; condemnation or destruction
Sec. 6. (a) Any dairy product, meat, meat product, seafood, poultry, confectionery, bakery product, vegetable, fruit, or other perishable article:
(1) that is unsound;
(2) that contains any filthy, decomposed, or putrid substance; or
(3) that may be poisonous or deleterious to health or otherwise unsafe;
constitutes a nuisance.
(b) Whenever the state health commissioner or the commissioner's authorized agent finds:
(1) in any room, building, vehicle of transportation, or other structure; or
(2) on any premises;
perishable food or a food product which constitutes a nuisance under this section, the state health commissioner or the commissioner's authorized agent shall condemn or destroy the food or food product or in any other manner make the food or food product unsaleable as human food.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-7
PCB contaminated livestock and poultry; indemnification
Sec. 7. (a) The state department shall indemnify livestock and poultry producers who, as a result of the direction of a state agency,

are required after January 1, 1976, to remove livestock, livestock products, poultry, or poultry products of the producers from commercial markets because of contamination by polychlorinated biphenyls (PCB's).
(b) Indemnity may not be paid for any contamination that is the result of an intentional act of the livestock or poultry producer or that results from the continuous use of a known contaminated feed or water supply.
(c) Indemnity compensation shall be paid for losses incurred in the preceding calendar year and may not exceed eighty percent (80%) of the average commercial market value of the livestock, livestock product, poultry, or poultry product, less any indemnity received from another state or federal agency, for the period the producer is unable to sell the products. However, the aggregate indemnity compensation paid may not exceed the appropriation for any fiscal year.
(d) For purposes of this section, the commercial market value of livestock subject to indemnity compensation shall be determined as of the time of condemnation.
(e) The state department may adopt rules under IC 4-22-2 for the administration of this section.
(f) The state has the power of subrogation against any third party for indemnity amounts paid.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-8
Recipe or teaching adulteration or imitation of foods; offense
Sec. 8. A person who:
(1) knowingly sells, offers for sale, trades, or gives away a recipe or formula for the adulteration or imitation of food; or
(2) knowingly teaches or offers to teach any method or means of adulterating any article of food or means of producing or manufacturing any imitation of any article of food;
commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-9
Chapter violations; offenses
Sec. 9. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.25.



CHAPTER 3. UNIFORM FOOD, DRUG, AND COSMETIC ACT: ADULTERATION AND MISBRANDING OF DRUGS OR DEVICES

IC 16-42-3-2
Established name defined
Sec. 2. As used in this chapter, "established name", with respect to a drug or ingredient of a drug, means:
(1) the applicable official name designated under Section 508 of the Federal Act;
(2) if there is no official name and the drug or the ingredient is an article recognized in an official compendium, the official title of the drug or ingredient in the compendium; or
(3) if neither subdivision (1) nor (2) applies, the common or usual name, if any, of the drug or the ingredient.
However, when subdivision (2) applies to an article recognized in the United States Pharmacopoeia and in the Homeopathic Pharmacopoeia under different official titles, the official title used in the United States Pharmacopoeia applies unless the article is labeled and offered for sale as a homeopathic drug, in which case the official title used in the Homeopathic Pharmacopoeia applies.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-2.5
Duties of state veterinarian and state board of animal health
Sec. 2.5. (a) The state veterinarian shall act in place of the state health commissioner under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-17-5 or IC 15-18-1.
(b) The Indiana state board of animal health shall act in place of the state department of health under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-17-5 or IC 15-18-1.
As added by P.L.137-1996, SEC.70. Amended by P.L.2-2008, SEC.43.

IC 16-42-3-3
Adulterated drug or device
Sec. 3. A drug or device is considered to be adulterated under the following conditions:
(1) If the drug or device consists in whole or in part of any

filthy, putrid, or decomposed substance.
(2) If the drug or device has been produced, prepared, packed, or held under unsanitary conditions under which the drug or device may have been contaminated with filth or made injurious to health.
(3) If the methods used in or the facilities or controls used for a drug's manufacture, processing, packing, or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice to assure that:
(A) the drug meets the requirements of this article as to safety; and
(B) the drug:
(i) has the identity and strength; and
(ii) meets the quality and purity characteristics;
that the drug purports or is represented to possess.
(4) If a drug's container is composed in whole or in part of any poisonous or deleterious substance that may make the contents injurious to health.
(5) If:
(A) a drug bears or contains, for purposes of coloring only, a color additive that is unsafe within the meaning of IC 16-42-2-5; or
(B) a color additive, the intended use of which in or on drugs is for purposes of coloring only, is unsafe under IC 16-42-2-5.
(6) If:
(A) the drug or device purports to be or is represented as a drug, the name of which is recognized in an official compendium; and
(B) the strength of the drug differs from or the drug's quality or purity falls below the standard set forth in that compendium;
the determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in the compendium or, in the absence or inadequacy of such tests or methods of assay, those tests or methods prescribed by the federal security administrator in regulations promulgated under the Federal Act. A drug defined in an official compendium is not considered to be adulterated under this subdivision because the drug differs from the standard of strength, quality, or purity set forth in the compendium if the drug's difference in strength, quality, or purity from the standard is plainly stated on the drug's label. If a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, the drug is subject to the requirements of the United States Pharmacopoeia unless the drug is labeled and offered for sale as a homeopathic drug. In the latter case, the drug is subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia. (7) If:
(A) the drug or device is not subject to the provisions of subdivision (6); and
(B) the drug's or device's strength differs from or the drug's or device's purity or quality falls below that which the drug or device purports or is represented to possess.
(8) If the drug or device is a drug and any substance has been:
(A) mixed or packed with the drug or device so as to reduce the drug's or device's quality or strength; or
(B) substituted wholly or in part for the drug.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-4
Misbranded drug or device
Sec. 4. A drug or device is considered to be misbranded under any of the following conditions:
(1) If the labeling of the drug or device is false or misleading in any way.
(2) If the drug or device is in package form unless the drug or device bears a label containing:
(A) the name and place of business of the manufacturer, packer, or distributor; and
(B) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.
However, under clause (B) reasonable variations shall be permitted and exemptions as to small packages shall be established by rules adopted by the state department.
(3) If any word, statement, or other information required to appear on the label or labeling, under this chapter or a rule adopted under IC 16-42-1-2 is not prominently placed on the drug or device with conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms that make the label likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(4) If the drug or device:
(A) is for use by humans; and
(B) contains any quantity of the narcotic or hypnotic substance alpha-eucaine, barbituric acid, beta-eucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, methamphetamine, or sulphonmethane, or any chemical derivative of such substance, which derivative after investigation has been found to be and is designated as habit forming, by rules adopted by the state department under IC 16-42-1 through IC 16-42-4 or by regulations issued under 21 U.S.C. 352(d);
unless the label on the drug or device bears the name and quantity or proportion of that substance or derivative and the statement "Warning . May Be Habit Forming". (5) If a drug, unless the following conditions are met:
(A) The label on the drug bears, to the exclusion of any other nonproprietary name except the applicable systematic chemical name or the chemical formula, the following:
(i) The established name of the drug, if any.
(ii) If the drug is fabricated from at least two (2) ingredients, the established name and quantity of each active ingredient, including the kind and quantity or proportion of any alcohol and, whether active or not, the established name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of those substances contained in the drug. However, the requirement for stating the quantity of the active ingredients, other than the quantity of those specifically named in this subdivision, applies only to prescription drugs.
(B) If a prescription drug, the established name of the drug or ingredient on the label (and on any labeling on which a name for the drug or ingredient is used) is printed prominently and in type at least half as large as that used for any proprietary name or designation for the drug or ingredient.
However, to the extent that compliance with the requirements of clause (A)(ii) or clause (B) is impracticable, exemptions shall be allowed under rules adopted by the state department or by regulations promulgated under the Federal Act.
(6) Unless the drug's or device's labeling bears:
(A) adequate directions for use; and
(B) adequate warnings against use in those pathological conditions or by children where the drug's or device's use may be dangerous to health or against unsafe dosage or methods or duration of administration or application in the manner and form that is necessary for the protection of users.
However, if any requirement of clause (A) as applied to any drug or device is not necessary for the protection of the public health, the state department shall adopt rules exempting the drug or device from that requirement.
(7) If a drug purports to be a drug the name of which is recognized in an official compendium, unless the drug is packaged and labeled as prescribed in the compendium. However, the method of packing may be modified with the consent of the state department in accordance with regulations promulgated by the federal security administrator under the Federal Act. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, the drug is subject to the requirements of the

United States Pharmacopoeia with respect to packaging and labeling unless the drug is labeled and offered for sale as a homeopathic drug. In that case the drug is subject to the Homeopathic Pharmacopoeia of the United States and not to the United States Pharmacopoeia.
(8) If a drug or device has been found by the federal security administrator or the state department to be a drug liable to deterioration, unless the drug or device is packaged in a form and manner and the drug's or device's label bears a statement of such precautions as the federal security administrator or the state department requires by rule or regulation as necessary for the protection of the public health. A rule or regulation may not be established for any drug recognized in an official compendium until the federal security administrator or the state department informs the appropriate body charged with the revision of the compendium of the need for the packaging or labeling requirements and that body fails within a reasonable time to prescribe requirements.
(9) If a drug's container is made, formed, or filled as to be misleading.
(10) If a drug is an imitation of another drug.
(11) If a drug is offered for sale under the name of another drug.
(12) If a drug is or purports to be or is represented to be a drug composed wholly or partly of insulin, unless:
(A) the drug is from a batch with respect to which a certificate or release has been issued under Section 506 of the Federal Act; and
(B) the certificate or release is in effect with respect to the drug.
(13) If a drug is or purports to be or is represented to be a drug composed wholly or partly of any kind of penicillin, streptomycin, chloretetracycline, chloramphenicol, bacitracin, or any other antibiotic drug, or any derivative of those drugs, unless:
(A) the drug is from a batch with respect to which a certificate or release has been issued under Section 507 of the Federal Act; and
(B) the certificate or release is in effect with respect to that drug.
However, this subdivision does not apply to any drug or class of drugs exempted by regulations promulgated under Section 507(c) or 507(d) of the Federal Act.
(14) If a drug or device is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in the labeling of the drug or device.
(15) Under the conditions described in section 6 of this chapter.
As added by P.L.2-1993, SEC.25. Amended by P.L.17-2001, SEC.3.

IC 16-42-3-5 Exemption of drugs or devices in transit for further processing, labeling, or repackaging
Sec. 5. A drug or device that, in accordance with the practice of the trade, is to be processed, labeled, or repacked in substantial quantities at an establishment other than the establishment where the drug or device was originally processed or packed, is exempt from the labeling and packaging requirements of IC 16-42-1 through IC 16-42-4 while the drug or device is in transit in intrastate commerce from one (1) establishment to the other if the transit is made in good faith for completion purposes only. However, the drug or device is otherwise subject to the applicable provisions of IC 16-42-1 through IC 16-42-4.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-6
Drugs dispensed on prescription
Sec. 6. (a) This section applies to a drug intended for use by humans that:
(1) is a habit forming drug to which section 4(4) of this chapter applies;
(2) because of:
(A) the drug's toxicity or other potential for harmful effect;
(B) the method of the drug's use; or
(C) the collateral measures necessary to the drug's use;
is not safe for use except under the supervision of a practitioner licensed by law to administer the drug; or
(3) is limited by an approved application under Section 505 of the Federal Act or section 7 or 8 of this chapter to use under the professional supervision of a practitioner licensed by law to administer the drug.
(b) A drug described in subsection (a) may be dispensed only:
(1) upon a written or an electronically transmitted prescription of a practitioner licensed by law to administer the drug;
(2) upon an oral prescription of the practitioner that is reduced promptly to writing and filed by the pharmacist or pharmacist intern (as defined in IC 25-26-13-2); or
(3) by refilling a prescription if the refilling is authorized by the prescriber either in the original prescription, by an electronically transmitted order that is recorded in an electronic format, or by oral order that is reduced promptly to writing or is entered into an electronic format and filed by the pharmacist or pharmacist intern (as defined in IC 25-26-13-2).
(c) If a prescription for a drug described in subsection (a) does not indicate how many times the prescription may be refilled, if any, the prescription may not be refilled unless the pharmacist is subsequently authorized to do so by the practitioner.
(d) The act of dispensing a drug contrary to subsection (a), (b), or (c) is considered to be an act that results in a drug being misbranded while held for sale.
(e) A drug dispensed by filling or refilling a prescription of a

practitioner licensed by law to administer the drug is exempt from the requirements of section 4(2), 4(3), 4(4), 4(5), 4(6), 4(7), 4(8), and 4(9) of this chapter if the drug bears a label containing the following:
(1) The name and address of the dispenser.
(2) The serial number and date of the prescription or of the prescription's filling.
(3) The name of the drug's prescriber and, if stated in the prescription, the name of the patient.
(4) The directions for use and cautionary statements, if any, contained in the prescription.
This exemption does not apply to any drugs dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail or to a drug dispensed in violation of subsection (a), (b), (c), or (d).
(f) The state department may adopt rules to remove drugs subject to section 4(4) of this chapter, section 7 of this chapter, or section 8 of this chapter from the requirements of subsections (a) through (d) when the requirements are not necessary for the protection of public health. Drugs removed from the prescription requirements of the Federal Act by regulations issued under the Federal Act may also, by rules adopted by the state department, be removed from the requirement of subsections (a) through (d).
(g) A drug that is subject to subsections (a) through (d) is considered to be misbranded if at any time before dispensing the drug's label fails to bear the statement "Caution: Federal Law Prohibits Dispensing Without Prescription" or "Caution: State Law Prohibits Dispensing Without Prescription". A drug to which subsections (a) through (d) do not apply is considered to be misbranded if, at any time before dispensing, the drug's label bears the caution statement described in this subsection.
(h) This section does not relieve a person from a requirement prescribed by or under authority of law with respect to drugs included within the classifications of narcotic drugs or marijuana as defined in the applicable federal and state laws relating to narcotic drugs and marijuana.
(i) A drug may be dispensed under subsection (b) upon an electronically transmitted prescription only to the extent permitted by federal law.
As added by P.L.2-1993, SEC.25. Amended by P.L.144-1996, SEC.12; P.L.204-2005, SEC.4.

IC 16-42-3-7
New drugs; federal qualification; testing; application to introduce drug
Sec. 7. (a) This section does not apply under the circumstances described in section 9 of this chapter.
(b) A person may not sell, deliver, offer for sale, hold for sale, give away, or introduce into intrastate commerce any new drug unless:
(1) an application to sell, deliver, offer for sale, hold for sale,

give away, or introduce into intrastate commerce a new drug has been approved and the approval has not been withdrawn under Section 505 of the Federal Act; or
(2) if not subject to the Federal Act the drug has been tested and has been found to be safe for use and effective in use under the conditions prescribed, recommended, or suggested in the labeling of the drug.
(c) Before selling or offering for sale the new drug, there must be filed with the state department an application setting forth the following:
(1) Full reports of investigations that have been made to show whether or not the drug is safe for use and whether the drug is effective in use.
(2) A full list of the articles used as components of the drug.
(3) A full statement of the composition of the drug.
(4) A full description of the methods used in and the facilities and controls used for the manufacture, processing, and packing of the drug.
(5) Such samples of the drug and of the articles used as components of the drug that the state department requires.
(6) Specimens of the labeling proposed to be used for the drug.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-8
New drugs; time for application to take effect
Sec. 8. (a) This section does not apply under the circumstances described in section 9 of this chapter.
(b) An application provided for under section 7 of this chapter becomes effective on the one hundred eightieth day after the filing of the application. However, if the state department finds, after due notice to the applicant and giving the applicant an opportunity for a hearing that:
(1) the drug is not safe or not effective for use under the conditions prescribed, recommended, or suggested in the proposed labeling of the drug;
(2) the methods used in and the facilities and controls used for the manufacture, processing, and packing of the drugs are inadequate to preserve the drug's identity, strength, quality, and purity; or
(3) based on a fair evaluation of all material facts, that the labeling is false or misleading in any particular;
the state department shall, before the effective date of the application, issue an order refusing to permit the application to become effective.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-9
New drugs; exemption
Sec. 9. (a) Sections 7 and 8 of this chapter do not apply to the following: (1) To a drug dispensed on a written or an electronically transmitted prescription signed by or with an electronic signature of a physician, dentist, or veterinarian (except a drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail) if the physician, dentist, or veterinarian is licensed by law to administer the drug, and the drug bears a label containing the name and place of business of the dispenser, the serial number and date of the prescription, and the name of the physician, dentist, or veterinarian.
(2) To a drug exempted by rule of the state department and that is intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety and effectiveness of drugs.
(3) To a drug sold in Indiana or introduced into intrastate commerce at any time before the enactment of the Federal Act, if the drug's labeling contained the same representations concerning the conditions of the drug's use.
(4) To any drug that is licensed under the Public Health Service Act of July 1, 1944 (58 Stat. 682, as amended; 42 U.S.C. 201 et seq.) or under the Animal Virus-Serum Toxin Act of March 4, 1913 (13 Stat. 832; 21 U.S.C. 151 et seq.).
(5) To a drug subject to section 4(10) of this chapter.
(b) Rules exempting drugs intended for investigational use under subsection (a)(2) may, within the discretion of the state department among other conditions relating to the protection of the public health, provide for conditioning the exemption upon the following:
(1) The submission to the state department, before any clinical testing of a new drug is undertaken, of reports by the manufacturer or the sponsor of the investigation of the drug or preclinical tests, including tests on animals, of the drug adequate to justify the proposed clinical testing.
(2) The manufacturer or the sponsor of the investigation of a new drug proposed to be distributed to investigators for clinical testing obtaining a signed agreement from each of the investigators that patients to whom the drug is administered will be under the manufacturer's or sponsor's personal supervision or under the supervision of investigators responsible to the manufacturer or sponsor and that the manufacturer or sponsor will not supply the drug to any other investigator or to clinics for administration to human beings.
(3) The establishment and maintenance of the records and the making of the reports to the state department by the manufacturer or the sponsor of the investigation of the drug of data (including analytical reports by investigators) obtained as the result of the investigational use of the drug that the state department finds will enable the state department to evaluate the safety and effectiveness of the drug if an application is filed under section 8 of this chapter.
(c) Rules exempting drugs intended for investigational use under

subsection (a)(2) must provide that the exemption is conditioned upon the manufacturer or the sponsor of the investigation requiring that experts using the drugs for investigational purposes certify to the manufacturer or sponsor that the experts will inform any human beings to whom the drugs or any controls used in connection with the drugs are being administered that the drugs are being used for investigational purposes and will obtain the consent of the human beings or their representatives, except where they consider it not feasible or, in their professional judgment, contrary to the best interests of the human beings.
(d) This section does not require a clinical investigator to submit directly to the state department reports on the investigational use of drugs. The regulations adopted under Section 505(i) of the Federal Act are the rules in Indiana. The state may adopt rules, whether or not in accordance with regulations promulgated under the Federal Act.
As added by P.L.2-1993, SEC.25. Amended by P.L.204-2005, SEC.5.

IC 16-42-3-10
New drugs; revocation of order refusing application to take effect; revocation of approved application
Sec. 10. (a) An order refusing to permit an application under section 7 or 8 of this chapter to become effective may be revoked by the state department.
(b) The state department may, after affording an opportunity for public hearing and judicial appeal, revoke an application approved under section 7 or 8 of this chapter if the state department finds any of the following:
(1) That the drug, based on evidence acquired after approval, may not be safe or effective for the intended use.
(2) That the facilities or controls used in the manufacture, processing, or labeling of the drug may present a hazard to the public health.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-11
Representation of antiseptic
Sec. 11. The representation of a drug in the labeling or advertisement as an antiseptic is considered to be a representation that the drug is a germicide, except if a drug purporting to be or represented as an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or other use involves prolonged contact with the body.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-12
Violation of chapter; offenses
Sec. 12. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor. (b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.25.



CHAPTER 4. UNIFORM FOOD, DRUG, AND COSMETIC ACT: ADULTERATION OR MISBRANDING OF COSMETICS

IC 16-42-4-1.1
Duties of state veterinarian and state board of animal health
Sec. 1.1. (a) The state veterinarian shall act in place of the state health commissioner under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-17-5 or IC 15-18-1.
(b) The Indiana state board of animal health shall act in place of the state department of health under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-17-5 or IC 15-18-1.
As added by P.L.137-1996, SEC.71. Amended by P.L.2-2008, SEC.44.

IC 16-42-4-2
Adulterated cosmetics
Sec. 2. A cosmetic is considered to be adulterated under the following conditions:
(1) If the cosmetic bears or contains a poisonous or deleterious substance that may make the cosmetic injurious to users under the conditions of use prescribed in the labeling of the cosmetic or under the conditions of use that are customary or usual. However this subdivision does not apply to coal-tar hair dye if the following conditions are met:
(A) The label on the dye conspicuously displays the following message:
"Caution . This product contains ingredients that may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness.".
(B) The labeling contains adequate directions for preliminary testing.
(2) If the cosmetic consists in whole or in part of a filthy, putrid, or decomposed substance.
(3) If the cosmetic has been prepared, packed, or held under unsanitary conditions as the result of which the cosmetic may have become contaminated with filth or as the result of which the cosmetic may have been made injurious to health.
(4) If the container of the cosmetic is composed in whole or in part of a poisonous or deleterious substance that may make the

contents injurious to health.
(5) If the cosmetic is not a hair dye and the cosmetic is, bears, or contains a color additive that is unsafe under IC 16-42-2-5.
As added by P.L.2-1993, SEC.25.

IC 16-42-4-3
Misbranded cosmetics
Sec. 3. A cosmetic is considered to be misbranded under the following conditions:
(1) If the cosmetic's labeling is false or misleading in any way.
(2) If the cosmetic is in package form unless the cosmetic bears a label containing the following:
(A) The name and place of business of the manufacturer, packer, or distributor.
(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.
However, reasonable variations are permitted under clause (B) and exemptions for small packages shall be established by rules adopted by the state department.
(3) If a word, statement, or other information required by this chapter or a rule adopted under IC 16-42-1-2 to appear on the label or labeling is not prominently placed on the label with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to make the label or labeling likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(4) If the container of the cosmetic is so made, formed, or filled as to be misleading.
As added by P.L.2-1993, SEC.25.

IC 16-42-4-4
Cosmetics in transit for processing, labeling, or repacking; exemption
Sec. 4. A cosmetic that, in accordance with the practice of the trade, is to be processed, labeled, or repacked in substantial quantities at an establishment other than the establishment where the cosmetic was originally processed or packed is exempt from the affirmative labeling requirements of IC 16-42-1 through IC 16-42-4 while the cosmetic is in transit in intrastate commerce from one (1) establishment to the other if the transit is made in good faith for completion purposes only, but the cosmetic is otherwise subject to all the applicable provisions of IC 16-42-1 through IC 16-42-4.
As added by P.L.2-1993, SEC.25.

IC 16-42-4-5
Chapter violations; offenses
Sec. 5. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor. (b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.25.



CHAPTER 5. FOOD: SANITARY REQUIREMENTS FOR FOOD ESTABLISHMENTS

IC 16-42-5-0.3
Initial schedule of civil penalties; rules; enforcement of previously adopted local penalties
Sec. 0.3. (a) The state department of health may adopt rules establishing the initial schedule of civil penalties required under section 28 of this chapter, as added by P.L.266-2001, at any time after May 11, 2001, in the manner provided for the adoption of emergency rules under IC 4-22-2-37.1. An emergency rule adopted under this section expires on the later of:
(1) the date permanent rules are adopted to replace the emergency rules; or
(2) July 1, 2003.
(b) A corporation or local health department that, before January 1, 2001, adopted monetary penalties for the violation of any state or local law or rule concerning food handling or food establishments may continue to enforce those locally prescribed monetary penalties (including the issuance of tickets or citations authorized by local law) and deposit the amounts collected as prescribed by local law until the later of:
(1) the date permanent rules are adopted establishing the schedule of civil penalties required under section 28 of this chapter, as added by P.L.266-2001; or
(2) July 1, 2003.
As added by P.L.220-2011, SEC.323.

IC 16-42-5-0.4
Enforcement of local standards for food handling or food establishments
Sec. 0.4. A corporation or local health department that, before January 1, 2001, adopted sanitary standards for food handling or food establishments that are different from the state rules concerning sanitary standards for food handling or food establishments may continue to enforce those locally prescribed sanitary standards until the later of:
(1) the date that the state department adopts rules to modify or replace the state department's rules that were in effect on January 1, 2001, concerning sanitary standards for food handling or food establishments; or
(2) July 1, 2003.
As added by P.L.220-2011, SEC.324.
IC 16-42-5-0.5
Local standards or penalties regarding food handling or food establishments precluded
Sec. 0.5. Except as provided in this chapter, a corporation or local health department may not impose any:
(1) sanitary standards on; or
(2) locally prescribed monetary penalties for the violation of any state law or rule concerning;
food handling or food establishments.
As added by P.L.266-2001, SEC.9.

IC 16-42-5-0.7
Local standards regarding food handling machinery precluded
Sec. 0.7. (a) Except as provided in this chapter, a corporation or local health department may not impose any requirements or standards on the installation of food handling machinery in a food establishment regulated by this chapter.
(b) The installation of food handling machinery includes all activities associated with the machinery's installation, including the wiring, plumbing, air handling, and all other processes.
(c) This section does not limit the authority of the state fire marshal or other state agencies to regulate food establishments.
(d) This section does not limit the authority of a corporation or local health department to enforce requirements or standards established by state law or the state department for the installation of food handling machinery.
As added by P.L.266-2001, SEC.10. Amended by P.L.1-2006, SEC.306.

IC 16-42-5-0.9
Petitions for changes in rules
Sec. 0.9. (a) A corporation or local health department may petition the state department requesting one (1) or more modifications or changes in the state department's rules concerning:
(1) food handling machinery;
(2) sanitary standards for food handling or food establishments; or
(3) civil penalties authorized under IC 16-42-5-28.
(b) Following the receipt of a petition described in subsection (a), the state department shall hold a public hearing concerning the corporation or local health department's requested modifications or changes and shall determine in writing whether to adopt rules under IC 4-22-2 to modify or change the state department's rules.
As added by P.L.266-2001, SEC.11.

IC 16-42-5-1
Repealed
(Repealed by P.L.266-2001, SEC.17.)

IC 16-42-5-2 Repealed
(Repealed by P.L.266-2001, SEC.17.)

IC 16-42-5-2.3
Food handling machinery defined
Sec. 2.3. As used in this chapter, "food handling machinery" means any of the following used for and in food handling:
(1) Equipment.
(2) Appliances.
(3) Tools.
(4) Plumbing and related fixtures.
(5) Refrigeration devices.
(6) Heating, ventilation, and cooling equipment.
(7) Any other piece of equipment used for and in food handling.
As added by P.L.266-2001, SEC.12.

IC 16-42-5-3
Repealed
(Repealed by P.L.266-2001, SEC.17.)

IC 16-42-5-4
Repealed
(Repealed by P.L.100-2007, SEC.2.)

IC 16-42-5-5
Rules
Sec. 5. The state department may adopt rules under IC 4-22-2 for the efficient enforcement of this chapter and to establish minimum sanitary standards for the operation of all food establishments.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-5.2
Variances from rules
Sec. 5.2. The state department may grant a variance from one (1) or more of the state rules concerning:
(1) food handling machinery; or
(2) sanitary standards for the operation of food establishments;
in accordance with IC 16-19-3-4.3.
As added by P.L.266-2001, SEC.13.

IC 16-42-5-6
Conditions of health and comfort
Sec. 6. A food establishment must meet the following conditions:
(1) Be adequately lighted, heated, drained, and ventilated.
(2) Be supplied with uncontaminated running water.
(3) Have adequate sanitary facilities.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-7
Construction to facilitate cleanliness Sec. 7. Each food establishment and the machinery used in each food establishment must be constructed so as to be easily and thoroughly cleaned.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-8
Cleanliness and sanitation of premises and vehicles
Sec. 8. The floors, sidewalls, ceiling, furniture, receptacles, implements, and machinery of a food establishment and a vehicle used to transport food products must at all times be clean and sanitary.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-9
Walls and ceilings; construction; washing
Sec. 9. (a) The sidewalls, woodwork, and ceiling of a food establishment must be made of an impervious material with a finish that is washable.
(b) The sidewalls, woodwork, and ceiling must be kept washed clean with detergent and water.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-10
Floors; construction; washing
Sec. 10. (a) The floor of a food establishment must be made of nonabsorbent material that can be flushed with water.
(b) The floor of a food establishment must be kept washed clean with detergent and water.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-11
Domestic animals; rodents; insects
Sec. 11. A food establishment must be protected by all reasonable means against the presence of and entrance of domestic animals, rodents, flies, and other insects.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-12
Garbage removal
Sec. 12. Refuse, dirt, and waste products subject to decomposition and fermentation incident to food handling shall be removed daily from food establishments.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-13
Toilet room
Sec. 13. (a) A food establishment must have a convenient toilet room separate and apart from and not opening directly into a room that is used for food handling.
(b) The floor of the toilet room must be made of a nonabsorbent

material.
(c) The floor of the toilet room shall be washed and scoured daily.
(d) Each toilet fixture and each toilet room must be adequately ventilated.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-14
Washrooms
Sec. 14. (a) A food establishment must have a washroom adjacent to each toilet room.
(b) The washroom shall be supplied with adequate lavatories, soap, hot and cold running water, and clean individual towels.
(c) The washroom shall be kept clean by washing with detergent and water.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-15
Food handling rooms; exclusive use
Sec. 15. A room that is used for food handling or that is equipped for use for food handling may not be used for any other purpose.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-16
Dressing rooms
Sec. 16. (a) Rooms separate and apart from rooms used for food handling must be provided for the changing and hanging of wearing apparel.
(b) The rooms for changing and hanging wearing apparel must be kept clean.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-17
Expectorating
Sec. 17. A person may not expectorate in or on the machinery, equipment, floor, sidewalls, or other structure of a food establishment.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-18
Sleeping in food handling rooms
Sec. 18. A person may not live or sleep in a room used for food handling or in a room opening directly into a food establishment.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-19
Diseases; employees
Sec. 19. A person who has a communicable or infectious disease may not work in a food establishment in any capacity in which epidemiological evidence indicates the person may spread the disease. As added by P.L.2-1993, SEC.25.

IC 16-42-5-20
Wearing apparel; employees
Sec. 20. A person shall wear clean outer garments while working in a food establishment.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-21
Washing; employees
Sec. 21. A person who works in a food establishment shall wash the person's hands and arms thoroughly with soap and clean water before beginning work, before resuming work after a rest period, and before resuming work after visiting a toilet room.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-22
Sitting or lying on food handling equipment
Sec. 22. A person may not sit or lie upon equipment used or installed for use in handling food.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-23
Inspections
Sec. 23. The state department may do the following:
(1) Enter at any time a food establishment or place suspected of being a food establishment.
(2) Inspect the premises, utensils, fixtures, equipment, furniture, and machinery used in food handling.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-24
Local health officers
Sec. 24. (a) For the purpose of enforcing IC 16-41-20, IC 16-41-21, IC 16-41-23, IC 16-41-24, IC 16-41-34, or IC 16-42-5, the local health officers are food environmental health specialists subordinate to the state department.
(b) The state department shall provide to the local health officers who are food environmental health specialists guidelines concerning the interpretation of the state department's rules concerning food handling and food establishments so that enforcement of the state laws and rules is uniform throughout the state.
As added by P.L.2-1993, SEC.25. Amended by P.L.137-1996, SEC.72; P.L.144-1996, SEC.13; P.L.266-2001, SEC.14; P.L.104-2003, SEC.7.

IC 16-42-5-25
Prosecution of violators; orders to abate condition or violation
Sec. 25. If, upon inspection of a food establishment, a local health officer or food environmental health specialist finds an employer,

operator, or other employee to be violating IC 16-41-20, IC 16-41-21, IC 16-41-23, IC 16-41-24, IC 16-41-34, or this chapter, the local health officer or food environmental health specialist shall do at least one (1) of the following:
(1) Furnish evidence of the violation to the prosecuting attorney of the county or circuit in which the violation occurs. The prosecuting attorney shall prosecute all persons violating IC 16-41-20, IC 16-41-21, IC 16-41-23, IC 16-41-24, IC 16-41-34, or this chapter, or rules adopted under those provisions.
(2) Report the condition and violation to the state health commissioner or the commissioner's legally authorized agent. The state health commissioner may issue an order to the person in authority at the offending establishment to abate the condition or violation within five (5) days or within another reasonable time required to abate the condition or violation. The proceedings to abate must be in accordance with IC 4-21.5.
As added by P.L.2-1993, SEC.25. Amended by P.L.137-1996, SEC.73; P.L.144-1996, SEC.14; P.L.104-2003, SEC.8; P.L.1-2009, SEC.118.

IC 16-42-5-26
Noncompliance with order or requirement; offenses
Sec. 26. (a) A person who refuses to comply with a lawful order or requirement of the state health commissioner made in writing as provided in this chapter commits a Class B misdemeanor.
(b) Each day after the expiration of the time limit for abating unsanitary conditions and completing improvements to abate the conditions as ordered by the state health commissioner constitutes a separate offense.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-27
Violations of chapter; offenses
Sec. 27. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.25.

IC 16-42-5-28
Civil penalties
Sec. 28. (a) The state department shall adopt rules under IC 4-22-2 establishing a schedule of civil penalties that may be imposed by the state department to enforce either of the following:
(1) This chapter.
(2) Rules adopted to implement this chapter.
(b) A penalty included in the schedule of civil penalties established under this section may not exceed one thousand dollars ($1,000) for each violation per day. (c) The civil penalties collected under this section shall be deposited in the state general fund.
(d) The state department may issue an order of compliance or impose a civil penalty included in the schedule of civil penalties established under this section, or both, against a person who does any of the following:
(1) Fails to comply with this chapter or a rule adopted to implement this chapter.
(2) Interferes with or obstructs the state department or the state department's designated agent in the performance of duties under this chapter.
(e) The state department may issue an order of compliance against a person described in subsection (d) under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. The state department may impose a civil penalty against a person described in subsection (d) only in a proceeding under IC 4-21.5-3-8.
(f) A proceeding commenced to impose a civil penalty under the schedule of civil penalties established under this section may be consolidated with any other proceeding commenced to enforce either of the following:
(1) This chapter.
(2) A rule adopted by the state department to implement this chapter.
(g) A corporation or a local health department:
(1) may bring an administrative action to enforce this chapter, rules adopted to implement this chapter, or the schedule of civil penalties established by the state department under this section;
(2) may use tickets or citations to enforce this chapter, rules adopted under this chapter, or the schedule of civil penalties established by the state department under this section; and
(3) shall deposit in the general fund of the corporation or the local health department the civil penalties collected under this section.
(h) For each violation of the state law or rules concerning food handling or food establishments, the state or either:
(1) a corporation; or
(2) a local health department;
may bring an enforcement action against a food establishment.
As added by P.L.266-2001, SEC.15. Amended by P.L.97-2004, SEC.70.

IC 16-42-5-29
Exemption from food establishment requirements; standards for farmer's markets and roadside stands; samples; health hazards
Sec. 29. (a) This section applies to an individual vendor of a farmer's market or roadside stand.
(b) An individual vendor of a farmer's market or roadside stand is not considered to be a food establishment and is exempt from the requirements of this title that apply to food establishments if the individual vendor's food product: (1) is made, grown, or raised by an individual at the individual's primary residence, property owned by the individual, or property leased by the individual;
(2) is not a potentially hazardous food product;
(3) is prepared by an individual who practices proper sanitary procedures, including:
(A) proper hand washing;
(B) sanitation of the container or other packaging in which the food product is contained; and
(C) safe storage of the food product;
(4) is not resold; and
(5) includes a label that contains the following information:
(A) The name and address of the producer of the food product.
(B) The common or usual name of the food product.
(C) The ingredients of the food product, in descending order by predominance by weight.
(D) The net weight and volume of the food product by standard measure or numerical count.
(E) The date on which the food product was processed.
(F) The following statement in at least 10 point type: "This product is home produced and processed and the production area has not been inspected by the state department of health.".
(c) An individual vendor who meets the requirements in subsection (b) is subject to food sampling and inspection if:
(1) the state department determines that the individual vendor's food product is:
(A) misbranded under IC 16-42-2-3; or
(B) adulterated; or
(2) a consumer complaint has been received by the state department.
(d) If the state department has reason to believe that an imminent health hazard exists with respect to an individual vendor's food product, the state department may order cessation of production and sale of the food product until the state department determines that the hazardous situation has been addressed.
(e) For purposes of this section, the state health commissioner or the commissioner's authorized representatives may take samples for analysis and conduct examinations and investigations through any officers or employees under the state health commissioner's supervision. Those officers and employees may enter, at reasonable times, the facilities of an individual vendor and inspect any food products in those places and all pertinent equipment, materials, containers, and labeling.
(f) The state health commissioner may develop guidelines for an individual vendor who seeks an exemption from regulation as a food establishment as described in subsection (b). The guidelines may include:
(1) standards for best safe food handling practices; (2) disease control measures; and
(3) standards for potable water sources.
(g) The department shall adopt rules that:
(1) incorporate by reference 9 CFR 381.10(c) (allowing poultry products slaughtered and processed on a farm for the purpose of conducting limited sales on the farm, at a farmer's market, and at a roadside stand); and
(2) require that poultry processed under this section be frozen at the point of sale and labeled in compliance with the requirements of 9 CFR 381.10.
As added by P.L.86-2009, SEC.3. Amended by P.L.86-2012, SEC.1.



CHAPTER 5.2. FOOD HANDLERS

IC 16-42-5.2-2
Exempt food establishments
Sec. 2. (a) Except as provided in subsection (b), this chapter does not apply to a food establishment when the food establishment's food handling activities are limited solely to one (1) or more of the following:
(1) Heating or serving precooked foods.
(2) Preparing or serving a continental breakfast such as rolls, coffee, juice, milk, and cold cereal.
(3) Preparing or serving nonalcoholic or alcoholic beverages that are not potentially hazardous beverages or ice.
(4) Preparing or serving packaged or unpackaged foods that are not potentially hazardous foods, including elephant ears, funnel cakes, cotton candy, confectionaries, baked goods, popcorn, and chips and grinding coffee beans.
(5) Providing prepackaged food in its original package.
(b) This subsection does not apply to a pharmacy that is a food establishment that provides only prepackaged food products for sale. A food establishment that has more than ten thousand (10,000) square feet in total retail sales space at the food establishment location must comply with this chapter.
As added by P.L.266-2001, SEC.16. Amended by P.L.139-2005, SEC.1.

IC 16-42-5.2-3
Exempt entities
Sec. 3. This chapter does not apply to the following:
(1) Hospitals licensed under IC 16-21.
(2) Health facilities licensed under IC 16-28.
(3) Housing with services establishments that are required to file disclosure statements under IC 12-10-15.
(4) Continuing care retirement communities required to file disclosure statements under IC 23-2-4.
(5) Community mental health centers (as defined in IC 12-7-2-38).
(6) Private mental health institutions licensed under IC 12-25.
(7) An area agency on aging designated under IC 12-10-1 that provides food under a nutrition service program. However, the premises where the food is prepared is not exempt from the requirements under this chapter. (8) A food pantry that:
(A) is operated or affiliated with a nonprofit organization that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(B) distributes food, which may include food from the United States Department of Agriculture, to needy persons.
However, a food bank or other facility that distributes donated food to other organizations is not exempt from the requirements of this chapter.
As added by P.L.266-2001, SEC.16. Amended by P.L.104-2003, SEC.9; P.L.97-2004, SEC.71; P.L.139-2005, SEC.2.

IC 16-42-5.2-3.5
Exempt organizations
Sec. 3.5. (a) An organization that is exempt from the state gross retail tax under IC 6-2.5-5-21(b)(1)(B), IC 6-2.5-5-21(b)(1)(C), or IC 6-2.5-5-21(b)(1)(D) is exempt from complying with the requirements of this chapter.
(b) This section does not prohibit an exempted organization from waiving the exemption and using a certified food handler.
As added by P.L.139-2005, SEC.3.

IC 16-42-5.2-4
"Certified food handler" defined
Sec. 4. As used in this chapter, "certified food handler" means a food handler who holds a certificate described in section 7 of this chapter.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-5
"Food handler" defined
Sec. 5. As used in this chapter, "food handler" means an individual who:
(1) is an owner, an operator, a manager, or an employee of a food establishment; and
(2) is responsible for or oversees the storage, preparation, display, or serving of food to the public.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-6
Certified food handler requirement
Sec. 6. After December 31, 2004, at least one (1) food handler at a food establishment must be a certified food handler.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-7
Food borne illness prevention training requirement
Sec. 7. A food handler who holds a certificate recognized by the Conference for Food Protection or an equivalent nationally recognized certification program as determined by the state

department of health meets the food borne illness prevention training requirements established by the state department of health.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-8
Presence of certified food handler
Sec. 8. After December 31, 2004, a food establishment must have at least one (1) certified food handler responsible for all periods of the food establishment's operation. However, a certified food handler need not be present at the food establishment during all hours of operation.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-9
Time requirements; food establishment beginning operation or changing ownership
Sec. 9. After December 31, 2004, a food establishment that begins operation or changes ownership shall comply with section 6 of this chapter not later than six (6) months after beginning operation or changing ownership.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-10
Time requirements; certified food handler terminating employment
Sec. 10. After December 31, 2004, if a food establishment does not have a certified food handler because a certified food handler terminates employment with the food establishment, the owner or operator of the food establishment shall comply with section 6 of this chapter not later than three (3) months after the termination date of the previous certified food handler.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-11
Multiple food establishments on same property
Sec. 11. After December 31, 2004, if more than one (1) food establishment operated by the same individual is located on the same property or on contiguous properties, only one (1) certified food handler is required for the food establishments.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-12
Penalties
Sec. 12. After December 31, 2004, an individual who violates any of the provisions of this chapter is subject to the penalties prescribed by the executive board under section 13 of this chapter.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-13
Adoption of rules Sec. 13. Not later than December 31, 2003, the executive board shall adopt rules under IC 4-22-2 establishing standards for:
(1) the administration of this chapter; and
(2) the imposition of penalties for violations of this chapter.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-14
Local licensing authority not limited
Sec. 14. This chapter does not limit the authority of a corporation or local health department to license retail food establishments.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-15
Local enforcement
Sec. 15. A corporation or local health department may, upon application to and approval of the state department, enforce the provisions of this chapter.
As added by P.L.266-2001, SEC.16.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. FOOD: MANUFACTURE AND SALE OF FLOUR, WHITE BREAD, AND ROLLS

IC 16-42-10-2
"Flour" defined
Sec. 2. (a) As used in this chapter, "flour" means the following foods as defined in the definitions and standards of identity adopted by the state department:
(1) Flour, white flour, wheat flour, plain flour.
(2) Bromated flour.
(3) Self-rising flour, self-rising white flour, self-rising wheat flour.
(4) Phosphated flour, phosphated white flour, and phosphated wheat flour.
(b) The term does not include special flours not used for bread, roll, bun, or biscuit baking, such as specialty cake, pancake, and pastry flours.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-3
"Person" defined
Sec. 3. As used in this chapter, "person" means an individual, a corporation, a partnership, a limited liability company, an association, a joint stock company, a trust, or an unincorporated organization to the extent the person is engaged in the commercial manufacture or sale of flour, white bread, or rolls.
As added by P.L.2-1993, SEC.25. Amended by P.L.8-1993, SEC.253.

IC 16-42-10-4
"Rolls" defined
Sec. 4. (a) As used in this chapter, "rolls" includes the following:
(1) Plain white rolls and buns of the semibread dough type, such as soft rolls, hamburger, hot dog, and Parker House.
(2) Hard rolls, such as Vienna and Kaiser.
(3) All rolls or buns made without fillings or icing.
(b) The term does not include yeast-raised sweet rolls or sweet buns, cinnamon rolls or buns, butterfly rolls,and other items of the same class.
As added by P.L.2-1993, SEC.25.
IC 16-42-10-5
"White bread" defined
Sec. 5. As used in this chapter, "white bread" means any bread, whether baked in a pan or on a hearth or screen, that is commonly known or usually represented and sold as white bread, including Vienna bread, French bread, and Italian bread.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-6
Enforcement; rules and orders
Sec. 6. The state health commissioner shall enforce the provisions of this chapter and shall adopt, amend, or rescind rules and orders for the efficient enforcement of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-7
Enriched flour; exceptions; certificate of intent
Sec. 7. (a) This section does not apply to flour sold to bakers or other commercial secondary processors if, before or simultaneously with delivery, the purchaser furnishes to the seller a certificate of intent in the form the state health commissioner prescribes by rule certifying that the flour may be used only in the manufacture, mixing, or compounding of flour or white bread or rolls enriched to meet the requirements of this chapter or of products other than flour or white bread or rolls.
(b) A person may only manufacture, mix, compound, sell, or offer for sale in Indiana for human consumption in Indiana flour that is enriched.
(c) A purchaser described in subsection (a) who furnishes a certificate of intent may not use the flour so purchased in a manner other than as stated in the certificate.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-8
White bread or rolls; standards
Sec. 8. (a) Except as provided in subsection (b), a person may not manufacture, bake, sell, or offer for sale in Indiana for human consumption white bread or rolls unless the white bread or rolls conform to the definition and standard of identity then in effect for enriched bread and enriched rolls or enriched buns, as established by order of the state department under the pure food statutes or rules of Indiana.
(b) If no order of a federal agency or officer fixing and establishing a definition and standard of identity for enriched bread and enriched rolls or enriched buns is in effect, a person may not manufacture, bake, sell, or offer for sale in Indiana for human consumption any white bread or rolls unless the white bread or rolls conform to the proposed definition and standard of identity for enriched bread and enriched rolls or enriched buns under the pure food statutes or rules of Indiana. As added by P.L.2-1993, SEC.25.

IC 16-42-10-9
Labeling requirements; interstate commerce
Sec. 9. (a) This section does not apply to white bread or rolls that bear no labeling of any kind and that are sold directly to the consumer by the manufacturer.
(b) A person may not sell or offer for sale in Indiana for human consumption in Indiana any flour, wrapped white bread, or rolls meeting the requirements of sections 7 and 8 of this chapter that fail to conform to the labeling requirements of the state department and the rules adopted by the state department concerning those products when introduced in interstate commerce.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-10
Shortages of ingredients; exempting orders; hearings; rescinding orders
Sec. 10. (a) If the state health commissioner finds that:
(1) there is an existing or imminent shortage of any ingredient required by section 7 or 8 of this chapter; and
(2) because of the existing or imminent shortage the sale and distribution of flour or white bread or rolls may be impeded by the enforcement of this chapter;
the state health commissioner shall issue an order, effective immediately upon issuance, permitting the omission of that ingredient from flour or white bread or rolls, and if the state health commissioner finds it necessary or appropriate, excepting those foods from the labeling requirements of this chapter until further order of the state health commissioner.
(b) Findings of the state health commissioner under subsection (a) may be made without a hearing on the basis of an order or of factual information supplied by the appropriate officer. In the absence of an order of the appropriate federal agency or factual information supplied by the federal agency, the state health commissioner:
(1) may, upon the commissioner's own motion; or
(2) shall, within twenty (20) days after receiving the sworn statements of at least ten (10) persons subject to this chapter that a shortage exists or is imminent;
hold a public hearing on that topic at which any interested person may present evidence. At the conclusion of the hearing, the state health commissioner shall make findings based upon the evidence presented.
(c) The state health commissioner shall publish notice of a hearing under subsection (b) at least ten (10) days before the hearing.
(d) Whenever the state health commissioner has reason to believe that a shortage no longer exists, the state health commissioner shall hold a public hearing, after giving at least ten (10) days notice at which any interested person may present evidence. At the conclusion of the hearing, the state health commissioner shall make findings

based upon the evidence presented at the hearing.
(e) If the state health commissioner finds that a shortage no longer exists, the state health commissioner shall issue an order revoking the previous order. An order revoking the previous order becomes effective not less than thirty (30) days after publication of the revocation order. However, undisposed flour stocks on hand at the effective date of the revocation order or flour manufactured before the effective date of the revocation order for sale in Indiana may subsequently be lawfully sold or disposed of.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-11
Publication of orders, rules, or notices
Sec. 11. (a) All orders and rules adopted by the state health commissioner under this chapter shall be published in the manner prescribed in this chapter and, within the limits specified by this chapter, take effect on the date the state health commissioner determines.
(b) Whenever publication of any notice, order, or rule is required under this chapter, publication must be made at least one (1) time in at least one (1) daily newspaper of general circulation printed and published in Indiana.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-12
Examinations, investigations, and inspections
Sec. 12. For the purposes of this chapter, the state health commissioner or the commissioner's authorized representatives may take samples for analysis and conduct examinations and investigations through any officers or employees under the state health commissioner's supervision. Those officers and employees may enter, at reasonable times:
(1) a factory, mill, warehouse, shop, or establishment where flour, white bread, or rolls are manufactured, processed, packed, sold, or held; or
(2) a vehicle being used for the transportation of those items;
and may inspect those places and any flour, white bread, or rolls in those places and all pertinent equipment, materials, containers, and labeling.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-13
Violations
Sec. 13. A person who recklessly violates this chapter commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.25.



CHAPTER 11. FOOD: EGGS OFFERED FOR SALE AND STATE EGG BOARD

IC 16-42-11-2
Repealed
(Repealed by P.L.28-2009, SEC.16.)

IC 16-42-11-3
Repealed
(Repealed by P.L.28-2009, SEC.16.)

IC 16-42-11-4
Establishment of board; membership; term; oath; officers; compensation; business office
Sec. 4. (a) The state egg board is established. The board consists of nine (9) members appointed by the governor as follows: (1) One (1) member from recommendations submitted by the Indiana State Poultry Association, Inc.
(2) One (1) member from recommendations submitted by the Indiana Farm Bureau, Inc.
(3) One (1) member from recommendations submitted by the Indiana Retail Grocery and Convenience Store Association, Inc.
(4) One (1) member from recommendations submitted by the Indiana Retail Council, Inc.
(5) One (1) member from recommendations submitted by the Egg Council of the Indiana State Poultry Association, Inc.
(6) One (1) member from recommendations submitted by the dean of the college of agriculture of Purdue University.
(7) One (1) member at large to represent the interests of the consumer.
(8) One (1) member to represent those engaged in the wholesaling of eggs through the Federal-State Egg Grading Program in Indiana.
(9) One (1) member to represent the interests of the food service industry.
(b) All appointments are for terms of three (3) years. However, an appointment to fill an unexpired term shall be made by the governor for the remainder of that term only.
(c) The recommendations provided for in this section shall be submitted to the governor within ten (10) days before an appointment is to be made to the state egg board. All appointments by the governor under this chapter shall be made within twenty (20) days after submission to the governor of the recommendations for appointments. If the recommendations are not submitted to the governor within the specified time, the governor shall make the appointment without the recommendations. If the governor does not make an appointment to fill an expired term for a member described in subsection (a)(1), (a)(2), (a)(3), (a)(4), (a)(5), or (a)(6) within twenty (20) days after receiving the recommendation, the current members of the state egg board may select an individual from the names submitted by an organization under subsection (a) to fill the position represented by that organization on the state egg board. The individual shall serve a three (3) year term beginning with the next official board meeting following the twenty (20) day deadline.
(d) The members of the state egg board shall, before entering upon their duties, take and subscribe to the oath of office provided for other state officers. The oath of office shall be filed in the office of the secretary of state. The secretary of state shall administer the oath as a part of the duties of the office of secretary of state.
(e) The state egg board shall elect from its own membership the following officers:
(1) President.
(2) A vice president who serves in the president's absence or disability.
(3) Recording secretary.
The officers serve for one (1) year or until their successors are

elected and qualified.
(f) Each member of the state egg board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) The state egg board shall provide a suitable office, equipment, supplies, and facilities for the conduct of the board's business.
As added by P.L.2-1993, SEC.25. Amended by P.L.40-1993, SEC.55; P.L.28-2009, SEC.5.

IC 16-42-11-5
Powers and duties
Sec. 5. (a) The state egg board shall administer, enforce, and carry out this chapter.
(b) The state egg board shall do the following:
(1) Formulate and determine standards of quality and weights of eggs sold or offered for sale.
(2) Regulate the sale of and commerce in eggs sold or offered for sale at retail or wholesale and regulate the sale of eggs by wholesalers and retailers.
(3) Formulate and publish definitions, names, and grades of eggs and specifications for the care and handling of eggs that may be offered for sale at retail and wholesale under the terms of this chapter and for the care and handling of eggs that may be offered for sale by wholesalers and retailers as eggs fit for human consumption.
(4) Provide for and issue permits to wholesalers or retailers of eggs and provide for the registration of wholesalers and retailers of eggs.
(5) Adopt rules necessary for or incident to carrying out this chapter.
(6) Investigate and report violations of this chapter and violations of the rules of the state egg board to the proper authorities for prosecution.
(7) Revoke any registration or permit for a violation of this chapter or of the rules adopted by the state egg board.
(8) Hold four (4) regular meetings at quarterly intervals at the time and place the state egg board designates. The president of the state egg board may call special meetings of the state egg board whenever in the president's judgment it becomes necessary. The president shall call a special meeting of the state egg board upon written request of a majority of the members of the state egg board.
(9) The state egg board shall publish or cause to be published an annual report of the board's work. In addition, the state egg board may periodically publish or cause to be published and distributed other information concerning eggs. As added by P.L.2-1993, SEC.25. Amended by P.L.28-2009, SEC.6.

IC 16-42-11-6
Substandard eggs; prohibited sale
Sec. 6. A person may not sell, offer for sale, or advertise for sale at retail or wholesale eggs that do not meet the standards of quality and weight set forth by the state egg board.
As added by P.L.2-1993, SEC.25. Amended by P.L.28-2009, SEC.7.

IC 16-42-11-7
Proof of delivery
Sec. 7. (a) Every person selling eggs to a retailer shall furnish proof of delivery at the time of delivery showing:
(1) the date;
(2) the grades; and
(3) the quantity of the eggs;
according to the standards prescribed by the state egg board.
(b) A copy of the proof of delivery shall be kept on file by retailers at their respective places of business for thirty (30) days and at all reasonable times shall be available and open for inspection by accredited inspectors or representatives of the state egg board.
As added by P.L.2-1993, SEC.25. Amended by P.L.28-2009, SEC.8.

IC 16-42-11-8
Farmers' and egg producers' exemption
Sec. 8. Farmers and other bona fide egg producers who sell and deliver, on the premises where produced, eggs produced by their own flocks on their own premises are exempt from this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-9
Farmer's or egg producer's wholesaler or retailer registration
Sec. 9. A farmer or bona fide egg producer may apply for registration as a wholesaler or retailer under this chapter and may, upon application, after being registered receive a permit to sell eggs.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-9.5
Farmers market retail permit
Sec. 9.5. A farmer or bona fide egg producer who markets directly to the consumer at a location that is not the farmer's or producer's own premises and is recognized as a farmers market may be required to have a farmers market retail permit issued by the state egg board. The state egg board shall establish requirements and procedures for obtaining a farmers market retail permit by rule under IC 4-22-2.
As added by P.L.28-2009, SEC.9.

IC 16-42-11-10
Application of section; registration statement; fees; wholesaler report permit Sec. 10. (a) Except as provided in section 10.2(d) of this chapter, this section applies to:
(1) registrations and permits issued by; and
(2) fees due and payable to;
the state egg board before July 1, 2010.
(b) Every wholesaler or retailer selling eggs shall, before July 1 of each year, file with the state egg board a statement setting forth the fact that the wholesaler or retailer desires to sell eggs. The statement shall designate the name of the wholesaler or retailer desiring to register the location of the wholesaler's or retailer's principal office and any location where eggs are stored or distributed if that location is different from the principal office. The state egg board shall furnish blank forms for registration. The state egg board shall register the facts set forth in the statement in a permanent record. The state egg board shall furnish to each registered wholesaler a registration number upon payment of the registration fee and deposit.
(c) The state egg board shall require and collect from each wholesaler at the time of registration a fee based upon the average number of cases of eggs sold to retailers, hotels, restaurants, hospitals, nursing homes, schools, or to state or federal institutions each week during the preceding calendar year, as follows:
Average Number
of Cases Sold Registration Fee
0 - 100 $ 30
101 - 250 $ 60
251 - 500 $ 90
501 - 1,000 $ 120
1,001 and over $ 150
(d) The state egg board shall require and collect from each wholesaler at the time of registration a deposit equal to the product obtained by using a multiplier of six cents ($0.06) and a multiplicand that is the number of cases of eggs sold in that quarter of the immediately preceding five (5) calendar quarters in which the highest number of cases of eggs were sold by the wholesaler to retailers, hotels, restaurants, hospitals, nursing homes, schools, or to state or federal institutions. However, if the wholesaler does not have a five (5) quarter history, the state egg board shall fix the deposit at a reasonable amount.
(e) The state egg board shall require and collect from each retail store or unit of retailing a fee based upon the average number of cases of eggs sold each week during the preceding calendar year, as follows:
Average Number Registration Fee
of Cases Sold
1-5 $20
more than 5 $25
(f) All registered wholesalers must make application to the state egg board for a permit to report the case volume of eggs sold in Indiana and submit a fee of six cents ($0.06) for each thirty (30)

dozen eggs or a fraction of that number of the volume reported. In applying for a permit, the applicant must agree to do the following:
(1) Keep records the state egg board considers necessary to indicate accurately the case volume of eggs sold in Indiana.
(2) Grant the state egg board permission to examine those records and verify the statement of the number and grade of eggs reported.
(3) Report under oath to the state egg board, on forms furnished by the state egg board, the number of eggs reported during the period covered.
As added by P.L.2-1993, SEC.25. Amended by P.L.183-1993, SEC.1; P.L.28-2009, SEC.10.

IC 16-42-11-10.2
Application of section; permit and registration requirements; fees
Sec. 10.2. (a) Except as provided in subsection (d), this section applies to:
(1) registrations and permits issued by; and
(2) fees due and payable to;
the state egg board after June 30, 2010.
(b) The state egg board may establish requirements for issuing a permit or registration under this chapter by rule under IC 4-22-2.
(c) The state egg board may establish fees necessary to carry out this chapter by rule under IC 4-22-2.
(d) If a rule is not in effect by July 1, 2010, the fees and requirements for obtaining a registration or permit under section 10 of this chapter apply until the date the rule takes effect.
As added by P.L.28-2009, SEC.11.

IC 16-42-11-10.4
Permits; issuance; revocation; fees
Sec. 10.4. The state egg board may grant a permit if the board determines that the action will lead to efficient enforcement of this chapter. The state egg board may revoke a permit at any time if it appears to the state egg board that a wholesaler is not complying with the terms of the agreement entered into at the time of the issuance. The report of eggs is due and the fees are payable quarterly on the last day of the month following the end of the quarter. If:
(1) the report is not filed and the fee paid by the tenth day following the due date;
(2) the report is false; or
(3) the requirements of this chapter have not been complied with;
the state egg board may revoke the permit. If the fee is unpaid after the ten (10) day grace period, a penalty of the greater of twenty dollars ($20) or ten percent (10%) of the amount due in addition to the amount due shall be assessed. If the state egg board determines that an account review is necessary, out-of-state permit holders shall reimburse the state egg board for expenses incurred to conduct the account review. As added by P.L.28-2009, SEC.12.

IC 16-42-11-11
Prohibited sales or distribution
Sec. 11. (a) A person may not sell as a wholesaler to a retailer, hotel, restaurant, hospital, nursing home, school, or state or federal institution eggs for human consumption that are not subject to being reported as provided in this chapter.
(b) A person operating multiple retail outlets may not distribute or deliver to retail units eggs for human consumption that are not subject to being reported as provided for in this chapter. A retail store or retail unit may not receive from a wholesaler eggs for human consumption that are not subject to being reported as provided for in this chapter.
As added by P.L.2-1993, SEC.25. Amended by P.L.28-2009, SEC.13.

IC 16-42-11-12
Purdue University; inspections
Sec. 12. The dean of the college of agriculture of Purdue University may, subject to the approval of the state egg board, employ an executive administrator, inspectors, clerks, and other assistants necessary to carry out this chapter under the direction and supervision of the state egg board. The inspectors shall inspect and examine eggs sold, offered for sale, or exposed for sale and shall also inspect and examine eggs sold by wholesalers and retailers as fit for human consumption under this chapter at times and places and in the manner the state egg board directs.
As added by P.L.2-1993, SEC.25. Amended by P.L.40-1993, SEC.56; P.L.28-2009, SEC.14.

IC 16-42-11-13
Fiscal management
Sec. 13. All money received by the state egg board shall be paid to the treasurer of Purdue University who shall, under the direction of the state egg board, expend the money on proper vouchers to meet all necessary expenditures for carrying out this chapter and for any other expenses of Purdue University agricultural programs authorized by law and in support of the purposes of this chapter. The dean of agriculture shall submit to the state egg board an annual report showing the receipts and expenditures of all money received and expended by the director under this chapter. The report shall be made a part of the annual report of the state egg board.
As added by P.L.2-1993, SEC.25. Amended by P.L.40-1993, SEC.57.

IC 16-42-11-14
Violations
Sec. 14. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1993, SEC.25.
IC 16-42-11-15
Immunity from liability
Sec. 15. The:
(1) members of the state egg board;
(2) dean of the college of agriculture of Purdue University; and
(3) employees of the state egg board;
are not liable in their individual capacity, except to the state, for an act done or omitted in connection with the performance of their respective duties under this chapter.
As added by P.L.2-1993, SEC.25. Amended by P.L.40-1993, SEC.58; P.L.28-2009, SEC.15.



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. FOOD: REGULATION OF SODIUM SACCHARIN, N.F.

IC 16-42-17-2
Powers of board of pharmacy and department of health
Sec. 2. (a) The Indiana board of pharmacy and the state department may not prohibit the manufacture, distribution, sale, or use of sodium saccharin, N.F. within Indiana, either as a component of any other substance produced within Indiana or as a separate product.
(b) The state department may regulate the manufacture, distribution, sale, or use of sodium saccharin, N.F. only to ensure that the substance is not adulterated or misbranded within the meaning of IC 16-42-2 and IC 16-42-3.
As added by P.L.2-1993, SEC.25.

IC 16-42-17-3
Manufacture, distribution, sale, or use not prohibited
Sec. 3. A person who is engaged in the manufacture, sale, distribution, or use of sodium saccharin, N.F. may not be prohibited from the manufacture, sale, distribution, or use of sodium saccharin, N.F. within Indiana.
As added by P.L.2-1993, SEC.25.



CHAPTER 18. FOOD: TRANSPORTATION OF FOOD IN TRUCKS USED TO TRANSPORT SOLID WASTE

IC 16-42-18-2
"Truck" defined
Sec. 2. As used in this chapter, "truck" has the meaning set forth in IC 9-13-2-188(a).
As added by P.L.2-1993, SEC.25.

IC 16-42-18-3
Trucks transporting both solid waste and food; time limitations
Sec. 3. Except as provided in section 4 of this chapter, a truck that is used to transport a quantity of more than four thousand (4,000) pounds of solid waste to a landfill, an incinerator, or a transfer station may not be used to transport food until at least fifteen (15) days after transporting the solid waste.
As added by P.L.2-1993, SEC.25.

IC 16-42-18-4
Sanitizing trucks transporting both solid waste and food
Sec. 4. A truck that is used to transport a quantity of more than four thousand (4,000) pounds of solid waste to a landfill, an incinerator, or a transfer station may be used to transport food less than fifteen (15) days after transporting the solid waste if the truck, after transporting the solid waste, has been properly sanitized according to rules adopted under section 5 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-18-5
Rules
Sec. 5. The state department may adopt rules under IC 4-22-2 to implement this chapter. The rules adopted under this section may do the following:
(1) Require documentation on the transportation of food in Indiana that would disclose violations of section 3 of this chapter. (2) Establish procedures for the proper sanitizing of trucks for the purposes of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-18-6
Civil penalties
Sec. 6. A person who violates section 3 of this chapter is subject to civil penalties under IC 16-42-1-17.
As added by P.L.2-1993, SEC.25.

IC 16-42-18-7
Violations
Sec. 7. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.25.



CHAPTER 19. DRUGS: INDIANA LEGEND DRUG ACT

IC 16-42-19-2
"Drug"
Sec. 2. As used in this chapter, "drug" means the following:
(1) Articles or substances recognized in United States Pharmacopeial Convention, Inc.; The United States Pharmacopeia, Twenty-Second Edition (1990) or United States Pharmacopeial Convention, Inc.; The National Formulary, Seventeenth Edition (1990) as revised by United States Pharmacopeial Convention, Inc.; Supplement 1 to The United States Pharmacopeia, Twenty-Second Edition and The National Formulary, Seventeenth Edition (1990); and any supplements printed after 1990.
(2) Articles or substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in human beings or other animals.
(3) Articles other than food intended to affect the structure or any function of the body of human beings or other animals.
(4) Articles intended for use as a component of any article specified in subdivision (1), (2), or (3).
(5) Devices.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.1.

IC 16-42-19-3
"Drug order"
Sec. 3. As used in this chapter, "drug order" means an order that meets the following conditions:
(1) Is:
(A) a written order in a hospital or other health care institution for an ultimate user for a drug or device, issued and signed by a practitioner; or
(B) an order transmitted by other means of communication from a practitioner that is immediately reduced to writing by the pharmacist, registered nurse, or other licensed health care practitioner authorized by the hospital or institution.
(2) Contains the following:
(A) The name and bed number of the patient.
(B) The name and strength or size of the drug or device.
(C) Unless specified by individual institutional policy or guidelines, the amount to be dispensed either in quantity or days.
(D) Adequate directions for the proper use of the drug or

device when administered to the patient.
(E) The name of the prescriber.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-4
"Investigational or new drug"
Sec. 4. As used in this chapter, "investigational or new drug" means a drug that is limited by state law to use under professional supervision of a practitioner authorized by law to prescribe or administer the drug.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-5
"Practitioner"
Sec. 5. As used in this chapter, "practitioner" means any of the following:
(1) A physician licensed under IC 25-22.5.
(2) A veterinarian licensed to practice veterinary medicine in Indiana.
(3) A dentist licensed to practice dentistry in Indiana.
(4) A podiatrist licensed to practice podiatric medicine in Indiana.
(5) An optometrist who is:
(A) licensed to practice optometry in Indiana; and
(B) certified under IC 25-24-3.
(6) An advanced practice nurse who meets the requirements of IC 25-23-1-19.5.
(7) A physician assistant licensed under IC 25-27.5 who is delegated prescriptive authority under IC 25-27.5-5-6.
As added by P.L.2-1993, SEC.25. Amended by P.L.185-1993, SEC.1; P.L.157-2006, SEC.6; P.L.90-2007, SEC.2; P.L.177-2009, SEC.8.

IC 16-42-19-6
"Precursor"
Sec. 6. As used in this chapter, "precursor" means a substance, other than a legend drug, that:
(1) is an immediate chemical intermediate that can be processed or synthesized into a legend drug; and
(2) is used or produced primarily for use in the manufacture of a legend drug by persons other than persons:
(A) licensed to manufacture the legend drug by the Indiana board of pharmacy;
(B) registered by the state department; or
(C) licensed to practice pharmacy by the Indiana board of pharmacy.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-7
"Prescription"
Sec. 7. As used in this chapter, "prescription" means: (1) a written order to or for an ultimate user for a drug or device containing the name and address of the patient, the name and strength or size of the drug or device, the amount to be dispensed, adequate directions for the proper use of the drug or device by the patient, and the name of the practitioner, issued and signed by a practitioner; or
(2) an order transmitted by other means of communication from a practitioner that is:
(A) immediately reduced to writing by the pharmacist or pharmacist intern (as defined in IC 25-26-13-2); or
(B) for an electronically transmitted prescription:
(i) has the electronic signature of the practitioner; and
(ii) is recorded by the pharmacist in an electronic format.
As added by P.L.2-1993, SEC.25. Amended by P.L.204-2005, SEC.6.

IC 16-42-19-8
"Sale"
Sec. 8. As used in this chapter, "sale" means every sale and includes the following:
(1) Manufacturing, processing, transporting, handling, packing, or any other production, preparation, or repackaging.
(2) Exposure, offer, or any other proffer.
(3) Holding, storing, or any other possession.
(4) Dispensing, giving, delivering, or any other supplying.
(5) Applying, administering, or any other using.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-9
"Warehouseman"
Sec. 9. As used in this chapter, "warehouseman" means a person who stores legend drugs for others and who has no control over the disposition of legend drugs except for the purpose of storage.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-10
"Wholesaler"
Sec. 10. As used in this chapter, "wholesaler" means a person engaged in the business of distributing legend drugs that the person has not produced or prepared to persons included in any of the classes named in section 21 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-11
Sale of legend drug unlawful; exceptions
Sec. 11. (a) Except as provided in section 21 of this chapter, a person may not sell a legend drug unless either of the following conditions exist:
(1) Except as provided in subsection (b), the legend drug is dispensed by a pharmacist upon an original prescription or drug order with the drug product specified on the prescription or

drug order or by the authorization of the practitioner and there is affixed to the immediate container in which the drug is delivered a label bearing the following:
(A) The name, address, and phone number of the establishment from which the drug was dispensed.
(B) The date on which the prescription for the drug was filled.
(C) The number of the prescription as filed in the prescription files of the pharmacist who filled the prescription.
(D) The name of the practitioner who prescribed the drug.
(E) The name of the patient, or if the drug was prescribed for an animal, a statement of the species of the animal.
(F) The directions for the use of the drug as contained in the prescription.
(2) The legend drug is delivered by the practitioner in good faith in the course of practice and the immediate container in which the drug is delivered bears a label on which appears the following:
(A) The directions for use of the drug.
(B) The name and address of the practitioner.
(C) The name of the patient.
(D) If the drug is prescribed for an animal, a statement of the species of the animal.
This section does not prohibit a practitioner from delivering professional samples of legend drugs in their original containers in the course of the practitioner's practice when oral directions for use are given at the time of delivery.
(b) Notwithstanding subsection (a)(1), the following apply:
(1) A pharmacist at a hospital licensed under IC 16-21 may fill a drug order for a legend drug with a drug product allowed under the hospital's policies and procedures for the use, selection, and procurement of drugs.
(2) A pharmacist who fills a prescription for a legend drug must comply with IC 16-42-22 and IC 25-26-16.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.2.

IC 16-42-19-12
Refilling prescription or drug order
Sec. 12. Except as authorized under IC 25-26-13-25(d), a person may not refill a prescription or drug order for a legend drug except in the manner designated on the prescription or drug order or by the authorization of the practitioner.
As added by P.L.2-1993, SEC.25. Amended by P.L.270-2001, SEC.1; P.L.204-2005, SEC.7.

IC 16-42-19-13
Possession or use of legend drug or precursor
Sec. 13. A person may not possess or use a legend drug or a precursor unless the person obtains the drug: (1) on the prescription or drug order of a practitioner;
(2) in accordance with section 11(2) or 21 of this chapter; or
(3) in accordance with rules adopted by the board of pharmacy under IC 25-26-23.
As added by P.L.2-1993, SEC.25. Amended by P.L.119-2011, SEC.3.

IC 16-42-19-14
Records
Sec. 14. A person may not fail to keep records as required by section 22 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-15
Inspection of records
Sec. 15. A person may not refuse to make available and to accord full opportunity to check a record, as required by section 22 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-16
Unlawful acts
Sec. 16. A person may not do any of the following:
(1) Obtain or attempt to obtain a legend drug or procure or attempt to procure the administration of a legend drug by any of the following:
(A) Fraud, deceit, misrepresentation, or subterfuge.
(B) The forgery or alteration of a prescription, drug order, or written order.
(C) The concealment of a material fact.
(D) The use of a false name or the giving of a false address.
(2) Communicate information to a physician in an effort unlawfully to procure a legend drug or unlawfully to procure the administration of a legend drug. Such a communication is not considered a privileged communication.
(3) Intentionally make a false statement in a prescription, drug order, order, report, or record required by this chapter.
(4) For the purpose of obtaining a legend drug, falsely assume the title of or represent oneself to be a manufacturer, wholesaler, pharmacist, physician, dentist, veterinarian, or other person.
(5) Make or utter a false or forged prescription or false drug order or forged written order.
(6) Affix a false or forged label to a package or receptacle containing legend drugs. This subdivision does not apply to law enforcement agencies or their representatives while engaged in enforcing this chapter.
(7) Dispense a legend drug except as provided in this chapter.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.3.

IC 16-42-19-17 Legend drug smoking devices
Sec. 17. A person may not possess or have under the person's control with intent to violate this chapter an instrument or contrivance designed or generally used in smoking a legend drug.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-18
Legend drug injection devices
Sec. 18. A person may not possess or have under control with intent to violate this chapter a hypodermic syringe or needle or an instrument adapted for the use of a legend drug by injection in a human being.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-19
Anabolic steroids
Sec. 19. Except as provided in section 21 of this chapter, a person may not possess or use an anabolic steroid without a valid prescription or drug order issued by a practitioner acting in the usual course of the practitioner's professional practice.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-20
Validity of prescriptions or drug orders
Sec. 20. (a) A prescription or drug order for a legend drug is not valid unless the prescription or drug order is issued for a legitimate medical purpose by a practitioner acting in the usual course of the practitioner's business.
(b) A practitioner may not knowingly issue an invalid prescription or drug order for a legend drug.
(c) A pharmacist may not knowingly fill an invalid prescription or drug order for a legend drug.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-21
Authorized sale or possession
Sec. 21. Sections 11, 13, 19, and 25(b) of this chapter are not applicable to the following:
(1) The sale of legend drugs to persons included in any of the classes named in subdivision (2), or to the agents or employees of such persons for use in the usual course of their business or practice or in the performance of their official duties.
(2) Possession of legend drugs by the following persons or their agents or employees for such use:
(A) Pharmacists.
(B) Practitioners.
(C) Persons who procure legend drugs for handling by or under the supervision of pharmacists or practitioners employed by them or for the purpose of lawful research, teaching, or testing and not for resale. (D) Hospitals and other institutions that procure legend drugs for lawful administration by practitioners.
(E) Manufacturers and wholesalers.
(F) Carriers and warehousemen.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-22
Manufacturers and wholesalers; records
Sec. 22. (a) Manufacturers and wholesalers shall maintain records of the movement in commerce of legend drugs for two (2) years immediately following the date of the last entry on those records and shall make those records available, at reasonable times, to law enforcement agencies and their representatives in the enforcement of this chapter.
(b) Evidence obtained under this section may not be used in a criminal prosecution of the person from whom obtained.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-23
Mechanical device for storage or dispensing of drugs; restrictions; inspection of premises
Sec. 23. (a) As used in this section, "mechanical device" means a machine for storage and dispensing of drugs. The term does not include devices or instruments used by practitioners in the diagnosis, cure, mitigation, treatment, or prevention of disease in human beings or other animals.
(b) A person may not maintain, operate, or use any type of mechanical device in which any legend drug or narcotic drug is stored or held for the purpose of dispensing the drug from the mechanical device. However, the mechanical device may be used for the storage and dispensing of legend drugs if:
(1) the mechanical device is used in a:
(A) pharmacy that holds a permit issued by the Indiana board of pharmacy;
(B) remote location under the jurisdiction of the board of pharmacy; or
(C) health care facility that is licensed under IC 16-28 or IC 16-21-2; and
(2) the mechanical device is operated under the direct supervision and control of a:
(A) registered pharmacist; or
(B) practitioner;
who is directly responsible for dispensing the drug from the mechanical device.
(c) Inspectors of the Indiana board of pharmacy may inspect the premises of any person suspected of violating this section.
As added by P.L.2-1993, SEC.25. Amended by P.L.98-2006, SEC.1.

IC 16-42-19-24
Nuisance; place of illegal use or storage; prohibited acts Sec. 24. (a) A store, shop, warehouse, dwelling house, apartment, building, vehicle, boat, aircraft, or any other place that is used:
(1) by a person for the purpose of unlawfully using a legend drug; or
(2) for the unlawful keeping or selling of the legend drug;
is a common nuisance.
(b) A person may not:
(1) keep or maintain a common nuisance; or
(2) frequent or visit a place knowing the place to be used for a purpose;
as described in subsection (a).
As added by P.L.2-1993, SEC.25.

IC 16-42-19-25
Anabolic steroids; unlawful acts
Sec. 25. (a) A practitioner may not prescribe, order, distribute, supply, or sell an anabolic steroid for any of the following:
(1) Enhancing performance in an exercise, sport, or game.
(2) Hormonal manipulation intended to increase muscle mass, strength, or weight without a medical necessity.
(b) Except as provided in section 21 of this chapter, a person who is not a practitioner or lawful manufacturer of anabolic steroids may not do any of the following:
(1) Knowingly or intentionally manufacture or deliver an anabolic steroid, pure or adulterated.
(2) Possess, with intent to manufacture or deliver, an anabolic steroid.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-26
Pleading
Sec. 26. In:
(1) any complaint, information, affidavit, or indictment; and
(2) any action or proceeding brought for the enforcement of any provision of this chapter;
it is not necessary to negate an exception, excuse, proviso, or exemption contained in this chapter. The burden of proof of such an exception, excuse, proviso, or exemption is upon the defendant.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-27
Violations; prior offenders; anabolic steroids
Sec. 27. (a) A person who knowingly violates this chapter, except sections 24 and 25(b) of this chapter, commits a Class D felony. However, the offense is a Class C felony if the person has a prior conviction under this subsection or IC 16-6-8-10(a) before its repeal.
(b) A person who violates section 24 of this chapter commits a Class B misdemeanor.
(c) A person who violates section 25(b) of this chapter commits dealing in an anabolic steroid, a Class C felony. However, the

offense is a Class B felony if the person delivered the anabolic steroid to a person who is:
(1) less than eighteen (18) years of age; and
(2) at least three (3) years younger than the delivering person.
As added by P.L.2-1993, SEC.25. Amended by P.L.2-2005, SEC.58.

IC 16-42-19-28
Immunity of law enforcement officers from prosecution
Sec. 28. Law enforcement officers in the performance of their official duties are exempt from prosecution for and may not be convicted of violations of this chapter.
As added by P.L.2-1993, SEC.25.



CHAPTER 20. DRUGS: ENFORCEMENT OF PHARMACY LAWS AND RULES

IC 16-42-20-2
"Controlled premises" defined; administrative inspections and warrants
Sec. 2. (a) As used in this section, "controlled premises" means the following:
(1) Places where persons registered or exempted from registration requirements under IC 35-48-3 are required to keep records.
(2) Places, including factories, warehouses, establishments, and conveyances, in which persons registered or exempted from registration requirements under IC 35-48-3 are permitted to possess, manufacture, compound, process, sell, deliver, or otherwise dispose of a controlled substance.
(b) Issuance and execution of administrative inspection warrants must be as follows:
(1) A judge of a court of record within the judge's jurisdiction may, upon proper oath or affirmation showing probable cause, issue warrants for the purpose of conducting administrative inspections authorized by this chapter and seizures of property appropriate to the inspections. (2) For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this chapter sufficient to justify administrative inspection of the area, premises, building, or conveyance in the circumstances specified in the application for the warrant.
(3) A warrant shall be issued only upon an affidavit of a designated officer or employee having knowledge of the facts alleged, sworn to before the judge, and establishing the grounds for issuing the warrant. If the judge is satisfied that grounds for the application exist or that there is probable cause to believe the grounds exist, the judge shall issue a warrant identifying the area, premises, building, or conveyance to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected.
(4) The warrant must do the following:
(A) State the grounds for the warrant's issuance and the name of each person whose affidavit has been taken in support of the warrant.
(B) Be directed to a person authorized by section 1 of this chapter to execute the warrant.
(C) Command the person to whom the warrant is directed to inspect the area, premises, building, or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified.
(D) Identify the item or types of property to be seized, if any.
(E) Direct that the warrant may be served during normal business hours and designate the judge to whom the warrant shall be returned.
(5) A warrant issued under this section must be executed and returned within ten (10) days of the warrant's date unless, upon a showing of a need for additional time, the court orders otherwise.
(6) If property is seized under a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one (1) credible person other than the person executing the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant.
(7) The judge who issues a warrant shall attach to the warrant a copy of the return and all papers returnable in connection with the issuance of the warrant and file them with the clerk of the circuit or superior court for the judicial circuit in which the inspection was made. (c) The Indiana board of pharmacy may make administrative inspections of controlled premises in accordance with the following provisions:
(1) When authorized by an administrative inspection warrant issued under subsection (b), an officer or employee designated by the Indiana board of pharmacy, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection.
(2) When authorized by an administrative inspection warrant, an officer or employee designated by the Indiana board of pharmacy may do the following:
(A) Inspect and copy records required by IC 35-48-3 to be kept.
(B) Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers, and labeling found on the premises, and, except as provided in subdivision (4), all other things on the premises, including records, files, papers, processes, controls, and facilities bearing on violation of laws relating to controlled substances.
(C) Inventory any stock of any controlled substance on the premises and obtain samples of the controlled substance.
(3) This section does not prevent an inspection without a warrant of books and records under an administrative subpoena issued in accordance with IC 4-21.5-3 or prevent entries and administrative inspections, including seizures of property, without a warrant if any of the following conditions exist:
(A) The owner, operator, or agent in charge of the controlled premises consents.
(B) A situation presents imminent danger to health or safety.
(C) A situation involves the inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant.
(D) An exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking.
(E) A situation in which a warrant is not constitutionally required.
(4) An inspection authorized by this section may not extend to financial data, sales data (other than shipment data), or pricing data unless the owner, operator, or agent in charge of the controlled premises consents in writing.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-3
Injunctions
Sec. 3. Any court of record has jurisdiction to restrain or enjoin violations of laws relating to controlled substances.
As added by P.L.2-1993, SEC.25.
IC 16-42-20-4
Cooperative arrangements and confidentiality
Sec. 4. (a) The Indiana board of pharmacy shall cooperate with federal and other state agencies in discharging the board's responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, the board may do the following:
(1) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances.
(2) Coordinate and cooperate in training programs concerning controlled substance law enforcement at local, state, and federal levels.
(3) Cooperate with the Drug Enforcement Administration by establishing a centralized unit to accept, catalog, file, and collect statistics, including records of drug dependent persons and other controlled substance law offenders within Indiana, and make the information available for federal, state, and local law enforcement purposes. The board may not furnish the name or identity of a patient or research subject whose identity cannot be obtained under subsection (c).
(4) Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.
(b) Results, information, and evidence received from the Drug Enforcement Administration relating to the regulatory functions of this chapter, including the results of inspections conducted by the Drug Enforcement Administration, may be relied on and acted upon by the Indiana board of pharmacy in the exercise of the board's regulatory functions.
(c) A practitioner engaged in medical practice or research is not required or compelled to furnish the name or identity of a patient or research subject to the Indiana board of pharmacy. A practitioner may not be compelled in any state or local civil, criminal, administrative, legislative, or other proceedings to furnish the name or identity of an individual that the practitioner is obligated to keep confidential.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-5
Forfeitures
Sec. 5. (a) The following are subject to forfeiture:
(1) All controlled substances that are or have been unlawfully manufactured, distributed, dispensed, acquired, or possessed, or with respect to which there has been an act by a person in violation of laws relating to controlled substances.
(2) All raw materials, instruments, devices, and other objects that are used or intended for use by the person in possession of them in unlawfully planting, growing, manufacturing,

compounding, processing, delivering, importing, or exporting a controlled substance.
(3) All property that is used or intended for use by the person in possession of the property as a container for property described in subdivision (1) or (2).
(4) All books, records, and research products and materials, including formulas, microfilm, tapes, and data that are used or intended for use by the person in possession in violation of a law relating to controlled substances.
(b) Property subject to forfeiture under this chapter may be seized by an enforcement officer upon process issued by any state court of record having jurisdiction over the property. Seizure without process may be made if any of the following conditions exist:
(1) The seizure is incident to an arrest, a search under a search warrant, or an inspection under an administrative inspection warrant.
(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding.
(3) The Indiana board of pharmacy has probable cause to believe that the property is directly or indirectly dangerous to health or safety.
(4) The Indiana board of pharmacy has probable cause to believe that the property was used by the person in possession of the property or is intended to be used in violation of a law relating to controlled substances.
(c) In a seizure under subsection (b), proceedings under subsection (d) shall be instituted promptly.
(d) Property taken or detained under this section is not subject to replevin, but is considered to be in the custody of the Indiana board of pharmacy subject only to the orders and decrees of the court having jurisdiction over the forfeiture proceedings. When property is seized under this chapter, the Indiana board of pharmacy may do any of the following:
(1) Place the property under seal.
(2) Remove the property to a place designated by the board.
(3) Take custody of the property and remove the property to an appropriate location for disposition in accordance with law.
All property seized under this chapter shall be retained by the Indiana board of pharmacy until all proceedings in which the property may be involved have concluded.
(e) When property is forfeited under this chapter, the Indiana board of pharmacy shall do the following:
(1) Sell property that by law is not required to be transferred or destroyed, that has a monetary value, and that is not harmful to the public. The proceeds shall be used for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising, and court costs. All proceeds in excess of expenses shall be paid into the common school fund of the state. (2) Take custody of property that has no monetary value or cannot lawfully be sold and remove the property for disposition in accordance with administrative rule or forward the property to the Drug Enforcement Administration for disposition.
(f) Controlled substances listed in schedule I that are unlawfully possessed, transferred, sold, or offered for sale are contraband and shall be seized and summarily forfeited to the state. Controlled substances listed in schedule I that are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.
(g) Species of plants from which controlled substances in schedules I and II may be derived that:
(1) have been unlawfully planted or cultivated and the owners or cultivators are unknown; or
(2) are wild growths;
may be seized and summarily forfeited to the state.
(h) The failure, upon demand by the Indiana board of pharmacy or the board's authorized agent, of the person in occupancy or in control of land or premises upon which the species of plants are growing or being stored to produce an appropriate registration or proof that the person is the holder of the plants constitutes authority for the seizure and forfeiture of the plants.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-6
Burden of proof; liabilities
Sec. 6. (a) It is not necessary for the state to negate any exemption or exception in this chapter or in IC 35-48 in a complaint, an information, an indictment, or other pleading or in a trial, hearing, or other proceeding under this chapter or under IC 35-48. The burden of proof of an exemption or exception is on the person claiming the exemption or exception.
(b) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under IC 35-48-3, a person is presumed not to be the holder of the registration or form.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-7
Judicial review
Sec. 7. All final determinations, findings, and conclusions of the Indiana board of pharmacy under this chapter are conclusive decisions of the matters involved. A person aggrieved by the decision may obtain review of the decision in accordance with IC 4-21.5-5. Findings of fact by the Indiana board of pharmacy, if supported by substantial evidence, are conclusive.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-8
Education programs Sec. 8. The addiction services bureau of the division of mental health and addiction shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs, the bureau may do the following:
(1) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations.
(2) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances.
(3) Consult with interested groups and organizations to aid the groups and organizations in solving administrative and organizational problems.
(4) Evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances.
(5) Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat the problems.
(6) Assist in the education and training of state and local law enforcement officials in efforts to control misuse and abuse of controlled substances.
As added by P.L.2-1993, SEC.25. Amended by P.L.215-2001, SEC.86.

IC 16-42-20-9
Research
Sec. 9. The addiction services bureau of the division of mental health and addiction shall encourage research on misuse and abuse of controlled substances. In connection with the research and in furtherance of the enforcement of laws relating to controlled substances, the bureau may do the following:
(1) Establish methods to assess accurately the effects of controlled substances and identify and characterize those with potential for abuse.
(2) Make studies and undertake programs of research to do the following:
(A) Develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of laws relating to controlled substances.
(B) Determine patterns of misuse and abuse of controlled substances and the social effects of such behavior.
(C) Improve methods for preventing, predicting, understanding, and dealing with the misuse and abuse of controlled substances.
(3) Enter into contracts with public agencies, postsecondary educational institutions, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects that bear directly on misuse and abuse of

controlled substances.
As added by P.L.2-1993, SEC.25. Amended by P.L.215-2001, SEC.87; P.L.2-2007, SEC.195.

IC 16-42-20-10
Contracts for educational and research activities
Sec. 10. The addiction services bureau of the division of mental health and addiction may enter into contracts for educational and research activities without performance bonds.
As added by P.L.2-1993, SEC.25. Amended by P.L.215-2001, SEC.88.

IC 16-42-20-11
Anonymity of research subjects
Sec. 11. The Indiana board of pharmacy may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are the subjects of the research. Persons who obtain this authorization may not be compelled in any civil, criminal, administrative, legislative, or other proceeding to identify the individuals who are the subjects of research for which the authorization was obtained.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-12
Possession and distribution of controlled substances for research purposes
Sec. 12. The Indiana board of pharmacy may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization.
As added by P.L.2-1993, SEC.25.



CHAPTER 21. DRUGS: DRUG SAMPLES

IC 16-42-21-2
"Drug sample" defined
Sec. 2. As used in this chapter, "drug sample" means a legend drug or a controlled substance that is manufactured, packaged, labeled, or otherwise marketed to be distributed and dispensed without consideration.
As added by P.L.2-1993, SEC.25.

IC 16-42-21-3
"Practitioner" defined
Sec. 3. As used in this chapter, "practitioner" means any of the following:
(1) A licensed physician.
(2) A dentist licensed to practice dentistry in Indiana.
(3) A podiatrist licensed to practice podiatry in Indiana.
(4) A veterinarian licensed to practice veterinary medicine in Indiana.
(5) An optometrist who is:
(A) licensed to practice optometry in Indiana; and
(B) certified under IC 25-24-3.
(6) An advanced practice nurse licensed and granted the authority to prescribe legend drugs under IC 25-23.
As added by P.L.2-1993, SEC.25. Amended by P.L.157-2006, SEC.7; P.L.105-2008, SEC.1.

IC 16-42-21-4
Delivery of drug samples to ultimate user after removal from original packaging or after expiration date; offense
Sec. 4. A person who:
(1) is a manufacturer, wholesaler, practitioner, or pharmacist, or is an employee or agent of a manufacturer, wholesaler, practitioner, or pharmacist; and
(2) either:
(A) knowingly or intentionally removes a drug sample from its original packaging, repackages the drug sample, and delivers the drug sample to an ultimate user in exchange for money or other property; or
(B) knowingly or intentionally delivers a drug sample to an ultimate user when the expiration date listed by the manufacturer on the drug sample has passed;
commits a Class B misdemeanor. As added by P.L.2-1993, SEC.25.



CHAPTER 22. DRUGS: GENERIC DRUGS

IC 16-42-22-2
Repealed
(Repealed by P.L.239-1999, SEC.9.)

IC 16-42-22-3
"Customer" defined
Sec. 3. As used in this chapter, "customer" means the individual for whom a prescription is written or electronically transmitted or the individual's representative.
As added by P.L.2-1993, SEC.25. Amended by P.L.204-2005, SEC.8.

IC 16-42-22-4
"Generically equivalent drug product" defined
Sec. 4. (a) As used in this chapter, "generically equivalent drug product" means a multiple source drug product:
(1) that contains an identical quantity of identical active ingredients in the identical dosage forms (but not necessarily containing the same inactive ingredients) that meet the identical physical and chemical standards in The United States Pharmacopeia (USP) described in IC 16-42-19-2, or its supplements, as the prescribed brand name drug; and
(2) if applicable, for which the manufacturer or distributor holds either an approved new drug application or an approved abbreviated new drug application unless other approval by law or of the federal Food and Drug Administration is required.
(b) A drug does not constitute a generically equivalent drug product if it is listed by the federal Food and Drug Administration on or after July 1, 1987, as having actual or potential bioequivalence problems.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.4.

IC 16-42-22-4.5
"Practitioner" defined
Sec. 4.5. As used in this chapter, "practitioner" means any of the following:
(1) A licensed physician.
(2) A dentist licensed to practice dentistry in Indiana.
(3) A podiatrist licensed to practice podiatric medicine in Indiana. (4) An optometrist who is:
(A) licensed to practice optometry in Indiana; and
(B) certified under IC 25-24-3.
(5) An advanced practice nurse licensed and granted the authority to prescribe legend drugs under IC 25-23.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.5; P.L.157-2006, SEC.8.

IC 16-42-22-5
"Substitute" defined
Sec. 5. As used in this chapter, "substitute" means to dispense a generically equivalent drug product in place of the brand name drug product prescribed by the practitioner.
As added by P.L.2-1993, SEC.25.

IC 16-42-22-5.5
Limitation of effect of chapter
Sec. 5.5. Nothing in this chapter authorizes any substitution other than substitution of a generically equivalent drug product.
As added by P.L.239-1999, SEC.6.

IC 16-42-22-6
Prescription forms
Sec. 6. (a) Each written prescription issued by a practitioner must have two (2) signature lines printed at the bottom of the prescription form, one (1) of which must be signed by the practitioner for the prescription to be valid. Under the blank line on the left side of the form must be printed the words "Dispense as written.". Under the blank line on the right side of the form must be printed the words "May substitute.".
(b) Each electronically transmitted prescription issued by a practitioner must:
(1) have an electronic signature; and
(2) include the electronically transmitted instructions "Dispense as written." or "May substitute.".
As added by P.L.2-1993, SEC.25. Amended by P.L.204-2005, SEC.9.

IC 16-42-22-7
Repealed
(Repealed by P.L.239-1999, SEC.9.)

IC 16-42-22-8
Requirements for substitution
Sec. 8. (a) For substitution to occur for a prescription other than a prescription filled under the Medicaid program (42 U.S.C. 1396 et seq.), the children's health insurance program established under IC 12-17.6-2, or the Medicare program (42 U.S.C. 1395 et seq.):
(1) the practitioner must:
(A) sign on the line under which the words "May substitute" appear; or (B) for an electronically transmitted prescription, electronically transmit the instruction "May substitute."; and
(2) the pharmacist must inform the customer of the substitution.
(b) This section does not authorize any substitution other than substitution of a generically equivalent drug product.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.7; P.L.291-2001, SEC.233; P.L.204-2005, SEC.10.

IC 16-42-22-9
Transmission of practitioner's instructions to pharmacist
Sec. 9. If the practitioner communicates instructions to the pharmacist orally or electronically, the pharmacist shall:
(1) indicate the instructions in the pharmacist's own handwriting on the written copy of the prescription order; or
(2) record the electronically transmitted instructions in an electronic format.
As added by P.L.2-1993, SEC.25. Amended by P.L.204-2005, SEC.11.

IC 16-42-22-10
Substitution prohibited
Sec. 10. (a) If a prescription is filled under the Medicaid program (42 U.S.C. 1396 et seq.), the children's health insurance program established under IC 12-17.6-2, or the Medicare program (42 U.S.C. 1395 et seq.), the pharmacist shall substitute a generically equivalent drug product and inform the customer of the substitution if the substitution would result in a lower price unless:
(1) the words "Brand Medically Necessary" are:
(A) written in the practitioner's own writing on the form; or
(B) electronically transmitted with an electronically transmitted prescription; or
(2) the practitioner has indicated that the pharmacist may not substitute a generically equivalent drug product by:
(A) orally stating that a substitution is not permitted; or
(B) for an electronically transmitted prescription, indicating with the electronic prescription that a substitution is not permitted.
(b) If a practitioner orally states that a generically equivalent drug product may not be substituted, the practitioner must subsequently forward to the pharmacist a written or electronically transmitted prescription with the "Brand Medically Necessary" instruction appropriately indicated in the physician's own handwriting.
(c) This section does not authorize any substitution other than substitution of a generically equivalent drug product.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.8; P.L.291-2001, SEC.234; P.L.204-2005, SEC.12.

IC 16-42-22-11
Substitution of generic drugs; identification of brand name drug
Sec. 11. If under this section a pharmacist substitutes a generically

equivalent drug product for a brand name drug product prescribed by a practitioner, the prescription container label must identify the brand name drug for which the substitution is made and the generic drug. The identification required under this subsection must take the form of the following statement on the drug container label, with the generic name and the brand name inserted on the blank lines:
"_____________ Generic for _____________".
As added by P.L.2-1993, SEC.25. Amended by P.L.186-1993, SEC.1.

IC 16-42-22-12
Identification of manufacturer or distributor of dispensed drug product on prescription
Sec. 12. The pharmacist shall record on the prescription in writing or in an electronic format for an electronically transmitted prescription the name of the manufacturer or distributor, or both, of the actual drug product dispensed under this chapter.
As added by P.L.2-1993, SEC.25. Amended by P.L.204-2005, SEC.13.



CHAPTER 23. DRUGS: USE OF AMYGDALIN (LAETRILE)

IC 16-42-23-2
Disciplinary action against attending physician
Sec. 2. A physician may not be subjected to disciplinary action by the medical licensing board of Indiana for prescribing or administering amygdalin (laetrile) to a patient under the physician's care as an adjunct to recognized, customary, or accepted modes of therapy in the treatment of a malignancy, a disease, an illness, or a physical condition if the patient has signed the written informed request as set forth in section 5 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-23-3
Prescription or administration permitted with written informed request
Sec. 3. A physician may prescribe or administer amygdalin (laetrile) instead of or in addition to customary or accepted modes of therapy in the treatment of a malignancy, a disease, an illness, or a physical condition of a patient who has signed the written informed request as set forth in section 5 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-23-4
Construction of chapter
Sec. 4. (a) This chapter does not constitute an endorsement of amygdalin (laetrile) for the treatment of a malignancy, a disease, an illness, or a physical condition.
(b) This chapter does not prevent a physician from prescribing amygdalin (laetrile) as a dietary supplement to a patient not suffering from a known malignancy, disease, illness, or physical condition upon execution of the written informed request.
As added by P.L.2-1993, SEC.25.
IC 16-42-23-5
Written informed request form
Sec. 5. (a) The written informed request must be on a form prepared by and obtained from the medical licensing board of Indiana and must be in substance as follows:

WRITTEN INFORMED REQUEST

FOR PRESCRIPTION OF AMYGDALIN

(LAETRILE) FOR MEDICAL

TREATMENT

________________________________________

Patient or person signing for patient

IC 16-42-23-7
Required manufacture, sale, distribution, or prescription
Sec. 7. (a) This chapter does not require a:
(1) physician;
(2) pharmacist;
(3) pharmacy;
(4) manufacturer; or
(5) distributor;
to manufacture, sell, or distribute amygdalin (laetrile).
(b) This chapter does not require a physician to prescribe amygdalin (laetrile) for a patient.
As added by P.L.2-1993, SEC.25.

IC 16-42-23-8
Federal funding of health care facilities
Sec. 8. If:
(1) the federal government indicates that the federal government will withdraw all federal funds from a health care facility for allowing amygdalin (laetrile) to be used within the facility; and
(2) providing or allowing use of amygdalin (laetrile) within the facility would jeopardize the receipt of:
(A) federal funds for reimbursement for Medicare or Medicaid for all persons within the facility; or
(B) construction funds provided by the federal government under the Hill-Burton Hospital Construction Program (42 U.S.C. 291 et seq.) or under Title XVI of the Public Health Services Act (42 U.S.C. 300q-300t); the hospital or other health care facility may prohibit the use of amygdalin (laetrile) within the hospital or facility.
As added by P.L.2-1993, SEC.25.



CHAPTER 24. DRUGS: USE OF CHYMOPAPAIN

IC 16-42-24-2
Administration restricted
Sec. 2. Only a neurosurgeon or an orthopedic surgeon may administer chymopapain. Chymopapain may only be administered in a hospital licensed under IC 16-21-2.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-3
Hospital's restricting or forbidding use prohibited; conditions
Sec. 3. Except as provided in section 10 of this chapter, a hospital may not interfere with the physician-patient relationship by restricting or forbidding the use of chymopapain for treatment of certain back ailments if the following conditions are met:
(1) Chymopapain is administered by a neurosurgeon or an orthopedic surgeon holding an unlimited license to practice medicine in Indiana.
(2) The patient has signed the request form described in section 7 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-4
Disciplinary action against attending physician prohibited if use requested by patient
Revisor's Note: The version of IC 16-42-24-4 appearing in the 1993 Edition of the Indiana Code was printed incorrectly. Use the following version of IC 16-42-24-4.
Sec. 4. A neurosurgeon or an orthopedic surgeon may not be subjected to disciplinary action by the medical licensing board of Indiana for administering chymopapain to a patient under the neurosurgeons's or orthopedic surgeon's care to treat certain back ailments if the patient has signed the request form described in section 7 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-5
Use permitted in place of other therapies if requested by patient
Sec. 5. A neurosurgeon or an orthopedic surgeon may administer chymopapain instead of other modes of therapy for treatment of certain back ailments of a patient who has signed the request form

described in section 7 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-6
Construction of chapter
Sec. 6. This chapter is not an endorsement of chymopapain for the treatment of back ailments.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-7
Use request form
Sec. 7. (a) The state department shall prepare a form for a patient to use to request administration of chymopapain. The form must be substantially in the following form:

REQUEST FOR ADMINISTRATION OF

CHYMOPAPAIN FOR MEDICAL

TREATMENT

_______________________________________

Patient or person signing for patient

IC 16-42-24-8
Regulation of manufacture, distribution, sale, or use
Sec. 8. (a) Chymopapain is not a drug or a controlled substance under Indiana statutes governing the use, manufacture, or distribution

of drugs and controlled substances within Indiana.
(b) The state department and the Indiana board of pharmacy may regulate the manufacture, distribution, and sale of chymopapain for use within Indiana only to ensure that the substance is not adulterated or misbranded within the meaning of IC 16-42-3.
(c) The state department may not adopt a rule that prohibits the use of chymopapain in a hospital or health care facility licensed by the state department.
(d) The Indiana board of pharmacy may not adopt a rule that prohibits the manufacture, distribution, or sale of chymopapain by a person or in a place licensed by the Indiana board of pharmacy.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-9
Manufacture, sale, distribution, or prescription not required
Sec. 9. (a) This chapter does not require a:
(1) physician;
(2) pharmacist;
(3) pharmacy;
(4) manufacturer; or
(5) distributor;
to manufacture, sell, or distribute chymopapain.
(b) This chapter does not require a physician to prescribe chymopapain for a patient.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-10
Use prohibition by health care facility facing loss of federal funding
Sec. 10. If:
(1) the federal government indicates that the federal government will withdraw all federal funds from a health care facility for allowing chymopapain to be used within the facility; and
(2) providing or allowing use of chymopapain within the facility would jeopardize the receipt of:
(A) federal funds for reimbursement for Medicare or Medicaid for all persons within the facility; or
(B) construction funds provided by the federal government under the Hill-Burton Hospital Construction Program (42 U.S.C. 291 et seq.) or under Title XVI of the Public Health Services Act (42 U.S.C. 300q-300t);
the hospital or other health care facility may prohibit the use of chymopapain within the hospital or facility.
As added by P.L.2-1993, SEC.25.






ARTICLE 43. HAZARDOUS PRODUCTS

CHAPTER 1. REPEALED






ARTICLE 44. PRODUCT LABELING AND INSPECTION

CHAPTER 1. LABELING OF USED OR RECLAIMED LUBRICATING OIL

IC 16-44-1-2
Injunction
Sec. 2. (a) A person who deals at retail:
(1) in:
(A) previously used or previously used and reclaimed;
(B) refined;
(C) recleaned; or
(D) reconditioned;
lubricating oils, lubricants, or mixtures of lubricants; and
(2) without:
(A) plainly labeling, as required by this chapter, each container or item of equipment in or through which any of

the products described in subdivision (1) are sold, kept for sale, displayed, or dispensed; or
(B) inserting in any advertisement of those products a statement required by this chapter that the products have been previously used, reclaimed, rerefined, recleaned, or reconditioned;
may be enjoined from selling or offering, displaying, or advertising for sale any of the products described in subdivision (1).
(b) An action for an injunction under this section may be brought in any court having jurisdiction to hear and decide cases in the county in which the defendant resides. The action for an injunction may be brought by the following:
(1) The attorney general.
(2) The prosecuting attorney for the county.
(c) The authority granted by this section is in addition to the authority to criminally prosecute a person for a violation of this chapter.
As added by P.L.2-1993, SEC.27.

IC 16-44-1-3
Temporary injunction; prohibition; right to hearing
Sec. 3. This chapter does not confer upon any court the right to grant temporary restraining orders or temporary injunctions under this chapter, and an injunction may not be issued until the defendant has had a day in court.
As added by P.L.2-1993, SEC.27.

IC 16-44-1-4
Injunction; purpose
Sec. 4. (a) The granting or enforcing of an injunction under this chapter is a preventive measure for the protection of the people of this state, not a punitive measure.
(b) The fact that a person has been charged or convicted of a violation of this chapter does not prevent the issuance of an injunction to prevent further unlawful dealing in previously used, reclaimed, rerefined, recleaned, or reconditioned lubricating oils, lubricants, or mixtures of lubricants.
(c) The fact that an injunction has been granted under this chapter does not preclude criminal prosecution.
As added by P.L.2-1993, SEC.27.



CHAPTER 2. INSPECTION, SALE, AND DELIVERY OF PETROLEUM PRODUCTS

IC 16-44-2-2
"Kerosene" defined
Sec. 2. As used in this chapter, "kerosene" means any light fuel oil:
(1) with an A.P.I. gravity of at least thirty-nine (39) degrees Fahrenheit as determined by the ASTM D-287-55 method; and
(2) having an end point of not greater than five hundred ninety (590) degrees Fahrenheit as determined by the ASTM D-86-56 distillation method.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.3.

IC 16-44-2-2.4
"MTBE" defined
Sec. 2.4. As used in this chapter, "MTBE" refers to the gasoline additive methyl tertiary butyl ether.
As added by P.L.26-2002, SEC.2.

IC 16-44-2-3
"Petroleum products" defined
Sec. 3. (a) As used in this chapter, "petroleum products" includes the following:
(1) Gasoline.
(2) Naphtha.
(3) Kerosene.
(4) Distillate.
(5) Fuel oil.
(6) Similar petroleum products, regardless of name, including benzol and other similar products that are or may be used in the blending of motor fuel.
(b) The term does not include the following:
(1) Lubricating oils.
(2) Any product having:
(A) a Saybolt universal viscosity at one hundred (100) degrees Fahrenheit of at least seventy (70) seconds; and
(B) a flash point of at least one hundred fifty (150) degrees Fahrenheit by the ASTM method.
As added by P.L.2-1993, SEC.27.

IC 16-44-2-4
Gasoline and kerosene for sale or use in Indiana; inspection of

samples; fee
Sec. 4. (a) The state department or any authorized agent of the state department may inspect samples of gasoline or kerosene stored in any tank:
(1) that is adjacent to a refinery or marine or pipeline terminal in Indiana; and
(2) from which withdrawals are made for sale or use in Indiana or for transportation to destinations in Indiana other than transportation to other refineries or terminals in Indiana.
(b) Gasoline or kerosene inspected under subsection (a) is subject to the inspection fee specified in section 18 of this chapter whenever the stock in the tank is replenished.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.4.

IC 16-44-2-5
Imported gasoline and kerosene; inspection of samples; fee
Sec. 5. (a) The state department or any authorized agent of the state department may inspect samples of gasoline or kerosene imported into Indiana other than that placed in storage at refineries or marine or pipeline terminals in Indiana.
(b) Gasoline or kerosene inspected under subsection (a) is subject to the inspection fee specified in section 18 of this chapter.
(c) A person who receives gasoline or kerosene:
(1) that is imported into Indiana (other than that placed in storage at refineries or marine or pipeline terminals in Indiana); and
(2) on which the inspection fee has not been paid;
shall notify the state department of the receipt of the gasoline or kerosene.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.5.

IC 16-44-2-6
Place of inspections
Sec. 6. The state department may conduct inspections and tests on gasoline or kerosene at any place the gasoline or kerosene is offered for sale in Indiana.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.6.

IC 16-44-2-7
Prohibition on sale of defective products
Sec. 7. (a) If the state department's inspection of gasoline or kerosene under this chapter reveals that the gasoline or kerosene fails to meet the specifications prescribed by law for those products, the state department may prohibit the sale of those products.
(b) A person may not offer for sale any gasoline or kerosene that the state department has prohibited from sale.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.7.

IC 16-44-2-8
Conduct of inspections; minimum specifications Sec. 8. (a) The inspections and tests made by the state department under this chapter shall be conducted in accordance with the methods outlined by the American Society for Testing and Materials.
(b) The inspections and tests as to gasoline, gasohol, and kerosene must reflect the following minimum specifications necessary for the approval of the product:
(1) Gasoline or gasohol:
(A) Corrosion Test . Method ASTM D-130. A clean copper strip may not show more than extremely slight discoloration when submerged in the gasoline for three (3) hours at one hundred twenty-two (122) degrees Fahrenheit.
(B) Distillation Range . Method ASTM D-86. When the thermometer reads one hundred sixty-seven (167) degrees Fahrenheit, not less than ten percent (10%) may be evaporated. When the thermometer reads two hundred eighty-four (284) degrees Fahrenheit, not less than fifty percent (50%) may be evaporated. When the thermometer reads three hundred ninety-two (392) degrees Fahrenheit, not less than ninety percent (90%) may be evaporated. The residue may not exceed two percent (2%). Percent evaporated is found by adding the distillation loss to the amount collected in the receiver at each specification temperature.
(C) Sulphur . Method ASTM D-1266 or D-2622. Sulphur may not exceed twenty-five hundredths of one percent (0.25%).
(D) Vapor Pressure . Method ASTM D-4953, ASTM D-5191, or any other ASTM method to determine vapor pressure approved by the United States Environmental Protection Agency. For gasoline, the Reid vapor pressure at one hundred (100) degrees Fahrenheit may not exceed the following:
(i) Fifteen (15) pounds per square inch at the normal barometric pressure at the point of delivery during November, December, January, February, and March.
(ii) Fourteen (14) pounds per square inch during April and October.
(iii) Twelve (12) pounds per square inch during May, June, July, August, and September.
(E) For gasohol (a blend of gasoline and alcohol permitted under federal tax requirements), the vapor pressure may not exceed the following:
(i) Sixteen (16) pounds per square inch during November, December, January, February, and March.
(ii) Fifteen (15) pounds per square inch during April and October.
(iii) Thirteen (13) pounds per square inch during May, June, July, August, and September.
(F) After July 23, 2004, gasoline may not contain more than one-half percent (0.5%) of MTBE by volume. (2) Kerosene:
(A) Flash Test . Method ASTM D-56. Flash point may not be lower than one hundred (100) degrees Fahrenheit.
(B) For the purpose of this chapter, any petroleum product designated by name or reference as "kerosene" must meet the federal specifications for kerosene VV-K-211d in effect on March 1, 1977.
(c) Gasoline, gasohol, and kerosene products that do not comply with the minimum specifications described in subsection (b) may not be sold, offered for sale, or used in Indiana.
(d) Petroleum products other than gasoline, gasohol, or kerosene shall be inspected and tested by the methods as are necessary to determine the contents and characteristics of the product.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.8; P.L.151-1997, SEC.1; P.L.26-2002, SEC.3.

IC 16-44-2-9
Petroleum products containing ethanol or methanol; sale or delivery other than retail; instrument requirements
Sec. 9. (a) A person who sells or delivers a petroleum product containing ethanol (ethyl alcohol) or methanol (methyl alcohol), or both, to a person other than a retail consumer must place on the instrument evidencing the sale or delivery of the petroleum product:
(1) the name of each alcohol; and
(2) the percentage (to the nearest whole percent), by volume, of each alcohol;
that is contained in the petroleum product sold or delivered by the person.
(b) A person who fails to comply with this section commits a Class A infraction.
As added by P.L.2-1993, SEC.27.

IC 16-44-2-10
Repealed
(Repealed by P.L.123-1994, SEC.3.)

IC 16-44-2-11
Samples; inspections and tests
Sec. 11. (a) The state department or any authorized agent of the state department may take samples of petroleum products for tests, make inspections at any points inside or outside Indiana, open any original container containing petroleum products, and take a true sample of not less than sixteen (16) ounces of the contents, even though the original container may still be in the possession of a common or contract carrier if opening and sampling does not unduly inconvenience or hamper the transportation of the products. The state department or any authorized agent of the state department may not take a sample that exceeds sixty-four (64) fluid ounces.
(b) If an original container is opened and sampled under subsection (a), the container shall be resealed with seals furnished by

the state department or any authorized agent of the state department.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.10.

IC 16-44-2-12
Powers of law enforcement officers
Sec. 12. The authorized agents or employees of the state department have the authority of law enforcement officers in the enforcement of this chapter, including the authority to arrest, with or without warrants, and to take offenders to courts for prosecution.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.11.

IC 16-44-2-13
Rules and regulations governing inspections, forms, and enforcement
Sec. 13. The state department may adopt rules under IC 4-22-2 concerning the following:
(1) Methods of inspections.
(2) The providing of forms required.
(3) Other matters necessary for the enforcement of this chapter.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.12.

IC 16-44-2-14
Railroad and transportation companies; records; inspections
Sec. 14. (a) Every agent and employee of any railroad company or other transportation company that has the custody of books or records showing the shipment or receipt of petroleum products shall give and permit the state department or the state department's agents and employees free access to those books and records for the purpose of determining the amount of those products shipped and received.
(b) All clerks, bookkeepers, express agents, railroad agents or officials, employees of common carriers or contract carriers, or other persons shall assist the state department or the state department's employees or authorized agents, when so requested, in tracing, finding, and inspecting shipments.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.13.

IC 16-44-2-15
Receipt of kerosene or gasoline; definition
Sec. 15. For the purposes of this chapter, gasoline or kerosene is considered to be received in Indiana as follows:
(1) If stored in tanks adjacent to a refinery or a marine or pipeline terminal in Indiana, the gasoline or kerosene is considered to be received when withdrawn from storage for sale or use in Indiana or for transportation to destinations in Indiana other than for transfer to other refineries or marine or pipeline terminals in Indiana and not before. When so withdrawn, the

gasoline or kerosene is considered to be received by the person who is the owner of the gasoline or kerosene at the time of withdrawal unless the gasoline or kerosene is withdrawn for transportation or delivery to or for the account of a person who is bonded under the gasoline tax law (IC 6-6-1.1), in which case the gasoline or kerosene is considered to be received by the person to or for whose account the gasoline or kerosene is transported or delivered.
(2) If imported into Indiana (other than to a refinery or marine or pipeline terminal in Indiana), the gasoline or kerosene is considered to be received at the time and by the person who is the owner of the gasoline or kerosene when the gasoline or kerosene is spotted or placed for unloading in Indiana.
(3) If produced, blended, or compounded in Indiana other than at a refinery or a marine or pipeline terminal, the gasoline or kerosene is considered to be received when produced, blended, or compounded.
As added by P.L.2-1993, SEC.27.

IC 16-44-2-16
Records of tests and inspections
Sec. 16. The state department shall keep the records necessary for the purposes of this chapter of all tests and inspections under this chapter.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.14.

IC 16-44-2-17
Certificate of inspection
Sec. 17. (a) The state department shall furnish to the person for whom inspections are made under this chapter a certificate of inspection covering each receipt by that person of gasoline or kerosene with respect to which an inspection is made. The certificate must indicate the following:
(1) The date of the inspection.
(2) The identity of the container from which the sample was taken.
(3) The kind and quantity of the product received.
(4) The identity of the conveyance by which the product was received.
(5) The result of the test and inspection.
(b) To enable the state department to make certificates covering withdrawals from storage at a refinery or marine or pipeline terminal and the receipt of gasoline or kerosene at other points in Indiana, the records of withdrawals and receipts shall be available to the state department during all reasonable business hours.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.15.

IC 16-44-2-18 Inspection fees; surety bonds; failure to pay tax; penalty and interest
Sec. 18. (a) Except as provided in subsection (b), fees for the inspection of gasoline or kerosene shall be at the rate of fifty cents ($0.50) per barrel (fifty (50) gallons) on all gasoline or kerosene received in Indiana less deductions provided in this section.
(b) A fee for inspection of gasoline or kerosene may not be charged for the following:
(1) On transport or tank car shipments direct to the federal government.
(2) On gasoline or kerosene received and subsequently exported from Indiana or returned to refineries or marine or pipeline terminals in Indiana.
(c) Fees shall be paid to the state department by the person receiving gasoline or kerosene in Indiana at the time gasoline or kerosene products are received, unless the person receiving the gasoline or kerosene is licensed as a distributor under the gasoline tax law (IC 6-6-1.1). In that case, the person in receipt of the gasoline or kerosene shall do the following:
(1) Include in the person's monthly gasoline tax report a statement of all gasoline and kerosene received during the preceding calendar month on which inspection fees are due.
(2) Remit the amount of the inspection fees at the same time the monthly motor fuel tax report is due.
(d) A refiner or other person supplying gasoline or kerosene to the first receiver in Indiana may elect to pay the fees monthly on all gasoline or kerosene supplied to persons in Indiana not licensed as distributors under the gasoline tax law (IC 6-6-1.1). If the supplier is not licensed as a distributor under the gasoline tax law of Indiana (IC 6-6-1.1), the supplier shall, as a condition precedent to such election, file with the state department a corporate surety bond that meets the following conditions:
(1) Is in the form and amount that the state department determines, not to exceed two thousand dollars ($2,000).
(2) Is conditioned that the supplier does the following:
(A) Reports all gasoline and kerosene supplied by the supplier to persons in Indiana not licensed as distributors under the gasoline tax law (IC 6-6-1.1).
(B) Pays inspection fees monthly on or before the twenty-fifth day of each calendar month for the preceding calendar month.
(e) A person taking credit for gasoline or kerosene exported or returned to a refinery or terminal shall substantiate that credit in the manner that the state department reasonably requires by rule.
(f) A distributor who fails to file a monthly report and pay the tax due as required by this chapter is subject to a penalty of five percent (5%) of the amount of unpaid tax due and interest on the unpaid tax and penalty at the rate of eight percent (8%) annually. However, if a delay not exceeding ten (10) days is due to a mistake, an accident, or an oversight without intent to avoid payment, the administrator

may waive the penalty and interest.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.16; P.L.28-1997, SEC.29; P.L.214-2005, SEC.60.

IC 16-44-2-18.5
Special fuel inspection fee; collection; refunds
Sec. 18.5. (a) As used in this section, "special fuel" has the meaning set forth in IC 6-6-2.5-22, except that the term does not include kerosene.
(b) Except as provided in subsection (c), fees for the inspection of special fuel shall be at the rate of fifty cents ($0.50) per barrel (fifty (50) gallons) on all special fuel sold or used in producing or generating power for propelling motor vehicles in Indiana less deductions provided in this section.
(c) A fee for the inspection of special fuel may not be charged with respect to special fuel that is exempt from the special fuel tax under IC 6-6-2.5-30.
(d) The fee imposed by this chapter on special fuel sold or used in producing or generating power for propelling motor vehicles in Indiana shall be collected and remitted to the state at the same time, by the same person, and in accordance with the same requirements for collection and remittance of the special fuels tax under IC 6-6-2.5-35.
(e) Fees collected under this section shall be deposited by the department in the underground petroleum storage tank excess liability trust fund established by IC 13-23-7-1.
(f) A person who receives a refund of special fuel tax under IC 6-6-2.5 is also entitled to a refund of fees paid under this section if:
(1) the fees were paid with respect to special fuel that was used for an exempt purpose described in IC 6-6-2.5-30; and
(2) the person submits to the department of state revenue a claim for a refund, in the form prescribed by the department of state revenue, that includes the following information:
(A) Any evidence requested by the department of state revenue concerning the person's:
(i) payment of the fee imposed by this section; and
(ii) receipt of a refund of special fuel taxes from the department of state revenue under IC 6-6-2.5.
(B) Any other information reasonably requested by the department of state revenue.
The department of state revenue may make any investigation it considers necessary before refunding fees to a person.
As added by P.L.214-2005, SEC.61. Amended by P.L.1-2006, SEC.307.

IC 16-44-2-19
Disposition of funds collected
Sec. 19. All money collected for inspections under this chapter shall be deposited in the underground petroleum storage tank excess

liability trust fund established by IC 13-23-7-1.
As added by P.L.2-1993, SEC.27. Amended by P.L.1-1996, SEC.78; P.L.2-1998, SEC.61.

IC 16-44-2-20
Inspectors; conflict of interest
Sec. 20. A person employed by the state department to make inspections under this chapter may not do any of the following:
(1) Directly or indirectly engage in the business of dealing in petroleum products.
(2) Engage in any other business of a nature that prevents proper attention to the details and duties of the necessary inspections as prescribed by this chapter.
As added by P.L.2-1993, SEC.27. Amended by P.L.177-1993, SEC.17.

IC 16-44-2-21
False or altered mark or brand
Sec. 21. A person may not knowingly mark or brand falsely a container of petroleum products or change, alter, or deface the mark or brand of such a container.
As added by P.L.2-1993, SEC.27.

IC 16-44-2-22
Violations
Sec. 22. Except as provided in sections 9 and 10 of this chapter, a person who recklessly violates this chapter commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.27.



CHAPTER 3. INSPECTION, LABELING, AND REGISTRATION OF MOTOR FUEL AND MOTOR FUEL OUTLETS

IC 16-44-3-1.5
Outlets selling aviation fuels only; applicability of chapter
Sec. 1.5. This chapter does not apply to motor fuel outlets where only aviation fuels are distributed or sold.
As added by P.L.177-1993, SEC.18.

IC 16-44-3-2
"Motor fuel" defined
Sec. 2. As used in this chapter, "motor fuel" means gasoline or gasoline-oxygenate blends suitable for use as a fuel in a motor vehicle.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-3
"Motor fuel outlet" defined
Sec. 3. As used in this chapter, "motor fuel outlet" means a location where motor fuel is sold at retail to the public.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-4
Enforcement and administration of chapter
Sec. 4. The state department shall enforce and administer this chapter.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-5
Inspections; rules and regulations
Sec. 5. (a) The state department shall establish a motor fuel inspection program that provides for the:
(1) inspection; and
(2) analysis;
of octane levels of motor fuels sold at motor fuel outlets.
(b) The state department shall adopt rules under IC 4-22-2 to use the test standards and tolerances set forth in the Annual Book of ASTM Standards and Supplements, except as amended or modified by the state department.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-6 Adoption of rules
Sec. 6. The state department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-7
Inspection program; powers of department
Sec. 7. In establishing the inspection program, the state department shall collect samples of motor fuel on a random basis for testing and analysis. The state department may do the following:
(1) Obtain access to motor fuel outlets during normal business hours for the following purposes:
(A) Examination.
(B) Inspection.
(C) Investigation.
(2) Issue a stop sale order for violation of this chapter or for a motor fuel found not to be in compliance with the standards set forth in this chapter.
(3) Rescind a stop sale order under subdivision (2) if the motor fuel is brought into full compliance with this chapter.
(4) Refuse to issue, revoke, or suspend the registration of a motor fuel that is not in full compliance with this chapter.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-8
Motor fuel sellers; registration
Sec. 8. (a) A person who sells a motor fuel at a motor fuel outlet shall do the following:
(1) Separately register each motor fuel outlet with the state department.
(2) Pay the registration fee set under section 9 of this chapter.
(b) The registration required under subsection (a) must include the following:
(1) The name and address of the principal business address of the person registering the motor fuel.
(2) The name and address of the motor fuel outlet where the motor fuel is sold.
(3) The name, brand, or trademark and the antiknock motor fuel to be marketed at the motor fuel outlet.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-9
Motor fuel outlets; registration and penalty fees
Sec. 9. (a) The state department shall collect an annual registration fee of fifty dollars ($50) for each motor fuel outlet registered under this chapter.
(b) In addition to the fee in subsection (a), a penalty fee of fifty dollars ($50) may be imposed by the state department for an application for registration renewal filed after the previous registration has expired. The state department may waive the penalty

fee for a showing of good cause.
As added by P.L.2-1993, SEC.27. Amended by P.L.168-2003, SEC.4.

IC 16-44-3-10
Motor fuel inspection fund
Sec. 10. (a) The motor fuel inspection fund is established for the purpose of facilitating compliance with and enforcement of this chapter. The state department shall administer the fund.
(b) The fund consists of the fees collected under section 9 of this chapter.
(c) The expenses of administering the fund shall be paid from the money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-11
Violation of chapter
Sec. 11. A person violates this chapter if the person does any of the following:
(1) Markets a motor fuel without properly labeling the octane number (antiknock index) of the motor fuel in conformance with the octane posting requirements contained in 16 CFR Part 306 and issued under the Petroleum Marketing Practices Act of 1978 (15 U.S.C. 2801).
(2) Submits:
(A) incorrect;
(B) misleading; or
(C) false information;
regarding the registration of a motor fuel or a motor fuel outlet.
(3) Hinders or obstructs the state department in the enforcement of this chapter.
(4) Markets a motor fuel that is not in compliance with this chapter.
(5) Markets a motor fuel at an outlet that is not registered by the person under this chapter.
As added by P.L.2-1993, SEC.27.






ARTICLE 45. FEDERAL AID FOR HEALTH PROGRAMS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. STATE ACCEPTANCE OF FEDERAL AID FOR MATERNITY AND INFANT WELFARE

IC 16-45-3-2
Custody of funds
Sec. 2. (a) The treasurer of state is designated as the custodian of all money received by the state from any appropriations made by the United States Congress for the purpose of cooperating with the several states in promoting the welfare and hygiene of maternity and infancy.
(b) The treasurer of state may receive and provide for the proper custody of money received from the federal government under this chapter. The treasurer of state may make disbursements from that money upon the order of the state department and upon a warrant of the auditor of state.
As added by P.L.2-1993, SEC.28.

IC 16-45-3-3
Administration of chapter
Sec. 3. The state department is designated as the state agency to carry out this chapter. The state department may, through the division of maternal and child health, cooperate with the United States Department of Labor in the administration of 42 U.S.C. 701 et seq. and may formulate plans for the effective administration of 42 U.S.C. 701 et seq.
As added by P.L.2-1993, SEC.28.



CHAPTER 4. RURAL HEALTH CARE PILOT PROGRAM SUPPORT FUND

IC 16-45-4-2
"Pilot program"
Sec. 2. As used in this chapter, "pilot program" refers to the rural health care pilot program established by the Federal Communications Commission under 47 U.S.C. 254(h)(A)(2) to provide federal funding to support the construction of state or regional broadband networks and the services provided over those networks.
As added by P.L.108-2007, SEC.1.

IC 16-45-4-3
Rural health care pilot program support fund
Sec. 3. (a) The rural health care pilot program support fund is established for the purpose of making grants to Indiana health care providers who participate in the pilot program. The fund shall be administered by the office.
(b) The expenses of administering the fund shall be paid from the money in the fund.
(c) The fund consists of:
(1) money appropriated or otherwise designated or dedicated by the general assembly; and
(2) gifts, grants, and bequests.
(d) Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund under IC 5-10.3-5. The treasurer of state may contract with investment management professionals, investment advisers, and legal counsel to assist in the management of the fund and may pay the state expenses incurred under those contracts.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.108-2007, SEC.1.

IC 16-45-4-4
Making grants to health care providers
Sec. 4. (a) The office must use money in the fund to make grants to health care providers who participate in the pilot program. A health care provider that receives a grant under this chapter must use the grant money to make the local match required as a condition of the provider's participation in the pilot program.
(b) The office may:
(1) prescribe grant application forms;
(2) establish grant application procedures; and (3) take any other action necessary to implement this chapter.
As added by P.L.108-2007, SEC.1.






ARTICLE 46. STATE HEALTH GRANTS AND PROGRAMS

CHAPTER 1. STATE GRANTS TO LOCAL BOARDS OF HEALTH FOR THE IMPROVEMENT OF COMMUNITY HEALTH SERVICES

IC 16-46-1-2
Adjustment and incentive support
Sec. 2. As used in this chapter, "adjustment and incentive support" means money in addition to the foundation support allocated to local boards of health under this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-3
Community health services
Sec. 3. As used in this chapter, "community health services" includes the following:
(1) All activities and responsibilities assigned or delegated to local boards of health by statute.
(2) Those activities and responsibilities delegated to local boards of health by the state department.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-4
County health fund
Sec. 4. As used in this chapter, "county health fund" means a special fund established by the proper local authority for the purposes of appropriating money and allocating expenditures solely for the operation of official county or multiple county boards of health.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-5 Foundation support
Sec. 5. As used in this chapter, "foundation support" means a fixed amount distributed to each local board of health meeting the conditions in this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-6
Inclusive
Sec. 6. As used in this chapter, "inclusive" means a comprehensive program within the scope of statutory responsibilities of local boards of health and those functions assigned by the state department.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-7
Local board of health
Sec. 7. As used in this chapter, "local board of health" means a board established under IC 16-20-2, IC 16-20-3, IC 16-20-4, or IC 16-22-8.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-8
Migratory temporary increase in population
Sec. 8. As used in this chapter, "migratory temporary increase in population" refers to migratory workers and any other population of a migratory nature that requires special consideration and special community health services.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-9
Partnership responsibility
Sec. 9. As used in this chapter, "partnership responsibility" means the sharing of the cost for local health services by state and local governmental units.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-10
Grants to local boards
Sec. 10. The state department may make grants to local boards of health from funds appropriated to the state department for this purpose, in accordance with the formula provided in section 14 of this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-11
Community health services plan
Sec. 11. To qualify for financial support under this chapter, a local board of health must submit an acceptable plan of community health services to the state department.
As added by P.L.2-1993, SEC.29.
IC 16-46-1-12
Inclusive health plans
Sec. 12. An inclusive health plan for local boards of health must include the services necessary to meet additional demands for health services resulting from a migratory temporary increase in population or other unusual circumstances affecting the health of the community.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-13
Distribution of funds
Sec. 13. (a) State funds for foundation and adjustment and incentive support may be distributed to local boards of health through the established local authority and in accordance with legally established guidelines.
(b) Funds distributed to local boards of health under this chapter shall be placed in a special fund known as the county health fund or the city general fund.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-14
Basis of financial assistance
Sec. 14. (a) Whenever a local board of health qualifies for state financial assistance under this chapter, the assistance shall be based upon an annual foundation support not to exceed ten thousand dollars ($10,000) plus an amount in accord with a formula on a pro rata basis determined by the state department in proportion to the amount appropriated.
(b) The formula described in subsection (a) shall be provided for by rule of the state department and within the policy and intent of this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-15
Joint and contract health services
Sec. 15. A local board of health may join or contract with another board of health for the provision of health services when it is economical to do so.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-16
Rules
Sec. 16. The state department may adopt rules under IC 4-22-2 necessary to implement this chapter. The rules must implement and construe the activities and responsibilities assigned to local boards of health by Indiana statutes and those delegated to the state department.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-17 Funds from other sources
Sec. 17. This chapter does not prevent local boards of health from receiving funds from other sources and disbursing those funds for use:
(1) in the improvement and extension of existing programs; and
(2) in the development of new and needed programs;
to protect the health of the public.
As added by P.L.2-1993, SEC.29.



CHAPTER 2. GOVERNOR'S USE OF STATE FUNDS TO PREVENT SPREAD OF DISEASE

IC 16-46-2-2
Issuance of warrants
Sec. 2. The auditor of state shall issue to the governor a warrant on the state treasury in the amount named in the order of the governor.
As added by P.L.2-1993, SEC.29.

IC 16-46-2-3
Use of funds
Sec. 3. The governor shall expend the amount drawn, aided by the state department and other persons designated by the governor, in the manner ordered by the governor.
As added by P.L.2-1993, SEC.29.

IC 16-46-2-4
Limit on funds
Sec. 4. Not more than fifty thousand dollars ($50,000) may be drawn under this chapter in any one (1) fiscal year.
As added by P.L.2-1993, SEC.29.



CHAPTER 3. COOPERATIVE EFFORTS OF STATE DEPARTMENT OF HEALTH AND INDIANA STATE BOARD OF EDUCATION

IC 16-46-3-2
Consultant and advisory services
Sec. 2. The state department and the Indiana state board of education shall jointly work out a program under which the services of all doctors, nurses, dentists, sanitary engineers, and other specialists of the state department shall be made available to public and other schools accredited by the Indiana state board of education for consultant and advisory services in matters pertaining to the following:
(1) School nursing.
(2) Obtaining the services of physicians and dentists for schools.
(3) Sanitation of school buildings and grounds.
(4) Health.
(5) Physical education.
As added by P.L.2-1993, SEC.29.

IC 16-46-3-3
Effect of chapter
Sec. 3. This chapter does not amend, supersede, or repeal any other statute vesting authority in any township trustee, school board, board of school trustees, or board of school commissioners.
As added by P.L.2-1993, SEC.29.



CHAPTER 4. COOPERATIVE EFFORTS OF STATE DEPARTMENT OF HEALTH AND OTHER STATE AGENCIES

IC 16-46-4-2
Facilities and personnel available to state health department
Sec. 2. Upon the request of the local board of health and the commissioner of the state department, the professional, technical, and administrative facilities and personnel of other agencies of state government shall be made available by those other agencies to the state department.
As added by P.L.2-1993, SEC.29.



CHAPTER 5. INDIANA HEALTH CARE PROFESSIONAL RECRUITMENT AND RETENTION FUND

IC 16-46-5-2
Repealed
(Repealed by P.L.72-2001, SEC.11.)

IC 16-46-5-3
Fund
Sec. 3. As used in this chapter, "fund" refers to the Indiana health care professional recruitment and retention fund.
As added by P.L.2-1993, SEC.29. Amended by P.L.72-2001, SEC.2.

IC 16-46-5-4
Repealed
(Repealed by P.L.72-2001, SEC.11.)

IC 16-46-5-5
Maternal and child health clinic
Sec. 5. As used in this chapter, "maternal and child health clinic" means a clinic that provides quality, comprehensive prenatal, child health, or family services to a person who would otherwise be unable to obtain these services due to financial or geographic barriers.
As added by P.L.2-1993, SEC.29.

IC 16-46-5-6
Shortage area
Sec. 6. As used in this chapter, "shortage area" means a county, city, town, census tract, or township designated by the state department as underserved by health care professionals under section 7 of this chapter.
As added by P.L.2-1993, SEC.29. Amended by P.L.72-2001, SEC.3.

IC 16-46-5-7
Designation of areas underserved by health care professionals
Sec. 7. The state department shall annually adopt the federal designation of the counties, cities, towns, census tracts, and townships in Indiana that are underserved by specific types of health care professionals as determined by the state department. The state department shall rank these areas according to the degree each area

is underserved by health care professionals.
As added by P.L.2-1993, SEC.29. Amended by P.L.72-2001, SEC.4.

IC 16-46-5-8
Establishment and use of fund
Sec. 8. (a) The Indiana health care professional recruitment and retention fund is established. The purpose of the fund is to provide loan repayment for student loans incurred by health care professionals to encourage the delivery of health care in shortage areas. The state department shall administer the fund.
(b) The fund consists of the following:
(1) Appropriations by the general assembly.
(2) Repayments by loan recipients from the Indiana medical and nursing distribution loan fund under IC 25-22.5-9 (repealed July 1, 1987).
(3) Gifts to the fund.
(4) Grants from public or private sources.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The fund shall be used to do the following:
(1) Provide loan repayment under this chapter.
(2) Pay the costs incurred by the state department in administering this chapter.
The administrative costs paid from the fund under subdivision (2) may not exceed thirty thousand dollars ($30,000) per year.
As added by P.L.2-1993, SEC.29. Amended by P.L.72-2001, SEC.5; P.L.122-2012, SEC.8.

IC 16-46-5-9
Health care professional eligible for loan repayment
Sec. 9. In order to be eligible for loan repayment for student loans, a health care professional must meet all of the following conditions:
(1) Hold an unlimited license to practice a health care profession in Indiana that has been declared by the state department to be eligible for loan repayment in a specified fiscal year.
(2) Practice in a shortage area in a health care profession that has been declared eligible by the state department for loan repayment in a specified fiscal year.
(3) Either:
(A) enter into an agreement with the state department; or
(B) provide the state department with a copy of an agreement that the health professional has entered into with a provider in a shortage area;
to practice in the shortage area for at least one (1) year.
As added by P.L.2-1993, SEC.29. Amended by P.L.72-2001, SEC.6; P.L.122-2012, SEC.9.
IC 16-46-5-10
Repealed
(Repealed by P.L.72-2001, SEC.11.)

IC 16-46-5-11
Application forms
Sec. 11. A health care professional must apply for a loan repayment on an application form supplied by the state department.
As added by P.L.2-1993, SEC.29. Amended by P.L.72-2001, SEC.7.

IC 16-46-5-12
Determination of eligibility and extent of shortages
Sec. 12. The state department shall consider each application and determine the following:
(1) The eligibility of the applicant for the program under which the application is submitted.
(2) The extent to which the shortage area or eligible entity located in a shortage area is underserved, according to the rank given the shortage area under section 7 of this chapter.
As added by P.L.2-1993, SEC.29. Amended by P.L.72-2001, SEC.8.

IC 16-46-5-13
Repealed
(Repealed by P.L.72-2001, SEC.11.)

IC 16-46-5-13.5
Annual loan repayment for student grants
Sec. 13.5. The state department may award an annual loan repayment in an amount not greater than the documented amount of the student loans incurred by a health care professional.
As added by P.L.72-2001, SEC.9.

IC 16-46-5-14
Repealed
(Repealed by P.L.72-2001, SEC.11.)

IC 16-46-5-15
Repealed
(Repealed by P.L.72-2001, SEC.11.)

IC 16-46-5-16
Repealed
(Repealed by P.L.72-2001, SEC.11.)

IC 16-46-5-17
Repealed
(Repealed by P.L.72-2001, SEC.11.)

IC 16-46-5-18
Annual reports Sec. 18. The state department shall file an annual report with the governor and the general assembly on the following:
(1) The receipt, disbursement, and use of funds.
(2) The identification of shortage areas.
(3) The number of applications for loan repayment by the following categories:
(A) Profession.
(B) Specialty.
(C) Underserved area to be served.
(4) The number and amount of loan repayments provided by the state department.
A report filed under this section with the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.2-1993, SEC.29. Amended by P.L.72-2001, SEC.10; P.L.28-2004, SEC.141.

IC 16-46-5-19
Rules
Sec. 19. (a) The state department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
(b) The state department shall adopt rules under IC 4-22-2 to ensure that a loan repayment provided under this chapter complies with federal law and regulations.
As added by P.L.2-1993, SEC.29. Amended by P.L.122-2012, SEC.10.



CHAPTER 6. INTERAGENCY STATE COUNCIL ON BLACK AND MINORITY HEALTH

IC 16-46-6-2
Minority
Sec. 2. As used in this chapter, "minority" means an individual identified as any of the following:
(1) Black or African-American.
(2) Hispanic or Latino.
(3) Asian.
(4) American Indian.
(5) Alaska Native.
(6) Native Hawaiian and other Pacific Islander.
As added by P.L.2-1993, SEC.29. Amended by P.L.194-1995, SEC.1; P.L.242-2003, SEC.1.

IC 16-46-6-3
Establishment
Sec. 3. The state department shall establish the interagency state council on black and minority health.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-4
Membership
Sec. 4. (a) The council consists of the following twenty-one (21) members:
(1) Two (2) members of the house of representatives from different political parties appointed by the speaker of the house of representatives.
(2) Two (2) members of the senate from different political parties appointed by the president pro tempore of the senate.
(3) The governor or the governor's designee.
(4) The state health commissioner or the commissioner's designee.
(5) The director of the division of family resources or the director's designee.
(6) The director of the office of Medicaid policy and planning or the director's designee.
(7) The director of the division of mental health and addiction or the director's designee.
(8) The commissioner of the department of correction or the commissioner's designee.
(9) One (1) representative of a local health department

appointed by the governor.
(10) One (1) representative of a public health care facility appointed by the governor.
(11) One (1) psychologist appointed by the governor who:
(A) is licensed to practice psychology in Indiana; and
(B) has knowledge and experience in the special health needs of minorities.
(12) One (1) member appointed by the governor based on the recommendation of the Indiana State Medical Association.
(13) One (1) member appointed by the governor based on the recommendation of the National Medical Association.
(14) One (1) member appointed by the governor based on the recommendation of the Indiana Hospital and Health Association.
(15) One (1) member appointed by the governor based on the recommendation of the American Cancer Society.
(16) One (1) member appointed by the governor based on the recommendation of the American Heart Association.
(17) One (1) member appointed by the governor based on the recommendation of the American Diabetes Association.
(18) One (1) member appointed by the governor based on the recommendation of the Black Nurses Association.
(19) One (1) member appointed by the governor based on the recommendation of the Indiana Minority Health Coalition.
(b) At least fifty-one percent (51%) of the members of the council must be minorities.
As added by P.L.2-1993, SEC.29. Amended by P.L.4-1993, SEC.249; P.L.5-1993, SEC.262; P.L.194-1995, SEC.2; P.L.215-2001, SEC.89; P.L.242-2003, SEC.2; P.L.2-2005, SEC.59; P.L.145-2006, SEC.147.

IC 16-46-6-5
Appointments
Sec. 5. All appointments to the council are for two (2) years. A member may be reappointed to the commission for succeeding terms.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-6
Chairman
Sec. 6. The council shall select a chairman from the membership annually.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-7
Vacancy appointments
Sec. 7. Appointments to fill a vacancy are for the remainder of an unexpired term and are made by the authority who made the original appointment.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-8 Staff
Sec. 8. The state department and the Indiana Minority Health Coalition, Inc. shall provide staff for the council.
As added by P.L.2-1993, SEC.29. Amended by P.L.242-2003, SEC.3.

IC 16-46-6-9
Meetings
Sec. 9. The council shall hold at least four (4) meetings annually.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-10
Duties
Sec. 10. The council shall do the following:
(1) Identify and study the special health care needs and health problems of minorities.
(2) Examine the factors and conditions that affect the health of minorities.
(3) Examine the health care services available to minorities in the public and private sector and determine the extent to which these services meet the needs of minorities.
(4) Study the state and federal laws concerning the health needs of minorities.
(5) Examine the coordination of services to minorities and recommend improvements in the delivery of services.
(6) Examine funding sources for minority health care.
(7) Examine and recommend preventive measures concerning the leading causes of death or injury among minorities, including the following:
(A) Heart disease.
(B) Stroke.
(C) Cancer.
(D) Intentional injuries.
(E) Accidental death and injury.
(F) Cirrhosis.
(G) Diabetes.
(H) Infant mortality.
(I) HIV and acquired immune deficiency syndrome.
(J) Mental Health.
(K) Substance Abuse.
(8) Examine the impact of the following on minorities:
(A) Adolescent pregnancy.
(B) Sexually transmitted and other communicable diseases.
(C) Lead poisoning.
(D) Long term disability and aging.
(E) Sickle cell anemia.
(9) Monitor the Indiana minority health initiative and other public policies that affect the health status of minorities.
(10) Develop and implement a comprehensive plan and time line to address health disparities and health issues of minority populations in Indiana. As added by P.L.2-1993, SEC.29. Amended by P.L.194-1995, SEC.3; P.L.242-2003, SEC.4.

IC 16-46-6-11
Annual reports
Sec. 11. The council shall submit a report in an electronic format under IC 5-14-6 to the general assembly before November 1 of each year. The report must include the following:
(1) The findings and conclusions of the council.
(2) Recommendations of the council.
As added by P.L.2-1993, SEC.29. Amended by P.L.28-2004, SEC.142.

IC 16-46-6-12
Violations
Sec. 12. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-13
Per diem compensation and traveling expenses
Sec. 13. (a) Each member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The council member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Expenses incurred under this section must be paid out of the funds appropriated to the state department.
As added by P.L.152-1997, SEC.1.



CHAPTER 7. SICKLE CELL ANEMIA GRANT PROGRAM

IC 16-46-7-3
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-7-4
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-7-5
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-7-6
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-7-7
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-7-8
Duties of state health department
Sec. 8. The state department shall do the following:
(1) Develop application criteria and standards of eligibility for groups or organizations who apply for funds under this program.
(2) Make available grants to groups and organizations who meet the eligibility standards set by the department. However, the highest priority for grants shall be accorded to established sickle cell anemia foundation chapters throughout Indiana.
(3) Determine the maximum amount available for each grant.
(4) Determine policies for expiration and renewal of grants.
(5) Require that all grant funds be used for the purpose of prevention, care, and treatment of sickle cell anemia or for educational programs concerning the disease. (6) Adopt necessary rules.
As added by P.L.2-1993, SEC.29. Amended by P.L.87-1994, SEC.12.



CHAPTER 8. CHRONIC RENAL DISEASE PROGRAM; CHRONIC DISEASE ADVISORY COMMITTEE

IC 16-46-8-3
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-8-4
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-8-5
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-8-6
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-8-7
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-8-8
Repealed
(Repealed by P.L.87-1994, SEC.16.)

IC 16-46-8-9
Duties of state health department
Sec. 9. The state department shall do the following:
(1) Develop programs for the prevention, care, and treatment of persons suffering from chronic renal diseases, including dialysis, transplantation, and other medical procedures and techniques which will have a lifesaving effect.
(2) Set standards for dialysis and other treatment centers within these programs.
(3) Develop standards for determining eligibility for care and treatment.
(4) Extend financial assistance to persons suffering from

chronic renal diseases for obtaining necessary medical, nursing, pharmaceutical, and technical services, including the rental or purchase of home dialysis equipment.
(5) Institute an educational program among physicians, hospitals, public health departments, and the public concerning chronic renal diseases, including the dissemination of information.
(6) Adopt necessary rules.
As added by P.L.2-1993, SEC.29. Amended by P.L.87-1994, SEC.13.

IC 16-46-8-10
Financial assistance
Sec. 10. Financial assistance shall be available to individuals who are unable to pay for services on a continuing basis.
As added by P.L.2-1993, SEC.29.



CHAPTER 9. GRANTS FOR TUBERCULOSIS PROGRAMS

IC 16-46-9-2
Eradication programs
Sec. 2. A program of tuberculosis eradication includes all recognized medical and public health activities necessary to the finding, diagnosing, and treating of cases of tuberculosis. Such a program includes the following:
(1) The establishment of outpatient care centers.
(2) The provision of drugs and medications.
(3) The follow-up of suspected cases of tuberculosis and the contacts of individuals with tuberculosis.
(4) The follow-up of all cases and contacts for the purpose of assuring that such individuals remain under medical supervision.
As added by P.L.2-1993, SEC.29.

IC 16-46-9-3
Examination and treatment costs
Sec. 3. (a) Subject to subsection (b), the entire cost of the examination and treatment of a patient at an outpatient tuberculosis treatment center shall be paid by the county of residence of the patient if the patient is financially unable to do so.
(b) The entire cost of examination and treatment under subsection (a) shall be reduced by five dollars ($5) per examination and treatment. This amount represents a subsidy from the state in the interests of the control of tuberculosis and the maintenance of public health.
As added by P.L.2-1993, SEC.29.

IC 16-46-9-4
Grant procedure
Sec. 4. Grants made under this chapter shall be made under the laws and rules governing the action of both state and local (municipal and county) governmental units in these matters. As added by P.L.2-1993, SEC.29.

IC 16-46-9-5
Rules
Sec. 5. The state department may adopt rules under IC 4-22-2 not inconsistent with this chapter for the administration of this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-9-6
Appropriations
Sec. 6. There is annually appropriated to the state department a sufficient amount from the state general fund for distribution to the counties under section 3 of this chapter.
As added by P.L.2-1993, SEC.29.



CHAPTER 10. LOCAL HEALTH MAINTENANCE FUND

IC 16-46-10-2
Funding to local boards of health
Sec. 2. (a) Except as provided in subsections (b) and (d), the state department shall provide funding each year from the local health maintenance fund under the following schedule to each local board of health whose application for funding is approved by the state department:
COUNTY POPULATION AMOUNT OF GRANT
over - 499,999 $ 60,000
100,000 - 499,999 50,000
50,000 - 99,999 30,000
under - 50,000 20,000
(b) For purposes of determining the amount of a grant to a multiple county board of health, the state department shall regard each county of the multiple county health department as a separate county. A grant to a multiple county board of health must equal the total of grants that would be made to the separate counties based on the population of each county.
(c) A local board of health that desires to receive funding from the local health maintenance fund must file an application with the state department before May 1 of each year. The application must state how the funds will be spent. The state department may extend the deadline for filing an application upon a showing of good cause by the local board of health.
(d) If a county has more than one (1) local health department, the county fiscal body shall adopt an ordinance to allocate the funds provided to the county under subsection (a). This ordinance must provide that each local board of health in the county must receive an allocation of funds granted under subsection (a). The county fiscal

body shall file a copy of the ordinance with the state department before May 1 of each year.
(e) By June 1 of each year, the state department shall:
(1) allocate money in the local health maintenance fund (for distribution the following January) to each local board of health whose application is approved in accordance with the schedule in subsection (a); and
(2) determine how much money in the local health maintenance fund has not been applied for.
The state department may use the money that has not been applied for or otherwise allocated to fund joint plans entered into by two (2) or more local boards of health or by a multiple county board as provided in subsections (g) and (i).
(f) If two (2) or more local boards of health cooperate in providing any of the services set out in section 3 of this chapter, those boards of health shall file a joint plan that must be approved by the state department. The joint plan must specify the following:
(1) The services to be provided under the plan.
(2) The cost of each service to be provided under the plan.
(3) The percentage of the total cost of services to be provided under the joint plan by each local board of health.
(g) If two (2) or more local boards of health join together to provide services in accordance with a joint plan filed with the state department of health under subsection (f), and the state department determines that the services to be provided under the joint plan are eligible for funding from the local health maintenance fund, the state department shall grant (in addition to the funds provided to each county in which the local boards of health are located under subsection (a)) an amount not to exceed fifteen thousand dollars ($15,000) to fund the joint plan. The state department shall grant money to fund joint plans that most effectively accomplish the following goals in accordance with standards adopted by the state department:
(1) Benefit the greatest number of people.
(2) Provide services in a cost effective manner.
(3) Address the most serious health care needs of the area served.
(4) Provide additional public health services in a medically underserved or economically distressed area.
This money shall be allocated directly to each local board of health participating in the joint plan in the same percentages specified in the joint plan under subsection (f)(3).
(h) A multiple county health board may file a plan under this section to provide any of the services set out in section 3 of this chapter. If the state department determines that the services to be provided under the plan submitted by a multiple county health board are eligible for funding from the local health maintenance fund, the state department shall grant (in addition to the funds provided under subsection (a) to each county in which the local boards of health are located) an amount not to exceed fifteen thousand dollars ($15,000) to fund the plan. (i) Services funded under this section must be in addition to, and not in place of, services funded at the local level.
As added by P.L.82-1993, SEC.3.

IC 16-46-10-3
Use of funding by local boards of health
Sec. 3. (a) Funding provided a local board of health under section 2 of this chapter may be used by the local board to provide any of the following services:
(1) Animal and vector control.
(2) Communicable disease control, including immunizations.
(3) Food sanitation.
(4) Environmental health.
(5) Health education.
(6) Laboratory services.
(7) Maternal and child health services, including prenatal clinics and well-child clinics.
(8) Nutrition services.
(9) Public health nursing, including home nursing visitation and vision and hearing screening.
(10) Vital records.
(b) Money granted a local board of health from the local health maintenance fund may not be used for any purpose other than for the services listed in this section.
As added by P.L.82-1993, SEC.3.

IC 16-46-10-4
Provision of funded services; cost to recipient; use of fees
Sec. 4. (a) Except as provided in subsections (b) and (c), the services funded under this chapter shall be provided without cost to a recipient.
(b) If a recipient has insurance or any type of public indemnification that would in part pay for any services funded under this chapter, then the recipient shall assign the recipient's rights to that insurance or public indemnification to the local board of health. The insurer, upon notification from the local board of health, shall pay for those services covered under that recipient's insurance policy or public indemnification.
(c) The legislative body of the unit in which a local board of health has jurisdiction may adopt an ordinance that requires the local board of health to do either or both of the following:
(1) Charge individuals for services on a sliding fee schedule based on income that is adopted by the state board under rules adopted under IC 4-22-2.
(2) Charge corporations, partnerships, and other commercial concerns for services funded under this chapter.
(d) The fees for services collected under subsection (c) shall be used only for public health purposes and shall be used in addition to, and not in place of, funds allocated for public health purposes before the ordinance described in subsection (c) became effective. As added by P.L.82-1993, SEC.3.

IC 16-46-10-5
Adoption of rules by state board
Sec. 5. The state board shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.82-1993, SEC.3.



CHAPTER 11. MINORITY HEALTH INITIATIVES

component.
(12) Provide the state support necessary to ensure the continued development of the existing minority health coalitions and to develop coalitions in other areas targeted for minority health intervention.
(13) Coordinate each of the counties with existing local minority health coalitions to:
(A) provide community planning and needs assessment assistance to the local minority health coalitions; and
(B) assist the local minority health coalitions in the development of local minority health intervention plans. The plans shall be developed to coincide with the state fiscal year.
(14) Establish a liaison between the department and the Indiana Minority Health Coalition, Inc., to:
(A) coordinate the state department of health resources needed for the development of local coalitions;
(B) provide assistance to and monitor the local coordinators in the development of local intervention plans;
(C) serve as the barometer to the state department of health on the minority health concerns of local coalitions;
(D) assist in coordinating the minority community input on state policies and programs;
(E) serve as the linkage with the state department of health and the local minority health coordinators; and
(F) monitor the progress of the fulfilling of their responsibilities.
(15) Provide funding, within the limits of appropriations, to support preventive health, education, and treatment programs in the minority communities that are developed, planned, and evaluated by approved organizations.
(16) Provide assistance to local communities to obtain funding for the development of a health care delivery system to meet the needs, gaps, and barriers identified in the local plans.
As added by P.L.278-1993(ss), SEC.30. Amended by P.L.242-2003, SEC.5; P.L.38-2010, SEC.5.



CHAPTER 11.1. COMMISSION ON HEALTH CARE INTERPRETERS AND TRANSLATORS

IC 16-46-11.1-2
"Health care interpreter"
Sec. 2. For purposes of this chapter, "health care interpreter" means a professional interpreter who works primarily in the field of health care facilitating the oral communication among a:
(1) provider;
(2) patient; and
(3) patient's family.
As added by P.L.61-2004, SEC.4.

IC 16-46-11.1-3
"Health care translator"
Sec. 3. For purposes of this chapter, "health care translator" means a professional translator who:
(1) works primarily in the field of health care; and
(2) specializes in the translation of written medical documents from one (1) language into another.
As added by P.L.61-2004, SEC.4.

IC 16-46-11.1-4
Establishment; staff
Sec. 4. The commission on health care interpreters and translators is established. The state department shall provide staff for the commission.
As added by P.L.61-2004, SEC.4.

IC 16-46-11.1-5
Members; appointment
Sec. 5. (a) The commission consists of the following fifteen (15) members:
(1) One (1) member representing the state department.
(2) One (1) member representing local health departments.
(3) One (1) member representing the medical profession.
(4) One (1) member representing postsecondary educational institutions in Indiana.
(5) Two (2) members representing patient advocacy groups.
(6) One (1) member representing community organizations.
(7) One (1) member representing interpreter professional associations. (8) One (1) member representing translator professional associations.
(9) One (1) member representing hospitals.
(10) One (1) member representing the interagency state council on black and minority health.
(11) One (1) member representing the department of correction who is nominated by the commissioner of the department of correction.
(12) One (1) member representing the department of education who is nominated by the state superintendent of public instruction.
(13) One (1) member representing the office of Medicaid policy and planning who is nominated by the director of the office of Medicaid policy and planning.
(14) The executive director of the health professions bureau or the executive director's designee.
The state health commissioner shall appoint the members of the commission designated by subdivisions (1) through (13). The appointments made under this subsection must be made in a manner to maintain cultural and language diversity.
(b) The state health commissioner shall designate:
(1) one (1) member as chairperson of the commission; and
(2) one (1) member as vice chairperson of the commission.
(c) Except for the member of the commission designated by subsection (a)(14), a member is appointed to a term of two (2) years or until a successor is appointed. A member may be reappointed to an unlimited number of terms.
(d) Except for the member of the commission designated by subsection (a)(14), if a member:
(1) resigns;
(2) dies; or
(3) is removed from the commission;
before the expiration of the member's term, the state health commissioner shall appoint a new member to serve for the remainder of the term.
(e) The expenses of the commission shall be paid from funds appropriated to the state department.
(f) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) The affirmative votes of a majority of the members appointed to the commission are required for the commission to take action on any measure.
(h) The commission shall meet quarterly or on the call of the chairperson.
As added by P.L.61-2004, SEC.4. Amended by P.L.2-2007, SEC.196.
IC 16-46-11.1-6
Powers and duties
Sec. 6. The commission shall do the following:
(1) Write bylaws concerning the operation of the commission.
(2) Define the terms "health care interpreter" and "health care translator".
(3) Review and determine the proper level of regulation or oversight that Indiana should have over health care interpreters and health care translators practicing in Indiana.
(4) Recommend the level and type of education necessary to perform the job of:
(A) a health interpreter; and
(B) a health care translator.
(5) Recommend standards that health care interpreters and health care translators should meet in order to practice in Indiana.
As added by P.L.61-2004, SEC.4.



CHAPTER 12. BONE MARROW AND ORGAN DONATIONS

IC 16-46-12-2
Bone marrow and organ donor fund
Sec. 2. (a) The bone marrow and organ donor fund is established for the purposes under section 3 of this chapter. The department shall administer the fund.
(b) Expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
As added by P.L.81-2002, SEC.3.

IC 16-46-12-3
Purposes of fund
Sec. 3. The department shall use money in the fund to:
(1) establish a program; or
(2) provide grants to programs;
to provide free human leukocyte antigen (HLA) testing, which is administered to place an individual on a national bone marrow donor registry and provide free testing to place an individual on a national human organ donor registry.
As added by P.L.81-2002, SEC.3.

IC 16-46-12-4
Rules
Sec. 4. The department may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.81-2002, SEC.3.



CHAPTER 13. SMALL EMPLOYER WELLNESS PROGRAMS

IC 16-46-13-2
Certification of small employer wellness programs
Sec. 2. (a) A small employer may submit to the state department for certification a wellness program developed by the small employer.
(b) The state department shall review and, based on the criteria established under section 1 of this chapter, make a determination of whether to certify a wellness program submitted under subsection (a) as a qualified wellness program.
(c) If a wellness program is certified by the state department, the state department shall provide to the small employer a certificate reflecting that the wellness program is a qualified wellness program for purposes of IC 6-3.1-31.2.
As added by P.L.218-2007, SEC.44.






ARTICLE 47. AGGREGATE PURCHASING OF PRESCRIPTION DRUGS

CHAPTER 1. STATE AGGREGATE PRESCRIPTION DRUG PURCHASING PROGRAM

IC 16-47-1-1
"Department"
Sec. 1. As used in this chapter, "department" refers to the state personnel department.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-2
"Health benefit plan"
Sec. 2. As used in this chapter, "health benefit plan" refers to the following:
(1) An accident and sickness insurance policy purchased or maintained under IC 5-10-8-7(a)(3).
(2) A self-insurance program established under IC 5-10-8-7(b) to provide group health coverage.
(3) A contract with a prepaid health care delivery plan that is entered into or renewed under IC 5-10-8-7(c).
(4) A plan through which a state educational institution arranges for coverage of the cost of health care services (as defined in IC 27-13-1-18) provided to employees of the state educational institution.
As added by P.L.50-2004, SEC.5. Amended by P.L.2-2007, SEC.197.

IC 16-47-1-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the aggregate prescription drug purchasing program established under this chapter. As added by P.L.50-2004, SEC.5.

IC 16-47-1-4
Establishing, implementing, and maintaining program
Sec. 4. (a) The department, with the approval of the budget agency, shall establish, implement, and maintain an aggregate prescription drug purchasing program through which terms are negotiated related to the purchase of prescription drugs by:
(1) an entity described in section 5(a) or 5(b) of this chapter; or
(2) an individual who is covered under a health benefit plan that includes a prescription drug benefit.
(b) The budget agency may contract with a pharmacy benefit manager or other person to conduct the negotiations of the program established under subsection (a).
(c) The terms and conditions of the program are subject to the approval of the budget agency.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-5
Participation in program
Sec. 5. (a) The following shall participate in the program:
(1) The department, for a health benefit plan:
(A) described in section 2(1), 2(2), or 2(3) of this chapter; and
(B) that provides coverage for prescription drugs.
(2) After June 30, 2011, a state educational institution, for a health benefit plan:
(A) described in section 2(4) of this chapter; and
(B) that provides coverage for prescription drugs;
unless the budget agency determines that the state educational institution's participation in the program would not result in an overall financial benefit to the state educational institution. The budget agency may delay compliance with this subdivision to a date after July 1, 2011, that is determined by the budget agency to allow for the orderly transition from another program.
(b) The following may participate in the program:
(1) A state agency other than the department that:
(A) purchases prescription drugs; or
(B) arranges for the payment of the cost of prescription drugs.
(2) A local unit (as defined in IC 5-10-8-1).
(3) The Indiana comprehensive health insurance association established under IC 27-8-10.
(c) The state Medicaid program may not participate in the program under this chapter.
As added by P.L.50-2004, SEC.5. Amended by P.L.173-2007, SEC.3; P.L.229-2011, SEC.166.

IC 16-47-1-6
Approval of request for proposals by budget agency Sec. 6. A request for proposal and the award of a contract under this chapter is subject to the approval of the budget agency.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-7
Prohibition on importing drugs in violation of federal law
Sec. 7. The program may not include the purchase of prescription drugs imported into the United States in violation of federal law.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-8
Voluntary participation by pharmaceutical manufacturers; prohibition on penalizing manufacturers
Sec. 8. (a) Participation in the program by a pharmaceutical manufacturer is voluntary.
(b) The state may not:
(1) require prior authorization for a prescription drug in the state Medicaid program under IC 12-15; or
(2) otherwise penalize a pharmaceutical manufacturer;
because the pharmaceutical manufacturer is not participating in the program.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-9
Confidentiality of information
Sec. 9. Any information, including prescription drug prices and discounts, provided to the state or the state's contractor under this chapter is confidential and is exempt from disclosure under IC 5-14-3.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-10
Negotiations by drug stores to participate in program
Sec. 10. A drug store may negotiate prescription drug prices and discounts with a pharmaceutical manufacturer to participate in the program.
As added by P.L.50-2004, SEC.5.



CHAPTER 2. MULTI-STATE PRESCRIPTION DRUG AGGREGATE PURCHASING PROGRAM

IC 16-47-2-2
Prohibition on Medicaid program participating in program
Sec. 2. The state Medicaid program may not participate in a program entered into under this chapter.
As added by P.L.50-2004, SEC.5.

IC 16-47-2-3
Prohibition on purchasing imported prescription drugs in violation of federal law
Sec. 3. The program described in this chapter may not include the purchase of prescription drugs imported into the United States in violation of federal law.
As added by P.L.50-2004, SEC.5.

IC 16-47-2-4
Voluntary participation in program by pharmaceutical manufacturers; prohibition on penalizing manufacturers
Sec. 4. (a) Participation in the program described in this chapter by a pharmaceutical manufacturer is voluntary.
(b) The state may not participate in a program described in this chapter that:
(1) requires prior authorization of a prescription drug in the state Medicaid program under IC 12-15; or
(2) otherwise penalizes a pharmaceutical manufacturer;
because a pharmaceutical manufacturer does not participate in the program.
As added by P.L.50-2004, SEC.5.

IC 16-47-2-5
Confidentiality of information
Sec. 5. Any information, including prescription drug prices and discounts, provided to the state or to the state's contractor under this chapter is confidential and is exempt from disclosure under IC 5-14-3.
As added by P.L.50-2004, SEC.5.






ARTICLE 48. OTHER HEALTH CARE PROVIDERS AND SERVICES

CHAPTER 1. ANATOMIC PATHOLOGY SERVICES

IC 16-48
ARTICLE 48. OTHER HEALTH CARE PROVIDERS AND SERVICES

IC 16-48-1
Chapter 1. Anatomic Pathology Services

IC 16-48-1-1
"Anatomic pathology service"
Sec. 1. As used in this chapter, "anatomic pathology service" means any of the following performed by a physician or under the supervision of a physician on a sample taken from a human body:
(1) Histopathology or surgical pathology, meaning the gross and microscopic examination and histologic processing of organ tissue.
(2) Cytopathology, meaning the microscopic examination of cells from the following:
(A) Fluids.
(B) Aspirates.
(C) Washings.
(D) Brushings.
(E) Smears.
(3) Hematology, meaning the microscopic evaluation of bone marrow aspirates and biopsies, and peripheral blood smears when the attending or treating physician or technologist requests that a blood smear be reviewed by a pathologist.
(4) Subcellular pathology and molecular pathology, meaning the assessment of a specimen for detection, localization, measurement, or analysis of protein or nucleic acid targets.
(5) Blood banking services performed by pathologists.
As added by P.L.222-2011, SEC.1.

IC 16-48-1-2
"Physician"
Sec. 2. As used in this chapter, "physician" includes a physician group practice.
As added by P.L.222-2011, SEC.1.

IC 16-48-1-3
"Provider"
Sec. 3. As used in this chapter, "provider" means a health care provider or a clinical laboratory.
As added by P.L.222-2011, SEC.1.

IC 16-48-1-4
"Second opinion"
Sec. 4. As used in this chapter, "second opinion" means consultation, histologic processing, or additional testing performed on a sample by a second provider after an anatomic pathology service is performed on the sample by a first provider. As added by P.L.222-2011, SEC.1.

IC 16-48-1-5
Billing, claims, demand for payment for anatomic pathology service; second opinion
Sec. 5. (a) Except as provided in subsection (b), a provider shall not present a bill, claim, or other demand for payment for an anatomic pathology service unless the anatomic pathology service was performed:
(1) within the provider's office;
(2) by a physician or under the direct supervision of a physician; and
(3) in accordance with Section 353 of the federal Public Health Service Act (42 U.S.C. 263a).
(b) If a sample taken from a human body is sent:
(1) by a provider that has performed an anatomic pathology service; and
(2) to a second provider for a second opinion;
the provider described in subdivision (1) may present a bill, claim, or other demand for payment for the second opinion.
As added by P.L.222-2011, SEC.1.

IC 16-48-1-6
Recipient of bill, claim, other demand for payment for anatomic pathology service
Sec. 6. (a) Except as provided in subsection (b), a bill, claim, or other demand for payment permitted by section 5 of this chapter may be presented only to the following:
(1) The patient.
(2) The patient's insurer or other third party payer.
(3) A government agency, or another agency or organization, that serves as a payment source on behalf of the patient.
(4) The hospital, health clinic, public health clinic, or rural health clinic.
(b) If a provider described in section 5(b)(1) of this chapter presents a bill, claim, or other demand for payment for a second opinion as permitted by section 5(b) of this chapter, the second provider may bill the provider described in section 5(b)(1) for the second opinion.
As added by P.L.222-2011, SEC.1.

IC 16-48-1-7
Violations
Sec. 7. A person is not required to reimburse a provider for charges or claims submitted in violation of this chapter.
As added by P.L.222-2011, SEC.1.

IC 16-48-1-8
License or certification; consequences for violation
Sec. 8. If a provider violates this chapter, the state entity that has

jurisdiction over licensing or certification of the provider may revoke, suspend, or refuse to renew the license or certification of the provider.
As added by P.L.222-2011, SEC.1.

IC 16-48-1-9
Assignment of benefits not required
Sec. 9. This chapter does not require assignment of benefits for an anatomic pathology service.
As added by P.L.222-2011, SEC.1.









TITLE 17. REPEALED

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED









TITLE 18. REPEALED

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED









TITLE 19. REPEALED

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED









TITLE 20. EDUCATION

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10.2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. EFFECT OF RECODIFICATION OF TITLE 20

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 2005 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 20-17-1-2
Purpose of recodification
Sec. 2. The purpose of the recodification act of the 2005 regular session of the general assembly is to recodify prior law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 2005 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 2005 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 2004 expressly indicate a different purpose;
the substantive operation and effect of the prior law continue uninterrupted as if the recodification act of the 2005 regular session of the general assembly had not been enacted.
As added by P.L.1-2005, SEC.1.

IC 20-17-1-3
Statutory construction of recodification
Sec. 3. Subject to section 2 of this chapter, sections 4 through 9 of this chapter shall be applied to the statutory construction of the recodification act of the 2005 regular session of the general assembly.
As added by P.L.1-2005, SEC.1.

IC 20-17-1-4
Effect of recodification
Sec. 4. (a) The recodification act of the 2005 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred; (3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2005 regular session of the general assembly (July 1, 2005). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2005 regular session of the general assembly had not been enacted.
(b) The recodification act of the 2005 regular session of the general assembly does not:
(1) extend or cause to expire a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior law.
(c) The recodification act of the 2005 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior law or the rules adopted under the prior law.
As added by P.L.1-2005, SEC.1.

IC 20-17-1-5
Recodification of prior law
Sec. 5. The recodification act of the 2005 regular session of the general assembly shall be construed as a recodification of prior law. Except as provided in section 2(1) and 2(2) of this chapter, if the literal meaning of the recodification act of the 2005 regular session of the general assembly (including a literal application of an erroneous change to an internal reference) would result in a

substantive change in the prior law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 2005 regular session of the general assembly; or
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 2005 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous does not apply to the recodification act of the 2005 regular session of the general assembly to the extent that the recodification act of the 2005 regular session of the general assembly is not substantively identical to the prior law.
As added by P.L.1-2005, SEC.1.

IC 20-17-1-6
References to repealed statutes
Sec. 6. Subject to section 9 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 2005 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.1-2005, SEC.1.

IC 20-17-1-7
References to citations
Sec. 7. A citation reference in the recodification act of the 2005 regular session of the general assembly to another provision of the recodification act of the 2005 regular session of the general assembly shall be treated as including a reference to the provision of prior law that is substantively equivalent to the provision of the recodification act of the 2005 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.1-2005, SEC.1.

IC 20-17-1-8
References to prior rules
Sec. 8. (a) As used in the recodification act of the 2005 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 2005 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 2005 regular session of the general assembly; or
(2) rules adopted under the prior law until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior law continue in effect after June

30, 2005, until the rules are amended, repealed, or suspended.
As added by P.L.1-2005, SEC.1.

IC 20-17-1-9
References to prior law
Sec. 9. (a) A reference in the recodification act of the 2005 regular session of the general assembly to a citation in the prior law before its repeal is added in certain sections of the recodification act of the 2005 regular session of the general assembly only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 2005 regular session of the general assembly of a reference to a citation in the prior law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2005 regular session of the general assembly (July 1, 2005). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2005 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 2005 regular session of the general assembly of a citation to a provision in the prior law does not affect the use of a prior conviction, violation, or noncompliance under the prior law as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 2005 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 2005 regular session of the general assembly

in a manner that does not result in a substantive change in the law.
As added by P.L.1-2005, SEC.1.



CHAPTER 2. EFFECT OF RECODIFICATION BY THE ACT OF THE 2006 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 20-17-2-2
Purpose of recodification
Sec. 2. The purpose of the recodification act of the 2006 regular session of the general assembly is to recodify prior law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 2006 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 2006 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 2005 expressly indicate a different purpose;
the substantive operation and effect of the prior law continue uninterrupted as if the recodification act of the 2006 regular session of the general assembly had not been enacted.
As added by P.L.2-2006, SEC.71.

IC 20-17-2-3
Statutory construction of recodification
Sec. 3. Subject to section 2 of this chapter, sections 4 through 9 of this chapter shall be applied to the statutory construction of the recodification act of the 2006 regular session of the general assembly.
As added by P.L.2-2006, SEC.71.

IC 20-17-2-4
Effect of recodification
Sec. 4. (a) The recodification act of the 2006 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun; (5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2006 regular session of the general assembly (July 1, 2006). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2006 regular session of the general assembly had not been enacted.
(b) The recodification act of the 2006 regular session of the general assembly does not:
(1) extend or cause to expire a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior law.
(c) The recodification act of the 2006 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior law or the rules adopted under the prior law.
As added by P.L.2-2006, SEC.71.

IC 20-17-2-5
Recodification of prior law
Sec. 5. The recodification act of the 2006 regular session of the general assembly shall be construed as a recodification of prior law. Except as provided in section 2(1) and 2(2) of this chapter, if the literal meaning of the recodification act of the 2006 regular session of the general assembly (including a literal application of an erroneous change to an internal reference) would result in a substantive change in the prior law, the difference shall be construed as a typographical, spelling, or other clerical error that must be

corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 2006 regular session of the general assembly; or
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 2006 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction, which states that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous, does not apply to the recodification act of the 2006 regular session of the general assembly to the extent that the recodification act of the 2006 regular session of the general assembly is not substantively identical to the prior law.
As added by P.L.2-2006, SEC.71.

IC 20-17-2-6
References to repealed statutes
Sec. 6. Subject to section 9 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 2006 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.2-2006, SEC.71.

IC 20-17-2-7
References to citations
Sec. 7. A citation reference in the recodification act of the 2006 regular session of the general assembly to another provision of the recodification act of the 2006 regular session of the general assembly shall be treated as including a reference to the provision of prior law that is substantively equivalent to the provision of the recodification act of the 2006 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.2-2006, SEC.71.

IC 20-17-2-8
References to prior rules
Sec. 8. (a) As used in the recodification act of the 2006 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 2006 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 2006 regular session of the general assembly; or
(2) rules adopted under the prior law until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior law continue in effect after June 30, 2006, until the rules are amended, repealed, or suspended.
As added by P.L.2-2006, SEC.71.
IC 20-17-2-9
References to prior law
Sec. 9. (a) A reference in the recodification act of the 2006 regular session of the general assembly to a citation in the prior law before its repeal is added in certain sections of the recodification act of the 2006 regular session of the general assembly only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 2006 regular session of the general assembly of a reference to a citation in the prior law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2006 regular session of the general assembly (July 1, 2006). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2006 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 2006 regular session of the general assembly of a citation to a provision in the prior law does not affect the use of a prior conviction, violation, or noncompliance under the prior law as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 2006 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 2006 regular session of the general assembly in a manner that does not result in a substantive change in the law.
As added by P.L.2-2006, SEC.71.






ARTICLE 18. GENERAL PROVISIONS

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 20-18-2-1.5
"ADA"
Sec. 1.5. (a) "ADA", for purposes of this title (except IC 20-23-4-19 and IC 20-45-7), means the average number of pupils in daily attendance in the school corporation, determined in accordance with the rules established by the state board.
(b) "ADA", for purposes of IC 20-23-4-19, has the meaning set forth in IC 20-23-4-19.
(c) "ADA", for purposes of IC 20-45-7, has the meaning set forth in IC 20-45-7-3.
As added by P.L.2-2006, SEC.72.

IC 20-18-2-2
"Average daily membership"
Sec. 2. "ADM" has the meaning set forth in IC 20-43-1-6.
As added by P.L.1-2005, SEC.2. Amended by P.L.2-2006, SEC.73.

IC 20-18-2-2.5
"Charter school"
Sec. 2.5. "Charter school" has the meaning set forth in IC 20-24-1-4.
As added by P.L.2-2006, SEC.74.

IC 20-18-2-3
"Department"
Sec. 3. "Department" refers to the department of education established by IC 20-19-3-1.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-4
"Elementary school"
Sec. 4. "Elementary school" means any combination of kindergarten and grades 1, 2, 3, 4, 5, 6, 7, or 8.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-5
"Governing body"
Sec. 5. "Governing body" means:
(1) a township trustee and the township board of a school township;
(2) a county board of education;
(3) a board of school commissioners; (4) a metropolitan board of education;
(5) a board of trustees; or
(6) any other board or commission charged by law with the responsibility of administering the affairs of a school corporation.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-6
"Graduation examination"
Sec. 6. "Graduation examination" means the test designated by the board under the ISTEP program.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-7
"High school"
Sec. 7. "High school" means any combination of grades 9, 10, 11, or 12.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-8
"Indiana physician"
Sec. 8. "Indiana physician" means an individual who holds an unlimited license to practice medicine in Indiana.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-9
"Individualized education program"
Sec. 9. "Individualized education program" means a written statement developed for a child by a group that includes:
(1) a representative of the school corporation or public agency responsible for educating the child;
(2) the child's teacher;
(3) the child's parent, guardian, or custodian;
(4) if appropriate, the child; and
(5) if the provision of services for a child with a serious emotional disability is considered, a mental health professional provided by:
(A) the community mental health center (as described in IC 12-29); or
(B) a managed care provider (as defined in IC 12-7-2-127(b));
serving the community in which the child resides;
and that describes the special education to be provided to the child.
As added by P.L.1-2005, SEC.2. Amended by P.L.99-2007, SEC.161.

IC 20-18-2-10
"ISTEP program"
Sec. 10. "ISTEP program" refers to the Indiana statewide testing for educational progress program developed and administered under IC 20-32-5. As added by P.L.1-2005, SEC.2.

IC 20-18-2-11
"Legal settlement"
Sec. 11. "Legal settlement" of a student means the student's status with respect to the school corporation that has the responsibility to allow the student to attend its local public schools without the payment of tuition, or to pay transfer tuition under IC 20-26-11 if the student attends school in a local public school of another school corporation.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-12
"Nonpublic school"
Sec. 12. (a) "Nonpublic school" means a school that is not maintained by a school corporation.
(b) The term includes a private school or parochial school.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-13
"Parent"
Sec. 13. "Parent" means:
(1) the natural father or mother of a child;
(2) in the case of adoption, the adopting father or mother of a child;
(3) if custody of the child has been awarded in a court proceeding to someone other than the mother or father, the court appointed guardian or custodian of the child; or
(4) if the parents of a child are divorced, the parent to whom the divorce decree or modification awards custody or control with respect to a right or obligation under this title.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-13.5
"Political subdivision"
Sec. 13.5. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.2-2006, SEC.75.

IC 20-18-2-14
"Principal"
Sec. 14. "Principal" refers to the chief administrative officer of a school.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-14.3
"Property tax"
Sec. 14.3. "Property tax" refers to an ad valorem property tax.
As added by P.L.2-2006, SEC.76.
IC 20-18-2-15
"Public school"
Sec. 15. "Public school":
(1) for purposes of this title (other than IC 20-33-1), means a school maintained by a school corporation; and
(2) for purposes of IC 20-33-1, means:
(A) a school maintained by a school corporation; or
(B) a preschool, an elementary school, or a high school maintained by a state educational institution under IC 20-24.5 or another law.
As added by P.L.1-2005, SEC.2. Amended by P.L.2-2007, SEC.198.

IC 20-18-2-16
"School corporation"
Sec. 16. (a) "School corporation", for purposes of this title (except IC 20-20-33, IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-28-11.5, IC 20-30-8, and IC 20-43), means a public school corporation established by Indiana law. The term includes a:
(1) school city;
(2) school town;
(3) school township;
(4) consolidated school corporation;
(5) metropolitan school district;
(6) township school corporation;
(7) county school corporation;
(8) united school corporation; or
(9) community school corporation.
(b) "School corporation", for purposes of IC 20-26-1 through IC 20-26-5 and IC 20-26-7, has the meaning set forth in IC 20-26-2-4.
(c) "School corporation", for purposes of IC 20-20-33 and IC 20-30-8, includes a charter school (as defined in IC 20-24-1-4).
(d) "School corporation", for purposes of IC 20-43, has the meaning set forth in IC 20-43-1-23.
(e) "School corporation", for purposes of IC 20-28-11.5, has the meaning set forth in IC 20-28-11.5-3.
As added by P.L.1-2005, SEC.2. Amended by P.L.2-2006, SEC.77; P.L.90-2011, SEC.3; P.L.6-2012, SEC.123.

IC 20-18-2-17
"School year"
Sec. 17. "School year" means the period:
(1) beginning after June 30 of each year; and
(2) ending before July 1 of the following year;
except when a different period is specified for a particular purpose.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-18
"Secondary school"
Sec. 18. "Secondary school" means a high school. As added by P.L.1-2005, SEC.2.

IC 20-18-2-19
"State board"
Sec. 19. "State board" refers to the Indiana state board of education established by IC 20-19-2-2.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-20
"State superintendent"
Sec. 20. "State superintendent" refers to the state superintendent of public instruction.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-20.3
"State tuition support"
Sec. 20.3. "State tuition support" has the meaning set forth in IC 20-43-1-25.
As added by P.L.2-2006, SEC.78.

IC 20-18-2-21
"Superintendent"
Sec. 21. "Superintendent" means:
(1) the chief administrative officer of a school corporation; or
(2) in the case of a township school, the county superintendent of schools.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-21.5
Repealed
(Repealed by P.L.182-2009(ss), SEC.467.)

IC 20-18-2-22
"Teacher"
Sec. 22. (a) "Teacher" means a professional person whose position in a school corporation requires certain educational preparation and licensing and whose primary responsibility is the instruction of students.
(b) For purposes of IC 20-28, the term includes the following:
(1) A superintendent.
(2) A principal.
(3) A teacher.
(4) A librarian.
As added by P.L.1-2005, SEC.2. Amended by P.L.246-2005, SEC.126; P.L.90-2011, SEC.4.

IC 20-18-2-23
"Textbook"
Sec. 23. "Textbook" means systematically organized material designed to provide a specific level of instruction in a subject matter

category, including:
(1) books;
(2) hardware that will be consumed, accessed, or used by a single student during a semester or school year;
(3) computer software; and
(4) digital content.
As added by P.L.1-2005, SEC.2. Amended by P.L.73-2011, SEC.2.

IC 20-18-2-24
"Transfer"
Sec. 24. "Transfer" with respect to a student refers to the situation in which the student, for all or part of the student's education, attends school in a public school of a school corporation other than the school corporation in which the student has legal settlement.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-25
"Transferor corporation"; "transferee corporation"
Sec. 25. "Transferor corporation" and "transferee corporation" refer, respectively, in transfer situations to the school corporation of a student's legal settlement and the school corporation where the student attends school.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-26
"Transferred student"
Sec. 26. (a) "Transferred student" means a student attending school in a school corporation in which the student does not have legal settlement.
(b) For purposes of subsection (a), a student is considered attending school in a school corporation when:
(1) the student is confined by a disability to a place outside the school corporation's facilities and receives instruction from school corporation personnel;
(2) the student attends a special education school or career and technical education school in which the school corporation of the student's legal settlement provides cooperatively a portion of the cost; or
(3) the student is in another similar situation.
As added by P.L.1-2005, SEC.2. Amended by P.L.234-2007, SEC.86.






ARTICLE 19. STATE ADMINISTRATION OF ELEMENTARY AND SECONDARY EDUCATION

CHAPTER 1. STATE SUPERINTENDENT OF PUBLIC INSTRUCTION

IC 20-19-1-2
Distribution of surplus agricultural commodities
Sec. 2. The state superintendent is designated to, and may cooperate with, the Agricultural Marketing Service of the United States Department of Agriculture and with other federal relief agencies in the distribution of surplus agricultural commodities to the following:
(1) School corporations.
(2) Nonprofit nonpublic schools.
(3) Township and county relief agencies.
(4) Other nonprofit public and private institutions to which by law the commodities may be distributed.
As added by P.L.1-2005, SEC.3.

IC 20-19-1-3
Duties and authority concerning school lunch programs
Sec. 3. The state superintendent has administrative duties and authority concerning the school lunch programs under IC 20-26-9.
As added by P.L.1-2005, SEC.3.



CHAPTER 2. STATE BOARD OF EDUCATION

IC 20-19-2-3
Repealed
(Repealed by P.L.73-2011, SEC.22.)

IC 20-19-2-4
Repealed
(Repealed by P.L.73-2011, SEC.22.)

IC 20-19-2-4.5
Advisory committee on career and technical education
Sec. 4.5. (a) The advisory committee on career and technical education is established to advise the state board on policy matters concerning career and technical education. The advisory committee on career and technical education consists of:
(1) the state superintendent or the state superintendent's

designee; and
(2) seven (7) members appointed by the state superintendent.
(b) The following provisions apply to members of the advisory committee on career and technical education:
(1) At least four (4) of the members must be actively employed as area career and technical education directors in schools in Indiana and hold a valid career and technical education director license.
(2) Not more than one (1) member may be from any secondary area district in Indiana.
(3) Members serve at the pleasure of the state superintendent.
(c) The state superintendent or the state superintendent's designee serves as the chairperson of the advisory committee on career and technical education.
As added by P.L.7-2011, SEC.4.

IC 20-19-2-5
Hearing examiners
Sec. 5. If the state board is required to conduct hearings under IC 4-21.5-3, the state board may use hearing examiners who are not members of the state board to conduct the hearings.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-6
Secretary; powers and duties; seal
Sec. 6. (a) The state board shall elect one (1) member to serve as secretary. The secretary shall:
(1) maintain custody of the state board's records, papers, and effects; and
(2) keep minutes of the state board's proceedings.
The records, papers, effects, and minutes of all meetings and actions of the state board shall be kept at the office of the state superintendent and are public records.
(b) The state board shall adopt and use a seal that contains the words "Indiana State Board of Education". A written description of the seal shall be recorded in the minutes of the state board and filed in the office of the secretary of state. The seal shall be used for the authentication of the acts of the state board and the important acts of the department.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-7
Compensation of board members
Sec. 7. (a) Each member of the state board who is not an officer or employee of the state is entitled to an annual salary of two thousand dollars ($2,000).
(b) Each member of the state board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of

administration and approved by the budget agency. The compensation of members employed in the public schools may not be decreased because of regular service on the state board.
As added by P.L.1-2005, SEC.3. Amended by P.L.73-2011, SEC.3.

IC 20-19-2-8
Adoption of administrative rules by state board
Sec. 8. (a) In addition to any other powers and duties prescribed by law, the state board shall adopt rules under IC 4-22-2 concerning, but not limited to, the following matters:
(1) The designation and employment of the employees and consultants necessary for the department. The state board shall fix the compensation of employees of the department, subject to the approval of the budget committee and the governor under IC 4-12-2.
(2) The establishment and maintenance of standards and guidelines for media centers, libraries, instructional materials centers, or any other area or system of areas in a school where a full range of information sources, associated equipment, and services from professional media staff are accessible to the school community. With regard to library automation systems, the state board may only adopt rules that meet the standards established by the state library board for library automation systems under IC 4-23-7.1-11(b).
(3) The establishment and maintenance of standards for student personnel and guidance services.
(4) This subdivision expires December 31, 2011. The establishment and maintenance of minimum standards for driver education programs (including classroom instruction and practice driving) and equipment. Classroom instruction standards established under this subdivision must include instruction about:
(A) railroad-highway grade crossing safety; and
(B) the procedure for participation in the human organ donor program;
and must provide, effective July 1, 2010, that the classroom instruction may not be provided to a child less than fifteen (15) years and one hundred eighty (180) days of age.
(5) The inspection of all public schools in Indiana to determine the condition of the schools. The state board shall establish standards governing the accreditation of public schools. Observance of:
(A) IC 20-31-4;
(B) IC 20-28-5-2;
(C) IC 20-28-6-3 through IC 20-28-6-7;
(D) IC 20-28-11.5; and
(E) IC 20-31-3, IC 20-32-4, IC 20-32-5, IC 20-32-6, and IC 20-32-8;
is a prerequisite to the accreditation of a school. Local public school officials shall make the reports required of them and

otherwise cooperate with the state board regarding required inspections. Nonpublic schools may also request the inspection for classification purposes. Compliance with the building and site guidelines adopted by the state board is not a prerequisite of accreditation.
(6) The distribution of funds and revenues appropriated for the support of schools in the state.
(7) The state board may not establish an accreditation system for nonpublic schools that is less stringent than the accreditation system for public schools.
(8) A separate system for recognizing nonpublic schools under IC 20-19-2-10. Recognition of nonpublic schools under this subdivision constitutes the system of regulatory standards that apply to nonpublic schools that seek to qualify for the system of recognition.
(9) The establishment and enforcement of standards and guidelines concerning the safety of students participating in cheerleading activities.
(10) Subject to IC 20-28-2, the preparation and licensing of teachers.
(b) Before final adoption of any rule, the state board shall make a finding on the estimated fiscal impact that the rule will have on school corporations.
As added by P.L.1-2005, SEC.3. Amended by P.L.65-2005, SEC.2; P.L.146-2008, SEC.450; P.L.101-2009, SEC.14; P.L.73-2011, SEC.4; P.L.90-2011, SEC.5; P.L.145-2011, SEC.25.

IC 20-19-2-9
Repealed
(Repealed by P.L.73-2011, SEC.22.)

IC 20-19-2-10
Policy; recognition of educational programs of nonpublic schools; accreditation; waiver of accreditation for certain schools
Sec. 10. (a) It is the policy of the state that the state:
(1) recognizes that nonpublic schools provide education to children in Indiana;
(2) has an interest in ensuring that all Indiana children are well educated in both curricular and extracurricular programs; and
(3) should facilitate the transferability of comparable academic credit between appropriate nonpublic schools and state supported educational institutions.
(b) The state board shall implement a system of recognition of the educational programs of nonpublic schools to fulfill the policy set forth in subsection (a).
(c) The system of recognition described under subsection (b) must:
(1) be voluntary in nature with respect to the nonpublic school;
(2) recognize the characteristics that distinguish nonpublic schools from public schools; and (3) be a recognition system that is separate from the accreditation standards required of public schools and available to nonpublic schools under section 8(a)(5) of this chapter.
(d) This section does not prohibit a nonpublic school from seeking accreditation under section 8(a)(5) of this chapter.
(e) The state board shall adopt rules under IC 4-22-2 to implement this section.
(f) The department shall waive accreditation standards for an accredited nonpublic alternative school that enters into a contract with a school corporation to provide alternative education services for students who have:
(1) dropped out of high school;
(2) been expelled; or
(3) been sent to the nonpublic alternative school due to the students' lack of success in the public school environment;
to accommodate the nonpublic alternative school's program and student population. A nonpublic alternative school to which this subsection applies is not subject to being placed in a category or designation under IC 20-31-8-4. However, the nonpublic alternative school must comply with all state reporting requirements and submit a school improvement growth model on the anniversary date of the nonpublic alternative school's original accreditation.
As added by P.L.1-2005, SEC.3. Amended by P.L.65-2012, SEC.1.

IC 20-19-2-11
School improvement and achievement plans; rules
Sec. 11. (a) As used in this section, "plan" refers to a strategic and continuous school improvement and achievement plan developed under IC 20-31-5.
(b) A plan must:
(1) conform to the requirements of IC 20-31-5; and
(2) include a professional development program that conforms to IC 20-20-31.
(c) The governing body may do the following for a school that participates in a plan:
(1) Invoke a waiver of a rule adopted by the state board under IC 20-31-5-5(b).
(2) Develop a plan for the admission of students who do not reside in the school's attendance area but have legal settlement in the school corporation.
(d) In approving a school corporation's actions under this section, the state board shall consider whether the governing body has done the following:
(1) Approved a school's plan.
(2) Demonstrated the support of the exclusive representative only for the professional development program component of the plan.
(e) The state board may waive any statute or rule relating to curriculum in accordance with IC 20-31-5-5.
(f) As part of the plan, the governing body may develop and

implement a policy to do the following:
(1) Allow the transfer of a student who resides in the school's attendance area but whose parent requests that the student attend another school in the school corporation of legal settlement.
(2) Inform parents of their rights under this section.
(g) The state board shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.1-2005, SEC.3. Amended by P.L.73-2011, SEC.5.

IC 20-19-2-12
Guidelines on selection of school sites and construction, repair, or alteration of school buildings and facilities; consideration of guidelines; department review of plans; department recommendation
Sec. 12. (a) The state board shall, in the manner provided by IC 4-22-2, adopt rules setting forth nonbinding guidelines for the selection of school sites and the construction, alteration, and repair of school buildings, athletic facilities, and other categories of facilities related to the operation and administration of school corporations. The nonbinding guidelines must include:
(1) preferred location and building practices for school corporations, including standards for enhancing health, student safety, accessibility, energy efficiency, operating efficiency, and instructional efficacy;
(2) guidelines concerning minimum acreage, cost per square foot or cost per ADM (as defined in IC 20-18-2-2), technology infrastructure, building materials, per student square footage, and other general space requirements, including space for academics, administration and staff support, arts education and auditoriums, libraries, cafeterias, athletics and physical education, transportation facilities, and maintenance and repair facilities; and
(3) additional guidelines that the state board considers necessary for efficient and cost effective construction of school facilities.
The building law compliance officer appointed under IC 10-19-7-4, the office of management and budget, and the department of local government finance shall, upon request of the board, provide technical assistance as necessary for the development of the guidelines.
(b) The state board shall annually compile, in a document capable of easy revision, the:
(1) guidelines described in subsection (a); and
(2) rules of the:
(A) fire prevention and building safety commission; and
(B) state department of health;
that govern site selection and the construction, alteration, and repair of school buildings.
(c) A school corporation shall consider the guidelines adopted

under subsection (a) when developing plans and specifications for a facility described in subsection (a). Before submitting completed written plans and specifications for the selection of a school building site or the construction or alteration of a school building to the division of fire and building safety for issuance of a design release under IC 22-15-3, a school corporation shall do the following:
(1) Submit the proposed plans and specifications to the department. Within thirty (30) days after the department receives the plans and specifications, the department shall:
(A) review the plans and specifications to determine whether they comply with the guidelines adopted under subsection (a); and
(B) provide written recommendations concerning the plans and specifications to the school corporation, which must include findings as to any material differences between the plans and specifications and the guidelines adopted under subsection (a).
(2) After the earlier of:
(A) receipt of the recommendations provided under subdivision (1)(B); or
(B) the date that is thirty (30) days after the date the department received the plans and specifications under subdivision (1)(A);
issue a public document that describes the recommendations, if any, and any material differences between the plans and specifications prepared by the school corporation and the guidelines adopted under subsection (a), as determined under the guidelines adopted by the state board.
(3) After publishing a notice of the public hearing under IC 5-3-1, conduct a public hearing to receive public comment concerning the school corporation's plans and specifications.
After the public hearing and without conducting another public hearing under this subsection, the governing body may revise the plans and specifications or submit the plans and specifications to the division of fire and building safety without making changes. The school corporation shall revise the public document described in subdivision (2) to identify any changes in the plans and specifications after the public document's initial preparation.
As added by P.L.1-2005, SEC.3. Amended by P.L.1-2006, SEC.313; P.L.146-2008, SEC.451.

IC 20-19-2-13
Limitation of state board authority concerning construction, alteration, or repair of school buildings
Sec. 13. The state board may not approve or disapprove plans and specifications for the construction, alteration, or repair of school buildings, except as necessary under the following:
(1) The terms of a federal grant or a federal law.
(2) IC 20-35-4-2 concerning the authorization of a special school for children with disabilities. However, the state board shall adopt guidelines concerning plans and specifications as required by section 12 of this chapter.
As added by P.L.1-2005, SEC.3. Amended by P.L.146-2008, SEC.452.

IC 20-19-2-14
Duties of state board
Sec. 14. The state board shall do the following:
(1) Establish the educational goals of the state, developing standards and objectives for local school corporations.
(2) Assess the attainment of the established goals.
(3) Assure compliance with established standards and objectives.
(4) Coordinate with the commission for higher education (IC 21-18-1) and the department of workforce development (IC 22-4.1-2) to develop entrepreneurship education programs for elementary and secondary education, higher education, and individuals in the work force.
(5) Make recommendations to the governor and general assembly concerning the educational needs of the state, including financial needs.
As added by P.L.1-2005, SEC.3. Amended by P.L.172-2011, SEC.120.

IC 20-19-2-15
Freeway school corporation and freeway school
Sec. 15. The state board shall comply with IC 20-26-15 to establish a freeway school corporation and a freeway school.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-16
Federal aid concerning children with disabilities
Sec. 16. (a) The state accepts the provisions and benefits of laws enacted by the Congress of the United States that provide for aid to children with disabilities.
(b) The state board is designated as the proper authority and may accept any federal funds appropriated to aid in the education of children with disabilities. The state board shall comply with all the requirements of:
(1) federal law concerning any federal funds relating to special educational activities; and
(2) any amendments to those laws or rules and regulations issued under and in conformity with those laws and not inconsistent with this chapter.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-17
Federal aid concerning career and technical education
Sec. 17. The provisions of an act of Congress entitled "An act to provide for the promotion of vocational education; to provide for

cooperation with the states in the promotion of such education in agriculture and the trades and industries; to provide for cooperation with the states in the preparation of teachers of career and technical education subjects; and to appropriate money and regulate its expenditure," are accepted by the state as to the following:
(1) Appropriations for the salaries of:
(A) teachers;
(B) supervisors; or
(C) directors;
of agricultural subjects.
(2) Appropriations for salaries for teachers of trade and industrial subjects.
(3) Appropriations for the training of teachers of career and technical education subjects.
As added by P.L.1-2005, SEC.3. Amended by P.L.234-2007, SEC.87.

IC 20-19-2-18
State treasurer as custodian for career and technical education funds
Sec. 18. (a) The treasurer of state is designated as the custodian for career and technical education.
(b) The treasurer of state shall do the following:
(1) Receive money paid to the state from the United States treasury under the act of Congress described in section 17 of this chapter.
(2) Pay the money described in subdivision (1), upon the warrant of the auditor of state, when the money is certified by the state board.
As added by P.L.1-2005, SEC.3. Amended by P.L.234-2007, SEC.88.

IC 20-19-2-19
Federal funds for career and technical education; use of funds subject to allocation by general assembly
Sec. 19. (a) The state board shall receive, distribute, and account for all funds received for career and technical education under the Carl D. Perkins Vocational and Applied Technology Act (20 U.S.C. 2301 et seq.).
(b) The state board may not expend or distribute funds received under subsection (a) unless those funds have been allocated by the general assembly.
As added by P.L.1-2005, SEC.3. Amended by P.L.234-2007, SEC.89; P.L.7-2011, SEC.5.

IC 20-19-2-20
Fast track to college diploma design by the state board
Sec. 20. The state board shall design a high school diploma to be granted to individuals who successfully complete a high school fast track to college program under IC 21-43-6, IC 21-43-7, or IC 21-43-8.
As added by P.L.185-2006, SEC.6. Amended by P.L.1-2007,

SEC.141; P.L.2-2007, SEC.199; P.L.3-2008, SEC.114.



CHAPTER 3. DEPARTMENT OF EDUCATION

IC 20-19-3-2
Director
Sec. 2. The state superintendent is the director of the department.
As added by P.L.1-2005, SEC.3.

IC 20-19-3-3
Hiring personnel
Sec. 3. The state superintendent:
(1) subject to IC 20-19-2-8(a)(1); and
(2) with the approval of the budget agency;
may hire the personnel necessary to perform the duties of the department under this title.
As added by P.L.1-2005, SEC.3.

IC 20-19-3-4
Duties of department; suspension and expulsion statistics
Sec. 4. (a) The department shall:
(1) perform the duties required by statute;
(2) implement the policies and procedures established by the state board;
(3) conduct analytical research to assist the state board in determining the state's educational policy;
(4) compile statistics concerning the ethnicity, gender, and disability status of students in Indiana schools, including statistics for all information that the department receives from school corporations on enrollment, number of suspensions, and number of expulsions; and
(5) provide technical assistance to school corporations.
(b) In compiling statistics by gender, ethnicity, and disability status under subsection (a)(4), the department shall also categorize suspensions and expulsions by cause as follows:
(1) Alcohol.
(2) Drugs.
(3) Deadly weapons (other than firearms).
(4) Handguns.
(5) Rifles or shotguns.
(6) Other firearms.
(7) Tobacco.
(8) Attendance.
(9) Destruction of property.
(10) Legal settlement (under IC 20-33-8-17).
(11) Fighting (incident does not rise to the level of battery). (12) Battery (IC 35-42-2-1).
(13) Intimidation (IC 35-45-2-1).
(14) Verbal aggression or profanity.
(15) Defiance.
(16) Other.
(c) The department shall develop guidelines necessary to implement this section.
As added by P.L.1-2005, SEC.3. Amended by P.L.242-2005, SEC.10.

IC 20-19-3-5
Powers of department
Sec. 5. The department may:
(1) exercise the powers granted by statute;
(2) with the approval of the budget agency, employ experts and consultants to assist the department in carrying out its functions;
(3) with the consent of other state agencies, use the services and facilities of other state agencies without reimbursements;
(4) accept in the name of the department, for use in carrying out the functions of the department, money received by gift, grant, bequest, or otherwise;
(5) accept voluntary and uncompensated services; and
(6) expend funds made available to the department according to policies established by the budget agency.
As added by P.L.1-2005, SEC.3.

IC 20-19-3-6
Education consultant for health and physical education
Sec. 6. (a) The department shall:
(1) establish a program in health and physical education to encourage children in kindergarten through grade 12 to develop:
(A) healthful living habits;
(B) an interest in lifetime health and physical fitness; and
(C) decision making skills in the areas of health and physical fitness;
(2) establish the position of education consultant for health and physical education; and
(3) hire an individual to perform the duties of education consultant for health and physical education.
(b) The education consultant for health and physical education shall:
(1) plan and develop curricula for health and physical education for grades kindergarten through 12; and
(2) perform other duties designated by the department.
(c) The program in health and physical education must include the following:
(1) Local school program development.
(2) Technical and inservice training assistance for local schools.
(3) Local school initiatives in writing curricula in the areas of health and physical education. (4) Cardiopulmonary resuscitation training using a training program approved by the American Heart Association or an equivalent nationally recognized training program.
(d) The department may give grants to or enter into contracts with individuals or school corporations to carry out the purposes of the program in health and physical education.
As added by P.L.1-2005, SEC.3.

IC 20-19-3-7
Federal grants; restrictions on acceptance or distribution; withdrawal from grant program
Sec. 7. (a) The department may not accept or distribute to school corporations grants from the federal government under Title III of P.L.103-227 (repealed), if the state superintendent determines that acceptance or distribution of grant money does at least one (1) of the following:
(1) Authorizes an officer or employee of the federal government to mandate, direct, or control at least one (1) of the following:
(A) The department.
(B) A school corporation.
(C) A school curriculum or program of instruction.
(D) Allocation of a state or local government resource.
(2) Requires the department, a school corporation, or a school to spend money or incur an expense not paid under Title III of P.L.103-227 (repealed).
(3) Requires a school corporation, as a condition of participation, to increase the access of students to at least one (1) of the following:
(A) Social services.
(B) Health care.
(C) Nutrition.
(D) Services related to the services listed in clauses (A) through (C).
(E) Child care services.
(4) Requires a school corporation, as a condition of participation, to implement an outcome based education program.
(5) Requires a school corporation, as a condition of participation, to adopt:
(A) a national curriculum; or
(B) national assessment standards.
(6) Requires federal government certification of:
(A) a state curriculum; or
(B) state assessment standards.
(b) The governing body of a school corporation that receives a grant under this section may withdraw from participation in the grant program at the following times:
(1) At the end of a school year.
(2) At any time during a school year, if money received for participation in the grant program is returned to the department.

The amount that a school corporation must return to the department is the amount received for expenditure during the time after the school corporation has ceased to participate in the program.
As added by P.L.1-2005, SEC.3.

IC 20-19-3-8
Limitation on department approval of certain plans; central clearinghouse for prototype designs
Sec. 8. (a) The department may not approve or disapprove plans and specifications for the construction, alteration, or repair of school buildings, except as necessary under the following:
(1) The terms of a federal grant or a federal law.
(2) IC 20-35-4-2 concerning the authorization of a special school for children with disabilities.
(b) Notwithstanding subsection (a), the department shall do the following:
(1) Receive and review plans and specifications as required by IC 20-19-2-12.
(2) Establish a central clearinghouse for access by school corporations that may want to use a prototype design in the construction of school facilities. The department shall compile necessary publications and may establish a computer data base to distribute information on prototype designs to school corporations. Architects and engineers registered to practice in Indiana may submit plans and specifications for a prototype design to the clearinghouse. The plans and specifications may be accessed by any person. However, the following provisions apply to a prototype design submitted to the clearinghouse:
(A) The original architect of record or engineer of record retains ownership of and liability for a prototype design.
(B) A school corporation or other person may not use a prototype design without the site-specific, written permission of the original architect of record or engineer of record.
(C) An architect's or engineer's liability under clause (A) is subject to the requirements of clause (B).
The state board may adopt rules under IC 4-22-2 to implement this subdivision.
As added by P.L.1-2005, SEC.3. Amended by P.L.146-2008, SEC.453.

IC 20-19-3-9
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 20-19-3-9.2
Duty of the department to establish and maintain an employee data base
Sec. 9.2. The department shall establish and maintain a searchable

data base of information concerning employees and former employees who have been reported to the department under IC 20-28-5-8. The department shall make the data base available to the public.
As added by P.L.1-2010, SEC.74.

IC 20-19-3-9.4
Disclosure of student test number information
Sec. 9.4. Beginning January 1, 2010, the department may obtain and maintain student test number information in a manner and form that permits any person who is authorized to review the information to:
(1) access the information at any time; and
(2) accurately determine:
(A) where each student is enrolled and attending classes; and
(B) the number of students enrolled in a school corporation or charter school and residing in the area served by a school corporation;
as of any date after December 31, 2009, occurring before two (2) regular instructional days before the date of the inquiry.
Each school corporation and charter school shall provide the information to the department in the form and on a schedule that permits the department to comply with this section. The department shall provide technical assistance to school corporations and charter schools to assist school corporations and charter schools in complying with this section.
As added by P.L.1-2010, SEC.75.

IC 20-19-3-10
Dating violence educational materials
Sec. 10. (a) The department, in collaboration with organizations that have expertise in dating violence, domestic violence, and sexual abuse, shall identify or develop:
(1) model dating violence educational materials; and
(2) a model for dating violence response policies and reporting.
Not later than July 1, 2011, the department shall make the models developed or identified under this section available to assist schools with the implementation of dating violence education programs in grades 6 through 12 and dating violence response policies.
(b) The model dating violence policy identified or developed under subsection (a) may include the following topics:
(1) Warning signs of dating violence.
(2) The basic principles of dating violence prevention.
(3) Methods of parental education and outreach.
As added by P.L.83-2010, SEC.1.

IC 20-19-3-11
Development and implementation of child abuse and child sexual abuse education program
Sec. 11. (a) The department, in collaboration with the department

of child services and organizations that have expertise in child abuse, including child sexual abuse, shall identify or develop:
(1) research and evidence based model educational materials on child abuse and child sexual abuse; and
(2) a model for child abuse and child sexual abuse response policies and reporting procedures.
To identify or develop models under this subsection, the department may not hire additional staff members or expend funds not already included in the department's budget.
(b) Not later than July 1, 2013, the department shall make the models developed or identified under this section available to assist schools with the implementation of:
(1) child abuse and child sexual abuse education programs in grade 2 through grade 5; and
(2) child abuse and child sexual abuse response and reporting policies.
(c) The model educational materials on child abuse and child sexual abuse identified or developed under subsection (a) may include the following topics:
(1) Warning signs of a child who is being abused or sexually abused.
(2) The basic principles of child abuse and child sexual abuse prevention.
(3) Methods of student, teacher, and parental education and outreach.
(d) The model child abuse and child sexual abuse response and reporting policies referred to in subsection (b) may include the following topics:
(1) Actions that a child who is a victim of abuse or sexual abuse may take to obtain assistance.
(2) Interventions.
(3) Counseling options.
(4) Educational support available for a child who is a victim of abuse or sexual abuse to continue to be successful in school.
(5) Reporting procedures.
(e) A school that chooses to use the model educational materials developed under subsection (a) shall inform the parents of students in the grade levels in which the materials could be used, in writing and by posting on the school's Internet web site, that a parent may:
(1) examine and review the model educational materials before the materials are taught; and
(2) decide if the parent's child will be instructed with the model educational materials.
(f) If a parent decides that the parent's child may be taught using the model educational materials, the parent shall notify the school of the parent's decision in writing or electronically.
As added by P.L.46-2012, SEC.1.



CHAPTER 4. EDUCATION ROUNDTABLE

IC 20-19-4-2
Establishment
Sec. 2. The education roundtable is established.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-3
Membership; advisory committee on early childhood education
Sec. 3. (a) The roundtable consists of the following members:
(1) A number of members appointed jointly by the governor and the state superintendent. These members must be representatives of:
(A) business and community leaders;
(B) elementary and secondary education, including programs for exceptional learners (as defined in IC 20-31-2-6); and
(C) higher education.
The number of members appointed under clause (A) must be equal to the number of members appointed under clauses (B) and (C).
(2) Two (2) members appointed by the president pro tempore of the senate from different political parties.
(3) Two (2) members appointed by the speaker of the house of representatives from different political parties.
(b) The roundtable shall create an advisory committee on early childhood education. The members of the advisory committee must be early childhood education leaders from around the state. The advisory committee shall provide professional and technical assistance concerning topics related to early childhood education to the roundtable.
As added by P.L.1-2005, SEC.3. Amended by P.L.64-2012, SEC.1.

IC 20-19-4-4
Compensation and expenses of members
Sec. 4. (a) A member of the roundtable or the advisory committee on early childhood education is not entitled to a salary per diem.
(b) A member of the roundtable or the advisory committee on early childhood education is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.3. Amended by P.L.64-2012, SEC.2.
IC 20-19-4-5
Cochairpersons; quorum
Sec. 5. (a) The governor and the state superintendent shall jointly serve as cochairpersons of the roundtable. The roundtable shall meet upon the call of the cochairpersons.
(b) A quorum of the roundtable must be present to conduct business. A quorum consists of a majority of the voting members appointed to the roundtable. The roundtable may not take an official action unless the official action has been approved by at least a majority of the voting members appointed to serve on the roundtable.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-6
Permanence of roundtable
Sec. 6. The roundtable is a permanent body and working group.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-7
Recommendations concerning matters related to education
Sec. 7. (a) The roundtable shall provide recommendations on subjects related to education to the following:
(1) The governor.
(2) The state superintendent.
(3) The general assembly.
(4) The state board.
(b) The recommendations to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-8
Recommendations; determination of total estimated fiscal impact by roundtable and legislative services agency
Sec. 8. (a) As used in this section, "total estimated fiscal impact" means the annual fiscal impact of a recommendation on all affected entities after the recommendation is fully implemented under subsection (e).
(b) Subject to subsection (d), before providing a recommendation under section 7 of this chapter, the roundtable shall prepare an analysis of the total estimated fiscal impact that the recommendation will have on the state, political subdivisions, and all private schools affected by the recommendation. In preparing an analysis under this subsection, the roundtable shall consider any applicable information submitted by entities affected by the recommendation. The analysis prepared under this subsection must be submitted with the recommendation under section 7 of this chapter.
(c) If the roundtable provides a recommendation under section 7 of this chapter and the total estimated fiscal impact analysis prepared under subsection (b) indicates that the impact of the recommendation will be at least five hundred thousand dollars ($500,000), the roundtable shall submit a copy of the recommendation and the fiscal

analysis prepared under subsection (b) to the legislative services agency for review. This recommendation must be in an electronic format under IC 5-14-6. Not more than forty-five (45) days after receiving a copy of the recommendation and fiscal impact analysis, the legislative services agency shall prepare a fiscal impact statement concerning the effect that compliance with the recommendation will have on:
(1) the state; and
(2) all:
(A) political subdivisions; and
(B) nonpublic schools;
affected by the proposed recommendation.
The fiscal impact statement must contain the direct total estimated fiscal impact of the recommendation and a determination concerning the extent to which the recommendation creates an unfunded mandate on the state, a political subdivision, or a nonpublic school affected by the proposed recommendation. The fiscal impact statement is a public document. The legislative services agency shall make the fiscal impact statement available to interested parties upon request. The roundtable shall provide the legislative services agency with the information necessary to prepare the fiscal impact statement. The legislative services agency may also receive and consider applicable information from the entities affected by the recommendation in preparation of the fiscal impact statement. The legislative services agency shall provide copies of its fiscal impact statement to each of the persons described in section 7 of this chapter.
(d) In determining whether a recommendation under this section has a total estimated fiscal impact of at least five hundred thousand dollars ($500,000) on the affected entities, the roundtable shall consider the impact of the recommendation on any entity that already complies with the standards imposed by the recommendation on a voluntary basis, if applicable.
(e) For purposes of this section, a recommendation is fully implemented after:
(1) the conclusion of any phase-in period during which:
(A) the recommendation is gradually made to apply to certain affected entities; or
(B) the costs of the recommendation are gradually implemented; and
(2) the recommendation applies to all affected entities that will be affected by the recommendation.
In determining the total estimated fiscal impact of a recommendation under this section, the roundtable shall consider the annual fiscal impact on all affected entities beginning with the first twelve (12) month period or first school year after the recommendation is fully implemented, whichever applies. The roundtable may use actual or forecasted data and may consider the actual and anticipated effects of inflation and deflation. The roundtable shall describe any assumptions made and any data used in determining the total

estimated fiscal impact of a recommendation under this section.
As added by P.L.1-2005, SEC.3. Amended by P.L.226-2005, SEC.3; P.L.1-2006, SEC.314.

IC 20-19-4-9
Recommendations for improving academic standards
Sec. 9. The roundtable shall make recommendations to the state board for improving the academic standards under IC 20-31-3.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-10
Review and recommendation of academic standards and ISTEP program
Sec. 10. The roundtable shall review and recommend to the state board for the state board's approval the following:
(1) The academic standards under IC 20-31-3, IC 20-32-4, IC 20-32-5, and IC 20-32-6 for all grade levels from kindergarten through grade 12.
(2) The content and format of the ISTEP program, including the following:
(A) The graduation examination.
(B) The passing scores required at the various grade levels tested under the ISTEP program.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-11
Considerations in making recommendations
Sec. 11. In making recommendations under section 10 of this chapter, the roundtable shall consider:
(1) a variety of available national and international assessments and tests;
(2) the development of an assessment or test unique to Indiana; and
(3) any combination of assessments or tests described under subdivisions (1) and (2).
As added by P.L.1-2005, SEC.3.

IC 20-19-4-12
Recommendations to state board
Sec. 12. In making recommendations under section 10 of this chapter, the roundtable shall recommend to the state board only state tests that when appropriate:
(1) present the content of each test in an interdisciplinary manner; and
(2) provide each student with the opportunity to meet the academic standards in an applied manner.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-13
Rules Sec. 13. The state board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.3.



CHAPTER 5. CHILDREN'S SOCIAL, EMOTIONAL, AND BEHAVIORAL HEALTH PLAN

IC 20-19-5-2
Plan recommendations
Sec. 2. The children's social, emotional, and behavioral health plan shall recommend:
(1) procedures for the identification and assessment of social, emotional, and mental health issues;
(2) procedures to assist a child and the child's family in obtaining necessary services to treat social, emotional, and mental health issues;
(3) procedures to coordinate provider services and interagency referral networks for an individual from birth through twenty-two (22) years of age;
(4) guidelines for incorporating social, emotional, and behavioral development into school learning standards and education programs;
(5) that social, emotional, and mental health screening be included as a part of routine examinations in schools and by health care providers;
(6) procedures concerning the positive development of children, including:
(A) social, emotional, and behavioral development;
(B) learning; and
(C) behavioral health;
(7) plans for creating a children's social, emotional, and behavioral health system with shared accountability among state agencies that will:
(A) conduct ongoing needs assessments; (B) use outcome indicators and benchmarks to measure progress; and
(C) implement quality data tracking and reporting systems;
(8) a state budget for children's social, emotional, and mental health prevention and treatment;
(9) how state agencies and local entities can obtain federal funding and other sources of funding to implement a children's social, emotional, and behavioral health plan;
(10) how to maintain and expand the workforce to provide mental health services for individuals from birth through twenty-two (22) years of age and families;
(11) how employers of mental health professionals may:
(A) improve employee job satisfaction; and
(B) retain employees;
(12) how to facilitate research on best practices and model programs for children's social, emotional, and behavioral health;
(13) how to disseminate research and provide training and educational materials concerning the children's social, emotional, and behavioral health program to:
(A) policymakers;
(B) practitioners; and
(C) the general public; and
(14) how to implement a public awareness campaign to:
(A) reduce the stigma of mental illness; and
(B) educate individuals:
(i) about the benefits of children's social, emotional, and behavioral development; and
(ii) how to access children's social, emotional, and behavioral development services.
As added by P.L.234-2005, SEC.79.






ARTICLE 20. PROGRAMS ADMINISTERED BY THE STATE

CHAPTER 1. EDUCATIONAL SERVICE CENTERS

IC 20-20-1-2
"Educational service center"
Sec. 2. (a) As used in this chapter, "educational service center" means an extended agency of school corporations that:
(1) operates under rules established by the state board;
(2) is the administrative and operational unit that serves a definitive geographical boundary; and
(3) allows school corporations to voluntarily cooperate and share programs and services that the school corporations cannot individually provide but collectively may implement.
(b) Programs and services collectively implemented through an educational service center may include, but are not limited to, the following:
(1) Curriculum development.
(2) Pupil personnel and special education services.
(3) In-service education.
(4) State-federal liaison services.
(5) Instructional materials and multimedia services.
(6) Career and technical education.
(7) Purchasing and financial management.
(8) Needs assessment.
(9) Computer use.
(10) Research and development.
As added by P.L.1-2005, SEC.4. Amended by P.L.234-2007, SEC.90.

IC 20-20-1-3
Establishment and procedures for operation of educational service centers
Sec. 3. The state board may provide for the establishment of and procedures for the operation of educational service centers.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-4
Comprehensive plan for implementation of chapter; adoption
Sec. 4. (a) The state board shall do the following:
(1) Adopt a comprehensive plan to implement this chapter.
(2) Determine the areas in Indiana that will be served by an

educational service center.
(b) In determining the geographic area to be served by an educational service center, the state board shall consider the following:
(1) Physical factors.
(2) Socio-economic factors.
(3) Educational factors.
(4) Existing cooperative efforts and agreements.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-5
Establishment of centers under state board rules
Sec. 5. An educational service center must be established under rules adopted by the state board to develop, provide, and make available to participating schools those services requested by the participating school corporations and approved by the state board.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-6
Location of centers
Sec. 6. Educational service centers shall be located throughout Indiana to allow each school corporation to have an opportunity to:
(1) be served by; and
(2) participate in;
an approved center on a voluntary basis by resolution of the governing body.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-7
Educational service center board
Sec. 7. An educational service center shall be governed in its local administration by a board selected by an assembly comprised of the superintendent or the superintendent's designee from each participating school corporation.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-8
Membership of board; vacancies; compensation
Sec. 8. (a) The state board shall adopt uniform rules to provide for the local selection, appointment, and continuity of membership for boards.
(b) Vacancies on a board shall be filled by appointment by the remaining members of the board.
(c) Members of a board serve without compensation.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-9
Executive director; personnel
Sec. 9. A board may employ the following:
(1) An executive director for the educational service center. (2) Other personnel the board considers necessary to:
(A) carry out the functions of the educational service center; and
(B) do and perform all things the board considers proper for successful operation of the center.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-10
Advisory council; recommendations
Sec. 10. (a) The state board shall provide for the selection of an advisory council to each board. The state board shall provide for the representation of:
(1) teachers;
(2) elementary principals;
(3) secondary principals;
(4) members of the governing body; and
(5) parents of students;
of the school corporations that are within the geographic area served by the educational service center.
(b) The advisory council shall make recommendations to the board on budgetary and program matters.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-11
Funds for establishment and operation of centers
Sec. 11. (a) Any funds, including donated funds and funds from federal or other local sources, shall be used to pay for the costs of establishing or operating an educational service center.
(b) An educational service center may administer programs and funds from any of the sources described in subsection (a). All activities funded from federal sources must follow all applicable federal guidelines, rules, and regulations.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-12
Federal matching funds
Sec. 12. This chapter does not prohibit an educational service center from receiving and using matching funds from federal sources in any amount for which the educational service center may be eligible.
As added by P.L.1-2005, SEC.4.



CHAPTER 2. PRINCIPAL LEADERSHIP ACADEMY

IC 20-20-2-2
"Advisory board"
Sec. 2. As used in this chapter, "advisory board" refers to the advisory board for the principal leadership academy established by this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-2-3
Establishment
Sec. 3. The principal leadership academy is established within the department to achieve excellence in teacher and student performance by strengthening leadership and management skills of practicing Indiana public school principals.
As added by P.L.1-2005, SEC.4.

IC 20-20-2-4
Appointment of director and staff; annual report
Sec. 4. (a) The state superintendent shall:
(1) appoint a full-time director to administer the academy;
(2) employ staff necessary to implement this chapter;
(3) appoint members of the advisory board; and
(4) submit to the general assembly an annual report before July 1 of each year.
(b) The annual report of the state superintendent must be in an electronic format under IC 5-14-6 and must include the following:
(1) A summary of the activities of the academy.
(2) Data on the number of persons trained.
(3) An analysis of the extent to which the purposes of the academy have been accomplished.
(4) A proposal for a program and budget for the two (2) years following the year that is the subject of the report.
As added by P.L.1-2005, SEC.4.

IC 20-20-2-5
Advisory board; members; duties; appointments; expenses and per diem
Sec. 5. (a) There is established an advisory board for the academy to advise and assist the director appointed under section 4 of this chapter.
(b) The advisory board consists of nine (9) members appointed by the state superintendent. Each of the following groups must be

represented by at least one (1) member of the advisory board:
(1) Practicing public school principals.
(2) Members of the general assembly.
(3) Experts in administration, supervision, curriculum development, or evaluation who are members of the faculty of a state supported university.
(4) Practicing school superintendents.
(5) Practicing public school teachers.
(6) Members of the business or industry community.
(7) Parents of public school age children.
(c) The advisory board shall:
(1) annually elect a chairperson;
(2) advise the director about the curriculum of the academy;
(3) review the plan developed by the director under section 6 of this chapter;
(4) approve an evaluation plan for the academy;
(5) review the director's plan for continuing education;
(6) review the academy budget and make recommendations to the director;
(7) set criteria for the selection of academy participants;
(8) review the operation of the academy and make recommendations to the director;
(9) assist the director in compiling an annual report for submission to the state superintendent;
(10) consider coordinating the programs and curriculum offered at the academy with the programs and curriculum required in principal certification programs offered at postsecondary educational institutions in Indiana; and
(11) complete other tasks requested of the advisory board by the state superintendent.
(d) Each member of the advisory board serves a four (4) year term beginning on May 1 in the year the member is appointed.
(e) The state superintendent shall fill a vacancy on the advisory board:
(1) for the unexpired part of the term; and
(2) in a manner that preserves the composition of the advisory board under subsection (b).
(f) Each member of the advisory board who is not a member of the general assembly is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) Each member of the advisory board who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-2005, SEC.4. Amended by P.L.2-2007, SEC.200.
IC 20-20-2-6
Plan for development of skills and performance
Sec. 6. (a) The director of the academy shall, with staff support, develop a plan to accomplish the goals of the academy. The plan must be approved by the advisory board and must include procedures to teach principals the following:
(1) How to develop the leadership skills and management techniques necessary for providing quality education in Indiana schools.
(2) How to improve teacher and student performance.
(3) How to strengthen communication and leadership skills required for the establishment of a broad based support for public education.
(4) Management skills for use in improving curriculum and instruction.
(5) How to improve the school environment.
(b) The director of the academy shall, with staff support, and subject to approval by the advisory board, develop a plan for continuing education by the academy of public school principals who have completed initial training at the academy.
As added by P.L.1-2005, SEC.4.

IC 20-20-2-7
Admission to academy
Sec. 7. To be eligible for admission to the academy, a participant must be a practicing public school principal for a public school located in Indiana. Admission preference must be given to those school principals who have at least three (3) years of administrative experience in Indiana public schools and intend to continue as public school principals.
As added by P.L.1-2005, SEC.4.



CHAPTER 3. TEACHER REFERRAL SYSTEM

IC 20-20-3-2
Establishment of referral system
Sec. 2. The department shall establish and keep current a computerized teacher employment opportunities referral system.
As added by P.L.1-2005, SEC.4.

IC 20-20-3-3
Requisites of referral system
Sec. 3. The referral system must:
(1) be capable of identifying the available public school teaching positions within Indiana;
(2) provide the pertinent information on individuals who are seeking employment as teachers; and
(3) be accessible to school corporations, teachers, prospective teachers, and state educational institutions.
As added by P.L.1-2005, SEC.4.

IC 20-20-3-4
Information dissemination
Sec. 4. The department shall disseminate the necessary information to school corporations and state educational institutions to provide awareness of the availability of the referral system to the pertinent parties.
As added by P.L.1-2005, SEC.4.



CHAPTER 4. AMBASSADOR FOR EDUCATION

IC 20-20-4-2
"Ambassador"
Sec. 2. As used in this chapter, "ambassador" refers to the ambassador for education established by section 4 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-3
"School"
Sec. 3. As used in this chapter, "school" means a school corporation or an accredited nonpublic school.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-4
Establishment of position
Sec. 4. The position of ambassador for education is established to act as an education liaison to Indiana schools.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-5
Teacher of the year as ambassador
Sec. 5. A teacher in a school who:
(1) is selected by the state superintendent as teacher of the year; and
(2) agrees to be ambassador;
is ambassador for a one (1) year term beginning July 1 after selection as teacher of the year and ending the following June 30.
As added by P.L.1-2005, SEC.4.
IC 20-20-4-6
Professional leave for service as ambassador; reimbursement of costs
Sec. 6. (a) The school where an ambassador is regularly employed shall do the following:
(1) Grant the ambassador a one (1) year professional leave to serve as ambassador during the ambassador's term.
(2) Allow the ambassador to return to the school from the professional leave:
(A) to the same or a comparable position as the ambassador held before the professional leave; and
(B) without loss of accrued benefits or seniority.
(3) Continue to provide the ambassador all benefits of employment with the school other than salary.
(b) The department shall reimburse a school for the cost of benefits provided by the school to an ambassador under subsection (a)(3).
As added by P.L.1-2005, SEC.4.

IC 20-20-4-7
Election regarding service of professional leave
Sec. 7. An ambassador may elect to serve the one (1) year professional leave at:
(1) an Indiana postsecondary educational institution; or
(2) the department.
As added by P.L.1-2005, SEC.4. Amended by P.L.2-2007, SEC.201.

IC 20-20-4-8
Service with department
Sec. 8. If an ambassador elects to serve a one (1) year professional leave with the department, the following apply:
(1) The state coordinator of the ambassador for education program, as designated by the state superintendent, shall establish the ambassador's duties.
(2) The ambassador is entitled to receive from the department the following:
(A) A salary in place of compensation from the school where the ambassador is regularly employed that equals the salary that the ambassador, if not serving as ambassador, would receive during the school year of the ambassador's term from the school where the ambassador is regularly employed.
(B) Actual expenses of the ambassador incurred as a result of the performance of duties under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-9
Service with postsecondary educational institution
Sec. 9. If an ambassador elects to serve a one (1) year professional leave with an Indiana postsecondary educational institution, the following apply: (1) The dean of the institution's school of education or the equivalent officer shall establish the ambassador's duties.
(2) The ambassador is entitled to receive from the institution the amount of compensation that the institution offers the ambassador.
(3) The ambassador is entitled to receive from the department compensation in an amount that when added to the amount provided under subdivision (2) equals the salary that the ambassador, if not serving as ambassador, would receive during the school year of the ambassador's term from the school where the ambassador is regularly employed.
As added by P.L.1-2005, SEC.4. Amended by P.L.2-2007, SEC.202.

IC 20-20-4-10
Ambassador's duties
Sec. 10. The ambassador's duties must match the relative skills and education background of the ambassador and reflect the goals of the ambassador for education program. However, duties may include the following:
(1) Providing professional development seminars and workshops in the subject matter areas in which the ambassador has expertise.
(2) Accompanying the state superintendent in the exercise of the state superintendent's duties throughout Indiana.
As added by P.L.1-2005, SEC.4.



CHAPTER 5. REPEALED



CHAPTER 5.5. CURRICULAR MATERIALS

IC 20-20-5.5-2
Department evaluation of curricular materials; publication of report; inclusion of a publisher's materials
Sec. 2. (a) The department shall evaluate curricular materials. The evaluation must include an evaluation of:
(1) the curricular materials' alignment to the academic standards adopted by the state board under IC 20-31-3-1; and
(2) the appropriateness of the reading level of the curricular materials.
(b) The department shall publish a report that describes the method used to conduct the evaluation required under subsection (a) and that contains the results of the evaluation. The report must:
(1) provide a list of each curricular material evaluated and a summary of the evaluation for each curricular material;
(2) be updated annually; and
(3) provide a listing and summary review for the curricular materials that are aligned to the academic standards adopted by the state board under IC 20-31-3-1 for the following subjects for each grade level:
(A) English/language arts, including spelling, literature, and handwriting.
(B) Reading.
(C) Mathematics.
(D) Science.
(E) Social studies.
(F) Miscellaneous.
(G) World languages.
(c) A governing body and superintendent may use the report under subsection (b) in complying with IC 20-26-12-24.
(d) For a publisher's curricular materials to be included in the report under subsection (b), the publisher must provide the department a written, exact, and standard statewide price for each curricular material.
(e) A publisher may request that an update to the publisher's curricular materials and corresponding prices replace the information on the curricular materials set forth in the report under subsection (b). As added by P.L.73-2011, SEC.6. Amended by P.L.6-2012, SEC.124.

IC 20-20-5.5-3
Notification of availability of evaluation
Sec. 3. (a) The state superintendent shall notify the governing bodies of each school corporation, charter school, and accredited nonpublic school immediately of:
(1) the initial publication and annual update on the department's Internet web site of the report described in section 2(b) of this chapter, including the Internet web site address where the report is published; and
(2) updates of the following types of information in the report described in section 2(b) of this chapter:
(A) The addition of materials.
(B) The removal of materials.
(C) Changes in the per unit price of curricular materials that exceed five percent (5%).
(b) A notification under this section must state that:
(1) the reviews of curricular materials included in the report described in section 2(b) of this chapter are departmental reviews only; and
(2) each governing body has authority to adopt textbooks for a school corporation.
As added by P.L.73-2011, SEC.6. Amended by P.L.229-2011, SEC.167.



CHAPTER 6. REPEALED



CHAPTER 7. HIGH SCHOOL DIPLOMA PROGRAM FOR ELIGIBLE VETERANS

IC 20-20-7-2
"Diploma"
Sec. 2. As used in this chapter, "diploma" refers to a high school diploma.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-3
"Eligible veteran"
Sec. 3. As used in this chapter, "eligible veteran" refers to an individual who has the following qualifications:
(1) Served as a member of the armed forces of the United States at any time during at least one (1) of the following periods:
(A) Beginning April 6, 1917, and ending November 11, 1918 (World War I).
(B) Beginning December 7, 1941, and ending December 31, 1946 (World War II).
(C) Beginning June 27, 1950, and ending January 31, 1955 (Korean Conflict).
(D) Beginning August 5, 1964, and ending May 7, 1975 (Vietnam Conflict).
(2) Before the military service described in subdivision (1):
(A) attended a public or nonpublic high school in Indiana; and
(B) was a student in good standing at the high school described in clause (A), to the satisfaction of the department of veterans' affairs.
(3) Did not graduate or receive a diploma because of leaving the high school described in subdivision (2) for the military service described in subdivision (1).
(4) Was honorably discharged from the armed forces of the United States.
As added by P.L.1-2005, SEC.4. Amended by P.L.144-2007, SEC.17.

IC 20-20-7-4
"Program"
Sec. 4. As used in this chapter, "program" refers to the high school diploma program for eligible veterans established by section 6 of this chapter.
As added by P.L.1-2005, SEC.4.
IC 20-20-7-5
"School corporation"
Sec. 5. As used in this chapter, "school corporation" includes a successor school corporation serving the area where a high school that no longer exists was once located.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-6
High school programs for eligible veterans; establishment
Sec. 6. The high school diploma program for eligible veterans is established to provide for the issuance of high school diplomas to certain veterans.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-7
Application for diploma; information required
Sec. 7. (a) The department and the department of veterans' affairs shall jointly design a form for the application for issuance of a diploma under the program.
(b) The application form must require at least the following information about an eligible veteran:
(1) Personal identification information.
(2) Military service information, including a copy of the eligible veteran's honorable discharge.
(3) High school information, including the following:
(A) Name and address, including county, of the last high school attended.
(B) Whether the high school was a public or nonpublic school.
(C) Years attended.
(D) Year of leaving high school to begin military service.
(E) Year in which the veteran would have graduated if the veteran had not left high school to begin military service.
(4) If the high school attended was a public school, whether the veteran prefers receiving a diploma issued by:
(A) the state board; or
(B) the governing body of the school corporation governing the high school.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-8
Department of veterans' affairs; responsibilities
Sec. 8. The department of veterans' affairs shall do the following for individuals that the department of veterans' affairs has reason to believe may be eligible to apply for a diploma under the program:
(1) Give notice of the program.
(2) Describe the application procedure.
(3) Furnish an application form.
As added by P.L.1-2005, SEC.4.
IC 20-20-7-9
Individuals eligible to apply
Sec. 9. The following individuals may apply for the issuance of a diploma to an eligible veteran under the program:
(1) An eligible veteran, including an eligible veteran who has received a general educational development (GED) diploma issued under IC 20-20-6 (before its repeal) or IC 22-4.1-18, or a similar diploma.
(2) An individual who is:
(A) the surviving spouse of; or
(B) otherwise related to;
an eligible veteran who is deceased.
As added by P.L.1-2005, SEC.4. Amended by P.L.7-2011, SEC.6.

IC 20-20-7-10
Application required
Sec. 10. An applicant for a diploma under the program must submit a completed application form to the department of veterans' affairs.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-11
Department of veterans' affairs; receipt of application; verification of information
Sec. 11. Upon receipt of an application, the department of veterans' affairs shall do the following:
(1) Verify the accuracy of the information in the application, in consultation with the department, if necessary.
(2) Forward the verified application to the department.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-12
Department of education; responsibilities
Sec. 12. Upon receipt of a verified application, the department shall do the following:
(1) If the applicant:
(A) expresses a preference in the application to receive a diploma issued by the state board; or
(B) attended a nonpublic high school before leaving high school for military service;
the department shall present a diploma issued by the state board.
(2) If the applicant expresses a preference for receiving a diploma from the governing body of the school corporation containing the public high school that the eligible veteran left for military service, the department shall direct the governing body of the affected school corporation to issue and present the diploma.
As added by P.L.1-2005, SEC.4.
IC 20-20-7-13
Ceremonies for presentation of diplomas
Sec. 13. (a) The department and governing bodies are encouraged but are not required to hold a ceremony to present a diploma that is issued under the program.
(b) Upon request of a governing body, the department, in cooperation with the department of veterans' affairs, shall assist the governing body to develop a variety of formats for appropriate ceremonies at which to award diplomas under the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-14
State board; design of commemorative diploma required
Sec. 14. (a) The state board shall design a unique commemorative diploma for the board to issue to eligible veterans who:
(1) attended a public high school and express in the application a preference for receiving a diploma that the state board issues; or
(2) attended a nonpublic high school.
(b) The state board shall design a unique commemorative diploma that a governing body may choose to issue under the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-15
Governing body; design of commemorative diploma allowed; types of diplomas
Sec. 15. (a) A governing body may design a unique commemorative diploma for the governing body to issue under the program.
(b) A governing body that issues a diploma under the program shall issue one (1) of the following types of diplomas:
(1) The diploma described in subsection (a).
(2) The diploma designed by the state board under section 14(b) of this chapter.
(3) The same diploma that the governing body issues to current graduates.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-16
Cooperative administration of program
Sec. 16. The department and the department of veterans' affairs shall work cooperatively to jointly administer this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-17
Fees prohibited
Sec. 17. A fee may not be charged to process an application or to award a diploma under this chapter.
As added by P.L.1-2005, SEC.4.
IC 20-20-7-18
Rules
Sec. 18. The department and the department of veterans' affairs may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 8. SCHOOL CORPORATION ANNUAL PERFORMANCE REPORT

IC 20-20-8-2
"Report"
Sec. 2. As used in this chapter, "report" refers to the school corporation annual performance report required by this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-8-3
Publication of report; Internet publication
Sec. 3. (a) Not earlier than January 15 or later than January 31 of each year, the governing body of a school corporation shall publish an annual performance report of the school corporation, in compliance with the procedures identified in section 7 of this chapter. The report must be published one (1) time annually under IC 5-3-1.
(b) The department shall make each school corporation's report available on the department's Internet web site. The annual performance report published on the Internet for a school corporation, including a charter school, must include any additional information submitted by the school corporation under section 6(3)(A) of this chapter. The governing body of a school corporation may make the school corporation's report available on the school corporation's Internet web site.
(c) The governing body of a school corporation shall provide a copy of the report to a person who requests a copy. The governing body may not charge a fee for providing the copy.
As added by P.L.1-2005, SEC.4. Amended by P.L.169-2005, SEC.10.

IC 20-20-8-4
Public hearing
Sec. 4. Not later than sixty (60) days after the publication of the report, the governing body of a school corporation may conduct a public hearing at a location within the school corporation to present and discuss the report. The governing body may conduct the meeting in conjunction with a regular meeting of the governing body.
As added by P.L.1-2005, SEC.4.

IC 20-20-8-5
Copy of report to be provided to department
Sec. 5. A school corporation shall provide a copy of the report to the department.
As added by P.L.1-2005, SEC.4.
IC 20-20-8-6
Contents of report
Sec. 6. A report must contain the following:
(1) The information listed in section 8 of this chapter for each of the preceding three (3) years.
(2) Additional components determined under section 7(4) of this chapter.
(3) Additional information or explanation that the governing body wishes to include, including the following:
(A) Results of nationally recognized assessments of students under programs other than the ISTEP program that a school corporation, including a charter school, uses to determine if students are meeting or exceeding academic standards in grades that are tested under the ISTEP program.
(B) Results of assessments of students under programs other than the ISTEP program that a school corporation uses to determine if students are meeting or exceeding academic standards in grades that are not tested under the ISTEP program.
(C) The number and types of staff professional development programs.
(D) The number and types of partnerships with the community, business, or postsecondary education.
(E) Levels of parental participation.
As added by P.L.1-2005, SEC.4. Amended by P.L.169-2005, SEC.11; P.L.2-2007, SEC.203.

IC 20-20-8-7
Development and revision of reporting procedures and implementation standards
Sec. 7. The state superintendent and the state board, in consultation with school corporations, educational organizations, appropriate state agencies, and other organizations and individuals having an interest in education, shall develop and periodically revise the following for the benchmarks and indicators of performance under section 8 of this chapter and the additional components of the performance report:
(1) Reporting procedures, including the following:
(A) A determination of the information that a school corporation must compile and the information that the department must compile.
(B) A determination of the information required on a school by school basis and the information required on a school corporation basis.
(C) A common format suitable for publication, including tables, graphics, and explanatory text. The common format must allow the inclusion of additional information described in section 6(3)(A) of this chapter that is submitted by a school corporation, including a charter school.
(2) Operational definitions. (3) Standards for implementation.
(4) Additional components for the report that may be benchmarks, indicators of performance, or other information.
As added by P.L.1-2005, SEC.4. Amended by P.L.169-2005, SEC.12.

IC 20-20-8-8
Report information
Sec. 8. The report must include the following information:
(1) Student enrollment.
(2) Graduation rate (as defined in IC 20-26-13-6).
(3) Attendance rate.
(4) The following test scores, including the number and percentage of students meeting academic standards:
(A) ISTEP program test scores.
(B) Scores for assessments under IC 20-32-5-21, if appropriate.
(C) For a freeway school, scores on a locally adopted assessment program, if appropriate.
(5) Average class size.
(6) The number and percentage of students in the following groups or programs:
(A) Alternative education, if offered.
(B) Career and technical education.
(C) Special education.
(D) High ability.
(E) Remediation.
(F) Limited English language proficiency.
(G) Students receiving free or reduced price lunch under the national school lunch program.
(H) School flex program, if offered.
(7) Advanced placement, including the following:
(A) For advanced placement tests, the percentage of students:
(i) scoring three (3), four (4), and five (5); and
(ii) taking the test.
(B) For the Scholastic Aptitude Test:
(i) test scores for all students taking the test;
(ii) test scores for students completing the academic honors diploma program; and
(iii) the percentage of students taking the test.
(8) Course completion, including the number and percentage of students completing the following programs:
(A) Academic honors diploma.
(B) Core 40 curriculum.
(C) Career and technical programs.
(9) The percentage of grade 8 students enrolled in algebra I.
(10) The percentage of graduates who pursue higher education.
(11) School safety, including:
(A) the number of students receiving suspension or expulsion for the possession of alcohol, drugs, or weapons;

and
(B) the number of incidents reported under IC 20-33-9.
(12) Financial information and various school cost factors, including the following:
(A) Expenditures per pupil.
(B) Average teacher salary.
(C) Remediation funding.
(13) Technology accessibility and use of technology in instruction.
(14) Interdistrict and intradistrict student mobility rates, if that information is available.
(15) The number and percentage of each of the following within the school corporation:
(A) Teachers who are certificated employees (as defined in IC 20-29-2-4).
(B) Teachers who teach the subject area for which the teacher is certified and holds a license.
(C) Teachers with national board certification.
(16) The percentage of grade 3 students reading at grade 3 level.
(17) The number of students expelled, including the number participating in other recognized education programs during their expulsion.
(18) Chronic absenteeism, which includes the number of students who have been absent more than ten (10) days from school within a school year without being excused.
(19) The number of students who have dropped out of school, including the reasons for dropping out.
(20) The number of student work permits revoked.
(21) The number of student driver's licenses revoked.
(22) The number of students who have not advanced to grade 10 due to a lack of completed credits.
(23) The number of students suspended for any reason.
(24) The number of students receiving an international baccalaureate diploma.
(25) Other indicators of performance as recommended by the education roundtable under IC 20-19-4.
As added by P.L.1-2005, SEC.4. Amended by P.L.72-2006, SEC.1; P.L.185-2006, SEC.7; P.L.84-2007, SEC.1; P.L.234-2007, SEC.91; P.L.3-2008, SEC.115.

IC 20-20-8-9
Annual compilation of reports
Sec. 9. The department shall annually produce and distribute in paper and electronic formats a compiled report that includes the reports of all school corporations.
As added by P.L.1-2005, SEC.4.



CHAPTER 9. SCHOOL GRANT WRITING AND FUND RAISING ASSISTANCE PROGRAM

IC 20-20-9-2
Establishment of program
Sec. 2. The school grant writing and fund raising assistance program is established to do the following:
(1) Identify potential sources of funds for educational purposes for which a school corporation or a school may qualify, including federal programs and private sources.
(2) Disseminate information concerning funds identified under subdivision (1) to school corporations and schools.
(3) Assist school corporations and schools in applying for funds identified under subdivision (1).
As added by P.L.1-2005, SEC.4.

IC 20-20-9-3
Administration of program
Sec. 3. The department shall administer the program using funds received under IC 9-18-31-6(2).
As added by P.L.1-2005, SEC.4.



CHAPTER 10. TECHNOLOGY PREPARATION TASK FORCE

IC 20-20-10-2
Technology preparation task force; purpose; membership
Sec. 2. (a) The technology preparation task force is established to design and approve:
(1) technology preparation curriculum models; and
(2) teacher and staff training to implement the technology preparation models.
(b) The:
(1) state superintendent;
(2) commissioner of workforce development; and
(3) executive officer of the commission for higher education;
shall each appoint three (3) members to the task force. The members appointed to the task force must include representatives of school corporations and state educational institutions.
As added by P.L.1-2005, SEC.4.

IC 20-20-10-3
Curriculum models; secondary and postsecondary articulation curriculum agreements
Sec. 3. (a) The curriculum models developed by the task force must:
(1) be performance based;
(2) provide a student with:
(A) the skills necessary to gain employment upon graduation from high school; and
(B) the subject or skills areas required by a state educational institution to gain admittance into the respective state educational institution;
upon the satisfactory fulfillment of the curriculum;
(3) relate to a broad scope of occupational opportunities;
(4) include math, science, and English/language arts courses taught through practical application and designed to meet graduation requirements for those subjects;
(5) be designed to include secondary and postsecondary sequence models; and
(6) allow for dual credit, advanced study, and cooperative agreements.
(b) The task force shall identify certain occupations for secondary and postsecondary articulation curriculum agreements in cooperation with the department of workforce development. As added by P.L.1-2005, SEC.4. Amended by P.L.2-2007, SEC.204.

IC 20-20-10-4
Technology preparation curriculum
Sec. 4. (a) The department shall require all school corporations to make available to the school corporation's high school students the technology preparation curriculum.
(b) The state board shall implement teacher and staff training for the technology preparation curriculum.
(c) This chapter does not eliminate the approved industrial arts/technology education curriculum adopted by the state board by rule in effect on July 1, 1990.
As added by P.L.1-2005, SEC.4.

IC 20-20-10-5
Equipment expenditures; funding
Sec. 5. Expenditure for equipment necessary to implement this chapter by a school corporation may be paid for:
(1) through technology loans from the common school fund; or
(2) from the school corporation's capital projects fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-10-6
Rules
Sec. 6. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 11. RESEARCH AND DEVELOPMENT PROGRAM

IC 20-20-11-2
Purpose; implementation; surplus funds
Sec. 2. (a) The research and development program is established to fund certain programs, projects, studies, or other education initiatives undertaken or authorized to be undertaken by the department.
(b) The department shall implement the program.
(c) Unexpended money appropriated to the department for use in implementing the program under this chapter at the end of a state fiscal year does not revert to the state general fund but remains available to the department for its continued use under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-11-3
Initiatives; evaluation; funding
Sec. 3. (a) The types of initiatives for which money appropriated to the program may be used include the following:
(1) Conducting feasibility studies concerning the following:
(A) Mandating full-day or half-day kindergarten programs.
(B) Choice of enrollment programs.
(C) Establishing magnet schools.
(2) An evaluation of P.L.390-1987(ss).
(3) Exploring different or expanded testing methods.
(4) An evaluation of the primetime program (as defined in IC 20-43-1-22).
(5) Administering pilot programs concerning school academic readiness factors of students in kindergarten and grades 1 and 2.
(6) Studying the implications of offering preschool programs for special education students.
(7) Conducting the student services programs under IC 20-20-27.
(8) The Indiana writing project.
(b) The evaluation of P.L.390-1987(ss) and the primetime program described in subsection (a)(2) and (a)(4) shall be conducted by an entity other than the department under a contract entered into by the department.
(c) The student services programs under subsection (a)(7) shall be funded under the program based upon criteria approved by the department. The programs must include a study of:
(1) the role of the public school guidance counselor; and (2) the guidance counselor proficiency statements developed under P.L.342-1989(ss), SECTION 39, as approved by the department.
As added by P.L.1-2005, SEC.4. Amended by P.L.2-2006, SEC.80.



CHAPTER 12. PROGRAM FOR THE ADVANCEMENT OF MATH AND SCIENCE



CHAPTER 13. EDUCATIONAL TECHNOLOGY PROGRAM AND GRANTS

IC 20-20-13-1
"Grant"
Sec. 1. As used in sections 13 through 24 of this chapter, "grant" refers to a technology plan grant under sections 13 through 24 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-2
"Group"
Sec. 2. As used in sections 13 through 24 of this chapter, "group" includes the school corporations that are placed in a group of school corporations under sections 13 through 24 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-3
"School corporation"
Sec. 3. As used in sections 13 through 24 of this chapter, "school corporation" includes, except as otherwise provided in this chapter, the Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1, the Indiana School for the Deaf established by IC 20-22-2-1, and a charter school established under IC 20-24.
As added by P.L.1-2005, SEC.4. Amended by P.L.218-2005, SEC.45; P.L.182-2009(ss), SEC.304.

IC 20-20-13-4
"Technology equipment"
Sec. 4. As used in sections 6 through 12 of this chapter, "technology equipment" means computer hardware, computer software, related teacher training services, related instructional manuals and materials, and equipment servicing.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-5
"Technology plan"
Sec. 5. As used in sections 13 through 24 of this chapter, "technology plan" refers to a technology plan developed under section 7 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-6 David C. Ford educational technology program and fund
Sec. 6. (a) The Senator David C. Ford educational technology fund is established to extend educational technologies to elementary and secondary schools. The fund may be used for:
(1) the 4R's technology grant program to assist school corporations (on behalf of public schools) in purchasing technology equipment:
(A) for kindergarten and grade 1 students, to learn reading, writing, and arithmetic using technology;
(B) for students in all grades, to understand that technology is a tool for learning; and
(C) for students in kindergarten through grade 3 who have been identified as needing remediation, to offer daily remediation opportunities using technology to prevent those students from failing to make appropriate progress at the particular grade level;
(2) a school technology program developed by the department. The program may include grants to school corporations for the purchase of:
(A) equipment, hardware, and software;
(B) learning and teaching systems; and
(C) other materials;
that promote student learning, as determined by the department.
(3) providing educational technologies, including computers in the homes of students;
(4) conducting educational technology training for teachers; and
(5) other innovative educational technology programs.
(b) The department may also use money in the fund under contracts entered into with the office of technology established by IC 4-13.1-2-1 to study the feasibility of establishing an information telecommunications gateway that provides access to information on employment opportunities, career development, and instructional services from data bases operated by the state among the following:
(1) Elementary and secondary schools.
(2) Postsecondary educational institutions.
(3) Career and technical educational centers and institutions that are not postsecondary educational institutions.
(4) Libraries.
(5) Any other agencies offering education and training programs.
(c) The fund consists of:
(1) state appropriations;
(2) private donations to the fund; or
(3) any combination of the amounts described in subdivisions (1) through (2).
(d) The fund shall be administered by the department.
(e) Unexpended money appropriated to or otherwise available in the fund at the end of a state fiscal year does not revert to the state general fund but remains available to the department for use under this chapter. (f) Subject to section 7 of this chapter, a school corporation may use money from the school corporation's capital projects fund as permitted under IC 20-40-8 for educational technology equipment.
As added by P.L.1-2005, SEC.4. Amended by P.L.177-2005, SEC.40; P.L.2-2006, SEC.81; P.L.2-2007, SEC.205; P.L.234-2007, SEC.92; P.L.3-2008, SEC.116; P.L.31-2009, SEC.2; P.L.182-2009(ss), SEC.305; P.L.133-2012, SEC.185.

IC 20-20-13-7
Technology plan
Sec. 7. (a) Notwithstanding any other law, a school corporation is not entitled to:
(1) receive any money under this chapter;
(2) use money from the school corporation's capital projects fund for educational technology equipment under IC 20-40-8; or
(3) receive an advance from the common school fund for an educational technology program under IC 20-49-4;
unless the school corporation develops a three (3) year technology plan.
(b) Each technology plan must include at least the following information:
(1) A description of the school corporation's intent to integrate technology into the school corporation's curriculum.
(2) A plan for providing inservice training.
(3) A schedule for maintaining and replacing educational technology equipment.
(4) A description of the criteria used to select the appropriate educational technology equipment for the appropriate use.
(5) Other information requested by the department after consulting with the budget agency.
(c) The department shall develop guidelines concerning the development of technology plans. The guidelines developed under this subsection are subject to the approval of the governor.
As added by P.L.1-2005, SEC.4. Amended by P.L.2-2006, SEC.82; P.L.133-2012, SEC.186.

IC 20-20-13-8
Use of funds
Sec. 8. Upon the approval of the governor and the budget agency, the department may use funds available under this chapter to provide or extend education technology to any school corporation for purposes described in this chapter.
As added by P.L.1-2005, SEC.4. Amended by P.L.133-2012, SEC.187.

IC 20-20-13-9
4R's technology grant program; surplus remediation funds; eligibility; award of grants; monitoring compliance
Sec. 9. (a) This section applies to the 4R's technology program

described in section 6(a)(1) of this chapter.
(b) In addition to any other funds available under this chapter, if state funds are transferred under IC 20-32-5-19 to the 4R's technology program:
(1) those funds do not revert to the state general fund;
(2) those funds shall be made available to the 4R's technology program under this chapter; and
(3) the department, upon approval by the governor and the budget agency, shall use those funds to award grants under this section.
(c) To be eligible to receive a grant under the program, a school corporation must comply with the following:
(1) The school corporation must apply to the department for a grant on behalf of a school within the school corporation to purchase technology equipment.
(2) The school corporation must certify the following:
(A) That the school will provide every kindergarten and grade 1 student at that school the opportunity to learn reading, writing, and arithmetic using technology.
(B) That the school will provide daily before or after school technology laboratories for students in grades 1 through 3 who have been identified as needing remediation in reading, writing, or arithmetic.
(C) That the school will provide additional technology opportunities, that may include Saturday sessions, for students in other grade levels to use the technology laboratories for remediation in reading, writing, arithmetic, or mathematics.
(D) That the school will provide technology opportunities to students that attend remediation programs under IC 20-32-8 (if the school corporation is required to do so) or any other additional summer programs.
(E) That the school corporation, either through its own or the school's initiative, is able to provide a part of the costs attributable to purchasing the necessary technology equipment.
(3) The school corporation must include in the application the sources of and the amount of money secured under subdivision (2)(E).
(4) The school corporation or the school must:
(A) provide teacher training services; or
(B) use vendor provided teacher training services.
(5) The school corporation must give primary consideration to the purchase of technology equipment that includes teacher training services.
(6) The teachers who will be using the technology equipment must support the initiative described in this chapter.
(d) Upon review of the applications by the department, the satisfaction of the requirements set forth in subsection (c), and subject to the availability of funds for this purpose, the department

shall award to each eligible school corporation a grant to purchase technology equipment under section 6(a)(1) of this chapter.
(e) The department shall monitor the compliance by the school corporations receiving grants of the matters cited in subsection (c).
As added by P.L.1-2005, SEC.4. Amended by P.L.133-2012, SEC.188.

IC 20-20-13-10
Guidelines
Sec. 10. The department shall develop guidelines necessary to implement sections 6 through 9 of this chapter, including guidelines that require the school corporation to use the laboratories to the fullest extent possible.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-11
Application for funds
Sec. 11. To be eligible to receive money under sections 6 through 9 of this chapter, a school corporation must apply to the department on forms provided by the department.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-12
Deposit of grants
Sec. 12. A school corporation that receives a grant under sections 6 through 9 of this chapter must deposit the grant in the school technology fund.
As added by P.L.1-2005, SEC.4. Amended by P.L.2-2006, SEC.83.

IC 20-20-13-13
Establishment
Sec. 13. There is established a technology plan grant program.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-14
Funding and administration
Sec. 14. The department shall fund and administer the technology plan grant program.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-15
Qualifications for technology plan grant
Sec. 15. A school corporation qualifies for a technology plan grant under sections 13 through 24 of this chapter when the technology plan of the school corporation developed under section 7 of this chapter is approved by the department. For purposes of determining whether a school corporation qualifies for a grant under sections 13 through 24 of this chapter, the department shall:
(1) review;
(2) suggest changes; (3) approve; or
(4) reject;
a school corporation's technology plan.
As added by P.L.1-2005, SEC.4. Amended by P.L.133-2012, SEC.189.

IC 20-20-13-16
Delays in grant distribution
Sec. 16. (a) This section applies when a school corporation does not qualify for a grant because the school corporation's technology plan has not been approved under section 15 of this chapter.
(b) The department shall delay grant distribution after the scheduled time for grant distribution until the school corporation's technology plan is approved. The delay is without loss or penalty to the school corporation. If the school corporation's technology plan is not approved by the end of the grant distribution period, the school corporation may not receive a grant distribution.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-17
Total grant amount
Sec. 17. The total technology plan grant amount to a qualifying school corporation is the amount determined by the department multiplied by the school corporation's ADM. The amount is one hundred dollars ($100). However, for the purposes of determining the ADM of a school corporation, students who are transferred under IC 20-33-4 or IC 20-26-11 shall be counted as students having legal settlement in the transferee corporation and not having legal settlement in the transferor corporation.
As added by P.L.1-2005, SEC.4. Amended by P.L.133-2012, SEC.190.

IC 20-20-13-18
Use of grant
Sec. 18. A school corporation must use a grant received under sections 13 through 24 of this chapter to implement all or part of the school corporation's technology plan by funding uses that promote 1:1 computing infrastructure, include the following:
(1) Computers in classrooms.
(2) Computers for teachers.
(3) E-learning.
(4) Wiring infrastructure to support 1:1 computing.
(5) Technical support.
(6) Wide area networks and local area networks necessary to support 1:1 computing.
(7) Infrastructure software.
(8) Assistive technology devices for students with disabilities in 1:1 computing environment.
(9) Other uses of technology approved by the department of education. As added by P.L.1-2005, SEC.4. Amended by P.L.246-2005, SEC.127.

IC 20-20-13-19
List of school corporations by assessed valuation; determination of group to receive grant
Sec. 19. (a) The department shall list all school corporations in Indiana according to assessed valuation for property tax purposes per student in ADM, beginning with the school corporation having the lowest assessed valuation for property tax purposes per student in ADM. For purposes of the list made under this section, the Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1 and the Indiana School for the Deaf established by IC 20-22-2-1 shall be considered to have the lowest assessed valuation for property tax purposes per student in ADM during the six (6) year period beginning July 1, 2001.
(b) The department must prepare a revised list under subsection (a) before a new series of grants may begin.
(c) The department shall determine those school corporations to be placed in a group to receive a grant in a fiscal year under sections 13 through 24 of this chapter as follows:
(1) Beginning with the school corporation that is first on the list developed under subsection (a), the department shall continue sequentially through the list and place school corporations that qualify for a grant under section 15 of this chapter in a group until the cumulative total ADM of all school corporations in the group depletes the money that is available for grants in the fiscal year.
(2) Each fiscal year the department shall develop a new group by continuing sequentially through the list beginning with the first qualifying school corporation on the list that was not placed in a group in the prior fiscal year.
(3) If the final group developed from the list contains substantially fewer students in ADM than available money, the department shall:
(A) prepare a revised list of school corporations under subsection (a); and
(B) place in the group qualifying school corporations from the top of the revised list.
(4) The department shall label the groups with sequential numbers beginning with "group one".
As added by P.L.1-2005, SEC.4. Amended by P.L.218-2005, SEC.46.

IC 20-20-13-20
Distribution of grant
Sec. 20. (a) Except as provided in subsection (b), in a state fiscal year, the department shall distribute grants to only two (2) groups of school corporations with each of the two (2) groups receiving fifty percent (50%) of the group's total grant amount.
(b) In state fiscal year 1996-1997: (1) the department shall begin grant distribution under sections 13 through 24 of this chapter; and
(2) the school corporations in group one shall receive one hundred percent (100%) of the group's total grant.
(c) Beginning in state fiscal year 1997-1998, the department shall:
(1) distribute grants so that school corporations in group two receive:
(A) fifty percent (50%) of group two's total grant in the first year of distribution; and
(B) fifty percent (50%) of group two's total grant in the second year of distribution; and
(2) continue in group number sequence so that school corporations in each group receive:
(A) fifty percent (50%) of the group's total grant in the first year of distribution to the group; and
(B) fifty percent (50%) of the group's total grant in the second year of distribution to the group.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-21
Reports on use of grant money
Sec. 21. A school corporation shall report to the department on the use of grant money received under sections 13 through 24 of this chapter. A school corporation that fails to make a report under this section is not eligible for a subsequent grant.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-22
Expenditures for technology in capital projects fund budget; forfeiture of grant
Sec. 22. (a) This section applies in a year when a school corporation receives a grant under sections 13 through 24 of this chapter. The school corporation's capital projects fund budget must include an expenditure for technology that is not less than the school corporation's average annual expenditure for technology from the capital projects fund in the six (6) budget years preceding the year of the grant. If the Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1 or the Indiana School for the Deaf established by IC 20-22-2-1 receives a grant under sections 13 through 24 of this chapter, the school's expenditures for technology in the year of the grant must exceed the school's average annual expenditure for technology in the six (6) budget years preceding the year of the grant.
(b) For each year that a school corporation fails to observe subsection (a), the school corporation forfeits a grant under sections 13 through 24 of this chapter. The forfeit of the grant must occur in the first grant year after the school corporation fails to observe subsection (a).
As added by P.L.1-2005, SEC.4. Amended by P.L.218-2005, SEC.47.
IC 20-20-13-23
Guidelines
Sec. 23. The department shall develop guidelines to implement sections 13 through 24 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-24
Deposit of grant
Sec. 24. A school corporation that receives a grant under sections 13 through 24 of this chapter shall deposit the grant in the school technology fund. If the Indiana School for the Blind and Visually Impaired or the Indiana School for the Deaf receives a grant under sections 13 through 24 of this chapter, the school shall deposit the grant in an account or fund that the school uses exclusively for the funding of technology.
As added by P.L.1-2005, SEC.4. Amended by P.L.218-2005, SEC.48; P.L.2-2006, SEC.84.



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. ACCESS TO TELECOMMUNICATIONS SERVICE

IC 20-20-16-2
"Telecommunications services and equipment"
Sec. 2. As used in this chapter, "telecommunications services and equipment" includes all telecommunication services and equipment eligible for universal service fund discounts as described:
(1) in the federal Telecommunications Act of 1996 (P.L.104-104, 110 Stat. 56 (1996)) and applicable regulations or orders issued under that act;
(2) by the Indiana utility regulatory commission as allowed under the federal act; or
(3) in the office of technology established by IC 4-13.1-2-1 or state library technology grant programs.
As added by P.L.1-2005, SEC.4. Amended by P.L.177-2005, SEC.41.

IC 20-20-16-3
Coordination of funds and funding mechanisms
Sec. 3. The office of technology established by IC 4-13.1-2-1, with the department of education and the state library, shall coordinate available federal and state funds and funding mechanisms to accomplish full access to telecommunications services and equipment by all schools, libraries, and rural health care providers as defined in:
(1) the federal Telecommunications Act of 1996 (P.L.104-104, 110 Stat. 56 (1996)) and regulations or orders issued under that act; or
(2) any regulations or orders issued by the Indiana utility regulatory commission in fulfillment of the state's obligations under the act.
As added by P.L.1-2005, SEC.4. Amended by P.L.177-2005, SEC.42.



CHAPTER 17. SCHOOL INTERVENTION AND CAREER COUNSELING DEVELOPMENT PROGRAM AND FUND

IC 20-20-17-2
"Grant"
Sec. 2. As used in this chapter, "grant" refers to a grant from the fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-3
"School intervention and career counseling development program"
Sec. 3. As used in this chapter, "school intervention and career counseling development program" refers to a program carried out under this chapter:
(1) for kindergarten through grade 6; and
(2) by a licensed school counselor.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-4
Establishment and administration of fund
Sec. 4. (a) As a result of a comprehensive study conducted by the department on the role of school counselors, including the expanding role of school counselors in career development under workforce development programs that affect public schools, the school intervention and career counseling development fund is established. The money in the fund shall be used to develop counseling models in a limited number of school corporations as determined by the department under this chapter.
(b) If a school corporation is awarded a grant under this chapter, the school corporation must:
(1) agree to evaluate the impact and results of the school corporation's program; and
(2) submit the school corporation's findings to the department.
(c) The department shall administer the fund.
(d) The fund consists of:
(1) gifts to the fund;
(2) appropriations from the general assembly;
(3) grants, including grants from private entities; and
(4) a combination of the resources described in subdivisions (1), (2), and (3).
As added by P.L.1-2005, SEC.4.
IC 20-20-17-5
Application for grant
Sec. 5. Subject to section 6 of this chapter, for a school corporation to be eligible to receive a grant under this chapter, the following must occur:
(1) The superintendent of the school corporation must apply to the department for a grant on forms provided by the department.
(2) The application for a grant must include the following information:
(A) A detailed description of a proposal for initiating or expanding a school intervention or career counseling program.
(B) Evidence supporting the school corporation's need to implement the school intervention or career counseling program.
(C) The number of elementary school counselors employed by the school corporation.
(D) The elementary school counselor/student ratio for the school corporation.
(E) Any other pertinent information required by the department, including evidence guaranteeing that if the school corporation receives a grant under this chapter, the school corporation has developed a plan to evaluate the impact and results of the school corporation's program.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-6
Priorities in awarding grants
Sec. 6. The department may award grants to school corporations:
(1) upon review of the applications received under section 5 of this chapter;
(2) upon receipt of the recommendations from the advisory committee under section 10 of this chapter;
(3) subject to available money; and
(4) in accordance with the following priorities:
(A) To the extent possible, to achieve geographic balance throughout Indiana and to include urban, suburban, and rural school corporations.
(B) To address a documented need for new or expanded school intervention or career counseling programs, including considering the percentage of students within the school corporation who are designated as at risk students.
(C) To promote innovative methods for initiating or expanding school intervention or career counseling programs.
(D) To reward school corporations that propose school intervention or career counseling programs that demonstrate the greatest potential for replication and implementation in Indiana.
(E) To lower school counselor/student ratios where the ratios

are excessively high.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-7
Determinations of grant awards; restrictions
Sec. 7. (a) Subject to subsection (b), the department shall determine the amount of each grant that is awarded under this chapter.
(b) A grant to a particular school corporation may not exceed:
(1) fifteen thousand dollars ($15,000) for each full-time counselor for each academic year, or seven thousand five hundred dollars ($7,500) for each full-time counselor for each semester; and
(2) the following total grant awards as each relates to the ADM of the school corporation at the time the school corporation applies for the grant:
(A) For a school corporation with an ADM of not more than five thousand (5,000), seventy-five thousand dollars ($75,000).
(B) For a school corporation with an ADM of at least five thousand one (5,001) and not more than nine thousand nine hundred ninety-nine (9,999), one hundred twenty thousand dollars ($120,000).
(C) For a school corporation with an ADM of at least ten thousand (10,000), one hundred eighty thousand dollars ($180,000).
As added by P.L.1-2005, SEC.4.

IC 20-20-17-8
Term of grant
Sec. 8. A grant received by a school corporation may be expended by the school corporation for a twenty-four (24) month period.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-9
Guidelines for implementation
Sec. 9. The department shall develop guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-10
Establishment of advisory committee; members; powers and duties
Sec. 10. (a) An advisory committee composed of five (5) members is established.
(b) The state superintendent shall appoint the members of the advisory committee.
(c) The state superintendent shall:
(1) convene the advisory committee; and
(2) act as chair of the advisory committee.
The state superintendent may not be a member of the advisory

committee.
(d) An employee of:
(1) the governor; or
(2) the department of education;
is eligible for appointment to the advisory committee.
(e) A member of the advisory committee serves at the pleasure of the appointing authority.
(f) A member of the advisory committee is not entitled to the following:
(1) The minimum salary per diem provided in IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
(g) The advisory committee shall do the following:
(1) Assist the department in developing the guidelines described in section 9 of this chapter.
(2) Establish standards for qualifying for a grant under this chapter.
(3) Review grant applications and make recommendations to the state superintendent concerning the awarding of grants.
(4) Evaluate the impact and results of the various school intervention and career counseling programs receiving grants under this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 18. ELEMENTARY SCHOOL COUNSELORS, SOCIAL WORKERS, AND SCHOOL PSYCHOLOGISTS PROGRAM AND FUND

IC 20-20-18-2
"Grant"
Sec. 2. As used in this chapter, "grant" refers to a grant from the fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-3
"Program"
Sec. 3. As used in this chapter, "program" refers to an elementary school counseling program, a social work program, or a school psychologist program carried out under this chapter:
(1) for kindergarten through grade 6; and
(2) by:
(A) a licensed school counselor;
(B) a licensed social worker who has obtained at least a master's degree; or
(C) a licensed school psychologist.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-4
Establishment of fund
Sec. 4. (a) The elementary school counselors, social workers, and school psychologists fund is established. The money in the fund shall be used to assist school corporations in placing school counselors, social workers, and school psychologists in elementary schools through grants awarded as determined by the department under this chapter.
(b) If a school corporation is awarded a grant under this chapter, the school corporation must:
(1) agree to evaluate the impact and results of the school corporation's program; and
(2) submit the school corporation's findings to the department.
(c) The department shall administer the fund.
(d) The fund consists of:
(1) gifts to the fund;
(2) appropriations from the general assembly; and
(3) grants, including grants from private entities.
As added by P.L.1-2005, SEC.4.
IC 20-20-18-5
Eligibility for grants
Sec. 5. Subject to section 6 of this chapter, for a school corporation to be eligible to receive a grant under this chapter, the following must occur:
(1) The superintendent of the school corporation must apply to the department for a grant on a form provided by the department.
(2) The application for a grant must include the following information:
(A) A detailed description of a proposal for placing school counselors, social workers, or school psychologists in elementary schools to provide services to students and their families.
(B) Evidence supporting the school corporation's need to implement the program.
(C) The number of elementary school counselors, social workers, and school psychologists employed by the school corporation.
(D) The elementary school:
(i) school counselor/student ratio;
(ii) social worker/student ratio; and
(iii) school psychologist/student ratio;
for the school corporation.
(E) Any other pertinent information required by the department, including evidence guaranteeing that if the school corporation receives a grant under this chapter, the school corporation will have developed a plan to evaluate the impact and results of the school corporation's program.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-6
Award of grants
Sec. 6. Upon review of the applications received under section 5 of this chapter, the department may award grants to school corporations subject to available money and in accordance with the following priorities:
(1) To the extent possible, to achieve geographic balance throughout Indiana and to include urban, suburban, and rural school corporations.
(2) To address a documented need for new or expanded programs, including consideration of the percentage of students within the school corporation who are designated as at risk students.
(3) To lower:
(A) student/school counselor ratios;
(B) student/social worker ratios; and
(C) student/school psychologist ratios;
where the ratios are excessively high.
As added by P.L.1-2005, SEC.4.
IC 20-20-18-7
Amount of grants
Sec. 7. The department shall determine the amount of each grant that is awarded under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-8
Duration of grants
Sec. 8. A grant received by a school corporation may be expended by the school corporation for a twenty-four (24) month period.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-9
Guidelines
Sec. 9. The department shall develop guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 19. SCHOOL SOCIAL WORKERS



CHAPTER 20. REPEALED



CHAPTER 21. REPEALED



CHAPTER 22. TEACHER QUALITY AND PROFESSIONAL IMPROVEMENT PROGRAM

IC 20-20-22-2
Establishment; purpose; administration
Sec. 2. (a) The teacher quality and professional improvement program is established to:
(1) review the salary and reward structure for teachers; and
(2) identify and develop methods to confer honor upon:
(A) the teaching profession; and
(B) individual teachers;
in Indiana.
(b) The state board shall administer the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-22-3
Duties
Sec. 3. The state board shall work with school corporations to do the following:
(1) Examine and develop a plan for the implementation of a comprehensive career ladder system, which includes assisting at least three (3) school corporations to serve as model field studies for the feasibility of a career ladder reward program.
(2) Examine the implications of the career ladder system on the collective bargaining process under IC 20-29-6 and determine the effect of the collective bargaining process on the implementation of a career ladder system.
(3) Develop and implement recommendations for basic pay increases for teachers to be phased in with a career ladder system of rewards for teachers.
(4) Create programs that provide additional professional development opportunities for individual teachers, including the following programs:
(A) Continuing education scholarships for teachers.
(B) Professional development training for teachers.
(C) Paid sabbatical leave for teachers.
(D) Teacher fellowships.
(E) Grants to schools for extended teacher contracts.
(F) Grants for inschool projects for upgrading curriculum or improving instruction.
(5) Develop visible and meaningful ways to foster greater respect for the teaching profession and confer honor upon

individual teachers in Indiana.
(6) Examine ways to implement a system of rewarding school corporations that improve the work environment by fostering collaborative working arrangements among teachers.
As added by P.L.1-2005, SEC.4.

IC 20-20-22-4
Rules
Sec. 4. The board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 23. PROJECTS FOR INNOVATIVE EDUCATION

IC 20-20-23-2
Fund; establishment; investments
Sec. 2. (a) The innovative education projects fund is established for funding special experimental demonstration projects that involve the innovative use of teachers, methods, systems, materials, or programs for preschool, elementary school, or secondary school students that may have a special value in promoting effective educational programs in Indiana. The state board shall administer the fund.
(b) The fund may be used only for projects created under this chapter.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-3
Rules; distribution of money for project proposals
Sec. 3. (a) The state board shall adopt rules under IC 4-22-2 to:
(1) establish project guidelines and criteria in addition to those specified in this chapter;
(2) establish application deadlines;
(3) evaluate projects;
(4) provide for the dissemination of project plans to all interested school corporations in the state; and
(5) otherwise carry out the purposes of this chapter.
(b) The state board may select and distribute money to school corporations submitting project proposals that best carry out the purposes of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-4
Project funding; requisites
Sec. 4. For a project to receive funding under this chapter it must do the following:
(1) Provide for curricular and instructional strategy and use of

materials responsive to individual educational needs and learning styles.
(2) Provide for the development of basic and applied learning skills; multicultural education; physical, emotional, and mental health education; consumer economics; career education; or skills in the arts, humanities, and physical, natural, and social sciences.
(3) Use community resources or communications media.
(4) Provide staff development.
(5) Provide for ongoing and annual evaluation of goals and objectives.
(6) Provide for parental involvement.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-5
Project components
Sec. 5. Projects under this chapter may include provisions for the following:
(1) A principal-teacher or career teacher component as described in section 7 of this chapter.
(2) A counselor-teacher component as described in section 8 of this chapter.
(3) Cooperative efforts with community agencies.
(4) Advanced or accelerated programs for students with special abilities.
(5) Use of volunteers.
(6) Flexible student attendance schedules.
(7) Early childhood and family education.
(8) Application of research findings.
(9) Use of paraprofessionals.
(10) Alternative criteria for high school graduation.
(11) Variable age and class size groupings.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-6
Child's participation; parental consent
Sec. 6. Consent from a student's parent must be obtained before the student's involvement in a project.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-7
Principal-teachers; career teachers; qualifications; hiring procedures; duties
Sec. 7. (a) A project may include a principal-teacher or career teacher component. The principal-teacher or career teacher may not be the exclusive teacher for students assigned to the principal-teacher or career teacher but shall serve the function of developing and implementing a student's overall learning program. The principal-teacher or career teacher may be responsible for regular classroom assignments as well as learning programs for other

students assigned to the principal-teacher or career teacher.
(b) A principal-teacher must be a principal and a career teacher must be a teacher licensed under IC 20-28-5.
(c) The governing body of the school corporation shall establish procedures for hiring individuals for the positions of principal-teacher and career teacher. The governing body has sole authority to hire these individuals. An individual is not entitled to employment in the position based on seniority or order of employment in the school corporation. The principal-teacher and career teacher shall be employed on a twelve (12) month basis with vacation time negotiated individually with the governing body.
(d) The principal-teacher or career teacher is responsible for the following:
(1) The overall education and learning plan of students assigned to the principal-teacher or career teacher. The principal-teacher or career teacher shall design a plan with the student, parents, and other faculty to maximize the learning potential and maturation level of each student.
(2) Measuring the proficiency of the students assigned to the principal-teacher or career teacher and assisting other staff in identifying student needs and making appropriate educational and subject groupings.
(3) If part of the project's plan, taking responsibility for the parent and early childhood education of students assigned to the principal-teacher or career teacher.
(4) Designing and being responsible for program components that meet special learning needs of high potential and talented students.
(5) Coordinating the ongoing, year-to-year learning program for students assigned to the principal-teacher or career teacher.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-8
Counselor-teachers; qualifications; hiring procedures; duties
Sec. 8. (a) A project may include a counselor-teacher component. The counselor-teacher may not be the exclusive teacher of the students assigned to the counselor-teacher.
(b) A counselor-teacher must be a licensed counselor under IC 20-28-5.
(c) The governing body of the school corporation shall establish procedures for hiring counselors for the position of counselor-teacher. The governing body has sole authority to hire the counselors. An individual is not entitled to employment in the position based on seniority or order of employment in the school corporation.
(d) The counselor-teacher shall provide guidance and counseling services to students assigned to the counselor-teacher. This includes working with individual students, groups of students, and families.
As added by P.L.1-2005, SEC.4.



CHAPTER 24. ARTS EDUCATION PROGRAM

IC 20-20-24-2
"Arts"
Sec. 2. As used in this chapter, "arts" includes the following:
(1) Music.
(2) Dance.
(3) Drama.
(4) Visual arts.
(5) Creative writing.
(6) Film making.
(7) Arts related to the presentation, performance, execution, and exhibition of arts listed in subdivisions (1) through (6).
(8) The study and application of arts listed in subdivisions (1) through (7) to the human environment.
As added by P.L.1-2005, SEC.4.

IC 20-20-24-3
Grants to school corporations
Sec. 3. The department may award grants to school corporations under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-24-4
Applications for grants
Sec. 4. A school corporation may apply for a grant under this chapter by submitting to the department a plan that includes the following: (1) Identification of the instructional needs of students and teachers in the arts.
(2) A program through which funds received under this chapter as well as under local, state, or federal programs will serve the purposes of this chapter.
(3) A program for coordinating the efforts of local agencies, organizations, and institutions in order to make their efforts more effective.
(4) Identification of the area in which the funds received will be used, including one (1) of the following:
(A) Comprehensive arts education programs.
(B) Technical assistance leadership training.
(C) Interagency and organizational programs.
(D) Allotment programs for elementary arts specialists.
As added by P.L.1-2005, SEC.4.

IC 20-20-24-5
Consultation regarding expenditure of funds
Sec. 5. The department may consult with the Indiana arts commission and private arts organizations regarding expenditure of funds received under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-24-6
Rules; adoption; funds
Sec. 6. The state board shall adopt rules under IC 4-22-2 stating the criteria upon which grants may be made under this chapter. The department may make grants to school corporations from funds made available for purposes of this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 25. COMMITTEE ON EDUCATIONAL ATTITUDES, MOTIVATION, AND PARENTAL INVOLVEMENT

IC 20-20-25-2
Establishment; duties
Sec. 2. The committee on educational attitudes, motivation, and parental involvement is established to do the following:
(1) Study the attitudes of students toward the educational process in public schools.
(2) Develop methods to motivate students to learn.
(3) Develop methods to create and maintain a positive public perception within each community and within Indiana toward the public schools.
(4) Develop methods to encourage increased parental and community involvement with the public schools.
(5) Develop guidelines for the award of grants under section 6 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-25-3
Members; appointment; meetings; terms
Sec. 3. (a) The committee consists of fifteen (15) members.
(b) The governor shall:
(1) appoint the members upon the recommendation of the state superintendent; and
(2) designate a member to serve as chair.
(c) The chair shall call the meetings of the committee. The members serve two (2) year terms.
As added by P.L.1-2005, SEC.4.

IC 20-20-25-4
Members; per diem; expenses
Sec. 4. (a) The membership of the committee must include representatives from the following:
(1) The general assembly.
(2) The department.
(3) Business.
(4) Labor.
(5) Agriculture.
(6) Parents of children who attend public schools.
(7) Public school or school corporation administrators.
(8) Certificated employees (as defined in IC 20-29-2-4) who are

teachers.
(b) Each member of the committee who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the committee who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) Each member of the committee who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-2005, SEC.4.

IC 20-20-25-5
Coordination of planning
Sec. 5. The state superintendent and the governor shall each designate a staff member to coordinate the planning of the committee.
As added by P.L.1-2005, SEC.4.

IC 20-20-25-6
Application for grants; recommendations
Sec. 6. (a) A school corporation may apply to the department for a grant to expand or implement programs to do the following:
(1) Improve student attitudes toward education.
(2) Increase student motivation to pursue higher educational goals.
(3) Increase community and parental involvement with the local schools.
(b) The committee shall make recommendations to the department concerning the award of grants under subsection (a).
As added by P.L.1-2005, SEC.4.



CHAPTER 26. READINESS TESTING

IC 20-20-26-2
Plan to offer readiness tests
Sec. 2. The department shall develop a plan, based upon the results of the studies, to offer readiness tests to school corporations.
As added by P.L.1-2005, SEC.4.

IC 20-20-26-3
Readiness testing in addition to ISTEP program testing
Sec. 3. Readiness testing under this chapter is in addition to ISTEP program testing under IC 20-32-5.
As added by P.L.1-2005, SEC.4.

IC 20-20-26-4
Training concerning phonologic weakness
Sec. 4. (a) As used in this section, "phonologic weakness" means a difficulty of constitutional or environmental origin which, if not strengthened to adequate levels in the context of conventional instruction, results in difficulty in learning to read, write, spell, and recall. Phonologic weakness underlies reading difficulty across race, ethnicity, and cultural and economic diversities.
(b) The department shall develop and implement a plan to:
(1) train teachers, especially the teachers directly involved in reading and language arts, about phonologic weakness and its role in reading development;
(2) determine which reading instruments can be used to detect phonologic weakness before formal reading instruction begins;
(3) determine which reading instruments can be used to assess student reading and spelling development; and
(4) apply the results of the assessment using reading instruments to a child's instructional program.
As added by P.L.182-2005, SEC.3.

IC 20-20-26-5
Implementation
Sec. 5. (a) The department shall develop a technical assistance manual necessary to implement this chapter. The department shall adopt reading instruments that a school shall use to assess student reading and writing development.
(b) Each instrument adopted by the department under this section

must be based on scientific research concerning reading development and must have adequate reliability and validity.
As added by P.L.182-2005, SEC.4.



CHAPTER 27. STUDENT SERVICES PROGRAMS

IC 20-20-27-2
Duties
Sec. 2. The student services summer institute shall identify the following:
(1) Effective models for the coordination of student services in Indiana and nationwide.
(2) Any rule, regulation, or funding requirement that creates barriers to or facilitates the coordination of student services.
(3) Specific local conditions or circumstances that promote or inhibit the coordination of student services.
(4) Specific needs or problems concerning the coordination of student services.
As added by P.L.1-2005, SEC.4.

IC 20-20-27-3
Student services team pilot program
Sec. 3. The department shall authorize a student services team pilot program to be conducted under the research and development program under IC 20-20-11 designed to assist participating student guidance personnel with services provided by other local youth serving organizations.
As added by P.L.1-2005, SEC.4.

IC 20-20-27-4
Notification to parent of additional services
Sec. 4. If a pilot program provides for direct services to students

(other than services approved by the state board and governing bodies), parents of students must be notified that additional services are available.
As added by P.L.1-2005, SEC.4.



CHAPTER 28. EARLY CHILDHOOD PROGRAMS

IC 20-20-28-2
"Latch key program"
Sec. 2. As used in this chapter, "latch key program" means a voluntary school age child care program for children who attend kindergarten through grade 6 and that at a minimum, operates after the school day and may include periods before school is in session or during periods when school is not in session.
As added by P.L.1-2005, SEC.4.

IC 20-20-28-3
"Preschool program"
Sec. 3. As used in this chapter, "preschool program" refers to a voluntary school readiness program for children who are at least three (3) years of age and not enrolled in at least kindergarten.
As added by P.L.1-2005, SEC.4.

IC 20-20-28-4
Targeting at risk students; pilot programs; early childhood specialist
Sec. 4. (a) The department shall establish pilot programs targeting at risk students in the following areas:
(1) Early childhood parental information programs.
(2) Latch key programs.
(3) Preschool programs.
(b) In establishing the pilot programs under this chapter, the department shall focus on implementing programs that enable the local school corporation and appropriate community agencies to cooperate with each other.
(c) The department shall address the following in establishing the programs:
(1) Screening for physical health problems that can inhibit school success.
(2) Screening for learning disabilities.
(3) Parental orientation and participation.
(d) In addition, the department shall employ an early childhood specialist and support staff personnel to identify and determine ways to coordinate the educational programs offered by local youth serving organizations. As added by P.L.1-2005, SEC.4.

IC 20-20-28-5
Participation by school corporations; selection; contracts with nonprofit corporations
Sec. 5. (a) The department:
(1) shall select certain school corporations to participate in the respective pilot programs listed in section 4 of this chapter; and
(2) may select school corporations that have a pilot program as described in section 4 of this chapter in existence on June 30, 1990.
(b) A school corporation may enter into an agreement with a nonprofit corporation to provide early childhood education, preschool education, or latch key programs. However, if a school corporation enters into a contract for preschool education, the nonprofit corporation:
(1) must operate a federally approved preschool education program; and
(2) may not be religiously affiliated.
As added by P.L.1-2005, SEC.4.

IC 20-20-28-6
Guidelines
Sec. 6. The department shall develop guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-28-7
Report
Sec. 7. Each school corporation that participates in a pilot program under this chapter shall prepare a written report detailing all of the pertinent information concerning the implementation of the pilot program, including any recommendations made and conclusions drawn from the pilot program. The school corporation shall submit the report to the department.
As added by P.L.1-2005, SEC.4.



CHAPTER 29. TWENTY-FIRST CENTURY SCHOOLS PILOT PROGRAM

IC 20-20-29-2
Administration; surplus funds
Sec. 2. (a) The department shall administer the twenty-first century schools pilot program.
(b) Unexpended money appropriated to the department for the department's use in implementing the pilot program under this chapter at the end of a state fiscal year does not revert to the state general fund but remains available to the department for the department's continued use under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-3
Eligibility for grant
Sec. 3. To be eligible for selection as a twenty-first century schools pilot program grant recipient, a school must do the following:
(1) Apply to the department for a grant, on forms provided by the department, and include a detailed description of the school pilot program.
(2) Demonstrate a significant commitment by teachers, parents, and school administrators toward achieving positive outcomes in school activities.
(3) Establish a school/community improvement council consisting of parents of students, school personnel, and representatives of the community.
(4) Comply with all other requirements set forth by the department.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-4
Eligible programs; content
Sec. 4. A pilot program eligible to be funded under this chapter

must include all of the following:
(1) School based management models.
(2) Parental involvement strategies.
(3) Innovative integration of curricula, individualized education programs, nonstandard courses, or textbook adoption in the school improvement plan described under IC 20-31-4-6(6).
(4) Training for participants to become effective members on school/community improvement councils.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-5
State imposed standards; waiver
Sec. 5. To encourage participation in the pilot program by local schools, a school corporation that is selected to participate in the pilot program is not required to comply with certain state imposed standards as determined by the department with the consent of the state board.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-6
Selection of participants
Sec. 6. Upon review of the applications submitted by schools under section 3 of this chapter, the department shall select the schools to participate in the twenty-first century schools pilot program.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-7
Report
Sec. 7. Each participating school shall prepare a written report to be submitted to the department that includes the findings, conclusions, and recommendations of the school concerning the twenty-first century schools pilot program.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-8
Guidelines
Sec. 8. The department shall develop guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-9
Personnel
Sec. 9. The department may employ personnel necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 30. ANTI-GANG COUNSELING PILOT PROGRAM AND FUND

IC 20-20-30-2
"Criminal gang"
Sec. 2. As used in this chapter, "criminal gang" has the meaning as set forth in IC 35-45-9-1.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the anti-gang counseling pilot program fund established by section 9 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-4
"Participating school corporation"
Sec. 4. As used in this chapter, "participating school corporation" refers to a school corporation or more than one (1) school corporation under a joint agreement selected by the department to participate in the pilot program.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-5
"Pilot program"
Sec. 5. As used in this chapter, "pilot program" refers to the anti-gang counseling pilot program established by section 8 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-6
"Pilot project"
Sec. 6. As used in this chapter, "pilot project" refers to an anti-gang counseling pilot project authorized under section 8 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-7
"Student"
Sec. 7. As used in this chapter, "student" refers to a public school

student who is in an appropriate grade level as determined by the participating school corporation.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-8
Establishment of pilot projects; purposes
Sec. 8. The department shall establish the anti-gang counseling pilot program to provide financial assistance to participating school corporations to establish pilot projects designed to do the following:
(1) Educate students and parents:
(A) of the extent to which criminal gang activity exists in the school corporation's community;
(B) on the negative societal impact that criminal gangs have on the community; and
(C) on methods to discourage participation in criminal gangs.
(2) Encourage the use of community resources not directly affiliated with the school corporation, including law enforcement officials, to participate in the particular pilot project.
(3) Enable the participating school corporations on a case by case basis and with the prior written approval of the student's parent to contract with community mental health centers to provide appropriate anti-gang counseling to a student identified by the student's school guidance counselor as being at risk of becoming a member of a criminal gang or at risk of engaging in criminal gang activity.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-9
Establishment and administration of fund
Sec. 9. (a) The anti-gang counseling pilot program fund is established to provide grants to participating school corporations to establish and operate the school corporation's pilot project.
(b) The department shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-10
Application for grant
Sec. 10. (a) To be eligible for a grant under this chapter, a school corporation or more than one (1) school corporation under a joint agreement must timely apply for the grant to the department on forms provided by the department.
(b) The applying school corporation must include at least the following information in the school corporation's application: (1) The number of students likely to benefit from the pilot project.
(2) A detailed description of the proposed pilot project format.
(3) The extent to which the applying school corporation intends to include appropriate community resources not directly affiliated with the applying school corporation in the pilot project.
(4) A statement of and any supporting information concerning the need to establish the pilot project as perceived by the applying school corporation.
(5) The estimated cost of implementing the pilot project.
(6) Any other pertinent information required by the department.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-11
Approval of pilot projects; criteria
Sec. 11. (a) The department may approve not more than three (3) pilot projects from each congressional district.
(b) The department shall approve the pilot projects based on at least the following criteria:
(1) The relative need for the establishment of a pilot project of this nature as outlined by the applying school corporation, including the number of students who would likely benefit from the pilot project and the prevalence of criminal gang activity within the boundaries of the applying school corporation.
(2) The overall quality of the applying school corporation's pilot project proposal, including the extent to which the applying school corporation demonstrates a willingness to include as a part of the pilot project appropriate community resources not directly affiliated with the applying school corporation.
(3) The availability of money in the fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-12
Reports
Sec. 12. (a) By June 1 of each school year, each participating school corporation shall submit to the department a written report, on forms developed by the department, outlining the activities undertaken as part of the school corporation's pilot project.
(b) By November 1 of each year, the department shall submit a comprehensive report to the governor and the general assembly on the pilot program, including the department's conclusions and recommendations with regard to the impact that the pilot program has made on decreasing criminal gang activity in Indiana. A report submitted under this subsection to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.4.



CHAPTER 31. PROFESSIONAL DEVELOPMENT PROGRAM

IC 20-20-31-2
"Program"
Sec. 2. As used in this chapter, "program" refers to a professional development program.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-3
"School"
Sec. 3. As used in this chapter, "school" includes the following:
(1) A public school.
(2) A nonpublic school that has voluntarily become accredited under IC 20-19-2-8.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-4
Program development required
Sec. 4. A school shall develop a program as a component of a plan established by the school.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-5
Program requirements
Sec. 5. The following apply to a program developed under this chapter:
(1) The program must emphasize improvement of student learning and performance.
(2) The program must be developed by the committee that develops the school's strategic and continuous improvement and achievement plan under IC 20-31-5-1.
(3) The program must be integrated with the school's strategic and continuous improvement and achievement plan developed under IC 20-31-5.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-6
State superintendent's review of plan
Sec. 6. A school committee shall submit the school's program to the state superintendent for the superintendent's review. The state superintendent:
(1) shall review the plan to ensure that the program aligns with the school corporation's objectives, goals, and expectations; (2) may make written recommendations of modifications to the program to ensure alignment; and
(3) shall return the program and any recommendations to the school committee.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-7
Modification of plan
Sec. 7. A school committee may modify the program to comply with recommendations made by the state superintendent under section 6 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-8
Submission of plan to governing body
Sec. 8. A school committee shall submit the program as part of its plan to the governing body. The governing body shall:
(1) approve or reject the program as part of the plan; and
(2) submit the program to the state board as part of the plan for the school.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-9
State board's approval of program; criteria
Sec. 9. The state board may approve a school's program only if the program meets the board's core principles for professional development and the following additional criteria:
(1) To ensure high quality professional development, the program:
(A) is school based and collaboratively designed, and encourages participants to work collaboratively;
(B) has a primary focus on state and local academic standards, including a focus on Core 40 subject areas;
(C) enables teachers to improve expertise in subject knowledge and teaching strategies, uses of technologies, and other essential elements in teaching to high standards;
(D) furthers the alignment of standards, curriculum, and assessments; and
(E) includes measurement activities to ensure the transfer of new knowledge and skills to classroom instruction.
(2) A variety of resources, including needs assessments, an analysis of data regarding student learning needs, professional literature, research, and school improvement programs, are used in developing the program.
(3) The program supports professional development for all stakeholders.
(4) The program includes ongoing professional growth experiences that provide adequate time and job embedded opportunities to support school improvement and student learning, including flexible time for professional development

that provides professional development opportunities before, during, and after the regular school day and school year.
(5) Under the program, teacher time for professional development sustains instructional coherence, participant involvement, and continuity for students.
(6) The program includes effective, research based strategies to support ongoing developmental activities.
(7) The program supports experiences to increase the effective use of technology to improve teaching and learning.
(8) The program encourages diverse techniques, including inquiry, reflection, action research, networking, study groups, coaching, and evaluation.
(9) The program includes a means for evaluating the effectiveness of the program and activities under the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-10
Evaluation system for professional development; evaluating school programs and activities
Sec. 10. The state board shall approve an evaluation system for professional development based on recommendations from the department. The department shall develop a means for measuring successful programs and activities in which schools participate. The measurements must include the following:
(1) A mechanism to identify and develop strategies to collect multiple forms of data that reflect the achievement of expectations for all students. The data may include the results of ISTEP program tests under IC 20-31-3, IC 20-32-4, IC 20-32-5, and IC 20-32-6, local tests, classroom work, and teacher and administrator observations.
(2) A procedure for using collected data to make decisions.
(3) A method of evaluation in terms of educator's practice and student learning, including standards for effective teaching and effective professional development.
As added by P.L.1-2005, SEC.4. Amended by P.L.246-2005, SEC.128; P.L.90-2011, SEC.6.

IC 20-20-31-11
School eligibility for grant; approval of program
Sec. 11. A school qualifies for a grant from the department when the school's program, developed and submitted under this chapter, is approved by the state board upon recommendation of the department. For purposes of determining whether a school qualifies for a grant under this chapter, the department shall:
(1) review;
(2) suggest changes to; and
(3) recommend approval or rejection of;
a school's program.
As added by P.L.1-2005, SEC.4.
IC 20-20-31-12
Use of grant to implement program
Sec. 12. A school must use a grant received under this chapter to implement all or part of the school's program by funding activities that may include the following:
(1) Partnership programs with other entities, including professional development schools.
(2) Teacher leadership academies, research teams, and study groups.
(3) Workshops, seminars, and site visits.
(4) Cooperative programs with other school corporations.
(5) National board certification for teachers.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-13
Contracting for professional development activities
Sec. 13. A school may contract with private or public sector providers to provide professional development activities under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-14
Use of grant; restrictions
Sec. 14. A grant received under this chapter:
(1) may be expended only for the conduct of activities specified in the program; and
(2) must be coordinated with other professional development programs and expenditures of the school and school corporation.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-15
Report
Sec. 15. A school shall report to the department concerning the use of grants received under this chapter. A school that fails to make a report under this chapter is not eligible for a subsequent grant.
As added by P.L.1-2005, SEC.4.



CHAPTER 32. TECHNOLOGY APPRENTICESHIP GRANT PROGRAM

IC 20-20-32-2
Program established; administration of program
Sec. 2. The technology apprenticeship grant program is established. The department, with the advice of the department of labor established by IC 22-1-1-1, shall administer the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-32-3
Development of grant program
Sec. 3. The department, working with the department of labor, shall develop a grant program to provide grants from the state technology advancement and retention account established by IC 4-12-12-1 for apprenticeships that are designed to develop the skills of apprentices in the area of technology.
As added by P.L.1-2005, SEC.4.

IC 20-20-32-4
Standards for issuance of grants
Sec. 4. The department, with the department of labor, shall develop standards for the issuance of grants to businesses and unions that are working to enhance the technology skills of apprentices.
As added by P.L.1-2005, SEC.4.

IC 20-20-32-5
Grant approval
Sec. 5. Grants issued under this chapter are subject to approval by the budget agency.
As added by P.L.1-2005, SEC.4.



CHAPTER 33. ALTERNATIVE EDUCATION PROGRAM GRANTS

IC 20-20-33-2
"Full-time equivalent students"
Sec. 2. As used in this chapter, "full-time equivalent students" means the number of students determined under IC 20-30-8-16.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-3
"Qualifying school corporation"
Sec. 3. As used in this chapter, "qualifying school corporation" means a school corporation, including a charter school, that has been approved under IC 20-30-8-8 to receive a grant under this chapter.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-4
Eligibility for grant
Sec. 4. A qualifying school corporation is eligible to receive a grant from the state for each full-time equivalent student who is enrolled in an alternative education program conducted for the school corporation.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-5
Maximum grant
Sec. 5. The maximum amount that may be granted to a qualifying school corporation in a school year is seven hundred fifty dollars ($750) per full-time equivalent student.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-6
Matching local expenditures
Sec. 6. To receive a grant under this chapter, a school corporation must expend on alternative education programs in the school year a matching amount of at least one-third (1/3) of the amount of the state grant per full-time equivalent student, as determined under the rules adopted by the state board.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-7
Schedule; distributions
Sec. 7. (a) Except as provided in subsection (b), the department shall distribute a grant under this chapter to a qualifying school

corporation not later than March 1. The grant must be for the number of full-time equivalent students enrolled in and attending an alternative education program from January 1 through December 31 of the immediately preceding year and reported to the department under IC 20-30-8-15.
(b) The department may authorize additional distributions for approved programs if the total amount of the distributions to a school corporation during a school year under this subsection does not exceed a maximum amount of seven hundred fifty dollars ($750) per full-time equivalent student reported under IC 20-30-8-15.
As added by P.L.2-2006, SEC.85.



CHAPTER 34. REPEALED



CHAPTER 35. PREKINDERGARTEN GRANT PILOT PROGRAM

IC 20-20-35-2
"Pilot program"
Sec. 2. As used in this chapter, "pilot program" refers to the pilot program established under section 3 of this chapter.
As added by P.L.234-2007, SEC.62.

IC 20-20-35-3
Department; administration of pilot program
Sec. 3. (a) The department shall establish a pilot program to provide grants to eligible providers selected by the department to implement prekindergarten programs.
(b) The department shall administer the pilot program.
As added by P.L.234-2007, SEC.62.

IC 20-20-35-4
Eligibility for pilot program grant; selection of grant recipients
Sec. 4. (a) To be eligible for selection as a pilot program grant recipient, an eligible provider must do the following:
(1) Apply to the department for a grant, on forms provided by the department, and include a detailed description of the eligible provider's proposed prekindergarten program. The description must include at least the following information:
(A) An estimate of the number of students likely to participate.
(B) A description of the prekindergarten curriculum that will be instituted by the eligible provider. The prekindergarten curriculum must be consistent with the Foundations to the Indiana Academic Standards for Young Children (or successor standards adopted by the department of education).
(C) A description of how the curriculum of the proposed prekindergarten program aligns with existing programs and standards for students in kindergarten through grade 3.
(D) An estimate of the cost of implementing the prekindergarten program. (2) Demonstrate a commitment by teachers, parents, and school administrators toward carrying out the proposed prekindergarten program.
(3) Comply with any other requirements set forth by the department.
(b) Subject to section 6 of this chapter, after review of the applications submitted under this section, the department shall do the following:
(1) Select the eligible providers that will participate in the pilot program.
(2) Provide grants to the eligible providers selected to participate in the pilot program.
(c) The education roundtable shall provide recommendations to the department concerning the criteria to be used by the department in selecting the eligible providers that will participate in the pilot program.
(d) The criteria to be used by the department in selecting the eligible providers that will participate in the pilot program must do the following:
(1) Include at least an evaluation of the following:
(A) The information submitted by the eligible provider under subsection (a).
(B) The coordination of the proposed prekindergarten program with local health services and social services.
(2) Take into consideration the requirements of section 6 of this chapter.
As added by P.L.234-2007, SEC.62.

IC 20-20-35-5
Program requirements
Sec. 5. A prekindergarten program that is part of the pilot program and is funded by a grant under this chapter:
(1) may serve only prekindergarten students who are at least four (4) years of age on September 1 of the school year; and
(2) may be a half-day or full-day program.
As added by P.L.234-2007, SEC.62.

IC 20-20-35-6
Preferences; award of grants
Sec. 6. The department shall:
(1) select a representative sample of eligible providers, determined through an application procedure, to participate in the pilot program;
(2) give priority to the selection of:
(A) lower performing school corporations; and
(B) private providers of prekindergarten programs located in areas served by lower performing school corporations; and
(3) to the extent possible, select eligible providers so that the pilot program will:
(A) achieve a geographic balance throughout Indiana; (B) include urban, suburban, and rural eligible providers; and
(C) include both public eligible providers and private eligible providers.
As added by P.L.234-2007, SEC.62.

IC 20-20-35-7
Contracts
Sec. 7. Subject to the approval of the department, an eligible provider participating in the pilot program may enter into a contract with an individual or a nonprofit entity for the operation and management of all or any part of a prekindergarten program funded by a grant under this chapter.
As added by P.L.234-2007, SEC.62.

IC 20-20-35-8
Nonrevision of unexpended balance in fund
Sec. 8. Unexpended money appropriated to the department for the department's use in implementing the pilot program at the end of a state fiscal year does not revert to the state general fund but remains available to the department for the department's continued use under this chapter.
As added by P.L.234-2007, SEC.62.

IC 20-20-35-9
Rules
Sec. 9. The department shall adopt rules under IC 4-22-2 to implement this chapter. The rules must include the following:
(1) Minimum requirements concerning the prekindergarten curriculum that must be used by an eligible provider participating in the pilot program. The prekindergarten curriculum must be consistent with the Foundations to the Indiana Academic Standards for Young Children (or successor standards adopted by the department of education).
(2) The maximum class size of a prekindergarten program funded by a grant under this chapter.
(3) A requirement that each class in a prekindergarten program funded by a grant under this chapter must be taught by a teacher who has any of the following:
(A) A prekindergarten teacher's license.
(B) An early childhood education teacher's license.
(C) A degree in early childhood education, child development, elementary education, or early childhood special education.
As added by P.L.234-2007, SEC.62.

IC 20-20-35-10
Reports
Sec. 10. (a) Each eligible provider that participates in the pilot program shall annually prepare a written report detailing all the

pertinent information concerning the implementation of the pilot program, including any recommendations made and conclusions drawn from the pilot program. The eligible provider must submit the report to the department before July 1 of each year.
(b) Before November 1 of each year, the department shall submit a report to the governor and the general assembly on the pilot program. The report must include the following:
(1) Any conclusions and recommendations made by the department concerning prekindergarten programs.
(2) Information concerning the cost of expanding the pilot program statewide.
(3) A description of any social programs or health programs that could be provided efficiently with prekindergarten programs.
A report submitted under this subsection to the general assembly must be in an electronic format under IC 5-14-6.
(c) The department shall monitor the performance of students who participate in the pilot program as those students continue their education in elementary school.
As added by P.L.234-2007, SEC.62.

IC 20-20-35-11
Expiration of chapter
Sec. 11. This chapter expires July 1, 2014.
As added by P.L.234-2007, SEC.62.



CHAPTER 36. REPEALED



CHAPTER 36.1. REPEALED



CHAPTER 36.2. REPEALED



CHAPTER 37. DROPOUT PREVENTION

IC 20-20-37
Chapter 37. Dropout Prevention

IC 20-20-37-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the dropout prevention program fund established by section 3 of this chapter.
As added by P.L.65-2009, SEC.1.

IC 20-20-37-2
"Program"
Sec. 2. As used in this chapter, "program" refers to a dropout prevention program established by a school corporation.
As added by P.L.65-2009, SEC.1.

IC 20-20-37-3
Establishment of fund
Sec. 3. (a) The dropout prevention program fund is established to provide:
(1) money for the department; and
(2) grants to school corporations or a local nonprofit fiscal agent acting as intermediary on behalf of multiple school corporations;
to establish and operate programs to identify students who are at risk of dropping out of school and to provide appropriate interventions for those students.
(b) The department shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The fund consists of:
(1) gifts, donations, and bequests;
(2) appropriations from the general assembly;
(3) grants, including federal grants and grants from private entities;
(4) income derived from investing the assets of the fund;
(5) funds from any other source; and
(6) a combination of the resources described in subdivisions (1), (2), (3), (4), and (5).
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(f) Money in the fund from sources other than state appropriations at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.65-2009, SEC.1.

IC 20-20-37-4
Fund to provide assistance to school corporations
Sec. 4. The department may use money from the fund to provide assistance to school corporations in: (1) identifying students who are at risk of dropping out of school; and
(2) developing strategies and appropriate interventions to prevent identified students from dropping out of school.
As added by P.L.65-2009, SEC.1.

IC 20-20-37-5
Eligibility for grants
Sec. 5. (a) To be eligible for a grant under this chapter, a school corporation or two (2) or more school corporations under a joint agreement must submit, before the application deadline, a properly completed grant application provided by the department.
(b) The applying school corporation must include at least the following information in the school corporation's application:
(1) A detailed description of the proposed program.
(2) The extent to which the applying school corporation intends to include appropriate community resources not directly affiliated with the applying school corporation in the program.
(3) The estimated cost of implementing the program.
(4) Documented support for the program by the superintendent of each participating school corporation.
(5) The goals established for increasing the graduation rate and decreasing the dropout rate in each participating school corporation.
(6) Accurate baseline data on the graduation rate and dropout rate for each participating school corporation for the preceding three (3) consecutive years.
(7) Accountability metrics for the program that demonstrate how the program's success is measured. Metrics may include the following:
(A) Attendance and truancy rates of at-risk student populations.
(B) Course credits earned by at-risk students.
(C) The number of students who are on schedule to complete high school within four (4) years.
(8) Any other pertinent information required by the department.
As added by P.L.65-2009, SEC.1.

IC 20-20-37-6
Award of grants
Sec. 6. The department shall approve a program based on at least the following criteria:
(1) The relative need for the establishment of a dropout prevention program as outlined by the applying school corporation.
(2) The overall quality of the applying school corporation's program proposal, including the extent to which the applying school corporation demonstrates a willingness to include as a part of the program appropriate community resources not directly affiliated with the applying school corporation. (3) The availability of money in the fund.
As added by P.L.65-2009, SEC.1.

IC 20-20-37-7
Annual reports
Sec. 7. (a) Not later than June 1 of each school year, each participating school corporation shall submit to the department a written report, on forms developed by the department, outlining the activities undertaken as part of the school corporation's program.
(b) Not later than November 1 of each year, the department shall submit a comprehensive report to the governor and the general assembly on dropout prevention programs, including the department's conclusions on the impact of different types of programs in increasing the graduation rate in a school corporation. A report submitted under this subsection to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.65-2009, SEC.1.



CHAPTER 37.4. GEOTHERMAL CONVERSION REVOLVING FUND

IC 20-20-37.4
Chapter 37.4. Geothermal Conversion Revolving Fund

IC 20-20-37.4-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the geothermal conversion revolving fund established by section 3 of this chapter.
As added by P.L.99-2009, SEC.2.

IC 20-20-37.4-2
"Geothermal heating and cooling system"
Sec. 2. As used in this chapter, "geothermal heating and cooling system" means a heating and cooling system that uses the natural temperature of the earth to generate heating and cooling.
As added by P.L.99-2009, SEC.2.

IC 20-20-37.4-3
Establishment and purpose of the fund
Sec. 3. The geothermal conversion revolving fund is established for the purpose of making loans to school corporations that:
(1) install a geothermal heating and cooling system in a new facility; or
(2) install a geothermal heating and cooling system that replaces a conventional heating and cooling system.
As added by P.L.99-2009, SEC.2.

IC 20-20-37.4-4
Administration of the fund
Sec. 4. (a) The fund shall be administered by the Indiana bond bank. The expenses of administering the fund shall be paid from money in the fund.
(b) The fund consists of the following:
(1) Money appropriated by the general assembly.
(2) The repayment proceeds of loans made to school corporations from the fund.
(3) Any gifts and grants made to the fund or other money required by law to be deposited in the fund.
(4) Any federal grants that are received to capitalize or supplement the fund.
(5) Any earnings on money in the fund.
(c) The Indiana bond bank shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) The fund shall be used by the Indiana bond bank as a revolving fund. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.99-2009, SEC.2.

IC 20-20-37.4-5
Authority to make geothermal conversion loans Sec. 5. Subject to the requirements of this chapter, the Indiana bond bank may loan money from the fund to a school corporation to assist the school corporation in paying for:
(1) the installation of a geothermal heating and cooling system in a new facility; or
(2) the installation of a geothermal heating and cooling system that replaces a conventional heating and cooling system.
As added by P.L.99-2009, SEC.2.

IC 20-20-37.4-6
Requirement for a written procedure
Sec. 6. (a) The Indiana bond bank shall establish a written procedure for providing loans from the fund to school corporations. The written procedure must include at least the following:
(1) An application procedure.
(2) A procedure to identify projects that may qualify for a loan.
(3) Criteria for establishing the priority of projects for which loans will be made.
(4) Procedures for selecting projects for which loans will be made.
(b) To apply for a loan from the fund, a school corporation must submit an application that contains at least the following information:
(1) A description of the geothermal heating and cooling system that the school corporation proposes to install.
(2) An estimate of the cost of the geothermal heating and cooling system.
(3) An estimate of the amount by which the cost of installing the geothermal heating and cooling system exceeds the cost of installing a conventional heating and cooling system.
(4) Any other information required by the Indiana bond bank in accordance with the written procedures established under this section.
As added by P.L.99-2009, SEC.2.

IC 20-20-37.4-7
Loan constraints and conditions
Sec. 7. The following apply to a loan from the fund to a school corporation under this chapter:
(1) The loan may not exceed the difference between:
(A) the cost of installing a geothermal heating and cooling system; minus
(B) the cost of installing a conventional heating and cooling system.
(2) The Indiana bond bank shall determine the interest rate and other terms for the loan.
(3) A school corporation must enter into a loan agreement with the Indiana bond bank before receiving a loan from the fund. The loan agreement is a valid, binding, and enforceable agreement between the school corporation and the Indiana bond

bank. The loan agreement must contain the following terms:
(A) A requirement that the loan proceeds be used to pay for:
(i) the installation of a geothermal heating and cooling system in a new facility; or
(ii) the installation of a geothermal heating and cooling system that replaces a conventional heating and cooling system.
(B) The term of the loan, which may not be longer than fifteen (15) years after the date of the loan.
(C) The repayment schedule.
(D) The interest rate of the loan.
(E) Any other terms and provisions that the Indiana bond bank requires.
As added by P.L.99-2009, SEC.2.

IC 20-20-37.4-8
Loan repayment
Sec. 8. A school corporation receiving a loan under this chapter shall repay the loan from:
(1) the school corporation's general fund; or
(2) the school corporation's capital projects fund.
As added by P.L.99-2009, SEC.2.

IC 20-20-37.4-9
Annual report
Sec. 9. The Indiana bond bank shall annually present a report to the budget committee that describes the projects funded with loans under this chapter.
As added by P.L.99-2009, SEC.2.



CHAPTER 38. CAREER AND TECHNICAL EDUCATION

IC 20-20-38-2
"Council"
Sec. 2. As used in this chapter, "council" refers to the state workforce innovation council established by IC 22-4-18.1-3.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-3
"Employment training"
Sec. 3. As used in this chapter, "employment training" means all programs administered by the following:
(1) The council.
(2) The Indiana jobs training program.
(3) The department.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-4
Long range state plan; revision; distribution; contents
Sec. 4. (a) The state board shall develop and implement a long range state plan for a comprehensive secondary level career and technical education program in Indiana.
(b) The plan developed under this section must be updated as changes occur. The state board shall make the plan and any revisions made to the plan available to:
(1) the governor;
(2) the general assembly;
(3) the department of workforce development;
(4) the commission for higher education;
(5) the council;
(6) the state workforce innovation council;
(7) the board for proprietary education; and
(8) any other appropriate state or federal agency.
A plan or revised plan submitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
(c) The plan developed under this section must set forth specific goals for secondary level public career and technical education and

must include the following:
(1) The preparation of each graduate for both employment and further education.
(2) Accessibility of career and technical education to individuals of all ages who desire to explore and learn for economic and personal growth.
(3) Projected employment opportunities in various career and technical education fields.
(4) A study of the supply of and the demand for a labor force skilled in particular career and technical education areas.
(5) A study of technological and economic change affecting Indiana.
(6) An analysis of the private career and education sector in Indiana.
(7) Recommendations for improvement in the state career and technical education program.
(8) The educational levels expected of career and technical education programs proposed to meet the projected employment needs.
As added by P.L.7-2011, SEC.7. Amended by P.L.107-2012, SEC.5.

IC 20-20-38-5
State board responsibilities
Sec. 5. The state board shall do the following:
(1) Prepare biennially a plan for implementing career and technical education.
(2) Implement, to the best of its ability, the career and technical education plan prepared under subdivision (1).
(3) Investigate the funding of career and technical education on a cost basis.
(4) Establish and monitor the operation of secondary level career and technical education in Indiana in accordance with the comprehensive long range state plan developed under section 4 of this chapter.
(5) Establish a list of approved secondary level career and technical education courses in accordance with the workforce partnership plans under IC 22-4.1-14.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-6
State board duties
Sec. 6. The state board shall do the following:
(1) Make recommendations to the general assembly concerning the development, duplication, and accessibility of employment training and career and technical education on a regional and statewide basis.
(2) Consult with any state agency, commission, or organization that supervises or administers programs of career and technical education concerning the coordination of career and technical education, including the following: (A) The Indiana economic development corporation.
(B) The council.
(C) A private industry council (as defined in 29 U.S.C. 1501 et seq.).
(D) The department of labor.
(E) The commission for higher education.
(F) The department of workforce development.
(G) The state workforce innovation council.
(H) The board for proprietary education.
(3) Review and make recommendations concerning plans submitted by the commission for higher education and the council. The state board may request the resubmission of plans or parts of plans that:
(A) are not consistent with the long range state plan of the state board;
(B) are incompatible with other plans within the system; or
(C) duplicate existing services.
(4) Report to the general assembly on the state board's conclusions and recommendations concerning interagency cooperation, coordination, and articulation of career and technical education and employment training. A report under this subdivision must be in an electronic format under IC 5-14-6.
(5) Study and develop a plan concerning the transition between secondary level career and technical education and postsecondary level career and technical education.
(6) Enter into agreements with the federal government that may be required as a condition of receiving federal funds under the Carl D. Perkins Vocational and Applied Technology Act (20 U.S.C. 2301 et seq.). An agreement entered into under this subdivision is subject to the approval of the budget agency.
As added by P.L.7-2011, SEC.7. Amended by P.L.107-2012, SEC.6.

IC 20-20-38-7
State board powers
Sec. 7. The state board may do the following:
(1) Make recommendations, including recommendations for policies to encourage involvement of minority groups in the career and technical education system in Indiana, to:
(A) the governor;
(B) the general assembly, in an electronic format under IC 5-14-6; and
(C) the various agencies, commissions, or organizations that administer career and technical education programs concerning all facets of career and technical education programming.
(2) Establish a regional planning and coordination system for career and technical education and employment training that will, either in whole or in part, serve career and technical education and employment training in Indiana. (3) Appoint advisory committees whenever necessary.
(4) Contract for services necessary to carry out this chapter.
(5) Provide information and advice on career and technical education to a business, an industry, or a labor organization operating a job training program in the private sector.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-8
Implementation of programs, systems, and policies
Sec. 8. The state board shall adopt statewide systems or policies concerning the following as the systems or policies relate to the implementation of career and technical education programs:
(1) Student records.
(2) Data processing at the secondary level.
(3) An evaluation system that must be conducted by the state board at least annually and that evaluates the following as each relates to the career and technical education programs and courses offered at the secondary level:
(A) Graduation rates.
(B) Student placement rates.
(C) Retention rates.
(D) Enrollment.
(E) Student transfer rates to postsecondary educational institutions.
(F) When applicable, student performance on state licensing examinations or other external certification examinations.
(G) Cost data study.
(4) A system of financial audits to be conducted at least biennially at the secondary level.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-9
Evaluation criteria
Sec. 9. (a) The state board shall establish career and technical education evaluation criteria.
(b) Using the criteria established under subsection (a), the state board shall evaluate the effectiveness of career and technical education relative to the goals of the long range plan developed under section 4 of this chapter.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-10
Biennial report; attrition and persistence rates
Sec. 10. The state board shall develop a definition for and report biennially to:
(1) the general assembly; and
(2) the governor;
on attrition and persistence rates by students enrolled in secondary career and technical education. A biennial report under this section to the general assembly must be in an electronic format under

IC 5-14-6.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-11
Legislative budget requests
Sec. 11. Upon request of the budget director, the state board shall prepare a legislative budget request for state and federal funds for secondary and postsecondary career and technical education. The budget director shall determine the period to be covered by the budget request. This budget request must be made available to the council before the request's review by the budget committee.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-12
Review and recommendation of budget requests; allocation of federal funds; augmentation and reduction of funding
Sec. 12. (a) The state board shall review the legislative budget requests for secondary and postsecondary career and technical education prepared by the state educational institutions.
(b) After the review under subsection (a) and a review of any recommendations from the council, the state board shall make recommendations to the budget committee concerning the appropriation of state funds and the allocation of federal funds for secondary and postsecondary career and technical education, including federal funds available under the Carl D. Perkins Vocational and Applied Technology Act (20 U.S.C. 2301 et seq.). The state board's recommendations concerning appropriations and allocations for secondary and postsecondary career and technical education by secondary schools and state educational institutions must specify:
(1) the minimum funding levels required by 20 U.S.C. 2301 et seq.;
(2) the categories of expenditures and the distribution plan or formula for secondary schools; and
(3) the categories of expenditures for each state educational institution.
(c) After reviewing the state board's recommendations and each agency's budget request, the budget committee shall make recommendations to the general assembly for funding to implement secondary and postsecondary career and technical education. The general assembly shall biennially appropriate state funds for secondary and postsecondary career and technical education and allocate federal funds available under 20 U.S.C. 2301 et seq. for secondary and postsecondary career and technical education. At least sixty percent (60%) of the federal funds available under 20 U.S.C. 2301 et seq. must be allocated to secondary level career and technical education to implement the long range state plan developed under section 4 of this chapter.
(d) The budget agency, with the advice of the state board and the budget committee, may augment or proportionately reduce an

allocation of federal funds made under subsection (c).
As added by P.L.7-2011, SEC.7.

IC 20-20-38-13
Distribution of state funds
Sec. 13. The state board shall distribute state funds made available for secondary and postsecondary career and technical education that have been appropriated by the general assembly and in accordance with the plan prepared by:
(1) the state board under section 5 of this chapter; and
(2) the council under IC 22-4.1-19-4.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-14
Staffing; department assistance
Sec. 14. (a) The state board may employ any staff necessary to perform the duties imposed by this chapter and fix the compensation and terms of that employment, subject to approval by the budget agency.
(b) The state board may authorize the department, whenever practical or necessary, to assist the state board in carrying out the duties prescribed by this chapter.
As added by P.L.7-2011, SEC.7.

IC 20-20-38-15
Rules
Sec. 15. The state board may adopt rules under IC 4-22-2 as necessary to carry out the duties imposed by this chapter.
As added by P.L.7-2011, SEC.7.



CHAPTER 39. OPERATIONAL EFFICIENCY REVIEWS

IC 20-20-39-2
Contract with outside entity allowed
Sec. 2. The department may contract with an outside entity to provide quality training for the department, school corporations, and superintendents in the area of efficiency and cost savings.
As added by P.L.90-2011, SEC.7.

IC 20-20-39-3
Information submitted to department by school corporation
Sec. 3. A school corporation shall submit to the department any information the department determines is necessary to:
(1) evaluate the school corporation's current operations; and
(2) recommend operational efficiencies and financial savings for the school corporation.
As added by P.L.90-2011, SEC.7.






ARTICLE 21. INDIANA SCHOOL FOR THE BLIND AND VISUALLY IMPAIRED

CHAPTER 1. DEFINITIONS

IC 20-21-1-2
"Board"
Sec. 2. "Board" refers to the Indiana School for the Blind and Visually Impaired board established by IC 20-21-3-1.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.49.

IC 20-21-1-3
"Case conference"
Sec. 3. "Case conference" refers to the activities of a case conference committee as described in IC 20-35-7-2.
As added by P.L.1-2005, SEC.5.

IC 20-21-1-4
"Employee"
Sec. 4. "Employee" refers to an employee of the school.
As added by P.L.1-2005, SEC.5.

IC 20-21-1-4.5
"Executive"
Sec. 4.5. "Executive" refers to the chief executive officer of the school appointed under IC 20-21-2-4.
As added by P.L.218-2005, SEC.50.

IC 20-21-1-5
"School"
Sec. 5. "School" refers to the Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.51.

IC 20-21-1-6
"School age individual"
Sec. 6. "School age individual" refers to an individual who is less than twenty-two (22) years of age.
As added by P.L.1-2005, SEC.5.

IC 20-21-1-7
Repealed (Repealed by P.L.218-2005, SEC.83.)



CHAPTER 2. INDIANA SCHOOL FOR THE BLIND AND VISUALLY IMPAIRED

IC 20-21-2-2
Purpose
Sec. 2. The school shall provide for the instruction, education, and care of children who are determined to have a serious visual disability by case conference in accordance with Indiana law and federal law.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-3
Educational facilities, educational programs, and training
Sec. 3. The school shall provide the following:
(1) Educational facilities that meet standards established by the state board for regular public schools.
(2) Educational facilities for school age individuals.
(3) Educational programs and services to meet those special needs imposed by visual impairment so that a student with a visual disability (including a student with multiple disabilities with visual impairment) may achieve the student's maximum ability for independence in academic pursuits, career opportunities, travel, personal care, and home management.
(4) Training to permit a student with a visual disability (including a student with multiple disabilities with visual impairment) to achieve the student's maximum development toward self-support and independence by the provision of services in counseling, orientation and mobility, and other related services.
As added by P.L.1-2005, SEC.5. Amended by P.L.99-2007, SEC.162.

IC 20-21-2-4
Executive; appointment and qualifications
Sec. 4. (a) The board shall appoint the chief executive officer, subject to the approval of the governor. The executive serves at the pleasure of the board.
(b) The executive appointee must have the following

qualifications:
(1) Be an educator with knowledge, skill, and ability in the appointee's profession.
(2) Have at least five (5) years experience in instruction of students with visual impairment disabilities.
(3) Have a master's degree or a higher degree.
(4) Meet the qualifications for an Indiana teacher's certificate in the area of visual impairment disabilities.
(5) Have at least five (5) years experience supervising other individuals.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.53; P.L.100-2012, SEC.51.

IC 20-21-2-5
Executive; responsibilities
Sec. 5. (a) The executive, subject to the approval of the board and IC 20-21-4, has complete responsibility for management of the school.
(b) The executive has responsibility for the following:
(1) Direction of the education, care, safety, and well-being of all students in attendance.
(2) Evaluation and improvement of the school staff, educational programs, and support services.
(3) Implementation and administration of the policies, mission, and goals of the school as established by the board.
(4) Serving as the purchasing agent for the school under IC 5-22-4-8.
(5) Implementation of budgetary matters as recommended by the board and the department of education under IC 20-21-3-10(b).
(6) Management of the school's outreach program with local public schools.
(7) Advocating on behalf of the school under guidelines established by the board.
(8) Executing contracts on behalf of the school.
(c) The executive is the appointing authority for all employees necessary to properly conduct and operate the school.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.54.

IC 20-21-2-6
Students admitted to school
Sec. 6. Subject to:
(1) the determination by case conference committees based on individualized education programs; and
(2) the school's admissions criteria adopted by the board under IC 20-21-3-10(a)(4);
the executive shall receive as students in the school Indiana residents who are school age individuals with a visual disability.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.55; P.L.99-2007, SEC.163.
IC 20-21-2-7
Placement review committee
Sec. 7. (a) A placement review committee for the school is established. The placement review committee consists of one (1) representative of each of the following:
(1) The board.
(2) The office of the secretary of family and social services.
(3) The state superintendent.
(b) The placement review committee shall meet upon petition of an interested party to review the following:
(1) Applications to the school denied through the process described in section 6 of this chapter.
(2) All instances of dismissal from the school for reasons other than graduation, voluntary transition to another educational facility, or voluntary departure from the school.
(c) The executive shall serve as an adviser to the placement review committee. The executive shall provide the placement review committee with information and justification for all application denials and dismissals under review.
(d) The placement review committee may recommend that application denials or dismissals be reconsidered.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.56.

IC 20-21-2-8
Expenses of certain students to be paid by county
Sec. 8. Upon the presentation of satisfactory evidence showing that:
(1) there is a school age individual with a visual disability residing in a county;
(2) the individual is entitled to the facilities of the school;
(3) the individual's parent wishes the individual to participate in the school's educational program but is unable to pay the expenses of maintaining the individual at the school; and
(4) the individual is entitled to placement in the school under section 6 of this chapter;
a court with jurisdiction shall, upon application by the county office of the division of family resources, order the individual to be sent to the school at the expense of the county. The expenses include the expenses described in section 10 of this chapter and shall be paid from the county general fund.
As added by P.L.1-2005, SEC.5. Amended by P.L.146-2008, SEC.457; P.L.44-2009, SEC.33.

IC 20-21-2-9
Applicability of compulsory school attendance laws
Sec. 9. The compulsory school attendance laws of Indiana apply to all children with visual disabilities. The case conference committee may place a child with a visual disability at the school. The child shall attend the school during the full scholastic term of the school unless the case conference committee changes the placement. As added by P.L.1-2005, SEC.5.

IC 20-21-2-10
Provision of medical care, basic necessities, and transportation to students
Sec. 10. (a) The school shall provide board, room, laundry, and ordinary medical attention, including emergency medical attention.
(b) While a student is enrolled at the school, the student's parent, guardian, or responsible relative or another person shall provide medical, optical, and dental care involving special medication or prostheses.
(c) While a student is enrolled at the school, the student's parent, guardian, or another responsible relative or person shall suitably provide the student with clothing and other essentials not otherwise provided under this article.
(d) The school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program under IC 20-35-8-2. However, the student's parent, guardian, or another responsible relative or person shall pay the cost of transportation not required by the student's individualized education program.
(e) The student's parent, guardian, or another responsible relative or person shall provide the incidental expense money needed by the student.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-11
Adult education program
Sec. 11. (a) The school may establish an adult education program.
(b) The school may establish an appropriate fee for services for an adult education program. Federal grants or matching funds may also be used, subject to approval of the budget agency.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-12
Vocational work-study program
Sec. 12. The school may establish a vocational work-study program.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-13
Receipt of gifts, legacies, devises, and conveyances
Sec. 13. The executive may, subject to the approval of the governor and the policies of the board, receive, for the use of the school, gifts, legacies, devises, and conveyances of real or personal property that are made, given, or granted to or for the school.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.57.



CHAPTER 3. INDIANA SCHOOL FOR THE BLIND AND VISUALLY IMPAIRED BOARD

IC 20-21-3-2
Members
Sec. 2. (a) The board consists of the following members:
(1) Seven (7) individuals appointed by the governor. The individuals appointed under this subdivision are voting members of the board.
(2) The director of the division of special education of the department. The individual serving under this subdivision serves in a nonvoting, advisory capacity.
(3) One (1) individual designated by the governor as the governor's representative on the board. The member appointed under this subdivision serves on the board in a nonvoting, advisory capacity.
(4) One (1) member of the general assembly appointed by the president pro tempore of the senate. The member appointed under this subdivision serves in a nonvoting, advisory capacity.
(b) When appointing a member to the board under subsection (a)(1), the governor must satisfy the following:
(1) One (1) voting member of the board must be a parent of at least one (1) student enrolled or formerly enrolled at the school.
(2) One (1) voting member of the board must have been a student at the school.
(3) One (1) voting member of the board must be a:
(A) representative of a local education agency; or
(B) special education director.
(c) Before assuming membership on the board, an individual appointed under subsection (a)(1) must do the following:
(1) Execute a bond:
(A) payable:
(i) to the state; and
(ii) in an amount and with sureties as approved by the governor; and
(B) that is conditioned on the faithful discharge of the member's duties.
(2) Take and subscribe an oath that must be endorsed upon the member's official bond.
The executed bond and oath shall be filed in the office of the secretary of state. The cost of the bond shall be paid from appropriations made to the school.
As added by P.L.1-2005, SEC.5.
IC 20-21-3-3
Compensation and expenses
Sec. 3. (a) Each voting board member who is not an employee of the state or a political subdivision is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1 for each board meeting attended by the member.
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
Money for payments to board members under this subsection shall be paid from appropriations made to the school.
(b) The member of the board appointed under section 2(a)(4) of this chapter is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-4
Terms of members
Sec. 4. (a) This section applies only to a board member serving under section 2(a)(1) of this chapter.
(b) The term of a board member is four (4) years.
(c) The term of a member begins upon appointment by the governor.
(d) A member may serve after the member's term expires until the term of the member's successor begins.
(e) The governor may reappoint a member to serve a new term.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-5
Vacancies
Sec. 5. Whenever there is a vacancy on the board, the governor shall fill the vacancy for the remainder of the unexpired term.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-6
Chair of board
Sec. 6. (a) At the board's last meeting before July 1 of each year, the board shall elect one (1) member to be chair of the board.
(b) The member elected chair of the board serves as chair beginning July 1 after elected by the board.
(c) The board may reelect a member as chair of the board.
(d) The board shall annually elect one (1) of its members to serve as the secretary for the board.
As added by P.L.1-2005, SEC.5.
IC 20-21-3-7
Quorum
Sec. 7. Four (4) voting members of the board constitute a quorum. The affirmative vote of at least four (4) voting members of the board is necessary for the board to take official action other than to do the following:
(1) Adjourn.
(2) Meet to hear reports or testimony.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-8
Staff and administrative support
Sec. 8. The school shall provide staff and administrative support to the board.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-9
Administrative control and responsibility
Sec. 9. Subject to IC 20-35-2 and IC 20-21-4, the board has complete policy and administrative control and responsibility for the school.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-10
Duties; submission of budget
Sec. 10. (a) The board shall do the following:
(1) Establish policies and accountability measures for the school.
(2) Implement this article.
(3) Perform the duties required by IC 5-22-4-8.
(4) Adopt rules under IC 4-22-2 to establish criteria for the admission of children with a visual disability, including children with multiple disabilities, at the school.
(5) Hire the executive, who serves at the pleasure of the board.
(6) Determine the salary and benefits of the executive.
(7) Adopt rules under IC 4-22-2 required by this article.
(b) The board shall submit the school's biennial budget to the department, which shall review the proposed budget. As part of its review, the department may request and shall receive from the board, in a form as may reasonably be required by the department, all information used by the board to develop the proposed budget. If, upon review, the department determines that any part of the budget request is not supported by the information provided, the department shall meet with the board at the earliest date possible in order to reconcile the budget request. The department shall submit the reconciled budget to the budget agency and the budget committee.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.59; P.L.99-2007, SEC.164.

IC 20-21-3-11 Powers
Sec. 11. The board may do the following to implement this article:
(1) Adopt, amend, and repeal bylaws in compliance with this article to govern the business of the board.
(2) Appoint committees the board considers necessary to advise the board.
(3) Accept gifts, devises, bequests, grants, loans, and appropriations, and agree to and comply with conditions attached to a gift, devise, bequest, grant, loan, or appropriation.
(4) Do all acts and things necessary, proper, or convenient to carry out this article.
As added by P.L.1-2005, SEC.5.



CHAPTER 4. PERSONNEL SYSTEM

IC 20-21-4-2
Hiring personnel
Sec. 2. The executive shall hire directly for those positions as approved by the state personnel department and the board any candidate the executive considers qualified to fill a position at the school. The state personnel department, in collaboration with the board, shall annually develop a list of job classifications for positions at the school for which the executive may fill a vacancy by hiring a candidate for the position based on a search for qualified candidates outside the state personnel hiring list.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.60.

IC 20-21-4-3
Repealed
(Repealed by P.L.100-2012, SEC.52.)

IC 20-21-4-4
Employee wage payment arrangements
Sec. 4. (a) Notwithstanding IC 22-2-5-2, the school and:
(1) an employee if there is no representative described under subdivision (2) or (3) for that employee;
(2) the exclusive representative of its certificated employees with respect to those employees; or
(3) a labor organization representing its noncertificated employees with respect to those employees;
may agree in writing to a wage payment arrangement.
(b) A wage payment arrangement under subsection (a) may provide that compensation earned during a school year may be paid:
(1) using equal installments or any other method; and
(2) over:
(A) all or part of that school year; or
(B) any other period that begins not earlier than the first day of that school year and ends not later than thirteen (13) months after the wage payment arrangement period begins.
Such an arrangement may provide that compensation earned in a calendar year is paid in the next calendar year, so long as all the compensation is paid within the thirteen (13) month period beginning with the first day of the school year.
(c) A wage payment arrangement under subsection (a) must be structured in such a manner so that it is not considered:
(1) a nonqualified deferred compensation plan for purposes of

Section 409A of the Internal Revenue Code; or
(2) deferred compensation for purposes of Section 457(f) of the Internal Revenue Code.
(d) Absent an agreement under subsection (a), the school remains subject to IC 22-2-5-1.
(e) Wage payments required under a wage payment arrangement entered into under subsection (a) are enforceable under IC 22-2-5-2.
(f) If an employee leaves employment for any reason, either permanently or temporarily, the amount due the employee under IC 22-2-5-1 and IC 22-2-9-2 is the total amount of the wages earned and unpaid.
(g) Employment with the school may not be conditioned upon the acceptance of a wage payment arrangement under subsection (a).
(h) An employee may revoke a wage payment arrangement under subsection (a) at the beginning of each school year.
As added by P.L.41-2009, SEC.4.






ARTICLE 22. INDIANA SCHOOL FOR THE DEAF

CHAPTER 1. DEFINITIONS

IC 20-22-1-2
"Board"
Sec. 2. "Board" refers to the Indiana School for the Deaf board established by IC 20-22-3-1.
As added by P.L.1-2005, SEC.6.

IC 20-22-1-3
"Case conference"
Sec. 3. "Case conference" refers to the activities of a case conference committee (as defined in IC 20-35-7-2).
As added by P.L.1-2005, SEC.6.

IC 20-22-1-4
"Employee"
Sec. 4. "Employee" refers to an employee of the school.
As added by P.L.1-2005, SEC.6.

IC 20-22-1-4.5
"Executive"
Sec. 4.5. "Executive" refers to the chief executive officer of the school appointed under IC 20-22-2-4.
As added by P.L.218-2005, SEC.61.

IC 20-22-1-5
"School"
Sec. 5. "School" refers to the Indiana School for the Deaf established by IC 20-22-2-1.
As added by P.L.1-2005, SEC.6.

IC 20-22-1-6
"School age individual"
Sec. 6. "School age individual" refers to an individual who is less than twenty-two (22) years of age.
As added by P.L.1-2005, SEC.6.

IC 20-22-1-7
Repealed
(Repealed by P.L.218-2005, SEC.83.)



CHAPTER 2. INDIANA SCHOOL FOR THE DEAF

IC 20-22-2-1 Version b
Services provided
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 1. (a) The Indiana School for the Deaf is established as a state educational resource center that includes the following:
(1) A residential and day school.
(2) Until the center for deaf and hard of hearing education is established and operating, outreach services.
(3) Until the center for deaf and hard of hearing education is established and operating, consultative services to local educational agencies to assist the agencies in meeting the needs of locally enrolled students with hearing disabilities.
(b) The state board of finance and the budget agency may not transfer for use by or for the center for deaf and hard of hearing education any appropriation made to the Indiana School for the Deaf by P.L.229-2011.
As added by P.L.1-2005, SEC.6. Amended by P.L.109-2012, SEC.14.

IC 20-22-2-2
Purpose
Sec. 2. The school shall provide for the instruction, education, and care of children who are determined to have a hearing disability by case conference in accordance with Indiana law and federal law.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-3
Educational facilities, educational programs, and training
Sec. 3. The school shall provide the following:
(1) Educational facilities that meet standards established by the state board for regular public schools.
(2) Educational facilities for school age individuals.
(3) Educational programs and services to meet those special needs imposed by hearing impairment so that a student with a

hearing disability (including a student with multiple disabilities with hearing impairment) may achieve the student's maximum ability for independence in academic pursuits, career opportunities, travel, personal care, and home management.
(4) Training to permit a student with a hearing disability (including a student with multiple disabilities with hearing impairment) to achieve the student's maximum development toward self-support and independence.
As added by P.L.1-2005, SEC.6. Amended by P.L.99-2007, SEC.165.

IC 20-22-2-4
Executive; appointment and qualifications
Sec. 4. (a) The board shall appoint the chief executive officer, subject to the approval of the governor. The executive serves at the pleasure of the board.
(b) The executive appointee must have the following qualifications:
(1) Be an educator with knowledge, skill, and ability in the appointee's profession.
(2) Have at least five (5) years experience in instruction of students with hearing impairment disabilities.
(3) Have a master's degree or a higher degree.
(4) Meet the qualifications for an Indiana teacher's certificate in the area of hearing impairment disabilities.
(5) Have at least five (5) years experience supervising other individuals.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.62; P.L.100-2012, SEC.53.

IC 20-22-2-5
Executive; responsibilities
Sec. 5. (a) The executive, subject to the approval of the board and IC 20-21-4, has complete responsibility for management of the school.
(b) The executive has responsibility for the following:
(1) Direction of the education, care, safety, and well-being of all students in attendance.
(2) Evaluation and improvement of the school staff, educational programs, and support services.
(3) Implementation and administration of the policies, mission, and goals of the school as established by the board.
(4) Serving as the purchasing agent for the school under IC 5-22-4-8.
(5) Implementation of budgetary matters as recommended by the board and the department of education under IC 20-22-3-10(b).
(6) Management of the school's outreach program with local public schools.
(7) Advocating on behalf of the school under guidelines established by the board. (8) Executing contracts on behalf of the school.
(c) The executive is the appointing authority for all employees necessary to properly conduct and operate the school.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.63.

IC 20-22-2-6
Students admitted to school
Sec. 6. Subject to:
(1) the determination by case conference committees based on individualized education programs; and
(2) the school's admissions criteria adopted by the board under IC 20-22-3-10(a)(4);
the executive shall receive as students in the school Indiana residents who are school age individuals with a hearing disability.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.64; P.L.99-2007, SEC.166.

IC 20-22-2-7
Placement review committee
Sec. 7. (a) A placement review committee for the school is established. The placement review committee consists of one (1) representative of each of the following:
(1) The board.
(2) The office of the secretary of family and social services.
(3) The state superintendent.
(b) The placement review committee shall meet upon petition of an interested party to review the following:
(1) Applications to the school denied through the process described in section 6 of this chapter.
(2) All instances of dismissal from the school for reasons other than graduation, voluntary transition to another educational facility, or voluntary departure from the school.
(c) The executive shall serve as an adviser to the placement review committee. The executive shall provide the placement review committee with information and justification for all application denials and dismissals under review.
(d) The placement review committee may recommend that application denials or dismissals be reconsidered.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.65.

IC 20-22-2-8
Expenses of certain students to be paid by county
Sec. 8. Upon the presentation of satisfactory evidence showing that:
(1) there is a school age individual with a hearing disability residing in a county;
(2) the individual is entitled to the facilities of the school;
(3) the individual's parent wishes the individual to participate in the school's educational program but is unable to pay the expenses of maintaining the individual at the school; and (4) the individual is entitled to placement in the school under section 6 of this chapter;
a court with jurisdiction shall, upon application by the county office of the division of family resources, order the individual to be sent to the school at the expense of the county. The expenses include the expenses described in section 10 of this chapter and shall be paid from the county general fund.
As added by P.L.1-2005, SEC.6. Amended by P.L.146-2008, SEC.458; P.L.44-2009, SEC.34.

IC 20-22-2-9
Applicability of compulsory school attendance laws
Sec. 9. The compulsory school attendance laws of Indiana apply to all children with hearing disabilities. The case conference committee may place a child with a hearing disability at the school. The child shall attend the school during the full scholastic term of the school unless the case conference committee changes the placement.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-10
Provision of medical care, basic necessities, and transportation to students
Sec. 10. (a) The school shall provide board, room, laundry, and ordinary medical attention, including emergency medical attention.
(b) While a student is enrolled at the school, the student's parent, guardian, or another responsible relative or person shall provide medical, optical, and dental care involving special medication or prostheses.
(c) While a student is enrolled at the school, the student's parent, guardian, or another responsible relative or person shall suitably provide the student with clothing and other essentials not otherwise provided under this article.
(d) The school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program under IC 20-35-8-2. However, the student's parent, guardian, or another responsible relative or person shall pay the cost of transportation not required by the student's individualized education program.
(e) The student's parent, guardian, or another responsible relative or person shall provide the incidental expense money needed by the student.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-11
Adult education program
Sec. 11. (a) The school may establish an adult education program.
(b) The school may establish an appropriate fee for services for an adult education program. Federal grants or matching funds may also be used, subject to the approval of the budget agency.
As added by P.L.1-2005, SEC.6.
IC 20-22-2-12
Career and technical work-study program
Sec. 12. The school may establish a career and technical work-study program.
As added by P.L.1-2005, SEC.6. Amended by P.L.234-2007, SEC.101.

IC 20-22-2-13
Receipt of gifts, legacies, devises, and conveyances
Sec. 13. The executive may, subject to the approval of the governor and the policies of the board, receive, for the use of the school, gifts, legacies, devises, and conveyances of real or personal property that are made, given, or granted to or for the school.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.66.



CHAPTER 3. INDIANA SCHOOL FOR THE DEAF BOARD

IC 20-22-3-2
Members
Sec. 2. (a) The board consists of the following members:
(1) Seven (7) individuals appointed by the governor. The individuals appointed under this subdivision are voting members of the board.
(2) The director of the division of special education of the department. The individual serving under this subdivision serves in a nonvoting, advisory capacity.
(3) One (1) individual designated by the governor as the governor's representative on the board. The member appointed under this subdivision serves on the board in a nonvoting, advisory capacity.
(4) One (1) member of the general assembly appointed by the speaker of the house of representatives. The member appointed under this subdivision serves in a nonvoting, advisory capacity.
(b) When appointing a member to the board under subsection (a)(1), the governor must satisfy the following:
(1) One (1) voting member of the board must be a parent of at least one (1) student enrolled or formerly enrolled at the school.
(2) One (1) voting member of the board must have been a student at the school.
(3) One (1) voting member of the board must be a:
(A) representative of a local education agency; or
(B) special education director.
(c) Before assuming membership on the board, an individual appointed under subsection (a)(1) must do the following:
(1) Execute a bond:
(A) payable:
(i) to the state; and
(ii) in an amount and with sureties as approved by the governor; and
(B) that is conditioned on the faithful discharge of the member's duties.
(2) Take and subscribe an oath that must be endorsed upon the member's official bond.
The executed bond and oath shall be filed in the office of the secretary of state. The cost of the bond shall be paid from appropriations made to the school.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-3 Compensation and expenses
Sec. 3. (a) Each voting member of the board who is not an employee of the state or a political subdivision is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1 for each board meeting attended by the member.
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
Money for payments to board members under this subsection shall be paid from appropriations made to the school.
(b) The member of the board appointed under section 2(a)(4) of this chapter is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-4
Terms
Sec. 4. (a) This section applies only to a board member serving under section 2(a)(1) of this chapter.
(b) The term of a board member is four (4) years.
(c) The term of a member begins upon appointment by the governor.
(d) A member may serve after the member's term expires until the term of the member's successor begins.
(e) The governor may reappoint a member to serve a new term.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-5
Vacancies
Sec. 5. Whenever there is a vacancy on the board, the governor shall fill the vacancy for the remainder of the unexpired term.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-6
Chair of board
Sec. 6. (a) At the board's last meeting before July 1 of each year, the board shall elect one (1) member to be chair of the board.
(b) The member elected chair of the board serves as chair beginning July 1 after elected by the board.
(c) The board may reelect a member as chair of the board.
(d) The board shall annually elect one (1) of its members to serve as the secretary for the board.
As added by P.L.1-2005, SEC.6.
IC 20-22-3-7
Quorum
Sec. 7. Four (4) voting members of the board constitute a quorum. The affirmative vote of at least four (4) members of the board is necessary for the board to take official action other than to do the following:
(1) Adjourn.
(2) Hear reports or testimony.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-8
Staff and administrative support
Sec. 8. The school shall provide staff and administrative support to the board.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-9
Administrative control
Sec. 9. Subject to IC 20-35-2 and IC 20-22-4, the board has complete policy and administrative control and responsibility for the school.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-10
Duties
Sec. 10. (a) The board shall do the following:
(1) Establish policies and accountability measures for the school.
(2) Implement this article.
(3) Perform the duties required by IC 5-22-4-8.
(4) Adopt rules under IC 4-22-2 to establish criteria for the admission of children with a hearing disability, including children with multiple disabilities, at the school.
(5) Hire the executive, who serves at the pleasure of the board.
(6) Determine the salary and benefits of the executive.
(7) Adopt rules under IC 4-22-2 required by this article.
(b) The board shall submit the school's biennial budget to the department, which shall review the proposed budget. As part of its review, the department may request and shall receive from the board, in a form as may reasonably be required by the department, all information used by the board to develop the proposed budget. If, upon review, the department determines that any part of the budget request is not supported by the information provided, the department shall meet with the board at the earliest date possible in order to reconcile the budget request. The department shall submit the reconciled budget to the budget agency and the budget committee.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.67; P.L.99-2007, SEC.167.

IC 20-22-3-11 Powers
Sec. 11. The board may do any of the following to implement this article:
(1) Adopt, amend, and repeal bylaws in compliance with this article to govern the business of the board.
(2) Appoint committees the board considers necessary to advise the board.
(3) Accept gifts, devises, bequests, grants, loans, and appropriations, and agree to and comply with conditions attached to a gift, devise, bequest, grant, loan, or appropriation.
(4) Do all acts and things necessary, proper, or convenient to carry out this article.
As added by P.L.1-2005, SEC.6.



CHAPTER 4. PERSONNEL SYSTEM

IC 20-22-4-2
Hiring personnel
Sec. 2. The executive shall hire directly for those positions as approved by the state personnel department and the board any candidate the executive considers qualified to fill a position at the school. The state personnel department, in collaboration with the board, shall annually develop a list of job classifications for positions at the school for which the executive may fill a vacancy by hiring a candidate for the position based on a search for qualified candidates outside the state personnel hiring list.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.68.

IC 20-22-4-3
Repealed
(Repealed by P.L.100-2012, SEC.54.)

IC 20-22-4-4
Employee wage payment arrangements
Sec. 4. (a) Notwithstanding IC 22-2-5-2, the school and:
(1) an employee if there is no representative described under subdivision (2) or (3) for that employee;
(2) the exclusive representative of its certificated employees with respect to those employees; or
(3) a labor organization representing its noncertificated employees with respect to those employees;
may agree in writing to a wage payment arrangement.
(b) A wage payment arrangement under subsection (a) may provide that compensation earned during a school year may be paid:
(1) using equal installments or any other method; and
(2) over:
(A) all or part of that school year; or
(B) any other period that begins not earlier than the first day of that school year and ends not later than thirteen (13) months after the wage payment arrangement period begins.
Such an arrangement may provide that compensation earned in a calendar year is paid in the next calendar year, so long as all the compensation is paid within the thirteen (13) month period beginning with the first day of the school year.
(c) A wage payment arrangement under subsection (a) must be structured in such a manner so that it is not considered:
(1) a nonqualified deferred compensation plan for purposes of

Section 409A of the Internal Revenue Code; or
(2) deferred compensation for purposes of Section 457(f) of the Internal Revenue Code.
(d) Absent an agreement under subsection (a), the school remains subject to IC 22-2-5-1.
(e) Wage payments required under a wage payment arrangement entered into under subsection (a) are enforceable under IC 22-2-5-2.
(f) If an employee leaves employment for any reason, either permanently or temporarily, the amount due the employee under IC 22-2-5-1 and IC 22-2-9-2 is the total amount of the wages earned and unpaid.
(g) Employment with the school may not be conditioned upon the acceptance of a wage payment arrangement under subsection (a).
(h) An employee may revoke a wage payment arrangement under subsection (a) at the beginning of each school year.
As added by P.L.41-2009, SEC.5.






ARTICLE 23. ORGANIZATION OF SCHOOL CORPORATIONS

CHAPTER 1. COUNTY BOARDS OF EDUCATION

provided in the same manner as the fixing and appropriation of the salaries of the county superintendent.
(k) The salary or fee of a school attorney related to performing the duties of the attorney's office may in part be paid directly from the school general fund.
(l) The board shall make decisions concerning the general conduct of the schools, which shall be enforced as entered upon the minutes recorded by the secretary of the board.
(m) The board:
(1) shall receive through its treasurer from the state money provided and distributed from the state for teaching units for those employed by the board; and
(2) is considered to fulfill all requirements of a school corporation for receiving the funds from the state.
(n) The county treasurer is ex officio treasurer of the board, eligible to receive the distribution of funds from the state. Funds received under this section shall be credited to the county general fund as a receipt against the estimated expenditures for the salaries of the school employees, for which distribution was made by the state.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.87.

IC 20-23-1-2
County superintendent; appointment; term
Sec. 2. The board by a majority vote of the members of the board shall appoint a county superintendent of schools who serves for a term of four (4) years. The board shall fill vacancies in this office, in accordance with law, by appointment. An appointment to fill a vacancy under this section expires at the end of the regular term of the county superintendent of schools.
As added by P.L.1-2005, SEC.7.

IC 20-23-1-3
Certain school corporations unaffected
Sec. 3. This chapter may not be construed to affect the status of or to interfere with a county school corporation created by a board under section 6 of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-1-4
Superintendent's duty to pay accrued interest to school corporations
Sec. 4. (a) A county superintendent of schools shall see that the full amount of interest on the money for the school corporations in the county is paid and apportioned.
(b) When there is a:
(1) deficit of interest on any school money; or
(2) loss of any school money;
by the county, the county superintendent of schools shall see that proper warrants are issued for the reimbursement of the appropriate

school corporation. However, the board of county commissioners may not pay interest that exceeds the amount provided under this chapter to the county superintendent of schools.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.88.

IC 20-23-1-5
Revenues due to state; duties of county superintendent
Sec. 5. (a) The official dockets, records, and books of account of the following officers serving in the county must be open at all times to the inspection of the county superintendent:
(1) Clerks of the courts.
(2) County auditor.
(3) County commissioners.
(4) Prosecuting attorneys.
(5) Mayors of cities.
(6) Township trustees.
(7) School trustees.
(b) If the county superintendent finds that any of the officers described in subsection (a) have neglected or refused to collect and pay over interest, fines, forfeitures, licenses, or other claims due to the common school fund or other funds of the state, or have misapplied school money in their possession, the county superintendent shall:
(1) bring an action in the name of the state of Indiana for the recovery of the money for the benefit of the common school fund or other funds of the state; and
(2) make a report concerning the action to the board of county commissioners and to the state superintendent.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.89.

IC 20-23-1-6
County board of education; meetings; organizations; powers and duties; appointment of county superintendent
Sec. 6. (a) The township trustees of each township of each county shall perform all the civil functions performed before March 13, 1947, by the township trustees. The township trustees of the county constitute a county board of education to manage the affairs of the county school corporation created under this chapter in each county.
(b) School cities and school towns retain independent organization and administration unless abandoned as provided by law. The county school corporation includes all areas not organized on March 13, 1947, into jurisdictions controlled and governed as school cities or school towns.
(c) The board shall meet:
(1) at the time the board designates at the office of the county superintendent; and
(2) at other times and places the county superintendent considers necessary.
(d) At the first meeting of each year, to be held on the first Wednesday after the first Monday in January, the board shall

organize by selecting a president, a vice president, a secretary, and a treasurer from its membership.
(e) The county superintendent shall call the board into special session. Unless the board elects to have this section remain inoperative, the board shall organize itself. The failure of the county superintendent to call the board into session under this section may not be construed to mean that a county school corporation described in this section is in existence in the county, and a county school corporation may not be brought into existence until the board has met in special session after March 13, 1947, and has taken action to organize itself into a county school corporation, after consideration of the question of whether it should elect to have the provisions of this section remain inoperative. The organization, if affected, must be:
(1) filed with the county auditor; and
(2) published by the county auditor in two (2) newspapers of different political persuasions of general circulation throughout the county within ten (10) days after the filing.
The organization is considered to fulfill the requirements of this section for the transacting of public business under this section. The secretary of the board shall keep an accurate record of the minutes of the board, which shall be kept at the county superintendent's office. The county superintendent shall act as administrator of the board and shall carry out such acts and duties as shall be designated by the board. A quorum consists of two-thirds (2/3) of the members of the board.
(f) The board shall:
(1) make decisions as to the general conduct of the schools that may be enforced as entered in the minutes recorded by the secretary of the board; and
(2) exercise all powers exercised before March 13, 1947, by or through township trustees or meetings or petitions of the trustees of the county.
(g) The board shall appoint a county superintendent who serves a term of four (4) years. The board shall fill vacancies in this office by appointments that expire at the end of the regular term. The county superintendent and other persons employed for administrative or supervisory duties are considered to be supervisors of instruction.
(h) The government of the common schools of the county is vested in the board. The board has the authority, powers, privileges, duties, and obligations granted to or required of school cities before March 13, 1947, and school towns and their governing boards generally with reference to the following:
(1) The purchase of supplies.
(2) The purchase and sale of buildings, grounds, and equipment.
(3) The erection of buildings.
(4) The employment and dismissal of school personnel.
(5) The right and power to sue and be sued in the name of the county.
(6) Insuring property and employees. (7) Making and executing a budget.
(8) Borrowing money.
(9) Paying the salaries and expenses of the county superintendent and employees as approved by the board.
(10) Any act necessary to the proper administration of the common schools of the county.
(i) A county school corporation organized under this section:
(1) has all right, title, and interest of the predecessor township school corporations terminated under this section to and in all the real, personal, and other property of any nature and from whatever source derived; and
(2) shall assume, pay, and be liable for all the indebtedness and liabilities of the predecessor school corporation.
(j) The treasurer, before entering upon the duties of treasurer's office, shall execute a bond to the acceptance of the county auditor in an amount equal to the largest sum of money that will be in the possession of the treasurer at any one (1) time conditioned as an ordinary official bond, with a reliable surety company or at least two (2) sufficient freehold sureties, who may not be members of the board, as surety or sureties on the treasurer's bond.
(k) The president and secretary shall each give bond, with a surety or sureties described in subsection (j), to be approved by the county auditor, in the sum of one-fourth (1/4) of the amount required of the treasurer under subsection (j). A board may purchase bonds from a reliable surety company and pay for them out of the special school revenue of the board's county.
(l) The powers set forth in this section may not be considered or construed to:
(1) limit the authority of a board to the powers expressly conferred in this section; or
(2) restrict or modify any authority granted by any other law not in conflict with this section.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.90.



CHAPTER 2. COUNTY SUPERINTENDENT OF SCHOOLS

IC 20-23-2-2
Vacancies in office
Sec. 2. If there is an election of a county superintendent under section 1(a) of this chapter and the person elected dies or fails, refuses, or neglects to assume the duties of the office on or before August 16 of the year of the election, the township trustees shall:
(1) as soon as possible declare a vacancy in the office of county superintendent; and
(2) immediately hold another election to elect a county superintendent under section 1(a) of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-3 Impeachment; grounds; procedures
Sec. 3. (a) A county superintendent may be impeached for immorality, incompetency, or general neglect of duty, or for acting as agent for the sale of any textbook, school furniture, maps, charts, or other school supplies.
(b) Impeachment proceedings are governed by the provisions of law for impeaching county officers.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-4
Duties of county superintendent
Sec. 4. (a) The county superintendent has the general superintendence of the schools of the superintendent's county. The county superintendent shall do the following:
(1) Attend each township school at least one (1) time during each school year, and otherwise as often as possible.
(2) Preside over and conduct each school's exercises.
(3) Visit schools while the schools are in session to increase the schools' usefulness and elevate, as far as practicable, the poorer schools to the standard of the best.
(4) Conduct teachers' institutes and encourage other like associations.
(5) Labor, in every practicable way, to elevate the standard of teaching and to improve the condition of the schools of the superintendent's county.
(b) This subsection does not apply to a dispute concerning:
(1) the legality of school meetings;
(2) the establishment of schools;
(3) the location, building, repair, or removal of school buildings;
(4) the transfer of individuals for school purposes; or
(5) the resignation or dismissal of teachers.
In all controversies of a general nature arising under the school law, the decision of the county superintendent must first be obtained. An appeal may be taken from the county superintendent's decision to the state superintendent on a written statement of facts, certified by the county superintendent.
(c) This chapter may not be construed to change or abridge the jurisdiction of any court in cases arising under the school laws of Indiana. The right of any person to bring suit in any court, in any case arising under the school laws, is not abridged by this chapter.
(d) The county superintendent:
(1) shall carry out the orders and instructions of the state board and the state superintendent; and
(2) constitutes the medium between the state superintendent and subordinate school officers and the schools.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-5
Exemption of city schools from superintendent's authority Sec. 5. City schools that have appointed superintendents are exempt from general superintendence under this chapter upon a written request of the school board of the city.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-6
Office and supplies; compensation
Sec. 6. The board of county commissioners shall:
(1) provide and furnish an office for the county superintendent; and
(2) allow and pay all costs incurred by the county superintendent for postage, stationery, and records in carrying out this chapter, upon satisfactory proof of the costs incurred submitted by the county superintendent.
The county superintendent shall be paid for the county superintendent's services the sum of four dollars ($4) per day.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-7
Eligibility for office
Sec. 7. (a) A person may not hold the office of county superintendent unless the person:
(1) has at least five (5) years successful experience as a teacher in the public schools; and
(2) holds, at the time of the person's election, a first or second grade superintendent's license.
(b) This chapter does not:
(1) apply to; or
(2) disqualify;
an incumbent of the office of county superintendent.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-8
Traveling expenses
Sec. 8. (a) The county superintendent of schools is entitled to receive as actual traveling expenses in discharging the duties of the superintendent's office a sum of not more than three hundred dollars ($300) per year.
(b) The county council may annually appropriate an amount sufficient to pay the expenses described in subsection (a).
(c) The board of county commissioners shall allow an amount appropriated under subsection (b) by a county council.
As added by P.L.1-2005, SEC.7.



CHAPTER 3. SCHOOL TOWNSHIPS

IC 20-23-3-2
Employment of teachers; establishment of separate graded high schools; joint graded high schools
Sec. 2. (a) The school trustees shall:
(1) take charge of the educational affairs of their respective townships, towns, and cities;
(2) employ teachers;
(3) establish and locate conveniently a sufficient number of schools for the education of the children; and
(4) build, or otherwise provide, suitable houses, furniture, apparatus, and other articles and educational appliances necessary for the thorough organization and efficient management of the schools.
The school trustees may establish and maintain, as near the center of the township as practical, at least one (1) separate graded high school, to which sufficiently advanced students shall be admitted.
(b) The school trustees of two (2) or more school corporations may establish and maintain one (1) or more joint graded high schools instead of separate graded high schools. If a joint graded high school is established, the participating school corporations are jointly responsible for the care, management, and maintenance of the school.
(c) A trustee, instead of building a separate graded high school for the trustee's township, shall transfer the students of the trustee's township competent to enter a graded high school to another school corporation.
(d) A graded high school may not be built unless there are, at the time the graded high school is built, at least twenty-five (25) common graduates of school age residing in the township.
As added by P.L.1-2005, SEC.7.

IC 20-23-3-3
Repealed
(Repealed by P.L.2-2006, SEC.199.)
IC 20-23-3-4
Management of property
Sec. 4. (a) School trustees have the care and management of all real and personal property belonging to their respective corporations for common school purposes. However, congressional township school lands shall be under the care and management of the trustees of the civil township to which the lands belong.
(b) School trustees shall provide janitorial help considered necessary to properly care for the schools and premises under the school trustees' control.
(c) Each janitor provided by the trustees under subsection (b) shall be paid from the special school funds of the township.
As added by P.L.1-2005, SEC.7.

IC 20-23-3-5
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-23-3-6
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-23-3-7
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-23-3-8
Kindergarten programs
Sec. 8. An educational program under this chapter must include a kindergarten program that is at least a half day program.
As added by P.L.1-2005, SEC.7.

IC 20-23-3-9
Appeal from determinations of township trustees
Sec. 9. Appeals shall be allowed from decisions of the township trustees concerning school matters to the county superintendent. The county superintendent shall receive and promptly determine the appeals according to the rules that govern appeals to the court under IC 4-21.5-5, so far as the rules are applicable. The county superintendent's decisions of all local questions relating to:
(1) the legality of school meetings;
(2) establishment of schools;
(3) the location, building, repair, or removal of schoolhouses;
(4) transfers of persons for school purposes; and
(5) resignation and dismissal of teachers;
shall be treated as final.
As added by P.L.2-2006, SEC.91.



CHAPTER 4. COMMUNITY SCHOOL CORPORATIONS

IC 20-23-4-2
"Attendance unit"; "school unit"
Sec. 2. As used in this chapter, "attendance unit" or "school unit" means the area of an administrative unit served by a single school.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-3
"Community school corporation"
Sec. 3. As used in this chapter, "community school corporation" means a school corporation: (1) proposed to be formed; or
(2) formed;
under this chapter, including a united school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-4
"County committee"; "committee"
Sec. 4. As used in this chapter, "county committee" or "committee" means the county committee for the reorganization of school corporations provided for in sections 11 through 17 of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-5
"County superintendent"
Sec. 5. As used in this chapter, "county superintendent" means the county superintendent of schools.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-6
"Party"
Sec. 6. As used in this chapter, "party" includes:
(1) a person;
(2) a firm;
(3) a limited liability company;
(4) a corporation;
(5) an association; or
(6) a municipality;
interested in proceedings under this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-7
"Reorganization of school corporations"
Sec. 7. As used in this chapter, "reorganization of school corporations" means the formation of new school corporations, the alteration of the boundaries of established school corporations, and the dissolution of established school corporations by:
(1) the uniting of two (2) or more established school corporations;
(2) the subdivision of one (1) or more school corporations;
(3) the transfer to a school corporation of a part of the territory of one (1) or more school corporations;
(4) the attachment to a school corporation of all or part of the territory of one (1) or more school corporations; and
(5) any combination of the methods listed in subdivisions (1) through (4).
As added by P.L.1-2005, SEC.7.

IC 20-23-4-8
"School aid bonds" Sec. 8. As used in this chapter, "school aid bonds" means bonds of a civil unit of government, the proceeds of which are used for school purposes in any school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-9
"United school corporation"
Sec. 9. As used in this chapter,"united school corporation" means a school corporation that has territory in two (2) or more adjacent counties.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-10
Public records available to county committees and state board
Sec. 10. State and county officers shall make available to:
(1) the county committees; and
(2) the state board;
information from public records in the officers' possession that is essential to the performance by the county committees and the state board of duties set forth in this chapter and IC 20-23-16-1 through IC 20-23-16-11.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-11
County committee for reorganization of school corporations; creation; selecting membership; organization; compensation; terms of office; qualifications; meetings
Sec. 11. (a) A county committee for the reorganization of school corporations consists of nine (9) members. In a county that has a county superintendent:
(1) the superintendent is an ex officio member of the committee; and
(2) the remaining members of the committee are appointed by the judge of the circuit court of the county.
In a county that does not have a county superintendent, all the members of the committee are appointed by the judge of the circuit court of the county. Appointments under this subsection are subject to subsections (f) through (h).
(b) Before the time specified in this section, the judge of the circuit court shall call into a county convention each of the township trustees of the county and the members of each local board of school trustees or board of school commissioners in the county to advise the judge in the selection of the members of the county committee. Except as provided in subsection (c), the judge must give at least ten (10) days notice of the convention by publication in:
(1) one (1) newspaper of general circulation published in the affected area; or
(2) if a newspaper is not published in the affected area, in a newspaper having a general circulation in the affected area.
(c) In a county having a population of more than four hundred

thousand (400,000) but less than seven hundred thousand (700,000), the judge of the circuit court shall publish the notice referred to in subsection (b) in two (2) newspapers of general circulation published in the affected area or having a general circulation in the affected area. The notice must specify:
(1) the date, time, place, and purpose of the county convention; and
(2) that the county convention is open to all residents of the county.
(d) At the county convention, the judge of the circuit court shall:
(1) explain or have explained; and
(2) afford an opportunity for attendees to discuss;
the provisions of this chapter.
(e) Not later than ten (10) days after the date of the county convention, the judge of the circuit court shall select the appointive members of the county committee.
(f) In a county that has a county board of education, one (1) member of the county committee must be a township trustee recommended by the county board of education.
(g) In a county in which there is a board of school trustees or a board of school commissioners, one (1) member of the county committee:
(1) must be a member of:
(A) the board of school trustees; or
(B) the board of school commissioners; and
(2) may not be a township trustee.
(h) One (1) member of the county committee must be:
(1) a superintendent of schools;
(2) a principal of:
(A) a school city;
(B) a school town; or
(C) a consolidated school or corporation; or
(3) a superintendent of a community school corporation.
(i) The members of the county committee not referred to in subsections (f) through (h):
(1) may not be members of or employed by:
(A) a board of school trustees; or
(B) a board of school commissioners;
(2) may not be members of or employed by a:
(A) local; or
(B) county;
board of education;
(3) may not be:
(A) township trustees; or
(B) employees of township trustees; and
(4) are appointed without regard to political affiliation.
(j) The judge of the circuit court shall give written notice immediately to each person selected for appointment to the county committee. Each person selected shall notify the judge of the circuit court in writing not later than ten (10) days after receipt of the notice

whether the person accepts the appointment. If a person:
(1) refuses an appointment; or
(2) fails to notify the judge of the circuit court of the person's acceptance or refusal of an appointment;
the judge shall select a qualified replacement for appointment to the county committee.
(k) Not later than thirty (30) days after the date of the county convention, the county committee shall meet to organize and to elect from its membership:
(1) a chairperson;
(2) a treasurer; and
(3) a secretary.
The secretary may be the county superintendent or the superintendent of one (1) of the school corporations in the county.
(l) The chairperson and the members of the county committee serve without compensation. Subject to approval by the state board, the chairperson of the county committee shall:
(1) secure necessary office space and equipment;
(2) engage necessary clerical help; and
(3) receive reimbursement for any necessary expenses incurred by the chairperson with respect to duties in connection with the county committee.
(m) Members of the county committee hold office for terms of four (4) years until the reorganization program in the county is completed, subject to replacement as prescribed in this chapter. An appointed member who ceases to be a resident of the county may not continue to serve on a county committee.
(n) An individual appointed member of a county committee or the appointed members as a group are not disqualified from serving on a county committee because they fail at any time to meet the qualifications for appointment by the judge of the circuit court, other than county residence, if they met the qualifications at the time of their appointments.
(o) Vacancies shall be filled by the remaining members of the committee without regard for the qualifications for appointment by the judge of the circuit court.
(p) Meetings of the county committee shall be held:
(1) upon call of the chairperson; or
(2) by a petition to hold a meeting signed by a majority of the members of the committee.
(q) A majority of the committee constitutes a quorum.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-12
Preliminary plans; contents; supporting documents
Sec. 12. (a) In formulating a preliminary reorganization plan and with respect to each of the community school corporations that are a part of the reorganization plan, the county committee shall determine the following:
(1) The name of the community school corporation. (2) Subject to subsection (e), a general description of the boundaries of the community school corporation.
(3) With respect to the board of school trustees, the following:
(A) Whether the number of members is:
(i) three (3);
(ii) five (5); or
(iii) seven (7).
(B) Whether the members are elected or appointed.
(C) If the members are appointed:
(i) when the appointments are made; and
(ii) who makes the appointments.
(D) If the members are elected, that the election is at the general election at which county officials are elected.
(E) Subject to sections 21 and 22 of this chapter, the manner in which members are elected or appointed.
(4) The compensation, if any, of the members of the regular and interim board of school trustees, which may not exceed the amount provided in IC 20-26-4-7.
(5) Subject to subsection (f), qualifications required of the members of the board of school trustees, including limitations on:
(A) residence; and
(B) term of office.
(6) If an existing school corporation is divided in the reorganization, the disposition of assets and liabilities.
(7) The disposition of school aid bonds, if any.
(b) If existing school corporations are not divided in the reorganization, the:
(1) assets;
(2) liabilities; and
(3) obligations;
of the existing school corporations shall be transferred to and assumed by the new community school corporation of which they are a part, regardless of whether the plan provides for transfer and assumption.
(c) The preliminary plan must be supported by a summary statement of the following:
(1) The educational improvements the plan's adoption will make possible.
(2) Data showing the:
(A) assessed valuation;
(B) number of resident students in ADA in grades 1 through 12;
(C) assessed valuation per student referred to in clause (B); and
(D) property tax levies;
of each existing school corporation to which the plan applies.
(3) The:
(A) assessed valuation;
(B) resident ADA; and (C) assessed valuation per student;
data referred to in subdivision 2(A) through 2(C) that would have applied for each proposed community school corporation if the corporation existed in the year the preliminary plan is prepared or notice of a hearing or hearings on the preliminary plan is given by the county committee.
(4) Any other data or information the county committee considers appropriate or that may be required by the state board in its rules.
(d) The county committee:
(1) shall base the assessed valuations and tax levies referred to in subsection (c)(2) through (c)(3) on the valuations applying to taxes collected in:
(A) the year the preliminary plan is prepared; or
(B) the year notice of a hearing or hearings on the preliminary plan is given by the county committee;
(2) may base the resident ADA figures on the calculation of the figures under the rules under which they are submitted to the state superintendent by existing school corporations; and
(3) shall set out the resident ADA figures for:
(A) the school year in progress if the figures are available for that year; or
(B) the immediately preceding school year if the figures are not available for the school year in progress.
The county committee may obtain the data and information referred to in this subsection from any source the committee considers reliable. If the county committee attempts in good faith to comply with this subsection, the summary statement referred to in subsection (c) is sufficient regardless of whether the statement is exactly accurate.
(e) The general description referred to in subsection (a)(2) may consist of an identification of an existing school corporation that is to be included in its entirety in the community school corporation. If a boundary does not follow the boundary of an existing civil unit of government or school corporation, the description must set out the boundary:
(1) as near as reasonably possible by:
(A) streets;
(B) rivers; and
(C) other similar boundaries;
that are known by common names; or
(2) if descriptions as described in subdivision (1) are not possible, by section lines or other legal description.
The description is not defective if there is a good faith effort by the county committee to comply with this subsection or if the boundary may be ascertained with reasonable certainty by a person skilled in the area of real estate description. The county committee may require the services of the county surveyor in preparing a description of a boundary line.
(f) A member of the board of school trustees: (1) may not serve an appointive or elective term of more than four (4) years; and
(2) may serve more than one (1) consecutive appointive or elective term.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.92; P.L.179-2011, SEC.10.

IC 20-23-4-13
Hearings on preliminary plans; notice
Sec. 13. (a) When a county committee has prepared its preliminary written plans for reorganization of school corporations, the committee shall fix dates and places for one (1) or more hearings on the plans and give notice of the hearings to the residents of the school corporations affected and all interested parties. The county committee may hold more than one (1) hearing. The chairperson of the county committee shall give the notice:
(1) by publication at least one (1) time in one (1) newspaper of general circulation published in the school corporation or corporations; or
(2) if a newspaper is not published in the school corporation or corporations, in a newspaper having a general circulation in the school corporation or corporations;
at least ten (10) days but not more than thirty (30) days before the date of the hearing.
(b) At the hearing:
(1) the county committee shall:
(A) explain the proposed reorganization plan;
(B) summarize the educational improvements adoption of the plan will make possible; and
(C) if the proposed reorganization includes division of an existing school corporation, state the adjustment proposed for:
(i) property;
(ii) assets;
(iii) debts; and
(iv) other liabilities; and
(2) any resident of the county or of any affected school corporation in an adjoining county may be heard with reference to:
(A) the proposed plan; or
(B) an alternative plan.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-14
Final comprehensive reorganization plan; adoption; submission of plan to state board
Sec. 14. (a) The county committee shall consider any suggestions made in the public hearing and shall make any revisions or modifications in its written plans as it considers necessary and shall thereupon without any further hearing adopt its final comprehensive

reorganization plan, and, within ten (10) days after such adoption, but not later than January 14, 1964, shall submit at least three (3) copies of its comprehensive plan to the state board. However, if a county committee encounters any difficulties in formulating and adopting either its preliminary or comprehensive plan for the reorganization of school corporations, through no lack of diligence upon the part of the committee so that it is unable to submit its plans to the state board within the period specified, the county committee may apply to the state board for an extension of time in which to complete and adopt its preliminary or comprehensive plan. The application may be made during or after the original or any extended period for which an extension is asked.
(b) The state board may, if the facts and circumstances warrant, grant such extension or extensions as it may see fit.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-15
Submission of reorganization plans to state board prior to completion of comprehensive plan
Sec. 15. The county committee may submit to the state board for approval, in accordance with section 18 of this chapter, a plan for the reorganization of one (1) or more school corporations without awaiting the completion of a comprehensive plan. The plan becomes an integral part of the comprehensive plan the county committee is required to prepare.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-16
Required contents of preliminary or final comprehensive plan
Sec. 16. The form of a preliminary or final comprehensive plan of reorganization is sufficient if the plan contains in its own terms or by reference the following for each proposed community school corporation:
(1) The name of the proposed community school corporation.
(2) A general description of the boundaries of the community school corporation as provided in section 12 of this chapter.
(3) The number of members of the board of school trustees and whether the members are elected or appointed.
(4) The manner in which the board of school trustees, other than the interim board, is elected or appointed.
(5) If a school corporation is divided as part of the reorganization, the disposition of assets and liabilities of the school corporation.
(6) The statement required by section 12 of this chapter if that statement is submitted or adopted with the plan.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-17
Advisory committees of county; membership
Sec. 17. (a) The county committee may form one (1) or more

advisory committees.
(b) An advisory committee may include as members:
(1) superintendents; or
(2) principals;
of local school corporations.
(c) An advisory committee or the individual members of an advisory committee shall:
(1) help the county committee; and
(2) furnish information to the county committee;
as requested by the county committee.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-18
State board of education; powers and duties
Sec. 18. (a) The state board shall:
(1) aid the county committees, as required by subsection (b), in carrying out:
(A) the powers conferred; and
(B) the duties imposed;
on the committees by this chapter;
(2) receive and examine each plan for the reorganization of a school corporation submitted to the state board by a county committee and approve each plan that meets the standards of the state board;
(3) adopt a set of minimum standards, in furtherance of the policy expressed in section 1 of this chapter, which all proposed community school corporations must meet, insofar as feasible;
(4) not later than ninety (90) days after receipt of a reorganization plan, hold a public hearing in the county to which the plan mainly applies to allow residents of the affected territory to testify;
(5) not later than sixty (60) days after the public hearing:
(A) approve or disapprove in writing all or part of the plan; and
(B) notify in writing the county committee concerned;
(6) assist any county committee whose plan does not meet minimum standards in revising the plan and permit the committee to resubmit the plan not later than ninety (90) days after receipt of notice of nonapproval; and
(7) adopt rules under IC 4-22-2 for:
(A) the conduct of its own business; and
(B) the guidance and direction of county committees;
to carry out this chapter and IC 20-23-16-1 through IC 20-23-16-11.
(b) The minimum standards for community school corporations proposed under this chapter or IC 20-23-16-1 through IC 20-23-16-11 must provide for the inclusion of all the area of a county in:
(1) a school corporation; or
(2) school corporations;
to furnish efficient and adequate educational opportunity for all

students in grades 1 through 12.
(c) Before the adoption of a preliminary written plan, the county committee and the state board may meet to consider problems encountered by the county committee in formulating a plan. Following the meeting, the state board may waive in writing any specified minimum standard for a designated geographic area on the ground that meeting the standard is not feasible.
(d) The state board is not required to hold a public hearing on a plan that does not meet the minimum standards required by the state board unless the state board waives the attainment of a minimum standard.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-19
Creation of community school corporation in certain existing school corporations; motion of state board; hearings; definitions
Sec. 19. (a) If the creation of a community school corporation out of an existing corporation:
(1) would not involve a change in its territorial boundaries or in its board of school trustees or other governing body, other than a change in the time of election or appointment or the time the board members take office; and
(2) is consistent with the standards set up under this chapter and the standards set out in this section;
the state board may on its own motion or on petition of the governing body of the existing school corporation at any time with hearing in the county where the school corporation is located, after notice by publication at least once in one (1) newspaper of general circulation published in the county where the school corporation is located, at least ten (10) but not more than thirty (30) days before the date of a hearing, and without action of the county committee declare the existing school corporation to be a community school corporation by adopting a resolution to this effect. The existing school corporation qualifies as to size and financial resources if it has an ADA of at least two hundred seventy (270) students in grades 9 through 12 or at least one thousand (1,000) students in grades 1 through 12, and has an assessed valuation per student of at least five thousand dollars ($5,000).
(b) For purposes of this section, the following terms have the following meanings:
(1) "County tax" means a property tax:
(A) that is levied at an equal rate in the entire county in which any school corporation is located, other than a tax qualifying as a countywide tax within the meaning of Acts 1959, c.328, s.2, or any similar statute; and
(B) for which the net proceeds of which are distributed to school corporations in the county.
(2) "Assessed valuation" of any school corporation means the net assessed value of its real and personal property as of March 1, 1964, adjusted in the same manner as the assessed valuation

is adjusted for each county by the department of local government finance under Acts 1949, c.247, s.5, as amended, unless that statute has been repealed or no longer provides for an adjustment. If a county has a county tax, the assessed valuation of each school corporation in the county shall be increased by the amount of assessed valuation, if any, that would be required to raise an amount of money, equal to the excess of the amount distributed to any school corporation from the county tax over the amount collected from the county tax in the school corporation, using total taxes levied by the school corporation in terms of rate:
(A) excluding the countywide tax under Acts 1959, c.328, s.2, or any similar statute; and
(B) including all other taxes levied by or for the school corporation.
The increased valuation shall be based on the excess distributed to the school corporation from the county tax levied for the year 1964 and the total taxes levied for the year, or if the county tax is first applied or is raised for years after 1964, then the excess distributions and total taxes levied for the year in which the tax is first applied or raised. If the excess distribution and total taxes levied cannot be determined accurately on or before the adoption of the resolution provided in this section, excess distribution and taxes levied shall be estimated by the department of local government finance using the last preceding assessed valuations and tax rates or such other information as that department determines, certifying the increased assessment to the state board before such time. In all cases, the excess distribution shall be determined upon the assumption that the county tax is one hundred percent (100%) collected and all collections are distributed.
(3) "Assessed valuation per student" of any school corporation means the assessed valuation of any school corporation divided by its ADA in grades 1 through 12.
(4) "ADA" in any school corporation means the average daily attendance of students who are residents in the school corporation and in the particular grades to which the term refers for the school year 1964-1965 in accordance with the applicable regulations of the state superintendent, used in determining average daily attendance in the distribution of the tuition funds by the state to its various school corporations where funds are distributed on such basis and irrespective of whether the figures are the actual resident daily attendance of the school for the school year.
(c) The community school corporation automatically comes into being on either July 1 or January 1 following the date of approval, whichever is earlier. The state board shall mail by certified mail, return receipt requested, a copy of the resolution certified by the county committee's chairperson or secretary to:
(1) the recorder of the county from which the county committee

having jurisdiction of the existing school corporation was appointed; and
(2) the county committee.
The resolution may change the time of election or appointment of the board of trustees of the school corporation or the time the trustees take office. The recorder shall without cost record the certified resolution in the miscellaneous records of the county. The recording constitutes a permanent record of the action of the state board and may be relied on by any person. Unless the resolution provides that an interim member of the board of trustees shall not be appointed, the board of trustees in office on the date of the action continues to constitute the board of trustees of the school corporation until their successors are qualified, and the terms of their respective office and board membership remain unchanged except to the extent the resolution otherwise provides. For purposes of this chapter and IC 20-23-16-1 through IC 20-23-16-11, a community school corporation shall be regarded as a school corporation created under section 16 of this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.93.

IC 20-23-4-20
Approval of reorganization plan by state board; notice; creation of community school corporation by petition or elections; contents of petition and petitioning procedure
Sec. 20. (a) After the state board approves a comprehensive plan or partial plan for reorganization of school corporations as submitted to the state board by a county committee, the state board shall promptly, by certified mail with return receipt requested, give written notice of the approval to:
(1) the chairperson of the county committee submitting the plan; and
(2) the judge of the circuit court of the county from which the county committee was appointed.
(b) After notice is given under subsection (a), a community school corporation proposed by a plan referred to in subsection (a) may be created:
(1) by petition as provided in this section;
(2) by election as provided in section 21 of this chapter; or
(3) under section 22 of this chapter.
(c) After receipt of the plan referred to in subsection (a) by the county committee and before or after the election described in section 21 of this chapter, a community school corporation proposed by a plan referred to in subsection (a) may be created by a petition. The petition must be signed by at least fifty-five percent (55%) of the registered voters residing in the community school corporation, determined in the manner set out in this section, and filed by any signer or by the county committee with the clerk or clerks of the circuit court or courts of the county or counties where the voters reside. The petition must state that the signers request the establishment of a community school corporation and must contain

the following information:
(1) The name of the proposed community school corporation.
(2) A general description of the boundaries as set out in the plan.
(3) The number of members of the board of school trustees.
(4) The manner in which:
(A) the permanent board of school trustees; and
(B) if covered in the plan, the interim board of school trustees;
will be elected or appointed.
(5) The compensation, if any, of the members of:
(A) the permanent board of school trustees; and
(B) if covered in the plan, the interim board of school trustees.
(6) The disposition, if any, of assets and liabilities of each existing school corporation that:
(A) is included in the proposed community school corporation; and
(B) has been divided.
(7) The disposition of school aid bonds, if any.
(d) The petition referred to in subsection (c) must show:
(1) the date on which each person signed the petition; and
(2) the person's residence address on that date.
The petition may be executed in several counterparts, the total of which constitutes the petition described in this section. An affidavit of the person circulating a counterpart must be attached to the counterpart. The affidavit must state that each signature appearing on the counterpart was affixed in the person's presence and is the true and lawful signature of the signer. Each signer on the petition may withdraw the signer's signature from the petition before the petition is filed with the clerk of the circuit court. Names may not be added to the petition after the petition is filed with the clerk of the circuit court.
(e) After receipt of the petition referred to in subsection (c), the clerk of the circuit court shall make a certification under the clerk's hand and seal of the clerk's office as to:
(1) the number of signers of the petition;
(2) the number of signers of the petition who are registered voters residing in:
(A) the proposed community school corporation; or
(B) the part of the school corporation located in the clerk's county;
as disclosed by the voter registration records of the county;
(3) the number of registered voters residing in:
(A) the proposed community school corporation; or
(B) the part of the school corporation located in the clerk's county;
as disclosed by the voter registration records of the county; and
(4) the date of the filing of the petition with the clerk.
If a proposed community school corporation includes only part of a

voting precinct, the clerk of the circuit court shall ascertain from any means, including assistance from the county committee, the number of registered voters residing in the part of the voting precinct.
(f) The clerk of the circuit court shall make the certification referred to in subsection (e):
(1) not later than thirty (30) days after the filing of the petition under subsection (c), excluding from the calculation of that period the time during which the registration records are unavailable to the clerk; or
(2) within any additional time as is reasonably necessary to permit the clerk to make the certification.
In certifying the number of registered voters, the clerk shall disregard any signature on the petition not made in the ninety (90) days that immediately precede the filing of the petition with the clerk as shown by the dates set out in the petition. The clerk shall establish a record of the certification in the clerk's office and shall return the certification to the county committee.
(g) If the certification or combined certifications received from the clerk or clerks disclose that the petition was signed by at least fifty-five percent (55%) of the registered voters residing in the community school corporation, the county committee shall publish a notice in two (2) newspapers of general circulation in the community school corporation. The notice must:
(1) state that the steps necessary for the creation and establishment of the community school corporation have been completed; and
(2) set forth:
(A) the number of registered voters residing in the community school corporation who signed the petition; and
(B) the number of registered voters residing in the community school corporation.
(h) A community school corporation created by a petition under this section takes effect on the earlier of:
(1) July 1; or
(2) January 1;
that next follows the date of publication of the notice referred to in subsection (g).
(i) If a public official fails to perform a duty required of the official under this chapter within the time prescribed in this section and sections 21 through 24 of this chapter, the omission does not invalidate the proceedings taken under this chapter.
(j) An action:
(1) to contest the validity of the formation or creation of a community school corporation under this section;
(2) to declare that a community school corporation:
(A) has not been validly formed or created; or
(B) is not validly existing; or
(3) to enjoin the operation of a community school corporation;
may not be instituted later than thirty (30) days after the date of publication of the notice referred to in subsection (g). As added by P.L.1-2005, SEC.7.

IC 20-23-4-21
Special election to create community school corporations; procedure
Sec. 21. (a) If the chairperson of the county committee does not receive the certification or combined certifications under section 20(f) of this chapter not later than ninety (90) days after the receipt by the county committee of the plan referred to in section 20(a) of this chapter, the judge of the circuit court of the county from which the county committee submitting the plan was appointed shall:
(1) certify the public question under IC 3-10-9-3; and
(2) order the county election board to conduct a special election in which the registered voters residing in the proposed community school corporation may vote to determine whether the corporation will be created.
(b) If:
(1) a primary election at which county officials are nominated; or
(2) a general election at which county officials are elected;
and for which the question can be certified in compliance with IC 3-10-9-3 is to be held not later than six (6) months after the receipt by the chairperson of the county committee of the plan referred to in section 20(a) of this chapter, regardless of whether the ninety (90) day period referred to in subsection (a) has expired, the judge shall order the county election board to conduct the special election to be held in conjunction with the primary or general election.
(c) If a primary or general election will not be held in the six (6) month period referred to in subsection (b), the special election shall be held:
(1) not earlier than sixty (60) days; and
(2) not later than one hundred twenty (120) days;
after the expiration of the ninety (90) day period referred to in subsection (a).
(d) The county election board shall give notice under IC 5-3-1 of the special election referred to in subsection (a).
(e) The notice referred to in subsection (d) of a special election must:
(1) clearly state that the election is called to afford the registered voters an opportunity to approve or reject a proposal for the formation of a community school corporation;
(2) contain:
(A) a general description of the boundaries of the community school corporation as set out in the plan;
(B) a statement of the terms of adjustment of:
(i) property;
(ii) assets;
(iii) debts; and
(iv) liabilities; of an existing school corporation that is to be divided in the creation of the community school corporation;
(C) the name of the community school corporation;
(D) the number of members comprising the board of school trustees; and
(E) the method of selecting the board of school trustees of the community school corporation; and
(3) designate the date, time, and voting place or places at which the election will be held.
(f) A special election referred to in subsection (a) is under the direction of the county election board in the county. The election board shall take all steps necessary to carry out the special election. If the special election is not conducted at a primary or general election, the cost of conducting the election is:
(1) charged to each component school corporation embraced in the community school corporation in the same proportion as the component school corporation's assessed valuation is to the total assessed valuation of the community school corporation; and
(2) paid:
(A) from any current operating fund not otherwise appropriated of; and
(B) without appropriation by;
each component school corporation.
If a component school corporation is to be divided and its territory assigned to two (2) or more community corporations, the component school corporation's cost of the special election is in proportion to the corporation's assessed valuation included in the community school corporation.
(g) The county election board shall place the public question on the ballot in the form prescribed by IC 3-10-9-4. The public question must state "Shall the (here insert name) community school corporation be formed as provided in the Reorganization Plan of the County Committee for the Reorganization of School Corporations?". Except as otherwise provided in this chapter, the election is governed by IC 3.
(h) If a majority of the votes cast at a special election referred to in subsection (a) on the public question are in favor of the formation of the corporation, a community school corporation is created and takes effect on the earlier of:
(1) the July 1; or
(2) the January 1;
that next follows the date of publication of the notice referred to in subsection (d).
(i) If a public official fails to perform a duty required of the official under this section within the time prescribed in this section, the omission does not invalidate the proceedings taken under this section.
(j) An action:
(1) to contest the validity of the formation or creation of a

community school corporation under this section;
(2) to declare that a community school corporation:
(A) has not been validly formed or created; or
(B) is not validly existing; or
(3) to enjoin the operation of a community school corporation;
may not be instituted later than thirty (30) days after the date of the special election referred to in subsection (a).
As added by P.L.1-2005, SEC.7.

IC 20-23-4-22
Reorganization plan involving no change in boundaries or board of trustees; automatic effective date
Sec. 22. (a) This section applies to a proposed school corporation reorganization plan approved by the state board that involves no change in:
(1) territorial boundaries; or
(2) the board of school trustees or other governing body;
of a school corporation, other than a change in the time of election of board members or the time the board members take office.
(b) A plan referred to in subsection (a) automatically comes into being on the earlier of:
(1) the July 1; or
(2) the January 1;
that next follows the date of approval of the plan by the state board.
(c) If subsection (b) applies:
(1) an interim board of trustees member may not be appointed;
(2) the board members in office on the date the plan comes into being under subsection (b) continue to constitute the governing body of the school corporation until their successors are qualified; and
(3) the:
(A) terms of offices; and
(B) board memberships;
of the board members remain unchanged except to the extent the plan provides otherwise.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-23
Rejection of community school corporations and elections; options of county committee
Sec. 23. (a) If a proposal for the formation of a community school corporation is rejected by the voters at the special election provided for in this chapter, the county committee shall:
(1) subject to subsection (b), devise a new plan of reorganization considered more acceptable to the electors of the territory affected; or
(2) subject to subsection (c), direct the county election board or boards to resubmit the same plan rejected by the voters.
(b) The county committee shall submit a new plan devised under subsection (a)(1) to the state board for the state board's approval not

later than six (6) months after the date of the special election at which the proposal was rejected, subject to the same conditions and requirements concerning extensions of time and other matters provided in this chapter. If the new plan is approved by the state board, the procedures of this chapter for the creation of a community school corporation must be followed.
(c) The county committee may direct the county election board or boards to resubmit the plan referred to in subsection (a)(2) at a special election to be held not later than six (6) months after the special election at which the proposal was rejected. If a primary or general election for state offices is to be held not later than six (6) months after the special election at which the proposal was rejected, the special election must be held in conjunction with the primary or general election. The judge of the circuit court shall give notice by publication of the special election on request of the county committee. The special election is held in the same manner required for the holding of a special election under section 21 of this chapter. Officials concerned shall take all actions necessary to conduct the special election as required under section 21 of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-24
Failure of public official to perform duty within time prescribed; effect
Sec. 24. (a) Except as provided in subsection (b), if a public official fails to perform a duty required under this chapter or IC 20-23-16-1 through IC 20-23-16-11 within the time prescribed in this chapter or IC 20-23-16-1 through IC 20-23-16-11, the omission does not invalidate any proceedings taken by the official.
(b) This section:
(1) does not apply to the time within which a county committee must accept jurisdiction of all or part of a school corporation from another county committee following a petition under IC 20-23-16-1; and
(2) may not be construed to extend the time within which petitions may be filed by registered voters under this chapter or IC 20-23-16-1 through IC 20-23-16-11.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-25
Appeal procedure
Sec. 25. (a) A party aggrieved by the decision of the county committee after the hearing provided for under section 13 of this chapter may:
(1) appear before the state board when the state board holds public hearings on the reorganization plan involved; and
(2) state the grievance.
(b) A party aggrieved by the decision of the state board after the hearing provided for in section 13 of this chapter may appeal within thirty (30) days from the decision to the court in the county on any

question of adjustment of:
(1) property;
(2) debts; and
(3) liabilities;
among the school corporations involved. Notice of the appeal shall be given to the chairperson or secretary of the county committee ten (10) days before the appeal is filed with the court.
(c) The court may:
(1) determine the constitutionality and the equity of the adjustment or adjustments proposed; and
(2) direct the county committee to alter the adjustment or adjustments found by the court to be inequitable or violative of any provision of the Constitution of the State of Indiana or of the United States.
An appeal may be taken to the supreme court or the court of appeals in accordance with the rules of civil procedure of the state.
(d) A determination by the court with respect to the adjustment of:
(1) property;
(2) debts; and
(3) liabilities;
among the school corporations or areas involved does not otherwise affect the validity of the reorganization or creation of a school corporation or corporations under this chapter or IC 20-23-16-1 through IC 20-23-16-11.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-26
Community school corporations; powers and duties; officers
Sec. 26. (a) This section applies to each community school corporation.
(b) A community school corporation established under this chapter or IC 20-23-16-1 through IC 20-23-16-11, is a body corporate and politic. The corporation may:
(1) sue and be sued; and
(2) acquire, hold, and convey real and personal property necessary to the community school corporation's establishment and operation.
(c) A corporation has:
(1) all the powers, rights, duties, and obligations of the school cities of any class in which the school corporation would fall if it were organized as a school city; and
(2) the additional powers granted school corporations:
(A) in general; or
(B) school corporations in the population or other classifications in which the school corporation falls.
(d) The officers of the governing body are a:
(1) president;
(2) secretary;
(3) treasurer; and
(4) vice president, if the board of trustees consists of more than

three (3) members.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-27
Board of school trustees; election options; exception for community school corporations created before March 12, 1965
Sec. 27. (a) Subsections (b) and (c) do not apply to a community school corporation created before March 12, 1965. A community school corporation created before March 12, 1965, shall operate in accordance with the plan under which it was created and the statutes applicable to that plan, as if Acts 1965, c.336, s.4 had not been enacted.
(b) If the members of a governing body are elected, the members shall be elected in accordance with one (1) of the options set forth in subsection (c) or in accordance with section 35 of this chapter. The options must be set out in the plan with sufficient description to permit the plan to be operable with respect to the community school corporation. The description may be partly or wholly by reference to the applicable option.
(c) The options described in subsection (b) are the following:
(1) Members of a governing body:
(A) may reside anywhere in the school corporation; and
(B) shall be voted upon by all registered voters living within the school corporation voting at any governing body member election.
(2) The community school corporation shall be divided into two (2) or more residence districts with one (1) or more members of the governing body resident within each of the residence districts. The plan may also provide that one (1) or more members of the governing body may reside anywhere in the community school corporation. The plan:
(A) must set out the number of members to be elected from each district;
(B) may provide for the election of an equal number of members from each district; and
(C) must set out the number, if any, to be elected at large without reference to governing body member districts.
Under this option, all candidates must be voted on by all registered voters of the community school corporation voting at any governing body member election.
(3) The community school corporation shall be divided into three (3) residence districts of approximately equal population. In a district divided into three (3) residence districts, if:
(A) the governing body consists of three (3) members, one (1) member must reside in each residence district;
(B) the governing body consists of five (5) members, two (2) members may not reside in any one (1) residence district; and
(C) the governing body consists of seven (7) members, at least two (2) shall be elected from each residence district. Candidates shall be voted on by all registered voters of the community school corporation voting at any governing body member election.
(4) The community school corporation shall be divided into two (2) or more electoral districts. Each member:
(A) serves from one (1) electoral district;
(B) must be a resident of the district; and
(C) must be voted upon by the registered voters residing within the electoral district and voting at any governing body member election.
The plan must set out the number to be elected from each electoral district and may provide for election of an equal number of members from each district. The plan must provide that not less than one (1) less than a majority of the governing body may reside anywhere in the community school corporation and must be voted upon by all its registered voters voting at any governing body member election.
(5) The community school corporation consists of one (1) electoral district that must embrace the entire community school corporation from which a majority of the members of the governing body shall be elected by all the registered voters of the community school corporation voting at a governing body member election. The other electoral districts must be subdivisions of the community school corporation. Each of the remaining members of the governing body:
(A) serves from one (1) of the latter electoral districts;
(B) must be a resident of that district; and
(C) must be voted upon by registered voters voting at a governing body member election.
The plan must set out the number to be elected from each district and may provide for the election of an equal number of members from the district.
(6) The community school corporation shall be divided into two (2) or more electoral districts. Each member:
(A) serves from one (1) electoral district;
(B) must be a resident of that district; and
(C) must be voted upon only by the registered voters residing within that district who vote at a governing body election.
The plan must set out the number of members to be elected from each electoral district in the school corporation and may provide for election of an equal number of members from each district.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-28
Board of school trustees; appointment options; exception for community school corporations created before March 12, 1965
Sec. 28. (a) Subsections (b) through (g) do not apply to a community school corporation created before March 12, 1965. A

community school corporation created before March 12, 1965, shall operate in accordance with the plan under which it was created and the statutes applicable to that plan, as if Acts 1965, c.336, s.4 had not been enacted.
(b) If the members of the governing body are to be appointed, they shall be appointed in accordance with one (1) of the options described in subsection (c). The option must be set out in the plan with sufficient description to permit the plan to be operable with respect to each community school corporation. The description may be partly or wholly by reference to the applicable option provided in this section.
(c) The options described in subsection (b) are the following:
(1) Members of the governing body may reside anywhere in the community school corporation.
(2) The community school corporation shall be divided into two (2) or more governing body member districts, any one (1) of which may embrace the entire community school corporation. Each member:
(A) serves from a particular district; and
(B) must be a resident of the district.
The plan must set out the number to be appointed from each district and may provide for an equal number of members from each district.
(d) The plan, under either option in subsection (c), may provide that the first appointments of the governing body members are for staggered terms of not more than four (4) years. Thereafter, appointments shall be made for terms of four (4) years. All terms of office for appointive governing body members expire June 30 in the applicable year.
(e) A plan providing for the appointment of members of the governing body must designate the appointing authority. The authority may be the same for each governing body member and must be one (1) or more of the following:
(1) The judge of the circuit or superior court.
(2) The city executive.
(3) The legislative body of a city.
(4) The board of commissioners of a county.
(5) The county fiscal body.
(6) The town legislative body.
(7) The township executive.
(8) The township legislative body.
(9) A township executive and legislative body jointly.
(10) More than one (1) township executive and legislative body jointly.
(f) If an appointment is to be made by:
(1) a body, the appointment must be made by a majority vote of the body in official session;
(2) township executives, the appointment must be made by a majority vote of the executives taken in joint session; and
(3) township legislative bodies, the appointment must be made

by a majority vote of the total number of township legislative body members by a majority vote of the members, taken in joint session.
(g) If a member of the governing body, whether of the interim governing body or regular governing body, is to be appointed, and the beginning of the appointive member's term of office coincides with the date an individual assumes the office of the official who is to make the appointment, the appointment shall be made by the latter individual. If the appointing official or body fails to appoint a member of the first governing body within five (5) days after a community school corporation comes into being, or, for members appointed after the first board is appointed, within five (5) days after a member is to take office, the member of the governing body shall be appointed:
(1) by the judge of the circuit court; or
(2) in the case of a united school corporation, by the judge of the circuit court of the county having the most students enrolled in the united school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-29
Repealed
(Repealed by P.L.179-2011, SEC.34.)

IC 20-23-4-29.1
School corporation governing body; election procedures
Sec. 29.1. (a) This section applies to each school corporation.
(b) If a plan provides for election of members of the governing body, the members of the governing body shall be elected at a general election. Each candidate must file a petition of nomination in accordance with IC 3-8-2.5 that is signed by the candidate and by ten (10) registered voters residing within the boundaries of the community school corporation. The filing must be made within the time specified by IC 3-8-2.5-4.
(c) All nominations shall be listed for each office in the form prescribed by IC 3-11-2, but without party designation. Voting and tabulation of votes shall be conducted in the same manner as voting and tabulation in general elections are conducted. The precinct election boards serving in each county shall conduct the election for members of the governing body. If a school corporation is located in more than one (1) county, each county election board shall print the ballots required for voters in that county to vote for candidates for members of the governing body.
(d) If the plan provides that the members of the governing body shall be elected by all the voters of the community school corporation, candidates shall be placed on the ballot in the form prescribed by IC 3-11-2, without party designation. The candidates who receive the most votes are elected.
(e) If the plan provides that members of the governing body are to be elected from residence districts by all voters in the community

school corporation, nominees for the governing body shall be placed on the ballot in the form prescribed by IC 3-11-2, by residence districts without party designation. The ballot must state the number of members to be voted on and the maximum number of members that may be elected from each residence district as provided in the plan. A ballot is not valid if more than the maximum number of members are voted on from a board member residence district. The candidates who receive the most votes are elected. However, if more than the maximum number that may be elected from a residence district are among those receiving the most votes, the candidates from the residence districts exceeding the maximum number who receive the fewest votes shall be eliminated in determining the candidates who are elected.
(f) If the plan provides that members of the governing body are to be elected from electoral districts solely by the voters of each district, nominees residing in each electoral district shall be placed on the ballot in the form prescribed by IC 3-11-2, without party designation. The ballot must state the number of members to be voted on from the electoral district. The candidates residing in the electoral district who receive the most votes are elected.
As added by P.L.179-2011, SEC.11.

IC 20-23-4-30
School corporation governing body; tie votes; vacancies; terms
Sec. 30. (a) This section applies to each school corporation.
(b) If a tie vote occurs among any of the candidates, the tie vote shall be resolved under IC 3-12-9-4.
(c) If after the first governing body takes office, there is a vacancy on the governing body for any reason, including the failure of the sufficient number of petitions for candidates being filed, whether the vacating member was elected or appointed, the remaining members of the governing body, whether or not a majority of the governing body, shall by a majority vote fill the vacancy by appointing a person from within the boundaries of the community school corporation to serve for the term or balance of the term. An individual appointed under this subsection must possess the qualifications provided for a regularly elected or appointed governing body member filling the office. If:
(1) a tie vote occurs among the members of the governing body under this subsection or IC 3-12-9-4; or
(2) the governing body fails to act within thirty (30) days after any vacancy occurs;
the judge of the circuit court in the county where the majority of registered voters of the school corporation reside shall make the appointment.
(d) A vacancy in the governing body occurs if a member ceases to be a resident of any community school corporation. A vacancy does not occur when the member moves from a district of the school corporation from which the member was elected or appointed if the member continues to be a resident of the school corporation. (e) At the first general election in which members of the governing body are elected:
(1) a simple majority of the candidates elected as members of the governing body who receive the greatest number of votes shall be elected for four (4) year terms; and
(2) the balance of the candidates elected as members of the governing body receiving the next greatest number of votes shall be elected for two (2) year terms.
Thereafter, all school board members shall be elected for four (4) year terms.
(f) Elected governing body members take office and assume their duties on January 1 after their election.
As added by P.L.1-2005, SEC.7. Amended by P.L.230-2005, SEC.78; P.L.179-2011, SEC.12.

IC 20-23-4-31
Board of school trustees; appointment of interim trustees
Sec. 31. (a) This section applies to each school corporation.
(b) If the plan provides for the election of members of the governing body of the community school corporation:
(1) the judge of the circuit court; or
(2) in the case of a united school corporation, the judge of the circuit court of the county having the most students enrolled in the united school corporation;
shall appoint interim governing body members in accordance with the plan approved by the county committee and the state board.
(c) The members of the governing body appointed serve until their successors are elected and qualified.
(d) Instead of appointment, the plan may provide for an alternative method of appointing the members of the interim governing body of a community or united school corporation. The appointment under this subsection must be made by one (1) or more of the class of officials listed in section 28(e) of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-32
Assumption and transfer of powers and duties
Sec. 32. (a) This section applies to each school corporation.
(b) The governing body does not assume its powers and duties until the date the community school corporation becomes effective. For thirty (30) days before the date on which the governing body of a community school corporation assumes office, an existing school corporation having territory that will be included within the boundaries of a community school corporation may not contract or place the school corporation under any further obligations, except upon written approval of the county committee.
(c) The transfer of:
(1) powers;
(2) duties;
(3) property rights; (4) other assets;
(5) liabilities;
(6) contracts both as to rights and obligations; and
(7) all else connected with the transfer of authority from existing school corporations to the community school corporation;
takes place at the time of the formation and creation of the community school corporation and are vested in the community school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-33
Attendance units; transportation
Sec. 33. (a) This section applies to each school corporation.
(b) The governing body shall:
(1) divide the community school corporation into the proper attendance units;
(2) adopt rules with respect to the units; and
(3) provide adequate and practical transportation if a reorganization plan provides for the transportation of students from one (1) part of a community school corporation to a central point.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-34
Voting method for community school corporations
Sec. 34. (a) This section applies to a community school corporation located in a county containing a consolidated city.
(b) The same method used to cast votes for all other offices for which candidates have qualified to be on the election ballot must be used for the school board offices on the election ballot.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-35
School corporation; organization of governing body
Sec. 35. (a) The governing body of a school corporation may be organized under this section.
(b) The governing body consists of seven (7) members, elected as follows:
(1) Four (4) members elected from districts, with one (1) member serving from each electoral district. A member elected under this subdivision must be:
(A) a resident of the electoral district from which the member is elected; and
(B) voted upon by only the registered voters residing within the electoral district and voting at a governing body election.
(2) Three (3) members, who are voted upon by all the registered voters residing within the school corporation and voting at a governing body election, elected under this subdivision. The governing body shall establish three (3) residential districts as

follows:
(A) One (1) residential district must be the township that has the greatest population within the school corporation.
(B) Two (2) residential districts must divide the remaining area within the school corporation.
Only one (1) member who resides within a particular residential district established under this subdivision may serve on the governing body at a time.
(c) A member of the governing body who is:
(1) elected from an electoral or a residential district; or
(2) appointed to fill a vacancy from an electoral or a residential district;
must reside within the boundaries of the district the member represents.
(d) A vacancy on the governing body shall be filled by the governing body as soon as practicable after the vacancy occurs. A member chosen by the governing body to fill a vacancy holds office for the remainder of the unexpired term.
(e) The members of the governing body serving at the time a plan is amended under this section shall establish the electoral and residential districts described in subsection (b).
(f) The electoral districts described in subsection (b)(1):
(1) shall be drawn on the basis of precinct lines;
(2) may not cross precinct lines; and
(3) as nearly as practicable, be of equal population, with the population of the largest exceeding the population of the smallest by not more than fifteen percent (15%).
(g) The residential districts described in subsection (b)(2) may:
(1) be drawn in any manner considered appropriate by the governing body; and
(2) be drawn along township lines.
(h) The governing body shall certify the districts established under subsections (f) and (g) to:
(1) the state board; and
(2) the county election board of the county in which the school corporation is located.
(i) The governing body shall designate:
(1) three (3) of the districts established under this section to be elected at the first school board election that occurs after the effective date of the plan; and
(2) the remaining four (4) districts to be elected at the second school board election that occurs after the effective date of the plan.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-36
Voting method for school corporations
Sec. 36. (a) This section applies to a school corporation located in a county containing a consolidated city.
(b) The same method used to cast votes for all other offices for

which candidates have qualified to be on the election ballot must be used for the governing body offices on the election ballot.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-37
Approval of state board for reorganization plan mandatory; supplemental effect of act
Sec. 37. (a) A consolidation or reorganization of a school corporation does not become effective until the consolidation or reorganization is approved by the state board.
(b) Except to the extent set forth in subsection (a), this chapter shall be construed as being supplemental to all laws appertaining to public schools in Indiana.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-38
Dissolution of county committees upon completion of reorganization
Sec. 38. (a) Whenever an entire county has been reorganized under this chapter or IC 20-23-16-1 through IC 20-23-16-11, by the creation of a community school corporation or corporations for the entire county, the county committee shall be dissolved. Where the term of any member of a county committee expires before the time of dissolution of the county committee, the judge shall fill a vacancy by replacement or reappointment for a term of four (4) years in accordance with sections 11 through 15 of this chapter. In the event the membership of an entire county committee shall at any time be vacant by resignation or otherwise, the judge shall appoint a new county committee in accordance with sections 11 through 15 of this chapter.
(b) After a county committee has been dissolved, if the local governing body or the state superintendent considers further reorganization necessary to improve educational opportunities for the students in the county, the local school trustees or the state superintendent shall submit proposed changes to the state board. If the changes proposed by the local governing body or the state superintendent are approved by the state board, the proposal becomes effective under the procedure specified in sections 20 through 24 of this chapter so far as the same are applicable.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2007, SEC.142.

IC 20-23-4-39
Donations; power to accept
Sec. 39. A county committee formed under this chapter and the state board may accept donations of money or other articles of value to assist in financing the studies authorized by this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-40
Budgetary request of county committee; tax levy Sec. 40. (a) To defray the expenses of the county study, a county committee may prepare and submit a budgetary request to the county council on or before August 1 of each year during the life of the committee. The county council may, upon receipt of a request, establish a uniform ad valorem tax levy on all real and personal property within the county, in an amount sufficient to raise an amount of money not to exceed the amount of the budget request.
(b) The county committee may request from the county council sufficient sums of money necessary to defray legal expenses incident to placing the county plan in operation.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-41
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-23-4-42
Application of procedures concerning review of and public hearings concerning school facility plans and specifications
Sec. 42. (a) The procedures set forth in IC 20-19-2-12 concerning the review of, and public hearings concerning, plans and specifications for the construction of, addition to, or remodeling of school facilities apply equally to facilities to be used or leased by both community school corporations and school corporations that are not community school corporations.
(b) An action to enjoin school construction or the performance of any of the terms and conditions of a lease or the execution, sale, or delivery of bonds, on the ground that any approval should not have been granted, may not be instituted at any time later than fifteen (15) days after approval has been granted.
As added by P.L.1-2005, SEC.7. Amended by P.L.146-2008, SEC.459.

IC 20-23-4-43
Amendment of plan approved prior to May 1, 1984
Sec. 43. A plan approved by:
(1) a county committee or committees; and
(2) the state board before May 1, 1984;
may provide for or be amended to provide for delaying the commencement of the terms of some members of the governing body for one (1) year and for extending the terms of their predecessors for one (1) year where this is necessary to prevent a majority of the board from taking office at any one time.
As added by P.L.1-2005, SEC.7.

IC 20-23-4-44
Tie votes
Sec. 44. (a) This section applies only to a school corporation with territory in a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred seventy-five

thousand (175,000).
(b) This section applies if there is a:
(1) tie vote in an election for a member of the governing body of a school corporation; or
(2) vacancy on the governing body of a school corporation.
(c) Notwithstanding any other law, if a tie vote occurs among any of the candidates for the governing body or a vacancy occurs on the governing body, the remaining members of the governing body, even if the remaining members do not constitute a majority of the governing body, shall by a majority vote of the remaining members:
(1) select one (1) of the candidates who shall be declared and certified elected; or
(2) fill the vacancy by appointing an individual to fill the vacancy.
(d) An individual appointed to fill a vacancy under subsection (c)(2):
(1) must satisfy all the qualifications required of a member of the governing body; and
(2) shall fill the remainder of the unexpired term of the vacating member.
(e) If a tie vote occurs among the remaining members of the governing body or the governing body fails to act within thirty (30) days after the election or the vacancy occurs, the fiscal body (as defined in IC 3-5-2-25) of the township in which the greatest percentage of population of the school district resides shall break the tie or make the appointment. A member of the fiscal body who was a candidate and is involved in a tie vote may not cast a vote under this subsection.
(f) If the fiscal body of a township is required to act under this section and a vote in the fiscal body results in a tie, the deciding vote to break the tie vote shall be cast by the executive.
As added by P.L.1-2005, SEC.7. Amended by P.L.119-2012, SEC.145.

IC 20-23-4-45
Authorization
Sec. 45. A community school corporation created or organized under this chapter may change its name at any time by adoption of a resolution by majority vote of the governing body.
As added by P.L.1-2005, SEC.7.



CHAPTER 5. COMMUNITY SCHOOL CORPORATIONS: TERRITORY ANNEXATIONS

IC 20-23-5-2
"Annex"
Sec. 2. As used in this chapter, "annex", "annexing", "annexation", and "school annexation" mean any action whereby the boundaries of a school corporation are changed so that additional territory, constituting all or a part of any one (1) or more other school corporations, is transferred to the school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-3
"Annexed territory"
Sec. 3. As used in this chapter, "annexed territory" means the territory acquired by an acquiring school corporation as a result of annexation from a losing school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-4
"Losing school corporation"
Sec. 4. As used in this chapter, "losing school corporation" means a school corporation that loses territory to an acquiring school corporation by annexation.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-5
"Resolution"
Sec. 5. As used in this chapter, "resolution" of a school corporation means a resolution adopted by the school corporation's governing body.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-6
"School corporation"
Sec. 6. As used in this chapter, "school corporation" means:
(1) a school corporation created under IC 20-23-4; and
(2) any other school corporation established under any other statute of the state of Indiana, which has common boundaries with any school corporation or corporations formed under IC 20-23-4.
The term does not include any public school corporation located in

whole or any part in a county containing a consolidated city.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-7
Annexations authorized
Sec. 7. Subject to the limitations and procedures in this chapter, a school corporation may annex territory from any other school corporation by resolutions of the acquiring and losing school corporations under section 8 of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-8
Annexation procedure
Sec. 8. An annexation may be effected by any school corporation as follows:
(1) The acquiring and the losing school corporations shall each adopt a substantially identical annexation resolution. The resolution must contain the following items:
(A) The name of the acquiring school corporation, which may differ from the name of the acquiring corporation at the time of the adoption of the resolution, after the effective date.
(B) A description of the annexed territory. The description shall as near as reasonably possible:
(i) be by streets and other boundaries known by common names; and
(ii) does not have to be by legal description unless the additional description is necessary to identify the annexed territory.
A notice is not defective if there is a good faith compliance with this section and if the area designated may be ascertained with reasonable certainty by persons skilled in the area of real estate description.
(C) The time the annexation takes place.
(D) Any terms and conditions facilitating education of students in the:
(i) annexed territory;
(ii) losing school corporation; or
(iii) acquiring school corporation.
The terms may provide for the continued attendance by students in the annexed territory at schools in the losing school corporation for specified periods after annexation on a transfer basis. If students will continue attendance in schools in the losing school corporation, transfer tuition for the students shall be paid by the acquiring school corporation to the losing school corporation:
(i) using the method; and
(ii) at the rates;
provided by the Indiana statutes governing the computation and payment of transfer tuition costs. (E) Disposition of assets and liabilities of the losing school corporation to the acquiring school corporation.
(F) Allocation between the acquiring and losing school corporations of subsequently collected school taxes levied on property in the annexed territory.
(G) The amount, if any, to be paid by the acquiring school corporation to the losing school corporation on account of property received from the losing school corporation.
(H) Dispositions, allocations, and amounts transferred under this subsection must be equitable.
(2) After the adoption of the resolution, notice shall be given by publication in both the acquiring school corporation and the losing school corporation setting out:
(A) the text of the resolution; and
(B) a statement that the resolution has been adopted and that a right of remonstrance exists as provided in this chapter.
(3) It is not necessary to set out the remonstrance provisions of this chapter. A general reference to a right of remonstrance with a reference to this chapter is sufficient.
(4) The annexation takes effect:
(A) within thirty (30) days after publication; or
(B) at the time provided in the resolution;
whichever is later, unless within the period during which a remonstrance may be filed a remonstrance is filed in the circuit or superior court of the county where the annexed territory or any part of the annexed territory is located, by registered voters residing in the losing school corporation at least equal in number to the greater of ten percent (10%) of the number of registered voters residing in the losing school corporation or fifty-one percent (51%) of the number of registered voters residing in the annexed territory.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-9
Notice requirements
Sec. 9. (a) The notice by publication required by section 8 of this chapter shall be made:
(1) two (2) times;
(2) a week apart; and
(3) in two (2) daily newspapers of general circulation, published in the English language and of general circulation in the acquiring school corporation and in the losing school corporation.
(b) If there is only one (1) or no daily newspaper in either school corporation, a weekly newspaper may be used.
(c) If there is only one (1) daily or weekly newspaper, publication in the newspaper is sufficient.
(d) If a newspaper is of general circulation in both the acquiring school corporation and the losing school corporation, publication in the newspaper qualifies as one (1) of the required publications in the

acquiring school corporation and the losing school corporation.
(e) Publication may be made jointly by the losing school corporation and acquiring school corporation.
(f) The remonstrance period runs from the second publication.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-10
Remonstrances; form; filing; contents
Sec. 10. (a) A remonstrance under section 8 of this chapter must be in the following or a substantially similar form:
"The undersigned hereby remonstrate against the annexation of the following described territory situated in ______ County, Indiana, whereby it would be transferred from ______ (the losing corporation) to _______ (the acquiring corporation):
(Description of the annexed territory sufficient to identify it.)".
The remonstrance may be filed in any number of counterparts. Each counterpart shall have attached to it the affidavit of the person circulating it that each signature appearing on the remonstrance was affixed in the presence of the person circulating the petition and is the true and lawful signature of the person who made the signature. The person who makes the affidavit does not have to be one (1) of the persons who signs the counterpart to which the affidavit is attached. The remonstrance must be accompanied by a complaint filed by one (1) or more of the remonstrators (who shall be treated as a representative of the entire class of remonstrators) and signed by the remonstrator or the remonstrator's attorney, stating the reasons for the remonstrance. The reasons for the remonstrance are limited to the following:
(1) There is a procedural defect in the manner in which the annexation is carried out that is jurisdictional.
(2) The annexed territory does not form a compact area abutting the acquiring corporation.
(3) The benefits to be derived from the annexation are outweighed by the detriments, taking into consideration the respective benefits and detriments to the schools and of the students residing in the acquiring school corporation, the losing school corporation, and the annexed territory.
(4) The:
(A) disposition of assets and liabilities of the losing school corporation;
(B) allocation of school tax receipts between the acquiring school corporation and the losing school corporation; and
(C) amount to be paid by the acquiring school corporation as set out in the annexation resolution;
are inequitable. Except with respect to subdivision (1), the allegations may be made in the statutory language.
(b) The plaintiff in a remonstrance under section 8 of this chapter must be the person whose name appears on the complaint. The defendants in a remonstrance under section 8 of this chapter shall be both the acquiring school corporation and the losing school

corporation. Service of process shall be made on the defendants as in other civil actions.
(c) To determine if a petition was timely filed, the time of filing is the time of filing with the clerk without regard to the time of issuance of the summons. If the thirtieth day falls on Sunday, a holiday, or any other day when the clerk's office is not open, the time shall be extended to the next day when the office is open.
(d) The issues in a remonstrance under section 8 of this chapter are made up by the complaint. The allegations in the complaint shall be treated as denied by each defendant. A responsive pleading may not be filed except that any defendant may, if appropriate, file a motion to dismiss the remonstrance on the ground that:
(1) the requisite number of qualified remonstrators have not signed the petition;
(2) the remonstrance was not timely filed; or
(3) the complaint does not state a cause of action.
A responsive pleading to this motion may not be filed. With respect to a motion under subdivisions (1) and (2), the allegations of the pleading shall be treated as denied by the remonstrators. To determine whether there are the requisite number of qualified remonstrators, a person may not withdraw the person's name after a remonstrance has been filed or add the person's name to the remonstrance. Any person may, however, at the trial of the cause and in support or derogation of the substantive matters in the complaint, introduce into evidence a verified statement that the person wishes the person's name added to or withdrawn from the remonstrance. The court may either hear all or a part of the matters raised by the motion to dismiss separately or may consolidate for trial all or a part of the matters with the matters relating to the substance of the case. A complaint may not be dismissed for failure to state a cause of action if a fair reading of the complaint supports one (1) of the grounds for remonstrance provided in subsection (a). The court may permit an amendment of the complaint if the amendment does not state a new ground of remonstrance.
(e) The trial of a remonstrance shall be conducted as other civil cases by the court without the intervention of a jury on the issues raised by the complaint or a motion to dismiss, or both. A change of venue from a judge may be permitted. A change of venue from the county may not be permitted. The court shall expedite the hearing of the case. The court's judgment, except with respect to any matter raised under subsection (a)(4), shall be either that:
(1) the annexation shall take place;
(2) the annexation shall not take place; or
(3) the remonstrance shall be dismissed.
If the court finds that the remonstrators have proved any of the reasons for the remonstrance described in subsection (a)(1) through (a)(4), the court's judgment shall be that the annexation may not take place. Unless the remonstrators have proved at least one (1) of the reasons for a remonstrance described in subsection (a)(1) through (a)(4), the court's judgment shall be that the annexation shall take

place. With respect to any matter raised under subsection (a)(4), the court's judgment may be either that the disposition, allocation, and amount set out in the annexing resolution is equitable or that it is inequitable. In the latter event, the court in the court's judgment shall provide for an equitable disposition, allocation, and amount. Costs shall follow judgment. Appeals may be taken from any judgment of the court in the same manner as appeals are taken in other civil cases.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-11
Adoption of plans for governing bodies of school corporations
Sec. 11. (a) Within sixty (60) days after the annexation takes place, the governing body of the acquiring school corporation and losing school corporation shall adopt a plan determining the manner in which the governing body shall be constituted. The plan shall be adopted in accordance with the requirements and procedures of IC 20-23-8, except as set out in subsection (b).
(b) The adoption of a plan by the governing body in accordance with IC 20-23-8-10 and its submission to the state board under IC 20-23-8-15 are the only procedures required when an existing plan is changed as follows:
(1) All governing body members are elected at large, and there are no governing body member residency districts.
(2) Governing body members are elected from governing body member residency districts, and the annexed territory is added to or deleted from one (1) or more districts.
(3) A governing body member is appointed from a given area or district, and the annexed territory is added to or deleted from one (1) or more districts or areas.
(4) A governing body member is elected solely by the voters in a school governing body member district, but the addition or deletion of the annexed territory to or from an existing district does not constitute a denial of equal protection of the laws.
If a school corporation elects or appoints members of its governing body both from a school governing body member district encompassing the entire school corporation and from smaller districts, the governing body of the acquiring school corporation shall add the annexed territory both to the district consisting of the entire school corporation and to one (1) or more smaller districts. In a comparable situation, the losing school corporation shall delete the annexed territory both from the district consisting of the entire school corporation and from any smaller district or districts. The change in the plan becomes effective upon its approval by the state board. The application of this subsection does not limit the initiation of, or further changes in, any plan under IC 20-23-8.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-12
Disposition of assets and liabilities of losing school corporation; allocation of school tax receipts and amount to be paid by

acquiring school corporation; standards
Sec. 12. (a) With respect to whether the disposition of the assets and liabilities of the losing school corporation, allocation of school tax receipts, and the amount to be paid by the acquiring school corporation is equitable, the court, subject to subsection (b), shall be satisfied that the annexing resolution conforms substantially to the following standards:
(1) The acquiring school corporation shall assume a part of all installments of principal and interest on any indebtedness of the losing school corporation (other than current obligations or temporary borrowing) that fall due after the end of the last calendar year in which the losing school corporation is entitled to receive current tax receipts from property tax levies on the property of the annexed territory. The part consists of the following:
(A) All installments relating to any indebtedness incurred in connection with the acquisition or construction of any building located in the annexed territory.
(B) A proportion of all installments relating to any other indebtedness that is the same proportion as the valuation of the real property in the annexed territory bears to the valuation of all the real property in the losing school corporation, as the indebtedness is assessed for general taxation immediately before annexation.
(2) The acquiring school corporation shall make the payments and assume the obligations provided for a school corporation acquiring territory or a building or buildings under IC 20-47-5.
(b) Standards under subsection (a) may not be applicable to the extent the losing school corporation and acquiring school corporation otherwise agree in a situation where all or a majority of the students in the annexed territory have been transferred from the losing school corporation to the acquiring school corporation for the five (5) school years immediately preceding the transfer. The agreement between school corporations may not prejudice the rights of bondholders or lessors whose rights against the losing school corporation and acquiring school corporation shall, upon enforcement, be allocated between the losing school corporation and acquiring school corporation in accordance with subsection (a)(1) and (a)(2).
As added by P.L.1-2005, SEC.7. Amended by P.L.231-2005, SEC.21; P.L.2-2006, SEC.94.

IC 20-23-5-13
Effective date of annexation in case of remonstrance; limitations on new annexation proceeding following adverse judgment
Sec. 13. (a) If a remonstrance is filed on grounds other than the grounds in section 10(a)(4) of this chapter, annexation does not become effective until final judgment in the remonstrance suit. Judgment may not be considered to be final until:
(1) the time for taking an appeal has expired; or (2) final judgment in the appeal is entered.
A judgment of the trial court dismissing a remonstrance is a final judgment. If judgment is against the annexation, a further annexation of the annexed territory may not take place for two (2) years after the date the remonstrance was filed. A final judgment may not prevent either the acquiring school corporation or acquiring school corporation and losing school corporation from rescinding the annexation resolution. If the suit is dismissed without prejudice, the two (2) year prohibition does not apply unless a subsequent annexation resolution is adopted primarily for the purpose of harassment and not for some other purpose, including the correction of procedural irregularities or a substantial change in the annexed territory or the annexation resolution.
(b) If the remonstrance relates solely to any matter raised under section 10(a)(4) of this chapter, the annexation takes effect at the time provided under section 8 of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-5-14
Repeal of conflicting laws; supplemental effect of chapter
Sec. 14. (a) Laws or parts of laws in conflict with this chapter are repealed. This chapter may not be construed to repeal any part of IC 20-23-4 or any statute concerning the consolidation of two (2) or more school corporations, to which this chapter is supplementary, except to the extent that IC 20-23-4 conflicts with this section.
(b) An annexation that is undertaken under or that results by operation of any section of this chapter may require, for its effectiveness, any approval of any county committee or state commission or committee created under, or referred to in, IC 20-23-4.
As added by P.L.1-2005, SEC.7.



CHAPTER 6. CONSOLIDATION OF SCHOOL CORPORATIONS

IC 20-23-6-2
Authorization to consolidate
Sec. 2. The governing body of two (2) or more school corporations, whether:
(1) towns;
(2) cities;
(3) townships;
(4) joint schools; or
(5) consolidated schools;
situated in the same or adjoining counties may consolidate their respective school corporations in the manner and upon the conditions prescribed in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-3
Joint resolutions; contents; notice requirements; petition for election
Sec. 3. (a) If the governing bodies of at least two (2) school corporations desire to consolidate school corporations, the governing bodies may meet together and adopt a joint resolution declaring intention to consolidate school corporations. The resolution must set out the following information concerning the proposed consolidation:
(1) The name of the proposed new school corporation.
(2) The number of members on the governing body and the manner in which they shall be elected or appointed.
(A) If members are to be elected, the resolution must provide for:
(i) the manner of the nomination of members;
(ii) who shall constitute the board of election commissioners;
(iii) who shall appoint inspectors, judges, clerks, and sheriffs; and
(iv) any other provisions desirable in facilitating the election.
(B) Where applicable and not in conflict with the resolution, the election is governed by the general election laws of Indiana, including the registration laws. (3) Limitations on residences, term of office, and other qualifications required of the members of the governing body. A resolution may not provide for an appointive or elective term of more than four (4) years. A member may succeed himself or herself in office.
(4) Names of present school corporations that are to be merged together as a consolidated school corporation.
In addition, the resolution may specify the time when the consolidated school corporation comes into existence.
(b) The number of members on the governing body as provided in the resolution may not be less than three (3) or more than seven (7). However, the joint resolution may provide for a board of nine (9) members if the proposed consolidated school corporation is formed out of two (2) or more school corporations that:
(1) have entered into an interlocal agreement to construct and operate a joint high school; or
(2) are operating a joint high school that has an enrollment of at least six hundred (600) in grades 9 through 12 at the time the joint resolution is adopted.
(c) The members of the governing body shall, after adopting a joint resolution, give notice by publication once each week for two (2) consecutive weeks in a newspaper of general circulation, if any, in each of the school corporations. If a newspaper is not published in the school corporation, publication shall be made in the nearest newspaper published in the county in which the school corporation is located. The governing bodies of school corporations shall meet one (1) week following the date of the appearance of the last publication of notice of intention to consolidate. If a protest has not been filed, as provided in this chapter, the governing bodies shall declare by joint resolution the consolidation of the school corporations to be accomplished, to take effect as provided in section 8 of this chapter. However, on or before the sixth day following the last publication of the notice of intention to consolidate, twenty percent (20%) of the legal voters residing in any school corporation may petition the governing body of the school corporations for an election to determine whether or not the majority of the voters of the school corporation is in favor of consolidation.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-4
Amendment of joint resolution of provisions regarding superintendent
Sec. 4. (a) If the joint resolution under section 3 of this chapter provides that the consolidated schools shall be under the direction of the county superintendent of schools, the resolution may be amended by following the procedure in this section to provide that the consolidated schools are under the direction of a superintendent selected by the governing body of the new consolidated school corporation. The change shall be effected by a resolution adopted by a majority of the members of the governing body at a meeting held

within the limits of the consolidated school corporation. All the members of the governing body shall receive or waive written notice of the:
(1) date;
(2) time;
(3) place; and
(4) purpose;
of the meeting. The resolution and proof of service or waiver of the notice shall be made a part of the records of the governing body. An amendment takes effect after the adoption of a resolution at the time a superintendent is selected by the governing body and commences the superintendent's duties. The superintendent shall serve under a contract in the same manner and under the same rules governing the employment and service of other licensed personnel. The superintendent's original contract and succeeding contracts may be for a period of from one (1) to five (5) years.
(b) The joint resolution of a consolidated school corporation may not be amended under this section unless the corporation is entitled at the time the governing body adopts an amending resolution under:
(1) the rules established by the state board or its successor; or
(2) any appropriation or other statute;
to an additional unit or administrative unit of state support if the governing body employs a licensed superintendent devoting full time to administration or supervision of schools of the corporation.
(c) In all instances of reorganization under this chapter after March 11, 1965, the consolidated school corporation shall be under the direction of a superintendent selected by its governing body.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-5
Petitions protesting consolidations; notice of election
Sec. 5. (a) If a petition is filed in one (1) or more of the school corporations protesting consolidation as provided in this chapter by the legal voters of any school corporation the governing body of which proposes to consolidate, the governing body in each school corporation in which a protest petition is filed shall certify the public question to each county election board of the county in which the school corporation is located. The county election board shall call an election of the voters of the school corporation to determine if a majority of the legal voters of the corporation is in favor of consolidating the school corporations.
(b) If a protest is filed in more than one (1) school corporation, the elections shall be held on the same day. Each county election board shall give notice by publication once each week for two (2) consecutive weeks in a newspaper of general circulation in the school corporation. If a newspaper is not published in the:
(1) township;
(2) town; or
(3) city;
the notice shall be published in the nearest newspaper published in

the county or counties, that on a day and at an hour to be named in the notice, the polls will be open at the usual voting places in the various precincts in the corporation for taking the vote of the legal voters upon whether the school corporation shall be consolidated with the other school corporations joining in the resolution.
(c) The public question shall be placed on the ballot in the form provided by IC 3-10-9-4 and must state: "Shall (insert name of school corporation) be consolidated with (insert names of other school corporations)?".
(d) Notice shall be given not later than thirty (30) days after the petition is filed. The election shall be held not less than ten (10) days or more than twenty (20) days after the last publication of the notice.
(e) The governing body of each school corporation in which an election is held is bound by the majority vote of those voting. However, if the election falls within a period of not more than six (6) months before a primary or general election, the election shall be held concurrently with the primary or general election.
(f) If a majority of those voting in any one (1) school corporation votes against the plan of consolidation, the plan fails. However, the failure does not prevent any or all the school corporations from taking further initial action for the consolidation of school corporations under this chapter.
(g) Whenever twenty percent (20%) of the legal voters residing in any school corporation, jointly with twenty percent (20%) of the legal voters in each of one (1) or more other school corporations:
(1) prepare a resolution; and
(2) petition the trustees of their respective school corporations to consolidate the school corporations, as set out in the resolution;
each governing body petitioned shall call the school election provided for in this chapter in its school corporations.
(h) Notice of the election shall be published within thirty (30) days after the filing of the resolution with the governing body of the school corporation where it is last filed. However, if any of the petitioned governing bodies agrees to the consolidation as set out in the resolution, an election in that school corporation may not be required under the resolution.
(i) Notice as set out in this section shall be given, and a protest requesting an election may be filed in conformity with section 3 of this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.315.

IC 20-23-6-6
Election procedure; form of ballot
Sec. 6. (a) On the day and hour named in the notice filed under section 5 of this chapter, polls shall be opened and the votes of the registered voters shall be taken upon the public question of consolidating school corporations. The election shall be governed by IC 3, except as provided in this chapter.
(b) The county election board shall conduct the election. The

public question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall (here insert the names of the school corporations that the resolution proposes to consolidate) be consolidated into a consolidated school corporation?".
(c) A brief statement of the provisions in the resolution for appointment or election of a governing body may be placed on the ballot in the form prescribed by IC 3-10-9-4. A certificate of the votes cast for and against the consolidation of the school corporations shall be filed with:
(1) the governing body of the school corporations subject to the election;
(2) the state superintendent; and
(3) the county recorder of each county in which a consolidated school corporation is located;
together with a copy of the resolution.
(d) If a majority of the votes cast at each of the elections is in favor of the consolidation of two (2) or more school corporations, the trustees of the school corporations shall proceed to consolidate the schools and provide the necessary buildings and equipment. In any school corporation where a petition was not filed and an election was not held, the failure on the part of the voters to file a petition for an election shall be considered to give the consent of the voters of the school corporation to the consolidation as set out in the resolution.
(e) If the special election is not conducted at a primary or general election, the expense of the election shall be borne by the school corporation or each of the school corporations subject to the election and shall be paid out of the school general fund.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.95.

IC 20-23-6-7
Consolidated schools under management of original trustees
Sec. 7. (a) Each school of the consolidated schools is under the control and management of the original governing body until the consolidated school corporation comes into existence at the time provided in section 8 of this chapter. When the consolidated school corporation comes into existence, the term of office of each of the original members of the governing body expires.
(b) The term of any township trustee does not expire. However, the duties and powers of the trustee as a school township trustee may be altered or changed by any resolution and the consolidation provided for in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-8
Consolidated school boards; oath; organizational meetings; membership; compensation
Sec. 8. (a) Consolidated schools are under the control and management of the consolidated governing body created under this chapter, and a new consolidated school corporation comes into existence: (1) at the time specified in the resolutions provided in section 3 or 4 of this chapter; or
(2) if a time is not specified, at the following times:
(A) If a protest has not been filed and the creation is accomplished by the adoption of a joint resolution following publication of notice as provided in section 3 of this chapter, thirty (30) days after the adoption of the joint resolution.
(B) If the creation is accomplished after an election as provided in section 6 of this chapter, thirty (30) days after the election.
(b) The members of the governing body shall:
(1) take an oath to faithfully discharge the duties of office; and
(2) meet at least five (5) days before the time the new consolidated school corporation comes into existence to organize.
(c) The governing body shall meet to reorganize on August 1 of each year and at any time the personnel of the board is changed. At the organization or reorganization meeting, the members of the governing body shall elect the following:
(1) A president.
(2) A secretary.
(3) A treasurer.
(d) The treasurer, before starting the duties of the treasurer's office, shall execute a bond to the acceptance of the county auditor. The fee for the bond shall be paid from the school general fund of the consolidated school corporation. Any vacancy occurring in the membership in any governing body, other than vacancy in the office of an ex officio member, shall be filled in the following manner:
(1) If the membership was originally made by appointment, the vacancy shall be filled by appointment by the legislative body of the:
(A) city;
(B) town;
(C) township; or
(D) other body;
or other official making the original appointment.
(2) If the membership was elected, the vacancy shall be filled by a majority vote of the remaining members of the governing body of the consolidated school corporation.
(e) The members of the governing body, other than the township executive or ex officio member, shall receive compensation for services as fixed by resolution of the governing body. The members, other than the township executive or any ex officio member, may not receive more than two hundred dollars ($200) annually. Any:
(1) township executive; or
(2) ex officio member of the governing body;
shall serve without additional compensation.
(f) The governing body of a consolidated school corporation may elect and appoint personnel it considers necessary.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.96.
IC 20-23-6-9
Abandonment of old school corporations; transfer of property and obligations to new corporations; disposition of unneeded property; procedure
Sec. 9. (a) When any:
(1) school town;
(2) school city;
(3) school township;
(4) joint school; or
(5) consolidated school;
has become consolidated by resolution or election and the new governing body has been appointed and legally organized, the former school township, school town, school city, joint school, or consolidated school is considered abandoned.
(b) All school:
(1) property;
(2) rights;
(3) privileges; and
(4) any indebtedness;
from the abandoned school is considered to accrue to and be assumed by the new consolidated school corporation.
(c) The title of property shall pass to and become vested in the new consolidated school corporation. All debts of the former school corporations shall be assumed and paid by the new consolidated school corporation. All the privileges and rights conferred by law upon the former:
(1) school town;
(2) school city;
(3) school township;
(4) joint school; or
(5) consolidated school;
are granted to the newly consolidated school corporation.
(d) This subsection applies when the consolidated governing body of a consolidated school corporation decides that property acquired under subsection (b) from a township is no longer needed for school purposes. The governing body shall offer the property as a gift for park and recreation purposes to the township that owned the property before the school was consolidated. If the township board accepts the offer, the governing body shall give the township a quitclaim deed to the property. The deed must state that the township is required to use the property for park and recreation purposes. If the township board refuses the offer, the governing body may sell the property in the manner provided in subsection (e).
(e) This subsection provides the procedure for the sale of school property that is no longer needed for school purposes by the governing body of a consolidated school corporation. The governing body shall cause the property to be appraised at a fair cash value by:
(1) one (1) disinterested resident freeholder of the school corporation offering the property for sale; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1; who are residents of Indiana. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the property. The appraisals shall be made under oath and spread of record upon the records of the governing body. A sale may not be made for less than the appraised value, and the sale must be made for cash. The sale shall take place after the governing body gives notice under IC 5-3-1 of the terms, date, time, and place of sale.
(f) Proceeds from a sale under subsection (e) shall be placed in a capital projects fund of the consolidated school corporation or other fund designated as the fund that is available for capital outlay of the school corporation.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.97; P.L.113-2006, SEC.13.

IC 20-23-6-10
School board of consolidated school corporation joining with other existing entities
Sec. 10. (a) The governing body of a consolidated school corporation formed under this chapter may join with other:
(1) townships;
(2) school towns;
(3) school cities;
(4) joint schools; or
(5) consolidated schools;
to decide whether a consolidation shall take place.
(b) The provisions concerning:
(1) resolutions;
(2) petitions; and
(3) elections;
set out in this chapter apply.
(c) The new resolution may change the name of the consolidated school corporation or the number of members of the newly consolidated governing body under this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-11
Filing copies of consolidation resolution; school corporations to be separate and distinct from any civil corporation
Sec. 11. A governing body shall, after the members have taken their oath of office, cause a copy of the resolution to consolidate to be filed with the county recorder in the county in which the new school district is located. Any consolidated school district is declared to be and is made a school corporation for school purposes, separate and distinct from any civil corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-12
Reorganization by school corporations to become community school corporations
Sec. 12. (a) This section provides an alternative method for a

school corporation to be reorganized as a community school corporation.
(b) The following may petition directly to the state board to be reorganized as a community school corporation:
(1) A consolidated school corporation organized under section 3 of this chapter.
(2) A metropolitan school district organized under IC 20-23-7-2 or IC 20-23-7-12.
(c) The following apply to a school corporation that petitions directly to the state board under subsection (b):
(1) The school corporation is not required to do the following:
(A) Seek approval of a county committee established by IC 20-23-4-11.
(B) Pursue a joint meeting of a county committee and the state board under IC 20-23-4-18.
(2) The state board may waive the attainment of any standard required for reorganization as a community school corporation under this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.231-2005, SEC.22.

IC 20-23-6-13
"Majority"
Sec. 13. If the term "majority" is used in connection with any law providing for the submission to an electorate of the question of the consolidation of two (2) or more school corporations, in all laws enacted before March 13, 1959, concerning school consolidation, and in particular IC 20-23-6 and IC 20-23-7, the term means the greater number of votes cast and counted either for or against the proposition of consolidation. Any additions to the certificate of the votes cast, other than the number of votes cast for and against the proposition of consolidation, shall be considered as surplusage and of no effect, and the intention of IC 20-23-6 and of IC 20-23-7 shall be so interpreted.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-14
Liberal construction of existing laws
Sec. 14. All laws enacted pertaining to the consolidation of school corporations shall be liberally construed to effect the following purposes for which the laws were enacted:
(1) Better schools.
(2) Ease of administration.
(3) Economy of operation.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-15
Quo warranto challenge to consolidate
Sec. 15. An action to test or question the legality of a consolidated school corporation may only be brought in an action of quo warranto in the name of the state on information filed by the prosecuting

attorney of the county in which the principal office of the consolidated school corporation is located where attempts are made or have been made to consolidate or join together school corporations under the provisions of IC 20-23-6 or IC 20-23-7, and an election on the question of consolidation has been held and the certificate certifying the vote is filed as provided by law or, an election is not held and the number of days allowed by statutes for filing a petition for an election has expired.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-16
Community school corporation; state policy
Sec. 16. It is the policy of the state that whenever a community school corporation (as defined in IC 20-23-4-3) seeks to:
(1) reorganize into a community school corporation under IC 20-23-4 or IC 20-23-16-1 through IC 20-23-16-11;
(2) enter into a territorial annexation under IC 20-23-5 either as an acquiring school corporation or a losing school corporation (as defined in IC 20-23-5-4);
(3) consolidate with another school corporation under IC 20-23-6; or
(4) consolidate with another school corporation into one (1) metropolitan school district under IC 20-23-7;
the school corporation shall give consideration to the educational opportunities for students, local community interest, the effect on the community as a whole, and the economic interests of the community relative to establishing the boundaries of the school corporation that is involved in the school corporation reorganization, consolidation, or annexation attempt.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-17
Transfer of territory from city to consolidated school corporation; authorization to grant and accept; supplemental effect of chapter
Sec. 17. (a) If the territory of a third class city is in a part of the territory of a consolidated school corporation, the third class city may lease to the consolidated school corporation a building and the property the building is on that is owned by the city for school purposes for a period of at least five (5) consecutive years.
(b) The common council of the city shall authorize a lease under subsection (a) and the authorization may be made:
(1) without appraisement;
(2) without compensation; or
(3) upon terms agreed upon.
(c) The possession and use of a specified part of property that a city leases under this section may be reserved by the city for city use. A lease made under this section shall be in the form of a deed or other written instrument that may be recorded. The grant must state that if the property is no longer needed for school purposes, the property reverts back to the city. A consolidated school corporation

acting through its board of school trustees may accept a lease:
(1) without appraisement;
(2) without compensation; or
(3) upon agreed upon terms;
by its board of school trustees.
(d) This section, being necessary and intended to remedy deficiencies in laws existing on June 30, 1955, relating to powers of certain municipal corporations and of certain school corporations, does not repeal the provisions of those laws governing corporations but supplements and clarifies those laws, and to that end shall be liberally construed.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.316.

IC 20-23-6-18
Prairie Township School Corporation; mandatory consolidation
Sec. 18. (a) Before January 1, 2011, Prairie Township School Corporation shall reorganize by consolidating with an adjacent school corporation under this chapter.
(b) If the governing body of Prairie Township School Corporation does not comply with this section before January 1, 2011, the state board shall, after December 31, 2010, develop a reorganization plan for the school corporation and require the governing body to implement the plan.
As added by P.L.182-2009(ss), SEC.310. As amended by P.L.1-2010, SEC.76.



CHAPTER 7. CONSOLIDATION OF COUNTY SCHOOL CORPORATIONS AND METROPOLITAN SCHOOL DISTRICTS

IC 20-23-7-2
Metropolitan school district; consolidation procedure
Sec. 2. (a) In any county or adjoining counties at least two (2) school corporations, including school townships, school towns, school cities, consolidated school corporations, joint schools, metropolitan school districts, township school districts, or community school corporations, regardless of whether the consolidating school corporations are of the same or of a different character, may consolidate into one (1) metropolitan school district. Subject to subsection (h), the consolidation must be initiated by following either of the following procedures:
(1) The township trustee, board of school trustees, board of education, or other governing body (the trustee, board, or other governing body is referred to elsewhere in this section as the "governing body") of each school corporation to be consolidated shall:
(A) adopt substantially identical resolutions providing for the consolidation; and
(B) publish a notice setting out the text of the resolution one (1) time under IC 5-3-1.
The resolution must set forth any provision for staggering the terms of the board members of the metropolitan school district elected under this chapter. If, not more than thirty (30) days after publication of the resolution, a petition of protest, signed by at least twenty percent (20%) of the registered voters residing in the school corporation is filed with the clerk of the circuit court of each county where the voters who are eligible to sign the petition reside, a referendum election shall be held as provided in subsection (c).
(2) Instead of the adoption of substantially identical resolutions in each of the proposed consolidating school corporations under subdivision (1), a referendum election under subsection (c)

shall be held on the occurrence of all of the following:
(A) At least twenty percent (20%) of the registered voters residing in a particular school corporation sign a petition requesting that the school corporation consolidate with another school corporation (referred to in this subsection as "the responding school corporation").
(B) The petition described in clause (A) is filed with the clerk of the circuit court of each county where the voters who are eligible to sign the petition reside.
(C) Not more than thirty (30) days after the service of the petition by the clerk of the circuit court to the governing body of the responding school corporation under subsection (b) and the certification of signatures on the petition occurs under subsection (b), the governing body of the responding school corporation adopts a resolution approving the petition and providing for the consolidation.
(D) An approving resolution has the same effect as the substantially identical resolutions adopted by the governing bodies under subdivision (1), and the governing bodies shall publish the notice provided under subdivision (1) not more than fifteen (15) days after the approving resolution is adopted. However, if a governing body that is a party to the consolidation fails to publish notice within the required fifteen (15) day time period, a referendum election still must be held as provided in subsection (c).
If the governing body of the responding school corporation does not act on the petition within the thirty (30) day period described in clause (C), the governing body's inaction constitutes a disapproval of the petition request. If the governing body of the responding school corporation adopts a resolution disapproving the petition or fails to act within the thirty (30) day period, a referendum election as described in subsection (c) may not be held and the petition requesting the consolidation is defeated.
(b) Any petition of protest under subsection (a)(1) or a petition requesting consolidation under subsection (a)(2) must show in the petition the date on which each person has signed the petition and the person's residence on that date. The petition may be executed in several counterparts, the total of which constitutes the petition. Each counterpart must contain the names of voters residing within a single county and shall be filed with the clerk of the circuit court of the county. Each counterpart must have attached to it the affidavit of the person circulating the counterpart that each signature appearing on the counterpart was affixed in that person's presence and is the true and lawful signature of each person who made the signature. Any signer may file the petition or any counterpart of the petition. Each signer on the petition may before and may not after the filing with the clerk withdraw the signer's name from the petition. A name may not be added to the petition after the petition has been filed with the clerk. After the receipt of any counterpart of the petition, each circuit

court clerk shall certify:
(1) the number of persons signing the counterpart;
(2) the number of persons who are registered voters residing within that part of the school corporation located within the clerk's county, as disclosed by the voter registration records in the office of the clerk or the board of registration of the county, or wherever registration records may be kept;
(3) the total number of registered voters residing within the boundaries of that part of the school corporation located within the county, as disclosed in the voter registration records; and
(4) the date of the filing of the petition.
Certification shall be made by each clerk of the circuit court not more than thirty (30) days after the filing of the petition, excluding from the calculation of the period any time during which the registration records are unavailable to the clerk, or within any additional time as is reasonably necessary to permit the clerk to make the certification. In certifying the number of registered voters, the clerk of the circuit court shall disregard any signature on the petition not made within the ninety (90) days immediately before the filing of the petition with the clerk as shown by the dates set out in the petition. The clerk of the circuit court shall establish a record of the certification in the clerk's office and shall serve the original petition and a copy of the certification on the county election board under IC 3-10-9-3 and the governing bodies of each affected school corporation. Service shall be made by mail or manual delivery to the governing bodies, to any officer of the governing bodies, or to the administrative office of the governing bodies, if any, and shall be made for all purposes of this section on the day of the mailing or the date of the manual delivery.
(c) The county election board in each county where the proposed metropolitan school district is located, acting jointly where the proposed metropolitan school district is created and where it is located in more than one (1) county, shall cause any referendum election required under either subsection (a)(1) or (a)(2) to be held in the entire proposed metropolitan district at a special election. The special election shall be not less than sixty (60) days and not more than ninety (90) days after the service of the petition of protest and certification by each clerk of the circuit court under subsection (a)(1) or (a)(2) or after the occurrence of the first action requiring a referendum under subsection (a)(2). However, if a primary or general election at which county officials are to be nominated or elected, or at which city or town officials are to be elected in those areas of the proposed metropolitan school district that are within the city or town, is to be held after the sixty (60) days and not more than six (6) months after the service or the occurrence of the first action, each election board may hold the referendum election with the primary or general election.
(d) Notice of the special election shall be given by each election board by publication under IC 5-3-1.
(e) Except where it conflicts with this section or cannot be

practicably applied, IC 3 applies to the conduct of the referendum election. If the referendum election is not conducted at a primary or general election, the cost of conducting the election shall be charged to each component school corporation included in the proposed metropolitan school district in the same proportion as its assessed valuation bears to the total assessed valuation of the proposed metropolitan school district and shall be paid from any current operating fund of each component school corporation not otherwise appropriated, without appropriation.
(f) The question in the referendum election shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall the school corporations of _________ be formed into one (1) metropolitan school district under IC 20-23-7?" (in which blanks the respective name of the school districts concerned will be inserted).
(g) If:
(1) a protest petition with the required signatures is not filed after the adoption of substantially identical resolutions of the governing bodies providing for or approving the consolidation as described in subsection (a)(1); or
(2) a referendum election occurs in the entire proposed metropolitan district and a majority of the voters in each proposed consolidating school corporation vote in the affirmative;
a metropolitan school district is created and comes into existence in the territory subject to the provisions and under the conditions described in this chapter. The boundaries include all of the territory within the school corporations, and it shall be known as "Metropolitan School District of _______, Indiana" (the name of the district concerned will be inserted in the blank). The name of the district shall be decided by a majority vote of the metropolitan governing board of the metropolitan school district at the first meeting. The metropolitan governing board of the new metropolitan school district shall be composed and elected under this chapter. The failure of any public official or body to perform any duty within the time provided in this chapter does not invalidate any proceedings taken by that official or body, but this provision shall not be construed to authorize a delay in the holding of a referendum election under this chapter.
(h) If the governing body of a school corporation is involved in a consolidation proposal under subsection (a)(1) or (a)(2) that fails to result in a consolidation, the:
(1) governing body of the school corporation may not initiate a subsequent consolidation with another school corporation under subsection (a)(1); and
(2) residents of the school corporation may not file a petition requesting a consolidation with another school corporation under subsection (a)(2);
for one (1) year after the date on which the prior consolidation proposal failed.
As added by P.L.1-2005, SEC.7.
IC 20-23-7-3
Metropolitan school district; duties
Sec. 3. (a) The metropolitan school district shall conduct the educational activities of all the schools in the district in compliance with:
(1) state law; and
(2) the laws of the state of Indiana with reference to public education.
(b) The control and administration of the schools of the metropolitan school district are vested in a governing body whose:
(1) composition;
(2) duties;
(3) manner of election; and
(4) powers;
are described in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-4
Metropolitan school district; division into board member districts
Sec. 4. (a) At the first meeting of the board of commissioners of the county after the creation of the metropolitan school district as provided in this chapter, the board of commissioners shall divide the district into three (3) governing body districts approximately equal in population. Not more than one (1) year after the effective date of each United States decennial census, the board of commissioners shall readjust the boundaries of the districts to equalize the districts by population.
(b) Instead of the division provided under subsection (a), any resolution or petition provided in section 2(a) or 2(b) of this chapter may:
(1) provide that the metropolitan school district to be created shall be divided into two (2) or more governing body districts;
(2) describe the governing body member districts;
(3) provide that one (1) or more members of the governing body must reside within each of the governing body member districts;
(4) set out the number of members to serve from each designated district;
(5) provide that the governing body member districts need not be equal in size or population, and that one (1) board member district may include all the area in the metropolitan school district;
(6) specify that the number of governing body members to be resident in each district need not be an equal number; and
(7) eliminate all requirements that there be governing body member districts.
(c) If the resolution or petition:
(1) does not provide for governing body member districts and designate the number of governing body members to be resident in each district; or
(2) provides for the elimination of governing body member

districts;
subsection (a) controls. If either subsection (a) or (b) applies, candidates shall be voted upon by all the registered voters of the metropolitan school district voting at any governing body member election.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-5
Metropolitan board of education; membership powers and duties
Sec. 5. (a) The rights, powers, and duties of the metropolitan school district shall be vested in the governing body that must be composed of:
(1) three (3);
(2) five (5); or
(3) seven (7) members;
who have resided in the district for at least two (2) years before taking office. The resolution or petition provided by section 2(a) or 2(b) of this chapter may designate the number of members of the governing body. If a designation is not made concerning the number of members of a governing body, the governing body is composed of five (5) members.
(b) If section 4(a) of this chapter applies to a metropolitan school district, the following rules apply:
(1) If the governing body consists of three (3) members, one (1) member shall reside in each residence district.
(2) If the governing body consists of five (5) members, not more than two (2) shall reside in any one (1) residence district.
(3) If the governing body consists of seven (7) members, at least two (2) shall reside in any one (1) residence district.
(c) If a governing body member moves the member's residence within the metropolitan school district from one (1) governing body member district to another or when governing body member district boundaries are moved so that the member's place of residence changes from one (1) governing body member district to another, the member does not on this account become disqualified as a governing body member but may continue to hold office as a member of the governing body.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-6
First metropolitan board of education; composition; meetings; organization; compensation
Sec. 6. (a) The first metropolitan board of education shall be composed of the:
(1) trustees; and
(2) members of school boards;
of the school corporations forming the metropolitan board of education.
(b) The members of the metropolitan board of education shall serve ex officio as members subject to the laws concerning length of

terms, powers of election, or appointment and filling vacancies applicable to their respective offices.
(c) If a metropolitan school district is comprised of only two (2) board members, the two (2) members shall appoint a third board member not more than ten (10) days after the creation of the metropolitan school district. If the two (2) members are unable to agree on or do not make the appointment of a third board member within the ten (10) day period after the creation of the metropolitan school district, the third member shall be appointed not more than twenty (20) days after the creation of the metropolitan school district by the judge of the circuit court of the county in which the metropolitan school district is located. If the metropolitan school district is located in two (2) or more counties, the judge of the circuit court of the county containing that part of the metropolitan school district having more students than the part or parts located in another county or counties shall appoint the third member. The members of the metropolitan board of education serve until their successors are elected or appointed and qualified.
(d) The first meeting of the first metropolitan board of education shall be held not more than one (1) month after the creation of the metropolitan school district. The first meeting shall be called by the superintendent of schools, or township trustee of a school township, of the school corporation in the district having the largest number of students. At the first meeting, the board shall organize, and each year during the first ten (10) days after the board members that are elected or appointed to a new term take office, the board shall reorganize, by electing a president, a vice president, a secretary, and a treasurer.
(e) The secretary of the board shall keep an accurate record of the minutes of the metropolitan board of education, and the minutes shall be kept in the superintendent's office. When a metropolitan school district is formed, the metropolitan superintendent shall act as administrator of the board and shall carry out the acts and duties as designated by the board. A quorum consists of a majority of the members of the board. A quorum is required for the transaction of business. The vote of a majority of those present is required for a:
(1) motion;
(2) ordinance; or
(3) resolution;
to pass.
(f) The board shall conduct its affairs in the manner described in this section. Except in unusual cases, the board shall hold its meetings at the office of the metropolitan superintendent or at a place mutually designated by the board and the superintendent. Board records are to be maintained and board business is to be conducted from the office of the metropolitan superintendent or a place designated by the board and the superintendent.
(g) The metropolitan board of education shall have the power to pay to a member of the board:
(1) a reasonable per diem for service on the board not to exceed one hundred twenty-five dollars ($125) per year; and (2) for travel to and from a member's home to the place of the meeting within the district, a sum for mileage equal to the amount per mile paid to state officers and employees. The rate per mile shall change when the state government changes its rate per mile.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.13.

IC 20-23-7-7
Transfer of authority from existing school corporations to metropolitan districts
Sec. 7. (a) The transfer of:
(1) powers;
(2) duties;
(3) property;
(4) property rights;
(5) other assets;
(6) liabilities;
(7) contracts, both as to rights and obligations; and
(8) other issues connected with the transfer of authority from existing school corporations to the metropolitan school district;
shall take place at the time of the first meeting of the metropolitan board of education not more than one (1) month after the creation of the board.
(b) The transfer of the items listed in subsection (a) are vested in the metropolitan school district at the time of the first meeting of the metropolitan board of education.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-8
Repealed
(Repealed by P.L.179-2011, SEC.34.)

IC 20-23-7-8.1
Metropolitan board of education; nomination and election of members
Sec. 8.1. (a) The registered voters of the metropolitan school district shall elect the members of the metropolitan board of education at general elections held biennially, beginning with the next general election that is held more than sixty (60) days after the creation of the metropolitan school district as provided in this chapter.
(b) Each nominee for the board must file a petition of nomination signed by the nominee and by ten (10) registered voters residing in the same board member district as the nominee. The petition must be filed in accordance with IC 3-8-2.5 with the circuit court clerk of each county in which the metropolitan school district is located.
(c) Nominees for the board shall be listed on the general election ballot:
(1) in the form prescribed by IC 3-11-2;
(2) by board member districts; and (3) without party designation.
The ballot must state the number of board members to be voted on and the maximum number of members that may be elected from each board member district as provided under section 5 of this chapter. A ballot that contains more votes than the maximum number allowed from a board member district is invalid.
(d) The precinct election boards in each county serving at the general election shall conduct the election for school board members.
(e) Voting and tabulation of votes shall be conducted in accordance with IC 3, and the candidates who receive the most votes are elected to the board.
(f) If there are more candidates from a particular board member district than may be elected from the board member district under section 5 of this chapter:
(1) the number of candidates elected is the greatest number that may be elected from the board member district;
(2) the candidates elected are those who, among the candidates from the board member district, receive the most votes; and
(3) the other candidates from the board member district are eliminated.
(g) If there is a tie vote among the candidates for the board, the judge of the circuit court in the county where the majority of the registered voters of the metropolitan school district reside shall select one (1) of the candidates who shall be declared and certified elected.
(h) If, at any time after the first board member election, a vacancy on the board occurs for any reason, including an insufficient number of petitions for candidates being filed, and regardless of whether the vacating member was elected or appointed, the remaining members of the board, whether or not a majority of the board, shall by a majority vote fill the vacancy by:
(1) appointing a person from the board member district from which the person who vacated the board was elected; or
(2) if the person was appointed, appointing a person from the board member district from which the last elected predecessor of the person was elected.
If a majority of the remaining members of the board is unable to agree or the board fails to act within thirty (30) days after a vacancy occurs, the judge of the circuit court in the county where the majority of registered voters of the metropolitan school district reside shall make the appointment.
(i) At a general election held on the earlier of:
(1) more than sixty (60) days after an elected board member vacates membership on the board; or
(2) immediately before the end of the term for which the vacating member was elected;
a successor to a board member appointed under subsection (h) shall be elected. Unless the successor takes office at the end of the term of the vacating member, the member shall serve only for the balance of the vacating member's term. In an election for a successor board member to fill a vacancy for a two (2) year balance of a term,

candidates for board membership need not file for or with reference to the vacancy. However, as required by IC 3-11-2, candidates for at-large seats must be distinguished on the ballot from candidates for district seats. If there is more than one (1) at-large seat on the ballot due to this vacancy, the elected candidate who receives the fewest votes at the election at which the successor is elected shall serve for a two (2) year term.
(j) At the first general election where members of the board are elected under this section, the elected candidates who constitute a simple majority of the elected candidates and who receive the most votes shall be elected for four (4) year terms, and the other elected candidates shall be elected for two (2) year terms.
(k) Board members shall be elected for four (4) year terms after the first election and shall take office January 1 following their election.
As added by P.L.179-2011, SEC.14.

IC 20-23-7-9
Voting method for metropolitan or consolidated school corporations
Sec. 9. (a) This section applies to a metropolitan or consolidated school corporation located in a county containing a consolidated city.
(b) The same method used to cast votes for other offices for which candidates have qualified to be on the election ballot shall be used for the school board offices on the election ballot.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-10
Metropolitan superintendent of schools appointment; terms of contracts; term of office; duties of board
Sec. 10. (a) The metropolitan board of education shall appoint a metropolitan superintendent of schools who shall serve under contract in the same manner and under the same laws that govern the employment and service of other licensed school personnel. The metropolitan superintendent of schools' salary and expense allowance is fixed by the metropolitan board of education. The metropolitan superintendent of schools' original contract:
(1) must be for a period of one (1) to five (5) years; and
(2) may be changed or extended by mutual agreement.
(b) Appointments to fill a vacancy for a metropolitan superintendent of schools shall be made under this chapter.
(c) The board shall:
(1) act upon the recommendations of the metropolitan superintendent of schools; and
(2) make other decisions and perform other duties as required by law.
(d) A:
(1) county superintendent;
(2) city school superintendent; or
(3) town superintendent; in a metropolitan school district shall continue in the superintendents' respective employment at the same salary, paid in the same manner and according to the same terms as agreed to before the formation of the metropolitan school district.
(e) A metropolitan board of education shall:
(1) assign administrative duties; and
(2) designate:
(A) one (1) of the superintendents in the metropolitan school district; or
(B) a competent and qualified person as determined by the board;
to perform the duties of the metropolitan superintendent of the metropolitan school district as set forth in this chapter.
(f) A metropolitan board of education shall appoint a superintendent of the metropolitan school district and other administrative supervisory officers as provided in this chapter if:
(1) the previous superintendent's term expired;
(2) the previous superintendent's contract of employment ended; or
(3) the previous superintendent:
(A) died; or
(B) resigned.
(g) The appointment and salary of the metropolitan superintendent of schools appointed under subsection (f) shall be made, set, and paid as provided in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-11
Metropolitan school district in more than one county; special duties
Sec. 11. If a metropolitan school district formed under this chapter includes territory in more than one (1) county, the respective counties, boards, commissions, and officers of each of the counties shall perform duties required to form a metropolitan school district jointly and severally, including:
(1) dividing the territory into board member districts;
(2) levying and collecting taxes;
(3) allocating receipts;
(4) filing petitions for nomination;
(5) printing and distributing ballots,
(6) tabulating and certifying election results; and
(7) filling vacancies.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-12
Metropolitan school districts in school townships; methods of creation; membership of first metropolitan board of education; duties
Sec. 12. (a) As used in this section, "county" means the county in which the school township is located. (b) As used in this section, "school township" means a school township in Indiana that:
(1) for the last full school semester immediately preceding:
(A) the adoption of a preliminary resolution by the township trustee and the township board under subsection (f); or
(B) the adoption of a resolution of disapproval by the township trustee and the township board under subsection (g);
had an ADM of at least six hundred (600) students in kindergarten through grade 12 in the public schools of the school township; or
(2) is part of a township in which there were more votes cast for township trustee outside the school township than inside the school township in the general election at which the trustee was elected and that preceded the adoption of the preliminary or disapproving resolution.
(c) As used in this section, "township board" means the township board of a township in which the school township is located.
(d) As used in this section, "township trustee" means the township trustee of the township in which the school township is located.
(e) In a school township, a metropolitan school district may be created by complying with this section. A metropolitan school district created under this section shall have the same boundaries as the school township. After a district has been created under this section, the school township that preceded the metropolitan school district is abolished. The procedures or provisions governing the creation of a metropolitan school district under another section of this chapter do not apply to the creation of a district under this section. After a metropolitan school district is created under this section, the district shall, except as otherwise provided in this section, be governed by and operate in accordance with this chapter governing the operation of a metropolitan school district as established under section 2 of this chapter.
(f) Except as provided in subsection (g), a metropolitan school district provided for in subsection (e) may be created in the following manner:
(1) The township trustee shall call a meeting of the township board. At the meeting, the township trustee and a majority of the township board shall adopt a resolution that a metropolitan school district shall be created in the school township. The township trustee shall then give notice:
(A) by two (2) publications one (1) week apart in a newspaper of general circulation published in the school township; or
(B) if there is no newspaper as described in clause (A), in a newspaper of general circulation in the county;
of the adoption of the resolution setting forth the text of the resolution.
(2) On the thirtieth day after the date of the last publication of the notice under subdivision (1) and if a protest has not been

filed, the township trustee and a majority of the township board shall confirm their preliminary resolution. If, however, on or before the twenty-ninth day after the date of the last publication of the notice, a number of registered voters of the school township, equal to five percent (5%) or more of the number of votes cast in the school township for secretary of state at the last preceding general election for that office, sign and file with the township trustee a petition requesting an election in the school township to determine whether or not a metropolitan school district must be created in the township in accordance with the preliminary resolution, then an election must be held as provided in subsection (h). The preliminary resolution and confirming resolution provided in this subsection shall both be adopted at a meeting of the township trustee and township board in which the township trustee and each member of the township board received or waived a written notice of the date, time, place, and purpose of the meeting. The resolution and the proof of service or waiver of the notice shall be made a part of the records of the township board.
(g) Except as provided in subsection (f), a metropolitan school district may also be created in the following manner:
(1) A number of registered voters of the school township, equal to five percent (5%) or more of the votes cast in the school township for secretary of state at the last general election for that office, shall sign and file with the township trustee a petition requesting the creation of a metropolitan school district under this section.
(2) The township trustee and a majority of the township board shall, not more than ten (10) days after the filing of a petition:
(A) adopt a preliminary resolution that a metropolitan school district shall be created in the school township and proceed as provided in subsection (f); or
(B) adopt a resolution disapproving the creation of the district.
(3) If either the township trustee or a majority of township board members vote in favor of disapproving the resolution, an election must be held to determine whether or not a metropolitan school district shall be created in the school township in the same manner as is provided in subsection (f) if an election is requested by petition.
(h) An election required under subsection (f) or (g) may, at the option of the township trustee, be held either as a special election or in conjunction with a primary or general election to be held not more than one hundred twenty (120) days after the filing of a petition under subsection (f) or the adoption of the disapproving resolution under subsection (g). The township trustee shall certify the question to the county election board under IC 3-10-9-3 and give notice of an election:
(1) by two (2) publications one (1) week apart in a newspaper of general circulation in the school township; or (2) if a newspaper described in subdivision (1) does not exist, in a newspaper of general circulation published in the county.
The notice must provide that on a day and time named in the notice, the polls shall be opened at the usual voting places in the various precincts in the school township for the purpose of taking the vote of the registered voters of the school township regarding whether a metropolitan school district shall be created in the township. The election shall be held not less than twenty (20) days and not more than thirty (30) days after the last publication of the notice unless a primary or general election will be conducted not more than six (6) months after the publication. In that case, the county election board shall place the public question on the ballot at the primary or general election. If the election is to be a special election, the township trustee shall give notice not more than thirty (30) days after the filing of the petition or the adoption of the disapproving resolution.
(i) On the day and time named in the notice, the polls shall be opened and the votes of the voters shall be taken regarding whether a metropolitan school district shall be created in the school township. IC 3 governs the election except as otherwise provided in this chapter. The county election board shall conduct the election. The public question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state, "Shall a metropolitan school district under IC 20-23-7 be formed in the ____________ School Township of _____________ County, Indiana?". The name of the school township shall be inserted in the blanks.
(j) The votes cast in the election shall be canvassed at a place in the school township determined by the county election board. The certificate of the votes cast for and against the creation of a metropolitan school district shall be filed in the records of the township board and recorded with the county recorder. If the special election is not conducted at a primary or general election, the school township shall pay the expense of holding the election out of the school general fund that is appropriated for this purpose.
(k) A metropolitan school district shall, subject to section 7 of this chapter, be created on the thirtieth day after the date of the adoption of the confirming resolution under subsection (f) or an election held under subsection (h). If a public official fails to do the official's duty within the time prescribed in this section, the failure does not invalidate the proceedings taken under this section. An action to contest the validity of the creation of a metropolitan school district under this section or to enjoin the operation of a metropolitan school district may not be instituted later than the thirtieth day following the date of the adoption of the confirming resolution under subsection (f) or of the election held under subsection (h). Except as provided in this section, an election under this subsection may not be held sooner than twelve (12) months after another election held under subsection (h).
(l) A metropolitan school district is known as "The Metropolitan School District of ____________ Township, ____________ County, Indiana". The first metropolitan board of education in a metropolitan

school district created under this section consists of five (5) members. The township trustee and the township board members are ex officio members of the first board, subject to the laws concerning length of their respective terms of office, manner of election or appointment, and the filling of vacancies applicable to their respective offices. The ex officio members serve without compensation or reimbursement for expenses, other than that which they may receive from their respective offices. The township board shall, by a resolution recorded in its records, appoint the fifth member of the metropolitan board of education. The fifth member shall meet the qualifications of a member of a metropolitan board of education under this chapter, with the exception of the board member district requirements provided in sections 4, 5, and 8.1 of this chapter.
(m) A fifth board member shall be appointed not more than fifteen (15) days after the date of the adoption of the confirming resolution under subsection (f)(2) or an election held under subsection (h). The first board shall hold its first meeting not more than fifteen (15) days after the date when the fifth board member is appointed or elected, on a date established by the township board in the resolution in which it appoints the fifth board member. The first board shall serve until January 1 following the election of a metropolitan school board at the first general election held more than sixty (60) days following the creation of the metropolitan school district.
(n) After the creation of a metropolitan school district under this section, the president of the metropolitan school board of the district shall serve as a member of the county board of education and perform the duties on the county board of education that were previously performed by the township trustee. The metropolitan school board and superintendent of the district may call upon the assistance of and use the services provided by the county superintendent of schools. This subsection does not limit or take away the powers, rights, privileges, or duties of the metropolitan school district or the board or superintendent of the district provided in this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.317; P.L.2-2006, SEC.98; P.L.1-2007, SEC.143; P.L.179-2011, SEC.15.

IC 20-23-7-13
Specification of date of creation of school corporations or school districts in petitions or resolutions
Sec. 13. In the resolution creating a county school corporation or metropolitan school district or in the petitions requesting the creation of or requesting a referendum on the question of creating a corporation or district under section 2 or 12 of this chapter, the resolutions or petitions may specify when a school corporation or school district shall be created and the corporation or district shall then be created at the time provided in the resolutions or petitions.
As added by P.L.1-2005, SEC.7. Amended by P.L.231-2005, SEC.23.



CHAPTER 8. GOVERNING BODY COMPOSITION CHANGE

IC 20-23-8-2
"Clerk"
Sec. 2. As used in this chapter, "clerk" means:
(1) the clerk of the circuit court of the county in which a school corporation is located; or
(2) if a school corporation is located in more than one (1) county, the clerks in each of the counties in which the school corporation is located.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-3
"County election board"
Sec. 3. As used in this chapter, "county election board" means:
(1) the county election board in the county in which a school corporation is located; or
(2) if a school corporation is located in more than one (1) county, the county election boards of the counties in which the school corporation is located, acting jointly.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-4
"Plan"
Sec. 4. As used in this chapter, "plan" means the manner in which the governing body of a school corporation is constituted, including the number, qualifications, length of terms, manner, and time of selection, either by appointment or by election of the members of the governing body.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-5
"School corporation"
Sec. 5. As used in this chapter, "school corporation" means a local public school corporation established under the laws of Indiana. The term does not include a school township or a school corporation covered by IC 20-23-12, IC 20-23-17, or IC 20-23-17.2.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.16.
IC 20-23-8-6
"Voter"
Sec. 6. As used in this chapter, "voter", with respect to a petition, means a registered voter in the school corporation as determined in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-7
Contents of plan
Sec. 7. (a) A plan or proposed plan must contain the following items:
(1) The number of members of the governing body, which shall be:
(A) three (3);
(B) five (5); or
(C) seven (7);
members.
(2) Whether the governing board shall be elected, appointed, or both.
(3) If appointed, when and by whom, and a general description of the manner of appointment that conforms with the requirements of IC 20-23-4-28.
(4) A provision that the members of an elected governing board shall be elected at the general election at which county officials are elected.
(5) If the governing board will have members who are elected and members who are appointed, the following information:
(A) The number of appointed members.
(B) When and by whom each of the appointed members are appointed.
(C) A general description of the manner of appointment that conforms with the requirements of IC 20-23-4-28.
(D) The number of elected members.
(E) A general description of the manner of election that conforms with the requirements of IC 20-23-4-27.
(6) The limitations on:
(A) residence;
(B) term of office; and
(C) other qualifications;
required by members of the governing body.
(7) The time the plan takes effect.
A plan or proposed plan may have additional details to make the provisions of the plan workable. The details may include provisions relating to the commencement or length of terms of office of the members of the governing body taking office under the plan.
(b) Except as provided in subsection (a)(1), in a city having a population of more than fifty-five thousand (55,000) but less than sixty thousand (60,000), the governing body described in a plan may have up to nine (9) members.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.17;

P.L.119-2012, SEC.146.

IC 20-23-8-8
Limitations on the plan
Sec. 8. (a) A plan is subject to the following limitations:
(1) A member of the governing body may not serve for a term of more than four (4) years, but a member may succeed himself or herself in office. This limitation does not apply to members who hold over during an interim period to effect a new plan awaiting the selection and qualification of a member under the new plan.
(2) The plan, if the members are:
(A) to be elected, shall conform with one (1) of the types of board organization permitted by IC 20-23-4-27; or
(B) appointed, shall conform with one (1) of the types permitted by IC 20-23-4-28.
(3) The terms of the members of the governing body, either elected to or taking office on or before the time the plan takes effect, may not be shortened. The terms of the members taking office under the plan may be shortened to make the plan workable on a permanent basis.
(4) If the plan provides for electoral districts, where a member of the governing body is elected solely by the voters of a single district, the districts must be as near as practicable equal in population. The districts shall be reapportioned and their boundaries changed, if necessary, by resolution of the governing body before the election next following the effective date of the subsequent decennial census to preserve the equality by resolution of the governing body.
(5) The plan shall comply with the:
(A) Constitution of the State of Indiana; and
(B) Constitution of the United States;
including the equal protection clauses of both constitutions.
(6) The provisions of IC 20-23-4-26 through IC 20-23-4-33 relating to the board of trustees of a community school corporation and to the community school corporation, including provisions relating to powers of the board and corporation and provisions relating to the mechanics of selection of the board, where elected and where appointed, apply to a governing body set up by a plan under this chapter and to the school corporation.
(b) The limitations set forth in this section do not have to be specifically set forth in a plan but are a part of the plan. A plan shall be construed, if possible, to comply with this chapter. If a provision of the plan or an application of the plan violates this chapter, the invalidity does not affect the other provisions or applications of the plan that can be given effect without the invalid provision or application. The provisions of a plan are severable.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.99.
IC 20-23-8-9
Authorization to change plan
Sec. 9. The plan of school board organization of a governing body may be changed in accordance with the procedures set out in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-10
Initiation of plan change
Sec. 10. (a) A change in a plan may be initiated by one (1) of the following procedures:
(1) By filing a petition signed by at least ten percent (10%) of the voters of the school corporation with the clerk of the circuit court.
(2) By a resolution adopted by the governing body of the school corporation.
(3) By ordinance adopted by a city legislative body under section 13 of this chapter.
(b) A petition, resolution, or ordinance must set forth a description of the plan that conforms with section 7 of this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.18.

IC 20-23-8-11
Filing and certification of petitions
Sec. 11. (a) A voter is entitled to file a petition under this chapter with the clerk of the circuit court to:
(1) initiate a plan;
(2) protest a plan; or
(3) initiate an alternative plan.
(b) If a voter files a petition under subsection (a), the filing and certification of the petition is governed by the following provisions:
(1) The petition must show:
(A) the date that a person has signed the petition; and,
(B) in order to identify the person as a registered voter of the school corporation, the person's residence on that date.
(2) The petition may be executed in several counterparts, the total of which constitutes a petition. A counterpart must:
(A) contain the names of voters residing within a single county;
(B) be filed with the clerk of the circuit court of that county;
(C) have attached to it the affidavit of the person circulating the counterpart stating that each signature:
(i) appearing on the counterpart was affixed in the person's presence; and
(ii) is the true and lawful signature of the person who made the signature.
(3) A person who signs a petition or a counterpart may file the petition or a counterpart.
(4) All counterparts constituting a petition shall be filed on the same day. (5) A person who signs a petition filed under subsection (a) may withdraw the person's name from the petition before the petition is filed with the clerk. Names may not be added to a petition after the petition has been filed with the clerk.
(6) After the receipt of a petition, the clerk shall:
(A) strike all signatures appearing on the petition more than once; and
(B) make a certification under the clerk's hand and seal of the office as to the following:
(i) The number of signatures on the petition that are not duplicates representing persons who are registered voters residing within that part of the school corporation located within the county, as disclosed by the voter registration records in the office of the clerk or the board of registration of the county, or wherever the registration records are kept.
(ii) The total number of registered voters residing within the boundaries of that part of the school corporation located within the county, as disclosed in the records described in item (i).
(iii) The date of the filing of the petition with the clerk.
(7) The clerk shall:
(A) certify a petition not more than thirty (30) days after the filing of the petition, excluding time when the registration records are unavailable to the clerk, or within additional time as is reasonably necessary not to exceed an additional thirty (30) days, to permit the clerk to make a certification;
(B) establish a record of the certification at the clerk's office; and
(C) file:
(i) the original petition; and
(ii) a copy of the clerk's certification;
with the governing body.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-12
Action by the governing body on a petition
Sec. 12. The governing body shall, by resolution adopted not more than thirty (30) days after a petition is filed with it, either approve or disapprove a plan. The failure to take action within the thirty (30) day period constitutes disapproval of the plan.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-13
School corporations in certain cities; increase in membership of governing body
Sec. 13. (a) This section applies to a school corporation located in a city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
(b) The city legislative body may adopt an ordinance to increase

the membership of the governing body of a school corporation to seven (7) members.
(c) The ordinance must provide the following:
(1) The additional members of the governing body are to be appointed by the city executive.
(2) If the plan is subsequently changed to provide for the election of governing body members:
(A) the membership of the governing body may not be less than seven (7); and
(B) the members of the governing body are to be elected.
(3) The initial terms of the members appointed under this section.
(4) The effective date of the ordinance.
(d) An ordinance adopted under this section:
(1) supersedes a part of the plan that conflicts with the ordinance;
(2) must be filed with the state superintendent under section 22 of this chapter; and
(3) may only be amended or repealed by the city legislative body.
As added by P.L.1-2005, SEC.7. Amended by P.L.119-2012, SEC.147.

IC 20-23-8-14
Notice of plan and further petitions
Sec. 14. (a) Not more than ten (10) days after a governing body has:
(1) initiated;
(2) approved; or
(3) disapproved;
a plan initiated by the petition filed with it, the governing body shall publish a notice one (1) time in a newspaper of general circulation in the county of the school corporation. If a newspaper of general circulation is not published in the county of the school corporation, the governing body shall publish a notice one (1) time in a newspaper of general circulation published in a county adjoining the county of the school corporation.
(b) The notice must set out the text of a plan initiated by the governing body or another plan filed with the governing body before the preparation of the notice. The notice must also state the right of a voter, as provided in this section, to file a petition for alternative plans or a petition protesting the adoption of a plan or plans to which the notice relates.
(c) If the governing body fails to publish a notice required by this section, the governing body shall, not more than five (5) days after the expiration of the ten (10) day period for publication of notice under this section, submit the petition that has been filed with the clerk to the state board, whether or not the plan contained in the petition or the petition meets the requirements of this chapter.
(d) Not later than one hundred twenty (120) days after the

publication of the notice, voters of the school corporation may file with the clerk a petition protesting a plan initiated or approved by the governing body or a petition submitting an alternative plan as follows:
(1) A petition protesting a plan shall be signed by at least twenty percent (20%) of the voters of the school corporation or five hundred (500) voters of the school corporation, whichever is less.
(2) A petition submitting an alternative plan shall be signed by at least twenty percent (20%) of the voters of the school corporation.
A petition filed under this subsection shall be certified by the clerk and shall be filed with the governing body in the same manner as is provided for a petition in section 11 of this chapter.
(e) The governing body or the voters may not initiate or file additional plans until the plans that were published in the notice or submitted as alternative plans not later than one hundred twenty (120) days after the publication of the notice have been disposed of by:
(1) adoption;
(2) defeat at a special election held under section 16 of this chapter; or
(3) combination with another plan by the state board under section 15 of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-15
Submission of plans to state board of education; publication of notice of plan
Sec. 15. (a) Not more than thirty (30) days after the expiration of the one hundred twenty (120) day period for filing a petition, plans that have been published in accordance with section 14 of this chapter, whether the plans were initiated by the governing body or in connection with a petition, shall be submitted to the state board.
(b) The state board shall:
(1) review a plan;
(2) revise a plan, if possible, to:
(A) cure ambiguities; and
(B) ensure that the plan complies with the limitations set out in section 8 of this chapter;
(3) if a plan provides for electoral districts, verify that the districts are, as near as practicable, equal in population according to the decennial census immediately preceding the first petition or resolution initiating the plan; and
(4) certify a plan, with revisions, to the governing body and to the clerk.
The state board may combine plans if the state board determines that the plans are substantially similar. In making its determinations, the commission may, but is not obligated to, hold hearings and shall make an investigation as it considers necessary. If the state board

holds a hearing, the state board may hear the evidence through hearing examiners, who do not have to be members of the state board. The state board shall send a certified record of its determinations to the governing body, the clerk, and the county election board.
(c) Not more than sixty (60) days after receiving a plan submitted by a governing body under section 14 of this chapter, the state board shall publish notice of the plan in accordance with section 14 of this chapter, unless the state board determines that the plan or the petition does not meet the requirements of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-16
Special election
Sec. 16. (a) If:
(1) the governing body has disapproved a plan submitted;
(2) an alternative plan has been filed; or
(3) a petition of protest has been filed;
the county election board shall hold a special election at a date to be determined by the county election board not more than ninety (90) days after the receipt of the determination of the state board on a plan in the form certified by the state board.
(b) If a special election under subsection (a) can be held not more than six (6) months after the receipt of the determination from the state board in conjunction with a primary or general election at which:
(1) county officials are to be elected or nominated; or
(2) city or town officials are to be elected in those areas of the school corporations that are within the city or town;
the county election board may delay the special election until the date of the regular election.
(c) If a school corporation is located in more than one (1) county, the county election board of the county containing the greatest percentage of population of the school corporation shall determine the date of an election held under this section.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-17
Form of election notice and ballot
Sec. 17. (a) The clerk shall create the form of notice of the election and the ballot not more than thirty (30) days after receiving the certification from the state board as required by section 15 of this chapter. The notice must:
(1) state the date when the election shall take place; and
(2) describe generally the plans to be voted upon.
(b) The text of the public question on the ballot must include a description of the plan proposed, including:
(1) the number of members on the board;
(2) the number of electoral or resident member districts, if any;
(3) the number of at-large districts, if any; (4) a general description of the geographical boundaries of the districts, referring to civil boundaries where applicable or merely general descriptions, such as the north half or north part of a civil geographical district or the territory north of a geographical boundary; and
(5) other information sufficient to distinguish a plan from other plans.
If the text of the public question includes a description of the plan regarding how the current board is organized, as required by subsection (d), the plan must be identified as the existing plan.
(c) If only one (1) plan is proposed, the ballot shall be prepared so that voters who wish to vote on the plan must cast either an affirmative vote or a negative vote.
(d) If more than one (1) plan is proposed, the plan organizing the governing body must appear on the ballot as an option. The text of the public question must include a description of the existing plan that meets the criteria specified in subsection (b). The ballot must be prepared so that voters who wish to vote on the plans may vote for only one (1) plan.
(e) The text of the public question must be placed on the ballot in the form prescribed by IC 3-10-9-4.
(f) Subject to IC 3-12-1, the notice or ballot is not invalid if there has been a good faith effort to comply with this section.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-18
Conduct of election
Sec. 18. (a) The county election board shall give notice of an election under section 16 of this chapter after receiving the form of notice and ballot from the clerk. The county election board shall publish notice one (1) time in two (2) newspapers of general circulation in the school corporation, or if only one (1) newspaper is of general circulation, then in that newspaper. The publication may not be made less than ten (10) days nor more than forty-five (45) days before the election. Any other notice of the election or requirement for the time of printing ballots, whether prescribed by IC 3 or otherwise, is not required to be given or observed. A person may not vote at the special election unless the person is then qualified as a registered voter.
(b) IC 3 applies to the conduct of an election under this chapter, except if the provisions of this chapter are in conflict with provisions of IC 3 or if IC 3 cannot be practicably applied.
(c) If the special election is not conducted at a primary or general election, the school corporation shall pay the cost of conducting the election from the school corporation's general fund not otherwise appropriated without appropriation.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-19
When plan adopted Sec. 19. (a) A plan shall be adopted in the following circumstances:
(1) At the expiration of one hundred twenty (120) days after the publication of notice by the governing body if:
(A) the governing body has initiated or approved the plan;
(B) a petition has not been filed either protesting the plan or setting forth an alternative plan; and
(C) the state board has reviewed and certified the plan.
(2) If only one (1) plan is on the ballot and it receives more affirmative than negative votes, the plan is adopted at the expiration of thirty (30) days following the special election.
(3) If more than one (1) plan is on the ballot, the plan receiving the most votes is adopted at the expiration of thirty (30) days after the special election.
(b) The plan is effective:
(1) at the time provided in the plan; or
(2) if a time is not provided or if the time provided is inapplicable due to the lapse of time of the proceedings under this chapter, either on the January 1 or July 1 following the time of adoption of the plan.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-20
Limitation on actions
Sec. 20. An action to:
(1) contest the validity of the adoption of a plan to declare that the plan has not been validly adopted; or
(2) enjoin the operation of a plan;
may not be instituted with respect to the adoption of the plan under section 19(a)(1) of this chapter at any time later than the one hundred twenty (120) days following the publication of the notice required by section 14 of this chapter or under section 19(a)(2) or 19(a)(3) of this chapter at any time later than the thirtieth day following the election at which the plan is adopted.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-21
Limitation on elections and adoption of plan
Sec. 21. An election may not be held under this chapter more than once each eighteen (18) months. A plan for a governing body may not be adopted more than once each six (6) years, except if either of the following applies:
(1) A plan adopted is declared or held to be invalid by a binding judgment or order in a United States or an Indiana court that no appeal or further approval can be taken.
(2) The plan provides solely for changes in items specified in section 7(a)(5) of this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.19.

IC 20-23-8-22 Plans to be filed with state superintendent
Sec. 22. (a) A school corporation shall file with the state superintendent:
(1) a transcript showing the acts and resolutions related to the school corporation's formation; and
(2) a description, if not otherwise contained in the transcript under subdivision (1), of the structure and manner of selection of its governing body.
(b) The transcript or description under subsection (a) shall be filed not more than sixty (60) days after the school corporation's creation or the school corporation's adoption of a new plan.
(c) A school corporation shall file with the state superintendent, before August 1 of each year, a list of names and addresses of:
(1) members of its governing body; and
(2) the school corporation's officers along with the expiration of the officer's respective terms.
(d) A school corporation shall file any change to a list under subsection (c) not later than thirty (30) days after the change occurs.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-23
Failure of public officials to perform duties; actions; attorney's fees; cost and fees of employees
Sec. 23. (a) The failure of a public official or body to perform the duties specified in this chapter within the time limits prescribed does not invalidate any proceedings taken by the official or board.
(b) If a public official or body refuses to perform duties within the time limits provided in this chapter, the official or body may be mandated to perform the duties in an action filed in the circuit or superior court by a voter or by the governing body.
(c) The court shall award reasonable attorney's fees to a voter who brings an action under this section against a governing body or public official and prevails. The governing body or employer of a public official shall pay costs and fees incurred by or on behalf of an employee in defense of a claim or suit for a loss occurring because of acts or omissions within the scope of the employee's employment, regardless of whether the employee can or cannot be held personally liable for the loss.
As added by P.L.1-2005, SEC.7.

IC 20-23-8-24
Court orders on plans
Sec. 24. If a United States or an Indiana court enters a binding temporary or permanent order directing or approving a change in the manner of selecting the governing body, any governing body selected under the order is the legal governing body of the school corporation, until its manner of selection is changed under this or any other applicable Indiana statute.
As added by P.L.1-2005, SEC.7.
IC 20-23-8-25
Special elections; supervision by county election board; expenses
Sec. 25. (a) In implementing a plan adopted under this chapter, requiring the holding of a special election, the county election board, or county election boards in the case of a multicounty school corporation, shall hold, manage, and supervise a special election.
(b) The county election board shall pay the costs of a special election.
(c) A school corporation shall reimburse the county election board from the school corporation's general fund money not otherwise appropriated, without appropriation, if a special election occurs under this chapter.
As added by P.L.1-2005, SEC.7.



CHAPTER 9. ANNEXATION OF A TOWNSHIP SCHOOL CORPORATION

IC 20-23-9-2
"Township"
Sec. 2. As used in this chapter, "township" refers to a township where any part of a township school was located.
As added by P.L.1-2005, SEC.7.

IC 20-23-9-3
"Township school"
Sec. 3. As used in this chapter, "township school" refers to:
(1) a township school that loses territory to an annexing corporation as a result of an annexation;
(2) the township school's successor; or
(3) the township.
As added by P.L.1-2005, SEC.7.

IC 20-23-9-4
Petition of appeal
Sec. 4. (a) An annexing corporation may file a petition of appeal with the department of local government finance for emergency financial relief.
(b) The annexing corporation shall serve the petition on the following:
(1) The department.
(2) The township.
(3) The township school.
(4) Any other annexing corporation that annexed the township school on the same date.
(c) All annexing corporations are parties to the petition.
As added by P.L.1-2005, SEC.7.

IC 20-23-9-5
Factfinding hearing
Sec. 5. If the department of local government finance receives a petition of appeal under section 4 of this chapter, the department of local government finance shall hold a factfinding hearing.
As added by P.L.1-2005, SEC.7. Amended by P.L.182-2009(ss), SEC.311.

IC 20-23-9-6
Determinations at factfinding hearings Sec. 6. (a) At a factfinding hearing under section 5 of this chapter, the department of local government finance shall determine the following:
(1) Whether the township school has made all payments required by any statute, including the following:
(A) P.L.32-1999.
(B) IC 20-23-5-12.
(C) The resolution or plan of annexation of the township school, including:
(i) any amendment to the resolution or plan;
(ii) any supporting or related documents; and
(iii) any agreement between the township school and an annexing corporation relating to the winding up of affairs of the township school.
(2) The amount, if any, by which the township school is in arrears on any payment described in subdivision (1).
(3) Whether the township school has filed with the department of local government finance all reports concerning the affairs of the township school, including all transfer tuition reports required for the two (2) school years immediately preceding the date on which the township school was annexed.
(b) In determining the amount of arrears under subsection (a)(2), the department of local government finance shall consider all amounts due to an annexing corporation, including the following:
(1) Any transfer tuition payments due to the annexing corporation.
(2) All levies, excise tax distributions, and state distributions received by the township school and due to the annexing corporation, including levies and distributions received by the township school after the date on which the township school was annexed.
(3) All excessive levies that the township school agreed to impose and pay to an annexing corporation but failed to impose.
(c) If, in a hearing under this section, the department of local government finance determines that a township school has:
(1) under subsection (a)(1), failed to make a required payment; or
(2) under subsection (a)(3), failed to file a required report;
the department may act under section 7 of this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.231-2005, SEC.24; P.L.182-2009(ss), SEC.312.

IC 20-23-9-7
Powers of department after determination; payments
Sec. 7. (a) If the department of local government finance makes a determination under section 6(c) of this chapter, the department:
(1) may prohibit a township from:
(A) acquiring real estate;
(B) making a lease or incurring any other contractual obligation calling for an annual outlay by the township

exceeding ten thousand dollars ($10,000);
(C) purchasing personal property for a consideration greater than ten thousand dollars ($10,000); and
(D) adopting or advertising a budget, tax levy, or tax rate for any calendar year;
until the township school has made all required payments under section 6(a)(1) of this chapter and filed all required reports under section 6(a)(3) of this chapter; and
(2) shall certify to the treasurer of state the amount of arrears determined under section 6(a)(2) of this chapter.
(b) Upon being notified of the amount of arrears certified under subsection (a)(2), the treasurer of state shall make payments from the funds of state to the extent, but not in excess, of any amounts appropriated by the general assembly for distribution to the township school, deducting the payments from any amount distributed to the township school.
As added by P.L.1-2005, SEC.7. Amended by P.L.182-2009(ss), SEC.313.

IC 20-23-9-8
Excess levy
Sec. 8. The department may grant permission to a township school or a township to impose an excess levy to satisfy its obligations under this chapter.
As added by P.L.1-2005, SEC.7.



CHAPTER 10. MERGER OF SCHOOL CORPORATIONS WITHIN COUNTIES

IC 20-23-10-2
"Governing body"
Sec. 2. As used in this chapter, "governing body" means the board or commission charged by law with the responsibility of administering the affairs of a school corporation, including a board of school commissioners, metropolitan board of education, board of school trustees, or board of trustees. In the case of a school township, the term means the trustees and township board acting jointly.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-3
"Merger"
Sec. 3. As used in this chapter, "merger" means the merger of all the school corporations in a county into a single school corporation in which the rights and obligations of each school corporation, including the right to receive tax and other money, are transferred into a new corporation to be known in this chapter as the merged corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-4
"School corporation in the county"
Sec. 4. As used in this chapter, "school corporation in the county" means all the school corporations that have territory in a county.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-5
Merger resolution; contents
Sec. 5. School corporations in a county may merge in the following manner:
(1) The governing bodies of the school corporations shall adopt a concurrent resolution providing for the merger.
(2) The resolutions in subdivision (1) shall be adopted not later than sixty (60) days after the date the first concurrent resolution is adopted by a governing body. The resolutions must provide for the following:
(A) The makeup of board member districts, including that:
(i) board members shall be elected from the entire merged school corporation, but residence requirements may provide that members live in different districts; (ii) the board member districts need not be equal in size or population, and one (1) board member district may include the area in the merged school corporation;
(iii) the number of members of the governing body of the merged school corporation to be elected from a board member district need not be equal in number; and
(iv) concurrent resolutions may also eliminate requirements that there be board member districts.
(B) The number of members on the governing body of the merged school corporation must be:
(i) three (3);
(ii) five (5); or
(iii) seven (7);
members.
(C) The time the merged school corporation comes into existence.
If a time is not provided when the merged school corporation comes into existence or if a final judgment in the remonstrance proceeding is delayed beyond the time set in the concurrent resolutions, the merged school corporation comes into existence on July 1 following the adoption of the resolutions or the final judgment, whichever occurs last.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-6
Notice of adoption of concurrent resolutions; effective date of merger
Sec. 6. (a) After the last concurrent resolution under section 5 of this chapter is adopted, notice of the adoption of the concurrent resolutions shall be given by stating:
(1) the substance of the concurrent resolutions;
(2) that the resolutions have been adopted; and
(3) that a right of remonstrance exists as provided in this chapter.
It is not necessary to set out the remonstrance provisions of the statute, but a general reference to the right of remonstrance with a reference to this chapter is sufficient.
(b) The notice under subsection (a) shall be made two (2) times, one (1) week apart in two (2) daily newspapers, published in the English language and of general circulation in the county. If there is only one (1) daily or weekly newspaper in the county, publication in that newspaper is sufficient.
(c) The merger shall take effect at the time provided in section 5 of this chapter unless, not more than thirty (30) days after the first publication of the notice, a remonstrance is filed in the circuit or superior court of the county by registered voters equal in number to at least ten percent (10%) of the registered voters of a school corporation in the county.
As added by P.L.1-2005, SEC.7.
IC 20-23-10-7
Remonstrances; form
Sec. 7. (a) A remonstrance under section 6 of this chapter:
(1) must be in substantially the following form:
The undersigned hereby remonstrates against the merger of the school corporations in ____________ county;
(2) may be filed in counterparts that must have attached:
(A) the affidavit of the person circulating it;
(B) a statement that each signature appearing on the remonstrance was affixed in the presence of the person circulating the remonstrance; and
(C) a statement that each signature is the true and lawful signature of the person who made it;
(3) shall be accompanied by a complaint filed by one (1) or more of the remonstrators (who shall be treated as a representative of the entire class of remonstrators); and
(4) shall be signed by the remonstrator or the remonstrator's attorney, stating the reasons for the remonstrance, where these reasons are limited to the following:
(A) There is a procedural defect in the manner that the merger is carried out which is jurisdictional.
(B) The benefits to be derived from the merger are outweighed by its detriments, taking into consideration the respective benefits and detriments of the students and inhabitants residing in the school corporations of the county.
(b) A person who makes an affidavit under subsection (a) does not have to be one (1) of the persons who signs the counterpart attached to the affidavit.
(c) The plaintiff in the suit is the person whose name appears on the complaint. The defendants in a remonstrance under section 6 of this chapter are the school corporations in the county. Service of process shall be made on the defendants as in other civil actions.
(d) To determine whether the petition was timely filed, the time of filing is the time of filing with the clerk of the circuit court without regard to the time of issuance of the summons. If the thirtieth day falls on Sunday, a holiday, or another day when the clerk's office is not open, the time is extended to the next day when the clerk's office is open.
(e) The issues in a remonstrance suit are made up by the complaint, the allegations of the complaint being considered denied by the defendant or defendants. A responsive pleading does not need to be filed. However, a defendant may file a motion to dismiss the suit on the ground:
(1) that the requisite number of qualified remonstrators have not signed the petition;
(2) that the remonstrance was not timely filed; or
(3) that the complaint does not state a cause of action.
(f) A responsive pleading to a motion to dismiss under subsection (e) does not need to be filed.
(g) With respect to a motion under subsection (e)(1) and (e)(2),

the allegations are considered denied by the remonstrators.
(h) To determine whether there are the requisite number of qualified remonstrators under subsection (e)(1), a person may not:
(1) withdraw the person's name after a remonstrance has been filed; or
(2) add the person's name to a remonstrance that has been filed.
(i) At a trial for a remonstrance suit, a person may, in support or derogation of the substantive matters in the complaint, introduce into evidence a verified statement that the person wishes that the person's name be added to or withdrawn from the remonstrance.
(j) The court may either hear all or a part of the matters raised by a motion to dismiss separately or may consolidate for trial all or a part of the matters with the matters relating to the substance of the case.
(k) A complaint may not be dismissed for failure to state a cause of action, if a fair reading of the complaint makes out one (1) of the grounds for remonstrance and suit provided in subsection (a).
(l) An amendment of the complaint may be permitted in the discretion of the court if the complaint does not state a new ground of remonstrance.
(m) The trial of a remonstrance suit shall be conducted as other civil cases by a court without the intervention of a jury on the issues raised by the:
(1) complaint; or
(2) motion to dismiss.
(n) In a remonstrance suit:
(1) a change of venue from a judge, but no change of venue from the county, is permitted;
(2) the court will expedite the hearing of the case; and
(3) the court's judgment must be either that:
(A) the merger takes place;
(B) the merger does not take place; or
(C) the remonstrance is dismissed.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-8
Election of board members of merged school corporations
Sec. 8. (a) The board members of a merged school corporation shall be elected at the first general election following the merged school corporation's creation, and vacancies shall be filled in accordance with IC 20-23-4-30.
(b) Until the first election under subsection (a), the board of trustees of the merged school corporation consists of:
(1) the members of the governing body of a school corporation in the county other than a school township; and
(2) the township trustee of a school township in the county.
(c) The first board of trustees shall select the name of the merged school corporation by a majority vote. The name may be changed by unanimous vote of the governing body of the merged school corporation. As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.20.

IC 20-23-10-9
Powers of merged school corporation
Sec. 9. A merged school corporation has the powers provided in IC 20-23-4-26 through IC 20-23-4-33.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.100.



CHAPTER 11. JOINT SCHOOLS IN ADJACENT STATES

IC 20-23-11-2
Authorization for trustees to levy taxes
Sec. 2. The trustee or trustees of Indiana may perform duties in maintaining the joint school as are otherwise provided by law for maintaining the public schools in Indiana.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.101.

IC 20-23-11-3
School corporation duties
Sec. 3. In carrying out this chapter, the school corporation shall pay the proportion of the cost of purchasing school grounds, repairing or erecting new building or buildings, and in maintaining the joint school, as the school trustees of the two (2) adjacent school corporations determines is equitable and just.
As added by P.L.1-2005, SEC.7.



CHAPTER 12. ELECTION OF GOVERNING BODY MEMBERS IN GARY

IC 20-23-12-2
"School corporation"
Sec. 2. As used in this chapter, "school corporation" means a school corporation that is located in a city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
As added by P.L.1-2005, SEC.7. Amended by P.L.119-2012, SEC.148.

IC 20-23-12-3
Governing body; members
Sec. 3. (a) The governing body of the school corporation consists of seven (7) members elected as follows:
(1) On a nonpartisan basis.
(2) In a general election in the county.
(b) Six (6) of the members shall be elected from the school districts drawn under section 4 of this chapter. Each member:
(1) is elected from the school district in which the member resides; and
(2) upon election and in conducting the business of the governing body, represents the interests of the entire school corporation.
(c) One (1) of the members elected:
(1) is the at-large member of the governing body;
(2) may reside in any of the districts drawn under section 4 of this chapter; and
(3) upon election and in conducting the business of the governing body, represents the interests of the entire school corporation.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.21.

IC 20-23-12-4
Districts
Sec. 4. The districts are drawn on the same lines as the common council districts referred to in IC 36-4-6-3.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-5
Candidates for district positions on governing body; election Sec. 5. (a) The six (6) members who are elected for a position on the governing body described under section 3(b) of this chapter are determined as follows:
(1) Each prospective candidate must file a nomination petition with the board of elections and registration not earlier than one hundred four (104) days and not later than noon seventy-four (74) days before the election at which the members are to be elected that includes the following information:
(A) The name of the prospective candidate.
(B) The district in which the prospective candidate resides.
(C) The signatures of at least one hundred (100) registered voters residing in the school corporation.
(D) The fact that the prospective candidate is running for a district position.
(E) A certification that the prospective candidate meets the qualifications for candidacy imposed by this chapter.
(2) Only eligible voters residing in the district may vote for a candidate.
(3) The candidate within each district who receives the greatest number of votes in the district is elected.
(b) The at-large member elected under section 3(c) of this chapter is determined as follows:
(1) Each prospective candidate must file a nomination petition with the clerk of the circuit court at least seventy-four (74) days before the election at which the at-large member is to be elected. The petition must include the following information:
(A) The name of the prospective candidate.
(B) The signatures of at least one hundred (100) registered voters residing within the school corporation.
(C) The fact that the prospective candidate is running for the at-large position on the governing body.
(D) A certification that the prospective candidate meets the qualifications for candidacy imposed by this chapter.
(2) Only eligible voters residing in the school corporation may vote for a candidate.
(3) The candidate who:
(A) runs for the at-large position on the governing body; and
(B) receives the greatest number of votes in the school corporation;
is elected to the at-large position.
As added by P.L.1-2005, SEC.7. Amended by P.L.230-2005, SEC.79; P.L.1-2006, SEC.318.

IC 20-23-12-6
Residency requirements
Sec. 6. (a) A candidate who runs for a position on the governing body described under section 3(b) of this chapter must reside in the school corporation district for which the candidate filed.
(b) A candidate who runs for the at-large position on the governing body described in section 3(c) of this chapter must reside

in the school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-7
Balloting procedures
Sec. 7. The state board, with assistance from the county election board, shall establish:
(1) balloting procedures under IC 3 for the election; and
(2) all other procedures required to implement this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-8
Term of office
Sec. 8. (a) The term of each person elected to serve on the governing body is four (4) years.
(b) The term of each person elected to serve on the governing body begins the January 1 that next follows the person's election.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.22.

IC 20-23-12-9
Schedule of elections
Sec. 9. The members are elected as follows:
(1) Three (3) of the members elected under section 3(b) of this chapter are elected at the general election to be held in 2012 and every four (4) years thereafter.
(2) Three (3) of the members elected under section 3(b) of this chapter are elected at the general election to be held in 2014 and every four (4) years thereafter.
(3) The at-large member elected under section 3(c) of this chapter is elected at the general election to be held in 2012 and every four (4) years thereafter.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.23.

IC 20-23-12-10
Vacancies
Sec. 10. (a) A vacancy on the governing body is created when:
(1) a member:
(A) dies;
(B) resigns from the governing body;
(C) ceases to be a resident of the school corporation;
(D) fails to attend, except for reason of chronic illness, six (6) regularly scheduled meetings of the governing body in any twelve (12) month period; or
(E) ceases to be a resident of the school district in which the member was elected; or
(2) a vacancy is created under any other law.
(b) The governing body shall temporarily fill a vacancy on the governing body as soon as practicable after the vacancy occurs.
As added by P.L.1-2005, SEC.7.
IC 20-23-12-11
List of members and officers of school corporation
Sec. 11. Before August 1 of each year, the school corporation shall file with the state superintendent a list of the:
(1) names and addresses of members of the school corporation's governing body;
(2) names and addresses of the school corporation's officers; and
(3) expiration dates of the terms of the school corporation's members and officers.
The school corporation shall file any change in the list not later than thirty (30) days after the change occurs.
As added by P.L.1-2005, SEC.7.



CHAPTER 13. ELECTION OF GOVERNING BODY MEMBERS IN HAMMOND COMMUNITY SCHOOL CORPORATION

IC 20-23-13-2
Repealed
(Repealed by P.L.179-2011, SEC.34.)

IC 20-23-13-2.1
Method of election; ballots
Sec. 2.1. (a) As used in this section, "county election board" includes a board of elections and registration established under IC 3-6-5.2.
(b) The voters of the school corporation shall elect the members of the governing body at a general election for a term of four (4) years. The members shall be elected from the city at large without reference to district.
(c) Each candidate for election to the governing body must file a petition of nomination with the county election board in each county in which a school corporation subject to this chapter is located. The petition of nomination must comply with IC 3-8-2.5 and the following requirements:
(1) The petition must be signed by at least two hundred (200) legal voters of the school corporation.
(2) Each petition may nominate only one (1) candidate.
(3) The number of petitions signed by a legal voter may not exceed the number of school trustees to be elected.
(d) After all the petitions described in subsection (c) are filed with the county election board, the board shall publish the names of those nominated in accordance with IC 5-3-1 and shall certify the nominations in the manner required by law. IC 3 governs the election to the extent that it is not inconsistent with this chapter.
(e) The county election board shall prepare the ballot for the general election at which members of the governing body are to be elected so that the names of the candidates nominated appear on the ballot:
(1) in alphabetical order; (2) without party designation; and
(3) in the form prescribed by IC 3-11-2.
(f) The county election board shall not publish or place on the ballot the name of a candidate who is not eligible under this chapter for membership on the governing body.
(g) Each voter may vote for as many candidates as there are members of the governing body to be elected.
As added by P.L.179-2011, SEC.25.

IC 20-23-13-3
Legislative intent
Sec. 3. The intent of this chapter is to provide that the governing body of the school corporations to which it relates shall be elected as provided in:
(1) IC 20-23-4-27;
(2) IC 20-23-4-29.1;
(3) IC 20-23-4-30; and
(4) IC 20-23-4-31;
but this chapter prevails over any conflicting provisions of IC 20-23-4 relating to any school corporation.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.26.



CHAPTER 14. ELECTION OF GOVERNING BODY MEMBERS IN LAKE STATION

IC 20-23-14-2
"School corporation"
Sec. 2. As used in this chapter, "school corporation" means a school corporation that is located in a city having a population of more than twelve thousand five hundred (12,500) but less than twelve thousand seven hundred (12,700).
As added by P.L.1-2005, SEC.7. Amended by P.L.119-2012, SEC.150.

IC 20-23-14-3
Governing body; members
Sec. 3. (a) The governing body of the school corporation consists of five (5) members elected on a nonpartisan basis.
(b) Three (3) of the members are elected from the school districts referred to in section 4 of this chapter by eligible voters residing in the school districts. Each member:
(1) is elected from the school district in which the member resides; and
(2) upon election and in conducting the business of the governing body, represents the interests of the entire school corporation.
(c) Two (2) of the members:
(1) are elected by eligible voters residing in the school corporation;
(2) are at-large members of the governing body; and
(3) upon election and in conducting the business of the governing body, represent the interests of the entire school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-14-4
Districts
Sec. 4. The school districts for the election of the members of the governing body under section 3(b) of this chapter are as follows:
(1) Commencing at the Southeast corner of Section 16; thence West along the center line of 29th Avenue (South line of Section 16) to Deep River; thence Southwesterly along the

center line of Deep River to State Road 51; thence South along the center line of State Road 51 to 33rd Avenue to Montgomery Street (the North-South center line of Section 20); thence North along the center line of Montgomery Street to 31st Avenue; then West along the center line of 31st Avenue to Grand Boulevard; then North along the center line of Grand Boulevard to Riverside Drive; then Northeasterly along the center line of Riverside Drive to Laporte Street; thence North along the center line of Laporte Street to Fairview Avenue; thence Easterly along the center line of Fairview Avenue to State Road 51; thence North along the center line of State Road 51 to Central Avenue; thence East along the center line of Central Avenue to the county line; thence South along the county line to the point of beginning.
(2) Commencing at the Northeast Corner of Section 9-36-7; thence South along the county line to Central Avenue; thence West along the center line of Central Avenue to State Road 51; thence South along the center line of State Road 51 to Fairview Street; thence Westerly along the center line of Fairview Avenue to Laporte Street; thence South along the center line of Laporte Street to Riverside Drive; thence Southwesterly along the center line of Riverside Drive to Grand Boulevard; thence North along the center line of Grand Boulevard to Court Street; thence West along the center line of Court Street to Howard Street; thence Northerly along the center line of Howard Street to the Borman Tri-State Highway (I-80 and I-94); thence Westerly along the center line of the Borman Tri-State Highway to the Little Calumet River Bed; thence meandering along the center line of the Little Calumet River Bed first in a Northeasterly direction, then in a Southwesterly direction, then in a Northerly direction to Burns Ditch; thence Westerly along the center line of Burns Ditch to Clay Street; then North along the center line of Clay Street to 15th Avenue; thence East along the center line of 15th Avenue to Gibson Street; thence North along Gibson Street to the Indiana Toll Road; thence Easterly along the North Line of the Indiana Toll Road to Lake Street; thence North along the East Line of Lake Street to the Wabash Railroad; thence East along the Wabash Railroad to the point of beginning.
(3) Commencing at the Southeast corner of Section 18-36-7; thence West along the center line of 29th Avenue to Hancock Street; thence South along the center line of Hancock Street to Deep River; thence Southwesterly along the center line of Deep River to Gibson Street; thence North along the center line of Gibson Street to 29th Avenue; thence West along 29th Avenue, including residences on both the North and South sides of 29th Avenue to Clay Street; thence South along the center line of Clay Street to Liverpool Road; thence Westerly along the center line of Liverpool Road to Benton Street; thence North along the center line of Benton Street to 29th Avenue; thence West along

the center line of 29th Avenue to State Street; thence North along the center line of State Street to Marquette Road; thence Easterly along the center line of Marquette Road to Clay Street; thence North along the center line of Clay Street to Burns Ditch; thence Easterly along the center line of Burns Ditch to the Little Calumet River Bed; thence meandering along the center line of the Little Calumet River Bed first in a Southerly direction, then in a Northeasterly direction, and then in a Southerly direction to the Borman Tri-State Highway (I-80 and I-94); then Easterly along the center line of the Borman Tri-State Highway to Howard Street; thence Southerly along the center line of Howard Street to Court Street; thence East along the center line of Court Street to Grand Boulevard; thence South along the center line of Grand Boulevard to the point of beginning.
As added by P.L.1-2005, SEC.7.

IC 20-23-14-5
Candidates; eligibility
Sec. 5. To be eligible to be a candidate for the governing body under this chapter, the following apply:
(1) Each prospective candidate must file a petition of nomination with the board of elections and registration not earlier than one hundred four (104) days and not later than noon seventy-four (74) days before the general election at which the members are to be elected. The petition of nomination must include the following:
(A) The name of the prospective candidate.
(B) Whether the prospective candidate is a district candidate or an at-large candidate.
(C) A certification that the prospective candidate meets the qualifications for candidacy imposed under this chapter.
(D) The signatures of at least one hundred (100) registered voters residing in the school corporation.
(2) Each prospective candidate for a district position must:
(A) reside in the district; and
(B) have resided in the district for at least the three (3) years immediately preceding the election.
(3) Each prospective candidate for an at-large position must:
(A) reside in the school corporation; and
(B) have resided in the school corporation for at least the three (3) years immediately preceding the election.
(4) Each prospective candidate (regardless of whether the candidate is a district candidate or an at-large candidate) must:
(A) be a registered voter;
(B) have been a registered voter for at least the three (3) years immediately preceding the election; and
(C) be a high school graduate or have received a:
(i) high school equivalency certificate; or
(ii) state general educational development (GED) diploma

under IC 20-20-6 (before its repeal) or IC 22-4.1-18.
(5) A prospective candidate may not:
(A) hold any other elective or appointive office; or
(B) have a pecuniary interest in any contract with the school corporation or its governing body;
as prohibited by law.
As added by P.L.1-2005, SEC.7. Amended by P.L.230-2005, SEC.81; P.L.7-2011, SEC.8; P.L.179-2011, SEC.27; P.L.6-2012, SEC.127.

IC 20-23-14-6
Election of district and at-large positions
Sec. 6. (a) With regard to a district position referred to in section 3(b) of this chapter, the candidate who receives the greatest number of votes of all candidates for that position is elected.
(b) With regard to the at-large positions referred to in section 3(c) of this chapter, the two (2) at-large candidates who receive the greatest number of votes of all at-large candidates are elected.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.319.

IC 20-23-14-7
Balloting procedures
Sec. 7. The state board, with assistance from the county election board, shall establish:
(1) balloting procedures under IC 3 for the election; and
(2) all other procedures required to implement this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-14-8
Term of office
Sec. 8. (a) The term of each person elected to serve on the governing body is four (4) years.
(b) The term of each person elected to serve on the governing body begins on the January 1 that next follows the person's election.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.28.

IC 20-23-14-9
Schedule of elections
Sec. 9. The members are elected as follows:
(1) Three (3) of the members are elected at the general election to be held in 2012 and every four (4) years thereafter.
(2) Two (2) of the members are elected at the general election to be held in 2014 and every four (4) years thereafter.
As added by P.L.1-2005, SEC.7. Amended by P.L.179-2011, SEC.29.

IC 20-23-14-10
Vacancies
Sec. 10. The governing body shall temporarily fill a vacancy on the governing body as soon as practicable after the vacancy occurs. The member chosen must reside in the same district as the vacating member. A member chosen by the governing body to fill a vacancy

holds office for the remainder of the unexpired term.
As added by P.L.1-2005, SEC.7.



CHAPTER 15. ELECTION OF GOVERNING BODY MEMBERS IN SOUTH BEND

IC 20-23-15-2
"School corporation"
Sec. 2. As used in this chapter, "school corporation" means a school corporation that:
(1) is located in a county having a population of:
(A) more than three hundred thousand (300,000) but less than four hundred thousand (400,000); or
(B) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000); and
(2) has at least twenty thousand (20,000) students.
As added by P.L.1-2005, SEC.7. Amended by P.L.119-2012, SEC.151.

IC 20-23-15-3
Referendum
Sec. 3. (a) A school corporation shall hold a referendum at the first primary election after this chapter becomes applicable to the school corporation in which the registered voters who reside within the boundaries of the school corporation are entitled to vote as to whether the school corporation shall elect the members of the governing body of the school corporation under sections 6 through 11 of this chapter.
(b) The referendum shall be held under the direction of the county election board, which shall take all steps necessary to carry out the referendum.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2009, SEC.121.

IC 20-23-15-4
Notice of referendum
Sec. 4. (a) The circuit court clerk of the county shall provide notice of the referendum to the registered voters who reside within the boundaries of the school corporation:
(1) at least one (1) time;
(2) in at least one (1) newspaper of general circulation that is published in the county; and
(3) not earlier than March 15 or later than April 15 of the year in which the referendum is held.
(b) The notice published under subsection (a) must:
(1) state that the referendum is called to afford the registered voters an opportunity to vote on whether members of the

governing body will be elected;
(2) state that the referendum will be held at the next primary election to be held on the first Tuesday after the first Monday in May;
(3) state that the referendum will be held on a nonpartisan basis and that all registered voters residing within the boundaries of the (insert the name of school corporation) may vote in the referendum; and
(4) designate that the voting place or places at which the referendum will be held must be those that are:
(A) used for the next primary election; and
(B) located within the boundaries of the (insert the name of school corporation).
(c) The referendum question must be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state:
"Shall the members of the board of school trustees of the (insert the name of school corporation) be elected in the general election from five (5) districts and from two (2) at-large positions in the school corporation?".
As added by P.L.1-2005, SEC.7.

IC 20-23-15-5
Tally of votes
Sec. 5. (a) Each precinct election board shall count the affirmative votes and the negative votes cast in the referendum and shall certify those two (2) totals to the county election board.
(b) The clerk of the circuit court of the county shall, immediately after the votes cast in the referendum have been counted, certify the results to the state board.
(c) If a majority of the votes cast in the referendum favors the election of the members of the governing body, sections 6 through 11 of this chapter concerning the manner in which the members of the governing body shall be elected apply.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-6
School corporation governing body; election; district and at-large elections
Sec. 6. (a) The governing body of the school corporation consists of seven (7) members who shall be elected:
(1) on a nonpartisan basis; and
(2) in the general election held in the county.
(b) Five (5) of the members shall be elected from the school districts in which the members reside as established under section 7 of this chapter.
(c) Two (2) of the members shall be elected at large.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-7
Establishment of districts Sec. 7. The state board shall, before July 1 immediately following the referendum, establish the school districts for the election of the members of the governing body under section 6(b) of this chapter as follows:
(1) The districts shall be drawn on the basis of precinct lines.
(2) The districts must be, as nearly as practicable, of equal population, with the population of the largest district not to exceed the population of the smallest district by more than five percent (5%).
(3) The district lines must not cross precinct lines.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-8
Candidates for district positions on governing bodies; eligible voters
Sec. 8. If a candidate runs for one (1) of the district positions on the governing body, as provided under section 6(b) of this chapter, the following apply:
(1) An individual who runs for one (1) of the district positions on the governing body must reside within that district.
(2) Upon filing an intention to run under this chapter, the candidate must specify that the candidate is running for a district position.
(3) Only eligible voters residing in the candidate's district may vote for the candidate.
(4) The candidate who receives the greatest number of votes of all candidates for the position wins.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.320.

IC 20-23-15-9
Candidates for at-large positions; eligible voters
Sec. 9. If a candidate runs for one (1) of the at-large positions on the governing body, as provided under section 6(c) of this chapter, the following apply:
(1) An individual who runs for one (1) of the at-large positions on the governing body must reside within the boundaries of the school corporation.
(2) Upon filing an intention to run under this chapter, the candidate must specify that the candidate is running for an at-large position.
(3) Eligible voters from all districts may vote for the candidate.
(4) The two (2) candidates who receive the greatest number of votes win.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-10
Balloting procedures
Sec. 10. The state board shall establish:
(1) balloting procedures for the election under the statutes governing elections; and (2) all other procedures required to implement this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-11
Term of office
Sec. 11. (a) Except as otherwise provided in this section, a person elected to serve on the governing body:
(1) begins the person's term on January 1 of the year following the person's election; and
(2) serves a four (4) year term.
(b) The two (2) members of the governing body who were last selected under the selection process in effect for the school corporation before a referendum is held under this chapter shall serve as at-large members through December 31 of the year in which the second general election is held to elect members of the governing body under this chapter. However, if this subsection applies to more than two (2) members, the circuit court judge for the county shall select two (2) of these members to serve as at-large members through December 31 of the year in which the second general election is held to elect members of the governing body under this chapter.
(c) The terms of all other members of the governing body who were selected to serve on the governing body before a referendum is held under this chapter expire December 31 of the year in which the referendum is held.
(d) In the initial general election held to elect members of the governing body under this chapter, five (5) of the members shall be elected by voters from their districts as follows:
(1) Three (3) of the members elected shall serve for four (4) year terms.
(2) Two (2) of the members elected shall serve for two (2) year terms.
(e) In the second general election held to elect members of the governing body under this chapter, four (4) of the members shall be elected as follows:
(1) Two (2) of the members shall be elected by voters from their district and shall serve four (4) year terms.
(2) Two (2) of the members shall be elected at large and shall serve four (4) year terms.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-12
Vacancies
Sec. 12. (a) A vacancy on the governing body must be filled temporarily by the governing body as soon as practicable after the vacancy occurs.
(b) A member chosen by the governing body to fill a vacancy holds office for the remainder of the unexpired term and shall be chosen from the same district as the vacating member if the vacating member held a district position.
As added by P.L.1-2005, SEC.7.



CHAPTER 16. SCHOOL CORPORATION ORGANIZATION; MISCELLANEOUS PROVISIONS

IC 20-23-16-2
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-3
Membership of community school corporation operating joint high school
Sec. 3. With respect to a proposed community school corporation formed out of two (2) or more school corporations operating a joint high school that has an enrollment of at least six hundred (600) in grades 9 through 12 at the time of the adoption of a preliminary plan adopted under IC 20-23-4-11 through IC 20-23-4-17 and section 1 of this chapter, the preliminary plan or final plan adopted under IC 20-23-4-11 through IC 20-23-4-17 and section 1 of this chapter may provide for a board of nine (9) members.
As added by P.L.1-2005, SEC.7. Amended by P.L.231-2005, SEC.26; P.L.1-2006, SEC.321; P.L.1-2010, SEC.77.

IC 20-23-16-4
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-23-16-5
Transfer of pupils of rejected school corporation territory
Sec. 5. School corporations adjacent to rejected segments of proposed reorganized school corporations shall accept on transfer, in the manner required by law, pupils of the rejected school corporation territory. As added by P.L.1-2005, SEC.7.

IC 20-23-16-6
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-7
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-8
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-9
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-10
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-11
Invalid school corporations in certain counties; effect on bonds issued
Sec. 11. (a) In a county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000), if, after April 17, 1963:
(1) proceedings have been undertaken in good faith to form a community school corporation by the consolidation of two (2) or more prior established school corporations;
(2) the community school corporation is held, by a final order and decision of a court, to be invalidly formed and nonexistent; and
(3) the order and decision are not subject to further judicial review;
any bonds issued (before the final order and decision of the court) in the name of the community school corporation to provide funds to be applied on the cost of construction and equipment of a school building are not invalid by reason of the final order and decision of the court but constitute the valid and binding obligation of the prior established school corporation in the territory where the school building was or is being constructed, the same as if the bonds had been validly issued in the name of the prior established school corporation.
(b) This section applies only if the bonds at the time of their issuance would have been within the limitation of indebtedness imposed by the Constitution of the State of Indiana on the prior established school corporation.
As added by P.L.1-2005, SEC.7. Amended by P.L.119-2012,

SEC.152.

IC 20-23-16-12
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-13
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-14
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-15
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-16
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-17
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-18
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-19
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-20
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-21
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-22
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-23
Repealed
(Repealed by P.L.231-2005, SEC.52.)
IC 20-23-16-24
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-25
Metropolitan superintendent of schools; duties
Sec. 25. A metropolitan superintendent of schools shall:
(1) act as the general administrator of the metropolitan school district; and
(2) make recommendations to the board concerning:
(A) the conduct of the schools;
(B) the employment and dismissal of personnel;
(C) the purchase of supplies;
(D) the construction of buildings; and
(E) other matters pertaining to the conduct of the school within the framework of the school laws of this state;
(3) attend meetings of the board except when the superintendent's reappointment is under consideration;
(4) carry out the orders of the board; and
(5) make other decisions and perform other duties that are prescribed by law.
As added by P.L.1-2005, SEC.7.

IC 20-23-16-26
Metropolitan board and school districts; powers and duties
Sec. 26. (a) A metropolitan board of education shall:
(1) make decisions pertaining to the general conduct of the schools, and these decisions shall be enforced and entered into the minutes recorded by the secretary of the board; and
(2) exercise powers previously exercised under the law, by or through:
(A) township trustees;
(B) meetings or petitions of the township trustees of the county; and
(C) county boards of education previously existing.
The offices of township trustee or county board or county boards of education as far as the conduct of public schools is concerned are abolished as of noon on the day the metropolitan school district is created and comes into existence.
(b) The metropolitan superintendent of schools and other persons employed for administrative or supervisory duties may be considered to be supervisors of instruction and are eligible, subject to the rules adopted by the state board, to qualify for teaching units in accordance with law.
(c) The government of the common schools of a district is vested in the board. The board shall function with the authority, powers, privileges, duties, and obligations previously granted to or required of school cities and their governing boards regarding the:
(1) purchase of supplies;
(2) purchase and sale of: (A) buildings;
(B) grounds; and
(C) equipment;
(3) erection of buildings;
(4) employment and dismissal of school personnel;
(5) insuring property and employees;
(6) making and executing of a budget;
(7) borrowing money; and
(8) paying the salaries and expenses of the:
(A) county superintendent; and
(B) employees;
as approved by the board.
(d) A board is a body corporate and politic by the name and style of "The Metropolitan School District of ________, Indiana" with the right to prosecute and defend suits and shall act as necessary to the proper administration of the common schools of the county.
(e) The school district shall:
(1) be vested with rights, titles, and interests of the district's predecessor township or town school corporations;
(2) assume, pay, and be liable for the:
(A) indebtedness;
(B) obligations;
(C) liabilities; and
(D) duties;
of the predecessor corporations from whatever source derived; and
(3) institute and defend suits arising out of the school district's:
(A) liabilities;
(B) obligations;
(C) duties; and
(D) rights;
assumed by a metropolitan school district.
(f) The treasurer, before entering upon the duties of the office, shall execute a bond to the acceptance of the county auditor. The bond may not be greater than the largest sum of money that will be in the possession of the treasurer at any one (1) time. The board of education may purchase the bond from a reliable surety company and pay for it out of the special school revenue of the metropolitan district.
(g) The powers set forth in this section shall not be considered as or construed to:
(1) limit the power and authority of a school board; or
(2) restrict or modify powers or authority granted by another law not in conflict with the provisions of this section.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.102.

IC 20-23-16-27
Repealed
(Repealed by P.L.2-2006, SEC.199.)
IC 20-23-16-28
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-29
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-30
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-31
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-32
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-33
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-34
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-35
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-36
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-37
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-38
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-39
Repealed
(Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-40
Repealed (Repealed by P.L.231-2005, SEC.52.)

IC 20-23-16-41
Authorization to hire and fix salaries of necessary clerical personnel in certain schools; authorization to pay salaries out of special school funds
Sec. 41. (a) School boards, boards of school trustees, boards of school commissioners, and school township trustees may hire and fix the salaries for clerical personnel as necessary to assist principals of schools in which at least twelve (12) teachers are employed.
(b) The board or trustees that hire personnel under subsection (a) may pay the salaries of the personnel out of the special school funds belonging to their respective school corporations in the manner provided by law for the payment of other school expenses.
As added by P.L.1-2005, SEC.7.



CHAPTER 17. ELECTION OF MEMBERS OF THE GOVERNING BODY OF THE SCHOOL CITY OF MISHAWAKA

IC 20-23-17-2
Applicability of other laws
Sec. 2. IC 20-23-8 does not apply to a school corporation or the governing body of a school corporation governed by this chapter.
As added by P.L.179-2011, SEC.30.

IC 20-23-17-3
Governing body; members elected and appointed; petition of nomination; time for filing
Sec. 3. (a) The governing body of the school corporation consists of five (5) members chosen as follows:
(1) Three (3) members shall be elected by the voters of the school corporation at a general election to be held in the county and every four (4) years thereafter.
(2) One (1) member shall be appointed by the city executive.
(3) One (1) member shall be appointed by the city legislative body.
(b) The members elected under subsection (a)(1) shall be elected as follows:
(1) On a nonpartisan basis.
(2) In a general election held in the county.
(3) By the registered voters of the entire school corporation.
(c) The following apply to an election of members of the governing body of the school corporation under subsection (a)(1):
(1) Each candidate must file a petition of nomination with the circuit court clerk not later than seventy-four (74) days before the election at which members are to be elected. The petition of nomination must include the following information:
(A) The name of the candidate.
(B) A certification that the candidate meets the qualifications for candidacy imposed by this chapter.
(2) Only eligible voters residing in the school corporation may

vote for a candidate seeking election.
As added by P.L.179-2011, SEC.30.

IC 20-23-17-4
Term of office
Sec. 4. The term of each individual chosen to serve on the governing body is four (4) years, beginning January 1 following the individual's election or appointment.
As added by P.L.179-2011, SEC.30.

IC 20-23-17-5
Members represent interests of entire school corporation
Sec. 5. Upon assuming office and in conducting the business of the governing body, a member shall represent the interests of the entire school corporation.
As added by P.L.179-2011, SEC.30.

IC 20-23-17-6
Vacancies
Sec. 6. (a) A vacancy in the office of an elected member of the governing body shall be filled temporarily by the city legislative body as soon as practicable after the vacancy occurs.
(b) A vacancy in the office of an appointed member of the governing body of the school corporation shall be filled by the appointing authority that appointed the member whose office is vacant.
(c) An individual filling a vacancy under this section serves until the expiration of the term of the member whose position the individual fills.
As added by P.L.179-2011, SEC.30.

IC 20-23-17-7
Statement filed with state superintendent; requirements
Sec. 7. (a) Before August 1 of each year, the school corporation shall file with the state superintendent the following information:
(1) A list containing the names and addresses of each member of the governing body and the date of the expiration of each member's term of office.
(2) A list containing the names and addresses of each of the school corporation's officers and the date of the expiration of each officer's term of office.
(b) The school corporation shall notify the state superintendent of any change in the information previously filed under subsection (a) not later than thirty (30) days after the change occurs.
As added by P.L.179-2011, SEC.30.

IC 20-23-17-8
Schedule of election and appointment of members
Sec. 8. (a) This section applies if the voters of the school corporation approve choosing the members of the governing body

under this chapter in a referendum described in section 1 of this chapter.
(b) This subsection applies to the appointed member of the governing body whose term expires December 31, 2011. Before December 31, 2011, the city legislative body shall appoint the successor of this member for a term that expires January 1, 2013. The successors of the member appointed under this subsection shall:
(1) be elected at the 2012 general election and every four (4) years thereafter as provided in section 3(a)(1) of this chapter; and
(2) take office as provided in section 4 of this chapter.
(c) This subsection applies to the appointed member of the governing body whose term expires December 31, 2012. The successors of the member described in this subsection shall:
(1) be elected at the 2012 general election and every four (4) years thereafter as provided in section 3(a)(1) of this chapter; and
(2) take office as provided in section 4 of this chapter.
(d) This subsection applies to the appointed member of the governing body whose term expires December 31, 2013. The successors of this member shall be appointed by the city legislative body as provided in section 3(a)(3) of this chapter and take office as provided in section 4 of this chapter.
(e) The appointed members of the governing body whose terms expire December 31, 2014, may serve as members of the governing body under this chapter for the remainder of their appointed terms. The successors of these members shall be chosen as follows:
(1) One (1) member shall:
(A) be elected at the 2014 general election and every four (4) years thereafter as provided in section 3(a)(1) of this chapter; and
(B) take office as provided in section 4 of this chapter.
(2) One (1) member shall be appointed by the city executive as provided in section 3(a)(2) of this chapter and take office as provided in section 4 of this chapter.
(f) On January 1, 2013, all powers, duties, and functions adhering to the appointed governing body of the school corporation in existence on December 31, 2012, are transferred to the governing body established by this chapter.
(g) On January 1, 2013, the property and records of the appointed governing body of the school corporation in existence on December 31, 2012, are transferred to the governing body established by this chapter.
As added by P.L.179-2011, SEC.30.



CHAPTER 17.2. ELECTION OF SCHOOL BOARD MEMBERS IN EAST CHICAGO

IC 20-23-17.2-2
Applicability of other laws
Sec. 2. IC 20-23-8 does not apply to a school corporation or the governing body of a school corporation governed by this chapter.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-3
Governing body; members; method of election; term; represent interests of entire school corporation
Sec. 3. (a) The governing body of the school corporation consists of nine (9) members who shall be elected as follows:
(1) One (1) member shall be elected from each of the school districts described in section 4 of this chapter. A member elected under this subdivision must reside within the boundaries of the district the member represents.
(2) Three (3) members, who must reside within the boundaries of the school corporation, shall be elected as at-large members.
(3) All members shall be elected on a nonpartisan basis.
(4) All members shall be elected at the general election held in the county in 2012 and each four (4) years thereafter.
(b) Upon assuming office and in conducting the business of the governing body, a member shall represent the interests of the entire school corporation.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-4
Member districts
Sec. 4. The boundaries of the districts from which members of the governing body of the school corporation are elected under section 3(a)(1) of this chapter are the same as the boundaries of the common council districts of the city that are drawn under IC 36-4-6.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-5
Election of members by district and at-large; petition of nomination; requirements
Sec. 5. (a) The following apply to an election of members of the

governing body of the school corporation under section 3(a)(1) of this chapter:
(1) Each candidate must file a petition of nomination with the circuit court clerk not later than seventy-four (74) days before the general election at which members are to be elected. The petition of nomination must include the following information:
(A) The name of the candidate.
(B) The candidate's residence address and the district in which the candidate resides.
(C) The signatures of at least twenty (20) registered voters residing within the school corporation district the candidate seeks to represent.
(D) A certification that the candidate meets the qualifications for candidacy imposed by this chapter.
(2) Only eligible voters residing in the school corporation district may vote for a candidate to represent that district.
(3) One (1) candidate shall be elected for each district. The candidate elected for a district must reside within the boundaries of the district. The candidate elected as the member for a particular district is the candidate who, among all the candidates who reside within that district, receives the greatest number of votes from voters residing in that district.
(b) The following apply to an election of the members of the governing body of the school corporation under section 3(a)(2) of this chapter:
(1) Each candidate must file a petition of nomination with the circuit court clerk not later than seventy-four (74) days before the general election at which members are to be elected. The petition of nomination must include the following information:
(A) The name of the candidate.
(B) The candidate's residence address.
(C) The signatures of at least one hundred (100) registered voters residing within the school corporation.
(D) A certification that the candidate meets the qualifications for candidacy imposed by this chapter.
(2) Only eligible voters residing in the school corporation may vote for a candidate.
(3) Three (3) candidates shall be elected at large. The three (3) candidates who receive the greatest number of votes among all candidates running for an at-large seat are elected as members of the governing body.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-6
Eligible voters
Sec. 6. Voters who reside within the boundaries of the school corporation may vote for the candidates elected under section 3 of this chapter. Each voter may vote only for:
(1) one (1) candidate to represent the district in which the voter resides; and (2) three (3) at-large candidates.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-7
Balloting procedures
Sec. 7. The state board, with assistance from the county election board, shall establish balloting procedures under IC 3 for the election and all other procedures required to implement this chapter.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-8
Term of office
Sec. 8. The term of each person elected to serve on the governing body of the school corporation is four (4) years, beginning January 1 following the election.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-9
Elected at general election
Sec. 9. The members of the governing body of the school corporation shall be elected at the general election to be held in 2012 and every four (4) years thereafter.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-10
Vacancies
Sec. 10. A vacancy in the office of a member of the governing body of the school corporation shall be filled temporarily by the governing body as soon as practicable after the vacancy occurs. An individual filling a vacancy under this section serves until the expiration of the term of the member whose position the individual fills.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-11
Statement filed with state superintendent; requirements
Sec. 11. (a) Before August 1 of each year, the school corporation shall file with the state superintendent the following information:
(1) A list containing the names and addresses of each member of the governing body of the school corporation and the date of the expiration of each member's term of office.
(2) A list containing the names and addresses of each of the school corporation's officers and the date of the expiration of each officer's term of office.
(b) The school corporation shall notify the state superintendent of any change in the information previously filed under subsection (a) not later than thirty (30) days after the change occurs.
As added by P.L.179-2011, SEC.31.

IC 20-23-17.2-12 Schedule of election; transfer of powers, duties, and functions; transfer of property and records
Sec. 12. (a) Notwithstanding any other law, the terms of the members of the governing body of the school corporation who hold office on December 31, 2012, expire January 1, 2013.
(b) On January 1, 2013, all powers, duties, and functions adhering to the governing body of the school corporation in existence on December 31, 2012, are transferred to the governing body established under this chapter.
(c) On January 1, 2013, the property and records of the governing body of the school corporation in existence on December 31, 2012, are transferred to the governing body established under this chapter.
(d) This section expires July 1, 2016.
As added by P.L.179-2011, SEC.31.






ARTICLE 24. CHARTER SCHOOLS

CHAPTER 1. DEFINITIONS

IC 20-24-1-2
"ADM of the previous year"
Sec. 2. "ADM of the previous year" has the meaning set forth in IC 20-43-1-7.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.103.

IC 20-24-1-3
"Charter"
Sec. 3. "Charter" means a contract between an organizer and a sponsor for the establishment of a charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-3.5
"Charter board"
Sec. 3.5. "Charter board" refers to the Indiana charter school board established under IC 20-24-2.1.
As added by P.L.91-2011, SEC.3.

IC 20-24-1-4
"Charter school"
Sec. 4. "Charter school" means a public elementary school or secondary school established under this article that:
(1) is nonsectarian and nonreligious; and
(2) operates under a charter.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-5
"Conversion charter school"
Sec. 5. "Conversion charter school" means a charter school established under IC 20-24-11 by the conversion of an existing school into a charter school. The term includes a new school to which students from other schools in the school corporation are assigned or transferred.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-6
"Current ADM"
Sec. 6. "Current ADM" has the meaning set forth in

IC 20-43-1-10.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.104.

IC 20-24-1-6.2
"Fund"
Sec. 6.2. "Fund", for purposes of IC 20-24-12, refers to the charter school facilities assistance fund.
As added by P.L.91-2011, SEC.4.

IC 20-24-1-7
"Organizer"
Sec. 7. "Organizer" means a group or an entity that:
(1) has been determined by the Internal Revenue Service to be operating under nonprofit status or has applied for such determination; and
(2) enters into a contract under this article to operate a charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-7.5
"Program"
Sec. 7.5. "Program", for purposes of IC 20-24-12, refers to the charter school facilities assistance program under IC 20-24-12.
As added by P.L.91-2011, SEC.5.

IC 20-24-1-8
"Proposal"
Sec. 8. "Proposal" refers to a proposal from an organizer to establish a charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-9
"Sponsor"
Sec. 9. "Sponsor" means, for a charter school, one (1) of the following:
(1) A governing body.
(2) A state educational institution that offers a four (4) year baccalaureate degree.
(3) The executive (as defined in IC 36-1-2-5) of a consolidated city.
(4) The charter board.
(5) A nonprofit college or university that provides a four (4) year educational program for which it awards a baccalaureate or more advanced degree, including the following:
Anderson University
Bethel College
Butler University
Calumet College of St. Joseph
DePauw University
Earlham College Franklin College
Goshen College
Grace College
Hanover College
Holy Cross College
Huntington University
Indiana Tech
Indiana Wesleyan University
Manchester College
Marian University
Martin University
Oakland City University
Rose-Hulman Institute of Technology
Saint Joseph's College
Saint Mary-of-the-Woods College
Saint Mary's College
Taylor University
Trine University
University of Evansville
University of Indianapolis
University of Notre Dame
University of Saint Francis
Valparaiso University
Wabash College.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2007, SEC.208; P.L.91-2011, SEC.6.



CHAPTER 2. CHARTER SCHOOLS GENERALLY

IC 20-24-2-2
Discrimination prohibited
Sec. 2. A charter school is subject to all federal and state laws and constitutional provisions that prohibit discrimination on the basis of the following:
(1) Disability.
(2) Race.
(3) Color.
(4) Gender.
(5) National origin.
(6) Religion.
(7) Ancestry.
As added by P.L.1-2005, SEC.8.



CHAPTER 2.1. INDIANA CHARTER SCHOOL BOARD

IC 20-24-2.1-2
Duties
Sec. 2. The charter board, with assistance from the department, shall:
(1) establish a process to:
(A) review a proposal to establish a charter school under IC 20-24-3-4;
(B) make a decision on the proposal as required under IC 20-24-3-9; and
(C) monitor charter schools sponsored by the charter board; and (2) publish guidelines concerning the review process described in subdivision (1);
not later than December 31, 2011.
As added by P.L.91-2011, SEC.7.

IC 20-24-2.1-3
Staff
Sec. 3. The department shall provide staff to carry out the duties of the charter board under this chapter until the time when the charter board begins receiving administrative fees pursuant to IC 20-24-7-4(e). At that time, the charter board may hire staff to carry out the duties of the charter board under this chapter.
As added by P.L.91-2011, SEC.7.

IC 20-24-2.1-4
Funding
Sec. 4. Funding for the charter board consists of administrative fees collected under IC 20-24-7-4.
As added by P.L.91-2011, SEC.7.



CHAPTER 2.2. MONITORING AND ACCOUNTABILITY OF SPONSORS

IC 20-24-2.2-2
Minimum standards for charter renewal
Sec. 2. The minimum standards for renewal and the standards to avoid closure imposed by sponsors on the charter school in the charter school agreement must include a requirement that the charter school not fall within the application of IC 20-31-9-4, notwithstanding IC 20-31-9-1.
As added by P.L.91-2011, SEC.8.

IC 20-24-2.2-3
Hearing concerning charter school that does not meet minimum standards; consequences
Sec. 3. (a) After giving at least thirty (30) days notice, the state board may require a sponsor to appear at a hearing conducted by the state board if the sponsor has renewed the charter of or failed to close a charter school that does not meet the minimum standards in the charter agreement, as posted on the department's Internet web site.
(b) After the hearing, the state board may implement one (1) or more of the following actions unless the state board finds sufficient justification for the charter school's performance under the state school accountability system:
(1) Transfer the sponsorship of the charter school identified in subsection (a) to the charter board.
(2) Order the closure of the charter school identified in subsection (a) on the date set by the state board.
(3) Order the reduction of any administrative fee collected

under IC 20-24-7-4 that is applicable to the charter school identified in subsection (a) to an amount not greater than fifty percent (50%) of the amount allowed under IC 20-24-7-4.
(c) In determining whether to impose consequences under subsection (b), the state board must consider the following:
(1) Enrollment of students with special challenges such as drug or alcohol addiction, prior withdrawal from school, prior incarceration, or other special circumstances.
(2) High mobility of the student population resulting from the specific purpose of the charter school.
(3) Annual improvement in the performance of students enrolled in the charter school, as measured by IC 20-31-8-1, compared with the performance of students enrolled in the charter school in the immediately preceding school year.
As added by P.L.91-2011, SEC.8. Amended by P.L.6-2012, SEC.128.

IC 20-24-2.2-4
Suspension of sponsor's ability to sponsor new charter schools
Sec. 4. If the state board has closed or transferred sponsorship of at least twenty-five percent (25%) of the charter schools chartered by one (1) sponsor under section 3 of this chapter, the sponsor's authority to sponsor new charter schools may be suspended by the state board until the state board approves the sponsor to sponsor new charter schools. A determination under this section to suspend a sponsor's authority to sponsor new charter schools must identify the deficiencies that, if corrected, will result in the approval of the sponsor to sponsor new charter schools.
As added by P.L.91-2011, SEC.8.



CHAPTER 3. ESTABLISHMENT OF CHARTER SCHOOLS

IC 20-24-3-2
Prohibition against sponsor granting charter to for-profit organizer
Sec. 2. A sponsor may not grant a charter to a for-profit organizer.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-3
Organizer's dissolution; disposition of remaining assets and funds
Sec. 3. The organizer's constitution, charter, articles, or bylaws must contain a clause providing that upon dissolution:
(1) all remaining assets, except funds specified in subdivision (2), shall be used for nonprofit educational purposes; and
(2) remaining funds received from the department shall be returned to the department not more than thirty (30) days after dissolution.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-4
Proposal to establish charter school; required contents
Sec. 4. (a) An organizer may submit to the sponsor a proposal to establish a charter school.
(b) A proposal must contain at least the following information:
(1) Identification of the organizer.
(2) A description of the organizer's organizational structure and governance plan.
(3) The following information for the proposed charter school:
(A) Name.
(B) Purposes.
(C) Governance structure.
(D) Management structure.
(E) Educational mission goals.
(F) Curriculum and instructional methods.
(G) Methods of pupil assessment.
(H) Admission policy and criteria, subject to IC 20-24-5.
(I) School calendar.
(J) Age or grade range of students to be enrolled.
(K) A description of staff responsibilities.
(L) A description of the physical plant.
(M) Budget and financial plans.
(N) Personnel plan, including methods for selection, retention, and compensation of employees. (O) Transportation plan.
(P) Discipline program.
(Q) Plan for compliance with any applicable desegregation order.
(R) The date when the charter school is expected to:
(i) begin school operations; and
(ii) have students attending the charter school.
(S) The arrangement for providing teachers and other staff with health insurance, retirement benefits, liability insurance, and other benefits.
(T) Any other applications submitted to a sponsor in the previous five (5) years.
(4) The manner in which the sponsor must conduct an annual audit of the program operations of the charter school.
(c) This section does not waive, limit, or modify the provisions of:
(1) IC 20-29 in a charter school where the teachers have chosen to organize under IC 20-29; or
(2) an existing collective bargaining agreement for noncertificated employees (as defined in IC 20-29-2-11).
As added by P.L.1-2005, SEC.8. Amended by P.L.91-2011, SEC.9.

IC 20-24-3-5
Establishment of charter school in a consolidated city; approval of legislative body required
Sec. 5. (a) This section applies only to a sponsor that is the executive of a consolidated city.
(b) Before issuing a charter, the sponsor must receive the approval of a majority of the members of the legislative body (as defined in IC 36-1-2-9) of the consolidated city for the establishment of a charter school. The sponsor may issue charters for charter schools located in the consolidated city.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-5.5
Public hearing by sponsor
Sec. 5.5. (a) This section applies to a sponsor that is not the executive of a consolidated city.
(b) Before issuing a charter, the sponsor must conduct a public hearing concerning the establishment of the proposed charter school. At the public hearing, the governing body of the school corporation in which the proposed charter school will be located must be given an opportunity to comment on the effect of the proposed charter school on the school corporation, including any foreseen negative impacts on the school corporation.
As added by P.L.91-2011, SEC.10.

IC 20-24-3-6
Granting of charter; provision of noncharter school required
Sec. 6. (a) Except as provided in subsection (b), if a governing body grants a charter to establish a charter school, the governing

body must provide a noncharter school that students of the same age or grade levels may attend.
(b) The department may waive the requirement that a governing body provide a noncharter school under subsection (a) upon the request of the governing body.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-7
Revocation of charter
Sec. 7. The sponsor may revoke the charter of a charter school that does not, by the date specified in the charter:
(1) begin school operations; and
(2) have students attending the charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-8
Attendance by more than 50% of students in school corporation; department approval required
Sec. 8. Before granting a charter under which more than fifty percent (50%) of the students in a school corporation will attend a charter school, the governing body of the school corporation must receive the approval of the department.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-9
Notification of acceptance or rejection of proposal
Sec. 9. A sponsor must notify an organizer that submits a proposal under section 4 of this chapter of the:
(1) acceptance of the proposal; or
(2) rejection of the proposal;
not later than seventy-five (75) days after the organizer submits the proposal.
As added by P.L.1-2005, SEC.8. Amended by P.L.169-2005, SEC.13.

IC 20-24-3-10
Department notification; annual report
Sec. 10. (a) A sponsor must notify the department of the following:
(1) Receipt of a proposal.
(2) Acceptance of a proposal.
(3) Rejection of a proposal, including the reasons for the rejection.
(4) The length of time for which a charter is granted.
(5) School goals, educational program design, and an education management organization operating a school, if applicable.
(6) The name and address of the education management organization, and the name of the chief operating officer of the education management organization, if applicable.
(b) The department shall annually do the following:
(1) Compile the information received under subsection (a) into

a report.
(2) Submit the report in an electronic format under IC 5-14-6 to the legislative council.
As added by P.L.1-2005, SEC.8. Amended by P.L.91-2011, SEC.11.

IC 20-24-3-11
Rejection of proposal; amendment or submission to another sponsor; appeal
Sec. 11. If a sponsor rejects a charter school proposal, the organizer may:
(1) amend the charter school proposal and resubmit the proposal to the same sponsor;
(2) submit a charter school proposal to another sponsor; or
(3) appeal the decision to the charter school review panel established by section 12 of this chapter.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-12
Charter school review panel; composition; meeting to consider proposal; permissible findings
Sec. 12. (a) This section applies if the sponsor rejects a proposal.
(b) The organizer may appeal the decision of the sponsor to the charter school review panel established by subsection (c).
(c) The charter school review panel is established. The members of the panel are as follows:
(1) The governor or the governor's designee.
(2) The state superintendent, who shall chair the panel.
(3) A member of the state board appointed by the state superintendent.
(4) A person with financial management experience appointed by the governor.
(5) A community leader with knowledge of charter school issues appointed jointly by the governor and the state superintendent.
A member shall serve a two (2) year term and may be reappointed to the panel upon expiration of the member's term.
(d) All decisions of the panel shall be determined by a majority vote of the panel's members.
(e) Upon the request of an organizer, the panel shall meet to consider the organizer's proposal and the sponsor's reasons for rejecting the proposal. The panel must allow the organizer and sponsor to participate in the meeting.
(f) After the panel meets under subsection (e), the panel shall make one (1) of the following findings and issue the finding to the organizer and the sponsor:
(1) A finding that supports the sponsor's rejection of the proposal.
(2) A finding that:
(A) recommends that the organizer amend the proposal; and
(B) specifies the changes to be made in the proposal if the

organizer elects to amend the proposal.
(3) A finding that approves the proposal.
The panel shall issue the finding not later than forty-five (45) days after the panel receives the request for review.
(g) If the panel makes a finding described in subsection (f)(1), the finding is final.
(h) If the panel makes a finding described in subsection (f)(2), the organizer may amend the proposal according to the panel's recommendations and resubmit the proposal directly to the panel.
(i) If the panel makes a finding described in subsection (f)(3), the proposal is considered conditionally approved. The approval shall be considered final upon delivery to the panel of written notice from the organizer and an eligible sponsor that the sponsor has agreed to serve as a sponsor for the proposal approved by the panel.
(j) Proposals approved under this section shall not be counted under any numerical limits placed upon a sponsor or set of sponsors.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-13
Repealed
(Repealed by P.L.91-2011, SEC.31.)

IC 20-24-3-14
University sponsors; board of trustees responsible; public meeting required
Sec. 14. (a) This section applies to university sponsors.
(b) Except as provided in subsection (c), the ultimate responsibility for choosing to sponsor a charter school and responsibilities for maintaining sponsorship rest with the university's board of trustees.
(c) The university's board of trustees may vote to assign sponsorship authority and sponsorship responsibilities to another person or entity that functions under the direction of the university's board. A decision made under this subsection shall be communicated in writing to the department and the charter school review panel.
(d) Before a university may sponsor a charter school, the university must conduct a public meeting with public notice in the county where the charter school will be located.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-15
Repealed
(Repealed by P.L.91-2011, SEC.31.)

IC 20-24-3-16
Service as organizer and sponsor prohibited
Sec. 16. An entity or multiple divisions of the same entity may not serve simultaneously as both the organizer and the sponsor of the same charter school.
As added by P.L.1-2005, SEC.8.



CHAPTER 4. THE CHARTER

school's:
(A) compliance with applicable law; and
(B) performance in meeting targeted educational performance.
(10) Specify that the sponsor and the organizer may amend the charter during the term of the charter by mutual consent and describe the process for amending the charter.
(11) Describe specific operating requirements, including all the matters set forth in the application for the charter.
(12) Specify a date when the charter school will:
(A) begin school operations; and
(B) have students attending the charter school.
(13) Specify that records of a charter school relating to the school's operation and charter are subject to inspection and copying to the same extent that records of a public school are subject to inspection and copying under IC 5-14-3.
(14) Specify that records provided by the charter school to the department or sponsor that relate to compliance by the organizer with the terms of the charter or applicable state or federal laws are subject to inspection and copying in accordance with IC 5-14-3.
(15) Specify that the charter school is subject to the requirements of IC 5-14-1.5.
(b) A charter school shall set annual performance targets in conjunction with the charter school's sponsor. The annual performance targets shall be designed to help each school meet applicable federal, state, and sponsor expectations.
As added by P.L.1-2005, SEC.8. Amended by P.L.91-2011, SEC.12.



CHAPTER 5. STUDENT ADMISSIONS AND ENROLLMENT

IC 20-24-5-2
Repealed
(Repealed by P.L.91-2011, SEC.31.)

IC 20-24-5-3
Repealed
(Repealed by P.L.91-2011, SEC.31.)

IC 20-24-5-4
Admission policies
Sec. 4. (a) Except as provided in this chapter, a charter school may not establish admission policies or limit student admissions in any manner in which a public school is not permitted to establish admission policies or limit student admissions.
(b) Notwithstanding subsection (a), a charter school may operate as a single gender school if approved to do so by the sponsor. A single gender charter school must be open to any student of the gender the school serves who resides in Indiana.
As added by P.L.1-2005, SEC.8. Amended by P.L.91-2011, SEC.14.

IC 20-24-5-5
Limits on attendance
Sec. 5. (a) Except as provided in subsections (b), (c), and (d), a charter school must enroll any eligible student who submits a timely application for enrollment.
(b) This subsection applies if the number of applications for a program, class, grade level, or building exceeds the capacity of the program, class, grade level, or building. If a charter school receives a greater number of applications than there are spaces for students, each timely applicant must be given an equal chance of admission. The organizer must determine which of the applicants will be admitted to the charter school or the program, class, grade level, or building by random drawing in a public meeting.
(c) A charter school may limit new admissions to the charter school to:
(1) ensure that a student who attends the charter school during a school year may continue to attend the charter school in subsequent years; and
(2) allow the siblings of a student who attends a charter school to attend the charter school.
(d) This subsection applies to an existing school that converts to

a charter school under IC 20-24-11. During the school year in which the existing school converts to a charter school, the charter school may limit admission to:
(1) those students who were enrolled in the charter school on the date of the conversion; and
(2) siblings of students described in subdivision (1).
As added by P.L.1-2005, SEC.8. Amended by P.L.91-2011, SEC.15.



CHAPTER 6. EMPLOYMENT OF TEACHERS AND OTHER PERSONNEL; COLLECTIVE BARGAINING

IC 20-24-6-2
Teachers; voluntary service and hiring
Sec. 2. Individuals must choose to be teachers at a charter school voluntarily, and a charter school must voluntarily choose those individuals to be its teachers.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-3
Collective bargaining permitted
Sec. 3. Employees of a charter school may organize and bargain collectively under IC 20-29.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-4
Repealed
(Repealed by P.L.91-2011, SEC.31.)

IC 20-24-6-5
General and alternative qualifications for full time teachers; part time teachers; other providers of service
Sec. 5. (a) At least ninety percent (90%) of the individuals who teach full time in a charter school must either:
(1) hold a license to teach in a public school in Indiana under IC 20-28-5; or
(2) be in the process of obtaining a license to teach in a public school in Indiana under the transition to teaching program

established by IC 20-28-4-2;
unless the charter school requests and the state board approves a waiver for a lower percentage.
(b) An individual who does not qualify under subsection (a) may teach full time in a charter school if the individual meets one (1) of the following criteria:
(1) The individual is in the process of obtaining a license to teach in a charter school in Indiana under IC 20-28-5-16.
(2) The individual holds at least a bachelor's degree with a grade point average of at least three (3.0) on a four (4.0) point scale from an accredited postsecondary educational institution in the content or related area in which the individual teaches.
Individuals qualifying under this subsection may not exceed ten percent (10%) of the full time teaching staff unless the charter school requests and the state board approves a waiver for a higher percentage.
(c) An individual described in subsection (a)(2) must complete the transition to teaching program not later than three (3) years after beginning to teach at a charter school.
(d) An individual who holds a part-time teaching position in a charter school must hold at least a bachelor's degree with a grade point average of at least three (3.0) on a four (4.0) point scale from an accredited postsecondary educational institution in the content or related area in which the individual teaches.
(e) An individual who provides to students in a charter school a service:
(1) that is not teaching; and
(2) for which a license is required under Indiana law;
must have the appropriate license to provide the service in Indiana.
As added by P.L.1-2005, SEC.8. Amended by P.L.91-2011, SEC.17; P.L.6-2012, SEC.129.

IC 20-24-6-6
Substitute teachers
Sec. 6. A charter school may employ a substitute teacher or an individual who holds a limited license to teach in the same manner in which a noncharter public school may employ a substitute teacher or an individual who holds a limited license to teach.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-7
Participation of employees in retirement fund
Sec. 7. (a) A charter school may participate in any of the following:
(1) The Indiana state teachers' retirement fund in accordance with IC 5-10.4.
(2) The public employees' retirement fund in accordance with IC 5-10.3.
(3) Another employee pension or retirement fund.
(b) Except as provided in subsection (e), a person who teaches in

a charter school is a member of the Indiana state teachers' retirement fund. Service in a charter school is creditable service for purposes of IC 5-10.4.
(c) Except as provided in subsection (e), a person who:
(1) is a local school employee of a charter school; and
(2) is not eligible to participate in the Indiana state teachers' retirement fund;
is a member of the public employees' retirement fund.
(d) The board of trustees of the Indiana public retirement system shall implement this section through the organizer of the charter school, subject to and conditioned upon receiving any approvals the board considers appropriate from the Internal Revenue Service and the United States Department of Labor.
(e) Charter school employees may participate in a private pension or retirement program, if the organizer of the charter school offers the opportunity to participate in the program.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.105; P.L.234-2007, SEC.226; P.L.35-2012, SEC.101.

IC 20-24-6-8
Decision to grant charter; not subject to restraint by collective bargaining agreement
Sec. 8. The decision by a sponsor whether to grant a charter is not subject to restraint by a collective bargaining agreement.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-9
Repealed
(Repealed by P.L.91-2011, SEC.31.)

IC 20-24-6-10
Transfer of teacher to nonconversion charter school; continuation of seniority status
Sec. 10. (a) The governing body:
(1) must grant a transfer of not more than two (2) years; and
(2) may grant a transfer for a period in addition to the period required in subdivision (1);
to a teacher of a noncharter school in the school corporation who wishes to teach and has been accepted to teach at a nonconversion charter school.
(b) During the term of the transfer under subsection (a):
(1) the teacher's seniority status under law continues as if the teacher were an employee of a noncharter school in the school corporation; and
(2) the teacher's years as a charter school employee shall not be considered for purposes of permanent or semipermanent status with the school corporation under IC 20-28-6, IC 20-28-7.5, or IC 20-28-8.
As added by P.L.1-2005, SEC.8. Amended by P.L.90-2011, SEC.8.



CHAPTER 7. FISCAL MATTERS

IC 20-24-7-2
Charter school student information; distribution of state funds
Sec. 2. (a) Not later than the date established by the department for determining ADM, and after May 31 each year, the organizer shall submit to the department the following information on a form prescribed by the department:
(1) The number of students enrolled in the charter school.
(2) The name and address of each student.
(3) The name of the school corporation in which the student has legal settlement.
(4) The name of the school corporation, if any, that the student attended during the immediately preceding school year.
(5) The grade level in which the student will enroll in the charter school.
The department shall verify the accuracy of the information reported.
(b) This subsection applies after December 31 of the calendar year in which a charter school begins its initial operation. The department shall distribute to the organizer the state tuition support distribution. The department shall make a distribution under this subsection at the same time and in the same manner as the department makes a distribution of state tuition support under IC 20-43-2 to other school corporations.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.106; P.L.146-2008, SEC.460.

IC 20-24-7-3
Calculation and distribution of state funds to conversion charter school; advance from charter school advancement account
Sec. 3. (a) This section applies to a conversion charter school.
(b) Beginning not more than sixty (60) days after the department receives the information reported under section 2(a) of this chapter, the department shall distribute to the organizer:
(1) tuition support and other state funding for any purpose for students enrolled in the conversion charter school;
(2) a proportionate share of state and federal funds received:
(A) for students with disabilities; or
(B) for staff services for students with disabilities; enrolled in the conversion charter school; and
(3) a proportionate share of funds received under federal or state categorical aid programs for students who are eligible for the federal or state categorical aid and are enrolled in the conversion charter school;
for the second six (6) months of the calendar year in which the conversion charter school is established. The department shall make a distribution under this subsection at the same time and in the same manner as the department makes a distribution to the governing body of the school corporation in which the conversion charter school is located. A distribution to the governing body of the school corporation in which the conversion charter school is located is reduced by the amount distributed to the conversion charter school. This subsection does not apply to a conversion charter school after December 31 of the calendar year in which the conversion charter school is established.
(c) This subsection applies during the second six (6) months of the calendar year in which a conversion charter school is established. A conversion charter school may apply for an advance from the charter school advancement account under IC 20-49-7 in the amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the result under subsection (d) STEP ONE (A).
STEP TWO: Determine the difference between:
(A) the conversion charter school's current ADM; minus
(B) the STEP ONE amount.
STEP THREE: Determine the quotient of:
(A) the STEP TWO amount; divided by
(B) the conversion charter school's current ADM.
STEP FOUR: Determine the product of:
(A) the STEP THREE amount; multiplied by
(B) the quotient of:
(i) the subsection (d) STEP TWO amount; divided by
(ii) two (2).
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.107; P.L.146-2008, SEC.461.

IC 20-24-7-4
Costs of services provided by school corporation; administrative fee for state educational institution serving as sponsor
Sec. 4. (a) Services that a school corporation provides to a charter school, including transportation, may be provided at not more than one hundred three percent (103%) of the actual cost of the services.
(b) This subsection applies to a sponsor that is a state educational institution described in IC 20-24-1-7(2). In a calendar year, a state educational institution may receive from the organizer of a charter school sponsored by the state educational institution an administrative fee equal to not more than three percent (3%) of the total amount the organizer receives during the calendar year from basic tuition support (as defined in IC 20-43-1-8). (c) This subsection applies to the executive of a consolidated city that sponsors a charter school. In a calendar year, the executive may collect from the organizer of a charter school sponsored by the executive an administrative fee equal to not more than three percent (3%) of the total amount the organizer receives during the calendar year for basic tuition support.
(d) This subsection applies to a sponsor that is a nonprofit college or university that is approved by the state board of education. In a calendar year, a private college or university may collect from the organizer of a charter school sponsored by the private college or university an administrative fee equal to not more than three percent (3%) of the total amount the organizer receives during the calendar year for basic tuition support.
(e) This subsection applies to the charter board. In a calendar year, the charter school board may collect from the organizer of a charter school sponsored by the charter board an administrative fee equal to not more than three percent (3%) of the total amount the organizer receives during the calendar year for basic tuition support.
(f) A sponsor's administrative fee may not include any costs incurred in delivering services that a charter school may purchase at its discretion from the sponsor. The sponsor shall use its funding provided under this section exclusively for the purpose of fulfilling sponsoring obligations.
(g) Except for oversight services, a charter school may not be required to purchase services from its sponsor as a condition of charter approval or of executing a charter contract, nor may any such condition be implied.
(h) A charter school may choose to purchase services from its sponsor. In that event, the charter school and sponsor shall execute an annual service contract, separate from the charter contract, stating the parties' mutual agreement concerning the services to be provided by the sponsor and any service fees to be charged to the charter school. A sponsor may not charge more than market rates for services provided to a charter school.
(i) Not later than ninety (90) days after the end of each fiscal year, each sponsor shall provide to each charter school it sponsors an itemized accounting of the actual costs of services purchased by the charter school from the sponsor. Any difference between the amount initially charged to the charter school and the actual cost shall be reconciled and paid to the owed party. If either party disputes the itemized accounting, any charges included in the accounting, or charges to either party, either party may request a review by the department. The requesting party shall pay the costs of the review.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.108; P.L.146-2008, SEC.462; P.L.91-2011, SEC.18.

IC 20-24-7-5
Grants and private and federal funds
Sec. 5. (a) An organizer may apply for and accept for a charter school: (1) independent financial grants; and
(2) funds from public or private sources other than the department.
(b) An organizer shall make all applications, enter into all contracts, and sign all documents necessary for the receipt by a charter school of aid, money, or property from the federal government.
As added by P.L.1-2005, SEC.8.

IC 20-24-7-6
Distribution of share of school corporation's capital project fund
Sec. 6. With the approval of a majority of the members of the governing body, a school corporation may distribute a proportionate share of the school corporation's capital project fund to a charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-7-6.5
Transfer of funds to conversion charter school
Sec. 6.5. (a) Subject to subsection (b) and with the approval of a majority of the members of the governing body, a school corporation may distribute any part of the following to a conversion school sponsored by the school corporation in the amount and under the terms and conditions adopted by a majority of the members of the governing body:
(1) State tuition support and other state distributions to the school corporation.
(2) Any other amount deposited in the school corporation's general fund.
(b) The total amount that may be transferred under subsection (a) in a calendar year to a particular conversion charter school may not exceed the result determined under STEP FOUR of the following formula:
STEP ONE: Determine the result of:
(A) the amount of state tuition support that the school corporation is eligible to receive in the calendar year; divided by
(B) the current ADM of the school corporation for the calendar year.
STEP TWO: Determine the result of:
(A) the amount of state tuition support that the conversion charter school is eligible to receive in the calendar year; divided by
(B) the current ADM of the conversion charter school for the calendar year.
STEP THREE: Determine the greater of zero (0) or the result of:
(A) the STEP ONE amount; minus
(B) the STEP TWO amount.
STEP FOUR: Determine the result of: (A) the STEP THREE amount; multiplied by
(B) the current ADM of the conversion charter school for the calendar year.
As added by P.L.229-2011, SEC.170.

IC 20-24-7-7
Building projects; applicability of bidding and wage determination laws
Sec. 7. When a charter school uses public funds for the construction, reconstruction, alteration, or renovation of a public building, bidding and wage determination laws and all other statutes and rules apply.
As added by P.L.1-2005, SEC.8.

IC 20-24-7-8
Sponsor's right to receive financial reports from organizer
Sec. 8. A sponsor may request and receive financial reports concerning a charter school from the organizer at any time.
As added by P.L.1-2005, SEC.8.

IC 20-24-7-9
Termination of charter; distribution of funds; repayment of obligations
Sec. 9. (a) This section applies if:
(1) a sponsor:
(A) revokes a charter before the end of the term for which the charter is granted; or
(B) does not renew a charter; or
(2) a charter school otherwise terminates its charter before the end of the term for which the charter is granted.
(b) Any state funds that remain to be distributed to the charter school in the calendar year in which an event described in subsection (a) occurs shall be distributed as follows:
(1) First, to the common school loan fund to repay any existing obligations of the charter school under IC 20-49-7.
(2) Second, to the entities that distributed the funds to the charter school. A distribution under this subdivision shall be on a pro rata basis.
(c) If the funds described in subsection (b) are insufficient to repay all existing obligations of the charter school under IC 20-49-7, the state shall repay any remaining obligations of the charter school under IC 20-49-7 from the amount appropriated for state tuition support distributions.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.109; P.L.146-2008, SEC.463.

IC 20-24-7-10
Federal funds for charter schools; department's responsibilities
Sec. 10. (a) The department shall carry out a program to identify all federal funds for which a charter school is eligible. (b) The department shall apply for all federal funds that are available for charter schools and for which Indiana is eligible.
(c) Upon receiving notice under IC 20-5.5-3-9 from a sponsor that a charter has been approved, the department shall immediately inform the organizer of the organizer's potential eligibility for federal charter school start-up grants.
(d) The department shall distribute federal charter school start-up grants to eligible organizers in a timely manner according to the department's published guidelines for distributing the grants.
(e) The department shall compile a biannual report and submit the report to the state office of federal grants and procurement and to charter school organizers and sponsors. The report submitted under this subsection must contain the following information for grants distributed under this section:
(1) Beginning and end dates for each grant cycle.
(2) The dates on which:
(A) grant applications and requests for renewal were received; and
(B) grants were awarded.
(3) The amount of each grant awarded.
As added by P.L.169-2005, SEC.14.

IC 20-24-7-11
Matching funds for federal grants to charter schools
Sec. 11. (a) If the United States Department of Education approves a new competition for states to receive matching funds for charter school facilities, the department shall pursue this federal funding.
(b) To increase the state's opportunity to receive matching funds from the United States Department of Education, the department shall develop a facilities incentive grants program before January 1, 2010.
(c) The department shall use the priority criteria set forth in 21 U.S.C. 7221d(b) and 34 CFR 226.12 through 34 CFR 226.14 to develop the facilities incentive grants program.
As added by P.L.169-2005, SEC.15 and P.L.246-2005, SEC.129. Amended by P.L.182-2009(ss), SEC.314; P.L.91-2011, SEC.19.

IC 20-24-7-12
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-24-7-13
Virtual charter schools; funding
Sec. 13. (a) As used in this section, "virtual charter school" means any charter school, including a conversion charter school, that provides for the delivery of more than fifty percent (50%) of instruction to students through:
(1) virtual distance learning;
(2) online technologies; or (3) computer based instruction.
(b) Beginning with the 2011-2012 school year, a virtual charter school may apply for sponsorship with any statewide sponsor in accordance with the sponsor's guidelines.
(c) Before January 1, 2012, a virtual charter school is entitled to receive funding from the state in an amount equal to the sum of:
(1) the product of:
(A) the number of students included in the virtual charter school's ADM; multiplied by
(B) eighty percent (80%) of statewide average basic tuition support.
(d) After December 31, 2011, a virtual charter school is entitled to receive funding from the state in an amount equal to the sum of:
(1) the product of:
(A) the number of students included in the virtual charter school's ADM; multiplied by
(B) eighty-seven and five-tenths percent (87.5%) of the school's foundation amount determined under IC 20-43-5-4; plus
(2) the total of any special education grants under IC 20-43-7 to which the virtual charter school is entitled.
After December 31, 2011, a virtual charter school is entitled to receive special education grants under IC 20-43-7 calculated in the same manner as special education grants are calculated for other school corporations.
(d) The department shall adopt rules under IC 4-22-2 to govern the operation of virtual charter schools.
(e) Beginning in 2009, the department shall before December 1 of each year submit an annual report to the budget committee concerning the program under this section.
(f) This subsection does not apply to students who were enrolled in a virtual charter school during the 2010-2011 school year. Each school year, at least sixty percent (60%) of the students who are enrolled in virtual charter schools under this section for the first time must have been included in the state's ADM count for the previous school year.
As added by P.L.182-2009(ss), SEC.315. Amended by P.L.1-2010, SEC.78; P.L.91-2011, SEC.20; P.L.229-2011, SEC.171.



CHAPTER 7.5. NEW CHARTER SCHOOL STARTUP GRANT

IC 20-24-7.5-2
Application; exception
Sec. 2. This chapter does not apply to a virtual charter school.
As added by P.L.229-2011, SEC.172.

IC 20-24-7.5-3
Eligibility for grant
Sec. 3. A charter school is eligible for a one (1) time grant under this chapter in the first calendar year immediately following the calendar year in which the charter school is established and begins enrolling eligible pupils.
As added by P.L.229-2011, SEC.172.

IC 20-24-7.5-4
Maximum grant
Sec. 4. A charter school's new charter school startup grant is equal to the result of:
(1) the amount of basic tuition support determined for the charter school under IC 20-43-6-3 for the calendar year that immediately follows the calendar year in which the charter school is established and begins enrolling eligible pupils; divided by
(2) three (3).
The grant shall be paid from the charter school facilities assistance fund established by IC 20-24-12.
As added by P.L.229-2011, SEC.172.



CHAPTER 8. CHARTER SCHOOL POWERS AND EXEMPTIONS

IC 20-24-8-2
Prohibited acts
Sec. 2. (a) A charter school may not do the following:
(1) Operate at a site or for grades other than as specified in the charter.
(2) Charge tuition to any student residing within the school corporation's geographic boundaries. However, a charter school may charge tuition for:
(A) a preschool program, unless charging tuition for the preschool program is barred under federal law; or
(B) a latch key program;
if the charter school provides those programs.
(3) Except for a foreign exchange student who is not a United States citizen, enroll a student who is not a resident of Indiana.
(4) Be located in a private residence.
(5) Provide solely home based instruction.
(b) A charter school is not prohibited from delivering instructional services:
(1) through the Internet or another online arrangement; or
(2) in any manner by computer;
if the instructional services are provided to students enrolled in the charter school in a manner that complies with any procedures adopted by the department concerning online and computer instruction in public schools.
As added by P.L.1-2005, SEC.8. Amended by P.L.169-2005, SEC.16.

IC 20-24-8-3
Compliance with laws, charter, and state constitution
Sec. 3. For each charter school established under this article, the charter school and the organizer are accountable to the sponsor for ensuring compliance with:
(1) applicable federal and state laws;
(2) the charter; and
(3) the Constitution of the State of Indiana.
As added by P.L.1-2005, SEC.8.
IC 20-24-8-4
Statutes, rules, and regulations not applicable
Sec. 4. Except as specifically provided in this article and the statutes listed in section 5 of this chapter, the following do not apply to a charter school:
(1) An Indiana statute applicable to a governing body or school corporation.
(2) A rule or guideline adopted by the state board.
(3) A rule or guideline adopted by the state board concerning teachers, except for those rules that assist a teacher in gaining or renewing a standard or advanced license.
(4) A local regulation or policy adopted by a school corporation unless specifically incorporated in the charter.
As added by P.L.1-2005, SEC.8. Amended by P.L.246-2005, SEC.130; P.L.90-2011, SEC.9.

IC 20-24-8-5
Applicable statutes, rules, and guidelines
Sec. 5. The following statutes and rules and guidelines adopted under the following statutes apply to a charter school:
(1) IC 5-11-1-9 (required audits by the state board of accounts).
(2) IC 20-39-1-1 (unified accounting system).
(3) IC 20-35 (special education).
(4) IC 20-26-5-10 (criminal history).
(5) IC 20-26-5-6 (subject to laws requiring regulation by state agencies).
(6) IC 20-28-10-12 (nondiscrimination for teacher marital status).
(7) IC 20-28-10-14 (teacher freedom of association).
(8) IC 20-28-10-17 (school counselor immunity).
(9) For conversion charter schools only, IC 20-28-6, IC 20-28-7.5, IC 20-28-8, IC 20-28-9, and IC 20-28-10.
(10) IC 20-33-2 (compulsory school attendance).
(11) IC 20-33-3 (limitations on employment of children).
(12) IC 20-33-8-19, IC 20-33-8-21, and IC 20-33-8-22 (student due process and judicial review).
(13) IC 20-33-8-16 (firearms and deadly weapons).
(14) IC 20-34-3 (health and safety measures).
(15) IC 20-33-9 (reporting of student violations of law).
(16) IC 20-30-3-2 and IC 20-30-3-4 (patriotic commemorative observances).
(17) IC 20-31-3, IC 20-32-4, IC 20-32-5, IC 20-32-8, and IC 20-32-8.5, as provided in IC 20-32-8.5-2(b) (academic standards, accreditation, assessment, and remediation).
(18) IC 20-33-7 (parental access to education records).
(19) IC 20-31 (accountability for school performance and improvement).
(20) IC 20-30-5-19 (personal financial responsibility instruction).
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.111;

P.L.121-2009, SEC.5; P.L.154-2009, SEC.1; P.L.90-2011, SEC.10; P.L.160-2012, SEC.47.

IC 20-24-8-6
Bureau of Apprenticeship and Training apprenticeship programs
Sec. 6. (a) A charter school may not duplicate a Bureau of Apprenticeship and Training (BAT) approved Building Trades apprenticeship program.
(b) A student in a charter school may not be excluded from participating in a BAT approved Building Trades apprenticeship program that is offered in a noncharter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-8-7
Financial reports and audits
Sec. 7. A charter school may use any money distributed by law to the charter school to prepare financial reports and conduct audits that the charter school determines are necessary for the conduct of the affairs of the charter school. A financial report or an audit under this section does not replace a financial report or an audit required under IC 5-11-1-9.
As added by P.L.169-2005, SEC.17.



CHAPTER 9. OVERSIGHT OF CHARTER SCHOOLS; REPORTING REQUIREMENTS; REVOCATION OF CHARTER

IC 20-24-9-2
Annual report; contents
Sec. 2. An annual report under this chapter must contain the following information:
(1) Results of all standardized testing, including ISTEP program testing, end of course assessments, and any other assessments used for each sponsored school.
(2) A description of the educational methods and teaching methods employed for each sponsored school.
(3) Attendance rates for each sponsored school.
(4) Graduation rates (if appropriate), including attainment of Core 40 and academic honors diplomas for each sponsored school.
(5) Student enrollment data for each sponsored school, including the following:
(A) The number of students enrolled.
(B) The number of students expelled.
(6) Schools that closed or for which the charter was not renewed, and the reasons for the closure or nonrenewal.
As added by P.L.1-2005, SEC.8. Amended by P.L.91-2011, SEC.22.

IC 20-24-9-3
Compliance with charter and laws; oversight by sponsor
Sec. 3. The sponsor shall oversee a charter school's compliance with:
(1) the charter; and
(2) all applicable laws.
As added by P.L.1-2005, SEC.8.

IC 20-24-9-4
Revocation of charter
Sec. 4. Notwithstanding the provisions of the charter, a sponsor that grants a charter may revoke the charter at any time before the expiration of the term of the charter if the sponsor determines that at least one (1) of the following occurs:
(1) The organizer fails to comply with the conditions established in the charter.
(2) The charter school established by the organizer fails to meet the educational goals set forth in the charter. (3) The organizer fails to comply with all applicable laws.
(4) The organizer fails to meet generally accepted government accounting principles.
(5) One (1) or more grounds for revocation exist as specified in the charter.
As added by P.L.1-2005, SEC.8.

IC 20-24-9-5
Report to sponsor
Sec. 5. A charter school shall report the following to the sponsor:
(1) Attendance records.
(2) Student performance data.
(3) Financial information.
(4) Any information necessary to comply with state and federal government requirements.
(5) Any other information specified in the charter.
As added by P.L.1-2005, SEC.8.

IC 20-24-9-6
Annual performance report
Sec. 6. The organizer of a charter school shall publish an annual performance report that provides the information required under IC 20-20-8-8 in the same manner that a school corporation publishes an annual report under IC 20-20-8.
As added by P.L.1-2005, SEC.8.

IC 20-24-9-7
Internet publication of names of governing body members
Sec. 7. The organizer of a charter school shall publish the names of the charter school's governing body on the school's Internet web site.
As added by P.L.148-2012, SEC.1.



CHAPTER 10. STUDENT TRANSFERS FROM CHARTER SCHOOL TO PUBLIC NONCHARTER SCHOOLS



CHAPTER 11. CONVERSION OF EXISTING PUBLIC SCHOOLS INTO CHARTER SCHOOLS

IC 20-24-11-2
Repealed
(Repealed by P.L.91-2011, SEC.31.)

IC 20-24-11-3
Repealed
(Repealed by P.L.91-2011, SEC.31.)

IC 20-24-11-4
Repealed
(Repealed by P.L.91-2011, SEC.31.)



CHAPTER 12. CHARTER SCHOOL FACILITIES ASSISTANCE PROGRAM

IC 20-24-12-2
Purpose
Sec. 2. The purpose of the program is to make grants and loans to charter schools for the purpose of:
(1) constructing;
(2) purchasing;
(3) renovating;
(4) maintaining;
(5) paying first semester costs for new; and
(6) reducing common school fund debt for;
charter schools.
As added by P.L.91-2011, SEC.25.

IC 20-24-12-3
Department to administer program
Sec. 3. The department shall administer the program.
As added by P.L.91-2011, SEC.25.

IC 20-24-12-4
Fund
Sec. 4. (a) The charter school facilities assistance fund is established. The department shall administer the fund.
(b) The fund consists of the following:
(1) Money appropriated or authorized by the general assembly.
(2) The repayment proceeds of loans made to charter schools from the fund.
(3) Any gifts and grants made to the fund or other money required by law to be deposited in the fund.
(4) Any federal grants that are received to capitalize or supplement the fund.
(5) Any earnings on money in the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) The fund may be used by the department as a revolving fund for the purposes described in section 2 of this chapter.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.91-2011, SEC.25.
IC 20-24-12-5
Federal funds
Sec. 5. The department may apply to the United States Department of Education for a state charter school facilities incentive program grant authorized under 34 U.S.C. 7221d(b). The department shall use the proceeds of any state charter school facilities incentive program grant awarded to the state for purposes of the program. To the extent permitted by federal law, the proceeds may be used to pay the administrative expenses of the program.
As added by P.L.91-2011, SEC.25.

IC 20-24-12-6
Use of funds
Sec. 6. The department may authorize money in the fund to be used for any of the following purposes:
(1) To pay first semester costs for charter schools first opening after June 30, 2011.
(2) To repay advances and loans to charter schools made before June 30, 2011.
(3) To match federal grants described in IC 20-24-7-11(a).
(4) To loan or grant money from the fund to a charter school to carry out the purposes described in section 2 of this chapter.
As added by P.L.91-2011, SEC.25.

IC 20-24-12-7
Procedures for providing grants and loans
Sec. 7. (a) The department shall establish written procedures for providing grants or loans from the fund to charter schools. The written procedures must include at least the following:
(1) An application procedure.
(2) A procedure to identify projects that may qualify for a grant or loan.
(3) Criteria for establishing the priority of projects for which grants or loans will be made.
(4) Procedures for selecting projects for which grants or loans will be made.
(b) To apply for a grant or loan from the fund, a charter school must submit an application that contains the information required by the department.
As added by P.L.91-2011, SEC.25.

IC 20-24-12-8
Criteria for receiving grant or loan
Sec. 8. In making its determination to approve or disapprove a grant or loan application, the department may consider the following:
(1) The soundness of the financial business plans of the applicant charter school.
(2) The availability to the charter school of other sources of funding.
(3) The geographic distribution of grants or loans made from

the fund.
(4) The impact that grants or loans received under this chapter will have on the charter school's receipt of other private and public financing.
(5) Plans for innovatively enhancing or leveraging funds received under this chapter, such as loan guarantees or other types of credit enhancements.
(6) The financial needs of the charter school.
As added by P.L.91-2011, SEC.25.

IC 20-24-12-9
Grant or loan on per student basis
Sec. 9. The department may make grants or loans under this chapter on a per student basis.
As added by P.L.91-2011, SEC.25.

IC 20-24-12-10
Conditions applying to loan
Sec. 10. The following apply to a loan from the fund to a charter school under this chapter:
(1) A loan may not exceed the maximum amount set by the department.
(2) The term of the loan may not exceed fifteen (15) years after the date of the loan.
(3) A charter school may receive multiple loans from the fund as long as the total amount outstanding on all loans granted to the charter school from the fund does not exceed the maximum amount set by the department.
(4) The department shall determine the interest rate and other terms for the loan, subject to the approval of the state board of finance.
(5) A charter school must enter into a loan agreement with the department before receiving a loan from the fund.
As added by P.L.91-2011, SEC.25. Amended by P.L.6-2012, SEC.130.

IC 20-24-12-11
Repayment of loans
Sec. 11. A charter school receiving a loan under this chapter shall repay the loan from:
(1) the amount of state tuition support that the charter school is eligible to receive; and
(2) to the extent that state tuition support is insufficient to meet the debt service obligations of the charter school, other resources available to the charter school.
As added by P.L.91-2011, SEC.25.

IC 20-24-12-12
Department to withhold loan repayments
Sec. 12. The department shall withhold the amount of the balance

of the loan due in a year on a loan made under this chapter from state tuition support distributions that would otherwise be made in the year to the charter school. To the extent possible, the department shall withhold an equal amount from each installment of state tuition support distributed to the charter school. Withheld amounts reduce the balance of the loan of the charter school. The auditor of state shall transfer withheld amounts to the fund.
As added by P.L.91-2011, SEC.25.






ARTICLE 24.5. UNIVERSITY ADMINISTERED SCHOOLS

CHAPTER 1. OPERATION OF PRESCHOOLS, ELEMENTARY SCHOOLS, AND SECONDARY SCHOOLS BY CERTAIN UNIVERSITIES

IC 20-24.5-1-2
Application; school corporations
Sec. 2. This chapter applies only to the following school corporations:
(1) School townships.
(2) School cities.
(3) School towns.
(4) Community school corporations.
(5) Metropolitan school districts.
(6) County school corporations.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-3
"Board of trustees"
Sec. 3. As used in this chapter, "board of trustees" has the meaning set forth in IC 21-7-13-9.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-4
"Contract"
Sec. 4. As used in this chapter, "contract" refers to a contract made under this chapter between a state educational institution and a school corporation to educate part or all of the students of one (1) or more school corporations in a university administered school.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-5
"University administered school"
Sec. 5. As used in this chapter, "university administered school" refers to a preschool, an elementary school, or a high school established by a state educational institution in a county in Indiana where the state educational institution is located to instruct children

in the county in the subjects and branches of learning taught in the public schools.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-6
Establishment of university administered school by state educational institution allowed
Sec. 6. The board of trustees of a state educational institution may establish a university administered school in any county in Indiana in which the state educational institution is situated to instruct children in the subjects and branches of learning taught in the public schools.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-7
Contract to establish school between state educational institution and governing body
Sec. 7. The governing body of a school corporation may enter into a contract with the board of trustees of a state educational institution to educate part or all of the students of the school corporation in a university administered school. The contract may fix:
(1) the compensation to be paid; and
(2) the date and time when payment will be made;
to the state educational institution for conducting a university administered school.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-8
Amount paid by school corporation to state educational institution to educate students
Sec. 8. The charge for educating students in any university administered school may not exceed the annual average per pupil cost of the included grades for the length of the annual term of school of the school corporation where the school is located.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-9
Payments under contract
Sec. 9. Payments under a contract must be made during a school year in the amount fixed by the terms of the contract.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-10
Contract; maximum number of students
Sec. 10. The board of trustees of the state educational institution conducting a university administered school may, in the contract with a school corporation, determine the maximum number of students to be accepted in the university administered school from the school corporation.
As added by P.L.2-2007, SEC.209.
IC 20-24.5-1-11
Contract; continuation; termination
Sec. 11. A contract continues from year to year until terminated by:
(1) mutual consent of the parties; or
(2) two (2) years written notice by any party to the contract to all other parties to the contract, that expresses the party's intent to terminate the contract at the end of a school year.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-12
Contract; school territory
Sec. 12. The governing body of a school corporation entering into a contract may designate territorial limits within the area served by the school corporation from which part of the students may be required to attend a university administered school in the same manner as though the school were established by the school corporation.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-13
Student transfer into university administered school
Sec. 13. A governing body of a school corporation may also transfer a student from a district in the school corporation to a university administered school whenever, in the opinion of the governing body, the student can be better accommodated and taught in a university administered school.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-1-14
Student transportation to university administered school
Sec. 14. Whenever the governing body of a school corporation determines necessary, the governing body may cause the students required to attend a university administered school to be transported to the university administered school or from the university administered school, or both, and pay the related transportation charges.
As added by P.L.2-2007, SEC.209.



CHAPTER 2. LABORATORY SCHOOLS

IC 20-24.5-2-2
"Board of trustees"
Sec. 2. As used in this chapter, "board of trustees" has the meaning set forth in IC 21-7-13-9.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-2-3
"Laboratory school"
Sec. 3. As used in this chapter, "laboratory school" refers to a preschool, an elementary school, or a high school described in section 4 of this chapter.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-2-4
Establishment of laboratory school by state educational institution allowed
Sec. 4. The board of trustees of a state educational institution may, as the board of trustees finds a need exists, establish and conduct at the main campus of the state educational institution within the appropriate school or college of the state educational institution, laboratory schools for:
(1) developing, testing, and evaluating new methods of instruction and materials;
(2) comparing new methods with conventional methods in use; and
(3) training teachers in new methods of instruction and materials, as is found acceptable.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-2-5
Board of trustees; powers
Sec. 5. The board of trustees of a state educational institution may:
(1) acquire sites for;
(2) construct or acquire;
(3) equip; and
(4) furnish; suitable buildings and appurtenances for a laboratory school.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-2-6
Sale of bonds to fund laboratory schools
Sec. 6. (a) To obtain funds required to carry out section 5 of this chapter, a state educational institution may issue and sell their negotiable, general obligation bonds payable out of any available funds of the state educational institution, including fees, charges, rentals, interest on permanent endowment funds, and legislative appropriations made for new construction, repair, and rehabilitation of buildings.
(b) Bonds issued under subsection (a) must:
(1) be authorized by resolution of the board of trustees of the issuing state educational institution;
(2) bear interest at any rate provided for in the authorizing resolution; and
(3) be payable at the times and in the amounts within thirty (30) years from the date of issuance provided for in the authorizing resolution.
Bonds issued under subsection (a) may be callable before maturity as provided in the authorizing resolution.
(c) Bonds issued under subsection (a) shall be sold to the highest bidder at a public sale as provided by IC 5-1-11. Bonds issued under subsection (a) and interest on bonds issued under subsection (a) are exempt from taxation.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-2-7
Laboratory schools; special education programs
Sec. 7. Each special education program conducted by a laboratory school is subject to IC 20-35-4-1.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-2-8
Laboratory schools; grades
Sec. 8. Instruction in laboratory schools may be provided for:
(1) preschool students;
(2) kindergarten students;
(3) special education students; and
(4) all or part of the twelve (12) common school grades.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-2-9
Agreements with school corporations and educational organizations
Sec. 9. Agreements may be entered into with school corporations and educational organizations for:
(1) the assignment of students to a laboratory school;
(2) the payment of transfer fees; and (3) contributions to the cost of establishing and maintaining a laboratory school.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-2-10
Certain laboratory schools as charter schools for funding purposes
Sec. 10. A laboratory school that:
(1) is operated without an agreement; and
(2) has an ADM of not more than seven hundred fifty (750);
must be treated as a charter school for purposes of funding under IC 20-20-33 and IC 20-43.
As added by P.L.2-2007, SEC.209. Amended by P.L.146-2008, SEC.464.

IC 20-24.5-2-11
Students attending laboratory schools; inclusion in ADM
Sec. 11. A student who attends a laboratory school full time may not be counted in ADM or ADA by any school corporation when the student's attendance is not regulated under an agreement.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-2-12
Reports; school corporation; state educational institutions
Sec. 12. (a) A school corporation assigning students to a laboratory school shall, at least once each year, prepare a report or reports, as required by law, governing the operation of the school corporation, showing:
(1) the number of students attending;
(2) the grades taught;
(3) the methods of instruction used; and
(4) the operational costs, as defined by law, per student.
(b) Each state educational institution operating a laboratory school shall prepare a report or reports, regardless of whether or not the state educational institution has an agreement with a school corporation. The report or reports must be prepared once each year and must contain:
(1) a comparison of the results obtained by the new methods of instruction with the conventional methods of instruction; and
(2) the new methods of instruction recommended for general use in public schools.
(c) A copy of each report must be filed with the department. The copies must be furnished to any legislative committee having an interest in the matters.
As added by P.L.2-2007, SEC.209.



CHAPTER 3. INDIANA ACADEMY FOR SCIENCE, MATHEMATICS, AND HUMANITIES; BALL STATE UNIVERSITY

IC 20-24.5-3-2
"Academy"
Sec. 2. As used in this chapter, "academy" refers to the Indiana academy for science, mathematics, and humanities established under this chapter.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-3-3
Academy; establishment as laboratory school
Sec. 3. Ball State University may establish the Indiana academy for science, mathematics, and humanities as a laboratory school under IC 20-24.5-2.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-3-4
Academy; public residential school; educator program
Sec. 4. The academy shall operate:
(1) a public, residential school for high school students in Indiana; and
(2) a program for public school educators.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-3-5
Student admissions
Sec. 5. (a) A student who applies for admission to the academy must:
(1) be eligible to attend a public school in Indiana;
(2) demonstrate exceptional intellectual ability; and
(3) demonstrate a commitment to scholarship.
(b) A student shall be admitted without regard to sex, race, religion, creed, national origin, or household income.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-3-6
Advisory committee; standards; curriculum; educator program; agreements
Sec. 6. The academy shall:
(1) establish an advisory committee that represents the education and business communities in Indiana;
(2) determine the standards for admissions and the curricula and courses of study to be offered; (3) develop curriculum material for distribution and use throughout the public school system;
(4) develop programs to encourage interaction with public school educators;
(5) make curriculum material available to students in public schools throughout Indiana by the use of telecommunications technology; and
(6) establish cooperative arrangements with private and public entities in order to effectively operate the academy.
As added by P.L.2-2007, SEC.209.



CHAPTER 4. INDIANA SCHOOL FOR THE ARTS; INDIANA UNIVERSITY

IC 20-24.5-4-2
"School for the arts"
Sec. 2. As used in this chapter, "school for the arts" refers to the Indiana school for the arts established under this chapter.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-4-3
School for the arts; establishment as laboratory school
Sec. 3. Indiana University may establish the Indiana school for the arts as a laboratory school under IC 20-24.5-2.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-4-4
School for the arts; public residential school; educator program
Sec. 4. The school for the arts shall operate:
(1) a public, residential school for high school students in Indiana; and
(2) a program for public and nonpublic school educators.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-4-5
Student admissions
Sec. 5. A student who applies for admission to the school for the arts must:
(1) be eligible to attend a public school in Indiana;
(2) demonstrate exceptional ability;
(3) demonstrate a commitment to scholarship; and
(4) demonstrate a commitment to the arts.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-4-6
Advisory committee; standards; curriculum; educator program; agreements
Sec. 6. The school for the arts shall:
(1) establish an advisory committee that represents the education and the arts communities in Indiana;
(2) determine the standards for admissions and the curricula and courses of study to be offered;
(3) develop curriculum material for distribution and use throughout the public school system;
(4) develop programs to encourage interaction with public and nonpublic school educators; (5) make curriculum material available to students in public schools throughout Indiana by the use of telecommunications technology; and
(6) establish cooperative arrangements with private and public entities in order to effectively operate the school for the arts.
As added by P.L.2-2007, SEC.209.



CHAPTER 5. GRAMMAR SCHOOL; VINCENNES UNIVERSITY

IC 20-24.5-5-2
"Board of trustees"
Sec. 2. As used in this chapter, "board of trustees" refers to the board of trustees for the Vincennes University.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-5-3
"Grammar school"
Sec. 3. As used in this chapter, "grammar school" refers to the grammar school established by Vincennes University under this chapter.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-5-4
Grammar school; establishment as school of languages
Sec. 4. The board of trustees may establish a grammar school, connected with and dependent upon Vincennes University to teach the rudiments of the languages.
As added by P.L.2-2007, SEC.209.

IC 20-24.5-5-5
Master, ushers, and professor of languages; employment
Sec. 5. The board of trustees may employ:
(1) a master and ushers specially for the purposes of this chapter; or
(2) the professor of languages of Vincennes University to superintend the grammar school;
as the board of trustees determines most convenient and economical.
As added by P.L.2-2007, SEC.209.






ARTICLE 25. INDIANAPOLIS PUBLIC SCHOOLS

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 20-25-2-2
"Administrator"
Sec. 2. "Administrator" means a full-time employee of a school in the school city who is:
(1) a principal;
(2) an assistant principal; or
(3) any other educational manager at the school.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-3
"Assessment program"
Sec. 3. "Assessment program" refers to the assessment program established under IC 20-31-8 and a test approved by the board's plan developed under IC 20-25-10.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-4
"Assessment test"
Sec. 4. "Assessment test" refers to a test administered to students under the assessment program established under IC 20-31-8.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-5
"Board"
Sec. 5. "Board" refers to the local board of school commissioners established by IC 20-25-3-1.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-6
"Designated grade level"
Sec. 6. "Designated grade level" refers to a grade level tested under the assessment program established under IC 20-31-8.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-7
"Educators"
Sec. 7. "Educators" means teachers and administrators.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-8
"Graduation rate" Sec. 8. "Graduation rate" means the graduation rate for a high school:
(1) determined by the method described in 511 IAC 6.1-1-2; and
(2) calculated by the department.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-9
"Neighborhood school"
Sec. 9. "Neighborhood school" means the school of the school city located closest to a student's residence.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-10
"Remediation rate"
Sec. 10. "Remediation rate" means the percentage of students, aggregated by grade, in a school who fail to meet state achievement standards in a designated grade level.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-11
"Residence"
Sec. 11. "Residence" has the meaning set forth in IC 20-26-11-1.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-12
"School city"
Sec. 12. "School city" refers to a school corporation to which this article applies.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-13
"State achievement standards"
Sec. 13. "State achievement standards" refers to the state achievement standards by which the assessment program established under IC 20-31-8 assesses students.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-14
"Student"
Sec. 14. "Student" refers to a student enrolled in a school city.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-15
"Student attendance rate"
Sec. 15. "Student attendance rate" means the student attendance rate for a school as:
(1) determined by the method described in 511 IAC 6.1-1-2; and
(2) calculated by the department.
As added by P.L.1-2005, SEC.9.
IC 20-25-2-16
"Student performance improvement level"
Sec. 16. "Student performance improvement level" refers to a level of performance improvement in student academic achievement established by the board.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-17
"Teacher"
Sec. 17. "Teacher" means a:
(1) certified; and
(2) full-time;
teacher in the school city.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-18
"Teacher attendance rate"
Sec. 18. "Teacher attendance rate" means the attendance rate for teachers at a school calculated by the board in the same manner as described for the student attendance rate in section 15(1) of this chapter.
As added by P.L.1-2005, SEC.9.



CHAPTER 3. BOARD OF SCHOOL COMMISSIONERS; OFFICERS AND EMPLOYEES

IC 20-25-3-2
Board of school commissioners; powers; liabilities
Sec. 2. (a) The school city board has the following powers:
(1) The powers conferred upon school cities by Acts 1871, c.15.
(2) The powers conferred by law as of March 9, 1931, on boards of school commissioners in cities having a population of one hundred thousand (100,000) or more.
(3) The powers conferred by all laws in effect as of March 9, 1931, on boards of school commissioners in cities having a population of more than two hundred thousand (200,000) or more than three hundred thousand (300,000).
(4) The powers conferred under IC 20-26-1, IC 20-26-2, IC 20-26-3, IC 20-26-4, IC 20-26-5, IC 20-26-7, and IC 20-41-1, except as otherwise provided in this chapter.
(b) A school city board provided for by this chapter, in its respective school city, is liable for and must pay and discharge all of the indebtedness, liabilities, and obligations of a board elected in the school city under any of the statutes listed in this section and under this chapter.
(c) The board is vested with the title and ownership of all property of every kind of the existing school city.
As added by P.L.1-2005, SEC.9. Amended by P.L.2-2006, SEC.112.

IC 20-25-3-3
Board of school commissioners; qualifications; conflicts of interest; oath; compensation
Sec. 3. (a) A member of the board must:
(1) be a resident voter of the school city; and
(2) have been a resident of the school city for at least one (1) year immediately preceding the member's election. (b) A board member may not:
(1) serve in an elective or appointive office under the board or under the government of the civil city while serving on the board; or
(2) knowingly have a pecuniary interest as described in IC 35-44.1-1-4 in a contract or purchase with the school city in which the member is elected.
If, at any time after a member is elected to the board, the board member knowingly acquires a pecuniary interest in a contract or purchase with the school city, the member is disqualified to continue as a member of the board, and a vacancy in the office is created.
(c) Each member of the board shall, before assuming the duties of office, take an oath, before a person qualified to administer oaths, that:
(1) the member possesses all the qualifications required by this chapter for membership on the board;
(2) the member will honestly and faithfully discharge the duties of office;
(3) the member will not, while serving as a member of the board, become interested, directly or indirectly, in any contract with or claim against the school city, except as authorized by law;
(4) in the performance of official duties as a member of the board, including the selection of the board's officers, agents, and employees, the member will not be influenced by any consideration of politics or religion; and
(5) the member will be controlled in the selection of officers, agents, and employees only by considerations of merit, fitness, and qualification.
(d) Board members are entitled to receive compensation not to exceed the amount allowed under IC 20-26-4-7 and a per diem not to exceed the rate approved for members of the city-county council established under IC 36-3-4 for attendance at each regular and committee meeting as determined by the board.
As added by P.L.1-2005, SEC.9. Amended by P.L.126-2012, SEC.37.

IC 20-25-3-4
School board; election procedures; vacancies
Sec. 4. (a) The board consists of seven (7) members. A member:
(1) must be elected on a nonpartisan basis in general elections held in the county as specified in this section; and
(2) serves a four (4) year term.
(b) Five (5) members shall be elected from the school board districts in which the members reside, and two (2) members must be elected at large. Not more than two (2) of the members who serve on the board may reside in the same school board district.
(c) If a candidate runs for one (1) of the district positions on the board, only eligible voters residing in the candidate's district may vote for that candidate. If a person is a candidate for one (1) of the at-large positions, eligible voters from all the districts may vote for

that candidate.
(d) If a candidate files to run for a position on the board, the candidate must specify whether the candidate is running for a district or an at-large position.
(e) A candidate who runs for a district or an at-large position wins if the candidate receives the greatest number of votes of all the candidates for the position.
(f) Districts shall be established within the school city by the state board. The districts must be drawn on the basis of precinct lines, and as nearly as practicable, of equal population with the population of the largest district not to exceed the population of the smallest district by more than five percent (5%). District lines must not cross precinct lines. The state board shall establish:
(1) balloting procedures for the election under IC 3; and
(2) other procedures required to implement this section.
(g) A member of the board serves under section 3 of this chapter.
(h) In accordance with subsection (k), a vacancy in the board shall be filled temporarily by the board as soon as practicable after the vacancy occurs. The member chosen by the board to fill a vacancy holds office until the member's successor is elected and qualified. The successor shall be elected at the next regular school board election occurring after the date on which the vacancy occurs. The successor fills the vacancy for the remainder of the term.
(i) An individual elected to serve on the board begins the individual's term on January 1 immediately following the individual's election.
(j) Notwithstanding any law to the contrary, each voter must cast a vote for a school board candidate or school board candidates by voting system or paper ballot. However, the same method used to cast votes for all other offices for which candidates have qualified to be on the election ballot must be used for the board offices.
(k) If a vacancy in the board exists because of the death of a member, the remaining members of the board shall meet and select an individual to fill the vacancy in accordance with subsection (h) after the secretary of the board receives notice of the death under IC 5-8-6.
As added by P.L.1-2005, SEC.9. Amended by P.L.119-2005, SEC.32; P.L.1-2006, SEC.322; P.L.179-2011, SEC.32.

IC 20-25-3-5
Board of school commissioners; organization
Sec. 5. The board in a school city shall organize in the manner set forth in IC 20-26-4-1.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-6
Standing committee; appointments; hiring and compensation of officers and employees; bylaws and rules
Sec. 6. (a) A member of a standing committee of the board provided for by the board's rules shall be appointed by the president

within three (3) weeks after the president's election to the office of president.
(b) Subject to the limitations in this chapter, the board may fix the salaries of each officer and employee of the board.
(c) The board in:
(1) electing and choosing a general superintendent; and
(2) employing agents and employees that the board considers necessary to conduct the business of the school city;
shall choose individuals whose qualifications peculiarly fit the positions the individuals will occupy.
(d) The board shall contract for and establish the amount of salary or compensation to be paid to each officer, agent, and employee chosen or elected by the board. The board shall adopt a schedule of salaries that the board considers proper, and for the purpose of establishing a salary schedule, the board may divide teachers, principals, and other employees into classes based upon efficiency, qualifications, experience, and responsibility. Each principal, teacher, or employee in a class shall receive the same regular salary given to each of the other members of the same class, subject to the provisions of this article.
(e) The board may:
(1) by rule fix the time and the number of meetings of the board, except that one (1) regular meeting must be held in each calendar month; and
(2) make, amend, and repeal bylaws and rules for:
(A) the board's own procedure; and
(B) the government and management of:
(i) the board's schools; and
(ii) property under the board's control.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-7
Written resolutions required
Sec. 7. Each legislative act of the board must be by written resolution.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-8
Selection and compensation of officers and employees
Sec. 8. (a) The board may:
(1) determine the number of employees of the board;
(2) prescribe the employees' duties; and
(3) fix the employees' compensation.
(b) The board shall adopt rules for obtaining, by open competition and without regard to religious or political belief, lists of candidates from which all teachers and all other officers and employees are selected.
(c) The selection of a candidate as a teacher, an officer, or an employee must be based solely on the fitness of the candidate under the rules adopted under subsection (b). As added by P.L.1-2005, SEC.9.

IC 20-25-3-9
General superintendent; appointment; term; compensation
Sec. 9. (a) The board shall appoint a general superintendent if a vacancy occurs or will imminently occur in the office of the superintendent due to the:
(1) expiration of the term; or
(2) death, resignation, or removal from office;
of the incumbent superintendent.
(b) The board's election of a superintendent shall be effected by resolution of the board. The resolution must specify the day on which the superintendent's term begins and the day on which the superintendent's term ends. The board may not appoint a superintendent for a term longer than four (4) years.
(c) The superintendent's salary must be prescribed in the resolution declaring the superintendent's appointment and must be paid to the superintendent in a frequency determined by the board, but not less frequently than monthly.
(d) The board shall:
(1) act upon the recommendations of the superintendent; and
(2) make other decisions and perform other duties that fall within the general framework of the laws of the state.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-10
Superintendent; duties; recommendations to board
Sec. 10. (a) The superintendent shall act as general administrator of the school city and make recommendations to the board concerning:
(1) the conduct of the schools;
(2) the employment and dismissal of personnel;
(3) the purchase of supplies;
(4) the construction of buildings; and
(5) all other matters pertaining to the conduct of the schools within the general framework of the school laws of the state.
(b) The superintendent shall:
(1) attend all meetings of the board, except when the superintendent's appointment is under consideration;
(2) carry out the orders of the board; and
(3) make all other decisions and perform all other duties that are prescribed by law or that reasonably fall within the superintendent's power and jurisdiction.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-11
Payments from funds of board
Sec. 11. (a) Except as provided in subsections (b) and (c), a payment made from money of the board must be made in accordance with budget appropriations. (b) If a payment is from a fund of the board that is not subject to budgeting and appropriation but has been transferred to the board for specific purposes, the payment must be made:
(1) in accordance with the terms of the fund being drawn upon that are made available to the board; and
(2) after the superintendent has approved the proposed payment.
(c) If a payment is from a fund of the board that is not subject to budgeting and appropriation and is unrestricted as to the purposes for which it may be expended, the payment must be made in accordance with the prior:
(1) direction of the superintendent; or
(2) order of the board.
(d) Not later than thirty (30) days after a payment under subsection (b) or (c) is made from a fund of the board, the superintendent shall report the payment to the board for approval.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-12
Appointment or discharge of employees other than teachers; hearings; appeal
Sec. 12. (a) An appointment or discharge of an employee of the school city must be:
(1) made in conformity with the rules of the board; and
(2) reported at the meeting of the board that follows the date of each appointment or discharge by the superintendent.
(b) The superintendent's actions reported to the board under this section are subject to the approval of the majority of the board.
(c) A discharge operates as a suspension until the discharge is approved by the board.
(d) A school employee of the school city, except a probationary employee discharged before the end of the employee's probationary period, is entitled to request a hearing before being discharged. Upon written request for a hearing from the school employee, the superintendent shall appoint a hearing examiner.
(e) The hearing examiner appointed by the superintendent under subsection (d) may be an individual on the school city's administrative staff or the school city's counsel, as long as the hearing examiner:
(1) did not recommend the discharge of the employee;
(2) will not be a witness at the hearing; and
(3) has no involvement in the recommendation to discharge the employee.
(f) The hearing examiner shall:
(1) make a written report of the hearing examiner's findings and conclusions; and
(2) submit the report to the superintendent.
(g) An employee may appeal in writing an adverse decision of the hearing examiner to the board. Upon appeal, the board shall review the decision of the hearing examiner and may receive additional evidence or testimony. (h) The board shall adopt rules and procedures that afford an employee, other than a probationary employee, the right to a hearing and the right to appeal under this section.
(i) This section does not apply to teachers.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-13
Appropriations by board
Sec. 13. (a) Money may not be drawn from the treasury of the board except for appropriations made:
(1) by the board; and
(2) upon an aye and nay vote recorded in the board's minutes.
(b) An appropriation may not be made for a period extending beyond December 31 of the current calendar year.
(c) Except as otherwise provided in this article, at the end of a fiscal year, all unexpended balances of all appropriations, except appropriations from tuition funds and the capital projects fund, revert to the board's general fund.
(d) General fund money that has been obligated but not paid at the end of a fiscal year may be paid without a new appropriation. Except as otherwise provided in this article, money obligated under this subsection does not revert to the board's general fund at the end of the fiscal year in which the money is appropriated, unless the board by affirmative act causes the money to revert.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-14
Books, accounts, and vouchers of board; examination by state board of accounts
Sec. 14. (a) The books, accounts, and vouchers of the board and of all the board's officers and employees may be examined by the state board of accounts at a time selected by the state board of accounts.
(b) An officer or employee of the board shall, on request of the state board of accounts:
(1) produce and submit to the state board of accounts for examination all:
(A) books;
(B) papers;
(C) documents;
(D) vouchers;
(E) accounts; and
(F) records;
of the board in the possession of the officer or employee or belonging to the office of the officer or employee; and
(2) assist in every way the state board of accounts in its work in making an examination.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-15 Treasurer's receipts for payments
Sec. 15. (a) Money payable to the board must be paid to the board's treasurer. The treasurer's receipt for the money must be filed with the business manager of the board.
(b) The business manager, after receiving the treasurer's receipt, shall issue a quietus. The business manager's quietus alone is sufficient evidence of payment to the board.
(c) Only the treasurer of the board may collect or receive money payable to the board. A payment made to an individual other than the treasurer and a receipt given by an individual other than the treasurer are void as against the board.
As added by P.L.1-2005, SEC.9.



CHAPTER 4. GENERAL ADMINISTRATIVE PROVISIONS

IC 20-25-4-2
Contracts involving more than $75,000; bidding for supplies and materials
Sec. 2. (a) A contract involving more than seventy-five thousand dollars ($75,000) must be:
(1) in writing;
(2) executed in the name of the board by:
(A) the board's business manager; or
(B) another board designated employee; and
(3) approved by the board.
(b) If money for a contract or purchase has been appropriated by the board, the designated employee may make contracts and purchases not exceeding seventy-five thousand dollars ($75,000) in any one (1) transaction. A contract and purchase under this subsection must be reported to the board at its next regular meeting.
(c) A purchase of supplies or materials may not be made from one (1) person, firm, limited liability company, or corporation at any one (1) time or in any one (1) transaction totalling more than ten thousand dollars ($10,000) unless bids for the purchase of the supplies or the materials have been advertised and accepted. The board shall determine the mode and manner of advertising for bids for supplies and materials.
As added by P.L.1-2005, SEC.9.

IC 20-25-4-3
School building improvements; bidding procedure
Sec. 3. (a) This section does not apply if the board by formal vote elects to:
(1) build;
(2) enlarge;
(3) make alterations to; or
(4) make improvements to;
a school or building owned by the board if the project described in subdivisions (1) through (4) will cost not more than fifteen thousand dollars ($15,000) and the board intends to complete the project using its own employees.
(b) If subsection (a) does not apply and the board determines to:
(1) build;
(2) enlarge;
(3) make alterations to; or (4) make improvements to;
a school or building owned by the board, the cost of which is estimated to be more than ten thousand dollars ($10,000), the business manager or other board designated employee shall advertise for bids in the manner provided in subsection (c).
(c) The advertisements for bids must be placed as follows:
(1) One (1) advertisement must be placed each week for three (3) weeks.
(2) The first advertisement must be placed at least twenty-one (21) days before the bids are opened.
(3) The advertisement must be placed in two (2) newspapers of general circulation in the city.
The board shall enter in full in the minutes that advertisements for bids have been placed under this subsection.
(d) If bids are taken under this section, a bid must be:
(1) enclosed by the bidder in an envelope sealed by the bidder; and
(2) presented at a meeting of the board or the bid committee of the board at the time and place fixed by the advertisement.
A bid may not be received after the time established in the advertisement.
(e) The business manager at the hour established in the advertisements and in the presence of the board or the bid committee shall open all the bids. The bids must then be publicly read by a designated employee and be immediately entered in full in the records of the board.
(f) The board shall, by general rules, specify the condition of each bid, and only the lowest and best bids from responsible bidders may be accepted. The board may, if the board has reason to suspect collusion among bidders, reject the bids of all bidders involved in the collusion.
As added by P.L.1-2005, SEC.9.

IC 20-25-4-4
Designation of bid committee; opening and tabulating of bids
Sec. 4. (a) Notwithstanding any other law, the board may designate a committee of the board, which may consist of employees or officers of the board, to open or tabulate bids at a date, time, and place fixed by advertisement for:
(1) the purchase of:
(A) supplies;
(B) material;
(C) equipment; or
(D) land;
(2) the building, enlargement, or alteration of any school building; or
(3) any other purpose.
(b) The committee of the board shall open and tabulate each bid that is presented to the committee. The bids shall be:
(1) read and tabulated publicly; (2) immediately entered in the record of the board; and
(3) reported to the board at the board's next meeting.
(c) A bid shall be accepted or rejected by the committee of the board under this section. The bid shall be accepted or rejected by the board in an official board meeting.
As added by P.L.1-2005, SEC.9.

IC 20-25-4-5
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-25-4-6
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-25-4-7
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-25-4-8
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-25-4-9
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-25-4-10
Limitations on debt; eminent domain power of board of school commissioners
Sec. 10. (a) If the compensation to be paid for the purchase of real estate or an interest in real estate required by the board for the board's purposes cannot be agreed upon or determined by the:
(1) board; and
(2) persons owning or having an interest in the land desired;
the board may, by eminent domain, determine the compensation and acquire the title to the real estate or interest in the real estate by court action under IC 32-24.
(b) The right and power of the board to own and acquire real estate and interests in real estate in any manner and for any purpose specified in this chapter or by the general school laws of Indiana is not limited to real estate situated within the corporate boundaries of the civil city in which a school city is located. However, the right and power to acquire and own real estate extends to any parcel or trace of real estate the whole of which is situated:
(1) within one-half (1/2) mile of the nearest point on the corporate boundary of the civil city;
(2) within a platted territory:
(A) outside but contiguous to; or
(B) contiguous to another platted territory that is contiguous

to;
the corporate boundary of the civil city; or
(3) within one-half (1/2) mile of the nearest point of the boundary of a platted territory:
(A) outside but contiguous to; or
(B) contiguous to another platted territory that is contiguous to;
the corporate boundary of the civil city.
"Platted territory", as used in this subsection, means a territory or land area for which a plat has been recorded in the manner provided by Indiana law pertaining to the recording of plats of land.
(c) Before acquiring any real estate or interest in real estate outside the corporate limits of the civil city, the board must, by resolution entered into the record of the board's corporate minutes, find and determine that, in the judgment of the board, the real estate or interest in real estate to be acquired will be needed for the future purposes of the board. This chapter does not limit the right of any board to accept, own, and hold real estate or an interest in real estate, wherever situated, that is acquired by the board by gift or devise.
As added by P.L.1-2005, SEC.9. Amended by P.L.2-2006, SEC.113.

IC 20-25-4-11
Board of school commissioners; powers and duties conferred by law
Sec. 11. The board has the powers and duties conferred upon governing bodies by existing statutes and by the general school laws, including IC 20-26-1, IC 20-26-2, IC 20-26-3, IC 20-26-4, IC 20-26-5, IC 20-26-7, and IC 20-41-1, to the extent the powers and duties are consistent with this chapter.
As added by P.L.1-2005, SEC.9. Amended by P.L.2-2006, SEC.114.

IC 20-25-4-12
Board of school commissioners; powers; prohibited land acquisitions
Sec. 12. (a) The board may:
(1) except as provided in subsection (b), acquire by purchase, devise, gift, lease, or condemnation grounds needed by the school city;
(2) construct or lease buildings for school, school administration, or school office purposes;
(3) employ and pay all employees needed in any branch of the work committed to the board;
(4) disburse, according to law, all money of the school city for lawful school city purposes;
(5) have and exercise in the school city full and exclusive:
(A) authority concerning the conduct and management of all common schools, including elementary schools and high schools; and
(B) power to establish and enforce all regulations for the:
(i) grading of; and (ii) courses of;
instruction in all schools and for the government and discipline of the schools;
(6) divide the city into districts for school attendance purposes;
(7) maintain special day or night schools to which the board may admit adults and children at least fifteen (15) years of age; and
(8) maintain playgrounds and vacation schools.
(b) The board may not acquire the following real property:
Lots 693-719, inclusive, and 7 1/2 feet west of and adjacent to such lots, in Norcliffe Addition, an addition to the city of Indianapolis, as per plat thereof, recorded in plat book 18 at pages 165 and 166, in the office of the recorder of Marion County, Indiana.
As added by P.L.1-2005, SEC.9.

IC 20-25-4-13
Operating expenses for special schools and vacation schools; imposition of fees
Sec. 13. The expense of operating special schools under section 12(a)(7) of this chapter and playgrounds and vacation schools under section 12(a)(8) of this chapter must be paid out of the board's general fund. The board may make and impose fees that the board considers reasonable for:
(1) enrollment of any high school graduate in any class offered in a special school; and
(2) enrollment by any person at least seventeen (17) years of age in any special school class that does not provide credit toward graduation or progression in the regularly maintained common schools in the school city.
The receipts from fees under this section become a part of the board's general fund.
As added by P.L.1-2005, SEC.9.

IC 20-25-4-14
School cities; power to sell real estate and transfer personal property
Sec. 14. (a) A school city may:
(1) sell real estate;
(2) transfer personal property; and
(3) execute deeds of conveyance and instruments of transfer with or without covenants of warranty;
if, in the opinion of the board, the real estate or personal property cannot be advantageously used for school or library purposes and can be sold for its fair cash value.
(b) A determination by the board that real estate or personal property cannot be advantageously used under subsection (a) must be entered into the record of the minutes of the school city's board.
As added by P.L.1-2005, SEC.9.
IC 20-25-4-15
Absence of board commissioners or employees; reimbursement for expenses
Sec. 15. (a) The board may, subject to the board's rules, authorize a member of the board or an officer or individual employed by the board to be absent from the school city in the interest of the school city without loss of compensation.
(b) The board may refund to an individual described in subsection (a) necessary expenses incurred during the individual's absence. The amount refunded under this subsection must be paid from the board's general fund.
As added by P.L.1-2005, SEC.9.

IC 20-25-4-16
Industrial or manual training and education system; establishment
Sec. 16. (a) The board may establish and conduct a system of industrial or manual training and education in connection with and as part of the board's common school system.
(b) Industrial or manual training or education may include:
(1) the principal use of tools and mechanical implements; and
(2) the elementary principles of mechanical construction, mechanical drawing, and printing.
The board shall employ competent instructors in each of the various subjects.
(c) The board shall establish rules and regulations for the admission of students to the industrial and manual training education system. The rules and regulations must, in the judgment of the board, produce the best results and provide instruction to the largest practicable number of students. The instruction in industrial and manual training education may be given in space provided in school buildings or in separate buildings if, in the judgment of the board, it is most advantageous.
As added by P.L.1-2005, SEC.9.

IC 20-25-4-17
Industrial or trade school properties acquired by gift; maintenance and operation of trade school; transfer tuition charges; nonresidents
Sec. 17. (a) If a school city acquires title to or possession of real estate, buildings, and personal property in the school city by gift or donation, and the real estate, building, or personal property was used as an industrial or trade school for the education of youths in the trades of:
(1) printing;
(2) lithography;
(3) machine making;
(4) molding;
(5) typesetting;
(6) bricklaying;
(7) tile setting; (8) pattern making;
(9) pharmacy; or
(10) other trades or occupations;
the board may, by the use of the board's school funds, maintain and operate the industrial or trade school or schools.
(b) If real estate, a building, or personal property is acquired by the school city under subsection (a), the board shall:
(1) perform any conditions incident to the school city's acquisition of the property;
(2) maintain and operate the trade school and real estate, building, or personal property;
(3) employ competent instructors in the various subjects to be taught;
(4) purchase all necessary tools, implements, supplies, and apparatus; and
(5) establish general rules and requirements for:
(A) admission of pupils to the school or schools;
(B) the courses of instruction; and
(C) the conduct of the trade or industrial schools;
that, in the board's judgment, will produce the best results and give instruction to the largest practicable number of students.
The school city may also use the real estate, building, or personal property acquired under subsection (a) for other school purposes, but not for any purpose that will materially interfere with the conduct of the trade or industrial schools.
(c) The transfer tuition charge for each student who:
(1) is transferred to the school city from another school corporation in Indiana; and
(2) receives trade or industrial instruction in a trade or industrial school located on property acquired under subsection (a);
must be the actual per capita cost of operating the school the student attends. However, the costs of permanent improvements or additions, the salaries of the superintendents, or the costs of apparatus or repairing broken or damaged apparatus may not be used in computing the actual per capita cost.
(d) If the school city admits a student to a trade school acquired by means described in this section and the student is not, by law, entitled to school privileges, the tuition charge for the student may not be greater than the per capita cost of operating the school the student attends. The cost of permanent improvements and additions may not be included in computing the cost under this subsection.
(e) A school city may admit to the school city's career and technical, trade, or industrial schools nonresidents of Indiana. A nonresident student must pay reasonable laboratory and shop fees and a tuition fee of not more than the per student cost to the school city conducting the career and technical, trade, or industrial schools. A return on capital invested in buildings, grounds, or equipment may not be included in computing the per student cost under this subsection.
As added by P.L.1-2005, SEC.9. Amended by P.L.234-2007,

SEC.102.

IC 20-25-4-18
Authority of school cities to accept property in trust
Sec. 18. (a) A school city may accept property in trust to be used for common school or career and technical, trade, or industrial school purposes. The school city, whether made trustee by appointment of a court or by the founder of the trust, may carry out the terms of the trust in conducting common schools or career and technical, trade, or industrial schools.
(b) If a school city by:
(1) resolution of; or
(2) other formal corporate action of;
the board accepts real estate or other property in trust under subsection (a), the school city shall perform all requirements made conditions of the trust performable by the trustee.
As added by P.L.1-2005, SEC.9. Amended by P.L.234-2007, SEC.103.

IC 20-25-4-19
School lunches; expenses
Sec. 19. (a) If the board determines it will promote the health of school children and advance the educational work of the schools, the board may provide for the serving of lunches to the students attending designated schools.
(b) The board may:
(1) establish kitchens and lunch rooms;
(2) provide equipment suitable for kitchens and lunch rooms;
(3) make other necessary provision for furnishing and serving lunches; and
(4) employ a director and other necessary assistants or employees;
to provide lunches under subsection (a).
(c) The board shall pay the expenses arising under subsection (b) out of the board's general fund. The expense of operating a lunch department shall, so far as practicable, be paid from charges paid by the students for the lunches. However, the board may, in the board's discretion, furnish lunches without cost to a student who is needy and unable to pay for the student's lunch.
As added by P.L.1-2005, SEC.9.

IC 20-25-4-20
Applicability of general school laws
Sec. 20. The general school laws of Indiana and all laws and parts of laws applicable to the general system of common schools in school cities, so far as not inconsistent with this chapter and other provisions of this article, and unless made inapplicable by this article, are in full force and effect in a school city to which this chapter applies.
As added by P.L.1-2005, SEC.9.
IC 20-25-4-21
School reorganization plans; applicability
Sec. 21. This chapter applies to the school city to the extent the chapter is not in conflict with:
(1) IC 20-23-4 and IC 20-23-16; and
(2) the school reorganization plan applicable to the school city or the school city's successor corporation under the terms of IC 20-23-4 and IC 20-23-16.
However, IC 20-25-3-4 prevails over any conflicting provision of IC 20-23-4 and IC 20-23-16 and over the provisions of any school reorganization plan.
As added by P.L.1-2005, SEC.9.

IC 20-25-4-22
Authority to establish police department
Sec. 22. The governing body of a school city may establish a police department under IC 20-26-16.
As added by P.L.132-2007, SEC.5.



CHAPTER 5. REAL PROPERTY ANNEXATIONS AND TRANSFERS; REMONSTRANCES

IC 20-25-5-2
"Annex"
Sec. 2. As used in this chapter, "annex", "annexing", "annexation", and "school annexation" mean an action in which the boundaries of a school corporation are changed so that additional territory, constituting all or a part of one (1) or more other school corporations, is transferred to the acquiring school corporation.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-3
"Annexed territory"
Sec. 3. As used in this chapter, "annexed territory" means the territory acquired by an acquiring school corporation as a result of annexation from a losing school corporation.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-4
"Civil annexation"
Sec. 4. As used in this chapter, "civil annexation" means an action in which the civil boundaries of a civil city are extended.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-5
"Civil city"
Sec. 5. As used in this chapter, "civil city" means a civil city or a civil town, the area of which, or the major part of the area of which, is under the jurisdiction of a school city.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-6
"Losing school corporation"
Sec. 6. As used in this chapter, "losing school corporation" means a school corporation that loses territory to an acquiring school corporation by annexation.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-7
"Resolution"
Sec. 7. As used in this chapter, "resolution" of: (1) a school township means a resolution adopted by the trustee and a majority of the township board; and
(2) any other school corporation means a resolution duly adopted by the school corporation's governing body.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-8
"School city"
Sec. 8. As used in this chapter, "school city" means a school corporation that at any time:
(1) is a school city;
(2) is a school town;
(3) has succeeded to the jurisdiction of all a school city or a school town; or
(4) has succeeded to the jurisdiction of a major part in area of a school city or school town.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-9
"School corporation"
Sec. 9. As used in this chapter, "school corporation" means a public school corporation of the state located in whole or in part in a county containing a consolidated city.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-10
Annexation authorized
Sec. 10. Subject to the limitations and procedure set out in this chapter, any:
(1) school corporation may annex territory from any other school corporation by resolutions of the acquiring and losing school corporations as provided in section 11 of this chapter; and
(2) school city may annex territory from any other school corporation by a single resolution of the school city as provided in section 12 of this chapter.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-11
Annexation by school corporations; procedure
Sec. 11. (a) An annexation may be effected if an acquiring school corporation and a losing school corporation each adopts a substantially identical annexation resolution that contains the following items:
(1) A description of the annexed territory. The description must, as near as reasonably possible, be by streets and other boundaries known by common names. The description does not need to include a legal description unless a legal description is necessary to identify the annexed territory. A notice is not defective if there is a good faith compliance with this section

and if the area designated may be ascertained with reasonable certainty by a person skilled in the area of real estate description.
(2) The time the annexation takes place. The time the annexation takes place may vary with respect to the different parts of the annexed territory. If the entire annexed territory is contiguous to the acquiring school corporation, the annexed territory may be annexed so that some parts may not be contiguous to the annexed territory for temporary periods.
(3) The terms and conditions facilitating education of students in the annexed territory, losing school corporation, or acquiring school corporation. The terms may include, but are not limited to, the continued attendance by students in the annexed territory at schools in the losing school corporation for specified periods after annexation on a transfer basis. If a student in an annexed territory attends a school in a losing school corporation under this subdivision, transfer tuition for the student must be paid by the acquiring school corporation to the losing school corporation in the manner and at the rates provided by the statutes governing the computation and payment of transfer tuition costs.
(4) The:
(A) disposition of assets and liabilities of the losing school corporation to the acquiring school corporation;
(B) allocation between the acquiring school corporation and losing school corporation of subsequently collected school taxes levied on property in the annexed territory; and
(C) amount, if any, to be paid by the acquiring school corporation to the losing school corporation on account of property received from the losing school corporation.
The disposition, allocation, and amount must be equitable.
(b) After the adoption of the resolutions under subsection (a), notice shall be given by publication in both the acquiring school corporation and the losing school corporation. The notice must include the text of the resolution, a statement that the resolution has been adopted, and a statement that a right of remonstrance exists as provided in this chapter. It is not necessary to set out the remonstrance provisions of this chapter in the notice. A general reference to a right of remonstrance with a reference to this chapter is sufficient to satisfy the requirements of this subsection. The annexation must take effect not later than thirty (30) days after the publication of the notice or at the time provided in the resolution, whichever is later. However, the annexation is not required to take effect within the period required by this subsection if a remonstrance, based on a ground other than that set out in section 14(a)(5) of this chapter, is filed in the circuit or superior court of the county in which the annexed territory or any part of the annexed territory is located. The remonstrance must be filed by registered voters residing in the losing school corporation at least equal in number to the greater of:
(1) ten percent (10%) of the number of registered voters

residing in the losing school corporation; or
(2) fifty-one percent (51%) of the number of registered voters residing in the annexed territory.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-12
Annexation by school city; procedure
Sec. 12. (a) Notwithstanding section 11 of this chapter, a school city may effect an annexation as follows:
(1) The acquiring school corporation must adopt an annexation resolution of the type provided in section 11 of this chapter. Unless the losing corporation consents, the resolution may not provide a time for annexation before July 1 following the May 1 next succeeding the last publication of the notice of annexation.
(2) The acquiring school corporation, after adopting a resolution under subdivision (1), shall give notice of the type provided in section 11 of this chapter by publication in the acquiring school corporation and in the losing school corporation. The acquiring school corporation shall also give notice to the losing school corporation before the last publication of notice of the type provided in section 11 of this chapter. The annexation must take effect thirty (30) days after the last publication in the losing school corporation or at the time provided in the resolution, whichever is later. However, the annexation is not required to take effect within the period required by this subdivision if a remonstrance, based on a ground other than that set out in section 14(a)(5) of this chapter, is filed in the circuit or superior court of the county in which the annexed territory or a part of the annexed territory is located. The remonstrance must be filed by:
(A) the losing school corporation;
(B) not less than a majority of the owners of land in the annexed territory; or
(C) the owners of seventy-five percent (75%) or more in assessed valuation of the real estate in the annexed territory.
(b) For purposes of determining ownership under subsection (a)(2)(B) and (a)(2)(C), the following rules apply:
(1) Only the record title holder or holders of a single piece of property are considered an owner.
(2) If record title of a single piece of property is in more than one (1) individual, all the individuals constitute only one (1) owner, and the remonstrance of any one (1) of the individuals constitutes the remonstrance of all the individuals, whether or not the other individuals authorized the filing of the remonstrance.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-13
Notice of annexation; publication; notice to losing school

corporation
Sec. 13. (a) The notice by publication required by sections 11 and 12 of this chapter shall be made two (2) times a week apart in two (2) daily newspapers of general circulation in the acquiring school corporation and the losing school corporation. The two (2) daily newspapers must be published in the English language. If there is only one (1) daily newspaper or if there are not any daily newspapers in either school corporation, a weekly newspaper may be used to provide notice. If there is only one (1) daily or weekly newspaper, publication in that newspaper is sufficient. If a newspaper is of general circulation in both school corporations, the publication of notice in the newspaper qualifies as one (1) of the required publications in each of the school corporations. Publication may be made jointly by the losing school corporation and the acquiring school corporation. The remonstrance period runs from the second publication.
(b) If notice is required to be given by an acquiring school corporation to a losing school corporation, it may be made by registered or certified United States mail, return receipt requested, addressed to the:
(1) governing body of the losing school corporation at the governing body's established business office;
(2) township trustee in the case of a school township; or
(3) superintendent of schools or any officer of the governing body of any other school corporation.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-14
Remonstrance; procedure; grounds
Sec. 14. (a) A remonstrance under section 11 or 12 of this chapter must be in substantially the following form:
The undersigned hereby remonstrate against the annexation of the following described territory situated in ________ County, Indiana, whereby it would be transferred from ___________ (the losing corporation) to ____________ (the acquiring corporation):
(Description of the annexed territory sufficient to identify it.)
The remonstrance may be filed in any number of counterparts. Each counterpart must have attached to it the affidavit of the individual circulating the counterpart that affirms that each signature appearing on the counterpart was affixed in the presence of the individual circulating the counterpart and that each signature is the true and lawful signature of the individual who made it. The individual who makes the affidavit is not required to be one (1) of the individuals who signs the counterpart to which the affidavit is attached. The remonstrance must be accompanied by a complaint filed by one (1) or more of the remonstrators. The individual or individuals who file the complaint must be treated as a representative of the entire class of remonstrators and must sign the complaint individually or have their respective attorneys sign it. The complaint must state the reasons for the remonstrance. The reasons for the remonstrance are

limited to the following:
(1) There is a procedural defect in the manner in which the annexation is carried out that is jurisdictional.
(2) The annexed territory does not form a compact area abutting the acquiring school corporation.
(3) The losing school corporation is left with no high school facilities, or its enrollment after annexation will be less than one thousand (1,000) students. This subdivision does not provide a basis for a remonstrance if the annexation includes all of the territory of the losing school corporation.
(4) The benefits to be derived from the annexation are outweighed by the detriments after consideration of the respective benefits and detriments to the schools, the students residing in the acquiring school corporation, the students residing in the losing school corporation, and the students residing in the annexed territory.
(5) The disposition of assets and liabilities of the losing corporation, the allocation of school tax receipts between the two (2) school corporations, and the amount to be paid by the acquiring school corporation as set out in the annexation resolution are inequitable.
Except for subdivision (1), each allegation enumerated under this subsection may be made in the statutory language.
(b) The plaintiff in a remonstrance suit is the individual whose name appears on the complaint and may be the losing school corporation in a remonstrance under section 12 of this chapter. The defendants in a remonstrance under section 11 of this chapter are the acquiring school corporation and the losing school corporation. The defendant in a remonstrance under section 12 of this chapter is the acquiring school corporation. Service of process shall be made on each defendant in the manner required in other civil actions.
(c) To determine if a petition is timely filed, the time of filing is the time of filing with the clerk of the circuit court without regard to the time of issuance of the summons. If the thirtieth day falls on Sunday, a holiday, or any other day when the clerk's office is not open, the time for filing must be extended to the next day when the clerk's office is open.
(d) The issues in a remonstrance suit are made up by the allegations in the complaint that are denied by each defendant. A responsive pleading does not need to be filed. A defendant may file a motion to dismiss the suit on the ground that the:
(1) requisite number of qualified remonstrators have not signed the petition;
(2) remonstrance was not timely filed; or
(3) complaint does not state a cause of action.
A responsive pleading to a motion to dismiss does not need to be filed. With respect to a motion under subdivisions (1) and (2), the allegations are considered denied by the remonstrators. In order to determine whether there are the requisite number of qualified remonstrators, an individual is not entitled to withdraw the

individual's name after a remonstrance is filed, and an individual is not entitled to add the individual's name to the remonstrance after the remonstrance is filed. An individual may, however, at a remonstrance trial, in support or derogation of the substantive matters in the complaint, introduce into evidence a verified statement that the individual wishes to add or withdraw the individual's name from the remonstrance. The court may hear all or part of the matters raised by the motion to dismiss separately, or the court may consolidate all or part of the matters in the motion to dismiss with matters relating to the substance of the case for trial. A complaint may not be dismissed for failure to state a cause of action if a fair reading of the complaint makes out one (1) of the grounds for remonstrance and suit provided in subsection (a). An amendment of the complaint may be permitted in the discretion of the court if the amendment does not state a new ground of remonstrance.
(e) A remonstrance trial must be conducted in the same manner as other civil cases by the court without the intervention of a jury on the issues raised by a complaint or a motion to dismiss, or both. A change of venue from a judge is permitted, but a change of venue from the county is not permitted. The court shall expedite the hearing of the case. A court's judgment, except with respect to a matter raised under subsection (a)(5), must be that the:
(1) annexation will take place;
(2) annexation will not take place; or
(3) remonstrance is dismissed.
(f) If the court finds that the remonstrators have proved a reason for the remonstrance described in subsection (a)(1) through (a)(4), the court's judgment shall be that the annexation will not take place. If the remonstrators fail to prove a reason for the remonstrance described in subsection (a)(1) through (a)(4), the court's judgment shall be that the annexation will take place. If the remonstrators raise an issue under subsection (a)(5) in support of a remonstrance, the court's judgment may be either that the disposition, allocation, and amount set out in the annexing resolution are equitable or inequitable. If the court finds that the disposition, allocation, and amount set out in the annexing resolution are inequitable, the court shall provide for an equitable disposition, allocation, and amount. Costs will follow judgment. Appeals may be taken from any judgment of the court in the same manner as appeals are taken in other civil cases.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-15
Equitable disposition of assets and liabilities, allocation of taxes, and payment by acquiring school corporation
Sec. 15. With respect to whether the disposition of the assets and liabilities of the losing school corporation is equitable, the allocation of school tax receipts is equitable, and the amount to be paid by the acquiring school corporation is equitable, a court must be satisfied that the annexing resolution conforms substantially to the following

standards:
(1) Except for current obligations or temporary borrowing, the acquiring school corporation shall assume a part of all installments of principal and interest on the indebtedness of the losing school corporation that is due after the end of the last calendar year in which the losing school corporation is entitled to receive current tax receipts from property tax levies on the property in the annexed territory. The part assumed by the acquiring school corporation consists of the following:
(A) All installments relating to any indebtedness incurred in connection with the acquisition or construction of a building located in the annexed territory.
(B) A proportion of all installments relating to any other indebtedness that is in the same proportion as the valuation of the real property in the annexed territory bears to the valuation of all the real property in the losing school corporation. Valuation under this clause is based upon the assessment for general taxation immediately before annexation.
(2) The acquiring school corporation shall make the payments and assume the obligations provided for a school corporation acquiring:
(A) territory;
(B) a building or buildings; or
(C) both territory and a building or buildings;
under IC 20-47-5.
(3) If the annexed territory includes an entire losing school corporation, the acquiring school corporation shall:
(A) acquire all the property and assets of the losing school corporation without making any payments for the losing school corporation; and
(B) assume all of the liabilities and obligations of the losing school corporation.
As added by P.L.1-2005, SEC.9. Amended by P.L.231-2005, SEC.27; P.L.2-2006, SEC.115.

IC 20-25-5-16
Effective date of annexation
Sec. 16. (a) If a remonstrance is filed on any ground other than a ground set forth in section 14(a)(5) of this chapter, annexation does not become effective until final judgment in the remonstrance suit. A judgment is not considered final until the time for taking an appeal has expired or, if an appeal is taken within the permitted time, until a final judgment is issued in the appeal.
(b) A judgment of a trial court dismissing a remonstrance is a final judgment, subject to subsection (a).
(c) If a judgment is against annexation, no further annexation of the annexed territory may occur for two (2) years after the date of the filing of the remonstrance. However, a judgment against annexation does not prevent either the: (1) acquiring school corporation; or
(2) acquiring school corporation and the losing school corporation;
from rescinding the annexation resolution. If an annexation resolution is rescinded under this subsection, the suit must be dismissed without prejudice. If an annexation suit is dismissed without prejudice under this subsection, the two (2) year prohibition does not apply unless a subsequent annexation resolution is adopted primarily for the purpose of harassment and not for another purpose, such as the correction of procedural irregularities or a substantial change in the annexed territory or the annexation resolution.
(d) If a remonstrance relates solely to a matter raised under section 14(a)(5) of this chapter, the annexation takes effect at the time provided under section 11 or 12 of this chapter.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-17
Boundaries of school city or school town; application of chapter
Sec. 17. Notwithstanding any other statute that provides that the boundaries of a school city or school town are coterminous or coextensive with the boundaries of a civil city or civil town, the boundaries of a school city may be changed after March 8, 1961, solely by annexation under this chapter if this chapter was in effect at the time the annexation became effective or finally effective.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-18
Conflicting laws void; continued effect of consolidation laws; approval not required for annexation
Sec. 18. (a) Except as provided in subsection (b), a law or a part of a law in conflict with this chapter is void.
(b) This chapter may not be construed to invalidate IC 20-23-4, IC 20-23-16, or any other statute concerning the consolidation of two (2) or more school corporations to which this chapter is supplementary. However, IC 20-23-4 and IC 20-23-16 are void to the extent that IC 20-23-4 and IC 20-23-16 conflict with the subsequent provisions of this section.
(c) An annexation sought under this chapter does not require the approval of a:
(1) county committee;
(2) state commission; or
(3) committee created under or referred to in IC 20-23-4.
(d) Acts 1961, c.186, s.9, with respect to an annexation that is finally effective before February 25, 1969, operates after March 8, 1961, before and after a final plan is put into effect by:
(1) election;
(2) petition;
(3) another proceeding under IC 20-23-4 or IC 20-23-16; or
(4) another statute concerning the consolidation of two (2) or more school corporations. As added by P.L.1-2005, SEC.9.

IC 20-25-5-19
Annexations not effective before February 25, 1969; repeal of statute
Sec. 19. Acts 1961, c.186, s.9 is repealed regarding an annexation that is not effective or finally effective before February 25, 1969.
As added by P.L.1-2005, SEC.9.

IC 20-25-5-20
Transfer of unused property to board of park commissioners
Sec. 20. (a) This section applies to a school city described in IC 20-25-2-12.
(b) All real estate belonging to a school city that:
(1) consists of lots and buildings on the real property of the school city; and
(2) has not been used for school purposes for at least five (5) years;
may be transferred to and placed under the jurisdiction of the board of park commissioners of the city in which the school city is located and must be operated, managed, controlled, and maintained as a recreation center for the use and benefit of the city.
As added by P.L.1-2005, SEC.9.



CHAPTER 6. DETERMINATION OF SCHOOL CITY CONDITIONS AND NEEDS

achievement information and administrative performance measures;
will encourage the development and use of creative and innovative educational methods and improve student achievement.
(10) Providing a range of remediation opportunities to students in the school city who:
(A) fail to meet state achievement standards; or
(B) are determined to be at risk of academic failure by the board;
will enhance the educational opportunities available to students and improve student performance.
(11) Enhanced intervention for schools whose students fail to meet expected performance levels will improve the:
(A) educational opportunities; and
(B) educational achievement;
in the school city.
(12) Allowing students to attend neighborhood schools and the development and implementation of a plan by the board to increase student performance and achievement in the school city are necessary to:
(A) achieve the legislative objectives referred to in this section;
(B) meet the unique challenges to education in the school city; and
(C) improve student achievement in the school city.
As added by P.L.1-2005, SEC.9.



CHAPTER 7. NEIGHBORHOOD SCHOOLS

IC 20-25-7-2
Criteria for parental choices and assignment to schools
Sec. 2. (a) The board shall establish appropriate criteria to:
(1) set priorities for parental choices; and
(2) assign students to schools.
(b) Criteria established under this section must provide that if the parent of a student chooses to enroll the student in a neighborhood school, the student will be assigned to the neighborhood school, subject only to building capacity limitations.
As added by P.L.1-2005, SEC.9.



CHAPTER 8. PARENTAL INVOLVEMENT IN SCHOOLS

IC 20-25-8-2
Written compact
Sec. 2. (a) Each school in the school city shall develop a written compact among:
(1) the school;
(2) the students;
(3) the students' teachers; and
(4) the students' parents.
(b) A written compact must contain the expectations for:
(1) the school;
(2) the student;
(3) the student's teachers; and
(4) the student's parent.
(c) Each educator at the school shall affirm and sign the compact.
(d) Each student and the student's parent shall go to the school before the start of each school year to sign and affirm the compact.
As added by P.L.1-2005, SEC.9.

IC 20-25-8-3
Foster parents not completing compact
Sec. 3. Each school shall report to the local office of the department of child services the names of foster parents who have not completed a compact under this chapter.
As added by P.L.1-2005, SEC.9. Amended by P.L.146-2008, SEC.465.



CHAPTER 9. PERFORMANCE MEASURES FOR STUDENT ACHIEVEMENT

IC 20-25-9-2
Students in need of summer remediation; use of state achievement standards
Sec. 2. The board shall use state achievement standards to identify students in need of summer remediation services.
As added by P.L.1-2005, SEC.9.

IC 20-25-9-3
Uses for student performance improvement levels
Sec. 3. The board shall use the student performance improvement levels established under IC 20-25-11 to:
(1) implement the board's plan;
(2) evaluate school performance;
(3) publish annual reports; and
(4) determine academic receivership under IC 20-25-15.
As added by P.L.1-2005, SEC.9.

IC 20-25-9-4
Determination of whether to put school in academic receivership
Sec. 4. The board shall use student performance improvement levels to determine whether to place a school in academic receivership under IC 20-25-15.
As added by P.L.1-2005, SEC.9.

IC 20-25-9-5
Measuring and recording student achievement and teacher and administrative performance
Sec. 5. Each school in the school city shall measure and record:
(1) the students' achievement in reaching the school's student performance improvement levels established under IC 20-25-11;
(2) student achievement information for the school described in IC 20-20-8-8 and IC 20-25-9-6; and
(3) teacher and administrative performance information for the school described in IC 20-25-9-6; which in each case must not be less rigorous than the student performance improvement levels and information developed and required under IC 20-31-8.
As added by P.L.1-2005, SEC.9.

IC 20-25-9-6
Annual report; required information
Sec. 6. For all schools under this article, the report must include the following, in addition to the requirements of IC 20-20-8-8:
(1) Student achievement information as follows:
(A) For each elementary and middle school, grade advancement rates.
(B) For each high school, the percentage of students who apply to, are accepted by, and attend a college, university, or other postsecondary educational institution after high school.
(2) Administrative performance measures as follows:
(A) School receipts and expenditures by source, compared with budget amounts.
(B) Total school enrollment.
(C) The school's general fund expenditures per student and total expenditures per student.
(D) The amount and percentage of the school's general fund expenditures and the amount and percentage of total expenditures directly reaching the classroom as determined by a formula to be established by the board.
(E) Teacher/pupil ratios totaled by class, grade, and school.
(F) Administrator/pupil ratio for the school.
(G) Teacher attendance rates totaled by class, grade, and school.
(3) Achievement on the annual performance objectives identified under IC 20-25-11.
(4) The performance objectives established under IC 20-25-11 for the upcoming school year.
(5) State and school city averages for each of the measures set forth in subdivisions (1) through (2), if available.
As added by P.L.1-2005, SEC.9.



CHAPTER 10. BOARD PLAN FOR IMPROVEMENT OF STUDENT ACHIEVEMENT

IC 20-25-10-2
Plan requirements
Sec. 2. The plan modified, developed, and implemented under this chapter must do the following:
(1) Provide for efforts to increase support of the schools by:
(A) the parents of students; and
(B) the neighborhood communities surrounding the schools.
(2) Establish student performance improvement levels for students in each school in the school city that are not less rigorous than the student performance improvement levels developed under IC 20-31.
(3) Provide opportunity and support for the educators in each school to develop a school plan, including:
(A) traditional or innovative methods and approaches to improve student achievement; and
(B) efficient and cost effective management efforts in the school;
that are developed consistently with IC 20-25-12-1 and with the board's plan developed under this chapter.
(4) Require annual reports identifying the progress of student achievement for each school as described in IC 20-20-8-8 and IC 20-25-9-6.
(5) Provide for the effective evaluation of:
(A) each school in the school city; and
(B) the school's educators;
including the consideration of student achievement in the school.
(6) Provide a range of opportunity for remediation of students who:
(A) fail to meet state achievement standards; or
(B) are at risk of academic failure.
(7) Require action to raise the level of performance of a school if the school's students fail to achieve student performance improvement levels established for the school under

IC 20-25-11-1.
As added by P.L.1-2005, SEC.9.

IC 20-25-10-3
Modification, development, publication, and implementation of plan
Sec. 3. The board shall:
(1) modify, develop, and publish the plan required under this chapter; and
(2) implement the modified plan;
in compliance with the timelines of IC 20-31-1, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, and IC 20-31-10.
As added by P.L.1-2005, SEC.9. Amended by P.L.231-2005, SEC.28; P.L.1-2006, SEC.323.

IC 20-25-10-4
Revisions; publication required
Sec. 4. If the board revises the plan required under this chapter after the plan is published, the board shall publish the revisions.
As added by P.L.1-2005, SEC.9.

IC 20-25-10-5
Assessment and evaluation of educational programs
Sec. 5. (a) The board shall annually assess and evaluate educational programs offered by the school city to determine:
(1) the relationship of the programs to improved student achievement; and
(2) the educational value of the programs in relation to cost.
(b) The board may obtain information from:
(1) educators in the schools offering a program;
(2) students participating in a program; and
(3) the parents of students participating in a program;
in preparing an assessment and evaluation under this section. The assessment must include the performance of the school's students in achieving student performance improvement levels under IC 20-31-1, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, IC 20-31-10, and IC 20-25-11.
As added by P.L.1-2005, SEC.9. Amended by P.L.231-2005, SEC.29; P.L.1-2006, SEC.324.



CHAPTER 11. ANNUAL PERFORMANCE OBJECTIVES



CHAPTER 12. SCHOOL PLANS FOR IMPROVEMENT

IC 20-25-12-2
Educators' plan; use of traditional or innovative techniques
Sec. 2. (a) Educators in each school are responsible for improving student achievement in the school and may develop the educators' own school plan to achieve improvement that:
(1) conforms to the guidelines issued by the board; and
(2) has a cost that does not exceed the amount allocated to the school under section 5 of this chapter.
(b) Educators may use traditional or innovative techniques that the educators believe will:
(1) best maintain a secure and supportive educational environment; and
(2) improve student achievement.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-3
Provision for parental involvement
Sec. 3. Each school's plan must include the development and maintenance of efforts to increase parental involvement in educational activities.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-4
Promotion of student achievement
Sec. 4. School plans must promote:
(1) increased options for; and
(2) innovative and successful approaches to; improving student achievement.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-5
General fund budgets for schools
Sec. 5. The approved general fund budget for each school for a school year must be, as nearly as is reasonable and practicable, proportionate to the total general fund budget for the school city in the same ratio as the school's estimated ADM compares to the school city's estimated ADM for that school year.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-6
Educators' determination of needed educational resources; purchases and acquisitions
Sec. 6. (a) Each school's educators may:
(1) determine the educational resources, goods, and services that are necessary and appropriate for improving student performance in the school; and
(2) obtain or purchase the educational resources, goods, and services.
(b) Purchases and acquisitions under this section are subject to:
(1) the general guidelines developed by the board; and
(2) the school's budget.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-7
School budget allocations for noneducational goods and services
Sec. 7. Subject to the general guidelines developed by the board and after consulting with the school's teachers, each school's administrators may determine the:
(1) sources of; and
(2) part of;
the school's available budget allocated for noneducational goods and services.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-8
Excess general fund money; permissible uses
Sec. 8. (a) If, as a result of a school's efforts to incur less expense than was budgeted in a fiscal year, the school has excess general fund money after the school's expenses for the fiscal year are paid in full, the school retains control of the excess.
(b) The school shall use excess general fund money retained under this section during the following school year for:
(1) professional development of the school's educators; and
(2) other classroom instructional purposes;
under the general guidelines developed by the board.
(c) The board may not consider a school's excess general fund money retained under this section when setting or approving the

school's budget for subsequent years.
As added by P.L.1-2005, SEC.9.



CHAPTER 13. STAFF PERFORMANCE EVALUATIONS

IC 20-25-13-3
Plan requirements
Sec. 3. A staff performance evaluation plan must do the following:
(1) Provide for evaluation of the school's and the school's educators' performance based on the school's students' performance improvement level under IC 20-25-11, including the following:
(A) Student achievement on assessment tests and assessment programs.
(B) Graduation rates.
(C) Scholastic aptitude test scores.
(D) Other objective standards developed by the board for measuring student, teacher, and administrator performance improvement consistent with:
(i) state academic standards; and
(ii) student performance improvement levels developed under IC 20-25-11.
(2) Provide for:
(A) the continuing professional development; and
(B) improvement of the performance;
of the individuals evaluated.
(3) Require periodic assessment of the effectiveness of the plan.
As added by P.L.1-2005, SEC.9.

IC 20-25-13-4
Plan as basis for employment decisions
Sec. 4. A staff performance evaluation plan may provide the basis for making employment decisions.
As added by P.L.1-2005, SEC.9.

IC 20-25-13-5
Plan as condition for accreditation
Sec. 5. Development and implementation of a staff performance evaluation plan for each school is a condition for accreditation for

the school under IC 20-19-2-8(a)(5).
As added by P.L.1-2005, SEC.9.

IC 20-25-13-6
Compliance with board guidelines; approval of board
Sec. 6. A staff performance evaluation plan must:
(1) comply with guidelines established by; and
(2) be approved by;
the board.
As added by P.L.1-2005, SEC.9.

IC 20-25-13-7
Student improvement levels to serve as factor in teacher evaluation
Sec. 7. IC 20-28-6-4 and IC 20-28-6-5 apply to certificated employees in the school city. A teacher's students' performance improvement levels under the assessment tests and programs of IC 20-31-1, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, and IC 20-31-10 may be used as a factor, but not the only factor, to evaluate the performance of a teacher in the school city.
As added by P.L.1-2005, SEC.9. Amended by P.L.231-2005, SEC.31; P.L.1-2006, SEC.326.



CHAPTER 14. SUMMER REMEDIATION

IC 20-25-14-2
Proposals and contracts for provision of services; eligible providers
Sec. 2. The board may:
(1) request and receive competitive proposals from:
(A) a school of the school city;
(B) another public educational institution; or
(C) a group of educators from the school city;
to provide summer remediation services under guidelines and specified performance standards established by the board; and
(2) contract with one (1) or more providers listed in subdivision (1) to provide summer remediation services to students in the school city.
As added by P.L.1-2005, SEC.9.

IC 20-25-14-3
Costs; state reimbursement
Sec. 3. The school city:
(1) shall pay the cost of summer remediation services; and
(2) may use all available funding from the state for the payment.
The purchase of remediation services is eligible for state reimbursement in the same manner as other state funding, including summer school funding.
As added by P.L.1-2005, SEC.9.

IC 20-25-14-4
Services provided by contractors; summer remediation subsidy
Sec. 4. (a) Summer remediation services provided by contractors under section 2 of this chapter shall be provided at no tuition cost to the student.
(b) Upon the request of the parent of a student described in section 1 of this chapter, the school city shall provide the parent with a summer remediation subsidy in an amount equal to fifty percent (50%) of the lowest per student cost of summer remediation services provided by a contractor under section 2 of this chapter.
(c) A parent to whom a summer remediation subsidy is provided may use the subsidy to purchase summer remediation services from a provider located in Marion County. The parent may choose to use

the remediation subsidy at an accredited public school. If the amount of tuition for the remediation services is greater than the amount of the remediation subsidy provided to the parent, the parent is responsible for the additional amount.
(d) The allocated remediation subsidy is payable to a provider of remediation services upon the provider's enrollment of the student in the remediation program.
(e) Payment of a remediation subsidy fulfills the obligation under this chapter of the school city to provide remediation services to a student.
(f) If a student who has received a remediation subsidy does not complete a remediation program, the provider of remediation services shall refund the remediation subsidy on a pro rata basis to the school city.
As added by P.L.1-2005, SEC.9.



CHAPTER 15. ACADEMIC RECEIVERSHIP

IC 20-25-15-2
Required evaluations
Sec. 2. Before August 1 of a school year for which a school is placed in academic receivership, the superintendent and the board shall require the following:
(1) Evaluation of each administrator at the school.
(2) Evaluation of each teacher at the school.
(3) Evaluation of the school's educational plan.
(4) Consideration of:
(A) personnel;
(B) management;
(C) plan; and
(D) policy;
changes for the school to improve student performance at the school.
(5) Identification of significant;
(A) management;
(B) personnel;
(C) plan; or
(D) policy;
changes that in the board's judgment must be implemented to improve the school's performance.
As added by P.L.1-2005, SEC.9.

IC 20-25-15-3
Actions to raise school's level of performance
Sec. 3. (a) If a school is placed in academic receivership, the superintendent and the board must take action to raise the school's level of performance.
(b) In addition to the consequences of IC 20-31-9, the actions that the superintendent and the board may take to raise the performance of a school in academic receivership include the following:
(1) Shifting resources of the school city to the school.
(2) Changing or removing:
(A) the school principal;
(B) teachers;
(C) administrators; or
(D) other staff.
(3) Establishing a new educational plan for the school. (4) Requiring the superintendent or another school city appointee to administer the school until the academic receivership status of the school is removed.
(5) Contracting with a:
(A) for-profit organization;
(B) nonprofit organization; or
(C) individual;
to manage the school.
(6) Closing the school.
(7) Any other management, personnel, or policy changes that the superintendent and board expect in the following school year to:
(A) raise the performance of the school; and
(B) avoid continuing academic receivership status for the school.
(c) If this chapter is inconsistent with any other law relating to:
(1) education;
(2) teachers; or
(3) common schools;
this chapter governs.
As added by P.L.1-2005, SEC.9.



CHAPTER 16. ADDITIONAL POWERS TO MODIFY POLICIES AND WAIVE REQUIREMENTS, LEASE PROPERTY, AND TRANSFER FUNDS

subdivision.
(B) This subdivision does not allow a school corporation to transfer to any other fund money from the debt service fund.
As added by P.L.1-2005, SEC.9. Amended by P.L.2-2006, SEC.116; P.L.73-2011, SEC.7.






ARTICLE 26. SCHOOL CORPORATIONS: GENERAL ADMINISTRATIVE PROVISIONS

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 20-26-2-1.5
"Expanded criminal history check"
Sec. 1.5. "Expanded criminal history check" means a criminal history background check of an individual that includes:
(1) a:
(A) search of the records maintained by all counties in Indiana in which the individual who is the subject of the background check resided;
(B) search of the records maintained by all counties or similar governmental units in another state, if the individual who is the subject of the background check resided in another state; and
(C) check of:
(i) sex offender registries in all fifty (50) states; or
(ii) the national sex offender registry maintained by the United States Department of Justice; or
(2) a:
(A) national criminal history background check (as defined in IC 10-13-3-12); and
(B) check of:
(i) sex offender registries in all fifty (50) states; or
(ii) the national sex offender registry maintained by the United States Department of Justice.
As added by P.L.121-2009, SEC.7.

IC 20-26-2-2
"Governing body"
Sec. 2. "Governing body" refers to the board of commissioners charged by law with the responsibility of administering the affairs of a school corporation, including a:
(1) board of school commissioners;
(2) metropolitan board of education;
(3) board of school trustees; or
(4) board of trustees.
As added by P.L.1-2005, SEC.10.

IC 20-26-2-3
"Member"
Sec. 3. "Member" means a member of a governing body.
As added by P.L.1-2005, SEC.10.
IC 20-26-2-4
"School corporation"
Sec. 4. "School corporation" means a local public school corporation established under Indiana law, including a:
(1) school city;
(2) school town;
(3) metropolitan school district;
(4) consolidated school corporation;
(5) county school corporation;
(6) community school corporation; and
(7) united school corporation.
The term does not include a school township.
As added by P.L.1-2005, SEC.10.

IC 20-26-2-5
"School purposes"
Sec. 5. "School purposes" means the general purposes and powers specified in IC 20-26-5-1 and IC 20-26-5-4. However, the delineation of a specific power in IC 20-26-5-4 is not a limitation on the general powers and purposes set out in IC 20-26-5-1.
As added by P.L.1-2005, SEC.10.



CHAPTER 3. HOME RULE

IC 20-26-3-2
School corporation powers; resolution of doubted existence
Sec. 2. (a) The rule of law that any doubt as to the existence of a power of a school corporation must be resolved against the existence of the power is abrogated.
(b) Any doubt as to the existence of a power of a school corporation must be resolved in favor of the existence of the power. This rule applies when a statute granting the power has been repealed.
As added by P.L.1-2005, SEC.10.

IC 20-26-3-3
School corporation powers; extent
Sec. 3. (a) The rule of law that a school corporation has only:
(1) powers expressly granted by statute;
(2) powers necessarily or fairly implied in or incident to powers expressly granted through rules adopted by the state board under IC 4-22-2 or otherwise; and
(3) powers indispensable to the declared purposes of the school corporation;
is abrogated.
(b) A school corporation has:
(1) all powers granted to the school corporation by statute or through rules adopted by the state board; and
(2) all other powers necessary or desirable in the conduct of the school corporation's affairs, even if the power is not granted by statute or rule.
(c) The powers that school corporations have under subsection (b)(1) are listed in various statutes. However, these statutes do not list the powers that school corporations have under subsection (b)(2). The omission of a power from a list does not imply that school corporations lack that power.
As added by P.L.1-2005, SEC.10.

IC 20-26-3-4
School corporation powers; exercise
Sec. 4. A school corporation may exercise any power the school corporation possesses to the extent that the power:
(1) is not expressly denied by the Constitution of the State of

Indiana, by statute, or by rule of the state board; and
(2) is not expressly granted to another entity.
As added by P.L.1-2005, SEC.10.

IC 20-26-3-5
Constitutional or statutory exercise of powers; written policy
Sec. 5. (a) If there is a constitutional or statutory provision requiring a specific manner for exercising a power, a school corporation that exercises the power shall exercise the power in the specified manner as a minimum requirement.
(b) If there is not a constitutional or statutory provision requiring a specific manner for exercising a power, a school corporation that exercises the power shall:
(1) adopt a written policy prescribing a specific manner for exercising the power; or
(2) comply with a statutory provision permitting a specific manner for exercising the power.
(c) A written policy under subsection (b)(1) must be adopted by the governing body of the school corporation.
As added by P.L.1-2005, SEC.10.

IC 20-26-3-6
Review or regulation of school corporation powers
Sec. 6. A state agency and other agencies may review or regulate the exercise of powers by a school corporation only to the extent prescribed by statute.
As added by P.L.1-2005, SEC.10.

IC 20-26-3-7
Unavailable powers
Sec. 7. A school corporation does not have any of the following powers:
(1) Powers expressly prohibited of a unit under IC 36-1-3-8.
(2) Power for eminent domain, unless specifically authorized by statute.
(3) Power to prescribe a civil penalty or a fine.
(4) Power to adopt ordinances.
(5) Power to require the attendance of witnesses and the production of documents relative to matters being considered, unless specifically authorized by statute.
(6) Power to exercise powers outside the boundaries of the school corporation, unless authorized by statute through a joint agreement or otherwise.
As added by P.L.1-2005, SEC.10.



CHAPTER 4. ORGANIZATION AND OPERATION OF GOVERNING BODY

IC 20-26-4-2
Oath of members
Sec. 2. A person elected or selected to be a member of a governing body shall take the following oath before taking office:
"I solemnly swear (or affirm) that I will support the Constitution of the United States of America, the Constitution of the State of Indiana, and the laws of the United States and the State of Indiana. I will faithfully execute the duties of my office as a member of this governing body, so help me God."
However, the governing body may provide for additional provisions to the oath that the governing body considers appropriate for the office.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-3
Regular, statutory, and special meetings
Sec. 3. (a) Regular meetings must be held by each governing body at a time and place established by resolution of the board or may be incorporated in the rules provided in IC 20-26-5-4. A notice need not be given a member for holding or taking any action at a regular meeting.
(b) If a meeting is held according to a procedure set forth by statute or rule and if publication of notice of the meeting is required,

notice of the meeting is not required and need not be given a member for holding or taking any action at the meeting contemplated by the notice. The meeting must be held at the time and place specified in the published notice.
(c) Special meetings of a governing body must be held on call by the governing body's president or by the superintendent of the school corporation. The call must be evidenced by a written notice specifying the date, time, and place of the meeting, delivered to each member personally or sent by mail or telegram so that each member has at least seventy-two (72) hours notice of the special meeting. Special meetings must be held at the regular meeting place of the board.
(d) All meetings of a governing body must be open to the public to the extent required by IC 5-14-1.5. The governing body shall comply with IC 5-14-1.5.
(e) If notice of a meeting is required and each member of a governing body has waived notice of the meeting, as provided in this subsection, notice of the meeting is not necessary. Waiver of notice of a meeting by a member consists of the following:
(1) The member's presence at the meeting.
(2) The member's execution of a written notice waiving the date, time, and place of the meeting, executed either before or after the meeting. However, if notice is executed after the meeting, the waiver must also state in general terms the purpose of the meeting. If a waiver specifies that the waiver was executed before the meeting, third persons are entitled to rely on the statement.
(f) At a meeting of the governing body, a majority of the members constitutes a quorum. Action may not be taken unless a quorum is present. Except where a larger vote is required by statute or rule with respect to any matter, a majority of the members present may adopt a resolution or take any action.
(g) All meetings of the governing body for the conduct of business must be held within the school corporation, except as follows:
(1) Meetings may be held at the administrative offices of the school corporation if the offices are outside the geographic limits of the school corporation but are within a county where all or a part of the school corporation is located.
(2) Meetings may be held at a place where the statute or rule according to which a statutory meeting is held permits meeting outside the school corporation, as may occur when the meeting is held jointly with another governing body.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-4
Commencement and termination of terms of office; vacancies
Sec. 4. (a) This section does not apply to a school city of the first class or to a school corporation succeeding to all or the major part in area of a school city of the first class.
(b) The commencement and termination of terms of members of

a governing body are as follows:
(1) Except as provided in subdivision (2), the governing body of each school corporation shall determine whether the term of office for the governing body's members extends from January 1 to December 31 or from July 1 to June 30. A governing body that makes a change in the commencement date of the governing body's members' terms shall report the change to the state board before August 1 preceding the year in which the change takes place. An ex officio member of a governing body shall take office at the time the ex officio member takes the oath of the office by virtue of which the ex officio member is entitled to become an ex officio member.
(2) In a county having a population of more than four hundred thousand (400,000), the terms of office for the members of a governing body who are appointed commence on July 1 of the year in which the members are to take office under the plan, resolution, or law under which the school corporation is established, and terminate on the June 30 of the final year of the term for which the members are to serve under the plan, resolution, or law.
(c) If a vacancy in the membership of a governing body occurs for any reason (including the failure of a sufficient number of petitions for candidates for governing body membership being filed for an election and whether the vacancy was of an elected or appointed member), the remaining members of the governing body shall by majority vote fill the vacancy by appointing a person from within the boundaries of the school corporation, with the residence and other qualifications provided for a regularly elected or appointed board member filling the membership, to serve for the term or the balance of the term. However, this subsection does not apply to a vacancy:
(1) of a member who serves on a governing body in an ex officio capacity; or
(2) a vacancy in an appointed board membership if a plan, resolution, or law under which the school corporation operates specifically provides for filling vacancies by the appointing authority.
As added by P.L.1-2005, SEC.10. Amended by P.L.96-2012, SEC.7.

IC 20-26-4-4.5
School board vacancy because of member's death
Sec. 4.5. (a) This section applies to a school corporation subject to section 4 of this chapter.
(b) The definitions in IC 3-5-2 apply to this section.
(c) If a vacancy in a school board office exists because of the death of a school board member, the remaining members of the governing body shall meet and select an individual to fill the vacancy after the secretary of the governing body receives notice of the death under IC 5-8-6 and in accordance with section 4 of this chapter.
As added by P.L.119-2005, SEC.33.
IC 20-26-4-5
Treasurer's bond
Sec. 5. For each school year commencing July 1, the treasurer of each governing body and the governing body's school corporation and a deputy treasurer, if so appointed, shall give a bond for the faithful performance of the treasurer's and deputy treasurer's duties written by an insurance company licensed to do business in Indiana, in an amount determined by the governing body. The treasurer shall be responsible under the treasurer's bond for the acts of a deputy treasurer appointed as provided in section 1 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-6
Bids for purchase of supplies or equipment
Sec. 6. (a) The governing body of any school corporation may designate a committee of at least two (2) of the governing body's members, or a committee of not less than two (2) employees of the school corporation, to open and tabulate bids:
(1) in connection with the purchase of supplies, material, or equipment;
(2) for the construction or alteration of a building or facility; or
(3) for any similar purpose.
(b) Bids described in subsection (a):
(1) may be opened by the committee at the time and place fixed by the advertisement for bids;
(2) must be read aloud and tabulated publicly, to the extent required by law for governing bodies; and
(3) must be available for inspection.
(c) The bids described in subsection (a) must be reported to and the tabulation entered upon the records of the governing body at the governing body's next meeting following the bid opening.
(d) A bid described in subsection (a) may not be accepted or rejected by the committee, but the bid must be accepted or rejected solely by the governing body in a board meeting open to the public as provided in section 3 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-7
Compensation of governing body members
Sec. 7. (a) Except as provided in IC 20-25-3-3, the governing body of a school corporation by resolution has the power to pay each member of the governing body a reasonable amount for service as a member, not to exceed:
(1) two thousand dollars ($2,000) per year; and
(2) a per diem not to exceed the rate approved for members of the board of school commissioners under IC 20-25-3-3(d).
(b) If the members of the governing body are totally comprised of appointed members, the appointive authority under IC 20-23-4-28(e) shall approve the per diem rate allowable under subsection (a)(2) before the governing body may make the payments. (c) To make a valid approval under subsection (b), the appointive authority must approve the per diem rate with the same endorsement required under IC 20-23-4-28(f) to make the appointment of the member.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-8
Approval of contracts
Sec. 8. Notwithstanding any other law, the president and secretary of the governing body of a school corporation are entitled, on behalf of the school corporation, to sign any contract, including employment contracts and contracts for goods and services. However, each contract must be approved by a majority of all members of the governing body. In the absence of either the president or secretary of the governing body, the vice president is entitled to sign the contracts with the officer who is present.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-9
Disqualification on basis of age prohibited
Sec. 9. An individual who is at least twenty-one (21) years of age and is otherwise eligible to assume office as a member of a governing body may not be disqualified on the basis of age.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-10
Property ownership not qualification
Sec. 10. Property ownership is not a qualification for serving as a member of a governing body.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-11
Ineligibility of teachers and noncertificated employees
Sec. 11. In addition to any other eligibility requirements for members of the governing body of a school corporation as set forth in law, an individual who is employed as a teacher or as a noncertificated employee (as defined in IC 20-29-2-11) of the school corporation may not be a member of the governing body of the school corporation.
As added by P.L.1-2005, SEC.10.



CHAPTER 5. GENERAL POWERS AND DUTIES

IC 20-26-5-1
Power and purpose to conduct various education programs
Sec. 1. (a) A school corporation shall:
(1) conduct an educational program for all children who reside within the school corporation in kindergarten and in grades 1 through 12; and
(2) provide each preschool child with a disability with an appropriate special education as required under IC 20-35-4-9 only if the general assembly appropriates state funds for preschool special education.
(b) A school corporation may:
(1) conduct an educational program for adults and children at least fourteen (14) years of age who do not attend a program described in subsection (a);
(2) provide instruction in vocational, industrial, or manual training;
(3) provide libraries for the schools of the school corporation;
(4) provide public libraries open and free for the use and benefit of the residents and taxpayers of the school corporation where permitted by law;
(5) provide vacation school and recreational programs;
(6) conduct other educational or other activities as are permitted or required to be performed by law by any school corporation; and
(7) provide a school age child care program that operates during periods when school is in session for students who are enrolled in a half-day kindergarten program.
(c) A school corporation shall develop a written policy that provides for:
(1) the implementation of a school age child care program for children who attend kindergarten through grade 6 that, at a minimum, operates after the school day and may include periods before school is in session or periods when school is not otherwise in session (commonly referred to as a latch key

program) and is offered by the school corporation; or
(2) the availability of the school corporation's buildings or parts of the school corporation's buildings to conduct the type of program described in subdivision (1) by a nonprofit organization or a for-profit organization.
(d) The written policy required under subsection (c) must address compliance with certain standards of reasonable care for children served by a child care program offered under subsection (c), including:
(1) requiring the offering entity to acquire a particular amount of liability insurance; and
(2) establishing maximum adult to child ratios governing the overall supervision of the children served.
If a school corporation implements a child care program as described in subsection (c)(1) or enters into a contract with an entity described in subsection (c)(2) to provide a child care program, the school corporation may not assess a fee for the use of the building, and the contract between the school corporation and the entity providing the program must be in writing. However, the school corporation may assess a fee to reimburse the school corporation for providing security, maintenance, utilities, school personnel, or other costs directly attributable to the use of the building for the program. In addition, if a school corporation offers a child care program as described in subsection (c)(1), the school corporation may assess a fee to cover costs attributable to implementing the program.
(e) The powers under this section are purposes as well as powers.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-2
Latch key programs; waiver from state board
Sec. 2. (a) Notwithstanding section 1 of this chapter, except as provided in subsection (c), a school corporation shall do one (1) of the following:
(1) Conduct a school age child care program (commonly referred to as a latch key program) for children who attend kindergarten through grade 6 that, at a minimum:
(A) operates after the school day and may include periods before school is in session or periods when school is not otherwise in session and is offered by the school corporation; and
(B) is available to all children in the applicable grade levels within the school corporation.
(2) Contract with a nonprofit or for-profit organization to:
(A) conduct the type of program described in subdivision (1); and
(B) use school buildings or parts of school buildings in conducting the program.
A contract entered into under this subdivision must be in writing.
However, a school corporation is not required to conduct the school

corporation's child care program or to contract for a child care program for kindergarten students at times when grades 1 through 6 are in session.
(b) A school corporation shall develop a written policy that addresses compliance with certain standards of reasonable care for children served by a child care program required under subsection (a), including the following:
(1) Requiring the offering entity to acquire a particular amount of liability insurance.
(2) Establishing maximum adult to child ratios governing the overall supervision of the children served.
A school corporation may not assess a fee for the use of a building for a child care program required under subsection (a). However, the school corporation may assess a fee to reimburse the school corporation for providing security, maintenance, utilities, school personnel, or other costs directly attributable to the use of a building for a child care program. If a school corporation conducts a child care program under subsection (a)(1), the school corporation may assess a fee to cover costs attributable to implementing the program.
(c) A school corporation shall receive a waiver from the state board of the requirement under subsection (a) if the school corporation believes that the school corporation would experience an undue hardship due to a low number of eligible children intending to use a child care program, regardless of whether the child care program is conducted by the school corporation or under a contractual agreement. To receive a waiver, the school corporation must include a detailed description of the school corporation's attempt to implement a child care program, including the following:
(1) A description of the steps taken to:
(A) conduct a child care program described in subsection (a)(1); or
(B) actively solicit nonprofit organizations or for-profit organizations to implement a child care program as provided in subsection (a)(2).
(2) Evidence that a request in writing was made to each parent to contact the school corporation to indicate the parent's willingness to use a child care program and documentation of the results received from parents.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-3
Latch key programs; required compliance
Sec. 3. (a) This section applies to a school age child care program (commonly referred to as a latch key program) operated by a nonprofit or for-profit organization under section 1 or 2 of this chapter.
(b) Before awarding a contract to operate a child care program described in subsection (a), a school corporation must comply with IC 5-22-9.
(c) In a request for proposals prepared under subsection (b), a

school corporation must require each responding organization to specify the fee schedule the organization proposes to charge parents for the use of the child care program.
(d) An organization that operates a child care program described in subsection (a) must comply with the guidelines developed by the department and the school corporation for child care programs described in subsection (a).
As added by P.L.1-2005, SEC.10.

IC 20-26-5-4 Version a
Specific powers
Note: This version of section effective until 3-19-2012. See also following version of this section, effective 3-19-2012.
Sec. 4. In carrying out the school purposes of a school corporation, the governing body acting on the school corporation's behalf has the following specific powers:
(1) In the name of the school corporation, to sue and be sued and to enter into contracts in matters permitted by applicable law. However, a governing body may not use funds received from the state to bring or join in an action against the state, unless the governing body is challenging an adverse decision by a state agency, board, or commission.
(2) To take charge of, manage, and conduct the educational affairs of the school corporation and to establish, locate, and provide the necessary schools, school libraries, other libraries where permitted by law, other buildings, facilities, property, and equipment.
(3) To appropriate from the school corporation's general fund an amount, not to exceed the greater of three thousand dollars ($3,000) per budget year or one dollar ($1) per pupil, not to exceed twelve thousand five hundred dollars ($12,500), based on the school corporation's previous year's ADM, to promote the best interests of the school corporation through:
(A) the purchase of meals, decorations, memorabilia, or awards;
(B) provision for expenses incurred in interviewing job applicants; or
(C) developing relations with other governmental units.
(4) To:
(A) Acquire, construct, erect, maintain, hold, and contract for construction, erection, or maintenance of real estate, real estate improvements, or an interest in real estate or real estate improvements, as the governing body considers necessary for school purposes, including buildings, parts of buildings, additions to buildings, rooms, gymnasiums, auditoriums, playgrounds, playing and athletic fields, facilities for physical training, buildings for administrative, office, warehouse, repair activities, or housing school owned buses, landscaping, walks, drives, parking areas, roadways, easements and facilities for power, sewer, water, roadway,

access, storm and surface water, drinking water, gas, electricity, other utilities and similar purposes, by purchase, either outright for cash (or under conditional sales or purchase money contracts providing for a retention of a security interest by the seller until payment is made or by notes where the contract, security retention, or note is permitted by applicable law), by exchange, by gift, by devise, by eminent domain, by lease with or without option to purchase, or by lease under IC 20-47-2, IC 20-47-3, or IC 20-47-5.
(B) Repair, remodel, remove, or demolish, or to contract for the repair, remodeling, removal, or demolition of the real estate, real estate improvements, or interest in the real estate or real estate improvements, as the governing body considers necessary for school purposes.
(C) Provide for conservation measures through utility efficiency programs or under a guaranteed savings contract as described in IC 36-1-12.5.
(5) To acquire personal property or an interest in personal property as the governing body considers necessary for school purposes, including buses, motor vehicles, equipment, apparatus, appliances, books, furniture, and supplies, either by cash purchase or under conditional sales or purchase money contracts providing for a security interest by the seller until payment is made or by notes where the contract, security, retention, or note is permitted by applicable law, by gift, by devise, by loan, or by lease with or without option to purchase and to repair, remodel, remove, relocate, and demolish the personal property. All purchases and contracts specified under the powers authorized under subdivision (4) and this subdivision are subject solely to applicable law relating to purchases and contracting by municipal corporations in general and to the supervisory control of state agencies as provided in section 6 of this chapter.
(6) To sell or exchange real or personal property or interest in real or personal property that, in the opinion of the governing body, is not necessary for school purposes, in accordance with IC 20-26-7, to demolish or otherwise dispose of the property if, in the opinion of the governing body, the property is not necessary for school purposes and is worthless, and to pay the expenses for the demolition or disposition.
(7) To lease any school property for a rental that the governing body considers reasonable or to permit the free use of school property for:
(A) civic or public purposes; or
(B) the operation of a school age child care program for children who are at least five (5) years of age and less than fifteen (15) years of age that operates before or after the school day, or both, and during periods when school is not in session; if the property is not needed for school purposes. Under this subdivision, the governing body may enter into a long term lease with a nonprofit corporation, community service organization, or other governmental entity, if the corporation, organization, or other governmental entity will use the property to be leased for civic or public purposes or for a school age child care program. However, if payment for the property subject to a long term lease is made from money in the school corporation's debt service fund, all proceeds from the long term lease must be deposited in the school corporation's debt service fund so long as payment for the property has not been made. The governing body may, at the governing body's option, use the procedure specified in IC 36-1-11-10 in leasing property under this subdivision.
(8) To:
(A) Employ, contract for, and discharge superintendents, supervisors, principals, teachers, librarians, athletic coaches (whether or not they are otherwise employed by the school corporation and whether or not they are licensed under IC 20-28-5), business managers, superintendents of buildings and grounds, janitors, engineers, architects, physicians, dentists, nurses, accountants, teacher aides performing noninstructional duties, educational and other professional consultants, data processing and computer service for school purposes, including the making of schedules, the keeping and analyzing of grades and other student data, the keeping and preparing of warrants, payroll, and similar data where approved by the state board of accounts as provided below, and other personnel or services as the governing body considers necessary for school purposes.
(B) Fix and pay the salaries and compensation of persons and services described in this subdivision that are consistent with IC 20-28-9-1.
(C) Classify persons or services described in this subdivision and to adopt schedules of salaries or compensation that are consistent with IC 20-28-9-1.
(D) Determine the number of the persons or the amount of the services employed or contracted for as provided in this subdivision.
(E) Determine the nature and extent of the duties of the persons described in this subdivision.
The compensation, terms of employment, and discharge of teachers are, however, subject to and governed by the laws relating to employment, contracting, compensation, and discharge of teachers. The compensation, terms of employment, and discharge of bus drivers are subject to and governed by laws relating to employment, contracting, compensation, and discharge of bus drivers. The forms and procedures relating to the use of computer and data processing equipment in handling the financial affairs of the school corporation must be submitted

to the state board of accounts for approval so that the services are used by the school corporation when the governing body determines that it is in the best interest of the school corporation while at the same time providing reasonable accountability for the funds expended.
(9) Notwithstanding the appropriation limitation in subdivision (3), when the governing body by resolution considers a trip by an employee of the school corporation or by a member of the governing body to be in the interest of the school corporation, including attending meetings, conferences, or examining equipment, buildings, and installation in other areas, to permit the employee to be absent in connection with the trip without any loss in pay and to reimburse the employee or the member the employee's or member's reasonable lodging and meal expenses and necessary transportation expenses. To pay teaching personnel for time spent in sponsoring and working with school related trips or activities.
(10) To transport children to and from school, when in the opinion of the governing body the transportation is necessary, including considerations for the safety of the children and without regard to the distance the children live from the school. The transportation must be otherwise in accordance with applicable law.
(11) To provide a lunch program for a part or all of the students attending the schools of the school corporation, including the establishment of kitchens, kitchen facilities, kitchen equipment, lunch rooms, the hiring of the necessary personnel to operate the lunch program, and the purchase of material and supplies for the lunch program, charging students for the operational costs of the lunch program, fixing the price per meal or per food item. To operate the lunch program as an extracurricular activity, subject to the supervision of the governing body. To participate in a surplus commodity or lunch aid program.
(12) To purchase textbooks, to furnish textbooks without cost or to rent textbooks to students, to participate in a textbook aid program, all in accordance with applicable law.
(13) To accept students transferred from other school corporations and to transfer students to other school corporations in accordance with applicable law.
(14) To make budgets, to appropriate funds, and to disburse the money of the school corporation in accordance with applicable law. To borrow money against current tax collections and otherwise to borrow money, in accordance with IC 20-48-1.
(15) To purchase insurance or to establish and maintain a program of self-insurance relating to the liability of the school corporation or the school corporation's employees in connection with motor vehicles or property and for additional coverage to the extent permitted and in accordance with IC 34-13-3-20. To purchase additional insurance or to establish and maintain a program of self-insurance protecting the school corporation and

members of the governing body, employees, contractors, or agents of the school corporation from liability, risk, accident, or loss related to school property, school contract, school or school related activity, including the purchase of insurance or the establishment and maintenance of a self-insurance program protecting persons described in this subdivision against false imprisonment, false arrest, libel, or slander for acts committed in the course of the persons' employment, protecting the school corporation for fire and extended coverage and other casualty risks to the extent of replacement cost, loss of use, and other insurable risks relating to property owned, leased, or held by the school corporation. In accordance with IC 20-26-17, to:
(A) participate in a state employee health plan under IC 5-10-8-6.6 or IC 5-10-8-6.7;
(B) purchase insurance; or
(C) establish and maintain a program of self-insurance;
to benefit school corporation employees, including accident, sickness, health, or dental coverage, provided that a plan of self-insurance must include an aggregate stop-loss provision.
(16) To make all applications, to enter into all contracts, and to sign all documents necessary for the receipt of aid, money, or property from the state, the federal government, or from any other source.
(17) To defend a member of the governing body or any employee of the school corporation in any suit arising out of the performance of the member's or employee's duties for or employment with, the school corporation, if the governing body by resolution determined that the action was taken in good faith. To save any member or employee harmless from any liability, cost, or damage in connection with the performance, including the payment of legal fees, except where the liability, cost, or damage is predicated on or arises out of the bad faith of the member or employee, or is a claim or judgment based on the member's or employee's malfeasance in office or employment.
(18) To prepare, make, enforce, amend, or repeal rules, regulations, and procedures:
(A) for the government and management of the schools, property, facilities, and activities of the school corporation, the school corporation's agents, employees, and pupils and for the operation of the governing body; and
(B) that may be designated by an appropriate title such as "policy handbook", "bylaws", or "rules and regulations".
(19) To ratify and approve any action taken by a member of the governing body, an officer of the governing body, or an employee of the school corporation after the action is taken, if the action could have been approved in advance, and in connection with the action to pay the expense or compensation permitted under IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 or any other law.
(20) To exercise any other power and make any expenditure in

carrying out the governing body's general powers and purposes provided in this chapter or in carrying out the powers delineated in this section which is reasonable from a business or educational standpoint in carrying out school purposes of the school corporation, including the acquisition of property or the employment or contracting for services, even though the power or expenditure is not specifically set out in this chapter. The specific powers set out in this section do not limit the general grant of powers provided in this chapter except where a limitation is set out in IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 by specific language or by reference to other law.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.117; P.L.168-2006, SEC.1; P.L.182-2009(ss), SEC.316; P.L.69-2011, SEC.1; P.L.90-2011, SEC.11; P.L.200-2011, SEC.1; P.L.6-2012, SEC.131.

IC 20-26-5-4 Version b
Specific powers
Note: This version of section effective 3-19-2012. See also preceding version of this section, effective until 3-19-2012.
Sec. 4. In carrying out the school purposes of a school corporation, the governing body acting on the school corporation's behalf has the following specific powers:
(1) In the name of the school corporation, to sue and be sued and to enter into contracts in matters permitted by applicable law. However, a governing body may not use funds received from the state to bring or join in an action against the state, unless the governing body is challenging an adverse decision by a state agency, board, or commission.
(2) To take charge of, manage, and conduct the educational affairs of the school corporation and to establish, locate, and provide the necessary schools, school libraries, other libraries where permitted by law, other buildings, facilities, property, and equipment.
(3) To appropriate from the school corporation's general fund an amount, not to exceed the greater of three thousand dollars ($3,000) per budget year or one dollar ($1) per pupil, not to exceed twelve thousand five hundred dollars ($12,500), based on the school corporation's previous year's ADM, to promote the best interests of the school corporation through:
(A) the purchase of meals, decorations, memorabilia, or awards;
(B) provision for expenses incurred in interviewing job applicants; or
(C) developing relations with other governmental units.
(4) To:
(A) Acquire, construct, erect, maintain, hold, and contract for construction, erection, or maintenance of real estate, real estate improvements, or an interest in real estate or real

estate improvements, as the governing body considers necessary for school purposes, including buildings, parts of buildings, additions to buildings, rooms, gymnasiums, auditoriums, playgrounds, playing and athletic fields, facilities for physical training, buildings for administrative, office, warehouse, repair activities, or housing school owned buses, landscaping, walks, drives, parking areas, roadways, easements and facilities for power, sewer, water, roadway, access, storm and surface water, drinking water, gas, electricity, other utilities and similar purposes, by purchase, either outright for cash (or under conditional sales or purchase money contracts providing for a retention of a security interest by the seller until payment is made or by notes where the contract, security retention, or note is permitted by applicable law), by exchange, by gift, by devise, by eminent domain, by lease with or without option to purchase, or by lease under IC 20-47-2, IC 20-47-3, or IC 20-47-5.
(B) Repair, remodel, remove, or demolish, or to contract for the repair, remodeling, removal, or demolition of the real estate, real estate improvements, or interest in the real estate or real estate improvements, as the governing body considers necessary for school purposes.
(C) Provide for conservation measures through utility efficiency programs or under a guaranteed savings contract as described in IC 36-1-12.5.
(5) To acquire personal property or an interest in personal property as the governing body considers necessary for school purposes, including buses, motor vehicles, equipment, apparatus, appliances, books, furniture, and supplies, either by cash purchase or under conditional sales or purchase money contracts providing for a security interest by the seller until payment is made or by notes where the contract, security, retention, or note is permitted by applicable law, by gift, by devise, by loan, or by lease with or without option to purchase and to repair, remodel, remove, relocate, and demolish the personal property. All purchases and contracts specified under the powers authorized under subdivision (4) and this subdivision are subject solely to applicable law relating to purchases and contracting by municipal corporations in general and to the supervisory control of state agencies as provided in section 6 of this chapter.
(6) To sell or exchange real or personal property or interest in real or personal property that, in the opinion of the governing body, is not necessary for school purposes, in accordance with IC 20-26-7, to demolish or otherwise dispose of the property if, in the opinion of the governing body, the property is not necessary for school purposes and is worthless, and to pay the expenses for the demolition or disposition.
(7) To lease any school property for a rental that the governing

body considers reasonable or to permit the free use of school property for:
(A) civic or public purposes; or
(B) the operation of a school age child care program for children who are at least five (5) years of age and less than fifteen (15) years of age that operates before or after the school day, or both, and during periods when school is not in session;
if the property is not needed for school purposes. Under this subdivision, the governing body may enter into a long term lease with a nonprofit corporation, community service organization, or other governmental entity, if the corporation, organization, or other governmental entity will use the property to be leased for civic or public purposes or for a school age child care program. However, if payment for the property subject to a long term lease is made from money in the school corporation's debt service fund, all proceeds from the long term lease must be deposited in the school corporation's debt service fund so long as payment for the property has not been made. The governing body may, at the governing body's option, use the procedure specified in IC 36-1-11-10 in leasing property under this subdivision.
(8) To:
(A) Employ, contract for, and discharge superintendents, supervisors, principals, teachers, librarians, athletic coaches (whether or not they are otherwise employed by the school corporation and whether or not they are licensed under IC 20-28-5), business managers, superintendents of buildings and grounds, janitors, engineers, architects, physicians, dentists, nurses, accountants, teacher aides performing noninstructional duties, educational and other professional consultants, data processing and computer service for school purposes, including the making of schedules, the keeping and analyzing of grades and other student data, the keeping and preparing of warrants, payroll, and similar data where approved by the state board of accounts as provided below, and other personnel or services as the governing body considers necessary for school purposes.
(B) Fix and pay the salaries and compensation of persons and services described in this subdivision that are consistent with IC 20-28-9-1.
(C) Classify persons or services described in this subdivision and to adopt schedules of salaries or compensation that are consistent with IC 20-28-9-1.
(D) Determine the number of the persons or the amount of the services employed or contracted for as provided in this subdivision.
(E) Determine the nature and extent of the duties of the persons described in this subdivision.
The compensation, terms of employment, and discharge of

teachers are, however, subject to and governed by the laws relating to employment, contracting, compensation, and discharge of teachers. The compensation, terms of employment, and discharge of bus drivers are subject to and governed by laws relating to employment, contracting, compensation, and discharge of bus drivers. The forms and procedures relating to the use of computer and data processing equipment in handling the financial affairs of the school corporation must be submitted to the state board of accounts for approval so that the services are used by the school corporation when the governing body determines that it is in the best interest of the school corporation while at the same time providing reasonable accountability for the funds expended.
(9) Notwithstanding the appropriation limitation in subdivision (3), when the governing body by resolution considers a trip by an employee of the school corporation or by a member of the governing body to be in the interest of the school corporation, including attending meetings, conferences, or examining equipment, buildings, and installation in other areas, to permit the employee to be absent in connection with the trip without any loss in pay and to reimburse the employee or the member the employee's or member's reasonable lodging and meal expenses and necessary transportation expenses. To pay teaching personnel for time spent in sponsoring and working with school related trips or activities.
(10) Subject to IC 20-27-13, to transport children to and from school, when in the opinion of the governing body the transportation is necessary, including considerations for the safety of the children and without regard to the distance the children live from the school. The transportation must be otherwise in accordance with applicable law.
(11) To provide a lunch program for a part or all of the students attending the schools of the school corporation, including the establishment of kitchens, kitchen facilities, kitchen equipment, lunch rooms, the hiring of the necessary personnel to operate the lunch program, and the purchase of material and supplies for the lunch program, charging students for the operational costs of the lunch program, fixing the price per meal or per food item. To operate the lunch program as an extracurricular activity, subject to the supervision of the governing body. To participate in a surplus commodity or lunch aid program.
(12) To purchase textbooks, to furnish textbooks without cost or to rent textbooks to students, to participate in a textbook aid program, all in accordance with applicable law.
(13) To accept students transferred from other school corporations and to transfer students to other school corporations in accordance with applicable law.
(14) To make budgets, to appropriate funds, and to disburse the money of the school corporation in accordance with applicable law. To borrow money against current tax collections and

otherwise to borrow money, in accordance with IC 20-48-1.
(15) To purchase insurance or to establish and maintain a program of self-insurance relating to the liability of the school corporation or the school corporation's employees in connection with motor vehicles or property and for additional coverage to the extent permitted and in accordance with IC 34-13-3-20. To purchase additional insurance or to establish and maintain a program of self-insurance protecting the school corporation and members of the governing body, employees, contractors, or agents of the school corporation from liability, risk, accident, or loss related to school property, school contract, school or school related activity, including the purchase of insurance or the establishment and maintenance of a self-insurance program protecting persons described in this subdivision against false imprisonment, false arrest, libel, or slander for acts committed in the course of the persons' employment, protecting the school corporation for fire and extended coverage and other casualty risks to the extent of replacement cost, loss of use, and other insurable risks relating to property owned, leased, or held by the school corporation. In accordance with IC 20-26-17, to:
(A) participate in a state employee health plan under IC 5-10-8-6.6 or IC 5-10-8-6.7;
(B) purchase insurance; or
(C) establish and maintain a program of self-insurance;
to benefit school corporation employees, including accident, sickness, health, or dental coverage, provided that a plan of self-insurance must include an aggregate stop-loss provision.
(16) To make all applications, to enter into all contracts, and to sign all documents necessary for the receipt of aid, money, or property from the state, the federal government, or from any other source.
(17) To defend a member of the governing body or any employee of the school corporation in any suit arising out of the performance of the member's or employee's duties for or employment with, the school corporation, if the governing body by resolution determined that the action was taken in good faith. To save any member or employee harmless from any liability, cost, or damage in connection with the performance, including the payment of legal fees, except where the liability, cost, or damage is predicated on or arises out of the bad faith of the member or employee, or is a claim or judgment based on the member's or employee's malfeasance in office or employment.
(18) To prepare, make, enforce, amend, or repeal rules, regulations, and procedures:
(A) for the government and management of the schools, property, facilities, and activities of the school corporation, the school corporation's agents, employees, and pupils and for the operation of the governing body; and
(B) that may be designated by an appropriate title such as "policy handbook", "bylaws", or "rules and regulations". (19) To ratify and approve any action taken by a member of the governing body, an officer of the governing body, or an employee of the school corporation after the action is taken, if the action could have been approved in advance, and in connection with the action to pay the expense or compensation permitted under IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 or any other law.
(20) To exercise any other power and make any expenditure in carrying out the governing body's general powers and purposes provided in this chapter or in carrying out the powers delineated in this section which is reasonable from a business or educational standpoint in carrying out school purposes of the school corporation, including the acquisition of property or the employment or contracting for services, even though the power or expenditure is not specifically set out in this chapter. The specific powers set out in this section do not limit the general grant of powers provided in this chapter except where a limitation is set out in IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 by specific language or by reference to other law.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.117; P.L.168-2006, SEC.1; P.L.182-2009(ss), SEC.316; P.L.69-2011, SEC.1; P.L.90-2011, SEC.11; P.L.200-2011, SEC.1; P.L.6-2012, SEC.131; P.L.145-2012, SEC.22.

IC 20-26-5-4.3
Superintendent contract; public meeting; Internet posting
Sec. 4.3. (a) At least seven (7) days before a contract for employment is entered into by a governing body and a school superintendent, the governing body shall hold a public meeting on the proposed contract at which public comment is heard. The governing body is not required to disclose the identity of the candidate for superintendent at the public meeting.
(b) Notice of the meeting on the proposed contract shall be given in accordance with IC 5-3-1 and posted on the school corporation's Internet web site.
(c) The notice provided in subsection (b) must:
(1) state that on a given day, time, and place the governing body will meet to discuss and hear objections to and support for the proposed contract; and
(2) set forth the details of the proposed contract, including the actual monetary value of the contract, benefits, and any additional forms of compensation for each year of the contract.
(d) A governing body shall post the provisions of an employment contract that the governing body enters into with a superintendent of the school corporation on the school corporation's Internet web site.
As added by P.L.148-2012, SEC.2.

IC 20-26-5-4.5
Superintendent and principal; personnel responsibilities Sec. 4.5. (a) The superintendent is responsible for selecting and discharging principals, central office administrators, business managers, superintendents of building and grounds, janitors, physicians, dentists, nurses, athletic coaches (whether or not they are otherwise employed by the school corporation and whether or not they are licensed under IC 20-28-5), and any other employees necessary to the operation of the school corporation, subject to the approval of the governing body.
(b) Subject to IC 20-28-7.5, the superintendent and principal are responsible for selecting and discharging teachers, teachers aides, assistant principals, building administrative staff, librarians, and any other employees necessary to the operation of the school, subject to the approval of the governing body.
As added by P.L.90-2011, SEC.12.

IC 20-26-5-4.7
Internet posting of contract provisions for certain employees
Sec. 4.7. (a) This section does not apply to a:
(1) superintendent of a school corporation; or
(2) certificated employee (as defined in IC 20-29-2-4) that is represented by an exclusive representative (as defined in IC 20-29-2-9) under IC 20-29.
(b) The superintendent shall post the provisions of an employment contract that the school corporation enters into with a certificated employee on the school corporation's Internet web site.
As added by P.L.148-2012, SEC.3.

IC 20-26-5-5
Allocation of no charge or reduced rate tickets
Sec. 5. A governing body of a school corporation may establish a policy regarding the allocation of tickets to the school corporation's interscholastic athletic events or other school related programs and activities at no charge or at a reduced rate to groups or individuals designated by the governing body.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-6
Applicability of laws governing state agencies
Sec. 6. All powers delegated to the governing body of a school corporation under section 1 or 4 of this chapter are subject to all laws subjecting the school corporation to regulation by a state agency, including the state superintendent, state board of accounts, state police department, fire prevention and building safety commission, department of local government finance, water pollution control board, state school bus committee, state department of health, and any local governmental agency to which the state has been delegated a specific authority in matters other than educational matters and other than finance, including plan commissions, zoning boards, and boards concerned with health and safety.
As added by P.L.1-2005, SEC.10.
IC 20-26-5-7
Representation of governing body on public boards or commissions
Sec. 7. Notwithstanding any other statute, the governing body of a school corporation may, by resolution, appoint:
(1) the school corporation's superintendent of schools; or
(2) a person residing within the school corporation's boundaries;
to serve on a public board, commission, or public body, including park boards, library boards, tax adjustment boards, or city or county plan commissions, if legislation requires or allows representation on the public board, commission, or body by a member of the governing body, the school corporation's superintendent, or a designated educator.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-8
Membership in state and national associations of educational nature; participation through representatives
Sec. 8. (a) The governing body of a school corporation may appropriate necessary funds to provide for membership of the school corporation in state and national associations of an educational nature that have as the associations' purpose the improvement of school governmental operations.
(b) A school corporation may participate through designated representatives in the meetings and activities of the associations. The governing body of the school corporation may appropriate the necessary funds to defray the expenses of the representatives in connection with the meetings and activities.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-9
Classes or services between state educational institutions and school corporations
Sec. 9. (a) A school corporation may provide programs, classes, or services to a state educational institution.
(b) A state educational institution may provide programs, classes, or services to a school corporation.
(c) The terms and conditions under which programs, classes, or services are to be provided must be specified in a contract between the state educational institution and the governing body of the school corporation.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-10
Criminal history information policy; adoption; administration; requirements; costs
Sec. 10. (a) A school corporation, including a charter school and an accredited nonpublic school, shall adopt a policy concerning criminal history information for individuals who:
(1) apply for:
(A) employment with the school corporation; or (B) employment with an entity with which the school corporation contracts for services;
(2) seek to enter into a contract to provide services to the school corporation; or
(3) are employed by an entity that seeks to enter into a contract to provide services to the school corporation;
if the individuals are likely to have direct, ongoing contact with children within the scope of the individuals' employment.
(b) A school corporation, including a charter school and an accredited nonpublic school, shall administer a policy adopted under this section uniformly for all individuals to whom the policy applies. A policy adopted under this section must require that the school corporation, charter school, or accredited nonpublic school conduct an expanded criminal history check concerning each applicant for noncertificated employment or certificated employment before or not later than three (3) months after the applicant's employment by the school corporation, charter school, or accredited nonpublic school. Each individual hired for noncertificated employment or certificated employment may be required to provide a written consent for the school corporation, charter school, or accredited nonpublic school to request an expanded criminal history check concerning the individual before or not later than three (3) months after the individual's employment by the school corporation. The school corporation, charter school, or accredited nonpublic school may require the individual to provide a set of fingerprints and pay any fees required for the expanded criminal history check. Each applicant for noncertificated employment or certificated employment may be required at the time the individual applies to answer questions concerning the individual's expanded criminal history check. The failure to answer honestly questions asked under this subsection is grounds for termination of the employee's employment. The applicant is responsible for all costs associated with obtaining the expanded criminal history check. An applicant may not be required by a school corporation, charter school, or accredited nonpublic school to obtain an expanded criminal history check more than one (1) time during a five (5) year period.
(c) Information obtained under this section must be used in accordance with law.
As added by P.L.1-2005, SEC.10. Amended by P.L.121-2009, SEC.8.

IC 20-26-5-11
Use of information; notice of conviction of certain offenses
Sec. 11. (a) This section applies to:
(1) a school corporation; and
(2) an entity:
(A) with which the school corporation contracts for services; and
(B) that has employees who are likely to have direct, ongoing contact with children within the scope of the employees' employment. (b) A school corporation or entity may use information obtained under section 10 of this chapter concerning an individual's conviction for one (1) of the following offenses as grounds to not employ or contract with the individual:
(1) Murder (IC 35-42-1-1).
(2) Causing suicide (IC 35-42-1-2).
(3) Assisting suicide (IC 35-42-1-2.5).
(4) Voluntary manslaughter (IC 35-42-1-3).
(5) Reckless homicide (IC 35-42-1-5).
(6) Battery (IC 35-42-2-1) unless ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later.
(7) Aggravated battery (IC 35-42-2-1.5).
(8) Kidnapping (IC 35-42-3-2).
(9) Criminal confinement (IC 35-42-3-3).
(10) A sex offense under IC 35-42-4.
(11) Carjacking (IC 35-42-5-2).
(12) Arson (IC 35-43-1-1), unless ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later.
(13) Incest (IC 35-46-1-3).
(14) Neglect of a dependent as a Class B felony (IC 35-46-1-4(b)(2)), unless ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later.
(15) Child selling (IC 35-46-1-4(d)).
(16) Contributing to the delinquency of a minor (IC 35-46-1-8), unless ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later.
(17) An offense involving a weapon under IC 35-47 or IC 35-47.5, unless ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later.
(18) An offense relating to controlled substances under IC 35-48-4, unless ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later.
(19) An offense relating to material or a performance that is harmful to minors or obscene under IC 35-49-3, unless ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later.
(20) An offense relating to operating a motor vehicle while intoxicated under IC 9-30-5, unless five (5) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later.
(21) An offense that is substantially equivalent to any of the offenses listed in this subsection in which the judgment of conviction was entered under the law of any other jurisdiction.
(c) An individual employed by a school corporation or an entity

described in subsection (a) shall notify the governing body of the school corporation, if during the course of the individual's employment, the individual is convicted in Indiana or another jurisdiction of an offense described in subsection (b).
As added by P.L.1-2005, SEC.10.

IC 20-26-5-12
Construction of certain provisions
Sec. 12. Except for IC 20-26-4-1, IC 20-26-4-4, and IC 20-26-4-5, the powers given each school corporation in IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 and the limitations on those powers set out in IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 may not be construed to limit the authority of the governing body given by any other statute or rule.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.118.

IC 20-26-5-13
Supplemental effect of certain provisions
Sec. 13. Except as provided in section 12 of this chapter, IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 are supplemental to all other statutes and rules. The powers given to any school corporation under IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 are in addition to those given by any other statute or rule and are not subject to any limitations set out in those statutes or to comply with those statutes, except to the extent provided in IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 by specific reference to a designated statute or the statute or rule relating to a given subject.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.119.

IC 20-26-5-14
Liberal construction
Sec. 14. IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1 shall be liberally construed to permit the governing body of a school corporation to conduct its affairs in a manner consistent with sound business practice to the ends that the authority of the governing body is clarified and that it is permitted to operate with the maximum efficiency consistent with accountability.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.120.

IC 20-26-5-15
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-26-5-16
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-26-5-17 Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-26-5-18
Authority to join regional school study councils
Sec. 18. For purposes of IC 20-26-5-1 and under the powers of IC 20-26-5-4(20), the governing body of any school corporation may join and associate with groups of other school corporations within Indiana in regional school study councils to examine common school problems and exchange educational information of mutual benefit, and dues to the study councils shall be paid by the school corporation from the general fund.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-19
Distribution of payroll based on contractual and salary schedule commitments
Sec. 19. A governing body under its powers to fix and pay the salaries and compensation of employees of the school corporation and to contract for services under IC 20-26-5-4(8) may distribute payroll based on contractual and salary schedule commitments instead of payroll estimates approved in advance by the governing body.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-20
Use of school facilities; fees
Sec. 20. The governing body of any school corporation may:
(1) permit any of its facilities to be used by any person in situations and at times that do not interfere with use of the facility for school purposes, including:
(A) use of a swimming pool or other athletic facility; or
(B) use of classrooms or other space in a school for purposes of school age childcare; and
(2) incur any necessary expense in the use or operation of the facility.
The governing body may set up and charge a schedule of fees for admission to or use of any facility outside the school corporation's regular school program. Fees shall be deposited in the general fund or the extracurricular account of the school corporation.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.121.

IC 20-26-5-21
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-26-5-22
Repealed
(Repealed by P.L.2-2006, SEC.199.)
IC 20-26-5-22.5
Public school foundations
Sec. 22.5. (a) A school corporation may participate in the establishment of a public school foundation.
(b) The governing body of a school corporation may receive the proceeds of a grant, a restricted gift, an unrestricted gift, a donation, an endowment, a bequest, a trust, an agreement to share tax revenue received by a city or county under IC 4-33-12-6 or IC 4-33-13, or other funds not generated from taxes levied by the school corporation to create a foundation under the following conditions:
(1) The foundation is:
(A) exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(B) organized as an Indiana nonprofit corporation for the purposes of providing educational funds for scholarships, teacher education, capital programs, and special programs for school corporations.
(2) Except as provided in subdivision (3), the foundation retains all rights to a donation, including investment powers. The foundation may hold a donation as a permanent endowment.
(3) The foundation agrees to do the following:
(A) Distribute the income from a donation only to the school corporation.
(B) Return a donation to the general fund of the school corporation if the foundation:
(i) loses the foundation's status as a foundation exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code;
(ii) is liquidated; or
(iii) violates any condition set forth in this subdivision.
(c) A school corporation may use the proceeds received under this section from a foundation only for educational purposes of the school corporation described in subsection (b)(1)(B).
(d) The governing body of the school corporation may appoint members to the foundation.
(e) The treasurer of the governing body of the school corporation may serve as the treasurer of the foundation.
As added by P.L.214-2005, SEC.64.

IC 20-26-5-23
Authorization to enter into agreements concerning student teacher training
Sec. 23. Public school corporations may enter into agreements with postsecondary educational institutions to provide teaching experience for students of the institutions preparing for the educational profession and for the services of persons working jointly for the school corporation and an institution.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2007, SEC.210.

IC 20-26-5-24 Contents of student teacher training agreement
Sec. 24. (a) An agreement under section 23 of this chapter must set out the responsibilities and rights of the public school corporations, the institutions, and the students or persons who supervise the students and who are working jointly for a school corporation and an institution.
(b) An agreement must contain:
(1) a provision for the payment of an honorarium for consulting services by the postsecondary educational institution directly to the supervisor; and
(2) a provision that, if the sum paid by the institution to the supervisor should ever be lawfully determined to be a wage rather than an honorarium by an instrumentality of the United States, then the postsecondary educational institution shall be considered under the agreement to be the supervisor's part-time employer.
(c) The provisions required by subsection (b) must be included in an agreement entered into or renewed under this chapter after June 30, 1981. Public school corporations and postsecondary educational institutions shall revise agreements in effect on July 1, 1981, to include the provisions required by subsection (b).
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2007, SEC.211.

IC 20-26-5-25
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-26-5-26
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-26-5-27
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-26-5-28
Authority to establish and maintain nursery schools
Sec. 28. A governing body may establish and maintain nursery schools for the instruction of children less than six (6) years of age. Expenses of operating the nursery schools shall be paid in the same manner as other expenses of the school corporation.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-29
Funding; state or federal aid
Sec. 29. A school corporation may establish and maintain nursery schools from the same revenue in the same manner as other grades and departments in the common schools of the school corporation are provided for and may apply for and receive from any state or federal governmental agency any funds as may be made available through

the agencies for that purpose.
As added by P.L.1-2005, SEC.10.

IC 20-26-5-30
Maintenance and support of nursery school operated by incorporated association
Sec. 30. A school corporation may use funds under IC 36-12-15-4 for the aid, maintenance, and support of nursery schools conducted by an association incorporated to operate a nursery school.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.122; P.L.1-2009, SEC.122.

IC 20-26-5-31
School corporation police; autism and Asperger's syndrome training
Sec. 31. (a) If a school corporation, including a school city (as defined in IC 20-25-2-12), establishes a school corporation police department, the governing body of the school corporation shall adopt a policy that requires every individual appointed as a school corporation police officer to complete training and education, approved by the state board, that will enable the school corporation police officer to appropriately deal with individuals with autism and Asperger's syndrome.
(b) This subsection applies to a regular or special police officer who is assigned as a security police officer for a school corporation under IC 36-8-3-7. The governing body of the school corporation to which the police officer is assigned shall ensure that the police officer receives training and education, approved by the state board, that will enable the police officer to appropriately deal with individuals with autism and Asperger's syndrome.
As added by P.L.122-2007, SEC.1.

IC 20-26-5-32
Development of plan to improve student behavior and discipline
Sec. 32. The governing body of each school corporation shall work with parents to:
(1) develop; and
(2) review periodically;
an evidence based plan for improving student behavior and discipline in the school corporation after receiving a model plan developed by the department.
As added by P.L.66-2009, SEC.1.

IC 20-26-5-32.2
Employee wage payment arrangements
Sec. 32.2. (a) Notwithstanding IC 22-2-5-1, a school corporation or charter school and:
(1) an employee if there is no representative described under subdivision (2) or (3) for that employee;
(2) the exclusive representative of its certificated employees

with respect to those employees; or
(3) a labor organization representing its noncertificated employees with respect to those employees;
may agree in writing to a wage payment arrangement.
(b) A wage payment arrangement under subsection (a) may provide that compensation earned during a school year may be paid:
(1) using equal installments or any other method; and
(2) over:
(A) all or part of that school year; or
(B) any other period that begins not earlier than the first day of that school year and ends not later than thirteen (13) months after the wage payment arrangement period begins.
Such an arrangement may provide that compensation earned in a calendar year is paid in the next calendar year, so long as all the compensation is paid within the thirteen (13) month period beginning with the first day of the school year.
(c) A wage payment arrangement under subsection (a) must be structured in such a manner so that it is not considered:
(1) a nonqualified deferred compensation plan for purposes of Section 409A of the Internal Revenue Code; or
(2) deferred compensation for purposes of Section 457(f) of the Internal Revenue Code.
(d) Absent an agreement under subsection (a), a school corporation or charter school remains subject to IC 22-2-5-1.
(e) Wage payments required under a wage payment arrangement entered into under subsection (a) are enforceable under IC 22-2-5-2.
(f) If an employee leaves employment for any reason, either permanently or temporarily, the amount due the employee under IC 22-2-5-1 and IC 22-2-9-2 is the total amount of wages earned and unpaid. If the employment relationship ends at the conclusion of a school year, the school corporation or charter school may pay the employee the remaining wages owed as provided in the written wage payment arrangement.
(g) Employment with a school corporation or charter school may not be conditioned upon the acceptance of a wage payment arrangement under subsection (a).
(h) An employee may revoke a wage payment arrangement under subsection (a) at the beginning of each school year.
(i) A wage payment arrangement under this chapter may not contain any terms beyond those permitted to be bargained under IC 20-29-6-4.
As added by P.L.41-2009, SEC.6. Amended by P.L.48-2011, SEC.2; P.L.91-2011, SEC.26; P.L.6-2012, SEC.132.

IC 20-26-5-32.4
Autism information distribution to noncertificated employees
Sec. 32.4. The Department of Education shall create a document explaining aspects of autism including behaviors that students with autism may exhibit. Said document is to be distributed to school corporations for distribution to noncertificated employees (as defined

in IC 20-29-2-11).
As added by P.L.93-2009, SEC.2.

IC 20-26-5-33
Programs concerning consequences of sharing sexually suggestive or explicit materials through digital media
Sec. 33. A school corporation may offer classes, instruction, or programs regarding the potential risks and consequences of creating and sharing sexually suggestive or explicit materials through cellular telephones, social networking web sites, computer networks, and other digital media.
As added by P.L.180-2011, SEC.1.



CHAPTER 6. REPEALED



CHAPTER 7. PROPERTY AND EMINENT DOMAIN

IC 20-26-7-0.4
Issuance of bonds or execution of lease under prior law before May 1, 1995
Sec. 0.4. Notwithstanding P.L.25-1995, if a school corporation has conducted the hearing described in IC 20-5-52 (before its repeal, now codified in this chapter) before May 1, 1995, the school corporation may issue bonds or execute a lease for the school building construction project that was the subject of the hearing in accordance with the requirements for issuing bonds or executing a lease that were in effect before July 1, 1995.
As added by P.L.220-2011, SEC.328.

IC 20-26-7-1
Sale of unneeded property; lease or sale to charter school; procedures
Sec. 1. (a) If a governing body of a school corporation determines that any real or personal property:
(1) is no longer needed for school purposes; or
(2) should, in the interests of the school corporation, be exchanged for other property;
the governing body may sell or exchange the property in accordance with IC 36-1-11.
(b) Money derived from the sale or exchange of property under this section shall be placed in any school fund:
(1) established under applicable law; and
(2) that the governing body considers appropriate.
(c) A governing body may not make a covenant that prohibits the sale of real property to another educational institution.
(d) This subsection does not apply to a school building that on July 1, 2011, is leased or loaned by the school corporation that owns the school building to another entity. A governing body shall make available for lease or purchase to any charter school (as defined in IC 20-24-1-4) any school building owned by the school corporation

that:
(1) either:
(A) is not used in whole or in part for classroom instruction at the time the charter school seeks to lease the building; or
(B) appears on the list compiled by the department under subsection (e); and
(2) was previously used for classroom instruction;
in order for the charter school to conduct classroom instruction.
(e) Each governing body shall inform the department whenever a school building that was previously used for classroom instruction is closed, unused, or unoccupied. The department shall maintain a list of closed, unused, or unoccupied school buildings and make the list available on the department's Internet web site. Each school corporation shall provide a list of closed, unused, or unoccupied buildings to the department by the date set by the department. The department must update the list each year before August 31.
(f) A school building that appears for the first time on the department's list under subsection (e) shall be designated as "Unavailable until (a date two (2) years after the school building first appears on the list)" if the governing body of the school corporation that owns the school building indicates the school building may be reclaimed during that period for classroom instruction, which must begin not later than one (1) year after the school building is reclaimed. If the school building remains unused for classroom instruction one (1) year after being reclaimed, the governing body shall place the school building on the department's list. A governing body may reclaim a school building only one (1) time under this subsection.
(g) If a charter school wishes to use a school building on the list created under subsection (e), the charter school shall send a letter of intent to the department. The department shall notify the school corporation of the charter school's intent, and the school corporation that owns the school building shall lease the school building to the charter school for one dollar ($1) per year for as long as the charter school uses the school building for classroom instruction or for a term at the charter school's discretion, or sell the school building to the charter school for one dollar ($1). The charter school must begin to use the school building for classroom instruction not later than two (2) years after acquiring the school building. If the school building is not used for classroom instruction within two (2) years after acquiring the school building, the school building shall be placed on the department's list under subsection (e). If during the term of the lease the charter school closes or ceases using the school building for classroom instruction, the school building shall be placed on the department's list under subsection (e).
(h) During the term of a lease under subsection (g), the charter school is responsible for the direct expenses related to the school building leased, including utilities, insurance, maintenance, repairs, and remodeling. The school corporation is responsible for any debt incurred for or liens that attached to the school building before the

charter school leased the school building.
(i) If a school building appears on the department's list under subsection (e) for at least forty-eight (48) months, the school corporation may sell or otherwise dispose of the school building in any manner the governing body considers appropriate.
As added by P.L.1-2005, SEC.10. Amended by P.L.234-2007, SEC.227; P.L.91-2011, SEC.27.

IC 20-26-7-2
Property damage; insurance proceeds
Sec. 2. A governing body of a school corporation may deposit insurance proceeds received as a result of damage to real or personal property in any school fund:
(1) established under applicable law; and
(2) that the governing body considers appropriate.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-3
Conveyance of civic building or property authorized
Sec. 3. Any building or other property owned by a civil township may be conveyed to the corresponding school township in the manner prescribed in section 4 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-4
Petition and procedure for conveyance or transfer of civic building or property
Sec. 4. (a) To transfer or convey a building or other property from a civil township to the corresponding school township, a petition may be filed with the board of commissioners of the county in which the civil township is located that:
(1) asks for the conveyance or transfer of the building or other property;
(2) describes the nature of the building or other property to be conveyed or transferred; and
(3) contains the reasons for the conveyance or transfer.
(b) A petition must be:
(1) signed by a majority of the legal voters residing in the civil township; and
(2) filed in the office of the county auditor.
When the petition is filed, the petitioners shall give a bond, with good and sufficient freehold sureties, that is payable to the state, approved by the board of county commissioners, and conditioned to pay all expenses if the board of county commissioners does not authorize the proposed conveyance or transfer.
(c) After a petition is filed, the county auditor shall give notice of the filing of the petition by publication once a week for two (2) consecutive weeks in one (1) newspaper printed and published in the county and of general circulation in the county in which the civil township is located. (d) The board of commissioners shall:
(1) hear the petition at the next regular meeting and on the day designated in the notice; and
(2) determine all matters concerning the petition.
If the board is satisfied as to the propriety of granting the petitioners' request, the board shall make a finding to that effect and the trustee of the civil township shall convey the building or other property belonging to the civil township to the corresponding school township. The school township shall hold, control, and manage the building or other property. Expenses incurred in the conveyance of the property, if the conveyance is authorized, shall be paid out of the general funds of the civil township.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-5
Conveyance of school property to city authorized
Sec. 5. A school corporation (as defined in IC 36-1-2-17) may convey property owned by the school corporation to a civil city or other political subdivision for civic purposes if:
(1) the governing body adopts a resolution recommending the transfer and conveyance of the school property;
(2) the civil city or political subdivision agrees to accept the school property;
(3) the governing body executes a deed for the school property; and
(4) the conveyance is not for payment or other consideration.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-6
Property acquired by conditional gift or bequest; annexation
Sec. 6. A school corporation that acquires any real property by gift, devise, or bequest shall hold, use, and dispose of the real property under the terms and conditions imposed by the donor or testator.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-7
Property acquired by unconditional gift or bequest; expenditure of principal and interest
Sec. 7. (a) If a common school corporation has acquired or acquires any personal property or real estate by gift, devise, or bequest concerning which the donor or testator, at the time of making the gift, bequest, or devise, does not include conditions or directions concerning the gift, bequest, or devise inconsistent with this section, the principal of the gifts, devises, and bequests is inviolate, but the interest, rents, incomes, issues, and profits thereof may be expended by the school corporation. The interest, rent, incomes, issues, and profits may not be devoted:
(1) to the payment of any obligation of the corporation incurred before the property was acquired; (2) to the payment of the salaries or wages of:
(A) teachers of the branches commonly and generally taught in the public schools; or
(B) school or library officers or employees; or
(3) to purchase ordinary school furniture or supplies of the character required by the corporation to be paid for from the current income or revenue coming to it from taxes or by operation of law.
However, the interest, rents, incomes, issues, and profits may be devoted to any public educational or public library or similar purpose for which the managing board or trustee of the corporation believes adequate financial provision has not been made by law.
(b) If:
(1) the board or trustee desires to invest the principal of the gift, devise, or bequest in the erection or equipping, or both, of a building to be devoted to a special use of a public educational or library character; and
(2) the expressed will of the donor or testator will not be violated;
the principal may be used for that purpose, notwithstanding any other provision of this chapter. This subsection may not be construed to permit its use for the building or equipping of buildings for ordinary graded or high schools.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-8
Appointment of trustees to manage property acquired by gift or bequest
Sec. 8. (a) If the board of trustees or school commissioners of a corporation governed by sections 6 through 9 of this chapter desires:
(1) to appoint one (1) or more trustees to hold the title to any property, real or personal, acquired by the board or commissioners in the manner mentioned in sections 6 through 9 of this chapter, unless the wish and will of the donor or testator would be violated; and
(2) to invest the principal and pay over only the net interest, rents, issues, incomes, and profits of the fund to the school corporation for use as provided in sections 6 through 9 of this chapter;
the school corporation may name and appoint one (1) or more trustees and to vest in the trustees the title to the property, subject to trust and powers as the school corporation may impose, not inconsistent with the expressed wish or will of the donor or testator or this chapter applicable to the property if a transfer to a trustee has not been made.
(b) However, if:
(1) the managing board of the school corporation consists of less than three (3) persons; and
(2) the school corporation elects to have the property held and managed by trustees; the corporation shall establish the terms of the trust and make the conveyance, and the judge of the circuit court of the county in which the school corporation is domiciled shall appoint at least three (3) trustees.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-9
Purpose and construction of statutes concerning property acquired by gift or bequest
Sec. 9. (a) It is the main purpose of this chapter that the identity of the principal of gifts, bequests, and devises to the state's public schools may not be lost and that the income from investment of the gifts, bequests, and devises shall be used in giving students the public education and library advantages that could not be enjoyed if only the school and library revenue and income provided by law were available.
(b) Sections 6 through 9 of this chapter may not be construed as a limitation against the investment and reinvestment either by the school corporation itself or the trustees appointed under section 8 of this chapter, as the safety of the fund or the best interests of the recipient school corporation require.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-10
Gifts or conveyances conditioned on matching public funds; bond issue authorized
Sec. 10. (a) If a person gives or bequeaths to trustees an amount of money that exceeds five thousand dollars ($5,000) to erect a public school building or seminary in any unincorporated town, and upon the express or implied condition contained in the gift or bequest that an equal amount shall be raised by the citizens of the town or township for a like purpose, the township trustee of the township in which the town is located shall, upon the petition of a majority of the legal voters of the township, prepare, issue, and sell the bonds of the township to secure a loan of not more than fifteen thousand dollars ($15,000), in anticipation of the revenue for special school purposes, to comply with the condition attached to the gift or devise. The bonds must bear a rate of interest of not more than seven percent (7%) per annum, payable at such time, within seven (7) years after the date, as the trustee determines.
(b) Notwithstanding subsection (a), until all the bonds of any one (1) issue have been redeemed:
(1) the township trustee may not make another issue; and
(2) bonds may not be sold at a less rate than ninety-five cents ($0.95) on the dollar.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-11
Bond issue petition
Sec. 11. The whole number of votes cast for candidates for

Congress at the last preceding congressional election in the township is considered to be the whole number of legal voters of the township. A majority of the names of these legal voters must be signed to the petition presented to the township trustee, to which petition shall be attached the affidavit or affidavits, as the trustee considers necessary, of a competent and credible person or persons that the signatures of all the names to the petition are genuine and that the persons who signed the petition are, as the trustee believes, legal voters of the township.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-12
Recording and preservation of bond issue petition; bond issuance
Sec. 12. (a) The township trustee shall:
(1) record the petition and the attached names in the record book of the township; and
(2) file and preserve the petition, entering into the record the date and time the petition was filed.
(b) If the township trustee is satisfied that the petition contains the names of a majority of the legal voters of the township, the township trustee shall prepare, issue, and sell bonds of the amount listed in the petition, as provided in section 10 of this chapter.
(c) The township trustee shall accurately keep a record of all proceedings concerning:
(1) the issue and sale of the bonds;
(2) to whom and for what amount the bonds are sold;
(3) the rate of interest; and
(4) the time when the bonds become due.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-13
Eminent domain; petition for appointment of appraisers
Sec. 13. If:
(1) the trustees of school corporations of a city or town believe; or
(2) the township trustee of a township believes;
it is necessary to purchase any real estate on which to build a schoolhouse, or for any other purpose connected with the real estate, the township trustee or school trustees, or a majority of them, may file a petition in the circuit court of the county asking for the appointment of appraisers to appraise and assess the value of the real estate.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-14
Eminent domain; appointment of appraisers
Sec. 14. Ten (10) days after a petition is filed under section 13 of this chapter, the court shall appoint:
(1) one (1) disinterested freeholder residing in the school corporation or township where the real estate is located; and (2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to appraise and assess the value of the real estate. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the real estate.
As added by P.L.1-2005, SEC.10. Amended by P.L.113-2006, SEC.14.

IC 20-26-7-15
Eminent domain; oath of appraisers; payment of damages; trial; appeal
Sec. 15. (a) Before making the appraisement and assessment, the appraisers shall take an oath before the clerk of the court to make a fair, true, and honest appraisement of the real estate.
(b) After taking the oath under subsection (a), the appraisers shall examine the real estate, hear evidence they consider necessary, and make a report of their appraisement to the court not more than five (5) days after their appointment.
(c) After the examination under subsection (b), the township trustee or school trustees of the school corporation, or a majority of them, may pay to the clerk of the court, for the use of the owner or owners of the real estate, the amount assessed.
(d) When the payment is made under subsection (c) and the payment is shown to the court hearing the cause:
(1) the title to the real estate vests immediately in the school corporation or school township for school purposes;
(2) the court shall cause the real estate to be conveyed to the school corporation or school township by a commissioner appointed for that purpose; and
(3) the school corporation or school township may immediately take possession of the real estate for the purpose.
(e) When the report of the appraisers is filed, any party to the action, not later than ten (10) days, may except to the amount of the appraisement and valuation of the real estate and a trial may be had on the exception before the court as other civil causes are tried. The court shall fix the amount of the appraisement and assessment, and any party to the action may appeal the judgment of the court as other civil cases are appealed.
(f) If the township trustee or school trustees, or a majority of them, except to the amount of the appraisement and assessment:
(1) the court shall convey the real estate to the school corporation or school township;
(2) the title to the real estate vests immediately in the school corporation or school township for the purposes; and
(3) subsequent proceedings upon the exceptions affect only the amount of the appraisement and assessments.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-16
Eminent domain; offer of reasonable value to owners before petition; costs of subsequent action Sec. 16. Before the filing of the petition, the township trustee or school trustees, or a majority of them, may offer or tender to the owner or owners of the real estate an amount considered a reasonable value for the real estate. If the amount fixed by the appraisers or by the court later becomes the same or less than the amount tendered:
(1) the cause shall be prosecuted at the cost of the owner or owners of the real estate; and
(2) upon exception to the amount fixed by the appraisers, if the exceptor does not increase the amount of the appraisement and assessment, the action on the exception shall be at the cost of the exceptor.
If an amount has not been tendered by the township trustee or school trustees, or a majority of them, and an exception is not taken, the action shall be prosecuted at the cost of the petitioners.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-17
Purchase or improvement of property and buildings for school purposes; notice to taxpayers; right to appeal
Sec. 17. (a) A school corporation may:
(1) purchase buildings or lands, or both, for school purposes; and
(2) improve the buildings or lands, or both.
(b) An existing building, other than a building obtained under IC 5-17-2 (before its repeal) or IC 4-13-1.7, permitting the purchase of suitable surplus government buildings, may not be purchased for use as a school building unless the building was originally constructed for use by the school corporation and used for that purpose for at least five (5) years preceding the acquisition as provided in this section through section 19 of this chapter.
(c) Notwithstanding this section through section 19 of this chapter limiting the purchase of school buildings, a school corporation may:
(1) purchase suitable buildings or lands, or both, adjacent to school property for school purposes; and
(2) improve the buildings or lands, or both, after giving notice to the taxpayers of the intention of the school corporation to purchase.
The taxpayers of the school corporation have the same right of appeal under the same procedure as provided for in IC 6-1.1-20-5 through IC 6-1.1-20-6.
As added by P.L.1-2005, SEC.10. Amended by P.L.146-2008, SEC.466.

IC 20-26-7-18
Authorization of bonds for purchase or improvement of property and buildings; issuance procedure
Sec. 18. A school corporation may issue and sell bonds under the general statutes governing the issuance of bonds to purchase and improve buildings or lands, or both. All laws relating to approval (if required) in a local public question under IC 6-1.1-20, the filing of

petitions, remonstrances, and objecting petitions, giving notices of the filing of petitions, the determination to issue bonds, and the appropriation of the proceeds of the bonds are applicable to the issuance of bonds under sections 17 through 19 of this chapter.
As added by P.L.1-2005, SEC.10. Amended by P.L.146-2008, SEC.467.

IC 20-26-7-19
Authorization of school and civil township bonds for purchase or improvement of property and buildings; issuance procedure
Sec. 19. (a) If:
(1) a school township whose boundaries are coterminous with the boundaries of the corresponding civil township has occupied as lessee for at least five (5) years a building constructed for its use as a school building;
(2) the township board finds that it would be in the best interests of the school township and its taxpayers for the school township to purchase the building; and
(3) the entire amount required to pay the cost of acquisition cannot be provided by the school township on account of the constitutional debt limitation;
the township board, with the approval of the township trustee, may authorize the issuance of bonds by each of the school township and the civil township to provide funds to pay the cost of acquisition of the building.
(b) The amount of the civil township bonds may not exceed the amount required to pay the cost of acquisition over and above the amount that can validly be financed by the school township for that purpose. The issuance of bonds must be authorized by separate resolutions specifying the amount, terms, and conditions of the bonds to be issued by each of the corporations. The bonds issued are the separate obligations of the corporations, respectively. The bonds must be payable at times and in amounts not later than twenty (20) years after the date of issuance as the township board may determine and shall otherwise be authorized, issued, and sold in accordance with the applicable general laws.
(c) As used in this section, "building" includes the land occupied by the school township for school purposes.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-20
Off-site construction; state policy; definition
Sec. 20. (a) It is the policy of the state to promote the acquisition, construction, and erection of school facilities by the off-site construction method so school corporations might obtain needed school facilities that, in many cases, would be denied by the higher cost of conventional construction.
(b) As used in this section through section 26 of this chapter, "off-site construction" means the fabrication and assembly of the component parts of various materials at a point other than the

construction site where the parts are normally fabricated or assembled.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-21
Off-site construction; procedure for advertising for plans and specifications and for bids
Sec. 21. (a) If the governing body or officer of a school corporation determines to erect or build a school building or buildings in which off-site construction techniques are to be used, the governing body or officer shall advertise for plans and specifications and for bids covering the plans and specifications.
(b) A bidder must file the bidder's plans or specifications with its bid.
(c) The advertisement shall be published once each week for two (2) consecutive weeks in two (2) newspapers published in the school corporation. If only one (1) newspaper is published in the boundaries of the school corporation, the advertisement shall be published in that newspaper and in a newspaper of general circulation published in the county where the school corporation is located. If a newspaper is not published in the boundaries of the school corporation, the advertisement shall be published in any two (2) newspapers of general circulation published in the county where the school corporation is located. If only one (1) newspaper is published in the county where the school corporation is located, publication in one (1) newspaper is sufficient.
(d) The advertisement:
(1) must contain a description of the building or buildings to be erected and the estimated cost; and
(2) may not require plans and specifications or bids to be filed for at least four (4) weeks after the date of the last publication of the advertisement.
(e) Subject to other applicable provisions of sections 20 through 25 of this chapter, the school corporation may accept the bid of the lowest bidder submitting plans and specifications considered satisfactory by the school corporation for a building or buildings.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-22
Off-site construction; bonds
Sec. 22. A school corporation may issue and sell bonds to construct a building or buildings under the general statutes governing the issuance and sale of bonds by school corporations if not in conflict with sections 20 through 25 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-23
Off-site construction; approval of plans and specifications before execution of contract
Sec. 23. (a) Before the execution of a contract under sections 20

through 25 of this chapter, the plans and specifications for a building or buildings, which must be prepared by an architect or engineer registered to practice in Indiana, must be submitted to:
(1) the state department of health;
(2) the division of fire and building safety; and
(3) any other agencies designated by law to pass on plans and specifications for school buildings.
(b) The plans and specifications must be approved by each agency in writing before the execution of the contract.
As added by P.L.1-2005, SEC.10. Amended by P.L.1-2006, SEC.327.

IC 20-26-7-24
Off-site construction; inspection of buildings; affidavit of compliance
Sec. 24. (a) After the completion of a school building or buildings erected or constructed under this chapter and before acceptance by the school corporation, the division of fire and building safety shall examine and inspect the building or buildings to determine if the requirements of the contract and the plans and specifications have been met.
(b) The division of fire and building safety shall immediately report to the school corporation any deviation from any requirements.
(c) Before final payment and settlement is made, the division of fire and building safety must file with the governing body or officer an affidavit that all requirements of the contract and of the plans and specifications have been fully and faithfully met.
As added by P.L.1-2005, SEC.10. Amended by P.L.1-2006, SEC.328.

IC 20-26-7-25
Off-site construction; supplemental effect of provisions
Sec. 25. Sections 20 through 24 of this chapter may not be considered to alter, amend, or repeal any other Indiana statute. However, the provisions of any other statute may not apply to proceedings under sections 20 through 24 of this chapter to the extent that the statute is inconsistent with sections 20 through 24 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-26
Duties and liabilities of school corporations with respect to municipal assessments for public improvements
Sec. 26. (a) A common school corporation:
(1) has the same powers; and
(2) is subject to the same duties and liabilities;
concerning municipal assessments for the cost of public improvements affecting the common school corporation's real estate that private owners of real estate possess or to which private owners of real estate are subject.
(b) The real estate of a common school corporation is subject to

liens for municipal assessments for public improvements if the real estate:
(1) had been owned by a private owner; and
(2) would have been subject to a lien at the time the lien was attached.
(c) A penalty or an attorney's fee concerning a municipal assessment may not be collected from a school corporation.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-27
Inspection of heating systems and fuel lines used for school purposes
Sec. 27. The superintendent of a school corporation shall cause an annual inspection to be conducted of all heating systems and supporting gas, oil, propane, or any other fuel lines used for school purposes.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-27.5
Abatement of certain violations
Sec. 27.5. (a) Notwithstanding any other law, if:
(1) as a result of an inspection of a school building under IC 22-14-2-11 that is not an inspection to determine compliance with a legal standard for accreditation, the division of fire and building safety of the department of homeland security determines that there is a violation of a fire safety law at the school building;
(2) the fire safety law that the division determines has been violated at the school building incorporates a standard that:
(A) was not a fire safety law at the time of the construction or renovation of the school building and is being applied retroactively to the building by an employee of the division of fire and building safety; or
(B) previously was not applicable to the building; and
(3) the violation is not a condition that creates an immediate safety hazard and is monitored under daily maintenance and supervision;
the school corporation shall abate the violation before the earlier of one (1) year after the violation determination or six (6) months after the start of the school corporation's next budget year following the violation determination.
(b) The expense of the abatement may be paid out of funds appropriated for such purposes in the budget year following a violation determination under subsection (a).
As added by P.L.132-2007, SEC.6.

IC 20-26-7-28
Record and report of heating system and fuel line inspection
Sec. 28. A report of the inspection described in section 27 of this chapter shall be made to the division of fire and building safety

before September 1 of each year. The report shall be made on forms prescribed and approved by the division of fire and building safety.
As added by P.L.1-2005, SEC.10. Amended by P.L.1-2006, SEC.329.

IC 20-26-7-29
Condemnation of school building; exclusive procedure
Sec. 29. A school building may not be condemned and declared unfit for use for school purposes except as provided in sections 30 through 34 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-30
Condemnation of school building; petitions alleging grounds for condemnation
Sec. 30. A petition signed by:
(1) the state department of health;
(2) the state fire marshal; or
(3) at least twenty-five (25) legal residents of the school corporation in which a school building is located, at least fifteen (15) of whom are resident freeholders;
may be filed with the auditor of the county in which the school corporation is located, alleging that the school building designated in the petition is insanitary or otherwise unfit for use for school purposes and should be condemned.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-31
Condemnation of school building; copies of petition; notice of hearing
Sec. 31. If a petition is filed under section 30 of this chapter, the auditor of the county shall do the following:
(1) Mail one (1) copy of the petition to:
(A) the county superintendent of schools; and
(B) the township trustee or the president of the board of school trustees or board of school commissioners of the school corporation in which the school building is located.
(2) Give notice by one (1) publication in each of two (2) newspapers circulating in the school corporation in which the school building is located that a hearing will be held:
(A) at a place and at a time designated in the notice;
(B) not less than ten (10) days after the date on which the notice is published;
(C) before the board of county commissioners and the county council of the county, acting jointly; and
(D) at which an interested person may appear in person or by attorney and be heard.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-32
Condemnation of school building; special session of board of

commissioners and county council to conduct hearing
Sec. 32. (a) The auditor shall call a special session of the board of county commissioners and the county council to:
(1) conduct the hearing described in section 31 of this chapter; and
(2) determine the matter submitted.
(b) The chairman of the county council shall preside at the hearing.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-33
Condemnation of school building; hearing procedure; appeal
Sec. 33. (a) The hearing described in section 31 of this chapter may be adjourned from day to day.
(b) When the hearing has concluded, the board of county commissioners and county council, acting jointly, shall determine from:
(1) the evidence submitted;
(2) an inspection of the building; or
(3) both the evidence and an inspection;
if the building should be condemned.
(c) If the board of county commissioners and county council, acting jointly, determine that the building should be condemned, the board and council shall fix a date when the order of the board and council becomes effective. An appeal from the finding and determination of the board of county commissioners may be made to the circuit or superior court of the county in the same manner as appeals are taken from the board of county commissioners.
As added by P.L.1-2005, SEC.10. Amended by P.L.231-2005, SEC.32; P.L.1-2006, SEC.330.

IC 20-26-7-34
Physical condition of high school not grounds for revoking or refusing to grant commission; effect on academic standing of students
Sec. 34. (a) The state board may not:
(1) revoke the commission of a high school; or
(2) refuse to grant a commission to a high school when properly applied for;
because of the physical condition of any of the buildings in which the high school is conducted or maintained.
(b) The credits or the academic standing of a person who is a pupil in or a graduate of a high school may not be affected or determined by the physical condition of the building in which the pupil attended high school.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-35
Appeal from condemnation finding; procedure
Sec. 35. (a) A decision of the state department of health to build,

change, or condemn a school building may be appealed by:
(1) a township trustee;
(2) a board of school trustees or board of school commissioners;
(3) a member of a township board; or
(4) at least ten (10) residents and taxpayers;
of a township, town, or city in which the matter involving the building, changing, or condemnation of a school building occurred. The appeal may be made to a circuit or superior court of the county in which the township is located. A final appeal may be made to any court of last resort in Indiana.
(b) The appeal must:
(1) be made in the name of the person making the appeal or in the name of the officer making the appeal; and
(2) be perfected by filing a complaint or petition:
(A) in the office of the clerk of the court to which the appeal is taken;
(B) not more than thirty (30) days after the date of final decision by the state department of health that ordered the changing, condemnation, or building of the school building was made; and
(C) that sets forth the facts being appealed.
(c) The:
(1) state department of health; and
(2) township trustee, board of school commissioners, or board of school trustees if the appeal is made by the residents and taxpayers or by a member of the township board;
shall be named as defendants in the cause of action.
(d) Notice of the filing and pendency of the appeal shall be made by serving a summons, regularly issued by the court where cause of action is pending, on the state health commissioner at least ten (10) days before the hearing of the cause.
(e) The appeal shall be tried as other civil causes are tried in Indiana. If the appeal is made by private citizens, bond approved by the court shall be given to cover costs and reasonable attorney's fees if the appeal is not sustained.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-36
School building construction or alteration; feasibility study
Sec. 36. Before the governing body exercises power granted by any law to spend more than one million dollars ($1,000,000) to build, repair, or alter school buildings that would be financed by:
(1) entering into a lease agreement under IC 20-47-2-11 through IC 20-47-2-14 or IC 20-47-3-9 through IC 20-47-3-12;
(2) issuing bonds under IC 20-48-1; or
(3) any other available method;
the governing body may order the preparation and pay the costs of a feasibility study.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.123.
IC 20-26-7-37
School building construction or alteration; hearing and notice
Sec. 37. (a) If the governing body proposes to construct, repair, or alter a school building at a cost of more than one million dollars ($1,000,000) that would be financed by:
(1) entering into a lease agreement under IC 20-47-2-11 through IC 20-47-2-14 or IC 20-47-3-9 through IC 20-47-3-12;
(2) issuing bonds under IC 20-48-1; or
(3) any other available method;
the governing body must hold a public hearing at which explanations of the potential value of the proposed project to the school corporation and to the community shall be given and at which interested parties may present testimony and questions.
(b) Notice of the hearing shall be given in accordance with IC 5-3-1. The notice must state that on a given day, time, and place, the governing body will meet to discuss and hear objections and support to the proposed construction.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.124.

IC 20-26-7-38
School building construction or alteration; resolution
Sec. 38. At the public hearing and before bids for construction of the project are invited, the governing body shall adopt a resolution that specifies the following:
(1) The educational purpose the building will serve.
(2) The estimated cost of construction, including the cost of land.
(3) Any other pertinent information, including the estimated impact on the tax rate and the proposed sources of funding.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-39
Sale or exchange of unneeded school property to state; terms of agreement
Sec. 39. (a) If:
(1) a school corporation; and
(2) the state, either in the name of the state or in the name of the trustees of an agency of the state;
each own improved or unimproved real estate that lies within the boundaries of the school corporation and that is not needed or required for the purpose for which it was acquired, the school corporation and the state may sell, trade, exchange, or convey to or with each other the unneeded real estate upon such terms and conditions mutually agreed upon and incorporated in an agreement between the trustees or board of trustees of the school corporation and the state or, if the real estate is held in the name of the trustees of an agency of the state, by the trustees.
(b) A value must be assigned to each parcel of real estate involved in the sale, trade, or exchange in the agreement. The assigned value must be the fair market value of the real estate as determined by three

(3) appraisers appointed as follows:
(1) One (1) to be appointed by the board of trustees of the school corporation.
(2) One (1) to be appointed by the state or, if the real estate is held in the name of the trustees of an agency of the state, by the trustees.
(3) One (1) to be appointed by the two (2).
(c) The agreement must provide for payment by the party owning the real estate of the smaller value to the other party of the difference of value of the properties.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-40
Sale or exchange of unneeded school property to state; execution of deed
Sec. 40. Whenever:
(1) an agreement described in section 39 of this chapter is executed; and
(2) the payment of any money is made;
deeds of conveyance shall be executed by the trustees or board of trustees of the school corporation and by the state for the transfer of state owned real estate.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-41
Township schools; sale of unused school land
Sec. 41. A township trustee may, whenever:
(1) a schoolhouse is removed to a different location or a new one erected for the school in a different place; and
(2) the land where the schoolhouse is situated belongs unconditionally to the township, town, or city;
sell the land, if the trustee believes it is advantageous to the township, town, or city to do so. The township trustee shall sell the land for the highest price that can be obtained for the land. Upon payment of the purchase money to the township, town, or city, the township trustee shall execute to the purchaser a deed of conveyance, which must be sufficient to vest in the purchaser the title the township, town, or city has to the land. The money derived from the sale becomes a part of the school revenue.
As added by P.L.2-2006, SEC.125.

IC 20-26-7-42
Township schools; subsequent conveyance to correct error in prior conveyance
Sec. 42. (a) If an officer authorized to sell school land sells any lands without a title to the land, the officer or the officer's successor in office may convey other land of equal value that is agreed upon by the officer and the purchaser, purchaser's heirs, or purchaser's assigns. If an agreement is not made, the purchase money, with interest, shall be repaid to the purchaser, purchaser's heirs,

purchaser's executors, purchaser's administrators, or purchaser's assigns.
(b) Purchase money may not be repaid until the prosecuting attorney has:
(1) investigated the facts of the case; and
(2) certified to the correctness of the claim.
As added by P.L.2-2006, SEC.126.

IC 20-26-7-43
Limitation on eminent domain related to replacing school destroyed by natural disaster
Sec. 43. (a) This section applies to school corporations organized and formed through reorganization under IC 20-23-4, IC 20-23-6, or IC 20-23-7 and school townships under IC 20-23-3.
(b) This section applies only when a school corporation or school township sustains loss by fire, wind, cyclone, or other disaster of all or a major part of its school building or school buildings.
(c) A school corporation or school township seeking to exercise its right of eminent domain under IC 32-24 to obtain land for use in reconstructing or replacing the school building or school buildings may not condemn more than twice the acreage established by the state board as the minimum acreage requirement for the type of school building damaged or destroyed and being reconstructed or replaced. In determining the acreage, land already owned by the school corporation or school township that adjoins any part of the land out of which additional land is sought to be condemned shall be used in computing the total acreage for the reconstruction or replacement of the school building or school buildings under this section. The need for the additional land is subject to judicial review in the court where the condemnation action is filed and may, at the request of either party, be tried either by the court or a jury before appraisers are appointed with full rights of appeal, by either party, from the interlocutory findings.
As added by P.L.2-2006, SEC.127.

IC 20-26-7-44
Township schools; disposition of gift received to build school
Sec. 44. (a) If:
(1) a school township has acquired or acquires any personal property or money by gift, devise, or bequest;
(2) the donor or testator, at the time of making the gift, devise, or bequest does not or did not attach any conditions or directions concerning the way or manner in which the gift, devise, or bequest may or shall be used or expended for the benefit of the public schools of the school township; and
(3) a petition is signed by at least fifty (50) resident freeholders of the school township and filed before August 2 with the trustee of the school township, requesting the township board to appropriate and transfer all of the gift, devise, or bequest to a capital projects fund or debt service fund to be used for the

erection of a new school building or buildings;
the trustee shall give notice to the taxpayers of the school township, by publication, that on the same day on which the township board meets to establish the tax levy for the ensuing year, all persons interested in the proposed petition may appear and be heard.
(b) If the township board grants the petition after the hearing, the township board shall appropriate and transfer all the money of the gift, devise, or bequest to a capital projects fund or debt service fund for the erection of a new school building or buildings.
(c) If any gift, devise, or bequest subject to this section consists of stocks, bonds, or other personal property, the township trustee, with the consent and approval of the township board, may sell the stocks, bonds, or other personal property for not less than the market value of the property on the day on which the property is sold.
As added by P.L.2-2006, SEC.128.

IC 20-26-7-45
Legalization of certain school corporation actions in acquiring property under deed with reverter clause; school corporation rights in case of reversion
Sec. 45. (a) The actions of a school corporation taken before January 1, 1993, in acquiring any interest in real estate or a real estate improvement under a deed that contains a reverter clause that limits the use of the property by the school corporation are legalized.
(b) If a reversion occurs under a deed described in subsection (a), the school corporation is entitled to the improvements or the fair market value of the improvements made to the property by the school corporation.
As added by P.L.220-2011, SEC.329.



CHAPTER 8. COMMUNITY USE OF SCHOOL PROPERTY

IC 20-26-8-2
Petition, certification, and election on use of facilities
Sec. 2. (a) If:
(1) a petition is filed with:
(A) the clerk of a municipality; or
(B) the trustee of any township;
that is signed by at least ten percent (10%) of the number of voters voting at the last general election held in the city; or
(2) a petition is presented that contains the signatures of at least

one hundred (100) freeholders living in a town or township;
that sets forth a question in the form prescribed by IC 3-10-9-4 and a date for an election on the question, the question of exercising the powers granted for any of the purposes enumerated in section 1 of this chapter shall be submitted to the electors of the municipalities or townships.
(b) The clerk or trustee shall certify the public question to the county election board of each county in which the school corporation is located. The county election board shall place the public question on the ballot at the first primary or general election conducted after certification under IC 3-10-9-3. If the first primary or general election will be conducted more than six (6) months after certification, the county election board shall conduct the election not later than thirty (30) days after certification.
(c) If a majority of the votes cast upon the question are affirmative:
(1) the board of school trustees of the municipality; or
(2) the school trustee of the school township;
shall exercise the powers in accordance with the petition under this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-8-3
Authority to receive and expend gifts and appropriations
Sec. 3. (a) The board or school trustee of any school township may receive and expend for purposes of this chapter money received as gifts or appropriations made by individuals, business establishments, or organizations.
(b) The board or school trustee of a school township may also receive property that donors transfer to the board or school trustee of a school township. The property may be used only in conformity with the purposes of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-8-4
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-26-8-5
Use of abandoned school property as community center; restrictions on sale
Sec. 5. If a district public school has been abandoned and the schoolhouse and school grounds in the district are no longer used or needed for public school purposes, the township trustee in charge of the school building and school grounds:
(1) shall, upon application of at least fifty-one percent (51%) of the freehold residents of the school district, allow the use of the abandoned schoolhouse and school grounds as a community center for nonpartisan gatherings of citizens of the school district for civic, social, and recreational purposes; and (2) may not sell or offer for sale any building or grounds:
(A) while the building or grounds are used as a community center; or
(B) for at least one (1) year after the discontinuance of the use of any abandoned schoolhouse and school grounds for a community center.
As added by P.L.1-2005, SEC.10.

IC 20-26-8-6
Operation and management of community center
Sec. 6. (a) The operation and management of a community center shall be vested in a nonprofit corporation organized for that purpose under the general laws regulating the formation of nonprofit corporations.
(b) The membership of a nonprofit corporation described in subsection (a) must be composed of resident freeholders of the school district.
(c) The expenses of improvement of the school grounds and reconstruction or repairs of the abandoned schoolhouse shall be paid for by the corporation in charge of the community center while the school grounds or schoolhouse is operated and managed as a community center.
As added by P.L.1-2005, SEC.10.

IC 20-26-8-7
Cessation of community center when property used for school purposes
Sec. 7. An established community center in a school district shall cease its operation in the schoolhouse and upon the school grounds not more than one (1) month following the receipt of a written notice:
(1) submitted to the proper officers of the corporation of the community center; and
(2) by the township trustee of the township where the community center is being operated;
that indicates the school building and school grounds are needed for school purposes.
As added by P.L.1-2005, SEC.10.

IC 20-26-8-8
Use of abandoned school property as park
Sec. 8. If:
(1) a third class city in which a school corporation of the city has purchased, in the name of the school corporation, real estate to be used for school purposes; and
(2) the real estate is subsequently abandoned for school purposes;
the school trustees of the school corporations may authorize the use of the real estate for park purposes as provided by this chapter.
As added by P.L.1-2005, SEC.10.
IC 20-26-8-9
Conditions and restrictions for park purposes
Sec. 9. (a) Money may not be expended out of a school corporation treasury for the maintenance of abandoned school grounds for park purposes.
(b) However, the board of school trustees of a school corporation in a third class city that owns abandoned school grounds may, by an order entered and properly recorded, allow the use of abandoned school grounds by a third class city for park purposes. The order must contain the conditions, restrictions, and limitations within which the third class city may take and use the abandoned school grounds for park purposes.
As added by P.L.1-2005, SEC.10.

IC 20-26-8-10
Acceptance of abandoned school property and cemeteries for park purposes
Sec. 10. (a) A third class city may, by an ordinance of the common council, accept from a school corporation located within the city the use of abandoned school grounds as provided by this chapter.
(b) A third class city may, by an ordinance of the common council, accept from a person for a definite time of at least five (5) years the use of any real estate in the city formerly used as a cemetery if:
(1) the cemetery has been abandoned; and
(2) the bodies have been removed from the cemetery.
(c) A third class city may, through its common council, use and maintain real estate described in subsections (a) and (b) for park purposes for the use of the general public under the same conditions and restrictions provided by law for the use and control and maintenance of park properties by third class cities as if the city owned the real estate.
(d) A third class city may accept by city ordinance real estate for park purposes under the order of the school trustees of the school corporation as provided by this chapter or from another person.
As added by P.L.1-2005, SEC.10.

IC 20-26-8-11
Title to property used for park purposes
Sec. 11. The:
(1) title to the real estate remains in the school corporation; and
(2) use by third class cities continues;
while the cities continue to maintain the real estate as a public park.
As added by P.L.1-2005, SEC.10.

IC 20-26-8-12
Return of property to school corporation when use for park purposes ceases
Sec. 12. If:
(1) real estate has been accepted for park purposes; and (2) a city abandons the use of the real estate for park purposes;
the school trustees of the school corporation that owns the real estate may take possession of the real estate and sell or otherwise convey the real estate.
As added by P.L.1-2005, SEC.10.

IC 20-26-8-13
Community use of school swimming pool; reasonable fees allowed
Sec. 13. (a) In a school township located in a county having a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000);
the township trustee, in administering the recreation program under this chapter, may supplement the funds by making a reasonable charge for admission to any outdoor swimming pool located on the school township property and owned by the school township.
(b) With the approval of the township board, the township trustee shall establish the admission fee or a schedule of admission fees to be collected for the use of the swimming pool. Fees collected shall be deposited in a recreation fund established under this chapter. Disbursements for personal services, operation, maintenance, and repairs of the swimming pool shall be paid from the recreation fund.
As added by P.L.1-2005, SEC.10. Amended by P.L.119-2012, SEC.155.



CHAPTER 9. SCHOOL BREAKFAST AND LUNCH PROGRAMS

IC 20-26-9-2
"Qualifying school building"
Sec. 2. (a) This subsection applies before July 1, 2007. As used in this chapter, "qualifying school building" refers to a public school building in which:
(1) at least twenty-five percent (25%) of the students who were enrolled at that school building during the prior school year qualified for free or reduced price lunches under guidelines established under 42 U.S.C. 1758(b); and
(2) lunches are served to students.
(b) This subsection applies after June 30, 2007. As used in this chapter, "qualifying school building" refers to a public school building in which:
(1) at least fifteen percent (15%) of the students who were enrolled at that school building during the prior school year qualified for free or reduced price lunches under guidelines established under 42 U.S.C. 1758(b); and
(2) lunches are served to students.
As added by P.L.1-2005, SEC.10. Amended by P.L.54-2006, SEC.1.

IC 20-26-9-3
"School"
Sec. 3. As used in this chapter, "school" means the following:
(1) An Indiana public school in which any grade from kindergarten through grade 12 is taught.
(2) A nonpublic school in which any grade from kindergarten through grade 12 is taught that is not operated for profit in whole or in part.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-4
"School board"
Sec. 4. As used in this chapter, "school board" means:
(1) when applicable to a public school of Indiana, the board of school trustees, board of school commissioners, school board of incorporated towns and cities, and township school trustees; or
(2) when applicable to a school other than a public school, a person or agency in active charge and management of the school.
As added by P.L.1-2005, SEC.10.
IC 20-26-9-5
"School breakfast program"
Sec. 5. As used in this chapter, "school breakfast program" refers to a program under which breakfast is served at a qualifying school building on a nonprofit basis to students enrolled at the qualifying school building.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-6
"School lunch program"
Sec. 6. As used in this chapter, "school lunch program" means a program under which lunches are served by a school in Indiana on a nonprofit basis to children in attendance, including any program under which a school receives assistance out of funds appropriated by the Congress of the United States.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-7
Authority of state superintendent to accept and disburse federal aid for school lunch programs
Sec. 7. (a) The state superintendent may accept and direct the disbursement of funds appropriated by any act of the United States Congress and apportioned to the state for use in connection with school lunch programs.
(b) The state superintendent shall deposit all funds received from the federal government with the treasurer of state in a special account or accounts to facilitate the administration of the program. The treasurer of state shall make disbursements from the account or accounts upon direction of the state superintendent.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-8
Establishment and operation of school lunch programs
Sec. 8. (a) The state superintendent may enter into agreements with a school board or with any other agency or person, prescribe regulations, employ personnel, and take any action that the state superintendent may consider necessary to provide for the establishment, maintenance, operation, and expansion of a school lunch program and to direct the disbursement of federal and state funds under any federal or state law.
(b) The state superintendent may give technical advice and assistance to a school corporation in connection with the establishment and operation of a school lunch program and may assist in training personnel engaged in the operation of the program. The state superintendent and any school corporation or sponsoring agency may accept any gift for use in connection with a school lunch program.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-9 Sponsoring agencies for school lunch program; appointment
Sec. 9. A governing body may:
(1) operate or, by the appointment of a sponsoring agency, provide for the operation of school lunch programs in schools under the governing body's jurisdiction;
(2) contract with respect to food, services, supplies, equipment, and facilities for the operation of the programs; and
(3) use funds disbursed under this chapter and gifts and other funds received from the sale of school lunches under the programs.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-10
Accounts and records; inspection
Sec. 10. (a) The state superintendent shall prescribe rules for keeping accounts and records and making reports by or under the supervision of a governing body.
(b) The accounts and records shall:
(1) be available for inspection and audit at all times by authorized officials; and
(2) be preserved for at least five (5) years, as the state superintendent may prescribe.
(c) The state superintendent shall conduct or cause to be conducted any audits, inspections, and administrative reviews of acts, records, and operations of a school lunch program necessary to do the following:
(1) Determine whether agreements with the governing body and rules under this chapter are being complied with.
(2) Ensure that a school lunch program is effectively administered.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-11
Studies to improve school lunch programs and promote nutritional education
Sec. 11. The state superintendent may, to the extent that funds are available and in cooperation with other appropriate agencies and organizations, do the following:
(1) Conduct studies of methods of improving and expending school lunch programs and promoting nutritional education in the schools.
(2) Conduct appraisals of the nutritive benefits of school lunch programs.
(3) Report the findings and recommendations periodically to the governor.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-12
Authority to operate school kitchens and lunchrooms; appropriations; state aid contingent on federal aid Sec. 12. (a) School cities, school townships, school towns, and joint districts may:
(1) establish, equip, operate, and maintain school kitchens and school lunchrooms for the improvement of the health of students and for the advancement of the educational work of their respective schools;
(2) employ all necessary directors, assistants, and agents; and
(3) appropriate funds for the school lunch program.
Participation in a school lunch program under this chapter is discretionary with the governing board of a school corporation.
(b) If federal funds are not available to operate a school lunch program:
(1) the state may not participate in a school lunch program; and
(2) money appropriated by the state for that purpose and not expended shall immediately revert to the state general fund.
(c) Failure on the part of the state to participate in the school lunch program does not invalidate any appropriation made or school lunch program carried on by a school corporation by means of gifts or money appropriated from state tuition support distributions received by the school corporation.
As added by P.L.1-2005, SEC.10. Amended by P.L.146-2008, SEC.468.

IC 20-26-9-13
Implementation of school breakfast program
Sec. 13. The governing body of a participating school corporation shall implement or contract for the implementation of a school breakfast program at each qualifying school building within the school corporation's boundaries.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-14
Compliance with national school breakfast program participation requirements
Sec. 14. A governing body shall implement the governing body's breakfast program in compliance with the requirements for participation in the national school breakfast program under 42 U.S.C. 1773 et seq.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-15
Assistance of department
Sec. 15. The department shall assist each participating school corporation in implementing the school's breakfast program and in making all appropriate applications to the federal government for available financial assistance on behalf of the participating school corporation.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-16 Department to monitor programs and maintain records
Sec. 16. The department shall monitor the school breakfast programs required under this chapter and maintain complete and accurate records of the programs.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-17
Department to establish guidelines
Sec. 17. (a) The department shall establish guidelines to implement this chapter.
(b) The state board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-18
School health advisory councils
Sec. 18. (a) Before July 1, 2007, each school board shall establish a coordinated school health advisory council (referred to as the "advisory council" in this section). The advisory council may review the corporation's wellness policies on a yearly basis and suggest to the school board for approval changes to the policies that comply with the requirements of federal Public Law 108-265 and IC 5-22-15-24(c) before July 1 of each year. The advisory council must hold at least one (1) hearing at which public testimony about the local wellness policy being developed is allowed.
(b) The school board shall appoint the members of the advisory council, which must include the following:
(1) Parents.
(2) Food service directors and staff.
(3) Students.
(4) Nutritionists or certified dietitians.
(5) Health care professionals.
(6) School board members.
(7) A school administrator.
(8) Representatives of interested community organizations.
(c) The school board shall adopt a school district policy on child nutrition and physical activity that takes into consideration recommendations made by the advisory council.
(d) The department shall, in consultation with the state department of health, provide technical assistance to the advisory councils, including providing information on health, nutrition, and physical activity, through educational materials and professional development opportunities. The department shall provide the information given to an advisory council under this subsection to a school or parent upon request.
As added by P.L.54-2006, SEC.2.

IC 20-26-9-19
Food and beverage items sold to students; nutritional values
Sec. 19. (a) This section does not apply to a food or beverage item

that is:
(1) part of a school lunch program or school breakfast program;
(2) sold in an area that is not accessible to students;
(3) sold after normal school hours; or
(4) sold or distributed as part of a fundraiser conducted by students, teachers, school groups, or parent groups, if the food or beverage is not intended for student consumption during the school day.
However, this section applies to a food or beverage item that is sold in the a la carte line of a school cafeteria and is not part of the federal school lunch program or federal school breakfast program.
(b) A vending machine at an elementary school that dispenses food or beverage items may not be accessible to students.
(c) At least fifty percent (50%) of the food items available for sale at a school or on school grounds must qualify as better choice foods and at least fifty percent (50%) of the beverage items available for sale at a school or on school grounds must qualify as better choice beverages. Food and beverage items are subject to the following for purposes of this subsection:
(1) The following do not qualify as better choice beverages:
(A) Soft drinks, punch, iced tea, and coffee.
(B) Fruit or vegetable based drinks that contain less than fifty percent (50%) real fruit or vegetable juice or that contain additional caloric sweeteners.
(C) Except for low fat and fat free chocolate milk, drinks that contain caffeine.
(2) The following qualify as better choice beverages:
(A) Fruit or vegetable based drinks that:
(i) contain at least fifty percent (50%) real fruit or vegetable juice; and
(ii) do not contain additional caloric sweeteners.
(B) Water and seltzer water that do not contain additional caloric sweeteners.
(C) Low fat and fat free milk, including chocolate milk, soy milk, rice milk, and other similar dairy and nondairy calcium fortified milks.
(D) Isotonic beverages.
(3) Food items that meet all the following standards are considered better choice foods:
(A) Not more than thirty percent (30%) of their total calories are from fat.
(B) Not more than ten percent (10%) of their total calories are from saturated and trans fat.
(C) Not more than thirty-five percent (35%) of their weight is from sugars that do not occur naturally in fruits, vegetables, or dairy products.
(d) A food item available for sale at a school or on school grounds may not exceed the following portion limits if the food item contains more than two hundred ten (210) calories:
(1) In the case of potato chips, crackers, popcorn, cereal, trail

mixes, nuts, seeds, dried fruit, and jerky, one and seventy-five hundredths (1.75) ounces.
(2) In the case of cookies and cereal bars, two (2) ounces.
(3) In the case of bakery items, including pastries, muffins, and donuts, three (3) ounces.
(4) In the case of frozen desserts, including ice cream, three (3) fluid ounces.
(5) In the case of nonfrozen yogurt, eight (8) ounces.
(6) In the case of entree items and side dish items, including french fries and onion rings, the food item available for sale may not exceed the portion of the same entree item or side dish item that is served as part of the school lunch program or school breakfast program.
(e) A beverage item available for sale at a school or on school grounds may not exceed twenty (20) ounces.
As added by P.L.54-2006, SEC.3.



CHAPTER 10. JOINT PROGRAMS AND PERSONNEL

IC 20-26-10-2
"Participating school corporation"
Sec. 2. As used in sections 3 through 9 of this chapter, "participating school corporations" means all school corporations engaging in a joint program.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-3
Joint programs authorized; contents of agreement
Sec. 3. (a) Two (2) or more school corporations acting through their respective governing bodies may engage in joint programs under a written agreement executed by all participating school corporations.
(b) The agreement shall do the following:
(1) Designate the type of purchases, leases, or investments to be made.
(2) Prescribe the manner of approving persons employed under the joint program.
(3) Designate the type of construction, remodeling, or additions to be made on the school buildings.
(4) Provide for the organization, administration, support, funding, and termination of the program, subject to the provisions of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-4
Administration and supervision of joint program
Sec. 4. An agreement shall designate one (1) of the participating school corporations to administer and supervise the joint program, including receiving and disbursing funds, executing documents, and maintaining records under this chapter and the agreement between

the participating school corporations.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-5
Teachers without prior service; employment by joint program
Sec. 5. (a) A teacher employed in a joint program who does not have existing years of service in one (1) of the member corporations of the joint program is considered to have been employed as a teacher by the governing body that is administering the joint program at the time that the teacher is first employed by the joint program.
(b) The teacher is entitled to the same rights and privileges as set forth in IC 20-28-6 through IC 20-28-10 as if employed as a regular teacher by the governing body that is administering the joint program at the time that the teacher is first employed by the joint program.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-6
Teachers with prior service; employment by joint program
Sec. 6. A teacher who has existing years of service in one (1) of the member school corporations of the joint program shall retain the same rights and privileges as set forth in IC 20-28-6 through IC 20-28-10 as if still employed as a teacher in the school corporation in which the teacher has already acquired years of service.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-7
Loss of joint program teaching jobs
Sec. 7. (a) A teacher who loses the teacher's job in a joint program because of:
(1) a reduction in services;
(2) a reorganization;
(3) the discontinuance of the joint program; or
(4) a withdrawal in whole or in part of a participating school from the joint program;
shall be accorded the same rights that are provided under IC 20-35-5-11 for teachers from special education cooperatives.
(b) A teacher who:
(1) is employed in a joint program under this chapter;
(2) loses the teacher's job in the joint program as described in subsection (a); and
(3) subsequently is employed by a participating school corporation as described in subsection (a);
retains the rights and privileges under IC 20-28-6 through IC 20-28-10 that the teacher held at the time the teacher lost the job in the joint program as described in subdivision (2).
As added by P.L.1-2005, SEC.10.

IC 20-26-10-8
Joint services, leasing, construction, and supply fund Sec. 8. (a) The governing bodies of participating school corporations may pay into a joint fund, known as the joint services, leasing, construction, and supply fund, an amount set forth in the written agreement under section 3 of this chapter. Each governing body shall budget and appropriate funds for the joint program from the school corporation's general fund in accordance with laws governing the use of the general fund.
(b) The joint services, leasing, construction, and supply fund shall be held by the governing body of the school corporation designated in the written agreement to administer and supervise the joint program. The designated governing body shall receive, disburse, and maintain an account for the fund in the same manner as prescribed for other funds of the governing body and under the written agreement but without any further or additional appropriation of the funds. The designated governing body shall:
(1) make a complete and detailed financial report of all receipts and disbursements not later than thirty (30) days after the end of each school year; and
(2) furnish copies of the report to the governing bodies of all other participating school corporations.
The reports required under this section are supplementary to and do not supersede or repeal the requirements for publication of annual reports of certain school corporations as provided by IC 5-3-1.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.129.

IC 20-26-10-9
Joint investment fund; administration; designated depositories
Sec. 9. (a) The governing bodies of participating school corporations may pay into a joint fund, to be known as the joint investment fund, all or part of the money the governing bodies may otherwise invest under IC 5-13-9. The fund shall be administered by the governing body of the school corporation designated in the written agreement under section 3 of this chapter. The designated governing body shall receive, invest, maintain an account for, and disburse the fund in the same manner as prescribed for other funds for the governing body representing money available for investment and in accordance with the written agreement.
(b) With respect to an investment described in IC 5-13-9, quotes may be solicited and received orally, and the investment shall be made with the designated depository that submitted the highest quote. If two (2) or more designated depositories submit the highest quote, the investment shall be made either:
(1) by dividing the investment among the depositories so as not to lose the benefits of the quotes received; or
(2) if division is not practicable, by lot.
(c) The designated depository holding the investment shall remit to the governing body administering the joint program any money due under the investment on the date the investment matures and in the manner directed by the governing body. A designated depository participating in an agreement for joint investment of money under

IC 5-13 shall provide a detailed accounting of the transactions as required for audit purposes by the state board of accounts.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-10
Joint employment of professional personnel; joint purchase of supplies and equipment
Sec. 10. Two (2) or more school corporations within a county may through their respective school trustees and boards engage in any of the following:
(1) Joint employment of professional personnel.
(2) Joint purchases of necessary supplies, equipment, and other materials that the participating school officers consider proper to the operation of their respective schools.
The cost of these services and purchases to participating corporations shall be determined by their proportionate use in the schools of participating corporations. The county superintendent of schools is the administrator of these joint activities.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-11
Joint service and supply fund; authorization; reports
Sec. 11. (a) A county board of education may authorize the county superintendent of schools to establish a joint service and supply fund, into which fund the participating school corporations shall pay their proportionate share under an agreement for the joint services and supplies in which the school corporations are interested. The county superintendent of schools may disburse from the service and supply fund proper expenditures to pay salaries of jointly employed personnel and other joint service expenditures.
(b) The county superintendent of schools shall keep a complete written accounting of all receipts and disbursements related to the joint service and supply fund in a form approved by the state board of accounts. The accounting shall be audited by the state board of accounts. The county superintendent of schools shall make a complete and detailed financial report of all receipts and disbursements in the joint service and supply fund at the end of each fiscal year and shall furnish copies of the report to all participating school corporations.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-12
Purchasing and bidding rules
Sec. 12. The purchasing of equipment, supplies, and materials shall be under the same laws and regulations as the purchasing would be if it were by a single school corporation. However, the bids shall be submitted by the superintendent of county schools to the participating corporations for approval.
As added by P.L.1-2005, SEC.10.



CHAPTER 11. LEGAL SETTLEMENT AND TRANSFER OF STUDENTS; TRANSFER TUITION

IC 20-26-11-1
"Residence", "resides", and comparable terms
Sec. 1. As used in this chapter with respect to legal settlement, transfers, and the payment of tuition, the words "residence", "resides", or other comparable language means a permanent and principal habitation that an individual uses for a home for a fixed or indefinite period, at which the individual remains when not called elsewhere for work, studies, recreation, or other temporary or special purpose. These terms are not synonymous with legal domicile. Except as provided in section 2(3) of this chapter, where a court order grants an individual custody of a student, the residence of the student is where that individual resides.
As added by P.L.1-2005, SEC.10. Amended by P.L.13-2006, SEC.1.

IC 20-26-11-2
Legal settlement
Sec. 2. The legal settlement of a student is governed by the following provisions:
(1) If the student:
(A) is less than eighteen (18) years of age; or
(B) is at least eighteen (18) years of age but is not emancipated;
the legal settlement of the student is in the attendance area of the school corporation where the student's parents reside.
(2) If the student's mother and father, in a situation to which subdivision (1) otherwise applies, are divorced or separated, the legal settlement of the student is the school corporation whose attendance area contains the residence of the parent with whom the student is living, in the following situations:
(A) If a court order has not been made establishing the custody of the student.
(B) Except as provided in subdivision (3), if both parents have agreed on the parent or person with whom the student will live.
(C) If the parent granted custody of the student has abandoned the student.
In the event of a dispute between the parents of the student, or between the parents and a student at least eighteen (18) years of age, the legal settlement of the student shall be determined as

otherwise provided in this section.
(3) If, in a situation in which subdivision (1) otherwise applies, the student's mother and father are divorced or separated, and if a court order grants the student's:
(A) mother;
(B) father; or
(C) both mother and father;
custody of the student, the legal settlement of the student is the school corporation whose attendance area contains the residence of the mother or father, as elected under section 2.5(a) of this chapter. If the custodial parent (or the student, if at least eighteen (18) years of age) does not make an election under section 2.5(a) of this chapter, the legal settlement of the student is the school corporation whose attendance area contains the residence of the parent granted physical custody by the court order.
(4) If the legal settlement of a student, in a situation to which subdivision (1) otherwise applies, cannot reasonably be determined and the student is being supported by, cared for by, and living with some other individual, the legal settlement of the student is in the attendance area of that individual's residence, except where the parents of the student are able to support the student but have placed the student in the home of another individual, or allowed the student to live with another individual, primarily for the purpose of attending school in the attendance area where the other individual resides. The school may, if the facts are in dispute, condition acceptance of the student's legal settlement on the appointment of that individual as legal guardian or custodian of the student, and the date of legal settlement will be fixed to coincide with the commencement of the proceedings for the appointment of a guardian or custodian. However, if a student does not reside with the student's parents because the student's parents are unable to support the child and the child is not residing with an individual other than a parent primarily to attend a particular school, the student's legal settlement is where the student resides, and the establishment of a legal guardianship may not be required by the school. In addition, a legal guardianship or custodianship established solely to attend school in a particular school corporation does not affect the determination of the legal settlement of the student under this chapter.
(5) If a student, to whom subdivision (1) would otherwise apply, is married and living with a spouse, the legal settlement of that student is in the attendance area of the school corporation where the student and the student's spouse reside.
(6) If the student's parents:
(A) are living outside the United States due to educational pursuits or a job assignment;
(B) do not maintain a permanent home in any school corporation in the United States; and (C) have placed the student in the home of another individual;
the legal settlement of the student is in the attendance area where the other individual resides.
(7) If the student is emancipated, the legal settlement is the attendance area of the school corporation of the student's residence.
(8) If a student's legal settlement is changed after the student has begun attending school in a school corporation in any school year, the effective date of change may:
(A) at the election of:
(i) the parent;
(ii) the student, if the student is at least eighteen (18) years of age; or
(iii) a juvenile court conducting a proceeding under IC 31-34-20-5, IC 31-34-21-10, IC 31-37-19-26, or IC 31-37-20-6 (or IC 31-6-4-18.5 before its repeal);
be extended until the end of that semester; or
(B) at the discretion of the school, until the end of that school year.
However, that election, where a student has completed grade 11 in any school year, shall extend to the end of the following school year in grade 12.
(9) If a juvenile court has:
(A) made findings of fact concerning the legal settlement of a student under IC 31-34-20-5, IC 31-34-21-10, IC 31-37-19-26, or IC 31-37-20-6 (or IC 31-6-4-18.5 before its repeal); and
(B) jurisdiction over the student under IC 31-34 or IC 31-37;
the legal settlement of the student is the attendance area specified as the legal settlement in the latest findings of fact issued by the juvenile court.
As added by P.L.1-2005, SEC.10. Amended by P.L.13-2006, SEC.2.

IC 20-26-11-2.5
Election to have legal settlement
Sec. 2.5. (a) In the case of a student described in section 2(3) of this chapter, the:
(1) parent granted physical custody by a court; or
(2) student, if the student is at least eighteen (18) years of age;
may, not later than fourteen (14) days before the first student day of the school year, elect for the student to have legal settlement in the school corporation whose attendance area contains the residence of the student's mother or the school corporation whose attendance area contains the residence of the student's father.
(b) An election under subsection (a) may be made only on a yearly basis.
(c) The parent or student who makes an election under subsection (a) is not required to pay transfer tuition.
As added by P.L.13-2006, SEC.3. Amended by P.L.141-2006,

SEC.93.

IC 20-26-11-3
Forms concerning legal settlement
Sec. 3. The state superintendent shall prepare the form of agreement to be used under section 2(2) of this chapter and a form to be executed by any individual with whom the student is living under section 2(2), 2(3), 2(4), or 2(6) of this chapter. The execution of the form by the individual and its continuance in force is a condition to the application of section 2(2), 2(3), 2(4), or 2(6) of this chapter. The form must contain an agreement of the individual that the individual shall, with respect to dealing with the school corporation and for all other purposes under this article, assume all the duties and be subject to all the liabilities of a parent of the student in the same manner as if the individual were the student's parent. On the execution of that form and for as long as it remains in force, the individual has these duties and liabilities.
As added by P.L.1-2005, SEC.10. Amended by P.L.13-2006, SEC.4.

IC 20-26-11-4
Appeal from determination of legal settlement
Sec. 4. A student is emancipated when the student:
(1) furnishes the student's support from the student's own resources;
(2) is not dependent in any material way on the student's parents for support;
(3) files or is required by applicable law to file a separate tax return; and
(4) maintains a residence separate from that of the student's parents.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-5
Transfer at request of parent or student; approval; appeal
Sec. 5. (a) The parents of any student, regardless of the student's age, or the student after the student has become eighteen (18) years of age may request a transfer from a school corporation in which the student has a legal settlement to a transferee school corporation in Indiana or another state if the student may be better accommodated in the public schools of the transferee corporation. Whether the student can be better accommodated depends on such matters as:
(1) crowded conditions of the transferee or transferor corporation; and
(2) curriculum offerings at the high school level that are important to the vocational or academic aspirations of the student.
(b) The request for transfer must be made in writing to the transferor corporation, which shall immediately mail a copy to the transferee corporation. The request for transfer must be made at the times provided under rules adopted by the state board. The transfer

is effected if both the transferee and the transferor corporations approve the transfer not more than thirty (30) days after that mailing. If the transferor school corporation fails to act on the transfer request within thirty (30) days after the request is received, the transfer is considered approved. The transfer is denied when either school corporation: mails a written denial by certified mail to the requesting parents or student at their last known address.
(c) If a request for transfer is denied under subsection (b), an appeal may be taken to the state board by the requesting parents or student, if commenced not more than ten (10) days after the denial. An appeal is commenced by mailing a notice of appeal by certified mail to the superintendent of each school corporation and the state board. The state superintendent shall develop forms for this purpose, and the transferor corporation shall assist the parents or student in the mechanics of commencing the appeal. An appeal hearing must comply with section 15 of this chapter.
As added by P.L.1-2005, SEC.10. Amended by P.L.89-2005, SEC.3.

IC 20-26-11-6
Transfer tuition
Sec. 6. (a) A school corporation may accept a transferring student without approval of the transferor corporation under section 5 of this chapter.
(b) A transfer may be accepted regardless of whether, as a condition of the transfer, the transferee school requires the requesting parents or student to pay transfer tuition in an amount determined under the formula established in section 13 of this chapter for the payment of transfer tuition by a transferor school corporation. However, if the transferee school elects to charge transfer tuition, the transferee school may not offset the amounts described in section 13(b) STEP TWO (B) through section 13(b) STEP TWO (D) of this chapter from the amount charged to the requesting parents or student.
(c) When the transferee school elects to charge tuition to the requesting parents or student, the tuition determined under subsection (b) must be paid by the parents or the student before the end of the school year in installments as determined by the transferee corporation.
(d) Failure to pay a tuition installment that is agreed to by the parents or student and the transferee school corporation is a ground for exclusion from school.
(e) If the transferee school elects not to charge transfer tuition to the parents or student under this section, the transferee school may not charge transfer tuition or fees to the transferor school.
As added by P.L.1-2005, SEC.10. Amended by P.L.30-2010, SEC.1.

IC 20-26-11-7
Transfers; students with disabilities
Sec. 7. (a) A school corporation may transfer a student with a physical, emotional, or mental disability to a transferee corporation that maintains special programs or facilities for children with the

disability of the transferred student.
(b) A transferee corporation may refuse the transfer under subsection (a) by mailing a notice by certified mail to:
(1) the transferor corporation;
(2) the parents of the student; and
(3) the state board.
(c) If a transferee corporation refuses transfer under subsection (b), the state board shall determine the question of granting a transfer under the procedures set out in section 15 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-8
Payment of transfer tuition for students in public and private institutions or in foster homes
Sec. 8. (a) A student who is placed in a state licensed private or public health care facility or child care facility:
(1) by or with the consent of the department of child services;
(2) by a court order; or
(3) by a child placing agency licensed by the department of child services;
may attend school in the school corporation in which the facility is located. If the school corporation in which the facility is located is not the school corporation in which the student has legal settlement, the school corporation in which the student has legal settlement shall pay the transfer tuition of the student.
(b) A student who is placed in a state licensed private or public health care or child care facility by a parent may attend school in the school corporation in which the facility is located if:
(1) the placement is necessary for the student's physical or emotional health and well-being and, if the placement is in a health care facility, is recommended by a physician; and
(2) the placement is projected to be for not less than fourteen (14) consecutive calendar days or a total of twenty (20) calendar days.
The school corporation in which the student has legal settlement shall pay the transfer tuition of the student. The parent of the student shall notify the school corporation in which the facility is located and the school corporation of the student's legal settlement, if identifiable, of the placement. Not later than thirty (30) days after this notice, the school corporation of legal settlement shall either pay the transfer tuition of the transferred student or appeal the payment by notice to the department. The acceptance or notice of appeal by the school corporation must be given by certified mail to the parent or guardian of the student and any affected school corporation. In the case of a student who is not identified as having a disability under IC 20-35, the state board shall make a determination on transfer tuition according to the procedures in section 15 of this chapter. In the case of a student who has been identified as having a disability under IC 20-35, the determination on transfer tuition shall be made under this subsection and the procedures adopted by the state board

under IC 20-35-2-1(b)(5).
(c) A student who is placed in:
(1) an institution operated by the division of disability and rehabilitative services or the division of mental health and addiction; or
(2) an institution, a public or private facility, a home, a group home, or an alternative family setting by the division of disability and rehabilitative services or the division of mental health and addiction;
may attend school in the school corporation in which the institution is located. The state shall pay the transfer tuition of the student, unless another entity is required to pay the transfer tuition as a result of a placement described in subsection (a) or (b) or another state is obligated to pay the transfer tuition.
(d) This subsection applies to a student who is placed:
(1) by or with the consent of the department of child services;
(2) by a court order; or
(3) by a child placing agency licensed by the department of child services;
in a foster family home or the home of a relative or other unlicensed caretaker that is not located in the school corporation in which the student has legal settlement. The student may attend school in either the school corporation in which the foster family home or other home is located or the school corporation in which the student has legal settlement. The department of child services and the student's foster parents or caretaker shall make the determination concerning where the student attends school unless that determination is made by a court that has jurisdiction over the student. If a licensed child placing agency is responsible for oversight of the foster family home in which the student is placed or for providing services to the student, the department of child services must consult with the licensed child placing agency concerning the determination of, or the recommendations made to the court concerning, where the student attends school. Except as provided in subsection (e), transfer tuition is not required for the student.
(e) If a student to whom subsection (d) applies is attending school in a school corporation that is not the school corporation in which the student has legal settlement, the school corporation in which the student has legal settlement shall pay transfer tuition to the school corporation in which the student is enrolled in school if all of the following conditions apply:
(1) The student was previously placed in a child caring institution licensed under IC 31-27-3.
(2) While placed in the child caring institution, the student was enrolled in a school that is:
(A) administered by the school corporation in which the child caring institution is located; and
(B) located at the child caring institution.
(3) The student was moved from the child caring institution to a licensed foster family home supervised by the child caring

institution either:
(A) with the approval of the department of child services and the court having jurisdiction over the student in a case under IC 31-34; or
(B) by a court order in a case under IC 31-37.
(4) After moving from the child caring institution to the foster family home, the student continues to attend the school located at the child caring institution.
(5) The legal settlement of the student was determined by a juvenile court under IC 31-34-20-5, IC 31-34-21-10, IC 31-37-19-26, or IC 31-37-20-6.
(f) A student:
(1) who is placed in a facility, home, or institution described in subsection (a), (b), or (c);
(2) to whom neither subsection (d) nor (e) applies; and
(3) for whom there is no other entity or person required to pay transfer tuition;
may attend school in the school corporation in which the facility, home, or institution is located. The department shall conduct an investigation and determine whether any other entity or person is required to pay transfer tuition. If the department determines that no other entity or person is required to pay transfer tuition, the state shall pay the transfer tuition for the student out of the funds appropriated for tuition support.
As added by P.L.1-2005, SEC.10. Amended by P.L.89-2005, SEC.4; P.L.231-2005, SEC.33; P.L.1-2006, SEC.331; P.L.141-2006, SEC.94; P.L.145-2006, SEC.148; P.L.99-2007, SEC.168; P.L.159-2007, SEC.1; P.L.65-2012, SEC.2; P.L.160-2012, SEC.48.

IC 20-26-11-8.5
No effect of P.L.36-1994 on rights, liabilities, penalties, crimes, proceedings before July 1, 1995, relating to paying transfer tuition
Sec. 8.5. With regard to the transfer of responsibility for paying transfer tuition for certain students from the county to the school corporation of the student's legal settlement as described in IC 20-8.1-6.1-5 (as amended by P.L.36-1994, before its repeal, now codified at section 8 of this chapter), P.L.36-1994 does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun;
before July 1, 1995. Those rights, liabilities, penalties, crimes, and proceedings continue and shall be imposed and enforced under prior law as if P.L.36-1994 had not been enacted.
As added by P.L.220-2011, SEC.331.

IC 20-26-11-9
Notice of legal settlement and placement
Sec. 9. (a) This section applies to each student:
(1) described in section 8(a) of this chapter; (2) who is placed in a home or facility in Indiana that is outside the school corporation where the student has legal settlement; and
(3) for which the state is not obligated to pay transfer tuition.
(b) Not later than ten (10) days after the department of child services or a probation department places or changes the placement of a student, the department of child services or probation department that placed the student shall notify the school corporation where the student has legal settlement and the school corporation where the student will attend school of the placement or change of placement. Before June 30 of each year, the department of child services or a probation department that places a student in a home or facility shall notify the school corporation where a student has legal settlement and the school corporation in which a student will attend school if a student's placement will continue for the ensuing school year. The notifications required under this subsection must be made by:
(1) the department of child services, if the child is a child in need of services; or
(2) if subdivision (1) does not apply, the court or other agency making the placement.
As added by P.L.1-2005, SEC.10. Amended by P.L.145-2006, SEC.149; P.L.146-2008, SEC.469; P.L.131-2009, SEC.3.

IC 20-26-11-10
Tuition for children of certain state employees and foreign exchange students
Sec. 10. (a) A student who is the child of a state employee who resides on state owned property, resides on state owned property, or is the child of a full-time employee of a state educational institution, who resides on property owned or operated by the state educational institution and used for educational, research, or public service programs is considered a transferred student if:
(1) the student attends a public school in the school corporation located nearest to the student's residence within the county in which all or a part of either the state owned property, or the property owned or operated by the state supported postsecondary institution, is located; or
(2) the state owned property is the Soldiers' and Sailors' Children's Home and the student attends a public school in the county in which the home is located or in an adjacent county.
Transfer tuition for a student transferred under this subsection shall be paid by the state. However, this subsection does not apply to children of state employees residing in student housing on property owned by any state educational institution.
(b) A foreign student visiting in Indiana under any student exchange program approved by the state board is considered a resident student with legal settlement in the school corporation where the foreign exchange student resides. The student may attend a school in the school corporation in which the family with whom the

student is living resides. A school corporation that receives a foreign student may not be paid any transfer tuition. The school corporation shall include the foreign student in computations to determine the amount of state aid that it is entitled to receive.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2007, SEC.212.

IC 20-26-11-11
Tuition for suspended, expelled, or excluded emotionally disturbed students
Sec. 11. (a) A school corporation may enter into an agreement with:
(1) a nonprofit corporation that operates a federally approved education program; or
(2) a nonprofit corporation that:
(A) is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code;
(B) for its classroom instruction, employs teachers who are certified by the department;
(C) employs other professionally and state licensed staff as appropriate; and
(D) educates children who:
(i) have been suspended, expelled, or excluded from a public school in that school corporation and have been found to have an emotional disturbance;
(ii) have been placed with the nonprofit corporation by court order;
(iii) have been referred by a local health department;
(iv) have been placed in a state licensed private or public health care or child care facility as described in section 8 of this chapter; or
(v) have been placed by or with the consent of the department under IC 20-35-6-2;
in order to provide a student with an individualized education program that is the most suitable educational program available.
(b) If a school corporation that is a transferee corporation enters into an agreement as described in subsection (a), the school corporation shall pay to the nonprofit corporation an amount agreed upon that may not exceed the total of:
(1) the transfer tuition costs for the student that otherwise would be payable to the transferee corporation; and
(2) a proportionate amount of any state or local distributions to the transferee corporation that are computed in any part using ADM or any other student count in which the student is included, if the transferee corporation includes the student in the transferee corporation's ADM for a school year.
(c) If a school corporation that is a transferor corporation enters into an agreement as described in subsection (a), the school corporation shall pay to the nonprofit corporation an amount agreed upon, which may not exceed the total of:
(1) the transfer tuition costs that otherwise would be payable to

a transferee school corporation; and
(2) a proportionate amount of any state or local distributions to the transferor corporation that are computed in any part using ADM or any other student count in which the student is included, if the transferor corporation includes the student in the transferor corporation's ADM for a school year.
As added by P.L.1-2005, SEC.10. Amended by P.L.246-2005, SEC.131; P.L.99-2007, SEC.169; P.L.159-2007, SEC.2.

IC 20-26-11-12
Interstate transfers
Sec. 12. (a) If a student is transferred under section 5 of this chapter from a school corporation in Indiana to a public school corporation in another state, the transferor corporation shall pay the transferee corporation the full tuition fee charged by the transferee corporation. However, the amount of the full tuition fee may not exceed the amount charged by the transferor corporation for the same class of school, or if the school does not have the same classification, the amount may not exceed the amount charged by the geographically nearest school corporation in Indiana that has the same classification.
(b) If a child is:
(1) placed by or with the consent of the department of child services in an out-of-state institution or other facility; and
(2) provided all educational programs and services by a public school corporation in the state where the child is placed, whether at the facility, the public school, or another location;
the department of child services shall pay to the public school corporation in which the child is enrolled, the amount of transfer tuition specified in subsection (c).
(c) The transfer tuition for which the department of child services is obligated under subsection (b) is equal to the following:
(1) The amount under a written agreement among the department of child services, the institution or other facility, and the governing body of the public school corporation in the other state that specifies the amount and method of computing transfer tuition.
(2) The full tuition fee charged by the transferee corporation, if subdivision (1) does not apply. However, the amount of the full tuition fee must not exceed the amount charged by the transferor corporation for the same class of school, or if the school does not have the same classification, the amount must not exceed the amount charged by the geographically nearest school corporation in Indiana that has the same classification.
(d) If a child is:
(1) placed by or with the consent of the department of child services in an out-of-state institution or other facility; and
(2) provided:
(A) onsite educational programs and services either through the facility's employees or by contract with another person

or organization that is not a public school corporation; or
(B) educational programs and services by a nonpublic school;
the department of child services shall pay in an amount and in the manner specified in a written agreement between the department of child services and the institution or other facility.
(e) For purposes of IC 4-13-2, an agreement described in subsection (c) or (d) shall not be treated as a contract.
As added by P.L.1-2005, SEC.10. Amended by P.L.145-2006, SEC.150; P.L.146-2008, SEC.470.

IC 20-26-11-13
Determination of transfer tuition
Sec. 13. (a) As used in this section, the following terms have the following meanings:
(1) "Class of school" refers to a classification of each school or program in the transferee corporation by the grades or special programs taught at the school. Generally, these classifications are denominated as kindergarten, elementary school, middle school or junior high school, high school, and special schools or classes, such as schools or classes for special education, career and technical education, or career education.
(2) "Special equipment" means equipment that during a school year:
(A) is used only when a child with disabilities is attending school;
(B) is not used to transport a child to or from a place where the child is attending school;
(C) is necessary for the education of each child with disabilities that uses the equipment, as determined under the individualized education program for the child; and
(D) is not used for or by any child who is not a child with disabilities.
(3) "Student enrollment" means the following:
(A) The total number of students in kindergarten through grade 12 who are enrolled in a transferee school corporation on a date determined by the state board.
(B) The total number of students enrolled in a class of school in a transferee school corporation on a date determined by the state board.
However, a kindergarten student shall be counted under clauses (A) and (B) as one-half (1/2) student. The state board may select a different date for counts under this subdivision. However, the same date shall be used for all school corporations making a count for the same class of school.
(b) Each transferee corporation is entitled to receive for each school year on account of each transferred student, except a student transferred under section 6 of this chapter, transfer tuition from the transferor corporation or the state as provided in this chapter. Transfer tuition equals the amount determined under STEP THREE

of the following formula:
STEP ONE: Allocate to each transfer student the capital expenditures for any special equipment used by the transfer student and a proportionate share of the operating costs incurred by the transferee school for the class of school where the transfer student is enrolled.
STEP TWO: If the transferee school included the transfer student in the transferee school's ADM for a school year, allocate to the transfer student a proportionate share of the following general fund revenues of the transferee school for, except as provided in clause (C), the calendar year in which the school year ends:
(A) State tuition support distributions.
(B) Property tax levies under IC 20-45-7 and IC 20-45-8.
(C) The sum of the following excise tax revenue received for deposit in the calendar year in which the school year begins:
(i) Financial institution excise tax revenue (IC 6-5.5).
(ii) Motor vehicle excise taxes (IC 6-6-5).
(iii) Commercial vehicle excise taxes (IC 6-6-5.5).
(iv) Boat excise tax (IC 6-6-11).
(v) Aircraft license excise tax (IC 6-6-6.5).
(D) Allocations to the transferee school under IC 6-3.5.
STEP THREE: Determine the greater of:
(A) zero (0); or
(B) the result of subtracting the STEP TWO amount from the STEP ONE amount.
If a child is placed in an institution or facility in Indiana by or with the approval of the department of child services, the institution or facility shall charge the department of child services for the use of the space within the institution or facility (commonly called capital costs) that is used to provide educational services to the child based upon a prorated per student cost.
(c) Operating costs shall be determined for each class of school where a transfer student is enrolled. The operating cost for each class of school is based on the total expenditures of the transferee corporation for the class of school from its general fund expenditures as specified in the classified budget forms prescribed by the state board of accounts. This calculation excludes:
(1) capital outlay;
(2) debt service;
(3) costs of transportation;
(4) salaries of board members;
(5) contracted service for legal expenses; and
(6) any expenditure that is made from extracurricular account receipts;
for the school year.
(d) The capital cost of special equipment for a school year is equal to:
(1) the cost of the special equipment; divided by
(2) the product of: (A) the useful life of the special equipment, as determined under the rules adopted by the state board; multiplied by
(B) the number of students using the special equipment during at least part of the school year.
(e) When an item of expense or cost described in subsection (c) cannot be allocated to a class of school, it shall be prorated to all classes of schools on the basis of the student enrollment of each class in the transferee corporation compared with the total student enrollment in the school corporation.
(f) Operating costs shall be allocated to a transfer student for each school year by dividing:
(1) the transferee school corporation's operating costs for the class of school in which the transfer student is enrolled; by
(2) the student enrollment of the class of school in which the transfer student is enrolled.
When a transferred student is enrolled in a transferee corporation for less than the full school year of student attendance, the transfer tuition shall be calculated by the part of the school year for which the transferred student is enrolled. A school year of student attendance consists of the number of days school is in session for student attendance. A student, regardless of the student's attendance, is enrolled in a transferee school unless the student is no longer entitled to be transferred because of a change of residence, the student has been excluded or expelled from school for the balance of the school year or for an indefinite period, or the student has been confirmed to have withdrawn from school. The transferor and the transferee corporation may enter into written agreements concerning the amount of transfer tuition due in any school year. If an agreement cannot be reached, the amount shall be determined by the state board, and costs may be established, when in dispute, by the state board of accounts.
(g) A transferee school shall allocate revenues described in subsection (b) STEP TWO to a transfer student by dividing:
(1) the total amount of revenues received; by
(2) the ADM of the transferee school for the school year that ends in the calendar year in which the revenues are received.
However, for state tuition support distributions or any other state distribution computed using less than the total ADM of the transferee school, the transferee school shall allocate the revenues to the transfer student by dividing the revenues that the transferee school is eligible to receive in a calendar year by the student count used to compute the state distribution.
(h) Instead of the payments provided in subsection (b), the transferor corporation or state owing transfer tuition may enter into a long term contract with the transferee corporation governing the transfer of students. The contract may:
(1) be entered into for a period of not more than five (5) years with an option to renew;
(2) specify a maximum number of students to be transferred; and (3) fix a method for determining the amount of transfer tuition and the time of payment, which may be different from that provided in section 14 of this chapter.
(i) A school corporation may negotiate transfer tuition agreements with a neighboring school corporation that can accommodate additional students. Agreements under this section may:
(1) be for one (1) year or longer; and
(2) fix a method for determining the amount of transfer tuition or time of payment that is different from the method, amount, or time of payment that is provided in this section or section 14 of this chapter.
A school corporation may not transfer a student under this section without the prior approval of the child's parent.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.130; P.L.1-2007, SEC.144; P.L.234-2007, SEC.105; P.L.146-2008, SEC.471; P.L.229-2011, SEC.173.

IC 20-26-11-14
Estimated transfer tuition payments; statements of amount; method of payment
Sec. 14. (a) Not later than March 1, a school corporation shall estimate the:
(1) transfer tuition payments that the school corporation is required to pay for students transferring from the school corporation; and
(2) transfer tuition payments that the school corporation is entitled to receive on behalf of students transferring to the school corporation.
A school corporation shall send a preliminary statement of the amount of transfer tuition due to the state agency and to any school corporation that owes transfer tuition to the school corporation.
(b) Not later than October 1 following the end of a school year, a school corporation shall send a final statement of the amount of transfer tuition due to the state agency and to any school corporation that owes transfer tuition to the school corporation.
(c) A statement sent under subsection (a) or (b) must include the following:
(1) A statement, to the extent known, of all transfer tuition costs chargeable to the state or school corporation for the school year ending in the current calendar year.
(2) A statement of any transfer tuition costs chargeable to the state or school corporation and not previously billed for the school year ending in the immediately preceding calendar year.
(3) A statement of any transfer tuition costs previously billed to the state or school corporation and not yet paid.
(d) Transfer tuition for each school year shall be paid by the transferor corporation or state, if the entity is obligated to pay the tuition, in not more than four (4) installments. These installments must be paid not later than October 30, January 10, April 10, and July 10 following the school year in which the obligation is incurred,

unless another schedule is mutually agreed upon.
(e) Payment of operating costs shall be paid from and receipted to the respective general funds of the transferor and transferee corporations. Payment of capital costs shall be made by the transferor corporation at its discretion from any fund or source and shall be receipted by the transferee corporation at its discretion either to the capital projects fund or to the debt service fund, or if the transferee corporation has neither of these two (2) funds, to its general fund.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-15
Determination by state board
Sec. 15. (a) The state board shall hear the following:
(1) All appeals from an order expelling a child under IC 20-33-8-17.
(2) All appeals provided in this chapter.
(3) All disputes on the following:
(A) Legal settlement.
(B) Right to transfer.
(C) Right to attend school in any school corporation.
(D) Amount of transfer tuition.
(E) Any other matter arising under this chapter.
The board shall hold a hearing on the timely written application of any interested party.
(b) The state board shall make its determination under the following procedure:
(1) A hearing shall be held on each matter presented.
(2) Each interested party, including where appropriate, the parents, the student, the transferor corporation, the transferee corporation, or the state, shall be given at least ten (10) days notice of the hearing by certified mail or by personal delivery.
(3) The date of giving the notice is the date of mailing or delivery.
(4) Any interested party may appear at the hearing in person or by counsel, present evidence, cross-examine witnesses, and present in writing or orally summary statements of position.
(5) A written or recorded transcript of the hearing shall be made.
(6) The hearing may be held by the state board or by a hearing examiner appointed by it who must be a state employee.
(7) The hearing, at the option of the state board or hearing examiner, may be held at any place in Indiana.
(8) The hearing examiner shall make written findings of fact and recommendations.
(9) The determination of the state board must be made on the basis of the record, summaries, and findings, but it is required to examine only those parts of the entire record as it considers necessary.
(c) The hearing and proceedings are not governed by IC 4-21.5.
(d) The determination of the state board is final and binding on

the parties to the proceeding.
(e) A notice of the state board's determination shall be mailed to each party by certified mail. An action to contest the validity of the decision may not be instituted more than thirty (30) days after the mailing of the notice.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-16
Rules of implementation and enforcement; award to prevailing school corporation
Sec. 16. (a) The provisions to implement this chapter, including:
(1) the calculation of transfer tuition;
(2) the credits for state distribution; and
(3) the time in the year when requests for transfer must be filed;
shall be implemented by rules adopted by the state board.
(b) The state board shall adopt rules for the enforcement of the payment of transfer tuition. The enforcement may include withholding state support from the transferor corporation for the benefit of the transferee corporation, charging interest, penalties for late payment, and the costs of collection.
(c) If a school corporation prevails at the final adjudication of:
(1) an administrative proceeding under this chapter; or
(2) a lawsuit against a school corporation;
to compel payment of transfer tuition owed by the school corporation under this chapter, the administrative body or the court shall award to the prevailing party the transfer tuition owed, if any, plus reasonable attorney's fees and interest as provided by law.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-17
Tuition support reporting requirements
Sec. 17. (a) Each year before the date specified in the rules adopted by the state board, a school corporation shall report the information specified in subsection (b) for each student:
(1) for whom tuition support is paid by another school corporation;
(2) for whom tuition support is paid by the state; and
(3) who is enrolled in the school corporation but has the equivalent of a legal settlement in another state or country;
to the department.
(b) Each school corporation shall provide the following information for each school year for each category of student described in subsection (a):
(1) The amount of tuition support and other support received for the students described in subsection (a).
(2) The operating expenses, as determined under section 13 of this chapter, incurred for the students described in subsection (a).
(3) Special equipment expenditures that are directly related to educating students described in subsection (a). (4) The number of transfer students described in subsection (a).
(5) Any other information required under the rules adopted by the state board after consultation with the office of the secretary of family and social services.
(c) The information required under this section shall be reported in the format and on the forms specified by the state board.
(d) Not later than November 30 of each year the department shall compile the information required from school corporations under this section and submit the compiled information in the form specified by the office of the secretary of family and social services to the office of the secretary of family and social services.
(e) Not later than December 31 of each year, the office of the secretary of family and social services shall submit a report to the members of the budget committee and the executive director of the legislative services agency that compiles and analyzes the information required from school corporations under this section. The report must identify the types of state and local funding changes that are needed to provide adequate state and local money to educate transfer students. A report submitted under this subsection to the executive director of the legislative services agency must be in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.10. Amended by P.L.146-2008, SEC.472.

IC 20-26-11-18
Joint liability of health care facility or child care institution for transfer tuition
Sec. 18. (a) If a student:
(1) has legal settlement in the attendance area of a school corporation in another state, when legal settlement is determined without regard to the appointment of a guardian in Indiana solely to facilitate the placement of the student in a facility described in subdivision (2);
(2) is placed in a state licensed private or public health care facility, private or public child care institution, or treatment center in Indiana by:
(A) the parent of the student; or
(B) a governmental entity in another state; and
(3) is enrolled in a school corporation in Indiana;
the state licensed private or public health care facility, private or public child care institution, or treatment center where the student is placed, regardless of when the student is placed, is jointly liable with the person placing the student for transfer tuition under this chapter.
(b) Notwithstanding subsection (a), a sole proprietorship, a partnership, an association, a corporation, a limited liability company, a fiduciary, an individual who is not the student's parent, or another entity in Indiana that accepts the placement of a student who:
(1) has legal settlement in the attendance area of a school corporation in another state; and (2) is enrolled in a school corporation in Indiana;
is the guarantor for the student's transfer tuition under this chapter unless there is another guarantor. The state board shall hear all appeals under this subsection in accordance with section 15 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-19
Court ordered transfers; application
Sec. 19. (a) This section through section 29 of this chapter concern the transfer of students for education from one (1) school corporation (transferor corporation) to another school corporation (transferee corporation) in compliance with a court order as described in this section. This chapter applies solely in a situation where a court of the United States or of Indiana in a suit to which the transferor or transferee corporation or corporations are parties has found the following:
(1) A transferor corporation has violated the equal protection clause of the Fourteenth Amendment to the Constitution of the United States by practicing de jure racial segregation of the students within its borders.
(2) A unitary school system within the meaning of the Fourteenth Amendment cannot be implemented within the boundaries of the transferor corporation.
(3) The Fourteenth Amendment compels the court to order a transferor corporation to transfer its students for education to one (1) or more transferee corporations to effect a plan of desegregation in the transferor corporation that is acceptable within the meaning of the Fourteenth Amendment.
(b) This chapter does not apply until all appeals from the order, whether taken by the transferor corporation, any transferee corporation or any party to the action, have been exhausted or the time for taking the appeals has expired, except where all stays of a transfer order pending appeal or further court action have been denied.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-20
Court ordered transfers; definitions
Sec. 20. (a) As used in sections 19 through 29 of this chapter, "class of school" refers to a classification of each school in the transferee corporation by the grades taught therein (generally denominated as elementary schools, middle schools or junior high schools, high schools, and special schools such as schools for special education, career and technical education, or career education). Elementary schools include schools containing kindergarten, but for purposes of this chapter, a kindergarten student shall be counted as one-half (1/2) student.
(b) As used in sections 19 through 29 of this chapter, "transferee corporation" means the school corporation receiving students under

a court order described in section 19 of this chapter.
(c) As used in sections 19 through 29 of this chapter, "transferor corporation" means the school corporation transferring students under a court order described in section 19 of this chapter.
(d) As used in sections 19 through 29 of this chapter, "transferred student" means any student transferred under a court order described in section 19 of this chapter.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.131; P.L.234-2007, SEC.106.

IC 20-26-11-21
Court ordered transfers; governing body of transferee corporation
Sec. 21. (a) The governing body of a transferee corporation may add two (2) members, one (1) of whom must be a resident of the contributing geographic area within the transferor corporation from which students are being bused, to the transferee corporation's governing body for each transferor corporation that the transferee corporation serves. These members are in addition to the number of members of the governing body who are residents of the transferee corporation.
(b) Each member who is a resident of a contributing transferor corporation added to the governing body of a transferee corporation by this section:
(1) shall be elected by a majority of all registered and eligible voters who vote in each applicable school board election in the school corporation;
(2) must have the same qualifications, other than residency or property ownership, that are required for a member of the governing body who is a resident of the transferee corporation; and
(3) serves for the same number of years as members of the governing body who are residents of the transferee corporation.
(c) The members of the governing body of the transferee corporation shall appoint by majority vote the first additional members of a governing body under this section. The members appointed under this subsection serve until replacement members are elected under subsections (d) and (e).
(d) The first elected members of a governing body from a transferor corporation shall be elected at the first election after the members are added under subsection (a):
(1) that occurs in the transferor corporation; and
(2) where one (1) or more members of the governing body of the transferor corporation are elected.
The election shall be conducted in the manner required by law for the conduct of elections of governing bodies of school corporations.
(e) This subsection applies to an additional member of a governing body appointed under subsection (c) to whom subsection (d) does not apply. The first additional elected member of a governing body must be elected at the first election after the members are added under subsection (a) where one (1) or more

members of the governing body of the transferee corporation are elected. The election must be conducted in the manner required by law for the conduct of elections of governing bodies of school corporations.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-22
Court ordered transfers; determination of transfer tuition
Sec. 22. (a) The transferee corporation is entitled to receive from the transferor corporation transfer tuition for each transferred student for each school year calculated in two (2) parts:
(1) operating cost; and
(2) capital cost.
These costs must be allocated on a per student basis separately for each class of school.
(b) The operating cost for each class of school must be based on the total expenditures of the transferee corporation for the class from its general fund expenditures as set out on the classified budget forms prescribed by the state board of accounts, excluding from the calculation capital outlay, debt service, costs of transportation, salaries of board members, contracted service for legal expenses and any expenditure that is made out of the general fund from extracurricular account receipts, for the school year.
(c) The capital cost for each class of school must consist of the lesser of the following alternatives:
(1) The capital cost must be based on an amount equal to five percent (5%) of the cost of transferee corporation's physical plant, equipment, and all items connected to the physical plant or equipment, including:
(A) buildings, additions, and remodeling to the buildings, excluding ordinary maintenance; and
(B) on-site and off-site improvements such as walks, sewers, waterlines, drives, and playgrounds;
that have been paid or are obligated to be paid in the future out of the general fund, capital projects fund, or debt service fund, including principal and interest, lease rental payments, and funds that were legal predecessors to these funds. If an item of the physical plant, equipment, appurtenances, or part of the item is more than twenty (20) years old at the beginning of the school year, the capital cost of the item shall be disregarded in making the capital cost computation.
(2) The capital cost must be based on the amount budgeted from the general fund for capital outlay for physical plant, equipment, and appurtenances and the amounts levied for the debt service fund and the capital projects fund for the calendar year in which the school year ends.
(d) If an item of expense or cost cannot be allocated to a class of school, the item shall be prorated to all classes of schools on the basis of the ADM of each class in the transferee corporation compared to the total ADM therein. (e) The transfer tuition for each student transferred for each school year shall be calculated by dividing the transferee school corporation's total operating costs and the total capital costs for the class of school in which the student is enrolled by the ADM of students therein. If a transferred student is enrolled in a transferee corporation for less than the full school year, the transfer tuition shall be calculated by the proportion of such school year for which the transferred student is enrolled. A school year for this purpose consists of the number of days school is in session for student attendance. A student shall be enrolled in a transferee school, whether or not the student is in attendance, unless the:
(1) student's residence is outside the area of students transferred to the transferee corporation;
(2) student has been excluded or expelled from school; or
(3) student has been confirmed as a school dropout.
The transferor and transferee corporations may enter into written agreements concerning the amount of transfer tuition. If an agreement cannot be reached, the amount shall be determined by the state superintendent, with costs to be established, where in dispute, by the state board of accounts.
(f) The transferor corporation shall pay the transferee corporation, when billed, the amount of book rental due from transferred students who are unable to pay the book rental amount. The transferor corporation is entitled to collect the amount of the book rental from the appropriate township trustee, from its own funds, or from any other source, in the amounts and manner provided by law.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-23
Court ordered transfers; emergency funds for transfer
Sec. 23. (a) If a transfer is ordered to commence in a school year, where the transferor corporation has net additional costs over savings (on account of any transfer ordered) allocable to the calendar year in which the school year begins, and where the transferee corporation does not have budgeted funds for the net additional costs, the net additional costs may be recovered by one (1) or more of the following methods in addition to any other methods provided by applicable law:
(1) An emergency loan made under IC 20-48-1-7 to be paid, out of the debt service levy and fund, or a loan from any state fund made available for the net additional costs.
(2) An advance in the calendar year of state funds, which would otherwise become payable to the transferee corporation after such calendar year under law.
(3) A grant or grants in the calendar year from any funds of the state made available for the net additional costs.
(b) The net additional costs must be certified by the department of local government finance. Repayment of any advance or loan from the state shall be made from state tuition support distributions or other money available to the school corporation. As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.132; P.L.146-2008, SEC.473; P.L.182-2009(ss), SEC.317.

IC 20-26-11-24
Court ordered transfers; time of payment of transfer tuition
Sec. 24. Transfer tuition for each school year shall be paid by the transferor corporation during the term of the year and following the end of term in four (4) installments within ten (10) days after the first day of November, February, May and August, respectively. The first three (3) payments shall be calculated on the basis of estimates based on the previous year's cost per student and the enrollment for the day schools are open in the transferee corporation next preceding the applicable payment date.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-25
Court ordered transfers; payment and receipt of funds
Sec. 25. (a) Payment of the operating cost must be paid from and receipted to the respective general funds of the transferor and transferee corporations.
(b) Payment of capital costs must be made by the transferor corporation, at its discretion, from any fund or source and be receipted by the transferee corporation, at its discretion, either to the capital projects fund or to the debt service fund.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.133.

IC 20-26-11-26
Court ordered transfers; transportation
Sec. 26. The transferor corporation shall provide each transferred student transportation to and from the school in the transferee corporation to which the student is assigned. However, the transferor corporation may require the transferred student to walk a reasonable distance from the student's home to school or to a transportation pickup point.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-27
Court ordered transfers; transportation contracts
Sec. 27. Transportation must be provided by the transferor corporation to each transferred student under IC 20-27. However, the transferor corporation may contract with the transferee corporation to provide transportation to the transferred students at the expense of the transferor corporation, and that the transferor corporation, in addition to the other means of financing the purchase of transportation equipment, may make the purchases out of its capital projects fund.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.134.

IC 20-26-11-28
Repealed (Repealed by P.L.2-2006, SEC.199.)

IC 20-26-11-29
Court ordered transfers; implementation
Sec. 29. (a) The provisions of sections 19 through 29 of this chapter concerning the calculation of transfer tuition, the credits for state distribution, state reimbursement of transportation costs, or other state reimbursement may be implemented by rules adopted by the state board.
(b) The state board shall adopt rules for the enforcement of the payment of transfer tuition. The payment enforcement may include the withholding of state support from the transferor corporation for the benefit of the transferee corporation.
(c) A transferor or the transferee corporation may dispute the amount of transfer tuition or state reimbursement by petitioning the state superintendent. Any dispute in the amount of transfer tuition or state reimbursement shall be determined by the state superintendent.
As added by P.L.1-2005, SEC.10.

IC 20-26-11-30
School attendance in former school corporation
Sec. 30. (a) This section applies to a student who resided in a school corporation where the student had legal settlement for at least two (2) consecutive school years immediately before moving to an adjacent school corporation.
(b) A school corporation in which a student had legal settlement for at least two (2) consecutive years as described in subsection (a):
(1) shall allow the student to attend an appropriate school within the school corporation in which the student formerly resided;
(2) may not request the payment of transfer tuition for the student from the school corporation in which the student currently resides and has legal settlement or from the student's parent; and
(3) shall include the student in the school corporation's ADM;
if the principal and superintendent in both school corporations jointly agree to enroll the student in the school.
(c) If a student enrolls under this section in a school described in subsection (b)(1), the student's parent must provide for the student's transportation to school.
(d) A student to whom this section applies may not enroll primarily for athletic reasons in a school in a school corporation in which the student does not have legal settlement. However, a decision to allow a student to enroll in a school corporation in which the student does not have legal settlement is not considered a determination that the student did not enroll primarily for athletic reasons.
As added by P.L.133-2008, SEC.2.

IC 20-26-11-31 State tuition support for certain students
Sec. 31. (a) This section applies to a school corporation that enrolls a student who has legal settlement in another school corporation for the purpose of the student receiving services from an accredited nonpublic alternative high school described in IC 20-19-2-10(f).
(b) A school corporation is entitled to receive state tuition support for a student described in subsection (a) in an amount equal to:
(1) the amount received by the school corporation in which the student is enrolled for ADM purposes; or
(2) the amount received by the school corporation in which the student has legal settlement;
whichever is greater.
As added by P.L.65-2012, SEC.3.



CHAPTER 12. TEXTBOOKS

IC 20-26-12-2
Purchase and rental; rental fee; limitations
Sec. 2. (a) A governing body may purchase from a publisher, any textbook selected by the proper local officials. The governing body may rent these textbooks to students enrolled in any public or nonpublic school that is:
(1) in compliance with the minimum certification standards of the state board; and
(2) located within the attendance unit served by the governing body.
The annual rental rate may not exceed twenty-five percent (25%) of the retail price of the textbooks.
(b) Notwithstanding subsection (a), the governing body may not assess a rental fee of more than fifteen percent (15%) of the retail price of a textbook that has been:
(1) extended for usage by students under section 24(e) of this chapter; and
(2) paid for through rental fees previously collected.
(c) This section does not limit other laws.
As added by P.L.1-2005, SEC.10. Amended by P.L.73-2011, SEC.9.

IC 20-26-12-3
Obsolete textbooks; conveyance; distribution to parents or residents; storage
Sec. 3. (a) Upon a written determination by the governing body of a school corporation that a textbook is no longer scheduled for use in the school corporation, the governing body may sell, exchange,

transfer, or otherwise convey the textbook. However, before a governing body may mutilate or otherwise destroy a textbook, the governing body must first comply with the following provisions:
(1) Subsection (b).
(2) Subsection (c).
(3) Section 4 of this chapter.
(4) Section 5 of this chapter.
(b) Before a governing body may mutilate or otherwise destroy a textbook, the governing body shall provide at no cost and subject to availability one (1) copy of each textbook that is no longer scheduled for use in the school corporation to:
(1) the parent of each student who is enrolled in the school corporation and who wishes to receive a copy of the textbook; and
(2) if any textbooks remain after distribution under subdivision (1), to any resident of the school corporation who wishes to receive a copy of the textbook.
(c) If a governing body does not sell, exchange, transfer, or otherwise convey unused textbooks under subsection (a) or (b), each public elementary and secondary school in the governing body's school corporation shall provide storage for at least three (3) months for the textbooks in the school corporation. A school corporation may sell or otherwise convey the textbooks to another school corporation at any time during the period of storage.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-4
State master list; textbook requests
Sec. 4. (a) A school corporation shall compile a list of textbooks in storage under section 3 of this chapter. The list must include the names of the publishers and the number of volumes being stored. The list must be mailed to the department. The department shall maintain a master list of all textbooks being stored by school corporations.
(b) Upon request, the state superintendent shall mail to a nonprofit corporation or institution located in Indiana a list of textbooks available for access. A nonprofit corporation or institution may acquire the textbooks from the appropriate school corporation by paying only the cost of shipping and mailing.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-5
Disposal of obsolete textbooks
Sec. 5. Textbooks stored for at least three (3) months under section 3 of this chapter may not be mutilated or destroyed and must be maintained and stored according to regulations prescribed by local and state health authorities. Textbooks that have not been requested after at least three (3) months may be mutilated, destroyed, or otherwise disposed of by the school corporation.
As added by P.L.1-2005, SEC.10.
IC 20-26-12-6
Free textbooks; school libraries
Sec. 6. (a) Sections 7 through 21 of this chapter apply to school libraries that contain free textbooks. The textbooks must be selected by the proper local officials.
(b) As used in sections 6 through 21 of this chapter, "resident student" means a student enrolled in any of the grades in any school located in a school corporation, whether the student resides there or is transferred there for school purposes.
As added by P.L.1-2005, SEC.10. Amended by P.L.73-2011, SEC.10.

IC 20-26-12-7
Free textbooks; voters' petition
Sec. 7. (a) If a petition requesting the establishment of an elementary school library is filed with a governing body, the governing body shall provide a library containing textbooks in sufficient numbers to meet the needs of every resident student in each of the eight (8) grades of each elementary school. The petition must be signed by at least fifty-one percent (51%) of the registered voters of the governing body's school corporation.
(b) This subsection applies to a governing body that has established an elementary school library under subsection (a). If a petition requesting establishment of a high school library is filed with the governing body, the governing body shall provide a library containing textbooks in sufficient numbers to meet the needs of every resident student in each of the four (4) grades of each high school. The petition must be signed by at least twenty percent (20%) of the voters of the school corporation as determined by the total vote cast at the last general election for the trustee of the township, clerk of the town, or mayor of the city.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-8
Form of petition
Sec. 8. A petition for an elementary or a high school library under section 7 of this chapter must be in substantially the following form:
To the governing body of the school corporation of ___________
We, the undersigned voters of the school corporation of _______ respectfully petition the governing body of the school corporation of _______ to establish an elementary school (or high school, as appropriate) library and to lend its school textbooks free of charge to the resident students of the school corporation of _____________, under IC 20-26-12.
NAME ADDRESS DATE
_________ _________ _________
_________ _________ _________
STATE OF INDIANA )
) SS:
___________ COUNTY )
_____________ being duly sworn, deposes and says that he or she

is the circulator of this petition paper and that the appended signatures were made in his or her presence and are the genuine signatures of the persons whose names they purport to be.

Signed _____________

_____________

Notary Public

IC 20-26-12-9
Petition signatures
Sec. 9. The signatures to each petition may be appended to one (1) petition paper. An affidavit of the circulator must be attached to each petition paper. The affidavit must state that each signature was made in the circulator's presence and is the genuine signature of the person whose name it purports to be. Each signature must be made in ink or indelible pencil. Each signer shall state the signer's name, the signer's residence by street and number, or any other description sufficient to identify the place and the date of the signing.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-10
Qualified petitioner
Sec. 10. A person who signs a petition under this chapter must be registered to vote in the precinct in which the person resides to be qualified to sign and to have the signature count.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-11
Petition filing
Sec. 11. All petition papers requesting the establishment of a library under this chapter must be assembled and filed as one (1) instrument before July 2.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-12
Examination of petitions; employment of clerks
Sec. 12. (a) A governing body shall examine petition papers filed under section 11 of this chapter and shall have the names checked against the voter registration records in the county in which the governing body's school corporation is located.
(b) A governing body may employ clerks to check voter registration records under this section. The governing body may pay these expenses from the school corporation's general fund without a specific appropriation.
(c) A clerk employed under subsection (b) shall take an oath to perform honestly and faithfully. The clerk is entitled to daily compensation of not more than three dollars ($3) for this work.
As added by P.L.1-2005, SEC.10.
IC 20-26-12-13
Duty of school corporation
Sec. 13. If a sufficient petition is filed under section 11 of this chapter, a governing body shall note on the records of the governing body's school corporation that by filing the petition the school corporation must maintain:
(1) an elementary school library containing textbooks in sufficient numbers to meet the needs of every resident student in each of the first eight (8) grades of each elementary school located within the school corporation; or
(2) a high school library containing textbooks in sufficient numbers to meet the needs of every resident student in each of the four (4) grades of each high school located within the school corporation;
as applicable.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-14
Appropriation by governing body
Sec. 14. (a) This subsection applies to a school corporation described in section 13(1) of this chapter. The governing body shall make the first appropriation from the school corporation's general fund in August following the petition's filing. Not later than the school term following the first appropriation, the library must be established and textbooks must be loaned to resident students enrolled in the first five (5) grades of the elementary school. Not later than the second school term following the first appropriation, textbooks must be procured and loaned to resident students enrolled in the eight (8) grades of the elementary school.
(b) This subsection applies to a school corporation described in section 13(2) of this chapter. The governing body shall make the first appropriation from the school corporation's general fund in September following the petition's filing. Not later than the second school term following the first appropriation, the library must be established and textbooks of the library must be loaned to resident students enrolled in grade nine of the high school. During each following school term, textbooks must be procured and loaned to resident students for an additional high school grade, in addition to the earlier high school grades.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-15
Purchase of textbooks
Sec. 15. (a) A governing body shall purchase the necessary textbooks from publishers. The publisher shall ship the textbooks to the governing body not more than ninety (90) days after the requisition. On receipt of the textbooks, the governing body's school corporation has custody of the textbooks. The governing body shall provide a receipt to the contracting publisher and reimburse the contracting publisher the amount owed by the school corporation

from the school corporation's general fund.
(b) A governing body shall purchase textbooks:
(1) from a resident student who presents the textbooks for sale on or before the beginning of the school term in which the books are to be used;
(2) with money from the school corporation's general fund; and
(3) at a price based on the original price to the school corporation minus a reasonable reduction for damage from usage.
As added by P.L.1-2005, SEC.10. Amended by P.L.231-2005, SEC.34; P.L.73-2011, SEC.11.

IC 20-26-12-16
Availability of free textbooks
Sec. 16. Upon receipt of the textbooks, a governing body shall loan the textbooks at no charge to each resident student. Library textbooks are available to each resident student under this chapter and under regulations prescribed by the superintendent and governing body of the school corporation.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-17
Textbooks for transferred students
Sec. 17. (a) If a student transfers to a school corporation other than the one in which the student resides under IC 20-26-11, the governing body of the school corporation to which the student transfers shall purchase a sufficient supply of books for the transferred student.
(b) In the annual settlement between the school corporations for tuition of transferred students, the amounts must include rental of the books furnished to the transferred students. The state board shall determine the rental rate.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-18
Sale of textbooks
Sec. 18. A governing body may provide a sufficient number of textbooks for sale to resident students at the price stipulated in the contracts under which the textbooks are supplied to the governing body's school corporation. Proceeds from sales under this section must be paid into the school corporation's general fund.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-19
Facilities for textbooks
Sec. 19. A governing body shall provide sufficient library facilities for the textbooks to best accommodate the resident students.
As added by P.L.1-2005, SEC.10.
IC 20-26-12-20
Care of textbooks
Sec. 20. A governing body shall prescribe reasonable rules and regulations for the care, custody, and return of library textbooks. A resident student using library textbooks is responsible for the loss, mutilation, or defacement of the library textbooks, other than reasonable wear.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-21
Fumigation or destruction of textbooks; distribution to parents or residents
Sec. 21. A governing body shall provide for the fumigation or destruction of library textbooks at the times and under regulations prescribed by local and state health authorities. Before a governing body may mutilate or otherwise destroy a textbook, the governing body shall provide at no cost and subject to availability one (1) copy of each textbook that is no longer scheduled for use in the school corporation to:
(1) the parent of each child who is enrolled in the school corporation and who wishes to receive a copy of the textbook; and
(2) if any textbooks remain after distribution under subdivision (1), to any resident of the school corporation who wishes to receive a copy of the textbook.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-22
Time basis purchase of textbooks
Sec. 22. If a school corporation purchases textbooks on a time basis:
(1) the schedule for payments shall coincide with student payments to the school corporation for textbook rental; and
(2) the schedule must not require the school corporation to assume a greater burden than payment of twenty-five percent (25%) within thirty (30) days after the beginning of the school year immediately following delivery by the contracting publisher with the school corporation's promissory note evidencing the unpaid balance.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-23
Borrowing to purchase textbooks
Sec. 23. (a) A school corporation may:
(1) borrow money to buy textbooks; and
(2) issue notes, maturing serially in not more than six (6) years and payable from its general fund, to secure the loan.
However, when an adoption is made by the proper local officials for less than six (6) years, the period for which the notes may be issued is limited to the period for which that adoption is effective. (b) Notwithstanding subsection (a), a school township may not borrow money to purchase textbooks unless a petition requesting such an action and bearing the signatures of twenty-five percent (25%) of the resident taxpayers of the school township has been presented to and approved by the township trustee and township board.
As added by P.L.1-2005, SEC.10. Amended by P.L.73-2011, SEC.12.

IC 20-26-12-24
Local textbook adoption
Sec. 24. (a) The superintendent shall establish procedures for textbook adoption.
(b) The governing body, upon receiving these recommendations from the superintendent, shall adopt a textbook for use in teaching each subject in the school corporation.
(c) A special committee of teachers and parents may also be appointed to review books, magazines, and audiovisual material used or proposed for use in the classroom to supplement state adopted textbooks and may make recommendations to the superintendent and the governing body concerning the use of this material.
(d) A textbook selected shall be used for the lesser of:
(1) six (6) years; or
(2) the effective period of the academic standards adopted by the state board to which that textbook is aligned.
(e) A selection may be extended beyond that period for up to six (6) years.
(f) The governing body may, if the governing body considers it appropriate, retain a textbook adopted under this section and authorize the purchase of supplemental materials to ensure continued alignment with academic standards adopted by the state board.
(g) The superintendent, advisory committee, and governing body may consider using the list of curricular materials (as defined in IC 20-20-5.5-1) provided by the department under IC 20-20-5.5.
(h) Notwithstanding subsection (g) and this chapter, the superintendent, advisory committee, and governing body shall adopt reading textbooks from the list of recommended curricular materials provided by the department under IC 20-20-5.5.
(i) A governing body may not purchase textbooks from a publisher unless the publisher agrees, in accordance with Sections 612(a)(23)(A) and 674(4) of the Individuals with Disabilities Education Act 2004 (20 U.S.C. 1400 et seq.), to provide or grant a license to the school corporation to allow for the reproduction of adopted textbooks in:
(1) large type;
(2) Braille; and
(3) audio format.
As added by P.L.1-2005, SEC.10. Amended by P.L.73-2011, SEC.13; P.L.229-2011, SEC.174.

IC 20-26-12-25 Report of selections
Sec. 25. After a local superintendent has selected textbooks under this chapter, and not later than July 1, when new contracts become effective, the superintendent shall forward to the state board a list of those selections for all subjects and grades.
As added by P.L.1-2005, SEC.10. Amended by P.L.73-2011, SEC.14.

IC 20-26-12-26
Mandatory offer to purchase textbooks
Sec. 26. If a family moves during the school term from one (1) school corporation to another within the state, the corporation from which they move shall:
(1) evaluate the affected children's textbooks; and
(2) offer to purchase the textbooks at a reasonable price for resale to any family that moves into that corporation during a school term.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-27
Repealed
(Repealed by P.L.73-2011, SEC.22.)

IC 20-26-12-28
Repealed
(Repealed by P.L.73-2011, SEC.22.)



CHAPTER 13. GRADUATION RATE DETERMINATION

IC 20-26-13-2
"Cohort"
Sec. 2. As used in this chapter, "cohort" refers to a class of students who:
(1) attend the same high school; and
(2) are first considered to have entered grade 9 in the same year.
As added by P.L.1-2005, SEC.10. Amended by P.L.229-2007, SEC.3.

IC 20-26-13-3
"Enrollment"
Sec. 3. As used in this chapter, "enrollment" means the total number of students within a grade that is reported to the department annually on:
(1) October 1; or
(2) a date specified by the department.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-4
"Expected graduation year"
Sec. 4. As used in this chapter, "expected graduation year" means the reporting year beginning three (3) years after the reporting year in which a student is first considered by a school corporation to have entered grade nine.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-5
"Graduation"
Sec. 5. (a) As used in this chapter, "graduation" means the successful completion by a student of:
(1) a sufficient number of academic credits, or the equivalent of academic credits; and
(2) the graduation examination or waiver process required under IC 20-32-3 through IC 20-32-6;
resulting in the awarding of a high school diploma or an academic honors diploma.
(b) The term does not include the granting of a general educational development diploma under IC 20-20-6 (before its repeal) or IC 22-4.1-18.
As added by P.L.1-2005, SEC.10. Amended by P.L.7-2011, SEC.9.
IC 20-26-13-6
"Graduation rate"
Sec. 6. As used in this chapter, "graduation rate" means the percentage of students within a cohort who graduate during their expected graduation year.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-7
"Reporting year"
Sec. 7. As used in this chapter, "reporting year" refers to the period beginning October 1 of a year and ending September 30 of the following year.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-8
"Retention"
Sec. 8. As used in this chapter, "retention" refers to the reclassification by a school corporation of a student that places the student into a cohort that has an expected graduation year after the expected graduation year of the student's initial cohort.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-9
Graduation rate determination by department
Sec. 9. Beginning with the class of students who are expected to graduate in the 2005-2006 school year, the department shall determine the graduation rate of high school students under this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-10
Formula to determine four year graduation rate
Sec. 10. Except as provided in section 11 of this chapter, the four (4) year graduation rate for a cohort in a high school is the percentage determined under STEP FIVE of the following formula:
STEP ONE: Determine the grade 9 enrollment at the beginning of the reporting year three (3) years before the reporting year for which the graduation rate is being determined.
STEP TWO: Add:
(A) the number determined under STEP ONE; and
(B) the number of students who:
(i) have enrolled in the high school after the date on which the number determined under STEP ONE was determined; and
(ii) have the same expected graduation year as the cohort.
STEP THREE: Subtract from the sum determined under STEP TWO the number of students who have left the cohort for any of the following reasons:
(A) Transfer to another public or nonpublic school.
(B) Removal by the student's parents under IC 20-33-2-28 to

provide instruction equivalent to that given in the public schools.
(C) Withdrawal because of a long term medical condition or death.
(D) Detention by a law enforcement agency or the department of correction.
(E) Placement by a court order or the department of child services.
(F) Enrollment in a virtual school.
(G) Leaving school, if the student attended school in Indiana for less than one (1) school year and the location of the student cannot be determined.
(H) Leaving school, if the location of the student cannot be determined and the student has been reported to the Indiana clearinghouse for information on missing children and missing endangered adults.
(I) Withdrawing from school before graduation, if the student is a high ability student (as defined in IC 20-36-1-3) who is a full-time student at an accredited institution of higher education during the semester in which the cohort graduates.
STEP FOUR: Determine the total number of students determined under STEP TWO who have graduated during the current reporting year or a previous reporting year.
STEP FIVE: Divide:
(A) the number determined under STEP FOUR; by
(B) the remainder determined under STEP THREE.
As added by P.L.1-2005, SEC.10. Amended by P.L.242-2005, SEC.11; P.L.145-2006, SEC.151; P.L.229-2007, SEC.4; P.L.45-2008, SEC.1; P.L.43-2009, SEC.17.

IC 20-26-13-10.2
Formula to determine five year graduation rate
Sec. 10.2. In the reporting year immediately following the determination of a cohort's four (4) year graduation rate under section 10 of this chapter, the department shall calculate a five (5) year graduation rate for the cohort using the following formula:
STEP ONE: Determine the number determined under STEP FOUR of the formula established in section 10 of this chapter.
STEP TWO: Add:
(A) the number determined under STEP ONE; and
(B) the number of students in the cohort who have graduated during the current reporting year.
STEP THREE: Divide:
(A) the sum determined under STEP TWO; by
(B) the remainder determined under STEP THREE of the formula established in section 10 of this chapter.
As added by P.L.229-2007, SEC.5.

IC 20-26-13-10.5 Formula to determine six or subsequent year graduation rate
Sec. 10.5. In the reporting year immediately following the determination of a cohort's five (5) year graduation rate under section 10.2 of this chapter and each subsequent reporting year, the department shall calculate a six (6) or subsequent year graduation rate for the cohort using the following formula:
STEP ONE: Determine the number determined under STEP TWO of the formula established in section 10.2 of this chapter.
STEP TWO: Add:
(A) the number determined under STEP ONE; and
(B) the number of students in the cohort who have graduated during the current reporting year.
STEP THREE: Divide:
(A) the sum determined under STEP TWO; by
(B) the remainder determined under STEP THREE of the formula established in section 10 of this chapter.
As added by P.L.229-2007, SEC.6.

IC 20-26-13-10.7
Student included in only one graduation year
Sec. 10.7. For purposes of determining a graduation rate under sections 10, 10.2, and 10.5 of this chapter, a student may be counted as a member of only one (1) cohort and as graduating during only one (1) reporting year.
As added by P.L.229-2007, SEC.7. Amended by P.L.45-2008, SEC.2.

IC 20-26-13-11
Student who has left school; responsibility of state attendance officer
Sec. 11. (a) A student who has left school is not included in clauses (A) through (I) of STEP THREE of the formula established in section 10 of this chapter unless the school corporation can provide written proof that the student has left the school for one (1) of the reasons set forth in clauses (A) through (I) of STEP THREE of section 10 of this chapter. If the location of the student is unknown to the school, the principal of the school shall send a certified letter to the last known address of the student, inquiring about the student's whereabouts and status. If the student is not located after the certified letter is delivered or if no response is received, the principal may submit the student's information, including last known address, parent or guardian name, student testing number, and other pertinent data to the state attendance officer. The state attendance officer, using all available state data and any other means available, shall attempt to locate the student and report the student's location and school enrollment status to the principal so that the principal can appropriately send student records to the new school or otherwise document the student's status.
(b) If a school corporation cannot provide written proof that a student should be included in clauses (A) through (I) of STEP THREE of section 10 of this chapter, the student is considered a

dropout.
As added by P.L.242-2005, SEC.12. Amended by P.L.229-2007, SEC.8.

IC 20-26-13-12
Estimated graduation rate
Sec. 12. For each high school, the department shall calculate an estimated graduation rate that is determined by the total number of graduates for the reporting year divided by the total number of students enrolled in grade 9 at the school three (3) years before the reporting year. For any school where the difference between the estimated graduation rate and the number determined under STEP FIVE of section 10 of this chapter is more than five percent (5%), the department shall request the data used in determining that the missing students are classified under one (1) or more of clauses (A) through (I) of STEP THREE of section 10 of this chapter.
As added by P.L.242-2005, SEC.13. Amended by P.L.229-2007, SEC.9; P.L.45-2008, SEC.3.

IC 20-26-13-13
Corrected graduation rate
Sec. 13. For any school that cannot provide written proof supporting the school's determination to include a student under any one (1) of clauses (A) through (I) of STEP THREE of section 10 of this chapter, the department shall require the publication of the corrected graduation rate in the next school year's report required under IC 20-20-8-3.
As added by P.L.242-2005, SEC.14. Amended by P.L.229-2007, SEC.10.

IC 20-26-13-14
Report; contents
Sec. 14. (a) Each reporting year, the department shall determine and report the following for each cohort:
(1) A four (4) year graduation rate determined under section 10 of this chapter.
(2) A five (5) year graduation rate determined under section 10.2 of this chapter.
(3) A six (6) and subsequent year graduation rate determined under section 10.5 of this chapter.
(b) Except for the correction of calculation errors, a four (4) year and five (5) year graduation rate may not be altered after the rates are initially reported.
As added by P.L.229-2007, SEC.11.

IC 20-26-13-15
Deadline for schools to report graduation information; report date for four year graduation rate
Sec. 15. (a) The provisions of sections 12 and 13 of this chapter must be completed before the release of the reports required under

section 14 of this chapter. The department shall establish deadlines for each school to provide the information required under section 13 of this chapter.
(b) Notwithstanding subsection (a), the department shall report the four (4) year graduation rates for each cohort not later than January 15 following the cohort's expected graduation rate.
As added by P.L.229-2007, SEC.12.

IC 20-26-13-16
Graduation rate determination under National Governors' Association guidelines
Sec. 16. In addition to any other determination required under this chapter, the department shall determine and report a statewide graduation rate that is consistent with guidelines developed by the National Governors' Association. If the guidelines are unclear or allow flexibility in determination, the requirements of this chapter apply to the determination of a statewide graduation rate. However, cohort members who leave after less than one (1) year of attendance in an Indiana school and whose location cannot be determined may not be subtracted in the calculation of a statewide graduation rate.
As added by P.L.229-2007, SEC.13.



CHAPTER 14. INTERSCHOLASTIC ATHLETIC ASSOCIATIONS

IC 20-26-14-2
"Case"
Sec. 2. As used in this chapter, "case" refers to a decision of the association:
(1) that concerns the application or interpretation of a rule of the association to an individual student; and
(2) with which the student's parent disagrees.
As added by P.L.1-2005, SEC.10.

IC 20-26-14-3
"Panel"
Sec. 3. As used in this chapter, "panel" refers to the case review panel established under section 6 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-14-4
"State superintendent"
Sec. 4. As used in this chapter, "state superintendent" refers to the state superintendent of public instruction.
As added by P.L.1-2005, SEC.10.

IC 20-26-14-5
Participation in association by schools
Sec. 5. A school corporation may participate in:
(1) an association; or
(2) an athletic event conducted, organized, sanctioned, or sponsored by an association;
if the association complies with this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-14-5.5
Association notification requirements
Sec. 5.5. (a) Not later than three (3) business days after the association makes a decision concerning the application or interpretation of a rule of the association to an individual student, the association shall notify by registered or certified mail the following of the association's decision:
(1) The student's parent.
(2) The student's school. (b) In its notice to the parent under subsection (a)(1), the association shall include information about the process under this chapter for appealing the association's decision.
(c) The association shall conduct its investigation, review, and decision making in an expeditious manner.
As added by P.L.92-2010, SEC.1.

IC 20-26-14-6
Case review panel; membership; meetings; decisions of panel
Sec. 6. (a) The association must establish a case review panel that meets the following requirements:
(1) The panel has nine (9) members.
(2) The state superintendent or the state superintendent's designee is a member of the panel and is the chairperson of the panel.
(3) The state superintendent appoints as members of the panel persons having the following qualifications:
(A) Four (4) parents of high school students.
(B) Two (2) high school principals.
(C) Two (2) high school athletic directors.
(4) The state superintendent shall administer the functions of the panel.
(5) A member of the panel serves for a four (4) year term, subject to the following:
(A) An appointee who ceases to meet the member's qualification under subdivision (3) ceases to be a member of the panel.
(B) The state superintendent shall appoint fifty percent (50%) of the initial appointees under each clause in subdivision (3) for terms of two (2) years, so that terms of the panel are staggered.
(6) The panel must meet monthly, unless there are no cases before the panel. The panel may meet more frequently at the call of the chairperson. However, the chairperson must call a meeting within five (5) business days, or as soon thereafter as a quorum can be assembled, after the panel receives a case in which time is a factor in relation to the scheduling of an athletic competition.
(7) A quorum of the panel is five (5) members. The affirmative vote of the greater of the majority present or four (4) members of the panel is required for the panel to take action.
(b) A student's parent who disagrees with a decision of the association concerning the application or interpretation of a rule of the association to the student shall have the right to do one (1) of the following:
(1) Accept the decision.
(2) Refer the case to the panel. The parent must refer the case to the panel not later than thirty (30) days after the date of the association's decision.
(c) After a case is referred under subsection (b)(2), the panel must

do the following:
(1) Collect testimony and information on the case, including testimony and information from both the association and the parent.
(2) Place the case on the panel's agenda and consider the case at a meeting of the panel.
(3) Not later than ten (10) business days after the meeting at which the panel considers the case, issue a written decision that does one (1) of the following:
(A) Upholds the association's decision on the case.
(B) Modifies the association's decision on the case.
(C) Nullifies the association's decision on the case.
(d) Subject to section 7 of this chapter, the association must implement the decision of the panel on each case. However, a decision of the panel:
(1) applies only to the case before the panel; and
(2) does not affect any rule of the association or decision under any rule concerning any student other than the student whose parent referred the case to the panel.
(e) The association shall pay all costs attributable to the operation of the panel, including travel and a stipend of at least fifty dollars ($50) for each meeting for panel members.
As added by P.L.1-2005, SEC.10. Amended by P.L.92-2010, SEC.2.

IC 20-26-14-7
Legal actions
Sec. 7. (a) If the association or the parent who referred a case to the panel under section 6(b)(2) of this chapter disagrees with the decision of the panel, the association or the parent may file a legal action to review the panel's decision.
(b) An action must be filed under subsection (a) with a court with jurisdiction not later than forty-five (45) days after the panel issues its decision under section 6(c) of this chapter.
(c) In an action brought under this section, the court may reverse the panel's decision if the court, upon its own review of the facts and issues involved in the decision and the applicable rule of the association, determines that the decision of the panel, or the decision of the association upheld by the panel, is:
(1) not a fair and logical interpretation or application of the association's rule;
(2) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(3) contrary to a constitutional right, power, privilege, or immunity;
(4) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;
(5) without observance of procedure required by law; or
(6) unsupported by substantial evidence.
(d) The court reviewing a panel decision under this section may do any of the following: (1) Affirm the panel's decision.
(2) Modify the panel's decision.
(3) Reverse the panel's decision and remand the action to the panel for action directed by the court.
(e) Notwithstanding this chapter, if an association fails to follow its bylaws regarding hearing and appeals procedures, a student or the student's parent may proceed directly to a court with jurisdiction to resolve a dispute.
As added by P.L.92-2010, SEC.3.



CHAPTER 15. FREEWAY SCHOOL CORPORATION AND FREEWAY SCHOOL PROGRAM

IC 20-26-15-2
"Freeway school"
Sec. 2. As used in this chapter, "freeway school" refers to:
(1) a school for which a contract has been entered into under this chapter; or
(2) a nonpublic school that enters into a contract under section 13 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-3
"Freeway school corporation"
Sec. 3. As used in this chapter, "freeway school corporation" refers to a school corporation that enters into a contract under this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-4
Contract for designation as freeway school; approval
Sec. 4. (a) The state board and the governing body of a school corporation must enter into a contract that complies with this chapter to designate a school corporation as a freeway school corporation or a school within a school corporation as a freeway school if a school corporation:
(1) petitions the state board for designation as a freeway school corporation or to have a school within the school corporation designated as a freeway school; and
(2) agrees to comply with this chapter.
(b) A school corporation becomes a freeway school corporation and a school becomes a freeway school when the contract is signed by:
(1) the state superintendent, acting for the state board after a majority of the members of the state board have voted in a public session to enter into the contract; and
(2) the president of the governing body of the school corporation, acting for the governing body of the school corporation after a majority of the members of the governing body have voted in a public session to enter into the contract.
As added by P.L.1-2005, SEC.10.
IC 20-26-15-5
Elective suspension of statutes and rules in freeway school contract
Sec. 5. Notwithstanding any other law, the operation of the following is suspended for a freeway school corporation or a freeway school if the governing body of the school corporation elects to have the specific statute or rule suspended in the contract:
(1) The following statutes and rules concerning curriculum and instructional time:
IC 20-30-2-7
IC 20-30-5-8
IC 20-30-5-9
IC 20-30-5-11
511 IAC 6-7-6
511 IAC 6.1-5-0.5
511 IAC 6.1-5-1
511 IAC 6.1-5-2.5
511 IAC 6.1-5-3.5
511 IAC 6.1-5-4.
(2) The following rule concerning pupil/teacher ratios:
511 IAC 6.1-4-1.
(3) The following statutes and rules concerning textbooks:
IC 20-26-12-24
IC 20-26-12-26
IC 20-26-12-1
IC 20-26-12-2
511 IAC 6.1-5-5.
(4) 511 IAC 6-7, concerning graduation requirements.
(5) IC 20-31-4, concerning the performance based accreditation system.
(6) IC 20-32-5, concerning the ISTEP program established under IC 20-32-5-15, if an alternative locally adopted assessment program is adopted under section 6(7) of this chapter.
As added by P.L.1-2005, SEC.10. Amended by P.L.6-2012, SEC.133.

IC 20-26-15-6
Permitted actions by freeway school or freeway school corporation during contract period
Sec. 6. Except as provided in this chapter and notwithstanding any other law, a freeway school corporation or a freeway school may do the following during the contract period:
(1) Disregard the observance of any statute or rule that is listed in the contract.
(2) Lease school transportation equipment to others for nonschool use when the equipment is not in use for a school corporation purpose, if the lessee has not received a bid from a private entity to provide transportation equipment or services for the same purpose.
(3) Replace the budget and accounting system that is required by law with a budget or accounting system that is frequently

used in the private business community. The state board of accounts may not go beyond the requirements imposed upon the state board of accounts by statute in reviewing the budget and accounting system used by a freeway school corporation or a freeway school.
(4) Establish a professional development and technology fund to be used for:
(A) professional development; or
(B) technology, including video distance learning.
However, any money deposited in the professional development and technology fund for technology purposes must be transferred to the school technology fund.
(5) Subject to subdivision (4), transfer funds obtained from sources other than state or local government taxation among any accounts of the school corporation, including a professional development and technology fund established under subdivision (4).
(6) Transfer funds obtained from property taxation and from state distributions among the general fund and the school transportation fund, subject to the following:
(A) The sum of the property tax rates for the general fund and the school transportation fund after a transfer occurs under this subdivision may not exceed the sum of the property tax rates for the general fund and the school transportation fund before a transfer occurs under this subdivision.
(B) This subdivision does not allow a school corporation to transfer to any other fund money from the:
(i) capital projects fund; or
(ii) debt service fund.
(7) Establish a locally adopted assessment program to replace the assessment of students under the ISTEP program established under IC 20-32-5-15, subject to the following:
(A) A locally adopted assessment program must be established by the governing body and approved by the department.
(B) A locally adopted assessment program may use a locally developed test or a nationally developed test.
(C) Results of assessments under a locally adopted assessment program are subject to the same reporting requirements as results under the ISTEP program.
(D) Each student who completes a locally adopted assessment program and the student's parent have the same rights to inspection and rescoring as set forth in IC 20-32-5-9.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.135.

IC 20-26-15-7
Educational benefits required during contract period
Sec. 7. The minimum educational benefits that a freeway school

corporation or a freeway school must produce under this chapter are the following:
(1) An average attendance rate that increases:
(A) not less than two percent (2%) each school year until the average attendance rate is eighty-five percent (85%); and
(B) one percent (1%) each school year until the average attendance rate is ninety percent (90%).
(2) A successful completion rate of the assessment program by meeting essential standards under the ISTEP program (IC 20-32-5) or a locally adopted assessment program established under section 6(7) of this chapter that increases:
(A) not less than two percent (2%) each school year until the successful completion rate is not less than eighty-five percent (85%); and
(B) one percent (1%) each school year until the successful completion rate is not less than ninety percent (90%);
of the students in the designated grade levels under the ISTEP assessment program (IC 20-32-5) or the locally adopted assessment program that are grades contained in the freeway school corporation or freeway school.
(3) Beginning with the class of students who expect to graduate four (4) years after a freeway school corporation or a freeway school that is a high school obtains freeway status, a graduation rate as determined under 511 IAC 6.1-1-2(k) that increases:
(A) not less than two percent (2%) each school year until the graduation rate is not less than eighty-five percent (85%); and
(B) one percent (1%) each school year until the graduation rate is ninety percent (90%).
After a freeway school corporation or a freeway school has achieved the minimum rates required under subdivisions (1) through (3), the freeway school corporation or freeway school must either maintain the minimum required rates or show continued improvement of those rates.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-8
Mandatory contract provisions and plans; additional educational benefits allowed under contract
Sec. 8. (a) The contract must contain the following provisions:
(1) A list of the statutes and rules that are suspended from operation in a freeway school corporation or freeway school, as listed in section 5 of this chapter.
(2) A description of the privileges of a freeway school corporation or freeway school, as listed in section 6 of this chapter.
(3) A description of the educational benefits listed in section 7 of this chapter that a freeway school corporation or freeway school agrees to:
(A) achieve by the end of five (5) complete school years

after the contract is signed; and
(B) maintain at the end of:
(i) the sixth; and
(ii) any subsequent;
complete school year after the contract is signed.
(4) A plan and a schedule for the freeway school corporation or freeway school to achieve the educational benefits listed in section 7 of this chapter by the end of five (5) complete school years after the contract is signed. The schedule must show some percentage of improvement by the end of the second, third, and fourth complete school years after the contract is signed.
(5) A school by school strategy, including curriculum, in which character education is demonstrated to be a priority. The strategy required under this subdivision must include the following subjects as integral parts of each school's character education:
(A) Hygiene.
(B) Alcohol and drugs.
(C) Diseases transmitted sexually or through drug use, including AIDS.
(D) Honesty.
(E) Respect.
(F) Abstinence and restraint.
(6) A plan under which the freeway school corporation or freeway school will offer courses that will allow a student to become eligible to receive an academic honors diploma.
(7) A plan under which the freeway school corporation or freeway school will maintain a safe and disciplined learning environment for students and teachers.
(b) In the contract:
(1) the quantitative measures of benefits may be higher, but not lower, than the minimum educational benefits listed in section 7 of this chapter; and
(2) educational benefits may be included in addition to the minimum educational benefits listed in section 7 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-9
Contract amendment
Sec. 9. The governing body of a freeway school corporation and the state board acting jointly may amend a contract entered into under this chapter:
(1) to comply with any law enacted subsequent to the formation of the contract;
(2) to alter the educational benefits to a level that is not below the minimum educational benefits listed in section 7 of this chapter; or
(3) for a purpose jointly agreed to by the parties.
As added by P.L.1-2005, SEC.10.
IC 20-26-15-10
Annual evaluation of contract compliance
Sec. 10. On July 1 of each year, the state board shall determine whether a freeway school corporation or freeway school that has completed:
(1) a second, third, or fourth complete school year under a contract entered under this chapter has achieved the scheduled improvement in educational benefits that the freeway school corporation or freeway school has agreed to achieve;
(2) a fifth complete school year under a contract entered under this chapter has achieved the educational benefits that the freeway school corporation or freeway school has agreed to achieve; or
(3) more than five (5) full school years under a contract entered under this chapter has maintained the educational benefits that the freeway school corporation or freeway school has agreed to maintain.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-11
Failure to achieve minimum educational benefits standards during contract years one through five
Sec. 11. (a) A school corporation that enters into a contract under this chapter to:
(1) be a freeway school corporation; or
(2) operate a freeway school;
must achieve the educational benefits that the school corporation agrees in the contract to achieve.
(b) If a school corporation that enters into a contract under this chapter to be a freeway school corporation or to operate a freeway school fails to achieve any of the educational benefits agreed upon in the contract at the end of a school year:
(1) the state board shall review the school corporation's plan and schedule for achieving the educational benefits, and, if necessary, modify the plan; and
(2) the year in which the educational benefits are not achieved is not included in the five (5) year contract period.
(c) A contract is void and a school corporation ceases immediately to be a freeway school corporation or to be eligible to operate a freeway school if:
(1) the school corporation or school has previously undergone a plan and schedule review under subsection (b); and
(2) the state board determines that the school corporation or school failed to achieve the following that the school corporation agreed to achieve in the contract:
(A) at the end of the second, third, or fourth complete school year after a contract is signed under this chapter, two (2) of the three (3) scheduled improvements in educational benefits that are listed in section 7 of this chapter; or
(B) at the end of the fifth complete school year after a

contract is signed under this chapter, the educational benefits stated in the contract.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-12
Failure to achieve minimum educational benefits standards during and after contract year six
Sec. 12. (a) A school corporation that enters into a contract under this chapter to be a freeway school corporation or to operate a freeway school must maintain the educational benefits that the school corporation agrees to achieve in the contract.
(b) If the state board determines that a freeway school corporation or freeway school has failed to maintain the educational benefits described in subsection (a) for two (2) consecutive or nonconsecutive school years beginning with the end of the sixth school year after a contract is signed under this chapter:
(1) the contract is void; and
(2) the school corporation ceases to be:
(A) a freeway school corporation; or
(B) eligible to operate a freeway school;
on July 1 following the second school year in which the freeway school corporation or freeway school failed to maintain the required educational benefits.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-13
Nonpublic school designated as freeway school; contract approval; accreditation
Sec. 13. (a) A nonpublic school may enter into a contract with the state board to become a freeway school.
(b) The state board and the governing body of a nonpublic school must enter into a contract that complies with this chapter to designate the nonpublic school as a freeway school if the nonpublic school:
(1) petitions the state board for designation as a freeway school; and
(2) agrees to comply with this chapter.
(c) A nonpublic school becomes a freeway school when the contract is signed by:
(1) the state superintendent, acting for the state board after a majority of the members of the board have voted in a public session to enter into the contract; and
(2) the president of the governing body of the nonpublic school, acting for the governing body of the nonpublic school after a majority of the members of the governing body have voted to enter into the contract.
(d) The state board shall accredit a nonpublic school that:
(1) becomes a freeway school under this chapter; and
(2) complies with the terms of the contract.
As added by P.L.1-2005, SEC.10.
IC 20-26-15-14
Legality of actions taken following cessation of freeway school or freeway school corporation
Sec. 14. (a) This section applies to:
(1) a school corporation that has ceased to be a freeway school corporation; and
(2) a school that has ceased to be a freeway school.
(b) If an action taken by a school corporation or school described in subsection (a) while a contract was in effect was legal at the time the action was taken because of the waiver of a statute or rule in the contract, the action remains legal after the contract becomes void.
(c) An action taken by a school corporation or school described in subsection (a) after the date on which a contract becomes void must be in compliance with existing statutes and rules.
As added by P.L.1-2005, SEC.10.



CHAPTER 16. SCHOOL CORPORATION POLICE DEPARTMENTS

IC 20-26-16-2
Authority to establish police department
Sec. 2. The governing body of a school corporation may establish a school corporation police department under this chapter.
As added by P.L.132-2007, SEC.7.

IC 20-26-16-3
Authority to appoint officers; uniforms; vehicles
Sec. 3. The governing body of a school corporation may do the following for the school corporation police department:
(1) Appoint school corporation police officers.
(2) Prescribe the duties and direct the conduct of school corporation police officers.
(3) Prescribe distinctive uniforms.
(4) Provide emergency vehicles.
As added by P.L.132-2007, SEC.7.

IC 20-26-16-4
Minimum training requirements
Sec. 4. An individual appointed as a school corporation police officer must successfully complete at least:
(1) the pre-basic training course established under IC 5-2-1-9(f); and
(2) the minimum basic training and educational requirements adopted by the law enforcement training board under IC 5-2-1-9 as necessary for employment as a law enforcement officer.
As added by P.L.132-2007, SEC.7.

IC 20-26-16-5
Training for certain officers
Sec. 5. (a) Notwithstanding section 4 of this chapter and IC 5-2-1-9, an individual appointed as a school corporation police officer before July 1, 2007, must complete, not later than July 1, 2010, at least:
(1) the pre-basic training course established under IC 5-2-1-9(f); and
(2) the minimum basic training and educational requirements adopted by the law enforcement training board under IC 5-2-1-9 as necessary for employment as a law enforcement officer.
(b) As set forth in IC 5-2-1-9, an individual appointed as a school corporation police officer may not: (1) make an arrest;
(2) conduct a search or a seizure of a person or property; or
(3) carry a firearm;
unless the school corporation police officer successfully completes a pre-basic training course under IC 5-2-1-9(f).
As added by P.L.132-2007, SEC.7.

IC 20-26-16-6
School corporation police officers; oath; powers and duties; jurisdiction
Sec. 6. (a) A school corporation police officer appointed under this chapter:
(1) is a law enforcement officer (as defined in IC 5-2-1-2(1));
(2) must take an appropriate oath of office in a form and manner prescribed by the governing body;
(3) serves at the governing body's pleasure; and
(4) performs the duties that the governing body assigns.
(b) School corporation police officers appointed under this chapter have general police powers, including the power to arrest, without process, all persons who within their view commit any offense. They have the same common law and statutory powers, privileges, and immunities as sheriffs and constables, except that they are empowered to serve civil process only to the extent authorized by the employing governing body; however, any powers may be expressly forbidden them by the governing body employing them. In addition to any other powers or duties, such police officers shall enforce and assist the educators and administrators of their school corporation in the enforcement of the rules and regulations of the school corporation, and assist and cooperate with other law enforcement agencies and officers.
(c) Such police officers may exercise the powers granted under this section only upon any property owned, leased, or occupied by the school corporation, including the streets passing through and adjacent to the property. Additional jurisdiction may be established by agreement with the chief of police of the municipality or sheriff of the county or the appropriate law enforcement agency where the property is located, dependent upon the jurisdiction involved.
As added by P.L.132-2007, SEC.7.

IC 20-26-16-7
Existing school corporation police departments
Sec. 7. A school corporation police department established before July 1, 2007, shall be considered, after June 30, 2007, a school corporation police department established under this chapter.
As added by P.L.132-2007, SEC.7.



CHAPTER 17. SCHOOL CORPORATION EMPLOYEE HEALTH COVERAGE

IC 20-26-17-2
"Health plan"
Sec. 2. As used in this chapter, "health plan" refers to any of the following:
(1) A hospital or medical expense incurred policy or certificate.
(2) A hospital or medical service plan contract.
(3) A health maintenance organization subscriber contract.
(4) A self-funded employer plan that provides coverage for health care services.
The term includes a high deductible health plan with a related health savings account.
As added by P.L.200-2011, SEC.2.

IC 20-26-17-3
Limit on employer cost of coverage
Sec. 3. The employer share of the cost of coverage under a health plan provided by a school corporation for the school corporation's employees may not exceed by more than twelve percent (12%) the employer share of the cost of coverage under the same type of health plan:
(1) described in IC 5-10-8-7(b) or IC 5-10-8-7(c); and
(2) provided by the state for state employees;
for any twelve (12) month period beginning on the first health plan issue or renewal date that occurs after December 31, 2011.
As added by P.L.200-2011, SEC.2.

IC 20-26-17-4
Plan to remedy exceeding cost limitation
Sec. 4. If a school corporation for any twelve (12) month period beginning on the first health plan issue or renewal date that occurs after December 31, 2011, spends in excess of the amount specified in section 3 of this chapter, the school corporation shall do the following:
(1) Not more than forty-five (45) days after the renewal date on which the school corporation is determined to be noncompliant with section 3 of this chapter, submit to the state personnel department a plan to achieve compliance. The plan may include health plan benefit changes and implementation of best practices described in section 6 of this chapter.
(2) Twelve (12) months after the date a plan is submitted under

subdivision (1), certify to the state personnel department the school corporation's compliance with section 3 of this chapter.
(3) If the school corporation fails to file the certification described in subdivision (2), beginning on the first renewal or expiration date of the school corporation's health plan after the twelve (12) month period described in subdivision (2) expires, elect to participate in the state employee health plan as provided in IC 5-10-8-6.7 to provide any school corporation employee health coverage.
A school corporation shall provide additional information, data, and documentation that is requested by the state personnel department to substantiate compliance with this section.
As added by P.L.200-2011, SEC.2.

IC 20-26-17-5
Requirements for employee health coverage program
Sec. 5. The following apply with respect to a school corporation's employee health coverage program:
(1) If the school corporation pays a commission, a bonus, an override, a contingency fee, or any other compensation to an insurance producer or other adviser in connection with the health coverage, the school corporation shall:
(A) specify the commission, bonus, override, contingency fee, or other compensation in the school corporation's annual budget fixed under IC 6-1.1-17; and
(B) make the information specified under clause (A) available to the public upon request.
(2) The school corporation shall perform audits once each five (5) years to ensure that covered dependents of school corporation employees are entitled to coverage under the school corporation's employee health coverage program.
(3) The school corporation may allow:
(A) members of the school corporation's governing body; or
(B) an attorney of the school corporation's governing body;
to be covered under the school corporation's employee health coverage program.
(4) All individuals insured under the school corporation's employee health coverage program:
(A) are eligible for the same coverage as all other individuals insured under the program; and
(B) to the extent allowed by federal law, may pay different amounts for the coverage.
As added by P.L.200-2011, SEC.2.

IC 20-26-17-6
Best practices for employee health coverage program
Sec. 6. A school corporation may consider the following best practices with respect to the school corporation's employee health coverage program:
(1) Obtaining more than one (1) estimate for the coverage,

including use of health care service discounts and medical management, to obtain the most cost savings in the program.
(2) Requiring employer contributions of at least fifty percent (50%) and not more than eighty-five percent (85%) of the cost of the coverage.
(3) Offering at least one (1) of each of the following, in accordance with the requirements of the Internal Revenue Code, as an option for the school corporation's employees:
(A) A high deductible health plan with a health savings account.
(B) A health reimbursement arrangement.
(4) Offering wellness programs to the school corporation's employees.
(5) Either:
(A) joining a consortium or trust of school corporations; or
(B) electing to participate in the state employee health plan as provided in IC 5-10-8-6.7;
to provide school corporation employee health coverage to all school corporation employees.
(6) Providing medical clinics on the property of the school corporation for individuals insured under the school corporation employee health coverage program.
As added by P.L.200-2011, SEC.2.

IC 20-26-17-7
Participation in school corporation consortium or trust
Sec. 7. A consortium or trust of school corporations referred to in this chapter shall accept any school corporation for participation in the consortium or trust if the school corporation agrees to participate in the consortium's or trust's best practice requirements.
As added by P.L.200-2011, SEC.2.

IC 20-26-17-8
Employee participation; collective bargaining
Sec. 8. (a) This chapter does not require a school corporation employee to participate in a school corporation's employee health coverage program.
(b) With respect to a collective bargaining agreement that is in effect on July 1, 2011, this chapter does not:
(1) give a party to the collective bargaining agreement any greater rights under the collective bargaining agreement than the party had before July 1, 2011; or
(2) annul, modify, or limit the collective bargaining agreement.
As added by P.L.200-2011, SEC.2.

IC 20-26-17-9
Reports to legislative council and state personnel
Sec. 9. Not later than December 31 in each calendar year, a school corporation shall report the following information for the school year ending in the calendar year to the legislative council in an electronic

format under IC 5-14-6 and the state personnel department:
(1) The employer's share of the cost of coverage of the state employee health plan used by the school corporation, in total and separated out to show the amount payable per covered individual by type of family or single coverage plan.
(2) The covered individual's share of the cost of coverage of the state employee health plan used by the school corporation, in total and separated out to show the amount payable per covered individual by type of family or single coverage plan.
(3) The total cost of coverage incurred by the individual's covered by the health plan and the school corporation.
A school corporation shall provide additional information, data, and documentation that is requested by the state personnel department to substantiate compliance with this section.
As added by P.L.200-2011, SEC.2.






ARTICLE 27. SCHOOL TRANSPORTATION

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 20-27-2-2
"Committee"
Sec. 2. "Committee" refers to the state school bus committee established by IC 20-27-3-1.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-3
"Common carrier contract"
Sec. 3. "Common carrier contract" means a contract for the transportation of students between a school corporation and a regular route common carrier of passengers that operates under the jurisdiction of the department of state revenue.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-4
"Employment contract"
Sec. 4. "Employment contract" means a contract:
(1) between:
(A) a school corporation that owns all necessary school bus equipment; and
(B) a school bus driver; and
(2) that provides that the school bus driver is employed in the same manner as other noninstructional personnel are employed by the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-5
"Fleet contract"
Sec. 5. "Fleet contract" means a contract between a school corporation and a fleet contractor in which the contractor promises to provide two (2) or more school buses and school bus drivers for student transportation.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-6
"Fleet contractor"
Sec. 6. "Fleet contractor" means a person who contracts with a school corporation to provide two (2) or more school buses and school bus drivers for student transportation.
As added by P.L.1-2005, SEC.11.
IC 20-27-2-7
"Parents supplemental transportation contract"
Sec. 7. "Parents supplemental transportation contract" means a contract between parents of students enrolled in a public school and a school bus driver in which the school bus driver promises to provide a school bus and driving services.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-8
"School bus"
Sec. 8. "School bus" means a motor vehicle, other than a special purpose bus, that is:
(1) designed and constructed for the accommodation of more than ten (10) passengers; and
(2) used for the transportation of Indiana students.
The term includes the chassis or the body, or both.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-9
"School bus driver"
Sec. 9. "School bus driver" means an individual charged with the responsibility of operating a school bus.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-10
"Special purpose bus"
Sec. 10. "Special purpose bus" means a motor vehicle:
(1) that is designed and constructed for the accommodation of more than ten (10) passengers;
(2) that:
(A) meets the federal school bus safety requirements under 49 U.S.C. 30125 except the:
(i) stop signal arm required under federal motor vehicle safety standard (FMVSS) no. 131; and
(ii) flashing lamps required under federal motor vehicle safety standard (FMVSS) no. 108;
(B) when owned by a school corporation and used to transport students, complies with the Federal Motor Carrier Safety Regulations as prescribed by the United States Department of Transportation Federal Motor Carrier Safety Administration as set forth in 49 CFR Chapter III Subchapter B; or
(C) when owned by a school corporation and used to transport students, is a motor coach type bus with a capacity of at least thirty (30) passengers and a gross vehicle weight rating greater than twenty-six thousand (26,000) pounds; and
(3) that is used by a school corporation for transportation purposes appropriate under IC 20-27-9-5.
As added by P.L.1-2005, SEC.11.
IC 20-27-2-11
"Student"
Sec. 11. "Student" means a child enrolled in a public or nonpublic school at any grade between kindergarten and grade 12.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-12
"Transportation contract"
Sec. 12. "Transportation contract" means a contract between a school corporation and a school bus driver in which the school bus driver promises to provide, in addition to driving services, a school bus, school bus chassis, or school bus body.
As added by P.L.1-2005, SEC.11.



CHAPTER 3. STATE SCHOOL BUS COMMITTEE

IC 20-27-3-2
Nonvoting members
Sec. 2. (a) The following nonvoting members shall advise the voting members of the committee:
(1) A member of the Indiana Association of School Bus Distributors selected by the executive committee of that association.
(2) A member of the state police department selected by the state police superintendent.
(3) A member of the Indiana Transportation Association selected by the executive committee of that association.
(4) A member of the Indiana Township Association selected by

the executive committee of that association.
(5) A school business official appointed by the state superintendent upon the recommendation of the Indiana Association of School Business Officials.
(b) An individual is not qualified to serve as a nonvoting member of the committee until proper credentials of the individual's appointment have been filed with the chairperson of the committee. Each nonvoting member shall be notified of all committee meetings and may attend each meeting and offer advice to the voting members of the committee.
As added by P.L.1-2005, SEC.11.

IC 20-27-3-3
Meetings
Sec. 3. (a) The committee:
(1) shall hold one (1) regular meeting each month; and
(2) may hold special meetings as the chairperson considers necessary.
(b) Four (4) voting members of the committee constitute a quorum for the transaction of official business.
As added by P.L.1-2005, SEC.11.

IC 20-27-3-4
Powers; bus driver performance standards; certificate of inspection
Sec. 4. (a) The committee has the following powers:
(1) The committee may adopt rules under IC 4-22-2 establishing standards for the construction of school buses and special purpose buses, including minimum standards for the construction of school buses and special purpose buses necessary to be issued a:
(A) valid certificate of inspection decal; and
(B) temporary certificate of inspection decal described in IC 20-27-7-10.
(2) The committee may adopt rules under IC 4-22-2 establishing standards for the equipment of school buses and special purpose buses, including minimum standards for the equipment of school buses and special purpose buses necessary to be issued a:
(A) valid certificate of inspection decal; and
(B) temporary certificate of inspection decal described in IC 20-27-7-10.
(3) The committee may adopt rules under IC 4-22-2 specifying the minimum standards that must be met to avoid the issuance of an out-of-service certificate of inspection decal.
(4) The committee may provide for the inspection of all school buses and special purpose buses, new or old, that are offered for sale, lease, or contract.
(5) The committee may provide for the annual inspection of all school buses and special purpose buses and the issuance of

certificate of inspection decals.
(6) The committee may maintain an approved list of school buses and special purpose buses that have passed inspection tests under subdivision (4) or (5).
(7) The committee may, subject to approval by the state board of accounts, prescribe standard forms for school bus driver contracts.
(8) The committee may hear appeals brought under IC 20-27-7-15.
(b) The committee shall adopt rules under IC 4-22-2 to set performance standards and measurements for determining the physical ability necessary for an individual to be a school bus driver.
(c) The certificate of inspection decals shall be issued to correspond with each school year. Each certificate of inspection decal expires on September 30 following the school year in which the certificate of inspection decal is effective. However, for buses that are described in IC 20-27-7-7, the certificate of inspection decal expires on a date that is not later than seven (7) months after the date of the first inspection for the particular school year.
As added by P.L.1-2005, SEC.11. Amended by P.L.107-2006, SEC.6.

IC 20-27-3-5
Rules; display of school district number on bus
Sec. 5. The committee shall adopt and enforce rules under IC 4-22-2 to require that each new school bus operated by or on behalf of a school corporation bear the number of the school district on the back of the school bus in black letters that are at least four (4) inches and not more than six (6) inches high.
As added by P.L.1-2005, SEC.11.

IC 20-27-3-6
Rules; display of United States flag on bus
Sec. 6. The committee shall adopt and enforce rules under IC 4-22-2 that allow the display of the United States flag on a school bus operated by or on behalf of a school corporation. The rules must provide that a flag displayed on a school bus may not be placed in a manner that:
(1) obstructs the school bus driver's vision through the windshield or any other window;
(2) impedes the school bus driver's operation of any equipment; or
(3) distracts the attention of other motorists from the school bus's warning lamps or stop signal arm when the school bus is loading or unloading students.
As added by P.L.1-2005, SEC.11.

IC 20-27-3-7
Standards of construction and equipment
Sec. 7. (a) A school bus or special purpose bus sold or delivered in Indiana must meet the standards of construction and equipment set

forth in the rules of the committee.
(b) A school bus may not be originally licensed in Indiana until the school bus has been inspected by the state police department and found to comply with these standards.
As added by P.L.1-2005, SEC.11. Amended by P.L.107-2006, SEC.7.

IC 20-27-3-8
Violation
Sec. 8. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.35.



CHAPTER 4. PURCHASE OF SCHOOL BUSES

IC 20-27-4-2
Security agreements; generally
Sec. 2. A security agreement under this chapter may not run for more than six (6) years. The agreement must be amortized in equal or approximately equal installments, payable on the first day of January and July each year. The first installment of principal and interest must be due and payable on the first day of July next following the collection of a tax that was levied after execution of the security agreement.
As added by P.L.1-2005, SEC.11.

IC 20-27-4-3
Security agreements; appropriation
Sec. 3. Before a security agreement is executed, an appropriation for the amount of the purchase price must be made. The appropriation is made in the same manner as any other appropriation, except that the amount of the appropriation is not limited by the amount of funds available at the time of the execution or the amount of funds to be raised by a tax levy effective at the time of the execution. A petition to borrow, a notice to taxpayers, or other formality is not necessary, except:
(1) as specifically provided in this chapter; and
(2) as may be required by law for the issuance of general obligation bonds.
As added by P.L.1-2005, SEC.11.

IC 20-27-4-4
General obligation bonds
Sec. 4. If a school corporation requires funds to purchase a school bus for cash, the school corporation may borrow the necessary funds by issuing general obligation bonds. The bonds shall be issued in the same manner as other general obligation bonds. However, the bonds may not extend for more than six (6) years.
As added by P.L.1-2005, SEC.11.

IC 20-27-4-5 Loans
Sec. 5. (a) If a school corporation requires funds to purchase a school bus for cash, the school corporation may, instead of issuing general obligation bonds, negotiate for and borrow funds or purchase the school bus on an installment conditional sales contract or a promissory note secured by the school bus.
(b) To effect a loan, the school corporation shall execute a negotiable note or notes to the lender. The notes may not extend for more than six (6) years and are payable at the same times and in the same manner as provided for security agreements in section 2 of this chapter.
(c) Before a note described in this section is executed, an appropriation for the amount of the purchase price of the school bus and any incidental expenses connected with the purchase or the loan, must be made in the same manner as other appropriations are made, except that the amount of the appropriation is not limited by the amount of funds available at the time of the loan or purchase or by the amount of funds to be raised by a tax levy effective at the time of the loan.
(d) A petition to borrow, a notice to taxpayers, or other formality is not necessary to borrow funds under this section except as specifically provided in this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-4-6
Manner of purchase
Sec. 6. (a) The purchase of a school bus shall be made in the same manner as provided by law for the purchase of school supplies by a school corporation.
(b) If a school bus is purchased under a security agreement, the required notice to bidders or solicitation of bids must set:
(1) the length of time the security agreement shall run; and
(2) the terms of the security agreement, including the security agreement price and interest rate.
(c) The low bid for a security agreement shall be determined by adding to each bidding price the net interest cost and then comparing the totals of the price and interest on each bid. Any difference between the cash and the security agreement prices may not be considered a charge under section 2 of this chapter. Instead, a separate statement of each price shall be made to enable the governing body to determine the advisability of purchasing a school bus under a security agreement.
As added by P.L.1-2005, SEC.11.

IC 20-27-4-7
Indiana bond bank; loans, security agreements, or leases
Sec. 7. Notwithstanding any other provision of this chapter, a school corporation may negotiate and enter into loans, security agreements, or leases with the Indiana bond bank for the acquisition and financing of a school bus. As added by P.L.1-2005, SEC.11.

IC 20-27-4-8
Effect of chapter
Sec. 8. This chapter does not affect the validity or legality of a negotiable instrument, conditional sales contract, purchase money mortgage contract, or promissory note executed and delivered before July 1, 1965, by a school corporation and given for the purchase of a school bus in accordance with Indiana law that was specifically repealed or repealed by implication by Acts 1965, c.259.
As added by P.L.1-2005, SEC.11.



CHAPTER 5. TRANSPORTATION CONTRACTS

IC 20-27-5-1
Nonpublic school exemption
Sec. 1. This chapter does not apply to a nonpublic school or to a school bus driver contract executed for a nonpublic school.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-2
Authority to provide transportation; fees prohibited
Sec. 2. (a) The governing body of a school corporation may provide transportation for students to and from school.
(b) If the governing body of a school corporation:
(1) provides transportation; or
(2) contracts with an educational service center (as defined by IC 20-20-1-2) to provide transportation;
no fee may be charged to a parent or student for transportation to and from school. However, a fee may be charged for transportation to and from an athletic, a social, or another school sponsored function.
As added by P.L.1-2005, SEC.11. Amended by P.L.140-2012, SEC.1.

IC 20-27-5-3
Transportation responsibilities
Sec. 3. If a school corporation provides transportation for students, the governing body of the school corporation is responsible for obtaining the necessary school buses and school bus drivers.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-4
Employment of school bus driver
Sec. 4. (a) If a school corporation owns the school bus equipment in its entirety, the school corporation may employ a school bus driver on a school year basis in the same manner as other noninstructional employees are employed.
(b) If a school corporation employs a school bus driver under subsection (a), the employment contract between the school corporation and the school bus driver must be in writing.
(c) A school corporation that hires a school bus driver under this section shall purchase and carry public liability and property damage

insurance covering the operation of school bus equipment in compliance with IC 9-25.
(d) Sections 5 through 32 of this chapter do not apply to the employment of a school bus driver hired under this section.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-5
Driver furnishing body or chassis of school bus; written transportation contract; benefits
Sec. 5. (a) If a school bus driver is required to furnish the school bus body or the school bus chassis, or both, the governing body of the school corporation shall enter into a written transportation contract with the school bus driver.
(b) The transportation contract may include a provision allowing the school bus driver to be eligible for the life and health insurance benefits and other fringe benefits available to other school personnel.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-6
Fleet contract; written fleet contract; benefits
Sec. 6. (a) When a fleet contractor is required to provide two (2) or more school buses and school bus drivers, the governing body of the school corporation shall enter into a written fleet contract with the fleet contractor.
(b) The fleet contract may include a provision allowing the school bus drivers to be eligible for the life and health insurance benefits and other fringe benefits available to other school personnel.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-7
Transportation or fleet contract; negotiation
Sec. 7. Transportation or fleet contracts may either be:
(1) negotiated and let after receiving bids on the basis of specifications, as provided for in section 10 of this chapter; or
(2) negotiated on the basis of proposals by a bidder in which the bidder suggests additional or altered specifications.
A school corporation negotiating and executing a transportation contract shall comply with section 5 and sections 9 through 16 of this chapter. A school corporation negotiating and executing a fleet contract shall comply with sections 8 through 16 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-8
Transportation or fleet contract; specifications
Sec. 8. (a) The governing body of a school corporation shall adopt specifications for transportation and fleet contracts before entering into a transportation or fleet contract under section 5 or 6 of this chapter.
(b) The specifications shall be prepared and placed on file in the office of the governing body at least fifteen (15) days before the

advertised date for beginning negotiations or receiving proposals or bids. However, if a school corporation is under the jurisdiction of a county superintendent of schools, the specifications shall be placed on file in the office of the county superintendent.
(c) All specifications are public records and are open, during regular office hours, for inspection by the public.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-9
Transportation or fleet contract; required specifications
Sec. 9. The specifications for contracts adopted under section 8 of this chapter must include the following:
(1) A description of the route for which the contract is to be let.
(2) The approximate number of students to be transported on the route.
(3) The approximate number of miles to be traveled each school day on the route.
(4) The type of school bus equipment required to be furnished by the school bus driver or fleet contractor, including the seating capacity of the equipment required.
(5) The amount of public liability and property damage insurance coverage, if any, required to be furnished by the school bus driver or fleet contractor. If a school corporation owns either the chassis or the body of the school bus equipment, the specifications must recite the amount and kind of insurance coverage required to be furnished by a bidding school bus driver. In addition to the amount and kind of insurance set forth in the specifications, the governing body, the school bus driver, or the fleet contractor may, at their own election and at their own expense, carry additional insurance, including health, accident, and medical payments insurance.
(6) The amount of surety bond required to be furnished by the school bus driver.
(7) The length of the term for which the contract may be let. However, a township trustee may not enter into a school bus contract that has a term extending beyond the June 30 following the expiration date of the trustee's term of office.
(8) Any other relevant information necessary to advise a prospective bidder of the terms and conditions of the transportation contract or fleet contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-10
Transportation or fleet contract; public notice
Sec. 10. (a) The governing body shall give notice to the public at least ten (10) days before beginning negotiations or receiving proposals or bids for transportation or fleet contracts. Notice shall be given in the manner provided by IC 5-3-1. The notice must include the following information:
(1) That the governing body will negotiate, receive proposals,

or receive bids for transportation contracts and fleet contracts on a specified date.
(2) That the governing body will execute contracts for the school bus routes of the school corporation.
(3) That the specifications for the routes and related information are on file in the office of the governing body or in the office of the county superintendent.
(b) A transportation or fleet contract may not be negotiated until notice has been given under this section.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-11
Transportation or fleet contract; time to be let
Sec. 11. (a) Except as provided in subsection (b), if the duration of a transportation or fleet contract is for more than one (1) full school year, the contract must be let before the May 1 preceding the beginning of the first school year covered by the contract.
(b) A contract described in subsection (a) that is let after the May 1 preceding the beginning of the first school year covered by the contract is valid if the contract was let after May 1 due to an emergency situation.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-12
Transportation or fleet contract; award
Sec. 12. (a) If a transportation or fleet contract is let under sections 5 through 11 of this chapter, or let after renegotiation under section 16 of this chapter, the contract shall be awarded to the lowest responsible bidder, subject to the limitations in this section and in sections 14 and 15 of this chapter.
(b) The governing body may refuse to award the bid to the lowest responsible bidder if the amount of the bid is not satisfactory to the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-13
Prerequisites for bidders for transportation contract
Sec. 13. Before a bidder may be awarded a transportation contract, the bidder must meet the following conditions:
(1) The bidder must meet the physical requirements prescribed in IC 20-27-8-1 as evidenced by a certificate signed by an Indiana physician who has examined the bidder.
(2) The bidder must hold a valid public passenger chauffeur's license or commercial driver's license issued by the bureau of motor vehicles.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-14
Transportation or fleet contract; power to reject bid
Sec. 14. A governing body may reject any or all bids. If a bid is

not received for a specified route, the governing body may either readvertise for bids or negotiate a contract for the route without further advertising.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-15
Transportation or fleet contract; alteration of route
Sec. 15. The governing body may alter a school bus route at any time. If the altered route is longer than the route in the original contract, the school bus driver or fleet contractor shall be paid additional compensation for each additional mile or fraction of a mile. The additional compensation shall be based on the average rate per mile in the original contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-16
Transportation or fleet contract; change of equipment
Sec. 16. The governing body may require the school bus driver or fleet contractor to furnish equipment with greater seating capacity at any time. When a school bus driver or fleet contractor is required to furnish different equipment during the term of the contract, the contracting parties may mutually agree to the cancellation of the existing contract and renegotiate a new contract for the balance of the term of the original contract. Action taken by a governing body under section 15 of this chapter does not preclude simultaneous action under this section.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-17
Transportation or fleet contract; amendment
Sec. 17. Notwithstanding any other provision in this chapter, the governing body may, with the consent of the other party or parties to the contract, amend an existing transportation or fleet contract to make any necessary adjustments caused by a fluctuation in the cost of fuel that occurs during the term of the contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-18
Transportation or fleet contract; road conditions
Sec. 18. If highway or road conditions require a school bus driver to drive a greater distance than provided by the contract, additional compensation shall be paid to the school bus driver or fleet contractor. The additional compensation shall be computed as if the governing body had lengthened the route under section 15 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-19
Transportation or fleet contract; sale or assignment
Sec. 19. A transportation or fleet contract entered into under this

chapter may not be sold or assigned except by written agreement of both parties to the original contract and by the assignee or purchaser of the contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-20
Transportation contract; substitute driver
Sec. 20. After notice to the governing body or its authorized agent, a school bus driver may provide a substitute driver for any of the following reasons:
(1) Illness of the school bus driver.
(2) Illness or death of a member of the school bus driver's family.
(3) Compulsory absence of a school bus driver because of jury duty.
(4) Performance of services and duties related to the Indiana State Association of School Bus Drivers, Inc.
(5) Performance of services and duties required by service in the general assembly.
(6) Attendance at meetings of the committee.
(7) Management by a school bus driver of the school bus driver's personal business affairs. However, a school bus driver may not be absent for management of personal business affairs for more than ten (10) days in any one (1) school year without the approval of the governing body.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-21
Transportation contract; substitute driver requirements
Sec. 21. A substitute school bus driver may not operate a school bus unless the substitute school bus driver meets the standards required by IC 20-27-8-1 and has been approved by the governing body or its authorized agent.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-22
Transportation contract; termination; generally
Sec. 22. (a) A school bus driver's transportation contract may be terminated for:
(1) incompetency;
(2) physical disability;
(3) negligence; or
(4) failure to faithfully perform the school bus driver's duties under the contract;
only after the school bus driver has received notice and a hearing.
(b) Notice under subsection (a) must:
(1) be in writing; and
(2) allow a reasonable time before the hearing.
(c) The school bus driver may appear at a hearing under subsection (a) either in person or by counsel. As added by P.L.1-2005, SEC.11.

IC 20-27-5-23
Transportation contract; termination; alcoholic beverage
Sec. 23. A school bus driver may not consume an alcoholic beverage during school hours or while operating a school bus. A transportation contract may be terminated without hearing upon presentation of reliable evidence that a school bus driver has consumed an alcoholic beverage:
(1) during school hours;
(2) while operating a school bus; or
(3) while performing the school bus driver's duties.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-24
Transportation contract; physically unfit driver; duty
Sec. 24. When a physical examination reveals that a school bus driver is physically unfit to perform the transportation contract, the school bus driver shall:
(1) furnish a substitute school bus driver who is qualified under section 21 of this chapter; or
(2) assign the school bus driver's transportation contract, if the governing body approves, to a person qualified under this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-25
Transportation contract; physically unfit driver; termination
Sec. 25. (a) If a school bus driver is found physically unfit and fails to perform the duty required by section 24 of this chapter, the governing body may terminate the school bus driver's contract after the school bus driver has been given notice and an opportunity for a hearing.
(b) Notice under subsection (a) must:
(1) be in writing; and
(2) allow a reasonable time before the hearing.
(c) The school bus driver may appear at a hearing under subsection (a) either in person or by counsel.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-26
Fleet contract; school bus driver provisions
Sec. 26. A fleet contract entered into under this chapter must provide the following:
(1) The fleet contractor is responsible for the employment, physical condition, and conduct of every school bus driver employed by the fleet contractor.
(2) The fleet contractor shall submit to the governing body a list of the names, addresses, telephone numbers, and route assignments of all regular and substitute school bus drivers

employed by the fleet contractor.
(3) All school bus drivers employed by the fleet contractor must meet the physical, moral, and license standards prescribed in IC 20-27-8.
(4) School bus drivers employed by a fleet contractor shall attend the annual safety meeting for school bus drivers sponsored by the committee and the state police department in accordance with IC 20-27-8-9.
(5) Failure to employ school bus drivers who meet and maintain the physical, moral, and license standards of IC 20-27-8, or failure to compel attendance of a school bus driver at the annual safety meeting, is a breach of contract and may result in termination of the fleet contract and in forfeiture of the surety bond.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-27
Transportation or fleet contract; cancellation; purchase of equipment
Sec. 27. If a transportation or fleet contract is canceled by a governing body under this chapter, the governing body may purchase the school bus equipment owned by the school bus driver or fleet contractor and used under the transportation contract. The purchase price is the fair market value of the equipment as determined by agreement of the governing body and the school bus driver or fleet contractor.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-28
Transportation or fleet contract; bond
Sec. 28. A school bus driver or fleet contractor operating a transportation or fleet contract shall furnish a surety bond conditioned on faithful performance of the contract. The governing body shall specify the amount of bond required.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-29
Common carrier contract; generally
Sec. 29. A governing body may enter into a contract for student transportation with a regular route common carrier that operates under the jurisdiction of the department of state revenue.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-30
Common carrier contract; provisions
Sec. 30. Each common carrier contract made under section 29 of this chapter must provide the following:
(1) The common carrier is solely responsible for the employment, physical condition, and conduct of every school bus driver employed by the carrier. (2) The carrier must submit a certificate to the governing body showing that any school bus driver used in performing the contract meets the physical standards required by IC 20-27-8-1(a)(7).
As added by P.L.1-2005, SEC.11. Amended by P.L.1-2009, SEC.123.

IC 20-27-5-31
Common carrier contract; exemption from physical examination
Sec. 31. When a school bus driver is employed by a common carrier to assist in performing a common carrier contract made under section 29 of this chapter, the school bus driver is exempt from mandatory physical examinations required under this article, except to the extent that examination may be necessary for a common carrier to comply with section 30(2) of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-32
Common carrier contract; exemption from requirements
Sec. 32. A bus operated under a common carrier contract is not required to be constructed, equipped, or painted as specified under this article or the rules of the committee unless the bus:
(1) is operated exclusively for the transportation of students to and from school; or
(2) must be operated more than three (3) miles outside the corporation limit of a city or town in order to perform the contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-33
Violation
Sec. 33. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.36.



CHAPTER 6. PARENTS' SUPPLEMENTAL TRANSPORTATION CONTRACTS

IC 20-27-6-2
Authority of parents to provide bus transportation
Sec. 2. Parents may provide bus transportation for students enrolled in a public school who are not provided transportation by the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-3
Parents joint contract rights
Sec. 3. (a) The parents of public school students not provided bus transportation by the school corporation may contract jointly with a school bus driver to provide transportation under a parents' supplemental transportation contract.
(b) A parents' supplemental transportation contract is subject to the approval of the governing body of the school corporation where the students transported under the contract reside, and a school bus operated under the contract is under the supervision and direction of the governing body.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-4
Parents supplemental transportation contract; contents
Sec. 4. A parents' supplemental transportation contract must include the following:
(1) The type of school bus equipment to be furnished by the school bus driver, including a provision that the contract incorporate by reference any equipment requirements prescribed by the committee.
(2) Incorporation by reference of the safety, training, and inspection requirements of the committee and the state.
(3) The amount of liability and property damage insurance required to be furnished by the school bus driver. The amount of insurance must be commensurate with insurance furnished by a school bus driver operating under a transportation contract with a school corporation.
(4) Any other relevant information necessary to advise the parties of the terms and conditions of the contract. As added by P.L.1-2005, SEC.11.

IC 20-27-6-5
Parents supplemental transportation contract; school bus driver prerequisites
Sec. 5. Before a school bus driver may enter into a parents' supplemental transportation contract, the school bus driver must meet the following prerequisites:
(1) The school bus driver must meet all physical requirements required of school bus drivers by the committee, including the requirements under IC 20-27-8-1.
(2) The school bus driver must obtain the physical fitness certificate required of all school bus drivers by IC 20-27-8-4.
(3) The school bus driver must have a valid public passenger chauffeur's license issued by the bureau of motor vehicles.
(4) The school bus driver must meet any additional requirements required by the contracting parents.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-6
Parents supplemental transportation contract; substitute driver requirements
Sec. 6. A substitute school bus driver may not operate a school bus unless the substitute school bus driver meets the standards required by IC 20-27-8-1 or any other committee requirements for substitute school bus drivers.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-7
Parents supplemental transportation contract; use of school buses
Sec. 7. (a) Except as provided in subsections (b) and (d), a school bus operating under a parents' supplemental transportation contract may only be used for the following purposes:
(1) Transportation of eligible students to and from school.
(2) Transportation of eligible students and necessary adult chaperones to and from an activity that is sponsored, controlled, supervised, or participated in by the governing body of the school corporation.
(3) Transportation of students to and from a:
(A) youth baseball activity;
(B) 4-H club activity;
(C) junior achievement activity;
(D) Boy Scout activity;
(E) Girl Scout activity;
(F) Campfire activity; or
(G) recreational activity approved or sponsored by a political subdivision.
(b) Except as provided in subsection (c), the following conditions apply to a school bus operating under a parents' supplemental transportation contract that is used for a purpose described in

subsection (a):
(1) Students may not be accompanied by more than four (4) adult sponsors or chaperones per school bus.
(2) Transportation must originate from a point within the geographical limits of the school district served by the affected school bus driver.
(3) The group to be transported shall be residents of the affected school district.
(4) Transportation may not exceed one hundred (100) highway miles from point of origin.
(c) Subsection (b) does not apply if transportation can be furnished by a common carrier of passengers that operates under the jurisdiction of the department of state revenue. If transportation is furnished by a common carrier of passengers that operates under the jurisdiction of the department of state revenue, IC 20-27-9-3(b) applies.
(d) A school bus operating under a parents' supplemental transportation contract may be used for the following purposes:
(1) Travel to and from a garage or repair area for maintenance or repair.
(2) Transportation requested by a governmental authority during a local, state, or national emergency.
(3) Transportation of an agricultural worker engaged in cultivating, producing, or harvesting crops under IC 20-27-9-10.
(4) Travel to a school bus driver's residence or parking facility following an authorized use described in this section.
(5) Transportation of a senior citizen under IC 20-27-9-2.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-8
Violation
Sec. 8. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.37.



CHAPTER 7. SCHOOL BUS INSPECTION AND REGISTRATION

IC 20-27-7-2
Inspection time
Sec. 2. The owner of a school bus or special purpose bus shall present the school bus or special purpose bus for the inspection required under section 1 of this chapter at the date, time, and place designated by the state police department.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-3
Certificate of inspection
Sec. 3. If the inspection required under section 1 of this chapter reveals that a school bus meets all safety requirements, the inspecting officer shall issue to the owner of the school bus a certificate that the school bus has been inspected and that it complies with the safety requirements. Except as provided in sections 5 through 7 of this chapter, a certificate of inspection issued under this section is valid until September 30 of the school year following the school year for which the certificate is issued.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-4
Certificate of inspection display
Sec. 4. A school bus may not be used to transport passengers unless a valid certificate of inspection issued under section 3 of this chapter is displayed as viewed from the outside on the lower left corner of the windshield of the school bus. However, if the left corner position obstructs the school bus driver's view, the inspection sticker may be positioned on the bottom of the windshield so as to minimize the obstruction to the school bus driver's view.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-5
Certificate of inspection upon transfer of ownership
Sec. 5. A school bus that is sold or has the ownership transferred to a new owner must be presented for an inspection under section 2 of this chapter before the school bus may be used to transport passengers. If the school bus meets the requirements specified under

section 3 of this chapter, the state police department shall issue a new certificate of inspection for the school bus. A certificate of inspection issued under this section is valid until September 30 of the school year following the school year for which the certificate is issued.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-6
Inspection of buses older than 12 years
Sec. 6. In addition to the inspection required under section 1 of this chapter, a school bus that was manufactured at least twelve (12) years before the year for which a certificate of inspection is being sought must be presented for inspection not less than five (5) months nor more than seven (7) months after the inspection required under section 1 of this chapter is completed. If the school bus meets the requirements specified in section 3 of this chapter, the state police department shall issue a new certificate of inspection for the school bus. A certificate of inspection issued for a school bus described in this section is valid for seven (7) months after the date the certificate is issued.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-7
Certificate of inspection after damage by accident
Sec. 7. If a school bus has received damage in an accident that has put the school bus out of service because of passenger safety concerns, the school bus must be presented for an inspection under section 2 of this chapter before the school bus may be used to transport passengers. If the school bus meets the requirements specified in section 3 of this chapter, the state police department shall issue a new certificate of inspection for the school bus. A certificate of inspection issued under this section is valid until September 30 of the school year following the school year for which the certificate is issued.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-8
Inspection requirements
Sec. 8. The inspection of a special purpose bus shall consist of an inspection to determine the existence and condition of the vehicle's:
(1) brakes;
(2) lights (headlamps, tail lamps, brake lights, clearance lights, and turn signals);
(3) steering and suspension;
(4) exhaust systems;
(5) general body condition; and
(6) tires.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-9
Bus maintenance Sec. 9. A school bus or special purpose bus must be maintained to meet the minimum standards set forth by the committee when transporting passengers.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-10
Temporary certificate of inspection due to material defect
Sec. 10. If the inspection of a special purpose bus or a school bus performed under this chapter reveals any material defect that renders the school bus unsafe and in noncompliance with any safety requirements established by the committee or with the safety requirements of this chapter, the inspecting officer shall issue a temporary certificate of inspection for the special purpose bus or school bus. The following apply to a temporary certificate of inspection issued under this section:
(1) The certificate shall be displayed as viewed from the outside in the lower left corner of the windshield of the special purpose bus or school bus. However, if the left corner position obstructs the driver's view, the temporary certificate of inspection may be positioned on the bottom of the windshield so as to minimize the obstruction to the driver's view.
(2) The certificate is valid for thirty (30) days.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-11
Temporary certificate of inspection; repair
Sec. 11. Upon being issued a temporary certificate of inspection under section 10 of this chapter, the owner of a special purpose bus or school bus shall have the special purpose bus or school bus repaired to meet the minimum standards under this chapter. After having the special purpose bus or school bus repaired to meet the minimum standards under this chapter, the owner of the special purpose bus or school bus shall present the special purpose bus or school bus for an inspection under section 2 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-12
Certificate of inspection after repair
Sec. 12. If after being repaired under section 11 of this chapter a special purpose bus or school bus meets the minimum standards under this chapter, the state police department shall issue a certificate of inspection under section 3 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-13
Out-of-service order and certificate; issuance
Sec. 13. If:
(1) after being repaired under section 11 of this chapter a special purpose bus or school bus does not meet the minimum standards under this chapter; or (2) a special purpose bus or school bus is not repaired to meet the minimum standards under this chapter;
the state police department shall issue an out-of-service order and certificate for the special purpose bus or school bus. Each out-of-service order and certificate shall be served personally on the driver of the special purpose bus or school bus and a copy shall be forwarded to the governing body of the school corporation that controls the operation of the special purpose bus or school bus. After an out-of-service order and certificate have been issued, the affected special purpose bus or school bus may not be used to transport passengers until all defects have been corrected.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-14
Display of out-of-service certificate
Sec. 14. An out-of-service certificate issued under section 13 of this chapter shall be displayed as viewed from the outside in the lower left corner of the windshield of the special purpose bus or school bus for which the certificate is issued. However, if the left corner position obstructs the driver's view, the out-of-service certificate may be positioned on the bottom of the windshield so as to minimize the obstruction to the driver's view. The out-of-service certificate may be removed only by the state police department following an inspection that verifies that the special purpose bus or school bus meets the minimum standards under this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-15
Out-of-service order; appeal
Sec. 15. (a) An out-of-service order may be appealed to the committee not more than five (5) days after service of the order.
(b) Not more than ten (10) days after an appeal, the committee shall review the order and decide the matter.
(c) The committee may:
(1) uphold;
(2) modify; or
(3) set aside;
the order.
(d) While an out-of-service order is appealed, the order remains in full force until set aside or modified by the committee.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-16
Registration plate; application
Sec. 16. When the owner of a school bus applies for a registration plate under IC 9-18-2-7 or IC 9-18-2-8.5, the owner shall submit with the application a certificate of inspection issued under section 3 of this chapter. If the certificate of inspection does not accompany an owner's application, the bureau of motor vehicles may not issue a registration plate. As added by P.L.1-2005, SEC.11. Amended by P.L.31-2008, SEC.4.

IC 20-27-7-17
Registration fee
Sec. 17. A school bus driver shall be charged the same annual registration fee for a school bus that is operated under:
(1) a transportation contract with a school corporation; or
(2) a parents' supplemental transportation contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-18
Registration fee exemption
Sec. 18. (a) A school corporation that owns a school bus or a special purpose bus and uses the school bus or special purpose bus to transport students is exempt from the payment of the annual registration fee for the school bus or special purpose bus. On application by a school corporation, the commissioner of motor vehicles shall furnish registration number plates for exempted vehicles without charge. Application for registration of exempted vehicles shall be:
(1) made whenever a newly acquired school bus or special purpose bus requires a registration number plate;
(2) made whenever a registration number plate is transferred from one (1) school bus or special purpose bus owned by the school corporation to another school bus or special purpose bus owned by the school corporation;
(3) made in the name of the school corporation that owns the school bus or special purpose bus to be registered; and
(4) signed by the proper official of the school corporation.
(b) An owner other than a school corporation that owns a school bus or a special purpose bus and uses the school bus or special purpose bus to transport students is not exempt from annual registration as required under IC 9-18-2-8.5 or payment of the annual registration fee for school buses.
As added by P.L.1-2005, SEC.11. Amended by P.L.31-2008, SEC.5.

IC 20-27-7-19
Violation
Sec. 19. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.38.



CHAPTER 8. SCHOOL BUS DRIVERS

IC 20-27-8-2
School bus driver driving summary
Sec. 2. (a) Before a school corporation enters into a: (1) contract with a school bus driver; or
(2) fleet contract under IC 20-27-5;
the school corporation shall obtain, at no fee from the bureau of motor vehicles, a copy of the school bus driver's driving summary for the last seven (7) years as maintained by the bureau of motor vehicles or the equivalent agency in another state.
(b) To obtain a copy of the school bus driver's driving summary as required under subsection (a), the school corporation shall provide the bureau of motor vehicles with the following information:
(1) The school bus driver's name.
(2) The school bus driver's Social Security number.
(3) Any other information required by the bureau of motor vehicles.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-3
Consumption or possession of controlled substance; offense
Sec. 3. (a) As used in this section, "controlled substance" has the meaning set forth in IC 35-48-1.
(b) An individual who is a school bus driver and who knowingly and intentionally:
(1) consumes a controlled substance or an intoxicating liquor within six (6) hours before:
(A) going on duty; or
(B) operating a school bus; or
(2) consumes or possesses a controlled substance or an intoxicating liquor while on duty or while operating a school bus;
commits a Class A misdemeanor.
(c) It is a defense in a prosecution under this section if a controlled substance is consumed or possessed in accordance with a medical prescription issued by an Indiana physician to the individual who consumes or possesses the controlled substance.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-4
School bus driver; physical examination certificate
Sec. 4. An individual who is or intends to become a school bus driver must obtain a physical examination certificate stating that the individual possesses the physical characteristics required by section 1(a)(7) of this chapter. The certificate shall be made by a physician who is licensed in Indiana or a state bordering Indiana after the physician has conducted a physical examination of the school bus driver or prospective school bus driver. The physician shall be chosen by the school bus driver or prospective driver, who shall pay for the examination.
As added by P.L.1-2005, SEC.11. Amended by P.L.82-2009, SEC.1.

IC 20-27-8-5
School bus driver; public passenger chauffeur license; physical

examination timing
Sec. 5. (a) When an individual holds a contract to serve or is serving as a school bus driver at the time the individual obtains a public passenger chauffeur's license, the individual shall undergo the physical examination required by section 4 of this chapter at about the same time as the individual acquires the chauffeur's license. The certificate of examination and qualification shall be filed not more than seven (7) days after the examination.
(b) When an individual executes a contract to drive a school bus or begins serving as a school bus driver after obtaining a public passenger chauffeur's license, the individual may not drive a school bus unless:
(1) the individual files a certificate of a physical examination made at the time the individual last secured a public passenger chauffeur's license; or
(2) if a certificate was not made at the time of the prior examination or is unobtainable, the individual undergoes a new physical examination and files a certificate from that examination.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-6
School bus driver; additional physical examination
Sec. 6. A governing body may, at any time, require a school bus driver operating a school bus for the school corporation to submit to a physical examination by an Indiana physician selected by the corporation. The school corporation shall pay the cost of an examination under this section.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-7
Transportation or fleet contract; compensation
Sec. 7. When a school bus driver operates under a transportation or fleet contract, the compensation for the school bus driver or fleet contractor is determined and fixed by the contract on a per diem basis for the number of days on which:
(1) the calendar of the school corporation provides that students are to attend school;
(2) the driver is required by the school corporation to operate the bus on school related activities; and
(3) inservice training is required by statute or authorized by the school corporation, including the safety meeting workshops required under section 9 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-8
School bus driver employment contract; compensation
Sec. 8. The compensation of a school bus driver who is employed by a school corporation on a school year basis under an employment contract shall be fixed in the employment contract. As added by P.L.1-2005, SEC.11.

IC 20-27-8-9
Annual safety meeting; attendance required
Sec. 9. A school bus driver, including a school bus driver who drives a bus for a nonpublic school, shall attend an annual safety meeting or workshop. A safety meeting or workshop may not exceed two (2) days in any one (1) calendar year.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-10
Preservice school bus driver safety experience and education requirements
Sec. 10. (a) An individual who does not have at least thirty (30) days experience in driving a school bus during the three (3) year period immediately preceding the effective date of the individual's assignment as a school bus driver for a public or nonpublic school that is accredited by the state board within Indiana shall satisfactorily complete a preservice school bus driver safety education training course. The course may not exceed forty (40) hours.
(b) Course attendance must be completed:
(1) before the assignment of an individual required to take the course as a school bus driver; or
(2) if immediate assignment is necessary, upon the completion of the next scheduled course following the assignment.
(c) The state superintendent shall provide instructors, adequate meeting facilities, registration forms, a uniform course of instruction, and all other necessary materials for the preservice school bus driver safety education meetings.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-10.5
Special purpose bus driver safety plan
Sec. 10.5. (a) Not later than September 1, 2009, the department shall:
(1) develop;
(2) provide to the general assembly and the public; and
(3) implement;
a plan to promote safe driving practices for drivers of special purpose buses.
(b) The plan developed under subsection (a) must provide clear, concise information concerning statutes and rules that affect special purpose buses and special purpose bus drivers.
(c) The department shall update the plan developed under subsection (a) as necessary.
(d) The department shall distribute the plan developed under subsection (a) in the most cost effective manner, as determined by the department.
As added by P.L.146-2009, SEC.5.
IC 20-27-8-11
Annual safety meeting; time and place
Sec. 11. The committee shall fix the date, time, and place for the annual safety meetings or workshops.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-12
Conduct of annual safety meeting
Sec. 12. The committee and the superintendent of the state police department shall provide instructors, adequate meeting facilities, and all other necessary facilities for the annual school bus driver safety meetings or workshops. The committee and the state police superintendent shall also prepare and furnish a uniform course of instruction to be used in the meetings or workshops.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-13
Annual safety meeting; registration
Sec. 13. (a) The committee shall provide a uniform system for the registration of school bus drivers who are required to attend the annual safety meetings or workshops. This registration system must do the following:
(1) Accurately reflect the attendance of each school bus driver at each session of the annual meeting or workshop.
(2) Provide a registration form indicating the school bus driver's name and legal address, and the name of the school the school bus driver represents.
(b) The state superintendent shall supervise registration of school bus drivers at the annual safety meetings or workshops.
(c) The principal of each school shall prepare and collect the attendance records of school bus drivers who attend any safety meeting or workshops and shall make a written report of the attendance records to the state superintendent not more than ten (10) days after the meeting or workshop.
(d) Records of attendance shall be filed in the office of the state superintendent and maintained there as public records for at least three (3) years.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-14
Annual safety meeting; nonattendance
Sec. 14. If a school bus driver for a school corporation fails or refuses to attend a school bus driver meeting or workshop, the governing body of the school corporation shall deduct one (1) day's compensation for each day of absence.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-15
School bus driver training certification
Sec. 15. (a) The driver of a school bus for a public or nonpublic

school that is accredited by the state board shall have in the school bus driver's possession, while transporting passengers, a certificate that states the school bus driver has:
(1) enrolled in or completed a course in school bus driver safety education as required under sections 9 and 10 of this chapter; or
(2) operated a school bus at least thirty (30) days during the three (3) year period preceding the effective date of the school bus driver's employment.
(b) A certificate of enrollment in or completion of the course or courses in school bus driver safety education shall be prescribed by the committee and completed by the designated representative of the committee.
(c) A driver of a school bus who fails to complete the school bus driver safety education course or courses, as required, shall be reported by the person who conducted the course to the committee and to the school corporation where the school bus driver is employed or under contract.
(d) A driver of a school bus who fails to complete the school bus driver safety education course or courses, as required, may not drive a school bus within Indiana while transporting a student.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-16
Violation
Sec. 16. Except as provided in section 3(b) of this chapter, a person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.39.



CHAPTER 9. USE OF SCHOOL BUSES

IC 20-27-9-2
Persons 65 years of age or older
Sec. 2. The governing body of a school corporation may allow, by written authorization, the use of a school bus for the transportation of adults at least sixty-five (65) years of age.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-3
School and other activities
Sec. 3. (a) The governing body of a school corporation may allow, by written authorization, the use of a school bus for transportation of eligible students and necessary adult chaperones or of adults to and from an activity that is sponsored, controlled, supervised, or participated in by the governing body. The number and qualifications of adult chaperones under this section may be determined by the governing body.
(b) The governing body may allow, by written authorization, the use of a school bus for transportation of students and necessary adult chaperones to and from an educational or recreational activity approved or sponsored by a political subdivision if:
(1) the transportation originates from a place within the geographical limits of the school corporation served by the affected bus;
(2) the persons transported are Indiana residents; and
(3) the trip does not involve more than two hundred (200) miles of travel out of state.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-4
Transportation; chaperones
Sec. 4. (a) The governing body of a school corporation may, by written authorization, allow the use of a school bus for

transportation:
(1) of preschool children who attend preschool offered by the school corporation or under a contract entered into by the school corporation to and from the preschool facility site; and
(2) subject to the geographic and residency requirements set forth in section 3(b) of this chapter, of preschool children and necessary adult chaperones to and from an educational or recreational activity approved or sponsored by the governing body for the preschool children.
(b) The number and qualifications of adult chaperones under subsection (a)(2) may be determined by the governing body.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-5
Use of special purpose bus
Sec. 5. (a) A special purpose bus may be used:
(1) by a school corporation to provide regular transportation of a student between one (1) school and another school but not between the student's residence and the school;
(2) to transport students and their supervisors, including coaches, managers, and sponsors to athletic or other extracurricular school activities and field trips;
(3) by a school corporation to provide transportation between an individual's residence and the school for an individual enrolled in a special program for the habilitation or rehabilitation of persons with a developmental or physical disability; and
(4) to transport homeless students under IC 20-27-12.
(b) The mileage limitation of section 3 of this chapter does not apply to special purpose buses.
(c) The operator of a special purpose bus must be at least twenty-one (21) years of age, be authorized by the school corporation, and meet the following requirements:
(1) If the special purpose bus has a capacity of less than sixteen (16) passengers, the operator must hold a valid:
(A) operator's;
(B) chauffeur's;
(C) public passenger chauffeur's; or
(D) commercial driver's;
license.
(2) If the special purpose bus has a capacity of more than fifteen (15) passengers, the operator must meet the requirements for a school bus driver set out in IC 20-27-8.
(d) A special purpose bus is not required to be constructed, equipped, or painted as specified for school buses under this article or by the rules of the committee.
(e) An owner or operator of a special purpose bus, other than a special purpose bus owned or operated by a school corporation or a nonpublic school, is subject to IC 8-2.1.
As added by P.L.1-2005, SEC.11. Amended by P.L.191-2006, SEC.1;

P.L.99-2007, SEC.171; P.L.146-2009, SEC.6; P.L.182-2009(ss), SEC.318.

IC 20-27-9-6
Groups and organizations
Sec. 6. (a) In addition to the exemptions granted in this chapter and notwithstanding section 16 of this chapter, a school corporation may allow a school bus operated under a fleet or transportation contract and not owned in whole or in part by a public agency to be used for the transportation of a group or an organization for any distance, if that group or organization agrees to maintain the condition of the school bus and to maintain order on the school bus while in use.
(b) When authorizing transportation described in subsection (a), the school corporation shall require the owner of the school bus to:
(1) obtain written authorization of the superintendent of the contracting school corporation;
(2) clearly identify the school bus with the name of the sponsoring group; and
(3) provide proof to the superintendent and the sponsoring group of financial responsibility, as required by IC 9-25 and IC 20-27-5-9 for the transportation.
(c) The governing body of a school corporation may allow, by written authorization, the use of a school bus owned in whole or in part by the school corporation for the transportation needs of a fair or festival operated by or affiliated with a nonprofit organization exempt from federal taxation under Section 501(c)(3) through 501(c)(7) of the Internal Revenue Code.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-7
Developmental disability
Sec. 7. (a) As used in this section, "developmental disability" has the meaning set forth in IC 12-7-2-61.
(b) A special education cooperative operating under IC 36-1-7, IC 20-35-5, or IC 20-26-10 or a school corporation may enter into an agreement with a state supported agency serving persons with a developmental disability in which a school bus or special purpose bus used by the special education cooperative or school corporation may be used to transport persons with a developmental disability who:
(1) are at least two (2) years of age; and
(2) live within the boundaries of the special education cooperative or school corporation;
to and from programs for persons with a developmental disability.
(c) An increased cost of transportation for persons with a developmental disability shall be borne by the persons transported or the state supported agency serving persons with a developmental disability. However, a person with a developmental disability may not be required to pay for transportation provided under this section

if the required payment is contrary to law.
As added by P.L.1-2005, SEC.11. Amended by P.L.2-2006, SEC.136; P.L.99-2007, SEC.172.

IC 20-27-9-8
Employee meetings
Sec. 8. The governing body of a school corporation may use a school bus to transport school employees to and from a meeting that is authorized or required for the employees either locally or by the state. This includes a meeting conducted by the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-9
Public emergency
Sec. 9. The governing body of a school corporation may allow the use of a school bus during a local, state, or national emergency when requested by any governmental authority.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-10
Agricultural workers
Sec. 10. (a) The governing body of a school corporation may allow the use of a school bus for the transportation of agricultural workers engaged in cultivating, producing, or harvesting crops.
(b) A school bus used under this section may transport only the school bus driver, a supervisor or foreman, students, and enrolled college or university students.
(c) When a school bus is used to transport agricultural workers, a sign shall be displayed on the front and on the rear of the school bus. The sign must carry the words "Agricultural Workers" in letters at least four (4) inches in height. These signs may be removed or covered whenever the school bus is not being used to transport agricultural workers.
(d) Notwithstanding any other provision of this article or IC 9, if a school bus:
(1) is:
(A) registered as a school bus; and
(B) in compliance with all safety and equipment related requirements for a school bus;
in a state other than Indiana;
(2) while in Indiana is used solely to transport agricultural workers employed to detassel corn; and
(3) is operated in accordance with subsection (e);
the out-of-state school bus may be operated for not more than sixty (60) days in a calendar year in Indiana without meeting the inspection and safety requirements of this article.
(e) Before operating a school bus described in subsection (d), an individual must:
(1) be licensed to operate a school bus in:
(A) the state in which the school bus is registered; or (B) Indiana; and
(2) annually give written notice to the committee at least ten (10) days before the school bus is operated in Indiana of the:
(A) jurisdiction in which the school bus has been registered and inspected for safety and equipment related requirements;
(B) approximate dates that the school bus will be operated in Indiana; and
(C) license plate number of the school bus.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-11
Day care center and nonprofit agency; use of school bus
Sec. 11. (a) As used in this section, "day care center" means an institution operated primarily for the purpose of providing:
(1) care;
(2) maintenance; or
(3) supervision and instruction;
to children who are less than six (6) years of age and are separated from their parent for more than four (4) hours but less than twenty-four (24) hours a day for at least ten (10) consecutive workdays.
(b) A:
(1) day care center; or
(2) nonprofit agency with primary responsibility for the habilitation or rehabilitation of persons with a developmental or physical disability;
may own, operate, lease, or contract for a school bus that meets the color, equipment, and other requirements of the committee.
(c) The school bus must be used only for the purpose of transporting:
(1) persons in the care of the day care center or agency; and
(2) supervisors of those persons;
to and from educational, social, recreational, or occupational functions.
(d) If an entity described in subsection (b) acquires:
(1) a school bus; or
(2) the use of a school bus;
authorized under subsection (b), each driver of the school bus authorized by the entity must comply with the requirements imposed upon persons transporting students under IC 20-27-8 in order to be certified by the department as a school bus driver.
As added by P.L.1-2005, SEC.11. Amended by P.L.99-2007, SEC.173.

IC 20-27-9-12
Child care center; transportation
Sec. 12. (a) As used in this section, "child care center" means a nonresidential building where at least one (1) child receives child care from a provider licensed under IC 12-17.2-4:
(1) while unattended by a parent; (2) for regular compensation; and
(3) for more than four (4) hours but less than twenty-four (24) hours in each of ten (10) consecutive days per year, excluding intervening Saturdays, Sundays, and holidays.
(b) This subsection does not apply to a person with a developmental or physical disability who is provided transportation by a school corporation by means of a special purpose bus as provided in section 5(a)(3) of this chapter. An individual or entity who transports children in the care of a:
(1) preschool operated by a school corporation;
(2) public elementary school; or
(3) public secondary school;
on a public highway (as defined in IC 9-25-2-4) within or outside Indiana shall transport the children only in a school bus. However, a special purpose bus may be used for transportation of the children to activities other than regular transportation between the residences of the children and the school.
(c) An individual or entity that transports children in the care of a child care center on a public highway (as defined in IC 9-25-2-4) within or outside Indiana in a vehicle designed and constructed for the accommodation of more than ten (10) passengers shall transport the children only in a school bus or special purpose bus.
(d) The operator of a:
(1) school bus that transports children as required under subsection (b) or (c) must meet the requirements of IC 20-27-8; and
(2) special purpose bus that transports children as required under subsection (b) or (c) must meet the requirements of section 5(c) of this chapter.
(e) This section does not prohibit the use of a public transportation system for the transportation of children if the motor carriage used is designed to carry at least twenty (20) passengers.
(f) This section does not prohibit a:
(1) preschool operated by a school corporation;
(2) public elementary school;
(3) public secondary school; or
(4) child care center;
from contracting with a common carrier for incidental charter bus service for nonregular transportation if the carrier and the carrier's motor coach comply with the Federal Motor Carrier Safety Regulations as prescribed by the United States Department of Transportation Federal Highway Administration.
(g) Notwithstanding section 17 of this chapter, a person who violates this section commits a Class B infraction.
As added by P.L.1-2005, SEC.11. Amended by P.L.99-2007, SEC.174.

IC 20-27-9-12.5
Use of vehicle other than school bus under contract before July 1, 2001 Sec. 12.5. If a person described in IC 20-9.1-5-6.6 (as added by P.L.278-2001, before its repeal, now codified at section 12 of this chapter) has contracted for the use of a vehicle other than a school bus (as defined in IC 20-9.1-1-5, before its repeal, now codified at IC 20-27-2-8) or a special purpose bus (as defined in IC 20-9.1-1-4.5, as amended by P.L.278-2001, before its repeal, now codified at IC 20-27-2-10) before July 1, 2001, the person may continue to use the vehicle to transport children until the contract expires.
As added by P.L.220-2011, SEC.333.

IC 20-27-9-13
Travel for repair and maintenance
Sec. 13. The governing body of a school corporation may allow its school buses to travel to and from a garage or repair area for maintenance or repair.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-14
Proof of financial responsibility
Sec. 14. The governing body of a school corporation that authorizes the operation of a school bus under sections 1 through 13 of this chapter shall file proof of financial responsibility as required by IC 9-25.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-15
Responsibility for funds from transportation
Sec. 15. The governing body of a school corporation shall have sole control of and shall account for all funds received for the transportation of students and the transportation of other groups authorized by sections 1 through 14 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-16
Bus not used to transport students; modification required
Sec. 16. (a) Except as provided in subsection (b), whenever a school bus is purchased for and is being used for any purpose except to transport students, the purchaser shall:
(1) remove the flasher lights;
(2) remove the stop arm; and
(3) paint the bus any color except the national standard school bus chrome yellow.
(b) Whenever a school bus is purchased for use, and is being used, as a church bus (as defined in IC 9-29-5-9(a)), the purchaser:
(1) may retain the flasher lights if the purchaser renders the flasher lights inoperable;
(2) may retain the stop arm if the purchaser renders the stop arm inoperable; and
(3) shall paint the bus any color except the national standard school bus chrome yellow. As added by P.L.1-2005, SEC.11. Amended by P.L.70-2009, SEC.4.

IC 20-27-9-17
Violation
Sec. 17. Except as provided in this article, a person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.40.



CHAPTER 10. SCHOOL BUS SAFETY

IC 20-27-10-2
Discipline on school bus
Sec. 2. When students are being transported on a school bus, the students are under the supervision, direction, and control of the school bus driver and are subject to disciplinary measures by the school bus driver and the governing body of the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-10-3
Capacity of school bus
Sec. 3. A governing body may not require a school bus driver to transport students for whom a regular seat is not available in the school bus.
As added by P.L.1-2005, SEC.11.

IC 20-27-10-4
Violation
Sec. 4. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.41.



CHAPTER 11. TRANSPORTATION COSTS

IC 20-27-11-2
Transportation cost; student living on state owned property
Sec. 2. (a) Except as provided in subsection (b), a student who resides on state owned property and attends a public school away from the student's residence shall be furnished transportation in a public school bus to and from the student's residence and the public school the student attends. Expenses for the transportation shall be paid out of the state general fund, without further appropriation, on allowance by the state superintendent.
(b) This section does not apply to students who reside on property owned by Indiana University, Purdue University, Ball State University, or Indiana State University.
As added by P.L.1-2005, SEC.11.

IC 20-27-11-3
Transportation cost; high school student
Sec. 3. (a) If a school corporation does not maintain or operate a high school and a high school student who resides in the school corporation is transferred to attend a high school in a contiguous school corporation, the governing bodies of the school corporations may enter into an agreement for the transportation of the student.
(b) The agreement under subsection (a) must specify that the transportation shall be provided by the receiving school corporation and that the costs of transportation shall be paid by the transferring school corporation out of the school corporation's special school funds. The costs of transportation shall be calculated from the per capita cost for each student transported and shall be mutually agreed upon by both governing bodies. Payment of transportation charges shall be made at the same time and in the same manner as payments of transfer tuition are made for transferred students. As added by P.L.1-2005, SEC.11.

IC 20-27-11-4
Transportation cost; contracts
Sec. 4. The governing body of a school corporation that transfers a student to another school corporation may contract with the receiving corporation for the provision of transportation costs for the transferred student.
As added by P.L.1-2005, SEC.11.



CHAPTER 12. TRANSPORTATION OF HOMELESS STUDENTS

IC 20-27-12-1
"Original school corporation"
Sec. 1. As used in this chapter, "original school corporation" refers to a school corporation in which a homeless student's school of origin is located.
As added by P.L.191-2006, SEC.2.

IC 20-27-12-2
"School of origin"
Sec. 2. As used in this chapter, "school of origin" means the school:
(1) that a homeless student attended when the student last had a permanent residence; or
(2) in which the homeless student was last enrolled.
As added by P.L.191-2006, SEC.2.

IC 20-27-12-3
"Transitional school corporation"
Sec. 3. As used in this chapter, "transitional school corporation" refers to a school corporation in which a homeless student temporarily stays.
As added by P.L.191-2006, SEC.2.

IC 20-27-12-4
Transportation of homeless student to school of origin; agreement between school corporations; shared responsibility
Sec. 4. (a) If a homeless student temporarily stays in the homeless student's original school corporation but outside the attendance area for the school of origin, the original school corporation shall provide transportation for the homeless student from the place where the homeless student is temporarily staying to the school of origin.
(b) If:
(1) a homeless student's school of origin is located in a school corporation in which the homeless student does not temporarily stay; and
(2) the homeless student does not elect to attend a school located in the school corporation in which the homeless student is temporarily staying;
the original school corporation and the transitional school corporation shall enter into an agreement concerning the

responsibility for and apportionment of the costs of transporting the homeless student to the school of origin.
(c) If the original school corporation and the transitional school corporation are unable to reach an agreement under subsection (b), the responsibility for transporting the homeless student to the school of origin is shared equally between both school corporations, and the cost of transporting the homeless student to the school of origin is apportioned equally between both school corporations.
As added by P.L.191-2006, SEC.2.

IC 20-27-12-5
Vehicles used to transport homeless students
Sec. 5. (a) A school corporation may use the following types of vehicles in transporting a homeless student to a school of origin:
(1) If at least four (4) homeless students are being transported to schools in the same school corporation, a special purpose bus must be used to transport the students.
(2) If three (3) or fewer students are being transported to schools in the same school corporation, an appropriate vehicle owned by the school corporation may be used to transport the students.
(b) The driver of a vehicle used to transport homeless students to a school of origin under subsection (a) must meet the qualifications set forth in IC 20-27-9-5(c).
As added by P.L.191-2006, SEC.2.



CHAPTER 13. TERMINATION OF TRANSPORTATION; WAIVER

IC 20-27-13-2
Applicability
Sec. 2. This chapter applies to a school corporation that carried out a general program in at least one (1) school year beginning after June 30, 2010, to provide transportation to and from school for eligible students.
As added by P.L.145-2012, SEC.23.

IC 20-27-13-3
Program to provide transportation required under certain circumstances
Sec. 3. Except as provided in section 7 of this chapter, a school corporation described in section 2 of this chapter shall carry out a program to provide transportation to and from school for all eligible students in any part of a school year beginning after June 30, 2012, unless the governing body of the school corporation:
(1) approves the termination of the transportation program; and
(2) provides public notice of the date after which the transportation will no longer be provided under the transportation program;
at least three (3) years before the date after which the transportation will no longer be provided under the transportation program.
As added by P.L.145-2012, SEC.23.

IC 20-27-13-4
Minimum distance
Sec. 4. Transportation provided in a transportation program required under section 3 of this chapter may be limited by the school corporation's governing body to children residing a minimum distance from a school if the governing body includes facts in the resolution setting the minimum distance that demonstrate that each child residing less than the minimum distance from the school can safely walk to and from the school unattended by an adult during the regular hours that the child would ordinarily be coming to or from the school. As added by P.L.145-2012, SEC.23.

IC 20-27-13-5
Transportation to and from school
Sec. 5. Transportation provided under a transportation program required under section 3 of this chapter may be limited by the school corporation's governing body to providing transportation to school immediately before the beginning of an instructional day (as described in IC 20-30-2-2) and from school immediately after the end of an instructional day (as described in IC 20-30-2-2) without additional accommodations for participation in extracurricular activities.
As added by P.L.145-2012, SEC.23.

IC 20-27-13-6
Transportation in accordance with applicable law
Sec. 6. Transportation provided under a transportation program required under section 3 of this chapter must be otherwise in accordance with applicable law.
As added by P.L.145-2012, SEC.23.

IC 20-27-13-7
Petition for waiver
Sec. 7. (a) A school corporation may petition the department in writing to waive the requirement imposed by section 3 of this chapter.
(b) A petition under subsection (a) must:
(1) demonstrate that the waiver request was approved by the governing body for the school corporation;
(2) describe the transportation services that will be provided to students who are required by federal or state law to receive transportation services to and from school;
(3) present a written plan that provides for the safe movement of eligible students to and from school; and
(4) include any other information required by the department.
As added by P.L.145-2012, SEC.23.

IC 20-27-13-8
Public hearing on waiver petition
Sec. 8. If a petition complies with section 7 of this chapter, the department shall conduct a public hearing on the petition in the district served by the school corporation after giving notice of the public hearing under IC 5-3-1.
As added by P.L.145-2012, SEC.23.

IC 20-27-13-9
Granting of waiver
Sec. 9. If, based on the information contained in the petition and provided in the public hearing or otherwise made available to the department, the department determines that the plan presented by the

school corporation, with or without revisions required by the department:
(1) will protect the safety of eligible students enrolled in the school corporation; and
(2) is otherwise in accordance with applicable law;
the department may waive the requirements imposed by section 3 of this chapter.
As added by P.L.145-2012, SEC.23.

IC 20-27-13-10
Terms and conditions imposed on waiver; failure to comply
Sec. 10. The department may condition a waiver under section 9 of this chapter on the terms and conditions specified by the department. If a school corporation fails to comply with a term or condition of a waiver or the department discovers facts that indicate that the school corporation's plan:
(1) is not protecting the safety of eligible students enrolled in the school corporation; or
(2) is not otherwise in accordance with applicable law;
the department may issue an order under IC 4-21.5-3 or an emergency or temporary order under IC 4-21.5-4 specifying the actions that must be taken by the school corporation to correct the deficiency. The order may suspend or terminate the waiver granted under section 9 of this chapter beginning on the date specified by the department.
As added by P.L.145-2012, SEC.23.






ARTICLE 28. SCHOOL TEACHERS

CHAPTER 1. DEFINITIONS

IC 20-28-1-1.5
Repealed
(Repealed by P.L.90-2011, SEC.50.)

IC 20-28-1-2
"Applicant"
Sec. 2. "Applicant" refers to an applicant for:
(1) a new license;
(2) a renewal license;
(3) a substitute teacher certificate; or
(4) a transition to teaching permit;
issued by the department.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.133; P.L.150-2006, SEC.1.

IC 20-28-1-3
"Assistant superintendent"
Sec. 3. "Assistant superintendent" means an assistant to the superintendent of schools. The term includes a deputy superintendent or an associate superintendent.
As added by P.L.1-2005, SEC.12.

IC 20-28-1-4
Repealed
(Repealed by P.L.246-2005, SEC.228.)

IC 20-28-1-5
"Defense service"
Sec. 5. "Defense service" refers to the United States military service, the United States naval service, and the allied or auxiliary war service, including the Red Cross, Salvation Army, and other similar services connected with the armed forces of the United States.
As added by P.L.1-2005, SEC.12.

IC 20-28-1-5.5
"Division"
Sec. 5.5 "Division" refers to the division of professional standards

of the department of education established by IC 20-28-2-1.5.
As added by P.L.246-2005, SEC.134.

IC 20-28-1-6
"Disposition"
Sec. 6. "Disposition" has the meaning set forth in IC 10-13-3-7.
As added by P.L.1-2005, SEC.12.

IC 20-28-1-7
"License"
Sec. 7. "License" refers to a document issued by the department that grants permission to serve as a particular kind of teacher. The term includes any certificate or permit issued by the department.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.135.

IC 20-28-1-8
Repealed
(Repealed by P.L.121-2009, SEC.17.)

IC 20-28-1-9
"Local director"
Sec. 9. "Local director" means an individual who is:
(1) licensed as a director of special education by the department; and
(2) employed as a director of special education by a managing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-1-10
"Managing body"
Sec. 10. "Managing body" refers to:
(1) the governing body;
(2) the board of managers (as defined in IC 20-35-5-1(3)); or
(3) any other governing entity;
that has the responsibility for administering the school corporation's special education program or a special education cooperative organized under IC 20-35-5, IC 20-26-10, or IC 36-1-7.
As added by P.L.1-2005, SEC.12. Amended by P.L.231-2005, SEC.42; P.L.1-2006, SEC.332.

IC 20-28-1-11
"School psychology"
Sec. 11. "School psychology" means the following:
(1) Administering, scoring, and interpreting educational, cognitive, career, vocational, behavioral, and affective tests and procedures that address a student's:
(A) education;
(B) developmental status;
(C) attention skills; and (D) social, emotional, and behavioral functioning;
as they relate to the student's learning or training in the academic or vocational environment.
(2) Providing consultation, collaboration, and intervention services (not including psychotherapy) and providing referral to community resources to:
(A) students;
(B) parents of students;
(C) teachers;
(D) school administrators; and
(E) school staff;
concerning learning and performance in the educational process.
(3) Participating in or conducting research relating to a student's learning and performance in the educational process:
(A) regarding the educational, developmental, career, vocational, or attention functioning of the student; or
(B) screening social, affective, and behavioral functioning of the student.
(4) Providing inservice or continuing education services relating to learning and performance in the educational process to schools, parents, or others.
(5) Supervising school psychology services.
(6) Referring a student to:
(A) a speech-language pathologist or an audiologist licensed under IC 25-35.6 for services for speech, hearing, and language disorders; or
(B) an occupational therapist licensed under IC 25-23.5 for occupational therapy services;
by a school psychologist who is employed by a school corporation and who is defined as a practitioner of the healing arts for the purpose of referrals under 42 CFR 440.110.
The term does not include the diagnosis or treatment of mental and nervous disorders, except for conditions and interventions provided for in state and federal mandates affecting special education and vocational evaluations as the evaluations relate to the assessment of handicapping conditions and special education decisions or as the evaluations pertain to the placement of children and the placement of adults with a developmental disability.
As added by P.L.1-2005, SEC.12. Amended by P.L.157-2006, SEC.9; P.L.99-2007, SEC.175; P.L.197-2007, SEC.14.

IC 20-28-1-12
"Type of license"
Sec. 12. "Type of license" refers to the various types and grades of licenses issued by the board.
As added by P.L.1-2005, SEC.12.



CHAPTER 2. DIVISION OF PROFESSIONAL STANDARDS

IC 20-28-2-1
Department authority over teacher education, licensing, and professional development
Sec. 1. Except as provided in section 6 of this chapter, the department has the sole authority and responsibility for governing teacher education and teacher licensing matters, including

professional development.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.136.

IC 20-28-2-1.5
Division of professional standards; established
Sec. 1.5. The division of professional standards is established within the department to administer the responsibilities of the department described in section 1 of this chapter.
As added by P.L.246-2005, SEC.137.

IC 20-28-2-2
Repealed
(Repealed by P.L.90-2011, SEC.50.)

IC 20-28-2-3
Repealed
(Repealed by P.L.90-2011, SEC.50.)

IC 20-28-2-4
Repealed
(Repealed by P.L.90-2011, SEC.50.)

IC 20-28-2-5
Repealed
(Repealed by P.L.90-2011, SEC.50.)

IC 20-28-2-6
Adoption of rules; occupational experience awarded for instructor license in cosmetology
Sec. 6. (a) Subject to subsection (c) and in addition to the powers and duties set forth in IC 20-20-22 or this article, the state board may adopt rules under IC 4-22-2 to do the following:
(1) Set standards for teacher licensing and for the administration of a professional licensing and certification process by the department.
(2) Approve or disapprove teacher preparation programs.
(3) Set fees to be charged in connection with teacher licensing.
(4) Suspend, revoke, or reinstate teacher licenses.
(5) Enter into agreements with other states to acquire reciprocal approval of teacher preparation programs.
(6) Set standards for teacher licensing concerning new subjects of study.
(7) Evaluate work experience and military service concerning postsecondary education and experience equivalency.
(8) Perform any other action that:
(A) relates to the improvement of instruction in the public schools through teacher education and professional development through continuing education; and
(B) attracts qualified candidates for teacher education from

among the high school graduates of Indiana.
(9) Set standards for endorsement of school psychologists as independent practice school psychologists under IC 20-28-12.
(10) Before July 1, 2011, set standards for sign language interpreters who provide services to children with disabilities in an educational setting and an enforcement mechanism for the interpreter standards.
(b) Notwithstanding subsection (a)(1), an individual is entitled to one (1) year of occupational experience for purposes of obtaining an occupational specialist certificate under this article for each year the individual holds a license under IC 25-8-6.
(c) The state board may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to establish procedures to expedite the issuance, renewal, or reinstatement under this article of a license or certificate of a person whose spouse serves on active duty (as defined in IC 25-1-12-2) and is assigned to a duty station in Indiana.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.142; P.L.2-2007, SEC.214; P.L.144-2007, SEC.18; P.L.12-2009, SEC.1; P.L.30-2010, SEC.2; P.L.90-2011, SEC.13.

IC 20-28-2-7
Recommendations
Sec. 7. (a) The department may recommend to the general assembly for consideration measures relating to the department's powers and duties that improve the quality of teacher preparation or teacher licensing standards.
(b) The department shall submit to the general assembly before November 1 of each year a report:
(1) detailing the findings and activities of the department, the division, and the advisory board; and
(2) including any recommendations developed under this chapter.
A report under this subsection must in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.143.

IC 20-28-2-8
Advisory committees; expenditure of funds; budget
Sec. 8. (a) The department may, subject to approval by the budget agency, do the following to administer the responsibilities of the department under this chapter:
(1) Establish advisory committees the department determines necessary.
(2) Expend funds made available to the department according to policies established by the budget agency.
(b) The department shall comply with the requirements for submitting a budget request to the budget agency as set forth in IC 4-12-1, for funds to administer the responsibilities of the

department described in section 1 of this chapter.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.144; P.L.90-2011, SEC.14.

IC 20-28-2-9
Orders
Sec. 9. IC 4-21.5 applies to orders issued by the department under this chapter.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.145.

IC 20-28-2-10
Professional standards fund
Sec. 10. There is established the professional standards fund to be administered by the department. The fund consists of fees collected under this chapter. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.246-2005, SEC.146.

IC 20-28-2-11
Teacher recruitment and retention initiatives
Sec. 11. The department shall collaborate with nonprofit entities, the commission for higher education, and state educational institutions to develop and implement initiatives focusing on the recruitment and retention of qualified educators from underrepresented populations. The initiatives should include, but are not limited to, the following activities:
(1) Development of a recruitment plan for underrepresented and teacher shortage areas.
(2) Production of a web site as a communication tool that provides resource information and scholarship opportunities.
(3) Development of a research agenda and network support system at each state educational institution to remove barriers and address challenges faced by students of underrepresented populations in order to recruit, retain, and graduate these students.
As added by P.L.10-2009, SEC.1.



CHAPTER 3. TEACHER EDUCATION AND CONTINUING EDUCATION

IC 20-28-3-2
Accredited schools and departments
Sec. 2. (a) An accredited school or department may use the word "accredited" in advertising approved courses and the types of teachers the school or department is accredited to prepare. An accredited school or department may enter into the student teaching agreements specified in IC 20-26-5.
(b) The department shall revoke the right to use the word "accredited" when an accredited school or department refuses to abide by the advisory board's rules.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.148.

IC 20-28-3-3
Guidelines for teacher education
Sec. 3. (a) The department, shall develop guidelines for use by accredited teacher education institutions and departments in preparing individuals to teach in various environments.
(b) The guidelines developed under subsection (a) must include courses and methods that assist individuals in developing cultural competency (as defined in IC 20-31-2-5).
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.149.

IC 20-28-3-4
Continuing education
Sec. 4. A governing body may adjourn the governing body's schools for not more than three (3) days in a school year to allow

teachers, school administrators, and paraprofessionals to participate in:
(1) a session concerning agricultural instruction conducted in the county;
(2) a meeting of a teachers' association;
(3) a visitation of model schools under a governing body's direction;
(4) a basic or inservice course of education and training on autism that is certified by the state board in conjunction with the state health commissioner and any other appropriate entity determined by the state board; or
(5) a basic or inservice course of education and training on the prevention of child suicide and the recognition of signs that a student may be considering suicide. A governing body shall pay a teacher the teacher's per diem salary for the teacher's participation.
As added by P.L.1-2005, SEC.12. Amended by P.L.122-2007, SEC.2; P.L.93-2011, SEC.2.



CHAPTER 4. TRANSITION TO TEACHING PROGRAM

IC 20-28-4-2
Establishment
Sec. 2. The transition to teaching program is established to accomplish the following:
(1) Facilitate the transition into the teaching profession of competent professionals in fields other than teaching.
(2) Allow competent professionals who do not hold a teaching license to earn and be issued a teaching license through participation in and satisfactory completion of the program.
As added by P.L.1-2005, SEC.12.

IC 20-28-4-3
Program; development and administration
Sec. 3. Subject to the requirements of this chapter, the department shall develop and administer the program. The department shall determine the details of the program that are not included in this chapter.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.150.

IC 20-28-4-4
Program; requirements
Sec. 4. An entity approved by the department may establish a course of study that meets the requirements of this section. A program approved under this section must comply with the following requirements:
(1) Include the following study requirements:
(A) For a program participant who seeks to obtain a license to teach in grades 5 through 12, up to eighteen (18) credit hours of study or the equivalent that:
(i) prepares a program participant to meet Indiana standards for teaching in the subject areas corresponding to the area in which the program participant has met the education requirements under section 5 of this chapter, unless the program participant demonstrates that the program participant requires fewer credit hours of study to meet Indiana standards for teaching; and
(ii) provides the program participants with instruction in scientifically based reading instruction.
(B) For a program participant who seeks to obtain a license to teach in kindergarten through grade 6, twenty-four (24)

credit hours of study or the equivalent, which must include at least six (6) credit hours in teaching scientifically based reading instruction, that prepares a program participant to meet Indiana standards for teaching, unless the program participant demonstrates that the program participant requires fewer credit hours of study to meet Indiana standards for teaching.
(2) Focus on student mastery of standards established by the state.
(3) Include suitable field or classroom experiences if the program participant does not have teaching experience.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.151; P.L.2-2007, SEC.215; P.L.90-2011, SEC.15; P.L.6-2012, SEC.134.

IC 20-28-4-5
Participants; qualifications
Sec. 5. An individual who wishes to participate in the program must have one (1) of the following qualifications:
(1) For a program participant who seeks to obtain a license to teach in grades 5 through 12, one (1) of the following:
(A) A bachelor's degree or the equivalent with a grade point average of at least three (3.0) on a four (4.0) point scale from an accredited postsecondary educational institution in the subject area that the individual intends to teach.
(B) A graduate degree from an accredited postsecondary educational institution in the subject area or a related field that the individual intends to teach.
(C) Both:
(i) a bachelor's degree from an accredited postsecondary educational institution with a grade point average of at least two and five-tenths (2.5) on a four (4.0) point scale; and
(ii) five (5) years professional experience;
in the subject or a related area that the individual intends to teach.
(2) For a program participant who seeks to obtain a license to teach in kindergarten through grade 6, one (1) of the following:
(A) A bachelor's degree or the equivalent with a grade point average of at least three (3.0) on a four (4.0) point scale from an accredited institution of higher education.
(B) Both:
(i) a bachelor's degree from an accredited postsecondary educational institution with a grade point average of at least two and five-tenths (2.5) on a four (4.0) point scale; and
(ii) five (5) years professional experience in an education related field, as determined by the department.
As added by P.L.1-2005, SEC.12. Amended by P.L.2-2007, SEC.216; P.L.90-2011, SEC.16.
IC 20-28-4-6
Grant of initial practioner license
Sec. 6. The department shall grant an initial practitioner license to a program participant who does the following:
(1) Successfully completes the requirements of the program.
(2) Demonstrates proficiency through a written examination in:
(A) basic reading, writing, and mathematics;
(B) pedagogy; and
(C) knowledge of the areas in which the program participant is required to have a license to teach;
under IC 20-28-5-12(b).
(3) Participates successfully in a beginning teacher residency program that includes implementation in a classroom of the teaching skills learned in the program.
(4) Receives a successful assessment of teaching skills upon completion of the beginning teacher residency program under subdivision (3) from the administrator of the school where the beginning teacher residency program takes place, or, if the program participant does not receive a successful assessment, continues participating in the beginning teacher residency program.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.152; P.L.2-2007, SEC.217; P.L.90-2011, SEC.17.

IC 20-28-4-7
Restriction of initial practioner license; application of section
Sec. 7. This section applies to a program participant who has a degree or related experience described in section 5 of this chapter that does not include all the content areas of a proficient practitioner license issued by the department. The department shall issue an initial practitioner license that is restricted to only the content areas in which the program participant has a degree unless the program participant demonstrates sufficient knowledge in other content areas of the license.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.153; P.L.90-2011, SEC.18.

IC 20-28-4-8
Program participant school corporation employee; qualified instructor in subject area
Sec. 8. A school corporation may hire a program participant to teach only in the subject area in which the participant meets the qualifications set forth under section 5 of this chapter.
As added by P.L.1-2005, SEC.12.

IC 20-28-4-9
Renewal of initial practitioner license
Sec. 9. After receiving an initial practitioner license under section 6 or 7 of this chapter, a program participant who seeks to renew the participant's initial practitioner license must meet the same

requirements for license renewal as other candidates for license renewal.
As added by P.L.1-2005, SEC.12. Amended by P.L.90-2011, SEC.19.

IC 20-28-4-10
Rules
Sec. 10. (a) The state board may adopt rules under IC 4-22-2 to administer this chapter.
(b) Rules adopted under this section must include a requirement that entities approved to offer the program submit an annual report to the department of the number of individuals who:
(1) enroll in; and
(2) complete;
the program.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.154; P.L.90-2011, SEC.20.

IC 20-28-4-11
Teacher shortage areas; employment of transition to teaching program participants; conditions; transition to teaching permit
Sec. 11. (a) This section applies only to:
(1) a school corporation; or
(2) a subject area;
that is designated by the state board as having an insufficient supply of licensed teachers.
(b) The governing body of a school corporation or the appointing authority of an accredited nonpublic school may employ a program participant if the program participant is hired to teach in a subject area or a school corporation to which this section applies.
(c) Before employing a program participant under subsection (b), the superintendent of the school corporation must make a determination that one (1) of the following conditions exists:
(1) There is no fully certified and highly effective teacher available for the position.
(2) The program participant is the best qualified candidate for the position.
(d) A program participant who is employed under this section is eligible to receive a transition to teaching permit. The transition to teaching permit is valid for three (3) years, and may not be renewed.
(e) A program participant who is employed under this section:
(1) shall enter into either:
(A) a regular teacher's contract under IC 20-28-6-5; or
(B) a temporary teacher's contract under IC 20-28-6-6, if replacing a teacher on a leave of absence;
(2) is eligible to participate in a mentor teacher program; and
(3) satisfies the field or classroom experience component of the program under section 4(3) of this chapter.
(f) The state board:
(1) shall review; and
(2) may renew; the designation of a school corporation or a subject area as having an insufficient supply of licensed teachers not more than two (2) years following the initial designation under subsection (a).
As added by P.L.150-2006, SEC.2. Amended by P.L.121-2009, SEC.9; P.L.90-2011, SEC.21.



CHAPTER 5. LICENSES

IC 20-28-5-2
Rules; substitute teachers
Sec. 2. The state board may adopt rules for:
(1) the issuance of a substitute teacher's license; and
(2) the employment of substitute teacher licensees.
An individual may not serve as a substitute teacher without a license issued by the department.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.156; P.L.90-2011, SEC.22.

IC 20-28-5-3
Requirements for licensing; requirements for CPR and other matters
Sec. 3. (a) The department shall designate the grade point average required for each type of license.
(b) The department shall determine details of licensing not provided in this chapter, including requirements regarding the following:
(1) The conversion of one (1) type of license into another.
(2) The accreditation of teacher education schools and departments.
(3) The exchange and renewal of licenses.
(4) The endorsement of another state's license.
(5) The acceptance of credentials from teacher education institutions of another state.
(6) The academic and professional preparation for each type of license.
(7) The granting of permission to teach a high school subject area related to the subject area for which the teacher holds a license.
(8) The issuance of licenses on credentials.
(9) The type of license required for each school position.
(10) The size requirements for an elementary school requiring a licensed principal.
(11) Any other related matters.
The department shall establish at least one (1) system for renewing a teaching license that does not require a graduate degree.
(c) This subsection does not apply to an applicant for a substitute teacher license. After June 30, 2011, the department may not issue an initial practitioner license at any grade level to an applicant for an initial practitioner license unless the applicant shows evidence that

the applicant:
(1) has successfully completed training approved by the department in:
(A) cardiopulmonary resuscitation that includes a test demonstration on a mannequin;
(B) removing a foreign body causing an obstruction in an airway;
(C) the Heimlich maneuver; and
(D) the use of an automated external defibrillator;
(2) holds a valid certification in each of the procedures described in subdivision (1) issued by:
(A) the American Red Cross;
(B) the American Heart Association; or
(C) a comparable organization or institution approved by the advisory board; or
(3) has physical limitations that make it impracticable for the applicant to complete a course or certification described in subdivision (1) or (2).
The training in this subsection applies to a teacher (as defined in IC 20-18-2-22(b)).
(d) This subsection does not apply to an applicant for a substitute teacher license. After June 30, 2013, the department may not issue an initial teaching license at any grade level to an applicant for an initial teaching license unless the applicant shows evidence that the applicant has successfully completed education and training on the prevention of child suicide and the recognition of signs that a student may be considering suicide.
(e) This subsection does not apply to an applicant for a substitute teacher license. After June 30, 2012, the department may not issue a teaching license renewal at any grade level to an applicant unless the applicant shows evidence that the applicant:
(1) has successfully completed training approved by the department in:
(A) cardiopulmonary resuscitation that includes a test demonstration on a mannequin;
(B) removing a foreign body causing an obstruction in an airway;
(C) the Heimlich maneuver; and
(D) the use of an automated external defibrillator;
(2) holds a valid certification in each of the procedures described in subdivision (1) issued by:
(A) the American Red Cross;
(B) the American Heart Association; or
(C) a comparable organization or institution approved by the advisory board; or
(3) has physical limitations that make it impracticable for the applicant to complete a course or certification described in subdivision (1) or (2).
(f) The department shall periodically publish bulletins regarding:
(1) the details described in subsection (b); (2) information on the types of licenses issued;
(3) the rules governing the issuance of each type of license; and
(4) other similar matters.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.157; P.L.166-2007, SEC.1; P.L.75-2008, SEC.1; P.L.90-2011, SEC.23; P.L.93-2011, SEC.3; P.L.146-2011, SEC.1; P.L.6-2012, SEC.135.

IC 20-28-5-4
Application for license; oath or affirmation
Sec. 4. (a) An individual who applies for a license or a license renewal to teach in a public school shall subscribe to the following oath or affirmation, which may be administered by the governing body:
"I solemnly swear (or affirm) that I will support the Constitution of the United States of America and the Constitution of the State of Indiana.".
(b) Two (2) copies of the oath or affirmation shall be executed as follows:
(1) One (1) copy shall be filed with the state superintendent when the license application is made.
(2) The individual who subscribes to the oath or affirmation shall retain the other copy.
(c) The oath or affirmation must be filed with the state superintendent before a license may be issued.
As added by P.L.1-2005, SEC.12.

IC 20-28-5-5
Out-of-state graduate applicant
Sec. 5. If a teacher who is a graduate of an accredited institution outside Indiana does not meet certain technical requirements for a license, the teacher may be granted a particular type of license and a reasonable amount of time to fulfill the requirements of the license granted.
As added by P.L.1-2005, SEC.12.

IC 20-28-5-6
Repealed
(Repealed by P.L.246-2005, SEC.228.)

IC 20-28-5-7
License revocation and suspension
Sec. 7. On the written recommendation of the state superintendent, the department may suspend or revoke a license for:
(1) immorality;
(2) misconduct in office;
(3) incompetency; or
(4) willful neglect of duty.
For each suspension or revocation, the department shall comply with IC 4-21.5-3. As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.158.

IC 20-28-5-8
Conviction of offenses by licensed employee; notice; hearing on revocation; revocation; suspension; development of data base
Sec. 8. (a) This section applies when a prosecuting attorney knows that a licensed employee of a public school or a nonpublic school has been convicted of an offense listed in subsection (c). The prosecuting attorney shall immediately give written notice of the conviction to the following:
(1) The state superintendent.
(2) Except as provided in subdivision (3), the superintendent of the school corporation that employs the licensed employee or the equivalent authority if a nonpublic school employs the licensed employee.
(3) The presiding officer of the governing body of the school corporation that employs the licensed employee, if the convicted licensed employee is the superintendent of the school corporation.
(b) The superintendent of a school corporation, presiding officer of the governing body, or equivalent authority for a nonpublic school shall immediately notify the state superintendent when the individual knows that a current or former licensed employee of the public school or nonpublic school has been convicted of an offense listed in subsection (c), or when the governing body or equivalent authority for a nonpublic school takes any final action in relation to an employee who engaged in any offense listed in subsection (c).
(c) The department, after holding a hearing on the matter, shall permanently revoke the license of a person who is known by the department to have been convicted of any of the following felonies:
(1) Kidnapping (IC 35-42-3-2).
(2) Criminal confinement (IC 35-42-3-3).
(3) Rape (IC 35-42-4-1).
(4) Criminal deviate conduct (IC 35-42-4-2).
(5) Child molesting (IC 35-42-4-3).
(6) Child exploitation (IC 35-42-4-4(b)).
(7) Vicarious sexual gratification (IC 35-42-4-5).
(8) Child solicitation (IC 35-42-4-6).
(9) Child seduction (IC 35-42-4-7).
(10) Sexual misconduct with a minor (IC 35-42-4-9).
(11) Incest (IC 35-46-1-3).
(12) Dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1).
(13) Dealing in methamphetamine (IC 35-48-4-1.1).
(14) Dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2).
(15) Dealing in a schedule IV controlled substance (IC 35-48-4-3).
(16) Dealing in a schedule V controlled substance (IC

35-48-4-4).
(17) Dealing in a counterfeit substance (IC 35-48-4-5).
(18) Dealing in marijuana, hash oil, hashish, salvia, or a synthetic drug (IC 35-48-4-10(b)).
(19) Possession of child pornography (IC 35-42-4-4(c)).
(20) Homicide (IC 35-42-1).
(21) Voluntary manslaughter (IC 35-42-1-3).
(22) Reckless homicide (IC 35-42-1-5).
(23) Battery as any of the following:
(A) A Class A felony (IC 35-42-2-1(a)(5)).
(B) A Class B felony (IC 35-42-2-1(a)(4)).
(C) A Class C felony (IC 35-42-2-1(a)(3)).
(24) Aggravated battery (IC 35-42-2-1.5).
(25) Robbery (IC 35-42-5-1).
(26) Carjacking (IC 35-42-5-2).
(27) Arson as a Class A felony or a Class B felony (IC 35-43-1-1(a)).
(28) Burglary as a Class A felony or a Class B felony (IC 35-43-2-1).
(29) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (28).
(30) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (28).
(d) The department, after holding a hearing on the matter, shall permanently revoke the license of a person who is known by the department to have been convicted of a federal offense or an offense in another state that is comparable to a felony listed in subsection (c).
(e) A license may be suspended by the state superintendent as specified in IC 20-28-7.5.
(f) The department shall develop a data base of information on school corporation employees who have been reported to the department under this section.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.159; P.L.151-2006, SEC.8; P.L.121-2009, SEC.10; P.L.90-2011, SEC.24; P.L.138-2011, SEC.4; P.L.182-2011, SEC.4; P.L.155-2011, SEC.4; P.L.78-2012, SEC.5.

IC 20-28-5-9
Repealed
(Repealed by P.L.121-2009, SEC.17.)

IC 20-28-5-10
Records
Sec. 10. (a) The department shall keep a record of:
(1) all licenses issued;
(2) all licenses in force; and
(3) the academic preparation, professional preparation, and teaching experience of each applicant for a license or a license renewal.
(b) A superintendent of a school corporation shall register and

keep a record of the following for each licensed teacher employed by the school corporation:
(1) The type of license held by the teacher.
(2) The teacher's date of first employment.
(3) The teacher's annual or monthly salary.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.161.

IC 20-28-5-11
Repealed
(Repealed by P.L.90-2011, SEC.50.)

IC 20-28-5-12
Initial practitioner license; need to demonstrate proficiency; rules
Sec. 12. (a) Subsection (b) does not apply to an individual who held an Indiana limited, reciprocal, or standard teaching license on June 30, 1985.
(b) The department may not grant an initial practitioner license to an individual unless the individual has demonstrated proficiency in the following areas on a written examination or through other procedures prescribed by the department:
(1) Basic reading, writing, and mathematics.
(2) Pedagogy.
(3) Knowledge of the areas in which the individual is required to have a license to teach.
(4) If the individual is seeking to be licensed as an elementary school teacher, comprehensive scientifically based reading instruction skills, including:
(A) phonemic awareness;
(B) phonics instruction;
(C) fluency;
(D) vocabulary; and
(E) comprehension.
(c) An individual's license examination score may not be disclosed by the department without the individual's consent unless specifically required by state or federal statute or court order.
(d) The state board shall adopt rules under IC 4-22-2 to do the following:
(1) Adopt, validate, and implement the examination or other procedures required by subsection (b).
(2) Establish examination scores indicating proficiency.
(3) Otherwise carry out the purposes of this section.
(e) The state board shall adopt rules under IC 4-22-2 establishing the conditions under which the requirements of this section may be waived for an individual holding a valid teacher's license issued by another state.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.163; P.L.90-2011, SEC.25; P.L.6-2012, SEC.136.

IC 20-28-5-13 Examination for teacher licensure; furnishing test scores
Sec. 13. (a) This section applies to an examination required for teacher licensure under this chapter.
(b) If an individual does not demonstrate the level of proficiency required to receive a license on all or a part of an examination, the examination's scorer must provide the individual with the individual's test scores.
As added by P.L.1-2005, SEC.12. Amended by P.L.90-2011, SEC.26.

IC 20-28-5-14
Initial standard license applicant; delinquent tax liability; individual on tax warrant list
Sec. 14. If the department is notified by the department of state revenue that an individual is on the most recent tax warrant list, the department shall not grant a license to the individual until:
(1) the individual provides the department with a statement from the department of state revenue indicating that the individual's tax warrant has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.164; P.L.90-2011, SEC.27; P.L.172-2011, SEC.121.

IC 20-28-5-15
Teacher shortage areas; licensing and employment of individuals with postgraduate degrees; conditions for renewal
Sec. 15. (a) Notwithstanding section 3(b)(6) of this chapter, the department shall grant an initial practitioner's license in a specific subject area to an applicant who:
(1) has earned a postgraduate degree from a regionally accredited postsecondary educational institution in the subject area in which the applicant seeks to be licensed;
(2) has at least one (1) academic year of experience teaching students in a middle school, high school, or college classroom setting; and
(3) complies with sections 4 and 12 of this chapter.
(b) An individual who receives an initial practitioner's license under this section may teach in the specific subject for which the individual is licensed only in:
(1) high school; or
(2) middle school;
if the subject area is designated by the state board as having an insufficient supply of licensed teachers.
(c) After receiving an initial practitioner's license under this section, an applicant who seeks to renew the applicant's initial practitioner's license or obtain a proficient practitioner's license must:
(1) demonstrate that the applicant has:
(A) participated in cultural competency professional development activities;
(B) obtained training and information from a special

education teacher concerning exceptional learners; and
(C) received:
(i) training or certification that complies; or
(ii) an exemption from compliance;
with the standards set forth in section 3(c) of this chapter; and
(2) meet the same requirements as other candidates.
As added by P.L.75-2008, SEC.2. Amended by P.L.121-2009, SEC.11.

IC 20-28-5-16
Licensing program for charter school teachers
Sec. 16. The department shall establish a program under which an individual who:
(1) wishes to teach in a charter school in Indiana; and
(2) holds at least a bachelor's degree with a grade point average of at least 3.0 on a 4.0 point scale from an accredited postsecondary institution in the content or a related area in which the individual wishes to teach;
may obtain a license that allows the individual to teach in a charter school. The program must allow the individual to teach in a charter school while the individual is in the process of obtaining the license.
As added by P.L.91-2011, SEC.28.



CHAPTER 6. CONTRACTS

IC 20-28-6-2
Basic contract requirements
Sec. 2. (a) A contract entered into by a teacher and a school corporation must:
(1) be in writing;
(2) be signed by both parties; and
(3) contain the:
(A) beginning date of the school term as determined annually by the school corporation;
(B) number of days in the school term as determined annually by the school corporation;
(C) total salary to be paid to the teacher during the school year;
(D) number of salary payments to be made to the teacher during the school year; and
(E) number of hours per day the teacher is expected to work, as discussed pursuant to IC 20-29-6-7.
(b) The contract may provide for the annual determination of the teacher's annual compensation by a local salary schedule, which is part of the contract. The salary schedule may be changed by the school corporation on or before May 1 of a year, with the changes effective the next school year. A teacher affected by the changes shall be furnished with printed copies of the changed schedule not later than thirty (30) days after the schedule's adoption. (c) A contract under this section is also governed by the following statutes:
(1) IC 20-28-9-5 through IC 20-28-9-6.
(2) IC 20-28-9-9 through IC 20-28-9-11.
(3) IC 20-28-9-13.
(4) IC 20-28-9-14.
(d) A governing body shall provide the blank contract forms, carefully worded by the state superintendent, and have them signed. The contracts are public records open to inspection by the residents of each school corporation.
(e) An action may be brought on a contract that conforms with subsections (a)(1), (a)(2), and (d).
As added by P.L.1-2005, SEC.12. Amended by P.L.48-2011, SEC.3; P.L.6-2012, SEC.137.

IC 20-28-6-3
Contract forms; state superintendent's duties
Sec. 3. The state superintendent shall do the following:
(1) Prescribe the following forms:
(A) The uniform teacher's contract in the following alternate forms:
(i) The regular teacher's contract.
(ii) The temporary teacher's contract.
(B) The supplemental service teacher's contract.
(2) Furnish each school corporation with the forms.
(3) Require each school corporation to include in the school corporation's semiannual report on ADA a statement that the school corporation is in compliance with IC 20-28-5-2, sections 4 through 7 of this chapter, IC 20-28-9-7, and IC 20-28-9-8.
As added by P.L.1-2005, SEC.12. Amended by P.L.2-2006, SEC.137.

IC 20-28-6-4
Contract forms; applicable teachers
Sec. 4. (a) This section does not apply to a teacher employed as a substitute teacher.
(b) A teacher employed in a public school must be employed on a uniform teacher's contract or a supplemental service teacher's contract.
As added by P.L.1-2005, SEC.12.

IC 20-28-6-5
Regular teacher's contract
Sec. 5. The regular teacher's contract must be used statewide without amendment and must contain, in addition to the items in section 2(a)(3) of this chapter:
(1) the manner of salary payment; and
(2) any provisions relating to the government of the school that the state superintendent includes.
As added by P.L.1-2005, SEC.12.
IC 20-28-6-6
Temporary teacher's contract
Sec. 6. (a) A temporary teacher's contract shall be used only for employing:
(1) a teacher to serve in the absence of a teacher who has been granted a leave of absence by the school corporation for:
(A) engaging in defense service or in service auxiliary to defense service;
(B) professional study or advancement;
(C) exchange teaching;
(D) extended disability to which a licensed physician has attested; or
(E) serving in the general assembly; or
(2) a new teacher for a position:
(A) that is funded by a grant outside the school funding formula for which funding is available only for a specified period or purpose; or
(B) vacated by a teacher who is under a regular contract and who temporarily accepts a teacher position that is funded by a grant outside the school funding formula for which funding is available only for a specified period or purpose.
(b) The temporary teacher's contract must contain:
(1) the provisions of the regular teacher's contract except those providing for continued tenure of position;
(2) a blank space for the name of the teacher granted the leave, which may not be used on another temporary teacher's contract for the same leave of absence; and
(3) an expiration date that:
(A) is the date of the return of the teacher on leave; and
(B) is not later than the end of the school year.
(c) If a teacher is employed on the temporary teacher's contract for at least sixty (60) days in a school year, the teacher may, on request, receive the service credit that the teacher would otherwise receive with regard to the Indiana state teachers' retirement fund.
As added by P.L.1-2005, SEC.12. Amended by P.L.48-2011, SEC.4.

IC 20-28-6-7
Supplemental service teacher's contract
Sec. 7. (a) As used in this section, "teacher" includes an individual who:
(1) holds a substitute teacher's license; and
(2) provides instruction in a joint summer school program under IC 20-30-7-5.
(b) The supplemental service teacher's contract shall be used when a teacher provides professional service in evening school or summer school employment, except when a teacher or other individual is employed to supervise or conduct noncredit courses or activities.
(c) If a teacher serves more than one hundred twenty (120) days on a supplemental service teacher's contract in a school year, the following apply: (1) Sections 1, 2, 3, and 8 of this chapter.
(2) IC 20-28-10-1 through IC 20-28-10-5.
(d) The salary of a teacher on a supplemental service contract shall be determined by the superintendent. The superintendent may, but is not required to, base the salary on the regular salary schedule for the school corporation.
As added by P.L.1-2005, SEC.12. Amended by P.L.90-2011, SEC.28.

IC 20-28-6-7.5
Probationary teacher; effect of evaluations
Sec. 7.5. (a) A teacher who is subject to section 8 of this chapter is not subject to this section.
(b) After June 30, 2011, a teacher who:
(1) serves under contract as a teacher in a public school corporation;
(2) has not received a rating in an evaluation under IC 20-28-11.5 or receives a rating of ineffective in an evaluation under IC 20-28-11.5;
(3) has not at any time before July 1, 2012, entered into a teaching contract for further service with the school corporation; and
(4) has not received three (3) ratings in a five (5) year period of effective or highly effective in an evaluation under IC 20-28-11.5;
shall be considered a probationary teacher.
(c) After June 30, 2011, a teacher who receives a rating of:
(1) effective;
(2) highly effective; or
(3) a combination of both subdivisions (1) and (2);
in an evaluation under IC 20-28-11.5 for at least three (3) years in a five (5) year or shorter period becomes a professional teacher by entering into a contract described in section 2 of this chapter.
(d) A professional teacher who receives a rating of ineffective in an evaluation under IC 20-28-11.5 shall be considered a probationary teacher but is not subject to the cancellation of the teacher's contract unless at least one (1) of the following criteria applies:
(1) The teacher receives a rating of ineffective in an evaluation under IC 20-28-11.5 in the year immediately following the teacher's initial rating of ineffective.
(2) The teacher's contract cancellation is due to a justifiable decrease in the number of teaching positions under IC 20-28-7.5-1(b)(3).
(3) The teacher's contract cancellation is due to conduct set forth in IC 20-28-7.5-1(b).
As added by P.L.90-2011, SEC.29.

IC 20-28-6-8
Indefinite contract; established teacher
Sec. 8. (a) An individual who:
(1) serves under contract as a teacher in a public school

corporation before July 1, 2012; and
(2) at any time before July 1, 2012, enters into a teacher's contract for further service with the school corporation;
becomes, by entering into the contract described in subdivision (2), an established teacher of the school corporation. When a contract between the school corporation and an established teacher expires by the contract's terms, the contract is considered to continue indefinitely as an indefinite contract, subject to IC 20-28-7.5.
(b) An indefinite contract remains in force until the indefinite contract is:
(1) replaced by a new contract signed by both parties; or
(2) canceled as provided in IC 20-28-7.5.
As added by P.L.1-2005, SEC.12. Amended by P.L.43-2010, SEC.1; P.L.90-2011, SEC.30.

IC 20-28-6-9
Laboratory school teacher; transfer to local school corporation; service credit; indefinite contract
Sec. 9. (a) A teacher serving under a regular contract at a laboratory school operated under IC 20-24.5-2 who is offered and accepts a position in the local school corporation that is a party to the agreement with the university operating the laboratory school is entitled to:
(1) transfer to the local school corporation any years served as a regular teacher at the laboratory school; and
(2) receive credit for the years in meeting the five (5) year requirement for an indefinite contract contained in section 8 of this chapter.
(b) If the teacher accepting a position with the local school corporation has served as a regular teacher at the laboratory school for at least five (5) successive years, the teacher's contract with the local school corporation is an indefinite contract under section 8 of this chapter.
As added by P.L.1-2005, SEC.12. Amended by P.L.2-2007, SEC.218.

IC 20-28-6-10
Repealed
(Repealed by P.L.90-2011, SEC.50.)



CHAPTER 7. REPEALED



CHAPTER 7.5. CANCELLATION OF TEACHER CONTRACTS

IC 20-28-7.5-2
Procedure for cancellation
Sec. 2. (a) Before a teacher is refused continuation of the teacher's contract, the teacher has the following rights:
(1) The principal shall notify the teacher of the principal's preliminary decision. The notification must be: (A) in writing; and
(B) delivered in person or mailed by registered or certified mail to the teacher at the teacher's last known address.
(2) The notice in subdivision (1) must include a written statement, subject to IC 5-14-3-4, giving the reasons for the preliminary decision.
(3) Notification due to a reduction in force must be delivered between May 1 and July 1.
(b) For a cancellation of a teacher's contract for a reason other than a reduction in force, the notice required under subsection (a)(1) must inform the teacher that, not later than five (5) days after the teacher's receipt of the notice, the teacher may request a private conference with the superintendent. The superintendent must set the requested meeting not later than ten (10) days after the request.
(c) At the conference between the superintendent and the teacher, the teacher may be accompanied by a representative.
(d) After the conference between the superintendent and the teacher, the superintendent shall make a written recommendation to the governing body of the school corporation regarding the cancellation of the teacher's contract.
(e) If the teacher does not request a conference under subsection (b), the principal's preliminary decision is considered final.
(f) For items listed in section (1)(e)(3), (1)(e)(4), or (1)(e)(6) of this chapter, if the teacher files a request with the governing body for an additional private conference not later than five (5) days after the initial private conference with the superintendent, the teacher is entitled to an additional private conference with the governing body before the governing body makes a final decision, which must be in writing, concerning the cancellation of the teacher's contract.
(g) For items listed in section (1)(e)(1), (1)(e)(2), (1)(e)(5), or (1)(e)(7) of this chapter, if, not later than five (5) days after the initial private conference with the superintendent, the teacher files a request with the governing body for an additional private conference, the teacher is entitled to an additional private conference with the governing body before the governing body makes a final decision. The final decision must be in writing and must be made not more than thirty (30) days after the governing body receives the teacher's request for the additional private conference. At the private conference the governing body shall do the following:
(1) Allow the teacher to present evidence to refute the reason or reasons for contract cancellation and supporting evidence provided by the school corporation. Any evidence presented at the private conference must have been exchanged by the parties at least seven (7) days before the private conference.
(2) Consider whether a preponderance of the evidence supports the cancellation of the teacher's contract.
As added by P.L.90-2011, SEC.31.

IC 20-28-7.5-3
Governing body action Sec. 3. At the first public meeting following a private conference with:
(1) the governing body under section 2(f) of this chapter; or
(2) the superintendent under section 2(b) of this chapter, if no conference with the governing body is requested;
the governing body may cancel a contract with a teacher by a majority vote evidenced by a signed statement in the minutes of the board. The decision of the governing body is final.
As added by P.L.90-2011, SEC.31.

IC 20-28-7.5-4
Suspension pending cancellation of contract
Sec. 4. Pending a final decision on the cancellation of a teacher's contract, the teacher may be suspended from duty.
As added by P.L.90-2011, SEC.31.

IC 20-28-7.5-5
Extension of time periods
Sec. 5. The time periods set out in section 2 of this chapter shall be extended for a reasonable period:
(1) when a teacher or school official is ill or absent from the school corporation; or
(2) for other reasonable cause.
As added by P.L.90-2011, SEC.31.

IC 20-28-7.5-6
Continuation of contract
Sec. 6. A contract entered into by a teacher and a school employer continues in force on the same terms and for the same wages, unless increased under IC 20-28-9-1, for the next school term following the date of the contract's termination unless one (1) of the following occurs:
(1) The school corporation refuses continuation of the contract under this chapter.
(2) The teacher delivers in person or by registered or certified mail to the school corporation the teacher's written resignation.
(3) The contract is replaced by another contract agreed to by the parties.
As added by P.L.90-2011, SEC.31.

IC 20-28-7.5-7
Effect of chapter
Sec. 7. (a) This chapter shall be construed to:
(1) limit the provisions of a collective bargaining agreement negotiated under IC 20-29; and
(2) prohibit the negotiation of contracts that violate the requirements of this chapter and IC 20-28-9-21 through IC 20-28-9-23.
(b) This chapter prohibits a school employer and an exclusive representative (as defined in IC 20-29-2-9) from collectively

bargaining contracts that alter the requirements of this chapter and IC 20-28-9-21 through IC 20-28-9-23.
(c) This chapter shall be construed to prohibit a school employer and an exclusive representative from mutually agreeing to binding arbitration concerning teacher dismissals.
As added by P.L.90-2011, SEC.31.

IC 20-28-7.5-8
Void contract; teacher bound by previous contract to teach in public school
Sec. 8. (a) This section does not apply to an individual who works at a conversion charter school (as defined in IC 20-24-1-5) for purposes of the individual's employment with the school corporation that sponsored the conversion charter school.
(b) A contract entered into after August 15 between a school corporation and a teacher is void if the teacher, at the time of signing the contract, is bound by a previous contract to teach in a public school. However, another contract may be signed by the teacher that will be effective if the teacher:
(1) furnishes the principal a release by the employer under the previous contract; or
(2) shows proof that thirty (30) days written notice was delivered by the teacher to the first employer.
(c) A principal may request from a teacher, at the time of contracting, a written statement as to whether the teacher has signed another teaching contract. However, the teacher's failure to provide the statement is not a cause for subsequently voiding the contract.
As added by P.L.90-2011, SEC.31.



CHAPTER 8. CONTRACTS WITH SCHOOL ADMINISTRATORS

IC 20-28-8-2
School principal's and administrative assistant's contracts; conditions
Sec. 2. A contract of employment shall be entered into between the governing body of the school corporation and a principal or assistant principal subject to the following conditions:
(1) The basic contract must be the regular teacher's contract as prescribed by the state superintendent.
(2) The term of the initial contract must be the equivalent of at least two (2) school years.
(3) The contract may be altered, modified, or rescinded in favor of a new contract at any time by mutual consent of the governing body of the school corporation and the principal or assistant principal, if the contract, when reduced to writing, is consistent with this chapter.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-3
Assistant superintendent, principal, and assistant principal contracts; renewal or refusal to renew; written notice
Sec. 3. (a) Before February 1 of the year during which the contract of an assistant superintendent, a principal, or an assistant principal is due to expire, the governing body of the school corporation, or an employee at the direction of the governing body, shall give written notice of renewal or refusal to renew the individual's contract for the ensuing school year.
(b) If notice is not given before February 1 of the year during which the contract is due to expire, the contract then in force shall be reinstated only for the ensuing school year.
(c) This section does not prevent the modification or termination of a contract by mutual agreement of the assistant superintendent, the principal, or the assistant principal and the governing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-4
Written preliminary notice that governing body considering not renewing contract; private conference
Sec. 4. (a) At least thirty (30) days before giving written notice of refusal to renew a contract under section 3 of this chapter, the

governing body, or an employee at the direction of the governing body, shall inform the assistant superintendent, the principal, or the assistant principal by written preliminary notice that:
(1) the governing body is considering a decision not to renew the contract; and
(2) if the individual files a request with the school corporation for a private conference not later than five (5) days after receiving the preliminary notice, the individual is entitled to a private conference with the superintendent of the school corporation.
(b) If the individual files a request with the school corporation for an additional private conference not later than five (5) days after the initial private conference with the superintendent of the school corporation, the individual is entitled to an additional private conference with the governing body of the school corporation before being given written notice of refusal to renew the contract.
(c) The preliminary notice required under this section must include the governing body's reasons for considering a decision not to renew.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-5
Consideration of ISTEP test scores in evaluation of principal's performance
Sec. 5. The evaluation of a principal's performance may not be based wholly on the ISTEP program test scores under IC 20-32-5 of the students enrolled at the principal's school. However, the ISTEP program test scores under IC 20-32-5 of the students enrolled at a principal's school may be considered as one (1) of the factors in the evaluation of the principal's overall performance at the school.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-6
Superintendent contracts
Sec. 6. A contract entered into by a governing body and its superintendent is subject to the following conditions:
(1) The basic contract must be in the form of the regular teacher's contract.
(2) The contract must be for a term of at least thirty-six (36) months.
(3) The contract may be altered or rescinded for a new one at any time by mutual consent of the governing body and the superintendent. The consent of both parties must be in writing and must be expressed in a manner consistent with this section and sections 7 through 8 of this chapter.
(4) The rights of a superintendent as a teacher under any other law are not affected by the contract.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-7 Superintendent's contract; termination
Sec. 7. A superintendent's contract terminates on the following dates and under the following conditions only:
(1) On any date, if the governing body and the superintendent mutually consent.
(2) Before the expiration date set forth in the contract, if the governing body terminates the contract for cause under a statute that sets forth causes for dismissal of teachers. However, the governing body must give the superintendent proper notice and, if the superintendent requests a hearing at least ten (10) days before the termination, must grant the superintendent a hearing at an official meeting of the governing body.
(3) On the expiration date set forth in the contract, if the governing body not later than January 1 of the year in which the contract expires gives notice to the superintendent in writing, delivered in person or by registered mail.
(4) On the expiration date set forth in the contract, if the superintendent not later than January 1 of the year in which the contract expires gives proper notice in writing to the governing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-8
Superintendent's contract; extension
Sec. 8. If the governing body fails to give a termination notice under section 7(3) of this chapter, the superintendent's contract is extended for twelve (12) months following the expiration date of the contract.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-9
Director of special education; compensation for services before or after school term
Sec. 9. A managing body may provide in the contract of a local director compensation for services performed for a time, either before or after the school term, as considered necessary by the managing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-10
Director of special education; conditions for employment contract
Sec. 10. A contract of employment shall be entered into between the managing body and a local director subject to the following conditions:
(1) The basic contract must be the regular teacher's contract as prescribed by the state superintendent.
(2) The minimum term of the initial contract must be the equivalent of two (2) school years.
(3) The contract may be altered, modified, or rescinded in favor of a new contract at any time by mutual consent of the

managing body and the local director if the written contract is consistent with this chapter.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-11
Director of special education; expiration of contract; reinstatement; modification or termination
Sec. 11. (a) Before February 1 of the year during which the contract of a local director is due to expire, the managing body, or an employee at the direction of the managing body, shall give written notice of renewal or refusal to renew the local director's contract for the ensuing school year.
(b) If notice is not given before February 1 of the year during which the contract is due to expire, the contract then in force is reinstated only for the ensuing school year.
(c) This section does not prevent the modification or termination of a contract by mutual agreement of the local director and the managing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-12
Director of special education; nonrenewal of contract; notice; private conference
Sec. 12. (a) At least thirty (30) days before giving written notice of refusal to renew a contract under section 11 of this chapter, the managing body, or an employee at the direction of the managing body, shall inform the local director by written preliminary notice that:
(1) the managing body is considering a decision not to renew the contract; and
(2) if the local director files a request with the managing body for a private conference not later than five (5) days after receiving the preliminary notice, the local director is entitled to a private conference with the superintendent, president, trustee, or other head of the managing body.
(b) If the local director files a request with the managing body for an additional private conference not more than five (5) days after the initial private conference with the superintendent, president, trustee, or other head of the managing body, the local director is entitled to an additional private conference with the managing body before being given written notice of refusal to renew the contract.
(c) The preliminary notice required under this section must include the managing body's reasons for considering a decision not to renew.
As added by P.L.1-2005, SEC.12.



CHAPTER 9. SALARY AND RELATED PAYMENTS

IC 20-28-9-1 Version a
Teacher's minimum salary; basis
Note: This version of section amended by P.L.229-2011, SEC.175. See also following repeal of this section by P.L.48-2011, SEC.39.
Sec. 1. (a) This subsection takes effect July 1, 2012, or upon the expiration of a contract in existence on July 1, 2011, whichever is earlier, and governs salary increases for a teacher employed by a school corporation on or after the date this subsection takes effect. Compensation attributable to additional degrees or graduate credits earned before the effective date of the local salary schedule created under this chapter shall continue. Compensation attributable to additional degrees for which a teacher has started course work before July 1, 2011, and completed course work before September 2, 2014, shall also continue.
(b) Increases or increments in a local salary scale must be based upon a combination of the following factors:
(1) A combination of the following factors taken together may account for not more than thirty-three percent (33%) of the calculation used to determine a teacher's increase or increment:
(A) The number of years of a teacher's experience.
(B) The attainment of either:
(i) additional content area degrees beyond the requirements for employment; or
(ii) additional content area degrees and credit hours beyond the requirements for employment, if required under an agreement bargained under IC 20-29.
(2) The results of an evaluation conducted under IC 20-28-11.5.
(3) The assignment of instructional leadership roles, including the responsibility for conducting evaluations under IC 20-28-11.5.
(4) The academic needs of students in the school corporation.
(c) A teacher rated ineffective or improvement necessary under IC 20-28-11.5 may not receive any raise or increment for the following year if the teacher's employment contract is continued. The amount that would otherwise have been allocated for the salary increase of teachers rated ineffective or improvement necessary shall be allocated for compensation of all teachers rated effective and highly effective based on the criteria in subsection (b).
(d) A teacher who does not receive a raise or increment under

subsection (c) may file a request with the superintendent or superintendent's designee not later than five (5) days after receiving notice that the teacher received a rating of ineffective. The teacher is entitled to a private conference with the superintendent or superintendent's designee.
(e) Not later than January 31, 2012, the department shall publish a model salary schedule that a school corporation may adopt.
(f) Each school corporation shall submit its local salary schedule to the department. The department shall publish the local salary schedules on the department's Internet web site.
(g) The department shall report any noncompliance of this section to the state board.
(h) The state board shall take appropriate action to ensure compliance with this section.
(i) This chapter may not be construed to require or allow a school corporation to decrease the salary of any teacher below the salary the teacher was earning on or before July 1, 2012, if that decrease would be made solely to conform to the new salary scale.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.165; P.L.90-2011, SEC. 32; P.L.229-2011, SEC.175.

IC 20-28-9-1 Version b
Repealed
(Repealed by P.L.48-2011, SEC.39.)
Note: This version of section repealed by P.L.48-2011, SEC.39. See also preceding version of this section amended by P.L.229-2011, SEC.175.

IC 20-28-9-2
Repealed
(Repealed by P.L.48-2011, SEC.39; P.L.90-2011, SEC.50.)

IC 20-28-9-3
Repealed
(Repealed by P.L.48-2011, SEC.39; P.L.90-2011, SEC.50.)

IC 20-28-9-4
Repealed
(Repealed by P.L.48-2011, SEC.39; P.L.90-2011, SEC.50.)

IC 20-28-9-5
Computation of annual salary of teacher or distribution of state funds; rounding to nearest dollar
Sec. 5. In computing the annual salary of a teacher or when distributing state funds, an amount of less than fifty cents ($0.50) is dropped while an amount of fifty cents ($0.50) or more is rounded up to the next whole dollar.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-6 Substitute teachers; wages; no written contract required
Sec. 6. (a) The governing body shall fix wages for substitute teachers.
(b) A substitute teacher may be engaged without a written contract.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-7
Substitute teachers; certain licenses; pay schedule
Sec. 7. (a) An individual who:
(1) holds:
(A) a professional license;
(B) a provisional license;
(C) a limited license; or
(D) an equivalent license issued by the department; and
(2) serves as an occasional substitute teacher;
shall be compensated on the pay schedule for substitutes of the school corporation the individual serves.
(b) An individual who:
(1) holds a:
(A) professional license; or
(B) provisional license; and
(2) serves as a substitute teacher in the same teaching position for more than fifteen (15) consecutive school days;
shall be compensated on the regular pay schedule for teachers of the school corporation the individual serves.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.168.

IC 20-28-9-8
Substitute teacher with substitute license; compensation schedule
Sec. 8. An individual who holds a substitute license shall be compensated on the pay schedule for substitutes of the school corporation the individual serves.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-9
Teacher absence from work with pay; accumulated unused days
Sec. 9. (a) Each teacher may be absent from work with pay:
(1) on account of illness or quarantine for ten (10) days the first year and seven (7) days in each succeeding year (referred to as "sick days" in this chapter); and
(2) for death in the teacher's immediate family for a period extending not more than five (5) days beyond the death.
(b) If the teacher does not use all the teacher's sick days in a school year, the unused days accumulate up to a total of ninety (90) days. However, each teacher shall be credited with the accumulative days accrued to the teacher on January 1, 1966.
As added by P.L.1-2005, SEC.12.
IC 20-28-9-10
Teacher with at least one accumulated sick day; employment by another school corporation
Sec. 10. (a) This section applies whenever a teacher accumulates at least one (1) sick day and then is employed in another school corporation.
(b) Beginning in the teacher's second year, the teacher's employer shall add up to three (3) sick days each year to the number of sick days to which the teacher is entitled under section 9(a) of this chapter until the accumulated sick days to which the teacher was entitled in the teacher's last employment are exhausted.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-11
Teacher absence from work with pay; agreement between school employer and exclusive representative
Sec. 11. Absences that are not described in sections 9 through 10 of this chapter may be taken with pay when agreed on by the school employer and the exclusive representative under IC 20-29.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-12
Adoption of regulations by school corporation governing payment or part payment of teachers; conditions
Sec. 12. A school corporation may adopt regulations governing the payment or part payment of teachers and then make payments in accordance with those regulations to teachers who are absent because of:
(1) sickness;
(2) attending school conventions or meetings;
(3) visiting other schools; or
(4) a death in the immediate family.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-13
Voluntary sick day bank
Sec. 13. A school corporation may establish a voluntary sick day bank:
(1) to which a teacher may contribute unused sick days; and
(2) from which a contributing teacher may draw sick days when the contributing teacher's accumulated sick days are exhausted.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-14
Teacher personal days
Sec. 14. Each teacher may have at least two (2) days each year with pay for the transaction of personal business or the conduct of personal or civic affairs. The teacher shall submit to the superintendent a written statement describing the reason and necessity for the absence. As added by P.L.1-2005, SEC.12.

IC 20-28-9-15
Teacher payment when school is closed
Sec. 15. If during the term of the teacher's contract:
(1) the school is closed by order of the:
(A) school corporation; or
(B) health authorities; or
(2) school cannot be conducted through no fault of the teacher;
the teacher shall receive regular payments during that time. If a canceled student instructional day (as defined in IC 20-30-2-2) is rescheduled to comply with IC 20-30-2, each teacher and (notwithstanding IC 20-27-8-7) each school bus driver shall work on that rescheduled day without additional compensation.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-16
School closure for Christmas holidays; no payment of teachers' salaries; length of school term
Sec. 16. A school may be closed for up to two (2) weeks for Christmas holidays without payment of teachers' salaries. Closing the school for Christmas holidays does not shorten the length of the school term.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-17
Teacher payment for Saturdays
Sec. 17. The governing body of a school city may pay the salary of teachers for Saturdays in addition to the other days that school is in session.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-18
Salary deductions
Sec. 18. (a) Upon a teacher's written request, a governing body shall withhold the requested amount of money from the salary of the teacher for a purpose described in subsection (c).
(b) Upon a written request from a beneficiary of the Indiana state teachers' retirement fund, a governing body may receive a given amount of money for a purpose described in subsection (c).
(c) The governing body shall hold the amounts described in subsections (a) and (b) and pay the amounts, as requested by the teacher or the beneficiary, to an insurance company or other agency or organization in Indiana that provides, extends, supervises, or pays for:
(1) insurance or other protection; or
(2) the establishment of or payment on an annuity account;
for the teacher. If a dividend accrues on a policy, the dividend shall be paid or credited to the teacher.
(d) If less than twenty percent (20%) of the teachers employed by

a governing body request payment of the amounts described in subsection (c) to a single recipient, withholding the amounts of money for insurance, dues, or other purposes is discretionary with the governing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-19
Retirement, savings, or severance pay plan
Sec. 19. (a) If a governing body of a school corporation agrees to a retirement, savings, or severance pay plan with a teacher or with an exclusive representative under IC 20-29, the benefits may be paid to:
(1) the teacher who is eligible under a negotiated retirement, savings, or severance pay plan; or
(2) in the case of the teacher's death:
(A) the teacher's designated beneficiary; or
(B) the teacher's estate, if there is no designated beneficiary.
Payments may be made in a lump sum or in installments as agreed upon by the parties or to a savings plan established under IC 5-10-1.1-1(2).
(b) Notwithstanding IC 6-1.1-20, the payments under this section shall be made from the general fund of the school corporation and may be made for a period exceeding one (1) year.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-20
Participation in health insurance plan upon retirement
Sec. 20. A teacher who is employed by a school corporation that provides a health insurance plan for its employees may participate in the health insurance plan upon retirement under IC 5-10-8.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-21
Suspension of teacher without pay; reasons
Sec. 21. (a) This section and sections 22 through 23 of this chapter apply to the suspension of a teacher without pay when the procedure for the cancellation of the teacher's contract under IC 20-28-7.5 does not apply.
(b) A teacher may be suspended from duty without pay only for the following reasons:
(1) Immorality.
(2) Insubordination, which means the willful refusal to obey the state school laws or reasonable rules prescribed for the government of the school corporation.
(3) Neglect of duty.
(4) Substantial inability to perform teaching duties.
(5) Good and just cause.
As added by P.L.1-2005, SEC.12. Amended by P.L.90-2011, SEC.33.

IC 20-28-9-22
Suspension of teacher without pay; procedure Sec. 22. A teacher may be suspended without pay only under the following procedure:
(1) The teacher must be notified in writing not more than forty (40) days and not less than thirty (30) days before the date of the consideration of the date, time, and place for the consideration by the school corporation of the suspension of the teacher without pay.
(2) The teacher shall be furnished, not later than five (5) days after a written request, a written statement of the reasons for the consideration.
(3) The teacher may file a written request for a hearing not later than fifteen (15) days after receipt of the notice of this consideration.
(4) If a request for a hearing is filed, the teacher must be given a hearing before the governing body on a day not earlier than five (5) days after filing the request.
(5) The teacher must be given at least five (5) days notice of the date, time, and place of the hearing.
(6) At the hearing, the teacher is entitled:
(A) to a full statement of the reasons for the proposed suspension without pay; and
(B) to be heard and to present the testimony of witnesses and other evidence bearing on the reasons for the proposed suspension without pay.
(7) A teacher may not be suspended without pay until:
(A) the date is set for consideration of the suspension without pay;
(B) after a hearing is held, if a hearing is requested by the teacher; and
(C) except on the suspension of a superintendent's contract, the superintendent has given recommendations on the suspension not later than five (5) days after the school corporation makes the request for recommendations.
(8) After complying with this section, the governing body of the school corporation may suspend a teacher without pay for a reasonable time by a majority vote evidenced by a signed statement in the minutes of the board.
The vote to suspend a teacher without pay described in subdivision (8) must be taken by the governing body on the date and at the time and place specified in subdivision (1).
As added by P.L.1-2005, SEC.12.

IC 20-28-9-23
Hearing regarding suspension of teacher without pay; subpoenas
Sec. 23. The governing body may appoint an agent (who is not an employee of the school corporation but who may be a member of the governing body or an attorney retained to administer the hearing proceedings under this section) to issue subpoenas for the attendance of witnesses for either party at the hearing under section 22 of this chapter. A subpoena issued under this section shall be: (1) served by the party who seeks to compel the attendance of a witness; and
(2) upon application to the court by the party, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-24
Examination for teacher licensure; furnishing of test scores
Sec. 24. (a) This section applies to an examination that is required for teacher licensure under this chapter.
(b) If an individual does not demonstrate the level of proficiency required to receive a license on all or a part of an examination, the examination's scorer must provide the individual with the individual's test scores, including subscores for each area tested.
As added by P.L.1-2005, SEC.12.



CHAPTER 10. CONDITIONS OF EMPLOYMENT

IC 20-28-10-2
Leave of absence; rights of teacher; group insurance coverage; sick leave; probationary years of service; charges against teacher's accumulated sick days
Sec. 2. (a) Except as provided in section 1 of this chapter, rights existing at the time a leave commences that arise from a teacher's:
(1) status as a professional or established teacher;
(2) accumulation of successive years of service;
(3) service performed under a teacher's contract under IC 20-28-6-8; or
(4) status or rights negotiated under IC 20-29;
remain intact.
(b) During a leave the teacher may maintain coverage in a group insurance program by paying the total premium including the school corporation's share, if any, attributable to the leave period. The school corporation may elect to pay all or part of the cost of the premium as an adopted or negotiated fringe benefit to teachers on leave.
(c) During a leave extending into a part of a school year, a teacher accumulates sick leave under IC 20-28-9-9 through IC 20-28-9-12,

or a salary schedule of the school corporation that provides greater sick leave, in the same proportion that the number of days the teacher is paid during the year for work or leave bears to the total number of days for which teachers are paid in the school corporation.
(d) Except as provided in section 1 of this chapter, during a leave of a probationary teacher, the period of probationary successive years of service under a teacher's contract that is a condition precedent to becoming a professional or established teacher under IC 20-28-6-8 is uninterrupted for that teacher. However, this probationary period may not include an entire school year spent on leave.
(e) All or part of a leave granted for sickness or disability, including pregnancy related disability, may be charged at the teacher's discretion to the teacher's available sick days. However, the teacher is not entitled to take accumulated sick days when the teacher's physician certifies that the teacher is capable of performing the teacher's regular teaching duties. The teacher is entitled to complete the remaining leave without pay.
As added by P.L.1-2005, SEC.12. Amended by P.L.90-2011, SEC.35.

IC 20-28-10-3
Leave of absence; sabbatical
Sec. 3. (a) A school corporation may grant a teacher, on written request, a sabbatical for improvement of professional skills through:
(1) advanced study;
(2) work experience;
(3) teacher exchange programs; or
(4) approved educational travel.
(b) After taking a sabbatical, the teacher shall return for a length of time equal to that of the sabbatical leave.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-4
Leave of absence; disability or sick leave
Sec. 4. (a) A school corporation may place a teacher, with or without written request, on a disability or sick leave not to exceed one (1) year.
(b) A teacher placed on a disability or sick leave without a written request is entitled to a hearing on that action under IC 20-28-7.5.
As added by P.L.1-2005, SEC.12. Amended by P.L.90-2011, SEC.36.

IC 20-28-10-5
Leave of absence; pregnancy
Sec. 5. (a) A teacher who is pregnant may continue in active employment as late into pregnancy as the teacher wishes, if the teacher can fulfill the requirements of the teacher's position.
(b) Temporary disability caused by pregnancy is governed by the following:
(1) A teacher who is pregnant shall be granted a leave of absence any time between the commencement of the teacher's pregnancy and one (1) year following the birth of the child, if

the teacher notifies the superintendent at least thirty (30) days before the date on which the teacher wishes to start the leave. The teacher shall notify the superintendent of the expected length of this leave, including with this notice either:
(A) a physician's statement certifying the teacher's pregnancy; or
(B) a copy of the birth certificate of the newborn;
whichever is applicable. However, in the case of a medical emergency caused by pregnancy, the teacher shall be granted a leave, as otherwise provided in this section, immediately on the teacher's request and the certification of the emergency from an attending physician.
(2) All or part of a leave taken by a teacher because of a temporary disability caused by pregnancy may be charged, at the teacher's discretion, to the teacher's available sick days. However, the teacher is not entitled to take accumulated sick days when the teacher's physician certifies that the teacher is capable of performing the teacher's regular teaching duties. The teacher is entitled to complete the remaining leave without pay. However, the teacher may receive compensation for the pregnancy leave under a collective bargaining agreement or, if the teacher is not represented by an exclusive representative, by governing body policy.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-6
Full-time defense service
Sec. 6. (a) This section and sections 7 through 11 of this chapter apply to a teacher who through:
(1) volunteering; or
(2) statutory selection;
enters defense service on a full-time basis.
(b) Because the United States Congress has decreed that it is imperative to increase and train United States armed forces personnel, this section and sections 7 through 11 of this chapter:
(1) provide protection for teachers who have been called to leave their positions to defend the nation due to the necessity of war or a state of emergency;
(2) preserve the status and contract rights under the laws to any teacher who enters the defense service; and
(3) place those teachers in a position that the defense service does not operate as an interruption of teaching service because the contract rights that each teacher had when entering the defense service are preserved during that service the same as if the teacher had not entered the service.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-7
Defense service; professional or established teacher
Sec. 7. A professional or established teacher: (1) with an indefinite contract under IC 20-28-6-8; and
(2) who is described in section 6(a) of this chapter;
is granted a leave of absence during the defense service.
As added by P.L.1-2005, SEC.12. Amended by P.L.90-2011, SEC.37.

IC 20-28-10-8
Defense service; probationary teacher
Sec. 8. (a) If a probationary teacher who is described in section 6(a) of this chapter enters the defense service, the teacher's contract as a teacher and the teacher's rights to probationary successive years under contract are preserved with the school corporation as the teacher had them when entering the defense service.
(b) The period of probationary successive years of service under a teacher's contract that is a condition precedent to becoming a professional or established teacher under IC 20-28-6-8 is considered uninterrupted for a teacher to whom this section applies. However, this probationary period may not include the time spent in defense service. The teacher is granted a leave of absence during the defense service.
As added by P.L.1-2005, SEC.12. Amended by P.L.90-2011, SEC.38.

IC 20-28-10-9
Defense service; teacher's reinstatement status
Sec. 9. On reinstatement, the status of the teacher described in section 6(a) of this chapter is the same as when the teacher entered the defense service. All rights to changes of salary or position, except as specified in section 8 of this chapter, accrue to the teacher as if no interruption had occurred.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-10
Defense service; rights under teachers' retirement fund
Sec. 10. (a) A teacher described in section 6(a) of this chapter retains the teacher's contractual rights in the Indiana state teachers' retirement fund.
(b) Contributions and payments into the retirement fund shall be made in the same manner as they are made for a member of the fund who is granted a leave of absence under the law pertaining to that fund.
(c) The teacher is granted a leave of absence during the defense service.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-11
Defense service; reinstatement period
Sec. 11. (a) Not later than sixty (60) days after:
(1) an honorable or medical discharge; or
(2) release from active participation in the defense service;
a teacher who has received a leave of absence for defense service shall return to the school corporation for reinstatement. The school

corporation shall then reinstate the teacher.
(b) If the teacher is unable to return for reinstatement within the sixty (60) day period for any reason arising from mental or physical disability, the teacher has sixty (60) days after the date of removal of the disability to apply for reinstatement.
(c) On reinstatement or on written resignation submitted to the school corporation, the teacher's leave of absence and defense service is considered terminated.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-12
Antidiscrimination; marital status
Sec. 12. A governing body or the governing body's agent may not make or enforce a rule or regulation concerning the employment of teachers that discriminates because of marital status.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-13
Antidiscrimination; residence requirements
Sec. 13. (a) A governing body may not adopt residence requirements for teachers or other school employees in the governing body's employment, assignment, or reassignment for services in a prescribed area.
(b) A school corporation that violates subsection (a) is ineligible for state funds under all enactments regarding that subject. The state superintendent and other state officials shall administer the funds accordingly on the submission of sworn proof of the existence of the discriminatory residence requirements.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-14
Teacher's freedom of association
Sec. 14. (a) A school corporation may not dismiss or suspend any employee because of affiliation with or activity in an organization unless that organization advocates:
(1) the overthrow of the United States government by:
(A) force; or
(B) the use of violence; or
(2) the violation of law;
to achieve its objective.
(b) A rule or regulation contrary to subsection (a) is void.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-15
Teacher as public office candidate
Sec. 15. A governing body may not dismiss, suspend, or enforce a mandatory leave of absence on a teacher who is a candidate for public office unless evidence is submitted to the governing body that would substantiate a finding that the teacher's activity has:
(1) impaired the teacher's effectiveness in the teacher's service;

or
(2) interfered with the performance of the teacher's contractual obligations.
A suspension is valid only during the period of the impairing activity.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-16
Teacher serving in the general assembly
Sec. 16. (a) If a teacher serves in the general assembly, the teacher shall be given credit for the time spent in this service, including the time spent for council or committee meetings. The leave for this service does not diminish the teacher's rights under the Indiana state teachers' retirement fund or the teacher's advancement on the state or a local salary schedule. For these purposes, the teacher is, despite the leave, considered teaching for the school during that time.
(b) The compensation received while serving in the general assembly shall be included for teachers retiring after June 30, 1980, in the determination of the teacher's annual compensation to compute the teacher's retirement benefit under IC 5-10.2-4. A teacher serving in the general assembly may choose to have deductions made from the teacher's salary as a legislator for contributions under either IC 5-10.4-4-11 or IC 5-10.3-7-9.
As added by P.L.1-2005, SEC.12. Amended by P.L.2-2006, SEC.139.

IC 20-28-10-17
School counselors; privileged or confidential information
Sec. 17. (a) Except as provided in IC 31-32-11-1, a school counselor is immune from disclosing privileged or confidential communication made to the counselor as a counselor by a student.
(b) Except as provided in IC 31-32-11-1, the matters communicated are privileged and protected against disclosure.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-18
Teacher's legal recourse for infringement of rights and privileges
Sec. 18. A teacher whose rights and privileges under sections 14 through 17 of this chapter are or are about to be infringed by a rule or regulation may, in accord with the law governing injunctions, seek to enjoin the school corporation from the infringement. A circuit or superior court shall issue the injunction if the court finds an infringement.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-19
Daily free time for teachers
Sec. 19. (a) Each governing body and its administrators shall arrange each teacher's daily working schedule to provide at least thirty (30) minutes between 10 a.m. and 2 p.m. for a period free of duties.
(b) The state superintendent shall report each failure to comply

with subsection (a) to the state board, which shall immediately inform the governing body of each alleged violation.
(c) If the school corporation persistently fails or refuses to comply with subsection (a) for one (1) year, the state board shall:
(1) lower the grade of accreditation of the school corporation; and
(2) publish notice of that action in at least one (1) newspaper published in the county.
As added by P.L.1-2005, SEC.12.



CHAPTER 11. REPEALED



CHAPTER 11.5. STAFF PERFORMANCE EVALUATIONS

IC 20-28-11.5-2
"Plan"
Sec. 2. As used in the chapter, "plan" refers to a staff performance evaluation plan developed under this chapter.
As added by P.L.90-2011, SEC.39.

IC 20-28-11.5-3
"School corporation"
Sec. 3. As used in this chapter, "school corporation" includes:
(1) a school corporation;
(2) a school created by an interlocal agreement under IC 36-1-7;
(3) a special education cooperative under IC 20-35-5; and
(4) a joint career and technical education program created under IC 20-37-1.
However, for purposes of section 4(a) and 4(b) of this chapter, "school corporation" includes a charter school, a virtual charter school, an eligible school (as defined in IC 20-51-1-4.7).
As added by P.L.90-2011, SEC.39. Amended by P.L.229-2011, SEC.176; P.L.172-2011, SEC.122.

IC 20-28-11.5-4
School corporation plan; plan components
Sec. 4. (a) Each school corporation shall develop a plan for annual performance evaluations for each certificated employee (as defined in IC 20-29-2-4). A school corporation shall implement the plan beginning with the 2012-2013 school year.
(b) Instead of developing its own staff performance evaluation plan under subsection (a), a school corporation may adopt a staff performance evaluation plan that meets the requirements set forth in this chapter or any of the following models:
(1) A plan using master teachers or contracting with an outside vendor to provide master teachers.
(2) The System for Teacher and Student Advancement (TAP).
(3) The Peer Assistance and Review Teacher Evaluation System

(PAR).
(c) A plan must include the following components:
(1) Performance evaluations for all certificated employees, conducted at least annually.
(2) Objective measures of student achievement and growth to significantly inform the evaluation. The objective measures must include:
(A) student assessment results from statewide assessments for certificated employees whose responsibilities include instruction in subjects measured in statewide assessments;
(B) methods for assessing student growth for certificated employees who do not teach in areas measured by statewide assessments; and
(C) student assessment results from locally developed assessments and other test measures for certificated employees whose responsibilities may or may not include instruction in subjects and areas measured by statewide assessments.
(3) Rigorous measures of effectiveness, including observations and other performance indicators.
(4) An annual designation of each certificated employee in one (1) of the following rating categories:
(A) Highly effective.
(B) Effective.
(C) Improvement necessary.
(D) Ineffective.
(5) An explanation of the evaluator's recommendations for improvement, and the time in which improvement is expected.
(6) A provision that a teacher who negatively affects student achievement and growth cannot receive a rating of highly effective or effective.
(d) The evaluator shall discuss the evaluation with the certificated employee.
As added by P.L.90-2011, SEC.39.

IC 20-28-11.5-5
Conduct of evaluations
Sec. 5. (a) The superintendent or equivalent authority, for a school corporation that does not have a superintendent, may provide for evaluations to be conducted by an external provider.
(b) An individual may evaluate a certificated employee only if the individual has received training and support in evaluation skills.
As added by P.L.90-2011, SEC.39.

IC 20-28-11.5-6
Completed evaluation; remediation plan; conference with superintendent
Sec. 6. (a) A copy of the completed evaluation, including any documentation related to the evaluation, must be provided to a certificated employee not later than seven (7) days after the

evaluation is conducted.
(b) If a certificated employee receives a rating of ineffective or improvement necessary, the evaluator and the certificated employee shall develop a remediation plan of not more than ninety (90) school days in length to correct the deficiencies noted in the certificated employee's evaluation. The remediation plan must require the use of the certificated employee's license renewal credits in professional development activities intended to help the certificated employee achieve an effective rating on the next performance evaluation. If the principal did not conduct the performance evaluation, the principal may direct the use of the certificated employee's license renewal credits under this subsection.
(c) A teacher who receives a rating of ineffective may file a request for a private conference with the superintendent or the superintendent's designee not later than five (5) days after receiving notice that the teacher received a rating of ineffective. The teacher is entitled to a private conference with the superintendent or superintendent's designee.
As added by P.L.90-2011, SEC.39.

IC 20-28-11.5-7
Student instructed by teachers rated ineffective; notice to parents required
Sec. 7. (a) This section applies to any teacher instructing students in a content area and grade subject to IC 20-32-4-1(a)(1) and IC 20-32-5-2.
(b) A student may not be instructed for two (2) consecutive years by two (2) consecutive teachers, each of whom was rated as ineffective under this chapter in the school year immediately before the school year in which the student is placed in the respective teacher's class.
(c) If a teacher did not instruct students in the school year immediately before the school year in which students are placed in the teacher's class, the teacher's rating under this chapter for the most recent year in which the teacher instructed students, instead of for the school year immediately before the school year in which students are placed in the teacher's class, shall be used in determining whether subsection (b) applies to the teacher.
(d) If it is not possible for a school corporation to comply with this section, the school corporation must notify the parents of each applicable student indicating the student will be placed in a classroom of a teacher who has been rated ineffective under this chapter. The parent must be notified before the start of the second consecutive school year.
As added by P.L.90-2011, SEC.39.

IC 20-28-11.5-8
State board actions; model plan; approval of plan by teachers
Sec. 8. (a) To implement this chapter, the state board shall do the following: (1) Before January 31, 2012, adopt rules under IC 4-22-2 that establish:
(A) the criteria that define each of the four categories of teacher ratings under section 4(c)(4) of this chapter;
(B) the measures to be used to determine student academic achievement and growth under section 4(c)(2) of this chapter;
(C) standards that define actions that constitute a negative impact on student achievement; and
(D) an acceptable standard for training evaluators.
(2) Before January 31, 2012, work with the department to develop a model plan and release it to school corporations. Subsequent versions of the model plan that contain substantive changes must be provided to school corporations.
(3) Work with the department to ensure the availability of ongoing training on the use of the performance evaluation to ensure that all evaluators and certificated employees have access to information on the plan, the plan's implementation, and this chapter.
(b) A school corporation may adopt the department's model plan, or any other model plan approved by the department, without the state board's approval.
(c) A school corporation may substantially modify the model plan or develop the school corporation's own plan, if the substantially modified or developed plan meets the criteria established under this chapter. If a school corporation substantially modifies the model plan or develops its own plan, the department may request that the school corporation submit the plan to the department to ensure the plan meets the criteria developed under this chapter. If the department makes such a request, before submitting a substantially modified or new staff performance evaluation plan to the department, the governing body shall submit the staff performance evaluation plan to the teachers employed by the school corporation for a vote. If at least seventy-five percent (75%) of the voting teachers vote in favor of adopting the staff performance evaluation plan, the governing body may submit the staff performance evaluation plan to the department.
(d) Each school corporation shall submit its staff performance evaluation plan to the department. The department shall publish the staff performance evaluation plans on the department's Internet web site. A school corporation must submit its staff performance evaluation plan to the department for approval in order to qualify for any grant funding related to this chapter.
As added by P.L.90-2011, SEC.39. Amended by P.L.160-2012, SEC.50.

IC 20-28-11.5-9
Department report of evaluation results
Sec. 9. (a) Before August 1 of each year, each school corporation shall provide the results of the staff performance evaluations, including the number of certificated employees placed in each

performance category, to the department. The results provided may not include the names of or any other personally identifiable information regarding certificated employees.
(b) Before September 1 of each year, the department shall report the results of staff performance evaluations to the state board, and to the public via the department's Internet web site, for:
(1) the aggregate of certificated employees of each school and school corporation; and
(2) the aggregate of graduates of each teacher preparation program in Indiana.
As added by P.L.90-2011, SEC.39. Amended by P.L.6-2012, SEC.138.



CHAPTER 12. ENDORSEMENT FOR INDEPENDENT PRACTICE SCHOOL PSYCHOLOGISTS

IC 20-28-12-2
Compliance with requirements for endorsement
Sec. 2. In order to:
(1) practice school psychology; and
(2) receive an endorsement as an independent practice school psychologist;
a school psychologist must comply with this chapter.
As added by P.L.1-2005, SEC.12.

IC 20-28-12-3
Requirements for endorsement
Sec. 3. An individual who applies for an endorsement as an independent practice school psychologist must meet the following requirements:
(1) Be licensed as a school psychologist by the department.
(2) Be employed by a:
(A) developmental center;
(B) state hospital;
(C) public or private hospital;
(D) mental health center;
(E) rehabilitation center;
(F) private school; or
(G) public school;
at least thirty (30) hours per week during the contract period unless the individual is retired from full-time or part-time employment as a school psychologist or the individual has a medical condition or physical disability that restricts the mobility required for employment in a school setting.
(3) Furnish satisfactory evidence to the department that the applicant has received at least a sixty (60) graduate semester hour or ninety (90) quarter hour master's or specialist degree in school psychology from:
(A) a recognized postsecondary educational institution; or
(B) an educational institution not located in the United States that has a program of study that meets the standards of the department.
(4) Furnish satisfactory evidence to the department that the applicant has demonstrated graduate level competency through the successful completion of course work and a one thousand two hundred (1,200) hour supervised internship of school

psychology, of which at least six hundred (600) hours must be in a school setting.
(5) Furnish satisfactory evidence to the department that the applicant has successfully completed at least one thousand two hundred (1,200) hours of school psychology experience after completion of graduate degree requirements and not including the supervised internship for degree or licensing requirements. At least six hundred (600) hours must be in a school setting under the supervision of any of the following:
(A) A physician licensed under IC 25-22.5.
(B) A psychologist licensed under IC 25-33.
(C) A school psychologist endorsed under this chapter or currently holding a national certification from the National Association of School Psychologists.
(6) Furnish satisfactory evidence to the department that the applicant has completed, in addition to the requirements in subdivision (5), at least:
(A) twelve (12) hours of training provided by a health service professional in psychology licensed under IC 25-33-1 or a psychiatrist licensed as a physician under IC 25-22.5 in the identification and referral of mental and behavioral disorders; and
(B) ten (10) case studies or evaluations requiring the identification or referral of mental or behavioral disorders. Case studies or evaluations may include the following:
(i) Consultations with teachers and parents.
(ii) Intervention services, excluding psychotherapy.
(iii) Functional behavior assessments.
(iv) Behavior improvement plans.
(v) Progress monitoring.
(7) Furnish satisfactory evidence to the department that the applicant has completed, in addition to the requirements of subdivisions (5) and (6), thirty (30) hours of supervision with a physician licensed under IC 25-22.5, a psychologist licensed under IC 25-33, or a school psychologist endorsed under this chapter or currently holding national certification from the National Association of School Psychologists that meets the following requirements:
(A) The thirty (30) hours must be completed within at least twenty-four (24) consecutive months but not less than six (6) months.
(B) Not more than one (1) hour of supervision may be included in the total for each week.
(8) Furnish satisfactory evidence to the department that the applicant does not have a conviction for a crime that has a direct bearing on the applicant's ability to practice competently.
(9) Furnish satisfactory evidence to the department that the applicant has not been the subject of a disciplinary action by a licensing or certification agency of any jurisdiction on the grounds that the applicant was not able to practice as a school

psychologist without endangering the public.
(10) Pass the examination provided by the department.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.169; P.L.2-2007, SEC.219; P.L.177-2009, SEC.9.

IC 20-28-12-4
Provision of services on private basis
Sec. 4. (a) A school psychologist who is not employed or excused from employment as described in section 3(2) of this chapter may not provide services on a private basis to an individual unless the school psychologist receives a referral from one (1) of the following:
(1) A developmental center.
(2) A public school or private school.
(3) A physician licensed under IC 25-22.5.
(4) A health service professional in psychology licensed under IC 25-33-1.
(b) A school psychologist who is endorsed under this chapter may not provide services on a private basis to a student:
(1) who attends a school (including a nonpublic school) to which the school psychologist is assigned; or
(2) whom the school psychologist would normally be expected to serve.
As added by P.L.1-2005, SEC.12.

IC 20-28-12-5
School psychologist; disclosure of information
Sec. 5. A school psychologist who is endorsed under this chapter may not disclose any information acquired from persons with whom the school psychologist has dealt in a professional capacity, except under the following circumstances:
(1) Trials for homicide when the disclosure relates directly to the fact or immediate circumstances of the homicide.
(2) Proceedings:
(A) to determine mental competency; or
(B) in which a defense of mental incompetency is raised.
(3) Civil or criminal actions against a school psychologist for malpractice.
(4) Upon an issue as to the validity of a document.
(5) If the school psychologist has the express consent of the client or, in the case of a client's death or disability, the express consent of the client's legal representative.
(6) Circumstances under which privileged communication is lawfully invalidated.
As added by P.L.1-2005, SEC.12.






ARTICLE 29. COLLECTIVE BARGAINING FOR TEACHERS

CHAPTER 1. FINDINGS AND INTENT



CHAPTER 2. DEFINITIONS

IC 20-29-2-2
"Bargain collectively"
Sec. 2. "Bargain collectively" means the performance of the mutual obligation of the school employer and the exclusive representative to:
(1) meet at reasonable times to negotiate in good faith concerning the items enumerated in IC 20-29-6-4; and
(2) execute a written contract incorporating any agreement relating to the matters described in subdivision (1).
As added by P.L.1-2005, SEC.13.

IC 20-29-2-3
"Board"
Sec. 3. "Board" refers to the Indiana education employment relations board established by IC 20-29-3-1.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-4
"Certificated employee"
Sec. 4. "Certificated employee" means a person:
(1) whose contract with the school corporation requires that the person hold a license or permit from the division of professional standards of the department under IC 20-28; or
(2) who is employed as a teacher by a charter school established under IC 20-24.
As added by P.L.1-2005, SEC.13. Amended by P.L.1-2007, SEC.145.

IC 20-29-2-5
"Confidential employee"
Sec. 5. "Confidential employee" means a school employee whose:
(1) unrestricted access to confidential personnel files; or
(2) functional responsibilities or knowledge in connection with the issues involved in dealings between the school corporation and its employees;
makes the school employee's membership in a school employee organization incompatible with the school employee's official duties.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-6
"Deficit financing"
Sec. 6. "Deficit financing" for a budget year means actual

expenditures exceeding the employer's current year actual general fund revenue.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.7.

IC 20-29-2-7
"Discuss"
Sec. 7. "Discuss" means the performance of the mutual obligation of the school corporation through its superintendent and the exclusive representative to meet at reasonable times to:
(1) discuss;
(2) provide meaningful input; or
(3) exchange points of view;
with respect to items enumerated in IC 20-29-6-7.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-8
"Employees performing security work"
Sec. 8. "Employees performing security work" means a school employee:
(1) whose primary responsibility is the protection of personal and real property owned or leased by the school corporation; or
(2) who performs police or quasi-police powers.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-9
"Exclusive representative"
Sec. 9. "Exclusive representative" means the:
(1) school employee organization that has been:
(A) certified for purposes of this article by the board; or
(B) recognized by a school employer as the exclusive representative of the employees in an appropriate unit;
under IC 20-29-5-1 through IC 20-29-5-5; or
(2) person or persons authorized to act on behalf of a representative described in subdivision (1).
As added by P.L.1-2005, SEC.13.

IC 20-29-2-10
"Governing body"
Sec. 10. "Governing body" means:
(1) a township trustee and the township board of a school township;
(2) a county board of education;
(3) a board of school commissioners;
(4) a metropolitan board of education;
(5) a board of trustees;
(6) any other board or commission charged by law with the responsibility of administering the affairs of a school corporation; or
(7) the body that administers a charter school established under IC 20-24. As added by P.L.1-2005, SEC.13.

IC 20-29-2-11
"Noncertificated employee"
Sec. 11. "Noncertificated employee" means a school employee whose employment is not dependent on the holding of a license or permit under IC 20-28.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-12
"School corporation"
Sec. 12. "School corporation" means a local public school corporation established under Indiana law. The term includes any:
(1) school city;
(2) school town;
(3) school township;
(4) consolidated school corporation;
(5) metropolitan school district;
(6) township school corporation;
(7) county school corporation;
(8) united school corporation;
(9) community school corporation; and
(10) public career and technical education center or school or school for children with disabilities established or maintained by two (2) or more school corporations.
As added by P.L.1-2005, SEC.13. Amended by P.L.234-2007, SEC.109.

IC 20-29-2-13
"School employee"
Sec. 13. "School employee" means a full-time certificated person in the employment of the school employer. A school employee is considered full time even though the employee does not work during school vacation periods and accordingly works less than a full year. The term does not include:
(1) supervisors;
(2) confidential employees;
(3) employees performing security work; and
(4) noncertificated employees.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-14
"School employee organization"
Sec. 14. "School employee organization" means an organization that:
(1) has school employees as members; and
(2) as one (1) of its primary purposes, represents school employees in dealing with their school employer.
The term includes a person or persons authorized to act on behalf of the organization. As added by P.L.1-2005, SEC.13.

IC 20-29-2-15
"School employer"
Sec. 15. "School employer" means:
(1) the governing body of each:
(A) school corporation; or
(B) charter school established under IC 20-24; and
(2) a person or persons authorized to act for the governing body of the school employer in dealing with its employees.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-16
"Strike"
Sec. 16. "Strike" means:
(1) concerted failure to report for duty;
(2) willful absence from one's position;
(3) stoppage of work; or
(4) abstinence in whole or in part from the full, faithful, and proper performance of the duties of employment;
without the lawful approval of the school employer or in any concerted manner interfering with the operation of the school employer for any purpose.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-17
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-2-18
"Superintendent"
Sec. 18. "Superintendent" means:
(1) the chief administrative officer of a:
(A) school corporation; or
(B) charter school established under IC 20-24; or
(2) a person or persons designated by the officer or by the governing body to act in the officer's behalf in dealing with school employees.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-19
"Supervisor"
Sec. 19. "Supervisor" means an individual who has:
(1) authority, acting for the school corporation, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline school employees;
(2) responsibility to direct school employees and adjust their grievances; or
(3) responsibility to effectively recommend the action described in subdivisions (1) through (2); that is not of a merely routine or clerical nature but requires the use of independent judgment. The term includes superintendents, assistant superintendents, business managers and supervisors, directors with school corporationwide responsibilities, principals and vice principals, and department heads who have responsibility for evaluating teachers.
As added by P.L.1-2005, SEC.13.



CHAPTER 3. INDIANA EDUCATION EMPLOYMENT RELATIONS BOARD

IC 20-29-3-2
Members
Sec. 2. The board consists of three (3) members appointed by the governor to serve at the governor's pleasure.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-3
Chairperson
Sec. 3. The governor shall designate one (1) member of the board to serve as chairperson.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-4
Political affiliation of board members
Sec. 4. Not more than two (2) members of the board may be members of the same political party.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-5
Terms and vacancies
Sec. 5. Each member of the board is appointed for a term of four (4) years. A member appointed to fill a vacancy is appointed for the unexpired term of the member whom the appointed member is to succeed.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-6
Qualifications
Sec. 6. Members may not:
(1) hold:
(A) another public office; or
(B) employment by the state, a public agency, or a public employer;
(2) be an officer or employee of a school employee organization or any affiliate of an organization; or
(3) represent a:
(A) school employer; or
(B) school employee organization, or an organization's affiliates.
As added by P.L.1-2005, SEC.13.
IC 20-29-3-7
Member on university teaching staff
Sec. 7. Section 6 of this chapter does not apply to an individual on the teaching staff of a university who is knowledgeable in public administration or labor law if the individual is not actively engaged, other than as a member, with any labor or employee organization. This section shall be construed liberally to effectuate the intent of the general assembly.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-8
Chairperson's duties
Sec. 8. The chairperson of the board shall give full time to the chairperson's duties and may not engage in any other business, vocation, or employment.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-9
Compensation
Sec. 9. The members of the board (other than the chairperson) receive as compensation payment equal to that of the chairperson, computed on a daily rate and paid for every day actually spent serving on the board.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-10
Quorum
Sec. 10. Two (2) members of the board constitute a quorum.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-11
Powers
Sec. 11. The board has the following powers:
(1) To adopt an official seal and prescribe the purposes for which the seal may be used.
(2) To hold hearings and make inquiries as the board considers necessary to carry out properly the board's functions and powers.
(3) To establish a principal office in Indianapolis.
(4) To meet and exercise the board's powers at any other place in Indiana.
(5) To conduct in any part of Indiana a proceeding, a hearing, an investigation, an inquiry, or an election necessary to the performance of the board's functions. For this purpose, the board may designate one (1) member, or an agent or agents, as hearing examiners. The board may use voluntary and uncompensated services as needed.
(6) To appoint staff and attorneys as the board finds necessary for the proper performance of its duties. The attorneys appointed under this section may, at the direction of the board,

appear for and represent the board in court.
(7) To pay the reasonable and necessary traveling and other expenses of an employee, a member, or an agent of the board.
(8) To subpoena witnesses and issue subpoenas requiring the production of books, papers, records, and documents that may be needed as evidence in any matter under inquiry, and to administer oaths and affirmations. In cases of neglect or refusal to obey a subpoena issued to a person, the circuit or superior court of the county in which the investigations or the public hearings are taking place, upon application by the board, shall issue an order requiring the person to:
(A) appear before the board; and
(B) produce evidence about the matter under investigation.
A failure to obey the order may be punished by the court as a contempt. A subpoena, notice of hearing, or other process of the board issued under this chapter shall be served in the manner prescribed by the Indiana Rules of Trial Procedure.
(9) To adopt, amend, or rescind rules the board considers necessary and administratively feasible to carry out this chapter under IC 4-22-2.
(10) To request from any public agency the assistance, services, and data that will enable the board properly to carry out the board's functions and powers.
(11) To publish and report in full an opinion in every case decided by the board.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-12
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-3-13
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-3-14
Research division
Sec. 14. The board's research division must be organized to provide:
(1) statistical data on the resources of each school corporation;
(2) the substance of any agreements reached by each school corporation; and
(3) other relevant data.
As added by P.L.1-2005, SEC.13.



CHAPTER 4. RIGHTS AND RESPONSIBILITIES OF SCHOOL EMPLOYEES AND EMPLOYERS

IC 20-29-4-2
School employee not required to join or financially support school employee organization
Sec. 2. (a) A school employee may not be required to join or financially support through the payment of:
(1) fair share fees;
(2) representation fees;
(3) professional fees; or
(4) other fees;
a school employee organization.
(b) A rule, regulation, or contract provision requiring financial support from a school employee to a school employee organization is void.
As added by P.L.1-2005, SEC.13.

IC 20-29-4-3
Responsibilities of school employers
Sec. 3. School employers have the responsibility and authority to manage and direct on behalf of the public the operations and activities of the school corporation to the full extent authorized by law, including but not limited to the following:
(1) Direct the work of the school employer's employees.
(2) Establish policy through procedures established in IC 20-29-6-4 and IC 20-29-6-5.
(3) Hire, promote, demote, transfer, assign, and retain employees.
(4) Suspend or discharge employees in accordance with applicable law through procedures established under state law.
(5) Maintain the efficiency of school operations.
(6) Relieve employees from duties because of lack of work or other legitimate reason through procedures established in IC 20-29-6-4, IC 20-29-6-5, and IC 20-29-6-7.
(7) Take actions necessary to carry out the mission of the public

schools as provided by law.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.9.



CHAPTER 5. UNITS AND EXCLUSIVE REPRESENTATIVES

IC 20-29-5-2
Recognition of school employer organization as exclusive representative by school employer
Sec. 2. (a) A school employer may recognize as the exclusive representative of the school employer's employees within an appropriate unit a school employee organization that presents to the employer evidence of the school employee organization's representation of a majority of the school employees within the unit, unless:
(1) another school employee organization representing twenty percent (20%) of the school employees within the unit files written objections to the recognition; or
(2) a school employee files a complaint to the composition of the unit with the school employer or the board within the notice period set forth in this section.
(b) Before recognizing an exclusive representative under this section, the school employer shall post a written public notice of the school employer's intention to recognize the school employee

organization as exclusive representative of the school employees within the unit. The notice must be posted, for thirty (30) calendar days immediately preceding recognition, in each of the buildings where the school employees in any unit principally work.
As added by P.L.1-2005, SEC.13.

IC 20-29-5-3
Determination of exclusive representative other than exclusive school employee organization
Sec. 3. (a) If an exclusive school employee organization is not determined under section 2 of this chapter, the determination of whether a school employee organization shall be the exclusive representative shall be determined under this section.
(b) A school employee organization may file a petition asserting that:
(1) twenty percent (20%) of the employees in an appropriate unit wish to be represented for collective bargaining by the school employee organization as exclusive representative; or
(2) the designated exclusive representative is no longer the representative of the majority of school employees in the unit.
(c) The school employer may file a petition asserting:
(1) that one (1) or more school employee organizations have presented to the school employer a claim to be recognized as the exclusive representative in an appropriate unit; or
(2) that the school employer has good faith doubt that the previously certified school employee organization represents a majority of employees in the bargaining unit.
(d) Twenty percent (20%) of the school employees in a unit may file a petition asserting that the designated exclusive representative is no longer the representative of the majority of school employees in the unit.
(e) The board shall investigate a petition filed under subsection (b), (c), or (d). If the board has reasonable cause to believe that a question exists as to whether the designated exclusive representative or any school employee organization represents a majority of the school employees in a unit, the board shall provide for an appropriate hearing within thirty (30) days. In holding a hearing, the board is not required to comply with IC 4-21.5.
(f) If the board finds, based on the record of a hearing held under subsection (e), that a question of representation exists, the board shall direct an election by secret ballot in a unit the board determines to be appropriate.
(g) Certification as the exclusive representative may be granted only to a school employee organization that has been selected in a secret ballot election under subsection (f), by a majority of all the employees in an appropriate unit as their representative.
(h) An election described in subsection (f) may not be held in a bargaining unit if a valid election has been held in the preceding twenty-four (24) month period.
As added by P.L.1-2005, SEC.13. Amended by P.L.1-2006, SEC.333.
IC 20-29-5-4
Elections
Sec. 4. In any election under this chapter, the board shall:
(1) determine who is eligible to vote in the election; and
(2) establish rules governing the election.
As added by P.L.1-2005, SEC.13.

IC 20-29-5-5
Ballots
Sec. 5. The ballot in an election under this chapter must contain the following:
(1) The name of the petitioning school employee organization.
(2) The names of any other school employee organization showing written evidence satisfactory to the board of at least twenty percent (20%) representation of the school employees within the unit.
(3) A provision for choosing "No representation by a school employee organization.".
As added by P.L.1-2005, SEC.13.

IC 20-29-5-6
Dues deductions
Sec. 6. (a) The school employer shall, on receipt of the written authorization of a school employee:
(1) deduct from the pay of the employee any dues designated or certified by the appropriate officer of a school employee organization that is an exclusive representative of any employees of the school employer; and
(2) remit the dues described in subdivision (1) to the school employee organization.
(b) Deductions under this section must be consistent with:
(1) IC 22-2-6;
(2) IC 22-2-7; and
(3) IC 20-28-9-18.
As added by P.L.1-2005, SEC.13.

IC 20-29-5-7
Teacher members on committees
Sec. 7. (a) This section does not apply to the bargaining team for the exclusive representative.
(b) The percentage of teacher positions the exclusive representative may appoint to serve on a statutory or locally created district wide committee may not exceed the percentage of teachers in the school corporation who are members of the exclusive representative. If multiplying the number of teacher positions on the committee by the percentage of teachers in the school corporation who are members of the exclusive representative does not produce a whole number, the product must be rounded up to the nearest whole number. The percentage of positions applies to the number of teacher positions on a committee and not to the total number of

positions on a committee.
(c) The percentage of teacher positions the exclusive representative may appoint to serve on a statutory or locally created school wide committee may not exceed the percentage of teachers in the school who are members of the exclusive representative. If multiplying the number of teacher positions on the committee by the percentage of teachers in the school who are members of the exclusive representative does not produce a whole number, the product must be rounded up to the nearest whole number. The percentage of positions applies to the number of teacher positions on a committee and not to the total number of positions on a committee.
(d) A committee to which this section applies may not address subjects of bargaining under this article. A school employer's appointment of a teacher to a committee is not an unfair practice as it relates to the appointment of the teacher committee members.
(e) By September 15 of each school year, the local president or other officer or designee of the exclusive representative shall certify by affidavit to the school employer the number of teachers in each school and in the entire school corporation who are members of the exclusive representative.
As added by P.L.48-2011, SEC.10.



CHAPTER 6. COLLECTIVE BARGAINING

IC 20-29-6-2
Contracts
Sec. 2. (a) Any contract may not include provisions that conflict with:
(1) any right or benefit established by federal or state law;
(2) school employee rights set forth in IC 20-29-4-1 and IC 20-29-4-2;
(3) school employer rights set forth in IC 20-29-4-3;
(4) restructuring options available to a school employer under federal or state statutes, regulations, or rules because of the failure of the school corporation or a school to meet federal or state accountability standards;
(5) a school employer's ability to contract, partner, or operate jointly with an educational entity that provides postsecondary credits to students of the school employer or dual credits from the school employer and the educational entity; or
(6) section 4.5(a) of this chapter.
(b) A subject that is set forth in section 4.5(a) of this chapter may not be included in any contract after June 30, 2011.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.12.

IC 20-29-6-3
Unlawful deficit financing
Sec. 3. (a) It is unlawful for a school employer to enter into any agreement that would place the employer in a position of deficit financing due to a reduction in the employer's actual general fund revenue or an increase in the employer's expenditures when the expenditures exceed the employer's current year actual general fund revenue.
(b) A contract that provides for deficit financing is void to that extent, and an individual teacher's contract executed under the contract is void to that extent.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.13.

IC 20-29-6-4 Subjects of bargaining
Sec. 4. (a) A school employer shall bargain collectively with the exclusive representative on the following:
(1) Salary.
(2) Wages.
(3) Salary and wage related fringe benefits, including accident, sickness, health, dental, vision, life, disability, retirement benefits, and paid time off as permitted to be bargained under IC 20-28-9-11.
(b) Salary and wages include the amounts of pay increases available to employees under the salary scale adopted under IC 20-28-9-1, but do not include the teacher evaluation procedures and criteria, or any components of the teacher evaluation plan, rubric, or tool.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.14.

IC 20-29-6-4.5
Prohibited subjects of collective bargaining
Sec. 4.5. (a) For a contract entered into after June 30, 2011, a school employer may not bargain collectively with the exclusive representative on the following:
(1) The school calendar.
(2) Teacher dismissal procedures and criteria.
(3) Restructuring options available to a school employer under federal or state statutes, regulations, or rules because of the failure of the school corporation or a school to meet federal or state accountability standards.
(4) The ability of a school employer to contract, partner, or operate jointly with an educational entity that provides postsecondary credits to students of the school employer or dual credits from the school employer and the educational entity.
(5) Any subject not expressly listed in section 4 of this chapter.
(b) A subject set forth in subsection (a) that may not be bargained collectively may not be included in an agreement entered into under this article.
As added by P.L.48-2011, SEC.15.

IC 20-29-6-4.7
Bargaining on teacher evaluation procedures and criteria prohibited; duration of contract
Sec. 4.7. (a) A school employer may not bargain collectively with the exclusive representative on teacher evaluation procedures and criteria after this section has been enacted into law.
(b) A contract entered into between a school employer and an exclusive representative after this section has been enacted into law may not extend past the end of a state budget biennium.
As added by P.L.48-2011, SEC.16.

IC 20-29-6-5
Grievance procedure Sec. 5. A contract entered into under this chapter may contain a grievance procedure.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.17.

IC 20-29-6-6
Limitations on obligation to bargain collectively
Sec. 6. The obligation to bargain collectively does not include the final approval of a contract concerning any items. Agreements reached through collective bargaining are binding as a contract only if ratified by the governing body of the school corporation and the exclusive representative. The obligation to bargain collectively does not require the school employer or the exclusive representative to agree to a proposal of the other or to make a concession to the other.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-7
Subjects of discussion
Sec. 7. A school employer shall discuss with the exclusive representative of certificated employees the following items:
(1) Curriculum development and revision.
(2) Textbook selection.
(3) Teaching methods.
(4) Hiring, evaluation, promotion, demotion, transfer, assignment, and retention of certificated employees.
(5) Student discipline.
(6) Expulsion or supervision of students.
(7) Pupil/teacher ratio.
(8) Class size or budget appropriations.
(9) Safety issues for students and employees in the workplace, except those items required to be kept confidential by state or federal law.
(10) Hours.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.18.

IC 20-29-6-8
Contract, agreement, or concession not required
Sec. 8. The obligation to discuss does not require either party to enter into a contract, agree to a proposal, or make a concession related to the items listed in section 7 of this chapter. A failure to reach an agreement on a matter of discussion does not allow the use of any part of the impasse procedure under IC 20-29-8.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.19.

IC 20-29-6-9
Discussions outside obligation to bargain collectively
Sec. 9. The obligation to bargain collectively or discuss a matter does not prevent:
(1) a school employee from petitioning the school employer, governing body, or superintendent for a redress of the employee's grievances, either individually or through the

exclusive representative; or
(2) the school employer or superintendent from conferring with a citizen, taxpayer, student, school employee, or other person considering the operation of the schools and the school corporation.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-10
Recommendations by superintendent
Sec. 10. Nothing shall prevent a superintendent or the superintendent's designee from making recommendations to the school employer.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-11
Repealed
(Repealed by P.L.48-2011, SEC.39; P.L.90-2011, SEC.50.)

IC 20-29-6-12
Commencement of collective bargaining
Sec. 12. Formal collective bargaining between a school corporation and the exclusive representative shall not begin before:
(1) August 1 in the first year of the state budget biennium; or
(2) August 1 in the second year of the state budget biennium if the parties agreed to a one (1) year contract during the first year of the state budget biennium or the contract provides for renegotiating certain financial items the second year of a two (2) year contract.
Informal negotiations may be held before August 1.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.20; P.L.229-2011, SEC.178.

IC 20-29-6-12.5
Certification of estimated available revenue
Sec. 12.5. (a) Before August 1 of the first year of the state budget biennium, the department shall provide the parties with an estimate of the general fund revenue available for bargaining in the school corporation from the school funding formula.
(b) Within thirty (30) days after the date of the first state ADM count date of the school year in the first year of the state budget biennium, the department shall provide the parties with a certification of estimated general fund revenue available for bargaining from the school funding formula. A school employer that has passed a general fund operating referendum under IC 20-46-1 must have that amount certified by the department of local government finance. The school corporation must obtain the certification before the commencement of bargaining. These certifications must be the basis for determinations throughout impasse proceedings under this chapter.
As added by P.L.48-2011, SEC.21. Amended by P.L.229-2011,

SEC.179.

IC 20-29-6-13
Appointment of mediator
Sec. 13. (a) If, at any time after at least sixty (60) days following the beginning of formal bargaining collectively between the parties, an impasse is declared, the board shall appoint a mediator from the board's staff or an ad hoc panel.
(b) The mediator shall begin mediation within fifteen (15) days after the board receives notice of impasse.
(c) The mediation must consist of not more than three (3) mediation sessions and must result in one (1) of the following:
(1) An agreement between the parties on the items permitted to be bargained under section 4 of this chapter.
(2) Each party's last best offer, including fiscal rationale, related to items permitted to be bargained under section 4 of this chapter.
(d) Costs for the mediator shall be borne equally by the parties.
(e) Mediation shall be completed within thirty (30) days.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.22; P.L.229-2011, SEC.180; P.L.6-2012, SEC.139.

IC 20-29-6-14
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-6-15
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-6-15.1
Initiation of factfinding
Sec. 15.1. (a) If an agreement has not been reached on the items permitted to be bargained collectively under section 4 of this chapter, within fifteen (15) days after mediation under section 13 of this chapter has ended, the board shall initiate factfinding.
(b) Factfinding must culminate in the factfinder imposing contract terms on the parties. The factfinder must select one (1) party's last best offer as the contract terms. The factfinder's order must be restricted to only those items permitted to be bargained and included in the collective bargaining agreement under section 4 of this chapter and must not put the employer in a position of deficit financing (as defined in IC 20-29-2-6). The factfinder's order may not impose terms beyond those proposed by the parties in their last, best offers.
(c) Costs for the factfinder shall be borne equally by the parties.
(d) Factfinding may not last longer than fifteen (15) days.
As added by P.L.229-2011, SEC.181.

IC 20-29-6-16
Continuation of existing agreement; circumstances Sec. 16. (a) If an agreement has not been reached on the items to be bargained collectively by November 1, as provided in IC 6-1.1-17-5, the parties shall continue the terms of the current contract that is in effect, and the school employer may issue tentative individual contracts and prepare its budget on that basis. During this period, in order to allow the successful resolution of the dispute, the school employer may not unilaterally change the terms or conditions of employment that are issues in dispute.
(b) Upon the expiration of the current contract that is in effect, the school employer shall continue under the terms of the current contract that is in effect, with no increase or increment in salary, wages, or benefits for any bargaining unit employee until a new contract is executed, unless continuation would put the school employer in a position of deficit financing due to a reduction in the employer's actual general fund revenue or an increase in an employer's expenditures when the expenditures exceed the current year actual general fund revenue.
(c) The only parts of the contract that must continue under this section are the items contained in the contract and listed in section 4 of this chapter.
(d) This section may not be construed as relieving the school employer or the school employee organization from the duty to bargain collectively until a mutual agreement has been reached and a contract entered as called for in this chapter.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.24; P.L.229-2011, SEC.182.

IC 20-29-6-17
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-6-18
Appeal of factfinder's decision
Sec. 18. (a) Either party may appeal the decision of the factfinder under IC 20-29-6-15.1. The appeal must be filed not later than thirty (30) days after receiving the factfinder's decision.
(b) The board's decision must be restricted to only those items permitted to be bargained and included in the collective bargaining agreement under section 4 of this chapter and must not put the employer in a position of deficit financing, as defined in IC 20-29-2-6. The board's decision may not impose terms beyond those proposed by the parties in their last, best offers.
(c) The board must rule on the appeal within thirty (30) days after receipt of notice of appeal.
As added by P.L.48-2011, SEC.25. Amended by P.L.6-2012, SEC.140.

IC 20-29-6-19
Internet posting of collective bargaining agreement provisions
Sec. 19. Not later than fourteen (14) business days after the

parties have reached an agreement under this chapter, the school employer shall post the contract upon which the parties have agreed on the school employer's Internet web site.
As added by P.L.148-2012, SEC.4.



CHAPTER 7. UNFAIR PRACTICES

IC 20-29-7-2
Unfair practices by school employee organization
Sec. 2. It is an unfair practice for a school employee organization or the organization's agents to do any of the following:
(1) Interfere with, restrain, or coerce:
(A) school employees in the exercise of the rights guaranteed by this article; or
(B) a school employer in the selection of its representatives for the purpose of bargaining collectively, discussing, or adjusting grievances.
This subdivision does not impair the right of a school employee organization to adopt its own rules with respect to the

acquisition or retention of membership in the school employee organization.
(2) Cause or attempt to cause a school employer to discriminate against an employee in violation of section 1 of this chapter.
(3) Refuse to bargain collectively with a school employer if the school employee organization is the exclusive representative.
(4) Fail or refuse to comply with any provision of this article.
As added by P.L.1-2005, SEC.13.

IC 20-29-7-3
Right of school employer or school employee organization to bring suit
Sec. 3. This chapter does not in any way restrict the right of a:
(1) school employer; or
(2) school employee organization;
to bring suit for specific performance or breach of performance, or both, of a collective bargaining contract in any court having jurisdiction.
As added by P.L.1-2005, SEC.13.

IC 20-29-7-4
Prevention of unfair practices
Sec. 4. (a) Unfair practices are remediable under this section.
(b) A school employer or a school employee who believes the employer or employee is aggrieved by an unfair practice may file a complaint under oath:
(1) setting out a summary of the facts involved; and
(2) specifying the section or sections of this article alleged to have been violated.
(c) The board shall:
(1) give notice to the person or school employee organization against whom the complaint is directed; and
(2) determine the matter raised in the complaint.
(d) Appeals may be taken under IC 4-21.5-3.
(e) A hearing examiner or agent of the board, who may be a member of the board, may:
(1) take testimony; and
(2) make findings and conclusions.
(f) The board, but not a hearing examiner or agent of the board, may enter the interlocutory orders, after summary hearing, the board considers necessary in carrying out the intent of this chapter.
As added by P.L.1-2005, SEC.13.



CHAPTER 8. IMPASSE PROCEDURES

IC 20-29-8-6
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-8-7
Appointment of factfinder
Sec. 7. (a) When a factfinder is requested or required under IC 20-29-6, the board shall appoint a factfinder from the staff or panel established under section 6 of this chapter.
(b) The factfinder shall make an investigation and hold hearings as the factfinder considers necessary in connection with a dispute.
(c) The factfinder:
(1) may restrict the factfinder's findings to those issues that the factfinder determines significant;
(2) must restrict the findings to the items listed in IC 20-29-6-4; and
(3) may not impose terms beyond those proposed by the parties in their last, best offers.
(d) The factfinder may use evidence furnished to the factfinder by:
(1) the parties;
(2) the board;
(3) the board's staff; or (4) any other state agency.
(e) The factfinder shall conduct the factfinding hearing in public in a room or facility owned by the county or local unit of government located in the county in which the school employer is located, or if the school employer is located in more than one (1) county, in the county in which the greatest number of students who attend the school employer's schools reside. The public hearing may begin not earlier than October 1 in the first year of the state budget biennium and must be concluded by December 31 of the same year.
(f) The factfinding process may not exceed fifteen (15) days from beginning to end, and not more than two (2) of those days may be used for public testimony, which may be taken at the discretion of the factfinder. During the public hearing, each party shall present fully its last, best offer, including the fiscal rationale for the offer. Only general operating funds and those funds certified by the department of education and the department of local government finance may be considered as a source of the funding for items, unless the school funding formula allows other funds to be used for certain items.
(g) The factfinder shall make a recommendation as to the settlement of the disputes over which the factfinder has jurisdiction.
(h) The factfinder shall:
(1) make the investigation, hearing, and findings as expeditiously as the circumstances permit; and
(2) deliver the findings to the parties and to the board.
(i) The board, after receiving the findings and recommendations, may make additional findings and recommendations to the parties based on information in:
(1) the report; or
(2) the board's own possession.
The board may not make any recommendations to the parties related to any items not specifically identified in IC 20-29-6-4.
(j) At any time within five (5) days after the findings and recommendations are delivered to the board, the board may make the findings and recommendations of the factfinder and the board's additional findings and recommendations, if any, available to the public through news media and other means the board considers effective.
(k) The board shall make the findings and recommendations described in subsection (j) available to the public not later than ten (10) days after the findings and recommendations are delivered to the board.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.28; P.L.229-2011, SEC.183.

IC 20-29-8-8
Factors considered by factfinder
Sec. 8. In conducting hearings and investigations, the factfinder is not bound by IC 4-21.5. The factfinder shall, however, consider the following factors: (1) Past memoranda of agreements and contracts between the parties.
(2) Comparisons of wages and hours of the employees involved with wages of other employees working for other public agencies and private concerns doing comparable work, giving consideration to factors peculiar to the school corporation.
(3) The public interest.
(4) The financial impact on the school corporation and whether any settlement will cause the school corporation to engage in deficit financing as described in IC 20-29-6-3.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.29.

IC 20-29-8-9
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-8-10
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-8-10.1
Prohibition; serving as mediator and factfinder
Sec. 10.1. A person who has served as a mediator in a dispute between a school employer and an exclusive representative may not serve as a factfinder in a dispute arising in the same school corporation within a period of five (5) years except by the mutual consent of the parties.
As added by P.L.229-2011, SEC.184.

IC 20-29-8-11
Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-8-12 Version a
Payment of expenses by board
Note: This version of section amended by P.L.48-2011, SEC.31. See also following version of this section repealed by P.L.229-2011, SEC.274.
Sec. 12. The board shall pay the cost of an arbitrator, which shall be reimbursed equally by the two (2) parties under procedures for collection and payment established by the board.
As added by P.L.1-2005, SEC.13. Amended by P.L.48-2011, SEC.31.

IC 20-29-8-12 Version b
Repealed
(Repealed by P.L.229-2011, SEC.274.)
Note: This section repealed by P.L.229-2011, SEC.274. See also preceding version of this section amended by P.L.48-2011, SEC.31.

IC 20-29-8-13 Repealed
(Repealed by P.L.48-2011, SEC.39.)

IC 20-29-8-13.1
Findings and recommendations of factfinder; distribution; review
Sec. 13.1. (a) The investigation, hearing, and findings of the factfinder must be:
(1) made as expeditiously as the circumstances allow; and
(2) delivered to the parties and to the board.
(b) The board, after receiving the findings and recommendations under subsection (a), may make additional findings and recommendations to the parties based upon information in the report or in the board's possession. The board may not make any recommendations to the parties related to any items not specifically identified in IC 20-29-6-4 and may not address items beyond those proposed by the parties in their last, best offers.
(c) The board:
(1) may, at any time within five (5) days; and
(2) shall, within ten (10) days;
after receiving the findings and recommendations delivered under subsection (a), make the findings and recommendations of the factfinder and the board's additional findings and recommendations, if any, available to the public through the news media and any other means.
As added by P.L.229-2011, SEC.185.

IC 20-29-8-14
Repealed
(Repealed by P.L.48-2011, SEC.39.)



CHAPTER 9. STRIKES

IC 20-29-9-2
Actions taken for aiding or abetting in a strike
Sec. 2. A school corporation or school employer may in:
(1) an action at law;
(2) a suit in equity; or
(3) another proper proceeding;
take action against a school employee organization, an affiliate of a school employee organization, or any person aiding or abetting in a strike for redress of the unlawful act.
As added by P.L.1-2005, SEC.13.

IC 20-29-9-3
Loss of dues deduction privilege by exclusive representative for participating in strike
Sec. 3. If an exclusive representative:
(1) engages in; or
(2) aids or abets in;
a strike, the exclusive representative shall lose the exclusive representative's dues deduction privilege for one (1) year.
As added by P.L.1-2005, SEC.13.

IC 20-29-9-4
Minimum length of school year
Sec. 4. A regulation, rule, or law concerning the minimum length of a school year may not:
(1) apply; or
(2) require makeup days;
if schools in a school corporation are closed as a result of a school employee strike.
As added by P.L.1-2005, SEC.13.

IC 20-29-9-5
School corporation not required to pay salary for days on strike
Sec. 5. A school corporation shall not pay a school employee for any day when the school employee fails, as a result of a strike, to report for work as required by the school year calendar. As added by P.L.1-2005, SEC.13.






ARTICLE 30. CURRICULUM

CHAPTER 1. APPLICABILITY



CHAPTER 2. CALENDAR

IC 20-30-2-2
Student instructional day; school flex program instructional day
Sec. 2. (a) A student instructional day in grades 1 through 6 consists of at least five (5) hours of instructional time. Except as provided in subsection (b), a student instructional day in grades 7 through 12 consists of at least six (6) hours of instructional time.
(b) An instructional day for a school flex program under section 2.2 of this chapter consists of a minimum of three (3) hours of instructional time.
As added by P.L.1-2005, SEC.14. Amended by P.L.242-2005, SEC.15.

IC 20-30-2-2.2
School flex instructional program
Sec. 2.2. (a) As used in this section, "eligible student" means a student in grade 11 or 12 who has:
(1) failed the ISTEP+ graduation exam at least twice;
(2) been determined to be chronically absent, by missing more than ten (10) unexcused days of school in one (1) school year;
(3) been determined to be a habitual truant, as identified under IC 20-33-2-11;
(4) been significantly behind in credits for graduation, as identified by an individual's school principal;
(5) previously undergone at least a second suspension from school for the school year under IC 20-33-8-14 or IC 20-33-8-15;
(6) previously undergone an expulsion from school under IC 20-33-8-14, IC 20-33-8-15, or IC 20-33-8-16; or
(7) been determined by the individual's principal and the individual's parent or guardian to benefit by participating in the school flex program.
(b) An eligible student who participates in a school flex program must:
(1) attend school for at least three (3) hours of instructional time per school day; (2) pursue a timely graduation;
(3) provide evidence of college or technical career education enrollment and attendance or proof of employment and labor that is aligned with the student's career academic sequence under rules established by the Indiana bureau of child labor;
(4) not be suspended or expelled while participating in a school flex program;
(5) pursue course and credit requirements for a general diploma; and
(6) maintain a ninety-five percent (95%) attendance rate.
(c) A school may allow an eligible student in grade 11 or 12 to complete an instructional day that consists of three (3) hours of instructional time if the student participates in the school flex program.
(d) If one (1) or more students participate in a school flex program, the principal shall, on forms provided by the department, submit a yearly report to the department of student participation and graduation rates of students who participate in the school flex program.
As added by P.L.242-2005, SEC.16.

IC 20-30-2-3
School year
Sec. 3. For each school year, a school corporation shall conduct at least one hundred eighty (180) student instructional days. Not later than June 15 of each school year, the superintendent of each school corporation shall certify to the department the number of student instructional days conducted during that school year.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-4
Reduction of tuition support
Sec. 4. If a school corporation fails to conduct the minimum number of student instructional days during a school year as required under section 3 of this chapter, the department shall reduce the August tuition support distribution to that school corporation for a school year by an amount determined as follows:
STEP ONE: Determine the remainder of:
(A) the amount of the total tuition support allocated to the school corporation for the particular school year; minus
(B) that part of the total tuition support allocated to the school corporation for that school year with respect to student instructional days one hundred seventy-six (176) through one hundred eighty (180).
STEP TWO: Subtract the number of student instructional days that the school corporation conducted from one hundred eighty (180).
STEP THREE: Determine the lesser of five (5) or the remainder determined under STEP TWO.
STEP FOUR: Divide the amount subtracted under STEP

ONE(B) by five (5).
STEP FIVE: Multiply the quotient determined under STEP FOUR by the number determined under STEP THREE.
STEP SIX: Subtract the number determined under STEP THREE from the remainder determined under STEP TWO.
STEP SEVEN: Divide the remainder determined under STEP ONE by one hundred seventy-five (175).
STEP EIGHT: Multiply the quotient determined under STEP SEVEN by the remainder determined under STEP SIX.
STEP NINE: Add the product determined under STEP FIVE to the product determined under STEP EIGHT.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-5
Waiver
Sec. 5. The department may grant a waiver of the penalty imposed under section 4 of this chapter for a particular number of canceled student instructional days if:
(1) the school corporation applies to the department for a waiver of the penalty imposed under section 4 of this chapter for a specific number of canceled student instructional days; and
(2) each of the particular number of student instructional days requested to be waived under this section was canceled due to extraordinary circumstances.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-6
Guidelines
Sec. 6. The department shall develop guidelines for school corporations to apply for a waiver under section 5 of this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-7
Minimum school term
Sec. 7. The minimum length for a school term is nine (9) months.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-8
Development of innovative school calendars
Sec. 8. The state superintendent may encourage the development and establishment of innovative or exemplary school calendars.
As added by P.L.2-2006, SEC.140.



CHAPTER 3. ANNUAL AND PATRIOTIC OBSERVANCES

IC 20-30-3-2
Other observances
Sec. 2. The public schools shall appropriately observe the commemorations designated in IC 1-1-9 through IC 1-1-11.
As added by P.L.1-2005, SEC.14.

IC 20-30-3-3
National anthem
Sec. 3. The state board shall:
(1) require the singing of the entire national anthem, "The Star Spangled Banner", in each school on all patriotic occasions; and
(2) arrange to supply the words and music in sufficient quantity for these purposes.
As added by P.L.1-2005, SEC.14.

IC 20-30-3-4
United States flag
Sec. 4. (a) Each governing body shall procure a United States flag that is four (4) feet by six (6) feet for each school under the governing body's supervision.
(b) If weather conditions permit, each governing body shall require that the United States flag be displayed on every school under the governing body's control on every day the school is in session. If the flag is not displayed outdoors for any reason, the flag must be displayed in the principal room or assembly hall. Each governing body shall establish rules and regulations for the proper care, custody, and display of the flag.
(c) A person who violates subsection (b) commits a Class C infraction.
As added by P.L.1-2005, SEC.14.



CHAPTER 4. STUDENT GRADUATION PLAN

IC 20-30-4-1.5
Grade 6 initial graduation plan
Sec. 1.5. (a) In grade 6, a student and the student's parent shall develop an initial graduation plan. The plan must include the following:
(1) A statement of intent to graduate from high school.
(2) An acknowledgment of the importance of:
(A) good citizenship;
(B) school attendance; and
(C) diligent study habits.
(b) The plan must become part of the student's permanent school record.
As added by P.L.140-2008, SEC.3.

IC 20-30-4-2
Grade 9 graduation plan; consultation with guidance counselors and parents
Sec. 2. In consultation with the student's guidance counselor, after seeking consultation with each student's parents, and not later than the date on which the student completes grade 9, each student shall further develop the graduation plan developed in grade 6 under section 1.5 of this chapter to also include the following:
(1) The subject and skill areas of interest to the student.
(2) A program of study under the college/technology preparation curriculum adopted by the state board under IC 20-30-10-2 for grades 10, 11, and 12 that meets the interests and aptitude of the student.
(3) Assurances that, upon satisfactory fulfillment of the plan, the student:
(A) is entitled to graduate; and
(B) will have taken at least the minimum variety and number of courses necessary to gain admittance to a state educational institution.
(4) An indication of assessments (other than ISTEP and the graduation examination) that the student plans to take voluntarily during grade 10 through grade 12, and which may include any of the following:
(A) The SAT Reasoning Test.
(B) The ACT test.
(C) Advanced placement exams.
(D) College readiness exams approved by the department. (E) Workforce readiness exams approved by the department of workforce development established under IC 22-4.1-2.
As added by P.L.1-2005, SEC.14. Amended by P.L.2-2007, SEC.220; P.L.140-2008, SEC.4.

IC 20-30-4-3
Children with disabilities; individualized education programs
Sec. 3. Any decisions regarding the requirements under this chapter for a student who is a child with a disability under IC 20-35 shall be made in accordance with the individualized education program for that student and federal law.
As added by P.L.1-2005, SEC.14.

IC 20-30-4-4
Modification of plan
Sec. 4. A graduation plan may be modified after initial development. However, the modifications may not interfere with the assurances described in section 2(3) of this chapter.
As added by P.L.1-2005, SEC.14. Amended by P.L.140-2008, SEC.5.

IC 20-30-4-5
Individual courses or programs
Sec. 5. This chapter may not be construed to prevent a student who chooses a particular curriculum under IC 20-30-12 or IC 20-30-10 from including within the student's graduation plan individual courses or programs that:
(1) are not included within the student's chosen curriculum; and
(2) the student is otherwise eligible to take.
As added by P.L.1-2005, SEC.14. Amended by P.L.140-2008, SEC.6.

IC 20-30-4-6
Review of plan
Sec. 6. (a) A student's guidance counselor shall, in consultation with the student and the student's parent, review annually a student's graduation plan that was developed in grade 9 under section 2 of this chapter to determine if the student is progressing toward fulfillment of the graduation plan.
(b) If a student is not progressing toward fulfillment of the graduation plan, the school counselor shall provide counseling services for the purpose of advising the student of credit recovery options and services available to help the student progress toward graduation.
As added by P.L.185-2006, SEC.8. Amended by P.L.140-2008, SEC.7.



CHAPTER 5. MANDATORY CURRICULUM

IC 20-30-5-1
Constitutions
Sec. 1. (a) In each of grades 6 through 12, every public and nonpublic school shall provide instruction on the constitutions of:
(1) Indiana; and
(2) the United States.
(b) In public elementary schools, instruction on the constitutions shall be included as a part of American history. In public high schools, instruction on the constitutions shall be included as a part of civics or another course, as the state board may require by rules. Failure of any public school teacher or principal to comply with this requirement constitutes misconduct in office under IC 20-28-5-7.
(c) Each nonpublic elementary school and high school shall provide instruction under this section as required by the state board.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-2
Constitutions; interdisciplinary course
Sec. 2. (a) Each public and nonpublic high school shall provide a required course that is:
(1) not less than one (1) year of school work; and
(2) in the:
(A) historical;
(B) political;
(C) civic;
(D) sociological;
(E) economical; and
(F) philosophical;
aspects of the constitutions of Indiana and the United States.
(b) The state board shall:
(1) prescribe the course described in this section and the course's appropriate outlines; and (2) adopt the necessary textbooks for uniform instruction.
(c) A high school student may not receive a diploma unless the student has successfully completed the interdisciplinary course described in this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-3
Protected writings, documents, and records of American history or heritage
Sec. 3. (a) This section applies to the following writings, documents, and records:
(1) The Constitution of the United States.
(2) The national motto.
(3) The national anthem.
(4) The Pledge of Allegiance.
(5) The Constitution of the State of Indiana.
(6) The Declaration of Independence.
(7) The Mayflower Compact.
(8) The Federalist Papers.
(9) "Common Sense" by Thomas Paine.
(10) The writings, speeches, documents, and proclamations of the founding fathers and presidents of the United States.
(11) United States Supreme Court decisions.
(12) Executive orders of the presidents of the United States.
(13) Frederick Douglas' Speech at Rochester, New York, on July 5, 1852, entitled "What to a Slave is the Fourth of July?".
(14) Appeal by David Walker.
(15) Chief Seattle's letter to the United States government in 1852 in response to the United States government's inquiry regarding the purchase of tribal lands.
(b) A school corporation may allow a principal or teacher in the school corporation to read or post in a school building or classroom or at a school event any excerpt or part of a writing, document, or record listed in subsection (a).
(c) A school corporation may not permit the content based censorship of American history or heritage based on religious references in a writing, document, or record listed in subsection (a).
(d) A library, a media center, or an equivalent facility that a school corporation maintains for student use must contain in the facility's permanent collection at least one (1) copy of each writing or document listed in subsection (a)(1) through (a)(9).
(e) A school corporation:
(1) shall allow a student to include a reference to a writing, document, or record listed in subsection (a) in a report or other work product; and
(2) may not punish the student in any way, including a reduction in grade, for using the reference.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-4 System of government; American history
Sec. 4. (a) Each public school and nonpublic school shall provide within the two (2) weeks preceding a general election for all students in grades 6 through 12 five (5) full recitation periods of class discussion concerning:
(1) the system of government in Indiana and in the United States;
(2) methods of voting;
(3) party structures;
(4) election laws; and
(5) the responsibilities of citizen participation in government and in elections.
(b) A student may not receive a high school diploma unless the student has completed a two (2) semester course in American history.
(c) If a public school superintendent violates this section, the state superintendent shall receive and record reports of the violations. The general assembly may examine these reports.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-4.5
Moment of silence
Sec. 4.5. (a) In order that:
(1) the right of each student to the free exercise of religion is guaranteed within the schools; and
(2) the freedom of each student is subject to the least possible coercion from the state either to engage in or to refrain from religious observation on school grounds;
the governing body of each school corporation shall establish the daily observance of a moment of silence in each classroom or on school grounds.
(b) During the moment of silence required by subsection (a), the teacher responsible for a classroom shall ensure that all students remain seated or standing and silent and make no distracting display so that each student may, in the exercise of the student's individual choice, meditate, pray, or engage in any other silent activity that does not interfere with, distract, or impede another student in the exercise of the student's individual choice.
As added by P.L.78-2005, SEC.6.

IC 20-30-5-5
Morals instruction
Sec. 5. (a) Each public school teacher and nonpublic school teacher who is employed to instruct in the regular courses of grades 1 through 12 shall present the teacher's instruction with special emphasis on:
(1) honesty;
(2) morality;
(3) courtesy;
(4) obedience to law;
(5) respect for the national flag and the Constitution of the State

of Indiana and the Constitution of the United States;
(6) respect for parents and the home;
(7) the dignity and necessity of honest labor; and
(8) other lessons of a steadying influence that tend to promote and develop an upright and desirable citizenry.
(b) The state superintendent shall prepare outlines or materials for the instruction described in subsection (a) and incorporate the instruction in the regular courses of grades 1 through 12.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-6
Good citizenship instruction
Sec. 6. (a) This section applies only to public schools.
(b) As used in this section, "good citizenship instruction" means integrating instruction into the current curriculum that stresses the nature and importance of the following:
(1) Being honest and truthful.
(2) Respecting authority.
(3) Respecting the property of others.
(4) Always doing the student's personal best.
(5) Not stealing.
(6) Possessing the skills (including methods of conflict resolution) necessary to live peaceably in society and not resorting to violence to settle disputes.
(7) Taking personal responsibility for obligations to family and community.
(8) Taking personal responsibility for earning a livelihood.
(9) Treating others the way the student would want to be treated.
(10) Respecting the national flag, the Constitution of the United States, and the Constitution of the State of Indiana.
(11) Respecting the student's parents and home.
(12) Respecting the student's self.
(13) Respecting the rights of others to have their own views and religious beliefs.
(c) The department shall:
(1) identify; and
(2) make available;
models of conflict resolution instruction to school corporations. The instruction may consist of a teacher education program that applies the techniques to the students in the classroom to assist school corporations in complying with this section.
As added by P.L.1-2005, SEC.14. Amended by P.L.246-2005, SEC.170.

IC 20-30-5-7
School corporation studies
Sec. 7. Each school corporation shall include in the school corporation's curriculum the following studies:
(1) Language arts, including: (A) English;
(B) grammar;
(C) composition;
(D) speech; and
(E) second languages.
(2) Mathematics.
(3) Social studies and citizenship, including the:
(A) constitutions;
(B) governmental systems; and
(C) histories;
of Indiana and the United States, including a study of the Holocaust in each high school United States history course.
(4) Sciences.
(5) Fine arts, including music and art.
(6) Health education, physical fitness, safety, and the effects of alcohol, tobacco, drugs, and other substances on the human body.
(7) Additional studies selected by each governing body, subject to revision by the state board.
As added by P.L.1-2005, SEC.14. Amended by P.L.86-2007, SEC.1.

IC 20-30-5-7.5
Physical activities
Sec. 7.5. (a) This section does not apply to a student who:
(1) is in half-day kindergarten; or
(2) has a medical condition that precludes participation in the daily physical activity provided under this section.
(b) Beginning in the 2006-2007 school year, the governing body of each school corporation shall provide daily physical activity for students in elementary school. The physical activity must be consistent with the curriculum and programs developed under IC 20-19-3-6 and may include the use of recess. On a day when there is inclement weather or unplanned circumstances have shortened the school day, the school corporation may provide physical activity alternatives or elect not to provide physical activity.
As added by P.L.54-2006, SEC.4.

IC 20-30-5-8
Safety education
Sec. 8. A course in safety education for at least one (1) full semester shall be taught in grade 8 of each public school and nonpublic school. The state board shall prepare a guide for this course that:
(1) the teacher shall use; and
(2) may be revised under the direction of the state board.
As added by P.L.1-2005, SEC.14. Amended by P.L.73-2011, SEC.15.

IC 20-30-5-9
Hygiene
Sec. 9. (a) The principles of hygiene and sanitary science must be

taught in grade 5 of each public school and may be taught in other grades. This instruction must explain the ways that dangerous communicable diseases are spread and the sanitary methods for disease prevention and restriction.
(b) The state health commissioner and the state superintendent shall jointly compile a leaflet describing the principles of hygiene, sanitary science, and disease prevention and shall supply the leaflets to each superintendent, who shall:
(1) supply the leaflets to each school; and
(2) require the teachers to comply with this section.
(c) Each prosecuting attorney to whom the state department of health or the state department of health's agents report any violation of this section shall commence proceedings against the violator.
(d) Any student who objects in writing, or any student less than eighteen (18) years of age whose parent or guardian objects in writing, to health and hygiene courses because the courses conflict with the student's religious teachings is entitled to be excused from receiving medical instruction or instruction in hygiene or sanitary science without penalties concerning grades or graduation.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-10
Diseases
Sec. 10. (a) The governing body shall provide in each public school for the illustrative teaching of:
(1) the spread of disease by:
(A) rats;
(B) flies; and
(C) mosquitoes;
and the effects of disease; and
(2) disease prevention by proper food selection and consumption.
(b) A school official who fails to comply with this section commits a Class C infraction.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-11
Alcoholic beverages, tobacco, prescription drugs, and controlled substances; instruction in kindergarten through grade 12
Sec. 11. (a) For kindergarten through grade 12, the governing body of each school corporation shall provide instruction concerning the effects that:
(1) alcoholic beverages;
(2) tobacco;
(3) prescription drugs; and
(4) controlled substances;
have on the human body and society at large.
(b) The state board shall make available to all school corporations a list of appropriate available instructional material on the matters described in subsection (a). (c) The department shall develop curriculum guides to assist teachers assigned to teach the material described in subsection (a).
(d) The state board shall approve drug education curricula for every grade from kindergarten through grade 12.
(e) The department shall provide assistance to each school corporation to train at least one (1) teacher in the school corporation in drug education.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-12
AIDS
Sec. 12. (a) Each school corporation shall:
(1) include in the school corporation's curriculum instruction concerning the disease acquired immune deficiency syndrome (AIDS); and
(2) integrate this effort to the extent possible with instruction on other dangerous communicable diseases.
(b) A school corporation shall consider the recommendations of the AIDS advisory council established under IC 20-34-1 concerning community standards on the:
(1) content of the instruction;
(2) manner in which the information is presented; and
(3) grades in which the information is taught.
(c) Literature that is distributed to school children and young adults under this section must include information required by IC 20-34-3-17.
(d) The department, in consultation with the state department of health, shall develop AIDS educational materials. The department shall make the materials developed under this section available to school corporations.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-13
Instruction on human sexuality or sexually transmitted diseases
Sec. 13. Throughout instruction on human sexuality or sexually transmitted diseases, an accredited school shall:
(1) require a teacher to teach abstinence from sexual activity outside of marriage as the expected standard for all school age children;
(2) include in the instruction that abstinence from sexual activity is the only certain way to avoid out-of-wedlock pregnancy, sexually transmitted diseases, and other associated health problems; and
(3) include in the instruction that the best way to avoid sexually transmitted diseases and other associated health problems is to establish a mutually faithful monogamous relationship in the context of marriage.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-14 Employment matters and work values; career awareness and development; teacher education; career preparation demonstration projects
Sec. 14. (a) To:
(1) educate students on the importance of their future career choices;
(2) prepare students for the realities inherent in the work environment; and
(3) instill in students work values that will enable them to succeed in their respective careers;
each school within a school corporation shall include in the school's curriculum for all students in grades 1 through 12 instruction concerning employment matters and work values.
(b) Each school shall:
(1) integrate within the curriculum instruction that is; or
(2) conduct activities or special events periodically that are;
designed to foster overall career awareness and career development as described in subsection (a).
(c) The department shall develop career awareness and career development models as described in subsection (d) to assist schools in complying with this section.
(d) The models described in this subsection must be developed in accordance with the following:
(1) For grades 1 through 5, career awareness models to introduce students to work values and basic employment concepts.
(2) For grades 6 through 8, initial career information models that focus on career choices as they relate to student interest and skills.
(3) For grades 9 through 10, career exploration models that offer students insight into future employment options.
(4) For grades 11 through 12, career preparation models that provide job or further education counseling, including the following:
(A) Initial job counseling, including the use of job service officers to provide school based assessment, information, and guidance on employment options and the rights of students as employees.
(B) Workplace orientation visits.
(C) On-the-job experience exercises.
(e) The department, with assistance from the department of labor and the department of workforce development, shall:
(1) develop and make available teacher guides; and
(2) conduct seminars or other teacher education activities;
to assist teachers in providing the instruction described in this section.
(f) The department shall, with assistance from the department of workforce development, design and implement innovative career preparation demonstration projects for students in at least grade 9.
As added by P.L.1-2005, SEC.14. Amended by P.L.246-2005,

SEC.171.

IC 20-30-5-15
Breast cancer and testicular cancer instruction
Sec. 15. (a) Each school corporation shall include in the school corporation's high school health education curriculum instruction regarding breast cancer and testicular cancer as adopted by the state board, including the significance of early detection of these diseases through:
(1) monthly self-examinations; and
(2) regularly scheduled mammographies in the case of breast cancer.
(b) The department shall, in consultation with the state department of health, develop breast cancer and testicular cancer educational materials to be made available to school corporations to assist teachers assigned to teach the material described in this section.
(c) The:
(1) department shall develop guidelines; and
(2) state board shall adopt rules under IC 4-22-2;
concerning the instruction required under this section to assist teachers assigned to teach the material described in this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-16
Human organ and blood donor program instruction
Sec. 16. (a) Each school corporation shall include in the school corporation's high school health education curriculum instruction regarding the human organ donor program and blood donor program as adopted by the state board, including:
(1) the purpose of the human organ donor program and blood donor program;
(2) the statewide and nationwide need for human organ and blood donations; and
(3) the procedure for participation in the human organ donor program and blood donor program.
(b) The department shall, in consultation with the state department of health or any other appropriate organization, develop human organ donor program and blood donor program educational materials to be made available to school corporations to assist teachers assigned to teach the material described in this section.
(c) The:
(1) department shall develop guidelines; and
(2) state board shall adopt rules under IC 4-22-2;
concerning the instruction required under this section to assist teachers assigned to teach the material described in this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-17
Access to materials relating to personal analysis, evaluation, or survey of students; consent for participation Sec. 17. (a) A school corporation shall make available for inspection by the parent of a student any instructional materials, including:
(1) teachers' manuals;
(2) textbooks;
(3) films or other video materials;
(4) tapes; and
(5) other materials;
used in connection with a personal analysis, an evaluation, or a survey described in subsection (b).
(b) A student shall not be required to participate in a personal analysis, an evaluation, or a survey that is not directly related to academic instruction and that reveals or attempts to affect the student's attitudes, habits, traits, opinions, beliefs, or feelings concerning:
(1) political affiliations;
(2) religious beliefs or practices;
(3) mental or psychological conditions that may embarrass the student or the student's family;
(4) sexual behavior or attitudes;
(5) illegal, antisocial, self-incriminating, or demeaning behavior;
(6) critical appraisals of other individuals with whom the student has a close family relationship;
(7) legally recognized privileged or confidential relationships, including a relationship with a lawyer, minister, or physician; or
(8) income (except as required by law to determine eligibility for participation in a program or for receiving financial assistance under a program);
without the prior consent of the student if the student is an adult or an emancipated minor or the prior written consent of the student's parent if the student is an unemancipated minor. A parental consent form for a personal analysis, an evaluation, or a survey described in this section shall accurately reflect the contents and nature of the personal analysis, evaluation, or survey.
(c) The department and the governing body shall give parents and students notice of their rights under this section.
(d) The governing body shall enforce this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-18
Meningitis information
Sec. 18. (a) The chief administrative officer of each:
(1) public school (including a charter school as defined in IC 20-24-1-4); and
(2) nonpublic school;
shall ensure that information concerning meningococcal disease and its vaccines is provided to students and parents or guardians of students at the beginning of each school year. (b) The information provided under subsection (a) must include information concerning the:
(1) causes;
(2) symptoms; and
(3) spread;
of meningococcal disease and the places where parents and guardians of students may obtain additional information and vaccinations for their children.
(c) The chief administrative officers and the department shall, in consultation with the state department of health or any other appropriate entity, develop materials to be made available to schools to assist schools in providing the information described in this section.
(d) The department shall enforce this section.
As added by P.L.76-2005, SEC.3.

IC 20-30-5-19
Personal financial responsibility instruction
Sec. 19. (a) Each school corporation, charter school, and accredited nonpublic school shall include in its curriculum for all students in grades 6 through 12 instruction concerning personal financial responsibility.
(b) A school corporation, a charter school, and an accredited nonpublic school may meet the requirements of subsection (a) by:
(1) integrating, within its curriculum, instruction; or
(2) conducting a seminar;
that is designed to foster overall personal financial responsibility.
(c) The state board shall adopt a curriculum that ensures personal financial responsibility is taught:
(1) in a manner appropriate for each grade level; and
(2) as a separate subject or as units incorporated into appropriate subjects;
as determined by the state board.
As added by P.L.154-2009, SEC.2.



CHAPTER 5.5. INTERNET SAFETY

IC 20-30-5.5-2
Duties of the department and the state board
Sec. 2. The:
(1) department shall develop guidelines; and
(2) state board shall adopt rules under IC 4-22-2;
concerning the instruction required under this chapter to assist teachers assigned to teach the material described in this chapter.
As added by P.L.119-2008, SEC.12.

IC 20-30-5.5-3
Requirements of guidelines and rules
Sec. 3. Guidelines and rules adopted under section 2 of this chapter must cover:
(1) safe online communication;
(2) privacy protection;
(3) cyberbullying;
(4) viewing inappropriate material;
(5) file sharing;
(6) the importance of open communication with responsible adults; and
(7) any other matters that the department or the state board finds will assist children in using the Internet safely.
As added by P.L.119-2008, SEC.12.



CHAPTER 6. OPTIONAL CURRICULUM

IC 20-30-6-3
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-30-6-4
Educational television
Sec. 4. (a) A school corporation may:
(1) conduct educational television instruction; and
(2) contract with a commercial television station for the use of the station's facilities and staff.
(b) A governing body may budget and appropriate from the school corporation's general fund for expenditures under this section in the same manner as provided by law for other school expenditures.
As added by P.L.1-2005, SEC.14.

IC 20-30-6-5
Educational television; joint programs
Sec. 5. (a) Two (2) or more school corporations may jointly exercise the powers described in section 4 of this chapter. The school corporations shall enter into an agreement as to the part of expenses incurred under section 4 of this chapter that each school corporation pays.
(b) A school corporation described in subsection (a) may pay into a joint fund an amount computed annually under an agreement described in subsection (a).
(c) The treasurer of a joint fund described in subsection (b) shall:
(1) deposit money in the fund as provided under IC 5-13; and
(2) make disbursements on claims allowed by an executive committee acting for the participating school corporations. The treasurer shall give bond in an amount established by the executive committee.
As added by P.L.1-2005, SEC.14.

IC 20-30-6-6
Educational television; credit
Sec. 6. The state board may approve credit in kindergarten through grade 12 for educational television instruction in the same manner as other credit is given under state rules.
As added by P.L.1-2005, SEC.14.

IC 20-30-6-7
Military instruction
Sec. 7. (a) A governing body may institute a system of military instruction in a high school and authorize the high school to receive arms, ammunition, and equipment from the federal government under regulations adopted by the United States Department of Defense.
(b) A governing body described in subsection (a) may pay the following expenses from the school corporation's general fund:
(1) Freight charges on arms, ammunition, and equipment issued by the federal government from the place of issue to the high school.
(2) Insurance charges on property described in subdivision (1).
(3) Premiums on bonds executed by the governing body to cover the care, safekeeping, and return of property described in subdivision (1).
(4) The cost of constructing arms racks and other facilities for the care and preservation of property described in subdivision (1), scaling walls, indoor targets, and other equipment the governing body considers necessary.
As added by P.L.1-2005, SEC.14.

IC 20-30-6-8
Military instruction; staff
Sec. 8. (a) A governing body may employ suitable and competent persons as military instructors. A military instructor is entitled to compensation as an instructor in a high school if:
(1) a system of military instruction is established and a military instructor is not detailed to the high school by the federal government; or
(2) a system of military instruction is established with detailed military instructors, but additional instructors are necessary.
(b) An individual who holds a certificate of eligibility issued by the state board after an examination conducted by a board of three (3) military officers, at least one (1) of whom is commissioned in the United States regular army, is competent and suitable as a military instructor. A qualified individual may serve as physical education director, military instructor, and teacher in a high school.
(c) A high school may not institute or conduct military instruction unless an instructor detailed by the federal government or a

competent and suitable military instructor supervises the military instruction.
As added by P.L.1-2005, SEC.14.

IC 20-30-6-9
Military instruction; noncompulsory
Sec. 9. Sections 7 and 8 of this chapter do not authorize compulsory military instruction in a public school and do not abridge the right of school authorities to make proper rules and regulations for the government of the school's students.
As added by P.L.1-2005, SEC.14.

IC 20-30-6-10
Voluntary religious observance authorized
Sec. 10. A school corporation may permit a voluntary religious observance if the school corporation follows sections 11 through 12 of this chapter and any additional procedures that the school corporation adopts to ensure that the observance is voluntary.
As added by P.L.1-2005, SEC.14. Amended by P.L.78-2005, SEC.7.

IC 20-30-6-11
Voluntary religious observance; time, facilities, and supervision
Sec. 11. (a) The time used for voluntary religious observance authorized under section 10 of this chapter must be in addition to the regular school day, which for these purposes is six and one-half (6 1/2) hours, excluding time for lunch.
(b) A religious or philosophical group that does not accept voluntary religious observance at a school is entitled to use of school facilities during the time set for voluntary religious observance.
(c) A school corporation shall provide properly supervised facilities for recreation and study during a voluntary religious observance. The supervised facilities must include the following:
(1) The library.
(2) If the school has no library, a study room.
(3) The gymnasium or playground.
(4) Music and art facilities.
An individual who supervises a facility does not have to be licensed in the activity that the individual supervises.
As added by P.L.1-2005, SEC.14.

IC 20-30-6-12
Voluntary religious observance; prohibitions
Sec. 12. (a) The following may not cause or encourage attendance at a voluntary religious observance:
(1) A school corporation.
(2) A superintendent.
(3) A principal.
(4) A teacher.
(5) A clerical employee.
(6) A custodial employee. (7) A school employee or official.
A person described in this subsection who causes or encourages attendance at a voluntary religious observance commits an act of insubordination, and appropriate action shall be taken against the person.
(b) Notwithstanding subsection (a), a school shall provide written notice to all students and the students' parents of a voluntary religious observance and of any alternative activities provided under section 11(c) of this chapter.
(c) A school corporation shall ensure that:
(1) students do not coerce attendance at a voluntary religious observance; and
(2) no opprobrium attaches among the students or faculty for not participating in a voluntary religious observance.
If a school corporation cannot avert the coercion or opprobrium described in this subsection, the school corporation shall discontinue the voluntary religious observances.
As added by P.L.1-2005, SEC.14.

IC 20-30-6-13
Repealed
(Repealed by P.L.78-2005, SEC.8.)

IC 20-30-6-14
Geography; teaching guides; textbooks; in-service training
Sec. 14. The state board shall:
(1) provide school corporations with guides for teaching geography in the public schools;
(2) make available in-service training opportunities to teachers who teach geography.
As added by P.L.1-2005, SEC.14. Amended by P.L.73-2011, SEC.16.

IC 20-30-6-15
American Sign Language; foreign language credit; teacher certification; curriculum
Sec. 15. (a) A school corporation may offer classes in American Sign Language as a first or second language for students who hear, students who are deaf, and students who are hard of hearing.
(b) If:
(1) classes in American Sign Language are offered at the secondary level by a school corporation; and
(2) a student satisfactorily completes a class in American Sign Language as a second language;
the student is entitled to receive foreign language credit for the class.
(c) A class in American Sign Language offered under this section must be taught by a teacher licensed in Indiana and:
(1) certified by the American Sign Language Teachers Association; or
(2) holding a degree in American Sign Language.
(d) The state board shall establish a curriculum in American Sign

Language as a first or second language.
As added by P.L.1-2005, SEC.14. Amended by P.L.99-2007, SEC.176.

IC 20-30-6-16
Sharing explicit material by cellular telephone or computer
Sec. 16. A school corporation may offer classes, instruction, or programs regarding the potential risks and consequences of creating and sharing sexually suggestive or sexually explicit materials through cellular telephones, social networking web sites, computer networks, and other digital media.
As added by P.L.104-2010, SEC.3.

IC 20-30-6-17
Entrepreneurship curricula
Sec. 17. (a) Each school corporation may include in the school corporation's curriculum for grades 9 through 12 instruction concerning entrepreneurship.
(b) The department, in cooperation with the commission for higher education and the Indiana economic development corporation, shall develop curriculum guides based on best practices for entrepreneurship to assist teachers assigned to provide the instruction described in subsection (a).
(c) The entrepreneurship curricula developed under this section must be approved by the state board.
(d) The department shall report on the department's progress under this section to the legislative council not later than November 1, 2012, in an electronic format under IC 5-14-6.
As added by P.L.114-2011, SEC.5.



CHAPTER 7. SUMMER SCHOOL PROGRAMS

IC 20-30-7-2
Summer school education
Sec. 2. A school corporation may conduct a program of summer school education.
As added by P.L.1-2005, SEC.14.

IC 20-30-7-3
Voluntary summer school enrichment program
Sec. 3. In addition to a program of summer school education described in section 1 of this chapter, a school corporation may conduct a voluntary summer school enrichment program in which educational programs that are not offered during the regular school year are offered to students.
As added by P.L.1-2005, SEC.14.

IC 20-30-7-4
Voluntary summer school enrichment program; rules
Sec. 4. (a) An educational program described in section 3 of this chapter consists of one-half (1/2) day sessions in which students may:
(1) receive remediation on a voluntary basis;
(2) develop further in areas first covered during the school year; or
(3) experience specific educational programs that are not regularly provided as part of the established curriculum during the school year.
(b) The board shall adopt rules under IC 4-22-2 to implement this section and section 3 of this chapter, including rules governing the distribution of state funds for this purpose.
As added by P.L.1-2005, SEC.14.

IC 20-30-7-5
Joint summer school program
Sec. 5. A school corporation may enter into an agreement with:
(1) another school corporation;
(2) an accredited nonpublic school; or
(3) both entities described in subdivisions (1) and (2); to offer a joint summer school program for high school students.
As added by P.L.1-2005, SEC.14.

IC 20-30-7-6
Agreement
Sec. 6. An agreement under section 5 of this chapter must:
(1) designate one (1) participating school corporation as the local education agency for the joint educational program; and
(2) specify the allocation of costs of the joint summer school program, including teacher compensation, among the parties to the agreement.
As added by P.L.1-2005, SEC.14.

IC 20-30-7-7
Educational programs
Sec. 7. The parties to an agreement under section 5 of this chapter may provide educational programs:
(1) that are not regularly provided as part of the established curriculum during the school year; and
(2) for which a student who successfully completes a program may receive high school and college credit under an articulation agreement or dual credit provision under IC 20-32-3-9 or IC 21-43-2.
As added by P.L.1-2005, SEC.14. Amended by P.L.2-2007, SEC.221; P.L.1-2010, SEC.79.

IC 20-30-7-8
Instructor qualifications
Sec. 8. Except as provided in section 9 of this chapter, an instructor for an educational program described in section 7 of this chapter must be:
(1) licensed under IC 20-28; or
(2) granted a substitute teacher's license by the department.
As added by P.L.1-2005, SEC.14. Amended by P.L.246-2005, SEC.172.

IC 20-30-7-9
Issuance of substitute teacher's license
Sec. 9. If the superintendent of the school corporation that is the local education agency determines that:
(1) a qualified licensed teacher is not available from the entities entering into an agreement under section 5 of this chapter; and
(2) a qualified postsecondary instructor is available;
to instruct in an educational program described in section 7 of this chapter, the superintendent may request the department to issue a substitute teacher's license to the instructor of an educational program described in section 7 of this chapter.
As added by P.L.1-2005, SEC.14. Amended by P.L.246-2005, SEC.173.
IC 20-30-7-10
Unavailability of qualified licensed teacher
Sec. 10. If the department finds that a qualified licensed teacher is not available from the entities entering into an agreement under section 5 of this chapter to instruct in an educational program described in section 7 of this chapter, the department may issue a substitute teacher's license to the instructor of an educational program described in section 7 of this chapter.
As added by P.L.1-2005, SEC.14. Amended by P.L.246-2005, SEC.174.

IC 20-30-7-11
Compensation
Sec. 11. An instructor for an educational program described in section 7 of this chapter must be compensated at the same rate as the rate determined for a teacher under IC 20-28-6-7 and the local education agency's contract with certificated employees.
As added by P.L.1-2005, SEC.14.

IC 20-30-7-12
Repealed
(Repealed by P.L.2-2006, SEC.199.)



CHAPTER 8. ALTERNATIVE PROGRAM FOR CERTAIN STUDENTS

IC 20-30-8-2
"Disruptive student"
Sec. 2. As used in this chapter, "disruptive student" means an eligible student who has a documented record of frequent disruptions of the traditional school learning environment despite repeated attempts by the school corporation to modify the student's behavior in conformity with a progressive disciplinary program approved by the department.
As added by P.L.1-2005, SEC.14.

IC 20-30-8-3
"Eligible student"
Sec. 3. (a) Except as provided in subsection (b), as used in this chapter, "eligible student" refers to a student who qualifies as an eligible student under section 9 of this chapter.
(b) As used in section 16 of this chapter, "eligible student" means an eligible pupil (as defined in IC 20-43-1-11) who meets the criteria for enrollment in an alternative education program under section 9 of this chapter.
As added by P.L.1-2005, SEC.14. Amended by P.L.2-2006, SEC.141.

IC 20-30-8-3.5
"Full-time equivalent students"
Sec. 3.5. As used in this chapter, "full-time equivalent students" means the number of students determined under section 16 of this chapter.
As added by P.L.2-2006, SEC.142.

IC 20-30-8-4
"Program organizer"
Sec. 4. As used in this chapter, "program organizer" means the following:
(1) The governing body of a school corporation that establishes an alternative education program described in section 5(a)(1) of this chapter.
(2) The governing bodies of each of the school corporations

that:
(A) participate in an area alternative education program described in section 5(a)(2) of this chapter; and
(B) take an official action under this chapter by adopting substantially identical resolutions.
(3) The governing body or administrative body of an area alternative education program described in section 5(a)(2) of this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-8-4.5
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-30-8-4.6
"Qualifying school corporation"
Sec. 4.6. As used in this chapter, "qualifying school corporation" means a school corporation, including a charter school, that has been approved under section 8 of this chapter to receive a grant under this chapter.
As added by P.L.2-2006, SEC.143.

IC 20-30-8-5
Election to establish program or to participate in joint program; site
Sec. 5. (a) The governing body may elect to:
(1) establish an alternative program on its own; or
(2) participate in an area alternative program through a joint program under IC 20-26-10.
(b) An alternative program is not required to be located at a site that is different than the site at which the traditional school instruction is offered.
As added by P.L.1-2005, SEC.14.

IC 20-30-8-6
Qualification as alternative education program
Sec. 6. To qualify as an alternative education program, the program must:
(1) be an educational program for eligible students that instructs the eligible students in a different manner than the manner of instruction available in a traditional school setting; and
(2) comply with the rules that are adopted under IC 4-22-2 by the state board to govern:
(A) alternative education programs; and
(B) admission of eligible students to alternative education programs.
As added by P.L.1-2005, SEC.14.

IC 20-30-8-7
Program organizers; requests for approval of grants or waivers

from rules
Sec. 7. The program organizer may request the approval from the department for the following:
(1) To receive the grant for alternative education programs under IC 20-20-33.
(2) To be granted waivers from rules adopted by the state board that may otherwise interfere with the objectives of the alternative education program, including waivers of:
(A) certain high school graduation requirements;
(B) the length of the student instructional day as set forth in IC 20-30-2-2;
(C) required curriculum and textbooks;
(D) teacher certification requirements; and
(E) physical facility requirements.
As added by P.L.1-2005, SEC.14. Amended by P.L.2-2006, SEC.144.

IC 20-30-8-8
Approval of grant; application for program; term of grant
Sec. 8. (a) Before a program organizer is eligible for the funding under IC 20-20-33, a program organizer must have the grant for the program approved by both:
(1) the department; and
(2) the budget agency after review by the budget committee.
(b) A school corporation may initiate the program and waiver approval process under section 7 of this chapter and the grant approval process under this section by submitting an application for the proposed alternative education program, on forms developed by the department, to the department. The application must include the following information:
(1) The number of eligible students expected to participate in the alternative education program.
(2) A description of the proposed alternative education program, including a description of the nature of the alternative education program curriculum.
(3) The extent to which the manner of instruction at the alternative education program differs from the manner of instruction available in the traditional school setting.
(4) A description of specific progressive disciplinary procedures that:
(A) are reasonably designed to modify disruptive behavior in the traditional school learning environment without necessitating admission to an alternative education program; and
(B) will be used before admitting a disruptive student to an alternative education program.
(5) Any other pertinent information required by the department.
(c) The term of a grant may not exceed one (1) school year. If a school corporation fails to conduct an alternative education program in conformity with:
(1) this chapter; (2) the rules adopted by the state board; or
(3) the terms of the approved grant;
the department or the budget agency, after review by the budget committee, may terminate funding for the alternative education program before the grant expires.
As added by P.L.1-2005, SEC.14. Amended by P.L.2-2006, SEC.145.

IC 20-30-8-9
Qualification as eligible student
Sec. 9. (a) To qualify as an eligible student, a student must:
(1) be enrolled in or be eligible to be admitted to grades 6 through 12;
(2) meet at least one (1) of the criteria described in section 10 of this chapter;
(3) have a written individual service plan prepared under section 11 of this chapter; and
(4) be likely to benefit:
(A) academically;
(B) behaviorally; or
(C) both academically and behaviorally;
from participation in an alternative education program, as jointly determined by the student's teacher or teachers and principal or principal's designee, and in consultation with the student's parent or guardian.
(b) The governing body of the school corporation shall review the determinations made by the school corporation to place and retain students in an alternative education program in order to ensure that the students in the alternative education program meet the criteria for the program.
As added by P.L.1-2005, SEC.14.

IC 20-30-8-10
Criteria for placement of students in program
Sec. 10. A student placed in an alternative education program must meet at least one (1) of the following criteria:
(1) The student intends to withdraw or has withdrawn from school before graduation.
(2) The student has been identified as a student who:
(A) has failed to comply academically; and
(B) would benefit from instruction offered in a manner different from the manner of instruction available in a traditional school.
(3) The student is a parent or an expectant parent and is unable to regularly attend the traditional school program.
(4) The student is employed and the employment:
(A) is necessary for the support of the student or the student's immediate family; and
(B) interferes with a part of the student's instructional day.
(5) The student is a disruptive student.
As added by P.L.1-2005, SEC.14.
IC 20-30-8-11
Individual service plans for students
Sec. 11. (a) Before placing a student in an alternative education program, the school corporation in which the student is enrolled shall prepare an individual service plan for the student's placement.
(b) The individual service plan for a student must be reviewed and revised:
(1) as needed; and
(2) at least annually.
(c) The initial plan and each revised plan must be jointly prepared by the student's:
(1) teacher or teachers; and
(2) principal or the principal's designee.
If a student is enrolled in an alternative education program when an individual service plan is revised, the principal and teacher for the alternative education program may prepare the revised plan. If a student is enrolled in the classes of more than one (1) teacher, a teacher who is designated by the school corporation as the student's principal adviser shall prepare the individual service plan.
(d) The individual service plan for a student must be in writing. In the plan, the student's teacher or teachers and principal or principal's designee must jointly agree that the student is likely to academically benefit from participation in an alternative education program. The plan must include a description of at least the following:
(1) Educational goals appropriate for the student.
(2) Behavioral goals appropriate for the student.
(3) An alternative education program that is appropriate for the student.
(4) Services required by the student and the student's immediate family to meet the educational goals and behavioral goals specified in the individual service plan.
As added by P.L.1-2005, SEC.14.

IC 20-30-8-12
Appeal by eligible student
Sec. 12. A student who:
(1) is designated as an eligible student or assigned to participate in a particular alternative education program; and
(2) disagrees with the designation or assignment described in subdivision (1);
may appeal the designation to the governing body for the school corporation in which the student is enrolled.
As added by P.L.1-2005, SEC.14.

IC 20-30-8-13
Department to encourage and assist in establishing program; program for chronically disruptive students
Sec. 13. (a) The department shall encourage school corporations to assess the need in the school corporation for an alternative

education program or an area alternative education program.
(b) Upon request of a school corporation, the department shall assist the school corporation in establishing an alternative education program.
As added by P.L.1-2005, SEC.14.

IC 20-30-8-14
Adoption of rules; implementation of chapter
Sec. 14. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-8-15
Report; full-time equivalent students
Sec. 15. Each qualifying school corporation shall report to the department in the form specified by the department the number of full-time equivalent students who were enrolled in an alternative education program. Reports must be submitted before January 31 of each year for the period January 1 through December 31 of the immediately preceding year.
As added by P.L.2-2006, SEC.146.

IC 20-30-8-16
Determination of full-time equivalent students
Sec. 16. The number of full-time equivalent students enrolled in an alternative education program during a reporting period is the result determined under STEP SIX of the following formula:
STEP ONE: Determine the number of alternative education program sessions that were conducted in a reporting period for a qualifying school corporation as follows:
(A) Determine the number of days on which an alternative education program was conducted for an entire morning, as determined under the rules adopted by the state board.
(B) Determine the number of days on which an alternative education program was conducted for an entire afternoon, as determined under the rules adopted by the state board.
(C) Determine the number of days on which an alternative education program was conducted for an entire evening, as determined under the rules adopted by the state board.
(D) Determine the sum of the clause (A), (B), and (C) amounts.
STEP TWO: For each morning, afternoon, and evening session of an alternative education program that is used to determine the STEP ONE result, determine the number of eligible students enrolled in the sessions.
STEP THREE: Determine the sum of the STEP TWO amounts.
STEP FOUR: Divide the STEP THREE result by the STEP ONE result.
STEP FIVE: Divide the STEP ONE result by three hundred sixty (360). STEP SIX: Multiply the STEP FOUR result by the STEP FIVE result.
As added by P.L.2-2006, SEC.147.



CHAPTER 9. BILINGUAL AND BICULTURAL INSTRUCTION

IC 20-30-9-2
"Bilingual-bicultural program"
Sec. 2. As used in this chapter, "bilingual-bicultural program" means a course of bilingual-bicultural instruction for non-English dominant students, designed to meet the students' language skill needs as soon as possible.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-3
"Division"
Sec. 3. As used in this chapter, "division" means the division of migrant bilingual-bicultural education of the department.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-4
"Non-English dominant students"
Sec. 4. As used in this chapter, "non-English dominant students" means students who have difficulty performing in classes conducted solely in English because:
(1) the students' native tongue is not English;
(2) the language most often spoken by the students is not English; or
(3) the language most often spoken in the students' homes is not English.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-5
Policy of state
Sec. 5. It is the policy of the state to provide bilingual-bicultural programs for all qualified students enrolled in Indiana public schools through the establishment of the programs by school corporations. The state recognizes the need for and the desirability of the programs to:
(1) aid students to reach their full academic level of achievement; and
(2) preserve an awareness of cultural and linguistic heritage.
As added by P.L.1-2005, SEC.14.
IC 20-30-9-6
Bilingual-bicultural program
Sec. 6. The state superintendent shall carry out a bilingual-bicultural program for the improvement of educational opportunities for non-English dominant students by doing the following:
(1) Supporting and planning pilot and demonstration projects that are designed to test and demonstrate the effectiveness of programs for improving educational opportunities for non-English dominant students.
(2) Assisting in the establishment and operation of programs that are designed to stimulate:
(A) the provision of educational services not available to non-English dominant students in sufficient quantity or quality; and
(B) the development and establishment of exemplary programs to serve as models for regular school programs in which non-English dominant students are educated.
(3) Assisting in the establishment and operation of pre-service and in-service training programs for persons serving non-English dominant students as educational personnel.
(4) Encouraging the dissemination of information and materials relating to and the evaluation of the effectiveness of education programs that may offer educational opportunities to non-English dominant students. For activities described in this section, preference shall be given to the training of non-English dominant students, including innovative programs related to the educational needs of the non-English dominant students.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-7
Development and establishment of bilingual-bicultural educational services and programs
Sec. 7. The state superintendent may assist and stimulate school corporations in developing and establishing bilingual-bicultural educational services and programs specifically designed to improve educational opportunities for non-English dominant students. Funds may be used for the following:
(1) To provide educational services not available to the non-English dominant students in sufficient quantity or quality, including:
(A) remedial and compensatory instruction, psychological, and other services designed to assist and encourage non-English dominant students to enter, remain in, or reenter elementary or secondary school;
(B) comprehensive academic instruction and career and technical instruction;
(C) instructional materials (such as library books, textbooks, and other printed or published or audiovisual materials) and equipment; (D) comprehensive guidance, counseling, and testing services;
(E) special education programs for persons with disabilities;
(F) preschool programs; and
(G) other services that meet the purposes of this subdivision.
(2) To establish and operate exemplary and innovative educational programs and resource centers that involve new educational approaches, methods, and techniques designed to enrich programs of elementary and secondary education for non-English dominant students.
As added by P.L.1-2005, SEC.14. Amended by P.L.234-2007, SEC.110.

IC 20-30-9-8
Placement of children in programs
Sec. 8. (a) Students whose dominant language is English shall be allowed to participate in the bilingual-bicultural program unless their participation will hinder the progress of the non-English dominant students.
(b) Students enrolled in a program of bilingual-bicultural education shall, if graded classes are used, be placed, to the extent practicable, in classes with students of approximately the same age and level of educational attainment, as determined after considering the attainment through the use of all necessary languages.
(c) If students of significantly varying ages or levels of educational attainment are placed in the same class, the program of bilingual-bicultural education must seek to ensure that each student is provided with instruction appropriate for the student's level of educational attainment. The ultimate objective is to place the bilingual-bicultural student in the regular course of study.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-9
Notice of placement
Sec. 9. (a) Before placing a student in a bilingual-bicultural program, the governing body of the school corporation in which the student resides shall notify the student's parent of the placement.
(b) The notice required in subsection (a) must be in English and the appropriate non-English language. The notice must state the purposes, methods, and content of the program and must inform the parent of the parent's right to:
(1) visit the program; and
(2) if the student is less than eighteen (18) years old, refuse the student's placement or withdraw the student from the program.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-10
Local and corporation advisory committees
Sec. 10. (a) Before June 1 of each year, the principal of each school operating a bilingual-bicultural program shall appoint a local

advisory committee composed of:
(1) teachers of bilingual-bicultural instruction who are proficient in both English and a non-English language and certified to teach a subject, including the history and culture of both the United States and the homeland of the non-English language;
(2) counselors;
(3) community members; and
(4) parents of students enrolled or eligible for enrollment in the bilingual-bicultural program.
A majority of the committee members must be parents of students enrolled or eligible for enrollment in the bilingual-bicultural program.
(b) Before July 1 of each year, the governing body of each school corporation operating a bilingual-bicultural program shall select at least one (1) representative from each local advisory committee to serve on a corporation advisory committee. A majority of the committee members must be parents of students enrolled or eligible for enrollment in the program.
(c) A member of a local and corporation advisory committee holds the position for one (1) year.
(d) The local and corporation advisory committees shall participate in planning, implementing, and evaluating the bilingual-bicultural programs. All bilingual-bicultural programs must be approved by the appropriate local advisory committee before implementation. If the advisory committee refuses to approve a program, the division shall arbitrate the dispute.
(e) All school corporations wishing to implement a bilingual-bicultural program shall apply to the state superintendent.
(f) All bilingual-bicultural programs must be approved by the state board to qualify for the distribution of state funds to school corporations for the bilingual-bicultural programs.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-11
Summer and preschool bilingual-bicultural courses
Sec. 11. School corporations may establish full-time or part-time summer or preschool bilingual-bicultural courses. However, the courses are not substitutes for bilingual-bicultural programs required during the normal school year.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-12
Duties of division
Sec. 12. The division:
(1) shall aid school corporations in developing bilingual-bicultural programs by:
(A) evaluating instructional materials;
(B) compiling material on the theory and practice of bilingual-bicultural instruction; (C) encouraging innovative programs; and
(D) otherwise providing technical assistance to the corporations;
(2) shall aid school corporations in developing and administering in-service training programs for school administrators and personnel involved in bilingual-bicultural programs;
(3) shall monitor and evaluate bilingual-bicultural programs conducted by school corporations;
(4) shall make an annual report on the status of the bilingual-bicultural programs to the governor and the general assembly;
(5) shall establish bilingual-bicultural educational resource centers for the use of the school corporations; and
(6) may establish guidelines to implement this chapter.
A report made under subdivision (4) to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-13
Application by school corporation for funds; determination by division; criteria
Sec. 13. (a) Each school corporation must apply to the division to receive funds under this chapter. The division director shall determine on a competitive basis which bilingual-bicultural programs are to receive the funds under this chapter. The criteria for determining the distribution of funds are as follows:
(1) The extent to which the educational needs identified and addressed in the application for funds are for bilingual-bicultural programs in areas having the greatest need in Indiana.
(2) The extent to which educational needs are clearly identified and realistic objectives are carefully planned to meet the objectives.
(3) The extent to which the application sets forth quantifiable measurement of the success of the proposed bilingual-bicultural program in providing students who do not speak English as a dominant language with language skills necessary for the students' education.
(4) The extent to which the application contains evidence that:
(A) the costs of bilingual-bicultural program components are reasonable in relation to the expected benefits;
(B) the proposed bilingual-bicultural program will be coordinated with existing efforts; and
(C) all possible efforts are being made to minimize the amount of funds requested for purchase of equipment necessary for implementation of the proposed bilingual-bicultural program.
(5) The extent to which the application indicates that the personnel to be employed in the bilingual-bicultural program

possess qualifications relevant to the objectives of the bilingual-bicultural program.
(b) The division director may not award more than three hundred dollars ($300) per student under this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-14
Length of funding
Sec. 14. The bilingual-bicultural program of a school corporation may be funded for a minimum of five (5) years under this chapter.
As added by P.L.1-2005, SEC.14.



CHAPTER 10. COLLEGE PREPARATION CURRICULUM

IC 20-30-10-2
Adoption of models and teacher and staff training
Sec. 2. (a) The state board shall adopt the following:
(1) College/technology preparation curriculum models that may include all or part of the following:
(A) The college preparation curriculum models developed by the department under section 1 of this chapter.
(B) The technology preparation curriculum models developed by the technology preparation task force under IC 20-20-10.
(2) Teacher and staff training to implement the college/technology preparation curriculum models.
(b) The college/technology preparation curriculum models that the state board adopts under subsection (a) must meet the conditions listed in:
(1) section 3 of this chapter; and
(2) IC 20-20-10-3.
As added by P.L.1-2005, SEC.14.

IC 20-30-10-3
Curriculum models; conditions
Sec. 3. The college/technology preparation curriculum models must meet the following conditions:
(1) Be performance based.
(2) Allow for dual credit, advanced study, and cooperative agreements.
(3) Provide a student with:
(A) the subject and skill areas required by a state educational institution to gain admittance into the respective state educational institution; and
(B) the skills necessary to gain employment upon the student's completion of formal education;
upon the satisfactory fulfillment of the curriculum.
(4) Relate to a broad scope of subject areas and include all the subject areas required to be taught under Indiana law.
(5) Be designed to satisfy the graduation requirements established by the state board.
As added by P.L.1-2005, SEC.14.

IC 20-30-10-4 Curriculum models; course offerings
Sec. 4. Each high school must provide at least two (2) of each of the following course offerings to high school students who qualify to enroll in the courses:
(1) Dual credit.
(2) Advanced placement.
As added by P.L.185-2006, SEC.9.



CHAPTER 11. REPEALED



CHAPTER 11.5. REPEALED



CHAPTER 12. TECHNOLOGY PREPARATION CURRICULUM

IC 20-30-12-2
Teacher and staff training
Sec. 2. The state board shall implement teacher and staff training for the technology preparation curriculum.
As added by P.L.1-2005, SEC.14.

IC 20-30-12-3
Equipment expenditures; funding
Sec. 3. Expenditure for equipment necessary to implement this chapter by a school corporation may be paid:
(1) through technology loans from the common school fund; or
(2) from the school corporation's capital projects fund.
As added by P.L.1-2005, SEC.14.

IC 20-30-12-4
Rules
Sec. 4. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.14.



CHAPTER 13. REPEALED



CHAPTER 14. COMMUNITY OR VOLUNTEER SERVICE PROGRAM

IC 20-30-14-2
Application for academic credit for community or volunteer service
Sec. 2. For each student who wishes to earn academic credit for community service or volunteer service under this chapter, the student, a teacher of the student, or a community or volunteer service organization must submit an application that includes the following information to the principal or the principal's designee of the high school in which the student is enrolled:
(1) The name of the community service organization or volunteer service organization the student intends to assist.
(2) The name, address, and telephone number of the director or the supervisor of the community service organization or volunteer service organization and, if different from the director or supervisor, the name, address, and telephone number of the individual assigned by the community or volunteer service organization to supervise the student at the activity site.
(3) The nature of the community service or volunteer service performed by the student with a certification that the service performed by the student is voluntary.
(4) The total number of hours the student intends to serve the community service organization or volunteer service organization during the school year.
(5) A written statement by the director or the supervisor of the community service organization or volunteer service organization certifying that the information included in the application is an accurate reflection of:
(A) the student's expectations with regard to the number of hours of service contemplated to be performed; and
(B) the community service organization's or the volunteer service organization's need to acquire the student's service.
(6) A description of: (A) the educational or career exploration benefits the student and the school should expect to gain from the student's community or volunteer service participation; and
(B) the service and benefit the community or volunteer service organization expects to gain from the student's participation.
(7) A description of how the community or volunteer service activity relates to a course in which the student is enrolled or intends to enroll.
(8) The manner and frequency in which the student and the community or volunteer service activity will be evaluated.
(9) The name of the certificated school employee who will be responsible for monitoring and evaluating the student's activity and performance, including assigning to the student a grade for participation under this section.
(10) Any other information required by the principal.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-3
Application deadline
Sec. 3. For each school year in which a student wishes to earn academic credit under this chapter, the student must submit the application to participate under this chapter before November 1 of the school year. The principal may waive this application deadline if the principal determines that:
(1) the student was unable to meet the application deadline due to extraordinary circumstances; and
(2) the student will reasonably be able to accrue before graduation at least the minimum number of hours of service required to acquire at least one (1) academic credit toward the student's graduation requirements.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-4
Eligibility determination
Sec. 4. Upon receipt of the application, the principal or the principal's designee shall determine whether the student is eligible to receive academic credit under this section based on the guidelines established by the department under section 8 of this chapter and rules adopted by the state board under section 9 of this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-5
Notification of eligibility determination; periodic progress reports
Sec. 5. The principal or the principal's designee shall notify the student and the director or the sponsor of the community service organization or the volunteer service organization of the determination made under section 4 of this chapter. If the student's application is approved, the director or sponsor of the community service organization or the volunteer service organization shall

periodically report to the principal or the principal's designee on the student's fulfillment of the expectations included in the application.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-6
Certification of service hours contributed
Sec. 6. Upon the completion of the school year, the principal or the principal's designee shall request the director or the sponsor of the community service organization or the volunteer service organization to submit a report on the student's service during the school year that certifies the total number of hours of service contributed by the student.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-7
Award of academic credit
Sec. 7. If the student's total number of hours of service is at least equal to the minimum number of hours required to earn academic credit for community service or volunteer service as set forth in rules adopted by the state board, the student shall receive the amount of academic credit available under the state board's rules for the service toward the student's graduation requirements.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-8
Guidelines
Sec. 8. The department shall develop guidelines necessary to implement this section, including guidelines to assist principals or designees in determining whether a particular community service organization or volunteer service organization qualifies as an entity in which a student's volunteer service translates into academic credit under this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-9
Rules
Sec. 9. The state board shall adopt rules under IC 4-22-2 necessary to implement this section, including rules stipulating the following:
(1) The types of community service organizations or volunteer service organizations that qualify as entities described in section 8 of this chapter.
(2) The types of community services or volunteer services performed by a student that qualify for approval under this chapter.
(3) That the student must perform at least forty-eight (48) hours of service to earn one (1) academic credit.
(4) That not more than two (2) academic credits toward graduation are available to a student under this chapter.
(5) That the exploitation or endangerment of students

participating under this chapter is prohibited.
(6) That each school corporation and community service organization or volunteer service organization participating under this chapter shall monitor student activity under this chapter and compile periodic reports from students and other individuals to ensure:
(A) student health and safety, including assurances that students are not expected to perform duties that are prohibited by law or rule for which students are inadequately prepared or supervised;
(B) an educational benefit to the student is being derived by the student; and
(C) compliance with appropriate statutes and rules.
(7) The minimum acceptable level of certificated school employee staffing required to adequately implement, monitor, and evaluate the program under this chapter.
(8) The method for demonstrating and enforcing the assurances described under subdivision (6).
As added by P.L.1-2005, SEC.14.



CHAPTER 15. NONSESSION SCHOOL ACTIVITIES

IC 20-30-15-2
"Attendance unit"
Sec. 2. As used in this chapter, "attendance unit" means the geographical and population area served by a single school that consists of part or all of the school corporation.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-3
"Home economics education"
Sec. 3. As used in this chapter, "home economics education" means the form of career and technical education that prepares an individual for occupations connected with the household.
As added by P.L.1-2005, SEC.14. Amended by P.L.234-2007, SEC.113.

IC 20-30-15-4
"Industrial education"
Sec. 4. As used in this chapter, "industrial education" means the form of career and technical education that prepares an individual for the trades, crafts, and wage earning pursuits. The term includes the occupations performed in stores, workshops, and other establishments.
As added by P.L.1-2005, SEC.14. Amended by P.L.234-2007, SEC.114.

IC 20-30-15-5
"Career and technical education"
Sec. 5. As used in this chapter, "career and technical education" means any education that has the major purpose of preparing an individual for profitable employment.
As added by P.L.1-2005, SEC.14. Amended by P.L.234-2007, SEC.115.

IC 20-30-15-6
Authorization Sec. 6. (a) When public schools are not in session, a governing body may employ personnel to supervise the following:
(1) Agricultural education club work.
(2) Industrial education club work.
(3) Home economics education club work.
(4) Music activities.
(5) Athletics.
(b) Activities described in subsection (a) must be open and free to all individuals of school age residing in the attendance unit of the school corporation that is paying all or part of the cost of the activity.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-7
Personnel contracts
Sec. 7. An individual employed under this chapter shall enter into a contract with the governing body for the period of employment. The contract must contain the following terms:
(1) The amount of work to be performed.
(2) The kind of work to be performed.
(3) The length of the period of employment.
(4) The rate of compensation agreed on by the employee and the governing body.
(5) The total amount to be paid.
A contract entered into under this section is not a teaching contract or an extension of a teaching contract. An individual with a teaching contract during periods when school is not in session may not be employed under this chapter for any period included in the teaching contract.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-8
Contract appropriation
Sec. 8. (a) A governing body shall pay contractual obligations under this chapter. However, a contract is not valid unless the governing body has made an appropriation from the school corporation's general fund for the contractual obligations before making the contract.
(b) A governing body may appropriate from the school corporation's general fund for any one (1) year an amount equal to the total funds raised by school patrons during the year in which the appropriation is made to purchase band uniforms for high school bands sponsored by high schools located within and operated by the school corporation.
As added by P.L.1-2005, SEC.14.






ARTICLE 31. ACCOUNTABILITY FOR PERFORMANCE AND IMPROVEMENT

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 20-31-2-2
"Annual report"
Sec. 2. "Annual report" refers to the school corporation annual performance report required by IC 20-20-8.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-3
"Charter school"
Sec. 3. "Charter school" refers to a public school created and operating under IC 20-24.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-4
"Committee"
Sec. 4. "Committee" refers to the committee that develops the strategic and continuous school improvement and achievement plan under IC 20-31-5.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-5
"Cultural competency"
Sec. 5. "Cultural competency" means a system of congruent behaviors, attitudes, and policies that enables teachers to work effectively in cross-cultural situations. The term includes the use of knowledge concerning individuals and groups to develop specific standards, policies, practices, and attitudes to be used in appropriate cultural settings to increase students' educational performance.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-6
"Exceptional learner"
Sec. 6. "Exceptional learner" refers to the following:
(1) A child with a disability (as defined in IC 20-35-1-2).
(2) A high ability student (as defined in IC 20-36-1-3).
As added by P.L.1-2005, SEC.15.

IC 20-31-2-7
"Plan"
Sec. 7. "Plan" refers to a strategic and continuous school improvement and achievement plan established under this article for a school or school corporation. As added by P.L.1-2005, SEC.15.

IC 20-31-2-8
"School"
Sec. 8. "School" refers to a public school or an accredited nonpublic school.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-9
"Special management team"
Sec. 9. "Special management team" means an entity that manages a turnaround academy.
As added by P.L.229-2011, SEC.186.

IC 20-31-2-10
"Turnaround academy"
Sec. 10. "Turnaround academy" means a school that is subject to IC 20-31-9.5 and for the purpose of federal funding only, is considered a local educational agency.
As added by P.L.229-2011, SEC.187. Amended by P.L.160-2012, SEC.51.



CHAPTER 3. ADOPTION OF ACADEMIC STANDARDS

IC 20-31-3-2
Development of subject area academic standards
Sec. 2. The department shall develop academic standards for the following subject areas for each grade level from kindergarten through grade 12:
(1) English/language arts.
(2) Mathematics.
(3) Social studies.
(4) Science.
(5) Other subject areas as determined by the department.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-3
Revising and updating academic standards
Sec. 3. The department shall revise and update academic standards:
(1) for each grade level from kindergarten through grade 12; and
(2) in each subject area listed in section 2 of this chapter;
at least once every six (6) years. This revision must occur on a cyclical basis.
As added by P.L.1-2005, SEC.15. Amended by P.L.73-2011, SEC.17.

IC 20-31-3-4
Academic standards committee
Sec. 4. The state superintendent shall appoint an academic standards committee composed of subject area teachers during the period when a subject area is undergoing revision.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-5
Recommendations on academic standards Sec. 5. An academic standards committee shall submit recommendations on academic standards for a subject area to the education roundtable established by IC 20-19-4-2 for review by the educational roundtable.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-6
Curriculum program
Sec. 6. The curriculum program of each grade level from kindergarten through grade 12 in a school in a school corporation must be consistent with the following standards:
(1) The academic standards developed under this chapter.
(2) The student competencies developed for the Core 40 college preparation curriculum models established under IC 20-30-10.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-7
Duties of department
Sec. 7. The department shall do the following:
(1) Distribute the academic standards established under this chapter to each school corporation for distribution by the school corporation to the parent of each student in the school corporation.
(2) Survey parents of students, members of the business community, representatives of postsecondary education, and educators on the importance and applicability of academic standards.
As added by P.L.1-2005, SEC.15. Amended by P.L.2-2007, SEC.222.



CHAPTER 4. PERFORMANCE BASED ACCREDITATION

IC 20-31-4-2
Establishment of system; schedule for accreditation
Sec. 2. (a) A school in Indiana may be accredited:
(1) under the performance based accreditation system established by this chapter; or
(2) by implementing a quality focused approach to school improvement such as the criteria for the Malcolm Baldrige National Quality Award for Education or for a national or regional accreditation agency that is recommended by the education roundtable and approved by the state board.
(b) The state board shall establish the following:
(1) A performance based accreditation system for accrediting schools in Indiana under this chapter.
(2) A procedure for determining whether a school is making progress toward meeting the criteria for the Malcolm Baldrige National Quality Award for Education or a national or regional accreditation agency.
(c) The department shall establish a schedule for accrediting schools under this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-3
Accreditation levels
Sec. 3. (a) The state board shall establish the following accreditation levels:
(1) Full accreditation status.
(2) Probationary accreditation status.
(b) After the review process described in this chapter has been completed, including the review conducted by the onsite review panel assigned under section 9 of this chapter, if applicable, the state board shall assign either full accreditation status or probationary accreditation status to each school and school corporation.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-4
Full accreditation status
Sec. 4. (a) When all the schools in a school corporation achieve full accreditation status, the department shall provide a certificate of full accreditation to the school corporation.
(b) If one (1) or more schools in a school corporation are assigned

probationary status but the school corporation is in substantial compliance with full accreditation standards, the state board shall assign full accreditation status to that school corporation.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-5
Benchmarks for performance
Sec. 5. The state superintendent and the state board shall determine which of the benchmarks and indicators of performance listed in IC 20-20-8-8 are appropriate benchmarks for performance based accreditation under this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-6
Compliance with legal standards
Sec. 6. The department shall determine whether the school has complied with the following legal standards for accreditation:
(1) Health and safety requirements.
(2) Minimum time requirements for school activity.
(3) Curriculum offerings.
(4) Development and implementation of a staff evaluation plan under IC 20-28-11.5.
(5) Completion of a school improvement plan that complies with requirements developed by the state board and:
(A) focuses on academic performance; and
(B) is consistent with metrics for improvement.
As added by P.L.1-2005, SEC.15. Amended by P.L.90-2011, SEC.40.

IC 20-31-4-7
Determination of full accreditation; review of school
Sec. 7. (a) If the department determines that:
(1) a school has complied with all the legal standards under section 6 of this chapter; and
(2) the school's performance has met the expectations for that school in the areas described in section 5 of this chapter;
the state board shall make a determination that the school has acquired full accreditation status.
(b) The department shall conduct the next review under this chapter of a school described under subsection (a) not later than five (5) years after the state board's determination of full accreditation.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-8
Onsite evaluation of school; publication of information concerning compliance
Sec. 8. (a) If the department verifies that:
(1) a school has not complied with all the legal standards under section 6 of this chapter; or
(2) the school's performance has not met the expectations for that school in the areas described in section 5 of this chapter; a review panel of at least three (3) members shall conduct an onsite evaluation of that school to make a recommendation to the state board as to the accreditation status of that school.
(b) The department may not publish or otherwise make available for public inspection any information concerning a school's compliance with legal standards under section 6 of this chapter, the meeting of performance expectations under section 5 of this chapter, the assignment of an onsite review panel under this section, or the recommended accreditation status of the school until all onsite reviews have taken place and recommendations to the state board concerning the accreditation status of the school have been made.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-9
Review panel
Sec. 9. (a) Each review panel must consist of the following:
(1) One (1) staff member from the department.
(2) One (1) classroom teacher.
(3) One (1) individual who is not a classroom teacher but who is representative of the field of education.
(b) The state board shall determine the selection process for the review panels. However, the department shall assign, without state board approval, a review panel to each school required to be evaluated under section 8 of this chapter.
(c) The department may require that more than one (1) review panel conduct the onsite evaluation of a school.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-10
Areas reviewed during onsite evaluation
Sec. 10. (a) During its onsite evaluation, a review panel shall review the following for a school:
(1) Teaching practices and administrative leadership in instruction.
(2) Parental and community involvement.
(3) Implementation of the ISTEP remediation program under IC 20-32-8 and the educational opportunity program for at-risk children.
(4) The homework policy.
(b) In addition to its review under subsection (a), the review panel shall verify compliance with the legal standards for accreditation under section 6 of this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-11
Recommendation of review panel
Sec. 11. Upon review of all the areas described in sections 5 and 10 of this chapter, a review panel shall make a recommendation to the state board concerning:
(1) the accreditation status of the school; (2) if applicable, certain recommendations for improvement that the school should consider, including recommendations that the department provide technical assistance to the school; and
(3) the next date of review for the school.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-12
Determination by board of status of reviewed school
Sec. 12. (a) Upon receipt of a review panel's recommendation, the state board shall make one (1) of the following determinations as to the accreditation status of the school:
(1) Full accreditation status with the next review being conducted five (5) years after the state board's determination of full accreditation.
(2) Full accreditation status with the next review being conducted earlier than five (5) years after the state board's determination of full accreditation.
(3) Probationary accreditation with the next review being conducted one (1) year after the state board's determination of probationary accreditation.
(b) A school that does not comply with all the legal standards may not be determined to have acquired full accreditation status.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-13
Probationary status; duty of governing body of school corporation
Sec. 13. If a school is assigned probationary accreditation status, the governing body of the school corporation shall:
(1) develop a plan, within one (1) year after the school is assigned probationary status, to raise the school's level of accreditation; and
(2) raise the school's level of accreditation within three (3) years after the school is assigned probationary status.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-14
Probationary status; failure to make progress
Sec. 14. (a) If a school having probationary status:
(1) fails to make progress; or
(2) at the end of three (3) years has not achieved full accreditation status;
the state board shall assign probationary accreditation status to the school corporation in which the school is located.
(b) A school corporation on probationary accreditation status shall direct its efforts toward raising the level of accreditation of each of its schools that are on probationary accreditation status to full accreditation status within one (1) year after the school corporation is assigned probationary accreditation status.
As added by P.L.1-2005, SEC.15.
IC 20-31-4-15
Probationary status; recommendations to general assembly
Sec. 15. If a school corporation on probationary accreditation status does not raise the level of accreditation of each of its schools that are on probationary accreditation status to full accreditation status within one (1) year after the school corporation was assigned probationary accreditation status, the department shall submit to the general assembly recommendations concerning the operation and administration of the school corporation and the schools within that school corporation.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-16
Probationary status; appeal; assistance
Sec. 16. (a) If a school or school corporation is assigned probationary accreditation status, the governing body of the school corporation may appeal that determination to the state board.
(b) If a school or school corporation is assigned probationary accreditation status, the department shall provide assistance to that school or school corporation to achieve full accreditation status.
(c) If a school is assigned probationary accreditation status, the completion of the school improvement plan under section 6 of this chapter must involve parents, administrators, teachers, and other members of the community.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-17
Rules
Sec. 17. The state board shall adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.1-2005, SEC.15.



CHAPTER 5. STRATEGIC AND CONTINUOUS SCHOOL IMPROVEMENT AND ACHIEVEMENT PLAN

IC 20-31-5-2
Charter used as strategic and continuous school improvement and achievement plan
Sec. 2. (a) This section applies to a charter school.
(b) A charter entered into under IC 20-24-4 may be used as a charter school's three (3) year plan.
As added by P.L.1-2005, SEC.15.

IC 20-31-5-3
Superintendent's review of plan
Sec. 3. (a) The committee must submit a school's initial plan to the superintendent by March 1 of the school year before the year of implementation. The superintendent:
(1) shall review the plan to ensure that the plan aligns with the school corporation's objectives, goals, and expectations;
(2) may make written recommendations of modifications to the plan to ensure alignment; and
(3) shall return the plan and any recommendations to the committee by April 1 of the school year before the year of implementation.
(b) A committee may modify the plan to comply with recommendations made by the superintendent under subsection (a).
(c) A committee shall submit:
(1) the plan; and
(2) the written recommendations of the superintendent;
to the governing body by May 1 of the school year before the year of implementation.
(d) An initial plan must be established by June 1 of the school year before the year of implementation by approval of the governing body. The governing body shall approve a plan for each school in the school corporation. When a plan is presented to the governing body, the governing body must either accept or reject the plan and may not revise the plan. A plan is established when written evidence of

approval is attached to the plan.
As added by P.L.1-2005, SEC.15.

IC 20-31-5-4
Requirements of plan
Sec. 4. (a) A plan must:
(1) state objectives for a three (3) year period; and
(2) be annually reviewed and revised to accomplish the achievement objectives of the school.
(b) A plan must establish objectives for the school to achieve. These achievement objectives must be consistent with academic standards and include improvement in at least the following areas:
(1) Attendance rate.
(2) The percentage of students meeting academic standards under the ISTEP program (IC 20-31-3 and IC 20-32-5).
(3) For a secondary school, graduation rate.
(c) A plan must address the learning needs of all students, including programs and services for exceptional learners.
(d) A plan must specify how and to what extent the school expects to make continuous improvement in all areas of the education system where results are measured by setting benchmarks for progress on an individual school basis.
(e) A plan must note specific areas where improvement is needed immediately.
As added by P.L.1-2005, SEC.15.

IC 20-31-5-5
Waiver of applicability
Sec. 5. (a) A plan may include a request for a waiver of applicability of a rule or statute to a school.
(b) The governing body may waive any rule adopted by the state board for which a waiver is requested in a plan, except for a rule that is characterized as follows:
(1) The rule relates to the health or safety of students or school personnel.
(2) The rule is a special education rule under 511 IAC 7.
(3) Suspension of the rule brings the school into noncompliance with federal statutes or regulations.
(4) The rule concerns curriculum or textbooks.
(c) Upon request of the governing body and under a plan, the state board may waive for a school or a school corporation any statute or rule relating to the following:
(1) Curriculum.
(2) Textbook selection.
As added by P.L.1-2005, SEC.15.

IC 20-31-5-6
Components of plan for school
Sec. 6. (a) A plan must contain the following components for the school: (1) A list of the statutes and rules that the school wishes to have suspended from operation for the school.
(2) A description of the curriculum and information concerning the location of a copy of the curriculum that is available for inspection by members of the public.
(3) A description and name of the assessments that will be used in the school in addition to ISTEP program assessments.
(4) A plan to be submitted to the governing body and made available to all interested members of the public in an easily understood format.
(5) A provision to maximize parental participation in the school, which may include providing parents with:
(A) access to learning aids to assist students with school work at home;
(B) information on home study techniques; and
(C) access to school resources.
(6) For a secondary school, a provision to do the following:
(A) Offer courses that allow all students to become eligible to receive an academic honors diploma.
(B) Encourage all students to earn an academic honors diploma or complete the Core 40 curriculum.
(7) A provision to maintain a safe and disciplined learning environment for students and teachers that complies with the governing body's plan for improving student behavior and discipline developed under IC 20-26-5-32.
(8) A provision for the coordination of technology initiatives and ongoing professional development activities.
(b) If, for a purpose other than a plan under this chapter, a school has developed materials that are substantially similar to a component listed in subsection (a), the school may substitute those materials for the component listed in subsection (a).
As added by P.L.1-2005, SEC.15. Amended by P.L.66-2009, SEC.2.

IC 20-31-5-7
Availability of plans
Sec. 7. The department shall act as a clearinghouse for plans and shall make effective plans available to school corporations as models to use in developing and carrying out plans.
As added by P.L.1-2005, SEC.15.



CHAPTER 6. CULTURAL COMPETENCY IN EDUCATIONAL ENVIRONMENTS

IC 20-31-6-2
Cultural competency component of school plan
Sec. 2. (a) In developing a school's plan, the committee shall consider methods to improve the cultural competency of the school's teachers, administrators, staff, parents, and students.
(b) The committee shall:
(1) identify the racial, ethnic, language-minority, cultural, exceptional learning, and socioeconomic groups that are included in the school's student population;
(2) incorporate culturally appropriate strategies for increasing educational opportunities and educational performance for each group in the school's plan; and
(3) recommend areas in which additional professional development is necessary to increase cultural competency in the school's educational environment.
(c) The committee shall update annually the information identified under subsection (b)(1).
As added by P.L.1-2005, SEC.15.



CHAPTER 7. STUDENT EDUCATIONAL ACHIEVEMENT GRANTS

IC 20-31-7-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the student educational achievement fund established by section 4 of this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-3
"Grant"
Sec. 3. As used in this chapter, "grant" refers to a student educational achievement grant from the fund.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-4
Student educational achievement fund
Sec. 4. (a) The student educational achievement fund is established to provide funds to stimulate and recognize improved student performance in meeting academic standards under the ISTEP program. The fund is administered by the department.
(b) The fund consists of appropriations from the general assembly.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-5
Amount of funds available for grants
Sec. 5. The general assembly shall determine the statewide amount available for grants in appropriations during a biennium. The maximum amount available to a school is determined by referencing the number of full-time certified teaching positions for the school. The department, under the direction of the state superintendent, shall determine the available amounts and distribute the grants earned.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-6
System for grant distribution
Sec. 6. The education roundtable shall recommend to the state board a system for awarding and distributing grants under this chapter. A system recommended under this section must be based on graduated levels of improvement based on ISTEP program standards and other assessments recommended and approved by the education

roundtable.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-7
Use of assessment data
Sec. 7. (a) The education roundtable shall study the use of individual student assessment data:
(1) to implement this chapter;
(2) to analyze student performance over time on various assessments; and
(3) for other purposes developed by the roundtable.
(b) Any recommendation of the education roundtable concerning the use of individual student assessment data must be tested in a pilot project before the recommendation may be implemented on a statewide basis.
As added by P.L.1-2005, SEC.15.



CHAPTER 8. ASSESSING IMPROVEMENT

IC 20-31-8-2
Secondary means of assessing improvements
Sec. 2. (a) In addition to scores on the ISTEP program test and other assessments, the department shall use the performance indicators developed under section 1 of this chapter and the benchmarks and indicators of performance in each school corporation's annual performance report as a secondary means of assessing the improvement of each school and school corporation.
(b) The department shall assess improvement in the following manner:
(1) Compare each school and each school corporation with its own prior performance and not to the performance of other schools or school corporations.
(2) Compare the results in the annual report under IC 20-20-8 with the benchmarks and indicators of performance established in the plan for the same school.
(3) Compare the results for a school by comparing each student's results for each grade with the student's prior year results, with an adjustment for student mobility rate. The education roundtable shall make recommendations concerning the incorporation of a statistical adjustment for student mobility rates into the results.
(4) Compare the results for a school with the state average and the ninety-fifth percentile level for all assessments and performance indicators.
As added by P.L.1-2005, SEC.15.
IC 20-31-8-3
Categories or designations of school improvement established
Sec. 3. The state board shall establish a number of categories or designations of school improvement based on the improvement that a school makes in performance of the measures determined by the board with the advice of the education roundtable. The categories or designations must reflect various levels of improvement.
As added by P.L.1-2005, SEC.15.

IC 20-31-8-4
Placement of school in category or designation of school improvement
Sec. 4. The state board shall place each school in a category or designation of school improvement based on the department's findings from the assessment of the improvement of each school under section 2 of this chapter. The state board must place those schools that do not show improvement and in which less than ninety percent (90%) of the students meet academic standards in the lowest category or designation.
As added by P.L.1-2005, SEC.15.



CHAPTER 9. CONSEQUENCES

IC 20-31-9-2
School placed in lowest category or designation the first year
Sec. 2. (a) This section applies the first year that a school is placed in the lowest category or designation of school improvement.
(b) The state board shall place the school and the school corporation on notice that the school is in the lowest category or designation of school improvement. Upon receiving the notice, the governing body shall:
(1) issue a public notice of the school's lack of improvement; and
(2) hold a public hearing in which public testimony is received concerning the lack of improvement.
(c) The committee shall revise the school's plan. A revision under this subsection may include any of the following:
(1) Shifting resources.
(2) Changing personnel.
(3) Requesting the state board to appoint an outside team to manage the school or assist in the development of a new plan.
(d) If the governing body approves a request for the state board to appoint an outside team under subsection (c)(3), the school is considered to be placed under section 3 of this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-9-3
School in lowest category in third year; establishment of expert team; restructuring plan
Sec. 3. (a) This section applies if, in the third year after initial placement in the lowest category or designation, a school still remains in the lowest category or designation.
(b) The state board shall establish and assign an expert team to the school. The expert team:
(1) must include representatives from the community or region that the school serves; and
(2) may include:
(A) school superintendents, members of governing bodies, and teachers from school corporations that are in high categories or designations; and
(B) special consultants or advisers.
(c) The expert team shall:
(1) assist the school in revising the school's plan; and (2) recommend changes in the school that will promote improvement, including the reallocation of resources or requests for technical assistance.
(d) The governing body of the school corporation in which a school to which this section applies is located may petition the state board to immediately restructure the school by presenting a written plan to the state board setting forth the proposed intervention for the school. If the state board approves the petition and accepts the plan, the school:
(1) operates under the applicable provisions of IC 20-31-9.5; and
(2) is carried forward in the same performance category or designation in which the school is placed at the time the state board accepts the plan.
As added by P.L.1-2005, SEC.15. Amended by P.L.229-2011, SEC.188.

IC 20-31-9-4
School in lowest category in fifth year; hearing; establishment as turnaround academy
Sec. 4. (a) This section applies if, in the fifth year after initial placement in the lowest category or designation, a school still remains in the lowest category or designation.
(b) The state board shall do the following:
(1) Hold at least one (1) public hearing in the school corporation where the school is located to consider and hear testimony concerning the following options for school improvement:
(A) Merging the school with a nearby school that is in a higher category.
(B) Assigning a special management team to operate all or part of the school.
(C) The department's recommendations for improving the school.
(D) Other options for school improvement expressed at the public hearing. including closing the school.
(E) Revising the school's plan in any of the following areas:
(i) Changes in school procedures or operations.
(ii) Professional development.
(iii) Intervention for individual teachers or administrators.
(2) If the state board determines that intervention will improve the school, implement at least one (1) of the options listed in subdivision (1).
(c) Unless the school is closed or merged, a school that is subject to improvement under this section becomes a turnaround academy under IC 20-31-9.5.
As added by P.L.1-2005, SEC.15. Amended by P.L.229-2011, SEC.189.



CHAPTER 9.5. TURNAROUND ACADEMIES

IC 20-31-9.5-2
Use of existing buildings; transportation; responsibilities of school corporation; hearing
Sec. 2. (a) If the state board assigns a special management team under IC 20-31-9-4 to operate a school as a turnaround academy, for as long as the special management team operates the turnaround academy:
(1) the special management team shall continue to use the school building, the accompanying real property, and the building's contents, equipment, and supplies; and
(2) the school corporation shall continue to:
(A) provide transportation for students attending the turnaround academy at the same level of service the school corporation provided before the school became a turnaround academy; and
(B) maintain and repair the buildings and grounds consistent with the maintenance and repair to the school corporation's other buildings and grounds.
The school corporation shall consult with the special management team regarding these matters.
(b) If the special management team contracts with a school corporation for goods or services, the school corporation may not charge the special management team more for the goods or services than the school corporation pays for the goods or services.
(c) The special management team and the school corporation's board shall hold a joint public meeting at least two (2) times each year to discuss issues and progress concerning the turnaround academy.
As added by P.L.229-2011, SEC.190.
IC 20-31-9.5-3
Allocation of state tuition support and federal funds; eligibility for other funds
Sec. 3. (a) Turnaround academies are eligible to receive building and technology loans administered by the state board from the common school fund.
(b) A student who attends a turnaround academy or another school subject to intervention under this chapter remains, under IC 20-43-4-1, an eligible pupil of the school corporation where the student has legal settlement.
(c) The state board, based upon recommendations received from the department, shall determine the amounts of state tuition support and federal funds that are necessary to fund options for improvement implemented by the state board under this chapter with respect to each turnaround academy.
(d) The department shall do the following:
(1) Withhold from state tuition support and federal funds otherwise to be distributed to the school corporation of the school operated as a turnaround academy under this chapter the amount determined under subsection (c) for the affected students. The amount withheld under this subdivision may not exceed the total per pupil funding for the affected students.
(2) Enter into any contracts necessary to implement the options for improvement implemented for the school by the state board, including contracts with a special management team assigned under IC 20-31-9-4 to operate the school as a turnaround academy.
(3) Make payments under the contracts entered into under subdivision (2) with funds withheld from the school corporation under subdivision (1).
As added by P.L.229-2011, SEC.190.

IC 20-31-9.5-4
Eligibility of students to enroll in turnaround academy
Sec. 4. Any student who lives in the attendance area served by a school that is operated as a turnaround academy under this chapter may attend the turnaround academy. The turnaround academy may not refuse enrollment to a student who lives in the attendance area.
As added by P.L.229-2011, SEC.190. Amended by P.L.6-2012, SEC.141.

IC 20-31-9.5-5
Oversight of special management team by mayor; petition
Sec. 5. (a) The executive of a city or county in which one (1) or more turnaround academies are located may petition the state board to oversee the special management team. The petition must include the following:
(1) The names of one (1) or more turnaround academies located within the executive's jurisdiction for which the executive wishes to conduct oversight. (2) The functions the executive wishes to perform.
(3) Information on how and by whom those functions will be carried out.
(b) The state board may approve or not approve a petition under this section in whole or part.
As added by P.L.229-2011, SEC.190.

IC 20-31-9.5-6
Rules
Sec. 6. The state board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.229-2011, SEC.190.

IC 20-31-9.5-7
Contract; special management team; pensions; collective bargaining
Sec. 7. (a) If the state board assigns a special management team to a school, the state board shall enter into a contract with a special management team that includes the following provisions:
(1) A requirement that the special management team and the governing body conduct a public meeting two (2) times each year to provide a report concerning:
(A) student achievement of affected students; and
(B) the condition of the school property and to address issues related to the school property.
(2) A requirement that the student instruction must be provided by teachers licensed under IC 20-28-5.
(b) Individuals employed by the special management team are entitled to participate in either:
(1) the state teachers' retirement fund created by IC 5-10.4; or
(2) the public employees' retirement fund created by IC 5-10.3.
(c) Employees of a special management team are not required to organize and collectively bargain under IC 20-29-6.
As added by P.L.160-2012, SEC.52.



CHAPTER 10. RULES



CHAPTER 11. PERFORMANCE BASED AWARDS

IC 20-31-11-2
Certification of information; notice of determination
Sec. 2. (a) The principal of each school shall, upon request of the department, certify to the department the information required to determine the school's relative improvement toward each of the benchmarks and indicators considered appropriate for the school under section 1 of this chapter.
(b) Upon receiving the information described under subsection (a) for at least two (2) consecutive years, the department shall make a determination as to whether a school exhibited relative improvement toward each of the benchmarks and indicators referred to in subsection (a). The department shall notify the school in writing of its determination.
As added by P.L.1-2005, SEC.15.

IC 20-31-11-3
Designation of schools receiving monetary award
Sec. 3. Upon determining the schools that have exhibited relative improvement toward at least two (2) of the benchmarks and indicators considered appropriate for the school under section 1 of this chapter, the department shall designate those schools that receive a monetary award under this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-11-4
Monetary awards; reports; approval by governor
Sec. 4. (a) Before a school may receive a monetary award under this chapter, the department shall:
(1) prepare a written report:
(A) identifying the benchmarks and indicators considered appropriate for the school under section 1 of this chapter in which the school demonstrated relative improvement;
(B) describing the extent to which the school demonstrated relative improvement; and
(C) specifying the amount of the award sought for the school; and
(2) submit the written report to the budget committee for its

review.
(b) Before the department distributes a monetary award under this chapter, the governor must approve the specific award.
As added by P.L.1-2005, SEC.15.

IC 20-31-11-5
Nonmonetary awards
Sec. 5. The department may recognize and grant nonmonetary awards to schools that demonstrate relative improvement in at least one (1) of the benchmarks and indicators considered appropriate for the school under section 1 of this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-11-6
Expenditure of monetary award
Sec. 6. (a) A public school that receives a monetary award under this chapter may expend that award for any educational purpose for that school, except:
(1) athletics;
(2) salaries for school personnel; or
(3) salary bonuses for school personnel.
(b) A monetary award may not be used to determine the state tuition support under IC 20-43 of the school corporation in which the school receiving the monetary award is located.
As added by P.L.1-2005, SEC.15. Amended by P.L.2-2006, SEC.149; P.L.146-2008, SEC.474.

IC 20-31-11-7
Guidelines
Sec. 7. The department shall establish guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.15.






ARTICLE 32. STUDENT STANDARDS, ASSESSMENTS, AND PERFORMANCE

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 20-32-2-2
"Academic standards"
Sec. 2. "Academic standards" refers to the statewide academic standards developed under IC 20-31-3 indicating the skills and knowledge base expected of a student at a particular grade level for a particular subject area.
As added by P.L.1-2005, SEC.16.

IC 20-32-2-2.5
"Satisfactory score"
Sec. 2.5. "Satisfactory score" means a score of 3, 4, or 5 on an advanced placement examination sponsored by the College Board's Advanced Placement Program.
As added by P.L.91-2010, SEC.1.

IC 20-32-2-3
"Student"
Sec. 3. "Student" means an individual who is enrolled in:
(1) a public school;
(2) an accredited nonpublic school; or
(3) another nonpublic school that has requested and received from the state board specific approval of the school's educational program.
As added by P.L.1-2005, SEC.16.



CHAPTER 3. SECONDARY CERTIFICATES OF ACHIEVEMENT

IC 20-32-3-2
"Student"
Sec. 2. As used in this chapter, "student" refers to a student who meets the following conditions:
(1) Is enrolled in a public school, an accredited nonpublic school, or a nonpublic school that has requested and received from the state board specific approval for the school's education program.
(2) Is in at least grade 9.
(3) If the student is a child with a disability (as defined in IC 20-35-1-2), would benefit from the participation under this chapter as determined by the individualized education program for the student.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-3
"Subject or skill areas"
Sec. 3. As used in this chapter, "subject or skill areas" refers to specific and identifiable technically related and academically related subjects or skills.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-4
Secondary level certificates of achievement and proficiency demonstrations; standards; implementation; advanced placement programs; rules
Sec. 4. (a) For academic fields of study, the state board shall adopt for statewide implementation the following:
(1) Different subject or skill areas in which students may be given the opportunity to do the following:
(A) Demonstrate the requisite proficiency.
(B) Be awarded a secondary level certificate of achievement.
(2) The instrument or assessment by which a student is given the opportunity to demonstrate the requisite proficiency.
(3) The standards required for each subject or skill area necessary to acquire a particular secondary level certificate of achievement.
(b) Regarding the academic field of study, a student may elect to earn academic certificates of achievement in areas designated by the

state board through the advanced placement program (as defined in IC 20-36-3-3) or another appropriate assessment designated by the state board.
(c) The state board may adopt rules to implement this chapter relating to the certificates of achievement for academic fields of study.
As added by P.L.1-2005, SEC.16. Amended by P.L.140-2007, SEC.2.

IC 20-32-3-5
State board; factors considered
Sec. 5. In making adoptions under section 4 of this chapter, the state board shall consider the following factors:
(1) The overall value of the particular subject or skill area to a broad range of students and the workforce.
(2) The transferability of the particular subject or skill area to other subject or skill areas.
(3) Any other factor that the state board considers significant.
As added by P.L.1-2005, SEC.16. Amended by P.L.140-2007, SEC.3.

IC 20-32-3-6
Assessment instruments; appropriateness; opportunity provided
Sec. 6. The secondary level certificate of achievement assessment instruments must provide each student with the opportunity to demonstrate the requisite proficiency in the subject or skill area in an applied manner as appropriate.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-7
Student election to pursue certificate of achievement in academic area; assessment; graduation requirement
Sec. 7. (a) Each student participating in the technology preparation curriculum under IC 20-30-12 or the college preparation curriculum under IC 20-30-10 may elect to pursue a certificate of achievement in an academic area. Unless the governing body requires the acquisition of secondary level academic certificates of achievement for graduation, the certificates of achievement are not a requirement for graduation.
(b) For every secondary level technical education program for which an appropriate secondary level technical certificate of achievement is available, each student is required to undergo the appropriate technical certificate of achievement assessment. Unless the governing body requires the acquisition of the secondary level technical certificate of achievement for graduation, the certificates of achievement are not a requirement for graduation.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-8
Official high school transcript
Sec. 8. Any secondary level certificates of achievement that a student earns shall be recorded in the student's official high school

transcript.
As added by P.L.1-2005, SEC.16. Amended by P.L.2-2007, SEC.223; P.L.140-2007, SEC.4.

IC 20-32-3-9
Postsecondary level academic credit
Sec. 9. A student who:
(1) receives a secondary level certificate of achievement in a particular subject or skill area; and
(2) satisfies the standards for receipt of academic credit as determined by a state educational institution;
may receive postsecondary level academic credit at the state educational institution for the secondary level certificate of achievement as set forth in IC 21-43-2.
As added by P.L.1-2005, SEC.16. Amended by P.L.2-2007, SEC.224.

IC 20-32-3-10
Advanced placement examination; certificate of achievement; postsecondary academic credit
Sec. 10. A student who undergoes an advanced placement examination under IC 20-36-3 and receives a satisfactory score on the advanced placement examination is entitled to receive:
(1) a certificate of achievement; and
(2) postsecondary level academic credit at a state educational institution that counts toward meeting the student's degree requirements, if elective credit is part of the student's degree requirement. The state educational institution may require a score higher than 3 on an advanced placement test if the credit is to be used for meeting a course requirement for a particular major at the state educational institution.
As added by P.L.1-2005, SEC.16. Amended by P.L.91-2010, SEC.2.

IC 20-32-3-11
Construction of chapter; opportunities; subject and skill areas not offered
Sec. 11. This chapter does not require a school corporation to offer opportunities for secondary level or postsecondary level certificates of achievement in subject and skill areas in which the school corporation does not offer a program.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-12
Duties of state board
Sec. 12. The state board shall do the following:
(1) Make the academically related secondary level certificate of achievement assessment instruments available to the department of workforce development for the department of workforce development's use in offering adult learners the opportunity to demonstrate the requisite proficiency in the particular subject and skill areas. (2) Authorize the department of workforce development to award the particular certificates of achievement to those individuals who demonstrate the requisite proficiency.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-13
State board adoption of rules
Sec. 13. The state board shall, in cooperation with the Indiana commission for career and technical education within the department of workforce development, adopt rules under IC 4-22-2 to implement this chapter, including rules concerning the administration of the secondary level certificates of achievement by the department of workforce development.
As added by P.L.1-2005, SEC.16. Amended by P.L.234-2007, SEC.116.



CHAPTER 4. GRADUATION REQUIREMENTS

IC 20-32-4-1
Graduation requirements; graduation examination; Core 40 curriculum
Sec. 1. (a) Except as provided in subsection (b), a student must meet:
(1) the academic standards tested in the graduation examination; and
(2) any additional requirements established by the governing

body of the student's school corporation;
to be eligible to graduate.
(b) Except as provided in sections 4, 5, 6, 7, 8, 9, and 10 of this chapter, beginning with the class of students who expect to graduate during the 2010-2011 school year, each student is required to meet:
(1) the academic standards tested in the graduation examination;
(2) the Core 40 course and credit requirements adopted by the state board under IC 20-30-10; and
(3) any additional requirements established by the governing body;
to be eligible to graduate.
As added by P.L.1-2005, SEC.16. Amended by P.L.105-2005, SEC.3.

IC 20-32-4-2
Additional examinations
Sec. 2. A student who does not meet the academic standards tested in the graduation examination shall be given the opportunity to be tested during each semester of each grade following the grade in which the student is initially tested until the student achieves a passing score.
As added by P.L.1-2005, SEC.16.

IC 20-32-4-3
Repealed
(Repealed by P.L.105-2005, SEC.10.)

IC 20-32-4-4
Graduation eligibility requirements for students not passing graduation examination
Sec. 4. Beginning with the 2005-2006 school year, a student who does not achieve a passing score on the graduation examination and who does not meet the requirements of section 1 of this chapter may be eligible to graduate if the student does all the following:
(1) Takes the graduation examination in each subject area in which the student did not achieve a passing score at least one (1) time every school year after the school year in which the student first takes the graduation examination.
(2) Completes remediation opportunities provided to the student by the student's school.
(3) Maintains a school attendance rate of at least ninety-five percent (95%) with excused absences not counting against the student's attendance.
(4) Maintains at least a "C" average or the equivalent in the courses comprising the credits specifically required for graduation by rule of the state board.
(5) Otherwise satisfies all state and local graduation requirements.
(6) Either:
(A) completes: (i) the course and credit requirements for a general diploma, including the career academic sequence;
(ii) a workforce readiness assessment; and
(iii) at least one (1) career exploration internship, cooperative education, or workforce credential recommended by the student's school; or
(B) obtains a written recommendation from a teacher of the student in each subject area in which the student has not achieved a passing score on the graduation examination. The written recommendation must be concurred in by the principal of the student's school and be supported by documentation that the student has attained the academic standard in the subject area based on:
(i) tests other than the graduation examination; or
(ii) classroom work.
As added by P.L.1-2005, SEC.16. Amended by P.L.105-2005, SEC.4; P.L.185-2006, SEC.11.

IC 20-32-4-5
Children with disabilities; eligibility to graduate
Sec. 5. (a) This section applies to a student who is a child with a disability (as defined in IC 20-35-1-2).
(b) If the student does not achieve a passing score on the graduation examination, the student's case conference committee may determine that the student is eligible to graduate if the case conference committee finds the following:
(1) The student's teacher of record, in consultation with a teacher of the student in each subject area in which the student has not achieved a passing score, makes a written recommendation to the case conference committee. The recommendation must:
(A) be concurred in by the principal of the student's school; and
(B) be supported by documentation that the student has attained the academic standard in the subject area based on:
(i) tests other than the graduation examination; or
(ii) classroom work.
(2) The student meets all the following requirements:
(A) Retakes the graduation examination in each subject area in which the student did not achieve a passing score as often as required by the student's individualized education program.
(B) Completes remediation opportunities provided to the student by the student's school to the extent required by the student's individualized education program.
(C) Maintains a school attendance rate of at least ninety-five percent (95%) to the extent required by the student's individualized education program with excused absences not counting against the student's attendance.
(D) Maintains at least a "C" average or the equivalent in the

courses comprising the credits specifically required for graduation by rule of the state board.
(E) Otherwise satisfies all state and local graduation requirements.
As added by P.L.1-2005, SEC.16.

IC 20-32-4-6
Students with disabilities
Sec. 6. A decision with regard to whether a student who is a child with a disability (as defined in IC 20-35-1-2) is subject to the requirements of section 1(b)(2) of this chapter shall be made in accordance with the student's individualized education program and federal law.
As added by P.L.105-2005, SEC.5.

IC 20-32-4-7
Parent's request to exempt student from Core 40 requirement
Sec. 7. Upon the request of a student's parent, the student may be exempted from the Core 40 curriculum requirement set forth in section 1 of this chapter and be required to complete the general curriculum to be eligible to graduate. Except as provided in section 10 of this chapter, the student's parent and the student's counselor (or another staff member who assists students in course selection) shall meet to discuss the student's progress. Following the meeting, the student's parent shall determine whether the student will achieve greater educational benefits by:
(1) continuing the general curriculum; or
(2) completing the Core 40 curriculum.
As added by P.L.105-2005, SEC.6.

IC 20-32-4-8
Student not passing at least three Core 40 courses
Sec. 8. This section applies to a student who does not pass at least three (3) courses required under the Core 40 curriculum. Except as provided in section 10 of this chapter, the student's parent and the student's counselor (or another staff member who assists students in course selection) shall meet to discuss the student's progress. Following the meeting, the student's parent shall determine whether the student will achieve greater educational benefits by:
(1) continuing in the Core 40 curriculum; or
(2) completing the general curriculum.
As added by P.L.105-2005, SEC.7.

IC 20-32-4-9
Students scoring within twenty-fifth percentile or lower on graduation examination
Sec. 9. This section applies to a student who receives a score on the graduation examination that is in the twenty-fifth percentile or lower when the student takes the graduation examination for the first time. Except as provided in section 10 of this chapter, the student's

parent and the student's counselor (or another staff member who assists students in course selection) shall meet to discuss the student's progress. Following the meeting, the student's parent shall determine whether the student will achieve greater educational benefits by:
(1) continuing in the Core 40 curriculum; or
(2) completing the general curriculum.
As added by P.L.105-2005, SEC.8.

IC 20-32-4-10
Student whose parent does not attend meeting with student and counselor
Sec. 10. This section applies if the parent of a student to whom section 8 or 9 of this chapter applies does not attend a meeting with the student and the student's counselor after receiving two (2) written requests to attend a meeting. If the student's parent does not attend a meeting described in section 8 or 9 of this chapter, the student and the student's counselor shall meet and:
(1) the student's counselor shall make a recommendation to the student as to whether the student will achieve greater educational benefits by:
(A) continuing in the Core 40 curriculum; or
(B) completing the general curriculum; and
(2) the student shall determine which curriculum the student will complete.
As added by P.L.105-2005, SEC.9.



CHAPTER 5. INDIANA STATEWIDE TESTING FOR EDUCATIONAL PROGRESS

IC 20-32-5-2
Subject areas
Sec. 2. ISTEP program testing shall be administered in the following subject areas:
(1) English/language arts.
(2) Mathematics.
(3) Science, in grade levels determined by the state board.
(4) Social studies, in grade levels determined by the state board.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-3
Content of tests
Sec. 3. To carry out the purposes described in section 1 of this chapter, each English/language arts and mathematics test developed for use under the ISTEP program test must include the following:
(1) A method of testing basic skills appropriate for the designated grade level, including multiple choice questions.
(2) A method of testing applied skills appropriate for the designated grade level, including short answer or essay questions and the solving of arithmetic or mathematical problems. (3) A method of testing and grading that will allow comparison with national and international academic standards.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-4
Duties of board, state superintendent, and department
Sec. 4. (a) The state board shall:
(1) authorize the development and implementation of the ISTEP program; and
(2) determine the date on which the statewide testing is administered in each school corporation.
(b) The state superintendent is responsible for the overall development, implementation, and monitoring of the ISTEP program.
(c) The department shall prepare detailed design specifications for the ISTEP program that must do the following:
(1) Take into account the academic standards adopted under IC 20-31-3.
(2) Include testing of students' higher level cognitive thinking in each subject area tested.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-5
General language arts essay questions; scoring rubric; anchor paper
Sec. 5. The department shall make general language arts essay scoring rubrics available to the public at least four (4) months before the administration of a test. An essay question, a scoring rubric, or an anchor paper used in the ISTEP program must not seek or compile information about a student's:
(1) personal attitudes;
(2) political views;
(3) religious beliefs;
(4) family relationships; or
(5) other matters listed in IC 20-30-5-17(b).
The ISTEP program citizens' review committee shall determine whether an essay question or a scoring rubric complies with this section.
As added by P.L.1-2005, SEC.16. Amended by P.L.73-2011, SEC.18.

IC 20-32-5-6
Scoring of student responses
Sec. 6. The scoring of student responses under an ISTEP program test:
(1) must measure student achievement relative to the academic standards established by the state board;
(2) must adhere to scoring rubrics and anchor papers; and
(3) may not reflect the scorer's judgment of the values expressed by a student in the student's responses.
As added by P.L.1-2005, SEC.16.
IC 20-32-5-7
Reports of scores in mathematics and English/language arts
Sec. 7. This subsection applies to reports of scores in mathematics and English/language arts. Reports must:
(1) provide scores indicating student performance relative to each of the academic standards:
(A) established by the state board; and
(B) assessed by the test;
(2) be related to passing scores established by the state board; and
(3) contain the information listed in subdivisions (1) and (2) for the following levels:
(A) Individual student.
(B) Classroom.
(C) School.
(D) School corporation.
(E) Indiana.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-8
Reports; guide for interpreting scores
Sec. 8. Reports of student scores must be:
(1) returned to the school corporation that administered the test; and
(2) accompanied by a guide for interpreting scores.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-9
Test scores; inspection; rescoring
Sec. 9. (a) After reports of student scores are returned to a school corporation, the school corporation shall promptly do the following:
(1) Give each student and the student's parent the student's ISTEP program test scores.
(2) Make available for inspection to each student and the student's parent the following:
(A) A copy of the essay questions and prompts used in assessing the student.
(B) A copy of the student's scored essays.
(C) A copy of the anchor papers and scoring rubrics used to score the student's essays.
A student's parent may request a rescoring of a student's responses to a test, including a student's essay.
(b) A student's ISTEP program scores may not be disclosed to the public.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-10
Parent/teacher conferences
Sec. 10. After a school receives score reports, the school shall schedule a parent/teacher conference with the following: (1) A parent of a student who requests a parent/teacher conference on the scores of the student.
(2) The parent of each student who does not receive a passing score on the test. The conference must include a discussion of:
(A) the student's test scores, including subscores on academic standards; and
(B) the proposed remediation plan for the student.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-11
School corporation compilation of results
Sec. 11. Each school corporation shall compile the total results of the ISTEP program tests in a manner that will permit evaluation of learning progress within the school corporation. The school corporation shall make the compilation of test results available for public inspection and shall provide that compilation to the parent of each student tested under the ISTEP program.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-12
Annual school corporation performance report
Sec. 12. The department shall develop a format for the publication by school corporations in an annual performance report required by statute of appropriate academic information required by the department, including ISTEP program test scores, in a manner that a reasonable person can easily read and understand.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-13
School results
Sec. 13. The school corporation shall provide the ISTEP program test results on a school by school basis to the department upon request.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-14
Student results; consent
Sec. 14. Upon request by the commission for higher education, the department shall provide ISTEP program test results to the commission for those students for whom the commission under 20 U.S.C. 1232g has obtained consent.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-15
Testing schedule
Sec. 15. (a) The state superintendent shall develop an ISTEP program testing schedule in which:
(1) each student in grades 3, 6, 8, and 10 must be tested; and
(2) each student in grade 10 or grade 11 must take a graduation examination. (b) The state board shall adopt rules to establish when a student is considered to be in grade 10 for purposes of initially taking the graduation examination.
As added by P.L.1-2005, SEC.16. Amended by P.L.229-2011, SEC.191.

IC 20-32-5-16
Children with disabilities
Sec. 16. (a) A student who is a child with a disability (as defined in IC 20-35-1-2) shall be tested under this chapter with appropriate accommodations in testing materials and procedures unless the individuals who develop the child's individualized education program determine that testing or a part of the testing under this chapter is not appropriate for the student and that an alternate assessment will be used to test the student's achievement.
(b) Any decision concerning a student who is a child with a disability (as defined in IC 20-35-1-2) regarding the student's:
(1) participation in testing under this chapter;
(2) receiving accommodations in testing materials and procedures;
(3) participation in remediation under IC 20-32-8; or
(4) retention at the same grade level for consecutive school years;
shall be made in accordance with the student's individualized education program in compliance with the ISTEP program manual and federal law.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-17
Nonpublic schools
Sec. 17. (a) If a nonpublic school seeks accreditation as authorized under IC 20-19-2-8(a)(5), the governing body of the nonpublic school is entitled to acquire at no charge from the department:
(1) the ISTEP program test; and
(2) the scoring reports used by the department.
(b) The nonpublic school seeking accreditation must:
(1) administer the ISTEP program test to its students at the same time that school corporations administer the test; and
(2) make available to the department the results of the ISTEP program testing.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-18
Innovative testing methods; pilot program
Sec. 18. (a) The department shall establish a pilot program to examine innovative testing methods.
(b) The department shall select a representative sample of school corporations determined through an application procedure to participate in the pilot program under this section. (c) The types of methods authorized under this program include the following:
(1) Recently developed techniques for measuring higher order thinking skills.
(2) Performance testing of academic standards that are difficult to measure by a written test format.
(3) Expanded subject area assessment using student writing samples.
(d) The funds necessary to implement a pilot program under this section shall be expended from the research and development program under IC 20-20-11.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-19
Use of state funds
Sec. 19. If state funds appropriated for remediation are available under IC 20-32-8 at the end of a state fiscal year, the funds:
(1) do not revert to the state general fund; and
(2) must be transferred to the 4R's technology program for use under IC 20-20-13-9.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-20
Repealed
(Repealed by P.L.179-2006, SEC.1.)

IC 20-32-5-21
National or international assessments
Sec. 21. (a) The state board may require schools to participate in national or international assessments.
(b) The state board may establish an assessment to be administered at the conclusion of each Core 40 course in English/language arts, mathematics, social studies, and science. However, participation in a Core 40 assessment established under this subsection must be voluntary on the part of a school corporation.
(c) The state board may establish a diagnostic reading assessment for use in grades 1 and 2 to promote grade level reading competency by grade 3. However, participation in a reading assessment established under this subsection must be voluntary on the part of a school corporation.
As added by P.L.1-2005, SEC.16.

IC 20-32-5-22
Rules
Sec. 22. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.16.



CHAPTER 6. ISTEP PROGRAM CITIZENS' REVIEW COMMITTEE

IC 20-32-6-2
ISTEP program citizens' review committee established
Sec. 2. The ISTEP program citizens' review committee is established.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-3
Members
Sec. 3. The committee has fifteen (15) members appointed as follows:
(1) The governor and state superintendent shall appoint seven (7) lay members.
(2) The speaker of the house of representatives shall appoint four (4) members, selected as follows:
(A) Two (2) members of the house of representatives from different political parties.
(B) Two (2) persons who:
(i) are not members of the general assembly; and
(ii) have an interest in education.
(3) The president pro tempore of the senate shall appoint four (4) members, selected as follows:
(A) Two (2) members of the senate from different political parties.
(B) Two (2) persons who:
(i) are not members of the general assembly; and
(ii) have an interest in education.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-4
Per diem and traveling expenses
Sec. 4. Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b) and reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-5
State employee per diem and traveling expenses Sec. 5. Each member of the committee who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-6
Legislator per diem and traveling expenses
Sec. 6. Each member of the committee who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-7
State superintendent; convening committee
Sec. 7. The state superintendent shall:
(1) convene the committee before a pilot test is conducted; and
(2) present items listed in section 8 of this chapter to the committee for the committee's review.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-8
Committee review
Sec. 8. The committee shall review the following that the department proposes for use in the ISTEP program:
(1) Essay questions and prompts.
(2) Scoring rubrics.
The committee must review an item listed in subdivisions (1) and (2) before the item is used in a test.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-9
Committee consensus
Sec. 9. The committee must reach a consensus on each item listed in section 8 of this chapter before the item may be used in the ISTEP program.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-10
Committee review of anchor papers
Sec. 10. The department shall make available anchor papers for review by the committee as soon as the department selects the anchor papers.
As added by P.L.1-2005, SEC.16.



CHAPTER 7. LOCAL STUDENT DIAGNOSTIC ASSESSMENT AND STUDENT PORTFOLIOS

IC 20-32-7-2
Authorization to administer assessments
Sec. 2. Each school may authorize the school's teachers to administer student diagnostic assessments to allow the teachers to make detailed individual assessments of the educational progress of students in grade levels designated by the state board.
As added by P.L.1-2005, SEC.16.

IC 20-32-7-3
Optional student diagnostic tools
Sec. 3. The department shall make available to schools optional student diagnostic tools such as actual assessment instruments or computer banks containing appropriate essential skills items to assist schools in implementing the diagnostic assessments.
As added by P.L.1-2005, SEC.16.

IC 20-32-7-4
Portfolio program
Sec. 4. After a governing body holds a public hearing on a proposed portfolio program, the governing body may establish a portfolio program to maintain a portfolio of a student's work at grade levels designated by the governing body.
As added by P.L.1-2005, SEC.16.

IC 20-32-7-5
Guidelines for portfolio program
Sec. 5. The governing body shall develop guidelines for the portfolio program, including guidelines governing the appropriate contents of the portfolios.
As added by P.L.1-2005, SEC.16.

IC 20-32-7-6
Portfolio disclosure to prospective employer; consent
Sec. 6. Upon the written consent of:
(1) the student; or
(2) if the student is not emancipated, the student's parent; the contents of the student's portfolio may be disclosed to a student's prospective employer.
As added by P.L.1-2005, SEC.16.



CHAPTER 8. REMEDIATION

IC 20-32-8-2
"Program"
Sec. 2. As used in this chapter, "program" refers to the remediation grant program established under this chapter.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-3
"Student"
Sec. 3. As used in this chapter, "student" means any individual who is enrolled in a school corporation.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-4
Remediation grant program
Sec. 4. The remediation grant program is established to provide grants to school corporations for the following:
(1) Remediation of students who score below academic standards.
(2) Preventive remediation for students who are at risk of falling below academic standards.
(3) For students in a freeway school or freeway school corporation who are assessed under a locally adopted assessment program under IC 20-26-15-6(7):
(A) remediation of students who score below academic standards under the locally adopted assessment program; and
(B) preventive remediation for students who are at risk of falling below academic standards under the locally adopted assessment program.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-5
Department duties
Sec. 5. The department shall do the following:
(1) Subject to section 6 of this chapter, develop a formula to be approved by the state board, reviewed by the budget committee, and approved by the budget agency for the distribution of grants to school corporations.
(2) Distribute grant funds according to the formula.
(3) Determine standards for remediation programs to be funded under the program.
(4) Administer the program. As added by P.L.1-2005, SEC.16.

IC 20-32-8-6
Formula for distribution of grants
Sec. 6. The formula the department develops under this chapter must provide the following:
(1) Each school corporation must be able to qualify for a grant.
(2) A maximum grant amount must be determined for each school corporation.
(3) The amount that a school corporation may receive per student must be related to:
(A) the percentage of students scoring below state achievement standards; or
(B) for a freeway school or freeway school corporation having a locally adopted assessment program, the percentage of students falling below achievement standards under the locally adopted assessment program.
The school corporation having the highest percentage of students scoring below state achievement standards must be entitled to the highest grant amount per student.
(4) The actual grant to a school corporation must be the lesser of:
(A) two hundred percent (200%) of the amount appropriated by the governing body of the school corporation under section 7 of this chapter; or
(B) the maximum grant amount determined for the school corporation under subdivision (2).
(5) The amount distributed to school corporations under the program may not exceed the appropriation by the general assembly for the remediation grant program.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-7
Qualifications to receive grant
Sec. 7. A school corporation qualifies to receive a grant when the governing body of the school corporation appropriates money from the general fund of the school corporation for a:
(1) remediation program; or
(2) preventive remediation program;
that meets the state board's standards for funding under the program, and, if the program is a preventive remediation program, that has been approved by the state board.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-8
Remediation programs or preventive remediation programs
Sec. 8. The governing body of a school corporation may establish a remediation program or a preventive remediation program under this chapter for all students who fall below the academic standards adopted under IC 20-31-3. The governing body shall spend money

under this chapter for direct remediation or direct preventative remediation services for students.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-9
Remediation programs; guidelines
Sec. 9. If the governing body decides to establish a remediation program or preventive remediation program under this chapter, the governing body must:
(1) give priority in the allocation of resources to students who are deficient in reading skills in grades 1 through grade 3;
(2) subject to section 10 of this chapter, determine the type of program that best fits the needs of the students of the school corporation; and
(3) adopt guidelines for:
(A) procedures for determining student eligibility for a program; and
(B) implementation of the program.
As added by P.L.1-2005, SEC.16. Amended by P.L.109-2010, SEC.2.

IC 20-32-8-10
Reading recovery program
Sec. 10. If the governing body decides to offer a preventive remediation program, the governing body shall consider including a reading recovery program.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-11
Children with disabilities
Sec. 11. Notwithstanding the requirements of this chapter, any decisions made with regard to:
(1) attendance in a remediation program;
(2) ISTEP program testing; and
(3) the grade level placement;
for a student who is a child with a disability (as defined in IC 20-35-1-2) shall be made in accordance with the individualized education program, state law, and federal law.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-12
Curriculum guidelines
Sec. 12. The department shall develop curriculum guidelines for use by each school corporation in developing its remediation program under this chapter.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-13
Rules
Sec. 13. The state board shall adopt rules under IC 4-22-2 to implement this chapter. As added by P.L.1-2005, SEC.16.



CHAPTER 8.5. READING DEFICIENCY REMEDIATION PLAN

IC 20-32-8.5-2
Plan requirements
Sec. 2. (a) Except as provided in subsection (b) or (c), the plan required by this chapter must include the following:
(1) Reading skill standards for grade 1 through grade 3.
(2) An emphasis on a method for making determinant evaluations by grade 3 that might require remedial action for the student, including retention as a last resort, after other methods of remediation have been evaluated or used, or both, if reading skills are below the standard. Appropriate consultation with parents or guardians must be part of the plan.
(3) The fiscal impact of each component of the plan, if any. In determining whether a component has a fiscal impact, consideration shall be given to whether the component will increase costs to the state or a school corporation or require the state or school corporation to reallocate resources.
(b) For a charter school, as defined in IC 20-24-1-4, a plan may include only the following:
(1) A method for making determinant evaluations of reading skills by grade 3.
(2) Retention as a last resort for students reading below grade level as measured by the evaluation or assessment.
(c) This subsection applies to a public school that is not a charter school. A school corporation may receive a waiver of the requirements provided in 511 IAC 6.2-3.1-4(a)(2) if the state board approves an alternative reading plan provided by the school corporation.
As added by P.L.109-2010, SEC.3. Amended by P.L.160-2012, SEC.53.

IC 20-32-8.5-3
Report to general assembly
Sec. 3. (a) For any component of the plan that has a fiscal impact, the state superintendent shall present those components of the plan to the general assembly:
(1) for consideration of the plan; and
(2) to determine the amount of any appropriation in the state budget for the state fiscal years beginning in 2011 and 2012 that is necessary to carry out the plan.
(b) To the extent a component of the plan does not have a fiscal

impact, that component of the plan may be implemented after the state board holds a public hearing at which there is full public discussion and review by the state board.
As added by P.L.109-2010, SEC.3.

IC 20-32-8.5-4
Adoption of rules
Sec. 4. The state board may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.109-2010, SEC.3.






ARTICLE 33. STUDENTS: GENERAL PROVISIONS

CHAPTER 1. EQUAL EDUCATIONAL OPPORTUNITY

IC 20-33-1-2
Schools open to all
Sec. 2. The public schools of Indiana are open to all children until the children complete their courses of study, subject to the authority vested in school officials by law.
As added by P.L.1-2005, SEC.17.

IC 20-33-1-3
Segregation prohibited; student tracking practices review
Sec. 3. (a) The governing body of a school corporation and the board of trustees of a state educational institution may not build or erect, establish, maintain, continue, or permit any segregated or

separate public schools, including any public school departments or divisions on the basis of race, color, creed, or national origin of pupils or students.
(b) The officials described in subsection (a) may take any affirmative actions that are reasonable, feasible, and practical to effect greater integration and to reduce or prevent segregation or separation of races in public schools for whatever cause, including:
(1) site selection; or
(2) revision of:
(A) school districts;
(B) curricula; or
(C) enrollment policies;
to implement equalization of educational opportunity for all.
(c) A school corporation shall review the school corporation's programs to determine if the school corporation's practices of:
(1) separating students by ability;
(2) placing students into educational tracks; or
(3) using test results to screen students;
have the effect of systematically separating students by race, color, creed, national origin, or socioeconomic class.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2007, SEC.226.

IC 20-33-1-4
Segregation prohibited; pupils
Sec. 4. (a) A student is entitled to be admitted and enrolled in a public school in the school corporation in which the student resides without regard to race, creed, color, socioeconomic class, or national origin.
(b) A student may not be prohibited, segregated, or denied attendance or enrollment in a public school in the student's school corporation because of the student's race, creed, color, or national origin.
(c) Every student is free to attend a public school, including a department or division of a public school within the laws applicable alike to noncitizen and nonresident students.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2007, SEC.227.

IC 20-33-1-5
Segregation prohibited; schools
Sec. 5. (a) A public school may not segregate, separate, or discriminate against any of its students on the basis of race, creed, or color.
(b) Admission to a public school may not be approved or denied on the basis of race, creed, or color.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2007, SEC.228.

IC 20-33-1-6
Segregation prohibited; teachers
Sec. 6. A public school may not discriminate in any way in the hiring, upgrading, tenure, or placement of a teacher on the basis of

race, creed, color, or national origin.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2007, SEC.229.

IC 20-33-1-7
Supplementary nature of chapter
Sec. 7. This chapter is supplemental to:
(1) all common law, statutory law, and civil rights applicable to the public schools; and
(2) the rights and remedies arising from these laws of Indiana and to Indiana's citizens.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2007, SEC.230.



CHAPTER 2. COMPULSORY SCHOOL ATTENDANCE

IC 20-33-2-2
Repealed
(Repealed by P.L.2-2006, SEC.199.)

IC 20-33-2-3
Application
Sec. 3. This chapter applies to each situation that involves any of the following:
(1) A person less than eighteen (18) years of age who is domiciled in Indiana.
(2) A person less than eighteen (18) years of age who:
(A) is not domiciled in Indiana; and
(B) intends to remain in Indiana for a period established by rule of the state board.
(3) A student:
(A) who is less than eighteen (18) years of age;
(B) whose behavior has resulted in an expulsion from school; and
(C) who is assigned to attend:
(i) an alternative school; or
(ii) an alternative educational program.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-3.2
"Attend"
Sec. 3.2. As used in this chapter, "attend" means to be physically present:
(1) in a school; or
(2) at another location where the school's educational program in which a person is enrolled is being conducted;
during regular school hours on a day in which the educational program in which the person is enrolled is being offered.
As added by P.L.90-2011, SEC.41.

IC 20-33-2-4
Compulsory attendance
Sec. 4. Subject to the specific exceptions under this chapter, a student shall attend either:
(1) a public school that the student is entitled to attend under IC 20-26-11; or (2) another school taught in the English language.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-5
Days of attendance
Sec. 5. A student for whom education is compulsory under this chapter shall attend school each year for the number of days public schools are in session:
(1) in the school corporation in which the student is enrolled in Indiana; or
(2) where the student is enrolled if the student is enrolled outside Indiana.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-6
Students required to attend
Sec. 6. A student is bound by the requirements of this chapter from the earlier of the date on which the student officially enrolls in a school or, except as provided in section 8 of this chapter, the beginning of the fall school term for the school year in which the student becomes seven (7) years of age until the date on which the student:
(1) graduates;
(2) becomes eighteen (18) years of age; or
(3) becomes sixteen (16) years of age but is less than eighteen (18) years of age and the requirements under section 9 of this chapter concerning an exit interview are met enabling the student to withdraw from school before graduation;
whichever occurs first.
As added by P.L.1-2005, SEC.17. Amended by P.L.242-2005, SEC.17.

IC 20-33-2-7
Minimum age for kindergarten enrollment; appeals
Sec. 7. (a) In addition to the requirements of sections 4 through 6 of this chapter, a student must be at least five (5) years of age on:
(1) July 1 of the 2005-2006 school year; or
(2) August 1 of the 2006-2007 school year or any subsequent school year;
to officially enroll in a kindergarten program offered by a school corporation. However, subject to subsection (c), the governing body of the school corporation shall adopt a procedure affording a parent of a student who does not meet the minimum age requirement set forth in this subsection the right to appeal to the superintendent for enrollment of the student in kindergarten at an age earlier than the age set forth in this subsection.
(b) In addition to the requirements of sections 4 through 6 of this chapter and subsection (a), and subject to subsection (c), if a student enrolls in school as allowed under section 6 of this chapter and has not attended kindergarten, the superintendent shall make a

determination as to whether the student shall enroll in kindergarten or grade 1 based on the particular model assessment adopted by the governing body under subsection (c).
(c) To assist the principal and governing bodies, the department shall do the following:
(1) Establish guidelines to assist each governing body in establishing a procedure for making appeals to the superintendent under subsection (a).
(2) Establish criteria by which a governing body may adopt a model assessment that may be used in making the determination under subsection (b).
As added by P.L.1-2005, SEC.17. Amended by P.L.246-2005, SEC.177.

IC 20-33-2-8
Students not bound by requirements
Sec. 8. A student is not bound by the requirements of this chapter until the student becomes seven (7) years of age, if, upon request of the superintendent of the school corporation, the parent of a student who would otherwise be subject to compulsory school attendance under section 6 of this chapter certifies to the superintendent that the parent intends to:
(1) enroll the student in a nonaccredited, nonpublic school; or
(2) begin providing the student with instruction equivalent to that given in the public schools as permitted under section 28 of this chapter;
not later than the date on which the student becomes seven (7) years of age.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-9
Exit interviews; withdrawal requirements
Sec. 9. (a) The governing body of each school corporation shall designate the appropriate employees of the school corporation to conduct the exit interviews for students described in section 6(3) of this chapter. Each exit interview must be personally attended by:
(1) the student's parent;
(2) the student;
(3) each designated appropriate school employee; and
(4) the student's principal.
(b) A student who is at least sixteen (16) years of age but less than eighteen (18) years of age is bound by the requirements of compulsory school attendance and may not withdraw from school before graduation unless:
(1) the student, the student's parent, and the principal agree to the withdrawal;
(2) at the exit interview, the student provides written acknowledgment of the withdrawal that meets the requirements of subsection (c) and the:
(A) student's parent; and (B) school principal;
each provide written consent for the student to withdraw from school; and
(3) the withdrawal is due to:
(A) financial hardship and the individual must be employed to support the individual's family or a dependent;
(B) illness; or
(C) an order by a court that has jurisdiction over the student.
(c) A written acknowledgment of withdrawal under subsection (b) must include a statement that the student and the student's parent understand that withdrawing from school is likely to:
(1) reduce the student's future earnings; and
(2) increase the student's likelihood of being unemployed in the future.
As added by P.L.1-2005, SEC.17. Amended by P.L.185-2006, SEC.12; P.L.1-2010, SEC.80.

IC 20-33-2-10
Enrollment documentation; notice to clearinghouse for information on missing children
Sec. 10. (a) Each public school shall and each private school may require a student who initially enrolls in the school to provide:
(1) the name and address of the school the student last attended; and
(2) a certified copy of the student's birth certificate or other reliable proof of the student's date of birth.
(b) Not more than fourteen (14) days after initial enrollment in a school, the school shall request the student's records from the school the student last attended.
(c) If the document described in subsection (a)(2):
(1) is not provided to the school not more than thirty (30) days after the student's enrollment; or
(2) appears to be inaccurate or fraudulent;
the school shall notify the Indiana clearinghouse for information on missing children and missing endangered adults established under IC 10-13-5-5 and determine if the student has been reported missing.
(d) A school in Indiana receiving a request for records shall send the records promptly to the requesting school. However, if a request is received for records to which a notice has been attached under IC 31-36-1-5 (or IC 31-6-13-6 before its repeal), the school:
(1) shall immediately notify the Indiana clearinghouse for information on missing children and missing endangered adults;
(2) may not send the school records without the authorization of the clearinghouse; and
(3) may not inform the requesting school that a notice under IC 31-36-1-5 (or IC 31-6-13-6 before its repeal) has been attached to the records.
(e) Notwithstanding subsection (d), if a parent of a child who has enrolled in an accredited nonpublic school is in breach of a contract that conditions release of student records on the payment of

outstanding tuition and other fees, the accredited nonpublic school shall provide a requesting school sufficient verbal information to permit the requesting school to make an appropriate placement decision regarding the child.
As added by P.L.1-2005, SEC.17. Amended by P.L.43-2009, SEC.18; P.L.144-2012, SEC.1.

IC 20-33-2-11
Habitual truants ineligible for operator's license or learner's permit; minimum definition of "habitual truant"
Sec. 11. (a) Notwithstanding IC 9-24 concerning the minimum requirements for qualifying for the issuance of an operator's license or a learner's permit, and subject to subsections (c) through (e), an individual who is:
(1) at least thirteen (13) years of age but less than fifteen (15) years of age;
(2) a habitual truant under the definition of habitual truant established under subsection (b); and
(3) identified in the information submitted to the bureau of motor vehicles under subsection (f);
may not be issued an operator's license or a learner's permit to drive a motor vehicle under IC 9-24 until the individual is at least eighteen (18) years of age.
(b) Each governing body shall establish and include as part of the written copy of its discipline rules described in IC 20-33-8-12:
(1) a definition of a child who is designated as a habitual truant, which must, at a minimum, define the term as a student who is chronically absent, by having unexcused absences from school for more than ten (10) days of school in one (1) school year;
(2) the procedures under which subsection (a) will be administered; and
(3) all other pertinent matters related to this action.
(c) An individual described in subsection (a) is entitled to the procedure described in IC 20-33-8-19.
(d) An individual described in subsection (a) who is at least thirteen (13) years of age and less than eighteen (18) years of age is entitled to a periodic review of the individual's attendance record in school to determine whether the prohibition described in subsection (a) shall continue. The periodic reviews may not be conducted less than one (1) time each school year.
(e) Upon review, the governing body may determine that the individual's attendance record has improved to the degree that the individual may become eligible to be issued an operator's license or a learner's permit.
(f) Before:
(1) February 1; and
(2) October 1;
of each year the governing body of the school corporation shall submit to the bureau of motor vehicles the pertinent information concerning an individual's ineligibility under subsection (a) to be

issued an operator's license or a learner's permit.
(g) The department shall develop guidelines concerning criteria used in defining a habitual truant that may be considered by a governing body in complying with subsection (b).
As added by P.L.1-2005, SEC.17. Amended by P.L.242-2005, SEC.18.

IC 20-33-2-12
Nonpublic, nonaccredited, and nonapproved schools; curriculum or content requirements; student enrollment or participation
Sec. 12. (a) A school that is:
(1) nonpublic;
(2) nonaccredited; and
(3) not otherwise approved by the state board;
is not bound by any requirements set forth in IC 20 or IC 21 with regard to curriculum or the content of educational programs offered by the school.
(b) This section may not be construed to prohibit a student who attends a school described in subsection (a) from enrolling in a particular educational program or participating in a particular educational initiative offered by an accredited public, nonpublic, or state board approved nonpublic school if:
(1) the governing body or superintendent, in the case of the accredited public school; or
(2) the administrative authority, in the case of the accredited or state board approved nonpublic school;
approves the enrollment or participation by the student.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-13
High school transcripts; required contents
Sec. 13. (a) A school corporation shall record or include the following information in the official high school transcript for a student in high school:
(1) Attendance records.
(2) The student's latest ISTEP program test results under IC 20-32-5.
(3) Any secondary level and postsecondary level certificates of achievement earned by the student.
(4) Immunization information from the immunization record the student's school keeps under IC 20-34-4-1.
(5) Any dual credit courses taken that are included in the core transfer library under IC 21-42-5-4.
(b) A school corporation may include information on a student's high school transcript that is in addition to the requirements of subsection (a).
As added by P.L.1-2005, SEC.17. Amended by P.L.140-2008, SEC.8.

IC 20-33-2-14
Compulsory attendance; school corporation policy; exceptions;

service as page or honoree of general assembly
Sec. 14. (a) This section and sections 15 through 17.5 of this chapter apply to a student who attends either a public school or a nonpublic school.
(b) The governing body of each school corporation shall have a policy outlining the conditions for excused and unexcused absences. The policy must include the grounds for excused absences required by sections 15 through 17.5 of this chapter or another law. Any absence that results in a person not attending at least one hundred eighty (180) days in a school year must be in accordance with the governing body's policy to qualify as an excused absence.
(c) Service as a page for or as an honoree of the general assembly is a lawful excuse for a student to be absent from school, when verified by a certificate of the secretary of the senate or the chief clerk of the house of representatives. A student excused from school attendance under this section may not be recorded as being absent on any date for which the excuse is operative and may not be penalized by the school in any manner.
As added by P.L.1-2005, SEC.17. Amended by P.L.185-2006, SEC.13; P.L.90-2011, SEC.42.

IC 20-33-2-15
Attendance exception; service on precinct election board or for political candidates or parties
Sec. 15. (a) The governing body of a school corporation and the chief administrative official of a nonpublic secondary school system shall authorize the absence and excuse of each secondary school student who serves:
(1) on the precinct election board; or
(2) as a helper to a political candidate or to a political party on the date of each general, city or town, special, and primary election at which the student works.
(b) Before the date of the election, the student must submit a document signed by one (1) of the student's parents giving permission to participate in the election as provided in this section, and the student must verify to school authorities the performance of services by submitting a document signed by the candidate, political party chairman, campaign manager, or precinct officer generally describing the duties of the student on the date of the election. A student excused from school attendance under this section may not be recorded as being absent on any date for which the excuse is operative and may not be penalized by the school in any manner.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-16
Attendance exception; witness in judicial proceeding
Sec. 16. The governing body of a school corporation or the chief administrative officer of a nonpublic school system shall authorize the absence and excuse of a student who is issued a subpoena to appear in court as a witness in a judicial proceeding. A student

excused under this section shall not be recorded as being absent on any date for which the excuse is operative and shall not be penalized by the school in any manner. The appropriate school authority may require that the student submit the subpoena to the appropriate school authority for verification.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-17
Attendance exception; duty with Indiana National Guard
Sec. 17. The governing body of a school corporation or the chief administrative officer of a nonpublic school system shall authorize the absence and excuse of each secondary school student who is ordered to active duty with the Indiana National Guard for not more than ten (10) days in a school year. For verification, the student must submit to school authorities a copy of the orders to active duty and a copy of the orders releasing the student from active duty. A student excused from school attendance under this section may not be recorded as being absent on any date for which the excuse is operative and may not be penalized by the school in any manner.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-17.2
Attendance exception; duty with Indiana wing of civil air patrol
Sec. 17.2. The governing body of a school corporation or the chief administrative officer of a nonpublic school system shall authorize the absence and excuse of each secondary school student who is a member of the Indiana wing of the civil air patrol and who is participating in a civil air patrol:
(1) international air cadet exchange program, for the length of the program; or
(2) emergency service operation, including:
(A) search and rescue missions designated by the Air Force Rescue Coordination Center;
(B) disaster relief, when requested by the Federal Emergency Management Agency or the department of homeland security established by IC 10-19-2-1;
(C) humanitarian services, when requested by the Federal Emergency Management Agency or the department of homeland security established by IC 10-19-2-1;
(D) United States Air Force support designated by the First Air Force, North American Aerospace Defense Command; or
(E) United States Air Force military flights, if the flights are not available on days when school is not in session;
for not more than five (5) days in a school year;
if the student submits to school authorities appropriate documentation from the Indiana wing of the civil air patrol detailing the reason for the student's absence. A student excused from school attendance under this section may not be recorded as being absent on any date to which the excuse applies and may not be penalized by the

school in any manner.
As added by P.L.55-2007, SEC.1. Amended by P.L.1-2009, SEC.124.

IC 20-33-2-17.5
Compulsory school attendance; exceptions; educationally related nonclassroom activity; nonclassroom activity
Sec. 17.5. The governing body of a school corporation may authorize the absence and excuse of a student who attends any educationally related nonclassroom activity. Any educationally related nonclassroom activity and nonclassroom activity must meet all the following conditions:
(1) Is consistent with and promotes the educational philosophy and goals of the school corporation and the state board.
(2) Facilitates the attainment of specific educational objectives.
(3) Is a part of the goals and objectives of an approved course or curriculum.
(4) Represents a unique educational opportunity.
(5) Cannot reasonably occur without interrupting the school day.
(6) Is approved in writing by the school principal.
As added by P.L.185-2006, SEC.14.

IC 20-33-2-18
Parent to produce certificate of child's incapacity on demand
Sec. 18. (a) If a parent of a student does not send the student to school because of the student's illness or mental or physical incapacity, it is unlawful for the parent to fail or refuse to produce a certificate of the illness or incapacity for an attendance officer not later than six (6) days after the certificate is demanded.
(b) The certificate required under this section must be signed by:
(1) an Indiana physician;
(2) an individual holding a license to practice osteopathy or chiropractic in Indiana; or
(3) a Christian Science practitioner who resides in Indiana and is listed in the Christian Science Journal.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-19
Attendance; public school children; religious instruction
Sec. 19. (a) When the parent of a student who is enrolled in a public school makes a written request, the principal may allow the student to attend a school for religious instruction that is conducted by a church, an association of churches, or an association that is organized for religious instruction and incorporated under Indiana law.
(b) If a principal grants permission under subsection (a), the principal shall specify a period or periods, not to exceed one hundred twenty (120) minutes in total in any week, for the student to receive religious instruction. The permission is valid only for the year in which it is granted. Decisions made by a principal under this section

may be reviewed by the superintendent.
(c) A school for religious instruction that receives students under this section:
(1) shall maintain attendance records and allow inspection of these records by attendance officers; and
(2) may not be supported, in whole or in part, by public funds.
(d) A student who attends a school for religious instruction under this section shall receive the same attendance credit that the student would receive for attendance in the public schools for the same length of time.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-20
Attendance records
Sec. 20. (a) An accurate daily record of the attendance of each student who is subject to compulsory school attendance under this chapter shall be kept by every public and nonpublic school.
(b) In a public school, the record shall be open at all times for inspection by:
(1) attendance officers;
(2) school officials;
(3) agents of the department of labor;
(4) security police officers appointed under IC 36-8-3-7; and
(5) school corporation police officers appointed under IC 20-26-16.
Every teacher shall answer fully all lawful inquiries made by an attendance officer, a school official, an agent of the department of labor, or a security police officer appointed under IC 36-8-3-7.
(c) In a nonpublic school, the record shall be required to be kept solely to verify the enrollment and attendance of a student upon request of the:
(1) state superintendent; or
(2) superintendent of the school corporation in which the nonpublic school is located.
As added by P.L.1-2005, SEC.17. Amended by P.L.34-2008, SEC.1.

IC 20-33-2-21
Attendance reports
Sec. 21. (a) Each principal and teacher in a public school that is attended by a student subject to the compulsory school attendance law under this chapter shall furnish, on request of the superintendent of the school corporation in which they are employed, a list of:
(1) names;
(2) addresses; and
(3) ages;
of all minors attending the school. When a student withdraws from school, the principal and teacher shall immediately report to the superintendent the student's name and address and the date of the student's withdrawal.
(b) Each principal or school administrator in a nonpublic school

that is attended by a student who is subject to the compulsory school attendance law under this chapter shall furnish, on request of the state superintendent, the number of students by grade level attending the school.
(c) If:
(1) a student withdraws from a nonpublic school; and
(2) no public or other nonpublic school has requested the student's educational records within fifteen (15) school days after the date the student withdrew from school;
the nonpublic school shall report to the state superintendent or the superintendent of the school corporation in which the nonpublic school is located, the name and address of the student and the date the student withdrew from school.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-22
List of students no longer enrolled
Sec. 22. (a) Not later than fifteen (15) school days after the beginning of each semester, the principal of a public high school shall send to the superintendent with jurisdiction over the school a list of names and last known addresses of all students:
(1) not graduated; and
(2) not enrolled in the then current semester who were otherwise eligible for enrollment.
(b) Each superintendent immediately shall make available all lists received under this section to an authorized representative of:
(1) Ivy Tech Community College of Indiana; and
(2) an agency whose purpose it is to enroll high school dropouts in various training programs.
(c) Each representative authorized to receive a list prepared under subsection (b) shall stipulate in writing that the list will be used only to contact prospective students or prospective trainees. If a list is used for any other purpose, the college or agency that the recipient represents is ineligible to receive subsequent lists for five (5) years.
As added by P.L.1-2005, SEC.17. Amended by P.L.127-2005, SEC.27.

IC 20-33-2-23
Powers of certain officers to take children into custody
Sec. 23. (a) Each school attendance officer, sheriff, marshal, and police officer in Indiana may take into custody any child who:
(1) is required to attend school under this chapter; and
(2) is found during school hours, unless accompanied:
(A) by a parent; or
(B) with the consent of a parent, by a relative by blood or marriage who is at least eighteen (18) years of age;
in a public place, in a public or private conveyance, or in a place of business open to the public.
(b) When an officer takes a child into custody under this section, the officer shall immediately deliver the child to the principal of the

public or nonpublic school in which the child is enrolled. If a child is not enrolled in any school, then the officer shall deliver the child into the custody of the principal of the public school in the attendance area in which the child resides. If a child is taken to the appropriate school and the principal is unavailable, the acting chief administrative officer of the school shall take custody of the child.
(c) The powers conferred under this section may be exercised without warrant and without subsequent legal proceedings.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-24
Principal; duties when truant child received
Sec. 24. (a) When a child is delivered into the custody of a principal or acting chief administrative officer under section 23 of this chapter, the principal or officer shall immediately place the child in class in the grade or course of study in which the child is enrolled or to which the child may be properly assigned.
(b) A child who is placed in class under this section shall not be kept at school beyond the regular hour of dismissal on that day for the grade or course of study in which the child is placed. As promptly as reasonably possible after placing a child in class under this section, the principal or acting chief administrative officer shall attempt to advise the child's parent of the facts of the case by telephone. The principal or acting chief administrative officer shall advise the parent of the facts of the case by mail on the same day the principal or officer receives the child.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-25
Habitual absence from school; report to juvenile intake officer or department of child services
Sec. 25. The superintendent or an attendance officer having jurisdiction shall report a child who is habitually absent from school in violation of this chapter to an intake officer of the juvenile court or the department of child services. The intake officer or the department of child services shall proceed in accord with IC 31-30 through IC 31-40.
As added by P.L.1-2005, SEC.17. Amended by P.L.90-2011, SEC.43.

IC 20-33-2-26
Enforcement of chapter
Sec. 26. (a) It is the duty of each:
(1) superintendent;
(2) attendance officer;
(3) state attendance official;
(4) security police officer appointed under IC 36-8-3-7; and
(5) school corporation police officer appointed under IC 20-26-16;
to enforce this chapter in their respective jurisdictions and to execute the affidavits authorized under this section. The duty is several, and

the failure of one (1) or more to act does not excuse another official from the obligation to enforce this chapter.
(b) An affidavit against a parent for a violation of this chapter shall be prepared and filed in the same manner and under the procedure prescribed for filing affidavits for the prosecution of public offenses.
(c) An affidavit under this section shall be filed in a court with jurisdiction in the county in which the affected child resides. The prosecuting attorney shall file and prosecute actions under this section as in other criminal cases. The court shall promptly hear cases brought under this section.
As added by P.L.1-2005, SEC.17. Amended by P.L.34-2008, SEC.2.

IC 20-33-2-27
Compulsory attendance; parent's responsibility
Sec. 27. (a) It is unlawful for a parent to fail to ensure that the parent's child attends school as required under this chapter.
(b) Before proceedings are instituted against a parent for a violation of this section, personal notice of the violation shall be served on the parent by the superintendent or the superintendent's designee:
(1) having jurisdiction over the public school where the child has legal settlement; or
(2) of the transferee corporation, if the child has been transferred.
(c) For purposes of this section, service of personal notice of a violation may be made upon a parent by any of the following means:
(1) Delivering a copy of the notice to the parent personally. Personal notice shall be treated as occurring under this subdivision on the date of delivery.
(2) Any other means of sending a copy of the notice to the parent. Personal notice shall be treated as occurring under this subdivision on the date of delivery.
(3) Leaving a copy of the notice at the last and usual place of the residence of the parent. Personal notice shall be treated as occurring under this subdivision on the date the notice is left at the residence.
(4) Communicating notice of the violation to the parent by any other means, if the communication is made by the superintendent for the school or the superintendent's designee. Personal notice shall be treated as occurring under this subdivision on the earliest date that the communication is made.
If the violation is not terminated not more than one (1) school day after this notice is given, or if another violation is committed during the notice period, no further notice is necessary. Each day of violation constitutes a separate offense.
As added by P.L.1-2005, SEC.17. Amended by P.L.90-2011, SEC.44.

IC 20-33-2-28
Compulsory attendance for full term; duty of parent Sec. 28. (a) This section does not apply during a period when a child is excused from school attendance under this chapter.
(b) It is unlawful for a parent to:
(1) fail;
(2) neglect; or
(3) refuse;
to send the parent's child to a public school for the full term as required under this chapter unless the child is being provided with instruction equivalent to that given in public schools.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-28.5
Requirements for exit interview; reporting requirement
Sec. 28.5. (a) This section applies to an individual:
(1) who:
(A) attends or last attended a public school;
(B) is at least sixteen (16) years of age but less than eighteen (18) years of age; and
(C) has not completed the requirements for graduation;
(2) who:
(A) wishes to withdraw from school before graduation;
(B) fails to return at the beginning of a semester; or
(C) stops attending school during a semester; and
(3) who has no record of transfer to another school.
(b) An individual to whom this section applies may withdraw from school only if all of the following conditions are met:
(1) An exit interview is conducted.
(2) The individual's parent consents to the withdrawal.
(3) The school principal approves of the withdrawal.
(4) The withdrawal is due to:
(A) financial hardship and the individual must be employed to support the individual's family or a dependent;
(B) illness; or
(C) an order by a court that has jurisdiction over the child.
During the exit interview, the school principal shall provide to the student and the student's parent a copy of statistics compiled by the department concerning the likely consequences of life without a high school diploma. The school principal shall advise the student and the student's parent that the student's withdrawal from school may prevent the student from receiving or result in the revocation of the student's employment certificate and driver's license or learner's permit.
(c) For purposes of this section, the following must be in written form:
(1) An individual's request to withdraw from school.
(2) A parent's consent to a withdrawal.
(3) A principal's consent to a withdrawal.
(d) If the individual's principal does not consent to the individual's withdrawal under this section, the individual's parent may appeal the denial of consent to the governing body of the public school that the

individual last attended.
(e) Each public school, including each school corporation and each charter school (as defined in IC 20-24-1-4), shall provide an annual report to the department setting forth the following information:
(1) The total number of individuals:
(A) who withdrew from school under this section; and
(B) who either:
(i) failed to return to school at the beginning of a semester; or
(ii) stopped attending school during a semester;
and for whom there is no record of transfer to another school.
(2) The number of individuals who withdrew from school following an exit interview.
(f) If an individual to which this section applies:
(1) has not received consent to withdraw from school under this section; and
(2) fails to return to school at the beginning of a semester or during the semester;
the principal of the school that the individual last attended shall deliver by certified mail or personal delivery to the bureau of child labor a record of the individual's failure to return to school so that the bureau of child labor revokes any employment certificates issued to the individual and does not issue any additional employment certificates to the individual. For purposes of IC 20-33-3-13, the individual shall be considered a dropout.
(g) At the same time that a school principal delivers the record under subsection (f), the principal shall deliver by certified mail or personal delivery to the bureau of motor vehicles a record of the individual's failure to return to school so that the bureau of motor vehicles revokes any driver's license or learner's permit issued to the individual and does not issue any additional driver's licenses or learner's permits to the individual before the individual is at least eighteen (18) years of age. For purposes of IC 9-24-2-1, the individual shall be considered a dropout.
(h) If:
(1) a principal has delivered the record required under subsection (f) or (g), or both; and
(2) the school subsequently gives consent to the individual to withdraw from school under this section;
the principal of the school shall send a notice of withdrawal to the bureau of child labor and the bureau of motor vehicles by certified mail or personal delivery and, for purposes of IC 20-33-3-13 and IC 9-24-2-1, the individual shall no longer be considered a dropout.
As added by P.L.242-2005, SEC.19. Amended by P.L.185-2006, SEC.15.

IC 20-33-2-28.7
Department's compilation of statistics concerning likely

consequences of withdrawing from school before graduation
Sec. 28.7. (a) The department of education shall compile and make available to schools statistics concerning the likely consequences of life without a high school diploma. The statistics must include, but are not limited to, statistics that show the likelihood of an individual's:
(1) unemployment or employment in a lower paying job; and
(2) involvement in criminal activity;
as the consequence of not obtaining a high school diploma.
(b) The department of education shall update the statistics made available under subsection (a) every two (2) years.
As added by P.L.242-2005, SEC.20.

IC 20-33-2-29
Children in certain institutions or facilities; compulsory school attendance; reimbursement for space used within facilities for court placed student expenses
Sec. 29. (a) It is unlawful for a person operating or responsible for an educational, correctional, charitable, or benevolent institution or training school to fail to ensure that a child under the person's authority attends school as required under this chapter. Each day of violation of this section constitutes a separate offense.
(b) If a child is placed in an institution or facility by or with the approval of the department of child services, the institution or facility shall charge the department of child services for the use of the space within the institution or facility (commonly called capital costs) that is used to provide educational services to the child based upon a prorated per child cost.
As added by P.L.1-2005, SEC.17. Amended by P.L.146-2008, SEC.475; P.L.1-2009, SEC.125.

IC 20-33-2-30
Separate attendance district; requirement
Sec. 30. A school corporation having an ADA of at least one thousand five hundred (1,500) students constitutes a separate attendance district.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2006, SEC.150.

IC 20-33-2-31
Attendance officers; appointment in completely reorganized counties
Sec. 31. (a) In a county that has been completely reorganized into one (1) or more school corporations under IC 20-23-4, the governing body of each school corporation with at least one thousand five hundred (1,500) students in ADA shall appoint an attendance officer. The governing body of each school corporation that has fewer than one thousand five hundred (1,500) students in ADA may appoint an attendance officer. If the governing body of a school corporation that has discretion in whether to appoint an attendance officer declines to make an appointment, the superintendent of the school corporation

shall serve as ex officio attendance officer under section 35 of this chapter.
(b) Whenever the governing body of a school corporation makes an appointment under this section, it shall appoint an individual nominated by the superintendent. However, the governing body may decline to appoint any nominee and require another nomination. The salary of each attendance officer appointed under this section shall be fixed by the governing body. In addition to salary, the attendance officer is entitled to receive reimbursement for actual expenses necessary to properly perform the officer's duties. The salary and expenses of an attendance officer appointed under this section shall be paid by the treasurer of the school corporation.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2006, SEC.151.

IC 20-33-2-32
Attendance officers in certain counties
Sec. 32. (a) In a county that has not been completely reorganized under IC 20-23-4, the governing body of each school corporation that constitutes a separate attendance district under section 30 of this chapter shall appoint an attendance officer. One (1) additional attendance officer may be appointed for every seven thousand five hundred (7,500) students in ADA in the corporation.
(b) Whenever the governing body of a school corporation makes an appointment under this section, it shall appoint an individual nominated by the superintendent. However, the governing body may decline to appoint any nominee and require another nomination. The salary of each attendance officer appointed under this section shall be fixed by the governing body. In addition to salary, the officer is entitled to receive reimbursement for actual expenses necessary to properly perform the officer's duties. The salary and expenses of an attendance officer appointed under this section shall be paid by the treasurer of the county in which the officer serves, on a warrant signed by the county auditor. The county council shall appropriate, and the board of county commissioners shall allow, the funds necessary to make these payments. However, a warrant shall not be issued to an attendance officer until the attendance officer has filed an itemized statement with the county auditor. This statement shall show the time employed and expenses incurred. The superintendent shall approve the statement and certify that it is correct.
As added by P.L.1-2005, SEC.17. Amended by P.L.231-2005, SEC.43; P.L.1-2006, SEC.334; P.L.2-2006, SEC.152; P.L.1-2007, SEC.146.

IC 20-33-2-33
Attendance officers; appointment in remainder attendance districts
Sec. 33. (a) In a county that has not been completely reorganized under IC 20-23-4, all school corporations that do not individually constitute separate attendance districts under section 30 of this chapter together constitute a remainder attendance district. The

governing bodies of each remainder attendance district with at least one thousand five hundred (1,500) students in ADA shall appoint an attendance officer. One (1) additional attendance officer may be appointed for every seven thousand five hundred (7,500) students in ADA in the district. The governing bodies of a remainder attendance district with less than one thousand five hundred (1,500) students in ADA may appoint an attendance officer. If the governing bodies have discretion in whether to appoint an attendance officer and decline to make an appointment, the superintendent or superintendents involved shall serve as ex officio attendance officers under section 35 of this chapter.
(b) The governing bodies of the school corporations involved shall together form an appointing authority for attendance officers with the governing body of each school corporation having one (1) vote. This appointing authority shall appoint an individual nominated by the superintendent. However, the appointing authority may reject any nominee and require another nomination. The salary of each attendance officer appointed under this section shall be fixed by the appointing authority. In addition to salary, the officer is entitled to receive reimbursement for actual expenses necessary to properly perform the officer's duties. The salary and expenses of an attendance officer appointed under this section shall be paid by the treasurer of the county in which the officer serves, on a warrant signed by the county auditor. The county council shall appropriate, and the board of county commissioners shall allow, the funds necessary to make these payments. However, a warrant may not be issued to an attendance officer until the officer has filed an itemized statement with the county auditor. This statement must show the time employed and expenses incurred. The appropriate superintendent shall approve the statement and certify that it is correct.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2006, SEC.153.

IC 20-33-2-34
Attendance officers in certain counties; appointment in separate attendance districts
Sec. 34. (a) This section applies to a county having a population of:
(1) more than twenty-five thousand eight hundred (25,800) but less than twenty-six thousand (26,000); or
(2) more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000).
(b) Notwithstanding sections 32 and 33 of this chapter, in a county that has not been completely reorganized under IC 20-23-4, the governing body of each school corporation constituting a separate attendance district under section 30 of this chapter shall appoint an attendance officer. One (1) additional attendance officer may be appointed for every seven thousand five hundred (7,500) students in ADA in the school corporation. The governing body of each school corporation that does not individually constitute a separate attendance district may appoint an attendance officer. (c) If the governing body of the school corporation makes an appointment under this section, it shall appoint an individual who is nominated by the superintendent of the school corporation. However, the governing body may decline to appoint a nominee and may require another nomination to be made by the superintendent. If the governing body has discretion in whether to appoint an attendance officer under subsection (b) and declines to make an appointment, the superintendent of the school corporation involved shall serve as ex officio attendance officer under section 35 of this chapter.
(d) The salary, including fringe benefits, of each attendance officer appointed under this section shall be fixed by the governing body of the school corporation and shall be paid by the treasurer of the school corporation.
(e) Each attendance officer appointed under this section is entitled to receive reimbursement from the school corporation for the actual and necessary expenses incurred by the attendance officer in the proper performance of the attendance officer's duties.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2006, SEC.154; P.L.119-2012, SEC.156.

IC 20-33-2-35
Ex officio attendance officers
Sec. 35. If the governing body of a school corporation elects not to appoint an attendance officer under section 31 of this chapter or an appointing authority elects not to appoint an attendance officer under section 33 of this chapter, the superintendent shall serve as an ex officio attendance officer. A superintendent acting in this capacity may designate one (1) or more school employees as assistant attendance officers. These assistant attendance officers shall act under the superintendent's direction and perform the duties the superintendent assigns. Ex officio attendance officers and assistant attendance officers appointed under this section shall receive no additional compensation for performing attendance services.
As added by P.L.1-2005, SEC.17. Amended by P.L.90-2011, SEC.45.

IC 20-33-2-36
Joint employment of attendance officer
Sec. 36. The governing bodies of two (2) or more school corporations may enter into a voluntary mutual agreement for the joint employment of an attendance officer. The agreement must stipulate the manner in which the joint attendance officer is appointed, paid, and supervised. The attendance officer may then be appointed, paid, and supervised under the terms of the agreement. However, compensation for any attendance officer employed under this section shall be paid entirely by the school corporations involved with no assistance from the civil government.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-37
Attendance officers; appointment in optional separate district Sec. 37. The governing body of a school corporation that has fewer than one thousand five hundred (1,500) students in ADA may organize the school corporation as a separate attendance district and appoint an attendance officer. The governing body, in making the appointment, shall appoint an individual nominated by the superintendent. However, it may decline to appoint any nominee and require another nomination. All compensation for an attendance officer appointed under this section shall be paid by the treasurer of the school corporation in which the officer is employed.
As added by P.L.1-2005, SEC.17. Amended by P.L.2-2006, SEC.155.

IC 20-33-2-38
Attendance officers; appointment of additional officers
Sec. 38. Any school corporation, attendance district, or remainder attendance district may appoint more attendance officers than are specifically authorized or required under this chapter. However, these additional attendance officers shall be appointed in the same manner as required by law for other attendance officers. Compensation for additional attendance officers appointed under this section shall be paid entirely by the school corporation or school corporations involved.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-39
Attendance officers; duties
Sec. 39. An attendance officer has the following duties:
(1) To serve subject to the rules, direction, and control of the superintendent in the attendance officer's attendance district.
(2) To maintain an office at a place designated by the superintendent.
(3) To be on duty during school hours and at other times as the superintendent may request.
(4) To keep records and make reports as required by the state board.
(5) To visit the homes of children who are absent from school or who are reported to be in need of books, clothing, or parental care.
(6) Whenever the superintendent directs or approves it, to bring suit to enforce any provision of this chapter that is being violated.
(7) To serve written notice on any parent whose child is out of school illegally.
(8) To visit factories where children are employed.
(9) To perform other duties necessary for complete enforcement of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-40
Attendance officers; special powers
Sec. 40. (a) Each attendance officer may serve original and other

process in cases arising under this chapter.
(b) An attendance officer may enter any place where a child is employed to determine whether violations of this chapter or of IC 20-33-3 have occurred. When an attendance officer or a school official is exercising the power granted under this subsection, any officer, manager, director, employee or other person who refuses to permit the attendance officer's or the school official's entry into a place of business or interferes with his investigation in any way commits a violation of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-41
Attendance officers; licensing required; exception
Sec. 41. With the exception of ex officio attendance officers, an individual may not hold the position of attendance officer unless the individual has complied with all standards of the department and has been properly licensed by the department.
As added by P.L.1-2005, SEC.17. Amended by P.L.246-2005, SEC.178.

IC 20-33-2-42
Attendance; duties of state superintendent of public instruction
Sec. 42. The state superintendent shall:
(1) prescribe duties for the state attendance officer not provided by law;
(2) design and require use of a system of attendance reports, records, and forms necessary for the enforcement of this chapter; and
(3) perform all other duties necessary for the complete enforcement of this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.90-2011, SEC.46.

IC 20-33-2-43
State attendance officers; appointment; removal; duties; powers
Sec. 43. (a) The state superintendent shall appoint a state attendance officer. The state attendance officer serves at the pleasure of the state superintendent and may be removed by the state superintendent at any time.
(b) The state attendance officer shall:
(1) exercise general supervision over the attendance officers of Indiana;
(2) visit the various attendance districts throughout Indiana;
(3) inspect the work of the attendance officers; and
(4) investigate the manner in which this chapter is being enforced.
(c) The state attendance officer may initiate court action whenever necessary for the enforcement of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-44 Penalty
Sec. 44. (a) This section does not apply to section 47 of this chapter.
(b) A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-45
State board; supervision; rules
Sec. 45. (a) The state board shall exercise general supervision by resolution over the attendance system of the state.
(b) The state board may adopt rules under IC 4-22-2 pertaining to the state attendance system and the enforcement of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-46
Compulsory attendance; exception; disability
Sec. 46. (a) With the approval of the state board, a superintendent may exclude or excuse a student found mentally or physically unfit for school attendance. An exclusion or excuse under this section is valid only for the school year during which it is issued.
(b) A superintendent's action under this section must be in accordance with limitations and regulations established by the state board concerning the procedures and requirements for the complete examination of students.
(c) A student may not be compelled to undergo any examination or treatment under this chapter when the student's parent objects on religious grounds, which consists of a good faith reliance on spiritual means or prayer for healing. The objection is not effective unless it is:
(1) made in writing;
(2) signed by the student's parent; and
(3) delivered to the student's teacher or to the individual who might order an examination or treatment absent the objection.
A student may not be excluded under this section except as provided under IC 20-33-8.
As added by P.L.1-2005, SEC.17.

IC 20-33-2-47
School corporations; notification of absences; reports to local health departments
Sec. 47. (a) A school corporation may develop and implement a system of notifying the parent of a student when:
(1) the student fails to attend school; and
(2) the student does not have an excused absence for that day.
(b) A school corporation or an accredited nonpublic school shall report to the local health department the percentage of student absences above a threshold determined by the department by rule adopted under IC 4-22-2.
(c) If a school corporation implements a notification system under

this chapter, the attendance officer or the attendance officer's designee shall make a reasonable effort to contact by telephone the parent of each student who has failed to attend school and does not have an excused absence for that day.
(d) If an attendance officer or an attendance officer's designee has made a reasonable effort to contact a parent under subsection (c), the school corporation is immune from liability for any damages suffered by the parent claimed because of failure to contact the parent.
As added by P.L.1-2005, SEC.17.



CHAPTER 3. LIMITATIONS ON THE EMPLOYMENT OF STUDENTS

IC 20-33-3-2
"Nonschool week"
Sec. 2. As used in this chapter, "nonschool week" refers to a week that contains two (2) or fewer school days.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-3
"School day"
Sec. 3. As used in this chapter, "school day" refers to a day that contains more than four (4) hours of classroom instruction.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-4
"School week"
Sec. 4. As used in this chapter, "school week" refers to a week that contains at least three (3) school days.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-5
Employment certificate required
Sec. 5. It is unlawful for a person, firm, limited liability company, or corporation to hire, employ, or permit a child who is:
(1) at least fourteen (14) years of age; and
(2) less than eighteen (18) years of age;
to work in a gainful occupation until the person, firm, limited liability company, or corporation has secured and placed on file in its office an employment certificate issued by the proper issuing officer under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-6
Exceptions to requirement of employment certificate
Sec. 6. (a) An employment certificate is not required for a child who is at least fourteen (14) years of age but less than eighteen (18) years of age to: (1) perform:
(A) farm labor; or
(B) domestic service; or
(2) act as a:
(A) caddie for a person playing golf; or
(B) newspaper carrier.
However, this exemption applies only when a child is engaged in an occupation listed in this section during the hours when the child is not required to be in school.
(b) An employment certificate is not required for a child less than eighteen (18) years of age who:
(1) works as an actor or performer if the provisions of section 32 of this chapter are met; or
(2) has graduated from high school.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-7
Employment certificate; obtaining
Sec. 7. (a) This chapter applies to a child less than eighteen (18) years of age who is employed or is seeking employment in Indiana.
(b) A child less than eighteen (18) years of age who is a resident of Indiana and who requires an employment certificate shall obtain the employment certificate from the issuing officer of the:
(1) accredited school (as described in IC 20-19-2-8(a)(5)) that the child attends; or
(2) school corporation in which the child resides.
(c) A child less than eighteen (18) years of age who is not a resident of Indiana and who requires an employment certificate to work in Indiana shall obtain the certificate from the issuing officer of the school corporation in which the child is:
(1) employed; or
(2) seeking employment.
The judge of a court with juvenile jurisdiction may suspend the application of this chapter in cases involving juvenile delinquents or incorrigibles whenever, in the opinion of the judge, the welfare of a child warrants this action.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-8
Issuing officer
Sec. 8. (a) The issuing officer in each accredited school (as described in IC 20-19-2-8(a)(5)) shall be an individual who is:
(1) a guidance counselor;
(2) a school social worker; or
(3) an attendance officer for the school corporation and a teacher licensed by the division of professional standards of the department under IC 20-28-4 or IC 20-28-5;
and designated in writing by the principal.
(b) During the times in which the individual described in subsection (a) is not employed by the school or when school is not

in session, there shall be an issuing officer available:
(1) who is a teacher licensed by the division of professional standards of the department under IC 20-28-4 or IC 20-28-5; and
(2) whose identity and hours of work shall be determined by the principal.
As added by P.L.1-2005, SEC.17. Amended by P.L.1-2007, SEC.147.

IC 20-33-3-9
Optional employment certificate; issuance mandatory
Sec. 9. When an employer wants to employ an individual who represents the individual's age to be at least eighteen (18) years of age but less than twenty-one (21) years of age, the employer may request the issuing officer to issue an employment certificate for the prospective employee. It is the duty of the issuing officer to issue a certificate when an employer makes a request under this section.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-10
Documents required before issuance of certificate
Sec. 10. (a) An issuing officer may issue an employment certificate only to a child whose employment is necessary and only after receipt of the following two (2) documents:
(1) Proof of age as set forth under section 11 of this chapter.
(2) Proof of prospective employment as set forth under section 12 of this chapter.
(b) A child seeking an employment certificate from a school the child does not attend must also present to the issuing officer a written statement that:
(1) is from the school the child does attend; and
(2) attests to the child's acceptable academic performance and attendance.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-11
Proof of age
Sec. 11. (a) As proof of age, the issuing officer shall require one (1) of the following documents:
(1) A birth certificate or duly attested transcript of a birth certificate issued by the registrar of vital statistics or any other officer charged with the duty of recording births. The registrar may not charge a fee for a certificate or transcript as provided by IC 16-37-1-9(c)(2). School records of age that have been verified by a birth certificate may be substituted by the issuing officer for a birth certificate.
(2) A baptismal certificate or a certified transcript of the record of baptism showing the child's date of birth and place of baptism.
(3) Other documentation, including:
(A) a bona fide contemporary record of the child's birth,

comprising a part of the family record of births in the Bible;
(B) other documentary evidence satisfactory to the department of labor, including a certificate of arrival in the United States issued by United States immigration officers and showing the child's age; or
(C) a life insurance policy.
Documentary evidence under this subdivision must have been in existence for at least one (1) year.
(4) A sworn statement by a public health physician, a public school physician, or the superintendent stating, in the opinion of the signatory, the child's physical age. This statement shall show the child's height and weight and other facts upon which the signatory's opinion is based. The physician's or superintendent's statement shall be accompanied by a statement of the child's age signed by the child's parent and by available school records.
(b) The documents that may constitute proof of age under this section are listed in preferential order. The issuing officer shall require the document of age under subsection (a)(1) in preference to a document under subsection (a)(2), (a)(3), or (a)(4). To avoid delay, the documents under subsection (a)(2), (a)(3), or (a)(4) may be accepted if the issuing officer files a written statement that verification of date of birth has been requested from the appropriate governmental agency but has not been received.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-12
Proof of prospective employment
Sec. 12. (a) As proof of prospective employment, the issuing officer shall require a written statement that:
(1) is signed by the person for whom the child is to work;
(2) sets forth the nature of work that the child is to perform; and
(3) specifies the maximum number of hours per week that the child will work for the employer.
(b) When a child's employment terminates, the employer shall immediately notify the issuing officer in writing of the:
(1) termination; and
(2) date on which it occurred.
This notice shall be on a blank form attached to the child's employment certificate.
(c) An employment certificate may be used at not more than two (2) locations within the same enterprise if the enterprise complies with the hour restrictions prescribed in sections 22 through 28 of this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.1.

IC 20-33-3-13
Employment certificate; denial; distribution of copies; appeal
Sec. 13. (a) Upon presentation to the issuing officer of the documents required by section 10 of this chapter, an employment

certificate shall be issued immediately to the child. The employment certificate shall state the maximum number of hours that the child may be employed by the employer. However, an issuing officer may deny a certificate to a child:
(1) whose attendance is not in good standing; or
(2) whose academic performance does not meet the school corporation's standard.
(b) Not more than five (5) days after issuing an employment certificate, the issuing officer shall send a copy of the employment certificate to the department of labor. The issuing officer shall keep a record in the issuing officer's office of each employment certificate issued. The issuing officer shall keep for each student who has been issued more than one (1) employment certificate a record of the maximum number of hours that the student may work each week for all employers.
(c) A student may appeal the denial of a certificate under subsection (a) to the principal.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.2.

IC 20-33-3-13.5
Multiple employment certificates; penalties
Sec. 13.5. (a) A child may hold more than one (1) employment certificate at a time. However, a child who holds more than one (1) employment certificate at a time is subject to the penalties set forth in section 38.5 of this chapter for any of the following:
(1) Hour violations under sections 22 through 28 of this chapter.
(2) A violation of section 23(3) or 24(3) of this chapter.
(b) An employer of a child who holds more than one (1) employment certificate under subsection (a) is subject to the penalties set forth in sections 39 and 40 of this chapter for:
(1) hour violations under sections 22 through 28 of this chapter; or
(2) a violation of section 23(3) or 24(3) of this chapter;
for the employment of the child with the employer only.
As added by P.L.182-2006, SEC.3.

IC 20-33-3-14
Employment certificate; revocation
Sec. 14. (a) The:
(1) state board; or
(2) department of labor;
may revoke an employment certificate at any time, if, in the judgment of the state board or the department of labor, the certificate was improperly issued or if the state board or department of labor has knowledge that the child is or was illegally employed.
(b) To determine when a child is illegally employed, the state board and the department of labor and agents of the state board or department of labor may:
(1) investigate the age of a child who is employed;
(2) subpoena witnesses; (3) hear evidence; and
(4) require the production of relevant books or documents.
(c) If the state board or department of labor revokes an employment certificate under this section, the issuing officer and the child's employer shall be notified in writing. This notice may be delivered in person or by registered mail. Immediately after receiving notice of revocation, the employer shall return the certificate to the issuing officer.
(d) A child whose employment certificate has been revoked may not be employed or allowed to work until the child legally has obtained a new employment certificate.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-15
Employment certificate; contents
Sec. 15. (a) Each employment certificate issued for a child must state the:
(1) full name and the date and place of birth of the child;
(2) name and address of the child's parents;
(3) name and address of the employer; and
(4) nature of the work that the child is to perform.
(b) The employment certificate must certify that the child has:
(1) appeared before the issuing officer; and
(2) submitted the proof of age and prospective employment as required under this chapter.
(c) The issuing officer may require the presence of the child's parents before issuing the employment certificate.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-16
Preparation of forms
Sec. 16. (a) All blank forms necessary to carry out this chapter shall be prepared by the department of labor and supplied to issuing officers.
(b) Funds to pay expenses incurred by the department of labor in printing and distributing these forms are appropriated annually out of any money in the state general fund that is not otherwise appropriated.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-17
Investigatory power
Sec. 17. (a) An officer charged with enforcement of this chapter may investigate the age of a child:
(1) who is employed or allowed to work in an occupation; and
(2) for whom an employment certificate is not on file.
(b) If the officer finds that the age of the child is below the age authorized for an employee without an employment certificate, the:
(1) employment; or
(2) fact that the child is allowed to work; is prima facie evidence of unlawful employment.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-18
Mandatory medical examination; limitation; exception
Sec. 18. (a) Except as provided in subsection (c), whenever the department of labor requires, a child who is:
(1) at least fourteen (14) years of age and less than eighteen (18) years of age; and
(2) at work in an occupation for which an employment certificate is required under sections 5 and 6 of this chapter;
shall submit to a physical examination. The examination shall be conducted by a medical inspector of the department of labor or by a physician designated by the department of labor. A female employee is entitled to have this examination made by a female. An employer shall not require or attempt to require a female employee to submit to a physical examination by a male.
(b) The result of an examination conducted under this section shall be recorded on a printed form furnished by and kept on file at the department of labor.
(c) The department of labor may not require a child to undergo a medical examination under this chapter when the child's parent objects on religious grounds. A religious objection:
(1) consists of a good faith reliance on spiritual means or prayer for healing; and
(2) is not effective unless the objection is:
(A) made in writing;
(B) signed by the child's parent; and
(C) delivered to the department of labor.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-19
Employment certificate; medical revocation
Sec. 19. (a) If:
(1) a child fails to submit to a medical examination as required under section 18 of this chapter; or
(2) on examination, the medical inspector finds the child to be physically unfit to be employed in the work in which the child is engaged and files a report to that effect;
the department of labor shall revoke the child's employment certificate. A report of physical incapacity shall be kept at the office of the department of labor.
(b) Written notice of a revocation under this section shall be served on the issuing officer and the child's employer in person or by registered mail. Immediately after receiving notice of a revocation, the employer shall deliver the revoked certificate to the department of labor. A child whose certificate has been revoked under this section may obtain a new certificate if the child is found, after physical examination, to be physically fit for the new occupation in which the child proposes to engage. As added by P.L.1-2005, SEC.17.

IC 20-33-3-20
Revocation of employment certificate; review; reissuance; appeal
Sec. 20. (a) An employment certificate may be revoked by the issuing officer if the issuing officer determines that there has been a significant decrease in any of the following since the issuance of the permit:
(1) The student's grade point average.
(2) The student's attendance at school.
(b) A student whose employment certificate is revoked under subsection (a) is entitled to a periodic review of the student's grade record or attendance record, or both, to determine whether the revocation should continue. A periodic review may not be conducted less than one (1) time each school year.
(c) If upon review the issuing officer determines that the student's grade point average or attendance, or both, have improved substantially, the issuing officer may reissue an employment certificate to the student.
(d) A student may appeal the revocation of an employment certificate under subsection (a) or the refusal to reissue an employment certificate under subsection (c) to the school principal.
(e) An issuing officer who revokes an employment certificate shall immediately send written notice of the revocation to the student's employer.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-21
Employment of children at least 14 years of age and less than 18 years of age
Sec. 21. Sections 22 through 29 of this chapter apply only to employment for which a child who is at least fourteen (14) years of age and less than eighteen (18) years of age must obtain an employment certificate under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-22
Employment of children at least 14 years of age and less than 16 years of age
Sec. 22. The following apply only to a child who is at least fourteen (14) years of age and less than sixteen (16) years of age:
(1) The child may not work before 7 a.m. or after 7 p.m. However, the child may work until 9 p.m. from June 1 through Labor Day.
(2) The child may not work:
(A) more than three (3) hours on a school day;
(B) more than eighteen (18) hours in a school week;
(C) more than eight (8) hours on a nonschool day; or
(D) more than forty (40) hours in a nonschool week.
As added by P.L.1-2005, SEC.17.
IC 20-33-3-23
Employment of children at least 16 years of age and less than 17 years of age
Sec. 23. Except as provided in section 27 of this chapter, a child who is at least sixteen (16) years of age and less than seventeen (17) years of age may not:
(1) work for more than eight (8) hours in any one (1) day;
(2) work for more than thirty (30) hours in any one (1) week;
(3) work for more than six (6) days in any one (1) week; or
(4) begin a work day before 6 a.m.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.4.

IC 20-33-3-24
Employment of children at least 17 years of age and less than 18 years of age
Sec. 24. Except as provided in section 27 of this chapter, a child who is at least seventeen (17) years of age and less than eighteen (18) years of age may not:
(1) work for more than eight (8) hours in any one (1) day;
(2) work for more than thirty (30) hours in any one (1) week;
(3) work for more than six (6) days in any one (1) week; or
(4) begin a work day before 6 a.m. on a school day.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.5.

IC 20-33-3-25
Employment of children at least 16 years of age and less than 18 years of age; 10 p.m. limit
Sec. 25. A child who is at least sixteen (16) years of age and less than eighteen (18) years of age may work until 10 p.m. on nights that are followed by a school day in any occupation except those that the commissioner of labor determines to be:
(1) dangerous to life or limb; or
(2) injurious to health or morals.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-26
Employment of children at least 16 years of age and less than 17 years of age; midnight limit
Sec. 26. An employer may employ a child who is at least sixteen (16) years of age and less than seventeen (17) years of age to work until midnight if:
(1) the work will be performed:
(A) during a nonschool week; or
(B) on days that are not followed by a school day; and
(2) the employer has:
(A) obtained written permission from the child's parent; and
(B) placed the written permission on file in the employer's office.
As added by P.L.1-2005, SEC.17.
IC 20-33-3-27
Employment of children at least 16 years of age and less than 18 years of age; hour limits
Sec. 27. (a) A child who is at least sixteen (16) years of age and less than eighteen (18) years of age may be employed for up to forty (40) hours during a school week if the employer has:
(1) obtained written permission from the child's parent; and
(2) placed the written permission on file in the employer's office.
(b) If the employer or employers have obtained written permission required under subsection (a), a child who is at least sixteen (16) years of age and less than eighteen (18) years of age may be employed for periods that do not exceed a total of nine (9) hours in any one (1) day and a total of forty-eight (48) hours in any one (1) nonschool week.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.6.

IC 20-33-3-28
Employment of children at least 17 years of age and less than 18 years of age; 11:30 p.m. and 1 a.m. limits
Sec. 28. A child who is at least seventeen (17) years of age and less than eighteen (18) years of age may work until 11:30 p.m. on nights that are followed by a school day if the employer has obtained written permission from the child's parent and placed the written permission on file in the employer's office. A child covered by this section may work until 1 a.m. the following day if the employer has obtained written permission from the child's parent and placed the written permission on file in the employer's office. However, the nights followed by a school day on which a child works until 1 a.m. the following day may not be consecutive and may not exceed two (2) nights per week.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-29
Employment of children at least 16 years of age and less than 18 years of age; employed the same as adults
Sec. 29. A child who is at least sixteen (16) years of age and less than eighteen (18) years of age may be employed the same daily and weekly hours and at the same times of day as adults if the child is a member of any of the following categories:
(1) The child is a high school graduate.
(2) The child has completed an approved career and technical education program or special education program.
(3) The child is not enrolled in a regular school term.
As added by P.L.1-2005, SEC.17. Amended by P.L.234-2007, SEC.118.

IC 20-33-3-30
Occupations for which children less than 18 years of age may be employed Sec. 30. (a) This section applies to occupations for which a child less than eighteen (18) years of age may be employed or allowed to work under this chapter but does not apply to children subject to:
(1) section 6 of this chapter; or
(2) section 29(2) or 29(3) of this chapter.
(b) A person, firm, limited liability company, or corporation that employs a child less than eighteen (18) years of age shall provide the child one (1) or two (2) rest breaks totaling at least thirty (30) minutes if the child is scheduled to work at least six (6) consecutive hours. Breaks shall be provided as set forth in IC 5-10-6-2.
As added by P.L.1-2005, SEC.17. Amended by P.L.13-2008, SEC.3.

IC 20-33-3-31
Children less than 14 years of age and less than 18 years of age; employment limitations and prohibitions; exceptions
Sec. 31. (a) A child less than:
(1) fourteen (14) years of age may not be employed or allowed to work in any gainful occupation except as a farm laborer, domestic service worker, caddie for persons playing the game of golf, or newspaper carrier; and
(2) twelve (12) years of age may not be permitted to work at farm labor except on a farm operated by the child's parent.
(b) Except as provided in section 32 of this chapter, a person, firm, limited liability company, or corporation may not employ or permit any child less than eighteen (18) years of age to work in any occupation after 7:30 a.m. and before 3:30 p.m. on a school day unless the child presents to the employer a written exception issued by the school that the child attends.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-32
Permitted child employment; exception
Sec. 32. This chapter may not prevent a child of any age from singing, playing, or performing in a studio, circus, theatrical, or musical exhibition, concert, or festival, in radio and television broadcasts, or as a live or photographic model. Employment certificates are not required for employment or appearances set forth in this section, but a child less than eighteen (18) years of age may not be employed except under the following conditions:
(1) The activities described in this section must not:
(A) be detrimental to the life, health, safety, or welfare of the child; or
(B) interfere with the schooling of the child.
Provision shall be made for education equivalent to full-time school attendance in the public schools for children less than sixteen (16) years of age.
(2) A parent shall accompany a child less than sixteen (16) years of age at all rehearsals, appearances, and performances.
(3) The employment or appearance may not be in a cabaret, dance hall, night club, tavern, or other similar place. As added by P.L.1-2005, SEC.17.

IC 20-33-3-33
Employment of children by the Indiana School for the Deaf or the Indiana School for the Blind and Visually Impaired
Sec. 33. The employment of children by the:
(1) Indiana School for the Deaf; and
(2) Indiana School for the Blind and Visually Impaired;
is subject to the general restrictions imposed on child labor under this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.218-2005, SEC.78.

IC 20-33-3-34
Employer required to post notice
Sec. 34. Every person, firm, corporation, or company that employs a child at least fourteen (14) years of age and less than eighteen (18) years of age in an occupation for which the child must obtain an employment certificate shall post and keep posted a printed notice in a conspicuous place or in places where notices to employees are customarily posted. This notice must state:
(1) the maximum number of hours a child may be employed or permitted to work each day of the week; and
(2) the hours of beginning and ending each day.
The printed forms for this notice shall be furnished by the department of labor.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-35
Hazardous occupations designated by federal law
Sec. 35. The department of labor shall prohibit a child who is less than eighteen (18) years of age from working in an occupation designated as hazardous by the child labor provisions of the federal Fair Labor Standards Act of 1938, as amended (29 U.S.C. 201 et seq.).
As added by P.L.1-2005, SEC.17.

IC 20-33-3-36
Children employed after 10 p.m. and before 6 a.m.
Sec. 36. (a) This section does not provide an exception to the limit on the number of hours a child is permitted to work under sections 22 through 30 of this chapter.
(b) It is unlawful for a person, firm, limited liability company, or corporation to permit a child who is:
(1) less than eighteen (18) years of age; and
(2) employed by the person, firm, limited liability company, or corporation;
to work after 10 p.m. and before 6 a.m. in an establishment that is open to the public unless another employee at least eighteen (18) years of age also works in the establishment during the same hours

as the child.
(c) A violation of subsection (b) is a hazardous occupation violation subject to section 41 of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-37
Hazardous occupations; exception; certain instruction
Sec. 37. This chapter does not prevent a student from working on a properly guarded machine in the training department of a school when an instructor provides personal supervision.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-38
Enforcement
Sec. 38. (a) The department of labor and its authorized inspectors and agents:
(1) shall enforce this chapter and ensure that all violators are prosecuted; and
(2) may visit and inspect, at all reasonable hours and when as practicable and necessary, all establishments affected by this chapter.
(b) It is unlawful for any person to interfere with, obstruct, or hinder any inspector or agent of the department of labor while the inspector or agent performs official duties or to refuse to properly answer questions asked by an inspector or agent of the department.
(c) When requested in writing by the department of labor, the attorney general shall assist the prosecuting attorney in the prosecution of persons charged with a violation of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-38.5
Civil penalties for violations by children
Sec. 38.5. (a) For an hour violation under sections 22 through 28 of this chapter or a violation of section 23(3) or 24(3) of this chapter committed by a child, the civil penalties are as follows:
(1) A warning letter for a first violation.
(2) Revocation of the employment certificate or certificates held by the child for thirty (30) calendar days.
(b) The department of labor shall assess the civil penalties set forth in subsection (a).
(c) If the department of labor revokes an employment certificate under this section, the issuing officer and the child's employer shall be notified in writing. This notice may be delivered in person or by registered mail. Immediately after receiving notice of revocation, the employer shall return the certificate to the issuing officer.
(d) A child whose employment certificate or certificates have been revoked may not be employed or allowed to work until the child legally has obtained a new employment certificate.
As added by P.L.182-2006, SEC.7. Amended by P.L.1-2007, SEC.148.
IC 20-33-3-39
Civil penalties
Sec. 39. An individual who is an employer, a firm, a limited liability company, or a corporation that violates this chapter may be assessed the civil penalties described in this section by the department of labor. For an employment certificate violation under section 5 or 14 of this chapter, a termination notice violation under section 12 of this chapter, an hour violation of not more than thirty (30) minutes under sections 22 through 28 of this chapter, a violation of section 23(3) or 24(3) of this chapter, or a posting violation under section 34 of this chapter, the civil penalties are as follows:
(1) A warning letter for any violations identified during an initial inspection.
(2) Fifty dollars ($50) per instance for a second violation identified in a subsequent inspection.
(3) Seventy-five dollars ($75) per instance for a third violation that is identified in a subsequent inspection.
(4) One hundred dollars ($100) per instance for a fourth or subsequent violation that is identified in an inspection subsequent to the inspection under subdivision (3) and occurs not more than two (2) years after a prior violation.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.8.

IC 20-33-3-40
Civil penalties
Sec. 40. An individual who is an employer, a firm, a limited liability company, or a corporation that violates this chapter may be assessed the civil penalties described in this section by the department of labor. For an hour violation of more than thirty (30) minutes under sections 22 through 28 of this chapter, each violation of section 30 of this chapter, an age violation under section 31 or 32 of this chapter, each minor employed in violation of section 31(b) of this chapter, or a hazardous occupation violation under section 35 or 36 of this chapter, the civil penalties are as follows:
(1) A warning letter for any violations identified during an initial inspection.
(2) One hundred dollars ($100) per instance for each violation identified in a subsequent inspection.
(3) Two hundred dollars ($200) per instance for a third violation that is identified in a subsequent inspection.
(4) Four hundred dollars ($400) per instance for a fourth or subsequent violation that is identified in an inspection subsequent to the inspection under subdivision (3) and occurs not more than two (2) years after a prior violation.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.9.

IC 20-33-3-41
Civil penalties; second and subsequent violations
Sec. 41. (a) A civil penalty assessed under section 39 or 40 of this chapter: (1) is subject to IC 4-21.5-3-6; and
(2) becomes effective without a proceeding under IC 4-21.5-3 unless a person requests an administrative review not later than thirty (30) days after notice of the assessment is given.
(b) For purposes of determining:
(1) whether a second violation has occurred when assessing a civil penalty under subsection (a), a first violation expires one (1) year after the date of issuance of a warning letter by the department of labor under subsection (a); and
(2) recurring violations of this section, each location of an employer shall be considered separate and distinct from another location of the same employer.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-42
Employment of youth fund
Sec. 42. (a) There is established an employment of youth fund to educate affected parties on the purposes and contents of this chapter and the responsibilities of all parties under this chapter.
(b) One-half (1/2) of the employment of youth fund each year shall be used for the purpose of the education provision of this subsection, and may be used to award grants to provide educational programs. The remaining one-half (1/2) of the employment of youth fund shall be used each year for the expenses of hiring and salaries of additional inspectors to enforce this chapter under section 39 of this chapter.
(c) The employment of youth fund shall be administered by the department of labor. The expenses of administering the employment of youth fund shall be paid from money in the fund. The treasurer of state shall invest the money in the employment of youth fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the employment of youth fund. Money in the employment of youth fund at the end of a state fiscal year does not revert to the state general fund.
(d) Revenue received from civil penalties under this section shall be deposited in the employment of youth fund.
(e) All inspectors hired to enforce this chapter shall also be available to educate affected parties on the purposes and contents of this chapter and the responsibilities of all parties under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-43
Form for certificates; rules
Sec. 43. (a) An employment certificate shall be issued:
(1) in a form approved by; and
(2) under rules adopted under IC 4-22-2 by;
the department of labor and the state board.
(b) The style of the form and the rules adopted under this section must: (1) be consistent with this chapter; and
(2) promote uniformity and efficiency in the administration of this chapter.
As added by P.L.1-2005, SEC.17.



CHAPTER 4. LEGAL SETTLEMENT AND TRANSFER OF STUDENTS



CHAPTER 5. FINANCIAL ASSISTANCE FOR STUDENTS

IC 20-33-5-2
Procedures to qualify for assistance; financial eligibility standard
Sec. 2. The department shall adopt procedures that must be followed by applicants in order for them to qualify for assistance under this chapter. These procedures must include obtaining information needed by the family and social services administration to determine if the recipient is a child who is a member of a qualifying family (as defined in IC 12-14-28-1), including the familial relationship of the child to the head of the household. The financial eligibility standard for an applicant under this chapter must be the same criteria used for determining eligibility for receiving free or reduced price lunches under the national school lunch program.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-3
Qualified parents; payment of fees by school corporation; reimbursement
Sec. 3. (a) If a parent of a child or an emancipated minor who is enrolled in a public school, in kindergarten or grades 1 through 12, meets the financial eligibility standard under section 2 of this chapter, the parent or the emancipated minor may not be required to pay the fees for school books, supplies, or other required class fees. The fees shall be paid by the school corporation that the child attends.
(b) The school corporation may apply for a reimbursement under section 7 of this chapter from the department of the costs incurred under subsection (a).
(c) To the extent the reimbursement received by the school corporation is less than the textbook rental fee assessed for textbooks that have been adopted under IC 20-20-5-1 through IC 20-20-5-4, the school corporation may request that the parent or emancipated minor

pay the balance of this amount.
As added by P.L.1-2005, SEC.17. Amended by P.L.73-2011, SEC.19.

IC 20-33-5-4
Application forms
Sec. 4. The department shall provide each school corporation with sufficient application forms for assistance under this chapter. The state board of accounts shall prescribe the forms to be used.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-5
Notice to parents
Sec. 5. All school corporations must give notice in nontechnical language and in a manner that can be reasonably expected to reach parents of students before the collection of any fees for schoolbooks and supplies. This notice must inform the parents of the following:
(1) The availability of assistance.
(2) The eligibility standards.
(3) The procedure for obtaining assistance, including the right and method of appeal.
(4) The availability of application forms at a designated school office.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-6
Assistance in completion of forms; determination of financial eligibility; appeal; hearing
Sec. 6. (a) All school corporations must give appropriate application forms to parents who wish to apply for assistance under this chapter. The school shall provide assistance to those applicants who are unable to write or otherwise make a written application. The parent shall submit the completed application to the school corporation. The school corporation shall make a determination of financial eligibility.
(b) If the school corporation makes a determination that the parent is ineligible based on the information in the application, the school corporation shall give the parent written reasons for the denial and inform the parent of the right to request a hearing before the governing body of the school corporation or the governing body's designee. After the determination, the school corporation may bill the parent for the student's fees, but the school corporation may not take any legal action against the parent until the parent has had the opportunity to make an appeal in a hearing before the governing body of the school corporation or the governing body's designee. If the parent pays the fees based on the school corporation's determination, and after the appeal it is determined that the parent qualifies for assistance, the school corporation shall reimburse the parent.
As added by P.L.1-2005, SEC.17.
IC 20-33-5-7
Public schools; textbook assistance; state reimbursement
Sec. 7. (a) If a determination is made that the applicant is eligible for assistance, the school corporation shall pay the cost of the student's required fees.
(b) A school corporation shall receive a reimbursement from the department for some or all of the costs incurred by a school corporation during a school year in providing textbook assistance to students who are eligible under section 2 of this chapter.
(c) To be guaranteed some level of reimbursement from the department, the governing body of a school corporation shall request the reimbursement before November 1 of a school year.
(d) In its request, the governing body shall certify to the department:
(1) the number of students who are enrolled in that school corporation and who are eligible for assistance under this chapter;
(2) the costs incurred by the school corporation in providing:
(A) textbooks (including textbooks used in special education and high ability classes) to these students;
(B) workbooks, digital content, and consumable textbooks (including workbooks, consumable textbooks, and other consumable instructional materials that are used in special education and high ability classes) that are used by students for not more than one (1) school year;
(C) instead of the purchase of textbooks, developmentally appropriate material for instruction in kindergarten through the grade 3 level, laboratories, and children's literature programs; and
(D) curricular materials (as defined in IC 20-20-5.5-1);
(3) that each textbook described in subdivision (2)(A) (except those textbooks used in special education classes and high ability classes) has been adopted by the governing body; and
(4) any other information required by the department.
(e) Each school within a school corporation shall maintain complete and accurate information concerning the number of students determined to be eligible for assistance under this chapter. This information shall be provided to the department upon request.
(f) Parents receiving other governmental assistance or aid that considers educational needs in computing the entire amount of assistance granted may not be denied assistance if the applicant's total family income does not exceed the standards established by this chapter.
(g) The amount of reimbursement that a school corporation is entitled to receive shall be determined as provided in section 9.5 of this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.73-2011, SEC.20; P.L.229-2011, SEC.192.

IC 20-33-5-8 Repealed
(Repealed by P.L.229-2011, SEC.275.)

IC 20-33-5-9
Nonpublic schools; textbook assistance; state reimbursement
Sec. 9. (a) If a parent of a child or an emancipated minor who is enrolled in an accredited nonpublic school meets the financial eligibility standard under section 2 of this chapter, the parent or the emancipated minor may receive a reimbursement from the department as provided in this chapter for the costs or some of the costs incurred by the parent or emancipated minor in fees that are reimbursable under section 7 of this chapter.
(b) The department shall provide each accredited nonpublic school with sufficient application forms for assistance, prescribed by the state board of accounts.
(c) Each accredited nonpublic school shall provide the parents or emancipated minors who wish to apply for assistance with:
(1) the appropriate application forms; and
(2) any assistance needed in completing the application form.
(d) The parent or emancipated minor shall submit the application to the accredited nonpublic school. The accredited nonpublic school shall make a determination of financial eligibility subject to appeal by the parent or emancipated minor.
(e) If a determination is made that the applicant is eligible for assistance, subsection (a) applies.
(f) To be guaranteed some level of reimbursement from the department, the principal or other designee shall submit the reimbursement request before November 1 of a school year.
(g) In its request, the principal or other designee shall certify to the department:
(1) the number of students who are enrolled in the accredited nonpublic school and who are eligible for assistance under this chapter;
(2) the costs incurred in providing:
(A) textbooks (including textbooks used in special education and high ability classes);
(B) workbooks, digital content, and consumable textbooks (including workbooks, consumable textbooks, and other consumable teaching materials that are used in special education and high ability classes) that are used by students for not more than one (1) school year; and
(C) curricular materials (as defined in IC 20-20-5.5-1);
(3) that each textbook described in subdivision (2)(A) (except those textbooks used in special education classes and high ability classes) has been adopted by the governing body; and
(4) any other information required by the department.
(h) The amount of reimbursement that a parent or emancipated minor is entitled to receive shall be determined as provided in section 9.5 of this chapter.
(i) The accredited nonpublic school shall distribute the money

received under this chapter to the appropriate eligible parents or emancipated minors.
(j) Section 7(h) of this chapter applies to parents or emancipated minors as described in this section.
(k) The accredited nonpublic school and the department shall maintain complete and accurate information concerning the number of applicants determined to be eligible for assistance under this section.
(l) The state board shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.1-2005, SEC.17. Amended by P.L.42-2011, SEC.37; P.L.73-2011, SEC.21; P.L.229-2011, SEC.193.

IC 20-33-5-9.5
Reimbursement formula
Sec. 9.5. (a) This section applies to reimbursements made under this chapter in calendar year 2012 and thereafter.
(b) The amount of reimbursement that a school corporation or an accredited nonpublic school is entitled to receive under section 7 of this chapter in a calendar year is equal to the amount determined in the following STEPS:
STEP ONE: Determine the amount appropriated to make reimbursements under this chapter for the state fiscal year ending in the calendar year.
STEP TWO: Determine the total number of eligible students for which reimbursement was requested under either section 7 or 9 of this chapter before November 1 of the previous calendar year by all school corporations and accredited nonpublic schools.
STEP THREE: Divide the result determined in STEP ONE by the number determined in STEP TWO:
STEP FOUR: Multiply:
(A) the STEP THREE result; by
(B) the number of eligible students for which reimbursement was requested under section 7 or 9 of this chapter before November 1 of the previous calendar year by the school corporation or the accredited nonpublic school.
As added by P.L.229-2011, SEC.194.

IC 20-33-5-10
Repealed
(Repealed by P.L.229-2011, SEC.275.)

IC 20-33-5-11
Failure of parent to pay fees
Sec. 11. (a) A school corporation may not:
(1) withhold school books and supplies;
(2) require any special services from a child; or
(3) deny the child any benefit or privilege;
because the parent fails to pay required fees.
(b) Notwithstanding subsection (a), a school corporation may take

any action authorized by law to collect unpaid fees from parents who are determined to be ineligible for assistance, including recovery of reasonable attorney's fees and court costs in addition to a judgment award against those parents.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-12
Payment of fees for unqualified individuals
Sec. 12. Under extraordinary circumstances, the township trustee may pay for the fees enumerated in section 3 of this chapter for individuals who do not otherwise qualify under the financial eligibility standard established in this chapter. Assistance in such cases may be provided by the township trustee under IC 12-20.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-13
Shoes and clothing; financial assistance; clothing bank; establishment by school corporation
Sec. 13. (a) Financial assistance for shoes and clothing shall be provided directly by the township trustee under IC 12-20 to parents who do not have sufficient means to furnish the shoes and clothing needed by the children to attend school.
(b) A school corporation may establish a clothing bank to provide for children's clothing needs on an emergency basis.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-14
School textbook reimbursement contingency fund
Sec. 14. (a) The school textbook reimbursement contingency fund is established to reimburse school corporations, eligible parents of children who attend accredited nonpublic schools, and emancipated minors who attend accredited nonpublic schools as provided in section 9 of this chapter for assistance provided under this chapter. The fund consists of money appropriated to the fund by the general assembly. The state superintendent shall administer the fund.
(b) The treasurer of state shall invest the money in the school textbook reimbursement contingency fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-15
Assistance in completion of twenty-first century scholars program enrollment form
Sec. 15. (a) Each school corporation shall provide each student who applies for free or reduced priced lunches under the national school lunch program with an enrollment form for the twenty-first century scholars program under IC 21-12-6.
(b) The department shall provide each school corporation with sufficient application forms under this section. (c) Each school shall give assistance in reading the instructions and completing the enrollment forms for the twenty-first century scholars program.
As added by P.L.9-2009, SEC.1.



CHAPTER 6. PARENTAL PARTICIPATION IN A STUDENT'S EDUCATION

IC 20-33-6-2
Development of written compact; participation of parents and students; signatures
Sec. 2. (a) Each school in a school corporation may develop a written compact that contains the expectations for the school, the student, the student's teachers, and the student's parents.
(b) A school that develops a compact under this section must seek the participation of parents and students in developing the compact.
(c) Each educator at the school shall affirm and sign the compact, and each student and the student's parents shall sign and affirm the compact.
As added by P.L.1-2005, SEC.17.

IC 20-33-6-3
Compliance with written compact
Sec. 3. A parent, a student, an educator, and a school shall make a reasonable effort to comply with the terms of the compact.
As added by P.L.1-2005, SEC.17.



CHAPTER 7. PARENTAL ACCESS TO STUDENT RECORDS

IC 20-33-7-2
Custodial and noncustodial parents; equal access; exceptions
Sec. 2. (a) Except as provided in subsection (b), a nonpublic or public school must allow a custodial parent and a noncustodial parent of a child the same access to their child's education records.
(b) A nonpublic or public school may not allow a noncustodial parent access to the child's education records if:
(1) a court has issued an order that limits the noncustodial parent's access to the child's education records; and
(2) the school has received a copy of the court order or has actual knowledge of the court order.
As added by P.L.1-2005, SEC.17.

IC 20-33-7-3
Report of educational records without parental consent
Sec. 3. (a) As used in this section, "juvenile justice agency" has the meaning set forth in IC 10-13-4-5.
(b) A school corporation or other entity to which the education records privacy provisions of the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g) apply may disclose or report on the education records of a child, including personally identifiable information contained in the education records, without the consent of the child's parent under the following conditions:
(1) The disclosure or reporting of education records is to a state or local juvenile justice agency.
(2) The disclosure or reporting relates to the ability of the juvenile justice system to serve, before adjudication, the student whose records are being released.
(3) The juvenile justice agency receiving the information certifies, in writing, to the entity providing the information that the agency or individual receiving the information has agreed not to disclose it to a third party, other than another juvenile justice agency, without the consent of the child's parent.
(c) For purposes of subsection (b)(2), a disclosure or reporting of education records concerning a child who has been adjudicated as a delinquent child shall be treated as related to the ability of the juvenile justice system to serve the child before adjudication if the juvenile justice agency seeking the information provides sufficient information to enable the keeper of the education records to

determine that the juvenile justice agency seeks the information in order to identify and intervene with the child as a juvenile at risk of delinquency rather than to obtain information solely related to supervision of the child as an adjudicated delinquent child.
(d) A school corporation to which the education records privacy provisions of the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g) apply may disclose or report on the education records of a child, including personally identifiable information contained in the education records, without the consent of the child's parent, if the child has been suspended or expelled and referred to a court in accordance with an agreement for court assisted resolution of suspension and expulsion cases under IC 20-33-8.5. The request for the education records of a child by a court must be for the purpose of assisting the child before adjudication.
(e) A school corporation or other entity to which the education records privacy provisions of the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g) apply that:
(1) discloses or reports on the education records of a child, including personally identifiable information contained in the education records, in violation of this section; and
(2) makes a good faith effort to comply with this section;
is immune from civil liability.
As added by P.L.1-2005, SEC.17. Amended by P.L.242-2005, SEC.21.



CHAPTER 8. STUDENT DISCIPLINE

IC 20-33-8-0.5
"Physician"
Sec. 0.5. As used in this chapter, "physician" means an individual licensed to practice medicine or osteopathic medicine under:
(1) IC 25-22.5; or
(2) the law of another state.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-1
"Principal"
Sec. 1. As used in this chapter, "principal" includes a principal's designee.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-2
"Educational function"
Sec. 2. As used in this chapter, "educational function" means the performance by a school corporation or its officers or employees of an act or a series of acts in carrying out school purposes.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-3
"Expulsion"
Sec. 3. (a) As used in this chapter, "expulsion" means a disciplinary or other action whereby a student:
(1) is separated from school attendance for a period exceeding ten (10) school days;
(2) is separated from school attendance for the balance of the current semester or current year unless a student is permitted to complete required examinations in order to receive credit for courses taken in the current semester or current year; or
(3) is separated from school attendance for the period prescribed under section 16 of this chapter, which may include an assignment to attend an alternative school, an alternative educational program, or a homebound educational program. (b) The term does not include situations when a student is:
(1) disciplined under section 25 of this chapter;
(2) removed from school in accordance with IC 20-34-3-9; or
(3) removed from school for failure to comply with the immunization requirements of IC 20-34-4-5.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-4
"School purposes"
Sec. 4. As used in this chapter, "school purposes" refers to the purposes for which a school corporation operates, including the following:
(1) To promote knowledge and learning generally.
(2) To maintain an orderly and effective educational system.
(3) To take any action under the authority granted to school corporations and their governing bodies by IC 20-26-5 or by any other statute.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-5
"School property"
Sec. 5. As used in this chapter, "school property" means the following:
(1) A building or other structure owned or rented by a school corporation.
(2) The grounds adjacent to and owned or rented in common with a building or other structure owned or rented by a school corporation.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-6
"Superintendent" includes superintendent's designee
Sec. 6. As used in this chapter, "superintendent" includes a superintendent's designee.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-7
"Suspension"
Sec. 7. (a) As used in this chapter, "suspension" means any disciplinary action that does not constitute an expulsion under section 3 of this chapter, whereby a student is separated from school attendance for a period of not more than ten (10) school days.
(b) The term does not include a situation in which a student is:
(1) disciplined under section 25 of this chapter;
(2) removed from school in accordance with IC 20-34-3-9; or
(3) removed from school for failure to comply with the immunization requirements of IC 20-34-4-5.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-8 Duty and powers of school corporation to supervise and discipline students
Sec. 8. (a) Student supervision and the desirable behavior of students in carrying out school purposes is the responsibility of:
(1) a school corporation; and
(2) the students of a school corporation.
(b) In all matters relating to the discipline and conduct of students, school corporation personnel:
(1) stand in the relation of parents to the students of the school corporation;
(2) have the right to take any disciplinary action necessary to promote student conduct that conforms with an orderly and effective educational system, subject to this chapter; and
(3) have qualified immunity with respect to a disciplinary action taken to promote student conduct under subdivision (2) if the action is taken in good faith and is reasonable.
(c) Students must:
(1) follow responsible directions of school personnel in all educational settings; and
(2) refrain from disruptive behavior that interferes with the educational environment.
As added by P.L.1-2005, SEC.17. Amended by P.L.121-2009, SEC.12.

IC 20-33-8-9
Disciplinary powers of teachers and school staff members
Sec. 9. (a) This section applies to an individual who:
(1) is a teacher or other school staff member; and
(2) has students under the individual's charge.
(b) An individual may take any action that is reasonably necessary to carry out or to prevent an interference with an educational function that the individual supervises.
(c) Subject to rules of the governing body and the administrative staff, an individual may remove a student for a period that does not exceed five (5) school days from an educational function supervised by the individual or another individual who is a teacher or other school staff member.
(d) If an individual removes a student from a class under subsection (c), the principal may place the student in another appropriate class or placement or into inschool suspension. The principal may not return the student to the class from which the student was removed until the principal has met with the student, the student's teacher, and the student's parents to determine an appropriate behavior plan for the student. If the student's parents do not meet with the principal and the student's teacher within a reasonable amount of time, the student may be moved to another class at the principal's discretion.
As added by P.L.1-2005, SEC.17. Amended by P.L.121-2009, SEC.13.
IC 20-33-8-10
Disciplinary powers of principals
Sec. 10. (a) A principal may take action concerning the principal's school or a school activity within the principal's jurisdiction that is reasonably necessary to carry out or prevent interference with an educational function or school purposes.
(b) Subsection (a) allows a principal to write regulations that govern student conduct.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-11
Disciplinary powers of superintendents and administrative staff members
Sec. 11. A:
(1) superintendent; or
(2) member of the superintendent's administrative staff, with the superintendent's approval;
may take any action with respect to all schools within the superintendent's jurisdiction that is reasonably necessary to carry out or prevent interference with an educational function or school purposes.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-12
Adoption of discipline rules; publicity requirement; discipline policy regulations and guidelines; delegation of authority; rulemaking powers of governing body
Sec. 12. (a) Except as provided under IC 20-33-8-16, the governing body of a school corporation must do the following:
(1) Establish written discipline rules, which must include a graduated system of discipline and may include:
(A) appropriate dress codes; and
(B) if applicable, an agreement for court assisted resolution of school suspension and expulsion cases;
for the school corporation.
(2) Give general publicity to the discipline rules within a school where the discipline rules apply by actions such as:
(A) making a copy of the discipline rules available to students and students' parents; or
(B) delivering a copy of the discipline rules to students or the parents of students.
This publicity requirement may not be construed technically and is satisfied if the school corporation makes a good faith effort to disseminate to students or parents generally the text or substance of a discipline rule.
(b) The:
(1) superintendent of a school corporation; and
(2) principals of each school in a school corporation;
may adopt regulations establishing lines of responsibility and related guidelines in compliance with the discipline policies of the governing

body.
(c) The governing body of a school corporation may delegate:
(1) rulemaking;
(2) disciplinary; and
(3) other authority;
as reasonably necessary to carry out the school purposes of the school corporation.
(d) Subsection (a) does not apply to rules or directions concerning the following:
(1) Movement of students.
(2) Movement or parking of vehicles.
(3) Day to day instructions concerning the operation of a classroom or teaching station.
(4) Time for commencement of school.
(5) Other standards or regulations relating to the manner in which an educational function must be administered.
However, this subsection does not prohibit the governing body from regulating the areas listed in this subsection.
As added by P.L.1-2005, SEC.17. Amended by P.L.242-2005, SEC.22; P.L.66-2009, SEC.3.

IC 20-33-8-13
Possession and self-administration of medication permitted
Sec. 13. (a) Discipline rules adopted under section 12 of this chapter must provide that a student with a chronic disease or medical condition may possess and self-administer medication for the chronic disease or medical condition during the times and in the places set forth under section 14(b) of this chapter if the following conditions are met:
(1) The student's parent has filed an authorization with the student's principal for the student to possess and self-administer the medication. The authorization must include the statement described in subdivision (2).
(2) A physician states in writing that:
(A) the student has an acute or chronic disease or medical condition for which the physician has prescribed medication;
(B) the student has been instructed in how to self-administer the medication; and
(C) the nature of the disease or medical condition requires emergency administration of the medication.
(b) The authorization and statement described in subsection (a) must be filed annually with the student's principal.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-13.5
Discipline rules prohibiting bullying required
Sec. 13.5. (a) Discipline rules adopted by the governing body of a school corporation under section 12 of this chapter must:
(1) prohibit bullying; and
(2) include provisions concerning education, parental

involvement, reporting, investigation, and intervention.
(b) The discipline rules described in subsection (a) must apply when a student is:
(1) on school grounds immediately before or during school hours, immediately after school hours, or at any other time when the school is being used by a school group;
(2) off school grounds at a school activity, function, or event;
(3) traveling to or from school or a school activity, function, or event; or
(4) using property or equipment provided by the school.
(c) The discipline rules described in subsection (a) must prohibit bullying through the use of data or computer software that is accessed through a:
(1) computer;
(2) computer system; or
(3) computer network;
of a school corporation.
(d) This section may not be construed to give rise to a cause of action against a person or school corporation based on an allegation of noncompliance with this section. Noncompliance with this section may not be used as evidence against a school corporation in a cause of action.
As added by P.L.106-2005, SEC.7. Amended by P.L.180-2011, SEC.2.

IC 20-33-8-14
Grounds for suspension or expulsion
Sec. 14. (a) The following are the grounds for student suspension or expulsion, subject to the procedural requirements of this chapter and as stated by school corporation rules:
(1) Student misconduct.
(2) Substantial disobedience.
(b) The grounds for suspension or expulsion listed in subsection (a) apply when a student is:
(1) on school grounds immediately before or during school hours, or immediately after school hours, or at any other time when the school is being used by a school group;
(2) off school grounds at a school activity, function, or event; or
(3) traveling to or from school or a school activity, function, or event.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-15
Unlawful activity by student
Sec. 15. In addition to the grounds specified in section 14 of this chapter, a student may be suspended or expelled for engaging in unlawful activity on or off school grounds if:
(1) the unlawful activity may reasonably be considered to be an interference with school purposes or an educational function; or (2) the student's removal is necessary to restore order or protect persons on school property;
including an unlawful activity during weekends, holidays, other school breaks, and the summer period when a student may not be attending classes or other school functions.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-16
Possession of firearms, deadly weapons, or destructive devices
Sec. 16. (a) As used in this section, "firearm" has the meaning set forth in IC 35-47-1-5.
(b) As used in this section, "deadly weapon" has the meaning set forth in IC 35-31.5-2-86. The term does not include a firearm or destructive device.
(c) As used in this section, "destructive device" has the meaning set forth in IC 35-47.5-2-4.
(d) Notwithstanding section 20 of this chapter, a student who is:
(1) identified as bringing a firearm or destructive device to school or on school property; or
(2) in possession of a firearm or destructive device on school property;
must be expelled for at least one (1) calendar year, with the return of the student to be at the beginning of the first school semester after the end of the one (1) year period.
(e) The superintendent may, on a case by case basis, modify the period of expulsion under subsection (d) for a student who is expelled under this section.
(f) Notwithstanding section 20 of this chapter, a student who is:
(1) identified as bringing a deadly weapon to school or on school property; or
(2) in possession of a deadly weapon on school property;
may be expelled for not more than one (1) calendar year.
(g) A superintendent or the superintendent's designee shall immediately notify the appropriate law enforcement agency having jurisdiction over the property where the school is located if a student engages in a behavior described in subsection (d). The superintendent may give similar notice if the student engages in a behavior described in subsection (f). Upon receiving notification under this subsection, the law enforcement agency shall begin an investigation and take appropriate action.
(h) A student with disabilities (as defined in IC 20-35-7-7) who possesses a firearm on school property is subject to procedural safeguards under 20 U.S.C. 1415.
As added by P.L.1-2005, SEC.17. Amended by P.L.114-2012, SEC.42.

IC 20-33-8-17
Student's legal settlement not in attendance area
Sec. 17. A student may be expelled from school if the student's legal settlement is not in the attendance area of the school

corporation where the student is enrolled.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-18
Maximum term of suspension; procedure
Sec. 18. (a) A principal may suspend a student for not more than ten (10) school days under section 14, 15, or 16 of this chapter. However, the student may be suspended for more than ten (10) school days under section 23 of this chapter.
(b) A principal may not suspend a student before the principal affords the student an opportunity for a meeting during which the student is entitled to the following:
(1) A written or an oral statement of the charges against the student.
(2) If the student denies the charges, a summary of the evidence against the student.
(3) An opportunity for the student to explain the student's conduct.
(c) When misconduct requires immediate removal of a student, the meeting under subsection (b) must begin as soon as reasonably possible after the student's suspension.
(d) Following a suspension, the principal shall send a written statement to the parent of the suspended student describing the following:
(1) The student's misconduct.
(2) The action taken by the principal.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-19
Expulsion procedure; appeals
Sec. 19. (a) A superintendent of a school corporation may conduct an expulsion meeting or appoint one (1) of the following to conduct an expulsion meeting:
(1) Legal counsel.
(2) A member of the administrative staff if the member:
(A) has not expelled the student during the current school year; and
(B) was not involved in the events giving rise to the expulsion.
The superintendent or a person designated under this subsection may issue subpoenas, compel the attendance of witnesses, and administer oaths to persons giving testimony at an expulsion meeting.
(b) An expulsion may take place only after the student and the student's parent are given notice of their right to appear at an expulsion meeting with the superintendent or a person designated under subsection (a). Notice of the right to appear at an expulsion meeting must:
(1) be made by certified mail or by personal delivery;
(2) contain the reasons for the expulsion; and
(3) contain the procedure for requesting an expulsion meeting. (c) The individual conducting an expulsion meeting:
(1) shall make a written summary of the evidence heard at the expulsion meeting;
(2) may take action that the individual finds appropriate; and
(3) must give notice of the action taken under subdivision (2) to the student and the student's parent.
(d) If the student or the student's parent not later than ten (10) days of receipt of a notice of action taken under subsection (c) makes a written appeal to the governing body, the governing body:
(1) shall hold a meeting to consider:
(A) the written summary of evidence prepared under subsection (c)(1); and
(B) the arguments of the principal and the student or the student's parent;
unless the governing body has voted under subsection (f) not to hear appeals of actions taken under subsection (c); and
(2) may take action that the governing body finds appropriate.
The decision of the governing body may be appealed only under section 21 of this chapter.
(e) A student or a student's parent who fails to request and appear at an expulsion meeting after receipt of notice of the right to appear at an expulsion meeting forfeits all rights administratively to contest and appeal the expulsion. For purposes of this section, notice of the right to appear at an expulsion meeting or notice of the action taken at an expulsion meeting is effectively given at the time when the request or notice is delivered personally or sent by certified mail to a student and the student's parent.
(f) The governing body may vote to not hear appeals of actions taken under subsection (c). If the governing body votes to not hear appeals, subsequent to the date on which the vote is taken, a student or parent may appeal only under section 21 of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-20
Maximum term of expulsion; reenrollment in alternative program after expulsion or exclusion; reinstatement review
Sec. 20. (a) Except as provided in section 16 of this chapter, a student may not be expelled for a longer period than the remainder of the school year in which the expulsion took effect if the misconduct occurs during the first semester. If a student is expelled during the second semester, the expulsion remains in effect for summer school and may remain in effect for the first semester of the following school year, unless otherwise modified or terminated by order of the governing body. The appropriate authorities may require that a student who is at least sixteen (16) years of age and who wishes to reenroll after an expulsion or an exclusion attend an alternative program.
(b) An expulsion that takes effect more than three (3) weeks before the beginning of the second semester of a school year must be reviewed before the beginning of the second semester. The review: (1) shall be conducted by the superintendent or an individual designated under section 19(a) of this chapter after notice of the review has been given to the student and the student's parent;
(2) is limited to newly discovered evidence or evidence of changes in the student's circumstances occurring since the original meeting; and
(3) may lead to a recommendation by the person conducting the review that the student be reinstated for the second semester.
(c) An expulsion that will remain in effect during the first semester of the following school year must be reviewed before the beginning of the school year. The review:
(1) shall be conducted by the superintendent or an individual designated under section 19(a) of this chapter after notice of the review has been given to the student and the student's parent;
(2) is limited to newly discovered evidence or evidence of changes in the student's circumstances occurring since the original meeting; and
(3) may lead to a recommendation by the individual conducting the review that the student be reinstated for the upcoming school year.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-21
Scope of judicial review
Sec. 21. Judicial review of a governing body's action under this chapter by the circuit or superior court of the county in which a student who is the subject of the governing body's action resides is limited to the issue of whether the governing body acted without following the procedure required under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-22
Effectiveness of statute during judicial review
Sec. 22. An expulsion that has been upheld by a governing body continues in effect during judicial review under section 21 of this chapter unless:
(1) the court grants a temporary restraining order under the Indiana Rules of Civil Procedure; and
(2) the school corporation was given the opportunity to appear at the hearing regarding the temporary restraining order.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-23
Suspension pending expulsion decision
Sec. 23. The superintendent or the person designated by the superintendent under section 19(a) of this chapter may continue suspension of a student for more than the ten (10) school day period of the principal's suspension and until the time of the expulsion decision under section 19 of this chapter if the superintendent or the designated person determines that the student's continued suspension

will prevent or substantially reduce the risk of:
(1) interference with an educational function or school purposes; or
(2) a physical injury to the student, other students, school employees, or visitors to the school.
However, a student may not be suspended from school pending a meeting on a student's proposed expulsion if the expulsion is ordered under section 17 of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-24
Requirements for reenrollment after expulsion
Sec. 24. (a) This section applies to a student who:
(1) is at least sixteen (16) years of age; and
(2) wishes to reenroll after an expulsion.
(b) A principal may require a student to attend one (1) or more of the following:
(1) An alternative school or alternative educational program.
(2) Evening classes.
(3) Classes established for students who are at least sixteen (16) years of age.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-25
Additional disciplinary actions authorized
Sec. 25. (a) This section applies to an individual who:
(1) is a member of the administrative staff, a teacher, or other school staff member; and
(2) has students under the individual's charge.
(b) An individual may take disciplinary action instead of or in addition to suspension and expulsion that is necessary to ensure a safe, orderly, and effective educational environment. Disciplinary action under this section may include the following:
(1) Counseling with a student or group of students.
(2) Conferences with a parent or group of parents.
(3) Assigning additional work.
(4) Rearranging class schedules.
(5) Requiring a student to remain in school after regular school hours:
(A) to do additional school work; or
(B) for counseling.
(6) Restricting extracurricular activities.
(7) Removal of a student by a teacher from that teacher's class for a period not to exceed:
(A) five (5) class periods for middle, junior high, or high school students; or
(B) one (1) school day for elementary school students;
if the student is assigned regular or additional school work to complete in another school setting.
(8) Assignment by the principal of: (A) a special course of study;
(B) an alternative educational program; or
(C) an alternative school.
(9) Assignment by the principal of the school where the recipient of the disciplinary action is enrolled of not more than one hundred twenty (120) hours of service with a nonprofit organization operating in or near the community where the school is located or where the student resides. The following apply to service assigned under this subdivision:
(A) A principal may not assign a student under this subdivision unless the student's parent approves:
(i) the nonprofit organization where the student is assigned; and
(ii) the plan described in clause (B)(i).
A student's parent may request or suggest that the principal assign the student under this subdivision.
(B) The principal shall make arrangements for the student's service with the nonprofit organization. Arrangements must include the following:
(i) A plan for the service that the student is expected to perform.
(ii) A description of the obligations of the nonprofit organization to the student, the student's parents, and the school corporation where the student is enrolled.
(iii) Monitoring of the student's performance of service by the principal or the principal's designee.
(iv) Periodic reports from the nonprofit organization to the principal and the student's parent or guardian of the student's performance of the service.
(C) The nonprofit organization must obtain liability insurance in the amount and of the type specified by the school corporation where the student is enrolled that is sufficient to cover liabilities that may be incurred by a student who performs service under this subdivision.
(D) Assignment of service under this subdivision suspends the implementation of a student's suspension or expulsion. A student's completion of service assigned under this subdivision to the satisfaction of the principal and the nonprofit organization terminates the student's suspension or expulsion.
(10) Removal of a student from school sponsored transportation.
(11) Referral to the juvenile court having jurisdiction over the student.
(c) As used in this subsection, "physical assault" means the knowing or intentional touching of another person in a rude, insolent, or angry manner. When a student physically assaults a person having authority over the student, the principal of the school where the student is enrolled shall refer the student to the juvenile court having jurisdiction over the student. However, a student with disabilities (as

defined in IC 20-35-7-7) who physically assaults a person having authority over the student is subject to procedural safeguards under 20 U.S.C. 1415.
As added by P.L.1-2005, SEC.17. Amended by P.L.66-2009, SEC.4.

IC 20-33-8-26
Rules requiring participation in disciplinary action by person caring for dependent student
Sec. 26. (a) The governing body of a school corporation may adopt rules that require a person having care of a dependent student to participate in an action taken under this chapter in connection with a student's behavior. The rules must include the following:
(1) Procedures for giving actual notice to the person having care of the dependent student.
(2) A description of the steps that the person must take to participate in the school corporation's action.
(3) A description of the additional actions in connection with the student's behavior that are justified in part or in full if the person does not participate in the school corporation's action.
(b) A dependent student is a child in need of services under IC 31-34-1-7 if, before the student child becomes eighteen (18) years of age:
(1) the student's parent fails to participate in a disciplinary proceeding in connection with the student's improper behavior, as provided for by this section, if the behavior of the student has been repeatedly disruptive in the school; and
(2) the student needs care, treatment, or rehabilitation that the child:
(A) is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-27
Supplemental procedures authorized
Sec. 27. The governing body of a school corporation may by rule:
(1) amplify;
(2) supplement; or
(3) extend;
the procedures provided in this chapter in any manner that is consistent with this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-28
Waiver of rights
Sec. 28. Any rights granted to a student or a student's parent by this chapter may be waived only by a written instrument signed by both the student and the student's parent. The waiver is valid if made:
(1) voluntarily; and
(2) with the knowledge of the: (A) procedures available under this chapter; and
(B) consequences of the waiver.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-29
Special schools
Sec. 29. (a) As used in this section, "special school" includes the following:
(1) A career and technical education school.
(2) A special education school or program.
(3) An alternative school or program.
(b) To the extent possible, this chapter applies to a special school.
(c) The governing body of a special school may make necessary modifications to the responsibilities of school personnel under this chapter to accommodate the administrative structure of a special school.
(d) In addition to a disciplinary action imposed by a special school, the principal of the school where a student is enrolled may without additional procedures adopt a disciplinary action or decision of a special school as a disciplinary action of the school corporation.
As added by P.L.1-2005, SEC.17. Amended by P.L.234-2007, SEC.119.

IC 20-33-8-30
Enrollment in another school corporation or charter school during period of expulsion or proposed expulsion
Sec. 30. (a) This section applies to the following:
(1) A student who:
(A) is expelled from a school corporation or charter school under this chapter; or
(B) withdraws from a school corporation or charter school to avoid expulsion.
(2) A student who:
(A) is required to separate for disciplinary reasons from a nonpublic school or a school in a state other than Indiana by the administrative authority of the school; or
(B) withdraws from a nonpublic school or a school in a state other than Indiana in order to avoid being required to separate from the school for disciplinary reasons by the administrative authority of the school.
(b) The student referred to in subsection (a) may enroll in another school corporation or charter school during the period of the actual or proposed expulsion or separation if:
(1) the student's parent informs the school corporation in which the student seeks to enroll and also:
(A) in the case of a student withdrawing from a charter school that is not a conversion charter school to avoid expulsion, the conversion charter school; or
(B) in the case of a student withdrawing from a conversion charter school to avoid expulsion: (i) the conversion charter school; and
(ii) the school corporation that sponsored the conversion charter school;
of the student's expulsion, separation, or withdrawal to avoid expulsion or separation;
(2) the school corporation (and, in the case of a student withdrawal described in subdivision (1)(A) or (1)(B), the charter school) consents to the student's enrollment; and
(3) the student agrees to the terms and conditions of enrollment established by the school corporation (or, in the case of a student withdrawal described in subdivision (1)(A) or (1)(B), the charter school or conversion charter school).
(c) If:
(1) a student's parent fails to inform the school corporation of the expulsion or separation or withdrawal to avoid expulsion or separation; or
(2) a student fails to follow the terms and conditions of enrollment under subsection (b)(3);
the school corporation or charter school may withdraw consent and prohibit the student's enrollment during the period of the actual or proposed expulsion or separation.
(d) Before a consent is withdrawn under subsection (c) the student must have an opportunity for an informal meeting before the principal of the student's proposed school. At the informal meeting, the student is entitled to:
(1) a written or an oral statement of the reasons for the withdrawal of the consent;
(2) a summary of the evidence against the student; and
(3) an opportunity to explain the student's conduct.
(e) This section does not apply to a student who is expelled under section 17 of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-31
Effect of suspension or expulsion on compulsory attendance laws
Sec. 31. If a student is suspended or expelled from school or from any educational function under this chapter, the student's absence from school because of the suspension or expulsion is not a violation of:
(1) IC 20-33-2; or
(2) any other statute relating to compulsory school attendance.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-32
Locker searches
Sec. 32. (a) A school corporation must provide each:
(1) student; and
(2) student's parent;
a copy of the rules of the governing body on searches of students' lockers and locker contents. (b) A student who uses a locker that is the property of a school corporation is presumed to have no expectation of privacy in:
(1) that locker; or
(2) the locker's contents.
(c) In accordance with the rules of the governing body, a principal may search:
(1) a student's locker; and
(2) the locker's contents;
at any time.
(d) A law enforcement agency having jurisdiction over the geographic area having a school facility containing a student's locker may:
(1) at the request of the school principal; and
(2) in accordance with rules of the governing body of the school corporation;
assist a school administrator in searching a student's locker and the locker's contents.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-33
Duty to submit information to bureau of motor vehicles
Sec. 33. Before February 1 and before October 1 of each year, except when a hearing has been requested to determine financial hardship under IC 9-24-2-1(a)(4), a principal shall submit to the bureau of motor vehicles the pertinent information concerning an individual's ineligibility under IC 9-24-2-1 to be issued a driver's license or learner's permit, or concerning the suspension of driving privileges under IC 9-24-2-4.
As added by P.L.1-2005, SEC.17. Amended by P.L.231-2005, SEC.44; P.L.125-2012, SEC.402.

IC 20-33-8-34
Disciplinary action for children with disabilities
Sec. 34. (a) Notwithstanding any other law, a suspension, an expulsion, or another disciplinary action against a student who is a child with a disability (as defined in IC 20-35-1-2) is subject to the:
(1) procedural requirements of 20 U.S.C. 1415; and
(2) rules adopted by the state board.
(b) The division of special education shall propose rules under IC 20-35-2-1(b)(5) to the state board for adoption under IC 4-22-2 governing suspensions, expulsions, and other disciplinary action for a student who is a child with a disability (as defined in IC 20-35-1-2).
As added by P.L.1-2005, SEC.17.



CHAPTER 8.5. COURT ASSISTED RESOLUTION OF SUSPENSION AND EXPULSION CASES

IC 20-33-8.5-2
Agreement between superintendent and court having juvenile jurisdiction
Sec. 2. A superintendent and a court having juvenile jurisdiction in the county may enter into a voluntary agreement (referred to as the "agreement" in this chapter) for court assisted resolution of school suspension and expulsion cases. The agreement may require the court to supervise or provide for the supervision of an expelled or suspended student who has been referred to the court by the school corporation in accordance with the terms of the agreement.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-3
Agreement; court's responsibilities
Sec. 3. The agreement may require that a court do one (1) or more of the following:
(1) Establish a flexible program for the supervision of a student who has been suspended or expelled.
(2) Supervise a student who has been suspended or expelled.
(3) Require a student who has been suspended or expelled to participate in a school program (including an alternative educational program) for the supervision of a student who has been suspended or expelled.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-4
Agreement; school corporation's responsibilities
Sec. 4. (a) The agreement may require that a school corporation do one (1) or more of the following:
(1) Define the violation for which a student who has been suspended or expelled shall be referred to the court.
(2) Refer a student who has been suspended or expelled for a violation described in subdivision (1) to the court.
(3) Establish a school program (including an alternative educational program) for the supervision of a student who has been suspended or expelled.
(b) If a school corporation enters into an agreement, the discipline rules adopted by the school corporation under IC 20-33-8-12 must specify the violations for which a student may be referred to the court under the agreement.
As added by P.L.242-2005, SEC.23.
IC 20-33-8.5-5
Agreement; payment of expenses
Sec. 5. The agreement must provide how the expenses of supervising a student who has been suspended or expelled are funded. A school corporation may not be required to expend more than the transition to foundation amount (as determined under IC 20-43-5-6) for each student referred under the agreement.
As added by P.L.242-2005, SEC.23. Amended by P.L.2-2006, SEC.156; P.L.234-2007, SEC.228; P.L.182-2009(ss), SEC.321.

IC 20-33-8.5-6
Informal hearing before court
Sec. 6. A student shall be given an informal hearing before the court, in a setting agreed upon by the court and the school system, as soon as practicable following the student's referral to the court, after notice of the hearing has been provided to the student's parent.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-7
Hearing not a determination of whether student is child in need of services
Sec. 7. A hearing under this chapter is not a hearing to determine whether a student who has been suspended or expelled is a child in need of services. However, if a court determines that a student who has been suspended or expelled may:
(1) be a child in need of services (as described in IC 31-34-1); or
(2) have committed a delinquent act (as described in IC 31-37);
the court may notify the office of family and children or the prosecuting attorney.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-8
Presence of parent or guardian at hearing
Sec. 8. A parent or guardian has the right to be present and may be required to be present during the student's appearance.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-9
Appearance of student not to be used in subsequent court proceedings
Sec. 9. A student's appearance in court under this chapter shall not be used against the child or the child's parents or guardians in any subsequent court proceeding, including but not limited to any delinquency or child in need of services matter under IC 31.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-10
Expungement of court record
Sec. 10. All records of the student's court appearance shall be

expunged upon the student's completion of the out-of-school suspension or expulsion program.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-11
Student with disability; procedural requirements
Sec. 11. Notwithstanding the terms of the agreement, a suspension, an expulsion, or a referral of a student who is a child with a disability (as defined in IC 20-1-6-1) is subject to the:
(1) procedural requirements of 20 U.S.C. 1415; and
(2) rules adopted by the Indiana state board of education.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-12
Child not deprived of due process rights
Sec. 12. This chapter does not deprive a child of any due process rights to which the child may be entitled.
As added by P.L.242-2005, SEC.23.



CHAPTER 9. REPORTING REQUIREMENTS

IC 20-33-9-1.3
"Battery"
Sec. 1.3. As used in this chapter, "battery" refers to battery under IC 35-42-2-1.
As added by P.L.72-2006, SEC.2.

IC 20-33-9-1.5
"Harassment"
Sec. 1.5. As used in this chapter, "harassment" refers to harassment under IC 35-45-2-2.
As added by P.L.72-2006, SEC.3.

IC 20-33-9-2
"Intimidation"
Sec. 2. As used in this chapter, "intimidation" refers to intimidation under IC 35-45-2-1.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-3
"Member of the administrative staff"
Sec. 3. As used in this chapter, "member of the administrative staff" or comparable language means a school corporation employee who:
(1) is certificated under the statutes relating to the licensing of teachers; and
(2) has supervisory authority.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-4
"Threat"
Sec. 4. As used in this chapter, "threat" has the meaning set forth in IC 35-45-2-1.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-5
Controlled substance violations; reports by school employees
Sec. 5. If a person other than a member of the administrative staff who is an employee of a school corporation has personally observed: (1) a violation described in section 1 of this chapter; or
(2) a delinquent act that would be a violation under section 1 of this chapter if the violator were an adult;
in, on, or within one thousand (1,000) feet of the school property of the school corporation employing the person, the person shall immediately report the violation in writing to a member of the administrative staff of the school corporation employing the person.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-6
Controlled substance violations; reports by members of administrative staffs
Sec. 6. A member of the administrative staff who, based on personal knowledge or on the report of another employee of the school corporation, believes that a person has committed a violation described in section 1 of this chapter or a delinquent act that would be a violation described in section 1 of this chapter if the violator were an adult in, on, or within one thousand (1,000) feet of the school property of the school corporation employing the member, shall immediately report:
(1) a general description of the violation;
(2) the name or a general description of each violator known to the member;
(3) the date, time, and and place of the violation;
(4) the name or a general description of each person who the member knows witnessed any part of the violation; and
(5) a general description and the location of any property that the member knows was involved in the violation;
in writing to a law enforcement officer.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-7
Privileged or confidential information
Sec. 7. A report is not required under sections 5 through 6 of this chapter if:
(1) a federal statute or regulation;
(2) IC 20-28-10-17, IC 25-33-1-17, IC 34-46-3-1, or another state statute; or
(3) a rule adopted by a state agency;
imposes a duty on the employee of the school corporation or member of the administrative staff not to disclose privileged or confidential information that otherwise would have been the basis of a report.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-8
Immunity from civil liability; presumption of good faith
Sec. 8. (a) A person, other than a person who has committed a violation under section 1 of this chapter or a delinquent act that would be a violation under section 1 of this chapter if the violator were an adult, who: (1) makes a report under this chapter in good faith;
(2) participates in good faith in a judicial proceeding resulting from a report under this chapter;
(3) employs a person described in subdivision (1) or (2); or
(4) supervises a person described in subdivision (1) or (2);
is not liable for civil damages or penalties that might otherwise be imposed because of the conduct described in subdivisions (1) through (4).
(b) A person described in subsection (a)(1) or (a)(2) is presumed to act in good faith.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-9
Programs to implement chapter
Sec. 9. The law enforcement agencies and the school corporations in each county shall develop and administer a program to efficiently implement this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-10
Duty to report threat
Sec. 10. In addition to any other duty to report arising under this article, an individual who has reason to believe that a school employee:
(1) has received a threat;
(2) is the victim of intimidation;
(3) is the victim of battery; or
(4) is the victim of harassment;
shall report that information as required by this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.4.

IC 20-33-9-11
Procedure to make report
Sec. 11. (a) If an individual who is required to make a report under this chapter is a member of the staff of a school, the individual shall make the report by immediately notifying the principal of the school that a school employee may have received a threat or may be the victim of intimidation, battery, or harassment.
(b) An individual who receives a report under subsection (a) shall immediately make a report or cause a report to be made under section 13 of this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.5.

IC 20-33-9-12
Relief of obligation to report
Sec. 12. This chapter does not relieve an individual of the obligation to report a threat, intimidation, a battery, or harassment on the individual's own behalf, unless a report has already been made to the best of the individual's belief.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.6.
IC 20-33-9-13
Oral report to local law enforcement agency
Sec. 13. An individual who has a duty under sections 10 through 12 of this chapter to report that a school employee may have received a threat or may be the victim of intimidation, battery, or harassment shall immediately make an oral report to the local law enforcement agency.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.7.

IC 20-33-9-14
Immunity from liability
Sec. 14. Except as provided in section 15 of this chapter, an individual, other than a person accused of making a threat against a school employee, intimidating a school employee, committing a battery against a school employee, or harassing a school employee, who:
(1) makes, or causes to be made, a report under this chapter; or
(2) participates in any judicial proceeding or other proceeding:
(A) resulting from a report under this chapter; or
(B) relating to the subject matter of the report;
is immune from any civil or criminal liability that might otherwise be imposed because of such actions.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.8.

IC 20-33-9-15
Liability
Sec. 15. An individual who has acted maliciously or in bad faith is not immune from civil or criminal liability under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-16
Good faith
Sec. 16. An individual making a report under sections 10 through 14 of this chapter or assisting in any requirement of sections 10 through 14 of this chapter is presumed to have acted in good faith.
As added by P.L.1-2005, SEC.17.



CHAPTER 10. ACCESS TO HIGH SCHOOL STUDENT INFORMATION BY MILITARY ORGANIZATIONS

IC 20-33-10-2
"Armed forces of the United States"
Sec. 2. As used in this chapter, "armed forces of the United States" means:
(1) the United States Air Force;
(2) the United States Army;
(3) the United States Coast Guard;
(4) the United States Marine Corps;
(5) the United States Navy; and
(6) any reserve components of the military forces listed in subdivisions (1) through (5).
As added by P.L.1-2005, SEC.17.

IC 20-33-10-3
"Student directory information"
Sec. 3. As used in this chapter, "student directory information" means the student's:
(1) name;
(2) address; and
(3) telephone number, if the telephone number is a listed or published telephone number.
As added by P.L.1-2005, SEC.17.

IC 20-33-10-4
Access to student information by military recruiters; exclusions; fee
Sec. 4. (a) Except as provided in subsection (b), a high school shall provide access to the high school campus and the high school's student directory information to official recruiting representatives of:
(1) the armed forces of the United States;
(2) the Indiana Air National Guard;
(3) the Indiana Army National Guard; and
(4) the service academies of the armed forces of the United States;
for purposes of informing students of educational and career opportunities available in the armed forces of the United States, the Indiana Air National Guard, the Indiana Army National Guard, and the service academies of the armed forces of the United States.
(b) If:
(1) a high school student; or
(2) the parent of a high school student; submits a signed, written request to a high school at the end of the student's sophomore year that indicates the student or the parent of the student does not want the student's directory information to be provided to official recruiting representatives under subsection (a), the high school may not provide access to the student's directory information to an official recruiting representative. A high school shall notify students and the parents, guardians, or custodians of students of the provisions of this subsection.
(c) A high school may require an official recruiting representative to pay a fee:
(1) for copying and mailing the high school's student directory information described under subsection (a); and
(2) in an amount that is not more than the actual costs incurred by the high school.
As added by P.L.1-2005, SEC.17.

IC 20-33-10-5
Restrictions on use of information
Sec. 5. Information received by an official recruiting representative under section 4 of this chapter:
(1) may be used only to provide information to students concerning educational and career opportunities available in:
(A) the armed forces of the United States;
(B) the Indiana Air National Guard;
(C) the Indiana Army National Guard; and
(D) the service academies of the armed forces of the United States; and
(2) may not be released to a person who is not involved in recruiting high school students for:
(A) the armed forces of the United States;
(B) the Indiana Air National Guard;
(C) the Indiana Army National Guard; and
(D) the service academies of the armed forces of the United States.
As added by P.L.1-2005, SEC.17.



CHAPTER 11. INTERROGATION OF A STUDENT

IC 20-33-11-2
Chapter compliance
Sec. 2. A school, including a public or nonpublic school, shall comply with this chapter.
As added by P.L.67-2007, SEC.1.

IC 20-33-11-3
Parental notification of student interrogations
Sec. 3. (a) This section applies if a school does not have a policy that requires a student's parent to be notified if the student is interrogated on school property by a law enforcement officer.
(b) If a student who is at least eighteen (18) years of age is interrogated by a law enforcement officer:
(1) on school property; and
(2) regarding an investigation in which the student may be a suspect;
the school principal must make an effort to immediately notify the student's parent of the interrogation, or if immediate notification is not possible, the school principal must notify the student's parent not later than twelve (12) hours after the interrogation occurs. This subsection does not require the presence of a student's parent at the interrogation if the student is eighteen (18) years of age or older.
As added by P.L.67-2007, SEC.1.

IC 20-33-11-4
Schools with policies regarding student interrogations
Sec. 4. If a school has a policy that requires a student's parent to be notified by a designated school employee if the student is interrogated on school property by a law enforcement officer, the school policy must apply to all students, regardless of the age of the student.
As added by P.L.67-2007, SEC.1.






ARTICLE 34. STUDENT HEALTH AND SAFETY MEASURES

CHAPTER 1. ACQUIRED IMMUNE DEFICIENCY SYNDROME ADVISORY COUNCIL

IC 20-34-1-2
"Council"
Sec. 2. As used in this chapter, "council" refers to an AIDS advisory council established under this chapter.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-3
Establishing council
Sec. 3. (a) The governing body of each school corporation shall establish a council.
(b) Subsection (a) does not apply to a school corporation that has:
(1) established an advisory committee composed of parents, students, teachers, administrators, and representatives of the state department of health; and
(2) met and identified educational materials and resources reflecting community standards on AIDS before February 15, 1988.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-4
Membership; number; appointment
Sec. 4. The council consists of thirteen (13) members. The governing body shall appoint all the members of the council.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-5
Qualification of trained council member
Sec. 5. One (1) member of the council must be:
(1) a representative of the local board of health or state department of health; and
(2) trained in the area of dangerous communicable diseases, including AIDS.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-6
Remaining membership Sec. 6. The remaining members must include the following individuals:
(1) Two (2) students.
(2) Two (2) teachers.
(3) Two (2) parents of children who attend public schools governed by the governing body.
(4) Two (2) representatives of school administrators.
(5) Two (2) representatives of the health care professions, one (1) of whom must be a physician licensed under IC 25-22.5.
(6) Two (2) citizens who reside in the community served by the school corporation.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-7
Term
Sec. 7. The term of a council member is two (2) years, beginning upon appointment. If a successor is not appointed at the end of the term, the term continues until a successor is appointed.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-8
Election of officers
Sec. 8. The council shall, at its first meeting of each year, elect a chairperson, vice chairperson, and secretary.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-9
Terms of officers
Sec. 9. The term of an officer elected under section 8 of this chapter:
(1) begins upon election; and
(2) ends upon the election of a successor.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-10
Staff
Sec. 10. The governing body shall furnish the council with the necessary staff to conduct the council's business.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-11
Instruction of members
Sec. 11. At the first meeting of each year, a representative of the local board of health or state department of health, or an individual approved by the state department of health, shall instruct the members of the council on the source, transmission, and prevention of AIDS.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-12 Public meeting; attitudes and values
Sec. 12. At the second meeting of each year, the council shall hold a public meeting and solicit testimony from members of the community concerning community attitudes and values on matters that affect the instruction on AIDS that is presented within the school corporation.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-13
Educational materials and resources
Sec. 13. The council shall do the following:
(1) Identify and study educational materials and resources on AIDS that are available for use in the schools within the school corporation.
(2) Determine which educational materials and resources are based on sound medical principles and reflect the attitude of the community.
(3) Recommend to the school corporation educational materials and resources on AIDS that reflect the standards of the community.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-14
Governing body's duty to consider recommendations
Sec. 14. The governing body shall consider the recommendations of the council.
As added by P.L.1-2005, SEC.18.



CHAPTER 2. DRUG-FREE SCHOOLS COMMITTEE

IC 20-34-2-2
Establishing committee
Sec. 2. To facilitate the establishment of drug-free schools in Indiana, the governing body of each school corporation shall establish a drug-free schools committee for each school in the school corporation.
As added by P.L.1-2005, SEC.18.

IC 20-34-2-3
Membership
Sec. 3. Each committee must consist of not more than fifteen (15) members who represent the following from the school corporation:
(1) School personnel.
(2) Parents of students.
(3) Representatives of the community.
As added by P.L.1-2005, SEC.18.

IC 20-34-2-4
Appointments
Sec. 4. Appointments to the committee must be made in compliance with contractual provisions, discussion procedures, or past practice.
As added by P.L.1-2005, SEC.18.

IC 20-34-2-5
Duties
Sec. 5. Each committee shall do the following:
(1) Develop a drug-free school plan that:
(A) requires each school to collect and report drug related activities in the school, including suspensions, expulsions, exclusions, police actions, or any other type of drug related behavior; and
(B) addresses ways to eliminate illegal drugs and drug related behavior in schools.
(2) Oversee the implementation of the school plan.
(3) Oversee the implementation of the curriculum under IC 20-30-5-11.
As added by P.L.1-2005, SEC.18.



CHAPTER 3. HEALTH AND SAFETY MEASURES

IC 20-34-3-2
Religious objections
Sec. 2. (a) Except as otherwise provided, a student may not be required to undergo any testing, examination, immunization, or treatment required under this chapter or IC 20-34-4 when the child's parent objects on religious grounds. A religious objection does not exempt a child from any testing, examination, immunization, or treatment required under this chapter or IC 20-34-4 unless the objection is:
(1) made in writing;
(2) signed by the child's parent; and
(3) delivered to the child's teacher or to the individual who might order a test, an exam, an immunization, or a treatment absent the objection.
(b) A teacher may not be compelled to undergo any testing, examination, or treatment under this chapter or IC 20-34-4 if the teacher objects on religious grounds. A religious objection does not exempt an objecting individual from any testing, examination, or treatment required under this chapter or IC 20-34-4 unless the objection is:
(1) made in writing;
(2) signed by the objecting individual; and
(3) delivered to the principal of the school in which the objecting individual teaches.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-3
Exception for student's health
Sec. 3. If a physician certifies that a particular immunization required by this chapter or IC 20-34-4 is or may be detrimental to a student's health, the requirements of this chapter or IC 20-34-4 for that particular immunization is inapplicable for the student until the immunization is found no longer detrimental to the student's health.
As added by P.L.1-2005, SEC.18.
IC 20-34-3-4
Medical inspection of student
Sec. 4. The governing body of a school corporation may provide for the inspection of students by a school physician to determine whether any child suffers from disease, disability, decayed teeth, or other defects that may reduce the student's efficiency or prevent the student from receiving the full benefit of the student's school work.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-5
Exemption from examination
Sec. 5. If the parent of a student furnishes a certificate of examination from an Indiana physician at the beginning of a school year, the student is exempt from any examination the governing body requires under section 4 of this chapter. The certificate of examination must state that the physician has examined the student and reported the results of the examination to the parent. The governing body may require a parent to periodically furnish additional certificates.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-6
School physicians and nurses
Sec. 6. (a) The governing body of a school corporation may appoint one (1) or more school physicians and one (1) or more nurses who are registered to practice nursing in Indiana.
(b) A nurse appointed under this section is responsible for emergency nursing care of students when an illness or accident occurs during school hours or on or near school property.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-7
Joint employment of physicians, health coordinators, or nurses
Sec. 7. (a) Two (2) or more school corporations may jointly employ one (1) physician, one (1) health coordinator, and one (1) or more nurses. School corporations may also employ the personnel jointly with a civil city or town.
(b) Arrangements under this section must be on terms agreeable to all school corporations involved.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-8
School physician duties
Sec. 8. A school physician shall promptly examine each student who is referred to the physician. The physician shall examine teachers and janitors and inspect school buildings to the extent required, in the physician's opinion, to protect the health of students and teachers.
As added by P.L.1-2005, SEC.18.
IC 20-34-3-9
Students found to be ill; medical care; readmission; appeals
Sec. 9. (a) If a student is ill, has a communicable disease, or is infested with parasites, the school principal may send the student home with a note to the student's parent. The note must describe the nature of the illness or infestation and, if appropriate, recommend that the family physician be consulted.
(b) If the parent of a student who is sent home under this section is financially unable to provide the necessary medical care, the medical care shall be provided by a public health facility. If a public health facility is not available, the township trustee or an appropriate governmental agency shall provide the necessary care.
(c) A student who is sent home under this section may be readmitted to the school:
(1) when it is apparent to school officials that the student is no longer ill, no longer has a communicable disease, or is no longer infested with parasites;
(2) upon certification of a physician that the student is no longer ill, no longer has a communicable disease, or is no longer infested with parasites;
(3) upon certification of a physician that the student has a communicable disease, but the disease is not transmissible through normal school contacts; or
(4) upon certification of a Christian Science practitioner, who is listed in The Christian Science Journal, that based on the practitioner's observation the student apparently is no longer ill, no longer has a communicable disease, or is no longer infested with parasites.
If school personnel disagree with the certifying physician or Christian Science practitioner as to whether the student should be readmitted to school, the local health officer shall determine whether the student may be readmitted to school.
(d) An individual who objects to the determination made by the local health officer under this section may appeal to the commissioner of the state department of health, who is the ultimate authority. IC 4-21.5 applies to appeals under this subsection.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-10
Sickle cell anemia tests
Sec. 10. (a) A sickle cell anemia test shall be administered to each student when the examining physician or school nurse determines that the test is necessary. The physician shall state on the examination form whether the test was given and, if it was, the result. All positive results shall be filed with the examining physician and the state department of health.
(b) The state department of health and the state board shall adopt joint rules concerning sickle cell anemia testing equipment, qualifications for sickle cell anemia testing personnel, and sickle cell anemia testing procedures. (c) Records of all tests administered under this section shall be made and continuously maintained by the state department of health to provide information useful in protecting, promoting, and maintaining the health of students.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-11
Lead poisoning tests
Sec. 11. (a) The governing body of a school corporation may require students to be tested for lead poisoning.
(b) If a student's parent states in writing that the parent is financially unable to pay for a test under this section, the student shall be referred to the free clinic or public health facility in the area that provides services for indigents.
(c) The state department of health and the state board shall adopt joint rules concerning lead poisoning testing under this section.
(d) Records of all tests administered under this section shall be made and continuously maintained by the state department of health to provide information useful in protecting, promoting, and maintaining the health of students.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-12
Vision tests; records; report on information
Sec. 12. (a) For purposes of this section, "modified clinical technique" means a battery of vision tests that includes:
(1) a visual acuity test to determine an individual's ability to see at various distances;
(2) a refractive error test to determine the focusing power of the eye;
(3) an ocular health test to determine any external or internal abnormalities of the eye; and
(4) a binocular coordination test to determine if the eyes are working together properly.
(b) The governing body of each school corporation shall conduct:
(1) an annual vision test, using the modified clinical technique, of each student upon the student's enrollment in either kindergarten or grade 1; and
(2) an annual screening test of the visual acuity of each student enrolled in or transferred to grade 3 and grade 8 and of all other students suspected of having a visual defect.
(c) Records of all tests shall be made and continuously maintained by the school corporation to provide information useful in protecting, promoting, and maintaining the health of students. The state department of health and the state board shall adopt joint rules concerning vision testing equipment, qualifications of vision testing personnel, visual screening procedures, and criteria for failure and referral in the screening tests based on accepted medical practice and standards.
(d) The school corporation's governing body and the

superintendent shall receive the following information concerning the tests conducted under this section:
(1) The number of students tested.
(2) The number of students who passed a test.
(3) The number of students who failed a test or were referred for further testing.
(e) Each school corporation shall annually provide to the department, for each school within the school corporation, the following information concerning the tests conducted under this section:
(1) Whether the tests were conducted at the school.
(2) If the tests were not conducted at the school, the reason for not performing the tests.
(3) If the tests were conducted at the school, the number of students tested.
(f) Not later than October 1, 2010, the department shall report the information received from school corporations under subsection (e) to the legislative council in electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.18. Amended by P.L.161-2009, SEC.3.

IC 20-34-3-13
School corporation waiver of vision tests; records of waiver requests
Sec. 13. (a) If a school corporation is unable to comply with section 12(b)(1) of this chapter, the governing body may, before November 1 of a school year, request from the state superintendent a waiver of the requirements of section 12(b)(1) of this chapter.
(b) The waiver request under subsection (a) must:
(1) be in writing;
(2) include the reason or reasons that necessitated the waiver request; and
(3) indicate the extent to which the governing body attempted to comply with the requirements under section 12(b)(1) of this chapter.
(c) The state superintendent shall take action on the waiver request not later than thirty (30) days after receiving the waiver request.
(d) The state superintendent may:
(1) approve the waiver request;
(2) deny the waiver request; or
(3) provide whatever relief that may be available to enable the school corporation to comply with the requirements under section 12(b)(1)of this chapter.
(e) If the state superintendent approves the waiver request, the governing body shall conduct an annual screening test of the visual acuity of each student upon the student's enrollment in or transfer to grade 1.
(f) The governing body of each school corporation shall make and maintain records of all waivers requested by the governing body under this section. (g) The state superintendent shall make and continuously maintain records of all actions taken by the state superintendent concerning all waivers requested under this section.
As added by P.L.1-2005, SEC.18. Amended by P.L.161-2009, SEC.4.

IC 20-34-3-14
Hearing tests
Sec. 14. (a) The governing body of each school corporation shall annually conduct an audiometer test or a similar test to determine the hearing efficiency of the following students:
(1) Students in grade 1, grade 4, grade 7, and grade 10.
(2) A student who has transferred into the school corporation.
(3) A student who is suspected of having hearing defects.
(b) A governing body may appoint the technicians and assistants necessary to perform the testing required under this section.
(c) Records of all tests shall be made and continuously maintained by the school corporation to provide information that may assist in diagnosing and treating any student's auditory abnormality. However, diagnosis and treatment shall be performed only on recommendation of an Indiana physician who has examined the student.
(d) The governing body may adopt rules for the administration of this section.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-15
Remedial measures for hearing impaired students
Sec. 15. (a) Whenever the test required under section 14 of this chapter discloses that the hearing of a student is impaired and the student cannot be taught advantageously in regular classes, the governing body of the school corporation shall provide appropriate remedial measures and correctional devices. The governing body shall advise the student's parent of the proper medical care, attention, and treatment needed. The governing body shall provide approved mechanical auditory devices and prescribe courses in lip reading by qualified, competent, and approved instructors. The state superintendent and the director of the rehabilitation services bureau of the division of disability and rehabilitative services shall:
(1) cooperate with school corporations to provide assistance under this section; and
(2) provide advice and information to assist school corporations in complying with this section.
The governing body may adopt rules for the administration of this section.
(b) Each school corporation may receive and accept bequests and donations for immediate use or as trusts or endowments to assist in meeting costs and expenses incurred in complying with this section. When funds for the full payment of the expenses are not otherwise available in a school corporation, an unexpended balance in the state treasury that is available for the use of local schools and is otherwise unappropriated may be loaned to the school corporation for that

purpose by the governor. A loan made by the governor under this section shall be repaid to the fund in the state treasury from which the loan came not more than two (2) years after the date it was advanced. Loans under this section shall be repaid through the levying of taxes in the borrowing school corporation.
As added by P.L.1-2005, SEC.18. Amended by P.L.141-2006, SEC.95.

IC 20-34-3-16
Repealed
(Repealed by P.L.4-2007, SEC.1.)

IC 20-34-3-17
AIDS information; contents; consent to distribute
Sec. 17. (a) The state board shall provide information stressing the moral aspects of abstinence from sexual activity in any literature that it distributes to students and young adults concerning available methods for the prevention of acquired immune deficiency syndrome (AIDS). The literature must state that the best way to avoid AIDS is for young people to refrain from sexual activity until they are ready as adults to establish, in the context of marriage, a mutually faithful monogamous relationship.
(b) The state board may not distribute AIDS literature described in subsection (a) to students without the consent of the governing body of the school corporation the students attend.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-18
Release of medication
Sec. 18. (a) This section does not apply to medication possessed by a student for self-administration under IC 20-33-8-13.
(b) Medication that is possessed by a school for administration during school hours or at school functions for a student may be released to:
(1) the student's parent; or
(2) an individual who is:
(A) at least eighteen (18) years of age; and
(B) designated in writing by the student's parent to receive the medication.
(c) A school corporation may send home medication that is possessed by a school for administration during school hours or at school functions with a student if the student's parent provides written permission for the student to receive the medication.
As added by P.L.1-2005, SEC.18. Amended by P.L.76-2005, SEC.4.

IC 20-34-3-19
Eye protection devices
Sec. 19. (a) Each public school student and teacher shall wear industrial quality eye protective devices at all times while participating in any of the following courses: (1) Career and technical education involving experience with:
(A) hot molten metals;
(B) milling, sawing, turning, shaping, cutting, or stamping of any solid material;
(C) heat treatment, tempering, or kiln firing of any metal or material;
(D) gas or electric arc welding;
(E) repair or servicing of any vehicle; or
(F) caustic or explosive materials.
(2) Chemical or combined chemical-physical laboratories involving caustic or explosive chemicals or hot liquids or solids.
(b) Eye protective devices are of industrial quality if the devices meet the standards of the American standard safety code for head, eye, and respiratory protection, Z2.1-1959, promulgated by the American Standards Association, Inc.
As added by P.L.1-2005, SEC.18. Amended by P.L.234-2007, SEC.120.

IC 20-34-3-20
Fire drills; tornado drills; manmade occurrence disaster drills
Sec. 20. (a) The governing body of a school corporation shall require each school in the governing body's jurisdiction to conduct periodic fire drills during the school year in compliance with rules adopted under IC 4-22-2 by the state board.
(b) Each school and attendance center shall conduct at least:
(1) one (1) tornado preparedness drill; and
(2) one (1) manmade occurrence disaster drill;
during each semester.
(c) The governing body of a school corporation shall require each principal to file a certified statement that all drills have been conducted as required under this section.
As added by P.L.1-2005, SEC.18. Amended by P.L.132-2007, SEC.8.



CHAPTER 4. IMMUNIZATIONS

IC 20-34-4-2
Required immunizations
Sec. 2. (a) Every child residing in Indiana shall be immunized against:
(1) diphtheria;
(2) pertussis (whooping cough);
(3) tetanus;
(4) measles;
(5) rubella;
(6) poliomyelitis; and
(7) mumps.
(b) Every child residing in Indiana who enters kindergarten or grade 1 shall be immunized against hepatitis B and chicken pox.
(c) The state department of health shall adopt rules under IC 4-22-2 to require school age children to receive additional immunizations against the following:
(1) Meningitis.
(2) Varicella.
(3) Pertussis (whooping cough).
The additional immunizations required under the rules shall include an immunization booster if considered appropriate by the state department.
(d) The state department of health may expand or otherwise modify the list of communicable diseases that require documentation of immunity as medical information becomes available that would warrant the expansion or modification in the interest of public health.
(e) The state department of health shall adopt rules under

IC 4-22-2 specifying the:
(1) required immunizations;
(2) child's age for administering each vaccine;
(3) adequately immunizing doses; and
(4) method of documentation of proof of immunity.
As added by P.L.1-2005, SEC.18. Amended by P.L.161-2009, SEC.5.

IC 20-34-4-3
Notification; provision of information to parents
Sec. 3. (a) Each school shall notify each parent of a student who enrolls in the school of the requirement that the student must be immunized and that the immunization is required for the student's continued enrollment, attendance, or residence at the school unless:
(1) the parent or student provides the appropriate documentation of immunity;
(2) for chicken pox, the parent or student provides a written signed statement that the student has indicated a history of chicken pox; or
(3) IC 20-34-3-2 or IC 20-34-3-3 applies.
(b) A school that enrolls grade 6 female students shall provide each parent of a female student who is entering grade 6 with information prescribed by the state department of health under subsection (c) concerning the link between cervical cancer and the human papillomavirus (HPV) infection and that an immunization against the human papillomavirus (HPV) infection is available.
(c) The state department of health shall provide a school described in subsection (b) with the information concerning cervical cancer and the human papillomavirus (HPV) infection required in subsection (b). The information must include the following:
(1) The latest scientific information on the immunization against the human papillomavirus (HPV) infection and the immunization's effectiveness against causes of cervical cancer.
(2) That a pap smear is still critical for the detection of precancerous changes in the cervix to allow for treatment before cervical cancer develops.
(3) Information concerning the means in which the human papillomavirus (HPV) infection is contracted.
(4) A statement that any questions or concerns concerning immunizing the child against human papillomavirus (HPV) could be answered by contacting a health care provider.
As added by P.L.1-2005, SEC.18. Amended by P.L.80-2007, SEC.1.

IC 20-34-4-4
Presenting student for immunization; documentation
Sec. 4. (a) The parent of any student who has not received the immunizations required under this chapter shall present the student to a physician and request the physician administer the immunizations. If the parent is unable to secure the immunizations, the local health department serving the area in which the student resides may provide the immunizations. Vaccines provided by the

local health department shall be furnished by the local health board or the state department of health from available supplies.
(b) The physician who administers the required vaccines to a student shall give a certificate or other documentation of the immunizations to the individual who presented the student for immunization. This certificate or other documentation shall be presented on request to the local health department or the local health department's authorized representative.
As added by P.L.1-2005, SEC.18.

IC 20-34-4-5
Statement of immunization history; waiver; rules
Sec. 5. (a) Each school shall require the parent of a student who has enrolled in the school to furnish not later than the first day of school a written statement of the student's immunization, accompanied by the physician's certificates or other documentation, unless a written statement of this nature is on file with the school.
(b) The statement must show, except for a student to whom IC 20-34-3-2 or IC 20-34-3-3 applies, that the student has been immunized as required under section 2 of this chapter. The statement must include the student's date of birth and the date of each immunization.
(c) A student may not be permitted to attend school beyond the first day of school without furnishing the written statement, unless:
(1) the school gives the parent of the student a waiver; or
(2) the local health department or a physician determines that the student's immunization schedule has been delayed due to extreme circumstances and that the required immunizations will not be completed before the first day of school.
The waiver referred to in subdivision (1) may not be granted for a period that exceeds twenty (20) days. If subdivision (2) applies, the parent of the student shall furnish the written statement and a schedule, approved by a physician or the local health department, for the completion of the remainder of the immunizations.
(d) The state department of health may commence an action against a school under IC 4-21.5-3-6 or IC 4-21.5-4 for the issuance of an order of compliance for failure to enforce this section.
(e) Neither a religious objection under IC 20-34-3-2 nor an exception for the student's health under IC 20-34-3-3 relieves a parent from the reporting requirements under this section.
(f) The state department of health shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.1-2005, SEC.18.

IC 20-34-4-5.5
Written statement of receipt of information and whether student received immunization or parent chooses not to provide information on immunization history
Sec. 5.5. (a) Each school that enrolls grade 6 female students shall require the parent of a female student entering grade 6 to furnish not

later than the twenty (20) school days after the first day of school a written statement prescribed by the state department of health under subsection (b) stating that the parent has received the information required under section 3(b) of this chapter and that:
(1) the student has received or is receiving the immunization;
(2) the parent has decided not to have the student immunized; or
(3) the parent chooses not to provide the information to the school concerning whether the student was immunized;
against the human papillomavirus (HPV) infection.
(b) The state department of health shall prescribe the format for the written statement required under subsection (a).
(c) A student may not be prevented from enrolling in, attending, or graduating from school for the sole reason that the student has not provided the school with the written statement required under this section.
As added by P.L.80-2007, SEC.2.

IC 20-34-4-6
Reports of immunization to department of health; onsite review or examination
Sec. 6. (a) Not later than sixty (60) days after the enrollment of students for the first time and when additional immunizations are required by statute or rule, each school shall file a written report with the state department of health and the local health department having jurisdiction. The report must include the following:
(1) A statement of the number of students who have demonstrated immunity against diphtheria, pertussis (whooping cough), tetanus, measles, rubella, poliomyelitis, mumps, and hepatitis B.
(2) A statement of the number of students who have not demonstrated immunity against the illnesses listed in subdivision (1).
(3) A statement of the number of students who have been found positive for sickle cell anemia or lead poisoning.
(4) Beginning in the 2008-2009 school year, a statement of the number of female students in grade 6 who:
(A) have or will have; and
(B) have not;
been immunized against human papillomavirus (HPV) infection, and the number of female students in grade 6 whose parent chose not to provide the information to the school concerning whether the student was immunized.
(b) The state department of health and the local health department shall, for good cause shown that there exists a substantial threat to the health and safety of a student or the school community, be able to validate immunization reports by onsite reviews or examinations of nonidentifying immunization record data. This section does not independently authorize the state department of health, a local department of health, or an agent of the state department of health or

local department of health to have access to identifying medical or academic record data of individual students attending nonaccredited nonpublic schools.
(c) A school shall file a report for each student who enrolls after the filing of the report for students who enrolled at the beginning of the school year. The state department of health has exclusive power to adopt rules for the administration of this section.
As added by P.L.1-2005, SEC.18. Amended by P.L.231-2005, SEC.45; P.L.80-2007, SEC.3.

IC 20-34-4-7
Repealed
(Repealed by P.L.1-2009, SEC.174.)



CHAPTER 5. CARE OF STUDENTS WITH DIABETES

IC 20-34-5-2
"Health care services"
Sec. 2. As used in this chapter, "health care services" has the meaning set forth in IC 27-8-11-1.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-3
"Individualized health plan"
Sec. 3. As used in this chapter, "individualized health plan" means a coordinated plan of care designed to meet the unique health care needs of a student with diabetes in a school setting.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-4
"Licensed health care practitioner"
Sec. 4. As used in this chapter, "licensed health care practitioner" means an individual who:
(1) is licensed to provide health care services; and
(2) has prescriptive authority;
under IC 25.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-5
"Physician"
Sec. 5. As used in this chapter, "physician" refers to an individual who is licensed under IC 25-22.5.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-6
"Registered nurse"
Sec. 6. As used in this chapter, "registered nurse" refers to an individual who is licensed as a registered nurse under IC 25-23.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-7
"School"
Sec. 7. As used in this chapter, "school" refers to a public school, including a charter school.
As added by P.L.166-2007, SEC.2.
IC 20-34-5-8
"School employee"
Sec. 8. As used in this chapter, "school employee" means an individual employed by:
(1) a public school, including a charter school, or an accredited nonpublic school;
(2) a local health department working with a school under this chapter; or
(3) another entity with which a school has contracted to perform the duties required under this chapter.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-9
"School nurse"
Sec. 9. As used in this chapter, "school nurse" refers to an individual who:
(1) is employed by a school;
(2) is licensed as a registered nurse under IC 25-23; and
(3) meets the requirements set forth in 515 IAC 8-1-47.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-10
"Student"
Sec. 10. As used in this chapter, "student" refers to a student with diabetes.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-11
"Volunteer health aide"
Sec. 11. As used in this chapter, "volunteer health aide" means a school employee who:
(1) is not licensed or authorized to provide health care services under IC 25;
(2) volunteers to act in the capacity of a volunteer health aide; and
(3) has successfully completed the training described in section 15 of this chapter.
As added by P.L.166-2007, SEC.2. Amended by P.L.3-2008, SEC.119.

IC 20-34-5-12
Requirements of plan
Sec. 12. (a) A diabetes management and treatment plan must be prepared and implemented for a student with diabetes for use during school hours or at a school related activity. The plan must be developed by:
(1) the licensed health care practitioner responsible for the student's diabetes treatment; and
(2) the student's parent or legal guardian.
(b) A diabetes management and treatment plan must: (1) identify the health care services or procedures the student should receive at school;
(2) evaluate the student's:
(A) ability to manage; and
(B) level of understanding of;
the student's diabetes; and
(3) be signed by the student's parent or legal guardian and the licensed health care practitioner responsible for the student's diabetes treatment.
(c) The parent or legal guardian of a student with diabetes shall submit a copy of the student's diabetes management and treatment plan to the school nurse. The plan must be submitted to and be reviewed by the school nurse:
(1) before or at the beginning of a school year;
(2) at the time the student enrolls, if the student is enrolled in school after the beginning of the school year; or
(3) as soon as practicable following a diagnosis of diabetes for the student.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-13
Development of plan
Sec. 13. (a) An individualized health plan must be developed for each student with diabetes while the student is at school or participating in a school activity. The school's nurse shall develop a student's individualized health plan in collaboration with:
(1) to the extent practicable, the licensed health care practitioner responsible for the student's diabetes treatment;
(2) the school principal;
(3) the student's parent or legal guardian; and
(4) one (1) or more of the student's teachers.
(b) A student's individualized health plan must incorporate the components of the student's diabetes management and treatment plan.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-14
Use of volunteer health aides
Sec. 14. (a) At each school in which a student with diabetes is enrolled, the school principal, after consultation with the school nurse, shall:
(1) seek school employees to serve as volunteer health aides; and
(2) make efforts to ensure that the school has an adequate number of volunteer health aides to care for students.
(b) A volunteer health aide, while providing health care services, serves under the supervision and authorization of the principal and the school nurse in accordance with the requirements that apply to the school nurse under IC 25-23.
(c) A volunteer health aide must have access to the school nurse,

in person or by telephone, during the hours that the volunteer health aide serves as a volunteer health aide.
(d) A school employee may not be subject to any disciplinary action for refusing to serve as a volunteer health aide. The school shall inform school employees that participation as a volunteer health aide is voluntary. A school employee who volunteers as a volunteer health aide may elect to perform only those functions that the school employee:
(1) chooses to perform; and
(2) is trained to perform in the training program described in section 15 of this chapter.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-15
Diabetes training program
Sec. 15. (a) The department may cooperate with the state department of health in the development of a diabetes training program for school nurses. The department, with the assistance of physicians or registered nurses who are qualified in the area of diabetes training, shall provide annual diabetes training programs to school nurses. The training must include technological advances, current standards of practice for diabetes management and training, and instruction in the following:
(1) Developing individualized health plans for students with diabetes that follow the orders of a licensed health care practitioner.
(2) Recognizing and treating the symptoms of hypoglycemia and hyperglycemia.
(3) Understanding the current standards of practice and the proper action to take if the blood glucose levels of a student are outside the target ranges indicated on the student's diabetes management and treatment plan.
(4) Performing tests to check glucose and ketone levels, and recording the results.
(5) Properly administering glucagon, insulin, or other emergency treatments prescribed by the licensed health care practitioner, and recording the results.
(6) Recognizing complications that require emergency medical assistance.
(7) Understanding recommended schedules and food intake for meals and snacks for a student, the effect of physical activity on blood glucose levels, and the proper action to be taken if a student's schedule referred to in this subdivision is disrupted.
(b) The department may cooperate with the state department of health in the development of a diabetes training program for volunteer health aides. The department, with the assistance of physicians and registered nurses who are qualified in the area of diabetes training, shall provide a diabetes training program for volunteer health aides which includes the most current standards of practice and technology for diabetes treatment. The training must

include the following:
(1) Implementing the orders of a licensed health care practitioner.
(2) Recognizing and treating the symptoms of hypoglycemia and hyperglycemia consistent with the orders of the licensed health care practitioner.
(3) Performing tests to check glucose and ketone levels, and recording the results.
(4) Properly administering glucagon, insulin, or other emergency treatments as prescribed, and recording the results.
(5) Recognizing complications that require emergency medical assistance.
(6) Understanding:
(A) recommended schedules and food intake for meals and snacks;
(B) the effect of physical activity on blood glucose levels; and
(C) the proper action to be taken if a student's schedule is disrupted.
(c) The school nurse shall coordinate:
(1) the training of school employees acting as volunteer health aides, using the training program developed under subsection (b); and
(2) the record keeping and monitoring of a volunteer health aide acting under this chapter.
(d) Training for volunteer health aides must be provided by a health care professional with expertise in the care of individuals with diabetes or by a school nurse. The training must be provided before the beginning of the school year or as soon as practicable following:
(1) the enrollment; or
(2) the diagnosis;
of a student with diabetes at a school that previously had no students with diabetes.
(e) The school nurse or principal shall maintain a copy of the training program and the records of training completed by school employees.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-16
Tasks; school nurses and volunteer health aides
Sec. 16. (a) The school nurse shall perform the tasks necessary to assist a student in carrying out the student's individualized health plan.
(b) When necessary, a volunteer health aide may perform the tasks necessary to assist a student in carrying out the student's individualized health plan, in compliance with the training guidelines provided under section 15 of this chapter.
(c) A volunteer health aide may act under this section only if the parent or legal guardian of the student signs an agreement that:
(1) authorizes a volunteer health aide to assist the student; and (2) states that the parent or legal guardian understands that, as provided under IC 34-30-14, a volunteer health aide is not liable for civil damages for assisting in the student's care.
(d) A volunteer health aide who assists a student under this section:
(1) is not considered to be engaging in the practice of nursing; and
(2) is exempt from applicable statutes and rules that restrict activities that may be performed by an individual who is not an individual licensed or authorized under IC 25 to provide health care services.
(e) A school corporation may not restrict the assignment of a student to a particular school on the sole basis of whether the school has volunteer health aides.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-17
Authorized diabetes management and treatment activities
Sec. 17. (a) As provided in a student's individualized health plan, a school shall, except in an emergency, allow the student to attend to the management and care of the student's diabetes if the student has been evaluated and determined to be capable of doing so as reflected in the student's individual health plan and the student's diabetes management and treatment plan, including the following activities:
(1) Performing blood glucose level checks.
(2) Administering insulin through the insulin delivery system the student uses.
(3) Treating hypoglycemia and hyperglycemia.
(4) Possessing on the student's person at any time the supplies or equipment necessary to monitor and care for the student's diabetes.
(5) Otherwise attending to the management and care of the student's diabetes in the classroom, in any area of the school or school grounds, or at any school related activity.
(b) The school nurse shall, in accordance with the requirements that apply to the school nurse under IC 25-23, establish a procedure through which a student described in subsection (a) is cared for in an emergency.
As added by P.L.166-2007, SEC.2.

IC 20-34-5-18
Information sheet requirement
Sec. 18. A school shall provide the individual who is responsible for providing transportation for or supervising a student with diabetes during an off-campus school related activity an information sheet that:
(1) identifies the student with diabetes;
(2) identifies potential emergencies that may occur as a result of the diabetes and appropriate responses to an emergency; and
(3) provides the telephone number of a contact in case an

emergency occurs.
As added by P.L.166-2007, SEC.2.



CHAPTER 6. STUDENT SAFETY REPORTING



CHAPTER 7. STUDENT ATHLETES: CONCUSSIONS AND HEAD INJURIES

IC 20-34-7-2
Dissemination of guidelines, information, and forms
Sec. 2. (a) Before July 1, 2012, the department shall disseminate guidelines, information sheets, and forms to each school corporation for distribution to a school to inform and educate coaches, student athletes, and parents of student athletes of the nature and risk of concussion and head injury to student athletes, including the risks of continuing to play after concussion or head injury.
(b) The department:
(1) may consult with the association, medical professionals, and others with expertise in diagnosing and treating concussions and head injuries; and
(2) may request the assistance of the association in disseminating the guidelines, information sheets, and forms required under subsection (a).
(c) The department may disseminate the materials required under this section in an electronic format.
As added by P.L.144-2011, SEC.1.

IC 20-34-7-3
Information and forms required before beginning practice for sport
Sec. 3. Each year, before beginning practice for an interscholastic or intramural sport, a high school student athlete and the student athlete's parent:
(1) must be given the information sheet and form described in section 2 of this chapter; and
(2) shall sign and return the form acknowledging the receipt of the information to the student athlete's coach.
The coach shall maintain a file of the completed forms.
As added by P.L.144-2011, SEC.1.

IC 20-34-7-4
Player suspected of sustaining concussion or head injury; removal from play; prohibition against returning to play
Sec. 4. A high school student athlete who is suspected of sustaining a concussion or head injury in a practice or game:
(1) shall be removed from play at the time of the injury; and
(2) may not return to play until the student athlete has received a written clearance under section 5(a) of this chapter.
As added by P.L.144-2011, SEC.1.
IC 20-34-7-5
Health care provider's clearance necessary to return to play; volunteer health care provider immunity
Sec. 5. (a) A high school student athlete who has been removed from play under section 4 of this chapter may not return to play until the student athlete:
(1) is evaluated by a licensed health care provider trained in the evaluation and management of concussions and head injuries; and
(2) receives a written clearance to return to play from the health care provider who evaluated the student athlete.
(b) A licensed health care provider who evaluates a student athlete under subsection (a) may conduct the evaluation as a volunteer. A volunteer health care provider who in good faith and gratuitously authorizes a student athlete to return to play is not liable for civil damages resulting from an act or omission in the rendering of an evaluation, except for acts or omissions that constitute gross negligence or willful or wanton misconduct.
As added by P.L.144-2011, SEC.1.






ARTICLE 35. SPECIAL EDUCATION

CHAPTER 1. DEFINITIONS

IC 20-35-1-2
"Child with a disability"
Sec. 2. "Child with a disability" means a child who:
(1) is at least three (3) years of age but less than twenty-two (22) years of age; and
(2) because of physical or mental disability is incapable of being educated properly and efficiently through normal classroom instruction, but who, with the advantage of a special educational program, may be expected to benefit from instruction in surroundings designed to further the educational, social, or economic status of the child.
As added by P.L.1-2005, SEC.19.

IC 20-35-1-3
"Director"
Sec. 3. "Director" refers to the director of the division of special education.
As added by P.L.1-2005, SEC.19.

IC 20-35-1-4
"Division"
Sec. 4. "Division" refers to the division of special education established by IC 20-35-2-1.
As added by P.L.1-2005, SEC.19.

IC 20-35-1-5
"Preschool child with a disability"
Sec. 5. "Preschool child with a disability" refers to a child with a disability who is at least three (3) years of age by June 1 of the school year.
As added by P.L.1-2005, SEC.19. Amended by P.L.99-2007, SEC.178.

IC 20-35-1-6
"School corporation"
Sec. 6. "School corporation" means a corporation authorized by law to establish public schools and levy taxes for the maintenance of the schools. As added by P.L.1-2005, SEC.19.

IC 20-35-1-7
"Special education"
Sec. 7. "Special education" means instruction specially designed to meet the unique needs of a child with a disability. The term includes transportation, developmental, corrective, and other support services and training only when required to assist a child with a disability to benefit from the instruction itself.
As added by P.L.1-2005, SEC.19.



CHAPTER 2. DIVISION OF SPECIAL EDUCATION



CHAPTER 3. STATE ADVISORY COUNCIL



CHAPTER 4. SCHOOL CORPORATIONS: POWERS AND DUTIES REGARDING CHILDREN WITH DISABILITIES

IC 20-35-4-2
Special schools for children with disabilities; payment and financing
Sec. 2. (a) The division may, upon application by the governing body of a school corporation, together with proof of need, authorize the school corporation to purchase, convert, remodel, or construct rooms or buildings for special schools for children with disabilities in an effort to have the schools located near the homes of the children with disabilities the schools will serve.
(b) The school corporation:
(1) shall pay the cost of purchase, conversion, remodeling, and construction and the cost of building equipment of any such school; and
(2) may finance such conversion, remodeling, and construction as other school buildings are financed.
(c) The school corporation establishing any such school may send all its children with disabilities to the school and shall admit, if

facilities permit, any other children with disabilities in Indiana who:
(1) are eligible under this chapter; and
(2) are not provided with an opportunity to attend an adequate school in their own school corporation.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-3
Medical responsibility for children with disabilities; special education eligibility; qualifications for nurses and special therapists; responsibility of department of health
Sec. 3. (a) The medical care of a child with a disability is the responsibility of the physician chosen by the parent to attend the child. However, a child with a disability is not excused from attending school unless the local health officer, upon a statement of the attending physician, certifies that attendance would be injurious to the child. The educational and recreational program may not alter in any way the medical care prescribed by the proper medical authority. Eligibility for all special education classes and programs must be determined by appropriate specialists.
(b) All nurses and special therapists in physical therapy, occupational therapy, and related medical fields must be:
(1) graduates of fully accredited training schools; and
(2) registered by their respective examining boards or by their respective professional associations.
(c) The medical care of needy children with disabilities is the responsibility of the state department of health and its program for children with special health care needs, to the extent provided by law.
(d) The personnel and facilities under the program for children with special health care needs shall be used at all times for the following:
(1) The determination of policies related to the medical care of children with disabilities.
(2) The professional supervision of all special therapists.
(3) Individual casework as available.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-4
Special education fund; appropriation
Sec. 4. (a) For the administration and field service of the division, there is appropriated annually out of the excise funds of the alcohol and tobacco commission an amount to administer this chapter as determined by the general assembly.
(b) Money appropriated under this section shall be deposited into a special fund in the state treasury to be known as the special education fund. The special education fund shall be:
(1) administered by the state superintendent; and
(2) used only for the administration of IC 20-35-2 through IC 20-35-6 and IC 20-35-8.
As added by P.L.1-2005, SEC.19.
IC 20-35-4-5
Effect on other statutes
Sec. 5. This chapter does not amend, alter, or repeal any other statute but is supplemental to other statutes.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-6
Religious objection to medical examination
Sec. 6. (a) Except as provided in subsection (b), this chapter does not require a student to:
(1) undergo physical or medical examination or treatment; or
(2) be compelled to receive medical instruction;
if the parent of the student, in writing, notifies the teacher or principal or other person in charge of the student that the parent objects to the medical examination, treatment, or instruction because the parent relies in good faith on prayer or spiritual means for the treatment of sickness or affliction.
(b) An objection may not be made to a physical or medical examination of a child with a physical disability to determine whether the child shall be admitted to any class or school for children with disabilities.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-7
Authority of school corporation to accept and invest gifts; special fund
Sec. 7. (a) The governing body of a school corporation may do the following:
(1) Accept, receive, and administer any gift, devise, legacy, or bequest of real or personal property, including the income from real estate:
(A) to or for the benefit of any school, dormitory, or facility for the education of children with disabilities; and
(B) for any of the purposes contemplated under this chapter and not inconsistent with this chapter or Indiana law.
(2) Invest or reinvest any of the funds received under this section in the same kind of securities in which life insurance companies are authorized by law to invest their funds.
(b) All money received by a school corporation under this section and all money, proceeds, or income realized from any real estate or other investments or property:
(1) shall be kept in a special fund;
(2) may not be commingled with any other fund or funds received from taxation; and
(3) may be expended by the governing body of the school corporation in any manner consistent with the:
(A) purposes of IC 20-35-2 through IC 20-35-6 and IC 20-35-8; and
(B) intention of the donor or donors.
As added by P.L.1-2005, SEC.19.
IC 20-35-4-8
Duty to provide special education program; facilities
Sec. 8. (a) The school corporation in which a child with a disability resides is primarily responsible for providing the child with an appropriate special education program. The governing body of each school corporation shall establish and maintain the special educational facilities that are needed for:
(1) children with disabilities residing in the school corporation; and
(2) other children as authorized by this chapter.
However, under rules adopted by the state board, a child with a disability may be placed in a special education program that is not established or maintained by the school corporation.
(b) Notwithstanding subsection (a), a school corporation may establish special educational facilities for children with disabilities who are:
(1) at least nineteen (19) years of age; or
(2) less than six (6) years of age.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-9
Preschool special education
Sec. 9. (a) The budget agency and the division shall develop a funding mechanism to provide preschool special education. Each school corporation shall provide each preschool child with a disability with an appropriate special education. However, this subsection is applicable only if the general assembly appropriates state funds for preschool special education.
(b) A school corporation may act:
(1) individually;
(2) in a joint school services program with other school corporations as described in section 1 of this chapter; or
(3) upon approval by the division, through contractual agreements entered into between a school corporation and a qualified public or private agency that serves preschool children with disabilities.
(c) The state board shall adopt rules under IC 4-22-2 governing the following:
(1) The extent to which a school corporation may contract with another service provider as permitted under subsection (b).
(2) The nature of the contracts.
(3) The approval procedure required of the school corporation under subsection (b).
(4) Other pertinent matters concerning these agreements.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-10
Comprehensive plan for educating children with disabilities; rules; age limits
Sec. 10. (a) For purposes of this section, "comprehensive plan"

means a plan for educating the following:
(1) All children with disabilities that a school corporation is required to educate under sections 8 through 9 of this chapter.
(2) The additional children with disabilities that the school corporation elects to educate.
(b) For purposes of this section, "school corporation" includes the following:
(1) The Indiana School for the Blind and Visually Impaired board.
(2) The Indiana School for the Deaf board.
(c) The state board shall adopt rules under IC 4-22-2 detailing the contents of the comprehensive plan. Each school corporation shall complete and submit to the state superintendent a comprehensive plan. School corporations operating cooperative or joint special education services may submit a single comprehensive plan. In addition, if a school corporation enters into a contractual agreement as permitted under section 9 of this chapter, the school corporation shall collaborate with the service provider in formulating the comprehensive plan.
(d) Notwithstanding the age limits set out in IC 20-35-1-2, the state board may:
(1) conduct a program for the early identification of children with disabilities, between the ages of birth and less than twenty-two (22) years of age not served by the public schools or through a contractual agreement under section 9 of this chapter; and
(2) use agencies that serve children with disabilities other than the public schools.
(e) The state board shall adopt rules under IC 4-22-2 requiring the:
(1) department of correction;
(2) state department of health;
(3) division of disability and rehabilitative services;
(4) Indiana School for the Blind and Visually Impaired board;
(5) Indiana School for the Deaf board; and
(6) division of mental health and addiction;
to submit to the state superintendent a plan for the provision of special education for children in programs administered by each respective agency who are entitled to a special education.
(f) The state superintendent shall furnish professional consultant services to school corporations and the entities listed in subsection (e) to aid them in fulfilling the requirements of this section.
As added by P.L.1-2005, SEC.19. Amended by P.L.231-2005, SEC.46; P.L.218-2005, SEC.81; P.L.1-2006, SEC.335; P.L.141-2006, SEC.98.

IC 20-35-4-11
Governing bodies powers and duties; diplomas or certificates of graduation to children with disabilities
Sec. 11. (a) The governing bodies of one (1) or more school

corporations establishing and maintaining educational facilities and services for students with disabilities, as described in this chapter, shall, in connection with establishing and maintaining the facilities and services, exercise similar powers and duties as are prescribed by law for the establishment, maintenance, and management of other recognized educational facilities and services.
(b) The governing bodies shall:
(1) include only eligible children in the program; and
(2) comply with all the requirements of:
(A) this chapter; and
(B) all rules established by the state superintendent and the state board.
(c) A school corporation may issue diplomas or certificates of graduation to pupils with disabilities completing special educational programs approved by the state superintendent and the state board.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-12
Experimental special education programs for deaf and hard of hearing children
Sec. 12. Public schools may operate special education programs for deaf and hard of hearing children at least six (6) months of age on an experimental basis upon the approval of the state superintendent and the state board.
As added by P.L.1-2005, SEC.19. Amended by P.L.109-2012, SEC.15.



CHAPTER 5. SPECIAL EDUCATION COOPERATIVES

IC 20-35-5-2
Formation of special education cooperative
Sec. 2. Two (2) or more participating school corporations may form a special education cooperative in accordance with the provisions of either sections 13 through 15 of this chapter or section 16 of this chapter, but subject to the limitations of this section and sections 3 through 8 of this chapter, by adopting an agreement that contains the following provisions:
(1) A plan for the organization, administration, and support for

the special education cooperative, including the establishment of a board of managers.
(2) The commencement date of the establishment of the special education cooperative, which must be contemporaneous with the beginning of a school year.
(3) The extension of the special education cooperative for at least five (5) school years and a provision that the special education cooperative will extend from school year to school year after the five (5) year period unless the special education cooperative is terminated by action of the governing bodies of a majority of the participating school corporations that is taken at least one (1) year before termination of the agreement.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-3
Modification of special education cooperative agreement
Sec. 3. During the term of an agreement adopted under section 2 of this chapter, the agreement may be modified by unanimous consent of all the participating school corporations.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-4
Special education cooperative agreement terms
Sec. 4. An agreement adopted under section 2 of this chapter may include the following:
(1) An agreement to acquire sites, buildings, and equipment for the sites and buildings by:
(A) purchase;
(B) lease from any of the participating school corporations for the term of the agreement; or
(C) lease under the provisions of IC 20-47-2 or IC 20-47-3.
(2) An agreement to repair, equip, and maintain school buildings and equipment.
(3) An agreement that participating school corporations may use funds from their respective capital projects fund to pay for the costs under subdivision (1) or (2) or for any other purposes authorized under IC 20-40-8.
As added by P.L.1-2005, SEC.19. Amended by P.L.2-2006, SEC.157.

IC 20-35-5-5
Funding
Sec. 5. The amount of money used from a participating school corporation's capital projects fund shall be determined by agreement among the participating school corporations.
As added by P.L.1-2005, SEC.19. Amended by P.L.2-2006, SEC.158.

IC 20-35-5-6
Costs
Sec. 6. The cost of the special education cooperative for each school year shall be paid by the participating school corporations in

accordance with the terms of their agreement. Agreements for the payment of the cost of the special education cooperative may:
(1) establish a formula for payments that meet the needs of the school corporations; or
(2) base payments on a percentage share formula.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-7
Termination of agreement
Sec. 7. Upon the termination of the agreement, the participating school corporations shall be liable for their respective portions of any long term lease or other long term obligations in the same annual portions as are provided in the agreement as though the agreement had not been terminated, unless the terms under which the obligations were set up provide otherwise.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-8
Employment of teachers
Sec. 8. A special education cooperative may employ teachers and issue teaching contracts in accordance with all the provisions for public teaching contracts. A teacher who has taught or is teaching in a participating school corporation who became or becomes a teacher in the special education cooperative retains semipermanent, permanent, or nonpermanent status in the participating school corporation to the same extent as if the teacher had continued teaching in the participating school corporation, and the teacher's employment may be terminated solely by the board of managers of the special education cooperative.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-9
Rights and privileges of teachers in participating school corporation
Sec. 9. A teacher who:
(1) is employed by a special education cooperative; and
(2) previously taught in a participating school corporation;
retains all rights and privileges under IC 20-28-6, IC 20-28-7.5, IC 20-28-8, IC 20-28-9, and IC 20-28-10 to the same extent as if the teacher had continued teaching in the participating school corporation.
As added by P.L.1-2005, SEC.19. Amended by P.L.90-2011, SEC.47.

IC 20-35-5-10
Rights and privileges of teachers without existing service in participating school corporation
Sec. 10. A teacher who:
(1) is employed by a special education cooperative; and
(2) does not have existing years of service in any of the participating school corporations; shall be considered to be employed by the special education cooperative and is entitled to the same rights and privileges under IC 20-28-6, IC 20-28-7.5, IC 20-28-8, IC 20-28-9, and IC 20-28-10 as if the teacher were employed by a school corporation.
As added by P.L.1-2005, SEC.19. Amended by P.L.90-2011, SEC.48.

IC 20-35-5-11
Teacher recall lists
Sec. 11. If a teacher loses the teacher's job in a special education cooperative due to:
(1) a reduction in services of;
(2) a reorganization of;
(3) the discontinuance of; or
(4) a withdrawal in whole or in part of a participating school corporation from;
the special education cooperative, the teacher shall be added to the recall list of laid off teachers that is maintained by the participating school corporations, and the teacher shall be employed under the terms of the recall provisions of the participating school corporations for a special education job opening that occurs in any of the participating school corporations. In addition and during the time the former special education cooperative teacher is entitled to remain on the recall list, all teachers in the participating school corporation other than the former special education cooperative teacher retain all rights and privileges for job openings for which the other teachers are qualified and as granted by the collective bargaining agreement in effect at the participating school corporation or, if no provisions of a collective bargaining agreement govern the rights and privileges, by the policy of the governing body, including provisions governing layoffs and recall.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-12
Rights and privileges of laid-off teacher
Sec. 12. If:
(1) a teacher loses the teacher's job in a special education cooperative due to:
(A) a reduction in services of;
(B) a reorganization of;
(C) the discontinuance of; or
(D) a withdrawal in whole or in part of a participating school corporation from;
the special education cooperative; and
(2) the teacher is employed by a participating school corporation as described in section 11 of this chapter;
the teacher retains the rights and privileges under IC 20-28-6, IC 20-28-7.5, IC 20-28-8, IC 20-28-9, and IC 20-28-10 that the teacher held at the time the teacher lost the job in the special education cooperative as described in subdivision (1).
As added by P.L.1-2005, SEC.19. Amended by P.L.90-2011, SEC.49.
IC 20-35-5-13
Fiscal accountability
Sec. 13. A special education cooperative may:
(1) be attached to a participating school corporation that has responsibility for administrative and financial controls; or
(2) establish a separate treasury with separate accounts.
If a special education cooperative is not attached to a participating school corporation, it must comply with the state board of accounts' approved forms and rules for fiscal accountability and is subject to audit by the state board of accounts.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-14
Operation by board of managers
Sec. 14. A special education cooperative may be operated and managed and its budget determined by a board of managers. The board of managers consists of one (1) designated member from each participating school corporation. The designated member from a participating school corporation must be:
(1) the president (or trustee in the case of a school township) of the governing body of a participating school corporation;
(2) any member of the governing body whom the president or trustee designates;
(3) the superintendent of a participating school corporation appointed by the president (or trustee in the case of a school township) of the governing body of the participating school corporation; or
(4) an assistant superintendent of a participating school corporation appointed by the president (or trustee in the case of a school township) of the governing body of the participating school corporation.
The president or trustee may change the designated member at any time.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-15
Meetings
Sec. 15. Meetings of the board of managers shall be held in accordance with IC 20-26-4-3.
As added by P.L.1-2005, SEC.19. Amended by P.L.231-2005, SEC.47; P.L.1-2006, SEC.336.

IC 20-35-5-16
Organization
Sec. 16. The special education cooperative may be organized in accordance with IC 20-26-10 or IC 36-1-7.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-17
Teachers; discontinuance of special education cooperative Sec. 17. (a) A teacher who:
(1) has not retained a status as a semipermanent, permanent, or nonpermanent teacher with a participating school corporation; and
(2) loses the teacher's job in a special education cooperative because of a reduction in services or discontinuance of the cooperative;
shall be considered for any job opening for which the teacher is qualified that occurs in any of the participating school corporations in the school year immediately following the reduction in services or discontinuance of the cooperative.
(b) A teacher employed under this section has the same rights and privileges as teachers employed under IC 20-26-10-5 and IC 20-26-10-6.
As added by P.L.1-2005, SEC.19.



CHAPTER 6. GENERAL PROVISIONS

IC 20-35-6-2
Contracts for services; payment of costs; rules
Sec. 2. (a) The state superintendent may contract with in-state or out-of-state public and private schools, state agencies, or child caring institutions (as defined in IC 12-7-2-29(1)) to pay, with any funds appropriated for this purpose, the excess costs of educating children of school age:
(1) who have been identified as eligible for special education services; and
(2) whose disability is of such intensity as to preclude achievement in the existing local public school setting.
The state shall pay the costs of the services that exceed the regular cost of educating children of the same age and grade level in the child's school corporation. The school corporation shall pay the share of the total tuition cost that is the regular per capita cost of general education in that school corporation.
(b) School corporations shall pay their share of the total tuition costs for children with disabilities served under this section.
(c) The state board shall adopt rules under IC 4-22-2 necessary to implement this section.
As added by P.L.1-2005, SEC.19.



CHAPTER 7. INDIVIDUALIZED EDUCATION PROGRAM; CASE CONFERENCES FOR STUDENTS WITH DISABILITIES; TRANSITIONAL SERVICES

IC 20-35-7-2
"Case conference committee"
Sec. 2. As used in this chapter, "case conference committee" means a group composed of public agency personnel, parents, the student, if appropriate, and others at the discretion of the public agency or the parent and under rules adopted by the state board that meets to do any of the following:
(1) Determine a student's eligibility for special education and related services.
(2) Develop, review, or revise a student's individualized education program.
(3) Determine an appropriate educational placement for each student.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-3
"Transition services"
Sec. 3. (a) As used in this chapter, "transition services" means a coordinated set of activities for a student with a disability that:
(1) is designed within an outcome oriented process; and
(2) promotes movement from the public agency to postsecondary school activities, including the following:
(A) Postsecondary education.
(B) Career and technical education that is not postsecondary education.
(C) Integrated employment (including supported employment).
(D) Continuing and adult education.
(E) Adult services.
(F) Independent living.
(G) Community participation.
(b) The coordinated set of activities described in subsection (a) must:
(1) be based on the individual student's needs, taking into account the student's preferences and interests; and
(2) include the following:
(A) Instruction.
(B) Related services. (C) Community experiences.
(D) The development of employment and other postsecondary educational institution adult living objectives.
(E) Where appropriate, acquisition of daily living skills and a functional vocational evaluation.
As added by P.L.1-2005, SEC.19. Amended by P.L.2-2007, SEC.233; P.L.234-2007, SEC.122; P.L.3-2008, SEC.120.

IC 20-35-7-4
"Public agency"
Sec. 4. As used in this chapter, "public agency" means a public or private entity that has direct or delegated authority to provide special education and related services, including the following:
(1) Public school corporations that operate programs individually or cooperatively with other school corporations.
(2) Community agencies operated or supported by the office of the secretary of family and social services.
(3) State developmental centers operated by the division of disability and rehabilitative services.
(4) State hospitals operated by the division of mental health and addiction.
(5) State schools and programs operated by the state department of health.
(6) Programs operated by the department of correction.
(7) Private schools and facilities that serve students referred or placed by a school corporation, the division of special education, the department of child services, or another public entity.
As added by P.L.1-2005, SEC.19. Amended by P.L.141-2006, SEC.99; P.L.145-2006, SEC.154; P.L.1-2007, SEC.151.

IC 20-35-7-5
"Adult services"
Sec. 5. (a) As used in this chapter, "adult services" refers to services that are provided by public agencies and other organizations to:
(1) facilitate student movement from the public agency to adult life; and
(2) provide services to enhance adult life.
(b) The term includes services provided by the following:
(1) A vocational rehabilitation services program.
(2) The department of workforce development.
(3) The federal Social Security Administration.
(4) The bureau of developmental disabilities services.
(5) A community mental health center.
(6) A community rehabilitation program.
(7) An area agency on aging.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-6 "Special education planning district"
Sec. 6. As used in this chapter, "special education planning district" means the public school administrative unit responsible for providing special education and related services in a specified geographic area. The term includes the following:
(1) A school corporation.
(2) More than one (1) school corporation that operates under a written agreement.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-7
"Student with disabilities"
Sec. 7. As used in this chapter, "student with disabilities" means a student identified, evaluated, and enrolled in special education under this article.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-8
Adult services materials
Sec. 8. (a) The division of disability and rehabilitative services, the division of mental health and addiction, and the department of workforce development shall provide each school corporation with written material describing the following:
(1) The adult services available to students.
(2) The procedures to be used to access those services.
(b) The material shall be provided in sufficient numbers to allow each student and, if the student's parent is involved, each student's parent to receive a copy at the annual case review if the purpose of the meeting is to discuss transition services.
As added by P.L.1-2005, SEC.19. Amended by P.L.141-2006, SEC.100.

IC 20-35-7-9
Case conference committee duties
Sec. 9. The case conference committee shall do the following:
(1) Review, based on areas addressed in the statement of transition services, the available adult services provided through state and local agencies.
(2) Present information on those services in writing to the student and the parent.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-10
Review of transition age students
Sec. 10. (a) Upon obtaining authorization to disclose confidential information, the public agency and the vocational rehabilitation counselor shall confer at least one (1) time each year to review transition age students.
(b) If the public agency and the vocational rehabilitation counselor believe a student may be eligible for and benefit from

vocational rehabilitation services, the public agency shall do the following:
(1) Provide adequate notice to the vocational rehabilitation counselor regarding the annual case review to be conducted during the school year before the student's projected final year of school. The notification to the vocational rehabilitation counselor must include the name, address, age, and reported disability of the student for whom the annual case review is being conducted.
(2) At the annual case review, verbally advise and provide written materials to the student and the parent that describe the following:
(A) The array of vocational rehabilitation services that may be available.
(B) The process to access those services.
(c) The vocational rehabilitation counselor shall do the following:
(1) Attempt to attend the annual case review for which the counselor has been notified under subsection (b)(1).
(2) Determine with the student and parent when an application for vocational rehabilitation services will be completed and eligibility determined. However, the application must be completed not later than the beginning of the last semester of the student's last year of receiving services by the public agency.
(3) If the student has been determined eligible for vocational rehabilitation services, complete the individual plan for employment (IPE) before the student's exit from the public agency.
(4) Provide written information and be available on a consultative basis to public agency personnel, students, and parents to assist in identifying appropriate transition services.
(5) Perform the duties of advocate and consultant to the student and, where appropriate, to the student's parent.
(6) Promote communication with the student and parent by attending appropriate student activities, including, upon invitation, the following:
(A) Case conferences.
(B) Career days.
(C) Parent and student forums.
(D) Other consultative services on behalf of the student.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-11
Monitoring compliance
Sec. 11. (a) The division shall monitor public agency compliance with the requirements of this chapter as part of the division's ongoing program monitoring responsibilities.
(b) The division of disability and rehabilitative services shall monitor compliance with this chapter by vocational rehabilitation services programs. (c) The division and the division of disability and rehabilitative services shall confer, at least annually, to do the following:
(1) Review compliance with the requirements of this chapter.
(2) Ensure that students with disabilities are receiving appropriate and timely access to services.
As added by P.L.1-2005, SEC.19. Amended by P.L.141-2006, SEC.101.



CHAPTER 8. TRANSFER AND TRANSPORTATION OF STUDENTS WITH DISABILITIES

IC 20-35-8-2
Transportation for individualized education program; rules on limitations; liability for costs
Sec. 2. (a) The state board shall adopt rules under IC 4-22-2 to establish limits on the amount of transportation that may be provided in the student's individualized education program. Unless otherwise specially shown to be essential by the child's individualized education program, in case of residency in a public or private facility, these rules must limit the transportation required by the student's individualized education program to the following:
(1) The student's first entrance and final departure each school year.
(2) Round trip transportation each school holiday period.
(3) Two (2) additional round trips each school year.
(b) If a student is a transfer student receiving special education in a public school, the state or school corporation responsible for the payment of transfer tuition under IC 20-26-11-1 through

IC 20-26-11-4 shall pay the cost of transportation required by the student's individualized education program.
(c) If a student receives a special education:
(1) in a facility operated by:
(A) the state department of health;
(B) the division of disability and rehabilitative services; or
(C) the division of mental health and addiction;
(2) at the Indiana School for the Blind and Visually Impaired; or
(3) at the Indiana School for the Deaf;
the school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program. However, if the student's legal settlement cannot be ascertained, the state board shall pay the cost of transportation required by the student's individualized education program.
(d) If a student is placed in a private facility under IC 20-35-6-2 in order to receive a special education because the student's school corporation cannot provide an appropriate special education program, the school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program. However, if the student's legal settlement cannot be ascertained, the state board shall pay the cost of transportation required by the student's individualized education program.
As added by P.L.1-2005, SEC.19. Amended by P.L.231-2005, SEC.48; P.L.218-2005, SEC.82; P.L.2-2006, SEC.159; P.L.141-2006, SEC.102; P.L.1-2007, SEC.152.



CHAPTER 9. READING AND WRITING INSTRUCTION FOR BLIND STUDENTS

IC 20-35-9-2
"Braille"
Sec. 2. As used in this chapter, "braille" means a tactually perceived system of reading and writing known as Standard English braille.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-3
"Case conference committee"
Sec. 3. As used in this chapter, "case conference committee" means the group of individuals described in IC 20-18-2-9 who develop the individualized education program for each child with a disability (as defined in IC 20-35-1-2).
As added by P.L.1-2005, SEC.19.

IC 20-35-9-4
"Individualized education program"
Sec. 4. As used in this chapter, "individualized education program" has the meaning set forth in IC 20-18-2-9.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-5
Braille; presumption regarding student proficiency and use in instruction
Sec. 5. (a) In developing the individualized education program for a blind student, the presumption is that, with some exceptions, proficiency in braille reading and writing is essential for blind students to achieve satisfactory educational progress.
(b) This chapter does not require braille use or instruction if, in the course of developing a blind student's individualized education program, the student's case conference committee determines that

another medium:
(1) is more appropriate and efficient in meeting the student's reading and writing needs; and
(2) allows the student to achieve in instructional activities commensurate with the student's potential.
(c) This chapter does not require the exclusive use of braille and the availability of other media may not preclude braille instruction if, in the determination of a blind student's case conference committee, braille is necessary for the student to achieve to the student's potential.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-6
Literacy assessment of students
Sec. 6. (a) Each blind student shall undergo a literacy assessment under rules adopted under IC 4-22-2 by the state board to determine the student's present level of performance in reading and writing.
(b) The literacy assessment required by subsection (a) shall be administered by a certified teacher of individuals with a visual disability using criteria established by the state board.
As added by P.L.1-2005, SEC.19. Amended by P.L.99-2007, SEC.180.

IC 20-35-9-7
Providing braille instruction
Sec. 7. If it is determined that braille instruction and use is appropriate for a student who is blind, the student shall be provided instruction by certified teachers of individuals with a visual disability in the frequency and intensity specified in the student's individualized education program.
As added by P.L.1-2005, SEC.19. Amended by P.L.99-2007, SEC.181.

IC 20-35-9-8
Case conference; information regarding media options
Sec. 8. As a part of the case conference committee deliberations for a blind student, the case conference committee shall make available to the student and the student's parents information regarding all the potential reading and writing media options, including the availability of braille.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-9
Rule adoption
Sec. 9. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.19.



CHAPTER 10. INCLUSION SCHOOL PILOT PROGRAM

IC 20-35-10-2
"Inclusion school"
Sec. 2. As used in this chapter, "inclusion school" means a public school that:
(1) participates in the pilot program under this chapter as an inclusion school;
(2) as an inclusion school, educates each child with disabilities in the school located in the child's attendance area in the school corporation of the child's legal settlement; and
(3) integrates each child with a disability in regular education classes for as much of the student instructional day as possible to normalize the child's academic learning and social experience.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-3
"Regular education"
Sec. 3. As used in this chapter, "regular education" means classroom instruction:
(1) in which children without disabilities are routinely placed; and
(2) that is not characterized as special education under this article.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-4
Program established; purposes
Sec. 4. The inclusion school pilot program is established to provide financial assistance through competitive grants awarded by the department under section 5 of this chapter to school corporations to do the following:
(1) Develop supportive regular education school and classroom communities that nurture, support, and enhance the educational and social needs of each child enrolled in the inclusion school.
(2) Integrate children with disabilities into the inclusion schools located in the child's attendance area in the school corporation of the child's legal settlement.
(3) Provide children with disabilities the opportunity to become an integral part of the total school experience while focusing on

meeting the needs of all classes of children and without a reduction in the quality of the content of the educational program being provided to children with disabilities.
(4) Foster cooperation and integration among regular education teachers and special education teachers.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-5
Program funding
Sec. 5. (a) The money annually available to the department to award the grants under this chapter is derived from the unexpended money at the end of a state fiscal year that was originally appropriated to the department for the program for preschool children with disabilities under IC 20-35-4-9, not to exceed two hundred thousand dollars ($200,000).
(b) On July 1 of each year, the budget agency shall make available to the department the appropriate amount of money for use under this chapter as designated under subsection (a).
As added by P.L.1-2005, SEC.19.

IC 20-35-10-6
Award of grants
Sec. 6. (a) The department may award competitive grants to not more than ten (10) school corporations each year to conduct inclusion school programs.
(b) The grants under this chapter must be used by a recipient school corporation to provide planning, collaboration, and staff training and development necessary for the implementation of the school corporation's inclusion school pilot program.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-7
Grant applications
Sec. 7. (a) To be eligible to receive a grant under this chapter, a school corporation must apply to the department, on forms prepared by the department, for the grant.
(b) The school corporation must include the following in the school corporation's application:
(1) A detailed description of the nature of the school corporation's inclusion school pilot program.
(2) Any other information required by the department.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-8
Grant criteria
Sec. 8. The department shall award grants to a recipient school corporation based on the following criteria:
(1) The school corporation's experience in delivering innovative instruction to children with disabilities.
(2) The completion of the appropriate application. (3) The degree to which the:
(A) school corporation;
(B) each school in which the inclusion school pilot program will be implemented;
(C) school staff (including the support of the exclusive representative); and
(D) school community;
exhibit commitment to the inclusion school pilot program.
(4) Any other criteria established by the department.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-9
Reports
Sec. 9. Each recipient school corporation must submit to the department:
(1) an annual report; and
(2) any interim reports that the department requires;
concerning the school corporation's inclusion school pilot program.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-10
Guidelines
Sec. 10. The department shall develop guidelines to implement this chapter.
As added by P.L.1-2005, SEC.19.



CHAPTER 11. CENTER FOR DEAF AND HARD OF HEARING EDUCATION

Effective 10-1-2012.

IC 20-35-11-1
Applicability

Effective 10-1-2012.

IC 20-35-11-2
"Center"

Effective 10-1-2012.

IC 20-35-11-3
Center for deaf and hard of hearing education; establishment; purpose

Effective 10-1-2012.

IC 20-35-11-4
Duties

Effective 10-1-2012.

IC 20-35-11-5
Services provided directly or through contract

Effective 10-1-2012.






ARTICLE 36. HIGH ABILITY STUDENTS

CHAPTER 1. DEFINITIONS

IC 20-36-1-2
"Domain"
Sec. 2. "Domain" includes the following areas of aptitude and talent:
(1) General intellectual.
(2) General creative.
(3) Specific academic.
(4) Technical and practical arts.
(5) Visual and performing arts.
(6) Interpersonal.
As added by P.L.1-2005, SEC.20.

IC 20-36-1-3
"High ability student"
Sec. 3. "High ability student" means a student who:
(1) performs at or shows the potential for performing at an outstanding level of accomplishment in at least one (1) domain when compared with other students of the same age, experience, or environment; and
(2) is characterized by exceptional gifts, talents, motivation, or interests.
As added by P.L.1-2005, SEC.20.

IC 20-36-1-4
"Satisfactory score"
Sec. 4. "Satisfactory score" means a score of 3, 4, or 5 on an advanced placement exam sponsored by the College Board's Advanced Placement Program.
As added by P.L.91-2010, SEC.3.



CHAPTER 2. PROGRAMS FOR HIGH ABILITY STUDENTS

IC 20-36-2-2
School corporation high ability programs; criteria
Sec. 2. A governing body shall develop and periodically update a local plan to provide appropriate educational experiences to high ability students in the school corporation in kindergarten through grade 12. The plan must include the following components:
(1) The establishment of a broad based planning committee that meets periodically to review the local education authority's plan for high ability students. The committee must have representatives from diverse groups representing the school and

community.
(2) Student assessments that identify high ability students using multifaceted assessments to ensure that students not identified by traditional assessments because of economic disadvantage, cultural background, underachievement, or disabilities are included. The assessments must identify students with high abilities in the general intellectual domain and specific academic domains. The results of an assessment under this subdivision must be recorded with the student test number assigned to a student.
(3) Professional development.
(4) Development and implementation of local services for high ability students, including appropriately differentiated curriculum and instruction in the core academic areas designated by the state board for each grade consistent with federal, state, local, and private funding sources.
(5) Evaluation of the local program for high ability students.
(6) Best practices to increase the number of participants in high ability student programs who are from racial and ethnic groups that have been underrepresented in those programs.
As added by P.L.1-2005, SEC.20. Amended by P.L.84-2007, SEC.3; P.L.173-2009, SEC.2.



CHAPTER 3. ADVANCED PLACEMENT COURSES

IC 20-36-3-2
"Advanced placement examination"
Sec. 2. As used in this chapter, "advanced placement examination" refers to the advanced placement examination sponsored by the College Board of the Advanced Placement Program.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-2.8
"Preadvanced placement"
Sec. 2.8. As used in this chapter, "preadvanced placement" education refers to set professional development resources and services that equip all middle school, junior high school, and high school teachers with the strategies and tools they need to engage students in active, high level learning to ensure the students develop skills, habits, and concepts needed to succeed in advanced placement courses.
As added by P.L.20-2007, SEC.1.

IC 20-36-3-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the advanced placement program established by section 4 of this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-3.2
"Vertical team"
Sec. 3.2. As used in this chapter, "vertical team" refers to a group of teachers from different grade levels in a given discipline who work cooperatively to develop and implement a vertically aligned program aimed at helping students from diverse backgrounds acquire the academic skills necessary for success in advanced placement courses.
As added by P.L.20-2007, SEC.2.

IC 20-36-3-4
Advanced placement program established
Sec. 4. (a) The advanced placement program is established to encourage students to pursue advanced courses, particularly in math and science. The program shall be administered by the department. (b) Unexpended money appropriated to the department to implement the program at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-5
Advanced placement courses
Sec. 5. (a) Each school year:
(1) each school corporation may provide the College Board's science and math advanced placement courses; and
(2) each school corporation may provide additional College Board advanced placement courses;
in secondary schools for students who qualify to take the advanced placement courses.
(b) Each school corporation shall provide the College Board's science and math advanced placement courses in secondary schools for students who qualify to take the advanced placement courses.
(c) In addition to the College Board's math and science advanced placement tests, the state board may approve advanced placement courses offered by a state educational institution in collaboration with a school corporation if the state educational institution and the collaborating school corporation demonstrate to the state board that the particular advanced placement course satisfies the objectives of this chapter.
As added by P.L.1-2005, SEC.20. Amended by P.L.2-2007, SEC.234.

IC 20-36-3-6
Advanced placement examination; high school credit; honors diploma; certificate of achievement; postsecondary academic credit
Sec. 6. (a) Each student who enrolls in an advanced course may take the advanced placement examination to receive high school credit for the advanced course.
(b) Any rule adopted by the department concerning an academic honors diploma must provide that a successfully completed mathematics or science advanced course is credited toward fulfilling the requirements of an academic honors diploma.
(c) If a student who takes an advanced placement examination receives a satisfactory score on the examination, the student is entitled to receive:
(1) a certificate of achievement; and
(2) postsecondary level academic credit at a state educational institution that counts toward meeting the student's degree requirements, if elective credit is part of the student's degree requirement. The state educational institution may require a score higher than 3 on an advanced placement test if the credit is to be used for meeting a course requirement for a particular major at the state educational institution.
As added by P.L.1-2005, SEC.20. Amended by P.L.91-2010, SEC.4.
IC 20-36-3-7
Summer training for teachers
Sec. 7. (a) Teachers who are assigned to teach an advanced course may participate in summer training institutes offered by the College Board.
(b) For a teacher to be eligible for a stipend under section 8 of this chapter, the training in subsection (a) must do the following:
(1) Provide teachers of advanced placement and teachers who instruct preadvanced placement courses with the necessary content knowledge and instructional skills to prepare students for success in advanced placement courses and examinations and other advanced courses.
(2) Provide administrators, including principals and counselors, with professional development that enables them to create strong and effective advanced placement programs in their respective schools.
(3) Provide middle school, junior high school, and high school teachers with advanced placement vertical team training and other preadvanced placement professional development that prepares students for success in advanced placement.
(4) Support the implementation of an instructional program for students in grades 6 through 12 that provides an integrated set of instructional materials, diagnostic assessments, and teacher professional development in reading, writing, and mathematics that prepares all students for enrollment and success in advanced placement courses and in college.
As added by P.L.1-2005, SEC.20. Amended by P.L.20-2007, SEC.3.

IC 20-36-3-8
Distribution of funds
Sec. 8. (a) Money appropriated to the department to implement the program shall be distributed for purposes listed in the following order:
(1) To pay the fees for each math or science advanced placement examination that is taken by a student who is:
(A) enrolled in a public secondary school; and
(B) a resident of Indiana.
Priority shall be given to paying the fees for each math or science advanced placement examination that is taken by a student in grade 11 or 12.
(2) To pay stipends for teachers assigned to teach a math or science advanced course to attend the institutes under section 7 of this chapter.
(3) To pay school corporations for instructional materials needed for the math or science advanced course.
(4) To pay for or rent equipment that a school corporation may need to develop a math or science advanced course.
(5) To pay the fees for the costs incurred in implementing the advanced placement program for the subjects other than math and science as authorized under section 5 of this chapter. (b) The department shall establish guidelines concerning the distribution of funds under this chapter, including guidelines to ensure that money distributed under this chapter is distributed as evenly as possible throughout Indiana. In establishing these distribution guidelines, the department shall consider the following factors:
(1) The number of students and teachers participating in the program.
(2) Even geographic representation.
(3) Financial need of students participating in the program.
(4) Any other factor affecting the distribution of money under this chapter.
(c) The department may seek funding to carry out the purposes of this chapter through the following federal programs:
(1) The Advanced Placement Incentive Program.
(2) The Math-Science Partnership Program.
(d) The department may give priority in the distribution of funds to a school that serves a high concentration of low income students.
As added by P.L.1-2005, SEC.20. Amended by P.L.20-2007, SEC.4.

IC 20-36-3-9
Curriculum guidelines
Sec. 9. (a) The department shall develop and provide each public middle school, junior high school, and secondary school with curriculum guidelines designed to satisfy the requirements of this chapter.
(b) The guidelines developed under subsection (a) shall include a plan for increasing the:
(1) availability of advanced placement program in schools with a high concentration of low income students; and
(2) participation of low income students in advanced placement programs;
through information dissemination through print, electronic, and broadcast media that informs parents and students of the importance of advanced placement and preadvanced placement courses to a student's ability to gain access to and to succeed in postsecondary education.
As added by P.L.1-2005, SEC.20. Amended by P.L.20-2007, SEC.5.

IC 20-36-3-10
Annual report
Sec. 10. The department shall prepare an annual report concerning the implementation of the program and shall submit the report to the board before December 1 of each year. The report must include the pertinent details of the program, including the following:
(1) The number of students participating in the program.
(2) The number of teachers attending a summer institute offered by the College Board.
(3) Recent trends in the field of advanced placement.
(4) The distribution of money under this program. (5) Gender and minority participation.
(6) Other pertinent matters.
As added by P.L.1-2005, SEC.20. Amended by P.L.229-2007, SEC.14.

IC 20-36-3-11
State educational institution; academic credit and advanced placement
Sec. 11. The department and the commission for higher education shall work with each state educational institution on implementing and communicating the state educational institution's policy for awarding advanced placement credits under IC 20-32-3-10 and section 6 of this chapter. The plan to implement each policy must be developed by March 1, 2011.
As added by P.L.1-2005, SEC.20. Amended by P.L.2-2007, SEC.235; P.L.91-2010, SEC.5.

IC 20-36-3-12
Rules
Sec. 12. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.20.



CHAPTER 4. GOVERNOR'S SCHOLARS ACADEMY

IC 20-36-4-2
"Advisory board"
Sec. 2. As used in this chapter, "advisory board" refers to the advisory board for the governor's scholars academy established by section 5 of this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-4-3
Academy established
Sec. 3. The governor's scholars academy is established to administer and operate a public, residential, coeducational school to be held in the summer for high school students in Indiana who are high ability students as described in IC 20-36-1.
As added by P.L.1-2005, SEC.20.

IC 20-36-4-4
Operation of academy; guidelines; department of education duties
Sec. 4. (a) The department shall operate the academy under guidelines that are established by the advisory board and in consideration of the recommendations that are made by the advisory board under section 6 of this chapter.
(b) The department shall:
(1) employ personnel necessary to operate the academy;
(2) select the students who will attend the academy;
(3) hire the faculty for the academy;
(4) enter into contracts with postsecondary educational institutions or other similar entities for establishing the location or locations of the academy;
(5) determine the courses that are to be offered at each academy site; and
(6) take any other action necessary to operate the academy under this chapter.
As added by P.L.1-2005, SEC.20. Amended by P.L.2-2007, SEC.236.

IC 20-36-4-5
Advisory board; membership; chairperson; reimbursement; quorum
Sec. 5. (a) An advisory board for the academy is established.
(b) Fifteen (15) members shall be appointed to the advisory board as follows:
(1) The state superintendent as an ex officio member. (2) The chairman of the curriculum committee of the state board as an ex officio member.
(3) The commissioner of the commission for higher education as an ex officio member.
(4) Seven (7) members appointed by the state superintendent as follows:
(A) Two (2) members who are classroom teachers.
(B) Two (2) members who are public school administrators.
(C) One (1) member who represents the parents of public school students.
(D) Two (2) members who are former students of the academy.
(5) Five (5) members appointed by the governor as follows:
(A) Two (2) representatives from state educational institutions.
(B) One (1) representative from a private postsecondary educational institution in Indiana.
(C) Two (2) individuals representing business and industry.
(c) At the expiration of the terms of the initial appointees, their successors shall be appointed to four (4) year terms beginning on July 1 in the year of their appointments. A member may be reappointed to the advisory board.
(d) A vacancy in any appointive term under this section shall be filled for the unexpired part of the term by appointment of the officer who appointed the person creating the vacancy.
(e) On July 1 of each year, the state superintendent shall designate a member to serve as chairperson. The advisory board shall elect other officers annually to serve terms from July 1 through June 30.
(f) An advisory board member is not entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) while performing the member's duties. A member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) The chairperson shall call the meetings of the advisory board.
(h) A majority of the advisory board constitutes a quorum for the purpose of doing business.
As added by P.L.1-2005, SEC.20. Amended by P.L.2-2007, SEC.237.

IC 20-36-4-6
Advisory board guidelines and recommendations
Sec. 6. (a) The advisory board shall establish the following guidelines:
(1) The criteria for admission to the academy.
(2) The maximum number and grade levels of students to be admitted to the academy.
(3) Rules for selecting students based upon county student populations with the goal of gathering a diverse student body representing as many high schools in the state as possible. (4) Criteria and procedures for evaluating the academy.
(b) The advisory board may make recommendations to the department of education concerning the following:
(1) The curriculum to be offered at the academy.
(2) The location or locations for the operation of the academy.
(3) The length of time during the summer that the academy is to be operational.
(4) Any other matter that the advisory board determines to be pertinent to the operation of the academy.
As added by P.L.1-2005, SEC.20.

IC 20-36-4-7
Free tuition, room, and board
Sec. 7. The academy shall provide free tuition, room, and board to students accepted to attend the academy.
As added by P.L.1-2005, SEC.20.



CHAPTER 5. ALTERNATE METHODS OF EARNING HIGH SCHOOL ACADEMIC CREDIT

IC 20-36-5
Chapter 5. Alternate Methods of Earning High School Academic Credit

IC 20-36-5-1
Receiving credits by demonstrating proficiency; methods
Sec. 1. A student shall receive credits toward graduation or an academic honors diploma by demonstrating the student's proficiency in a course or subject area required for graduation or the academic honors diploma, whether or not the student has completed course work in the subject area, by any one (1) or more of the following methods:
(1) Receiving a score that demonstrates proficiency on a standardized assessment of academic or subject area competence that is accepted by accredited postsecondary educational institutions.
(2) Receiving a high proficiency level score on an end of course assessment for a course without taking the course.
(3) Successfully completing a similar course at an eligible institution under the postsecondary enrollment program under IC 21-43-4.
(4) Receiving a score of three (3), four (4), or five (5) on an advanced placement examination for a course or subject area.
(5) Other methods approved by the state board.
As added by P.L.64-2006, SEC.1. Amended by P.L.2-2007, SEC.238.

IC 20-36-5-2
Waiver of minimum number of semesters for graduation or academic honors diploma
Sec. 2. A student who demonstrates proficiency in one (1) or more courses or subject areas under section 1 of this chapter may not be required to complete a minimum number of semesters to graduate or to receive an academic honors diploma.
As added by P.L.64-2006, SEC.1.

IC 20-36-5-3
Guidelines; rules
Sec. 3. The department shall develop guidelines and the state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.64-2006, SEC.1.






ARTICLE 37. CAREER AND TECHNICAL EDUCATION

CHAPTER 1. COOPERATIVE CAREER AND TECHNICAL EDUCATION DEPARTMENTS



CHAPTER 2. CAREER AND TECHNICAL EDUCATION CENTERS, SCHOOLS, OR DEPARTMENTS

IC 20-37-2-2
Career and technical centers, schools, or departments; approved courses; notification
Sec. 2. (a) A governing body may:
(1) establish career and technical education centers, schools, or departments in the manner approved by the state board; and
(2) maintain these schools or departments from the general fund.
(b) The governing body may include in the high school curriculum without additional state board approval any secondary level career and technical education course that is:
(1) included on the list of approved courses that the state board establishes under IC 20-20-38-5(5); and
(2) approved under section 11 of this chapter, if applicable.
(c) The governing body shall notify the department and the department of workforce development whenever the governing body:
(1) includes an approved course for; or
(2) removes an approved course from;
the high school curriculum.
As added by P.L.1-2005, SEC.21. Amended by P.L.234-2007, SEC.124; P.L.7-2011, SEC.10.

IC 20-37-2-3 Contracts with nonprofit corporations
Sec. 3. (a) The governing body of a school corporation may contract with a nonprofit corporation to establish and maintain a career and technical education program in the building trades solely to teach the principles of building construction to students enrolled in grades 9 through 12.
(b) A career and technical education program established under this section is limited to the construction of buildings upon real property owned by the nonprofit corporation.
As added by P.L.1-2005, SEC.21. Amended by P.L.234-2007, SEC.125.

IC 20-37-2-4
Class time; instruction
Sec. 4. (a) Career and technical education centers, schools, or departments for industrial, agricultural, or home economics education may offer instruction in:
(1) day;
(2) part-time; and
(3) evening;
classes so that instruction in the principles and practice of the arts can occur together. The instruction must be less than college grade, and the instruction must be designed to meet the vocational needs of a person who can profit by the instruction.
(b) Evening classes in:
(1) an industrial;
(2) an agricultural; or
(3) a home economics;
school or department must offer training for a person employed during the working day. This training, in order to be considered career and technical training, must deal with and relate to the subject matter of the day employment. However, evening classes in home economics must be open to all individuals.
(c) Part-time classes in an industrial, agricultural, or home economics school or department are for persons giving a part of each working day, week, or longer period to a part-time class when it is in session. This part-time instruction must be:
(1) complementary to the particular work conducted in the employment;
(2) in subjects offered to enlarge civic or vocational intelligence; or
(3) in trade preparation subjects.
As added by P.L.1-2005, SEC.21. Amended by P.L.234-2007, SEC.126.

IC 20-37-2-5
Age of students
Sec. 5. Attendance in:
(1) day and part-time classes is restricted to persons who are at least fourteen (14) years of age; and (2) evening classes is restricted to persons who are at least sixteen (16) years of age.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-6
Required attendance
Sec. 6. If a governing body has established an approved career and technical education center, school, or department for instruction in part-time classes for regularly employed persons who are at least fourteen (14) years of age, the governing body may formally choose to require regularly employed persons who are less than nineteen (19) years of age to attend part-time classes:
(1) between the hours of 8 a.m. and 5 p.m. during the school term; and
(2) for not less than four (4) hours and not more than eight (8) hours per week.
As added by P.L.1-2005, SEC.21. Amended by P.L.234-2007, SEC.127.

IC 20-37-2-7
Cooperative programs with employers
Sec. 7. (a) A school corporation, through the school corporation's appropriate officials, may enter into cooperative programs with employers. These programs must include an agreement by the employer to provide employment for students enrolled in school directed career and technical education to learn the manipulative skills or manual processes of an occupation.
(b) The employer may employ the students in otherwise restricted occupations for the purpose of career and technical education under the following conditions:
(1) That training in the occupation is approved by a proper school authority and is school supervised.
(2) That safety instructions are given by the school and integrated with on-the-job training by the employer.
(3) That the student is assigned to competent adults designated by the employer for instruction and supervision in the manipulative skills or manual processes of the occupation according to a written training schedule developed by the employer and a representative of the school.
As added by P.L.1-2005, SEC.21. Amended by P.L.234-2007, SEC.128.

IC 20-37-2-8
Student employees; worker's compensation
Sec. 8. (a) A student in career and technical education and employed under section 7 of this chapter:
(1) is entitled to the rights of recovery of a worker of at least seventeen (17) years of age under the worker's compensation and occupational diseases laws (IC 22-3-2 through IC 22-3-7); and (2) may not recover any additional benefit otherwise payable as a result of being less than seventeen (17) years of age under the definition of a minor in IC 22-3-6-1.
The student is considered the employee of the employer while performing services for the employer under section 7 of this chapter.
(b) A student performing services for an employer under section 7 of this chapter is considered a full-time employee in computing compensation for permanent impairment under the worker's compensation law (IC 22-3-2 through IC 22-3-6).
(c) Employers and students under section 7 of this chapter are exempt from IC 20-33-3-35.
As added by P.L.1-2005, SEC.21. Amended by P.L.234-2007, SEC.129.

IC 20-37-2-9
Career and technical education youth organization fund; grants; annual appropriation
Sec. 9. (a) A career and technical education youth organization fund is established to assist in carrying out the purposes of this chapter. The fund shall be administered by the state superintendent.
(b) The state superintendent may award grants from the career and technical education youth organization fund for combined career and technical activities of the organizations that are an integral part of the instructional program in career and technical education. Areas of career and technical instruction for which grants may be awarded include:
(1) agriculture;
(2) business and office occupations;
(3) health occupations;
(4) distributive education;
(5) home economics; and
(6) trade industrial education.
(c) There is appropriated from the state general fund to the state superintendent a sum to be determined annually by the general assembly to implement this section.
As added by P.L.1-2005, SEC.21. Amended by P.L.234-2007, SEC.130.

IC 20-37-2-10
Advisory committee
Sec. 10. (a) Each governing body administering approved vocational schools or departments for industrial, agricultural, or home economics education shall appoint an advisory committee composed of members representing local trades, industries, and occupations.
(b) The advisory committee shall advise the governing body and other school officials having the management and supervision of the schools or departments described in subsection (a).
As added by P.L.1-2005, SEC.21.
IC 20-37-2-11
Joint career and technical education courses
Sec. 11. (a) As used in this section, "career and technical education course" means a career and technical education course that is:
(1) an approved high school course under the rules of the state board; and
(2) included on the list of approved courses that the state board develops and approves under IC 20-20-38-5.
(b) A school corporation that has entered into an agreement for a joint program of career and technical education with one (1) or more other school corporations may not add a new career and technical education course to its curriculum unless the course has been approved in the following manner:
(1) In the case of an agreement under IC 20-37-1, the course must be approved by the management board for the joint program.
(2) In the case of an agreement under IC 20-26-10, the course must be approved by the governing body of the school corporation that is designated to administer the joint program under IC 20-26-10-3. However, if that governing body refuses to approve the course, the course may be approved by a majority of the governing bodies of the school corporations that are parties to the agreement.
As added by P.L.1-2005, SEC.21. Amended by P.L.234-2007, SEC.131; P.L.6-2012, SEC.142.

IC 20-37-2-12
Acceptance of veteran student aid; agricultural programs
Sec. 12. A school corporation that offers an institutional farm training program in any high school to veterans under 38 U.S.C. 3201 et seq. may accept from any student tuition fees to be paid by the student from any allotment for tuition fees received by the student from the United States Department of Veterans Affairs.
As added by P.L.2-2006, SEC.161.






ARTICLE 38. EDUCATIONAL COMPACTS

CHAPTER 1. INTERSTATE AGREEMENT OF QUALIFICATIONS OF EDUCATIONAL PERSONNEL

INTERSTATE AGREEMENT ON

QUALIFICATION OF EDUCATIONAL PERSONNEL

Article 1 . Purpose, Findings, and Policy

Article 2 . Definitions

state selected by that state to negotiate and enter into, on behalf of the individual's state, contracts pursuant to this agreement.
3. "Accept", or any variant thereof, means to recognize and give effect to one (1) or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.
4. "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.
5. "Originating state" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article 3.
6. "Receiving state" means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article 3.

Article 3 . Interstate Educational Personnel Contracts

Article 4 . Approved and Accepted Programs

Article 5 . Interstate Cooperation

Article 6 . Agreement Evaluation

Article 7 . Other Arrangements

Article 8 . Effect and Withdrawal

obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

Article 9 . Construction and Severability

IC 20-38-1-2
Authorized person to negotiate and enter contracts; rules
Sec. 2. (a) The state superintendent, or a person authorized to act in behalf of the state superintendent, is the education official selected by this state to negotiate and enter into, on behalf of this state, contracts under the interstate agreement set forth in section 1 of this chapter.
(b) The designated education official, acting jointly with similar officers of other party states, may adopt rules to carry out more effectively the terms of the interstate agreement.
(c) The designated education official is authorized, empowered, and directed to cooperate with all departments, agencies, and officers of state government and its subdivisions in facilitating the proper administration of the following:
(1) The interstate agreement.
(2) A supplementary agreement entered into by this state under the interstate agreement.
As added by P.L.1-2005, SEC.22.



CHAPTER 2. COMPACT FOR EDUCATION

COMPACT FOR EDUCATION

ARTICLE 1.

PURPOSE AND POLICY.

ARTICLE 2.

STATE DEFINED.

ARTICLE 3.

THE COMMISSION.

director shall be secretary.
E. Irrespective of the civil service, personnel, or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.
F. The commission may borrow, accept, or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two (2) or more of the party jurisdictions or their subdivisions.
G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, limited liability company, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to Article 3(F) shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.
H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.
I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish (in) its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.
J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

ARTICLE 4.

POWERS.

whole and at each of its many levels.
4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.
5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies, and public officials.
6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE 5.

COOPERATION WITH FEDERAL GOVERNMENT.

ARTICLE 6.

COMMITTEES.

its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two (2) terms as a member of the steering committee; provided that service for a partial term of one (1) year or less shall not be counted toward the two (2) term limitation.
B. The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one (1) or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two (2) or more of the party states.
C. The commission may establish such additional committees as its bylaws may provide.

ARTICLE 7.

FINANCE.

ARTICLE 8.

ELIGIBLE PARTIES;

ENTRY INTO AND WITHDRAWAL.

ARTICLE 9.

CONSTRUCTION AND SEVERABILITY.

IC 20-38-2-2
Filing copies of bylaws and amendments
Sec. 2. In accordance with Article 3(I) of the compact for education adopted by the state under section 1 of this chapter, the governor shall appoint one (1) of the commissioners designated

under section 4 of this chapter to file a copy of the bylaws adopted by the education commission of the states and any amendments to those bylaws with the office of the secretary of state.
As added by P.L.1-2005, SEC.22.

IC 20-38-2-3
Authority of state officers to assist in carrying out compact
Sec. 3. (a) Each state officer shall do whatever is necessary within the officer's respective jurisdiction in order to carry out the purposes of the compact for education adopted by the state under this chapter.
(b) All officers, bureaus, or departments of state government shall furnish, upon the request of a commissioner designated under section 4 of this chapter, any information and data possessed by that officer, bureau, or department that pertains to the policies and purposes of the compact for education.
As added by P.L.1-2005, SEC.22.

IC 20-38-2-4
Designated commissioners; meetings; staff support
Sec. 4. (a) In accordance with the compact for education adopted by the state under this chapter, the following seven (7) individuals are designated to represent the state as commissioners on the education commission of the states:
(1) The governor.
(2) One (1) member of the senate appointed by the president pro tempore of the senate.
(3) One (1) member of the house of representatives appointed by the speaker of the house of representatives.
(4) Four (4) members appointed by the governor, and serving at the pleasure of the governor, each of whom, either in a professional or lay capacity, is:
(A) involved in the educational system in Indiana; or
(B) familiar with the educational needs and problems in Indiana.
(b) The commissioners designated in subsection (a) are not required to hold meetings. However, the governor may take whatever action is necessary to ensure that the state is appropriately represented at the meetings or events sponsored by the education commission of the states.
(c) The commissioners designated in subsection (a) may exercise on behalf of the state the powers set forth under Article 4 of the compact for education adopted by the state under section 1 of this chapter.
(d) Administrative and staff support for the commissioners shall be provided by the education policy office of the Indiana University School of Public and Environmental Affairs at Indiana University-Purdue University Indianapolis.
As added by P.L.1-2005, SEC.22.

IC 20-38-2-5 Compensation
Sec. 5. (a) Each commissioner who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each commissioner who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each commissioner who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-2005, SEC.22.



CHAPTER 3. INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

IC 20-38-3
Chapter 3. Interstate Compact on Educational Opportunity for Military Children

IC 20-38-3-1
Purpose
Sec. 1. ARTICLE I. PURPOSE
It is the purpose of this compact to remove barriers to educational success imposed on children of military families due to frequent moves and deployment of their parents by doing the following:
A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of educational records from the school corporations the children previously attended or variations in admissions requirements.
B. Facilitating the student placement process to ensure that children of military families are not placed at a disadvantage due to variations in attendance requirements, scheduling, sequencing, grading, course content, or assessment.
C. Facilitating the qualifications and eligibility for enrollment and participation in educational programs and extracurricular academic, athletic, and social activities.
D. Facilitating the timely graduation of children of military families.
E. Providing for the adoption and enforcement of rules to implement this chapter.
F. Providing for the uniform collection and sharing of information among member states, schools, and military families.
G. Promoting coordination among this compact and other compacts affecting children of military families.
H. Promoting flexibility and cooperation among the educational system, students, and families to achieve educational success for the students.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-2
Definitions
Sec. 2. ARTICLE II. DEFINITIONS
As used in this compact, unless the context clearly requires a different construction:
A. "Active duty" means full-time duty status in the armed forces of the United States or the National Guard and Reserve on active duty orders under 10 U.S.C. 1209 and 10 U.S.C 1211.
B. "Children of military families" means school aged children who are enrolled in kindergarten through grade 12 and are members of the household of an active duty member.
C. "Compact commissioner" means the voting representative of each member state appointed under section 9 of this chapter.
D. "Deployment" means the period beginning one (1) month

before a service member departs from the member's home station on military orders and ending six (6) months after the service member returns to the member's home station.
E. "Educational records" means the official records, files, and data that are directly related to a student and maintained by a school or local education agency. The term includes general identifying data, records of attendance and academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.
F. "Extracurricular activities" means voluntary activities sponsored by a school, a local education agency, or an organization approved by a local education agency. The term includes preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.
G. "Interstate commission" refers to the interstate commission on Educational Opportunity for Military Children created by Article IX of this compact.
H. "Local education agency" means a public administrative agency authorized by the state to control and direct kindergarten through grade 12 public educational institutions.
I. "Member state" means a state that has enacted this compact.
J. "Military installation" means a base, a camp, a post, a station, a yard, a center, a homeport facility for a ship, or any other activity under the jurisdiction of the United States Department of Defense. The term includes a leased facility located within the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, or any other United States territory. The term does not include a facility used primarily for civil works, rivers and harbors projects, or flood control projects.
K. "Nonmember state" means a state that has not enacted this compact.
L. "Receiving state" means the state to which a child of a military family is sent, brought, or caused to be sent or brought.
M. "Rule" means a written statement by the interstate commission adopted under Article XII of this compact that is of general applicability, that implements, interprets, or prescribes a policy of provision of the interstate compact, and that has the force and effect of statutory law on a member state. The term includes the amendment, repeal, or suspension of an existing rule.
N. "Sending state" means the state from which a child of a military family is sent, brought, or caused to be sent or brought.
O. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, or any other United States territory. P. "Student" means a child of a military family for whom a local education agency receives public funding and who is formally enrolled in kindergarten through grade 12.
Q. "Transition" means the formal and physical process of transferring a student between schools or the period during which a student transfers from a school in the sending state to a school in the receiving states.
R. "Uniformed services" means the United States Army, Navy, Air Force, Marine Corps, or Coast Guard. The term includes the commission corp of the National Oceanic and Atmospheric Administration and the Public Health Services.
S. "Veteran" means an individual who served in and was discharged or released from the uniformed services under conditions other than dishonorable.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-3
Applicability
Sec. 3. ARTICLE III. APPLICABILITY
A. Except as otherwise provided in paragraph B, this compact applies to the children of the following:
1. An active duty member of the uniformed services, including a member of the National Guard and Reserve on active duty orders under 10 U.S.C. 1209 and 10 U.S.C 1211.
2. A member or veteran of the uniformed services who is severely injured and medically discharged or retired for at least one (1) year after medical discharge or retirement.
3. A member of the uniformed services who dies on active duty or as a result of injuries sustained on active duty, for one (1) year after the member's death.
B. This compact applies only to local education agencies as defined in this compact.
C. This compact does not apply to the children of the following:
1. Inactive members of the National Guard and military reserves.
2. Retired members of the uniformed services, except as provided in paragraph A.
3. Veterans of the uniformed services, except as provided in paragraph A.
4. Other United States Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.
As added by P.L.21-2009, SEC.1. Amended by P.L.1-2010, SEC.81.

IC 20-38-3-4
Educational records and enrollment
Sec. 4. ARTICLE IV. EDUCATIONAL RECORDS AND ENROLLMENT
A. If official educational records cannot be released to the parents for the purpose of transfer, the custodian of the records in the

sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the interstate commission. Upon receipt of the unofficial educational records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records, pending validation by the official records, as quickly as possible.
B. At the same time as the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official educational record from the school in the sending state. Upon receipt of this request, the school in the sending state shall process and furnish the official educational records to the school in the receiving state within ten (10) days of such time as is reasonably determined under the rules adopted by the interstate commission.
C. Member states shall give thirty (30) days after the date of enrollment, or within such time as is reasonably determined under the rules adopted by the interstate commission, for students to obtain immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules adopted by the interstate commission.
D. Students may continue their enrollment at grade level in the receiving state commensurate with their grade level (including kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student who has satisfactorily completed the prerequisite grade level in the local education agency in the sending state is eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student who transfers after the start of the school year in the receiving state shall enter the school in the receiving state on the student's validated level from an accredited school in the sending state.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-5
Placement and attendance
Sec. 5. ARTICLE V. PLACEMENT AND ATTENDANCE
A. When a student transfers before or during a school year, the receiving state school initially shall honor placement of the student in educational courses based on the student's enrollment in the sending state school, on educational assessments conducted at the school in the sending state if the courses are offered, or on both the enrollment and assessments. Course placement includes honors, international baccalaureate, advanced placement, vocational, technical, and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses are paramount when considering placement. The school in the receiving state may perform subsequent evaluations to ensure appropriate

placement and continued enrollment of the student in the courses.
B. The receiving state school initially shall honor placement of a student in educational programs based on current educational assessments conducted at the school in the sending state or by participation or placement in similar programs in the sending state. Similar programs include gifted and talented programs and English as a second language programs. A school in a receiving state may perform subsequent evaluations to ensure appropriate placement of a student.
C. In compliance with the federal requirements of the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on the student's current individualized education program.
D. In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C. 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. 12131 through 12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 Plan or Title II Plan, to provide the student with equal access to education. A school in a receiving state may perform subsequent evaluations to ensure appropriate placement of a student.
E. Local education agency administrative officials have flexibility in waiving course or program prerequisites or other preconditions for placement in courses or programs offered under the jurisdiction of the local education agency.
F. A student whose parent or legal guardian is an active duty member of the uniformed services and has been called to duty for, is on leave from, or has immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with the parent or legal guardian before the leave or deployment.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-6
Eligibility
Sec. 6. ARTICLE VI. ELIGIBILITY
A. Eligibility for enrollment
1. A special power of attorney, relative to the guardianship of a child of a military family, is sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.
2. A local education agency is prohibited from charging local tuition to a transitioning child of a military family placed in the care of a noncustodial parent or another person standing in loco parentis who lives in a jurisdiction other than the jurisdiction of the custodial parent.
3. A transitioning child of a military family, placed in the care of a noncustodial parent or another person standing in loco

parentis who lives in a jurisdiction other than the jurisdiction of the custodial parent, may attend the school in which the child was enrolled while residing with the custodial parent.
B. States and local education agencies shall facilitate the opportunity for the inclusion of transitioning children of military families in extracurricular activities, regardless of application deadlines, to the extent the children are otherwise qualified.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-7
Graduation
Sec. 7. ARTICLE VII. GRADUATION
To facilitate the on time graduation of children of military families, states and local education agencies shall follow the following procedures:
A. Local education agency administrative officials shall waive specific courses required for graduation if a student has satisfactorily completed similar course work in another local education agency. If a local education agency does not grant a waiver to a student who would qualify to graduate from the sending school, the local education agency must provide reasonable justification for denial of the waiver and provide alternative means to acquire the required course work so the student may graduate on time.
B. A receiving state shall accept any of the following in place of testing requirements for graduation in the receiving state:
1. Exit or end of course exams required for graduation from the sending state.
2. National norm referenced achievement tests.
3. Alternative testing.
If a receiving state fails to accept an alternative listed in this paragraph for a student transferring during the student's senior year, paragraph C applies.
C. If a student who transfers at the beginning of the student's senior year is ineligible to graduate from the receiving local education agency after all alternatives under paragraph B have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency if the student meets the graduation requirements of the sending local education agency. If a sending or receiving state is not a member state, the state that is a member state shall use best efforts to facilitate the on time graduation of the student under paragraphs A and B.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-8
State coordination
Sec. 8. ARTICLE VIII. STATE COORDINATION
A. A member state shall create a state council or use an existing body or board to coordinate the actions of government agencies, local education agencies, and military installations concerning the

state's participation in and compliance with this compact and interstate commission activities. A state council created under this section must include at least the following members:
1. The state superintendent of education.
2. A superintendent of a school district with a high concentration of children of military families. If a member state does not contain a school district with a high concentration of children of military families, a superintendent of a school district to represent local education agencies.
3. A representative of a military installation.
4. A member of the legislative branch.
5. A member of the executive branch.
B. The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.
C. The compact commissioner responsible for the administration and management of a member state's participation in this compact shall be appointed by the governor of the member state or as otherwise determined by the member state.
D. The compact commissioner and the military family education liaison appointed under this section are ex officio members of the state council unless either is already a voting member of the state council.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-9
Interstate commission on educational opportunity for military children
Sec. 9. ARTICLE IX. INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN
The member states hereby create the interstate commission on Educational Opportunity for Military Children. The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission:
A. Is a body corporate and joint agency of the member states and has all the responsibilities, powers, and duties set forth in this compact and such additional powers as may be conferred upon it by a subsequent concurrent action of the legislatures of the member states under the terms of this compact.
B. Consists of one (1) interstate commission voting representative from each member state who is the member state's compact commissioner.
1. Each member state represented at a meeting of the interstate commission is entitled to one (1) vote.
2. A majority of the total member states constitutes a quorum for the transaction of business unless the bylaws of the interstate commission require a larger quorum.
3. A representative may not delegate a vote to another member state. If a compact commissioner is unable to attend a meeting

of the interstate commission, the governor or the state council may delegate voting authority to another person from the compact commissioner's state for a specified meeting.
4. The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.
C. Consists of ex officio, nonvoting representatives who are members of interested organizations, including members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel, and other interstate compacts affecting the education of children of military families.
D. Shall meet at least one (1) time each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, must call additional meetings.
E. Shall establish an executive committee. Members of the executive committee include the officers of the interstate commission and other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve a one (1) year term. Members of the executive committee are entitled to one (1) vote each. The executive committee has the power to act on behalf of the interstate commission, except for rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the daily activities of the administration of this compact, including enforcement and compliance with this compact, its bylaws, and its rules, and other necessary duties. The United States Department of Defense is an ex officio nonvoting member of the executive committee.
F. Shall establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.
G. Shall give public notice of all meetings. All meetings are open to the public except as set forth in the rules or as otherwise provided in this compact. The interstate commission and its committees may close a meeting or part of a meeting if the interstate commission determines by a two-thirds (2/3) majority that an open meeting would be likely to:
1. relate solely to the interstate commission's internal personnel practices and procedures;
2. disclose matters specifically exempted from disclosure by federal or state law;
3. disclose trade secrets or privileged or confidential commercial or financial information;
4. involve accusing a person of a crime or formally censuring a person; 5. disclose information of a personal nature in a clearly unwarranted invasion of personal privacy;
6. disclose investigative records compiled for law enforcement purposes; or
7. specifically relate to the interstate commission's participation in a civil action or another legal proceedings.
H. Shall cause its legal counsel or designee to certify that a meeting may be closed and reference each relevant exemptible provision for any meeting or part of a meeting that is closed under this section. The interstate commission shall keep minutes that fully and clearly describe all matters discussed in a meeting and provide a full and accurate summary of actions taken and the reasons for taking the actions, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action must be identified in the minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission.
I. Shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through the interstate commission's rules. The rules must specify the data to be collected, the means of collection, and data exchange and reporting requirements. The methods of data collection, exchange, and reporting must, to the extent reasonably possible, conform to current technology and coordinate information functions with the appropriate custodian of records as identified in the interstate commission's bylaws and rules.
J. Shall create a process to permit military officials, education officials, and parents to inform the interstate commission of alleged violations of this compact or the rules of the interstate commissions, or when issues subject to the jurisdiction of this compact or the rules of the interstate commission are not addressed by a state or local education agency. This section may not be construed to create a private right of action against the interstate commission or any member state.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-10
Powers and duties of commission
Sec. 10. ARTICLE X. POWERS AND DUTIES OF THE INTERSTATE COMMISSION
The interstate commission has the following powers:
A. To provide for dispute resolution among member states.
B. To adopt rules and take all necessary actions to effect the goals, purposes, and obligations set forth in this compact. The rules have the force and effect of statutory law and are binding in the member states to the extent and in the manner provided in this compact.
C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of this compact or the bylaws, rules, or actions of the interstate commission. D. To enforce compliance with compact provisions, rules adopted by the interstate commission, and the bylaws, using all necessary and proper means, including the use of judicial process.
E. To establish and maintain offices located within one (1) or more member states.
F. To purchase and maintain insurance and bonds.
G. To borrow, accept, hire, or contract for personnel services.
H. To establish and appoint committees, including an executive committee required by Article IX, Section E. The executive committee has the power to act on behalf of the interstate commission in carrying out the powers and duties of the interstate commission.
I. To elect or appoint officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications, and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.
J. To accept donations and grants of money, equipment, supplies, materials, and services, and to receive, use, and dispose of the donations and grants.
K. To lease, purchase, accept contributions or donations of, or otherwise own, hold, improve, or use any property.
L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property.
M. To establish a budget and make expenditures.
N. To adopt a seal and bylaws governing the management and operation of the interstate commission.
O. To report annually to the legislatures, governors, judiciary, and the state councils of the member states about the activities of the interstate commission during the preceding year. A report must include any recommendations adopted by the interstate commission. A report to the general assembly must be in an electronic format under IC 5-14-6.
P. To coordinate education, training, and public awareness for officials and parents regarding the compact and its implementation and operation.
Q. To establish uniform standards for the reporting, collecting, and exchanging of data.
R. To maintain corporate books and records in accordance with the bylaws.
S. To perform necessary and appropriate functions to achieve the purposes of this compact.
T. To provide for the uniform collection and sharing of information among member states, schools, and military families under this compact.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-11
Organization and operation of commission
Sec. 11. ARTICLE XI. ORGANIZATION AND OPERATION

OF THE INTERSTATE COMMISSION
A. The interstate commission shall, by a majority of members present and voting, within twelve (12) months after the first interstate commission meeting, adopt bylaws to govern its conduct and carry out the purposes of this compact, including the following:
1. Establishing the fiscal year of the interstate commission.
2. Establishing an executive committee and other necessary committees.
3. Providing for the establishment of committees and for governing any delegation of authority or function of the interstate commission.
4. Providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each meeting.
5. Establishing the titles and responsibilities of the officers and staff of the interstate commission.
6. Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds existing upon the termination of the compact after the payment and reserving of all the debts and obligations of the interstate commission.
7. Providing "start up" rules for initial administration of this compact.
B. The interstate commission shall, by a majority of members, elect annually from its members a chairperson, a vice chairperson, and a treasurer, each of whom has the authority and duties specified in the bylaws. The chairperson or vice chairperson, as applicable, shall preside at all meetings of the interstate commission. The elected officers shall serve without compensation or remuneration from the interstate commission. However, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred in the performance of their responsibilities as officers of the interstate commission.
C. Executive Committee, Officers, and Personnel
1. The executive committee has the authority and duties set forth in the bylaws, including:
a. managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;
b. overseeing an organizational structure within, and appropriate procedures for, the interstate commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and
c. planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations to advance the goals of the interstate commission.
2. The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for a period, upon such terms and conditions, and for such

compensation as the interstate commission may consider appropriate. The executive director shall serve as secretary to the interstate commission but is not a member of the interstate commission. The executive director shall hire and supervise other persons authorized by the interstate commission.
D. The interstate commission's executive director and interstate commission employees are immune from suit and liability, personally or in their official capacities, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such a person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities. However, a person is not protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the person.
1. The liability of the interstate commission's executive director, an employee, or a representative, acting within the scope of the person's employment or duties for acts, errors, or omissions occurring within the person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The interstate commission is an instrumentality of the states for purposes of such an action. This subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the person.
2. The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of a member state represented by an interstate commission representative, shall defend the interstate commission representative in a civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant reasonably believed occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of the defendant.
3. To the extent not covered by the state involved, a member state, the interstate commission, and the representatives and employees of the interstate commission are held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the persons reasonably believed occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or

omission did not result from intentional or willful and wanton misconduct on the part of the persons.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-12
Rulemaking functions of commission
Sec. 12. ARTICLE XII. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION
A. The interstate commission shall adopt reasonable rules to effectively and efficiently achieve the purposes of this compact. However, if the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of or power granted under this compact, the action by the interstate commission is invalid and has no force or effect.
B. Rules shall be made under a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000) as amended, as may be appropriate to the operations of the interstate commission.
C. Not later than thirty (30) days after a rule is adopted, a person may file a petition for judicial review of the rule. However, the filing of a petition does not stay or otherwise prevent the rule from becoming effective unless a court finds that the petitioner has a substantial likelihood of success. The court shall defer to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.
D. If a majority of the legislatures of the member states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, the rule has no further force and effect in any compacting state.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-13
Oversight, enforcement, and dispute resolution
Sec. 13. ARTICLE XIII. OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION
A. Oversight
1. The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and take all actions necessary and appropriate to effectuate the compact's purposes and intent. This compact and the rules adopted under this compact have standing as statutory law.
2. All courts shall take judicial notice of this compact and the rules adopted under this compact in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact that may affect the powers, responsibilities, or actions of the interstate commission.
3. The interstate commission is entitled to receive all service of process in any proceeding and has standing to intervene in the

proceeding for all purposes. Failure to provide service of process to the interstate commission renders a judgment or an order void as to the interstate commission, this compact, or adopted rules.
B. If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, the bylaws, or the adopted rules, the interstate commission shall do the following:
1. Provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default, and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default.
2. Provide remedial training and specific technical assistance regarding the default.
3. If the defaulting state fails to cure the default, the defaulting state shall be withdrawn from this compact upon an affirmative vote of a majority of the member states, and all rights, privileges, and benefits conferred by this compact are terminated from the effective date of the defaulting state's withdrawal. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.
4. Suspension or termination of membership in this compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or withdraw shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.
5. The member state that has been suspended or withdrawn is responsible for all assessments, obligations, and liabilities incurred through the effective date of its suspension or termination, including obligations, the performance of which extends beyond the effective date of suspension or withdrawal.
6. The interstate commission shall not bear any costs relating to any member state that has been found to be in default or that has been suspended or withdrawn from this compact unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting member state.
7. The defaulting member state may appeal the action of the interstate commission by petitioning the United States District Court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation, including reasonable attorney's fees.
C. Dispute Resolution
1. The interstate commission shall attempt, upon the request of a member state, to resolve disputes that are subject to this compact and that may arise among member states and between member and nonmember states. 2. The interstate commission shall adopt a rule providing for both mediation and binding dispute resolution for disputes as appropriate.
D. Enforcement
1. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.
2. The interstate commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with this compact and its adopted rules and bylaws against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney's fees.
3. The remedies set forth in this section are not the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.
As added by P.L.21-2009, SEC.1. Amended by P.L.1-2010, SEC.82.

IC 20-38-3-14
Financing of commission
Sec. 14. ARTICLE XIV. FINANCING OF THE INTERSTATE COMMISSION
A. The interstate commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.
B. The interstate commission may levy on, and collect an annual assessment from, each member state to cover the cost of the operations and activities of the interstate commission and its staff. The total amount of the assessment must be sufficient to cover the interstate commission's annual budget as approved each year. The total annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall adopt a rule binding upon all member states.
C. The interstate commission may not incur obligations of any kind before securing the funds adequate to meet the obligations, nor shall the interstate commission pledge the credit of any of the member states, except by and with the authority of the member state.
D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission are subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission. As added by P.L.21-2009, SEC.1.

IC 20-38-3-15
Member states, effective date, and amendment
Sec. 15. ARTICLE XV. MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT
A. Any state is eligible to become a member state.
B. This compact becomes effective and binding upon legislative enactment of the compact into law by at least ten (10) of the states. It becomes effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis before adoption of the compact by all states.
C. The interstate commission may propose amendments to this compact for enactment by the member states. An amendment shall not become effective and binding upon the interstate commission and the member states unless and until the amendment is enacted into law by unanimous consent of the member states.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-16
Withdrawal and dissolution
Sec. 16. ARTICLE XVI. WITHDRAWAL AND DISSOLUTION
A. Withdrawal
1. Once effective, this compact continues in force and remains binding upon each and every member state. However, a member state may withdraw from this compact by repealing the statute that enacted the compact into law.
2. Withdrawal from this compact shall be by repealing the statute that enacted this compact into law but does not take effect until one (1) year after the effective date of the repealing statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member state.
3. The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt of the written notification.
4. The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of its withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.
5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting this compact or upon a later date as determined by the interstate commission.
B. Dissolution of Compact 1. This compact dissolves effective upon the date of the withdrawal or default of the member state that reduces the membership in the compact to one (1) member state.
2. Upon the dissolution of this compact, this compact becomes void and is of no further force or effect, and the business and affairs of the interstate commission shall be concluded, and surplus funds shall be distributed, in accordance with the bylaws.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-17
Severability and construction
Sec. 17. ARTICLE XVII. SEVERABILITY AND CONSTRUCTION
A. The provisions of this compact are severable, and if any phrase, clause, sentence, or provision is considered unenforceable, the remaining provisions of this compact are enforceable.
B. The provisions of this compact shall be liberally construed to effectuate its purposes.
C. This compact may not be construed to prohibit the applicability of other interstate compacts to which the states are members.
As added by P.L.21-2009, SEC.1.

IC 20-38-3-18
Binding effect of compact and other laws
Sec. 18. ARTICLE XVIII. BINDING EFFECT OF COMPACT AND OTHER LAWS
A. Other Laws
1. This compact does not prevent the enforcement of any other law of a member state that is not inconsistent with this compact.
2. All member states' laws that conflict with this compact are superseded to the extent of the conflict.
B. Binding Effect of the Compact
1. All lawful actions of the interstate commission, including all rules and bylaws adopted by the interstate commission, are binding upon the member states.
2. All agreements between the interstate commission and the member states are binding in accordance with their terms.
3. If a provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, the provision is ineffective to the extent of the conflict with the constitutional provision in question in that member state.
As added by P.L.21-2009, SEC.1.






ARTICLE 39. ACCOUNTING AND FINANCIAL REPORTING PROCEDURES

CHAPTER 1. UNIFIED ACCOUNTING SYSTEM

IC 20-39-1-2
Application to charter schools
Sec. 2. Section 1 of this chapter and rules and guidelines adopted under section 1 of this chapter apply to a charter school.
As added by P.L.2-2006, SEC.162.

IC 20-39-1-3
Application to freeway schools
Sec. 3. IC 20-26-15-6 applies to the budget and accounting system of a freeway school.
As added by P.L.2-2006, SEC.162.



CHAPTER 2. OVERSIGHT BY DEPARTMENT OF EDUCATION

IC 20-39-2-2
Township schools; power to require reports
Sec. 2. The state superintendent may require from the county auditors, school examiners, county treasurers, township trustees, county clerks, and county treasurers:
(1) copies of all reports required to be made by them; and
(2) all other information in relation to the duties of their respective offices, so far as those duties relate to the:
(A) condition of the school funds, school revenues, and property of the common schools; and
(B) condition and management of the common schools;
that the state superintendent determines is important.
As added by P.L.2-2006, SEC.162.

IC 20-39-2-3
Prescription of forms
Sec. 3. The state superintendent may prepare and transmit to the proper officers:
(1) suitable forms and rules for making all reports;
(2) necessary blanks for all reports; and
(3) all necessary instructions;
for the better organization and government of common schools and conducting all necessary proceedings under this chapter and IC 20-42.
As added by P.L.2-2006, SEC.162.



CHAPTER 3. FINANCIAL OVERSIGHT OF TOWNSHIP SCHOOLS

IC 20-39-3-2
County officers; subpoena powers
Sec. 2. For purposes of an inspection, the school examiner, county auditor, and board of county commissioners may by subpoena:
(1) summon before them any trustee; and
(2) require the production of books, papers, and accounts;
after three (3) days notice of the time to appear and produce any books, papers, and accounts is given.
As added by P.L.2-2006, SEC.162.

IC 20-39-3-3
Correction of records
Sec. 3. If any books and accounts have been imperfectly kept, the board of commissioners may correct them. If fraud appears, the board of commissioners shall remove the person guilty of the fraud.
As added by P.L.2-2006, SEC.162.

IC 20-39-3-4
Prescription of forms
Sec. 4. The state board of accounts shall prescribe accounting forms to be used by the county committees (as defined in IC 20-23-4-4) and shall audit the financial records of each county committee (as defined in IC 20-23-4-4) at least once every three (3) years.
As added by P.L.2-2006, SEC.162.



CHAPTER 4. AUDITS; REPORTS RELATED TO TRUST FUNDS

IC 20-39-4-2
Examination of records; state board of accounts
Sec. 2. The state board of accounts shall examine the records and affairs of the school funds held in trust by the counties. If the examination discloses a violation of law, the state examiner shall order the county auditor or other public official charged with the performance of any duty to comply with the law. If the county auditor or other public official fails to comply with the state examiner's order within a reasonable time, the state examiner shall certify to the prosecuting attorney of the county a copy of the report of examination and of the order issued for proper proceeding to enforce the law.
As added by P.L.2-2006, SEC.162.

IC 20-39-4-3
Annual report of county auditor and county treasurer
Sec. 3. Before May 1 of each calendar year, each county auditor and county treasurer shall prepare a written report and present the report to the board of county commissioners at the May meeting of the board. The report must concern the school funds held in trust by the county. The following information must be included concerning the county common school fund and the congressional township school fund for the previous calendar year:
(1) The amount in each fund.
(2) Any additions to the funds, including the sources of the additional funds.
(3) The financial condition of the funds, including information concerning the amount safely invested, unsafely invested, and uninvested in the funds, and any loss to the funds.
(4) The amount of interest collected on the funds.
(5) Any amount due and unpaid to the funds.
As added by P.L.2-2006, SEC.162.

IC 20-39-4-4
Examination of report; county commissioners
Sec. 4. (a) At the May meeting the county commissioners shall, in the presence of the county auditor and county treasurer, do the

following:
(1) Examine the:
(A) reports prepared under section 3 of this chapter;
(B) accounts and proceedings of the officers in relation to the funds listed in section 1 of this chapter; and
(C) revenue derived from the funds listed in section 1 of this chapter.
(2) Compare the reports with the cash, notes, mortgages, records, and books of the officers to determine the amount in the funds and the safety of the funds.
(b) The county commissioners may do whatever is necessary to secure the preservation and prompt payment of the interest on the funds listed in section 1 of this chapter and make up any losses to the funds that have accrued or may accrue.
As added by P.L.2-2006, SEC.162.

IC 20-39-4-5
Annual report; county commissioners
Sec. 5. (a) Each board of county commissioners, at the May meeting described in section 4 of this chapter, shall prepare a written report that includes the following information for the previous year:
(1) The amount in the funds at the close of the year.
(2) The amount added from sale of land.
(3) The number of acres of unsold congressional township school lands and the approximate value of the lands.
(4) The amount added from fines and forfeitures.
(5) The amount added by the commissioners of the debt service fund.
(6) The amount added from all other sources.
(7) The total amount in the funds.
(8) The amount refunded.
(9) The amount reloaned.
(10) The amount safely invested.
(11) The amount unsafely invested.
(12) The amount uninvested.
(13) The amount of any fund loss.
(14) The amount of interest collected.
(15) The amount of interest delinquent.
(b) The information in the report required by subsection (a) must distinguish between the:
(1) congressional township school fund; and
(2) county common school fund.
In its report of the interest or revenue derived from the funds, the board of county commissioners shall observe the same distinction.
As added by P.L.2-2006, SEC.162.

IC 20-39-4-6
Record of report; distribution of copies
Sec. 6. The report prepared under section 5 of this chapter must be entered on the records of the board of county commissioners.

Copies of the report must be:
(1) signed by the members of the board of county commissioners, the county auditor, and the county treasurer; and
(2) sent to the:
(A) auditor of state; and
(B) state superintendent.
As added by P.L.2-2006, SEC.162.






ARTICLE 40. GOVERNMENT FUNDS AND ACCOUNTS

CHAPTER 1. FUNDS ESTABLISHED OUTSIDE IC20-40

IC 20-40-1-2
"Freeway school"
Sec. 2. As used in this chapter, "freeway school" has the meaning set forth in IC 20-26-15-2.
As added by P.L.2-2006, SEC.163.

IC 20-40-1-3
"Freeway school corporation"
Sec. 3. As used in this chapter, "freeway school corporation" has the meaning set forth in IC 20-26-15-3.
As added by P.L.2-2006, SEC.163.

IC 20-40-1-4
"Joint program"
Sec. 4. As used in this chapter, "joint program" has the meaning set forth in IC 20-26-10-1.
As added by P.L.2-2006, SEC.163.

IC 20-40-1-5
Listing of funds established outside IC 20-40
Sec. 5. Statutes outside this article that permit or require the establishment of joint funds include the following:
(1) IC 20-26-10-3 (joint fund for a joint program).
(2) IC 20-26-10-8 (joint services, leasing, construction, and supply fund).
(3) IC 20-26-10-9 (joint investment fund).
(4) IC 20-26-10-11 (joint service and supply fund to pay for a joint program).
(5) IC 20-30-6-5 (joint fund to conduct educational television instruction and contract with a commercial television station for the use of the station's facilities and staff).
As added by P.L.2-2006, SEC.163.

IC 20-40-1-6
Freeway school; freeway school corporation; professional development and technology fund Sec. 6. IC 20-26-15-6 permits a freeway school or freeway school corporation to establish and use a professional development and technology fund.
As added by P.L.2-2006, SEC.163.



CHAPTER 2. GENERAL FUND

IC 20-40-2-2
Establishment of general fund
Sec. 2. The governing body of each school corporation shall establish a general fund for the operation and maintenance of local schools.
As added by P.L.2-2006, SEC.163.

IC 20-40-2-3
Source of fund balances; required use of fund
Sec. 3. Except as otherwise provided by law, all receipts and disbursements authorized by law for school funds and tax levies shall be received in and disbursed from the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-2-4
Uses
Sec. 4. (a) Except as provided by subsection (b) or any other law, any lawful school expenses payable from any other fund of a school corporation, including debt service and capital outlay, may be budgeted in and paid from the fund.
(b) Before January 1, 2018, costs attributable to transportation (as defined in IC 20-40-6-1) may be budgeted in and paid from the fund. After December 31, 2017, costs attributable to transportation (as defined in IC 20-40-6-1) may not be budgeted in and paid from the fund.
As added by P.L.2-2006, SEC.163. Amended by P.L.145-2012, SEC.24.

IC 20-40-2-5
Payment of athletic coaches
Sec. 5. Remuneration for athletic coaches, whether or not the athletic coaches are:
(1) otherwise employed by the school corporation; and
(2) licensed under IC 20-28-4 or IC 20-28-5;
may be budgeted in and paid from the fund.
As added by P.L.2-2006, SEC.163.



CHAPTER 3. REFERENDUM TAX LEVY FUND

IC 20-40-3-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-1 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-3-3
Establishment of fund
Sec. 3. The governing body of each school corporation for which a levy is:
(1) transferred; or
(2) approved;
under IC 20-46-1 shall establish a referendum tax levy fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-3-4
Source of fund balances
Sec. 4. Property tax collections from a levy shall be deposited in the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-3-5
Uses
Sec. 5. Money in the fund may be used for any lawful school expenses.
As added by P.L.2-2006, SEC.163.



CHAPTER 4. REPEALED



CHAPTER 5. RACIAL BALANCE FUND

IC 20-40-5-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a racial balance fund established under section 4 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-5-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-3 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-5-4
Establishment of fund
Sec. 4. A school corporation may establish a racial balance fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-5-5
Uses
Sec. 5. Money in the fund may be used only for education programs that improve or maintain racial balance in the school corporation. Money in the fund may not be used for:
(1) transportation; or
(2) capital improvements;
even though those costs may be attributable to the school corporation's proposed programs for improving or maintaining racial balance in the school corporation.
As added by P.L.2-2006, SEC.163.



CHAPTER 6. SCHOOL TRANSPORTATION FUND

IC 20-40-6-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a school transportation fund established under section 4 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-4 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-4
Establishment of fund
Sec. 4. The governing body of each school corporation shall establish a school transportation fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-5
Uses; required use of fund
Sec. 5. (a) Subject to this chapter and except as provided in IC 20-40-2-4(b), the fund is the exclusive fund to be used by a school corporation for the payment of costs attributable to transportation.
(b) Contracted transportation service costs transferred to the school bus replacement fund under IC 20-40-7 are payable from the school bus replacement fund.
As added by P.L.2-2006, SEC.163. Amended by P.L.234-2007, SEC.229; P.L.145-2012, SEC.25.

IC 20-40-6-6
Uses; costs payable from fund
Sec. 6. (a) The following costs are payable from the fund:
(1) The salaries paid to bus drivers, transportation supervisors, mechanics and garage employees, clerks, and other transportation related employees.
(2) Contracted transportation service.
(3) Wages of independent contractors.
(4) Contracts with common carriers.
(5) Student fares. (6) Transportation related insurance.
(7) Other expenses of operating the school corporation's transportation service, including gasoline, lubricants, tires, repairs, contracted repairs, parts, supplies, equipment, and other related expenses.
(b) Percentages or parts of salaries of teaching personnel or principals are not attributable to transportation. However, parts of salaries of instructional aides who are assigned to assist with the school transportation program are attributable to transportation. The costs described in this subsection (other than instructional aide costs) may not be budgeted for payment or paid from the fund.
(c) Costs for a calendar year are those costs attributable to transportation for students during the school year ending in the calendar year.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-7
Source of fund balances; appropriation requirement
Sec. 7. In addition to property tax collections, receipts available for school transportation from any other revenue source shall be received in and disbursed from the fund to pay costs attributable to transportation. An expenditure may be made only if it has been provided for in the school corporation's annual budget or by an additional appropriation under IC 6-1.1-18-5.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-8
Repealed
(Repealed by P.L.234-2007, SEC.268.)



CHAPTER 7. SCHOOL BUS REPLACEMENT FUND

IC 20-40-7-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a school bus replacement fund established under section 5 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-5 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-4
"Plan"
Sec. 4. "Plan" refers to a plan or amended plan adopted and approved under IC 20-46-5.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-5
Establishment of fund
Sec. 5. The governing body of each school corporation shall establish a school bus replacement fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-6
Uses; general provisions
Sec. 6. Except as otherwise provided by law, the fund is the exclusive fund used to pay the following costs attributable to transportation:
(1) Amounts paid for the replacement of school buses, either through a purchase agreement or under a lease agreement.
(2) The costs of contracted transportation service payable from the fund under section 7 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-7
Uses; expenditures; transportation, fleet, and common carrier contracts
Sec. 7. (a) Before the last Thursday in August in the year preceding the first school year in which a proposed contract commences, the governing body of a school corporation may elect to

designate a part of a:
(1) transportation contract (as defined in IC 20-27-2-12);
(2) fleet contract (as defined in IC 20-27-2-5); or
(3) common carrier contract (as defined in IC 20-27-2-3);
as an expenditure payable from the fund.
(b) An election under this section must be made in a transportation plan approved by the department of local government finance under this chapter. The election applies throughout the term of the contract.
(c) The amount that may be paid from the fund in a school year is equal to the fair market lease value in the school year of each school bus, school bus chassis, or school bus body used under the contract, as substantiated by invoices, depreciation schedules, and other documented information available to the school corporation.
(d) The allocation of costs under this section to the fund must comply with the allocation guidelines adopted by the department of local government finance and the accounting standards prescribed by the state board of accounts.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-8
Requirement of expenditure plan
Sec. 8. The department of local government finance may approve appropriations from the fund only if the appropriations conform to a plan.
As added by P.L.2-2006, SEC.163.



CHAPTER 8. CAPITAL PROJECTS FUND

IC 20-40-8-2
"Emergency"
Sec. 2. As used in this chapter, "emergency" means:
(1) when used with respect to repair or replacement:
(A) a fire;
(B) a flood;
(C) a windstorm;
(D) a mechanical failure of any part of a structure; or
(E) an unforeseeable circumstance; and
(2) when used with respect to site acquisition, the unforeseeable availability of real property for purchase.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the capital projects fund established under section 6 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-4
"Levy"
Sec. 4. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-6 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-5
"Plan"
Sec. 5. As used in this chapter, "plan" refers to a plan or amended

plan adopted and approved under IC 20-46-6.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-6
Establishment of fund
Sec. 6. A school corporation may establish a capital projects fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-7
Deposit of interest
Sec. 7. Interest on money in the fund, including the fund's pro rata share of interest earned on the investment of total money on deposit, shall be deposited in the fund. However, the governing body may adopt a resolution to transfer any interest earned on money in the fund to the school corporation's general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-8
Requirement of expenditure plan
Sec. 8. Notwithstanding IC 6-1.1-17, the department of local government finance may approve appropriations from the fund only if the appropriations conform to a plan.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-9
Rules
Sec. 9. The department of local government finance may adopt rules under IC 4-22-2 to implement this chapter and IC 20-46-6.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-10
Uses; land and improvements
Sec. 10. (a) Except as provided in subsection (b), with respect to any facility used or to be used by the school corporation, money in the fund may be used to pay for the following:
(1) Planned construction, repair, replacement, or remodeling.
(2) Site acquisition.
(3) Site development.
(4) Repair, replacement, or site acquisition that is necessitated by an emergency.
(b) Except as provided in section 12 of this chapter, money in the fund may not be used to pay for:
(1) planned construction, repair, replacement, or remodeling;
(2) site acquisition;
(3) site development; or
(4) repair, replacement, or site acquisition that is necessitated by an emergency;
of a facility used or to be used primarily for interscholastic or extracurricular activities.
As added by P.L.2-2006, SEC.163.
IC 20-40-8-11
Uses; equipment
Sec. 11. Money in the fund may be used to pay for the purchase, lease, repair, or maintenance of equipment to be used by the school corporation. However, money in the fund may not be used to pay for the purchase, lease, repair, or maintenance of the following:
(1) Vehicles to be used for any purpose.
(2) Except as provided in section 12 of this chapter, equipment to be used primarily for interscholastic or extracurricular activities.
As added by P.L.2-2006, SEC.163. Amended by P.L.48-2011, SEC.33; P.L.229-2011, SEC.197.

IC 20-40-8-12
Uses; school sports facilities
Sec. 12. Money in the fund may be used to pay for the construction, repair, replacement, remodeling, or maintenance of a school sports facility. However, a school corporation's expenditures in a calendar year under this section may not exceed five percent (5%) of the property tax revenues levied for the fund in the calendar year.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-13
Uses; computer systems
Sec. 13. Money in the fund may be used for any of the following purposes:
(1) To purchase, lease, upgrade, maintain, or repair one (1) or more of the following:
(A) Computer hardware.
(B) Computer software.
(C) Wiring and computer networks.
(D) Communication access systems used to connect with computer networks or electronic gateways.
(2) To pay for the services of full-time or part-time computer maintenance employees.
(3) To conduct nonrecurring in-service technology training of school employees.
(4) To pay advances, together with interest on the advances, from the common school fund for educational technology programs under IC 20-49-4.
(5) To acquire any equipment or services necessary:
(A) to implement the technology preparation curriculum under IC 20-30-12;
(B) to participate in a program to provide educational technologies, including:
(i) computers in the homes of students (commonly referred to as "the buddy system project") under IC 20-20-13-6;
(ii) the 4R's technology program; or
(iii) any other program under the educational technology

program described in IC 20-20-13; or
(C) to obtain any combination of equipment or services described in clauses (A) and (B).
As added by P.L.2-2006, SEC.163.

IC 20-40-8-14
Uses; vocational capital expenditures
Sec. 14. Money in the fund may be used to purchase any of the following for the use of vocational building trades classes to construct new buildings and remodel existing buildings:
(1) Building sites.
(2) Buildings in need of renovation.
(3) Building materials.
(4) Equipment.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-15
Uses; renting or leasing real estate
Sec. 15. Money in the fund may be used for leasing or renting existing real estate. However, money in the fund may not be used for payments authorized under IC 20-47-2 and IC 20-47-3.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-16
Uses; skilled trades
Sec. 16. (a) For purposes of this section, maintenance does not include janitorial or comparable routine services normally provided in the daily operation of the facilities or equipment.
(b) Subject to this section, money in the fund may be used to pay for services of school corporation employees who are:
(1) bricklayers;
(2) stone masons;
(3) cement masons;
(4) tile setters;
(5) glaziers;
(6) insulation workers;
(7) asbestos removers;
(8) painters;
(9) paperhangers;
(10) drywall applicators and tapers;
(11) plasterers;
(12) pipe fitters;
(13) roofers;
(14) structural and steel workers;
(15) metal building assemblers;
(16) heating and air conditioning installers;
(17) welders;
(18) carpenters;
(19) electricians; or
(20) plumbers; as these occupations are defined in the United States Department of Labor, Employment and Training Administration, Dictionary of Occupational Titles, Fourth Edition, Revised 1991.
(c) Payment may be made under this section for employee services described in subsection (b) only if:
(1) the employees perform:
(A) construction of;
(B) renovation of;
(C) remodeling of;
(D) repair of; or
(E) maintenance on;
the facilities and equipment specified in sections 10 and 11 of this chapter;
(2) the total of all annual salaries and benefits paid by the school corporation to employees described in this section is at least six hundred thousand dollars ($600,000); and
(3) the payment of the employees described in this section is included as part of the school corporation's proposed plan.
(d) The number of employees covered by this section is limited to the number of employee positions described in this section that existed in the school corporation on January 1, 1993.
As added by P.L.2-2006, SEC.163. Amended by P.L.48-2011, SEC.34; P.L.229-2011, SEC.198.

IC 20-40-8-17
Uses; energy savings contracts
Sec. 17. Money in the fund may be used to pay for energy saving contracts entered into by a school corporation under IC 36-1-12.5.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-18
Repealed
(Repealed by P.L.133-2012, SEC.193.)

IC 20-40-8-19
Uses; utility services; insurance
Sec. 19. Money in the fund may be used before January 1, 2014, to pay for up to one hundred percent (100%) of the following costs of a school corporation:
(1) Utility services.
(2) Property or casualty insurance.
(3) Both utility services and property or casualty insurance.
A school corporation's expenditures under this section may not in a calendar year exceed three and five-tenths percent (3.5%) of the school corporation's 2005 calendar year distribution.
As added by P.L.2-2006, SEC.163. Amended by P.L.234-2007, SEC.230; P.L.146-2008, SEC.528; P.L.182-2009(ss), SEC.322; P.L.48-2011, SEC.35.

IC 20-40-8-20 Uses; transfers to other funds
Sec. 20. Money in the fund may be transferred to another fund and used as provided by law. The laws permitting a transfer of money from the fund include the following:
(1) IC 20-20-10-5 (implementation of technology preparation task force).
(2) IC 20-40-11-3 (repair and replacement fund).
(3) IC 20-40-12-6 (self-insurance fund).
(4) IC 20-49-4-22 (advance for educational technology program).
As added by P.L.2-2006, SEC.163. Amended by P.L.234-2007, SEC.231.

IC 20-40-8-21
Transfer of money in the fund to replace lost property tax revenue; amount of transfer
Sec. 21. Money in the fund may be transferred to another fund to replace property tax revenues lost to the fund as a result of the granting of circuit breaker credits under IC 6-1.1-20.6. A school corporation shall make a transfer of money under this section if the fund experiencing a shortfall is a debt service fund and money is not transferred from any other fund to cover the shortfall. The amount transferred must be equal to the amount of the shortfall that is not replaced from other funds.
As added by P.L.146-2008, SEC.478.

IC 20-40-8-22
Repealed
(Repealed by P.L.229-2011, SEC.274.)



CHAPTER 9. DEBT SERVICE FUND

IC 20-40-9-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a debt service fund established under section 4 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a debt service levy under IC 20-46-7 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-4
Establishment of fund
Sec. 4. The governing body of each school corporation shall establish a debt service fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-5
Uses; required use of fund
Sec. 5. Except as otherwise provided by law, all expenditures for debt service must be paid from the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-6
Uses; payment of debt and lease expenses
Sec. 6. Money in the fund may be used for payment of the following:
(1) All debt and other obligations arising out of funds borrowed or advanced for school buildings when purchased from the proceeds of a bond issue for capital construction.
(2) A lease to provide capital construction.
(3) Interest on emergency and temporary loans.
(4) All debt and other obligations arising out of funds borrowed or advanced for the purchase or lease of school buses when purchased or leased from the proceeds of a bond issue, or from money obtained from a loan made under IC 20-27-4-5, for that purpose.
(5) All debt and other obligations arising out of funds borrowed to pay judgments against the school corporation. (6) All debt and other obligations arising out of funds borrowed to purchase equipment.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-7
Uses; post of textbooks
Sec. 7. (a) Money in the fund may be used for payment of all unreimbursed costs of textbooks for the school corporation's students who were eligible for free or reduced lunches in the previous school year.
(b) The governing body may transfer the amount levied to cover unreimbursed costs of textbooks under this section to the textbook rental fund or extracurricular account.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-8
Uses; lease rentals
Sec. 8. (a) Lease rental obligations on account of leases entered into under IC 21-5-11 (before its repeal), IC 20-47-2, IC 21-5-12 (before its repeal), or IC 20-47-3 may be paid by a school corporation from the fund.
(b) Payments described in subsection (a) must be provided for in the annual budget for the fund from which the payment is made.
(c) This section does not prohibit the payment of lease rental obligations from the general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-9
Uses; community school corporations
Sec. 9. Money in the fund may be used to pay lease rental obligations, school bonds and coupons, and civil bond obligations assumed by school corporations reorganized under IC 20-23-4.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-10
Limitation on payment of principal; emergency and temporary loans
Sec. 10. (a) Except as otherwise provided by law, a school corporation may not pay from the fund the principal of emergency and temporary loans obtained for the benefit of any other fund.
(b) Except as provided in IC 20-48-1-7 and IC 20-48-1-9, payment of interest on emergency and temporary loans must be received in and disbursed from the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-11
Uses; principal and interest; state advance
Sec. 11. An amount equal to deductions made or to be made in the current year for the payment of principal and interest on an advancement from any state fund (including the common school fund

and the veterans memorial school construction fund) may be included in debt service and appropriated and paid to the general fund.
As added by P.L.2-2006, SEC.163.



CHAPTER 10. LEVY EXCESS FUND

IC 20-40-10-2
Establishment of fund
Sec. 2. Each corporation shall establish a levy excess fund for purposes of IC 20-44-3.
As added by P.L.2-2006, SEC.163.

IC 20-40-10-3
Investments
Sec. 3. The chief fiscal officer of a school corporation may invest money in the school corporation's fund in the same manner in which money in the school corporation's general fund may be invested. However, any income derived from investment of the money shall be deposited in and becomes a part of the fund.
As added by P.L.2-2006, SEC.163.



CHAPTER 11. REPAIR AND REPLACEMENT FUND

IC 20-40-11-2
Establishment of fund
Sec. 2. The governing body of each school corporation may establish a repair and replacement fund under this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-3
Resolution governing fund
Sec. 3. (a) The procedure for establishing a fund is the same as the procedure to be used in making an additional appropriation under IC 6-1.1-18-5.
(b) The resolution of the governing body must be in the form prescribed by the department of local government finance and must contain at least the following:
(1) The annual amount permitted to be expended from the fund each year.
(2) The duration of the fund, which may not exceed five (5) years.
(3) That the sources for the fund for each year must be from either the general fund or the capital projects fund, or both.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-4
Source of fund balances
Sec. 4. The fund consists of:
(1) any balance in the fund at the beginning of the year; and
(2) any transfers into the fund from the capital projects fund or the general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-5
Transfer to fund; required appropriation
Sec. 5. A transfer to the fund from the general fund or capital projects fund may be made without appropriation.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-6
Uses
Sec. 6. The fund shall be used solely for the repair of buildings and the repair and replacement of building fixtures that are:
(1) owned or leased by the school corporation; and (2) of a type constituting loss capable of being covered by casualty insurance.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-7
Expenditures; required appropriation
Sec. 7. Expenditures from the fund may be made only after appropriation in the school corporation's annual budget or by an additional appropriation under IC 6-1.1-18-5.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-8
Balance; nonreverting
Sec. 8. Any balance remaining in the fund at the end of a year does not revert to the general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-9
Investment
Sec. 9. Any balance in the fund may be invested in the manner provided for investment of general fund money and the net proceeds from the investment become a part of the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-10
Duration
Sec. 10. The fund may extend for a specified number of years, not to exceed five (5), and for a specified annual amount permitted to be expended during each year.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-11
Termination or reduction in balance of fund
Sec. 11. (a) The fund may be reduced or rescinded before its expiration by resolution of the governing body of the school corporation.
(b) Not later than August 1 of any year, ten (10) or more taxpayers in a taxing district in which the school corporation is located may file with the county auditor of the county in which the taxing district is located a petition for reduction or rescission of the fund. The petition must set forth the taxpayers' objections to the fund. The petition shall be certified to the department of local government finance.
(c) Upon receipt of a petition under subsection (b), the department of local government finance shall, within a reasonable time, fix a date for a hearing on the petition. The hearing must be held in the county in which the taxing district is located. Notice of the hearing shall be given to the executive officer of the school corporation and to the first ten (10) taxpayers whose names appear on the petition. The notice must be in the form of a letter signed by the commissioner or deputy commissioner of the department of local government

finance, sent by mail with full prepaid postage to the executive officer and the taxpayers at their usual places of residence at least five (5) days before the date fixed for the hearing.
(d) After the hearing under subsection (c), the department of local government finance shall approve, disapprove, or modify the request for reduction or rescission of the fund and shall certify that decision to the county auditor of the county in which the taxing district is located.
(e) If the fund is rescinded under this section, any balance remaining shall be transferred to the school corporation's capital projects fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-12
Levy prohibited
Sec. 12. This chapter does not authorize an additional levy increase.
As added by P.L.2-2006, SEC.163.



CHAPTER 12. SELF-INSURANCE FUND

IC 20-40-12-2
"Health care services"
Sec. 2. As used in this chapter, "health care services" has the meaning set forth in IC 27-8-11-1.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-3
"Self-insurance program"
Sec. 3. As used in this chapter, "self-insurance program" means a program of self-insurance established or maintained by a governing body to provide coverage for health care services to a school corporation's employees and the employees' dependents.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-4
Establishment of fund
Sec. 4. The governing body of each school corporation:
(1) may establish a self-insurance fund in accordance with this chapter for the purposes described in:
(A) section 5(1) through 5(3) of this chapter; and
(B) section 5(4) of this chapter as section 5(4) of this chapter applies to governing body or school employee coverage other than coverage for health care services; and
(2) shall, if the governing body elects to provide a self-insurance program to cover health care services, establish a self-insurance fund for the purposes described in section 5(4) of this chapter as section 5(4) of this chapter applies to health care services.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-5
Uses
Sec. 5. The fund may be used to provide money for the following purposes:
(1) The payment of a judgment rendered against the school corporation, or rendered against an officer or employee of the school corporation for which the school corporation is liable under IC 34-13-2, IC 34-13-3, or IC 34-13-4 (or IC 34-4-16.5, IC 34-4-16.6, or IC 34-4-16.7 before their repeal).
(2) The payment of a claim or settlement for which the school corporation is liable under IC 34-13-2, IC 34-13-3, or

IC 34-13-4 (or IC 34-4-16.5, IC 34-4-16.6, or IC 34-4-16.7 before their repeal).
(3) The payment of a premium, management fee, claim, or settlement for which the school corporation is liable under a federal or state statute, including IC 22-3 and IC 22-4.
(4) The payment of a settlement or claim for which insurance coverage is permitted under IC 20-26-5-4(15).
As added by P.L.2-2006, SEC.163.

IC 20-40-12-6
Transfers to fund
Sec. 6. Subject to the approval of the commissioner of insurance, the governing body of the school corporation may:
(1) transfer to the fund an amount of money in the general fund budget;
(2) transfer money from the general fund to the fund;
(3) appropriate money from the general fund for the fund; or
(4) transfer money from the capital projects fund to the fund, to the extent that money in the capital projects fund may be used for property or casualty insurance.
As added by P.L.2-2006, SEC.163. Amended by P.L.146-2008, SEC.479.

IC 20-40-12-7
Balance; nonreverting
Sec. 7. Any balance remaining in the fund at the end of the year does not revert to the general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-8
Compliance with chapter; self-insurance programs
Sec. 8. Subject to IC 20-26-5-4(15) and this chapter and notwithstanding any other law, a self-insurance program must comply with this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-9
Appeals
Sec. 9. (a) A self-insurance program must provide for appeals to a review panel to:
(1) hear complaints; and
(2) resolve concerns;
regarding issues related to coverage, coverage discrimination, and access under the self-insurance program.
(b) The composition of the review panel under subsection (a):
(1) must reflect the populations covered under the self-insurance program;
(2) may include a member representative of each covered population; and
(3) must maintain a balance of administration and

nonadministration members.
(c) Self-insurance program documents provided to individuals covered under the self-insurance program must specify the appeal process, including the name, address, and telephone number of the individual with whom an appeal may be filed.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-10
Incurred claim basis
Sec. 10. (a) A self-insurance program must be written on an incurred claims basis.
(b) The governing body must fund a self-insurance program as described in section 4(2) of this chapter to include coverage for all eligible incurred claims.
(c) Subject to this chapter and notwithstanding any other law:
(1) contributions made on behalf of individuals covered under the self-insurance program, including employee and employer contributions; and
(2) transfers or allocations of funds by a governing body;
for coverage for health care services under a self-insurance program must be directly deposited into the fund and may not be transferred to other accounts or expended for any other purpose.
As added by P.L.2-2006, SEC.163.



CHAPTER 13. PETTY CASH FUND

IC 20-40-13-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a petty cash fund established under section 3 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-13-3
Establishment of fund
Sec. 3. The governing body of each school corporation may establish and maintain a petty cash fund to pay small or emergency expenses of an administrative or operating nature.
As added by P.L.2-2006, SEC.163.

IC 20-40-13-4
Maximum balance
Sec. 4. If a fund is established, the governing body shall make an appropriation for the fund in an amount that is not more than five hundred dollars ($500). The fund shall be established by a warrant drawn on the general fund of the school corporation payable to a custodian appointed by the school corporation.
As added by P.L.2-2006, SEC.163.

IC 20-40-13-5
Custodian responsibilities
Sec. 5. The custodian shall convert a warrant described in section 4 of this chapter to cash and is responsible for the administration of the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-13-6
Custodian reports
Sec. 6. (a) At the end of each month, the custodian shall file with the governing body a report showing the:
(1) balance of the fund at the beginning of the month;
(2) amount of all warrants drawn and expenditures from the fund during the month; and
(3) balance on hand in the fund at the end of the month.
(b) For each expenditure from the fund, the custodian shall obtain a receipt or voucher, which the custodian shall file with the monthly report. As added by P.L.2-2006, SEC.163.

IC 20-40-13-7
Termination of custodian duties; reconciliation of fund accounts
Sec. 7. If the fund is no longer needed or a change is made in custodian, the custodian shall return the balance of the fund to the general fund and make a report to the governing body containing the information and supporting receipts or vouchers required under section 6 of this chapter.
As added by P.L.2-2006, SEC.163.



CHAPTER 14. SPECIAL PURPOSE FUNDS WITHOUT LOCAL TAX

IC 20-40-14-2
Disbursement without appropriation
Sec. 2. Both:
(1) money received for specific purposes, by gift, endowment, or under a federal statute; and
(2) any earnings on money received for specific purposes, by gift, endowment, or under a federal statute;
may be disbursed without appropriation.
As added by P.L.2-2006, SEC.163.

IC 20-40-14-3
Application of other laws
Sec. 3. A school corporation shall maintain money received by gift, endowment, or under a federal statute in a special fund as required by law, including IC 20-35-4-7.
As added by P.L.2-2006, SEC.163.



CHAPTER 15. SCHOOL TECHNOLOGY FUND

IC 20-40-15-2
Establishment of fund
Sec. 2. (a) Each school corporation shall establish a school technology fund.
(b) The fund consists of the following:
(1) Money transferred to the fund under IC 20-40-14-1 or section 3 or 4 of this chapter.
(2) Other money, as designated by the department.
(c) Property taxes levied by a school corporation for a capital projects fund may not be transferred to the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-15-3
Transfers from the general fund
Sec. 3. All money appropriated from the general fund for any of the purposes described in section 5 of this chapter shall be transferred from the general fund to the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-15-4
Transfer of savings from universal service discounts
Sec. 4. (a) As used in this section, "base year" means:
(1) January 1, 1998, through June 30, 1999; or
(2) any subsequent universal service program year for which a school corporation initially makes an application to the program.
(b) All money saved by a school corporation as a result of universal service discounts provided to the school corporation under the federal Telecommunications Act of 1996 must be transferred to the fund.
(c) For purposes of this section, the amount of money saved by a school corporation as a result of universal service discounts during the base year and any subsequent universal service program year is equal to:
(1) the sum of all reimbursements in the form of cash or discounts received or eligible to be received under the universal service program during the base year; minus
(2) discounts from expenditures made from the debt service and capital projects funds during the base year for one (1) time costs such as new construction or remodeling projects.
As added by P.L.2-2006, SEC.163.
IC 20-40-15-5
Uses
Sec. 5. (a) Except as provided in subsection (b), money in the fund may be used for one (1) or more of the purposes described in IC 20-20-13, IC 20-26-15-6(4)(B), or IC 20-40-8-13.
(b) Money in the fund may not be used to purchase software programs to be used exclusively for administrative purposes, such as payroll and attendance records, personnel records, administration of insurance or pension programs, or any other similar purpose. However, if a particular software program will be used for administrative purposes and for other purposes described in subsection (a), a part of the cost of the software program may be paid from the fund. The part of the cost that may be paid from the fund is the total cost of the software program multiplied by the estimated percentage of use of the software program for nonadministrative purposes.
As added by P.L.2-2006, SEC.163.

IC 20-40-15-6
Reports
Sec. 6. (a) Before February 15 of each year, each school corporation shall file a report with the state superintendent's special assistant for technology.
(b) A report filed under this section must:
(1) be prepared in the form prescribed by the special assistant for technology; and
(2) include a list of expenditures made by the school corporation during the preceding calendar year from the school corporation's:
(A) fund for purposes described in this chapter;
(B) capital projects fund for purposes described in IC 20-40-8-13; and
(C) debt service fund to provide financing for any equipment or facilities used to provide educational technology programs.
(c) Before April 1 of each year, the special assistant for technology shall compile the information contained in the reports filed under this section.
As added by P.L.2-2006, SEC.163. Amended by P.L.133-2012, SEC.194.



CHAPTER 16. REPEALED



CHAPTER 17. PILOT SCHOOL CORPORATIONS

IC 20-40-17-2
Criteria for selection of pilot school corporations
Sec. 2. Before October 1, 1996, the department and the state board of tax commissioners shall meet to select ten (10) pilot school corporations. The pilot school corporations shall be selected with the objective that the pilot school corporations collectively represent a broad range of the different types and sizes of school corporations that exist in Indiana. In order to achieve this objective, the department and the state board of tax commissioners shall select the pilot school corporations based on the following criteria:
(1) The size of the student population within the corporation.
(2) The size of the geographic territory served by the corporation.
(3) The average growth of the property tax assessed valuation within the corporation's district over the preceding three (3) years.
(4) The growth or decline of the ADM (as defined in IC 21-3-1.6-1.1, before its repeal) within the corporation over the preceding three (3) years, excluding any year in which there is a general reassessment.
(5) The extent of urban development in the corporation.
(6) Any other factors the department and the state board of tax commissioners determine are necessary to distinguish a group or category of school corporations that deserve representation by a pilot school corporation.
As added by P.L.220-2011, SEC.337.

IC 20-40-17-3
Implementation of P.L.50-1996; cooperation of government officials
Sec. 3. All state and local government officials whose official functions relate to P.L.50-1996 shall cooperate with the department, the state board of tax commissioners, and the pilot school corporations to implement P.L.50-1996.
As added by P.L.220-2011, SEC.337.






ARTICLE 41. EXTRACURRICULAR FUNDS AND ACCOUNTS

CHAPTER 1. ACCOUNTING FOR SCHOOL FUNCTIONS; EXTRACURRICULAR ACCOUNT

IC 20-41-1-2
Accounting as separate funds
Sec. 2. Any self-supporting programs maintained by a school corporation, including:
(1) school lunch; and
(2) rental or sale of textbooks;
may be established as separate funds, separate and apart from the general fund, if no local tax rate is established for the programs.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-3
Custodian responsibilities
Sec. 3. (a) A person who has charge of the collection, custody, and disbursement of funds collected and expended to pay expenses incurred in conducting any athletic, social, or other school function, the cost of which is not paid from public funds, shall:
(1) keep an accurate account of all money received and expended, showing the:
(A) sources of all receipts;
(B) purposes for which the money was expended; and
(C) balance on hand; and
(2) file a copy of the account with the township trustee, board of school trustees, or board of school commissioners within two (2) weeks after the close of each school year.
(b) An account filed under subsection (a)(2) is a public record open to inspection by any interested person at any reasonable time during office hours.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-4
Forms
Sec. 4. (a) All forms and records for keeping the accounts of the extracurricular activities in school corporations shall be prescribed or approved by the state board of accounts. The records and affairs of the extracurricular activities may be examined by the state board of accounts when the state examiner determines an examination is

necessary. The forms prescribed or approved for keeping these accounts must achieve a simplified system of bookkeeping and shall be paid for, along with the bond required in this chapter, from the general fund.
(b) The funds of all accounts of any organization, class, or activity shall be accounted separately from all others. Funds may not be transferred from the accounts of any organization, class, or activity except by a majority vote of its members, if any, and by the approval of the principal, sponsor, and treasurer of the organization, class, or activity. However, in the case of athletic funds:
(1) approval of the transfer must be made by the athletic director, who is regarded as the sponsor; and
(2) participating students are not considered members.
All expenditures of the funds are subject to review by the governing body of the school corporation.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-5
Requirement of treasurer
Sec. 5. (a) A public school must have a treasurer for purposes of this chapter. The treasurer must be:
(1) the superintendent or principal of the particular school;
(2) a clerk of the school corporation; or
(3) a member of the faculty appointed by the superintendent or principal.
This designation must be made immediately upon the opening of the school term or the vacating of the office of treasurer. Claims shall be filed and paid under sections 7 and 8 of this chapter. The employing or appointing officials of a school may appoint and engage a school treasurer or clerk.
(b) A school corporation may appoint one (1) or more assistant or deputy treasurers.
(c) A treasurer is not personally liable for an act or omission occurring in connection with the performance of the duties set forth in this chapter, unless the act or omission constitutes gross negligence or an intentional disregard of the treasurer's duties.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-6
Bond
Sec. 6. (a) The treasurer shall give a bond in an amount fixed by the superintendent and principal of the school approximating the total amount of the anticipated funds that will come into the possession of the treasurer at any one (1) time during the regular school year. Bonds shall be filed with the trustee or board of school trustees. The surety on the bonds must be a surety company authorized to do business in Indiana. However, the requirement for giving the bond and the requirement to deposit the receipts in a separate bank account, as required in section 9 of this chapter, do not apply to any school for which the funds, as estimated by the

principal, will not exceed three hundred dollars ($300) during a school year.
(b) The requirements of this chapter may be fulfilled by providing a comprehensive bonding instrument, including a single blanket position bond, for all extracurricular treasurers. A comprehensive bonding instrument is acceptable instead of individual separate personal position bonds.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-7
Responsibilities of treasurer
Sec. 7. (a) The treasurer has charge of the custody and disbursement of any funds collected by a collecting authority and expended to pay expenses:
(1) approved by the principal or teacher in charge of the school;
(2) incurred in conducting any athletic, social, or other school function (other than functions conducted solely by any organization of parents and teachers);
(3) that cost more than twenty-five dollars ($25) during the school year; and
(4) that are not paid from public funds.
(b) The principal or teacher in charge of the school shall designate a collecting authority to be in charge of the collection of any funds described in this section. Upon collection of any funds, the collecting authority shall deliver the funds, together with an accounting of the funds, to the custody of the school treasurer. The principal may designate different collecting authorities for each separate account of funds described in this section.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-8
Treasurer; duties; accurate accounts; reports
Sec. 8. (a) The treasurer shall keep an accurate account of all money received by the collecting authority and expended, showing:
(1) the sources of all receipts;
(2) the purposes for which the money was expended; and
(3) the balance on hand.
A copy of the report, together with all records and files of extracurricular activities, shall be filed as required under section 3 of this chapter.
(b) However, in a school that has two (2) or more semesters in any one (1) school year, the treasurer of the school shall file a copy of the treasurer's financial report of receipts and disbursements with the township trustee, board of school trustees, or board of school commissioners not more than two (2) weeks after the close of each semester. Records and files of extracurricular activities for the entire school year shall be filed with the last financial semester report of any one (1) school year.
(c) A copy of the report shall be filed with and kept by the city superintendent having jurisdiction and the county superintendent

where the superintendent has jurisdiction.
(d) The records under this section shall be kept for five (5) years, after which they may be destroyed.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-9
Deposits and accounts
Sec. 9. (a) The treasurer shall deposit all receipts in one (1) bank account. The receipts shall be deposited without unreasonable delay. The account is known as the school extracurricular account. The records of each organization, class, or activity shall be kept separate so that the balance in each fund may be known at all times.
(b) The money in the school extracurricular account may be invested under the conditions specified in IC 5-13-10 and IC 5-13-10.5 for investment of state money. However, investments under this section are at the discretion of the principal. The interest earned from any investment may be credited to the school extracurricular account and need not be credited proportionately to each separate extracurricular fund. The interest earned from the investment may be used for any of the following:
(1) A school purpose approved by the principal.
(2) An extracurricular purpose approved by the principal.
(c) Amounts expended under this section for the purposes described in this section are in addition to the appropriation under IC 20-26-5-4(3).
As added by P.L.2-2006, SEC.164.



CHAPTER 2. SCHOOL LUNCH AND TEXTBOOK RENTAL PROGRAMS

IC 20-41-2-2
Township school; election to use separate textbook rental fund or extracurricular account
Sec. 2. Each township trustee in operating a textbook rental program may use either of the following accounting methods:
(1) The township trustee may supervise and control the program through its school corporation account by establishing a textbook rental fund.
(2) If textbooks have not been purchased and financial commitments or guarantees for the purchases have not been made by the school corporation, the township trustee may have the program operated by the individual schools of the school corporation through the school corporation's extracurricular account or accounts under IC 20-41-1.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-3
Township schools; expenditures without appropriation
Sec. 3. (a) If a school lunch fund is established under section 1 of this chapter or a textbook rental fund is established under section 2 of this chapter, the receipts and expenditures for each program shall be made to and from the proper fund without appropriation or the application of other laws relating to the budgets of local governmental units.
(b) If either program or both programs under sections 1 and 2 of this chapter are operated through the extracurricular account, the township trustee shall approve the amount of the bond of the treasurer of the extracurricular account in an amount the township trustee considers necessary to protect the account for all funds coming into the hands of the treasurer.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-4 School corporations; election to use separate school lunch fund or extracurricular account
Sec. 4. A governing body in operating a school lunch program under IC 20-26-5-4(11) may use either of the following accounting methods:
(1) It may supervise and control the program through the school corporation account, establishing a school lunch fund.
(2) It may cause the program to be operated by the individual schools of the school corporation through the school corporation's extracurricular account or accounts in accordance with IC 20-41-1.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-5
School corporations; election to use separate textbook rental fund or extracurricular account
Sec. 5. (a) A governing body in operating a textbook rental program under IC 20-26-5-4(12) may use either of the following accounting methods:
(1) The governing body may supervise and control the program through the school corporation account, establishing a textbook rental fund.
(2) If textbooks have not been purchased and financial commitments or guarantees for the purchases have not been made by the school corporation, the governing body may cause the program to be operated by the individual schools of the school corporation through the school corporation's extracurricular account or accounts in accordance with IC 20-41-1.
(b) If the governing body determines that a hardship exists due to the inability of a student's family to purchase or rent textbooks, taking into consideration the income of the family and the demands on the family, the governing body may furnish textbooks to the student without charge, without reference to the application of any other statute or rule except IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-6
School corporations; expenditures without appropriation
Sec. 6. (a) If a school lunch fund is established under section 4 of this chapter and a textbook rental fund is established under section 5 of this chapter, the receipts and expenditures from a fund for the program to which the fund relates shall be made to and from the fund without appropriation or the application of other statutes and rules relating to the budgets of municipal corporations.
(b) If either the lunch program or textbook rental program is handled through the extracurricular account, the governing body of the school corporation shall approve the amount of the bond of the treasurer of the extracurricular account in an amount the governing

body considers sufficient to protect the account for all funds coming into the hands of the treasurer of the account.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-7
Indianapolis public schools; application of other laws
Sec. 7. IC 20-25-4-19 applies to a lunch program established by a school city (as defined in IC 20-25-2-12).
As added by P.L.2-2006, SEC.164.






ARTICLE 42. FIDUCIARY FUNDS AND ACCOUNTS

CHAPTER 1. ADMINISTRATION OF COMMON SCHOOL FUND BY COUNTY

IC 20-42-1-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a common school fund administered by a county.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-3
Sources of fund
Sec. 3. The funds that:
(1) before March 6, 1865, were:
(A) known and designated as the surplus revenue funds;
(B) appropriated to common schools;
(C) known and designated as the saline fund;
(D) known and designated as the bank-tax fund;
(E) derived from the sale of county seminaries and property belonging to county seminaries or after March 5, 1865, are derived from the sale of county seminaries and property belonging to county seminaries; or
(F) money and property held for county seminaries;
(2) are derived from fines assessed for breaches of the penal laws of the state;
(3) are derived from forfeitures that accrue;
(4) are derived from lands and other estate that escheat to the state for want of heirs or kindred entitled to the inheritance of the lands or other estate;
(5) are derived from lands that:
(A) were granted before March 6, 1865; or
(B) are granted after March 5, 1865;
to the state, if no special object is expressed in the grant;
(6) are derived from the proceeds of the sales of the swamp lands granted to the state of Indiana by the act of Congress of

September 1850;
(7) are derived from the taxes that are assessed periodically upon the property of corporations for common school purposes; and
(8) are derived from the one hundred and fourteenth section of the charter of the state bank of Indiana;
constitute the common school fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-4
Prohibition on reducing principal of fund
Sec. 4. Subject to sections 5, 6 and 9 of this chapter, the fund shall never be diminished in amount.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-5
Transfer of fund balance to debt service fund
Sec. 5. Any balance remaining in a fund shall be transferred to the debt service funds of the school corporations in the county. The amount transferred may be appropriated and paid to a school corporation's general fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-6
Transfer of custody of fund balance to state
Sec. 6. (a) A county council may adopt a resolution to:
(1) elect to surrender the custody of the fund; and
(2) order the board of county commissioners, the county auditor, and the county treasurer to take any and all steps necessary to surrender the custody of a fund held in trust by the county.
If the county council adopts a resolution under this section, the amount of money distributed to and held in trust by the county is due and payable to the treasurer of state. A county council may elect whether the county shall surrender all or any part of the fund. If the county retains custody of any money in the fund, the county shall loan the money as otherwise provided by law. Any part of the money in the fund surrendered by the county shall be paid to the treasurer of state immediately after the election by the county council.
(b) Within ten (10) days after the passage of the resolution by a county council of a county electing to surrender the custody of the fund, the county auditor shall prepare and file with the board of commissioners of the county a report showing the following:
(1) The total amount of the fund that has been entrusted to and is held in trust by the county.
(2) The total amount of the funds that is loaned as provided by law.
(3) The total amount of the fund, if any, loaned to the county and which loans are unpaid.
(4) The total amount of the fund held in cash in the possession

and custody of the county and that is not loaned.
(5) A separate schedule of past due loans. The schedule must show the unpaid balance of principal and the amount of delinquent interest due and unpaid on each delinquent loan.
(c) The board of county commissioners shall examine the reports, and, if found correct, the board of county commissioners shall order:
(1) that the report be entered on its records; and
(2) the county auditor to draw the county auditor's warrant, payable to the treasurer of state, for the amount of the fund that is not loaned and is held in cash in the custody and possession of the county as shown by the report.
The county auditor shall forward the warrants to the auditor of state together with a certified copy of the report. The county auditor shall also forward with the payment a certified copy of the resolution of the county council electing to surrender the custody of the fund or any part of the fund.
(d) After passage by the county council of a resolution electing to surrender the custody of the funds, no part of the fund that is in the custody of the county may be loaned by the county or by any official of the county. Except as provided in this subsection, all outstanding loans of the fund at the time of the passage of the resolution shall be collected when due. Any loan that comes due and payable after the passage of the resolution may be renewed for one (1) additional five (5) year period, on the application of the person owing the loan as provided by law. However, a loan that is more than one (1) year delinquent in payment of principal or interest at the time of the passage of the resolution of the county council may not be renewed.
(e) On:
(1) May 1 or November 1 immediately after the passage of the resolution electing to surrender the fund; and
(2) each May 1 and November 1 thereafter;
all the money collected and on hand that belongs to the fund shall be paid to the treasurer of state. If at the time for a semiannual payment the amount collected and paid to the treasurer of state when added to the amounts previously paid to the treasurer of state is less than the result determined by multiplying one-fortieth (1/40) of the amount of the fund held in trust at the time of the passage of the resolution by the number of semiannual payments that have occurred after the passage of the resolution, the county auditor shall draw the county auditor's warrant on the general fund of the county for an amount sufficient to pay to the treasurer of state the difference between the amount paid and the amount equal to the result of multiplying one-fortieth (1/40) of the amount of the fund held in trust at the time of the passage of the resolution by the number of semiannual payments that have occurred after the passage of the resolution.
(f) At the same time and in the same manner, there shall be paid to the treasurer of state interest to the date of the semiannual payment on the balance of the funds held in trust by the county from the immediately preceding October 31 or April 30 at the rate fixed by law. Whenever within the preceding six (6) months any payment of

the fund has been made by the county to the treasurer of state, the county shall also pay interest at the rate fixed by law on the amount of the payment to the date of receipt of the payment by the treasurer of state. If the amount collected as interest on the fund is not sufficient to make payment of interest to the treasurer of state, the county auditor shall draw the county auditor's warrant on the general fund of the county for an amount sufficient when added to the amount collected as interest on the fund to pay the interest due to the state.
(g) The board of county commissioners shall, in its annual budget estimate, include an estimate of the amount necessary to make the payments from the county general fund as required by this section, and the county council shall appropriate the amount of the estimate.
(h) A county is subrogated to all the rights and remedies of the state with respect to loans made from a fund held in trust by the county to the extent of any and all payments made from the county general fund under this chapter.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-7
County liability for fund
Sec. 7. A county shall be held liable for the:
(1) preservation of the part of the fund as is entrusted or has been entrusted to the county; and
(2) payment of the annual interest on the fund at the rate established by law.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-8
Deposit of interest in fund
Sec. 8. The payment of annual interest must be full and complete every year. The payment must appear in the county auditor's report to the state superintendent. The state superintendent shall, at any time when the state superintendent discovers from the report, or otherwise, that there is a deficit in the amount collected, for want of prompt collection or otherwise, direct the attention of the board of county commissioners and the county auditor to the fact. The board of commissioners shall provide for the deficit in their respective counties.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-9
Required transfer of revenue to state
Sec. 9. (a) This section does not apply to a fund entrusted to a county before November 1, 1851.
(b) Loans may not be made of the principal of the common school funds held in trust by the several counties of the state. Each county auditor and treasurer shall forward semiannually all payments made and all interest collected on any loan made before March 7, 1953, by any county from the fund, to the treasurer of state. The amount

transferred to the treasurer of state must be held under IC 20-49-3.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-10
Loans; required interest rate
Sec. 10. Subject to section 9 of this chapter, the:
(1) principal belonging to a fund; and
(2) accumulations to the principal of a fund held by a county;
must be loaned at four percent (4%) per annum. Loans made before June 1, 1943, with a rate of interest higher than four percent (4%) per annum must have an interest rate of four percent (4%) per annum.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-11
Minimum balance; loans; maximum term
Sec. 11. In a county where the total amount in the:
(1) fund; or
(2) congressional township school fund;
accumulates to the amount of at least one thousand dollars ($1,000), a county may borrow and use the funds or any part of the funds for any lawful purpose for a period not exceeding five (5) years.
As added by P.L.2-2006, SEC.165. Amended by P.L.162-2006, SEC.40.

IC 20-42-1-12
Form of loan agreement
Sec. 12. (a) If a county council borrows funds under this chapter, the county council shall adopt an ordinance specifying the amount of the funds to be borrowed and specify the time for which the loan will be made. The board of county commissioners shall execute to the state of Indiana for the use of the funds a written obligation, executed by the board of county commissioners and attested by the county auditor, that specifies the following:
(1) The facts under which the written obligation is executed.
(2) The sum of money borrowed.
(3) The time when the money will be repaid to the fund by the county.
(b) The obligation must be deposited with the county auditor of the county. The county auditor shall retain the obligation and record entries concerning the loans. The provisions of IC 6-1.1-20 concerning the loan to the county from the school funds apply to this section.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-13
Distribution of loaned amount from fund
Sec. 13. After the obligation is deposited with the county auditor under section 12 of this chapter, the county auditor shall issue a warrant to the county treasurer, to be paid to the county for the amount of money specified in the ordinance and obligation. When

the warrant is presented to the county treasurer, the treasurer shall transfer from the fund the amount contained in the warrant from the principal sum of the fund to the credit of the county revenue of the county. Funds transferred under this section become a part of the general revenue funds of the county.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-14
Investments
Sec. 14. (a) If the funds remain in the county treasury of the county for four (4) months without having been loaned under this chapter, upon the request of the county auditor, the board of county commissioners may, by an order entered of record, direct the county treasurer to invest the funds in:
(1) bonds, notes, certificates, and other valid obligations of the United States; and
(2) bonds, notes, debentures, and other securities issued by any federal instrumentality that are fully guaranteed by the United States.
(b) If it becomes necessary to obtain the funds invested in the government bonds under subsection (a) to be able to make a loan to any borrower, whose application has been approved and granted, the treasurer shall sell, at the earliest opportunity, a sufficient amount of the government bonds to make the loan.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-15
Receipts for payment of principal or interest on loan
Sec. 15. (a) All payments of principal or interest must be paid to the county treasurer. The:
(1) county treasurer shall file a receipt with the county auditor; and
(2) county auditor shall give the payor a receipt and record the payment.
(b) The county auditor may accept payment of principal or interest if the county auditor can immediately transmit and pay the payment to the county treasurer.
As added by P.L.2-2006, SEC.165.



CHAPTER 2. COUNTY ADMINISTRATION OF CONGRESSIONAL TOWNSHIP SCHOOL FUND

IC 20-42-2-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a congressional township school fund administered by a county.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-3
Sources of fund
Sec. 3. The fund derived from the sale of congressional township school lands constitutes the congressional township school fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-4
Prohibition on reducing principal of fund
Sec. 4. The fund shall never be diminished in amount.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-4.5
Transfer of custody of fund balance to state
Sec. 4.5. (a) A county council may adopt a resolution to:
(1) elect to surrender the custody of the fund or any part of the fund; and
(2) order the board of county commissioners, the county auditor, and the county treasurer to take all steps necessary to surrender the custody of the fund or part of the fund that is to be surrendered.
If the county council adopts a resolution under this section, the amount of money designated by the resolution distributed to and held in trust by the county is to be transferred to the treasurer of state over a period not to exceed twenty (20) years. A county council may elect whether the county shall surrender all or any part of the fund. If the county retains custody of any money in the fund, the county shall loan the money as otherwise provided by law.
(b) Within ten (10) days after the passage of the resolution by a county council of a county electing to surrender the custody of the fund or part of the fund, the county auditor shall prepare and file with the board of commissioners of the county a report showing the following:
(1) The total amount of the fund that has been entrusted to and

is held in trust by the county.
(2) The total amount of the fund that is loaned as provided by law.
(3) The total amount of the fund, if any, loaned to the county and which loans are unpaid.
(4) The total amount of the fund held in cash in the possession and custody of the county and that is not loaned.
(5) A separate schedule of past due loans. The schedule must show the unpaid balance of principal and the amount of delinquent interest due and unpaid on each delinquent loan.
(c) The board of county commissioners shall examine the reports, and, if found correct, the board of county commissioners shall order:
(1) that the report be entered on its records; and
(2) the county auditor to draw the county auditor's warrant, payable to the treasurer of state, for the amount of the fund that is not loaned and is held in cash in the custody and possession of the county as shown by the report.
The county auditor shall forward the warrants to the auditor of state together with a certified copy of the report. The county auditor shall also forward with the payment a certified copy of the resolution of the county council electing to surrender the custody of the fund or any part of the fund.
(d) After passage by the county council of a resolution electing to surrender the custody of the fund or any part of the fund, no part of the fund up to the amount designated in the resolution that is not surrendered to the treasurer of state and is in the custody of the county may be loaned by the county or by any official of the county. Except as provided in this subsection, all outstanding loans of the fund not part of the amount retained by the county at the time of the passage of the resolution shall be collected when due. Any loan that comes due and payable after the passage of the resolution may be renewed for one (1) additional five (5) year period, on the application of the person owing the loan as provided by law. However, a loan that is more than one (1) year delinquent in payment of principal or interest at the time of the passage of the resolution of the county council may not be renewed.
(e) The maximum time to surrender money that the county designates in the resolution is for a period not to exceed twenty (20) years. On:
(1) May 1 or November 1 immediately after the passage of the resolution electing to surrender the fund or any part of the fund; and
(2) each May 1 and November 1 thereafter;
all the money collected and on hand up to the amount designated in the resolution that belongs to the fund that is to be surrendered shall be paid to the treasurer of state. If at the time for a semiannual payment the amount collected and paid to the treasurer of state when added to the amounts previously paid to the treasurer of state is less than the result determined by multiplying two and one-half percent (2.5%) of the amount in the resolution by the number of semiannual

payments that have occurred after the passage of the resolution, the county auditor shall draw the county auditor's warrant on the general fund of the county for an amount sufficient to pay to the treasurer of state the difference between the amount paid and the amount equal to the result of multiplying two and one-half percent (2.5%) of the amount designated in the resolution by the number of semiannual payments that have occurred after the passage of the resolution.
(f) The board of county commissioners shall, in its annual budget estimate, include an estimate of the amount necessary to make the payments from the county general fund as required by this section, and the county council shall appropriate the amount of the estimate.
(g) A county is subrogated to all the rights and remedies of the state with respect to loans made from a fund held in trust by the county to the extent of any and all payments made from the county general fund under this chapter.
(h) If a county elects to transfer custody of the fund or any part of the fund to the treasurer of state, the treasurer of state shall ensure that the principal of the fund belonging to any congressional township or a part of a congressional township shall never be diminished in amount.
(i) If a county elects to transfer custody of the fund or any part of the fund to the treasurer of state, the treasurer of state shall take steps to ensure that the income of the fund belonging to any congressional township or a part of a congressional township may not be:
(1) diminished by an apportionment; or
(2) diverted or distributed to another township.
As added by P.L.39-2008, SEC.2.

IC 20-42-2-5
County liability for fund
Sec. 5. A county shall be held liable for the:
(1) preservation of the part of the fund as is entrusted or has been entrusted to the county; and
(2) payment of the annual interest on the fund, at the rate established by law.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-6
Deposit of interest in fund
Sec. 6. The payment of annual interest must be full and complete every year. The payment must appear in the county auditor's or treasurer of state's report to the state superintendent. The state superintendent shall, at any time when the state superintendent discovers that there is a deficit in the amount collected, direct the attention of the board of county commissioners and the county auditor to the fact. The board of commissioners shall provide for the deficit in the commissioners' respective counties.
As added by P.L.2-2006, SEC.165. Amended by P.L.39-2008, SEC.3.

IC 20-42-2-7 Annual distribution of balance to school corporations
Sec. 7. The county auditor of each county or the treasurer of state shall, semiannually, on the second Monday of July and on the last Monday in January make apportionment of the amount of the congressional township school revenue belonging to each school corporation. The apportionment shall be paid to each school corporation's treasurer.
As added by P.L.2-2006, SEC.165. Amended by P.L.39-2008, SEC.4.

IC 20-42-2-8
Report to state superintendent
Sec. 8. The county auditor or treasurer of state shall report the amount apportioned to the state superintendent, verified by affidavit.
As added by P.L.2-2006, SEC.165. Amended by P.L.39-2008, SEC.5.

IC 20-42-2-9
Distributions proportional to balance deposited in fund from township
Sec. 9. The income of the fund belonging to any congressional township or part of a congressional township may not be:
(1) diminished by an apportionment; or
(2) diverted or distributed to another township.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-10
Loans; required interest rate
Sec. 10. The:
(1) principal belonging to the fund; and
(2) accumulations to the principal of a fund held by a county;
must be loaned at four percent (4%) per annum. Loans made before June 1, 1943, with a rate of interest higher than four percent (4%) per annum must have an interest rate of four percent (4%) per annum.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-11
Minimum balance; loans; maximum term
Sec. 11. In a county where the total amount in the:
(1) common school fund; or
(2) fund;
accumulates to the amount of at least one thousand dollars ($1,000), a county may borrow and use the funds, or any part of the funds, for any lawful purpose for a period not exceeding five (5) years.
As added by P.L.2-2006, SEC.165. Amended by P.L.162-2006, SEC.41.

IC 20-42-2-12
Form of loan agreement
Sec. 12. (a) If a county council borrows funds under this chapter, the county council shall adopt an ordinance specifying the amount of the funds to be borrowed and specify the time when the loan will be

made. The board of county commissioners shall execute to the state of Indiana for the use of the funds a written obligation, executed by the board of county commissioners and attested by the county auditor, that specifies the following:
(1) The facts under which the written obligation is executed.
(2) The sum of money borrowed.
(3) The time when the money will be repaid to the fund by the county.
(b) The obligation must be deposited with the county auditor. The county auditor shall retain the obligation and record entries concerning the loans. The provisions of IC 6-1.1-20 concerning the loan to the county from the school funds apply to this section.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-13
Distribution of loaned amount from fund
Sec. 13. After the obligation is deposited with the county auditor under section 12 of this chapter, the county auditor shall issue a warrant to the county treasurer to be paid to the county for the amount of money specified in the ordinance and obligation. When the warrant is presented to the county treasurer, the treasurer shall transfer from the fund the amount contained in the warrant from the principal sum of the fund to the credit of the county revenue of the county. Funds transferred under this section become a part of the general revenue funds of the county.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-14
Investments
Sec. 14. (a) If the funds remain in the county treasury of the county for four (4) months without having been loaned under this chapter, upon the request of the county auditor, the board of county commissioners may, by an order entered of record, direct the county treasurer to invest the funds in:
(1) bonds, notes, certificates, and other valid obligations of the United States; and
(2) bonds, notes, debentures, and other securities issued by any federal instrumentality that are fully guaranteed by the United States.
(b) If it becomes necessary to obtain the funds invested in the government bonds under subsection (a) to be able to make a loan to any borrower, whose application has been approved and granted, the treasurer shall sell, at the earliest opportunity, a sufficient amount of the government bonds to make the loan.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-15
Receipts for payment of principal or interest on loan
Sec. 15. All payments of principal or interest must be paid to the county treasurer. The: (1) treasurer shall file a receipt with the county auditor; and
(2) auditor shall give the payor a receipt and record the payment.
The county auditor may accept payment of principal or interest if the county auditor can immediately transmit and pay the payment to the county treasurer.
As added by P.L.2-2006, SEC.165.



CHAPTER 3. SEMINARY TOWNSHIP SCHOOL FUND

IC 20-42-3-2
"Account"
Sec. 2. As used in this chapter, "account" refers to the seminary lands school account established under section 8 of this chapter.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to a seminary township school fund established under section 5 of this chapter.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-4
"Seminary land"
Sec. 4. As used in this chapter, "seminary land" means land dedicated to the inhabitants of a township by the Northwest Territory Ordinance of 1787 for educational purposes.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-5
Establishment of fund
Sec. 5. There is established in any township containing seminary land a fund to be known as the seminary township school fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-6
Source of fund balance
Sec. 6. The fund consists of all money received before August 18, 1969, from the rental of seminary lands.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-7
Administrator
Sec. 7. The administrator of the fund is the trustee of the township in which the seminary lands are located.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-8
Deposit; public depository
Sec. 8. (a) The fund shall be deposited in a commercial bank or other institution authorized by law to receive public money. (b) The account into which the fund is deposited must be an interest paying account. The trustee shall annually take the interest from the fund and deposit the interest into a separate bank account known as the seminary lands school account maintained by the trustee for purposes of this chapter.
(c) The trustee shall also deposit in the account:
(1) forty percent (40%); or
(2) two thousand five hundred dollars ($2,500);
whichever is greater, each year of the annual rental received from seminary lands.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-9
Distribution of revenue; school corporations
Sec. 9. (a) Both:
(1) sixty percent (60%) of the annual rental received from seminary lands; and
(2) the interest received from the fund created by the proceeds from the lease or sale of seminary lands;
shall be paid each year by the trustee to the school corporations in the county in which seminary lands are located.
(b) The amount paid each year under this section shall be credited on a pro rata basis to the school property tax obligations of the owners of land in the township containing the seminary land. The school property tax obligation of the owners of land shall be reduced each year on a pro rata basis by the amount of the payment.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-10
Uses; educational purposes
Sec. 10. The trustee, with the advice and consent of the township board, shall use the account for the following educational purposes:
(1) Each year the trustee shall pay to the parent or legal guardian of any child whose residence is within the township, the initial cost for the rental of textbooks used in any elementary or secondary school that has been accredited by the state. The reimbursement for the rental of textbooks shall be for the initial yearly rental charge only. Textbooks subsequently lost or destroyed may not be paid for from this account.
(2) Students who are residents of the township for the last two (2) years of their secondary education and who still reside within the township are entitled to receive financial assistance in an amount not to exceed an amount determined by the trustee and the township board during an annual review of postsecondary education fees and tuition costs of education at any accredited postsecondary educational institution. Amounts to be paid to each eligible student shall be set annually after this review. The amount paid each year must be:
(A) equitable for every eligible student without regard to race, religion, creed, sex, disability, or national origin; and (B) based on the number of students and the amount of funds available each year.
(3) A person who has been a permanent resident of the township continuously for at least two (2) years and who needs educational assistance for job training or retraining may apply to the trustee of the township for financial assistance. The trustee and the township board shall review each application and make assistance available according to the need of each applicant and the availability of funds.
(4) If all the available funds are not used in any one (1) year, the unused funds shall be retained in the account by the trustee for use in succeeding years.
As added by P.L.2-2006, SEC.165. Amended by P.L.2-2007, SEC.239; P.L.234-2007, SEC.132; P.L.3-2008, SEC.121.

IC 20-42-3-11
Bond
Sec. 11. The bond required by law for the trustee shall be increased by an amount equal to the sum of the fund and the average annual rental income from the seminary lands.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-12
Audit
Sec. 12. All funds and accounts provided in this chapter and the accumulation of the funds and accounts shall be periodically audited and examined in the same manner provided by law for public money.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-13
Duty to maintain seminary lands
Sec. 13. All expenditures and payments made under this chapter shall be made only after necessary expenditures to protect and maintain the seminary lands in a good and safe condition are first made from the annual rental income.
As added by P.L.2-2006, SEC.165.



CHAPTER 4. FUNDING OF RETIREMENT OR SEVERANCE PLAN

IC 20-42-4-2
Actuarial funding requirement; separate accounting
Sec. 2. (a) A school corporation must fund on an actuarially sound basis the postretirement or severance benefits that will be paid to employees under a plan, an agreement, or a contract described in section 1(1) of this chapter or an increase described in section 1(2) of this chapter.
(b) A school corporation must place the assets used to fund on an actuarially sound basis the postretirement or severance benefits in a separate fund or account, and the school corporation may not commingle the assets in the separate fund or account with any other assets of the school corporation.
As added by P.L.2-2006, SEC.165.






ARTICLE 42.5. ALLOCATION OF EXPENDITURES TO STUDENT INSTRUCTION

CHAPTER 1. PURPOSES AND GENERAL PROVISIONS

IC 20-42.5-1-2
Supplemental nature of article
Sec. 2. This article is supplemental to and does not abrogate the powers given to school corporations under the home rule provisions of IC 20-26-3, and those powers remain in full effect.
As added by P.L.2-2007, SEC.240.



CHAPTER 2. AUTHORITY TO ALLOCATE EXPENDITURES TO STUDENT INSTRUCTION AND LEARNING

refuses to be examined or produce records for examination, or the trust has failed to pay a final judgment rendered against the trust by a court within thirty (30) days.
(B) The department of insurance may adopt rules under IC 4-22-2 to implement this subdivision.
(2) Electing, as an individual school corporation or as more than one (1) school corporation acting jointly, to aggregate purchases of natural gas commodity supply from any available natural gas commodity seller for all schools included in the aggregated purchases. A rate schedule that is:
(A) filed by a natural gas utility; and
(B) approved by the Indiana utility regulatory commission;
must include provisions that allow a school corporation or school corporations acting jointly to elect to make aggregated purchases of natural gas commodity supplies. Upon request from a school corporation, a natural gas utility shall summarize the rates and charges for providing services to each school in the school corporation on one (1) summary bill for remitting payment to the utility.
(3) Consolidating purchases with other school corporations or units of government of the following:
(A) School buses and other vehicles and vehicle fleets.
(B) Fuel, maintenance, or other services for vehicles or vehicle fleets.
(C) Food services.
(D) Facilities management services.
(E) Transportation management services.
(F) Textbooks, technology, and other school materials and supplies.
(G) Any other purchases a school corporation may require.
Purchases may be made by contiguous school corporations, as part of regional consolidated purchasing arrangements, or from consolidated sources under multistate cooperative bidding arrangements.
As added by P.L.2-2007, SEC.240.

IC 20-42.5-2-2
Shared services arrangements
Sec. 2. A school corporation may use shared services arrangements with other school corporations and units of government, including:
(1) the use of shared administrative services overseeing transportation, food service, facilities, or other operations;
(2) the use of shared administrative services to manage finance, payroll, human resources, information technology, purchasing, or other administrative services; and
(3) the use of shared resources to provide instruction, supplemental services, extracurricular activities, or other student services. School corporations are not required to merge schools, consolidate, or otherwise relinquish control of curriculum, instruction, or student activities to use shared services arrangements.
As added by P.L.2-2007, SEC.240.

IC 20-42.5-2-3
Collaboration with contiguous school corporations
Sec. 3. A school corporation may collaborate with contiguous school corporations to explore the use of cooperatives among school corporations, commonly managed school corporations, or the consolidation of school corporations to provide effective and efficient management of the school corporations or functions of the school corporations.
As added by P.L.2-2007, SEC.240.

IC 20-42.5-2-4
Support by educational service centers; reporting of efforts to state board
Sec. 4. (a) Educational service centers established under IC 20-20-1 shall support and facilitate actions by school corporations under this article, including by the use of an educational service center's existing cooperative agreements.
(b) School corporations and educational service centers may use the division of finance of the department and the office of management and budget to provide technical assistance under this article.
(c) Not later than August 31 of each year, the educational service centers shall report to the state board the results of the efforts of the educational service centers under this article during the preceding school year.
As added by P.L.2-2007, SEC.240.



CHAPTER 3. STATE BOARD ACTION

IC 20-42.5-3-2
State board; annual survey and regarding actions taken by school corporations; format
Sec. 2. The state board, assisted by the educational service centers, the division of finance of the department, and the office of management and budget, shall survey annually the school corporations to determine actions taken by the school corporations to allocate resources to student instruction and learning. The state board shall issue an annual report of actions taken to:
(1) each school corporation;
(2) the public; and
(3) the general assembly.
The report to the general assembly must be submitted to the executive director of the legislative services agency in an electronic format under IC 5-14-6.
As added by P.L.2-2007, SEC.240.

IC 20-42.5-3-3
Submission of report to state superintendent; content; format
Sec. 3. Not later than November 1 of each year, the state board, assisted by the office of management and budget and school corporation officials, shall submit a report to the state superintendent, the governor, and the general assembly concerning the following:
(1) Consolidated purchasing arrangements used by multiple school corporations, through educational service centers, and throughout Indiana.
(2) Shared services arrangements used by multiple school corporations, through educational service centers, and in Indiana as a whole.
(3) The efforts of school corporations to explore cooperatives, common management, or consolidations.
The report to the general assembly must be submitted to the executive director of the legislative services agency in an electronic format under IC 5-14-6.
As added by P.L.2-2007, SEC.240.
IC 20-42.5-3-4
Analysis of school corporation's expenses by state board; trend line data; reporting results of analysis; format
Sec. 4. (a) The state board, assisted by the office of management and budget, the division of finance of the department, and school corporation officials, shall analyze each school corporation's expenses for the 2004-2005 and 2005-2006 school years to determine how much each school corporation spent, from whatever source, directly or indirectly, on the following categories of expenditures:
(1) Student academic achievement expenditures.
(2) Student instructional support expenditures.
(3) Overhead and operational expenditures.
(4) Nonoperational expenditures.
The state board shall determine the types of expenses that are included in each category set forth in subdivisions (1) through (4). The sum of all expenditures under subdivisions (1) through (4) by a school corporation must equal the total amount of expenditures by the school corporation for the year being analyzed.
(b) The state board's analysis under subsection (a) may include relevant trend line data for school years before the 2004-2005 school year.
(c) Not later than June 30, 2007, the state board shall report the results of the analysis under subsection (a) to the state superintendent, the governor, and the general assembly. The report to the general assembly must be submitted to the executive director of the legislative services agency in an electronic format under IC 5-14-6.
As added by P.L.2-2007, SEC.240.

IC 20-42.5-3-5
Progress analysis; recognition of improvement; consultation assistance for school corporations; school corporation's annual performance report; contents; format
Sec. 5. (a) For each school year using the 2005-2006 school year as a baseline:
(1) the office of management and budget shall analyze and report to the state board, the governor, and the general assembly concerning the progress or lack of progress of each school corporation, of all school corporations in each educational service center's area, and in Indiana as a whole in improving the ratio of student instructional expenditures to all other expenditures for the previous school year;
(2) the state board shall recognize publicly each school corporation and educational service center that has an improved ratio of student instructional expenditures to all other expenditures during the previous school year;
(3) the office of management and budget and the division of finance of the department shall be available to consult with and provide technical assistance to each school corporation that did not have an improved ratio of student instructional expenditures

to all other expenditures during the previous school year; and
(4) each school corporation shall report to the public in the school corporation's annual performance report and to the members of the general assembly whose districts include the school corporation:
(A) the percentage of resources spent by the school corporation during the previous school year on each category of expenditures set forth in section 4 of this chapter and whether the school corporation met the goals established for the previous school year under section 6 of this chapter;
(B) the trend line for each category of expenditures set forth in section 4 of this chapter for the school corporation during the previous school year;
(C) whether the school corporation did or did not make progress in improving the ratio of student instructional expenditures to all other expenditures during the previous school year; and
(D) the goals established under section 6 of this chapter for the current school year.
(b) The reports to the general assembly under subsection (a)(1) and to individual members of the general assembly under subsection (a)(4) must be submitted to the executive director of the legislative services agency in an electronic format under IC 5-14-6.
As added by P.L.2-2007, SEC.240.

IC 20-42.5-3-6
Categories of expenditures; goals; school corporation recognition
Sec. 6. (a) Beginning with the 2007-2008 school year, each governing body shall establish goals for each category of expenditures set forth in section 4 of this chapter that will increase the school corporation's allocation of taxpayer resources directly to student instruction and learning, in light of the unique circumstances present in the school corporation.
(b) The state board shall recognize and reward the school corporations that meet the goals described in subsection (a).
As added by P.L.2-2007, SEC.240.



CHAPTER 4. EMERGENCY MEASURES TO MAINTAIN INSTRUCTION AND LEARNING PROGRAMS






ARTICLE 43. STATE TUITION SUPPORT

CHAPTER 1. GENERAL PROVISIONS

IC 20-43-1-2
Application of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-3
"Honors diploma award"
Sec. 3. "Honors diploma award" refers to the amount determined under IC 20-43-10-2.
As added by P.L.2-2006, SEC.166. Amended by P.L.229-2011, SEC.200.

IC 20-43-1-4
"Adjusted ADM"
Sec. 4. "Adjusted ADM" refers to the amount determined under IC 20-43-4-7.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-5
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-43-1-6
"ADM"
Sec. 6. "ADM" refers to average daily membership determined under IC 20-43-4-2.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-7
"ADM of the previous year"
Sec. 7. "ADM of the previous year" means the initial computed ADM for the school year ending in the preceding calendar year.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-8
"Basic tuition support" Sec. 8. "Basic tuition support" means the part of a school corporation's state tuition support for basic programs determined under IC 20-43-6-3.
As added by P.L.2-2006, SEC.166. Amended by P.L.182-2009(ss), SEC.324.

IC 20-43-1-8.5
"Child find"
Revisor's Note: IC 20-43-1-8.5(b), as amended by P.L.229-2011, SEC.201, states that IC 20-43-1-8.5 takes effect July 1, 2011 (rather than January 1, 2011).
Sec. 8.5. (a) "Child find" means activities conducted by the school corporation to locate, identify, and evaluate all students at least three (3) years of age, but less than twenty-two (22) years of age, who are in need of special education and related services, regardless of the severity of their disabilities, including but not limited to students who attend a nonpublic school within the school corporation's boundaries.
(b) Notwithstanding the effective date in HEA 1341-2011, SECTION 1, this section takes effect July 1, 2011 (rather than January 1, 2011).
As added by P.L.72-2011, SEC.1. Amended by P.L.229-2011, SEC.201.

IC 20-43-1-9
"Complexity index"
Sec. 9. "Complexity index" refers to the complexity index determined under IC 20-43-5-3.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-10
"Current ADM"
Sec. 10. "Current ADM" means the fall count of ADM for the school year ending in the calendar year.
As added by P.L.2-2006, SEC.166. Amended by P.L.144-2012, SEC.3.

IC 20-43-1-11
"Eligible pupil"
Sec. 11. "Eligible pupil" refers to an individual who qualifies as an eligible pupil under IC 20-43-4-1.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-12
Repealed
(Repealed by P.L.229-2011, SEC.276.)

IC 20-43-1-12.3
"Fall count"
Sec. 12.3. "Fall count" refers to the first count of ADM in a

school year under IC 20-43-4-3, as finally adjusted under IC 20-43-4-2.
As added by P.L.144-2012, SEC.4.

IC 20-43-1-13
"Foundation amount"
Sec. 13. "Foundation amount" refers to the amount determined under IC 20-43-5-4.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-14
"Full-time equivalency"
Sec. 14. "Full-time equivalency" refers to the amount determined under IC 20-43-4-6.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-15
Repealed
(Repealed by P.L.234-2007, SEC.269.)

IC 20-43-1-16
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-43-1-17
Repealed
(Repealed by P.L.229-2011, SEC.276.)

IC 20-43-1-18
"Maximum state distribution"
Sec. 18. "Maximum state distribution" refers to the amount determined under IC 20-43-2-2.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-18.5
"Parentally placed nonpublic school students with disabilities"
Revisor's Note: IC 20-43-1-18.5(b), as amended by P.L.229-2011, SEC.202, states that IC 20-43-1-18.5 takes effect July 1, 2011 (rather than January 1, 2011).
Sec. 18.5. (a) "Parentally placed nonpublic school students with disabilities" means students with disabilities who are enrolled by their parents in nonpublic schools or facilities, including religious schools or facilities, that are day schools or residential schools providing elementary or secondary education as determined under Indiana law. For students at least three (3) years of age and less than six (6) years of age, nonpublic schools are schools that meet the definition of an elementary school in 511 IAC 7-32-33.
(b) Notwithstanding the effective date in HEA 1341-2011, SECTION 2, this section takes effect July 1, 2011 (rather than January 1, 2011). As added by P.L.72-2011, SEC.2. Amended by P.L.229-2011, SEC.202.

IC 20-43-1-19
"Previous year revenue"
Sec. 19. "Previous year revenue" refers to the amount determined under IC 20-43-3-4.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-20
"Preceding year revenue foundation amount"
Sec. 20. "Previous year revenue foundation amount" refers to the amount determined under IC 20-43-5-5.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-21
"Primetime distribution"
Sec. 21. "Primetime distribution" refers to the amount determined under IC 20-43-9-6.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-21.5
Repealed
(Repealed by P.L.229-2011, SEC.276.)

IC 20-43-1-22
"Primetime program"
Sec. 22. "Primetime program" refers to the program established under IC 20-43-9-1.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-23
"School corporation"
Sec. 23. "School corporation" means the following:
(1) Any local public school corporation established under Indiana law.
(2) Except as otherwise indicated in this article, a charter school.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-24
"Special education grant"
Sec. 24. "Special education grant" refers to the amount determined under IC 20-43-7-6.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-24.5
"Spring count"
Sec. 24.5. "Spring count" refers to the second count of ADM in a school year under IC 20-43-4-3, as subsequently adjusted under

IC 20-43-4-2.
As added by P.L.144-2012, SEC.5.

IC 20-43-1-25
"State tuition support"
Sec. 25. "State tuition support" means the amount of state funds to be distributed to:
(1) a school corporation other than a virtual charter school in any calendar year under this article for all grants, distributions, and awards described in IC 20-43-2-3; and
(2) a virtual charter school in any calendar year under IC 20-43-6-3.
As added by P.L.2-2006, SEC.166. Amended by P.L.182-2009(ss), SEC.325; P.L.229-2011, SEC.203.

IC 20-43-1-26
Repealed
(Repealed by P.L.234-2007, SEC.269.)

IC 20-43-1-27
Repealed
(Repealed by P.L.182-2009(ss), SEC.466.)

IC 20-43-1-28
"Transition to foundation amount"
Sec. 28. "Transition to foundation amount" refers to the amount determined under IC 20-43-5-6.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-29
"Transition to foundation revenue"
Sec. 29. "Transition to foundation revenue" refers to the amount determined under IC 20-43-5-7.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-29.3
Transition to foundation revenue per adjusted ADM
Sec. 29.3. "Transition to foundation revenue per adjusted ADM" refers to the amount determined under IC 20-43-5-9.
As added by P.L.234-2007, SEC.234.

IC 20-43-1-30
Career and technical education grant
Sec. 30. "Career and technical education grant" refers to the amount determined under IC 20-43-8-9 as adjusted under IC 20-43-8-10.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.133.

IC 20-43-1-31 "Virtual charter school"
Sec. 31. "Virtual charter school" has the meaning set forth in IC 20-24-7-13.
As added by P.L.182-2009(ss), SEC.327.

IC 20-43-1-32
Repealed
(Repealed by P.L.229-2011, SEC.276.)



CHAPTER 2. MAXIMUM STATE DISTRIBUTION

IC 20-43-2-2
Maximum state distribution to school corporations
Sec. 2. The maximum state distribution for a calendar year for all school corporations for the purposes described in section 3 of this chapter is:
(1) six billion two hundred forty-seven million eight hundred thousand dollars ($6,247,800,000) in 2011;
(2) six billion two hundred seventy-seven million eight hundred thousand dollars ($6,277,800,000) in 2012; and
(3) six billion three hundred thirty-nine million six hundred thousand dollars ($6,339,600,000) in 2013.
As added by P.L.2-2006, SEC.166. Amended by P.L.162-2006, SEC.42; P.L.234-2007, SEC.235; P.L.146-2008, SEC.482; P.L.182-2009(ss), SEC.329; P.L.229-2011, SEC.204.

IC 20-43-2-3
Reduction in state tuition support
Sec. 3. If the total amount to be distributed:
(1) as basic tuition support;
(2) for honors diploma awards;
(3) for primetime distributions;
(4) for special education grants; and
(5) for career and technical education grants;
for a particular year exceeds the maximum state distribution for a calendar year, the amount to be distributed for state tuition support under this article to each school corporation during each of the last six (6) months of the year shall be proportionately reduced so that the total reductions equal the amount of the excess.
As added by P.L.2-2006, SEC.166. Amended by P.L.162-2006,

SEC.43; P.L.234-2007, SEC.134; P.L.234-2007, SEC.236; P.L.3-2008, SEC.122; P.L.182-2009(ss), SEC.330; P.L.229-2011, SEC.205.

IC 20-43-2-4
Calculation of reduction amount
Sec. 4. The amount of the reduction for a particular school corporation under section 3 of this chapter is equal to the total amount of the excess determined under section 3 of this chapter multiplied by a fraction. The numerator of the fraction is the amount of the distribution for state tuition support that the school corporation would have received if a reduction were not made under this section. The denominator of the fraction is the total amount that would be distributed for state tuition support to all school corporations if a reduction were not made under this section.
As added by P.L.2-2006, SEC.166.

IC 20-43-2-5
Year round school; adjusted distribution
Sec. 5. If a school corporation operates on a twelve (12) month school year program, as approved by the state superintendent, the distribution of state support for the program shall be made under an adjusted formula to be approved by the state superintendent. The adjustment formula shall grant to each school corporation operating an approved twelve (12) month school year an amount of money that must be on the same basis as the distribution for the regular support program, prorated per diem to reflect the extended school term.
As added by P.L.2-2006, SEC.166.

IC 20-43-2-6
Adult education; transfer to fund obligations
Sec. 6. (a) If money appropriated in a fiscal year by the general assembly for adult education is insufficient to fund the state adult education distribution formula provided in the rules adopted by the state board, the budget agency may transfer a sufficient amount of money from any excess in the state appropriation for state tuition support for the fiscal year to fund the state adult education distribution formula.
(b) Before the budget agency makes a transfer under this section, the budget agency shall refer the matter to the budget committee for an advisory recommendation.
As added by P.L.2-2006, SEC.166.

IC 20-43-2-7
Summer school education; transfer to fund obligations
Sec. 7. (a) If the money appropriated in a fiscal year by the general assembly for summer school education is insufficient to fund the state summer school distribution formula provided in the rules adopted by the state board to carry out IC 20-30-7-1, the budget agency may transfer a sufficient amount of money from any excess

in the state appropriation for state tuition support for the fiscal year to fund the state summer school distribution formula.
(b) Before the budget agency makes a transfer under this section, the budget agency shall refer the matter to the budget committee for an advisory recommendation.
As added by P.L.2-2006, SEC.166.



CHAPTER 3. GENERAL COMPUTATIONS; AMOUNTS USED IN STATE TUITION SUPPORT CALCULATIONS

IC 20-43-3-2
Repealed
(Repealed by P.L.229-2011, SEC.276.)

IC 20-43-3-3
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 20-43-3-4
Calculation; previous year revenue
Sec. 4. (a) A school corporation's previous year revenue equals the amount determined under STEP TWO of the following formula:
STEP ONE: Determine the sum of the following:
(A) The school corporation's basic tuition support actually received for the year that precedes the current year.
(B) For 2012, the restoration grant (IC 20-43-12 (repealed)) actually received for 2011.
(C) For 2012, the small school grant (IC 20-43-12.2 (repealed)) actually received for 2011.
STEP TWO: Subtract from the STEP ONE result an amount equal to the reduction in the school corporation's state tuition support under any combination of subsection (b) or IC 20-30-2-4.
(b) A school corporation's previous year revenue must be reduced if:
(1) the school corporation's state tuition support for special education or career and technical education is reduced as a result of a complaint being filed with the department after

December 31, 1988, because the school program overstated the number of children enrolled in special education programs or career and technical education programs; and
(2) the school corporation's previous year revenue has not been reduced under this subsection more than one (1) time because of a given overstatement.
The amount of the reduction equals the amount the school corporation would have received in state tuition support for special education and career and technical education because of the overstatement.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.135; P.L.234-2007, SEC.238; P.L.3-2008, SEC.123; P.L.146-2008, SEC.485; P.L.182-2009(ss), SEC.331; P.L.229-2011, SEC.206.

IC 20-43-3-5
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-43-3-6
Repealed
(Repealed by P.L.146-2008, SEC.807.)



CHAPTER 4. DETERMINATION OF PUPIL ENROLLMENT; ADM; ADJUSTED ADM

IC 20-43-4-2
Determination; ADM
Sec. 2. A school corporation's ADM is the number of eligible pupils enrolled in:
(1) the school corporation; or
(2) a transferee corporation; on a day to be fixed annually by the state board and as subsequently adjusted not later than January 30 under the rules adopted by the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-4-3
Fixing day to determine ADM
Sec. 3. (a) Subject to subsection (b), the state board shall make an ADM count of the eligible pupils enrolled in each school corporation two (2) times each school year, with one (1) count date occurring in each of the following periods:
(1) The fall count of ADM shall be made on a day during September fixed by the state board.
(2) The spring count of ADM shall be made on a day during February fixed by the state board.
(b) However, if extreme patterns of:
(1) student in-migration;
(2) illness;
(3) natural disaster; or
(4) other unusual conditions in a particular school corporation's enrollment;
on either a count day fixed by the state board or the subsequent adjustment date cause the enrollment to be unrepresentative of the school corporation's enrollment, the state board may designate another day for determining the school corporation's enrollment.
As added by P.L.2-2006, SEC.166. Amended by P.L.144-2012, SEC.6.

IC 20-43-4-4
Adjusted count; children with disabilities
Sec. 4. The state board shall monitor changes that occur after the fall ADM count in the number of students enrolled in programs for children with disabilities. The state board shall:
(1) before December 2 of that same year; and
(2) before April 2 of the following calendar year;
make an adjusted count of students enrolled in programs for children with disabilities. The state superintendent shall certify the December adjusted count to the budget committee before February 5 of the following year and the April adjusted count not later than May 31 immediately after the date of the April adjusted count.
As added by P.L.2-2006, SEC.166.

IC 20-43-4-5
Counting kindergarten pupils
Sec. 5. In determining ADM, each kindergarten pupil shall be counted as one-half (1/2) pupil. If a school corporation commences kindergarten in a school year, the ADM of the current and prior calendar years shall be adjusted to reflect the enrollment of the kindergarten pupils.
As added by P.L.2-2006, SEC.166.
IC 20-43-4-6
Determination; full-time equivalency basis
Sec. 6. (a) In determining ADM, each pupil enrolled in a public school and a nonpublic school is to be counted on a full-time equivalency basis if the pupil:
(1) is enrolled in a public school and a nonpublic school;
(2) has legal settlement in a school corporation; and
(3) receives instructional services from the school corporation.
(b) For purposes of this section, full-time equivalency is calculated as follows:
STEP ONE: Determine the result of:
(A) the number of days instructional services will be provided to the pupil, not to exceed one hundred eighty (180); divided by
(B) one hundred eighty (180).
STEP TWO: Determine the result of:
(A) the pupil's public school instructional time (as defined in IC 20-30-2-1); divided by
(B) the actual public school regular instructional day (as defined in IC 20-30-2-2).
STEP THREE: Determine the result of:
(A) the STEP ONE result; multiplied by
(B) the STEP TWO result.
STEP FOUR: Determine the lesser of one (1) or the result of:
(A) the STEP THREE result; multiplied by
(B) one and five hundredths (1.05).
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.239.

IC 20-43-4-7
Determination; adjusted ADM
Sec. 7. When calculating adjusted ADM for 2012 distributions, this section, as effective after December 31, 2011, shall be used to calculate the adjusted ADM for the previous year rather than the calculation used to calculate adjusted ADM for 2011 distributions. For purposes of this article, a school corporation's "adjusted ADM" for the current year is the school corporation's current ADM.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.240; P.L.182-2009(ss), SEC.332; P.L.229-2011, SEC.207.

IC 20-43-4-8
ADM; dual enrollment in state educational institution and school corporation
Sec. 8. A student who participates in:
(1) a postsecondary enrollment program under IC 21-43-4 is considered a student enrolled in the school corporation where the student has legal settlement for the purposes of computing ADM;
(2) a double up for college program under IC 21-43-5 is considered a student enrolled in the school corporation where

the student has legal settlement for the purposes of computing ADM;
(3) a high school fast track to college program under IC 21-43-6 shall be counted in the ADM of the school corporation where the student has legal settlement if the student would be counted in the ADM of the school corporation had the student enrolled in the school corporation; or
(4) a high school fast track to college program under IC 21-43-7 shall be counted in the ADM of the school corporation where the student has legal settlement if the student would be counted in the ADM of the school corporation had the student enrolled in the school corporation.
As added by P.L.2-2007, SEC.241. Amended by P.L.234-2007, SEC.63.



CHAPTER 5. DETERMINATION OF COMPLEXITY INDEX AND TRANSITION TO FOUNDATION REVENUE PER ADM

IC 20-43-5-2
Components; transition to foundation revenue per adjusted ADM
Sec. 2. The following amounts must be determined under this chapter to calculate a school corporation's transition to foundation revenue per adjusted ADM for a calendar year:
(1) The school corporation's complexity index for the calendar year under section 3 of this chapter.
(2) The school corporation's foundation amount for the calendar year under section 4 of this chapter.
(3) The school corporation's previous year revenue foundation amount for the calendar year under section 5 of this chapter.
(4) The school corporation's transition to foundation amount for the calendar year under section 6 of this chapter.
(5) The school corporation's transition to foundation revenue for the calendar year under section 7 of this chapter.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.242.

IC 20-43-5-3
Calculation; complexity index
Sec. 3. A school corporation's complexity index is determined under the following formula:
STEP ONE: Determine the greater of zero (0) or the result of the following:
(1) Determine the percentage of the school corporation's students who were eligible for free or reduced price lunches in the school year ending in the later of:
(A) 2011 for the purposes of determining the complexity index in 2012 and 2013; or
(B) the first year of operation of the school corporation.
(2) Determine the quotient of:
(A) in 2012:
(i) two thousand one hundred twenty-nine dollars ($2,129); divided by
(ii) four thousand two hundred eighty dollars ($4,280); and
(B) in 2013:
(i) two thousand one hundred ninety dollars ($2,190);

divided by
(ii) four thousand four hundred five dollars ($4,405).
(3) Determine the product of:
(A) the subdivision (1) amount; multiplied by
(B) the subdivision (2) amount.
STEP TWO: Determine the result of one (1) plus the STEP ONE result.
STEP THREE: This STEP applies if the STEP TWO result in 2012 is equal to or greater than at least one and twenty-eight hundredths (1.28) and applies if the STEP TWO result in 2013 is at least one and thirty-one hundredths (1.31). Determine the result of the following:
(1) In 2012, subtract one and twenty-eight hundredths (1.28) and in 2013, subtract one and thirty-one hundredths (1.31) from the STEP TWO result.
(2) Determine the result of:
(A) the STEP TWO result; plus
(B) the subdivision (1) result.
The data to be used in making the calculations under STEP ONE must be the data collected in the annual pupil enrollment count by the department.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.243; P.L.3-2008, SEC.125; P.L.182-2009(ss), SEC.333; P.L.229-2011, SEC.208.

IC 20-43-5-4
Calculation; foundation amount
Sec. 4. A school corporation's foundation amount for a calendar year is the result determined under STEP THREE of the following formula:
STEP ONE: The STEP ONE amount is:
(A) in 2012, four thousand two hundred eighty dollars ($4,280); and
(B) in 2013, four thousand four hundred five dollars ($4,405).
STEP TWO: Multiply the STEP ONE amount by the school corporation's complexity index.
STEP THREE: Determine the sum of the STEP TWO amount and the following:
(A) Zero dollars ($0), if the school corporation's current ADM is less than five hundred (500).
(B) One hundred fifty dollars ($150), if the school corporation's current ADM is at least five hundred (500) and is not more than one thousand (1,000).
(C) The result of one hundred fifty thousand dollars ($150,000) divided by the school corporation's current ADM, if the school corporation's current ADM is more than one thousand (1,000).
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.244; P.L.182-2009(ss), SEC.334; P.L.229-2011, SEC.209.
IC 20-43-5-5
Calculation; previous year foundation amount
Sec. 5. A school corporation's previous year revenue foundation amount for a calendar year is equal to the result of:
(1) the school corporation's previous year revenue; divided by
(2) the school corporation's adjusted ADM for the previous year.
As added by P.L.2-2006, SEC.166. Amended by P.L.182-2009(ss), SEC.335.

IC 20-43-5-6
Calculation; transition to foundation amount
Sec. 6. (a) A school corporation's transition to foundation amount for a calendar year is equal to the result determined under STEP TWO of the following formula:
STEP ONE: Determine the difference of:
(A) the school corporation's foundation amount; minus
(B) the lesser of:
(i) the school corporation's previous year revenue foundation amount; or
(ii) the result of the school corporation's foundation amount multiplied by one and two-tenths (1.2).
STEP TWO: A school corporation's STEP TWO amount is the following:
(A) For a charter school located outside Marion County that has previous year revenue that is not greater than zero (0), the charter school's STEP TWO amount is the quotient of:
(i) the school corporation's transition to foundation revenue for the calendar year where the charter school is located; divided by
(ii) the school corporation's current ADM.
(B) For a charter school located in Marion County that has previous year revenue that is not greater than zero (0), the charter school's STEP TWO amount is the weighted average of the transition to foundation revenue for the school corporations where the students counted in the current ADM of the charter school have legal settlement, as determined under item (iv) of the following formula:
(i) Determine the transition to foundation revenue for each school corporation where a student counted in the current ADM of the charter school has legal settlement.
(ii) For each school corporation identified in item (i), divide the item (i) amount by the school corporation's current ADM.
(iii) For each school corporation identified in item (i), multiply the item (ii) amount by the number of students counted in the current ADM of the charter school that have legal settlement in the particular school corporation.
(iv) Determine the sum of the item (iii) amounts for the charter school. (C) The STEP TWO amount for a school corporation that is not a charter school described in clause (A) or (B) is the following:
(i) The school corporation's foundation amount for the calendar year if the STEP ONE amount is zero (0) or greater.
(ii) The amount determined under subsection (b), if the school corporation's STEP ONE amount is less than zero (0).
(b) For the purposes of STEP TWO (C)(ii) in subsection (a), determine the result of:
(1) the result determined for the school corporation under STEP ONE (B) of subsection (a); minus
(2) the result of:
(A) the absolute value of the STEP ONE amount; divided by
(B) seven (7) in 2012 and six (6) in 2013.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.245; P.L.182-2009(ss), SEC.336; P.L.229-2011, SEC.210.

IC 20-43-5-7
Calculation; transition to foundation revenue
Sec. 7. A school corporation's transition to foundation revenue for a calendar year is equal to the product of:
(1) the school corporation's transition to foundation amount for the calendar year; multiplied by
(2) the school corporation's current ADM.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.246; P.L.3-2008, SEC.126; P.L.182-2009(ss), SEC.337; P.L.229-2011, SEC.211.

IC 20-43-5-8
Repealed
(Repealed by P.L.234-2007, SEC.269.)

IC 20-43-5-9
Calculation; transition to foundation revenue per adjusted ADM
Sec. 9. A school corporation's transition to foundation revenue per adjusted ADM for a calendar year is the quotient of:
(1) the school corporation's transition to foundation revenue for the calendar year; divided by
(2) the school corporation's current adjusted ADM.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.247.



CHAPTER 6. CALCULATION OF BASIC TUITION SUPPORT DISTRIBUTION

IC 20-43-6-2
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-43-6-3
Calculation; basic tuition support
Sec. 3. (a) A school corporation's basic tuition support for a year is the amount determined under the applicable provision of this section.
(b) The school corporation's basic tuition support for a year is equal to the school corporation's transition to foundation revenue for the year.
(c) This subsection applies to students of a virtual charter school. A virtual charter school's basic tuition support for a year for those students is the amount determined under IC 20-24-7-13.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.249; P.L.146-2008, SEC.488; P.L.182-2009(ss), SEC.339; P.L.91-2011, SEC.29; P.L.229-2011, SEC.212.

IC 20-43-6-4
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-43-6-5
Repealed
(Repealed by P.L.182-2009(ss), SEC.466.)

IC 20-43-6-6
Repealed
(Repealed by P.L.146-2008, SEC.807.)



CHAPTER 7. SPECIAL EDUCATION GRANTS

IC 20-43-7-1
Count of special education students for grant
Sec. 1. In addition to the amount a school corporation is entitled to receive in basic tuition support, each school corporation is entitled to receive a grant for special education programs. The amount of the special education grant is based on the count of eligible pupils enrolled in special education programs on December 1 of the preceding year in:
(1) the school corporation; or
(2) a transferee corporation.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-2
Severe disability categories
Sec. 2. (a) In a school corporation's nonduplicated count of pupils in programs for severe disabilities, the school corporation shall count each pupil served in any one (1) of the following programs:
(1) Autism.
(2) Dual sensory impairment.
(3) Emotional handicap, full time.
(4) Hearing impairment.
(5) Severe mental handicap.
(6) Multiple handicap.
(7) Orthopedic impairment.
(8) Traumatic brain injury.
(9) Visual impairment.
(b) A pupil may be counted in only one (1) of the programs in this section even if the pupil is served in more than one (1) program.
(c) A pupil may not be included in the nonduplicated count in this section and in the nonduplicated count of pupils in programs for mild or moderate disabilities in section 3 of this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-3
Mild and moderate disability program categories
Sec. 3. (a) In a school corporation's nonduplicated count of pupils in programs for mild and moderate disabilities, the school corporation shall count each pupil served in any one (1) of the following programs:
(1) Emotional handicap, all other.
(2) Learning disability.
(3) Mild mental handicap. (4) Moderate mental handicap.
(5) Other health impairment.
(b) A pupil may be counted in only one (1) of the programs in this section even if the pupil is served in more than one (1) program.
(c) A pupil may not be included in the nonduplicated count in this section and in the nonduplicated count of pupils in programs for severe disabilities in section 2 of this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-4
Communication disorder program categories
Sec. 4. In a school corporation's duplicated count of pupils in programs for communication disorders, the school corporation shall count each pupil served, even if the pupil is served in another special education program.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-5
Homebound program category
Sec. 5. (a) In a school corporation's cumulative count of pupils in homebound programs, a school corporation shall count each pupil who received homebound instruction up to and including December 1 of the current year plus each pupil who received homebound instruction after December 1 of the prior school year.
(b) A school corporation may include a pupil in the school corporation's cumulative count of pupils in homebound programs even if the pupil also is included in the school corporation's:
(1) nonduplicated count of pupils in programs for severe disabilities;
(2) nonduplicated count of pupils in programs for mild and moderate disabilities; or
(3) duplicated count of pupils in programs for communication disorders.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-6
Calculation; grant amount
Sec. 6. A school corporation's special education grant for a calendar year is equal to the sum of the following:
(1) The nonduplicated count of pupils in programs for severe disabilities multiplied by eight thousand three hundred fifty dollars ($8,350).
(2) The nonduplicated count of pupils in programs of mild and moderate disabilities multiplied by two thousand two hundred sixty-five dollars ($2,265).
(3) The duplicated count of pupils in programs for communication disorders multiplied by five hundred thirty-three dollars ($533).
(4) The cumulative count of pupils in homebound programs multiplied by five hundred thirty-three dollars ($533). (5) The nonduplicated count of pupils in special preschool education programs multiplied by two thousand seven hundred fifty dollars ($2,750).
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.252; P.L.182-2009(ss), SEC.340.

IC 20-43-7-7
Modification of full-time equivalency requirement
Sec. 7. Participation in a program is not required to the extent of full-time equivalency. The state board shall adopt rules that define the:
(1) nature and extent of participation; and
(2) type of program qualifying for approval.
A count may not be made on any program that has not been approved by the state board or to the extent that a pupil is not participating to the extent required by any rule of the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-8
Classification of new programs
Sec. 8. If a new special education program is created by rule of the state board or by the United States Department of Education, the state board shall determine whether the program shall be included in the list of programs for:
(1) severe disabilities; or
(2) mild and moderate disabilities.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-9
Special education grants; use for students in nonpublic schools
Revisor's Note: IC 20-43-7-9(f), as amended by P.L.229-2011, SEC.214, states that IC 20-43-7-9 takes effect July 1, 2011 (rather than January 1, 2011.)
Sec. 9. (a) This section does not apply to a charter school.
(b) Each calendar year, a school corporation shall expend part of the school corporation's state special education grant on the provision of special education and related services to parentally placed nonpublic school students with disabilities. The school corporation shall, at a minimum, expend an amount from the state special education grant equal to the amount attributable to the number of parentally placed nonpublic school students with disabilities included in the school corporation's count conducted under section 1 of this chapter.
(c) In determining compliance with this section, a school corporation may include state special education grant expenditures on the following:
(1) Activities and services for which the school corporation may expend federal grants under Part B of the federal Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
(2) Child find activities, including the cost of initial educational

evaluations and reevaluations.
(d) A school corporation shall maintain sufficient and accurate records to demonstrate compliance with this section.
(e) The state board shall adopt rules to implement this section, including, but not limited to, annual reporting requirements, monitoring, and consequences for noncompliance. The consequences may include requiring expenditure of additional state funds in a subsequent year if the school fails to expend the requisite amount in a prior year that occurs after June 30, 2011.
(f) Notwithstanding the effective date in HEA 1341-2011, SECTION 3, this section takes effect July 1, 2011 (rather than January 1, 2011).
As added by P.L.72-2011, SEC.3. Amended by P.L.229-2011, SEC.214.



CHAPTER 8. CAREER AND TECHNICAL EDUCATION GRANTS

IC 20-43-8-1
Date for determination of enrollment
Sec. 1. Pupil enrollment under this chapter shall be determined at the same time that a school corporation's ADM is determined.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-2
Labor market demand report; average wage level report; department of workforce development
Sec. 2. (a) Before December 1 of each year, the department of workforce development shall provide the department with a report, to be used to determine career and technical education grant amounts in the second calendar year after the year in which the report is provided, listing whether the labor market demand for each generally recognized labor category is more than moderate, moderate, or less than moderate. In the report, the department of workforce development shall categorize each of the career and technical education programs using the following four (4) categories:
(1) Programs that address employment demand for individuals in labor market categories that are projected to need more than a moderate number of individuals.
(2) Programs that address employment demand for individuals in labor market categories that are projected to need a moderate number of individuals.
(3) Programs that address employment demand for individuals in labor market categories that are projected to need less than a moderate number of individuals.
(4) All programs not covered by the employment demand categories of subdivisions (1) through (3).
(b) Before December 1 of each year, the department of workforce development shall provide the department with a report, to be used to determine grant amounts that will be distributed under this chapter in the second calendar year after the year in which the report is provided, listing whether the average wage level for each generally recognized labor category for which career and technical education programs are offered is a high wage, a moderate wage, or a less than moderate wage.
(c) In preparing the labor market demand report under subsection (a) and the average wage level report under subsection (b), the department of workforce development shall, if possible, list the labor market demand and the average wage level for specific regions, counties, and municipalities. (d) If a new career and technical education program is created by rule of the state board, the department of workforce development shall determine the category in which the program should be included.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.137.

IC 20-43-8-3
Modification of full-time equivalency requirement
Sec. 3. (a) Participation in a program is not required to the extent of full-time equivalency.
(b) The state board shall adopt rules that further define the nature and extent of participation and the type of program qualifying for approval.
(c) A count may not be made on any program that has not been approved by the state board or to the extent that a pupil is not participating to the extent required by any rule of the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-4
Eligibility; additional grant
Sec. 4. In addition to the amount a school corporation is entitled to receive in basic tuition support, each school corporation is entitled to receive a grant for career and technical education programs.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.138.

IC 20-43-8-5
Enrollment count; programs addressing greater than moderate labor demand
Sec. 5. (a) In a school corporation's duplicated count of pupils in programs addressing employment demand for individuals in labor market categories that are projected to need more than a moderate number of individuals, the school corporation shall count each pupil enrolled in each of the programs.
(b) A pupil may be counted in more than one (1) of the programs if the pupil is enrolled in more than one (1) program at the time pupil enrollment is determined.
(c) A pupil may be included in the duplicated count in this section and in the duplicated count of pupils in programs addressing employment demand that is moderate or less than moderate.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-6
Enrollment count; programs addressing moderate labor demand
Sec. 6. (a) In a school corporation's duplicated count of pupils in programs addressing employment demand for individuals in labor market categories that are projected to need a moderate number of individuals, the school corporation shall count each pupil enrolled in each of the programs. (b) A pupil may be counted in more than one (1) of the programs if the pupil is enrolled in more than one (1) program at the time pupil enrollment is determined.
(c) A pupil may be included in the duplicated count in this section and in the duplicated count of pupils in programs addressing employment demand that is more than or less than moderate.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-7
Enrollment count; programs addressing less than moderate labor demand
Sec. 7. (a) In a school corporation's duplicated count of pupils in programs addressing employment demand for individuals in labor market categories that are projected to need less than a moderate number of individuals, the school corporation shall count each pupil enrolled in each of the programs.
(b) A pupil may be counted in more than one (1) of the programs if the pupil is enrolled in more than one (1) program at the time pupil enrollment is determined.
(c) A pupil may be included in the duplicated count in this section and in the duplicated count of pupils in programs addressing employment demand that is more than moderate or moderate.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-8
Count; apprenticeship; cooperative education; other programs
Sec. 8. (a) A school corporation shall count each pupil enrolled in:
(1) each apprenticeship program;
(2) each cooperative education program; and
(3) any program not covered by sections 5 through 7 of this chapter.
(b) A pupil may be counted in more than one (1) of the programs if the pupil is enrolled in more than one (1) program at the time pupil enrollment is determined.
(c) A pupil may be included in the duplicated count in this section and in the duplicated count of pupils in programs addressing employment demand that is more than moderate, moderate, or less than moderate.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-9
Calculation; grant amount
Sec. 9. A school corporation's career and technical education grant for a calendar year is the sum of the following amounts:
STEP ONE: For each career and technical education program provided by the school corporation:
(A) the number of credit hours of the program (either one (1) credit, two (2) credits, or three (3) credits); multiplied by
(B) the number of students enrolled in the program; multiplied by (C) the following applicable amount:
(i) Four hundred fifty dollars ($450), in the case of a program described in section 5 of this chapter (more than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a high wage.
(ii) Three hundred seventy-five dollars ($375), in the case of a program described in section 5 of this chapter (more than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a moderate wage.
(iii) Three hundred dollars ($300), in the case of a program described in section 5 of this chapter (more than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a less than moderate wage.
(iv) Three hundred seventy-five dollars ($375), in the case of a program described in section 6 of this chapter (moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a high wage.
(v) Three hundred dollars ($300), in the case of a program described in section 6 of this chapter (moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a moderate wage.
(vi) Two hundred twenty-five dollars ($225), in the case of a program described in section 6 of this chapter (moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a less than moderate wage.
(vii) Three hundred dollars ($300), in the case of a program described in section 7 of this chapter (less than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a high wage.
(viii) Two hundred twenty-five dollars ($225), in the case of a program described in section 7 of this chapter (less than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a moderate wage.
(ix) One hundred fifty dollars ($150), in the case of a program described in section 7 of this chapter (less than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a less than moderate wage.
STEP TWO: The number of pupils described in section 8 of this chapter (all other programs) multiplied by two hundred fifty dollars ($250).
STEP THREE: The number of pupils participating in a career and technical education program in which pupils from multiple

schools are served at a common location multiplied by one hundred fifty dollars ($150).
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.139.

IC 20-43-8-10
Appeal; classification of regional labor demand
Sec. 10. If a school corporation determines that the categories of career and technical education programs issued by the department of workforce development under section 2 of this chapter are not representative of the employment demand in the region surrounding the school corporation, the school corporation may petition the department of workforce development to recategorize for the school corporation the career and technical education programs offered by the school corporation according to the employment demand in the region surrounding the school corporation. The petition must include information supporting the school corporation's determination that the categories of career and technical education programs by the department of workforce development under section 2 of this chapter are not representative of the employment demand in the region surrounding the school corporation.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.140.



CHAPTER 9. PRIMETIME PROGRAM

IC 20-43-9-0.5
Application; exception
Sec. 0.5. This chapter does not apply to a virtual charter school.
As added by P.L.229-2011, SEC.216.

IC 20-43-9-1
Purpose
Sec. 1. The primetime program is established to provide money to encourage school corporations to lower the pupil/teacher ratio in kindergarten through grade 3.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-2
Restriction of use of grant
Sec. 2. The amount received under this chapter shall be devoted to reducing class size in kindergarten through grade 3.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-3
Administration
Sec. 3. The primetime program shall be administered by the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-4
Staff cost; guaranteed primetime amount; count; licensed teachers; instructional aides
Sec. 4. For purposes of computation under this chapter, the following shall be used:
(1) The staff cost amount for a school corporation is seventy-four thousand five hundred dollars ($74,500).
(2) The guaranteed primetime amount for a school corporation

is the primetime allocation, before any penalty is assessed under this chapter, that the school corporation would have received under this chapter for the 1999 calendar year or the first year of participation in the program, whichever is later.
(3) The following apply to determine whether amounts received under this chapter have been devoted to reducing class size in kindergarten through grade 3 as required by section 2 of this chapter:
(A) Except as permitted under section 8 of this chapter, only a licensed teacher who is an actual classroom teacher in a regular instructional program is counted as a teacher.
(B) If a school corporation is granted approval under section 8 of this chapter, the school corporation may include as one-third (1/3) of a teacher each classroom instructional aide who meets qualifications and performs duties prescribed by the state board.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.253; P.L.182-2009(ss), SEC.341.

IC 20-43-9-5
Eligibility; implementation of primetime program
Sec. 5. In order to receive a distribution under this chapter, a school corporation must implement the primetime program in the following order:
(1) Grade 1.
(2) Grade 2.
(3) Grade 3 or kindergarten.
(4) The grade not chosen under subdivision (3).
As added by P.L.2-2006, SEC.166.

IC 20-43-9-6
Calculation; grant amount
Sec. 6. A school corporation's primetime distribution for a calendar year under this chapter is the amount determined by the following formula:
STEP ONE: Determine the applicable target pupil/teacher ratio for the school corporation as follows:
(A) If the school corporation's complexity index is less than one and one-tenth (1.1), the school corporation's target pupil/teacher ratio is eighteen to one (18:1).
(B) If the school corporation's complexity index is at least one and one-tenth (1.1) but less than one and three-tenths (1.3), the school corporation's target pupil/teacher ratio is fifteen (15) plus the result determined in item (iii) to one (1):
(i) Determine the result of one and three-tenths (1.3) minus the school corporation's complexity index.
(ii) Determine the item (i) result divided by two-tenths (0.2).
(iii) Determine the item (ii) result multiplied by three (3).
(C) If the school corporation's complexity index is at least

one and three-tenths (1.3), the school corporation's target pupil/teacher ratio is fifteen to one (15:1).
STEP TWO: Determine the result of:
(A) the ADM of the school corporation in kindergarten through grade 3 for the current school year; divided by
(B) the school corporation's applicable target pupil/teacher ratio, as determined in STEP ONE.
STEP THREE: Determine the result of:
(A) the basic tuition support for the year multiplied by seventy-five hundredths (0.75); divided by
(B) the school corporation's ADM.
STEP FOUR: Determine the result of:
(A) the STEP THREE result; multiplied by
(B) the ADM of the school corporation in kindergarten through grade 3 for the current school year.
STEP FIVE: Determine the result of:
(A) the STEP FOUR result; divided by
(B) the staff cost amount.
STEP SIX: Determine the greater of zero (0) or the result of:
(A) the STEP TWO amount; minus
(B) the STEP FIVE amount.
STEP SEVEN: Determine the result of:
(A) the STEP SIX amount; multiplied by
(B) the staff cost amount.
STEP EIGHT: Determine the greater of the STEP SEVEN amount or:
(A) for 2012, fifty percent (50%) of the school corporation's guaranteed primetime amount; or
(B) for 2013, zero (0).
STEP NINE: A school corporation's amount under this STEP is the following:
(A) If the amount the school corporation received under this chapter in the previous calendar year is greater than zero (0), the amount under this STEP is the lesser of:
(i) the STEP EIGHT amount; or
(ii) the amount the school corporation received under this chapter for the previous calendar year multiplied by one hundred seven and one-half percent (107.5%).
(B) If the amount the school corporation received under this chapter in the previous calendar year is not greater than zero (0), the amount under this STEP is the STEP EIGHT amount.
As added by P.L.2-2006, SEC.166. Amended by P.L.234-2007, SEC.254; P.L.182-2009(ss), SEC.342; P.L.229-2011, SEC.217.

IC 20-43-9-7
Report; class size
Sec. 7. A school corporation shall compile class size data for kindergarten through grade 3 and report the data to the department for purposes of maintaining compliance with this chapter. As added by P.L.2-2006, SEC.166.

IC 20-43-9-8
Conditions; counting instructional aides
Sec. 8. (a) The state board shall approve the counting of classroom instructional aides as teachers under this chapter if the school corporation can substantiate each year that providing adequate classroom space for the attainment of the school corporation's target pupil/teacher ratio creates an unreasonable hardship for that school corporation.
(b) If a school corporation qualifies under subsection (a) for classroom instructional aides, the school corporation shall present to the state board a plan concerning that school corporation's instructional aides program.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-9
Application
Sec. 9. School corporations shall apply for money under this chapter:
(1) on a form prescribed; and
(2) on or before the date designated;
by the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-10
Evaluation of program
Sec. 10. The state board shall evaluate the effectiveness of the primetime program and shall monitor compliance by school corporations with this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-11
Rules
Sec. 11. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-12
Adjustment of state primetime program distributions; schedule of adjustments
Sec. 12. (a) The department shall adjust distributions made to a school corporation, including a charter school, after May 13, 2005, to eliminate the difference between the state primetime distribution that the school corporation, including a charter school, received as a result of IC 21-1-30-3 (as amended by P.L.224-2003, before its repeal, now codified in this chapter), and the state primetime distribution to which the school corporation, including a charter school, is entitled to receive under IC 21-1-30-3 (as amended by P.L.246-2005, before its repeal, now codified in this chapter). (b) The adjustments required under this section shall be made on the schedule determined by the department of education.
As added by P.L.220-2011, SEC.339.



CHAPTER 10. OTHER TUITION SUPPORT GRANTS

IC 20-43-10-1
Additional grants
Sec. 1. In addition to a basic tuition support distribution, a school corporation is eligible for the grants provided under this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-10-2
Determination of award
Sec. 2. (a) A school corporation's honors diploma award for a calendar year is the amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the number of the school corporation's eligible pupils who successfully completed an academic honors diploma program in the school year ending in the previous calendar year.
STEP TWO: Determine the result of:
(A) the number of the school corporation's eligible pupils who successfully completed a Core 40 diploma with technical honors program in the school year ending in the previous calendar year; minus
(B) the number of eligible pupils who would otherwise be double counted under both clause (A) and STEP ONE.
STEP THREE: Determine the sum of the number of eligible students determined under STEP ONE and the number of eligible students determined under STEP TWO.
STEP FOUR: Multiply the STEP THREE amount by nine hundred dollars ($900).
(b) An amount received by a school corporation as an honors diploma award may be used only for:
(1) any:
(A) staff training;
(B) program development;
(C) equipment and supply expenditures; or
(D) other expenses;
directly related to the school corporation's honors diploma program; and
(2) the school corporation's program for high ability students.
(c) A governing body that does not comply with this section for a school year is not eligible to receive an honors diploma award for the following school year.
As added by P.L.2-2006, SEC.166. Amended by P.L.229-2011, SEC.219.



CHAPTER 11.5. REPEALED



CHAPTER 12. REPEALED



CHAPTER 12.2. REPEALED






ARTICLE 44. PROPERTY TAX LEVIES; GENERAL PROVISIONS

CHAPTER 1. TAXABLE PROPERTY

IC 20-44-1-2
Exclusion; property; bankrupt taxpayer
Sec. 2. IC 6-1.1-1-3(b) applies to funds and levies described in IC 6-1.1-1-3(b).
As added by P.L.2-2006, SEC.167.



CHAPTER 2. GENERAL LEVY POWERS

IC 20-44-2-2
General levy powers
Sec. 2. Each governing body may annually levy the amount of taxes that:
(1) in the judgment of the governing body; and
(2) after being made a matter of record in the minutes;
should be levied to produce income sufficient to conduct and carry on the public schools committed to the governing body.
As added by P.L.2-2006, SEC.167.

IC 20-44-2-3
Duty; rate necessary to pay obligations
Sec. 3. The governing body shall annually levy a rate that will produce a sum sufficient to meet all payments of principal and interest as they mature in the year for which the levy is made on the:
(1) bonds;
(2) notes; or
(3) other obligations;
of the school corporation.
As added by P.L.2-2006, SEC.167.

IC 20-44-2-4
Levy; emergency loans
Sec. 4. A school corporation may impose a levy for a fund, as permitted in IC 20-48-1-7, to repay an emergency loan to the fund.
As added by P.L.2-2006, SEC.167.

IC 20-44-2-5
Levy; joint schools
Sec. 5. The school trustee or board of school trustees of Indiana may levy taxes in maintaining a joint school established with a school corporation in an adjacent state under IC 20-23-11 as are otherwise provided by law for maintaining the public schools in Indiana.
As added by P.L.2-2006, SEC.167.

IC 20-44-2-6
Application of statutory limits
Sec. 6. The power of the governing body in making tax levies shall be exercised within existing statutory limits. The levies are subject to the review required by law.
As added by P.L.2-2006, SEC.167.



CHAPTER 3. APPLICATION OF LEVY EXCESS TO REDUCE PROPERTY TAXES

IC 20-44-3-2
"Levy excess" defined; limitation
Sec. 2. As used in this chapter, "levy excess" means that part of the property tax levy actually collected by a school corporation for taxes first due and payable during a particular calendar year that exceeds the school corporation's total levy, as approved by the department of local government finance under IC 6-1.1-17, for those property taxes. The term does not include delinquent ad valorem property taxes collected during a particular year that were assessed for an assessment date that precedes the assessment date for the current year in which the ad valorem property taxes are collected.
As added by P.L.2-2006, SEC.167. Amended by P.L.154-2006, SEC.68.

IC 20-44-3-3
Validity; levy excess
Sec. 3. A school corporation's levy excess is valid.
As added by P.L.2-2006, SEC.167. Amended by P.L.146-2008, SEC.491.

IC 20-44-3-4
Required deposit of levy excess; levy excess fund
Sec. 4. Except as provided in section 9 of this chapter, a school corporation shall deposit its levy excess in a fund to be known as the school corporation's levy excess fund.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-5
Inclusion of balance in budget
Sec. 5. The department of local government finance shall require a school corporation to include the amount in the school corporation's fund in the school corporation's budget fixed under IC 6-1.1-17.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-6
Expenditure after appropriation; reduction of maximum levy
Sec. 6. Except as provided in section 7 of this chapter, a school corporation may not spend money in its fund until the expenditure of

the money has been included in a budget that has been approved by the department of local government finance under IC 6-1.1-17. For purposes of fixing its budget and for purposes of the property tax levy limits fixed by law, a school corporation shall treat the money in its fund that the department of local government finance permits the school corporation to spend during a particular calendar year as part of the school corporation's property tax levy for that same calendar year.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-7
Transfer between funds
Sec. 7. A school corporation may transfer money from its fund to its other funds to reimburse those funds for amounts withheld from the school corporation as a result of refunds paid under IC 6-1.1-26.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-8
Uses
Sec. 8. Subject to the limitations imposed by this chapter, a school corporation may use money in its fund for any lawful purpose for which money in any of its other funds may be used.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-9
Minimum balance
Sec. 9. If the amount that would be deposited in the fund of a school corporation for a particular calendar year is less than one hundred dollars ($100), no money shall be deposited in the fund of the school corporation for that year.
As added by P.L.2-2006, SEC.167.






ARTICLE 45. GENERAL FUND LEVIES

CHAPTER 1. DEFINITIONS

IC 20-45-1-2
Repealed
(Repealed by P.L.182-2009(ss), SEC.466.)

IC 20-45-1-3
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-4
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-5
Repealed
(Repealed by P.L.182-2009(ss), SEC.463.)

IC 20-45-1-6
Repealed
(Repealed by P.L.182-2009(ss), SEC.466.)

IC 20-45-1-7
Repealed
(Repealed by P.L.146-2008, SEC.807; P.L.146-2008, SEC.810.)

IC 20-45-1-8
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-9
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-10
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-11
Repealed (Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-12
Repealed
(Repealed by P.L.182-2009(ss), SEC.466.)

IC 20-45-1-13
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-14
Repealed
(Repealed by P.L.234-2007, SEC.269.)

IC 20-45-1-15
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-16
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-17
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-18
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-19
Repealed
(Repealed by P.L.234-2007, SEC.269.)

IC 20-45-1-20
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-21
Repealed
(Repealed by P.L.146-2008, SEC.807.)

IC 20-45-1-21.3
Repealed
(Repealed by P.L.182-2009(ss), SEC.466.)

IC 20-45-1-21.5
Repealed
(Repealed by P.L.182-2009(ss), SEC.466.)
IC 20-45-1-21.7
Repealed
(Repealed by P.L.182-2009(ss), SEC.466.)

IC 20-45-1-22
Repealed
(Repealed by P.L.146-2008, SEC.807.)



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. SUPPLEMENTAL COUNTY LEVY; LAKE COUNTY

IC 20-45-7-2
Policy
Sec. 2. The following is declared to be the policy of this chapter:
(1) That in certain areas in Indiana there exists a condition created by the shift in population from urban centers to outlying areas that has created administrative and financial problems in the maintenance and operation of school systems in these areas, resulting in maladjustment of taxable wealth in these areas for levying taxes for the operation of the schools.
(2) That improvement in the administrative and financial structures of the qualified school corporations existing in these outlying areas to the urban centers is essential for the following:
(A) The establishment and maintenance of a general uniform and efficient system of public schools to provide a more equalized educational opportunity for public school pupils.
(B) The achievement of greater equity in school tax rates among the inhabitants of the various existing qualified school corporations in these areas.
(C) The provision for more use of the public funds expended for the support of the public school system.
(3) That existing statutes with respect to the granting of financial assistance on a countywide basis, allowing a more favorable use of the taxable wealth of the county for the support of the various school districts within the county, are inadequate to effectuate the need for this improvement in those areas.
(4) That modification in the present statutory provisions pertaining to the levying of tax rates for school purposes for the areas that qualify within the definitions in this chapter is essential to carry out the purposes of IC 20-23-4, and to that end it is the intent of the general assembly, by this chapter, to make provision for a more satisfactory use of the taxable wealth of counties that qualify under this chapter for the promotion, betterment, and improvement of their educational systems.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-3
"ADA"
Sec. 3. As used in this chapter, "ADA" means, as to any qualified school corporation, the average number of pupils in daily attendance in the qualified school corporation, determined in accordance with the rules established by the state board. If territory is transferred from one (1) school corporation to another after April 4, 1973, under

IC 20-4-4 (before its repeal), IC 20-3-14 (before its repeal), IC 20-23-5, or IC 20-25-5, ADA ratio shall be interpreted as though the pupils in the territory had been transferred in the school year ending in 1973.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-4
"ADA ratio"
Sec. 4. As used in this chapter, "ADA ratio" means, as to any qualified school corporation, the quotient resulting from a division of that qualified school corporation's current ADA by that qualified school corporation's ADA for the school year ending in 1973. However, in any case in which the quotient is less than one (1), the ADA ratio for the qualified school corporation is one (1). If territory is transferred from one (1) school corporation to another after April 4, 1973, under IC 20-4-4 (before its repeal), IC 20-3-14 (before its repeal), IC 20-23-5, or IC 20-25-5, ADA ratio shall be interpreted as though the pupils in the territory had been transferred in the school year ending in 1973.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-5
"Assessed value"
Sec. 5. As used in this chapter, "assessed valuation" of any qualified school corporation means the net assessed value of its real and taxable personal property adjusted by a percentage factor. For each qualified school corporation, this factor shall be the most recent adjustment factor computed by the department of local government finance under IC 6-1.1-34.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-6
"County auditor"
Sec. 6. As used in this chapter, "county auditor" refers to the county auditor of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-7
"County council"
Sec. 7. As used in this chapter, "county council" refers to the county council of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-8
"County treasurer"
Sec. 8. As used in this chapter, "county treasurer" refers to the county treasurer of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-9 "Current ADA"
Sec. 9. As used in this chapter, "current ADA" means the most recently determined ADA for the qualified school corporation in question. If territory is transferred from one (1) school corporation to another after April 4, 1973, under IC 20-4-4 (before its repeal), IC 20-3-14 (before its repeal), IC 20-23-5, or IC 20-25-5, current ADA ratio shall be interpreted as though the pupils in the territory had been transferred in the school year ending in 1973.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-10
"Eligible pupil"
Sec. 10. As used in this chapter,"eligible pupil" has the meaning set forth in IC 20-43-1-11.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-11
"Entitlement"
Sec. 11. As used in this chapter, "entitlement" of a qualified school corporation is that part of the fund:
(1) to which any qualified school corporation is entitled for any calendar year; and
(2) on the basis of which the tax is set under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-12
"Fund"
Sec. 12. As used in this chapter, "fund" refers to the county school distribution fund:
(1) into which the receipts from the tax must be credited; and
(2) from which distributions to qualified school corporations must be charged.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-13
"Qualified county"
Sec. 13. As used in this chapter, "qualified county" means Lake County.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-14
"Qualified school corporation"
Sec. 14. As used in this chapter, "qualified school corporation" means any school corporation that has under its jurisdiction any territory located in the qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-15
"Tax"
Sec. 15. As used in this chapter, "tax" refers to the county

supplemental school financing property tax to be levied by the county council under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-16
Duty; levy of countywide tax
Sec. 16. Each calendar year, the county council shall impose a tax on the real and personal property subject to taxation by the county under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-17
Adoption procedure
Sec. 17. The tax shall be imposed at the same time the county council adopts the qualified county's budget, tax levy, and tax rate for the next calendar year under IC 6-1.1-17.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-18
Calculation; tax rate
Sec. 18. The county council shall set a rate for the tax that will produce the total amount of the entitlements of the qualified school corporations for the next calendar year. However, the amount of the tax levy may not be greater than the amount determined under STEP TWO of the following formula:
STEP ONE: Determine the total dollar amount of that tax levy for 1972, payable in calendar year 1973, assuming one hundred percent (100%) tax collection.
STEP TWO: Multiply the STEP ONE amount by the ADA ratio.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-19
Certification; information needed to set tax rate
Sec. 19. Before July 11 of each year, the state superintendent shall certify to the county auditor:
(1) the consolidated ADA ratio of the qualified school corporations;
(2) the number of pupils in ADM of each qualified school corporation for the immediately preceding school year; and
(3) an estimate of these statistics for the succeeding school year.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-20
County auditor certification; tax rate
Sec. 20. (a) The county auditor shall compute the amount of the tax to be levied each year. Before August 2, the county auditor shall certify the amount to the county council.
(b) The tax rate shall be advertised and fixed by the county council in the same manner as other property tax rates. The tax rate

shall be subject to all applicable law relating to review by the county board of tax adjustment and the department of local government finance.
(c) The department of local government finance shall certify the tax rate at the time it certifies the other county tax rates.
(d) The department of local government finance shall raise or lower the tax rate to the tax rate provided in this chapter, regardless of whether the certified tax rate is below or above the tax rate advertised by the county.
As added by P.L.2-2006, SEC.168. Amended by P.L.224-2007, SEC.114; P.L.146-2008, SEC.492.

IC 20-45-7-21
Tax subject to maximum county levy limit
Sec. 21. The maximum levy limit that the county may levy for a particular year equals the maximum levy limit otherwise prescribed for the county for that year by IC 6-1.1-18.5. The amount levied for that year under the tax is included within the maximum levy limit.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-22
Collection
Sec. 22. The county officials charged with the duty of collecting and receiving receipts from county taxes shall collect and receive the tax in the same manner as other county taxes.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-23
Treasurer; deposits; county school distribution fund
Sec. 23. The county treasurer shall deposit the money collected from the tax in a county school distribution fund.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-24
Effect of distribution of excise taxes
Sec. 24. For purposes of allocating distributions of tax revenues collected under IC 6-5.5, IC 6-6-5, IC 6-6-5.5, or IC 6-6-6.5, the tax shall be treated as if it were property taxes imposed by a separate taxing unit. The appropriate part of those distributions shall be deposited in the fund.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-25
Distribution of tax collections to school corporations
Sec. 25. The county auditor and the county treasurer shall distribute the money credited to the fund during a calendar year to the qualified school corporations based on their entitlements for the year, adjusted as provided in this chapter.
As added by P.L.2-2006, SEC.168.
IC 20-45-7-26
Calculation; school corporation's distribution
Sec. 26. The entitlement of each qualified school corporation from the fund for each calendar year is the greater of:
(1) the amount of its entitlement for calendar year 2000 from the tax levied under this chapter; or
(2) an amount equal to twenty-seven dollars and fifty cents ($27.50) times its ADM.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-27
Correction of errors
Sec. 27. (a) If the tax rate is incorrect because of an error in calculating its amount, including a mistake in the amount of assessment, the error shall be expeditiously corrected within the next two (2) years by decreasing or increasing the rate of the tax set during those two (2) years.
(b) If the entitlement received by a qualified school corporation in any calendar year is more or less than its entitlement on account of an error in calculation, the amount of entitlement of a qualified school corporation shall be similarly adjusted within the next two (2) calendar years.
(c) If the money credited to the fund during any year is more or less than the total entitlements of the qualified school corporations for the calendar year, except for a greater or lesser receipt incident due to an error in calculating an entitlement or its correction, the county auditor shall increase or reduce each qualified school corporation's entitlement by the same percentage.
(d) The entire balance of the fund for each calendar year shall be distributed.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-28
Distribution by warrant; schedule
Sec. 28. The county auditor shall issue a warrant to the county treasurer for the distributions from the fund to the qualified school corporations in the amounts to which they are entitled under this chapter. The distributions shall be made at the same time as other property tax levies in each semiannual tax settlement period. A qualified school corporation has the right to obtain advance draws.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-29
Deposit of distribution; general fund
Sec. 29. Receipts from the fund shall be credited by each qualified school corporation to its general fund. The budgets of each qualified school corporation shall reflect the anticipated receipts from the tax. Appropriations shall be made from the general fund by the qualified school corporations as other appropriations are made either in the annual budgets or by additional appropriations. As added by P.L.2-2006, SEC.168.

IC 20-45-7-30
Certifications; additional information
Sec. 30. The department of local government finance and the state superintendent shall make certifications of any information in their possession, or any other certifications required by this chapter that will facilitate its execution.
As added by P.L.2-2006, SEC.168.



CHAPTER 8. SUPPLEMENTAL COUNTY LEVY; DEARBORN COUNTY

IC 20-45-8-2
Policy
Sec. 2. The following is declared to be the policy of this chapter:
(1) That in certain areas in Indiana there exists a condition created by the large concentration of taxable property in a single township away from outlying areas that has created administrative and financial problems in the maintenance and operation of school systems in those areas, resulting in maladjustment of taxable wealth in such areas for levying taxes for the operation of the schools.
(2) That improvement in the administrative and financial structures of the qualified school corporations existing on March 12, 1965, in those outlying areas is essential for:
(A) the establishment and maintenance of a general uniform and efficient system of public schools to provide a more equalized educational opportunity for public school pupils;
(B) the achievement of greater equity in school tax rates among the inhabitants of the various qualified school corporations existing on March 12, 1965, in these areas; and
(C) the provision for more use of the public funds expended for the support of the public school systems.
(3) That statutes existing on March 12, 1965, with respect to the granting of financial assistance on a countywide school basis, allowing a more favorable use of the taxable wealth of the county for the support of the various school districts within or attached to the county, are inadequate to effectuate the need for this improvement in those areas described in this chapter.
(4) That modification in the statutory provisions existing on March 12, 1965, pertaining to the levying of tax rates for school purposes for those areas that qualify within the definitions in this chapter is essential to carry out the purposes of IC 20-23-4, and the tax levied under this chapter shall be considered a county tax within the meaning of IC 20-23-4, and to that end it is the intent of the general assembly, by this chapter, to make provision for a more satisfactory use of the taxable wealth of counties that qualify under this chapter for the promotion, betterment, and improvement of their educational systems.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-3 "Assessed valuation"
Sec. 3. As used in this chapter, "assessed valuation" of any qualified school corporation means the net assessed value of its real and taxable personal property adjusted by a percentage factor. This factor shall be computed by the department of local government finance on a townshipwide basis for each township in the qualified county and areas assigned to the qualified county for school purposes in the same manner that the department of local government finance computes a factor for the various counties of the state under IC 6-1.1-34. In determining the assessed valuation of any qualified school corporation, the factor for any township shall be applied to the assessed valuation of the real and taxable personal property of each qualified school corporation lying within the township and school areas attached to the township.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-4
"Board of county commissioners"
Sec. 4. As used in this chapter, "board of county commissioners" refers to the board of county commissioners of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-5
"County auditor"
Sec. 5. As used in this chapter, "county auditor" means the county auditor of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-6
"Fund"
Sec. 6. As used in this chapter, "fund" means the county school distribution fund:
(1) into which the receipts from the tax must be credited; and
(2) from which distribution to a qualified school corporation must be charged.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-7
"Entitlement"
Sec. 7. As used in this chapter, "entitlement" of a qualified school corporation is that part of the fund:
(1) to which a qualified school corporation is entitled for any calendar year; and
(2) on the basis of which the tax is set under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-8
"Paying qualified school corporation"
Sec. 8. As used in this chapter, "paying qualified school corporation" means any qualified school corporation in which the tax

collected on the assessed valuation of the qualified school corporation exceeds the amount of the entitlement payable to the qualified school corporation under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-9
"Qualified county"
Sec. 9. As used in this chapter, "qualified county" refers to Dearborn County. The term includes any area attached to Dearborn County for school purposes.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-10
"Qualified school corporation"
Sec. 10. As used in this chapter, "qualified school corporation" means a school corporation that has under its jurisdiction any territory that is located in the qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-11
"Receiving qualified school corporation"
Sec. 11. As used in this chapter, "receiving qualified school corporation" means any qualified school corporation receiving an entitlement under this chapter that exceeds the amount of the tax collected on the assessed valuation of the qualified school corporation.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-12
"Tax"
Sec. 12. As used in this chapter, "tax" means the county supplemental school financing property tax to be levied by the board of county commissioners of a qualifying county under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-13
"Total school tax rate"
Sec. 13. "Total school tax rate" means the sum of the property tax rates levied for all school purposes.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-14
Establishment of fund
Sec. 14. A county school distribution fund is established in a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-15
Appropriation
Sec. 15. There shall be appropriated from the fund to qualified

school corporations, in the manner provided in this chapter, sufficient amounts of money to achieve the purposes of this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-16
Duty; levy of countywide tax
Sec. 16. (a) The board of county commissioners shall levy a county supplemental school financing tax at a rate that is sufficient to annually provide adequate funds to carry out the purposes of this chapter. The various officials and employees of the qualified county and the qualified school corporations charged with the duty of levying, collecting, and receiving other property tax funds for county or school purposes, or both, shall take the appropriate and respective steps as otherwise required by law for the levying, collecting, and receiving of property taxes in order to levy, collect, and receive the tax.
(b) The receipts from the tax shall be credited into the fund and paid from the fund by the county auditor to the qualified school corporations.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-17
Levy in contiguous area of adjacent county
Sec. 17. If the area of a qualified school corporation extends into an adjoining county, the tax rate fixed by the board of county commissioners shall control for the levying and assessment of the tax in the area extending into the adjoining county. The board of county commissioners and other county officials of the adjoining county shall take all appropriate and necessary action as otherwise required by law for:
(1) the levying, collecting, and receiving of the county supplemental school financing taxes; and
(2) the payment of the taxes into the fund;
for distribution under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-18
Certification; information needed to calculate levy
Sec. 18. (a) Before July 11 of each year, the state superintendent shall deliver to the county auditor a certified statement of the ADM in grades 1 through 12 residing in each qualified school corporation for the immediately preceding school year.
(b) Upon the receipt of the information, the county auditor shall compute the amount to be distributed to each of the qualified school corporations from the receipts of the tax levy, based on the formula set forth in this chapter.
(c) The county auditor shall annually issue a warrant to the county treasurer ordering the payment to the respective qualified school corporations the various amounts in the fund at each semiannual tax settlement period during the year in which the tax has been collected. (d) The qualified school corporations and the proper officials and employees of the qualified school corporations shall receive the receipts distributed by the county treasurer in the same manner as other tax receipts are received.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-19
Use
Sec. 19. The receipts from the tax are available to a qualified school corporation for any purpose or purposes for which school expenditures are authorized by law. The purpose or purposes for which the receipts from the tax are used rests within the discretion of the administrative officer or governing board of each qualified school corporation. The budgets of the qualified school corporations must reflect the anticipated receipts from the tax. Appropriations shall be made of the receipts from the tax as other appropriations are made.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-20
Application of other laws
Sec. 20. The tax levy is subject to all laws concerning review by the county board of tax adjustment and the department of local government finance.
As added by P.L.2-2006, SEC.168. Amended by P.L.224-2007, SEC.115; P.L.146-2008, SEC.493.

IC 20-45-8-21
Eligibility for distribution; required minimum levy
Sec. 21. To qualify to receive any of the receipts of a tax levy, a qualified school corporation must levy against the assessed valuation of the qualified school corporation a total school tax rate sufficient to generate an amount equal to the amount of revenues deposited in the fund in calendar year 1979.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-22
Calculation; tax levy
Sec. 22. (a) The amount to be raised by the tax shall be determined in any calendar year by the county auditor and certified to by the board of county commissioners before the time for making the county budgets in the year.
(b) The amount is the total of the entitlements of all qualified school corporations.
(c) The entitlement of each qualified school corporation calculated in a calendar year is an amount equal to the result determined under STEP TWO of the following formula:
STEP ONE: Calculate the quotient of:
(A) the total amount deposited in the fund in calendar year 1979 or the first year in which a deposit was made, whichever is later; divided by (B) the total ADM of the immediately preceding school year of qualified school corporations that received money from the fund in 1979.
STEP TWO: Calculate the product of:
(A) the STEP ONE result; multiplied by
(B) the ADM of the immediately preceding school year of the qualified school corporation that received money from the fund in 1979.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-23
Distribution; revenue in addition to other levies
Sec. 23. The entitlement of a receiving qualified school corporation may not have the effect of reducing the total school tax rate of the qualified school corporation below the total school tax rate prevailing in any paying qualified school corporation. Any entitlement payable under this chapter shall be reduced so as not to produce that effect. However, the entitlement of a receiving qualified school corporation that levies its maximum tuition support levy shall not be affected by the receiving qualified school corporation's tax rate.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-24
Duty; levy of countywide tax; amount
Sec. 24. (a) The board of county commissioners shall levy a tax rate on all the real and taxable personal property in the county that is sufficient to raise the total of the entitlements in the same manner as other county property tax rates are levied.
(b) If the board of county commissioners fails in any calendar year to levy the tax rate required by this chapter, the department of local government finance shall certify the amount of the tax levy to the county auditor. The certified rate shall be the tax for the calendar year. The tax shall be collected and received by the county treasurer in the same manner as other county property taxes are collected.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-25
Distribution to school corporations
Sec. 25. (a) The money received into the fund in any calendar year shall be paid to the qualified school corporations in accordance with their entitlements, determined in the immediately preceding calendar year, in the same manner as other tax distributions.
(b) A qualified school corporation has the same rights to advance payments of a distribution from the fund as the qualified school corporation's right to advance payments of other property taxes.
(c) If the tax receipts in the county school distribution fund in any calendar year are less than the total of the entitlements for any reason, on account of delinquencies in collection or otherwise, each entitlement shall be reduced in the same percentage so that the entire

fund is exhausted.
(d) If the tax receipts in any calendar year are more than the total of the entitlements because of the collection of delinquencies for prior years, each entitlement shall be increased in the same percentage so that the entire fund is exhausted.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-26
Budget
Sec. 26. In making its budget, each qualified school corporation shall take into account its anticipated receipts from the fund. The county auditor, before July 15 of each year, shall certify to each qualified school corporation the amount of its entitlement from the fund to be used in the preparation of its budget. Any qualified school corporation may also appropriate its entitlement by emergency appropriation in the same manner as any property tax receipt.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-27
Distribution; revenue in addition to state tuition support
Sec. 27. The tax provided by this chapter may not operate to diminish the amount of state tuition support or other aid given by the state.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-28
Certification; other information
Sec. 28. The department of local government finance and the state superintendent shall make certifications of any information in their possession, or any other certifications required by this chapter that will facilitate this chapter's execution.
As added by P.L.2-2006, SEC.168.






ARTICLE 46. LEVIES OTHER THAN GENERAL FUND LEVIES

CHAPTER 1. REFERENDUM TAX LEVY

IC 20-46-1-2
Repealed
(Repealed by P.L.146-2008, SEC.810.)

IC 20-46-1-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the referendum tax levy fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-4
"Levy"
Sec. 4. As used in this chapter, "levy" refers to the property tax levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-5
"Referendum"
Sec. 5. As used in this chapter, "referendum" refers to a referendum under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-6
Power; levy
Sec. 6. A school corporation may impose a referendum tax levy for the school corporation's fund in the amount allowed under:
(1) section 7 of this chapter;
(2) sections 8 through 19 of this chapter; or
(3) both subdivisions (1) and (2).
As added by P.L.2-2006, SEC.169.

IC 20-46-1-7 Transfer of certain levies from general fund
Sec. 7. (a) This section applies to a school corporation that added an amount to the school corporation's base tax levy before 2002 as the result of the approval of an excessive tax levy by the majority of individuals voting in a referendum held in the area served by the school corporation under IC 6-1.1-19-4.5 (before its repeal).
(b) A school corporation may adopt a resolution before September 21, 2005, to transfer the power of the school corporation to levy the amount described in subsection (a) from the school corporation's general fund to the school corporation's fund. A school corporation that adopts a resolution under this section shall, as soon as practicable after adopting the resolution, send a certified copy of the resolution to the department of local government finance and the county auditor. A school corporation that adopts a resolution under this section may, for property taxes first due and payable after 2005, levy an additional amount for the fund that does not exceed the amount of the excessive tax levy added to the school corporation's base tax levy before 2002.
(c) The power of the school corporation to impose the levy transferred to the fund under this section expires December 31, 2012, unless:
(1) the school corporation adopts a resolution to reimpose or extend the levy; and
(2) the levy is approved, before January 1, 2013, by a majority of the individuals who vote in a referendum that is conducted in accordance with the requirements in this chapter.
As soon as practicable after adopting the resolution under subdivision (1), the school corporation shall send a certified copy of the resolution to the department of local government finance and the county auditor. However, if requested by the school corporation in the resolution adopted under subdivision (1), the question of reimposing or extending a levy transferred to the fund under this section may be combined with a question presented to the voters to reimpose or extend a levy initially imposed after 2001. A levy reimposed or extended under this subsection shall be treated for all purposes as a levy reimposed or extended under this chapter.
(d) The school corporation's levy under this section may not be considered in the determination of the school corporation's state tuition support distribution under IC 20-43 or the determination of any other property tax levy imposed by the school corporation.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.494; P.L.182-2009(ss), SEC.345; P.L.41-2010, SEC.5.

IC 20-46-1-8
Resolution for referendum levy; purposes of referendum levy
Sec. 8. (a) Subject to this chapter, the governing body of a school corporation may adopt a resolution to place a referendum under this chapter on the ballot for either of the following purposes:
(1) The governing body of the school corporation determines that it cannot, in a calendar year, carry out its public educational

duty unless it imposes a referendum tax levy under this chapter.
(2) The governing body of the school corporation determines that a referendum tax levy under this chapter should be imposed to replace property tax revenue that the school corporation will not receive because of the application of the credit under IC 6-1.1-20.6.
(b) The governing body of the school corporation shall certify a copy of the resolution to the department of local government finance, including (in the case of a resolution certified to the department of local government finance after April 30, 2011) the language for the question required by section 10 of this chapter. In the case of a resolution certified to the department of local government finance after April 30, 2011, the department shall review the language for compliance with section 10 of this chapter and either approve or reject the language. The department shall send its decision to the governing body of the school corporation not more than ten (10) days after the resolution is submitted to the department. If the language is approved, the governing body of the school corporation shall certify a copy of the resolution, including the language for the question and the department's approval, to:
(1) the county fiscal body (for informational purposes only); and
(2) the circuit court clerk;
of each county in which the school corporation is located.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.495; P.L.41-2010, SEC.6; P.L.198-2011, SEC.5.

IC 20-46-1-9
Referendum
Sec. 9. A referendum tax levy under this chapter may be put into effect only if a majority of the individuals who vote in a referendum that is conducted in accordance with this section and sections 10 through 19 of this chapter approves the appellant school corporation's making a levy for the ensuing calendar year.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.496.

IC 20-46-1-10
Form; referendum question
Sec. 10. The question to be submitted to the voters in the referendum must read as follows:
"For the __ (insert number) calendar year or years immediately following the holding of the referendum, shall the school corporation impose a property tax rate that does not exceed _____________ (insert amount) cents ($0.__) (insert amount) on each one hundred dollars ($100) of assessed valuation and that is in addition to all other property tax levies imposed by the school corporation?".
As added by P.L.2-2006, SEC.169. Amended by P.L.113-2010, SEC.97.
IC 20-46-1-10.5
Distribution of levy approved in referendum
Sec. 10.5. (a) This section applies to taxes first due and payable in 2012 or a subsequent year.
(b) The county auditor shall distribute proceeds collected from an allocation area (as defined in IC 6-1.1-21.2-3) that are attributable to property taxes imposed after being approved by the voters in a referendum conducted after April 30, 2010, to the taxing unit for which the referendum was conducted.
(c) The amount to be distributed under subsection (b) shall be treated as part of the referendum levy for purposes of setting tax rates for property taxes imposed after being approved by the voters in a referendum conducted after April 30, 2010.
As added by P.L.203-2011, SEC.4.

IC 20-46-1-11
Maximum term of levy
Sec. 11. The voters in a referendum may not approve a levy that is imposed for more than seven (7) years. However, a levy may be reimposed or extended under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-12
Repealed
(Repealed by P.L.198-2011, SEC.11.)

IC 20-46-1-13
Circuit court clerk duties
Sec. 13. Each circuit court clerk shall, upon receiving the question certified by the governing body of a school corporation under this chapter, call a meeting of the county election board to make arrangements for the referendum.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.498; P.L.198-2011, SEC.6.

IC 20-46-1-14
Date of referendum
Sec. 14. (a) The referendum shall be held in the next primary election, general election, or municipal election in which all the registered voters who are residents of the appellant school corporation are entitled to vote after certification of the question under IC 3-10-9-3. The certification of the question must occur not later than noon:
(1) sixty (60) days before a primary election if the question is to be placed on the primary or municipal primary election ballot; or
(2) August 1 if the question is to be placed on the general or municipal election ballot.
However, if a primary election, general election, or municipal election will not be held during the first year in which the public

question is eligible to be placed on the ballot under this chapter and if the appellant school corporation requests the public question to be placed on the ballot at a special election, the public question shall be placed on the ballot at a special election to be held on the first Tuesday after the first Monday in May or November of the year. The certification must occur not later than noon sixty (60) days before a special election to be held in May (if the special election is to be held in May) or noon on August 1 (if the special election is to be held in November).
(b) If the referendum is not conducted at a primary election, general election, or municipal election, the appellant school corporation in which the referendum is to be held shall pay all the costs of holding the referendum.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.499; P.L.113-2010, SEC.98.

IC 20-46-1-15
Duties; county election board
Sec. 15. Each county election board shall cause:
(1) the question certified to the circuit court clerk by the governing body of a school corporation to be placed on the ballot in the form prescribed by IC 3-10-9-4; and
(2) an adequate supply of ballots and voting equipment to be delivered to the precinct election board of each precinct in which the referendum is to be held.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.500; P.L.198-2011, SEC.7.

IC 20-46-1-16
Qualified voters
Sec. 16. The individuals entitled to vote in the referendum are all of the registered voters resident in the appellant school corporation.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-17
Conduct of election
Sec. 17. Each precinct election board shall count the affirmative votes and the negative votes cast in the referendum and shall certify those two (2) totals to the county election board of each county in which the referendum is held. The circuit court clerk of each county shall, immediately after the votes cast in the referendum have been counted, certify the results of the referendum to the department of local government finance. If a majority of the individuals who voted in the referendum voted "yes" on the referendum question:
(1) the department of local government finance shall promptly notify the school corporation that the school corporation is authorized to collect, for the calendar year that next follows the calendar year in which the referendum is held, a levy not greater than the amount approved in the referendum;
(2) the levy may be imposed for the number of calendar years

approved by the voters following the referendum for the school corporation in which the referendum is held; and
(3) the school corporation shall establish a fund under IC 20-40-3-1.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.501; P.L.198-2011, SEC.8.

IC 20-46-1-18
Levy; additional to other levies
Sec. 18. A school corporation's levy may not be considered in the determination of the school corporation's state tuition support distribution under IC 20-43 or the determination of any other property tax levy imposed by the school corporation.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.502; P.L.1-2009, SEC.126.

IC 20-46-1-19
Rejection of voters; waiting period
Sec. 19. If a majority of the persons who voted in the referendum did not vote "yes" on the referendum question:
(1) the school corporation may not make any levy for its referendum tax levy fund; and
(2) another referendum under this section may not be held for one (1) year after the date of the referendum.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.503.

IC 20-46-1-19.5
Limitations on successive referenda
Sec. 19.5. (a) If a referendum is approved by the voters in a school corporation under this chapter in a calendar year, another referendum may not be placed on the ballot in the school corporation under this chapter in the following calendar year.
(b) Notwithstanding any other provision of this chapter and in addition to the restriction specified in subsection (a), if a school corporation imposes in a calendar year a referendum levy approved in a referendum under this chapter, the school corporation may not simultaneously impose in that calendar year more than one (1) additional referendum levy approved in a subsequent referendum under this chapter.
As added by P.L.198-2011, SEC.9.

IC 20-46-1-20
Restrictions on promoting a position on a referendum
Sec. 20. (a) Except as otherwise provided in this section, during the period beginning with the adoption of a resolution by the governing body of a school corporation to place a referendum under this chapter on the ballot and continuing through the day on which the referendum is submitted to the voters, the school corporation may not promote a position on the referendum by doing any of the

following:
(1) Using facilities or equipment, including mail and messaging systems, owned by the school corporation to promote a position on the referendum, unless equal access to the facilities or equipment is given to persons with a position opposite to that of the school corporation.
(2) Making an expenditure of money from a fund controlled by the school corporation to promote a position on the referendum.
(3) Using an employee to promote a position on the referendum during the employee's normal working hours or paid overtime, or otherwise compelling an employee to promote a position on the referendum at any time. However, if a person described in subsection (d) is advocating for or against a position on the referendum or discussing the referendum as authorized under subsection (d), an employee of the school corporation may assist the person in presenting information on the referendum, if requested to do so by the person described in subsection (d).
(4) Promoting a position on the referendum by:
(A) using students to transport written materials to their residences or in any way involving students in a school organized promotion of a position;
(B) including a statement within another communication sent to the students' residences; or
(C) initiating discussion of the referendum at a meeting between a teacher and parents of a student regarding the student's performance or behavior at school. However, if the parents initiate a discussion of the referendum at the meeting, the teacher may acknowledge the issue and direct the parents to a source of factual information on the referendum.
However, this section does not prohibit an official or employee of the school corporation from carrying out duties with respect to a referendum that are part of the normal and regular conduct of the official's or employee's office or agency, including the furnishing of factual information regarding the referendum in response to inquiries from any person.
(b) The staff and employees of a school corporation may not personally identify a student as the child of a parent or guardian who supports or opposes the referendum.
(c) This subsection does not apply to:
(1) a personal expenditure to promote a position on a local public question by an employee of a school corporation whose employment is governed by a collective bargaining contract or an employment contract; or
(2) an expenditure to promote a position on a local public question by a person or an organization that has a contract or an arrangement (whether formal or informal) with the school corporation solely for the use of the school corporation's facilities.
A person or an organization that has a contract or arrangement

(whether formal or informal) with a school corporation to provide goods or services to the school corporation may not spend any money to promote a position on the petition or remonstrance. A person or an organization that violates this subsection commits a Class A infraction.
(d) Notwithstanding any other law, an elected or appointed school board member or a school corporation superintendent, school corporation assistant superintendent, or chief school business official of a school corporation may at any time:
(1) personally advocate for or against a position on a referendum; or
(2) discuss the referendum with any individual, group, or organization or personally advocate for or against a position on a referendum before any individual, group, or organization;
so long as it is not done by using public funds. Advocacy or discussion allowed under this subsection is not considered a use of public funds. However, this subsection does not authorize or apply to advocacy or discussion by a school board member, superintendent, assistant superintendent, or school business official to or with students that occurs during the regular school day.
(e) A student may use school equipment or facilities to report or editorialize about a local public question as part of the news coverage of the referendum by a student newspaper or broadcast.
As added by P.L.198-2011, SEC.10.



CHAPTER 2. REPEALED



CHAPTER 3. RACIAL BALANCE LEVY

IC 20-46-3-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a racial balance fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-4
"Minority student"
Sec. 4. As used in this chapter, "minority student" means a student who is black, Spanish American, Asian American, or American Indian.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-5
Appeal
Sec. 5. A school corporation may petition the department of local government finance to impose a property tax to raise revenue for the purposes of the fund. However, before a school corporation may impose a property tax under this chapter, the school corporation must file a petition with the department of local government finance under IC 6-1.1-19. The petition must be filed before June 1 of the year preceding the first year the school corporation desires to impose the property tax and must include the following:
(1) The name of the school corporation.
(2) A settlement agreement among the parties to a desegregation

lawsuit that includes the program that will improve or maintain racial balance in the school corporation.
(3) The proposed levy.
(4) Any other item required by the department of local government finance.
As added by P.L.2-2006, SEC.169. Amended by P.L.182-2009(ss), SEC.346.

IC 20-46-3-6 Version a
Recommendation; tax control board
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 6. Subject to IC 6-1.1-18.5-9.9, the department of local government finance may allow a school corporation to establish a levy. The amount of the levy shall be determined each year and the levy may not exceed the lesser of the following:
(1) The revenue derived from a tax rate of eight and thirty-three hundredths cents ($0.0833) for each one hundred dollars ($100) of assessed valuation within the school corporation.
(2) The revenue derived from a tax rate equal to the difference between the maximum rate allowed for the school corporation's capital projects fund under IC 20-46-6 minus the actual capital projects fund rate that will be in effect for the school corporation for a particular year.
As added by P.L.2-2006, SEC.169. Amended by P.L.182-2009(ss), SEC.347.

IC 20-46-3-6 Version b
Recommendation; tax control board
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 6. Subject to IC 6-1.1-18.5-9.9 (before its repeal), the department of local government finance may allow a school corporation to establish a levy. The amount of the levy shall be determined each year and the levy may not exceed the lesser of the following:
(1) The revenue derived from a tax rate of eight and thirty-three hundredths cents ($0.0833) for each one hundred dollars ($100) of assessed valuation within the school corporation.
(2) The revenue derived from a tax rate equal to the difference between the maximum rate allowed for the school corporation's capital projects fund under IC 20-46-6 minus the actual capital projects fund rate that will be in effect for the school corporation for a particular year.
As added by P.L.2-2006, SEC.169. Amended by P.L.182-2009(ss), SEC.347; P.L.137-2012, SEC.112.

IC 20-46-3-7
Review; approval; department of local government finance
Sec. 7. The department of local government finance shall review

the petition of the school corporation and:
(1) disapprove the petition if the petition does not comply with this section;
(2) approve the petition; or
(3) approve the petition with modifications.
As added by P.L.2-2006, SEC.169. Amended by P.L.182-2009(ss), SEC.348.

IC 20-46-3-8
Repealed
(Repealed by P.L.146-2008, SEC.810.)

IC 20-46-3-9
Deposit of proceeds; fund
Sec. 9. Money received from a levy shall be deposited in the school corporation's fund.
As added by P.L.2-2006, SEC.169.



CHAPTER 4. SCHOOL TRANSPORTATION LEVY

IC 20-46-4-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the school transportation fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-3
"Last state transportation distribution"
Sec. 3. As used in this chapter, "last state transportation distribution" means the total amount of state funding received by a school corporation for transportation costs:
(1) under IC 21-3-3.1-1 through IC 21-3-3.1-3 (before their repeal) after June 30, 2003, and before July 1, 2004; and
(2) for special education and vocational programs under IC 21-3-3.1-4 (before its repeal) after June 30, 2003, and before July 1, 2004;
multiplied by two (2).
As added by P.L.2-2006, SEC.169.

IC 20-46-4-4
"Levy"
Sec. 4. As used in this chapter, "levy" refers to a levy under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-5
Powers; levy
Sec. 5. Each school corporation may levy for the calendar year a property tax for the fund sufficient to pay all operating costs attributable to transportation.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-6
Maximum levy
Sec. 6. (a) The levy imposed for an assessment date before January 16, 2011, may not exceed the maximum permissible levy permitted under this section as this section was effective on January 1, 2011.
(b) Except as provided in subsection (c), the levy imposed for an assessment date after January 15, 2011, may not exceed the amount determined by multiplying: (1) the school corporation's maximum permissible levy for the fund for the previous year under this chapter, after eliminating the effects of temporary excessive levy appeals and any other temporary adjustments made to the levy for the calendar year (regardless of whether the school corporation imposed the entire amount of the maximum permissible levy in the immediately preceding year); by
(2) the assessed value growth quotient determined under IC 6-1.1-18.5-2.
(c) This subsection applies to a school corporation if the school corporation's maximum permissible levy for the fund for calendar year 2009 was at least twenty-four percent (24%) less than the school corporation's maximum permissible levy for the fund for calendar year 2008. For the purposes of determining the school corporation's maximum permissible levy for the fund for calendar year 2013, the amount determined under this subsection shall be used under subsection (b)(1) as the school corporation's maximum permissible levy for the fund for the previous year. The school corporation shall be treated as having a maximum permissible levy for the fund in calendar year 2012 that is equal to the maximum permissible levy for the fund that the school corporation would have had in calendar year 2012 if:
(1) the school corporation's maximum permissible levy is recalculated for calendar year 2009 to eliminate any loss in the school corporation's maximum permissible levy for the fund; and
(2) the school corporation is treated as having levied the entire amount of the school corporation's recalculated maximum permissible levy for the fund in 2009, 2010, and 2011;
as determined by the department of local government finance. The adjustment under this subsection is a permanent adjustment in the school corporation's maximum permissible levy for the fund.
As added by P.L.2-2006, SEC.169. Amended by P.L.234-2007, SEC.263; P.L.124-2011, SEC.2; P.L.137-2012, SEC.113.

IC 20-46-4-7
Levy procedures
Sec. 7. The tax rate and levy for the fund shall be established as a part of the annual budget for the calendar year in accordance with IC 6-1.1-17.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-8
Use of surplus revenue
Sec. 8. If the amount levied in a particular year exceeds the amount necessary to cover the costs payable from the fund, the levy in the following year shall be reduced by the amount of surplus money.
As added by P.L.2-2006, SEC.169.
IC 20-46-4-9
Repealed
(Repealed by P.L.146-2008, SEC.810.)

IC 20-46-4-10
Appeal; increased fuel or other costs; increase in maximum levy
Sec. 10. (a) A school corporation may appeal to the department of local government finance under IC 6-1.1-19 to increase the maximum levy permitted for the school corporation's fund. To be granted an increase by the department of local government finance, the school corporation must establish that the increase is necessary because of a transportation operating cost increase of at least ten percent (10%) over the preceding year as a result of at least one (1) of the following:
(1) A fuel expense increase.
(2) A significant increase in the number of students enrolled in the school corporation that need transportation or a significant increase in the mileage traveled by the school corporation's buses compared with the previous year.
(3) A significant increase in the number of students enrolled in special education who need transportation or a significant increase in the mileage traveled by the school corporation's buses due to students enrolled in special education as compared with the previous year.
(4) Increased transportation operating costs due to compliance with a court ordered desegregation plan.
(5) The closure of a school building within the school corporation that results in a significant increase in the distances that students must be transported to attend another school building.
In addition, before the department of local government finance may grant a maximum levy increase, the school corporation must establish that the school corporation will be unable to provide transportation services without an increase. The department of local government finance may grant a maximum operating costs levy increase that is less than the increase requested by the school corporation.
(b) If the department of local government finance determines that a permanent increase in the maximum permissible levy is necessary, the maximum levy after the increase granted under this section becomes the school corporation's maximum permissible levy under this chapter.
As added by P.L.2-2006, SEC.169.



CHAPTER 5. SCHOOL BUS REPLACEMENT LEVY

IC 20-46-5-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-3
"Plan"
Sec. 3. As used in this chapter, "plan" refers to a school bus acquisition plan adopted or amended under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-4
Authority to impose levy; maximum levy; petition for adjustment of levy
Sec. 4. (a) Each school corporation may levy for a calendar year a property tax for the fund in accordance with the school bus acquisition plan adopted under this chapter. The levy imposed for the March 1, 2011, and January 15, 2012, assessment dates may not exceed the amount approved by the department of local government finance under section 5 of this chapter and IC 6-1.1-17. In setting the levy for the March 1, 2011, and January 15, 2012, assessment dates, the department of local government finance shall evaluate whether the levy proposed by a school corporation exceeds the reasonable needs of the school corporation to carry out the purposes of the fund and approve a levy that does not exceed the reasonable needs of the school corporation to carry out the purposes of this chapter. In making its determination, the department of local government finance may consider whether a school corporation has in a previous year transferred money from the fund to the school corporation's rainy day fund or a fund other than the school bus replacement fund. Except as provided in subsection (b), a levy imposed for an assessment date after January 15, 2012, may not exceed an amount determined by multiplying:
(1) the school corporation's maximum permissible levy determined under this section for the previous year, after eliminating the effects of temporary excessive levy appeals and any other temporary adjustments made to the levy for the calendar year (regardless of whether the school corporation imposed the entire amount of the maximum permissible levy in the immediately preceding year); by (2) the assessed value growth quotient determined under IC 6-1.1-18.5-2.
(b) The department of local government finance may, upon petition by a school corporation, adjust the school corporation's levy for the fund to reflect the school corporation's plan adopted or amended under this chapter.
As added by P.L.2-2006, SEC.169. Amended by P.L.172-2011, SEC.123; P.L.145-2012, SEC.26.

IC 20-46-5-5
Levy procedures
Sec. 5. The levy tax rate and the levy shall be established as a part of the annual budget for the calendar year in accordance with IC 6-1.1-17.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-6
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 20-46-5-6.1
Plan; school corporation outside South Bend
Sec. 6.1. (a) This section does not apply to a school corporation that elects to adopt a budget under IC 6-1.1-17-5.6, unless a resolution adopted under IC 6-1.1-17-5.6(d) by the governing body of the school corporation is in effect.
(b) Before a governing body may collect property taxes for the fund in a particular calendar year, the governing body must, after January 1 and not later than November 1 of the immediately preceding year:
(1) conduct a public hearing on; and
(2) pass a resolution to adopt;
a plan.
As added by P.L.182-2009(ss), SEC.349. Amended by P.L.111-2010, SEC.3; P.L.172-2011, SEC.124.

IC 20-46-5-7
Plan; school corporation in South Bend
Sec. 7. (a) This section applies only to a school corporation that elects to adopt a budget under IC 6-1.1-17-5.6.
(b) This section does not apply to the school corporation if a resolution adopted under IC 6-1.1-17-5.6(d) by the governing body of the school corporation is in effect.
(c) Before the governing body of the school corporation may collect property taxes for the fund in a particular calendar year, the governing body must, after January 1 and on or before February 1 of the immediately preceding year:
(1) conduct a public hearing on; and
(2) pass a resolution to adopt;
a plan. As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.505; P.L.182-2009(ss), SEC.350; P.L.111-2010, SEC.4.

IC 20-46-5-8
Form; plan
Sec. 8. (a) The department of local government finance shall prescribe the format of the plan.
(b) A plan must apply to at least the twelve (12) budget years immediately following the year the plan is adopted.
(c) A plan must at least include the following:
(1) An estimate for each year to which it applies of the nature and amount of proposed expenditures from the fund.
(2) A presumption that the minimum useful life of a school bus is not less than twelve (12) years.
(3) An identification of:
(A) the source of all revenue to be dedicated to the proposed expenditures in the upcoming budget year; and
(B) the amount of property taxes to be collected in that year and the unexpended balance to be retained in the fund for expenditures proposed for a later year.
(4) If the school corporation is seeking to:
(A) acquire; or
(B) contract for transportation services that will provide;
additional school buses or school buses with a larger seating capacity as compared with the number and type of school buses from the prior school year, evidence of a demand for increased transportation services within the school corporation. Clause (B) does not apply if contracted transportation services are not paid from the fund.
(5) If the school corporation is seeking to:
(A) replace an existing school bus earlier than twelve (12) years after the existing school bus was originally acquired; or
(B) require a contractor to replace a school bus;
evidence that the need exists for the replacement of the school bus. Clause (B) does not apply if contracted transportation services are not paid from the fund.
(6) Evidence that the school corporation that seeks to acquire additional school buses under this section is acquiring or contracting for the school buses only for the purposes specified in subdivision (4) or for replacement purposes.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.506.

IC 20-46-5-9
Review of plan; department of local government finance
Sec. 9. After reviewing the plan, the department of local government finance shall certify its approval, disapproval, or modification of the plan to the governing body and the county auditor of the county. The action of the department of local

government finance with respect to the plan is final.
As added by P.L.2-2006, SEC.169. Amended by P.L.182-2009(ss), SEC.351.

IC 20-46-5-10
Plan; amendments
Sec. 10. (a) A governing body may amend a plan. When an amendment to a plan is required, the governing body must:
(1) declare the nature of and the need for the amendment; and
(2) show cause as to why the original plan no longer meets the needs of the school corporation.
(b) The governing body must then conduct a public hearing on and pass a resolution to adopt the amendment to the plan.
(c) The plan, as proposed to be amended, must comply with the requirements for a plan under section 8 of this chapter.
(d) An amendment to the plan is not subject to the deadlines for adoption described in section 6.1 or 7 of this chapter. However, the amendment to the plan must be submitted to the department of local government finance for its consideration and is subject to approval, disapproval, or modification in accordance with the procedures for adopting a plan set forth in this chapter.
As added by P.L.2-2006, SEC.169. Amended by P.L.182-2009(ss), SEC.352.

IC 20-46-5-11
Notice publication requirements
Sec. 11. If a public hearing is scheduled under this chapter, the governing body shall publish a notice of the public hearing and the proposed plan or amendment to the plan in accordance with IC 5-3-1-2(b).
As added by P.L.2-2006, SEC.169. Amended by P.L.1-2007, SEC.154.

IC 20-46-5-12
Limitation; reduction of levy; lease agreement with Indiana bond bank
Sec. 12. (a) If:
(1) a school corporation enters into a lease agreement with the Indiana bond bank for the lease of one (1) or more school buses under IC 5-1.5-4-1(a)(5);
(2) the lease agreement conforms with the school corporation's twelve (12) year school bus replacement plan approved by the department of local government finance under section 9 of this chapter; and
(3) in the first full fiscal year after the effective date of the lease agreement, there would otherwise be a reduction in the levy in an amount equal to the difference between the total purchase price of the bus or buses and the total rental payment due under the lease agreement;
the levy in that fiscal year may not be reduced by the amount of the

reduction.
(b) Any or all of the amount of that part of the levy may, on or before the end of the year of its collection, be:
(1) retained in the fund;
(2) transferred to the school transportation fund established under IC 20-40-6-4; or
(3) transferred to the capital projects fund established under IC 20-40-8-6.
As added by P.L.234-2007, SEC.264. Amended by P.L.140-2012, SEC.3.



CHAPTER 6. CAPITAL PROJECTS LEVY

IC 20-46-6-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-3
"Plan"
Sec. 3. As used in this chapter, "plan" refers to a plan adopted or amended under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-4
"Qualified utility and insurance costs"
Sec. 4. As used in this chapter, "qualified utility and insurance costs" refers to costs described in IC 20-40-8-19.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-5 Version a
Governing body may impose property tax rate; amount; advertisement
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. Subject to IC 6-1.1-18-12 and IC 6-1.1-18.5-9.9, to provide for the fund, the governing body may, for each year in which a plan is in effect, impose a property tax rate that does not exceed forty-one and sixty-seven hundredths cents ($0.4167) on each one hundred dollars ($100) of assessed valuation of the school corporation. The actual rate imposed by the governing body must be advertised in the same manner as other property tax rates.
As added by P.L.2-2006, SEC.169. Amended by P.L.154-2006, SEC.69.

IC 20-46-6-5 Version b
Governing body may impose property tax rate; amount; advertisement
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. Subject to IC 6-1.1-18-12 and IC 6-1.1-18.5-9.9 (before its repeal), to provide for the fund, the governing body may, for each year in which a plan is in effect, impose a property tax rate that does

not exceed forty-one and sixty-seven hundredths cents ($0.4167) on each one hundred dollars ($100) of assessed valuation of the school corporation. The actual rate imposed by the governing body must be advertised in the same manner as other property tax rates.
As added by P.L.2-2006, SEC.169. Amended by P.L.154-2006, SEC.69; P.L.137-2012, SEC.114.

IC 20-46-6-6
Additional levy; qualified utility and insurance costs
Sec. 6. (a) This section applies only for a calendar year for which IC 20-40-8-19 permits a school corporation to pay qualified utility and insurance costs from the fund.
(b) For a year in which a school corporation uses money from the school corporation's fund to pay for qualified utility and insurance costs, the school corporation may impose a property tax rate that exceeds the rate described in section 5 of this chapter. The amount by which the property tax rate may exceed the rate described in section 5 of this chapter equals the amount determined under STEP THREE of the following formula:
STEP ONE: Determine the school corporation's qualified utility and insurance costs for the calendar year.
STEP TWO: Determine the quotient of:
(A) the STEP ONE amount; divided by
(B) the school corporation's assessed valuation for the year.
STEP THREE: Determine the product of:
(A) the STEP TWO amount; multiplied by
(B) one hundred (100).
As added by P.L.2-2006, SEC.169.

IC 20-46-6-7
Additional levy; advance from educational technology program
Sec. 7. A school corporation receiving an advancement for an educational technology program may annually impose a levy for the fund as provided in IC 20-49-4-22.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-8
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 20-46-6-8.1
Plan; school corporation outside South Bend
Sec. 8.1. (a) This section does not apply to a school corporation that elects to adopt a budget under IC 6-1.1-17-5.6, unless a resolution adopted under IC 6-1.1-17-5.6(d) by the governing body of the school corporation is in effect.
(b) Before a governing body may collect property taxes for a capital projects fund in a particular year, the governing body must:
(1) after January 1; and
(2) not later than November 1; of the immediately preceding year, hold a public hearing on a proposed or amended plan and pass a resolution to adopt the proposed or amended plan.
As added by P.L.182-2009(ss), SEC.353. Amended by P.L.111-2010, SEC.5; P.L.172-2011, SEC.125.

IC 20-46-6-9
Plan; school corporation in South Bend
Sec. 9. (a) This section applies only to a school corporation that elects to adopt a budget under IC 6-1.1-17-5.6. However, this section does not apply to the school corporation if a resolution adopted under IC 6-1.1-17-5.6(d) by the governing body of the school corporation is in effect.
(b) Before the governing body of the school corporation may collect property taxes for a fund in a particular year, the governing body must:
(1) after January 1; and
(2) before February 2;
of the immediately preceding year, hold a public hearing on a proposed or amended plan and pass a resolution to adopt the proposed or amended plan.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.508; P.L.182-2009(ss), SEC.354; P.L.111-2010, SEC.6.

IC 20-46-6-10
Form of plan
Sec. 10. (a) The department of local government finance shall prescribe the format of the plan.
(b) A plan must:
(1) apply to at least the three (3) years immediately following the year the plan is adopted;
(2) estimate for each year to which the plan applies the nature and amount of proposed expenditures from the fund; and
(3) estimate:
(A) the source of all revenue to be dedicated to the proposed expenditures in the upcoming calendar year; and
(B) the amount of property taxes to be collected in the upcoming calendar year and retained in the fund for expenditures proposed for a later year.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-11
Publication of proposed plan or plan amendment
Sec. 11. If a hearing is scheduled for a plan, the governing body shall publish the proposed plan and a notice of the hearing in accordance with IC 5-3-1-2(b).
As added by P.L.2-2006, SEC.169.

IC 20-46-6-12
Notice publication requirements Sec. 12. A governing body shall publish a notice of the adoption or amendment of a plan in accordance with IC 5-3-1-2(b). This publication must be made not later than twenty (20) days after the county auditor posts and publishes the notice of the school corporation's tax rate for the ensuing calendar year.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-13
Remonstrance
Sec. 13. (a) In the first year that a plan is proposed, ten (10) or more taxpayers that will be affected by the adopted plan may file a petition with the county auditor of a county in which the school corporation is located not later than ten (10) days after the publication under section 12 of this chapter. The petition must set forth the taxpayers' objections to the proposed plan.
(b) After the first year a plan is proposed, ten (10) or more taxpayers that will be affected by the adopted plan may file a petition with the county auditor of a county in which the school corporation is located not later than ten (10) days after the publication under section 12 of this chapter. The petition must set forth the taxpayers' objections to any item in the proposed plan or amendment to the plan that does not concern a construction project that had previously been included in a plan.
(c) The county auditor shall immediately certify a petition filed under this section to the department of local government finance.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-14
Hearing
Sec. 14. (a) The department of local government finance shall within a reasonable time fix a date for a hearing on a petition filed under section 13 of this chapter. The hearing shall be held in a county in which the school corporation is located.
(b) The department of local government finance shall notify:
(1) the governing body; and
(2) the first ten (10) taxpayers whose names appear on the petition;
at least five (5) days before the date fixed for the hearing.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-15
Review; approval; department of local government finance
Sec. 15. After a hearing on the petition under section 14 of this chapter, the department of local government finance shall certify its approval, disapproval, or modification of the plan to the governing body and the county auditor of the county.
As added by P.L.2-2006, SEC.169. Amended by P.L.182-2009(ss), SEC.355.

IC 20-46-6-16 Appeal; judicial review
Sec. 16. A governing body may petition for judicial review of the final determination of the department of local government finance under section 15 of this chapter. The petition must be filed in the tax court not more than forty-five (45) days after the department of local government finance certifies its action under section 15 of this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-17
Plan; amendment
Sec. 17. (a) A governing body may amend a plan to:
(1) provide money for the purposes of the fund; or
(2) supplement money accumulated in the fund for the purposes of the fund.
(b) Subject to any notice and hearing requirements, a school corporation may amend a plan to include expenditures under IC 20-40-8-19.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-18
Public hearing on amendment not related to emergency
Sec. 18. (a) This section applies to an amendment to a plan that is required by a reason other than an emergency.
(b) The governing body must hold a public hearing on the proposed amendment. At the hearing, the governing body must declare the nature of and the need for the amendment and pass a resolution to adopt the amendment to the plan.
(c) The plan, as proposed to be amended, must comply with the requirements for a plan under section 10 of this chapter. The governing body must publish the proposed amendment to the plan and notice of the hearing in accordance with IC 5-3-1-2(b).
(d) An amendment to the plan:
(1) is not subject to the deadline for adoption described in section 8.1 or 9 of this chapter;
(2) must be submitted to the department of local government finance for its consideration; and
(3) is subject to approval, disapproval, or modification in accordance with the procedures for adopting a plan.
As added by P.L.2-2006, SEC.169. Amended by P.L.182-2009(ss), SEC.356.

IC 20-46-6-19
Procedures; amendment related to emergency
Sec. 19. (a) This section applies to an amendment to a plan that is required by reason of an emergency that results in costs that exceed the amount accumulated in the fund for repair, replacement, or site acquisition that is necessitated by an emergency.
(b) The governing body is not required to comply with section 18 of this chapter. (c) The governing body must immediately apply to the department of local government finance for a determination that an emergency exists. If the department of local government finance determines that an emergency exists, the governing body may adopt a resolution to amend the plan.
(d) An amendment to the plan is not subject to the deadline and the procedures for adoption described in section 8.1 or 9 of this chapter. However, the amendment is subject to modification by the department of local government finance.
As added by P.L.2-2006, SEC.169. Amended by P.L.182-2009(ss), SEC.357.

IC 20-46-6-20
Allowable plan provisions; use of money raised for a different purpose; borrowing from other funds
Sec. 20. An amendment adopted under section 18 or 19 of this chapter, may require any of the following:
(1) The payment of eligible costs from:
(A) money accumulated in the fund for other purposes; or
(B) money to be borrowed from other funds of the school corporation or from a financial institution.
(2) An increase in the property tax rate for the fund to restore money to the fund or to pay principal and interest on a loan. Any increase to the property tax rate for the fund is effective for property taxes first due and payable for the year next certified by the department of local government finance under IC 6-1.1-17-16. However, the property tax rate may not exceed the maximum rate established under section 5 of this chapter.
As added by P.L.2-2006, SEC.169.



CHAPTER 7. DEBT SERVICE LEVY

IC 20-46-7-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-3
"Obligation"
Sec. 3. As used in this chapter, "obligation" refers to any obligation that is permitted or required by law to be paid from the fund under IC 20-40-9 or another law.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-4
Duty; levy
Sec. 4. The governing body of each school corporation shall establish a levy in every calendar year sufficient to pay all obligations.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-5
Conditions; levy in excess of advertised levy
Sec. 5. If the advertised levy is insufficient to produce revenue to meet all obligations for any calendar year, the department of local government finance may establish a levy greater than advertised if necessary to meet the school corporation's obligations.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-6
Levy; advance from state
Sec. 6. An amount equal to deductions made or to be made in the current year for the payment of principal and interest on an advancement from any state fund (including the common school fund and the veterans memorial school construction fund) may be included in a levy and appropriated and paid to the general fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-7
Levy; advance; common school fund
Sec. 7. A school corporation receiving an advancement:
(1) under IC 20-49-2 may annually levy a tax for the fund as

provided in IC 20-49-2-16;
(2) for a school building construction program may annually levy a tax for the fund as provided in IC 20-49-4-21; or
(3) for an educational technology program may annually levy a tax for the fund as provided in IC 20-49-4-22.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-8
Department of local government finance approval of school corporation indebtedness; exemption for school bus purchases or leases from the Indiana bond bank
Sec. 8. (a) This section does not apply to the following:
(1) Bonds or lease rental agreements for which a school corporation:
(A) after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5; or
(B) in the case of bonds or lease rental agreements not subject to IC 6-1.1-20-3.1, IC 6-1.1-20-3.5, or IC 6-1.1-20-5, adopts a resolution or ordinance authorizing the bonds or lease rental agreement after June 30, 2008.
(2) Repayment from the debt service fund of loans made after June 30, 2008, for the purchase of school buses under IC 20-27-4-5.
(b) A school corporation must file a petition requesting approval from the department of local government finance to:
(1) incur bond indebtedness;
(2) enter into a lease rental agreement; or
(3) repay from the debt service fund loans made for the purchase of school buses under IC 20-27-4-5;
not later than twenty-four (24) months after the first date of publication of notice of a preliminary determination under IC 6-1.1-20-3.1(2), unless the school corporation demonstrates that a longer period is reasonable in light of the school corporation's facts and circumstances.
(c) A school corporation must obtain approval from the department of local government finance before the school corporation may:
(1) incur the indebtedness;
(2) enter into the lease agreement; or
(3) repay the school bus purchase loan.
(d) This restriction does not apply to property taxes that a school corporation levies to pay or fund bond or lease rental indebtedness created or incurred before July 1, 1974. In addition, this restriction does not apply to a lease agreement or a purchase agreement entered into between a school corporation and the Indiana bond bank for the lease or purchase of a school bus under IC 5-1.5-4-1(a)(5), if the lease agreement or purchase agreement conforms with the school corporation's ten (10) year school bus replacement plan approved by the department of local government finance under IC 21-2-11.5-3.1

(before its repeal) or IC 20-46-5.
(e) This section does not apply to school bus purchase loans made by a school corporation that will be repaid solely from the general fund of the school corporation.
As added by P.L.2-2006, SEC.169. Amended by P.L.192-2006, SEC.11; P.L.224-2007, SEC.116; P.L.146-2008, SEC.509.

IC 20-46-7-8.5
Review and approval by department of local government finance not required for certain bonds, leases, or other obligations
Sec. 8.5. (a) Notwithstanding any other provision, review by the department of local government finance and approval by the department of local government finance are not required before a school corporation may issue or enter into bonds, a lease, or any other obligation, if the school corporation:
(1) after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5; or
(2) in the case of bonds, leases, or other obligations not subject to IC 6-1.1-20-3.1, IC 6-1.1-20-3.5, or IC 6-1.1-20-5, adopts a resolution or ordinance authorizing the bonds, lease rental agreement, or other obligations after June 30, 2008.
(b) A school corporation is not required to obtain the approval of the department of local government finance before the school corporation may repay from the debt service fund any loans made after June 30, 2008, for the purchase of school buses under IC 20-27-4-5.
(c) This subsection applies after June 30, 2008. Notwithstanding any other provision, review by the department of local government finance and approval by the department of local government finance are not required before a school corporation may construct, alter, or repair a capital project.
As added by P.L.146-2008, SEC.510.

IC 20-46-7-9
Review by department of local government finance
Sec. 9. (a) This section applies only to an obligation subject to section 8 of this chapter. This section does not apply to bonded indebtedness or lease rental agreements for which a school corporation:
(1) after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5; or
(2) in the case of bonds or lease rental agreements not subject to IC 6-1.1-20-3.1, IC 6-1.1-20-3.5, or IC 6-1.1-20-5, adopts a resolution or ordinance authorizing the bonds or lease rental agreement after June 30, 2008.
(b) The department of local government finance may:
(1) approve;
(2) disapprove; or (3) modify then approve;
a school corporation's proposed lease rental agreement, bond issue, or school bus purchase loan. Before the department of local government finance approves or disapproves a proposed lease rental agreement, bond issue, or school bus purchase loan, the department of local government finance may seek the recommendation of the tax control board.
(c) The department of local government finance shall render a decision not more than three (3) months after the date the department of local government finance receives a request for approval under section 8 of this chapter. However, the department of local government finance may extend this three (3) month period by an additional three (3) months if, at least ten (10) days before the end of the original three (3) month period, the department of local government finance sends notice of the extension to the executive officer of the school corporation.
As added by P.L.2-2006, SEC.169. Amended by P.L.224-2007, SEC.117; P.L.146-2008, SEC.511.

IC 20-46-7-10
Approval; required study of classroom space
Sec. 10. (a) This section applies only to an obligation described in section 8 of this chapter. This section does not apply to bonded indebtedness or lease rental agreements for which the school corporation:
(1) after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5; or
(2) in the case of bonds or lease rental agreements not subject to IC 6-1.1-20-3.1, IC 6-1.1-20-3.5, or IC 6-1.1-20-5, adopts a resolution or ordinance authorizing the bonds or lease rental agreement after June 30, 2008.
(b) The department of local government finance may not approve a school corporation's proposed lease rental agreement or bond issue to finance the construction of additional classrooms unless the school corporation first:
(1) establishes that additional classroom space is necessary; and
(2) conducts a feasibility study, holds public hearings, and hears public testimony on using a twelve (12) month school term (instead of the nine (9) month school term (as defined in IC 20-30-2-7)) rather than expanding classroom space.
(c) A taxpayer may petition for judicial review of the final determination of the department of local government finance under this section. The petition must be filed in the tax court not more than thirty (30) days after the department of local government finance enters its order under this section.
As added by P.L.2-2006, SEC.169. Amended by P.L.224-2007, SEC.118; P.L.146-2008, SEC.512.

IC 20-46-7-11 Approval; factors considered; no authority to review or approve financing
Sec. 11. (a) The department of local government finance in determining whether to approve or disapprove a school building construction project shall consider the following factors:
(1) The current and proposed square footage of school building space per student.
(2) Enrollment patterns within the school corporation.
(3) The age and condition of the current school facilities.
(4) The cost per square foot of the school building construction project.
(5) The effect that completion of the school building construction project would have on the school corporation's tax rate.
(6) Any other pertinent matter.
(b) The authority of the department of local government finance to determine whether to approve or disapprove a school building construction project does not after June 30, 2008, include the authority to review or approve the financing of the school building construction project.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.513; P.L.182-2009(ss), SEC.358.

IC 20-46-7-12
Maximum term of bonds
Sec. 12. (a) Except as provided by IC 5-1-14-10, the maximum term or repayment period for bonds issued by a school corporation for a school building construction project may not exceed twenty (20) years after the date of the issuance of the bonds.
(b) If a school corporation is an eligible school corporation under IC 5-1-5-2.5, the school corporation may extend the repayment period beyond the maximum repayment period that applied to the bond, loan, or lease at the time the obligation was incurred as provided by IC 5-1-5-2.5.
As added by P.L.2-2006, SEC.169. Amended by P.L.146-2008, SEC.514; P.L.229-2011, SEC.220.

IC 20-46-7-13
Annual review
Sec. 13. The department of local government finance shall annually conduct the review of debt service obligations (as defined in IC 20-48-1-11) required in IC 20-48-1-11.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-14
Payments toward principal required on at least annual basis
Sec. 14. After May 15, 2007, the department of local government finance may not approve under section 9 of this chapter a school corporation's proposed:
(1) bond issue that does not provide for payments toward the

principal of the bonds on at least an annual basis in the amount determined under the rules or guidelines adopted by the department of local government finance;
(2) lease rental agreement that does not provide for repayments toward the present asset value of the lease at its inception on at least an annual basis in the amount determined under the rules or guidelines adopted by the department of local government finance; or
(3) debt service fund loan to purchase school buses that does not provide for payments toward the principal of the loan on at least an annual basis in the amount determined under the rules or guidelines adopted by the department of local government finance.
As added by P.L.224-2007, SEC.119.

IC 20-46-7-15
Use of savings resulting from refunding bonds
Sec. 15. (a) As used in this section, "debt service fund" includes the separate debt service fund for the payment of debt service on bonds used to implement solutions to a contractual retirement or severance liability.
(b) As used in this section, "eligible school corporation" has the meaning set forth in IC 5-1-5-2.5.
(c) As used in this section, "increment" refers to the annual increment computed under IC 5-1-5-2.5 with respect to bonds issued to retire or otherwise refund other bonds for each year that the bonds that are being retired or refunded would have been outstanding.
(d) A school corporation may make a request to continue to impose a debt service fund levy in the amount that the school corporation would have been able to impose to pay debt service on bonds that were retired or refunded by the issuance of refunding bonds. A school corporation must include in its request a copy of the ordinance adopted under IC 5-1-5-2.5.
(e) The department of local government finance shall grant the school corporation permission to continue to impose such a debt service fund levy if the department finds that the school corporation qualifies to issue refunding bonds under IC 5-1-5-2.5.
(f) An eligible school corporation that is granted permission to impose a debt service fund levy as described in this section may transfer the lesser of the amount of credits granted under IC 6-1.1-20.6 against the school corporation's combined levy for all the school corporation's funds or the amount of the increment from the debt service fund to:
(1) the capital projects fund;
(2) the transportation fund;
(3) the school bus replacement fund; or
(4) a combination of the funds in subdivisions (1) through (3).
As added by P.L.229-2011, SEC.221.






ARTICLE 47. RELATED ENTITIES; HOLDING COMPANIES; LEASE AGREEMENTS

CHAPTER 1. PUBLIC FOUNDATIONS

IC 20-47-1-2
"Public school endowment corporation"
Sec. 2. As used in this chapter, "public school endowment corporation" means a corporation that is:
(1) organized under the Indiana Nonprofit Corporation Act of 1991 (IC 23-17);
(2) organized exclusively for educational, charitable, and scientific purposes; and
(3) formed to provide educational resources to:
(A) a particular school corporation or school corporations; or
(B) the schools in a particular geographic area.
As added by P.L.2-2006, SEC.170.

IC 20-47-1-2.5
"Qualified foundation"
Sec. 2.5. As used in this chapter, "qualified foundation" means:
(1) a nonprofit charitable community foundation; or
(2) a public school endowment corporation.
As added by P.L.11-2008, SEC.1.

IC 20-47-1-3
Political subdivisions; donations of gaming revenues to public school endowment corporations
Sec. 3. (a) As used in this section, "gaming revenue" has the meaning set forth in IC 36-1-14-1(b).
(b) A political subdivision may donate gaming revenue to a public school endowment corporation under the following conditions:
(1) The public school endowment corporation retains all rights to the donation, including investment powers.
(2) The public school endowment corporation agrees to return the donation to the political subdivision if the corporation:
(A) loses the corporation's status as a public charitable organization;
(B) is liquidated; or (C) violates any condition of the endowment set by the fiscal body of the political subdivision.
As added by P.L.2-2006, SEC.170. Amended by P.L.142-2009, SEC.29.

IC 20-47-1-4
Public school endowment corporation; distributions from principal and income
Sec. 4. A public school endowment corporation may distribute both principal and income.
As added by P.L.2-2006, SEC.170.

IC 20-47-1-5
School corporations; powers; donations to foundation
Sec. 5. (a) The governing body of a school corporation may donate the proceeds of a grant, a gift, a donation, an endowment, a bequest, a trust, an agreement to share tax revenue received by a city or county under IC 4-33-12-6 or IC 4-33-13, or an agreement to share revenue received by a political subdivision under IC 4-35-8.5, or other funds not generated from taxes levied by the school corporation, to a foundation under the following conditions:
(1) The foundation is a charitable nonprofit community foundation.
(2) The foundation retains all rights to the donation, including investment powers, except as provided in subdivision (3).
(3) The foundation agrees to do the following:
(A) Hold the donation as a permanent endowment.
(B) Distribute the income from the donation only to the school corporation as directed by resolution of the governing body of the school corporation.
(C) Return the donation to the general fund of the school corporation if the foundation:
(i) loses the foundation's status as a public charitable organization;
(ii) is liquidated; or
(iii) violates any condition of the endowment set by the governing body of the school corporation.
(b) A school corporation may use income received under this section from a community foundation only for purposes of the school corporation.
As added by P.L.2-2006, SEC.170. Amended by P.L.142-2009, SEC.30.

IC 20-47-1-6
Expired
(Expired 6-30-2012 by P.L.11-2008, SEC.2.)



CHAPTER 2. PUBLIC HOLDING COMPANIES

IC 20-47-2-2
"Capital actually invested"
Sec. 2. As used in this chapter, "capital actually invested" includes the following amounts expended by a lessor corporation:
(1) Organization and incorporation expenses.
(2) Financing costs.
(3) Carrying charges.
(4) Legal fees.
(5) Architects' fees.
(6) Contractors' fees.
(7) Reasonable costs and expenses incidental thereto.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-3
"Lessor corporation"
Sec. 3. As used in this chapter, "lessor corporation" means a corporation described in section 6 of this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-4
"School building"
Sec. 4. As used in this chapter, "school building" means a building used as a part of or in connection with the operation of a school and includes the:
(1) site for the building;
(2) equipment for the building; and
(3) appurtenances to the building, such as heating facilities, water supply, sewage disposal, landscaping, walks, drives, and playgrounds.
However, the term does not include a building that is designed for and to be used exclusively for interschool athletic contests.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-5
Powers; lease of school building
Sec. 5. (a) Subject to subsection (b), a school corporation may lease a school building or buildings for the use of: (1) the school corporation; or
(2) a joint or consolidated school district of which the school corporation is a part or to which it contributes;
for a term not to exceed thirty (30) years.
(b) A school corporation may not enter into a lease under this section unless:
(1) a petition for the lease signed by at least fifty (50) patrons of the school corporation has been filed with the governing body of the school corporation; and
(2) the governing body, after investigation, determines that a need exists for the school building and that the school corporation cannot provide the necessary funds to pay the cost or its proportionate share of the cost of the school building or buildings required to meet the present needs.
(c) If two (2) or more school corporations propose to jointly enter into a lease under this section, joint meetings of the governing bodies of the school corporations may be held, but action taken at a joint meeting is not binding on any of those school corporations unless approved by a majority of the governing body of those school corporations. A lease executed by two (2) or more school corporations as joint lessees must:
(1) set out the amount of the total lease rental to be paid by each lessee, which may be as agreed upon; and
(2) provide that:
(A) there is no right of occupancy by any lessee unless the total rental is paid as stipulated in the lease; and
(B) all rights of joint lessees under the lease are in proportion to the amount of lease rental paid by each lessee.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-6
Qualifications of lessor corporation; permissible interest; return of capital; recovery of expenses
Sec. 6. (a) A school corporation or corporations may enter into a lease under this chapter only with a corporation organized under Indiana law solely for the purpose of acquiring a site, erecting a suitable school building or buildings on that site, leasing the building or buildings to the school corporation or corporations, collecting the rentals under the lease, and applying the proceeds of the lease in the manner provided in this chapter.
(b) A lessor corporation described in subsection (a):
(1) must, except as provided in subdivision (2), act entirely without profit to the lessor corporation or its officers, directors, and stockholders;
(2) is entitled to the return of capital actually invested, plus interest or dividends on outstanding securities or loans, not to exceed five percent (5%) per annum and the cost of maintaining the lessor corporation's corporate existence and keeping its property free of encumbrance; and
(3) upon receipt of any amount of lease rentals exceeding the

amount described in subdivision (2), apply the excess funds to the redemption and cancellation of the lessor corporation's outstanding securities or loans as soon as may be done.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-7
Required terms of lease agreement
Sec. 7. (a) A lease entered into under this chapter must include the following provisions:
(1) An option for the school corporation or corporations to renew the lease for a further term on similar conditions.
(2) An option for the school corporation or corporations to purchase the property covered by the lease after six (6) years from the execution of the lease and before the expiration of the term of the lease, on the date or dates in each year as may be fixed in the lease. The purchase price:
(A) must be equal to the amount required to enable the lessor corporation owning the property to liquidate by paying all indebtedness, with accrued and unpaid interest, redeeming and retiring any stock at par, and paying the expenses and charges of liquidation; and
(B) may not exceed the capital actually invested in the property by the lessor corporation represented by outstanding securities or existing indebtedness, plus the cost of transferring the property and liquidating the lessor corporation.
(b) A lease entered into under this chapter may not provide or be construed to provide that a school corporation is under any obligation to purchase a leased school building or buildings, or under any obligation in respect to any creditors, shareholders, or other security holders of the lessor corporation.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-8
Lessor corporation; submission of preliminary plans
Sec. 8. (a) A lessor corporation proposing to build a school building or buildings must submit preliminary plans, specifications, and estimates for the building or buildings to the lessee or lessees before the execution of the lease. Final plans and specifications must be submitted to the state department of health, state fire marshal, and other agencies designated by law to pass on plans and specifications for school buildings. The final plans and specifications described in this subsection must be approved by the approving agencies in writing and by the lessee or lessees before the construction of the school building or school buildings.
(b) IC 4-21.5 does not apply to the formulation, issuance, or administrative review of an approval by an agency under subsection (a). However, IC 4-21.5 does apply to the judicial review and civil enforcement of an approval by an agency under subsection (a).
As added by P.L.2-2006, SEC.170.
IC 20-47-2-9
Permissible provisions of lease; payment of taxes; insurance
Sec. 9. A lease entered into under this chapter may provide that as part of the lease rental for the school building or buildings the lessee or lessees shall:
(1) pay all taxes and assessments levied against or on account of the leased property;
(2) maintain insurance on the leased property for the benefit of the lessor corporation; and
(3) assume all responsibilities for repair and alterations of the leased property during the term of the lease.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-10
Lease preceding acquisition of land
Sec. 10. A school corporation or corporations may, in anticipation of the acquisition of a site and the construction and erection of a school building or buildings, enter into a lease with a lessor corporation before the actual acquisition of the site and the construction and erection of the building or buildings. However, a lease entered into under this section may not provide for the payment of any lease rental by the lessee or lessees until the building or buildings are ready for occupancy, at which time the stipulated lease rental may begin. The contractor must furnish to the lessor corporation a bond satisfactory to the lessor corporation conditioned upon the final completion of the building or buildings within the period specified in the contract.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-11
Required public hearing; notice of lease terms
Sec. 11. (a) After the lessor corporation and the school corporation or corporations have agreed upon the terms and conditions of a lease proposed to be entered into under this chapter, and before the final execution of the lease, a notice shall be given by publication to all persons interested of a hearing or joint hearing to be held before the governing body or governing bodies of the school corporation or corporations authorized to approve the lease. The hearing must be not earlier than:
(1) ten (10) days after publication of the notice, if new construction is proposed; or
(2) thirty (30) days after publication of the notice, if improvement or expansion is proposed.
(b) The notice required by subsection (a) must:
(1) be published one (1) time in:
(A) a newspaper of general circulation printed in the English language in the school corporation;
(B) a newspaper described in clause (A) in each school corporation if the proposed lease is a joint lease; or
(C) if no such paper is published in the school corporation,

in any newspaper of general circulation published in the county;
(2) name the date, time, and place of the hearing; and
(3) set forth a brief summary of the principal terms of the lease agreed upon, including the:
(A) location of the property to be leased;
(B) name of the proposed lessor corporation;
(C) character of the property to be leased;
(D) rental to be paid; and
(E) number of years the lease is to be in effect.
The cost of publishing the notice shall be borne by the lessor corporation.
(c) The proposed lease, drawings, plans, specifications, and estimates for the school building or buildings must be available for inspection by the public during the ten (10) day or thirty (30) day period described in subsection (a) and at the hearing under section 12 of this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-12
Conduct of public hearing; lease authorization procedures
Sec. 12. (a) At the hearing, all interested persons have a right to be heard upon the necessity for the execution of the proposed lease and whether the rental to be paid to the lessor corporation under the proposed lease is a fair and reasonable rental for the proposed building. The hearing may be adjourned to a later date or dates.
(b) Within thirty (30) days following the termination of the hearing, the governing body or bodies of the school corporation or corporations may by a majority vote of all members of the governing body or bodies:
(1) authorize the execution of the proposed lease as originally agreed upon; or
(2) make modifications to the proposed lease that are agreed upon with the lessor corporation.
However, the lease rentals as set out in the published notice may not be increased in any modifications approved under subdivision (2).
As added by P.L.2-2006, SEC.170.

IC 20-47-2-13
Notice of signing of lease; appeal
Sec. 13. (a) If the execution of the lease as originally agreed upon or as modified by agreement is authorized by the governing body or bodies of the school corporation or corporations, the governing body shall give notice of the signing of the lease by publication one (1) time in:
(1) a newspaper of general circulation printed in the English language in the school corporation;
(2) a newspaper described in subdivision (1) in each school corporation if the proposed lease is a joint lease; or
(3) if no such newspaper is published in the school corporation,

in any newspaper of general circulation published in the county.
(b) This subsection does not apply to a lease for which a school corporation after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5, or, in the case of a lease not subject to IC 6-1.1-20-3.1, IC 6-1.1-20-3.5, or IC 6-1.1-20-5, adopts a resolution or ordinance authorizing the lease after June 30, 2008. Within thirty (30) days after the publication of notice under subsection (a), fifty (50) or more taxpayers in the school corporation or corporations who:
(1) will be affected by the proposed lease; and
(2) are of the opinion that:
(A) necessity does not exist for the execution of the lease; or
(B) the proposed rental provided for in the lease is not a fair and reasonable rental;
may file a petition in the office of the county auditor of the county in which the school corporation or corporations are located. The petition must set forth the taxpayers' objections to the lease and facts showing that the execution of the lease is unnecessary or unwise or that the lease rental is not fair and reasonable, as the case may be.
(c) Upon the filing of a petition under subsection (b), the county auditor shall immediately certify a copy of the petition, together with any other data that is necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and data, if any, the department of local government finance shall fix a time, date, and place for the hearing of the matter, which may not be less than five (5) nor more than thirty (30) days thereafter. The department of local government finance shall:
(1) conduct the hearing in the school corporation or corporations, or in the county where the school corporation or corporations are located; and
(2) give notice of the hearing to the members of the governing body or bodies of the school corporation or corporations and to the first fifty (50) taxpayers who signed the petition under subsection (b) by a letter signed by the commissioner or deputy commissioner of the department of local government finance and enclosed with full prepaid postage addressed to the taxpayer petitioners at their usual place of residence, at least five (5) days before the hearing.
The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease and as to whether the rental is fair and reasonable, is final.
As added by P.L.2-2006, SEC.170. Amended by P.L.146-2008, SEC.515.

IC 20-47-2-14
Limitation on time to file appeal
Sec. 14. An action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease may not be instituted at any time later than: (1) thirty (30) days after publication of notice of the execution of the lease by the governing body or bodies of the school corporation or corporations; or
(2) if an appeal is allowed under section 13 of this chapter and has been taken to the department of local government finance, thirty (30) days after the decision of the department of local government finance.
As added by P.L.2-2006, SEC.170. Amended by P.L.146-2008, SEC.516.

IC 20-47-2-15
Acquisition of land for building site; sale to lessor corporation
Sec. 15. The lessor corporation shall acquire, own, and hold in fee simple the land on which a school building or buildings are to be erected under this chapter. A school corporation that proposes to lease such a school building, either alone or jointly with another school corporation, and owns the land on which it desires that the building or buildings be erected may sell and transfer that land to the lessor corporation in fee simple, subject to the following conditions:
(1) Before the sale may take place, the governing body of the school corporation must file a petition with the circuit court of the county in which the school corporation is located, requesting the appointment of:
(A) one (1) disinterested freeholder of the school corporation as an appraiser; and
(B) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land. One (1) of the appraisers described in clause (B) must reside not more than fifty (50) miles from the land.
(2) Upon their appointment, the three (3) appraisers shall proceed to fix the fair market value of the land and shall report the amount fixed to the circuit court within two (2) weeks after their appointment.
(3) The school corporation may sell the land to the lessor corporation for an amount not less than the amount fixed as the fair market value by the three (3) appraisers, which shall be paid in cash upon delivery of the deed by the school corporation to the lessor corporation. However, if the land was acquired by the school corporation within three (3) years immediately preceding the date of the filing of the petition with the circuit court, the land may not be sold for an amount less than the amount paid by the school corporation for the land.
As added by P.L.2-2006, SEC.170. Amended by P.L.113-2006, SEC.15.

IC 20-47-2-16
Lessor corporation; sale of bonds and securities; mortgage bonds
Sec. 16. (a) A corporation qualifying as a lessor corporation under this chapter may, in furtherance of its corporate purposes, issue and

sell stock, bonds, and other securities. Mortgage bonds issued by a lessor corporation that are a first lien on the leased property are legal and proper investments for state banks and trust companies, insurance companies, and fiduciaries. Bonds issued under this section may be callable upon notice in the manner provided in the mortgage indenture, at premiums up to five percent (5%) with accrued and unpaid interest.
(b) Stocks, bonds, and other securities issued by a lessor corporation shall be sold in the manner provided in IC 5-1-11. However, the notice of sale shall be published in the manner required for bonds of the county in which the school building is located.
(c) Shares of common stock issued by a lessor corporation are not required to be sold at a public sale. The price of the shares shall be determined by the lessor corporation, but the price of the shares may not exceed the lesser of:
(1) the necessary expense of incorporation, preparation of preliminary plans and specifications, and other preliminary expense necessary to the preparation of the proposed lease and publication of notice of the lease; or
(2) a sum equal to five percent (5%) of the proposed cost of the building or buildings.
(d) None of the costs of construction of the building, the purchase of the equipment for the building, or the incidental expenses in connection with the construction or purchase may be paid from stocks, bonds, or securities of the lessor corporation unless those stocks, bonds, or securities are sold at public sale as provided in this section.
(e) The approval of the securities commissioner is not required in connection with the issuance and sale of any stocks, bonds, or other securities of the lessor corporation.
(f) A part of the proceeds from stocks, bonds, or other securities sold at public sale may be used to reimburse the incorporators or any other person or persons who may have advanced funds for essential preliminary expenses as provided for in this section, with interest on the amount reimbursed not to exceed five percent (5%).
As added by P.L.2-2006, SEC.170.

IC 20-47-2-17
Refunding of outstanding bonds; appeal
Sec. 17. (a) As used in this section, "bonds" includes bonds, debentures, or other evidences of indebtedness.
(b) A lessor corporation having outstanding bonds that by their terms are redeemable before their maturities may issue bonds in the manner provided by section 16 of this chapter to refund the outstanding bonds. The refunding bonds may be issued in an amount not exceeding the sum of:
(1) the principal amount of the outstanding bonds;
(2) any premium required to be paid upon redemption of the outstanding bonds; and
(3) the estimated expenses to be incurred in connection with the

issuance of the refunding bonds.
(c) The sum of the net interest cost to the lessor corporation of the refunding bonds plus the premium required to be paid in connection with the redemption of the outstanding bonds and the estimated expenses to be incurred in connection with the issuance of the refunding bonds may not exceed the total interest that would have been payable by the lessor corporation on the bonds being refunded from the date of redemption to the maturity of the bonds being refunded. Net interest cost on the refunding bonds is the amount determined by computing the total interest on all the refunding bonds to their maturities and deducting from that amount the premium bid, if any.
(d) Refunding bonds issued under this section:
(1) are legal and proper investments;
(2) are exempt from taxation; and
(3) may be sold without registration with or approval of the securities division of the office of the secretary of state or securities commissioner;
in the same manner, under the same conditions, and subject to the same limitations as any other bonds issued by lessor corporations under section 16 of this chapter. However, no proceedings or actions by the lessee nor approval by any board, commission, or agency are required in connection with the refunding, and the refunding authorized in this section does not affect the obligation of the lessee to pay the lease rental under the lease of the building or buildings.
(e) An action to contest the validity of refunding bonds issued under this section may not be brought after the fifteenth day following the receipt of bids for the bonds.
(f) In connection with the issuance of refunding bonds, the lessee school corporation or school corporations may enter into an amendment to the lease with the lessor corporation providing for an extension of the time set forth in the lease before the option of the lessee or lessees to purchase may be exercised to a time agreed upon between the lessee school corporation or school corporations and the lessor corporation.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-18
Issuance of bonds; use of proceeds to refund outstanding bonds and make improvements; appeal
Sec. 18. (a) As used in this section, "bonds" means bonds, debentures, or other evidences of indebtedness.
(b) As used in this section, "improvement" or "improvements" means one (1) or more of the following:
(1) Construction of a school building.
(2) An addition to a school building owned by a lessor corporation or owned by the school corporation to which a lessor corporation has leased property under this chapter, and any remodeling incidental to that addition.
(3) Remodeling of or construction of appurtenances to a school

building owned by a lessor corporation.
(c) A lessor corporation having outstanding bonds that by their terms are redeemable before their maturities may issue bonds in the manner provided under section 16 of this chapter to refund the outstanding bonds and construction of improvements.
(d) Refunding and improvement bonds issued under this section:
(1) are legal and proper investments;
(2) are exempt from taxation; and
(3) may be sold without registration with or approval of the securities division of the office of the secretary of state or the securities commissioner;
in the same manner, under the same conditions, and subject to the same limitations as any other bonds issued by lessor corporations under section 16 of this chapter.
(e) In connection with the issuance of refunding and improvement bonds, the lessee school corporation or school corporations may enter into an amendment to the lease with the lessor corporation providing for:
(1) an extension of the time set forth in the lease before the option of the lessee or lessees to purchase may be exercised to a time agreed upon between the lessee school corporation or school corporations and the lessor corporation;
(2) an extension of the term of the lease, not to exceed ten (10) years, to include the improvements in the description of the leased property; and
(3) increased lease rental payments after the completion of the improvements.
(f) No proceedings or actions by the lessee nor approval by any board, commission, or agency are required in connection with a refunding under this section, and the refunding does not affect the obligation of the lessee to pay the lease rental under the lease of the building or buildings. However, all provisions, restrictions, and limitations of this chapter that are not inconsistent with this section, including the petition of school patrons, notice of hearing, hearing, notice of execution, and right to file an objecting petition, apply to an amendment of the lease increasing the lease rental payments as if the amendment were an original lease.
(g) An action to contest the validity of refunding and improvement bonds issued under this section may not be brought after the fifteenth day following the receipt of bids for the bonds.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-19
Option to purchase; bonds to fund purchase
Sec. 19. A school corporation that decides to exercise an option to purchase a school building under this chapter may issue general obligation bonds to procure funds to pay the cost of acquisition. General obligation bonds issued under this section must be authorized, issued, and sold in the manner provided for the authorization, issuance, and sale of bonds by school corporations for

school building purposes.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-20
Required levy; payment of obligations
Sec. 20. A school corporation that executes a lease under this chapter shall annually appropriate from its debt service fund or general fund an amount sufficient to pay the lease rental required under the lease. The appropriation is reviewable by other bodies vested by law with such authority to ascertain that the specified amount is sufficient to meet the lease rental required under the lease. The first specific appropriation shall be made at the first budget period following the date of the execution of the lease, and the first annual appropriation must be sufficient to pay the estimated amount of the first annual lease rental payment to be made under the lease. Thereafter, the annual appropriations provided for in this section shall be made, and payments shall be made from the debt service fund.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-21
Exemption of lessor corporation property from taxes
Sec. 21. Property owned by a lessor corporation entering into a lease with a school corporation or corporations under this chapter, and all stock and other securities (including the interest or dividends) issued by a lessor corporation, are exempt from all state, county, and other taxes, except the financial institutions tax (IC 6-5.5) and inheritance taxes (IC 6-4.1).
As added by P.L.2-2006, SEC.170.

IC 20-47-2-22
Statutory construction; supplemental legislation; limitation of application of other laws
Sec. 22. This chapter shall be construed as being supplemental to all other laws covering the acquisition, use, and maintenance of school buildings by school corporations. However, as to school buildings constructed, acquired, leased, or purchased under this chapter, it is not necessary to comply with other laws concerning the acquisition, use, and maintenance of school buildings by school corporations except as specifically required in this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-23
Termination of lease; disposition of surplus revenues
Sec. 23. (a) Upon the termination of a lease entered into under this chapter, the lessor corporation shall return to the school corporation any money held by the lessor corporation that exceeds the amount needed to retire bonds issued under this chapter and to dissolve the lessor corporation.
(b) A school corporation shall deposit the money received under

subsection (a) in its debt service fund or capital projects fund.
As added by P.L.2-2006, SEC.170.



CHAPTER 3. PRIVATE HOLDING COMPANIES

IC 20-47-3-2
"School building"
Sec. 2. As used in this chapter, "school building" means a building used as part of or in connection with the operation of schools and includes the:
(1) site for the building;
(2) equipment for the building; and
(3) appurtenances to the building, such as heating facilities, water supply, sewage disposal, landscaping, walks, drives, and playgrounds.
However, the term does not include a building that is designed for and to be used exclusively for interschool athletic contests.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-3
Powers; lease of school building; maximum term of lease; petition; required terms of joint lease involving more than one school corporation
Sec. 3. (a) Subject to subsection (b), a school corporation may lease a school building or buildings for the use of:
(1) the school corporation; or
(2) a joint or consolidated school district of which the school corporation is a part or to which it contributes;
for a term not to exceed fifty (50) years.
(b) A school corporation may not enter into a lease under this section unless:
(1) a petition for the lease signed by at least fifty (50) patrons of the school corporation has been filed with the governing body of the school corporation; and
(2) the governing body, after investigation, determines that a need exists for the school building.
(c) If two (2) or more school corporations propose to jointly enter into a lease under this section, joint meetings of the governing bodies of the school corporations may be held, but action taken at a joint meeting is not binding on any of those school corporations unless approved by a majority of the governing body of each of those school corporations. A lease executed by two (2) or more school corporations as joint lessees must:
(1) set out the amount of the total lease rental to be paid by each lessee, which may be as agreed upon; and
(2) provide that:
(A) there is no right of occupancy by any lessee unless the

total rental is paid as stipulated in the lease; and
(B) all rights of joint lessees under the lease are in proportion to the amount of lease rental paid by each lessee.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-4
Qualifications of lessor corporation
Sec. 4. A school corporation or corporations may enter into a lease or lease with option to purchase under this chapter only with:
(1) a corporation organized under Indiana law or admitted to do business in Indiana; or
(2) a religious organization (or the organization's agent) that is exempt from federal income taxation under Section 501 of the Internal Revenue Code.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-5
Required terms of lease agreement; option to purchase
Sec. 5. (a) Except as provided in subsections (d) and (e), a lease must provide that the school corporation or corporations have an option to:
(1) renew the lease for a further term on like conditions; and
(2) purchase the property covered by the lease;
with the terms and conditions of the purchase to be specified in the lease, subject to the approval of the department of local government finance.
(b) If the option to purchase the property covered by the lease is exercised, the school corporation or corporations, to procure funds to pay the purchase price, may issue and sell bonds under the provisions of the general statute governing the issue and sale of bonds of the school corporation or corporations. The purchase price may not be more than the purchase price set forth in the lease plus:
(1) two percent (2%) of the purchase price as prepayment penalty for purchase within the first five (5) years of the lease term; or
(2) one percent (1%) of the purchase price as prepayment penalty for purchase in the second five (5) years of the lease term;
and thereafter the purchase shall be without prepayment penalty.
(c) However:
(1) if the school corporation or corporations have not exercised an option to purchase the property covered by the lease at the expiration of the lease; and
(2) upon the full discharge and performance by the school corporation or corporations of their obligations under the lease;
the property covered by the lease becomes the absolute property of the school corporation or corporations, and the lessor corporation shall execute proper instruments conveying to the school corporation or corporations good and merchantable title to that property.
(d) The following provisions apply to a school corporation that is

located in Dubois County and enters into a lease with a religious organization or the organization's agent as authorized under section 4 of this chapter:
(1) The lease is not required to include on behalf of the school corporation an option to purchase the property covered by the lease.
(2) The lease must include an option to renew the lease.
(3) The property covered by the lease is not required to become the absolute property of the school corporation as provided in subsection (c).
(e) In the case of a lease for which a school corporation:
(1) after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5; or
(2) in the case of a lease not subject to IC 6-1.1-20-3.1, IC 6-1.1-20-3.5, or IC 6-1.1-20-5, adopts a resolution or ordinance authorizing the lease after June 30, 2008;
the terms and conditions of the purchase that are specified in the lease are not subject to the approval of the department of local government finance.
As added by P.L.2-2006, SEC.170. Amended by P.L.146-2008, SEC.517.

IC 20-47-3-6
Lessor corporation; submission of preliminary plans
Sec. 6. (a) A lessor corporation proposing to build a school building or buildings must submit preliminary plans, specifications, and estimates for the building or buildings to the lessee or lessees before the execution of the lease. Final plans and specifications must be submitted to the state department of health, state fire marshal, and other agencies designated by law to pass on plans and specifications for school buildings. The final plans and specifications must be approved by those agencies in writing and by the lessee or lessees before the construction of the school building or school buildings.
(b) IC 4-21.5 does not apply to the formulation, issuance, or administrative review of an approval by an agency under subsection (a). However, IC 4-21.5 does apply to the judicial review and civil enforcement of an approval by an agency under subsection (a).
As added by P.L.2-2006, SEC.170.

IC 20-47-3-7
Permissible provisions of lease; payment of taxes; insurance
Sec. 7. A lease entered into under this chapter may provide that as a part of the lease rental for the school building or buildings the lessee or lessees shall:
(1) pay all taxes and assessments levied against or on account of the leased property;
(2) maintain insurance on the leased property for the benefit of the lessor corporation; and
(3) assume all responsibilities for repair and alterations of the

leased property during the term of the lease.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-8
Lease preceding acquisition of land
Sec. 8. (a) Except as provided in subsection (b), a school corporation or corporations may, in anticipation of the acquisition of a site and the construction and erection of a school building or buildings, and, subject to the approval of the department of local government finance, enter into a lease with a lessor corporation before the actual acquisition of the site and the construction and erection of the building or buildings. However, the lease entered into by the school corporation or school corporations may not provide for the payment of any lease rental by the lessee or lessees until the building or buildings are ready for occupancy, at which time the stipulated lease rental may begin. The lessor corporation shall furnish a bond to the approval of the lessee or lessees conditioned on the final completion of the building or buildings within a period not to exceed one (1) year from the date of the execution of the lease, unavoidable delays excepted.
(b) In the case of a lease for which a school corporation:
(1) after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5; or
(2) in the case of a lease not subject to IC 6-1.1-20-3.1, IC 6-1.1-20-3.5, or IC 6-1.1-20-5, adopts a resolution or ordinance authorizing the lease after June 30, 2008;
the approval of the department of local government finance is not required.
As added by P.L.2-2006, SEC.170. Amended by P.L.146-2008, SEC.518.

IC 20-47-3-9
Required public hearing; notice of lease terms
Sec. 9. (a) After the lessor corporation and the school corporation or corporations have agreed upon the terms and conditions of a lease proposed to be entered into under this chapter, and before the final execution of the lease, a notice shall be given by publication to all persons interested of a hearing or joint hearing to be held before the governing body or governing bodies of the school corporations authorized to approve the lease. The hearing must be not earlier than:
(1) ten (10) days afer publication of the notice, if new construction is proposed; or
(2) thirty (30) days after publication of the notice, if improvement or expansion is proposed.
(b) The notice required by subsection (a) must:
(1) be published one (1) time in:
(A) a newspaper of general circulation printed in the English language in the school corporation;
(B) a newspaper described in clause (A) in each school

corporation if the proposed lease is a joint lease; or
(C) if no such paper is published in the school corporation, in any newspaper of general circulation published in the county;
(2) name the date, time, and place of the hearing; and
(3) set forth a brief summary of the principal terms of the lease agreed upon, including the:
(A) location of the property to be leased;
(B) name of the proposed lessor corporation;
(C) character of the property to be leased;
(D) rental to be paid; and
(E) number of years the lease is to be in effect.
The cost of publication of the notice shall be paid by the lessor corporation.
(c) The proposed lease, drawings, plans, specifications, and estimates for the school building or buildings must be available for inspection by the public during the ten (10) day or thirty (30) day period described in subsection (a) and at the hearing under section 10 of this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-10
Conduct of public hearing; lease authorization procedures
Sec. 10. (a) At the hearing, all interested persons have a right to be heard upon the necessity for the execution of the proposed lease and whether the rental to be paid to the lessor corporation under the proposed lease is a fair and reasonable rental for the proposed building. The hearing may be adjourned to a later date or dates.
(b) Not later than thirty (30) days following the termination of the hearing, the governing body or bodies of the school corporation or corporations may by a majority vote of all members of the governing body or bodies:
(1) authorize the execution of the lease as originally agreed upon; or
(2) make modifications to the proposed lease as agreed upon with the lessor corporation.
However, the lease rentals as set out in the published notice may not be increased.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-11
Notice of signing of lease; appeal
Sec. 11. (a) If the execution of the lease as originally agreed upon or as modified by agreement is authorized by the governing body or bodies of the school corporation or corporations, the governing body shall give notice of the signing of the lease by publication one (1) time in:
(1) a newspaper of general circulation printed in the English language in the school corporation;
(2) a newspaper described in subdivision (1) in each school

corporation if the proposed lease is a joint lease; or
(3) if no such newspaper is published in the school corporation, in any newspaper of general circulation published in the county.
(b) This subsection does not apply to leases for which a school corporation after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5, or, in the case of leases not subject to IC 6-1.1-20-3.1, IC 6-1.1-20-3.5, or IC 6-1.1-20-5, adopts a resolution or ordinance authorizing the lease after June 30, 2008. Within thirty (30) days after the publication of notice under subsection (a), ten (10) or more taxpayers in the school corporation or corporations who:
(1) will be affected by the proposed lease; and
(2) are of the opinion that:
(A) no necessity exists for the execution of the lease; or
(B) the proposed rental provided for in the lease is not a fair and reasonable rental;
may file a petition in the office of the county auditor of the county in which the school corporation or corporations are located. The petition must set forth the taxpayers' objections to the lease and facts showing that the execution of the lease is unnecessary or unwise, or that the lease rental is not fair and reasonable, as the case may be.
(c) Upon the filing of a petition under subsection (b), the county auditor shall immediately certify a copy of the petition and any other data that is necessary to present the questions involved to the department of local government finance. Upon receipt of the certified petition and data, if any, the department of local government finance shall fix a date, time, and place for the hearing of the matter, which may not be less than five (5) nor more than thirty (30) days after receipt of the petition and data, if any. The department of local government finance shall:
(1) conduct the hearing in the school corporation or corporations or in the county where the school corporation or corporations are located; and
(2) give notice of the hearing to the members of the governing body or bodies of the school corporation or corporations and to the first ten (10) taxpayer petitioners upon the petition by a letter signed by the commissioner or deputy commissioner of the department of local government finance, and enclosed with full prepaid postage addressed to the taxpayer petitioners at their usual place of residence, at least five (5) days before the hearing.
The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease, and as to whether the rental is fair and reasonable, is final.
As added by P.L.2-2006, SEC.170. Amended by P.L.146-2008, SEC.519.

IC 20-47-3-12
Limitation on time to file appeal Sec. 12. An action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease may not be instituted at any time later than:
(1) thirty (30) days after publication of notice of the execution of the lease by the governing body or bodies of the school corporation or corporations; or
(2) if an appeal is allowed under section 11 of this chapter and has been taken to the department of local government finance, thirty (30) days after the decision of the department of local government finance.
As added by P.L.2-2006, SEC.170. Amended by P.L.146-2008, SEC.520.

IC 20-47-3-13
Acquisition of land for building site; sale to lessor corporation
Sec. 13. The lessor corporation shall acquire, own, and hold in fee simple the land on which a school building or buildings are to be erected under this chapter. A school corporation that proposes to lease a school building, either alone or jointly with another school corporation, and owns the land on which it desires to be erected the building or buildings may sell and transfer that land to the lessor corporation in fee simple, subject to the following conditions:
(1) Before the sale may take place, the governing body of the school corporation must file a petition with the circuit court of the county in which the school corporation is located, requesting the appointment of:
(A) one (1) disinterested freeholder of the school corporation as an appraiser; and
(B) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land. One (1) of the appraisers described in clause (B) must reside not more than fifty (50) miles from the land.
(2) Upon appointment, the three (3) appraisers shall proceed to fix the fair market value of the land and shall report the amount fixed to the circuit court within two (2) weeks after the appointment.
(3) The school corporation may sell the land to the lessor corporation for an amount not less than the amount fixed by the three (3) appraisers as the fair market value, which shall be paid in cash upon delivery of the deed by the school corporation to the lessor corporation. However, if the land was acquired by the school corporation within three (3) years immediately preceding the date of the filing of the petition with the circuit court, the land may not be sold for an amount less than the amount paid by the school corporation for the land.
As added by P.L.2-2006, SEC.170. Amended by P.L.113-2006, SEC.16.

IC 20-47-3-14 Required levy; payment of obligations
Sec. 14. A school corporation that executes a lease under this chapter shall annually appropriate and pay out of the debt service fund an amount sufficient to pay the lease rental required under the lease. The appropriation and rate are reviewable by other bodies vested by law with the authority to determine that the levy is sufficient to raise the amount required to meet the rental required under the lease.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-15
Exemption of lessor corporation property from taxes
Sec. 15. School buildings leased by a lessor corporation entering into a lease with a school corporation or corporations under this chapter are exempt from all state, county, and other taxes. However, the rental payments to a lessor corporation under the terms of such a lease are subject to all applicable taxes under Indiana law.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-16
Statutory construction; supplemental legislation; limitation of application of other laws
Sec. 16. This chapter shall be construed as being supplemental to all other laws covering the acquisition, use, and maintenance of school buildings by school corporations. However, as to school buildings constructed or leased under this chapter, it is not necessary to comply with the provisions of other laws concerning the acquisition, use, and maintenance of school buildings by school corporations except as specifically required in this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-17
Lessor corporation; sale of bonds and securities; mortgage bonds
Sec. 17. (a) A corporation qualifying as a lessor corporation under this chapter may issue and sell bonds and other securities. Mortgage bonds issued by a lessor corporation that are a first lien on the leased property are legal and proper investments for state banks and trust companies, insurance companies, and fiduciaries.
(b) Bonds and other securities issued by a lessor corporation under this section need not be sold under IC 5-1-11, and approval of the securities commissioner is not required in connection with the issuance and sale of the bonds.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-18
Termination of lease; disposition of surplus revenues
Sec. 18. (a) Upon the termination of a lease entered into under this chapter, the lessor corporation shall return to the school corporation any money held by the lessor corporation that exceeds the amount needed to retire bonds issued under this chapter and to dissolve the

lessor corporation.
(b) A school corporation shall deposit the money received under subsection (a) in its debt service fund or its capital projects fund.
As added by P.L.2-2006, SEC.170.



CHAPTER 4. LEASE OF EXISTING SCHOOL BUILDING

IC 20-47-4-2
"Existing school building"
Sec. 2. As used in this chapter, "existing school building":
(1) includes a:
(A) school building; or
(B) building that after acquisition will be used as a school building; and
(2) may include more than one (1) building.
The term does not include a portable or relocatable building or classroom.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-3
"Improved school building"
Sec. 3. As used in this chapter, "improved school building" means an existing school building as improved, renovated, remodeled, or expanded by a lessor corporation.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-4
"School building"
Sec. 4. As used in this chapter, "school building" has the meaning set forth in IC 20-47-2-4 or IC 20-47-3-2.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-5
Powers; lessor corporation; acquisition and financing of existing or improved school building
Sec. 5. A lessor corporation qualified or formed to acquire a site, erect a school building on the site, and lease the school building to a school corporation under IC 20-47-2 or IC 20-47-3 may:
(1) be qualified or formed to acquire, improve, or expand an existing school building;
(2) acquire, improve, or expand an existing school building;
(3) finance an existing school building or improved school building; and
(4) lease an existing school building or improved school building to a school corporation under applicable law.
As added by P.L.2-2006, SEC.170.
IC 20-47-4-6
Powers; acquisition and financing of existing school building; compliance with other laws
Sec. 6. (a) A lessor corporation may acquire and finance an existing school building, other than as provided in section 5 of this chapter, and lease the existing school building to a school corporation. A school corporation shall comply with:
(1) IC 20-47-2 or IC 20-47-3;
(2) the petition and remonstrance provisions under IC 6-1.1-20 (if required); and
(3) the local public question provisions under IC 6-1.1-20 (if required).
(b) A lease made under this section may provide for the payment of lease rentals by the school corporation for the use of the existing school building.
(c) Lease rental payments made under the lease do not constitute a debt of the school corporation for purposes of the Constitution of the State of Indiana.
(d) A new school building may be substituted for the existing school building under the lease if the substitution was included in the notices given under IC 20-47-2, IC 20-47-3, and IC 6-1.1-20. A new school building must be substituted for the existing school building upon completion of the new school building.
As added by P.L.2-2006, SEC.170. Amended by P.L.146-2008, SEC.521.

IC 20-47-4-7
Limitation on payment of legal or other professional fee
Sec. 7. A school corporation may not pay a legal or other professional fee as the result of an exchange or a substitution under section 5 or 6 of this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-8
Compliance with other laws
Sec. 8. (a) Except as provided in subsection (b), the lease or contract of lease of an existing school building or improved school building to a school corporation as authorized by this chapter must comply with all applicable terms of IC 20-47-2 or IC 20-47-3, including:
(1) the notice of hearing on the lease;
(2) public hearing;
(3) notice of execution of lease; and
(4) the submission of plans and specifications for the improvement or expansion of the existing school building for approval by the state agencies designated in IC 20-47-2 or IC 20-47-3 or otherwise required by law or rule.
(b) If a school corporation is occupying and using an existing school building during the renovation, remodeling, or expansion of the building, the lease or contract of lease may provide for the

payment of lease rental by the school corporation for the use of the building during renovation, remodeling, or expansion.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-9
Sales price; compliance with other laws
Sec. 9. The sale price of an existing school building must be determined under the provisions of IC 20-47-2 or IC 20-47-3 relating to the sale of land to a lessor corporation. Except as provided in this section, IC 20-26-7 and any other law relating to the sale of the property of school corporations or other public property do not apply to the sale of an existing school building to a lessor corporation under this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-10
Deposit of proceeds from sale
Sec. 10. A school corporation that sells an existing school building under section 6 of this chapter shall deposit the proceeds of the sale in the school corporation's capital projects fund and use the proceeds only for:
(1) new construction of school buildings;
(2) related site acquisition; and
(3) related site development.
However, any amount of the proceeds of the sale that are not used for a purpose described in subdivisions (1) through (3) within one (1) year after the school corporation receives the proceeds must be transferred to the school corporation's debt service fund.
As added by P.L.2-2006, SEC.170.



CHAPTER 5. PAYMENT OF RENT BY ANNEXED SCHOOL CORPORATION

IC 20-47-5-2
Property interest in lease; annexing school corporation; termination of obligations of annexed school corporation
Sec. 2. If a building or buildings that have been leased under IC 20-47-2 are located in the territory annexed or acquired, as described in section 1 of this chapter:
(1) the school corporation acquiring the territory:
(A) shall pay the full amount of the lease rental payments due after the territory is annexed or acquired in accordance with the terms of the lease; and
(B) succeeds to and possesses all the rights and is subject to the obligations of the lessee under the lease, including the right of occupancy and use of the building; and
(2) all rights and obligations of the lessee school corporation named in the lease terminate.
As added by P.L.2-2006, SEC.170.






ARTICLE 48. BORROWING AND BONDS

CHAPTER 1. BORROWING AND BONDS

IC 20-48-1-2
Powers; issuance of bonds; retirement or severance liability
Sec. 2. (a) As used in this section, "retirement or severance liability" means the payments anticipated to be required to be made to employees of a school corporation upon or after termination of the employment of the employees by the school corporation under an existing or previous employment agreement.
(b) This section applies to each school corporation that:
(1) did not issue bonds under IC 20-5-4-1.7 before its repeal; or
(2) issued bonds under IC 20-5-4-1.7 (repealed):
(A) before April 14, 2003; or
(B) after April 13, 2003, if an order approving the issuance of the bonds was issued by the department of local government finance before April 14, 2003.
(c) In addition to the purposes set forth in section 1 of this chapter, a school corporation described in subsection (b) may issue bonds to implement solutions to contractual retirement or severance liability. The issuance of bonds for this purpose is subject to the

following conditions:
(1) The school corporation may issue bonds under this section only one (1) time.
(2) A school corporation described in subsection (b)(1) or (b)(2)(A) must issue the bonds before July 1, 2006.
(3) The solution to which the bonds are contributing must be reasonably expected to reduce the school corporation's unfunded contractual liability for retirement or severance payments as it existed on June 30, 2001.
(4) The amount of the bonds that may be issued for the purpose described in this section may not exceed:
(A) two percent (2%) of the true tax value of property in the school corporation, for a school corporation that did not issue bonds under IC 20-5-4-1.7 (before its repeal); or
(B) the remainder of:
(i) two percent (2%) of the true tax value of property in the school corporation as of the date that the school corporation issued bonds under IC 20-5-4-1.7 (before its repeal); minus
(ii) the amount of bonds that the school corporation issued under IC 20-5-4-1.7 (before its repeal);
for a school corporation that issued bonds under IC 20-5-4-1.7 (repealed) as described in subsection (b)(2).
(5) Each year that a debt service levy is needed under this section, the school corporation shall reduce the total property tax levy for the school corporation's transportation, school bus replacement, capital projects, and art association and historical society funds, as appropriate, in an amount equal to:
(A) the property tax levy needed for the debt service under this section; multiplied by
(B) the adjustment percentage set forth in subsection (f) or (g), as applicable.
The property tax rate for each of these funds shall be reduced each year until the bonds are retired.
(6) The school corporation shall establish a separate debt service fund for repayment of the bonds issued under this section.
(d) Bonds issued for the purpose described in this section shall be issued in the same manner as other bonds of the school corporation.
(e) Bonds issued under this section are not subject to the petition and remonstrance process under IC 6-1.1-20 or to the limitations contained in IC 36-1-15.
(f) This subsection applies only if the governing body of a school corporation adopts a resolution specifying that the adjustment percentages under this subsection apply to the school corporation. The adjustment percentage under this subsection is the following:
(1) For property taxes first due and payable in 2013, twenty-five percent (25%).
(2) For property taxes first due and payable in 2014, fifty percent (50%). (3) For property taxes first due and payable in 2015, seventy-five percent (75%).
(4) For property taxes first due and payable after 2015, one hundred percent (100%).
(g) If the governing body of a school corporation does not adopt a resolution specifying that the adjustment percentages under subsection (f) apply to the school corporation, the adjustment percentage is one hundred percent (100%).
As added by P.L.2-2006, SEC.171. Amended by P.L.1-2007, SEC.155; P.L.1-2010, SEC.83; P.L.145-2012, SEC.27.

IC 20-48-1-2.5
Status of bonds issued under prior statute; debt service levies, property tax levies
Sec. 2.5. Notwithstanding the repeal of IC 20-5-4-1.7, as added by P.L.253-2001, the following provisions apply to bonds issued under IC 20-5-4-1.7, as added by P.L.253-2001, before December 31, 2004:
(1) The bonds remain valid and binding obligations of the school corporation that issued them, as if IC 20-5-4-1.7 had not been repealed.
(2) Each year that a debt service levy is needed for the bonds, the school corporation that issued the bonds shall reduce its total property tax levy for the school corporation's other funds in an amount equal to the property tax levy needed for the debt service on the bonds.
As added by P.L.220-2011, SEC.340.

IC 20-48-1-3
Payment schedule; maximum term; designee of paying agent
Sec. 3. (a) Bonds authorized by this article and IC 20-26-1 through IC 20-26-5 must be payable in the amounts and at the times and places determined by the governing body.
(b) Bonds issued for the funding of judgments or for the purchase of school buses shall mature not more than five (5) years from the date of the bonds. Bonds issued for other purposes must mature not more than twenty-five (25) years from the date of the bonds.
(c) The governing body may provide that principal and interest of the bonds are payable at a bank in Indiana and may also be payable at the option of the holder at another bank designated by the governing body, either before or after the sale.
(d) The governing body may pay the fees of the bank paying agent and shall deposit with the paying agent, if any, within a reasonable period before the date that principal and interest become due sufficient money for the payment of the principal and interest on the due date.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-4
Conditions of sale; par value; public sale; interest rate; approval required for certain bonds Sec. 4. (a) Bonds issued by a school corporation must be sold at:
(1) not less than par value;
(2) public sale as provided by IC 5-1-11; and
(3) any rate or rates of interest determined by the bidding.
(b) This subsection does not apply to bonds for which a school corporation:
(1) after June 30, 2008, makes a preliminary determination as described in IC 6-1.1-20-3.1 or IC 6-1.1-20-3.5 or a decision as described in IC 6-1.1-20-5; or
(2) in the case of bonds not subject to IC 6-1.1-20-3.1, IC 6-1.1-20-3.5, or IC 6-1.1-20-5, adopts a resolution or ordinance authorizing the bonds after June 30, 2008.
If the net interest cost exceeds eight percent (8%) per year, the bonds must not be issued until the issuance is approved by the department of local government finance.
As added by P.L.2-2006, SEC.171. Amended by P.L.146-2008, SEC.522.

IC 20-48-1-5
Signatures; issuing party
Sec. 5. (a) Bonds shall be executed in the name and on behalf of the school corporation by the president and secretary of the governing body. One (1) of the signatures may be by facsimile imprinted on a bond instrument, but at least one (1) of the signatures shall be manually affixed. The secretary of the governing body shall cause the seal of the school corporation to be impressed or a facsimile of the seal printed on each bond. Interest coupons, if any, shall be executed by the facsimile signature of the treasurer of the governing body.
(b) If the president, secretary, or treasurer of the governing body ceases to be the president, secretary, or treasurer for any reason after the officer has executed bonds under this section but before the bonds have been delivered to the purchaser or purchasers of the bonds, the bonds are binding and valid obligations as if the officer were in office at the time of delivery. The treasurer of the governing body shall cause the bonds to be delivered to the purchaser or purchasers and shall receive payment for the bonds.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-6
Required levy; payment of obligations
Sec. 6. (a) The governing body shall provide for the payment of principal and interest on bonds executed under section 5 of this chapter by levying annually a tax that is sufficient to pay the principal and interest as the bonds become due.
(b) The bodies charged with the review of budgets and tax levies shall review a levy for principal and interest described in subsection (a) to determine whether the levy is sufficient.
As added by P.L.2-2006, SEC.171.
IC 20-48-1-7
Emergency loans
Sec. 7. (a) This section applies if a governing body finds by written resolution that an emergency exists that requires the expenditure of money for a lawful corporate purpose that was not included in the school corporation's existing budget and tax levy.
(b) If a governing body makes a finding specified in subsection (a), the governing body may authorize making an emergency loan that may be evidenced by the issuance of the school corporation's note in the same manner and subject to the same procedure and restrictions as provided for the issuance of the school corporation's bonds, except as to purpose.
(c) If a governing body authorizes an emergency loan as specified in subsection (b), the governing body shall, at the time for making the next annual budget and tax levy for the school corporation, make a levy to the credit of the fund for which the expenditure is made sufficient to pay the loan and the interest on the loan. However, the interest on the loan may be paid from the debt service fund.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-8
Bonds; emergency loans; compliance with other laws
Sec. 8. The provisions of all general statutes and rules relating to:
(1) filing petitions requesting the issuance of bonds and giving notice of the issuance of bonds;
(2) giving notice of determination to issue bonds;
(3) giving notice of a hearing on the appropriation of the proceeds of the bonds and the right of taxpayers to appear and be heard on the proposed appropriation; and
(4) the right of taxpayers and voters to remonstrate against or vote on, as applicable, the issuance of bonds;
apply to proceedings for the issuance of bonds and the making of an emergency loan under this article and IC 20-26-1 through IC 20-26-5. An action to contest the validity of the bonds or emergency loans may not be brought later than five (5) days after the acceptance of a bid for the sale of the bonds.
As added by P.L.2-2006, SEC.171. Amended by P.L.219-2007, SEC.99; P.L.146-2008, SEC.523.

IC 20-48-1-9
Anticipation warrants
Sec. 9. (a) If the governing body of a school corporation finds and declares that an emergency exists to borrow money with which to pay current expenses from a particular fund before the receipt of revenues from taxes levied or state tuition support distributions for the fund, the governing body may issue warrants in anticipation of the receipt of the revenues.
(b) The principal of warrants issued under subsection (a) is payable solely from the fund for which the taxes are levied or from the school corporation's general fund in the case of anticipated state

tuition support distributions. However, the interest on the warrants may be paid from the debt service fund, from the fund for which the taxes are levied, or the general fund in the case of anticipated state tuition support distributions.
(c) The amount of principal of temporary loans maturing on or before June 30 for any fund may not exceed eighty percent (80%) of the amount of taxes and state tuition support distributions estimated to be collected or received for and distributed to the fund at the June settlement.
(d) The amount of principal of temporary loans maturing after June 30 and on or before December 31 may not exceed eighty percent (80%) of the amount of taxes and state tuition support distributions estimated to be collected or received for and distributed to the fund at the December settlement.
(e) The county auditor or the auditor's deputy shall determine the estimated amount of taxes and state tuition support distributions to be collected or received and distributed. The warrants evidencing a loan in anticipation of tax revenue or state tuition support distributions may not be delivered to the purchaser of the warrant and payment may not be made on the warrant before January 1 of the year the loan is to be repaid. However, the proceedings necessary for the loan may be held and carried out before January 1 and before the approval. The loan may be made even though a part of the last preceding June or December settlement has not been received.
(f) Proceedings for the issuance and sale of warrants for more than one (1) fund may be combined. Separate warrants for each fund must be issued, and each warrant must state on the face of the warrant the fund from which the warrant's principal is payable. An action to contest the validity of a warrant may not be brought later than fifteen (15) days after the first publication of notice of sale.
(g) An issue of tax or state tuition support anticipation warrants may not be made if the total of all tax or state tuition support anticipation warrants exceeds twenty thousand dollars ($20,000) until the issuance is advertised for sale, bids are received, and an award is made by the governing body as required for the sale of bonds, except that the publication of notice of the sale is not necessary:
(1) outside the county; or
(2) more than ten (10) days before the date of sale.
As added by P.L.2-2006, SEC.171. Amended by P.L.146-2008, SEC.524.

IC 20-48-1-10
Temporary transfers among funds
Sec. 10. Temporary transfers of funds by a school corporation may be made as authorized under IC 36-1-8-4.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-11
Annual review of obligations; department of local government

finance; increase in levy to pay obligations; intercept of state distributions to pay obligations
Sec. 11. (a) As used in this section, "debt service obligations" refers to the principal and interest payable during a calendar year on a school corporation's general obligation bonds and lease rentals under IC 20-47-2 and IC 20-47-3.
(b) Before the end of each calendar year, the department of local government finance shall review the bond and lease rental levies, or any levies that replace bond and lease rental levies, of each school corporation that are payable in the next succeeding year and the appropriations from the levies from which the school corporation is to pay the amount, if any, of the school corporation's debt service obligations. If the levies and appropriations of the school corporation are not sufficient to pay the debt service obligations, the department of local government finance shall establish for each school corporation:
(1) bond or lease rental levies, or any levies that replace the bond and lease rental levies; and
(2) appropriations;
that are sufficient to pay the debt service obligations.
(c) Upon the failure of a school corporation to pay any of the school corporation's debt service obligations during a calendar year when due, the treasurer of state, upon being notified of the failure by a claimant, shall pay the unpaid debt service obligations that are due from the funds of the state only to the extent of the amounts appropriated by the general assembly for the calendar year for distribution to the school corporation from state funds, deducting the payment from the appropriated amounts. A deduction under this subsection must be made:
(1) first from all funds except state tuition support; and
(2) second from state tuition support.
(d) This section shall be interpreted liberally so that the state shall to the extent legally valid ensure that the debt service obligations of each school corporation are paid. However, this section does not create a debt of the state.
As added by P.L.2-2006, SEC.171. Amended by P.L.146-2008, SEC.525.

IC 20-48-1-12
Status of bonds issued under prior statute; debt service levies, property tax levies
Sec. 12. Notwithstanding the repeal of IC 20-5-4-1.5, the following provisions apply to bonds issued under IC 20-5-4-1.5, before December 2, 2000:
(1) The bonds remain valid and binding obligations of the school corporation that issued them, as if IC 20-5-4-1.5 had not been repealed.
(2) Each year that a debt service levy is needed for the bonds, the school corporation that issued the bonds shall reduce its total property tax levy for the school corporation's other funds

in an amount equal to the property tax levy needed for the debt service on the bonds.
As added by P.L.220-2011, SEC.341.



CHAPTER 2. BORROWING; SCHOOL TOWNS AND SCHOOL CITIES

IC 20-48-2-2
Temporary loans
Sec. 2. (a) Subject to subsection (c), if the board of school trustees or other proper authority of a school town or school city finds that an emergency exists for borrowing money with which to meet current expenses of the schools of the school town or school city, the board of school trustees or other proper authority of the school town or school city may make temporary loans in anticipation of current revenues of the school town or school city to an amount not to exceed fifty percent (50%) of the amount of taxes actually levied and in the course of collection for the fiscal year in which the loans are made.
(b) For purposes of subsection (a), revenues are considered to be current and taxes are considered to have been actually levied and in the course of collection when the budget levy and rate have been finally approved by the department of local government finance.
(c) In second and third class school cities, a loan may not be made under this section for more than twenty thousand dollars ($20,000) unless:
(1) the letting of the loans has been advertised once each week for two (2) successive weeks in two (2) newspapers of general circulation published in the school city; and
(2) sealed bids have been submitted:
(A) at a regular meeting of the school board of the school city; and
(B) under the notices specified in subdivision (1);
stipulating the rate of interest to be charged by the bidder.
(d) School loans made under this section must be made with the bidder that submits:
(1) the lowest rate of interest; and
(2) with the bid an affidavit showing that collusion does not exist between the bidder and any other bidder for the loan.
As added by P.L.2-2006, SEC.171.

IC 20-48-2-3
Requirements; resolution
Sec. 3. (a) A temporary loan made under section 2 of this chapter must be authorized by a resolution of the board of school trustees or other proper authority:
(1) designating the:
(A) nature of the consideration;
(B) date, time, and place payable; (C) rate of interest, not to exceed six percent (6%) per annum; and
(D) revenues in anticipation of which the temporary loan is made and out of which the temporary loan is payable; and
(2) appropriating and pledging a sufficient amount of current revenues of the school town or school city:
(A) in anticipation of which the temporary loan is made; and
(B) out of which the temporary loan is payable;
to the payment of the temporary loan.
A temporary loan must be evidenced by the time warrants of the school town or school city in terms designating the nature of the consideration, the date, time, and place payable, and the revenues in anticipation of which the temporary loan is issued and out of which the temporary loan is payable. Interest accruing on the warrants to date of maturity must be added to and included in the face value of the warrants.
(b) A school town or school city may issue the time warrants of the school corporation, in anticipation of current revenues of the school town or school city, directly to persons, firms, limited liability companies, and corporations in payment of approved services, materials, and supplies contracted for, purchased, performed, and delivered.
As added by P.L.2-2006, SEC.171.



CHAPTER 3. BORROWING; INDIANAPOLIS PUBLIC SCHOOLS

IC 20-48-3-2
"Board"
Sec. 2. As used in this chapter, "board" has the meaning set forth in IC 20-25-2-5.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-3
"School city"
Sec. 3. As used in this chapter, "school city" has the meaning set forth in IC 20-25-2-12.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-4
Powers; bonds; real property; improvements to real property
Sec. 4. (a) The board may periodically, as the need arises, borrow money and issue school building bonds to supply the school city with funds:
(1) to buy real estate;
(2) to erect buildings for school or administrative purposes;
(3) to enlarge, remodel, and repair school buildings; or
(4) for one (1) or more of the purposes described in subdivisions (1) through (3).
The proceeds of the sale of bonds under this subsection may not be used for a purpose other than a purpose described in subdivisions (1) through (4).
(b) The board may periodically, as the need arises, issue school funding bonds to take up and retire the principal and accrued interest of any outstanding bonds of the school city. School funding bonds may be issued only if the board determines it is to the advantage of the school city to refund the outstanding bonds of the school city. A school funding bond may not be issued and the proceeds of a school funding bond may not be used for a purpose other than to refund or take up and discharge outstanding bonds of the school city. Any preexisting bonds for which the school city is liable under IC 20-25-4, this chapter, or a predecessor law are outstanding bonds of the school city under this subsection.
(c) Before school building bonds may be issued under subsection (a), the board shall, by a resolution entered into the record in the board's corporate minutes, demonstrate a particular need for the money and the inability of the school city to supply the money from any other applicable fund under the control of the board. Before

school funding bonds may be issued under subsection (b), the board shall, by a resolution entered into the record of the board's corporate minutes, provide a description of the bonds to be taken up, including the kind, date, date of maturity, and amount of the bonds.
(d) Bonds issued under this section must:
(1) be serial bonds;
(2) bear interest at a rate payable semiannually; and
(3) mature at a time or times fixed in the resolution of the board.
(e) A bond to be issued under this section may not be delivered until the price of the bond is paid to the treasurer of the school city in:
(1) money for school building bonds; or
(2) money or bonds to be refunded for school funding bonds.
A bond issued under this section may not accrue interest before its delivery.
(f) A bond issued under this section must be payable to bearer and be of the general form usual in municipal bonds.
(g) Before offering bonds authorized by this section for sale, the board must give three (3) weeks notice of the date fixed for the sale of the bonds. The notice must include a description of the bonds and invite bids for the bonds. The notice shall be given by three (3) advertisements, one (1) time each week for the three (3) consecutive weeks immediately preceding the day of sale in a newspaper published and with a general circulation in Indianapolis. Notice may also be required in other advertisements if ordered by the board.
(h) The board shall sell the bonds to the highest and best bidder and has the right to reject any bid. The proceeds arising from the sale shall be used only for the purpose declared in the resolution of the board.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-5
Temporary loans
Sec. 5. (a) The board may, if the board's general fund is exhausted or in the board's judgment is in danger of exhaustion, make temporary loans for the use of the board's general fund to be paid out of the proceeds of taxes levied by the school city for the board's general fund. The amount borrowed for the general fund must be paid into the board's general fund and may be used for any purpose for which the board's general fund lawfully may be used. A temporary loan must:
(1) be evidenced by the promissory note or notes of the school city;
(2) bear interest that is payable, according to the note or notes, periodically or at the maturity of the note or notes and at not more than seven percent (7%) per annum; and
(3) mature at a time or times determined by the board, but not later than one (1) year after the date of the note or notes.
Loans made in a calendar year may not be for a sum greater than the

amount estimated by the board as proceeds to be received by the board from the levy of taxes made by the school city for the board's general fund. Successive loans may be made to aid the general fund in a calendar year, but the total amount of successive loans outstanding at any time may not exceed the estimated proceeds of taxes levied for the board's general fund.
(b) A loan under this section may not be made until notice asking for bids is given by newspaper publication. Notice must be made one (1) time in a newspaper published in the school city at least seven (7) days before the time the bids for the loans will be opened. A bidder shall name the amount of interest the bidder agrees to accept, not exceeding seven percent (7%) per annum. The loan shall be made to the bidder or bidders bidding the lowest rate of interest. The note, notes, or warrants may not be delivered until the full price of the face of the loan is paid to the treasurer of the school city, and interest does not accrue on the loan until delivery.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-6
Temporary transfers; proceeds of bonds
Sec. 6. (a) A school city wishing to make a temporary loan for its general fund under this section may temporarily borrow money, without payment of interest, from the school city's treasury if the school city has in its treasury money derived from the sale of bonds that cannot or will not in the due course of the business of the school city be expended in the near future. A school city shall, by its board, take the following steps required by law to obtain a temporary loan under this section:
(1) Present to the department of local government finance and the state board of accounts:
(A) a copy of the corporate action of the school city concerning the school city's desire to make a temporary loan;
(B) a petition showing the particular need for a temporary loan;
(C) the amount and the date or dates when the general fund will need the temporary loan or the installments of the loan;
(D) the date on which the loan and each installment of the loan will be needed;
(E) the estimated amounts from taxes to come into the general fund;
(F) the dates when it is expected the proceeds of taxes will be received by the school city for the general fund;
(G) the amount of money the school city has in each fund derived from the proceeds of the sale of bonds that cannot or will not be expended in the near future; and
(H) a showing of when, to what extent, and why money in the bond service fund will not be expended in the near future.
(2) Request the department of local government finance and the state board of accounts to authorize a temporary loan from the

bond service fund for the general fund.
(b) If:
(1) the department of local government finance finds and orders that there is need for a temporary loan and that it should be made;
(2) the state board of accounts finds that the money proposed to be borrowed will not be needed during the period of the temporary loan by the fund from which it is to be borrowed; and
(3) the state board of accounts and the department of local government finance approve the loan;
the business manager and treasurer of the school city shall, upon the approval of the state board of accounts and the department of local government finance, take all steps necessary to transfer the amount of the loans as a temporary loan from the fund to be borrowed from to the general fund of the school city. The loan is a debt of the school city chargeable against its constitutional debt limit.
(c) The state board of accounts and the department of local government finance:
(1) may fix the total amount that may be borrowed on a petition; and
(2) shall determine:
(A) at what time or times;
(B) in what installments; and
(C) for what periods;
the money may be borrowed.
The treasurer and business manager of the school city, as money is collected from taxes levied on behalf of the general fund, shall credit the amount of money collected from taxes levied to the loan until the amount borrowed is fully repaid to the fund from which the loan was made. The treasurer and business manager of the school city shall at the end of each calendar month report to the board the amounts applied from taxes to the payment of the loan.
(d) The school city shall, as often as once a month, report to both the state board of accounts and the department of local government finance:
(1) the amount of money borrowed and unpaid;
(2) any anticipated similar borrowings for the current month;
(3) the amount left in the general fund; and
(4) the anticipated drafts on the bond service fund for the purposes for which the fund was created.
(e) The state board of accounts and the department of local government finance, or either acting independently:
(1) if it appears that the fund from which the loan was made requires the repayment of all or part of the loan before maturity; or
(2) if the general fund no longer requires all or part of the proceeds of the loan;
may require the school city to repay all or part of the loan. A school city shall, if necessary to repay all or part of a loan under this subsection, exercise its power to obtain a temporary loan from others

under section 5 of this chapter to raise the money needed to repay the bond service fund the amount ordered repaid.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-7
Requirements; repayment of obligations
Sec. 7. A school city shall provide for the payment and retirement of debt obligations of the school city in the manner provided under IC 20-46-7, IC 20-48-1-6, and IC 20-48-1-11.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-8
Maximum obligation
Sec. 8. (a) The board may not create debt exceeding twenty-five thousand dollars ($25,000) in total, except:
(1) as otherwise provided in IC 20-25-4 or this chapter; or
(2) for debts that exist after March 8, 1931, that are authorized by the general school laws of Indiana, including debt incurred under IC 21-4-20, IC 20-26-1, IC 20-26-2, IC 20-26-3, IC 20-26-4, IC 20-26-5, IC 20-26-7, and IC 20-41-1.
(b) Notwithstanding subsection (a), the board is liable for the board's lawful contracts with persons rendering services and furnishing materials incident to the ordinary current operations of the board's schools if the contracts have been entered into as provided in this chapter and in accordance with law. The obligations of the board to persons rendering services or furnishing materials is not limited or prohibited by IC 20-25-4 or this chapter.
As added by P.L.2-2006, SEC.171.



CHAPTER 4. TOWNSHIP SCHOOL BUILDING

IC 20-48-4-2
Powers; township trustee; issuance of warrants or bonds
Sec. 2. (a) The board may authorize the trustee to issue township warrants or bonds to pay for the building or the proportional cost of it. The warrants or bonds:
(1) may run for a period not exceeding fifteen (15) years;
(2) may bear interest at any rate; and
(3) shall be sold for not less than par.
The township trustee, before issuing the warrants or bonds, shall place a notice in at least one (1) newspaper announcing the sale of the bonds in at least one (1) issue a week for three (3) weeks. The notice must comply with IC 5-3-1 and must set forth the amount of bonds offered, the denomination, the period to run, the rate of interest, and the date, place, and time of selling. The township board shall attend the bond sale and must concur in the sale before the bonds are sold.
(b) The board shall annually levy sufficient taxes each year to pay at least one-fifteenth (1/15) of the warrants or bonds, including interest, and the trustee shall apply the annual tax to the payment of the warrants or bonds each year.
(c) A debt of the township may not be created except by the township board in the manner specified in this section. The board may bring an action in the name of the state against the bond of a trustee to recover for the use of the township funds expended in the unauthorized payment of a debt. The board may appropriate and the township trustee shall pay from township funds a reasonable sum for attorney's fees for this purpose.
(d) If a taxpayer serves the board with a written demand that the board bring an action as described in subsection (c), and after thirty (30) days the board has not brought an action, a taxpayer may bring an action to recover for the use of the township funds expended in the unauthorized payment of a debt. An action brought under this subsection shall be brought in the name of the state.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-3 Preparation of specifications for bidders; competitive bids; contracts
Sec. 3. (a) If a trustee finds it necessary to erect a new school, the trustee shall procure suitable specifications for the school to be used by the bidders in bidding and in the construction of the school. If the trustee desires to purchase school furniture, fixtures, maps, charts, or other school supplies, not including fuel and literary periodicals, as authorized by the township board, the trustee shall make an estimate of the kinds and amounts, itemized particularly, to be used by bidders. If it is necessary to make repairs to a school, other than current or incidental repairs, the trustee shall make an itemized statement of the nature and character of the work to be performed for the use of bidders.
(b) All contracts shall be let after notice is given by publication in accordance with IC 5-3-1.
(c) The township board shall attend the letting. At the letting, all the work or supplies in any one (1) class shall be included and let in a single contract. All bids must be in writing and opened and read publicly at the date, time, and place fixed in the notice. In consultation with the township board, the trustee may take time to examine the bids and determine which is the lowest and best bid. The board may reject any bid. The trustee shall endorse either acceptance or rejection on the bids and preserve them.
(d) If a bid is accepted, a proper contract shall then be reduced to writing for the building, repairs, or supplies and signed by the successful bidder and the trustee. The trustee shall require the bidder to give bond with security to the trustee's approval for the faithful execution of the contract.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-4
Effect of noncompliance with law
Sec. 4. A contract made in violation of sections 2 through 3 of this chapter is void.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-5
Application
Sec. 5. Sections 6 through 9 of this chapter apply to a township in which there is not a city or town that operates public schools within the city or town.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-6
Petition; alteration, construction, or addition of school building
Sec. 6. If:
(1) a petition signed by at least one hundred (100) freeholders of the township is filed with the township trustee asking for the alteration or construction of a building or for an addition to a building to be used for teaching the children of the township the

arts of agriculture, domestic science, or physical culture; and
(2) the building or addition to the building may be used by the citizens of the township for school and community entertainment and for other public purposes;
the township trustee, with the consent of the township board, may grant the petition and shall alter or construct a building or an addition to a building as will best meet the needs of the citizens of the township.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-7
Approval by department of local government finance
Sec. 7. (a) After June 30, 2008, this section applies only if the alteration or construction is a controlled project (as defined in IC 6-1.1-20-1.1) for which a preliminary determination under IC 6-1.1-20-3.1 was made before July 1, 2008.
(b) Before altering or constructing a building or an addition to a building, the proposed action must be submitted for approval to the department of local government finance. The department of local government finance shall set the proposal for hearing and give ten (10) days notice of the hearing to the taxpayers of the taxing district by:
(1) one (1) publication in each of two (2) newspapers of opposite political parties published in the taxing district;
(2) one (1) publication if only one (1) newspaper is published;
(3) publication in two (2) newspapers representing the two (2) leading political parties published in the county and having a general circulation in the taxing district if no newspaper is published in the district; or
(4) publication in one (1) newspaper if only one (1) paper is published in the county.
The department of local government finance shall conduct the hearing in the taxing district. After the hearing upon the proposal, the department of local government finance shall certify its approval or disapproval to the county auditor and to the township trustee.
As added by P.L.2-2006, SEC.171. Amended by P.L.146-2008, SEC.526.

IC 20-48-4-8
Powers; issuance of bonds
Sec. 8. (a) Upon approval by the department of local government finance (if required under section 6 of this chapter), the township trustee may, with the consent of the township board, issue and sell the bonds of the civil township in an amount sufficient to pay for the alteration, construction, or addition described in section 6 of this chapter.
(b) The trustee may levy a tax on the taxable property of the township in an amount sufficient to discharge the bonds issued and sold. The bonds may not bear a maturity date more than twenty (20) years from the date of issue. As added by P.L.2-2006, SEC.171. Amended by P.L.146-2008, SEC.527.

IC 20-48-4-9
Joint action; township trustee; school township
Sec. 9. In carrying out sections 6 through 8 of this chapter, the township trustee may join with the school township or district in the alteration, construction, or addition, contracting together and joining in the employment of an engineer or architect.
As added by P.L.2-2006, SEC.171.






ARTICLE 49. STATE MANAGEMENT OF COMMON SCHOOL FUNDS; STATE ADVANCES AND LOANS

CHAPTER 1. GENERAL PROVISIONS

IC 20-49-1-2
"Current ADM"
Sec. 2. "Current ADM" has the meaning set forth in IC 20-43-1-10.
As added by P.L.2-2006, SEC.172.

IC 20-49-1-3
"Transition to foundation amount"
Sec. 3. "Transition to foundation amount" refers to the amount determined under IC 20-43-5-6.
As added by P.L.2-2006, SEC.172. Amended by P.L.234-2007, SEC.265; P.L.182-2009(ss), SEC.359.



CHAPTER 2. ADMINISTRATION OF VETERANS MEMORIAL SCHOOL CONSTRUCTION FUND; SCHOOL DISASTER LOAN FUND

IC 20-49-2-2
Establishment of fund
Sec. 2. The veterans memorial school construction fund is established. The state board shall administer the fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-3
Duties; state board
Sec. 3. (a) The state board shall carry out this chapter.
(b) The state superintendent shall, from funds appropriated for administering this chapter, provide office space and employees to enable the state board to perform the duties required under this chapter.
(c) The state board may adopt rules under IC 4-22-2 necessary for the proper administration of the veterans memorial school construction fund and for carrying out this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-4
Powers; advancements to school corporations; purposes
Sec. 4. Subject to this chapter, the state board may order the auditor of state to periodically make an advancement from the state general fund for the construction, remodeling, or repair of school buildings to any school corporation.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-5
Limitation; total loans from fund
Sec. 5. The state board may not order advancements under this chapter during any fiscal year that in total exceed the sum of:
(1) the balance remaining in the veterans memorial school construction fund at the end of the preceding fiscal year; and
(2) all accruals and transfers to the veterans memorial school construction fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-6
Limitations on eligibility for advancement
Sec. 6. A school corporation is not entitled to an advancement under this chapter under the following circumstances: (1) An advancement may not be made to any organized joint school district or to any school corporation within any organized joint school district when the advancement is to be used in connection with the enlargement or construction of a joint school.
(2) An advancement may not be made to a school corporation whose average resident enrollment in:
(A) grades 1 through 8 is less than thirty (30) per grade; or
(B) grades 9 through 12 is less than two hundred seventy (270);
in the proposed school building to be built.
(3) A school corporation is not entitled to an advancement if:
(A) the school corporation has used the maximum amount allowable under the Constitution of the State of Indiana and Indiana law for the construction of school facilities; and
(B) more than thirty-five percent (35%) of the total cost of the facilities has been to build or enlarge a gymnasium, an auditorium, or an athletic facility.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-7
Required compliance with chapter
Sec. 7. All advancements made by the state board must comply with this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-8
Limitations on purposes of advancements
Sec. 8. An advancement may not be made for:
(1) any purpose other than the construction, remodeling, or repairing of school buildings and classrooms; or
(2) gymnasiums, auditoriums, or any athletic facilities.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-9
Maximum advancement; nonemergency
Sec. 9. A nondisaster advancement to any school corporation under section 10 of this chapter may not exceed two hundred fifty thousand dollars ($250,000). However, this dollar limitation is waived if:
(1) the school corporation has an assessed valuation per ADA of less than eight thousand four hundred dollars ($8,400); and
(2) the school corporation's debt service fund tax rate would exceed one dollar ($1) for each one hundred dollars ($100) of assessed valuation without a waiver of the dollar limitation.
As added by P.L.2-2006, SEC.172. Amended by P.L.182-2009(ss), SEC.360.

IC 20-49-2-10
Restrictions on nonemergency advancements Sec. 10. The state board shall make nondisaster advancements to school corporations under this chapter only when the following conditions exist:
(1) The school buildings and classrooms of any school corporation are not adequate for the proper education of the students in that public school or school corporation, and the school corporation is unable to finance the construction, remodeling, or repair of the necessary classrooms under existing debt and tax limitations without undue financial hardship.
(2) The school corporation has issued its bonds to construct, remodel, or repair schools and school buildings in ninety percent (90%) of the maximum amount allowable under the Constitution of the State of Indiana and Indiana law.
(3) The school corporation does not have funds available for the construction, remodeling, or repair of school buildings and classrooms sufficient to meet the requirements for the proper education of the school corporation's students.
(4) The school corporation has established and maintained a property tax levy in the amount of at least sixteen and sixty-seven hundredths cents ($0.1667) on each one hundred dollars ($100) of taxable property within the school corporation for school building purposes continuously for three (3) years before the time when the school corporation makes an application to the state board for an advancement.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-11
Disaster loans; maximum advancement
Sec. 11. (a) The state board may make a disaster loan to a school corporation that has suffered loss by fire, flood, windstorm, or other disaster that makes all or part of the school building or buildings unfit for school purposes as described in IC 20-26-7-29 through IC 20-26-7-34.
(b) A loan made under this section may not exceed three million dollars ($3,000,000). The school corporation shall repay the loan within twenty (20) years at an annual interest rate of one percent (1%) of the unpaid balance.
(c) The amounts repaid by school corporations under subsection (b) shall be deposited in a fund to be known as the school disaster loan fund. The money remaining in the school disaster loan fund at the end of a state fiscal year does not revert to the state general fund. The state board may use the money in the school disaster loan fund only to make disaster loans to school corporations under this section.
(d) Sections 13, 14, and 15 of this chapter do not apply to loans made under this section.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-12
Application procedures Sec. 12. Any school corporation desiring to obtain an advancement under this chapter shall submit to the state board a verified application stating:
(1) the existing condition concerning the need for money to be used to construct, remodel, or repair a school building in the school corporation;
(2) the amount of money needed; and
(3) any other information requested by the state board.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-13
Calculations; school building index; tax ability
Sec. 13. (a) The state board shall compute and assign to the applicant school corporation a school building index that is the ratio of the school building need, in terms of money, to the school corporation's tax ability, in terms of money.
(b) For purposes of this section, the school building need, in terms of money, of a school corporation is the amount determined under STEP FOUR of the following formula:
STEP ONE: Add the ADA of students in grades 1 through 12 of the school corporation during the current school year in which application for an advancement is made and twice the ADA increase of the school corporation for the preceding three (3) years. However, the state board may make adjustments to reflect the effect of changes of boundary lines, loss of transfer students, or loss of resident students to private, parochial, or cooperative program schools within the three (3) year period.
STEP TWO: Divide the STEP ONE amount by twenty-five (25) to determine the number of classrooms needed to house the estimated enrollment increase.
STEP THREE: Subtract from the STEP TWO amount the number of classrooms that:
(A) are owned, under a lease-rental arrangement, or under construction in the school corporation; and
(B) were constructed for and normally used for classroom purposes at the time of making application for an advancement.
However, there shall not be subtracted classrooms in a building or buildings found to be inadequate for the proper education of students under standards and procedures prescribed by the state board or that have been condemned under IC 20-26-7-29 through IC 20-26-7-34 and that are to be replaced by funds applied for.
STEP FOUR: Multiply the STEP THREE amount by twenty thousand dollars ($20,000).
(c) For purposes of this section, the school corporation's tax ability, in terms of money, is the amount determined under STEP TWO of the following formula:
STEP ONE: Determine six and one-half percent (6 1/2%) of the adjusted value of taxable property in a school corporation as

determined under IC 36-1-15-4 for state and county taxes immediately preceding the date of application.
STEP TWO: Subtract from the STEP ONE amount the sum of the following:
(A) The principal amount of any outstanding general obligation bonds of the school corporation.
(B) The principal amount of outstanding obligations of any corporation or holding company that has entered into a lease-rental agreement with the applicant school corporation.
(C) The principal amount of outstanding civil township, town, or city school building bonds.
If the school corporation's tax ability is less than one hundred dollars ($100), the school corporation's tax ability is considered for purposes of this section as being one hundred dollars ($100).
As added by P.L.2-2006, SEC.172.

IC 20-49-2-14
Prioritizing nonemergency loans
Sec. 14. School corporations having the highest school building index must be considered first for advancements. The advancements must be made in descending order of need as shown by the school building index. The state board, after giving consideration to the:
(1) relative order of the various applicant school corporations with regard to the school building index;
(2) matters and facts that are required to be considered under this chapter; and
(3) intent and purposes of this chapter;
shall make an advancement to the various school corporations for the purpose of construction, remodeling, or repairing in the amounts that are found by the state board to be necessary to enable the school corporations to provide for the classrooms and school buildings necessary and required to place the educational facilities of the school corporations on as nearly a uniform and relatively adequate basis as possible.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-15
Repayment of advancement; state tuition support
Sec. 15. (a) An advancement under this chapter is not an obligation of the school corporation within the meaning of the limitation against indebtedness under the Constitution of the State of Indiana. This chapter does not relieve the governing body of a school corporation of any obligation under Indiana law to qualify the school corporation for state tuition support. The school corporation must perform all the acts necessary to obtain state tuition support payments.
(b) A school corporation receiving an advancement under this chapter shall agree to have the total amount of the money advanced plus one percent (1%) of the outstanding balance deducted from the distribution of state tuition support: (1) for a period not to exceed twenty (20) years; or
(2) until all the money advanced plus one percent (1%) has been deducted.
(c) The state board shall reduce the amount of each distribution of state tuition support to any school corporation that has received an advancement under this chapter in an amount to be agreed upon between the state board and the school corporation. The amount must include one percent (1%) on the balance of the advancement. However, if a school corporation:
(1) has received an advancement or advancements to replace a building or buildings under this chapter; and
(2) has not abandoned the building or buildings for classroom purposes upon completion of the classrooms for which the application for funds has been made;
the state board may amend the amount of the deductions. The amended deduction may include all state tuition support payable to the school corporation.
(d) If an advancement:
(1) has been previously made under this chapter; and
(2) was to be repaid within a period of less than twenty (20) years;
the receiving school corporation and the state board may renegotiate the agreement for repayment. The new agreement may provide any period of repayment by the receiving school corporation as long as the period does not exceed twenty (20) years from the date of the original advancement.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-16
Power; levy to replace amount deducted from state tuition support
Sec. 16. A school corporation receiving an advancement under this chapter may annually levy a tax in the debt service fund to replace the amount deducted in the current year from the distribution of state tuition support under this chapter. The amount received from the tax shall be transferred from the debt service fund to the general fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-17
Transfer between funds; amount of advancements
Sec. 17. (a) The auditor of state shall on December 31 and June 30 of each year transfer from the veterans memorial school construction fund to the state general fund the total amount of money advanced by the state board from the state general fund to school corporations under this chapter.
(b) The auditor of state shall at the time of a distribution of state tuition support transfer to the veterans memorial school construction fund an amount equal to the amount withheld from the distribution to school corporations that have received advancements under this chapter. As added by P.L.2-2006, SEC.172.

IC 20-49-2-18
Duty; erection of plaque
Sec. 18. Each school corporation that receives funds under this chapter shall provide a suitable plaque of a permanent nature commemorating the veterans who served in the armed forces of the United States. The plaque must be in a form recommended by the state board.
As added by P.L.2-2006, SEC.172.



CHAPTER 3. STATE ADMINISTRATION OF COMMON SCHOOL FUND

IC 20-49-3-2
Purpose
Sec. 2. This chapter is in furtherance of the duties that are imposed exclusively upon the general assembly by the Constitution of the State of Indiana in connection with the:
(1) maintenance of a general and uniform system of common schools; and
(2) investment and reinvestment of the common school fund.
This chapter shall be liberally construed to carry out the purposes of the Constitution of the State of Indiana.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the common school fund in the custody of the treasurer of state.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-4
Treasurer; fund custodian
Sec. 4. (a) The treasurer of state is the exclusive custodian of the fund not held in trust by the several counties under IC 20-42-1.
(b) The state board of finance has full and complete management and control of the fund. The state board of finance shall invest the fund as provided in this title.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-5
State board; administration of fund
Sec. 5. The state board shall administer the fund and this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-6
Rules; state board of education
Sec. 6. The state board may adopt rules under IC 4-22-2 necessary to administer the fund to carry out this chapter and IC 20-49-4.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-7
Appropriation; interest balance
Sec. 7. The fund interest balance is annually appropriated for the

support of the common schools.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-8
Advances; eligible projects; charter schools
Sec. 8. The fund may be used to make advances:
(1) to school corporations, including school townships, under IC 20-49-4 and IC 20-49-5;
(2) under IC 20-49-6; and
(3) to charter schools under IC 20-24-7-3(c) and IC 20-49-7.
As added by P.L.2-2006, SEC.172. Amended by P.L.146-2008, SEC.529.

IC 20-49-3-9
State board; powers; applications
Sec. 9. The state board shall consider and accept or reject, in its discretion, applications of school building corporations created under IC 21-5-11 (before its repeal) or IC 20-47-2 for the purchase of first mortgage bonds issued by the corporation under IC 21-5-11 (before its repeal) or IC 20-47-2.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-10
Investments
Sec. 10. Except as provided in this chapter, the fund shall be invested in:
(1) bonds, notes, certificates, and other valid obligations of the United States;
(2) bonds, notes, debentures, and other securities issued by any federal instrumentality and fully guaranteed by the United States;
(3) bonds, notes, certificates, and other valid obligations of any state of the United States or any county, township, city, town, or other political subdivision in Indiana that are issued under law, the issuers of which, for five (5) years before the date of the investment, have promptly paid the principal and interest on the bonds and other legal obligations in lawful money of the United States; or
(4) bonds, notes, or other securities issued by the Indiana bond bank and described in IC 5-13-10.5-11(3).
As added by P.L.2-2006, SEC.172.

IC 20-49-3-11
Advances permitted; counties managing a county common school fund
Sec. 11. (a) This section applies to a county that:
(1) has not elected to surrender custody of any part of the fund to the state; and
(2) has an insufficient amount of unloaned money in the fund when added to the amount of unloaned money in the

congressional township school fund, as shown by a report of the county auditor and county treasurer, to make all loans for which the county auditor has applications.
(b) Upon petition of the board of commissioners of the county, the state board of finance may allocate to the county making the application the amount that the state board of finance determines is necessary.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-12
Management of funds; state board of finance
Sec. 12. (a) The state board of finance shall direct all disbursement from the fund. The auditor of state shall draw the auditor of state's warrant on the treasurer of state, on a properly itemized voucher officially approved by:
(1) the president of the state board of finance; or
(2) in the absence of the president, any member of the state board of finance.
(b) Except as otherwise provided by this chapter, all securities purchased for the fund shall be deposited with and remain in the custody of the state board of finance. The state board of finance shall collect all interest or other income accruing on the securities, when due, together with the principal of the securities when the principal matures and is due. Except as provided by subsection (c), all money collected under this subsection shall be:
(1) credited to the proper fund account on the records of the auditor of state;
(2) deposited with the treasurer of state; and
(3) reported to the state board of finance.
(c) All money collected under an agreement that is sold, transferred, or liquidated under IC 20-49-4-23 shall be immediately transferred to the purchaser, transferee, or assignee of the agreement.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-13
Rules; state board of finance
Sec. 13. (a) The state board of finance may:
(1) make all rules;
(2) employ all help;
(3) purchase all supplies and equipment; and
(4) incur all expense;
necessary to properly carry out this chapter.
(b) The expense incident to the administration of this chapter shall be paid from any money in the state treasury not otherwise appropriated upon the warrant of the auditor of state issued on a properly itemized voucher approved by the president of the state board of finance.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-14 Audits
Sec. 14. A field examiner assigned by the state examiner shall annually examine the status of the fund. Upon completion of the examination, the examiner performing the duty shall prepare a report of the examination. The report must show:
(1) all necessary pertinent information;
(2) the balance of the fund's principal at the close of the previous examination;
(3) the amount of interest and principal paid by each county to the state board of finance since the close of the previous examination;
(4) the balance of principal due at the date of the closing of the report;
(5) a statement of receipts and disbursements by the state board of finance;
(6) a list of the securities found to be in the possession of the state board of finance;
(7) the amount of each security; and
(8) the total amount of all the securities held in custody.
The appropriate officer of the state board of finance shall sign the list described in subdivision (6) in duplicate. The original signed list shall be deposited with the state board of accounts, and the duplicate of the signed list shall be kept in the files of the treasurer of state.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-15
Statutory construction; liability of county officer
Sec. 15. This chapter may not be construed to relieve the county auditor of any county or any other county officer of any liability fixed by law not specifically changed by this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-16
Deposit of revenue in fund
Sec. 16. (a) All fines, forfeitures, and other revenue that, by law, accrue to the fund shall be collected as provided by law. The money shall be paid into the state treasury and becomes a part of the fund in the custody of the treasurer of state. The county auditor shall keep a record of all fines and forfeitures and all other revenue that, by law, accrues to the fund. Semiannually on May 1 and November 1, the county auditor shall issue the county auditor's warrant payable to the treasurer of state in an amount equal to the total collections in the six (6) months preceding of fines and forfeitures and all other revenue that, by law, accrues to the fund or to the permanent endowment fund.
(b) At the time of payment of principal, interest, or accretions to the treasurer of state, the county auditor shall file a report with the auditor of state. The report must set forth the amount of the following:
(1) The county's common school fund. (2) Interest on the county's common school fund.
(3) Fines and forfeitures from the county.
(4) All other accretions included in a payment from the county to the treasurer of state.
Forms for making the report shall be furnished by the auditor of state.
(c) All money collected as interest on the fund shall be paid into the state treasury and shall be distributed for the uses and purposes provided by law.
As added by P.L.2-2006, SEC.172.



CHAPTER 4. ADVANCEMENT FROM COMMON SCHOOL FUND; BUILDINGS; TECHNOLOGY PROGRAMS

IC 20-49-4-0.4
Legalization of certain agreements executed before March 10, 1996 for advances from common school fund
Sec. 0.4. All agreements that are:
(1) executed by or on behalf of school corporations or school townships before March 10, 1996; and
(2) for advances from the common school fund under IC 21-1-5 (before its repeal, now codified in this chapter);
are validated and legalized.
As added by P.L.220-2011, SEC.343.

IC 20-49-4-1
Application; reorganized schools
Sec. 1. This chapter applies to school corporations organized and formed through reorganization under IC 20-23-4, IC 20-23-6, or IC 20-23-7 and school townships under IC 20-23-3.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-2
Exemption for procedures; loss from disaster
Sec. 2. Sections 9, 12, and 13 of this chapter do not apply if a school corporation sustains loss from a disaster.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-3
"Advance"
Sec. 3. As used in this chapter, "advance" means an advance under this chapter from the fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-4
"Disaster"
Sec. 4. As used in this chapter, "disaster" refers to loss by:
(1) fire;
(2) wind; (3) cyclone; or
(4) other disaster;
of all or a major part of a school building or school buildings.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-5
"Educational technology program"
Sec. 5. As used in this chapter, "educational technology program" means the:
(1) purchase, lease, or financing of educational technology equipment;
(2) operation of the educational technology equipment; and
(3) training of teachers in the use of the educational technology equipment.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-6
"Fund"
Sec. 6. As used in this chapter, "fund" refers to the common school fund in the custody of the treasurer of state.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-7
"School building construction program"
Sec. 7. As used in this chapter, "school building construction program" means the purchase, lease, or financing of land, the construction and equipping of school buildings, and the remodeling, repairing, or improving of school buildings by a school corporation:
(1) that sustained a loss from a disaster;
(2) whose adjusted assessed valuation (as determined under IC 6-1.1-34-8) per ADM is within the lowest forty percent (40%) of the assessed valuation per ADM when compared with all school corporation adjusted assessed valuation (as adjusted (if applicable) under IC 6-1.1-34-8) per ADM; or
(3) with an advance under this chapter outstanding on July 1, 1993, that bears interest of at least seven and one-half percent (7.5%).
The term does not include facilities used or to be used primarily for interscholastic or extracurricular activities.
As added by P.L.2-2006, SEC.172. Amended by P.L.113-2010, SEC.99.

IC 20-49-4-8
Power; state board; advance; eligibility
Sec. 8. The state board may advance money to school corporations to be used for:
(1) school building construction programs; and
(2) educational technology programs;
as provided in this chapter.
As added by P.L.2-2006, SEC.172.
IC 20-49-4-9
Priority of advances; school building contruction programs
Sec. 9. Priority of advances for school building construction programs shall be made to school corporations that have the least amount of adjusted assessed valuation (as determined under IC 6-1.1-34-8) per student in ADM.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-10
Priority of advances; educational technology programs
Sec. 10. Priority of advances for educational technology programs shall be on whatever basis the state board, after consulting with the department and the budget agency, periodically determines.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-11
Application
Sec. 11. A school corporation desiring to obtain an advance must submit an application to the state board in the form established by the state board, after consulting with the department and the budget agency.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-12
Condition of advance; capital projects fund
Sec. 12. To qualify for an advance under this chapter, a school corporation must establish a capital projects fund under IC 20-40-8. The state board, after consulting with the department and the budget agency, may waive or modify this requirement upon a showing of good cause by the school corporation.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-13
Maximum advance; school building construction program
Sec. 13. An advance to a school corporation for any school building construction program may not exceed the greater of the following:
(1) Fifteen million dollars ($15,000,000).
(2) The product of fifteen thousand dollars ($15,000) multiplied by the number of students accommodated as a result of the school building construction program.
However, if a school corporation has sustained loss by disaster, this limitation may be waived by the state board after consulting with the department and the budget agency.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-14
Maximum advance; educational technology programs
Sec. 14. An advance for an educational technology program is without limitation in amount other than the availability of funds in

the fund for this purpose and the ability of the school corporation desiring an advance to pay the advance according to the terms of the advance.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-15
Maximum term of advance; school building construction program; prepayment; interest rate
Sec. 15. (a) Money advanced to a school corporation for a school building construction program may be advanced for a period not exceeding twenty-five (25) years. The school corporation to which money is advanced must pay interest on the advance. For advances made before July 1, 1993, the state board may provide, either before an advance is made or before an advance is fully paid, that the payment of the advance may not be prepaid by more than six (6) months. For advances made after June 30, 1993, for school building construction programs, the state board may provide that the advances are prepayable at any time.
(b) The state board of finance shall periodically establish the rate or rates of interest payable on advances for school building construction programs as long as:
(1) the established interest rate or rates do not exceed seven and one-half percent (7.5%); and
(2) the interest rate or rates on advances made to school corporations with advances outstanding on July 1, 1993, bearing interest at seven and one-half percent (7.5%) or more shall not exceed four percent (4%).
As added by P.L.2-2006, SEC.172.

IC 20-49-4-16
Maximum term of advance; educational technology program; prepayment; interest rate
Sec. 16. (a) Money advanced to a school corporation for an educational technology program may be for a period not exceeding five (5) years. The school corporation to which an advance is made shall pay interest on the advance. Advances for educational technology programs may be prepaid at any time.
(b) The state board of finance shall periodically establish the rate or rates of interest payable on advances for educational technology programs as long as the established interest rate or rates:
(1) are not less than one percent (1%); and
(2) do not exceed four percent (4%).
As added by P.L.2-2006, SEC.172.

IC 20-49-4-17
Statutory construction; advance not treated as debt of school corporation
Sec. 17. An advance is not an obligation of the school corporation within the meaning of the limitation on or prohibition against indebtedness under the Constitution of the State of Indiana. Nothing

in this chapter relieves the governing body of a school corporation receiving an advance of any obligation under Indiana law to qualify the school corporation for state tuition support. The school corporation shall continue to perform all acts necessary to obtain these funds.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-18
Repayment of advance; terms; state tuition support
Sec. 18. To ensure timely payment of advances according to the terms, the state may in its sole discretion withhold from funds due to school corporations to which advances are made amounts necessary to pay the advances and the interest on the advances in accordance with their respective terms. The terms of the advances shall be established by the state board after consulting with the department and upon the approval of the budget agency in advance of the time the respective advances are made. However, in the case of school corporations with advances outstanding on July 1, 1993, the withholding may be adjusted to conform with this chapter. To the extent available, funds shall first be withheld from the distribution of state tuition support. However, if this distribution is not available or is inadequate, funds may be withheld from the distribution of other state funds to the school corporation to which the advance is made.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-19
Terms of agreement; right to offset advance against state tuition support
Sec. 19. A school corporation receiving an advance shall agree to have the money advanced, together with the interest on the advance, deducted from the distribution of state tuition support until all the money advanced, together with the interest on the advance, has been paid. The state board and the state board of finance shall reduce each distribution of state tuition support to each school corporation to which an advance is made in an amount to be agreed upon by the state and the school corporation.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-20
Statutory construction; advance not treated as debt of state
Sec. 20. An agreement with the state board or state board of finance under section 23 of this chapter to collect and pay over amounts deducted from state tuition support for the benefit of another party is not a debt of the state within the meaning of the limitation on or prohibition against state indebtedness under the Constitution of the State of Indiana.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-21
Power; levy; school building construction program; replacement

of amount deducted from state tuition support
Sec. 21. A school corporation to which an advance is made for a school building construction program may annually levy a property tax in the debt service fund to replace the amount deducted under this chapter in the current year from the distribution of state tuition support. The amount received from the tax must be transferred from the debt service fund to the general fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-22
Power; levy; educational technology program; replacement of amount deducted from state tuition support
Sec. 22. A school corporation to which an advance is made for an educational technology program may annually levy a property tax in the capital projects fund or the debt service fund to replace the amount deducted under this chapter in the current year from the distribution of state tuition support. The amount received from the tax must be transferred from the capital projects fund or the debt service fund, as applicable, to the general fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-23
Power; state board; sell, transfer, or liquidate agreements; conditions
Sec. 23. (a) Upon request of the state board, acting upon the advice of the department, the state board of finance may periodically sell, transfer, or liquidate agreements, in whole or in part, including without limitation the sale, transfer, or liquidation of all or any part of the principal or interest to be received at any time under one (1) or more agreements that evidence the right of the state to make deductions from state tuition support to pay advances under this chapter under the terms and conditions that the state board of finance considers necessary and appropriate.
(b) Each sale, transfer, or liquidation under this section is subject to the following conditions:
(1) Each sale, transfer, or liquidation may be made only to a department, an agency, a commission, an instrumentality, or a public body of the state, including the Indiana bond bank.
(2) Each sale, transfer, or liquidation of agreements may be made only for cash.
(3) Payments under the sale, transfer, or liquidation must be made to the treasurer of state for the fund and reported to the state board of finance.
(4) The total amount of cash received by the fund from the sale may not be less than the outstanding principal amount of all or a part of the agreements sold plus accrued interest owed.
(5) If necessary to facilitate a sale, transfer, or liquidation, the state board or the state board of finance may agree to act on behalf of an entity described in subdivision (1) by collecting payment on advances that are: (A) received directly from a school corporation, if any direct payments are received; or
(B) deducted from amounts appropriated and made available for state tuition support.
An agreement by the state board or the state board of finance under this subdivision is a valid and enforceable contractual obligation but is not a debt of the state within the meaning of the limitation against indebtedness under the Constitution of the State of Indiana.
(6) Each proposed sale, transfer, or liquidation must be reviewed by the budget committee and approved by the budget agency.
As added by P.L.2-2006, SEC.172.



CHAPTER 5. ADVANCEMENT FROM THE COMMON SCHOOL FUND FOR TRANSFER TUITION COSTS

IC 20-49-5-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the common school fund in the custody of the treasurer of state.
As added by P.L.2-2006, SEC.172.

IC 20-49-5-3
State board; advance; purposes; maximum advance
Sec. 3. To assist a school corporation in providing the school corporation's educational program to a student placed in a facility or home as described in IC 20-26-11-8(a) or IC 20-26-11-8(b) and not later than October 1 of each school year, the state board may advance money to a school corporation in anticipation of the school corporation's receipt of transfer tuition for students described in IC 20-26-11-8(a) or IC 20-26-11-8(b). The amount of the advance may not exceed the amount determined under STEP TWO of the following formula:
STEP ONE: Estimate for the current school year the number of students described in IC 20-26-11-8(a) or IC 20-26-11-8(b) that are transferred to the school corporation.
STEP TWO: Multiply the STEP ONE amount by the school corporation's prior year per student transfer tuition amount.
As added by P.L.2-2006, SEC.172. Amended by P.L.65-2012, SEC.4; P.L.160-2012, SEC.54.

IC 20-49-5-4
Conditions of advance; certification; repayment agreement
Sec. 4. (a) To qualify for an advance, a school corporation shall do the following:
(1) Certify to the state board the information described in section 3 of this chapter.
(2) Request from the state board the anticipated amount of transfer tuition not to exceed the amount described in section 3 of this chapter.
(3) Guarantee full repayment of the advance by agreeing to have:
(A) one-half (1/2) of the amount of the advance deducted from the monthly distribution of state tuition support received by the school corporation six (6) months after the advancement is made, with interest at the rate of four percent

(4%); and
(B) the balance of the amount of the advancement deducted from the monthly distribution of state tuition support received by the school corporation twelve (12) months after the advancement is made, with interest at the rate of four percent (4%).
(b) The deducted amounts shall be transferred by the state board to the fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-5-5
Reimbursement of interest; notice between school corporations
Sec. 5. A school corporation receiving an advance shall notify the school corporation or auditor of state from which the school corporation receives transfer tuition under IC 20-26-11 for students described in IC 20-26-11-8(a) or IC 20-26-11-8(b) of the amount of interest withheld under section 4 of this chapter. The school corporation or auditor of state shall reimburse the school corporation for the interest expense at the same time the transfer tuition is paid.
As added by P.L.2-2006, SEC.172. Amended by P.L.65-2012, SEC.5; P.L.160-2012, SEC.55.

IC 20-49-5-6
Obligation to repay advance; effect of failure to receive transfer tuition reimbursement; obligation not treated as debt
Sec. 6. (a) A school corporation's obligation to repay the advancement may not be construed to be diminished or otherwise affected if the school corporation in which the student has legal settlement fails to pay the transfer tuition as required under IC 20-26-11 to the transferee school corporation in a timely manner.
(b) An advance may not be construed to be an obligation of the school corporation within the meaning of the limitation against indebtedness under the Constitution of the State of Indiana.
As added by P.L.2-2006, SEC.172.



CHAPTER 6. SCHOOL TECHNOLOGY ADVANCEMENT ACCOUNT

IC 20-49-6-2
"Advancement account"
Sec. 2. As used in this chapter, "advancement account" refers to the school technology advancement account established by section 3 of this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-3
Establishment of advancement account
Sec. 3. The school technology advancement account is established within the common school fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-4
Appropriation
Sec. 4. On July 1 of each year, there is appropriated to the advancement account:
(1) five million dollars ($5,000,000); minus
(2) the amount of money in the account on June 30 of the same year.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-5
Eligibility for advancement
Sec. 5. Advancements of money from the advancement account may be made to a school corporation to:
(1) purchase computer hardware and software used primarily for student instruction; and
(2) develop and implement innovative technology projects.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-6
Application of other laws
Sec. 6. Money must be advanced under this chapter in accordance with IC 20-49-4-15 through IC 20-49-4-21.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-7
Rules
Sec. 7. The state board shall adopt rules under IC 4-22-2 concerning: (1) the criteria and priorities for awarding grants and advancements under this chapter;
(2) the terms and conditions of advancements made under this chapter; and
(3) any additional matters necessary for the implementation of this chapter.
As added by P.L.2-2006, SEC.172.



CHAPTER 7. CHARTER SCHOOL ADVANCEMENT ACCOUNT

IC 20-49-7-2
"Advance"
Sec. 2. As used in this chapter, "advance" refers to an advance from the account under this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-3
"Charter school"
Sec. 3. As used in this chapter, "charter school" refers to a school established under IC 20-24.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-4
"Operational costs"
Sec. 4. As used in this chapter, "operational costs" means costs other than construction costs incurred by:
(1) a charter school other than a conversion charter school during the second six (6) months of the calendar year in which the charter school begins its initial operation; or
(2) a charter school, including a conversion charter school, during the second six (6) months of a calendar year in which the charter school's most recent enrollment reported under IC 20-24-7-2(a) divided by the charter school's previous year's ADM is at least one and fifteen-hundredths (1.15).
As added by P.L.2-2006, SEC.172.

IC 20-49-7-5
Establishment of account
Sec. 5. The charter school advancement account is established within the common school fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-6
State board; advances; eligibility
Sec. 6. The state board shall advance money to charter schools from the account to be used for operational costs.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-7
Application Sec. 7. A charter school that desires to obtain an advance must submit an application to the state board on a form prescribed by the state board after the state board consults with the department and the budget agency to determine the amount of the advance.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-8
Priority of advances
Sec. 8. Priority of advances for operational costs must be on a basis determined by the state board after consulting with the department and the budget agency.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-9
Terms of advance
Sec. 9. The state board, after consulting with the department and upon approval of the budget agency, shall establish the terms of an advance before the date on which the advance is made.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-10
Maximum advance; charter school other than conversion charter school
Sec. 10. The amount of an advance for operational costs may not exceed the amount determined under STEP THREE of the following formula:
STEP ONE: Determine the product of:
(A) the charter school's enrollment reported under IC 20-24-7-2(a); multiplied by
(B) the charter school's transition to foundation amount.
STEP TWO: Determine the quotient of:
(A) the STEP ONE amount; divided by
(B) two (2).
STEP THREE: Determine the product of:
(A) the STEP TWO amount; multiplied by
(B) one and fifteen-hundredths (1.15).
As added by P.L.2-2006, SEC.172. Amended by P.L.234-2007, SEC.266; P.L.182-2009(ss), SEC.361.

IC 20-49-7-11
Maximum advance; conversion charter school
Sec. 11. The amount of an advance for operational costs may not exceed the amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the quotient of:
(A) the charter school's transition to foundation amount; divided by
(B) two (2).
STEP TWO: Determine the difference between:
(A) the charter school's current ADM; minus (B) the charter school's ADM of the previous year.
STEP THREE: Determine the product of:
(A) the STEP ONE amount; multiplied by
(B) the STEP TWO amount.
STEP FOUR: Determine the product of:
(A) the STEP THREE amount; multiplied by
(B) one and fifteen-hundredths (1.15).
As added by P.L.2-2006, SEC.172. Amended by P.L.234-2007, SEC.267; P.L.182-2009(ss), SEC.362.

IC 20-49-7-12
Advance; maximum term
Sec. 12. Money advanced to a charter school under this chapter may be advanced for a period not to exceed twenty (20) years.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-13
Interest; prepayment of advances
Sec. 13. A charter school to which money is advanced under this chapter must pay interest on the advance at the rate determined under section 14 of this chapter. The state board shall provide that the advances are prepayable by the:
(1) charter school; or
(2) general assembly;
at any time.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-14
Interest; establishment of rate
Sec. 14. The state board of finance shall establish periodically the rate of interest payable on advances under this chapter. An interest rate established under this section may not:
(1) be less than one percent (1%); or
(2) exceed four percent (4%).
As added by P.L.2-2006, SEC.172.

IC 20-49-7-15
Repayment; offset against state distributions
Sec. 15. To ensure timely payment of an advance according to the terms of the advance, the state may withhold from funds due to the charter school to which the advance is made an amount necessary to pay the advance and the interest on the advance.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-16
Prepayment of advance by general assembly
Sec. 16. (a) This section applies if the general assembly prepays an advance under section 13 of this chapter.
(b) A prepayment must be deducted from the amount appropriated for distributions of state tuition support. As added by P.L.2-2006, SEC.172.

IC 20-49-7-17
Required term of agreement; authority to withhold state funds
Sec. 17. The terms of an advance must include a provision allowing the state to withhold funds due to a charter school to which an advance is made until the advance, including interest accrued on the advance, is paid.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-18
Offset priority; state tuition support; other state distributions
Sec. 18. If the state withholds funds under this chapter, the state first shall withhold funds from the distribution of state tuition support to the charter school to which the advance is made. If the state tuition support distribution is unavailable or inadequate, the state may withhold funds from any other distribution of state funds to the charter school.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-19
Statutory construction; advance not debt of charter school
Sec. 19. An advance under this chapter to a charter school is not an obligation of the charter school within the meaning of a constitutional limitation on or prohibition against indebtedness. This chapter does not relieve the organizer of the charter school of the duty to qualify the charter school for state tuition support.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-20
Statutory construction; advance not debt of state
Sec. 20. An agreement with the state board to collect and pay over amounts deducted from state tuition support for the benefit of another party is not a debt of the state within the meaning of the limitation against state indebtedness under the Constitution of the State of Indiana.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-21
Suspension of principal and interest payments
Sec. 21. (a) A charter school, including a conversion charter school, that has received an advance for operational costs from the common school fund under this chapter does not have to make principal or interest payments during the state fiscal years beginning:
(1) July 1, 2011; and
(2) July 1, 2012;
notwithstanding contrary terms in the charter school and state board advance agreement.
(b) The repayment term of the advance shall be extended by two (2) years to provide for the waiver described in subsection (a) even

though it may make the repayment term for the advance longer than twenty (20) years.
As added by P.L.182-2009(ss), SEC.363. Amended by P.L.91-2011, SEC.30.



CHAPTER 8.2. REPEALED






ARTICLE 50. HOMELESS CHILDREN AND FOSTER CARE CHILDREN

CHAPTER 1. SCHOOL CORPORATION LIAISON FOR HOMELESS CHILDREN

IC 20-50-1-2
Establishment of office of coordinator for education of homeless children
Sec. 2. The department shall establish an office of coordinator for education of homeless children as required by 42 U.S.C. 11431 et seq.
As added by P.L.133-2008, SEC.3.

IC 20-50-1-3
Appointment of liaison for homeless children
Sec. 3. Each school corporation shall appoint an employee to be the school corporation's liaison for homeless children as required by 42 U.S.C. 11431 et seq.
As added by P.L.133-2008, SEC.3.

IC 20-50-1-4
Report of name and contact information for liaison
Sec. 4. Each school corporation shall report to the department, by August 1 of each year, the name and contact information of the

school corporation's liaison for homeless children.
As added by P.L.133-2008, SEC.3.

IC 20-50-1-5
Liaison information on web site
Sec. 5. Each school corporation that has an Internet web site shall post the contact information of the school corporation's liaison for homeless children on the school corporation's Internet web site.
As added by P.L.133-2008, SEC.3.

IC 20-50-1-6
Liaison training
Sec. 6. Each year, the department shall provide training to individuals who are appointed under section 3 of this chapter as liaisons for homeless children.
As added by P.L.133-2008, SEC.3.



CHAPTER 2. TUTORING AND MENTORING FOR HOMELESS CHILDREN AND FOSTER CARE CHILDREN

IC 20-50-2-2
"Homeless child"
Sec. 2. As used in this chapter, "homeless child" has the meaning set forth in IC 20-50-1-1.
As added by P.L.133-2008, SEC.3.

IC 20-50-2-3
Tutoring of children who are in foster care or are homeless
Sec. 3. Each school corporation shall provide tutoring for a child enrolled in a school operated by the school corporation who is:
(1) in foster care; or
(2) a homeless child;
if the school corporation determines the child has a demonstrated need for tutoring.
As added by P.L.133-2008, SEC.3.



CHAPTER 3. TRANSPORTATION OF STUDENTS IN FOSTER CARE

IC 20-50-3-2
"Original school corporation"
Sec. 2. As used in this chapter, "original school corporation" means the school corporation in which the school of origin of a student in foster care is located.
As added by P.L.133-2008, SEC.3.

IC 20-50-3-3
"School of origin"
Sec. 3. As used in this chapter, "school of origin" means the school:
(1) that a student in foster care attended when the student last had a permanent residence; or
(2) in which a student in foster care was last enrolled.
As added by P.L.133-2008, SEC.3.

IC 20-50-3-4
"Transitional school corporation"
Sec. 4. As used in this chapter, "transitional school corporation" means the school corporation in which a student in foster care temporarily stays.
As added by P.L.133-2008, SEC.3.

IC 20-50-3-5
Transportation of students in foster care
Sec. 5. (a) If a student in foster care temporarily stays in the student's original school corporation but outside the attendance area of the student's school of origin, the original school corporation shall provide transportation for the student from the place where the student is temporarily staying to the school of origin and from the school of origin to the place where the student is temporarily staying.
(b) If:
(1) the school of origin of a student in foster care is located in a school corporation other than the school corporation in which the student is temporarily staying;
(2) the school of origin is located in a school corporation that adjoins the school corporation in which the student is temporarily staying; and
(3) the student does not elect to attend a school located in the school corporation in which the student in foster care is temporarily staying;
the original school corporation and the transitional school

corporation shall enter into an agreement concerning the responsibility for and apportionment of the costs of transporting the student to and from the school of origin.
(c) If the original school corporation and the transitional school corporation described in subsection (b) are unable to reach an agreement under subsection (b), the responsibility for transporting the student in foster care to and from the school of origin is shared equally between both school corporations, and the cost of transporting the student to and from the school of origin is apportioned equally between both school corporations.
As added by P.L.133-2008, SEC.3.






ARTICLE 51. SCHOOL SCHOLARSHIPS

CHAPTER 1. DEFINITIONS

IC 20-51-1-2
"Agreement"
Sec. 2. "Agreement" refers to an agreement between the department and an applicant that applies for certification of a school scholarship program.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-1-3
"Contribution"
Sec. 3. "Contribution" refers to a contribution to a scholarship granting organization for use in a school scholarship program.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-1-4
"Cost of education"
Sec. 4. (a) "Cost of education" means the tuition and fees that would otherwise be charged by a participating school to:
(1) an eligible student; or
(2) a parent of an eligible student.
(b) In the case of an eligible pupil who attends a public school, the term includes any transfer tuition charged to the eligible student or a parent of the eligible student.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-1-4.5
"Eligible individual"
Sec. 4.5. "Eligible individual" refers to an individual who:
(1) has legal settlement in Indiana;
(2) is at least five (5) years of age and less than twenty-two (22) years of age on the date in the school year specified in IC 20-33-2-7;
(3) either has been or is currently enrolled in an accredited school;
(4) is a member of a household with an annual income of not more than one hundred fifty percent (150%) of the amount required for the individual to qualify for the federal free or reduced price lunch program; and
(5) either: (A) was enrolled in grade 1 through 12 in a school corporation that did not charge the individual transfer tuition for at least two (2) semesters immediately preceding the first semester for which the individual receives a choice scholarship under IC 20-51-4; or
(B) received a scholarship from a scholarship granting organization under IC 20-51-3 or a choice scholarship under IC 20-51-4 in a preceding school year, including a school year that does not immediately precede a school year in which the individual receives a scholarship from a scholarship granting organization under IC 20-51-3 or a choice scholarship under IC 20-51-4.
As added by P.L.92-2011, SEC.5.

IC 20-51-1-4.7
"Eligible school"
Sec. 4.7. "Eligible school" refers to a public or nonpublic elementary school or high school that:
(1) is located in Indiana;
(2) requires an eligible individual to pay tuition or transfer tuition to attend;
(3) voluntarily agrees to enroll an eligible individual;
(4) is accredited by either the state board or a national or regional accreditation agency that is recognized by the state board;
(5) administers the Indiana statewide testing for educational progress (ISTEP) program under IC 20-32-5;
(6) is not a charter school or the school corporation in which an eligible individual has legal settlement under IC 20-26-11; and
(7) submits to the department data required for a category designation under IC 20-31-8-3.
As added by P.L.92-2011, SEC.6.

IC 20-51-1-5
"Eligible student"
Sec. 5. "Eligible student" refers to an individual who:
(1) has legal settlement in Indiana;
(2) is at least five (5) years of age and less than twenty-two (22) years of age on the date in the school year specified in IC 20-33-2-7;
(3) either has been or is currently enrolled in a participating school;
(4) is a member of a household with an annual income of not more than two hundred percent (200%) of the amount required for the individual to qualify for the federal free or reduced price lunch program; and
(5) meets at least one (1) of the following conditions:
(A) The individual is enrolling in kindergarten.
(B) The individual was enrolled in a public school during the school year preceding the first school year for which a

scholarship granting organization provides a scholarship to the individual.
(C) The individual received a scholarship in the previous year from a nonprofit scholarship granting organization that qualifies for certification as a school scholarship program.
(D) The individual received a school scholarship from a scholarship granting organization in a preceding year, including a school year that does not immediately precede a school year in which the individual receives a scholarship from a scholarship granting organization.
As added by P.L.182-2009(ss), SEC.364. Amended by P.L.129-2012, SEC.1.

IC 20-51-1-6
"Participating school"
Sec. 6. (a) "Participating school" refers to a public or nonpublic school that:
(1) an eligible student is required to pay tuition or transfer tuition to attend;
(2) voluntarily agrees to enroll an eligible student;
(3) is accredited by either the state board or a national or regional accreditation agency that is recognized by the state board; and
(4) administers the tests under the Indiana statewide testing for educational progress (ISTEP) program or administers another nationally recognized and norm-referenced assessment of the school's students.
(b) The term does not include a public school in a school corporation where the eligible student has legal settlement under IC 20-26-11.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-1-7
"Scholarship granting organization"
Sec. 7. "Scholarship granting organization" refers to an organization that:
(1) is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(2) is organized at least in part to grant school scholarships without limiting the availability of scholarships to students of only one (1) participating school.
As added by P.L.182-2009(ss), SEC.364. Amended by P.L.92-2011, SEC.7.

IC 20-51-1-8
"School scholarship"
Sec. 8. "School scholarship" refers to a grant to pay only the cost of education for an eligible student as determined for the school year (as defined in IC 20-18-2-17) for which the scholarship will be granted. As added by P.L.182-2009(ss), SEC.364.



CHAPTER 2. EXCHANGE OF INFORMATION; RULES



CHAPTER 3. SCHOLARSHIP GRANTING ORGANIZATIONS; CERTIFICATION; ADMINISTRATION OF CONTRIBUTIONS

IC 20-51-3-1
Certification requirements
Sec. 1. A program qualifies for certification as a school scholarship program if:
(1) the program:
(A) is administered by a scholarship granting organization; and
(B) has the primary purpose of providing school scholarships to eligible students; and
(2) the scholarship granting organization administering the program:
(A) applies to the department on the form and in the manner prescribed by the department; and
(B) enters into an agreement with the department to comply with this article.
As added by P.L.182-2009(ss), SEC.364. Amended by P.L.92-2011, SEC.8.

IC 20-51-3-2
Department duties
Sec. 2. The department shall certify all programs that meet the qualifications under section 1 of this chapter as school scholarship programs.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-3-3
Certification agreements
Sec. 3. An agreement entered into under section 1 of this chapter between the department and a scholarship granting organization must require the scholarship granting organization to do the following:
(1) Provide a receipt to taxpayers for contributions made to the scholarship granting organization that will be used in a school

scholarship program. The department of state revenue shall prescribe a standardized form for the receipt issued under this subdivision. The receipt must indicate the value of the contribution and part of the contribution being designated for use in a school scholarship program.
(2) Distribute at least ninety percent (90%) of the total amount of contributions as school scholarships to eligible students.
(3) Distribute one hundred percent (100%) of any income earned on contributions as school scholarships to eligible students.
(4) Conduct criminal background checks on all the scholarship granting organization's employees and board members and exclude from employment or governance any individual who might reasonably pose a risk to the appropriate use of contributed funds.
(5) Make the reports required by this chapter.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-3-4
Right to receive other contributions
Sec. 4. An agreement entered into under section 1 of this chapter may not prohibit a scholarship granting organization from receiving contributions other than contributions described in section 3(1) of this chapter.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-3-5
Restrictions on certified scholarships
Sec. 5. (a) An agreement entered into under section 1 of this chapter must prohibit a scholarship granting organization from distributing school scholarships for use by an eligible student to:
(1) enroll in a school that has:
(A) paid staff or board members; or
(B) relatives of paid staff or board members;
in common with the scholarship granting support organization;
(2) enroll in a school that the scholarship granting organization knows does not qualify as a participating school; or
(3) pay for the cost of education for a public school where the eligible student is entitled to enroll without the payment of tuition.
(b) An agreement entered into under section 1 of this chapter must prohibit a scholarship granting organization from limiting the availability of scholarships to students of only one (1) participating school. An agreement entered into under section 1 of this chapter before July 1, 2011, must be amended to include the requirement specified in this subsection.
As added by P.L.182-2009(ss), SEC.364. Amended by P.L.92-2011, SEC.9.

IC 20-51-3-6 Annual reports
Sec. 6. (a) A scholarship granting organization certified under this chapter must publicly report to the department by August 1 of each year the following information regarding the organization's scholarships awarded in the previous school year:
(1) The name and address of the scholarship granting organization.
(2) The total number and total dollar amount of contributions received during the previous school year.
(3) The:
(A) total number and total dollar amount of scholarships awarded during the previous school year; and
(B) total number and total dollar amount of school scholarships awarded during the previous school year.
The report must be certified under penalties of perjury by the chief executive officer of the scholarship granting organization.
(b) A scholarship granting organization certified under this chapter shall contract with an independent certified public accountant for an annual financial audit of the scholarship granting organization. The scholarship granting organization must provide a copy of the annual financial audit to the department and must make the annual financial audit available to a member of the public upon request.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-3-7
Report forms
Sec. 7. The department shall prescribe a standardized form for scholarship granting organizations to report information required under this chapter.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-3-8
Suspension and termination of certification
Sec. 8. The department may, in a proceeding under IC 4-21.5, suspend or terminate the certification of an organization as a scholarship granting organization if the department establishes that the scholarship granting organization has intentionally and substantially failed to comply with the requirements of this article or an agreement entered into under this article.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-3-9
Notice of suspension or termination
Sec. 9. If the department suspends or terminates the certification of an organization as a scholarship granting organization, the department shall notify affected eligible students and their parents of the decision as quickly as possible. An eligible student affected by a suspension or termination of a scholarship granting organization's certification remains an eligible student under this article until the

end of the school year after the school year in which the scholarship granting organization's certification is suspended or terminated, regardless of whether the scholarship student currently meets the definition of an eligible student.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-3-10
Financial reviews; audits
Sec. 10. The department may conduct either a financial review or an audit of a scholarship granting organization certified under this chapter if the department of state revenue has evidence of fraud.
As added by P.L.182-2009(ss), SEC.364.

IC 20-51-3-11
Rules
Sec. 11. The department shall adopt rules under IC 4-22-2 to implement this article.
As added by P.L.182-2009(ss), SEC.364.



CHAPTER 4. CHOICE SCHOLARSHIP

record listed in subsection (b).
(d) An eligible school may not permit the content based censorship of American history or heritage based on religious references in a writing, document, or record listed in subsection (b).
(e) A library, a media center, or an equivalent facility that an eligible school maintains for student use must contain in the facility's permanent collection at least one (1) copy of each writing or document listed in subsection (b)(1) through (b)(9).
(f) An eligible school shall do the following:
(1) Allow a student to include a reference to a writing, document, or record listed in subsection (b) in a report or other work product.
(2) May not punish the student in any way, including a reduction in grade, for using the reference.
(3) Display the United States flag in each classroom.
(4) Provide a daily opportunity for students to voluntarily recite the Pledge of Allegiance in each classroom or on school grounds. A student is exempt from participation in the Pledge of Allegiance and may not be required to participate in the Pledge of Allegiance if:
(A) the student chooses to not participate; or
(B) the student's parent chooses to have the student not participate.
(5) Provide instruction on the constitutions of:
(A) Indiana; and
(B) the United States.
(6) For an eligible school that enrolls students in grades 6 through 12, provide within the two (2) weeks preceding a general election five (5) full recitation periods of class discussion concerning:
(A) the system of government in Indiana and in the United States;
(B) methods of voting;
(C) party structures;
(D) election laws; and
(E) the responsibilities of citizen participation in government and in elections.
(7) Require that each teacher employed by the eligible school present instruction with special emphasis on:
(A) honesty;
(B) morality;
(C) courtesy;
(D) obedience to law;
(E) respect for the national flag and the Constitution of the State of Indiana and the Constitution of the United States;
(F) respect for parents and the home;
(G) the dignity and necessity of honest labor; and
(H) other lessons of a steadying influence that tend to promote and develop an upright and desirable citizenry.
(8) Provide good citizenship instruction that stresses the nature

and importance of the following:
(A) Being honest and truthful.
(B) Respecting authority.
(C) Respecting the property of others.
(D) Always doing the student's personal best.
(E) Not stealing.
(F) Possessing the skills (including methods of conflict resolution) necessary to live peaceably in society and not resorting to violence to settle disputes.
(G) Taking personal responsibility for obligations to family and community.
(H) Taking personal responsibility for earning a livelihood.
(I) Treating others the way the student would want to be treated.
(J) Respecting the national flag, the Constitution of the United States, and the Constitution of the State of Indiana.
(K) Respecting the student's parents and home.
(L) Respecting the student's self.
(M) Respecting the rights of others to have their own views and religious beliefs.
(9) Provide instruction in the following studies:
(A) Language arts, including:
(i) English;
(ii) grammar;
(iii) composition;
(iv) speech; and
(v) second languages.
(B) Mathematics.
(C) Social studies and citizenship, including the:
(i) constitutions;
(ii) governmental systems; and
(iii) histories;
of Indiana and the United States, including a study of the Holocaust and the role religious extremism played in the events of September 11, 2001, in each high school United States history course.
(D) Sciences.
(E) Fine arts, including music and art.
(F) Health education, physical fitness, safety, and the effects of alcohol, tobacco, drugs, and other substances on the human body.
(g) An eligible school, charter school, or public school shall not teach the violent overthrow of the government of the United States.
(h) Nothing in this section shall be construed to limit the requirements of IC 20-30-5.
As added by P.L.92-2011, SEC.10.

IC 20-51-4-2
Eligibility for scholarships; limit on number of scholarships
Sec. 2. (a) Subject to subsection (b), an eligible individual is

entitled to a choice scholarship under this chapter for each school year beginning after June 30, 2011, that the eligible student enrolls in an eligible school.
(b) The department may not award more than:
(1) seven thousand five hundred (7,500) choice scholarships for the school year beginning July 1, 2011, and ending June 30, 2012; and
(2) fifteen thousand (15,000) choice scholarships for the school year beginning July 1, 2012, and ending June 30, 2013.
The department shall establish the standards used to allocate choice scholarships among eligible students.
As added by P.L.92-2011, SEC.10.

IC 20-51-4-3
Discrimination prohibited; random drawing if applications exceed scholarships; random visits by department; access by department; certification of compliance
Sec. 3. (a) An eligible school may not discriminate on the basis of race, color, or national origin.
(b) An eligible school shall abide by the school's written admission policy fairly and without discrimination with regard to students who:
(1) apply for; or
(2) are awarded;
scholarships under this chapter.
(c) If the number of applicants for enrollment in an eligible school under a choice scholarship exceeds the number of choice scholarships available to the eligible school, the eligible school must draw at random in a public meeting the applications of applicants who are entitled to a choice scholarship from among the applicants who meet the requirements for admission to the eligible school.
(d) The department shall make random visits to at least five percent (5%) of eligible schools and charter schools to verify that the eligible school or charter school complies with the provisions of this chapter and the Constitutions of the state of Indiana and the United States.
(e) Each eligible school, public school, and charter school shall grant the department reasonable access to its premises, including access to the school's grounds, buildings, and property.
(f) Each year the principal of each eligible school shall certify under penalties of perjury to the department that the eligible school is complying with the requirements of this chapter. The department shall develop a process for eligible schools to follow to make certifications.
As added by P.L.92-2011, SEC.10. Amended by P.L.229-2011, SEC.222; P.L.172-2011, SEC.126; P.L.6-2012, SEC.144.

IC 20-51-4-4
Maximum amount of scholarship
Sec. 4. The maximum amount to which an eligible individual is

entitled under this chapter for a school year is equal to the least of the following:
(1) The sum of the tuition, transfer tuition, and fees required for enrollment or attendance of the eligible student at the eligible school selected by the eligible individual for a school year that the eligible individual (or the parent of the eligible individual) would otherwise be obligated to pay to the eligible school.
(2) An amount equal to:
(A) ninety percent (90%) of the state tuition support amount determined under section 5 of this chapter if the eligible individual is a member of a household with an annual income of not more than the amount required for the individual to qualify for the federal free or reduced price lunch program; and
(B) fifty percent (50%) of the state tuition support amount determined under section 5 of this chapter if the eligible individual is a member of a household with an annual income of not more than one hundred fifty percent (150%) of the amount required for the individual to qualify for the federal free or reduced price lunch program.
(3) If the eligible individual is enrolled in grade 1 through 8, the maximum choice scholarship that the eligible individual may receive for a school year is four thousand five hundred dollars ($4,500).
As added by P.L.92-2011, SEC.10.

IC 20-51-4-5
Determination of state tuition support
Sec. 5. The state tuition support amount to be used in section 4(2) of this chapter for an eligible individual is the amount determined under the last STEP of the following formula:
STEP ONE: Determine the school corporation in which the eligible individual has legal settlement.
STEP TWO: Determine the amount of state tuition support that the school corporation identified under STEP ONE is eligible to receive under IC 20-43 for the calendar year in which the current school year begins, excluding amounts provided for special education grants under IC 20-43-7 and career and technical education grants under IC 20-43-8.
STEP THREE: Determine the result of:
(A) the STEP TWO amount; divided by
(B) the current ADM (as defined in IC 20-43-1-10) for the school corporation identified under STEP ONE for the calendar year used in STEP TWO.
As added by P.L.92-2011, SEC.10. Amended by P.L.6-2012, SEC.145.

IC 20-51-4-6
Prorating of scholarship; eligible individual entitled to one scholarship per year Sec. 6. (a) If an eligible individual enrolls in an eligible school for less than an entire school year, the choice scholarship provided under this chapter for that school year shall be reduced on a prorated basis to reflect the shorter school term.
(b) An eligible individual is entitled to only one (1) choice scholarship for each school year. If the eligible individual leaves the eligible school for which the eligible individual was awarded a choice scholarship and enrolls in another eligible school, the eligible individual is responsible for the payment of any tuition required for the remainder of that school year.
As added by P.L.92-2011, SEC.10.

IC 20-51-4-7
Department to administer program; rulemaking
Sec. 7. (a) The department shall administer this chapter.
(b) The department shall adopt rules under IC 4-22-2 to implement this chapter.
(c) The department may adopt emergency rules under IC 4-22-2-37.1 to implement this chapter.
As added by P.L.92-2011, SEC.10.

IC 20-51-4-8
Forms and methods for determining eligibility
Sec. 8. The department may prescribe forms and methods for demonstrating eligibility for a choice scholarship under this chapter.
As added by P.L.92-2011, SEC.10.

IC 20-51-4-9
Consequences for eligible schools in lowest performance categories
Sec. 9. (a) The department shall enforce the following consequences for an eligible school that is nonpublic:
(1) If the school is placed in either of the lowest two (2) categories or designations under IC 20-31-8-3 for two (2) consecutive years, the department shall suspend choice scholarship payments for one (1) year for new students who would otherwise use a choice scholarship to attend the school.
(2) If the school is placed in either of the lowest two (2) categories or designations under IC 20-31-8-3 for three (3) consecutive years, the department shall suspend choice scholarship payments for new students who would otherwise use a choice scholarship to attend the school until the school is placed in the middle category or higher category or designation, for two (2) consecutive years.
(3) If the school is placed in the lowest category or designation under IC 20-31-8-3 for three (3) consecutive years, the department shall suspend choice scholarship payments for new students who would otherwise use a choice scholarship to attend the school until the school is placed in the middle category or higher category or designation, for three (3) consecutive years. (4) Students who:
(A) are currently enrolled at a school described in subdivision (1), (2), or (3); and
(B) qualify for a choice scholarship for the upcoming school year;
may continue to receive a choice scholarship at the school.
(b) This section may not be construed to prevent a student enrolled in a school subject to this section from applying for a choice scholarship in the future at another participating school.
As added by P.L.92-2011, SEC.10.

IC 20-51-4-10
Distribution to both eligible individual and school
Sec. 10. The department may distribute any part of a choice scholarship to the eligible individual (or the parent of the eligible individual) for the purpose of paying the educational costs described in section 4(1) of this chapter. For the distribution to be valid, the distribution must be endorsed by both the eligible individual (or the parent of the eligible individual) and the eligible school providing educational services to the eligible individual.
As added by P.L.92-2011, SEC.10.

IC 20-51-4-11
Scholarship not treated as income
Sec. 11. The amount of a choice scholarship provided to an eligible individual shall not be treated as income or a resource for the purposes of qualifying for any other federal or state grant or program administered by the state or a political subdivision.
As added by P.L.92-2011, SEC.10.









TITLE 21. HIGHER EDUCATION

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. STATE UNIVERSITIES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 4.5. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. EFFECT OF RECODIFICATION BY THE ACT OF THE 2007 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 21-7-12-2
Purpose
Sec. 2. The purpose of the recodification act of the 2007 regular session of the general assembly is to recodify prior law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 2007 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 2007 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 2006 expressly indicate a different purpose;
the substantive operation and effect of the prior law continue uninterrupted as if the recodification act of the 2007 regular session of the general assembly had not been enacted.
As added by P.L.2-2007, SEC.242.

IC 21-7-12-3
Applicability
Sec. 3. Subject to section 2 of this chapter, sections 4 through 9 of this chapter shall be applied to the statutory construction of the recodification act of the 2007 regular session of the general assembly.
As added by P.L.2-2007, SEC.242.

IC 21-7-12-4
Effect of actions before July 1, 2007 Sec. 4. (a) The recodification act of the 2007 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2007 regular session of the general assembly (July 1, 2007). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2007 regular session of the general assembly had not been enacted.
(b) The recodification act of the 2007 regular session of the general assembly does not:
(1) extend or cause to expire a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior law.
(c) The recodification act of the 2007 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior law or the rules adopted under the prior law.
As added by P.L.2-2007, SEC.242.

IC 21-7-12-5
Statutory construction
Sec. 5. The recodification act of the 2007 regular session of the general assembly shall be construed as a recodification of prior law.

Except as provided in section 2(1) and 2(2) of this chapter, if the literal meaning of the recodification act of the 2007 regular session of the general assembly (including a literal application of an erroneous change to an internal reference) would result in a substantive change in the prior law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 2007 regular session of the general assembly; or
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 2007 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction, which states that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous, does not apply to the recodification act of the 2007 regular session of the general assembly to the extent that the recodification act of the 2007 regular session of the general assembly is not substantively identical to the prior law.
As added by P.L.2-2007, SEC.242.

IC 21-7-12-6
Reference to repealed statutes
Sec. 6. Subject to section 9 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 2007 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.2-2007, SEC.242.

IC 21-7-12-7
Citation references
Sec. 7. A citation reference in the recodification act of the 2007 regular session of the general assembly to another provision of the recodification act of the 2007 regular session of the general assembly shall be treated as including a reference to the provision of prior law that is substantively equivalent to the provision of the recodification act of the 2007 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.2-2007, SEC.242.

IC 21-7-12-8
Rules references
Sec. 8. (a) As used in the recodification act of the 2007 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 2007 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 2007

regular session of the general assembly; or
(2) rules adopted under the prior law until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior law continue in effect after June 30, 2007, until the rules are amended, repealed, or suspended.
As added by P.L.2-2007, SEC.242.

IC 21-7-12-9
Citations to prior civil law and procedure
Sec. 9. (a) A reference in the recodification act of the 2007 regular session of the general assembly to a citation in the prior law before its repeal is added in certain sections of the recodification act of the 2007 regular session of the general assembly only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 2007 regular session of the general assembly of a reference to a citation in the prior law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority;
(E) limitations of authority; or
(F) degrees; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2007 regular session of the general assembly (July 1, 2007). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, limitations of authority, and degrees, continue and shall be imposed and enforced under prior law as if the recodification act of the 2007 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 2007 regular session of the general assembly of a citation to a provision in the prior law does not affect the use of a prior conviction, violation,

or noncompliance under the prior law as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 2007 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 2007 regular session of the general assembly in a manner that does not result in a substantive change in the law.
As added by P.L.2-2007, SEC.242.



CHAPTER 13. DEFINITIONS

IC 21-7-13-2
"Academic term"
Sec. 2. "Academic term":
(1) for purposes of this title (other than IC 21-40), has the meaning set forth in IC 21-12-1-2; and
(2) for purposes of IC 21-40, has the meaning set forth in IC 21-40-1-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-3
"Academic year"
Sec. 3. "Academic year" has the meaning set forth in IC 21-12-1-3.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-4
"Accredited nonpublic school"
Sec. 4. "Accredited nonpublic school" means a nonpublic school that has voluntarily become accredited under IC 20-19-2-8.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-5
"ADM"
Sec. 5. "ADM" has the meaning set forth in IC 20-43-1-6.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-6
"Approved postsecondary educational institution"
Sec. 6. (a) "Approved postsecondary educational institution", for purposes of this title (except section 15 of this chapter, IC 21-12-6, IC 21-12-7, and IC 21-13-1-4) means the following:
(1) A postsecondary educational institution that operates in Indiana and:
(A) provides an organized two (2) year or longer program of collegiate grade directly creditable toward a baccalaureate degree;
(B) is either operated by the state or operated nonprofit; and
(C) is accredited by a recognized regional accrediting agency, including:
(i) Ancilla College;
(ii) Anderson University;
(iii) Bethel College; (iv) Butler University;
(v) Calumet College of St. Joseph;
(vi) DePauw University;
(vii) Earlham College;
(viii) Franklin College;
(ix) Goshen College;
(x) Grace College and Seminary;
(xi) Hanover College;
(xii) Holy Cross College;
(xiii) Huntington University;
(xiv) Indiana Institute of Technology;
(xv) Indiana Wesleyan University;
(xvi) Manchester College;
(xvii) Marian University;
(xviii) Martin University;
(xix) Oakland City University;
(xx) Rose-Hulman Institute of Technology;
(xxi) Saint Joseph's College;
(xxii) Saint Mary-of-the-Woods College;
(xxiii) Saint Mary's College;
(xxiv) Taylor University;
(xxv) Trine University;
(xxvi) University of Evansville;
(xxvii) University of Indianapolis;
(xxviii) University of Notre Dame;
(xxix) University of Saint Francis;
(xxx) Valparaiso University; and
(xxxi) Wabash College;
or is accredited by the board for proprietary education under IC 21-18.5-6 or an accrediting agency recognized by the United States Department of Education.
(2) Ivy Tech Community College.
(3) A hospital that operates a nursing diploma program that is accredited by the Indiana state board of nursing.
(4) A postsecondary credit bearing proprietary educational institution that meets the following requirements:
(A) Is incorporated in Indiana, or is registered as a foreign corporation doing business in Indiana.
(B) Is fully accredited by and is in good standing with the board for proprietary education under IC 21-18.5-6.
(C) Is accredited by and is in good standing with a regional or national accrediting agency.
(D) Offers a course of study that is at least eighteen (18) consecutive months in duration (or an equivalent to be determined by the board for proprietary education under IC 21-18.5-6) and that leads to an associate or a baccalaureate degree recognized by the board for proprietary education under IC 21-18.5-6.
(E) Is certified by the board for proprietary education as meeting the requirements of this subdivision. (b) "Approved postsecondary educational institution" for purposes of section 15 of this chapter, IC 21-12-6, IC 21-12-7, and IC 21-13-1-4, means the following:
(1) A state educational institution.
(2) A nonprofit college or university.
(3) A postsecondary credit bearing proprietary educational institution that is accredited by an accrediting agency recognized by the United States Department of Education.
As added by P.L.2-2007, SEC.243. Amended by P.L.169-2011, SEC.1; P.L.107-2012, SEC.7.

IC 21-7-13-7
"Approved secondary school"
Sec. 7. "Approved secondary school" has the meaning set forth in IC 21-12-1-5.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-8
"Ball State University"
Sec. 8. "Ball State University" refers to the state educational institution established under IC 21-19-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-9
"Board of trustees"
Sec. 9. "Board of trustees":
(1) in a law applicable to Ball State University, refers to the Ball State University board of trustees;
(2) in a law applicable to Indiana University, refers to the Indiana University board of trustees;
(3) in a law applicable to Indiana State University, refers to the Indiana State University board of trustees;
(4) in a law applicable to Ivy Tech Community College, refers to the Ivy Tech Community College of Indiana board of trustees;
(5) in a law applicable to Purdue University, refers to the Purdue University board of trustees;
(6) in a law applicable to the University of Southern Indiana, refers to the University of Southern Indiana board of trustees; and
(7) in a law applicable to Vincennes University, refers to the Vincennes University board of trustees.
As added by P.L.2-2007, SEC.243. Amended by P.L.3-2008, SEC.128.

IC 21-7-13-10
"College or university"
Sec. 10. "College or university" means a postsecondary educational institution that meets the following requirements:
(1) Is authorized by law to provide a program of education

beyond the high school level.
(2) Admits as regular students only individuals having a certificate of graduation from a high school or the recognized equivalent of such a certificate.
(3) Provides an educational program:
(A) for which the higher education institution awards a baccalaureate or an associate degree;
(B) in which admission is contingent upon the prior attainment of a baccalaureate degree or the equivalent, for which the higher education institution:
(i) awards a postgraduate degree; or
(ii) provides not less than a two (2) year program that is acceptable for full credit toward a postgraduate degree; or
(C) of a two (2) year duration in engineering, mathematics, or the physical or biological sciences, that is designed to prepare the student to work as a technician and at a semiprofessional level in an engineering, a scientific, or other technological field that requires the understanding and application of basic engineering, scientific, or mathematical principles or knowledge.
(4) Is accredited by a regional accrediting agency or association or by an organization recognized by the United States Department of Education, or, if not so accredited is an institution whose credits are accepted on transfer by not less than three (3) institutions that are accredited by a regional accrediting agency or association or by an organization recognized by the United States Department of Education, with the credits accepted on the same basis as if the credits were transferred from an accredited institution.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-11
"Commission for higher education"
Sec. 11. "Commission for higher education" refers to the commission for higher education of the state of Indiana established under IC 21-18-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-12
Repealed
(Repealed by P.L.107-2012, SEC.8.)

IC 21-7-13-13
"Community college system"
Sec. 13. "Community college system" refers to a community college system established under IC 21-41-5.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-14
"Educational costs" Sec. 14. "Educational costs" means tuition and regularly assessed fees.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-15
"Educational support costs"
Sec. 15. "Educational support costs" refers to costs incurred by scholarship recipients in purchasing:
(1) required textbooks, supplies, or equipment;
(2) any other material required by the approved postsecondary educational institution in order for a scholarship recipient to participate in a particular class, seminar, laboratory, or other type of instruction; or
(3) other items or services approved by the commission for higher education under rules adopted by the commission for higher education under IC 21-18.5-4;
that are not included in educational costs.
As added by P.L.2-2007, SEC.243. Amended by P.L.107-2012, SEC.9.

IC 21-7-13-16
"Elementary school"
Sec. 16. "Elementary school" has the meaning set forth in IC 20-18-2-4.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-17
"Eligible institution"
Sec. 17. "Eligible institution", for purposes of:
(1) IC 21-12, has the meaning set forth in IC 21-12-1-8;
(2) IC 21-13, has the meaning set forth in IC 21-13-1-3;
(3) IC 21-16, has the meaning set forth in IC 21-16-1-7;
(4) IC 21-43, has the meaning set forth in IC 21-43-1-3; and
(5) IC 21-44, has the meaning set forth in IC 21-44-1-10.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-18
"Faculty"
Sec. 18. "Faculty", for purposes of a law related to:
(1) Indiana University, refers to the president, professors, and instructors of Indiana University; and
(2) Vincennes University, refers to the president and professors of Vincennes University, or a majority of them.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-19
"High school"
Sec. 19. "High school" has the meaning set forth in IC 20-18-2-7.
As added by P.L.2-2007, SEC.243.
IC 21-7-13-20
"Indiana University"
Sec. 20. "Indiana University" refers to the state educational institution established under IC 21-20-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-21
"Indiana State University"
Sec. 21. "Indiana State University" refers to the state educational institution established under IC 21-21-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-22
"Ivy Tech Community College"
Sec. 22. "Ivy Tech Community College" refers to the state educational institution established under IC 21-22-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-23
"Nonprofit college or university"
Sec. 23. (a) "Nonprofit college or university", for purposes of this title (except IC 21-17-1-14, IC 21-17-1-17, and IC 21-17-6) means a nonprofit college or university:
(1) with a principal office in Indiana that is not owned or controlled by the state of Indiana or any political subdivision, agency, instrumentality, district, or municipality of the state of Indiana; and
(2) that does not discriminate in the admission of students on the basis of race, color, or creed.
(b) "Nonprofit college or university" for purposes of IC 21-17-1-14, IC 21-17-1-17, and IC 21-17-6, has the meaning set forth in IC 21-17-1-10.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-24
"Nonpublic school"
Sec. 24. "Nonpublic school" has the meaning set forth in IC 20-18-2-12.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-25
"Occupational and technical education"
Sec. 25. "Occupational and technical education" has the meaning set forth in IC 21-22-1-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-26
"Postsecondary credit bearing proprietary educational institution"
Sec. 26. "Postsecondary credit bearing proprietary educational institution" has the meaning set forth in IC 21-18.5-2-12. As added by P.L.2-2007, SEC.243. Amended by P.L.107-2012, SEC.10.

IC 21-7-13-27
"Private technical, vocational, correspondence, and trade school"
Sec. 27. "Private technical, vocational, correspondence, and trade school" has the meaning set forth in IC 21-17-1-15.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-28
"Purdue University"
Sec. 28. "Purdue University" refers to the state educational institution established under IC 21-23-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-29
"Region"
Sec. 29. "Region" has the meaning set forth in IC 21-22-1-5.
As added by P.L.2-2007, SEC.243. Amended by P.L.3-2008, SEC.129.

IC 21-7-13-29.5
"Research intensive campus"
Sec. 29.5. "Research intensive campus" means a campus of a state educational institution that is classified or designated as a Research University (very high research activity) or a Research University (high research activity) or an equivalent successor designation that is established by the Carnegie Foundation for the Advancement of Teaching.
As added by P.L.29-2012, SEC.1.

IC 21-7-13-30
"School corporation"
Sec. 30. "School corporation" has the meaning set forth in IC 20-18-2-16(a).
As added by P.L.2-2007, SEC.243.

IC 21-7-13-31
"Secondary school"
Sec. 31. "Secondary school" has the meaning set forth in IC 20-18-2-18.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-32
"State educational institution"
Sec. 32. (a) "State educational institution" means any university, college, or other educational institution:
(1) existing on or after March 29, 1971;
(2) in Indiana;
(3) that provides programs of: (A) collegiate or university education; or
(B) other postsecondary education; and
(4) that is supported in whole or in part by appropriations made by the general assembly.
(b) The term refers to the following:
(1) Ball State University.
(2) Indiana State University.
(3) Indiana University.
(4) Ivy Tech Community College.
(5) Purdue University.
(6) University of Southern Indiana.
(7) Vincennes University.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-33
Repealed
(Repealed by P.L.107-2012, SEC.11.)

IC 21-7-13-34
"State superintendent"
Sec. 34. "State superintendent" has the meaning set forth in IC 20-18-2-20.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-35
"University of Southern Indiana"
Sec. 35. "University of Southern Indiana" refers to the state educational institution established under IC 21-24-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-36
"Vincennes University"
Sec. 36. "Vincennes University" refers to the state educational institution established under IC 21-25-2.
As added by P.L.2-2007, SEC.243.

IC 21-7-13-37
"Vocational education"
Sec. 37. "Vocational education" has the meaning set forth in IC 21-18-1-7.
As added by P.L.2-2007, SEC.243.



CHAPTER 14. INDIANA UNIVERSITY PERMANENT ENDOWMENT FUND

IC 21-7-14-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the Indiana University permanent endowment fund in the custody of the treasurer of state.
As added by P.L.2-2007, SEC.244.

IC 21-7-14-3
Treasurer of state to hold fund; state board of finance to manage fund
Sec. 3. (a) The treasurer of state is the exclusive custodian of the fund.
(b) The state board of finance has full and complete management and control of the fund. The state board of finance shall invest the fund as provided in IC 20.
As added by P.L.2-2007, SEC.244.

IC 21-7-14-4
Fund investment
Sec. 4. Except as provided in this chapter, the fund shall be invested in:
(1) bonds, notes, certificates, and other valid obligations of the United States;
(2) bonds, notes, debentures, and other securities issued by any federal instrumentality and fully guaranteed by the United States;
(3) bonds, notes, certificates, and other valid obligations of any state of the United States or any county, township, city, town, or other political subdivision in Indiana that are issued under law, the issuers of which, for five (5) years before the date of the investment, have promptly paid the principal and interest on their bonds and other legal obligations in lawful money of the United States; or
(4) bonds, notes, or other securities issued by the Indiana bond bank and described in IC 5-13-10.5-11(3).
As added by P.L.2-2007, SEC.244.

IC 21-7-14-5
Disbursements from fund; deposit of securities
Sec. 5. (a) The state board of finance shall direct all disbursement from the fund. The auditor of state shall draw the auditor of state's warrant on the treasurer of state, on a properly itemized voucher

officially approved by:
(1) the president of the state board of finance; or
(2) any member of the state board of finance if the president is absent.
(b) Except as otherwise provided by this chapter, all securities purchased for the fund shall be deposited with and remain in the custody of the state board of finance. The state board of finance shall collect all interest or other income accruing on the securities, when due, together with the principal of the securities when the principal matures and is due. Except as provided by subsection (c), all money collected under this subsection shall be credited to the proper fund account on the records of the auditor of state, and the collection shall be deposited with the treasurer of state and reported to the state board of finance.
(c) All money collected under an agreement that is sold, transferred, or liquidated under IC 20-49-4-23 shall be immediately transferred to the purchaser, transferee, or assignee of the agreement.
As added by P.L.2-2007, SEC.244.

IC 21-7-14-6
State board of finance; powers; rulemaking
Sec. 6. (a) The state board of finance may:
(1) make all rules;
(2) employ all help;
(3) purchase all supplies and equipment; and
(4) incur all expense;
necessary to properly carry out this chapter.
(b) The expense incident to the administration of this chapter shall be paid from any money in the state treasury not otherwise appropriated upon the warrant of the auditor of state and issued on a properly itemized voucher approved by the president of the state board of finance.
As added by P.L.2-2007, SEC.244.

IC 21-7-14-7
Annual examination; state board of accounts; report
Sec. 7. The state board of accounts shall annually examine the status of the fund by a field examiner or field examiners assigned by the state examiner. Upon the completion of the examination, the examiners performing the duty shall prepare a report of the examination. The report must show:
(1) all necessary, pertinent information;
(2) the balance of the fund's principal at the close of the previous examination;
(3) the amount of interest and principal paid by each county to the state board of finance since the close of the previous examination;
(4) the balance of principal due at the date of closing of the report;
(5) a statement of receipts and disbursements by the state board

of finance;
(6) a list of the securities found to be possessed by the state board of finance;
(7) the amount of each security; and
(8) the total amount of all the securities held in custody.
The appropriate officer of the state board of finance shall sign the list described in subdivision (6) in duplicate. The original signed list shall be deposited with the state board of accounts, and the duplicate of the signed list shall be kept in the files of the treasurer of state.
As added by P.L.2-2007, SEC.244.

IC 21-7-14-8
Loans from fund
Sec. 8. Notwithstanding any other law, the treasurer of state:
(1) on the terms that the treasurer of state prescribes; and
(2) without the approval of the state board of finance;
may make loans from the principal of the fund to the fund's board of trustees.
As added by P.L.2-2007, SEC.244.

IC 21-7-14-9
Loans from fund; security
Sec. 9. The auditor of state shall loan as much of the fund as is not at any time absorbed by the nonnegotiable bonds of the state issued under this chapter at six percent (6%) interest, payable annually in advance in real estate security. Except as otherwise provided in this chapter, in making loans and disbursing the interest collected, the treasurer of state and the auditor of state are governed by the law in force regulating the manner of making loans of the university funds and paying out interest collected.
As added by P.L.2-2007, SEC.244.

IC 21-7-14-10
Loans from fund; records
Sec. 10. (a) The auditor of state shall make a complete record of every mortgage and note executed on account of any loan from the fund, in a book to be kept in the auditor of state's office for that purpose.
(b) On payment of any loan to the fund, the auditor of state shall:
(1) enter a record of satisfaction in full on the margin of the record of the mortgage and sign the record; and
(2) enter satisfaction in full on the face of the mortgage.
(c) The mortgage, when presented by the mortgagor or any person holding title under the mortgagor, to the recorder of the county in which the land mortgaged is located, authorizes the recorder of the county to copy the entry on the record in the recorder's office.
As added by P.L.2-2007, SEC.244.

IC 21-7-14-11
Loans from fund; state bonds Sec. 11. (a) If the state requires the loan of any part or all of the fund, the state is a preferred borrower of as much of the fund as is not loaned at the time.
(b) The treasurer of state shall cause to be executed, as evidence of a loan under this section, a nonnegotiable bond of the state for the amount borrowed, in the following manner:
(1) The bond must be signed by the governor and treasurer of state and attested by the secretary of state and the seal of the state.
(2) The bond must be made payable in fifty (50) years after the date of execution, at the option of the state.
(3) The bond shall bear five percent (5%) interest from the date of execution until paid.
(4) The interest on the bond must be:
(A) paid semiannually on May 1 and November 1 of each year;
(B) applied to the current and extraordinary expenses of Indiana University; and
(C) paid to the board of trustees under the same rules and regulations as is required by law in the payment of the revenues of Indiana University.
The nonnegotiable bond provided for in this section, when executed, must remain in the custody of the treasurer of state.
(c) If Indiana University is consolidated with any other educational institution or institutions of the state, or is removed from the location of the university as of June 5, 1883, for any cause, the funds raised under this chapter shall be held and used for the benefit of the institution, as consolidated or changed, notwithstanding the change or consolidation.
As added by P.L.2-2007, SEC.244.

IC 21-7-14-12
Loans from fund; nonpayment; suit for collection
Sec. 12. Whenever:
(1) the auditor of state has made loans from the fund that were secured by a mortgage upon real property;
(2) the mortgaged premises are forfeited to the state for nonpayment of the amount due or are purchased for the state by the auditor of state for the benefit of the fund; and
(3) the mortgaged premises when sold fail to sell for a sum sufficient to satisfy the principal and interest of the loan and damages;
the auditor of state shall bring suit on the note executed by the mortgagor for the deficiency, for which the maker is liable. If judgment is rendered on the suit, an appraisement of property is not allowed on the execution issued on the judgment.
As added by P.L.2-2007, SEC.244.



CHAPTER 15. PURDUE UNIVERSITY: ENDOWMENT FUND

IC 21-7-15-2
Treasurer of state to hold fund
Sec. 2. The treasurer of state shall take in charge, hold, manage, and invest, for the use and benefit of the board of trustees of Purdue University, its endowment fund, derived from acceptance, by the state of Indiana, of the benefits and provisions of the acts of Congress, approved July 2, 1862, and April 14, 1864.
As added by P.L.2-2007, SEC.245.

IC 21-7-15-3
Controlling statutes for fund
Sec. 3. The fund shall be held, managed, controlled, and invested in accordance with:
(1) 7 U.S.C. 301 et seq.;
(2) the acts of Congress that are amendatory or supplemental to 7 U.S.C. 301 et seq.; and
(3) this chapter.
As added by P.L.2-2007, SEC.245.

IC 21-7-15-4
Fund investment
Sec. 4. The fund or any part of the fund may be invested in securities bearing the rate of interest that is obtainable as follows:
(1) In bonds, notes, or certificates that are the obligations of, or guaranteed by, the United States.
(2) In:
(A) bonds of any territory or insular possession of the United States;
(B) bonds, notes, warrants, certificates, or orders of the state of Indiana; or
(C) any political subdivision, instrumentality, or agency of the state of Indiana;
issued under authority of law.
As added by P.L.2-2007, SEC.245.

IC 21-7-15-5
Loans from fund
Sec. 5. Notwithstanding any other law to the contrary, the treasurer of state:
(1) on the terms that the treasurer of state prescribes; and
(2) without the approval of the state board of finance; may make loans from the principal of the fund to the board of trustees of Purdue University.
As added by P.L.2-2007, SEC.245.






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. EDUCATION SAVINGS PROGRAMS

CHAPTER 1. PURPOSES



CHAPTER 2. DEFINITIONS

IC 21-9-2-2
"Account" or "individual account"
Sec. 2. "Account" or "individual account" means a trust account or any other account of an education savings program.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.3.

IC 21-9-2-3
"Account beneficiary"
Sec. 3. "Account beneficiary" means the individual who is:
(1) designated as the beneficiary of an account at the time the account is established under this article; and
(2) designated as the new beneficiary when beneficiaries are changed.
As added by P.L.165-1996, SEC.1. Amended by P.L.25-1999, SEC.1.

IC 21-9-2-4
"Account owner"
Sec. 4. "Account owner" means the individual, an emancipated minor, a trust, an estate, a partnership, an association, a company, a corporation, or a qualified custodian under the Uniform Transfers to Minors act (IC 30-2-8.5) that is designated as having the right to do the following:
(1) Select or change the designated beneficiary of an account.
(2) Designate a person other than the designated beneficiary as a person to whom funds may be paid from the account.
(3) Receive distributions from the account if no other person is designated.
As added by P.L.165-1996, SEC.1. Amended by P.L.25-1999, SEC.2; P.L.135-2002, SEC.4.

IC 21-9-2-5
Repealed
(Repealed by P.L.135-2002, SEC.30.)

IC 21-9-2-6
"Administrative account"
Sec. 6. "Administrative account" means the administrative account of the trust fund established under IC 21-9-5 that may be funded periodically from appropriations by the general assembly.
As added by P.L.165-1996, SEC.1.
IC 21-9-2-7
Repealed
(Repealed by P.L.135-2002, SEC.30.)

IC 21-9-2-8
"Authority"
Sec. 8. "Authority" means the Indiana education savings authority created under IC 21-9-3.
As added by P.L.165-1996, SEC.1.

IC 21-9-2-9
"Board"
Sec. 9. "Board" means the board of directors of the authority established under IC 21-9-4.
As added by P.L.165-1996, SEC.1.

IC 21-9-2-9.5
"Contribution"
Sec. 9.5. "Contribution" means a payment directly allocated to an account for the benefit of an account beneficiary or used to pay fees associated with the account.
As added by P.L.25-1999, SEC.3. Amended by P.L.135-2002, SEC.5.

IC 21-9-2-10
"Contributor"
Sec. 10. "Contributor" means any individual, emancipated minor, trust, estate, partnership, association, company, corporation, or qualified custodian under the Uniform Transfers to Minors act (IC 30-2-8.5) that makes a deposit for the benefit of an account beneficiary.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.6.

IC 21-9-2-10.5
Repealed
(Repealed by P.L.135-2002, SEC.30.)

IC 21-9-2-11
"Education savings program"
Sec. 11. "Education savings program" means:
(1) a trust program; or
(2) any other program established under IC 21-9-3 that qualifies as a qualified state tuition program under Section 529 of the Internal Revenue Code.
As added by P.L.165-1996, SEC.1. Amended by P.L.85-2000, SEC.2; P.L.135-2002, SEC.7.

IC 21-9-2-12
"Endowment fund"
Sec. 12. "Endowment fund" means the endowment fund

established under IC 21-9-5 for the benefit of the education savings programs that:
(1) may be funded periodically from gifts, bequests, devises, or other donations, or from any source not otherwise provided for; and
(2) may not include any appropriations by the general assembly.
As added by P.L.165-1996, SEC.1.

IC 21-9-2-13
Repealed
(Repealed by P.L.135-2002, SEC.30.)

IC 21-9-2-14
"Financial institution"
Sec. 14. "Financial institution" means a bank, a commercial bank, a national bank, a savings bank, a savings and loan, a thrift, a credit union, an insurance company, a trust company, an investment company, a mutual fund, or similar entity that meets the qualifying requirements established by the authority.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.8.

IC 21-9-2-15
"General operating fund"
Sec. 15. "General operating fund" means the general operating fund established under IC 21-9-5 from which general operating, administrative, and capital expenses (other than those payable from the administrative account) may be paid.
As added by P.L.165-1996, SEC.1.

IC 21-9-2-16
Repealed
(Repealed by P.L.2-2007, SEC.390.)

IC 21-9-2-16.5
"Internal Revenue Code"
Sec. 16.5. "Internal Revenue Code" means the Internal Revenue Code of 1986 of the United States as amended from time to time.
As added by P.L.135-2002, SEC.10.

IC 21-9-2-17
Repealed
(Repealed by P.L.135-2002, SEC.30.)

IC 21-9-2-17.5
"Member of the family"
Sec. 17.5. (a) "Member of the family" means an individual who is one (1) of the following relatives of a designated beneficiary:
(1) A lineal descendant of the designated beneficiary.
(2) A lineal ancestor of the designated beneficiary. (3) A brother, sister, stepbrother, or stepsister of the designated beneficiary.
(4) A stepparent of the designated beneficiary.
(5) A stepchild of the designated beneficiary.
(6) A niece or nephew of the designated beneficiary.
(7) An aunt or uncle of the designated beneficiary.
(8) An individual related to the designated beneficiary as follows:
(A) A daughter-in-law.
(B) A son-in-law.
(C) A mother-in-law.
(D) A father-in-law.
(E) A sister-in-law.
(F) A brother-in-law.
(G) A first cousin.
(9) The spouse of the designated beneficiary or the spouse of an individual described in subdivisions (1) through (8).
(b) For purposes of this section, an adopted child of an individual is treated as a natural child of the individual.
(c) For purposes of this section, the terms brother and sister include a brother or sister by the half blood.
As added by P.L.25-1999, SEC.5. Amended by P.L.135-2002, SEC.11.

IC 21-9-2-18
"Program account"
Sec. 18. "Program account" means the program account of the trust fund established under IC 21-9-5. A program account is comprised of:
(1) trust accounts; and
(2) other contributions or money received in trust by the authority together with allocable earnings (whether interest, gains, or dividends) and other contributions appropriately made or money properly allocable to the program account.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.12.

IC 21-9-2-19
Repealed
(Repealed by P.L.135-2002, SEC.30.)

IC 21-9-2-19.5
"Qualified higher education expenses"
Sec. 19.5. "Qualified higher education expenses" has the meaning set forth in Section 529 of the Internal Revenue Code.
As added by P.L.25-1999, SEC.6. Amended by P.L.135-2002, SEC.13.

IC 21-9-2-19.7
"Rollover distribution" Sec. 19.7. "Rollover distribution" means a rollover as defined in Section 529 of the Internal Revenue Code.
As added by P.L.25-1999, SEC.7. Amended by P.L.135-2002, SEC.14.

IC 21-9-2-20
Repealed
(Repealed by P.L.85-2000, SEC.6.)

IC 21-9-2-21
Repealed
(Repealed by P.L.85-2000, SEC.6.)

IC 21-9-2-22
Repealed
(Repealed by P.L.135-2002, SEC.30.)

IC 21-9-2-22.1
"Trust account"
Sec. 22.1. "Trust account" means a trust account established by a contributor in the trust program by or for the benefit of an account beneficiary.
As added by P.L.135-2002, SEC.15.

IC 21-9-2-23
"Trust fund"
Sec. 23. "Trust fund" means the trust fund created under IC 21-9-5 for purposes of any trust program under IC 21-9-7 and IC 21-9-8.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.16.

IC 21-9-2-24
"Trust program"
Sec. 24. "Trust program" means the Indiana family college savings trust program established under IC 21-9-3.
As added by P.L.165-1996, SEC.1.



CHAPTER 3. INDIANA EDUCATION SAVINGS AUTHORITY

IC 21-9-3-2
Authority as body corporate and politic; not agency of state
Sec. 2. (a) The authority is a body corporate and politic.
(b) The authority:
(1) is not an agency of the state; and
(2) is an instrumentality of the state performing essential governmental functions.
As added by P.L.165-1996, SEC.1.

IC 21-9-3-3
Establishment of education savings programs
Sec. 3. The authority may establish any number of education savings programs.
As added by P.L.165-1996, SEC.1. Amended by P.L.85-2000, SEC.3; P.L.135-2002, SEC.17.

IC 21-9-3-4
Exemptions from state taxation
Sec. 4. Because the management and operation of the education savings programs and all funds and accounts established under this article constitute the performance of an essential public function, the following are exempt from taxation by the state and by any political subdivision of the state:
(1) The authority's management and operations.
(2) The authority's property and assets.
(3) All property and assets held by or for the authority except individual accounts.
(4) The investment income and earnings (whether interest, gains, or dividends) on:
(A) the authority's property and assets; and
(B) all property and assets held by or for the authority;
including all funds and accounts established under this article except individual accounts.
As added by P.L.165-1996, SEC.1.

IC 21-9-3-5
Power to contract
Sec. 5. The authority may contract with public or private entities or persons for the provision of all or any portion of the services the board considers necessary for the management and operations of the authority, including the education savings programs and all funds and accounts of the authority. As added by P.L.165-1996, SEC.1.



CHAPTER 4. AUTHORITY BOARD OF DIRECTORS AND OFFICERS

IC 21-9-4-2
Salary; reimbursement
Sec. 2. (a) An appointed member of the board is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each appointed member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
(b) An ex officio member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
As added by P.L.165-1996, SEC.1.
IC 21-9-4-3
Designation of ex officio member
Sec. 3. An ex officio member of the board may designate a person to serve as an ex officio member of the board in the absence of the ex officio member.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-4
Power of board to employ manager and delegate functions
Sec. 4. The board may:
(1) employ a manager, who is not a member of the board; and
(2) delegate necessary and appropriate functions and authority to the manager.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-5 Version a
Quorum; presence at meetings; authority to act; meetings
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. (a) Five (5) members of the board are a quorum for:
(1) the transaction of business at a meeting of the board; or
(2) the exercise of a power or function of the authority.
(b) This subsection applies to a meeting of the board at which at least five (5) members of the board are physically present at the place where the meeting is conducted. A member of the board may participate in a meeting of the board by using a means of communication that permits:
(1) the member;
(2) all other members participating in the meeting; and
(3) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting. A member who participates in a meeting described in this subsection is considered to be present at the meeting. If a meeting is held under this subsection, the memoranda of the meeting prepared under IC 5-14-1.5-4 must state the name of each member who was physically present at the place where the meeting was conducted, who participated in the meeting by using a means of communication described in this subsection, and who was absent from the meeting.
(c) The affirmative vote of a majority of all the members of the board who are present is necessary for the authority to take action. A vacancy in the membership of the board does not impair the right of a quorum to exercise all the rights and perform all the duties of the authority. An action taken by the board under this article may be authorized by:
(1) resolution at any regular or special meeting; or
(2) unanimous consent of all the members who have not abstained.
A resolution takes effect immediately upon adoption and need not be published or posted. (d) The board shall meet at the call of the chairman and as provided in the bylaws of the authority.
(e) Meetings of the board may be held anywhere in Indiana.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-5 Version b
Quorum; meetings
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. (a) Five (5) members of the board are a quorum for:
(1) the transaction of business at a meeting of the board; or
(2) the exercise of a power or function of the authority.
(b) The affirmative vote of a majority of all the members of the board who are present is necessary for the authority to take action. A vacancy in the membership of the board does not impair the right of a quorum to exercise all the rights and perform all the duties of the authority. An action taken by the board under this article may be authorized by:
(1) resolution at any regular or special meeting; or
(2) unanimous consent of all the members who have not abstained.
A resolution takes effect immediately upon adoption and need not be published or posted.
(c) The board shall meet at the call of the chairman and as provided in the bylaws of the authority.
(d) Meetings of the board may be held anywhere in Indiana.
As added by P.L.165-1996, SEC.1. Amended by P.L.134-2012, SEC.23.

IC 21-9-4-6
Authority as public agency; board as governing body
Sec. 6. (a) The authority is a public agency for purposes of IC 5-14-1.5 and IC 5-14-3.
(b) The board is a governing body for purposes of IC 5-14-1.5.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-7
Powers of board
Sec. 7. In addition to any power granted by this article, the board has all powers necessary or convenient to carry out and effectuate the purposes and objectives of this article, the purposes and objectives of the education savings programs, and the powers delegated by law or executive order, including the following powers:
(1) To develop and implement the education savings programs and, notwithstanding any provision in this article to the contrary, other services consistent with the purposes and objectives of this article, through:
(A) rules or emergency rules adopted under IC 4-22-2; or
(B) rules, guidelines, procedures, or policies established by the board and approved by the commission for higher

education.
(2) To conform the education savings programs and, notwithstanding any provision in this article to the contrary, services consistent with the purposes and objectives of this article, to the requirements of a qualified state tuition program set forth in Section 529 of the Internal Revenue Code and all applicable federal regulations, through:
(A) rules or emergency rules adopted under IC 4-22-2; or
(B) guidelines, procedures, or policies established by the board.
(3) To retain professional services, including the following:
(A) Financial advisers and managers.
(B) Custodians and other fiduciaries.
(C) Investment advisers and managers.
(D) Accountants and auditors.
(E) Consultants or other experts.
(F) Actuarial services providers.
(G) Attorneys.
(4) To establish minimum account deposit amounts (both initial and periodic).
(5) To employ persons, if the board chooses, and as may be necessary, and to fix the terms of their employment.
(6) To recommend legislation to the governor and general assembly.
(7) To apply for designation as a tax exempt entity under the Internal Revenue Code.
(8) To adopt such rules, bylaws, procedures, guidelines, and policies as are necessary to carry out the education savings programs and services and the authority's management and operations.
(9) To sue and be sued.
(10) To provide or facilitate provision of benefits and incentives for the benefit of qualified beneficiaries, account owners, contributors, or account beneficiaries as the board's resources allow or as are directed or provided for by the general assembly.
(11) To conform the education savings programs to federal tax advantages or incentives, as in existence periodically, to the extent consistent with the purposes and objectives of this article.
(12) To interpret, in rules, policies, guidelines, and procedures, the provisions of this article broadly in light of the purposes and objectives of this article.
(13) To charge, impose, and collect administrative fees and service charges in connection with any agreement, contract, or transaction under an education savings program or services.
(14) To have perpetual succession.
As added by P.L.165-1996, SEC.1. Amended by P.L.25-1999, SEC.8; P.L.135-2002, SEC.18; P.L.2-2007, SEC.248.

IC 21-9-4-8 Annual report by authority
Sec. 8. The authority shall prepare an annual report for the education savings programs and services and promptly transmit the annual report to the governor and the general assembly. The authority shall make available, upon request, copies of the annual report to qualified beneficiaries, account owners, and the public. A report transmitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.19; P.L.28-2004, SEC.157.

IC 21-9-4-9
Acceptance of gifts, bequests, donations, and devises by authority
Sec. 9. (a) The authority may accept gifts, bequests, donations, and devises of personal and real property:
(1) as trustees for the maintenance, use, or benefit of the authority, the education savings programs, or the endowment fund; or
(2) to be administered for other public or charitable purposes for the benefit or use of account owners or account beneficiaries.
(b) The authority may receive, accept, hold, administer, and use any property transferred to the authority by gift, bequest, donation, or devise in accordance with the terms, conditions, obligations, liabilities, and burdens imposed on the gift, bequest, donation, or devise if, in the judgment of the board, the action is in the best interest of the authority, the education savings programs, the endowment fund, account owners, contributors, or account beneficiaries, as applicable.
(c) The authority may accept a gift, devise, donation, or bequest made for the purpose of providing an annuity on conditions consistent with the conditions set forth in IC 21-30-3-3 and IC 21-30-3-4 (relating to boards of trustees of state educational institutions).
(d) The authority may, if not inconsistent with the terms and conditions of a gift of real property:
(1) sell, convey, or otherwise dispose of the real property; and
(2) invest, reinvest, or use the proceeds as, in the judgment of the board, is of the greatest benefit to the authority, the education savings programs, the endowment fund, account beneficiaries, and account owners.
(e) When acting under the powers granted by this article and also with respect to the money in the endowment fund and the program account as provided in IC 21-9-5 and IC 21-9-7, the members serve as trustees of private trusts, subject to the terms and conditions of the trust program or the gift, bequest, donation, or devise and law applicable to private trusts.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.20; P.L.2-2007, SEC.249.
IC 21-9-4-10
Duties of manager of authority
Sec. 10. A manager or another person designated by resolution of the authority:
(1) shall keep a record of the proceedings of the authority;
(2) shall be custodian of:
(A) all books, documents, and papers filed with the authority; and
(B) the minute book or journal of the authority; and
(3) may copy all minutes and other records and documents of the authority and may give certificates of the authority to the effect that the copies are true copies. A person who deals with the authority may rely upon the certificates.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-11
Surety bond
Sec. 11. Before the adoption and implementation of any education savings program, the:
(1) chairman;
(2) vice chairman;
(3) manager; and
(4) any officer elected by the authority or member of the authority authorized by resolution to handle funds or sign checks;
shall execute a surety bond in the penal sum of one hundred thousand dollars ($100,000). The surety bond shall be conditioned upon the faithful performance of the duties of the office of the principal and shall be executed by a surety company authorized to transact business in Indiana. The authority shall pay the cost of the bonds.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-12
Duties of authority
Sec. 12. The authority shall do the following:
(1) Provide the board and each member, officer, employee, consultant, counsel, and agent of the authority or the board a defense in a suit arising out of the performance of duties for or on behalf of the authority or the board, if the board determines that the duties were performed in good faith.
(2) Save a person described in subdivision (1) or the board harmless from any liability, cost, or damage in connection with an action arising out of the performance of duties for or on behalf of the authority or the board, including the payment of any legal fees, except where the liability, cost, or damage is predicated on, or arises out of, the bad faith of the person or the board, or is based on the person's or board's malfeasance in the performance of duties.
As added by P.L.165-1996, SEC.1.
IC 21-9-4-13
Conflicts of interest
Sec. 13. Notwithstanding any other law, it is not a conflict of interest or violation of any other law for a person to serve as a member of the authority. However, a member shall disclose a conflict of interest relating to actions of the authority as required and in a manner provided by IC 35-44.1-1-4.
As added by P.L.165-1996, SEC.1. Amended by P.L.126-2012, SEC.38.



CHAPTER 5. FUNDS AND ACCOUNTS

IC 21-9-5-2
Investment policies for general operating fund, administrative account, and other money
Sec. 2. The authority shall establish and implement investment policies in accordance with IC 5-13 for the following:
(1) Money in the general operating fund.
(2) Money in the administrative account.
(3) Any other money of the authority other than money in:
(A) the endowment fund; and
(B) the program account.
As added by P.L.165-1996, SEC.1. Amended by P.L.85-2000, SEC.5.

IC 21-9-5-3
Repealed
(Repealed by P.L.85-2000, SEC.6.)

IC 21-9-5-4
Investment policies for endowment fund and program account
Sec. 4. The board shall establish and implement investment policies for money in:
(1) the endowment fund; and
(2) the program account;
for investment in the manner provided by IC 30-4-3-3.
As added by P.L.165-1996, SEC.1.

IC 21-9-5-5
Use of trust fund
Sec. 5. The trust fund and other property of the authority must be preserved, invested, and expended only under this article and may not be used for any other purpose. The trust fund shall be held in trust for account owners and account beneficiaries.
As added by P.L.165-1996, SEC.1.

IC 21-9-5-6
Repealed
(Repealed by P.L.135-2002, SEC.30.)
IC 21-9-5-7
Criteria for management of assets in trust fund
Sec. 7. Criteria for management of assets in the trust fund, including investment of assets, must provide for both asset protection and income growth relative to expected tuition costs while providing for the actuarial soundness of the trust fund.
As added by P.L.165-1996, SEC.1.

IC 21-9-5-8
Payment of authority's expenses
Sec. 8. (a) General operating, administrative, and capital expenses of the authority may be paid from amounts appropriated for those purposes by the general assembly. Appropriations must be deposited in either the administrative account or the general operating fund, as the board determines to be appropriate.
(b) Subject to IC 21-9-6-3, money in the administrative account shall be used first to pay the general operating, administrative, and capital expenses of the authority. Before money in the program account may be used for these expenses, the authority must exhaust all other funds available to the authority, including money in the endowment fund and the administrative account.
As added by P.L.165-1996, SEC.1.

IC 21-9-5-9
Annual audit of authority
Sec. 9. (a) The funds, accounts, management, and operations of the authority are subject to annual audit by an independent public accounting firm retained by the board.
(b) The authority shall promptly transmit copies of each annual audit to the governor and the general assembly. Upon request, the authority shall make available copies of the audit to qualified beneficiaries, account owners, and the public.
As added by P.L.165-1996, SEC.1.



CHAPTER 6. REPEALED



CHAPTER 7. INDIANA FAMILY COLLEGE SAVINGS PROGRAMS

and objectives of this article.
As added by P.L.165-1996, SEC.1. Amended by P.L.25-1999, SEC.9; P.L.135-2002, SEC.21.

IC 21-9-7-2
Consideration of money in accounts by commission for higher education
Sec. 2. The amount of money available in an account and the proposed use of money in an account on behalf of an account beneficiary may not be considered by the commission for higher education under IC 21-12-3, IC 21-12-4, IC 21-12-5, or IC 21-13-2 when determining award amounts under another program administered by the commission for higher education.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.22; P.L.2-2007, SEC.250; P.L.107-2012, SEC.12.

IC 21-9-7-3
Account not an asset
Sec. 3. An account is not an asset for the purposes of IC 6-4.1-2.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.23.

IC 21-9-7-4
Property of account owner
Sec. 4. Money deposited in an account by the account owner or a contributor and investment returns on an account are the property of the account owner.
As added by P.L.165-1996, SEC.1.

IC 21-9-7-5
Repealed
(Repealed by P.L.135-2002, SEC.30.)

IC 21-9-7-6
Repealed
(Repealed by P.L.135-2002, SEC.30.)

IC 21-9-7-7
Use of funds as loan security prohibited
Sec. 7. Funds held in an account of an education savings program that may be established under this article may not be used by an account owner or account beneficiary as security for a loan.
As added by P.L.25-1999, SEC.12. Amended by P.L.135-2002, SEC.24.

IC 21-9-7-8
Maximum account balance
Sec. 8. (a) Contributions to an account may not exceed the amount necessary to provide for the qualified higher education expenses of the account beneficiary. (b) The authority shall adopt rules or emergency rules under IC 4-22-2 to determine the maximum account balance applicable to all accounts of account beneficiaries with the same expected year of enrollment.
As added by P.L.25-1999, SEC.13. Amended by P.L.135-2002, SEC.25.

IC 21-9-7-9
Authorization to adopt rules to establish a penalty
Sec. 9. The authority may adopt rules or emergency rules under IC 4-22-2 to establish a penalty for a distribution that is not used exclusively for the qualified higher education expenses of an account beneficiary. However, the authority may not establish a penalty for distributions described in IC 21-9-7-1(1).
As added by P.L.25-1999, SEC.14. Amended by P.L.135-2002, SEC.26.



CHAPTER 8. INDIANA FAMILY COLLEGE SAVINGS TRUST PROGRAM

IC 21-9-8-2
Deposits of money; division of trust fund into separate accounts
Sec. 2. (a) The money received under the trust program, including the college choice plan, by the authority from account owners and contributors for the benefit of account beneficiaries shall be deposited in the program account.
(b) Any appropriations made by the general assembly for:
(1) operating, administrative, and capital expenses;
(2) benefits and incentives; or
(3) any other purpose related to the trust program or the trust fund;
shall be deposited in the administrative account.
(c) The money received under the trust program by the authority by gift, bequest, donation, or devise or from a source that is not described in subsection (a) or (b) shall be deposited:
(1) in the endowment fund for the benefit of the trust program; or
(2) to individual accounts as determined by the board to be appropriate.
(d) The board may divide the trust fund into further separate accounts. The accounts of the trust fund may be divided into separate subaccounts as the board may determine periodically.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.28.



CHAPTER 9. REPEALED



CHAPTER 10. MISCELLANEOUS PROVISIONS

IC 21-9-10-2
Exemption of accounts from state taxation
Sec. 2. (a) Accounts and all earnings or interest on accounts are exempt from taxation in Indiana to the extent that those accounts, earnings, and interest are exempt from federal taxation under the Internal Revenue Code, subject to any penalties that are established for education savings programs under this article.
(b) Distributions under IC 6-3-2-19 from an account used to pay qualified higher education expenses are exempt from the adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7.
As added by P.L.165-1996, SEC.1. Amended by P.L.15-2001, SEC.2; P.L.135-2002, SEC.29.

IC 21-9-10-3
No responsibility by state or higher education institutions to fulfill obligations of authority
Sec. 3. This article may not be construed as an obligation of the state or a college or university to assume any responsibility for fulfilling any obligation of the authority or any education savings program.
As added by P.L.165-1996, SEC.1. Amended by P.L.2-2007, SEC.251.

IC 21-9-10-4
Liberal construction of article
Sec. 4. This article shall be construed liberally to effectuate the purposes and objectives of this article. The purposes and objectives of this article and the provisions of this article that grant powers shall be broadly interpreted to effectuate the article's purposes and objectives and not to imply any limitation of powers.
As added by P.L.165-1996, SEC.1.






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. GENERAL SCHOLARSHIPS AND GRANTS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-12-1-2
"Academic term"
Sec. 2. "Academic term" means a semester or a quarter, whichever applies.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-3
"Academic year"
Sec. 3. "Academic year" means the period from September 1 of a year through August 31 of the next year.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-4
"Active duty"
Sec. 4. "Active duty" means full-time service in:
(1) the National Guard (as defined in IC 10-16-1-13); or
(2) any reserve component of the:
(A) Indiana National Guard; or
(B) armed forces;
that exceeds thirty (30) consecutive days in a calendar year.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-5
"Approved secondary school"
Sec. 5. "Approved secondary school" means:
(1) a public high school located in Indiana; and
(2) any school, located in or outside Indiana, that in the judgment of the state superintendent provides a course of instruction at the secondary level and maintains standards of instruction substantially equivalent to those of public high schools located in Indiana.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-6
"Commission"
Sec. 6. "Commission" refers to the commission for higher education. As added by P.L.2-2007, SEC.253. Amended by P.L.107-2012, SEC.14.

IC 21-12-1-7
"Contributor"
Sec. 7. "Contributor" means an individual or a for profit corporation, partnership, or other for profit entity.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-8
"Eligible institution"
Sec. 8. "Eligible institution", for the purposes of:
(1) IC 21-12-6, refers to a postsecondary educational institution that qualifies as an eligible institution under IC 21-12-6-4; and
(2) IC 21-12-8, refers to a postsecondary educational institution that:
(A) operates in Indiana;
(B) is either operated by the state or operated nonprofit;
(C) operates an organized program of postsecondary education leading to a technical certificate, nursing diploma, or associate or baccalaureate degree; and
(D) is accredited by:
(i) a recognized regional accrediting agency;
(ii) the board for proprietary education under IC 21-18.5-6;
(iii) the Indiana state board of nursing; or
(iv) the state workforce innovation council under IC 22-4.1-21.
As added by P.L.2-2007, SEC.253. Amended by P.L.107-2012, SEC.15.

IC 21-12-1-9
"Eligible student"
Sec. 9. "Eligible student" refers to an individual who qualifies to participate in the twenty-first century scholars program under IC 21-12-6-5.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-10
"Frank O'Bannon grant"
Sec. 10. "Frank O'Bannon grant" refers to grants designated as the following:
(1) The higher education award.
(2) The freedom of choice award.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-11
"Fund"
Sec. 11. "Fund":
(1) for purposes of IC 21-12-6, refers to the twenty-first century

scholars fund established by IC 21-12-6-2;
(2) for purposes of IC 21-12-7, refers to the twenty-first century scholars program support fund established by IC 21-12-7-1; and
(3) for purposes of IC 21-12-8, refers to the part-time student grant fund established by IC 21-12-8-1.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-12
"Part-time student grant"
Sec. 12. "Part-time student grant" refers to a monetary award under IC 21-12-8 from the part-time student grant fund.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-13
"Program"
Sec. 13. "Program" refers to the twenty-first century scholars program established by IC 21-12-6-1.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-14
"Scholarship"
Sec. 14. "Scholarship", for the purposes of IC 21-12-6, refers to a twenty-first century scholarship awarded under IC 21-12-6.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-15
"Scholarship applicant"
Sec. 15. "Scholarship applicant" refers to an individual who qualifies for a twenty-first century scholarship under IC 21-12-6-6.
As added by P.L.2-2007, SEC.253.

IC 21-12-1-16
"Scholarship recipient"
Sec. 16. "Scholarship recipient" refers to an individual who is awarded a twenty-first century scholarship under IC 21-12-6.
As added by P.L.2-2007, SEC.253.



CHAPTER 1.5. AWARDS FOR STUDENTS WITH ASSOCIATE DEGREES

IC 21-12-1.5-2
"Award"
Sec. 2. As used in this chapter, "award" means any monetary grant made by the commission from:
(1) appropriations for higher education awards or freedom of choice grants;
(2) federal funds; or
(3) other appropriations, grants, gifts, or bequests.
As added by P.L.169-2011, SEC.2.

IC 21-12-1.5-3
"Eligible student"
Sec. 3. As used in this chapter, "eligible student" refers to an individual described in section 1 of this chapter.
As added by P.L.169-2011, SEC.2.

IC 21-12-1.5-4
Eligibility; maximum award
Sec. 4. An eligible student is eligible for the same maximum award as a similarly situated individual who graduates from high school with an academic honors diploma.
As added by P.L.169-2011, SEC.2.

IC 21-12-1.5-5
Rule voided
Sec. 5. 585 IAC 1-9-9 is void to the extent that it conflicts with section 4 of this chapter.
As added by P.L.169-2011, SEC.2.



CHAPTER 2. EXCLUSION OF MILITARY COMPENSATION FROM FINANCIAL RESOURCES; FRANK O'BANNON GRANTS



CHAPTER 3. HIGHER EDUCATION AWARDS

department of child services, by a court order, or by a licensed child placing agency in:
(A) a foster family home;
(B) the home of a relative or other unlicensed caretaker;
(C) a child caring institution; or
(D) a group home.
The commission shall consider an individual to whom this subsection applies as a full-need student under the commission's rules when determining the eligibility of the individual to receive financial aid administered by the commission under this chapter.
As added by P.L.2-2007, SEC.253. Amended by P.L.168-2007, SEC.6; P.L.7-2011, SEC.12; P.L.107-2012, SEC.16.

IC 21-12-3-2
Limitation on eligibility
Sec. 2. A higher education award recipient is not eligible for assistance after the recipient has received an award for a total of eight (8) semesters or twelve (12) quarters of postsecondary education.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-3
Eligibility for awards
Sec. 3. To maintain eligibility a student is not required to:
(1) attend an approved postsecondary educational institution; or
(2) receive an award;
in consecutive semesters or quarters.
As added by P.L.2-2007, SEC.253. Amended by P.L.125-2008, SEC.1.

IC 21-12-3-4
Eligibility for awards; satisfactory progress
Sec. 4. A student who:
(1) participates in:
(A) a nursing diploma program that is accredited by the Indiana state board of nursing and operated by a hospital;
(B) a technical certificate or associate degree program at Ivy Tech Community College; or
(C) an associate degree program at a postsecondary credit bearing proprietary educational institution that qualifies as an approved postsecondary educational institution; and
(2) meets the requirements in sections 1 and 2 of this chapter for a first year higher education award except the requirement of satisfactory progress toward a first baccalaureate degree;
is eligible to receive a state higher education award under this chapter. However, the student must make satisfactory progress toward obtaining the diploma, technical certificate, or associate degree to remain eligible for the award.
As added by P.L.2-2007, SEC.253. Amended by P.L.125-2008, SEC.2; P.L.107-2012, SEC.17.
IC 21-12-3-5
Maximum grant
Sec. 5. (a) This section applies to the maximum grant that may be offered to an eligible student for an associate degree program at a postsecondary credit bearing proprietary educational institution that qualifies as an approved postsecondary educational institution.
(b) The maximum amount of a grant that may be offered to an eligible student in a program at a postsecondary credit bearing proprietary educational institution is equal to the maximum amount of an award the student could receive under this chapter if the student were enrolled at Ivy Tech Community College.
As added by P.L.2-2007, SEC.253. Amended by P.L.107-2012, SEC.18.

IC 21-12-3-6
Financial resources available to student
Sec. 6. In determining the financial resources available to a student for a higher education award, the commission may not consider principal or interest, including an original issue discount that qualifies as interest excludable from gross income for federal income tax purposes, on a bond that is:
(1) issued by a:
(A) public body corporate and politic of the state; or
(B) state educational institution;
designated by the governor as a college savings bond and purchased after December 31, 1989; or
(2) a United States savings bond purchased after December 31, 1989, if the interest is claimed as exempt from federal taxation under Section 135 of the Internal Revenue Code.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-7
Publication of rules
Sec. 7. The commission shall publish and make available to every applicant all its rules governing the awarding and denial of higher education awards. The rules must state specifically the conditions under which an award once issued may be withdrawn or reduced.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-8
Issuance of first year awards; priorities
Sec. 8. For each academic year, first year higher education awards shall be issued to as many qualified persons as the current biennial appropriation allows. Applicants who are least able to provide funds for the cost of education shall be given priority in the awarding of higher education award funds.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-9
Renewal of awards Sec. 9. (a) A higher education award for a student in a program leading to a baccalaureate degree may be renewed for a total of three (3) undergraduate academic years following the academic year of the first award or until an earlier time as the student receives a degree normally obtained in four (4) undergraduate academic years. A higher education award for a student in a program leading to a technical certificate or an undergraduate associate degree may be renewed for the number of academic years normally required to obtain a certificate or degree in the student's program. The commission may grant a renewal only upon application and only upon its finding that:
(1) the applicant has successfully completed the work of a preceding year;
(2) the applicant remains domiciled in Indiana;
(3) the recipient's financial situation continues to warrant an award, based on the financial requirements set forth in section (1)(a)(3) of this chapter;
(4) the applicant is eligible under section 2 of this chapter; and
(5) subject to subsection (b), if the student initially enrolls in an eligible institution for a semester (or its equivalent) beginning after June 30, 2012, the student maintains at least the following cumulative grade point average:
(A) For credit hours applicable to the equivalent of the applicant's freshman academic year, a cumulative grade point average that the eligible institution determines is satisfactory academic progress.
(B) For credit hours applicable to the equivalent of the applicant's sophomore academic year, a cumulative grade point average of 2.25 on a 4.0 grading scale or its equivalent as established by the eligible institution.
(C) For credit hours applicable to the equivalent of the applicant's junior or senior academic year, a cumulative grade point average of 2.5 on a 4.0 grading scale or its equivalent as established by the eligible institution.
(b) After the first semester or its equivalent at the eligible institution that a person does not achieve the requisite cumulative grade point average specified in subsection (a)(5), the person is considered to be on probation and must achieve the requisite cumulative grade point average by the next semester or its equivalent at the eligible institution in order to continue to receive benefits under this chapter.
As added by P.L.2-2007, SEC.253. Amended by P.L.125-2008, SEC.3; P.L.169-2011, SEC.3.

IC 21-12-3-10
Additional awards
Sec. 10. Out of funds available after commitments have been met under sections 8 and 9 of this chapter, awards shall be issued to persons who have successfully completed at least one (1) academic year but not more than three (3) academic years in approved

postsecondary educational institutions if they meet the eligibility requirements of:
(1) sections 1, 2, and (if applicable) 9(a)(5) of this chapter; or
(2) sections 4, 5, and (if applicable) 9(a)(5) of this chapter.
The awards shall be handled on the same basis as renewals under section 9 of this chapter.
As added by P.L.2-2007, SEC.253. Amended by P.L.125-2008, SEC.4; P.L.169-2011, SEC.4.

IC 21-12-3-11
Higher education awards; conditions
Sec. 11. A higher education award issued under this section and sections 8, 9, and 10 of this chapter extends to all educational costs for the academic year for which the award is made, but only to the extent of:
(1) current financial need (as measured under section 1(3) of this chapter); or
(2) the maximum fees regularly assessed to resident undergraduates at any state educational institution, as determined annually by the commission;
whichever is smaller.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-12
Applicants least able to provide funds for education; consideration of principal or interest on bonds; exemption
Sec. 12. In determining which applicants are least able to provide funds for the cost of education under section 8 of this chapter, the commission may not consider principal or interest, including an original issue discount that qualifies as interest excludable from gross income for federal income tax purposes, on a bond that is:
(1) issued by a:
(A) public body corporate and politic of the state; or
(B) state educational institution;
designated by the governor as a college savings bond and purchased after December 31, 1989; or
(2) a United States savings bond purchased after December 31, 1989, if the interest is claimed as exempt from federal taxation under Section 135 of the Internal Revenue Code.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-13
Prohibition; assistance to confined inmates
Sec. 13. The commission may not provide assistance under this chapter to a higher education award applicant or recipient who is:
(1) convicted of a felony;
(2) sentenced to a term of imprisonment for that felony; and
(3) confined for that felony at a penal facility (as defined in IC 35-31.5-2-232).
As added by P.L.2-2007, SEC.253. Amended by P.L.229-2011,

SEC.223; P.L.114-2012, SEC.43.

IC 21-12-3-14
Certification of applicants
Sec. 14. The commission shall certify to the auditor of state the name and address of every applicant to whom an award has been issued. An award is effective during the academic year immediately following its award, and records and accounts relating to it shall be kept accordingly.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-15
Enrollment
Sec. 15. An applicant to whom the commission has issued an award may apply for enrollment as a student in any approved postsecondary educational institution. However, the institution is not required to accept the applicant for enrollment, and the institution may require compliance with its own admissions requirements. If the institution accepts the applicant, it shall give written notice to the commission. The institution is entitled to the payments of tuition and other necessary fees and charges provided by the award that are incurred by the applicant. It shall provide facilities and instruction to the applicant on the same terms as to other students.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-16
Effect of termination of student status
Sec. 16. If during an academic period a student enrolled in an institution under an award under this chapter ceases for any reason to be a student in good standing, the institution shall promptly give written notice to the commission as to the change of status and the reason for it. If under its current standards a fee or charge that has been paid as part of an award under this chapter would otherwise be refunded by the institution to the student, it shall be remitted to the auditor of state.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-17
Second year awards
Sec. 17. A student to whom a renewal award has been issued may either re-enroll in the approved postsecondary educational institution that the student attended during the preceding year or enroll in another approved postsecondary educational institution. In either event, the approved postsecondary educational institution accepting the student shall notify the commission. The approved postsecondary educational institution is entitled to payment and is contractually obligated as provided for first year awards.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-18 Award account and records
Sec. 18. The commission shall administer the higher education award account and related records of each student who is attending an approved postsecondary educational institution under an award issued under this chapter. At each appropriate time, it shall certify to the auditor of state, in the manner prescribed by law, the current payment to be made to the institution under the award. This shall be done in accordance with an appropriate certificate of the approved postsecondary educational institution presented by the time the payment is due under the rules of the approved postsecondary educational institution applicable to students generally, after the tuition and necessary fees have become fixed.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-19
Higher education award fund
Sec. 19. The auditor of state shall create a separate and segregated higher education award fund distinct from the freedom of choice grant fund. Money may be exchanged or transferred between these funds as provided by section 21 of this chapter and IC 21-12-4-9. All money disbursed from the higher education award fund shall be in accordance with this chapter. Money remaining in the higher education award fund at the end of any fiscal year does not revert to the state general fund but remains available to be used for making higher education awards under this chapter.
As added by P.L.2-2007, SEC.253. Amended by P.L.229-2011, SEC.224.

IC 21-12-3-20
Unspent scholarship money; use
Sec. 20. If at the end of a fiscal year part of the money appropriated for that year for the purposes of this chapter remains unspent, it may be spent for those purposes during the next fiscal year.
As added by P.L.2-2007, SEC.253.

IC 21-12-3-21
Transfer of funds after commitments met for academic year
Sec. 21. The commission may order the auditor of state to transfer to the freedom of choice grant fund money from the higher education award fund. The auditor of state shall make the transfer ordered by the commission with the approval of the budget director and the governor.
As added by P.L.2-2007, SEC.253. Amended by P.L.229-2011, SEC.225.



CHAPTER 4. FREEDOM OF CHOICE GRANT

IC 21-12-4-2
Eligibility
Sec. 2. A person is eligible for a freedom of choice grant if:
(1) the person is qualified for a higher education award under the terms of IC 21-12-3-1, IC 21-12-3-2, and IC 21-12-3-3 or IC 21-12-3-4 and IC 21-12-3-5, even if lack of funds prevents the award or grant;
(2) the person has a financial need that exceeds the award, as determined in accordance with:
(A) this chapter, IC 21-18.5-4, IC 21-12-2, and IC 21-12-3; and
(B) the rules of the commission; and
(3) the person will attend an approved postsecondary educational institution that:
(A) either:
(i) operates in Indiana, provides an organized two (2) year or longer program of collegiate grade directly creditable toward a baccalaureate degree, is operated by a nonprofit entity, and is accredited by a recognized regional accrediting agency or the board for proprietary education under IC 21-18.5-6; or
(ii) is a hospital that operates a nursing diploma program that is accredited by the Indiana state board of nursing; and
(B) is operated privately and not administered or controlled by any state agency or entity.
As added by P.L.2-2007, SEC.253. Amended by P.L.107-2012, SEC.19.

IC 21-12-4-3
Renewal of grant; conditions
Sec. 3. Freedom of choice grant renewals are governed by the same conditions as are set forth in IC 21-12-3-9.
As added by P.L.2-2007, SEC.253.

IC 21-12-4-4
Amount of grant
Sec. 4. The amount of a freedom of choice grant may not exceed the difference between:
(1) the amount of the total financial need of the student, as determined under the commission's rules; and (2) the:
(A) higher education award made under IC 21-12-3-1, IC 21-12-3-2, and IC 21-12-3-3 or IC 21-12-3-4 and IC 21-12-3-5; or
(B) sum necessary to pay educational costs at the institution;
whichever is smaller.
As added by P.L.2-2007, SEC.253.

IC 21-12-4-5
Freedom of choice grant fund
Sec. 5. The auditor of the state shall create a separate and segregated freedom of choice grant fund distinct from the higher education award fund.
As added by P.L.2-2007, SEC.253.

IC 21-12-4-6
Conditions on transfer of money in fund
Sec. 6. Except as provided in section 9 of this chapter and IC 21-12-3-21, money shall not be exchanged or transferred among these funds.
As added by P.L.2-2007, SEC.253. Amended by P.L.229-2011, SEC.226.

IC 21-12-4-7
Freedom of choice grant fund; conditions
Sec. 7. All money disbursed from the freedom of choice grant fund shall be in accordance with the provisions of this chapter.
As added by P.L.2-2007, SEC.253.

IC 21-12-4-8
Restrictions on reversion of money in fund
Sec. 8. Money remaining in the freedom of choice grant fund at the end of any fiscal year does not revert to the state general fund, but remains available to be used for making freedom of choice grants under this chapter.
As added by P.L.2-2007, SEC.253.

IC 21-12-4-9
Administrative order directing transfer of funds
Sec. 9. The commission may order the auditor of state to transfer money from the freedom of choice grant fund to the higher education award fund. The auditor of state shall make the transfer ordered by the commission with the approval of the budget director and the governor.
As added by P.L.229-2011, SEC.227.



CHAPTER 5. HOOSIER SCHOLAR AWARD PROGRAM

IC 21-12-5-2
Eligibility
Sec. 2. The commission shall make a Hoosier scholar award each year to the top ranking students, as certified by the school corporation, of each high school graduating class in Indiana who will be attending an eligible institution. The number of awards given shall be determined by the size of the graduating class as follows:
(1) 1-50 graduating students, one (1) award;
(2) 51-300 graduating students, two (2) awards; and
(3) Over 300 graduating students, three (3) awards.
As added by P.L.2-2007, SEC.253.

IC 21-12-5-3
Renewal of award; conditions
Sec. 3. A Hoosier scholar award may be renewed under terms established by the commission.
As added by P.L.2-2007, SEC.253.

IC 21-12-5-4
Amount of award; determination
Sec. 4. The amount of the Hoosier scholar award shall be determined by the commission.
As added by P.L.2-2007, SEC.253.

IC 21-12-5-5
Amount of award; eligibility
Sec. 5. The amount of an award for which a student is eligible under a Frank O'Bannon grant may not be reduced because of the receipt by the student of a Hoosier scholar award under this section. A Hoosier scholar award may not be reduced because of the receipt of a Frank O'Bannon grant.
As added by P.L.2-2007, SEC.253.

IC 21-12-5-6
Hoosier scholar award fund
Sec. 6. The auditor of state shall create a separate and segregated Hoosier scholar award fund.
As added by P.L.2-2007, SEC.253. Amended by P.L.169-2011, SEC.5.

IC 21-12-5-7 Conditions on transfer of money in fund
Sec. 7. Money may not be exchanged or transferred between the Hoosier scholar award fund and the other funds.
As added by P.L.2-2007, SEC.253.

IC 21-12-5-8
Hoosier scholar award fund; conditions
Sec. 8. All money disbursed from the Hoosier scholar award fund shall be in accordance with this chapter and IC 21-18.5-4.
As added by P.L.2-2007, SEC.253. Amended by P.L.107-2012, SEC.20.

IC 21-12-5-9
Restrictions on reversion of money in fund
Sec. 9. Money remaining in the Hoosier scholar award fund at the end of any fiscal year does not revert to the state general fund, but remains available to be used for making Hoosier scholar awards under this chapter.
As added by P.L.2-2007, SEC.253.



CHAPTER 6. TWENTY-FIRST CENTURY SCHOLARS PROGRAM; TUITION GRANTS

IC 21-12-6-2
Twenty-first century scholars fund; administration
Sec. 2. (a) The twenty-first century scholars fund is established to provide the financial resources necessary to award the scholarships authorized under the program.
(b) The commission shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains available to be used for providing money for twenty-first century scholarships under this chapter.
As added by P.L.2-2007, SEC.253. Amended by P.L.234-2007, SEC.57.

IC 21-12-6-3
Twenty-first century scholars program; conditions
Sec. 3. Money in the fund must be used to provide annual tuition scholarships to qualified scholarship applicants who enroll as full-time students at a postsecondary educational institution that qualifies for participation in the program under section 4 of this chapter.
As added by P.L.2-2007, SEC.253.
IC 21-12-6-4
Enrollment
Sec. 4. A scholarship recipient may apply a scholarship under this chapter to the educational costs of a postsecondary educational institution only if the postsecondary educational institution qualifies under this section. For a postsecondary educational institution to qualify under this section, the postsecondary educational institution must satisfy the following requirements:
(1) Be an approved postsecondary educational institution.
(2) Be accredited by an agency that is recognized by the Secretary of the United States Department of Education.
(3) Operate an organized program of postsecondary education leading to an associate or a baccalaureate degree on a campus located in Indiana.
(4) Be approved by the commission:
(A) under rules adopted under IC 4-22-2; and
(B) in consultation with the board for proprietary education established by IC 21-18.5-5-1, if appropriate.
As added by P.L.2-2007, SEC.253. Amended by P.L.107-2012, SEC.21.

IC 21-12-6-5
Qualifications to participate in program
Sec. 5. (a) To qualify to participate in the program, a student must meet the following requirements:
(1) Be a resident of Indiana.
(2) Be:
(A) enrolled in grade 7 or 8 at a:
(i) public school; or
(ii) nonpublic school that is accredited either by the state board of education or by a national or regional accrediting agency whose accreditation is accepted as a school improvement plan under IC 20-31-4-2; or
(B) otherwise qualified under the rules of the commission that are adopted under IC 21-18.5-4-9(2) to include students who are in grades other than grade 8 as eligible students.
(3) Be a member of a household with an annual income of not more than the amount required for the individual to qualify for free or reduced priced lunches under the national school lunch program, as determined for the immediately preceding taxable year for the household.
(4) Agree, in writing, together with the student's custodial parents or guardian, that the student will:
(A) graduate from a secondary school located in Indiana that meets the admission criteria of an eligible institution;
(B) not illegally use controlled substances (as defined in IC 35-48-1-9);
(C) not commit a crime or an infraction described in IC 9-30-5;
(D) not commit any other crime or delinquent act (as

described in IC 31-37-1-2 or IC 31-37-2-2 through IC 31-37-2-5 (or IC 31-6-4-1(a)(1) through IC 31-6-4-1(a)(5) before their repeal));
(E) timely apply, when the eligible student is a senior in high school:
(i) for admission to an eligible institution; and
(ii) for any federal and state student financial assistance available to the eligible student to attend an eligible institution;
(F) achieve a cumulative grade point average upon graduation of:
(i) at least 2.0, if the student graduates from high school before July 1, 2014; and
(ii) at least 2.5, if the student graduates from high school after June 30, 2014;
on a 4.0 grading scale (or its equivalent if another grading scale is used) for courses taken during grades 9, 10, 11, and 12; and
(G) participate in an academic success program required under the rules adopted by the commission, if the student initially enrolls in the program after June 30, 2011.
(b) A student is also qualified to participate in the program if the student:
(1) before or during grade 7 or grade 8, is placed by or with the consent of the department of child services, by a court order, or by a child placing agency in:
(A) a foster family home;
(B) the home of a relative or other unlicensed caretaker;
(C) a child caring institution; or
(D) a group home;
(2) agrees in writing, together with the student's caseworker (as defined in IC 31-9-2-11), to the conditions set forth in subsection (a)(4); and
(3) except as provided in subdivision (2), otherwise meets the requirements of subsection (a).
(c) The commission may require that an applicant apply electronically to participate in the program using an online Internet application on the commission's web site.
As added by P.L.2-2007, SEC.253. Amended by P.L.168-2007, SEC.7; P.L.229-2007, SEC.16; P.L.3-2008, SEC.131; P.L.169-2011, SEC.6; P.L.107-2012, SEC.22.

IC 21-12-6-6 Version a
Twenty-first century scholars program scholarship; eligibility
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 6. (a) A student may apply to the commission for a scholarship. To qualify for a scholarship, the student must meet the following requirements:
(1) Be an eligible student who qualified to participate in the

program under section 5 of this chapter.
(2) Be a resident of Indiana.
(3) Be a graduate from a secondary school located in Indiana that meets the admission criteria of an eligible institution and have achieved a cumulative grade point average in high school of:
(A) at least 2.0 on a 4.0 grading scale, if the student is expected to graduate from high school before July 1, 2014; and
(B) at least 2.5 on a 4.0 grading scale, if the student is expected to graduate from high school after June 30, 2014.
(4) Have applied to attend and be accepted to attend as a full-time student an eligible institution.
(5) Certify in writing that the student has:
(A) not illegally used controlled substances (as defined in IC 35-48-1-9);
(B) not illegally consumed alcoholic beverages;
(C) not committed any other crime or a delinquent act (as described in IC 31-37-1-2 or IC 31-37-2-2 through IC 31-37-2-5 (or IC 31-6-4-1(a)(1) through IC 31-6-4-1(a)(5) before their repeal));
(D) timely filed an application for other types of financial assistance available to the student from the state or federal government; and
(E) participated in an academic success program required under the rules adopted by the commission and the commission for higher education.
(6) Submit to the commission all the information and evidence required by the commission to determine eligibility as a scholarship applicant.
(7) This subdivision applies only to applicants who initially enroll in the program under section 5 of this chapter or IC 21-12-6.5-2 after June 30, 2011. For purposes of this chapter, applicants who are enrolled in the program before July 1, 2011, will not have an income or financial resources test applied to them when they subsequently apply for a scholarship. Have a lack of financial resources reasonably available to the applicant, as defined by the commission, that, in the absence of an award under this chapter, would deter the scholarship applicant from completing the applicant's education at the approved postsecondary educational institution that the applicant has selected and that has accepted the applicant.
(8) Meet any other minimum criteria established by the commission.
(b) This section applies to an individual who graduates from high school after December 31, 2011. To be eligible for a scholarship under this section, a student must initially attend the eligible institution described in subdivision (a)(4) not later than the fall semester (or its equivalent, as determined by the commission) in the year immediately following the year in which the student graduates

from high school.
As added by P.L.2-2007, SEC.253. Amended by P.L.169-2011, SEC.7; P.L.229-2011, SEC.228; P.L.6-2012, SEC.146.

IC 21-12-6-6 Version b
Twenty-first century scholars program scholarship; eligibility
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 6. (a) A student may apply to the commission for a scholarship. To qualify for a scholarship, the student must meet the following requirements:
(1) Be an eligible student who qualified to participate in the program under section 5 of this chapter.
(2) Be a resident of Indiana.
(3) Be a graduate from a secondary school located in Indiana that meets the admission criteria of an eligible institution and have achieved a cumulative grade point average in high school of:
(A) at least 2.0 on a 4.0 grading scale, if the student is expected to graduate from high school before July 1, 2014; and
(B) at least 2.5 on a 4.0 grading scale, if the student is expected to graduate from high school after June 30, 2014.
(4) Have applied to attend and be accepted to attend as a full-time student an eligible institution.
(5) Certify in writing that the student has:
(A) not illegally used controlled substances (as defined in IC 35-48-1-9);
(B) not illegally consumed alcoholic beverages;
(C) not committed any other crime or a delinquent act (as described in IC 31-37-1-2 or IC 31-37-2-2 through IC 31-37-2-5 (or IC 31-6-4-1(a)(1) through IC 31-6-4-1(a)(5) before their repeal));
(D) timely filed an application for other types of financial assistance available to the student from the state or federal government; and
(E) participated in an academic success program required under the rules adopted by the commission.
(6) Submit to the commission all the information and evidence required by the commission to determine eligibility as a scholarship applicant.
(7) This subdivision applies only to applicants who initially enroll in the program under section 5 of this chapter or IC 21-12-6.5-2 after June 30, 2011. For purposes of this chapter, applicants who are enrolled in the program before July 1, 2011, will not have an income or financial resources test applied to them when they subsequently apply for a scholarship. Have a lack of financial resources reasonably available to the applicant, as defined by the commission, that, in the absence of an award under this chapter, would deter the scholarship

applicant from completing the applicant's education at the approved postsecondary educational institution that the applicant has selected and that has accepted the applicant.
(8) Meet any other minimum criteria established by the commission.
(b) This section applies to an individual who graduates from high school after December 31, 2011. To be eligible for a scholarship under this section, a student must initially attend the eligible institution described in subsection (a)(4) not later than the fall semester (or its equivalent, as determined by the commission) in the year immediately following the year in which the student graduates from high school.
As added by P.L.2-2007, SEC.253. Amended by P.L.169-2011, SEC.7; P.L.229-2011, SEC.228; P.L.6-2012, SEC.146; P.L.107-2012, SEC.23.

IC 21-12-6-6.5
One-time award for certain students
Sec. 6.5. (a) This section applies to a student who:
(1) initially enrolls in the program after June 30, 2011;
(2) has not previously received a scholarship under this chapter; and
(3) does not qualify for a scholarship under section 6 of this chapter solely because the student does not meet the requirements of section 6(a)(7) of this chapter.
(b) The commission shall establish a program to award a one-time tuition scholarship to students who are ineligible for a scholarship under section 6 of this chapter solely because the student fails to meet the financial assistance requirements imposed by section 6(a)(7) of this chapter. The amount of the tuition scholarship shall be determined by the commission. The tuition scholarship may not exceed two thousand five hundred dollars ($2,500). The total of all tuition scholarships awarded under this section in a state fiscal year may not exceed the amount available for distribution from the fund for scholarships under this chapter after awarding scholarships to all students who qualify under section 6 or 7 of this chapter for a scholarship.
(c) A tuition scholarship under this section may be used under the terms prescribed by the commission only for the purposes for which a tuition scholarship granted under section 6 or 7 of this chapter may be used.
(d) A student who meets the criteria described in subsection (a) in any year is not eligible for a scholarship under section 6 or 7 of this chapter in any subsequent year.
As added by P.L.169-2011, SEC.8.

IC 21-12-6-7
Scholarship renewal
Sec. 7. (a) Subject to IC 21-12-13-2, a scholarship awarded under section 6 of this chapter or this section may be renewed. To qualify

for a scholarship renewal, a scholarship recipient must do the following:
(1) Submit to the commission a renewal application that contains all the information and evidence required by the commission to determine eligibility for the scholarship renewal.
(2) Continue to be enrolled as a full-time student in good standing at an eligible institution.
(3) This subdivision applies only to applicants who initially enroll in the program under section 5 of this chapter or IC 21-12-6.5-2 after June 30, 2011. For purposes of this chapter, applicants who are enrolled in the program before July 1, 2011, will not have an income or financial resources test applied to them when they subsequently apply to renew a scholarship. Continue to have a lack of financial resources reasonably available to the applicant, as defined by the commission, that, in the absence of an award under this chapter, would deter the scholarship applicant from completing the applicant's education at the approved postsecondary educational institution that the applicant has selected and that has accepted the applicant.
(4) Subject to subsection (b), if the student initially enrolls in an eligible institution for a semester (or its equivalent) beginning after June 30, 2012, maintain at least the following cumulative grade point average:
(A) For credit hours applicable to the equivalent of the applicant's freshman academic year, a cumulative grade point average that the eligible institution determines is satisfactory academic progress.
(B) For credit hours applicable to the equivalent of the applicant's sophomore academic year, a cumulative grade point average of 2.25 on a 4.0 grading scale or its equivalent as established by the eligible institution.
(C) For credit hours applicable to the equivalent of the applicant's junior or senior academic year, a cumulative grade point average of 2.5 on a 4.0 grading scale or its equivalent as established by the eligible institution.
(5) Continue to meet any other minimum criteria established by the commission.
(b) After the first semester or its equivalent at the eligible institution that a person does not achieve the requisite cumulative grade point average specified in subsection (a)(4), the person is considered to be on probation and must achieve the requisite cumulative grade point average by the next semester or its equivalent at the eligible institution in order to continue to receive benefits under this chapter.
As added by P.L.2-2007, SEC.253. Amended by P.L.169-2011, SEC.9; P.L.229-2011, SEC.229.

IC 21-12-6-8
Scholarship renewal; term Sec. 8. A scholarship may be renewed under this chapter for a total scholarship award that does not exceed the equivalent of eight (8) semesters.
As added by P.L.2-2007, SEC.253.

IC 21-12-6-9
Scholarship disqualification
Sec. 9. If an eligible student, a scholarship applicant, or a scholarship recipient violates an agreement entered into under this chapter, the eligible student, scholarship applicant, or scholarship recipient is disqualified from further consideration as a scholarship recipient under this chapter.
As added by P.L.2-2007, SEC.253.

IC 21-12-6-10
Amount of scholarship
Sec. 10. (a) This section applies to a student who qualifies for a scholarship under section 6 or 7 of this chapter, if the student initially enrolls in the program before July 1, 2011.
(b) The amount of a scholarship is equal to the lowest of the following amounts:
(1) If the scholarship applicant attends an eligible institution that is a state educational institution and:
(A) receives no other financial assistance specifically designated for educational costs, a full tuition scholarship to the state educational institution; or
(B) receives other financial assistance specifically designated for educational costs, the balance required to attend the state educational institution, not to exceed the amount described in clause (A).
(2) If the scholarship applicant attends an eligible institution that is private and:
(A) receives no other financial assistance specifically designated for educational costs, an average of the full tuition scholarship amounts of all state educational institutions not including Ivy Tech Community College; or
(B) receives other financial assistance specifically designated for educational costs, the balance required to attend the college or university not to exceed the amount described in clause (A).
(3) If the scholarship applicant attends an eligible institution that is a postsecondary credit bearing proprietary educational institution and:
(A) receives no other financial assistance specifically designated for educational costs, the lesser of:
(i) the full tuition scholarship amounts of Ivy Tech Community College; or
(ii) the actual tuition and regularly assessed fees of the eligible institution; or
(B) receives other financial assistance specifically

designated for educational costs, the balance required to attend the eligible institution, not to exceed the amount described in clause (A).
As added by P.L.2-2007, SEC.253. Amended by P.L.169-2011, SEC.10; P.L.107-2012, SEC.24.

IC 21-12-6-10.3
Calculation of scholarship amounts
Sec. 10.3. (a) This section applies to a student who qualifies for a scholarship under section 6 or 7 of this chapter, if the student initially enrolls in the program after June 30, 2011. Applicants who are enrolled in the program before July 1, 2011, will not have an income or financial resources test applied to them under this section when they subsequently apply for a scholarship or apply to renew a scholarship.
(b) A scholarship applicant shall be awarded the following amount as adjusted under subsections (c) and (d):
(1) If the scholarship applicant attends an approved postsecondary educational institution that is a state educational institution, the full educational costs that the scholarship applicant would otherwise be required to pay at the eligible institution.
(2) If the scholarship applicant attends an approved postsecondary educational institution that is private, the lesser of the educational costs that the scholarship applicant would otherwise be required to pay at the private eligible institution, or the average of the educational costs of all state educational institutions, not including Ivy Tech Community College.
(3) If the scholarship applicant attends an approved postsecondary educational institution that is a postsecondary credit bearing proprietary educational institution, the lesser of the educational costs that the scholarship applicant would otherwise be required to pay at the postsecondary credit bearing proprietary educational institution or the educational costs of Ivy Tech Community College.
(c) The amount of an award under subsection (b) shall be reduced by:
(1) the amount of the Frank O'Bannon grant awarded to the scholarship applicant; plus
(2) an additional amount based on the expected family contribution, if necessary, as determined by the commission, to provide scholarships within the available appropriation.
(d) The total of all tuition scholarships awarded under this section in a state fiscal year may not exceed the amount available for distribution from the fund for scholarships under this chapter. If the total amount to be distributed from the fund in a state fiscal year exceeds the amount available for distribution, the amount to be distributed to each eligible applicant shall be proportionately reduced so that the total reductions equal the amount of the excess based on the relative financial need of each eligible applicant. As added by P.L.169-2011, SEC.11. Amended by P.L.229-2011, SEC.230; P.L.107-2012, SEC.25.

IC 21-12-6-11
Indiana college placement and assessment center; duties
Sec. 11. (a) The Indiana college placement and assessment center shall maintain the following:
(1) The agreements under section 5 of this chapter.
(2) The certifications under section 6 of this chapter.
(3) A comprehensive list of all eligible students.
(b) The commission shall have access to the information maintained under this section.
(c) The commission, the Indiana college placement and assessment center, the department of education, and each approved secondary school shall work together in implementing the program.
As added by P.L.2-2007, SEC.253. Amended by P.L.107-2012, SEC.26.

IC 21-12-6-12
Mentoring programs; development
Sec. 12. Each eligible institution shall develop specific mentoring programs for scholarship recipients to assist the scholarship recipients through particularized academic and social counseling.
As added by P.L.2-2007, SEC.253.

IC 21-12-6-13
Duties of commission
Sec. 13. The commission shall do the following:
(1) Prepare a statistical report on a fiscal year basis that describes awards to students attending institutions under this chapter.
(2) Deliver the report described in subdivision (1) to the legislative council before August 15 of the year following the fiscal year covered in the report. The report must be in an electronic format under IC 5-14-6.
As added by P.L.2-2007, SEC.253.

IC 21-12-6-14
Foster care children; caseworker to provide information
Sec. 14. (a) This section applies to a student described in section 5(b) of this chapter.
(b) A caseworker (as defined in IC 31-9-2-11) shall provide each student to whom the caseworker is assigned information concerning the program at the appropriate time for the student to receive the information, shall explain the program to the student, and shall provide the student with information concerning:
(1) Pell grants;
(2) Chafee grants;
(3) federal supplemental grants;
(4) the Free Application for Federal Student Aid; (5) individual development accounts (as described under IC 4-4-28); and
(6) the commission for higher education's programs under IC 21-18.5-3-1.
(c) A student who receives information under this section shall sign a written acknowledgment that the student received the information. The written acknowledgment must be placed in the student's case file.
As added by P.L.168-2007, SEC.8. Amended by P.L.100-2009, SEC.2; P.L.39-2010, SEC.1; P.L.107-2012, SEC.27.

IC 21-12-6-15
Foster parents; caseworker to provide information
Sec. 15. A caseworker (as defined in IC 31-9-2-11) shall provide each foster parent of a student described in section 5(b) of this chapter to whom the caseworker is assigned information concerning individual development accounts (as described under IC 4-4-28).
As added by P.L.39-2010, SEC.2.



CHAPTER 6.5. ELIGIBILITY FOR TWENTY-FIRST CENTURY SCHOLARS PROGRAM FOR FOSTER CARE YOUTH

IC 21-12-6.5-2
Enrollment; eligibility
Sec. 2. An individual described in section 1 of this chapter may enroll in the twenty-first century scholars program under IC 21-12-6 and is eligible for higher education benefits under IC 21-12-6.
As added by P.L.100-2009, SEC.3.

IC 21-12-6.5-3
Determination of initial eligibility; written request; written determination; consideration
Sec. 3. Determination of initial eligibility for higher education benefits authorized under this chapter is vested exclusively in the commission. Any individual described in section 1 of this chapter may make a written request for a determination by the commission of eligibility for benefits under this chapter. The commission shall make a written determination of eligibility in response to each request. In determining the amount of an eligible individual's benefit, the commission shall consider other higher education financial assistance in conformity with this chapter.
As added by P.L.100-2009, SEC.3.

IC 21-12-6.5-4
Appeal
Sec. 4. An appeal from an adverse determination under section 3 of this chapter must be made in writing to the commission not more than fifteen (15) working days after the applicant's receipt of the determination. A final order must be made not more than fifteen (15) days after receipt of the written appeal.
As added by P.L.100-2009, SEC.3.

IC 21-12-6.5-5
Violation
Sec. 5. A person who knowingly or intentionally submits a false or misleading application or other document under this chapter commits a Class A misdemeanor. As added by P.L.100-2009, SEC.3.



CHAPTER 7. TWENTY-FIRST CENTURY SCHOLARS PROGRAM SUPPORT FUND; GRANTS FOR TEXTBOOKS, EQUIPMENT, AND OTHER MATERIAL

IC 21-12-7-2
Money in fund
Sec. 2. The fund consists of money donated to the fund by contributors. Financial assistance awarded under this chapter is subject to the availability of money in the fund.
As added by P.L.2-2007, SEC.253.

IC 21-12-7-3
Forms; certification; reimbursements
Sec. 3. (a) A scholarship recipient may apply to the commission, on forms provided by the commission, for financial assistance from the fund.
(b) The scholarship recipient shall certify to the commission that the scholarship recipient has incurred educational support costs that were not included in the scholarship award received by the scholarship recipient under IC 21-12-6.
(c) Upon verification by the commission of the information provided by the scholarship recipient and subject to the availability of money in the fund, the commission shall reimburse to the scholarship recipient the amount of money requested by the scholarship recipient.
(d) The commission shall provide the reimbursements under this section in the order in which the applications are received.
As added by P.L.2-2007, SEC.253.

IC 21-12-7-4
Contributor tax credit
Sec. 4. A contributor to the fund is entitled to an income tax credit under IC 6-3-3-5.1. As added by P.L.2-2007, SEC.253.



CHAPTER 8. PART-TIME STUDENT GRANT PROGRAM AND FUND

IC 21-12-8-2
Duties of commission
Sec. 2. The commission shall do the following:
(1) Adopt rules under IC 4-22-2 governing the operation of the fund, including rules specifying the procedures that applicants must follow to appeal determinations made under subdivisions (3) and (4).
(2) Prescribe the form and manner in which applications for part-time student grants may be submitted.
(3) Determine the eligibility of applicants.
(4) Determine the amount of a part-time student grant awarded to a recipient.
As added by P.L.2-2007, SEC.253.

IC 21-12-8-3
Eligibility for grant
Sec. 3. An applicant is eligible to receive a part-time student grant if the following conditions are met:
(1) The applicant is domiciled in Indiana, as defined by the commission.
(2) The applicant:
(A) has received a diploma of graduation from an approved secondary school;
(B) has been granted a:
(i) high school equivalency certificate before July 1, 1995; or (ii) state of Indiana general educational development (GED) diploma under IC 20-10.1-12.1 (before its repeal), IC 20-20-6 (before its repeal), or IC 22-4.1-18; or
(C) is a student in good standing who is completing a final year of study at an approved secondary school and will be eligible upon graduation to attend an approved institution of higher learning.
(3) The applicant declares, in writing, a specific educational objective or course of study and enrolls in:
(A) a course that applies toward the requirements for completion of that objective or course of study; or
(B) a course designed to help the applicant develop the basic skills the applicant needs to successfully achieve that objective or continue in that course of study.
(4) The applicant enrolls in at least two (2) but fewer than twelve (12) credit hours in any academic term.
(5) The commission or an approved postsecondary educational institution acting as the commission's agent determines that the financial resources available to the applicant are such that in the absence of a grant under this chapter the applicant would be deterred from beginning or completing the applicant's declared educational objective or course of study.
As added by P.L.2-2007, SEC.253. Amended by P.L.7-2011, SEC.13.

IC 21-12-8-4
Accumulated credit requirements
Sec. 4. The commission may establish accumulated credit requirements as a condition of eligibility for an award made under this chapter.
As added by P.L.2-2007, SEC.253.

IC 21-12-8-5
Renewal of grant
Sec. 5. Subject to this chapter, a student's part-time student grant may be renewed if the student does the following:
(1) Makes satisfactory progress toward a certificate, nursing diploma, associate degree, or baccalaureate degree.
(2) Demonstrates continuing financial need.
As added by P.L.2-2007, SEC.253.

IC 21-12-8-6
Amount of grant
Sec. 6. The commission shall determine the maximum number of part-time student grants available to applicants. However, with respect to a particular student, the total of the academic terms for which:
(1) part-time student grants under this chapter; and
(2) Frank O'Bannon grants;
are made may not exceed the equivalent of eight (8) semesters of full-time study. The commission shall treat each academic term for

which a Frank O'Bannon grant is made as one (1) academic term.
As added by P.L.2-2007, SEC.253.

IC 21-12-8-7
Repealed
(Repealed by P.L.125-2008, SEC.5.)

IC 21-12-8-8
Duties of agents
Sec. 8. The commission may permit an approved postsecondary educational institution to act as its agent in accepting applications from, determining eligibility for, and making awards to eligible applicants of the approved postsecondary educational institution. The approved postsecondary educational institution shall provide to the commission on a timely basis any information, reports, and accounting the commission requires.
As added by P.L.2-2007, SEC.253.



CHAPTER 9. INSURANCE EDUCATION SCHOLARSHIP FUND

IC 21-12-9-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the insurance education scholarship fund established by section 5 of this chapter.
As added by P.L.173-2007, SEC.4.

IC 21-12-9-3
"Insurance student"
Sec. 3. As used in this chapter, "insurance student" means a student who studies or intends to study:
(1) insurance; or
(2) business with an emphasis on insurance.
As added by P.L.173-2007, SEC.4.

IC 21-12-9-4
"State educational institution"
Sec. 4. As used in this chapter, "state educational institution" has the meaning set forth in IC 21-7-13-32.
As added by P.L.173-2007, SEC.4.

IC 21-12-9-5
Establishment of fund
Sec. 5. (a) The insurance education scholarship fund is established to encourage and promote qualified individuals to pursue a career in insurance in Indiana.
(b) The fund consists of amounts deposited under IC 27-1-15.6-7.3.
As added by P.L.173-2007, SEC.4.

IC 21-12-9-6
Administration of fund; nonreverting
Sec. 6. (a) The commission shall administer the fund.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from the investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.173-2007, SEC.4.

IC 21-12-9-7
Scholarships
Sec. 7. (a) The money in the fund shall be used to provide annual scholarships to insurance students who qualify under section 9 of this chapter. The commission shall determine the amount of money to be allocated from the fund for scholarships under this chapter.
(b) A scholarship awarded under this chapter may be used only for the payment of tuition or fees that are:
(1) approved by the state educational institution that awards the scholarship; and
(2) not otherwise payable under any other scholarship or form of financial assistance specifically designated for tuition or fees.
(c) Subject to section 8(c) of this chapter, each scholarship awarded under this chapter is renewable under section 9 of this chapter for a total number of terms that does not exceed eight (8) full-time semesters (or the equivalent) or twelve (12) full-time quarters (or the equivalent).
As added by P.L.173-2007, SEC.4.

IC 21-12-9-8
Allocation of funds; awards of scholarships
Sec. 8. (a) The commission shall allocate the available money from the fund to each state educational institution that has:
(1) an insurance program; or
(2) a business program with an emphasis on insurance;
in proportion to the number of insurance students enrolled at each state educational institution.
(b) Each state educational institution shall determine which of the state educational institution's insurance students who apply qualify under section 9 of this chapter. In addition, the state educational institution shall consider the need of the applicant when awarding scholarships under this chapter.
(c) The state educational institution may not grant a scholarship renewal to an insurance student for an academic year that ends later than six (6) years after the date on which the insurance student received the insurance student's initial scholarship under this chapter.
(d) Any funds that:
(1) are allocated to a state educational institution under subsection (a); and
(2) are not used for scholarships under this chapter;
shall be returned to the commission for reallocation by the commission to any other eligible state educational institution in need of additional funds.
As added by P.L.173-2007, SEC.4. Amended by P.L.107-2012, SEC.30.

IC 21-12-9-9
Qualification for scholarship Sec. 9. To qualify for a scholarship or a scholarship renewal from the fund, an insurance student must:
(1) be admitted to an approved state educational institution as a full-time or part-time insurance student; and
(2) meet the qualifications established by the commission under section 11 of this chapter.
As added by P.L.173-2007, SEC.4.

IC 21-12-9-10
Record keeping
Sec. 10. (a) The commission shall maintain complete and accurate records in administering the fund, including records concerning the scholarships awarded under this chapter.
(b) Each state educational institution shall provide the commission with information concerning the following:
(1) The awarding of scholarships under this chapter.
(2) The academic progress made by each recipient of a scholarship under this chapter.
(3) Other pertinent information requested by the commission.
As added by P.L.173-2007, SEC.4.

IC 21-12-9-11
Rulemaking
Sec. 11. (a) The commission shall adopt rules under subsection (b) to establish qualifications for recipients of scholarships and scholarship renewals under this chapter.
(b) The commission shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.173-2007, SEC.4.



CHAPTER 10. MITCH DANIELS EARLY GRADUATION SCHOLARSHIP

IC 21-12-10-2
Scholarship program established
Sec. 2. The Mitch Daniels early graduation scholarship program is established. The commission shall administer the Mitch Daniels early graduation scholarship program.
As added by P.L.229-2011, SEC.231.

IC 21-12-10-3
Eligibility
Sec. 3. An individual is eligible for a Mitch Daniels early graduation scholarship if the individual:
(1) is a resident of Indiana, as defined by the commission;
(2) attended a publicly supported school on a full-time equivalency basis (as defined in IC 20-43-1-14) for at least the last two (2) semesters before the individual graduated from high school;
(3) had legal settlement (as defined in IC 20-18-2-11) in Indiana for at least the last two (2) semesters before the individual graduated from high school;
(4) met at least the minimum requirements set by the Indiana state board of education for granting a high school diploma by the end of grade 11 (including any summer school courses completed before July 1 of a year) and was awarded after December 31, 2010, a high school diploma by the publicly supported school that the individual last attended for course credits earned before the end of grade 11;
(5) was not enrolled in a publicly supported school for any part of grade 12;
(6) applies to the commission for a Mitch Daniels early graduation scholarship in the manner specified by the commission; and
(7) within five (5) months after graduating from high school, becomes a student in good standing at an approved postsecondary educational institution whose students are eligible to receive a higher education award (IC 21-12-3-11) or a freedom of choice grant (IC 21-12-4-4) and is engaged in a program that will lead to an approved postsecondary degree or

credential.
As added by P.L.229-2011, SEC.231.

IC 21-12-10-4
Eligibility; graduation from program subject to waiver
Sec. 4. Graduation from a nonstandard course and curriculum program or a program for high ability students that has been granted a waiver by the Indiana state board of education shall be treated as meeting the minimum requirements set by the state board of education for granting a high school diploma.
As added by P.L.229-2011, SEC.231.

IC 21-12-10-5
Submission of names of eligible students; publicly supported school
Sec. 5. (a) A publicly supported school shall submit to the department of education the name of each individual described in section 3(1) through 3(4) of this chapter.
(b) The department of education shall submit to the commission the information submitted under subsection (a) and any other supporting information requested by the commission on the schedule and in the form specified by the commission.
As added by P.L.229-2011, SEC.231.

IC 21-12-10-6
Notice of admission; postsecondary institution
Sec. 6. (a) If an applicant becomes a student in good standing at an approved postsecondary institution, the institution shall provide a written notice to the commission.
(b) If the applicant has met the eligibility requirements prescribed in this chapter, the commission shall award the applicant a Mitch Daniels early graduation scholarship and make the payment directly to the institution. The institution may apply the payment to any outstanding tuition and fees and shall remit the balance of the scholarship to the student.
As added by P.L.229-2011, SEC.231.

IC 21-12-10-7
Amount of scholarship
Sec. 7. The amount of a Mitch Daniels early graduation scholarship is four thousand dollars ($4,000).
As added by P.L.229-2011, SEC.231.

IC 21-12-10-8
Exclusion of scholarship from calculation of available financial resources
Sec. 8. The amount of a Mitch Daniels early graduation scholarship awarded under this chapter shall not be considered as a financial resource in a determination of the amount of any grant or scholarship under this article or, except as required by federal law, the amount of any other grant or scholarship administered by the

commission.
As added by P.L.229-2011, SEC.231.

IC 21-12-10-9
Effect of scholarship on admission standards of postsecondary institution
Sec. 9. An institution is not required to change its admission standards to accept an individual to whom the commission has issued a Mitch Daniels early graduation scholarship. The scholarship may not be used for remedial course work at the institution. The institution shall provide facilities and instruction to the applicant on the same terms as to other students.
As added by P.L.229-2011, SEC.231.

IC 21-12-10-10
Offset of scholarships against state tuition support distributions
Sec. 10. (a) The commission shall notify the department of the amount of Mitch Daniels early graduation scholarships granted for each state fiscal year. The department shall deduct the scholarship amount presented by the commission from the appropriation for tuition support for that state fiscal year and promptly transfer the amount to the commission.
(b) In the department's biennial budget request, the department shall estimate the number of students that are expected to become eligible for a Mitch Daniels early graduation scholarship and the estimated total amount needed to provide the scholarships for each state fiscal year for which the department requests an appropriation for tuition support. The department shall include in its request for tuition support an amount sufficient to provide the scholarships. The requested amount may not exceed the amount that would have been included in the department's request for tuition support if the students had not graduated early.
As added by P.L.229-2011, SEC.231.



CHAPTER 12. POSTSECONDARY AWARD AND SCHOLARSHIP PROGRAM DATA

IC 21-12-12-2
Liability for breach of confidentiality
Sec. 2. This section applies to any student data that are confidential under any law, including the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232(g)). An approved postsecondary educational institution or an association acting on behalf of an approved postsecondary educational institution that provides student data requested under this chapter is not liable for any breach of confidentiality of the information if the breach resulted from the action of the commission or the commission's staff and not from the transmission of the data before the data reached the commission.
As added by P.L.169-2011, SEC.13.



CHAPTER 13. RENEWAL OF SCHOLARSHIPS

IC 21-12-13-2
Renewal for eight undergraduate semesters
Sec. 2. (a) This section applies to the following scholarship and fee remission statutes:
(1) IC 21-12-3.
(2) IC 21-12-4.
(3) IC 21-12-6.
(4) IC 21-12-8.
(5) IC 21-12-9.
(6) IC 21-13-2.
(7) IC 21-13-3.
(8) IC 21-13-4.
(9) IC 21-14-5.
(10) IC 21-14-6-2.
(b) Except as provided in sections 3 and 4 of this chapter, a grant or reduction in tuition or fees, including all renewals and extensions, under any of the laws listed in subsection (a) may not exceed eight (8) full-time undergraduate semesters or its equivalent, as determined by the commission and must be used within eight (8) years after the date the individual first applies and becomes eligible for benefits under the applicable law.
As added by P.L.169-2011, SEC.14.

IC 21-12-13-3
Use of grant or tuition or fee reduction for professional degree program
Sec. 3. (a) This section applies to a grant or reduction in tuition or

fees described in section 1 or 2 of this chapter.
(b) As used in this section, "professional degree program" refers to a four (4) or five (5) year postsecondary school course of study:
(1) to which an individual may be admitted without completing an undergraduate degree;
(2) that leads to a degree that is not an undergraduate or graduate degree, as determined by the commission; and
(3) that prepares the holder of the degree for a profession.
(c) A grant or reduction in tuition or fees described in section 1 or 2 of this chapter, including all renewals and extensions, may be used for a professional degree program. The total grant or reduction in tuition or fees under a statute listed in section 1 or 2 of this chapter for all:
(1) undergraduate credit hours or semesters; and
(2) professional degree program credit hours or semesters;
may not exceed the maximum credit hours or semesters permitted under section 1 or 2 of this chapter, as applicable and must be used within eight (8) years after the date the individual first applies and becomes eligible for benefits under the applicable law.
As added by P.L.169-2011, SEC.14. Amended by P.L.6-2012, SEC.147.

IC 21-12-13-4
Use for summer semesters
Sec. 4. (a) This section applies to a grant or reduction in tuition or fees described in section 2 of this chapter.
(b) A grant or reduction in tuition or fees may include up to the equivalent of two (2) regular semesters of courses taken during a summer semester.
As added by P.L.169-2011, SEC.14.






ARTICLE 13. OCCUPATIONAL SCHOLARSHIPS AND GRANTS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-13-1-2
"Commission"
Sec. 2. "Commission" refers to the commission for higher education.
As added by P.L.2-2007, SEC.254. Amended by P.L.107-2012, SEC.32.

IC 21-13-1-3
"Eligible institution"
Sec. 3. "Eligible institution" means a public or private college or university that offers a student the opportunity to acquire at least a baccalaureate degree in the field of education.
As added by P.L.2-2007, SEC.254.

IC 21-13-1-4
"Eligible student"
Sec. 4. "Eligible student", for purposes of section 8 of this chapter, means a person who:
(1) is a member of the Indiana National Guard:
(A) in active drilling status; and
(B) who has not been absent without leave within the twelve (12) months immediately preceding the date the person applies for a tuition scholarship under this chapter;
(2) does not possess a bachelor's degree from an approved postsecondary educational institution;
(3) possesses the requisite academic qualifications;
(4) meets the requirements of the state educational institution in which the person is enrolled or will enroll; and
(5) meets all other eligibility requirements as determined by the commission.
As added by P.L.2-2007, SEC.254.

IC 21-13-1-5
"Fund"
Sec. 5. "Fund":
(1) for purposes of IC 21-13-2, refers to the minority teacher or special education services scholarship fund established by

IC 21-13-2-1;
(2) for purposes of IC 21-13-3, refers to the nursing scholarship fund established by IC 21-13-3-1;
(3) for purposes of IC 21-13-4, refers to the National Guard tuition supplement program fund established by IC 21-13-4-1;
(4) for purposes of IC 21-13-5, refers to the National Guard scholarship extension fund established by IC 21-13-5-1; and
(5) for purposes of IC 21-13-6, refers to the primary care physician loan forgiveness fund established by IC 21-13-6-3.
As added by P.L.2-2007, SEC.254. Amended by P.L.144-2007, SEC.19; P.L.170-2009, SEC.3.

IC 21-13-1-6
"Minority"
Sec. 6. "Minority" means an individual identified as black or Hispanic.
As added by P.L.2-2007, SEC.254.

IC 21-13-1-7
"Scholarship"
Sec. 7. "Scholarship", for purposes of IC 21-13-4, means financial assistance provided to a student to offset the educational costs incurred by the student in attending a state educational institution as determined by the commission.
As added by P.L.2-2007, SEC.254.

IC 21-13-1-8
"Scholarship applicant"
Sec. 8. "Scholarship applicant", for purposes of IC 21-13-4, means a person who:
(1) is an eligible student;
(2) is a resident of Indiana;
(3) has been accepted to attend a state educational institution as a full-time or part-time student;
(4) has been certified to have met all National Guard requirements; and
(5) according to commission requirements, has timely filed an application for any federal and state financial assistance available to the person to attend a state educational institution.
As added by P.L.2-2007, SEC.254.

IC 21-13-1-9
"Scholarship extension applicant"
Sec. 9. "Scholarship extension applicant", for purposes of IC 21-13-5, means a person who:
(1) is a former member of the Indiana National Guard who was called to active duty at least one (1) time while a member of the Indiana National Guard;
(2) was a scholarship applicant when the person was called to active duty; (3) is a resident of Indiana;
(4) has been accepted to attend a state educational institution as a full-time or part-time student; and
(5) according to commission requirements, has timely filed an application for any federal and state financial assistance available to the person to attend a state educational institution.
As added by P.L.144-2007, SEC.20.



CHAPTER 2. MINORITY TEACHER SCHOLARSHIPS; SPECIAL EDUCATION, OCCUPATIONAL THERAPY, AND PHYSICAL THERAPY SCHOLARSHIPS

IC 21-13-2-2
Administration of fund
Sec. 2. (a) The commission shall administer the fund.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.2-2007, SEC.254.

IC 21-13-2-3
Money in fund; use
Sec. 3. Money in the fund shall be used to provide annual scholarships to individuals who qualify for a scholarship under:
(1) section 4 of this chapter; or
(2) section 5 of this chapter.
As added by P.L.2-2007, SEC.254.

IC 21-13-2-4 Initial scholarship qualifications
Sec. 4. An individual qualifies for an initial scholarship from the fund if the individual:
(1) is a minority student;
(2) is admitted to an eligible institution as a full-time student or already attends an eligible institution as a full-time student;
(3) either:
(A) intends to pursue; or
(B) in the case of a student who is already attending an eligible institution, pursues;
a course of study that would enable the student, upon graduation, to teach in an accredited school in Indiana;
(4) agrees, in writing, to teach in an accredited school in Indiana for at least three (3) years of the first five (5) years following that student's certification as a teacher; and
(5) meets any other minimum criteria established by the commission.
As added by P.L.2-2007, SEC.254.

IC 21-13-2-5
Scholarship qualifications; special education teachers and physical and occupational therapy practitioners
Sec. 5. An individual qualifies for an initial scholarship from the fund if the individual:
(1) is admitted to an eligible institution as a full-time student or is attending an eligible institution as a full-time student;
(2) either intends to pursue or, in the case of a student who is attending an eligible institution, pursues a course of study that would enable the student, upon graduation, to be:
(A) licensed to teach special education in an accredited school under rules adopted by the Indiana state board of education;
(B) licensed to practice occupational therapy:
(i) in an accredited school;
(ii) in a vocational rehabilitation center under IC 12-12-1-4.1(a)(1); or
(iii) in a community mental retardation or other developmental disabilities center under IC 12-29 except IC 12-29-3-6; or
(C) licensed to practice physical therapy:
(i) in an accredited school;
(ii) in a vocational rehabilitation center under IC 12-12-1-4.1(a)(1); or
(iii) in a community mental retardation or other developmental disabilities center under IC 12-29 except IC 12-29-3-6;
(3) agrees in writing to:
(A) teach in an accredited school; or
(B) practice occupational therapy or physical therapy, whichever applies: (i) in an accredited school in Indiana;
(ii) in a vocational rehabilitation center under IC 12-12-1-4.1(a)(1); or
(iii) in a community mental retardation or other developmental disabilities center under IC 12-29 except IC 12-29-3-6;
for at least three (3) of the first five (5) years following the student's licensure as a teacher, licensure as an occupational therapist, or licensure as a physical therapist; and
(4) meets any other minimum criteria established by the commission.
As added by P.L.2-2007, SEC.254. Amended by P.L.197-2007, SEC.15.

IC 21-13-2-6
Renewal of scholarships; term
Sec. 6. Subject to section 12 of this chapter, a scholarship may be renewed under this chapter for a total scholarship award that does not exceed eight (8) semesters (or its equivalent). However, an eligible institution may not grant a scholarship renewal to a student for an academic year that ends later than six (6) years after the date the student received the initial scholarship under this chapter.
As added by P.L.2-2007, SEC.254.

IC 21-13-2-7
Renewal of scholarships; conditions
Sec. 7. (a) To qualify for a scholarship renewal from the fund, a minority student that qualified for the initial scholarship under section 4 of this chapter must:
(1) comply with the criteria in section 4 of this chapter; and
(2) maintain at least the cumulative grade point average:
(A) that is required by an eligible institution for admission to the eligible institution's school of education; or
(B) of 2.0 on a 4.0 grading scale or its equivalent as established by the eligible institution if the eligible institution's school of education does not require a certain minimum cumulative grade point average.
(b) To qualify for a scholarship renewal from the fund, an individual that qualified for the initial scholarship under section 5 of this chapter must:
(1) comply with the criteria set forth in section 5 of this chapter; and
(2) maintain at least the cumulative grade point average:
(A) that is required by an eligible institution for admission to the eligible institution's school of education; or
(B) of 2.0 on a 4.0 grading scale or its equivalent as established by the eligible institution if the eligible institution's school of education does not require a certain minimum cumulative grade point average.
As added by P.L.2-2007, SEC.254.
IC 21-13-2-8
Amount of scholarship
Sec. 8. Except as provided in this chapter, a scholarship is equal to the lesser of the following amounts:
(1) The balance of the student's total cost in attending the eligible institution for the academic year.
(2) One thousand dollars ($1,000).
As added by P.L.2-2007, SEC.254.

IC 21-13-2-9
Minority student qualifications
Sec. 9. (a) This section applies if a minority student:
(1) initially qualifies for a scholarship under section 4 of this chapter; and
(2) demonstrates to the commission financial need in an amount greater than described in section 8 of this chapter.
(b) The annual scholarship that the minority student may receive is equal to the lesser of the following amounts:
(1) The balance of the student's total cost in attending the eligible institution for the academic year.
(2) Four thousand dollars ($4,000).
As added by P.L.2-2007, SEC.254.

IC 21-13-2-10
Repealed
(Repealed by P.L.107-2012, SEC.33.)

IC 21-13-2-11
Allocation of money
Sec. 11. The commission shall allocate the available money from the fund to each eligible institution in proportion to the number of minority students enrolled at each eligible institution based upon the most recent information concerning:
(1) the number of minority students enrolled at each eligible institution; and
(2) the number of individuals who are:
(A) enrolled at each eligible institution; and
(B) pursuing a course of study that would enable the student, upon graduation, to be:
(i) licensed to teach special education in an accredited school; or
(ii) licensed to practice occupational therapy or physical therapy in an accredited school, in a vocational rehabilitation center under IC 12-12-1-4.1(a)(1), or in a community mental retardation or other developmental disabilities center under IC 12-29 as part of the special education program.
As added by P.L.2-2007, SEC.254. Amended by P.L.107-2012, SEC.34.
IC 21-13-2-12
Determination of scholarship recipients
Sec. 12. Each eligible institution shall determine the scholarship recipients under this chapter:
(1) based upon:
(A) the criteria set forth in section 4 or 5 of this chapter; and
(B) the rules adopted by the commission; and
(2) with a priority on granting scholarships in the following order:
(A) Minority students seeking a renewal scholarship.
(B) Newly enrolling minority students.
(C) Special education services students seeking a renewal scholarship.
(D) Newly enrolling special education services students.
As added by P.L.2-2007, SEC.254.

IC 21-13-2-13
Reallocation of funds
Sec. 13. Any funds that:
(1) are allocated to an eligible institution; and
(2) are not used for scholarships under this chapter;
shall be returned to the commission for reallocation by the commission to any other eligible institution in need of additional funds.
As added by P.L.2-2007, SEC.254.

IC 21-13-2-14
Amount of scholarship; conditions
Sec. 14. (a) The amount of a scholarship awarded under this chapter may not be reduced because the student receives other scholarships or forms of financial aid.
(b) Except as otherwise permitted by law, the amount of any other state financial aid received by a student may not be reduced because the student receives a scholarship under this chapter.
As added by P.L.2-2007, SEC.254.

IC 21-13-2-15
Maintenance of records
Sec. 15. (a) The commission shall maintain complete and accurate records in implementing the program, including the following:
(1) The number of scholarships awarded under this chapter.
(2) The number of individuals who fulfilled the agreement described under section 5 of this chapter.
(3) The number of individuals who did not fulfill the agreement described under section 5 of this chapter.
(b) Each eligible institution shall provide the commission with information concerning the following:
(1) The awarding of scholarships under this chapter.
(2) The academic progress made by each recipient of a scholarship under this chapter. (3) Other pertinent information requested by the commission.
As added by P.L.2-2007, SEC.254.



CHAPTER 3. NURSING SCHOLARSHIP FUND

IC 21-13-3-2
Administration of fund
Sec. 2. (a) The commission shall administer the fund.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds. Interest that accrues from those investments must be deposited in the fund.
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund but remains available to be used for providing money for nursing scholarships under this chapter.
As added by P.L.2-2007, SEC.254. Amended by P.L.234-2007, SEC.52.

IC 21-13-3-3
Use of fund; eligibility requirement; amount of award
Sec. 3. The money in the fund must be used to provide annual scholarships to nursing students who qualify by demonstrating a financial need and meeting the requirements in this chapter. An annual scholarship awarded under this subsection is equal to the lesser of the following amounts:
(1) The balance of the student's total cost of tuition or fees in attending the eligible institution for the academic year.
(2) Five thousand dollars ($5,000).
As added by P.L.2-2007, SEC.254.

IC 21-13-3-4
Use of fund; approval of award
Sec. 4. A scholarship awarded under this chapter may be used only for the payment of educational costs that are:
(1) approved by the approved postsecondary educational institution that awards the scholarship; and
(2) not otherwise payable under any other scholarship or form of financial assistance specifically designated for educational costs. As added by P.L.2-2007, SEC.254.

IC 21-13-3-5
Qualifications for initial scholarship
Sec. 5. To initially qualify for a scholarship from the fund, a nursing student must:
(1) be admitted to an approved postsecondary educational institution as a full-time or part-time nursing student in a program that will meet the requirements to allow the student to obtain licensing as a registered nurse or licensed practical nurse under IC 25-23-1;
(2) agree, in writing, to work as a registered nurse or licensed practical nurse providing direct patient care in:
(A) an acute care or specialty hospital;
(B) a long term care facility;
(C) a rehabilitation care facility;
(D) a home health care entity;
(E) a hospice program;
(F) a mental health facility; or
(G) a facility located in a shortage area (as defined in IC 16-46-5-6);
in Indiana for at least two (2) years following graduation;
(3) meet any other minimum criteria established by the commission; and
(4) demonstrate a financial need for the scholarship.
As added by P.L.2-2007, SEC.254. Amended by P.L.55-2009, SEC.1.

IC 21-13-3-6
Qualifications for scholarship renewal
Sec. 6. To qualify for a scholarship renewal from the fund, a nursing student must:
(1) comply with the criteria set forth in section 5 of this chapter;
(2) maintain at least the cumulative grade point average:
(A) that is required by an approved postsecondary educational institution for admission to the approved postsecondary educational institution; or
(B) equivalent to 2.0 on a 4.0 grading scale, as established by the approved postsecondary educational institution, if the institution's nursing program does not require a certain minimum cumulative grade point average; and
(3) demonstrate a continuing financial need for the scholarship.
As added by P.L.2-2007, SEC.254.

IC 21-13-3-7
Term of student eligibility
Sec. 7. Subject to section 11 of this chapter, a scholarship awarded may be renewed under section 6 of this chapter for a total number of terms that does not exceed:
(1) eight (8) full-time (or part-time equivalent) semesters; or
(2) twelve (12) full-time (or part-time equivalent) quarters. As added by P.L.2-2007, SEC.254.

IC 21-13-3-8
Renewal of scholarship; restriction
Sec. 8. The approved postsecondary educational institution may not grant a scholarship renewal to a student for an academic year that ends later than six (6) years after the date the student received the initial scholarship under this chapter.
As added by P.L.2-2007, SEC.254.

IC 21-13-3-9
Repealed
(Repealed by P.L.107-2012, SEC.35.)

IC 21-13-3-10
Allocation of fund
Sec. 10. The commission shall allocate the available money from the fund to each approved postsecondary educational institution that has a nursing program in proportion to the number of nursing students enrolled at each approved postsecondary educational institution based upon the most recent information.
As added by P.L.2-2007, SEC.254. Amended by P.L.107-2012, SEC.36.

IC 21-13-3-11
Determination of scholarship recipients
Sec. 11. Each approved postsecondary educational institution shall determine the scholarship recipients under this chapter based upon the criteria set forth in this chapter and the rules adopted by the commission. In addition, the approved postsecondary educational institution shall consider the need of the applicant when awarding scholarships under this chapter.
As added by P.L.2-2007, SEC.254.

IC 21-13-3-12
Reallocation of fund
Sec. 12. Any funds that:
(1) are allocated to an approved postsecondary educational institution; and
(2) are not used for scholarships under this chapter;
shall be returned to the commission for reallocation by the commission to any other eligible institution in need of additional funds.
As added by P.L.2-2007, SEC.254.

IC 21-13-3-13
Maintenance of records
Sec. 13. The commission shall maintain complete and accurate records in implementing the program, including the following:
(1) The number of scholarships awarded under this chapter. (2) The number of individuals who fulfilled the agreement described under section 5 of this chapter.
(3) The number of individuals who did not fulfill the agreement described under section 5 of this chapter.
As added by P.L.2-2007, SEC.254.

IC 21-13-3-14
Duties of eligible institutions
Sec. 14. Each eligible institution shall provide the commission with information concerning the following:
(1) The awarding of scholarships under this chapter.
(2) The academic progress made by each recipient of a scholarship under this chapter.
(3) Other pertinent information requested by the commission.
As added by P.L.2-2007, SEC.254.



CHAPTER 4. NATIONAL GUARD TUITION SUPPLEMENT PROGRAM

IC 21-13-4-1
National Guard tuition supplement program fund; administration
Sec. 1. (a) The National Guard tuition supplement program fund is established to provide the financial resources necessary to award the tuition scholarships authorized under the program.
(b) The commission shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains available to be used for providing money for national guard tuition supplement scholarships under this chapter.
As added by P.L.2-2007, SEC.254. Amended by P.L.234-2007, SEC.59.

IC 21-13-4-2
Use of fund; amount of scholarships; term of eligibility
Sec. 2. Money in the National Guard tuition supplement program fund shall be used to provide annual scholarships to scholarship applicants in an amount that is equal to one (1) of the following amounts:
(1) If the scholarship applicant does not receive other financial assistance specifically designated for educational costs, the amount equal to a full tuition scholarship to attend the state educational institution.
(2) If the scholarship applicant receives other financial assistance specifically designated for educational costs, the amount:
(A) equal to the balance required to attend the state educational institution; and
(B) not to exceed the amount described in subdivision (1).
As added by P.L.2-2007, SEC.254.

IC 21-13-4-3
Renewal of scholarship
Sec. 3. Each scholarship awarded under this chapter:
(1) may be renewed under this chapter for a total scholarship award that does not exceed the equivalent of eight (8) semesters; and
(2) is subject to other eligibility criteria as established by the

commission.
As added by P.L.2-2007, SEC.254.



CHAPTER 5. NATIONAL GUARD SCHOLARSHIP EXTENSION PROGRAM

IC 21-13-5-2
Purpose of fund
Sec. 2. Money in the National Guard scholarship extension fund shall be used to provide annual scholarships to scholarship extension applicants in an amount determined by the commission.
As added by P.L.144-2007, SEC.21.

IC 21-13-5-3
Application
Sec. 3. A scholarship extension applicant shall apply for a tuition scholarship under this chapter not later than one (1) year after the scholarship extension applicant ceases to be a member of the National Guard.
As added by P.L.144-2007, SEC.21.

IC 21-13-5-4
Eligibility
Sec. 4. A scholarship extension applicant is eligible for a tuition scholarship under this chapter for a period not to exceed the period the scholarship extension applicant served on active duty as a member of the National Guard.
As added by P.L.144-2007, SEC.21.

IC 21-13-5-5
Authority to adopt rules
Sec. 5. The commission shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.144-2007, SEC.21.



CHAPTER 6. PRIMARY CARE PHYSICIAN LOAN FORGIVENESS PROGRAM

IC 21-13-6-2
Primary care physician loan forgiveness program
Sec. 2. (a) The primary care physician loan forgiveness program is established.
(b) The commission shall administer the primary care physician loan forgiveness program.
As added by P.L.170-2009, SEC.4.

IC 21-13-6-3
Primary care physician loan forgiveness fund
Sec. 3. (a) The primary care physician loan forgiveness fund is established to encourage and promote qualified physicians to pursue a medical career in Indiana.
(b) The fund consists of the following:
(1) Appropriations by the general assembly.
(2) Gifts to the fund.
As added by P.L.170-2009, SEC.4.

IC 21-13-6-4
Administration of fund
Sec. 4. (a) The commission shall administer the fund.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds. Interest that accrues from those investments shall be deposited in the fund.
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund but remains available to be used to provide money for student loan forgiveness payments under this chapter.
As added by P.L.170-2009, SEC.4.

IC 21-13-6-5
Student loan forgiveness payments
Sec. 5. (a) The money in the fund must be used to provide annual student loan forgiveness payments to qualified primary care

physicians who are residents of Indiana and practice medicine in Indiana.
(b) Subject to section 8 of this chapter, a student loan forgiveness payment awarded in a particular year under this section is equal to the lesser of the following amounts:
(1) The balance of the physician's total amount of student loans.
(2) Five thousand dollars ($5,000).
(c) A primary care physician is eligible for a student loan forgiveness payment under this section each year that the individual meets the qualifications under section 6 of this chapter.
As added by P.L.170-2009, SEC.4.

IC 21-13-6-6
Requirements for student loan forgiveness program
Sec. 6. To qualify for a student loan forgiveness payment from the fund, an individual must:
(1) be a resident of Indiana;
(2) be licensed as a physician under IC 25-22.5;
(3) practice as a primary care physician;
(4) conduct the majority of the individual's medical practice in Indiana;
(5) have an outstanding student loan balance at the beginning of the calendar year; and
(6) be approved by the commission.
As added by P.L.170-2009, SEC.4.

IC 21-13-6-7
Medical education board reports
Sec. 7. The medical education board shall annually make available to the commission the most recent information concerning the number of primary care physicians who are serving as medical residents in Indiana.
As added by P.L.170-2009, SEC.4.

IC 21-13-6-8
Allocation of funds
Sec. 8. The commission shall annually allocate the available money in the fund to each primary care physician approved under this chapter in proportion to the total number of primary care physicians approved under this chapter.
As added by P.L.170-2009, SEC.4.

IC 21-13-6-9
Applicant information requirements
Sec. 9. Each:
(1) primary care physician who applies under this chapter; and
(2) primary care physician approved under this chapter;
shall provide to the commission any information that the commission determines is necessary to administer this chapter.
As added by P.L.170-2009, SEC.4.






ARTICLE 14. STATE EDUCATIONAL INSTITUTIONS: TUITION AND FEES; OTHER CHARGES; ESTABLISHMENT, EXEMPTIONS, AND REDUCTIONS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-14-1-2
Definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.2-2007, SEC.255.

IC 21-14-1-2.3
"Active duty"
Sec. 2.3. For purposes of IC 21-14-9, "active duty" means full-time service in the armed forces of the United States that exceeds thirty (30) days in a calendar year.
As added by P.L.144-2007, SEC.22.

IC 21-14-1-2.7
"Armed forces of the United States"
Sec. 2.7. For purposes of IC 21-14-9, "armed forces of the United States" means the following:
(1) The United States Air Force.
(2) The United States Army.
(3) The United States Coast Guard.
(4) The United States Marine Corps.
(5) The United States Navy.
As added by P.L.144-2007, SEC.23.

IC 21-14-1-3
"Commission"
Sec. 3. "Commission" refers to the commission for higher education established under IC 21-18-2-1.
As added by P.L.2-2007, SEC.255. Amended by P.L.107-2012, SEC.37.

IC 21-14-1-4
"Eligible applicant"
Sec. 4. "Eligible applicant":
(1) for purposes of IC 21-14-4, refers to a person who is eligible

for an educational costs exemption for children of veterans under IC 21-14-4;
(2) for purposes of IC 21-14-6, refers to a person who is eligible for an educational costs exemption for the children or surviving spouse of a public safety officer under IC 21-14-6;
(3) for purposes of IC 21-14-7, refers to a person who is eligible for an educational costs exemption for children and spouses of National Guard members under IC 21-14-7; and
(4) for purposes of IC 21-14-10, refers to a person who is eligible for an educational costs exemption for Purple Heart recipients under IC 21-14-10.
As added by P.L.2-2007, SEC.255. Amended by P.L.141-2008, SEC.1.

IC 21-14-1-5
"Fund"
Sec. 5. "Fund" for the purposes of IC 21-14-5, refers to the senior citizens tuition fund established by IC 21-14-5-1.
As added by P.L.2-2007, SEC.255.

IC 21-14-1-6
"Public safety officer"
Sec. 6. "Public safety officer" means any of the following:
(1) A regular, paid law enforcement officer.
(2) A regular, paid firefighter.
(3) A volunteer firefighter (as defined in IC 36-8-12-2).
(4) A county police reserve officer.
(5) A city police reserve officer.
(6) A paramedic (as defined in IC 16-18-2-266).
(7) An emergency medical technician (as defined in IC 16-18-2-112).
(8) An advanced emergency medical technician (as defined in IC 16-18-2-6.5); or
(9) A hazardous duty employee of the department of correction who:
(A) works within a prison or juvenile facility; or
(B) performs parole or emergency response operations and functions.
As added by P.L.2-2007, SEC.255. Amended by P.L.77-2012, SEC.51.

IC 21-14-1-7
"Senior citizen"
Sec. 7. "Senior citizen" means an Indiana resident who:
(1) is at least sixty (60) years of age;
(2) has graduated from high school or has received a:
(A) general equivalency degree; or
(B) state of Indiana general educational development (GED) diploma under IC 20-10.1-12.1 (before its repeal), IC 20-20-6 (before its repeal), or IC 22-4.1-18; (3) is retired; and
(4) is not employed on a full-time basis.
As added by P.L.2-2007, SEC.255. Amended by P.L.7-2011, SEC.14.



CHAPTER 2. TUITION, FEES, AND CHARGES

IC 21-14-2-2
Charges and fees
Sec. 2. The board of trustees of Ball State University may fix laboratory, contingent, and other fees and charges.
As added by P.L.2-2007, SEC.255.

IC 21-14-2-3
Tuition
Sec. 3. The board of trustees of Indiana University may prescribe the price of tuition at Indiana University.
As added by P.L.2-2007, SEC.255.

IC 21-14-2-4
Schedule of fees
Sec. 4. The board of trustees of Ivy Tech Community College may establish a schedule of fees or charges for students.
As added by P.L.2-2007, SEC.255.

IC 21-14-2-5
Charges and fees
Sec. 5. The University of Southern Indiana may fix laboratory, contingent, and other fees and charges.
As added by P.L.2-2007, SEC.255.

IC 21-14-2-6
Required minimum period to which tuition and fees rate change applies
Sec. 6. Subject to section 12 of this chapter, a state educational institution shall set tuition and fee rates for a two (2) year period.
As added by P.L.2-2007, SEC.255. Amended by P.L.234-2007, SEC.270.
IC 21-14-2-7
Rate setting procedures
Sec. 7. The rates must be set according to the procedure set forth in section 8 of this chapter not later than sixty (60) days after the state budget bill is enacted into law.
As added by P.L.2-2007, SEC.255. Amended by P.L.234-2007, SEC.271; P.L.3-2008, SEC.132; P.L.229-2011, SEC.232.

IC 21-14-2-8
Public hearing; notice
Sec. 8. A state educational institution shall hold a public hearing before adopting a proposed tuition and fee rate increase. The state educational institution shall give public notice of the hearing at least ten (10) days before the hearing. The public notice must include the specific proposal for the tuition and fee rate increase and the expected uses of the revenue to be raised by the proposed increase. The hearing must be held not later than thirty (30) days after the commission has established the recommended tuition and mandatory fee increase targets for each state educational institution under section 12.5 of this chapter.
As added by P.L.2-2007, SEC.255. Amended by P.L.234-2007, SEC.272; P.L.229-2011, SEC.233; P.L.107-2012, SEC.38.

IC 21-14-2-9
Conditions on tuition and rate increases
Sec. 9. After a state educational institution's tuition and fee rates are set under sections 7 and 8 of this chapter, the state educational institutions may adjust the tuition and fee rates only if appropriations to the state educational institution in the state budget act are reduced or withheld.
As added by P.L.2-2007, SEC.255.

IC 21-14-2-10
Restrictions on tuition and rate increases
Sec. 10. If a state educational institution adjusts its tuition and fee rates under section 9 of this chapter, the total revenue generated by the tuition and fee rate adjustment must not exceed the amount by which appropriations to the state educational institution in the state budget act were reduced or withheld.
As added by P.L.2-2007, SEC.255.

IC 21-14-2-11
Collection of additional fees; attorney fees; court costs
Sec. 11. Notwithstanding any other law, a state educational institution, in collecting amounts owed it, may, in the event of default and referral to an attorney or collection agency, add to the amount collected the following:
(1) The amount of attorney's fees incurred in the collection of the debt.
(2) The amount of collection agency fees incurred in the

collection of the debt.
(3) The amount of court costs incurred in the collection of the debt.
As added by P.L.2-2007, SEC.255.

IC 21-14-2-12
Repealed
(Repealed by P.L.224-2007, SEC.137.)

IC 21-14-2-12.5
Tuition and mandatory fees; recommendation of targets by commission for higher education; review by state budget committee
Sec. 12.5. (a) This section applies to tuition and mandatory fees that a board of trustees of a state educational institution votes to increase under section 7 of this chapter.
(b) Not later than thirty (30) days after the enactment of a state budget, the commission shall recommend nonbinding tuition and mandatory fee increase targets for each state educational institution.
(c) The state educational institution shall submit a report to the state budget committee concerning the financial and budgetary factors considered by the board of trustees in determining the amount of the increase.
(d) The state budget committee shall review the targets recommended under subsection (b) and reports received under subsection (c) and may request that a state educational institution appear at a public meeting of the state budget committee concerning the report.
As added by P.L.224-2007, SEC.136. Amended by P.L.229-2011, SEC.234; P.L.107-2012, SEC.39.



CHAPTER 3. TUITION AND FEE EXEMPTIONS AND REDUCTIONS OUTSIDE THIS ARTICLE

IC 21-14-3-2
Educational cost exemptions and reductions
Sec. 2. Provisions outside this article that provide for educational costs exemptions and reductions include the following:
(1) IC 10-12-2-6 (free tuition for children of an employee of the state police department who is killed in the line of duty).
(2) IC 10-12-2-11 (child or spouse of an employee of the state police department who sustains catastrophic personal injury in the line of duty).
As added by P.L.2-2007, SEC.255.



CHAPTER 4. TUITION AND FEE EXEMPTION FOR CHILDREN OF VETERANS

IC 21-14-4-1
Applicability
Sec. 1. This chapter applies to the following persons:
(1) A person who:
(A) is a pupil at the Soldiers' and Sailors' Children's Home;
(B) was admitted to the Soldiers' and Sailors' Children's Home because the person was related to a member of the armed forces of the United States;
(C) is eligible to pay the resident tuition rate at the state educational institution the person will attend as determined by the institution; and
(D) possesses the requisite academic qualifications.
(2) A person:
(A) whose mother or father:
(i) served in the armed forces of the United States;
(ii) received the Purple Heart decoration or was wounded as a result of enemy action;
(iii) received a discharge or separation from the armed forces other than a dishonorable discharge; and
(iv) either designated Indiana as home of record at the time of enlistment in the armed forces of the United States or resided in Indiana at least five (5) years before the person first applies for benefits under this chapter;
(B) who is eligible to pay the resident tuition rate at the state educational institution the person will attend as determined by the institution;
(C) who possesses the requisite academic qualifications;
(D) who, if the person was adopted by the person's mother or father, was adopted before the person was eighteen (18) years of age; and
(E) who is not more than thirty-two (32) years of age when the person first applies and becomes eligible for benefits under this chapter.
(3) A person:
(A) whose mother or father:
(i) served in the armed forces of the United States during

a war or performed duty equally hazardous that was recognized by the award of a service or campaign medal of the United States;
(ii) suffered a service connected death or disability as determined by the United States Department of Veterans Affairs;
(iii) received any discharge or separation from the armed forces other than a dishonorable discharge; and
(iv) either listed Indiana as home of record at the time of enlistment in the armed forces of the United States or resided in Indiana at least five (5) years before the person first applies for benefits under this chapter;
(B) who is eligible to pay the resident tuition rate at the state educational institution the person will attend, as determined by the institution;
(C) who possesses the requisite academic qualifications;
(D) who, if the person was adopted by the person's mother or father, was adopted before the person was eighteen (18) years of age; and
(E) who is not more than thirty-two (32) years of age when the person first applies and becomes eligible for benefits under this chapter.
As added by P.L.2-2007, SEC.255. Amended by P.L.169-2011, SEC.15; P.L.6-2012, SEC.148.

IC 21-14-4-2
Eligibility
Sec. 2. (a) Subject to this section and section 2.5 of this chapter, an eligible applicant is entitled to enter, remain, and receive instruction in a state educational institution upon the same conditions, qualifications, and regulations prescribed for other applicants for admission to or scholars in the state educational institutions, without the payment of any educational costs for one hundred twenty-four (124) semester credit hours in the state educational institution.
(b) The maximum amount that an eligible applicant is exempt from paying for a semester hour is an amount equal to the cost of an undergraduate semester credit hour at the state educational institution in which the eligible applicant enrolls.
(c) This subsection applies only to an individual who qualifies for a benefit under this chapter because of a father or mother (or in the case of section 1(1) of this chapter, a related member) who enlisted or otherwise initially served in the armed forces of the United States after June 30, 2011. This subsection applies to a student who initially enrolls in an eligible institution for a semester (or its equivalent) beginning after June 30, 2012. Subject to subsection (d), any benefits awarded under this chapter may not be renewed, subject to subsections (a) and (b), if the eligible individual fails to maintain at least the following cumulative grade point average:
(1) For credit hours applicable to the equivalent of the

applicant's freshman academic year, a cumulative grade point average that the eligible institution determines is satisfactory academic progress.
(2) For credit hours applicable to the equivalent of the applicant's sophomore academic year, a cumulative grade point average of 2.25 on a 4.0 grading scale or its equivalent as established by the eligible institution.
(3) For credit hours applicable to the equivalent of the applicant's junior or senior academic year, a cumulative grade point average of 2.5 on a 4.0 grading scale or its equivalent as established by the eligible institution.
(d) After the first semester or its equivalent at the eligible institution that a person does not achieve the requisite cumulative grade point average specified in subsection (c), the person is considered to be on probation and must achieve the requisite cumulative grade point average by the next semester or its equivalent at the eligible institution in order to continue to receive benefits under this chapter.
(e) Notwithstanding any other provision of this chapter or another law, a change in the criteria for or the amount of a benefit awarded under this chapter enacted in the 2011 session of the general assembly applies only to an individual who qualifies for a benefit under this chapter because of a father or mother (or in the case of section 1(1) of this chapter, a related member) who enlisted or otherwise initially served in the armed forces of the United States after June 30, 2011.
As added by P.L.2-2007, SEC.255. Amended by P.L.141-2008, SEC.2; P.L.169-2011, SEC.16.

IC 21-14-4-2.5
Eligibility for certain students
Revisor's Note: P.L.169-2011, SECTION 17 added a new section IC 20-14-4-2.5 to the Indiana Code. This citation contained a typographical error. The citation of the added section should have been IC 21-14-4-2.5 and is placed at this location of the Indiana Code.
Sec. 2.5. (a) This section applies to an individual who qualifies as an eligible applicant under section 1(3) of this chapter because the individual's father or mother:
(1) enlisted or otherwise initially served in the armed forces of the United States after June 30, 2011; and
(2) suffered a disability as determined by the United States Department of Veterans Affairs.
(b) This subsection does not apply to an individual who:
(1) is an eligible applicant under section 1(3) of this chapter; and
(2) qualifies as an eligible applicant under section 1(1) or 1(2) of this chapter.
(c) Subject to subsection (d) and section 2(b) of this chapter, the eligible applicant is entitled to a reduction in the educational costs

that would otherwise apply as follows:
(1) If the individual's father or mother suffered a disability as determined by the United States Department of Veterans Affairs with a rating of eighty percent (80%) or more, the individual is entitled to a one hundred percent (100%) reduction in education costs.
(2) If the individual's father or mother suffered a disability as determined by the United States Department of Veterans Affairs with a rating of less than eighty percent (80%), the individual is entitled to a reduction in education costs equal to the sum of:
(A) twenty percent (20%); plus
(B) the disability rating of the individual's father or mother.
(d) The latest disability rating determined by the United States Department of Veterans Affairs for an individual's father or mother shall be used to compute the percentage by which education costs are reduced under this section. If the disability rating of the individual's father or mother changes after the beginning of an academic semester, quarter, or other period for which educational costs have been reduced under this section, the change in disability rating shall be applied beginning with the immediately following academic semester, quarter, or other period.
As added by P.L.169-2011, SEC.17.

IC 21-14-4-3
Purpose
Sec. 3. For purposes of this chapter, the commission shall define mandatory fees that qualify as educational costs.
As added by P.L.2-2007, SEC.255. Amended by P.L.107-2012, SEC.40.

IC 21-14-4-4
Payment of incidental expenses
Sec. 4. If an eligible applicant:
(1) is permitted to matriculate in the state educational institution;
(2) qualifies under this chapter; and
(3) has earned or has been awarded a cash scholarship that is paid or payable to a state educational institution, from any source;
the amount paid shall be applied to the credit of the eligible applicant in the payment of incidental expenses of the eligible applicant's attendance at the state educational institution. The balance, if the terms of the scholarship permit, must be returned to the eligible applicant.
As added by P.L.2-2007, SEC.255.

IC 21-14-4-5
Determination of eligibility; administration of benefits
Sec. 5. (a) Determination of eligibility for higher education

benefits authorized under this chapter is vested exclusively in the Indiana department of veterans' affairs. Any applicant for benefits under this chapter may make a written request for a determination of eligibility by the Indiana department of veterans' affairs. The director or deputy director of the Indiana department of veterans' affairs shall make a written determination of eligibility in response to each request. In determining the amount of an applicant's benefit, the commission shall consider other higher education financial assistance in conformity with this chapter.
(b) The commission shall administer the benefits and ensure compliance with this chapter.
As added by P.L.2-2007, SEC.255. Amended by P.L.169-2011, SEC.18.

IC 21-14-4-6
Appeals
Sec. 6. An appeal from an adverse determination under section 5(a) of this chapter must be made in writing to the veterans' affairs commission not more than fifteen (15) working days following the applicant's receipt of the determination. A final order must be made by a simple majority of the veterans' affairs commission not more than fifteen (15) days following receipt of the written appeal.
As added by P.L.2-2007, SEC.255. Amended by P.L.169-2011, SEC.19.

IC 21-14-4-7
Violation
Sec. 7. A person who knowingly or intentionally submits a false or misleading application or other document under this chapter commits a Class A misdemeanor.
As added by P.L.2-2007, SEC.255.

IC 21-14-4-8
Amount of benefits
Sec. 8. The amount of the benefits under this chapter is equal to one (1) of the following amounts:
(1) If the applicant does not receive financial assistance specifically designated for educational costs, the amount determined under sections 2 through 6 of this chapter.
(2) If the applicant receives any financial assistance, including federal assistance, specifically designated for educational costs:
(A) the amount determined under sections 2 through 6 of this chapter; minus
(B) the financial assistance specifically designated for educational costs.
As added by P.L.2-2007, SEC.255. Amended by P.L.169-2011, SEC.20.



CHAPTER 5. TUITION EXEMPTION FOR SENIOR CITIZENS

IC 21-14-5-2
Duties of state educational institutions
Sec. 2. Except as provided in section 4 of this chapter, a state educational institution shall:
(1) admit a senior citizen to a scheduled course where there is space available; and
(2) grant a waiver of the tuition assessed for the course as provided in section 3 of this chapter.
As added by P.L.2-2007, SEC.255.

IC 21-14-5-3
Amount of tuition
Sec. 3. The amount of the tuition waived under section 2 of this chapter must equal fifty percent (50%) of the in-state tuition assessed for the course by the state educational institution.
As added by P.L.2-2007, SEC.255.

IC 21-14-5-4
Requirements of state educational institutions
Sec. 4. A state educational institution is not required to do the following:
(1) Allow a senior citizen to enroll in a degree granting program, unless the senior citizen meets the admission standards of the institution.
(2) Permit the full-time equivalent enrollment of senior citizens for whom tuition has been waived to exceed two percent (2%) of the institution's undergraduate full-time equivalent enrollment.
(3) Waive a senior citizen's tuition for more than the equivalent of nine (9) semester hours per semester.
(4) Waive fees for self-supporting programs, applications, registration, or laboratory work.
As added by P.L.2-2007, SEC.255.
IC 21-14-5-5
Additional duties of state educational institutions
Sec. 5. (a) A state educational institution may receive a reimbursement from the fund for an amount equal to:
(1) the amount of total tuition waived under this chapter; or
(2) if the amount in the fund is insufficient to cover the tuition waivers for all of the institutions, a pro rata reduction of the amount of total tuition waivers based upon the number of senior citizens for which the institution provides tuition waivers compared to the total number of senior citizens who participate under this chapter statewide.
(b) To receive a reimbursement under subsection (a), the state educational institution must apply to the commission, on forms provided by the commission, for the reimbursement.
As added by P.L.2-2007, SEC.255.

IC 21-14-5-6
Comprehensive report
Sec. 6. (a) In addition, not later than thirty (30) days after the end of each semester (or its equivalent if the state educational institution does not conduct its academic year on a semester basis), each state educational institution shall provide the commission with a comprehensive report detailing the extent to which the institution participated in the senior citizen tuition exemption under this chapter.
(b) The report must include the following information:
(1) The number of senior citizens who qualified for a tuition exemption.
(2) The courses in which the senior citizens enrolled.
(3) The number of semester hours (or its equivalent) taken by senior citizens under this chapter.
(4) Any other pertinent information required by the commission.
As added by P.L.2-2007, SEC.255. Amended by P.L.107-2012, SEC.41.

IC 21-14-5-7
Additional educational opportunities
Sec. 7. This chapter does not prohibit a state educational institution from offering other educational opportunities that are not covered by this chapter to senior citizens at no charge or at a reduced charge.
As added by P.L.2-2007, SEC.255.



CHAPTER 6. TUITION AND FEE EXEMPTION FOR CHILDREN AND SURVIVING SPOUSE OF PUBLIC SAFETY OFFICER KILLED IN THE LINE OF DUTY

IC 21-14-6-1
Applicability
Sec. 1. This chapter applies to the children and surviving spouse of a public safety officer if the public safety officer was a resident of Indiana when killed in the line of duty.
As added by P.L.2-2007, SEC.255.

IC 21-14-6-2
Eligibility; children of slain public safety officers
Sec. 2. (a) This section applies to a public safety officer's child who is less than twenty-four (24) years of age on the date of the public safety officer's death. The children of a public safety officer who has been killed in the line of duty are exempt from the payment of tuition and regularly assessed fees for eight (8) semesters (or the equivalent) in which the children enroll at a state educational institution or state supported technical school. The children must be full-time students pursuing a prescribed course of study.
(b) The maximum amount that an eligible applicant is exempt from paying for a semester hour is an amount equal to the cost of an undergraduate semester credit hour at the state educational institution in which the eligible applicant enrolls.
As added by P.L.2-2007, SEC.255. Amended by P.L.51-2009, SEC.1.

IC 21-14-6-3
Eligibility; surviving spouse of public safety officers
Sec. 3. The surviving spouse of a public safety officer who has been killed in the line of duty is not required to pay educational costs at a state educational institution or state supported technical school, as long as the surviving spouse is pursuing a prescribed course of study at the institution towards an undergraduate degree.
As added by P.L.2-2007, SEC.255.

IC 21-14-6-4
Amount of benefits Sec. 4. The amount of the benefits under this chapter is equal to one (1) of the following amounts:
(1) If an eligible applicant does not receive financial assistance specifically designated for educational costs, the amount determined under section 2 or 3 of this chapter that is applicable to the eligible applicant.
(2) If an eligible applicant receives financial assistance specifically designated for educational costs:
(A) the amount determined under section 2 or 3 of this chapter that is applicable to the eligible applicant; minus
(B) the financial assistance specifically designated for educational costs.
As added by P.L.2-2007, SEC.255.



CHAPTER 7. TUITION AND FEE EXEMPTION FOR CHILDREN AND SPOUSES OF NATIONAL GUARD MEMBERS

IC 21-14-7-1
Applicability
Sec. 1. This chapter applies to an individual:
(1) whose father, mother, or spouse:
(A) was a member of the Indiana National Guard; and
(B) suffered a service connected death while serving on state active duty (as described in IC 10-16-7-7);
(2) who is eligible to pay the resident tuition rate (as determined by the state educational institution) at the state educational institution in which the individual is enrolled or will enroll; and
(3) who possesses the requisite academic qualifications.
As added by P.L.2-2007, SEC.255.

IC 21-14-7-2
Exemption from costs
Sec. 2. (a) Subject to subsection (b), an eligible applicant is exempt from the payment of educational costs for instruction at the state educational institution in which the eligible applicant is enrolled or will enroll.
(b) The maximum amount that an eligible applicant is exempt from paying for a semester hour is an amount equal to the cost of an undergraduate semester credit hour at the state educational institution in which the eligible applicant enrolls.
As added by P.L.2-2007, SEC.255. Amended by P.L.141-2008, SEC.3.

IC 21-14-7-3
Term of exemption
Sec. 3. An eligible applicant may receive the tuition exemption under this chapter for all semester credit hours in which the eligible applicant enrolls up to a maximum of one hundred twenty-four (124) semester credit hours.
As added by P.L.2-2007, SEC.255.
IC 21-14-7-4
Conditions of educational opportunities
Sec. 4. An eligible applicant qualifying for or receiving the tuition exemption under this chapter is entitled to enter, remain, and receive instruction at a state educational institution under the same conditions, qualifications, and regulations that apply to:
(1) applicants for admission to; or
(2) students enrolled in;
the state educational institution who do not qualify for or receive the educational costs exemption.
As added by P.L.2-2007, SEC.255.

IC 21-14-7-5
Mandatory fees
Sec. 5. The commission shall define the mandatory fees that are exempt educational costs.
As added by P.L.2-2007, SEC.255. Amended by P.L.107-2012, SEC.42.

IC 21-14-7-6
Deduction of financial assistance
Sec. 6. If an eligible applicant:
(1) qualifies for or is receiving the educational costs exemption under this chapter; and
(2) receives other financial assistance specifically designated for educational costs at the state educational institution in which the individual is enrolled or will enroll;
the state educational institution shall deduct the amount of the financial assistance specifically designated for educational costs from the amount of the educational costs exemption under this chapter.
As added by P.L.2-2007, SEC.255.

IC 21-14-7-7
Credit of cash scholarships
Sec. 7. If an eligible applicant:
(1) qualifies for or is receiving the educational costs exemption under this chapter; and
(2) earns or is awarded a cash scholarship from any source that is paid or payable to the state educational institution in which the eligible applicant is enrolled or will enroll;
the state educational institution shall credit the amount of the cash scholarship to the eligible applicant for the payment of incidental expenses incurred by the eligible applicant in attending the state educational institution, with the balance, if any, of the award, if the terms of the scholarship permit, paid to the eligible applicant.
As added by P.L.2-2007, SEC.255.

IC 21-14-7-8
Determination of eligibility Sec. 8. The determination as to whether an individual is eligible for the educational costs exemption authorized by this chapter is vested exclusively with the military department established by IC 10-16-2-1.
As added by P.L.2-2007, SEC.255.

IC 21-14-7-9
Written request for determination of eligibility
Sec. 9. An eligible applicant for the educational costs exemption must make a written request to the adjutant general for a determination of the individual's eligibility.
As added by P.L.2-2007, SEC.255.

IC 21-14-7-10
Duties of adjutant general
Sec. 10. In response to each request under this chapter for an educational costs exemption, the adjutant general shall make a written determination of the applicant's eligibility.
As added by P.L.2-2007, SEC.255.

IC 21-14-7-11
Appeals procedure
Sec. 11. (a) An applicant for an educational costs exemption under this chapter may appeal an adverse determination in writing to the military department not more than fifteen (15) business days after the date the applicant receives the determination under this chapter.
(b) The military department shall issue a final order not more than fifteen (15) business days after the department receives a written appeal under subsection (a).
As added by P.L.2-2007, SEC.255.

IC 21-14-7-12
Violation
Sec. 12. A person who knowingly or intentionally:
(1) submits a false or misleading application or another document; or
(2) makes a false or misleading statement;
to obtain a benefit under this chapter commits a Class A misdemeanor.
As added by P.L.2-2007, SEC.255.



CHAPTER 8. TUITION EXEMPTION FOR DOUBLE UP STUDENTS



CHAPTER 9. RESIDENT TUITION FOR ACTIVE DUTY MILITARY PERSONNEL

IC 21-14-9-2
Eligibility; dependents
Sec. 2. A dependent of a person described in section 1 of this chapter is eligible to pay the resident tuition rate determined by the state educational institution for courses taken by the dependent for the duration of the dependent's enrollment at the state educational institution.
As added by P.L.144-2007, SEC.24.



CHAPTER 10. TUITION AND FEE EXEMPTION FOR PURPLE HEART RECIPIENTS

IC 21-14-10-2
Eligibility
Sec. 2. (a) Subject to subsection (b), an eligible applicant is entitled to enter, remain, and receive instruction in a state educational institution upon the same conditions, qualifications, and regulations prescribed for other applicants for admission to or scholars in the state educational institution, without the payment of any educational costs for one hundred twenty-four (124) semester credit hours in the state educational institution.
(b) The maximum amount that an eligible applicant is exempt from paying for a semester hour is an amount equal to the cost of an undergraduate semester credit hour at the state educational institution in which the eligible applicant enrolls.
As added by P.L.141-2008, SEC.4.

IC 21-14-10-3
Mandatory fees
Sec. 3. For purposes of this chapter, the commission shall define mandatory fees that qualify as educational costs.
As added by P.L.141-2008, SEC.4. Amended by P.L.107-2012, SEC.43.

IC 21-14-10-4
Payment of incidental expenses
Sec. 4. If an eligible applicant:
(1) is permitted to matriculate in a state educational institution;
(2) qualifies under this chapter; and
(3) has earned or has been awarded a cash scholarship that is paid or payable to the state educational institution, from any source;
the amount paid shall be applied to the credit of the eligible applicant

in the payment of incidental expenses of the eligible applicant's attendance at the state educational institution. The balance, if the terms of the scholarship permit, must be returned to the eligible applicant.
As added by P.L.141-2008, SEC.4.

IC 21-14-10-5
Determination of eligibility
Sec. 5. Determination of eligibility for higher education benefits authorized under this chapter is vested exclusively in the Indiana department of veterans' affairs. Any applicant for benefits under this chapter may make a written request for a determination of eligibility by the Indiana department of veterans' affairs. The director or deputy director of the Indiana department of veterans' affairs shall make a written determination of eligibility in response to each request. In determining the amount of an eligible applicant's benefit, the commission shall consider other higher education financial assistance in conformity with this chapter.
As added by P.L.141-2008, SEC.4. Amended by P.L.107-2012, SEC.44.

IC 21-14-10-6
Appeals
Sec. 6. An appeal from an adverse determination under section 5 of this chapter must be made in writing to the veterans' affairs commission not more than fifteen (15) working days following the applicant's receipt of the determination. A final order must be made by a simple majority of the veterans' affairs commission not more than fifteen (15) days following receipt of the written appeal.
As added by P.L.141-2008, SEC.4.

IC 21-14-10-7
Violation
Sec. 7. A person who knowingly or intentionally submits a false or misleading application or other document under this chapter commits a Class A misdemeanor.
As added by P.L.141-2008, SEC.4.

IC 21-14-10-8
Amount of benefits
Sec. 8. The amount of the benefits under this chapter is equal to one (1) of the following:
(1) If the eligible applicant does not receive financial assistance specifically designated for educational costs, the amount determined under sections 2 through 6 of this chapter.
(2) If the eligible applicant receives financial assistance specifically designated for educational costs:
(A) the amount determined under sections 2 through 6 of this chapter; minus
(B) the financial assistance specifically designated for

educational costs.
As added by P.L.141-2008, SEC.4.



CHAPTER 11. RESTRICTIONS ON RESIDENT TUITION






ARTICLE 15. STATE EDUCATIONAL INSTITUTIONS: SCHOLARSHIPS AND GRANTS

CHAPTER 1. APPLICABILITY



CHAPTER 2. POWER TO AWARD FINANCIAL AID

IC 21-15-2-2
Board of trustees; duties
Sec. 2. (a) This section applies to the board of trustees of the following state educational institutions:
(1) Ball State University.
(2) Indiana University.
(3) Indiana State University.
(4) Purdue University.
(5) University of Southern Indiana.
(b) The board of trustees of a state educational institution shall award financial aid in the best interests of the institution and the state.
As added by P.L.2-2007, SEC.256.

IC 21-15-2-3
Board of trustees; additional powers
Sec. 3. The board of trustees of Ivy Tech Community College may provide scholarships and remission of fees in proper cases.
As added by P.L.2-2007, SEC.256.

IC 21-15-2-4
Annual report
Sec. 4. (a) Each state educational institution shall submit a report annually to the legislative council and the commission for higher education that includes the amount of need based financial aid and

merit based financial aid available to students from all sources.
(b) A report submitted to the legislative council under this section must be in an electronic format under IC 5-14-6.
As added by P.L.2-2007, SEC.256.



CHAPTER 3. ASSISTANCE TO INDIVIDUALS WHO ARE BLIND



CHAPTER 4. COUNTY SCHOLARS; BALL STATE UNIVERSITY

IC 21-15-4-2
Criteria for appointments
Sec. 2. The appointments under this chapter shall be made on the basis of scholarship and superior mental ability.
As added by P.L.2-2007, SEC.256.

IC 21-15-4-3
Conditions for appointed persons
Sec. 3. (a) Except as provided in subsection (b), individuals appointed under this chapter are entitled to enter, remain, and receive instruction in Ball State University for the next school year after their appointment, upon the same conditions, qualifications, and regulations prescribed for other applicants for admission to, or students in, Ball State University.
(b) Any student attending Ball State University under this chapter shall not be chargeable for the payment of any contingent fees.
As added by P.L.2-2007, SEC.256.

IC 21-15-4-4
Appointments; applicability
Sec. 4. An appointment under this chapter may be made from students eligible to enter Ball State University or students in attendance at Ball State University.
As added by P.L.2-2007, SEC.256.



CHAPTER 5. COUNTY SCHOLARS; INDIANA STATE UNIVERSITY

IC 21-15-5-2
Criteria for appointments
Sec. 2. The appointments under this chapter shall be made on the basis of scholarship and superior mental ability.
As added by P.L.2-2007, SEC.256.

IC 21-15-5-3
Conditions for appointed persons
Sec. 3. (a) Except as provided in subsection (b), individuals appointed under this chapter are entitled to enter, remain, and receive instruction in Indiana State University for the next school year after their appointment, upon the same conditions, qualifications, and regulations prescribed for other applicants for admission to, or students in, Indiana State University.
(b) Any student attending Indiana State University under this chapter shall not be chargeable for the payment of any contingent fees.
As added by P.L.2-2007, SEC.256.

IC 21-15-5-4
Appointments; applicability
Sec. 4. An appointment under this chapter may be made from students eligible to enter Indiana State University or students in attendance at Indiana State University.
As added by P.L.2-2007, SEC.256.



CHAPTER 6. COUNTY SCHOLARS; INDIANA UNIVERSITY

IC 21-15-6-2
Criteria for appointments
Sec. 2. Appointments of individuals under this chapter must be made on the basis of scholarship and superior mental ability.
As added by P.L.2-2007, SEC.256.

IC 21-15-6-3
Conditions for appointed persons
Sec. 3. (a) Except as provided in subsection (b), an individual appointed under this chapter is entitled to enter, remain, and receive instruction in Indiana University for the next school year after the individual's appointment under the same conditions, qualifications, and regulations prescribed for other applicants for admission to, or students in, Indiana University.
(b) A student attending Indiana University after appointment under this chapter may not be charged any contingent fees.
As added by P.L.2-2007, SEC.256.

IC 21-15-6-4
Appointments; applicability
Sec. 4. An appointment under this chapter may be made from students:
(1) eligible to enter; or
(2) in attendance at;
Indiana University.
As added by P.L.2-2007, SEC.256.

IC 21-15-6-5
Notice requirement; number of students attending free of tuition
Sec. 5. The secretary of the board of trustees of Indiana University shall notify the county auditor of a county whenever there are fewer students attending the university than the county is entitled to send free of tuition. Upon receiving the notice, the county auditor shall inform the board of commissioners of the county at the board of commissioners' next meeting.
As added by P.L.2-2007, SEC.256.



CHAPTER 7. COUNTY SCHOLARS; IVY TECH COMMUNITY COLLEGE

IC 21-15-7-2
Criteria for appointments
Sec. 2. The appointments of individuals under this chapter must be made on the basis of scholarship and superior ability.
As added by P.L.2-2007, SEC.256.

IC 21-15-7-3
Conditions for appointed persons
Sec. 3. (a) Except as provided in subsection (b), students appointed under this chapter are entitled to enter, remain, and receive instruction in Ivy Tech Community College for the next school year after their appointment, under the same conditions, qualifications, and regulations prescribed for other applicants for admission to, or students in, Ivy Tech Community College.
(b) A student attending Ivy Tech Community College under this chapter is not chargeable for the payment of any contingent fees.
As added by P.L.2-2007, SEC.256.

IC 21-15-7-4
Appointments; applicability
Sec. 4. An appointment under this chapter may be made from students eligible to enter Ivy Tech Community College or students in attendance at Ivy Tech Community College.
As added by P.L.2-2007, SEC.256.



CHAPTER 8. COUNTY SCHOLARS; PURDUE UNIVERSITY

IC 21-15-8-2
Criteria for appointments
Sec. 2. The recommendations for appointments under this chapter must be based upon the tests, examinations, and records that are prescribed by the Purdue University faculty.
As added by P.L.2-2007, SEC.256.

IC 21-15-8-3
Conditions for appointed persons
Sec. 3. (a) Except as provided in subsection (b), an individual appointed under this chapter is entitled to enter, remain, and receive instruction under the same conditions, qualifications, and regulations prescribed for other students in Purdue University.
(b) A student admitted to Purdue University under this chapter may not be charged for the payment of any tuition or incidental fees.
As added by P.L.2-2007, SEC.256.



CHAPTER 9. COUNTY SCHOLARS; UNIVERSITY OF SOUTHERN INDIANA

IC 21-15-9-2
Criteria for appointments
Sec. 2. The appointments under this chapter shall be made on the basis of scholarship and superior mental ability.
As added by P.L.2-2007, SEC.256.

IC 21-15-9-3
Conditions for appointed persons
Sec. 3. (a) Except as provided in subsection (b), individuals appointed under this chapter are entitled to enter, remain, and receive instruction in the University of Southern Indiana for the next school year after their appointment, upon the same conditions, qualifications, and regulations prescribed for other applicants for admission to, or students in, the University of Southern Indiana.
(b) Any student attending the University of Southern Indiana under this chapter shall not be chargeable for the payment of any contingent fees.
As added by P.L.2-2007, SEC.256.

IC 21-15-9-4
Appointments; applicability
Sec. 4. An appointment under this chapter may be made from students eligible to enter the University of Southern Indiana or students in attendance at the University of Southern Indiana.
As added by P.L.2-2007, SEC.256.



CHAPTER 10. COUNTY SCHOLARS; VINCENNES UNIVERSITY

IC 21-15-10-2
Criteria for appointments
Sec. 2. The appointments under this chapter shall be made on the basis of scholarship and superior mental ability.
As added by P.L.2-2007, SEC.256.

IC 21-15-10-3
Conditions for appointed persons
Sec. 3. (a) Except as provided in subsection (b), individuals appointed under this chapter are entitled to enter, remain, and receive instruction in Vincennes University for the next school year after their appointment, upon the same conditions, qualifications, and regulations prescribed for other applicants for admission to, or students in, Vincennes University.
(b) Any student attending Vincennes University under this chapter shall not be chargeable for the payment of any contingent fees.
As added by P.L.2-2007, SEC.256.

IC 21-15-10-4
Appointments; applicability
Sec. 4. An appointment under this chapter may be made from students eligible to enter Vincennes University or students in attendance at Vincennes University.
As added by P.L.2-2007, SEC.256.






ARTICLE 16. WORK STUDY PROGRAMS; STUDENT LOANS; LEGAL CAPACITY TO CONTRACT FOR STUDENT LOANS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-16-1-2
"Approved lender"
Sec. 2. "Approved lender", for the purposes of IC 21-16-4, means:
(1) an eligible institution; or
(2) a bank, trust company, savings association, credit union, or other entity as described in 20 U.S.C. 1085(d) whose primary consumer credit function is not the making of guaranteed student loans and which is examined and supervised by the appropriate state or federal regulatory agency.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-3
"Commission"
Sec. 3. "Commission" refers to the commission for higher education established under IC 21-18-2-1.
As added by P.L.2-2007, SEC.257. Amended by P.L.107-2012, SEC.45.

IC 21-16-1-4
"Corporation"
Sec. 4. "Corporation" refers to the corporation designated by the governor under IC 21-16-5-1.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-5
"Education loan"
Sec. 5. "Education loan" means a loan insured or guaranteed under a federal or state program or a program of private insurance that is made to assist a student in obtaining postsecondary education and that is:
(1) made to any Indiana student, or to either one (1) or both parents or the legal guardian of the student, for the purpose of attending an Indiana or non-Indiana postsecondary educational institution;
(2) made to any non-Indiana student, or to one (1) or both

parents or the legal guardian of the student, for the purpose of attending an Indiana postsecondary education institution; or
(3) made or owned by any lending institution:
(A) with an office located in Indiana; or
(B) whose affiliate has an office located in Indiana or located in a state in which an Indiana bank or an Indiana bank holding company is entitled under Indiana law to acquire a bank or bank holding company.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-6
"Eligible employer"
Sec. 6. "Eligible employer" means:
(1) for purposes of the summer work study program:
(A) an approved postsecondary educational institution;
(B) a state or local governmental unit; or
(C) a private nonprofit organization located in Indiana performing work in the public interest; and
(2) for purposes of the in school work study program, an approved postsecondary educational institution.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-7
"Eligible institution"
Sec. 7. "Eligible institution", for the purposes of IC 21-16-4 and sections 2, 12, and 14 of this chapter, refers to a postsecondary educational institution described in IC 21-16-4-1.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-8
"Eligible student"
Sec. 8. "Eligible student" means:
(1) for purposes of the summer work study program, a student who:
(A) has completed at least one (1) academic year as a full-time student at an approved institution of higher education in Indiana; and
(B) has received a financial aid award from the commission for the immediately preceding academic year; and
(2) for purposes of the in school work study program, a student who:
(A) is enrolled as a full-time student at an approved institution of higher education in Indiana; and
(B) has received a financial aid award from the commission for the current academic year.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-9
"Federal program"
Sec. 9. "Federal program", for the purposes of IC 21-16-5, means

a program operated by the United States Secretary of Education under which the United States Secretary of Education provides guarantees or reinsurances of loans made to students or to either one (1) or both parents or the legal guardians of the students to assist students in obtaining postsecondary education.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-10
"Fund"
Sec. 10. "Fund":
(1) for purposes of IC 21-16-2, refers to the college work study fund established by IC 21-16-2-2;
(2) for purposes of IC 21-16-4, refers to the student loan program fund established by IC 21-16-4-11; and
(3) for purposes of IC 21-16-5, refers to the secondary market sale fund established by IC 21-16-5-17.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-11
"Guaranteed loans"
Sec. 11. "Guaranteed loans", for purposes of IC 21-16-4, means loans issued by approved lenders to students or either one (1) or both parents of students under state and federal law.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-12
"Half-time students"
Sec. 12. "Half-time students" means certificate, diploma, associate, baccalaureate, graduate, or professional students enrolled in courses sufficient for them to be considered half time by an eligible institution.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-13
"Lending institution"
Sec. 13. "Lending institution", for the purposes of IC 21-16-5, means an institution that makes or holds education loans.
As added by P.L.2-2007, SEC.257.

IC 21-16-1-14
"Resident"
Sec. 14. "Resident" means a United States citizen or alien who is admitted into the United States for lawful, permanent residence and who:
(1) attends an eligible institution in Indiana;
(2) lives in Indiana and attends an eligible institution outside Indiana;
(3) lives outside Indiana and attends an eligible institution outside Indiana, but who:
(A) previously was a resident described in subdivision (1) or

(2); and
(B) as a resident had a loan guaranteed by the commission under IC 21-16-4;
(4) resides in a county contiguous to the boundary of Indiana; or
(5) resides in a county that the commission approves as being within the servicing area of a participating lender, and the lender is located in Indiana or in a county contiguous to the boundary of Indiana.
As added by P.L.2-2007, SEC.257.



CHAPTER 2. COLLEGE WORK STUDY PROGRAM

IC 21-16-2-2
College work study fund; established; administration
Sec. 2. (a) The college work study fund is established to provide reimbursement to eligible employers who enter into agreements with the commission under this chapter.
(b) The fund consists of appropriations from the state general fund and contributions from private sources.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a particular fiscal year does not revert to the state general fund but remains available to be used for providing reimbursements under this chapter.
As added by P.L.2-2007, SEC.257. Amended by P.L.234-2007, SEC.49.

IC 21-16-2-3
Agreements with eligible employers
Sec. 3. In order to implement the provisions of this chapter, the commission shall enter into agreements with eligible employers for the operation of work study programs as provided in this chapter.
As added by P.L.2-2007, SEC.257.

IC 21-16-2-4
Agreements; conditions
Sec. 4. An agreement entered into under this chapter must:
(1) provide for the part-time employment by the eligible employer of eligible students:
(A) a maximum average of nineteen (19) hours per week for the in school program; and
(B) a maximum of forty (40) hours per week for the summer program;
(2) provide for the reimbursement, to the extent possible under the then current biennial appropriation, by the state to the employer of at least fifty percent (50%) of the federal minimum hourly wage for each hour worked by the student for the employer;
(3) provide that any work performed by a student under this

chapter must not result in the displacement of employed workers or impair existing contracts for services;
(4) provide that any work performed by a student under this chapter shall not involve any partisan or nonpartisan political or sectarian activities;
(5) provide that wage rates must be established by the eligible institution, but must not be less than the current federal minimum wage rate; and
(6) contain any other provisions necessary to carry out this chapter.
As added by P.L.2-2007, SEC.257.

IC 21-16-2-5
Eligible employers that are approved postsecondary educational institutions; duties
Sec. 5. An eligible employer that is an approved postsecondary educational institution that wishes to participate in the work study program under this chapter must:
(1) submit a statement to the commission no later than August 1 of each year setting out the amount of money the approved postsecondary educational institution plans to use for work study employment in the next academic year;
(2) submit a statement to the commission at the close of the academic year specifying the amount of money actually expended by the approved postsecondary educational institution for work study employment that qualifies for reimbursement under this chapter;
(3) sign an agreement to administer the program according to the published rules and program guidelines as outlined by the commission;
(4) place students in an on campus or off campus work situation; and
(5) participate in the Job Location and Development Program of the federal Work-Study Program (42 U.S.C. 2756(a)) and maintain at least one (1) employee half time to carry out the provisions of that program, or maintain a job placement and development program that is acceptable to the commission.
As added by P.L.2-2007, SEC.257.

IC 21-16-2-6
Use of state allotment
Sec. 6. An approved postsecondary educational institution may use up to ten percent (10%) of its state allotment as part of its match against the federal Work-Study Program.
As added by P.L.2-2007, SEC.257.

IC 21-16-2-7
Eligible employers other than an approved postsecondary educational institution; duties
Sec. 7. An eligible employer, other than an approved

postsecondary educational institution governed by section 6 of this chapter, that wishes to participate in the work-study program under this chapter must:
(1) submit a statement to the commission no later than June 1 of each year setting out the amount of money the employer plans to use for work study employment in the next year;
(2) submit a statement to the commission at the close of the year specifying the amount of money actually expended by the employer for work study employment that qualifies for reimbursement under this chapter; and
(3) sign an agreement to administer the program according to the published rules and program guidelines as outlined by the commission.
As added by P.L.2-2007, SEC.257.

IC 21-16-2-8
Work study funds considered as financial aid
Sec. 8. Funds received by students under this chapter for work during summer periods must not be considered as financial aid and must not be used in determining awards under the provisions of IC 21-12-3, IC 21-12-4, and IC 21-12-5.
As added by P.L.2-2007, SEC.257.



CHAPTER 3. MINORS; LEGAL CAPACITY TO CONTRACT FOR GUARANTEED STUDENT LOANS



CHAPTER 4. GUARANTEED STUDENT LOAN PROGRAM

IC 21-16-4-2
Criteria for approved lenders
Sec. 2. The commission may establish reasonable eligibility criteria for the initial and continuing participation of approved lenders in the student loan program.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-3
Lender conditions; guarantee percentage; interest rate
Sec. 3. The commission may guarantee loans made by approved lenders upon conditions prescribed by the commission to residents who attend or plan to attend eligible institutions in Indiana or elsewhere, to assist the residents in meeting education expenses. The commission shall guarantee at least one hundred percent (100%) of the principal and interest on the loans. However, the rate of interest on guaranteed loans may not exceed the annual rate of simple interest prescribed for state student loan programs under federal law.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-4
Loan applicability
Sec. 4. The commission may guarantee loans to a student, or to either one (1) or both parents of a student, who attends or plans to attend an eligible institution, who is at least a half-time student, and who is accepted by the eligible institution.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-5
Contracts and guaranty agreements
Sec. 5. The commission may enter into contracts and guaranty agreements with approved lenders, state governmental agencies, other corporations, and federal governmental agencies, including agreements for federal insurance of losses resulting from death, default, bankruptcy, or total and permanent disability of borrowers.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-6
Loan requirements Sec. 6. The commission may require that any loan guaranteed under this chapter be disbursed and repaid in the manner and time that the commission prescribes.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-7
Eligible institution's qualified status; removal; review
Sec. 7. The commission may remove an eligible institution's qualified status upon finding, after reasonable notice and hearing, that the eligible institution fails to meet the standards established by the commission. The commission may direct the state workforce innovation council or the board for proprietary education to review a school under its jurisdiction, or a comparable school outside Indiana that is an eligible institution under this chapter. The commission may use the results of the review to determine whether to remove an eligible institution's qualified status.
As added by P.L.2-2007, SEC.257. Amended by P.L.107-2012, SEC.46.

IC 21-16-4-8
Collection of insurance premium
Sec. 8. The commission may collect an insurance premium of not more than one percent (1%) per annum of the principal amount of the loan. The premium must be calculated in accordance with federal regulations.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-9
Administration of loan program
Sec. 9. The commission may take, hold, and administer, on behalf of the loan program and for purposes of this chapter, property, money, and the interest and income derived from them either absolutely or in trust. The commission may accept gifts, grants, bequests, devises, and loans for the purposes of this chapter. An obligation of the loan program for losses on student loans resulting from death, default, bankruptcy, or total or permanent disability of borrowers is not a debt of the state, but is payable solely from the fund.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-10
Eligibility criteria violation procedures
Sec. 10. (a) Whenever the commission or its designee has reason to believe that a lender or an eligible institution fails to meet the eligibility criteria for approved lenders, the commission or its designee shall call the matter to the attention of the lender or eligible institution. The lender or eligible institution is entitled to a reasonable opportunity to respond to the allegation and, if the alleged violation occurred, to show that it is corrected or to submit an acceptable plan detailing measures that will be taken to correct the

violation and prevent its recurrence.
(b) Upon finding, after reasonable notice and hearing, that a lender or eligible institution fails to meet the eligibility criteria for approved lenders, the commission may:
(1) limit the number or total amount of loans which the lender or eligible institution may make under this chapter;
(2) limit the percentage of an eligible institution's total receipts for tuition and fees which may be derived from loans under this chapter for a stated period;
(3) require an eligible institution to obtain a bond, in an appropriate amount, to provide assurance that it will be able to meet its financial obligations to students enrolled in eligible institutions who received loans under this chapter; and
(4) impose other conditions or requirements on lenders or eligible institutions, or both, that:
(i) are reasonable and appropriate as a direct means of correcting a violation;
(ii) have a high probability for successfully correcting the violation; and
(iii) will promote the purposes of this chapter.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-11
Student loan program fund; administration
Sec. 11. Funds received under the loan program shall be deposited with the treasurer of state in a separate account known as the "student loan program fund". The money remaining in the student loan program fund at the end of a state fiscal year does not revert to the state general fund but remains available to be used for providing student loans under this chapter. After consultation with the program director of the loan program, the treasurer of state shall invest the funds. The income earned on the invested amount is part of the fund.
As added by P.L.2-2007, SEC.257. Amended by P.L.234-2007, SEC.50.

IC 21-16-4-12
Tax exemption
Sec. 12. The property, income, obligations, and activities of the program are exempt from all state and local taxation.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-13
Forbearance
Sec. 13. Sections 14 through 16 of this chapter do not preclude any forbearance for the benefit of the borrower agreed upon by the parties to the guaranteed loan and the commission.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-14
Default; procedures Sec. 14. Upon default by a borrower on a loan guaranteed under this chapter, and before the commencement of a suit or other enforcement proceedings upon security for the loan, the holder of the guaranteed loan obligation shall promptly notify the commission and the commission shall pay the holder of that loan as soon as the amount is determined. The commission shall determine the amount of loss in accordance with its rules; however, the amount of loss may not exceed the unpaid balance of the principal amount and the unpaid accrued interest.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-15
Payment on loss; subrogation rights
Sec. 15. Upon payment by the commission of the guaranteed part of the loss upon a default by a borrower, the commission shall be subrogated to the rights of the holder of the obligation upon the insured loan and is entitled to an assignment of the note or other evidence of the guaranteed loan by the holder.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-16
Holder of guarantee loans; duties
Sec. 16. A holder of a guaranteed loan shall exercise reasonable care and diligence in the making and collection of loans under this chapter. If the commission finds that reasonable care and diligence are not being exercised by a holder of a guaranteed loan, the commission may:
(1) withdraw its guarantee on an individual borrower basis, allowing the approved lender to continue participation in the program, after reasonable notice to the lender; or
(2) disqualify the approved lender from the guarantee of further loans upon finding, after reasonable notice and hearing, that the lender has substantially failed to exercise reasonable care and diligence in the making and collection of loans under this chapter.
These disqualifications shall continue until the commission is satisfied that the lender will exercise reasonable care and diligence in the future.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-17
Dissolution of loan program
Sec. 17. The loan program established by this chapter may not be dissolved until all guaranteed loans have been repaid by the borrower or, if in default, by the commission. Upon dissolution of the loan program, all the property and money of the program not owed to the federal government vests in the state general fund.
As added by P.L.2-2007, SEC.257.

IC 21-16-4-18 Legal representation; attorney general; private attorney
Sec. 18. The attorney general shall act as legal counsel to the commission. When the collection of loans on which the commission has met its guarantee obligation requires legal action outside the state of Indiana, the commission, upon the recommendation of the attorney general, may employ private, out of state counsel and expend its own funds to pay for this service.
As added by P.L.2-2007, SEC.257.



CHAPTER 5. SECONDARY MARKET FOR GUARANTEED STUDENT LOANS

IC 21-16-5-2
Public hearing; notice
Sec. 2. Before designation by the governor under section 1 of this chapter, the corporation shall conduct a public hearing to give all interested parties an opportunity to review and comment upon the bylaws and method of operation of the corporation. Notice of this hearing must be given at least fourteen (14) days before the hearing in the manner set out in IC 5-14-1.5-5(b).
As added by P.L.2-2007, SEC.257.

IC 21-16-5-3
Powers of corporation; articles of incorporation
Sec. 3. (a) The corporation must, under its articles of incorporation, limit its powers to those described in subsection (b).
(b) The corporation may:
(1) borrow money;
(2) purchase, sell, and retire education loans, if the loans are not in default status;
(3) provide incentive services and payments, including the payment of premiums for the purchase of education loans and the payment of an origination fee, to assist lending institutions that provide education loans;
(4) loan funds to lending institutions if:
(A) the lending institution agrees to use the funds to originate education loans of an amount equal to the loan made by the corporation over a period agreeable to the corporation and to grant the corporation the right of first refusal to purchase those education loans;
(B) the lending institution agrees to use education loans or government securities as collateral for the loan; and
(C) the corporation has, in response to its written request,

received written authorization from the governor to exercise the power described in this subdivision;
(5) establish after consultation with the associations representing the private lenders of Indiana and, at the direction of the governor, a direct lending program under which the corporation may make education loans:
(A) to eligible borrowers under a federal program; and
(B) if the corporation determines that the borrowers cannot reasonably obtain an education loan from a lending institution in Indiana;
(6) make direct loans to or for the benefit of an education loan borrower to consolidate all or a part of the borrower's outstanding education loans into one (1) loan;
(7) operate a secondary market for postsecondary education finance instruments, including tuition certificates and education savings certificates sold by or offered through lending institutions or postsecondary educational institutions; and
(8) do all other things that are necessary or incidental to performing the functions listed in subdivisions (1) through (7).
As added by P.L.2-2007, SEC.257.

IC 21-16-5-4
Annual report; annual public hearing
Sec. 4. The corporation shall submit an annual report to the governor, which must include detailed information on the structure, operation, and financial status of the corporation. The corporation shall conduct an annual public hearing to receive comment from interested parties regarding the report. Notice of the hearing must be given at least fourteen (14) days before the hearing in accordance with IC 5-14-1.5-5(b).
As added by P.L.2-2007, SEC.257.

IC 21-16-5-5
Changes in directors and bylaws
Sec. 5. The corporation shall provide in its articles of incorporation that changes in the composition of its directors or in its bylaws are subject to the approval of the governor.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-6
Annual audit
Sec. 6. The corporation is subject to an annual audit by the state board of accounts. The corporation shall bear the full costs of this audit.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-7
Board of directors; executive session
Sec. 7. The board of directors of the corporation may meet in executive session to discuss negotiating strategies with respect to

financing arrangements or proposals, in addition to those items listed in IC 5-14-1.5-6.1.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-8
Board of directors; meetings
Sec. 8. Any or all members of the board of directors may participate in a meeting of the board by means of a conference telephone or similar communications equipment by which a member can communicate with each of the other board members if at least three (3) board members are present at the meeting. Participation by these means does not violate IC 5-14-1.5.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-9
Benefits of guaranty
Sec. 9. The corporation and its transferees and pledgees, so long as they are eligible lenders under a federal program, are entitled to the benefits of any guaranty given by the commission under IC 21-16-4 or any successor to the commission with respect to education loans owned or held by the corporation, its transferees, or its pledgees, as long as the corporation, its transferees, or its pledgees are eligible lenders or holders of education loans under the rules adopted under IC 4-22-2 by the commission or a successor to the commission.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-10
Grants; approval by the budget agency
Sec. 10. Notwithstanding any other law, the commission may not make grants for any purpose without approval by the budget agency and the governor after review by the budget committee.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-11
Debts incurred
Sec. 11. Debts incurred by the corporation under authority of this chapter do not represent or constitute a debt of the state of Indiana within the meaning of the provisions of the statutes of Indiana or the Constitution of the State of Indiana.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-12
Principal and interest on bonds
Sec. 12. The principal of and the interest on bonds and notes issued by the corporation under this chapter are exempt from taxation of every kind by the state and by the municipalities and other political subdivisions of the state, except taxes imposed under IC 6-4.1.
As added by P.L.2-2007, SEC.257.
IC 21-16-5-13
Investment of funds
Sec. 13. All:
(1) banks;
(2) bankers;
(3) trust companies;
(4) savings banks and institutions;
(5) building and loan associations;
(6) saving and loan associations;
(7) investment companies;
(8) insurance companies and associations; and
(9) executors, administrators, guardians, trustees, and other fiduciaries;
may legally invest any sinking funds, money, or other funds that belong to them or are within their control in any bonds or notes issued under this chapter.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-14
Termination of the designation
Sec. 14. The designation by the governor under section 1 of this chapter remains in effect until the general assembly provides by law for termination of the designation.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-15
Immunity for officers and directors
Sec. 15. Except for an act of fraud or intentional misconduct, an officer or director of the corporation is not individually liable for an act or omission regarding the exercise or performance of that person's duty to the corporation.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-16
Security interest in education loans
Sec. 16. Notwithstanding IC 26-1-9.1-310(a), a security interest in education loans is perfected by:
(1) possession under IC 26-1-9.1-313; or
(2) filing a financing statement in the office of the secretary of state under IC 26-1-9.1-501.
As added by P.L.2-2007, SEC.257.

IC 21-16-5-17
Secondary market sale fund; administration
Sec. 17. (a) The secondary market sale fund is established to provide money for school assessment testing and remediation, including reading recovery programs. The fund shall be administered by the budget agency.
(b) The expenses of administering the fund shall be paid from money in the fund. The fund consists of proceeds from the sale of

assets of the Indiana Secondary Market for Education Loans, Incorporated.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest earned from these investments shall be credited to the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains available to be used for providing money for school assessment testing and remediation, including reading recovery programs as allowed under this chapter.
As added by P.L.2-2007, SEC.257. Amended by P.L.234-2007, SEC.51.






ARTICLE 17. POSTSECONDARY PROPRIETARY EDUCATIONAL INSTITUTIONS AND OTHER PRIVATE EDUCATIONAL INSTITUTIONS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-17-1-2
Repealed
(Repealed by P.L.107-2012, SEC.47.)

IC 21-17-1-3
Repealed
(Repealed by P.L.107-2012, SEC.48.)

IC 21-17-1-4
Repealed
(Repealed by P.L.107-2012, SEC.49.)

IC 21-17-1-5
Repealed
(Repealed by P.L.107-2012, SEC.50.)

IC 21-17-1-6
Repealed
(Repealed by P.L.107-2012, SEC.51.)

IC 21-17-1-7
"Course"
Sec. 7. "Course" means a plan or program of instruction or training, whether conducted in person, by mail, or by any other method.
As added by P.L.2-2007, SEC.258.

IC 21-17-1-8
Repealed
(Repealed by P.L.107-2012, SEC.52.)

IC 21-17-1-9
"Municipality"
Sec. 9. "Municipality" means a city or town that, under the authority in IC 36-7 and through its redevelopment commission, may undertake and carry out redevelopment or urban renewal projects. As added by P.L.2-2007, SEC.258.

IC 21-17-1-10
"Nonprofit college or university"
Sec. 10. "Nonprofit college or university", for purposes of sections 14 and 17 of this chapter and IC 21-17-6, refers to a postsecondary educational institution described in IC 21-17-6-1.
As added by P.L.2-2007, SEC.258.

IC 21-17-1-11
Repealed
(Repealed by P.L.107-2012, SEC.53.)

IC 21-17-1-12
"Police officer"
Sec. 12. "Police officer" refers to a police officer who:
(1) is appointed under IC 21-17-5; and
(2) is not employed by a state educational institution.
As added by P.L.2-2007, SEC.258.

IC 21-17-1-13
Repealed
(Repealed by P.L.107-2012, SEC.54.)

IC 21-17-1-14
"Private redevelopment corporation"
Sec. 14. "Private redevelopment corporation" means:
(1) a corporation that is wholly owned or controlled by one (1) or more nonprofit colleges or universities; or
(2) a corporation that operates on behalf of a nonprofit college or university on a nonprofit basis.
As added by P.L.2-2007, SEC.258.

IC 21-17-1-15
"Private technical, vocational, correspondence, and trade school"
Sec. 15. "Private technical, vocational, correspondence, and trade school" means an institution or agency offering course or courses of instruction for a fee or fees and that is not primarily supported by public tax funds. The term does not include the following:
(1) A college or university offering a course of study leading to a bachelor's degree.
(2) A nonpublic preschool, elementary, or secondary school that is approved by the department of education.
As added by P.L.2-2007, SEC.258.

IC 21-17-1-16
"Project area"
Sec. 16. "Project area" means:
(1) a slum area; or
(2) an area needing redevelopment (as defined in IC 36-7-1-3). As added by P.L.2-2007, SEC.258.

IC 21-17-1-17
"Qualified entity"
Sec. 17. "Qualified entity" means either of the following:
(1) A nonprofit college or university.
(2) A private redevelopment corporation.
As added by P.L.2-2007, SEC.258.

IC 21-17-1-18
"Redevelopment plan"
Sec. 18. "Redevelopment plan" means a plan proposed by a qualified entity for the redevelopment and renewal of a project area for educational uses.
As added by P.L.2-2007, SEC.258.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. PRIVATE TECHNICAL AND TRADE SCHOOL REGISTRATION

IC 21-17-4-2
Registration with the department of education
Sec. 2. Not later than thirty (30) days before conducting business in Indiana and before February 1 of each subsequent year, a private technical, vocational, correspondence, and trade school conducting business in Indiana shall register with the department of education.
As added by P.L.2-2007, SEC.258.

IC 21-17-4-3
Information required
Sec. 3. A private technical, vocational, correspondence, and trade school shall provide the following information to the department of education when the private technical, vocational, correspondence, and trade school registers under this chapter:
(1) Name and address of agency or institution and each of its centers of operation.
(2) Its curriculum for the preceding year, including a brief description of each course offered.
(3) Tuition charges for each course or credit hour.
(4) A description of each degree or certificate offered and the requirements for obtaining the described degrees and certificates.
(5) Sample copy of any contract with a student used by the private technical, vocational, correspondence, and trade school.
As added by P.L.2-2007, SEC.258.

IC 21-17-4-4
Publicity
Sec. 4. A private technical, vocational, correspondence, and trade school that is registered under this chapter is not entitled to use its registration under this chapter for publicity purposes in any manner.
As added by P.L.2-2007, SEC.258. Amended by P.L.3-2008, SEC.133.

IC 21-17-4-5
File on each registered school; grievances, complaints, or comments
Sec. 5. The department of education shall:
(1) maintain a file of each private technical, vocational,

correspondence, and trade school registered with the department of education; and
(2) preserve in the file any grievances, complaints, or other comments about the private technical, vocational, correspondence, and trade school that have been received.
As added by P.L.2-2007, SEC.258. Amended by P.L.3-2008, SEC.134.

IC 21-17-4-6
Public accessibility to files
Sec. 6. The files must be accessible to the public upon request.
As added by P.L.2-2007, SEC.258.



CHAPTER 5. POWERS TO APPOINT POLICE OFFICERS; RETIREMENT; TRAFFIC REGULATIONS; ASSISTANCE FROM LAW ENFORCEMENT OFFICERS

IC 21-17-5-2
Governing board; powers and duties
Sec. 2. The governing board of an educational institution may do the following:
(1) Appoint police officers for the educational institution for which it is responsible.
(2) Prescribe the duties of police officers of the educational institution and direct their conduct.
(3) Prescribe distinctive uniforms for the police officers of the educational institution or campus.
(4) Designate and operate emergency vehicles.
As added by P.L.2-2007, SEC.258.

IC 21-17-5-3
Oath of office
Sec. 3. Police officers appointed under this chapter shall take an appropriate oath of office in the form and manner prescribed by the appointing governing board. The police officers serve at the pleasure of the appointing governing board.
As added by P.L.2-2007, SEC.258.

IC 21-17-5-4
Powers and duties of police officers
Sec. 4. (a) Police officers appointed under this chapter have the following powers:
(1) General police powers, including the power to arrest, without process, all persons who commit any offense within the view of the officer.
(2) The same common law and statutory powers, privileges, and immunities as sheriffs and constables. However, the police officers are empowered to serve civil process only to the extent authorized by the employing governing board.
(3) The duty to enforce and to assist the officials of the educational institutions in the enforcement of the rules and regulations of the educational institution.
(4) The duty to assist and cooperate with other law enforcement agencies and law enforcement officers.
(b) The governing board of an educational institution employing

a police officer may expressly forbid the officer from exercising any powers otherwise granted to the police officer by law.
As added by P.L.2-2007, SEC.258.

IC 21-17-5-5
Jurisdiction
Sec. 5. (a) This section applies only to a police officer who meets the minimum basic training and educational requirements adopted by the law enforcement training board under IC 5-2-1-9 as necessary for employment as a law enforcement officer.
(b) A police officer appointed under this chapter may exercise the powers granted under this chapter upon any real property owned or occupied by the educational institution employing the police officer, including the streets passing through and adjacent to the educational institution. An institution may extend a police officer's territorial jurisdiction in accordance with subsection (c).
(c) An institution may extend a police officer's territorial jurisdiction to the entire state, or to any part of the state, if:
(1) the board of trustees adopts a resolution specifically describing the territorial jurisdiction of a police officer appointed under this chapter; and
(2) the board of trustees notifies the:
(A) superintendent of the state police department; and
(B) sheriff of the county in which the institution is primarily located (or the chief of police of the consolidated city, if the institution is primarily located in a consolidated city);
of the boundaries of the extended territorial jurisdiction.
The institution shall provide the persons described in subdivision (2)(A) and (2)(B) with notice of the extended jurisdiction every two (2) years, by January 31 of the second year.
(d) If a police officer appointed under this section exercises the officer's police powers outside of the county in which the institution is primarily located, the officer shall notify the sheriff (or, in the case of a consolidated city, the chief of police) as soon as practicable.
As added by P.L.2-2007, SEC.258. Amended by P.L.30-2011, SEC.1.

IC 21-17-5-6
Retirement of police officers; benefits
Sec. 6. Whenever a police officer retires after at least twenty (20) years of service, the police officer may retain the officer's service weapon. The officer is entitled to receive, in recognition of the service to the educational institution and the public, a badge that indicates that the officer is retired. Upon retirement, the state police department shall issue to the police officer an identification card that:
(1) states the police officer's name and rank at retirement;
(2) states the officer's retired status; and
(3) notes the officer's authority to retain the service weapon.
A retired police officer described in this section is entitled to a lifetime license to carry a handgun under IC 35-47-2-3(e).
As added by P.L.2-2007, SEC.258.
IC 21-17-5-7
Governing board; regulations; penalties
Sec. 7. (a) This section does not limit or restrict the powers of any other governmental authority having jurisdiction over public streets, roads, alleys, or ways.
(b) The governing board of the educational institution may regulate the traffic of:
(1) motor vehicles;
(2) bicycles;
(3) other vehicles; and
(4) pedestrians;
on all streets, roads, paths, and grounds of real property owned, used, occupied, or controlled by the educational institution.
(c) Regulations adopted by the governing board applicable to traffic may include the following provisions:
(1) Provisions governing the:
(A) registration;
(B) speed;
(C) operation;
(D) parking; and
(E) times, places, and manner of use;
of motor vehicles, bicycles, and other vehicles.
(2) Provisions prescribing penalties for the violation of regulations. Penalties may include the:
(A) imposition of reasonable charges;
(B) removal and impounding (at the expense of the violator) of vehicles that are operated or parked in violation of regulations; and
(C) denial of permission to operate vehicles on the property of the educational institution.
(3) Provisions establishing reasonable charges and fees for the registration of vehicles and for the use of parking spaces or facilities owned or occupied by the institution.
As added by P.L.2-2007, SEC.258.

IC 21-17-5-8
Request for additional police assistance
Sec. 8. The governing board of the educational institution may empower one (1) or more officials of the educational institution to request the assistance of law enforcement officers of the:
(1) state;
(2) counties;
(3) cities; and
(4) towns;
when necessary. When any law enforcement officer is on the property of the educational institution by virtue of a request under this section, the law enforcement officer possesses all powers conferred by this chapter upon police officers appointed by the respective governing board, in addition to the powers otherwise conferred upon the law enforcement officers by the laws of the state. As added by P.L.2-2007, SEC.258.



CHAPTER 6. PARTICIPATION IN URBAN RENEWAL

IC 21-17-6-2
Liberal construction of chapter
Sec. 2. (a) This chapter shall be liberally construed to effectuate the purposes of this chapter.
(b) This chapter may not be construed as requiring:
(1) municipalities;
(2) redevelopment commissions; or
(3) redevelopment districts;
to participate in any federal cooperation or grants.
As added by P.L.2-2007, SEC.258.

IC 21-17-6-3
Submission of redevelopment plan
Sec. 3. Any qualified entity may prepare and submit to the redevelopment commission of a municipality a redevelopment plan for a project area adjacent to or in the immediate vicinity of:
(1) the location of:
(A) the principal buildings of a nonprofit college or university; or
(B) a major branch of a nonprofit college or university where teaching or research is done or where students or faculty live; and
(2) the area of a redevelopment or urban renewal project that has been or is being undertaken by the redevelopment commission having jurisdiction over the territory in which the project area is located.
As added by P.L.2-2007, SEC.258.

IC 21-17-6-4 Redevelopment plan; conformity and requirements
Sec. 4. A redevelopment plan must conform to the:
(1) general plan of the locality as a whole; and
(2) requirements of IC 36-7 with respect to the content of redevelopment or urban renewal plans.
As added by P.L.2-2007, SEC.258.

IC 21-17-6-5
Redevelopment plan; approval by commission; credit as a local grant-in-aid
Sec. 5. A redevelopment commission receiving a redevelopment plan may approve the redevelopment plan and contract with the submitting qualified entity to carry out the redevelopment plan. The redevelopment commission may assist the qualified entity to obtain credit as a local grant-in-aid for the total amount of expenditures made by the qualified entity that is eligible for reimbursement under Title 1 of the Housing Act of 1949, as amended.
As added by P.L.2-2007, SEC.258.

IC 21-17-6-6
Redevelopment plan; approval by municipality; hearing; notice
Sec. 6. If a redevelopment plan is approved by the redevelopment commission, the redevelopment commission shall proceed as provided by IC 36-7. If a redevelopment plan is approved by the plan commission of a municipality, the redevelopment commission shall give notice and hold a public hearing as provided in IC 36-7. If, after the public hearing, the redevelopment commission determines that the redevelopment of the project area as proposed will be of public utility and benefit, the redevelopment commission shall authorize the qualified entity to proceed with the acquisition and redevelopment of the property within the project area in accordance with the approved redevelopment plan.
As added by P.L.2-2007, SEC.258.

IC 21-17-6-7
Implementation of redevelopment plan; qualified entity powers
Sec. 7. To implement an approved redevelopment plan, qualified entities may:
(1) acquire by purchase, gift, grant, condemnation, or lease any real estate, interests in real estate, or personal property within the project area or needed for the redevelopment of the project area;
(2) clear or contract for the clearance of all real estate acquired for redevelopment purposes;
(3) repair and maintain existing structures to be included in the redevelopment plan;
(4) erect new structures or make major structural improvements on existing buildings; and
(5) sell, lease, or grant parts of the land acquired for redevelopment purposes to the municipality or other

governmental agency for street, boulevard, levee, sewerage, park, playground, school, and other public purposes:
(A) on terms and conditions; and
(B) with or without compensation;
as agreed upon.
As added by P.L.2-2007, SEC.258.

IC 21-17-6-8
Grant application
Sec. 8. (a) For purposes of administering an approved redevelopment plan, a qualified entity is designated as a redevelopment agency to apply for and receive:
(1) grants under Title 1 of the Housing Act of 1949 (42 U.S.C. 1452b et seq.), as amended; and
(2) all available federal grants that are available for the project area.
(b) If a qualified entity:
(1) acquired before March 4, 1961, from a redevelopment commission all or part of lands included within a redevelopment project that was undertaken before March 4, 1961, by a redevelopment commission under IC 36-7; and
(2) has redeveloped the lands described in subdivision (1) for educational purposes;
the qualified entity is designated the redevelopment agency to receive grants under Title 1 of the Housing Act of 1949 (42 U.S.C. 1452b et seq.), as amended, for the project area. The qualified entity is also eligible to receive all other federal grants that are available for the project area.
(c) To obtain federal cooperation and any available federal grants, qualified entities may enter into agreements with the federal government or the appropriate agency of the federal government.
As added by P.L.2-2007, SEC.258.

IC 21-17-6-9
Cooperation between a municipality or a redevelopment commission and a qualified entity
Sec. 9. A municipality or a redevelopment commission of a municipality may cooperate with a qualified entity to carry out an approved redevelopment plan to the extent that a qualified entity may agree. A qualified entity is not required to expend any funds or take any action in respect to the approved redevelopment plan except as provided in this chapter.
As added by P.L.2-2007, SEC.258.






ARTICLE 18. COMMISSION FOR HIGHER EDUCATION

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-18-1-2
"Advisory committee"
Sec. 2. "Advisory committee" refers to any advisory committee established by the commission.
As added by P.L.2-2007, SEC.259.

IC 21-18-1-3
"Commission"
Sec. 3. "Commission" refers to the commission for higher education.
As added by P.L.2-2007, SEC.259.

IC 21-18-1-4
"Long range plan"
Sec. 4. "Long range plan" refers to the long range plan for postsecondary education developed by the commission.
As added by P.L.2-2007, SEC.259.

IC 21-18-1-5
"Nominating committee"
Sec. 5. "Nominating committee" refers to the nominating committee established under IC 21-18-3-4.
As added by P.L.2-2007, SEC.259.

IC 21-18-1-6
"Statewide committee"
Sec. 6. "Statewide committee" refers to the committee on statewide transfer and articulation established by the commission under the transfer and articulation initiative, March 1, 2000.
As added by P.L.2-2007, SEC.259.

IC 21-18-1-7
"Career and technical education"
Sec. 7. "Career and technical education" means any postsecondary vocational, agricultural, occupational, manpower, employment, or technical training or retraining of less than a baccalaureate level that:
(1) is offered by a state educational institution; and (2) enhances an individual's career potential.
As added by P.L.2-2007, SEC.259. Amended by P.L.234-2007, SEC.74.

IC 21-18-1-8
"Vocational education plan"
Sec. 8. "Vocational education plan" refers to the plan for implementing postsecondary vocational education programming developed by the commission.
As added by P.L.2-2007, SEC.259.



CHAPTER 2. CREATION

IC 21-18-2-2
Name of commission
Sec. 2. The commission shall be known as the "Commission for Higher Education of the State of Indiana".
As added by P.L.2-2007, SEC.259.

IC 21-18-2-3
Powers of commission
Sec. 3. The commission may sue and be sued in the name of the commission.
As added by P.L.2-2007, SEC.259.



CHAPTER 3. MEMBERSHIP

IC 21-18-3-2
Membership; restrictions
Sec. 2. Except for the one (1) full-time faculty member and the one (1) student member, a member may not:
(1) be a full-time employee of; or
(2) serve on the governing board of;
any state public or private college or university in Indiana.
As added by P.L.2-2007, SEC.259. Amended by P.L.31-2010, SEC.1.

IC 21-18-3-3
Appointments
Sec. 3. The governor shall appoint the student member and the full-time faculty member of the commission from a list that:
(1) contains at least three (3) names but not more than five (5) names for each appointment; and
(2) is submitted by a nominating committee.
As added by P.L.2-2007, SEC.259.

IC 21-18-3-4
Nominating committee; membership
Sec. 4. The chairman of the commission shall appoint a ten (10) member nominating committee as follows:
(1) Five (5) students from state educational institutions, with not more than one (1) student from any one (1) state educational institution.
(2) Five (5) full-time faculty members from state educational institutions, with not more than one (1) full-time faculty member from any one (1) educational institution.
As added by P.L.2-2007, SEC.259.

IC 21-18-3-5
Membership not public office
Sec. 5. (a) Membership on the commission does not constitute holding a public office.
(b) A commission member is not required to take and file an oath

of office before serving as a commission member.
(c) Except as provided in this chapter, a commission member:
(1) is not disqualified from holding a public office or position by reason of appointment to or membership on the commission; and
(2) does not forfeit an office, a position, or an employment by reason of an appointment to the commission.
As added by P.L.2-2007, SEC.259.

IC 21-18-3-6
Term of appointments
Sec. 6. (a) Appointments to the commission are for a term of four (4) years except:
(1) the student member; and
(2) the full-time faculty member;
who are appointed to a term of two (2) years.
(b) The governor shall promptly make appointments to fill vacancies for the duration of unexpired terms in the same manner as the original appointments.
(c) The term of a member begins on July 1 of the year of appointment and continues until a successor has been appointed.
As added by P.L.2-2007, SEC.259.

IC 21-18-3-7
Per diem; lodging; mileage; expenses reimbursement
Sec. 7. Members of the commission shall:
(1) receive per diem, lodging, and mileage for attendance at regular or special meetings; and
(2) be reimbursed for necessary expenses incurred on other official duties.
As added by P.L.2-2007, SEC.259.



CHAPTER 4. OFFICERS



CHAPTER 5. ADMINISTRATION

IC 21-18-5-2
Application of IC 4-13-1, IC 4-13-2, IC 4-13.6, and IC 5-22 to the commission
Sec. 2. IC 4-13-1, IC 4-13-2, IC 4-13.6, and IC 5-22 apply to the commission to the same extent these provisions apply to state educational institutions.
As added by P.L.2-2007, SEC.259.

IC 21-18-5-3
Application of section; procurement contracts; trust bid; proposal or quotation
Sec. 3. (a) This section applies whenever a contract for the procurement of property for the commission is awarded by acceptance of bids, proposals, or quotations.
(b) A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.2-2007, SEC.259.

IC 21-18-5-4
Powers of commission
Sec. 4. The commission may:
(1) designate and employ an executive officer and necessary employees;
(2) designate the titles of the executive officer and necessary employees; and
(3) fix the compensation in terms of the employment.
As added by P.L.2-2007, SEC.259.



CHAPTER 6. PURPOSES; GENERAL POWERS; LIMITATIONS

IC 21-18-6-2
Designation as the agency to administer funds available for postsecondary education
Sec. 2. (a) If designated by the governor or the general assembly, the commission may serve as the agency to receive or administer funds available for postsecondary education:
(1) programs;
(2) projects; and
(3) facilities;
for any of the acts of the United States Congress if the acts of Congress require the state to designate an agency or commission.
(b) This section does not provide for the designation of the commission by the governor as the recipient of funds provided by acts of the United States Congress if the general assembly designates another agency, board, or commission to receive the funds.
As added by P.L.2-2007, SEC.259.

IC 21-18-6-3
Additional powers of the commission
Sec. 3. The commission may employ all powers properly incident to or connected with any of the purposes, powers, or duties under this article, including the power to adopt rules.
As added by P.L.2-2007, SEC.259.

IC 21-18-6-4
Management of state educational institutions
Sec. 4. The commission has no powers or authority relating to the management, operation, or financing of a state educational institution

except as expressly set forth by law. All management, operations, and financing of state educational institutions remain exclusively vested in the board of trustees or other governing boards or bodies of the state educational institutions.
As added by P.L.2-2007, SEC.259.

IC 21-18-6-5
Restrictions
Sec. 5. The commission does not have the authority to obligate any tax funds or other funds of the state except for appropriations made to the commission by the general assembly.
As added by P.L.2-2007, SEC.259.



CHAPTER 7. ADVISORY COMMITTEES; COMMITTEE ON STATEWIDE TRANSFER AND ARTICULATION

IC 21-18-7-2
Advisory committees; composition
Sec. 2. An advisory committee must be composed of:
(1) representatives of state educational institutions;
(2) representatives of private colleges and universities;
(3) students;
(4) faculty; and
(5) other qualified persons.
As added by P.L.2-2007, SEC.259.

IC 21-18-7-3
Commission's power to direct activities of the committee
Sec. 3. The commission may direct the activities of the statewide committee, including the activities set forth in IC 21-42-6.
As added by P.L.2-2007, SEC.259.



CHAPTER 8. LONG RANGE PLANNING

IC 21-18-8-2
Long range plan; factors pertinent to the development of the plan
Sec. 2. In developing the long range plan, the commission shall take into account:
(1) the plans and interests of the state private postsecondary educational institutions;
(2) anticipated enrollments in state public and private postsecondary educational institutions;
(3) financial needs of students; and
(4) other factors pertinent to the quality of educational opportunity available to the citizens of Indiana.
As added by P.L.2-2007, SEC.259.

IC 21-18-8-3
Long range plan; educational missions and projected enrollments of state educational institutions
Sec. 3. The long range plan must define the educational missions and the projected enrollments of the various state educational institutions.
As added by P.L.2-2007, SEC.259.

IC 21-18-8-4
Powers of the commission; recommendations
Sec. 4. The commission may:
(1) make recommendations to the general assembly and the governor concerning the long range plan; and
(2) prepare and offer proposed legislation needed to implement the long range plan.
As added by P.L.2-2007, SEC.259.

IC 21-18-8-5
Coordination with state board of education and department of workforce development to develop entrepreneurship education; technology and innovation commercialization projects
Sec. 5. (a) The commission shall coordinate with the Indiana state board of education (IC 20-19-2) and the department of workforce development (IC 22-4.1-2) to develop entrepreneurship education programs for elementary and secondary education, higher education, and individuals in the work force.
(b) The commission shall require each state educational institution to expand technology and innovation commercialization programs. As added by P.L.172-2011, SEC.127.



CHAPTER 9. EDUCATIONAL PROGRAM REVIEW

IC 21-18-9-2
Powers of commission; program review; recommendations
Sec. 2. The commission may:
(1) review all programs of any state educational institution, regardless of the source of funding; and
(2) make recommendations to the board of trustees of the state educational institution, the governor, and the general assembly concerning the funding and the disposition of the programs.
As added by P.L.2-2007, SEC.259.

IC 21-18-9-3
Request for receipts and expenditures
Sec. 3. In making a review under section 1 or 2 of this chapter, the commission may request and shall receive, in the form reasonably required by the commission, from all state educational institutions, complete information concerning all receipts and all expenditures.
As added by P.L.2-2007, SEC.259.

IC 21-18-9-4
Powers of commission; studies; recommendations
Sec. 4. The commission may:
(1) make, or cause to be made, studies of the needs for various types of postsecondary education; and
(2) make recommendations to the general assembly and the governor concerning the organization of these programs.
As added by P.L.2-2007, SEC.259.

IC 21-18-9-5
Powers of commission; approval or disapproval of branches, degrees, and programs
Sec. 5. The commission may approve or disapprove the:
(1) establishment of any new branches, regional or other campuses, or extension centers;
(2) establishment of any new college or school; or
(3) offering of any proposed or existing: (A) associate, baccalaureate, or graduate degree; or
(B) program leading to a certificate or other indication of accomplishment.
As added by P.L.2-2007, SEC.259. Amended by P.L.169-2011, SEC.21; P.L.101-2012, SEC.1.

IC 21-18-9-6
Entrepreneurship programs
Sec. 6. (a) The commission shall inventory the entrepreneurship programs conducted by postsecondary educational institutions in Indiana. The commission shall publish the inventory on the commission's Internet web site in a form that allows students to identify the educational opportunities that are available in the field of entrepreneurship, after consulting with the department of workforce development and the Indiana economic development corporation.
(b) The commission shall report the findings under subsection (a) to the legislative council not later than November 1, 2011, in an electronic format under IC 5-14-6.
(c) This section expires June 30, 2013.
As added by P.L.114-2011, SEC.6.

IC 21-18-9-7
Common course numbering system
Sec. 7. In collaboration with the state educational institutions, the commission shall develop, implement, and maintain a common course numbering system to be used by the state educational institutions for all courses in the core transfer library (as defined in IC 21-42-1-3). The commission shall create a state course numbering system into which each state educational institution shall map the state educational institution's unique course numbers.
As added by P.L.88-2012, SEC.1.

IC 21-18-9-8
Undergraduate degree programs; number of credit hours
Sec. 8. (a) Each state educational institution shall review each undergraduate degree program offered by the state educational institution to determine the number of credit hours required for the degree and report the results to the commission. If a degree program requires more than:
(1) sixty (60) credit hours for an associate degree; or
(2) one hundred twenty (120) credit hours for a baccalaureate degree;
the state educational institution must provide justification to the commission in the report for the additional credit hours required.
(b) In providing justification under subsection (a):
(1) if the state educational institution documents that the additional credit hours are required by:
(A) specific program standards established by external accreditation bodies; or (B) occupational certification or licensure;
the commission shall accept the justification; and
(2) if the state educational institution documents that the additional credit hours are related to:
(A) employer requirements; or
(B) enhanced program quality and content;
the commission may accept the justification.
(c) The commission shall require a review and report of the credit hours required for degree programs under this section at least every three (3) years.
(d) A proposal submitted to the commission under section 5 of this chapter must provide justification for a degree that requires more than:
(1) sixty (60) credit hours for an associate degree; or
(2) one hundred twenty (120) credit hours for a baccalaureate degree.
As added by P.L.101-2012, SEC.2.



CHAPTER 10. REPEALED



CHAPTER 11. TRANSFER OF COURSES AND PROGRAMS; REPORT

IC 21-18-11-2
Annual report; changes from preceding academic year
Sec. 2. The commission report under section 1 of this chapter must include any changes made during the immediately preceding academic year.
As added by P.L.2-2007, SEC.259.






ARTICLE 18.5. ADMINISTRATION OF HIGHER EDUCATION FINANCIAL AID AND POSTSECONDARY CREDIT BEARING PROPRIETARY EDUCATIONAL INSTITUTION ACCREDITATION

CHAPTER 1. GENERAL PROVISIONS

IC 21-18.5-1-2
Transfer of responsibilities from state student assistance commission to commission for higher education
Sec. 2. (a) The state student assistance commission established by IC 21-11-2-1 (before its repeal) is abolished.
(b) The following are transferred on July 1, 2012, from the state student assistance commission to the commission for higher

education established by IC 21-18-2-1:
(1) All real and personal property of the state student assistance commission.
(2) All powers, duties, assets, and liabilities of the state student assistance commission.
(3) All appropriations to the state student assistance commission.
(c) All rules or policies that were adopted by the state student assistance commission before July 1, 2012, shall be treated as though the rules were adopted by the commission for higher education established by IC 21-18-2-1 until the commission for higher education adopts new rules or policies.
(d) After June 30, 2012, a reference to the state student assistance commission in a statute or rule shall be treated as a reference to the commission for higher education established by IC 21-18-2-1.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-1-3
Treatment of references relating to proprietary education
Sec. 3. After June 30, 2012, any reference to the Indiana commission for postsecondary proprietary education or the Indiana commission on proprietary education in any statute or rule shall be treated as a reference to the:
(1) board for proprietary education established by IC 21-18.5-5-1 if the reference pertains to a postsecondary credit bearing proprietary educational institution; or
(2) state workforce innovation council established by IC 22-4-18.1-3 if the reference pertains to a postsecondary proprietary educational institution (as defined in IC 22-4.1-21-9).
As added by P.L.107-2012, SEC.58.

IC 21-18.5-1-4
Rights, duties, and obligations under contracts entered into before July 1, 2012, relating to proprietary educational institutions
Sec. 4. (a) Changes made by P.L.218-1987 do not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun;
before July 1, 1987. These rights, liabilities, penalties, crimes, and proceedings continue and shall be imposed and enforced under prior law as if P.L.218-1987 had not been enacted.
(b) The abolishment of the Indiana commission on proprietary education on July 1, 2012, by legislation enacted during the 2012 session of the general assembly does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun; before July 1, 2012, that pertain to a postsecondary credit bearing proprietary educational institution. These rights, liabilities, penalties, crimes, and proceedings continue and shall be imposed and enforced by the board for proprietary education established by IC 21-18.5-5-1.
(c) The abolishment of the Indiana commission on proprietary education on July 1, 2012, by legislation enacted during the 2012 session of the general assembly does not affect:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) crimes committed; or
(4) proceedings begun;
before July 1, 2012, that pertain to a postsecondary proprietary educational institution (as defined in IC 22-4.1-21-9). These rights, liabilities, penalties, crimes, and proceedings continue and shall be imposed and enforced by the state workforce innovation council established under IC 22-4-18.1-3.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-1-5
Transfer of responsibilities relating to proprietary education
Sec. 5. (a) The Indiana commission on proprietary education is abolished on July 1, 2012.
(b) Unless otherwise specified in a memorandum of understanding described in subsection (e), the following are transferred on July 1, 2012, from the Indiana commission on proprietary education to the commission for higher education established by IC 21-18-2-1:
(1) All real and personal property of the Indiana commission on proprietary education.
(2) All assets and liabilities of the Indiana commission on proprietary education.
(3) All appropriations to the Indiana commission on proprietary education.
(c) All powers and duties of the Indiana commission on proprietary education before its abolishment pertaining to the accreditation of a postsecondary credit bearing proprietary educational institution are transferred to the board for proprietary education established by IC 21-18.5-5-1.
(d) All powers and duties of the Indiana commission on proprietary education before its abolishment pertaining to the accreditation of a postsecondary proprietary educational institution (as defined in IC 22-4.1-21-9) are transferred to the state workforce innovation council established by IC 22-4-18.1-3.
(e) The commission for higher education established by IC 21-18-2-1 may enter into a memorandum of understanding with the state workforce innovation council established by IC 22-4-18.1-3 to implement the transition of the responsibilities and obligations of the Indiana commission on proprietary education before its abolishment to the commission for higher education and the state workforce innovation council.
(f) Rules that were adopted by the Indiana commission on

proprietary education before July 1, 2012, shall be treated as though the rules were adopted by the state workforce innovation council established by IC 22-4-18.1-3 until the state workforce innovation council adopts rules under IC 4-22-2 to implement IC 22-4.1-21.
(g) An accreditation granted or a permit issued under IC 21-17-3 by the Indiana commission on proprietary education before July 1, 2012, shall be treated after June 30, 2012, as an accreditation granted or a permit issued by the:
(1) board for proprietary education established by IC 21-18.5-5-1 if the accreditation pertains to a postsecondary credit bearing proprietary educational institution (as defined in IC 21-18.5-2-12); or
(2) state workforce innovation council if the accreditation pertains to a postsecondary proprietary educational institution (as defined in IC 22-4.1-21-9).
(h) Proceedings pending before the Indiana commission on proprietary education on July 1, 2012, shall be transferred from the Indiana commission on proprietary education to:
(1) the board for proprietary education established by IC 21-18.5-5-1 for a proceeding pertaining to a postsecondary credit bearing proprietary educational institution (as defined in IC 21-18.5-2-12); or
(2) the state workforce innovation council if the proceeding pertains to a postsecondary proprietary educational institution (as defined in IC 22-4.1-21-9).
As added by P.L.107-2012, SEC.58.



CHAPTER 2. DEFINITIONS

IC 21-18.5-2-2
"Accreditation"
Sec. 2. "Accreditation", for purposes of IC 21-18.5-6, means certification of a status of approval or authorization by the board for proprietary education to conduct business as a postsecondary credit bearing proprietary educational institution.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-2-3
"Agent"
Sec. 3. "Agent", for purposes of IC 21-18.5-6, means a person who:
(1) enrolls or seeks to enroll a resident of Indiana through:
(A) personal contact;
(B) telephone;
(C) advertisement;
(D) letter; or
(E) publications;
in a course offered by a postsecondary credit bearing proprietary educational institution; or
(2) otherwise holds the person out to the residents of Indiana as representing a postsecondary credit bearing proprietary educational institution.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-2-4
"Agent's permit"
Sec. 4. "Agent's permit", for purposes of IC 21-18.5-6, means a nontransferable written authorization issued to a person by the board for proprietary education to solicit a resident of Indiana to enroll in a course offered or maintained by a postsecondary credit bearing proprietary educational institution.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-2-5
"Application"
Sec. 5. "Application", for purposes of IC 21-18.5-6, means a written request for accreditation or an agent's permit on forms supplied by the board for proprietary education.
As added by P.L.107-2012, SEC.58.
IC 21-18.5-2-6
"Caretaker relative"
Sec. 6. "Caretaker relative" means a relative by blood or law who lives with a minor and exercises parental responsibility, care, and control over the minor in the absence of the minor's parent.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-2-7
"Commission"
Sec. 7. "Commission" means the commission for higher education established by IC 21-18-2-1.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-2-8
"Course"
Sec. 8. "Course", for purposes of IC 21-18.5-6, means a plan or program of instruction or training, whether conducted in person, by mail, or by any other method.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-2-9
"Enrollment"
Sec. 9. "Enrollment" means the establishment and maintenance of an individual's status as an undergraduate student in a postsecondary credit bearing proprietary educational institution.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-2-10
"Higher education award"
Sec. 10. "Higher education award" means a monetary award.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-2-11
"Person"
Sec. 11. "Person", for purposes of IC 21-18.5-6, means an individual, a partnership, a limited liability company, an association, a corporation, a joint venture, a trust, a receiver, or a trustee in bankruptcy.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-2-12
"Postsecondary credit bearing proprietary educational institution"
Sec. 12. (a) "Postsecondary credit bearing proprietary educational institution" means a degree granting and credit bearing institution that provides instructional or educational services or training in a technical, professional, mechanical, business, or industrial occupation, and is accredited by an accrediting agency recognized by the United States Department of Education or is seeking and progressing toward accreditation by an accrediting agency recognized by the United States Department of Education. (b) The term does not include the following:
(1) An Indiana state educational institution or another Indiana educational institution established by law and financed in whole or in part by public funds.
(2) A postsecondary proprietary educational institution approved or regulated by any other state regulatory board, agency, or commission other than the board for proprietary education.
(3) An elementary or secondary school attended by students in kindergarten or grades 1 through 12 and supported in whole or in part by private tuition payments.
(4) Any educational institution or educational training that:
(A) is maintained or given by an employer or a group of employers, without charge, for employees or for individuals the employer anticipates employing;
(B) is maintained or given by a labor organization, without charge, for its members or apprentices;
(C) offers exclusively instruction that is clearly self-improvement, motivational, or avocational in intent (including instruction in dance, music, or self-defense, and private tutoring); or
(D) is a Montessori or nursery school.
(5) A privately endowed two (2) or four (4) year degree granting institution that is regionally accredited and whose principal campus is located in Indiana.
As added by P.L.107-2012, SEC.58.



CHAPTER 3. STATE FINANCIAL AID



CHAPTER 4. ADMINISTRATION OF AWARDS

IC 21-18.5-4-2
Equal opportunity for awards
Sec. 2. The commission shall exercise its functions under this chapter without regard to an applicant's race, creed, sex, color, national origin, or ancestry.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-4-3
Duties
Sec. 3. For purposes of administering this chapter, the commission shall do the following:
(1) Prepare and supervise the issuance of public information concerning this chapter, IC 21-12-2, IC 21-12-3, IC 21-12-4, and IC 21-12-5.
(2) Prescribe the form and regulate the submission of applications for higher education awards and the commission's programs.
(3) Conduct conferences and interviews with applicants as appropriate.
(4) Determine the eligibility of applicants.
(5) Select qualified applicants.
(6) Determine annually the maximum higher education award (IC 21-12-3) and freedom of choice award (IC 21-12-4), subject to approval by the budget agency with review by the budget committee.
(7) Determine the respective amounts of, and award, the appropriate higher education awards, grants, and scholarships.
(8) Determine eligibility for, and award, annual renewals of higher education awards, grants, and scholarships.
(9) Act as the designated state agency for participation in any federal program for reinsurance of student loans.
(10) Receive federal funds made available to the commission for awards, grants, and scholarships, and disburse these funds

in the manner prescribed by federal law.
(11) One (1) time every year, submit a report to the legislative council that provides data and statistical information regarding the number of individuals who received assistance under IC 21-12-6 and IC 21-12-6.5. The report made to the legislative council must be in an electronic format under IC 5-14-6.
(12) One (1) time every year, submit a report to the budget committee that provides data and statistical information regarding the number of individuals who received assistance under IC 21-12, IC 21-13, and IC 21-14.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-4-4
Additional powers and duties of the commission
Sec. 4. For purposes of administering this chapter, the commission may do the following:
(1) Accept gifts, grants, devises, or bequests to provide grants, awards, scholarships, loans, or other forms of financial aid to students attending approved postsecondary educational institutions.
(2) Enter into contracts, subject to IC 4-13-2, that the commission determines are necessary to carry out the commission's functions.
(3) Provide administrative or technical assistance to other governmental or nongovernmental entities if the provision of this assistance will increase the number and value of grants, awards, scholarships, or loans available to students attending approved postsecondary educational institutions.
(4) Sue and be sued in the name of the commission.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-4-5
Procedures concerning gifts; grants; devices and bequests
Sec. 5. For purposes of administering this chapter, if the commission receives an offer of a gift, grant, devise, or bequest, the commission may accept a stipulation on the use of the donated funds. In this case, IC 21-12-3-11 (higher education award) and IC 21-12-4-4 (freedom of choice grant) do not apply. Before accepting a gift, grant, devise, or bequest, the commission shall determine that the purposes for which the donor proposes to provide funds are:
(1) lawful;
(2) in the state's best interests; and
(3) generally consistent with the commission's programs and purposes.
If the commission agrees to a stipulation on the use of donated funds, the commission and the donor, subject to approval by the budget agency and the governor or the governor's designee, shall execute an agreement.
As added by P.L.107-2012, SEC.58.
IC 21-18.5-4-6
Administrative and technical assistance
Sec. 6. (a) This section applies if the commission agrees to provide administrative or technical assistance to other governmental or nongovernmental entities to increase the number and value of grants, awards, scholarships, or loans available to students attending approved postsecondary educational institutions.
(b) The commission and the party to whom the assistance is to be provided shall execute an agreement specifying:
(1) the assistance that is to be provided; and
(2) the charges, if any, that are to be assessed by the commission for providing the assistance.
The commission may waive charges for administrative or technical assistance under this section if the commission determines that a waiver is in the best interest of the state. An agreement to provide assistance must be approved by the budget agency and the governor or the governor's designee.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-4-7
Audit of records
Sec. 7. The commission may, subject to written advance notice, inspect and audit the records of a postsecondary credit bearing proprietary educational institution concerning a student grant awarded under IC 21-12 or IC 21-13.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-4-8
Determination of residency
Sec. 8. (a) This section applies to a person:
(1) who is a student;
(2) who is a graduate of a high school located in Indiana or a recipient of the state of Indiana general educational development (GED) diploma under IC 20-10.1-12.1 (before its repeal), IC 20-20-6 (before its repeal), or IC 22-4.1-18;
(3) who, on the date that eligibility is determined by the commission, has resided in Indiana with a caretaker relative who has been a resident of Indiana for at least four (4) years; and
(4) whose legal parent:
(A) is currently; and
(B) has been for at least three (3) consecutive years;
a resident of Indiana.
(b) In determining the eligibility of a person to receive financial aid administered by the commission under any law, the commission shall use the residence or domicile of the person's caretaker relative to determine the person's residence or domicile.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-4-9 Rules
Sec. 9. The commission shall adopt rules under IC 4-22-2:
(1) to develop standards that govern the denial of assistance to higher education award applicants and recipients under IC 21-12-3-13;
(2) to implement IC 21-12-6, including:
(A) rules regarding the establishment of appeals procedures for individuals who become disqualified from the program under IC 21-12-6-9;
(B) notwithstanding IC 21-12-6-5, rules that may include students who are in grades other than grade 6, 7, or 8 as eligible students; and
(C) rules that allow a student described in IC 21-12-6-5(b) to become an eligible student while the student is in high school, if the student agrees to comply with the requirements set forth in IC 21-12-6-5(a)(4)(B) through IC 21-12-6-5(a)(4)(D) for not less than six (6) months after graduating from high school;
(3) to implement IC 21-13-2, including rules governing the enforcement of the agreements under IC 21-13-2-5;
(4) that are necessary to carry out IC 21-13-3, including rules governing the enforcement of the agreements made under IC 21-13-3-5; and
(5) to implement:
(A) IC 21-12-7; and
(B) IC 21-14-5.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-4-10
Additional rulemaking authority
Sec. 10. The commission may:
(1) make rules necessary to carry out its functions under this chapter;
(2) appoint advisory boards it considers necessary to carry out its responsibilities under this chapter;
(3) adopt rules under IC 4-22-2 to implement IC 21-14-5; and
(4) adopt rules under IC 4-22-2 and internal policy to effectuate the purposes of IC 21-16-4.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-4-11
Development of training programs
Sec. 11. The commission may cooperate in developing training programs concerning grant program requirements with the:
(1) board for proprietary education; or
(2) state workforce innovation council.
As added by P.L.107-2012, SEC.58.



CHAPTER 5. BOARD FOR PROPRIETARY EDUCATION

IC 21-18.5-5-2
Member
Sec. 2. (a) The board for proprietary education consists of the following seven (7) members:
(1) The state superintendent or the superintendent's designee.
(2) The executive officer of the commission for higher education or the executive officer's designee.
(3) Five (5) members appointed by the governor.
(b) The members appointed by the governor under subsection (a) serve for a term of four (4) years.
(c) Not more than three (3) of the members appointed by the governor may be members of the same political party.
(d) Of the five (5) members appointed by the governor:
(1) one (1) must have been engaged for a period of at least five (5) years immediately preceding appointment in an executive or a managerial position in a postsecondary proprietary educational institution subject to IC 21-18.5-6;
(2) one (1) must have been engaged in administering or managing an industrial employee training program for a period of at least five (5) years immediately preceding appointment; and
(3) three (3) must be representatives of the public at large who are not representatives of the types of postsecondary credit bearing proprietary educational institutions to be accredited.
For purposes of subdivision (3), an elected or appointed state or local official or a member of a private or public school may not be appointed as a representative of the public at large.
(e) An appointment to fill a vacancy occurring on the board for proprietary education is for the unexpired term.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-5-3
Member salary and benefits
Sec. 3. (a) A member of the board for proprietary education who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board for proprietary education who is a

state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-5-4
Officers; rulemaking; meetings
Sec. 4. (a) The board for proprietary education may select officers from the board for proprietary education's membership as the board for proprietary education considers necessary.
(b) The board for proprietary education may adopt reasonable rules under IC 4-22-2 to implement this chapter and IC 21-18.5-6.
(c) The board for proprietary education:
(1) may meet as necessary upon call of the chairperson; and
(2) shall meet at least four (4) times a year.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-5-5
Executive director
Sec. 5. An associate commissioner of the commission (as defined in IC 21-18.5-2-7) shall serve as the executive director of the board for proprietary education.
As added by P.L.107-2012, SEC.58.



CHAPTER 6. POSTSECONDARY CREDIT BEARING PROPRIETARY EDUCATIONAL INSTITUTION ACCREDITATION

IC 21-18.5-6-2
Accreditation
Sec. 2. A person may not do business as a postsecondary credit bearing proprietary educational institution in Indiana without having obtained accreditation under this chapter.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-3
Applications; fee
Sec. 3. Applications for accreditation under this chapter must be filed with the board for proprietary education and accompanied by an application fee of at least one hundred dollars ($100) for processing the application and evaluating the postsecondary credit bearing proprietary educational institution.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-4
Applications; contents
Sec. 4. An application for accreditation under this chapter must include at least the following information:
(1) The name and address of the postsecondary credit bearing proprietary educational institution and the institution's officers.
(2) The places where the courses are to be provided.
(3) The types of courses to be offered, the form of instruction to be followed with the class, shop, or laboratory, and the hours required for each curriculum.
(4) The form of certificate, diploma, or degree to be awarded.
(5) A statement of the postsecondary credit bearing proprietary educational institution's finances.
(6) A description of the postsecondary credit bearing proprietary educational institution's physical facilities, including classrooms, laboratories, library, machinery, and equipment.
(7) An explicit statement of policy with reference to:
(A) solicitation of students;
(B) payment and amount of student fees; and
(C) conditions under which students are entitled to a refund

in part or in full of fees paid, including a statement concerning the existence of the career college student assurance fund established under section 6 of this chapter.
(8) Provisions for liability insurance of students.
(9) Maximum student-teacher ratio to be maintained.
(10) Minimum requirements for instructional staff.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-5
Curriculum catalog and promotional brochure; contents
Sec. 5. The board for proprietary education shall require each postsecondary credit bearing proprietary educational institution to include in each curriculum catalog and promotional brochure the following:
(1) A statement indicating that the postsecondary credit bearing proprietary educational institution is regulated by the board for proprietary education under this chapter.
(2) The board for proprietary education's mailing address and telephone number.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-6
Career college student assurance fund; administration
Sec. 6. (a) The career college student assurance fund is established to provide indemnification to a student or an enrollee of a postsecondary credit bearing proprietary educational institution who suffers loss or damage as a result of:
(1) the failure or neglect of the postsecondary credit bearing proprietary educational institution to faithfully perform all agreements, express or otherwise, with the student, enrollee, one (1) or both of the parents of the student or enrollee, or a guardian of the student or enrollee as represented by the application for the institution's accreditation and the materials submitted in support of that application;
(2) the failure or neglect of the postsecondary credit bearing proprietary educational institution to maintain and operate a course or courses of instruction or study in compliance with the standards of this chapter; or
(3) an agent's misrepresentation in procuring the student's enrollment.
(b) The board for proprietary education shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains available to be used for providing money for reimbursements allowed under this chapter.
(f) Upon the fund acquiring fifty thousand dollars ($50,000), the

balance in the fund must not become less than fifty thousand dollars ($50,000). If:
(1) a claim against the fund is filed that would, if paid in full, require the balance of the fund to become less than fifty thousand dollars ($50,000); and
(2) the board for proprietary education determines that the student is eligible for a reimbursement under the fund;
the board for proprietary education shall prorate the amount of the reimbursement to ensure that the balance of the fund does not become less than fifty thousand dollars ($50,000), and the student is entitled to receive that balance of the student's claim from the fund as money becomes available in the fund from contributions to the fund required under this chapter.
(g) The board for proprietary education shall ensure that all outstanding claim amounts described in subsection (f) are paid as money in the fund becomes available in the chronological order of the outstanding claims.
(h) A claim against the fund may not be construed to be a debt of the state.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-7
Quarterly contributions to fund; determination
Sec. 7. (a) Except as otherwise provided in this section, each postsecondary credit bearing proprietary educational institution shall make quarterly contributions to the fund. The quarters begin January 1, April 1, July 1, and October 1.
(b) For each quarter, each postsecondary credit bearing proprietary educational institution shall make a contribution equal to the STEP THREE amount derived under the following formula:
STEP ONE: Determine the total amount of tuition and fees earned during the quarter.
STEP TWO: Multiply the STEP ONE amount by one-tenth of one percent (0.1%).
STEP THREE: Add the STEP TWO amount and sixty dollars ($60).
(c) After June 30, 2012, upon the career college student assurance fund achieving at least an initial balance of five hundred thousand dollars ($500,000), a postsecondary credit bearing proprietary educational institution that contributes to the career college student assurance fund when the initial quarterly contribution is required under this chapter after the fund's establishment is not required to make contributions to the fund.
(d) The board for proprietary education shall determine the number of quarterly contributions required for the career college student assurance fund to initially accumulate five hundred thousand dollars ($500,000).
(e) Except as provided in subsections (a), (b), and (f), a postsecondary credit bearing proprietary educational institution that begins making contributions to the career college student assurance

fund after the initial quarterly contribution as required under this section shall make contributions to the fund for the same number of quarters as determined by the board for proprietary education under subsection (d).
(f) If, after a career college student assurance fund acquires five hundred thousand dollars ($500,000), the balance in the fund becomes less than two hundred fifty thousand dollars ($250,000), all postsecondary credit bearing proprietary educational institutions not required to make contributions to the career college student assurance fund as described in subsection (c) or (e) shall make contributions to the career college student assurance fund for the number of quarters necessary for the fund to accumulate five hundred thousand dollars ($500,000).
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-8
Investigation
Sec. 8. (a) Upon receipt of an application for accreditation under this chapter, the board for proprietary education shall make an investigation to determine the accuracy of the statements in the application to determine if the postsecondary credit bearing proprietary educational institution meets the minimum standards for accreditation.
(b) During the investigation under subsection (a), the board for proprietary education may grant a temporary status of accreditation. The temporary status of accreditation is sufficient to meet the requirements of this chapter until a determination on accreditation is made.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-9
Inspection fee
Sec. 9. The cost of performing a team onsite investigation for purposes of section 8 of this chapter shall be paid by the applicant postsecondary credit bearing proprietary educational institution. However, the total cost of an inspection, including room, board, and mileage that does not require travel outside Indiana, may not exceed one thousand dollars ($1,000) for any one (1) postsecondary credit bearing proprietary educational institution.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-10
Student records; contents; surrender to board for proprietary education
Sec. 10. (a) A postsecondary credit bearing proprietary educational institution shall maintain at least the following records for each student:
(1) The program in which the student enrolls.
(2) The length of the program.
(3) The date of the student's initial enrollment in the program. (4) A transcript of the student's academic progress.
(5) The amount of the student's tuition and fees.
(6) A copy of the enrollment agreement.
(b) Upon the request of the board for proprietary education, a postsecondary credit bearing proprietary educational institution shall submit the records described in subsection (a) to the board for proprietary education.
(c) If a postsecondary credit bearing proprietary educational institution ceases operation, the postsecondary credit bearing proprietary educational institution shall submit the records described in subsection (a) to the commission on public records not later than thirty (30) days after the institution ceases to operate.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-11
Accreditation standards
Sec. 11. Full accreditation under this chapter may not be issued unless and until the board for proprietary education finds that the postsecondary credit bearing proprietary educational institution meets minimum standards that are appropriate to that type or class of postsecondary credit bearing proprietary educational institution, including the following minimum standards:
(1) The postsecondary credit bearing proprietary educational institution has a sound financial structure with sufficient resources for continued support.
(2) The postsecondary credit bearing proprietary educational institution has satisfactory training or educational facilities with sufficient tools, supplies, or equipment and the necessary number of work stations or classrooms to adequately train, instruct, or educate the number of students enrolled or proposed to be enrolled.
(3) The postsecondary credit bearing proprietary educational institution has an adequate number of qualified instructors or teachers, sufficiently trained by experience or education, to give the instruction, education, or training contemplated.
(4) The advertising and representations made on behalf of the postsecondary credit bearing proprietary educational institution to prospective students are truthful and free from misrepresentation or fraud.
(5) The charge made for the training, instruction, or education is clearly stated and based upon the services rendered.
(6) The premises and conditions under which the students work and study are sanitary, healthful, and safe according to modern standards.
(7) The postsecondary credit bearing proprietary educational institution has and follows a refund policy approved by the board for proprietary education.
(8) The owner or chief administrator of the postsecondary credit bearing proprietary educational institution is subject to a background check by the board for proprietary education and

has not been convicted of a felony.
(9) The owner or chief administrator of the postsecondary credit bearing proprietary educational institution has not been the owner or chief administrator of a postsecondary credit bearing proprietary educational institution that has had its accreditation revoked or has been closed involuntarily in the five (5) year period preceding the application for accreditation. However, if the owner or chief administrator of the postsecondary credit bearing proprietary educational institution has been the owner or chief administrator of a postsecondary credit bearing proprietary educational institution that has had its accreditation revoked or has been closed involuntarily more than five (5) years before the application for accreditation, the board for proprietary education may issue full accreditation at the board for proprietary education's discretion.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-12
Issuance of accreditation
Sec. 12. (a) After an investigation and a finding that the information in the application is true and the postsecondary credit bearing proprietary educational institution meets the minimum standards, the commission on postsecondary proprietary education shall issue an accreditation to the postsecondary credit bearing proprietary educational institution upon payment of an additional fee of at least twenty-five dollars ($25). An applicant's market research may not be considered or required by the board for proprietary education as a condition for accrediting or renewing the accreditation of or for approval of the programs of a postsecondary credit bearing proprietary educational institution.
(b) The board for proprietary education may waive inspection of a postsecondary credit bearing proprietary educational institution that has been accredited by an accrediting unit whose standards are approved by the board for proprietary education as meeting or exceeding the requirements of this chapter.
(c) A valid license, approval to operate, or other form of accreditation issued to a postsecondary credit bearing proprietary educational institution by another state may be accepted, instead of inspection, if:
(1) the requirements of that state meet or exceed the requirements of this chapter; and
(2) the other state will, in turn, extend reciprocity to postsecondary credit bearing proprietary educational institutions accredited by the board for proprietary education.
(d) An accreditation issued under this section expires one (1) year following the accreditation's issuance.
(e) An accredited postsecondary credit bearing proprietary educational institution may renew the institution's accreditation annually upon:
(1) the payment of a fee of at least twenty-five dollars ($25);

and
(2) continued compliance with this chapter.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-13
Revocation
Sec. 13. Accreditation may be revoked by the board for proprietary education:
(1) for cause upon notice and an opportunity for a hearing before the board for proprietary education; and
(2) for the accredited postsecondary credit bearing proprietary educational institution failing to make the appropriate quarterly contributions to the career college student assurance fund not later than forty-five (45) days after the end of a quarter.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-14
Hearing
Sec. 14. (a) A postsecondary credit bearing proprietary educational institution, after notification that the institution's accreditation has been refused, revoked, or suspended, may apply for a hearing before the board for proprietary education concerning the institution's qualifications. The application for a hearing must be filed in writing with the board for proprietary education not more than thirty (30) days after receipt of notice of the denial, revocation, or suspension.
(b) The board for proprietary education shall give a hearing promptly and with not less than ten (10) days notice of the date, time, and place. The postsecondary credit bearing proprietary educational institution is entitled to be represented by counsel and to offer oral and documentary evidence relevant to the issue.
(c) Not more than fifteen (15) days after a hearing, the board for proprietary education shall make written findings of fact, a written decision, and a written order based solely on the evidence submitted at the hearing, either granting or denying accreditation to the postsecondary credit bearing proprietary educational institution.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-15
Suspension
Sec. 15. A postsecondary credit bearing proprietary educational institution's accreditation shall be suspended at any time if the accredited postsecondary credit bearing proprietary educational institution denies enrollment to a student or makes a distinction or classification of students on the basis of race, color, or creed.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-16
Representations
Sec. 16. A person may not do the following: (1) Make, or cause to be made, a statement or representation, oral, written, or visual, in connection with the offering or publicizing of a course, if the person knows or should reasonably know the statement or representation is false, deceptive, substantially inaccurate, or misleading.
(2) Promise or guarantee employment to a student or prospective student using information, training, or skill purported to be provided or otherwise enhanced by a course, unless the person offers the student or prospective student a bona fide contract of employment agreeing to employ the student or prospective student for a period of at least ninety (90) days in a business or other enterprise regularly conducted by the person in which that information, training, or skill is a normal condition of employment.
(3) Do an act that constitutes part of the conduct of administration of a course if the person knows, or should reasonably know, that the course is being carried on by the use of fraud, deception, or other misrepresentation.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-17
Agent's permits; liability of institution as principal
Sec. 17. (a) A person representing a postsecondary credit bearing proprietary educational institution doing business in Indiana by offering courses may not sell a course or solicit students for the institution unless the person first secures an agent's permit from the board for proprietary education. If the agent represents more than one (1) postsecondary credit bearing proprietary educational institution, a separate agent's permit must be obtained for each institution that the agent represents.
(b) Upon approval of an agent's permit, the board for proprietary education shall issue a pocket card to the person that includes:
(1) the person's name and address;
(2) the name and address of the postsecondary credit bearing proprietary educational institution that the person represents; and
(3) a statement certifying that the person whose name appears on the card is an authorized agent of the postsecondary credit bearing proprietary educational institution.
(c) The application must be accompanied by a fee of at least ten dollars ($10).
(d) An agent's permit is valid for one (1) year from the date of its issue. An application for renewal must be accompanied by a fee of at least ten dollars ($10).
(e) A postsecondary credit bearing proprietary educational institution is liable for the actions of the institution's agents.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-18
Temporary permit Sec. 18. (a) An application for an agent's permit must be granted or denied by the board for proprietary education not more than fifteen (15) working days after the receipt of the application. If the board for proprietary education has not completed a determination with respect to the issuance of a permit under this section within the fifteen (15) working day period, the board for proprietary education shall issue a temporary permit to the applicant. The temporary permit is sufficient to meet the requirements of this chapter until a determination is made on the application.
(b) A permit issued under this chapter may, upon ten (10) days notice and after a hearing, be revoked by the board for proprietary education:
(1) if the holder of the permit solicits or enrolls students through fraud, deception, or misrepresentation; or
(2) upon a finding that the permit holder is not of good moral character.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-19
Remedy; damages or other relief
Sec. 19. The fact that the career college student assurance fund exists does not limit or impair a right of recovery and the amount of damages or other relief to which a plaintiff may be entitled.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-20
Claims against balance of career college student assurance fund; determination; priorities
Sec. 20. (a) This section applies to claims against the balance of the career college student assurance fund.
(b) A student or an enrollee of a postsecondary credit bearing proprietary educational institution who believes that the student or enrollee has suffered loss or damage resulting from any of the occurrences described in section 6(a) of this chapter may request the board for proprietary education to file a claim with the board for proprietary education against the balance of the fund.
(c) A claim under this section is limited to a refund of the claimant's applicable tuition and fees.
(d) All claims must be filed not later than five (5) years after the occurrence resulting in the loss or damage to the claimant occurs.
(e) Upon the filing of a claim under this section, the board for proprietary education shall review the records submitted by the appropriate postsecondary credit bearing proprietary educational institution described under section 12 of this chapter and shall investigate the claim.
(f) Upon a determination by the commission on postsecondary proprietary education that a claimant shall be reimbursed under the career college student assurance fund, the board for proprietary education shall prioritize the reimbursements under the following guidelines: (1) A student's educational loan balances.
(2) Federal grant repayment obligations of the student.
(3) Other expenses paid directly by the student.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-21
Remedy; void contracts
Sec. 21. An obligation, negotiable or nonnegotiable, providing for payment for a course or courses of instruction is void if the postsecondary credit bearing proprietary educational institution is not accredited to operate in Indiana.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-22
Misrepresentation
Sec. 22. The issuance of an agent's permit or any accreditation may not be considered to constitute approval of a course, a person, or an institution. A representation to the contrary is a misrepresentation.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-23
Relief; injunction
Sec. 23. The prosecuting attorney of the county in which an offense under this chapter occurred shall, at the request of the board for proprietary education or on the prosecuting attorney's own motion, bring any appropriate action, including a mandatory and prohibitive injunction.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-24
Adjudication
Sec. 24. An action of the board for proprietary education concerning the issuance, denial, or revocation of a permit or accreditation under this chapter is subject to review under IC 4-21.5.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-25
Violations
Sec. 25. (a) Except as provided in subsection (b), a person who knowingly, intentionally, or recklessly violates this chapter commits a Class B misdemeanor.
(b) A person who, with intent to defraud, represents the person to be an agent of a postsecondary credit bearing proprietary educational institution commits a Class C felony.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-26
Establishment of postsecondary credit bearing proprietary educational accreditation fund; collection of fees Sec. 26. (a) As used in this section, "fund" means the postsecondary credit bearing proprietary educational institution accreditation fund established by subsection (b).
(b) The postsecondary credit bearing proprietary educational institution accreditation fund is established.
(c) The fund shall be administered by the commission (as defined in IC 21-18.5-2-7.).
(d) Money in the fund at the end of a state fiscal year does not revert to the general fund.
(e) All fees collected by the board for proprietary education under this chapter shall be deposited in the fund.
(f) Money in the fund shall be used by the board for postsecondary proprietary education to administer this chapter.
As added by P.L.107-2012, SEC.58.

IC 21-18.5-6-27
Rules
Sec. 27. The board for proprietary education may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.107-2012, SEC.58.






ARTICLE 19. BALL STATE UNIVERSITY

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-19-1-2
"Board of trustees"
Sec. 2. "Board of trustees" refers to the board of trustees of Ball State University.
As added by P.L.2-2007, SEC.260.

IC 21-19-1-3
"Trustee"
Sec. 3. "Trustee" refers to a trustee on the board of trustees.
As added by P.L.2-2007, SEC.260.



CHAPTER 2. CREATION

IC 21-19-2-2
Name of board of trustees
Sec. 2. The board of trustees of Ball State University is designated the "Ball State University Board of Trustees".
As added by P.L.2-2007, SEC.260.

IC 21-19-2-3
Board; body corporate
Sec. 3. The board of trustees constitutes a perpetual body corporate.
As added by P.L.2-2007, SEC.260.



CHAPTER 3. BOARD OF TRUSTEES

IC 21-19-3-1
Board; continuance
Sec. 1. The board of trustees is subject to this chapter and all other laws governing the affairs of their predecessors.
As added by P.L.2-2007, SEC.260.

IC 21-19-3-2
Board; membership
Sec. 2. The board of trustees is composed of nine (9) members, appointed by the governor as follows:
(1) Six (6) members who must be at large.
(2) Two (2) members who must be alumni of Ball State University.
(3) One (1) member who must be a Ball State University student.
As added by P.L.2-2007, SEC.260.

IC 21-19-3-3
Board; qualifications
Sec. 3. Not more than six (6) of the nonstudent members of the board of trustees may be of the same sex.
As added by P.L.2-2007, SEC.260. Amended by P.L.29-2012, SEC.2.

IC 21-19-3-4
Board; additional qualifications
Sec. 4. All members of the board of trustees must be citizens of the United States.
As added by P.L.2-2007, SEC.260. Amended by P.L.29-2012, SEC.3.

IC 21-19-3-5
Search and screen committee; creation
Sec. 5. (a) To aid the governor in the selection of the student member, a search and screen committee is created. The search and screen committee consists of the following:
(1) One (1) representative of the governor.
(2) At least four (4) students chosen by the elected student government representatives of the student body.
(b) The search and screen committee shall establish the mode and

criteria to be used in the selection of student nominees to serve on the board of trustees. The search and screen committee shall submit a list of at least ten (10) names to the governor for the governor's consideration.
(c) The governor shall select one (1) of these names for appointment as a member of the board of trustees in accordance with this chapter.
As added by P.L.2-2007, SEC.260.

IC 21-19-3-6
Board; terms
Sec. 6. (a) The Ball State University alumni council shall designate the term and nominate a person for each of the two (2) alumni memberships on the board of trustees.
(b) The Ball State University alumni council, through the president of Ball State University, shall submit the names of the nominees to the governor for the governor's immediate appointment to the board of trustees.
As added by P.L.2-2007, SEC.260.

IC 21-19-3-7
Board; terms of alumni members
Sec. 7. At least thirty (30) days before the expiration of the term of an alumni member, the Ball State University Alumni Council, or its successor, must submit, through the president of Ball State University, the name of the nominee to succeed the retiring alumni member. The governor shall appoint the nominee as an alumni member of the board of trustees.
As added by P.L.2-2007, SEC.260.

IC 21-19-3-8
Terms
Sec. 8. (a) With the exception of the student member of the board of trustees, all appointments to the Ball State University board of trustees are for four (4) year terms. Each term of a nonstudent board member begins on January 1 of the appropriate year.
(b) The term of a member continues until the member's successor is appointed and qualified.
(c) The student member of the board of trustees is appointed for a two (2) year term. The student member's term begins on July 1 of the year in which the student member is appointed. The student member must be a full-time student at Ball State University throughout the student member's term.
As added by P.L.2-2007, SEC.260.

IC 21-19-3-9
Board; vacancies
Sec. 9. A vacancy occurring on the board of trustees from death, incapacitation, or resignation shall be filled by appointment of the governor for the unexpired term. Vacancies in offices held by alumni

members shall be filled from nominees submitted by the Ball State University alumni council.
As added by P.L.2-2007, SEC.260.



CHAPTER 4. OFFICERS; TREASURER

IC 21-19-4-2
Treasurer; duties
Sec. 2. The person appointed as treasurer of Ball State University is responsible for the:
(1) receipt;
(2) custody;
(3) accounting; and
(4) proper protection;
of all funds due and accruing to Ball State University and the board of trustees from any and all sources and for whatever purposes the funds and receipts are designated.
As added by P.L.2-2007, SEC.260.

IC 21-19-4-3
Treasurer; bond
Sec. 3. Before commencing duties as treasurer, the person appointed as treasurer of Ball State University shall give bond in an amount prescribed by the board of trustees.
As added by P.L.2-2007, SEC.260.






ARTICLE 20. INDIANA UNIVERSITY

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-20-1-2
"Board of trustees"
Sec. 2. "Board of trustees" refers to the board of trustees of Indiana University.
As added by P.L.2-2007, SEC.261.

IC 21-20-1-3
"Trustee"
Sec. 3. "Trustee" refers to a member of the board of trustees of Indiana University.
As added by P.L.2-2007, SEC.261.



CHAPTER 2. CREATION

IC 21-20-2-2
Board; body corporate
Sec. 2. The board of trustees is a body politic.
As added by P.L.2-2007, SEC.261.



CHAPTER 3. BOARD OF TRUSTEES

IC 21-20-3-1
Name of board of trustees
Sec. 1. The name of the board of trustees of Indiana University is "the trustees of Indiana University".
As added by P.L.2-2007, SEC.261.

IC 21-20-3-2
Board; membership
Sec. 2. The board of trustees has nine (9) members.
As added by P.L.2-2007, SEC.261.

IC 21-20-3-3
Board; residency requirement
Sec. 3. This section does not apply to the student trustee appointed to the board of trustees. Not more than:
(1) one (1) of the trustees elected to the board of trustees; and
(2) two (2) of the trustees appointed to the board of trustees;
may reside in the same county.
As added by P.L.2-2007, SEC.261.

IC 21-20-3-4
Board; elections
Sec. 4. (a) Three (3) members of the board of trustees shall be elected by the alumni of Indiana University under this chapter. In the year in which the term of any member of the board of trustees elected by the alumni expires, a successor to the trustee shall be elected by the alumni of Indiana University, to serve for a term of three (3) years beginning July 1 next succeeding the election.
(b) When a vacancy occurs in the membership of the board of trustees who are elected by the alumni, because of death, resignation, or any other reason, the vacancy shall be filled by selection by the Indiana University alumni association executive council for the unexpired term.
As added by P.L.2-2007, SEC.261. Amended by P.L.29-2012, SEC.4.

IC 21-20-3-5
Board; alumni elections
Sec. 5. The members of the board of trustees who are elected by

the alumni of Indiana University must be alumni of Indiana University.
As added by P.L.2-2007, SEC.261.

IC 21-20-3-6
Alumni
Sec. 6. The alumni of Indiana University consist of those persons who have been awarded a degree by the board of trustees of Indiana University as recommended by the faculty.
As added by P.L.2-2007, SEC.261. Amended by P.L.29-2012, SEC.5.

IC 21-20-3-7
Alumni nominations
Sec. 7. (a) Any one hundred (100) or more alumni of Indiana University may file with the librarian of Indiana University on or before April 1 in each year a written nomination for a trustee to be elected by the alumni at the next election.
(b) After April 1, but not later than June 1, a list of all candidates nominated under this section shall be mailed by the librarian to each alumnus at the alumnus's address.
As added by P.L.2-2007, SEC.261.

IC 21-20-3-8
Elections; date
Sec. 8. The election of members of the board of trustees shall be held at Indiana University on the secular day immediately preceding July 1. At that time trustees shall be elected to:
(1) serve for a term of three (3) years from July 1 next succeeding the trustee's election; and
(2) complete any unexpired term or terms.
As added by P.L.2-2007, SEC.261. Amended by P.L.29-2012, SEC.6.

IC 21-20-3-9
Alumni voting procedures
Sec. 9. The university librarian shall conduct the elections to select the three (3) alumni members of the board of trustees. All alumni (as described in section 6 of this chapter) are eligible to participate in the election either by electronic or printed ballot, and each eligible individual may cast only one (1) vote. A request for a printed ballot must be made in writing to the university librarian not later than May 1 of an election year. The university librarian may adopt rules and regulations as necessary to carry out this section.
As added by P.L.2-2007, SEC.261. Amended by P.L.29-2012, SEC.7.

IC 21-20-3-10
Votes
Sec. 10. The person receiving the greatest number of votes cast shall be declared the elected trustee. If two (2) or more persons receive an equal and the greatest number of votes cast, the librarian shall cast lots to determine which of the persons shall be declared the

elected trustee.
As added by P.L.2-2007, SEC.261.

IC 21-20-3-11
Board; terms
Sec. 11. The term of an elected trustee expires July 1 of the year in which the terms are to end.
As added by P.L.2-2007, SEC.261.

IC 21-20-3-12
Board; appointments
Sec. 12. (a) The governor shall appoint five (5) members of the board of trustees for terms of three (3) years.
(b) Whenever a vacancy occurs in the membership of the board of trustees who are appointed by the governor because of death or resignation or for any other reason, the vacancy shall be filled by an appointment of the governor for the unexpired term.
As added by P.L.2-2007, SEC.261. Amended by P.L.29-2012, SEC.8.

IC 21-20-3-13
Board; student appointment
Sec. 13. The governor shall appoint to the board of trustees a member who must be a full-time student of Indiana University during the two (2) year tenure of the appointment.
As added by P.L.2-2007, SEC.261.

IC 21-20-3-14
Search and screen committee; creation
Sec. 14. (a) To aid the governor in the selection of the student member, a search and screen committee is created consisting of:
(1) one (1) representative of the governor; and
(2) at least four (4) students chosen by the elected student government representatives of the student body, including at least one (1) student from each campus of the university, main and regional.
(b) The search and screen committee shall establish the mode and criteria to be used in the selection of student nominees to serve on the board of trustees.
(c) The search and screen committee shall submit a list of at least ten (10) names to the governor for consideration.
(d) The governor shall select one (1) of these names for appointment as a trustee of the university in accordance with this chapter.
As added by P.L.2-2007, SEC.261.

IC 21-20-3-15
Board; vacancies
Sec. 15. The board of trustees shall declare vacant the seat of any trustee who is:
(1) absent without sufficient excuse from two (2) successive

meetings of the board of trustees; or
(2) guilty of any gross immorality or breach of the bylaws of the trustees of Indiana University.
As added by P.L.2-2007, SEC.261. Amended by P.L.29-2012, SEC.9.

IC 21-20-3-16
Repealed
(Repealed by P.L.29-2012, SEC.10.)



CHAPTER 4. OFFICERS

IC 21-20-4-2
Treasurer; bond
Sec. 2. The treasurer of Indiana University shall give bond in an amount and with surety approved by the board of trustees that is conditioned upon the faithful discharge of the treasurer's duties. The bond shall be:
(1) payable to the state; and
(2) filed with the auditor of state.
As added by P.L.2-2007, SEC.261.

IC 21-20-4-3
Treasurer; duties
Sec. 3. The treasurer of Indiana University shall do the following:
(1) Keep true accounts of all money received into the treasury of Indiana University, and of the money's expenditure.
(2) Pay out Indiana University's funds on the order of the board of trustees, certified by the board of trustee's secretary.
(3) Collect the tuition fees due Indiana University.
(4) Make semiannual settlements with the board of trustees.
(5) Submit a full statement of the finances of Indiana University and the treasurer's receipts and payments at each meeting of the board of trustees.
(6) Submit the treasurer's books and papers to the inspection of the board of trustees and visitors.
As added by P.L.2-2007, SEC.261.

IC 21-20-4-4
Treasurer; report
Sec. 4. The report of the treasurer of Indiana University must contain what is included in the annual catalogue, with other matters considered useful to the cause of education connected with Indiana University.
As added by P.L.2-2007, SEC.261.

IC 21-20-4-5
Secretary; record of proceedings Sec. 5. The secretary of the board of trustees shall:
(1) keep a true record of the proceedings of the board of trustees; and
(2) certify copies of the record of the proceedings of the board of trustees.
As added by P.L.2-2007, SEC.261. Amended by P.L.3-2008, SEC.135; P.L.29-2012, SEC.11.



CHAPTER 5. MEETINGS

IC 21-20-5-2
Board; quorum
Sec. 2. Five (5) members of the board of trustees constitute a quorum.
As added by P.L.2-2007, SEC.261.






ARTICLE 21. INDIANA STATE UNIVERSITY

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-21-1-2
"Board of trustees"
Sec. 2. "Board of trustees" refers to the Indiana State University board of trustees.
As added by P.L.2-2007, SEC.262.

IC 21-21-1-3
"Trustees"
Sec. 3. "Trustee" refers to a trustee of the board.
As added by P.L.2-2007, SEC.262.



CHAPTER 2. CREATION

IC 21-21-2-2
Board; body corporate
Sec. 2. The board of trustees constitutes a perpetual body corporate.
As added by P.L.2-2007, SEC.262.



CHAPTER 3. BOARD OF TRUSTEES

IC 21-21-3-1
Board; establishment
Sec. 1. A bipartisan board of trustees is established for Indiana State University.
As added by P.L.2-2007, SEC.262.

IC 21-21-3-2
Board; membership
Sec. 2. The board of trustees is composed of nine (9) trustees appointed by the governor as follows:
(1) Seven (7) competent individuals, one (1) of whom must be a student.
(2) Two (2) competent individuals who are alumni of Indiana State University nominated by the alumni council of Indiana State University.
As added by P.L.2-2007, SEC.262.

IC 21-21-3-3
Board; term
Sec. 3. (a) Subject to subsection (b), the term of a trustee is four (4) years.
(b) The term of a student trustee is two (2) years.
As added by P.L.2-2007, SEC.262.

IC 21-21-3-4
Search and screen committee; creation
Sec. 4. (a) To aid the governor in the selection of the student member, a search and screen committee is created consisting of one (1) representative of the governor and at least four (4) students chosen by the elected student government representatives of the student body.
(b) The search and screen committee shall establish the mode and criteria to be used in the selection of student nominees to serve on the board of trustees.
(c) The search and screen committee shall submit a list of at least ten (10) names to the governor for consideration.
(d) The governor shall select one (1) of these names for appointment as a trustee of Indiana State University. As added by P.L.2-2007, SEC.262.

IC 21-21-3-5
Board; appointment qualification
Sec. 5. An individual appointed to the board of trustees must be a resident of Indiana and a citizen of the United States.
As added by P.L.2-2007, SEC.262.

IC 21-21-3-6
Board; alumni appointment
Sec. 6. An alumni member appointed to the board of trustees must have completed a prescribed course of study by Indiana State University or one (1) of the following predecessors of Indiana State University:
(1) Indiana State Normal School.
(2) Indiana State Teachers College.
(3) Indiana State College.
As added by P.L.2-2007, SEC.262.

IC 21-21-3-7
Board; student appointment
Sec. 7. The student trustee appointed to the board of trustees must be a full-time student of Indiana State University during the student trustee's term.
As added by P.L.2-2007, SEC.262.

IC 21-21-3-8
Board; female appointment
Sec. 8. At least one (1) woman must be on the board of trustees.
As added by P.L.2-2007, SEC.262.

IC 21-21-3-9
Board; vacancies
Sec. 9. (a) The governor shall fill a vacancy occurring in the board of trustees from death, resignation, or removal from the state for the unexpired term of the retiring trustee.
(b) The alumni council of Indiana State University shall nominate the appointee to fill a vacancy caused by the loss of an alumni member.
As added by P.L.2-2007, SEC.262.



CHAPTER 4. ELECTED OFFICERS; TREASURER

IC 21-21-4-2
Treasurer; appointment
Sec. 2. The board shall appoint a qualified individual who is not a member of the board to serve as permanent treasurer.
As added by P.L.2-2007, SEC.262.

IC 21-21-4-3
Treasurer; duties
Sec. 3. The treasurer is responsible for the:
(1) receipt;
(2) custody;
(3) accounting; and
(4) proper protection;
of all funds due and accruing to the university and the board from any sources and for whatever purposes the funds and receipts may be designated.
As added by P.L.2-2007, SEC.262.

IC 21-21-4-4
Treasurer; bond
Sec. 4. The treasurer shall give a bond in the amount determined by the board before commencing the treasurer's duties.
As added by P.L.2-2007, SEC.262.



CHAPTER 5. MEETINGS






ARTICLE 22. IVY TECH COMMUNITY COLLEGE OF INDIANA

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-22-1-2
"Occupational and technical education"
Sec. 2. "Occupational and technical education" means education that is:
(1) job employment oriented; and
(2) intended to deliver occupational specific skills that are necessary for employment.
As added by P.L.2-2007, SEC.263.

IC 21-22-1-3
"Region"
Sec. 3. "Region" refers to a region established under IC 21-22-6-1.
As added by P.L.2-2007, SEC.263.

IC 21-22-1-4
"Regional board"
Sec. 4. "Regional board" refers to a regional board of trustees established under IC 21-22-6-2.
As added by P.L.2-2007, SEC.263.

IC 21-22-1-5
"Region"
Sec. 5. "Region" means an administrative region established under IC 21-22-6-1.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.12.

IC 21-22-1-6
"State board of trustees"
Sec. 6. "State board of trustees" refers to the board of trustees of Ivy Tech Community College.
As added by P.L.2-2007, SEC.263.



CHAPTER 2. CREATION

IC 21-22-2-2
Name of institution
Sec. 2. The two (2) year state educational institution established by section 1 of this chapter shall be called "Ivy Tech Community College of Indiana".
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.13; P.L.3-2008, SEC.136.

IC 21-22-2-3
Board; body corporate
Sec. 3. The state board of trustees is a body corporate and politic.
As added by P.L.2-2007, SEC.263.



CHAPTER 3. STATE BOARD OF TRUSTEES

IC 21-22-3-2
Board of trustees
Sec. 2. The state board of trustees shall be known by the name of "The Trustees of Ivy Tech Community College of Indiana". In the corporate name and capacity, the state board of trustees may sue, be sued, plead, and be impleaded, in any court of record, and by that name has perpetual succession.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.14.

IC 21-22-3-3
Board; membership
Sec. 3. (a) The number of members of the state board of trustees must equal the number of regions established by the state board of trustees. Each member of the state board of trustees must have knowledge or experience in one (1) or more of the following areas:
(1) Manufacturing.
(2) Commerce.
(3) Labor.
(4) Agriculture.
(5) State and regional economic development needs.
(6) Indiana's educational delivery system.
One (1) member of the state board of trustees must reside in each region established by the state board of trustees. Appointments shall be for three (3) year terms, on a staggered basis.
(b) An individual who holds an elective or appointed office of the state is not eligible to serve as a member of the state board of trustees. A member of a regional board may be appointed to the state board of trustees but must then resign from the regional board.
As added by P.L.2-2007, SEC.263.

IC 21-22-3-4
Board; vacancies
Sec. 4. (a) The governor shall fill all vacancies on the state board of trustees. Each trustee appointed to fill a vacancy shall represent the same region as the trustee's predecessor.
(b) If a vacancy occurs on the state board of trustees, the regional board for the region in which the former member resided may recommend to the governor one (1) or more qualified persons to fill the vacancy.
As added by P.L.2-2007, SEC.263.
IC 21-22-3-5 Version a
Member participating by electronic means of communication
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 5. (a) This section applies to a meeting of the state board or a committee of the state board at which at least a quorum of the board or the committee is physically present at the place where the meeting is conducted.
(b) A member of the state board or a committee of the state board may participate in a meeting of the state board or a committee of the state board by using a means of communication that permits:
(1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member who participates in a meeting by using a means of communication described in subsection (b) is considered to be present at the meeting.
(d) The memoranda of the meeting prepared under IC 5-14-1.5-4 must state the name of:
(1) each member who was physically present at the place where the meeting was conducted;
(2) each member who participated in the meeting by using a means of communication described in subsection (b); and
(3) each member who was absent.
As added by P.L.179-2007, SEC.11.

IC 21-22-3-5 Version b
Repealed
(Repealed by P.L.134-2012, SEC.24.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 21-22-3-6
Fort Wayne Regional Public Safety Center lease; purpose; lease term; rental payments
Sec. 6. Not later than June 30, 2007, Ivy Tech Community College shall enter into a lease, after review by the budget committee and approval by the budget agency, with the owners of the Fort Wayne Regional Public Safety Center to be constructed after July 1, 2005, in the Southtown Community Revitalization Enhancement District to use the Fort Wayne Regional Public Safety Center to further its partnership with the Northeast Indiana Workforce Investment Board, the Regional Anthis Career Center, the Indiana National Guard, Indiana University-Purdue University at Fort Wayne, and other area institutions to allow the Fort Wayne Regional Public Safety Center to offer public safety related degree programs. The lease may not exceed a term that ends before July 1, 2022, or provide for a lease rental payment, excluding a reasonable allowance for maintenance and repair services, that exceeds one million dollars

($1,000,000) in any state fiscal year covered by the lease.
As added by P.L.220-2011, SEC.354.



CHAPTER 4. OFFICERS

IC 21-22-4-2
Board; selection of officers
Sec. 2. The state board of trustees may select from their number:
(1) a secretary; and
(2) a treasurer;
of Ivy Tech Community College but are not prohibited from appointing employees to serve as secretary and treasurer.
As added by P.L.2-2007, SEC.263.

IC 21-22-4-3
Board; appointment of officers
Sec. 3. The state board of trustees may appoint employees as assistant secretary and assistant treasurer.
As added by P.L.2-2007, SEC.263.

IC 21-22-4-4
Treasurer of college; duties
Sec. 4. The duties of the treasurer of Ivy Tech Community College include the following:
(1) Keeping true accounts of all money received into the treasury of Ivy Tech Community College and of the expenditure of that money.
(2) Paying out the same on order of the state board of trustees.
(3) Collecting the tuition and fees due to Ivy Tech Community College as well as gifts, grants, bequests, and devises.
(4) Preparing an annual financial statement for Ivy Tech Community College and at each regular meeting of the state board of trustees reporting on the financial condition of the college.
(5) Investing and reinvesting such funds as shall come into the treasurer's possession for the benefit of Ivy Tech Community College.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.15.

IC 21-22-4-5
Treasurer; bond
Sec. 5. The treasurer of Ivy Tech Community College shall give a bond in a penalty and with surety to be approved by the state board of trustees, payable to the state, conditioned upon the faithful discharge of the treasurer's duties. As added by P.L.2-2007, SEC.263.

IC 21-22-4-6
Secretary; record of proceedings
Sec. 6. The secretary of Ivy Tech Community College shall keep, or cause to be kept, a true and complete record of the proceedings of the state board of trustees. The secretary shall keep the record in the headquarters of Ivy Tech Community College. The secretary shall perform such other duties as the state board of trustees determines.
As added by P.L.2-2007, SEC.263.



CHAPTER 5. HEADQUARTERS; STATE BOARD OF TRUSTEE MEETINGS

IC 21-22-5-2
Meetings of trustees
Sec. 2. The state board of trustees shall meet regularly at least four (4) times a year and at other times upon call by its chairman.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.16.



CHAPTER 6. REGIONAL INSTITUTES; REGIONAL BOARD OF TRUSTEES

IC 21-22-6-2
Regional board; appointment
Sec. 2. Whenever the state board of trustees establishes an administrative region, it shall appoint a regional board of trustees.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.18.

IC 21-22-6-3
Regional board; membership
Sec. 3. The regional board of a region consists of at least seven (7) members, including at least five (5) members who are representative of the manufacturing, commercial, agricultural, labor, and educational groups of the region, all appointed by the state board of trustees. All members of the regional board must be residents of the region. Appointments are for three (3) year terms, on a staggered basis, and all trustees must be citizens of Indiana. Members may serve for an unlimited number of terms.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.19.

IC 21-22-6-4 Regional board; vacancies
Sec. 4. A vacancy on the regional board shall be filled by appointment by the state board of trustees. The regional board shall nominate and submit to the state board the names of one (1) or more candidates to fill the vacancy within forty (40) days after the vacancy occurs. The state board of trustees may appoint one (1) of the persons nominated by the regional board or may reject all of the regional board's nominees. If the state board of trustees rejects all of the nominees from a regional board, the state board of trustees shall notify the regional board, and the regional board shall make one (1) or more additional nominations within forty (40) days after receipt of the notice. The state board of trustees shall then fill the vacancy from either the original group of nominations or from the additional nominations.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.20.

IC 21-22-6-5
Regional board of trustees; election of officers
Sec. 5. The members of the regional board shall annually elect a chairman, a vice chairman, and a secretary.
As added by P.L.2-2007, SEC.263.

IC 21-22-6-6
Regional board of trustees; meetings
Sec. 6. Meetings of the regional board shall be called in such a manner and at such times, and shall operate under such rules, as the regional board may prescribe. The regional board shall meet at least four (4) times annually.
As added by P.L.2-2007, SEC.263.

IC 21-22-6-7
Regional board; quorum; votes
Sec. 7. A majority of the regional board constitutes a quorum. The affirmative votes of a majority of the regional board are required for the board to take action on any matter.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.21.

IC 21-22-6-8
Regional board; duties
Sec. 8. A regional board shall do the following:
(1) Make a careful analysis of the educational needs and opportunities of the region.
(2) Develop and recommend to the state board of trustees a plan for providing postsecondary:
(A) general education;
(B) liberal arts education; and
(C) occupational and technical education;
programs and appropriate workforce development, assessment,

and training services for the residents of that region.
(3) Develop and recommend a budget for regional programs and operations.
(4) Identify and recommend alternative methods of acquiring or securing facilities and equipment necessary for the delivery of effective regional programs.
(5) Facilitate and develop regional cooperation with employers, community leaders, economic development efforts, area career and technical education centers, and other public and private education and training entities in order to provide postsecondary general, liberal arts, and occupational and technical education and training in an efficient and cost effective manner and to avoid duplication of services.
(6) Determine through evaluation, studies, or assessments the degree to which the established training needs of the region are being met.
(7) Make recommendations to the state board of trustees concerning policies that appear to substantially affect the regional board's capacity to deliver effective and efficient programming.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.22; P.L.234-2007, SEC.85; P.L.3-2008, SEC.137.

IC 21-22-6-9
Regional board; powers and duties
Sec. 9. A regional board may do the following:
(1) Adopt, amend, or repeal bylaws for the region, subject to the approval of the state board of trustees.
(2) Make recommendations to the state board of trustees concerning amendments to the charter of the region.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.23.

IC 21-22-6-10
State board; recommendations
Sec. 10. Before taking any action under IC 21-27-6-3, IC 21-27-6-4, IC 21-31-2-5, IC 21-38-3-7(2), or IC 21-41-5-8 that would substantially affect a region, the state board of trustees shall request recommendations concerning the proposed action from the regional board for that region.
As added by P.L.2-2007, SEC.263. Amended by P.L.169-2007, SEC.24.

IC 21-22-6-11
Public hearings concerning recommendations of regional board
Sec. 11. Upon request of a regional board that has submitted recommendations under section 8(7) or 10 of this chapter, the state board of trustees shall conduct public hearings concerning the recommendations at a regular or special meeting of the state board of trustees. As added by P.L.2-2007, SEC.263.






ARTICLE 23. PURDUE UNIVERSITY

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-23-1-2
"Airport"
Sec. 2. "Airport" refers to the Purdue University Airport.
As added by P.L.2-2007, SEC.264.

IC 21-23-1-3
"Board of trustees"
Sec. 3. "Board of trustees" refers to the board of trustees of Purdue University.
As added by P.L.2-2007, SEC.264.

IC 21-23-1-4
"Secretary"
Sec. 4. "Secretary" refers to the secretary of the board of trustees.
As added by P.L.2-2007, SEC.264.

IC 21-23-1-5
"Treasurer"
Sec. 5. "Treasurer" refers to the treasurer of the board of trustees.
As added by P.L.2-2007, SEC.264.



CHAPTER 2. CREATION

IC 21-23-2-2
Name of institution
Sec. 2. In consideration of the:
(1) donation by John Purdue, amounting to one hundred and fifty thousand dollars ($150,000); and
(2) the further donation of one hundred (100) acres of land appurtenant to the state educational institution; and
on condition that the donation be made effectual, the state educational institution after the date of its location as determined under section 1 of this chapter shall have the name and style of "Purdue University". The faith of the state is pledged that the name and style shall be the permanent designation of the state educational institution, without addition or modification.
As added by P.L.2-2007, SEC.264.

IC 21-23-2-3
Name of trustees
Sec. 3. After the date of the location of Purdue University, the corporate name of the trustees of the Indiana Agricultural College shall be "The Trustees of Purdue University".
As added by P.L.2-2007, SEC.264.



CHAPTER 3. BOARD OF TRUSTEES

IC 21-23-3-1
Board; membership
Sec. 1. The board of trustees consists of ten (10) members, to be appointed for the term of service and in the manner provided by this chapter. The terms of all trustees terminate on July 1 of the year in which their terms of office expire.
As added by P.L.2-2007, SEC.264.

IC 21-23-3-2
Board; appointments
Sec. 2. The governor shall appoint ten (10) trustees for Purdue University for the term beginning on July 1 in conformity with this chapter.
As added by P.L.2-2007, SEC.264.

IC 21-23-3-3
Board; selection of members; meetings; vacancies
Sec. 3. (a) Three (3) members of the board of trustees shall be selected by the members of the Purdue alumni association. One (1) of the members must be a graduate of the school of agriculture. All members of the board of trustees selected under this section must be members of the alumni association and graduates of Purdue University.
(b) At the annual meeting of the Purdue alumni association for the year in which the term of office of any one (1) of the trustees selected under this section expires, a successor shall be selected by the members of the Purdue alumni association, in the manner that the Purdue alumni association prescribes. The president of the Purdue alumni association shall certify all selections made by the Purdue alumni association.
(c) If, at any time, a vacancy occurs on the board of trustees, occasioned by the death, resignation, expiration of term, or otherwise of any of the members of the board of trustees selected by the members of the Purdue alumni association, the vacancy shall be filled by selection by the president of the Purdue alumni association. The member selected to fill a vacancy serves until the next annual meeting of the Purdue alumni association when a successor to fill out the unexpired term shall be selected in the manner provided in

subsection (b). The member selected by the Purdue alumni association shall be appointed by the governor to fill out the unexpired term.
As added by P.L.2-2007, SEC.264.

IC 21-23-3-4
Board; number appointed by governor
Sec. 4. Seven (7) of the trustees shall be appointed by the governor.
As added by P.L.2-2007, SEC.264.

IC 21-23-3-5
Board; appointments with agricultural pursuits
Sec. 5. Two (2) members of the board of trustees appointed by the governor must be involved in agricultural pursuits. One (1) of the members of the board of trustees appointed by the governor must be a full-time student of Purdue University.
As added by P.L.2-2007, SEC.264.

IC 21-23-3-6
Search and screen committee; creation
Sec. 6. (a) To aid the governor in the selection of the student member, a search and screen committee is created consisting of:
(1) one (1) representative of the governor; and
(2) at least four (4) students chosen by the elected student government representatives of the student body, including at least one (1) student from each campus of Purdue University, main and regional.
(b) The search and screening committee shall establish the mode and criteria to be used in the selection of student nominees to serve on the board of trustees. The search and screening committee shall submit a list of the names of at least ten (10) individuals to the governor for the governor's consideration. The governor shall select one (1) of these individuals for appointment as a student member of the board of trustees.
As added by P.L.2-2007, SEC.264.

IC 21-23-3-7
Board; terms
Sec. 7. All members of the board of trustees serve for three (3) years, except for the student member who serves for two (2) years.
As added by P.L.2-2007, SEC.264.

IC 21-23-3-8
Board; vacancies
Sec. 8. In case any vacancy occurs on the board of trustees by reason of the resignation, removal from the state, expiration of the term of office, or otherwise of any of the trustees appointed by the governor, the vacancy shall be filled by the governor from the respective classes as provided in this section to serve only for the

unexpired term.
As added by P.L.2-2007, SEC.264.

IC 21-23-3-9
Secretary; report of attendance
Sec. 9. The acceptance of an appointment by the governor signifies that the appointee will give the appointee's best efforts to the interests of Purdue University and that the appointee will regularly attend the meetings of the board of trustees. The secretary of the board of trustees shall report the attendance of each meeting of the board of trustees to the governor. If a member is absent for two (2) consecutive meetings without sufficient excuse, it shall be considered sufficient cause for the governor to ask for the resignation of the member.
As added by P.L.2-2007, SEC.264.



CHAPTER 4. OFFICERS; TREASURER

IC 21-23-4-2
Board; election of officers
Sec. 2. The board of trustees shall:
(1) at their first meeting after appointment;
(2) every two (2) years thereafter; and
(3) whenever a vacancy occurs;
elect by ballot a secretary and treasurer.
As added by P.L.2-2007, SEC.264.

IC 21-23-4-3
Board; restrictions on membership
Sec. 3. The secretary and the treasurer may not be members of the board of trustees.
As added by P.L.2-2007, SEC.264.

IC 21-23-4-4
Board; compensation of officers
Sec. 4. The board of trustees shall set the compensation of the secretary and the treasurer.
As added by P.L.2-2007, SEC.264.

IC 21-23-4-5
Treasurer; bond
Sec. 5. The treasurer shall give a bond to the state of Indiana in any sum not less than fifty thousand dollars ($50,000) for the faithful execution of the treasurer's trust, with sufficient sureties, as the board of trustees requires.
As added by P.L.2-2007, SEC.264.

IC 21-23-4-6
Treasurer; duties
Sec. 6. The treasurer shall:
(1) receive;
(2) take charge of; and
(3) manage, under the direction of the board of trustees;
all stocks and funds belonging to Purdue University.
As added by P.L.2-2007, SEC.264.



CHAPTER 5. MEETINGS

IC 21-23-5-2
Board; quorum
Sec. 2. A majority of the number of the board of trustees constitutes a quorum.
As added by P.L.2-2007, SEC.264.






ARTICLE 24. UNIVERSITY OF SOUTHERN INDIANA

CHAPTER 1. DEFINITIONS

IC 21-24-1-2
"Board of trustees"
Sec. 2. "Board of trustees" refers to the University of Southern Indiana board of trustees.
As added by P.L.2-2007, SEC.265.

IC 21-24-1-3
"Regional campus"
Sec. 3. "Regional campus" means Indiana State University - Regional Campus Evansville, a regional campus managed by the Indiana State University board of trustees before July 1, 1985.
As added by P.L.2-2007, SEC.265.



CHAPTER 2. CREATION



CHAPTER 2.1. TRANSITIONAL PROVISIONS RELATING TO CREATION OF THE UNIVERSITY OF SOUTHERN INDIANA

IC 21-24-2.1-2
"Regional campus"
Sec. 2. As used in this chapter, "regional campus" means Indiana State University - Regional Campus Evansville, a regional campus managed by the ISU board in Vanderburgh County, Indiana.
As added by P.L.220-2011, SEC.356.

IC 21-24-2.1-3
"University board"
Sec. 3. As used in this chapter, "university board" means the University of Southern Indiana board of trustees established by P.L.218-1985.
As added by P.L.220-2011, SEC.356.

IC 21-24-2.1-4
Transfer of property and assets; agreements to implement chapter
Sec. 4. (a) Before July 1, 1985, the ISU board shall transfer all property and other assets, regardless of whether the assets are real, personal, tangible, or intangible, located on the regional campus.
(b) Before July 1, 1985, the university board shall accept the transfer of assets described in subsection (a) and assume the liabilities described in section 5 of this chapter.
(c) The university board and the ISU board shall enter into one (1) or more agreements that implement this chapter and that do not conflict with P.L.218-1985. The agreements must:
(1) list or otherwise describe all assets to be transferred to the university board under subsection (a);
(2) delineate the means of the transfers described in subsection (a), either by deed, bill of sale, or other appropriate conveyance;
(3) delineate the required timing for each transfer described in subsection (a);
(4) list or otherwise describe all obligations to be assumed by the university and the means and procedures for providing for payment and satisfaction of each obligation by the university;
(5) provide for the joint use contracts described in section 5(d) of this chapter;
(6) provide for indemnification of the ISU board by the university board, as necessary or appropriate, in regard to any liabilities of the ISU board assumed by the university board; and (7) provide for any other matters that are necessary and consistent with P.L.218-1985.
As added by P.L.220-2011, SEC.356.

IC 21-24-2.1-5
Assumption of obligations and liabilities
Sec. 5. (a) The university board shall assume all obligations and other liabilities of the ISU board that have been incurred by the ISU board for facilities located on the regional campus before the facilities are transferred to the university board under section 4 of this chapter.
(b) The liabilities described in subsection (a) include the following:
(1) Indiana State University Building Facilities Fee Bonds, Series D of 1971.
(2) Indiana State University Building Facilities Fee Bonds, Series F of 1975.
(3) Indiana State University Building Facilities Fee Bonds, Series G of 1978.
(4) Indiana State University Student Union Building Refunding Bonds (Evansville campus) dated January 1, 1978.
(5) Any interim financing authorized under IC 20-12-6 (before its repeal, now codified at IC 21-34), IC 20-12-7 (before its repeal, now codified at IC 21-35), or IC 20-12-9 (before its repeal, now codified at IC 21-35) and outstanding and unpaid on July 1, 1985.
(c) The university board shall:
(1) assume all other contractual liabilities and responsibilities of the ISU board:
(A) not described in subsection (a) or (b);
(B) expiring after June 30, 1985; and
(C) specifically applicable to activities or properties on the regional campus; and
(2) waive all rights under contracts generally applicable to Indiana State University.
(d) This subsection applies if:
(1) the ISU board may not lawfully delegate a contractual obligation described in subsection (c) to the university board;
(2) the ISU board may not lawfully assign a contractual right described in subsection (c) to the university board;
(3) a contractual obligation described in subsection (c) of the ISU board may not be lawfully extinguished; or
(4) the ISU board and the university board agree to continue a contract in its existing form.
The implementing agreements described in section 4 of this chapter must provide for joint use of the contracts described in this subsection in the name of the ISU board for the benefit of ISU and the university board, must allocate between the ISU board and the university board the benefits and costs of each contract described in this subsection, and must provide the terms of payment by the

university board to the ISU board or on behalf of the ISU board.
As added by P.L.220-2011, SEC.356.

IC 21-24-2.1-6
University board duties
Sec. 6. The university board, under IC 20-12-6 (before its repeal, now codified at IC 21-34), shall:
(1) establish, hold, and invest a building facilities fee fund;
(2) in conformity with the implementation agreements described in section 4 of this chapter, deposit amounts initially collected for a building facilities fee fund from students of the regional campus by Indiana State University into the building facilities fee fund established under subdivision (1);
(3) fix, charge, and collect building facilities fees in amounts sufficient to provide for required payments of principal, interest, and deposits to reserve accounts, if any, on the obligations assumed by the university board, under section 4(c) of this chapter and described in section 5(b) of this chapter, and incurred by the ISU board under IC 20-12-6 (before its repeal, now codified at IC 21-34);
(4) transfer the amounts described in subdivision (3) to the ISU board; and
(5) fix, charge, and collect building fees in amounts sufficient to provide for required payments of principal, interest, and deposits to reserves for obligations incurred by the university board under IC 20-12-6 (before its repeal, now codified at IC 21-34).
As added by P.L.220-2011, SEC.356.

IC 21-24-2.1-7
University board duties
Sec. 7. The university board shall:
(1) fix, maintain, and collect the fees, rates, and charges for the student union building transferred to the university board under section 4 of this chapter;
(2) levy and collect service fees from students enrolled in the University of Southern Indiana allocable to the student union building transferred to the university board under the authority of section 4 of this chapter;
(3) transfer to the ISU board amounts necessary to provide for payments on the Indiana State University Student Union Building Refunding Bonds (Evansville campus) dated January 1, 1978; and
(4) otherwise comply with the requirements in the indenture of mortgage dated January 2, 1978, for the student union building transferred to the university board under section 4 of this chapter.
As added by P.L.220-2011, SEC.356.

IC 21-24-2.1-8 Required transfers
Sec. 8. In order to allow the Indiana State University board of trustees to meet its obligations under section 10 of this chapter, the University of Southern Indiana board of trustees shall make the transfers to the Indiana State University board of trustees required by sections 6 and 7 of this chapter before the Indiana State University board of trustees fixes and imposes the fees described in section 10 of this chapter.
As added by P.L.220-2011, SEC.356.

IC 21-24-2.1-9
Failure to make transfer; notice; auditor of state to issue warrant; amount of warrant
Sec. 9. This section applies if the University of Southern Indiana board of trustees fails to make a transfer required by an agreement described in section 5(d) of this chapter or required by section 6 or 7 of this chapter, when due, to the Indiana State University board of trustees. Upon being notified that the University of Southern Indiana board of trustees has failed to make a transfer described by this section, the auditor of state shall issue a warrant to the Indiana State University board of trustees that is equal to the amount of payment due from the University of Southern Indiana board of trustees to the Indiana State University board of trustees. The amount of the warrant shall be paid by the treasurer of state under IC 4-8.1-2 at the time of its presentation to the extent that the amount of the warrant does not exceed the undistributed amounts appropriated by the general assembly to the University of Southern Indiana board of trustees in that fiscal year. To the extent that the warrant exceeds the amount of undistributed appropriations to the University of Southern Indiana board of trustees, the treasurer of state shall continue to be obligated to pay the excess in future fiscal years from amounts appropriated to the University of Southern Indiana board of trustees in subsequent fiscal years. The amount paid by the treasurer of state under this section in any fiscal year shall be deducted from the amount distributable to the University of Southern Indiana board of trustees from the affected appropriation.
As added by P.L.220-2011, SEC.356.

IC 21-24-2.1-10
Fees and charges fixed and imposed by Indiana State University board of trustees; obligation for liabilities
Sec. 10. (a) The Indiana State University board of trustees shall fix, impose, and collect its own fees and charges in an amount sufficient, when added to other funds provided by operation of sections 5(d), 6, 7, and 9 of this chapter and to funds otherwise available, to make the required payments and otherwise meet all requirements on all financial obligations and other liabilities described in section 5 of this chapter.
(b) Except as otherwise provided by section 5 of this chapter, after the assumption of liabilities described in section 5 of this chapter, the

Indiana State University board of trustees shall continue to:
(1) remain liable for the assumed liabilities;
(2) remain obligated to fix, impose, and collect the fees and charges described in subsection (a); and
(3) repay the assumed indebtedness as the indebtedness becomes due;
after the University of Southern Indiana board of trustees assumes the liabilities described in section 5 of this chapter.
As added by P.L.220-2011, SEC.356.

IC 21-24-2.1-11
Contract in existence on April 16, 1985, not impaired
Sec. 11. P.L.218-1985 does not impair any contract in existence on April 16, 1985.
As added by P.L.220-2011, SEC.356.



CHAPTER 3. BOARD OF TRUSTEES

IC 21-24-3-1
Management of university
Sec. 1. The authority to manage the university is vested in the board of trustees.
As added by P.L.2-2007, SEC.265.

IC 21-24-3-2
Board; membership
Sec. 2. The board of trustees consists of nine (9) members who shall serve terms of four (4) years. However, the term of a student member of the board of trustees is two (2) years.
As added by P.L.2-2007, SEC.265.

IC 21-24-3-3
Board; residency requirement
Sec. 3. Each member of the board of trustees must be a citizen of the United States and a resident of Indiana.
As added by P.L.2-2007, SEC.265.

IC 21-24-3-4
Board; membership qualifications
Sec. 4. The board of trustees must include at least the following:
(1) One (1) member who is an alumnus of the University of Southern Indiana or an alumnus of the regional campus.
(2) One (1) member who is a full-time student in good standing enrolled in the University of Southern Indiana.
(3) One (1) member who is a resident of Vanderburgh County.
As added by P.L.2-2007, SEC.265.

IC 21-24-3-5
Board; appointments
Sec. 5. (a) The governor shall appoint the members of the board of trustees.
(b) If a vacancy occurs during the term of any member, the governor shall appoint an individual to serve the unexpired term of the vacating member.
As added by P.L.2-2007, SEC.265.
IC 21-24-3-6
Screening committee; alumnus board membership; establishment
Sec. 6. (a) There is established a screening committee of the University of Southern Indiana to nominate the alumnus member of the board of trustees.
(b) The screening committee consists of five (5) members appointed by the executive body of the university alumni association designated by the board of trustees.
(c) Within seventy-five (75) days after the date that a vacancy occurs on the board of trustees for the alumnus member, the screening committee shall submit a list of at least three (3) names of eligible individuals to a person designated by the board of trustees.
(d) When the names are received by the person designated by the board of trustees, the designated person shall submit the names to the governor.
(e) The governor shall appoint the alumnus member of the board of trustees from the list of names submitted under subsection (d). However, if the governor does not receive the names of at least three (3) eligible individuals under subsection (d) within ninety (90) days after the alumnus member vacancy on the board occurs, the governor may appoint any individual who is otherwise eligible under this chapter to serve as the alumnus member of the board of trustees.
As added by P.L.2-2007, SEC.265.

IC 21-24-3-7
Screening committee; student board membership; establishment
Sec. 7. (a) There is established a screening committee of the University of Southern Indiana for the purpose of nominating the student member of the board of trustees.
(b) The screening committee consists of:
(1) four (4) students enrolled in the university who are appointed by the student governing body designated by the board of trustees; and
(2) one (1) individual appointed by the governor.
(c) Within seventy-five (75) days after the date that a vacancy occurs on the board of trustees for the student member, the screening committee shall submit a list of at least ten (10) names of eligible individuals to a person designated by the board of trustees.
(d) When the names are received by the person designated by the board of trustees, the designated person shall submit the names to the governor.
(e) The governor shall appoint the student member of the board of trustees from the list of names submitted under subsection (d). However, if the governor does not receive the names of at least ten (10) eligible individuals under subsection (d) within ninety (90) days after the date that the student member vacancy on the board of trustees occurs, the governor may appoint an individual who is otherwise eligible under this chapter to serve as the student member of the board of trustees.
As added by P.L.2-2007, SEC.265.



CHAPTER 4. OFFICERS; MEETINGS






ARTICLE 25. VINCENNES UNIVERSITY

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-25-1-2
"Board of trustees"
Sec. 2. "Board of trustees" refers to the board of trustees of Vincennes University.
As added by P.L.2-2007, SEC.266.

IC 21-25-1-3
"Trustee"
Sec. 3. "Trustee" refers to a member of the board of trustees.
As added by P.L.2-2007, SEC.266.



CHAPTER 2. CREATION

IC 21-25-2-2
Board; body corporate
Sec. 2. There is created a body corporate and politic, by the name of "the board of trustees for the Vincennes University" that is ordained, constituted, and declared to be forever a body politic and corporate, in fact and in name.
As added by P.L.2-2007, SEC.266.



CHAPTER 3. BOARD OF TRUSTEES

IC 21-25-3-2
Board; appointments
Sec. 2. Nine (9) members of the board of trustees shall be appointed by the governor, one (1) of whom must be a resident of Knox County and one (1) must be an alumnus of Vincennes University. In addition, the governor shall appoint one (1) trustee who is a full-time student of Vincennes University during the student's term.
As added by P.L.2-2007, SEC.266.

IC 21-25-3-3
Search and screen committee; creation
Sec. 3. (a) To aid the governor in the selection of the student member of the board of trustees, a search and screen committee is created. The search and screen committee consists of:
(1) one (1) representative of the governor; and
(2) at least four (4) students chosen by the elected student government representatives of the student body.
(b) The search and screen committee shall establish the mode and criteria to be used in the selection of student nominees to serve on the board of trustees.
(c) The search and screen committee shall submit a list of the names of at least five (5) individuals to the governor for consideration.
(d) The governor shall select one (1) of these individuals for appointment as a trustee in accordance with this chapter.
As added by P.L.2-2007, SEC.266.

IC 21-25-3-4
Board; terms
Sec. 4. The term of each appointed trustee is three (3) years. However, the term of the student appointee is one (1) year.
As added by P.L.2-2007, SEC.266.

IC 21-25-3-5
Board; vacancies
Sec. 5. If a vacancy occurs in the membership of the board of trustees, the vacancy shall be filled by the board of trustees for the unexpired term.
As added by P.L.2-2007, SEC.266.

IC 21-25-3-6 Board; date of appointments
Sec. 6. The appropriate number of appointive trustees shall be appointed before the first Monday of October of each year. The first Monday is the first day of their terms.
As added by P.L.2-2007, SEC.266.

IC 21-25-3-7
Board; ex officio membership
Sec. 7. There shall be the following four (4) ex officio members of the board of trustees:
(1) The president of the university.
(2) The superintendent of the Vincennes Community School Corporation.
(3) The superintendent of the South Knox School Corporation.
(4) The superintendent of the North Knox School Corporation.
As added by P.L.2-2007, SEC.266.

IC 21-25-3-8 Version a
Member participating by electronic means of communication
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 8. (a) This section applies to a meeting of the board of trustees or a committee of the board of trustees at which at least a quorum of the board or the committee is physically present at the place where the meeting is conducted.
(b) A member of the board or a committee of the board may participate in a meeting of the board or the committee by using a means of communication that permits:
(1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member who participates in a meeting by using a means of communication described in subsection (b) is considered to be present at the meeting.
(d) The memoranda of the meeting prepared under IC 5-14-1.5-4 must state the name of:
(1) each member who was physically present at the place where the meeting was conducted;
(2) each member who participated in the meeting by using a means of communication described in subsection (b); and
(3) each member who was absent.
As added by P.L.179-2007, SEC.12.

IC 21-25-3-8 Version b
Repealed
(Repealed by P.L.134-2012, SEC.25.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.



CHAPTER 4. OFFICERS; AUDIT

IC 21-25-4-2
Board; election of president pro tempore
Sec. 2. If the president is absent from any stated or extraordinary meeting, the board of trustees shall elect a president pro tempore.
As added by P.L.2-2007, SEC.266.

IC 21-25-4-3
Inspection of accounts and financial affairs
Sec. 3. The accounts and financial affairs of Vincennes University are subject to inspection and examination by the state examiner.
As added by P.L.2-2007, SEC.266.



CHAPTER 5. MEETINGS; QUORUM

IC 21-25-5-2
Board; special meetings
Sec. 2. Special meetings may be called by the president of the board of trustees or by any four (4) trustees.
As added by P.L.2-2007, SEC.266.

IC 21-25-5-3
Board; quorum
Sec. 3. Six (6) trustees constitute a quorum at any regular or special meeting of the board of trustees.
As added by P.L.2-2007, SEC.266.






ARTICLE 26. REGIONAL CAMPUSES

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-26-1-2
"Advisory board"
Sec. 2. "Advisory board" refers to the Indiana University-Purdue University Calumet region campus advisory board established by IC 21-26-2-1.
As added by P.L.2-2007, SEC.267.

IC 21-26-1-3
"Calumet regional campus"
Sec. 3. "Calumet regional campuses" means the regional campuses of Indiana University and Purdue University located in the cities of Hammond, Gary, and East Chicago.
As added by P.L.2-2007, SEC.267.



CHAPTER 2. CALUMET REGION CAMPUS ADVISORY BOARD

IC 21-26-2-2
Name of advisory board
Sec. 2. The advisory board shall be known as the Indiana University-Purdue University Calumet region campus advisory board.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-3
Advisory board; membership
Sec. 3. The advisory board consists of the following five (5) members appointed by the governor:
(1) One (1) member who is a resident of Porter County.
(2) One (1) member who is a resident of Newton County.
(3) Three (3) members who are residents of Lake County.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-4
Advisory board; terms
Sec. 4. Each member of the advisory board shall serve for a term equal to the greater of the following:
(1) Four (4) years.
(2) The date when the member's successor is appointed and qualified.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-5
Advisory board; capacity
Sec. 5. The advisory board shall serve in an advisory capacity to the board of trustees of Indiana University and the board of trustees of Purdue University in the operation of the Calumet regional campuses.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-6
Board; election of president
Sec. 6. After the appointment of the members of the advisory board and upon call of the governor, the advisory board shall meet and elect a president, vice president, and secretary.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-7 Secretary; duties
Sec. 7. The secretary of the advisory board shall do the following:
(1) Keep an accurate record of the advisory board's proceedings in a suitable book procured by the advisory board for that purpose.
(2) Make copies and transcripts of the orders and proceedings of the advisory board and transmit copies of the records to the board of trustees of Indiana University and the board of trustees of Purdue University.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-8
Board; meetings; recommendations
Sec. 8. The advisory board shall meet at least four (4) times each year and submit its recommendations in writing to the board of trustees of Indiana University and the board of trustees of Purdue University.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-9
Board; call of meetings
Sec. 9. The president of the advisory board shall call all required meetings and may call additional meetings. The vice president of the advisory board shall act as the president if the president is unable to attend.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-10
Board; quorum
Sec. 10. Three (3) members of the advisory board constitute a quorum for the transaction of business.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-11
Budget recommendations
Sec. 11. Biennially, the advisory board shall submit to the board of trustees of Indiana University and the board of trustees of Purdue University its recommendations for a budget covering the operating and other expenses of the Calumet regional campuses. The board of trustees of Indiana University shall submit the recommendations to the fiscal officers for Indiana University for their consideration. The board of trustees of Purdue University shall submit the recommendations to the fiscal officers for Purdue University for their consideration.
As added by P.L.2-2007, SEC.267.

IC 21-26-2-12
Budget recommendations; Calumet regional campus
Sec. 12. This chapter does not prohibit either Indiana University or Purdue University from submitting proposed budgets to the budget

agency for the operation of the Calumet regional campuses. However, the recommendations made to the budget agency for the operation of the Calumet regional campuses must have affixed the recommendations of the advisory board.
As added by P.L.2-2007, SEC.267.



CHAPTER 3. DEGREE PROGRAMS; CALUMET REGIONAL CAMPUSES

IC 21-26-3-2
Elimination of home campus requirement
Sec. 2. Attendance at a campus or campuses other than a Calumet regional campus is not required as a condition of the awarding of a diploma or certificate under this chapter.
As added by P.L.2-2007, SEC.267.

IC 21-26-3-3
Time and place of conferring certificate or diploma
Sec. 3. The board of trustees of Indiana University and the board of trustees of Purdue University or the board of trustees' agents, singly or together, shall provide a suitable time and place to confer upon the graduate the certificate or diploma provided for in this chapter. The location chosen for the conferring of the diploma or certificate must be adjacent to a city or the cities at which the Calumet regional campuses are located that offered the complete courses of study towards the earning of the diploma or certificate. The members of the advisory board shall be invited and entitled to attend the conferring of diploma or certificate performance.
As added by P.L.2-2007, SEC.267.



CHAPTER 4. FORT WAYNE SCHOOL OF FINE ARTS

IC 21-26-4-2
Board of trustees; operation
Sec. 2. The board of trustees of Indiana University may do any of the following for the Fort Wayne School of Fine Arts:
(1) Operate the Fort Wayne School of Fine Arts as a part of Indiana University.
(2) Charge tuition.
(3) Grant degrees.
(4) Lease property.
As added by P.L.2-2007, SEC.267.






ARTICLE 27. STATE EDUCATIONAL INSTITUTIONS: GENERAL POWERS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-27-1-2
Liberal construction
Sec. 2. The covered statutes may not be construed to discourage or disparage the status of students, faculty, and other persons or the valid concerns of the public in matters of policy and of management of state educational institutions.
As added by P.L.2-2007, SEC.268.

IC 21-27-1-3
Definitions
Sec. 3. The definitions in this chapter apply throughout this article.
As added by P.L.2-2007, SEC.268.

IC 21-27-1-4
"Board of trustees"
Sec. 4. "Board of trustees":
(1) for purposes of IC 21-27-3, refers to the board of trustees of Ball State University;
(2) for purposes of IC 21-27-4, refers to the board of trustees of Indiana University;
(3) for purposes of IC 21-27-5, refers to the board of trustees of Indiana State University;
(4) for purposes of IC 21-27-6, refers to the board of trustees of Ivy Tech Community College;
(5) for purposes of IC 21-27-7, refers to the board of trustees of Purdue University;
(6) for purposes of IC 21-27-8, refers to the board of trustees of the University of Southern Indiana; and
(7) for purposes of IC 21-27-9, refers to the board of trustees of Vincennes University. As added by P.L.2-2007, SEC.268.

IC 21-27-1-5
"Covered statutes"
Sec. 5. "Covered statutes" refers to the following:
(1) IC 21-14-2-1.
(2) IC 21-15-2-1.
(3) IC 21-15-2-2.
(4) IC 21-27-2-1.
(5) IC 21-28-2-1.
(6) IC 21-29-2-1.
(7) IC 21-31-2-1.
(8) IC 21-31-4-1.
(9) IC 21-31-4-2.
(10) IC 21-31-4-3.
(11) IC 21-31-9-2.
(12) IC 21-38-3-1.
(13) IC 21-38-3-2.
(14) IC 21-38-4-1.
(15) IC 21-39-2-1.
(16) IC 21-39-2-2.
(17) IC 21-39-2-3.
(18) IC 21-39-2-4.
(19) IC 21-39-2-5.
(20) IC 21-40-3-1.
(21) IC 21-41-2-1.
As added by P.L.2-2007, SEC.268.



CHAPTER 2. BOARD OF TRUSTEES; GENERAL RESPONSIBILITIES

IC 21-27-2-2 Version a
Member participating by electronic means of communication
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 2. (a) This section applies to a meeting of:
(1) the board of trustees or a committee of the board of trustees of any state educational institution (as defined in IC 21-7-13-32); or
(2) the commission for higher education established under IC 21-18-2-1.
(b) A member of the board of trustees or the commission for higher education may participate in a meeting of the board or commission:
(1) at which at least a quorum is physically present at the place where the meeting is conducted; and
(2) by using a means of communication that permits:
(A) all other members participating in the meeting; and
(B) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member of a committee of the board of trustees may participate in a committee meeting by using a means of communication that permits:
(1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(d) A member who participates in a meeting under subsection (b) or (c) is considered to be present at the meeting.
(e) The memoranda of the meeting prepared under IC 5-14-1.5-4 must state the name of:
(1) each member who was physically present at the place where the meeting was conducted;
(2) each member who participated in the meeting by using a means of communication described in subsection (b) or (c); and
(3) each member who was absent.
As added by P.L.179-2007, SEC.13. Amended by P.L.31-2010, SEC.2.
IC 21-27-2-2 Version b
Repealed
(Repealed by P.L.134-2012, SEC.26.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.



CHAPTER 3. BALL STATE UNIVERSITY

IC 21-27-3-2
Board; management
Sec. 2. The board of trustees may manage, control, and operate Ball State University.
As added by P.L.2-2007, SEC.268.

IC 21-27-3-3
Board; rule promulgation and regulations
Sec. 3. The board of trustees may promulgate rules and regulations.
As added by P.L.2-2007, SEC.268.

IC 21-27-3-4
Board; powers
Sec. 4. The board of trustees possesses all power not otherwise specified by law in order to efficiently operate the affairs of Ball State University.
As added by P.L.2-2007, SEC.268.

IC 21-27-3-5
Diversity committee
Sec. 5. (a) The board of trustees shall create a diversity committee to do the following:
(1) Review and recommend faculty employment policies concerning diversity issues.
(2) Review faculty and administration personnel complaints concerning diversity issues.
(3) Make recommendations to promote and maintain cultural diversity among faculty members.
(4) Make recommendations to promote recruitment and retention of minority students.
(b) The diversity committee shall issue an annual report stating the findings, conclusions, and recommendations of the committee to the board of trustees.
As added by P.L.167-2007, SEC.4.



CHAPTER 4. INDIANA UNIVERSITY

IC 21-27-4-2
Name of board of trustees
Sec. 2. The board of trustees may in the name of "The Trustees of Indiana University" sue and be sued.
As added by P.L.2-2007, SEC.268.

IC 21-27-4-3
Board; powers
Sec. 3. The board of trustees may make all bylaws necessary to carry into effect the powers conferred on the board of trustees.
As added by P.L.2-2007, SEC.268.

IC 21-27-4-4
Diversity committee
Sec. 4. (a) The board of trustees shall create a diversity committee at the home campus and at each regional campus to do the following:
(1) Review and recommend faculty employment policies concerning diversity issues.
(2) Review faculty and administration personnel complaints concerning diversity issues.
(3) Make recommendations to promote and maintain cultural diversity among faculty members.
(4) Make recommendations to promote recruitment and retention of minority students.
(b) The diversity committee shall issue an annual report stating the findings, conclusions, and recommendations of the committee to the board of trustees.
As added by P.L.167-2007, SEC.1.



CHAPTER 5. INDIANA STATE UNIVERSITY

IC 21-27-5-2
Board; powers
Sec. 2. The board of trustees may sue and be sued.
As added by P.L.2-2007, SEC.268.

IC 21-27-5-3
Powers, rights, privileges, duties, and obligations to remain intact
Sec. 3. All powers, rights, privileges, duties, and obligations, statutory, contractual, or of whatever kind conferred by law upon the State Teachers College board or Indiana State College board:
(1) for the operation, maintenance, and financing of Indiana State University and its properties and facilities; or
(2) otherwise pertaining to the operation, maintenance, and financing of Indiana State University;
apply after June 30, 1961, to the board of trustees.
As added by P.L.2-2007, SEC.268.

IC 21-27-5-4
Diversity committee
Sec. 4. (a) The board of trustees shall create a diversity committee to do the following:
(1) Review and recommend faculty employment policies concerning diversity issues.
(2) Review faculty and administration personnel complaints concerning diversity issues.
(3) Make recommendations to promote and maintain cultural diversity among faculty members.
(4) Make recommendations to promote recruitment and retention of minority students.
(b) The diversity committee shall issue an annual report stating the findings, conclusions, and recommendations of the committee to the board of trustees.
As added by P.L.167-2007, SEC.3.



CHAPTER 6. IVY TECH COMMUNITY COLLEGE

IC 21-27-6-2
Trustees; powers and duties; management and policies
Sec. 2. The board of trustees of Ivy Tech Community College has responsibility for the management and policies of Ivy Tech Community College and its administrative regions within the framework of laws enacted by the general assembly.
As added by P.L.2-2007, SEC.268. Amended by P.L.169-2007, SEC.25.

IC 21-27-6-3
Board; powers
Sec. 3. The board of trustees of Ivy Tech Community College may prescribe rules for the effective operation of a statewide program.
As added by P.L.2-2007, SEC.268.

IC 21-27-6-4
Board; additional powers
Sec. 4. The board of trustees of Ivy Tech Community College may exercise powers not otherwise specified by law that are necessary for the efficient management of a statewide program.
As added by P.L.2-2007, SEC.268.

IC 21-27-6-5
Board; expenses
Sec. 5. The expenses of the board of trustees of Ivy Tech Community College and of the statewide programs operated by it for:
(1) construction of facilities;
(2) procurement of equipment; and
(3) operating expenses;
shall be financed by appropriations from the general assembly and federal funds, together with the fees and charges, contractual income, gifts, grants, and bequests as may become available.
As added by P.L.2-2007, SEC.268.

IC 21-27-6-6
Trustees; authority to contract
Sec. 6. The board of trustees of Ivy Tech Community College may authorize, approve, enter into, ratify, or confirm any agreement relating to a statewide program or a region with:
(1) the United States government, acting through any agency of the government designated or created to aid in the financing of the projects; or (2) any person, organization, or agency offering contracts or grants-in-aid financing the educational facilities or the operation of the facilities and programs.
As added by P.L.2-2007, SEC.268. Amended by P.L.169-2007, SEC.26.

IC 21-27-6-7
Diversity committee
Sec. 7. (a) The board of trustees shall create a diversity committee at the home campus and at each regional campus to do the following:
(1) Review and recommend faculty employment policies concerning diversity issues.
(2) Review faculty and administration personnel complaints concerning diversity issues.
(3) Make recommendations to promote and maintain cultural diversity among faculty members.
(4) Make recommendations to promote recruitment and retention of minority students.
(b) The diversity committee shall issue an annual report stating the findings, conclusions, and recommendations of the committee to the state board.
As added by P.L.167-2007, SEC.8.



CHAPTER 7. PURDUE UNIVERSITY

IC 21-27-7-2
Organization of university
Sec. 2. The board of trustees of Purdue University may organize Purdue University in conformity with the purposes set forth in Act of Congress, approved July 2, 1862, entitled "An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts".
As added by P.L.2-2007, SEC.268.

IC 21-27-7-3
Seal
Sec. 3. The board of trustees of Purdue University shall provide a seal.
As added by P.L.2-2007, SEC.268.

IC 21-27-7-4
Board; powers
Sec. 4. The board of trustees of Purdue University may do all acts necessary and expedient to put and keep Purdue University in operation.
As added by P.L.2-2007, SEC.268.

IC 21-27-7-5
Board; power to make bylaws, rules, and regulations
Sec. 5. The board of trustees of Purdue University may make all bylaws, rules, and regulations required or proper to conduct and manage Purdue University.
As added by P.L.2-2007, SEC.268.

IC 21-27-7-6
Diversity committee
Sec. 6. (a) The board of trustees shall create a diversity committee at the home campus and at each regional campus to do the following:
(1) Review and recommend faculty employment policies concerning diversity issues.
(2) Review faculty and administration personnel complaints concerning diversity issues.
(3) Make recommendations to promote and maintain cultural diversity among faculty members.
(4) Make recommendations to promote recruitment and retention of minority students.
(b) The diversity committee shall issue an annual report stating

the findings, conclusions, and recommendations of the committee to the board of trustees.
As added by P.L.167-2007, SEC.2.



CHAPTER 8. UNIVERSITY OF SOUTHERN INDIANA

IC 21-27-8-2
Research and public service
Sec. 2. The University of Southern Indiana may engage in research or public service that furthers an educational purpose.
As added by P.L.2-2007, SEC.268.

IC 21-27-8-3
Powers; rights; privileges; duties
Sec. 3. The University of Southern Indiana may exercise all powers, rights, privileges, and duties conferred upon the University of Southern Indiana or the board of trustees by any statute enacted by the general assembly.
As added by P.L.2-2007, SEC.268.

IC 21-27-8-4
Rules
Sec. 4. The University of Southern Indiana may adopt rules to carry out its powers and duties.
As added by P.L.2-2007, SEC.268.

IC 21-27-8-5
Board; power to conduct affairs of the university
Sec. 5. The University of Southern Indiana may exercise all powers necessary to conduct efficiently the affairs of the University of Southern Indiana.
As added by P.L.2-2007, SEC.268.

IC 21-27-8-6
Power to sue and be sued
Sec. 6. The University of Southern Indiana may sue and be sued.
As added by P.L.2-2007, SEC.268.

IC 21-27-8-7
Diversity committee
Sec. 7. (a) The board shall create a diversity committee to do the following:
(1) Review and recommend faculty employment policies concerning diversity issues.
(2) Review faculty and administration personnel complaints concerning diversity issues.
(3) Make recommendations to promote and maintain cultural

diversity among faculty members.
(4) Make recommendations to promote recruitment and retention of minority students.
(b) The diversity committee shall issue an annual report stating the findings, conclusions, and recommendations of the committee to the board.
As added by P.L.167-2007, SEC.6.



CHAPTER 9. VINCENNES UNIVERSITY

IC 21-27-9-2
Board; qualifications
Sec. 2. The board of trustees must be persons in law capable of:
(1) suing and being sued;
(2) pleading and being impleaded;
(3) answering and being answered unto; and
(4) defending and being defended, in all courts and places, in all manner of actions, suits, complaints, matters, and causes.
As added by P.L.2-2007, SEC.268.

IC 21-27-9-3
Board; seal
Sec. 3. The board of trustees may have a common seal and make and alter the seal at their pleasure.
As added by P.L.2-2007, SEC.268.

IC 21-27-9-4
Board; bylaws and regulations
Sec. 4. The board of trustees may make the bylaws and regulations in writing, not inconsistent with the laws of Indiana or of the United States, that the board of trustees determines necessary for the good government of Vincennes University, and the students of Vincennes University. The board of trustees may:
(1) put the bylaws and regulations in execution;
(2) revoke and alter the bylaws and regulations; and
(3) make new bylaws and regulations;
that the board of trustees determines necessary.
As added by P.L.2-2007, SEC.268.

IC 21-27-9-5
Board; maintenance and support for university
Sec. 5. The board of trustees may generally do all lawful matters and things whatsoever, necessary for maintaining and supporting Vincennes University and for the more extensive communication of useful knowledge.
As added by P.L.2-2007, SEC.268.

IC 21-27-9-6
Diversity committee
Sec. 6. (a) The board of trustees shall create a diversity committee at the home campus and at each regional campus to do the following:
(1) Review and recommend faculty employment policies

concerning diversity issues.
(2) Review faculty and administration personnel complaints concerning diversity issues.
(3) Make recommendations to promote and maintain cultural diversity among faculty members.
(4) Make recommendations to promote recruitment and retention of minority students.
(b) The diversity committee shall issue an annual report stating the findings, conclusions, and recommendations of the committee to the board of trustees.
As added by P.L.167-2007, SEC.7.






ARTICLE 28. STATE EDUCATIONAL INSTITUTIONS: COOPERATIVE ARRANGEMENTS, INTERSTATE COMPACTS; EDUCATIONAL SUPPORT ENTITIES

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-28-1-2
"Agreement"
Sec. 2. "Agreement", for purposes of IC 21-28-4, refers to an agreement entered into under IC 21-28-4 by the board of trustees of a state educational institution.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-3
"Chief information officer"
Sec. 3. "Chief information officer" means the chief information officer of the office of technology appointed under IC 4-13.1-2-3.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-4
"Commission"
Sec. 4. "Commission" refers to the Midwestern Higher Education Commission.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-5
"Compact"
Sec. 5. "Compact" refers to the Midwestern Higher Education Compact established by IC 21-28-3.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-6
"Coordinating unit"
Sec. 6. "Coordinating unit" refers to the committee or body established under IC 21-28-5-8 to coordinate use of the transmission system or the designated electronic format, or both.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-7
"Designated electronic format" Sec. 7. "Designated electronic format" refers to the electronic format established under IC 21-28-5-3.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-8
"Electronic format"
Sec. 8. "Electronic format" means a format using the most appropriate technological medium.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-9
"Enabling statute"
Sec. 9. "Enabling statute" means the following:
(1) In the case of the Ball State University board of trustees, one (1) or more of the following:
IC 21-33.
IC 21-34.
IC 21-35-2.
IC 21-35-3.
IC 21-35-5.
IC 20-24.5-2.
(2) In the case of the trustees of Indiana University, one (1) or more of the following:
IC 21-33.
IC 21-34.
IC 21-35-2.
IC 21-35-3.
IC 21-35-5.
IC 20-24.5-2.
(3) In the case of the Indiana State University board of trustees, one (1) or more of the following:
IC 21-33.
IC 21-34.
IC 21-35-2.
IC 21-35-3.
IC 21-35-5.
IC 20-24.5-2.
(4) In the case of the trustees of Ivy Tech Community College, one (1) or more of the following:
IC 21-33.
IC 21-34.
(5) In the case of the trustees of Purdue University, one (1) or more of the following:
IC 21-33.
IC 21-34.
IC 21-35-2.
IC 21-35-3.
IC 21-35-5.
IC 20-24.5-2.
(6) In the case of the board of trustees for Vincennes

University, one (1) or more of the following:
IC 21-33.
IC 21-34.
IC 21-35-6.
(7) In the case of the University of Southern Indiana board of trustees, one (1) or more of the following:
IC 21-33.
IC 21-34.
IC 21-35-2.
IC 21-35-5.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-10
"Fund"
Sec. 10. "Fund" refers to the higher education statewide telecommunications fund established by IC 21-28-5-13.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-11
"Office of technology"
Sec. 11. "Office of technology" refers to the office of technology established by IC 4-13.1-2-1.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-12
"Participating educational institution"
Sec. 12. "Participating educational institution" refers to a state educational institution or private postsecondary educational institution that participates in a joint arrangement under IC 21-28-5.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-13
"Separate legal entity"
Sec. 13. "Separate legal entity" refers to a separate legal entity established under an agreement under IC 21-28-4 to carry out the purposes of an agreement.
As added by P.L.2-2007, SEC.269.

IC 21-28-1-14
"Transmission system"
Sec. 14. "Transmission system" refers to services and a telecommunication system provided under an arrangement entered into under IC 21-28-5-2.
As added by P.L.2-2007, SEC.269.



CHAPTER 2. COOPERATIVE ARRANGEMENTS

IC 21-28-2-2
Cooperative agreements with other educational institutions
Sec. 2. The University of Southern Indiana may enter into cooperative agreements with other educational institutions, including agreements leading to the use of the University of Southern Indiana as a host site for an educational program administered by another college or university.
As added by P.L.2-2007, SEC.269.



CHAPTER 3. MIDWESTERN HIGHER EDUCATION COMPACT

IC 21-28-3-2
Purpose
Sec. 2. ARTICLE I. PURPOSE. The purpose of the Midwestern Higher Education Compact is to provide greater higher education opportunities and services in the midwestern region, with the aim of furthering regional access to, research in, and choice of higher education for the citizens residing in the several states which are parties to this Compact.
As added by P.L.2-2007, SEC.269.

IC 21-28-3-3
The commission
Sec. 3. ARTICLE II. THE COMMISSION. (a) The compacting states hereby create the Midwestern Higher Education Commission, hereinafter called the Commission. The Commission shall be a body corporate of each compacting state. The Commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this Compact.
(b) The Commission shall consist of five (5) resident members of each state as follows: the governor or the governor's designee who shall serve during the tenure of office of the governor; two (2) legislators, one (1) from each house (except Nebraska, which may appoint two (2) legislators from its Unicameral Legislature), who shall serve two (2) year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two (2) other at-large members, at least one (1) of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One (1) of the two (2) at-large members initially appointed in each state shall serve a two (2) year term. The other member, and any regularly appointed successor to either at-large member, shall serve a four (4) year term. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.
(c) The Commission shall select annually, from among its members, a chairperson, a vice chairperson, and a treasurer. (d) The Commission shall appoint an executive director who shall serve at the Commission's pleasure and who shall act as secretary to the Commission. The treasurer, the executive director, and such other personnel as the Commission may determine shall be bonded in such amounts as the Commission may require.
(e) The Commission shall meet at least once each calendar year. The chairperson may call additional meetings and upon the request of a majority of the Commission members of three (3) or more compacting states, shall call additional meetings. Public notice shall be given of all meetings, and meetings shall be open to the public.
(f) Each compacting state represented at any meeting of the Commission is entitled to one (1) vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Commission.
As added by P.L.2-2007, SEC.269.

IC 21-28-3-4
Powers and duties of the commission
Sec. 4. ARTICLE III. POWERS AND DUTIES OF THE COMMISSION. (a) The Commission shall adopt a seal and suitable bylaws governing its management and operations.
(b) Irrespective of the civil service, personnel, or other merit system laws of any of the compacting states, the Commission in its bylaws shall provide for the personnel policies and programs of the Compact.
(c) The Commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.
(d) The Commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference, and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the Commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the Commission.
(e) The Commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, foundation, person, firm, or corporation.
(f) The Commission may accept for any of its purposes and functions under the Compact any and all donations and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize, and dispose of the same.
(g) The Commission may enter into agreements with any other interstate education organizations or agencies and with higher

education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The Commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use of these agreements.
(h) The Commission may establish and maintain offices, which shall be located within one (1) or more of the compacting states.
(i) The Commission may establish committees and hire staff as it considers necessary for the carrying out of its functions.
(j) The Commission may provide for actual and necessary expenses for attendance of its members at official meetings of the Commission or its designated committees.
As added by P.L.2-2007, SEC.269.

IC 21-28-3-5
Activities of the commission
Sec. 5. ARTICLE IV. ACTIVITIES OF THE COMMISSION. (a) The Commission shall collect data on the long-range effects of the Compact on higher education. By the end of the fourth year from the effective date of the Compact and every two (2) years thereafter, the Commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the Compact.
(b) The Commission shall study issues in higher education of particular concern to the Midwestern region. The Commission shall also study the needs for higher education programs and services in compacting states and the resources for meeting such needs. The Commission shall from time to time prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the Commission may confer with any national or regional planning body. The Commission may draft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.
(c) The Commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate, or professional student exchanges in the region. If a need for exchange in a field is apparent, the Commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The Commission shall, after negotiations with interested institutions and the compacting states, determine the costs of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the Commission, for carrying out the agreements. The Commission may also serve as the administrative and fiscal agent in carrying out agreements for higher

education programs and services.
(d) The Commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.
(e) In addition to the activities of the Commission previously noted, the Commission may provide services and research in other areas of regional concern.
As added by P.L.2-2007, SEC.269.

IC 21-28-3-6
Finance
Sec. 6. ARTICLE V. FINANCE. (a) The money necessary to finance the general operations of the Commission not otherwise provided for in carrying forth its duties, responsibilities, and powers as stated in this chapter shall be appropriated to the Commission by the compacting states, when authorized by the respective legislatures by equal apportionment among the compacting states.
(b) The Commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.
(c) The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Commission.
(d) The accounts of the Commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the Commission.
As added by P.L.2-2007, SEC.269.

IC 21-28-3-7
Eligible parties and entry into force
Sec. 7. ARTICLE VI. ELIGIBLE PARTIES AND ENTRY INTO FORCE. (a) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin are eligible to become party to this Compact. Additional states are eligible if approved by a majority of the compacting states.
(b) As to any eligible party state, this Compact is effective when its legislature enacts the same into law; however, it is not initially effective until enacted into law by five (5) states prior to December 31, 1995.
(c) Amendments to the Compact shall become effective upon their enactment by the legislatures of all compacting states.
As added by P.L.2-2007, SEC.269.
IC 21-28-3-8
Withdrawal, default, and termination
Sec. 8. ARTICLE VII. WITHDRAWAL, DEFAULT, AND TERMINATION. (a) Any compacting state may withdraw from this Compact by enacting a statute repealing the Compact, but such withdrawal shall not become effective until two (2) years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.
(b) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this Compact, all rights, privileges, and benefits conferred by this Compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission, and the Commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default is remedied under the stipulations and within the time period set forth by the Commission, this Compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the Commission.
As added by P.L.2-2007, SEC.269.

IC 21-28-3-9
Severability and construction
Sec. 9. ARTICLE VIII. SEVERABILITY AND CONSTRUCTION. The provisions of this Compact entered into hereunder shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Compact entered into hereunder shall be held contrary to the constitution of any compacting state, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this Compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.
As added by P.L.2-2007, SEC.269.

IC 21-28-3-10
Indiana residents as members; terms; removal; vacancies
Sec. 10. (a) The five (5) residents of Indiana who shall serve as members of the commission representing the state of Indiana are as

follows:
(1) The governor or the governor's designee. The term of the governor or the governor's designee is the same as the governor's term of office.
(2) One (1) member of the house of representatives appointed by the speaker of the house of representatives for a two (2) year term. A vacancy occurs if an appointee under this subdivision ceases to be a member of the house of representatives.
(3) One (1) member of the senate appointed by the president pro tempore of the senate for a two (2) year term. A vacancy occurs if an appointee under this subdivision ceases to be a member of the senate.
(4) Two (2) persons from the field of higher education appointed by the governor as at-large members for a term of four (4) years. A vacancy occurs if an appointee under this subdivision leaves the field of higher education.
(b) A member serves at the pleasure of the appointing authority and may be removed for any reason.
(c) A member serves until the expiration of the member's term or the appointing authority appoints a successor, whichever is later. However, this subsection does not apply if the vacancy occurs because a member ceases to be the governor or a member of the general assembly.
(d) The appointing authority shall fill a vacancy for the remainder of the term of the vacating member.
As added by P.L.2-2007, SEC.269.



CHAPTER 4. JOINT BUILDING AND FINANCING AGREEMENTS; JOINT LABORATORY SCHOOL AGREEMENTS

IC 21-28-4-2
Board; limitation of powers
Sec. 2. This chapter does not authorize the board of trustees of a state educational institution to exercise a power under an agreement that the board of trustees could not otherwise separately exercise under an enabling statute.
As added by P.L.2-2007, SEC.269.

IC 21-28-4-3
Joint powers
Sec. 3. If:
(1) the board of trustees of a state educational institution wants to exercise a power or powers conferred to it under one (1) or more of the state educational institution's enabling statutes; and
(2) the board of trustees of one (1) or more other state educational institutions want to exercise a power or powers conferred to it or them under one (1) or more enabling statutes;
both or all of those boards of trustees may exercise the powers jointly as provided in this chapter.
As added by P.L.2-2007, SEC.269.

IC 21-28-4-4
Resolutions
Sec. 4. A board of trustees that wants to exercise powers granted in an enabling act must enter into a written agreement by resolution.
As added by P.L.2-2007, SEC.269.

IC 21-28-4-5
Agreements
Sec. 5. An agreement:
(1) must provide for the following:
(A) Its duration.
(B) Its purpose.
(C) The manner of:
(i) financing, staffing, and supplying the joint undertaking; and
(ii) establishing and maintaining a budget for the joint undertaking.
(D) The methods that may be employed to:
(i) accomplish the partial or complete termination of the agreement; and (ii) dispose of property upon partial or complete termination.
(E) Administration through a separate legal entity.
(F) With respect to a separate legal entity:
(i) the nature;
(ii) the organization;
(iii) the composition; and
(iv) the powers;
of the separate legal entity; and
(2) may provide for any other appropriate matters.
As added by P.L.2-2007, SEC.269.

IC 21-28-4-6
Separate legal entities; powers
Sec. 6. A separate legal entity established by an agreement has only the powers delegated to it by the agreement.
As added by P.L.2-2007, SEC.269.

IC 21-28-4-7
Agreement filings
Sec. 7. Before an agreement takes effect, a copy of the agreement must be filed with the board of trustees of each state educational institution that is a party to the agreement.
As added by P.L.2-2007, SEC.269.

IC 21-28-4-8
Agreement filings; state board of accounts
Sec. 8. Not later than sixty (60) days after an agreement takes effect, a copy of the agreement must be filed with:
(1) the state board of accounts for audit purposes; and
(2) the budget agency.
As added by P.L.2-2007, SEC.269.



CHAPTER 5. INDIANA HIGHER EDUCATION TELECOMMUNICATIONS SYSTEM

IC 21-28-5-2
Authority to use multipurpose, multimedia, closed circuit statewide telecommunications system
Sec. 2. The board of trustees of any combination of state educational institutions and the board of directors of any combination of private postsecondary educational institutions may, if they find the need exists for a broad dissemination of a wide variety of educational communications for the improvements and the advancement of higher educational opportunity, jointly arrange, for a period not exceeding ten (10) years, for:
(1) services provided by the office of technology; and
(2) the use of a multipurpose, multimedia, closed circuit, statewide telecommunications system furnished by communications common carriers subject to the jurisdiction of the Indiana utility regulatory commission;
to interconnect the main campuses and the regional campuses of the participating educational institutions and centers of medical education and service.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-3
Administration and supervision of system and programs in electronic format
Sec. 3. In addition to the closed circuit statewide telecommunications system, the participating educational institutions shall establish, in accordance with federal copyright law, programs in an electronic format to provide for the advancement of higher education opportunity and individualized access to higher education programs. The program may make available a wide variety of higher education courses in electronic format. The participating educational institutions shall make information in an electronic format available to the public by any means of public or private distribution that they determine to be appropriate, including sale or lease. The participating educational institutions may determine policy and establish procedures to administer this program. The participating educational institutions shall maintain and keep current, in an electronic format, a listing of all information.
As added by P.L.2-2007, SEC.269.
IC 21-28-5-4
Use of system or programs in electronic format by other entities
Sec. 4. A transmission system must be for the exclusive use of the participating educational institutions. However, the participating educational institutions may permit the use of the transmission system, or any part of the transmission system, by others under section 10 of this chapter.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-5
Designation of transmission system; criteria
Sec. 5. A transmission system must be designed to permit the installation of additional capacity and coverage as accumulating communication needs of higher education may require. The system must:
(1) be capable of transmitting high fidelity television signals, high fidelity sound signals, data signals for computer communications, and voice traffic; and
(2) include control circuits.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-6
Transmission system; terms and conditions of use
Sec. 6. The arrangements for the use of the transmission system may be upon terms and conditions as the participating educational institutions determine are necessary, proper, or desirable.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-7
Approval of coordinating unit
Sec. 7. Plans or arrangements for the use of the transmission system may not be adopted or entered into under this chapter without the specific approval of the coordinating unit.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-8
Coordinating committee or unit; establishment
Sec. 8. The participating educational institutions shall establish a coordinating committee or other body composed of persons that the participating educational institutions select. The chief information officer or the chief information officer's designee shall be a member of any coordinating unit. The coordinating unit may administer and supervise the use of the transmission system and the information in designated electronic format as may be delegated to it by the participating educational institutions. The participating educational institutions shall have equal representation on the coordinating unit.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-9
Advisory council; establishment Sec. 9. The participating educational institutions must establish an advisory council of representatives of users of the transmission system.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-10
Transmission system; use
Sec. 10. (a) Any arrangements for the use of the transmission system or information in the designated electronic format must provide that the participating educational institutions (or any committee or other body established under this chapter, if power is delegated to them) may permit any of the following entities to use the transmission system or the information in the designated electronic format for educational purposes:
(1) Postsecondary educational institutions.
(2) Governmental or public corporations or bodies.
(3) Other corporations.
(4) Partnerships.
(5) Associations.
(6) Trusts.
(7) Limited liability companies.
(8) Other persons.
(b) Any use permitted under this section is subject to the rules, regulations, fees, and charges as the participating educational institutions or coordinating unit may prescribe.
(c) Each entity that uses the transmission system is responsible for the origination of the program to be transmitted by that entity and for the reception and use of the program at the destination.
(d) The payment of all costs that exceed the cost of the use of the transmission system facilities and the information in electronic format shall be borne by the parties using the system as agreed upon.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-11
Power to accept gifts and federal aid
Sec. 11. In connection with the use of the telecommunications system, the information in the designated electronic format, or any other related matter, the participating educational institutions may accept gifts or contributions from individuals, corporations, limited liability companies, partnerships, associations, trusts, or foundations and may accept funds from any federal agency under terms and conditions that the participating educational institutions determine are necessary or desirable.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-12
Power to enter into contracts
Sec. 12. The participating educational institutions may enter into and carry out contracts and agreements in connection with this chapter. All contracts and agreements entered into must be approved

by the coordinating unit.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-13
Higher education statewide telecommunications fund; establishment
Sec. 13. (a) The higher education statewide telecommunications fund is established as a special and distinct fund. Expenditures from the fund may be made only for the following:
(1) Payments by the participating educational institutions for the use of a transmission system or the lease, purchase, rental, or production of information in a designated electronic format.
(2) Studies regarding the possibilities of extending the use of the transmission system:
(A) to state educational institutions or private postsecondary educational institutions in Indiana that are not participating educational institutions; and
(B) for post-high school and other educational uses.
(3) The expenses of coordinating, planning, and supervising the use of the transmission system and the information in the designated electronic format.
(4) Equipment for the originating and receiving of instructional communication and educational information by means of the transmission system and the information in the designated electronic format.
(b) The state auditor shall pay, as needed, from the fund amounts to the board of trustees of Indiana University as agent for the participating educational institutions.
(c) The board of trustees of Indiana University, as agent, shall apply the funds to the payment of items as payment becomes due from the fund.
As added by P.L.2-2007, SEC.269.

IC 21-28-5-14
Additional members of and connections to I-Light prohibited
Sec. 14. (a) This section does not apply to a person that:
(1) is not a state educational institution or a private postsecondary educational institution; and
(2) is a member of I-Light or is connected to or uses the I-Light network or services made available through I-Light;
before April 1, 2012.
(b) As used in this section, "I-Light" refers to the high speed communications network that connects state educational institutions and private postsecondary educational institutions throughout Indiana. The term includes the networks, and any successor networks, known at any time as I-Light or I-Light 2.
(c) As used in this section, "person" means any individual, corporation, limited liability company, partnership, firm, association, public or private agency, or other organization.
(d) Notwithstanding section 10 of this chapter, and except as

provided in subsection (a) and IC 8-1-32.7-5(b)(2), after March 31, 2012, a person that is not:
(1) a state educational institution; or
(2) a private postsecondary educational institution;
may not become a member of I-Light or otherwise connect to or use the I-Light network or any services made available through I-Light.
As added by P.L.79-2012, SEC.2.



CHAPTER 6. INFORMATION FOR MEMBERS OF THE GENERAL ASSEMBLY

IC 21-28-6
Chapter 6. Information for Members of the General Assembly

IC 21-28-6-1
"Research tool"
Sec. 1. As used in this chapter, "research tool" includes:
(1) online research services;
(2) online and hard copy subscriptions to publications; and
(3) any other source of information used for research available to an educational institution.
As added by P.L.12-2010, SEC.1.

IC 21-28-6-2
Access to research tools for members of the general assembly and legislative services agency staff
Sec. 2. A state educational institution must provide access to all research tools available to the educational institution to each member of the general assembly and staff of the legislative services agency, at no cost, upon the request of a member of the general assembly or staff of the legislative services agency.
As added by P.L.12-2010, SEC.1.

IC 21-28-6-3
Requests for information must be for purposes related to official duties
Sec. 3. A request made by a member of the general assembly or staff of the legislative services agency under section 2 of this chapter must be for the purpose of obtaining information related to carrying out the official duties of the member of the general assembly.
As added by P.L.12-2010, SEC.1.

IC 21-28-6-4
Educational institutions may deny requests for information if impact on grant funding research tool
Sec. 4. (a) Notwithstanding section 2 of this chapter, a state educational institution may deny a member of the general assembly or staff of the legislative services agency access to a research tool if the research tool was purchased through a grant or other source that limits access to use of the research tool in a way that would make granting access to the research tool a violation of the grant or agreement covering the payment for the research tool.
(b) Nothing in this chapter requires a state educational institution to expend additional funds or to violate the terms of a subscription agreement applicable to a journal or other research tool.
As added by P.L.12-2010, SEC.1.






ARTICLE 29. STATE EDUCATIONAL INSTITUTIONS: INVESTMENTS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-29-1-2
"Obligations"
Sec. 2. "Obligations" means bonds, notes, bond anticipation notes, commercial paper, leases, lease-purchases, installment purchases, certificates of participation in agreements or programs, other evidences of indebtedness, or other agreements or purchasing programs.
As added by P.L.2-2007, SEC.270.

IC 21-29-1-3
"Swap agreement"
Sec. 3. "Swap agreement" refers to:
(1) an agreement (including terms and conditions incorporated by reference in the agreement) that is a rate swap agreement, basis swap, forward rate agreement, interest rate option, rate cap agreement, rate floor agreement, rate collar agreement, or any other similar agreement (including any option to enter into any of the agreements described in this subdivision);
(2) any combination of the agreements described in subdivision (1); or
(3) a master agreement for an agreement or a combination of agreements described in subdivisions (1) and (2), together with all supplements to the agreement.
As added by P.L.2-2007, SEC.270.



CHAPTER 2. GENERAL POWERS; BOARD OF TRUSTEES

IC 21-29-2-2
Board; investment of funds
Sec. 2. The board of trustees of Ivy Tech Community College may establish written policies for the investment of the funds of Ivy Tech Community College in the manner provided by IC 30-4-3-3.
As added by P.L.2-2007, SEC.270.

IC 21-29-2-3
Alternative investment of institutional funds; records; disclosure
Sec. 3. (a) Notwithstanding any other law, the following records regarding alternative investments in which institutional investment funds invest are not subject to disclosure under IC 5-14-3, unless the information has already been publicly released by the keeper of the information:
(1) Due diligence materials that are proprietary to the institutional investment fund or the alternative vehicle.
(2) Quarterly and annual financial statements of alternative investment vehicles.
(3) Meeting materials of alternative investment vehicles that contain individual portfolio holdings.
(4) Records containing information regarding the underlying portfolio positions in which alternative investment vehicles invest.
(5) Capital call and distribution notices.
(6) Alternative investment agreements and all related documents.
(b) Notwithstanding subsection (a), the following information contained in records described in subsection (a) regarding alternative investments in which institutional investment funds invest is subject to disclosure under this chapter and is not considered a trade secret or confidential financial information exempt from disclosure:
(1) The name, address, and vintage year of each alternative

investment vehicle.
(2) The dollar amount of the commitment made to each alternative investment vehicle by the institutional investment fund since inception.
(3) The dollar amount of cash contributions by the institutional investment fund to each alternative investment vehicle since inception.
(4) The dollar amount, on a fiscal year-end basis, of cash distributions received by the institutional investment fund from each alternative investment vehicle.
(5) The dollar amount, on a fiscal year-end basis, of cash distributions received by the institutional investment fund plus the remaining value of partnership assets attributable to the institutional investment fund's investment in each alternative investment vehicle.
(6) The net internal rate of return of each alternative investment vehicle since inception.
(7) The investment multiple of each alternative investment vehicle since inception.
(8) The schedule of management fees and costs assessed by each alternative vehicle to the institutional investment fund.
(9) The dollar amount of cash profit received by institutional investment funds from each alternative vehicle on a fiscal year-end basis.
(c) The following definitions apply throughout this section:
(1) "Alternative investment" means an investment in a private equity fund, real estate fund, venture fund, hedge fund, natural resource, or absolute return fund.
(2) "Alternative investment vehicle" means a limited partnership, limited liability company, or similar legal structure that is not publicly traded through which an institutional investment fund invests in portfolio companies.
(3) "Institutional investment fund" means a fund that consists of money managed in an endowment fund, including a quasi-endowment, and the returns on the endowment fund, that is held and invested by a state educational institution.
(4) "Portfolio positions" means individual portfolio investments made by alternative investment vehicles.
As added by P.L.226-2007, SEC.4. Amended by P.L.1-2010, SEC.84.



CHAPTER 3. SWAP AGREEMENTS

IC 21-29-3-2
Investment powers
Sec. 2. This chapter shall not be construed as limiting or restricting the investment powers otherwise provided state educational institutions, including the power to adopt and implement investment policies under IC 21-29-2-1 and IC 21-29-2-2.
As added by P.L.2-2007, SEC.270. Amended by P.L.79-2010, SEC.1.

IC 21-29-3-3
Powers and duties of state educational institutions
Sec. 3. (a) Subject to subsections (b) through (d), any state educational institution may enter into and modify, amend, or terminate one (1) or more swap agreements that the state educational institution determines to be necessary or desirable in connection with or incidental to the issuance, carrying, or securing of obligations. Swap agreements entered into by a state educational institution must:
(1) contain the provisions (including payment, term, security, default, and remedy provisions); and
(2) be with the parties;
that the state educational institution determines are necessary or desirable after due consideration is given to the creditworthiness of the parties.
(b) A state educational institution may not:
(1) enter into, modify, amend, or terminate any swap agreement without the specific approval of the public finance director appointed under IC 4-4-11-9;
(2) enter into any swap agreement under this section other than for the purpose of managing an interest rate or similar risk that arises in connection with or incidental to the issuance, carrying, or securing of obligations by the state educational institution; or
(3) carry on a business of acting as a dealer in swap agreements.
(c) A swap agreement is considered as being entered into in connection with or incidental to the issuance, carrying, or securing of obligations if:
(1) the swap agreement is entered into not more than one hundred eighty (180) days after the issuance of the obligations and specifically indicates the agreement's relationship to the obligations;
(2) the board of trustees of the state educational institution specifically designates the swap agreement as having a relationship to the particular obligations; (3) the swap agreement amends, modifies, or reverses a swap agreement described in subdivision (1) or (2); or
(4) the terms of the swap agreement bear a reasonable relationship to the terms of the obligations.
(d) Payments to be made by a state educational institution to any other party under a swap agreement are payable only from the same source or sources of funds from which the related obligations are payable.
As added by P.L.2-2007, SEC.270. Amended by P.L.182-2009(ss), SEC.365.

IC 21-29-3-4
Credit enhancement and liquidity agreements
Sec. 4. With regard to entering into any swap agreement, the state educational institution may enter into credit enhancement or liquidity agreements with payment, security, default, remedy, and other terms and conditions as determined by the state educational institution.
As added by P.L.2-2007, SEC.270.

IC 21-29-3-5
Enforcement of swap agreements.
Sec. 5. (a) This section does not apply in cases of bad faith or actual knowledge to the contrary by a party.
(b) A party that enters into any swap agreement with a state educational institution may rely on a representation by that state educational institution that the state educational institution is authorized or empowered to enter into the swap agreement, and notwithstanding the failure by the state educational institution to comply with the provisions of this chapter, that party may enforce the swap agreement against the state educational institution, subject to the terms of the swap agreement and subject to prior claims on sources from which the swap agreement may be payable.
As added by P.L.2-2007, SEC.270.






ARTICLE 30. STATE EDUCATIONAL INSTITUTIONS: DONATIONS; GIFTS, BEQUESTS, AND DEVISES

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-30-1-2
"Board of trustees"
Sec. 2. "Board of trustees":
(1) for purposes of IC 21-30-5, refers to the board of trustees of Vincennes University; and
(2) for purposes of IC 21-30-6, refers to the board of trustees of a state educational institution.
As added by P.L.2-2007, SEC.271.



CHAPTER 2. GIFT ANNUITIES; RESTRICTIONS ON GIFTS; GIFTS FOR A PERMANENT ENDOWMENT

IC 21-30-2-2
Annuity gifts; conditions
Sec. 2. If the gift is for the purpose of providing an annuity, the gift may be accepted by any state educational institution or by the state upon condition that the state educational institution or the state shall pay to:
(1) the donor, for the life of the donor or for a term of years not beyond the lifetime of the donor, as may be agreed; or
(2) any person or persons named by the donor and living at the time of the gift, for the life of the person or persons or for a term of years not beyond the lifetime of the person or persons, as may be agreed;
an annuity on the value of the property at the time the gift is made. The annuity must not exceed the actual income from the property donated.
As added by P.L.2-2007, SEC.271.

IC 21-30-2-3
Determination of gift value
Sec. 3. The value of the property comprised in the gift shall be determined by three (3) disinterested appraisers appointed by the governor, and a gift may not be accepted by any institution named in section 1 of this chapter or by the state itself unless it is approved by the governor.
As added by P.L.2-2007, SEC.271.

IC 21-30-2-4
Security of payment of annuities
Sec. 4. To secure the payment of annuities, the property comprised in the gift may be pledged, by way of mortgage or otherwise, to the annuitant or annuitants for the full period of the life of the annuity or annuities. The property pledged is the sole guarantee and the state shall not be obligated by the mortgage or other obligation. As added by P.L.2-2007, SEC.271.

IC 21-30-2-5
Tax exemption
Sec. 5. All annuities provided in connection with a gift are free of all taxation within Indiana.
As added by P.L.2-2007, SEC.271.

IC 21-30-2-6
Restrictions on acceptance of gifts
Sec. 6. A state educational institution may not receive a gift, whether on the payment of an annuity or otherwise, that pledges the state educational institution to engage in a course of instruction, or perform an act other than a course of instruction or act that the state educational institution is permitted by law to engage in or perform.
As added by P.L.2-2007, SEC.271.

IC 21-30-2-7
Trusts; management
Sec. 7. All gifts of money, and all money realized from real and personal property made under this chapter to permanently endow:
(1) a state educational institution; or
(2) a chair of learning or department in a state educational institution;
shall be taken in charge by the state of Indiana, as a trust, and managed in all respects the same as the common school fund of the state is managed, and the proceeds arising therefrom shall be paid to the state educational institution being endowed for the purposes provided by the terms of the gift.
As added by P.L.2-2007, SEC.271.



CHAPTER 3. GIFTS, BEQUESTS, AND DEVISES; ANNUITY GIFTS; STATE EDUCATIONAL INSTITUTIONS OTHER THAN IVY TECH COMMUNITY COLLEGE AND VINCENNES UNIVERSITY

IC 21-30-3-2
Board; acceptance of gifts, devises, and bequests
Sec. 2. The board of trustees of a state educational institution may accept gifts, bequests, and devises of personal and real property:
(1) for the maintenance, use, or benefit of the state educational institution; or
(2) to be administered for other public, charitable purposes for the benefit or use of students of any state educational institution.
As added by P.L.2-2007, SEC.271.

IC 21-30-3-3
Board; use of transferred property
Sec. 3. The board of trustees of a state educational institution may receive, accept, hold, administer, and use any property transferred to the board of trustees by gift, bequest, or devise, with the terms, conditions, obligations, liabilities, and burdens imposed on the gift, bequest, or devise, if, in the judgment of the board of trustees, it is for the best interest of the educational institution receiving the gift, bequest, or devise.
As added by P.L.2-2007, SEC.271.

IC 21-30-3-4
Annuity gifts; conditions
Sec. 4. (a) Subject to subsection (b), if a gift, devise, or bequest is made for the purpose of providing an annuity, the gift, devise, or bequest may be accepted by the board of trustees on condition that the state educational institution:
(1) pay to the donor, for the life of the donor or for a term of years not beyond the lifetime of the donor, as may be agreed upon;
(2) pay to any person or persons named by the donor or testator and alive at the time of the making of the gift, devise, or bequest, for the life or lives of the named person or persons, as

may be agreed upon; or
(3) pay to the donor or to any person or persons named by the donor or testator and alive at the time of the making of the gift, devise, or bequest, for the life of the donor and the life or lives of the named person or persons, either in succession in a designated order of survivorship or in shares, concurrently, as may be agreed upon;
an annuity on the value of the property at the time the gift, devise, or bequest is made.
(b) The annuity must not exceed the actual income of the property donated, devised, or bequeathed, unless:
(1) a written agreement to pay a greater sum than the annuity is:
(A) executed by the board of trustees of the state educational institution; and
(B) approved by the governor; and
(2) no part of the annuity is paid out of the funds or income:
(A) granted:
(i) to the board of trustees of the state educational institution for any of the state educational institutions; and
(ii) by the general assembly; and
(B) derived from taxation.
As added by P.L.2-2007, SEC.271.

IC 21-30-3-5
Security of payment of annuities
Sec. 5. (a) To secure the payment of annuities, granted under this chapter, the property comprised in the gift, devise, or bequest may be pledged by way of mortgage or otherwise to the annuitant or annuitants for the full period of the life of the annuity or annuities.
(b) Property pledged under subsection (a) is the sole guarantee, and the donee shall not be obligated in any other manner unless by written agreement of the donee approved by the governor as provided in section 4 of this chapter.
As added by P.L.2-2007, SEC.271.



CHAPTER 4. GIFTS, BEQUESTS, AND DEVISES; IVY TECH COMMUNITY COLLEGE

IC 21-30-4-2
Board; acceptance of gifts, devises, and bequests
Sec. 2. The board of trustees of Ivy Tech Community College may accept gifts, grants, bequests, and devises absolutely and in trust for support of Ivy Tech Community College or its programs.
As added by P.L.2-2007, SEC.271.



CHAPTER 5. GIFTS, BEQUESTS, AND DEVISES; VINCENNES UNIVERSITY

IC 21-30-5-2
Board; acceptance of gifts, devises, and bequests
Sec. 2. The board of trustees may accept gifts, bequests, and devises of personal and real property:
(1) for the maintenance, use, or benefit of Vincennes University; or
(2) to be administered for other public charitable purposes, for the benefit or use of students of Vincennes University.
As added by P.L.2-2007, SEC.271.

IC 21-30-5-3
Board; use of transferred property
Sec. 3. The board of trustees may receive, accept, hold, administer, and use any property transferred to them by gift, bequest, or devise, with the terms and conditions, and with the obligations, liabilities, and burdens that are imposed on the gift, bequest, or devise, when, in the judgment of the board of trustees, it is for the best interest of Vincennes University.
As added by P.L.2-2007, SEC.271.

IC 21-30-5-4
Annuity gifts; conditions
Sec. 4. When any gift, devise, or bequest is made for the purpose of providing an annuity, the gift, devise, or bequest may be accepted by the board of trustees on condition that Vincennes University pay to:
(1) the donor, for the life of the donor, or for a term of years not beyond the lifetime of the donor, as may be agreed upon;
(2) any person or persons named by the donor or testator, in being at the time of the making of the gift, devise, or bequest, for the life or lives of the named person or persons, as may be agreed upon; or
(3) the donor or to any person or persons named by the donor or testator and alive at the time of the gift, devise or bequest, or both, for the life of the donor and the life or lives of the named person or persons, either in succession in a designated order of survivorship or in shares, concurrently, as may be agreed upon;
an annuity on the value of the property at the time the gift, devise or bequest is made. The annuity must not exceed the actual income of the property donated, devised, or bequeathed, unless a written agreement to pay a greater sum than the annuity is executed by the

board of trustees of Vincennes University.
As added by P.L.2-2007, SEC.271.

IC 21-30-5-5
Security of payment of annuities
Sec. 5. To secure the payment of annuities granted under section 4 of this chapter, the property comprised in the gift, devise, or bequest may be pledged by way of mortgage or otherwise to the annuitant or annuitants for the full period of the life of the annuity or annuities. The property pledged is the sole guarantee, and the donee may not be obligated in any other manner unless by written agreement of the donee.
As added by P.L.2-2007, SEC.271.

IC 21-30-5-6
Sale or conveyance of property received by gift or bequest
Sec. 6. The board of trustees may, if not inconsistent with the terms and conditions of the gift, bequest, or devise:
(1) sell, convey, or otherwise dispose of real property received as a gift, bequest, or devise; and
(2) invest, reinvest, or use the proceeds derived from the sale, conveyance, or disposition of the real property;
if the board of trustees determines that the action will be of the greatest benefit to Vincennes University.
As added by P.L.2-2007, SEC.271.

IC 21-30-5-7
Proceeds of sale or conveyance; use
Sec. 7. All:
(1) money; or
(2) other proceeds;
derived from the sale, conveyance, or other disposition of the gift, bequest, or devise of real property must be kept in a separate and distinct fund. The money or proceeds must be devoted exclusively to the uses that are designated and prescribed in the gift, bequest, or devise under the terms of which the property was originally received and acquired. If the uses to which property is to be devoted are not specifically designated or prescribed in a gift, bequest, or devise, the board of trustees may prescribe the uses to which the proceeds derived from the sale, conveyance, or other disposition of real property must be devoted.
As added by P.L.2-2007, SEC.271.

IC 21-30-5-8
Procedure for the sale of real property received as a gift
Sec. 8. If real property that is received as a gift, bequest, or devise is sold or is to be conveyed or otherwise disposed of, the purchaser shall pay the purchase money for the real property, as agreed, to the treasurer of Vincennes University, and the purchaser shall take the receipt of the treasurer. Upon presentation of the receipt of the

treasurer to the board of trustees, the board of trustees shall cause to be executed a deed of conveyance to the purchases. The deed shall be signed by the board of trustees.
As added by P.L.2-2007, SEC.271.



CHAPTER 6. DISPOSITION OF GIFTS, BEQUESTS, AND DEVISES OF REAL PROPERTY

IC 21-30-6-2
Proceeds of sale or conveyance; use
Sec. 2. (a) A state educational institution shall keep all money or other proceeds derived from the sale, conveyance, or other disposition of real property received as a gift, bequest, or devise in a separate and distinct fund that is devoted exclusively to the uses designated in the gift, bequest, or devise.
(b) If the uses to which the real property may be devoted are not specifically designated or prescribed in a gift, bequest, or devise of real property, the board of trustees of the state educational institution may determine how to use the proceeds derived from the sale, conveyance, or disposition of the real property.
As added by P.L.2-2007, SEC.271. Amended by P.L.3-2008, SEC.138.

IC 21-30-6-3
Appraisal of property to be sold
Sec. 3. (a) If the board of trustees of a state educational institution decides to sell, convey, or dispose of real property received as a gift, bequest, or devise, the board of trustees shall adopt a resolution to that effect.
(b) If the value of the real property, as determined by an independent appraisal procured by the board of trustees, is less than seven hundred fifty thousand dollars ($750,000), no further authorization is required before the board of trustees may dispose of the real property.
(c) If the board of trustees determines by appraisal or otherwise that the value of the real property is seven hundred fifty thousand dollars ($750,000) or more, the following apply:
(1) The value of the real property comprised in and constituting the gift, bequest, or devise shall be determined by three (3) disinterested appraisers appointed by the governor.
(2) The real property may not be sold, conveyed, or otherwise

disposed of for less than the appraised value of the real property.
(3) The sale, conveyance, or disposition must be approved by the governor.
As added by P.L.2-2007, SEC.271. Amended by P.L.229-2011, SEC.235.

IC 21-30-6-4
Delegation of authority to officer of institution
Sec. 4. Subject to section 3 of this chapter, the board of trustees of a state educational institution may delegate to an officer of the state educational institution the authority to do the following:
(1) Execute a contract for sale of real property upon terms and conditions approved by the board of trustees.
(2) Execute and deliver a deed of conveyance for the real property.
(3) Collect the purchase price for the real property.
As added by P.L.2-2007, SEC.271.






ARTICLE 31. STATE EDUCATIONAL INSTITUTIONS: ACQUISITION AND USE OF PROPERTY; LEASES

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-31-1-2
"State library automation standards"
Sec. 2. "State library automation standards" refers to the library automation standards established by the state library board under IC 4-23-7.1-11(b).
As added by P.L.2-2007, SEC.272.



CHAPTER 2. GENERAL POWERS

IC 21-31-2-2
Ball State board; authority to receive, administer, and dispose of all donations, bequests, grants, funds, and other property
Sec. 2. The board of trustees of Ball State University may receive, administer, and dispose of all donations, bequests, grants, funds, and other property that is given to the state educational institution or is otherwise acquired by Ball State University.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-3
Trusts
Sec. 3. The board of trustees of Indiana State University may hold in trust all funds and property that is provided for Indiana State University.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-4
Indiana University board; authority to acquire real and personal property
Sec. 4. The board of trustees of Indiana University may:
(1) possess all the real and personal property of Indiana University for its benefit;
(2) take and hold, in their corporate name, any real or personal property for the benefit of Indiana University; and
(3) expend the income of Indiana University for its benefit.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-5
Ivy Tech Community College board; authority to acquire, construct, and control real and personal property Sec. 5. The board of trustees of Ivy Tech Community College may hold, encumber, control, acquire by donation or purchase, construct, own, lease, use, and sell real and personal property as is necessary for the conduct of its program of operation, on whatever terms and for whatever consideration may be appropriate.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-6
Purdue University board; authority to hold and manage personal and real property
Sec. 6. The board of trustees of Purdue University shall take in charge, have, hold, possess, and manage all:
(1) property and money comprehended in the donations;
(2) funds derived from the sale of the land scrip donated under the act of Congress and the increase of those funds; and
(3) money or other property that is at any time donated to and for the use of Purdue University.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-7
University of Southern Indiana board; authority to receive, administer, and dispose of all donations, bequests, grants, funds, and other property
Sec. 7. The University of Southern Indiana may receive, administer, and dispose of all donations, bequests, grants, funds, and other property that is given to the state educational institution or otherwise acquired by the University of Southern Indiana.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-8
Vincennes University board; authority to purchase, hold, lease, or convey real or personal property
Sec. 8. The board of trustees of Vincennes University, in the name of the board of trustees purchasing, holding, leasing, and conveying, may purchase, hold, lease, and convey any estate, real or personal, for the use of Vincennes University.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-9
Vincennes University board; authority to erect, purchase, or hire suitable buildings
Sec. 9. The board of trustees of Vincennes University may erect, purchase, or hire, as the board of trustees determines most expedient, suitable buildings to carry out the purposes of Vincennes University.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-10
Vincennes University board; powers
Sec. 10. (a) The board of trustees of Vincennes University may, when the board of trustees finds a necessity: (1) erect, construct, and complete buildings and structures and otherwise improve property owned by the university;
(2) equip, furnish, operate, control, and manage the properties for the purposes of or for the benefit of the university;
(3) acquire by purchase, lease, gift, or otherwise property, both real or personal, that the board of trustees finds necessary for the purposes of Vincennes University; and
(4) use real or personal property acquired by the board of trustees for the purposes of Vincennes University.
(b) Title to all property acquired by the board of trustees of Vincennes University, including improvements on real property, shall be taken and held by and in the name of the board of trustees in their corporate capacities for the purposes of Vincennes University.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-11
Vincennes University board; authority to lease or sell property
Sec. 11. The board of trustees of Vincennes University may lease or sell property of Vincennes University that, in the judgment of the board of trustees of Vincennes University, is not required for educational purposes, together with any improvements constructed on the property or to be constructed on the property. The lease or sale must be made upon the terms and conditions that the board of trustees determines proper.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-12
Acquisition of land; eminent domain
Sec. 12. The acquisition of so much land as may from time to time be needed as a campus by Vincennes University is declared to be for public use. Title to land that is needed as a campus by Vincennes University may be taken under the power of eminent domain.
As added by P.L.2-2007, SEC.272.

IC 21-31-2-13
Vincennes University board; duties
Sec. 13. The board of trustees of Vincennes University shall:
(1) establish a library, in and for the use of the students, professors and other members of Vincennes University, to consist of the books and experimental apparatus that the board of trustees determines is proper for Vincennes University.
(2) provide books and experimental apparatus in the manner and by means that the board of trustees by ordinance direct; and
(3) regulate the terms upon which books and apparatus may be taken out of and returned to the library.
As added by P.L.2-2007, SEC.272.



CHAPTER 3. INSPECTIONS

IC 21-31-3-2
Visitation and inspection
Sec. 2. The board of trustees of Vincennes University shall visit and inspect Vincennes University.
As added by P.L.2-2007, SEC.272.



CHAPTER 4. LEASES

IC 21-31-4-2
Application of section; term of leases
Sec. 2. (a) This section applies to the board of trustees of the following state educational institutions:
(1) Ball State University.
(2) Indiana University.
(3) Indiana State University.
(4) Purdue University.
(5) University of Southern Indiana.
(b) The board of trustees of a state educational institution may enter into a lease if the board of trustees determines that the lease is in the best interest of the state educational institution. A lease may not be executed under this chapter for a term exceeding four (4) years unless the execution is approved by the:
(1) governor; and
(2) budget agency.
As added by P.L.2-2007, SEC.272.

IC 21-31-4-3
Application of section; tax exemption
Sec. 3. (a) This section applies to the board of trustees of the following state educational institutions:
(1) Ball State University.
(2) Indiana University.
(3) Indiana State University.
(4) Purdue University.
(5) University of Southern Indiana.
(b) This chapter does not deny any tax exemption that a lessee would have under other laws if the lessee were the owner in fee simple of the real estate. (c) A state educational institution is exempt from all property taxes on any real estate leased under this chapter. The lessee of real estate leased under this chapter is liable for property taxes on the leased real estate as if the real estate were owned by the lessee in fee simple, unless the lessee is a student living in facilities owned by the state educational institution.
As added by P.L.2-2007, SEC.272.



CHAPTER 5. LEASE OF PROPERTY FOR MILITARY TRAINING

IC 21-31-5-2
Authority to lease for the establishment of military, naval, or scientific training schools
Sec. 2. The board of trustees of a state educational institution may lease land to the United States for the establishment of military, naval, or scientific training schools or institutions.
As added by P.L.2-2007, SEC.272.

IC 21-31-5-3
Lease; criteria
Sec. 3. A lease described in this chapter:
(1) must be for consideration;
(2) must be for a period not in excess of thirty (30) years; and
(3) may contain other terms determined by the board of trustees of the state educational institution.
As added by P.L.2-2007, SEC.272.

IC 21-31-5-4
Authority to lease land acquired from a trust
Sec. 4. Land leased under this chapter may be land acquired from any source, including from a trust.
As added by P.L.2-2007, SEC.272.



CHAPTER 6. PURDUE UNIVERSITY; DEDICATION OF PUBLIC STREETS



CHAPTER 7. PURDUE UNIVERSITY; AIRPORT

IC 21-31-7-2
Tax exemption
Sec. 2. Notwithstanding any other law, the leasehold estate of any lessee or the lessee's assigns described in this chapter, including any permanent structure erected on the property by the lessee, or the lessee's assigns, is exempt from property taxation.
As added by P.L.2-2007, SEC.272.

IC 21-31-7-3
Board; management of university airport
Sec. 3. The control of the Purdue University Airport is under the board of trustees of Purdue University. The board of trustees may do the following:
(1) Establish standards and promulgate reasonable rules and regulations, consistent with state and federal rules regarding matters governing the use of Purdue University Airport as a public airport.
(2) Establish, collect, and receive reasonable fees for the use of Purdue University Airport and its facilities.
(3) Accept, receive, and receipt for federal money, and other money, either public or private:
(A) for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of:
(i) Purdue University Airport;
(ii) other air navigation facilities incident to Purdue University Airport; and
(iii) sites for Purdue University Airport; and
(B) to comply with the laws of the United States, the state, and any related rules and regulations for the expenditure of the money upon the Purdue University Airport and other air navigation facilities incident to Purdue University Airport.
(4) Effectuate the purpose and intent of this chapter.
As added by P.L.2-2007, SEC.272.



CHAPTER 8. HEAT OR POWER PLANT; INDIANA STATE UNIVERSITY; BALL STATE UNIVERSITY; VINCENNES UNIVERSITY

IC 21-31-8-2
Authority to furnish heat, light, power, and other like facilities or services
Sec. 2. The board of trustees of Vincennes University may furnish heat, light, power, and other like facilities or service to any or all structures to be constructed by Vincennes University from the plant or facilities of Vincennes University, with or without charge therefor.
As added by P.L.2-2007, SEC.272.



CHAPTER 9. OTHER USES OF PROPERTY

IC 21-31-9-2
Application of section; adoption of policies and standards
Sec. 2. (a) This section applies to the board of trustees of the following state educational institutions:
(1) Ball State University.
(2) Indiana University.
(3) Indiana State University.
(4) Purdue University.
(5) University of Southern Indiana.
(b) The board of trustees of a state educational institution may adopt policies and standards for making property owned by the state educational institution reasonably available to be used free of charge for the production of motion pictures.
As added by P.L.2-2007, SEC.272.

IC 21-31-9-3
Purchase of mid-level blend fuel, E85, or blended biodiesel fuel by state educational institutions; exemptions
Sec. 3. (a) As used in this section, "blended biodiesel" has the meaning set forth in IC 6-3.1-27-2.
(b) As used in this section, "diesel fueled vehicle" refers to a vehicle that is capable of using diesel to fuel its primary motor.
(c) As used in this section, "ethanol" means agriculturally derived ethyl alcohol.
(d) As used in this section, "E85" has the meaning set forth in IC 6-6-1.1-103.
(e) As used in this section, "gasoline fueled vehicle" refers to a vehicle that is capable of using gasoline to fuel its primary motor.
(f) As used in this section, "mid-level blend fuel" means a fuel blend consisting of:
(1) at least twenty percent (20%) but not more than seventy-three percent (73%) ethanol; and
(2) gasoline as the balance.
(g) As used in this section, "vehicle" includes the following:
(1) An automobile.
(2) A truck.
(3) A tractor.
(h) Except as provided by subsections (j) and (k), a state educational institution shall whenever possible purchase mid-level blend fuel or E85 to fuel the gasoline fueled vehicles owned or operated by the state educational institution. (i) Except as provided by subsections (j) and (k), a state educational institution shall whenever possible purchase blended biodiesel fuel to fuel the diesel fueled vehicles owned or operated by the state educational institution.
(j) The following vehicles are exempt from the requirements of subsections (h) and (i):
(1) A vehicle that is leased by the state educational institution for thirty (30) days or less.
(2) A vehicle that:
(A) is primarily powered by an electric motor; or
(B) can use only propane, compressed or liquified natural gas, or methanol as its fuel source.
(k) The following vehicles are exempt from the requirements of subsection (h) or (i), whichever is appropriate:
(1) A gasoline fueled vehicle in which the use of mid-level blend fuel or E85 has not been approved by the manufacturer.
(2) A diesel fueled vehicle in which the use of blended biodiesel fuel has not been approved by the manufacturer.
(3) A gasoline fueled vehicle in which the use of mid-level blend fuel is prohibited by the federal Clean Air Act (42 U.S.C. 7401 et seq.).
As added by P.L.148-2009, SEC.10.






ARTICLE 32. STATE EDUCATIONAL INSTITUTIONS: BONDS AND BORROWING

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-32-1-2
"Bonds"
Sec. 2. "Bonds" includes:
(1) bonds;
(2) debentures; and
(3) other evidences of indebtedness.
As added by P.L.2-2007, SEC.273.

IC 21-32-1-3
"Obligations"
Sec. 3. "Obligations" means any of the following issued by a state educational institution:
(1) Bonds.
(2) Notes.
(3) Other evidences of indebtedness.
(4) Other obligations.
As added by P.L.2-2007, SEC.273.

IC 21-32-1-4
"Person"
Sec. 4. "Person" includes:
(1) a corporation;
(2) a limited liability company;
(3) a partnership;
(4) a firm;
(5) an association;
(6) a joint venture;
(7) an individual; and
(8) any combination of the entities listed in this section.
As added by P.L.2-2007, SEC.273.



CHAPTER 2. TEMPORARY BORROWINGS; LOANS; LINES OF CREDIT; CREDIT FACILITIES

IC 21-32-2-2
State educational institution's powers
Sec. 2. A state educational institution may do any of the following:
(1) Borrow funds on a temporary basis in anticipation of the issuance of long term obligations.
(2) Use the proceeds of a temporary borrowing for any purpose for which the institution could issue or incur obligations under IC 21-33-3-5, IC 21-34, IC 21-35-2, IC 21-35-3, or IC 21-35-5.
(3) Issue a temporary borrowing:
(A) in the form of a bond, note, commercial paper, or any other form;
(B) upon the terms and conditions and with the provisions (including redemption provisions);
(C) at the rate or rates of interest (fixed or variable); and
(D) subject to subdivision (5), in the denominations;
as the state educational institution determines under subdivision (6).
(4) Negotiate the terms of any temporary borrowing.
(5) Make the denominations determined under subdivision (3)(D) convertible into different denominations.
(6) Make the determinations under subdivision (3) by any of the following:
(A) The adoption of a resolution.
(B) The approval of a form of indenture between the state educational institution and a designated corporate trustee.
As added by P.L.2-2007, SEC.273. Amended by P.L.79-2010, SEC.2.

IC 21-32-2-3
Additional powers of state educational institution
Sec. 3. (a) A state educational institution may:
(1) negotiate:
(A) a loan;
(B) a line of credit; or
(C) any other credit facility; and
(2) issue a note for a credit facility;
with any institution or entity on the terms and conditions that the state educational institution determines.
(b) A state educational institution may make the determinations

under this section by:
(1) the adoption of a resolution; or
(2) the approval of an agreement between the state educational institution and the institution or entity.
As added by P.L.2-2007, SEC.273.

IC 21-32-2-4
Authority to pledge and assign security for the payment of bonds or notes
Sec. 4. A state educational institution may pledge and assign for the benefit of holders of:
(1) temporary obligations; or
(2) a credit facility;
under this chapter any security that the state educational institution may pledge and assign for the payment of bonds or notes under IC 21-34, IC 21-35-2, IC 21-35-3, or IC 21-35-5.
As added by P.L.2-2007, SEC.273.



CHAPTER 3. SALE OF BONDS

IC 21-32-3-2
Sale of bonds; value
Sec. 2. A state educational institution may not sell bonds:
(1) for less than ninety percent (90%); or
(2) with an underwriter's discount that exceeds three percent (3%);
of the par value of the bonds.
As added by P.L.2-2007, SEC.273.

IC 21-32-3-3
Sale of bonds; conditions
Sec. 3. (a) A state educational institution that determines to sell bonds at public sale shall give notice under subsection (b) or (c).
(b) A state educational institution that gives notice under this subsection shall:
(1) publish the notice once each week for two (2) weeks in:
(A) an English language newspaper of general circulation published in the county in which the principal office of the state university or college is located; and
(B) an English language newspaper of general circulation published in the state capital;
(2) publish the last of the publications under subdivision (1) at least seven (7) days before the date of sale; and
(3) include in the notice the following with respect to the bonds:
(A) The amount to be offered.
(B) The denominations.
(C) The dates of maturity.
(D) The maximum rate or rates of interest or the maximum net interest cost.
(E) The date, time, and place of sale.
(F) The minimum price to be paid for the bonds.
(c) A state educational institution that gives notice under this section shall:
(1) publish the notice once each week for two (2) weeks in:
(A) an English language newspaper of general circulation published in the county in which the principal office of the state university or college is located; and (B) an English language newspaper of general circulation published in the state capital; and
(2) include in the notice:
(A) a statement that any person interested in submitting a bid for the bonds may furnish in writing to the treasurer of the state educational institution at the address set forth in the notice the person's:
(i) name, address, and telephone number; and
(ii) telex number, if any; and
(B) the following with respect to the bonds:
(i) The amount to be offered.
(ii) The denominations.
(iii) The dates of maturity.
(iv) The maximum rate or rates of interest or the maximum net interest cost.
(v) The place of sale.
(vi) The time within which the information referred to in clause (A) must be furnished. The time within which the information referred to in clause (A) must be furnished must be at least seven (7) days after the last publication of the notice of intent to sell.
(vii) The minimum price to be paid.
As added by P.L.2-2007, SEC.273.

IC 21-32-3-4
Notice of sale of bond
Sec. 4. (a) This section applies when notice is given under section 3 of this chapter for a public sale.
(b) The treasurer of the state educational institution:
(1) shall cause each person furnishing the information required under section 3(c) of this chapter to be notified of the date and time bids will be received at least twenty-four (24) hours before the date and time;
(2) shall give the notification under subdivision (1):
(A) by telephone at the number furnished by the person; and
(B) by telex if the person furnishes a telex number; and
(3) may not receive bids for more than ninety (90) days after the first publication of the notice of intent to sell bonds.
As added by P.L.2-2007, SEC.273.

IC 21-32-3-5
Determination of interest cost
Sec. 5. A state educational institution shall award bonds sold at public sale to the bidder offering the lowest interest cost to be determined by:
(1) computing the total interest on the bonds from the date of the sale to the date of maturity; and
(2) either:
(A) deducting from the total interest the amount of any premium bid; or (B) adding to the total interest the amount of any discount.
As added by P.L.2-2007, SEC.273.

IC 21-32-3-6
Acceptability of bids
Sec. 6. If no acceptable bid is received at the time fixed for sale of the bonds at a public sale, the state educational institution:
(1) may continue the sale from day to day for a period not to exceed thirty (30) days without readvertising; and
(2) may not accept a bid during the continuation of the sale that offers a higher interest cost than the best bid received at the time fixed for the sale under section 3 of this chapter.
The acceptability of a bid is within the sole discretion of the state educational institution issuing the bonds. A state educational institution may not negotiate a sale for an issue of bonds without public bidding under section 1 of this chapter until the thirty (30) day period required by this section has passed for that issue if the state educational institution has conducted a public sale for that issue under sections 3 and 4 of this chapter.
As added by P.L.2-2007, SEC.273.

IC 21-32-3-7
Restrictions on the acceptability of bids
Sec. 7. (a) As used in this section, "check" includes electronic transfer by wire transfer or other similar means.
(b) A state educational institution may not:
(1) accept a bid for the bonds, other than a bid submitted by the federal government or any agency of the federal government; or
(2) execute and deliver a contract of sale for the bonds;
unless the bid or contract is accompanied by a certified check or cashier's check in an amount equal to one percent (1%) of the principal amount of the bonds sold.
(c) The check required by subsection (b) must be:
(1) payable to the state educational institution issuing the bonds; and
(2) drawn on a bank or trust company, in or out of state, that is insured by the Deposit Insurance Fund of the Federal Deposit Insurance Corporation.
(d) The state educational institution shall:
(1) hold the check required by subsection (b) as a guaranty of the performance of:
(A) the bid, if the bid is accepted; or
(B) the contract, if the contract is signed; and
(2) return the check required under subsection (b) to a bidder if that bidder's bid is not accepted.
(e) If a bid is accepted and the bidder fails to perform the bid, the check required under subsection (b) and the proceeds of the check are:
(1) the property of the state educational institution; and
(2) considered liquidated damages to the state educational

institution arising from the default.
(f) A contract for the purchase of bonds at negotiated sale must provide that if the purchaser fails to perform the purchaser's obligation to pay for the bonds, the check required under subsection (b) and the proceeds from the check are:
(1) the property of the state university or college; and
(2) considered liquidated damages to the state educational institution arising from the default.
As added by P.L.2-2007, SEC.273. Amended by P.L.79-2010, SEC.3.

IC 21-32-3-8
Filing of affidavit
Sec. 8. Before the delivery of the bonds to a successful bidder at a public sale, other than the federal government or any agency of the federal government, the bidder shall cause to be filed with the secretary of state before the published date of sale a sworn affidavit that:
(1) is acceptable to the secretary of state; and
(2) states that no collusion or binding agreement existed between:
(A) the successful bidder; and
(B) an official of the issuing state university or college;
As added by P.L.2-2007, SEC.273.

IC 21-32-3-9
Applicability of chapter
Sec. 9. This chapter is not applicable to bonds advertised for sale or sold or contracted to be sold before March 13, 1959.
As added by P.L.2-2007, SEC.273.






ARTICLE 33. STATE EDUCATIONAL INSTITUTIONS: APPROVAL OF PROJECTS; FUNDING

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-33-1-2
"Cost"
Sec. 2. "Cost", for purposes of IC 21-33-3, refers to costs described in IC 21-33-3-8.
As added by P.L.2-2007, SEC.274.

IC 21-33-1-3
"Energy cost savings contract"
Sec. 3. "Energy cost savings contract" means a contract between a state educational institution and a qualified provider for the implementation of at least one (1) qualified energy savings project and related measures.
As added by P.L.2-2007, SEC.274.

IC 21-33-1-4
"Fund"
Sec. 4. "Fund", for purposes of IC 21-33-2, refers to a facilities planning fund established under IC 21-33-2-2.
As added by P.L.2-2007, SEC.274.

IC 21-33-1-5
"Project"
Sec. 5. "Project", for purposes of IC 21-33-3, refers to a project that is authorized under IC 21-33-3.
As added by P.L.2-2007, SEC.274.

IC 21-33-1-6
"Qualified energy savings project"
Sec. 6. "Qualified energy savings project" means a facility alteration designed to reduce energy consumption costs or other operating costs, including the following:
(1) Providing insulation of the facility and systems within the facility.
(2) Installing or providing for window and door systems, including:
(A) storm windows and storm doors;
(B) caulking or weatherstripping; (C) multiglazed windows and doors;
(D) heat absorbing or heat reflective glazed and coated windows and doors;
(E) additional glazing;
(F) reduction in glass area; and
(G) other modifications that reduce energy consumption.
(3) Installing automatic energy control systems.
(4) Modifying or replacing heating, ventilating, or air conditioning systems.
(5) Unless an increase in illumination is necessary to conform to Indiana laws or rules or local ordinances, modifying or replacing lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility.
(6) Providing for other energy conservation measures that reduce energy consumption or reduce operating costs.
As added by P.L.2-2007, SEC.274.

IC 21-33-1-7
"Qualified provider"
Sec. 7. "Qualified provider" means a person or business experienced in the design, implementation, and installation of energy and operational cost savings systems.
As added by P.L.2-2007, SEC.274.

IC 21-33-1-8
"Regional campus"
Sec. 8. "Regional campus" means Indiana State University . Regional Campus Evansville, a regional campus managed by the Indiana State University board of trustees before July 1, 1985.
As added by P.L.2-2007, SEC.274.

IC 21-33-1-9
"Repair and rehabilitation project"
Sec. 9. "Repair and rehabilitation project" means a project to do any of the following:
(1) Repair, rehabilitate, remodel, renovate, reconstruct, or finish existing facilities or buildings, or both, or take any combination of those actions.
(2) Improve, replace, or add utilities, fixed equipment, or both, or take any combination of those actions.
(3) Perform site improvement work without substantially changing the exterior dimensions of existing facilities, buildings, or any combination of facilities and buildings.
As added by P.L.2-2007, SEC.274.



CHAPTER 2. FACILITIES PLANNING FUND

IC 21-33-2-2
Facilities planning fund; established
Sec. 2. The facilities planning fund is established at each state educational institution.
As added by P.L.2-2007, SEC.274.

IC 21-33-2-3
Facilities planning fund; use
Sec. 3. The assets of the fund may be used only to pay for the preliminary planning of academic facilities.
As added by P.L.2-2007, SEC.274.

IC 21-33-2-4
Academic facility construction budget
Sec. 4. An academic facility construction budget must include sufficient funds to reimburse the fund for all funds allocated under section 3 of this chapter for the preliminary planning of an academic facility.
As added by P.L.2-2007, SEC.274.



CHAPTER 3. PROJECTS FOR LAND, BUILDINGS, AND FACILITIES; REPAIR AND REHABILITATION PROJECTS

IC 21-33-3-2
Application of chapter; property
Sec. 2. This chapter applies to the following property:
(1) Land.
(2) Buildings.
(3) Facilities.
(4) Equipment.
As added by P.L.2-2007, SEC.274.

IC 21-33-3-3
Approved or authorized projects subject to review by the commission
Sec. 3. (a) The commission for higher education shall complete a review of a project approved or authorized by the general assembly.
(b) This subsection does not apply to a project approved or authorized by the general assembly for which a state appropriation will be used. The commission for higher education shall complete the review required under subsection (a) within ninety (90) days after the project is submitted for review. If the review is not completed within ninety (90) days, the budget agency or the budget committee may proceed without the commission's review.
As added by P.L.2-2007, SEC.274. Amended by P.L.31-2010, SEC.3; P.L.229-2011, SEC.236.

IC 21-33-3-4
Advisory recommendation
Sec. 4. (a) The budget agency may refer to the budget committee budgetary and fiscal matters under this chapter for which it would like an advisory recommendation.
(b) If a matter is referred to the budget committee, the budget committee:
(1) shall hold hearings;
(2) may exercise any powers under IC 4-12-1-11; and
(3) shall make an advisory recommendation to the budget agency.
The advisory recommendation may recommend that the matter as referred be approved, disapproved, referred to the general assembly, or resolved in another way.
As added by P.L.2-2007, SEC.274.

IC 21-33-3-5 Board; authority to engage in certain projects
Sec. 5. (a) Subject to this section, in addition to projects authorized by the general assembly, the board of trustees of a state educational institution may engage in a project to:
(1) construct buildings or facilities of a cost greater than five hundred thousand dollars ($500,000); or
(2) purchase or lease-purchase land, buildings, or facilities the principal value of which exceeds two hundred fifty thousand dollars ($250,000);
only if there are funds available for the project, the project meets any of the applicable conditions, and the project is reviewed by the commission for higher education and approved by the governor upon recommendation of the budget agency. The review by the commission for higher education must be completed not later than ninety (90) days after the project is submitted for review.
(b) If:
(1) any part of the cost of a project described in subsection (a) is paid by state appropriated funds or by mandatory student fees assessed all students for the project; and
(2) the project is to:
(A) construct new buildings or facilities of a cost greater than seven hundred fifty thousand dollars ($750,000); or
(B) purchase or lease-purchase land, buildings, or facilities the principal value of which exceeds five hundred thousand dollars ($500,000);
the project must also be approved by the general assembly.
(c) This section does not limit the board of trustees in supplementing a project approved by the general assembly from gifts or other available funds so long as approval for the expansion of the project is given by the governor on review by the commission for higher education and recommendation of the budget agency.
(d) The review and approval requirements of this section do not apply to a project to:
(1) construct buildings or facilities; or
(2) purchase or lease-purchase land, buildings, or facilities;
if the project involves the expansion or improvement of housing for students undertaken entirely by a fraternity or sorority at the state educational institution.
As added by P.L.2-2007, SEC.274. Amended by P.L.31-2010, SEC.4; P.L.229-2011, SEC.237.

IC 21-33-3-6
Board; authority to engage in repair and rehabilitation projects
Sec. 6. (a) Subject to subsection (b), in addition to projects authorized by the general assembly, the board of trustees of a state educational institution may engage in a repair and rehabilitation project for which:
(1) the cost of the project exceeds seven hundred fifty thousand dollars ($750,000); and
(2) any part of the cost of the project is paid by state

appropriated funds or by mandatory student fees assessed all students;
only if the project is reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency. The review by the commission for higher education must be completed not later than ninety (90) days after the project is submitted for review.
(b) If no part of the cost of a repair and rehabilitation project is paid by state appropriated funds or by mandatory student fees assessed all students, the review and approval requirements of this section apply only if the project exceeds one million five hundred thousand dollars ($1,500,000).
As added by P.L.2-2007, SEC.274. Amended by P.L.31-2010, SEC.5; P.L.229-2011, SEC.238.

IC 21-33-3-7
Board; authority to lease property
Sec. 7. In addition to projects authorized by the general assembly, the board of trustees of a state educational institution may engage in a project:
(1) to lease, other than a project to lease-purchase, a building or facility; and
(2) for which the annual cost of the project exceeds one hundred fifty thousand dollars ($150,000);
only if the project is reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency. The review by the commission for higher education must be completed not later than ninety (90) days after the project is submitted for review.
As added by P.L.2-2007, SEC.274. Amended by P.L.31-2010, SEC.6.

IC 21-33-3-8
Items included in cost of projects
Sec. 8. The cost of any project authorized under this chapter includes the following:
(1) The estimated cost of architectural, engineering, and consulting services.
(2) The estimated cost of the construction and any repair and rehabilitation project.
(3) The purchase price of any land to be purchased for the project.
(4) For lease-purchase projects, the total rent to be paid over the terms of the lease and over any additional period for which the state educational institution has an option for extension or renewal.
(5) The cost of equipment.
(6) The interest costs during construction.
(7) Other costs approved by the budget agency.
As added by P.L.2-2007, SEC.274.
IC 21-33-3-9
Use of certain funds for the cost of projects
Sec. 9. To pay the cost of a project authorized under this chapter, the following funds may be used:
(1) Funds appropriated in any state fiscal year for the project by the general assembly, subject to allocation of the funds by the budget agency, with approval of the governor.
(2) Funds derived from the issuance and sale of bonds by the board of trustees of any of the state educational institutions, so long as the issuance of the bonds that are to be supported by mandatory student fees assessed all students has been approved by the general assembly for each applicable project.
(3) Funds derived from earnings, farm and miscellaneous sales, or other receipts, so long as a project to:
(A) construct buildings or facilities with a cost greater than three hundred thousand dollars ($300,000); or
(B) purchase or lease-purchase land, buildings, or facilities the principal value of which exceeds one hundred fifty thousand dollars ($150,000);
is reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency.
(4) Federal funds granted and allowed a state educational institution for a project to construct buildings or facilities, so long as each project:
(A) with a cost greater than three hundred thousand dollars ($300,000); or
(B) to purchase or lease-purchase land, buildings, or facilities the principal value of which exceeds one hundred fifty thousand dollars ($150,000);
is reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency.
(5) Available funds derived from gifts, bequests, devises, or other source not listed in subdivisions (1) through (4), so long as each project to:
(A) construct buildings or facilities with a cost greater than three hundred thousand dollars ($300,000); or
(B) purchase or lease-purchase land, buildings, or facilities the principal value of which exceeds one hundred fifty thousand dollars ($150,000);
is reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency.
As added by P.L.2-2007, SEC.274. Amended by P.L.229-2011, SEC.239.

IC 21-33-3-10
Fee replacement money
Sec. 10. The general assembly may appropriate fee replacement

money for the replacement of student fees dedicated to pay:
(1) the principal and interest costs of bonds as approved by the general assembly; and
(2) lease-purchase costs.
As added by P.L.2-2007, SEC.274.



CHAPTER 4. QUALIFIED ENERGY SAVINGS PROJECTS

IC 21-33-4-2
Proposals; contracts; bonds
Sec. 2. A state educational institution may submit a request for proposals to qualified providers for an energy cost savings contract and may enter into an energy cost savings contract with a qualified provider under this chapter. The contract must provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time. The contract may provide that energy cost savings are guaranteed by the qualified provider to the extent necessary to make payments for the qualified energy savings project. A qualified provider shall provide a sufficient bond to the state educational institution for the installation and the faithful performance of all the measures included in the contract. The contract may also include contracts for building operation programs and maintenance and management or similar agreements with the qualified provider to reduce energy or operational costs.
As added by P.L.2-2007, SEC.274.

IC 21-33-4-3
Proposals; contents
Sec. 3. A request for proposals must include the following:
(1) The name and address of the state educational institution.
(2) The name, address, title, and phone number of a contact person.
(3) The date, time, and place where proposals must be received.
(4) Evaluation criteria for assessing the proposals.
(5) A reasonably functional description of the facilities to be covered by the request for proposals or the maximum dollar cost of the qualified energy savings project subject to the request for proposals, or both.
(6) Any other stipulations and clarifications the state educational institution may require. As added by P.L.2-2007, SEC.274.

IC 21-33-4-4
Selection of qualified energy savings projects; notice
Sec. 4. The state educational institution shall select the qualified provider and enter into an energy cost savings contract or contracts for a qualified energy savings project that best meets the needs of the state educational institution. The state educational institution shall provide public notice of the meeting at which it proposes to award an energy cost savings contract by publication one (1) time, at least ten (10) days in advance, in newspapers described in IC 21-32-3-3. The public notice must disclose the names of parties to the proposed energy cost savings contract and contain a reasonably functional description of the qualified energy savings project and the measures covered by the contract and project.
As added by P.L.2-2007, SEC.274.

IC 21-33-4-5
Cost savings contracts
Sec. 5. After reviewing proposals submitted under this chapter, a state educational institution may enter into energy cost savings contracts with a qualified provider if the state educational institution reasonably expects that the cost of a qualified energy savings project recommended in the proposal would not exceed the amount to be saved in either energy or operational costs, or both, within the ten (10) year period following the date installation is complete if the recommendations in the proposal are followed. An energy cost savings contract may also include a guaranty from the qualified provider to the state educational institution that either the energy or operational cost savings, or both, will meet or exceed the cost of the energy cost savings projects not later than ten (10) years after the date installation is complete.
As added by P.L.2-2007, SEC.274.

IC 21-33-4-6
Affect of energy cost and operational savings on state appropriations
Sec. 6. Energy cost and operational savings realized from a qualified energy savings project and an energy cost savings contract do not reduce the amount of state appropriations otherwise available to the state educational institution.
As added by P.L.2-2007, SEC.274.



CHAPTER 5. BALL STATE UNIVERSITY



CHAPTER 6. UNIVERSITY OF SOUTHERN INDIANA






ARTICLE 34. STATE EDUCATIONAL INSTITUTIONS: ACQUISITION AND IMPROVEMENT OF BUILDING FACILITIES AND EQUIPMENT; BONDS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-34-1-2
Limitations on applicability of article
Sec. 2. This article does not apply to the acquisition, construction, financing, or refinancing of any revenue producing facility that a state educational institution is authorized to acquire, construct, or finance under IC 21-35-2 or IC 21-35-3.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-3
Supplemental effect of article
Sec. 3. This article does not repeal, modify, or amend any Indiana law in effect on March 10, 1965, but is supplemental to the laws of this state in effect on March 10, 1965.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-4
Prior contracts validated
Sec. 4. This article does not affect the validity of any contracts executed before March 10, 1965.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-5
Definitions
Sec. 5. The definitions in this chapter apply throughout this article.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-6
"Bond"
Sec. 6. "Bond" means
(1) bonds (including refunding bonds);
(2) notes;
(3) temporary, interim, or permanent certificates of indebtedness;
(4) debentures; or
(5) other obligations; evidencing indebtedness for borrowed money under this article. The term does not include installment contracts or similar instruments under IC 21-34-3-4.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-7
"Building facility"
Sec. 7. "Building facility" means the following:
(1) Any buildings, structures, improvements, or facilities.
(2) Any utilities, other services, and appurtenances related to an item described in subdivision (1) (including facilities for the production and transmission of heat, light, water and power, sewage disposal facilities, streets and walks, and parking facilities).
(3) The land required for items described in subdivision (1) or (2).
The term includes equipment.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-8
"Building facilities fee"
Sec. 8. "Building facilities fee" refers to a building facilities fee imposed under IC 21-34-5-1.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-9
"Building facilities fund"
Sec. 9. "Building facilities fund" refers to a building facilities fund established under IC 21-34-5-3.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-10
"Cost"
Sec. 10. "Cost" means:
(1) all or any part of the cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used under this article.
(2) the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved;
(3) the cost of all machinery and equipment, financing charges, and interest before, during, and for a period not exceeding one (1) year after the estimated date of completion of construction or acquisition;
(4) the reserves for debt service and for extensions, enlargements, additions, replacements, renovations, and improvements to building facilities;
(5) the cost of architectural, engineering, trustee, financial, legal, and related services; (6) the act of underwriters;
(7) the cost of plans, specifications, studies, surveys, and estimates of cost and of revenues;
(8) the administrative expenses, expenses necessary or incident to determining the feasibility or practicability of any undertaking under this article; and
(9) other expenses as may be necessary or incident to the construction, acquisition, and the financing of any undertaking under this article.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-11
"Eligible members"
Sec. 11. "Eligible members" includes all:
(1) state educational institutions; and
(2) private postsecondary educational institutions.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-12
"Fee replacement"
Sec. 12. "Fee replacement" means payments to a state educational institution to be used to pay indebtedness resulting from financing the cost of:
(1) planning;
(2) purchasing;
(3) rehabilitation;
(4) construction;
(5) repair;
(6) leasing;
(7) lease-purchasing; or
(8) otherwise acquiring;
land, buildings, facilities, and equipment to be used for academic and instructional purposes.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-13
"Grant"
Sec. 13. "Grant" means money received under a written agreement or written agreements for a grant or gift from any one (1) or more of the following sources:
(1) The United States government or its agencies.
(2) The state or any of its agencies.
(3) A private corporation, individual, trust, or foundation, if the money is provided for the purpose of acquisition, improvement, renovation, or construction of building facilities that a state educational institution may lawfully undertake.
As added by P.L.2-2007, SEC.275. Amended by P.L.79-2010, SEC.4.

IC 21-34-1-14
"Grant anticipation loan" Sec. 14. "Grant anticipation loan" refers to a loan entered into under IC 21-34-7-1.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-14.2
"Grant anticipation note"
Sec. 14.2. "Grant anticipation note" refers to a note executed to evidence a grant anticipation loan.
As added by P.L.79-2010, SEC.5.

IC 21-34-1-15
"Indenture"
Sec. 15. "Indenture" refers to an indenture issued under this article for the issuance of bonds.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-16
"Joint use agreements"
Sec. 16. "Joint use agreements" means agreements between two (2) or more state educational institutions providing for the joint use of building facilities.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-17
"Liability"
Sec. 17. "Liability" means legal liability for damages (including costs of defense, legal costs and fees, and other claims expenses) because of injuries to other persons or entities, damage to their property or business, or other damage or loss to those persons or entities resulting from or arising out of activity of an eligible member.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-18
"Liability or other loss insurance reserves"
Sec. 18. "Liability or other loss insurance reserves" means a fund set aside as a reserve to cover risk retained by the corporation in connection with a liability claim or other loss.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-19
"Resolution"
Sec. 19. "Resolution" in a provision of this article concerning the issuance of bonds refers to a resolution adopted by the board of trustees of a state educational institution related to the issuance of bonds.
As added by P.L.2-2007, SEC.275.

IC 21-34-1-20
"Risk retention group" Sec. 20. "Risk retention group" means a trust, pool, corporation, partnership, or joint venture funded by and owned and operated for the benefit of more than one (1) eligible member.
As added by P.L.2-2007, SEC.275.



CHAPTER 2. LIABILITY OR OTHER LOSS INSURANCE RESERVES; RISK RETENTION GROUPS



CHAPTER 3. BUILDING FACILITIES, EQUIPMENT, LAND

IC 21-34-3-2
Location of buildings
Sec. 2. A building facility may be located at any place within Indiana at which the board of trustees of a state educational institution determines the need exists for the building facilities.
As added by P.L.2-2007, SEC.275.

IC 21-34-3-3
Authority to acquire, erect, construct, rehabilitate, and operate equipment
Sec. 3. The board of trustees of a state educational institution may acquire, erect, construct, reconstruct, improve, rehabilitate, remodel, repair, complete, extend, enlarge, furnish, and operate any equipment that the board of trustees of a state educational institution considers necessary for:
(1) carrying on the educational research or public service programs or discharging the statutory responsibilities of the state educational institution and the various divisions of the state educational institution; or
(2) managing, operating, or servicing the state educational institution.
As added by P.L.2-2007, SEC.275.

IC 21-34-3-4
Authority to acquire or improve real and personal property
Sec. 4. (a) The board of trustees of a state educational institution may:
(1) acquire, under this article or any other applicable law, by:
(A) purchase (for cash or on contract);
(B) lease or sublease for a period not exceeding forty (40)

years that the board of trustees approves;
(C) condemnation;
(D) trade or exchange;
(E) gift, devise, or bequest; or
(F) other means; and
(2) improve;
real property (improved or unimproved) and personal property that the board of trustees determines necessary for the purposes set forth in subsection (b) on the terms and conditions and subject to the liens and encumbrances that the board of trustees approves.
(b) Any action may be taken under subsection (a) that the board of trustees of the state educational institution considers necessary for:
(1) carrying on the educational research, the public service programs, or the statutory responsibilities of the state educational institution and the various divisions of the state educational institution under the jurisdiction of the board of trustees; or
(2) managing, operating, or servicing the state educational institution.
As added by P.L.2-2007, SEC.275.

IC 21-34-3-5
Title to real and personal property
Sec. 5. Except as otherwise provided in IC 21-34-4, title to all property acquired, including improvements on acquired property, must be taken and held by and in the name of the board of trustees in its corporate capacity for the purposes of this article. The board of trustees of a state educational institution may use for these purposes real or personal property:
(1) acquired before or after March 10, 1965; or
(2) available on or after March 10, 1965, to the state educational institution, including real estate (improved or unimproved), the title to which on or after March 10, 1965, may be in the name of the state of Indiana for the use and benefit of the board of trustees of the state educational institution or the state educational institution under its control.
As added by P.L.2-2007, SEC.275.

IC 21-34-3-6
Approval of plans and specifications; bids; contracts
Sec. 6. (a) A lessor leasing fifty percent (50%) or more of a building facility or building facilities:
(1) to a state educational institution or to more than one (1) state educational institution jointly pursuant to sections 4 and 5 of this chapter for a term of five (5) years or more; and
(2) that are to be acquired or constructed and erected by the lessor;
shall, before commencing the acquisition or construction and erection, obtain approval of the plans and specifications for the

building facility or building facilities by the lessee or lessees and also by any other public agencies that are required to approve plans and specifications for similar building facilities acquired or constructed and erected by the lessee or lessees.
(b) The lessor shall take bids and enter into a contract or contracts for the construction and erection of the building facility or building facilities in accordance with the same procedures required by law to be followed by the lessee or lessees in the acquisition or construction and erection of similar building facilities.
As added by P.L.2-2007, SEC.275.

IC 21-34-3-7
Approval of governor; conveyance of deed
Sec. 7. (a) If the board of trustees of a state educational institution determines to locate a building facility upon real estate, the title to which is in the name of the state of Indiana for the use and benefit of:
(1) the board of trustees of the state educational institution; or
(2) the state educational institution under its control;
the parcel of real estate reasonably required for the building facility may, upon request in writing by the board of trustees of the state educational institution to the governor and with the approval of the governor, be conveyed by deed from the state of Indiana to the board of trustees of the state educational institution.
(b) The governor may execute and deliver a deed:
(1) in the name of the state of Indiana;
(2) signed on behalf of the state by the governor;
(3) attested by the auditor of state; and
(4) with the seal of the state affixed to the deed.
As added by P.L.2-2007, SEC.275.



CHAPTER 4. JOINT USE AGREEMENTS

IC 21-34-4-2
Joint use agreements; contents
Sec. 2. A joint use agreement may provide, among other things, that any board of trustees of a state educational institution that is a party to the joint use agreement may lease or sublease for any term not exceeding forty (40) years any building facility acquired by the board of trustees of the state educational institution or the use of which is or may be available to the board of trustees of the state educational institution or any part of the building facilities to one (1) or more other boards of trustees of a state educational institution that are parties to the joint use agreement.
As added by P.L.2-2007, SEC.275.

IC 21-34-4-3
Joint use agreements; power to acquire property by condemnation
Sec. 3. A joint use agreement may provide, among other things, that the board of trustees of each state educational institution that is a party to the joint use agreement may for the purpose of performing the joint use agreement, exercise jointly any and all of the powers that are severally conferred on the board of trustees of each state educational institution that is a party to the joint use agreement by this article, including the power to acquire property by condemnation.
As added by P.L.2-2007, SEC.275.

IC 21-34-4-4 Joint use agreements; title to real and personal property
Sec. 4. A joint use agreement may provide, among other things, that:
(1) title to the real and personal property acquired or to be acquired for the joint use of the board of trustees of each state educational institution that is a party to the joint use agreement may be taken and held in the name of the board of trustees of any one (1) of the state educational institutions, subject to the provisions of the joint use agreement respecting the joint use of the property; or
(2) title to some or all of the real or personal property acquired or to be acquired for the joint use of the board of trustees of each state educational institution that is a party to the joint use agreement may be taken and held jointly in the names of all the boards of trustees of the state educational institutions that are parties to the joint use agreement, as tenants in common, with the divisions of ownership interests that are provided in the joint use agreement and in the documents evidencing the title to the property.
As added by P.L.2-2007, SEC.275.



CHAPTER 5. BUILDING FACILITIES FEES; BUILDING FACILITIES FUND

IC 21-34-5-2
Collection of building facilities fees
Sec. 2. A building facilities fee may be collected from:
(1) the students attending the state educational institution and the various divisions of the state educational institution; and
(2) other persons enjoying the use of the facilities of the state educational institution and the divisions of the state educational institution.
As added by P.L.2-2007, SEC.275.

IC 21-34-5-3
Building facilities fund
Sec. 3. The board of trustees of each state educational institution shall deposit to the credit of a special fund to be established and designated as the building facilities fund of the board of trustees of the state educational institution or the state educational institution under its control:
(1) all building facilities fees collected by the state educational institution; and
(2) to the extent provided or required by any resolution or trust indenture that is adopted or approved by the board of trustees of the issuing state educational institution, all other fees, income, or funds pledged to secure the payment of bonds, and the interest on the bonds issued under this article.
As added by P.L.2-2007, SEC.275.

IC 21-34-5-4
Building facilities fund; use
Sec. 4. Each building facilities fund may be used only: (1) for the purposes stated in section 1 of this chapter; and
(2) in connection with the issuance of bonds under this article.
The uses may be further limited by the provisions stated in a resolution or a trust indenture that is adopted or approved by the board of trustees of the issuing state educational institution.
As added by P.L.2-2007, SEC.275.

IC 21-34-5-5
Building facilities fund; deposits
Sec. 5. (a) The board of trustees of a state educational institution may:
(1) deposit to the credit of the building facilities funds of the state educational institution; or
(2) use for any of the purposes of this article without making a deposit in the building facilities funds;
any other funds from any source that may be available for any of the purposes of the building facilities funds from whatever source derived.
(b) The funds subject to subsection (a) include the following:
(1) Student tuition and other fees, earnings, charges, rentals, interest on permanent endowment funds or other interest, or other income.
(2) Gifts or grants from the federal government or any federal agency or instrumentality or any public or private corporation, association, or person.
(3) State appropriations made specifically for any of the purposes of this article.
As added by P.L.2-2007, SEC.275.

IC 21-34-5-6
Building facilities fees
Sec. 6. The building facilities fees and any other funds that are deposited to the credit of the respective building facilities funds are appropriated to the state educational institution for the uses provided in this article without the necessity for any future appropriations.
As added by P.L.2-2007, SEC.275.

IC 21-34-5-7
Investments
Sec. 7. The money in the building facilities funds may be accumulated and held by a state educational institution for purposes of this article and invested by a state educational institution pending the use of the money. Interest, dividends, or gains resulting from investments must be credited to the building facilities funds.
As added by P.L.2-2007, SEC.275.

IC 21-34-5-8
Issuance of bonds
Sec. 8. If bonds are issued in anticipation of the collection of building facilities fees, the issuing board of trustees of a state

educational institution shall fix, charge, and collect the building facilities fees in amounts sufficient, together with other available funds, to pay the interest on and the principal of the bonds, in accordance with the terms of the bonds, so long as any of the bonds are outstanding.
As added by P.L.2-2007, SEC.275.

IC 21-34-5-9
Board; powers and duties
Sec. 9. The board of trustees of each state educational institution that is a party to a joint use agreement shall:
(1) fix, charge, and collect its own building facilities fees; and
(2) establish, hold, invest, and use its own building facilities fund.
The board of trustees may use the building facilities fees and the money in the building facilities fund and any other available funds to pay its portion of the cost of the joint building facility as provided in the joint use agreement. The board of trustees of a state educational institution may not have any authority or responsibility with respect to the building facilities fees or fund of any other state educational institution.
As added by P.L.2-2007, SEC.275.



CHAPTER 6. ISSUANCE OF BONDS

IC 21-34-6-2
Security of bonds
Sec. 2. Bonds and the interest on bonds may be secured by the following:
(1) A pledge or mortgage of:
(A) any property, real or personal, used, acquired, or to be acquired and used for the purposes of this article; and
(B) the improvements made or to be made on the property.
However, no real estate, the title to which is on or after March 10, 1965, in the name of the state for the use and benefit of the board of trustees of a state educational institution or the state educational institution under its control, may not be pledged or mortgaged until the title to the real estate has been conveyed to the board of trustees of the state educational institution under this article.
(2) A pledge of the building facilities fees to be collected and deposited in the building facilities fund.
(3) Subject to outstanding liens and encumbrances, and any covenants, agreements, or encumbrances on the funds existing at the time of a pledge, a pledge of general student tuition fees or any other available funds from whatever source derived that under IC 21-34-5-5 may be used for any of the purposes of this article.
(4) A pledge of any other money deposited in a building facilities fund.
(5) A pledge of the proceeds of bonds issued under this article.
(6) Any one (1) or more of the ways described in this section that the board of trustees of the issuing state educational institution determines.
As added by P.L.2-2007, SEC.275.
IC 21-34-6-3
Liens
Sec. 3. The lien of the pledges or mortgages, to the extent of the lien, unless otherwise determined by the board of trustees of the state educational institution, is a first and primary lien for the payment of the bonds secured and the interest on the bonds.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-4
Issuance of bonds; limitations on amount
Sec. 4. In authorizing the issuance of bonds for any building facility or facilities, the board of the issuing state educational institution may:
(1) limit the amount of bonds that may be issued as a first lien and charge against the property, fees, income, and funds; and
(2) provide, after the original issuance of bonds, for the issuance of additional bonds secured by the same lien to provide funds to:
(A) pay the cost of acquiring, erecting, constructing, reconstructing, improving, rehabilitating, remodeling, repairing, completing, extending, enlarging, equipping, or furnishing the building facility or facilities for which the original bonds were issued;
(B) provide funds to pay the cost of additional building facilities under this article; or
(C) perform actions under both clauses (A) and (B).
As added by P.L.2-2007, SEC.275.

IC 21-34-6-5
Additional bonds; terms and conditions of issuance
Sec. 5. Additional bonds:
(1) shall be issued on the terms and conditions that the board of trustees of the issuing state educational institution determines; and
(2) may be:
(A) secured equally and ratably, without preference, priority, or distinction, with the original issue of bonds; or
(B) made junior to the original issue of bonds.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-6
Issuance of bonds; purpose
Sec. 6. The board of trustees of a state educational institution may issue bonds for the purpose of:
(1) reimbursing the state educational institution for funds expended or advanced for interim financing of the cost of any building facility or facilities before the issuance of bonds for the facility or facilities; or
(2) subject to existing covenants and agreements with the holders of the outstanding obligations: (A) funding outstanding obligations incurred or refunding outstanding bonds issued either under:
(i) this article; or
(ii) other applicable law;
for building facilities approved by the governor and the budget agency or its predecessor; or
(B) in part for funding or refunding purposes and in part for any other purpose authorized by this article; and
may secure the payment of the bonds as provided in this article.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-7
Refunding bonds
Sec. 7. Refunding bonds may be exchanged for the bonds being funded or refunded or may be sold and the proceeds applied to the funding or refunding.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-8
Maximum amount of bonds
Sec. 8. Subject to any approval required under IC 21-34-10, bonds may be issued in an amount or amounts that do not exceed the maximum amount determined by the board of trustees of the issuing state educational institution.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-9
Form; terms; conditions of bonds
Sec. 9. Bonds may be issued in the form and upon the terms and conditions, at the rate or rates of interest, and in the denominations that may be made convertible into different denominations as the governing board of the board of trustees of the state educational institution determines by:
(1) the adoption of a resolution;
(2) approval of a form of trust indenture between the board of trustees of the state educational institution and a designated corporate trustee; or
(3) both subdivisions (1) and (2).
As added by P.L.2-2007, SEC.275.

IC 21-34-6-10
Resolutions and indenture for bonds
Sec. 10. A resolution or indenture for bonds may include provisions for:
(1) protecting and enforcing the rights and remedies of the holders of the bonds being issued;
(2) covenants setting forth the duties of the state educational institution and its officers in relation to:
(A) the acquisition, construction, operation, maintenance, use, and abandonment of the building facility; and (B) insurance of the building facility;
(3) the custody, safeguarding, application, and investment of all money;
(4) the rights and remedies of the trustee and the holders of the bonds being issued;
(5) the issuance of additional bonds as provided in the resolution or indenture; and
(6) other terms, conditions, and covenants as the board of trustees of the state educational institution determine are proper, including provision for the establishment of a debt service reserve by:
(A) the use of bond proceeds or other sources;
(B) the furnishing of an insurance policy, surety bond, or letter of credit; or
(C) any combination of clause (A) or (B).
As added by P.L.2-2007, SEC.275.

IC 21-34-6-11
Public sale of bonds
Sec. 11. Bonds must be sold at public or negotiated sale as provided by IC 21-32-3.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-12
Bonds and interest coupons
Sec. 12. All bonds and the interest coupons appertaining to bonds issued under this article must be negotiable instruments within the meaning and for all purposes under Indiana laws, subject only to the provisions of the bonds for registration as to principal or as to principal and interest. Any bonds registered as to principal and interest may be made convertible to bearer bonds with coupons.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-13
Actions to contest the validity of bonds
Sec. 13. (a) An action to contest the validity of any bonds issued under this article may not be brought after the fifteenth day following:
(1) the first publication of notice of the sale or intent to sell the bonds under IC 21-32-3 if the bonds are sold at public sale; or
(2) the publication one (1) time in newspapers described in IC 21-32-3-3 of notice of execution and delivery of the contract of sale for the bonds if the bonds are sold at negotiated sale.
(b) The board of trustees of a state educational institution shall publish notice under subsection (a)(2) if it sells bonds at negotiated sale within thirty (30) days of execution of the contract of sale for the bonds.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-14 Rates of interests of bonds
Sec. 14. The rate or rates of interest of bonds may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution or indenture authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest to the extent and in the manner set forth in the resolution or indenture under which the bonds are issued.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-15
Payment of interest
Sec. 15. Interest may be:
(1) payable semiannually, annually, or at any other interval or intervals as may be provided in the resolution or indenture; or
(2) compounded and paid at maturity or at any other times as specified in the resolution or indenture.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-16
Mandatory redemption
Sec. 16. Bonds may be made subject, at the option of the holders, to mandatory redemption by the board of trustees of the state educational institution at the times and under the circumstances set forth in the authorizing resolution or indenture.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-17
Resolutions and indentures
Sec. 17. A resolution or indenture may contain provisions regarding:
(1) the investment of money, sale, exchange, or disposal of property; and
(2) the manner of authorizing and making payments, notwithstanding IC 5-13 or any general statute relating to these matters.
As added by P.L.2-2007, SEC.275.

IC 21-34-6-18
Execution of bonds and coupons
Sec. 18. (a) Bonds and coupons appertaining to bonds shall be executed in the name of the issuing state educational institution by the manual or facsimile signatures of the officer or officers of the state educational institution that the board of trustees of the state educational institution designates.
(b) One (1) signature on the obligation must be manual and may be either the signature of one (1) of the officers or of any trustee, fiscal agent, or other fiduciary charged with authenticating the bonds.
(c) The seal or a facsimile of the seal of the state educational institution shall be affixed, imprinted, engraved, or otherwise

reproduced on each bond.
(d) If any officer whose manual or facsimile signature appears on any bond or coupon ceases to be an officer before the delivery of the bonds, the officer's signature is valid and sufficient for all purposes as if the officer had remained in office until delivery.
(e) The resolution or indenture under which the bonds are issued may provide for the authentication of the bonds by the trustee, fiscal agent, or other fiduciary designated in the resolution or indenture.
As added by P.L.2-2007, SEC.275.



CHAPTER 7. GRANT ANTICIPATION LOANS

IC 21-34-7-2
Maximum amount of grant anticipation loan; sources of payment
Sec. 2. A grant anticipation loan may not exceed the estimated aggregate amount of the grant or grants in anticipation of which the loan is made. The grant anticipation note must be structured to amortize and to pay principal of and interest on the loan in accordance with anticipated receipts of the grant or grants. A grant anticipation note may also be payable from other revenues or amounts available for pledge under IC 21-34-6-2.
As added by P.L.2-2007, SEC.275. Amended by P.L.79-2010, SEC.6.

IC 21-34-7-3
Notes for a grant anticipation loan
Sec. 3. The notes for a grant anticipation loan must be:
(1) executed in the same manner as provided for bonds in IC 21-34-6-18; and
(2) sold in the same manner as provided for bonds in IC 21-34-6-8 through IC 21-34-6-17.
As added by P.L.2-2007, SEC.275.

IC 21-34-7-4
Proceeds of a grant anticipation loan
Sec. 4. The board of trustees of a state educational institution shall apply the proceeds of any grant anticipation notes to those items of cost for which the grant has been allocated by the granting agencies. The purchaser of any notes:
(1) is not liable for any improper use of the proceeds; and
(2) does not have to insure that the amount of the loan stays

within the maximum limits specified in section 2 of this chapter as grant funds are received by the state educational institution.
As added by P.L.2-2007, SEC.275.



CHAPTER 8. BONDS: LIABILITY FOR DEBT; TAX EXEMPT STATUS; ELIGIBILITY AS INVESTMENTS

IC 21-34-8-2
Liability of state or institutions for indebtedness limited
Sec. 2. All indebtedness, bonds, or obligations incurred, created, or issued under the authority of this article:
(1) are payable solely out of the building facilities fund and the property, fees, income, and funds pledged or mortgaged as authorized; and
(2) may not be or become an indebtedness of or liability against the state of Indiana or a state educational institution, except to the extent of the property, fees, income, and funds pledged or mortgaged as authorized.
As added by P.L.2-2007, SEC.275.

IC 21-34-8-3
Tax exemption
Sec. 3. All:
(1) the:
(A) property acquired under authority of this article or used for the purposes provided for in this article; and
(B) income from property described in clause (A);
are exempt from all taxation in Indiana; and
(2) bonds issued under the authority of this article, the interest on the bonds, and the proceeds of the bonds are exempt from taxation to the extent provided in IC 6-8-5.
As added by P.L.2-2007, SEC.275.

IC 21-34-8-4
Investments; deposits
Sec. 4. Any bonds issued under the provisions of this article are:
(1) eligible investments for the funds of any kind or character of every financial institution, insurance company, or private trust; and
(2) eligible for deposit by any financial institution, insurance company, or trustee under any Indiana law providing for the deposit of securities or funds.
As added by P.L.2-2007, SEC.275.



CHAPTER 9. CONTRACTS; APPROVAL BY THE BUDGET AGENCY

IC 21-34-9-2
Applicability of chapter
Sec. 2. This chapter does not apply to any contract:
(1) relating to a building facility the cost of which does not exceed three hundred fifty thousand dollars ($350,000); or
(2) for architectural or engineering services relating to the planning of a building facility.
As added by P.L.2-2007, SEC.275. Amended by P.L.229-2011, SEC.241.



CHAPTER 10. BONDS; REVIEW AND APPROVAL

IC 21-34-10-2
Actions of general assembly
Sec. 2. (a) Except:
(1) for grant anticipation notes; and
(2) as provided in this chapter;
no bonds shall be issued for a project by the board of trustees of a state educational institution under this article unless the general assembly has taken the actions described in subsection (b).
(b) As a condition of issuing bonds, the general assembly must have:
(1) specifically approved the project to be financed through the issuance and sale of these bonds; and
(2) provided the amount of bonds that may be issued to fund the costs of acquiring, constructing, remodeling, renovating, furnishing, or equipping the specific project approved.
As added by P.L.2-2007, SEC.275.

IC 21-34-10-3
Issuance of bonds; debt service reserves; bond or reserve insurance; other costs
Sec. 3. In addition to and in connection with the amount of bonds that may be issued by a state educational institution for a specific project as provided in section 2(b)(2) of this chapter, the board of trustees of a state educational institution may also issue bonds in amounts necessary to provide funds for:
(1) debt service reserves;
(2) bond or reserve insurance; and
(3) other costs;
without additional approval by the general assembly, if these costs are incidental to the issuance of bonds for the project.
As added by P.L.2-2007, SEC.275.

IC 21-34-10-4 Maximum amount of bonds
Sec. 4. Bonds, regardless of when the amount of bonds is approved by the general assembly, may be issued in an amount not exceeding the sum of the following:
(1) The amount of bonds approved by the general assembly.
(2) The amounts described in section 3 of this chapter.
(3) The amount of the discount below par value, if bonds are sold at a price below par value under IC 21-32-3-2.
As added by P.L.2-2007, SEC.275. Amended by P.L.3-2008, SEC.140.

IC 21-34-10-5
Power to issue bonds
Sec. 5. A power granted under this chapter to issue bonds without the specific approval of the general assembly shall not be construed to permit the issuance of the bonds without the specific approvals required under section 1 of this chapter. Bonds issued without the specific approval of the general assembly are not eligible for fee replacement.
As added by P.L.2-2007, SEC.275.

IC 21-34-10-6
Issuance of bonds without approval of the general assembly; maximum amount
Sec. 6. Bonds may be issued by the board of trustees of a state educational institution without the approval of the general assembly if, after the issuance, the total amount of outstanding bonds issued by the board of trustees of a state educational institution without approval will not exceed two million dollars ($2,000,000). However, the bonds must be approved as provided in section 1 of this chapter.
As added by P.L.2-2007, SEC.275.

IC 21-34-10-7
Issuance of bonds without approval of the general assembly; purpose
Sec. 7. Bonds may be issued by the board of trustees of a state educational institution without the approval of the general assembly to finance a qualified energy savings project if annual operating savings to the state educational institution arising from the implementation of a qualified energy savings project are reasonably expected to be at least equal to annual debt service requirements on bonds issued for this purpose in each fiscal year. However, the amount of bonds outstanding for the state educational institution other than Ivy Tech Community College at any time for qualified energy savings projects, other than refunding bonds and exclusive of costs described in sections 3 and 4 of this chapter, may not exceed fifteen million dollars ($15,000,000) for each campus of the state educational institution. The amount of bonds outstanding for Ivy Tech Community College at any time for qualified energy savings projects, other than refunding bonds and exclusive of costs described

in sections 3 and 4 of this chapter, may not exceed forty-five million dollars ($45,000,000). Bonds issued under this section are not eligible for fee replacement.
As added by P.L.2-2007, SEC.275. Amended by P.L.182-2009(ss), SEC.366; P.L.173-2011, SEC.11.

IC 21-34-10-8
Issuance of bonds without approval of the general assembly for deferred expenditures
Sec. 8. Bonds may be issued by the board of trustees of Purdue University without the approval of the general assembly for deferred expenditures, as determined under accounting principles approved by the state board of accounts, to:
(1) repair, rehabilitate, remodel, renovate, or reconstruct existing facilities or buildings;
(2) improve or replace utilities or fixed equipment; or
(3) perform related site improvement work.
However, the total amount of bonds issued for Purdue University under this section without the approval of the general assembly, other than refunding bonds and exclusive of costs described in sections 3 and 4 of this chapter, may not exceed sixty million dollars ($60,000,000).
As added by P.L.2-2007, SEC.275.






ARTICLE 35. STATE EDUCATIONAL INSTITUTIONS: REVENUE BONDS AND OTHER FINANCING ARRANGEMENTS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-35-1-2
"Bond"
Sec. 2. "Bond" means the following:
(1) For purposes of IC 21-35-2, any bond evidencing indebtedness for borrowed money under IC 21-35-2.
(2) For purposes of IC 21-35-3, any bond evidencing indebtedness for borrowed money under IC 21-35-3.
(3) For purposes of IC 21-35-4, any bond evidencing indebtedness for borrowed money under IC 21-35-4.
(4) For purposes of IC 21-35-5, any bond evidencing indebtedness for borrowed money under IC 21-35-5.
(5) For purposes of IC 21-35-6, any:
(A) bonds (including refunding bonds);
(B) notes;
(C) temporary, interim, or permanent certificates of indebtedness;
(D) debentures; or
(E) other obligations;
evidencing indebtedness for borrowed money under IC 21-35-6.
As added by P.L.2-2007, SEC.276.

IC 21-35-1-3
"Developer"
Sec. 3. "Developer", for purposes of IC 21-35-7, means a for profit or nonprofit:
(1) person;
(2) firm;
(3) partnership;
(4) limited liability company;
(5) trust;
(6) association; or
(7) corporation;
that enters or proposes to enter into a financing agreement with a state educational institution for construction of facilities or management of facilities, or both. As added by P.L.2-2007, SEC.276.

IC 21-35-1-4
"Facilities"
Sec. 4. "Facilities", for purposes of IC 21-35-7, means buildings and equipment located on or immediately adjacent to a university campus, the primary purpose of which is to make available or provide:
(1) offstreet parking;
(2) alternative transportation systems;
(3) office space;
(4) convenience, retail, and service establishments;
(5) bookstores;
(6) research;
(7) outpatient and extended care;
(8) food service;
(9) temporary lodging quarters or similar structures used by:
(A) students;
(B) faculty;
(C) staff;
(D) patients; or
(E) visitors;
(10) housing used by students in connection with:
(A) hospitals; or
(B) health care units; or
(11) any combination of the buildings and services listed in this section.
The term does not include undergraduate dormitories.
As added by P.L.2-2007, SEC.276.

IC 21-35-1-5
"Financing"
Sec. 5. "Financing", for purposes of IC 21-35-7, means the activities listed in IC 21-35-7-4.
As added by P.L.2-2007, SEC.276.

IC 21-35-1-6
"Financing agreement"
Sec. 6. "Financing agreement", for purposes of IC 21-35-7, means any agreement between a state educational institution and a developer or user concerning:
(1) the:
(A) acquisition;
(B) construction; or
(C) management;
of facilities;
(2) the:
(A) financing;
(B) leasing; or
(C) possession; of facilities; or
(3) any combination of the items listed in subdivisions (1) and (2); and
(4) payments to or from the university in respect of the items listed in subdivisions (1) and (2).
As added by P.L.2-2007, SEC.276.

IC 21-35-1-7
"Income"
Sec. 7. "Income":
(1) for purposes of IC 21-35-2, with respect to any property, includes the sum of all mandatory student service fees:
(A) collected for the use of the property; and
(B) assessed against the students of the institution;
to provide security for bonds issued under IC 21-35-2; and
(2) for purposes of IC 21-35-3, with respect to a campus facility, includes the sum of all mandatory student service fees:
(A) collected for the use of the facility; and
(B) assessed against the students of the institution;
to provide security for bonds issued under IC 21-35-3.
As added by P.L.2-2007, SEC.276.

IC 21-35-1-8
"Net income"
Sec. 8. "Net income" for purposes of IC 21-35-2 and IC 21-35-3, with respect to any property, means income minus the costs of operating, maintaining, and repairing the property except when these costs are otherwise paid.
As added by P.L.2-2007, SEC.276.

IC 21-35-1-9
"Property"
Sec. 9. "Property":
(1) for purposes of IC 21-35-2, means any property that the board of trustees of a state educational institution is authorized to finance under IC 21-35-2 and under IC 21-35-5 by the issuance of bonds, refunding bonds, or advance refunding bonds;
(2) for purposes of IC 21-35-3, means any property that the board of trustees of a state educational institution is authorized to finance under IC 21-35-3 and under IC 21-35-5 by the issuance of bonds, refunding bonds, or advance refunding bonds; and
(3) for purposes of IC 21-35-5, means any property that the board of trustees of a state educational institution is authorized to finance by the issuance of revenue obligations issued under IC 21-35-5.
As added by P.L.2-2007, SEC.276.

IC 21-35-1-10 "Research facility"
Sec. 10. "Research facility", for purposes of IC 21-35-3, refers to property described in IC 21-35-3-2(2).
As added by P.L.2-2007, SEC.276.

IC 21-35-1-11
"Revenue obligations"
Sec. 11. "Revenue obligations", for purposes of IC 21-35-5, means any obligations, including:
(1) bonds;
(2) notes;
(3) temporary, interim, or permanent certificates of indebtedness;
(4) debentures; or
(5) other obligations;
payable out of revenues derived from properties described in IC 21-35-5.
As added by P.L.2-2007, SEC.276.

IC 21-35-1-12
"Support facility"
Sec. 12. "Support facility", for purposes of IC 21-35-3, refers to property described in IC 21-35-3-2(1).
As added by P.L.2-2007, SEC.276.

IC 21-35-1-13
"User"
Sec. 13. "User", for purposes of IC 21-35-7, means any of the following that has entered into a financing agreement with a state educational institution or developer in contemplation of the user's use of the facilities referred to in the agreement:
(1) A person.
(2) A firm.
(3) A partnership.
(4) A limited liability company.
(5) A trust.
(6) An association.
(7) A corporation.
As added by P.L.2-2007, SEC.276.



CHAPTER 2. CONSTRUCTION AND OPERATION OF FIELDHOUSES, GYMNASIUMS, STUDENT UNIONS, AND HALLS OF MUSIC; REVENUE BONDS

IC 21-35-2-2
Applicable properties
Sec. 2. This chapter applies to the following property:
(1) Athletic field houses.
(2) Gymnasiums.
(3) Student unions.
(4) Halls of music.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-3
Supplemental effect of chapter
Sec. 3. This chapter may not be construed to repeal, modify, or amend any Indiana law in effect on March 8, 1929, but shall be construed to be supplemental to any Indiana law in effect on March 8, 1929.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-4
Prior contracts validated
Sec. 4. (a) Sections 20 through 23 of this chapter may not be construed to affect the validity of:
(1) any contracts executed before March 9, 1965; or
(2) any bonds contracted to be sold before March 9, 1965.
(b) Sections 20 through 23 of this chapter do not apply to:
(1) any facilities:
(A) approved by:
(i) the budget agency or any predecessor to the budget agency; and
(ii) the governor;
before March 9, 1965; or
(B) for which temporary or interim financing commitments were made before March 9, 1965; or
(2) the issuance of bonds for any facilities described in subdivision (1). As added by P.L.2-2007, SEC.276.

IC 21-35-2-5
Effect of Acts 1977, P.L. 250
Sec. 5. (a) Acts 1977, P.L.250 does not affect the issuance of bonds for projects approved by the budget committee and the governor before July 1, 1977.
(b) The termination of bonding authority under Acts 1977, P.L.250 does not prevent, limit, or affect the issuance of bonds under IC 5-1-5.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-6
Authority to erect, construct, complete, equip, furnish, operate, control, and manage property
Sec. 6. The board of trustees of a state educational institution may, as the board of trustees finds necessary, erect, construct, complete, equip, furnish, operate, control, and manage property with another state educational institution for the purposes of the state educational institution.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-7
Authority to acquire real and personal property
Sec. 7. The board of trustees of a state educational institution may acquire under this chapter or any other law, by:
(1) purchase;
(2) lease;
(3) condemnation;
(4) gift; or
(5) other means;
any property, real or personal, that in the judgment of the board of trustees is necessary for the state educational institution's purposes.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-8
Authority to use real or personal property acquired
Sec. 8. The board of trustees may use for the state educational institution's purposes any real or personal property acquired by the state educational institution.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-9
Title to acquired property
Sec. 9. Title to all property acquired by the state educational institution, including the improvements on the property, shall be taken and held in the name of the board of trustees in their corporate capacity for purposes of this chapter.
As added by P.L.2-2007, SEC.276.
IC 21-35-2-10
Acquisition of real property; approval of governor; conveyance and execution of deed
Sec. 10. (a) If:
(1) a state educational institution receives by gift, benefaction, or other means any structures or equipment:
(A) located on real estate, title to which is in the name of the state, for the use and benefit of:
(i) the state educational institution; or
(ii) the board of trustees of the state educational institution; and
(B) that:
(i) is incomplete; or
(ii) in the judgment of its board of trustees, is insufficient for the needs of the state educational institution; or
(2) the board of trustees of a state educational institution decides to locate and construct any structures or equipment on real estate, title to which is in the name of the state for the use and benefit of:
(A) the state educational institution; or
(B) the board of trustees of the state educational institution;
the parcel of real estate on which the structures or equipment is located or on which it is proposed to locate the structures and equipment and reasonably required by the state educational institution for any of the purposes enumerated in this chapter may, upon request in writing of the board of trustees of the state educational institution to the governor and the approval of the governor, be conveyed by deed from the state to the board of trustees of the state educational institution in their corporate capacity for the purposes, or any of the purposes, of this chapter.
(b) The governor may execute and deliver the deed:
(1) in the name of the state of Indiana;
(2) signed on behalf of the state by the governor;
(3) attested by the auditor of state; and
(4) with the seal of the state affixed to the deed.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-11
Issuance and sale of bonds
Sec. 11. To raise funds for the acquisition of property and the erection, construction, remodeling, renovation, furnishing, and equipping of property, the board of trustees of a state educational institution may issue and sell bonds of the state educational institution.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-12
Bonds and interest on bonds secured by pledges or mortgages
Sec. 12. Bonds, and the interest on the bonds, may be secured by pledge or mortgage of: (1) any property, real or personal, used or acquired or to be acquired and used for the purposes described under this chapter and the improvements made or to be made on the property;
(2) the net income from the property;
(3) the property and the net income from the property; or
(4) any unobligated net income of any property financed under this chapter;
as the board of trustees determines.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-13
Liens
Sec. 13. The lien of the pledge or mortgage, to the extent of the lien, as:
(1) determined and provided by the board of trustees; and
(2) authorized under this chapter;
is a first and primary lien for the payment of the bonds secured and the interest on the bonds.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-14
Maximum amount of bonds
Sec. 14. Bonds may be issued for the amount or amounts as the board of trustees determines. However, these amounts may not exceed:
(1) the total estimated cost of acquiring, erecting, constructing, remodeling, renovating, completing, equipping, and furnishing any property as the respective trustees determine the cost to be; plus
(2) incidental expenses, financing costs, underwriter's discount, funded or capitalized interest, municipal bond insurance premiums, or funding debt service reserve funds from bond proceeds.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-15
Determination of denomination and maturation of bonds; rates of interest
Sec. 15. (a) Bonds may be issued in the denominations and with the maturities as the respective trustees determine, and, in the discretion of the respective trustees, the bonds may be sold either at public or negotiated sale as provided by IC 21-32-3.
(b) The rate or rates of interest on the bonds may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution or indenture authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest to the extent and in the manner set forth in the resolution or indenture under which the bonds are issued.
(c) The interest may be: (1) payable semiannually, annually, or at any other interval or intervals provided in the resolution; or
(2) compounded and paid at maturity or at any other time as specified in the resolution or indenture.
(d) The bonds may be made subject to redemption by the state educational institution at the times and under the circumstances set forth in the authorizing resolution or indenture.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-16
Bonds and pledges or mortgages made in the name of the state educational institution
Sec. 16. Bonds and the pledge or mortgage securing the bonds, shall be issued, and made in the name, and on behalf of the state educational institution by the officer or officers that the board of trustees designates.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-17
Liability of state or institutions for indebtedness limited
Sec. 17. Indebtedness, a bond, or an obligation incurred or created under the authority of this chapter may not be or become:
(1) an indebtedness of or liability against the state of Indiana or a state educational institution; or
(2) a lien or charge against the property or funds of a state educational institution;
except to the extent of the property or income pledged or mortgaged as authorized.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-18
Authority to furnish heat, light, power, and other like facilities or services with or without charge
Sec. 18. The board of trustees may furnish heat, light, power, and other like facilities or service to any or all of the buildings, structures, or improvements contemplated by this chapter from the plant or plants or facilities of the state educational institution with or without charge.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-19
Tax exemption
Sec. 19. All:
(1) property acquired under authority of this chapter or used for the purposes provided in this chapter; and
(2) bonds issued under the authority of this chapter, together with the interest on the bonds;
are exempt from taxation.
As added by P.L.2-2007, SEC.276.
IC 21-35-2-20
Contracts; approval of the budget agency and governor
Sec. 20. (a) Except as provided in this section, contracts to acquire land for or to construct, purchase, lease, sublease, or otherwise acquire, or to engage architectural or engineering services in connection with any buildings, structures, equipment, and improvements to be financed in whole or in part by the issuance of bonds under this chapter may not be made by the board of trustees of a state educational institution without the specific approval of the budget agency and the governor.
(b) This section does not apply to any contract relating to a facility, the cost of which does not exceed fifty thousand dollars ($50,000).
As added by P.L.2-2007, SEC.276.

IC 21-35-2-21
Issuance of bonds; approval of the budget agency, budget committee, and governor; recommendations; refunds
Sec. 21. (a) Bonds may not be issued by the board of trustees of a state educational institution under this chapter without the specific approval of:
(1) the budget agency if:
(A) the bonds are issued for the refunding or advance refunding of any outstanding bonds approved as required by this chapter; and
(B) the board of trustees of the state educational institution makes the findings described in subsection (b); and
(2) the budget committee, budget agency, and the governor, if subdivision (1) does not apply.
The budget agency may request and consider the recommendation of the staff of the Indiana finance authority with respect to the approval of a bond issue under this section.
(b) The board of trustees of a state educational institution may provide for refunding or advance refunding of any outstanding bonds under subsection (a)(1) whenever the board of trustees of the state educational institution finds that the refunding or advance refunding will benefit the state educational institution because:
(1) a net savings to the state educational institution will result; or
(2) the net present value of principal and interest payments on the bonds is less than the net present value of the principal and interest payments on the outstanding bonds to be refunded.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-22
Bond issuance; limitations
Sec. 22. Bonds may not be issued by any of the institutions under this chapter unless the general assembly has provided for the bonds by establishing in the appropriation act the amount of bonds that the institutions may issue for the purposes described in section 14(1) of

this chapter. However, the bonds, regardless of when the appropriation law was enacted, may be issued in an amount not exceeding:
(1) the amount of bonds approved in the appropriation law together with the amounts described in section 14(2) of this chapter; plus
(2) the amount of the discount below par value, if the bonds are sold at a price below par value under IC 21-32-3-2.
As added by P.L.2-2007, SEC.276.

IC 21-35-2-23
Actions to contest validity of bonds
Sec. 23. An action to contest the validity of any bonds issued under this chapter may not be brought after the fifteenth day following:
(1) the first publication of notice of the sale or intent to sell the bonds under IC 21-32-3 if the bonds are sold at public sale; or
(2) the publication one (1) time in newspapers described in IC 21-32-3-3 of notice of the execution and delivery of the contract of sale for the bonds if the bonds are sold at negotiated sale.
The state educational institution shall publish notice under subdivision (2) if it sells bonds at negotiated sale no later than thirty (30) days after the execution of the contract of sale for the bonds.
As added by P.L.2-2007, SEC.276.



CHAPTER 3. ACQUISITION OF CERTAIN SUPPORT FACILITIES AND RESEARCH FACILITIES; REVENUE BONDS

IC 21-35-3-2
Applicable properties
Sec. 2. This chapter applies to the following property:
(1) With respect to any state educational institution to which this chapter applies, the following support facilities:
(A) Dormitories and other housing facilities for single and married students and school personnel.
(B) Food service facilities.
(C) Student infirmaries and other health service facilities, including revenue producing hospital facilities serving the general public, together with parking facilities and other appurtenances in connection with student infirmaries and other health service facilities.
(D) Parking facilities in connection with academic facilities.
(2) With respect to Indiana University and Purdue University only, the following research facilities:
(A) Facilities used for clinical, medical, scientific, or engineering research.
(B) Facilities used for other similar qualitative, quantitative, or experimental research.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-3
Supplemental effect of chapter
Sec. 3. This chapter does not repeal, modify, or amend any Indiana law in force on March 9, 1927, but shall be considered as supplemental to that law.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-4
Prior contracts and bonds unaffected; limited applicability of chapter
Sec. 4. This chapter may not be construed to affect the validity of any contracts executed before March 10, 1965, or the validity of any bonds contracted to be sold before March 10, 1965. This chapter

does not apply to any facilities approved by the budget agency or any predecessor of the budget agency and the governor before March 10, 1965, or to any facilities for which temporary or interim financing commitments were made before March 10, 1965, or to the issuance of bonds for any such facilities.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-5
Effect of Acts 1977 P.L. 250
Sec. 5. (a) Acts 1977, P.L.250 does not affect the issuance of bonds for projects approved by the budget committee and the governor before July 1, 1977.
(b) The termination of bonding authority under Acts 1977, P.L.250 does not prevent, limit, or affect the issuance of bonds under IC 5-1-5.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-6
Construction, improvement, operation, and control of various facilities; acquisition of real and personal property for facilities; authorized
Sec. 6. The board of trustees of a state educational institution may, if the board of trustees finds that a necessity exists, erect, construct, reconstruct, extend, remodel, improve, complete, equip, furnish, operate, control, and manage support facilities at or in connection with the state educational institution or another state educational institution for purposes of the respective state educational institutions.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-7
Indiana University and Purdue University boards; power to construct, improve, operate, and control various facilities; limitations on use of fees
Sec. 7. (a) This section and any other provisions of this chapter related to implementing this section apply only to the following state educational institutions:
(1) Indiana University.
(2) Purdue University.
(b) The board of trustees of Indiana University and the board of trustees of Purdue University may, if the boards of trustees of the state educational institutions find that a necessity exists, erect, construct, reconstruct, extend, remodel, improve, complete, equip, furnish, operate, control, and manage research facilities, if revenue from state, federal, local, or private gifts, grants, contractual payments, or reimbursements is available in an amount that is reasonably expected to at least equal the annual debt service requirements of the bonds and the costs to operate the research facility for each fiscal year that the bonds are outstanding at or in connection with any of the following campuses of Indiana University

or Purdue University:
(1) Purdue University-West Lafayette Campus.
(2) Indiana University-Purdue University at Indianapolis (IUPUI).
(3) Indiana University-Bloomington Campus.
(c) Student fees and money appropriated by the general assembly may not be used to pay the debt service requirements or the maintenance expenses of a research facility.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-8
Authority to acquire personal and real property
Sec. 8. A state educational institution may acquire by:
(1) purchase;
(2) lease;
(3) condemnation;
(4) gift; or
(5) other means;
any property, real or personal, that in the judgment of the state educational institution is necessary for a support facility or a research facility.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-9
Authority to improve and use acquired property
Sec. 9. A state educational institution may improve and use any property acquired for a support facility or a research facility.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-10
Title to acquired property
Sec. 10. Title to all property acquired by a state educational institution, including the improvements located on the property, shall be taken and held by and in the name of the state educational institution.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-11
Acquisition of real property; approval of governor; conveyance and execution of deed
Sec. 11. (a) If the board of trustees of any state educational institution determines that real estate, the title to which is in the name of the state, for the use and benefit of the board of trustees or the state educational institution under the board's control, is reasonably required for use as a support facility or a research facility, the real estate may, upon:
(1) request in writing of the board of trustees of the state educational institution to the governor; and
(2) the approval of the governor;
be conveyed by deed from the state to the board of trustees of the

state educational institution.
(b) The governor may execute and deliver the deed:
(1) in the name of the state of Indiana;
(2) signed on behalf of the state by the governor;
(3) attested by the auditor of state; and
(4) with the seal of the state affixed to the deed.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-12
Issuance and sale of bonds
Sec. 12. To raise funds for the acquisition of property and the erection, construction, reconstruction, extension, remodeling, improvement, completion, equipping, and furnishing of property, the board of trustees of a state educational institution may issue and sell bonds of the state educational institution.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-13
Bonds and interest on bonds secured by pledge or mortgage
Sec. 13. The bonds and the interest on the bonds may be secured by pledge or mortgage of:
(1) any property, real or personal, used or acquired or to be acquired and used for the property and the improvements made or to be made on the property;
(2) the net income from the property;
(3) the property and the net income from the property; or
(4) any unobligated net income of any property financed under this chapter;
as the board of trustees may determine.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-14
Liens
Sec. 14. The lien of the pledge or mortgage, to the extent of the lien:
(1) as determined and provided by the board of trustees; and
(2) as authorized under this chapter;
is a first and primary lien for the payment of the bonds and the interest on the bonds.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-15
Maximum bond amounts
Sec. 15. The bonds may be issued for an amount or amounts as the board of trustees determines. However, these amounts may not exceed:
(1) the total estimated cost of acquiring property for and erecting, constructing, reconstructing, extending, remodeling, improving, completing, equipping, furnishing, and financing the proposed property as the board of trustees determines the cost

to be; plus
(2) incidental expenses, financing costs, underwriter's discount, funded or capitalized interest, municipal bond insurance premiums, or funding debt service reserve funds from bond proceeds.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-16
Determination of denominations and maturation of bonds; rates of interest
Sec. 16. (a) The bonds may be:
(1) issued in the denominations and with the maturities as the board of trustees determines; and
(2) in the discretion of the board of trustees, sold either at public or negotiated sale, as provided by IC 21-32-3-1.
(b) The rate or rates of interest on the bonds may be fixed or variable. Variable rates must be determined in the manner and in accordance with the procedures set forth in the resolution or indenture authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest to the extent and in the manner set forth in the resolution or indenture under which the bonds are issued.
(c) Interest on bonds may be:
(1) payable semiannually, annually, or at any other interval or intervals provided in the resolution; or
(2) compounded and paid at maturity or at any other time as specified in the resolution or indenture.
(d) The bonds may be made subject to redemption by the state educational institution at the times and under the circumstances set forth in the authorizing resolution or indenture.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-17
Bonds and pledges or mortgages made in the name of the state educational institution
Sec. 17. Bonds and the pledge or mortgage securing bonds, shall be issued and made in the name and on behalf of the state educational institution by the officer or officers that the board of trustees designates.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-18
Limitation on state or institutional liability for indebtedness
Sec. 18. Indebtedness, a bond, or an obligation incurred or created under the authority of this chapter may not be or become a lien, charge, or liability against:
(1) the state of Indiana;
(2) the state educational institution issuing the bonds; or
(3) the property or funds of the state or the state educational institution issuing the bonds, except to the extent of the

property or income authorized to be pledged or mortgaged.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-19
Authority to furnish heat, light, power, and other like facilities or services with or without charge
Sec. 19. The board of trustees of a state educational institution may furnish heat, light, power, and other like services to any or all property with or without charge.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-20
Tax exemption
Sec. 20. All:
(1) property:
(A) acquired under authority of this chapter; or
(B) used as a support facility or a research facility; and
(2) bonds issued under the authority of this chapter, together with the interest on the bonds;
are exempt from taxation.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-21
Contracts; approval of the budget agency and governor
Sec. 21. (a) Subject to this section, contracts to:
(1) acquire land for;
(2) construct, purchase, lease, sublease, or otherwise acquire; or
(3) engage architectural or engineering services in connection with;
any property to be financed in whole or in part by the issuance of bonds under this chapter may not be made by any state educational institution without the specific approval of the budget agency and the governor.
(b) This section does not apply to any contract relating to property, the cost of which does not exceed fifty thousand dollars ($50,000).
As added by P.L.2-2007, SEC.276.

IC 21-35-3-22
Issuance of bonds; approval of the budget agency, budget committee, and governor; recommendations; refunds
Sec. 22. (a) Bonds may not be issued by a state educational institution under this chapter without the specific approval of:
(1) the budget agency, if:
(A) the bonds are issued for the refunding or advance refunding of any outstanding bonds approved under this chapter; and
(B) the board of trustees of the issuing state educational institution makes the findings described in subsection (b); or
(2) the budget committee, the budget agency, and the governor,

if subdivision (1) does not apply.
The budget agency may request and consider the recommendation of the staff of the Indiana finance authority with respect to the approval of a bond issue under this section.
(b) The board of trustees of a state educational institution may provide for refunding or advance refunding of any outstanding bonds under subsection (a)(1) whenever the board of trustees of the state educational institution finds that the refunding or advance refunding will benefit the state educational institution because:
(1) a net savings to the state educational institution will be effected; or
(2) the net present value of principal and interest payments on the bonds is less than the net present value of the principal and interest payments on the outstanding bonds to be refunded.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-23
Maximum aggregate principal amount of bonds each biennium
Sec. 23. The general assembly may establish each biennium in the appropriation act the maximum aggregate principal amount of bonds that any one (1) or more state educational institution may issue during the ensuing biennium under this chapter.
As added by P.L.2-2007, SEC.276.

IC 21-35-3-24
Actions to contest validity of bonds
Sec. 24. An action to contest the validity of any bonds issued under this chapter may not be brought after the fifteenth day following:
(1) the first publication of notice of the sale or intent to sell the bonds under IC 21-32-3 if the bonds are sold at public sale; or
(2) the publication one (1) time in newspapers described in IC 21-32-3-3 of notice of the execution and delivery of the contract of sale for the bonds if the bonds are sold at negotiated sale.
The state educational institution shall publish notice under subdivision (2) if the state educational institution sells bonds at negotiated sales no later than thirty (30) days after the execution of the contract of sale for the bonds.
As added by P.L.2-2007, SEC.276.



CHAPTER 4. INDIANA STATE UNIVERSITY; DORMITORIES

IC 21-35-4-2
Application of chapter; student housing
Sec. 2. This chapter applies to a project for a dormitory for the housing of students.
As added by P.L.2-2007, SEC.276.

IC 21-35-4-3
Issuance of bonds for the erection and construction of dormitories
Sec. 3. Whenever the board of trustees of Indiana State University finds that:
(1) a necessity exists for the building of a dormitory for the housing of students; and
(2) sufficient funds for the erection and construction of the dormitory for the housing of students will not be available out of the revenues and funds of Indiana State University in the year in which the necessity exists;
the board of trustees may issue and sell the bonds of the board of trustees.
As added by P.L.2-2007, SEC.276.

IC 21-35-4-4
Bonds for a project; maximum amount
Sec. 4. Bonds for a project:
(1) may be in any amount that the board of trustees finds is not available out of the revenues and funds of Indiana State University for the year; and
(2) may not exceed the total estimated cost of the erection and construction of the dormitory.
As added by P.L.2-2007, SEC.276.

IC 21-35-4-5
Estimations and findings of costs
Sec. 5. The board of trustees shall first estimate and make a finding specifying the costs of erecting and constructing the project before issuing bonds.
As added by P.L.2-2007, SEC.276.

IC 21-35-4-6
Bonds for a project; denomination, maturation, and interest rates
Sec. 6. Bonds for a project:
(1) may be issued by the board of trustees in the denomination and with the maturities; and (2) must bear the rate of interest, payable semiannually;
as the board of trustees may fix and determine. However, the bonds may not be sold for less than par.
As added by P.L.2-2007, SEC.276.

IC 21-35-4-7
Bonds for a project; sale
Sec. 7. Bonds for a project may be sold either privately, or at public letting, as the board of trustees may determine.
As added by P.L.2-2007, SEC.276.

IC 21-35-4-8
Bonds for a project; principal and interest
Sec. 8. The principal and interest of the bonds for a project, when sold, are a primary, fixed charge against the net income of the project being constructed and erected. The net income must be applied by the board of trustees in payment of the principal and interest of the bonds as the principal and interest become due until full and final payment of all of the bonds and interest is made.
As added by P.L.2-2007, SEC.276. Amended by P.L.3-2008, SEC.141.

IC 21-35-4-9
Net income of project; principal and interest on bond
Sec. 9. If the net income of a project in any year is not sufficient to meet the total amount of the principal and interest on the bonds that fall due in the year, the board of trustees may pay the balance of the principal and interest falling due in the year out of any other revenues and funds of Indiana State University that are available to pay the principal and interest.
As added by P.L.2-2007, SEC.276.

IC 21-35-4-10
Bonds for a project; criteria
Sec. 10. Bonds for a project shall be:
(1) executed by the name;
(2) signed by the president and treasurer; and
(3) attested by the secretary;
of the board of trustees.
As added by P.L.2-2007, SEC.276.

IC 21-35-4-11
Proceeds of sale of bonds
Sec. 11. The proceeds of sale of any bonds for a project shall be applied solely to:
(1) the building of the project; and
(2) the payment of principal and interest of the bonds if a surplus should exist after completion and full payment for the erection and construction of the project.
As added by P.L.2-2007, SEC.276.



CHAPTER 5. REVENUE PRODUCING PROPERTY; SUPPLEMENTAL PROCEDURES FOR FINANCING REVENUE PRODUCING PROPERTIES WITH REVENUE OBLIGATIONS

IC 21-35-5-2
Applicable property
Sec. 2. This chapter applies to the following property:
(1) Property described in IC 21-35-2.
(2) Property described in IC 21-35-3.
As added by P.L.2-2007, SEC.276.

IC 21-35-5-3
Construction of chapter
Sec. 3. This chapter may not be construed to repeal, modify, or amend any law of Indiana in force on March 9, 1959.
As added by P.L.2-2007, SEC.276.

IC 21-35-5-4
Supplemental effect of chapter
Sec. 4. This chapter may be construed as supplemental to IC 21-35-2 and IC 21-35-3.
As added by P.L.2-2007, SEC.276.

IC 21-35-5-5
Issuance of revenue obligations; use
Sec. 5. The board of trustees of a state educational institution may issue revenue obligations under IC 21-35-2 or IC 21-35-3 for any one (1) or more of the following:
(1) For any purpose or purposes for which IC 21-35-2 or IC 21-35-3 authorizes the borrowing of money.
(2) To reimburse the state educational institution for funds expended or advanced for interim financing of the cost of any revenue producing property before the issuance of revenue obligations on account of revenue producing property.
(3) Subject to applicable covenants and agreements with the holders of outstanding obligations, to fund or refund revenue obligations.
If the board of trustees determines that it would be advantageous to

the state educational institution to exchange funding or refunding obligations for the revenue obligations being funded or refunded, the exchange may be made, if the actual interest cost is not increased.
As added by P.L.2-2007, SEC.276. Amended by P.L.3-2008, SEC.142.

IC 21-35-5-6
Security of revenue obligations
Sec. 6. Revenue obligations:
(1) must be secured in the manner provided in IC 21-35-2 and IC 21-35-3; and
(2) in addition, may be secured by the pledge or mortgage of the unobligated net revenues of any one (1) or more other revenue producing properties of the issuing state educational institution and by any other available income or funds.
As added by P.L.2-2007, SEC.276.

IC 21-35-5-7
Board; power to limit amount of obligations or issue additional obligations
Sec. 7. In authorizing the issuance of revenue obligations for any particular property or properties, the board of trustees may:
(1) limit the amount of the obligations that may be issued as a first lien and charge against the property or properties and the net income from the property or properties; or
(2) authorize the issuance periodically thereafter of additional obligations secured by the same lien to provide funds:
(A) for the completion of the property or properties on account of which the original obligations were issued;
(B) to pay the cost of additional revenue producing properties under IC 21-35-2 or IC 21-35-3; or
(C) for the purposes described in clauses (A) and (B).
The additional obligations shall be issued on the terms and conditions as the board may determine, and may be secured equally and ratably, without preference, priority, or distinction, with the original issue of obligations or may be made junior to the original issue of bonds.
As added by P.L.2-2007, SEC.276.

IC 21-35-5-8
Revenue obligations authorized by resolution; terms; conditions
Sec. 8. Revenue obligations must be authorized by resolution adopted by the board of trustees. The terms, conditions, and form of the revenue obligations must be set out in the resolution or in a form of trust indenture between the state educational institution and a designated corporate trustee, or both.
As added by P.L.2-2007, SEC.276.

IC 21-35-5-9
Revenue obligations; contents Sec. 9. The resolution or the indenture for revenue obligations may include:
(1) provisions for protecting and enforcing the rights and remedies of the holders of the revenue obligations being issued;
(2) covenants setting forth the duties of the state educational institution and its officers in relation to:
(A) the:
(i) acquisition, construction, operation, and maintenance of; and
(ii) insurance to be carried on;
the property or properties on account of which the revenue obligations are being issued; and
(B) the maintenance of fees and charges to be collected on account of the properties;
(3) provisions for:
(A) the custody, safeguarding, and application of all money;
(B) the rights and remedies of the trustee and the holders of the obligations being issued; and
(C) the issuance of additional parity obligations or junior lien obligations secured by pledge or mortgage of the revenues and property described in the resolution or indenture; and
(4) the other terms, conditions, limitations, and covenants that the board of trustees determines proper.
As added by P.L.2-2007, SEC.276.

IC 21-35-5-10
Revenue obligations and interest coupons
Sec. 10. Revenue obligations and any interest coupons appertaining to revenue obligations are negotiable instruments within the meaning and for all purposes under the laws of Indiana, subject only to the provisions of the obligations for registration.
As added by P.L.2-2007, SEC.276.

IC 21-35-5-11
Authority to furnish heat, light, power, and other like services with or without charge
Sec. 11. In connection with the issuance of revenue obligations, a board of trustees of a state educational institution may covenant to and furnish or supply heat, light, power, and other like services to any building, structure, or improvement with or without charge so long as any of the revenue obligations are outstanding.
As added by P.L.2-2007, SEC.276.

IC 21-35-5-12
Revenue obligations; eligible investments
Sec. 12. Any revenue obligations issued under IC 21-35-2 or IC 21-35-3 are eligible investments for the funds of any kind or character of every financial institution, insurance company, or private trust. The revenue obligations are eligible for deposit by any

financial institution, insurance company, or trustee under any law of Indiana providing for the deposit of securities or funds.
As added by P.L.2-2007, SEC.276.



CHAPTER 6. REVENUE BONDS; VINCENNES UNIVERSITY

IC 21-35-6-2
Applicable property
Sec. 2. This chapter applies to all property acquired or improved for Vincennes University.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-3
Issuance and sale of bonds
Sec. 3. For the purpose of:
(1) raising funds for improving property;
(2) acquiring property;
(3) the interim financing of the cost of any such improvement or acquisition;
(4) the reimbursing of the trustees for funds expended or advanced for interim financing of the cost of any such improvement or acquisition, or, subject to existing covenants and agreements with the holders of outstanding bonds, for funding or refunding bonds issued under this chapter; or
(5) for any one (1) or more of the activities described in subdivisions (1) through (4);
the board of trustees may issue and sell revenue bonds.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-4
Security of bonds
Sec. 4. The revenue bonds and the interest on revenue bonds of Vincennes University may be secured in any one (1) or more of the following ways, as the board of trustees may determine:
(1) By pledge or mortgage of any property, real or personal, used or acquired or to be acquired and used for the purposes of Vincennes University and the improvements made or to be made on the property.
(2) By pledge or mortgage of the net income from the property.
(3) By the pledge or mortgage of the unobligated net revenues of any one (1) or more other properties of the board of trustees.
(4) In the case of revenue bonds issued under this chapter for interim financing of any property, by pledge of the funds derived from the sale of the bonds issued and sold under this chapter for the permanent financing of property.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-5 Liens
Sec. 5. (a) The lien of a pledge or mortgage under section 4 of this chapter, as determined and provided by the board of trustees and as authorized by this chapter, shall be a first and primary lien for the payment of the bonds and the interest on the bonds. In authorizing the issuance of the revenue bonds for any particular property or properties, the board of trustees may:
(1) limit the amount of bonds that may be issued as a first lien and charge against the property or properties and the net income from the properties; or
(2) subsequently authorize the issuance periodically of additional obligations secured by the same lien:
(A) to provide funds for the completion of the property or properties on account of which the original bonds were issued;
(B) for any other purpose for which Vincennes University has authority to issue bonds; or
(C) for purposes of both clauses (A) and (B).
(b) Additional bonds:
(1) shall be issued on the terms and conditions that the board of trustees determines; and
(2) may be secured equally and ratably, without preference, priority, or distinction, with the original issue of bonds or may be made junior to the original bonds.
As added by P.L.2-2007, SEC.276. Amended by P.L.3-2008, SEC.143.

IC 21-35-6-6
Authority to exchange funding or refund bonds
Sec. 6. If the board of trustees determines that it would be advantageous to Vincennes University to exchange funding or refunding bonds for bonds being refunded, the exchange may be made, if the actual interest cost is not increased.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-7
Maximum amount of bonds
Sec. 7. Bonds authorized under this chapter may be issued in an amount or amounts as the board of trustees determines. However, the bonds may not exceed:
(1) the total estimated cost of any proposed building, facility, work, act, or undertaking authorized, including interest during construction, incidental expenses, debt service reserves, and financing costs; or
(2) the amount required to effect any proposed funding or refunding operation.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-8
Bonds; form; terms and conditions; rates of interest Sec. 8. The bonds authorized under this chapter may be issued in the form, upon the terms and conditions, at the rates of interest, and in the denominations (which may be made convertible into different denominations) determined by:
(1) the adoption of a resolution;
(2) approval of a form of trust indenture between Vincennes University and a designated corporate trustee; or
(3) both subdivisions (1) and (2).
As added by P.L.2-2007, SEC.276.

IC 21-35-6-9
Resolution and indenture for bonds; contents
Sec. 9. The resolution or the indenture for bonds authorized under this chapter may include:
(1) provisions for protecting and enforcing the rights and remedies of the holders of the bonds being issued;
(2) covenants setting forth the duties of Vincennes University and its officers in relation to the acquisition, construction, operation, maintenance, use, abandonment, insurance to be carried on its property, and the maintenance of fees and charges to be collected on account of its property;
(3) provisions for the custody, safeguarding, application of all money, and the rights and remedies of the trustee and the holders of the bonds being issued;
(4) provisions for the issuance of additional bonds as provided in the resolution or indenture; and
(5) other terms, conditions, limitations, and covenants as the board of trustees of Vincennes University considers proper.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-10
Public sale of bonds
Sec. 10. The bonds authorized under this chapter shall be sold at public sale or negotiated sale to the highest bidder as provided by IC 21-32-3. All bonds and the interest coupons appertaining to the bonds issued under this chapter are negotiable instruments within the meaning and for all purposes under the laws of Indiana, subject only to the provisions of the bonds for registration as to principal, or as to principal and interest. Any bonds registered as to principal and interest may be made convertible to bearer bonds with coupons.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-11
Actions to contest validity of bonds
Sec. 11. An action to contest the validity of any bonds issued under this chapter may not be brought after the fifteenth day following:
(1) the first publication of notice of the sale or intent to sell the bonds under IC 21-32-3 if the bonds are sold at public sale; or
(2) the publication one (1) time in newspapers described in

IC 21-32-3-3 of notice of execution and delivery of the contract of sale for the bonds if the bonds are sold at negotiated sale.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-12
Bonds; notice of sale
Sec. 12. Vincennes University shall publish notice under section 11(2) of this chapter if it sells bonds at negotiated sale not later than thirty (30) days after the execution of the contract of sale for the bonds.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-13
Bonds; rates of interest
Sec. 13. The rate or rates of interest of the bonds may be fixed or variable. Variable rates are determined under the procedures set forth in the resolution or indenture authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest as set forth in the resolution or indenture. The interest may be payable semiannually, annually, or at other intervals provided in the resolution or indenture, or the interest may be compounded and paid at maturity or at any other time specified in the resolution or indenture.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-14
Bonds and coupons; seal
Sec. 14. The bonds and coupons pertaining to the bonds shall be executed in the corporate name by the manual or facsimile signatures of the officer or officers of Vincennes University that the board of trustees designates. The signature of at least one (1) designated officer on each bond must be a manual signature. The seal or a facsimile of Vincennes University must be affixed, imprinted, engraved, or otherwise reproduced on each bond. In case any officer whose manual or facsimile signature appears on any bond or coupon ceases to be a designated officer before the delivery of the bonds, the signature is valid and sufficient for all purposes as if the officer had remained in office until delivery. The resolution or trust agreement under which the bonds are issued may provide for the authentication of the bonds by the trustee designated in the resolution of trust agreement.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-15
Bonds; eligible investments
Sec. 15. Any bonds issued under this chapter are eligible investments for the funds of any kind or character of every financial institution, insurance company, or private trust. The bonds are eligible for deposit by any financial institution, insurance company, or trustee under any law of Indiana providing for the deposit of

securities or funds.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-16
Liability of institution limited
Sec. 16. Indebtedness, a bond, or an obligation incurred or created under the authority of this chapter may not be or become a lien, charge, or liability against Vincennes University or against the property or funds of Vincennes University except to the extent authorized by this chapter.
As added by P.L.2-2007, SEC.276.

IC 21-35-6-17
Tax exemption
Sec. 17. All bonds issued under the authority of this chapter together with the interest on the bonds are exempt from taxation as provided by IC 6-8-5.
As added by P.L.2-2007, SEC.276.



CHAPTER 7. REVENUE PRODUCING PROPERTY; FINANCING AGREEMENTS WITH A DEVELOPER OR USER

IC 21-35-7-2
Applicability of chapter
Sec. 2. This chapter applies to buildings and equipment located on or immediately adjacent to a campus of a state educational institution, the primary purpose of which is to make available or provide:
(1) offstreet parking;
(2) alternative transportation systems;
(3) office space;
(4) convenience, retail, and service establishments;
(5) bookstores;
(6) research;
(7) outpatient and extended care;
(8) food service;
(9) temporary lodging quarters or similar structures used by students, faculty, staff, patients, or visitors; or
(10) housing used by students in connection with hospitals or health care units.
The term does not include undergraduate dormitories.
As added by P.L.2-2007, SEC.276.

IC 21-35-7-3
Supplemental effect of chapter
Sec. 3. This chapter is supplemental to other laws pertaining to state educational institutions and does not repeal any other laws or impair any other powers or responsibilities granted to state educational institutions.
As added by P.L.2-2007, SEC.276.

IC 21-35-7-4
Power of state educational institutions to acquire real and personal property Sec. 4. In addition to any other powers that a state educational institution has, the board of trustees of a state educational institution may:
(1) enter into agreements concerning and to acquire by:
(A) gift;
(B) purchase; or
(C) lease;
land or interests in land and personal property needed for the purposes of this chapter;
(2) purchase, lease as lessee or lessor, construct, remodel, rebuild, enlarge, or substantially improve property;
(3) enter into financing agreements, including leasing land or property to users or developers, subject to this chapter; and
(4) enter into agreements with users or developers to allow users or developers to wholly or partially construct and manage property.
As added by P.L.2-2007, SEC.276.

IC 21-35-7-5
Adoption of resolution to develop property
Sec. 5. If the board of trustees of a state educational institution determines that it is desirable to develop property under this chapter, the board of trustees shall adopt a resolution finding that:
(1) the property is needed to adequately furnish services to the students, faculty, staff, patients in hospitals or health care units operated by the state educational institution, or visitors to hospitals or health care units operated by the state educational institution; and
(2) the services are not now being adequately furnished by others in the immediate area of the campus.
As added by P.L.2-2007, SEC.276.

IC 21-35-7-6
Resolution; contents
Sec. 6. The resolution under section 5 of this chapter must provide that the plans and specifications for the property and for the development and management of the property shall be approved by the board of trustees.
As added by P.L.2-2007, SEC.276.

IC 21-35-7-7
Requirements for management and operation of property
Sec. 7. If the management and operation of the property are to be by a developer or user, the specifications for the property must require that the property will be generally available to the students, faculty, staff, patients in hospitals or health care units, and visitors to hospitals or health care units, without discrimination and at reasonable charges. These charges shall be reviewed and revised periodically by the board of trustees of the state educational institution to assure that the charges are at all times

nondiscriminatory and reasonable.
As added by P.L.2-2007, SEC.276. Amended by P.L.3-2008, SEC.144.

IC 21-35-7-8
Proposals for the development, use, and management of property
Sec. 8. The board of trustees of a state educational institution shall take action to invite proposals for the development, use, and management, if applicable, of property to provide open and competitive proposals.
As added by P.L.2-2007, SEC.276.

IC 21-35-7-9
Award for the development, use, and management of property; considerations
Sec. 9. In making an award for the development, use, and management, if applicable, of property, the board of trustees of a state educational institution may consider:
(1) the experience and financial ability of a developer or user;
(2) the plans and specifications for the property;
(3) the size and cost of the property;
(4) payments to be made to or from the state educational institution;
(5) the method of financing and the terms and conditions of any proposed financing agreement; and
(6) any other factors of benefit to the state educational institution.
As added by P.L.2-2007, SEC.276.

IC 21-35-7-10
Award for the development, use, and management of property; approval by budget agency and governor
Sec. 10. An award for the development, use, and management, if applicable, of property is not final until:
(1) approved by the governor and the budget agency, with the recommendation of the budget committee; and
(2) the notice is provided as specified in section 11 of this chapter.
As added by P.L.2-2007, SEC.276.

IC 21-35-7-11
Notice of determination to make an award
Sec. 11. (a) A notice of the determination to make an award for the development, use, and management, if applicable, of property that briefly describes:
(1) the property;
(2) the purpose of the property; and
(3) the principal terms of any financing agreement;
shall be published under this section.
(b) The notice under subsection (a) shall be published in: (1) two (2) newspapers of general circulation in Indianapolis;
(2) one (1) newspaper of general circulation in the city where the property is to be located; and
(3) one (1) newspaper of general circulation in the city where the principal campus of the state educational institution is located.
(c) The notice under subsection (a) must be published once each week for two (2) successive weeks.
(d) An action to contest the validity of any financing agreement may not be commenced more than thirty (30) days following the last publication under this section of notice of the determination to make an award.
As added by P.L.2-2007, SEC.276.

IC 21-35-7-12
Tax exemption
Sec. 12. All payments received by a state educational institution under a financing agreement authorized by this chapter are exempt from all taxation.
As added by P.L.2-2007, SEC.276.






ARTICLE 36. STATE EDUCATIONAL INSTITUTIONS: DISPOSITION OF PROPERTY

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-36-1-2
"Political subdivision"
Sec. 2. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.2-2007, SEC.277.

IC 21-36-1-3
"State agency"
Sec. 3. "State agency" has the meaning set forth in IC 2-2.1-3-1.
As added by P.L.2-2007, SEC.277.

IC 21-36-1-4
"Trust"
Sec. 4. "Trust" has the meaning set forth in IC 30-4-1-1(a).
As added by P.L.2-2007, SEC.277.



CHAPTER 2. DISPOSITION OF PROPERTY TO A TRUST

IC 21-36-2-2
Bids; criteria
Sec. 2. Whenever surplus real property or personal property is disposed of by acceptance of bids, a bid submitted by a trust must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.2-2007, SEC.277.



CHAPTER 3. SALE OF REAL ESTATE

IC 21-36-3-2
Supplemental effect of chapter
Sec. 2. This chapter shall at all times be construed as supplemental to all other statutes providing for the sale of real estate by a state educational institution.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-3
Authority to sell or convey real property
Sec. 3. The board of trustees of a state educational institution may sell and convey any real estate title that is in the name of the:
(1) board of trustees of the state educational institution; or
(2) state of Indiana for the use and benefit of the state educational institution;
as provided in this chapter.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-4
Sale or conveyance of property received by gift or bequest
Sec. 4. The board of trustees of a state educational institution may determine that any real estate:
(1) that was not acquired by gift or devise; and
(2) for which the title of the real estate is in the name of the:
(A) state educational institution; or
(B) state of Indiana for the use and benefit of the state educational institution;
is not needed for any of the purposes of the state educational institution and that it would be advantageous for the state educational institution to give or sell the real estate.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-5
Determination on disposition of property; resolution
Sec. 5. If a determination is made under section 4 of this chapter to dispose of real estate, the board of trustees of the state educational institution shall adopt a resolution and send a copy of the resolution, duly certified, to the governor. As added by P.L.2-2007, SEC.277.

IC 21-36-3-6
Real property value determination by appraisal
Sec. 6. Except as provided in section 7 of this chapter, the value of the real estate to be sold and conveyed under this chapter shall be determined by three (3) disinterested appraisers appointed by the governor. Real estate may not be sold or conveyed for less than the appraised value.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-7
Disposition of real property; procedures
Sec. 7. The board of trustees of a state educational institution may give or sell real estate in the manner provided by this chapter to:
(1) the state;
(2) a state agency; or
(3) a political subdivision;
for any or no consideration, as determined by the board of trustees of the state educational institution and the governmental entity to which the real estate is transferred.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-8
Sale price
Sec. 8. The price that is agreed on by the purchaser and the board of trustees under this chapter shall be certified by the board of trustees of the state educational institution to the treasurer of the state educational institution.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-9
Purchase money
Sec. 9. The purchaser or purchasers of real estate that:
(1) has been sold; or
(2) is to be conveyed;
under this chapter shall pay the purchase money to the treasurer of the state educational institution selling the real estate for the use and benefit of the state educational institution.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-10
Issuance of receipt
Sec. 10. The treasurer of the state educational institution shall issue a receipt to the purchaser of real estate being sold or conveyed under this chapter.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-11
Purchaser of real property; duties Sec. 11. A purchaser of real property under this chapter shall submit to the auditor of the state:
(1) the receipt issued from the treasurer of the state educational institution selling real estate under this chapter; and
(2) a request to convey title to real estate in the form of a certified copy of the resolution of the board of trustees of the state educational institution setting forth the terms and conditions of the sale and conveyance of the real estate.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-12
Presentation of documents; procedures
Sec. 12. Upon presentation of the documents required under section 11 of this chapter:
(1) the auditor of state shall execute a deed of conveyance to the purchaser;
(2) the governor shall sign the deed; and
(3) the auditor of state shall officially attest the deed with the seal of the state of Indiana.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-13
Proceeds of sale or conveyance; use
Sec. 13. The proceeds derived from the sale and conveyance of real estate under this chapter must be received and kept by the state educational institution selling the real estate in a separate and distinct fund.
As added by P.L.2-2007, SEC.277.

IC 21-36-3-14
Authority to reinvest proceeds from the sale of real property
Sec. 14. The board of trustees of a state educational institution, with the approval of the governor, may reinvest and use the proceeds from the sale of real estate under this chapter, as the board of trustees of the state educational institution finds will provide the greatest benefit to the state educational institution, for the purchase or improvement, or both, of other real estate acquired or to be acquired in the name of the:
(1) state educational institution; or
(2) state of Indiana for the use and benefit of the state educational institution.
As added by P.L.2-2007, SEC.277.






ARTICLE 37. STATE EDUCATIONAL INSTITUTIONS: CONTRACTS; PROCUREMENT

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-37-1-2
"Biodegredation"
Sec. 2. "Biodegradation" has the meaning set forth in IC 5-22-5-6.
As added by P.L.2-2007, SEC.278.

IC 21-37-1-3
"Chemical degredation"
Sec. 3. "Chemical degradation" has the meaning set forth in IC 5-22-5-6.
As added by P.L.2-2007, SEC.278.

IC 21-37-1-4
"Photodegredation"
Sec. 4. "Photodegradation" has the meaning set forth in IC 5-22-5-6.
As added by P.L.2-2007, SEC.278.

IC 21-37-1-5
"Refuse bag"
Sec. 5. "Refuse bag" has the meaning set forth in IC 5-22-5-6.
As added by P.L.2-2007, SEC.278.

IC 21-37-1-6
"Supplies"
Sec. 6. "Supplies" has the meaning set forth in IC 5-22-2-38.
As added by P.L.2-2007, SEC.278.

IC 21-37-1-7
"Trust"
Sec. 7. "Trust" has the meaning set forth in IC 30-4-1-1(a).
As added by P.L.2-2007, SEC.278.



CHAPTER 2. CONTRACTS

IC 21-37-2-2
University of Southern Indiana board; authority to let contracts
Sec. 2. The University of Southern Indiana may let contracts.
As added by P.L.2-2007, SEC.278.



CHAPTER 3. SUPPLEMENTAL PROCUREMENT PROCEDURES; PROFESSIONAL AND EXPERT SERVICES; CONSTRUCTION, ALTERATION, AND REPAIR OF FACILITIES

IC 21-37-3-2
Authority to contract for professional or expert services
Sec. 2. A state educational institution may contract for professional or expert services and may contract with agents for the construction, alteration, or repair of any of the state educational institution's buildings or facilities.
As added by P.L.2-2007, SEC.278.

IC 21-37-3-3
Bids; procedures
Sec. 3. (a) Before securing services described in section 2 of this chapter, the state educational institution must invite bids from at least three (3) bidders. The state educational institution must mail a notice to each bidder not less than ten (10) days before the time fixed for receiving bids. Each bidder shall submit under oath as a part of the bid a statement of:
(1) the bidder's professional experience;
(2) the bidder's proposed plan for performing the work;
(3) the equipment and personnel available for the performance of the work;
(4) the bidder's current financial status;
(5) the bidder's best estimate of the cost of each item of work to be performed including a breakdown of all labor and materials required to complete the work; and
(6) if a trust, the name of each beneficiary of the trust and settlor empowered to revoke or modify the trust.
(b) After the bids have been submitted to the institution, the state educational institution may only contract with the lowest and best bidder using terms and conditions that will accomplish the work at the lowest possible cost to the state.
As added by P.L.2-2007, SEC.278.



CHAPTER 4. PURCHASING PREFERENCES



CHAPTER 5. RECYCLED PAPER PRODUCTS

IC 21-37-5-2
Procurement of recycled paper products
Sec. 2. A state educational institution shall procure recycled paper products if:
(1) the recycled paper products are available; and
(2) it is economically feasible for the state educational institution to use the recycled paper products.
As added by P.L.2-2007, SEC.278.



CHAPTER 6. DEGRADABLE PLASTIC PRODUCTS



CHAPTER 7. DISQUALIFICATION OF CONTRACTORS DEALING WITH THE GOVERNMENT OF IRAN

IC 21-37-7-2
Procedures
Sec. 2. For purposes of applying IC 5-22-16.5 to contracts awarded under this title, the following apply:
(1) A reference to an "offer" in IC 5-22-16.5 refers to:
(A) a bid for a contract; or
(B) a proposal to provide professional services;
under this title.
(2) A person may not be awarded a contract under this title if the person would be disqualified from being awarded a contract under IC 5-22-16.5.
(3) The procedures, rights, and application of penalties described in IC 5-22-16.5 shall be applied in the context of this title so that the public policy of IC 5-22-16.5 and this title are both implemented.
As added by P.L.21-2012, SEC.7.






ARTICLE 38. STATE EDUCATIONAL INSTITUTIONS: PERSONNEL; COMPENSATION; BENEFITS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-38-1-2
"Compensation"
Sec. 2. "Compensation" means the sum of the following:
(1) The fiscal year salary received by an employee.
(2) An amount not to exceed two thousand dollars ($2,000) received from the state educational institution in contemplation of the employee's retirement, including severance pay, termination pay, retirement bonus, or commutation of sick leave or personal leave.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-3
"Council"
Sec. 3. "Council" refers to the Indiana excellence in teaching council.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-4
"Covered individual"
Sec. 4. "Covered individual" means an individual entitled to coverage under an employee health plan.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-5
"Distinguished teacher"
Sec. 5. "Distinguished teacher" means an individual who:
(1) has demonstrated excellence in teaching as judged by the individual's students and peers; and
(2) is or will be employed in a full-time faculty position at a state educational institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-6
"Early intervention services"
Sec. 6. "Early intervention services" means services provided to

a first steps child under IC 12-12.7-2 and 20 U.S.C. 1432(4).
As added by P.L.2-2007, SEC.279.

IC 21-38-1-7
"Employee"
Sec. 7. "Employee" refers to an employee of a state educational institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-8
"Employee health plan"
Sec. 8. "Employee health plan" means:
(1) a program of self-insurance established and maintained by a state educational institution to cover the provision of health care services (as defined in IC 27-8-11-1) to the institution's employees;
(2) a group contract entered into or renewed by a state educational institution with a health maintenance organization (as defined in IC 27-13-1-19) to provide services to employees of the state educational institution; or
(3) a policy of accident and sickness insurance (as defined in IC 27-8-5-1) issued or renewed on a group basis to a state educational institution to provide coverage for employees of the state educational institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-9
"Endowment"
Sec. 9. "Endowment" refers to an endowment described in IC 21-38-8-2.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-10
"First steps child"
Sec. 10. "First steps child" means an infant or toddler from birth through two (2) years of age who is enrolled in the Indiana first steps program and is a covered individual.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-11
"First steps program"
Sec. 11. "First steps program" means the program established under IC 12-12.7-2 and 20 U.S.C. 1431 et seq. to meet the needs of:
(1) children who are eligible for early intervention services; and
(2) families of children who are eligible for early intervention services.
The term includes the coordination of all available federal, state, local, and private resources available to provide early intervention services within Indiana.
As added by P.L.2-2007, SEC.279.
IC 21-38-1-12
"Foundation"
Sec. 12. "Foundation" refers to a tax exempt foundation related to a state educational institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-13
"Fund"
Sec. 13. "Fund":
(1) for purposes of IC 21-38-7, refers to the Indiana state teachers' retirement fund established by IC 5-10.4-2-1; and
(2) for purposes of IC 21-38-8, refers to the Indiana excellence in teaching endowment established under IC 21-38-8-2.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-14
"Fund member"
Sec. 14. "Fund member", for purposes of IC 21-38-7, means an individual who qualifies for membership in the fund described in section 13(1) of this chapter under IC 5-10.4-4-1.
As added by P.L.2-2007, SEC.279.

IC 21-38-1-15
"Retirement benefit system"
Sec. 15. "Retirement benefit system" means a retirement benefit system established under IC 21-38-7 by a state educational institution after June 30, 1980.
As added by P.L.2-2007, SEC.279.



CHAPTER 2. COMPENSATION OF MEMBERS OF A BOARD OF TRUSTEES

IC 21-38-2-2
Organization
Sec. 2. The board of trustees of Indiana University may:
(1) elect one (1) member from the board to serve as president of the board of trustees;
(2) elect a treasurer, secretary, and other officers they determine necessary; and
(3) prescribe the duties and fix the compensation of:
(A) the president, treasurer, and secretary of the board of trustees; and
(B) the other officers of the board of trustees determined by the board to be necessary.
As added by P.L.2-2007, SEC.279.

IC 21-38-2-3
Benefits; salary per diem; travel expenses
Sec. 3. (a) A member of the board of trustees of Ivy Tech Community College is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b), unless the member holds another position that is considered a lucrative office within the meaning of Article 2, Section 9 of the Constitution of the State of Indiana.
(b) A member of the board of trustees of Ivy Tech Community College is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2007, SEC.279. Amended by P.L.3-2008, SEC.145.
IC 21-38-2-4
Reimbursement of expenses
Sec. 4. Members of a regional board of Ivy Tech Community College shall serve without pay but shall receive reimbursement for necessary expenses incurred in the conduct of business of the regional board.
As added by P.L.2-2007, SEC.279.

IC 21-38-2-5
Benefits; salary per diem; travel expenses
Sec. 5. Each member of the board of trustees of the University of Southern Indiana is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.2-2007, SEC.279.

IC 21-38-2-6
Benefits; salary per diem; reimbursement of expenses
Sec. 6. The members of the board of trustees of Vincennes University shall serve without compensation, except that each member is entitled to the salary per diem as provided by IC 4-10-11-2.1 and to reimbursement for travel, lodging, meals, and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2007, SEC.279.



CHAPTER 3. EMPLOYMENT OF PERSONNEL

IC 21-38-3-2
Applicability of section; delegation powers
Sec. 2. (a) This section applies to the board of trustees of the following state educational institutions:
(1) Ball State University.
(2) Indiana University.
(3) Indiana State University.
(4) Purdue University.
(5) University of Southern Indiana.
(b) To carry out the purposes described in section 1 of this chapter, the board of trustees of a state educational institution may delegate to:
(1) persons employed by the board of trustees; and
(2) others;
the authority that the board of trustees possesses. No manner of delegation is irrevocable.
As added by P.L.2-2007, SEC.279.

IC 21-38-3-3
Ball State University board; power to define the duties and provide compensation for faculty and staff
Sec. 3. The board of trustees of Ball State University may define the duties and provide compensation for faculty and staff of the university. The authority of the board under this section includes the authority to establish fringe benefit programs, including retirement benefits, that may be supplemental to, or instead of, state retirement

programs for teachers or other public employees as authorized by law.
As added by P.L.2-2007, SEC.279. Amended by P.L.3-2008, SEC.146.

IC 21-38-3-4
Indiana University board; power to elect officers, employ persons, and establish benefit programs for employees
Sec. 4. The board of trustees of Indiana University may:
(1) elect a president, the professors, and other officers for Indiana University as necessary and prescribe the duties and salaries of those positions;
(2) employ other persons as necessary; and
(3) establish programs of fringe benefits and retirement benefits for Indiana University's officers, faculty, and other employees that may be supplemental to, or instead of, state retirement programs established by statute for public employees;
As added by P.L.2-2007, SEC.279.

IC 21-38-3-5
Indiana State University board; power to prescribe the duties and provide the compensation for employees
Sec. 5. The board of trustees of Indiana State University may prescribe the duties and provide the compensation, including retirement and other benefits, of the faculty, administration, and employees of Indiana State University.
As added by P.L.2-2007, SEC.279.

IC 21-38-3-6
Ivy Tech Community College board; power to select and employ a president and other staff
Sec. 6. The board of trustees of Ivy Tech Community College shall select and employ a president of the state educational institution, with qualifications set out, and other staff and professional employees as are required.
As added by P.L.2-2007, SEC.279.

IC 21-38-3-7
Trustees; employment of personnel
Sec. 7. The board of trustees of Ivy Tech Community College may do the following:
(1) Develop a statewide salary structure and classification system, including provisions for employee group insurance, employee benefits, and personnel policies.
(2) Employ the chief administrator of each region.
(3) Authorize the chief administrator of a region to employ the necessary personnel for the region, determine qualifications for positions, and fix compensation for positions in accordance with statewide policies established under subdivision (1).
As added by P.L.2-2007, SEC.279. Amended by P.L.169-2007,

SEC.27.

IC 21-38-3-8
Purdue University board; power to elect professors and teachers, fix and regulate compensation
Sec. 8. The board of trustees of Purdue University may elect all professors and teachers, removable at the board's pleasure; fix and regulate compensations, including programs of fringe benefits and retirement benefits that may be supplemental to or in lieu of state retirement programs established by statute for public employees.
As added by P.L.2-2007, SEC.279.

IC 21-38-3-9
University of Southern Indiana board; power to employ faculty and staff and provide compensation
Sec. 9. The University of Southern Indiana may employ a faculty and staff for the university, define the duties of the faculty and staff, and provide compensation for the faculty and staff, including a program of fringe benefits and a program of retirement benefits that may supplement or supersede the state retirement programs established by statute for teachers or other public employees.
As added by P.L.2-2007, SEC.279.

IC 21-38-3-10
Vincennes University board; power to appoint subordinate officers
Sec. 10. The board of trustees of Vincennes University may:
(1) appoint subordinate officers the board believes convenient for:
(A) the police of Vincennes University; and
(B) carrying the statutory powers and duties of Vincennes University into effect; and
(2) by ordinance:
(A) require such sureties from the subordinate officers;
(B) annex the fees to the subordinate officers of Vincennes University; and
(C) impose such fines for a neglect of duty or misconduct in office;
as the board of trustees of Vincennes University determines proper.
As added by P.L.2-2007, SEC.279.

IC 21-38-3-11
Vincennes University board; additional powers
Sec. 11. The board of trustees of Vincennes University may elect and appoint persons of suitable learning and talents to be president and professors of Vincennes University and agree with them for their salaries and emoluments. The board of trustees shall appoint a president to preside over and govern Vincennes University.
As added by P.L.2-2007, SEC.279.

IC 21-38-3-12 Officers serve at the pleasure of the board
Sec. 12. The president and professors of Vincennes University hold offices at the pleasure of the board of trustees of Vincennes University.
As added by P.L.2-2007, SEC.279.

IC 21-38-3-13
OPEB report; GASB Statements 43 and 45 information required
Sec. 13. A state educational institution that provides or sponsors a post-employment benefit (as defined in IC 5-10-16-5) shall submit to the office of management and budget not later than November 1 each year an OPEB (as defined in IC 5-10-16-4) report for the state educational institution. Each state educational institution shall provide information required under GASB Statements 43 and 45 and any other information requested by the OMB or the budget committee.
As added by P.L.138-2012, SEC.5.



CHAPTER 4. LITIGATION EXPENSES



CHAPTER 5. UNIVERSITY FACULTY OATH

IC 21-38-5-2
Alien faculty oath
Sec. 2. Before beginning employment, each person who is:
(1) a citizen or subject of any country other than the United States; and
(2) to serve as a professor or in another teaching capacity in a state educational institution;
shall subscribe to an oath to support the United States' institutions and policies during the individual's stay in Indiana.
As added by P.L.2-2007, SEC.279.



CHAPTER 6. HEALTH PLANS; FIRST STEPS PROGRAM COVERAGE

IC 21-38-6-2
Reimbursement not to be applied to lifetime coverage limit
Sec. 2. The reimbursement required under section 1 of this chapter may not be applied to any annual or aggregate lifetime limit on the first steps child's coverage under the employee health plan.
As added by P.L.2-2007, SEC.279.

IC 21-38-6-3
Payment of deductibles, copayments, or other expenses
Sec. 3. The first steps program may pay required deductibles, copayments, or other out-of-pocket expenses for a first steps child directly to a provider. An employee health plan shall apply any payments made by the first steps program to the employee health plan's deductibles, copayments, or other out-of-pocket expenses according to the terms and conditions of the employee health plan.
As added by P.L.2-2007, SEC.279.



CHAPTER 7. TRANSFER OF MEMBERSHIP FROM INDIANA STATE TEACHERS' RETIREMENT FUND; STATE APPROPRIATION

IC 21-38-7-2
Interpretation
Sec. 2. This chapter does not limit the authority given to a state educational institution under any other law.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-3
Powers of state educational institutions
Sec. 3. A state educational institution may establish a retirement benefit system for the employees of the state educational institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-4
Restricted participation in retirement benefit system
Sec. 4. An employee may not be both an active:
(1) fund member; and
(2) retirement benefit system participant;
at the same time.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-5
Participation in retirement benefit system
Sec. 5. If a state educational institution establishes a retirement benefit system that includes as participants employees who otherwise qualify as fund members, the state educational institution must allow an employee who otherwise qualifies as a fund member to elect whether to participate in the retirement benefit system.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-6
Employee election to participate in retirement benefit system
Sec. 6. An employee's election under section 5 of this chapter must be in writing and is not effective until filed with the state educational institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-7
Noncontributing fund members; date participation is effective
Sec. 7. If an employee is not a contributing fund member at the

time the employee is initially hired by a state educational institution that has established a retirement benefit system, the employee may file an election under section 5 of this chapter to participate in the employer's retirement benefit system not later than sixty (60) calendar days after the employee's initial employment date. The election is effective as if it had been made on the employee's initial employment date.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-8
Contributing fund members; date participation is effective
Sec. 8. If an employee is a contributing fund member at the time the employee elects under section 5 of this chapter to participate in a retirement benefit system:
(1) the employee's rights in the fund on the date the employee's election is effective are the same as if the employee had terminated employment on that date; and
(2) the employee's election and suspension of membership in the fund are effective on July 1 immediately following the date the employee files the election with the state educational institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-9
Prohibition on rejoining fund
Sec. 9. After an employee's election under section 5 of this chapter becomes effective, the employee is not entitled to rejoin the fund while the employee remains employed by the state educational institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-10
Service credit
Sec. 10. The service of an employee who is participating in a retirement benefit system may not be used to earn service credit, years of service, or for any other purpose by the fund.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-11
State educational institutions; duties
Sec. 11. The state educational institution shall inform the board of trustees of the fund of:
(1) the employee's election to participate in the retirement benefit system established by the state educational institution; and
(2) the effective date of the employee's election.
As added by P.L.2-2007, SEC.279.

IC 21-38-7-12
Amount of state contribution Sec. 12. (a) If a state educational institution establishes a retirement benefit system applicable to employees of the institution who otherwise qualify as members of the fund under IC 5-10.4-4-1, the general assembly shall appropriate to a state educational institution that establishes a retirement benefit system to fund the retirement benefit system an amount estimated to be equal to seven and four-tenths percent (7.4%) of the compensation of an employee who:
(1) makes the election described in section 5 of this chapter; and
(2) becomes a participant in the retirement benefit system of the state educational institution for all or a part of the period of the appropriation.
(b) The state educational institution shall:
(1) estimate the sum described in subsection (a); and
(2) submit the estimate to the budget agency and to the commission for higher education for inclusion in the operating appropriation of the state educational institution.
(c) The estimate described in subsection (b) must be submitted at the same time but separately from the request of the state educational institution for an operating appropriation.
As added by P.L.2-2007, SEC.279.



CHAPTER 8. INDIANA EXCELLENCE IN TEACHING ENDOWMENT

IC 21-38-8-2
Indiana excellence in teaching endowment; administration
Sec. 2. (a) The Indiana excellence in teaching endowment is established to provide state educational institutions with grants to match interest income generated by an endowment to attract and retain distinguished teachers. The fund shall be administered by the council.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of the state fiscal year does not revert to the state general fund but remains available to be used for providing money for grants as allowed under this chapter.
As added by P.L.2-2007, SEC.279. Amended by P.L.234-2007, SEC.56.

IC 21-38-8-3
Qualifications
Sec. 3. To qualify for a matching grant from the fund, a state educational institution or a foundation must establish an endowment subject to the following criteria:
(1) The endowment must be created after July 1, 1990.
(2) Funds in the endowment must be solely dedicated for use in matching money granted from the fund.
(3) A donor to the endowment must restrict the gift for the sole purpose of generating income to attract and retain distinguished scholars.
(4) An institution or a foundation may not designate an unrestricted donation, endowment, or any other contribution made before July 1, 1990, to qualify for a matching grant.
As added by P.L.2-2007, SEC.279.

IC 21-38-8-4
Application for matching grants Sec. 4. A state educational institution must apply for a matching grant in the manner prescribed by the council.
As added by P.L.2-2007, SEC.279.

IC 21-38-8-5
Distribution of endowment funds; considerations
Sec. 5. When determining a distinguished teacher's prominence, the council shall consider the following criteria when distributing endowment funds:
(1) Evidence of excellent teaching ability.
(2) Distinguished accomplishments.
(3) Either:
(A) productive scholarship; or
(B) artistic achievement and superior talent.
The council may consider any other criteria for distributing endowment funds that the council determines appropriate.
As added by P.L.2-2007, SEC.279.

IC 21-38-8-6
Approval or disapproval of matching funds
Sec. 6. (a) The council shall approve or disapprove a matching grant application within sixty (60) days after the application is received by the council.
(b) The council may approve a grant application with an amount that is the same or less than the amount requested by the state educational institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-8-7
Matching grants; use
Sec. 7. (a) Each matching grant from the fund is intended to be used to supplement, and may not be used instead of, a distinguished teacher's regular annual salary.
(b) The council may not approve a matching grant from the fund that exceeds income generated from the endowment of the institution.
As added by P.L.2-2007, SEC.279.

IC 21-38-8-8
Staff
Sec. 8. Staff for the council shall be provided by the commission for higher education.
As added by P.L.2-2007, SEC.279.

IC 21-38-8-9
Appropriation
Sec. 9. An appropriation to the fund or a grant from the fund to a state educational institution does not constitute a commitment to match endowment income in excess of the current appropriation in any subsequent biennium. As added by P.L.2-2007, SEC.279.

IC 21-38-8-10
Council powers
Sec. 10. The council may:
(1) develop guidelines; and
(2) adopt rules under IC 4-22-2;
to administer the fund and this chapter.
As added by P.L.2-2007, SEC.279.



CHAPTER 9. VINCENNES UNIVERSITY; FACULTY AND STUDENT EXEMPTION FROM MILITIA DUTY






ARTICLE 39. STATE EDUCATIONAL INSTITUTIONS: REGULATION OF CONDUCT

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-39-1-2
"Police officer"
Sec. 2. "Police officer" refers to a police officer employed by a state educational institution under IC 21-39-4.
As added by P.L.2-2007, SEC.280.

IC 21-39-1-3
"Political subdivision"
Sec. 3. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.2-2007, SEC.280.

IC 21-39-1-4
"Violation"
Sec. 4. "Violation" refers to the existence of:
(1) a violation of a federal law or regulation;
(2) a violation of a state law or rule;
(3) a violation of an ordinance of a political subdivision; or
(4) the misuse of public resources.
As added by P.L.2-2007, SEC.280.



CHAPTER 2. REGULATIONS; DISCIPLINE

IC 21-39-2-2
Authority to govern by regulations
Sec. 2. (a) This section applies to the board of trustees of the following state educational institutions:
(1) Ball State University.
(2) Indiana University.
(3) Indiana State University.
(4) Purdue University.
(5) University of Southern Indiana.
(b) The board of trustees of a state educational institution may govern, by regulation and other means, the conduct of students, faculty, employees, and others while upon the property owned, used, or occupied by the state educational institution.
As added by P.L.2-2007, SEC.280.

IC 21-39-2-3
Authority to govern by lawful means
Sec. 3. (a) This section applies to the board of trustees of the following state educational institutions:
(1) Ball State University.
(2) Indiana University.
(3) Indiana State University.
(4) Purdue University.
(5) University of Southern Indiana.
(b) The board of trustees of a state educational institution may govern, by lawful means, the conduct of the state educational institution's students, faculty, and employees, wherever the conduct might occur, to prevent unlawful or objectionable acts that:
(1) seriously threaten the ability of the state educational institution to maintain the state educational institution's facilities; or
(2) violate the reasonable rules and standards of the state educational institution designed to protect the academic community from unlawful conduct or conduct presenting a serious threat to person or property of the academic community.
As added by P.L.2-2007, SEC.280.

IC 21-39-2-4
Authority to punish violators of the institution's rules and

standards of conduct
Sec. 4. (a) This section applies to the board of trustees of the following state educational institutions:
(1) Ball State University.
(2) Indiana University.
(3) Indiana State University.
(4) Purdue University.
(5) University of Southern Indiana.
(b) The board of trustees of a state educational institution may dismiss, suspend, or otherwise punish any student, faculty member, or employee of the state educational institution who violates the institution's rules or standards of conduct, after determination of guilt by lawful proceedings.
As added by P.L.2-2007, SEC.280.

IC 21-39-2-5
Violation of rules of institution; punishment
Sec. 5. (a) This section applies to the board of trustees of the following state educational institutions:
(1) Ball State University.
(2) Indiana University.
(3) Indiana State University.
(4) Purdue University.
(5) University of Southern Indiana.
(b) Conduct that constitutes a violation of the rules of the state educational institution may be punished, after determination of guilt by lawful procedures, without regard to whether the conduct also constitutes an offense under the criminal laws of any state or of the United States or whether it might result in civil liability of the violator to other persons.
As added by P.L.2-2007, SEC.280.

IC 21-39-2-6
Ball State University board; power to set fines and penalties
Sec. 6. The board of trustees of Ball State University may set fines and penalties.
As added by P.L.2-2007, SEC.280.

IC 21-39-2-7
Powers of Indiana University faculty
Sec. 7. The faculty of Indiana University may do the following:
(1) Enforce the regulations adopted by the board of trustees of Indiana University for the government of the students.
(2) To carry out subdivision (1):
(A) reward and censure students; and
(B) suspend students who continue to violate the regulations adopted under subdivision (1) until a determination of the board of trustees concerning the students can be made.
As added by P.L.2-2007, SEC.280.
IC 21-39-2-8
University of Southern Indiana; power to set fines and penalties
Sec. 8. The University of Southern Indiana may set fines and other sanctions for noncompliance with a University of Southern Indiana contract or rule.
As added by P.L.2-2007, SEC.280.

IC 21-39-2-9
Vincennes University board; duties
Sec. 9. The board of trustees of Vincennes University shall:
(1) make ordinances for the government and discipline of Vincennes University;
(2) examine the state of education and discipline at Vincennes University; and
(3) make a yearly report of the items described in subdivisions (1) and (2) to the general assembly in an electronic format under IC 5-14-6.
As added by P.L.2-2007, SEC.280.

IC 21-39-2-10
Vincennes University faculty; power to enforce rules and regulations adopted by the board
Sec. 10. The faculty of Vincennes University may enforce the rules and regulations adopted by the board of trustees for the government and discipline of Vincennes University.
As added by P.L.2-2007, SEC.280.



CHAPTER 3. REPORT OF VIOLATION

IC 21-39-3-2
Reporting violations; additional procedures
Sec. 2. If a supervisor or appointing authority is the person an employee of a state educational institution believes is committing a violation, the employee may report the violation in writing to:
(1) the supervisor;
(2) the appointing authority; or
(3) any official or agency entitled to receive a report from the state ethics commission under IC 4-2-6-4(b)(2)(J) or IC 4-2-6-4(b)(2)(K).
As added by P.L.2-2007, SEC.280.

IC 21-39-3-3
Correcting a violation
Sec. 3. If a good faith effort is not made to correct a violation within a reasonable time, the employee of a state educational institution may submit a written report of the incident to any person, agency, or organization.
As added by P.L.2-2007, SEC.280.

IC 21-39-3-4
Reasonable attempt to ascertain the correctness of information
Sec. 4. (a) An employee must make a reasonable attempt to ascertain the correctness of any information that the employee reports.
(b) An employee may be subject to disciplinary actions, including suspension or dismissal, for knowingly furnishing false information as determined by the employee's appointing authority or the appointing authority's designee.
(c) An employee disciplined under this section is entitled to process an appeal of the disciplinary action under the procedure set forth in any personnel policy or collective bargaining agreement adopted by the state educational institution.
As added by P.L.2-2007, SEC.280.

IC 21-39-3-5
Protection of employees reporting violations
Sec. 5. Subject to section 4 of this chapter, if an employee makes a report of a violation in conformity with this chapter, the employee

may not:
(1) be dismissed from employment;
(2) have salary increases or employment related benefits withheld;
(3) be transferred or reassigned;
(4) be denied a promotion that the employee otherwise would have received; or
(5) be demoted.
As added by P.L.2-2007, SEC.280.

IC 21-39-3-6
Violation
Sec. 6. An employer who violates this chapter commits a Class A infraction.
As added by P.L.2-2007, SEC.280.



CHAPTER 4. POWERS TO APPOINT POLICE OFFICERS

IC 21-39-4-2
Authority of trustees
Sec. 2. The board of trustees of a state educational institution may:
(1) appoint police officers for the state educational institution for which the board is responsible;
(2) prescribe duties and direct the conduct of the appointed police officers;
(3) prescribe distinctive uniforms for the police of the state educational institution or campus; and
(4) designate and operate emergency vehicles.
As added by P.L.2-2007, SEC.280.

IC 21-39-4-3
Appointed police officer oath
Sec. 3. Police officers appointed under this chapter shall take an appropriate oath of office in the form and manner prescribed by the appointing board of trustees.
As added by P.L.2-2007, SEC.280.

IC 21-39-4-4
Police officer serves at pleasure of the appointing board
Sec. 4. A police officer serves at the pleasure of the appointing board of trustees.
As added by P.L.2-2007, SEC.280.

IC 21-39-4-5
Powers and duties of police officers
Sec. 5. (a) Police officers have the following powers, privileges, immunities, and duties:
(1) General police powers including the power to arrest, without process, all persons who commit an offense within the view of the officer.
(2) The same common law and statutory powers, privileges, and immunities as sheriffs and constables, except that the officers are empowered to serve civil process only to the extent authorized by the employing board of trustees.
(3) The duty to enforce and to assist the officials of the state educational institutions at which the officers are employed in the enforcement of the rules and regulations of the state

educational institution.
(4) The duty to assist and cooperate with other law enforcement agencies and officers.
(b) The board of trustees employing a police officer may expressly prohibit a police officer from exercising any of the powers otherwise granted by law.
As added by P.L.2-2007, SEC.280.

IC 21-39-4-6
Jurisdiction of police officers appointed under this chapter
Sec. 6. (a) A police officer may exercise the powers granted under this chapter as follows:
(1) A police officer may exercise the officer's powers upon real property owned or occupied by the state educational institution employing the police officer, including the streets passing through and adjacent to the state educational institution.
(2) This subdivision applies only to a police officer who meets the minimum basic training and educational requirements adopted by the law enforcement training board under IC 5-2-1-9 as necessary for employment as a law enforcement officer. An institution may extend a police officer's territorial jurisdiction to the entire state, or to any part of the state, if:
(A) the board of trustees adopts a resolution specifically describing the territorial jurisdiction of a police officer appointed under this chapter; and
(B) the board of trustees notifies the:
(i) superintendent of the state police department; and
(ii) sheriff of the county in which the institution is primarily located (or the chief of police of the consolidated city, if the institution is primarily located in a consolidated city);
of the boundaries of the extended territorial jurisdiction.
The institution shall provide the persons described in clause (B)(i) and (B)(ii) with notice of the extended jurisdiction every two (2) years, by January 31 of the second year.
(b) If a police officer appointed under this section exercises the officer's police powers outside of the county in which the institution is primarily located, the officer shall notify the sheriff (or, in the case of a consolidated city, the chief of police) as soon as practicable.
As added by P.L.2-2007, SEC.280. Amended by P.L.30-2011, SEC.2.

IC 21-39-4-7
Police officer retirement benefits
Sec. 7. Whenever a police officer retires after at least twenty (20) years of service, the police officer may retain the officer's service weapon. The officer is entitled to receive, in recognition of the service to the state educational institution and the public, a badge that indicates that the officer is retired. Upon retirement, the state police department shall issue to the police officer an identification card that: (1) states the police officer's name and rank at retirement;
(2) states the officer's retired status; and
(3) notes the officer's authority to retain the service weapon.
A police officer described in this section is entitled to a lifetime license to carry a handgun under IC 35-47-2-3(e).
As added by P.L.2-2007, SEC.280.



CHAPTER 5. TRAFFIC REGULATION

IC 21-39-5-2
Traffic regulations
Sec. 2. The board of trustees of a state educational institution may regulate the traffic of:
(1) motor vehicles;
(2) bicycles;
(3) other vehicles; and
(4) pedestrians;
on all streets, roads, paths, and grounds of real property owned, used, occupied, or controlled by the state educational institution.
As added by P.L.2-2007, SEC.280.

IC 21-39-5-3
Traffic and parking regulations
Sec. 3. Regulations adopted by the board of trustees of a state educational institution that are applicable to traffic and parking may include the following provisions:
(1) Provisions governing the registration, speed, operation, and parking and the times, places, and manner of use of motor vehicles, bicycles, and other vehicles.
(2) Provisions prescribing penalties for the violation of regulations. Penalties may include the following:
(A) Imposition of reasonable charges.
(B) Removing and impounding (at the expense of the violator) vehicles that are operated or parked in violation of regulations.
(C) Denial of permission to operate vehicles on the property of the state educational institution.
(3) Provisions establishing reasonable charges and fees for the registration of vehicles and for the use of parking spaces or facilities owned or occupied by the state educational institution.
As added by P.L.2-2007, SEC.280.



CHAPTER 6. REQUEST FOR ASSISTANCE FROM LAW ENFORCEMENT OFFICERS

IC 21-39-6-2
Additional powers of police officers
Sec. 2. When any law enforcement officer is on the property of the state educational institution by virtue of a request under this chapter, the law enforcement officer possesses all powers conferred by this article upon police officers appointed by the board of trustees of the state educational institution, in addition to the powers otherwise conferred upon the law enforcement officers by law.
As added by P.L.2-2007, SEC.280.



CHAPTER 7. PURDUE UNIVERSITY FIRE AND EMERGENCY SERVICES

IC 21-39-7-2
"Fire and safety personnel"
Sec. 2. As used in this chapter, "fire and safety personnel" means individuals employed by Purdue University at the West Lafayette campus as firefighters or safety personnel to render fire suppression, fire prevention, emergency response, and emergency medical services on campus.
As added by P.L.29-2011, SEC.2.

IC 21-39-7-3
"Fire department"
Sec. 3. As used in this chapter, "fire department" means a fire department established by the board of trustees to render fire suppression, fire prevention, and related services on the West Lafayette campus of Purdue University.
As added by P.L.29-2011, SEC.2.

IC 21-39-7-4
Board of trustees; supplemental power
Sec. 4. This chapter is supplemental to all other statutes relating to the power of the board of trustees to possess, operate, manage, and protect the facilities and property of Purdue University and to protect persons on, in, or near the facilities and property.
As added by P.L.29-2011, SEC.2.

IC 21-39-7-5
West Lafayette campus fire department
Sec. 5. The board of trustees may:
(1) establish a fire department and employ fire and safety personnel at the West Lafayette campus;
(2) determine the duties and direct the conduct of fire and safety personnel;
(3) prescribe distinctive uniforms for fire and safety personnel; and
(4) obtain emergency vehicles and equipment for the fire department.
As added by P.L.29-2011, SEC.2.

IC 21-39-7-6
Fire department jurisdiction
Sec. 6. A fire department and fire and safety personnel may

provide the services authorized under this chapter:
(1) upon real property owned or occupied by Purdue University's West Lafayette campus, including the streets passing through and adjacent to the campus; and
(2) at any other location in Indiana if the board of trustees approves and the fire and safety personnel are engaged in the discharge of official duties.
As added by P.L.29-2011, SEC.2.

IC 21-39-7-7
Authority to enter into agreements
Sec. 7. (a) The board of trustees may enter into:
(1) an agreement with:
(A) the fire chief of a municipality or of a volunteer fire department;
(B) the state fire marshal; or
(C) another appropriate fire and emergency service agency official;
to establish additional operational authority where property or persons to be protected are located; and
(2) an interlocal cooperation agreement under IC 36-1-7 to supply and receive fire suppression, fire prevention, emergency response, and emergency medical services.
(b) The board of trustees may choose not to participate in the statewide mutual aid program by following the procedure set forth in IC 10-14-3-10.6(c).
As added by P.L.29-2011, SEC.2.






ARTICLE 40. STATE EDUCATIONAL INSTITUTIONS: ADMISSION STANDARDS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-40-1-2
"Academic term"
Sec. 2. "Academic term" means the regularly scheduled period of on-campus instruction offered by a state educational institution that is substantially comparable to a traditional semester.
As added by P.L.2-2007, SEC.281.

IC 21-40-1-3
"Certificate of immunity"
Sec. 3. "Certificate of immunity" means a form that meets the following requirements:
(1) Is acceptable to a state educational institution.
(2) Establishes the immunity of the certificate holder.
(3) Consists of:
(A) a physician's certificate, if available;
(B) immunization records forwarded from another school or state educational institution;
(C) a record maintained by the student or a parent of the student showing the month and year during which each dose of vaccine was administered;
(D) a form developed by the department that may be used by state educational institutions to meet the requirements of IC 21-40-5; or
(E) evidence of having met alternative criteria defined by rules adopted under IC 4-22-2 by the department.
(4) Includes a line to be signed by the student or the student's parent or guardian that indicates compliance with IC 21-40-5-5.
As added by P.L.2-2007, SEC.281.

IC 21-40-1-4
"Department"
Sec. 4. "Department" refers to the state department of health.
As added by P.L.2-2007, SEC.281.

IC 21-40-1-5
"Designated record keeping office"
Sec. 5. "Designated record keeping office" refers to the office

designated by a state educational institution as being responsible for maintaining student immunization records under IC 21-40-5.
As added by P.L.2-2007, SEC.281.

IC 21-40-1-6
"Documentation of exemption"
Sec. 6. "Documentation of exemption" means a form that:
(1) is acceptable to a state educational institution; and
(2) indicates the circumstances as described in IC 21-40-5-4 and IC 21-40-5-6 entitling the student to an exemption from the requirements in sections IC 21-40-5-2 and IC 21-40-5-3.
As added by P.L.2-2007, SEC.281.

IC 21-40-1-7
"Enroll"
Sec. 7. "Enroll" means the process:
(1) enabling a student to become a bona fide member of the student body of the state educational institution; and
(2) entitling the student to officially audit or receive academic credit for on-campus instruction in Indiana.
As added by P.L.2-2007, SEC.281.

IC 21-40-1-8
"Health care provider"
Sec. 8. "Health care provider" means a:
(1) local health authority;
(2) licensed physician;
(3) licensed physician assistant;
(4) licensed pharmacist; or
(5) registered nurse.
As added by P.L.2-2007, SEC.281.

IC 21-40-1-9
"Student"
Sec. 9. "Student", for purposes of IC 21-40-5, means an individual who, for the first time:
(1) physically attends classes at a residential campus of a state educational institution; and
(2) is enrolled in a state educational institution as a full-time student (as defined in 585 IAC 1-9-1(27)).
As added by P.L.2-2007, SEC.281.



CHAPTER 2. EQUAL EDUCATION OPPORTUNITY

IC 21-40-2-2
Supplemental effect of chapter
Sec. 2. This chapter is supplemental to:
(1) all common law, statutory law, and civil rights applicable to state educational institutions; and
(2) the rights and remedies arising from these laws of the state and to the citizens of Indiana.
As added by P.L.2-2007, SEC.281.

IC 21-40-2-3
State educational institutions open to all
Sec. 3. State educational institutions are open to all children until the children complete their courses of study, subject to the authority vested in the state educational institutions by law.
As added by P.L.2-2007, SEC.281.
IC 21-40-2-4
Segregation prohibited
Sec. 4. (a) The board of trustees of a state educational institution may not build or erect, establish, maintain, continue, or permit any segregated or separate state educational institutions on the basis of race, color, creed, or national origin of students.
(b) The officials described in subsection (a) may take any affirmative actions that are reasonable, feasible, and practical to effect greater integration and to reduce or prevent segregation or separation of races in state educational institutions for whatever cause, including:
(1) site selection; or
(2) revision of:
(A) districts;
(B) curricula; or
(C) enrollment policies;
to implement equalization of educational opportunity for all.
As added by P.L.2-2007, SEC.281.

IC 21-40-2-5
Segregation prohibited; pupils
Sec. 5. (a) A student may not be prohibited, segregated, or denied attendance or enrollment to a state educational institution because of the student's race, creed, color, or national origin.
(b) Every student is free to attend a state educational institution within the laws applicable alike to noncitizen and nonresident students.
As added by P.L.2-2007, SEC.281.

IC 21-40-2-6
Segregation prohibited; state educational institutions
Sec. 6. (a) A state educational institution may not segregate, separate, or discriminate against any of its students on the basis of race, creed, or color.
(b) Admission to a state educational institution may not be approved or denied on the basis of race, creed, or color.
As added by P.L.2-2007, SEC.281.

IC 21-40-2-7
Segregation prohibited; teachers
Sec. 7. A state educational institution may not discriminate in any way in the hiring, upgrading, tenure, or placement of any teacher on the basis of race, creed, color, or national origin.
As added by P.L.2-2007, SEC.281.



CHAPTER 3. GENERAL POWERS

IC 21-40-3-2
Ball State University board; power to prescribe conditions for admission
Sec. 2. The board of trustees of Ball State University may prescribe conditions for admission.
As added by P.L.2-2007, SEC.281.

IC 21-40-3-3
University of Southern Indiana board; power to prescribe conditions for admission
Sec. 3. The University of Southern Indiana may prescribe conditions for admission.
As added by P.L.2-2007, SEC.281.

IC 21-40-3-4
Vincennes University board; power to regulate admission of students
Sec. 4. The board of trustees of Vincennes University shall regulate the admission of students and pupils into Vincennes University.
As added by P.L.2-2007, SEC.281.



CHAPTER 4. ADMISSION STANDARDS; COMPLETION OF CORE 40 CURRICULUM

IC 21-40-4-2
Core 40 curriculum as requirement for regular admission
Sec. 2. (a) This section does not apply to:
(1) Ivy Tech Community College; and
(2) Vincennes University with respect to two (2) year degree programs.
(b) Except as provided in sections 5 and 6 of this chapter, each state educational institution must require a student who is an Indiana resident to have completed either:
(1) the Core 40 curriculum established under IC 20-30-10; or
(2) a curriculum that is equivalent to the Core 40 curriculum;
as a general requirement for regular admission as a freshman to the state educational institution.
(c) Each state educational institution must establish the institution's:
(1) requirements for regular admission; and
(2) exceptions to the institution's requirements for regular admission.
As added by P.L.2-2007, SEC.281.

IC 21-40-4-3
Core 40 curriculum not required for admission to two-year degree programs
Sec. 3. (a) This section applies to:
(1) Ivy Tech Community College; and
(2) Vincennes University with respect to two (2) year degree programs.
(b) A student who enters a state educational institution to which this section applies to obtain a two (2) year degree is not required to have completed either:
(1) the Core 40 curriculum established under IC 20-30-10; or
(2) a curriculum that is equivalent to the Core 40 curriculum;
to be admitted to the state educational institution.
As added by P.L.2-2007, SEC.281.

IC 21-40-4-4
Commission on higher education to encourage private institutions to adopt similar requirements
Sec. 4. The commission for higher education shall encourage

accredited private postsecondary educational institutions to adopt general regular admissions requirements and exceptions to the regular admissions requirements that are similar to the requirements set forth in section 2 of this chapter.
As added by P.L.2-2007, SEC.281.

IC 21-40-4-5
Students not completing Core 40 curriculum; admissions requirement
Sec. 5. (a) This section applies to a student who has not completed:
(1) the Core 40 curriculum established under IC 20-30-10; or
(2) a curriculum that is equivalent to the Core 40 curriculum.
(b) A student to whom this section applies may apply for acceptance as a transfer student at a state educational institution to which section 2 of this chapter applies if the student has successfully completed at least twelve (12) credit hours of college level courses with at least a "C" average or the equivalent in each course.
As added by P.L.2-2007, SEC.281.

IC 21-40-4-6
Core 40 curriculum not required for students at least 21 years of age
Sec. 6. The requirement set forth in section 2(b) of this chapter that a student must have completed the Core 40 curriculum or a curriculum equivalent to the Core 40 curriculum for regular admission does not apply to a student who will be at least twenty-one (21) years of age during the semester for which the student seeks admission.
As added by P.L.2-2007, SEC.281.



CHAPTER 5. IMMUNIZATION REQUIREMENTS AT STATE EDUCATIONAL INSTITUTIONS

IC 21-40-5-2
Necessary student documentation
Sec. 2. (a) Except as provided in section 7 of this chapter, a state educational institution may not permit a student to matriculate in a residential campus of a state educational institution unless the student provides the documentation required by section 3 of this chapter for the following diseases:
(1) Diphtheria.
(2) Tetanus.
(3) Measles.
(4) Mumps.
(5) Rubella.
(b) A state educational institution shall notify a student before the student's matriculation of the following requirements:
(1) That the student must be immunized and that the immunization is required for matriculation at the state educational institution unless the student provides the documentation required by section 3 of this chapter.
(2) That the:
(A) student; or
(B) student's parent or guardian;
must comply with section 5 of this chapter.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-3
Form of documentation; effect of noncompliance
Sec. 3. (a) Before matriculating in a residential campus of a state educational institution, a student shall provide the state educational institution with one (1) of the following documents:
(1) A certificate of immunity.
(2) Documentation of exemption as described in sections 4 and 6 of this chapter.
(b) Before matriculating in a residential campus of a state educational institution, a student who is not a citizen or resident of the United States shall provide the state educational institution with:
(1) medical documentation that the student has been tested for tuberculosis in the United States;
(2) the date on which the tuberculosis test was taken; and
(3) the results of the tuberculosis test. (c) If a student fails to comply with subsection (a) or (b) by the beginning of the student's second academic term, the state educational institution shall prohibit the student from matriculating in the residential campus of the state educational institution until the requirements are met.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-4
Exemption from immunization
Sec. 4. An exemption relieving a student from the requirements of section 3 of this chapter may be accepted by the state educational institution as part of the documentation of exemption for the following reasons:
(1) If a health care provider makes a written statement indicating the nature and probable duration of a medical condition or circumstances that contraindicate an immunization, identifying the specific vaccine that could be detrimental to the student's health.
(2) If pregnancy or suspected pregnancy is certified in a written statement from a health care provider.
(3) If a health care provider provides written documentation that the student is in the course of completing an approved schedule of all necessary doses of the vaccines required for the diseases listed in section 2 of this chapter.
If the student's medical condition or circumstances subsequently permit immunization, the exemptions granted by this section terminate and the student shall obtain the immunizations from which the student has been exempted.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-5
Providing information on the risks of meningococcal disease
Sec. 5. (a) A state educational institution in which an individual intends to enroll shall provide detailed information on the risks associated with meningococcal disease and the availability and effectiveness of vaccination to:
(1) the individual, if the individual is at least eighteen (18) years of age; or
(2) the individual's parent or guardian, if the individual is less than eighteen (18) years of age.
(b) A state educational institution described in subsection (a) must receive a certificate of immunity:
(1) that is signed by:
(A) the individual, if the individual is at least eighteen (18) years of age; or
(B) the individual's parent or guardian, if the individual is less than eighteen (18) years of age; and
(2) that states that the information provided under subsection (a) has been reviewed by:
(A) the individual, if the individual is at least eighteen (18)

years of age; or
(B) the individual's parent or guardian, if the individual is less than eighteen (18) years of age.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-6
Religious objections
Sec. 6. (a) Except as otherwise provided, a student may not be required to undergo testing, examination, immunization, or treatment required under this chapter when the student objects on religious grounds.
(b) A religious objection does not exempt a student from testing, examination, immunization, or treatment required under this chapter unless the request for an exemption is:
(1) made in writing;
(2) signed by the student; and
(3) delivered to the individual who might order a test, an examination, an immunization, or a treatment absent the religious objection.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-7
Time for student compliance with documentation; noncompliance
Sec. 7. (a) Upon the commencement of a student's first academic term at a state educational institution and not later than the commencement of the student's second academic term, the state educational institution shall require the student to comply with the requirements of section 3 of this chapter. If the student fails to comply with the requirements of section 3 of this chapter by the commencement of the student's first academic term, the state educational institution shall do the following:
(1) Notify the student of the requirement that the student must be immunized and that the immunizations may be administered by a health care provider.
(2) Notify the student that the immunization is required for the student's continued:
(A) enrollment in;
(B) attendance at; or
(C) residence on;
the campus of the state educational institution unless the student provides the documentation required by section 3 of this chapter.
(b) If a student fails to comply with section 3 of this chapter by the beginning of the student's second academic term, the postsecondary institution shall prohibit the student from matriculating in the postsecondary institution's residential campus until the requirements are met.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-8 State educational institution nonenforcement; action by department
Sec. 8. The department may commence an action against a state educational institution under IC 4-21.5-3-6 or IC 4-21.5-4 for the issuance of an order of compliance for failure to enforce this chapter.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-9
State educational institution records of student immunization status
Sec. 9. (a) The designated record keeping office shall maintain records obtained under section 7 of this chapter containing the required elements of the immunization status of an enrolled student. The information required on the certificate of immunity and the documentation of exemption, whichever applies, constitutes the required elements of an enrolled student's immunization status. The information on the certificate of immunity and the documentation of exemption, whichever applies:
(1) is sufficient for accurate compliance with section 11 of this chapter; and
(2) must be accepted by each state educational institution for purposes of this chapter.
(b) The department and the local health department shall, for good cause shown that there exists a substantial threat to the:
(1) health and safety of a student; or
(2) community of an educational institution;
be able to validate immunization reports by onsite reviews or examinations of nonidentifying immunization record data. This section does not independently authorize the department, a local department of health, or an agent of the state or local department of health to have access to identifying medical or academic record data of individual students attending nonaccredited private postsecondary educational institutions.
(c) The records referred to in subsection (a) are sufficient to enable the state educational institution to generate a listing of the students who have filed documentation of exemption forms. The state educational institution shall develop sufficient plans for excluding these students from the state educational institution for the protection of these students if an outbreak of a vaccine preventable disease listed in section 2 of this chapter occurs at or near the campus of the state educational institution.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-10
Transfer of student to other state educational institution; record copies for transferee institute
Sec. 10. A state educational institution may furnish, not later than twenty (20) days after a student transfer, a copy of a student's immunization record to the state educational institution to which the student transfers and enrolls. The state educational institution to

which the student transfers and enrolls may request a copy of the student's immunization record from any state educational institution that the student attended.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-11
Annual summary reports
Sec. 11. A state educational institution shall submit a summary report to the department and the local health department having jurisdiction by March 15 of each year. The annual summary report:
(1) must be signed by an official of the designated record keeping office certifying that the information included in the summary report is accurate; and
(2) must include the following:
(A) A statement of the number of students with certificates of immunity, categorized by disease.
(B) A statement of the number of students with appropriate documentation of exemption, categorized by disease.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-12
Private institutions; voluntary compliance with chapter
Sec. 12. This chapter does not prohibit a postsecondary educational institution that:
(1) provides education, degrees, or certificates above the high school level; and
(2) is not a state educational institution;
from voluntarily complying with this chapter.
As added by P.L.2-2007, SEC.281.

IC 21-40-5-13
Rules; communicable diseases list
Sec. 13. The department shall adopt rules under IC 4-22-2 necessary to implement this chapter. However, the department may not adopt rules to expand or modify the list of communicable diseases in section 2 of this chapter.
As added by P.L.2-2007, SEC.281.






ARTICLE 41. STATE EDUCATIONAL INSTITUTIONS: CURRICULA; COURSES OF STUDY; PROGRAMS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-41-1-2
"Board of trustees"
Sec. 2. "Board of trustees":
(1) for purposes of IC 21-41-3, refers to the board of trustees of Ball State University; and
(2) for purposes of IC 21-41-4, refers to the board of trustees of Indiana University.
As added by P.L.2-2007, SEC.282.

IC 21-41-1-3
"Regional campus"
Sec. 3. "Regional campus" means Indiana State University . Regional Campus Evansville, a regional campus managed by the board of trustees of Indiana State University before July 1, 1985.
As added by P.L.2-2007, SEC.282.



CHAPTER 2. GENERAL POWERS

IC 21-41-2-2
Powers needing approval
Sec. 2. After March 29, 1971, a state educational institution may not:
(1) establish any new branch, regional campus, or extension center;
(2) establish any new or additional academic college or school; or
(3) offer any:
(A) new associate, baccalaureate, or graduate degree; or
(B) additional program of two (2) semesters or an equivalent duration leading to a certificate or other indication of accomplishment;
without the approval of the commission for higher education or without specific authorization by the general assembly.
As added by P.L.2-2007, SEC.282.

IC 21-41-2-3
Power to enter into agreements with governmental units
Sec. 3. Any state educational institution may enter into contractual agreements with governmental units or with business and industry for specific programs to be wholly supported by the governmental unit or business and industry without the approval of the commission for higher education.
As added by P.L.2-2007, SEC.282.



CHAPTER 3. BALL STATE UNIVERSITY; COLLEGE OF ARCHITECTURE

IC 21-41-3-2
Power to grant degrees
Sec. 2. The board of trustees of Ball State University may grant degrees and issue diplomas or certificates.
As added by P.L.2-2007, SEC.282.

IC 21-41-3-3
Construction and operation authorized
Sec. 3. The board of trustees may:
(1) erect;
(2) construct;
(3) equip;
(4) furnish;
(5) operate; and
(6) control;
as a division of Ball State University, a college of architecture and planning to be known as the Ball State college of architecture and planning.
As added by P.L.2-2007, SEC.282.

IC 21-41-3-4
Acquisition of real property authorized; use
Sec. 4. The board of trustees may acquire by:
(1) purchase;
(2) lease;
(3) condemnation;
(4) gift; or
(5) other means;
property, real and personal, that, in the judgment of the board of trustees, is necessary to establish the Ball State University college of architecture and planning. The board of trustees may use any property that Ball State University acquired before July 1, 1965, for the Ball State University college of architecture and planning. Title to all property acquired by the university for the Ball State University college of architecture and planning, including improvements to property, shall be taken and held by and in the name of the board of trustees in its corporate capacity for the purposes of this chapter.
As added by P.L.2-2007, SEC.282.

IC 21-41-3-5
Contracts for construction or alteration
Sec. 5. The construction, alteration, or repair of any facility for

the Ball State University college of architecture and planning shall be contracted for in accordance with IC 21-37-3.
As added by P.L.2-2007, SEC.282.



CHAPTER 4. INDIANA UNIVERSITY; CURRICULA; DENTAL COLLEGE

IC 21-41-4-2
Power to prescribe course of study and discipline
Sec. 2. The board of trustees of Indiana University shall prescribe the course of study and discipline.
As added by P.L.2-2007, SEC.282.

IC 21-41-4-3
Power to confer degrees
Sec. 3. The faculty of Indiana University may confer, with the consent of the board of trustees, the literary degrees that are usually conferred in other universities, and, in testimony to the degrees, give suitable diplomas, under the seal of Indiana University and signature of the faculty.
As added by P.L.2-2007, SEC.282.

IC 21-41-4-4
Religious qualifications not required
Sec. 4. A student, trustee, president, professor, or officer of Indiana University is not required to hold any religious qualification as a condition for admission to any privilege in Indiana University.
As added by P.L.2-2007, SEC.282.

IC 21-41-4-5
Sectarian instruction prohibited
Sec. 5. A professor at Indiana University may not teach sectarian tenets.
As added by P.L.2-2007, SEC.282.

IC 21-41-4-6
Authority to operate dental college
Sec. 6. The board of trustees shall operate and maintain a dental college as a department of Indiana University.
As added by P.L.2-2007, SEC.282.

IC 21-41-4-7
Name of dental college
Sec. 7. The dental college shall be known as the Indiana University School of Dentistry.
As added by P.L.2-2007, SEC.282.



CHAPTER 5. IVY TECH COMMUNITY COLLEGE; EDUCATIONAL PROGRAMS

IC 21-41-5-2
Mission
Sec. 2. Ivy Tech Community College shall be devoted primarily to providing the following:
(1) The educational opportunities for the citizens of Indiana described in this chapter.
(2) The assessment and training services described in this chapter.
As added by P.L.2-2007, SEC.282.

IC 21-41-5-3
Purpose
Sec. 3. It is the primary purpose of Ivy Tech Community College to provide educational opportunities and appropriate workforce development, assessment, and training services to:
(1) employees of employers whose productivity and competitiveness will be enhanced by targeted employee education and training courses and programs delivered in the employer's workplace;
(2) students who require additional education before enrolling in college level courses at either a two (2) year or a four (4) year institution;
(3) individuals who have graduated from high school and are more interested in continuing their education in a general, liberal arts, occupational, or technical program at a two (2) year, nonresidential college;
(4) individuals who have graduated from high school and want to earn credits that will transfer to a four (4) year college;
(5) students who do not complete work at a four (4) year college or who are referred by a four (4) year college to Ivy Tech Community College;
(6) students who complete their work at a four (4) year college but would like to supplement that education to improve existing skills or acquire new skills; and
(7) adult workers who need and desire retraining or additional training of an occupational or technical nature for the workplace.
As added by P.L.2-2007, SEC.282.

IC 21-41-5-4
Promotion of education and economic development Sec. 4. Ivy Tech Community College shall help promote education and economic development by providing assessment and training services for the citizens of Indiana that include the following:
(1) Determining the skills needed for specific jobs.
(2) Determining whether particular individuals have the skills needed to:
(A) do specific jobs; or
(B) qualify for specific skill certifications.
(3) Developing and delivering training programs designed to help individuals:
(A) acquire the skills needed to do specific jobs;
(B) obtain specific skill certifications; or
(C) improve the quality of the individual's work product.
As added by P.L.2-2007, SEC.282.

IC 21-41-5-5
Assessment and training services
Sec. 5. Ivy Tech Community College shall meet the needs of state and local officials, employers, and labor organizations by designing and delivering educational and training courses and programs. The primary objective of this effort is to provide economic and workforce development support to the state's employers and communities by meeting their needs for better educated and trained, more productive, and more competitive employees and citizens.
As added by P.L.2-2007, SEC.282.

IC 21-41-5-6
Establishment of system
Sec. 6. A statewide community college system is established. The community college system consists of:
(1) the campuses and other instructional sites of Ivy Tech Community College; and
(2) the various courses, programs, and services provided by Ivy Tech Community College throughout Indiana.
As added by P.L.2-2007, SEC.282.

IC 21-41-5-7
Duties
Sec. 7. As Indiana's community college system, Ivy Tech Community College shall:
(1) offer a community college curriculum and training services as described in IC 21-22 and this chapter at all of the college's major instructional sites; and
(2) provide an opportunity for students to earn associate degrees that are accepted by four (4) year colleges and universities.
As added by P.L.2-2007, SEC.282.

IC 21-41-5-8
Development of education programs
Sec. 8. Subject to IC 21-22-6-10, the board of trustees of Ivy Tech

Community College may develop and adopt the appropriate education programs to be offered and workforce services to be provided.
As added by P.L.2-2007, SEC.282. Amended by P.L.169-2007, SEC.28.

IC 21-41-5-9
Power to grant certificates
Sec. 9. The board of trustees of Ivy Tech Community College may grant appropriate certificates of achievement and associate degrees, including associate of applied science, associate of science, and associate of arts degrees, to students who complete prescribed and authorized courses or series of courses.
As added by P.L.2-2007, SEC.282.

IC 21-41-5-10
Development of education programs and training services
Sec. 10. The board of trustees of Ivy Tech Community College may do the following:
(1) Initiate, promote, inaugurate, and develop occupational and technical education programs and appropriate workforce development, assessment, and training services in a manner consistent with sections 2 through 4 of this chapter.
(2) Operate either through committee or through subordinate corporate entities, statewide general, liberal arts, occupational, and technical education programs, that in the board's opinion should be established due to:
(A) the specialized nature of the programs;
(B) the limited number of students involved; or
(C) other unique features requiring special attention.
(3) Contract with appropriate education institutions, including local public schools or other agencies, to carry out specific programs that can best and most economically be provided through this approach.
As added by P.L.2-2007, SEC.282. Amended by P.L.169-2007, SEC.29.

IC 21-41-5-11
Contracts for equipment for data processing school
Sec. 11. Ivy Tech Community College may enter into the contracts that are necessary to provide equipment for a data processing school on or off the premises of:
(1) Ivy Tech Community College; or
(2) any of the college's regions.
As added by P.L.2-2007, SEC.282. Amended by P.L.3-2008, SEC.147.



CHAPTER 6. UNIVERSITY OF SOUTHERN INDIANA

IC 21-41-6-2
University of Southern Indiana; power to grant degrees
Sec. 2. The University of Southern Indiana may grant degrees and issue diplomas or certificates signifying that a course of postsecondary study has been completed or a degree has been conferred.
As added by P.L.2-2007, SEC.282.

IC 21-41-6-3
Establishment of regional campuses
Sec. 3. Any:
(1) branch, campus, extension center, college, or school;
(2) associate, baccalaureate, or graduate degree; or
(3) program of two (2) semesters, or the equivalent, leading to a certificate or other indication of accomplishment;
that the University of Southern Indiana intends to establish or offer must be approved in compliance with IC 21-41-2-2. For purposes of IC 21-41-2-2, the University of Southern Indiana is approved to accept and administer the campus, extension centers, colleges, and schools established for the regional campus before July 1, 1985, and to offer the degrees and programs offered through the regional campus before July 1, 1985.
As added by P.L.2-2007, SEC.282.



CHAPTER 7. VINCENNES UNIVERSITY

IC 21-41-7-2
Board of trustees duty to establish a plan of education
Sec. 2. The board of trustees of Vincennes University shall establish plans of education. The plans of education shall embrace each of the languages, sciences, and branches of learning directed to be taught in Vincennes University.
As added by P.L.2-2007, SEC.282.

IC 21-41-7-3
Powers and duties
Sec. 3. The president and professors of Vincennes University shall instruct and give lectures to the students of Vincennes University, according to the plan of education that the board of trustees of Vincennes University may approve and direct.
As added by P.L.2-2007, SEC.282.

IC 21-41-7-4
Faculty powers
Sec. 4. The faculty of Vincennes University may:
(1) with the consent of the board of trustees, grant to students of Vincennes University the degrees in the liberal arts and sciences that:
(A) the professors of Vincennes University believe, by the students' proficiency in learning, that the students are entitled; and
(B) are usually granted and conferred in other universities in the United States; and
(2) grant diplomas, under the common seal of Vincennes University, to authenticate, and perpetuate the memory of the graduations.
As added by P.L.2-2007, SEC.282.

IC 21-41-7-5
Election and appointment of professors
Sec. 5. (a) The board of trustees of Vincennes University shall from time to time:
(1) elect and appoint a professor of divinity, of law, and of physic, whenever:
(A) the board of trustees considers it necessary for the good of Vincennes University; or
(B) the progressed state of education in Vincennes University may require; (2) agree with them for their salaries; and
(3) point out the duties of the professors.
(b) The professors elected and appointed under this section shall be considered to be members of the faculty of Vincennes University. Professors hold their appointments at the pleasure of the board of trustees of Vincennes University.
As added by P.L.2-2007, SEC.282.

IC 21-41-7-6
No particular tenet of religion taught
Sec. 6. No particular tenets of religion shall be taught in Vincennes University, by the president or by the professors of divinity, law, or physic.
As added by P.L.2-2007, SEC.282.



CHAPTER 8. AMERICAN SIGN LANGUAGE

IC 21-41-8-2
Credit awarded for classes in American Sign Language
Sec. 2. If a state educational institution offers classes in American Sign Language under this chapter, the state educational institution may award credit for the courses to satisfy a requirement for the study of a foreign language or another discipline.
As added by P.L.2-2007, SEC.282.






ARTICLE 42. STATE EDUCATIONAL INSTITUTIONS: TRANSFER OF ACADEMIC CREDITS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-42-1-2
"Articulation degree programs"
Sec. 2. "Articulation degree programs", for purposes of IC 21-42-5, refers to the articulation degree programs established under IC 21-42-5-2.
As added by P.L.2-2007, SEC.283.

IC 21-42-1-3
"Core transfer library"
Sec. 3. "Core transfer library" refers to the core transfer library established under IC 21-42-5-1.
As added by P.L.2-2007, SEC.283.

IC 21-42-1-4
"School for biblical and religious instruction"
Sec. 4. "School for biblical and religious instruction" means a school that teaches biblical and religious education conducted and maintained by:
(1) an association;
(2) a college;
(3) a seminary;
(4) a foundation; or
(5) a school organized for religious instruction;
and incorporated under the laws of Indiana.
As added by P.L.2-2007, SEC.283.

IC 21-42-1-5
"Statewide transfer of credit agreements"
Sec. 5. "Statewide transfer of credit agreements" refers to an agreement developed under IC 21-42-6 for courses that are most frequently taken by undergraduates.
As added by P.L.2-2007, SEC.283.



CHAPTER 2. ELIMINATION OF HOME CAMPUS REQUIREMENT; ADVANCED STANDING FOR VOCATIONAL COURSES

IC 21-42-2-2
Advanced standing award; terms
Sec. 2. A state educational institution may award advanced standing to a student who has successfully completed career and technical education courses at another postsecondary institution or at a secondary school. However, the state educational institution may require the student to successfully complete:
(1) equivalency testing;
(2) testing of competency; or
(3) an additional course;
in the subject area before awarding credit for those career and technical education courses.
As added by P.L.2-2007, SEC.283. Amended by P.L.234-2007, SEC.83.

IC 21-42-2-3
Advanced standing award; conditions
Sec. 3. A state educational institution and:
(1) a school corporation; or
(2) another postsecondary institution;
may enter into a contract providing the terms and conditions under which the state educational institution will award advanced standing to a student who has successfully completed career and technical education courses offered by the school corporation or other postsecondary institution.
As added by P.L.2-2007, SEC.283. Amended by P.L.234-2007, SEC.84.



CHAPTER 3. TRANSFER OF CREDITS AMONG STATE EDUCATIONAL INSTITUTIONS

IC 21-42-3-2
Graduation requirements
Sec. 2. Each state educational institution, in collaboration with the commission for higher education, shall:
(1) not later than December 1, 2012, create and report to the commission for higher education a statewide transfer general education core, to be implemented not later than May 15, 2013. The core must be based upon a set of core competencies, translated into at least thirty (30) semester credit hours in areas agreed upon by the state educational institutions, which apply for credit toward undergraduate degrees, including associate degrees and baccalaureate degrees at all campuses of state educational institutions; and
(2) jointly establish statewide standards for use by all state educational institutions to document an individual's completion of the statewide transfer general education core on the individual's transcripts.
As added by P.L.2-2007, SEC.283. Amended by P.L.88-2012, SEC.2.

IC 21-42-3-3
Transferability of general education course credits
Sec. 3. Credits earned in a course identified under section 2 of this chapter must be transferable among all state educational institutions.
As added by P.L.2-2007, SEC.283.

IC 21-42-3-4
Offering of identified courses
Sec. 4. Based upon the demand for enrollment in a course identified under section 2 of this chapter and the resources available to the state educational institutions, an identified course shall be offered through:
(1) onsite instruction;
(2) telecommunication; or
(3) a combination of methods described in subdivisions (1) and (2);
at on-campus or off-campus sites. As added by P.L.2-2007, SEC.283.

IC 21-42-3-5
Statewide transfer general education core
Sec. 5. (a) After May 15, 2013, an individual who has satisfactorily completed the statewide transfer general education core at a state educational institution, as indicated on the individual's official transcript, may not be required to complete additional courses in the statewide transfer general education core at the state educational institution to which the individual transfers, regardless of whether the individual has received an associate degree or the delivery method of the statewide transfer general education core the individual completed.
(b) If an individual does not complete the statewide transfer general education core of a state educational institution before transferring to another state educational institution, the individual must complete the statewide transfer general education core required by the state educational institution to which the individual has transferred. The state educational institution to which the individual has transferred shall award credit to the individual for courses the individual has satisfactorily completed, based on the course to course equivalencies of the core transfer library established under IC 21-42-5.
(c) An individual who holds an associate of arts or associate of science degree approved by the commission who is admitted to a four (4) year state educational institution is considered to have met at least thirty (30) semester credit hours of the state educational institution's general education requirement.
As added by P.L.88-2012, SEC.3.



CHAPTER 4. CREDITS FROM SCHOOL FOR BIBLICAL OR RELIGIOUS INSTRUCTION

IC 21-42-4-2
Religious instruction; restrictions
Sec. 2. A school for biblical and religious instruction may not:
(1) be supported by state funds; and
(2) conduct classes in any building or on any property owned by the state.
As added by P.L.2-2007, SEC.283.

IC 21-42-4-3
Religious instruction; teacher qualifications
Sec. 3. A teacher at a school for biblical and religious instruction must have the ability and educational preparation for teaching the subjects offered equal to the ability and education requirements of the teachers in the state educational institution in which credit is to be given.
As added by P.L.2-2007, SEC.283.

IC 21-42-4-4
Course equivalency
Sec. 4. The hours of recitation, content of instruction, requirements of attendance, and standards of work by the students electing courses in a school of biblical and religious instruction must be the same as in the state educational institution in which credit is granted.
As added by P.L.2-2007, SEC.283.



CHAPTER 5. STATEWIDE CORE TRANSFER LIBRARY; DEGREE PROGRAM ARTICULATION AGREEMENT

IC 21-42-5-2
Articulation agreements for degree programs
Sec. 2. The commission for higher education may establish, with the assistance of the committee on statewide transfer and articulation, articulation agreements for at least twelve (12) degree programs:
(1) for which articulation agreements apply to any campus in the Ivy Tech Community College system and to Vincennes University; and
(2) that draw from liberal arts and the technical, professional, and occupational fields.
As added by P.L.2-2007, SEC.283.

IC 21-42-5-3
Powers of commission
Sec. 3. The commission for higher education shall exercise its powers and duties under this chapter to facilitate the use of:
(1) the core transfer library at state educational institutions; and
(2) articulation degree programs at Ivy Tech Community College and Vincennes University.
As added by P.L.2-2007, SEC.283.

IC 21-42-5-4
Core transfer library; principles
Sec. 4. The core transfer library shall be developed in accordance with the following principles:
(1) Each course in the core transfer library must transfer in and apply toward meeting degree requirements in the same way as the receiving state educational institution's equivalent course.
(2) Courses in the core transfer library must draw primarily from the liberal arts but must include introductory or foundational courses in technical, professional, and occupational fields.
(3) At least seventy (70) courses must be identified for inclusion in the core transfer library. The identified courses must emphasize the courses most frequently taken by

undergraduates.
(4) With respect to core transfer library courses being transferred from a state educational institution to Indiana University or Purdue University, Indiana University and Purdue University must identify transfer equivalents so that a course accepted by one (1) regional campus is accepted by all other regional campuses that offer the same transfer equivalent course.
(5) Within the Indiana University system and Purdue University system, equivalent courses, including courses with the same course number and title, must count in the same way at all campuses within the system where the course is offered.
As added by P.L.2-2007, SEC.283.

IC 21-42-5-5
Rules
Sec. 5. The commission for higher education shall adopt rules under IC 4-22-2 and prescribe procedures to facilitate the use of the core transfer library, including designating courses in the course transfer library in the materials that colleges and universities use to communicate widely with students, such as online catalogs and course schedules.
As added by P.L.2-2007, SEC.283.

IC 21-42-5-6
Rules
Sec. 6. The commission for higher education shall adopt rules under IC 4-22-2 and prescribe procedures to facilitate the use of the articulation degree programs at Ivy Tech Community College and Vincennes University.
As added by P.L.2-2007, SEC.283.



CHAPTER 6. TRANSFER OF CREDIT AGREEMENTS; ARTICULATION AGREEMENTS

IC 21-42-6-2
Authority to develop transfer of credit agreements; associate of arts and associate of science programs
Sec. 2. The commission for higher education may develop through the committee on statewide transfer and articulation statewide transfer of credit agreements under which associate of arts and associate of science programs articulate fully with related baccalaureate degree programs.
As added by P.L.2-2007, SEC.283.

IC 21-42-6-3
Publication of master list
Sec. 3. The commission for higher education may publicize by all appropriate means, including an Internet web site, a master list of statewide transfer of credit agreements and program articulation agreements.
As added by P.L.2-2007, SEC.283.



CHAPTER 7. MILITARY EDUCATION

IC 21-42-7-2
Credit for military service courses
Sec. 2. Each state educational institution shall adopt a policy to award educational credit to an individual who:
(1) is enrolled in a state educational institution; and
(2) successfully completes courses that:
(A) are part of the individual's military service;
(B) meet the standards of the American Council on Education, or the council's successor organization, for awarding academic credit; and
(C) meet the state educational institution's role, scope, and mission.
As added by P.L.57-2012, SEC.1.

IC 21-42-7-3
Rules
Sec. 3. The commission for higher education shall adopt rules under IC 4-22-2 that establish uniform guidelines for state educational institutions to follow when implementing the requirements under section 2 of this chapter.
As added by P.L.57-2012, SEC.1.






ARTICLE 43. DUAL ENROLLMENT; COLLEGE CREDIT EARNED BY HIGH SCHOOL STUDENTS; TECHNICAL CERTIFICATES OF ACHIEVEMENT

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-43-1-2
"Core transfer library"
Sec. 2. "Core transfer library" has the meaning set forth in IC 21-42-1-3.
As added by P.L.2-2007, SEC.284.

IC 21-43-1-3
"Eligible institution"
Sec. 3. "Eligible institution", for purposes of IC 21-43-4, means an accredited public or private:
(1) college; or
(2) university;
located in Indiana that grants a baccalaureate or an associate degree.
As added by P.L.2-2007, SEC.284.

IC 21-43-1-4
"High school diploma"
Sec. 4. As used in this chapter, "high school diploma":
(1) for purposes of IC 21-43-6, refers to a high school diploma earned under IC 20-20-6 (before its repeal) or IC 22-4.1-18;
(2) for purposes of IC 21-43-7, refers to a high school diploma earned under IC 21-43-7; and
(3) for purposes of IC 21-43-8, refers to a high school diploma earned under IC 21-43-8.
As added by P.L.2-2007, SEC.284. Amended by P.L.7-2011, SEC.16.

IC 21-43-1-5
"Postsecondary credit"
Sec. 5. "Postsecondary credit":
(1) for purposes of section 5.5 of this chapter and IC 21-43-1.5, means credit toward:
(A) an associate degree;
(B) a baccalaureate degree; or
(C) a career and technical education certification;
that is granted by a state educational institution upon the

successful completion of a course taken in a high school setting in a program established under IC 21-43-4 or IC 21-43-5;
(2) for purposes of IC 21-43-2, means credit toward:
(A) an associate degree;
(B) a baccalaureate degree; or
(C) a career and technical education certification;
granted by a state educational institution upon the successful completion of a course taken under a program established under IC 21-43-2; and
(3) for purposes of IC 21-43-5, means credit toward:
(A) an associate degree;
(B) a baccalaureate degree; or
(C) a career and technical education certification;
granted by a state educational institution upon the successful completion of a course taken under a program established under IC 21-43-5.
As added by P.L.2-2007, SEC.284. Amended by P.L.234-2007, SEC.111; P.L.229-2011, SEC.243.

IC 21-43-1-5.5
"Priority dual credit course"
Sec. 5.5. "Priority dual credit course" refers to a course of study for postsecondary credit that the commission designates as a priority dual credit course under IC 21-43-1.5-1.
As added by P.L.229-2011, SEC.244.

IC 21-43-1-6
"Program"
Sec. 6. "Program":
(1) for purposes of IC 21-43-4, refers to the postsecondary enrollment program established under IC 21-43-4;
(2) for purposes of IC 21-43-5, refers to the double up for college program established under IC 21-43-5;
(3) for purposes of IC 21-43-6, refers to the high school fast track to college program offered to qualified individuals under IC 21-43-6;
(4) for purposes of IC 21-43-7, refers to the high school fast track to college program offered to qualified individuals under IC 21-43-7; and
(5) for purposes of IC 21-43-8, refers to the high school fast track to college program offered to qualified individuals under IC 21-43-8.
As added by P.L.2-2007, SEC.284. Amended by P.L.140-2007, SEC.5.

IC 21-43-1-7
Repealed
(Repealed by P.L.140-2007, SEC.9.)

IC 21-43-1-8 Repealed
(Repealed by P.L.140-2007, SEC.9.)

IC 21-43-1-9
"Secondary credit"
Sec. 9. "Secondary credit":
(1) for purposes of IC 21-43-4, means credit toward graduation requirements granted by a student's school corporation upon the successful completion of a course taken under a program established under IC 21-43-4; and
(2) for purposes of IC 21-43-5, means credit toward high school graduation requirements granted by a student's school corporation upon the successful completion of a course taken under a program established under IC 21-43-5.
As added by P.L.2-2007, SEC.284.

IC 21-43-1-10
Repealed
(Repealed by P.L.140-2007, SEC.9.)



CHAPTER 1.5. PRIORITY DUAL CREDIT COURSES

IC 21-43-1.5-2
Limitation on fees
Sec. 2. The rate charged to a student for a priority dual credit course shall be set by the commission.
As added by P.L.229-2011, SEC.245.



CHAPTER 2. POSTSECONDARY CREDIT FOR SECONDARY SCHOOL CERTIFICATE OF ACHIEVEMENT

IC 21-43-2-2
Report to guidance counselors and students
Sec. 2. Each state educational institution shall prepare and make available to students and high school guidance counselors a report indicating the:
(1) extent to which; and
(2) conditions under which;
postsecondary credit may be granted under this chapter.
As added by P.L.2-2007, SEC.284.



CHAPTER 3. REPEALED



CHAPTER 4. POSTSECONDARY ENROLLMENT PROGRAM

IC 21-43-4-2
Actions not prohibited
Sec. 2. This chapter does not prohibit:
(1) a student from enrolling in or attending an education program when the student is not required to be in attendance at the student's school corporation;
(2) a school corporation from:
(A) providing a supplemental postsecondary education program to students; and
(B) permitting a student to attend an education program during the regular school day or regular school year; or
(3) an eligible institution from permitting a student of a school corporation to enroll in or attend a course offered or sponsored by the eligible institution.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-3
Program establishment
Sec. 3. The postsecondary enrollment program is established for secondary school students.
As added by P.L.2-2007, SEC.284. Amended by P.L.229-2011, SEC.246.

IC 21-43-4-4
Enrollment in courses
Sec. 4. A student may enroll in courses offered by an eligible institution under the program on a full-time or part-time basis during secondary school.
As added by P.L.2-2007, SEC.284. Amended by P.L.229-2011, SEC.247.

IC 21-43-4-5
Credits
Sec. 5. If a school corporation has approved a course offered by an eligible institution for secondary credit, a student is entitled to credit toward graduation requirements for each course the student successfully completes at the eligible institution.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-6 Information concerning program
Sec. 6. Before February 1 each year, each school corporation shall provide each student in grades 8, 9, 10, and 11 with information concerning the program.
As added by P.L.2-2007, SEC.284. Amended by P.L.229-2011, SEC.248.

IC 21-43-4-7
Students; notice of intent to enroll in program
Sec. 7. A student who intends to enroll in an eligible institution under the program shall notify the principal of the school in which the student is enrolled.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-8
Preenrollment meeting with student
Sec. 8. A representative of the school corporation shall meet with each student who intends to participate in the program and discuss the following:
(1) The courses in which the student may enroll.
(2) The postsecondary credit the student earns upon successful completion of a course.
(3) The consequences of the student's failure to successfully complete a course.
(4) The student's schedule.
(5) The financial obligations of the student and the school under the program.
(6) The responsibilities of the student, the student's parent, and the school under the program.
(7) Other matters concerning the program.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-9
Governing body; adoption of policies to implement program
Sec. 9. The governing body of each school corporation shall:
(1) adopt policies to implement the program, based on guidelines established by the department of education; and
(2) work with eligible institutions to grant secondary credits to a student who attends a postsecondary institution while the student also is attending secondary school.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-10
Application for enrollment in eligible institution; admission
Sec. 10. A student may apply for enrollment to an eligible institution. The eligible institution shall accept or reject the student based on the standards ordinarily used to decide student enrollments. However, a student in the program may not be refused admission solely because the student has not graduated from a secondary school. As added by P.L.2-2007, SEC.284.

IC 21-43-4-11
Information concerning admission decision
Sec. 11. The eligible institution shall promptly inform the:
(1) student;
(2) student's principal; and
(3) department of education;
of the decision under section 10 of this chapter.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-12
Financial assistance
Sec. 12. Upon demonstration of financial need, an eligible institution may grant financial assistance to a student accepted for admission to the eligible institution.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-13
Dual credit contracts
Sec. 13. If a student enrolls in a course offered by an eligible institution under the program, the eligible institution and the student's school corporation shall enter into a contract for dual credit. The contract must establish the terms and conditions under which:
(1) the eligible institution will award credit for specified classes successfully completed by students in the school corporation; and
(2) the school corporation will award credit for specified classes successfully completed by students at the eligible institution.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-14
Secondary credits
Sec. 14. A school corporation shall grant secondary credit for a course successfully completed by a student at an eligible institution if the school corporation approved the course for secondary credit. The student's school records must reflect that the secondary credits were earned at an eligible institution.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-15
Postsecondary credits
Sec. 15. If a student enrolls in an eligible institution after graduation from secondary school, the eligible institution shall award postsecondary credit for a course successfully completed by the student at the eligible institution. If the student enrolls in another eligible institution, that eligible institution may grant credit for courses successfully completed by the student.
As added by P.L.2-2007, SEC.284.
IC 21-43-4-16
List of students and courses
Sec. 16. At the end of each school year, each school corporation shall submit to the department of education the following:
(1) A list of the students in the school corporation who are enrolled in the program.
(2) A list of the courses successfully completed by each student who is enrolled in the program.
As added by P.L.2-2007, SEC.284.

IC 21-43-4-17
Secondary schools; records
Sec. 17. (a) A school corporation shall make and maintain, for each student enrolled in the program, records of the following:
(1) The courses and credit hours in which the student enrolls.
(2) The courses that the student successfully completes and fails to complete.
(3) The secondary credit granted to the student.
(4) Other information requested by the department of education.
(b) The department of education is entitled to have access to the records made and maintained under subsection (a).
As added by P.L.2-2007, SEC.284.

IC 21-43-4-18
Eligible institutions; records
Sec. 18. (a) An eligible institution shall make and maintain, for each student enrolled in the program, records of the following:
(1) The courses in which the student enrolls and the credit hours awarded for those courses.
(2) The courses that the student successfully completes and the courses that the student fails to complete.
(3) The postsecondary credit granted to the student.
(4) Other information requested by the commission for higher education.
(b) The commission for higher education is entitled to have access to the records made and maintained under subsection (a).
As added by P.L.2-2007, SEC.284.

IC 21-43-4-19
Duties of department
Sec. 19. (a) The department of education, in consultation with the commission for higher education, shall:
(1) establish guidelines to carry out this chapter; and
(2) evaluate the program annually and report to the Indiana state board of education concerning the program.
(b) The guidelines established under this section must encourage participation by students:
(1) at all achievement levels; and
(2) in a variety of academic and vocational subjects.
As added by P.L.2-2007, SEC.284.
IC 21-43-4-20
Adoption of rules
Sec. 20. The:
(1) Indiana state board of education; and
(2) commission for higher education;
shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.2-2007, SEC.284.



CHAPTER 5. DOUBLE UP PROGRAM

IC 21-43-5-2
Double up for college programs; collaboration
Sec. 2. The double up for college program is established for secondary school students. School corporations and state educational institutions may collaborate to offer:
(1) early college;
(2) dual credit; or
(3) dual enrollment;
programs, as defined by the commission for higher education, that meet the educational objectives of the school corporation and are offered by the state educational institutions in secondary school locations.
As added by P.L.2-2007, SEC.284. Amended by P.L.234-2007, SEC.64; P.L.229-2011, SEC.249.

IC 21-43-5-3
Enrollment on full-time or part-time basis allowed
Sec. 3. A student may enroll in a course offered by a state educational institution under the program on a full-time or part-time basis during secondary school.
As added by P.L.2-2007, SEC.284. Amended by P.L.229-2011, SEC.250.

IC 21-43-5-4
State educational institutions and school corporations; powers
Sec. 4. (a) A state educational institution that participates in:
(1) an early college program;
(2) a dual credit program; or
(3) a dual enrollment program;
may, by agreement with a school corporation, take any action described in subsection (b).
(b) The state educational institution may:
(1) ensure that the content and rigor of a course offered is adequate to warrant providing credit to a student as if the student took the course as a student at the state educational institution;
(2) set the criteria for a faculty member, an instructor, or other individual responsible for teaching a course with the:
(A) state educational institution responsible for hiring the personnel to instruct dual credit courses taught by the state educational institution; and (B) school corporation responsible for hiring personnel to instruct dual credit courses taught by the high school; and
(3) determine, with the school corporation, the terms and conditions under which:
(A) a student may be admitted to the program while attending high school;
(B) the state educational institution will award credit, if any, for a specified course successfully completed by a student through the school corporation; and
(C) the school corporation will award credit, if any, for a specific course successfully completed through the state educational institution.
As added by P.L.2-2007, SEC.284.

IC 21-43-5-5
High school graduation credits
Sec. 5. A student is entitled to credit toward graduation requirements for a course the student successfully completes at the eligible institution.
As added by P.L.2-2007, SEC.284.

IC 21-43-5-6
Limitation on eligible courses; listing in statewide core transfer library or articulation agreement; transfer of credits
Sec. 6. (a) Courses offered under the program must be listed in the:
(1) statewide core transfer library courses that are transferable on all campuses of the state educational institutions in accordance with the principles in IC 21-42-5-4; or
(2) articulation agreements that apply to any campus in the Ivy Tech Community College of Indiana system and to Vincennes University and draw from liberal arts and the technical, professional, and occupational fields.
(b) If a student passes a course through the program that is part of an articulation agreement between the state educational institution offering the course and other state educational institutions, the course shall transfer under the terms and standards of the articulation agreement between the state educational institutions.
As added by P.L.2-2007, SEC.284. Amended by P.L.234-2007, SEC.65.

IC 21-43-5-7
Methods by which courses may be offered
Sec. 7. Based on the demand for enrollment in the identified courses and the resources available to the state educational institutions, the identified courses may be offered through:
(1) onsite instruction;
(2) telecommunication; or
(3) a combination of methods described in subdivisions (1) and (2); at on-campus or off-campus sites.
As added by P.L.2-2007, SEC.284.

IC 21-43-5-8
Counseling concerning courses
Sec. 8. A school corporation may, by agreement with a state educational institution, offer counseling concerning an early college, a dual credit, or a dual enrollment course that the school corporation considers appropriate, including:
(1) notice of the course and schedule;
(2) available postsecondary credit;
(3) responsibilities of the student;
(4) tuition and other costs;
(5) consequences of the failure to complete a course; and
(6) other matters concerning the program and opportunities presented by the program.
As added by P.L.2-2007, SEC.284.

IC 21-43-5-9
Application for enrollment in state educational institution; standard for acceptance or rejection
Sec. 9. A student may apply for enrollment to a state educational institution. The state educational institution shall accept or reject the student based on the standards ordinarily used to decide student enrollments. However, a student in the program may not be refused admission solely because the student has not graduated from a secondary school.
As added by P.L.2-2007, SEC.284.

IC 21-43-5-10
Power to grant financial assistance
Sec. 10. A state educational institution may grant financial assistance, including a waiver of tuition not otherwise covered by IC 21-14-8, to a student for courses taken under this program based on:
(1) the student's financial need;
(2) the student's academic achievement; or
(3) any other criteria.
As added by P.L.2-2007, SEC.284. Amended by P.L.234-2007, SEC.66.

IC 21-43-5-11
Tuition waiver
Sec. 11. A state educational institution shall waive tuition for a student as provided in IC 21-14-8.
As added by P.L.2-2007, SEC.284.

IC 21-43-5-12
Postsecondary credit
Sec. 12. A student is entitled to receive postsecondary credit

toward meeting the degree requirements at the state educational institution at which the student successfully completed a dual credit course. If the student enrolls in a state educational institution other than the state educational institution at which a dual credit course was completed, the other state educational institution:
(1) shall grant credit for courses that are:
(A) in the core transfer library; or
(B) subject to an articulation agreement; and
(2) may grant credit for other courses.
As added by P.L.2-2007, SEC.284.

IC 21-43-5-13
Accreditation of institutions offering dual credit courses
Sec. 13. After June 30, 2010, a state educational institution or campus of a state educational institution that offers dual credit courses in liberal arts, professional, or career and technical disciplines must be either:
(1) accredited by the National Alliance of Concurrent Enrollment Partnerships; or
(2) approved by the commission for higher education.
As added by P.L.2-2007, SEC.284. Amended by P.L.31-2010, SEC.7.

IC 21-43-5-14
Ivy Tech Community College; reimbursement of costs of dual enrollment programs
Sec. 14. Ivy Tech Community College is entitled to reimbursement for the costs incurred to deliver courses under this chapter that are taken:
(1) at an Ivy Tech Community College site; and
(2) by a student for whom Ivy Tech Community College has waived tuition under this chapter or IC 21-14-8.
The school corporation in which the student described in subdivision (2) resides shall pay the individual's tuition to Ivy Tech Community College for each year the student is included in the school corporation's ADM.
As added by P.L.234-2007, SEC.67.



CHAPTER 6. HIGH SCHOOL FAST TRACK; IVY TECH COMMUNITY COLLEGE

IC 21-43-6-2
Eligibility for diploma; payment of tuition costs
Sec. 2. (a) To be eligible to earn a high school diploma, an individual participating in the program established under this chapter must be either:
(1) at least nineteen (19) years of age and not enrolled in a high school; or
(2) at least seventeen (17) years of age and have consent from the high school the individual attended most recently.
(b) The school corporation in which an individual described in this subdivision has legal settlement shall pay the individual's costs for high school level courses taken at Ivy Tech Community College during each year the individual is included in the school corporation's ADM.
As added by P.L.2-2007, SEC.284. Amended by P.L.234-2007, SEC.60; P.L.3-2008, SEC.148.

IC 21-43-6-3
Requirements to receive high school diploma
Sec. 3. To complete the requirements for a high school diploma, an individual participating in the program established under this chapter must:
(1) pass:
(A) the graduation examination given under IC 20-32-4;
(B) an examination for a general education development diploma;
(C) an examination equivalent to the graduation examination:
(i) administered by Ivy Tech Community College; and
(ii) approved by the department of education; or
(D) an examination that demonstrates the student is ready for college level work:
(i) administered by Ivy Tech Community College; and
(ii) approved by the department of education; and
(2) complete the course work necessary to meet:
(A) the minimum high school course requirements established by the Indiana state board of education; and
(B) the requirements of Ivy Tech Community College. As added by P.L.2-2007, SEC.284. Amended by P.L.3-2008, SEC.149.

IC 21-43-6-4
Transfer of high school credits required
Sec. 4. In addition to meeting the requirements set forth in sections 2 and 3 of this chapter, an individual must have the credits toward graduation that the individual successfully completed in high school transferred to Ivy Tech Community College.
As added by P.L.2-2007, SEC.284.

IC 21-43-6-5
Notice to state board of education of program completion; diploma award
Sec. 5. Ivy Tech Community College shall notify the Indiana state board of education that an individual has successfully completed the requirements of the program. Upon receiving the notification, the Indiana state board of education shall:
(1) grant to the individual a high school diploma that states the individual earned the high school diploma at Ivy Tech Community College; and
(2) provide the diploma to Ivy Tech Community College to award to the individual.
As added by P.L.2-2007, SEC.284.

IC 21-43-6-6
Annual report to education roundtable
Sec. 6. If Ivy Tech Community College establishes a program, Ivy Tech Community College shall report annually to the education roundtable established under IC 20-19-4 the number of program participants and diplomas granted while earning credits for a certificate program or an associate's degree.
As added by P.L.2-2007, SEC.284.



CHAPTER 7. HIGH SCHOOL FAST TRACK TO COLLEGE PROGRAM; VINCENNES UNIVERSITY

IC 21-43-7-2
Eligibility
Sec. 2. (a) To be eligible to earn a high school diploma, an individual participating in the program established under this chapter must be either:
(1) at least nineteen (19) years of age and not enrolled in a high school; or
(2) at least seventeen (17) years of age and have consent from the high school the individual attended most recently.
(b) The school corporation in which an individual described in this subdivision has legal settlement shall pay the individual's tuition for high school level courses taken at Vincennes University during each year the individual is included in the school corporation's ADM.
As added by P.L.2-2007, SEC.284. Amended by P.L.3-2008, SEC.150.

IC 21-43-7-3
Requirements to receive high school diploma
Sec. 3. To complete the requirements for a high school diploma, an individual participating in the program established under this chapter must:
(1) pass:
(A) the graduation examination given under IC 20-32-4;
(B) an examination for a general educational development diploma;
(C) an examination equivalent to the graduation examination:
(i) administered by Vincennes University; and
(ii) approved by the department of education established by IC 20-19-3-1; or
(D) an examination that demonstrates the student is ready for college level work:
(i) administered by Vincennes University; and
(ii) approved by the department of education; and
(2) complete the course work necessary to meet:
(A) the minimum high school course requirements established by the Indiana state board of education; and (B) the requirements of Vincennes University.
As added by P.L.2-2007, SEC.284. Amended by P.L.3-2008, SEC.151.

IC 21-43-7-4
Transfer of high school credits required
Sec. 4. In addition to meeting the requirements set forth in sections 2 and 3 of this chapter, an individual must have the credits toward graduation that the individual successfully completed in high school transferred to Vincennes University.
As added by P.L.2-2007, SEC.284.

IC 21-43-7-5
Notice to state board of education of program completion; diploma award
Sec. 5. Vincennes University shall notify the Indiana state board of education that an individual has successfully completed the requirements of the program. Upon receiving the notification, the Indiana state board of education shall:
(1) grant to the individual a high school diploma that states the individual earned the high school diploma at Vincennes University; and
(2) provide the diploma to Vincennes University to award to the individual.
As added by P.L.2-2007, SEC.284.

IC 21-43-7-6
Annual report to education roundtable
Sec. 6. If Vincennes University establishes a program, Vincennes University shall report annually to the education roundtable established under IC 20-19-4 the number of program participants and diplomas granted.
As added by P.L.2-2007, SEC.284.



CHAPTER 8. STATE EDUCATIONAL INSTITUTIONS: HIGH SCHOOL FAST TRACK PROGRAM

IC 21-43-8-2
Eligibility
Sec. 2. (a) To be eligible to earn a high school diploma, an individual participating in the program established under this chapter must be either:
(1) at least nineteen (19) years of age and not enrolled in a school corporation; or
(2) at least seventeen (17) years of age and have consent from the high school the individual attended most recently.
(b) The school corporation in which an individual to whom this subdivision applies resides shall pay the individual's tuition for high school level courses taken at the state educational institution during each year the individual is included in the school corporation's ADM.
As added by P.L.2-2007, SEC.284. Amended by P.L.3-2008, SEC.152.

IC 21-43-8-3
Requirements to receive high school diploma
Sec. 3. To complete the requirements for a high school diploma, an individual participating in the program established under this chapter must have:
(1) passed:
(A) the graduation examination given under IC 20-32-4;
(B) an examination for a general educational development diploma;
(C) an examination equivalent to the graduation examination:
(i) administered by the state educational institution; and
(ii) approved by the department of education; or
(D) an examination that demonstrates the student is ready for college level work:
(i) administered by the state educational institution; and
(ii) approved by the department of education; and
(2) completed the course work necessary to meet:
(A) the minimum high school course requirements established by the Indiana state board of education; and
(B) the requirements of the state educational institution.
As added by P.L.2-2007, SEC.284. Amended by P.L.3-2008,

SEC.153.

IC 21-43-8-4
Transfer of high school credits required
Sec. 4. In addition to meeting the requirements set forth in sections 2 and 3 of this chapter, an individual must have the credits toward graduation that the individual successfully completed in high school transferred to the state educational institution.
As added by P.L.2-2007, SEC.284.

IC 21-43-8-5
Notice to state board of education of program completion; diploma award
Sec. 5. The state educational institution shall notify the Indiana state board of education that an individual has successfully completed the requirements of a program. Upon receiving the notification, the Indiana state board of education shall:
(1) grant to the individual a high school diploma that states the name of the state educational institution at which the individual earned the high school diploma; and
(2) provide the diploma to the state educational institution to award to the individual.
As added by P.L.2-2007, SEC.284.

IC 21-43-8-6
Annual report to education roundtable
Sec. 6. A state educational institution that establishes a program under this section shall report annually to the education roundtable established under IC 20-19-4 the number of program participants and diplomas granted.
As added by P.L.2-2007, SEC.284.






ARTICLE 44. MEDICAL EDUCATION SYSTEM

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-44-1-2
"Anatomical education program"
Sec. 2. "Anatomical education program" means a program that provides for the:
(1) acquisition of cadavers for educational purposes for use in health education programs at postsecondary educational institutions;
(2) distribution of the cadavers to eligible institutions;
(3) use of the cadavers for educational purposes by eligible institutions; and
(4) final disposition of the cadavers.
As added by P.L.2-2007, SEC.285.

IC 21-44-1-3
"Board"
Sec. 3. (a) "Board", for purposes of IC 21-44-5, refers to the medical education board established by IC 21-44-5-1.
(b) "Board", for purposes of IC 21-44-6, refers to the mental health services development programs board established by IC 21-44-6-1.
As added by P.L.2-2007, SEC.285. Amended by P.L.170-2009, SEC.5.

IC 21-44-1-4
"Cadaver"
Sec. 4. "Cadaver" means a whole human postmortem body that:
(1) has been donated under IC 29-2-16.1;
(2) is unclaimed by a relative or other legal representative and that would otherwise be required to be buried at public expense; or
(3) is otherwise legally procured by the Indiana University School of Medicine.
As added by P.L.2-2007, SEC.285. Amended by P.L.147-2007, SEC.10.

IC 21-44-1-5
"Center"
Sec. 5. "Center", for purposes of IC 21-44-4, refers to a center for

comprehensive medical education established under IC 21-44-4.
As added by P.L.2-2007, SEC.285.

IC 21-44-1-6
"Clinical teaching and training program"
Sec. 6. "Clinical teaching and training program", for purposes of IC 21-44-5, refers to a clinical teaching and training program established under the plan under IC 21-44-5.
As added by P.L.2-2007, SEC.285.

IC 21-44-1-7
"Family practice"
Sec. 7. "Family practice" means that medical specialty that:
(1) is called family practice; and
(2) provides personal physicians who:
(A) serve as first medical contacts for patients;
(B) provide a means of entering the health care system; and
(C) accept responsibility for a patient's total health care.
As added by P.L.2-2007, SEC.285.

IC 21-44-1-8
"Fund"
Sec. 8. "Fund" refers to the family practice residency fund established by IC 21-44-5-18.
As added by P.L.2-2007, SEC.285.

IC 21-44-1-9
"Director"
Sec. 9. "Director", for purposes of IC 21-44-4, refers to the director appointed under IC 21-44-4 for a center.
As added by P.L.2-2007, SEC.285.

IC 21-44-1-10
"Eligible institution"
Sec. 10. "Eligible institution", for purposes of:
(1) sections 2 and 11 of this chapter and IC 21-44-2, means a university, college, or other educational institution that:
(A) operates in the United States; and
(B) offers a health education program leading to a baccalaureate, graduate, or postgraduate degree in a health related field including:
(i) medicine;
(ii) dentistry;
(iii) optometry;
(iv) nursing;
(v) physical therapy;
(vi) occupational therapy; or
(vii) other allied health fields; and
(2) IC 21-44-3, refers to a postsecondary educational institution that qualifies as an eligible institution under IC 21-44-3-1(4). As added by P.L.2-2007, SEC.285. Amended by P.L.126-2009, SEC.1.

IC 21-44-1-11
"Health education program"
Sec. 11. "Health education program" refers to an accredited program of study offered by an eligible institution in which the curriculum requires the observation, examination, or dissection of a cadaver by a student enrolled in the program.
As added by P.L.2-2007, SEC.285.

IC 21-44-1-12
"Intern, residency, and graduate program"
Sec. 12. "Intern, residency, and graduate program", for purposes of IC 21-44-5, refers to an intern, residency, and graduate program for which the medical education board establishes policies under IC 21-44-5.
As added by P.L.2-2007, SEC.285. Amended by P.L.170-2009, SEC.6.

IC 21-44-1-13
"Plan"
Sec. 13. "Plan", for purposes of IC 21-44-5, refers to the plan for statewide medical education established by the Indiana University School of Medicine under IC 21-44-5-7.
As added by P.L.2-2007, SEC.285. Amended by P.L.3-2008, SEC.154.

IC 21-44-1-15
"Public sector psychiatry"
Sec. 15. "Public sector psychiatry" refers to the practice of psychiatry in:
(1) state institutions;
(2) community mental health centers; and
(3) other settings determined by the board to be public sector psychiatry settings.
As added by P.L.170-2009, SEC.7.

IC 21-44-1-16
"Training track program"
Sec. 16. "Training track program", for purposes of IC 21-44-6, refers to the program for individuals in the public sector psychiatry development program.
As added by P.L.170-2009, SEC.8.



CHAPTER 2. ANATOMICAL EDUCATION PROGRAM

IC 21-44-2-1
Administration of program
Sec. 1. (a) The dean of the Indiana University School of Medicine or the dean's designee shall administer the anatomical education program in accordance with policies adopted by the dean or the dean's designee under section 2(1) of this chapter.
(b) In administering the anatomical education program, the dean or the dean's designee shall:
(1) administer body bequests made to eligible institutions under IC 29-2-16.1; and
(2) maintain written records of all transactions undertaken under the anatomical education program.
(c) In administering the anatomical education program, the dean or the dean's designee may through the trustees of Indiana University:
(1) enter into contracts; and
(2) employ qualified staff either on a full-time or part-time basis, including a licensed funeral director to assist in the operation and coordination of the anatomical education program.
As added by P.L.2-2007, SEC.285. Amended by P.L.147-2007, SEC.11.

IC 21-44-2-2
Anatomical education program; administrator's duties
Sec. 2. The dean of the Indiana University School of Medicine or the dean's designee shall do the following:
(1) Adopt policies necessary to administer the anatomical education program, including the formulation of standards governing the following:
(A) Acceptance of cadavers under the anatomical education program.
(B) Anatomical health education programs.
(C) Embalming procedures.
(D) Facilities in which cadavers may be stored and

examined.
(E) Security.
(F) Use of the cadavers.
(G) Transportation of cadavers.
(H) Maintenance of written records.
(I) Final disposition of cadavers.
(2) Approve for involvement in the anatomical education program of eligible institutions that satisfactorily comply with all standards and policies adopted by the dean or the dean's designee.
(3) Annually review the operation and administration of the anatomical education program, including review of the following aspects of the anatomical education program:
(A) Budget appropriation.
(B) Revenue received.
(C) Costs incurred.
(D) Written records maintained by the program.
(4) Determine the fees eligible institutions must pay for the use of cadavers under the anatomical education program.
(5) Address current issues that directly or indirectly affect the operation of the anatomical education program.
As added by P.L.2-2007, SEC.285.



CHAPTER 3. SCHOOL OF MEDICINE; INDIANAPOLIS



CHAPTER 4. STATEWIDE MEDICAL EDUCATION SYSTEM

IC 21-44-4-2
Centers located around state
Sec. 2. The Indiana statewide medical education system must include centers for comprehensive medical education established in cooperation with existing medical and educational institutions in the following:
(1) Gary.
(2) Fort Wayne.
(3) Lafayette.
(4) Evansville.
(5) South Bend.
(6) Terre Haute.
(7) Muncie.
As added by P.L.2-2007, SEC.285.

IC 21-44-4-3
Center locations
Sec. 3. The centers are the following:
(1) The Gary center on the campus of Indiana University-Northwest shall be known as Indiana University School of Medicine-Northwest.
(2) The Fort Wayne center on the campus of Indiana University-Purdue University Fort Wayne shall be known as Indiana University School of Medicine-Fort Wayne.
(3) The Lafayette center on the campus of Purdue University shall be known as Indiana University School of Medicine-Lafayette.
(4) The Evansville center on the campus of the University of Southern Indiana shall be known as University School of Medicine-Evansville.
(5) The South Bend center on the campus of the University of Notre Dame shall be known as Indiana University School of Medicine-South Bend.
(6) Indiana University School of Medicine-Terre Haute (on the campus of Indiana State University).
(7) The Muncie center on the campus of Ball State University shall be known as Indiana University School of Medicine-Muncie.
As added by P.L.2-2007, SEC.285.

IC 21-44-4-4 Center directors
Sec. 4. A director shall be jointly appointed for each center in the Indiana statewide medical education system by the office of dean of the Indiana University School of Medicine and the local cooperating state educational institutions. The director holds a joint appointment with the local cooperating state educational institutions.
As added by P.L.2-2007, SEC.285.

IC 21-44-4-5
Local advisory councils
Sec. 5. An advisory council shall be appointed by each local center to provide as effectively as possible for a high degree of support and advice from the lay and professional communities.
As added by P.L.2-2007, SEC.285.

IC 21-44-4-6
Development and expansion of center programs
Sec. 6. The administration of the Indiana University School of Medicine shall plan and implement the orderly development and expansion of a medical education program in each center in cooperation with the director and staff of the cooperating state educational institutions.
As added by P.L.2-2007, SEC.285.

IC 21-44-4-7
Fiscal administration
Sec. 7. The dean of the Indiana University School of Medicine is responsible for the fiscal administration of the medical education programs established in each center. The director of each center shall submit budgets for review and approval by the dean of the Indiana University School of Medicine.
As added by P.L.2-2007, SEC.285.

IC 21-44-4-8
Faculty appointments
Sec. 8. Joint faculty appointments shall be made by the Indiana University School of Medicine and the participating state educational institutions.
As added by P.L.2-2007, SEC.285.

IC 21-44-4-9
Responsibilities of Indiana University School of Medicine
Sec. 9. The Indiana University School of Medicine is responsible for:
(1) selection, admission, and assignment of students;
(2) curricular development and evaluation; and
(3) accreditation.
As added by P.L.2-2007, SEC.285.

IC 21-44-4-10 Periodic evaluations
Sec. 10. To insure continuing educational excellence, the Indiana University School of Medicine shall provide for periodic, systematic evaluation of the Indiana statewide medical education system in cooperation with the governor's commission on medical education or its successor body.
As added by P.L.2-2007, SEC.285.



CHAPTER 5. MEDICAL EDUCATION BOARD; RESIDENT AND INTERNSHIP TRAINING; POSTGRADUATE PROGRAMS

IC 21-44-5-2
Members; terms
Sec. 2. (a) The board consists of the following members:
(1) The dean of the Indiana University School of Medicine, who serves as an ex officio member of the board. The dean of the Indiana University School of Medicine shall serve as the chairman of the board.
(2) The commissioner of the state department of health, who serves as an ex officio member of the board.
(3) Five (5) members appointed by the governor as follows:
(A) One (1) member appointed by the governor who is a director of medical education of an Indiana hospital not owned or operated by Indiana University.
(B) One (1) member who:
(i) is a hospital administrator in a hospital not owned or operated by Indiana University; and
(ii) is not the hospital administrator for the hospital that employs the member appointed under clause (A).
(C) One (1) member who:
(i) is a citizen of Indiana; and
(ii) is not a physician and not a hospital administrator.
(D) Two (2) members who are physicians holding unlimited licenses to practice medicine in Indiana. The two (2) physicians appointed under this subdivision may not be directors of medical education. One (1) of the members appointed under this subdivision must practice in the specialty of family practice.
(b) The terms of the five (5) members appointed to the board by the governor are for three (3) years beginning January 1 of the year of appointment and continuing until the member's successor is appointed and qualified. If a membership on the board becomes vacant before the expiration of the term, the governor shall appoint a replacement with the same representative status to fill the unexpired term.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-3
Meetings
Sec. 3. The board shall meet initially at the call of the governor. After the initial meeting, the board shall meet at least twice each

year.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-4
Members; per diem
Sec. 4. The board members may not receive a salary. The board members must be allowed a per diem for each day actually spent upon the business of the board and may be reimbursed for any travel expenses incurred in the performance of their responsibilities under this chapter.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-5
Offices; personnel; expenses
Sec. 5. (a) The budget agency shall provide for necessary office space and secretarial personnel that are:
(1) requested by the board; and
(2) required for the conduct of the board's business.
(b) Board expenses may include necessary rent, salaries, and other necessary administrative expenses.
As added by P.L.2-2007, SEC.285. Amended by P.L.3-2008, SEC.155.

IC 21-44-5-6
Work of accrediting bodies not compromised
Sec 6. This chapter does not in any way compromise the accreditation of the participating hospital by the American Hospital Association, the American Medical Association, the American Osteopathic Hospital Association, the American Osteopathic Association or the Association of American Medical Colleges.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-7
Statewide plan for physician recruitment and retention
Sec. 7. To retain and attract more physicians by the state, the Indiana University School of Medicine shall establish a plan for statewide medical education.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-8
Recommended components of plan
Sec. 8. The general assembly recommends that the plan do the following:
(1) Provide supplemental income for interns and residents based on the policies recommended by the board.
(2) Include a statewide communications network for television, audio, and computer library service.
(3) Provide for the Indiana University School of Medicine to establish working relationships or community clinical teaching and training programs with the cooperation of the medical

profession, hospitals, and clinics.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-9
Community clinical teaching and training programs
Sec. 9. The board shall choose the sites for its community clinical teaching and training programs. The board shall consider site candidates in:
(1) Indianapolis;
(2) Lafayette;
(3) cities of Lake County;
(4) Michigan City;
(5) South Bend;
(6) Fort Wayne;
(7) Bluffton;
(8) Marion;
(9) Muncie;
(10) Kokomo;
(11) Richmond;
(12) Terre Haute;
(13) Vincennes;
(14) Evansville;
(15) Jeffersonville; and
(16) other areas;
when adequate preparation and funds allow a program.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-10
Recommended program components
Sec. 10. The general assembly recommends that the plan do the following:
(1) Include formal teaching opportunities for intern and resident training and advanced medical education throughout Indiana.
(2) Establish the positions and partially or wholly fund additional off-campus Indiana University medical faculty and directors of medical education located throughout Indiana with appointment mainly in local communities.
(3) Expand continuing medical education programs for interns and residents on a statewide basis.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-11
Medical institutions; applications for funding support
Sec. 11. Medical institutions throughout Indiana may apply for grants-in-aid to the board or the Indiana University School of Medicine for financial support of personnel or programs. The grants may permit funding of programs not affiliated with Indiana University School of Medicine.
As added by P.L.2-2007, SEC.285.
IC 21-44-5-12
Board; establishment of policies for expenditures for intern, residency, and graduate programs
Sec. 12. The board shall establish policies for the use and expenditure of money appropriated for intern, residency, and graduate programs. The board shall set standards for qualification for participation under this chapter.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-13
Medical education advisory board; establishment of policies for expenditures for intern, residency, and graduate programs
Sec. 13. (a) The medical education advisory board shall establish policies for the use and expenditure of money appropriated for intern, residency, and graduate programs.
(b) The medical education advisory board shall not establish or recommend policies for the clinical teaching and training programs or any related educational programs.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-14
Policy components
Sec. 14. The policies established by the board for intern, residency, and graduate programs must include the following:
(1) A hospital must present an educational plan and a training schedule to the board for each program for which the hospital desires assistance under this chapter at the time the hospital submits its application to the board.
(2) The board must be reasonably certain that the educational program of the hospital will provide a high degree of academic excellence.
(3) A physician, who is not the hospital administrator, must be charged with the primary responsibility of supervising the educational program of the hospital.
(4) One (1) individual must be charged with directing each resident training program in a medical specialty in the hospital in order for the residency to receive funds provided under this chapter. The designated individual must attend one (1):
(A) professional state or national meeting; or
(B) postgraduate course, other than a course provided in the local hospital with which the designated individual is affiliated;
in the individual's specialty each year. The individual should show evidence of progressive competence in the field of medical education.
(5) Each hospital participating in this program must provide a postgraduate education program that must be made available to physicians in private practice in the local area. For each residency training program, there must be at least one (1) postgraduate course in the specialty covered by the residency

training program each year.
(6) The board shall periodically review the educational program provided by a participating hospital to assure that the:
(A) program provides a reasonable amount of both formal and practical training; and
(B) formal sessions are presented insofar as practicable as often as scheduled in the educational plan of the hospital.
The review must include at least one (1) visit to each participating hospital by the board or the board's delegated representative each year.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-15
Intent
Sec. 15. The intent of this chapter is to establish intern, residency, and graduate programs to assist in annually preparing, educating, and retaining more than one hundred (100) physicians for family practice in Indiana. Family practice programs are necessary to teach the latest scientific care of common diseases to provide health care for the maximum number of citizens in Indiana.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-16
Board; financial support for family practice training programs
Sec. 16. In addition to the intern, residency, and graduate programs established under this chapter, the board shall provide financial support for the development, enlargement, and continuation of graduate training programs in family practice for physicians that prepare the physicians for the specialty of family practice.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-17
Use of funding for family practice resident education
Sec. 17. Funding for family practice residency programs must be used to provide supplemental support to eligible hospitals on behalf of the education of family medicine residents in accordance with the policies recommended by the board.
As added by P.L.2-2007, SEC.285.

IC 21-44-5-18
Family practice residency fund
Sec. 18. Appropriations to the board from the general fund for the board's use in developing, enlarging, and continuing graduate training programs in family practice must be placed in a separate fund to be called the "family practice residency fund". Amounts in this fund do not revert to the general fund at the close of any fiscal year.
As added by P.L.2-2007, SEC.285.



CHAPTER 6. MENTAL HEALTH SERVICES DEVELOPMENT PROGRAMS

IC 21-44-6-2
Makeup of board
Sec. 2. The board consists of the following members:
(1) The dean of the Indiana University School of Medicine or the dean's designee. The dean of the Indiana University School of Medicine or the dean's designee shall serve as the chairperson of the board.
(2) The chairperson of the department of psychiatry of the Indiana University School of Medicine or the chairperson's designee.
(3) The director of the division of mental health and addiction created by IC 12-21-1-1 or the director's designee.
(4) The commissioner of the state department of health or the commissioner's designee.
(5) The administrator of a graduate program in an institution of higher education in Indiana engaged in training psychologists.
(6) The administrator of a program in an institution of higher education in Indiana engaged in training advanced practice psychiatric nurses.
(7) One (1) psychiatrist who practices psychiatry in Indiana.
The governor shall appoint the members of the board described in subdivisions (5) through (7).
As added by P.L.170-2009, SEC.9.

IC 21-44-6-3
Board meetings
Sec. 3. The board shall meet initially at the call of the governor. After the initial meeting, the board shall meet at least twice each year at the call of the chairperson.
As added by P.L.170-2009, SEC.9.

IC 21-44-6-4
Board member per diem
Sec. 4. (a) Each board member who is not a state employee is not entitled to a salary per diem. The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled

to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Except as provided in subsection (d), the affirmative votes of a majority of the members appointed to the board are required for the board to take action on any measure.
(d) The affirmative votes of a majority of the members appointed to the board, including the unanimous votes of the members under section 2(1), 2(2), and 2(7) of this chapter who are present, are required for the board to take any action concerning the public sector psychiatry development program or the training track program.
As added by P.L.170-2009, SEC.9.

IC 21-44-6-5
Duties of board
Sec. 5. The purpose of the board is to do the following:
(1) To establish and oversee a loan forgiveness program designed to attract:
(A) psychiatrists;
(B) psychologists; and
(C) psychiatric nurses;
to provide services to individuals with mental illness in public psychiatry settings in Indiana by assisting the individuals listed in this section to pay off loans incurred in the training needed to practice psychiatry and psychology and as a psychiatric nurse in Indiana.
(2) To establish and oversee a public sector psychiatry development program to attract and train psychiatrists who will engage in the practice of psychiatry in:
(A) state mental health institutions;
(B) community mental health centers; and
(C) other settings determined by the board to be public sector settings.
(3) To develop and oversee a public sector psychiatry residency training track program through the Indiana University School of Medicine, Department of Psychiatry residency training program. The training track program must provide an opportunity for psychiatry residents to work in public sector psychiatry settings, including:
(A) state psychiatric hospitals;
(B) community mental health centers; and
(C) other settings determined to be public sector settings by the board.
(4) To develop standards for participation in the training track program that include:
(A) guidelines for the amounts of grants and other assistance a participant receives;
(B) guidelines for the type of training in public sector

psychiatry the participant receives;
(C) guidelines for agreements with mental health hospitals, community mental health centers, and other entities participating in the training track program; and
(D) other guidelines and standards necessary for governing the training track program.
As added by P.L.170-2009, SEC.9.

IC 21-44-6-6
Loan repayment guidelines
Sec. 6. The board shall establish guidelines for the repayment of the loans incurred by a psychiatrist, psychologist, or psychiatric nurse, including the following:
(1) A participant may not receive more than twenty-five thousand dollars ($25,000) in a year.
(2) A participant may not receive grants for more than four (4) years.
(3) A participant must commit to a full year of service in a public psychiatry setting for each year of loan repayment.
(4) A participant must be a practitioner who:
(A) is:
(i) from Indiana; and
(ii) establishing a new practice in Indiana; or
(B) is:
(i) from outside Indiana;
(ii) not currently practicing in Indiana and has not practiced in Indiana for three (3) years before applying for the program; and
(iii) establishing a new practice in Indiana.
As added by P.L.170-2009, SEC.9.

IC 21-44-6-7
Mental health services loan forgiveness account
Sec. 7. (a) As used in this section, "account" refers to the mental health services loan forgiveness account established in subsection (b).
(b) The mental health services loan forgiveness account within the state general fund is established for the purpose of providing grants for loan repayment under this chapter. The account shall be administered by the board. Money in the account shall be used to fund loan forgiveness grants under this chapter.
(c) The account consists of:
(1) appropriations made by the general assembly;
(2) grants; and
(3) gifts and bequests.
(d) The expenses of administering the account shall be paid from money in the account.
(e) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues

from these investments shall be deposited in the account.
(f) Money in the account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.170-2009, SEC.9.

IC 21-44-6-8
Public sector psychiatry development program account
Sec. 8. (a) As used in this section, "account" refers to the public sector psychiatry development program account established in subsection (b).
(b) The public sector psychiatry development program account within the state general fund is established for the purpose of providing funding for the public sector psychiatry development program established under this chapter. The account shall be administered by the board. Money in the account shall be used to fund psychiatric residency positions, including:
(1) educational expenses;
(2) grants and scholarships;
(3) salaries; and
(4) benefits.
(c) The account consists of:
(1) appropriations made by the general assembly;
(2) grants; and
(3) gifts and bequests.
(d) The expenses of administering the account shall be paid from money in the account.
(e) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the account.
(f) Money in the account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.170-2009, SEC.9.






ARTICLE 45. LIFE SCIENCES RESEARCH AND EDUCATION CENTERS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-45-1-2
"Center"
Sec. 2. "Center":
(1) for purposes of IC 21-45-4, refers to an adult stem cell research center established under IC 21-45-4-1 to carry out the duties specified by IC 21-45-4; and
(2) for purposes of IC 21-45-5, refers to a spinal cord and head injury research center established under IC 21-45-5.
As added by P.L.2-2007, SEC.286.

IC 21-45-1-3
"Data bank"
Sec. 3. "Data bank" refers to the data bank for DNA population statistics established by IC 21-45-6-1.
As added by P.L.2-2007, SEC.286.

IC 21-45-1-4
"Department"
Sec. 4. "Department", for purposes of IC 21-45, refers to the department of medical genetics of the Indiana University School of Medicine.
As added by P.L.2-2007, SEC.286.

IC 21-45-1-5
"DNA"
Sec. 5. "DNA" refers to deoxyribonucleic acid.
As added by P.L.2-2007, SEC.286.



CHAPTER 2. PUBLIC HEALTH DEPARTMENT

IC 21-45-2-2
Purpose; duties
Sec. 2. (a) The Indiana University department of public health shall provide instruction of students in public health problems, personnel, and equipment. The Indiana University department of public health may provide short courses in:
(1) public health practice for physicians;
(2) dental health practice for dentists; and
(3) public health for nurses and all other persons desiring to develop a technical understanding in public health matters.
The courses provided under this section may also be provided for lay groups in phases of public health and sanitary measures appropriate to the occupation or profession of the groups.
(b) The courses provided under this section may be held at any convenient place in Indiana.
(c) The courses provided under this section for nurses must be planned in cooperation with the director of nursing education for Indiana University.
As added by P.L.2-2007, SEC.286.

IC 21-45-2-3
Tuition and fees
Sec. 3. The school of public health may charge and collect a tuition fee for courses provided under section 2 of this chapter. The amount of the tuition fee for a course may not exceed the actual cost of providing the course. However, if, in the discretion of the board of trustees acting in conjunction with the state department of health, a tuition fee at cost would discourage attendance in any course provided under section 2 of this chapter, the tuition fee may be decreased or waived entirely for all persons taking the course.
As added by P.L.2-2007, SEC.286. Amended by P.L.234-2007, SEC.55.



CHAPTER 3. REPEALED



CHAPTER 4. ADULT STEM CELL RESEARCH CENTER

IC 21-45-4-2
Administration
Sec. 2. The center must be under the administration of the Indiana University School of Medicine.
As added by P.L.2-2007, SEC.286.

IC 21-45-4-3
Director
Sec. 3. The dean of the Indiana University School of Medicine shall appoint the director of the center.
As added by P.L.2-2007, SEC.286.

IC 21-45-4-4
Funding
Sec. 4. The board of trustees of Indiana University may receive, accept, hold, and apply donations, bequests of funds, property, gifts, and other income in support of the center's purposes.
As added by P.L.2-2007, SEC.286.

IC 21-45-4-5
Duties
Sec. 5. The center shall:
(1) conduct a thorough and comprehensive needs assessment of the state of science of adult stem cell research; and
(2) develop strategies to move Indiana University into the forefront of the nation in its capacity to attract and retain adult stem cell researchers.
As added by P.L.2-2007, SEC.286.



CHAPTER 5. SPINAL CORD AND HEAD INJURY RESEARCH CENTERS

IC 21-45-5-2
Indianapolis center; medical treatment emphasis
Sec. 2. One (1) center established under section 1 of this chapter must be located in Indianapolis, with faculty and staff from Indiana University. This center must focus on basic research with an emphasis on clinical research into medical treatments for injuries to the central nervous system.
As added by P.L.2-2007, SEC.286.

IC 21-45-5-3
West Lafayette center; injuries to animals
Sec. 3. One (1) center established under section 1 of this chapter must be located in West Lafayette, with faculty and staff from Purdue University. This center must focus on basic research with an emphasis on applied research for the pre-clinical testing of injuries to the central nervous system that have occurred in animals.
As added by P.L.2-2007, SEC.286.

IC 21-45-5-4
Projects with other entities allowed
Sec. 4. A center established under section 1 of this chapter may participate in research projects:
(1) with another center; or
(2) with hospitals and medical centers.
As added by P.L.2-2007, SEC.286.



CHAPTER 6. DATA BANK FOR DNA POPULATION STATISTICS

IC 21-45-6-2
Inclusion of nonidentifying data
Sec. 2. All nonidentifying data concerning allele frequencies and demographics that are generated by a laboratory conducting DNA analysis for use in Indiana shall be submitted by the laboratory to the department for inclusion in the data bank.
As added by P.L.2-2007, SEC.286.

IC 21-45-6-3
Request for statistics
Sec. 3. The department shall provide DNA population statistics derived from information in the data bank to a person who requests the statistics and has paid the fee required by the department under section 4 of this chapter.
As added by P.L.2-2007, SEC.286.

IC 21-45-6-4
Fee allowed
Sec. 4. The department may impose a reasonable fee for distribution by the department of DNA population statistics under section 3 of this chapter.
As added by P.L.2-2007, SEC.286.






ARTICLE 46. AGRICULTURAL RESEARCH AND EDUCATION CENTERS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-46-1-2
Repealed
(Repealed by P.L.2-2008, SEC.83.)

IC 21-46-1-3
"Laboratory"
Sec. 3. "Laboratory", for purposes of IC 21-46-3, refers to an animal disease diagnostic laboratory or branch established under IC 21-46-3-1.
As added by P.L.2-2007, SEC.287.



CHAPTER 2. CENTER FOR VALUE ADDED RESEARCH

IC 21-46-2-3
Repealed
(Repealed by P.L.2-2008, SEC.83.)

IC 21-46-2-4
Repealed
(Repealed by P.L.2-2008, SEC.83.)



CHAPTER 3. ANIMAL DISEASE DIAGNOSTIC LABORATORY

IC 21-46-3-2
Purpose
Sec. 2. The purpose of the animal disease diagnostic laboratory is to:
(1) aid Indiana residents in the diagnosis of diseases of domestic animals by developing and applying accepted laboratory techniques and methods of diagnosis with a primary emphasis on cases submitted after a field diagnosis of a clinically apparent disease; and
(2) add to the wealth of Indiana by aiding the Indiana state board of animal health in the prevention, control, and eradication of diseases of domestic animals.
As added by P.L.2-2007, SEC.287.

IC 21-46-3-3
Purdue University; administration of laboratory
Sec. 3. (a) The board of trustees of Purdue University shall:
(1) administer, manage, and control the laboratory; and
(2) appoint the director of the laboratory.
(b) Subject to the approval of the board of trustees of Purdue University, the director of the laboratory shall make all appointments of personnel required to operate the laboratory efficiently.
As added by P.L.2-2007, SEC.287.

IC 21-46-3-4
Services provided without fees
Sec. 4. The services of the laboratory must be furnished to any Indiana resident without charge for the services required by the rules of the Indiana state board of animal health.
As added by P.L.2-2007, SEC.287.

IC 21-46-3-5
State board of animal health; requests for funding increases and policy changes; fees
Sec. 5. (a) Requests for any increases in funds for the expansion or other alteration of the facilities of the laboratory including:
(1) all changes in policies, including approval of a charge for any services furnished by the laboratory or the level of the charges; or
(2) the establishment of branch laboratories; must originate from the Indiana state board of animal health, subject to the written approval of the treasurer of Purdue University.
(b) The proceeds from the fees under this chapter may not be used for faculty salaries. All fees collected must be deposited into a separate fund within the treasury of Purdue University.
As added by P.L.2-2007, SEC.287. Amended by P.L.13-2009, SEC.1.

IC 21-46-3-6
Expenses; funding
Sec. 6. (a) The expense of operating and maintaining the laboratory must be paid from funds appropriated for the administration of the Indiana state board of animal health.
(b) All funds used for the operating and maintaining of the laboratory shall be used by the board of trustees of Purdue University out of funds appropriated to the Indiana state board of animal health, subject to the approval of the Indiana state board of animal health.
(c) Money collected from fees charged under this chapter shall be used by the board of trustees of Purdue University to carry out the purpose of this chapter.
As added by P.L.2-2007, SEC.287.



CHAPTER 4. PURDUE UNIVERSITY: AGRICULTURAL STATISTICS

IC 21-46-4-2
Duties
Sec. 2. The Indiana agricultural statistics service shall collect, compile, systematize, tabulate, and publish statistical information relating to agriculture, livestock, and crop production.
As added by P.L.2-2007, SEC.287.



CHAPTER 5. PURDUE UNIVERSITY: COOPERATIVE EXTENSION SERVICE

IC 21-46-5-2
Cooperative extension administrators and educators
Sec. 2. (a) Each county cooperative extension service must have one (1) administrator and may have other staff members in agriculture, home economics, youth, and other subject matter specialties.
(b) The director of the state cooperative extension service of Purdue University, with the approval of the president and board of trustees of Purdue University, shall appoint all county cooperative extension service personnel. These appointees are members of the Purdue University staff. When the county cooperative extension service personnel appointments are made, the state shall pay Purdue University for the state cooperative extension service the sums appropriated in the biennial budget to maintain staff in each county. The state cooperative extension service shall pay to the county cooperative extension service educators, as a part of their salaries, at least the sum paid by the state to Purdue University for cooperative extension service educator salaries.
As added by P.L.2-2007, SEC.287.

IC 21-46-5-3
State cooperative extension service; duties
Sec. 3. Each county cooperative extension service educator under the supervision of the state cooperative extension service of Purdue University shall do the following:
(1) Provide and carry on educational programs in agricultural production, home economics, family living, management, public affairs, community development, and recreation.
(2) Assist other university programs of education, research, and assistance established for the welfare of Indiana residents.
(3) Conduct 4-H club and other work with youth.
(4) Give information and advice to producers, distributors, and consumers regarding production, processing, marketing, and use

of agricultural products.
(5) Give advice and technical assistance concerning soil fertility and other natural resources.
(6) Cooperate with farmers, farmers' organizations, home economics organizations, and other rural and urban organizations.
As added by P.L.2-2007, SEC.287.

IC 21-46-5-4
Cooperative extension educators; federal matching funds
Sec. 4. (a) All claims covering the salaries and travel expenses of county cooperative extension service educators that are payable from county funds must be submitted monthly to the state cooperative extension service of Purdue University for approval for matching federal funds. The county cooperative extension service educators may file any approved claims with the county auditor. The county auditor shall draw a warrant on the county treasury for the payment of approved claims.
(b) All claims covering other expenses of the county cooperative extension service office must be filed directly with the county auditor. The county auditor shall draw a warrant on the county treasury for payment.
(c) The county auditor shall provide an annual summary of the county's expenditures for the county cooperative extension service office to the state cooperative extension service of Purdue University.
As added by P.L.2-2007, SEC.287.



CHAPTER 6. AGRICULTURAL EXPERIMENT STATION

IC 21-46-6-2
Office of agricultural research programs
Sec. 2. The agricultural experiment station shall be known as the office of agricultural research programs.
As added by P.L.2-2007, SEC.287.

IC 21-46-6-3
Authority to receive federal funds
Sec. 3. The office of agricultural research programs may, as the agency of the state, receive cooperative funds from the United States Department of Agriculture that are provided to agricultural experiment stations.
As added by P.L.2-2007, SEC.287.






ARTICLE 47. GEOLOGICAL SURVEY; ENERGY RESEARCH AND EDUCATION CENTERS

CHAPTER 1. GENERAL PROVISIONS; DEFINITIONS

IC 21-47-1-2
"Center"
Sec. 2. "Center", for purposes of IC 21-47-4, refers to the center for coal technology research established by IC 21-47-4-1.
As added by P.L.2-2007, SEC.288.

IC 21-47-1-3
"Fund"
Sec. 3. "Fund", for purposes of IC 21-47-4, refers to the coal technology research fund established by IC 21-47-4-5.
As added by P.L.2-2007, SEC.288.

IC 21-47-1-4
"Indiana coal"
Sec. 4. "Indiana coal" means coal from a mine whose coal deposits are located in the ground wholly or partially in Indiana regardless of the location of the mine's tipple.
As added by P.L.2-2007, SEC.288.

IC 21-47-1-5
"State agency"
Sec. 5. "State agency" has the meaning set forth in IC 4-13-1-1.
As added by P.L.2-2007, SEC.288.

IC 21-47-1-6
"Survey"
Sec. 6. "Survey", as used in IC 21-47-2, refers to the Indiana geological survey established as a part of Indiana University by IC 21-47-2.
As added by P.L.2-2007, SEC.288.

IC 21-47-1-7
"Unit"
Sec. 7. "Unit" has the meaning set forth in IC 36-1-2-23.
As added by P.L.2-2007, SEC.288.



CHAPTER 2. STATE GEOLOGIST; GEOLOGICAL SURVEY

IC 21-47-2-2
Geological survey; establishment; purpose
Sec. 2. (a) The Indiana geological survey is established as a part of Indiana University.
(b) The head of the survey is the state geologist.
(c) The survey is under the direction and control of the board of trustees of Indiana University to:
(1) continue the geological and scientific survey of Indiana;
(2) continue the work of discovering, developing, and preserving the mineral, energy, and ground water resources of Indiana; and
(3) have charge of the state geological sample collection.
As added by P.L.2-2007, SEC.288.

IC 21-47-2-3
Geological survey; duties; powers
Sec. 3. (a) The survey shall do the following:
(1) Provide geologic information about the energy, mineral, and ground water resources and geologic related hazards of Indiana.
(2) Provide services that include:
(A) the archiving of rock cores, well cuttings, other subsurface geologic information, and other physical and chemical data on geologic materials; and
(B) the collection and storage of data.
(3) Provide public service, information, and educational programs.
(4) Engage in research.
(5) Participate in cooperative studies and contractual projects with the department of natural resources and other agencies of state and federal government.
(6) Participate in cooperative studies and contractual projects

with state educational institutions and private educational institutions.
(7) Disseminate published maps and reports.
(b) The survey may also do the following through contractual agreements:
(1) Provide the department of natural resources with information on the geologic occurrence of ground water and the vulnerability of this resource to contamination.
(2) Provide to the department of natural resources and other state agencies geologic information needed for the effective regulation of the mineral, water, and energy resources of Indiana.
(3) At the request of the department of natural resources, perform geotechnical investigations for a variety of mine reclamation programs.
(4) Provide general geotechnical consultation and assistance as may be needed from time to time.
As added by P.L.2-2007, SEC.288.

IC 21-47-2-4
Geological survey advisory council
Sec. 4. (a) The president of Indiana University may appoint a geological survey advisory council.
(b) The council, if appointed, consists of nine (9) or more members who shall be selected with regard to their experience and knowledge concerning the public needs or enterprises served by the geological survey.
(c) The president of Indiana University shall specify the length of the term for which members of the council are appointed.
(d) Each member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A member is also entitled to reimbursement for traveling expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(e) The council shall meet with the state geologist from time to time, at the call of the state geologist, to make recommendations concerning:
(1) the functions and performance of the survey; and
(2) appropriations and funding for the survey.
(f) The council may make recommendations concerning the effectiveness and efficiency of the survey and other matters.
(g) Recommendations and reports of the council shall be directed to the following:
(1) The governor.
(2) The budget agency.
(3) The president of Indiana University.
(4) The director of the department of natural resources.
As added by P.L.2-2007, SEC.288.
IC 21-47-2-5
State geologist; duty to confer with department of natural resources
Sec. 5. The state geologist and Indiana University shall confer periodically with the director of the department of natural resources concerning the enforcement of laws that address conservation issues and the development of natural resources.
As added by P.L.2-2007, SEC.288.

IC 21-47-2-6
Geological survey; appropriations; responsibility of Indiana University; responsibility of state
Sec. 6. (a) Appropriations to support the operations of the survey shall be made to Indiana University by separate line item.
(b) Indiana University is not responsible for the expenses and cost of operating and maintaining the survey except to the extent that the appropriations and the income generated by contracts and other operations of the survey are sufficient. If at any time the board of trustees of Indiana University determines that it is no longer feasible for the survey to be a part of Indiana University, the director of the department of natural resources and the governor shall be advised as promptly as possible so that the state may make other arrangements to fulfill the mission of the survey.
(c) The state, and not Indiana University or the department of natural resources, shall defend against and be liable to satisfy claims against the survey arising from the performance by the survey of the powers and duties set forth in section 3 of this chapter.
As added by P.L.2-2007, SEC.288.



CHAPTER 3. GEODETIC ADVISER

IC 21-47-3-2
Duties
Sec. 2. (a) The geodetic adviser is responsible for implementing a new system of geodetic control monuments in the form of a high accuracy geodetic reference network that is part of the National Spatial Reference System and that meets the needs of geodetic and geographic information users.
(b) The geodetic adviser shall coordinate and assist in the following:
(1) The design of the geodetic reference network.
(2) The establishment of any geodetic reference monument.
(3) The maintenance of data base control stations, to the extent that funding is available.
(4) The establishment and implementation of quality control and quality assurance programs for the geodetic reference network.
(5) The assistance and training of users of the geodetic reference network.
As added by P.L.2-2007, SEC.288.

IC 21-47-3-3
Funding
Sec. 3. (a) The state, a state agency, or a unit may provide funding from available funds for the activities described in this chapter.
(b) A unit may pay the cost of any geodetic reference monument that is established within the boundaries of that unit.
(c) Money in the county surveyor's corner perpetuation fund collected under IC 36-2-7-10 or IC 36-2-19 may be used for purposes of this chapter.
As added by P.L.2-2007, SEC.288.

IC 21-47-3-4
County ordinances
Sec. 4. (a) A county legislative body may adopt an ordinance:
(1) prohibiting a person from moving, changing, or otherwise altering a monument that is part of the National Spatial Reference System; and
(2) prescribing a monetary penalty for violation of the

ordinance.
(b) Any money collected for a violation of the ordinance shall be deposited in the county surveyor's corner perpetuation fund.
As added by P.L.2-2007, SEC.288.



CHAPTER 4. CENTER FOR COAL TECHNOLOGY RESEARCH

IC 21-47-4-2
Authority of lieutenant governor to adopt rules
Sec. 2. The office of the lieutenant governor may adopt rules under IC 4-22-2 to carry out the duties, purposes, and functions of the center.
As added by P.L.2-2007, SEC.288.

IC 21-47-4-3
Location; Purdue University
Sec. 3. The center must be located at Purdue University at West Lafayette. In carrying out its duties under this chapter, the center must cooperate with and may use the resources of the following:
(1) Indiana geological survey and other state educational institutions.
(2) A state or federal department or agency.
(3) A political subdivision.
(4) Interest groups representing business, environment, industry, science, and technology.
As added by P.L.2-2007, SEC.288.

IC 21-47-4-4
Powers Sec. 4. To carry out the center's duties described in section 1 of this chapter, the lieutenant governor or the lieutenant governor's designee, acting on behalf of the center, may do the following:
(1) Organize the center in the manner necessary to implement this chapter.
(2) Execute contractual agreements, including contracts for:
(A) the operation of the center;
(B) the performance of any of the duties described in section 1 of this chapter; and
(C) any other services necessary to carry out this chapter.
(3) Receive money from any source for purposes of this chapter.
(4) Expend money for an activity appropriate to the purposes of this chapter.
(5) Execute agreements and cooperate with the following:
(A) Purdue University and other state educational institutions.
(B) A state or federal department or agency.
(C) A political subdivision.
(D) Interest groups representing business, the environment, industry, science, and technology.
(6) Employ personnel as necessary for the efficient administration of this chapter subject to the approval of the budget agency.
As added by P.L.2-2007, SEC.288.

IC 21-47-4-5
Coal technology research fund
Sec. 5. (a) The coal technology research fund is established to provide money for the center and for the office of the lieutenant governor to carry out the duties specified under this chapter. The budget agency shall administer the fund.
(b) The fund consists of the following:
(1) Money appropriated or otherwise designated or dedicated by the general assembly.
(2) Gifts, grants, and bequests.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as the treasurer may invest other public funds.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-2007, SEC.288.









TITLE 22. LABOR AND SAFETY

ARTICLE 1. DEPARTMENT OF LABOR

CHAPTER 1. POWERS AND DUTIES OF THE DEPARTMENT

IC 22-1-1-2
Commissioner of labor; bonds; oath
Sec. 2. (a) The commissioner of labor shall be appointed by the governor and shall serve at the will of the governor. The commissioner serves until the commissioner's successor is appointed and qualified.
(b) The commissioner of labor:
(1) shall be the administrative and executive officer of the department of labor;
(2) shall supervise and direct the work of the department;
(3) shall have immediate charge of the administration and enforcement of all the laws and rules that the department is required by law to enforce and administer;
(4) shall have general charge of all inspections and investigations; and
(5) shall perform such other duties as may be prescribed in this chapter.
(c) The commissioner shall adopt and use an official seal for the authentication of the orders and records of the department.
(d) Before entering upon the discharge of official duties, the commissioner shall:
(1) execute a bond, payable to the state in such amount and with such sureties as shall be approved by the governor, conditioned for the faithful discharge of the commissioner's official duties; and
(2) take and subscribe an oath, which shall be endorsed upon the commissioner's official bond;
and the bond and oath when so executed shall be filed in the office of the secretary of state.
(Formerly: Acts 1945, c.334, s.2.) As amended by P.L.37-1985, SEC.17; P.L.100-2012, SEC.55.

IC 22-1-1-2.5 Repealed
(Repealed by P.L.100-2012, SEC.56.)

IC 22-1-1-3
Department of labor; office space; traveling expenses
Sec. 3. (a) The department of labor shall be provided with adequate offices in the state capitol building or in some other suitable building in Indianapolis, in which its records shall be kept and its official business shall be transacted.
(b) The commissioner of labor and the several employees of the department shall be entitled to receive from the state their necessary and actual expenses while traveling on the business of the department, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(c) All salaries and expenses of the department shall be audited and paid out of appropriations made to the department of labor for that purpose in the manner prescribed by law for the payment of the expenses of other departments of the state government.
(Formerly: Acts 1945, c.334, s.3.) As amended by P.L.37-1985, SEC.19.

IC 22-1-1-4
Department of labor; bureaus
Sec. 4. The following bureaus are created within the department of labor:
(1) The bureau of mines and mine safety.
(2) The bureau of child labor.
(Formerly: Acts 1945, c.334, s.4; Acts 1975, P.L.235, SEC.2.) As amended by P.L.37-1985, SEC.20.

IC 22-1-1-5
Bureaus; powers and duties
Sec. 5. (a) The bureau of mines and mining safety shall do the following:
(1) have immediate charge of the administration of the underground mine laws of this state;
(2) provide safety consultation services to any underground mine operator at the request of the operator;
(3) provide mine safety and health education information to all underground mine operators; and
(4) investigate all fatalities occurring in underground mine operations for the purpose of data collection; however, an investigation shall not interfere with investigations by the federal Mine Safety and Health Administration.
(b) The bureau of child labor shall have immediate charge of the supervision of children who are gainfully employed, including employment certificate violations under IC 20-33-3-38.5, IC 20-33-3-39, and IC 20-33-3-40. A child employee under the jurisdiction of the bureau of child labor may file a complaint with the

bureau of child labor if the employer of the child employee requires noncompliance by the child employee with the provisions of IC 20-33-3-38.5.
(Formerly: Acts 1945, c.334, s.5; Acts 1975, P.L.235, SEC.3.) As amended by P.L.37-1985, SEC.21; P.L.215-1989, SEC.1; P.L.182-2006, SEC.10; P.L.35-2007, SEC.1.

IC 22-1-1-6
Bureaus; directors; appointment
Sec. 6. Each bureau is under the immediate charge of a director who is under the immediate charge of the commissioner. A director for each bureau shall be appointed by the commissioner of labor with the approval of the governor.
(Formerly: Acts 1945, c.334, s.6.) As amended by P.L.215-1989, SEC.2.

IC 22-1-1-7
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-1-1-8
Commissioner of labor; general powers and duties
Sec. 8. The commissioner of labor may do the following:
(1) Make or cause to be made all necessary inspections to see that all of the laws and rules enacted or adopted for that purpose and that the department is required to enforce are promptly and effectively administered and executed.
(2) Collect, collate, and publish statistical and other information relating to working conditions in this state and to the enforcement of this chapter and such rules as may be necessary to the advancement of the purposes of this chapter, but no publicity of any information involving the name or identity of any employer, employee, or other person, firm, limited liability company, or corporation shall be given. It shall be unlawful for the commissioner or any person to divulge, or to make known in any way not provided by law, to any person the operation, style of work, or apparatus of any employer, or the amount or sources of income, profits, losses, expenditures, or any part thereof obtained by him in the discharge of his official duties.
(3) Except as otherwise provided by law, employ, promote, and remove clerks, inspectors, and other employees as needed or as the service of the department of labor may require, and with the approval of the governor, within the appropriation therefor, fix their compensation and to assign to them their duties.
(4) Promote the voluntary arbitration, mediation, and conciliation of disputes between employers and employees, for the purpose of avoiding strikes, lockouts, boycotts, blacklists, discrimination, and legal proceedings in matters of employment. The commissioner may appoint temporary boards of arbitration, provide for the payment of the necessary expenses of the

boards, order reasonable compensation paid to each member engaged in arbitration, prescribe and adopt rules of procedure for arbitration boards, conduct investigations and hearings, publish reports and advertisements, and do all other things convenient and necessary to accomplish the purpose of this chapter. The commissioner may designate an employee of the department to act as chief mediator and may detail other employees, from time to time, to act as the commissioner's assistants for the purpose of executing this chapter. Any employee of the department who may act on a temporary board shall serve without extra compensation.
(Formerly: Acts 1945, c.334, s.8.) As amended by P.L.37-1985, SEC.22; P.L.8-1993, SEC.269; P.L.6-2012, SEC.149.

IC 22-1-1-9
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-1-1-10
Safe place to work
Sec. 10. Every employer and place of employment under the jurisdiction of the department of labor created by this chapter shall:
(1) furnish employment that is safe for the employees therein;
(2) furnish and use safety devices, safeguards, methods, and processes reasonably adequate to render employment and place of employment safe; and
(3) do every other thing reasonably necessary to protect the safety of the employee.
(Formerly: Acts 1945, c.334, s.10.) As amended by P.L.37-1985, SEC.23.

IC 22-1-1-11
Commissioner of labor; powers and duties
Sec. 11. The commissioner of labor is authorized and directed to do the following:
(1) To investigate and adopt rules under IC 4-22-2 prescribing what safety devices, safeguards, or other means of protection shall be adopted for the prevention of accidents in every employment or place of employment, to determine what suitable devices, safeguards, or other means of protection for the prevention of industrial accidents or occupational diseases shall be adopted or followed in any or all employments or places of employment, and to adopt rules under IC 4-22-2 applicable to either employers or employees, or both for the prevention of accidents and the prevention of industrial or occupational diseases.
(2) Whenever, in the judgment of the commissioner of labor, any place of employment is not being maintained in a sanitary manner or is being maintained in a manner detrimental to the health of the employees therein, to obtain any necessary

technical or expert advice and assistance from the state department of health. The state department of health, upon the request of the commissioner of labor, shall furnish technical or expert advice and assistance to the commissioner and take the steps authorized or required by the health laws of the state.
(3) Annually forward the report received from the mining board under IC 22-10-1.5-5(a)(5) to the legislative council in an electronic format under IC 5-14-6 and request from the general assembly funding for necessary additional mine inspectors.
(4) Administer the mine safety fund established under IC 22-10-12-16.
(Formerly: Acts 1945, c.334, s.11.) As amended by P.L.37-1985, SEC.24; P.L.2-1992, SEC.738; P.L.187-2003, SEC.1; P.L.28-2004, SEC.158; P.L.35-2007, SEC.2.

IC 22-1-1-12
Rules; petition for variation
Sec. 12. (a) If there will be practical difficulties or unnecessary hardships in carrying out any rule, order, or determination of the commissioner of labor, the commissioner of labor may, after a public hearing, authorize a variation from any requirement, if the spirit of the rule and of the law will be otherwise observed. Any person who is affected by any rule, or his agent, may petition the commissioner of labor, in writing, for variation, stating the grounds therefor. The commissioner of labor shall fix a day for a hearing on the petition and shall give reasonable notice thereof to the petitioner.
(b) A properly indexed record of all variations made shall be kept in the office of the department of labor and shall be open to public inspection.
(Formerly: Acts 1945, c.334, s.12.) As amended by P.L.37-1985, SEC.25.

IC 22-1-1-13
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-1-1-14
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-1-1-15
Labor information; wages and hours; records
Sec. 15. (a) Every employer, employee, owner or other person shall furnish to the commissioner of labor any information which the commissioner of labor is authorized to require, and shall make true and specific answers to all questions, whether submitted orally or in writing, which are authorized to be put to him.
(b) Every employer shall keep a true and accurate record of the name, address or occupation of each person employed by him, and of the daily and weekly hours worked by each such person and of the

wages paid each pay period to each such person. Provided however, That the record of the daily and weekly hours worked or of the wages paid shall not be required for any person employed in a bona fide executive, agricultural, domestic, administrative or professional capacity or in the capacity of an outside salesman. No employer shall make or cause to be made any false entries in any such record.
(Formerly: Acts 1945, c.334, s.15.)

IC 22-1-1-16
Investigations; right of entry
Sec. 16. The commissioner of labor and his authorized representative shall have the power and the authority to enter any place of employment for the purpose of collecting facts and statistics relating to the employment of workers and of making inspections for the proper enforcement of all of the labor laws of this state, including IC 5-16-7. No employer or owner shall refuse to admit the commissioner of labor or his authorized representatives to his place of employment.
(Formerly: Acts 1945, c.334, s.16.) As amended by P.L.35-1990, SEC.41.

IC 22-1-1-17
Investigations; depositions; subpoenas; production of books and papers; contempt
Sec. 17. The commissioner of labor and any officer or employee of the department of labor designated by the commissioner, in the performance of any duty, or the execution of any power prescribed by law, may administer oaths, certify to official acts and records, and, where specifically ordered by the governor, take and cause to be taken depositions of witnesses, issue subpoenas, and compel the attendance of witnesses and the production of papers, books, accounts, payrolls relating to the employment of workers, documents, records, and testimony. In case of the failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to produce evidence or to testify to any matter regarding which he may be lawfully interrogated, it shall be the duty of any circuit or superior court upon application of the commissioner or any officer or employee of the department of labor and a showing of the probable materiality of books, records, and papers, or, in the case of a witness, that he is believed to be possessed of information material to the examination, to compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements, of a subpoena issued from a court or a refusal to testify therein.
(Formerly: Acts 1945, c.334, s.17.) As amended by P.L.37-1985, SEC.26.

IC 22-1-1-18
Rule violations; prosecution
Sec. 18. It shall be the duty of the several prosecuting attorneys of the respective judicial circuits or the attorney-general of the state of

Indiana on the relation of the state of Indiana, upon the request of the commissioner of labor, or any of his authorized representatives, to prosecute any violation of any law, rule or order which it is made the duty of the commissioner to enforce.
(Formerly: Acts 1945, c.334, s.18.)

IC 22-1-1-19
Repealed
(Repealed by Acts 1971, P.L.356, SEC.2.)

IC 22-1-1-20
Repealed
(Repealed by Acts 1979, P.L.17, SEC.55.)

IC 22-1-1-21
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-1-1-22
Information sharing concerning construction workers misclassified as independent contractors
Sec. 22. (a) This section applies after December 31, 2009.
(b) As used in this section, "contractor" means:
(1) a sole proprietor;
(2) a partnership;
(3) a firm;
(4) a corporation;
(5) a limited liability company;
(6) an association; or
(7) another legal entity;
that engages in construction and is authorized by law to do business in Indiana. The term includes a general contractor, a subcontractor, and a lower tiered contractor. The term does not include the state, the federal government, or a political subdivision.
(c) The department of labor shall cooperate with the:
(1) department of workforce development established by IC 22-4.1-2-1;
(2) department of state revenue established by IC 6-8.1-2-1; and
(3) worker's compensation board of Indiana created by IC 22-3-1-1(a);
by sharing information concerning any suspected improper classification by a contractor of an individual as an independent contractor (as defined in IC 22-3-6-1(b)(7) or IC 22-3-7-9(b)(5)).
(d) For purposes of IC 5-14-3-4, information shared under this section is confidential, may not be published, and is not open to public inspection.
(e) An officer or employee of the department of labor who knowingly or intentionally discloses information that is confidential under this section commits a Class A misdemeanor.
As added by P.L.164-2009, SEC.2.



CHAPTER 1.5. DEPARTMENT PERSONNEL



CHAPTER 1.7. TRANSITION FROM THE DIVISION OF LABOR TO THE DEPARTMENT OF LABOR

IC 22-1-1.7-2
Transfer of powers, duties, and liabilities of division of labor
Sec. 2. On July 1, 1985, all powers, duties, and liabilities of the division of labor are transferred to the department of labor established by P.L.37-1985.
As added by P.L.220-2011, SEC.359.

IC 22-1-1.7-3
Treatment of references to division of labor
Sec. 3. After June 30, 1985, any reference to the division of labor in any statute or rule shall be treated as a reference to the department of labor established by P.L.37-1985.
As added by P.L.220-2011, SEC.359.

IC 22-1-1.7-4
Transfer of records and property of division of labor
Sec. 4. On July 1, 1985, all records and property of the division of labor are transferred to the department of labor established by P.L.37-1985.
As added by P.L.220-2011, SEC.359.

IC 22-1-1.7-5
Staff of division of labor
Sec. 5. The staff of the department of labor established by P.L.37-1985 shall be composed initially from among employees of the division of labor.
As added by P.L.220-2011, SEC.359.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. HOME CARE CONSUMERS AND WORKER PROTECTION

IC 22-1-5-2
"Companion type services"
Sec. 2. As used in this chapter, "companion type services" refers to services described in IC 12-10-17.1-2(2).
As added by P.L.212-2005, SEC.19. Amended by P.L.141-2006, SEC.103.

IC 22-1-5-3
"Consumer"
Sec. 3. As used in this chapter, "consumer" means an individual who:
(1) receives home care services given by a home care services worker in the individual's residence; or
(2) pays for and directs the home care services for another individual.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-4
"Consumer notice"
Sec. 4. As used in this chapter, "consumer notice" means the notice described in section 14 of this chapter.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-5
"Department"
Sec. 5. As used in this chapter, "department" refers to the department of labor created under IC 22-1-1-1.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-6
"Home care services"
Sec. 6. As used in this chapter, "home care services" means skilled and unskilled services provided to an individual at the individual's residence to enable the individual to remain in the residence safely and comfortably. The provision of at least two (2) of the following is included in home care services:
(1) Nursing.
(2) Therapy.
(3) Attendant care.
(4) Companion type services.
(5) Homemaker services. As added by P.L.212-2005, SEC.19.

IC 22-1-5-7
"Home care services worker"
Sec. 7. As used in this chapter, "home care services worker" means an individual performing home care services for compensation.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-8
"Homemaker services"
Sec. 8. As used in this chapter, "homemaker services" means assistance with or performing household tasks that include housekeeping, shopping, laundry, meal planning and preparation, handyman services, and seasonal chores.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-9
"Placement agency"
Sec. 9. As used in this chapter, "placement agency" means a person engaged in the business of securing home care services employment for an individual or securing a home care services worker for a consumer. The term:
(1) includes an employment agency, a nurse registry, and an entity that places a home care services worker for compensation by a consumer in the consumer's residence to provide home care services; and
(2) does not include a worker who solely and personally provides home care services to another individual at the residence of that individual.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-10
"Skilled services"
Sec. 10. As used in this chapter, "skilled services" means services provided by a:
(1) registered nurse (as defined in IC 25-23-1-1.1(a));
(2) licensed practical nurse (as defined in IC 25-23-1-1.2); or
(3) health care professional listed in IC 16-27-1-1.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-11
"Worker notice"
Sec. 11. As used in this chapter, "worker notice" means the statement described in section 17 of this chapter.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-12
Application of chapter
Sec. 12. This chapter applies to a placement agency, but does not

apply to a:
(1) hospital (as defined in IC 16-18-2-179);
(2) health facility (as defined in IC 16-18-2-167(a)); or
(3) home health agency (as defined in IC 16-18-2-173).
As added by P.L.212-2005, SEC.19.

IC 22-1-5-13
Consumer notice; criminal history check
Sec. 13. (a) A placement agency:
(1) must provide a consumer with a consumer notice each time a home care services worker is placed in the home of the consumer; and
(2) is not required to provide a consumer notice when a new or different home care services worker is substituting for the regular home care services worker placed with the consumer.
(b) Before a placement agency places a home care services worker with a consumer, the home care services worker must provide the placement agency with a copy of the individual's limited criminal history from the central repository for criminal history information under IC 10-13-3. The home care services worker is responsible for the fees required under IC 10-13-3-30 and must annually obtain an updated limited criminal history. A copy of the home care services worker's limited criminal history must be made available to the consumer.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-14
Consumer notice information
Sec. 14. A consumer notice must include the following:
(1) The duties, responsibilities, and obligations of the placement agency to the:
(A) home care services worker; and
(B) consumer.
(2) A statement identifying the placement agency as:
(A) an employer;
(B) a joint employer;
(C) a leasing employer; or
(D) not an employer.
(3) A statement that notwithstanding the employment status of the placement agency, the consumer:
(A) may be considered an employer under state and federal employment laws; and
(B) may be responsible for:
(i) payment of local, state, or federal employment taxes;
(ii) payment for Social Security and Medicare contributions;
(iii) ensuring payment of at least the minimum wage;
(iv) overtime payment;
(v) unemployment contributions under IC 22-4-11; or
(vi) worker's compensation insurance as required by

IC 22-3-2-5 and IC 22-3-7-34;
of the home care services worker.
(4) The appropriate telephone number, address, and electronic mail address of the department for inquiries regarding the contents of the notice.
The department shall determine the content and format of the consumer notice.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-15
Failure to provide consumer notice
Sec. 15. The failure of a placement agency to provide a consumer notice to the consumer at the time a home care services worker is placed in the consumer's home does not relieve a consumer from the duties or obligations as an employer. If a placement agency fails to provide a consumer notice and the consumer is liable for payment of wages, taxes, worker's compensation insurance premiums, or unemployment compensation employer contributions, the consumer has a right of indemnification against the placement agency, which includes the actual amounts paid to or on behalf of the home care services worker as well as the consumer's attorney's fees and costs.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-16
Worker notice
Sec. 16. A placement agency that will not be the actual employer of the home care services worker shall provide a worker notice as set forth in section 17 of this chapter to a home care services worker who is placed with a consumer. The worker notice must:
(1) be provided to the home care services worker upon placement in the consumer's home; and
(2) specify the home care services worker's legal relationship with the placement agency and the consumer.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-17
Worker notice information
Sec. 17. The worker notice referred to in section 16 of this chapter must contain the following:
(1) The duties, responsibilities, and obligations of the placement agency, the consumer, and the home care services worker if the home care services worker is determined to be an independent contractor, including:
(A) a statement of the party responsible for the payment of the home care services worker's wages, taxes, Social Security and Medicare contributions, unemployment contributions, and worker's compensation insurance premiums; and
(B) a statement identifying the party responsible for the home care services worker's hiring, firing, discipline, day to

day supervision, assignment of duties, and provision of equipment or materials for use by the home care services worker.
(2) The telephone number, address, and electronic mail address of the department for inquiries regarding the contents of the notice.
The department shall determine the content and format of the consumer notice.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-18
Investigation of complaints
Sec. 18. The department may at any time and upon receiving a complaint from an interested person investigate an alleged violation of this chapter by a placement agency.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-19
Penalties
Sec. 19. The department may impose a civil penalty not to exceed one thousand dollars ($1,000) against a placement agency that fails to provide a worker notice or a consumer notice at the times required under section 13 or 16 of this chapter. The civil penalty may be assessed by the department and, if necessary, shall be recovered by the prosecuting attorney of the county in which the violation has occurred or by the attorney general, as provided in IC 22-1-1-18.
As added by P.L.212-2005, SEC.19.






ARTICLE 2. WAGES, HOURS, AND BENEFITS

CHAPTER 1. REPEALED



CHAPTER 2. MINIMUM WAGE

IC 22-2-2-2
Public policy
Sec. 2. There are persons employed in some occupations in the state of Indiana at wages insufficient to provide adequate maintenance for themselves and their families. Such employment impairs the health, efficiency and well being of the persons so employed and their families, constitutes unfair competition against other employees and their employers, threatens the stability of industry, and requires, in many cases, that income be supplemented by the payment of public moneys for relief or the provision of other public or private assistance. Employment of persons at such insufficient rates of pay threatens the health and well being of the people of the state of Indiana and injures the economy of the state.
Accordingly, it is hereby declared the policy of the state of Indiana that such conditions be eliminated as rapidly as practicable without substantially curtailing opportunities for employment. To this end, the Minimum Wage Law of 1965 is enacted.
(Formerly: Acts 1965, c.134, s.2.)

IC 22-2-2-3
Definitions; exemptions
Sec. 3. As used in this chapter:
"Commissioner" means the commissioner of labor or the commissioner's authorized representative.
"Department" means the department of labor.
"Occupation" means an industry, trade, business, or class of work in which employees are gainfully employed.
"Employer" means any individual, partnership, association, limited liability company, corporation, business trust, the state, or other governmental agency or political subdivision during any work week in which they have two (2) or more employees. However, it shall not include any employer who is subject to the minimum wage provisions of the federal Fair Labor Standards Act of 1938, as amended (29 U.S.C. 201-209).
"Employee" means any person employed or permitted to work or perform any service for remuneration or under any contract of hire, written or oral, express or implied by an employer in any occupation, but shall not include any of the following:
(a) Persons less than sixteen (16) years of age.
(b) Persons engaged in an independently established trade,

occupation, profession, or business who, in performing the services in question, are free from control or direction both under a contract of service and in fact.
(c) Persons performing services not in the course of the employing unit's trade or business.
(d) Persons employed on a commission basis.
(e) Persons employed by their own parent, spouse, or child.
(f) Members of any religious order performing any service for that order, any ordained, commissioned, or licensed minister, priest, rabbi, sexton, or Christian Science reader, and volunteers performing services for any religious or charitable organization.
(g) Persons performing services as student nurses in the employ of a hospital or nurses training school while enrolled and regularly attending classes in a nurses training school chartered or approved under law, or students performing services in the employ of persons licensed as both funeral directors and embalmers as a part of their requirements for apprenticeship to secure an embalmer's license or a funeral director's license from the state, or during their attendance at any schools required by law for securing an embalmer's or funeral director's license.
(h) Persons who have completed a four (4) year course in a medical school approved by law when employed as interns or resident physicians by any accredited hospital.
(i) Students performing services for any school, college, or university in which they are enrolled and are regularly attending classes.
(j) Persons with physical or mental disabilities performing services for nonprofit organizations organized primarily for the purpose of providing employment for persons with disabilities or for assisting in their therapy and rehabilitation.
(k) Persons employed as insurance producers, insurance solicitors, and outside salesmen, if all their services are performed for remuneration solely by commission.
(l) Persons performing services for any camping, recreational, or guidance facilities operated by a charitable, religious, or educational nonprofit organization.
(m) Persons engaged in agricultural labor. The term shall include only services performed:
(1) on a farm, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and furbearing animals and wildlife;
(2) in the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of the farm and its tools and equipment if the major part of the service is performed on a farm;
(3) in connection with:
(A) the production or harvesting of maple sugar or maple

syrup or any commodity defined as an agricultural commodity in the Agricultural Marketing Act, as amended (12 U.S.C. 1141j);
(B) the raising or harvesting of mushrooms;
(C) the hatching of poultry; or
(D) the operation or maintenance of ditches, canals, reservoirs, or waterways used exclusively for supplying and storing water for farming purposes; and
(4) in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage, to market, or to a carrier for transportation to market, any agricultural or horticultural commodity, but only if service is performed as an incident to ordinary farming operation or, in the case of fruits and vegetables, as an incident to the preparation of fruits and vegetables for market. However, this exception shall not apply to services performed in connection with any agricultural or horticultural commodity after its delivery to a terminal market or processor for preparation or distribution for consumption.
As used in this subdivision, "farm" includes stock, dairy, poultry, fruit, furbearing animals, and truck farms, nurseries, orchards, or greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities.
(n) Those persons employed in executive, administrative, or professional occupations who have the authority to employ or discharge and who earn one hundred fifty dollars ($150) or more a week, and outside salesmen.
(o) Any person not employed for more than four (4) weeks in any four (4) consecutive three (3) month periods.
(p) Any employee with respect to whom the Interstate Commerce Commission has power to establish qualifications and maximum hours of service under the federal Motor Carrier Act of 1935 (49 U.S.C. 304(3)) or any employee of a carrier subject to IC 8-2.1.
(Formerly: Acts 1965, c.134, s.3; Acts 1967, c.153, s.1.) As amended by Acts 1977, P.L.259, SEC.1; P.L.37-1985, SEC.27; P.L.246-1985, SEC.11; P.L.23-1988, SEC.110; P.L.99-1989, SEC.30; P.L.3-1989, SEC.131; P.L.133-1990, SEC.1; P.L.23-1993, SEC.127; P.L.8-1993, SEC.270; P.L.178-2003, SEC.8.

IC 22-2-2-4
Rates; discrimination
Sec. 4. (a) Every employer employing four (4) or more employees during a work week shall:
(1) in any work week beginning on or after July 1, 1968, in which the employer is subject to the provisions of this chapter, pay each of the employer's employees wages of not less than one dollar and twenty-five cents ($1.25) per hour; (2) in any work week beginning on or after July 1, 1977, in which the employer is subject to this chapter, pay each of the employer's employees wages of not less than one dollar and fifty cents ($1.50) per hour;
(3) in any work week beginning on or after January 1, 1978, in which the employer is subject to this chapter, pay each of the employer's employees wages of not less than one dollar and seventy-five cents ($1.75) per hour; and
(4) in any work week beginning on or after January 1, 1979, in which the employer is subject to this chapter, pay each of the employer's employees wages of not less than two dollars ($2) per hour.
(b) Except as provided in subsection (c), every employer employing at least two (2) employees during a work week shall, in any work week in which the employer is subject to this chapter, pay each of the employees in any work week beginning on and after July 1, 1990, and before October 1, 1998, wages of not less than three dollars and thirty-five cents ($3.35) per hour.
(c) An employer subject to subsection (b) is permitted to apply a "tip credit" in determining the amount of cash wage paid to tipped employees. In determining the wage an employer is required to pay a tipped employee, the amount paid the employee by the employee's employer shall be an amount equal to:
(1) the cash wage paid the employee, which for purposes of the determination shall be not less than the cash wage required to be paid to employees covered under the federal Fair Labor Standards Act of 1938, as amended (29 U.S.C. 203(m)(1)) on August 20, 1996, which amount is two dollars and thirteen cents ($2.13) an hour; and
(2) an additional amount on account of the tips received by the employee, which amount is equal to the difference between the wage specified in subdivision (1) and the wage in effect under subsections (b), (f), (g), and (h).
An employer is responsible for supporting the amount of tip credit taken through reported tips by the employees.
(d) No employer having employees subject to any provisions of this section shall discriminate, within any establishment in which employees are employed, between employees on the basis of sex by paying to employees in such establishment a rate less than the rate at which the employer pays wages to employees of the opposite sex in such establishment for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions, except where such payment is made pursuant to:
(1) a seniority system;
(2) a merit system;
(3) a system which measures earnings by quantity or quality of production; or
(4) a differential based on any other factor other than sex.
(e) An employer who is paying a wage rate differential in

violation of subsection (d) shall not, in order to comply with subsection (d), reduce the wage rate of any employee, and no labor organization, or its agents, representing employees of an employer having employees subject to subsection (d) shall cause or attempt to cause such an employer to discriminate against an employee in violation of subsection (d).
(f) Except as provided in subsection (c), every employer employing at least two (2) employees during a work week shall, in any work week in which the employer is subject to this chapter, pay each of the employees in any work week beginning on or after October 1, 1998, and before March 1, 1999, wages of not less than four dollars and twenty-five cents ($4.25) per hour.
(g) Except as provided in subsections (c) and (j), every employer employing at least two (2) employees during a work week shall, in any work week in which the employer is subject to this chapter, pay each of the employees in any work week beginning on or after March 1, 1999, and before July 1, 2007, wages of not less than five dollars and fifteen cents ($5.15) an hour.
(h) Except as provided in subsections (c) and (j), every employer employing at least two (2) employees during a work week shall, in any work week in which the employer is subject to this chapter, pay each of the employees in any work week beginning on or after June 30, 2007, wages of not less than the minimum wage payable under the federal Fair Labor Standards Act of 1938, as amended (29 U.S.C. 201 et seq.).
(i) This section does not apply if an employee:
(1) provides companionship services to the aged and infirm (as defined in 29 CFR 552.6); and
(2) is employed by an employer or agency other than the family or household using the companionship services, as provided in 29 CFR 552.109 (a).
(j) This subsection applies only to an employee who has not attained the age of twenty (20) years. Instead of the rates prescribed by subsections (c), (f), (g), and (h), an employer may pay an employee of the employer, during the first ninety (90) consecutive calendar days after the employee is initially employed by the employer, a wage which is not less than:
(1) four dollars and twenty-five cents ($4.25) per hour, effective March 1, 1999; and
(2) the amount payable under the federal Fair Labor Standards Act of 1938, as amended (29 U.S.C. 201 et seq.), during the first ninety (90) consecutive calendar days after initial employment to an employee who has not attained twenty (20) years of age, effective July 1, 2007.
However, no employer may take any action to displace employees (including partial displacements such as reduction in hours, wages, or employment benefits) for purposes of hiring individuals at the wage authorized in this subsection.
(k) Except as otherwise provided in this section, no employer shall employ any employee for a work week longer than forty (40)

hours unless the employee receives compensation for employment in excess of the hours above specified at a rate not less than one and one-half (1.5) times the regular rate at which the employee is employed.
(l) For purposes of this section the following apply:
(1) "Overtime compensation" means the compensation required by subsection (k).
(2) "Compensatory time" and "compensatory time off" mean hours during which an employee is not working, which are not counted as hours worked during the applicable work week or other work period for purposes of overtime compensation, and for which the employee is compensated at the employee's regular rate.
(3) "Regular rate" means the rate at which an employee is employed is considered to include all remuneration for employment paid to, or on behalf of, the employee, but is not considered to include the following:
(A) Sums paid as gifts, payments in the nature of gifts made at Christmas time or on other special occasions, as a reward for service, the amounts of which are not measured by or dependent on hours worked, production, or efficiency.
(B) Payments made for occasional periods when no work is performed due to vacation, holiday, illness, failure of the employer to provide sufficient work, or other similar cause, reasonable payments for traveling expenses, or other expenses, incurred by an employee in the furtherance of the employer's interests and properly reimbursable by the employer, and other similar payments to an employee which are not made as compensation for the employee's hours of employment.
(C) Sums paid in recognition of services performed during a given period if:
(i) both the fact that payment is to be made and the amount of the payment are determined at the sole discretion of the employer at or near the end of the period and not pursuant to any prior contract, agreement, or promise causing the employee to expect the payments regularly;
(ii) the payments are made pursuant to a bona fide profit sharing plan or trust or bona fide thrift or savings plan, meeting the requirements of the administrator set forth in appropriately issued regulations, having due regard among other relevant factors, to the extent to which the amounts paid to the employee are determined without regard to hours of work, production, or efficiency; or
(iii) the payments are talent fees paid to performers, including announcers, on radio and television programs.
(D) Contributions irrevocably made by an employer to a trustee or third person pursuant to a bona fide plan for providing old age, retirement, life, accident, or health insurance or similar benefits for employees. (E) Extra compensation provided by a premium rate paid for certain hours worked by the employee in any day or work week because those hours are hours worked in excess of eight (8) in a day or in excess of the maximum work week applicable to the employee under subsection (k) or in excess of the employee's normal working hours or regular working hours, as the case may be.
(F) Extra compensation provided by a premium rate paid for work by the employee on Saturdays, Sundays, holidays, or regular days of rest, or on the sixth or seventh day of the work week, where the premium rate is not less than one and one-half (1.5) times the rate established in good faith for like work performed in nonovertime hours on other days.
(G) Extra compensation provided by a premium rate paid to the employee, in pursuance of an applicable employment contract or collective bargaining agreement, for work outside of the hours established in good faith by the contract or agreement as the basic, normal, or regular workday (not exceeding eight (8) hours) or work week (not exceeding the maximum work week applicable to the employee under subsection (k)) where the premium rate is not less than one and one-half (1.5) times the rate established in good faith by the contract or agreement for like work performed during the workday or work week.
(m) No employer shall be considered to have violated subsection (k) by employing any employee for a work week in excess of that specified in subsection (k) without paying the compensation for overtime employment prescribed therein if the employee is so employed:
(1) in pursuance of an agreement, made as a result of collective bargaining by representatives of employees certified as bona fide by the National Labor Relations Board, which provides that no employee shall be employed more than one thousand forty (1,040) hours during any period of twenty-six (26) consecutive weeks; or
(2) in pursuance of an agreement, made as a result of collective bargaining by representatives of employees certified as bona fide by the National Labor Relations Board, which provides that during a specified period of fifty-two (52) consecutive weeks the employee shall be employed not more than two thousand two hundred forty (2,240) hours and shall be guaranteed not less than one thousand eight hundred forty (1,840) hours (or not less than forty-six (46) weeks at the normal number of hours worked per week, but not less than thirty (30) hours per week) and not more than two thousand eighty (2,080) hours of employment for which the employee shall receive compensation for all hours guaranteed or worked at rates not less than those applicable under the agreement to the work performed and for all hours in excess of the guaranty which are also in excess of the maximum work week applicable to the employee under

subsection (k) or two thousand eighty (2,080) in that period at rates not less than one and one-half (1.5) times the regular rate at which the employee is employed.
(n) No employer shall be considered to have violated subsection (k) by employing any employee for a work week in excess of the maximum work week applicable to the employee under subsection (k) if the employee is employed pursuant to a bona fide individual contract, or pursuant to an agreement made as a result of collective bargaining by representatives of employees, if the duties of the employee necessitate irregular hours of work, and the contract or agreement includes the following:
(1) Specifies a regular rate of pay of not less than the minimum hourly rate provided in subsections (c), (h), and (j) (whichever is applicable) and compensation at not less than one and one-half (1.5) times that rate for all hours worked in excess of the maximum work week.
(2) Provides a weekly guaranty of pay for not more than sixty (60) hours based on the rates so specified.
(o) No employer shall be considered to have violated subsection (k) by employing any employee for a work week in excess of the maximum work week applicable to the employee under that subsection if, pursuant to an agreement or understanding arrived at between the employer and the employee before performance of the work, the amount paid to the employee for the number of hours worked by the employee in the work week in excess of the maximum work week applicable to the employee under that subsection:
(1) in the case of an employee employed at piece rates, is computed at piece rates not less than one and one-half (1.5) times the bona fide piece rates applicable to the same work when performed during nonovertime hours;
(2) in the case of an employee performing two (2) or more kinds of work for which different hourly or piece rates have been established, is computed at rates not less than one and one-half (1.5) times those bona fide rates applicable to the same work when performed during nonovertime hours; or
(3) is computed at a rate not less than one and one-half (1.5) times the rate established by the agreement or understanding as the basic rate to be used in computing overtime compensation thereunder, provided that the rate so established shall be substantially equivalent to the average hourly earnings of the employee, exclusive of overtime premiums, in the particular work over a representative period of time;
and if the employee's average hourly earnings for the work week exclusive of payments described in this section are not less than the minimum hourly rate required by applicable law, and extra overtime compensation is properly computed and paid on other forms of additional pay required to be included in computing the regular rate.
(p) Extra compensation paid as described in this section shall be creditable toward overtime compensation payable pursuant to this section. (q) No employer shall be considered to have violated subsection (k) by employing any employee of a retail or service establishment for a work week in excess of the applicable work week specified therein, if:
(1) the regular rate of pay of the employee is in excess of one and one-half (1.5) times the minimum hourly rate applicable to the employee under section 2 of this chapter; and
(2) more than half of the employee's compensation for a representative period (not less than one (1) month) represents commissions on goods or services.
In determining the proportion of compensation representing commissions, all earnings resulting from the application of a bona fide commission rate shall be considered commissions on goods or services without regard to whether the computed commissions exceed the draw or guarantee.
(r) No employer engaged in the operation of a hospital or an establishment which is an institution primarily engaged in the care of the sick, the aged, or individuals with a mental illness or defect who reside on the premises shall be considered to have violated subsection (k) if, pursuant to an agreement or understanding arrived at between the employer and the employee before performance of the work, a work period of fourteen (14) consecutive days is accepted in lieu of the work week of seven (7) consecutive days for purposes of overtime computation and if, for the employee's employment in excess of eight (8) hours in any workday and in excess of eighty (80) hours in that fourteen (14) day period, the employee receives compensation at a rate not less than one and one-half (1.5) times the regular rate at which the employee is employed.
(s) No employer shall employ any employee in domestic service in one (1) or more households for a work week longer than forty (40) hours unless the employee receives compensation for that employment in accordance with subsection (k).
(t) In the case of an employee of an employer engaged in the business of operating a street, a suburban or interurban electric railway, or a local trolley or motorbus carrier (regardless of whether or not the railway or carrier is public or private or operated for profit or not for profit), in determining the hours of employment of such an employee to which the rate prescribed by subsection (k) applies, there shall be excluded the hours the employee was employed in charter activities by the employer if both of the following apply:
(1) The employee's employment in the charter activities was pursuant to an agreement or understanding with the employer arrived at before engaging in that employment.
(2) If employment in the charter activities is not part of the employee's regular employment.
(u) Any employer may employ any employee for a period or periods of not more than ten (10) hours in the aggregate in any work week in excess of the maximum work week specified in subsection (k) without paying the compensation for overtime employment prescribed in subsection (k), if during that period or periods the

employee is receiving remedial education that:
(1) is provided to employees who lack a high school diploma or educational attainment at the eighth grade level;
(2) is designed to provide reading and other basic skills at an eighth grade level or below; and
(3) does not include job specific training.
(v) Subsection (k) does not apply to an employee of a motion picture theater.
(w) Subsection (k) does not apply to an employee of a seasonal amusement or recreational establishment, an organized camp, or a religious or nonprofit educational conference center that is exempt under the federal Fair Labor Standards Act of 1938, as amended (29 U.S.C. 213).
(Formerly: Acts 1965, c.134, s.4; Acts 1967, c.153, s.2.) As amended by Acts 1977, P.L.259, SEC.2; P.L.19-1986, SEC.38; P.L.133-1990, SEC.2; P.L.39-1998, SEC.1; P.L.1-1999, SEC.53; P.L.234-1999, SEC.6; P.L.99-2007, SEC.182; P.L.165-2007, SEC.1.

IC 22-2-2-5
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-2-2-6
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-2-2-7
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-2-2-8
Statement of hours and wages; furnishing employees; posting law
Sec. 8. (a) Every employer subject to the provisions of this chapter or to any rule or order issued under this chapter shall each pay period furnish to each employee a statement that includes at least the following information:
(1) The hours worked by the employee.
(2) The wages paid to the employee.
(3) A listing of the deductions made.
(b) An employer shall furnish to the commissioner upon demand a sworn statement of the information furnished to an employee under subsection (a). Records relating to the information furnished shall be open to inspection by the commissioner, the commissioner's deputy, or any authorized agent of the department at any reasonable time.
(c) Every employer subject to the provisions of this chapter or to any rule or order issued under this chapter shall post in a conspicuous place in the area where employees are employed a single page poster providing employees notice of the following information:
(1) The current Indiana minimum wage. (2) An employee's basic rights under Indiana's minimum wage law.
(3) Contact information to inform an employee how to obtain additional information from or to direct questions or complaints to the Indiana department of labor.
(d) The commissioner shall furnish copies of this chapter and the rules and orders to employers without charge upon request.
(Formerly: Acts 1965, c.134, s.8.) As amended by P.L.144-1986, SEC.2; P.L.48-2009, SEC.1.

IC 22-2-2-9
Actions and proceedings; damages; limitation of actions; defenses
Sec. 9. Any employer who violates the provisions of section 4 of this chapter shall be liable to the employee or employees affected in the amount of their unpaid minimum wages and in an equal additional amount as liquidated damages. Action to recover such liability may be maintained within three (3) years after the cause of action therefor arises in the circuit or superior court of the county in which the services out of which the claim arises were performed or in which the defendant resides or transacts business. Such action may be brought by any one (1) or more employees for and on behalf of himself or themselves and all other employees of the same employer who are similarly situated. No employee shall be a party plaintiff to any such action unless he gives his consent in writing to become such a party and such consent is filed in the court in which such action is brought. The court in such action shall, in addition to any judgment awarded to the plaintiffs, allow recovery of a reasonable attorney's fee and costs of the action. No contract or agreement between the employee and the employer nor any acceptance of a lesser wage by the employee shall be a defense to the action.
(Formerly: Acts 1965, c.134, s.9.) As amended by P.L.144-1986, SEC.3.

IC 22-2-2-10
Other statutes; application of law
Sec. 10. Nothing in this chapter shall be deemed to authorize or permit the payment to any employee of a lower rate of pay than may be prescribed by any other applicable law.
(Formerly: Acts 1965, c.134, s.10.) As amended by P.L.144-1986, SEC.4.

IC 22-2-2-10.5
Prohibition against unit establishing, mandating, or requiring higher minimum wage; exception
Sec. 10.5. (a) As used in this section, "unit" has the meaning set forth in IC 36-1-2-23.
(b) Unless federal or state law provides otherwise, a unit may not:
(1) establish;
(2) mandate; or
(3) otherwise require; a minimum wage that exceeds the minimum wage required by section 4 of this chapter or by the federal minimum hourly wage prescribed by 29 U.S.C. 206(a)(1).
(c) This section does not limit the authority of a unit to establish wage rates in a contract to which the unit is a party.
As added by P.L.211-2011, SEC.1.

IC 22-2-2-11
Violations
Sec. 11. (a) An employer or his agent who:
(1) discharges or otherwise discriminates in regard to tenure or condition of employment against any employee because the employee has:
(A) instituted or participated in the institution of any action to recover wages under this chapter; or
(B) demanded the payment of wages under this chapter;
(2) pays or agrees to pay any employee less than the minimum wage prescribed by section 4 of this chapter; or
(3) fails to keep records required by section 8 of this chapter;
commits a Class C infraction.
(b) An employer or the employer's agent who knowingly or intentionally violates section 4 or 8 of this chapter commits a Class A infraction.
(c) An employer or the employer's agent who violates section 4 of this chapter, having a prior unrelated judgment for a violation of section 4 of this chapter, commits a Class B misdemeanor.
(d) An employer or the employer's agent who violates section 8 of this chapter, having a prior unrelated judgment for a violation of section 8 of this chapter, commits a Class B misdemeanor.
(Formerly: Acts 1965, c.134, s.11.) As amended by Acts 1978, P.L.2, SEC.2202; P.L.37-1985, SEC.28; P.L.133-1990, SEC.3.

IC 22-2-2-12
Discharging persons within four weeks; offense
Sec. 12. An employer who consistently discharges persons within four (4) weeks of their employment and replaces the discharged person without work stoppage commits a Class A infraction.
(Formerly: Acts 1965, c.134, s.14; Acts 1967, c.153, s.4.) As amended by Acts 1977, P.L.259, SEC.3; Acts 1978, P.L.2, SEC.2203; P.L.133-1990, SEC.4.

IC 22-2-2-13
Collective bargaining agreements; applicability
Sec. 13. The equal pay provisions of section 4 of this chapter shall not apply to employees covered by a bona fide collective bargaining agreement in effect on March 2, 1965, until the termination of such collective bargaining agreement or July 1, 1968, whichever shall occur first.
(Formerly: Acts 1965, c.134, s.15; Acts 1967, c.153, s.5.) As amended by P.L.144-1986, SEC.5.



CHAPTER 3. REPEALED



CHAPTER 4. REGULATION OF WAGE PAYMENTS

IC 22-2-4-2
Scrip; offense
Sec. 2. A person who publishes, issues, or circulates any check, card, or other paper, which is not commercial paper payable at a fixed time in any bank in this state, at its full face value, in lawful money of the United States, with eight percent (8%) interest, or by bank check or currency issued by authority of the United States government, to his employee in payment for any work done or for any labor contracted to be done commits a Class C infraction.
(Formerly: Acts 1911, c.68, s.2.) As amended by Acts 1978, P.L.2, SEC.2204.

IC 22-2-4-3
Merchandise or supplies; sale to employees at higher price
Sec. 3. It is a Class C infraction for a person to knowingly sell to his employee any merchandise or supplies at a higher price than the merchandise or supplies are sold to others for cash.
(Formerly: Acts 1911, c.68, s.3.) As amended by Acts 1978, P.L.2, SEC.2205.

IC 22-2-4-4
Failure to pay; fines and penalties; damages
Sec. 4. Every corporation, limited liability company, company, association, firm, or person who shall fail for ten (10) days after

demand of payment has been made to pay employees for their labor, in conformity with the provisions of this chapter, shall be liable to such employee for the full value of his labor, to which shall be added a penalty of one dollar ($1) for each succeeding day, not exceeding double the amount of wages due, and a reasonable attorney's fee, to be recovered in a civil action and collectable without relief.
(Formerly: Acts 1911, c.68, s.4.) As amended by P.L.144-1986, SEC.6; P.L.8-1993, SEC.272.

IC 22-2-4-5
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2251.)

IC 22-2-4-6
Liens for work; application of law
Sec. 6. This chapter shall not in any way affect the liens of laborers, as secured to them on April 21, 1911, by the laws of this state.
(Formerly: Acts 1911, c.68, s.6.) As amended by P.L.144-1986, SEC.7.



CHAPTER 5. FREQUENCY OF WAGE PAYMENTS

IC 22-2-5-0.5
"Business day"
Sec. 0.5. As used in this chapter, "business day" means a day other than Saturday, Sunday, or a legal holiday (as defined in IC 1-1-9-1).
As added by P.L.51-2007, SEC.1.

IC 22-2-5-1
Payment; voluntarily leaving employment
Sec. 1. (a) Every person, firm, corporation, limited liability company, or association, their trustees, lessees, or receivers appointed by any court, doing business in Indiana, shall pay each employee at least semimonthly or biweekly, if requested, the amount due the employee. The payment shall be made in lawful money of the United States, by negotiable check, draft, or money order, or by electronic transfer to the financial institution designated by the employee. Any contract in violation of this subsection is void.
(b) Payment shall be made for all wages earned to a date not more than ten (10) business days prior to the date of payment. However, this subsection does not prevent payments being made at shorter intervals than specified in this subsection, nor repeal any law providing for payments at shorter intervals. However, if an employee voluntarily leaves employment, either permanently or temporarily, the employer shall not be required to pay the employee an amount due the employee until the next usual and regular day for payment of wages, as established by the employer. If an employee leaves employment voluntarily, and without the employee's whereabouts or address being known to the employer, the employer is not subject to section 2 of this chapter until:
(1) ten (10) business days have elapsed after the employee has made a demand for the wages due the employee; or
(2) the employee has furnished the employer with the

employee's address where the wages may be sent or forwarded.
(Formerly: Acts 1933, c.47, s.1; Acts 1971, P.L.350, SEC.1.) As amended by P.L.216-1989, SEC.2; P.L.8-1993, SEC.273; P.L.51-2007, SEC.2.

IC 22-2-5-1.1
Employees eligible for overtime compensation; exemption from IC 22-2-5-1
Sec. 1.1. Salaried employees who are eligible for overtime compensation under the Fair Labor Standards Act (29 U.S.C. 201 et seq.) are specifically exempted from section 1 of this chapter.
As added by P.L.143-1988, SEC.1.

IC 22-2-5-2
Failure to pay; damages; actions for recovery
Sec. 2. Every such person, firm, corporation, limited liability company, or association who shall fail to make payment of wages to any such employee as provided in section 1 of this chapter shall, as liquidated damages for such failure, pay to such employee for each day that the amount due to him remains unpaid ten percent (10%) of the amount due to him in addition thereto, not exceeding double the amount of wages due, and said damages may be recovered in any court having jurisdiction of a suit to recover the amount due to such employee, and in any suit so brought to recover said wages or the liquidated damages for nonpayment thereof, or both, the court shall tax and assess as costs in said case a reasonable fee for the plaintiff's attorney or attorneys.
(Formerly: Acts 1933, c.47, s.2.) As amended by P.L.144-1986, SEC.8; P.L.8-1993, SEC.274.

IC 22-2-5-3
Agricultural workers; exemptions
Sec. 3. Farmers and those engaged in the business of agriculture and horticulture shall be specifically exempt from the provisions of this chapter.
(Formerly: Acts 1933, c.47, s.3.) As amended by P.L.144-1986, SEC.9.



CHAPTER 6. WAGE DEDUCTIONS

IC 22-2-6-2
Assignment of wages; requisites
Sec. 2. (a) Any assignment of the wages of an employee is valid only if all of the following conditions are satisfied:
(1) The assignment is:
(A) in writing;
(B) signed by the employee personally;
(C) by its terms revocable at any time by the employee upon written notice to the employer; and
(D) agreed to in writing by the employer.
(2) An executed copy of the assignment is delivered to the employer within ten (10) days after its execution.
(3) The assignment is made for a purpose described in subsection (b).
(b) A wage assignment under this section may be made for the purpose of paying any of the following:
(1) Premium on a policy of insurance obtained for the employee by the employer.
(2) Pledge or contribution of the employee to a charitable or nonprofit organization.
(3) Purchase price of bonds or securities, issued or guaranteed by the United States.
(4) Purchase price of shares of stock, or fractional interests therein, of the employing company, or of a company owning the majority of the issued and outstanding stock of the employing company, whether purchased from such company, in the open market or otherwise. However, if such shares are to be purchased on installments pursuant to a written purchase agreement, the employee has the right under the purchase agreement at any time before completing purchase of such shares to cancel said agreement and to have repaid promptly the amount of all installment payments which theretofore have been made.
(5) Dues to become owing by the employee to a labor organization of which the employee is a member.
(6) Purchase price of merchandise sold by the employer to the

employee, at the written request of the employee.
(7) Amount of a loan made to the employee by the employer and evidenced by a written instrument executed by the employee subject to the amount limits set forth in section 4(c) of this chapter.
(8) Contributions, assessments, or dues of the employee to a hospital service or a surgical or medical expense plan or to an employees' association, trust, or plan existing for the purpose of paying pensions or other benefits to said employee or to others designated by the employee.
(9) Payment to any credit union, nonprofit organizations, or associations of employees of such employer organized under any law of this state or of the United States.
(10) Payment to any person or organization regulated under the Uniform Consumer Credit Code (IC 24-4.5) for deposit or credit to the employee's account by electronic transfer or as otherwise designated by the employee.
(11) Premiums on policies of insurance and annuities purchased by the employee on the employee's life.
(12) The purchase price of shares or fractional interest in shares in one (1) or more mutual funds.
(13) A judgment owed by the employee if the payment:
(A) is made in accordance with an agreement between the employee and the creditor; and
(B) is not a garnishment under IC 34-25-3.
(Formerly: Acts 1945, c.183, s.2; Acts 1947, c.330, s.1; Acts 1963, c.148, s.1; Acts 1975, P.L.251, SEC.1.) As amended by P.L.143-1988, SEC.3; P.L.115-1994, SEC.1; P.L.83-2001, SEC.1.

IC 22-2-6-3
Validation of deductions
Sec. 3. All deductions made before July 1, 1988, by an employer from the wages of an employee, at the request of the employee, or without the objection of the employee, provided the amount so deducted was either retained by the employer and credited upon an indebtedness owing to the employer by the employee, or paid by the employer in accordance with the request of the employee, or without the employee's objection, are hereby legalized, and no action shall be brought or maintained against the employer to recover from the employer the amount so retained or paid.
(Formerly: Acts 1945, c.183, s.4.) As amended by P.L.143-1988, SEC.4.

IC 22-2-6-4
Overpayment by employer
Sec. 4. (a) If an employer has overpaid an employee, the employer may deduct from the wages of the employee the amount of the overpayment. A deduction by an employer for reimbursement of an overpayment of wages previously made to an employee is not a fine under IC 22-2-8-1 or an assignment of wages under section 2 of this

chapter. An employer must give an employee two (2) weeks notice before the employer may deduct, under this section, any overpayment of wages from the employee's wages.
(b) An employer may not deduct from an employee's wages an amount in dispute under IC 22-2-9-3.
(c) The amount of a wage deduction made by an employer under subsection (a) is limited to the following:
(1) Except as provided in subdivision (2), the maximum part of the aggregate disposable earnings of an employee for any work week that is subjected to an employer deduction for overpayment may not exceed the lesser of:
(A) twenty-five percent (25%) of the employee's disposable earnings for that week; or
(B) the amount by which the employee's disposable earnings for that week exceed thirty (30) times the federal minimum hourly wage prescribed by 29 U.S.C. 206(a)(1) in effect at the time the earnings are payable.
In the case of earnings for a pay period other than a week, the earnings must be computed upon a multiple of the federal minimum hourly wage equivalent to thirty (30) times the federal minimum hourly wage as prescribed in this section.
(2) If a single gross wage overpayment is equal to ten (10) times the employee's gross wages earned due to an inadvertent misplacement of a decimal point, the entire overpayment may be deducted immediately.
As added by P.L.215-1995, SEC.1.



CHAPTER 7. ASSIGNMENT OF WAGES

IC 22-2-7-2
Amount of assignment; post-dating
Sec. 2. No assignment of his or her wages or salary by any employee or wage earner to any wage broker or any other person for his benefit shall be valid or enforceable, nor shall any employer or debtor recognize or honor such assignment for any purpose whatever, unless it be for a fixed and definite part of the wages or salary earned or to be earned during a period not exceeding thirty (30) days immediately following the date of the assignment. Any assignment which shall be post-dated or dated on any other date than that of its actual execution shall be void and of no effect for any purpose whatever.
(Formerly: Acts 1909, c.34, s.2.)

IC 22-2-7-3
Interest; rates and charges
Sec. 3. No wage broker shall ask, demand or receive, either as compensation or interest, or in any other manner, directly or indirectly, any compensation or interest for the use of money advanced or loaned by him to any employee or wage earner in excess of the rate of eight per cent (8%) per year, and said compensation or rate of interest shall be computed upon the amount actually advanced to and received by the borrower, and no commission, compensation or charges in addition to the interest above named shall be asked, demanded or received by said wage broker or any other person for making or securing said advancement or loan. (Formerly: Acts 1909, c.34, s.3.)

IC 22-2-7-4
Married persons; consent; exemptions
Sec. 4. (a) No assignment of wages by a married person who is living with the person's spouse residing in Indiana to any wage broker shall be valid or enforceable without the consent of the spouse, evidenced by the spouse's signature to said assignment, executed and acknowledged before a notary public or other officer empowered to take acknowledgments of conveyances. No wage broker or person connected with the married person directly or indirectly shall be authorized to take any such acknowledgment.
(b) This chapter shall not apply to any deduction from the wages of any employee of such employer, which deduction is made for the purpose of applying the same to any account of such employee in any credit union or any nonprofit organization of employees of such employer organized under any law of this state or of the United States.
(Formerly: Acts 1909, c.34, s.4; Acts 1945, c.250, s.1; Acts 1955, c.278, s.1; Acts 1957, c.303, s.1; Acts 1975, P.L.111, SEC.2.) As amended by P.L.143-1988, SEC.6.

IC 22-2-7-5
Notice to employer
Sec. 5. No assignment of wages shall be valid or enforceable unless notice in writing of the same, accompanied by a copy of the assignment, shall be given to the employer or debtor within ten (10) days from the date of its execution.
(Formerly: Acts 1909, c.34, s.5.) As amended by P.L.143-1988, SEC.7.

IC 22-2-7-6
Amount of loan
Sec. 6. Every purchase of a wage broker of an assignment of the wages of any employee or wage earner shall be held and considered to be a loan in the sum and of the amount actually paid to and received by such employee or wage earner.
(Formerly: Acts 1909, c.34, s.6.) As amended by P.L.143-1988, SEC.8.

IC 22-2-7-7
Violations
Sec. 7. A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1909, c.34, s.7.) As amended by Acts 1978, P.L.2, SEC.2206.

IC 22-2-7-8
Forfeitures
Sec. 8. Any note, bill, or other evidence of indebtedness and any

assignment of wages or salary given to or received by any wage broker or any other person in violation of any of the provisions of this chapter shall be null and void and of no effect; and upon conviction, any and all moneys advanced or loaned by said wage broker in violation of any of the provisions of this chapter and all interest thereon shall be forfeited.
(Formerly: Acts 1909, c.34, s.8.) As amended by P.L.144-1986, SEC.12.



CHAPTER 8. DEDUCTION FROM WAGE PAYMENTS

IC 22-2-8-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2251.)

IC 22-2-8-3
Enforcement
Sec. 3. It is hereby made the duty of the commissioner of labor to enforce the provisions of this chapter by the processes of the courts, and in the name of the state; and, upon his failure so to do, any citizen of the state is hereby authorized to do the same in the name of the state.
(Formerly: Acts 1899, c.124, s.6.) As amended by Acts 1981, P.L.209, SEC.2.



CHAPTER 9. WAGE CLAIMS

IC 22-2-9-1
Definitions
Sec. 1. Whenever used in this chapter:
(a) The term "employer" means and includes every person, firm, partnership, association, corporation, limited liability company, receiver, or other officer of any court of this state, and any agent or officer of any of the above mentioned classes, employing any person in this state.
(b) The term "wages" means all amounts at which the labor or service rendered is recompensed, whether the amount is fixed or ascertained on a time, task, piece, or commission basis, or in any other method of calculating such amount.
(Formerly: Acts 1939, c.95, s.1.) As amended by P.L.144-1986, SEC.13; P.L.8-1993, SEC.276.

IC 22-2-9-2
Discharge of employee; unpaid wages; payment; labor disputes
Sec. 2. (a) Whenever any employer separates any employee from the pay-roll, the unpaid wages or compensation of such employee shall become due and payable at regular pay day for pay period in which separation occurred: Provided, however, That this provision shall not apply to railroads in the payment by them to their employees.
(b) In the event of the suspension of work, as the result of an industrial dispute, the wages and compensation earned and unpaid at the time of such suspension shall become due and payable at the next regular pay day, including, without abatement or reduction, all amounts due all persons whose work has been suspended as a result of such industrial dispute.
(Formerly: Acts 1939, c.95, s.2; Acts 1969, c.62, s.1.)

IC 22-2-9-3
Disputes; payment of amount agreed upon
Sec. 3. In case of a dispute over wages, the employer shall give notice to the employee of the amount of wages which he concedes to be due, and shall pay such amount, without condition, within the time fixed by this chapter, but the acceptance by the employee of any payment made under this chapter shall not constitute a release as to any balance of his claim.
(Formerly: Acts 1939, c.95, s.3.) As amended by P.L.144-1986,

SEC.14.

IC 22-2-9-4
Investigations; civil actions
Sec. 4. (a) It shall be the duty of the commissioner of labor to enforce and to insure compliance with the provisions of this chapter, to investigate any violations of any of the provisions of this chapter, and to institute or cause to be instituted actions for penalties and forfeitures provided under this chapter. The commissioner of labor may hold hearings to satisfy himself as to the justice of any claim, and he shall cooperate with any employee in the enforcement of any claim against his employer in any case whenever, in his opinion, the claim is just and valid.
(b) The commissioner of labor may refer claims for wages under this chapter to the attorney general, and the attorney general may initiate civil actions on behalf of the claimant or may refer the claim to any attorney admitted to the practice of law in Indiana. The provisions of IC 22-2-5-2 apply to civil actions initiated under this subsection by the attorney general or his designee.
(Formerly: Acts 1939, c.95, s.4.) As amended by P.L.127-1984, SEC.1.

IC 22-2-9-5
Assignment of claims; joinder of actions
Sec. 5. (a) The commissioner of labor is hereby authorized to take assignments of wage claims of less than six thousand dollars ($6,000), rights of action for penalties, mechanics and other liens of workers, without being bound by any of the technical rules with reference to the validity of such assignments, and shall have power and authority to prosecute actions for the collection of such claims of persons who, in the judgment of the commissioner:
(1) are entitled to the services of the commissioner; and
(2) have claims which are valid and enforceable in the court.
(b) The commissioner shall have power to join various claimants in one (1) preferred claim or lien, and, in case of suit, to join them in one (1) cause of action.
(Formerly: Acts 1939, c.95, s.5; Acts 1965, c.68, s.1; Acts 1971, P.L.351, SEC.1.) As amended by P.L.165-2007, SEC.2.

IC 22-2-9-6
Actions and proceedings; costs; bond; sheriff's fees
Sec. 6. (a) In all actions brought by the labor commissioner as assignee under section 5 of this chapter, no court costs of any nature shall be required to be advanced nor shall any bond or other security therefor be required from the commissioner in connection with the same.
(b) Any sheriff, constable, or other officer requested by the commissioner to serve summons, writs, complaints, or orders and all necessary and legal papers within his jurisdiction shall do so without requiring the commissioner to advance the fees or furnish any

security or bond therefor.
(Formerly: Acts 1939, c.95, s.6.) As amended by P.L.144-1986, SEC.15.

IC 22-2-9-7
Savings clause
Sec. 7. Nothing in this chapter shall be construed to repeal IC 22-2-5.
(Formerly: Acts 1939, c.95, s.8.) As amended by P.L.144-1986, SEC.16.



CHAPTER 10. EMPLOYEES AS PREFERRED CREDITORS



CHAPTER 11. PAYROLL BOND FOR BENEFIT OF EMPLOYEES

representative, agent, subordinate unit, subsidiary corporation, or instrumentality thereof are hereby cancelled, annulled, and forgiven.
(Formerly: Acts 1929, c.41, s.1; Acts 1935, c.81, s.1; Acts 1943, c.180, s.1.) As amended by P.L.144-1986, SEC.17; P.L.8-1993, SEC.278.

IC 22-2-11-2
Actions and proceedings; costs; attorney's fees
Sec. 2. Any person having wages due and unpaid from any lessee as provided in section one, shall have a right of action in the name of the state of Indiana on the relation of such person on such bond, from the date the same is due and in any suit brought thereon such person shall, when judgment is rendered for such wages, also have judgment for the costs of suit and attorney's fees.
(Formerly: Acts 1929, c.41, s.2.)

IC 22-2-11-3
Failure to file bond
Sec. 3. A person who fails to file the bond as provided in section 1 of this chapter commits a Class C infraction; each day business is conducted without the filing of the bond constitutes a separate offense.
(Formerly: Acts 1929, c.41, s.3.) As amended by Acts 1978, P.L.2, SEC.2208.

IC 22-2-11-4
Liens of laborers; application of law
Sec. 4. This chapter shall not in any way affect the liens of laborers, as secured to them on April 21, 1911, by the laws of this state.
(Formerly: Acts 1929, c.41, s.4.) As amended by P.L.144-1986, SEC.18.



CHAPTER 12. EMPLOYEE BENEFIT PLANS

IC 22-2-12-2
Corporate stock; payment or refund; release of employer
Sec. 2. Should said payment or refund made as provided in section 1 of this chapter be comprised in whole or in part of stock in any corporation, such corporation may accept said stock for transfer as directed by the employer, former employer, or the trustee making such payment or refund, and shall be entitled to treat the transferee as the owner of said stock for all purposes unless and until the corporation has received at its home office written notice by or on behalf of some other person that such other person claims to be entitled to such stock or to some interest therein.
(Formerly: Acts 1957, c.63, s.2.) As amended by P.L.144-1986, SEC.19.

IC 22-2-12-3
Payment or refund of wages; release of employer; application of law
Sec. 3. Nothing contained in this chapter shall affect any claim or right to any such payment or refund or part thereof as between all persons other than the employer or former employer and the trustee making such payment or refund, or the corporation accepting such stock for transfer.
(Formerly: Acts 1957, c.63, s.3.) As amended by P.L.144-1986, SEC.20.

IC 22-2-12-4
Employer's failure to make payments; notice; damages
Sec. 4. (a) This section applies to an employer who has contracted

in writing to make payments to an employee welfare plan, vacation plan, health plan, dental plan, insurance plan, supplemental unemployment plan, benefit plan, profit-sharing plan, pension plan, industry plan, or any other employee plan either by agreement with an employee or an employee benefit plan group or by a collective bargaining agreement.
(b) Not later than seven (7) days after failing to make a payment under an agreement covered by subsection (a), the employer shall give written notice of nonpayment to:
(1) the employee on whose behalf the payment should have been made;
(2) an authorized representative of such an employee;
(3) an authorized representative of a union that represents such an employee;
(4) the authorized representative of the benefit plan to which the payment should have been made; or
(5) the trustee of the employee to which the payment should have been made.
(c) An injured employee may recover double damages plus costs and attorney fees from an employer who fails to give notice under subsection (b) and who fails to make those payments described in subsection (a) on the employee's behalf. However, an employer is not liable under this section if he shows good cause for his failure to make the payments described in subsection (a) or his failure to give the written notice required in subsection (b). "Good cause" does not include the employer's financial inability to make the payments described in subsection (a).
As added by Acts 1982, P.L.134, SEC.1.



CHAPTER 13. MILITARY FAMILY LEAVE

IC 22-2-13-1
Application of chapter
Sec. 1. This chapter applies to an employer that employs at least fifty (50) employees for each working day during each of at least twenty (20) calendar work weeks.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-2
"Armed forces of the United States"
Sec. 2. As used in this chapter, "armed forces of the United States" means the active or reserve components of:
(1) the Army;
(2) the Navy;
(3) the Air Force;
(4) the Coast Guard;
(5) the Marine Corps; or
(6) the Merchant Marine.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-2.5
"Child"
Sec. 2.5. As used in this chapter, "child" means a biological child, adopted child, foster child, or stepchild.
As added by P.L.45-2009, SEC.1.

IC 22-2-13-3
"Employee"
Sec. 3. As used in this chapter, "employee" means a person employed or permitted to work or perform services for remuneration under a contract of hire, written or oral, by an employer.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-4
"Employer"
Sec. 4. As used in this chapter, the term "employer" includes the

state and political subdivisions of the state.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-5
"Grandparent"
Sec. 5. As used in this chapter, "grandparent" means a biological grandparent, an adoptive grandparent, a foster grandparent, or a stepgrandparent.
As added by P.L.151-2007, SEC.3. Amended by P.L.45-2009, SEC.2.

IC 22-2-13-6
"Health care benefits"
Sec. 6. As used in this chapter, "health care benefits" means employer provided health coverage, including coverage for medical care, prescription drugs, vision care, medical savings accounts, or any other health related benefit.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-7
"Active duty"
Sec. 7. As used in this chapter, "active duty" means full-time service on active duty orders in:
(1) the armed forces of the United States; or
(2) the National Guard;
for a period that exceeds eighty-nine (89) consecutive calendar days.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-8
"National Guard"
Sec. 8. As used in this chapter, "National Guard" means:
(1) the Indiana Army National Guard; or
(2) the Indiana Air National Guard.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-9
"Parent"
Sec. 9. As used in this chapter, "parent" means:
(1) a biological father or mother;
(2) an adoptive father or mother;
(3) a court appointed guardian or custodian;
(4) a foster parent; or
(5) a stepparent.
As added by P.L.151-2007, SEC.3. Amended by P.L.45-2009, SEC.3.

IC 22-2-13-10
"Sibling"
Sec. 10. As used in this chapter, "sibling" means:
(1) a biological brother or sister;
(2) an adoptive brother or sister;
(3) a foster brother or sister; or (4) a stepbrother or stepsister.
As added by P.L.151-2007, SEC.3. Amended by P.L.45-2009, SEC.4.

IC 22-2-13-11
Eligibility; leave amount; use of other paid leave
Sec. 11. (a) An employee who:
(1) has been employed by an employer for at least twelve (12) months;
(2) has worked at least one thousand five hundred (1,500) hours during the twelve (12) month period immediately preceding the day the leave begins; and
(3) is the spouse, parent, grandparent, child, or sibling of a person who is ordered to active duty;
is entitled to an unpaid leave of absence as provided in subsection (b).
(b) An employee may take a leave of absence during one (1) or more of the following periods:
(1) During the thirty (30) days before active duty orders are in effect.
(2) During a period in which the person ordered to active duty is on leave while active duty orders are in effect.
(3) During the thirty (30) days after the active duty orders are terminated.
(c) The leave of absence allowed each calendar year under subsection (a) may not exceed a total of ten (10) working days.
(d) An eligible employee may elect, or an employer may require the employee, to substitute any earned paid vacation leave, personal leave, or other paid leave, except for paid medical or sick leave, available to the employee for leave provided under this chapter for any part of the ten (10) day period of such leave.
As added by P.L.151-2007, SEC.3. Amended by P.L.45-2009, SEC.5.

IC 22-2-13-12
Employee notice; employer verification
Sec. 12. (a) An employee who wants to take a leave of absence under this chapter shall provide written notice, including a copy of the active duty orders if available, to the employee's employer of the date the leave will begin. An employee shall give at least thirty (30) days notice before the date on which the employee intends to begin the leave, unless the active duty orders are issued less than thirty (30) days before the date the requested leave is to begin.
(b) An employer may require verification of an employee's eligibility for the leave. If an employee fails to provide verification required under this subsection, an employer may consider the employee's absence from employment unexcused.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-13
Employee post-leave restoration to same or equivalent position
Sec. 13. (a) Except as provided in subsection (b), after an

employee takes a leave of absence under this chapter, an employee must be restored to:
(1) the position that the employee held before the leave; or
(2) a position equivalent to the position that the employee held before the leave, with equivalent seniority, pay, benefits, and other terms and conditions of employment.
(b) An employer is not required to restore an employee to a position described in subsection (a) if the employer proves that the reason that the employee was not restored to the position is unrelated to the employee's exercise of the employee's rights under this chapter.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-14
Continuation of employee health care benefits
Sec. 14. An employer shall permit an employee who is taking a leave of absence under this chapter to continue the employee's health care benefits at the employee's expense.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-15
Employer noninterference with employee rights
Sec. 15. An employer shall not interfere with, restrain, or deny the exercise of or the attempt to exercise any right provided under this chapter.
As added by P.L.151-2007, SEC.3.

IC 22-2-13-16
Remedies
Sec. 16. (a) An employee may bring a civil action at law to enforce this chapter.
(b) A circuit court may:
(1) enjoin any act or practice that violates this chapter; and
(2) order any other equitable relief that is just and proper under the circumstances to redress the violation of or to enforce this chapter.
As added by P.L.151-2007, SEC.3.



CHAPTER 14. EMPLOYEE BREAKS

IC 22-2-14-2
Employer provide private location where employees can express milk; employer provide cold storage for expressed milk; employer not liable
Sec. 2. (a) To the extent reasonably possible, an employer shall provide a private location, other than a toilet stall, where an employee can express the employee's breast milk in privacy during any period away from the employee's assigned duties.
(b) To the extent reasonably possible, an employer shall:
(1) provide a refrigerator or other cold storage space for keeping milk that has been expressed; or
(2) allow the employee to provide the employee's own portable cold storage device for keeping milk that has been expressed until the end of the employee's work day.
(c) Except in cases of willful misconduct, gross negligence, or bad faith, an employer is not liable for any harm caused by or arising from either of the following that occur on the employer's premises:
(1) The expressing of an employee's breast milk.
(2) The storage of expressed milk.
As added by P.L.13-2008, SEC.4.



CHAPTER 15. GUIDELINES AND PROCEDURES FOR INVESTIGATING QUESTIONS AND COMPLAINTS CONCERNING EMPLOYEE CLASSIFICATION

IC 22-2-15-2
Development of guidelines and procedures concerning employee classification; contents; exemptions; plan for implementation
Sec. 2. (a) The department shall develop guidelines and procedures for investigating questions and complaints concerning employee classification and a plan for implementation of those guidelines and procedures.
(b) The guidelines and procedures must do the following:
(1) Cover at least the following:
(A) Who is eligible to file a complaint. The guidelines and procedures must allow any aggrieved person to file a complaint and must indicate what evidence is needed to initiate an investigation.
(B) Applicable and appropriate penalties, taking into consideration:
(i) the financial impact on both employers and misclassified employees; and
(ii) whether the employer has previously misclassified employees.
(C) Mechanisms to share data with appropriate state agencies to assist those agencies in determining compliance with and enforcing state laws concerning misclassified employees and to recoup contributions owed, depending on the level of culpability.
(D) Record keeping requirements for contractors, including any records necessary for the department to investigate alleged violations concerning misclassification of employees.
(E) Investigative procedures.
(2) Apply to public works and private work projects for the construction industry (as described in IC 4-13.5-1-1(3)), including demolition.
(3) Apply to any contractor that engages in construction and is authorized to do business in Indiana.
(4) Provide a remedy for an employer or a misclassified employee in response to:
(A) any retaliation that occurs as the result of an investigation or a complaint; and
(B) any complaints that the department determines are frivolous or that are filed for the purpose of harassment. (5) Provide that in carrying out this chapter the department has the same inspection, investigative, and enforcement powers that the department has in enforcing the labor laws of this state, including powers described in IC 22-1-1.
(c) The guidelines and procedures may include other elements as determined by the department.
(d) The department shall exempt the following from the guidelines and procedures developed under this chapter:
(1) Residential construction of a single family home or duplex if the builder builds less than twenty-five (25) units each year.
(2) An owner-operator that provides a motor vehicle and the services of a driver under a written contract that is subject to IC 8-2.1-24-23, 45 IAC 16-1-13, or 49 CFR 376, to a motor carrier.
As added by P.L.110-2010, SEC.22.

IC 22-2-15-3
Use of Internal Revenue Code definitions; use of Internal Revenue Service factors
Sec. 3. In developing the guidelines and procedures under this chapter, the department shall use:
(1) the definition of "employee" used in Section 3401(c) of the Internal Revenue Code; and
(2) the following factors used by the Internal Revenue Service to determine whether a worker is an independent contractor:
(A) Instructions. A worker who is required to comply with other persons' instructions about when, where, and how he or she is to work is ordinarily an employee. This control factor is present if the person or persons for whom the services are performed have the right to require compliance with instructions. See, for example, Rev. Rul. 68-598, 1968-2 C.B. 464, and Rev. Rul. 66-381, 1966-2 C.B. 449.
(B) Training. Training a worker by requiring an experienced employee to work with the worker, by corresponding with the worker, by requiring the worker to attend meetings, or by using other methods, indicates that the person or persons for whom the services are performed want the services performed in a particular method or manner. See Rev. Rul. 70-630, 1970-2 C.B. 229.
(C) Integration. Integration of the worker's services into the business operations generally shows that the worker is subject to direction and control. When the success or continuation of a business depends to an appreciable degree upon the performance of certain services, the workers who perform those services must necessarily be subject to a certain amount of control by the owner of the business. See United States v. Silk, 331 U.S. 704 (1947), 1947-2 C.B. 167.
(D) Services rendered personally. If the services must be rendered personally, presumably the person or persons for whom the services are performed are interested in the

methods used to accomplish the work as well as in the results. See Rev. Rul. 55-695, 1955-2 C.B. 410.
(E) Hiring, supervising, and paying assistants. If the person or persons for whom the services are performed hire, supervise, and pay assistants, that factor generally shows control over the workers on the job. However, if one (1) worker hires, supervises, and pays the other assistants under a contract under which the worker agrees to provide materials and labor and under which the worker is responsible only for the attainment of a result, this factor indicates an independent contractor status. Compare Rev. Rul. 63-115, 1963-1 C.B. 178, with Rev. Rul. 55-593 1955-2 C.B. 610.
(F) Continuing relationship. A continuing relationship between the worker and the person or persons for whom the services are performed indicates that an employer-employee relationship exists. A continuing relationship may exist where work is performed at frequently recurring although irregular intervals. See United States v. Silk.
(G) Set hours of work. The establishment of set hours of work by the person or persons for whom the services are performed is a factor indicating control. See Rev. Rul. 73-591, 1973-2 C.B. 337.
(H) Full time required. If the worker must devote substantially full time to the business of the person or persons for whom the services are performed, such person or persons have control over the amount of time the worker spends working and impliedly restrict the worker from doing other gainful work. An independent contractor on the other hand, is free to work when and for whom he or she chooses. See Rev. Rul. 56-694, 1956-2 C.B. 694.
(I) Doing work on employer's premises. If the work is performed on the premises of the person or persons for whom the services are performed, that factor suggests control over the worker, especially if the work could be done elsewhere. Rev. Rul. 56-660, 1956-2 C.B. 693. Work done off the premises of the person or persons receiving the services, such as at the office of the worker, indicates some freedom from control. However, this fact by itself does not mean that the worker is not an employee. The importance of this factor depends on the nature of the service involved and the extent to which an employer generally would require that employees perform such services on the employer's premises. Control over the place of work is indicated when the person or persons for whom the services are performed have the right to compel the worker to travel a designated route, to canvass a territory within a certain time, or to work at specific places as required. See Rev. Rul. 56-694.
(J) Order of sequence set. If a worker must perform services in the order or sequence set by the person or persons for

whom the services are performed, that factor shows that the worker is not free to follow the worker's own pattern of work but must follow the established routines and schedules of the person or persons for whom the services are performed. Often, because of the nature of an occupation, the person or persons for whom the services are performed do not set the order of the services or set the order infrequently. It is sufficient to show control, however, if such person or persons retain the right to do so. See Rev. Rul. 56-694.
(K) Oral or written reports. A requirement that the worker submit regular or written reports to the person or persons for whom the services are performed indicates a degree of control. See Rev. Rul. 70-309, 1970-1 C.B. 199, and Rev. Rul. 68-248, 1968-1 C.B. 431.
(L) Payment by hour, week, month. Payment by the hour, week, or month generally points to an employer-employee relationship, if this method of payment is not just a convenient way of paying a lump sum agreed upon as the cost of a job. Payment made by the job or on a straight commission generally indicates that the worker is an independent contractor. See Rev. Rul. 74-389, 1974-2 C.B. 330.
(M) Payment of business and traveling expenses. If the person or persons for whom the services are performed ordinarily pay the worker's business or traveling expenses or business and traveling expenses, the worker is ordinarily an employee. An employer, to be able to control expenses, generally retains the right to regulate and direct the worker's business activities. See Rev. Rul. 55-144, 1955-1 C.B. 483.
(N) Furnishing of tools and materials. The fact that the person or persons for whom the services are performed furnish significant tools, materials, and other equipment tends to show the existence of an employer-employee relationship. See Rev. Rul. 71-524, 1971-2 C.B. 346.
(O) Significant investment. If the worker invests in facilities that are used by the worker in performing services and are not typically maintained by employees (such as the maintenance of an office rented at fair value from an unrelated party), that factor tends to indicate that the worker is an independent contractor. On the other hand, lack of investment in facilities indicates dependence on the person or persons for whom the services are performed for such facilities and, accordingly, the existence of an employer-employee relationship. See Rev. Rul. 71-524. Special scrutiny is required with respect to certain types of facilities, such as home offices.
(P) Realization of profit or loss. A worker who can realize a profit or suffer a loss as a result of the worker's services (in addition to the profit or loss ordinarily realized by employees) is generally an independent contractor, but the

worker who cannot is an employee. See Rev. Rul. 70-309. For example, if the worker is subject to a real risk of economic loss due to significant investments or a bona fide liability for expenses, such as salary payments to unrelated employees, that factor indicates that the worker is an independent contractor. The risk that a worker will not receive payment for his or her services, however, is common to both independent contractors and employees and thus does not constitute a sufficient economic risk to support treatment as an independent contractor.
(Q) Working for more than one (1) firm at a time. If a worker performs more than de minimis services for a multiple of unrelated persons or firms at the same time, that factor generally indicates that the worker is an independent contractor. See Rev. Rul. 70-572, 1970-2 C.B. 221. However, a worker who performs services for more than one (1) person may be an employee of each of the persons, especially where such persons are part of the same service arrangement.
(R) Making service available to general public. The fact that a worker makes his or her services available to the general public on a regular and consistent basis indicates an independent contractor relationship. See Rev. Rul. 56-660.
(S) Right to discharge. The right to discharge a worker is a factor indicating that the worker is an employee and the person possessing the right is an employer. An employer exercises control through the threat of dismissal, which causes the worker to obey the employer's instructions. An independent contractor, on the other hand, cannot be fired so long as the independent contractor produces a result that meets the contract specifications. Rev. Rul. 75-41, 1975-1 C.B. 323.
(T) Right to terminate. If the worker has the right to end his or her relationship with the person for whom the services are performed at any time he or she wishes without incurring liability, that factor indicates an employer-employee relationship. See Rev. Rul. 70-309.
(U) Any other guidelines under IC 22-3-6-1(b) and IC 22-3-7-9(b)(5).
As added by P.L.110-2010, SEC.22.

IC 22-2-15-4
Presentation to pension management oversight commission
Sec. 4. The department shall make a presentation to the pension management oversight commission not later than October 1, 2010, outlining the proposed guidelines and procedures.
As added by P.L.110-2010, SEC.22.

IC 22-2-15-5
Recommendations to legislative council Sec. 5. The department shall before November 1, 2010, make recommendations in an electronic format under IC 5-14-6 to the legislative council concerning any legislative changes needed to implement the guidelines and procedures developed under this chapter, including a budgetary recommendation for the implementation of the guidelines and procedures and a funding mechanism, to the extent possible, which must include a fee.
As added by P.L.110-2010, SEC.22.

IC 22-2-15-6
Rule adoption and implementation
Sec. 6. After considering any recommendations by the pension management oversight commission, the department shall convert the guidelines and procedures to rules by adopting rules under IC 4-22-2 before August 1, 2011. The department shall implement the rules before August 1, 2011.
As added by P.L.110-2010, SEC.22.






ARTICLE 3. WORKER'S COMPENSATION SYSTEM

CHAPTER 1. WORKER'S COMPENSATION BOARD

IC 22-3-1-2
Jurisdiction
Sec. 2. The worker's compensation board shall administer the worker's compensation law (IC 22-3-2 through IC 22-3-6). (Formerly: Acts 1937, c.34, s.5.) As amended by P.L.37-1985, SEC.29; P.L.28-1988, SEC.19.

IC 22-3-1-3
Rules; powers and duties
Sec. 3. (a) The worker's compensation board may adopt rules under IC 4-22-2 to carry into effect the worker's compensation law (IC 22-3-2 through IC 22-3-6) and the worker's occupational diseases law (IC 22-3-7).
(b) The worker's compensation board is authorized:
(1) to hear, determine, and review all claims for compensation under IC 22-3-2 through IC 22-3-7;
(2) to require medical service for injured employees;
(3) to approve claims for medical service or attorney's fees and the charges for nurses and hospitals;
(4) to approve agreements;
(5) to modify or change awards;
(6) to make conclusions of facts and rulings of law;
(7) to certify questions of law to the court of appeals;
(8) to approve deductions in compensation made by employers for amounts paid in excess of the amount required by law;
(9) to approve agreements between an employer and an employee or the employee's dependents for the cash payment of compensation in a lump sum, or, in the case of a person under eighteen (18) years of age, to order cash payments;
(10) to establish and maintain a list of independent medical examiners and to order physical examinations;
(11) to subpoena witnesses;
(12) to administer oaths;
(13) to apply to the circuit or superior court to enforce the attendance and testimony of witnesses and the production and examination of books, papers, and records;
(14) to create and undertake a program designed to educate and provide assistance to employees and employers regarding the rights and remedies provided by IC 22-3-2 through IC 22-3-7, and to provide for informal resolution of disputes;
(15) to assess and collect, on the board's own initiative or on the motion of a party, the penalties provided for in IC 22-3-2 through IC 22-3-7; and
(16) to exercise all other powers and duties conferred upon the board by law.
(Formerly: Acts 1937, c.34, s.8; Acts 1943, c.138, s.2; Acts 1973, P.L.80, SEC.5.) As amended by P.L.37-1985, SEC.30; P.L.28-1988, SEC.20; P.L.170-1991, SEC.1.

IC 22-3-1-4
Schedule of attorney's fees
Sec. 4. (a) As used in this section, "attorney's fees" means the fees requested for compensation for service provided by an attorney to a claimant under the worker's compensation law and the worker's

occupational diseases law as provided under section 3(b)(3) of this chapter.
(b) As used in this section, "board" refers to the worker's compensation board of Indiana established by section 1 of this chapter.
(c) As used in this section, "claim" refers to a claim for compensation under IC 22-3-2 through IC 22-3-7 filed with the board.
(d) The following schedule of attorney's fees applies to an attorney who represents a claimant before the board when the claim for compensation results in a recovery:
(1) A minimum of two hundred dollars ($200).
(2) Twenty percent (20%) of the first fifty thousand dollars ($50,000) of recovery.
(3) Fifteen percent (15%) of the recovery in excess of fifty thousand dollars ($50,000).
(4) Ten percent (10%) of the value of:
(A) unpaid medical expenses;
(B) out-of-pocket medical expenses; or
(C) future medical expenses.
(e) The board maintains continuing jurisdiction over all attorney's fees in cases before the board and may order a different attorney's fee or allowance in a particular case.
As added by P.L.134-2006, SEC.2.

IC 22-3-1-5
Information sharing concerning construction workers misclassified as independent contractors
Sec. 5. (a) This section applies after December 31, 2009.
(b) As used in this section, "contractor" means:
(1) a sole proprietor;
(2) a partnership;
(3) a firm;
(4) a corporation;
(5) a limited liability company;
(6) an association; or
(7) another legal entity;
that engages in construction and is authorized by law to do business in Indiana. The term includes a general contractor, a subcontractor, and a lower tiered contractor. The term does not include the state, the federal government, or a political subdivision.
(c) The worker's compensation board of Indiana shall cooperate with the:
(1) department of state revenue established by IC 6-8.1-2-1;
(2) department of labor created by IC 22-1-1-1; and
(3) department of workforce development established by IC 22-4.1-2-1;
by sharing information concerning any suspected improper classification by a contractor of an individual as an independent contractor (as defined in IC 22-3-6-1(b)(7) or IC 22-3-7-9(b)(5)). (d) For purposes of IC 5-14-3-4, information shared under this section is confidential, may not be published, and is not open to public inspection.
(e) An officer or employee of the worker's compensation board of Indiana who knowingly or intentionally discloses information that is confidential under this section commits a Class A misdemeanor.
As added by P.L.164-2009, SEC.3.



CHAPTER 2. WORKER'S COMPENSATION: APPLICATION, RIGHTS, AND REMEDIES

into an independent contractor agreement with a person for the performance of youth coaching services on a part-time basis.
(e) When any municipal corporation purchases or procures worker's compensation insurance covering members of the fire department or police department who are also members of a firefighters' pension fund or a police officers' pension fund, and pays the premium or premiums for such insurance, the payment of such premiums is a legal and allowable expenditure of funds of any municipal corporation.
(f) Except as provided in subsection (g), where the common council has procured worker's compensation insurance under this section, any member of such fire department or police department employed in the city carrying such worker's compensation insurance under this section is limited to recovery of medical and surgical care, medicines, laboratory, curative and palliative agents and means, x-ray, diagnostic and therapeutic services to the extent that such services are provided for in the worker's compensation policy procured by such city, and shall not also recover in addition to that policy for such same benefits provided in IC 36-8-4.
(g) If the medical benefits provided under a worker's compensation policy procured by the common council terminate for any reason before the police officer or firefighter is fully recovered, the common council shall provide medical benefits that are necessary until the police officer or firefighter is no longer in need of medical care.
(h) The provisions of IC 22-3-2 through IC 22-3-6 apply to:
(1) members of the Indiana general assembly; and
(2) field examiners of the state board of accounts.
(Formerly: Acts 1929, c.172, s.2; Acts 1937, c.214, s.7; Acts 1943, c.114, s.1; Acts 1953, c.260, s.1; Acts 1963, c.387, s.1; Acts 1971, P.L.352, SEC.1; Acts 1972, P.L.173, SEC.1; Acts 1974, P.L.108, SEC.2.) As amended by Acts 1981, P.L.11, SEC.125; P.L.28-1988, SEC.21; P.L.217-1989, SEC.1; P.L.201-2005, SEC.1; P.L.134-2006, SEC.3.

IC 22-3-2-2.1
Coverage for rostered volunteers
Sec. 2.1. (a) As used in this section, "rostered volunteer" means a volunteer:
(1) whose name has been entered on a roster of volunteers for a volunteer program operated by a unit; and
(2) who has been approved by the proper authorities of the unit.
The term does not include a volunteer firefighter (as defined in IC 36-8-12-2) or an inmate assigned to a correctional facility operated by the state or a unit.
(b) As used in this section, "unit" means a county, a municipality, or a township.
(c) A rostered volunteer may be covered by the medical treatment provisions of the worker's compensation law (IC 22-3-2 through IC 22-3-6) and the worker's occupational disease law (IC 22-3-7). If

compensability of an injury is an issue, the administrative procedures of IC 22-3-2 through IC 22-3-7 apply as appropriate.
(d) All expenses incurred for premiums of the insurance allowed or other charges or expenses under this section shall be paid out of the unit's general fund in the same manner as other expenses of the unit are paid.
As added by P.L.51-1993, SEC.2.

IC 22-3-2-2.3
Volunteer workers; services; medical benefits
Sec. 2.3. (a) As used in this section, "volunteer worker" means a person who:
(1) performs services:
(A) for a state institution (as defined in IC 12-7-2-184); and
(B) for which the person does not receive compensation of any nature; and
(2) has been approved and accepted as a volunteer worker by the director of:
(A) the division of disability and rehabilitative services; or
(B) the division of mental health and addiction.
(b) Services of any nature performed by a volunteer worker for a state institution (as defined in IC 12-7-2-184) are governmental services. A volunteer worker is subject to the medical benefits described under this chapter through IC 22-3-6. However, a volunteer worker is not under this chapter through IC 22-3-6.
As added by P.L.2-1992, SEC.739. Amended by P.L.4-1993, SEC.257; P.L.5-1993, SEC.270; P.L.24-1997, SEC.62; P.L.215-2001, SEC.98; P.L.141-2006, SEC.104.

IC 22-3-2-2.5
School to work student
Sec. 2.5. (a) As used in this section, "school to work student" refers to a student participating in on-the-job training under the federal School to Work Opportunities Act (20 U.S.C. 6101 et seq.).
(b) Except as provided in IC 22-3-7-2.5, a school to work student is entitled to the following compensation and benefits under this article:
(1) Medical benefits under IC 22-3-2 through IC 22-3-6.
(2) Permanent partial impairment compensation under IC 22-3-3-10. Permanent partial impairment compensation for a school to work student shall be paid in a lump sum upon agreement or final award.
(3) In the case that death results from the injury:
(A) death benefits in a lump sum amount of one hundred seventy-five thousand dollars ($175,000), payable upon agreement or final award to any dependents of the student under IC 22-3-3-18 through IC 22-3-3-20, or, if the student has no dependents, to the student's parents; and
(B) burial compensation under IC 22-3-3-21.
(c) For the sole purpose of modifying an award under

IC 22-3-3-27, a school to work student's average weekly wage is presumed to be equal to the federal minimum wage.
(d) A school to work student is not entitled to the following compensation under this article:
(1) Temporary total disability compensation under IC 22-3-3-8.
(2) Temporary partial disability compensation under IC 22-3-3-9.
(e) Except for remedies available under IC 5-2-6.1, recovery under subsection (b) is the exclusive right and remedy for:
(1) a school to work student; and
(2) the personal representatives, dependents, or next of kin, at common law or otherwise, of a school to work student;
on account of personal injury or death by accident arising out of and in the course of school to work employment.
As added by P.L.235-1999, SEC.1.

IC 22-3-2-3
Repealed
(Repealed by Acts 1974, P.L.108, SEC.14.)

IC 22-3-2-4
Preexisting contracts; continuance; minors
Sec. 4. (a) Every contract of service between any employer and employee covered by IC 22-3-2 through IC 22-3-6, written or implied, in operation on May 21, 1929, or made or implied prior to May 21, 1929, shall, after May 21, 1929, be presumed to continue; and every such contract made subsequent to May 21, 1929, shall be presumed to have been made subject to the provisions of IC 22-3-2 through IC 22-3-6 unless either party, except as provided in section 15 of this chapter, shall give notice, as provided in section 9 of this chapter, to the other party to such contract that the provisions of IC 22-3-2 through IC 22-3-6 (other than IC 22-3-4-13) are not intended to apply.
(b) A like presumption shall exist equally in the case of all minors unless notice of the same character be given by or to the parent or guardian of the minor.
(Formerly: Acts 1929, c.172, s.4.) As amended by P.L.144-1986, SEC.23.

IC 22-3-2-5
Insurance; certificates authorizing carrying of risk without insurance; state self-insurance program
Sec. 5. (a) Every employer who is bound by the compensation provisions of IC 22-3-2 through IC 22-3-6, except the state, counties, townships, cities, towns, school cities, school towns, school townships, other municipal corporations, state institutions, state boards, state commissions, banks, trust companies, and building and loan associations, shall insure the payment of compensation to the employer's employees and their dependents in the manner provided in IC 22-3-3, or procure from the worker's compensation board a

certificate authorizing the employer to carry such risk without insurance. While such insurance or such certificate remains in force, the employer or those conducting the employer's business and the employer's worker's compensation insurance carrier shall be liable to any employee and the employee's dependents for personal injury or death by accident arising out of and in the course of employment only to the extent and in the manner specified in IC 22-3-2 through IC 22-3-6.
(b) The state may not purchase worker's compensation insurance. The state may establish a program of self-insurance to cover its liability under this article. The state may administer its program of self-insurance or may contract with any private agency, business firm, limited liability company, or corporation to administer any part of the program. The state department of insurance may, in the manner prescribed by IC 4-22-2, adopt the rules necessary to implement the state's program of self-insurance.
(Formerly: Acts 1929, c.172, s.5; Acts 1961, c.187, s.1; Acts 1974, P.L.108, SEC.3.) As amended by P.L.28-1983, SEC.56; P.L.28-1988, SEC.22; P.L.8-1993, SEC.279.

IC 22-3-2-6
Exclusive remedies
Sec. 6. The rights and remedies granted to an employee subject to IC 22-3-2 through IC 22-3-6 on account of personal injury or death by accident shall exclude all other rights and remedies of such employee, the employee's personal representatives, dependents, or next of kin, at common law or otherwise, on account of such injury or death, except for remedies available under IC 5-2-6.1.
(Formerly: Acts 1929, c.172, s.6.) As amended by Acts 1982, P.L.21, SEC.50; P.L.2-1992, SEC.740; P.L.47-1993, SEC.11.

IC 22-3-2-7
Performance of statutory duties; application of law
Sec. 7. Nothing in IC 22-3-2 through IC 22-3-6 shall be construed to relieve any employer or employee from penalty for failure or neglect to perform any statutory duty.
(Formerly: Acts 1929, c.172, s.7.) As amended by P.L.144-1986, SEC.24.

IC 22-3-2-8
Qualifications; burden of proof
Sec. 8. No compensation is allowed for an injury or death due to the employee's knowingly self-inflicted injury, his intoxication, his commission of an offense, his knowing failure to use a safety appliance, his knowing failure to obey a reasonable written or printed rule of the employer which has been posted in a conspicuous position in the place of work, or his knowing failure to perform any statutory duty. The burden of proof is on the defendant.
(Formerly: Acts 1929, c.172, s.8.) As amended by Acts 1978, P.L.2, SEC.2209.
IC 22-3-2-9
Exempt employees; waiver of exemption; notice of acceptance
Sec. 9. (a) IC 22-3-2 through IC 22-3-6 shall not apply to:
(1) casual laborers (as defined in IC 22-3-6-1);
(2) farm or agricultural employees;
(3) household employees; or
(4) a person who enters into an independent contractor agreement with a nonprofit corporation that is recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code (as defined in IC 6-3-1-11(a)) to perform youth coaching services on a part-time basis.
IC 22-3-2 through IC 22-3-6 do not apply to the employers or contractors of the persons listed in this subsection.
(b) An employer who is exempt under this section from the operation of the compensation provisions of this chapter may at any time waive such exemption and thereby accept the provisions of this chapter by giving notice as provided in subsection (c).
(c) The notice of acceptance referred to in subsection (b) shall be given thirty (30) days prior to any accident resulting in injury or death, provided that if any such injury occurred less than thirty (30) days after the date of employment, notice of acceptance given at the time of employment shall be sufficient notice thereof. The notice shall be in writing or print in a substantial form prescribed by the worker's compensation board and shall be given by the employer by posting the same in a conspicuous place in the plant, shop, office, room, or place where the employee is employed, or by serving it personally upon the employee; and shall be given by the employee by sending the same in registered letter addressed to the employer at the employer's last known residence or place of business, or by giving it personally to the employer, or any of the employer's agents upon whom a summons in civil actions may be served under the laws of the state.
(d) A copy of the notice in prescribed form shall also be filed with the worker's compensation board, within five (5) days after its service in such manner upon the employee or employer.
(Formerly: Acts 1929, c.172, s.9; Acts 1963, c.387, s.2; Acts 1974, P.L.108, SEC.4.) As amended by P.L.28-1988, SEC.23; P.L.258-1997(ss), SEC.1; P.L.201-2005, SEC.2.

IC 22-3-2-10
Repealed
(Repealed by Acts 1974, P.L.108, SEC.14.)

IC 22-3-2-11
Repealed
(Repealed by Acts 1974, P.L.108, SEC.14.)

IC 22-3-2-12
Repealed
(Repealed by Acts 1974, P.L.108, SEC.14.)
IC 22-3-2-13
Claims against third persons; subrogation; procedures
Sec. 13. Whenever an injury or death, for which compensation is payable under chapters 2 through 6 of this article shall have been sustained under circumstances creating in some other person than the employer and not in the same employ a legal liability to pay damages in respect thereto, the injured employee, or his dependents, in case of death, may commence legal proceedings against the other person to recover damages notwithstanding the employer's or the employer's compensation insurance carrier's payment of or liability to pay compensation under chapters 2 through 6 of this article. In that case, however, if the action against the other person is brought by the injured employee or his dependents and judgment is obtained and paid, and accepted or settlement is made with the other person, either with or without suit, then from the amount received by the employee or dependents there shall be paid to the employer or the employer's compensation insurance carrier, subject to its paying its pro-rata share of the reasonable and necessary costs and expenses of asserting the third party claim, the amount of compensation paid to the employee or dependents, plus the medical, surgical, hospital and nurses' services and supplies and burial expenses paid by the employer or the employer's compensation insurance carrier and the liability of the employer or the employer's compensation insurance carrier to pay further compensation or other expenses shall thereupon terminate, whether or not one (1) or all of the dependents are entitled to share in the proceeds of the settlement or recovery and whether or not one (1) or all of the dependents could have maintained the action or claim for wrongful death.
In the event the injured employee or his dependents, not having received compensation or medical, surgical, hospital or nurses' services and supplies or death benefits from the employer or the employer's compensation insurance carrier, shall procure a judgment against the other party for injury or death, which judgment is paid, or if settlement is made with the other person either with or without suit, then the employer or the employer's compensation insurance carrier shall have no liability for payment of compensation or for payment of medical, surgical, hospital or nurses' services and supplies or death benefits whatsoever, whether or not one (1) or all of the dependents are entitled to share in the proceeds of settlement or recovery and whether or not one (1) or all of the dependents could have maintained the action or claim for wrongful death.
In the event any injured employee, or in the event of his death, his dependents, shall procure a final judgment against the other person other than by agreement, and the judgment is for a lesser sum than the amount for which the employer or the employer's compensation insurance carrier is liable for compensation and for medical, surgical, hospital and nurses' services and supplies, as of the date the judgment becomes final, then the employee, or in the event of his death, his dependents, shall have the option of either collecting the judgment

and repaying the employer or the employer's compensation insurance carrier for compensation previously drawn, if any, and repaying the employer or the employer's compensation insurance carrier for medical, surgical, hospital and nurses' services and supplies previously paid, if any, and of repaying the employer or the employer's compensation insurance carrier the burial benefits paid, if any, or of assigning all rights under the judgment to the employer or the employer's compensation insurance carrier and thereafter receiving all compensation and medical, surgical, hospital and nurses' services and supplies, to which the employee or in the event of his death, which his dependents would be entitled if there had been no action brought against the other party.
If the injured employee or his dependents shall agree to receive compensation from the employer or the employer's compensation insurance carrier or to accept from the employer or the employer's compensation insurance carrier, by loan or otherwise, any payment on account of the compensation, or institute proceedings to recover the same, the employer or the employer's compensation insurance carrier shall have a lien upon any settlement award, judgment or fund out of which the employee might be compensated from the third party.
The employee, or in the event of his death, his dependents, shall institute legal proceedings against the other person for damages, within two (2) years after the cause of action accrues. If, after the proceeding is commenced, it is dismissed, the employer or the employer's compensation insurance carrier, having paid compensation or having become liable therefor, may collect in their own name, or in the name of the injured employee, or, in case of death, in the name of his dependents, from the other person in whom legal liability for damages exists, the compensation paid or payable to the injured employee, or his dependents, plus medical, surgical, hospital and nurses' services and supplies, and burial expenses paid by the employer or the employer's compensation insurance carrier or for which they have become liable. The employer or the employer's compensation insurance carrier may commence an action at law for collection against the other person in whom legal liability for damages exists, not later than one (1) year from the date the action so commenced has been dismissed, notwithstanding the provisions of any statute of limitations to the contrary.
If the employee, or, in the event of his death, his dependents, shall fail to institute legal proceedings against the other person for damages within two (2) years after the cause of action accrues, the employer or the employer's compensation insurance carrier, having paid compensation, or having been liable therefor, may collect in their own name or in the name of the injured employee, or in the case of his death, in the name of his dependents, from the other person in whom legal liability for damage exists, the compensation paid or payable to the injured employee, or to his dependents, plus the medical, surgical, hospital and nurses' services and supplies, and burial expenses, paid by them, or for which they have become liable,

and the employer or the employer's compensation insurance carrier may commence an action at law for collection against the other person in whom legal liability exists, at any time within one (1) year from the date of the expiration of the two (2) years when the action accrued to the injured employee, or, in the event of his death, to his dependents, notwithstanding the provisions of any statute of limitations to the contrary.
In actions brought by the employee or his dependents, he or they shall, within thirty (30) days after the action is filed, notify the employer or the employer's compensation insurance carrier by personal service or registered mail, of the action and the name of the court in which such suit is brought, filing proof thereof in the action.
The employer or the employer's compensation insurance carrier shall pay its pro rata share of all costs and reasonably necessary expenses in connection with asserting the third party claim, action or suit, including but not limited to cost of depositions and witness fees, and to the attorney at law selected by the employee or his dependents, a fee of twenty-five per cent (25%), if collected without suit, of the amount of benefits actually repaid after the expenses and costs in connection with the third party claim have been deducted therefrom, and a fee of thirty-three and one-third per cent (33 1/3%), if collected with suit, of the amount of benefits actually repaid after deduction of costs and reasonably necessary expenses in connection with the third party claim action or suit. The employer may, within ninety (90) days after receipt of notice of suit from the employee or his dependents, join in the action upon his motion so that all orders of court after hearing and judgment shall be made for his protection. An employer or his compensation insurance carrier may waive its right to reimbursement under this section and, as a result of the waiver, not have to pay the pro-rata share of costs and expenses.
No release or settlement of claim for damages by reason of injury or death, and no satisfaction of judgment in the proceedings, shall be valid without the written consent of both employer or the employer's compensation insurance carrier and employee or his dependents, except in the case of the employer or the employer's compensation insurance carrier, consent shall not be required where the employer or the employer's compensation insurance carrier has been fully indemnified or protected by court order.
(Formerly: Acts 1929, c.172, s.13; Acts 1945, c.188, s.4; Acts 1951, c.258, s.1; Acts 1955, c.240, s.1; Acts 1963, c.387, s.3; Acts 1969, c.94, s.1; Acts 1974, P.L.108, SEC.5.) As amended by Acts 1977, P.L.260, SEC.1; P.L.31-2000, SEC.1.

IC 22-3-2-14
Contractors; certificate of coverage; subrogation
Sec. 14. (a) As used in this section, "person" does not include:
(1) an owner who contracts for performance of work on the owner's owner occupied residential property; or
(2) a nonprofit corporation that is recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code (as

defined in IC 6-3-1-11(a)) to the extent the corporation enters into an independent contractor agreement with a person for the performance of youth coaching services on a part-time basis.
(b) The state, any political division thereof, any municipal corporation, any corporation, limited liability company, partnership, or person, contracting for the performance of any work exceeding one thousand dollars ($1,000) in value by a contractor subject to the compensation provisions of IC 22-3-2 through IC 22-3-6, without exacting from such contractor a certificate from the worker's compensation board showing that such contractor has complied with section 5 of this chapter, IC 22-3-5-1, and IC 22-3-5-2, shall be liable to the same extent as the contractor for compensation, physician's fees, hospital fees, nurse's charges, and burial expenses on account of the injury or death of any employee of such contractor, due to an accident arising out of and in the course of the performance of the work covered by such contract.
(c) Any contractor who shall sublet any contract for the performance of any work, to a subcontractor subject to the compensation provisions of IC 22-3-2 through IC 22-3-6, without obtaining a certificate from the worker's compensation board showing that such subcontractor has complied with section 5 of this chapter, IC 22-3-5-1, and IC 22-3-5-2, shall be liable to the same extent as such subcontractor for the payment of compensation, physician's fees, hospital fees, nurse's charges, and burial expenses on account of the injury or death of any employee of such subcontractor due to an accident arising out of and in the course of the performance of the work covered by such subcontract.
(d) The state, any political division thereof, any municipal corporation, any corporation, limited liability company, partnership, person, or contractor paying compensation, physician's fees, hospital fees, nurse's charges, or burial expenses under this section may recover the amount paid or to be paid from any person who, independently of such provisions, would have been liable for the payment thereof and may, in addition, recover the litigation expenses and attorney's fees incurred in the action before the worker's compensation board as well as the litigation expenses and attorney's fees incurred in an action to collect the compensation, medical expenses, and burial expenses.
(e) Every claim filed with the worker's compensation board under this section shall be instituted against all parties liable for payment. The worker's compensation board, in an award under subsection (b), shall fix the order in which said parties shall be exhausted, beginning with the immediate employer, and, in an award under subsection (c), shall determine whether the subcontractor has the financial ability to pay the compensation and medical expenses when due and, if not, shall order the contractor to pay the compensation and medical expenses.
(Formerly: Acts 1929, c.172, s.14; Acts 1947, c.162, s.1.) As amended by P.L.28-1988, SEC.24; P.L.8-1993, SEC.280; P.L.258-1997(ss), SEC.2; P.L.202-2001, SEC.2; P.L.201-2005,

SEC.3.

IC 22-3-2-14.5
Independent contractor electing exemption from compensation provisions; filing statement; certificate of exemption
Sec. 14.5. (a) As used in this section, "independent contractor" refers to a person described in IC 22-3-6-1(b)(7).
(b) As used in this section, "person" means an individual, a proprietorship, a partnership, a joint venture, a firm, an association, a corporation, or other legal entity.
(c) An independent contractor who does not make an election under IC 22-3-6-1(b)(4) or IC 22-3-6-1(b)(5) is not subject to the compensation provisions of IC 22-3-2 through IC 22-3-6 and must file a statement with the department of state revenue in accordance with IC 6-3-7-5 and obtain a certificate of exemption.
(d) Together with the statement required in subsection (c), an independent contractor shall file annually with the department documentation in support of independent contractor status before being granted a certificate of exemption. The independent contractor must obtain clearance from the department of state revenue before issuance of the certificate.
(e) An independent contractor shall pay a filing fee in the amount of fifteen dollars ($15) with the certificate filed under subsection (g). The fees collected under this subsection shall be deposited in the worker's compensation supplemental administrative fund and shall be used for all expenses the board incurs.
(f) The worker's compensation board shall maintain a data base consisting of certificates received under this section and on request may verify that a certificate was filed.
(g) A certificate of exemption must be filed with the worker's compensation board. The board shall indicate that the certificate has been filed by stamping the certificate with the date of receipt and returning a stamped copy to the person filing the certificate. A certificate becomes effective as of midnight seven (7) business days after the date file stamped by the worker's compensation board. The board shall maintain a data base containing the information required in subsections (d) and (f).
(h) A person who contracts for services of another person not covered by IC 22-3-2 through IC 22-3-6 to perform work must secure a copy of a stamped certificate of exemption filed under this section from the person hired. A person may not require a person who has provided a stamped certificate to have worker's compensation coverage. The worker's compensation insurance carrier of a person who contracts with an independent contractor shall accept a stamped certificate in the same manner as a certificate of insurance.
(i) A stamped certificate filed under this section is binding on and holds harmless from all claims:
(1) a person who contracts with an independent contractor after receiving a copy of the stamped certificate; and
(2) the worker's compensation insurance carrier of the person

who contracts with the independent contractor.
The independent contractor may not collect compensation under IC 22-3-2 through IC 22-3-6 for an injury from a person or the person's worker's compensation carrier to whom the independent contractor has furnished a stamped certificate.
As added by P.L.75-1993, SEC.2. Amended by P.L.202-2001, SEC.3.

IC 22-3-2-15
Contracts, agreements, or rules do not relieve employers of obligations; voluntary settlement agreements; minors; approval; effect
Sec. 15. (a) No contract, agreement (written or implied), rule, or other device shall, in any manner, operate to relieve any employer in whole or in part of any obligation created by IC 22-3-2 through IC 22-3-6. However, nothing in IC 22-3-2 through IC 22-3-6 shall be construed as preventing the parties to claims under IC 22-3-2 through IC 22-3-6 from entering into voluntary agreements in settlement thereof, but no agreement by an employee or his dependents to waive his rights under IC 22-3-2 through IC 22-3-6 shall be valid nor shall any agreement of settlement or compromise of any dispute or claim for compensation under IC 22-3-2 through IC 22-3-6 be valid until approved by a member of the board, nor shall a member of the worker's compensation board approve any settlement which is not in accordance with the rights of the parties as given in IC 22-3-2 through IC 22-3-6. No such agreement shall be valid unless made after seven (7) days from the date of the injury or death.
(b) A compromise settlement approved by a member of the worker's compensation board during the employee's lifetime shall extinguish and bar all claims for compensation for the employee's death if the settlement compromises a dispute on any question or issue other than the extent of disability or the rate of compensation.
(c) A minor dependent, by parent or legal guardian, may compromise disputes and may enter into a compromise settlement agreement, and upon approval by a member of the worker's compensation board, the settlement agreement shall have the same force and effect as though the minor had been an adult. The payment of compensation by the employer in accordance with the settlement agreement shall discharge the employer from all further obligation.
(Formerly: Acts 1929, c.172, s.15; Acts 1943, c.136, s.1; Acts 1945, c.284, s.1; Acts 1974, P.L.108, SEC.6.) As amended by P.L.28-1988, SEC.25; P.L.1-1991, SEC.148.

IC 22-3-2-16
Claims for compensation; priorities
Sec. 16. All rights of compensation granted by IC 22-3-2 through IC 22-3-6 shall have the same preference or priority for the whole thereof against the assets of the employer as is allowed by law for any unpaid wages for labor.
(Formerly: Acts 1929, c.172, s.16.) As amended by P.L.144-1986, SEC.25.
IC 22-3-2-17
Claims for compensation; assignment; creditor claims; child support income withholding
Sec. 17. (a) Except as provided in subsection (b), no claims for compensation under IC 22-3-2 through IC 22-3-6 shall be assignable, and all compensation and claims therefor shall be exempt from all claims of creditors.
(b) Compensation awards under IC 22-3-2 through IC 22-3-6 are subject to child support income withholding under IC 31-16-15 and other remedies available for the enforcement of a child support order. The maximum amount that may be withheld under this subsection is one-half (1/2) of the compensation award.
(Formerly: Acts 1929, c.172, s.17.) As amended by P.L.144-1986, SEC.26; P.L.95-1988, SEC.2; P.L.1-1997, SEC.106; P.L.213-1999, SEC.7.

IC 22-3-2-18
Coal mining; application of law
Sec. 18. The provisions of IC 22-3-2 through IC 22-3-6 shall apply to the state, to all political divisions thereof, to all municipal corporations within the state, to persons, partnerships, limited liability companies, and corporations engaged in mining coal, and to the employees thereof, without any right of exemption from the compensation provisions of IC 22-3-2 through IC 22-3-6, except as provided in section 15 of this chapter.
(Formerly: Acts 1929, c.172, s.18; Acts 1943, c.136, s.2.) As amended by P.L.144-1986, SEC.27; P.L.8-1993, SEC.281.

IC 22-3-2-19
Interstate or foreign commerce; exemptions
Sec. 19. IC 22-3-2 through IC 22-3-6 shall not apply to employees and employers engaged in interstate or foreign commerce wherein the laws of the United States provide for compensation or for liability for injury or death by accident to such employees.
(Formerly: Acts 1929, c.172, s.19; Acts 1963, c.387, s.4.) As amended by P.L.144-1986, SEC.28.

IC 22-3-2-20
Place of accident
Sec. 20. Every employer and employee under IC 22-3-2 through IC 22-3-6 shall be bound by the provisions of IC 22-3-2 through IC 22-3-6 whether injury by accident or death resulting from such injury occurs within the state or in some other state or in a foreign country.
(Formerly: Acts 1929, c.172, s.20.) As amended by P.L.144-1986, SEC.29.

IC 22-3-2-21
Prior injuries; application of law
Sec. 21. The provisions of IC 22-3-2 through IC 22-3-6 shall not

apply to injuries or death nor to accident which occurred prior to May 21, 1929.
(Formerly: Acts 1929, c.172, s.21.) As amended by P.L.144-1986, SEC.30.

IC 22-3-2-22
Notice; worker's compensation coverage
Sec. 22. (a) Each employer subject to IC 22-3-2 through IC 22-3-6 shall post a notice in the employer's place of business to inform the employees that their employment is covered by worker's compensation. The notice must also contain the name, address, and telephone number of the employer's insurance carrier or the person responsible for administering the employer's worker's compensation claims if the employer is self insured.
(b) The notice required under this section must be in a form approved by the board and shall be posted at a conspicuous location at the employer's place of business to provide reasonable notice to all employees. If the employer is required by federal law or regulation to post a notice for the employer's employees, the notice required under this section must be posted in the same location or locations where the notice required by federal law or regulation is posted.
(c) An employer who fails to comply with this section is subject to a civil penalty under IC 22-3-4-15.
As added by P.L.170-1991, SEC.2. Amended by P.L.168-2011, SEC.2.



CHAPTER 3. WORKER'S COMPENSATION: NOTICE OF INJURY; TREATMENT; COMPENSATION SCHEDULE; PAYMENTS

IC 22-3-3-2
Notice of injury; contents; signature
Sec. 2. The notice provided for in the preceding section shall state the name and address of the employee, the time, place, nature and cause of the injury or death, and shall be signed by the injured employee or by some one in his behalf or by one (1) or more of the dependents, in case of death, or by some person in their behalf. Said notice may be served personally upon the employer, or upon any foreman, superintendent or manager of the employer to whose orders the injured or deceased employee was required to conform or upon any agent of the employer upon whom a summons in a civil action may be served under the laws of the state, or may be sent to the employer by registered letter, addressed to his last known residence or place of business.
(Formerly: Acts 1929, c.172, s.23.)

IC 22-3-3-3
Limitation of actions; radiation
Sec. 3. The right to compensation under IC 22-3-2 through IC 22-3-6 shall be forever barred unless within two (2) years after the occurrence of the accident, or if death results therefrom, within two (2) years after such death, a claim for compensation thereunder shall be filed with the worker's compensation board. However, in all cases wherein an accident or death results from the exposure to radiation, a claim for compensation shall be filed with the board within two (2) years from the date on which the employee had knowledge of his injury or by exercise of reasonable diligence should have known of

the existence of such injury and its causal relationship to his employment.
(Formerly: Acts 1929, c.172, s.24; Acts 1947, c.162, s.2; Acts 1961, c.101, s.1.) As amended by P.L.144-1986, SEC.31; P.L.28-1988, SEC.26.

IC 22-3-3-4
Medical treatment pending adjudication of impairment
Sec. 4. (a) After an injury and prior to an adjudication of permanent impairment, the employer shall furnish or cause to be furnished, free of charge to the employee, an attending physician for the treatment of the employee's injuries, and in addition thereto such surgical, hospital and nursing services and supplies as the attending physician or the worker's compensation board may deem necessary. If the employee is requested or required by the employer to submit to treatment outside the county of employment, the employer shall also pay the reasonable expense of travel, food, and lodging necessary during the travel, but not to exceed the amount paid at the time of the travel by the state to its employees under the state travel policies and procedures established by the department of administration and approved by the state budget agency. If the treatment or travel to or from the place of treatment causes a loss of working time to the employee, the employer shall reimburse the employee for the loss of wages using the basis of the employee's average daily wage.
(b) During the period of temporary total disability resulting from the injury, the employer shall furnish the physician services, and supplies, and the worker's compensation board may, on proper application of either party, require that treatment by the physician and services and supplies be furnished by or on behalf of the employer as the worker's compensation board may deem reasonably necessary.
(c) After an employee's injury has been adjudicated by agreement or award on the basis of permanent partial impairment and within the statutory period for review in such case as provided in section 27 of this chapter, the employer may continue to furnish a physician or surgeon and other medical services and supplies, and the worker's compensation board may within the statutory period for review as provided in section 27 of this chapter, on a proper application of either party, require that treatment by that physician and other medical services and supplies be furnished by and on behalf of the employer as the worker's compensation board may deem necessary to limit or reduce the amount and extent of the employee's impairment. The refusal of the employee to accept such services and supplies, when provided by or on behalf of the employer, shall bar the employee from all compensation otherwise payable during the period of the refusal, and the employee's right to prosecute any proceeding under IC 22-3-2 through IC 22-3-6 shall be suspended and abated until the employee's refusal ceases. The employee must be served with a notice setting forth the consequences of the refusal

under this section. The notice must be in a form prescribed by the worker's compensation board. No compensation for permanent total impairment, permanent partial impairment, permanent disfigurement, or death shall be paid or payable for that part or portion of the impairment, disfigurement, or death which is the result of the failure of the employee to accept the treatment, services, and supplies required under this section. However, an employer may at any time permit an employee to have treatment for the employee's injuries by spiritual means or prayer in lieu of the physician or surgeon and other medical services and supplies required under this section.
(d) If, because of an emergency, or because of the employer's failure to provide an attending physician or surgical, hospital, or nursing services and supplies, or treatment by spiritual means or prayer, as required by this section, or because of any other good reason, a physician other than that provided by the employer treats the injured employee during the period of the employee's temporary total disability, or necessary and proper surgical, hospital, or nursing services and supplies are procured within the period, the reasonable cost of those services and supplies shall, subject to the approval of the worker's compensation board, be paid by the employer.
(e) An employer or employer's insurance carrier may not delay the provision of emergency medical care whenever emergency medical care is considered necessary in the professional judgment of the attending health care facility physician.
(f) Regardless of when it occurs, where a compensable injury results in the amputation of a body part, the enucleation of an eye, or the loss of natural teeth, the employer shall furnish an appropriate artificial member, braces, and prosthodontics. The cost of repairs to or replacements for the artificial members, braces, or prosthodontics that result from a compensable injury pursuant to a prior award and are required due to either medical necessity or normal wear and tear, determined according to the employee's individual use, but not abuse, of the artificial member, braces, or prosthodontics, shall be paid from the second injury fund upon order or award of the worker's compensation board. The employee is not required to meet any other requirement for admission to the second injury fund.
(g) If an accident arising out of and in the course of employment after June 30, 1997, results in the loss of or damage to an artificial member, a brace, an implant, eyeglasses, prosthodontics, or other medically prescribed device, the employer shall repair the artificial member, brace, implant, eyeglasses, prosthodontics, or other medically prescribed device or furnish an identical or a reasonably equivalent replacement.
(h) This section may not be construed to prohibit an agreement between an employer and the employer's employees that has the approval of the board and that binds the parties to:
(1) medical care furnished by health care providers selected by agreement before or after injury; or
(2) the findings of a health care provider who was chosen by agreement. (Formerly: Acts 1929, c.172, s.25; Acts 1937, c.214, s.1; Acts 1943, c.136, s.5; Acts 1945, c.188, s.3; Acts 1947, c.162, s.3; Acts 1963, c.387, s.5; Acts 1974, P.L.108, SEC.7.) As amended by Acts 1979, P.L.227, SEC.1; P.L.95-1988, SEC.3; P.L.170-1991, SEC.3; P.L.258-1997(ss), SEC.3; P.L.31-2000, SEC.2; P.L.67-2010, SEC.1.

IC 22-3-3-5
Medical treatment; liability of estate; right to order payment; health care provider claims; attending physician fees
Sec. 5. (a) The pecuniary liability of the employer for medical, surgical, hospital and nurse service herein required shall be limited to such charges as prevail as provided under IC 22-3-6-1(j), in the same community (as defined in IC 22-3-6-1(h)) for a like service or product to injured persons.
(b) The employee and the employee's estate do not have liability to a health care provider for payment for services obtained under IC 22-3-3-4.
(c) The right to order payment for all services provided under IC 22-3-2 through IC 22-3-6 is solely with the board.
(d) All claims by a health care provider for payment for services are against the employer and the employer's insurance carrier, if any, and must be made with the board under IC 22-3-2 through IC 22-3-6. After June 30, 2011, a health care provider must file an application for adjustment of a claim for a health care provider's fee with the board not later than two (2) years after the receipt of an initial written communication from the employer, the employer's insurance carrier, if any, or an agent acting on behalf of the employer after the health care provider submits a bill for services. To offset a part of the board's expenses related to the administration of health care provider reimbursement disputes, a hospital or facility that is a medical service provider (as defined in IC 22-3-6-1) shall pay a filing fee of sixty dollars ($60) in a balance billing case. The filing fee must accompany each application filed with the board. If an employer, an employer's insurance carrier, or an agent acting on behalf of the employer denies or fails to pay any amount on a claim submitted by a hospital or facility that is a medical service provider, a filing fee is not required to accompany an application that is filed for the denied or unpaid claim. A health care provider may combine up to ten (10) individual claims into one (1) application whenever:
(1) all individual claims involve the same employer, insurance carrier, or billing review service; and
(2) the amount of each individual claim does not exceed two hundred dollars ($200).
(e) The worker's compensation board may withhold the approval of the fees of the attending physician in a case until the attending physician files a report with the worker's compensation board on the form prescribed by the board.
(Formerly: Acts 1929, c.172, s.26.) As amended by P.L.170-1991, SEC.4; P.L.216-1995, SEC.1; P.L.258-1997(ss), SEC.4; P.L.168-2011, SEC.3.
IC 22-3-3-5.1
Collection of medical expense payments; civil penalties; good faith errors
Sec. 5.1. (a) A medical service provider or a medical service provider's agent, servant, employee, assignee, employer, or independent contractor on behalf of the medical service provider may not knowingly collect or attempt to collect the payment of a charge for medical services or products covered under IC 22 from an employee or the employee's estate or family members.
(b) If after a hearing, the worker's compensation board finds that a medical service provider has violated this section, the worker's compensation board may assess a civil penalty against the medical service provider in an amount that is at least one hundred dollars ($100) but less than one thousand dollars ($1,000) for each violation.
(c) The worker's compensation board may not assess a civil penalty against a medical service provider for a violation of this section that is the result of a good faith error.
As added by P.L.216-1995, SEC.2.

IC 22-3-3-5.2
Billing review service standards
Sec. 5.2. (a) A billing review service shall adhere to the following requirements to determine the pecuniary liability of an employer or an employer's insurance carrier for a specific service or product covered under worker's compensation:
(1) The formation of a billing review standard, and any subsequent analysis or revision of the standard, must use data that is based on the medical service provider billing charges as submitted to the employer and the employer's insurance carrier from the same community. This subdivision does not apply when a unique or specialized service or product does not have sufficient comparative data to allow for a reasonable comparison.
(2) Data used to determine pecuniary liability must be compiled on or before June 30 and December 31 of each year.
(3) Billing review standards must be revised for prospective future payments of medical service provider bills to provide for payment of the charges at a rate not more than the charges made by eighty percent (80%) of the medical service providers during the prior six (6) months within the same community. The data used to perform the analysis and revision of the billing review standards may not be more than two (2) years old and must be periodically updated by a representative inflationary or deflationary factor. Reimbursement for these charges may not exceed the actual charge invoiced by the medical service provider.
(4) The billing review standard shall include the billing charges of all hospitals in the applicable community for the service or product.
(b) A medical service provider may request an explanation from

a billing review service if the medical service provider's bill has been reduced as a result of application of the eightieth percentile or of a Current Procedural Terminology (CPT) coding change. The request must be made not later than sixty (60) days after receipt of the notice of the reduction. If a request is made, the billing review service must provide:
(1) the name of the billing review service used to make the reduction;
(2) the dollar amount of the reduction;
(3) the dollar amount of the medical service at the eightieth percentile; and
(4) in the case of a CPT coding change, the basis upon which the change was made;
not later than thirty (30) days after the date of the request.
(c) If after a hearing the worker's compensation board finds that a billing review service used a billing review standard that did not comply with subsection (a)(1) through (a)(4) in determining the pecuniary liability of an employer or an employer's insurance carrier for a health care provider's charge for services or products covered under worker's compensation, the worker's compensation board may assess a civil penalty against the billing review service in an amount not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).
As added by P.L.216-1995, SEC.3. Amended by P.L.202-2001, SEC.4.

IC 22-3-3-6
Physical examination; physician's statement; autopsy
Sec. 6. (a) After an injury and during the period of claimed resulting disability or impairment, the employee, if so requested by the employee's employer or ordered by the worker's compensation board, shall submit to an examination at reasonable times and places by a duly qualified physician or surgeon designated and paid by the employer or by order of the worker's compensation board. The employee shall have the right to have present at any such examination any duly qualified physician or surgeon provided and paid for by the employee. No fact communicated to, or otherwise learned by, any physician or surgeon who may have attended or examined the employee, or who may have been present at any examination, shall be privileged, either in the hearings provided for in IC 22-3-2 through IC 22-3-6, or in any action at law brought to recover damages against any employer who is subject to the compensation provisions of IC 22-3-2 through IC 22-3-6. If the employee refuses to submit to or in any way obstructs such examinations, the employee's right to compensation and his right to take or prosecute any proceedings under IC 22-3-2 through IC 22-3-6 shall be suspended until such refusal or obstruction ceases. No compensation shall at any time be payable for the period of suspension unless in the opinion of the worker's compensation board the circumstances justified the refusal or obstruction. The employee

must be served with a notice setting forth the consequences of the refusal under this subsection. The notice must be in a form prescribed by the board.
(b) Any employer requesting an examination of any employee residing within Indiana shall pay, in advance of the time fixed for the examination, sufficient money to defray the necessary expenses of travel by the most convenient means to and from the place of examination, and the cost of meals and lodging necessary during the travel. If the method of travel is by automobile, the mileage rate to be paid by the employer shall be the rate currently being paid by the state to its employees under the state travel policies and procedures established by the department of administration and approved by the budget agency. If such examination or travel to or from the place of examination causes any loss of working time on the part of the employee, the employer shall reimburse the employee for such loss of wages upon the basis of the employee's average daily wage. When any employee injured in Indiana moves outside Indiana, the travel expense and the cost of meals and lodging necessary during the travel payable under this section shall be paid from the point in Indiana nearest to the employee's then residence to the place of examination. No travel and other expense shall be paid for any travel and other expense required outside Indiana.
(c) A duly qualified physician or surgeon provided and paid for by the employee may be present at an examination if the employee so desires. In all cases where the examination is made by a physician or surgeon engaged by the employer and the injured employee has no physician or surgeon present at such examination, it shall be the duty of the physician or surgeon making the examination to deliver to the injured employee, or the employee's representative, a statement in writing of the conditions evidenced by such examination. The statement shall disclose all facts that are reported by such physician or surgeon to the employer. Such statement shall be furnished to the employee or the employee's representative, as soon as practicable, but not later than thirty (30) days before the time the case is set for hearing. The statement may be submitted by either party as evidence by that physician or surgeon at a hearing before the worker's compensation board if the statement meets the requirements of subsection (e). If such physician or surgeon fails or refuses to furnish the employee or the employee's representative with such statement thirty (30) days before the hearing, then the statement may not be submitted as evidence, and such physician or surgeon shall not be permitted to testify before the worker's compensation board as to any facts learned in such examination. All of the requirements of this subsection apply to all subsequent examinations requested by the employer.
(d) In all cases where an examination of an employee is made by a physician or surgeon engaged by the employee, and the employer has no physician or surgeon present at such examination, it shall be the duty of the physician or surgeon making the examination to deliver to the employer or the employer's representative a statement

in writing of the conditions evidenced by such examination. The statement shall disclose all facts that are reported by such physician or surgeon to the employee. Such statement shall be furnished to the employer or the employer's representative as soon as practicable, but not later than thirty (30) days before the time the case is set for hearing. The statement may be submitted by either party as evidence by that physician or surgeon at a hearing before the worker's compensation board if the statement meets the requirements of subsection (e). If such physician or surgeon fails or refuses to furnish the employer, or the employer's representative, with such statement thirty (30) days before the hearing, then the statement may not be submitted as evidence, and such physician or surgeon shall not be permitted to testify before the worker's compensation board as to any facts learned in such examination. All of the requirements of this subsection apply to all subsequent examinations made by a physician or surgeon engaged by the employee.
(e) All statements of physicians or surgeons required by this section, whether those engaged by employee or employer, shall contain the following information:
(1) The history of the injury, or claimed injury, as given by the patient.
(2) The diagnosis of the physician or surgeon concerning the patient's physical or mental condition.
(3) The opinion of the physician or surgeon concerning the causal relationship, if any, between the injury and the patient's physical or mental condition, including the physician's or surgeon's reasons for the opinion.
(4) The opinion of the physician or surgeon concerning whether the injury or claimed injury resulted in a disability or impairment and, if so, the opinion of the physician or surgeon concerning the extent of the disability or impairment and the reasons for the opinion.
(5) The original signature of the physician or surgeon.
Notwithstanding any hearsay objection, the worker's compensation board shall admit into evidence a statement that meets the requirements of this subsection unless the statement is ruled inadmissible on other grounds.
(f) Delivery of any statement required by this section may be made to the attorney or agent of the employer or employee and such action shall be construed as delivery to the employer or employee.
(g) Any party may object to a statement on the basis that the statement does not meet the requirements of subsection (e). The objecting party must give written notice to the party providing the statement and specify the basis for the objection. Notice of the objection must be given no later than twenty (20) days before the hearing. Failure to object as provided in this subsection precludes any further objection as to the adequacy of the statement under subsection (e).
(h) The employer upon proper application, or the worker's compensation board, shall have the right in any case of death to

require an autopsy at the expense of the party requesting the same. If, after a hearing, the worker's compensation board orders an autopsy and such autopsy is refused by the surviving spouse or next of kin, then any claim for compensation on account of such death shall be suspended and abated during such refusal. The surviving spouse or dependent must be served with a notice setting forth the consequences of the refusal under this subsection. The notice must be in a form prescribed by the worker's compensation board. No autopsy, except one performed by or on the authority or order of the coroner in the discharge of the coroner's duties, shall be held in any case by any person, without notice first being given to the surviving spouse or next of kin, if they reside in Indiana or their whereabouts can reasonably be ascertained, of the time and place thereof, and reasonable time and opportunity given such surviving spouse or next of kin to have a representative or representatives present to witness same. However, if such notice is not given, all evidence obtained by such autopsy shall be suppressed on motion duly made to the worker's compensation board.
(Formerly: Acts 1929, c.172, s.27; Acts 1943, c.136, s.7; Acts 1945, c.188, s.2; Acts 1947, c.162, s.4; Acts 1949, c.253, s.1; Acts 1963, c.387, s.6; Acts 1975, P.L.235, SEC.4.) As amended by P.L.28-1988, SEC.27; P.L.95-1988, SEC.4; P.L.109-1992, SEC.1; P.L.1-2006, SEC.337.

IC 22-3-3-7
Temporary disability benefits; installment payments; termination; overpayment
Sec. 7. (a) Compensation shall be allowed on account of injuries producing only temporary total disability to work or temporary partial disability to work beginning with the eighth day of such disability except for medical benefits provided in section 4 of the chapter. Compensation shall be allowed for the first seven (7) calendar days only if the disability continues for longer than twenty-one (21) days.
(b) The first weekly installment of compensation for temporary disability is due fourteen (14) days after the disability begins. Not later than fifteen (15) days from the date that the first installment of compensation is due, the employer or the employer's insurance carrier shall tender to the employee or to the employee's dependents, with all compensation due, a properly prepared compensation agreement in a form prescribed by the board. Whenever an employer or the employer's insurance carrier denies or is not able to determine liability to pay compensation or benefits, the employer or the employer's insurance carrier shall notify the worker's compensation board and the employee in writing on a form prescribed by the worker's compensation board not later than thirty (30) days after the employer's knowledge of the claimed injury. If a determination of liability cannot be made within thirty (30) days, the worker's compensation board may approve an additional thirty (30) days upon a written request of the employer or the employer's insurance carrier

that sets forth the reasons that the determination could not be made within thirty (30) days and states the facts or circumstances that are necessary to determine liability within the additional thirty (30) days. More than thirty (30) days of additional time may be approved by the worker's compensation board upon the filing of a petition by the employer or the employer's insurance carrier that sets forth:
(1) the extraordinary circumstances that have precluded a determination of liability within the initial sixty (60) days;
(2) the status of the investigation on the date the petition is filed;
(3) the facts or circumstances that are necessary to make a determination; and
(4) a timetable for the completion of the remaining investigation.
An employer who fails to comply with this section is subject to a civil penalty under IC 22-3-4-15.
(c) Once begun, temporary total disability benefits may not be terminated by the employer unless:
(1) the employee has returned to any employment;
(2) the employee has died;
(3) the employee has refused to undergo a medical examination under section 6 of this chapter or has refused to accept suitable employment under section 11 of this chapter;
(4) the employee has received five hundred (500) weeks of temporary total disability benefits or has been paid the maximum compensation allowed under section 22 of this chapter; or
(5) the employee is unable or unavailable to work for reasons unrelated to the compensable injury.
In all other cases the employer must notify the employee in writing of the employer's intent to terminate the payment of temporary total disability benefits and of the availability of employment, if any, on a form approved by the board. If the employee disagrees with the proposed termination, the employee must give written notice of disagreement to the board and the employer within seven (7) days after receipt of the notice of intent to terminate benefits. If the board and employer do not receive a notice of disagreement under this section, the employee's temporary total disability benefits shall be terminated. Upon receipt of the notice of disagreement, the board shall immediately contact the parties, which may be by telephone or other means, and attempt to resolve the disagreement. If the board is unable to resolve the disagreement within ten (10) days of receipt of the notice of disagreement, the board shall immediately arrange for an evaluation of the employee by an independent medical examiner. The independent medical examiner shall be selected by mutual agreement of the parties or, if the parties are unable to agree, appointed by the board under IC 22-3-4-11. If the independent medical examiner determines that the employee is no longer temporarily disabled or is still temporarily disabled but can return to employment that the employer has made available to the employee,

or if the employee fails or refuses to appear for examination by the independent medical examiner, temporary total disability benefits may be terminated. If either party disagrees with the opinion of the independent medical examiner, the party shall apply to the board for a hearing under IC 22-3-4-5.
(d) An employer is not required to continue the payment of temporary total disability benefits for more than fourteen (14) days after the employer's proposed termination date unless the independent medical examiner determines that the employee is temporarily disabled and unable to return to any employment that the employer has made available to the employee.
(e) If it is determined that as a result of this section temporary total disability benefits were overpaid, the overpayment shall be deducted from any benefits due the employee under section 10 of this chapter and, if there are no benefits due the employee or the benefits due the employee do not equal the amount of the overpayment, the employee shall be responsible for paying any overpayment which cannot be deducted from benefits due the employee.
(Formerly: Acts 1929, c.172, s.28; Acts 1949, c.243, s.1; Acts 1974, P.L.108, SEC.8.) As amended by P.L.170-1991, SEC.5; P.L.258-1997(ss), SEC.5; P.L.168-2011, SEC.4.

IC 22-3-3-7.5
Average weekly wages of public employee; determination
Sec. 7.5. For purposes of this chapter, the average weekly wages of a public employee shall be determined without regard to any salary reduction agreement under Section 125 of the Internal Revenue Code.
As added by P.L.5-1992, SEC.8.

IC 22-3-3-8
Temporary total disability or total permanent disability; awards
Sec. 8. With respect to injuries occurring prior to April 1, 1951, causing temporary total disability for work there shall be paid to the injured employee during such total disability for work a weekly compensation equal to fifty-five percent (55%) of his average weekly wages for a period not to exceed five hundred (500) weeks. With respect to injuries occurring on and after April 1, 1951, and prior to July 1, 1971, causing temporary total disability for work there shall be paid to the injured employee during such total disability a weekly compensation equal to sixty per cent (60%) of his average weekly wages for a period not to exceed five hundred (500) weeks. With respect to injuries occurring on and after July 1, 1971, and prior to July 1, 1974, causing temporary total disability for work there shall be paid to the injured employee during such total disability a weekly compensation equal to sixty per cent (60%) of his average weekly wages, as defined in IC 22-3-3-22 a period not to exceed five hundred (500) weeks. With respect to injuries occurring on and after July 1, 1974, and before July 1, 1976, causing temporary total disability or total permanent disability for work there shall be paid

to the injured employee during such total disability a weekly compensation equal to sixty-six and two-thirds percent (66 2/3%) of his average weekly wages up to one hundred and thirty-five dollars ($135.00) average weekly wages, as defined in section 22 of this chapter, for a period not to exceed five hundred (500) weeks. With respect to injuries occurring on and after July 1, 1976, causing temporary total disability or total permanent disability for work, there shall be paid to the injured employee during the total disability a weekly compensation equal to sixty-six and two-thirds percent (66 2/3%) of his average weekly wages, as defined in IC 22-3-3-22, for a period not to exceed five hundred (500) weeks. Compensation shall be allowed for the first seven (7) calendar days only if the disability continues for longer than twenty-one (21) days.
(Formerly: Acts 1929, c.172, s.29; Acts 1949, c.243, s.2; Acts 1951, c.294, s.1; Acts 1971, P.L.353, SEC.2; Acts 1974, P.L.108, SEC.9.) As amended by Acts 1976, P.L.112, SEC.1.

IC 22-3-3-9
Temporary partial disability; awards
Sec. 9. With respect to injuries occurring prior to April 1, 1951 causing temporary partial disability for work, compensation shall be paid to the injured employee during such disability, as prescribed in section 7 of this chapter, a weekly compensation equal to fifty-five per cent (55%) of the difference between his average weekly wages and the weekly wages at which he is actually employed after the injury, for a period not to exceed three hundred (300) weeks. With respect to injuries occurring on and after April 1, 1951 and prior to July 1, 1974 causing temporary partial disability for work, compensation shall be paid to the injured employee during such disability, as prescribed in section 7 of this chapter, a weekly compensation equal to sixty per cent (60%) of the difference between his average weekly wages and the weekly wages at which he is actually employed after the injury, for a period not to exceed three hundred (300) weeks. With respect to injuries occurring on and after July 1, 1974 causing temporary partial disability for work, compensation shall be paid to the injured employee during such disability as prescribed in section 7 of this chapter, a weekly compensation equal to sixty-six and two-thirds per cent (66 2/3%) of the difference between his average weekly wages and the weekly wages at which he is actually employed after the injury, for a period not to exceed three hundred (300) weeks. In case the partial disability begins after the period of temporary total disability, the latter period shall be included as a part of the maximum period allowed for partial disability.
(Formerly: Acts 1929, c.172, s.30; Acts 1937, c.214, s.2; Acts 1951, c.294, s.2; Acts 1974, P.L.108, SEC.10.)

IC 22-3-3-10
Injuries schedule
Sec. 10. (a) With respect to injuries in the schedule set forth in

subsection (d) occurring on and after July 1, 1979, and before July 1, 1988, the employee shall receive, in addition to temporary total disability benefits not to exceed fifty-two (52) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred twenty-five dollars ($125) average weekly wages, for the period stated for the injury.
(b) With respect to injuries in the schedule set forth in subsection (d) occurring on and after July 1, 1988, and before July 1, 1989, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred sixty-six dollars ($166) average weekly wages, for the period stated for the injury.
(c) With respect to injuries in the schedule set forth in subsection (d) occurring on and after July 1, 1989, and before July 1, 1990, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred eighty-three dollars ($183) average weekly wages, for the period stated for the injury.
(d) With respect to injuries in the following schedule occurring on and after July 1, 1990, and before July 1, 1991, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed two hundred dollars ($200) average weekly wages, for the period stated for the injury.
(1) Amputation: For the loss by separation of the thumb, sixty (60) weeks, of the index finger forty (40) weeks, of the second finger thirty-five (35) weeks, of the third or ring finger thirty (30) weeks, of the fourth or little finger twenty (20) weeks, of the hand by separation below the elbow joint two hundred (200) weeks, or the arm above the elbow two hundred fifty (250) weeks, of the big toe sixty (60) weeks, of the second toe thirty (30) weeks, of the third toe twenty (20) weeks, of the fourth toe fifteen (15) weeks, of the fifth or little toe ten (10) weeks, for loss occurring on and after April 1, 1959, by separation of the foot below the knee joint, one hundred seventy-five (175) weeks and of the leg above the knee joint two hundred twenty-five (225) weeks. The loss of more than one (1) phalange of a thumb or toes shall be considered as the loss of the entire thumb or toe. The loss of more than two (2) phalanges of a finger shall be considered as the loss of the entire finger. The loss of not more than one (1) phalange of a thumb or toe shall be considered as the loss of one-half (1/2) of the thumb or toe and compensation shall be paid for one-half (1/2) of the period for the loss of the entire thumb or toe. The loss of not

more than one (1) phalange of a finger shall be considered as the loss of one-third (1/3) of the finger and compensation shall be paid for one-third (1/3) the period for the loss of the entire finger. The loss of more than one (1) phalange of the finger but not more than two (2) phalanges of the finger, shall be considered as the loss of one-half (1/2) of the finger and compensation shall be paid for one-half (1/2) of the period for the loss of the entire finger.
(2) For the loss by separation of both hands or both feet or the total sight of both eyes, or any two (2) such losses in the same accident, five hundred (500) weeks.
(3) For the permanent and complete loss of vision by enucleation or its reduction to one-tenth (1/10) of normal vision with glasses, one hundred seventy-five (175) weeks.
(4) For the permanent and complete loss of hearing in one (1) ear, seventy-five (75) weeks, and in both ears, two hundred (200) weeks.
(5) For the loss of one (1) testicle, fifty (50) weeks; for the loss of both testicles, one hundred fifty (150) weeks.
(e) With respect to injuries in the schedule set forth in subsection (h) occurring on and after July 1, 1979, and before July 1, 1988, the employee shall receive, in addition to temporary total disability benefits not exceeding fifty-two (52) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages not to exceed one hundred twenty-five dollars ($125) average weekly wages for the period stated for the injury.
(f) With respect to injuries in the schedule set forth in subsection (h) occurring on and after July 1, 1988, and before July 1, 1989, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred sixty-six dollars ($166) average weekly wages, for the period stated for the injury.
(g) With respect to injuries in the schedule set forth in subsection (h) occurring on and after July 1, 1989, and before July 1, 1990, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred eighty-three dollars ($183) average weekly wages, for the period stated for the injury.
(h) With respect to injuries in the following schedule occurring on and after July 1, 1990, and before July 1, 1991, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed two hundred dollars ($200) average weekly wages, for the period stated for the injury.
(1) Loss of use: The total permanent loss of the use of an arm,

hand, thumb, finger, leg, foot, toe, or phalange shall be considered as the equivalent of the loss by separation of the arm, hand, thumb, finger, leg, foot, toe, or phalange, and compensation shall be paid for the same period as for the loss thereof by separation.
(2) Partial loss of use: For the permanent partial loss of the use of an arm, hand, thumb, finger, leg, foot, toe, or phalange, compensation shall be paid for the proportionate loss of the use of such arm, hand, thumb, finger, leg, foot, toe, or phalange.
(3) For injuries resulting in total permanent disability, five hundred (500) weeks.
(4) For any permanent reduction of the sight of an eye less than a total loss as specified in subsection (d)(3), compensation shall be paid for a period proportionate to the degree of such permanent reduction without correction or glasses. However, when such permanent reduction without correction or glasses would result in one hundred percent (100%) loss of vision, but correction or glasses would result in restoration of vision, then in such event compensation shall be paid for fifty percent (50%) of such total loss of vision without glasses, plus an additional amount equal to the proportionate amount of such reduction with glasses, not to exceed an additional fifty percent (50%).
(5) For any permanent reduction of the hearing of one (1) or both ears, less than the total loss as specified in subsection (d)(4), compensation shall be paid for a period proportional to the degree of such permanent reduction.
(6) In all other cases of permanent partial impairment, compensation proportionate to the degree of such permanent partial impairment, in the discretion of the worker's compensation board, not exceeding five hundred (500) weeks.
(7) In all cases of permanent disfigurement which may impair the future usefulness or opportunities of the employee, compensation, in the discretion of the worker's compensation board, not exceeding two hundred (200) weeks, except that no compensation shall be payable under this subdivision where compensation is payable elsewhere in this section.
(i) With respect to injuries in the following schedule occurring on and after July 1, 1991, the employee shall receive in addition to temporary total disability benefits, not exceeding one hundred twenty-five (125) weeks on account of the injury, compensation in an amount determined under the following schedule to be paid weekly at a rate of sixty-six and two-thirds percent (66 2/3%) of the employee's average weekly wages during the fifty-two (52) weeks immediately preceding the week in which the injury occurred.
(1) Amputation: For the loss by separation of the thumb, twelve (12) degrees of permanent impairment; of the index finger, eight (8) degrees of permanent impairment; of the second finger, seven (7) degrees of permanent impairment; of the third or ring finger, six (6) degrees of permanent impairment; of the fourth or little finger, four (4) degrees of permanent

impairment; of the hand by separation below the elbow joint, forty (40) degrees of permanent impairment; of the arm above the elbow, fifty (50) degrees of permanent impairment; of the big toe, twelve (12) degrees of permanent impairment; of the second toe, six (6) degrees of permanent impairment; of the third toe, four (4) degrees of permanent impairment; of the fourth toe, three (3) degrees of permanent impairment; of the fifth or little toe, two (2) degrees of permanent impairment; by separation of the foot below the knee joint, thirty-five (35) degrees of permanent impairment; and of the leg above the knee joint, forty-five (45) degrees of permanent impairment.
(2) Amputations: For the loss by separation of any of the body parts described in subdivision (1) on or after July 1, 1997, and for the loss by separation of any of the body parts described in subdivision (3), (5), or (8), on or after July 1, 1999, the dollar values per degree applying on the date of the injury as described in subsection (j) shall be multiplied by two (2). However, the doubling provision of this subdivision does not apply to a loss of use that is not a loss by separation.
(3) The loss of more than one (1) phalange of a thumb or toe shall be considered as the loss of the entire thumb or toe. The loss of more than two (2) phalanges of a finger shall be considered as the loss of the entire finger. The loss of not more than one (1) phalange of a thumb or toe shall be considered as the loss of one-half (1/2) of the degrees of permanent impairment for the loss of the entire thumb or toe. The loss of not more than one (1) phalange of a finger shall be considered as the loss of one-third (1/3) of the finger and compensation shall be paid for one-third (1/3) of the degrees payable for the loss of the entire finger. The loss of more than one (1) phalange of the finger but not more than two (2) phalanges of the finger shall be considered as the loss of one-half (1/2) of the finger and compensation shall be paid for one-half (1/2) of the degrees payable for the loss of the entire finger.
(4) For the loss by separation of both hands or both feet or the total sight of both eyes or any two (2) such losses in the same accident, one hundred (100) degrees of permanent impairment.
(5) For the permanent and complete loss of vision by enucleation, thirty-five (35) degrees of permanent impairment.
(6) For the reduction of vision to one-tenth (1/10) of normal vision with glasses, thirty-five (35) degrees of permanent impairment.
(7) For the permanent and complete loss of hearing in one (1) ear, fifteen (15) degrees of permanent impairment, and in both ears, forty (40) degrees of permanent impairment.
(8) For the loss of one (1) testicle, ten (10) degrees of permanent impairment; for the loss of both testicles, thirty (30) degrees of permanent impairment.
(9) Loss of use: The total permanent loss of the use of an arm, a hand, a thumb, a finger, a leg, a foot, a toe, or a phalange shall

be considered as the equivalent of the loss by separation of the arm, hand, thumb, finger, leg, foot, toe, or phalange, and compensation shall be paid in the same amount as for the loss by separation. However, the doubling provision of subdivision (2) does not apply to a loss of use that is not a loss by separation.
(10) Partial loss of use: For the permanent partial loss of the use of an arm, a hand, a thumb, a finger, a leg, a foot, a toe, or a phalange, compensation shall be paid for the proportionate loss of the use of the arm, hand, thumb, finger, leg, foot, toe, or phalange.
(11) For injuries resulting in total permanent disability, the amount payable for impairment or five hundred (500) weeks of compensation, whichever is greater.
(12) For any permanent reduction of the sight of an eye less than a total loss as specified in subsection (h)(4), the compensation shall be paid in an amount proportionate to the degree of a permanent reduction without correction or glasses. However, when a permanent reduction without correction or glasses would result in one hundred percent (100%) loss of vision, then compensation shall be paid for fifty percent (50%) of the total loss of vision without glasses, plus an additional amount equal to the proportionate amount of the reduction with glasses, not to exceed an additional fifty percent (50%).
(13) For any permanent reduction of the hearing of one (1) or both ears, less than the total loss as specified in subsection (h)(5), compensation shall be paid in an amount proportionate to the degree of a permanent reduction.
(14) In all other cases of permanent partial impairment, compensation proportionate to the degree of a permanent partial impairment, in the discretion of the worker's compensation board, not exceeding one hundred (100) degrees of permanent impairment.
(15) In all cases of permanent disfigurement which may impair the future usefulness or opportunities of the employee, compensation, in the discretion of the worker's compensation board, not exceeding forty (40) degrees of permanent impairment except that no compensation shall be payable under this subdivision where compensation is payable elsewhere in this section.
(j) Compensation for permanent partial impairment shall be paid according to the degree of permanent impairment for the injury determined under subsection (i) and the following:
(1) With respect to injuries occurring on and after July 1, 1991, and before July 1, 1992, for each degree of permanent impairment from one (1) to thirty-five (35), five hundred dollars ($500) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), nine hundred dollars ($900) per degree; for each degree of permanent impairment above fifty (50), one thousand five hundred dollars ($1,500) per

degree.
(2) With respect to injuries occurring on and after July 1, 1992, and before July 1, 1993, for each degree of permanent impairment from one (1) to twenty (20), five hundred dollars ($500) per degree; for each degree of permanent impairment from twenty-one (21) to thirty-five (35), eight hundred dollars ($800) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand three hundred dollars ($1,300) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(3) With respect to injuries occurring on and after July 1, 1993, and before July 1, 1997, for each degree of permanent impairment from one (1) to ten (10), five hundred dollars ($500) per degree; for each degree of permanent impairment from eleven (11) to twenty (20), seven hundred dollars ($700) per degree; for each degree of permanent impairment from twenty-one (21) to thirty-five (35), one thousand dollars ($1,000) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(4) With respect to injuries occurring on and after July 1, 1997, and before July 1, 1998, for each degree of permanent impairment from one (1) to ten (10), seven hundred fifty dollars ($750) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand dollars ($1,000) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(5) With respect to injuries occurring on and after July 1, 1998, and before July 1, 1999, for each degree of permanent impairment from one (1) to ten (10), seven hundred fifty dollars ($750) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand dollars ($1,000) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(6) With respect to injuries occurring on and after July 1, 1999, and before July 1, 2000, for each degree of permanent impairment from one (1) to ten (10), nine hundred dollars ($900) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand one hundred dollars ($1,100) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand six

hundred dollars ($1,600) per degree; for each degree of permanent impairment above fifty (50), two thousand dollars ($2,000) per degree.
(7) With respect to injuries occurring on and after July 1, 2000, and before July 1, 2001, for each degree of permanent impairment from one (1) to ten (10), one thousand one hundred dollars ($1,100) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand three hundred dollars ($1,300) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand dollars ($2,000) per degree; for each degree of permanent impairment above fifty (50), two thousand five hundred fifty dollars ($2,500) per degree.
(8) With respect to injuries occurring on and after July 1, 2001, and before July 1, 2007, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred dollars ($1,300) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred dollars ($1,500) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand four hundred dollars ($2,400) per degree; for each degree of permanent impairment above fifty (50), three thousand dollars ($3,000) per degree.
(9) With respect to injuries occurring on and after July 1, 2007, and before July 1, 2008, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred forty dollars ($1,340) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred forty-five dollars ($1,545) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand four hundred seventy-five dollars ($2,475) per degree; for each degree of permanent impairment above fifty (50), three thousand one hundred fifty dollars ($3,150) per degree.
(10) With respect to injuries occurring on and after July 1, 2008, and before July 1, 2009, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred sixty-five dollars ($1,365) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred seventy dollars ($1,570) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand five hundred twenty-five dollars ($2,525) per degree; for each degree of permanent impairment above fifty (50), three thousand two hundred dollars ($3,200) per degree.
(11) With respect to injuries occurring on and after July 1, 2009, and before July 1, 2010, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred eighty dollars ($1,380) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one

thousand five hundred eighty-five dollars ($1,585) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand six hundred dollars ($2,600) per degree; for each degree of permanent impairment above fifty (50), three thousand three hundred dollars ($3,300) per degree.
(12) With respect to injuries occurring on and after July 1, 2010, for each degree of permanent impairment from one (1) to ten (10), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand six hundred dollars ($1,600) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand seven hundred dollars ($2,700) per degree; for each degree of permanent impairment above fifty (50), three thousand five hundred dollars ($3,500) per degree.
(k) The average weekly wages used in the determination of compensation for permanent partial impairment under subsections (i) and (j) shall not exceed the following:
(1) With respect to injuries occurring on or after July 1, 1991, and before July 1, 1992, four hundred ninety-two dollars ($492).
(2) With respect to injuries occurring on or after July 1, 1992, and before July 1, 1993, five hundred forty dollars ($540).
(3) With respect to injuries occurring on or after July 1, 1993, and before July 1, 1994, five hundred ninety-one dollars ($591).
(4) With respect to injuries occurring on or after July 1, 1994, and before July 1, 1997, six hundred forty-two dollars ($642).
(5) With respect to injuries occurring on or after July 1, 1997, and before July 1, 1998, six hundred seventy-two dollars ($672).
(6) With respect to injuries occurring on or after July 1, 1998, and before July 1, 1999, seven hundred two dollars ($702).
(7) With respect to injuries occurring on or after July 1, 1999, and before July 1, 2000, seven hundred thirty-two dollars ($732).
(8) With respect to injuries occurring on or after July 1, 2000, and before July 1, 2001, seven hundred sixty-two dollars ($762).
(9) With respect to injuries occurring on or after July 1, 2001, and before July 1, 2002, eight hundred twenty-two dollars ($822).
(10) With respect to injuries occurring on or after July 1, 2002, and before July 1, 2006, eight hundred eighty-two dollars ($882).
(11) With respect to injuries occurring on or after July 1, 2006, and before July 1, 2007, nine hundred dollars ($900).
(12) With respect to injuries occurring on or after July 1, 2007, and before July 1, 2008, nine hundred thirty dollars ($930).
(13) With respect to injuries occurring on or after July 1, 2008, and before July 1, 2009, nine hundred fifty-four dollars ($954). (14) With respect to injuries occurring on or after July 1, 2009, nine hundred seventy-five dollars ($975).
(Formerly: Acts 1929, c.172, s.31; Acts 1943, c.136, s.8; Acts 1947, c.162, s.5; Acts 1949, c.243, s.5; Acts 1951, c.294, s.3; Acts 1955, c.325, s.1; Acts 1957, c.298, s.1; Acts 1959, c.315, s.1; Acts 1963, c.387, s.7; Acts 1971, P.L.353, SEC.1.) As amended by Acts 1977, P.L.261, SEC.1; Acts 1979, P.L.227, SEC.2; P.L.223-1985, SEC.1; P.L.95-1988, SEC.5; P.L.3-1989, SEC.132; P.L.170-1991, SEC.6; P.L.258-1997(ss), SEC.6; P.L.235-1999, SEC.2; P.L.31-2000, SEC.3; P.L.134-2006, SEC.4; P.L.3-2008, SEC.156.

IC 22-3-3-11
Partial disability; refusing employment; notice
Sec. 11. (a) If an injured employee, only partially disabled, refuses employment suitable to his capacity procured for him, he shall not be entitled to any compensation at any time during the continuance of such refusal unless in the opinion of the worker's compensation board such refusal was justifiable.
(b) Before compensation can be denied under this section the employee must be served with a notice setting forth the consequences of the refusal of employment under this section. The notice must be in a form prescribed by the worker's compensation board.
(Formerly: Acts 1929, c.172, s.32.) As amended by P.L.95-1988, SEC.6.

IC 22-3-3-12
Subsequent permanent injuries; aggravation; awards
Sec. 12. If an employee has sustained a permanent injury either in another employment, or from other cause or causes than the employment in which he received a subsequent permanent injury by accident, such as specified in section 31, he shall be entitled to compensation for the subsequent permanent injury in the same amount as if the previous injury had not occurred: Provided, however, That if the permanent injury for which compensation is claimed, results only in the aggravation or increase of a previously sustained permanent injury or physical condition, regardless of the source or cause of such previously sustained injury or physical condition, the board shall determine the extent of the previously sustained permanent injury or physical condition, as well as the extent of the aggravation or increase resulting from the subsequent permanent injury, and shall award compensation only for that part of such injury, or physical condition resulting from the subsequent permanent injury. Provided further, however, That amputation of any part of the body or loss of any or all of the vision of one or both eyes shall be considered as a permanent injury or physical condition.
(Formerly: Acts 1929, c.172, s.33; Acts 1945, c.284, s.2.)

IC 22-3-3-13
Second injury fund; employee compensation; employer assessments; penalties Sec. 13. (a) As used in this section, "board" refers to the worker's compensation board created under IC 22-3-1-1.
(b) If an employee who from any cause, had lost, or lost the use of, one (1) hand, one (1) arm, one (1) foot, one (1) leg, or one (1) eye, and in a subsequent industrial accident becomes permanently and totally disabled by reason of the loss, or loss of use of, another such member or eye, the employer shall be liable only for the compensation payable for such second injury. However, in addition to such compensation and after the completion of the payment therefor, the employee shall be paid the remainder of the compensation that would be due for such total permanent disability out of a special fund known as the second injury fund, and created in the manner described in subsection (c).
(c) Whenever the board determines under the procedures set forth in subsection (d) that an assessment is necessary to ensure that fund beneficiaries, including applicants under section 4(f) of this chapter, continue to receive compensation in a timely manner for a reasonable prospective period, the board shall send notice not later than November 1 in any year to:
(1) all insurance carriers and other entities insuring or providing coverage to employers who are or may be liable under this article to pay compensation for personal injuries to or the death of their employees under this article; and
(2) each employer carrying the employer's own risk;
stating that an assessment is necessary. Not later than January 31 of the following year, each entity identified in subdivisions (1) and (2) shall send to the board a statement of total paid losses and premiums (as defined in subsection (d)(4)) paid by employers during the previous calendar year. The board may conduct an assessment under this subsection not more than one (1) time annually. The total amount of the assessment may not exceed two and one-half percent (2.5%) of the total amount of all worker's compensation paid to injured employees or their beneficiaries under IC 22-3-2 through IC 22-3-6 for the calendar year next preceding the due date of such payment. The board shall assess a penalty in the amount of ten percent (10%) of the amount owed if payment is not made under this section within thirty (30) days from the date set by the board. If the amount to the credit of the second injury fund on or before November 1 of any year exceeds one hundred thirty-five percent (135%) of the previous year's disbursements, the assessment allowed under this subsection shall not be assessed or collected during the ensuing year. But when on or before November 1 of any year the amount to the credit of the fund is less than one hundred thirty-five percent (135%) of the previous year's disbursements, the payments of not more than two and one-half percent (2.5%) of the total amount of all worker's compensation paid to injured employees or their beneficiaries under IC 22-3-2 through IC 22-3-6 for the calendar year next preceding that date shall be resumed and paid into the fund. The board may not use an assessment rate greater than twenty-five hundredths of one percent (0.25%) above the amount recommended

by the study performed before the assessment.
(d) The board shall assess all employers for the liabilities, including administrative expenses, of the second injury fund. The assessment also must provide for the repayment of all loans made to the second injury fund for the purpose of paying valid claims. The following applies to assessments under this subsection:
(1) The portion of the total amount that must be collected from self-insured employers equals:
(A) the total amount of the assessment as determined by the board; multiplied by
(B) the quotient of:
(i) the total paid losses on behalf of all self-insured employers during the preceding calendar year; divided by
(ii) the total paid losses on behalf of all self-insured employers and insured employers during the preceding calendar year.
(2) The portion of the total amount that must be collected from insured employers equals:
(A) the total amount of the assessment as determined by the board; multiplied by
(B) the quotient of:
(i) the total paid losses on behalf of all insured employers during the preceding calendar year; divided by
(ii) the total paid losses on behalf of all self-insured employers and insured employers during the preceding calendar year.
(3) The total amount of insured employer assessments under subdivision (2) must be collected by the insured employers' worker's compensation insurers. The amount of employer assessments each insurer shall collect equals:
(A) the total amount of assessments allocated to insured employers under subdivision (2); multiplied by
(B) the quotient of:
(i) the worker's compensation premiums paid by employers to the carrier during the preceding calendar year; divided by
(ii) the worker's compensation premiums paid by employers to all carriers during the preceding calendar year.
(4) For purposes of the computation made under subdivision (3), "premium" means the direct written premium.
(5) The amount of the assessment for each self-insured employer equals:
(A) the total amount of assessments allocated to self-insured employers under subdivision (1); multiplied by
(B) the quotient of:
(i) the paid losses attributable to the self-insured employer during the preceding calendar year; divided by
(ii) paid losses attributable to all self-insured employers during the preceding calendar year. An employer that has ceased to be a self-insurer continues to be liable for prorated assessments based on paid losses made by the employer in the preceding calendar year during the period that the employer was self-insured.
(e) The board may employ a qualified employee or enter into a contract with an actuary or another qualified firm that has experience in calculating worker's compensation liabilities. Not later than December 1 of each year, the actuary or other qualified firm shall calculate the recommended funding level of the fund and inform the board of the results of the calculation. If the amount to the credit of the fund is less than the amount required under subsection (c), the board may conduct an assessment under subsection (c). The board shall pay the costs of the contract under this subsection with money in the fund.
(f) An assessment collected under subsection (c) on an employer who is not self-insured must be assessed through a surcharge based on the employer's premium. An assessment collected under subsection (c) does not constitute an element of loss, but for the purpose of collection shall be treated as a separate cost imposed upon insured employers. A premium surcharge under this subsection must be collected at the same time and in the same manner in which the premium for coverage is collected, and must be shown as a separate amount on a premium statement. A premium surcharge under this subsection must be excluded from the definition of premium for all purposes, including the computation of insurance producer commissions or premium taxes. However, an insurer may cancel a worker's compensation policy for nonpayment of the premium surcharge. A cancellation under this subsection must be carried out under the statutes applicable to the nonpayment of premiums.
(g) The sums shall be paid by the board to the treasurer of state, to be deposited in a special account known as the second injury fund. The funds are not a part of the general fund of the state. Any balance remaining in the account at the end of any fiscal year shall not revert to the general fund. The funds shall be used only for the payment of fund liabilities described in subsection (d) and awards of compensation ordered by the board and chargeable against the fund pursuant to this section, and shall be paid for that purpose by the treasurer of state upon award or order of the board.
(h) If an employee who is entitled to compensation under IC 22-3-2 through IC 22-3-6 either:
(1) exhausts the maximum benefits under section 22 of this chapter without having received the full amount of award granted to the employee under section 10 of this chapter; or
(2) exhausts the employee's benefits under section 10 of this chapter;
then such employee may apply to the board, who may award the employee compensation from the second injury fund established by this section, as follows under subsection (i).
(i) An employee who has exhausted the employee's maximum benefits under section 10 of this chapter may be awarded additional

compensation equal to sixty-six and two-thirds percent (66 2/3%) of the employee's average weekly wage at the time of the employee's injury, not to exceed the maximum then applicable under section 22 of this chapter, for a period of not to exceed one hundred fifty (150) weeks upon competent evidence sufficient to establish:
(1) that the employee is totally and permanently disabled from causes and conditions of which there are or have been objective conditions and symptoms proven that are not within the physical or mental control of the employee; and
(2) that the employee is unable to support the employee in any gainful employment, not associated with rehabilitative or vocational therapy.
(j) The additional award may be renewed during the employee's total and permanent disability after appropriate hearings by the board for successive periods not to exceed one hundred fifty (150) weeks each. The provisions of this section apply only to injuries occurring subsequent to April 1, 1950, for which awards have been or are in the future made by the board under section 10 of this chapter. Section 16 of this chapter does not apply to compensation awarded from the second injury fund under this section.
(k) All insurance carriers subject to an assessment under this section are required to provide to the board:
(1) not later than January 31 each calendar year; and
(2) not later than thirty (30) days after a change occurs;
the name, address, and electronic mail address of a representative authorized to receive the notice of an assessment.
(Formerly: Acts 1929, c.172, s.33a; Acts 1949, c.250, s.1; Acts 1957, c.298, s.2; Acts 1963, c.387, s.8; Acts 1969, c.94, s.2; Acts 1974, P.L.108, SEC.11.) As amended by Acts 1979, P.L.227, SEC.3; Acts 1980, P.L.22, SEC.14; P.L.28-1988, SEC.28; P.L.170-1991, SEC.7; P.L.235-1999, SEC.3; P.L.202-2001, SEC.5; P.L.178-2003, SEC.9; P.L.134-2006, SEC.5; P.L.1-2007, SEC.158; P.L.173-2007, SEC.5; P.L.67-2010, SEC.2; P.L.168-2011, SEC.5.

IC 22-3-3-14
Subsequent injuries; two awards
Sec. 14. If an employee receives an injury for which compensation is payable while he is still receiving or entitled to compensation for a previous injury in the same employment, he shall not at the same time be entitled to compensation for both injuries, unless it be for a permanent injury, such as specified in section 10 of this chapter; but he shall be entitled to compensation for that injury and from the time of that injury which will cover the longest period and the largest amount payable under IC 22-3-2 through IC 22-3-6.
(Formerly: Acts 1929, c.172, s.34.) As amended by P.L.144-1986, SEC.32.

IC 22-3-3-15
Subsequent injuries; awards; extending period of payment
Sec. 15. If an employee receives a permanent injury such as

specified in section 10 of this chapter after having sustained another permanent injury in the same employment, he shall be entitled to compensation for both injuries, but the total compensation shall be paid by extending the period and not by increasing the amount of weekly compensation, and when such previous and subsequent permanent injuries in combination result in total permanent disability or permanent total impairment, compensation shall be payable for such permanent total disability or permanent total impairment, but payments made for the previous injury shall be deducted from the total payment of compensation due.
(Formerly: Acts 1929, c.172, s.35; Acts 1963, c.387, s.9.) As amended by P.L.144-1986, SEC.33.

IC 22-3-3-16
Death while receiving awards; dependents; payment
Sec. 16. When an employee has been awarded or is entitled to an award of compensation for a definite period under IC 22-3-2 through IC 22-3-6 for an injury occurring prior to April 1, 1945, and dies from any other cause than such injury, payment of the unpaid balance of such compensation, not exceeding three hundred (300) weeks, shall be made to his dependents as defined in section 18 of this chapter; provided that where the compensable injury occurred on and after April 1, 1945, and prior to April 1, 1951, the maximum shall not exceed three hundred fifty (350) weeks. With respect to any such injury occurring on and after April 1, 1951, the maximum shall not exceed three hundred fifty (350) weeks for dependents of the second or third class and the maximum shall not exceed five hundred (500) weeks for dependents of the first class.
(Formerly: Acts 1929, c.172, s.36; Acts 1945, c.188, s.5; Acts 1951, c.294, s.4.) As amended by P.L.144-1986, SEC.34.

IC 22-3-3-17
Death benefits
Sec. 17. On and after April 1, 1965, and prior to April 1, 1969, when death results from an injury within four hundred fifty (450) weeks, there shall be paid to total dependent of said deceased, as determined by IC 22-3-3-18, 19 and 20, a weekly compensation amounting to sixty percent (60%) of the deceased's average weekly wage, until compensation so paid, when added to any compensation paid to deceased employee, shall equal four hundred fifty (450) weeks, and to partial dependents as hereinafter provided.
On and after April 1, 1969, and prior to July 1, 1971, when death results from an injury within five hundred (500) weeks, there shall be paid to the total dependents of said deceased, as determined by the provisions of IC 22-3-3-18, 19 and 20, weekly compensation amounting to sixty percent (60%) of the deceased's average weekly wage, until the compensation so paid, when added to any compensation paid to the deceased employee, shall equal five hundred (500) weeks, and to partial dependents as hereinafter provided. On and after July 1, 1971, and prior to July 1, 1974, when death results from an injury within five hundred (500) weeks, there shall be paid to the total dependents of said deceased, as determined by the provisions of IC 22-3-3-18, 19 and 20, weekly compensation amounting to sixty percent (60%) of the deceased's average weekly wage, not to exceed one hundred dollars ($100) average weekly wages, until the compensation so paid, when added to any compensation paid to the deceased employee, shall equal five hundred (500) weeks, and to partial dependents as hereinafter provided.
On and after July 1, 1974, and before July 1, 1976, when death results from an injury within five hundred (500) weeks, there shall be paid the total dependents of the deceased, as determined by the provisions of sections 18, 19 and 20 of this chapter, weekly compensation amounting to sixty-six and two-thirds percent (66 2/3%) of the deceased's average weekly wage, not to exceed a maximum of one hundred thirty-five dollars ($135) average weekly wages, until the compensation so paid, when added to any compensation paid to the deceased employee, shall equal five hundred (500) weeks, and to partial dependents as hereinafter provided. On and after July 1, 1976, when death results from an injury within five hundred (500) weeks, there shall be paid the total dependents of the deceased as determined by sections 18, 19 and 20 of this chapter, weekly compensation amounting to sixty-six and two-thirds percent (66 2/3%) of the deceased's average weekly wage, as defined by IC 22-3-3-22, until the compensation paid, when added to the compensation paid to the deceased employee, equals five hundred (500) weeks, and to partial dependents, as provided in sections 18 and 20 of this chapter.
(Formerly: Acts 1929, c.172, s.37; Acts 1945, c.188, s.6; Acts 1947, c.162, s.6; Acts 1949, c.243, s.3; Acts 1951, c.294, s.5; Acts 1957, c.298, s.3; Acts 1965, c.217, s.1; Acts 1969, c.94, s.3; Acts 1971, P.L.353, SEC.3; Acts 1974, P.L.108, SEC.12.) As amended by Acts 1976, P.L.112, SEC.2.

IC 22-3-3-18
Death resulting from injuries; award; payment to dependents
Sec. 18. (a) Dependents under IC 22-3-2 through IC 22-3-6 shall consist of the following three (3) classes:
(1) Presumptive dependents.
(2) Total dependents in fact.
(3) Partial dependents in fact.
(b) Presumptive dependents shall be entitled to compensation to the complete exclusion of total dependents in fact and partial dependents in fact and shall be entitled to such compensation in equal shares.
(c) Total dependents in fact shall be entitled to compensation to the complete exclusion of partial dependents in fact and shall be entitled to such compensation, if more than one (1) such dependent exists, in equal shares. The question of total dependency shall be

determined as of the time of death.
(d) Partial dependents in fact shall not be entitled to any compensation if any other class of dependents exist. The weekly compensation to persons partially dependent in fact shall be in the same proportion to the weekly compensation of persons wholly dependent as the average amount contributed weekly by the deceased to such partial dependent in fact bears to his average weekly wages at the time of the occurrence of the accident. The question of partial dependency in fact shall be determined as of the time of the occurrence of the accident.
(Formerly: Acts 1929, c.172, s.38; Acts 1947, c.162, s.7.) As amended by P.L.144-1986, SEC.35.

IC 22-3-3-19
Presumptive dependents; termination of dependency
Sec. 19. (a) The following persons are conclusively presumed to be wholly dependent for support upon a deceased employee and shall constitute the class known as presumptive dependents in section 18 of this chapter:
(1) A wife upon a husband with whom she is living at the time of his death, or upon whom the laws of the state impose the obligation of her support at such time. The term "wife", as used in this subdivision, shall exclude a common law wife unless such common law relationship was entered into before January 1, 1958, and, in addition, existed openly and notoriously for a period of not less than five (5) years immediately preceding the death.
(2) A husband upon his wife with whom he is living at the time of her death. The term "husband", as used in this subdivision, shall exclude a common law husband unless such common law relationship was entered into before January 1, 1958, and, in addition, existed openly and notoriously for a period of not less than five (5) years immediately preceding the death.
(3) An unmarried child under the age of twenty-one (21) years upon the parent with whom the child is living at the time of the death of such parent.
(4) An unmarried child under twenty-one (21) years upon the parent with whom the child may not be living at the time of the death of such parent, but upon whom, at such time, the laws of the state impose the obligation to support such child.
(5) A child over the age of twenty-one (21) years who has never been married and who is either physically or mentally incapacitated from earning the child's own support, upon a parent upon whom the laws of the state impose the obligation of the support of such unmarried child.
(6) A child over the age of twenty-one (21) years who has never been married and who at the time of the death of the parent is keeping house for and living with such parent and is not otherwise gainfully employed.
(b) As used in this section, the term "child" includes stepchildren,

legally adopted children, posthumous children, and acknowledged children born out of wedlock. The term "parent" includes stepparents and parents by adoption.
(c) The dependency of a child under subsections (a)(3) and (a)(4) shall terminate when the child attains the age of twenty-one (21).
(d) The dependency of any person as a presumptive dependent shall terminate upon the marriage of such dependent subsequent to the death of the employee, and such dependency shall not be reinstated by divorce. However, for deaths from injuries occurring on and after July 1, 1977, a surviving spouse who is a presumptive dependent and who is the only surviving dependent of the deceased employee is entitled to receive, upon remarriage before the expiration of the maximum statutory compensation period, a lump sum settlement equal to the smaller of one hundred four (104) weeks of compensation or the compensation for the remainder of the maximum statutory compensation period.
(e) The dependency of any child under subsection (a)(6) shall be terminated at such time as such dependent becomes gainfully employed or marries.
(Formerly: Acts 1929, c.172, s.38a; Acts 1947, c.162, s.8; Acts 1963, c.387, s.10.) As amended by Acts 1977, P.L.261, SEC.2; P.L.152-1987, SEC.6; P.L.134-1990, SEC.1.

IC 22-3-3-20
Total or partial dependents; eligibility; termination
Sec. 20. Total or partial dependents in fact shall include only those persons related to the deceased employee by blood or by marriage, except an unmarried child under the age of eighteen (18) years. Any such person who is actually totally or partially dependent upon the deceased employee is entitled to compensation as such dependent in fact. The right to compensation of any person totally or partially dependent in fact shall be terminated by the marriage of such dependent subsequent to the death of the employee and such dependency shall not be reinstated by divorce.
(Formerly: Acts 1929, c.172, s.38b; Acts 1947, c.162, s.9.)

IC 22-3-3-21
Burial expenses
Sec. 21. In cases of the death of an employee from an injury by an accident arising out of and in the course of the employee's employment under circumstances that the employee would have been entitled to compensation if death had not resulted, the employer shall pay the burial expenses of such employee, not exceeding seven thousand five hundred dollars ($7,500).
(Formerly: Acts 1929, c.172, s.39; Acts 1937, c.214, s.3; Acts 1943, c.136, s.4; Acts 1947, c.162, s.10; Acts 1955, c.231, s.1; Acts 1963, c.387, s.11; Acts 1967, c.312, s.1; Acts 1971, P.L.353, SEC.4.) As amended by P.L.225-1983, SEC.1; P.L.16-1984, SEC.15; P.L.95-1988, SEC.7; P.L.170-1991, SEC.8; P.L.201-2005, SEC.4.
IC 22-3-3-22
Awards; computation
Sec. 22. (a) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1985, and before July 1, 1986, the average weekly wages are considered to be:
(1) not more than two hundred sixty-seven dollars ($267); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(b) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1986, and before July 1, 1988, the average weekly wages are considered to be:
(1) not more than two hundred eighty-five dollars ($285); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(c) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1988, and before July 1, 1989, the average weekly wages are considered to be:
(1) not more than three hundred eighty-four dollars ($384); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(d) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1989, and before July 1, 1990, the average weekly wages are considered to be:
(1) not more than four hundred eleven dollars ($411); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(e) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1990, and before July 1, 1991, the average weekly wages are considered to be:
(1) not more than four hundred forty-one dollars ($441); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(f) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1991, and before July 1, 1992, the average weekly wages are considered to be:
(1) not more than four hundred ninety-two dollars ($492); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury. (g) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1992, and before July 1, 1993, the average weekly wages are considered to be:
(1) not more than five hundred forty dollars ($540); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(h) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1993, and before July 1, 1994, the average weekly wages are considered to be:
(1) not more than five hundred ninety-one dollars ($591); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(i) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1994, and before July 1, 1997, the average weekly wages are considered to be:
(1) not more than six hundred forty-two dollars ($642); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(j) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, the average weekly wages are considered to be:
(1) with respect to injuries occurring on and after July 1, 1997, and before July 1, 1998:
(A) not more than six hundred seventy-two dollars ($672); and
(B) not less than seventy-five dollars ($75);
(2) with respect to injuries occurring on and after July 1, 1998, and before July 1, 1999:
(A) not more than seven hundred two dollars ($702); and
(B) not less than seventy-five dollars ($75);
(3) with respect to injuries occurring on and after July 1, 1999, and before July 1, 2000:
(A) not more than seven hundred thirty-two dollars ($732); and
(B) not less than seventy-five dollars ($75);
(4) with respect to injuries occurring on and after July 1, 2000, and before July 1, 2001:
(A) not more than seven hundred sixty-two dollars ($762); and
(B) not less than seventy-five dollars ($75);
(5) with respect to injuries occurring on and after July 1, 2001, and before July 1, 2002:
(A) not more than eight hundred twenty-two dollars ($822); and (B) not less than seventy-five dollars ($75);
(6) with respect to injuries occurring on and after July 1, 2002, and before July 1, 2006:
(A) not more than eight hundred eighty-two dollars ($882); and
(B) not less than seventy-five dollars ($75);
(7) with respect to injuries occurring on and after July 1, 2006, and before July 1, 2007:
(A) not more than nine hundred dollars ($900); and
(B) not less than seventy-five dollars ($75);
(8) with respect to injuries occurring on and after July 1, 2007, and before July 1, 2008:
(A) not more than nine hundred thirty dollars ($930); and
(B) not less than seventy-five dollars ($75);
(9) with respect to injuries occurring on and after July 1, 2008, and before July 1, 2009:
(A) not more than nine hundred fifty-four dollars ($954); and
(B) not less than seventy-five dollars ($75); and
(10) with respect to injuries occurring on and after July 1, 2009:
(A) not more than nine hundred seventy-five dollars ($975); and
(B) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(k) With respect to any injury occurring on and after July 1, 1985, and before July 1, 1986, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed eighty-nine thousand dollars ($89,000) in any case.
(l) With respect to any injury occurring on and after July 1, 1986, and before July 1, 1988, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed ninety-five thousand dollars ($95,000) in any case.
(m) With respect to any injury occurring on and after July 1, 1988, and before July 1, 1989, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred twenty-eight thousand dollars ($128,000) in any case.
(n) With respect to any injury occurring on and after July 1, 1989, and before July 1, 1990, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred thirty-seven thousand dollars ($137,000) in any case.
(o) With respect to any injury occurring on and after July 1, 1990, and before July 1, 1991, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any

provisions of this law or any combination of provisions may not exceed one hundred forty-seven thousand dollars ($147,000) in any case.
(p) With respect to any injury occurring on and after July 1, 1991, and before July 1, 1992, the maximum compensation, exclusive of medical benefits, that may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred sixty-four thousand dollars ($164,000) in any case.
(q) With respect to any injury occurring on and after July 1, 1992, and before July 1, 1993, the maximum compensation, exclusive of medical benefits, that may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred eighty thousand dollars ($180,000) in any case.
(r) With respect to any injury occurring on and after July 1, 1993, and before July 1, 1994, the maximum compensation, exclusive of medical benefits, that may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred ninety-seven thousand dollars ($197,000) in any case.
(s) With respect to any injury occurring on and after July 1, 1994, and before July 1, 1997, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed two hundred fourteen thousand dollars ($214,000) in any case.
(t) The maximum compensation, exclusive of medical benefits, that may be paid for an injury under any provision of this law or any combination of provisions may not exceed the following amounts in any case:
(1) With respect to an injury occurring on and after July 1, 1997, and before July 1, 1998, two hundred twenty-four thousand dollars ($224,000).
(2) With respect to an injury occurring on and after July 1, 1998, and before July 1, 1999, two hundred thirty-four thousand dollars ($234,000).
(3) With respect to an injury occurring on and after July 1, 1999, and before July 1, 2000, two hundred forty-four thousand dollars ($244,000).
(4) With respect to an injury occurring on and after July 1, 2000, and before July 1, 2001, two hundred fifty-four thousand dollars ($254,000).
(5) With respect to an injury occurring on and after July 1, 2001, and before July 1, 2002, two hundred seventy-four thousand dollars ($274,000).
(6) With respect to an injury occurring on and after July 1, 2002, and before July 1, 2006, two hundred ninety-four thousand dollars ($294,000).
(7) With respect to an injury occurring on and after July 1, 2006, and before July 1, 2007, three hundred thousand dollars ($300,000).
(8) With respect to an injury occurring on and after July 1,

2007, and before July 1, 2008, three hundred ten thousand dollars ($310,000).
(9) With respect to an injury occurring on and after July 1, 2008, and before July 1, 2009, three hundred eighteen thousand dollars ($318,000).
(10) With respect to an injury occurring on and after July 1, 2009, three hundred twenty-five thousand dollars ($325,000).
(Formerly: Acts 1929, c.172, s.40; Acts 1943, c.136, s.3; Acts 1945, c.188, s.1; Acts 1949, c.243, s.4; Acts 1951, c.294, s.6; Acts 1953, c.172, s.1; Acts 1955, c.181, s.1; Acts 1957, c.298, s.4; Acts 1959, c.315, s.2; Acts 1963, c.387, s.12; Acts 1965, c.217, s.2; Acts 1967, c.312, s.2; Acts 1969, c.94, s.4; Acts 1971, P.L.353, SEC.5; Acts 1974, P.L.108, SEC.13.) As amended by Acts 1976, P.L.112, SEC.3; Acts 1977, P.L.261, SEC.3; Acts 1979, P.L.227, SEC.4; Acts 1980, P.L.22, SEC.15; P.L.225-1983, SEC.2; P.L.223-1985, SEC.2; P.L.95-1988, SEC.8; P.L.170-1991, SEC.9; P.L.258-1997(ss), SEC.7; P.L.31-2000, SEC.4; P.L.134-2006, SEC.6.

IC 22-3-3-23
Mistake in payments; deductions; payments to state employees
Sec. 23. (a) Any payments made by the employer to the injured employee during the period of his disability, or to his dependents, which by the terms of IC 22-3-2 through IC 22-3-6 were not due and payable when made, may, subject to the approval of the worker's compensation board, be deducted from the amount to be paid as compensation. However, the deduction shall be made from the distal end of the period during which compensation must be paid, except in cases of temporary disability.
(b) Payments to state employees under the terms of IC 5-10-8-7(d)(5) shall be taken as a credit by the state against payments of compensation for temporary total disability during the time period in which the employee is eligible for compensation under both IC 5-10-8-7(d)(5) and section 8 of this chapter. After a state employee is ineligible for payments under IC 5-10-8-7(d)(5) and if he is still eligible for payments for temporary total disability under section 8 of this chapter, any payments for temporary total disability shall be deducted from the amount of compensation payable under section 10 of this chapter. Payments to state employees under the terms of IC 5-10-8-7(d)(5) may not be deducted from compensation payable under section 10 of this chapter.
(Formerly: Acts 1929, c.172, s.41.) As amended by Acts 1976, P.L.113, SEC.1; P.L.28-1988, SEC.29; P.L.1-1994, SEC.107.

IC 22-3-3-24
Payments; time of payment
Sec. 24. When so provided in the compensation agreement or in the award of the worker's compensation board, compensation may be paid semimonthly, or monthly, instead of weekly.
(Formerly: Acts 1929, c.172, s.42.) As amended by P.L.28-1988, SEC.30.
IC 22-3-3-25
Lump sum payments; minors; interest rate
Sec. 25. (a) In unusual cases, upon the agreement of the employer and the employee or his dependents, and the insurance carrier, and the approval of the worker's compensation board, compensation may be redeemed, in whole or in part, by the cash payment, in a lump sum, of the commutable value of the installments to be redeemed.
(b) The board may, at any time, in the case of permanently disabling injuries of a minor, require that he be compensated by the cash payment in a lump sum of the commutable value of the unredeemed installments of the compensation to which he is entitled.
(c) In all such cases, the commutable value of the future unpaid installments of compensation shall be the present value thereof, at the rate of three percent (3%) interest, compounded annually.
(Formerly: Acts 1929, c.172, s.43; Acts 1937, c.214, s.4; Acts 1947, c.162, s.11.) As amended by P.L.28-1988, SEC.31.

IC 22-3-3-26
Lump sum payments; trustees
Sec. 26. Whenever the worker's compensation board deems it expedient, any lump sum under section 25 of this chapter shall be paid by the employer to some suitable person or corporation appointed by the circuit or superior court, as trustee, to administer the same for the benefit of the person entitled thereto, in the manner authorized by the court appointing such trustee. The receipt of such trustee for the amount so paid shall discharge the employer or anyone else who is liable therefor.
(Formerly: Acts 1929, c.172, s.44.) As amended by P.L.144-1986, SEC.36; P.L.28-1988, SEC.32.

IC 22-3-3-27
Jurisdiction; modification of award
Sec. 27. (a) The power and jurisdiction of the worker's compensation board over each case shall be continuing and from time to time it may, upon its own motion or upon the application of either party, on account of a change in conditions, make such modification or change in the award ending, lessening, continuing, or extending the payments previously awarded, either by agreement or upon hearing, as it may deem just, subject to the maximum and minimum provided for in IC 22-3-2 through IC 22-3-6.
(b) Upon making any such change, the board shall immediately send to each of the parties a copy of the modified award. No such modification shall affect the previous award as to any money paid thereunder.
(c) The board shall not make any such modification upon its own motion nor shall any application therefor be filed by either party after the expiration of two (2) years from the last day for which compensation was paid. The board may at any time correct any clerical error in any finding or award.
(Formerly: Acts 1929, c.172, s.45; Acts 1947, c.162, s.12; Acts 1963,

c.387, s.13.) As amended by P.L.144-1986, SEC.37; P.L.28-1988, SEC.33; P.L.134-2006, SEC.7.

IC 22-3-3-28
Children and minors; direct payments
Sec. 28. (a) When the aggregate payments of compensation, awarded by agreement or upon hearing to an employee or dependent under eighteen (18) years of age, do not exceed one hundred dollars ($100), the payment thereof may be made directly to such employee or dependent, except when the worker's compensation board shall order otherwise.
(b) Whenever the aggregate payments of compensation, due to any person under eighteen (18) years of age, exceed one hundred dollars ($100), the payment thereof shall be made to a trustee, appointed by the circuit or superior court, or to a duly qualified guardian, or to a parent upon the order of the worker's compensation board. The payment of compensation, due to any person eighteen (18) years of age or over, may be made directly to such person.
(Formerly: Acts 1929, c.172, s.46.) As amended by P.L.28-1988, SEC.34.

IC 22-3-3-29
Injured employee or dependent under guardianship
Sec. 29. If any injured employee or a dependent is under guardianship at the time when any right or privilege accrues to the employee or dependent under IC 22-3-2, IC 22-3-3, IC 22-3-4, IC 22-3-5, or IC 22-3-6, the employee or dependent's guardian shall claim and exercise the right or privilege of the employee or dependent.
(Formerly: Acts 1929, c.172, s.47.) As amended by P.L.144-1986, SEC.38; P.L.33-1989, SEC.19.

IC 22-3-3-30
Incompetent persons; limitation of actions
Sec. 30. No limitation of time provided in IC 22-3-2 through IC 22-3-6 shall run against any person who is mentally incompetent or a minor so long as he has no guardian or trustee.
(Formerly: Acts 1929, c.172, s.48; Acts 1969, c.94, s.5.) As amended by P.L.144-1986, SEC.39.

IC 22-3-3-31
Joint service of two or more employers; apportionment of award
Sec. 31. Whenever any employee for whose injury or death compensation is payable under IC 22-3-2 through IC 22-3-6 shall at the time of the injury be in the joint service of two (2) or more employers subject to IC 22-3-2 through IC 22-3-6, such employers shall contribute to the payment of such compensation in proportion to their wage liability to such employees; provided, however, that nothing in this section shall prevent any reasonable arrangements between such employers for a different distribution as between

themselves of the ultimate burden of compensation.
(Formerly: Acts 1929, c.172, s.49.) As amended by P.L.144-1986, SEC.40.

IC 22-3-3-32
Construction of article
Sec. 32. The provisions of this article may not be construed to result in an award of benefits in which the number of weeks paid and to be paid for temporary total disability, temporary partial disability, or permanent total disability combined exceeds five hundred (500) weeks. This section shall not be construed to prevent a person who is permanently totally disabled from applying for an award under IC 22-3-3-13. However, in case of permanent total disability resulting from an injury occurring on or after January 1, 1998, the minimum total benefit shall not be less than seventy-five thousand dollars ($75,000).
As added by P.L.258-1997(ss), SEC.8.



CHAPTER 4. WORKER'S COMPENSATION: ADMINISTRATION AND PROCEDURES

IC 22-3-4-2
Rules; subpoenas; service; hearings
Sec. 2. (a) The worker's compensation board may make rules not inconsistent with IC 22-3-2 through IC 22-3-6 for carrying out the provisions of IC 22-3-2 through IC 22-3-6. Processes and procedures under IC 22-3-2 through IC 22-3-6 shall be as summary and simple as reasonably may be. The board or any member of the board shall have the power for the purpose of IC 22-3-2 through IC 22-3-6 to subpoena witnesses, administer or cause to have administered oaths, and to examine or cause to have examined such parts of the books and records of the parties to a proceeding as relate to questions in dispute.
(b) The county sheriff shall serve all subpoenas of the board and shall receive the same fees as provided by law for like service in civil actions. Each witness who appears in obedience to such subpoenas of the board shall receive for attendance the fees and mileage for witnesses in civil cases in the courts.
(c) The circuit or superior court shall, on application of the board or any member of the board, enforce by proper proceedings the attendance and testimony of witnesses and the production and examination of books, papers, and records.
(Formerly: Acts 1929, c.172, s.55.) As amended by P.L.144-1986, SEC.41; P.L.28-1988, SEC.35.

IC 22-3-4-3
Inspection of records; confidential information; destruction of records
Sec. 3. (a) The board shall prepare and cause to be printed, and upon request furnish free of charge to any employer or employee, such blank forms and literature as it shall deem requisite to facilitate or promote the efficient administration of this chapter, IC 22-3-2 through IC 22-3-3, and IC 22-3-5 through IC 22-3-6. The accident reports and reports of attending physicians shall be the private records of the board, which shall be open to the inspection of the employer, the employee and their legal representatives, but not the

public unless, in the opinion of the board, the public interest shall so require.
(b) In order to prevent the accumulation of unnecessary and useless files of papers, the board may destroy or otherwise dispose of under IC 5-15-5.1-14 all papers that have been on file for more than two (2) years, when there is no claim for compensation pending, or, when compensation has been awarded either by agreement or upon hearing, and more than one (1) year has elapsed since the termination of the compensation period as fixed by such board.
(Formerly: Acts 1929, c.172, s.56.) As amended by Acts 1979, P.L.17, SEC.33; P.L.121-1995, SEC.2.

IC 22-3-4-4
Awards; private agreements; approval
Sec. 4. If after seven (7) days from the date of the injury or at any time in case of death, the employer and the injured employee or his dependents reach an agreement in regard to compensation under IC 22-3-2 through IC 22-3-6, a memorandum of the agreement in the form prescribed by the worker's compensation board shall be filed with the board; otherwise such agreement shall be voidable by the employee or his dependent. If approved by the board, thereupon the memorandum shall for all purposes be enforceable by court decree as specified in section 9 of this chapter. Such agreement shall be approved by said board only when the terms conform to the provisions of IC 22-3-2 through IC 22-3-6.
(Formerly: Acts 1929, c.172, s.57.) As amended by P.L.144-1986, SEC.42; P.L.28-1988, SEC.36.

IC 22-3-4-4.5
Mediation of claims; fees and charges
Sec. 4.5. (a) In addition to any other method available to the board to resolve a claim for compensation under IC 22-3-2 through IC 22-3-7, the board may, with the consent of all parties, mediate the claim using a mediator certified by the Indiana Continuing Legal Education Forum. The board may not order the mediation of a claim without the consent of all parties.
(b) The board shall establish by rule a schedule of fees and charges for a mediation conducted to resolve a claim for compensation under IC 22-3-2 through IC 22-3-7.
As added by P.L.168-2011, SEC.6.

IC 22-3-4-5
Disputes; hearings
Sec. 5. (a) If the employer and the injured employee or the injured employee's dependents disagree in regard to the compensation payable under IC 22-3-2 through IC 22-3-6 or, if they have reached such an agreement, which has been signed by them, filed with and approved by the worker's compensation board, and afterward disagree as to the continuance of payments under such agreement, or as to the period for which payments shall be made, or to the amount

to be paid, because of a change in conditions since the making of such agreement, either party may then make an application to the board for the determination of the matters in dispute.
(b) Upon the filing of such application, the board shall set the date of hearing, which shall be as early as practicable, and shall notify the employee, employer, and attorneys of record in the manner prescribed by the board of the time and place of all hearings and requests for continuances. The hearing of all claims for compensation, on account of injuries occurring within the state, shall be held in the county in which the injury occurred, in any adjoining county, except when the parties consent to a hearing elsewhere. Claims assigned to an individual board member that are considered to be of an emergency nature by that board member, may be heard in any county within the board member's jurisdiction.
(c) All disputes arising under IC 22-3-2 through IC 22-3-6, if not settled by the agreement of the parties interested therein, with the approval of the board, shall be determined by the board.
(Formerly: Acts 1929, c.172, s.58; Acts 1959, c.360, s.1.) As amended by P.L.144-1986, SEC.43; P.L.28-1988, SEC.37; P.L.95-1988, SEC.9; P.L.170-1991, SEC.10.

IC 22-3-4-6
Disputes; summary proceedings
Sec. 6. The board by any or all of its members shall hear the parties at issue, their representatives and witnesses, and shall determine the dispute in a summary manner. The award shall be filed with the record of proceedings, and a copy thereof shall immediately be sent to each of the employee, employer, and attorney of record in the dispute.
(Formerly: Acts 1929, c.172, s.59.) As amended by P.L.95-1988, SEC.10.

IC 22-3-4-7
Disputes; administrative review
Sec. 7. If an application for review is made to the board within thirty (30) days from the date of the award made by less than all the members, the full board, if the first hearing was not held before the full board, shall review the evidence, or, if deemed advisable, hear the parties at issue, their representatives, and witnesses as soon as practicable and shall make an award and file the same with the finding of the facts on which it is based and send a copy thereof to each of the parties in dispute, in like manner as specified in section 6 of this chapter.
(Formerly: Acts 1929, c.172, s.60; Acts 1969, c.94, s.6.) As amended by P.L.144-1986, SEC.44; P.L.258-1997(ss), SEC.9.

IC 22-3-4-8
Disputes; awards; appeals
Sec. 8. (a) An award of the board by less than all of the members as provided in section 6 of this chapter, if not reviewed as provided

in section 7 of this chapter, shall be final and conclusive.
(b) An award by the full board shall be conclusive and binding as to all questions of the fact, but either party to the dispute may, within thirty (30) days from the date of such award, appeal to the court of appeals for errors of law under the same terms and conditions as govern appeals in ordinary civil actions.
(c) The board of its own motion may certify questions of law to said court of appeals for its decision and determination.
(d) An assignment of errors that the award of the full board is contrary to law shall be sufficient to present both the sufficiency of the facts found to sustain the award and the sufficiency of the evidence to sustain the finding of facts.
(e) All such appeals and certified questions of law shall be submitted upon the date filed in the court of appeals, shall be advanced upon the docket of said court, and shall be determined at the earliest practicable date, without any extensions of time for filing briefs.
(f) An award of the full board affirmed on appeal, by the employer, shall be increased thereby five percent (5%), and by order of the court may be increased ten percent (10%).
(Formerly: Acts 1929, c.172, s.61.) As amended by P.L.144-1986, SEC.45.

IC 22-3-4-9
Contracts; private agreements; appeals
Sec. 9. (a) Upon order of the worker's compensation board made after five (5) days notice is given to the opposite party, any party in interest may file in the circuit or superior court of the county in which the injury occurred a certified copy of the memorandum of agreement approved by the board, or of an order or decision of the board, or of an award of the full board unappealed from, or of an award of the full board affirmed upon an appeal, whereupon said court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though said judgment had been rendered in a suit duly heard and determined by said court.
(b) Any such judgment of said circuit or superior court unappealed from or affirmed on appeal or modified in obedience to the mandate of the court of appeals shall be modified to conform to any decision of the worker's compensation board ending, diminishing, or increasing any weekly payment under the provisions of IC 22-3-3-27 upon the presentation to it of a certified copy of such decision.
(Formerly: Acts 1929, c.172, s.62; Acts 1947, c.162, s.13.) As amended by P.L.144-1986, SEC.46; P.L.28-1988, SEC.38.

IC 22-3-4-10
Actions and proceedings; costs
Sec. 10. In all proceedings before the worker's compensation

board or in a court under IC 22-3-2 through IC 22-3-6, the costs shall be awarded and taxed as provided by law in ordinary civil actions in the circuit court.
(Formerly: Acts 1929, c.172, s.63.) As amended by P.L.144-1986, SEC.47; P.L.28-1988, SEC.39.

IC 22-3-4-11
Medical examination; physician or surgeon
Sec. 11. The board or any member thereof may, upon the application of either party or upon its own motion, appoint a disinterested and duly qualified physician or surgeon to make any necessary medical examination of the employee and to testify in respect thereto. Said physician or surgeon shall be allowed traveling expenses and a reasonable fee to be fixed by the board.
The fees and expenses of such physician or surgeon shall be paid by the state only on special order of the board or a member thereof.
(Formerly: Acts 1929, c.172, s.64; Acts 1963, c.387, s.14.)

IC 22-3-4-12
Rates and charges; attorney's fees; payment
Sec. 12. Except as provided in section 12.1 of this chapter, the fees of attorneys and physicians and charges of nurses and hospitals for services under IC 22-3-2 through IC 22-3-6 shall be subject to the approval of the worker's compensation board. When any claimant for compensation is represented by an attorney in the prosecution of his claim, the worker's compensation board shall fix and state in the award, if compensation be awarded, the amount of the claimant's attorney's fees. The fee so fixed shall be binding upon both the claimant and his attorney, and the employer shall pay to the attorney out of the award the fee so fixed, and the receipt of the attorney therefor shall fully acquit the employer for an equal portion of the award; provided, that whenever the worker's compensation board shall determine upon hearing of a claim that the employer has acted in bad faith in adjusting and settling said award, or whenever the worker's compensation board shall determine upon hearing of a claim that the employer has not pursued the settlement of said claim with diligence, then the board shall, if compensation be awarded, fix the amount of the claimant's attorney's fees and such attorney fees shall be paid to the attorney and shall not be charged against the award to the claimant.
(Formerly: Acts 1929, c.172, s.65; Acts 1965, c.217, s.3.) As amended by P.L.144-1986, SEC.48; P.L.258-1997(ss), SEC.10; P.L.1-2006, SEC.338.

IC 22-3-4-12.1
Bad faith in adjusting or settling claim for compensation; awards; attorney's fees
Sec. 12.1. (a) The worker's compensation board, upon hearing a claim for benefits, has the exclusive jurisdiction to determine whether the employer, the employer's worker's compensation

administrator, or the worker's compensation insurance carrier has acted with a lack of diligence, in bad faith, or has committed an independent tort in adjusting or settling the claim for compensation.
(b) If lack of diligence, bad faith, or an independent tort is proven under subsection (a), the award to the claimant shall be at least five hundred dollars ($500), but not more than twenty thousand dollars ($20,000), depending upon the degree of culpability and the actual damages sustained.
(c) An award under this section shall be paid by the employer, worker's compensation administrator, or worker's compensation insurance carrier responsible to the claimant for the lack of diligence, bad faith, or independent tort.
(d) The worker's compensation board shall fix in addition to any award under this section the amount of attorney's fees payable with respect to an award made under this section. The attorney's fees may not exceed thirty-three and one-third percent (33 1/3%) of the amount of the award.
(e) If the worker's compensation board makes an award under this section, it shall reduce the award to writing and forward a copy to the department of insurance for review under IC 27-4-1-4.5.
(f) An award or awards to a claimant pursuant to subsection (b) shall not total more than twenty thousand dollars ($20,000) during the life of the claim for benefits arising from an accidental injury.
As added by P.L.258-1997(ss), SEC.11. Amended by P.L.31-2000, SEC.5.

IC 22-3-4-13
Reports of injuries and deaths; violations of article
Sec. 13. (a) Every employer shall keep a record of all injuries, fatal or otherwise, received by or claimed to have been received by the employer's employees in the course of their employment and shall provide a copy of the record to the board upon request. Within seven (7) days after the first day of a disability that arises from a workplace injury and the employer's knowledge of the disability, as provided in IC 22-3-3-1, and that causes an employee's death or absence from work for more than one (1) day, a report thereof shall be made in writing and mailed to the employer's insurance carrier or, if the employer is self insured, delivered to the worker's compensation board in the manner provided in subsections (b) and (c). The insurance carrier shall deliver the report to the worker's compensation board in the manner provided in subsections (b) and (c) not later than seven (7) days after receipt of the report or fourteen (14) days after the employer's knowledge of the injury, whichever is later. An employer or insurance carrier that fails to comply with this subsection is subject to a civil penalty under section 15 of this chapter.
(b) All insurance carriers, companies who carry risk without insurance, and third party administrators reporting accident information to the board in compliance with subsection (a) shall report the information using electronic data interchange standards

prescribed by the board.
(c) The report shall contain the name, nature, and location of the business of the employer, the name, age, sex, wages, occupation of the injured employee, the date and hour of the accident causing the alleged injury, the nature and cause of the injury, and such other information as may be required by the board.
(d) A person who violates any provision of this article, except IC 22-3-5-1, IC 22-3-7-34(b), or IC 22-3-7-34(c), commits a Class C misdemeanor. A person who violates IC 22-3-5-1, IC 22-3-7-34(b), or IC 22-3-7-34(c) commits a Class A misdemeanor. The worker's compensation board in the name of the state may seek relief from any court of competent jurisdiction to enjoin any violation of this article.
(e) The venue of all actions under this section lies in the county in which the employee was injured. The prosecuting attorney of the county shall prosecute all such violations upon written request of the worker's compensation board. Such violations shall be prosecuted in the name of the state.
(f) In an action before the board against an employer who at the time of the injury to or occupational disease of an employee had failed to comply with IC 22-3-5-1, IC 22-3-7-34(b), or IC 22-3-7-34(c), the board may award to the employee or the dependents of a deceased employee:
(1) compensation not to exceed double the compensation provided by this article;
(2) medical expenses; and
(3) reasonable attorney fees in addition to the compensation and medical expenses.
(g) In an action under subsection (d), the court may:
(1) require the employer to obtain coverage and furnish proof of insurance as required by IC 22-3-5-1 and IC 22-3-7-34(b) or IC 22-3-7-34(c) every six (6) months for a period not to exceed three (3) years;
(2) require satisfactory proof of the employer's financial ability to pay any compensation or medical expenses in the amount and manner, and when due, as provided for in IC 22-3, for all injuries which occurred during any period of noncompliance; and
(3) require the employer to deposit with the worker's compensation board an acceptable security, indemnity, or bond to secure the payment of such compensation and medical expense liabilities.
(h) The penalty provision of subsection (d) shall apply only to the employer and shall not apply for a failure to exact a certificate of insurance under IC 22-3-2-14 or IC 22-3-7-34(i) or IC 22-3-7-34(j).
(i) In an action under subsection (d), if a compensable worker's compensation or occupational disease claim has been filed and the employer fails or refuses to pay benefits when due, a court may order the employer to temporarily cease doing business in Indiana until the employer:
(1) furnishes proof of insurance as required by IC 22-3-5-1 and

IC 22-3-7-34(b) or IC 22-3-7-34(c); and
(2) provides any other assurances required by the board to establish that the employer has the ability to meet all worker's compensation liabilities incurred during the employer's period of noncompliance.
(j) An appeal of the court's decision under subsection (i) to enjoin the employer from doing business in Indiana automatically stays the court's order.
(Formerly: Acts 1929, c.172, s.66; Acts 1937, c.214, s.5; Acts 1943, c.136, s.6.) As amended by Acts 1978, P.L.2, SEC.2210; Acts 1982, P.L.135, SEC.1; P.L.145-1986, SEC.1; P.L.28-1988, SEC.40; P.L.170-1991, SEC.11; P.L.75-1993, SEC.3; P.L.1-1994, SEC.108; P.L.235-1999, SEC.4; P.L.1-2007, SEC.159; P.L.1-2010, SEC.85; P.L.168-2011, SEC.7.

IC 22-3-4-14
Awards; termination; reports
Sec. 14. Every employer paying compensation directly without insurance and every insurance carrier paying compensation in behalf of an employer shall, within ten (10) days from the termination of the compensation period fixed in any award against him or its insured, for an injury or death, either by the approval of an agreement or upon hearing, and within ten (10) days from the full redemption of any such award by the cash payment thereof in a lump sum as provided in IC 22-3-2 through IC 22-3-6, make such report or reports as the worker's compensation board may require.
(Formerly: Acts 1929, c.172, s.67.) As amended by P.L.144-1986, SEC.49; P.L.28-1988, SEC.41.

IC 22-3-4-15
Civil penalties; schedule
Sec. 15. (a) In addition to any other remedy available to the board under this article or at law, the board may, after notice and a hearing, assess a civil penalty under this section for any of the following:
(1) Failure to post a notice required by IC 22-3-2-22.
(2) Failure to comply with IC 22-3-3-7 or IC 22-3-7-16.
(3) Failure to file an injury record with the board as required by section 13 of this chapter or to file a report of a disablement by occupational disease as required by IC 22-3-7-37.
(b) For the first violation of an offense listed in subsection (a), the board may assess a civil penalty not to exceed fifty dollars ($50).
(c) For the second unrelated violation of the same offense listed in subsection (a), the board may assess a civil penalty not to exceed one hundred fifty dollars ($150).
(d) For the third or subsequent unrelated violation of the same offense listed in subsection (a), the board may assess a civil penalty not to exceed three hundred dollars ($300).
(e) Civil penalties collected under this section shall be deposited in the worker's compensation supplemental administrative fund established by IC 22-3-5-6. As added by P.L.168-2011, SEC.8.



CHAPTER 5. WORKER'S COMPENSATION: INSURANCE REQUIREMENTS

IC 22-3-5-2
Termination of insurance; filing fees; evidence of compliance
Sec. 2. An employer required to carry insurance under IC 22-3-2-5 and section 1 of this chapter shall file with the worker's compensation board, in the form prescribed by it, within ten (10) days after the termination of the employer's insurance by expiration or cancellation, evidence of the employer's compliance with section 1 of this chapter and other provisions relating to the insurance under IC 22-3-2 through IC 22-3-6 and shall pay a filing fee in the amount of ten dollars ($10) before July 1, 1992; and five dollars ($5) on and after July 1, 1992 and before July 1, 1995. Proof of renewal of an existing insurance policy may be filed every three (3) years, but the filing fee for the policy shall be paid annually. An employer coming under the compensation provisions of IC 22-3-2 through IC 22-3-6 shall in a like manner file like evidence of compliance on the employer's part.
(Formerly: Acts 1929, c.172, s.69; Acts 1937, c.214, s.6.) As amended by Acts 1978, P.L.2, SEC.2211; P.L.28-1988, SEC.43; P.L.170-1991, SEC.13.

IC 22-3-5-2.5
Proof of compliance; notice; civil penalty; Internet posting Sec. 2.5. (a) The worker's compensation board is entitled to request that an employer provide the board with current proof of compliance with section 2 of this chapter.
(b) If an employer fails or refuses to provide current proof of compliance by the tenth day after the employer receives the board's request under subsection (a), the board:
(1) shall send the employer a written notice that the employer is in violation of section 2 of this chapter; and
(2) may assess a civil penalty against the employer of fifty dollars ($50) per employee per day.
(c) An employer may challenge the board's assessment of a civil penalty under subsection (b)(2) by requesting a hearing in accordance with procedures established by the board.
(d) The board shall waive a civil penalty assessed under subsection (b)(2) if the employer provides the board current proof of compliance by the twentieth day after the date the employer receives the board's notice under subsection (b)(1).
(e) If an employer fails or refuses to:
(1) provide current proof of compliance by the twentieth day after the date the employer receives the board's notice under subsection (b)(1); or
(2) pay a civil penalty assessed under subsection (b)(2);
the board may, after notice to the employer and a hearing, order that the noncompliant employer's name be listed on the board's Internet web site.
(f) A noncompliant employer's name may be removed from the board's Internet web site only after the employer does the following:
(1) Provides current proof of compliance with section 2 of this chapter.
(2) Pays all civil penalties assessed under subsection (b)(2).
(g) The civil penalties provided for in this section are cumulative.
(h) Civil penalties collected under this section shall be deposited in the worker's compensation supplemental administrative fund established by section 6 of this chapter.
As added by P.L.168-2011, SEC.9.

IC 22-3-5-3
Self-insurance; certificates; revocation
Sec. 3. (a) Whenever an employer has complied with the provisions of section 1 of this chapter relating to self-insurance, the worker's compensation board shall issue to such employer a certificate which shall remain in force for a period fixed by the board, but the board may upon at least ten (10) days notice and a hearing to the employer revoke the certificate upon satisfactory evidence for such revocation having been presented. At any time after such revocation the board may grant a new certificate to the employer upon the employer's petition and satisfactory proof of financial ability.
(b) All such certificates issued by the industrial board before May 21, 1929, shall remain in force for the period for which they were

issued unless revoked as in this section provided.
(Formerly: Acts 1929, c.172, s.70.) As amended by P.L.144-1986, SEC.51; P.L.28-1988, SEC.44.

IC 22-3-5-4
Substitute system of insurance
Sec. 4. (a) Subject to the approval of the worker's compensation board, any employer may enter into or continue any agreement with the employer's employees to provide a system of compensation, benefit, or insurance in lieu of the compensation and insurance provided by IC 22-3-2 through IC 22-3-6. No such substitute system shall be approved unless it confers benefits upon injured employees and their dependents at least equivalent to the benefits provided by IC 22-3-2 through IC 22-3-6, nor if it requires contributions from the employees unless it confers benefits in addition to those provided under IC 22-3-2 through IC 22-3-6 at least commensurate with such contributions.
(b) Such substitute system may be terminated by the worker's compensation board on reasonable notice and hearing to the interested parties if it appears that the same is not fairly administered, its operation discloses latent defects threatening its solvency, or if for any substantial reason it fails to accomplish the purpose of IC 22-3-2 through IC 22-3-6. In this case the board shall determine upon the proper distribution of all remaining assets, if any, subject to the right of any party in interest to take an appeal to the court of appeals.
(Formerly: Acts 1929, c.172, s.71.) As amended by P.L.144-1986, SEC.52; P.L.28-1988, SEC.45.

IC 22-3-5-5
Policy provisions; failure to pay claims
Sec. 5. (a) No insurer shall enter into or issue any policy of insurance under IC 22-3-2 through IC 22-3-6 until its policy form shall have been submitted to and approved by the department of insurance.
(b) All policies of insurance companies and of reciprocal insurance associations insuring the payment of compensation under IC 22-3-2 through IC 22-3-6 are conclusively presumed to cover all the employees and the entire compensation liability of the insured. Any provision in any policy attempting to limit or modify the liability of the company or association issuing the same shall be wholly void.
(c) Every policy of any such company or association is deemed to include the following provisions and any change in the policy which may be required by any statute enacted after May 21, 1929, as fully as if they were written in the policy:
(1) Except as provided in section 5.5 of this chapter, the insurer hereby assumes in full all the obligations to pay physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, compensation, or death benefits imposed upon or

accepted by the insured under the provisions of IC 22-3-2 through IC 22-3-6.
(2) This policy is made subject to IC 22-3-2 through IC 22-3-6 relative to the liability of the insured to pay physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, compensation, or death benefits to and for the employees, the acceptance of such liability by the insured, the adjustment, trial, and adjudication of claims for such physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, compensation, or death benefits, and the liability of the insurer to pay the same are and shall be a part of this policy contract as fully and completely as if written in this policy.
(3) As between this insurer and the employee, notice to or knowledge of the occurrence of the injury on the part of the insured (the employer) shall be notice or knowledge thereof, on the part of the insurer. The jurisdiction of the insured (the employer) for the purpose of IC 22-3-2 through IC 22-3-6 shall be the jurisdiction of this insurer. This insurer shall in all things be bound by and shall be subject to the awards, judgments, and decrees rendered against the insured (the employer) under IC 22-3-2 through IC 22-3-6.
(4) This insurer will promptly pay to the person entitled to the same all benefits conferred by IC 22-3-2 through IC 22-3-6, including physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, and all installments of compensation or death benefits that may be awarded or agreed upon under IC 22-3-2 through IC 22-3-6. The obligation of this insurer shall not be affected by any default of the insured (the employer) after the injury or by any default in giving of any notice required by this policy, or otherwise. This policy is a direct promise by this insurer to the person entitled to physician's fees, nurse's charges, fees for hospital services, charges for hospital supplies, charges for burial compensation, or death benefits, and shall be enforceable in the name of the person.
(5) Any termination of this policy by cancellation shall not be effective as to employees of the insured covered hereby unless at least ten (10) days prior to the taking effect of such cancellation, a written notice giving the date upon which such termination is to become effective has been received by the worker's compensation board of Indiana at its office in Indianapolis, Indiana.
(6) This policy shall automatically expire one (1) year from the effective date of the policy unless:
(A) the policy covers a period of three (3) years, in which event, it shall automatically expire three (3) years from the effective date of the policy; or
(B) the policy is issued as a continuous policy, in which event it shall not expire until terminated by the insured or the insurer in accord with applicable state law and applicable

policy provisions.
The termination of a policy, as provided in this subdivision, shall be effective as to the employees of the insured covered by the policy.
(d) All claims for compensation, nurse's charges, hospital services, hospital supplies, physician's fees, or burial expenses may be made directly against either the employer or the insurer or both, and the award of the worker's compensation board may be made against either the employer or the insurer or both. If any insurer shall fail or refuse to pay final award or judgment (except during the pendency of an appeal) rendered against it, or its insured, or, if it shall fail or refuse to comply with any provision of IC 22-3-2 through IC 22-3-6, the board shall not accept any further proofs of insurance from it until it shall have paid the award or judgment or complied with the violated provision of IC 22-3-2 through IC 22-3-6.
(Formerly: Acts 1929, c.172, s.72; Acts 1943, c.247, s.1; Acts 1959, c.371, s.1; Acts 1961, c.242, s.1.) As amended by P.L.144-1986, SEC.53; P.L.28-1988, SEC.46; P.L.3-1989, SEC.133; P.L.249-1989, SEC.18; P.L.170-1991, SEC.14; P.L.1-1994, SEC.109; P.L.116-1994, SEC.2; P.L.2-1995, SEC.83; P.L.217-1995, SEC.1.

IC 22-3-5-5.5
Deductibles and co-insurance
Sec. 5.5. (a) Each insurer entering into or issuing an insurance policy under IC 22-3-2 through IC 22-3-7 may, as a part of the policy or as an optional endorsement to the policy, offer deductibles or co-insurance, or both, that are optional to the insured for benefits under IC 22-3-2 through IC 22-3-7. Each insurer may do the following:
(1) Offer deductibles in multiples of five hundred dollars ($500), up to a maximum of five thousand dollars ($5,000) per compensable claim.
(2) Offer co-insurance for each compensable claim. The following apply to co-insurance provided under this subdivision:
(A) The co-insurance must require the insurer to pay eighty percent (80%) and the insured to pay twenty percent (20%) of the amount of benefits due to an employee for an injury compensable under IC 22-3-2 through IC 22-3-7.
(B) An insured employer may not be required to pay more than four thousand two hundred dollars ($4,200) in co-insurance under this subdivision for each compensable claim.
(b) An insurer shall fully disclose in writing to prospective policyholders the deductibles and co-insurance offered under subsection (a). An insured employer who chooses a deductible under subsection (a):
(1) may choose only one (1) deductible amount; and
(2) is liable for the amount of the deductible for benefits paid for each compensable claim of an employee under IC 22-3-2

through IC 22-3-7.
(c) An insurer shall do the following:
(1) Where a policy provides for a deductible, the insurer shall:
(A) pay all or a part of the deductible amount, whichever is applicable to a compensable claim, to the person or medical provider entitled to the benefits under IC 22-3-2 through IC 22-3-7; and
(B) seek reimbursement from the employer from the applicable deductible.
(2) Where a policy provides a deductible or co-insurance, the insurance company shall pay the full cost of the claim. The insurance company shall seek reimbursement from the insured employer for its portion of the liability following closing of the claim or when twenty percent (20%) of the benefits paid exceed four thousand two hundred dollars ($4,200).
(d) The payment or nonpayment of a deductible or co-insurance amount by an insured employer to the insurer shall be treated under the policy insuring the liability for worker's compensation in the same manner as payment or nonpayment of premiums is treated.
(e) The premium reduction for deductibles or for co-insurance shall be determined before the application of any experience modifications, premium surcharges, or premium discounts. The applicable premium reduction percentage is the percentage corresponding to the appropriate deductible or co-insurance amount. The premium reduction is obtained by the application of the appropriate reduction percentage, shown under miscellaneous values in the rate pages, to the premium determined before application of any experience or schedule modification, premium discounts, or any retrospective rating plan.
(f) This section does not apply to the following:
(1) An employer that is authorized to self-insure against liability for claims under IC 22-3-2 through IC 22-3-6.
(2) Group self-insurance funds for claims under IC 22-3-2 through IC 22-3-6.
(g) A deductible or co-insurance provided under this section applies against the total of all benefits paid for a compensable claim, including benefits paid under the following:
(1) IC 22-3-3-4.
(2) IC 22-3-3-8 through IC 22-3-3-10.
(3) IC 22-3-3-17.
(4) IC 22-3-3-22.
(h) An employer may not use the employer's election of a deductible or co-insurance under this section or the payment of a deductible or co-insurance under this section in negotiating with the employer's employees on any terms of employment. An employee of an employer that knowingly violates this subsection may file a complaint with the department of labor. The department of labor may impose a civil penalty of not more than one thousand dollars ($1,000) against an employer that knowingly violates this subsection.
(i) This subsection applies to an employee of an employer that has

paid a deductible or co-insurance under this section and to the employee's dependents. If an employee or a dependent recovers damages against a third party under IC 22-3-2-13, the insurer shall provide reimbursement to the insured equal to a pro-rata share of the net recovery by the insurer.
As added by P.L.170-1991, SEC.15.

IC 22-3-5-6
Supplemental administrative fund
Sec. 6. (a) The worker's compensation supplemental administrative fund is established for the purpose of carrying out the administrative purposes and functions of the worker's compensation board.
(b) The fund consists of:
(1) fees collected from employers under sections 1 through 2 of this chapter;
(2) fees collected under IC 22-3-2-14.5, IC 22-3-3-5(d), IC 22-3-7-17(g), and IC 22-3-7-34.5; and
(3) civil penalties assessed under IC 22-3-4-15, section 2.5 of this chapter, and IC 22-3-7-34.3.
(c) The fund shall be administered by the worker's compensation board. Money in the fund is annually appropriated to the worker's compensation board and shall be used for all expenses incurred by the worker's compensation board.
(d) The money in the fund is not to be used to replace funds otherwise appropriated to the board. Money in the fund at the end of the state fiscal year does not revert to the state general fund.
As added by P.L.170-1991, SEC.16. Amended by P.L.75-1993, SEC.4; P.L.202-2001, SEC.6; P.L.168-2011, SEC.10.



CHAPTER 6. WORKER'S COMPENSATION: MISCELLANEOUS PROVISIONS

The insurance carrier shall be liable on its policy for one-half (1/2) of the compensation or benefits that may be payable on account of the injury or death of the minor, and the employer shall be liable for the other one-half (1/2) of the compensation or benefits. If the employee is a minor who is not less than sixteen (16) years of age and who has not reached seventeen (17) years of age and who at the time of the accident is employed, suffered, or permitted to work at any occupation which is not prohibited by law, this subdivision does not apply.
(3) A minor employee who, at the time of the accident, is a student performing services for an employer as part of an approved program under IC 20-37-2-7 shall be considered a full-time employee for the purpose of computing compensation for permanent impairment under IC 22-3-3-10. The average weekly wages for such a student shall be calculated as provided in subsection (d)(4).
(4) The rights and remedies granted in this subsection to a minor under IC 22-3-2 through IC 22-3-6 on account of personal injury or death by accident shall exclude all rights and remedies of the minor, the minor's parents, or the minor's personal representatives, dependents, or next of kin at common law, statutory or otherwise, on account of the injury or death. This subsection does not apply to minors who have reached seventeen (17) years of age.
(d) "Average weekly wages" means the earnings of the injured employee in the employment in which the employee was working at the time of the injury during the period of fifty-two (52) weeks immediately preceding the date of injury, divided by fifty-two (52), except as follows:
(1) If the injured employee lost seven (7) or more calendar days during this period, although not in the same week, then the earnings for the remainder of the fifty-two (52) weeks shall be divided by the number of weeks and parts thereof remaining after the time lost has been deducted.
(2) Where the employment prior to the injury extended over a period of less than fifty-two (52) weeks, the method of dividing the earnings during that period by the number of weeks and parts thereof during which the employee earned wages shall be followed, if results just and fair to both parties will be obtained. Where by reason of the shortness of the time during which the employee has been in the employment of the employee's employer or of the casual nature or terms of the employment it is impracticable to compute the average weekly wages, as defined in this subsection, regard shall be had to the average weekly amount which during the fifty-two (52) weeks previous to the injury was being earned by a person in the same grade employed at the same work by the same employer or, if there is no person so employed, by a person in the same grade employed in the same class of employment in the same district.
(3) Wherever allowances of any character made to an employee

in lieu of wages are a specified part of the wage contract, they shall be deemed a part of the employee's earnings.
(4) In computing the average weekly wages to be used in calculating an award for permanent impairment under IC 22-3-3-10 for a student employee in an approved training program under IC 20-37-2-7, the following formula shall be used. Calculate the product of:
(A) the student employee's hourly wage rate; multiplied by
(B) forty (40) hours.
The result obtained is the amount of the average weekly wages for the student employee.
(e) "Injury" and "personal injury" mean only injury by accident arising out of and in the course of the employment and do not include a disease in any form except as it results from the injury.
(f) "Billing review service" refers to a person or an entity that reviews a medical service provider's bills or statements for the purpose of determining pecuniary liability. The term includes an employer's worker's compensation insurance carrier if the insurance carrier performs such a review.
(g) "Billing review standard" means the data used by a billing review service to determine pecuniary liability.
(h) "Community" means a geographic service area based on ZIP code districts defined by the United States Postal Service according to the following groupings:
(1) The geographic service area served by ZIP codes with the first three (3) digits 463 and 464.
(2) The geographic service area served by ZIP codes with the first three (3) digits 465 and 466.
(3) The geographic service area served by ZIP codes with the first three (3) digits 467 and 468.
(4) The geographic service area served by ZIP codes with the first three (3) digits 469 and 479.
(5) The geographic service area served by ZIP codes with the first three (3) digits 460, 461 (except 46107), and 473.
(6) The geographic service area served by the 46107 ZIP code and ZIP codes with the first three (3) digits 462.
(7) The geographic service area served by ZIP codes with the first three (3) digits 470, 471, 472, 474, and 478.
(8) The geographic service area served by ZIP codes with the first three (3) digits 475, 476, and 477.
(i) "Medical service provider" refers to a person or an entity that provides medical services, treatment, or supplies to an employee under IC 22-3-2 through IC 22-3-6.
(j) "Pecuniary liability" means the responsibility of an employer or the employer's insurance carrier for the payment of the charges for each specific service or product for human medical treatment provided under IC 22-3-2 through IC 22-3-6 in a defined community, equal to or less than the charges made by medical service providers at the eightieth percentile in the same community for like services or products. (Formerly: Acts 1929, c.172, s.73; Acts 1933, c.243, s.1; Acts 1955, c.337, s.1; Acts 1969, c.94, s.7.) As amended by Acts 1979, P.L.228, SEC.1; Acts 1981, P.L.199, SEC.2; P.L.37-1985, SEC.31; P.L.28-1988, SEC.47; P.L.95-1988, SEC.11; P.L.106-1992, SEC.11; P.L.8-1993, SEC.282; P.L.75-1993, SEC.5; P.L.1-1994, SEC.110; P.L.110-1995, SEC.33; P.L.216-1995, SEC.4; P.L.2-1996, SEC.265; P.L.258-1997(ss), SEC.12; P.L.235-1999, SEC.5; P.L.31-2000, SEC.6; P.L.202-2001, SEC.7; P.L.1-2005, SEC.182; P.L.201-2005, SEC.5; P.L.1-2006, SEC.339; P.L.180-2009, SEC.1; P.L.168-2011, SEC.11.

IC 22-3-6-2
Mutual insurance associations and reciprocal or interinsurance exchanges
Sec. 2. (a) For the purpose of complying with IC 22-3-5-1, groups of employers are hereby authorized to form mutual insurance associations or reciprocal or interinsurance exchanges subject to such reasonable conditions and restrictions as may be fixed by the department of insurance.
(b) Membership in such mutual insurance associations or reciprocal or interinsurance exchanges so approved, together with evidence of the payment of premiums due, shall be evidence of compliance with IC 22-3-5-1.
(c) Subsection (a) does not apply to mutual insurance associations and reciprocal or interinsurance exchanges formed and operating on or before January 1, 1991, which shall continue to operate subject to the provisions of IC 22-3-2 through IC 22-3-6 and to such reasonable conditions and restrictions as may be fixed by the worker's compensation board.
(Formerly: Acts 1929, c.172, s.75.) As amended by P.L.144-1986, SEC.54; P.L.28-1988, SEC.48; P.L.170-1991, SEC.17.

IC 22-3-6-3
Compliance with former law
Sec. 3. Every employer who has complied with the requirements of the provisions of Acts 1915, c.106, or the industrial board or worker's compensation board under that act, which compliance is effective as of May 21, 1929, shall to the same extent be deemed to have complied with the requirements of IC 22-3-2 through IC 22-3-6.
(Formerly: Acts 1929, c.172, s.76.) As amended by P.L.144-1986, SEC.55; P.L.1-2006, SEC.340.



CHAPTER 7. WORKER'S OCCUPATIONAL DISEASES COMPENSATION

police department employed in the city carrying the worker's occupational disease insurance under this section is limited to recovery of medical and surgical care, medicines, laboratory, curative and palliative agents and means, x-ray, diagnostic and therapeutic services to the extent that the services are provided for in the worker's occupational disease policy so procured by the city, and may not also recover in addition to that policy for the same benefits provided in IC 36-8-4.
(f) If the medical benefits provided under a worker's occupational disease policy procured by the common council terminate for any reason before the police officer or firefighter is fully recovered, the common council shall provide medical benefits that are necessary until the police officer or firefighter is no longer in need of medical care.
(g) Nothing in this section affects the rights and liabilities of employees and employers had by them prior to April 1, 1963, under this chapter.
(Formerly: Acts 1937, c.69, s.2; Acts 1963, c.388, s.1; Acts 1974, P.L.109, SEC.1.) As amended by Acts 1981, P.L.11, SEC.126; P.L.28-1988, SEC.49; P.L.217-1989, SEC.2; P.L.201-2005, SEC.6; P.L.134-2006, SEC.8.

IC 22-3-7-2.5
School to work student
Sec. 2.5. (a) As used in this section, "school to work student" refers to a student participating in on-the-job training under the federal School to Work Opportunities Act (20 U.S.C. 6101 et seq.).
(b) A school to work student is entitled to the following compensation and benefits under this chapter:
(1) Medical benefits.
(2) Permanent partial impairment compensation under section 16 of this chapter. Permanent partial impairment compensation for a school to work student shall be paid in a lump sum upon agreement or final award.
(3) In the case that death results from the injury:
(A) death benefits in a lump sum amount of one hundred seventy-five thousand dollars ($175,000), payable upon agreement or final award to any dependents of the student under sections 11 through 14 of this chapter, or, if the student has no dependents, to the student's parents; and
(B) burial compensation under section 15 of this chapter.
(c) For the sole purpose of modifying an award under section 27 of this chapter, a school to work student's average weekly wage is presumed to be equal to the federal minimum wage.
(d) A school to work student is not entitled to the following compensation under this chapter:
(1) Temporary total disability compensation under section 16 of this chapter.
(2) Temporary partial disability compensation under section 19 of this chapter. (e) Except for remedies available under IC 5-2-6.1, recovery under subsection (b) is the exclusive right and remedy for:
(1) a school to work student; and
(2) the personal representatives, dependents, or next of kin, at common law or otherwise, of a school to work student;
on account of disablement or death by occupational disease arising out of and in the course of school to work employment.
As added by P.L.235-1999, SEC.6.

IC 22-3-7-3
Waiver of exemption from act by employer; notice of acceptance; filing
Sec. 3. (a) An employer who is exempt under this section from the operation of the compensation provisions of this chapter may at any time waive such exemption and thereby accept the provisions of this chapter by giving notice as provided in subsection (b).
(b) The notice of acceptance referred to in subsection (a) shall be given thirty (30) days prior to any accident resulting in injury or death, provided that if any such injury occurred less than thirty (30) days after the date of employment, notice of acceptance given at the time of employment shall be sufficient notice thereof. The notice shall be in writing or print in a substantial form prescribed by the worker's compensation board and shall be given by the employer by posting the same in a conspicuous place in the plant, shop, office, room, or place where the employee is employed, or by serving it personally upon the employee. The notice shall be given by the employee by sending the same in registered letter addressed to the employer at his last known residence or place of business, or by giving it personally to the employer, or any of his agents upon whom a summons in civil actions may be served under the laws of the state.
(c) A copy of the notice in prescribed form shall also be filed with the worker's compensation board, within five (5) days after its service in such manner upon the employee or employer.
(Formerly: Acts 1937, c.69, s.3; Acts 1963, c.388, s.2; Acts 1974, P.L.109, SEC.2.) As amended by P.L.28-1988, SEC.50.

IC 22-3-7-4
Repealed
(Repealed by Acts 1974, P.L.109, SEC.8.)

IC 22-3-7-5
Coal mining; application of law
Sec. 5. On and after April 1, 1963, the provisions of this chapter shall apply to the state, to all political divisions thereof, to all municipal corporations within the state, to persons, partnerships, limited liability companies, and corporations engaged in mining coal, and to employees thereof, without any right of exemption from the compensation provisions of this chapter, except as provided in section 34(i) of this chapter.
(Formerly: Acts 1937, c.69, s.4b; Acts 1963, c.388, s.5.) As amended

by P.L.144-1986, SEC.57; P.L.8-1993, SEC.283.

IC 22-3-7-6
Exclusive remedies
Sec. 6. The rights and remedies granted under this chapter to an employee subject to this chapter on account of disablement or death by occupational disease arising out of and in the course of the employment shall exclude all other rights and remedies of such employee, his personal representatives, dependents, or next of kin, at common law or otherwise, on account of such disablement or death.
(Formerly: Acts 1937, c.69, s.4c; Acts 1963, c.388, s.6.) As amended by P.L.144-1986, SEC.58.

IC 22-3-7-7
Statutory duties; application of law
Sec. 7. Nothing in this chapter shall be construed to relieve any employer or employee from penalty for failure or neglect to perform any statutory duty.
(Formerly: Acts 1937, c.69, s.4d; Acts 1963, c.388, s.7.) As amended by P.L.144-1986, SEC.59.

IC 22-3-7-8
Place of exposure; foreign states or foreign countries
Sec. 8. Every employer and employee under this chapter shall be bound by the provisions of this chapter whether exposure and disablement therefrom or death resulting from an occupational disease occurs within the state or in some other state or in a foreign country.
(Formerly: Acts 1937, c.69, s.4e; Acts 1963, c.388, s.8.) As amended by P.L.144-1986, SEC.60.

IC 22-3-7-9
Definitions; applicability of chapter; exemptions
Sec. 9. (a) As used in this chapter, "employer" includes the state and any political subdivision, any municipal corporation within the state, any individual or the legal representative of a deceased individual, firm, association, limited liability company, or corporation or the receiver or trustee of the same, using the services of another for pay. A parent corporation and its subsidiaries shall each be considered joint employers of the corporation's, the parent's, or the subsidiaries' employees for purposes of sections 6 and 33 of this chapter. Both a lessor and a lessee of employees shall each be considered joint employers of the employees provided by the lessor to the lessee for purposes of sections 6 and 33 of this chapter. The term also includes an employer that provides on-the-job training under the federal School to Work Opportunities Act (20 U.S.C. 6101 et seq.) to the extent set forth under section 2.5 of this chapter. If the employer is insured, the term includes the employer's insurer so far as applicable. However, the inclusion of an employer's insurer within

this definition does not allow an employer's insurer to avoid payment for services rendered to an employee with the approval of the employer. The term does not include a nonprofit corporation that is recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code (as defined in IC 6-3-1-11(a)) to the extent the corporation enters into an independent contractor agreement with a person for the performance of youth coaching services on a part-time basis.
(b) As used in this chapter, "employee" means every person, including a minor, in the service of another, under any contract of hire or apprenticeship written or implied, except one whose employment is both casual and not in the usual course of the trade, business, occupation, or profession of the employer. For purposes of this chapter the following apply:
(1) Any reference to an employee who has suffered disablement, when the employee is dead, also includes the employee's legal representative, dependents, and other persons to whom compensation may be payable.
(2) An owner of a sole proprietorship may elect to include the owner as an employee under this chapter if the owner is actually engaged in the proprietorship business. If the owner makes this election, the owner must serve upon the owner's insurance carrier and upon the board written notice of the election. No owner of a sole proprietorship may be considered an employee under this chapter unless the notice has been received. If the owner of a sole proprietorship:
(A) is an independent contractor in the construction trades and does not make the election provided under this subdivision, the owner must obtain a certificate of exemption under section 34.5 of this chapter; or
(B) is an independent contractor and does not make the election provided under this subdivision, the owner may obtain a certificate of exemption under section 34.5 of this chapter.
(3) A partner in a partnership may elect to include the partner as an employee under this chapter if the partner is actually engaged in the partnership business. If a partner makes this election, the partner must serve upon the partner's insurance carrier and upon the board written notice of the election. No partner may be considered an employee under this chapter until the notice has been received. If a partner in a partnership:
(A) is an independent contractor in the construction trades and does not make the election provided under this subdivision, the partner must obtain a certificate of exemption under section 34.5 of this chapter; or
(B) is an independent contractor and does not make the election provided under this subdivision, the partner may obtain a certificate of exemption under section 34.5 of this chapter.
(4) Real estate professionals are not employees under this

chapter if:
(A) they are licensed real estate agents;
(B) substantially all their remuneration is directly related to sales volume and not the number of hours worked; and
(C) they have written agreements with real estate brokers stating that they are not to be treated as employees for tax purposes.
(5) A person is an independent contractor in the construction trades and not an employee under this chapter if the person is an independent contractor under the guidelines of the United States Internal Revenue Service.
(6) An owner-operator that provides a motor vehicle and the services of a driver under a written contract that is subject to IC 8-2.1-24-23, 45 IAC 16-1-13, or 49 CFR 376, to a motor carrier is not an employee of the motor carrier for purposes of this chapter. The owner-operator may elect to be covered and have the owner-operator's drivers covered under a worker's compensation insurance policy or authorized self-insurance that insures the motor carrier if the owner-operator pays the premiums as requested by the motor carrier. An election by an owner-operator under this subdivision does not terminate the independent contractor status of the owner-operator for any purpose other than the purpose of this subdivision.
(7) An unpaid participant under the federal School to Work Opportunities Act (20 U.S.C. 6101 et seq.) is an employee to the extent set forth under section 2.5 of this chapter.
(8) A person who enters into an independent contractor agreement with a nonprofit corporation that is recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code (as defined in IC 6-3-1-11(a)) to perform youth coaching services on a part-time basis is not an employee for purposes of this chapter.
(9) An officer of a corporation who is the sole officer of the corporation is an employee of the corporation under this chapter. An officer of a corporation who is the sole officer of the corporation may elect not to be an employee of the corporation under this chapter. If an officer makes this election, the officer must serve written notice of the election on the corporation's insurance carrier and the board. An officer of a corporation who is the sole officer of the corporation may not be considered to be excluded as an employee under this chapter until the notice is received by the insurance carrier and the board.
(c) As used in this chapter, "minor" means an individual who has not reached seventeen (17) years of age. A minor employee shall be considered as being of full age for all purposes of this chapter. However, if the employee is a minor who, at the time of the last exposure, is employed, required, suffered, or permitted to work in violation of the child labor laws of this state, the amount of compensation and death benefits, as provided in this chapter, shall be

double the amount which would otherwise be recoverable. The insurance carrier shall be liable on its policy for one-half (1/2) of the compensation or benefits that may be payable on account of the disability or death of the minor, and the employer shall be wholly liable for the other one-half (1/2) of the compensation or benefits. If the employee is a minor who is not less than sixteen (16) years of age and who has not reached seventeen (17) years of age, and who at the time of the last exposure is employed, suffered, or permitted to work at any occupation which is not prohibited by law, the provisions of this subsection prescribing double the amount otherwise recoverable do not apply. The rights and remedies granted to a minor under this chapter on account of disease shall exclude all rights and remedies of the minor, the minor's parents, the minor's personal representatives, dependents, or next of kin at common law, statutory or otherwise, on account of any disease.
(d) This chapter does not apply to casual laborers as defined in subsection (b), nor to farm or agricultural employees, nor to household employees, nor to railroad employees engaged in train service as engineers, firemen, conductors, brakemen, flagmen, baggagemen, or foremen in charge of yard engines and helpers assigned thereto, nor to their employers with respect to these employees. Also, this chapter does not apply to employees or their employers with respect to employments in which the laws of the United States provide for compensation or liability for injury to the health, disability, or death by reason of diseases suffered by these employees.
(e) As used in this chapter, "disablement" means the event of becoming disabled from earning full wages at the work in which the employee was engaged when last exposed to the hazards of the occupational disease by the employer from whom the employee claims compensation or equal wages in other suitable employment, and "disability" means the state of being so incapacitated.
(f) For the purposes of this chapter, no compensation shall be payable for or on account of any occupational diseases unless disablement, as defined in subsection (e), occurs within two (2) years after the last day of the last exposure to the hazards of the disease except for the following:
(1) In all cases of occupational diseases caused by the inhalation of silica dust or coal dust, no compensation shall be payable unless disablement, as defined in subsection (e), occurs within three (3) years after the last day of the last exposure to the hazards of the disease.
(2) In all cases of occupational disease caused by the exposure to radiation, no compensation shall be payable unless disablement, as defined in subsection (e), occurs within two (2) years from the date on which the employee had knowledge of the nature of the employee's occupational disease or, by exercise of reasonable diligence, should have known of the existence of such disease and its causal relationship to the employee's employment. (3) In all cases of occupational diseases caused by the inhalation of asbestos dust, no compensation shall be payable unless disablement, as defined in subsection (e), occurs within three (3) years after the last day of the last exposure to the hazards of the disease if the last day of the last exposure was before July 1, 1985.
(4) In all cases of occupational disease caused by the inhalation of asbestos dust in which the last date of the last exposure occurs on or after July 1, 1985, and before July 1, 1988, no compensation shall be payable unless disablement, as defined in subsection (e), occurs within twenty (20) years after the last day of the last exposure.
(5) In all cases of occupational disease caused by the inhalation of asbestos dust in which the last date of the last exposure occurs on or after July 1, 1988, no compensation shall be payable unless disablement (as defined in subsection (e)) occurs within thirty-five (35) years after the last day of the last exposure.
(g) For the purposes of this chapter, no compensation shall be payable for or on account of death resulting from any occupational disease unless death occurs within two (2) years after the date of disablement. However, this subsection does not bar compensation for death:
(1) where death occurs during the pendency of a claim filed by an employee within two (2) years after the date of disablement and which claim has not resulted in a decision or has resulted in a decision which is in process of review or appeal; or
(2) where, by agreement filed or decision rendered, a compensable period of disability has been fixed and death occurs within two (2) years after the end of such fixed period, but in no event later than three hundred (300) weeks after the date of disablement.
(h) As used in this chapter, "billing review service" refers to a person or an entity that reviews a medical service provider's bills or statements for the purpose of determining pecuniary liability. The term includes an employer's worker's compensation insurance carrier if the insurance carrier performs such a review.
(i) As used in this chapter, "billing review standard" means the data used by a billing review service to determine pecuniary liability.
(j) As used in this chapter, "community" means a geographic service area based on ZIP code districts defined by the United States Postal Service according to the following groupings:
(1) The geographic service area served by ZIP codes with the first three (3) digits 463 and 464.
(2) The geographic service area served by ZIP codes with the first three (3) digits 465 and 466.
(3) The geographic service area served by ZIP codes with the first three (3) digits 467 and 468.
(4) The geographic service area served by ZIP codes with the first three (3) digits 469 and 479. (5) The geographic service area served by ZIP codes with the first three (3) digits 460, 461 (except 46107), and 473.
(6) The geographic service area served by the 46107 ZIP code and ZIP codes with the first three (3) digits 462.
(7) The geographic service area served by ZIP codes with the first three (3) digits 470, 471, 472, 474, and 478.
(8) The geographic service area served by ZIP codes with the first three (3) digits 475, 476, and 477.
(k) As used in this chapter, "medical service provider" refers to a person or an entity that provides medical services, treatment, or supplies to an employee under this chapter.
(l) As used in this chapter, "pecuniary liability" means the responsibility of an employer or the employer's insurance carrier for the payment of the charges for each specific service or product for human medical treatment provided under this chapter in a defined community, equal to or less than the charges made by medical service providers at the eightieth percentile in the same community for like services or products.
(Formerly: Acts 1937, c.69, s.5; Acts 1955, c.131, s.1; Acts 1955, c.195, s.1; Acts 1961, c.240, s.1; Acts 1963, c.48, s.16; Acts 1969, c.101, s.1; Acts 1974, P.L.109, SEC.3.) As amended by Acts 1979, P.L.228, SEC.2; P.L.224-1985, SEC.1; P.L.95-1988, SEC.12; P.L.75-1993, SEC.5; P.L.8-1993, SEC.284; P.L.1-1994, SEC.111; P.L.110-1995, SEC.34; P.L.216-1995, SEC.5; P.L.2-1996, SEC.266; P.L.258-1997(ss), SEC.13; P.L.235-1999, SEC.7; P.L.31-2000, SEC.7; P.L.202-2001, SEC.8; P.L.201-2005, SEC.7; P.L.1-2009, SEC.127; P.L.180-2009, SEC.2; P.L.42-2011, SEC.38; P.L.168-2011, SEC.12; P.L.6-2012, SEC.150.

IC 22-3-7-9.2
"Violation of the child labor laws of this state"
Sec. 9.2. As used in section 9(c) of this chapter, the term "violation of the child labor laws of this state" means a violation of IC 20-33-3-35. The term does not include a violation of any other provision of IC 20-33-3.
As added by P.L.37-1985, SEC.32. Amended by P.L.106-1992, SEC.12; P.L.1-2005, SEC.183.

IC 22-3-7-10
Definitions; course of employment
Sec. 10. (a) As used in this chapter, "occupational disease" means a disease arising out of and in the course of the employment. Ordinary diseases of life to which the general public is exposed outside of the employment shall not be compensable, except where such diseases follow as an incident of an occupational disease as defined in this section.
(b) A disease arises out of the employment only if there is apparent to the rational mind, upon consideration of all of the circumstances, a direct causal connection between the conditions under which the work is performed and the occupational disease, and

which can be seen to have followed as a natural incident of the work as a result of the exposure occasioned by the nature of the employment, and which can be fairly traced to the employment as the proximate cause, and which does not come from a hazard to which workers would have been equally exposed outside of the employment. The disease must be incidental to the character of the business and not independent of the relation of employer and employee. The disease need not have been foreseen or expected but after its contraction it must appear to have had its origin in a risk connected with the employment and to have flowed from that source as a rational consequence.
(Formerly: Acts 1937, c.69, s.6.) As amended by P.L.144-1986, SEC.61; P.L.28-1988, SEC.51.

IC 22-3-7-10.5
Average weekly wages of public employee; determination
Sec. 10.5. For purposes of this chapter, the average weekly wages of a public employee shall be determined without regard to any salary reduction agreement under Section 125 of the Internal Revenue Code.
As added by P.L.5-1992, SEC.9.

IC 22-3-7-11
Death benefits; payment
Sec. 11. On and after April 1, 1957, and prior to April 1, 1967, when death results from an occupational disease within four hundred (400) weeks, there shall be paid to total dependents of said deceased, as determined by the provisions of IC 22-3-7-12, IC 22-3-7-13, IC 22-3-7-14, IC 22-3-7-15, a weekly compensation amounting to sixty (60) per centum of the deceased's average weekly wage until the compensation so paid when added to any compensation paid to the deceased employee shall equal four hundred (400) weeks, and to partial dependents as hereinafter provided.
On and after April 1, 1967, and prior to April 1, 1969, when death results from an occupational disease within four hundred fifty (450) weeks, there shall be paid to total dependents of said deceased, as determined by the provisions of IC 22-3-7-12, IC 22-3-7-13, IC 22-3-7-14, IC 22-3-7-15, a weekly compensation amounting to sixty (60) per centum of the deceased's average weekly wage, until the compensation so paid when added to any compensation paid to the deceased employee shall equal four hundred fifty (450) weeks, and to partial dependents as hereinafter provided.
On and after April 1, 1969, and prior to July 1, 1974, when death results from occupational disease within five hundred (500) weeks, there shall be paid to total dependents of said deceased, as determined by the provisions of IC 22-3-7-12, IC 22-3-7-13, IC 22-3-7-14, IC 22-3-7-15, a weekly compensation amounting to sixty (60) per centum of the deceased's average weekly wage, until the compensation so paid when added to any compensation paid to the deceased employee shall equal five hundred (500) weeks, and to

partial dependents as hereinafter provided.
On and after July 1, 1974, and before July 1, 1976, when death results from occupational disease within five hundred (500) weeks, there shall be paid to total dependents of said deceased as determined by the provisions of IC 22-3-7-12, IC 22-3-7-13, IC 22-3-7-14, IC 22-3-7-15, a weekly compensation amounting to sixty-six and two-thirds (66 2/3) per centum of the deceased's average weekly wage, up to one hundred thirty-five dollars ($135.00) average weekly wages, until the compensation so paid when added to any compensation paid to the deceased employee shall equal five hundred (500) weeks, and to partial dependents as hereinafter provided.
On and after July 1, 1976, when death results from occupational disease within five hundred (500) weeks, there shall be paid to total dependents of the deceased, as determined by the provisions of IC 22-3-7-12 through IC 22-3-7-15, a weekly compensation amounting to sixty-six and two-thirds percent (66 2/3%) of the deceased's average weekly wage, as defined in IC 22-3-7-19, until the compensation paid, when added to compensation paid to the deceased employee, equals five hundred (500) weeks, and to partial dependents as provided in this chapter.
(Formerly: Acts 1937, c.69, s.7; Acts 1943, c.115, s.1; Acts 1945, c.290, s.1; Acts 1947, c.164, s.1; Acts 1949, c.242, s.3; Acts 1951, c.250, s.3; Acts 1957, c.353, s.1; Acts 1967, c.313, s.1; Acts 1969, c.101, s.2; Acts 1974, P.L.109, SEC.4.) As amended by Acts 1976, P.L.112, SEC.4.

IC 22-3-7-12
Dependents; classification
Sec. 12. (a) Dependents under this chapter shall consist of the following three (3) classes:
(1) Presumptive dependents.
(2) Total dependents in fact.
(3) Partial dependents in fact.
(b) Presumptive dependents shall be entitled to compensation to the complete exclusion of total dependents in fact and partial dependents in fact and shall be entitled to such compensation in equal shares.
(c) Total dependents in fact shall be entitled to compensation to the complete exclusion of partial dependents in fact and shall be entitled to such compensation, if more than one (1) such dependent exists, in equal shares. The question of total dependency shall be determined as of the time of death.
(d) Partial dependents in fact shall not be entitled to any compensation if any other class of dependents exist. The weekly compensation to persons partially dependent in fact shall be in the same proportion to the weekly compensation of persons wholly dependent as the average amount contributed weekly by the deceased to such partial dependent in fact bears to his average weekly wages at the time of the disablement. The question of partial dependency in

fact shall be determined as of the time of the disablement.
(Formerly: Acts 1937, c.69, s.7a; Acts 1947, c.164, s.2.) As amended by P.L.144-1986, SEC.62.

IC 22-3-7-13
Presumptive dependents; termination of dependency
Sec. 13. (a) The following persons are conclusively presumed to be wholly dependent for support upon a deceased employee and shall constitute the class known as presumptive dependents in section 12 of this chapter:
(1) A wife upon a husband with whom she is living at the time of his death, or upon whom the laws of the state impose the obligation of her support at such time. The term "wife", as used in this subdivision, shall exclude a common law wife unless such common law relationship was entered into before January 1, 1958, and, in addition, existed openly and notoriously for a period of not less than five (5) years immediately preceding the death.
(2) A husband upon his wife with whom he is living at the time of her death. The term "husband", as used in this subdivision, shall exclude a common law husband unless such common law relationship was entered into before January 1, 1958, and, in addition existed openly and notoriously for a period of not less than five (5) years immediately preceding the death.
(3) An unmarried child under the age of twenty-one (21) years upon the parent with whom the child is living at the time of the death of such parent.
(4) An unmarried child under twenty-one (21) years upon the parent with whom the child may not be living at the time of the death of such parent, but upon whom at such time, the laws of the state impose the obligation to support such child.
(5) A child over the age of twenty-one (21) years who has never been married and who is either physically or mentally incapacitated from earning the child's own support, upon a parent upon whom the laws of the state impose the obligation of the support of such unmarried child.
(6) A child over the age of twenty-one (21) years who has never been married and who at the time of the death of the parent is keeping house for and living with such parent and is not otherwise gainfully employed.
(b) As used in this section, the term "child" includes stepchildren, legally adopted children, posthumous children, and acknowledged children born out of wedlock. The term "parent" includes stepparents and parents by adoption.
(c) The dependency of a child under subsections (a)(3) and (a)(4) shall terminate when the child attains the age of twenty-one (21).
(d) The dependency of any person as a presumptive dependent shall terminate upon the marriage of such dependent subsequent to the death of the employee, and such dependency shall not be reinstated by divorce. However, for deaths from injuries occurring on

and after July 1, 1977, a surviving spouse who is a presumptive dependent and who is the only surviving dependent of the deceased is entitled to receive, upon remarriage before the expiration of the maximum statutory compensation period, a lump sum settlement equal to the smaller of one hundred four (104) weeks of compensation or the compensation for the remainder of the maximum statutory period.
(e) The dependency of any child under subsection (a)(6) shall be terminated at such time as such dependent becomes gainfully employed or marries.
(Formerly: Acts 1937, c.69, s.7b; Acts 1947, c.164, s.3; Acts 1963, c.388, s.9.) As amended by Acts 1977, P.L.261, SEC.4; P.L.152-1987, SEC.7; P.L.134-1990, SEC.2.

IC 22-3-7-14
Dependents; total or partial dependents; relatives; termination of dependency
Sec. 14. Total or partial dependents in fact shall include only those persons related to the deceased employee by blood or by marriage, except an unmarried child under eighteen (18) years of age. Any such person who is actually totally or partially dependent upon the deceased employee is entitled to compensation as such dependent in fact. The right to compensation of any person totally or partially dependent in fact shall be terminated by the marriage of such dependent subsequent to the death of the employee and such dependency shall not be reinstated by divorce.
(Formerly: Acts 1937, c.69, s.7c; Acts 1947, c.164, s.4.)

IC 22-3-7-15
Death benefits; burial expenses
Sec. 15. In cases of the death of an employee from an occupational disease arising out of and in the course of the employee's employment under circumstances that the employee would have been entitled to compensation if death had not resulted, the employer shall pay the burial expenses of such employee, not exceeding seven thousand five hundred dollars ($7,500).
(Formerly: Acts 1937, c.69, s.7d; Acts 1947, c.164, s.5; Acts 1955, c.241, s.1; Acts 1963, c.388, s.10; Acts 1967, c.313, s.2; Acts 1971, P.L.354, SEC.1.) As amended by P.L.225-1983, SEC.3; P.L.95-1988, SEC.13; P.L.170-1991, SEC.18; P.L.201-2005, SEC.8.

IC 22-3-7-16
Disablements; awards
Sec. 16. (a) Compensation shall be allowed on account of disablement from occupational disease resulting in only temporary total disability to work or temporary partial disability to work beginning with the eighth day of such disability except for the medical benefits provided for in section 17 of this chapter. Compensation shall be allowed for the first seven (7) calendar days only as provided in this section. The first weekly installment of

compensation for temporary disability is due fourteen (14) days after the disability begins. Not later than fifteen (15) days from the date that the first installment of compensation is due, the employer or the employer's insurance carrier shall tender to the employee or to the employee's dependents, with all compensation due, a properly prepared compensation agreement in a form prescribed by the board. Whenever an employer or the employer's insurance carrier denies or is not able to determine liability to pay compensation or benefits, the employer or the employer's insurance carrier shall notify the worker's compensation board and the employee in writing on a form prescribed by the worker's compensation board not later than thirty (30) days after the employer's knowledge of the claimed disablement. If a determination of liability cannot be made within thirty (30) days, the worker's compensation board may approve an additional thirty (30) days upon a written request of the employer or the employer's insurance carrier that sets forth the reasons that the determination could not be made within thirty (30) days and states the facts or circumstances that are necessary to determine liability within the additional thirty (30) days. More than thirty (30) days of additional time may be approved by the worker's compensation board upon the filing of a petition by the employer or the employer's insurance carrier that sets forth:
(1) the extraordinary circumstances that have precluded a determination of liability within the initial sixty (60) days;
(2) the status of the investigation on the date the petition is filed;
(3) the facts or circumstances that are necessary to make a determination; and
(4) a timetable for the completion of the remaining investigation.
An employer who fails to comply with this section is subject to a civil penalty under IC 22-3-4-15.
(b) Once begun, temporary total disability benefits may not be terminated by the employer unless:
(1) the employee has returned to work;
(2) the employee has died;
(3) the employee has refused to undergo a medical examination under section 20 of this chapter;
(4) the employee has received five hundred (500) weeks of temporary total disability benefits or has been paid the maximum compensation allowable under section 19 of this chapter; or
(5) the employee is unable or unavailable to work for reasons unrelated to the compensable disease.
In all other cases the employer must notify the employee in writing of the employer's intent to terminate the payment of temporary total disability benefits, and of the availability of employment, if any, on a form approved by the board. If the employee disagrees with the proposed termination, the employee must give written notice of disagreement to the board and the employer within seven (7) days

after receipt of the notice of intent to terminate benefits. If the board and employer do not receive a notice of disagreement under this section, the employee's temporary total disability benefits shall be terminated. Upon receipt of the notice of disagreement, the board shall immediately contact the parties, which may be by telephone or other means and attempt to resolve the disagreement. If the board is unable to resolve the disagreement within ten (10) days of receipt of the notice of disagreement, the board shall immediately arrange for an evaluation of the employee by an independent medical examiner. The independent medical examiner shall be selected by mutual agreement of the parties or, if the parties are unable to agree, appointed by the board under IC 22-3-4-11. If the independent medical examiner determines that the employee is no longer temporarily disabled or is still temporarily disabled but can return to employment that the employer has made available to the employee, or if the employee fails or refuses to appear for examination by the independent medical examiner, temporary total disability benefits may be terminated. If either party disagrees with the opinion of the independent medical examiner, the party shall apply to the board for a hearing under section 27 of this chapter.
(c) An employer is not required to continue the payment of temporary total disability benefits for more than fourteen (14) days after the employer's proposed termination date unless the independent medical examiner determines that the employee is temporarily disabled and unable to return to any employment that the employer has made available to the employee.
(d) If it is determined that as a result of this section temporary total disability benefits were overpaid, the overpayment shall be deducted from any benefits due the employee under this section and, if there are no benefits due the employee or the benefits due the employee do not equal the amount of the overpayment, the employee shall be responsible for paying any overpayment which cannot be deducted from benefits due the employee.
(e) For disablements occurring on and after July 1, 1976, from occupational disease resulting in temporary total disability for any work there shall be paid to the disabled employee during the temporary total disability weekly compensation equal to sixty-six and two-thirds percent (66 2/3%) of the employee's average weekly wages, as defined in section 19 of this chapter, for a period not to exceed five hundred (500) weeks. Compensation shall be allowed for the first seven (7) calendar days only if the disability continues for longer than twenty-one (21) days.
(f) For disablements occurring on and after July 1, 1974, from occupational disease resulting in temporary partial disability for work there shall be paid to the disabled employee during such disability a weekly compensation equal to sixty-six and two-thirds percent (66 2/3%) of the difference between the employee's average weekly wages, as defined in section 19 of this chapter, and the weekly wages at which the employee is actually employed after the disablement, for a period not to exceed three hundred (300) weeks.

Compensation shall be allowed for the first seven (7) calendar days only if the disability continues for longer than twenty-one (21) days. In case of partial disability after the period of temporary total disability, the latter period shall be included as a part of the maximum period allowed for partial disability.
(g) For disabilities occurring on and after July 1, 1979, and before July 1, 1988, from occupational disease in the schedule set forth in subsection (j), the employee shall receive in addition to disability benefits, not exceeding fifty-two (52) weeks on account of the occupational disease, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred twenty-five dollars ($125) average weekly wages, for the period stated for the disabilities.
(h) For disabilities occurring on and after July 1, 1988, and before July 1, 1989, from occupational disease in the schedule set forth in subsection (j), the employee shall receive in addition to disability benefits, not exceeding seventy-eight (78) weeks on account of the occupational disease, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred sixty-six dollars ($166) average weekly wages, for the period stated for the disabilities.
(i) For disabilities occurring on and after July 1, 1989, and before July 1, 1990, from occupational disease in the schedule set forth in subsection (j), the employee shall receive in addition to disability benefits, not exceeding seventy-eight (78) weeks on account of the occupational disease, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred eighty-three dollars ($183) average weekly wages, for the period stated for the disabilities.
(j) For disabilities occurring on and after July 1, 1990, and before July 1, 1991, from occupational disease in the following schedule, the employee shall receive in addition to disability benefits, not exceeding seventy-eight (78) weeks on account of the occupational disease, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed two hundred dollars ($200) average weekly wages, for the period stated for the disabilities.
(1) Amputations: For the loss by separation, of the thumb, sixty (60) weeks; of the index finger, forty (40) weeks; of the second finger, thirty-five (35) weeks; of the third or ring finger, thirty (30) weeks; of the fourth or little finger, twenty (20) weeks; of the hand by separation below the elbow, two hundred (200) weeks; of the arm above the elbow joint, two hundred fifty (250) weeks; of the big toe, sixty (60) weeks; of the second toe, thirty (30) weeks; of the third toe, twenty (20) weeks; of the fourth toe, fifteen (15) weeks; of the fifth or little toe, ten (10) weeks; of the foot below the knee joint, one hundred fifty (150) weeks; and of the leg above the knee joint, two hundred (200) weeks. The loss of more than one (1) phalange of a thumb or toe shall be considered as the loss of the entire thumb or toe.

The loss of more than two (2) phalanges of a finger shall be considered as the loss of the entire finger. The loss of not more than one (1) phalange of a thumb or toe shall be considered as the loss of one-half (1/2) of the thumb or toe and compensation shall be paid for one-half (1/2) of the period for the loss of the entire thumb or toe. The loss of not more than two (2) phalanges of a finger shall be considered as the loss of one-half (1/2) the finger and compensation shall be paid for one-half (1/2) of the period for the loss of the entire finger.
(2) Loss of Use: The total permanent loss of the use of an arm, hand, thumb, finger, leg, foot, toe, or phalange shall be considered as the equivalent of the loss by separation of the arm, hand, thumb, finger, leg, foot, toe, or phalange and the compensation shall be paid for the same period as for the loss thereof by separation.
(3) Partial Loss of Use: For the permanent partial loss of the use of an arm, hand, thumb, finger, leg, foot, toe, or phalange, compensation shall be paid for the proportionate loss of the use of such arm, hand, thumb, finger, leg, foot, toe, or phalange.
(4) For disablements for occupational disease resulting in total permanent disability, five hundred (500) weeks.
(5) For the loss of both hands, or both feet, or the total sight of both eyes, or any two (2) of such losses resulting from the same disablement by occupational disease, five hundred (500) weeks.
(6) For the permanent and complete loss of vision by enucleation of an eye or its reduction to one-tenth (1/10) of normal vision with glasses, one hundred fifty (150) weeks, and for any other permanent reduction of the sight of an eye, compensation shall be paid for a period proportionate to the degree of such permanent reduction without correction or glasses. However, when such permanent reduction without correction or glasses would result in one hundred percent (100%) loss of vision, but correction or glasses would result in restoration of vision, then compensation shall be paid for fifty percent (50%) of such total loss of vision without glasses plus an additional amount equal to the proportionate amount of such reduction with glasses, not to exceed an additional fifty percent (50%).
(7) For the permanent and complete loss of hearing, two hundred (200) weeks.
(8) In all other cases of permanent partial impairment, compensation proportionate to the degree of such permanent partial impairment, in the discretion of the worker's compensation board, not exceeding five hundred (500) weeks.
(9) In all cases of permanent disfigurement, which may impair the future usefulness or opportunities of the employee, compensation in the discretion of the worker's compensation board, not exceeding two hundred (200) weeks, except that no compensation shall be payable under this paragraph where compensation shall be payable under subdivisions (1) through

(8). Where compensation for temporary total disability has been paid, this amount of compensation shall be deducted from any compensation due for permanent disfigurement.
(k) With respect to disablements in the following schedule occurring on and after July 1, 1991, the employee shall receive in addition to temporary total disability benefits, not exceeding one hundred twenty-five (125) weeks on account of the disablement, compensation in an amount determined under the following schedule to be paid weekly at a rate of sixty-six and two-thirds percent (66 2/3%) of the employee's average weekly wages during the fifty-two (52) weeks immediately preceding the week in which the disablement occurred:
(1) Amputation: For the loss by separation of the thumb, twelve (12) degrees of permanent impairment; of the index finger, eight (8) degrees of permanent impairment; of the second finger, seven (7) degrees of permanent impairment; of the third or ring finger, six (6) degrees of permanent impairment; of the fourth or little finger, four (4) degrees of permanent impairment; of the hand by separation below the elbow joint, forty (40) degrees of permanent impairment; of the arm above the elbow, fifty (50) degrees of permanent impairment; of the big toe, twelve (12) degrees of permanent impairment; of the second toe, six (6) degrees of permanent impairment; of the third toe, four (4) degrees of permanent impairment; of the fourth toe, three (3) degrees of permanent impairment; of the fifth or little toe, two (2) degrees of permanent impairment; of separation of the foot below the knee joint, thirty-five (35) degrees of permanent impairment; and of the leg above the knee joint, forty-five (45) degrees of permanent impairment.
(2) Amputations occurring on or after July 1, 1997: For the loss by separation of any of the body parts described in subdivision (1) on or after July 1, 1997, the dollar values per degree applying on the date of the injury as described in subsection (l) shall be multiplied by two (2). However, the doubling provision of this subdivision does not apply to a loss of use that is not a loss by separation.
(3) The loss of more than one (1) phalange of a thumb or toe shall be considered as the loss of the entire thumb or toe. The loss of more than two (2) phalanges of a finger shall be considered as the loss of the entire finger. The loss of not more than one (1) phalange of a thumb or toe shall be considered as the loss of one-half (1/2) of the degrees of permanent impairment for the loss of the entire thumb or toe. The loss of not more than one (1) phalange of a finger shall be considered as the loss of one-third (1/3) of the finger and compensation shall be paid for one-third (1/3) of the degrees payable for the loss of the entire finger. The loss of more than one (1) phalange of the finger but not more than two (2) phalanges of the finger shall be considered as the loss of one-half (1/2) of the finger and compensation shall be paid for one-half (1/2) of the degrees

payable for the loss of the entire finger.
(4) For the loss by separation of both hands or both feet or the total sight of both eyes or any two (2) such losses in the same accident, one hundred (100) degrees of permanent impairment.
(5) For the permanent and complete loss of vision by enucleation or its reduction to one-tenth (1/10) of normal vision with glasses, thirty-five (35) degrees of permanent impairment.
(6) For the permanent and complete loss of hearing in one (1) ear, fifteen (15) degrees of permanent impairment, and in both ears, forty (40) degrees of permanent impairment.
(7) For the loss of one (1) testicle, ten (10) degrees of permanent impairment; for the loss of both testicles, thirty (30) degrees of permanent impairment.
(8) Loss of use: The total permanent loss of the use of an arm, a hand, a thumb, a finger, a leg, a foot, a toe, or a phalange shall be considered as the equivalent of the loss by separation of the arm, hand, thumb, finger, leg, foot, toe, or phalange, and compensation shall be paid in the same amount as for the loss by separation. However, the doubling provision of subdivision (2) does not apply to a loss of use that is not a loss by separation.
(9) Partial loss of use: For the permanent partial loss of the use of an arm, a hand, a thumb, a finger, a leg, a foot, a toe, or a phalange, compensation shall be paid for the proportionate loss of the use of the arm, hand, thumb, finger, leg, foot, toe, or phalange.
(10) For disablements resulting in total permanent disability, the amount payable for impairment or five hundred (500) weeks of compensation, whichever is greater.
(11) For any permanent reduction of the sight of an eye less than a total loss as specified in subdivision (5), the compensation shall be paid in an amount proportionate to the degree of a permanent reduction without correction or glasses. However, when a permanent reduction without correction or glasses would result in one hundred percent (100%) loss of vision, then compensation shall be paid for fifty percent (50%) of the total loss of vision without glasses, plus an additional amount equal to the proportionate amount of the reduction with glasses, not to exceed an additional fifty percent (50%).
(12) For any permanent reduction of the hearing of one (1) or both ears, less than the total loss as specified in subdivision (6), compensation shall be paid in an amount proportionate to the degree of a permanent reduction.
(13) In all other cases of permanent partial impairment, compensation proportionate to the degree of a permanent partial impairment, in the discretion of the worker's compensation board, not exceeding one hundred (100) degrees of permanent impairment.
(14) In all cases of permanent disfigurement which may impair the future usefulness or opportunities of the employee,

compensation, in the discretion of the worker's compensation board, not exceeding forty (40) degrees of permanent impairment except that no compensation shall be payable under this subdivision where compensation is payable elsewhere in this section.
(l) With respect to disablements occurring on and after July 1, 1991, compensation for permanent partial impairment shall be paid according to the degree of permanent impairment for the disablement determined under subsection (k) and the following:
(1) With respect to disablements occurring on and after July 1, 1991, and before July 1, 1992, for each degree of permanent impairment from one (1) to thirty-five (35), five hundred dollars ($500) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), nine hundred dollars ($900) per degree; for each degree of permanent impairment above fifty (50), one thousand five hundred dollars ($1,500) per degree.
(2) With respect to disablements occurring on and after July 1, 1992, and before July 1, 1993, for each degree of permanent impairment from one (1) to twenty (20), five hundred dollars ($500) per degree; for each degree of permanent impairment from twenty-one (21) to thirty-five (35), eight hundred dollars ($800) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand three hundred dollars ($1,300) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(3) With respect to disablements occurring on and after July 1, 1993, and before July 1, 1997, for each degree of permanent impairment from one (1) to ten (10), five hundred dollars ($500) per degree; for each degree of permanent impairment from eleven (11) to twenty (20), seven hundred dollars ($700) per degree; for each degree of permanent impairment from twenty-one (21) to thirty-five (35), one thousand dollars ($1,000) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(4) With respect to disablements occurring on and after July 1, 1997, and before July 1, 1998, for each degree of permanent impairment from one (1) to ten (10), seven hundred fifty dollars ($750) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand dollars ($1,000) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(5) With respect to disablements occurring on and after July 1,

1998, and before July 1, 1999, for each degree of permanent impairment from one (1) to ten (10), seven hundred fifty dollars ($750) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand dollars ($1,000) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(6) With respect to disablements occurring on and after July 1, 1999, and before July 1, 2000, for each degree of permanent impairment from one (1) to ten (10), nine hundred dollars ($900) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand one hundred dollars ($1,100) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand six hundred dollars ($1,600) per degree; for each degree of permanent impairment above fifty (50), two thousand dollars ($2,000) per degree.
(7) With respect to disablements occurring on and after July 1, 2000, and before July 1, 2001, for each degree of permanent impairment from one (1) to ten (10), one thousand one hundred dollars ($1,100) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand three hundred dollars ($1,300) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand dollars ($2,000) per degree; for each degree of permanent impairment above fifty (50), two thousand five hundred fifty dollars ($2,500) per degree.
(8) With respect to disablements occurring on and after July 1, 2001, and before July 1, 2007, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred dollars ($1,300) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred dollars ($1,500) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand four hundred dollars ($2,400) per degree; for each degree of permanent impairment above fifty (50), three thousand dollars ($3,000) per degree.
(9) With respect to disablements occurring on and after July 1, 2007, and before July 1, 2008, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred forty dollars ($1,340) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred forty-five dollars ($1,545) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand four hundred seventy-five dollars ($2,475) per degree; for each degree of permanent impairment above fifty (50), three thousand one hundred fifty dollars ($3,150) per degree. (10) With respect to disablements occurring on and after July 1, 2008, and before July 1, 2009, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred sixty-five dollars ($1,365) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred seventy dollars ($1,570) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand five hundred twenty-five dollars ($2,525) per degree; for each degree of permanent impairment above fifty (50), three thousand two hundred dollars ($3,200) per degree.
(11) With respect to disablements occurring on and after July 1, 2009, and before July 1, 2010, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred eighty dollars ($1,380) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred eighty-five dollars ($1,585) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand six hundred dollars ($2,600) per degree; for each degree of permanent impairment above fifty (50), three thousand three hundred dollars ($3,300) per degree.
(12) With respect to disablements occurring on and after July 1, 2010, for each degree of permanent impairment from one (1) to ten (10), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand six hundred dollars ($1,600) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand seven hundred dollars ($2,700) per degree; for each degree of permanent impairment above fifty (50), three thousand five hundred dollars ($3,500) per degree.
(m) The average weekly wages used in the determination of compensation for permanent partial impairment under subsections (k) and (l) shall not exceed the following:
(1) With respect to disablements occurring on or after July 1, 1991, and before July 1, 1992, four hundred ninety-two dollars ($492).
(2) With respect to disablements occurring on or after July 1, 1992, and before July 1, 1993, five hundred forty dollars ($540).
(3) With respect to disablements occurring on or after July 1, 1993, and before July 1, 1994, five hundred ninety-one dollars ($591).
(4) With respect to disablements occurring on or after July 1, 1994, and before July 1, 1997, six hundred forty-two dollars ($642).
(5) With respect to disablements occurring on or after July 1, 1997, and before July 1, 1998, six hundred seventy-two dollars ($672).
(6) With respect to disablements occurring on or after July 1,

1998, and before July 1, 1999, seven hundred two dollars ($702).
(7) With respect to disablements occurring on or after July 1, 1999, and before July 1, 2000, seven hundred thirty-two dollars ($732).
(8) With respect to disablements occurring on or after July 1, 2000, and before July 1, 2001, seven hundred sixty-two dollars ($762).
(9) With respect to injuries occurring on or after July 1, 2001, and before July 1, 2002, eight hundred twenty-two dollars ($822).
(10) With respect to injuries occurring on or after July 1, 2002, and before July 1, 2006, eight hundred eighty-two dollars ($882).
(11) With respect to injuries occurring on or after July 1, 2006, and before July 1, 2007, nine hundred dollars ($900).
(12) With respect to injuries occurring on or after July 1, 2007, and before July 1, 2008, nine hundred thirty dollars ($930).
(13) With respect to injuries occurring on or after July 1, 2008, and before July 1, 2009, nine hundred fifty-four dollars ($954).
(14) With respect to injuries occurring on or after July 1, 2009, nine hundred seventy-five dollars ($975).
(n) If any employee, only partially disabled, refuses employment suitable to the employee's capacity procured for the employee, the employee shall not be entitled to any compensation at any time during the continuance of such refusal unless, in the opinion of the worker's compensation board, such refusal was justifiable. The employee must be served with a notice setting forth the consequences of the refusal under this subsection. The notice must be in a form prescribed by the worker's compensation board.
(o) If an employee has sustained a permanent impairment or disability from an accidental injury other than an occupational disease in another employment than that in which the employee suffered a subsequent disability from an occupational disease, such as herein specified, the employee shall be entitled to compensation for the subsequent disability in the same amount as if the previous impairment or disability had not occurred. However, if the permanent impairment or disability resulting from an occupational disease for which compensation is claimed results only in the aggravation or increase of a previously sustained permanent impairment from an occupational disease or physical condition regardless of the source or cause of such previously sustained impairment from an occupational disease or physical condition, the board shall determine the extent of the previously sustained permanent impairment from an occupational disease or physical condition as well as the extent of the aggravation or increase resulting from the subsequent permanent impairment or disability, and shall award compensation only for that part of said occupational disease or physical condition resulting from the subsequent permanent impairment. An amputation of any part of the body or loss of any or all of the vision of one (1) or both eyes

caused by an occupational disease shall be considered as a permanent impairment or physical condition.
(p) If an employee suffers a disablement from an occupational disease for which compensation is payable while the employee is still receiving or entitled to compensation for a previous injury by accident or disability by occupational disease in the same employment, the employee shall not at the same time be entitled to compensation for both, unless it be for a permanent injury, such as specified in subsection (k)(1), (k)(4), (k)(5), (k)(8), or (k)(9), but the employee shall be entitled to compensation for that disability and from the time of that disability which will cover the longest period and the largest amount payable under this chapter.
(q) If an employee receives a permanent disability from an occupational disease such as specified in subsection (k)(1), (k)(4), (k)(5), (k)(8), or (k)(9) after having sustained another such permanent disability in the same employment the employee shall be entitled to compensation for both such disabilities, but the total compensation shall be paid by extending the period and not by increasing the amount of weekly compensation and, when such previous and subsequent permanent disabilities, in combination result in total permanent disability or permanent total impairment, compensation shall be payable for such permanent total disability or impairment, but payments made for the previous disability or impairment shall be deducted from the total payment of compensation due.
(r) When an employee has been awarded or is entitled to an award of compensation for a definite period from an occupational disease wherein disablement occurs on and after April 1, 1963, and such employee dies from other causes than such occupational disease, payment of the unpaid balance of such compensation not exceeding three hundred fifty (350) weeks shall be paid to the employee's dependents of the second and third class as defined in sections 11 through 14 of this chapter and compensation, not exceeding five hundred (500) weeks shall be made to the employee's dependents of the first class as defined in sections 11 through 14 of this chapter.
(s) Any payment made by the employer to the employee during the period of the employee's disability, or to the employee's dependents, which, by the terms of this chapter, was not due and payable when made, may, subject to the approval of the worker's compensation board, be deducted from the amount to be paid as compensation, but such deduction shall be made from the distal end of the period during which compensation must be paid, except in cases of temporary disability.
(t) When so provided in the compensation agreement or in the award of the worker's compensation board, compensation may be paid semimonthly, or monthly, instead of weekly.
(u) When the aggregate payments of compensation awarded by agreement or upon hearing to an employee or dependent under eighteen (18) years of age do not exceed one hundred dollars ($100), the payment thereof may be made directly to such employee or

dependent, except when the worker's compensation board shall order otherwise.
(v) Whenever the aggregate payments of compensation, due to any person under eighteen (18) years of age, exceed one hundred dollars ($100), the payment thereof shall be made to a trustee, appointed by the circuit or superior court, or to a duly qualified guardian, or, upon the order of the worker's compensation board, to a parent or to such minor person. The payment of compensation, due to any person eighteen (18) years of age or over, may be made directly to such person.
(w) If an employee, or a dependent, is mentally incompetent, or a minor at the time when any right or privilege accrues to the employee under this chapter, the employee's guardian or trustee may, in the employee's behalf, claim and exercise such right and privilege.
(x) All compensation payments named and provided for in this section, shall mean and be defined to be for only such occupational diseases and disabilities therefrom as are proved by competent evidence, of which there are or have been objective conditions or symptoms proven, not within the physical or mental control of the employee.
(Formerly: Acts 1937, c.69, s.8; Acts 1949, c.242, s.1; Acts 1951, c.250, s.1; Acts 1955, c.326, s.1; Acts 1963, c.388, s.11; Acts 1971, P.L.354, SEC.2; Acts 1974, P.L.109, SEC.5.) As amended by Acts 1976, P.L.112, SEC.5; Acts 1977, P.L.261, SEC.5; Acts 1979, P.L.227, SEC.5; P.L.95-1988, SEC.14; P.L.170-1991, SEC.19; P.L.258-1997(ss), SEC.14; P.L.31-2000, SEC.8; P.L.1-2001, SEC.28; P.L.134-2006, SEC.9; P.L.168-2011, SEC.13.

IC 22-3-7-17
Medical attendance and treatment; prosthetic devices; emergency treatment; liability to providers; health care provider claims
Sec. 17. (a) During the period of disablement, the employer shall furnish or cause to be furnished, free of charge to the employee, an attending physician for the treatment of the employee's occupational disease, and in addition thereto such surgical, hospital, and nursing services and supplies as the attending physician or the worker's compensation board may deem necessary. If the employee is requested or required by the employer to submit to treatment outside the county of employment, the employer shall also pay the reasonable expense of travel, food, and lodging necessary during the travel, but not to exceed the amount paid at the time of the travel by the state of Indiana to its employees. If the treatment or travel to or from the place of treatment causes a loss of working time to the employee, the employer shall reimburse the employee for the loss of wages using the basis of the employee's average daily wage.
(b) During the period of disablement resulting from the occupational disease, the employer shall furnish such physician, services, and supplies, and the worker's compensation board may, on proper application of either party, require that treatment by such physician and such services and supplies be furnished by or on behalf

of the employer as the board may deem reasonably necessary. After an employee's occupational disease has been adjudicated by agreement or award on the basis of permanent partial impairment and within the statutory period for review in such case as provided in section 27(i) of this chapter, the employer may continue to furnish a physician or a surgeon and other medical services and supplies, and the board may, within such statutory period for review as provided in section 27(i) of this chapter, on a proper application of either party, require that treatment by such physician or surgeon and such services and supplies be furnished by and on behalf of the employer as the board may deem necessary to limit or reduce the amount and extent of such impairment. The refusal of the employee to accept such services and supplies when so provided by or on behalf of the employer, shall bar the employee from all compensation otherwise payable during the period of such refusal and the employee's right to prosecute any proceeding under this chapter shall be suspended and abated until such refusal ceases. The employee must be served with a notice setting forth the consequences of the refusal under this section. The notice must be in a form prescribed by the worker's compensation board. No compensation for permanent total impairment, permanent partial impairment, permanent disfigurement, or death shall be paid or payable for that part or portion of such impairment, disfigurement, or death which is the result of the failure of such employee to accept such treatment, services, and supplies, provided that an employer may at any time permit an employee to have treatment for the employee's disease or injury by spiritual means or prayer in lieu of such physician, services, and supplies.
(c) Regardless of when it occurs, where a compensable occupational disease results in the amputation of a body part, the enucleation of an eye, or the loss of natural teeth, the employer shall furnish an appropriate artificial member, braces, and prosthodontics. The cost of repairs to or replacements for the artificial members, braces, or prosthodontics that result from a compensable occupational disease pursuant to a prior award and are required due to either medical necessity or normal wear and tear, determined according to the employee's individual use, but not abuse, of the artificial member, braces, or prosthodontics, shall be paid from the second injury fund upon order or award of the worker's compensation board. The employee is not required to meet any other requirement for admission to the second injury fund.
(d) If an emergency or because of the employer's failure to provide such attending physician or such surgical, hospital, or nurse's services and supplies or such treatment by spiritual means or prayer as specified in this section, or for other good reason, a physician other than that provided by the employer treats the diseased employee within the period of disability, or necessary and proper surgical, hospital, or nurse's services and supplies are procured within the period, the reasonable cost of such services and supplies shall, subject to approval of the worker's compensation board, be paid by the employer. (e) An employer or employer's insurance carrier may not delay the provision of emergency medical care whenever emergency medical care is considered necessary in the professional judgment of the attending health care facility physician.
(f) This section may not be construed to prohibit an agreement between an employer and employees that has the approval of the board and that:
(1) binds the parties to medical care furnished by providers selected by agreement before or after disablement; or
(2) makes the findings of a provider chosen in this manner binding upon the parties.
(g) The employee and the employee's estate do not have liability to a health care provider for payment for services obtained under this section. The right to order payment for all services provided under this chapter is solely with the board. All claims by a health care provider for payment for services are against the employer and the employer's insurance carrier, if any, and must be made with the board under this chapter. After June 30, 2011, a health care provider must file an application for adjustment of a claim for a health care provider's fee with the board not later than two (2) years after the receipt of an initial written communication from the employer, the employer's insurance carrier, if any, or an agent acting on behalf of the employer after the health care provider submits a bill for services. To offset a part of the board's expenses related to the administration of health care provider reimbursement disputes, a hospital or facility that is a medical service provider (as defined in IC 22-3-6-1) shall pay a filing fee of sixty dollars ($60) in a balance billing case. The filing fee must accompany each application filed with the board. If an employer, employer's insurance carrier, or an agent acting on behalf of the employer denies or fails to pay any amount on a claim submitted by a hospital or facility that is a medical service provider, a filing fee is not required to accompany an application that is filed for the denied or unpaid claim. A health care provider may combine up to ten (10) individual claims into one (1) application whenever:
(1) all individual claims involve the same employer, insurance carrier, or billing review service; and
(2) the amount of each individual claim does not exceed two hundred dollars ($200).
(Formerly: Acts 1937, c.69, s.9; Acts 1947, c.164, s.6; Acts 1963, c.388, s.12.) As amended by P.L.144-1986, SEC.63; P.L.28-1988, SEC.52; P.L.95-1988, SEC.15; P.L.170-1991, SEC.20; P.L.258-1997(ss), SEC.15; P.L.31-2000, SEC.9; P.L.67-2010, SEC.3; P.L.168-2011, SEC.14.

IC 22-3-7-17.1
Collection of medical expense payments; civil penalties; good faith errors
Sec. 17.1. (a) A medical service provider or a medical service provider's agent, servant, employee, assignee, employer, or independent contractor on behalf of the medical service provider may

not knowingly collect or attempt to collect the payment of a charge for medical services or products covered under IC 22 from an employee or the employee's estate or family members.
(b) If after a hearing, the worker's compensation board finds that a medical service provider has violated this section, the worker's compensation board may assess a civil penalty against the medical service provider in an amount that is at least one hundred dollars ($100) but less than one thousand dollars ($1,000) for each violation.
(c) The worker's compensation board may not assess a civil penalty against a medical service provider for a violation of this section that is the result of a good faith error.
As added by P.L.216-1995, SEC.6.

IC 22-3-7-17.2
Billing review service standards
Sec. 17.2. (a) A billing review service shall adhere to the following requirements to determine the pecuniary liability of an employer or an employer's insurance carrier for a specific service or product covered under this chapter:
(1) The formation of a billing review standard, and any subsequent analysis or revision of the standard, must use data that is based on the medical service provider billing charges as submitted to the employer and the employer's insurance carrier from the same community. This subdivision does not apply when a unique or specialized service or product does not have sufficient comparative data to allow for a reasonable comparison.
(2) Data used to determine pecuniary liability must be compiled on or before June 30 and December 31 of each year.
(3) Billing review standards must be revised for prospective future payments of medical service provider bills to provide for payment of the charges at a rate not more than the charges made by eighty percent (80%) of the medical service providers during the prior six (6) months within the same community. The data used to perform the analysis and revision of the billing review standards may not be more than two (2) years old and must be periodically updated by a representative inflationary or deflationary factor. Reimbursement for these charges may not exceed the actual charge invoiced by the medical service provider.
(4) The billing review standard shall include the billing charges of all hospitals in the applicable community for the service or product.
(b) A medical service provider may request an explanation from a billing review service if the medical service provider's bill has been reduced as a result of application of the eightieth percentile or of a Current Procedural Terminology (CPT) coding change. The request must be made not later than sixty (60) days after receipt of the notice of the reduction. If a request is made, the billing review service must provide: (1) the name of the billing review service used to make the reduction;
(2) the dollar amount of the reduction;
(3) the dollar amount of the medical service at the eightieth percentile; and
(4) in the case of a CPT coding change, the basis upon which the change was made;
not later than thirty (30) days after the date of the request.
(c) If after a hearing the worker's compensation board finds that a billing review service used a billing review standard that did not comply with subsection (a)(1) through (a)(4) in determining the pecuniary liability of an employer or an employer's insurance carrier for a health care provider's charge for services or products covered under occupational disease compensation, the worker's compensation board may assess a civil penalty against the billing review service in an amount not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).
As added by P.L.216-1995, SEC.7. Amended by P.L.202-2001, SEC.9.

IC 22-3-7-18
Awards; lump sum payments
Sec. 18. (a) Any employer or employee or beneficiary who shall desire to have such compensation, or any unpaid part thereof, paid in a lump sum, may petition the worker's compensation board, asking that such compensation be so paid, and if, upon proper notice to the interested parties, and a proper showing made before the worker's compensation board, or any member thereof, it appears to the best interest of the parties that such compensation be so paid, the worker's compensation board may order the commutation of the compensation to an equivalent lump sum, which commutation shall be an amount which will equal the total sum of the probable future payments capitalized at their present value upon the basis of interest calculated at three percent (3%) per year with annual rests. In cases indicating complete disability, no petition for a commutation to a lump sum basis shall be entertained by the board until after the expiration of six (6) months from the date of the disablement.
(b) Whenever the worker's compensation board deems it expedient, any lump sum under this section shall be paid by the employer to some suitable person or corporation appointed by the circuit or superior court, as trustee, to administer the same for the benefit of the person entitled thereto, in the manner authorized by the court appointing such trustee. The receipt of such trustee for the amount so paid shall discharge the employer or anyone else who is liable therefor.
(Formerly: Acts 1937, c.69, s.10.) As amended by P.L.28-1988, SEC.53; P.L.1-2006, SEC.341.

IC 22-3-7-19
Awards; computation; average weekly wages Sec. 19. (a) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to occupational diseases occurring on and after July 1, 1985, and before July 1, 1986, the average weekly wages are considered to be:
(1) not more than two hundred sixty-seven dollars ($267); and
(2) not less than seventy-five dollars ($75).
(b) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to occupational diseases occurring on and after July 1, 1986, and before July 1, 1988, the average weekly wages are considered to be:
(1) not more than two hundred eighty-five dollars ($285); and
(2) not less than seventy-five dollars ($75).
(c) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to occupational diseases occurring on and after July 1, 1988, and before July 1, 1989, the average weekly wages are considered to be:
(1) not more than three hundred eighty-four dollars ($384); and
(2) not less than seventy-five dollars ($75).
(d) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to occupational diseases occurring on and after July 1, 1989, and before July 1, 1990, the average weekly wages are considered to be:
(1) not more than four hundred eleven dollars ($411); and
(2) not less than seventy-five dollars ($75).
(e) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to occupational diseases occurring on and after July 1, 1990, and before July 1, 1991, the average weekly wages are considered to be:
(1) not more than four hundred forty-one dollars ($441); and
(2) not less than seventy-five dollars ($75).
(f) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to occupational diseases occurring on and after July 1, 1991, and before July 1, 1992, the average weekly wages are considered to be:
(1) not more than four hundred ninety-two dollars ($492); and
(2) not less than seventy-five dollars ($75).
(g) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to occupational diseases occurring on and after July 1, 1992, and before July 1, 1993, the average weekly wages are considered to be:
(1) not more than five hundred forty dollars ($540); and
(2) not less than seventy-five dollars ($75).
(h) In computing compensation for temporary total disability,

temporary partial disability, and total permanent disability, with respect to occupational diseases occurring on and after July 1, 1993, and before July 1, 1994, the average weekly wages are considered to be:
(1) not more than five hundred ninety-one dollars ($591); and
(2) not less than seventy-five dollars ($75).
(i) In computing compensation for temporary total disability, temporary partial disability and total permanent disability, with respect to occupational diseases occurring on and after July 1, 1994, and before July 1, 1997, the average weekly wages are considered to be:
(1) not more than six hundred forty-two dollars ($642); and
(2) not less than seventy-five dollars ($75).
(j) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, the average weekly wages are considered to be:
(1) with respect to occupational diseases occurring on and after July 1, 1997, and before July 1, 1998:
(A) not more than six hundred seventy-two dollars ($672); and
(B) not less than seventy-five dollars ($75);
(2) with respect to occupational diseases occurring on and after July 1, 1998, and before July 1, 1999:
(A) not more than seven hundred two dollars ($702); and
(B) not less than seventy-five dollars ($75);
(3) with respect to occupational diseases occurring on and after July 1, 1999, and before July 1, 2000:
(A) not more than seven hundred thirty-two dollars ($732); and
(B) not less than seventy-five dollars ($75);
(4) with respect to occupational diseases occurring on and after July 1, 2000, and before July 1, 2001:
(A) not more than seven hundred sixty-two dollars ($762); and
(B) not less than seventy-five dollars ($75);
(5) with respect to disablements occurring on and after July 1, 2001, and before July 1, 2002:
(A) not more than eight hundred twenty-two dollars ($822); and
(B) not less than seventy-five dollars ($75);
(6) with respect to disablements occurring on and after July 1, 2002, and before July 1, 2006:
(A) not more than eight hundred eighty-two dollars ($882); and
(B) not less than seventy-five dollars ($75);
(7) with respect to disablements occurring on and after July 1, 2006, and before July 1, 2007:
(A) not more than nine hundred dollars ($900); and
(B) not less than seventy-five dollars ($75);
(8) with respect to disablements occurring on and after July 1,

2007, and before July 1, 2008:
(A) not more than nine hundred thirty dollars ($930); and
(B) not less than seventy-five dollars. ($75);
(9) with respect to disablements occurring on and after July 1, 2008, and before July 1, 2009:
(A) not more than nine hundred fifty-four dollars ($954); and
(B) not less than seventy-five dollars. ($75);
(10) with respect to disablements occurring on and after July 1, 2009:
(A) not more than nine hundred seventy-five dollars ($975); and
(B) not less than seventy-five dollars. ($75).
(k) The maximum compensation with respect to disability or death occurring on and after July 1, 1985, and before July 1, 1986, which shall be paid for occupational disease and the results thereof under the provisions of this chapter or under any combination of its provisions may not exceed eighty-nine thousand dollars ($89,000) in any case.
(l) The maximum compensation with respect to disability or death occurring on and after July 1, 1986, and before July 1, 1988, which shall be paid for occupational disease and the results thereof under the provisions of this chapter or under any combination of its provisions may not exceed ninety-five thousand dollars ($95,000) in any case.
(m) The maximum compensation with respect to disability or death occurring on and after July 1, 1988, and before July 1, 1989, that shall be paid for occupational disease and the results thereof under this chapter or under any combination of its provisions may not exceed one hundred twenty-eight thousand dollars ($128,000) in any case.
(n) The maximum compensation with respect to disability or death occurring on and after July 1, 1989, and before July 1, 1990, that shall be paid for occupational disease and the results thereof under this chapter or under any combination of its provisions may not exceed one hundred thirty-seven thousand dollars ($137,000) in any case.
(o) The maximum compensation with respect to disability or death occurring on and after July 1, 1990, and before July 1, 1991, that shall be paid for occupational disease and the results thereof under this chapter or under any combination of its provisions may not exceed one hundred forty-seven thousand dollars ($147,000) in any case.
(p) The maximum compensation with respect to disability or death occurring on and after July 1, 1991, and before July 1, 1992, that shall be paid for occupational disease and the results thereof under this chapter or under any combination of the provisions of this chapter may not exceed one hundred sixty-four thousand dollars ($164,000) in any case.
(q) The maximum compensation with respect to disability or

death occurring on and after July 1, 1992, and before July 1, 1993, that shall be paid for occupational disease and the results thereof under this chapter or under any combination of the provisions of this chapter may not exceed one hundred eighty thousand dollars ($180,000) in any case.
(r) The maximum compensation with respect to disability or death occurring on and after July 1, 1993, and before July 1, 1994, that shall be paid for occupational disease and the results thereof under this chapter or under any combination of the provisions of this chapter may not exceed one hundred ninety-seven thousand dollars ($197,000) in any case.
(s) The maximum compensation with respect to disability or death occurring on and after July 1, 1994, and before July 1, 1997, that shall be paid for occupational disease and the results thereof under this chapter or under any combination of the provisions of this chapter may not exceed two hundred fourteen thousand dollars ($214,000) in any case.
(t) The maximum compensation that shall be paid for occupational disease and the results of an occupational disease under this chapter or under any combination of the provisions of this chapter may not exceed the following amounts in any case:
(1) With respect to disability or death occurring on and after July 1, 1997, and before July 1, 1998, two hundred twenty-four thousand dollars ($224,000).
(2) With respect to disability or death occurring on and after July 1, 1998, and before July 1, 1999, two hundred thirty-four thousand dollars ($234,000).
(3) With respect to disability or death occurring on and after July 1, 1999, and before July 1, 2000, two hundred forty-four thousand dollars ($244,000).
(4) With respect to disability or death occurring on and after July 1, 2000, and before July 1, 2001, two hundred fifty-four thousand dollars ($254,000).
(5) With respect to disability or death occurring on and after July 1, 2001, and before July 1, 2002, two hundred seventy-four thousand dollars ($274,000).
(6) With respect to disability or death occurring on and after July 1, 2002, and before July 1, 2006, two hundred ninety-four thousand dollars ($294,000).
(7) With respect to disability or death occurring on and after July 1, 2006, and before July 1, 2007, three hundred thousand dollars ($300,000).
(8) With respect to disability or death occurring on and after July 1, 2007, and before July 1, 2008, three hundred ten thousand dollars ($310,000).
(9) With respect to disability or death occurring on and after July 1, 2008, and before July 1, 2009, three hundred eighteen thousand dollars ($318,000).
(10) With respect to disability or death occurring on or after July 1, 2009, three hundred twenty-five thousand dollars

($325,000).
(u) For all disabilities occurring on and after July 1, 1985, "average weekly wages" means the earnings of the injured employee during the period of fifty-two (52) weeks immediately preceding the disability divided by fifty-two (52). If the employee lost seven (7) or more calendar days during the period, although not in the same week, then the earnings for the remainder of the fifty-two (52) weeks shall be divided by the number of weeks and parts of weeks remaining after the time lost has been deducted. If employment before the date of disability extended over a period of less than fifty-two (52) weeks, the method of dividing the earnings during that period by the number of weeks and parts of weeks during which the employee earned wages shall be followed if results just and fair to both parties will be obtained. If by reason of the shortness of the time during which the employee has been in the employment of the employer or of the casual nature or terms of the employment it is impracticable to compute the average weekly wages for the employee, the employee's average weekly wages shall be considered to be the average weekly amount that, during the fifty-two (52) weeks before the date of disability, was being earned by a person in the same grade employed at the same work by the same employer or, if there is no person so employed, by a person in the same grade employed in that same class of employment in the same district. Whenever allowances of any character are made to an employee instead of wages or a specified part of the wage contract, they shall be considered a part of the employee's earnings.
(v) The provisions of this article may not be construed to result in an award of benefits in which the number of weeks paid or to be paid for temporary total disability, temporary partial disability, or permanent total disability benefits combined exceeds five hundred (500) weeks. This section shall not be construed to prevent a person from applying for an award under IC 22-3-3-13. However, in case of permanent total disability resulting from a disablement occurring on or after January 1, 1998, the minimum total benefit shall not be less than seventy-five thousand dollars ($75,000).
(Formerly: Acts 1937, c.69, s.11; Acts 1943, c.115, s.2; Acts 1945, c.290, s.2; Acts 1949, c.242, s.2; Acts 1951, c.250, s.2; Acts 1953, c.174, s.1; Acts 1955, c.276, s.1; Acts 1957, c.353, s.2; Acts 1959, c.266, s.1; Acts 1963, c.388, s.19; Acts 1965, c.206, s.1; Acts 1967, c.313, s.3; Acts 1969, c.101, s.3; Acts 1971, P.L.354, SEC.3; Acts 1974, P.L.109, SEC.6.) As amended by Acts 1976, P.L.112, SEC.6; Acts 1977, P.L.261, SEC.6; Acts 1979, P.L.227, SEC.6; P.L.225-1983, SEC.4; P.L.223-1985, SEC.3; P.L.224-1985, SEC.2; P.L.95-1988, SEC.16; P.L.170-1991, SEC.21; P.L.258-1997(ss), SEC.16; P.L.31-2000, SEC.10; P.L.134-2006, SEC.10.

IC 22-3-7-20
Physical examinations; board and lodging; traveling expenses; reports; autopsy
Sec. 20. (a) After disablement and during the period of claimed

resulting disability or impairment, the employee, if so requested by the employee's employer or ordered by the worker's compensation board, shall submit to an examination at reasonable times and places by a duly qualified physician or surgeon designated and paid by the employer or by order of the board. The employee shall have the right to have present at any such examination any duly qualified physician or surgeon provided and paid for by the employee. No fact communicated to or otherwise learned by any physician or surgeon who may have attended or examined the employee, or who may have been present at any examination, shall be privileged either in the hearings provided for in this chapter, or in any action at law brought to recover damages against any employer who is subject to the compensation provisions of this chapter. If the employee refuses to submit to, or in any way obstructs the examinations, the employee's right to compensation and right to take or prosecute any proceedings under this chapter shall be suspended until the refusal or obstruction ceases. No compensation shall at any time be payable for the period of suspension unless in the opinion of the board, the circumstances justified the refusal or obstruction. The employee must be served with a notice setting forth the consequences of the refusal under this subsection. The notice must be in a form prescribed by the worker's compensation board.
(b) Any employer requesting an examination of any employee residing within Indiana shall pay, in advance of the time fixed for the examination, sufficient money to defray the necessary expenses of travel by the most convenient means to and from the place of examination, and the cost of meals and lodging necessary during the travel. If the method of travel is by automobile, the mileage rate to be paid by the employer shall be the rate as is then currently being paid by the state to its employees under the state travel policies and procedures established by the department of administration and approved by the state budget agency. If the examination or travel to or from the place of examination causes any loss of working time on the part of the employee, the employer shall reimburse the employee for the loss of wages upon the basis of such employee's average daily wage.
(c) When any employee injured in Indiana moves outside Indiana, the travel expense and the cost of meals and lodging necessary during the travel, payable under this section, shall be paid from the point in Indiana nearest to the employee's then residence to the place of examination. No travel and other expense shall be paid for any travel and other expense required outside Indiana.
(d) A duly qualified physician or surgeon provided and paid for by the employee may be present at an examination, if the employee so desires. In all cases, where the examination is made by a physician or surgeon engaged by the employer and the employee who has a disability or is injured has no physician or surgeon present at the examination, it shall be the duty of the physician or surgeon making the examination to deliver to the injured employee, or the employee's representative, a statement in writing of the conditions evidenced by

such examination. The statement shall disclose all facts that are reported by the physician or surgeon to the employer. This statement shall be furnished to the employee or the employee's representative as soon as practicable, but not later than thirty (30) days before the time the case is set for hearing. The statement may be submitted by either party as evidence by that physician or surgeon at a hearing before the worker's compensation board if the statement meets the requirements of subsection (f). If the physician or surgeon fails or refuses to furnish the employee or the employee's representative with such statement thirty (30) days before the hearing, then the statement may not be submitted as evidence, and the physician shall not be permitted to testify before the worker's compensation board as to any facts learned in the examination. All of the requirements of this subsection apply to all subsequent examinations requested by the employer.
(e) In all cases where an examination of an employee is made by a physician or surgeon engaged by the employee, and the employer has no physician or surgeon present at such examination, it shall be the duty of the physician or surgeon making the examination to deliver to the employer or the employer's representative a statement in writing of the conditions evidenced by such examination. The statement shall disclose all the facts that are reported by such physician or surgeon to the employee. The statement shall be furnished to the employer or the employer's representative as soon as practicable, but not later than thirty (30) days before the time the case is set for hearing. The statement may be submitted by either party as evidence by that physician or surgeon at a hearing before the worker's compensation board if the statement meets the requirements of subsection (f). If the physician or surgeon fails or refuses to furnish the employer or the employer's representative with such statement thirty (30) days before the hearing, then the statement may not be submitted as evidence, and the physician or surgeon shall not be permitted to testify before the worker's compensation board as to any facts learned in such examination. All of the requirements of this subsection apply to all subsequent examinations made by a physician or surgeon engaged by the employee.
(f) All statements of physicians or surgeons required by this section, whether those engaged by employee or employer, shall contain the following information:
(1) The history of the injury, or claimed injury, as given by the patient.
(2) The diagnosis of the physician or surgeon concerning the patient's physical or mental condition.
(3) The opinion of the physician or surgeon concerning the causal relationship, if any, between the injury and the patient's physical or mental condition, including the physician's or surgeon's reasons for the opinion.
(4) The opinion of the physician or surgeon concerning whether the injury or claimed injury resulted in a disability or impairment and, if so, the opinion of the physician or surgeon

concerning the extent of the disability or impairment and the reasons for the opinion.
(5) The original signature of the physician or surgeon.
Notwithstanding any hearsay objection, the worker's compensation board shall admit into evidence a statement that meets the requirements of this subsection unless the statement is ruled inadmissible on other grounds.
(g) Delivery of any statement required by this section may be made to the attorney or agent of the employer or employee and such an action shall be construed as delivery to the employer or employee.
(h) Any party may object to a statement on the basis that the statement does not meet the requirements of subsection (e). The objecting party must give written notice to the party providing the statement and specify the basis for the objection. Notice of the objection must be given no later than twenty (20) days before the hearing. Failure to object as provided in this subsection precludes any further objection as to the adequacy of the statement under subsection (f).
(i) The employer upon proper application, or the worker's compensation board, shall have the right in any case of death to require an autopsy at the expense of the party requesting the same. If, after a hearing, the board orders an autopsy and the autopsy is refused by the surviving spouse or next of kin, in this event any claim for compensation on account of the death shall be suspended and abated during the refusal. The surviving spouse or dependent must be served with a notice setting forth the consequences of the refusal under this subsection. The notice must be in a form prescribed by the worker's compensation board. No autopsy, except one performed by or on the authority or order of the coroner in discharge of the coroner's duties, shall be held in any case by any person without notice first being given to the surviving spouse or next of kin, if they reside in Indiana or their whereabouts can reasonably be ascertained, of the time and place thereof, and reasonable time and opportunity shall be given such surviving spouse or next of kin to have a representative or representatives present to witness same. However, if such notice is not given, all evidence obtained by the autopsy shall be suspended on motion duly made to the board.
(Formerly: Acts 1937, c.69, s.12a; Acts 1963, c.388, s.14; Acts 1975, P.L.235, SEC.5.) As amended by P.L.28-1988, SEC.54; P.L.95-1988, SEC.17; P.L.109-1992, SEC.2; P.L.99-2007, SEC.183.

IC 22-3-7-21
Awards; disqualification
Sec. 21. (a) No compensation is allowed for any condition of physical or mental ill-being, disability, disablement, or death for which compensation is recoverable on account of accidental injury under chapters 2 through 6 of this article.
(b) No compensation is allowed for any disease or death knowingly self-inflicted by the employee, or due to his intoxication, his commission of an offense, his knowing failure to use a safety

appliance, his knowing failure to obey a reasonable written or printed rule of the employer which has been posted in a conspicuous position in the place of work, or his knowing failure to perform any statutory duty. The burden of proof is on the defendant.
(Formerly: Acts 1937, c.69, s.14.) As amended by Acts 1978, P.L.2, SEC.2212.

IC 22-3-7-22
Industrial board; expenses; office space; meetings
Sec. 22. (a) The members of the board and its assistants shall be entitled to receive from the state their actual and necessary expenses while traveling on the business of the board, but such expenses shall be sworn to by the person who incurred the same, and shall be approved by the chairman of the board before payment is made. All expenses of the board in connection with this chapter shall be audited and paid out of the state treasury in the manner prescribed for similar expenses in other departments or branches of the state service.
(b) The board shall be provided with adequate offices in the capitol or some other suitable building in the city of Indianapolis in which the records shall be kept and its official business be transacted during regular business hours. It shall also be provided with necessary office furniture, stationery, and other supplies. The board or any member thereof may hold sessions at any place within the state as may be deemed necessary.
(Formerly: Acts 1937, c.69, s.15.) As amended by P.L.144-1986, SEC.64.

IC 22-3-7-23
Jurisdiction; administration
Sec. 23. The worker's compensation board shall have jurisdiction over the operation and administration of the compensation provisions of this chapter, the board shall perform all of the duties imposed upon it by the provisions of this chapter, and such further duties as may be imposed by law and the rules of the board not inconsistent with this chapter.
(Formerly: Acts 1937, c.69, s.16.) As amended by P.L.144-1986, SEC.65; P.L.28-1988, SEC.55.

IC 22-3-7-24
Rules; hearings; subpoenas; production of books and papers; attorney's fees
Sec. 24. (a) The worker's compensation board may make rules not inconsistent with this chapter for carrying out the provisions of this chapter. Processes and procedures under this chapter shall be as summary and simple as reasonably may be. The board, or any member thereof, shall have the power, for the purpose of this chapter, to subpoena witnesses, administer or cause to have administered oaths, and to examine or cause to have examined such parts of the books and records of the parties to a proceeding as relate to questions in dispute. The county sheriff shall serve all subpoenas

of the board and shall receive the same fees as provided by law for like service in civil actions. Each witness who appears in obedience to such subpoena of the board shall receive for attendance the fees and mileage for witnesses in civil cases in the courts. The circuit or superior court shall, on application of the board or any member thereof, enforce by proper proceedings the attendance and testimony of witnesses and the production and examination of books, papers, and records.
(b) The fees of attorneys and physicians and charges of nurses and hospitals for services under this chapter shall be subject to the approval of the worker's compensation board. When any claimant for compensation is represented by an attorney in the prosecution of his claim, the board shall fix and state in the award, if compensation be awarded, the amount of the claimant's attorney's fees. The fee so fixed shall be binding upon both the claimant and his attorney, and the employer shall pay to the attorney, out of the award, the fee so fixed, and the receipt of the attorney therefor shall fully acquit the employer for an equal portion of the award.
(c) Whenever the worker's compensation board shall determine upon hearing of a claim that the employer has acted in bad faith in adjusting and settling said award, or whenever the board shall determine upon hearing of a claim that the employer has not pursued the settlement of said claim with diligence, then the board shall, if compensation be awarded, fix the amount of the claimant's attorney's fees and such attorney's fees shall be paid to the attorney and shall not be charged against the award to the claimant. Such fees as are fixed and awarded on account of a lack of diligence or because of bad faith on the part of the employer shall not be less than one hundred fifty dollars ($150).
(d) The worker's compensation board may withhold the approval of the fees of the attending physician in any case until he shall file a report with the board on the form prescribed by such board.
(Formerly: Acts 1937, c.69, s.17; Acts 1965, c.206, s.2.) As amended by P.L.144-1986, SEC.66; P.L.28-1988, SEC.56.

IC 22-3-7-25
Forms and literature; reports; confidential information
Sec. 25. The board shall prepare and cause to be printed, and upon request furnish free of charge to any employer or employee, such blank forms and literature as it shall deem requisite to facilitate or promote the efficient administration of this chapter. The reports of occupational diseases and reports of attending physicians shall be the private records of the board, which shall be open to the inspection of the employer, the employee, and their legal representatives, but not to the public unless, in the opinion of the board, the public interest shall so require.
(Formerly: Acts 1937, c.69, s.18.) As amended by P.L.144-1986, SEC.67.

IC 22-3-7-26 Disputes; settlement
Sec. 26. All disputes arising under this chapter, except section 3 of this chapter, if not settled by the agreement of the parties interested therein, with the approval of the board, shall be determined by the board.
(Formerly: Acts 1937, c.69, s.19.) As amended by P.L.144-1986, SEC.68.

IC 22-3-7-27
Awards; modification; hearings; appeals; investigations
Sec. 27. (a) If the employer and the employee or the employee's dependents disagree in regard to the compensation payable under this chapter, or, if they have reached such an agreement, which has been signed by them, filed with and approved by the worker's compensation board, and afterward disagree as to the continuance of payments under such agreement, or as to the period for which payments shall be made, or as to the amount to be paid, because of a change in conditions since the making of such agreement, either party may then make an application to the board for the determination of the matters in dispute. When compensation which is payable in accordance with an award or by agreement approved by the board is ordered paid in a lump sum by the board, no review shall be had as in this subsection mentioned.
(b) The application making claim for compensation filed with the worker's compensation board shall state the following:
(1) The approximate date of the last day of the last exposure and the approximate date of the disablement.
(2) The general nature and character of the illness or disease claimed.
(3) The name and address of the employer by whom employed on the last day of the last exposure, and if employed by any other employer after such last exposure and before disablement, the name and address of such other employer or employers.
(4) In case of death, the date and place of death.
(5) Amendments to applications making claim for compensation which relate to the same disablement or disablement resulting in death originally claimed upon may be allowed by the board in its discretion, and, in the exercise of such discretion, it may, in proper cases, order a trial de novo. Such amendment shall relate back to the date of the filing of the original application so amended.
(c) Upon the filing of such application, the board shall set the date of hearing, which shall be as early as practicable, and shall notify the parties, in the manner prescribed by the board, of the time and place of hearing. The hearing of all claims for compensation on account of occupational disease shall be held in the county in which the last exposure occurred or in any adjoining county, except when the parties consent to a hearing elsewhere. Claims assigned to an individual board member that are considered to be of an emergency nature by that board member, may be heard in any county within the

board member's jurisdiction.
(d) The board by any or all of its members shall hear the parties at issue, their representatives, and witnesses, and shall determine the dispute in a summary manner. The award shall be filed with the record of proceedings, and a copy thereof shall immediately be sent by registered mail to each of the parties in dispute.
(e) If an application for review is made to the board within thirty (30) days from the date of the award made by less than all the members, the full board, if the first hearing was not held before the full board, shall review the evidence, or, if deemed advisable, hear the parties at issue, their representatives, and witnesses as soon as practicable, and shall make an award and file the same with the finding of the facts on which it is based and send a copy thereof to each of the parties in dispute, in like manner as specified in subsection (d).
(f) An award of the board by less than all of the members as provided in this section, if not reviewed as provided in this section, shall be final and conclusive. An award by the full board shall be conclusive and binding unless either party to the dispute, within thirty (30) days after receiving a copy of such award, appeals to the court of appeals under the same terms and conditions as govern appeals in ordinary civil actions. The court of appeals shall have jurisdiction to review all questions of law and of fact. The board, of its own motion, may certify questions of law to the court of appeals for its decision and determination. An assignment of errors that the award of the full board is contrary to law shall be sufficient to present both the sufficiency of the facts found to sustain the award and the sufficiency of the evidence to sustain the finding of facts. All such appeals and certified questions of law shall be submitted upon the date filed in the court of appeals, shall be advanced upon the docket of the court, and shall be determined at the earliest practicable date, without any extensions of time for filing briefs. An award of the full board affirmed on appeal, by the employer, shall be increased thereby five percent (5%), and by order of the court may be increased ten percent (10%).
(g) Upon order of the worker's compensation board made after five (5) days notice is given to the opposite party, any party in interest may file in the circuit or superior court of the county in which the disablement occurred a certified copy of the memorandum of agreement, approved by the board, or of an order or decision of the board, or of an award of the full board unappealed from, or of an award of the full board affirmed upon an appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though such judgment has been rendered in a suit duly heard and determined by the court. Any such judgment of such circuit or superior court, unappealed from or affirmed on appeal or modified in obedience to the mandate of the court of appeals, shall be modified to conform to any decision of the worker's compensation board ending,

diminishing, or increasing any weekly payment under the provisions of subsection (i) upon the presentation to it of a certified copy of such decision.
(h) In all proceedings before the worker's compensation board or in a court under the compensation provisions of this chapter, the costs shall be awarded and taxed as provided by law in ordinary civil actions in the circuit court.
(i) The power and jurisdiction of the worker's compensation board over each case shall be continuing, and, from time to time, it may, upon its own motion or upon the application of either party on account of a change in conditions, make such modification or change in the award ending, lessening, continuing, or extending the payments previously awarded, either by agreement or upon hearing, as it may deem just, subject to the maximum and minimum provided for in this chapter. When compensation which is payable in accordance with an award or settlement contract approved by the board is ordered paid in a lump sum by the board, no review shall be had as in this subsection mentioned. Upon making any such change, the board shall immediately send to each of the parties a copy of the modified award. No such modification shall affect the previous award as to any money paid thereunder. The board shall not make any such modification upon its own motion, nor shall any application therefor be filed by either party after the expiration of two (2) years from the last day for which compensation was paid. The board may at any time correct any clerical error in any finding or award.
(j) The board or any member thereof may, upon the application of either party or upon its own motion, appoint a disinterested and duly qualified physician or surgeon to make any necessary medical examination of the employee and to testify in respect thereto. Such physician or surgeon shall be allowed traveling expenses and a reasonable fee, to be fixed by the board. The fees and expenses of such physician or surgeon shall be paid by the state only on special order of the board or a member thereof.
(k) The board or any member thereof may, upon the application of either party or upon its own motion, appoint a disinterested and duly qualified industrial hygienist, industrial engineer, industrial physician, or chemist to make any necessary investigation of the occupation in which the employee alleges that the employee was last exposed to the hazards of the occupational disease claimed upon, and testify with respect to the occupational disease health hazards found by such person or persons to exist in such occupation. Such person or persons shall be allowed traveling expenses and a reasonable fee, to be fixed by the board. The fees and expenses of such persons shall be paid by the state, only on special order of the board or a member thereof.
(l) Whenever any claimant misconceives the claimant's remedy and files an application for adjustment of a claim under IC 22-3-2 through IC 22-3-6 and it is subsequently discovered, at any time before the final disposition of such cause, that the claim for injury or death which was the basis for such application should properly have

been made under the provisions of this chapter, then the application so filed under IC 22-3-2 through IC 22-3-6 may be amended in form or substance or both to assert a claim for such disability or death under the provisions of this chapter, and it shall be deemed to have been so filed as amended on the date of the original filing thereof, and such compensation may be awarded as is warranted by the whole evidence pursuant to the provisions of this chapter. When such amendment is submitted, further or additional evidence may be heard by the worker's compensation board when deemed necessary. Nothing in this section contained shall be construed to be or permit a waiver of any of the provisions of this chapter with reference to notice or time for filing a claim, but notice of filing of a claim, if given or done, shall be deemed to be a notice or filing of a claim under the provisions of this chapter if given or done within the time required in this chapter.
(Formerly: Acts 1937, c.69, s.20; Acts 1947, c.164, s.8; Acts 1963, c.388, s.15; Acts 1969, c.101, s.4.) As amended by P.L.144-1986, SEC.69; P.L.28-1988, SEC.57; P.L.170-1991, SEC.22; P.L.235-1999, SEC.8; P.L.1-2006, SEC.342; P.L.134-2006, SEC.11.

IC 22-3-7-28
Destruction of records
Sec. 28. In order to prevent the accumulation of unnecessary and useless files of papers, the board, in its discretion, may destroy all papers which have been on file for more than two (2) years when there is no claim for compensation pending, or, when compensation has been awarded either by agreement or upon hearing, and more than one (1) year has elapsed since the termination of the compensation period as fixed by the board, but notices of election or rejection shall not be destroyed. However, all records of insurance coverage shall be maintained for forty-five (45) years.
(Formerly: Acts 1937, c.69, s.21.) As amended by Acts 1979, P.L.17, SEC.34; P.L.224-1985, SEC.3; P.L.95-1988, SEC.18.

IC 22-3-7-29
Priorities and preferences; assignment; claims of creditors; child support income withholding
Sec. 29. (a) All rights of compensation granted by this chapter shall have the same preference or priority for the whole thereof against the assets of the employer as is allowed by law for any unpaid wages for labor.
(b) Except as provided in subsection (c), no claims for compensation under this chapter shall be assignable, and all compensation and claims therefor shall be exempt from all claims of creditors.
(c) Compensation awards under section 16 of this chapter are subject to child support income withholding under IC 31-16-15 and other remedies available for the enforcement of a child support order. The maximum amount that may be withheld under this subsection is one-half (1/2) of the compensation award. (Formerly: Acts 1937, c.69, s.22.) As amended by P.L.144-1986, SEC.70; P.L.95-1988, SEC.19; P.L.1-1997, SEC.107.

IC 22-3-7-30
Awards; private agreements; filing
Sec. 30. (a) If, after seven (7) days from the date of disablement or any time, in case of death, the employer and the employee or his dependents reach an agreement in regard to compensation under this chapter, a memorandum of the agreement in the form prescribed by the worker's compensation board shall be filed with the board; otherwise such agreement shall be voidable by the employee or his dependent.
(b) If approved by the board, the memorandum shall for all purposes be enforceable by the court decree as specified in this chapter.
(c) An agreement under this section shall be approved by the board only when the terms conform to this chapter.
(Formerly: Acts 1937, c.69, s.23.) As amended by P.L.144-1986, SEC.71; P.L.28-1988, SEC.58.

IC 22-3-7-31
Waiver of compensation; approval; silicosis or asbestosis
Sec. 31. (a) No employee, personal representative, or beneficiary shall have power to waive any of the provisions of this chapter in regard to the amount of compensation which may be payable to such employee, personal representative, or beneficiary except after approval by the worker's compensation board.
(b) Any employee who, prior to June 7, 1937, has contracted silicosis or asbestosis but is not disabled therefrom may, by August 6, 1937, file with the industrial board a request for permission to waive full compensation on account of disability or death resulting from silicosis or asbestosis, or any direct result thereof, supported by medical evidence satisfactory to the industrial board that he has actually contracted silicosis or asbestosis but is not disabled therefrom.
(c) If the industrial board shall approve a waiver filed under subsection (b), the compensation payable for such resulting disability or death of such employee, after further exposure in the employment of any employer shall be fifty percent (50%) of the compensation which but for such waiver would have been payable by any such employer.
(Formerly: Acts 1937, c.69, s.24.) As amended by P.L.144-1986, SEC.72; P.L.28-1988, SEC.59.

IC 22-3-7-32
Actions and proceedings; notice; limitation of actions
Sec. 32. (a) No proceedings for compensation under this chapter shall be maintained unless notice has been given to the employer of disablement arising from an occupational disease as soon as practicable after the date of disablement. No defect or inaccuracy of

such notices shall be a bar to compensation unless the employer proves that he is unduly prejudiced in such proceedings by such defect or inaccuracy.
(b) The notice provided for in subsection (a) shall state the name and address of the employee and the nature and cause of the occupational disease and disablement or death therefrom, and shall be signed by the employee with a disability or by someone in the employee's behalf, or by one (1) or more of the dependents, in case of death, or by some person in their behalf. Such notice may be served personally upon the employer or upon any foreman, superintendent, or manager of the employer to whose orders the employee with a disability or deceased employee was required to conform or upon any agent of the employer upon whom a summons in a civil action may be served under the laws of the state or may be sent to the employer by registered letter, addressed to the employer's last known residence or place of business.
(c) No proceedings by an employee for compensation under this chapter shall be maintained unless claim for compensation shall be filed by the employee with the worker's compensation board within two (2) years after the date of the disablement.
(d) No proceedings by dependents of a deceased employee for compensation for death under this chapter shall be maintained unless claim for compensation shall be filed by the dependents with the worker's compensation board within two (2) years after the date of death.
(e) No limitation of time provided in this chapter shall run against any person who is mentally incompetent or a minor dependent, so long as the person has no guardian or trustee.
(Formerly: Acts 1937, c.69, s.25; Acts 1955, c.195, s.2.) As amended by P.L.144-1986, SEC.73; P.L.28-1988, SEC.60; P.L.99-2007, SEC.184.

IC 22-3-7-33
Exposure; presumptions; joint employers
Sec. 33. (a) An employee shall be conclusively deemed to have been exposed to the hazards of an occupational disease when for any length of time, however short, he is employed in an occupation or process in which the hazard of the disease exists. The employer liable for the compensation provided for in this chapter shall be the employer in whose employment the employee was last exposed to the hazards of the occupational disease claimed upon regardless of the length of time of the last exposure. In cases involving silicosis or asbestos, the only employer liable shall be the last employer in whose employment the employee was last exposed during the period of sixty (60) days or more to the hazard of the occupational disease. In cases involving silicosis or asbestos, an exposure during a period of less than sixty (60) days shall not be considered a last exposure. The insurance carrier liable shall be the carrier whose policy was in effect covering the employer liable on the last day of the exposure rendering the employer liable, in accordance with the provisions of

this chapter.
(b) Whenever any employee for whose disability or death compensation is payable under this chapter shall, at the time of the last exposure, be exposed in the joint service of two (2) or more employers subject to the compensation provisions of this chapter, the employers shall contribute to the payment of the compensation in proportion to their wage liability to the employees. Nothing in this section shall prevent any reasonable arrangements between employers for a different distribution between themselves of the ultimate burden of compensation.
(Formerly: Acts 1937, c.69, s.26; Acts 1957, c.353, s.3.) As amended by P.L.224-1985, SEC.4.

IC 22-3-7-34
Insurance; self-insurance; exemptions
Sec. 34. (a) As used in this section, "person" does not include:
(1) an owner who contracts for performance of work on the owner's owner occupied residential property; or
(2) a nonprofit corporation that is recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code (as defined in IC 6-3-1-11(a)) to the extent the corporation enters into an independent contractor agreement with a person for the performance of youth coaching services on a part-time basis.
(b) Every employer bound by the compensation provisions of this chapter, except the state, counties, townships, cities, towns, school cities, school towns, school townships, other municipal corporations, state institutions, state boards, and state commissions, shall insure the payment of compensation to the employer's employees and their dependents in the manner provided in this chapter, or procure from the worker's compensation board a certificate authorizing the employer to carry such risk without insurance. While that insurance or certificate remains in force, the employer, or those conducting the employer's business, and the employer's occupational disease insurance carrier shall be liable to any employee and the employee's dependents for disablement or death from occupational disease arising out of and in the course of employment only to the extent and in the manner specified in this chapter.
(c) Every employer who, by election, is bound by the compensation provisions of this chapter, except those exempted from the provisions by subsection (b), shall:
(1) insure and keep insured the employer's liability under this chapter in some corporation, association, or organization authorized to transact the business of worker's compensation insurance in this state; or
(2) furnish to the worker's compensation board satisfactory proof of the employer's financial ability to pay the compensation in the amount and manner and when due as provided for in this chapter.
In the latter case the board may require the deposit of an acceptable security, indemnity, or bond to secure the payment of compensation

liabilities as they are incurred.
(d) Every employer required to carry insurance under this section shall file with the worker's compensation board in the form prescribed by it, within ten (10) days after the termination of the employer's insurance by expiration or cancellation, evidence of the employer's compliance with subsection (c) and other provisions relating to the insurance under this chapter. The venue of all criminal actions under this section lies in the county in which the employee was last exposed to the occupational disease causing disablement. The prosecuting attorney of the county shall prosecute all violations upon written request of the board. The violations shall be prosecuted in the name of the state.
(e) Whenever an employer has complied with subsection (c) relating to self-insurance, the worker's compensation board shall issue to the employer a certificate which shall remain in force for a period fixed by the board, but the board may, upon at least thirty (30) days notice, and a hearing to the employer, revoke the certificate, upon presentation of satisfactory evidence for the revocation. After the revocation, the board may grant a new certificate to the employer upon the employer's petition, and satisfactory proof of the employer's financial ability.
(f)(1) Subject to the approval of the worker's compensation board, any employer may enter into or continue any agreement with the employer's employees to provide a system of compensation, benefit, or insurance in lieu of the compensation and insurance provided by this chapter. A substitute system may not be approved unless it confers benefits upon employees and their dependents at least equivalent to the benefits provided by this chapter. It may not be approved if it requires contributions from the employees unless it confers benefits in addition to those provided under this chapter, which are at least commensurate with such contributions.
(f)(2) The substitute system may be terminated by the worker's compensation board on reasonable notice and hearing to the interested parties, if it appears that the same is not fairly administered or if its operation shall disclose latent defects threatening its solvency, or if for any substantial reason it fails to accomplish the purpose of this chapter. On termination, the board shall determine the proper distribution of all remaining assets, if any, subject to the right of any party in interest to take an appeal to the court of appeals.
(g)(1) No insurer shall enter into or issue any policy of insurance under this chapter until its policy form has been submitted to and approved by the worker's compensation board. The board shall not approve the policy form of any insurance company until the company shall file with it the certificate of the insurance commissioner showing that the company is authorized to transact the business of worker's compensation insurance in Indiana. The filing of a policy form by any insurance company or reciprocal insurance association with the board for approval constitutes on the part of the company or association a conclusive and unqualified acceptance of each of the

compensation provisions of this chapter, and an agreement by it to be bound by the compensation provisions of this chapter.
(g)(2) All policies of insurance companies and of reciprocal insurance associations, insuring the payment of compensation under this chapter, shall be conclusively presumed to cover all the employees and the entire compensation liability of the insured under this chapter in all cases in which the last day of the exposure rendering the employer liable is within the effective period of such policy.
(g)(3) Any provision in any such policy attempting to limit or modify the liability of the company or association insuring the same shall be wholly void.
(g)(4) Every policy of any company or association shall be deemed to include the following provisions:
"(A) The insurer assumes in full all the obligations to pay physician's fees, nurse's charges, hospital supplies, burial expenses, compensation or death benefits imposed upon or accepted by the insured under this chapter.
(B) This policy is subject to the provisions of this chapter relative to the liability of the insured to pay physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, compensation or death benefits to and for such employees, the acceptance of such liability by the insured, the adjustment, trial and adjudication of claims for such physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, compensation, or death benefits.
(C) Between this insurer and the employee, notice to or knowledge of the occurrence of the disablement on the part of the insured (the employer) shall be notice or knowledge thereof, on the part of the insurer. The jurisdiction of the insured (the employer) for the purpose of this chapter is the jurisdiction of this insurer, and this insurer shall in all things be bound by and shall be subject to the awards, judgments and decrees rendered against the insured (the employer) under this chapter.
(D) This insurer will promptly pay to the person entitled to the same all benefits conferred by this chapter, including all physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, and all installments of compensation or death benefits that may be awarded or agreed upon under this chapter. The obligation of this insurer shall not be affected by any default of the insured (the employer) after disablement or by any default in giving of any notice required by this policy, or otherwise. This policy is a direct promise by this insurer to the person entitled to physician's fees, nurse's charges, fees for hospital services, charges for hospital services, charges for hospital supplies, charges for burial, compensation, or death benefits, and shall be enforceable in the name of the person.
(E) Any termination of this policy by cancellation shall not be effective as to employees of the insured covered hereby unless at least thirty (30) days prior to the taking effect of such

cancellation, a written notice giving the date upon which such termination is to become effective has been received by the worker's compensation board of Indiana at its office in Indianapolis, Indiana.
(F) This policy shall automatically expire one (1) year from the effective date of the policy, unless the policy covers a period of three (3) years, in which event, it shall automatically expire three (3) years from the effective date of the policy. The termination either of a one (1) year or a three (3) year policy, is effective as to the employees of the insured covered by the policy.".
(g)(5) All claims for compensation, nurse's charges, hospital services, hospital supplies, physician's fees, or burial expenses may be made directly against either the employer or the insurer or both, and the award of the worker's compensation board may be made against either the employer or the insurer or both.
(g)(6) If any insurer shall fail to pay any final award or judgment (except during the pendency of an appeal) rendered against it, or its insured, or, if it shall fail to comply with this chapter, the worker's compensation board shall revoke the approval of its policy forms, and shall not accept any further proofs of insurance from it until it shall have paid the award or judgment or complied with this chapter, and shall have resubmitted its policy form and received the approval of the policy by the worker's compensation board.
(h) No policy of insurance covering the liability of an employer for worker's compensation shall be construed to cover the liability of the employer under this chapter for any occupational disease unless the liability is expressly accepted by the insurance carrier issuing the policy and is endorsed in that policy. The insurance or security in force to cover compensation liability under this chapter shall be separate from the insurance or security under IC 22-3-2 through IC 22-3-6. Any insurance contract covering liability under either part of this article need not cover any liability under the other.
(i) For the purpose of complying with subsection (c), groups of employers are authorized to form mutual insurance associations or reciprocal or interinsurance exchanges subject to any reasonable conditions and restrictions fixed by the department of insurance. This subsection does not apply to mutual insurance associations and reciprocal or interinsurance exchanges formed and operating on or before January 1, 1991, which shall continue to operate subject to the provisions of this chapter and to such reasonable conditions and restrictions as may be fixed by the worker's compensation board.
(j) Membership in a mutual insurance association or a reciprocal or interinsurance exchange so proved, together with evidence of the payment of premiums due, is evidence of compliance with subsection (c).
(k) Any person bound under the compensation provisions of this chapter, contracting for the performance of any work exceeding one thousand dollars ($1,000) in value, in which the hazard of an occupational disease exists, by a contractor subject to the

compensation provisions of this chapter without exacting from the contractor a certificate from the worker's compensation board showing that the contractor has complied with subsections (b), (c), and (d), shall be liable to the same extent as the contractor for compensation, physician's fees, hospital fees, nurse's charges, and burial expenses on account of the injury or death of any employee of such contractor, due to occupational disease arising out of and in the course of the performance of the work covered by such contract.
(l) Any contractor who sublets any contract for the performance of any work to a subcontractor subject to the compensation provisions of this chapter, without obtaining a certificate from the worker's compensation board showing that the subcontractor has complied with subsections (b), (c), and (d), is liable to the same extent as the subcontractor for the payment of compensation, physician's fees, hospital fees, nurse's charges, and burial expense on account of the injury or death of any employee of the subcontractor due to occupational disease arising out of and in the course of the performance of the work covered by the subcontract.
(m) A person paying compensation, physician's fees, hospital fees, nurse's charges, or burial expenses, under subsection (k) or (l), may recover the amount paid or to be paid from any person who would otherwise have been liable for the payment thereof and may, in addition, recover the litigation expenses and attorney's fees incurred in the action before the worker's compensation board as well as the litigation expenses and attorney's fees incurred in an action to collect the compensation, medical expenses, and burial expenses.
(n) Every claim filed with the worker's compensation board under this section shall be instituted against all parties liable for payment. The worker's compensation board, in an award under subsection (k), shall fix the order in which such parties shall be exhausted, beginning with the immediate employer and, in an award under subsection (l), shall determine whether the subcontractor has the financial ability to pay the compensation and medical expenses when due and, if not, shall order the contractor to pay the compensation and medical expenses.
(Formerly: Acts 1937, c.69, s.27; Acts 1943, c.248, s.1; Acts 1959, c.359, s.1; Acts 1961, c.312, s.1; Acts 1963, c.388, s.16.) As amended by Acts 1978, P.L.2, SEC.2213; Acts 1982, P.L.135, SEC.2; P.L.28-1988, SEC.61; P.L.170-1991, SEC.23; P.L.258-1997(ss), SEC.17; P.L.202-2001, SEC.10; P.L.201-2005, SEC.9; P.L.1-2006, SEC.343.

IC 22-3-7-34.3
Proof of compliance; notice; civil penalty; Internet posting
Sec. 34.3. (a) The worker's compensation board is entitled to request that an employer provide the board with current proof of compliance with section 34 of this chapter.
(b) If an employer fails or refuses to provide current proof of compliance by the tenth day after the employer receives the board's request under subsection (a), the board: (1) shall send the employer a written notice that the employer is in violation of section 34 of this chapter; and
(2) may assess a civil penalty against the employer of fifty dollars ($50) per employee per day.
(c) An employer may challenge the board's assessment of a civil penalty under subsection (b)(2) by requesting a hearing in accordance with procedures established by the board.
(d) The board shall waive a civil penalty assessed under subsection (b)(2) if the employer provides the board current proof of compliance by the twentieth day after the date the employer receives the board's notice under subsection (b)(1).
(e) If an employer fails or refuses to:
(1) provide current proof of compliance by the twentieth day after the date the employer receives the board's notice under subsection (b)(1); or
(2) pay a civil penalty assessed under subsection (b)(2);
the board may, after notice to the employer and a hearing, order that the noncompliant employer's name be listed on the board's Internet web site.
(f) A noncompliant employer's name may be removed from the board's Internet web site only after the employer does the following:
(1) Provides current proof of compliance with section 34 of this chapter.
(2) Pays all civil penalties assessed under subsection (b)(2).
(g) The civil penalties provided for in this section are cumulative.
(h) Civil penalties collected under this section shall be deposited in the worker's compensation supplemental administrative fund established by IC 22-3-5-6.
As added by P.L.168-2011, SEC.15.

IC 22-3-7-34.5
Independent contractors seeking exemption from chapter; filing statement; fees; certificate of exemption
Sec. 34.5. (a) As used in this section, "independent contractor" refers to a person described in section 9(b)(5) of this chapter.
(b) As used in this section, "person" means an individual, a proprietorship, a partnership, a joint venture, a firm, an association, a corporation, or other legal entity.
(c) An independent contractor who does not make an election under section 9(b)(2) of this chapter or section 9(b)(3) of this chapter is not subject to the compensation provisions of this chapter and must file a statement with the department of state revenue and obtain a certificate of exemption.
(d) An independent contractor shall file with the department of state revenue, in the form prescribed by the department of state revenue, a statement containing the information required by IC 6-3-7-5.
(e) Together with the statement required in subsection (d), an independent contractor shall file annually with the department documentation in support of independent contractor status before

being granted a certificate of exemption. The independent contractor must obtain clearance from the department of state revenue before issuance of the certificate.
(f) An independent contractor shall pay a filing fee in the amount of fifteen dollars ($15) with the certificate filed under subsection (h). The fees collected under this subsection shall be deposited in the worker's compensation supplemental administrative fund and shall be used for all expenses the board incurs.
(g) The worker's compensation board shall maintain a data base consisting of certificates received under this section and on request may verify that a certificate was filed.
(h) A certificate of exemption must be filed with the worker's compensation board. The board shall indicate that the certificate has been filed by stamping the certificate with the date of receipt and returning a stamped copy to the person filing the certificate. A certificate becomes effective as of midnight seven (7) business days after the date file stamped by the worker's compensation board. The board shall maintain a data base containing information required in subsections (e) and (g).
(i) A person who contracts for services of another person not covered by this chapter to perform work must secure a copy of a stamped certificate of exemption filed under this section from the person hired. A person may not require a person who has provided a stamped certificate to have worker's compensation coverage. The worker's compensation insurance carrier of a person who contracts with an independent contractor shall accept a stamped certificate in the same manner as a certificate of insurance.
(j) A stamped certificate filed under this section is binding on and holds harmless for all claims:
(1) a person who contracts with an independent contractor after receiving a copy of the stamped certificate; and
(2) the worker's compensation insurance carrier of the person who contracts with the independent contractor.
The independent contractor may not collect compensation under this chapter for an injury from a person or the person's worker's compensation carrier to whom the independent contractor has furnished a stamped certificate.
As added by P.L.75-1993, SEC.6. Amended by P.L.202-2001, SEC.11.

IC 22-3-7-35
Contract relieving employer of obligations
Sec. 35. No contract or agreement, written or implied, rule, regulation, or other device shall in any manner operate to relieve any employer, in whole or in part, of any obligation created by this chapter, except as provided in this chapter.
(Formerly: Acts 1937, c.69, s.28.) As amended by P.L.144-1986, SEC.74.

IC 22-3-7-36 Third parties; actions to recover damages; subrogation; limitation of actions
Sec. 36. (a) Whenever disablement or death from an occupational disease arising out of and in the course of the employment for which compensation is payable under this chapter, shall have been sustained under circumstances creating in some other person than the employer and not in the same employ a legal liability to pay damages in respect thereto, the injured employee, or the employee's dependents, in case of death, may commence legal proceedings against such other person to recover damages notwithstanding such employer's or such employer's occupational disease insurance carrier's payment of, or liability to pay, compensation under this chapter. In such case, however, if the action against such other person is brought by the injured employee or the employee's dependents and judgment is obtained and paid and accepted and settlement is made with such other person, either with or without suit, then from the amount received by such employee or dependents there shall be paid to the employer, or such employer's occupational disease insurance carrier, the amount of compensation paid to such employee or dependents, plus the medical, hospital, and nurses' services and supplies and burial expense paid by the employer or such employer's occupational disease insurance carrier, and the liability of the employer or such employer's occupational disease insurance carrier to pay further compensation or other expenses shall thereupon terminate, whether or not one (1) or all of the dependents are entitled to share in the proceeds of the settlement or recovery and whether or not one (1) or all of the dependents could have maintained the action or claim for wrongful death.
(b) In the event such employee or the employee's dependents, not having received compensation or medical, surgical, hospital, or nurse's services and supplies or death benefits, or such employer's occupational disease insurance carrier, shall procure a judgment against such other party for disablement or death from an occupational disease arising out of and in the course of the employment, which judgment is paid, or if settlement is made with such other person, either with or without suit, then the employer or such employer's occupational disease insurance carrier shall have no liability for payment of compensation or for payment of medical, surgical, hospital, or nurse's services and supplies or death benefits whatsoever, whether or not one (1) or all of the dependents are entitled to share in the proceeds of settlement or recovery and whether or not one (1) or all of the dependents could have maintained the action or claim for wrongful death.
(c) In the event an employee, or in the event of the employee's death, the employee's dependents, shall procure a final judgment against such other person other than by agreement, for disablement or death from an occupational disease arising out of and in the course of the employment and such judgment is for a lesser sum than the amount for which the employer or such employer's occupational disease insurance carrier is liable for compensation and for medical,

surgical, hospital, and nurse's services and supplies, as of the date the judgment becomes final, then the employee, or in the event of the employee's death, the employee's dependents, shall have the option of either collecting such judgment and repaying the employer or such employer's occupational disease insurance carrier for compensation previously drawn, if any, and repaying the employer or such employer's occupational disease insurance carrier for medical, surgical, hospital, and nurse's services and supplies previously paid, if any, and of repaying the employer or such employer's occupational disease insurance carrier, the burial benefits paid, if any, or of assigning all rights under said judgment to the employer or such employer's occupational disease insurance carrier and thereafter receiving all compensation and medical, surgical, hospital, and nurse's services and supplies to which the employee, or in the event of the employee's death, to which the employee's dependents would be entitled if there had been no action brought against such other party.
(d) If the employee or the employee's dependents agree to receive compensation, because of an occupational disease arising out of and in the course of the employment, from the employer or such employer's occupational disease insurance carrier, or to accept from the employer or such employer's occupational disease insurance carrier by loan or otherwise, any payment on account of such compensation or institute proceedings to recover the same, the said employer or such employer's occupational disease insurance carrier shall have a lien upon any settlement award, judgment, or fund out of which such employee might be compensated from the third party.
(e) The employee, or in the event of the employee's death, the employee's dependents, shall institute legal proceedings against such other person for damages within two (2) years after said cause of action accrues. If, after said proceeding is commenced, the same is dismissed, the employer or such employer's occupational disease insurance carrier, having paid compensation or having become liable therefor, may collect in their own name or in the name of the employee with a disability, or in the case of death, in the name of the employee's dependents, from the other person in whom legal liability for damages exists, the compensation paid or payable to the employee with a disability, or the employee's dependents, plus such medical, surgical, hospital, and nurse's services and supplies and burial expense paid by the employer or such employer's occupational disease insurance carrier for which they have become liable. The employer or such employer's occupational disease insurance carrier may commence such action at law for such collection against the other person in whom legal liability for damages exists, not later than one (1) year from the date said action so commenced, has been dismissed, notwithstanding the provisions of any statute of limitations to the contrary.
(f) If said employee, or in the event of the employee's death, the employee's dependents, shall fail to institute legal proceedings, against such other person for damages within two (2) years after said

cause of action accrues, the employer or such employer's occupational disease insurance carrier, having paid compensation or having been liable therefor, may collect in their own name or in the name of the employee with a disability, or in the case of the employee's death, in the name of the employee's dependents, from the other person in whom legal liability for damage exists, the compensation paid or payable to the employee with a disability or to the employee's dependents, plus the medical, surgical, hospital, and nurse's services and supplies and burial expenses, paid by them or for which they have become liable, and the employer or such employer's occupational disease insurance carrier may commence such action at law for such collection against such other person in whom legal liability exists at any time within one (1) year from the date of the expiration of the two (2) years when the action accrued to the employee with a disability or, in the event of the employee's death, to the employee's dependents, notwithstanding the provisions of any statute of limitations to the contrary.
(g) In such actions brought as provided in this section by the employee or the employee's dependents, the employee or the employee's dependents shall, within thirty (30) days after such action is filed, notify the employer or such employer's occupational disease insurance carrier, by personal service or registered or certified mail, of such fact and the name of the court in which suit is brought, filing proof thereof in such action.
(h) If the employer does not join in the action within ninety (90) days after receipt of the notice, then out of any actual money reimbursement received by the employer or such employer's occupational disease insurance carrier pursuant to this section, they shall pay their pro rata share of all costs and reasonably necessary expenses in connection with such third party claim, action, or suit, and to the attorney at law selected by the employee or the employee's dependents, a fee of twenty-five percent (25%), if collected without trial, of the amount of benefits after the expenses and costs in connection with such third party claim have been deducted therefrom, and a fee of thirty-three and one-third percent (33 1/3%), if collected after trial, of the amount of such benefits after deduction of the costs and reasonably necessary expenses in connection with such third party claim, action, or suit. The employer may, within ninety (90) days after receipt of notice of suit from the employee or the employee's dependents, join in the action upon the employee's motion so that all orders of court after hearing and judgment shall be made for the employee's protection.
(i) No release or settlement of claim for damages by reason of such injury or death, and no satisfaction of judgment in such proceedings shall be valid without the written consent of both employer or such employer's occupational disease insurance carrier, and employee, or the employee's dependents. However, in the case of the employer or such employer's occupational disease insurance carrier, such consent shall not be required where the employer or such employer's occupational disease insurance carrier has been fully

indemnified or protected by court order.
(Formerly: Acts 1937, c.69, s.29; Acts 1963, c.388, s.17; Acts 1969, c.101, s.5; Acts 1974, P.L.109, SEC.7.) As amended by P.L.28-1988, SEC.62; P.L.99-2007, SEC.185.

IC 22-3-7-37
Reports of disablements; penalties; venue
Sec. 37. (a) Every employer operating under the compensation provisions of this chapter shall keep a record of all disablements by occupational disease, fatal or otherwise, received by the employer's employees in the course of their employment and shall provide a copy of the record to the board upon request. Within seven (7) days after the first day of a disablement by occupational disease and the employer's knowledge of the disablement, as provided in section 32 of this chapter, that causes the employee's death or absence from work for more than one (1) day, a report thereof shall be made in writing and mailed to the employer's insurance carrier or, if the employer is self insured, to the worker's compensation board on blanks to be procured from the board for the purpose. The insurance carrier shall mail the report to the worker's compensation board not later than seven (7) days after receipt or fourteen (14) days after the employer's knowledge of the occurrence, whichever is later. An employer or insurance carrier that fails to comply with this subsection is subject to a civil penalty under IC 22-3-4-15.
(b) The report shall contain the name, nature and location of the business of the employer, the name, age, sex, wages, occupation of the employee, the approximate dates between which exposure occurred, the nature and cause of the occupational disease, and such other information as may be required by the board.
(c) A person who violates this section commits a Class C misdemeanor.
(d) The venue of all criminal actions for the violation of this section lies in the county in which the employee was last exposed to the occupational disease causing disablement. The prosecuting attorney of the county shall prosecute these violations upon written request of the worker's compensation board. These shall be prosecuted in the name of the state.
(Formerly: Acts 1937, c.69, s.30; Acts 1963, c.388, s.18.) As amended by Acts 1978, P.L.2, SEC.2214; P.L.28-1988, SEC.63; P.L.170-1991, SEC.24; P.L.168-2011, SEC.16.

IC 22-3-7-38
Application of law
Sec. 38. Acts 1937, c.69, s.31 does not extinguish or in any way affect any right of action existing on June 7, 1937, and no employer shall be liable for compensation or damages under the provisions of this chapter in any case in which the disablement on which claim is predicated shall have occurred prior to June 7, 1937; but nothing contained in this section shall affect any case in which exposure as defined in this chapter shall have taken place after June 7, 1937. (Formerly: Acts 1937, c.69, s.32.) As amended by P.L.144-1986, SEC.75.



CHAPTER 8. REPRESENTATION BEFORE WORKER'S COMPENSATION BOARD

IC 22-3-8-2
Attorneys; registration; oath; records
Sec. 2. (a) All persons so representing plaintiffs or defendants as provided by section 1 of this chapter shall first register their names with the worker's compensation board in a manner prescribed by the board and shall, before proceeding to represent either plaintiffs or defendants before the board, be required to take oath in writing either before the board or a member thereof that the person is qualified as provided by section 1 of this chapter.
(b) The written oath shall be recorded in the permanent records of the worker's compensation board, and the board or any member thereof shall prohibit any person from so representing plaintiffs or defendants until the person has complied with this chapter.
(Formerly: Acts 1925, c.33, s.2.) As amended by P.L.144-1986, SEC.76; P.L.28-1988, SEC.65.



CHAPTER 9. EMPLOYER LIABILITY

IC 22-3-9-2
Personal injuries or death; contributory negligence; burden of proof
Sec. 2. In any action prosecuted under the provisions of this chapter the burden of proving that such injured or killed employee did not use due care and diligence at the time of such injury or death shall be upon the defendant, but the same may be proved under the general denial. No such employee who may have been injured or killed shall be held to have been guilty of negligence or contributory negligence by reason of the assumption of the risk thereof in any case where the violation by the employer or his, its, or their agents or employees of any ordinance or statute enacted, or of any rule, regulation, or direction made by any public officer, bureau, or commission, was the cause of the injury or death of such employee. In actions brought against any employer under the provisions of this chapter for the injury or death of any employee, it shall not be a defense that the dangers or hazards inherent or apparent in the employment in which such injured employee was engaged contributed to such injury. No such injured employee shall be held to have been guilty of negligence or contributory negligence where the injury complained of resulted from such employee's obedience or conformity to any order or direction of the employer or of any employee to whose orders or directions he was under obligation to conform or obey, although such order or direction was a deviation from other rules, orders, or directions previously made by such employer.
(Formerly: Acts 1911, c.88, s.2.) As amended by P.L.144-1986, SEC.77.
IC 22-3-9-3
Personal injuries or death; assumption of risk; safe place to work; defective tools
Sec. 3. In any action brought against any employer under or by virtue of this chapter to recover damages for injuries or the death of any of his, its, or their employees, such employee shall not be held to have assumed the risks of the employment in any case where the violation of such employer or his, its, or their agents or employees of any ordinance or statute enacted, or of any rule, direction, or regulation made by any public officer or commission, contributed to the injury or death of such employee; nor shall such injured employee be held to have assumed the risk of the employment where the injury complained of resulted from his obedience to any order or direction of the employer or of any employee to whose orders or directions he was under obligations to conform or obey although such order or direction was a deviation from other orders or directions or rules previously made by such employer. In any action brought against any employer under the provisions of this chapter to recover damages for injury to or the death of any of his, its, or their employees, such employee shall not be held to have assumed the risk of any defect in the place of work furnished to such employee, or in the tool, implement, or appliance furnished him by such employer, where such defect was, prior to such injury, known to such employer, or by the exercise of ordinary care might have been known to him in time to have repaired the same or to have discontinued the use of such defective working place, tool, implement, or appliance. The burden of proving that such employer did not know of such defect or that he was not chargeable with knowledge thereof in time to have repaired the same or to have discontinued the use of such working place, tool, implement, or appliance shall be on the defendant, but the same may be proved under the general denial.
(Formerly: Acts 1911, c.88, s.3.) As amended by P.L.144-1986, SEC.78.

IC 22-3-9-4
Personal injuries or death; survival of actions
Sec. 4. The damages recoverable under this chapter shall be commensurate with the injuries sustained, and in case death results from such injury the action shall survive; provided, that where any such injured person recovers a judgment under the provisions of this chapter and an appeal is taken from such judgment, and pending such appeal the injured person dies and said judgment be thereafter reversed, or where such injured person dies after said judgment is reversed and before trial, the right of action of such person shall survive to his or her personal representative, and such action may be continued in the name of such personal representative for the benefit of the person entitled under this chapter to receive the same.
(Formerly: Acts 1911, c.88, s.4.) As amended by P.L.144-1986, SEC.79.
IC 22-3-9-5
Contracts; rules and regulations; exemption from liability; setoff
Sec. 5. Any contract, rule, regulation, bylaw, or device whatsoever, the purpose, intent, or effect of which would be to enable any employer to exempt himself or itself from any liability created by this chapter, shall to that extent be void; provided, that in any action brought against any such employer under or by virtue of any of the provisions of this chapter, such employer may set off therein by special plea any sum such employer has contributed or paid to any insurance, relief benefit, or indemnity for and on behalf of such injured employee that may have been paid to him or to the person entitled thereto on account of the injury or death for which said action is brought, but in no event shall the amount of such setoff exceed the amount paid to such employee or other person entitled thereto out of such insurance, relief benefit, or indemnity fund.
(Formerly: Acts 1911, c.88, s.5.) As amended by P.L.144-1986, SEC.80.

IC 22-3-9-6
Wrongful death damages; amount
Sec. 6. Where any action is brought on account of the death of any person under this chapter, the liability of any such employer shall not exceed ten thousand dollars ($10,000), and the provisions of the law in force as to parties plaintiff shall apply.
(Formerly: Acts 1911, c.88, s.6.) As amended by P.L.144-1986, SEC.81.

IC 22-3-9-7
Assumption of risk; negligence; contributory negligence; questions of fact
Sec. 7. All questions of assumption of risk, negligence or contributory negligence shall be questions of fact for the jury to decide, unless the cause is being tried without a jury, in which case, such questions shall be questions of fact for the court.
(Formerly: Acts 1911, c.88, s.7.)

IC 22-3-9-8
Limitation of actions
Sec. 8. No action shall be maintained under this chapter unless the same is commenced within two (2) years from the date the cause of action accrued.
(Formerly: Acts 1911, c.88, s.8.) As amended by P.L.144-1986, SEC.82.

IC 22-3-9-9
Definitions
Sec. 9. The term "employer", "persons", "firm", "limited liability company", and "corporation" shall include receivers or other persons charged with the duty of managing, conducting or operating business, trade or commerce. (Formerly: Acts 1911, c.88, s.9.) As amended by P.L.8-1993, SEC.286.

IC 22-3-9-10
Application of law
Sec. 10. This chapter shall not apply to injuries received by any employee before March 2, 1911, nor affect any suit or legal proceedings pending in any court on March 2, 1911.
(Formerly: Acts 1911, c.88, s.10.) As amended by P.L.144-1986, SEC.83.

IC 22-3-9-11
Supplemental remedies; common law rights
Sec. 11. This chapter shall be construed as supplemental to all statutes in force on March 2, 1911, concerning employers and employees and shall repeal only such statutes as are in direct conflict with the provisions of this chapter. Nothing in this chapter shall be held to limit the duty or liability of employers or to impair the rights of their employees under the common law or any other statute existing on March 2, 1911, or to affect the prosecution of any proceeding or right of action pending on March 2, 1911.
(Formerly: Acts 1911, c.88, s.11.) As amended by P.L.144-1986, SEC.84.



CHAPTER 10. BAN ON EMPLOYER WAIVER OF LIABILITY

IC 22-3-10-2
Negligence; third persons; liability for damages
Sec. 2. All contracts between employer and employee releasing third persons, copartnerships or corporations from liability for damages arising out of the negligence of such third persons, copartnerships or corporations by which the employee of such employer is injured, or in case of the death of such employee, to his representative, are against public policy and are hereby declared null and void.
(Formerly: Acts 1901, c.225, s.2.)

IC 22-3-10-3
Negligence; employer; liability for damages; contract between employee and third person
Sec. 3. All contracts between an employee and a third person, copartnership, or corporation in which it is agreed that the employer of such employee shall be released from liability for damages of such employee arising out of the negligence of the employer, or in case of the death of such employee to his representative, are against public policy and are hereby declared null and void; provided, that nothing in this chapter shall apply to voluntary relief departments or associations organized for the purpose of insuring employees. Nothing in this chapter shall be construed to revert back to contracts made prior to March 11, 1901. Nor shall this chapter affect litigation pending on March 11, 1901; provided, that nothing in any section of this chapter shall be so construed as to affect or apply to any contract or agreement that may be made between the employer and employee, or in case of death his next of kin or his representative after an injury to the employee has occurred, but the provisions of this chapter shall apply solely to contracts made prior to any injury.
(Formerly: Acts 1901, c.225, s.3.) As amended by P.L.144-1986, SEC.85.



CHAPTER 11. RESIDUAL ASBESTOS INJURY FUND

IC 22-3-11-2
Assessments; deposit in fund
Sec. 2. (a) This section applies to:
(1) each insurance carrier insuring employers who may be or who are liable under IC 22-3-2 through IC 22-3-7 to pay compensation; and
(2) each employer carrying its own risk to pay compensation under IC 22-3-2 through IC 22-3-7.
(b) Before August 1, 1985, and April 10 in all subsequent years, each insurance carrier described in subsection (a)(1) and each employer described in subsection (a)(2) shall pay to the board for deposit in the fund the assessment specified in subsection (c):
(1) until the initial balance in the fund is equal to or greater than two hundred thousand dollars ($200,000); and
(2) after the initial balance in the fund satisfies subdivision (1), only if the balance in the fund on April 1 of the year of the assessment is less than fifty thousand dollars ($50,000).
(c) An assessment required under subsection (b) equals one-half of one percent (0.5%) of the total amount of worker's compensation and occupational diseases benefits paid to injured employees or their beneficiaries during the calendar year immediately preceding the due date of the assessment.
As added by P.L.224-1985, SEC.5. Amended by P.L.28-1988, SEC.67.
IC 22-3-11-3
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 22-3-11-4
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 22-3-11-5
Expert medical testimony
Sec. 5. The board may secure expert medical testimony as it considers necessary at the expense of the fund to protect the fund against questionable claims for benefits.
As added by P.L.224-1985, SEC.5.

IC 22-3-11-6
Repealed
(Repealed by P.L.3-2008, SEC.269.)



CHAPTER 12. VOCATIONAL REHABILITATION

IC 22-3-12-2
Report of injury; copy to central office
Sec. 2. When any compensable injury requires the filing of a first report of injury by an employer, the employer's worker's compensation insurance carrier or the self-insured employer shall forward a copy of the report to the central office of the division of disability and rehabilitative services, rehabilitation services bureau at the earlier of the following occurrences:
(1) When the compensable injury has resulted in temporary total disability of longer than twenty-one (21) days.
(2) When it appears that the compensable injury may be of such a nature as to permanently prevent the injured employee from returning to the injured employee's previous employment.
As added by P.L.218-1989, SEC.1. Amended by P.L.2-1992, SEC.741; P.L.4-1993, SEC.258; P.L.5-1993, SEC.271; P.L.2-2005, SEC.60; P.L.141-2006, SEC.105.

IC 22-3-12-3
Report of injury; copy to local office
Sec. 3. Upon receipt of a report of injury under section 2 of this chapter, the office of vocational rehabilitation shall immediately send a copy of the report to the local office of vocational rehabilitation located nearest to the injured employee's home.
As added by P.L.218-1989, SEC.1.

IC 22-3-12-4
Explanation of services; eligibility determination; plan implementation
Sec. 4. (a) The local office of vocational rehabilitation shall, upon receipt of the report of injury, immediately provide the injured employee with a written explanation of:
(1) the rehabilitation services that are available to the injured employee; and
(2) the method by which the injured employee may make application for those services.
(b) The office of vocational rehabilitation shall determine the eligibility of the injured employee for rehabilitation services and, where appropriate, develop an individualized rehabilitation plan for

the employee.
(c) The office of vocational rehabilitation shall implement the rehabilitation plan. After completion of the rehabilitation program, the office of vocational rehabilitation shall provide job placement services to the rehabilitated employee.
As added by P.L.218-1989, SEC.1.

IC 22-3-12-5
Construction of chapter; employee's benefits
Sec. 5. Nothing contained in this chapter shall be construed to affect an injured employee's status regarding any benefit provided under IC 22-3-2 through IC 22-3-7.
As added by P.L.218-1989, SEC.1.






ARTICLE 4. UNEMPLOYMENT COMPENSATION SYSTEM

CHAPTER 1. DECLARATION OF PUBLIC POLICY



CHAPTER 2. DEFINITIONS

IC 22-4-2-2
Partial benefits
Sec. 2. "Partial benefits" means the weekly benefit amounts of any eligible individual who is partially and/or part-totally unemployed, less the deductible income as hereinafter defined.
(Formerly: Acts 1947, c.208, s.202; Acts 1953, c.177, s.1; Acts 1957, c.299, s.15.)

IC 22-4-2-3
Board
Sec. 3. "Board" means the unemployment insurance board established by this article.
(Formerly: Acts 1947, c.208, s.203.) As amended by P.L.144-1986, SEC.88; P.L.18-1987, SEC.17.

IC 22-4-2-3.5
Commissioner
Sec. 3.5. "Commissioner" refers to the commissioner of workforce development.
As added by P.L.21-1995, SEC.62.

IC 22-4-2-4
Contributions
Sec. 4. "Contributions" means the money payments to the unemployment insurance benefit fund required and provided by the terms of this article.
(Formerly: Acts 1947, c.208, s.204.) As amended by P.L.144-1986, SEC.89; P.L.18-1987, SEC.18.

IC 22-4-2-5
Repealed
(Repealed by P.L.21-1995, SEC.149.)

IC 22-4-2-6
State
Sec. 6. "State" means and includes the several states of the United States of America, the District of Columbia of the United States of America, the Commonwealth of Puerto Rico, the Virgin Islands and

the Dominion of Canada.
(Formerly: Acts 1947, c.208, s.206; Acts 1965, c.190, s.1; Acts 1967, c.310, s.1.) As amended by Acts 1977, P.L.262, SEC.1.

IC 22-4-2-7
Employment office
Sec. 7. "Employment office" means a free public employment office or branch thereof, maintained and operated by this state, any other state or jurisdiction, or by any agency or instrumentality of the United States of America, or where the context allows, maintained by any state as a part of a state-controlled system of public employment offices.
(Formerly: Acts 1947, c.208, s.207.)

IC 22-4-2-8
Employment and training services administration fund
Sec. 8. "Employment and training services administration fund" means the fund established by IC 22-4-24 from which administrative expenses under this article shall be paid, other than those to be paid from the special employment and training services fund, as provided in IC 22-4-25.
(Formerly: Acts 1947, c.208, s.208.) As amended by P.L.144-1986, SEC.90; P.L.18-1987, SEC.20.

IC 22-4-2-9
Fund
Sec. 9. "Fund" means the unemployment insurance benefit fund established by IC 22-4-26-1, in which all contributions required, all payments in lieu of contributions, and all money received from the federal government as reimbursements pursuant to section 204 of the Federal-State Extended Compensation Act of 1970, 26 U.S.C. 3304n, shall be deposited and from which all benefits provided under this article shall be paid.
(Formerly: Acts 1947, c.208, s.209; Acts 1971, P.L.355, SEC.1; Acts 1973, P.L.239, SEC.1.) As amended by P.L.18-1987, SEC.21; P.L.1-2007, SEC.160.

IC 22-4-2-10
Special employment and training services fund
Sec. 10. "Special employment and training services fund" means the special administrative fund created under IC 22-4-25.
(Formerly: Acts 1947, c.208, s.210.) As amended by P.L.144-1986, SEC.91; P.L.18-1987, SEC.22.

IC 22-4-2-11
Department
Sec. 11. "Department" means the department of workforce development.
(Formerly: Acts 1947, c.208, s.211.) As amended by P.L.18-1987, SEC.23; P.L.21-1995, SEC.63.
IC 22-4-2-12
Base period
Sec. 12. "Base period" means the first four (4) of the last five (5) completed calendar quarters immediately preceding the first day of an individual's benefit period: Provided, however, That for a claim computed in accordance with IC 1971, 22-4-22, the base period shall be the base period as outlined in the paying state's law.
(Formerly: Acts 1947, c.208, s.212; Acts 1971, P.L.355, SEC.2.)

IC 22-4-2-12.5
Base period; persons receiving worker's compensation 52 weeks or less
Sec. 12.5. Notwithstanding section 12 of this chapter, for an individual who during the "base period" as defined in that section has received worker's compensation benefits under IC 22-3-3 for a period of fifty-two (52) weeks or less, and as a result has not earned sufficient wage credits to meet the requirements of IC 22-4-14-5, "base period" means the first four (4) of the last five (5) completed calendar quarters immediately preceding the last day that the individual was able to work, as a result of the individual's injury.
As added by P.L.226-1983, SEC.1. Amended by P.L.28-1988, SEC.68.

IC 22-4-2-13
Calendar quarter
Sec. 13. "Calendar quarter" means the period of three (3) consecutive calendar months ending on March 31, June 30, september 30, or December 31: Provided, That for due dates of state unemployment returns in each instance of quarterly return, the date shall be the last day of the month following the end of the quarter.
(Formerly: Acts 1947, c.208, s.213; Acts 1965, c.202, s.1.)

IC 22-4-2-14
Week
Sec. 14. Except as provided in IC 22-4-5-3, "week" means a calendar week.
(Formerly: Acts 1947, c.208, s.214.) As amended by P.L.241-1987, SEC.1.

IC 22-4-2-15
Weekly benefit amount
Sec. 15. "Weekly benefit amount" means the amount of benefits an eligible individual would be entitled to receive for a particular week of total unemployment.
(Formerly: Acts 1947, c.208, s.215.)

IC 22-4-2-16
Annual payroll
Sec. 16. "Annual payroll" means the total amount of wages for employment paid by an employer during the twelve (12) consecutive

calendar month period ending on the computation date of any calendar year, including wages paid by any other employer whose account has been assumed by such employer in accordance with the provisions of IC 22-4-10-6 or IC 22-4-10-7.
(Formerly: Acts 1947, c.208, s.216; Acts 1957, c.299, s.1.) As amended by P.L.144-1986, SEC.92.

IC 22-4-2-17
Computation date
Sec. 17. Except as provided in IC 22-4-11.5, "computation date" means June 30 of the year preceding the effective date of new rates of contribution, except that in the event, after having been legally terminated, an employer again becomes subject to this article during the last six (6) months of a calendar year and resumes the employer's former position with respect to the resources and liabilities of the experience account, then and in such case the employer's first "computation date" shall mean December 31 of the fourth consecutive calendar year of such subjectivity and thereafter "computation date" for such employer shall mean June 30.
(Formerly: Acts 1947, c.208, s.217; Acts 1957, c.299, s.2.) As amended by P.L.144-1986, SEC.93; P.L.80-1990, SEC.9; P.L.202-1993, SEC.1; P.L.108-2006, SEC.1.

IC 22-4-2-17.5
Determination date
Sec. 17.5. "Determination date" means September 30 of each year.
As added by P.L.202-1993, SEC.2.

IC 22-4-2-18
Balance
Sec. 18. "Balance" means the amount standing to the credit or debit of the experience account as of the computation date.
(Formerly: Acts 1947, c.208, s.218; Acts 1953, c.177, s.2.)

IC 22-4-2-19
Agency
Sec. 19. "Agency" means any officer, board, commission, or other authority designated by an unemployment insurance law in force in any state or in Canada to administer the unemployment insurance fund for which provision is made by such unemployment insurance law.
(Formerly: Acts 1947, c.208, s.219.)

IC 22-4-2-20
Jurisdiction
Sec. 20. "Jurisdiction" means any state or Canada.
(Formerly: Acts 1947, c.208, s.220.)

IC 22-4-2-21
Benefit period Sec. 21. "Benefit period" with respect to any individual means the fifty-two-consecutive-week period beginning with the first week as of which an insured worker first files an initial claim for determination of his insured status, and thereafter the fifty-two-consecutive-week period beginning with the first week as of which the individual next files an initial claim after the termination of his last preceding benefit period.
(Formerly: Acts 1947, c.208, s.221; Acts 1951, c.295, s.1; Acts 1953, c.177, s.3.) As amended by Acts 1977, P.L.2, SEC.74.

IC 22-4-2-22
Valid claim
Sec. 22. "Valid claim" means a claim filed by an individual who has established qualifying wage credits and who is totally, partially, or part-totally unemployed; Provided, no individual in a benefit period may file a valid claim for a waiting period or benefit period rights with respect to any period subsequent to the expiration of such benefit period.
(Formerly: Acts 1947, c.208, s.222; Acts 1953, c.177, s.4.)

IC 22-4-2-23
Initial claim
Sec. 23. "Initial claim" means a written application, in a form prescribed by the department, made by an individual for the determination of the individual's status as an insured worker.
(Formerly: Acts 1947, c.208, s.223; Acts 1953, c.177, s.5.) As amended by P.L.108-2006, SEC.2.

IC 22-4-2-24
Additional claim
Sec. 24. "Additional claim" means a written application for a determination of benefit eligibility, made by an individual in a form prescribed by the department, to begin a second or subsequent series of claims in a benefit period, by which application the individual certifies to new unemployment resulting from a break in or loss of work which has occurred since the last claim was filed by such individual.
(Formerly: Acts 1947, c.208, s.224; Acts 1953, c.177, s.6.) As amended by P.L.108-2006, SEC.3.

IC 22-4-2-25
Insured worker
Sec. 25. "Insured worker" means an individual who, with respect to a base period, meets the qualifying wage requirements of IC 22-4-14-5.
(Formerly: Acts 1947, c.208, s.225; Acts 1953, c.177, s.7.) As amended by P.L.144-1986, SEC.94.

IC 22-4-2-26
Insured work Sec. 26. "Insured work" means employment in the service of an employer.
(Formerly: Acts 1947, c.208, s.226; Acts 1953, c.177, s.8.)

IC 22-4-2-27
Repealed
(Repealed by P.L.20-1986, SEC.16.)

IC 22-4-2-28
Repealed
(Repealed by P.L.20-1986, SEC.16.)

IC 22-4-2-29
Insured unemployment
Sec. 29. "Insured unemployment" means unemployment during a given week for which waiting period credit or benefits are claimed under the state employment security program, the unemployment compensation for federal employees program, the unemployment compensation for veterans program, or the railroad unemployment insurance program.
(Formerly: Acts 1947, c.208, s.229; Acts 1967, c.310, s.4.)

IC 22-4-2-30
Hospital
Sec. 30. For all purposes of this article, the term "hospital" means:
(1) an institution defined in IC 16-18-2-179(b) and licensed by the state department of health; or
(2) a state institution (as defined in IC 12-7-2-184).
(Formerly: Acts 1971, P.L.355, SEC.3.) As amended by P.L.2-1992, SEC.742; P.L.2-1993, SEC.131.

IC 22-4-2-31
Eligible postsecondary educational institution
Sec. 31. (a) "Eligible postsecondary educational institution" for the purposes of this article, means an educational institution that:
(1) admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;
(2) is legally authorized in this state to provide a program of education beyond high school;
(3) provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of post-graduate or post-doctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and
(4) is a public or other nonprofit institution.
(b) Notwithstanding subsection (a), the term includes all colleges and universities in Indiana.
(Formerly: Acts 1971, P.L.355, SEC.4.) As amended by P.L.2-2007,

SEC.289.

IC 22-4-2-32
Payment in lieu of contributions
Sec. 32. "Payment in lieu of contributions" means the required reimbursements by employers of benefits paid attributable to services performed for such employers which are liable to make these payments as provided in IC 22-4-10-1. These payments shall equal the full amount of regular benefits and the part of benefits not reimbursed by the federal government under the Federal-State Extended Unemployment Compensation Act of 1970 paid that are attributable to services in the employ of such liable employers.
(Formerly: Acts 1971, P.L.355, SEC.5.) As amended by P.L.175-2009, SEC.2.

IC 22-4-2-33
New work
Sec. 33. The term "new work" wherever used in this article including IC 1971, 22-4-15-2 means (a) work offered to an individual by an employer with whom he has never had a contract of employment; (b) work offered to an individual by his last employer or any other employer with whom he does not have a contract of employment at the time the offer is made; and (c) work offered to an individual by his present employer of (i) different duties from those he has agreed to perform in his existing contract of employment or (ii) different terms or conditions of employment from those in his existing contract.
(Formerly: Acts 1971, P.L.355, SEC.6.)

IC 22-4-2-34
Extended benefit period; "on" and "off" indicators; additional definitions
Sec. 34. (a) With respect to benefits for weeks of unemployment beginning after August 13, 1981, "extended benefit period" means a period which begins with the third week after a week for which there is a state "on" indicator and ends with the later of the following:
(1) The third week after the first week for which there is a state "off" indicator.
(2) The thirteenth consecutive week of such period.
(b) However, no extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state.
(c) There is a state "on" indicator for this state for a week if the commissioner determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve (12) weeks, the rate of insured unemployment (not seasonally adjusted) under this article:
(1) equaled or exceeded one hundred twenty percent (120%) of the average of such rates for the corresponding 13-week period

ending in each of the preceding two (2) calendar years; and
(2) equaled or exceeded five percent (5%).
However, the determination of whether there has been a state "on" or "off" indicator beginning or ending any extended benefit period shall be made under this subsection as if it did not contain subdivision (1) if the insured unemployment rate is at least six percent (6%). Any week for which there would otherwise be a state "on" indicator shall continue to be such a week and may not be determined to be a week for which there is a state "off" indicator.
(d) In addition to the test for a state "on" indicator under subsection (c), there is a state "on" indicator for this state for a week if:
(1) the average rate of total unemployment in Indiana, seasonally adjusted, as determined by the United States Secretary of Labor, for the period consisting of the most recent three (3) months for which data for all states are published before the close of the week, equals or exceeds six and five-tenths percent (6.5%); and
(2) the average rate of total unemployment in Indiana, seasonally adjusted, as determined by the United States Secretary of Labor, for the three (3) month period referred to in subdivision (1) equals or exceeds one hundred ten percent (110%) of the average for either or both of the corresponding three (3) month periods ending in the two (2) preceding calendar years.
There is a state "off" indicator for a week if either of the requirements in subdivisions (1) and (2) are not satisfied. However, any week for which there would otherwise be a state "on" indicator under this section continues to be subject to the "on" indicator and shall not be considered a week for which there is a state "off" indicator. This subsection expires on the later of December 5, 2009, or the week ending four (4) weeks before the last week for which federal sharing is authorized by Section 2005(a) of Division B, Title II (the federal Assistance to Unemployed Workers and Struggling Families Act) of the federal American Recovery and Reinvestment Act of 2009 (P.L. 111-5).
(e) There is a state "off" indicator for this state for a week if the commissioner determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve (12) weeks, the requirements of subsection (c) have not been met.
(f) With respect to benefits for weeks of unemployment beginning after August 13, 1981, "rate of insured unemployment," for purposes of subsection (c), means the percentage derived by dividing:
(1) the average weekly number of individuals filing claims for regular compensation in this state for weeks of unemployment with respect to the most recent 13 consecutive week period (as determined by the board on the basis of this state's reports to the United States Secretary of Labor); by
(2) the average monthly employment covered under this article

for the first four (4) of the most recent six (6) completed calendar quarters ending before the end of such 13-week period.
(g) "Regular benefits" means benefits payable to an individual under this article or under the law of any other state (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. 8501 through 8525) other than extended benefits. "Additional benefits" means benefits other than extended benefits and which are totally financed by a state payable to exhaustees by reason of conditions of high unemployment or by reason of other special factors under the provisions of any state law. If extended compensation is payable to an individual by this state and additional compensation is payable to the individual for the same week by any state, the individual may elect which of the two (2) types of compensation to claim.
(h) "Extended benefits" means benefits (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. 8501 through 8525) payable to an individual under the provisions of this article for weeks of unemployment in the individual's "eligibility period". Pursuant to Section 3304 of the Internal Revenue Code extended benefits are not payable to interstate claimants filing claims in an agent state which is not in an extended benefit period, against the liable state of Indiana when the state of Indiana is in an extended benefit period. This prohibition does not apply to the first two (2) weeks claimed that would, but for this prohibition, otherwise be payable. However, only one (1) such two (2) week period will be granted on an extended claim. Notwithstanding any other provisions of this chapter, with respect to benefits for weeks of unemployment beginning after October 31, 1981, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that the individual would, but for this clause, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero (0)) by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.
(i) "Eligibility period" of an individual means the period consisting of the weeks in the individual's benefit period which begin in an extended benefit period and, if the individual's benefit period ends within such extended benefit period, any weeks thereafter which begin in such extended benefit period. For any weeks of unemployment beginning after February 17, 2009, and before January 1, 2012, an individual's eligibility period (as described in Section 203(c) of the Federal-State Unemployment Compensation Act of 1970) is, for purposes of any determination of eligibility for extended compensation under state law, considered to include any week that begins:
(1) after the date as of which the individual exhausts all rights to emergency unemployment compensation; and (2) during an extended benefit period that began on or before the date described in subdivision (1).
(j) "Exhaustee" means an individual who, with respect to any week of unemployment in the individual's eligibility period:
(1) has received, prior to such week, all of the regular benefits including dependent's allowances that were available to the individual under this article or under the law of any other state (including benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. 8501 through 8525) in the individual's current benefit period that includes such week. However, for the purposes of this subsection, an individual shall be deemed to have received all of the regular benefits that were available to the individual although as a result of a pending appeal with respect to wages that were not considered in the original monetary determination in the individual's benefit period or although a nonmonetary decision denying benefits is pending, the individual may subsequently be determined to be entitled to added regular benefits;
(2) may be entitled to regular benefits with respect to future weeks of unemployment but such benefits are not payable with respect to such week of unemployment by reason of seasonal limitations in any state unemployment insurance law; or
(3) having had the individual's benefit period expire prior to such week, has no, or insufficient, wages on the basis of which the individual could establish a new benefit period that would include such week;
and has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Act of 1974, the Automotive Products Trade Act of 1965 and such other federal laws as are specified in regulations issued by the United States Secretary of Labor, and has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada; but if the individual is seeking such benefits and the appropriate agency finally determines that the individual is not entitled to benefits under such law, the individual is considered an exhaustee.
(k) "State law" means the unemployment insurance law of any state, approved by the United States Secretary of Labor under Section 3304 of the Internal Revenue Code.
(l) With respect to compensation for weeks of unemployment beginning after March 1, 2011, and ending on the later of December 10, 2011, or the week ending four (4) weeks before the last week for which federal sharing is authorized by Section 2005(a) of Division B, Title II (the federal Assistance to Unemployed and Struggling Families Act) of the federal American Recovery and Reinvestment Act of 2009 (P.L. 111-5), in addition to the tests for a state "on" indicator under subsections (c) and (d), there is a state "on" indicator for a week if:
(1) the average rate of insured unemployment for the period consisting of the week and the immediately preceding twelve

(12) weeks equals or exceeds five percent (5%); and
(2) the average rate of insured unemployment for the period consisting of the week and the immediately preceding twelve (12) weeks equals or exceeds one hundred twenty percent (120%) of the average rates of insured unemployment for the corresponding thirteen (13) week period ending in each of the preceding three (3) calendar years.
(m) There is a state "off" indicator for a week based on the rate of insured unemployment only if the rate of insured unemployment for the period consisting of the week and the immediately preceding twelve (12) weeks does not result in an "on" indicator under subsection (c)(1).
(n) With respect to compensation for weeks of unemployment beginning after March 1, 2011, and ending on the later of December 10, 2011, or the week ending four (4) weeks before the last week for which federal sharing is authorized by Section 2005(a) of Division B, Title II (the federal Assistance to Unemployed and Struggling Families Act) of the federal American Recovery and Reinvestment Act of 2009 (P.L. 111-5), in addition to the tests for a state "on" indicator under subsections (c), (d), and (l) there is a state "on" indicator for a week if:
(1) the average rate of total unemployment (seasonally adjusted), as determined by the United States Secretary of Labor, for the period consisting of the most recent three (3) months for which data for all states are published before the close of the week equals or exceeds six and one-half percent (6.5%); and
(2) the average rate of total unemployment in Indiana (seasonally adjusted), as determined by the United States Secretary of Labor, for the three (3) month period referred to in subdivision (1) equals or exceeds one hundred ten percent (110%) of the average for any or all of the corresponding three (3) month periods ending in the three (3) preceding calendar years.
(o) There is a state "off" indicator for a week based on the rate of total unemployment only if the rate of total unemployment for the period consisting of the most recent three (3) months for which data for all states are published before the close of the week does not result in an "on" indicator under subsection (d)(1).
(Formerly: Acts 1971, P.L.355, SEC.7; Acts 1973, P.L.239, SEC.2.) As amended by Acts 1977, P.L.262, SEC.4; Acts 1981, P.L.209, SEC.3; Acts 1982, P.L.95, SEC.2; P.L.2-1987, SEC.27; P.L.18-1987, SEC.24; P.L.21-1995, SEC.64; P.L.175-2009, SEC.3; P.L.12-2011, SEC.1.

IC 22-4-2-35
Credit reserve ratio
Sec. 35. An employer's credit reserve ratio is determined on the basis of the relationship that the credit balance shown by his experience account as of the computation date bears to the wages

paid by the employer or his predecessors for the employment during the thirty-six (36) months immediately preceding the computation date.
As added by Acts 1977, P.L.262, SEC.5.

IC 22-4-2-36
Debit reserve ratio
Sec. 36. An employer's debit reserve ratio is determined on the basis of the relationship that the debit balance shown by his experience account as of the computation date bears to the wages paid by the employer or his predecessors for employment during the thirty-six (36) months immediately preceding the computation date.
As added by Acts 1977, P.L.262, SEC.6.

IC 22-4-2-37
School
Sec. 37. For the purposes of IC 22-4-8-2(j)(3)(C), "school" means an educational institution that is accredited and approved by the Indiana state board of education and is an academic school system, whereby a student may progressively advance, starting with the first grade through the twelfth grade. This includes all accredited public and parochial schools which are primary, secondary, or preparatory schools. "School" does not include:
(1) a kindergarten, not a part of the public or parochial school system;
(2) a day care center;
(3) an organization furnishing psychiatric care and treatment;
(4) an organization furnishing training or rehabilitation for individuals with mental retardation or a physical disability, which organization is not a part of the public or parochial school system; or
(5) an organization offering preschool training, not a part of the public or parochial school system.
As added by Acts 1977, P.L.262, SEC.7. Amended by P.L.20-1984, SEC.195; P.L.99-1988, SEC.23; P.L.23-1993, SEC.128; P.L.99-2007, SEC.186.

IC 22-4-2-38
Review board
Sec. 38. As used in this article, "review board" means the unemployment insurance review board.
As added by P.L.18-1987, SEC.25.

IC 22-4-2-39
Liability administrative law judge
Sec. 39. As used in this article, "liability administrative law judge" means a person who is:
(1) employed as an administrative law judge under IC 22-4-17-4; and
(2) authorized to hear matters described in IC 22-4-32-1. As added by P.L.108-2006, SEC.4.

IC 22-4-2-40
"Drug test"
Sec. 40. As used in this article, "drug test" means a test that contains at least a five (5) drug panel that tests for the following:
(1) Amphetamines.
(2) Cocaine.
(3) Opiates (2,000 ng/ml).
(4) PCP.
(5) THC.
A drug test described in this section must be performed at a United States Department of Health and Human Services certified laboratory, with specimen collection performed by a collector certified by the United States Department of Transportation and the cost of the drug test paid by the employer.
As added by P.L.12-2011, SEC.2.



CHAPTER 3. UNEMPLOYMENT DEFINED

IC 22-4-3-2
"Partially unemployed" defined
Sec. 2. An individual is "partially unemployed" when, because of lack of available work, he is working less than his normal customary full-time hours for his regular employer and his remuneration is less than his weekly benefit amount in any calendar week, but no individual shall be deemed totally, part-totally, or partially unemployed in any week which he is regularly and customarily employed full-time on a straight commission basis.
(Formerly: Acts 1947, c.208, s.302.)

IC 22-4-3-3
Exceptions; on call or as needed employment
Sec. 3. An individual is not totally unemployed, part-totally unemployed, or partially unemployed for any week in which the individual:
(1) is regularly and customarily employed on an on-call or as needed basis; and
(2) has:
(A) remuneration for personal services payable to the individual; or
(B) work available from the individual's on-call or as needed employer.
As added by P.L.2-2011, SEC.1.

IC 22-4-3-4
Exception; vacation period with remuneration
Sec. 4. (a) Except as provided in subsection (b), an individual is not totally unemployed, part-totally unemployed, or partially unemployed for any week in which the department finds that the individual:
(1) is on a vacation week; and
(2) is receiving, or has received, remuneration from the employer for that week.
(b) Subsection (a) does not apply to an individual whose employer fails to comply with a department rule or policy regarding the filing of a notice, report, information, or claim in connection with an individual, group, or mass separation arising from the vacation period.
As added by P.L.2-2011, SEC.2. Amended by P.L.6-2012, SEC.151.
IC 22-4-3-5
Exception; vacation period without remuneration by agreement or policy
Sec. 5. (a) Except as provided in subsection (c) and subject to subsection (b), an individual is not totally unemployed, part-totally unemployed, or partially unemployed for any week in which the department finds the individual:
(1) is on a vacation week; and
(2) has not received remuneration from the employer for that week, because of:
(A) a written contract between the employer and the employees; or
(B) the employer's regular vacation policy and practice.
(b) Subsection (a) applies only if the department finds that the individual has a reasonable assurance that the individual will have employment available with the employer after the vacation period ends.
(c) Subsection (a) does not apply to an individual whose employer fails to comply with a department rule or policy regarding the filing of a notice, report, information, or claim in connection with an individual, group, or mass separation arising from the vacation period.
As added by P.L.2-2011, SEC.3. Amended by P.L.6-2012, SEC.152.



CHAPTER 4. REMUNERATION, WAGES, WAGE CREDITS, AND PREVIOUSLY UNCOVERED SERVICES DEFINED

IC 22-4-4-2
Definitions; wages
Sec. 2. (a) Except as otherwise provided in this section, "wages" means all remuneration as defined in section 1 of this chapter paid to an individual by an employer, remuneration received as tips or gratuities in accordance with Sections 3301 and 3102 et seq. of the Internal Revenue Code, and includes all remuneration considered as wages under Sections 3301 and 3102 et seq. of the Internal Revenue Code. However, the term shall not include any amounts paid as compensation for services specifically excluded by IC 22-4-8-3 or IC 22-4-8-3.5 from the definition of employment as defined in IC 22-4-8-1 and IC 22-4-8-2. The term shall include, but not be limited to, any payments made by an employer to an employee or former employee, under order of the National Labor Relations Board, or a successor thereto, or agency named to perform the duties thereof, as additional pay, back pay, or for loss of employment, or any such payments made in accordance with an agreement made and entered into by an employer, a union, and the National Labor Relations Board.
(b) The term "wages" shall not include the following:
(1) That part of remuneration which, after remuneration equal to:
(A) seven thousand dollars ($7,000), has been paid in a calendar year to an individual by an employer or the employer's predecessor with respect to employment during any calendar year that begins after December 31, 1982, and

before January 1, 2011; or
(B) nine thousand five hundred dollars ($9,500), has been paid in a calendar year to an individual by an employer or the employer's predecessor for employment during a calendar year that begins after December 31, 2010;
unless that part of the remuneration is subject to a tax under a federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund. For the purposes of this subdivision, the term "employment" shall include service constituting employment under any employment security law of any state or of the federal government. However, nothing in this subdivision shall be taken as an approval or disapproval of any related federal legislation.
(2) The amount of any payment (including any amount paid by an employer for insurance or annuities or into a fund to provide for any such payment) made to, or on behalf of, an individual or any of the individual's dependents under a plan or system established by an employer which makes provision generally for individuals performing service for it (or for such individuals generally and their dependents) or for a class or classes of such individuals (or for a class or classes of such individuals and their dependents) on account of:
(A) retirement;
(B) sickness or accident disability;
(C) medical or hospitalization expenses in connection with sickness or accident disability; or
(D) death.
(3) The amount of any payment made by an employer to an individual performing service for it (including any amount paid by an employer for insurance or annuities or into a fund to provide for any such payment) on account of retirement.
(4) The amount of any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability made by an employer to, or on behalf of, an individual performing services for it and after the expiration of six (6) calendar months following the last calendar month in which the individual performed services for such employer.
(5) The amount of any payment made by an employer to, or on behalf of, an individual performing services for it or to the individual's beneficiary:
(A) from or to a trust exempt from tax under Section 401(a) of the Internal Revenue Code at the time of such payment unless such payment is made to an individual performing services for the trust as remuneration for such services and not as a beneficiary of the trust; or
(B) under or to an annuity plan which, at the time of such payments, meets the requirements of Section 401(a)(3), 401(a)(4), 401(a)(5), and 401(a)(6) of the Internal Revenue

Code.
(6) Remuneration paid in any medium other than cash to an individual for service not in the course of the employer's trade or business.
(7) The amount of any payment (other than vacation or sick pay) made to an individual after the month in which the individual attains the age of sixty-five (65) if the individual did not perform services for the employer in the period for which such payment is made.
(8) The payment by an employer (without deduction from the remuneration of the employee) of the tax imposed upon an employee under Sections 3101 et seq. of the Internal Revenue Code (Federal Insurance Contributions Act).
(Formerly: Acts 1947, c.208, s.402; Acts 1951, c.295, s.2; Acts 1957, c.299, s.12; Acts 1967, c.310, s.5; Acts 1971, P.L.355, SEC.8.) As amended by Acts 1977, P.L.262, SEC.8; P.L.227-1983, SEC.1; P.L.20-1986, SEC.2; P.L.2-1987, SEC.28; P.L.21-1995, SEC.65; P.L.98-2005, SEC.1; P.L.175-2009, SEC.4; P.L.110-2010, SEC.23.

IC 22-4-4-3
Definitions; wage credits
Sec. 3. (a) For calendar quarters beginning on and after July 1, 1997, and before July 1, 1998, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed five thousand four hundred dollars ($5,400) and may not include payments specified in section 2(b) of this chapter.
(b) For calendar quarters beginning on and after July 1, 1998, and before July 1, 1999, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed five thousand six hundred dollars ($5,600) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(c) For calendar quarters beginning on and after July 1, 1999, and before July 1, 2000, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed five thousand eight hundred dollars ($5,800) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(d) For calendar quarters beginning on and after July 1, 2000, and before July 1, 2001, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not

exceed six thousand seven hundred dollars ($6,700) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(e) For calendar quarters beginning on and after July 1, 2001, and before July 1, 2002, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed seven thousand three hundred dollars ($7,300) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(f) For calendar quarters beginning on and after July 1, 2002, and before July 1, 2003, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed seven thousand nine hundred dollars ($7,900) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(g) For calendar quarters beginning on and after July 1, 2003, and before July 1, 2004, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed eight thousand two hundred sixteen dollars ($8,216) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(h) For calendar quarters beginning on and after July 1, 2004, and before July 1, 2005, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed eight thousand seven hundred thirty-three dollars ($8,733) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(i) For calendar quarters beginning on and after July 1, 2005, and before July 1, 2012, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed nine thousand two hundred fifty dollars ($9,250) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(j) For calendar quarters beginning on and after July 1, 2012, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not include payments that are excluded from the definition of wages under section 2(b) of this chapter. (Formerly: Acts 1947, c.208, s.403; Acts 1957, c.294, s.1; Acts 1959, c.97, s.1; Acts 1965, c.190, s.2; Acts 1967, c.310, s.6; Acts 1971, P.L.355, SEC.9; Acts 1973, P.L.240, SEC.2; Acts 1974, P.L.110, SEC.2.) As amended by Acts 1976, P.L.114, SEC.1; Acts 1977, P.L.262, SEC.9; Acts 1980, P.L.158, SEC.1; P.L.34-1985, SEC.3; P.L.171-1991, SEC.1; P.L.21-1995, SEC.66; P.L.259-1997(ss), SEC.1; P.L.30-2000, SEC.1; P.L.273-2003, SEC.1; P.L.2-2011, SEC.4.

IC 22-4-4-4
Previously uncovered services
Sec. 4. With respect to weeks of unemployment beginning on or after January 1, 1978, wages for insured work includes wages paid for previously uncovered services. For the purposes of this section, the term "previously uncovered services" means services:
(1) which are not employment as defined in IC 22-4-8-1 and are not services covered pursuant to IC 22-4-9-5 at any time during the one (1) year period ending December 31, 1975; and
(2)(A) which are agricultural labor as defined in IC 22-4-8-2(l) or domestic service as defined in IC 22-4-8-2(m); or
(B) which are services performed by an employee of this state or a political subdivision of this state, as provided in IC 22-4-8-2(i), or by an employee of a not-for-profit educational institution which is not an eligible postsecondary educational institution, as provided in IC 22-4-8-2(j), except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 was paid on the basis of the services.
As added by Acts 1977, P.L.262, SEC.10. Amended by P.L.2-2007, SEC.290.



CHAPTER 5. DEDUCTIBLE INCOME DEFINED

IC 22-4-5-1
Definition
Sec. 1. (a) "Deductible income" wherever used in this article, means income deductible from the weekly benefit amount of an individual in any week, and shall include, but shall not be limited to, any of the following:
(1) Remuneration for services from employing units, whether or not such remuneration is subject to contribution under this article, except as provided in subsection (c).
(2) Dismissal pay.
(3) Vacation pay.
(4) Pay for idle time.
(5) Holiday pay.
(6) Sick pay.
(7) Traveling expenses granted to an individual by an employing unit and not fully accounted for by such individual.
(8) Net earnings from self-employment.
(9) Payments in lieu of compensation for services.
(10) Awards by the national labor relations board of additional pay, back pay, or for loss of employment, or any such payments made under an agreement entered into by an employer, a union, and the National Labor Relations Board.
(11) Payments made to an individual by an employing unit pursuant to the terms of the Fair Labor Standards Act (Federal Wage and Hour Law, 29 U.S.C. 201 et seq.).
(12) This subdivision applies to initial claims for unemployment filed for a week that begins after March 14, 2008, and before October 1, 2011. For a week in which a payment is actually received by an individual, payments made by an employer to an individual who accepts an offer from the employer in connection with a layoff or a plant closure.
(13) This subdivision applies to initial claims for unemployment filed for a week that begins after March 14, 2008, and before October 1, 2011. Except as provided in subsection (c)(2), the part of a payment made by an employer to an individual who accepts an offer from the employer in connection with a layoff or a plant closure if that part is attributable to a week and the week:
(A) occurs after an individual receives the payment; and
(B) was used under the terms of a written agreement to

compute the payment.
(b) Deductible income shall not include the first three dollars ($3), or twenty percent (20%) of the claimant's weekly benefit amount rounded to the next lowest dollar, whichever is the larger, of remuneration paid or payable to an individual with respect to any week by other than the individual's base period employer or employers.
(c) For the purpose of deductible income only, remuneration for services from employing units does not include:
(1) bonuses, gifts, or prizes awarded to an employee by an employing unit; or
(2) for initial claims for unemployment filed for a week that begins after March 14, 2008, and before October 1, 2011, compensation made under a valid negotiated contract or agreement in connection with a layoff or plant closure, without regard to how the compensation is characterized by the contract or agreement.
(d) Deductible income does not include a supplemental unemployment insurance benefit made under a valid negotiated contract or agreement.
(e) Deductible income does not include any payments made to an individual by a court system under a summons for jury service.
(Formerly: Acts 1947, c.208, s.501; Acts 1953, c.177, s.10; Acts 1957, c.299, s.16; Acts 1967, c.310, s.7.) As amended by P.L.227-1983, SEC.2; P.L.20-1986, SEC.3; P.L.138-2008, SEC.2; P.L.110-2010, SEC.24; P.L.2-2011, SEC.5.

IC 22-4-5-2
Specific items deductible
Sec. 2. (a) Payments in lieu of a vacation awarded to an employee by an employing unit shall be considered as deductible income in and with respect to the week in which the same is actually paid. The payment of accrued vacation pay, dismissal pay, or severance pay to an individual separated from employment by an employing unit shall be allocated to the period of time for which such payment is made immediately following the date of separation, and an individual receiving such payments shall not be deemed unemployed with respect to a week during which such allocated deductible income equals or exceeds the weekly benefit amount of his claim. Pay for idle time; sick pay; traveling expenses granted to an individual by an employing unit and not fully accounted for by such individual; earnings from self-employment; awards by the National Labor Relations Board of additional pay, back pay, or for loss of employment; or any such payments made under an agreement entered into by an employer, a union, and the National Labor Relations Board; and payments to an employee by an employing unit made pursuant to the terms and provisions of the Fair Labor Standards Act shall be deemed to constitute deductible income with respect to the week or weeks for which such payments are made. However, if such payments made pursuant to the provisions of the National Labor

Relations Act or of the Fair Labor Standards Act or through agreement with a union are not, by the terms of the order or agreement under which said payments are made, allocated to any designated week or weeks, then, and in such cases, such payments shall be considered as deductible income in and with respect to the week in which the same is actually paid.
(b) Holiday pay which is paid not later than the normal pay day for the pay period in which the holiday occurred shall be deemed to constitute deductible income with respect to the week for which such payments are made. Holiday pay which is paid after the normal pay day for the pay period in which the holiday occurred shall be considered as deductible income in and with respect to the week in which the same is actually paid.
(c) Payment of vacation pay, if made prior to the vacation period or not later than the normal pay day for the pay period in which the vacation was taken, shall be deemed deductible income with respect to the week or weeks falling within such vacation period for which vacation payment is made. Payment of vacation pay made subsequent to the normal pay day for the pay period in which the vacation was taken shall be deemed deductible income with respect to the week in which such payment is made.
(Formerly: Acts 1947, c.208, s.502; Acts 1953, c.177, s.11; Acts 1967, c.310, s.8; Acts 1971, P.L.355, SEC.10.) As amended by Acts 1981, P.L.209, SEC.4; P.L.20-1986, SEC.4.

IC 22-4-5-3
Work week specified in contract; conditions for use
Sec. 3. (a) This section applies for purposes of deductible income only.
(b) If:
(1) an employee and an employing unit have agreed in a labor contract, that is negotiated on or before May 10, 1987, and any renewals thereafter of such contract, to establish a work week that is a different term of seven (7) days than the calendar week;
(2) the employing unit has filed a written notice with the division on a form prescribed by the division stating that a work week other than the calendar week has been established under the labor contract between the employing unit and its employees; and
(3) the notice has been filed with the division before an employee working on the contractual work week files a claim for unemployment compensation benefits;
the work week specified in the contract may be used for purposes of this chapter.
As added by P.L.241-1987, SEC.2.



CHAPTER 6. EMPLOYING UNITS DEFINED

IC 22-4-6-2
Contributions; determination; remuneration other than money
Sec. 2. For the purpose of determining the liability of an employing unit for the payment of contributions and the number of individuals performing services for remuneration, or under any contract of hire, there shall be included all individuals attending an established school, college, university, hospital or training course, who, in lieu of remuneration for such services, receive either meals, lodging, books, tuition or other educational facilities.
(Formerly: Acts 1947, c.208, s.602.)

IC 22-4-6-3
Concurrent employment by related corporations
Sec. 3. (a) If two (2) or more related entities, including partnerships, limited liability partnerships, associations, trusts, joint ventures, estates, joint stock companies, limited liability companies, insurance companies, or corporations, or a combination of these entities, concurrently employ the same individual and compensate that individual through a common paymaster that is one (1) of the entities, those entities shall be considered to be one (1) employing unit.
(b) For purposes of this section, entities shall be considered related entities if they satisfy any one (1) of the following tests at any

time during the calendar quarter:
(1) The corporations are members of a "controlled group of corporations", as defined in Section 1563 of the Internal Revenue Code (generally parent-subsidiary or brother-sister controlled groups), or would be members if Section 1563(a)(4) and 1563(b) of the Internal Revenue Code did not apply and if the phrase "more than fifty percent (50%)" were substituted for the phrase "at least eighty percent (80%)" wherever it appears in Section 1563(a) of the Internal Revenue Code.
(2) In the case of an entity that does not issue stock, either fifty percent (50%) or more of the members of one (1) entity's board of directors (or other governing body) are members of the other entity's board of directors (or other governing body), or the holders of fifty percent (50%) or more of the voting power to select these members are concurrently the holders of fifty percent (50%) or more of that power with respect to the other entity.
(3) Fifty percent (50%) or more of one (1) entity's officers are concurrently officers of the other entity.
(4) Thirty percent (30%) or more of one (1) entity's employees are concurrently employees of the other entity.
(5) The entities are part of an affiliated group, as defined in Section 1504 of the Internal Revenue Code, except that the ownership percentage in Section 1504(a)(2) of the Internal Revenue Code shall be determined using fifty percent (50%) instead of eighty percent (80%).
Entities shall be considered related entities for an entire calendar quarter if they satisfy the requirements of this subsection at any time during the calendar quarter.
(c) For purposes of this section, "concurrent employment" means the contemporaneous existence of an employment relationship between an individual and two (2) or more entities.
As added by P.L.128-1984, SEC.1. Amended by P.L.2-1987, SEC.29; P.L.175-2009, SEC.6.



CHAPTER 7. EMPLOYERS DEFINED

IC 22-4-7-2
"Employer" further defined
Sec. 2. "Employer" also means the following:
(a) Any employing unit whether or not an employing unit at the time of the acquisition which acquires the organization, trade, or business within this state of another which at the time of such acquisition is an employer subject to this article, and any employing unit whether or not an employing unit at the time of the acquisition which acquires substantially all the assets within this state of such an

employer used in or in connection with the operation of such trade or business, if the acquisition of substantially all such assets of such trade or business results in or is used in the operation or continuance of an organization, trade, or business.
(b) Any employing unit (whether or not an employing unit at the time of acquisition) which acquires a distinct and segregable portion of the organization, trade, or business within this state of another employing unit which at the time of such acquisition is an employer subject to this article only if the employment experience of the disposing employing unit combined with the employment of its predecessor or predecessors would have qualified such employing unit under section 1 of this chapter if the portion acquired had constituted its entire organization, trade, or business and the acquisition results in the operation or continuance of an organization, trade, or business.
(c) Any employing unit which, having become an employer under section 1, 2(a), 2(b), 2(d), 2(f), or 2(h) of this chapter, has not ceased to be an employer by compliance with the provisions of IC 22-4-9-2 and IC 22-4-9-3.
(d) For the effective period of its election pursuant to IC 22-4-9-4 or IC 22-4-9-5, any other employing unit which has elected to become fully subject to this article.
(e) Any employing unit for which service in employment as defined in IC 22-4-8-2(l) is performed. In determining whether an employing unit for which service other than agricultural labor is also performed is an employer under sections 1 or 2 of this chapter, the wages earned or the employment of an employee performing service in agricultural labor may not be taken into account. If an employing unit is determined an employer of agricultural labor, the employing unit shall be determined an employer for the purposes of section 1 of this chapter.
(f) Any employing unit not an employer by reason of any other paragraph of section 2(a) through 2(e) of this chapter inclusive, for which within either the current or preceding calendar year services in employment are or were performed with respect to which such employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment insurance fund; or which, as a condition for approval of this article for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required, pursuant to such Act, to be an "employer" under this article; however, an employing unit subject to contribution solely because of the terms of this subsection may file a written application to cover and insure the employing unit's employees under the unemployment insurance law of another jurisdiction. Upon approval of such application by the department, the employing unit shall not be deemed to be an employer and such service shall not be deemed employment under this article.
(g) Any employing unit for which service in employment, as defined in IC 22-4-8-2(i) or IC 22-4-8-2(i)(1), is performed.
(h) Any employing unit for which service in employment, as

defined in IC 22-4-8-2(j), is performed.
(i) Any employing unit for which service in employment as defined in IC 22-4-8-2(m) is performed. In determining whether an employing unit for which service other than domestic service is also performed is an employer under sections 1 or 2 of this chapter, the wages earned or the employment of an employee performing domestic service may not be taken into account.
(Formerly: Acts 1947, c.208, s.702; Acts 1951, c.295, s.3; Acts 1967, c.310, s.10; Acts 1971, P.L.355, SEC.12.) As amended by Acts 1977, P.L.262, SEC.12; P.L.108-2006, SEC.5.

IC 22-4-7-3
"Seasonal employer"; "seasonal determination"
Sec. 3. (a) As used in this article, "seasonal employer" means an employer that, because of climatic conditions or the seasonal nature of a product or service, customarily operates all or a portion of its business only during a regularly recurring period or periods of less than twenty-six (26) weeks for all seasonal periods during a calendar year. An employer may be a seasonal employer with respect to a portion of its business only if that portion, under the usual and customary practice in the industry, is identifiable as a functionally distinct operation.
(b) As used in this article, "seasonal determination" means a decision made by the department after application on prescribed forms as to the seasonal nature of the employer, the normal seasonal period or periods of the employer, and the seasonal operation of the employer covered by such determination.
As added by P.L.228-1983, SEC.1. Amended by P.L.18-1987, SEC.26.



CHAPTER 8. EMPLOYMENT DEFINED

facilities used in connection with the performance of the services (other than in facilities for transportation).
(3) The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.
(Formerly: Acts 1947, c.208, s.801; Acts 1971, P.L.355, SEC.13.) As amended by P.L.108-2006, SEC.6.

IC 22-4-8-2
Services included
Sec. 2. The term "employment" shall include:
(a) An individual's entire service performed within or both within and without Indiana if the service is localized in Indiana.
(b) An individual's entire service performed within or both within and without Indiana if the service is not localized in any state, but some of the service is performed in Indiana and:
(1) the base of operations, or, if there is no base of operations, then the place from which such service is directed or controlled is in Indiana;
(2) the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in Indiana; or
(3) such service is not covered under the unemployment compensation law of any other state or Canada, and the place from which the service is directed or controlled is in Indiana.
(c) Services not covered under subsections (a) and (b) and performed entirely without Indiana, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state or of the United States, shall be deemed to be employment subject to this article if the department approves the election of the individual performing such services and the employing unit for which such services are performed, that the entire services of such individual shall be deemed to be employment subject to this article.
(d) Services covered by an election duly approved by the department, in accordance with an agreement pursuant to IC 22-4-22-1 through IC 22-4-22-5, shall be deemed to be employment during the effective period of such election.
(e) Service shall be deemed to be localized within a state if:
(1) the service is performed entirely within such state; or
(2) the service is performed both within and without such state, but the service performed without such state is incidental to the individual's service within the state, such as is temporary or transitory in nature or consists of isolated transactions.
(f) Periods of vacation with pay or leave with pay, other than military leave granted or given to an individual by an employer.
(g) Notwithstanding any other provisions of this article, the term employment shall also include all services performed by an officer or member of the crew of an American vessel or American aircraft,

on or in connection with such vessel or such aircraft, provided that the operating office, from which the operations of such vessel operating on navigable waters within or the operations of such aircraft within, or the operation of such vessel or aircraft within and without the United States are ordinarily and regularly supervised, managed, directed, and controlled, is within this state.
(h) Services performed for an employer which is subject to contribution solely by reason of liability for any federal tax against which credit may be taken for contributions paid into a state unemployment compensation fund.
(i) The following:
(1) Service performed after December 31, 1971, by an individual in the employ of this state or any of its instrumentalities (or in the employ of this state and one (1) or more other states or their instrumentalities) for a hospital or eligible postsecondary educational institution located in Indiana.
(2) Service performed after December 31, 1977, by an individual in the employ of this state or a political subdivision of the state or any instrumentality of the state or a political subdivision, or any instrumentality which is wholly owned by the state and one (1) or more other states or political subdivisions, if the service is excluded from "employment" as defined in Section 3306(c)(7) of the Federal Unemployment Tax Act (26 U.S.C. 3306(c)(7)). However, service performed after December 31, 1977, as the following is excluded:
(A) An elected official.
(B) A member of a legislative body or of the judiciary of a state or political subdivision.
(C) A member of the state national guard or air national guard.
(D) An employee serving on a temporary basis in the case of fire, snow, storm, earthquake, flood, or similar emergency.
(E) An individual in a position which, under the laws of the state, is designated as:
(i) a major nontenured policymaking or advisory position; or
(ii) a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight (8) hours per week.
(3) Service performed after March 31, 1981, by an individual whose service is part of an unemployment work relief or work training program assisted or financed in whole by any federal agency or an agency of this state or a political subdivision of this state, by an individual receiving such work relief or work training is excluded.
(j) Service performed after December 31, 1971, by an individual in the employ of a religious, charitable, educational, or other organization, but only if the following conditions are met:
(1) The service is excluded from "employment" as defined in

the Federal Unemployment Tax Act solely by reason of Section 3306(c)(8) of that act (26 U.S.C. 3306(c)(8)).
(2) The organization had four (4) or more individuals in employment for some portion of a day in each of twenty (20) different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.
(3) For the purposes of subdivisions (1) and (2), the term "employment" does not apply to service performed as follows:
(A) In the employ of:
(i) a church or convention or association of churches; or
(ii) an organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches.
(B) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order.
(C) Before January 1, 1978, in the employ of a school which is not an eligible postsecondary educational institution.
(D) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market by an individual receiving such rehabilitation or remunerative work.
(E) As part of an unemployment work relief or work training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof, by an individual receiving such work relief or work training.
(k) The service of an individual who is a citizen of the United States, performed outside the United States (except in Canada), after December 31, 1971, in the employ of an American employer (other than service which is deemed "employment" under the provisions of subsection (a), (b), or (e) or the parallel provisions of another state's law), if the following apply:
(1) The employer's principal place of business in the United States is located in this state.
(2) The employer has no place of business in the United States, but the employer is:
(A) an individual who is a resident of this state;
(B) a corporation which is organized under the laws of this state;
(C) a partnership, limited liability partnership, or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any

one (1) other state; or
(D) an association, a joint venture, an estate, a limited liability company, a joint stock company, or an insurance company (referred to as an "entity" in this clause), and either:
(i) the entity is organized under the laws of this state; or
(ii) the number of owners, members, or beneficiaries who are residents of this state is greater than the number who are residents of any one (1) other state.
(3) None of the criteria of subdivisions (1) and (2) is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state.
(4) An "American employer," for purposes of this subsection, means:
(A) an individual who is a resident of the United States;
(B) a partnership or limited liability partnership, if two-thirds (2/3) or more of the partners are residents of the United States;
(C) a trust, if all of the trustees are residents of the United States; or
(D) a corporation, an association, a joint venture, an estate, a limited liability company, a joint stock company, or an insurance company organized or established under the laws of the United States or of any state.
(l) The term "employment" also includes the following:
(1) Service performed after December 31, 1977, by an individual in agricultural labor (as defined in section 3(c) of this chapter) when the service is performed for an employing unit which:
(A) during any calendar quarter in either the current or preceding calendar year paid cash remuneration of twenty thousand dollars ($20,000) or more to individuals employed in agricultural labor; or
(B) for some portion of a day in each of twenty (20) different calendar weeks, whether or not the weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor ten (10) or more individuals, regardless of whether they were employed at the same time.
(2) For the purposes of this subsection, any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of the crew leader:
(A) if the crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963, or substantially all the members of the crew operate or maintain tractors, mechanized harvesting or crop dusting equipment, or any other mechanized equipment, which is provided by the crew leader; and (B) if the individual is not an employee of another person within the meaning of section 1 of this chapter.
(3) For the purposes of subdivision (1), in the case of an individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of the crew leader under subdivision (2):
(A) the other person and not the crew leader shall be treated as the employer of the individual; and
(B) the other person shall be treated as having paid cash remuneration to the individual in an amount equal to the amount of cash remuneration paid to the individual by the crew leader (either on the individual's own behalf or on behalf of the other person) for the service in agricultural labor performed for the other person.
(4) For the purposes of this subsection, the term "crew leader" means an individual who:
(A) furnishes individuals to perform service in agricultural labor for any other person;
(B) pays (either on the individual's own behalf or on behalf of the other person) the agricultural laborers furnished by the individual for the service in agricultural labor performed by them; and
(C) has not entered into a written agreement with the other person under which the individual is designated as an employee of the other person.
(m) The term "employment" includes domestic service after December 31, 1977, in a private home, local college club, or local chapter of a college fraternity or sorority performed for a person who paid cash remuneration of one thousand dollars ($1,000) or more after December 31, 1977, in the current calendar year or the preceding calendar year to individuals employed in the domestic service in any calendar quarter.
(Formerly: Acts 1947, c.208, s.802; Acts 1971, P.L.355, SEC.14.) As amended by Acts 1977, P.L.262, SEC.13; Acts 1978, P.L.122, SEC.1; Acts 1979, P.L.229, SEC.1; Acts 1981, P.L.209, SEC.5; P.L.18-1987, SEC.27; P.L.2-2007, SEC.291; P.L.3-2008, SEC.158; P.L.175-2009, SEC.7.

IC 22-4-8-3
Services not included; determination of status
Sec. 3. "Employment" shall not include the following:
(1) Except as provided in section 2(i) of this chapter, service performed prior to January 1, 1978, in the employ of this state, any other state, any town or city, or political subdivision, or any instrumentality of any of them, other than service performed in the employ of a municipally owned public utility as defined in this article; or service performed in the employ of the United States of America, or an instrumentality of the United States immune under the Constitution of the United States from the contributions imposed by this article, except that to the extent

that the Congress of the United States shall permit states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation statute, all of the provisions of this article shall be applicable to such instrumentalities, in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals, and services. However, if this state shall not be certified for any year by the Secretary of Labor under Section 3304 of the Internal Revenue Code the payments required of such instrumentalities with respect to such year shall be refunded by the commissioner from the fund in the same manner and within the same period as is provided in IC 22-4-32-19 with respect to contribution erroneously paid or wrongfully assessed.
(2) Service with respect to which unemployment compensation is payable under an unemployment compensation system established by an Act of Congress; however, the department is authorized to enter into agreements with the proper agencies under such Act of Congress which agreements shall become effective ten (10) days after publication thereof, in accordance with rules adopted by the department under IC 4-22-2, to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this article, acquired rights to unemployment compensation under such Act of Congress, or who have, after having acquired potential rights to unemployment compensation under such Act of Congress, acquired rights to benefits under this article.
(3) "Agricultural labor" as provided in section 2(l)(1) of this chapter shall include only services performed:
(A) on a farm, in the employ of any person, in connection with cultivating the soil or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and furbearing animals and wildlife;
(B) in the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm;
(C) in connection with the production or harvesting of any commodity defined as an agricultural commodity in Section 15(g) of the Agricultural Marketing Act (12 U.S.C. 1141j(g)) as amended, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;
(D) in the employ of:
(i) the operator of a farm in handling, planting, drying,

packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator produced more than one-half (1/2) of the commodity with respect to which such service is performed; or
(ii) a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of service described in item (i), but only if such operators produce more than one-half (1/2) of the commodity with respect to which such service is performed;
except the provisions of items (i) and (ii) shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or
(E) on a farm operated for profit if such service is not in the course of the employer's trade or business or is domestic service in a private home of the employer.
(4) As used in subdivision (3), "farm" includes stock, dairy, poultry, fruit, furbearing animals, and truck farms, nurseries, orchards, greenhouses, or other similar structures used primarily for the raising of agricultural or horticultural commodities.
(5) Domestic service in a private home, local college club, or local chapter of a college fraternity or sorority, except as provided in section 2(m) of this chapter.
(6) Service performed on or in connection with a vessel or aircraft not an American vessel or American aircraft, if the employee is employed on and in connection with such vessel or aircraft when outside the United States.
(7) Service performed by an individual in the employ of child or spouse, and service performed by a child under the age of twenty-one (21) in the employ of a parent.
(8) Service not in the course of the employing unit's trade or business performed in any calendar quarter by an individual, unless the cash remuneration paid for such service is fifty dollars ($50) or more and such service is performed by an individual who is regularly employed by such employing unit to perform such service. For the purposes of this subdivision, an individual shall be deemed to be regularly employed to perform service not in the course of an employing unit's trade or business during a calendar quarter only if:
(A) on each of some of twenty-four (24) days during such quarter such individual performs such service for some portion of the day; or
(B) such individual was regularly employed (as determined under clause (A)) by such employing unit in the performance

of such service during the preceding calendar quarter.
(9) Service performed by an individual in any calendar quarter in the employ of any organization exempt from income tax under Section 501 of the Internal Revenue Code (except those services included in sections 2(i) and 2(j) of this chapter if the remuneration for such service is less than fifty dollars ($50)).
(10) Service performed in the employ of a hospital, if such service is performed by a patient of such hospital.
(11) Service performed in the employ of a school or eligible postsecondary educational institution if the service is performed:
(A) by a student who is enrolled and is regularly attending classes at the school or eligible postsecondary educational institution; or
(B) by the spouse of such a student, if such spouse is advised, at the time such spouse commences to perform such service, that:
(i) the employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by the school or eligible postsecondary educational institution; and
(ii) such employment will not be covered by any program of unemployment insurance.
(12) Service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this subdivision shall not apply to service performed in a program established for or on behalf of an employer or group of employers.
(13) Service performed in the employ of a government foreign to the United States of America, including service as a consular or other officer or employee or a nondiplomatic representative.
(14) Service performed in the employ of an instrumentality wholly owned by a government foreign to that of the United States of America, if the service is of a character similar to that performed in foreign countries by employees of the United States of America or of an instrumentality thereof, and if the board finds that the Secretary of State of the United States has certified to the Secretary of the Treasury of the United States that the government, foreign to the United States, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in such country by employees of the United States and of instrumentalities thereof.
(15) Service performed as a student nurse in the employ of a

hospital or nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state law; and service performed as an intern in the employ of a hospital by an individual who has completed a four (4) year course in a medical school chartered or approved pursuant to state law.
(16) Service performed by an individual as an insurance producer or as an insurance solicitor, if all such service performed by such individual is performed for remuneration solely by way of commission.
(17) Service performed by an individual:
(A) under the age of eighteen (18) in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution; or
(B) in, and at the time of, the sale of newspapers or magazines to ultimate consumers, under an arrangement under which the newspapers or magazines are to be sold by the individual at a fixed price, the individual's compensation being based on the retention of the excess of such price over the amount at which the newspapers or magazines are charged to the individual, whether or not the individual is guaranteed a minimum amount of compensation for such service, or is entitled to be credited with the unsold newspapers or magazines turned back.
(18) Service performed in the employ of an international organization.
(19) Except as provided in IC 22-4-7-1, services covered by an election duly approved by the agency charged with the administration of any other state or federal unemployment compensation law in accordance with an arrangement pursuant to IC 22-4-22-1 through IC 22-4-22-5, during the effective period of such election.
(20) If the service performed during one-half (1/2) or more of any pay period by an individual for an employing unit constitutes employment, all the services of such individual for such period shall be deemed to be employment; but if the services performed during more than one-half (1/2) of any pay period by such an individual do not constitute employment, then none of the services of such individual for such period shall be deemed to be employment. As used in this subsection, "pay period" means a period of not more than thirty-one (31) consecutive days for which a payment of remuneration is ordinarily made to the individual by the employing unit. This subsection shall not be applicable with respect to services performed in a pay period by any such individual where any such service is excepted by subdivision (2).
(21) Service performed by an inmate of a custodial or penal institution.
(22) Service performed as a precinct election officer (as defined

in IC 3-5-2-40.1).
(Formerly: Acts 1947, c.208, s.803; Acts 1951, c.295, s.4; Acts 1957, c.299, s.13; Acts 1959, c.305, s.1; Acts 1967, c.310, s.11; Acts 1971, P.L.355, SEC.15.) As amended by Acts 1977, P.L.262, SEC.14; P.L.227-1983, SEC.3; P.L.2-1987, SEC.30; P.L.18-1987, SEC.28; P.L.3-1995, SEC.147; P.L.21-1995, SEC.67; P.L.2-1996, SEC.267; P.L.1-2003, SEC.70; P.L.178-2003, SEC.10; P.L.108-2006, SEC.7; P.L.2-2007, SEC.292.

IC 22-4-8-3.5
Services not included; owner-operator of motor vehicle
Sec. 3.5. As used in this article, "employment" does not include an owner-operator that provides a motor vehicle and the services of a driver to a motor carrier under a written contract that is subject to IC 8-2.1-24-22, 45 IAC 16-1-13, or 49 CFR 376.
As added by P.L.98-2005, SEC.2.

IC 22-4-8-4
"Seasonal employment"; "seasonal worker"
Sec. 4. (a) As used in this article, "seasonal employment" means services performed for a seasonal employer during the seasonal period in the employer's seasonal operations, after the effective date of a seasonal determination with respect to the seasonal employer.
(b) As used in this article, "seasonal worker" means an individual who:
(1) has been employed by a seasonal employer in seasonal employment during a regularly recurring period or periods of less than twenty-six (26) weeks in a calendar year for all seasonal periods, as determined by the department;
(2) has been hired for a specific temporary seasonal period as determined by the department; and
(3) has been notified in writing at the time hired, or immediately following the seasonal determination by the department, whichever is later:
(A) that the individual is performing services in seasonal employment for a seasonal employer; and
(B) that the individual's employment is limited to the beginning and ending dates of the employer's seasonal period as determined by the department.
As added by P.L.228-1983, SEC.2. Amended by P.L.18-1987, SEC.29.



CHAPTER 9. PERIOD, ELECTION, AND TERMINATION OF EMPLOYER'S COVERAGE

IC 22-4-9-2
Application for termination of coverage
Sec. 2. Except as otherwise provided in sections 4 and 5 of this chapter, IC 22-4-7-2(f), and IC 22-4-11.5, an employing unit shall cease to be an employer subject to this article only as of January 1 of any calendar year, if it files with the commissioner, prior to January 31 of such year, a written application for termination of coverage, and the commissioner finds that the employment experience of the employer within the preceding calendar year was not sufficient to qualify an employing unit as an employer under IC 22-4-7-1 and IC 22-4-7-2.
(Formerly: Acts 1947, c.208, s.902; Acts 1951, c.295, s.6.) As amended by Acts 1977, P.L.262, SEC.15; P.L.18-1987, SEC.30; P.L.21-1995, SEC.68; P.L.98-2005, SEC.3.

IC 22-4-9-3
Successor employers; period of coverage
Sec. 3. (a) This section is subject to the provisions of IC 22-4-11.5.
(b) Any employer subject to this article as successor to an employer pursuant to the provisions of IC 22-4-7-2(a) or IC 22-4-7-2(b) shall cease to be an employer at the end of the year in which the acquisition occurs only if the department finds that within such calendar year the employment experience of the predecessor prior to the date of disposition combined with the employment experience of the successor subsequent to the date of acquisition would not be sufficient to qualify the successor employer as an employer under the provisions of IC 22-4-7-1. No such successor employer may cease to be an employer subject to this article at the end of the first year of the current period of coverage of the predecessor employer. If all of the resources and liabilities of the experience account of an employer are assumed by another in accordance with the provisions of IC 22-4-10-6 or IC 22-4-10-7, such employer's status as employer and under this article is hereby terminated unless and until such employer subsequently qualifies under the provisions of IC 22-4-7-1 or IC 22-4-7-2 or elects to become an employer under sections 4 or 5 of this chapter. (c) If no application for termination, as herein provided, is filed by an employer and four (4) full calendar years have elapsed since any contributions have become payable from such employer, then and in such cases the department may terminate such employer's experience account.
(Formerly: Acts 1947, c.208, s.903; Acts 1951, c.295, s.7; Acts 1957, c.299, s.14; Acts 1971, P.L.355, SEC.16.) As amended by P.L.98-2005, SEC.4; P.L.108-2006, SEC.8.

IC 22-4-9-4
Election of coverage for two years
Sec. 4. Any employing unit not otherwise subject to this article which files with the department its written election to become an employer subject to this article for not less than two (2) calendar years shall, with the written approval of such election by the department, become an employer subject to this article to the same extent as all other employers as of the date stated in such approval. However, the voluntary election of any such employer shall become inoperative if such employing unit becomes an employer by reason of IC 22-4-7-1.
(Formerly: Acts 1947, c.208, s.904.) As amended by P.L.144-1986, SEC.98; P.L.108-2006, SEC.9.

IC 22-4-9-5
Services specifically excluded; election of coverage for two years
Sec. 5. An employing unit for which services, as specifically excluded by IC 22-4-8-3 or IC 22-4-8-3.5, are performed, may file with the commissioner its written election to consider all such services for such employing unit in one (1) or more distinct establishments, as employment for all purposes of this article for not less than two (2) calendar years. Upon written approval of such election by the commissioner, such services shall be deemed to constitute employment subject to this article as of the date stated in such approval and shall cease to be deemed employment subject hereto as of January 1 of any calendar year subsequent to such two (2) calendar years only if prior to January 31 it has filed with the commissioner a written notice to that effect.
(Formerly: Acts 1947, c.208, s.905; Acts 1971, P.L.355, SEC.17.) As amended by Acts 1977, P.L.262, SEC.16; P.L.18-1987, SEC.31; P.L.21-1995, SEC.69; P.L.98-2005, SEC.5.

IC 22-4-9-6
Rights of employees; claims; informational material; display
Sec. 6. Every employer subject to this article or who has ceased to be subject to this article pursuant to section 2 of this chapter shall post and maintain printed notices thereof on its premises of such design, in such numbers, and at such places as the board may determine to be necessary to give such notice to persons in its service and may furnish for such purposes. Such employer shall also cause to be distributed to employees any booklets, pamphlets, leaflets, or

other literature or materials supplied and furnished to such employer by the department and which contain instructions to employees on the filing of claims or which relate to the rights of employees under this article and are deemed by the board to promote the proper and efficient administration of this article.
(Formerly: Acts 1947, c.208, s.906; Acts 1955, c.317, s.3.) As amended by P.L.144-1986, SEC.99; P.L.18-1987, SEC.32.



CHAPTER 10. EMPLOYER CONTRIBUTIONS

shall not be terminable by the organization for that and the next year.
(f) Employers making "payments in lieu of contributions" under subsections (b) and (c) shall make reimbursement payments monthly. At the end of each calendar month the department shall bill each such employer (or group of employers) for an amount equal to the full amount of regular benefits plus the part of benefits not reimbursed by the federal government under the Federal-State Extended Unemployment Compensation Act of 1970 paid during such month that is attributable to services in the employ of such employers or group of employers. Governmental entities of this state and its political subdivisions electing to make "payments in lieu of contributions" shall be billed by the department at the end of each calendar month for an amount equal to the full amount of regular benefits plus the part of benefits not reimbursed by the federal government under the Federal-State Extended Unemployment Compensation Act of 1970 paid during the month that is attributable to service in the employ of the governmental entities.
(g) Payment of any bill rendered under subsection (f) shall be made not later than thirty (30) days after such bill was mailed to the last known address of the employer or was otherwise delivered to it, unless there has been an application for review and redetermination filed under subsection (i).
(h) Payments made by any employer under the provisions of subsections (f) through (j) shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the employer.
(i) The amount due specified in any bill from the department shall be conclusive on the employer unless, not later than fifteen (15) days after the bill was mailed to its last known address or otherwise delivered to it, the employer files an application for redetermination. If the employer so files, the employer shall have an opportunity to be heard, and such hearing shall be conducted by a liability administrative law judge pursuant to IC 22-4-32-1 through IC 22-4-32-15. After the hearing, the liability administrative law judge shall immediately notify the employer in writing of the finding, and the bill, if any, so made shall be final, in the absence of judicial review proceedings, fifteen (15) days after such notice is issued.
(j) Past due payments of amounts in lieu of contributions shall be subject to the same interest and penalties that, pursuant to IC 22-4-29, apply to past due contributions.
(k) Two (2) or more employers that have elected to become liable for "payments in lieu of contributions" in accordance with subsections (b) and (c) may file a joint application with the department for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Such group account shall be established as provided in regulations prescribed by the commissioner.
(Formerly: Acts 1947, c.208, s.1001; Acts 1955, c.317, s.4; Acts 1971, P.L.355, SEC.18.) As amended by Acts 1977, P.L.262, SEC.17;

Acts 1981, P.L.209, SEC.6; P.L.18-1987, SEC.33; P.L.135-1990, SEC.1; P.L.21-1995, SEC.70; P.L.235-1999, SEC.9; P.L.108-2006, SEC.10; P.L.175-2009, SEC.8.

IC 22-4-10-2
Fractional part of cent
Sec. 2. In the payment of any contribution, a fractional part of a cent shall be disregarded unless it amounts to one-half cent (1/2 cent) or more, in which case it shall be increased to one cent (1 cent).
(Formerly: Acts 1947, c.208, s.1002.)

IC 22-4-10-3
Rates
Sec. 3. (a) This subsection applies before January 1, 2011. Except as provided in section 1(b) through 1(e) of this chapter, each employer shall pay contributions equal to five and six-tenths percent (5.6%) of wages, except as otherwise provided in IC 22-4-11-2, IC 22-4-11-3, IC 22-4-11.5, and IC 22-4-37-3.
(b) This subsection applies after December 31, 2010. Except as provided in section 1(b) through 1(e) of this chapter and IC 22-4-37-3, each employer shall pay contributions equal to the amount determined or estimated by the department under section 6 of this chapter, IC 22-4-11-2, IC 22-4-11-3.5, and IC 22-4-11.5.
(Formerly: Acts 1947, c.208, s.1003; Acts 1971, P.L.355, SEC.19.) As amended by P.L.225-1985, SEC.1; P.L.108-2006, SEC.11; P.L.175-2009, SEC.9; P.L.110-2010, SEC.25; P.L.2-2011, SEC.6.

IC 22-4-10-4
Experience accounts; separate accounts
Sec. 4. (a) Except as provided in section 1(b) through 1(e) of this chapter, the commissioner shall maintain within the fund a separate experience account for each employer and shall credit to such account all contributions paid by such employer on its behalf except as otherwise provided in this article.
(b) The commissioner shall also maintain a separate account for each employer electing to make payments in lieu of contributions as provided in section 1(b) through 1(e) of this chapter and shall charge to such account all benefits chargeable to such employer and credit to such account all reimbursements made by such employer.
(Formerly: Acts 1947, c.208, s.1004; Acts 1951, c.307, s.1; Acts 1965, c.190, s.3; Acts 1971, P.L.355, SEC.20.) As amended by P.L.18-1987, SEC.34; P.L.21-1995, SEC.71; P.L.108-2006, SEC.12.

IC 22-4-10-4.5
Employer surcharge; interest payment on state advances from federal unemployment account
Sec. 4.5. (a) This section applies to a calendar year that begins after December 31, 2010, to an employer:
(1) that is subject to this article for wages paid during the calendar year; (2) whose contribution rate for the calendar year was determined under this chapter, IC 22-4-11, IC 22-4-11.5, or IC 22-4-37-3; and
(3) that:
(A) has been subject to this article during the preceding thirty-six (36) consecutive calendar months; and
(B) has had a payroll in each of the three (3) preceding twelve (12) month periods;
if, during the calendar year, the state is required to pay interest on the advances made to the state from the federal unemployment account in the federal unemployment trust fund under 42 U.S.C. 1321.
(b) In addition to the contributions determined under this chapter, IC 22-4-11, IC 22-4-11.5, or IC 22-4-37-3 for calendar year 2011, each employer shall pay an unemployment insurance surcharge that is equal to thirteen percent (13%) of the employer's contribution determined under this chapter, IC 22-4-11, IC 22-4-11.5, or IC 22-4-37-3 for the calendar year.
(c) For a calendar year that begins after December 31, 2011, in which employers are required to pay the unemployment insurance surcharge described in subsection (b), the department shall determine, not later than January 31, the surcharge percentage for that year based on factors that include:
(1) the interest rate charged the state for the year determined under 42 U.S.C. 1322(b); and
(2) the state's outstanding loan balance to the federal unemployment account on January 1 of the year.
(d) The unemployment insurance surcharge described in subsection (b) is payable to the department quarterly at the same time as employer contributions are paid under section 1 of this chapter. Failure to pay the unemployment insurance surcharge as specified in this section is considered a delinquency under IC 22-4-11-2.
(e) The department:
(1) may use amounts received under this section to pay interest on the advances made to the state from the federal unemployment account in the federal unemployment trust fund under 42 U.S.C. 1321; and
(2) shall deposit any amounts received under this section and not used for the purposes described in subdivision (1) in the unemployment insurance benefit fund established under IC 22-4-26.
(f) Amounts paid under this section and used as provided in subsection (e)(1) do not affect and may not be charged to the experience account of any employer. Amounts paid under this section and used as provided in subsection (e)(2) must be credited to each employer's experience account in proportion to the amount the employer paid under this section during the preceding four (4) calendar quarters.
As added by P.L.2-2011, SEC.7.

IC 22-4-10-4.6 Unemployment insurance solvency fund; establishment; investment; interest; nonreverting
Sec. 4.6. (a) The unemployment insurance solvency fund is established for the purpose of paying interest on the advances made to the state from the federal unemployment account in the federal unemployment trust fund under 42 U.S.C. 1321. The fund shall be administered by the department.
(b) Money received by the department from the unemployment insurance surcharge that the department elects to use for the purposes described in section 4.5(e)(1) of this chapter shall be deposited in the fund for the purposes of the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited at least quarterly in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-2011, SEC.8.

IC 22-4-10-5
Voluntary payments
Sec. 5. Any employer may make voluntary payments in addition to the contributions required under this article, and the same shall be credited to its experience account. Such voluntary contributions shall not be used in the computation of reduced rates unless such contributions are paid prior to the expiration of one hundred twenty (120) days after the beginning of the year for which such rates are effective. Such payments shall be included in the experience account as of the computation date only if they are made within thirty (30) days following the date upon which the department mails notice that such payments may be made with respect to a calendar year. Such voluntary payments when accepted from an employer will not be refunded in whole or in part.
(Formerly: Acts 1947, c.208, s.1006; Acts 1951, c.295, s.8.) As amended by P.L.144-1986, SEC.100; P.L.18-1987, SEC.35.

IC 22-4-10-5.5
Repealed
(Repealed by P.L.110-2010, SEC.38.)

IC 22-4-10-6
Successor employers
Sec. 6. (a) When:
(1) an employing unit (whether or not an employing unit at the time of the acquisition) becomes an employer under IC 22-4-7-2(a);
(2) an employer acquires the organization, trade, or business, or substantially all the assets of another employer; or
(3) an employer transfers all or a portion of the employer's trade

or business (including the employer's workforce) to another employer as described in IC 22-4-11.5-7;
the successor employer shall, in accordance with the rules prescribed by the department, assume the position of the predecessor with respect to all the resources and liabilities of the predecessor's experience account.
(b) Except as provided by IC 22-4-11.5, when:
(1) an employing unit (whether or not an employing unit at the time of the acquisition) becomes an employer under IC 22-4-7-2(b); or
(2) an employer acquires a distinct and segregable portion of the organization, trade, or business within this state of another employer;
the successor employer shall assume the position of the predecessor employer with respect to the portion of the resources and liabilities of the predecessor's experience account as pertains to the distinct and segregable portion of the predecessor's organization, trade, or business acquired by the successor. An application for the acquiring employer to assume this portion of the resources and liabilities of the disposing employer's experience account must be filed with the department on prescribed forms not later than thirty (30) days immediately following the disposition date or not later than ten (10) days after the disposing and acquiring employers are mailed or otherwise delivered final notice that the acquiring employer is a successor employer, whichever is the earlier date. This portion of the resources and liabilities of the disposing employer's experience account shall be transferred in accordance with IC 22-4-11.5.
(c) Except as provided by IC 22-4-11.5, the successor employer, if an employer prior to the acquisition, shall pay at the rate of contribution originally assigned to it for the calendar year in which the acquisition occurs, until the end of that year. If not an employer prior to the acquisition, the successor employer shall pay the rate of two and seven-tenths percent (2.7%) unless the successor employer assumes all or part of the resources and liabilities of the predecessor employer's experience account, in which event the successor employer shall pay at the rate of contribution assigned to the predecessor employer for the period starting with the first day of the calendar quarter in which the acquisition occurs, until the end of that year. However, if a successor employer, not an employer prior to the acquisition, simultaneously acquires all or part of the experience balance of two (2) or more employers, the successor employer shall pay at the highest rate applicable to the experience accounts totally or partially acquired for the period starting with the first day of the calendar quarter in which the acquisition occurs, until the end of the year. If the successor employer had any employment prior to the date of acquisition upon which contributions were owed under IC 22-4-9-1, the employer's rate of contribution from the first of the year to the first day of the calendar quarter in which the acquisition occurred would be two and seven-tenths percent (2.7%).
(Formerly: Acts 1947, c.208, s.1007; Acts 1951, c.295, s.9; Acts

1955, c.317, s.5; Acts 1967, c.310, s.12; Acts 1969, c.300, s.2; Acts 1971, P.L.355, SEC.21; Acts 1975, P.L.252, SEC.1.) As amended by P.L.20-1986, SEC.5; P.L.18-1987, SEC.36; P.L.21-1995, SEC.72; P.L.98-2005, SEC.6; P.L.108-2006, SEC.13.

IC 22-4-10-7
Successor employers; experience account; benefits; discrepancy in experience accounts
Sec. 7. (a) Except as provided by IC 22-4-11.5, when an employing unit (whether or not an employing unit prior thereto) assumes all of the resources and liabilities of the experience account of a predecessor employer, as provided in section 6 of this chapter, amounts paid by such predecessor employer shall be deemed to have been so paid by such successor employer. The experience of such predecessor with respect to unemployment risk, including but not limited to past payrolls and contributions, shall be credited to the account of such successor.
(b) The payments of benefits to an individual shall not in any case be denied or withheld because the experience account of an employer does not reflect a balance and total of contributions paid to be in excess of benefits charged to such experience account.
(Formerly: Acts 1947, c.208, s.1008; Acts 1951, c.295, s.10; Acts 1971, P.L.355, SEC.22.) As amended by P.L.98-2005, SEC.7.



CHAPTER 10.5. REPEALED



CHAPTER 11. EMPLOYER EXPERIENCE ACCOUNTS

IC 22-4-11-1
Experience account; charging
Sec. 1. (a) For the purpose of charging employers' experience or reimbursable accounts with regular benefits paid subsequent to July 3, 1971, to any eligible individual but except as provided in IC 22-4-22 and subsection (f), such benefits paid shall be charged proportionately against the experience or reimbursable accounts of the individual's employers in the individual's base period (on the basis of total wage credits established in such base period) against whose accounts the maximum charges specified in this section shall not have been previously made. Such charges shall be made in the inverse chronological order in which the wage credits of such individuals were established. However, when an individual's claim has been computed for the purpose of determining the individual's regular benefit rights, maximum regular benefit amount, and the proportion of such maximum amount to be charged to the experience or reimbursable accounts of respective chargeable employers in the base period, the experience or reimbursable account of any employer charged with regular benefits paid shall not be credited or recredited with any portion of such maximum amount because of any portion of such individual's wage credits remaining uncharged at the expiration of the individual's benefit period. The maximum so charged against the account of any employer shall not exceed twenty-eight percent (28%) of the total wage credits of such individual with each such employer with which wage credits were established during such individual's base period. Benefits paid under provisions of IC 22-4-22-3 in excess of the amount that the claimant would have been monetarily eligible for under other provisions of this article shall be paid from the fund and not charged to the experience account of any employer. This exception shall not apply to those employers electing to make payments in lieu of contributions who shall be charged for the full amount of regular benefit payments and the part of benefits not reimbursed by the federal government under the Federal-State Extended Unemployment Compensation Act of 1970 that are attributable to service in their employ. Irrespective of the twenty-eight percent (28%) maximum limitation provided for in this section, the part of benefits not reimbursed by the federal government under the Federal-State Extended Unemployment

Compensation Act of 1970 paid to an eligible individual based on service with a governmental entity of this state or its political subdivisions shall be charged to the experience or reimbursable accounts of the employers, and the part of benefits not reimbursed by the federal government under the Federal-State Extended Unemployment Compensation Act of 1970 paid to an eligible individual shall be charged to the experience or reimbursable accounts of the individual's employers in the individual's base period, other than governmental entities of this state or its political subdivisions, in the same proportion and sequence as are provided in this section for regular benefits paid. Additional benefits paid under IC 22-4-12-4(c) and benefits paid under IC 22-4-15-1(c)(8) shall:
(1) be paid from the fund; and
(2) not be charged to the experience account or the reimbursable account of any employer.
(b) If the aggregate of wages paid to an individual by two (2) or more employers during the same calendar quarter exceeds the maximum wage credits (as defined in IC 22-4-4-3) then the experience or reimbursable account of each such employer shall be charged in the ratio which the amount of wage credits from such employer bears to the total amount of wage credits during the base period.
(c) When wage records show that an individual has been employed by two (2) or more employers during the same calendar quarter of the base period but do not indicate both that such employment was consecutive and the order of sequence thereof, then and in such cases it shall be deemed that the employer with whom the individual established a plurality of wage credits in such calendar quarter is the most recent employer in such quarter and its experience or reimbursable account shall be first charged with benefits paid to such individual. The experience or reimbursable account of the employer with whom the next highest amount of wage credits were established shall be charged secondly and the experience or reimbursable accounts of other employers during such quarters, if any, shall likewise be charged in order according to plurality of wage credits established by such individual.
(d) Except as provided in subsection (f), if an individual:
(1) voluntarily leaves an employer without good cause in connection with the work; or
(2) is discharged from an employer for just cause;
wage credits earned with the employer from whom the employee has separated under these conditions shall be used to compute the claimant's eligibility for benefits, but charges based on such wage credits shall be paid from the fund and not charged to the experience account of any employer. However, this exception shall not apply to those employers who elect to make payments in lieu of contributions, who shall be charged for all benefit payments which are attributable to service in their employ.
(e) Any nonprofit organization which elects to make payments in lieu of contributions into the unemployment compensation fund as

provided in this article is not liable to make the payments with respect to the benefits paid to any individual whose base period wages include wages for previously uncovered services as defined in IC 22-4-4-4, nor is the experience account of any other employer liable for charges for benefits paid the individual to the extent that the unemployment compensation fund is reimbursed for these benefits pursuant to Section 121 of P.L.94-566. Payments which otherwise would have been chargeable to the reimbursable or contributing employers shall be charged to the fund.
(f) If an individual:
(1) earns wages during the individual's base period through employment with two (2) or more employers concurrently;
(2) is separated from work by one (1) of the employers for reasons that would not result in disqualification under IC 22-4-15-1; and
(3) continues to work for one (1) or more of the other employers after the end of the base period and continues to work during the applicable benefit year on substantially the same basis as during the base period;
wage credits earned with the base period employers shall be used to compute the claimant's eligibility for benefits, but charges based on the wage credits from the employer who continues to employ the individual shall be charged to the experience or reimbursable account of the separating employer.
(g) Subsection (f) does not affect the eligibility of a claimant who otherwise qualifies for benefits nor the computation of benefits.
(h) Unemployment benefits paid shall not be charged to the experience account of a base period employer when the claimant's unemployment from the employer was a direct result of the condemnation of property by a municipal corporation (as defined in IC 36-1-2-10), the state, or the federal government, a fire, a flood, or an act of nature, when at least fifty percent (50%) of the employer's employees, including the claimant, became unemployed as a result. This exception does not apply when the unemployment was an intentional result of the employer or a person acting on behalf of the employer.
(Formerly: Acts 1947, c.208, s.1101; Acts 1965, c.190, s.4; Acts 1967, c.310, s.13; Acts 1971, P.L.355, SEC.23; Acts 1973, P.L.239, SEC.3.) As amended by Acts 1976, P.L.114, SEC.2; Acts 1977, P.L.262, SEC.18; P.L.227-1983, SEC.4; P.L.80-1990, SEC.10; P.L.172-1991, SEC.1; P.L.202-1993, SEC.3; P.L.290-2001, SEC.2; P.L.189-2003, SEC.1; P.L.175-2009, SEC.11.

IC 22-4-11-2
Determination of employer's contribution rate; experience account; deposits
Sec. 2. (a) Except as provided in IC 22-4-10-6 and IC 22-4-11.5, the department shall for each year determine the contribution rate applicable to each employer.
(b) The balance shall include contributions with respect to the

period ending on the computation date and actually paid on or before July 31 immediately following the computation date and benefits actually paid on or before the computation date and shall also include any voluntary payments made in accordance with IC 22-4-10-5 or IC 22-4-10-5.5 (repealed):
(1) for each calendar year, an employer's rate shall be determined in accordance with the rate schedules in section 3.3 or 3.5 of this chapter; and
(2) for each calendar year, an employer's rate shall be two and seven-tenths percent (2.7%) before January 1, 2011, and two and five-tenths percent (2.5%) after December 31, 2010, except as otherwise provided in IC 22-4-37-3, unless:
(A) the employer has been subject to this article throughout the thirty-six (36) consecutive calendar months immediately preceding the computation date;
(B) there has been some annual payroll in each of the three (3) twelve (12) month periods immediately preceding the computation date; and
(C) the employer has properly filed all required contribution and wage reports, and all contributions, penalties, and interest due and owing by the employer or the employer's predecessors have been paid.
(c) This subsection applies before January 1, 2011. In addition to the conditions and requirements set forth and provided in subsection (b)(2)(A) and (b)(2)(B), an employer's rate shall not be less than five and six-tenths percent (5.6%) unless all required contribution and wage reports have been filed within thirty-one (31) days following the computation date and all contributions, penalties, and interest due and owing by the employer or the employer's predecessors for periods prior to and including the computation date have been paid:
(1) within thirty-one (31) days following the computation date; or
(2) within ten (10) days after the department has given the employer a written notice by registered mail to the employer's last known address of:
(A) the delinquency; or
(B) failure to file the reports;
whichever is the later date.
The board or the board's designee may waive the imposition of rates under this subsection if the board finds the employer's failure to meet the deadlines was for excusable cause. The department shall give written notice to the employer before this additional condition or requirement shall apply.
(d) This subsection applies after December 31, 2010. In addition to the conditions and requirements set forth and provided in subsection (b)(2)(A), (b)(2)(B), and (b)(2)(C), an employer's rate is equal to the sum of the employer's contribution rate determined or estimated by the department under this article plus two percent (2%) unless all required contributions and wage reports have been filed within thirty-one (31) days following the computation date and all

contributions, penalties, and interest due and owing by the employer or the employer's predecessor for periods before and including the computation date have been paid:
(1) within thirty-one (31) days following the computation date; or
(2) within ten (10) days after the department has given the employer a written notice by registered mail to the employer's last known address of:
(A) the delinquency; or
(B) failure to file the reports;
whichever is the later date. The board or the board's designee may waive the imposition of rates under this subsection if the board finds the employer's failure to meet the deadlines was for excusable cause. The department shall give written notice to the employer before this additional condition or requirement shall apply. An employer's rate under this subsection may not exceed twelve percent (12%).
(e) However, if the employer is the state or a political subdivision of the state or any instrumentality of a state or a political subdivision, or any instrumentality which is wholly owned by the state and one (1) or more other states or political subdivisions, the employer may contribute at a rate of:
(1) one percent (1%), before January 1, 2011; or
(2) one and six-tenths percent (1.6%), after December 31, 2010;
until it has been subject to this article throughout the thirty-six (36) consecutive calendar months immediately preceding the computation date.
(f) On the computation date every employer who had taxable wages in the previous calendar year shall have the employer's experience account charged with the amount determined under the following formula:
STEP ONE: Divide:
(A) the employer's taxable wages for the preceding calendar year; by
(B) the total taxable wages for the preceding calendar year.
STEP TWO: Multiply the quotient determined under STEP ONE by the total amount of benefits charged to the fund under section 1 of this chapter.
(g) One (1) percentage point of the rate imposed under subsection (c) or (d), or the amount of the employer's payment that is attributable to the increase in the contribution rate, whichever is less, shall be imposed as a penalty that is due and shall be deposited upon collection into the special employment and training services fund established under IC 22-4-25-1. The remainder of the contributions paid by an employer pursuant to the maximum rate shall be:
(1) considered a contribution for the purposes of this article; and
(2) deposited in the unemployment insurance benefit fund established under IC 22-4-26.
(Formerly: Acts 1947, c.208, s.1102; Acts 1953, c.177, s.12; Acts 1955, c.317, s.6; Acts 1965, c.190, s.5; Acts 1967, c.310, s.14; Acts

1971, P.L.355, SEC.24.) As amended by Acts 1977, P.L.262, SEC.19; P.L.227-1983, SEC.5; P.L.225-1985, SEC.2; P.L.34-1985, SEC.4; P.L.20-1986, SEC.6; P.L.18-1987, SEC.37; P.L.80-1990, SEC.11; P.L.1-1992, SEC.107; P.L.105-1994, SEC.2; P.L.21-1995, SEC.73; P.L.179-1999, SEC.1; P.L.98-2005, SEC.8; P.L.108-2006, SEC.15; P.L.175-2009, SEC.12; P.L.110-2010, SEC.26; P.L.1-2010, SEC.86; P.L.2-2011, SEC.9; P.L.42-2011, SEC.39; P.L.6-2012, SEC.153.

IC 22-4-11-3
Rate schedules for contributions; determination
Sec. 3. (a) The applicable schedule of rates for calendar years before January 1, 2011, shall be determined by the ratio resulting when the balance in the fund as of the determination date is divided by the total payroll of all subject employers for the immediately preceding calendar year. Schedule A, B, C, or D, appearing on the line opposite the fund ratio in the schedule below, shall be applicable in determining and assigning each employer's contribution rate for the calendar year immediately following the determination date. For the purposes of this subsection, "total payroll" means total remuneration reported by all contributing employers as required by this article and does not include the total payroll of any employer who elected to become liable for payments in lieu of contributions (as defined in IC 22-4-2-32). For the purposes of this subsection, "subject employers" means those employers who are subject to contribution.

FUND RATIO SCHEDULE

FUND RATIO SCHEDULE

IC 22-4-11-3.1
Repealed
(Repealed by P.L.1-2001, SEC.51.)

IC 22-4-11-3.2
Repealed
(Repealed by P.L.273-2003, SEC.8.)

IC 22-4-11-3.3
Contribution rates before 2011
Sec. 3.3. (a) For calendar years after 2001 and before 2011, if the conditions of section 2 of this chapter are met, the rate of contributions shall be determined and assigned, with respect to each calendar year, to employers whose accounts have a credit balance and who are eligible therefore according to each employer's credit reserve ratio. Each employer shall be assigned the contribution rate appearing in the applicable schedule A, B, C, D, or E on the line opposite the employer's credit reserve ratio as set forth in the rate schedule below:
RATE SCHEDULE FOR ACCOUNTS
WITH CREDIT BALANCES
When the Credit Reserve Ratio Is: As But Rate Schedules
Much Less (%)
As Than A B C D E
3.00 1 .10 0 .10 0 .10 0 .10 0 .15
2.80 3 .00 1 .30 0 .30 0 .10 0 .10 0 .15
2.60 2 .80 1 .50 0 .50 0 .10 0 .10 0 .15
2.40 2 .60 1 .70 0 .70 0 .30 0 .10 0 .20
2.20 2 .40 1 .90 0 .90 0 .50 0 .10 0 .20
2.00 2 .20 2 .10 1 .10 0 .70 0 .30 0 .40
1.80 2 .00 2 .30 1 .30 0 .90 0 .50 0 .60
1.60 1 .80 2 .50 1 .50 1 .10 0 .70 0 .80
1.40 1 .60 2 .70 1 .70 1 .30 0 .90 1 .00
1.20 1 .40 2 .90 1 .90 1 .50 1 .10 1 .20
1.00 1 .20 3 .10 2 .10 1 .70 1 .30 1 .40
0.80 1 .00 3 .30 2 .30 1 .90 1 .50 1 .60
0.60 0 .80 3 .50 2 .50 2 .10 1 .70 1 .80
0.40 0 .60 3 .70 2 .70 2 .30 1 .90 2 .00
0.20 0 .40 3 .90 2 .90 2 .50 2 .10 2 .20
0.00 0 .20 4 .10 3 .10 2 .70 2 .30 2 .40
(b) For calendar years after 2001 and before 2011, if the conditions of section 2 of this chapter are met, the rate of contributions shall be determined and assigned, with respect to each calendar year, to employers whose accounts have a debit balance and who are eligible therefore according to each employer's debit reserve ratio. Each employer shall be assigned the contribution rate appearing in the applicable schedule A, B, C, D, or E on the line opposite the employer's debit reserve ratio as set forth in the rate schedule below:

RATE SCHEDULE FOR ACCOUNTS

WITH DEBIT BALANCES

IC 22-4-11-3.5
Contribution rates after 2010
Sec. 3.5. (a) For calendar years after 2010, if the conditions of section 2 of this chapter are met, the rate of contributions shall be determined and assigned, with respect to each calendar year, to employers whose accounts have a credit balance and who are therefore eligible according to each employer's credit reserve ratio.

Each employer shall be assigned the contribution rate appearing in the applicable schedule A through I on the line opposite the employer's credit reserve ratio as set forth in the rate schedule below:
RATE SCHEDULE FOR ACCOUNTS
WITH CREDIT BALANCES
When the Credit Reserve Ratio Is:
As But Rate Schedules
Much Less (%)
As Than A B C D E
3.00 0.75 0.70 0.70 0.60 0.50
2.80 3.00 1.00 0.90 0.90 0.80 0.70
2.60 2.80 1.30 1.20 1.10 1.00 0.90
2.40 2.60 1.60 1.50 1.40 1.30 1.20
2.20 2.40 1.90 1.80 1.70 1.50 1.40
2.00 2.20 2.20 2.00 1.90 1.80 1.60
1.80 2.00 2.50 2.30 2.20 2.00 1.80
1.60 1.80 2.80 2.60 2.40 2.20 2.00
1.40 1.60 3.10 2.90 2.70 2.50 2.30
1.20 1.40 3.40 3.20 3.00 2.70 2.50
1.00 1.20 3.70 3.40 3.20 3.00 2.70
0.80 1.00 4.00 3.70 3.50 3.20 2.90
0.60 0.80 4.30 4.00 3.70 3.40 3.10
0.40 0.60 4.60 4.30 4.00 3.70 3.40
0.20 0.40 4.90 4.60 4.30 3.90 3.60
0.00 0.20 5.20 4.80 4.50 4.20 3.80
RATE SCHEDULE FOR ACCOUNTS
WITH CREDIT BALANCES
When the Credit Reserve Ratio Is:
As But Rate Schedules
Much Less (%)
As Than F G H I
3.00 0.40 0.40 0.30 0.00
2.80 3.00 0.60 0.50 0.40 0.00
2.60 2.80 0.80 0.70 0.60 0.10
2.40 2.60 1.10 1.00 0.90 0.10
2.20 2.40 1.30 1.20 1.00 0.10
2.00 2.20 1.40 1.20 1.00 0.10
1.80 2.00 1.60 1.40 1.20 0.10
1.60 1.80 1.80 1.60 1.40 0.20
1.40 1.60 2.10 1.90 1.70 0.20
1.20 1.40 2.20 2.00 1.70 0.20
1.00 1.20 2.40 2.10 1.80 0.20
0.80 1.00 2.60 2.30 2.00 0.20
0.60 0.80 2.80 2.50 2.20 0.20
0.40 0.60 3.10 2.80 2.40 0.30
0.20 0.40 3.20 2.80 2.40 0.30
0.00 0.20 3.40 3.00 2.60 0.30
(b) For calendar years after 2010, if the conditions of section 2 of this chapter are met, the rate of contributions shall be determined and assigned, with respect to each calendar year, to employers whose

accounts have a debit balance and who are therefore eligible according to each employer's debit reserve ratio. Each employer shall be assigned the contribution rate appearing in the applicable schedule A through I on the line opposite the employer's debit reserve ratio as set forth in the rate schedule below:

RATE SCHEDULE FOR ACCOUNTS

WITH DEBIT BALANCES

RATE SCHEDULE FOR ACCOUNTS

WITH DEBIT BALANCES

IC 22-4-11-4
Payroll report; inadequate report; correction; contributions
Sec. 4. (a) If the commissioner finds that any employer has failed to file any payroll report or has filed a report which the commissioner finds incorrect or insufficient, the commissioner shall make an estimate of the information required from the employer on the basis of the best evidence reasonably available to the commissioner at the time and notify the employer thereof by mail addressed to the employer's last known address. Except as provided in subsection (b), unless the employer files the report or a corrected

or sufficient report, as the case may be, within fifteen (15) days after the mailing of the notice, the commissioner shall compute the employer's rate of contribution on the basis of the estimates, and the rate determined in this manner shall be subject to increase but not to reduction on the basis of subsequently ascertained information. The estimated amount of contribution is considered prima facie correct.
(b) The commissioner may adjust the amount of contribution estimated in this manner on the basis of information ascertained after the expiration of the notice period if the employer or other interested party:
(1) makes an affirmative showing of all facts alleged as a reasonable cause for the failure to timely file any payroll report; and
(2) submits accurate and reliable payroll reports.
(Formerly: Acts 1947, c.208, s.1104.) As amended by P.L.20-1986, SEC.7; P.L.18-1987, SEC.38; P.L.21-1995, SEC.74; P.L.18-2001, SEC.1; P.L.290-2001, SEC.5; P.L.1-2002, SEC.90.



CHAPTER 11.5. ASSIGNMENT OF EMPLOYER CONTRIBUTION RATES AND TRANSFERS OF EMPLOYER EXPERIENCE ACCOUNTS

IC 22-4-11.5-2
"Administrative law judge"
Sec. 2. As used in this chapter, "administrative law judge" means a person employed by the commissioner under IC 22-4-17-4.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.16.

IC 22-4-11.5-3
"Person"
Sec. 3. As used in this chapter, "person" has the meaning set forth in section 7701(a)(1) of the Internal Revenue Code.
As added by P.L.98-2005, SEC.9.

IC 22-4-11.5-4
"Trade or business"
Sec. 4. As used in this chapter, "trade or business" includes an employer's workforce.
As added by P.L.98-2005, SEC.9.

IC 22-4-11.5-5
"Violates or attempts to violate"
Sec. 5. As used in this chapter, "violates or attempts to violate" includes the intent to evade a higher employer contribution rate in connection with a transfer of a trade or business through misrepresentation or willful nondisclosure of information relevant to the transfer.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.17.

IC 22-4-11.5-6
"Knowingly"; "recklessly"
Sec. 6. As used in this chapter:
(1) "knowingly" has the meaning set forth in IC 35-41-2-2(b); and
(2) "recklessly" has the meaning set forth in IC 35-41-2-2(c).
As added by P.L.98-2005, SEC.9.

IC 22-4-11.5-7
Transferring all or part of trade or business; successor employers

with substantially common ownership, management, or control
Sec. 7. (a) This section applies to a transfer of a trade or business that meets the following requirements:
(1) An employer transfers all or a portion of the employer's trade or business to another employer.
(2) At the time of the transfer, the two (2) employers have substantially common ownership, management, or control.
(b) The successor employer shall assume the experience account balance of the predecessor employer for the resources and liabilities of the predecessor employer's experience account that are attributable to the transfer.
(c) The contribution rates of both employers shall be recalculated, and the recalculated rate made effective on the effective date of the transfer described in subsection (a).
(d) The payroll of the predecessor employer on the effective date of the transfer, and the benefits chargeable to the predecessor employer's original experience account after the effective date of the transfer, must be divided between the predecessor employer and the successor employer in accordance with rules adopted by the department under IC 4-22-2.
(e) Any written determination made by the department is conclusive and binding on both the predecessor employer and the successor employer unless one (1) employer files or both employers file a written protest with the department setting forth all reasons for the protest. A protest under this section must be filed not later than fifteen (15) days after the date the department sends the initial determination to the employers. The protest shall be heard and determined under this section and IC 22-4-32-1 through IC 22-4-32-15. The predecessor employer, the successor employer, and the department shall be parties to the hearing before the liability administrative law judge and are entitled to receive copies of all pleadings and the decision.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.18.

IC 22-4-11.5-8
Transfers solely to obtain lower employer contribution rate
Sec. 8. (a) If the department determines that an employing unit or other person that is not an employer under IC 22-4-7 at the time of the acquisition has acquired an employer's trade or business solely or primarily for the purpose of obtaining a lower employer contribution rate, the employing unit or other person:
(1) may not assume the experience account balance of the predecessor employer for the resources and liabilities of the predecessor employer's experience account that are attributable to the acquisition; and
(2) shall pay the applicable contribution rate as determined under this article.
(b) In determining whether an employing unit or other person acquired a trade or business solely or primarily for the purpose of

obtaining a lower employer contribution rate under subsection (a), the department shall consider the following factors:
(1) The cost of acquiring the trade or business.
(2) Whether the employing unit or other person continued the business enterprise of the acquired trade or business, including whether the predecessor employer is no longer performing the same trade or business and the trade or business is performed by the employing unit to whom the workforce is transferred. An employing unit is considered to continue the business enterprise if any one (1) of the following applies:
(A) The predecessor employer and the employing unit are corporations that are members of a "controlled group of corporations", as defined in Section 1563 of the Internal Revenue Code (generally parent-subsidiary or brother-sister controlled groups), or would be members if Section 1563(a)(4) and 1563(b) of the Internal Revenue Code did not apply and if the phrase "more than fifty percent (50%)" were substituted for the phrase "at least eighty percent (80%)" wherever it appears in Section 1563(a) of the Internal Revenue Code.
(B) The predecessor employer and the employing unit are entities that are part of an affiliated group, as defined in Section 1504 of the Internal Revenue Code, except that the ownership percentage in Section 1504(a)(2) of the Internal Revenue Code shall be determined using fifty percent (50%) instead of eighty percent (80%).
(C) A predecessor employer and an employing unit are entities that do not issue stock, either fifty percent (50%) or more of the members of one (1) entity's board of directors (or other governing body) are members of the other entity's board of directors (or other governing body), or the holders of fifty percent (50%) or more of the voting power to select these members are concurrently the holders of fifty percent (50%) or more of that power with respect to the other entity.
(D) Fifty percent (50%) or more of one (1) entity's officers are concurrently officers of the other entity.
(E) Thirty percent (30%) or more of one (1) entity's employees are concurrently employees of the other entity.
(3) The length of time the employing unit or other person continued the business enterprise of the acquired trade or business.
(4) Whether a substantial number of new employees were hired to perform duties unrelated to the business enterprise that the trade or business conducted before the trade or business was acquired.
(5) Whether the predecessor employer and the employing unit are united by factors of control, operation, or use.
(6) Whether a new employing unit is being created solely to obtain a lower contribution rate.
(c) Any written determination made by the department is

conclusive and binding on the employing unit or other person, unless the employing unit or other person files a written protest with the department setting forth all reasons for the protest. A protest under this section must be filed not later than fifteen (15) days after the date the department sends the initial determination to the employing unit or other person. The protest shall be heard and determined under this section and IC 22-4-32-1 through IC 22-4-32-15. The department and the employing unit or other person shall be parties to the hearing before the liability administrative law judge and are entitled to receive copies of all pleadings and the decision.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.19; P.L.175-2009, SEC.16.

IC 22-4-11.5-9
Violation of chapter; civil penalties
Sec. 9. (a) A person who knowingly or recklessly:
(1) violates or attempts to violate:
(A) section 7 or 8 of this chapter; or
(B) any other provision of this article related to determining the assumption or assignment of an employer's contribution rate; or
(2) advises another person in a way that results in a violation of:
(A) section 7 or 8 of this chapter; or
(B) any other provision of this article related to determining the assumption or assignment of an employer's contribution rate;
is subject to a civil penalty under this chapter.
(b) If the department determines that an employer (as defined under IC 22-4-7) is subject to a civil penalty under subsection (a)(1), the department shall assign an employer contribution rate equal to one (1) of the following as a civil penalty:
(1) The highest employer contribution rate assignable under this article for the year in which the violation occurred and the following three (3) years.
(2) An additional employer contribution rate of two percent (2%) of the employer's taxable wages (as defined in IC 22-4-4-2) for the year in which the violation occurred and the following three (3) years, if:
(A) an employer is already paying the highest employer contribution rate at the time of the violation; or
(B) the increase in the contribution rate described in subdivision (1) is less than two percent (2%).
(c) If the department determines that a person who is not an employer (as defined in IC 22-4-7) is subject to a civil penalty under subsection (a)(2), the department shall assess a civil penalty of not more than five thousand dollars ($5,000).
(d) All civil penalties collected under this section shall be deposited in the unemployment insurance benefit fund established by IC 22-4-26-1.
(e) Any written determination made by the department is

conclusive and binding on the employing unit, employer, or person unless the employing unit, employer, or person files a written protest with the department setting forth all reasons for the protest. A protest under this section must be filed not later than fifteen (15) days after the date the department sends the initial determination to the employing unit, employer, or person. The protest shall be heard and determined under this section and IC 22-4-32-1 through IC 22-4-32-15. The employing unit, employer, or person, and the department shall be parties to the hearing before the liability administrative law judge and are entitled to receive copies of all pleadings and the decision.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.20.

IC 22-4-11.5-10
Violation of chapter; Class C misdemeanor
Sec. 10. In addition to any other penalty imposed, a person who knowingly, recklessly, or intentionally violates this chapter commits a Class C misdemeanor.
As added by P.L.98-2005, SEC.9. Amended by P.L.1-2006, SEC.342; P.L.108-2006, SEC.21.

IC 22-4-11.5-11
Commissioner procedures to identify violators; applicability of federal Department of Labor regulations
Sec. 11. (a) The commissioner shall establish procedures to identify the transfer or acquisition of a business for purposes of this chapter.
(b) The interpretation and application of this chapter must meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.
As added by P.L.98-2005, SEC.9.



CHAPTER 12. BENEFITS SCHEDULE

IC 22-4-12-1
Eligibility; payment; death
Sec. 1. Benefits designated as unemployment insurance benefits shall become payable from the fund to any individual who is or becomes unemployed and eligible for benefits under the terms of this article. All benefits shall be paid through the department or such other agencies as the department by rule may designate at such times and in such manner as the department may prescribe. The department may adopt rules to provide for the payment of benefits due and payable on executed vouchers to persons since deceased; benefits so due and payable may be paid to the legal representative, dependents, or next of kin of the deceased as are found to be entitled thereto, which rules need not conform with the laws of the state governing decedent estates, and every such payment shall be deemed a valid payment to the same extent as if made to the legal representative of the deceased.
(Formerly: Acts 1947, c.208, s.1201.) As amended by P.L.144-1986, SEC.101; P.L.108-2006, SEC.22.

IC 22-4-12-2
Rates; prior weekly wage computation
Sec. 2. (a) With respect to initial claims filed for any week beginning on and after July 1, 1997, and before July 1, 2012, each eligible individual who is totally unemployed (as defined in IC 22-4-3-1) in any week in the individual's benefit period shall be paid for the week, if properly claimed, benefits at the rate of:
(1) five percent (5%) of the first two thousand dollars ($2,000) of the individual's wage credits in the calendar quarter during the individual's base period in which the wage credits were highest; and
(2) four percent (4%) of the individual's remaining wage credits in the calendar quarter during the individual's base period in which the wage credits were highest.
(b) With respect to initial claims filed for any week beginning on and after July 1, 2012, each eligible individual who is totally unemployed (as defined in IC 22-4-3-1) in any week in the individual's benefit period shall be paid for the week, if properly claimed, an amount equal to forty-seven percent (47%) of the

individual's prior average weekly wage, rounded (if not already a multiple of one dollar ($1)) to the next lower dollar. However, the maximum weekly benefit amount may not exceed three hundred ninety dollars ($390).
(c) For purposes of this section, "prior average weekly wage" means the result of:
(1) the individual's total wage credits during the individual's base period; divided by
(2) fifty-two (52).
(Formerly: Acts 1947, c.208, s.1202; Acts 1951, c.307, s.2; Acts 1955, c.274, s.1; Acts 1957, c.294, s.2; Acts 1959, c.97, s.2; Acts 1965, c.190, s.7; Acts 1967, c.310, s.16; Acts 1971, P.L.355, SEC.26; Acts 1973, P.L.240, SEC.1; Acts 1974, P.L.110, SEC.1.) As amended by Acts 1976, P.L.114, SEC.3; Acts 1977, P.L.262, SEC.21; Acts 1980, P.L.158, SEC.2; P.L.129-1984, SEC.1; P.L.34-1985, SEC.5; P.L.18-1987, SEC.39; P.L.171-1991, SEC.3; P.L.1-1992, SEC.109; P.L.23-1993, SEC.129; P.L.202-1993, SEC.5; P.L.1-1994, SEC.113; P.L.21-1995, SEC.75; P.L.166-1996, SEC.1; P.L.259-1997(ss), SEC.4; P.L.235-1999, SEC.10; P.L.2-2011, SEC.11.

IC 22-4-12-2.1
Repealed
(Repealed by P.L.175-2009, SEC.48.)

IC 22-4-12-3
Amount; inability to work; unavailable for work
Sec. 3. The weekly benefit amount of any otherwise eligible individual shall be reduced by one-third (1/3) thereof, computed to the next lower multiple of one dollar ($1.00), for each normal work day during which such individual is unable to work or is unavailable for work.
(Formerly: Acts 1947, c.208, s.1203.) As amended by P.L.227-1983, SEC.6.

IC 22-4-12-4
Computation; maximum amount
Sec. 4. (a) Benefits shall be computed upon the basis of wage credits of an individual in the individual's base period. Wage credits shall be reported by the employer and credited to the individual in the manner prescribed by the board. With respect to initial claims filed for any week beginning on and after July 7, 1991, the maximum total amount of benefits payable to any eligible individual during any benefit period shall not exceed twenty-six (26) times the individual's weekly benefit, or twenty-eight percent (28%) of the individual's wage credits with respect to the individual's base period, whichever is less. If such maximum total amount of benefits is not a multiple of one dollar ($1), it shall be computed to the next lower multiple of one dollar ($1).
(b) Except as provided in subsection (d), the total extended benefit amount payable to any eligible individual with respect to the

individual's applicable benefit period shall be fifty percent (50%) of the total amount of regular benefits (including dependents' allowances) which were payable to the individual under this article in the applicable benefit year, or thirteen (13) times the weekly benefit amount (including dependents' allowances) which was payable to the individual under this article for a week of total unemployment in the applicable benefit year, whichever is the lesser amount.
(c) This subsection applies to individuals who file a disaster unemployment claim or a state unemployment insurance claim after June 1, 1990, and before June 2, 1991, or during another time specified in another state statute. An individual is entitled to thirteen (13) weeks of additional benefits, as originally determined, if:
(1) the individual has established:
(A) a disaster unemployment claim under the Stafford Disaster Relief and Emergency Assistance Act; or
(B) a state unemployment insurance claim as a direct result of a major disaster;
(2) all regular benefits and all disaster unemployment assistance benefits:
(A) have been exhausted by the individual; or
(B) are no longer payable to the individual due to the expiration of the disaster assistance period; and
(3) the individual remains unemployed as a direct result of the disaster.
(d) For purposes of this subsection, "high unemployment period" means a period during which an extended benefit period would be in effect if IC 22-4-2-34(d)(1) were applied by substituting "eight percent (8%)" for "six and five-tenths percent (6.5%)". Effective with respect to weeks beginning in a high unemployment period, the total extended benefit amount payable to an eligible individual with respect to the applicable benefit year is equal to the least of the following amounts:
(1) Eighty percent (80%) of the total amount of regular benefits that were payable to the eligible individual under this article in the applicable benefit year.
(2) Twenty (20) times the weekly benefit amount that was payable to the eligible individual under this article for a week of total unemployment in the applicable benefit year.
(3) Forty-six (46) times the weekly benefit amount that was payable to the eligible individual under this article for a week of total unemployment in the applicable benefit year, reduced by the regular unemployment compensation benefits paid (or deemed paid) during the benefit year.
This subsection expires on the later of December 5, 2009, or the week ending four (4) weeks before the last week for which federal sharing is authorized by Section 2005(a) of Division B, Title II (the federal Assistance to Unemployed Workers and Struggling Families Act) of the federal American Recovery and Reinvestment Act of 2009 (P.L. 111-5). (e) For purposes of this subsection, "high unemployment period" means a period during which an extended benefit period would be in effect if IC 22-4-2-34(n)(1) were applied by substituting "eight percent (8%)" for "six and one-half percent (6.5%)". Effective with respect to weeks of unemployment beginning after March 1, 2011, and ending on the later of December 10, 2011, or the week ending four (4) weeks before the last week for which federal sharing is authorized by Section 2005(a) of Division B, Title II (the federal Assistance to Unemployed and Struggling Families Act) of the federal American Recovery and Reinvestment Act of 2009 (P.L. 111-5), in a high unemployment period, the total extended benefit amount payable to an eligible individual with respect to the applicable benefit year is equal to the lesser of the following amounts:
(1) Eighty percent (80%) of the total amount of regular benefits that were payable to the eligible individual under this article in the applicable benefit year.
(2) Twenty (20) times the weekly benefit amount that was payable to the eligible individual under this article for a week of total unemployment in the applicable benefit year.
(Formerly: Acts 1947, c.208, s.1204; Acts 1959, c.97, s.3; Acts 1967, c.310, s.17; Acts 1971, P.L.355, SEC.27.) As amended by P.L.171-1991, SEC.4; P.L.172-1991, SEC.2; P.L.1-1992, SEC.110; P.L.175-2009, SEC.17; P.L.12-2011, SEC.3.

IC 22-4-12-5
Part-time worker
Sec. 5. (a) As used in this section, the term "part-time worker" means an individual whose normal work is in an occupation in which his services are not required for the customary scheduled full-time hours prevailing in the establishment in which he is employed, or who, owing to personal circumstances, does not customarily work the customary scheduled full-time hours prevailing in the establishment in which he is employed.
(b) The board may prescribe rules applicable to part-time workers for determining their weekly benefit amount and the wage credits required to qualify such individuals for benefits. Such rules shall, with respect to such individuals, supersede any inconsistent provisions of this article, but, so far as practicable, shall secure results reasonably equivalent to those provided in the analogous provisions of this article.
(Formerly: Acts 1947, c.208, s.1205.) As amended by P.L.144-1986, SEC.102.



CHAPTER 13. IMPROPER PAYMENTS

law judge, the review board, or a court of competent jurisdiction that an individual has received benefits to which the individual is not entitled under this article, the department shall relieve the affected employer's experience account of any benefit charges directly resulting from such overpayment. However, an employer's experience account will not be relieved of the charges resulting from an overpayment of benefits which has been created by a retroactive payment by such employer directly or indirectly to the claimant for a period during which the claimant claimed and was paid benefits unless the employer reports such payment by the end of the calendar quarter following the calendar quarter in which the payment was made or unless and until the overpayment has been collected. Those employers electing to make payments in lieu of contributions shall not have their account relieved as the result of any overpayment unless and until such overpayment has been repaid to the unemployment insurance benefit fund.
(g) Where any individual is liable to repay any amount to the department for the unemployment insurance benefit fund for the restitution of benefits to which the individual is not entitled under this article, the amount due may be collectible without interest, except as otherwise provided in subsection (c), by civil action in the name of the state of Indiana, on relation of the department, which remedy by civil action shall be in addition to all other existing remedies and to the methods for collection provided in this article.
(h) Liability for repayment of benefits paid to an individual (other than an individual employed by an employer electing to make payments in lieu of contributions) for any week may be waived upon the request of the individual if:
(1) the benefits were received by the individual without fault of the individual;
(2) the benefits were the result of payments made:
(A) during the pendency of an appeal before an administrative law judge or the review board under IC 22-4-17 under which the individual is determined to be ineligible for benefits; or
(B) because of an error by the employer or the department; and
(3) repayment would cause economic hardship to the individual.
(Formerly: Acts 1947, c.208, s.1301; Acts 1953, c.177, s.13; Acts 1957, c.129, s.1; Acts 1971, P.L.355, SEC.28; Acts 1973, P.L.239, SEC.4.) As amended by Acts 1979, P.L.229, SEC.2; P.L.228-1983, SEC.3; P.L.18-1987, SEC.40; P.L.135-1990, SEC.2; P.L.21-1995, SEC.77; P.L.290-2001, SEC.6; P.L.108-2006, SEC.23.

IC 22-4-13-1.1
Forfeiture of benefits or wage credits; civil penalties
Sec. 1.1. (a) Notwithstanding any other provisions of this article, if an individual knowingly:
(1) fails to disclose amounts earned during any week in the individual's waiting period, benefit period, or extended benefit

period; or
(2) fails to disclose or has falsified any fact;
that would disqualify the individual for benefits, reduce the individual's benefits, or render the individual ineligible for benefits or extended benefits, the individual forfeits any wage credits earned or any benefits or extended benefits that might otherwise be payable to the individual for the period in which the failure to disclose or falsification occurs.
(b) In addition to amounts forfeited under subsection (a), an individual is subject to the following civil penalties for each instance in which the individual knowingly fails to disclose or falsifies any fact that if accurately reported to the department would disqualify the individual for benefits, reduce the individual's benefits, or render the individual ineligible for benefits or extended benefits:
(1) For the first instance, an amount equal to twenty-five percent (25%) of the benefit overpayment.
(2) For the second instance, an amount equal to fifty percent (50%) of the benefit overpayment.
(3) For the third and each subsequent instance, an amount equal to one hundred percent (100%) of the benefit overpayment.
(c) The department's determination under this section constitutes an initial determination under IC 22-4-17-2(l) and is subject to a hearing and review under IC 22-4-17-3 through IC 22-4-17-15.
(d) Interest and civil penalties collected under this chapter shall be deposited in the special employment and training services fund established under IC 22-4-25-1.
As added by P.L.108-2006, SEC.24. Amended by P.L.175-2009, SEC.18.

IC 22-4-13-2
Repealed
(Repealed by P.L.129-1984, SEC.4.)

IC 22-4-13-3
Overpayments due to retroactive labor awards; offset and remission
Sec. 3. If an overpayment of benefits is created by a retroactive payment by the employer for:
(1) awards by the National Labor Relations Board of additional pay, backpay, or for loss of employment;
(2) any payments made under an agreement entered into by an employer, either a union or an employee, and the National Labor Relations Board; or
(3) payments to an employee by an employing unit made pursuant to the terms and provisions of the Fair Labor Standards Act;
and the employer offsets all or part of the overpaid benefits against the award, the employer shall remit the amount offset to the division.
As added by P.L.20-1986, SEC.8.
IC 22-4-13-4
Repayment of overpayment amounts
Sec. 4. (a) This section applies to an individual:
(1) for whom the department has established an overpayment by a final written determination under section 1(a) or 1(b) of this chapter; and
(2) whose overpayment amount that is due and payable equals or exceeds:
(A) the individual's weekly benefit amount; multiplied by
(B) four (4).
(b) Notwithstanding any other law and subject to subsection (c), an individual is entitled to repay the established amount of an overpayment over a period:
(1) beginning on the date the determination of the amount of the overpayment is final; and
(2) ending on a date not later than the date occurring thirty-six (36) months after the date specified in subdivision (1).
(c) An individual to whom this section applies may repay an overpayment over time as provided in subsection (b) not more than once during the individual's lifetime.
As added by P.L.172-2011, SEC.128.



CHAPTER 14. ELIGIBILITY FOR BENEFITS

IC 22-4-14-1
Claims; inverse seniority layoffs; other layoffs and plant closures
Sec. 1. (a) Except as provided in IC 22-4-5-1 or subsection (b) or (c), an unemployed individual shall be eligible to receive benefits with respect to any week only if the individual has made a claim for benefits in accordance with IC 22-4-17.
(b) A person who:
(1) accepts a layoff under an inverse seniority clause of a validly negotiated contract; and
(2) otherwise meets the eligibility requirements established by this article;
is entitled to receive benefits in the same amounts, under the same terms, and subject to the same conditions as any other unemployed person.
(c) This subsection applies to initial claims for unemployment filed for a week that begins after March 14, 2008, and before October 1, 2011. This subsection does not apply to a person who elects to retire in connection with a layoff or plant closure and receive pension, retirement, or annuity payments. Except as provided in IC 22-4-5-1, a person who:
(1) accepts an offer of payment or other compensation offered by an employer to avert or lessen the effect of a layoff or plant closure; and
(2) otherwise meets the eligibility requirements established by this article;
is entitled to receive benefits in the same amounts, under the same terms, and subject to the same conditions as any other unemployed person.
(Formerly: Acts 1947, c.208, s.1401; Acts 1971, P.L.355, SEC.29.) As amended by P.L.138-2008, SEC.3; P.L.2-2011, SEC.12.

IC 22-4-14-2
Employment offices; registration; reporting; issuance of warrants; job counseling and training
Sec. 2. (a) An unemployed individual is eligible to receive benefits with respect to any week only if the individual has:
(1) registered for work at an employment office or branch thereof or other agency designated by the commissioner within the time limits that the department by rule adopts; and
(2) subsequently reported with the frequency and in the manner,

either in person or in writing, that the department by rule adopts.
(b) Failure to comply with subsection (a) shall be excused by the commissioner or the commissioner's authorized representative upon a showing of good cause therefor. The department shall waive or alter the requirements of this section as to such types of cases or situations that compliance with such requirements would be oppressive or would be inconsistent with the purposes of this article.
(c) The department shall provide job counseling or training to an individual who remains unemployed for at least four (4) weeks. The manner and duration of the counseling shall be determined by the department.
(d) An individual who is receiving benefits as determined under IC 22-4-15-1(c)(8) is entitled to complete the reporting, counseling, or training that must be conducted in person at a one stop center selected by the individual. The department shall advise an eligible individual that this option is available.
(e) The department may waive the requirements of subsection (a) for a week only when one (1) of the following applies to an individual for that week:
(1) The individual is attending training or retraining approved by the department.
(2) The individual is a job-attached worker with a specific recall date that is not more than sixty (60) days after the individual's separation date.
(3) The individual is using:
(A) a hiring service;
(B) a referral service; or
(C) another job placement service as determined by the department.
(4) Any other situation exists for which the department considers requiring compliance by the individual with this section to be inconsistent with the purposes of this article.
(Formerly: Acts 1947, c.208, s.1402; Acts 1953, c.177, s.14; Acts 1969, c.300, s.3.) As amended by P.L.144-1986, SEC.103; P.L.18-1987, SEC.41; P.L.80-1990, SEC.12; P.L.1-1991, SEC.149; P.L.21-1995, SEC.78; P.L.108-2006, SEC.25; P.L.175-2009, SEC.19.

IC 22-4-14-3
Ability to work; available for work; military service; approved training
Sec. 3. (a) An individual who is receiving benefits as determined under IC 22-4-15-1(c)(8) may restrict the individual's availability because of the individual's need to address the physical, psychological, or legal effects of being a victim of domestic or family violence (as defined in IC 31-9-2-42).
(b) An unemployed individual shall be eligible to receive benefits with respect to any week only if the individual:
(1) is physically and mentally able to work; (2) is available for work;
(3) is found by the department to be making an effort to secure full-time work; and
(4) participates in reemployment services, such as job search assistance services, if the individual has been determined to be likely to exhaust regular benefits and to need reemployment services under a profiling system established by the department, unless the department determines that:
(A) the individual has completed the reemployment services; or
(B) failure by the individual to participate in or complete the reemployment services is excused by the director under IC 22-4-14-2(b).
The term "effort to secure full-time work" shall be defined by the department through rule which shall take into consideration whether such individual has a reasonable assurance of reemployment and, if so, the length of the prospective period of unemployment. However, if an otherwise eligible individual is unable to work or unavailable for work on any normal work day of the week the individual shall be eligible to receive benefits with respect to such week reduced by one-third (1/3) of the individual's weekly benefit amount for each day of such inability to work or unavailability for work.
(c) For the purpose of this article, unavailability for work of an individual exists in, but is not limited to, any case in which, with respect to any week, it is found:
(1) that such individual is engaged by any unit, agency, or instrumentality of the United States, in charge of public works or assistance through public employment, or any unit, agency, or instrumentality of this state, or any political subdivision thereof, in charge of any public works or assistance through public employment;
(2) that such individual is in full-time active military service of the United States, or is enrolled in civilian service as a conscientious objector to military service;
(3) that such individual is suspended for misconduct in connection with the individual's work; or
(4) that such individual is in attendance at a regularly established public or private school during the customary hours of the individual's occupation or is in any vacation period intervening between regular school terms during which the individual is a student. However, this subdivision does not apply to any individual who is attending a regularly established school, has been regularly employed and upon becoming unemployed makes an effort to secure full-time work and is available for suitable full-time work with the individual's last employer, or is available for any other full-time employment deemed suitable.
(d) Notwithstanding any other provisions in this section or IC 22-4-15-2, no otherwise eligible individual shall be denied benefits for any week because the individual is in training with the

approval of the department, nor shall such individual be denied benefits with respect to any week in which the individual is in training with the approval of the department by reason of the application of the provisions of this section with respect to the availability for work or active search for work or by reason of the application of the provisions of IC 22-4-15-2 relating to failure to apply for, or the refusal to accept, suitable work. The department shall by rule prescribe the conditions under which approval of such training will be granted.
(e) Notwithstanding subsection (b), (c), or (d), or IC 22-4-15-2, an otherwise eligible individual shall not be denied benefits for any week or determined not able, available, and actively seeking work, because the individual is responding to a summons for jury service. The individual shall:
(1) obtain from the court proof of the individual's jury service; and
(2) provide to the department, in the manner the department prescribes by rule, proof of the individual's jury service.
(Formerly: Acts 1947, c.208, s.1403; Acts 1951, c.307, s.3; Acts 1955, c.317, s.8; Acts 1967, c.310, s.18; Acts 1971, P.L.355, SEC.30; Acts 1975, P.L.253, SEC.1.) As amended by Acts 1976, P.L.114, SEC.4; Acts 1980, P.L.158, SEC.3; P.L.227-1983, SEC.7; P.L.18-1987, SEC.42; P.L.21-1995, SEC.79; P.L.189-2003, SEC.2; P.L.108-2006, SEC.26; P.L.175-2009, SEC.20; P.L.110-2010, SEC.30.

IC 22-4-14-4
Waiting period
Sec. 4. As a condition precedent to the payment of benefits to an individual with respect to any week such individual shall be required to serve a waiting period of one (1) week in which he has been totally, partially or part-totally unemployed and with respect to which he has received no benefits, but during which he was eligible for benefits in all other respects and was not otherwise ineligible for benefits under any provisions of this article. Such waiting period shall be a week in the individual's benefit period and during such week such individual shall be physically and mentally able to work and available for work. No individual in a benefit period may file for waiting period or benefit period rights with respect to any subsequent period. Provided, however, That no waiting period shall be required as a prerequisite for drawing extended benefits.
(Formerly: Acts 1947, c.208, s.1404; Acts 1971, P.L.355, SEC.31.)

IC 22-4-14-5
Wage credits
Sec. 5. (a) As further conditions precedent to the payment of benefits to an individual with respect to benefit periods established on and after July 1, 1995, but before January 1, 2010:
(1) the individual must have established, after the last day of the individual's last base period, if any, wage credits (as defined in

IC 22-4-4-3 and within the meaning of IC 22-4-22-3) equal to at least one and one-quarter (1.25) times the wages paid to the individual in the calendar quarter in which the individual's wages were highest; and
(2) the individual must have established wage credits in the last two (2) calendar quarters of the individual's base period in a total amount of not less than one thousand six hundred fifty dollars ($1,650) and an aggregate in the four (4) calendar quarters of the individual's base period of not less than two thousand seven hundred fifty dollars ($2,750).
(b) As a further condition precedent to the payment of benefits to an individual with respect to a benefit year established on and after July 1, 1995, an insured worker may not receive benefits in a benefit year unless after the beginning of the immediately preceding benefit year during which the individual received benefits, the individual performed insured work and earned wages in employment under IC 22-4-8 in an amount not less than the individual's weekly benefit amount established for the individual in the preceding benefit year in each of eight (8) weeks.
(c) As further conditions precedent to the payment of benefits to an individual with respect to benefit periods established on and after January 1, 2010:
(1) the individual must have established, after the last day of the individual's last base period, if any, wage credits (as defined in IC 22-4-4-3 and within the meaning of wages under IC 22-4-22-3) equal to at least one and five-tenths (1.5) times the wages paid to the individual in the calendar quarter in which the individual's wages were highest; and
(2) the individual must have established wage credits in the last two (2) calendar quarters of the individual's base period in a total amount of not less than two thousand five hundred dollars ($2,500) and a total amount in the four (4) calendar quarters of the individual's base period of not less than four thousand two hundred dollars ($4,200).
(Formerly: Acts 1947, c.208, s.1405; Acts 1965, c.190, s.8; Acts 1971, P.L.355, SEC.32; Acts 1974, P.L.110, SEC.3.) As amended by Acts 1980, P.L.158, SEC.4; P.L.34-1985, SEC.6; P.L.171-1991, SEC.5; P.L.21-1995, SEC.80; P.L.166-1996, SEC.2; P.L.175-2009, SEC.21.

IC 22-4-14-6
Extended benefits; eligibility; effect of disqualification
Sec. 6. (a) An individual shall be eligible to receive extended benefits with respect to any week of unemployment in the individual's eligibility period only if the commissioner finds that with respect to such week:
(1) the individual is an "exhaustee" (as defined in IC 22-4-2-34(j)); and
(2) the individual has satisfied the requirements of this article for the receipt of regular benefits that are applicable to extended

benefits, including not being subject to a disqualification for the receipt of benefits.
(b) If an individual has been disqualified from receiving extended benefits for failure to actively engage in seeking work under IC 22-4-15-2(c), the ineligibility shall continue for the week in which the failure occurs and until the individual earns remuneration in employment equal to or exceeding the weekly benefit amount of the individual's claim in each of four (4) weeks. For purposes of this subsection, an individual shall be treated as actively engaged in seeking work during any week if:
(1) the individual has engaged in a systematic and sustained effort to obtain work during the week; and
(2) the individual provides tangible evidence to the department of workforce development that the individual has engaged in an effort to obtain work during the week.
(c) For claims for extended benefits established after September 25, 1982, notwithstanding any other provision of this article, an individual shall be eligible to receive extended benefits only if the individual's insured wages in the base period with respect to which the individual exhausted all rights to regular compensation were equal to or exceeded one and one-half (1 1/2) times the individual's insured wages in that calendar quarter of the base period in which the individual's insured wages were the highest.
(Formerly: Acts 1971, P.L.355, SEC.33.) As amended by Acts 1981, P.L.209, SEC.7; Acts 1982, P.L.95, SEC.3; P.L.18-1987, SEC.43; P.L.21-1995, SEC.81; P.L.175-2009, SEC.22.

IC 22-4-14-7
Institutions of higher education and other educational institutions; service providers to or on behalf of educational institutions
Sec. 7. (a) Benefits based on service in employment defined in IC 22-4-8-2(i) and IC 22-4-8-2(j) shall be payable in the same amount, on the terms, and subject to the same conditions as compensation payable on the basis of other service subject to this article, unless otherwise specifically provided, subject to the following exceptions:
(1) With respect to service performed in an instructional, research, or principal administrative capacity for an educational institution, benefits may not be paid based on the service for any week of unemployment commencing during the period between two (2) successive academic years, or terms, or during the period between two (2) regular but not successive terms, or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if the individual performs the services in the first of the academic years or terms and if there is a reasonable assurance that the individual will perform services in an instructional, research, or principal administrative capacity for any educational institution in the second of the academic years or terms.
(2) With respect to services performed in any capacity (other

than those listed in subdivision (1) of this section) for an educational institution, benefits may not be paid based on the service of an individual for any week which commences during a period between two (2) successive academic years or terms if the individual performs the service in the first of the academic years or terms and there is reasonable assurance that the individual will perform the service in the second of the academic years or terms. However, with respect to weeks of unemployment beginning on or after January 1, 1984, if compensation is denied to any individual under this subdivision and the individual was not offered an opportunity to perform such services for the educational institution for the second of the academic years or terms, the individual is entitled to a retroactive payment of compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this subdivision.
(3) With respect to any services described in subdivision (1) or (2), compensation payable for these services shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess if there is reasonable assurance that the individual will perform the services in the period immediately following the vacation period or holiday recess.
(4) With respect to any services described in subdivisions (1) and (2), benefits shall not be payable on the basis of services in any such capacities as specified in subdivisions (1), (2), and (3), to any individual who performed such services in an educational institution while in the employ of an educational service agency. For purposes of this subdivision, the term "educational service agency" means a governmental agency or governmental entity that is established and operated exclusively for the purpose of providing such services to one (1) or more educational institutions.
(5) For services to which 26 U.S.C. 3309(a)(1) applies, if the services are provided to or on behalf of an educational institution, compensation payable based on the services may be denied as specified in subdivisions (1), (2), (3), and (4).
(b) For purposes of this section, benefits may not be denied during the period between academic years or terms to any individual having wage credits earned with other than an educational institution if the wage credits qualify the individual under section 5 of this chapter and the individual is otherwise eligible. In these cases, the claim shall be computed based on the wage credits earned with employers other than educational institutions reported for the individual during the base period, in accordance with IC 22-4-12-2 and IC 22-4-12-4. Benefits paid based on the computation shall be only for weeks of unemployment occurring between academic years or terms. For any weeks of unemployment claims other than between academic years or terms, the claims of these individuals shall be recomputed to

include all base period wages.
(Formerly: Acts 1971, P.L.355, SEC.34.) As amended by Acts 1977, P.L.262, SEC.22; Acts 1978, P.L.122, SEC.2; Acts 1979, P.L.229, SEC.3; P.L.227-1983, SEC.8; P.L.129-1984, SEC.2; P.L.2-2011, SEC.13.

IC 22-4-14-8
Sports; period between seasons
Sec. 8. For weeks of unemployment occurring subsequent to December 31, 1977, benefits may not be paid to any individual on the basis of any service substantially all of which consists of participating in sports or athletic events or training or preparing to participate in these events for any week which commences during the period between two (2) successive sport seasons or similar periods, if the individual performed the services in the first of the seasons or similar periods and there is a reasonable assurance that the individual will perform the services in the second of the seasons or similar periods.
Benefits may not be denied, however, for any week which commences during the period between two (2) successive sport seasons or similar periods if the individual has performed services in employment other than participating in sports or athletic events or training or preparing to participate in these events with wage credits earned in the other employment during his base period in sufficient amount to qualify under IC 22-4-14-5 and the individual is otherwise eligible. In these cases, the claim shall be computed based on the wage credits earned with employers other than those employing the individual in sports or athletic events reported for the individual during his base period and in accordance with IC 22-4-12-2 and IC 22-4-12-4. Benefits paid based on this computation shall be only for weeks of unemployment occurring between sport seasons or similar periods. For any weeks of unemployment claimed other than between sports seasons or similar periods, the claims of these individuals shall be recomputed to include all base period wages.
As added by Acts 1977, P.L.262, SEC.23.

IC 22-4-14-9
Aliens
Sec. 9. (a) As used in this section, "SAVE program" refers to the Systematic Alien Verification for Entitlements program operated by the United States Department of Homeland Security or a successor program designated by the United States Department of Homeland Security.
(b) For weeks of unemployment occurring subsequent to December 31, 1977, benefits may not be paid on the basis of services performed by an alien unless the alien is an individual who has been lawfully admitted for permanent residence at the time the services are performed, is lawfully present for purposes of performing the services, or otherwise is permanently residing in the United States under color of law at the time the services are performed (including

an alien who is lawfully present in the United States as a result of the application of the provisions of Section 207, Section 208, or Section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1157 through 1158).
(1) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.
(2) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to the individual are not payable because of the individual's alien status may be made except upon a preponderance of the evidence.
(3) Any modifications to the provisions of Section 3304(a)(14) of the Federal Unemployment Tax Act, as provided by P.L.94-566, which specify other conditions or other effective date than stated in this section for the denial of benefits based on services performed by aliens and which are required to be implemented under state law as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act, shall be considered applicable under this section.
(c) If an individual who applies for benefits is not a citizen or national of the United States, the department shall verify the status of the individual as a qualified alien (as defined in 8 U.S.C. 1641) through the SAVE program to determine the individual's eligibility for benefits. The department shall implement this subsection in accordance with federal law.
As added by Acts 1977, P.L.262, SEC.24. Amended by P.L.135-1990, SEC.3; P.L.171-2011, SEC.14.

IC 22-4-14-10
Repealed
(Repealed by Acts 1982, P.L.137, SEC.1.)

IC 22-4-14-11
Seasonal employment; benefit claims; application for seasonal determination; appeal
Sec. 11. (a) For weeks of unemployment occurring after October 1, 1983, benefits may be paid to an individual on the basis of service performed in seasonal employment (as defined in IC 22-4-8-4) only if the claim is filed within the operating period of the seasonal employment. If the claim is filed outside the operating period of the seasonal employment, benefits may be paid on the basis of nonseasonal wages only.
(b) An employer shall file an application for a seasonal determination (as defined by IC 22-4-7-3) with the department of workforce development. A seasonal determination shall be made by the department within ninety (90) days after the filing of such an application. Until a seasonal determination by the department has been made in accordance with this section, no employer or worker

may be considered seasonal.
(c) Any interested party may file an appeal regarding a seasonal determination within fifteen (15) calendar days after the determination by the department and obtain review of the determination in accordance with IC 22-4-32.
(d) Whenever an employer is determined to be a seasonal employer, the following provisions apply:
(1) The seasonal determination becomes effective the first day of the calendar quarter commencing after the date of the seasonal determination.
(2) The seasonal determination does not affect any benefit rights of seasonal workers with respect to employment before the effective date of the seasonal determination.
(e) If a seasonal employer, after the date of its seasonal determination, operates its business or its seasonal operation during a period or periods of twenty-six (26) weeks or more in a calendar year, the employer shall be determined by the department to have lost its seasonal status with respect to that business or operation effective at the end of the then current calendar quarter. The redetermination shall be reported in writing to the employer. Any interested party may file an appeal within fifteen (15) calendar days after the redetermination by the department and obtain review of the redetermination in accordance with IC 22-4-32.
(f) Seasonal employers shall keep account of wages paid to seasonal workers within the seasonal period as determined by the department and shall report these wages on a special seasonal quarterly report form provided by the department.
(g) The board shall adopt rules applicable to seasonal employers for determining their normal seasonal period or periods.
As added by P.L.228-1983, SEC.4. Amended by P.L.18-1987, SEC.44; P.L.21-1995, SEC.82.



CHAPTER 15. DISQUALIFICATION FOR BENEFITS

because of separation from the individual's employment if:
(A) the individual left to accept with another employer previously secured permanent full-time work which offered reasonable expectation of continued covered employment and betterment of wages or working conditions and thereafter was employed on said job;
(B) having been simultaneously employed by two (2) employers, the individual leaves one (1) such employer voluntarily without good cause in connection with the work but remains in employment with the second employer with a reasonable expectation of continued employment; or
(C) the individual left to accept recall made by a base period employer.
(2) An individual whose unemployment is the result of medically substantiated physical disability and who is involuntarily unemployed after having made reasonable efforts to maintain the employment relationship shall not be subject to disqualification under this section for such separation.
(3) An individual who left work to enter the armed forces of the United States shall not be subject to disqualification under this section for such leaving of work.
(4) An individual whose employment is terminated under the compulsory retirement provision of a collective bargaining agreement to which the employer is a party, or under any other plan, system, or program, public or private, providing for compulsory retirement and who is otherwise eligible shall not be deemed to have left the individual's work voluntarily without good cause in connection with the work. However, if such individual subsequently becomes reemployed and thereafter voluntarily leaves work without good cause in connection with the work, the individual shall be deemed ineligible as outlined in this section.
(5) An otherwise eligible individual shall not be denied benefits for any week because the individual is in training approved under Section 236(a)(1) of the Trade Act of 1974, nor shall the individual be denied benefits by reason of leaving work to enter such training, provided the work left is not suitable employment, or because of the application to any week in training of provisions in this law (or any applicable federal unemployment compensation law), relating to availability for work, active search for work, or refusal to accept work. For purposes of this subdivision, the term "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment (as defined for purposes of the Trade Act of 1974), and wages for such work at not less than eighty percent (80%) of the individual's average weekly wage as determined for the purposes of the Trade Act of 1974.
(6) An individual is not subject to disqualification because of separation from the individual's employment if: (A) the employment was outside the individual's labor market;
(B) the individual left to accept previously secured full-time work with an employer in the individual's labor market; and
(C) the individual actually became employed with the employer in the individual's labor market.
(7) An individual who, but for the voluntary separation to move to another labor market to join a spouse who had moved to that labor market, shall not be disqualified for that voluntary separation, if the individual is otherwise eligible for benefits. Benefits paid to the spouse whose eligibility is established under this subdivision shall not be charged against the employer from whom the spouse voluntarily separated.
(8) An individual shall not be subject to disqualification if the individual voluntarily left employment or was discharged due to circumstances directly caused by domestic or family violence (as defined in IC 31-9-2-42). An individual who may be entitled to benefits based on this modification may apply to the office of the attorney general under IC 5-26.5 to have an address designated by the office of the attorney general to serve as the individual's address for purposes of this article.
As used in this subsection, "labor market" means the area surrounding an individual's permanent residence, outside which the individual cannot reasonably commute on a daily basis. In determining whether an individual can reasonably commute under this subdivision, the department shall consider the nature of the individual's job.
(d) "Discharge for just cause" as used in this section is defined to include but not be limited to:
(1) separation initiated by an employer for falsification of an employment application to obtain employment through subterfuge;
(2) knowing violation of a reasonable and uniformly enforced rule of an employer, including a rule regarding attendance;
(3) if an employer does not have a rule regarding attendance, an individual's unsatisfactory attendance, if the individual cannot show good cause for absences or tardiness;
(4) damaging the employer's property through willful negligence;
(5) refusing to obey instructions;
(6) reporting to work under the influence of alcohol or drugs or consuming alcohol or drugs on employer's premises during working hours;
(7) conduct endangering safety of self or coworkers;
(8) incarceration in jail following conviction of a misdemeanor or felony by a court of competent jurisdiction; or
(9) any breach of duty in connection with work which is reasonably owed an employer by an employee.
(e) To verify that domestic or family violence has occurred, an individual who applies for benefits under subsection (c)(8) shall

provide one (1) of the following:
(1) A report of a law enforcement agency (as defined in IC 10-13-3-10).
(2) A protection order issued under IC 34-26-5.
(3) A foreign protection order (as defined in IC 34-6-2-48.5).
(4) An affidavit from a domestic violence service provider verifying services provided to the individual by the domestic violence service provider.
(Formerly: Acts 1947, c.208, s.1501; Acts 1957, c.261, s.1; Acts 1965, c.190, s.9; Acts 1967, c.310, s.19; Acts 1971, P.L.355, SEC.35; Acts 1972, P.L.174, SEC.1; Acts 1974, P.L.110, SEC.4.) As amended by Acts 1977, P.L.262, SEC.25; Acts 1980, P.L.158, SEC.5; Acts 1982, P.L.95, SEC.4; P.L.20-1986, SEC.9; P.L.80-1990, SEC.13; P.L.21-1995, SEC.83; P.L.166-1996, SEC.3; P.L.290-2001, SEC.7; P.L.189-2003, SEC.3; P.L.97-2004, SEC.82; P.L.175-2009, SEC.23.

IC 22-4-15-2
Availability and acceptance of work; exceptions; application to extended benefit rights
Sec. 2. (a) With respect to benefit periods established on and after July 3, 1977, an individual is ineligible for waiting period or benefit rights, or extended benefit rights, if the department finds that, being totally, partially, or part-totally unemployed at the time when the work offer is effective or when the individual is directed to apply for work, the individual fails without good cause:
(1) to apply for available, suitable work when directed by the commissioner, the deputy, or an authorized representative of the department of workforce development or the United States training and employment service;
(2) to accept, at any time after the individual is notified of a separation, suitable work when found for and offered to the individual by the commissioner, the deputy, or an authorized representative of the department of workforce development or the United States training and employment service, or an employment unit; or
(3) to return to the individual's customary self-employment when directed by the commissioner or the deputy.
(b) With respect to benefit periods established on and after July 6, 1980, the ineligibility shall continue for the week in which the failure occurs and until the individual earns remuneration in employment equal to or exceeding the weekly benefit amount of the individual's claim in each of eight (8) weeks. If the qualification amount has not been earned at the expiration of an individual's benefit period, the unearned amount shall be carried forward to an extended benefit period or to the benefit period of a subsequent claim.
(c) With respect to extended benefit periods established on and after July 5, 1981, the ineligibility shall continue for the week in which the failure occurs and until the individual earns remuneration in employment equal to or exceeding the weekly benefit amount of

the individual's claim in each of four (4) weeks.
(d) If an individual failed to apply for or accept suitable work as outlined in this section, the maximum benefit amount of the individual's current claim, as initially determined, shall be reduced by an amount determined as follows:
(1) For the first failure to apply for or accept suitable work, the maximum benefit amount of the individual's current claim is equal to the result of:
(A) the maximum benefit amount of the individual's current claim, as initially determined; multiplied by
(B) seventy-five percent (75%);
rounded (if not already a multiple of one dollar ($1)) to the next higher dollar.
(2) For the second failure to apply for or accept suitable work, the maximum benefit amount of the individual's current claim is equal to the result of:
(A) the maximum benefit amount of the individual's current claim determined under subdivision (1); multiplied by
(B) eighty-five percent (85%);
rounded (if not already a multiple of one dollar ($1)) to the next higher dollar.
(3) For the third and any subsequent failure to apply for or accept suitable work, the maximum benefit amount of the individual's current claim is equal to the result of:
(A) the maximum benefit amount of the individual's current claim determined under subdivision (2); multiplied by
(B) ninety percent (90%);
rounded (if not already a multiple of one dollar ($1)) to the next higher dollar.
(e) In determining whether or not any such work is suitable for an individual, the department shall consider:
(1) the degree of risk involved to such individual's health, safety, and morals;
(2) the individual's physical fitness and prior training and experience;
(3) the individual's length of unemployment and prospects for securing local work in the individual's customary occupation; and
(4) the distance of the available work from the individual's residence.
However, work under substantially the same terms and conditions under which the individual was employed by a base-period employer, which is within the individual's prior training and experience and physical capacity to perform, shall be considered to be suitable work unless the claimant has made a bona fide change in residence which makes such offered work unsuitable to the individual because of the distance involved. During the fifth through the eighth consecutive week of claiming benefits, work is not considered unsuitable solely because the work pays not less than ninety percent (90%) of the individual's prior weekly wage. After eight (8) consecutive weeks of

claiming benefits, work is not considered unsuitable solely because the work pays not less than eighty percent (80%) of the individual's prior weekly wage. However, work is not considered suitable under this section if the work pays less than Indiana's minimum wage as determined under IC 22-2-2. For an individual who is subject to section 1(c)(8) of this chapter, the determination of suitable work for the individual must reasonably accommodate the individual's need to address the physical, psychological, legal, and other effects of domestic or family violence.
(f) Notwithstanding any other provisions of this article, no work shall be considered suitable and benefits shall not be denied under this article to any otherwise eligible individual for refusing to accept new work under any of the following conditions:
(1) If the position offered is vacant due directly to a strike, lockout, or other labor dispute.
(2) If the remuneration, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality.
(3) If as a condition of being employed the individual would be required to join a company union or to resign from or refrain from joining a bona fide labor organization.
(4) If as a condition of being employed the individual would be required to discontinue training into which the individual had entered with the approval of the department.
(g) Notwithstanding subsection (e), with respect to extended benefit periods established on and after July 5, 1981, "suitable work" means any work which is within an individual's capabilities. However, if the individual furnishes evidence satisfactory to the department that the individual's prospects for obtaining work in the individual's customary occupation within a reasonably short period are good, the determination of whether any work is suitable work shall be made as provided in subsection (e).
(h) With respect to extended benefit periods established on and after July 5, 1981, no work shall be considered suitable and extended benefits shall not be denied under this article to any otherwise eligible individual for refusing to accept new work under any of the following conditions:
(1) If the gross average weekly remuneration payable to the individual for the position would not exceed the sum of:
(A) the individual's average weekly benefit amount for the individual's benefit year; plus
(B) the amount (if any) of supplemental unemployment compensation benefits (as defined in Section 501(c)(17)(D) of the Internal Revenue Code) payable to the individual for such week.
(2) If the position was not offered to the individual in writing or was not listed with the department of workforce development.
(3) If such failure would not result in a denial of compensation under the provisions of this article to the extent that such provisions are not inconsistent with the applicable federal law. (4) If the position pays wages less than the higher of:
(A) the minimum wage provided by 29 U.S.C. 206(a)(1) (the Fair Labor Standards Act of 1938), without regard to any exemption; or
(B) the state minimum wage (IC 22-2-2).
(i) The department of workforce development shall refer individuals eligible for extended benefits to any suitable work (as defined in subsection (g)) to which subsection (h) would not apply.
(j) An individual is considered to have refused an offer of suitable work under subsection (a) if an offer of work is withdrawn by an employer after an individual:
(1) tests positive for drugs after a drug test given on behalf of the prospective employer as a condition of an offer of employment; or
(2) refuses, without good cause, to submit to a drug test required by the prospective employer as a condition of an offer of employment.
(k) For purposes of this article, a drug test is not found to be positive unless:
(1) a second confirmation test:
(A) renders a positive result that has been performed by a SAMHSA (as defined in IC 22-10-15-3) certified laboratory on the same sample used for the first screen test using gas chromatography mass spectrometry for the purposes of confirming or refuting the screen test results; and
(B) has been reviewed by a licensed physician and:
(i) the laboratory results described in clause (A);
(ii) the individual's medical history; and
(iii) other relevant biomedical information;
confirm a positive result of the drug tests; or
(2) the individual who has submitted to the drug test has no valid medical reason for testing positive for the substance found in the drug test.
(l) The department's records concerning the results of a drug test described in subsection (j) may not be admitted against a defendant in a criminal proceeding.
(Formerly: Acts 1947, c.208, s.1502; Acts 1953, c.177, s.15; Acts 1957, c.261, s.2; Acts 1971, P.L.355, SEC.36; Acts 1974, P.L.110, SEC.5.) As amended by Acts 1977, P.L.262, SEC.26; Acts 1980, P.L.158, SEC.6; Acts 1981, P.L.209, SEC.8; Acts 1982, P.L.95, SEC.5; P.L.20-1986, SEC.10; P.L.2-1987, SEC.31; P.L.18-1987, SEC.45; P.L.21-1995, SEC.84; P.L.290-2001, SEC.8; P.L.189-2003, SEC.4; P.L.97-2004, SEC.83; P.L.175-2009, SEC.24; P.L.12-2011, SEC.4.

IC 22-4-15-3
Labor disputes; financing; sympathy strikes
Sec. 3. (a) An individual shall be ineligible for waiting period or benefit rights for any week with respect to which his total or partial or part-total unemployment is due to a labor dispute at the factory,

establishment, or other premises at which he was last employed.
(b) This section shall not apply to an individual if he has terminated his employment, or his employment has been terminated, with the employer involved in the labor dispute; or if the labor dispute which caused his unemployment has terminated and any period necessary to resume normal activities at his place of employment has elapsed; or if all of the following conditions exist: He is not participating in or financing or directly interested in the labor dispute which caused his unemployment: and he does not belong to a grade or class of workers of which, immediately before the commencement of his unemployment, there were members employed at the same premises as he, any of whom are participating in or financing or directly interested in the dispute; and he has not voluntarily stopped working, other than at the direction of his employer, in sympathy with employees in some other establishment or factory in which a labor dispute is in progress.
(c) If in any case separate branches of work which are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each such department shall, for the purpose of this section, be deemed to be a separate factory, establishment, or other premises.
(d) Upon request of any claimant or employer involved in an issue arising under this section, the deputy shall, and in any other case the deputy may, refer claims of individuals with respect to whom there is an issue of the application of this section to an administrative law judge who shall make the initial determination with respect thereto, in accordance with the procedure in IC 22-4-17-3.
(e) Notwithstanding any other provisions of this article, an individual shall not be ineligible for waiting period or benefit rights under this section solely by reason of his failure or refusal to apply for or to accept recall to work or reemployment with an employer during the continuance of a labor dispute at the factory, establishment, or other premises of the employer, if the individual's last separation from the employer occurred prior to the start of the labor dispute and was permanent or for an indefinite period.
(Formerly: Acts 1947, c.208, s.1504; Acts 1953, c.177, s.16; Acts 1971, P.L.355, SEC.37; Acts 1974, P.L.110, SEC.6.) As amended by Acts 1980, P.L.158, SEC.7; P.L.135-1990, SEC.4.

IC 22-4-15-4
Retirement; annuities; Social Security
Sec. 4. (a) An individual shall be ineligible for waiting period or benefit rights for any week with respect to which the individual receives, is receiving, or has received payments equal to or exceeding the individual's weekly benefit amount in the form of:
(1) deductible income as defined and applied in IC 22-4-5-1 and IC 22-4-5-2; or
(2) any pension, retirement or annuity payments, under any plan of an employer whereby the employer contributes a portion or all of the money. The following apply to a disqualification

under this subdivision:
(A) The disqualification shall apply only if some or all of the benefits otherwise payable:
(i) are chargeable to the experience or reimbursable account of such employer; or
(ii) would have been chargeable except for the application of this chapter.
(B) Notwithstanding clause (A), the disqualification does not apply to a distribution from a pension, retirement, or annuity plan of an employer when an individual uses the distribution to satisfy a severe financial hardship resulting from an unforeseeable emergency that is the result of events beyond the individual's control.
(C) Federal old age, survivors, and disability insurance benefits are not considered payments under a plan of an employer whereby the employer maintains the plan or contributes a portion or all of the money to the extent required by federal law.
(b) If the payments described in subsection (a) are less than an individual's weekly benefit amount an otherwise eligible individual shall not be ineligible and shall be entitled to receive for such week benefits reduced by the amount of such payments.
(c) This section does not preclude an individual from delaying a claim to pension, retirement, or annuity payments until the individual has received the benefits to which the individual would otherwise be eligible under this chapter. Weekly benefits received before the date the individual elects to retire shall not be reduced by any pension, retirement, or annuity payments received on or after the date the individual elects to retire.
(Formerly: Acts 1947, c.208, s.1505; Acts 1953, c.177, s.17; Acts 1967, c.310, s.20; Acts 1971, P.L.355, SEC.38.) As amended by Acts 1981, P.L.209, SEC.9; P.L.3-1998, SEC.1; P.L.290-2001, SEC.9; P.L.2-2011, SEC.14.

IC 22-4-15-5
Receiving benefits from another state; federal employees' benefits
Sec. 5. Except as provided in IC 1971, 22-4-22, an individual shall be ineligible for waiting period or benefit rights: For any week with respect to which or a part of which he receives, is receiving, has received or is seeking unemployment benefits under an unemployment compensation law of another state or of the United States: Provided, That this disqualification shall not apply if the appropriate agency of such other state or of the United States finally determines that he is not entitled to such employment benefits, including benefits to federal civilian employees and ex-servicemen pursuant to 5 U.S.C. Chapter 85.
(Formerly: Acts 1947, c.208, s.1506; Acts 1953, c.177, s.18; Acts 1955, c.317, s.9; Acts 1971, P.L.355, SEC.39.)

IC 22-4-15-6 Repealed
(Repealed by P.L.1-1991, SEC.150.)

IC 22-4-15-6.1
Gross misconduct
Sec. 6.1. (a) Notwithstanding any other provisions of this article, all of the individual's wage credits established prior to the day upon which the individual was discharged for gross misconduct in connection with work are canceled.
(b) As used in this section, "gross misconduct" means any of the following committed in connection with work, as determined by the department by a preponderance of the evidence:
(1) A felony.
(2) A Class A misdemeanor.
(3) Working, or reporting for work, in a state of intoxication caused by the individual's use of alcohol or a controlled substance (as defined in IC 35-48-1-9).
(4) Battery on another individual while on the employer's property or during working hours.
(5) Theft or embezzlement.
(6) Fraud.
(c) An employer:
(1) has the burden of proving by a preponderance of the evidence that a discharged employee's conduct was gross misconduct; and
(2) may present evidence that the employer filled or maintained the position or job held by the discharged employee after the employee's discharge.
(d) Evidence that a discharged employee's conduct did not result in:
(1) a prosecution for an offense; or
(2) a conviction of an offense;
may be presented.
(e) If evidence is presented that an action or requirement of the employer may have caused the conduct that is the basis for the employee's discharge, the conduct is not gross misconduct under this section.
(f) Lawful conduct not otherwise prohibited by an employer is not gross misconduct under this section.
As added by P.L.1-1991, SEC.151. Amended by P.L.175-2009, SEC.25.

IC 22-4-15-7
Repealed
(Repealed by Acts 1971, P.L.355, SEC.47.)

IC 22-4-15-8
Private unemployment benefit plans
Sec. 8. Notwithstanding any other provisions of this article, benefits otherwise payable for any week under this article shall not

be denied or reduced on account of any payment or payments the claimant receives, has received, will receive, or accrues right to receive with respect to or based upon such week under a private unemployment benefit plan financed in whole or part by the claimant's employer or former employer. No claim for repayment of benefits and no deduction from benefits otherwise payable under this article shall be made under IC 22-4-13-1(d) and IC 22-4-13-1(e) because of payments which have been or will be made under such private unemployment benefit plans.
(Formerly: Acts 1947, c.208, s.1509; Acts 1957, c.129, s.2; Acts 1959, c.241, s.1.) As amended by P.L.144-1986, SEC.104; P.L.108-2006, SEC.27.



CHAPTER 16. FAILURE TO DISCLOSE EARNINGS



CHAPTER 17. CLAIMS FOR BENEFITS

IC 22-4-17-2
Filing; determination of status; disputed claims; hearings; employer failure to provide information
Sec. 2. (a) When an individual files an initial claim, the department shall promptly make a determination of the individual's status as an insured worker in a form prescribed by the department. A written notice of the determination of insured status shall be furnished to the individual promptly. Each such determination shall be based on and include a written statement showing the amount of wages paid to the individual for insured work by each employer during the individual's base period and shall include a finding as to whether such wages meet the requirements for the individual to be an insured worker, and, if so, the week ending date of the first week of the individual's benefit period, the individual's weekly benefit

amount, and the maximum amount of benefits that may be paid to the individual for weeks of unemployment in the individual's benefit period. For the individual who is not insured, the notice shall include the reason for the determination. Unless the individual, within ten (10) days after such determination was mailed to the individual's last known address, or otherwise delivered to the individual, asks a hearing thereon before an administrative law judge, such determination shall be final and benefits shall be paid or denied in accordance therewith.
(b) The department shall promptly furnish each employer in the base period whose experience or reimbursable account is potentially chargeable with benefits to be paid to such individual with a notice in writing of the employer's benefit liability. The notice shall contain the date, the name and Social Security account number of the individual, the ending date of the individual's base period, and the week ending date of the first week of the individual's benefit period. The notice shall further contain information as to the proportion of benefits chargeable to the employer's experience or reimbursable account in ratio to the earnings of such individual from such employer. Unless the employer within ten (10) days after such notice of benefit liability was mailed to the employer's last known address, or otherwise delivered to the employer, asks a hearing thereon before an administrative law judge, such determination shall be final and benefits paid shall be charged in accordance therewith.
(c) An employing unit, including an employer, having knowledge of any facts which may affect an individual's eligibility or right to waiting period credits or benefits, shall notify the department of such facts within ten (10) days after the mailing of notice that a former employee has filed an initial or additional claim for benefits on a form prescribed by the department.
(d) If, after the department determines that additional information is necessary to make a determination under this chapter:
(1) the department makes a request in writing for additional information from an employing unit, including an employer, on a form prescribed by the department; and
(2) the employing unit fails to respond within ten (10) days after the date the request is mailed to the employing unit;
the department shall make a decision with the information available.
(e) If:
(1) an employer appeals an original determination granting benefits to a claimant and the determination is reversed on appeal; and
(2) the decision to reverse the determination is at least in part based on information that the department requested from the employer under subsection (d), but which the employer failed to provide within ten (10) days after the department's request was mailed to the employer;
the employer's experience account shall be charged an amount equal to fifty percent (50%) of the benefits paid to the employee to which the employee was not entitled and for which the employer's

experience account may be charged.
(f) If:
(1) the employer's experience account is charged under subsection (e); and
(2) the employee repays all or a part of the benefits on which the charge under subsection (e) is based;
the employer shall receive a credit to the employer's experience account that is equal to the amount of the employee's repayment up to fifty percent (50%) of the amount charged to the employer's experience account under subsection (e).
(g) In addition to the foregoing determination of insured status by the department, the deputy shall, throughout the benefit period, determine the claimant's eligibility with respect to each week for which the claimant claims waiting period credit or benefit rights, the validity of the claimant's claim therefor, and the cause for which the claimant left the claimant's work, or may refer such claim to an administrative law judge who shall make the initial determination with respect thereto in accordance with the procedure in section 3 of this chapter.
(h) In cases where the claimant's benefit eligibility or disqualification is disputed, the department shall promptly notify the claimant and the employer or employers directly involved or connected with the issue raised as to the validity of such claim, the eligibility of the claimant for waiting period credit or benefits, or the imposition of a disqualification period or penalty, or the denial thereof, and of the cause for which the claimant left the claimant's work, of such determination and the reasons thereof.
(i) Except as otherwise hereinafter provided in this section regarding parties located in Alaska, Hawaii, and Puerto Rico, unless the claimant or such employer, within ten (10) days after the notification required by subsection (h), was mailed to the claimant's or the employer's last known address or otherwise delivered to the claimant or the employer, asks for a hearing before an administrative law judge thereon, such decision shall be final and benefits shall be paid or denied in accordance therewith.
(j) For a notice of disputed administrative determination or decision mailed or otherwise delivered to the claimant or employer either of whom is located in Alaska, Hawaii, or Puerto Rico, unless the claimant or employer, within fifteen (15) days after the notification required by subsection (h), was mailed to the claimant's or employer's last known address or otherwise delivered to the claimant or employer, asks for a hearing before an administrative law judge thereon, such decision shall be final and benefits shall be paid or denied in accordance therewith.
(k) If a claimant or an employer requests a hearing under subsection (i) or (j), the request therefor shall be filed with the department in writing within the prescribed periods as above set forth in this section and shall be in such form as the department may prescribe. In the event a hearing is requested by an employer or the department after it has been administratively determined that benefits

should be allowed to a claimant, entitled benefits shall continue to be paid to said claimant unless said administrative determination has been reversed by a due process hearing. Benefits with respect to any week not in dispute shall be paid promptly regardless of any appeal.
(l) A person may not participate on behalf of the department in any case in which the person is an interested party.
(m) Solely on the ground of obvious administrative error appearing on the face of an original determination, and within the benefit year of the affected claims, the commissioner, or a representative authorized by the commissioner to act in the commissioner's behalf, may reconsider and direct the deputy to revise the original determination so as to correct the obvious error appearing therein. Time for filing an appeal and requesting a hearing before an administrative law judge regarding the determinations handed down pursuant to this subsection shall begin on the date following the date of revision of the original determination and shall be filed with the commissioner in writing within the prescribed periods as above set forth in subsection (c).
(n) Notice to the employer and the claimant that the determination of the department is final if a hearing is not requested shall be prominently displayed on the notice of the determination which is sent to the employer and the claimant.
(o) If an allegation of the applicability of IC 22-4-15-1(c)(8) is made by the individual at the time of the claim for benefits, the department shall not notify the employer of the claimant's current address or physical location.
(Formerly: Acts 1947, c.208, s.1802; Acts 1953, c.177, s.22; Acts 1955, c.317, s.10; Acts 1965, c.190, s.11; Acts 1969, c.300, s.5; Acts 1971, P.L.355, SEC.42; Acts 1972, P.L.174, SEC.2.) As amended by Acts 1977, P.L.262, SEC.27; P.L.18-1987, SEC.47; P.L.135-1990, SEC.6; P.L.1-1991, SEC.152; P.L.21-1995, SEC.86; P.L.290-2001, SEC.10; P.L.189-2003, SEC.5; P.L.273-2003, SEC.5; P.L.97-2004, SEC.84; P.L.108-2006, SEC.29; P.L.175-2009, SEC.27; P.L.110-2010, SEC.31; P.L.1-2010, SEC.88; P.L.42-2011, SEC.41.

IC 22-4-17-2.5
Filing; income taxes
Sec. 2.5. (a) When an individual files an initial claim, the individual shall be advised of the following:
(1) Unemployment compensation is subject to federal, state, and local income taxes.
(2) Requirements exist concerning estimated tax payments.
(3) The individual may elect to have income taxes withheld from the individual's payment of unemployment compensation. If an election is made, the department shall withhold federal income tax at the applicable rate provided in the Internal Revenue Code.
(4) After December 31, 2011, the individual may elect to have state adjusted gross income tax imposed under IC 6-3 and local taxes imposed under IC 6-3.5 deducted and withheld from the

individual's payment of unemployment compensation. If an election is made, the department shall withhold state adjusted gross income tax imposed under IC 6-3 and local taxes imposed under IC 6-3.5 at the applicable rate prescribed in withholding instructions issued by the department of state revenue.
(5) An individual is allowed to change an election made under this section.
(b) Money withheld from unemployment compensation under this section shall remain in the unemployment fund until transferred to the federal taxing authority or the state (as appropriate) for payment of income taxes.
(c) The commissioner shall follow all procedures of the United States Department of Labor, the Internal Revenue Service, and the department of state revenue concerning the withholding of income taxes.
(d) Money shall be deducted and withheld in accordance with the priorities established in regulations developed by the commissioner.
As added by P.L.166-1996, SEC.4. Amended by P.L.3-2008, SEC.159; P.L.2-2011, SEC.15.

IC 22-4-17-3
Administrative appeal; disputed claims
Sec. 3. (a) Unless such request for hearing is withdrawn, an administrative law judge, after providing the notice required under section 6 of this chapter and affording the parties a reasonable opportunity for fair hearing, shall affirm, modify, or reverse the findings of fact and decision of the deputy.
(b) The parties shall be duly notified of the decision made under subsection (a) and the reasons therefor, which shall be deemed to be the final decision of the review board, unless within fifteen (15) days after the date of notification or mailing of such decision, an appeal is taken by the commissioner or by any party adversely affected by such decision to the review board.
(Formerly: Acts 1947, c.208, s.1803; Acts 1957, c.299, s.4.) As amended by P.L.18-1987, SEC.48; P.L.135-1990, SEC.7; P.L.21-1995, SEC.87; P.L.175-2009, SEC.28.

IC 22-4-17-4
Administrative law judges; training; discipline; disputed claims; hearings
Sec. 4. (a) The department shall employ one (1) or more administrative law judges to hear and decide disputed claims. Administrative law judges employed under this section are not subject to IC 4-21.5 or any other statute regulating administrative law judges, unless specifically provided.
(b) The department shall provide at least annually to all administrative law judges, review board members, and other individuals who adjudicate claims training concerning:
(1) unemployment compensation law;
(2) rules for the conduct of hearings and appeals; and (3) rules of conduct for administrative law judges, review board members, and other individuals who adjudicate claims during a hearing or other adjudicative process.
(c) The department regularly shall monitor the hearings and decisions of its administrative law judges, review board members, and other individuals who adjudicate claims to ensure that the hearings and decisions strictly comply with the law and the rules described in subsection (b).
(d) An individual who does not strictly comply with the law and the rules described in subsection (b), including the rules of conduct for administrative law judges, review board members, and other individuals who adjudicate claims during a hearing or other adjudicative process, is subject to disciplinary action by the department, up to and including suspension from or termination of employment.
(Formerly: Acts 1947, c.208, s.1804.) As amended by P.L.18-1987, SEC.49; P.L.135-1990, SEC.8; P.L.21-1995, SEC.88; P.L.290-2001, SEC.11; P.L.108-2006, SEC.30; P.L.175-2009, SEC.29.

IC 22-4-17-5
Review board; appointments; hearings
Sec. 5. (a) The governor shall appoint a review board composed of three (3) members, not more than two (2) of whom shall be members of the same political party, with salaries to be fixed by the governor. The review board shall consist of the chairman and the two (2) members who shall serve for terms of three (3) years. At least one (1) member must be admitted to the practice of law in Indiana.
(b) Any claim pending before an administrative law judge, and all proceedings therein, may be transferred to and determined by the review board upon its own motion, at any time before the administrative law judge announces a decision. Any claim pending before either an administrative law judge or the review board may be transferred to the board for determination at the direction of the board. If the review board considers it advisable to procure additional evidence, it may direct the taking of additional evidence within a time period it shall fix. An employer that is a party to a claim transferred to the review board or the board under this subsection is entitled to receive notice in accordance with section 6 of this chapter of the transfer or any other action to be taken under this section before a determination is made or other action concerning the claim is taken.
(c) Any proceeding so removed to the review board shall be heard by a quorum of the review board in accordance with the requirements of section 3 of this chapter. The review board shall notify the parties to any claim of its decision, together with its reasons for the decision.
(d) Members of the review board, when acting as administrative law judges, are subject to section 15 of this chapter.
(e) The review board may on the board's own motion affirm, modify, set aside, remand, or reverse the findings, conclusions, or orders of an administrative law judge on the basis of any of the

following:
(1) Evidence previously submitted to the administrative law judge.
(2) The record of the proceeding after the taking of additional evidence as directed by the review board.
(3) A procedural error by the administrative law judge.
(Formerly: Acts 1947, c.208, s.1805; Acts 1965, c.190, s.12.) As amended by P.L.34-1985, SEC.7; P.L.135-1990, SEC.9; P.L.173-1991, SEC.1; P.L.175-2009, SEC.30.

IC 22-4-17-6
Disputed claims; conduct of hearings and appeals
Sec. 6. (a) The manner in which disputed claims shall be presented and the conduct of hearings and appeals, including the conduct of administrative law judges, review board members, and other individuals who adjudicate claims during a hearing or other adjudicative process, shall be in accordance with rules adopted by the department for determining the rights of the parties, whether or not the rules conform to common law or statutory rules of evidence and other technical rules of procedure.
(b) A full and complete record shall be kept of all proceedings in connection with a disputed claim. The testimony at any hearing upon a disputed claim need not be transcribed unless the disputed claim is further appealed.
(c) Each party to a hearing before an administrative law judge held under section 3 of this chapter shall be mailed a notice of the hearing at least ten (10) days before the date of the hearing specifying the date, place, and time of the hearing, identifying the issues to be decided, and providing complete information about the rules of evidence and standards of proof that the administrative law judge will use to determine the validity of the claim.
(d) If a hearing so scheduled has not commenced within at least sixty (60) minutes of the time for which it was scheduled, then a party involved in the hearing may request a continuance of the hearing. Upon submission of a request for continuance of a hearing under circumstances provided in this section, the continuance shall be granted unless the party requesting the continuance was responsible for the delay in the commencement of the hearing as originally scheduled. In the latter instance, the continuance shall be discretionary with the administrative law judge. Testimony or other evidence introduced by a party at a hearing before an administrative law judge or the review board that another party to the hearing:
(1) is not prepared to meet; and
(2) by ordinary prudence could not be expected to have anticipated;
shall be good cause for continuance of the hearing and upon motion such continuance shall be granted.
(Formerly: Acts 1947, c.208, s.1806; Acts 1963, c.208, s.1.) As amended by P.L.144-1986, SEC.105; P.L.219-1989, SEC.1; P.L.135-1990, SEC.10; P.L.108-2006, SEC.31; P.L.175-2009,

SEC.31.

IC 22-4-17-7
Disputed claims; hearings; subpoenas; production of books and papers
Sec. 7. In the discharge of the duties imposed by this article, any member of the board, the department, the review board, or an administrative law judge, or any duly authorized representative of any of them, shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue and serve subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with the disputed claim or the administration of this article.
(Formerly: Acts 1947, c.208, s.1807.) As amended by P.L.144-1986, SEC.106; P.L.135-1990, SEC.11; P.L.108-2006, SEC.32.

IC 22-4-17-8
Disputed claims; subpoenas; contempt
Sec. 8. In case of contumacy by, or refusal to obey a subpoena issued to, any person in the administration of this article, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which said person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the board, the department, or the review board or a duly authorized representative of any of these, shall have jurisdiction to issue to such person an order requiring such person to appear before the board, the department, the review board, an administrative law judge, or the duly authorized representative of any of these, there to produce evidence if so ordered, or there to give testimony touching the matter in question or under investigation. Any failure to obey such order of the court may be punished by said court as a contempt thereof.
(Formerly: Acts 1947, c.208, s.1808.) As amended by P.L.135-1990, SEC.12; P.L.108-2006, SEC.33.

IC 22-4-17-8.5
Disputed claims; hearing by telephone
Sec. 8.5. (a) As used in this section, "interested party" has the meaning set forth in 646 IAC 3-12-1.
(b) An administrative law judge or the review board may hold a hearing under this chapter by telephone if any of the following conditions exist:
(1) The claimant or the employer is not located in Indiana.
(2) An interested party requests without an objection being filed as provided in 646 IAC 3-12-21 that the hearing be held by telephone.
(3) An interested party cannot appear in person because of an illness or injury to the party.
(4) In the case of a hearing before an administrative law judge,

the administrative law judge determines without any interested party filing an objection as provided in 646 IAC 3-12-21 that a hearing by telephone is proper and just.
(5) In the case of a hearing before the review board, the issue to be adjudicated does not require both parties to be present.
(6) In the case of a hearing before the review board, the review board has determined that a hearing by telephone is proper and just.
As added by P.L.173-1991, SEC.2. Amended by P.L.108-2006, SEC.34.

IC 22-4-17-9
Disputed claims; self-incrimination; privileges and immunities
Sec. 9. No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the board, the department, the review board, an administrative law judge, or the duly authorized representative of any of them in obedience to the subpoena of any of them in any cause or proceeding before any of them on the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture, but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled after having claimed the privilege against self-incrimination to testify or produce evidence, documentary or otherwise, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. Any testimony or evidence submitted in due course before the board, the department, the review board, an administrative law judge, or any duly authorized representative of any of them shall be deemed a communication presumptively privileged with respect to any civil action except actions to enforce the provisions of this article.
(Formerly: Acts 1947, c.208, s.1809.) As amended by P.L.144-1986, SEC.107; P.L.135-1990, SEC.13; P.L.108-2006, SEC.35.

IC 22-4-17-10
Repealed
(Repealed by P.L.175-2009, SEC.48.)

IC 22-4-17-11
Disputed claims; appeal; notice; stay of proceedings
Sec. 11. (a) Any decision of the review board, in the absence of appeal as provided in this section, shall become final fifteen (15) days after the date the decision is mailed to the interested parties. The review board shall mail with the decision a notice informing the interested parties of their right to appeal the decision to the court of appeals of Indiana. The notice shall inform the parties that they have fifteen (15) days from the date of mailing within which to file a notice of intention to appeal, and that in order to perfect the appeal

they must request the preparation of a transcript in accordance with section 12 of this chapter.
(b) If the commissioner or any party adversely affected by the decision files with the review board a notice of an intention to appeal the decision, that action shall stay all further proceedings under or by virtue of the review board decision for a period of thirty (30) days from the date of the filing of the notice, and, if the appeal is perfected, further proceedings shall be further stayed pending the final determination of the appeal. However, if an appeal from the decision of the review board is not perfected within the time provided for by this chapter, no action or proceeding shall be further stayed.
(Formerly: Acts 1947, c.208, s.1811; Acts 1957, c.299, s.5.) As amended by P.L.34-1985, SEC.8; P.L.21-1995, SEC.89.

IC 22-4-17-12
Disputed claims; appeal; errors of law; parties; transcript; expenses; assignment; disposition; findings of fact or conclusions
Sec. 12. (a) Any decision of the review board shall be conclusive and binding as to all questions of fact. Either party to the dispute or the commissioner may, within thirty (30) days after notice of intention to appeal as provided in this section, appeal the decision to the court of appeals of Indiana for errors of law under the same terms and conditions as govern appeals in ordinary civil actions.
(b) In every appeal the review board shall be made a party appellee, and the review board shall, at the written request of the appellant and after payment of the uniform average fee required in subsection (c) is made, prepare a transcript of all the proceedings had before the administrative law judge and review board, which shall contain a transcript of all the testimony, together with all objections and rulings thereon, documents and papers introduced into evidence or offered as evidence, and all rulings as to their admission into evidence. The transcript shall be certified by the chairman of the review board and shall constitute the record upon appeal.
(c) All expenses incurred in the preparation of the transcript shall be charged to the appellant. The fee for a transcript shall be the actual cost of preparation that may include the cost of materials, reproduction, postage, handling, and hours of service rendered by the preparer. The commissioner shall establish a uniform average fee to be paid by the appellant before the transcript is prepared. After the transcript is completed, the actual cost shall be determined and the appellant shall either pay the amount remaining above the uniform average fee or be refunded the amount the uniform average fee exceeds the actual cost of preparation. The commissioner shall establish the procedure by which transcript fees are determined and paid.
(d) Notwithstanding subsections (b) and (c), the appellant may request that a transcript of all proceedings had before the administrative law judge and review board be prepared at no cost to the appellant by filing with the review board, under oath and in

writing, a statement:
(1) declaring that the appellant is unable to pay for the preparation of the transcript because of the appellant's poverty;
(2) setting forth the facts that render the appellant unable to pay for the preparation of the transcript; and
(3) declaring that the appellant is entitled to redress on appeal.
Upon finding that the appellant is unable to pay for the preparation of the transcript because of the appellant's poverty, the review board shall prepare a transcript at no cost to the appellant.
(e) The review board may, upon its own motion, or at the request of either party upon a showing of sufficient reason, extend the limit within which the appeal shall be taken, not to exceed fifteen (15) days. In every case in which an extension is granted, the extension shall appear in the record of the proceeding filed in the court of appeals.
(f) The appellant shall attach to the transcript an assignment of errors. An assignment of errors that the decision of the review board is contrary to law shall be sufficient to present both the sufficiency of the facts found to sustain the decision and the sufficiency of the evidence to sustain the findings of facts. In any appeal under this section, no bond shall be required for entering the appeal.
(g) All appeals shall be considered as submitted upon the date filed in the court of appeals, shall be advanced upon the docket of the court, and shall be determined without delay in the order of priority. Upon the final determination of the appeal, the review board shall enter an order in accordance with the determination, and the decision shall be final. The court of appeals may in any appeal remand the proceeding to the review board for the taking of additional evidence, setting time limits therefor, and ordering the additional evidence to be certified by the review board to the court of appeals to be used in the determination of the cause.
(h) Any finding of fact, judgment, conclusion, or final order made by a person with the authority to make findings of fact or law in an action or proceeding under this article is not conclusive or binding and shall not be used as evidence in a separate or subsequent action or proceeding between an individual and the individual's present or prior employer in an action or proceeding brought before an arbitrator, a court, or a judge of this state or the United States regardless of whether the prior action was between the same or related parties or involved the same facts.
(Formerly: Acts 1947, c.208, s.1812; Acts 1957, c.299, s.6.) As amended by P.L.34-1985, SEC.9; P.L.20-1986, SEC.11; P.L.18-1987, SEC.50; P.L.135-1990, SEC.14; P.L.21-1995, SEC.90.

IC 22-4-17-13
Disputed claims; certifying questions of law; priorities
Sec. 13. The review board, on its own motion, may certify questions of law to the supreme court or the court of appeals for a decision and determination. All such certified questions of law shall be considered submitted upon the date filed in the supreme court or

the court of appeals and shall be advanced upon the docket of the court to be determined without delay in the order of priority.
(Formerly: Acts 1947, c.208, s.1813.) As amended by P.L.3-1989, SEC.134.

IC 22-4-17-14
Notices
Sec. 14. (a) This section applies to notices given under sections 2, 3, 11, and 12 of this chapter. This section does not apply to rules adopted by the board or the department, unless specifically provided.
(b) As used in this section, "notices" includes mailings of notices, determinations, decisions, orders, motions, or the filing of any document with the appellate division or review board.
(c) If a notice is served through the United States mail, three (3) days must be added to a period that commences upon service of that notice.
(d) The filing of a document with the appellate division or review board is complete on the earliest of the following dates that apply to the filing:
(1) The date on which the document is delivered to the appellate division or review board.
(2) The date of the postmark on the envelope containing the document if the document is mailed to the appellate division or review board by the United States Postal Service.
(3) The date on which the document is deposited with a private carrier, as shown by a receipt issued by the carrier, if the document is sent to the appellate division or review board by a private carrier.
As added by P.L.135-1990, SEC.15. Amended by P.L.173-1991, SEC.3; P.L.108-2006, SEC.36.

IC 22-4-17-15
Impartial administrative law judge
Sec. 15. (a) An administrative law judge may not preside over or otherwise participate in the hearing or disposition of an appeal in which the judge's impartiality might reasonably be questioned, including instances where the judge:
(1) has:
(A) personal bias or prejudice concerning a party; or
(B) personal knowledge of disputed evidentiary facts concerning the appeal;
(2) has served as a lawyer in the matter in controversy; or
(3) knows that the judge has any direct or indirect financial or other interest in the subject matter of an appeal or in a party to the appeal.
(b) Disqualification of an administrative law judge shall be in accordance with the rules adopted by the Indiana unemployment insurance board.
(c) This subsection does not apply to the disposition of ex parte matters specifically authorized by statute or rule. An administrative

law judge may not communicate, directly or indirectly, regarding any substantive issue in the appeal while the appeal is pending, with any party to the appeal, or with any individual who has a direct or indirect interest in the outcome of the appeal, without notice and opportunity for all parties to participate in the communication.
As added by P.L.135-1990, SEC.16.



CHAPTER 18. DEPARTMENT OF WORKFORCE DEVELOPMENT; INDIANA UNEMPLOYMENT INSURANCE BOARD

IC 22-4-18-1.5 Repealed
(Repealed by P.L.38-1993, SEC.61.)

IC 22-4-18-2
Unemployment insurance board; duties; membership; term of office; compensation; traveling expenses; meetings
Sec. 2. (a) The Indiana unemployment insurance board is created. The board is responsible for the oversight of the unemployment insurance program. The board shall report annually to the governor on the status of unemployment insurance together with recommendations for maintaining the solvency of the unemployment insurance benefit fund. The department staff shall provide support to the board. The unemployment insurance board shall consist of nine (9) members, who shall be appointed by the governor, as follows:
(1) Four (4) members shall be appointed as representatives of labor and its interests.
(2) One (1) member shall be appointed as a representative of the state and its interest and of the public at large.
(3) Two (2) members shall be appointed as representatives of the large employers of the state.
(4) Two (2) members shall be appointed as representatives of the independent merchants and small employers of the state.
All appointments shall be made for terms of four (4) years. All appointments to full terms or to fill vacancies shall be made so that all terms end on March 31.
(b) Every Indiana unemployment insurance board member so appointed shall serve until a successor shall have been appointed and qualified. Before entering upon the discharge of official duties, each member of the board shall take and subscribe to an oath of office, which shall be filed in the office of the secretary of state. Any vacancy occurring in the membership of the board for any cause shall be filled by appointment by the governor for the unexpired term. The governor may, at any time, remove any member of the board for misconduct, incapacity, or neglect of duty. Each member of the board shall be entitled to receive as compensation for the member's services the sum of one hundred dollars ($100) per month for each and every month which the member devotes to the actual performance of the member's duties, as prescribed in this article, but the total amount of such compensation shall not exceed the sum of twelve hundred dollars ($1,200) per year. In addition to the compensation hereinbefore prescribed, each member of the board shall be entitled to receive the amount of traveling and other necessary expenses actually incurred while engaged in the performance of official duties.
(c) The board may hold one (1) regular meeting each month and such called meetings as may be deemed necessary by the commissioner or the board. The April meeting shall be known as the annual meeting. Five (5) members of the board constitute a quorum for the transaction of business. At its first meeting and at each annual meeting held thereafter, the board shall organize by the election of a president and vice president from its own number, each of whom,

except those first elected, shall serve for a term of one (1) year and until a successor is elected.
(Formerly: Acts 1947, c.208, s.1902; Acts 1971, P.L.355, SEC.43.) As amended by P.L.18-1987, SEC.53; P.L.21-1995, SEC.92; P.L.108-2006, SEC.37.

IC 22-4-18-3
Repealed
(Repealed by P.L.105-1994, SEC.6.)

IC 22-4-18-4
Administration of programs
Sec. 4. The department of workforce development established under IC 22-4.1-2-1 shall administer job training and placement services and unemployment insurance.
(Formerly: Acts 1947, c.208, s.1904; Acts 1955, c.317, s.11.) As amended by P.L.144-1986, SEC.109; P.L.18-1987, SEC.55; P.L.21-1995, SEC.93; P.L.290-2001, SEC.13; P.L.175-2009, SEC.32.

IC 22-4-18-4.2
Requirement that administrative law judges be licensed attorneys
Sec. 4.2. Each administrative law judge employed or used by the department of workforce development must be an attorney who is licensed to practice law in Indiana.
As added by P.L.110-2010, SEC.32.

IC 22-4-18-4.5
Annual report of claims involving domestic or family violence
Sec. 4.5. (a) Before March 1 of each year, the department shall determine the number of claims filed, the number of individuals entitled to receive unemployment benefits under this article, and the amount of benefits charged to the fund for those individuals who qualified for benefits due to:
(1) discharge; or
(2) leaving employment;
for circumstances resulting from domestic or family violence.
(b) The department shall submit its determination from the prior calendar year to the legislative council before June 30 of each year.
As added by P.L.189-2003, SEC.7.

IC 22-4-18-5
Repealed
(Repealed by P.L.2-1995, SEC.140.)

IC 22-4-18-6
Workforce skills, strengths, and weaknesses; uniform assessment system
Sec. 6. (a) The department shall develop a uniform system for assessing workforce skills, strengths, and weaknesses in individuals. (b) The uniform assessment system shall be used at the following:
(1) One stop centers under IC 22-4-42, if established.
(2) Career and technical education (as defined in IC 20-20-38-1) programs at the secondary level.
As added by P.L.19-1992, SEC.51. Amended by P.L.5-1995, SEC.36; P.L.21-1995, SEC.95; P.L.1-2005, SEC.185; P.L.127-2005, SEC.28; P.L.161-2006, SEC.6; P.L.234-2007, SEC.142; P.L.6-2012, SEC.155.

IC 22-4-18-7
Training projects
Sec. 7. (a) The department annually shall prepare a written report of its training activities and the training activities of the various workforce investment boards during the immediately preceding state fiscal year. The department's annual report for a particular state fiscal year must include information for each training project for which either the department or a workforce development board provided any funding during that state fiscal year. At a minimum, the following information must be provided for such a training project:
(1) A description of the training project, including the name and address of the training provider.
(2) The amount of funding that either the department or a workforce investment board provided for the project and an indication of which entity provided the funding.
(3) The number of trainees who participated in the project.
(4) Demographic information about the trainees, including the age of each trainee, the education attainment level of each trainee, and for those training projects that have specific gender requirements, the gender of each trainee.
(5) The results of the project, including skills developed by trainees, any license or certification associated with the training project, the extent to which trainees have been able to secure employment or obtain better employment, and descriptions of the specific jobs which trainees have been able to secure or to which trainees have been able to advance.
(b) With respect to trainees that have been able to secure employment or obtain better employment, the department of workforce development shall compile data on the retention rates of those trainees in the jobs which the trainees secured or to which they advanced. The department shall include information concerning those retention rates in each of its annual reports.
(c) On or before October 1 of each state fiscal year, each workforce investment board shall provide the department with a written report of its training activities for the immediately preceding state fiscal year. The workforce development board shall prepare the report in the manner prescribed by the department. However, at a minimum, the workforce development board shall include in its report the information required by subsection (a) for each training project for which the workforce development board provided any funding during the state fiscal year covered by the report. In addition,

the workforce development board shall include in each report retention rate information as set forth in subsection (b).
(d) The department shall provide a copy of its annual report for a particular state fiscal year to the:
(1) governor;
(2) legislative council; and
(3) unemployment insurance board;
on or before December 1 of the immediately preceding state fiscal year. An annual report provided under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.179-1999, SEC.2. Amended by P.L.28-2004, SEC.159.

IC 22-4-18-8
Repealed
(Repealed by P.L.100-2012, SEC.58.)



CHAPTER 18.1. STATE WORKFORCE INNOVATION COUNCIL

IC 22-4-18.1-2
"Council" defined
Sec. 2. As used in this chapter, "council" refers to the state workforce innovation council established by section 3 of this chapter.
As added by P.L.38-1993, SEC.58. Amended by P.L.161-2006, SEC.7.

IC 22-4-18.1-3
Council; establishment; purpose and duties
Sec. 3. The state workforce innovation council is established under the applicable federal programs to do the following:
(1) Review the services and use of funds and resources under applicable federal programs and advise the governor on methods of coordinating the services and use of funds and resources consistent with the laws and regulations governing the particular applicable federal programs.
(2) Advise the governor on:
(A) the development and implementation of state and local standards and measures; and
(B) the coordination of the standards and measures;
concerning the applicable federal programs.
(3) Perform the duties as set forth in federal law of the particular advisory bodies for applicable federal programs described in section 4 of this chapter.
(4) Identify the workforce needs in Indiana and recommend to the governor goals to meet the investment needs.
(5) Recommend to the governor goals for the development and coordination of the human resource system in Indiana.
(6) Prepare and recommend to the governor a strategic plan to accomplish the goals developed under subdivisions (4) and (5).
(7) Monitor the implementation of and evaluate the effectiveness of the strategic plan described in subdivision (6).
(8) Advise the governor on the coordination of federal, state, and local education and training programs and on the allocation of state and federal funds in Indiana to promote effective services, service delivery, and innovative programs.
(9) Administer the minority training grant program established by section 11 of this chapter.
(10) Administer the back home in Indiana program established

by section 12 of this chapter.
(11) Any other function assigned to the council by the governor with regard to the study and evaluation of Indiana's workforce development delivery system.
(12) Administer postsecondary proprietary educational institution accreditation under IC 22-4.1-21.
As added by P.L.38-1993, SEC.58. Amended by P.L.96-2004, SEC.19; P.L.161-2006, SEC.8; P.L.107-2012, SEC.59.

IC 22-4-18.1-4
Council; designated as state advisory body under specified federal laws; administration of programs
Sec. 4. (a) The council shall serve as the state advisory body required under the following federal laws:
(1) The Workforce Investment Act of 1998 under 29 U.S.C. 2801 et seq., including reauthorizations of the Act.
(2) The Wagner-Peyser Act under 29 U.S.C. 49 et seq.
(3) The Carl D. Perkins Vocational and Applied Technology Act under 20 U.S.C. 2301 et seq.
(4) The Adult Education and Family Literacy Act under 20 U.S.C. 9201 et seq.
(b) In addition, the council may be designated to serve as the state advisory body required under any of the following federal laws upon approval of the particular state agency directed to administer the particular federal law:
(1) The National and Community Service Act of 1990 under 42 U.S.C. 12501 et seq.
(2) Part A of Title IV of the Social Security Act under 42 U.S.C. 601 et seq.
(3) The employment and training programs established under the Food Stamp Act of 1977 under 7 U.S.C. 2011 et seq.
(c) The council shall administer the minority training grant program established by section 11 of this chapter and the back home in Indiana program established by section 12 of this chapter.
As added by P.L.38-1993, SEC.58. Amended by P.L.96-2004, SEC.20; P.L.161-2006, SEC.9.

IC 22-4-18.1-5
Council membership
Sec. 5. (a) Subject to subsections (b) and (c), the membership of the state workforce innovation council established under section 3 of this chapter consists of the representatives required by the Workforce Investment Act (29 U.S.C. 2801 et seq.), including reauthorizations of the Act, and must represent the diverse regions of Indiana.
(b) The state superintendent of public instruction or the superintendent's designee serves as a member of the state workforce innovation council.
(c) An individual designated by the governor who has been nominated by a recognized adult education organization serves as a member of the state workforce innovation council. As added by P.L.38-1993, SEC.58. Amended by P.L.179-1999, SEC.3; P.L.161-2006, SEC.10; P.L.7-2011, SEC.18.

IC 22-4-18.1-6
Council; members; term of office; vacancies
Sec. 6. (a) The governor shall appoint members to the council for two (2) year terms. The terms must be staggered so that the terms of half of the members expire each year.
(b) The governor shall promptly make an appointment to fill any vacancy on the council, but only for the duration of the unexpired term.
As added by P.L.38-1993, SEC.58. Amended by P.L.161-2006, SEC.11.

IC 22-4-18.1-6.5 Version a
Council; meetings; remote participation
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 6.5. (a) This section applies to a meeting of the council at which at least half of the members appointed to the council are physically present at the place where the meeting is conducted.
(b) A member of the council may participate in a meeting of the council using a means of communication that permits:
(1) all other members of the council participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member who participates in a meeting under subsection (b) is considered to be present at the meeting and may vote on any matter properly presented during the meeting.
(d) A member who participates in a meeting under subsection (b) shall confirm in writing not more than five (5) days after the date of the meeting the votes cast by the member during the meeting. The member may send the confirmation by United States mail or facsimile.
(e) A member shall attend at least three (3) meetings of the council during a calendar year in person.
(f) The memorandum of the meeting prepared under IC 5-14-1.5-4 must also state the name of each member who:
(1) was physically present at the place where the meeting was conducted;
(2) participated in the meeting using a means of communication described in subsection (b); and
(3) was absent.
As added by P.L.161-2006, SEC.12.

IC 22-4-18.1-6.5 Version b
Repealed
(Repealed by P.L.134-2012, SEC.27.) Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 22-4-18.1-7
Employment of professional, technical, and clerical personnel; contracting for services; financial oversight
Sec. 7. (a) Except as provided in subsection (b) and subject to the approval of the commissioner of the department of workforce development, the state personnel department, and the budget agency, the council may employ professional, technical, and clerical personnel necessary to carry out the duties imposed by this chapter using the following:
(1) Funds available under applicable federal and state programs.
(2) Appropriations by the general assembly for this purpose.
(3) Funds in the state technology advancement and retention account established by IC 4-12-12-1.
(4) Other funds (other than federal funds) available to the council for this purpose.
(b) Subject to the approval of the commissioner of the department of workforce development and the budget agency, the council may contract for services necessary to implement this chapter.
(c) The council is subject to:
(1) the allotment system administered by the budget agency; and
(2) financial oversight by the office of management and budget.
As added by P.L.38-1993, SEC.58. Amended by P.L.21-1995, SEC.96; P.L.96-2004, SEC.21; P.L.161-2006, SEC.13.

IC 22-4-18.1-8
Council members; per diem and reimbursement of expenses
Sec. 8. (a) Any member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Any member of the council who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Any member of the council who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.38-1993, SEC.58.

IC 22-4-18.1-9 Bylaws and rules; advisory committees
Sec. 9. The council shall adopt bylaws and rules governing the council's organization and operation, including bylaws and rules governing the establishment of advisory committees considered necessary by the council, scheduling of council meetings, and other activities necessary to implement this chapter.
As added by P.L.38-1993, SEC.58.

IC 22-4-18.1-10
Certification to federal official of establishment and membership of council
Sec. 10. The state shall certify to:
(1) the United States Secretary of Labor the establishment and membership of the council at least ninety (90) days before the beginning of each period of two (2) program years for which a job training plan is submitted under this chapter; and
(2) any other appropriate United States Secretary charged with administering a particular applicable federal program the establishment and membership of the council.
As added by P.L.38-1993, SEC.58.

IC 22-4-18.1-11
Grants for minority training programs
Sec. 11. (a) For purposes of this section, "minority student" means a student who is a member of at least one (1) of the following groups:
(1) Blacks.
(2) American Indians.
(3) Hispanics.
(4) Asian Americans.
(5) Other similar racial groups.
(b) The council shall develop a program to provide grants from the state technology advancement and retention account established by IC 4-12-12-1 for minority training programs for minority students. The grants must be used as follows:
(1) Thirty-five percent (35%) for programs designed to enhance training in technology advancement for minority students.
(2) Sixty-five percent (65%) for generalized training programs for minority students.
(c) The council shall adopt policies under which recipients may apply for and receive the grants.
(d) Grants issued under this section are subject to approval by the budget agency.
As added by P.L.96-2004, SEC.22.

IC 22-4-18.1-12
Back home in Indiana program; grants
Sec. 12. (a) The council shall develop a program to provide for grants from the state technology advancement and retention account established by IC 4-12-12-1 or contracts to develop a back home in

Indiana program. The program must provide a system to track students who have graduated from private and public colleges and universities in Indiana. The program must include a means of periodically contacting these graduates to inform them of job opportunities in Indiana.
(b) The council shall work with the colleges and universities in Indiana to develop the tracking system.
(c) Grants issued under this section are subject to approval by the budget agency.
As added by P.L.96-2004, SEC.23.



CHAPTER 18.3. REPEALED



CHAPTER 19. ADMINISTRATION OF DEPARTMENT OF WORKFORCE DEVELOPMENT

IC 22-4-19-2
Repealed
(Repealed by P.L.108-2006, SEC.66.)

IC 22-4-19-3
Repealed
(Repealed by P.L.108-2006, SEC.66.)

IC 22-4-19-4
Professional employees; compensation; bond
Sec. 4. Subject to the further provisions of this article, the board is authorized to appoint, fix the compensation, and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of its duties. All positions shall be filled by persons selected and appointed as provided in this section. The board may authorize any such person so appointed to do any act or acts which would lawfully be done by the board and may, in its discretion, require suitable bond from any person charged with the custody of any money or securities.
(Formerly: Acts 1947, c.208, s.2004.) As amended by P.L.144-1986, SEC.111.

IC 22-4-19-5
Training; public works; use of unemployed
Sec. 5. The board, through its appropriate activities, shall take all appropriate steps to reduce and prevent unemployment; to encourage

and assist in the adoption of practical methods of career and technical training, retraining, and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation, by municipal corporations, counties, school districts, and the state, of reserves for public works to be used in times of business depression and unemployment; to promote the re-employment of unemployed workers throughout the state in every way that may be feasible; and to these ends to carry on and publish the results of investigations and research studies.
(Formerly: Acts 1947, c.208, s.2005.) As amended by P.L.234-2007, SEC.143.

IC 22-4-19-6
Records; inspection; reports; confidentiality; violations; processing fee
Sec. 6. (a) Each employing unit shall keep true and accurate records containing information the department considers necessary. These records are:
(1) open to inspection; and
(2) subject to being copied;
by an authorized representative of the department at any reasonable time and as often as may be necessary. The department, the review board, or an administrative law judge may require from any employing unit any verified or unverified report, with respect to persons employed by it, which is considered necessary for the effective administration of this article.
(b) Except as provided in subsections (d) and (f), information obtained or obtained from any person in the administration of this article and the records of the department relating to the unemployment tax or the payment of benefits is confidential and may not be published or be open to public inspection in any manner revealing the individual's or the employing unit's identity, except in obedience to an order of a court or as provided in this section.
(c) A claimant or an employer at a hearing before an administrative law judge or the review board shall be supplied with information from the records referred to in this section to the extent necessary for the proper presentation of the subject matter of the appearance. The department may make the information necessary for a proper presentation of a subject matter before an administrative law judge or the review board available to an agency of the United States or an Indiana state agency.
(d) The department may release the following information:
(1) Summary statistical data may be released to the public.
(2) Employer specific information known as ES 202 data and data resulting from enhancements made through the business establishment list improvement project may be released to the Indiana economic development corporation only for the following purposes:
(A) The purpose of conducting a survey.
(B) The purpose of aiding the officers or employees of the

Indiana economic development corporation in providing economic development assistance through program development, research, or other methods.
(C) Other purposes consistent with the goals of the Indiana economic development corporation and not inconsistent with those of the department, including the purposes of IC 5-28-6-7.
(3) Employer specific information known as ES 202 data and data resulting from enhancements made through the business establishment list improvement project may be released to the budget agency and the legislative services agency only for aiding the employees of the budget agency or the legislative services agency in forecasting tax revenues.
(4) Information obtained from any person in the administration of this article and the records of the department relating to the unemployment tax or the payment of benefits for use by the following governmental entities:
(A) department of state revenue; or
(B) state or local law enforcement agencies;
only if there is an agreement that the information will be kept confidential and used for legitimate governmental purposes.
(e) The department may make information available under subsection (d)(1), (d)(2), or (d)(3) only:
(1) if:
(A) data provided in summary form cannot be used to identify information relating to a specific employer or specific employee; or
(B) there is an agreement that the employer specific information released to the Indiana economic development corporation, the budget agency, or the legislative services agency will be treated as confidential and will be released only in summary form that cannot be used to identify information relating to a specific employer or a specific employee; and
(2) after the cost of making the information available to the person requesting the information is paid under IC 5-14-3.
(f) In addition to the confidentiality provisions of subsection (b), the fact that a claim has been made under IC 22-4-15-1(c)(8) and any information furnished by the claimant or an agent to the department to verify a claim of domestic or family violence are confidential. Information concerning the claimant's current address or physical location shall not be disclosed to the employer or any other person. Disclosure is subject to the following additional restrictions:
(1) The claimant must be notified before any release of information.
(2) Any disclosure is subject to redaction of unnecessary identifying information, including the claimant's address.
(g) An employee:
(1) of the department who recklessly violates subsection (a), (c), (d), (e), or (f); or (2) of any governmental entity listed in subsection (d)(4) who recklessly violates subsection (d)(4);
commits a Class B misdemeanor.
(h) An employee of the Indiana economic development corporation, the budget agency, or the legislative services agency who violates subsection (d) or (e) commits a Class B misdemeanor.
(i) An employer or agent of an employer that becomes aware that a claim has been made under IC 22-4-15-1(c)(8) shall maintain that information as confidential.
(j) The department may charge a reasonable processing fee not to exceed two dollars ($2) for each record that provides information about an individual's last known employer released in compliance with a court order under subsection (b).
(Formerly: Acts 1947, c.208, s.2006.) As amended by Acts 1978, P.L.2, SEC.2217; P.L.17-1984, SEC.6; P.L.18-1987, SEC.57; P.L.135-1990, SEC.17; P.L.110-1992, SEC.1; P.L.21-1995, SEC.97; P.L.235-1999, SEC.11; P.L.290-2001, SEC.15; P.L.189-2003, SEC.8; P.L.4-2005, SEC.131; P.L.108-2006, SEC.39; P.L.175-2009, SEC.33; P.L.182-2009(ss), SEC.367; P.L.110-2010, SEC.33.

IC 22-4-19-6.5
Information available through enhanced electronic access system
Sec. 6.5. (a) The department may make available through the enhanced electronic access system established by the office of technology established by IC 4-13.1-2-1 secure electronic access for creditors to employer provided information on the amount of wages paid by an employer to an employee.
(b) The enhanced electronic access system established by the office of technology may enter into a contract with one (1) or more private entities to allow private entities to provide secure electronic access to employer provided information held by the department on the amount of wages paid by an employer to an employee.
(c) A creditor may obtain wage report information from a private entity if the creditor first obtains written consent from the employee whose information the creditor seeks to obtain. A creditor that has entered into a contract with the enhanced electronic access system must retain a written consent received under this section for at least three (3) years or for the length of the loan if the loan is for less than three (3) years.
(d) Written consent from the employee must include the following:
(1) A statement that the written consent is the authorization for the creditor to obtain information on the employee's employment and wage history.
(2) A statement that the information is obtained solely for the purpose of reviewing a specific application for credit.
(3) Notification that state agency files containing employment and wage history will be accessed to provide the information.
(4) A listing of all parties that will receive the information obtained. (e) Information under this section may only be released to a creditor for the purpose of satisfying the standard underwriting requirements of the creditor or a client of the creditor for one (1) credit transaction per employee written consent.
(f) The costs of implementing and administering the release of information must be paid by the private entity or entities that contract with the enhanced electronic access system established by the office of technology.
(g) For employee information under this section, a private entity that enters a contract with the enhanced electronic access system established by the office of technology for release of employee information must comply with:
(1) the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.);
(2) all state and federal privacy laws; and
(3) the rules regarding the release of information adopted by the United States Department of Labor.
(h) A private entity that has entered into a contract with the enhanced electronic access system under subsection (b) must maintain a consent verification system that audits at least five percent (5%) of daily transactions and must maintain a file of audit procedures and results.
(i) A person who violates this section commits a Class A infraction.
As added by P.L.226-1999, SEC.1. Amended by P.L.177-2005, SEC.43.

IC 22-4-19-7
Records; examination
Sec. 7. In any case where an employing unit, or any officer, member, or agent thereof or any other person having possession of the records thereof, shall fail or refuse upon demand by the board, the department, the review board, or an administrative law judge, or the duly authorized representative of any of them, to produce or permit the examination or copying of any book, paper, account, record, or other data pertaining to payrolls or employment or ownership of interests or stock in any employing unit, or bearing upon the correctness of any contribution report, or for the purpose of making a report as required by this article where none has been made, then and in that event the board, the department, the review board, or the administrative law judge, or the duly authorized representative of any of them, may by issuance of a subpoena require the attendance of such employing unit, or any officer, member, or agent thereof or any other person having possession of the records thereof, and take testimony with respect to any such matter and may require any such person to produce any books or records specified in such subpoena.
(Formerly: Acts 1947, c.208, s.2007.) As amended by P.L.144-1986, SEC.112; P.L.135-1990, SEC.18; P.L.290-2001, SEC.16; P.L.108-2006, SEC.40; P.L.175-2009, SEC.34.
IC 22-4-19-8
Records; subpoenas; enforcement
Sec. 8. (a) The board, the department, the review board, or the administrative law judge, or the duly authorized representative of any of them, at any such hearing shall have power to administer oaths to any such person or persons. When any person called as a witness by such subpoena, duly signed, and served upon the witness by any duly authorized person or by the sheriff of the county of which such person is a resident, or wherein is located the principal office of such employing unit or wherein such records are located or kept, shall fail to obey such subpoena to appear before the board, the department, the review board, or the administrative law judge, or the authorized representative of any of them, or shall refuse to testify or to answer any questions, or to produce any book, record, paper, or other data when notified and demanded so to do, such failure or refusal shall be reported to the attorney general for the state of Indiana who shall thereupon institute proceedings by the filing of a petition in the name of the state of Indiana on the relation of the board, in the circuit court or superior or other court of competent jurisdiction of the county where such witness resides, or wherein such records are located or kept, to compel obedience of and by such witness.
(b) Such petition shall set forth the facts and circumstances of the demand for and refusal or failure to permit the examination or copying of such records or the failure or refusal of such witness to testify in answer to such subpoena or to produce the records so required by such subpoena. Such court, upon the filing and docketing of such petition shall thereupon promptly issue an order to the defendants named in said petition, to produce forthwith in such court or at a place in such county designated in such order, for the examination or copying by the board, the department, the review board, an administrative law judge, or the duly authorized representative of any of them, the records, books, or documents so described and to testify concerning matters described in such petition. Unless such defendants to such petition shall appear in said court upon a day specified in such order, which said day shall be not more than ten (10) days after the date of issuance of such order, and offer, under oath, good and sufficient reasons why such examination or copying should not be permitted, or why such subpoena should not be obeyed, such court shall thereupon deliver to the board, the department, the review board, the administrative law judge, or representative of any of them, for examination or copying, the records, books and documents so described in said petition and so produced in such court and shall order said defendants to appear in answer to the subpoena, and to testify concerning the subject matter of the inquiry. Any employing unit, or any officer, member, or agent thereof, or any other persons having possession of the records thereof who shall willfully disobey such order of the court after the same shall have been served upon him, shall be guilty of indirect contempt of such court from which such order shall have issued and may be adjudged in contempt of said court and punished therefor as provided

by law.
(Formerly: Acts 1947, c.208, s.2008.) As amended by P.L.135-1990, SEC.19; P.L.108-2006, SEC.41.

IC 22-4-19-9
Payroll reports; preparation
Sec. 9. If any employing unit fails to make any payroll report required by this article, the commissioner shall give written notice by mail to the employing unit to make and file the report within ten (10) days from the date of the notice. If the employing unit, by its proper members, officers, or agents, fails or refuses to make and file the report within such time, the report shall be made by the department from the best information available, and the amount of contribution due shall be computed thereon and the report shall be prima facie correct for the purposes of this article.
(Formerly: Acts 1947, c.208, s.2009; Acts 1951, c.295, s.11.) As amended by P.L.20-1986, SEC.13; P.L.18-1987, SEC.58; P.L.21-1995, SEC.98; P.L.290-2001, SEC.17; P.L.42-2011, SEC.42.

IC 22-4-19-10
Reports; failure to file; penalties
Sec. 10. Any employing unit which negligently or wilfully fails to submit any report of information required for the proper administration of this article demanded by the commissioner within ten (10) days after request for the same is sent to the employing unit by registered mail shall be assessed a penalty of twenty-five dollars ($25).
(Formerly: Acts 1947, c.208, s.2010; Acts 1971, P.L.355, SEC.44.) As amended by P.L.21-1995, SEC.99.

IC 22-4-19-11
Records; destruction
Sec. 11. The commissioner may destroy or otherwise dispose of under IC 5-15-5.1-14 such reports or records as have been properly recorded or summarized in the records of the department.
(Formerly: Acts 1947, c.208, s.2011.) As amended by P.L.144-1986, SEC.113; P.L.18-1987, SEC.59; P.L.121-1995, SEC.3; P.L.21-1995, SEC.100.

IC 22-4-19-12
Records; foreign states and foreign countries; criminal actions
Sec. 12. Records, with any necessary authentication thereof, required in the prosecution of any criminal action brought by another state or foreign government for misrepresentation or failure to disclose a material fact to obtain benefits under the law of this state, shall be made available to the agency administering the employment security law of any such state or foreign government for the purpose of such prosecution.
(Formerly: Acts 1947, c.208, s.2012; Acts 1951, c.295, s.11 1/2.)
IC 22-4-19-13
Benefits; charges to experience accounts; change of rates; notice
Sec. 13. (a) Where an employer makes an offer of employment directly to a claimant, promptly giving written notice to the department of such offer, or when any such employer makes such offer of employment in writing through the department, the commissioner, the deputy, or an authorized representative of the state or the United States employment service, which offer shall specify such claimant by name, and when such claimant thereafter fails to register subsequent to the receipt of such offer of employment by the department, the commissioner, the deputy, or an authorized representative of the state or the United States employment service, then a notice in writing shall promptly be mailed to such employer of such claimant's said failure to return and to register. If such claimant thereafter, in the claimant's benefit period, again registers or renews and continues the claimant's claim for benefits, such employer shall promptly be mailed notice of such fact in order that the employer may have an opportunity to renew and remake an offer of employment to such claimant.
(b) Upon the filing by an individual of an additional claim for benefits, a notice in writing or a carbon copy of such additional claim shall be mailed promptly to the base period employer or employers and to the employing unit including an employer from whose employ the individual claims to have been last separated.
(c) Upon the filing by an individual of an initial claim for benefits, a notice in writing or a carbon copy of such initial claim shall be mailed promptly to the employing unit including an employer from whose employ the individual claims to have been last separated. The computation of the benefit rights of such individual shall be made as promptly as possible and, if such claim is deemed valid, then a notice of benefit liability shall be mailed to each employer whose experience account is potentially chargeable with benefits to be paid to such individual. Such notice shall contain the date, the name and social security number of the individual, the ending date of the individual's base period, and the week ending date of the first week of the individual's benefit year. Such notice shall further contain information as to the proportion of benefits chargeable to the employer's experience account in ratio to the earnings of such individual from such employer and shall advise such employer of the employer's right to protest such claim and the payment of any benefits thereon and of the place and time within which protest must be made and the form and contents thereof.
(d) Whenever a determination is made with respect to the validity of any claim for benefits, or the eligibility of any claimant for benefits, which involves the cancellation of wage credits or benefit rights, the imposition of any disqualification, period of ineligibility or penalty, or the denial thereof, a notice in writing shall promptly be mailed to such claimant and to each employer directly involved or connected with the issue raised as to the validity of such claim, the eligibility of such claimant for benefits, or the imposition of a

disqualification period of ineligibility or penalty, or the denial thereof. Such employer or such claimant may protest any such determination within such time limits and in such manner as provided in IC 22-4-17-2 and upon said protest shall be entitled to a hearing as provided in IC 22-4-17-2 and IC 22-4-17-3.
(e) Every employer shall be mailed a monthly report of benefit charges which shall contain an itemized statement showing the names of individuals to whom benefits were paid and charged to the experience account of such employer, the weeks with respect to which each such individual received benefits, the amount thereof, and the total amount of benefits charged to such employer's said account during the period covered by such report.
(f) Following the computation of rates of contribution for employers for each calendar year, each employer shall be mailed not later than ninety (90) days after the effective date of such rates a notice in writing setting out the employer's rate of contribution for such year, computed by the department as of the preceding June 30, together with sufficient information for such employer to determine and compute the amount of a voluntary payment required from such employer in order to qualify for and obtain a lower rate of contribution for such year and also advising such employer of the length of time within which or last date upon which said voluntary payment will be received or can be made.
(Formerly: Acts 1947, c.208, s.2013; Acts 1951, c.307, s.4; Acts 1953, c.177, s.24; Acts 1957, c.261, s.4; Acts 1967, c.310, s.21.) As amended by P.L.144-1986, SEC.114; P.L.11-1987, SEC.25; P.L.18-1987, SEC.60; P.L.21-1995, SEC.101.

IC 22-4-19-14
Federal laws; invalidity or stay; suspension of article
Sec. 14. If the board determines that Public Law 94-566 or the federal laws it amends have been adjudged unconstitutional or invalid in its application to, or have been stayed pendente lite as to, a state or a political subdivision or an instrumentality which is wholly owned by the state and one (1) or more other states or political subdivisions and its employees by any court of competent jurisdiction, the board shall suspend the enforcement of this article with respect to these employers and employees to the extent of the adjudged unconstitutionality or inapplicability or of the stay.
As added by Acts 1977, P.L.262, SEC.28.



CHAPTER 20. UNCOLLECTIBLE CLAIMS AGAINST EMPLOYERS FOR CONTRIBUTIONS



CHAPTER 21. INTERGOVERNMENTAL COOPERATION

IC 22-4-21-2
Public works or assistance; administration; reports
Sec. 2. Upon request therefor the board shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment the name, address, ordinary occupation, and employment status of each recipient of benefits and such recipient's rights to further benefits under this article.
(Formerly: Acts 1947, c.208, s.2202.) As amended by P.L.144-1986, SEC.116.

IC 22-4-21-3
Availability of records to railroad retirement board
Sec. 3. The commissioner may make the records of the department relating to the administration of this article available to the railroad retirement board created by 45 U.S.C. 228j, or any amendments thereto, and may furnish the railroad retirement board, at the expense of such railroad retirement board, such copies thereof as the railroad retirement board deems necessary for its purposes.
(Formerly: Acts 1947, c.208, s.2203.) As amended by P.L.144-1986, SEC.117; P.L.18-1987, SEC.62; P.L.21-1995, SEC.103.

IC 22-4-21-4
Foreign states; cooperation
Sec. 4. The board may afford reasonable cooperation with every agency of the United States of America, or with any state charged with the administration of any unemployment compensation law.
(Formerly: Acts 1947, c.208, s.2204.)



CHAPTER 22. ADMINISTRATION OF INTERGOVERNMENTAL COOPERATION

IC 22-4-22-2
Contributions; payments
Sec. 2. The board is authorized to enter into reciprocal arrangements with the appropriate agencies of other states or jurisdictions or the United States of America, adjusting the collection and payment of contributions by employers with respect to employment not localized within this state.
(Formerly: Acts 1947, c.208, s.2302.)

IC 22-4-22-3
Secretary of state; filing agreement
Sec. 3. The commissioner is authorized to enter into reciprocal agreements with the proper agencies under the laws of other states or jurisdictions or of the United States, which agreements shall become effective after filing with the secretary of state in accordance with rules adopted by the department under IC 4-22-2, by the terms of which agreements:
(1) potential rights to benefits accumulated under the unemployment compensation laws of one (1) or more states or jurisdictions or of the United States, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms which the commissioner finds will be fair and reasonable to all affected interests and which will not result in any substantial loss to the fund; and
(2) wages or services in employment subject to an unemployment compensation law of another state or of the

United States shall be deemed to be wages in employment for employers for the purpose of determining an individual's rights to unemployment compensation benefits under this article, and wages in employment for employers as defined in this article shall be deemed to be wages or services on the basis of which unemployment compensation under the law of another state or of the United States is payable, but no such arrangement shall be entered into unless it contains provisions for reimbursements to the unemployment insurance benefit fund for such of the unemployment compensation benefits paid under this part upon the basis of such wages or services, and provisions for reimbursements from the unemployment insurance benefit fund for such of the compensation paid under such other law upon the basis of wages for employment as defined in this article as the commissioner finds will be fair and reasonable to all affected interests.
(Formerly: Acts 1947, c.208, s.2303; Acts 1953, c.177, s.25; Acts 1965, c.190, s.14.) As amended by P.L.144-1986, SEC.118; P.L.18-1987, SEC.63; P.L.21-1995, SEC.104; P.L.108-2006, SEC.42.

IC 22-4-22-4
Agencies; acting as agent for other jurisdictions
Sec. 4. The board is authorized to enter into reciprocal agreements with the agencies of other states or jurisdictions administering unemployment compensation laws whereby the board and such other agencies or jurisdictions may act as agents for each other for the purpose of accepting contributions on each other's behalf. Such contributions upon remittance to the state or jurisdiction on whose behalf such contributions were received, shall be deemed contributions required and paid into the unemployment compensation fund of such state or jurisdiction as of the date received by the agent, state or jurisdiction.
(Formerly: Acts 1947, c.208, s.2304.)

IC 22-4-22-5
Investigations; reports
Sec. 5. In order that the administration of this article and the unemployment insurance laws of other states or jurisdictions or of the United States of America will be promoted by cooperation between this state and such other states or jurisdictions or the appropriate agencies of the United States in exchanging services and making available facilities and information, the board and the department are authorized to make such investigations, secure and transmit such information, make available such services and facilities, and exercise such of the other powers provided in this article with respect to the administration of this article as deemed necessary or appropriate to facilitate the administration of any unemployment insurance law and in like manner to accept and utilize information, services, and facilities made available to this state by

the agency or jurisdiction charged with the administration of any such other unemployment insurance law.
(Formerly: Acts 1947, c.208, s.2305.) As amended by P.L.144-1986, SEC.119; P.L.108-2006, SEC.43.

IC 22-4-22-6
Fraud; repayments; collection
Sec. 6. (a) On request of an agency which administers an employment security law of another state or of a foreign government, and which has found in accordance with the provisions of such law that a claimant is liable to repay benefits received under such law by reason of having knowingly made a false statement or misrepresentation of a material fact, or who has knowingly failed to disclose a material fact, with respect to a claim taken in this state as an agent for such agency, the department may collect from such claimant for the liable state the amount of such benefits to be refunded to such agency.
(b) In any case in which under this subsection a claimant is liable to repay any amount to the agency of another state, or of a foreign government, such amounts may be collected without interest by civil action in the name of the department acting as agent for such agency.
(Formerly: Acts 1947, c.208, s.2306; Acts 1951, c.295, s.12 1/2.) As amended by P.L.108-2006, SEC.44.



CHAPTER 23. EMPLOYMENT REFERRAL SERVICE

IC 22-4-23-2
Agreements; United States; political subdivisions; nonprofit corporations; appropriations
Sec. 2. (a) All money received by this state under the said acts of Congress shall be paid into the employment and training services administration fund, and said money is hereby made available to the department to be expended as provided by this section and by said acts of Congress. For the purpose of establishing and maintaining free public employment and training offices, the department is authorized to enter into agreements with the railroad retirement board or any other agency of the United States charged with the administration of an unemployment compensation law, with any political subdivision of this state or with any private, nonprofit organization, and as a part of any such agreement the department

may accept money, services, or quarters as a contribution to the employment and training services administration fund.
(b) The general assembly shall appropriate and make available to the department annually an amount sufficient to ensure the state's receiving its full share of funds under the acts of Congress in this section referred to. Such money shall be deposited in the employment and training services administration fund.
(Formerly: Acts 1947, c.208, s.2402.) As amended by P.L.18-1987, SEC.65.

IC 22-4-23-3
Repealed
(Repealed by P.L.18-1987, SEC.112.)



CHAPTER 24. EMPLOYMENT AND TRAINING SERVICES ADMINISTRATION FUND



CHAPTER 24.5. SKILLS 2016 TRAINING FUND



CHAPTER 25. SPECIAL EMPLOYMENT AND TRAINING SERVICES FUND (UNEMPLOYMENT TRUST FUND)

IC 22-4-25-2
Remployment training accounts for department employees
Sec. 2. (a) As used in this section, "fund" refers to the special employment and training services fund created under section 1 of this chapter.
(b) The commissioner may allocate an amount not to exceed two million dollars ($2,000,000) annually from the fund to establish reemployment training accounts to provide training and reemployment services to department employees dislocated by:
(1) a reduction of funding for;
(2) a centralization or decentralization of; or
(3) the implementation of a more efficient technology or service delivery method in connection with;
the programs and services provided under this article.
As added by P.L.108-2006, SEC.46.

IC 22-4-25-2.5
Allocation for apprenticeship training for construction trades
Sec. 2.5. (a) In support of IC 8-14-14, IC 8-15-2, IC 8-15-3, and IC 8-15.5, the commissioner shall allocate an amount not to exceed two million dollars ($2,000,000) annually for pre-apprenticeship and apprenticeship training and counseling assistance relating to the construction trades for individuals who:
(1) are not otherwise eligible for training and counseling assistance under any other program; and
(2) are not participating in programs that duplicate those programs described in section 1(e) of this chapter.
Priority shall be granted to training or counseling persons who are members of a minority group (as defined by IC 4-13-16.5-1). The training and counseling assistance programs funded by this section must be approved by the department.
(b) This section expires December 31, 2012.
As added by P.L.47-2006, SEC.47.



CHAPTER 26. UNEMPLOYMENT INSURANCE BENEFIT FUND

IC 22-4-26-2
Administration of fund
Sec. 2. The fund shall be administered exclusively for the purpose of this article, and money withdrawn therefrom, except for deposit in the unemployment insurance benefit fund and for refund, as provided in this article, and except for amounts credited to the account of this state pursuant to 42 U.S.C. 1103, as amended, which shall be used exclusively as provided in section 5 of this chapter, shall be used solely for the payment of benefits. Payment of benefits and refunds shall be made in accordance with the rules prescribed by the department consistent with the provisions of this article. Withdrawals from the fund except as provided in section 5 of this chapter shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody.
(Formerly: Acts 1947, c.208, s.2702; Acts 1957, c.299, s.9.) As amended by P.L.144-1986, SEC.123; P.L.18-1987, SEC.69; P.L.108-2006, SEC.47.
IC 22-4-26-3
Treasurer of fund; depositories; investments
Sec. 3. The treasurer of state shall be ex officio treasurer and custodian of the fund and shall administer the fund in accordance with the provisions of this article and the directions of the commissioner and shall pay all warrants drawn upon it in accordance with such rules as the board may prescribe. All contributions provided for in this article shall be paid to and collected by the department. All contributions and other money payable to the fund as provided in this article upon receipt thereof by the department shall be paid to and deposited with the treasurer of state to the credit of the unemployment insurance benefit fund. The commissioner shall immediately order the auditor of state to issue the auditor's warrant on the treasurer of state immediately to forward such money and deposit it, together with any money earned thereby while in the treasurer's custody and any other money received by the treasurer for the payment of benefits from any source other than the unemployment trust fund, with the Secretary of the Treasury of the United States of America to the credit of the unemployment trust fund. All money belonging to the unemployment insurance benefit fund and not otherwise deposited, invested, or paid over pursuant to the provisions of this article may be deposited by the treasurer of state under the direction of the commissioner in any banks or public depositories in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of money in the unemployment insurance benefit fund, any other provisions of law to the contrary notwithstanding. The treasurer of state shall, if required by the Social Security Administration, give a separate bond conditioned upon the faithful performance of the treasurer's duties as custodian of the fund in an amount and with such sureties as shall be fixed and approved by the governor. Premiums for the said bond shall be paid as provided in IC 22-4-24.
(Formerly: Acts 1947, c.208, s.2703.) As amended by P.L.144-1986, SEC.124; P.L.18-1987, SEC.70; P.L.21-1995, SEC.106.

IC 22-4-26-4
Federal aid; requisition; disposition of balance
Sec. 4. The commissioner, through the treasurer of state acting as its fiscal agent, shall requisition from time to time from the unemployment trust fund such amounts not exceeding the amount standing to its account therein as it deems necessary for the payment of benefits for a reasonable future period and for refunds, but for no other purpose. Upon receipt thereof, the treasurer of state shall deposit such money in the unemployment insurance benefit fund in a special benefit account, and upon order of the commissioner, the auditor of state or the auditor's duly authorized agent shall issue the auditor's warrants for the payment of benefits and refunds by the treasurer of state. Any balance of money so requisitioned which remains unclaimed or unpaid in the special benefit account of the unemployment insurance benefit fund after the expiration of the

period for which such sums are requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits and refunds during succeeding periods, or in the discretion of the commissioner shall be redeposited with the Secretary of the Treasury of the United States to the credit of the unemployment trust fund as provided in section 3 of this chapter.
(Formerly: Acts 1947, c.208, s.2704.) As amended by P.L.144-1986, SEC.125; P.L.18-1987, SEC.71; P.L.21-1995, SEC.107.

IC 22-4-26-5
Use of money from federal unemployment trust fund; appropriations
Sec. 5. (a) Money credited to the account of this state in the unemployment trust fund by the Secretary of the Treasury of the United States pursuant to 42 U.S.C. 1103, as amended, may be requisitioned and used for the payment of expenses incurred for the administration of this article and public employment offices pursuant to a specific appropriation by the general assembly, provided that the expenses are incurred and the money is requisitioned after the enactment of an appropriation statute which:
(1) specifies the purposes for which such money is appropriated and the amounts appropriated therefor;
(2) except as provided in subsection (i), limits the period within which such money may be obligated to a period ending not more than two (2) years after the date of the enactment of the appropriation statute; and
(3) limits the total amount which may be obligated during a twelve (12) month period beginning on July 1 and ending on the next June 30 to an amount which does not exceed the amount by which:
(A) the aggregate of the amounts credited to the account of this state pursuant to 42 U.S.C. 1103, as amended, during such twelve (12) month period and the twenty-four (24) preceding twelve (12) month periods; exceeds
(B) the aggregate of the amounts obligated by this state pursuant to this section and amounts paid out for benefits and charged against the amounts credited to the account of this state during such twenty-five (25) twelve (12) month periods.
(b) For the purposes of this section, amounts obligated by this state during any such twelve (12) month period shall be charged against equivalent amounts which were first credited and which have not previously been so charged, except that no amount obligated for administration of this article and public employment offices during any such twelve (12) month period may be charged against any amount credited during such twelve (12) month period earlier than the fourteenth preceding such twelve (12) month period.
(c) Amounts credited to the account of this state pursuant to 42 U.S.C. 1103, as amended, may not be obligated except for the payment of cash benefits to individuals with respect to their

unemployment and for the payment of expenses incurred for the administration of this article and public employment offices pursuant to this section.
(d) Money appropriated as provided in this section for the payment of expenses incurred for the administration of this article and public employment offices pursuant to this section shall be requisitioned as needed for payment of obligations incurred under such appropriation and upon requisition shall be deposited in the employment and training services administration fund but, until expended, shall remain a part of the unemployment insurance benefit fund. The commissioner shall maintain a separate record of the deposit, obligation, expenditure, and return of funds so deposited. If any money so deposited is for any reason not to be expended for the purpose for which it was appropriated, or if it remains unexpended at the end of the period specified by the statute appropriating such money, it shall be withdrawn and returned to the Secretary of the Treasury of the United States for credit to this state's account in the unemployment trust fund.
(e) There is appropriated out of the funds made available to Indiana under Section 903 of the Social Security Act, as amended by Section 209 of the Temporary Extended Unemployment Compensation Act of 2002 (which is Title II of the federal Jobs Creation and Worker Assistance Act of 2002, Pub.L107-147), seventy-two million two hundred thousand dollars ($72,200,000) to the department of workforce development. The appropriation made by this subsection is available for ten (10) state fiscal years beginning with the state fiscal year beginning July 1, 2003. Unencumbered money at the end of a state fiscal year does not revert to the state general fund.
(f) Money appropriated under subsection (e) is subject to the requirements of IC 22-4-37-1.
(g) Money appropriated under subsection (e) may be used only for the following purposes:
(1) The administration of the Unemployment Insurance (UI) program and the Wagner Peyser public employment office program.
(2) Acquiring land and erecting buildings for the use of the department of workforce development.
(3) Improvements, facilities, paving, landscaping, and equipment repair and maintenance that may be required by the department of workforce development.
(h) In accordance with the requirements of subsection (g), the department of workforce development may allocate up to the following amounts from the amount described in subsection (e) for the following purposes:
(1) Thirty-nine million two hundred thousand dollars ($39,200,000) to be used for the modernization of the Unemployment Insurance (UI) system beginning July 1, 2003, and ending June 30, 2013.
(2) For: (A) the state fiscal year beginning after June 30, 2003, and ending before July 1, 2004, five million dollars ($5,000,000);
(B) the state fiscal year beginning after June 30, 2004, and ending before July 1, 2005, five million dollars ($5,000,000);
(C) the state fiscal year beginning after June 30, 2005, and ending before July 1, 2006, five million dollars ($5,000,000);
(D) the state fiscal year beginning after June 30, 2006, and ending before July 1, 2007, five million dollars ($5,000,000);
(E) the state fiscal year beginning after June 30, 2007, and ending before July 1, 2008, five million dollars ($5,000,000); and
(F) state fiscal years beginning after June 30, 2008, and ending before July 1, 2012, the unused part of any amount allocated in any year for any purpose under this subsection;
for the JOBS proposal to meet the workforce needs of Indiana employers in high wage, high skill, high demand occupations.
(3) For:
(A) the state fiscal year beginning after June 30, 2003, and ending before July 1, 2004, four million dollars ($4,000,000); and
(B) the state fiscal year beginning after June 30, 2004, and ending before July 1, 2005, four million dollars ($4,000,000);
to be used by the workforce investment boards in the administration of Indiana's public employment offices.
(i) The amount appropriated under subsection (e) for the payment of expenses incurred in the administration of this article and public employment is not required to be obligated within the two (2) year period described in subsection (a)(2).
(Formerly: Acts 1947, c.208, s.2705; Acts 1957, c.299, s.10; Acts 1965, c.190, s.15; Acts 1969, c.300, s.6; Acts 1973, P.L.239, SEC.6.) As amended by P.L.144-1986, SEC.126; P.L.18-1987, SEC.72; P.L.21-1995, SEC.108; P.L.224-2003, SEC.120; P.L.234-2007, SEC.68; P.L.3-2008, SEC.160.



CHAPTER 27. MANAGEMENT OF FUNDS UPON DISCONTINUANCE OF UNEMPLOYMENT TRUST FUND



CHAPTER 28. LOST OR ILLEGALLY EXPENDED FEDERAL GRANTS



CHAPTER 29. COLLECTION OF CONTRIBUTIONS, INTEREST, AND PENALTIES

IC 22-4-29-2
Assessments; limitation
Sec. 2. In addition to all other powers granted to the commissioner by this article, the commissioner or the commissioner's authorized representatives shall have the power to make assessments against any employing unit which fails to pay contributions, interest, or penalties as required by this article, or for additional contributions due and unpaid, which assessment is considered prima facie correct. Such assessments shall consist of contributions and any interest or penalties which may be due by reason of section 1 of this chapter. Such assessment must be made not later than four (4) calendar years subsequent to the date that said contributions, interest, or penalties would have become due, except that this limitation shall not apply to any contributions, interest, or penalties which should have been paid with respect to any incorrect report filed with the department which report was known or should have been known to be incorrect by the employing unit.
(Formerly: Acts 1947, c.208, s.3002.) As amended by P.L.144-1986, SEC.129; P.L.18-1987, SEC.76; P.L.21-1995, SEC.111; P.L.290-2001, SEC.21; P.L.175-2009, SEC.37.
IC 22-4-29-3
Assessments; notice
Sec. 3. The commissioner, or the commissioner's duly authorized representative, shall immediately notify the employing unit of the assessment in writing by mail, and such assessment shall be final unless the employing unit protests such assessment within fifteen (15) days after the mailing of the notice.
(Formerly: Acts 1947, c.208, s.3003.) As amended by P.L.20-1986, SEC.14; P.L.18-1987, SEC.77; P.L.21-1995, SEC.112.

IC 22-4-29-4
Assessments; protest; hearings
Sec. 4. If the employing unit protests such assessment, upon written request it shall have an opportunity to be heard, and such hearing shall be conducted by a liability administrative law judge pursuant to the provisions of IC 22-4-32-1 through IC 22-4-32-15. After the hearing the liability administrative law judge shall immediately notify the employing unit in writing of the finding, and the assessment, if any, so made shall be final, in the absence of judicial review proceedings as provided in this article, thirty (30) days after such notice of appeal is issued.
(Formerly: Acts 1947, c.208, s.3004; Acts 1951, c.295, s.17.) As amended by P.L.144-1986, SEC.130; P.L.18-1987, SEC.78; P.L.135-1990, SEC.20; P.L.108-2006, SEC.48.

IC 22-4-29-5
Assessments; judicial review; stay of proceedings
Sec. 5. The finality of such decision of the liability administrative law judge may be stayed for a period of thirty (30) days from the date of service of notice on the department of the appeal of said decision as provided in this article. Such notice must be served within thirty (30) days after notice of the decision of the liability administrative law judge is issued. If judicial review proceedings are not instituted within the time provided for in this article, the finality of said decision shall not be further stayed.
(Formerly: Acts 1947, c.208, s.3005.) As amended by P.L.144-1986, SEC.131; P.L.135-1990, SEC.21; P.L.108-2006, SEC.49.

IC 22-4-29-6
Assessments; nonpayment; warrants; levy; garnishment; lien
Sec. 6. (a) Unless an assessment is paid in full within seven (7) days after it becomes final, the commissioner or the commissioner's representative may file with the clerk of the circuit court of any county in the state a warrant in duplicate, directed to the sheriff of such county, commanding the sheriff to levy upon and sell the property, real and personal, tangible and intangible, of the employing unit against whom the assessment has been made, in sufficient quantity to satisfy the amount thereof, plus damages to the amount of ten percent (10%) of such assessment, which shall be in addition to the penalties prescribed in this article for delinquent payment, and

in addition to the interest at the rate of one percent (1%) per month upon the unpaid contribution from the date it was due, to the date of payment of the warrant, and in addition to all costs incident to the recording and execution thereof. The remedies by garnishment and proceedings supplementary to execution as provided by law shall be available to the board to effectuate the purposes of this chapter. Within five (5) days after receipt of a warrant under this section, the clerk shall:
(1) retain the duplicate copy of the warrant;
(2) enter in the judgment record in the column for judgment debtors the name of the employing unit stated in the warrant, or if the employing unit is a partnership, the names of the partners;
(3) enter the amount sought by the warrant;
(4) enter the date the warrant was received; and
(5) certify the original warrant and return it to the department.
(b) Five (5) days after the clerk receives a warrant under subsection (a), the amount sought in the warrant, the damages to an amount of ten percent (10%) of the assessment as provided in subsection (a), penalties, and interest described in subsection (a), become a lien upon the title to and interest in the real and personal property of the employing unit.
(Formerly: Acts 1947, c.208, s.3006.) As amended by P.L.20-1986, SEC.15; P.L.18-1987, SEC.79; P.L.21-1995, SEC.113; P.L.52-1998, SEC.2.

IC 22-4-29-7
Assessments; issuance of warrant to sheriff
Sec. 7. The clerk shall return the original, certified copy of the warrant to the department together with all recording information concerning the warrant. Upon receipt of the warrant from the clerk, the department shall issue the warrant to the sheriff of the county.
(Formerly: Acts 1947, c.208, s.3007.) As amended by P.L.21-1995, SEC.114; P.L.52-1998, SEC.3.

IC 22-4-29-8
Assessments; warrants; return; fees and costs
Sec. 8. (a) If the clerk fails to record the warrant and issue the same to the department within five (5) days after it has been received by the clerk as herein provided, the clerk shall forfeit to the state for each such failure the sum of twenty dollars ($20), which shall be deposited in the unemployment insurance benefit fund.
(b) Within one hundred twenty (120) days from the date of receipt of the warrant (or immediately after service if the warrant is fully satisfied or found to be wholly uncollectible) the sheriff shall return it to the department, together with the money collected, less fees and costs.
(c) "Costs" as referred to in this subsection includes the fees of the clerk and sheriff as are specifically provided for and costs of storage, appraisal, publication, and other necessary and properly chargeable expenses incurred in the sale of property on execution.

The costs herein specifically prescribed for the clerk and sheriff shall be as follows:
(1) Clerk's fee of three dollars ($3) to be charged on the warrant and paid to the clerk for recording the warrant.
(2) Sheriff's fee of:
(A) six dollars ($6) to be charged on the warrant and paid to the sheriff in every instance in which the warrant has been duly and properly served and the schedules and affidavits hereinafter provided for have been executed and signed; or
(B) ten dollars ($10) for sale of property on execution or decree, including making a deed or certificate of sale, to be charged on the warrant.
(Formerly: Acts 1947, c.208, s.3008; Acts 1951, c.295, s.18; Acts 1969, c.300, s.7.) As amended by P.L.18-1987, SEC.80; P.L.21-1995, SEC.115; P.L.52-1998, SEC.4.

IC 22-4-29-9
Assessments; fees and costs; collection; disposition
Sec. 9. (a) The fees and charges provided in section 8 of this chapter for the clerk and sheriff shall be the property of the clerk and sheriff, and, excepting additional payments to the sheriff provided for in this section, shall be the only fees and charges payable for their services relating to the warrants herein and shall be in lieu of all fees and charges provided for in other statutes for services relating to recording and serving of warrants and levying of executions, whether such other statutes relate to clerks, sheriffs, governmental units, or subdivisions thereof. Such costs shall be charged against the employing unit and collected from it by the sheriff.
(b) In case the amount collected is sufficient to satisfy the entire amount of the warrant and all costs thereon, the sheriff shall retain an amount equal to ten percent (10%) of the assessment in addition to the fees provided in section 8 of this chapter. If such amount is not collected in full, the sheriff shall retain an amount equal to five percent (5%) of the amount collected.
(c) However, in instances wherein the sheriff makes no collection upon a warrant and it has been returned to the department as uncollectible and the warrant is thereafter paid voluntarily in whole or in part by the employing unit to the clerk or to the department, the sheriff shall not be entitled to either of the payments mentioned in subsection (b), and the damages assessed in the warrant shall be deposited in the unemployment insurance benefit fund.
(Formerly: Acts 1947, c.208, s.3009.) As amended by P.L.18-1987, SEC.81; P.L.21-1995, SEC.116.

IC 22-4-29-10
Assessments; return; subsequent warrants; fees; attempts to collect
Sec. 10. (a) The return by the sheriff to the department of the warrants shall be made monthly on or before the fifth day of the month. All money so returned to the department shall be receipted for by the department and its endorsement upon the check

transmitted by the sheriff shall be conclusive evidence of such payment by the sheriff and no other receipt shall be necessary.
(b) If a warrant is not satisfied within the one hundred twenty (120) days specified in section 8 of this chapter, nothing herein shall operate to prevent the department from issuing subsequent warrants upon the identical amount of the unpaid assessment. Subsequent warrants shall not be recorded by the clerk, and no fees shall be chargeable by the clerk. Upon any subsequent warrant, the sheriff shall be entitled to a sum for mileage equal to that sum per mile paid to state officers and employees, with the rate changing each time the state government changes its rate per mile, but shall not be entitled to any other fee if the same has been paid the sheriff for services upon the original warrant, except that in case collection is made in part or in full with respect to any such subsequent warrant, the sheriff is entitled to the five percent (5%) or ten percent (10%) as provided in section 9(b) of this chapter.
(c) In every instance in which the sheriff shall return any warrant unsatisfied, the sheriff shall attach to the warrant a summary of all relative information regarding the attempts to collect the warrant and the reason the warrant is being returned unsatisfied.
(Formerly: Acts 1947, c.208, s.3010; Acts 1975, P.L.15, SEC.30.) As amended by P.L.18-1987, SEC.82; P.L.21-1995, SEC.117; P.L.52-1998, SEC.5.

IC 22-4-29-11
Assessments; failure to locate employing unit
Sec. 11. In the event the sheriff is unable to locate the employing unit after diligent search, the sheriff shall file with the department a statement sworn to by the sheriff that a diligent search has been made and the employing unit cannot be located within the sheriff's bailiwick.
(Formerly: Acts 1947, c.208, s.3011.) As amended by Acts 1978, P.L.2, SEC.2218; P.L.18-1987, SEC.83; P.L.52-1998, SEC.6.

IC 22-4-29-12
Applicability of exemption laws for relief of debtors
Sec. 12. The liability for any contributions, interest, penalties, and damages imposed by this chapter, or costs incidental to execution of warrants, shall not be subject to any of the provisions of the exemption laws of the state of Indiana for the relief of debtors.
(Formerly: Acts 1947, c.208, s.3012.) As amended by P.L.131-1983, SEC.5; P.L.52-1998, SEC.7; P.L.290-2001, SEC.22; P.L.42-2011, SEC.43.

IC 22-4-29-13
Notices
Sec. 13. (a) This section applies to notices given under sections 3, 4, and 5 of this chapter.
(b) As used in this section, "notices" includes mailings of assessments, notice of intention to seek judicial review, and warrants. (c) If a notice is served through the United States Postal Service, three (3) days must be added to a period that commences upon service of that notice.
(d) The filing of a document with the appellate division or review board is complete on the earliest of the following dates that apply to the filing:
(1) The date on which the document is delivered to the appellate division or review board.
(2) The date of the postmark on the envelope containing the document if the document is mailed to the appellate division or review board by the United States Postal Service.
(3) The date on which the document is deposited with a private carrier, as shown by a receipt issued by the carrier, if the document is sent to the appellate division or review board by a private carrier.
As added by P.L.135-1990, SEC.22.

IC 22-4-29-14
Data match system for collection of final assessments; financial institutions
Sec. 14. (a) The department may operate a data match system with each financial institution doing business in Indiana.
(b) If the department operates a data match system, each financial institution doing business in Indiana shall provide information to the department on all employers:
(1) that hold one (1) or more accounts with the financial institution; and
(2) that are subject to a warrant issued by the commissioner for failure to pay a final assessment for contributions, interest, penalties, and any associated collection costs.
(c) To provide the information required under subsection (b), a financial institution shall do one (1) of the following:
(1) Identify employers by comparing records maintained by the financial institution with records provided by the department by:
(A) name; and
(B) either:
(i) Social Security number; or
(ii) federal tax identification number.
(2) Comply with IC 31-25-4-31(c)(2). The child support bureau established by IC 31-25-3-1 shall regularly make reports submitted under IC 31-25-4-31(c)(2) accessible to the department or its agents for use only in the collection of unpaid final assessments described in subsection (b)(2).
(d) The information required under subsection (b) must:
(1) be provided on a quarterly basis; and
(2) include:
(A) the name;
(B) the address of record; and
(C) either: (i) the Social Security number; or
(ii) the federal tax identification number;
of the employers identified under subsection (b).
(e) When the department determines that the information required under subsection (d)(2) is identical for an employer that holds an account with a financial institution and an employer that is subject to a warrant issued by the commissioner for failure to pay a final assessment for contributions, interest, penalties, and any associated collection costs, the department or its agents shall provide a notice of the match to the financial institution if action is to be initiated to issue a warrant to levy upon or encumber the account.
(f) This section does not preclude a financial institution from exercising its right to:
(1) charge back or recoup a deposit to an account; or
(2) set off from an account held by the financial institution in which the employer has an interest any debts owed to the financial institution that existed before:
(A) the department's warrant; and
(B) notification to the financial institution of the department's warrant.
(g) A financial institution ordered to block or encumber an account under this section is entitled to collect its normally scheduled account activity fees to maintain the account during the period the account is blocked or encumbered.
(h) All information provided by a financial institution under this section is confidential and is available only to the department or its agents for use only in the collection of unpaid final assessments described in subsection (b)(2).
(i) A financial institution providing information required under this section is not liable for:
(1) disclosing the required information to the department or the child support bureau established by IC 31-25-3-1;
(2) blocking or surrendering an individual's assets in response to a levy imposed under this section by:
(A) the department; or
(B) a person or an entity acting on behalf of the department; or
(3) any other action taken in good faith to comply with this section.
(j) A person or an entity that is acting on behalf of the department is not liable for any action taken under this section in good faith to collect unpaid final assessments described in subsection (b)(2) unless:
(1) the action is contrary to the department's direction to the person or entity; or
(2) for information provided under this section, the person or entity acts with:
(A) deliberate ignorance of the truth or falsity of the information; or
(B) reckless disregard for the truth or falsity of the

information.
(k) The department or its agents shall pay a financial institution performing the data match under this section a reasonable fee, as determined by the department, of at least five dollars ($5) for each warrant issued to the financial institution.
(l) This section does not prevent the department or its agents from encumbering an employer's account with a financial institution by any other remedy available under the law.
(m) An:
(1) officer or employee of the department; or
(2) officer or employee of a person or entity that is acting on behalf of the department;
who knowingly or intentionally discloses for a purpose other than the collection of unpaid final assessments described in subsection (b)(2) information provided by a financial institution that is confidential under this section commits a Class A misdemeanor.
As added by P.L.138-2008, SEC.5.



CHAPTER 30. PROCEDURES FOR COLLECTION OF FUNDS DUE



CHAPTER 31. ADDITIONAL REMEDIES FOR COLLECTION OF DELINQUENT CONTRIBUTIONS; JEOPARDY ASSESSMENTS

IC 22-4-31-2
Appeal; bond; suspension of power
Sec. 2. In all proceedings instituted after April 1, 1947, under the provisions of section 1 of this chapter in which a receiver may be appointed or refused, the party aggrieved may, within ten (10) days thereafter, appeal from the decision of the court to the supreme court without awaiting the final determination of such proceedings. In cases where a receiver has been appointed, upon the appellant filing an appeal bond with sufficient surety in such sum as may have been required of such receiver conditioned upon the due prosecution of such appeal and the payment of all costs or damages that may accrue to any officer or person by reason thereof, the authority of such receiver shall be suspended until the final determination of such appeal. (Formerly: Acts 1947, c.208, s.3202.) As amended by P.L.144-1986, SEC.134.

IC 22-4-31-3
Injunction; collection of contributions
Sec. 3. No injunction to restrain or delay the collection of any contributions or other amounts claimed to be due under the provisions of this article shall be issued by any court.
(Formerly: Acts 1947, c.208, s.3203.) As amended by P.L.144-1986, SEC.135; P.L.290-2001, SEC.23; P.L.175-2009, SEC.38.

IC 22-4-31-4
Jeopardy assessments; delinquent contributions; liens
Sec. 4. If the department finds that the collection of any contributions will be jeopardized by delaying, it shall enter such finding of record and thereupon, whether or not such contributions are due, immediately assess such contributions with interest and notify the employer thereof and simultaneously demand payment of the amount due in writing. If such payment is not made on demand, the commissioner shall immediately issue a warrant to the sheriff of any county in the state commanding the sheriff to immediately levy upon and sell sufficient of the employer's property found within the sheriff's bailiwick to satisfy said warrant. The sheriff shall file the warrant in the office of the clerk of the circuit court within twenty-four (24) hours after the sheriff has levied upon the property of the employer, and the lien of the department shall begin with the date upon which the warrant comes into the possession of the sheriff. The lien shall have the same effect as any other lien created by this article.
(Formerly: Acts 1947, c.208, s.3204.) As amended by P.L.144-1986, SEC.136; P.L.18-1987, SEC.84; P.L.21-1995, SEC.118.

IC 22-4-31-5
Jeopardy assessments; delinquent contributions; stay pending hearing
Sec. 5. The collection of the whole or any part of the amount of such assessment may be stayed for not exceeding sixty (60) days, by filing with the board a bond in such amount, not exceeding double the amount as to which the stay is desired, and with such sureties as the board considers necessary, conditioned upon payment of the amount which may finally be found to be due after notice and opportunity to be heard as herein provided.
(Formerly: Acts 1947, c.208, s.3205.)

IC 22-4-31-6
Actions and proceedings; delinquent contributions; costs
Sec. 6. (a) If, after due notice, any employing unit defaults in the payment of any contributions or other money payments required by this article, the amount due may be collected by civil action in the name of the state of Indiana on the relation of the department. Such

civil action is not to be considered as the exclusive method for collection of the contributions or money payments but is in addition to the method provided in IC 22-4-29-2 through IC 22-4-29-14 and is to be brought only in such cases as the department may deem advisable in the interest of necessity and convenience.
(b) Unless the employing unit prevails in a civil action brought under this chapter, the court may award costs, including reasonable attorney's fees, incurred by the state in bringing the action.
(Formerly: Acts 1947, c.208, s.3206.) As amended by P.L.144-1986, SEC.137; P.L.18-1987, SEC.85; P.L.21-1995, SEC.119; P.L.290-2001, SEC.24; P.L.108-2006, SEC.52; P.L.138-2008, SEC.6.

IC 22-4-31-7
Remedies; cumulative remedies
Sec. 7. It is expressly provided that the foregoing remedies shall be cumulative and shall be in addition to all other existing remedies, and that no action taken by the department or its duly authorized representative, the attorney general for the state of Indiana, or any other officer shall be construed to be an election on the part of the state or any of its officers to pursue any remedy to the exclusion of any other remedy.
(Formerly: Acts 1947, c.208, s.3207.) As amended by P.L.108-2006, SEC.53.

IC 22-4-31-8
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2251.)



CHAPTER 32. EMPLOYER LIABILITY, RIGHTS, AND REMEDIES

IC 22-4-32-2
Disputes; subpoenas; interlocutory orders
Sec. 2. In addition to all other powers conferred upon the liability administrative law judge in accordance with this article and the rules issued pursuant to this article, the liability administrative law judge shall have the power to:
(1) administer oaths and affirmations;
(2) issue such subpoenas as are provided for by IC 22-4-17-7;
(3) rule upon offers of proof and receive relevant oral or documentary evidence;
(4) take or cause depositions to be taken whenever the ends of justice would be served thereby;
(5) regulate the course of a hearing and the conduct of the parties;
(6) hold informal prehearing conferences for the settlement or simplification of the issues by consent of the parties;
(7) examine or cause to have examined by order such parts of the books and records of the parties to a proceeding as relate to the questions in dispute;
(8) dispose of procedural motions, requests for adjustment;
(9) continue any hearing upon his own motion, or upon application of any interested party for good cause shown; and
(10) make such interlocutory and final orders as are necessary for the resolving or determination of the issues arising in the cause.
(Formerly: Acts 1947, c.208, s.3302.) As amended by P.L.144-1986, SEC.138; P.L.135-1990, SEC.24.
IC 22-4-32-3
Disputes; rules of practice and procedure; qualifications of person representing employer
Sec. 3. The proceedings before a liability administrative law judge shall be conducted in accordance with such rules of practice and procedure as the department may adopt under its rulemaking authority under IC 22-4-18-1. Any person representing any interested party in the prosecution or defense of any proceedings before a liability administrative law judge must be admitted to practice law in the courts of the state of Indiana, except that persons admitted to practice before the courts of other states may on special order be permitted to appear in any proceeding before the liability administrative law judge. This section shall not be construed to prohibit an interested party from electing to be heard in his own cause without counsel.
(Formerly: Acts 1947, c.208, s.3303.) As amended by P.L.144-1986, SEC.139; P.L.135-1990, SEC.25; P.L.108-2006, SEC.55.

IC 22-4-32-4
Disputes; protest; time limit
Sec. 4. An employing unit shall have fifteen (15) calendar days, beginning on the date an initial determination is mailed to the employing unit, within which to protest in writing an initial determination of the department with respect to:
(1) the assessments of contributions, penalties, and interest;
(2) the transfer of charges from an employer's account;
(3) merit rate calculations;
(4) successorships;
(5) the denial of claims for refunds and adjustments; and
(6) a determination under IC 22-4-11.5.
(Formerly: Acts 1947, c.208, s.3304.) As amended by P.L.18-1987, SEC.86; P.L.21-1995, SEC.120; P.L.108-2006, SEC.56.

IC 22-4-32-5
Disputes; protest; hearing
Sec. 5. Upon receipt of such protest in writing, the commissioner promptly shall refer the written protest to the liability administrative law judge who shall set a date for a hearing before the liability administrative law judge and notify the interested parties thereof by registered mail. Unless such written protest is withdrawn, the liability administrative law judge, after affording the parties a reasonable opportunity for a fair hearing, shall make findings and conclusions, and, on the basis thereof, affirm, modify, or reverse the initial determination of the board.
(Formerly: Acts 1947, c.208, s.3305.) As amended by P.L.18-1987, SEC.87; P.L.135-1990, SEC.26; P.L.21-1995, SEC.121.

IC 22-4-32-6
Disputes; parties
Sec. 6. Any interested party to the dispute shall mean and include

the protesting employing unit, the commissioner, and any person appearing to the liability administrative law judge to be necessary or indispensable to the determination of the issues involved in the hearing.
(Formerly: Acts 1947, c.208, s.3306; Acts 1957, c.299, s.11.) As amended by P.L.18-1987, SEC.88; P.L.135-1990, SEC.27; P.L.21-1995, SEC.122.

IC 22-4-32-7
Disputes; finding and decision; notice of appeal
Sec. 7. After the hearing the liability administrative law judge shall as soon as practicable notify the interested parties in writing of the finding and decision of the liability administrative law judge, which shall become final thirty (30) days thereafter in the absence of the filing of a notice of appeal as provided in this chapter.
(Formerly: Acts 1947, c.208, s.3307.) As amended by P.L.18-1987, SEC.89; P.L.135-1990, SEC.28; P.L.108-2006, SEC.57.

IC 22-4-32-8
Disputes; appeals; notice
Sec. 8. A notice of appeal shall be served on the adverse party at any time before the decision of the liability administrative law judge becomes final, and shall stay the finality of the decision for thirty (30) days from the service of such notice. If such appeal is perfected, further proceedings shall be stayed pending the final determination of said appeal. If an appeal from the decision of the liability administrative law judge is not perfected within the time provided for by this article, no action or proceeding shall be further stayed.
(Formerly: Acts 1947, c.208, s.3308; Acts 1951, c.295, s.19.) As amended by P.L.144-1986, SEC.140; P.L.135-1990, SEC.29; P.L.108-2006, SEC.58.

IC 22-4-32-9
Disputes; appeals; use of evidence in separate or subsequent actions
Sec. 9. (a) Any decision of the liability administrative law judge shall be conclusive and binding as to all questions of fact. An interested party to the dispute may, within thirty (30) days after notice of intention to appeal as herein provided, appeal the decision to the supreme court or the court of appeals solely for errors of law under the same terms and conditions as govern appeals in ordinary civil actions.
(b) Any finding of fact, judgment, conclusion, or final order made by a person with the authority to make findings of fact or law in an action or proceeding under this article is not conclusive or binding and shall not be used as evidence in a separate or subsequent action or proceeding between an individual and the individual's present or prior employer in an action or proceeding brought before an arbitrator, a court, or a judge of this state or the United States regardless of whether the prior action was between the same or

related parties or involved the same facts.
(Formerly: Acts 1947, c.208, s.3309; Acts 1951, c.295, s.20.) As amended by P.L.3-1989, SEC.135; P.L.135-1990, SEC.30; P.L.21-1995, SEC.123.

IC 22-4-32-10
Disputes; hearings; transcript of record
Sec. 10. A full and complete record shall be kept of all proceedings had before the liability administrative law judge, and all testimony shall be retained in a suitable media such as an audio recording or a transcription by a court reporter. The liability administrative law judge shall, at the timely written request of the appellant, have a transcript prepared of all the proceedings had before the liability administrative law judge, which shall contain a transcript of all the testimony, together with all objections and rulings thereon, documents and papers introduced as evidence or offered as evidence, and all rulings as to their admission into evidence, which said transcript shall be certified by the liability administrative law judge and shall constitute the record on appeal.
(Formerly: Acts 1947, c.208, s.3310; Acts 1951, c.295, s.21.) As amended by P.L.135-1990, SEC.31; P.L.105-1994, SEC.4.

IC 22-4-32-11
Disputes; appeals; deposit
Sec. 11. The department, by rule, may require the appellant to deposit with the department an amount sufficient to pay the actual costs of preparing the transcript of the record of the proceedings before the liability administrative law judge before preparing the same.
(Formerly: Acts 1947, c.208, s.3311; Acts 1951, c.295, s.22.) As amended by P.L.18-1987, SEC.90; P.L.135-1990, SEC.32; P.L.108-2006, SEC.59.

IC 22-4-32-12
Disputes; assignment of errors
Sec. 12. The appellant shall attach to said transcript an assignment of errors. An assignment of errors that the decision of the liability administrative law judge is contrary to law shall be sufficient to present both the sufficiency of the facts found to sustain the decision, and the sufficiency of the evidence to sustain the finding of facts.
(Formerly: Acts 1947, c.208, s.3312; Acts 1951, c.295, s.23.) As amended by P.L.135-1990, SEC.33.

IC 22-4-32-13
Disputes; appeals; priorities
Sec. 13. All appeals shall be submitted upon the date filed in the supreme court or the court of appeals, shall be advanced upon the docket of the court, and shall be determined without delay in the order of priority. The supreme court or the court of appeals may in any such appeal remand the proceedings to the liability

administrative law judge for the taking of additional evidence, setting time limits therefor, and ordering such additional evidence to be certified by the liability administrative law judge to the remanding court to be used in the determination of the cause.
(Formerly: Acts 1947, c.208, s.3313; Acts 1951, c.295, s.24.) As amended by P.L.3-1989, SEC.136; P.L.135-1990, SEC.34.

IC 22-4-32-14
Repealed
(Repealed by Acts 1972, P.L.8, SEC.9.)

IC 22-4-32-15
Assessment of contribution; appeal; security for cost
Sec. 15. No judicial review proceeding shall be entertained by the court with respect to the assessment of any contributions, interest or penalties, unless the court finds that the payment of such assessment is secured by bond, deposit or otherwise as the court may approve. The bond shall be in such an amount necessary to insure the payment of the assessment stayed, and court costs, if any, which may be incurred in this action.
(Formerly: Acts 1947, c.208, s.3315; Acts 1955, c.317, s.13.)

IC 22-4-32-16
Insolvency proceedings; delinquent contributions; priorities
Sec. 16. In the event of any distribution of any employer's assets pursuant to an order of any court under the laws of this state including but not necessarily limited to any receivership, assignment for benefit of creditors, adjudicated insolvency, composition or similar proceeding, contributions then or thereafter due shall be paid in full prior to all other claims except claims for remuneration.
(Formerly: Acts 1947, c.208, s.3318.) As amended by P.L.290-2001, SEC.26; P.L.175-2009, SEC.39.

IC 22-4-32-17
Fiduciaries; final report; notice of payment of contribution
Sec. 17. No final report or act of any executor, administrator, receiver, other fiduciary, or other officer engaged in administering the assets of any employer subject to the payment of contributions under this article and acting under the authority and supervision of any court shall be allowed or approved by the court unless such report or account shows and the court finds that all contributions, interest, and penalties imposed by this article have been paid pursuant to this section, and that all contributions which may become due under this article are secured by bond or deposit.
(Formerly: Acts 1947, c.208, s.3319.) As amended by P.L.144-1986, SEC.141; P.L.290-2001, SEC.27; P.L.175-2009, SEC.40.

IC 22-4-32-18
Dissolution of companies; payment of contributions; certificate
Sec. 18. To the end that the purposes of this article may be

effectively enforced and administered, it is the declared intention of the general assembly that in all cases of legal distributions and dissolutions the commissioner shall have actual notice before any fiduciary administering the affairs of an employer subject to the payment of contributions under this article may file the fiduciary's final report with the court under whose authority and supervision such fiduciary acts. From and after April 1, 1947, no such final report shall be filed unless a copy thereof has been served upon the commissioner by mailing a copy thereof by registered mail to the commissioner at the commissioner's office in Indianapolis at least ten (10) days prior to the filing of the same with the court. Such final report shall contain a statement that a copy thereof was served in the manner provided in this section upon the commissioner, and before such final report may be approved by the court there shall be filed in said cause a certificate from the commissioner that this section has been fully complied with in the administration of the affairs of said employer. In the event that the commissioner shall not have been served with a copy of the final report as provided in this section and the fiduciary or other officer of the court administering the affairs of any such employer shall have been discharged and the fiduciary's or other officer's final report approved, the commissioner may at any time within one (1) year from the date upon which such final report was approved file a petition with the court alleging that there was not full compliance with this section and the court, upon being satisfied that the commissioner was not fully advised of the proceedings relative to the filing and approval of the final report as provided in this section, shall set aside its approval of said final report with the result that the proceedings shall be reinstated as though no final report had been filed in the first instance and shall proceed from that point in the manner provided by law and not inconsistent with the provisions of this section.
(Formerly: Acts 1947, c.208, s.3320.) As amended by P.L.144-1986, SEC.142; P.L.18-1987, SEC.91; P.L.21-1995, SEC.124; P.L.290-2001, SEC.28; P.L.42-2011, SEC.45.

IC 22-4-32-19
Adjustments or refunds; application; time limit
Sec. 19. (a) The department may grant an application for adjustment or refund, make an adjustment or refund, or set off a refund as follows:
(1) Not later than four (4) years after the date upon which any contributions or interest thereon were paid, an employing unit which has paid such contributions or interest thereon may make application for an adjustment or a refund of such contributions or an adjustment thereon in connection with subsequent contribution payments. The department shall thereupon determine whether or not such contribution or interest or any portion thereof, was erroneously paid or wrongfully assessed.
(2) The department may grant such application in whole or in part and may make an adjustment, without interest, in

connection with subsequent contribution payments or refund such amounts, without interest, from the fund. Adjustments or refund may be made on the commissioner's own initiative.
(3) Any adjustments or refunds of interest or penalties collected for contributions due under IC 22-4-10-1 shall be charged to and paid from the special employment and training services fund created by IC 22-4-25.
(4) The department may set off any refund available to an employer under this section against any delinquent contributions, payments in lieu of contributions, and the interest and penalties, if any, related to the delinquent payments and assessments.
(b) Any decision by the department to:
(1) grant an application for adjustment or refund;
(2) make an adjustment or refund on its own initiative; or
(3) set off a refund;
constitutes the initial determination referred to in section 4 of this chapter and is subject to hearing and review as provided in sections 1 through 15 of this chapter.
(c) If any assessment has become final by virtue of a decision of a liability administrative law judge with the result that no proceeding for judicial review as provided in this article was instituted, no refund or adjustment with respect to such assessment shall be made.
(Formerly: Acts 1947, c.208, s.3321; Acts 1967, c.310, s.23.) As amended by P.L.144-1986, SEC.143; P.L.18-1987, SEC.92; P.L.135-1990, SEC.35; P.L.21-1995, SEC.125; P.L.290-2001, SEC.29; P.L.202-2005, SEC.6; P.L.108-2006, SEC.60; P.L.175-2009, SEC.41.

IC 22-4-32-20
Contributions; penalties; personal liability of employer
Sec. 20. The contributions, penalties, and interest due from any employer under the provisions of this article from the time they shall be due shall be a personal liability of the employer to and for the benefit of the fund and the employment and training services administration fund.
(Formerly: Acts 1947, c.208, s.3322.) As amended by P.L.144-1986, SEC.144; P.L.18-1987, SEC.93; P.L.290-2001, SEC.30; P.L.175-2009, SEC.42.

IC 22-4-32-21
Successor employer; notice of purchase; liability for contributions; liens
Sec. 21. (a) Any individual, group of individuals, or other legal entity, whether or not an employing unit which acquires all or part of the organization, trade, or business within this state of an employer or which acquires all or part of the assets of such organization, trade or business, shall notify the commissioner in writing by registered mail not later than five (5) days prior to the acquisition.
(b) Unless such notice is given, the commissioner shall have the

right to proceed against either the predecessor or successor, in personam or in rem, for the collection of contributions and interest due or accrued and unpaid by the predecessor, as of the date of such acquisition, and the amount of such liability shall, in addition, be a lien against the property or assets so acquired which shall be prior to all other liens. However, the lien shall not be valid as against one who acquires from the successor any interest in the property or assets in good faith, for value and without notice of the lien.
(c) On written request after the acquisition is completed, the commissioner shall furnish the successor with a written statement of the amount of contributions and interest due or accrued and unpaid by the predecessor as of the date of such acquisition, and the liability of the successor and the amount of the lien shall in no event exceed the reasonable value of the property or assets acquired by the successor from the predecessor or the amount disclosed by such statement, whichever is the lesser.
(d) The remedies prescribed by this section are in addition to all other existing remedies against the predecessor or successor.
(Formerly: Acts 1947, c.208, s.3323; Acts 1951, c.295, s.24 1/2.) As amended by P.L.18-1987, SEC.94; P.L.5-1988, SEC.114; P.L.21-1995, SEC.126.

IC 22-4-32-22
Repealed
(Repealed by P.L.107-1987, SEC.50.)

IC 22-4-32-23
Dissolution, liquidation, or withdrawal of corporation; notification; clearance
Sec. 23. (a) As used in this section:
(1) "Dissolution" refers to dissolution of a corporation under IC 23-1-45 through IC 23-1-48 or dissolution under Indiana law of an association, a joint venture, an estate, a partnership, a limited liability partnership, a limited liability company, a joint stock company, or an insurance company (referred to as a "noncorporate entity" in this section).
(2) "Liquidation" means the operation or act of winding up a corporation's or entity's affairs, when normal business activities have ceased, by settling its debts and realizing upon and distributing its assets.
(3) "Withdrawal" refers to the withdrawal of a foreign corporation from Indiana under IC 23-1-50.
(b) The officers and directors of a corporation effecting dissolution, liquidation, or withdrawal or the appropriate individuals of a noncorporate entity shall do the following:
(1) File all necessary documents with the department in a timely manner as required by this article.
(2) Make all payments of contributions to the department in a timely manner as required by this article.
(3) File with the department a form of notification within thirty

(30) days of the adoption of a resolution or plan. The form of notification shall be prescribed by the department and may require information concerning:
(A) the corporation's or noncorporate entity's assets;
(B) the corporation's or noncorporate entity's liabilities;
(C) details of the plan or resolution;
(D) the names and addresses of corporate officers, directors, and shareholders or the noncorporate entity's owners, members, or trustees;
(E) a copy of the minutes of the shareholders' meeting or the noncorporate entity's meeting at which the plan or resolution was formally adopted; and
(F) such other information as the board may require.
The commissioner may accept, in lieu of the department's form of notification, a copy of Form 966 that the corporation filed with the Internal Revenue Service.
(c) Unless a clearance is issued under subsection (g), for a period of one (1) year following the filing of the form of notification with the department, the corporate officers and directors of a corporation and the chief executive of a noncorporate entity remain personally liable, subject to IC 23-1-35-1(e), for any acts or omissions that result in the distribution of corporate or noncorporate entity assets in violation of the interests of the state. An officer or director of a corporation or a chief executive of a noncorporate entity held liable for an unlawful distribution under this subsection is entitled to contribution:
(1) from every other director who voted for or assented to the distribution, subject to IC 23-1-35-1(e); and
(2) from each shareholder, owner, member, or trustee for the amount the shareholder, owner, member, or trustee accepted.
(d) The corporation's officers' and directors' and the noncorporate entity's chief executive's personal liability includes all contributions, penalties, interest, and fees associated with the collection of the liability due the department. In addition to the penalties provided elsewhere in this article, a penalty of up to thirty percent (30%) of the unpaid contributions may be imposed on the corporate officers and directors and the noncorporate entity's chief executive for failure to take reasonable steps to set aside corporate assets to meet the liability due the department.
(e) If the department fails to begin a collection action against a corporate officer or director or a noncorporate entity's chief executive within one (1) year after the filing of a completed form of notification with the department, the personal liability of the corporate officer or director or noncorporate entity's chief executive expires. The filing of a substantially blank form of notification or a form containing misrepresentation of material facts does not constitute filing a form of notification for the purpose of determining the period of personal liability of the officers and directors of the corporation or the chief executive of the noncorporate entity.
(f) In addition to the remedies contained in this section, the

department is entitled to pursue corporate assets that have been distributed to shareholders or noncorporate entity assets that have been distributed to owners, members, or beneficiaries, in violation of the interests of the state. The election to pursue one (1) remedy does not foreclose the state's option to pursue other legal remedies.
(g) The department may issue a clearance to a corporation or noncorporate entity effecting dissolution, liquidation, or withdrawal if:
(1) the:
(A) officers and directors of the corporation have; or
(B) chief executive of the noncorporate entity has;
met the requirements of subsection (b); and
(2) request for the clearance is made in writing by the officers and directors of the corporation or chief executive of the noncorporate entity within thirty (30) days after the filing of the form of notification with the department.
(h) The issuance of a clearance by the department under subsection (g) releases the officers and directors of a corporation and the chief executive of a noncorporate entity from personal liability under this section.
As added by P.L.107-1987, SEC.2. Amended by P.L.21-1995, SEC.127; P.L.290-2001, SEC.31; P.L.1-2002, SEC.93; P.L.175-2009, SEC.43; P.L.42-2011, SEC.46.

IC 22-4-32-24
Notices
Sec. 24. (a) This section applies to notices given under sections 4, 7, 8, and 9 of this chapter.
(b) As used in this section, "notices" includes mailings pertaining to:
(1) the assessment of contributions, penalties, and interest;
(2) the transfer of charges from an employer's account;
(3) successorships and related matters arising from successorships;
(4) claims for refunds and adjustments;
(5) violations under IC 22-4-11.5;
(6) decisions; and
(7) notices of intention to appeal or seek judicial review.
(c) If a notice under this chapter is served through the United States Postal Service, three (3) days must be added to a period that commences upon service of that notice.
(d) The filing of a document with the unemployment insurance appeals division or review board is complete on the earliest of the following dates that apply to the filing:
(1) The date on which the document is delivered to the unemployment insurance appeals division or review board.
(2) The date of the postmark on the envelope containing the document if the document is mailed to the unemployment insurance appeals division or review board by the United States Postal Service. (3) The date on which the document is deposited with a private carrier, as shown by a receipt issued by the carrier, if the document is sent to the unemployment insurance appeals division or review board by a private carrier.
As added by P.L.135-1990, SEC.36. Amended by P.L.290-2001, SEC.32; P.L.108-2006, SEC.61; P.L.175-2009, SEC.44.



CHAPTER 33. PROTECTION OF RIGHTS AND BENEFITS

IC 22-4-33-2
Benefits; fees for claiming benefits; attorney's fees
Sec. 2. (a) Except for fees charged under IC 22-4-17-12, no individual claiming benefits may be charged fees of any kind in a proceeding by the board, the review board, an administrative law judge, or the representative of any of them or by any court or any officer thereof.
(b) An individual claiming benefits in a proceeding before the board, the review board, an administrative law judge, or a court may be represented by counsel or other authorized agent, but no counsel or agent may charge or receive for his service more than an amount approved by the board or review board.
(Formerly: Acts 1947, c.208, s.3402.) As amended by Acts 1978, P.L.2, SEC.2220; P.L.34-1985, SEC.10; P.L.135-1990, SEC.37.

IC 22-4-33-3
Assignment or pledge of rights to benefits; levy; execution; exemptions
Sec. 3. Except as provided in IC 22-4-39, any assignment, pledge or encumbrance of any right to benefits which are or may become due or payable under this article shall be void; and such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the collection of debt until such benefits are actually received by the recipient. Any waiver of any exemption provided for in this section shall be void.
(Formerly: Acts 1947, c.208, s.3403.) As amended by Acts 1982, P.L.95, SEC.8.



CHAPTER 34. PENALTIES

IC 22-4-34-3
Waiver of rights; encouragement or inducement
Sec. 3. It is a Class C misdemeanor for an employing unit or other person to recklessly encourage or induce any individual to waive or forego any accrued or potential benefit rights under this article.
(Formerly: Acts 1947, c.208, s.3503.) As amended by Acts 1978, P.L.2, SEC.2222.

IC 22-4-34-4
Violations
Sec. 4. A person who knowingly violates this article commits a Class C misdemeanor, except as otherwise provided. Each day a violation continues constitutes a separate offense.
(Formerly: Acts 1947, c.208, s.3504.) As amended by Acts 1978, P.L.2, SEC.2223.

IC 22-4-34-5
Subpoenas; disobedience
Sec. 5. A person who knowingly fails to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, and other records, in obedience to a subpoena of the board, the department, the review board, an administrative law judge, or any duly authorized representative of any of them, commits a Class C misdemeanor. Each day a violation

continues constitutes a separate offense.
(Formerly: Acts 1947, c.208, s.3505.) As amended by Acts 1978, P.L.2, SEC.2224; P.L.135-1990, SEC.38; P.L.108-2006, SEC.62.



CHAPTER 35. REPRESENTATION OF STATE IN LEGAL ACTIONS

IC 22-4-35-2
Criminal actions; prosecution
Sec. 2. All criminal actions for violations of this article shall be prosecuted by the prosecuting attorney of any county, or with the assistance of the attorney general or a United States attorney, if requested by the commissioner, in which the employer has a place of business or the alleged violator resides.
(Formerly: Acts 1947, c.208, s.3602.) As amended by Acts 1978, P.L.2, SEC.2225; P.L.18-1987, SEC.96; P.L.21-1995, SEC.129; P.L.108-2006, SEC.63.



CHAPTER 36. MISCELLANEOUS PROVISIONS

IC 22-4-36-2
Vested right; privileges and immunities; legislative prerogative
Sec. 2. The general assembly reserves the right to amend or repeal all or any part of this article at any time, and there shall be no vested private rights of any kind against such amendment or repeal. All the rights, privileges, or immunities conferred by this article or by acts done pursuant thereto shall exist subject to the power of the general assembly to amend or repeal this article at any time.
(Formerly: Acts 1947, c.208, s.3702.) As amended by P.L.144-1986, SEC.147.

IC 22-4-36-3
Federal aid; use of funds; lease of quarters
Sec. 3. All money received from the United States government and paid into the state treasury, as provided in this article, is appropriated and shall be expended by the commissioner for the respective purposes for which such money was allocated and paid to the state. The department is authorized to rent or lease such rooms or quarters as may be necessary, from time to time, to accommodate the department and its several activities.
(Formerly: Acts 1947, c.208, s.3703.) As amended by P.L.144-1986, SEC.148; P.L.18-1987, SEC.98; P.L.21-1995, SEC.130.

IC 22-4-36-4
Severability of act
Sec. 4. The provisions of this article are severable in the manner provided by IC 1-1-1-8(b).
(Formerly: Acts 1947, c.208, s.3704.) As amended by P.L.144-1986, SEC.149.

IC 22-4-36-5
Destruction of central office; records and equipment; carrying on business
Sec. 5. In the event of the destruction of the central office of the department and the records and equipment contained therein, the commissioner shall at the direction of the governor institute such policies or procedures without regard to any particular provision or

provisions of this article as will in the commissioner's judgment be possible to perform and best suited to carry out the general intent and purposes of this article during the emergency created by the destruction of said central office.
(Formerly: Acts 1947, c.208, s.3705; Acts 1955, c.317, s.14.) As amended by P.L.144-1986, SEC.150; P.L.18-1987, SEC.99; P.L.21-1995, SEC.131.



CHAPTER 37. RELATIONSHIP OF FEDERAL LAW TO STATE LAW

IC 22-4-37-2
Amendment or repeals; contributions and benefits; suspension of payment
Sec. 2. (a) If at any time the governor of Indiana shall find that the tax imposed by 42 U.S.C. 1101 through 1109, as amended, has been amended or repealed by Congress or has been held unconstitutional by the Supreme Court of the United States with the result that no portion of the contributions required by this article may be credited against such tax, or if this article is declared inoperative by the supreme court of Indiana, the governor of Indiana shall publicly so proclaim, and upon the date of such proclamation the provisions of this article requiring the payment of contributions and benefits shall be suspended for a period ending not later than the last day of the next following regular or special session of the general assembly of the state of Indiana. The board shall thereupon requisition from the unemployment trust fund all moneys therein standing to its credit and shall direct the treasurer of state of Indiana to deposit such moneys, together with any other moneys in the fund, as a special fund in any banks or public depositories in this state in which general funds of the state may be deposited.
(b) Unless prior to the expiration of such period, the general assembly of the state of Indiana has made provision for an employment security law in this state and has directed that the funds so deposited shall be used for the payment of benefits in this state, the provisions of this article shall cease to be operative, and the board shall, under rules prescribed by it, refund without interest to each person by whom contributions have been paid its pro rata share of the total contributions paid under this article.
(Formerly: Acts 1947, c.208, s.3802.) As amended by P.L.144-1986, SEC.152.
IC 22-4-37-3
Invalidity of federal acts; contribution rate
Sec. 3. (a) Should:
(1) the Congress of the United States amend, repeal, or authorize the implementation of a demonstration project under 29 U.S.C. 49 et seq., 26 U.S.C. 3301 through 3311, 42 U.S.C. 301 et seq., or 26 U.S.C. 3101 through 3504, or any statute or statutes supplemental to or in lieu thereof or any part or parts of said statutes, or should any or all of said statutes or any part or parts thereof be held invalid, to the end and with such effect that appropriations of funds by the said Congress and grants thereof to the state for the payment of costs of administration of the department are or no longer shall be available for such purposes;
(2) the primary responsibility for the administration of 26 U.S.C. 3301 through 26 U.S.C. 3311 be transferred to the state as a demonstration project authorized by Congress; or
(3) employers in Indiana subject to the payment of tax under 26 U.S.C. 3301 through 3311 be granted full credit upon such tax for contributions or taxes paid to the department;
then, beginning with the effective date of such change in liability for payment of such federal tax and for each year thereafter, the normal contribution rate under this article shall be established by the department and may not exceed three and one-half percent (3.5%) per year of each employer's payroll subject to contribution. With respect to each employer having a rate of contribution for such year pursuant to terms of IC 22-4-11-2(b)(2)(A), IC 22-4-11-2(b)(2)(B), IC 22-4-11-2(c), IC 22-4-11-3, IC 22-4-11-3.3, IC 22-4-11-3.5, and IC 22-4-11.5, to the rate of contribution, as determined for such year in which such change occurs, shall be added not more than eight-tenths percent (0.8%) as prescribed by the department.
(b) The amount of the excess of tax for which such employer is or may become liable by reason of this section over the amount which such employer would pay or become liable for except for the provisions of this section, together with any interest or earnings thereon, shall be paid and transferred into the employment and training services administration fund to be disbursed and paid out under the same conditions and for the same purposes as is other money provided to be paid into such fund. If the commissioner shall determine that as of January 1 of any year there is an excess in said fund over the money and funds required to be disbursed therefrom for the purposes thereof for such year, then and in such cases an amount equal to such excess, as determined by the commissioner, shall be transferred to and become part of the unemployment insurance benefit fund, and such funds shall be deemed to be and are hereby appropriated for the purposes set out in this section.
(Formerly: Acts 1947, c.208, s.3803; Acts 1967, c.310, s.25.) As amended by P.L.144-1986, SEC.153; P.L.18-1987, SEC.100; P.L.21-1995, SEC.132; P.L.214-2005, SEC.65; P.L.108-2006, SEC.65; P.L.175-2009, SEC.46.



CHAPTER 38. CAPTIONS, SHORT TITLE, AND SAVING PROVISIONS

IC 22-4-38-2
Short title
Sec. 2. This article shall be known as and may be cited as the Indiana Employment and Training Services Act.
(Formerly: Acts 1947, c.208, s.3902.) As amended by P.L.144-1986, SEC.155; P.L.18-1987, SEC.101.

IC 22-4-38-3
Repealed
(Repealed by P.L.34-1985, SEC.11.)



CHAPTER 39. DEDUCTION OF CHILD SUPPORT OBLIGATIONS

IC 22-4-39-2
Disclosure of obligations; notification of child support enforcement agency
Sec. 2. An individual filing a new claim for unemployment compensation shall, at the time of filing the claim, disclose whether the individual owes child support obligations as defined in section 1 of this chapter. If the individual discloses that the individual owes child support obligations and is determined to be eligible for unemployment compensation, the department shall notify the state or local child support enforcement agency enforcing that obligation that the individual has been determined to be eligible for unemployment compensation.
As added by Acts 1982, P.L.95, SEC.9. Amended by P.L.18-1987, SEC.103.

IC 22-4-39-3
Deductions; amount
Sec. 3. The department shall deduct and withhold from any unemployment compensation payable to an individual that owes

child support obligations:
(1) the amount specified by the individual to the department to be deducted and withheld under this section, if neither subdivision (2) nor (3) is applicable;
(2) the amount (if any) determined pursuant to an agreement submitted to the department under Section 454(20)(B)(1) of the Social Security Act by the state or local child support enforcement agency, unless subdivision (3) is applicable; or
(3) any amount otherwise required to be so deducted and withheld from the unemployment compensation pursuant to legal process properly served upon the department.
As added by Acts 1982, P.L.95, SEC.9. Amended by P.L.18-1987, SEC.104; P.L.235-1999, SEC.13.

IC 22-4-39-4
Deductions; payment to child support enforcement agency
Sec. 4. (a) Any amount deducted and withheld under section 3 of this chapter shall be paid by the department to the appropriate state or local child support enforcement agency.
(b) Any amount deducted and withheld under section 3 of this chapter shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the state or local child support enforcement agency as a payment on the individual's child support obligations.
As added by Acts 1982, P.L.95, SEC.9. Amended by P.L.18-1987, SEC.105.

IC 22-4-39-5
Application of chapter
Sec. 5. This chapter applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the department under this chapter which are attributable to child support obligations being enforced by the state or local child support enforcement agency.
As added by Acts 1982, P.L.95, SEC.9. Amended by P.L.18-1987, SEC.106.



CHAPTER 39.5. REIMBURSEMENTS BY EMPLOYERS OF UNAUTHORIZED ALIENS

IC 22-4-39.5-2
"Knowingly employ an unauthorized alien"
Sec. 2. As used in this chapter, "knowingly employ an unauthorized alien" has the meaning prescribed in 8 U.S.C. 1324a as in effect on July 1, 2011. This term shall be interpreted consistently with 8 U.S.C. 1324a and any applicable federal rules or regulations.
As added by P.L.171-2011, SEC.15.

IC 22-4-39.5-3
Civil action to obtain reimbursement from employer that knowingly employed an unauthorized alien; filing; federal government verification; awards; deposit
Sec. 3. (a) The department may file a civil action to obtain reimbursement of amounts paid by the department as unemployment insurance benefits from an employer that has knowingly employed an unauthorized alien.
(b) The action must be filed in the county in which the employer employed the unauthorized alien.
(c) In determining whether an individual is an unauthorized alien for purposes of this chapter, a court may consider only the federal government's verification or status information under 8 U.S.C. 1373(c).
(d) After holding a hearing and making a finding that the employer knowingly employed an unauthorized alien, the court shall award the following to the department:
(1) The reimbursement of unemployment insurance benefits paid by the department computed using the salary of the position held by the unauthorized alien during the period the unauthorized alien was employed by the employer.
(2) Reasonable costs and attorney's fees.
(e) The department shall deposit the reimbursement awarded under subsection (d)(1) in the unemployment insurance benefit fund

established by IC 22-4-26-1.
As added by P.L.171-2011, SEC.15.

IC 22-4-39.5-4
Prohibited from filing an action
Sec. 4. (a) The department may not file an action under section 3 of this chapter against an employer that has knowingly employed an unauthorized alien if the alien was employed by the employer before July 1, 2011.
(b) The department may not file an action under section 3 of this chapter against an employer who used the E-Verify program to verify the employment eligibility of an individual who is determined to be an unauthorized alien.
As added by P.L.171-2011, SEC.15.

IC 22-4-39.5-5
Department powers
Sec. 5. The department has the power to:
(1) administer oaths and affirmations;
(2) take depositions; and
(3) issue and serve subpoenas that compel:
(A) the attendance of witnesses; and
(B) the production of books, papers, correspondence, memoranda, and other records;
as necessary for the department to administer this chapter.
As added by P.L.171-2011, SEC.15.



CHAPTER 40. REPEALED



CHAPTER 41. INDIANA JOBS TRAINING PROGRAM

IC 22-4-41-2
"Dislocated workers" defined
Sec. 2. As used in this chapter, "dislocated workers" means workers who:
(1) have been terminated or laid off or who have received a notice of termination or layoff from employment, are eligible for or have exhausted their entitlement to unemployment compensation, and are unlikely to return to their previous industry or occupation;
(2) have been terminated, or who have received a notice of termination of employment, as a result of any permanent closure of a plant or facility;
(3) are long term unemployed individuals and have limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individuals reside, including any older individuals who may have substantial barriers to employment by reason of age;
(4) were self-employed (including farmers) and are unemployed as a result of general economic conditions in the community in which they reside or because of natural disasters; or
(5) are in danger of becoming dislocated due to a permanent closure of a plant or facility or a significant reduction in the workforce.
As added by P.L.18-1987, SEC.111. Amended by P.L.21-1995, SEC.133.

IC 22-4-41-3
Repealed
(Repealed by P.L.161-2006, SEC.33.)

IC 22-4-41-4
Appropriations
Sec. 4. Any appropriations made by the general assembly under this chapter shall be used for the provision of training and services for dislocated workers and may be used as matching funds for any future applicable federal program administered by the department.
As added by P.L.18-1987, SEC.111. Amended by P.L.161-2006, SEC.15.

IC 22-4-41-5 Administration; approval for grant or program
Sec. 5. The department shall administer this chapter. Each grant or program requires the approval of the governor and the state budget agency.
As added by P.L.18-1987, SEC.111.

IC 22-4-41-6
Rules
Sec. 6. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.18-1987, SEC.111.

IC 22-4-41-7
Money appropriated to department to remain for expenditure consistent with chapter
Sec. 7. All money appropriated to the department under this chapter does not revert to the state general fund at the close of any fiscal year, but remains available to the department for expenditure consistent with this chapter.
As added by P.L.18-1987, SEC.111.



CHAPTER 42. WORKFORCE DEVELOPMENT CENTERS

IC 22-4-42-2
Duties
Sec. 2. If established, each one stop center shall do the following:
(1) Provide the uniform assessment developed by the department under IC 22-4-18-6 of an individual's strengths and weaknesses with regard to workforce and other skills and offer job counseling that is relevant to the assessment results.
(2) Provide information concerning training, retraining, employment, and career opportunities.
(3) Assist employers in analyzing the correlation between a particular job opening and the training required to perform at that job.
As added by P.L.19-1992, SEC.52. Amended by P.L.38-1993, SEC.60; P.L.21-1995, SEC.135; P.L.340-1995, SEC.104; P.L.2-1996, SEC.268; P.L.161-2006, SEC.17.

IC 22-4-42-3
Repealed
(Repealed by P.L.161-2006, SEC.33.)

IC 22-4-42-4
Repealed
(Repealed by P.L.161-2006, SEC.33.)



CHAPTER 43. HOOSIER WORKERS FIRST TRAINING PROGRAM

IC 22-4-43-2
Program established; purposes
Sec. 2. The Hoosier workers first training program is established for the following purposes:
(1) To improve manufacturing productivity levels in Indiana.
(2) To enable firms to become competitive by making workers more productive through training.
(3) To create a competitive economy by creating and retaining jobs.
(4) To encourage the increased training necessary because of an aging workforce.
(5) To avoid potential payment of unemployment compensation by providing workers with enhanced job skills.
As added by P.L.175-2009, SEC.47.

IC 22-4-43-3
Program administration
Sec. 3. The department shall administer the Hoosier workers first training program.
As added by P.L.175-2009, SEC.47.

IC 22-4-43-4
Annual report
Sec. 4. For each state fiscal year, the department shall prepare an annual report on the use of the fund as a part of the report required by IC 22-4-18-7.
As added by P.L.175-2009, SEC.47.

IC 22-4-43-5
Fund established; purposes; worker training grants; administration; investments
Sec. 5. (a) The Hoosier workers first training fund is established to do the following:
(1) Administer the costs of the Hoosier workers first training program established by section 2 of this chapter.
(2) Undertake any program or activity that furthers the purposes of this chapter.
(b) The money in the fund shall be allocated to employers or consortiums for worker training grants that enable workers who reside in Indiana to obtain recognizable credentials or certifications and transferable employment skills that improve employer

competitiveness.
(c) Special consideration shall be given to Ivy Tech Community College (as defined in IC 21-7-13-22) to be the provider of the training funded under this chapter whenever the state educational institution:
(1) meets the identified training needs of an employer or a consortium with an existing credentialing or certification program; and
(2) is the most cost effective provider.
(d) For the worker training grants described in subsection (b), the department shall do the following:
(1) Provide grant applications to interested employers and consortiums.
(2) Accept completed applications for the grants.
(3) Obtain all information necessary or appropriate to determine whether an applicant qualifies for a grant, including information concerning:
(A) the applicant;
(B) the training to be offered;
(C) the training provider; and
(D) the workers to be trained.
(4) Allocate the money in the fund in accordance with subsections (b) and (c).
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(g) The fund consists of the following:
(1) Appropriations from the general assembly.
(2) Earnings acquired through the use of money belonging to the fund.
(3) Money deposited in the fund from any other source.
(h) Any balance in the fund does not lapse but is available continuously to the department for expenditures for the program established by this chapter.
As added by P.L.175-2009, SEC.47.






ARTICLE 4.1. DEPARTMENT OF WORKFORCE DEVELOPMENT

CHAPTER 1. DEFINITIONS

IC 22-4.1-1-2
"Commissioner"
Sec. 2. "Commissioner" refers to the commissioner of the department of workforce development appointed under IC 22-4.1-3-1.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.136.

IC 22-4.1-1-2.5
"Council"
Sec. 2.5. "Council" refers to the state workforce innovation council established by IC 22-4-18.1-3.
As added by P.L.7-2011, SEC.19.

IC 22-4.1-1-3
"Department"
Sec. 3. "Department" refers to the department of workforce development established under IC 22-4.1-2.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.137.

IC 22-4.1-1-4
"Fund"
Sec. 4. "Fund", except as provided in IC 22-4.1-21-7, refers to the state workforce development fund established under IC 22-4.1-6-1.
As added by P.L.235-1999, SEC.14. Amended by P.L.107-2012, SEC.60.



CHAPTER 2. DEPARTMENT OF WORKFORCE DEVELOPMENT

IC 22-4.1-2-2
Composition of department
Sec. 2. The department is comprised of the following entities reorganized within the department:
(1) The department of employment and training services, including the following:
(A) The unemployment insurance board.
(B) The unemployment insurance review board.
(2) The office of workforce literacy established by IC 22-4.1-10-1.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.139; P.L.1-2005, SEC.186; P.L.140-2007, SEC.6; P.L.234-2007, SEC.144; P.L.3-2008, SEC.161; P.L.7-2011, SEC.20.

IC 22-4.1-2-3
Cooperation for workforce development activities
Sec. 3. The entities listed in section 2 of this chapter shall cooperate to facilitate the coordination, consolidation, and promotion of workforce development activities statewide.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.140.



CHAPTER 3. COMMISSIONER OF THE DEPARTMENT

IC 22-4.1-3-2
Staff
Sec. 2. The commissioner may do the following:
(1) Employ staff necessary to perform the duties of the department imposed by this article.
(2) Fix the compensation and terms of staff employment, subject to the approval of the budget agency.
As added by P.L.105-1994, SEC.5.

IC 22-4.1-3-3
Adoption of rules
Sec. 3. The commissioner shall adopt rules under IC 4-22-2 necessary to implement this article.
As added by P.L.105-1994, SEC.5.

IC 22-4.1-3-4
Appropriation of additional funds
Sec. 4. Funds necessary to support the operating costs of the department of workforce development beyond those approved and appropriated by the United States Congress or approved by federal agencies for the operation of the department and specifically authorized by other provisions of IC 22-4:
(1) must be specifically appropriated from the state general fund for this purpose; and
(2) may not be derived from other state or federal funds directed for unemployment insurance programs under IC 22-4, including funds under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), any other grants or funds that are passed through for job training programs, the Carl D. Perkins Vocational and Applied Technology Act (20 U.S.C. 2301 et seq.), and any other grant or funds for career and technical education.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.141; P.L.161-2006, SEC.18; P.L.234-2007, SEC.145.



CHAPTER 4. DUTIES

IC 22-4.1-4-2
Mandatory one stop partners
Sec. 2. (a) This section applies only to an employer who employs individuals within the state.
(b) As used in this section, "date of hire" is the first date that an employee provides labor or services to an employer.
(c) As used in this section, "employee":
(1) has the meaning set forth in Chapter 24 of the Internal Revenue Code of 1986; and
(2) includes any individual:
(A) required under Internal Revenue Service regulations to complete a federal form W-4; and
(B) who has provided services to an employer.
The term does not include an employee of a federal or state agency who performs intelligence or counter intelligence functions if the head of the agency determines that the reporting information required under this section could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.
(d) As used in this section, "employer" has the meaning set forth in Section 3401(d) of the Internal Revenue Code of 1986. The term includes:
(1) governmental agencies and labor organizations; and
(2) a person doing business in the state as identified by:
(A) the person's federal employer identification number; or
(B) if applicable, the common paymaster, as defined in Section 3121 of the Internal Revenue Code or the payroll reporting agent of the employer, as described in IRS Rev. Proc. 70-6, 1970-1, C.B. 420.
(e) As used in this section, "labor organization" has the meaning set forth in 42 U.S.C. 653A(a)(2)(B)(ii).
(f) The department shall maintain the Indiana directory of new hires as required under 42 U.S.C. 653A. (g) The directory under subsection (f) must contain information that an employer must provide to the department for each newly hired employee as follows:
(1) The information must be transmitted within twenty (20) business days of the employee's date of hire.
(2) If an employer transmits reports under this section magnetically or electronically, the information must be transmitted in two (2) monthly transactions that are:
(A) not less than twelve (12) days apart; and
(B) not more than sixteen (16) days apart.
If mailed, the report is considered timely if it is postmarked on or before the due date. If the report is transmitted by facsimile machine or by using electronic or magnetic media, the report is considered timely if it is received on or before the due date.
(h) The employer shall provide the information required under this section on an employee's withholding allowance certificate (Internal Revenue Service form W-4) or, at the employer's option, an equivalent form. The report may be transmitted to the department by first class mail, by facsimile machine, electronically, or magnetically. The report must include at least the following:
(1) The name, address, and Social Security number of the employee.
(2) The name, address, and federal tax identification number of the employer.
(3) The date of hire of the employee.
(i) An employer that has employees in two (2) or more states and that transmits reports under this section electronically or magnetically may comply with this section by doing the following:
(1) Designating one (1) state to receive each report.
(2) Notifying the Secretary of the United States Department of Health and Human Services which state will receive the reports.
(3) Transmitting the reports to the agency in the designated state that is charged with receiving the reports.
(j) The department may impose a civil penalty of five hundred dollars ($500) on an employer that fails to comply with this section if the failure is a result of a conspiracy between the employer and the employee to:
(1) not provide the required report; or
(2) provide a false or an incomplete report.
(k) The information received from an employer regarding newly hired employees shall be:
(1) entered into the state's new hire directory within five (5) business days of receipt; and
(2) forwarded to the national directory of new hires within three (3) business days after entry into the state's new hire directory.
The state shall use quality control standards established by the Administrators of the National Directory of New Hires.
(l) The information contained in the Indiana directory of new hires is available only for use by the department for purposes required by 42 U.S.C. 653A, unless otherwise provided by law. (m) The department of child services shall reimburse the department for any costs incurred in carrying out this section.
(n) The department of child services and the department shall enter into a purchase of service agreement that establishes procedures necessary to administer this section.
As added by P.L.257-1997(ss), SEC.35. Amended by P.L.290-2001, SEC.34; P.L.131-2009, SEC.4.

IC 22-4.1-4-3
Training program priority for National Guard members and spouses
Sec. 3. (a) As used in this section, "active duty" means full-time service in the National Guard for more than thirty (30) consecutive days in a calendar year.
(b) As used in this section, "National Guard" means:
(1) the Indiana Army National Guard; or
(2) the Indiana Air National Guard.
(c) This section applies to a member of the National Guard who:
(1) is a resident of Indiana; and
(2) serves on active duty.
(d) Unless otherwise provided by federal law, the department shall give a member of the National Guard or the spouse of a member of the National Guard priority for placement in any federal or state employment or training program administered by the department if the member or the member's spouse:
(1) submits documentation satisfactory to the department establishing the dates of the member's active service; and
(2) meets the eligibility requirements for the program.
(e) The priority status under subsection (d) for a member of the National Guard expires one (1) year after the date the member is discharged or released from active duty.
(f) The priority status under subsection (d) for the spouse of a member of the National Guard expires on the date the member is discharged or released from active duty.
As added by P.L.11-2007, SEC.1.

IC 22-4.1-4-4
Information sharing concerning construction workers misclassified as independent contractors
Sec. 4. (a) This section applies after December 31, 2009.
(b) As used in this section, "contractor" means:
(1) a sole proprietor;
(2) a partnership;
(3) a firm;
(4) a corporation;
(5) a limited liability company;
(6) an association; or
(7) another legal entity;
that engages in construction and is authorized by law to do business in Indiana. The term includes a general contractor, a subcontractor,

and a lower tiered contractor. The term does not include the state, the federal government, or a political subdivision.
(c) The department shall cooperate with the:
(1) department of labor created by IC 22-1-1-1;
(2) department of state revenue established by IC 6-8.1-2-1; and
(3) worker's compensation board of Indiana created by IC 22-3-1-1(a);
by sharing information concerning any suspected improper classification by a contractor of an individual as an independent contractor (as defined in IC 22-3-6-1(b)(7) or IC 22-3-7-9(b)(5)).
(d) For purposes of IC 5-14-3-4, information shared under this section is confidential, may not be published, and is not open to public inspection.
(e) An officer or employee of the department who knowingly or intentionally discloses information that is confidential under this section commits a Class A misdemeanor.
As added by P.L.164-2009, SEC.4.

IC 22-4.1-4-5
Coordination with commission for higher education and department of workforce development to develop entrepreneurship education
Sec. 5. The department shall coordinate with the commission for higher education (IC 21-18-1) and the Indiana state board of education (IC 20-19-2) to develop entrepreneurship education programs for elementary and secondary education, higher education, and individuals in the work force.
As added by P.L.172-2011, SEC.129.



CHAPTER 5. LIMITATION ON GRANT AUTHORITY

IC 22-4.1-5-2
Duties prior to awarding grant
Sec. 2. Before awarding a discretionary grant, the department shall do the following:
(1) Submit for review and comment a list to the governor, the treasurer of state, and the auditor of state of all such grants to be awarded.
(2) Receive within ten (10) working days of submitting the list, any comments from the governor, the treasurer of state, and the auditor of state. If no comments are received within ten (10) working days the department may award any grant included on the list.
(3) Respond to all comments and not award a grant until comments have been addressed and issues resolved between reviewing parties.
As added by P.L.21-1995, SEC.143.

IC 22-4.1-5-3
Annual reports
Sec. 3. All discretionary grants awarded by the department must be reported annually in an electronic format under IC 5-14-6 to the legislative council.
As added by P.L.21-1995, SEC.143. Amended by P.L.28-2004, SEC.160.

IC 22-4.1-5-4
Exempted grantees
Sec. 4. This chapter does not apply to grants awarded to:
(1) workforce investment boards (as defined in IC 22-4.5-2-13.5);
(2) public schools and school corporations (as defined in IC 20-18-2); or
(3) state educational institutions.
As added by P.L.21-1995, SEC.143. Amended by P.L.161-2006, SEC.19; P.L.2-2007, SEC.294.



CHAPTER 6. STATE WORKFORCE DEVELOPMENT FUND

IC 22-4.1-6-2
Purposes of fund
Sec. 2. Money in the fund may be used for the following purposes at the discretion of the department, based upon the priorities necessary to achieve the department's goals:
(1) To build the capacity and strengthen the quality of services of programs offering basic skills services and having a substantial volunteer component, including staff and volunteer development, outreach, equipment, software, training materials, and community linkages.
(2) For workforce literacy programs providing essential and basic education skills training to raise skills and productivity in the workplace.
(3) For technical assistance to providers of workplace literacy and basic education to enhance the providers' capacity to link with employers and document productivity gains resulting from training.
(4) To establish a common data base, reporting system, and evaluation system related to workforce literacy and other incumbent worker programs, and to develop performance standards.
(5) To provide training for dislocated workers under IC 22-4-41.
(6) To provide training for workers who are at risk of becoming dislocated workers because of a lack of skills.
(7) To provide comprehensive job training and related services for economically disadvantaged, unemployed, and underemployed individuals, including recruitment, counseling, remedial education, career and technical training, job development, job placement, and other appropriate services to enable each individual to secure and retain employment at the individual's maximum capacity.
(8) To attract federal funds in order to increase the resources

available to carry out the purposes of this section.
As added by P.L.235-1999, SEC.15. Amended by P.L.234-2007, SEC.147.



CHAPTER 7. CERTIFIED INTERNSHIP PROGRAMS AND GRANTS

IC 22-4.1-7-2
"Employer" defined
Sec. 2. As used in this chapter, "employer" has the meaning set forth in IC 22-8-1.1-1.
As added by P.L.96-2004, SEC.24.

IC 22-4.1-7-3
"Approved postsecondary educational institution" defined
Sec. 3. As used in this chapter, "approved postsecondary educational institution" has the meaning set forth in IC 21-12-1-6(b).
As added by P.L.96-2004, SEC.24. Amended by P.L.2-2007, SEC.295.

IC 22-4.1-7-4
"Student" defined
Sec. 4. As used in this chapter, "student" means an individual who is enrolled at an approved postsecondary educational institution on at least a part-time basis.
As added by P.L.96-2004, SEC.24. Amended by P.L.2-2007, SEC.296.

IC 22-4.1-7-5
Certification of program; application
Sec. 5. (a) An approved postsecondary educational institution that seeks certification for an internship program under this chapter shall submit an application for certification to the department on a form prescribed by the department.
(b) The department, in consultation with the department of education, shall certify an internship program under this chapter if the program:
(1) is operated or administered by an approved postsecondary educational institution or a department, school, or program within an approved postsecondary educational institution;
(2) integrates a particular curriculum or course of study offered at the approved postsecondary educational institution with career internships provided by employers;
(3) places students in career internships provided by employers;
(4) requires participating students to meet certain academic standards established by rule by the department in consultation

with the department of education;
(5) requires employers to provide to participating students the:
(A) supervision; and
(B) payroll and personnel services;
that the employers provide to their regular part-time employees;
(6) is designed to provide an internship experience that enriches and enhances the classroom experience of participating students;
(7) requires employers to comply with all state and federal laws pertaining to the workplace; and
(8) complies with any other requirement adopted by rule by the department after consultation with the department of education.
As added by P.L.96-2004, SEC.24. Amended by P.L.2-2007, SEC.297.

IC 22-4.1-7-6
Student participation in internship
Sec. 6. A certified internship program may allow a student to participate in an internship at any time during the year, including the summer, as long as the student remains enrolled at the approved postsecondary educational institution that operates or administers the certified internship program.
As added by P.L.96-2004, SEC.24. Amended by P.L.2-2007, SEC.298.

IC 22-4.1-7-7
Grants
Sec. 7. (a) The department may issue a grant from the state technology advancement and retention account established by IC 4-12-12-1 to an employer that employs at least one (1) student through a certified internship program.
(b) The department shall determine the amount of a grant issued under subsection (a).
(c) A grant issued under this section is subject to approval by the budget agency.
As added by P.L.96-2004, SEC.24.

IC 22-4.1-7-8
Adoption of rules
Sec. 8. The department, in consultation with the department of education, may adopt rules under IC 4-22-2 to implement this chapter. However, the department shall adopt rules under IC 4-22-2 to implement section 7 of this chapter.
As added by P.L.96-2004, SEC.24.



CHAPTER 8. CERTIFIED SCHOOL TO CAREER PROGRAMS AND GRANTS

IC 22-4.1-8-2
"Approved postsecondary educational institution" defined
Sec. 2. As used in this chapter, "approved postsecondary educational institution" has the meaning set forth in IC 21-12-1-6(b).
As added by P.L.96-2004, SEC.25. Amended by P.L.2-2007, SEC.299.

IC 22-4.1-8-3
"Participant" defined
Sec. 3. As used in this chapter, "participant" means an individual who:
(1) is at least sixteen (16) years of age and less than twenty-four (24) years of age;
(2) is enrolled in a public or private secondary school or postsecondary educational institution; and
(3) participates in a certified program as part of the individual's secondary school or postsecondary educational institution education.
As added by P.L.96-2004, SEC.25. Amended by P.L.2-2007, SEC.300.

IC 22-4.1-8-4
"Sponsor" defined
Sec. 4. As used in this chapter, "sponsor" means an individual, a person, an association, a committee, an organization, or other entity operating a certified program and in whose name the certified program is registered or approved.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-5
Duties of department of workforce development; applications; fees; rules Sec. 5. (a) The department shall do the following:
(1) Accept applications from entities interested in sponsoring certified programs on forms prescribed by the department.
(2) Investigate each applicant to determine the suitability of the applicant to sponsor a certified program.
(3) Impose an application fee in an amount sufficient to pay the costs incurred in processing the application and investigating the applicant.
(b) The department may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-6
Duties of department of education
Sec. 6. (a) The department of education shall review the secondary school curriculum component of each proposed certified program. The department may not approve a proposed certified program unless the department of education approves the applicant's proposed secondary school curriculum.
(b) Upon the request of the department, the department of education shall:
(1) consult with the department before the adoption of rules under section 5 of this chapter; and
(2) provide any other assistance to the department.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-7
Approval of programs
Sec. 7. The department may not approve a certified program unless the following requirements are met:
(1) The program must be conducted under a written plan embodying the terms and conditions of employment, job training, classroom instruction, and supervision of one (1) or more participants, subscribed to by a sponsor who has undertaken to carry out the certified program.
(2) The program must comply with all state and federal laws pertaining to the workplace.
(3) The certified program agreement must provide that the sponsor or an employer participating in the program in cooperation with the sponsor agrees to assign an employee to serve as a mentor for a participant. The mentor's occupation must be in the same career pathway as the career interests of the participant.
(4) The program must comply with any other requirement adopted by rule by the department.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-8
Written agreement required; required terms
Sec. 8. (a) A certified program must comply with the terms of a

written agreement among the sponsor, each participant, and each cooperating employer. Except as provided in sections 9 and 10 of this chapter, each agreement must contain the following:
(1) The names and signatures of:
(A) the sponsor;
(B) the employer (if the employer is an entity other than the sponsor); and
(C) the participant and the participant's parent or guardian if the participant is a minor.
(2) A description of the career field in which the participant is to be trained and the beginning date and duration of the training.
(3) The employer's agreement to provide paid employment for the participant at a base wage that may not be less than the minimum wage prescribed by the federal Fair Labor Standards Act during the participant's junior and senior years in high school.
(4) The employer's agreement to assign an employee to serve as a mentor for a participant. The mentor's occupation must be in the same career pathway as the career interests of the participant.
(5) An agreement between the participant and employer concerning specified minimum academic standards that must be maintained throughout the participant's secondary education.
(6) The participant's agreement to work for the employer for at least two (2) years following the completion of the participant's secondary education.
(b) An agreement described in subsection (a)(6) may be modified to defer the participant's employment with the employer until after the participant completes an appropriate amount of postsecondary education as agreed to by the participant and the employer.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-9
Modification of agreements
Sec. 9. (a) If a participant's desired career pathway requires postsecondary education, an agreement required under section 8 of this chapter may be modified to include the following:
(1) The employer's agreement to provide paid employment for the participant at a base wage that may not be less than the minimum wage prescribed by the federal Fair Labor Standards Act during the participant's postsecondary education.
(2) An agreement that, in addition to the base wage paid to the participant, the employer shall pay an additional sum to be held in trust to be applied toward the participant's postsecondary education.
(3) The participant's agreement to work for the employer for at least two (2) years following the completion of the participant's postsecondary education.
(b) The additional amount described in subsection (a)(2) must not

be less than an amount determined by the department to be sufficient to provide payment of tuition expenses toward completion of not more than two (2) academic years at an approved postsecondary educational institution. The amount shall be held in trust for the benefit of the participant under rules adopted by the department. Payment into a fund approved under the federal Employee Retirement Income Security Act of 1974 for the benefit of the participant satisfies this requirement. The approved fund must be specified in the agreement.
As added by P.L.96-2004, SEC.25. Amended by P.L.2-2007, SEC.301.

IC 22-4.1-8-10
Modification of agreements after completion of secondary education
Sec. 10. (a) If a participant enters a certified program following the completion of the participant's secondary education, an agreement required under section 8 of this chapter must be modified to include the following:
(1) The employer's agreement to provide paid employment for the participant at a base wage that may not be less than the minimum wage prescribed by the federal Fair Labor Standards Act during the participant's postsecondary education.
(2) An agreement that, in addition to the base wage paid to the participant, the employer shall pay an additional sum to be applied toward the participant's postsecondary education. This amount may be paid directly to the participant's approved postsecondary educational institution on behalf of the participant.
(3) The participant's agreement to work for the employer for at least two (2) years following the completion of the participant's postsecondary education.
(b) The additional amount described in subsection (a)(2) must not be less than an amount determined by the department to be sufficient to provide payment of tuition expenses toward completion of not more than two (2) academic years at an approved postsecondary educational institution.
As added by P.L.96-2004, SEC.25. Amended by P.L.2-2007, SEC.302.

IC 22-4.1-8-11
Repayment of money if participant does not complete program before postsecondary education
Sec. 11. If a participant does not complete the certified program contemplated by the agreement before entering a postsecondary education program, the money being held in trust for the participant's postsecondary education must be paid back to the employer.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-12 Repayment of money after participant begins postsecondary education
Sec. 12. If a participant does not complete the certified program contemplated by an agreement described in section 8, 9, or 10 of this chapter after entering a postsecondary education program, any unexpended funds being held in trust for the participant's postsecondary education must be paid back to the employer. In addition, the participant shall repay to the employer amounts paid from the trust that were expended on the participant's behalf for the participant's postsecondary education.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-13
Repayment of money if employment obligation not fulfilled
Sec. 13. If a participant does not complete the two (2) year employment obligation required under an agreement described in section 8, 9, or 10 of this chapter, the participant shall repay to the employer the amount paid by the employer toward the participant's postsecondary education expenses under this chapter.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-14
Grants; adoption of rules
Sec. 14. (a) The department may issue a grant from the state technology advancement and retention account established by IC 4-12-12-1 to an employer (as defined in IC 22-8-1.1-1) in an amount determined by the department.
(b) A grant issued under this section is subject to approval by the budget agency.
(c) The department shall adopt rules to implement this section.
As added by P.L.96-2004, SEC.25.



CHAPTER 9. SMART PARTNERSHIP GRANTS

IC 22-4.1-9-2
Grants to coordinating organizations and participating schools
Sec. 2. The department may make grants from the state technology advancement and retention account established by IC 4-12-12-1 to coordinating organizations and participating schools.
As added by P.L.96-2004, SEC.26.

IC 22-4.1-9-3
Approval of grants by budget agency
Sec. 3. A grant issued under this chapter is subject to approval by the budget agency.
As added by P.L.96-2004, SEC.26.



CHAPTER 10. OFFICE OF WORKFORCE LITERACY

IC 22-4.1-10-2
Duties
Sec. 2. The office of workforce literacy has the following duties:
(1) Develop certain performance standards as the standards relate to workforce literacy initiatives.
(2) Develop a common data base, reporting system, and evaluation system relating to basic skills programs.
(3) Establish an application process for basic skills training providers that emphasizes performance based outcomes.
As added by P.L.1-2005, SEC.40.



CHAPTER 11. ADULT LITERACY PROGRAMS

IC 22-4.1-11-2
"Program"
Sec. 2. As used in this chapter, "program" refers to the adult literacy program established by section 3 of this chapter.
As added by P.L.1-2005, SEC.41.

IC 22-4.1-11-3
Program established; purpose; administration
Sec. 3. The adult literacy program is established to provide financial assistance to private industry councils to provide adult literacy programs. The program shall be administered by the department.
As added by P.L.1-2005, SEC.41.

IC 22-4.1-11-4
Private industry council funding; annual job training plan; required information
Sec. 4. (a) To receive funding under this chapter, a private industry council shall apply for funding as prescribed by the department in the department's annual job training plan.
(b) The following information must be included in the plan:
(1) The nature of the adult literacy program being proposed.
(2) The number of adults being served under the program, including adults who have graduated from high school but who demonstrate a deficiency in reading and writing skills.
(3) The number of instructors, students, or volunteers who participate in the program.
(4) The amount of money requested to administer the program.
(5) Other information required by the department.
As added by P.L.1-2005, SEC.41.

IC 22-4.1-11-5
Program implementation guidelines
Sec. 5. The department shall develop guidelines to implement this chapter.
As added by P.L.1-2005, SEC.41.



CHAPTER 12. INDIANA EDUCATION EMPLOYMENT PROGRAM

IC 22-4.1-12-2
"Job specialist"
Sec. 2. As used in this chapter, "job specialist" means a person employed by the school corporation who:
(1) has knowledge in job placement counseling;
(2) has tutoring skills; and
(3) meets the criteria established by the department to act as a job specialist.
As added by P.L.1-2005, SEC.42.

IC 22-4.1-12-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the Indiana education employment program established under section 4 of this chapter.
As added by P.L.1-2005, SEC.42.

IC 22-4.1-12-4
Department shall establish; purpose; goals
Sec. 4. (a) The department shall establish the Indiana education employment program to:
(1) assist eligible students to successfully make the transition from school to the work or employment setting; and
(2) provide financial assistance to private industry councils (as defined in 29 U.S.C. 1501 et seq.) to involve school corporations that agree to jointly participate in the program.
(b) The goals of the program are as follows:
(1) The program will prevent withdrawal from school before graduation.
(2) Eligible students, through the program, will:
(A) attain high school graduation;
(B) receive job placement assistance;
(C) receive follow-up services for one (1) year after job

placement; and
(D) receive recognition in the form of a pay raise or promotion within one (1) year after beginning employment.
As added by P.L.1-2005, SEC.42. Amended by P.L.1-2006, SEC.345.

IC 22-4.1-12-5
Job specialist duties
Sec. 5. Each job specialist has the following duties:
(1) Meet with each participating eligible student:
(A) to provide tutoring services;
(B) for counseling; or
(C) for other student services required under the program.
(2) Actively seek employment positions for the participating eligible student in fields that are consistent with the student's abilities and strengths.
(3) Keep accurate and complete records of all student services offered and the results attained.
As added by P.L.1-2005, SEC.42.

IC 22-4.1-12-6
Eligible student participation in after school organization
Sec. 6. Each participating eligible student shall participate in an after school organization formed particularly for all eligible students participating in the program.
As added by P.L.1-2005, SEC.42.

IC 22-4.1-12-7
Rules; guidelines
Sec. 7. (a) The department shall adopt rules, under IC 4-22-2 to implement this chapter.
(b) The department shall develop guidelines necessary to implement the program, including guidelines governing the qualifications required of a job specialist.
As added by P.L.1-2005, SEC.42.



CHAPTER 13. REPEALED



CHAPTER 14. WORKFORCE PARTNERSHIP PLANS

IC 22-4.1-14-2
Entering into plans; secondary level programs
Sec. 2. After receiving the endorsement of the faculty and subject to the guidelines developed under section 4 of this chapter, the chief administrator from each campus of a state educational institution that offers a technical education program must enter into a workforce partnership plan as described under this chapter with the superintendent of the school corporation and each area career and technical education director who oversees the secondary level technical education programs that are offered within the same geographic area as the particular campus.
As added by P.L.1-2005, SEC.44. Amended by P.L.234-2007, SEC.159.

IC 22-4.1-14-3
Entering into plans; postsecondary level programs
Sec. 3. After the chief administrator receives an endorsement from the faculty and subject to the guidelines developed under section 4 of this chapter, the superintendent of each school corporation and area career and technical education director must enter into a workforce partnership plan as described under this chapter with the chief administrator from each campus of a state educational institution who oversees the postsecondary level technical education programs offered within the same geographic area as the school corporation and area career and technical education center or school.
As added by P.L.1-2005, SEC.44. Amended by P.L.234-2007, SEC.160.

IC 22-4.1-14-4
Plan guidelines; contents
Sec. 4. (a) The:
(1) state superintendent of public instruction;
(2) commissioner of the commission for higher education; and
(3) commissioner of the department;
shall jointly develop guidelines governing the development of the workforce partnership plans, including guidelines for the subjects described in subsection (b). (b) The guidelines must include the following:
(1) A schedule for institutions to comply with this chapter.
(2) A format for the workforce partnership plans.
(3) The boundaries of the geographic areas described in sections 2 and 3 of this chapter.
(4) Any other pertinent matter.
As added by P.L.1-2005, SEC.44.

IC 22-4.1-14-5
Approval of plan
Sec. 5. Notwithstanding any other law and after an institution is required to enter into a workforce partnership plan under this chapter, an institution's workforce partnership plan must be approved by the Indiana commission for career and technical education of the department for the institution to:
(1) be eligible to receive federal and state funds for the institution's career and technical education program at the secondary level and postsecondary level;
(2) receive career and technical education program approval by:
(A) the Indiana state board of education for secondary level programs; and
(B) the commission for higher education for postsecondary level programs;
for any career and technical education programs requiring approval; and
(3) be eligible to complete the program review process by the commission for higher education for postsecondary level career and technical education programs.
As added by P.L.1-2005, SEC.44. Amended by P.L.234-2007, SEC.161.

IC 22-4.1-14-6
Plan contents
Sec. 6. Each workforce partnership plan must do the following:
(1) Address the need to maximize:
(A) the use of career and technical education programs and services; and
(B) the articulation of career and technical education programs;
between the secondary level and postsecondary level.
(2) Identify career and technical education program groupings to coordinate career and technical education programs within a geographic area.
(3) Identify particular certificates of achievement under IC 20-32-3 and indicate the circumstances under which a state educational institution may elect to grant academic credit to a student who does the following:
(A) Acquires the particular certificate of achievement.
(B) Satisfies the standards for receipt of academic credit as determined by the state educational institution. (4) Provide for the use of joint secondary level and postsecondary level faculty committees to organize career and technical education program articulation.
(5) Comply with 20 U.S.C. 2301 et seq.
As added by P.L.1-2005, SEC.44. Amended by P.L.2-2007, SEC.304; P.L.140-2007, SEC.8; P.L.234-2007, SEC.162; P.L.3-2008, SEC.163.

IC 22-4.1-14-7
Biennial review of plans; recommendations
Sec. 7. The Indiana state board of education and the commission for higher education may review and provide recommendations on each plan biennially.
As added by P.L.1-2005, SEC.44.



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. HELPING INDIANA RESTART EMPLOYMENT (HIRE) PROGRAM

IC 22-4.1-17-2
"Eligible employer"
Sec. 2. As used in this chapter, "eligible employer" means an employer that meets the requirements established by the commissioner to participate in the program.
As added by P.L.110-2010, SEC.34.

IC 22-4.1-17-3
"Employer"
Sec. 3. As used in this chapter, "employer" means an individual, corporation, partnership, limited liability company, or any other legal entity that has at least one (1) employee and is legally doing business in Indiana.
As added by P.L.110-2010, SEC.34.

IC 22-4.1-17-4
"Participant"
Sec. 4. As used in this chapter, "participant" means an individual who is participating in the program as an employee of an eligible employer.
As added by P.L.110-2010, SEC.34.

IC 22-4.1-17-5
"Program"
Sec. 5. As used in this chapter, "program" refers to the Helping Indiana Restart Employment (HIRE) program established under section 7 of this chapter.
As added by P.L.110-2010, SEC.34.

IC 22-4.1-17-6
"Secretary"
Sec. 6. As used in this chapter, "secretary" refers to the secretary of family and social services appointed under IC 12-8-1.5-2.
As added by P.L.110-2010, SEC.34. Amended by P.L.160-2012, SEC.56.

IC 22-4.1-17-7
Adoption of rules; program administration; funding administration
Sec. 7. (a) The commissioner may adopt rules under IC 4-22-2 to

establish, implement, and maintain the Helping Indiana Restart Employment (HIRE) program for the purpose of increasing employment opportunities for unemployed or underemployed individuals by providing a wage and benefit subsidy to eligible employers that provide to participants an hourly wage and a transferable work skill.
(b) Rules adopted under subsection (a) may include the following:
(1) Eligibility requirements for an employer to participate in the program as an eligible employer.
(2) Eligibility requirements for an individual to participate in the program as a participant employed by an eligible employer.
(c) The commissioner shall administer the program with the assistance of the secretary.
(d) The secretary shall administer funding of the program as provided in IC 12-8-12.5.
As added by P.L.110-2010, SEC.34.

IC 22-4.1-17-8
Chapter expiration
Sec. 8. This chapter expires December 31, 2013.
As added by P.L.110-2010, SEC.34.



CHAPTER 18. GENERAL EDUCATIONAL DEVELOPMENT DIPLOMA PROGRAM

IC 22-4.1-18-2
Grant of diploma
Sec. 2. The department may grant a general educational development (GED) diploma to an individual who achieves satisfactory high school level scores on the general educational development (GED) test or any other properly validated test of comparable difficulty designated by the council.
As added by P.L.7-2011, SEC.21. Amended by P.L.6-2012, SEC.156.

IC 22-4.1-18-3
Administration of testing program
Sec. 3. The department shall administer the testing program provided in this chapter. All administrative costs of this program must be funded through appropriations of the general assembly.
As added by P.L.7-2011, SEC.21.

IC 22-4.1-18-4
Rules
Sec. 4. (a) The council shall adopt rules under IC 4-22-2 to provide for the implementation and administration of this chapter.
(b) The rules may include the following provisions:
(1) Qualifications of applicants.
(2) Acceptable tests.
(3) Acceptable test scores.
(4) Criteria for retesting.
As added by P.L.7-2011, SEC.21.

IC 22-4.1-18-5
High school equivalency certificate and GED diplomas equivalent
Sec. 5. A high school equivalency certificate or a general educational development (GED) diploma issued under IC 20-20-6 (before its repeal) is equivalent to a general educational development (GED) diploma issued under this chapter.
As added by P.L.7-2011, SEC.21.



CHAPTER 19. POSTSECONDARY CAREER AND TECHNICAL EDUCATION

IC 22-4.1-19-2
"State board"
Sec. 2. As used in this chapter, "state board" refers to the Indiana state board of education established by IC 20-19-2-2.
As added by P.L.7-2011, SEC.22.

IC 22-4.1-19-3
Consultation with and recommendations to state board
Sec. 3. The council may consult with and make recommendations to the state board on all postsecondary career and technical education programs.
As added by P.L.7-2011, SEC.22.

IC 22-4.1-19-4
Biennial plan
Sec. 4. The council shall biennially prepare a plan for implementing postsecondary career and technical education programming after considering the long range state plan developed under IC 20-20-38-4. The council shall submit the plan to the state board for its review and recommendations. The council shall specifically report on how the plan addresses preparation for employment.
As added by P.L.7-2011, SEC.22.

IC 22-4.1-19-5
Recommendations to general assembly
Sec. 5. The council may also make recommendations to the general assembly concerning the plan prepared under section 4 of this chapter.
As added by P.L.7-2011, SEC.22.

IC 22-4.1-19-6
Recommendations to state board
Sec. 6. The council may make recommendations to the state board concerning the legislative budget requests prepared under IC 20-20-38-12 by state educational institutions for state and federal

funds for career and technical education.
As added by P.L.7-2011, SEC.22.

IC 22-4.1-19-7
Postsecondary needs studies
Sec. 7. The council may:
(1) make or cause to be made studies of the needs for various types of postsecondary career and technical education; and
(2) submit to the state board the council's findings in this regard.
As added by P.L.7-2011, SEC.22.

IC 22-4.1-19-8
Biennial report; attrition and persistence rates
Sec. 8. (a) The council may develop a definition for and report biennially to the:
(1) general assembly;
(2) governor; and
(3) state board;
on attrition and persistence rates by students enrolled in state career and technical education.
(b) A report under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.7-2011, SEC.22.



CHAPTER 20. ADULT EDUCATION

IC 22-4.1-20-2
Adult education; state distribution formula
Sec. 2. (a) The council and the governor may prescribe a program of adult education.
(b) The department, in consultation with the council and the governor, may adopt rules under IC 4-22-2 to provide for this program and to provide for the state distribution formula for money appropriated by the general assembly for adult education.
As added by P.L.7-2011, SEC.23.

IC 22-4.1-20-3
Conduct of adult education program by eligible provider
Sec. 3. An eligible provider may conduct a program of adult education with the approval of the department.
As added by P.L.7-2011, SEC.23.

IC 22-4.1-20-4
Reimbursement of costs; eligibility
Sec. 4. (a) Money appropriated by the general assembly for adult education may be used only to reimburse an eligible provider for adult education that is provided to individuals who:
(1) need the education to master a skill that leads to:
(A) the completion of grade 8; or
(B) a general educational development (GED) diploma under IC 22-4.1-18;
(2) need the education to receive high school credit to obtain a high school diploma; or
(3) have graduated from high school (or received a high school equivalency certificate or a general educational development (GED) diploma) but who demonstrate basic skill deficiencies in mathematics or English/language arts.
For purposes of reimbursement under this section, the eligible provider may not count an individual who is also enrolled in a school corporation's kindergarten through grade 12 educational program. An individual described in subdivision (3) may be counted for reimbursement by the eligible provider only for classes taken in mathematics and English/language arts.
(b) The council shall provide for reimbursement to an eligible provider under this section for instructor salaries and administrative and support costs. However, the council may not allocate more than fifteen percent (15%) of the total appropriation under subsection (a)

for administrative and support costs.
As added by P.L.7-2011, SEC.23.

IC 22-4.1-20-5
Services to children with disabilities
Sec. 5. An eligible provider shall provide a child with a disability (as defined in IC 20-35-1-2):
(1) who is at least eighteen (18) years of age; and
(2) whom the eligible provider elects to educate;
with an appropriate special educational program.
As added by P.L.7-2011, SEC.23.

IC 22-4.1-20-6
Pathway to high school diploma
Sec. 6. The program provided under this chapter may include a pathway to obtain a high school diploma.
As added by P.L.7-2011, SEC.23.



CHAPTER 21. POSTSECONDARY PROPRIETARY EDUCATIONAL INSTITUTION ACCREDITATION

IC 22-4.1-21-2
"Accreditation"
Sec. 2. As used in this chapter, "accreditation" means certification of a status of approval or authorization by the council to conduct business as a postsecondary proprietary educational institution.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-3
"Agent"
Sec. 3. As used in this chapter, "agent" means a person who:
(1) enrolls or seeks to enroll a resident of Indiana through:
(A) personal contact;
(B) telephone;
(C) advertisement;
(D) letter; or
(E) publications;
in a course offered by a postsecondary proprietary educational institution; or
(2) otherwise holds the person out to the residents of Indiana as representing a postsecondary proprietary educational institution.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-4
"Agent's permit"
Sec. 4. As used in this chapter, "agent's permit" means a nontransferable written authorization issued to a person by the council to solicit a resident of Indiana to enroll in a course offered or maintained by a postsecondary proprietary educational institution.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-5
"Application"
Sec. 5. As used in this chapter, "application" means a written request for accreditation or an agent's permit on forms supplied by the council.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-6
"Course"
Sec. 6. As used in this chapter, "course" means a plan or program

of instruction or training, whether conducted in person, by mail, or by any other method.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-7
"Fund"
Sec. 7. As used in this chapter, "fund" refers to the student assurance fund established by section 18 of this chapter.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-8
"Person"
Sec. 8. As used in this chapter, "person" means an individual, a partnership, a limited liability company, an association, a corporation, a joint venture, a trust, a receiver, or a trustee in bankruptcy.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-9
"Postsecondary proprietary educational institution"
Sec. 9. As used in this chapter, "postsecondary proprietary educational institution" means a person doing business in Indiana by offering to the public, for a tuition, fee, or charge, instructional or educational services or training in a technical, professional, mechanical, business, or industrial occupation, in the recipient's home, at a designated location, or by mail. The term does not include the following:
(1) A postsecondary credit bearing proprietary educational institution accredited by the board for proprietary education under IC 21-18.5-6.
(2) A state educational institution or another educational institution established by law and financed in whole or in part by public funds.
(3) A postsecondary proprietary educational institution approved or regulated by any other state regulatory board, agency, or commission.
(4) An elementary or secondary school attended by students in kindergarten or grades 1 through 12 and supported in whole or in part by private tuition payments.
(5) Any educational institution or educational training that:
(A) is maintained or given by an employer or a group of employers, without charge, for employees or for individuals the employer anticipates employing;
(B) is maintained or given by a labor organization, without charge, for its members or apprentices;
(C) offers exclusively instruction that is clearly self-improvement, motivational, or avocational in intent (including instruction in dance, music, or self-defense, and private tutoring); or
(D) is a Montessori or nursery school. (6) A privately endowed two (2) or four (4) year degree granting institution that is regionally accredited and whose principal campus is located in Indiana.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-10
Establishment of office for career and technical school; administration
Sec. 10. (a) The office for career and technical schools is established to carry out the responsibilities of the council under this chapter.
(b) The council may employ and fix compensation for necessary administrative staff with the approval of the department.
(c) The council may adopt reasonable rules under IC 4-22-2 to implement this chapter.
(d) The council may adopt and use a seal, the description of which shall be filed with the office of the secretary of state, and which may be used for the authentication of the acts of the council.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-11
Purpose
Sec. 11. The general assembly recognizes that the private school is an essential part of the educational system. It is the purpose of this chapter to protect students, educational institutions, the general public, and honest and ethical operators of private schools from dishonest and unethical practices.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-12
Accreditation
Sec. 12. A person may not do business as a postsecondary proprietary educational institution in Indiana without having obtained accreditation under this chapter.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-13
Applications; fee
Sec. 13. Applications for accreditation under this chapter must be filed with the council and accompanied by an application fee of at least one hundred dollars ($100) for processing the application and evaluating the postsecondary proprietary educational institution.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-14
Applications; contents
Sec. 14. An application for accreditation under this chapter must include at least the following information:
(1) The name and address of the postsecondary proprietary educational institution and the institution's officers. (2) The places where the courses are to be provided.
(3) The types of courses to be offered, the form of instruction to be followed with the class, shop, or laboratory, and the hours required for each curriculum.
(4) The form of certificate, diploma, or degree to be awarded.
(5) A statement of the postsecondary proprietary educational institution's finances.
(6) A description of the postsecondary proprietary educational institution's physical facilities, including classrooms, laboratories, library, machinery, and equipment.
(7) An explicit statement of policy with reference to:
(A) solicitation of students;
(B) payment and amount of student fees; and
(C) conditions under which students are entitled to a refund in part or in full of fees paid, including a statement concerning the existence of the fund.
(8) Provisions for liability insurance of students.
(9) Maximum student-teacher ratio to be maintained.
(10) Minimum requirements for instructional staff.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-15
Application; bond
Sec. 15. (a) This section is subject to section 16 of this chapter.
(b) An application for accreditation under this chapter must include a surety bond in a penal sum determined under section 16 of this chapter. The bond must be executed by the applicant as principal and by a surety company qualified and authorized to do business in Indiana as a surety or cash bond company.
(c) The surety bond must be conditioned to provide indemnification to any student or enrollee who suffers a loss or damage as a result of:
(1) the failure or neglect of the postsecondary proprietary educational institution to faithfully perform all agreements, express or otherwise, with the student, enrollee, one (1) or both of the parents of the student or enrollee, or a guardian of the student or enrollee as represented by the application for the institution's accreditation and the materials submitted in support of the application;
(2) the failure or neglect of the postsecondary proprietary educational institution to maintain and operate a course or courses of instruction or study in compliance with the standards of this chapter; or
(3) an agent's misrepresentation in procuring the student's enrollment.
(d) A surety on a bond may be released after the surety has made a written notice of the release directed to the council at least thirty (30) days before the release. However, a surety may not be released from the bond unless all sureties on the bond are released.
(e) A surety bond covers the period of the accreditation. (f) Accreditation under this chapter shall be suspended if a postsecondary proprietary educational institution is no longer covered by a surety bond or if the postsecondary proprietary educational institution fails to comply with section 16 of this chapter. The council shall notify the postsecondary proprietary educational institution in writing at least ten (10) days before the release of the surety or sureties that the accreditation is suspended until another surety bond is filed in the manner and amount required under this chapter.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-16
Bond amount; determination; contributions to fund
Sec. 16. (a) Subject to subsections (b), (d), and (e), the council shall determine the penal sum of each surety bond required under section 15 of this chapter based upon the following guidelines:
(1) A postsecondary proprietary educational institution that has no annual gross tuition charges assessed for the previous year shall secure a surety bond in the amount of twenty-five thousand dollars ($25,000).
(2) If at any time the postsecondary proprietary educational institution's projected annual gross tuition charges are more than two hundred fifty thousand dollars ($250,000), the institution shall secure a surety bond in the amount of fifty thousand dollars ($50,000).
(b) After June 30, 2006, and except as provided in:
(1) section 19 of this chapter; and
(2) subsection (e);
and upon the fund achieving at least an initial one million dollar ($1,000,000) balance, a postsecondary proprietary educational institution that contributes to the fund when the initial quarterly contribution is required under this chapter after the fund's establishment is not required to make contributions to the fund or submit a surety bond.
(c) The council shall determine the number of quarterly contributions required for the fund to initially accumulate one million dollars ($1,000,000).
(d) Except as provided in section 19 of this chapter and subsection (e), a postsecondary proprietary educational institution that begins making contributions to the fund after the initial quarterly contribution as required under this chapter is required to make contributions to the fund for the same number of quarters as determined by the council under subsection (c).
(e) If, after the fund acquires one million dollars ($1,000,000), the balance in the fund becomes less than five hundred thousand dollars ($500,000), all postsecondary proprietary educational institutions not required to make contributions to the fund as described in subsection (b) or (d) shall make contributions to the fund for the number of quarters necessary for the fund to accumulate one million dollars ($1,000,000). As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-17
Curriculum catalog and promotional brochure; contents
Sec. 17. The council shall require each postsecondary proprietary educational institution to include in each curriculum catalog and promotional brochure the following:
(1) A statement indicating that the postsecondary proprietary educational institution is regulated by the council under this chapter.
(2) The council's mailing address and telephone number.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-18
Student assurance fund; administration
Sec. 18. (a) The student assurance fund is established to provide indemnification to a student or an enrollee of a postsecondary proprietary educational institution who suffers loss or damage as a result of an occurrence described in section 15(c) of this chapter if the occurrence transpired after June 30, 1992, and as provided in section 35 of this chapter.
(b) The council shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains available to be used for providing money for reimbursements allowed under this chapter.
(f) Upon the fund acquiring fifty thousand dollars ($50,000), the balance in the fund must not become less than fifty thousand dollars ($50,000). If:
(1) a claim against the fund is filed that would, if paid in full, require the balance of the fund to become less than fifty thousand dollars ($50,000); and
(2) the council determines that the student is eligible for a reimbursement under the fund;
the council shall prorate the amount of the reimbursement to ensure that the balance of the fund does not become less than fifty thousand dollars ($50,000), and the student is entitled to receive that balance of the student's claim from the fund as money becomes available in the fund from contributions to the fund required under this chapter.
(g) The council shall ensure that all outstanding claim amounts described in subsection (f) are paid as money in the fund becomes available in the chronological order of the outstanding claims.
(h) A claim against the fund may not be construed to be a debt of the state.
As added by P.L.107-2012, SEC.61.
IC 22-4.1-21-19
Quarterly contributions to fund; determination; bond
Sec. 19. (a) Subject to section 16 of this chapter, each postsecondary proprietary educational institution shall make quarterly contributions to the fund. The quarters begin January 1, April 1, July 1, and October 1.
(b) For each quarter, each postsecondary proprietary educational institution shall make a contribution equal to the STEP THREE amount derived under the following formula:
STEP ONE: Determine the total amount of tuition and fees earned during the quarter.
STEP TWO: Multiply the STEP ONE amount by one-tenth of one percent (0.1%).
STEP THREE: Add the STEP TWO amount and sixty dollars ($60).
(c) Notwithstanding section 16 of this chapter, for a postsecondary proprietary educational institution beginning operation after September 30, 2004, the council, in addition to requiring contributions to the fund, shall require the postsecondary proprietary educational institution to submit a surety bond in an amount determined by the council for a period that represents the number of quarters required for the fund to initially accumulate one million dollars ($1,000,000) as determined under section 16(c) of this chapter.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-20
Investigation
Sec. 20. (a) Upon receipt of an application for accreditation under this chapter, the council shall make an investigation to determine the accuracy of the statements in the application to determine if the postsecondary proprietary educational institution meets the minimum standards for accreditation.
(b) During the investigation under subsection (a), the council may grant a temporary status of accreditation. The temporary status of accreditation is sufficient to meet the requirements of this chapter until a determination on accreditation is made.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-21
Inspection fee
Sec. 21. The cost of performing a team onsite investigation for purposes of section 20 of this chapter shall be paid by the applicant postsecondary proprietary educational institution. However, the total cost of an inspection, including room, board, and mileage that does not require travel outside Indiana, may not exceed one thousand dollars ($1,000) for any one (1) postsecondary proprietary educational institution.
As added by P.L.107-2012, SEC.61.
IC 22-4.1-21-22
Student records; contents; surrender to council
Sec. 22. (a) A postsecondary proprietary educational institution shall maintain at least the following records for each student:
(1) The program in which the student enrolls.
(2) The length of the program.
(3) The date of the student's initial enrollment in the program.
(4) The student's period of attendance.
(5) The amount of the student's tuition and fees.
(6) A copy of the enrollment agreement.
(b) Upon the request of the council, a postsecondary proprietary educational institution shall submit the records described in subsection (a) to the council.
(c) If a postsecondary proprietary educational institution ceases operation, the postsecondary proprietary educational institution shall submit the records described in subsection (a) to the council not later than thirty (30) days after the institution ceases to operate.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-23
Accreditation standards
Sec. 23. Full accreditation under this chapter may not be issued unless and until the council finds that the postsecondary proprietary educational institution meets minimum standards that are appropriate to that type or class of postsecondary proprietary educational institution, including the following minimum standards:
(1) The postsecondary proprietary educational institution has a sound financial structure with sufficient resources for continued support.
(2) The postsecondary proprietary educational institution has satisfactory training or educational facilities with sufficient tools, supplies, or equipment and the necessary number of work stations or classrooms to adequately train, instruct, or educate the number of students enrolled or proposed to be enrolled.
(3) The postsecondary proprietary educational institution has an adequate number of qualified instructors or teachers, sufficiently trained by experience or education, to give the instruction, education, or training contemplated.
(4) The advertising and representations made on behalf of the postsecondary proprietary educational institution to prospective students are truthful and free from misrepresentation or fraud.
(5) The charge made for the training, instruction, or education is clearly stated and based upon the services rendered.
(6) The premises and conditions under which the students work and study are sanitary, healthful, and safe according to modern standards.
(7) The postsecondary proprietary educational institution has and follows a refund policy approved by the council.
(8) The owner or chief administrator of the postsecondary proprietary educational institution has not been convicted of a

felony.
(9) The owner or chief administrator of the postsecondary proprietary educational institution has not been the owner or chief administrator of a postsecondary proprietary educational institution that has had its accreditation revoked or has been closed involuntarily in the five (5) year period preceding the application for accreditation. However, if the owner or chief administrator of the postsecondary proprietary educational institution has been the owner or chief administrator of a postsecondary proprietary educational institution that has had its accreditation revoked or has been closed involuntarily more than five (5) years before the application for accreditation, the council may issue full accreditation at the council's discretion.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-24
Issuance of accreditation
Sec. 24. (a) After an investigation and a finding that the information in the application is true and the postsecondary proprietary educational institution meets the minimum standards, the council shall issue an accreditation to the postsecondary proprietary educational institution upon payment of an additional fee of at least twenty-five dollars ($25).
(b) The council may waive inspection of a postsecondary proprietary educational institution that has been accredited by an accrediting unit whose standards are approved by the council as meeting or exceeding the requirements of this chapter.
(c) A valid license, approval to operate, or other form of accreditation issued to a postsecondary proprietary educational institution by another state may be accepted, instead of inspection, if:
(1) the requirements of that state meet or exceed the requirements of this chapter; and
(2) the other state will, in turn, extend reciprocity to postsecondary proprietary educational institutions accredited by the council.
(d) An accreditation issued under this section expires one (1) year following the accreditation's issuance.
(e) An accredited postsecondary proprietary educational institution may renew the institution's accreditation annually upon:
(1) the payment of a fee of at least twenty-five dollars ($25); and
(2) continued compliance with this chapter.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-25
Revocation
Sec. 25. Accreditation under this chapter may be revoked by the council:
(1) for cause upon notice and an opportunity for a council

hearing; and
(2) for the accredited postsecondary proprietary educational institution failing to make the appropriate quarterly contributions to the fund not later than forty-five (45) days after the end of a quarter.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-26
Hearing
Sec. 26. (a) A postsecondary proprietary educational institution, after notification that the institution's accreditation has been refused, revoked, or suspended, may apply for a hearing before the council concerning the institution's qualifications. The application for a hearing must be filed in writing with the council not more than thirty (30) days after receipt of notice of the denial, revocation, or suspension.
(b) The council shall give a hearing promptly and with not less than ten (10) days notice of the date, time, and place. The postsecondary proprietary educational institution is entitled to be represented by counsel and to offer oral and documentary evidence relevant to the issue.
(c) Not more than fifteen (15) days after a hearing, the council shall make written findings of fact, a written decision, and a written order based solely on the evidence submitted at the hearing, either granting or denying accreditation to the postsecondary proprietary educational institution.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-27
Suspension
Sec. 27. A postsecondary proprietary educational institution's accreditation shall be suspended at any time if the accredited postsecondary proprietary educational institution denies enrollment to a student or makes a distinction or classification of students on the basis of race, color, or creed.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-28
Representations
Sec. 28. A person may not do the following:
(1) Make, or cause to be made, a statement or representation, oral, written, or visual, in connection with the offering or publicizing of a course, if the person knows or should reasonably know the statement or representation is false, deceptive, substantially inaccurate, or misleading.
(2) Promise or guarantee employment to a student or prospective student using information, training, or skill purported to be provided or otherwise enhanced by a course, unless the person offers the student or prospective student a bona fide contract of employment agreeing to employ the

student or prospective student for a period of at least ninety (90) days in a business or other enterprise regularly conducted by the person in which that information, training, or skill is a normal condition of employment.
(3) Do an act that constitutes part of the conduct of administration of a course if the person knows, or should reasonably know, that the course is being carried on by the use of fraud, deception, or other misrepresentation.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-29
Agent's permits; liability of institution as principal
Sec. 29. (a) A person representing a postsecondary proprietary educational institution doing business in Indiana by offering courses may not sell a course or solicit students for the institution unless the person first secures an agent's permit from the council. If the agent represents more than one (1) postsecondary proprietary educational institution, a separate agent's permit must be obtained for each institution that the agent represents.
(b) Upon approval of an agent's permit, the council shall issue a pocket card to the person that includes:
(1) the person's name and address;
(2) the name and address of the postsecondary proprietary educational institution that the person represents; and
(3) a statement certifying that the person whose name appears on the card is an authorized agent of the postsecondary proprietary educational institution.
(c) The application must be accompanied by a fee of at least ten dollars ($10).
(d) An agent's permit is valid for one (1) year from the date of its issue. An application for renewal must be accompanied by a fee of at least ten dollars ($10).
(e) A postsecondary proprietary educational institution is liable for the actions of the institution's agents.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-30
Temporary permit
Sec. 30. (a) An application for an agent's permit must be granted or denied by the council not more than fifteen (15) working days after the receipt of the application. If the council has not completed a determination with respect to the issuance of a permit under this section within the fifteen (15) working day period, the council shall issue a temporary permit to the applicant. The temporary permit is sufficient to meet the requirements of this chapter until a determination is made on the application.
(b) A permit issued under this chapter may, upon ten (10) days notice and after a hearing, be revoked by the council:
(1) if the holder of the permit solicits or enrolls students through fraud, deception, or misrepresentation; or (2) upon a finding that the permit holder is not of good moral character.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-31
Remedy; damages or other relief
Sec. 31. The fact that a bond is in force or that the fund exists does not limit or impair a right of recovery and the amount of damages or other relief to which a plaintiff may be entitled under this chapter.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-32
Remedy; void contracts
Sec. 32. An obligation, negotiable or nonnegotiable, providing for payment for a course or courses of instruction is void if the postsecondary proprietary educational institution is not accredited to operate in Indiana.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-33
Misrepresentation
Sec. 33. The issuance of an agent's permit or any accreditation may not be considered to constitute approval of a course, a person, or an institution. A representation to the contrary is a misrepresentation.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-34
Claims against board by student for loss or damages; contents; investigation; limitations; claim against balance of fund
Sec. 34. (a) This section applies to claims against the surety bond of a postsecondary proprietary educational institution.
(b) A student who believes that the student is suffering loss or damage resulting from any of the occurrences described in section 15(c) of this chapter may request the council to file a claim against the surety of the postsecondary proprietary educational institution or agent.
(c) The request must state the grounds for the claim and must include material substantiating the claim.
(d) The council shall investigate all claims submitted to the council and attempt to resolve the claims informally. If the council determines that a claim is valid, and an informal resolution cannot be made, the council shall submit a formal claim to the surety.
(e) A claim against the surety bond may not be filed by the council unless the student's request under subsection (b) is commenced not more than five (5) years after the date on which the loss or damage occurred.
(f) If the amount of the surety bond is insufficient to cover all or part of the claim, a claim for the balance of the claim against the

surety bond in the amount that is insufficient must be construed to be a claim against the balance of the fund under section 35 of this chapter.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-35
Claims against balance of fund for reimbursement of tuition and fees; determination; priorities
Sec. 35. (a) This section applies:
(1) to claims against the balance of the fund; and
(2) in cases in which a student or an enrollee of a postsecondary proprietary educational institution is protected by both a surety bond and the balance of the fund, only after a claim against the surety bond exceeds the amount of the surety bond.
(b) A student or an enrollee of a postsecondary proprietary educational institution who believes that the student or enrollee has suffered loss or damage resulting from any of the occurrences described in section 15(c) of this chapter may request the council to file a claim with the council against the balance of the fund. If there is a surety bond in an amount sufficient to cover a claim or part of a claim under this section, a claim against the balance of the fund must be construed to be a claim against the surety bond first to the extent that the amount of the surety bond exists and the balance of the claim may be filed against the balance of the fund.
(c) A claim under this section is limited to a refund of the claimant's applicable tuition and fees.
(d) All claims must be filed not later than five (5) years after the occurrence that results in the loss or damage to the claimant.
(e) Upon the filing of a claim under this section, the council shall review the records submitted by the appropriate postsecondary proprietary educational institution described under section 22 of this chapter and shall investigate the claim and attempt to resolve the claim as described in section 34(d) of this chapter.
(f) Upon a determination by the council that a claimant shall be reimbursed under the fund, the council shall prioritize the reimbursements under the following guidelines:
(1) A student's educational loan balances.
(2) Federal grant repayment obligations of the student.
(3) Other expenses paid directly by the student.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-36
Relief; injunction
Sec. 36. The prosecuting attorney of the county in which an offense under this chapter occurred shall, at the request of the council or on the prosecuting attorney's own motion, bring any appropriate action, including a mandatory and prohibitive injunction.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-37 Adjudication
Sec. 37. An action of the council concerning the issuance, denial, or revocation of a permit or accreditation under this chapter is subject to review under IC 4-21.5.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-38
Violations
Sec. 38. (a) Except as provided in subsection (b), a person who knowingly, intentionally, or recklessly violates this chapter commits a Class B misdemeanor.
(b) A person who, with intent to defraud, represents the person to be an agent of a postsecondary proprietary educational institution commits a Class C felony.
As added by P.L.107-2012, SEC.61.

IC 22-4.1-21-39
Establishment of proprietary educational institution accreditation fund; collection of fees
Sec. 39. (a) The proprietary educational institution accreditation fund is established.
(b) The proprietary educational institution accreditation fund shall be administered by the council.
(c) Money in the proprietary educational institution accreditation fund at the end of a state fiscal year does not revert to the general fund.
(d) All fees collected by the council under this chapter shall be deposited in the proprietary educational institution accreditation fund.
(e) Money in the proprietary educational institution accreditation fund shall be used by the council to administer this chapter.
As added by P.L.107-2012, SEC.61.






ARTICLE 4.5. THE WORKFORCE INVESTMENT SYSTEM

CHAPTER 1. PURPOSE



CHAPTER 2. DEFINITIONS

IC 22-4.5-2-2
Repealed
(Repealed by P.L.161-2006, SEC.33.)

IC 22-4.5-2-2.5
"Corporation"
Sec. 2.5. "Corporation" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.161-2006, SEC.22.

IC 22-4.5-2-3
"Department"
Sec. 3. "Department" refers to the department of workforce development established under IC 22-4.1-2.
As added by P.L.179-1999, SEC.5.

IC 22-4.5-2-4
"Executive"
Sec. 4. "Executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.179-1999, SEC.5.

IC 22-4.5-2-5
Repealed
(Repealed by P.L.202-2005, SEC.8.)

IC 22-4.5-2-5.5
"Local elected official"
Sec. 5.5. "Local elected official" means:
(1) an elected executive of a second or third class city that has a population of at least five thousand (5,000) and is located in a regional workforce area; or
(2) an elected member of the executive body of a county.
As added by P.L.161-2006, SEC.23.

IC 22-4.5-2-6
"One stop center"
Sec. 6. "One stop center" means a physical location that:
(1) provides access to all one stop services;
(2) is certified by the state board; and
(3) includes an onsite information resource area that meets minimum criteria established by the department. As added by P.L.179-1999, SEC.5. Amended by P.L.161-2006, SEC.24.

IC 22-4.5-2-7
Repealed
(Repealed by P.L.161-2006, SEC.33.)

IC 22-4.5-2-8
Repealed
(Repealed by P.L.161-2006, SEC.33.)

IC 22-4.5-2-8.5
"Political subdivision"
Sec. 8.5. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.161-2006, SEC.25.

IC 22-4.5-2-9
Repealed
(Repealed by P.L.161-2006, SEC.33.)

IC 22-4.5-2-9.3
"Regional operator"
Sec. 9.3. "Regional operator" means a person (as defined in IC 22-4-11.5-3) selected under IC 22-4.5-7-5.
As added by P.L.161-2006, SEC.26.

IC 22-4.5-2-9.5
"Regional workforce area"
Sec. 9.5. "Regional workforce area" means an area designated by the corporation under IC 22-4.5-7-1.
As added by P.L.161-2006, SEC.27.

IC 22-4.5-2-9.7
"Regional workforce board"
Sec. 9.7. "Regional workforce board" means a regional workforce board established under IC 22-4.5-7-2.
As added by P.L.161-2006, SEC.28.

IC 22-4.5-2-10
Repealed
(Repealed by P.L.161-2006, SEC.33.)

IC 22-4.5-2-11
Repealed
(Repealed by P.L.161-2006, SEC.33.)

IC 22-4.5-2-12
Repealed
(Repealed by P.L.161-2006, SEC.33.)
IC 22-4.5-2-13
"Workforce Investment Act"
Sec. 13. "Workforce Investment Act" refers to the federal Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), including reauthorizations of the Act.
As added by P.L.179-1999, SEC.5. Amended by P.L.161-2006, SEC.29.

IC 22-4.5-2-13.5
"Workforce investment board"
Sec. 13.5. "Workforce investment board" means a local board as defined in the Workforce Investment Act (29 U.S.C. 2801 et seq.), including reauthorizations of the Act.
As added by P.L.161-2006, SEC.30.

IC 22-4.5-2-14
Repealed
(Repealed by P.L.161-2006, SEC.33.)



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REGIONAL WORKFORCE SYSTEM

IC 22-4.5-7-2
Regional workforce boards; function; membership
Sec. 2. (a) A regional workforce board shall oversee each regional workforce area.
(b) Each regional workforce board consists of not more than sixteen (16) members and must include the following:
(1) At least one (1) business representative who is:
(A) a business owner;
(B) a chief executive or operating officer; or
(C) a business executive or employer with optimum policy making or hiring authority.
(2) Four (4) nonbusiness representatives, one (1) from each of the following categories:
(A) An economic development agency.
(B) A local educational entity.
(C) A community based or faith based service organization.
(D) For a regional workforce area in which employees are represented by labor organizations, a labor organization, with the member being nominated by the local labor federations. If there are no employees in the regional workforce area who are represented by a labor organization, the member selected in this category must be a representative of:
(i) the employees in the regional workforce area; or
(ii) a statewide labor organization.
(c) The nonbusiness representatives described in subsection (b)(2) are selected and appointed as members of each regional workforce board in the following manner:
(1) The mayor of the largest city in the regional workforce area shall select and appoint one (1) member from any of the four (4) categories listed in subsection (b)(2).
(2) If the second largest city in the regional workforce area has a population greater than eight thousand (8,000), the mayor of the second largest city shall select and appoint one (1) member from any of the three (3) remaining categories listed in subsection (b)(2).
(3) If the third largest city in the regional workforce area has a

population greater than eight thousand (8,000), the mayor of the third largest city shall select and appoint one (1) member from either of the two (2) remaining categories listed in subsection (b)(2).
(4) If the fourth largest city in the regional workforce area has a population greater than eight thousand (8,000), the mayor of the fourth largest city shall select and appoint one (1) member from the remaining category listed in subsection (b)(2).
(d) If a regional workforce area contains fewer than four (4) cities having a population greater than eight thousand (8,000), the selection and appointment of the nonbusiness representatives as members to a regional workforce board occurs as described in subsection (c) with the mayors of the cities having a population greater than eight thousand (8,000) alternately selecting and appointing the members.
(e) The business representatives described in subsection (b)(1) are selected and appointed as members of each regional workforce board in the following manner:
(1) Each county in the regional workforce area shall appoint, by majority agreement of all the local elected officials in that county, one (1) business representative who meets the requirements of subsection (b)(1).
(2) The mayor of each city having a population greater than one hundred thousand (100,000) in the regional workforce area shall appoint one (1) additional business representative who meets the requirements of subsection (b)(1).
(3) The mayor of each city having a population greater than five hundred thousand (500,000) in the regional workforce area shall appoint one (1) additional business representative who meets the requirements of subsection (b)(1).
(f) If the selection and appointment process described in subsections (c) through (e) results in fewer than sixteen (16) members being appointed to a regional workforce board, the local elected officials in the regional workforce area may, by majority agreement, appoint additional business representatives who meet the requirements of subsection (b)(1) until the sixteen (16) member limit is reached.
(g) If a political subdivision requests and is granted an automatic designation as a workforce investment board under federal law, the executive of the political subdivision may not appoint members to a regional workforce board under subsections (c) through (f).
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-3
Regional workforce boards; duties
Sec. 3. The duties of a regional workforce board include the following:
(1) Providing guidance and direction to the workforce investment system.
(2) Providing support and guidance described in section 4 of this chapter to a workforce investment board. (3) Performing additional duties in the regional workforce area as assigned by a workforce investment board.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-4
Regional workforce board; duties with respect to a workforce investment board
Sec. 4. In addition to the duties described in section 3 of this chapter, each regional workforce board shall advise the workforce investment board in the regional workforce area on regional workforce area issues and provide support to the workforce investment board as follows:
(1) Select and enter into an agreement with a regional operator on behalf of its workforce investment board at least every three (3) years using a competitive procurement process.
(2) Select Workforce Investment Act services, other employment and training services as determined by the department, and service providers on behalf of its workforce investment board at least every three (3) years using a competitive procurement process.
(3) Oversee on behalf of its workforce investment board the activities of the regional operator in the regional workforce area.
(4) Develop an outcome based regional plan that encourages the integration of service delivery.
(5) Perform additional duties as requested by the workforce investment board.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-5
Regional operators
Sec. 5. (a) A workforce investment board and its regional workforce board must comply with this section when selecting a regional operator to provide:
(1) support services for a regional workforce area; and
(2) operational oversight and management for:
(A) the one stop centers; and
(B) the workforce investment system;
in a regional workforce area.
(b) A regional workforce board, with the consent of a workforce investment board, may establish agreements with a regional operator for support services on behalf of the workforce investment board in the regional workforce area.
(c) A regional workforce board may assist a workforce investment board in establishing agreements with a regional operator for support services for the workforce investment board in the regional workforce area.
(d) An agreement established under this section must be the result of a competitive procurement process as determined by the workforce investment board. As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-6
Regional workforce board members; restrictions
Sec. 6. A person who serves as a regional workforce board member may not at the same time serve as:
(1) a regional operator;
(2) a fiscal agent;
(3) a service provider; or
(4) a provider of direct client services.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-7
Regional operators; serving as a fiscal agent; restrictions
Sec. 7. (a) A person who serves as a regional operator may also serve as a fiscal agent.
(b) A person who serves as a regional operator may not at the same time serve as:
(1) a service provider within the same regional workforce area;
(2) a regional workforce board member; or
(3) a provider of direct client services.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-8
Service providers; restrictions
Sec. 8. A person who serves as a service provider may not at the same time serve as:
(1) a regional operator;
(2) a fiscal agent; or
(3) a regional workforce board member.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-9
Fiscal agents; serving as a remote operator; restrictions
Sec. 9. (a) A person who serves as a fiscal agent may also serve as a regional operator.
(b) A person who serves as a fiscal agent may not at the same time serve as:
(1) a service provider;
(2) a regional workforce board member; or
(3) a provider of direct client services.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-10
Authorization to adopt rules
Sec. 10. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.161-2006, SEC.31.



CHAPTER 8. ALLOCATION OF FUNDS TO REGIONAL WORKFORCE BOARDS






ARTICLE 5. UNLAWFUL LABOR PRACTICES

CHAPTER 1. LIMITATIONS ON IMPORTING ALIEN LABORERS

IC 22-5-1-2
Contracts; void
Sec. 2. All contracts or agreements, express or implied, parol or special, which may hereafter be made by and between any person, company, partnership, limited liability company, or corporation, and any foreigner or foreigners, alien or aliens, to perform labor or service, or having reference to the performance of labor or service, by any person in the state of Indiana previous to the migration or importation of the person or persons whose labor or service is contracted for, into the United States, shall be utterly void and of no effect.
(Formerly: Acts 1885(ss), c.51, s.2.) As amended by P.L.8-1993, SEC.287.

IC 22-5-1-3
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2251.)

IC 22-5-1-4
Exemptions
Sec. 4. Nothing in this chapter shall be so construed as to prevent any citizen or subject of any foreign country temporarily residing in the United States either in a private or official capacity from engaging, under contract or otherwise, persons not residents or citizens of the United States to act as private secretaries, servants, or domestics for such foreigner temporarily residing in the United States, nor shall this chapter be so construed as to prevent any person or persons, partnership, limited liability company, or corporation from engaging, under contract or agreement, skilled workmen in foreign countries to perform labor in the state of Indiana in or upon any new industry not at present established in the state, provided that skilled labor for that purpose cannot otherwise be obtained; nor shall the provisions of this chapter apply to professional actors, artists, lecturers, or singers, nor to persons employed strictly as personal or

domestic servants; however, nothing in this chapter shall be construed as prohibiting any individual from assisting any member of his family or relative or personal friend to migrate from any foreign country to the state for the purpose of settlement here.
(Formerly: Acts 1885(ss), c.51, s.4.) As amended by P.L.144-1986, SEC.156; P.L.8-1993, SEC.288.



CHAPTER 1.7. PUBLIC CONTRACT FOR SERVICES; BUSINESS ENTITIES; UNAUTHORIZED ALIENS

IC 22-5-1.7-2
"Contractor"
Sec. 2. As used in this chapter, "contractor" means a person that:
(1) has entered into; or
(2) is attempting to enter into;
a public contract for services with a state agency or political subdivision.
As added by P.L.171-2011, SEC.16. Amended by P.L.6-2012, SEC.157.

IC 22-5-1.7-3
"E-Verify program"
Sec. 3. As used in this chapter, "E-Verify program" means the electronic verification of work authorization program of the Illegal Immigration Reform and Immigration Responsibility Act of 1996 (P.L. 104-208), Division C, Title IV, s. 403(a), as amended, operated by the United States Department of Homeland Security or a successor work authorization program designated by the United States Department of Homeland Security or other federal agency authorized to verify the work authorization status of newly hired employees under the Immigration Reform and Control Act of 1986 (P.L. 99-603).
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-4
"Person"
Sec. 4. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, or another legal entity.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-5
"Political subdivision"
Sec. 5. As used in this chapter, "political subdivision" has the

meaning set forth in IC 36-1-2-13.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-6
"Public contract for services"
Sec. 6. As used in this chapter, "public contract for services" means any type of agreement between a state agency or a political subdivision and a contractor for the procurement of services.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-7
"State agency"
Sec. 7. As used in this chapter, "state agency" has the meaning set forth in IC 4-6-3-1.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-8
"Subcontractor"
Sec. 8. As used in this chapter, "subcontractor" means a person that:
(1) is a party to a contract with a contractor; and
(2) provides services for work the contractor is performing under a public contract for services.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-9
"Unauthorized alien"
Sec. 9. As used in this chapter, "unauthorized alien" has the meaning set forth in 8 U.S.C. 1324a(h)(3).
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-10
State agencies and political subdivisions required to use E-Verify program; exception
Sec. 10. (a) Except as provided in subsection (b), a state agency or political subdivision shall use the E-Verify program to verify the work eligibility status of all employees of the state agency or political subdivision hired after June 30, 2011.
(b) A state agency or political subdivision is not required to use the E-Verify program as required under subsection (a) if the E-Verify program no longer exists.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-11
Contractors with public contract for services required to use E-Verify program; business entities that receive certain grants required to use E-Verify program
Sec. 11. (a) This subsection applies only to a public contract for services entered into or renewed after June 30, 2011. A state agency or political subdivision may not enter into or renew a public contract

for services with a contractor unless:
(1) the public contract contains:
(A) a provision requiring the contractor to enroll in and verify the work eligibility status of all newly hired employees of the contractor through the E-Verify program; and
(B) a provision that provides that a contractor is not required to verify the work eligibility status of all newly hired employees of the contractor through the E-Verify program if the E-Verify program no longer exists; and
(2) the contractor signs an affidavit affirming that the contractor does not knowingly employ an unauthorized alien.
(b) A state agency or political subdivision may not award a grant of more than one thousand dollars ($1,000) to a business entity unless the business entity:
(1) signs a sworn affidavit that affirms that the business entity has enrolled and is participating in the E-Verify program;
(2) provides documentation to the state agency or political subdivision that the business entity has enrolled and is participating in the E-Verify program; and
(3) signs an affidavit affirming that the business entity does not knowingly employ an unauthorized alien.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-12
Contractor and subcontractor prohibited from knowingly employing or contracting with unauthorized alien; thirty days to remedy violation; rebuttable presumption
Sec. 12. (a) A contractor or a subcontractor may not:
(1) knowingly employ or contract with an unauthorized alien; or
(2) retain an employee or contract with a person that the contractor or subcontractor subsequently learns is an unauthorized alien.
(b) If a contractor violates this section, the state agency or political subdivision shall require the contractor to remedy the violation not later than thirty (30) days after the date the state agency or political subdivision notifies the contractor of the violation.
(c) There is a rebuttable presumption that a contractor did not knowingly employ an unauthorized alien if the contractor verified the work eligibility status of the employee through the E-Verify program.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-13
Terminate public contract for services; exception; contractor liable
Sec. 13. (a) Except as provided in subsection (b), if the contractor fails to remedy the violation within the thirty (30) day period provided under section 12(b) of this chapter, the state agency or political subdivision shall terminate the public contract for services

with the contractor for breach of the public contract for services.
(b) If a contractor employs or contracts with an unauthorized alien but the state agency or political subdivision (whichever the contractor has a public contract for services with) determines that terminating the public contract for services under subsection (a) would be detrimental to the public interest or public property, the state agency or political subdivision may allow the public contract for services to remain in effect until the state agency or political subdivision procures a new contractor.
(c) If a state agency or political subdivision terminates a public contract for services under subsection (a), the contractor is liable to the state agency or political subdivision for actual damages.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-14
Filing an action
Sec. 14. A contractor may file an action with a circuit or superior court having jurisdiction in the county to challenge:
(1) a notice of a violation to the contractor under section 12(b) of this chapter not later than twenty (20) days after the contractor receives the notice; or
(2) a termination of a public contract for services under section 13(a) of this chapter not later than twenty (20) days after the state agency or political subdivision terminates the public contract for services with the contractor.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-15
Certification by subcontractor
Sec. 15. If a contractor uses a subcontractor to provide services for work the contractor is performing under a public contract for services, the subcontractor shall certify to the contractor in a manner consistent with federal law that the subcontractor, at the time of certification:
(1) does not knowingly employ or contract with an unauthorized alien; and
(2) has enrolled and is participating in the E-Verify program.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-16
Maintain certification
Sec. 16. A contractor shall maintain on file a certification of a subcontractor under section 15 of this chapter throughout the duration of the term of a contract with the subcontractor.
As added by P.L.171-2011, SEC.16.

IC 22-5-1.7-17
Termination of contract with subcontractor for violation of chapter; action to challenge
Sec. 17. (a) If a contractor determines that a subcontractor is in

violation of this chapter, the contractor may terminate a contract with the subcontractor for the violation.
(b) The termination of a contract under subsection (a) for a violation of this chapter by a subcontractor may not be considered a breach of contract by the contractor or the subcontractor.
(c) A subcontractor may file an action with a circuit or superior court having jurisdiction in the county to challenge a termination of a contract under subsection (a) not later than twenty (20) days after the contractor terminates the contract with the subcontractor.
As added by P.L.171-2011, SEC.16. Amended by P.L.6-2012, SEC.158.



CHAPTER 2. REPEALED



CHAPTER 3. BLACKLISTING

IC 22-5-3-2
Railroads; damages; exemplary damages
Sec. 2. If any railway company or any other company, partnership, limited liability company, or corporation in this state shall authorize, allow or permit any of its or their agents to black-list any discharged employees, or attempt by words or writing, or any other means whatever, to prevent such discharged employee, or any employee who may have voluntarily left said company's service, from obtaining employment with any other person, or company, said company shall be liable to such employee in such sum as will fully compensate him, to which may be added exemplary damages.
(Formerly: Acts 1889, c.166, s.2; Acts 1895, c.110, s.1.) As amended by P.L.8-1993, SEC.289.

IC 22-5-3-3
Protection of employees reporting violations of federal, state, or local laws; disciplinary actions; procedures
Sec. 3. (a) An employee of a private employer that is under public contract may report in writing the existence of:
(1) a violation of a federal law or regulation;
(2) a violation of a state law or rule;
(3) a violation of an ordinance of a political subdivision (as

defined in IC 36-1-2-13); or
(4) the misuse of public resources;
concerning the execution of public contract first to the private employer, unless the private employer is the person whom the employee believes is committing the violation or misuse of public resources. In that case, the employee may report the violation or misuse of public resources in writing to either the private employer or to any official or agency entitled to receive a report from the state ethics commission under IC 4-2-6-4(b)(2)(G) or IC 4-2-6-4(b)(2)(H). If a good faith effort is not made to correct the problem within a reasonable time, the employee may submit a written report of the incident to any person, agency, or organization.
(b) For having made a report under subsection (a), an employee may not:
(1) be dismissed from employment;
(2) have salary increases or employment related benefits withheld;
(3) be transferred or reassigned;
(4) be denied a promotion that the employee otherwise would have received; or
(5) be demoted.
(c) Notwithstanding subsections (a) through (b), an employee must make a reasonable attempt to ascertain the correctness of any information to be furnished and may be subject to disciplinary actions for knowingly furnishing false information, including suspension or dismissal, as determined by the employer. However, any employee disciplined under this subsection is entitled to process an appeal of the disciplinary action as a civil action in a court of general jurisdiction.
(d) An employer who violates this section commits a Class A infraction.
As added by P.L.32-1987, SEC.3. Amended by P.L.9-1990, SEC.14.



CHAPTER 4. OFF DUTY USE OF TOBACCO BY EMPLOYEE

IC 22-5-4-2
Enforcement; civil actions
Sec. 2. (a) An employee or prospective employee may bring a civil action against an employer to enforce section 1 of this chapter.
(b) If an employer violates section 1 of this chapter, the court may do the following:
(1) Award:
(A) actual damages; and
(B) court costs and reasonable attorney's fees;
to the prevailing employee or prospective employee.
(2) Enjoin further violation of this chapter.
As added by P.L.175-1991, SEC.1.

IC 22-5-4-3
Effect of chapter on other rights or remedies
Sec. 3. This chapter does not limit an employee's or prospective employee's rights or remedies under any other state or federal law.
As added by P.L.175-1991, SEC.1.

IC 22-5-4-4
Application of chapter
Sec. 4. This chapter does not apply to an employer that is:
(1) a church;
(2) a religious organization; or
(3) a school or business conducted by a church or religious organization.
As added by P.L.175-1991, SEC.1.



CHAPTER 5. TERMINATING SEX OFFENDER EMPLOYMENT CONTRACTS

IC 22-5-5-1
Grounds for termination; criminal convictions
Sec. 1. The employment contract of a person who:
(1) works with children; and
(2) is convicted of:
(A) rape (IC 35-42-4-1), if the victim is less than eighteen (18) years of age;
(B) criminal deviate conduct (IC 35-42-4-2), if the victim is less than eighteen (18) years of age;
(C) child molesting (IC 35-42-4-3);
(D) child exploitation (IC 35-42-4-4(b));
(E) vicarious sexual gratification (IC 35-42-4-5);
(F) child solicitation (IC 35-42-4-6);
(G) child seduction (IC 35-42-4-7); or
(H) incest (IC 35-46-1-3), if the victim is less than eighteen (18) years of age;
may be canceled by the person's employer.
As added by P.L.11-1994, SEC.12.



CHAPTER 6. COMPLETION OF FEDERAL ATTESTATION

IC 22-5-6-2
"Law enforcement officer"
Sec. 2. As used in this chapter, "law enforcement officer" has the meaning set forth in IC 5-2-1-2.
As added by P.L.171-2011, SEC.17.

IC 22-5-6-3
Required to complete federal attestation of employment
Sec. 3. An individual who is at least eighteen (18) years of age may not commence day labor employment in Indiana unless the individual has completed the individual attestation of employment authorization required under 8 U.S.C. 1324a(b)(2).
As added by P.L.171-2011, SEC.17.

IC 22-5-6-4
Submitting complaint for violation
Sec. 4. If a law enforcement officer or any other entity authorized to enforce the employment laws of Indiana has probable cause to believe that an individual has violated this chapter, the law enforcement officer or entity shall submit a complaint in the form prescribed under 8 CFR 274a.9, as amended, to the United States Immigration and Customs Enforcement office that has jurisdiction over the residence of the individual who is allegedly in violation of this chapter.
As added by P.L.171-2011, SEC.17.






ARTICLE 6. LABOR RELATIONS

CHAPTER 1. LABOR DISPUTES; LIMITATIONS ON ISSUANCE OF INJUNCTIONS

IC 22-6-1-2
Freedom of labor; right of association; public policy
Sec. 2. In the interpretation of this chapter and in determining the jurisdiction and authority of the courts of the state, as such jurisdiction and authority are defined and limited in this chapter, the public policy of the state is hereby declared as follows:
Whereas, under prevailing economic conditions, developed with the aid of governmental authority for owners of property to organize in the corporate and other forms of ownership associations, the individual unorganized worker is commonly helpless to exercise actual liberty of contract and to protect his freedom of labor and thereby to obtain acceptable terms and conditions of employment, wherefore, though he should be free to decline to associate with his fellows, it is necessary that he have full freedom of association, self-organization, and designation of representatives of his own choosing, to negotiate the terms and conditions of his employment, and that he shall be free from interference, restraint, or coercion of employers of labor or their agents in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection; therefore, the following definition of and limitations upon the jurisdiction and authority of the courts of the state of Indiana are hereby enacted.
(Formerly: Acts 1933, c.12, s.2.) As amended by P.L.144-1986, SEC.158.

IC 22-6-1-3
"Yellow dog" contracts; public policy
Sec. 3. Any undertaking or promise, such as is described in this section, or any other undertaking or promise in conflict with the public policy declared in section 2 of this chapter, is hereby declared

to be contrary to the public policy of the state of Indiana, shall not be enforceable in any court of the state of Indiana, and shall not afford any basis for the granting of legal or equitable relief by any such court, including specifically the following: Every undertaking or promise made after May 22, 1933, whether written or oral, express or implied, constituting or contained in any contract or agreement of hiring or employment between any individual, firm, company, association, limited liability company, or corporation, and any employee or prospective employee of the same, whereby:
(a) either party to such contract or agreement undertakes or promises not to join, become, or remain a member of any labor organization or of any employer organization; or
(b) either party to such contract or agreement undertakes or promises that he will withdraw from an employment relation in the event that he joins, becomes, or remains a member of any labor organization or of any employer organization.
(Formerly: Acts 1933, c.12, s.3.) As amended by P.L.144-1986, SEC.159; P.L.8-1993, SEC.290.

IC 22-6-1-4
Strikes; picketing; assembly; joining unions
Sec. 4. No court of the state of Indiana shall have jurisdiction to issue any restraining order or temporary or permanent injunction in any case involving or growing out of any labor dispute to prohibit any person or persons participating or interested in such dispute (as these terms are defined in this chapter) from doing, whether singly or in concert, any of the following acts:
(a) Ceasing or refusing to perform any work or to remain in any relation of employment.
(b) Becoming or remaining a member of any labor organization or of any employer organization, regardless of any such undertaking or promise as is described in section 3 of this chapter.
(c) Paying or giving to, or withholding from any person participating or interested in such labor dispute, or any strike or unemployment benefits or insurance, or other moneys or things of value.
(d) By all lawful means aiding any person participating or interested in any labor dispute who is being proceeded against in, or is prosecuting, any action or suit in any court of the state of Indiana.
(e) Giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling, or by any other method not involving fraud or violence.
(f) Assembling peaceably to act or to organize to act in promotion of their interests in a labor dispute.
(g) Advising or notifying any person of an intention to do any of the acts specified in this section.
(h) Agreeing with other persons to do or not to do any of the acts specified in this section. (i) Advising, urging, or otherwise causing or inducing without fraud or violence the acts specified in this section, regardless of any such undertaking or promise as is described in section 3 of this chapter.
(Formerly: Acts 1933, c.12, s.4.) As amended by P.L.144-1986, SEC.160.

IC 22-6-1-5
Conspiracy; unlawful combination
Sec. 5. No court of the state of Indiana shall have jurisdiction to issue a restraining order or temporary or permanent injunction upon the ground that any of the persons participating or interested in a labor dispute constitutes or are engaged in an unlawful combination or conspiracy because of the doing in concert of the acts enumerated in section 4 of this chapter.
(Formerly: Acts 1933, c.12, s.5.) As amended by P.L.144-1986, SEC.161.

IC 22-6-1-6
Hearings; threatened unlawful acts; limitations; security
Sec. 6. (a) No court of the state of Indiana shall have jurisdiction to issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, as herein defined, except after hearing the testimony of witnesses in open court (with opportunity for cross-examination) in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after findings of fact by the court, to the effect:
(1) that unlawful acts have been threatened and will be committed unless restrained or have been committed and will be continued unless restrained, but no injunction or temporary restraining order shall be issued on account of any threat or unlawful act excepting against the person or persons, association, or organization making the threat or committing the unlawful act or actually authorizing or ratifying the same after actual knowledge thereof;
(2) that substantial and irreparable injury to complainant's property will follow;
(3) that as to each item of relief granted injury will be inflicted upon complainant by the denial of relief than will be inflicted upon defendants by the granting of relief;
(4) that complainant has no adequate remedy at law; and
(5) that the public officer charged with the duty to protect complainant's property is unable or unwilling to furnish adequate protection.
(b) Such hearings shall be held after due and personal notice thereof has been given, in such manner as the court shall direct, to all known persons against whom relief is sought, and also to the chief of those public officers of the county and city within which the unlawful acts have been threatened or committed charged with the duty to protect complainant's property. However, if a complainant

shall also allege that, unless a temporary restraining order shall be issued without notice, a substantial and irreparable injury to complainant's property will be unavoidable, such a temporary restraining order may be issued upon testimony under oath, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing after notice.
(c) Such a temporary restraining order shall be effective for no longer than five (5) days and shall become void at the expiration of said five (5) days.
(d) No temporary restraining order or temporary injunction shall be issued except on conditions that complainant shall first file an undertaking with adequate security in an amount to be fixed by the court sufficient to recompense those enjoined for any loss, expense, or damage caused by the improvident or erroneous issuance of such order or injunction, including all reasonable cost (together with a reasonable attorney's fee) and expense of defense against the order or against the granting of any injunctive relief sought in the same proceedings and subsequently denied by the court.
(e) The undertaking herein mentioned shall be understood to signify an agreement entered into by the complainant and the surety upon which the decree may be rendered in the same suit or proceeding against said complainant and surety, upon a hearing to assess damages of which hearing complainant and surety shall have reasonable notice, the said complainant and surety submitting themselves to the jurisdiction of the court for that purpose. But nothing herein contained shall deprive any party having a claim or cause of action under or upon such undertaking from electing to pursue his ordinary remedy by suit at law or in equity.
(Formerly: Acts 1933, c.12, s.7.) As amended by P.L.5-1988, SEC.115.

IC 22-6-1-7
Arbitration or mediation; compliance with law
Sec. 7. No restraining order or injunctive relief shall be granted to any complainant who has failed to comply with any obligation imposed by law which is involved in the labor dispute in question, or who has failed to make every reasonable effort to settle such dispute either by negotiation or with the aid of any available governmental machinery of mediation or voluntary arbitration.
(Formerly: Acts 1933, c.12, s.8.)

IC 22-6-1-8
Complaints; finding of facts; basis of issuing order
Sec. 8. No restraining order or temporary or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of finding of facts made and filed by the court in the records of the case prior to the issuance of such restraining order or injunction; and every restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of such specific act or acts as may be expressly

complained of in the bill of complaint or petition filed in such case and as shall be expressly included in said findings of fact made and filed by the court as provided herein.
(Formerly: Acts 1933, c.12, s.9.)

IC 22-6-1-9
Appeal and review; priorities
Sec. 9. Whenever any court of the state shall issue or deny any temporary injunction in a case involving or growing out of a labor dispute, the court shall, upon the request of any party to the proceedings, and on the filing of the usual bond for cost, forthwith certify as in ordinary cases the record of the case to the supreme court or the court of appeals for its review. Upon the filing of such records in the supreme court or the court of appeals, the appeal shall be heard and the temporary injunction order affirmed, modified, or set aside with the greatest possible expedition giving the proceedings precedence over all other matters except older matters of the same character.
(Formerly: Acts 1933, c.12, s.10.) As amended by P.L.3-1989, SEC.137.

IC 22-6-1-10
Contempt; speedy trial
Sec. 10. In all cases arising under this chapter in which a person shall be charged with contempt in a court of the state of Indiana (as defined in this chapter), the accused shall enjoy the right to a speedy and public trial by an impartial jury of the state and county wherein the contempt shall have been committed; provided, that this right shall not apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, orders, or process of the court.
(Formerly: Acts 1933, c.12, s.11.) As amended by P.L.144-1986, SEC.162.

IC 22-6-1-11
Contempt; change of judge
Sec. 11. The defendant in any proceeding for contempt of court may file with the court a demand for the retirement of the judge sitting in the proceeding, if the contempt arises from an attack upon the character or conduct of such judge and if the attack occurred elsewhere than in the presence of the court or so near thereto as to interfere directly with the administration of justice. Upon the filing of any such demand the judge shall thereupon proceed no further, but another judge shall be designated in the same manner as is provided by law. The demand shall be filed prior to the hearing in the contempt proceeding.
(Formerly: Acts 1933, c.12, s.12.)
IC 22-6-1-12
Definitions
Sec. 12. When used in this chapter and for the purpose of this chapter:
(a) A case shall be held to involve or grow out of a labor dispute when the case involves persons who are engaged in the same industry, trade, craft, or occupation, or have direct or indirect interests therein, or who are employees of the same employer, or who are members of the same or an affiliated organization of employers or employees, whether such dispute is:
(1) between one (1) or more employers or association of employers and one (1) or more employees or association of employees;
(2) between one (1) or more employers or association of employers and one (1) or more employer or association of employers; or
(3) between one (1) or more employees or association of employees and one (1) or more employees or association of employees;
or when the case involves any conflicting or competing interests in a labor dispute (as defined in subsection (c)) of persons participating or interested therein (as defined in subsection (b)).
(b) A person or association shall be held to be a "person participating or interested in a labor dispute" if relief is sought against him or it, and if he or it is engaged in the same industry, trade, craft, or occupation in which such dispute occurs, or has direct or indirect interest therein, or is a member, officer, or agent of any association composed in whole or in part of employers or employees engaged in such industry, trade, craft, or occupation.
(c) The term "labor dispute" includes any controversy concerning terms or conditions of employment or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee.
(d) The term "court of the state of Indiana" means any court of the state of Indiana whose jurisdiction is conferred or defined or limited by statute.
(Formerly: Acts 1933, c.12, s.13.) As amended by P.L.144-1986, SEC.163.



CHAPTER 2. PUBLIC UTILITY LABOR DISPUTES

IC 22-6-2-2
Definitions
Sec. 2. As used in this chapter:
(a) The term "public utility employer" means an employer engaged in the business of rendering electric, gas, water, telephone, or transportation services to the public in this state.
(b) The term "collective bargaining" means collective bargaining of or similar to the kind provided for by 29 U.S.C. 151 through 169 and as interpreted by decisions of the Supreme Court of the United States arising under 29 U.S.C. 151 through 169.
(Formerly: Acts 1947, c.341, s.2.) As amended by P.L.144-1986, SEC.164.

IC 22-6-2-3
Settlement of disputes; reasonable efforts
Sec. 3. It shall be the duty of public utility employers and their employees in public utility operations to exert every reasonable effort to settle such labor disputes by the making of agreements through collective bargaining between the parties, and by the maintaining thereof when made, and to prevent, if possible, the collective bargaining process from reaching a state of impasse and stalemate.
(Formerly: Acts 1947, c.341, s.3.)

IC 22-6-2-4 Conciliators; boards of arbitration; appointment
Sec. 4. Not later than April 13, 1947, the governor shall appoint:
(a) a panel of ten (10) persons to serve as conciliators under the provisions of this chapter; and
(b) a panel of thirty (30) persons to serve as members of the boards of arbitration provided for by this chapter.
No person serving on the conciliator's panel shall at the same time serve on the board of arbitrators panel. Each person appointed to either of said panels shall be a resident of the state of Indiana possessing, in the judgment of the governor, the requisite experience and judgment to qualify such person capably and fairly to deal with labor dispute problems. All such appointments shall be made without consideration of the political affiliations of the appointee. Each such appointee shall take an oath to perform honestly and to the best of his ability the duties of conciliator or arbitrator, as the case may be. Any such appointee may be removed by the governor at any time or may resign his position at any time by notice in writing to the governor. Any vacancy in either of the panels shall be filled by the governor within thirty (30) days after such vacancy occurs. Such conciliators and arbitrators shall be paid no compensation for their services as such, except as provided in this chapter.
(Formerly: Acts 1947, c.341, s.4.) As amended by P.L.144-1986, SEC.165.

IC 22-6-2-5
Stalemates; conciliators; compensation
Sec. 5. If in any case of a labor dispute between a public utility employer and its employees the collective bargaining process reaches an impasse and stalemate, with the result that the employer and the employees are unable to effect a settlement thereof, then either party to the dispute may petition the governor to appoint a conciliator from the panel of conciliators provided for by section 4 of this chapter. Upon the filing of such petition, the governor shall consider the same, and if in his opinion the collective bargaining process, notwithstanding good faith efforts on the part of both sides to such dispute, has reached an impasse and stalemate and such dispute if not settled will cause or is likely to cause the interruption of the supply of a service on which the community so affected is so dependent that severe hardship would be inflicted on a substantial number of persons by a cessation of such service, the governor shall appoint a conciliator from the conciliators panel to attempt to effect the settlement of such dispute. Such conciliator shall be allowed reasonable compensation for his services and for his necessary expenses in an amount to be fixed by the governor, such compensation and expenses to be paid out of the general fund of the state of Indiana; and there is hereby appropriated out of the general fund sufficient moneys to meet such payments.
(Formerly: Acts 1947, c.341, s.5.) As amended by P.L.144-1986, SEC.166.
IC 22-6-2-6
Conciliators; hearings; strikes, slowdowns, or lockouts pending negotiations
Sec. 6. The conciliator so named shall expeditiously meet with the disputing parties and shall exert every reasonable effort to effect a prompt settlement of such dispute. From and after the filing of a petition with the governor as provided for in section 5 of this chapter, and unless the governor should determine that the failure to settle the dispute with respect to which such petition relates would not cause severe hardship to be inflicted on a substantial number of persons, there shall be no interruption of work and no strikes or slowdowns by the employees, and there shall be no lockout or other work stoppage by the employer, until such time as all procedure provided for by this chapter has been exhausted or during the effective period of any order issued by a board of arbitration under this chapter.
(Formerly: Acts 1947, c.341, s.6.) As amended by P.L.144-1986, SEC.167.

IC 22-6-2-7
Boards of arbitration; appointment; compensation and expenses
Sec. 7. If the conciliator so named is unable to effect a settlement of such dispute within a thirty (30) day period after his appointment, he shall report such fact to the governor, and the governor, if he believes that a continuation of the dispute will cause or is likely to cause the interruption of the supply of a service on which the community so affected is so dependent that severe hardship would be inflicted on a substantial number of persons by a cessation of such service, shall appoint a board of arbitration to hear and determine such dispute. The board of arbitration shall consist of three (3) members chosen by the governor from the board of arbitrators panel provided for in section 4 of this chapter. A new board shall be chosen by the governor for each separate dispute, but the same board may hear any number of issues or grievances which are involved at the same time in any dispute between the same employer and his employees. Members of such board of arbitration shall be allowed reasonable compensation for their services and for their necessary expenses in an amount to be fixed by the governor, and such compensation and expenses shall be shared equally by the parties to the dispute.
(Formerly: Acts 1947, c.341, s.7.) As amended by P.L.144-1986, SEC.168.

IC 22-6-2-8
Boards of arbitration; representatives of parties; advisory parties
Sec. 8. Each party to the dispute shall be entitled to designate one (1) representative to sit with the board of arbitrators, but such representatives shall sit in an advisory capacity only and without vote.
(Formerly: Acts 1947, c.341, s.8.)
IC 22-6-2-9
Boards of arbitration; hearings; evidence; right to counsel
Sec. 9. The board of arbitration shall promptly hold hearings and shall have the power to administer oaths and compel the attendance of witnesses and the furnishing by the parties of such information as may be necessary to a determination of the issue or issues in dispute. Both parties to the dispute shall have the opportunity to be present at the hearing, both personally and by counsel, and to present such oral and documentary evidence as the board shall deem relevant to the issue or issues in controversy.
(Formerly: Acts 1947, c.341, s.9.)

IC 22-6-2-10
Boards of arbitration; findings of fact; arbitrable issues
Sec. 10. It shall be the duty of the board to make written findings of fact, and to promulgate a written decision and order, upon the issue or issues presented in each case. In making such findings the board shall consider only, and be bound only, by the evidence submitted by the parties to the dispute. When a valid contract is in effect defining the rights, duties and liabilities of the parties with respect to any matter in dispute, the board shall have power only to determine the proper interpretation and application of the contract provisions which are involved. Where there is no contract between the parties, or where there is a contract but the parties have begun negotiations looking to a new contract or amendment of the existing contract, and wage rates or other conditions of employment under the proposed new or amended contract are in dispute, the board shall establish rates of pay and conditions of employment which are comparable to the prevalent wage rates paid and conditions of employment maintained for the same or similar work of workers exhibiting like or similar skills under the same or similar working conditions, by like public utility employers, if any, in the same labor market area, and if none, in adjoining labor market areas within the state of Indiana, and which in addition thereto bear a generally comparable relationship to wage rates paid and conditions of employment maintained by all other employers in the same labor market area. The board shall determine in each case, based upon the evidence presented and received by the board, what constitutes in that case "the same labor market area" or "adjoining labor market areas in the state of Indiana;" and where an employer has more than one (1) plant or office and some or all of such plurality of plants or offices are found by the board to be located in separate labor market areas, the board shall establish separate wage rates or schedules of wage rates, and separate conditions of employment, for all plants and offices in each such labor market area. In establishing wage rates the board shall take into consideration the overall compensation presently received by the employees, having regard not only to wages for time actually worked but also to wages for time not worked, including (without limiting the generality of the foregoing) vacations, holidays, and other excused time, and all benefits received, including

insurance and pensions, and the continuity and stability of employment enjoyed by the employees.
(Formerly: Acts 1947, c.341, s.10.)

IC 22-6-2-11
Boards of arbitration; findings, decision, and order
Sec. 11. The board of arbitration shall hand down its findings, decision, and order (referred to in this section as its order) within sixty (60) days after its appointment; provided, however, that the governor may for good cause extend said period for not to exceed an additional sixty (60) days. If all three (3) members of the board do not agree, the order of the majority shall constitute the order of the board. The board shall furnish to each of the parties a copy of its order. A certified copy thereof shall be filed in the office of the clerk of the circuit court of the county wherein the dispute arose or in the office of the clerk of the circuit court of any county where the employer operates or maintains an office or place of business. Unless such order is reversed upon a petition for review filed pursuant to the provisions of section 12 of this chapter, such order, together with such agreements as the parties may themselves have reached, shall become binding upon and shall control the relationship between the parties from the date such order is filed with the clerk of the circuit court as aforesaid and shall continue effective for one (1) year from that date, but such order may be changed by mutual consent or agreement of the parties. No order of the board relating to wages or rates of pay shall be retroactive to a date before the date of the termination of any contract which may have existed between the parties, or, if there was no such contract, to a date before the day on which the governor appointed a conciliator in such dispute.
(Formerly: Acts 1947, c.341, s.11.) As amended by P.L.144-1986, SEC.169.

IC 22-6-2-12
Boards of arbitration; order; review; change of venue or judge
Sec. 12. Either party to the dispute may within fifteen (15) days from the date such order is filed with the clerk of the court petition the circuit court of any county, in which the employer operates or has an office or place of business, for a review of such order on the ground (a) that the parties were not given reasonable opportunity to be heard, or (b) that the board of arbitration exceeded its powers, or (c) that the order is unreasonable in that it is not supported by the evidence, or (d) that the order was procured by fraud, collusion, or other unlawful means or methods. A summons to the other party to the dispute shall be issued as provided by law in other civil cases; and either party shall have the same rights to a change of venue from the county, or to a change of judge, as provided by law in other civil cases. The judge of the circuit court, without the intervention of a jury, shall hear the evidence adduced by both parties with respect to the issue raised by such petition and may reverse said order only if he finds that (a) one (1) of the parties was not given reasonable

opportunity to be heard, or (b) that the board of arbitration exceeded its powers, or (c) that the order is unreasonable in that it is not supported by the evidence, or (d) that the order was procured by fraud, collusion, or other unlawful means or methods. The decision of the judge of the circuit court shall be final. If the court reverses said order for one (1) of the reasons stated herein, the clerk of said court shall certify the court's decision to the governor, who may either attempt further conciliation or may appoint another board of arbitration, as hereinabove provided for, in the event that the parties do not prefer first to engage in further collective bargaining in an attempt to settle such dispute.
(Formerly: Acts 1947, c.341, s.12.)

IC 22-6-2-13
Strikes, work stoppages, slowdowns, or lockouts; violations
Sec. 13. (a) It is unlawful for any group of employees acting in concert to call a strike, to go out on strike, to cause any work stoppage or slowdown in violation of this chapter; it is unlawful for any employer to lock out his employees in violation of this chapter; and it is unlawful for any person to instigate, to induce, to conspire with, or to encourage any other person to engage in any strike, lockout, slowdown, or work stoppage in violation of this chapter.
(b) A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1947, c.341, s.13.) As amended by Acts 1978, P.L.2, SEC.2228.

IC 22-6-2-14
Injunctions
Sec. 14. Any person adversely affected by reason of any violation of the provisions of this chapter may file an action in the circuit court of the county in which any such violation occurs to restrain and enjoin such violation and to compel the performance of the duties imposed by this chapter. In any such action the provisions of IC 22-6-1 shall not apply.
(Formerly: Acts 1947, c.341, s.14.) As amended by P.L.144-1986, SEC.170.

IC 22-6-2-15
Involuntary servitude
Sec. 15. Nothing in this chapter shall be construed to require an individual employee to render labor or service without his consent, or to make illegal the quitting of his labor or service or the withdrawal from his place of employment unless done in concert or by agreement with others. No court shall have power to issue any process to compel an individual employee to render labor or service or to remain at his place of employment without his consent. It is the intent of this chapter only to forbid employees to leave their employment in concert or to cause a work slowdown or stoppage in concert and to forbid an employer to lock out his employees in any

case where the resultant interruption of public service would cause severe hardship to a substantial number of persons.
(Formerly: Acts 1947, c.341, s.15.) As amended by P.L.144-1986, SEC.171.



CHAPTER 3. TERMINATION LETTER FROM EMPLOYER

IC 22-6-3-2
Violations
Sec. 2. A person who violates section 1 of this chapter commits a Class C infraction.
(Formerly: Acts 1915, c.51, s.2.) As amended by Acts 1978, P.L.2, SEC.2229.



CHAPTER 4. REPEALED



CHAPTER 5. EMPLOYEE REPRESENTATION ELECTIONS

IC 22-6-5
Chapter 5. Employee Representation Elections

IC 22-6-5-1
Application of chapter
Sec. 1. (a) This chapter applies to any election that is required or permitted by Indiana or federal law for the designation, authorization, or retention of employee representation.
(b) This chapter does not apply to the extent that it conflicts with:
(1) the federal National Labor Relations Act (20 U.S.C. 151 et seq.); or
(2) another federal law or regulation concerning labor relations or labor organizations.
As added by P.L.192-2011, SEC.1.

IC 22-6-5-2
Individual right to secret ballot
Sec. 2. The right of any individual to vote by secret ballot in an election is guaranteed.
As added by P.L.192-2011, SEC.1.

IC 22-6-5-3
Employer right to campaign
Sec. 3. The right of any employer to engage in a campaign in connection with an election is guaranteed.
As added by P.L.192-2011, SEC.1.

IC 22-6-5-4
Violations; election void
Sec. 4. The results of an election that violates this chapter are void.
As added by P.L.192-2011, SEC.1.



CHAPTER 6. RIGHT TO WORK

IC 22-6-6
Chapter 6. Right to Work

IC 22-6-6-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) An employee of the United States or a wholly owned corporation of the United States.
(2) An:
(A) employee; and
(B) employer;
subject to the federal Railway Labor Act (45 U.S.C. 151 et seq.).
(3) An employee employed on property over which the United States government has exclusive jurisdiction for the purpose of labor relations.
(4) An employee of the state.
(5) An employee of a political subdivision (as defined in IC 36-1-2-13).
As added by P.L.2-2012, SEC.1.

IC 22-6-6-2
Conflicts with or preempted by federal law; effect
Sec. 2. This chapter does not apply to the extent that it:
(1) conflicts with; or
(2) is preempted by;
federal law.
As added by P.L.2-2012, SEC.1.

IC 22-6-6-3
Application of law to collective bargaining and collective bargaining agreements in building and construction industry
Sec. 3. Nothing in this chapter is intended, or should be construed, to change or affect any law concerning collective bargaining or collective bargaining agreements in the building and construction industry other than:
(1) a law that permits agreements that would require membership in a labor organization;
(2) a law that permits agreements that would require the payment of dues, fees, assessments, or other charges of any kind or amount to a labor organization; or
(3) a law that permits agreements that would require the payment to a charity or a third party of an amount that is equivalent to or a pro rata part of dues, fees, assessment, or other charges required of members of a labor organization;
as a condition of employment.
As added by P.L.2-2012, SEC.1.
IC 22-6-6-4
"Employer"
Sec. 4. As used in this chapter, "employer" means:
(1) a person employing at least one (1) individual in Indiana; or
(2) an agent of an employer described in subdivision (1).
As added by P.L.2-2012, SEC.1.

IC 22-6-6-5
"Labor organization"
Sec. 5. As used in this chapter, "labor organization" means:
(1) an organization;
(2) an agency;
(3) a union; or
(4) an employee representation committee;
that exists, in whole or in part, to assist employees in negotiating with employers concerning grievances, labor disputes, wages, rates of pay, or other terms or conditions of employment.
As added by P.L.2-2012, SEC.1.

IC 22-6-6-6
"Person"
Sec. 6. As used in this chapter, "person" means:
(1) an individual;
(2) a proprietorship;
(3) a partnership;
(4) a firm;
(5) an association;
(6) a corporation;
(7) a labor organization; or
(8) another legal entity.
As added by P.L.2-2012, SEC.1.

IC 22-6-6-7
"The state"
Sec. 7. As used in this chapter, "the state" includes:
(1) a board;
(2) a branch;
(3) a commission;
(4) a department;
(5) a division;
(6) a bureau;
(7) a committee;
(8) an agency;
(9) an institution (including a state educational institution as defined in IC 21-7-13-32);
(10) an authority; or
(11) another instrumentality;
of the state. As added by P.L.2-2012, SEC.1.

IC 22-6-6-8
Certain practices as condition of employment forbidden
Sec. 8. A person may not require an individual to:
(1) become or remain a member of a labor organization;
(2) pay dues, fees, assessments, or other charges of any kind or amount to a labor organization; or
(3) pay to a charity or third party an amount that is equivalent to or a pro rata part of dues, fees, assessments, or other charges required of members of a labor organization;
as a condition of employment or continuation of employment.
As added by P.L.2-2012, SEC.1.

IC 22-6-6-9
Void contracts, agreements, understanding, or practices
Sec. 9. A contract, agreement, understanding, or practice, written or oral, express or implied, between:
(1) a labor organization; and
(2) an employer;
that violates section 8 of this chapter is unlawful and void.
As added by P.L.2-2012, SEC.1.

IC 22-6-6-10
Violations; criminal penalties
Sec. 10. A person that knowingly or intentionally, directly or indirectly, violates section 8 of this chapter commits a Class A misdemeanor.
As added by P.L.2-2012, SEC.1.

IC 22-6-6-11
Violations; filing complaint with attorney general, prosecuting attorney, or department of labor
Sec. 11. An individual who is employed by an employer may file a complaint that alleges a violation or threatened violation of this chapter with the attorney general, the department of labor, or the prosecuting attorney of the county in which the individual is employed. Upon receiving a complaint under this section, the attorney general, department of labor, or prosecuting attorney may:
(1) investigate the complaint; and
(2) enforce compliance if a violation of this chapter is found.
In addition to any other remedy available under this chapter, if the department of labor determines that a violation or a threatened violation of this chapter has occurred, the department of labor may issue an administrative order providing for any of the civil remedies described in section 12 of this chapter. The department of labor may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to carry out its responsibilities under this chapter. As added by P.L.2-2012, SEC.1.

IC 22-6-6-12
Civil actions and remedies
Sec. 12. (a) If an individual suffers an injury:
(1) as the result of any act or practice that violates this chapter; or
(2) from a threatened violation of this chapter;
the individual may bring a civil action.
(b) A court may order an award of any or all of the following to an individual who prevails in an action under subsection (a):
(1) The greater of:
(A) actual and consequential damages resulting from the violation or threatened violation; or
(B) liquidated damages of not more than one thousand dollars ($1,000).
(2) Reasonable attorney's fees, litigation expenses, and costs.
(3) Declaratory or equitable relief, including injunctive relief.
(4) Other relief the court considers proper.
(c) The remedies and penalties set forth in subsection (b) are:
(1) cumulative; and
(2) in addition to other remedies and penalties imposed for a violation of this chapter.
As added by P.L.2-2012, SEC.1.

IC 22-6-6-13
Effective date of application of statutes to contracts
Sec. 13. Sections 8 through 12 of this chapter:
(1) apply to a written or oral contract or agreement entered into, modified, renewed, or extended after March 14, 2012; and
(2) do not apply to or abrogate a written or oral contract or agreement in effect on March 14, 2012.
As added by P.L.2-2012, SEC.1.






ARTICLE 7. LABOR ORGANIZATIONS

CHAPTER 1. RIGHT TO ORGANIZE

IC 22-7-1-2
Right to organize; selection of bargaining representatives
Sec. 2. No worker or group of workers who have a legal residence in the state of Indiana shall be denied the right to select his or their bargaining representative in this state, or be denied the right to organize into a local union or association to exist within and pursuant to the laws of the state of Indiana: Provided, That this act shall in no way be deemed to amend or repeal any of the provisions of the National Labor Relations Act.
(Formerly: Acts 1957, c.181, s.2.)

IC 22-7-1-3
Obstructing labor organization; misdemeanor
Sec. 3. A person who prevents another person from forming or belonging to a labor organization commits a Class B misdemeanor.
As added by Acts 1977, P.L.26, SEC.10.



CHAPTER 2. LABOR ORGANIZATION CONSTITUTIONS AND BYLAWS






ARTICLE 8. OCCUPATIONAL HEALTH AND SAFETY

CHAPTER 1. REPEALED



CHAPTER 1.1. INDIANA OCCUPATIONAL SAFETY AND HEALTH ACT (IOSHA)

IC 22-8-1.1-2
Employers; duties
Sec. 2. Each employer shall establish and maintain conditions of work which are reasonably safe and healthful for employees, and free from recognized hazards that are causing or are likely to cause death or serious physical harm to employees.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.2.)

IC 22-8-1.1-3
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-3.1
Compliance with standards by employer; informing employees
Sec. 3.1. Every employer shall comply with the occupational health and safety standards promulgated under this chapter, and pursuant to any directions in such standards, keep his employees informed of their protections and obligations under the chapter, the

hazards of the work place and suitable precautions, relevant symptoms and emergency treatment for such hazards.
(Formerly: Acts 1973, P.L.241, SEC.3.)

IC 22-8-1.1-4
Safety devices or safeguards; removing or damaging; interference; compliance by employees with standards
Sec. 4. No employee may remove, damage, carry off, or render inoperative any safety device or safeguard furnished or provided for use in any employment, or place of employment, or interfere with the use thereof by any other person. Each employee shall comply with the occupational health and safety standards promulgated under this chapter.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.4.) As amended by Acts 1978, P.L.2, SEC.2230.

IC 22-8-1.1-5
Safety processes; interference with use; obedience to orders
Sec. 5. No person may interfere with the use of any method or process adopted for the protection of any employee in his employment or place of employment, or of any other person lawfully within the place of employment, or fail to follow orders necessary to protect the life, health, and safety of employees and any other person lawfully within the place of employment.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.5.) As amended by Acts 1978, P.L.2, SEC.2231.

IC 22-8-1.1-6
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-6.5
Religious objections to treatment
Sec. 6.5. Nothing in this chapter or the standards adopted under this chapter shall be deemed to authorize or require medical examination, immunization, or treatment for those who object on religious grounds, except where such is necessary for the protection of the health and safety of others.
(Formerly: Acts 1972, P.L.175, SEC.1.) As amended by P.L.144-1986, SEC.173.

IC 22-8-1.1-7
Occupational safety standards commission
Sec. 7. An occupational safety standards commission is created within the department to promulgate, modify, or revoke safety and health standards in Indiana and to hear and determine applications for temporary and permanent variances from those standards.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.6.) As amended by P.L.37-1985, SEC.34.
IC 22-8-1.1-8
Commission; membership
Sec. 8. Commission: Membership. The commission shall be composed of nine (9) members, all of whom shall be selected by the governor as follows: three (3) shall represent the management of principal industries in the state, one (1) of which shall represent agricultural industry: three (3) shall represent labor and three (3) shall represent the public all of whom shall be recognized as experienced in the field of occupational health and safety. The commissioner shall serve as secretary of the commission. No member of the commission having an economic interest in any application for a temporary or permanent variance, shall be allowed to participate in the decision.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.7.)

IC 22-8-1.1-9
Commission; terms
Sec. 9. Commission: Terms. Members of the commission shall serve terms of three (3) years and until their successors are appointed except that of the members first appointed, three (3) members representing management, labor and the public shall be appointed for three (3) years and three (3) members representing management, labor and the public for two (2) years and three (3) members representing management, labor and the public for one (1) year. Vacancies shall be filled by appointment for an unexpired term by the governor in the same manner as the original appointments.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.8.)

IC 22-8-1.1-10
Commission; organization
Sec. 10. The commission shall meet annually at the call of the commissioner and elect a chairman and such other officers as they deem appropriate.
(Formerly: Acts 1971, P.L.356, SEC.1.) As amended by P.L.144-1986, SEC.174.

IC 22-8-1.1-11
Commission; quorum
Sec. 11. (Commission: Quorum) A majority of the commission constitutes a quorum for the transaction of business.
(Formerly: Acts 1971, P.L.356, SEC.1.)

IC 22-8-1.1-12
Commission; per diem; travel expenses
Sec. 12. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of

administration and approved by the budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(Formerly: Acts 1971, P.L.356, SEC.1.) As amended by P.L.34-1988, SEC.2.

IC 22-8-1.1-13
Commission; meetings
Sec. 13. The commission shall meet at the call of the commissioner, the chairman or upon the written request of any four (4) members. However, the commission shall meet at least every three (3) months at the call of the commissioner to conduct the business that comes before the commission.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.9.) As amended by P.L.219-1995, SEC.1.

IC 22-8-1.1-13.1
Repealed
(Repealed by P.L.117-1994, SEC.3.)

IC 22-8-1.1-14
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-15
Standards; incorporation by reference
Sec. 15. (Standards: Incorporation by reference) The commission may adopt by reference any standards, code, manuals or portions thereof, published by any nationally recognized organizations or associations organized or conducted in whole or in part for the purpose of developing standards for the protection of the life, health or safety of employees.
(Formerly: Acts 1971, P.L.356, SEC.1.)

IC 22-8-1.1-15.1
Other standards
Sec. 15.1. Any interested person, including representatives of employers and representatives of employees may propose a standard to the commission, or the commission may do so on its own motion. Such proposals shall be in writing. In the development or adoption of each standard proposed in this manner, the commission shall appoint and consult with an advisory committee. The advisory committee shall include equal number of persons qualified to present the viewpoint of employers involved and of persons similarly qualified to present the viewpoint of the workers involved. All members of the advisory committee shall be experienced in the field to which the proposed standard will apply. The number of members

of any advisory committee shall be at the discretion of the commission. Any standard developed shall not unduly burden interstate commerce. Any such standard must be adopted by the commission in accordance with IC 4-22-2. The said standard shall be published in a newspaper of general circulation published in Marion County, Indiana, at least ten (10) days prior to the filing of said standard with the publisher of the Indiana Register.
(Formerly: Acts 1973, P.L.241, SEC.11.) As amended by P.L.123-2006, SEC.33.

IC 22-8-1.1-16
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-16.1
Emergency temporary standards
Sec. 16.1. (a) The commission may adopt emergency temporary standards under IC 4-22-2-37.1. The emergency temporary standard shall be published in a newspaper of general circulation published in Marion County, Indiana, at least ten (10) days before the filing with the publisher of the Indiana Register. In the exercise of this power, the commission shall first expressly determine:
(1) that employees are exposed to grave danger from exposure to substances or agents determined to be toxic or physically harmful or from new hazards; and
(2) that such emergency standard is necessary to protect employees from such danger.
(b) Temporary emergency standards shall be effective only until a permanent standard is adopted under IC 4-22-2, or for six (6) months from the date of publication, whichever period is shorter. The publication of an emergency temporary standard shall begin a proceeding in accordance with section 15 of this chapter.
(Formerly: Acts 1973, P.L.241, SEC.12.) As amended by P.L.31-1985, SEC.47; P.L.1-1990, SEC.237; P.L.123-2006, SEC.34.

IC 22-8-1.1-16.2
Enforcement of standards; alternate standards; statement of enforceable standards
Sec. 16.2. (a) A United States Occupational Safety and Health Administration (OSHA) standard lawfully adopted by OSHA under federal law may be enforced by the department without any further action by the commission.
(b) The commissioner or the commissioner's designee shall enforce the federal standards described in subsection (a) not earlier than sixty (60) days after the final standard by federal OSHA becomes effective.
(c) The commission may adopt an alternate standard which it finds is at least as effective in providing safe and healthful employment as the federal standard under the procedures set forth in IC 22-8-1.1-15, IC 22-8-1.1-15.1, and IC 22-8-1.1-16.1. (d) Notwithstanding IC 4-22-7-7(a), the commission shall publish a statement describing a standard enforceable under this section. The statement must make reference to the federal regulation. The statement must be published under IC 4-22-7-7(b).
As added by P.L.117-1994, SEC.1.

IC 22-8-1.1-17
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-17.1
Criteria for standards
Sec. 17.1. (a) Any standard promulgated under this chapter shall prescribe the use of labels or other appropriate forms of warning as are necessary to insure that employees are apprised of all hazards to which they are exposed, relevant symptoms and appropriate emergency treatment, and proper conditions and precautions of safe use or exposure. Where appropriate, such a standard shall also prescribe suitable protective equipment and control or technological procedures to be used in connection with the hazards and shall provide for monitoring or measuring employee exposure at such locations and intervals and in such manner as may be necessary for the protection of employees. In addition where appropriate, any standard shall prescribe the type or frequency of medical examinations or other tests which shall be made available by the employer, at employer's cost, to employees exposed to hazards in order to most effectively determine whether the health of the employees is adversely affected by the exposure. Upon request, the results of examinations or tests shall be furnished to the department and shall remain confidential within the department. At the request of the employee, results shall be furnished to his physician.
(b) The commission, in promulgating standards dealing with toxic materials or harmful physical agents, shall set the standard which most adequately assures, to the extent feasible, on the basis of the best available evidence, that no employee will suffer material impairment of health or functional capacity even if the employee has regular exposure to the hazard dealt with by the standard for the period of his working life. Development of standards shall be based upon research, demonstrations, experiments, and such other information as may be appropriate. In addition to the attainment of the highest degree of health and safety protection for the employee, other considerations shall be the latest available scientific data in the field, the feasibility of the standards, and experience gained under this and other health and safety laws. Whenever practicable, the standard promulgated shall be expressed in terms of objective criteria and of the performance desired.
(c) The commission, in promulgating standards, shall adopt rules requiring employers to maintain accurate records of employee exposures to potentially toxic material or harmful physical agents which are required to be monitored or measured under the standards.

These rules shall provide employees or their representatives with an opportunity to observe monitoring or measuring and to have access to the records thereof. These rules shall also make appropriate provisions for each employee to have access to such records as will indicate his own exposure to toxic materials or harmful physical agents. Under these rules, each employer shall notify any employee who is being consistently exposed to toxic materials or harmful physical agents in concentrations or at levels which exceed those prescribed by an occupational safety and health standard and shall inform any employee who is being thus exposed of the corrective action being taken.
(Formerly: Acts 1973, P.L.241, SEC.13.) As amended by P.L.37-1985, SEC.35.

IC 22-8-1.1-17.5
Enforcement; federal standards; conformity
Sec. 17.5. The commissioner may not adopt or enforce any provision used to carry out the enforcement of this chapter that is more stringent than the corresponding federal provision enforced by the United States Department of Labor under the Occupational Safety and Health Act of 1970.
As added by P.L.230-1983, SEC.1.

IC 22-8-1.1-17.7
Voluntary protection program implementation
Sec. 17.7. The department shall implement a voluntary protection program not later than sixty (60) days after the program has been made available by the United States Occupational Safety and Health Administration.
As added by P.L.225-1995, SEC.2.

IC 22-8-1.1-18
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-19
Standards; declaratory judgment
Sec. 19. Standards: Declaratory Judgment. After promulgation of a safety standard by the commission, any question as to its applicability or legal validity may be adjudicated by an action for a declaratory judgment filed by an affected person or firm under IC 34-14-1 (or IC 34-4-10 before its repeal).
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.14.) As amended by P.L.1-1998, SEC.127.

IC 22-8-1.1-19.1
Temporary variances
Sec. 19.1. Temporary Variances. Any employer may apply to the commission for a temporary order granting a variance from a standard or any provision thereof promulgated under this chapter.

Such temporary order shall be granted only if the employer establishes that he is unable to comply with a standard by its effective date because of unavailability of professional or technical personnel or of materials and equipment needed to come into compliance with the standard or because necessary construction or alteration of facilities cannot be completed by the effective date; that he is taking all available steps to safeguard his employees against the hazards covered by the standard; and that he has an effective program for coming into compliance with a standard as quickly as practicable. Any temporary order issued under this section shall prescribe the practices, means, methods, operations and processes which the employer must adopt and use while the order is in effect and state in detail his program for coming into compliance with the standard. Such a temporary order may be granted only after notice to employees and an opportunity for a hearing. Said notice shall be given to the authorized representative of the employees and be posted at or near the location for which the variance is sought. No order for a temporary variance may be in effect for longer than the period needed by the employer to achieve compliance with the standard or one (1) year, whichever is shorter, except that such an order may be renewed not more than twice, so long as the requirements of this paragraph are met and if an application for renewal is filed at least ninety (90) days prior to the expiration date of the order.
(Formerly: Acts 1973, P.L.241, SEC.15.)

IC 22-8-1.1-20
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-20.1
Permanent variances; application; notice; rule or order; modification or revocation
Sec. 20.1. Any affected employer may apply to the commission for a permanent variance from a standard promulgated under this chapter. Affected employees shall be given notice of each such application by posting it at or near the location for which the variance is sought, and an opportunity to participate in a hearing. The commission shall issue such rule or order if it determines, after a hearing, including an inspection, if appropriate, that the proponent of the variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations, or processes used or proposed to be used by the employer will provide employment and places of employment to his employees which are as safe and healthful as those which would prevail if he complied with the standard. The rule or order so issued shall prescribe the conditions the employer must maintain, and the practices, means, methods, operations, and processes which he must adopt and utilize to the extent they differ from the standard in question. Such a rule or order may be modified or revoked upon application by an employer, employees, the commissioner of labor, or the commission on its own

motion, in the manner prescribed for its issuance under this section at any time after six (6) months from its issuance, provided that the moving party gives thirty (30) days notice to the other parties, and a hearing is held at the request of any of the parties.
(Formerly: Acts 1973, P.L.241, SEC.16.)

IC 22-8-1.1-21
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-21.1
Administrative services
Sec. 21.1. The commissioner and the department shall provide such administrative services, including docketing, stenographic, and recordkeeping services, as the commission may require in discharging its function under this chapter.
(Formerly: Acts 1973, P.L.241, SEC.17.) As amended by P.L.37-1985, SEC.36.

IC 22-8-1.1-22
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-22.1
Commissioner to administer; other agencies
Sec. 22.1. Commissioner to Administer - Other Agencies. The commissioner and such representatives as he may designate shall administer and enforce the provisions of this chapter and the safety standards adopted by the commission. The commissioner may utilize other agencies of the state government and its political subdivisions in carrying out his functions under this chapter.
(Formerly: Acts 1973, P.L.241, SEC.18.)

IC 22-8-1.1-23
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-23.1
Right of entry; exempt employers; exceptions
Sec. 23.1. (a) Except as provided under section 51 of this chapter, the commissioner and his designated representatives, on their own motion, or on receipt of a written and signed request for an inspection from an employee or his representative setting forth with reasonable particularity the grounds for inspection, may enter without delay and inspect at all reasonable times places of employment in order to enforce any provisions of this chapter, including occupational safety and health standards. Persons making inspections shall present appropriate credentials to the owner, operator, or agent in charge of the place of inspection.
(b) Notwithstanding the provisions of subsection (a), the

commissioner and the commissioner's representatives do not have a right of entry for an inspection of the premises of an employer who:
(1) is engaged in a farming operation that employs ten (10) or fewer employees and does not maintain a labor camp; or
(2) qualifies for the small business exemption by:
(A) employing ten (10) or fewer employees; and
(B) being included within a category having an occupational injury lost work day case rate, at the most precise Standard Industrial Classification Code for which the data are published, less than the national average rate as the rates are most recently published by the Secretary of Labor, acting through the Bureau of Labor Statistics, in accordance with 29 U.S.C. 673.
(c) Notwithstanding the provisions of subsection (b), the premises of an employer qualified for exemption from inspection, other than an employer engaged in a farming operation described in subsection (b)(1), may be inspected to:
(1) provide technical assistance, educational and training services, and conduct surveys and studies;
(2) conduct an inspection or investigation in response to an employee complaint under section 24.1 of this chapter, issue a citation for violations found during the inspection, and assess a penalty for violations that are not corrected within a reasonable abatement period and for any willful violations found;
(3) take any action authorized by this chapter with regard to imminent dangers;
(4) take any action authorized by this chapter with respect to health hazards;
(5) take any action authorized by this chapter with respect to a report of an employment accident that:
(A) is fatal to one (1) or more employees; or
(B) results in hospitalization of one (1) or more employees;
and to take any action pursuant to any investigation authorized by this chapter; or
(6) take any action authorized by this chapter with respect to complaints of discrimination against employees for exercising any legal right under this chapter.
(Formerly: Acts 1973, P.L.241, SEC.19.) As amended by Acts 1977, P.L.263, SEC.2; P.L.221-1995, SEC.1; P.L.220-1995, SEC.1.

IC 22-8-1.1-24
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-24.1
Employee requests for inspection
Sec. 24.1. (a) In the case of a written request for an inspection by an employee or a representative of an employee who believes that a violation of a safety or health standard exists that threatens physical

harm or that an imminent danger exists, a copy shall be provided the employer at the time of inspection, except that, upon request of the complainant or by a decision by the commissioner:
(1) the name of the complainant and any identifying information; and
(2) the name and identifying information of individual employees referred to therein;
shall not appear in such copy or on any record published, released, or made available by the commissioner. The commissioner shall make the inspection, or shall reply in writing within twenty (20) days giving the reasons why the commissioner is not making the requested inspection. In the event a requested inspection is made, and no safety order issued, the commissioner shall reply in writing within twenty (20) days giving the reason for the decision.
(b) The employee or a representative of the employee, after receipt of the commissioner's reply under subsection (a), or upon the failure of the commissioner to reply, may request informal review of the request for an inspection made under subsection (a), or after inspection, upon the refusal to issue a safety order, by filing a written request for such informal review with the commissioner. Within twenty (20) days of receipt of the request, informal review shall commence with a final decision to be rendered within ten (10) days thereafter.
(Formerly: Acts 1973, P.L.241, SEC.20.) As amended by P.L.76-2012, SEC.1.

IC 22-8-1.1-24.2
Advance notice
Sec. 24.2. Without the approval of the commissioner or his duly authorized representative, no person may give advance notice of any inspection. A person who recklessly gives advance notice without such authority commits a Class B misdemeanor.
(Formerly: Acts 1973, P.L.241, SEC.21.) As amended by Acts 1978, P.L.2, SEC.2232.

IC 22-8-1.1-24.3
Inspection by representatives
Sec. 24.3. Subject to regulations issued by the commissioner, a representative of the employer and a representative of the employees shall be given the opportunity to accompany the inspector during the physical inspection of the place of employment. Where there is no authorized employee representative, the inspector shall consult with a reasonable number of employees concerning matters of health and safety in the place of employment. The name and any identifying information of those employees interviewed are confidential for purposes of IC 5-14-3-4(a)(1).
(Formerly: Acts 1973, P.L.241, SEC.22.) As amended by Acts 1977, P.L.263, SEC.3; P.L.76-2012, SEC.2.

IC 22-8-1.1-24.5 Written statement to employer following inspection; contents
Sec. 24.5. (a) At the closing conference after the completion of an inspection, the inspector shall provide the employer or a representative of the employer with a written statement that clearly and concisely provides the following information:
(1) The results of the inspection, including each hazard noted, if any.
(2) The right of the employer to petition for review of a safety order, a penalty assessment, an amended safety order, and an amended penalty assessment.
(3) An explanation of the procedure to follow in order to petition for review of a safety order, a penalty assessment, an amended safety order, and an amended penalty assessment, including when and where to file the petition and the required contents of the petition.
(4) The commissioner's responsibility to affirm, amend, or dismiss the safety order and penalty assessment, if any, and to grant or deny the petition for review.
(5) The informal review process.
(6) The procedures before the board of safety review.
(7) The right of the employer to seek judicial review.
(b) The written statement required under this section must be presented to the employer or the employer's representative at the closing conference after the completion of the inspection.
As added by P.L.222-1995, SEC.1.

IC 22-8-1.1-24.7
Contents of safety audit inadmissible
Sec. 24.7. (a) For purposes of this section, "safety audit" means a written consultation report related to health and safety standards that is:
(1) prepared for an employer by:
(A) a third party; or
(B) an employee whose principal responsibilities include an employer's compliance with occupational safety and health standards; and
(2) not otherwise required by state or federal law.
(b) For purposes of this section, "third party" does not include:
(1) an employer's employee, other than an employee whose principal responsibilities include an employer's compliance with occupational safety and health standards;
(2) a representative of an employer's employees; or
(3) any government agency.
(c) The contents of a safety audit are not admissible for purposes of this chapter if an employer has made a good faith and substantial effort to correct every hazard noted in the safety audit that is subject to enforcement under the federal Occupational Safety and Health Act of 1970, 29 U.S.C. 651 et seq.
(d) This section does not apply to a criminal violation of this chapter. As added by P.L.223-1995, SEC.1.

IC 22-8-1.1-25
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-25.1
Violations; safety order; service; limitation
Sec. 25.1. (a) If, as a result of the inspection, the commissioner or his designated representative determines there is a violation of this chapter, or any standard promulgated under it, the commissioner shall issue a safety order. Such safety order shall:
(1) be in writing;
(2) describe with particularity the nature of the violation with reference to the provision of this chapter, or the standard alleged to have been violated; and
(3) fix a reasonable time for the abatement of the violation.
(b) Except as provided under section 51 of this chapter, either at the time the safety order is issued, or within five (5) working days thereafter, the commissioner shall notify the employer of the penalty, if any, being assessed.
(c) Notwithstanding IC 4-21.5-3-1, all safety orders and penalty assessments shall be served personally on or sent by registered or certified mail to the employer at the place where an alleged violation of this chapter or an alleged violation of a standard set by a rule adopted under this chapter exists, unless another address is provided to the commissioner or the commissioner's representative by the employer during an inspection. The commissioner or the commissioner's representative shall give notice of safety orders and penalty assessments under IC 4-21.5-3-6. No safety order may be issued after the expiration of six (6) months following the occurrence of any violation.
(d) The commissioner may prescribe procedures for the issuance of a notice of de minimis violations, in lieu of a safety order, which have no direct or immediate relationship to safety or health.
(Formerly: Acts 1973, P.L.241, SEC.23.) As amended by P.L.34-1988, SEC.3; P.L.117-1994, SEC.2; P.L.220-1995, SEC.2.

IC 22-8-1.1-25.2
Posting of safety order
Sec. 25.2. As prescribed by rules issued by the commissioner, the safety order shall be posted by the employer at or near the place of the alleged violation in such a manner that affected employees may become aware of it.
(Formerly: Acts 1973, P.L.241, SEC.24.) As amended by P.L.34-1988, SEC.4.

IC 22-8-1.1-26
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)
IC 22-8-1.1-26.1
Failure to abate
Sec. 26.1. Failure to Abate. If the commissioner determines after reinspection the employer has failed to correct a violation for which a safety order has been issued within the period permitted for its correction, the commissioner shall issue a notice of failure to correct violation and accompanying penalty for such failure.
(Formerly: Acts 1973, P.L.241, SEC.25.) As amended by Acts 1977, P.L.263, SEC.4.

IC 22-8-1.1-27
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-27.1
Civil penalties
Sec. 27.1. (a) The commissioner may assess the following civil penalties:
(1) Any employer who has received a safety order for violation of any standard, rule, or order not of a serious nature may be assessed a civil penalty of up to seven thousand dollars ($7,000) for each such violation.
(2) Any employer who has received a safety order for a serious violation of any standard, rule, or order or this chapter may be assessed a civil penalty of up to seven thousand dollars ($7,000) for each such violation.
(3) Any employer who fails to correct a violation for which a safety order has been issued within the period permitted may be assessed a civil penalty of up to seven thousand dollars ($7,000) for each day during which the failure or violation continues.
(4) Any employer who fails to comply with the posting requirements in this chapter may be assessed a civil penalty of up to seven thousand dollars ($7,000) for each violation.
(5) Any employer who repeatedly violates any standard, rule, or order or this chapter may be assessed a civil penalty of up to seventy thousand dollars ($70,000) for each violation.
(6) Any employer who knowingly violates any standard, rule, order, or this chapter shall be assessed a civil penalty of not less than five thousand dollars ($5,000) for each violation and may be assessed a civil penalty of up to seventy thousand dollars ($70,000) for each violation.
(b) For purposes of this section, a serious violation exists in a place of employment if there is a substantial probability that death or serious physical harm could result from a condition which exists or from one (1) or more practices, means, methods, operations, or processes which have been adopted or are in use in the place of employment, unless the employer did not know and could not, with the exercise of reasonable diligence, have known of the presence of the violation. (Formerly: Acts 1973, P.L.241, SEC.26.) As amended by Acts 1978, P.L.2, SEC.2233; P.L.170-1991, SEC.25.

IC 22-8-1.1-27.2
Affirmative defenses
Sec. 27.2. (a) An employer may establish an affirmative defense for a violation of any standard, rule, or order that is the result of employee misconduct.
(b) The employer has the burden of proving the affirmative defense in compliance with federal and state law.
(c) If an employer successfully establishes an affirmative defense under this section, the commissioner may not assess any penalty or fine against the employer for the violation.
As added by P.L.224-1995, SEC.1.

IC 22-8-1.1-28
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-28.1
Contest of safety orders; petition for review
Sec. 28.1. (a) Any employer receiving a safety order may, within fifteen (15) working days of such receipt, file a written petition for review under IC 4-21.5-3-7 of the order or any part thereof with the commissioner.
(b) If the employer wishes to petition for review of a penalty assessment, he must file a written petition for review under IC 4-21.5-3-7 with the commissioner within fifteen (15) working days of the receipt of the notice of penalty.
(c) An employer receiving a notice of failure to correct violation may, within fifteen (15) working days of such receipt, file a written petition for review of the notice with the commissioner.
(d) The petition for review shall contain a statement of the basis for the contest. Such petition for review shall be posted by the employer at or near the place of the alleged violation in such a manner that affected employees may become aware of it.
(Formerly: Acts 1973, P.L.241, SEC.27.) As amended by P.L.34-1988, SEC.5.

IC 22-8-1.1-28.2
Employee or representative petition for review
Sec. 28.2. Any employee or representative of the employee may, within fifteen (15) working days of employer receipt of the safety order, file a written petition for review under IC 4-21.5-3-7 on the ground that the time fixed for abatement of the violation is unreasonable.
(Formerly: Acts 1973, P.L.241, SEC.28.) As amended by P.L.34-1988, SEC.6.

IC 22-8-1.1-28.3 Affirmation, amendment, or dismissal of safety order or penalty; petition for review
Sec. 28.3. (a) When a petition for review is filed, the commissioner shall have five (5) working days in which to affirm, amend, or dismiss the safety order and penalty, if any, or the notice of failure to correct violation. Notice of his action shall be served on the employer and upon any employee, or representative of employees, who has filed a petition for review. The notice shall be posted at or near the place of the alleged violation in such a manner that affected employees may become aware of it.
(b) If the commissioner affirms the safety order and penalty, if any, or the notice of failure to correct violation, the commissioner shall also grant or deny the petition for review under the provisions of IC 4-21.5-3-7. If the commissioner amends the safety order and penalty, if any, or the notice of failure to correct violation, the petition for review shall be considered moot. The commissioner shall give notice of the amended order and penalty under IC 4-21.5-3-6.
(c) The employer and any employee or representatives of employees may file a written petition for review under IC 4-21.5-3-7 to such amended safety order and penalty, if any, or the notice of failure to correct violation. The written petition for review must be filed with the commissioner within fifteen (15) working days from the date of receipt of such amended safety order and penalty, if any, or the notice of failure to correct violation. The commissioner shall then grant or deny the petition for review under IC 4-21.5-3-7.
(Formerly: Acts 1973, P.L.241, SEC.29.) As amended by P.L.34-1988, SEC.7.

IC 22-8-1.1-28.4
Informal review
Sec. 28.4. The commissioner shall, by rule adopted under IC 4-22-2, establish procedures for informal review of any safety order, assessment of penalty, or notice of failure to correct violation.
(Formerly: Acts 1973, P.L.241, SEC.30.) As amended by P.L.34-1988, SEC.8.

IC 22-8-1.1-28.5
Referral of disputes
Sec. 28.5. If a petition for review is granted, the commissioner shall immediately certify the dispute to the board of safety review.
(Formerly: Acts 1973, P.L.241, SEC.31.) As amended by P.L.34-1988, SEC.9.

IC 22-8-1.1-29
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-30
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)
IC 22-8-1.1-30.1
Board of safety review
Sec. 30.1. (a) A board of safety review is created within the department.
(b) The board shall conduct hearings on contests involving safety orders, penalties, and notices of failure to correct a violation issued under this chapter and may affirm, modify, or dismiss the action of the commissioner in respect to the violation, the penalty, and the abatement period. All enforcement action on a properly contested safety order shall be suspended until a final decision has been rendered by the board of safety review. If a petition for judicial review is filed under IC 4-21.5-5, the person seeking review may seek a stay under IC 4-21.5-5-9. If compliance with the safety order is a final decision, the full abatement period shall commence from the date of the issuance of the final decision of the board of safety review or of a court if a stay has been granted.
(Formerly: Acts 1973, P.L.241, SEC.32.) As amended by P.L.37-1985, SEC.37; P.L.34-1988, SEC.10.

IC 22-8-1.1-31
Board; membership
Sec. 31. Board: membership. The board shall consist of five (5) members, all of whom shall be residents of Indiana and shall be appointed by the governor as follows: two (2) of the members shall be drawn from backgrounds with labor organizations but not more than one (1) of them shall be from the same international union, and two (2) of the members shall be drawn from backgrounds with employers. The chairman of the board shall be the fifth member and shall be selected from the highest membership classification of the American Society of Safety Engineers.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.33.)

IC 22-8-1.1-32
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-32.1
Board; terms
Sec. 32.1. Board: Terms. Members of the board shall be appointed for terms of four (4) years, and until their successors are appointed and qualified. Of the members first appointed, the members appointed who are drawn from those who have backgrounds with management shall be appointed to terms so that in every other year the term of one (1) or the other of them ends; and the members who are drawn from those who have backgrounds with labor organizations shall be appointed so that every other year the term of one (1) or the other of them ends. The first chairman of the board shall have a four (4) year term. Vacancies shall be filled in the same manner as the original appointments, except that a vacancy occurring

during the term of office shall be filled by appointment of the governor for the unexpired term.
(Formerly: Acts 1973, P.L.241, SEC.34.)

IC 22-8-1.1-33
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-34
Board; quorum
Sec. 34. (Board: Quorum) A majority of the board constitutes a quorum for the transaction of business.
(Formerly: Acts 1971, P.L.356, SEC.1.)

IC 22-8-1.1-35
Board; per diem and expenses
Sec. 35. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(b) The board shall meet on the call of the chairman.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.35.) As amended by P.L.34-1988, SEC.11.

IC 22-8-1.1-35.1
Inspection of premises; selection and compensation of administrative law judge
Sec. 35.1. (a) The board in the discharge of its functions may inspect the premises involved in the dispute.
(b) The board shall select an administrative law judge under IC 4-21.5-3-9. However, if the board selects any individual who is not a member of the board, that individual must be an attorney. Any attorney so appointed shall receive reasonable compensation as determined by the commissioner.
(Formerly: Acts 1973, P.L.241, SEC.36.) As amended by P.L.34-1988, SEC.12; P.L.48-2009, SEC.2.

IC 22-8-1.1-35.2
Administrative services
Sec. 35.2. The commissioner and the department shall provide such administrative services, including docketing, stenographic, and recordkeeping services, as the board may require in discharging its function under this chapter.
(Formerly: Acts 1973, P.L.241, SEC.37.) As amended by P.L.37-1985, SEC.38.

IC 22-8-1.1-35.3 Hearing; notice; intervention
Sec. 35.3. (a) When a dispute has been certified to the board by the commissioner pursuant to section 28.5 of this chapter, the board shall promptly schedule a hearing according to rules of procedure issued by the board, giving reasonable notice thereof to the employer and to the affected employee, or representative of employees.
(b) An employee or his authorized representative, even though he has not previously filed a petition for review, shall be permitted to intervene under IC 4-21.5-3-21 and participate as a party in said hearing, provided such intervention is timely and will not unduly delay the proceeding.
(c) Notwithstanding IC 4-21.5-5-2, an employee or authorized representative is entitled to file a petition for judicial review under IC 4-21.5-5 only concerning the time fixed for abatement of a violation.
(d) An employer may intervene under IC 4-21.5-3-21 in a proceeding initiated by a petition for review of an employee or representative of an employee.
(Formerly: Acts 1973, P.L.241, SEC.38.) As amended by P.L.34-1988, SEC.13.

IC 22-8-1.1-35.4
Hearing procedure
Sec. 35.4. Proceedings in any hearing shall be conducted in accordance with IC 4-21.5-3.
(Formerly: Acts 1973, P.L.241, SEC.39.) As amended by P.L.7-1987, SEC.97.

IC 22-8-1.1-35.5
Judicial review
Sec. 35.5. Judicial review of any final order of the board shall be under IC 4-21.5-5.
(Formerly: Acts 1973, P.L.241, SEC.40.) As amended by P.L.7-1987, SEC.98.

IC 22-8-1.1-35.6
Enforcement of safety orders; penalty assessment; failure to comply
Sec. 35.6. (a) A safety order, penalty assessment, or notice of failure to correct violation which has become final, either through lack of any contest under section 28.1 of this chapter, or after final action by the board, or after judicial review, shall be enforced by the commissioner under this section or section 35.7 of this chapter. The remedies provided in this chapter are cumulative and are in addition to any other remedy available to the commissioner. The commissioner's decision to pursue one (1) of the remedies does not preclude the subsequent or corresponding use of one (1) or more of the other remedies available to the commissioner.
(b) If an employer fails to comply, the commissioner may refer the matter to the attorney general, who shall promptly institute

proceedings under IC 4-21.5-6 to enforce the safety order, penalty assessment, or notice of failure to correct violation.
(Formerly: Acts 1973, P.L.241, SEC.41.) As amended by P.L.34-1988, SEC.14; P.L.33-2009, SEC.1.

IC 22-8-1.1-35.7
Collection of penalty assessments; judgment liens
Sec. 35.7. (a) If an employer fails to pay a penalty assessed under this chapter within ten (10) calendar days of the date that the assessment is final under section 35.6 of this chapter, the commissioner or the commissioner's representative may file with the circuit court clerk of any county in which the employer owns any interest in property, real or personal, tangible or intangible, a warrant for the amount of the assessment and interest, if applicable. The commissioner or the commissioner's representative may also send the warrant to the sheriff of any county in which the employer owns real or personal property and direct the sheriff to file the warrant with the circuit court clerk.
(b) When the circuit court clerk receives the warrant from the commissioner, the commissioner's representative, or the sheriff, the clerk shall record the warrant by making an entry in the judgment debtor's column of the judgment record listing the following:
(1) The name of the employer stated in the warrant.
(2) The amount of the warrant.
(3) The date the warrant was filed with the clerk.
(c) When the entry is made, the total amount of the warrant becomes a judgment against the employer. The judgment creates a lien in favor of the state that attaches to all the employer's interest in any real or personal property in the county.
(d) At least thirty (30) calendar days before the date on which the commissioner intends to file a warrant as provided by subsection (a) in order to impose a lien on real or personal property, the commissioner or the commissioner's representative must send a written notice:
(1) to the owner of the real or personal property that would be subject to the lien; or
(2) if the owner of record cannot be identified, to the tenant or other person having control of the real or personal property;
of the date on which the commissioner or the commissioner's representative intends to file the warrant in order to impose a lien on the real or personal property. The commissioner or the commissioner's representative shall provide the circuit court clerk of the county in which the real or personal property that would be subject to the lien is located with a copy of the written notice described in this subsection.
(e) A judgment obtained under subsection (c) is valid for ten (10) years from the date the judgment is filed.
(f) A judgment obtained under subsection (c) shall be released by the commissioner:
(1) after the judgment, including all accrued interest to the date

of payment, has been fully satisfied; or
(2) if the commissioner determines that the assessment or the issuance of the warrant was in error.
(g) If the commissioner determines that the filing of a warrant was in error, the commissioner or the commissioner's representative shall mail a release of the judgment to the employer and the circuit court clerk of each county where the warrant was filed. The commissioner or the commissioner's representative shall mail the release as soon as possible but not later than seven (7) calendar days after:
(1) the determination by the commissioner that the filing of the warrant was in error; and
(2) the receipt of information by the commissioner or the commissioner's representative that the judgment has been recorded under subsection (b).
(h) A release issued under subsection (g) must state that the filing of the warrant was in error.
(i) After a warrant becomes a judgment under subsection (c), the commissioner may levy upon the property of the employer that is held by a financial institution (as defined in IC 5-13-4-10) by sending a claim to the financial institution. Upon receipt of a claim under this subsection, the financial institution shall surrender to the commissioner or the commissioner's representative the employer's property. If the amount or value of the employer's property exceeds the amount owed to the state by the employer, the financial institution shall surrender the employer's property in an amount equal to the amount owed. After receiving the commissioner's notice of levy, the financial institution is required to place a sixty (60) day hold or restriction on the withdrawal of funds the employer has on deposit or subsequently deposits, in an amount not to exceed the amount owed.
As added by P.L.33-2009, SEC.2. Amended by P.L.1-2010, SEC.89.

IC 22-8-1.1-36
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-36.1
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2251.)

IC 22-8-1.1-37
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-37.1
False statements, representations, or certifications
Sec. 37.1. No person may make a false statement, representation, or certification in any application, record, report, plan, or other document required pursuant to this chapter.
(Formerly: Acts 1973, P.L.241, SEC.43.) As amended by Acts 1978,

P.L.2, SEC.2234.

IC 22-8-1.1-38
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-38.1
Discrimination against employee filing complaint or testifying; complaint; remedy; notice of determination
Sec. 38.1. (a) No person shall discharge or in any way discriminate against any employee because such employee has filed a complaint or instituted or caused to be instituted any proceeding under or related to this chapter or has testified or is about to testify in any such proceeding or because of the exercise by such employee on behalf of himself or others of any right afforded by this chapter.
(b) Any employee who believes that he has been discharged or otherwise discriminated against by any person in violation of this section may, within thirty (30) calendar days after such violation occurs, file a complaint with the commissioner alleging such discrimination.
Upon receipt of such complaint, the commissioner shall cause such investigation to be made as he deems appropriate. If after such investigation, the commissioner determines that the provisions of this section have been violated, he, through the attorney general, shall, within one hundred twenty (120) days after receipt of said complaint, bring an action in the circuit courts of Indiana. The circuit courts of Indiana shall have jurisdiction to restrain violations of this section and order all appropriate relief, including rehiring, or reinstatement of the employee to his former position with back pay, after taking into account any interim earnings of the employee.
(c) Within ninety (90) days of the receipt of a complaint filed under this section, the commissioner shall notify the complainant in writing of his determination under this section.
(Formerly: Acts 1973, P.L.241, SEC.44.)

IC 22-8-1.1-39
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-39.1
Imminent danger in workplace; petition for relief; orders; informing employer and employees of danger; mandamus
Sec. 39.1. (a) Whenever the commissioner is of the opinion that imminent danger exists in any workplace in this state, which condition can reasonably be expected to cause death or serious physical harm, the commissioner, through the attorney general, may petition the circuit court of the county in which such workplace is located for appropriate relief. Any order issued under this section may require such steps to be taken as may be necessary to avoid, correct, or remove such imminent danger and prohibit the

employment or presence of any individual in locations or under conditions where such imminent danger exists, except individuals whose presence is necessary to avoid, correct, or remove such imminent danger or to maintain the capacity of a continuous process operation to resume normal operations without a complete cessation of operations, or where a cessation of operations is necessary, to permit such to be accomplished in a safe and orderly manner.
(b) Whenever and as soon as an inspector concludes that conditions or practices described in subsection (a) exist in any place of employment, he shall inform the affected employers and employees of the danger and that he is recommending to the commissioner that relief be sought.
(c) If the commissioner arbitrarily or capriciously fails to seek relief under this section, any employee who may be injured by reason of such failure, or the representative of such employees, may bring an action against the commissioner, in the circuit court of the county in which the imminent danger is alleged to exist or the employer has its principal office, for a writ of mandamus to compel the commissioner to seek such an order and for such further relief as may be appropriate.
(Formerly: Acts 1973, P.L.241, SEC.45.)

IC 22-8-1.1-40
INSafe; program of occupational health and safety education and training
Sec. 40. A division of the department to be known as INSafe is created to implement a program of occupational health and safety education and training.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.46.) As amended by P.L.37-1985, SEC.39; P.L.32-2008, SEC.2.

IC 22-8-1.1-41
INSafe; duties
Sec. 41. The duties of INSafe shall include, but not be limited to, the following:
(1) Development of a statewide health and safety education and training program to acquaint employers, supervisors, employees, and union leaders with the most modern and effective techniques of accident investigation and prevention.
(2) Development and promotion of the consultative educational approach as a desirable and effective long range solution to occupational health and safety problems.
(3) Development of training programs for occupational health and safety personnel.
(4) Planning, organizing, and attending occupational health and safety seminars, conferences, and meetings designed for management, supervisory personnel, employees, and union representatives.
(5) Definition and establishment of necessary research projects.
(6) Arrangement and procurement of necessary contractual

services and training aids.
(7) Planning, developing, organizing, attending, and presenting specific occupational health and safety programs for employer groups.
(8) Conducting onsite consultations upon request from an employer. Onsite consultation shall be defined by INSafe by rule under IC 4-22-2.
(9) Providing occupational health and safety pamphlets, booklets, brochures, and other appropriate health and safety media.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.47; Acts 1975, P.L.255, SEC.1.) As amended by P.L.37-1985, SEC.40; P.L.34-1988, SEC.15; P.L.32-2008, SEC.3.

IC 22-8-1.1-42
INSafe; staff
Sec. 42. The director and staff of INSafe shall be selected and appointed by the commissioner under IC 4-15-2.2.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.48.) As amended by P.L.144-1986, SEC.176; P.L.32-2008, SEC.4; P.L.6-2012, SEC.159.

IC 22-8-1.1-43
INSafe; employer annual report
Sec. 43. (a) To insure the availability of accurate, timely statistical data concerning occupational health and safety, all employers having one (1) or more employees simultaneously employed shall submit annual reports to INSafe (on a form and in a manner prescribed by the director) of all disabling work injuries.
(b) INSafe may exempt from the requirement of subsection (a) those classes of employers for whose operations adequate records of safety experience are already available. INSafe may also exempt any employer when, in the judgment of the director, the submission of annual reports by the employer is not necessary to carry out the purposes of this chapter and would be an undue burden upon the employer because of size, the nature of its operation or other special circumstances.
(Formerly: Acts 1971, P.L.356, SEC.1.) As amended by P.L.32-2008, SEC.5.

IC 22-8-1.1-43.1
Employer records and reports; death and disaster reporting
Sec. 43.1. (a) The commissioner may adopt rules requiring all employers having eleven (11) or more employees employed to make and retain records of, and to make reports on, all work related deaths, injuries, and illnesses.
(b) Deaths and disasters shall be reported directly to the commissioner within eight (8) hours. "Disaster" is any incident which results in the hospitalization of three (3) or more persons.
(Formerly: Acts 1973, P.L.241, SEC.49; Acts 1975, P.L.255, SEC.2.)

As amended by P.L.28-1988, SEC.69; P.L.234-2003, SEC.1.

IC 22-8-1.1-44
Repealed
(Repealed by Acts 1973, P.L.241, SEC.57.)

IC 22-8-1.1-44.1
Repealed
(Repealed by Acts 1979, P.L.17, SEC.55.)

IC 22-8-1.1-45
Safety and health consultation service for employers; tax levy
Sec. 45. If the balance in the special fund for safety and health consultation service on April 1 of each year is less than six hundred thousand dollars ($600,000) an annual tax is imposed to finance the safety and health consultation service for employers under section 41 of this chapter.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1975, P.L.255, SEC.3.) As amended by Acts 1982, P.L.95, SEC.10; P.L.37-1985, SEC.41; P.L.34-1988, SEC.16.

IC 22-8-1.1-46
Tax; worker's compensation insurance carriers and self-insured employers
Sec. 46. The tax is imposed upon:
(1) each insurance carrier licensed to do worker's compensation business in the state; and
(2) each self-insured employer.
(Formerly: Acts 1971, P.L.356, SEC.1.) As amended by P.L.28-1988, SEC.70.

IC 22-8-1.1-47
Tax; amount; loss for purpose of worker's compensation insurance rates
Sec. 47. The annual tax shall be an amount equal to three-fourths of one percent (0.75%) of the total worker's compensation benefits paid in this state by the insurance carrier and self-insured employers as provided in section 46 of this chapter during the preceding calendar year, excluding medical payments. The tax shall constitute an element of loss for the purpose of establishing worker's compensation insurance rates.
(Formerly: Acts 1971, P.L.356, SEC.1.) As amended by P.L.144-1986, SEC.177; P.L.28-1988, SEC.71.

IC 22-8-1.1-48
Use of tax revenues; appropriations; payment date
Sec. 48. (a) The tax shall be paid directly to the director who shall deposit the revenues in a special fund to be used solely for safety and health consultation, education, and training services for employer groups and for onsite consultation service as provided in section 41

of this chapter. These revenues shall not be transferable to any other fund and shall not revert to the general fund at the end of any fiscal year.
(b) Tax revenues as provided for in section 47 of this chapter shall be made available to INSafe only by appropriation of the general assembly based upon the needs of INSafe as determined by the department and submitted in the form of a budget in the manner provided by law.
(c) The annual tax payment is due and payable on or before May 1 of each year in which the tax is imposed.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1975, P.L.255, SEC.4.) As amended by Acts 1982, P.L.95, SEC.11; P.L.37-1985, SEC.42; P.L.34-1988, SEC.17; P.L.32-2008, SEC.6; P.L.76-2012, SEC.3.

IC 22-8-1.1-48.1
Rules governing functions of chapter
Sec. 48.1. The commissioner of labor, the occupational safety standards commission, the board of safety review, and INSafe shall have the power to make rules governing functions under this chapter, provided such rules shall not be inconsistent with this chapter or other applicable statutes.
(Formerly: Acts 1973, P.L.241, SEC.51.) As amended by P.L.32-2008, SEC.7.

IC 22-8-1.1-48.2
Disposition of penalties
Sec. 48.2. All penalties and fines which may be collected shall be paid into the state general fund.
(Formerly: Acts 1973, P.L.241, SEC.52.)

IC 22-8-1.1-48.3
Construction of chapter with other laws
Sec. 48.3. Nothing in this chapter shall be construed to supersede or in any manner affect any worker's compensation or occupational diseases law, or any other statutory rights, duties, or liabilities, or create any private right of action.
(Formerly: Acts 1973, P.L.241, SEC.53.) As amended by P.L.28-1988, SEC.72.

IC 22-8-1.1-48.4
Confidentiality of trade secrets; violations
Sec. 48.4. (a) All information reported to or otherwise obtained by the commissioner, the designated representatives of the commissioner, the department of labor, the occupational safety standards commission, the board of safety review, INSafe, and the agents and employees of any of them that contains or might reveal a trade secret, shall be considered confidential and shall be disclosed only to such other officers or employees concerned with the functions set forth in this chapter as may be necessary for them to discharge their duties under this chapter. In any proceeding, the

commissioner, the commission, the board, or a court shall issue such orders as may be appropriate, including the impoundment of files, or portions of files, to protect the confidentiality of trade secrets.
(b) No person may violate the confidentiality of trade secrets.
(Formerly: Acts 1973, P.L.241, SEC.54.) As amended by Acts 1978, P.L.2, SEC.2235; P.L.37-1985, SEC.43; P.L.32-2008, SEC.8.

IC 22-8-1.1-49
Violations
Sec. 49. A person who knowingly violates this chapter commits a Class B misdemeanor, except as otherwise provided.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.55.) As amended by Acts 1978, P.L.2, SEC.2236.

IC 22-8-1.1-50
Title of chapter
Sec. 50. This chapter shall be known as The Indiana Occupational Safety and Health Act (IOSHA).
(Formerly: Acts 1974, P.L.1, SEC.10.)

IC 22-8-1.1-51
Restriction on assessment of penalty
Sec. 51. (a) This section does not affect the ability or duty of the commissioner or the commissioner's designee to conduct investigations in the following circumstances:
(1) An employee requests an inspection under section 24.1 of this chapter.
(2) The commissioner receives a report of a death under section 43.1 of this chapter.
(3) The commissioner receives a report of a disaster under section 43.1 of this chapter.
(b) If:
(1) INSafe conducts an onsite consultation for an employer; and
(2) the employer complied in good faith with an act of the abatement of the particular alleged violation recommended by INSafe;
the commissioner may not assess a penalty against the employer under section 25.1 of this chapter for an alleged violation of a condition or practice that INSafe specifically examined.
(c) Subsection (b) applies only on a first inspection by the commissioner following an onsite consultation with INSafe. This section does not relieve an employer of any obligation to stay in compliance with any safety or health standard or law which changes following an onsite consultation with INSafe.
As added by P.L.220-1995, SEC.3. Amended by P.L.1-2009, SEC.128.

IC 22-8-1.1-52
Commissioner and employees not subject to subpoena except in certain circumstances Sec. 52. This section does not apply to a subpoena requesting only documents or other records. Neither the commissioner nor any employee or former employee of the department is subject to subpoena for purposes of inquiry into any occupational safety and health inspection, except in the following circumstances:
(1) An enforcement proceeding is brought under this chapter.
(2) An action is filed in which the department is a party.
(3) The commissioner consents in writing to waive the exemption provided by this section.
(4) A court finds that:
(A) the information sought is essential to the underlying case;
(B) there are no reasonable alternative means for acquiring the information; and
(C) a significant injustice would occur if the requested testimony was not available.
As added by P.L.76-2012, SEC.4.



CHAPTER 2. REPEALED



CHAPTER 4. PRIVATE SECTOR CONSTRUCTION SAFETY






ARTICLE 9. CIVIL RIGHTS

CHAPTER 1. CIVIL RIGHTS ENFORCEMENT

IC 22-9-1-1
Title of chapter
Sec. 1. IC 1971, 22-9-1 shall be known as the Indiana Civil Rights Law.
(Formerly: Acts 1961, c.208, s.1; Acts 1963, c.173, s.1; Acts 1971, P.L.357, SEC.1.)

IC 22-9-1-2
Public policy; construction of chapter
Sec. 2. (a) It is the public policy of the state to provide all of its citizens equal opportunity for education, employment, access to public conveniences and accommodations, and acquisition through purchase or rental of real property, including but not limited to housing, and to eliminate segregation or separation based solely on race, religion, color, sex, disability, national origin or ancestry, since such segregation is an impediment to equal opportunity. Equal education and employment opportunities and equal access to and use of public accommodations and equal opportunity for acquisition of real property are hereby declared to be civil rights.
(b) The practice of denying these rights to properly qualified persons by reason of the race, religion, color, sex, disability, national origin, or ancestry of such person is contrary to the principles of freedom and equality of opportunity and is a burden to the objectives of the public policy of this state and shall be considered as discriminatory practices. The promotion of equal opportunity without regard to race, religion, color, sex, disability, national origin, or ancestry through reasonable methods is the purpose of this chapter.
(c) It is also the public policy of this state to protect employers, labor organizations, employment agencies, property owners, real estate brokers, builders, and lending institutions from unfounded charges of discrimination.
(d) It is hereby declared to be contrary to the public policy of the state and an unlawful practice for any person, for profit, to induce or

attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, religion, color, sex, disability, national origin, or ancestry.
(e) The general assembly recognizes that on February 16, 1972, there are institutions of learning in Indiana presently and traditionally following the practice of limiting admission of students to males or to females. It is further recognized that it would be unreasonable to impose upon these institutions the expense of remodeling facilities to accommodate students of both sexes, and that educational facilities of similar quality and type are available in coeducational institutions for those students desiring such facilities. It is further recognized that this chapter is susceptible of interpretation to prevent these institutions from continuing their traditional policies, a result not intended by the general assembly. Therefore, the amendment effected by Acts 1972, P.L.176, is desirable to permit the continuation of the policies described.
(f) This chapter shall be construed broadly to effectuate its purpose.
(Formerly: Acts 1961, c.208, s.2; Acts 1963, c.173, s.2; Acts 1965, c.214, s.1; Acts 1967, c.276, s.1; Acts 1969, c.298, s.1; Acts 1971, P.L.357, SEC.2; Acts 1975, P.L.256, SEC.1.) As amended by P.L.5-1988, SEC.116; P.L.23-1993, SEC.130.

IC 22-9-1-3
Definitions
Sec. 3. As used in this chapter:
(a) "Person" means one (1) or more individuals, partnerships, associations, organizations, limited liability companies, corporations, labor organizations, cooperatives, legal representatives, trustees, trustees in bankruptcy, receivers, and other organized groups of persons.
(b) "Commission" means the civil rights commission created under section 4 of this chapter.
(c) "Director" means the director of the civil rights commission.
(d) "Deputy director" means the deputy director of the civil rights commission.
(e) "Commission attorney" means the deputy attorney general, such assistants of the attorney general as may be assigned to the commission, or such other attorney as may be engaged by the commission.
(f) "Consent agreement" means a formal agreement entered into in lieu of adjudication.
(g) "Affirmative action" means those acts that the commission determines necessary to assure compliance with the Indiana civil rights law.
(h) "Employer" means the state or any political or civil subdivision thereof and any person employing six (6) or more persons within the state, except that the term "employer" does not include: (1) any nonprofit corporation or association organized exclusively for fraternal or religious purposes;
(2) any school, educational, or charitable religious institution owned or conducted by or affiliated with a church or religious institution; or
(3) any exclusively social club, corporation, or association that is not organized for profit.
(i) "Employee" means any person employed by another for wages or salary. However, the term does not include any individual employed:
(1) by the individual's parents, spouse, or child; or
(2) in the domestic service of any person.
(j) "Labor organization" means any organization that exists for the purpose in whole or in part of collective bargaining or of dealing with employers concerning grievances, terms, or conditions of employment or for other mutual aid or protection in relation to employment.
(k) "Employment agency" means any person undertaking with or without compensation to procure, recruit, refer, or place employees.
(l) "Discriminatory practice" means:
(1) the exclusion of a person from equal opportunities because of race, religion, color, sex, disability, national origin, or ancestry;
(2) a system that excludes persons from equal opportunities because of race, religion, color, sex, disability, national origin, or ancestry;
(3) the promotion of racial segregation or separation in any manner, including but not limited to the inducing of or the attempting to induce for profit any person to sell or rent any dwelling by representations regarding the entry or prospective entry in the neighborhood of a person or persons of a particular race, religion, color, sex, disability, national origin, or ancestry; or
(4) a violation of IC 22-9-5 that occurs after July 25, 1992, and is committed by a covered entity (as defined in IC 22-9-5-4).
Every discriminatory practice relating to the acquisition or sale of real estate, education, public accommodations, employment, or the extending of credit (as defined in IC 24-4.5-1-301.5) shall be considered unlawful unless it is specifically exempted by this chapter.
(m) "Public accommodation" means any establishment that caters or offers its services or facilities or goods to the general public.
(n) "Complainant" means:
(1) any individual charging on the individual's own behalf to have been personally aggrieved by a discriminatory practice; or
(2) the director or deputy director of the commission charging that a discriminatory practice was committed against a person other than himself or a class of people, in order to vindicate the public policy of the state (as defined in section 2 of this chapter). (o) "Complaint" means any written grievance that is:
(1) sufficiently complete and filed by a complainant with the commission; or
(2) filed by a complainant as a civil action in the circuit or superior court having jurisdiction in the county in which the alleged discriminatory practice occurred.
The original of any complaint filed under subdivision (1) shall be signed and verified by the complainant.
(p) "Sufficiently complete" refers to a complaint that includes:
(1) the full name and address of the complainant;
(2) the name and address of the respondent against whom the complaint is made;
(3) the alleged discriminatory practice and a statement of particulars thereof;
(4) the date or dates and places of the alleged discriminatory practice and if the alleged discriminatory practice is of a continuing nature the dates between which continuing acts of discrimination are alleged to have occurred; and
(5) a statement as to any other action, civil or criminal, instituted in any other form based upon the same grievance alleged in the complaint, together with a statement as to the status or disposition of the other action.
No complaint shall be valid unless filed within one hundred eighty (180) days from the date of the occurrence of the alleged discriminatory practice.
(q) "Sex" as it applies to segregation or separation in this chapter applies to all types of employment, education, public accommodations, and housing. However:
(1) it shall not be a discriminatory practice to maintain separate restrooms;
(2) it shall not be an unlawful employment practice for an employer to hire and employ employees, for an employment agency to classify or refer for employment any individual, for a labor organization to classify its membership or to classify or refer for employment any individual, or for an employer, labor organization, or joint labor management committee controlling apprenticeship or other training or retraining programs to admit or employ any other individual in any program on the basis of sex in those certain instances where sex is a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise; and
(3) it shall not be a discriminatory practice for a private or religious educational institution to continue to maintain and enforce a policy of admitting students of one (1) sex only.
(r) "Disabled" or "disability" means the physical or mental condition of a person that constitutes a substantial disability. In reference to employment, under this chapter, "disabled or disability" also means the physical or mental condition of a person that constitutes a substantial disability unrelated to the person's ability to engage in a particular occupation. (Formerly: Acts 1961, c.208, s.3; Acts 1963, c.173, s.3; Acts 1967, c.276, s.2; Acts 1969, c.298, s.2; Acts 1971, P.L.357, SEC.3; Acts 1972, P.L.176, SEC.2; Acts 1974, P.L.111, SEC.1; Acts 1975, P.L.256, SEC.2.) As amended by Acts 1978, P.L.123, SEC.1; P.L.37-1985, SEC.44; P.L.111-1992, SEC.1; P.L.8-1993, SEC.292; P.L.23-1993, SEC.131; P.L.203-1993, SEC.1; P.L.1-1994, SEC.114; P.L.14-1994, SEC.2; P.L.164-1997, SEC.1; P.L.35-2010, SEC.3.

IC 22-9-1-4
Civil rights commission; creation
Sec. 4. (a) There is hereby created a civil rights commission composed of seven (7) members, not more than four (4) of whom shall be members of the same political party, to be appointed by the governor. In making such appointments, the governor shall take into consideration all interests in the community including but not limited to the interests of minority groups, employers, labor, and the public.
(b) Except as provided in IC 4-21.5-2, IC 4-21.5 applies to the commission.
(c) Successors to all members of the commission shall be appointed for terms of four (4) years, excepting when appointed to fill a vacancy, in which case such appointment shall be for the unexpired term.
(d) Members of the commission may be removed by the governor for cause but for no other reason.
(e) The members of the commission shall be paid per diem and travel expenses and other necessary and reasonable expenses for attendance at meetings and hearings of the commission.
(Formerly: Acts 1961, c.208, s.4; Acts 1963, c.173, s.4; Acts 1969, c.298, s.3; Acts 1971, P.L.357, SEC.4.) As amended by P.L.7-1987, SEC.99.

IC 22-9-1-5
Civil rights commission; appointment of members; meetings
Sec. 5. The members of the Commission shall be appointed within thirty (30) days after the effective date of IC 1971 22-9-1 and the first meeting thereof shall be called by the member first appointed within sixty (60) days after the effective date of IC 1971, 22-9-1.
At its first meeting and at each annual meeting held thereafter, the Commission shall organize by the election of a chairman and vice chairman from its membership, each of whom, except those first elected, shall serve for a term of one (1) year and until his successor is elected.
The Commission shall hold one (1) regular meeting each month, and such called meetings as its chairman may deem to be necessary. The April meeting shall be the annual meeting.
(Formerly: Acts 1961, c.208, s.5; Acts 1971, P.L.357, SEC.5.)

IC 22-9-1-6
Civil rights commission; powers and duties
Sec. 6. (a) The commission shall establish and maintain a

permanent office in the city of Indianapolis.
(b) Except as it concerns judicial review, the commission may adopt rules under IC 4-22-2 to implement this chapter.
(c) The commission shall formulate policies to effectuate the purposes of this chapter and make recommendations to agencies and officers of the state or local subdivisions thereof to effectuate such policies. The several departments, commissions, divisions, authorities, boards, bureaus, agencies, and officers of the state or any political subdivision or agency thereof shall furnish the commission, upon its request, all records, papers, and information in their possession relating to any matter before the commission.
(d) The commission shall receive and investigate complaints alleging discriminatory practices. The commission shall not hold hearings in the absence of a complaint. All investigations of complaints shall be conducted by staff members of the civil rights commission or their agents.
(e) The commission may create such advisory agencies and conciliation councils, local or statewide, as will aid in effectuating the purposes of this chapter. The commission may itself, or it may empower these agencies and councils to:
(1) study the problems of discrimination in the areas covered by section 2 of this chapter when based on race, religion, color, sex, handicap, national origin, or ancestry; and
(2) foster through community effort, or otherwise, good will among the groups and elements of the population of the state.
These agencies and councils may make recommendation to the commission for the development of policies and procedures in general. Advisory agencies and conciliation councils created by the commission shall be composed of representative citizens serving without pay, but with reimbursement for reasonable and necessary actual expenses.
(f) The commission may issue such publications and such results of investigations and research as in its judgment will tend to promote good will and minimize or eliminate discrimination because of race, religion, color, sex, handicap, national origin, or ancestry.
(g) The commission shall prevent any person from discharging, expelling, or otherwise discriminating against any other person because the person filed a complaint, testified in any hearing before this commission, or in any way assisted the commission in any matter under its investigation.
(h) The commission may hold hearings, subpoena witnesses, compel their attendance, administer oaths, take the testimony of any person under oath, and require the production for examination of any books and papers relating to any matter under investigation or in question before the commission. The commission may make rules as to the issuance of subpoenas by individual commissioners. Contumacy or refusal to obey a subpoena issued under this section shall constitute a contempt. All hearings shall be held within Indiana at a location determined by the commission. A citation of contempt may be issued upon application by the commission to the circuit or

superior court in the county in which the hearing is held or in which the witness resides or transacts business.
(i) The commission may appoint administrative law judges other than commissioners, when an appointment is deemed necessary by a majority of the commission. The administrative law judges shall be members in good standing before the bar of Indiana and shall be appointed by the chairman of the commission. An administrative law judge appointed under this subsection shall have the same powers and duties as a commissioner sitting as an administrative law judge. However, the administrative law judge may not issue subpoenas.
(j) The commission shall state its findings of fact after a hearing and, if the commission finds a person has engaged in an unlawful discriminatory practice, shall cause to be served on this person an order requiring the person to cease and desist from the unlawful discriminatory practice and requiring the person to take further affirmative action as will effectuate the purposes of this chapter, including but not limited to the power:
(A) to restore complainant's losses incurred as a result of discriminatory treatment, as the commission may deem necessary to assure justice; however, this specific provision when applied to orders pertaining to employment shall include only wages, salary, or commissions;
(B) to require the posting of notice setting forth the public policy of Indiana concerning civil rights and respondent's compliance with the policy in places of public accommodations;
(C) to require proof of compliance to be filed by respondent at periodic intervals; and
(D) to require a person who has been found to be in violation of this chapter and who is licensed by a state agency authorized to grant a license to show cause to the licensing agency why his license should not be revoked or suspended.
(k) Judicial review of a cease and desist order or other affirmative action as referred to in this chapter may be obtained under IC 22-9-8. If no proceeding to obtain judicial review is instituted within thirty (30) days from receipt of notice by a person that an order has been made by the commission, the commission, if it determines that the person upon whom the cease and desist order has been served is not complying or is making no effort to comply, may obtain a decree of a court for the enforcement of the order in circuit or superior court upon showing that the person is subject to the commission's jurisdiction and resides or transacts business within the county in which the petition for enforcement is brought.
(l) If, upon all the evidence, the commission shall find that a person has not engaged in any unlawful practice or violation of this chapter, the commission shall state its findings of facts and shall issue and cause to be served on the complainant an order dismissing the complaint as to the person.
(m) The commission may furnish technical assistance requested by persons subject to this chapter to further compliance with this chapter or with an order issued thereunder. (n) The commission shall promote the creation of local civil rights agencies to cooperate with individuals, neighborhood associations, and state, local, and other agencies, both public and private, including agencies of the federal government and of other states.
(o) The commission may reduce the terms of conciliation agreed to by the parties to writing (to be called a consent agreement) that the parties and a majority of the commissioners shall sign. When signed, the consent agreement shall have the same effect as a cease and desist order issued under subsection (j). If the commission determines that a party to the consent agreement is not complying with it, the commission may obtain enforcement of the consent agreement in a circuit or superior court upon showing that the party is not complying with the consent agreement and the party is subject to the commission's jurisdiction and resides or transacts business within the county in which the petition for enforcement is brought.
(p) In lieu of investigating a complaint and holding a hearing under this section, the commission may issue an order based on findings and determinations by the federal Department of Housing and Urban Development or the federal Equal Employment Opportunity Commission concerning a complaint that has been filed with one (1) of these federal agencies and with the commission. The commission shall adopt by rule standards under which the commission may issue such an order.
(q) Upon notice that a complaint is the subject of an action in a federal court, the commission shall immediately cease investigation of the complaint and may not conduct hearings or issue findings of fact or orders concerning that complaint.
(Formerly: Acts 1961, c.208, s.6; Acts 1963, c.173, s.5; Acts 1965, c.214, s.2; Acts 1967, c.276, s.3; Acts 1969, c.298, s.4; Acts 1971, P.L.357, SEC.6; Acts 1974, P.L.111, SEC.2; Acts 1975, P.L.256, SEC.3.) As amended by Acts 1978, P.L.6, SEC.33; Acts 1979, P.L.31, SEC.13; P.L.37-1985, SEC.45; P.L.7-1987, SEC.100; P.L.111-1992, SEC.2; P.L.1-1993, SEC.187; P.L.23-1993, SEC.132; P.L.203-1993, SEC.2; P.L.14-1994, SEC.3; P.L.1-1994, SEC.115; P.L.2-1995, SEC.84; P.L.100-2012, SEC.59.

IC 22-9-1-7
Educational programs
Sec. 7. In order to eliminate prejudice among the various racial, religious, and ethnic groups in this state and to further goodwill among such groups, the commission, in cooperation with the state department of education and the universities and colleges of the state, and such other universities and colleges as are willing to cooperate, is directed to prepare a comprehensive educational program, designed to emphasize the origin of prejudice against such minority groups, its harmful effects, its incompatibility with American principles of equality and fair play, and violation of the brotherhood of man.
(Formerly: Acts 1961, c.208, s.7.) As amended by P.L.20-1984, SEC.196.
IC 22-9-1-8
Civil rights commission; director
Sec. 8. The governor shall select and appoint a director who shall be secretary of the commission and chief administrative officer for the commission. The director shall devote his entire time and effort to the administration of the provisions of this chapter and shall not engage in or have any interest in any business or activity which may create a conflict of interest. The salary of the director shall be fixed by the governor with the approval of the budget agency.
(Formerly: Acts 1961, c.208, s.8.) As amended by P.L.144-1986, SEC.178.

IC 22-9-1-9
Civil rights commission; director; oath of office
Sec. 9. The director and the members of the commission before entering upon the discharge of their official duties shall each take and subscribe to an oath of office which shall be endorsed upon their respective certificates of appointment.
(Formerly: Acts 1961, c.208, s.9.)

IC 22-9-1-10
Public contractors; public utility franchises
Sec. 10. Every contract to which the state or any of its political or civil subdivisions is a party, including franchises granted to public utilities, shall contain a provision requiring the contractor and his subcontractors not to discriminate against any employee or applicant for employment to be employed in the performance of such contract, with respect to his hire, tenure, terms, conditions or privileges of employment or any matter directly or indirectly related to employment, because of his race, religion, color, sex, disability, national origin, or ancestry. Breach of this covenant may be regarded as a material breach of the contract.
(Formerly: Acts 1961, c.208, s.10; Acts 1971, P.L.357, SEC.7; Acts 1975, P.L.256, SEC.4.) As amended by P.L.23-1993, SEC.133.

IC 22-9-1-11
Investigation of complaints; recommendations to legislature
Sec. 11. In addition to its power to investigate the discriminatory practices referred to in this chapter, the commission may receive written complaints of violation of this chapter or other discriminatory practices based upon race, religion, color, sex, national origin, or ancestry and to investigate such complaints as it deems meritorious, or to conduct such investigation in the absence of complaints whenever it deems it in the public interest. It may transmit to the general assembly its recommendations for legislation designed to aid in the removing of such discrimination.
(Formerly: Acts 1961, c.208, s.11; Acts 1974, P.L.111, SEC.3.) As amended by P.L.144-1986, SEC.179.

IC 22-9-1-12 Repealed
(Repealed by Acts 1978, P.L.123, SEC.3.)

IC 22-9-1-12.1
"State agency" defined; local government; ordinances; exclusive jurisdiction; transfer of complaints; appeals
Sec. 12.1. (a) As used in this section, the term "state agency" means:
(1) every office, officer, board, commission, department, division, bureau, committee, fund, agency; and
(2) without limitation by reason of any enumeration in this section:
(A) every other instrumentality of the state, every hospital, every penal institution, and every other institutional enterprise and activity of the state, wherever located;
(B) the state educational institutions; and
(C) the judicial department of the state.
"State agency" does not mean counties, county offices of family and children, cities, towns, townships, school corporations (as defined in IC 20-18-2-16), or other municipal corporations, political subdivisions, or units of local government.
(b) Any city, town, or county is hereby authorized to adopt an ordinance or ordinances, which may include establishment or designation of an appropriate local commission, office, or agency to effectuate within its territorial jurisdiction the public policy of the state as declared in section 2 of this chapter without conflict with any of the provisions of this chapter. Any city or town may adopt such an ordinance or ordinances jointly with any other city or town located in the same county or jointly with that county. A city ordinance that establishes a local commission may provide that the members of the commission are to be appointed solely by the city executive or solely by the city legislative body or may provide for a combination of appointments by the city executive and the city legislative body. The board of commissioners of each county is also authorized to adopt ordinances in accordance with this section. An agency established or designated under this section has no jurisdiction over the state or any of its agencies.
(c) An ordinance adopted under this section may grant to the local agency the power to:
(1) investigate, conciliate, and hear complaints;
(2) subpoena and compel the attendance of witnesses or production of pertinent documents and records;
(3) administer oaths;
(4) examine witnesses;
(5) appoint hearing examiners or panels;
(6) make findings and recommendations;
(7) issue cease and desist orders or orders requiring remedial action;
(8) order payment of actual damages, except that damages to be paid as a result of discriminatory practices relating to

employment shall be limited to lost wages, salaries, commissions, or fringe benefits;
(9) institute actions for appropriate legal or equitable relief in a circuit or superior court;
(10) employ an executive director and other staff personnel;
(11) adopt rules and regulations;
(12) initiate complaints, except that no person who initiates a complaint may participate as a member of the agency in the hearing or disposition of the complaint; and
(13) conduct programs and activities to carry out the public policy of the state, as provided in section 2 of this chapter, within the territorial boundaries of a local agency.
(d) Any person who files a complaint with any local agency may not also file a complaint with the civil rights commission concerning any of the matters alleged in such complaint, and any person who files a complaint with the civil rights commission may not also file a complaint with any local agency concerning any of the matters alleged in such complaint. Any complaint filed with the commission may be transferred by the commission to any local agency having jurisdiction. The local agency shall proceed to act on the complaint as if it had been originally filed with the local agency as of the date that the complaint was filed with the commission. Any complaint filed with a local agency may be transferred by the local agency to the commission if the commission has jurisdiction. The commission shall proceed to act on the complaint as if it had been originally filed with the commission as of the date that the complaint was filed with the local agency. Nothing in this subsection shall affect such person's right to pursue any and all other rights and remedies available in any other state or federal forum.
(e) A decision of the local agency may be appealed under the terms of IC 4-21.5 the same as if it was a decision of a state agency.
As added by Acts 1978, P.L.123, SEC.2. Amended by Acts 1979, P.L.230, SEC.1; P.L.7-1987, SEC.101; P.L.111-1992, SEC.3; P.L.4-1993, SEC.259; P.L.5-1993, SEC.272; P.L.1-2005, SEC.188; P.L.2-2007, SEC.307.

IC 22-9-1-13
Employment of persons with physical disability; discrimination; promotion or transfer; physical accommodations
Sec. 13. (a) The prohibition against discrimination in employment because of disability does not apply to failure of an employer to employ or to retain as an employee any person who because of a disability is physically or otherwise unable to efficiently and safely perform, at the standards set by the employer, the duties required in that job.
(b) After a person with a disability is employed, the employer shall not be required under this chapter to promote or transfer such person with a disability to another job or occupation, unless, prior to such transfer, such person with a disability by training or experience is qualified for such job or occupation. (c) This section shall not be construed to require any employer to modify any physical accommodations or administrative procedures to accommodate a person with a disability.
(Formerly: Acts 1975, P.L.256, SEC.6.) As amended by Acts 1978, P.L.123, SEC.1; P.L.226-1985, SEC.1; P.L.23-1993, SEC.134.

IC 22-9-1-14
Repealed
(Repealed by P.L.2-1995, SEC.140.)

IC 22-9-1-16
Election of civil action
Sec. 16. (a) A respondent or a complainant may elect to have the claims that are the basis for a finding of probable cause decided in a civil action as provided by section 17 of this chapter. However, both the respondent and the complainant must agree in writing to have the claims decided in a court of law. The agreement must be on a form provided by the commission.
(b) The election may not be made if the commission has begun a hearing on the record under this chapter with regard to a finding of probable cause.
As added by P.L.14-1994, SEC.4. Amended by P.L.167-1996, SEC.1.

IC 22-9-1-17
Filing of civil action; relief; trial by court
Sec. 17. (a) If a timely election is made under section 16 of this chapter, the complainant may file a civil action in a circuit or superior court having jurisdiction in the county in which a discriminatory practice allegedly occurred.
(b) If the court finds that a discriminatory practice has occurred the court may grant the relief allowed under IC 22-9-1-6(j).
(c) A civil action filed under this section must be tried by the court without benefit of a jury.
As added by P.L.14-1994, SEC.5. Amended by P.L.100-2012, SEC.60.

IC 22-9-1-18
Hearings by commission; appeals
Sec. 18. (a) If a timely election is not made under section 16 of this chapter, the commission shall schedule a hearing on the finding of probable cause.
(b) Except as provided in subsection (c), IC 4-21.5 governs a hearing under this section.
(c) A proceeding under this section may not continue regarding an alleged discriminatory practice after the filing of a civil action.
(d) IC 22-9-8 governs appeal of a final order issued under this section.
As added by P.L.14-1994, SEC.6.



CHAPTER 2. AGE DISCRIMINATION

IC 22-9-2-2
Unfair employment practice; dismissal from employment
Sec. 2. It is declared to be an unfair employment practice and to be against public policy to dismiss from employment, or to refuse to employ or rehire, any person solely because of his age if such person has attained the age of forty (40) years and has not attained the age of seventy-five (75) years.
(Formerly: Acts 1965, c.368, s.2.) As amended by Acts 1979, P.L.206, SEC.4; P.L.166-2009, SEC.2.

IC 22-9-2-3
Unfair employment practice; labor organization membership
Sec. 3. It is hereby declared to be an unfair employment practice for any labor organization to deny full and equal membership rights to any applicant for membership or to fail or refuse to classify properly or refer for employment any member solely because of the age of such applicant or member if such person has attained the age of forty (40) years and has not attained the age of seventy-five (75) years.
(Formerly: Acts 1965, c.368, s.3.) As amended by Acts 1979, P.L.206, SEC.5; P.L.166-2009, SEC.3.

IC 22-9-2-4 Contracts; validity
Sec. 4. (a) Any provision in any contract, agreement or understanding entered into on or after October 1, 1965, but before October 1, 1979, which shall prevent or tend to prevent the employment of any person solely because of the person's age, who has attained the age of forty (40) years and has not attained the age of sixty-five (65) years shall be null and void.
(b) Any provision in any contract, agreement or understanding entered into after September 30, 1979, and before July 1, 2009, which prevents or tends to prevent the employment of any person solely because of the person's age, who has attained the age of forty (40) years and has not attained the age of seventy (70) years is null and void.
(c) Any provision in any contract, agreement, or understanding entered into after June 30, 2009, that prevents or tends to prevent the employment of any person who has attained forty (40) years of age and has not attained seventy-five (75) years of age solely because of the person's age is null and void.
(Formerly: Acts 1965, c.368, s.4.) As amended by Acts 1979, P.L.206, SEC.6; P.L.166-2009, SEC.4.

IC 22-9-2-5
Investigations; inspection
Sec. 5. The commissioner of labor shall investigate all complaints of discrimination, and for such purpose the commissioner shall have full power and authority:
(1) to receive, investigate and pass upon charges of discrimination against any person employed within the state; and
(2) to enter any place of business or employment within the state for the purpose of examination and making a transcript of records in any way appertaining to or having a bearing upon the question of the age of any person so employed.
(Formerly: Acts 1965, c.368, s.5.)

IC 22-9-2-6
Record of ages of employees; complaints; hearing; findings of fact
Sec. 6. Every person shall keep true and accurate records of the ages of all persons employed by him as reported by each employee, and shall upon demand furnish to the commissioner of labor, or his authorized representative, a true copy of any such record, verified upon oath. Such record shall be open to investigation by the commissioner at any reasonable time. If on all the testimony taken, the commissioner of labor shall make a preliminary determination that the employer has engaged in or is engaging in unfair employment practices, the commissioner shall endeavor to eliminate such unfair employment practices by informal methods of conference, conciliation and persuasion. If voluntary compliance cannot be obtained, the commissioner of labor shall be empowered to issue a complaint stating the charges and giving not less than ten (10) days' notice of hearing before the commissioner of labor at a

place therein fixed. Any complaint issued pursuant to this section must be so issued within four (4) months after the alleged unfair employment practices were committed. The respondent shall have the right to file an answer to such complaint and may appear at such hearing with or without counsel to present evidence and to examine and cross-examine witnesses. Upon the completion of testimony at such hearing, if determination is made that unfair practices were committed, the commissioner of labor shall state his findings of fact and, if satisfied therewith, may issue his finding that the employer has ceased to engage in unfair employment practices.
(Formerly: Acts 1965, c.368, s.6.)

IC 22-9-2-7
Complaint; dismissal; lack of evidence
Sec. 7. If the commissioner of labor shall find no probable cause exists to substantiate the charges, or, if upon all the evidence, he shall find that an employer has not engaged in unfair employment practices, the commissioner of labor shall state in writing his findings of fact and shall issue and cause to be served on the complainant an order dismissing the said complaint as to such employer.
(Formerly: Acts 1965, c.368, s.7.)

IC 22-9-2-8
Unfair employment practice; dismissing employee for furnishing evidence at hearing
Sec. 8. It shall be an unfair employment practice for any employer to discharge an employee because he has furnished evidence in connection with a complaint under this chapter.
(Formerly: Acts 1965, c.368, s.8.) As amended by P.L.144-1986, SEC.180.

IC 22-9-2-9
Repealed
(Repealed by P.L.166-2009, SEC.6.)

IC 22-9-2-10
Domestic service; farm labor; exemptions
Sec. 10. These provisions shall not apply to a person employed in private domestic service or service as a farm laborer nor to a person who is qualified for benefits under the terms or conditions of an employer retirement or pension plan or system.
(Formerly: Acts 1965, c.368, s.10.)

IC 22-9-2-11
Conflict of laws; saving clause
Sec. 11. Nothing contained herein shall be deemed to repeal any of the provisions of any law of this state relating to discrimination because of age, race or color, religion, or country of ancestral origin. Nothing herein shall be deemed to limit, restrict or affect the freedom

of any employer in regard to (a) fixing compulsory retirement requirements for any class of employees at an age or ages less than seventy-five (75) years; (b) fixing eligibility requirements for participation in, or enjoyment by employees of, benefits under any annuity plan or pension or retirement plan on the basis that any employee may be excluded from eligibility therefor who, at the time he would otherwise become eligible for such benefits, is older than the age fixed in such eligibility requirements; or (c) keeping age records for any such purposes.
(Formerly: Acts 1965, c.368, s.11.) As amended by Acts 1979, P.L.206, SEC.7; P.L.166-2009, SEC.5.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. EMPLOYMENT DISCRIMINATION AGAINST DISABLED PERSONS

IC 22-9-5-2
"Commerce" defined
Sec. 2. As used in this chapter, "commerce" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-3
"Commission" defined
Sec. 3. As used in this chapter, "commission" refers to the civil rights commission.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-4
"Covered entity" defined
Sec. 4. As used in this chapter, "covered entity" means an employer, an employment agency, a labor organization, or a joint labor-management committee.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-5
"Direct threat" defined
Sec. 5. As used in this chapter, "direct threat" means a significant risk to the health or safety of others that cannot be eliminated by reasonable accommodation.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-6
"Disability" and "illegal use of drugs" defined; illegal drug users; sexual behavior
Sec. 6. (a) As used in this chapter, "disability" means with respect to an individual: (1) a physical or mental impairment that substantially limits at least one (1) of the major life activities of the individual;
(2) a record of an impairment described in subdivision (1); or
(3) being regarded as having an impairment described in subdivision (1).
(b) As used in this subsection, "illegal use of drugs" means the use of drugs the possession or distribution of which is unlawful under the Controlled Substances Act. The term does not include the use of a drug taken under the supervision of a licensed health care professional or another use authorized by the Controlled Substances Act (21 U.S.C. 812) or other provisions of federal law. For purposes of this chapter, an individual shall not be considered an individual with a disability solely because the individual is currently engaging in the illegal use of drugs. However, this subsection does not exclude as an individual with a disability an individual who:
(1) has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of drugs or has otherwise been rehabilitated successfully and is no longer engaging in the illegal use of drugs;
(2) is participating in a supervised rehabilitation program and is no longer engaging in the illegal use of drugs; or
(3) is erroneously regarded as engaging in the illegal use of drugs but is not engaging in the illegal use of drugs.
It is not a violation of this chapter for a person or other entity covered by this chapter to adopt or administer reasonable policies or procedures, including but not limited to drug testing, designed to ensure that an individual described in subdivision (1) or (2) is no longer engaging in the illegal use of drugs. Nothing in this section shall be construed to encourage, prohibit, restrict, or authorize testing for the illegal use of drugs.
(c) Notwithstanding subsection (b), an individual shall not be denied health services or services provided in connection with drug rehabilitation on the basis of the current illegal use of drugs if the individual is otherwise entitled to those services.
(d) For purposes of this chapter, an individual shall not be considered an individual with a disability solely on the basis of the following:
(1) Homosexuality.
(2) Bisexuality.
(3) Transvestism, transsexualism, pedophilia, exhibitionism, voyeurism, gender identity disorders not resulting from physical impairments, or other sexual behavior disorders.
(4) Compulsive gambling, kleptomania, or pyromania.
(5) Psychoactive substance use disorders resulting from current illegal use of drugs (as defined in section 12 of this chapter).
As added by P.L.111-1992, SEC.4. Amended by P.L.99-2007, SEC.187.

IC 22-9-5-7
"Discriminate" defined Sec. 7. As used in this chapter, "discriminate" includes the following:
(1) Limiting, segregating, or classifying a job applicant or an employee in a way that adversely affects the opportunities or status of the applicant or employee because of the disability of the applicant or employee.
(2) Participating in a contractual or other arrangement or relationship that has the effect of subjecting a covered entity's qualified applicant or employee with a disability to the discrimination prohibited by this chapter. Such relationship includes a relationship with:
(A) an employment or a referral agency;
(B) a labor union;
(C) an organization providing fringe benefits to an employee of the covered entity; or
(D) an organization providing training and apprenticeship programs.
(3) Utilizing standards, criteria, or methods of administration:
(A) that have the effect of discrimination on the basis of disability; or
(B) that perpetuate the discrimination of others who are subject to common administrative control.
(4) Excluding or otherwise denying equal jobs or benefits to a qualified individual because of the known disability of an individual with whom the qualified individual is known to have a relationship or an association.
(5) Not making reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee unless the covered entity can demonstrate that the accommodation would impose an undue hardship on the operation of the business of the covered entity.
(6) Denying employment opportunities to a job applicant or an employee who is an otherwise qualified individual with a disability if that denial is based on the need of the covered entity to make reasonable accommodation to the physical or mental impairments of the employee or applicant.
(7) Using qualification standards, employment tests, or other selection criteria that screen out or tend to screen out an individual with a disability or a class of individuals with disabilities unless the standard, test, or other selection criteria, as used by the covered entity, is shown to be job related for the position in question and is consistent with business necessity.
(8) Failing to select and administer tests concerning employment in the most effective manner to ensure that when the test is administered to a job applicant or an employee who has a disability that impairs sensory, manual, or speaking skills, the test results accurately reflect the skills, aptitude, or other factor of the applicant or employee that the test purports to measure, rather than reflecting the impaired sensory, manual, or

speaking skills of the employee or applicant, except where those skills are the factors that the test purports to measure.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-8
"Drug" defined
Sec. 8. As used in this chapter, "drug" means a controlled substance (as defined in schedules I through V of Section 202 of the Controlled Substances Act 21 U.S.C. 812).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-9
"Employee" defined
Sec. 9. As used in this chapter, "employee" means an individual employed by an employer.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-9.5
"Service animal" defined
Sec. 9.5. As used in this chapter, "service animal" refers to an animal trained as:
(1) a hearing animal;
(2) a guide animal;
(3) an assistance animal;
(4) a seizure alert animal;
(5) a mobility animal;
(6) a psychiatric service animal; or
(7) an autism service animal.
As added by P.L.155-2009, SEC.6.

IC 22-9-5-10
"Employer" defined
Sec. 10. (a) During the time beginning July 26, 1992, and ending July 25, 1994, as used in this chapter, "employer" means a person engaged in an industry affecting commerce that has at least twenty-five (25) employees for each working day in each of at least twenty (20) calendar weeks in the current or preceding year and an agent of the person.
(b) After July 25, 1994, as used in this chapter, "employer" means a person engaged in an industry affecting commerce that has at least fifteen (15) employees for each working day in each of at least twenty (20) calendar weeks in the current or preceding year and an agent of the person.
(c) The term described in subsections (a) and (b) does not include any of the following:
(1) The United States, a corporation wholly owned by the government of the United States, or an Indian tribe.
(2) A bona fide private membership club other than a labor organization that is exempt from taxation under Section 501(c) of the Internal Revenue Code. As added by P.L.111-1992, SEC.4.

IC 22-9-5-11
"Employment agency" defined
Sec. 11. As used in this chapter, "employment agency" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-12
"Illegal use of drugs" defined
Sec. 12. As used in this chapter, "illegal use of drugs" means the use of drugs the possession or distribution of which is unlawful under the Controlled Substances Act. The term does not include the use of a drug taken under the supervision of a licensed health care professional, other uses authorized by the Controlled Substances Act (21 U.S.C. 812), or other provisions of federal law.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-13
"Industry affecting commerce" defined
Sec. 13. As used in this chapter, "industry affecting commerce" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-14
"Labor organization" defined
Sec. 14. As used in this chapter, "labor organization" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-15
"Person" defined
Sec. 15. As used in this chapter, "person" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-16
"Qualified individual with a disability" defined
Sec. 16. As used in this chapter, "qualified individual with a disability" means an individual with a disability who, with or without reasonable accommodation, can perform the essential functions of the employment position that the individual holds or desires. For the purposes of this chapter, consideration shall be given to the employer's judgment as to what functions of a job are essential, and if an employer has prepared a written description before advertising or interviewing applicants for the job the description shall be

considered evidence of the essential functions of the job.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-17
"Reasonable accommodation" defined
Sec. 17. As used in this chapter, "reasonable accommodation" includes the following:
(1) Making existing facilities used by employees readily accessible to and usable by individuals with disabilities.
(2) Job restructuring, part-time or modified work schedules, reassignment to a vacant position, acquisition or modification of equipment or devices, appropriate adjustment or modification of examinations, training materials or policies, the provision of qualified readers or interpreters, and other similar accommodations for individuals with disabilities.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-18
"Undue hardship" defined; factors
Sec. 18. (a) As used in this chapter, "undue hardship" means an action requiring significant difficulty or expense when considered in light of the factors set forth in subsection (b).
(b) In determining whether an accommodation would impose an undue hardship on a covered entity factors to be considered include the following:
(1) The nature and cost of the accommodation needed under this chapter.
(2) The:
(A) overall financial resources of the facility or facilities involved in the provision of the reasonable accommodation;
(B) number of persons employed at the facility or facilities;
(C) effect on expenses and resources; or
(D) impact otherwise of the accommodation upon the operation of the facility or facilities.
(3) The overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of employees, and the number, type, and location of facilities.
(4) The type of operation or operations of the covered entity, including the composition, structure, and functions of the workforce of the entity, and the geographic separateness, administrative, or fiscal relationship of the facility or facilities in question to the covered entity.
As added by P.L.111-1992, SEC.4. Amended by P.L.21-1995, SEC.144.

IC 22-9-5-19
Prohibition against discrimination
Sec. 19. A covered entity may not discriminate against a qualified individual with a disability because of the disability of that

individual in regard to any of the following:
(1) Job application procedures.
(2) The hiring, advancement, or discharge of employees.
(3) Employee compensation.
(4) Job training.
(5) Other terms, conditions, and privileges of employment.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-20
Medical examinations and inquiries; permissibility and scope; disclosures; use of results
Sec. 20. (a) The prohibition against discrimination in section 19 of this chapter includes medical examinations and inquiries. Except as otherwise provided by this section, a covered entity may not conduct a medical examination or make inquiries of a job applicant as to whether the applicant is an individual with a disability or as to the nature or severity of a disability.
(b) A covered entity may make preemployment inquiries into the ability of an applicant to perform job related functions.
(c) A covered entity may require a medical examination after an offer of employment has been made to a job applicant and before the commencement of the employment duties of the applicant and may condition an offer of employment on the results of that examination if:
(1) all entering employees are subjected to the examination regardless of disability;
(2) information obtained regarding the medical condition or history of the applicant is collected and maintained on separate forms and in separate medical files and is treated as a confidential medical record, except that:
(A) supervisors and managers may be informed regarding necessary restrictions on the work or duties of the employee and necessary accommodations;
(B) first aid and safety personnel may be informed, when appropriate, if the disability might require emergency treatment; and
(C) government officials investigating compliance with this chapter shall be provided relevant information on request; and
(3) the results of the examination are used only in accordance with this chapter.
(d) A covered entity may not require a medical examination and may not make inquiries of an employee as to whether the employee is an individual with a disability or as to the nature or severity of the disability, unless the examination or inquiry is shown to be job related and consistent with business necessity.
(e) A covered entity may conduct voluntary medical examinations, including voluntary medical histories, that are part of an employee health program available to employees at that work site. A covered entity may make inquiries into the ability of an employee

to perform job related functions. Information obtained under this subsection is subject to the requirements of subsection (c)(2) and (c)(3).
(f) A covered entity may not interfere, directly or indirectly, with the use of an animal that has been or is being specially trained as a service animal.
(g) A covered entity may not refuse to permit an employee with a disability to keep a service animal with the employee at all times in the place of employment.
As added by P.L.111-1992, SEC.4. Amended by P.L.155-2009, SEC.7.

IC 22-9-5-21
Qualification standards, tests, or criteria; defense to discrimination charges; direct threat to health and safety
Sec. 21. (a) It may be a defense to a charge of discrimination under this chapter that an alleged application of qualification standards, tests, or selection criteria that screen out or tend to screen out or otherwise deny a job or benefit to an individual with a disability has been shown to be job related and consistent with business necessity, and performance cannot be accomplished by reasonable accommodation, as required under this chapter.
(b) As used in subsection (a), qualification standards may include a requirement that an individual shall not pose a direct threat to the health or safety of other individuals in the workplace.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-22
Employment preference; religious organizations; educational institutions; conformity to religious tenants
Sec. 22. (a) This chapter does not prohibit a religious corporation, an association, an educational institution, or a society from giving preference in employment to individuals of a particular religion to perform work connected with the carrying on of activities by that corporation, association, educational institution, or society.
(b) Under this chapter, a religious organization may require that all applicants and employees conform to the religious tenets of the organization.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-23
Food handling job assignment; denial to person having infectious or communicable disease; validity of other food handling provisions
Sec. 23. (a) In any case in which an individual has an infectious or communicable disease that:
(1) is transmitted to others through the handling of food;
(2) is included on the list developed by the Secretary of Health and Human Services under 42 U.S.C. 12113; and
(3) constitutes a significant risk to the health or safety of others

that cannot be eliminated by reasonable accommodation;
a covered entity may refuse to assign or continue to assign the individual to a job involving food handling.
(b) Nothing in this chapter shall be construed to preempt, modify, or amend any statute, rule, or ordinance applicable to food handling that is designed to protect the public health from individuals who pose a significant risk to the health or safety of others that cannot be eliminated by reasonable accommodation pursuant to the list published by the Secretary of Health and Human Services under 42 U.S.C. 12113.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-24
Alcohol and illegal use of drugs; prohibitions; requisites; testing
Sec. 24. (a) A covered entity may do the following:
(1) Prohibit the illegal use of drugs and the use of alcohol at the workplace by all employees.
(2) Require that employees shall not be under the influence of alcohol or be engaging in the illegal use of drugs at the workplace.
(3) Require that employees behave in conformance with the requirements established under the Drug-Free Workplace Act of 1988 (41 U.S.C. 701 et seq.).
(4) Hold an employee who engages in the illegal use of drugs or who is an alcoholic to the same qualification standards for employment or job performance and behavior that the entity holds other employees, even if the unsatisfactory job performance or behavior is related to the drug use or alcoholism of the employee.
(5) With respect to federal regulations regarding alcohol and the illegal use of drugs, require that:
(A) employees comply with the standards established in the regulations of the United States Department of Defense if the employees of the covered entity are employed in an industry subject to those regulations, including complying with regulations, if any, that apply to employment in sensitive positions in the industry, in the case of employees of the covered entity who are employed in those positions (as defined in the regulations of the United States Department of Defense);
(B) employees comply with the standards established in the regulations of the United States Nuclear Regulatory Commission if the employees of the covered entity are employed in an industry subject to those regulations, including complying with regulations, if any, that apply to employment in sensitive positions in the industry, in the case of employees of the covered entity who are employed in those positions (as defined in the regulations of the United States Nuclear Regulatory Commission); and
(C) employees comply with the standards established in the

regulations of the United States Department of Transportation if the employees of the covered entity are employed in a transportation industry subject to those regulations, including complying with regulations, if any, that apply to employment in sensitive positions in the industry, in the case of employees of the covered entity who are employed in those positions (as defined in the regulations of the United States Department of Transportation).
(b) For purposes of this chapter, a test to determine the illegal use of drugs shall not be considered a medical examination.
(c) Nothing in this chapter shall be construed to encourage, prohibit, or authorize the conducting of drug testing for the illegal use of drugs by job applicants or employees or making employment decisions based on the test results.
(d) Nothing in this chapter shall be construed to encourage, prohibit, restrict, or authorize the otherwise lawful exercise by entities subject to the jurisdiction of the United States Department of Transportation of authority to:
(1) test employees in, and applicants for, positions involving safety sensitive duties for the illegal use of drugs and for on duty impairment by alcohol; and
(2) remove those persons who test positive for illegal use of drugs and on duty impairment by alcohol under subdivision (1) from safety sensitive duties in implementing subsection (c).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-25
Posting notices; provisions of chapter
Sec. 25. Each employer, employment agency, labor organization, or joint labor-management committee covered under this chapter shall post notices in a format accessible to applicants, employees, and members describing the applicable provisions of this chapter, in the manner prescribed by Section 711 of the Civil Rights Act of 1964 (42 U.S.C. 2000e-10).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-26
Complaints against covered entities; remedies; limitation
Sec. 26. The remedies available regarding complaints directed against a covered entity under this chapter are limited to the remedies provided under IC 22-9-1-6(j).
As added by P.L.111-1992, SEC.4. Amended by P.L.1-1993, SEC.188; P.L.100-2012, SEC.61.

IC 22-9-5-27
Rules implementing chapter; conforming to federal rules
Sec. 27. The commission shall adopt rules under IC 4-22-2 to carry out this chapter. These rules must not be in conflict with the provisions of the federal rules adopted under the employment

discrimination provisions of the federal Americans with Disabilities Act (42 U.S.C. 1211 et seq.).
As added by P.L.111-1992, SEC.4.



CHAPTER 6. EQUAL ACCESS TO HOUSING FOR PERSONS WITH DISABILITIES

IC 22-9-6-2
"Housing accommodations" defined
Sec. 2. (a) As used in this chapter, "housing accommodations" means:
(1) real property, or part of real property, that is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home residence or sleeping place of at least one (1) person; or
(2) single family residence, the occupants of which rent, lease, or furnish for compensation not more than one (1) room of the residence.
(b) The term does not include hotels, lodging places, or other places of public accommodations, amusement, or resort of a transient nature.
As added by P.L.2-1993, SEC.132.

IC 22-9-6-3
Full and equal access to housing
Sec. 3. All persons with disabilities are entitled to full and equal access, as other members of the public, to all housing accommodations offered for rent, lease, or compensation in Indiana.
As added by P.L.2-1993, SEC.132. Amended by P.L.23-1993, SEC.136.

IC 22-9-6-4
Modification of property not required
Sec. 4. This chapter does not require a person renting, leasing, or providing for compensation real property to modify the person's property in any way to provide a higher degree of care for a person with a disability than for a person without a disability.
As added by P.L.2-1993, SEC.132. Amended by P.L.23-1993,

SEC.137; P.L.99-2007, SEC.189.

IC 22-9-6-5
Guide dogs not grounds for refusing to rent
Sec. 5. A person renting, leasing, or providing real property for compensation shall not refuse to accept a person with a disability as a tenant due to the fact that the person with a disability has a guide dog that assists the person with a disability in overcoming a particular disability.
As added by P.L.2-1993, SEC.132. Amended by P.L.23-1993, SEC.138.

IC 22-9-6-6
Civil rights complaint
Sec. 6. A person who feels the person's rights under this chapter have been violated may submit a complaint to the civil rights commission under IC 22-9-1-6. The civil rights commission shall determine whether the complaint requires action to be taken under IC 22-9-1-6.
As added by P.L.2-1993, SEC.132.



CHAPTER 8. APPEALS; EXHAUSTION OF ADMINISTRATIVE REMEDIES

IC 22-9-8-1
Appeal procedures
Sec. 1. Either party to a dispute filed under IC 22-9 may, not more than thirty (30) days after the date of receipt of the commission's final appealable order, appeal to the court of appeals under the same terms, conditions, and standards that govern appeals in ordinary civil actions.
As added by P.L.14-1994, SEC.7.

IC 22-9-8-2
Records for appeals
Sec. 2. (a) The appealing party shall notify the commission in writing of the party's intent to appeal and shall request the commission to prepare a record of the commission's proceedings to be used to perfect an appeal. The record consists of the following documents used or presented during the administrative proceedings:
(1) A transcript of the oral testimony.
(2) The exhibits admitted into evidence.
(3) All notices, pleadings, exceptions, motions, requests, and other papers filed with the commission with the exception of briefs or oral arguments of law.
(b) The cost of producing the record for appeal must be borne by the party making the appeal. The commission may require the deposit of reasonable security for the payment of the cost before producing the record.
As added by P.L.14-1994, SEC.7.

IC 22-9-8-3
Exhaustion of administrative remedies
Sec. 3. A person may file an appeal under this chapter only after exhausting all administrative remedies available within the agency whose action is being appealed.
As added by P.L.14-1994, SEC.7.



CHAPTER 9. ACCESS TO PUBLIC ACCOMMODATIONS BY ACTIVE DUTY MILITARY PERSONNEL

IC 22-9-9-2
"Armed forces of the United States"
Sec. 2. As used in this chapter, "armed forces of the United States" means the active or reserve components of the:
(1) Army;
(2) Navy;
(3) Air Force;
(4) Coast Guard;
(5) Marine Corps; or
(6) Merchant Marine.
As added by P.L.151-2007, SEC.4.

IC 22-9-9-3
"National Guard"
Sec. 3. As used in this chapter, "National Guard" means the:
(1) Indiana Army National Guard or the Army National Guard of another state; or
(2) Indiana Air National Guard or the Air National Guard of another state.
As added by P.L.151-2007, SEC.4.

IC 22-9-9-4
Requirement to rent or lease room
Sec. 4. A person who provides lodging for compensation at a motel, a hotel, or another place of public accommodation may not refuse to rent or lease a room to an individual solely because the individual is less than twenty-one (21) years of age if the individual is on active duty.
As added by P.L.151-2007, SEC.4.

IC 22-9-9-5
Penalty for violation
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.151-2007, SEC.4.






ARTICLE 9.5. INDIANA FAIR HOUSING

CHAPTER 1. PURPOSE AND RULES OF CONSTRUCTION

IC 22-9.5-1-2
Discriminatory act committed because of familial status
Sec. 2. Under this article, a discriminatory act is committed because of familial status if the act is committed because the person who is the subject of discrimination is:
(1) pregnant;
(2) domiciled with an individual younger than eighteen (18) years of age in regard to whom the person:
(A) is the parent or legal custodian; or
(B) has the written permission of the parent or legal custodian for domicile with that person; or
(3) in the process of obtaining legal custody of an individual younger than 18 years of age.
As added by P.L.66-1990, SEC.2.



CHAPTER 2. DEFINITIONS

IC 22-9.5-2-2
"Aggrieved person" defined
Sec. 2. "Aggrieved person" includes any person who:
(1) claims to have been injured by a discriminatory housing practice; or
(2) believes that the person will be injured by a discriminatory housing practice that is about to occur.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-3
"Commission" defined
Sec. 3. "Commission" refers to the civil rights commission or to a local agency designated by an ordinance adopted under IC 22-9.5-4-1.
As added by P.L.66-1990, SEC.2. Amended by P.L.111-1992, SEC.5.

IC 22-9.5-2-4
"Complainant" defined
Sec. 4. "Complainant" means a person, including the commission, who files a complaint under IC 22-9.5-6.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-5
"Conciliation" defined
Sec. 5. "Conciliation" means the attempted resolution of issues raised by a complaint or by the investigation of a complaint, through informal negotiations involving the aggrieved person, the respondent, and the commission.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-6
"Conciliation agreement" defined
Sec. 6. "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-7
"Discriminatory housing practice" defined
Sec. 7. "Discriminatory housing practice" means an act prohibited by IC 22-9.5-5.
As added by P.L.66-1990, SEC.2.
IC 22-9.5-2-8
"Dwelling" defined
Sec. 8. "Dwelling" means:
(1) any building, structure, or part of a building or structure that is occupied as, or designed or intended for occupancy as, a residency by one (1) or more families; or
(2) any vacant land that is offered for sale or lease for the construction or location of a building, structure, or part of a building or structure described by subdivision (1).
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-9
"Family" defined
Sec. 9. "Family" includes a single individual.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-10
Repealed
(Repealed by P.L.99-2007, SEC.224.)

IC 22-9.5-2-11
"Person" defined
Sec. 11. "Person" means one (1) or more individuals, corporations, limited liability companies, partnerships, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in cases under Title 11, receivers, and fiduciaries.
As added by P.L.66-1990, SEC.2. Amended by P.L.8-1993, SEC.294.

IC 22-9.5-2-12
"Respondent" defined
Sec. 12. "Respondent" means:
(1) the person accused of a violation of this article in a complaint of discriminatory housing practice; or
(2) any person identified as an additional or a substitute respondent under IC 22-9.5-6-4 or an agent of an additional or a substitute respondent.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-13
"To rent" defined
Sec. 13. "To rent" includes to lease, to sublease, to let, or to otherwise grant for a consideration the right to occupy premises not owned by the occupant.
As added by P.L.66-1990, SEC.2.



CHAPTER 3. EXEMPTIONS

IC 22-9.5-3-2
Sale, rental, or occupancy of property operated or controlled by or in conjunction with religious organization
Sec. 2. This article does not prohibit a religious organization, an association, or a society or a nonprofit institution or an organization operated, supervised, or controlled by or in conjunction with a religious organization, an association, or a society from:
(1) limiting the sale, rental, or occupancy of dwellings that it owns or operates for other than a commercial purpose to persons of the same religion; or
(2) giving preference to persons of the same religion, unless membership in the religion is restricted because of race, color,

or national origin.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-3-3
Rental or occupancy of lodging by private club not open to the public
Sec. 3. This article does not prohibit a private club not open to the public that, as an incident to the club's primary purpose, provides lodging that the club owns or operates for other than a commercial purpose from limiting the rental or occupancy of that lodging to the members or from giving preference to the members, unless membership in the club is restricted because of race, color, or national origin.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-3-4
"Housing for older persons" defined; scope of term; criteria for determinations; inapplicable provisions
Sec. 4. (a) As used in this section, "housing for older persons" means housing that the commission determines is:
(1) specifically designed and operated to assist elderly persons under a federal or state program;
(2) intended for and solely occupied by persons at least sixty-two (62) years of age; or
(3) intended and operated for occupancy by persons at least fifty-five (55) years of age if the provisions of subsection (c) are met.
(b) Housing does not fail to meet the requirements for housing for older persons if:
(1) the unoccupied units are reserved for persons who meet the age requirements of subsection (a)(2) or (a)(3); or
(2) the occupants who do not meet the age requirements of subsection (a)(2) or (a)(3) have resided in the housing since September 13, 1988, or an earlier date, and the persons who became occupants after September 13, 1988, meet the age requirements of subsection (a)(2) or (a)(3).
(c) To be considered housing for older persons under subsection (a)(3), a housing facility or community must meet the following provisions:
(1) At least eighty percent (80%) of the occupied units are occupied by at least one (1) person who is at least fifty-five (55) years of age.
(2) The housing facility or community publishes and adheres to policies and procedures that demonstrate an intent to operate housing for persons who are at least fifty-five (55) years of age.
(3) The housing facility or community complies with rules adopted by the civil rights commission under IC 4-22-2 for verification of occupancy that:
(A) provide for verification by reliable surveys and affidavits; and (B) include examples of the types of policies and procedures relevant to determine compliance with subdivision (2).
(d) The surveys and affidavits used to verify occupancy under subsection (c)(3)(A) are admissible in an administrative or a judicial proceeding to verify occupancy.
(e) The provisions of IC 22-9.5-1-2 relating to familial status do not apply to housing for older persons.
As added by P.L.66-1990, SEC.2. Amended by P.L.111-1992, SEC.6; P.L.89-2003, SEC.1.

IC 22-9.5-3-5
Factors considered by real property appraisers
Sec. 5. This article does not prohibit a person engaged in the business of furnishing appraisals of real property from taking into consideration factors other than race, color, religion, sex, disability, familial status, or national origin.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.140.

IC 22-9.5-3-6
Local or state restrictions
Sec. 6. (a) This article does not affect a reasonable local or state restriction on the maximum number of occupants permitted to occupy a dwelling or restriction relating to health or safety standards.
(b) This article does not affect a requirement of nondiscrimination in any other state or federal law.
As added by P.L.66-1990, SEC.2.



CHAPTER 4. ADMINISTRATIVE PROVISIONS

IC 22-9.5-4-2
Rules
Sec. 2. The commission may adopt rules under IC 4-22-2 necessary to implement this article.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-3
Duties of commission in response to allegations of violations
Sec. 3. As provided by IC 22-9.5-6, the commission shall receive, investigate, seek to conciliate, and act on complaints alleging violations of this article.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-4
Delegation of commission's powers and duties to director
Sec. 4. The commission may, by rule, authorize the director of the commission to exercise the commission's powers or perform the commission's duties under this article.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-5
Annual report; studies
Sec. 5. (a) The commission shall, at least annually, publish a written report recommending legislative or other action to carry out the purposes of this article.
(b) The commission shall make studies relating to the nature and extent of discriminatory housing practices in Indiana.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-6
Cooperation with public and private entities
Sec. 6. The commission shall cooperate with and, as appropriate,

may provide technical and other assistance to federal, state, local, and other public or private entities that are formulating or operating programs to prevent or eliminate discriminatory housing practices.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-7
Subpoenas; discovery; limitations
Sec. 7. (a) The commission may issue subpoenas and order discovery as provided by this section in aid of investigations and hearings under this article.
(b) Subpoenas and discovery in aid of investigations may be ordered to the same extent and are subject to the same limitations as subpoenas and discovery in a civil action in a circuit court. Subpoenas and discovery in aid of hearings are subject to IC 4-21.5.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-8
Deferring proceedings; referring complaints
Sec. 8. The commission may defer proceedings under this article and refer a complaint to a municipality that has been recognized by the United States Department of Housing and Urban Development as having adopted ordinances providing fair housing rights and remedies that are substantially equivalent to the rights and remedies granted under federal law.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-9
Gifts and grants
Sec. 9. The commission may accept gifts and grants from any public or private source for the purpose of administering this article.
As added by P.L.66-1990, SEC.2.



CHAPTER 5. DISCRIMINATION PROHIBITED

IC 22-9.5-5-2
Publication of notice or advertisement indicating intent to discriminate
Sec. 2. A person may not make, print, or publish or cause to be made, printed, or published any notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, sex, disability, familial status, or national origin, or an intention to make such a preference, limitation, or discrimination.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.142.

IC 22-9.5-5-3
Inspection for sale; representation as to availability
Sec. 3. A person may not represent to any person because of race, color, religion, sex, disability, familial status, or national origin that a dwelling is not available for inspection for sale or rental when the dwelling is available for inspection.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.143.

IC 22-9.5-5-4
Inducement, for profit, to sell or rent by representation of entry into neighborhood of certain persons
Sec. 4. A person may not, for profit, induce or attempt to induce a person to sell or rent a dwelling by representations regarding the

entry or prospective entry into a neighborhood of a person of a particular race, color, religion, sex, disability, familial status, or national origin.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.144.

IC 22-9.5-5-5
Discrimination based upon disability; scope of term; definitions; compliance with safety rules
Sec. 5. (a) A person may not discriminate in the sale or rental or otherwise make unavailable or deny a dwelling to any buyer or renter because of a disability of:
(1) the buyer or renter;
(2) a person residing in or intending to reside in the dwelling after the dwelling is sold, rented, or made available; or
(3) any person associated with the buyer or renter.
(b) A person may not discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling or in the provision of services or facilities in connection with the dwelling because of a disability of:
(1) the person;
(2) a person residing in or intending to reside in the dwelling after the dwelling is sold, rented, or made available; or
(3) any person associated with the person.
(c) For purposes of this section only, discrimination includes the following:
(1) A refusal to permit, at the expense of the person with a disability, reasonable modifications of existing premises occupied or to be occupied by the person if the modifications may be necessary to afford the person full enjoyment of the premises.
(2) A refusal to make reasonable accommodations in rules, policies, practices, or services, when the accommodations may be necessary to afford the person equal opportunity to use and enjoy a dwelling.
(3) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, a failure to design and construct those dwellings in a manner that:
(A) the public use and common use parts of the dwellings are readily accessible to and usable by persons with disabilities;
(B) all the doors are designed to allow passage into and within all premises within the dwellings and are sufficiently wide to allow passage by persons with disabilities in wheelchairs; and
(C) all premises within the dwellings contain the following features of adaptive design:
(i) An accessible route into and through the dwelling.
(ii) Light switches, electrical outlets, thermostats, and

other environmental controls in accessible locations.
(iii) Reinforcements in bathroom walls to allow later installation of grab bars.
(iv) Usable kitchens and bathrooms so that an individual in a wheelchair can maneuver about the space.
(d) As used in subsection (c), "covered multifamily dwellings" means:
(1) buildings consisting of four (4) or more units if the buildings have one (1) or more elevators; and
(2) ground floor units in other buildings consisting of four (4) or more units.
(e) Compliance with the rules of the fire prevention and building safety commission that incorporate by reference the appropriate requirements of the American National Standard for buildings and facilities providing accessibility and usability for people with physical disabilities (ANSI A117.1) satisfies the requirements of subsection (c)(3)(C).
(f) This section does not require that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.145.

IC 22-9.5-5-6
"Residential real estate related transaction" defined; discrimination prohibited
Sec. 6. (a) As used in this section, "residential real estate related transaction" means the following:
(1) Making or purchasing loans or providing other financial assistance:
(A) to purchase, construct, improve, repair, or maintain a dwelling; or
(B) to secure residential real estate.
(2) Selling, brokering, or appraising residential real property.
(b) A person whose business includes engaging in residential real estate related transactions may not discriminate against a person in making a real estate related transaction available or in the terms or conditions of a real estate related transaction because of race, color, religion, sex, disability, familial status, or national origin.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.146.

IC 22-9.5-5-7
Services, organizations, and facilities relating to the business of selling or renting dwellings; discrimination prohibited
Sec. 7. A person may not deny any person access to, or membership or participation in, a multiple-listing service, real estate brokers' organization or other service, organization, or facility relating to the business of selling or renting dwellings, or

discriminate against a person in the terms or conditions of access, membership, or participation in such an organization, service, or facility because of race, color, religion, sex, disability, familial status, or national origin.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.147.

IC 22-9.5-5-8
Intimidation or interference with exercise of another's rights
Sec. 8. A person may not coerce, intimidate, threaten, or interfere with any other person:
(1) in the exercise or enjoyment of any right granted or protected by this chapter; or
(2) because the person has exercised or enjoyed, or has encouraged another person in the exercise or enjoyment of, any right granted or protected by this chapter.
As added by P.L.66-1990, SEC.2.



CHAPTER 6. ADMINISTRATIVE ENFORCEMENT

IC 22-9.5-6-2
Answer; time limitation; requirements
Sec. 2. (a) Not later than ten (10) days after receipt of the notice and copy under section 1(f)(3) of this chapter, a respondent may file an answer to the complaint.
(b) An answer must be:
(1) in writing;
(2) under oath; and
(3) in the form prescribed by the commission.
(c) An answer may be amended at any time.
(d) An answer does not inhibit the investigation of a complaint.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-3 Complaints referred and subject matter jurisdiction deferred by federal government; investigation by commission; time limitations
Sec. 3. (a) If the federal government has referred a complaint to the commission or has deferred jurisdiction over the subject matter of the complaint to the commission, the commission shall promptly investigate the allegations set forth in the complaint.
(b) The commission shall investigate all complaints, and except as provided by subsection (c), shall complete an investigation not later than one hundred (100) days after the date the complaint is filed, or if the commission is unable to complete the investigation within the one hundred (100) day period, shall dispose of all administrative proceedings related to the investigation not later than one (1) year after the date the complaint is filed.
(c) If the commission is unable to complete an investigation within the time periods prescribed by subsection (b), the commission shall notify the complainant and the respondent in writing of the reasons for the delay.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-4
Respondents joined by commission; notice; information required
Sec. 4. (a) The commission may join a person not named in the complaint as an additional or substitute respondent if in the course of the investigation the commission determines that the person should be accused of a discriminatory housing practice.
(b) In addition to the information required in the notice under section 1(f)(3) of this chapter, the commission shall include in a notice to a respondent joined under this section an explanation of the basis for the determination that the person is properly joined as a respondent.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-5
Conciliation; provisions of agreement; disclosure; use of information as evidence; parties' access to information
Sec. 5. (a) The commission shall, during the period beginning with the filing of a complaint and ending with the filing of a charge or a dismissal by the commission, to the extent feasible, engage in conciliation with respect to the complaint.
(b) A conciliation agreement is an agreement between a respondent and the complainant and is subject to commission approval.
(c) A conciliation agreement may provide for binding arbitration or other methods of dispute resolution. Dispute resolution that results from a conciliation agreement may authorize appropriate relief, including monetary relief.
(d) A conciliation agreement shall be made public unless the complainant and respondent agree otherwise and the commission determines that disclosure is not necessary to further the purposes of this article. (e) Nothing said or done in the course of conciliation may be made public or used as evidence in a subsequent proceeding under this article without the written consent of the persons concerned.
(f) After completion of the commission's investigation, the commission shall make available to the aggrieved person and the respondent, at any time, information derived from the investigation and the final investigation report relating to that investigation.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-6
Civil action filed by commission; injunction; effect on administrative proceedings
Sec. 6. (a) If the commission concludes at any time following the filing of a complaint that prompt judicial action is necessary to carry out the purposes of this article, the commission may file a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint in a circuit or superior court that is located in the county in which the alleged discriminatory housing practice occurred.
(b) A temporary restraining order or other order granting preliminary or temporary relief under this section is governed by the Indiana Rules of Trial Procedure.
(c) The filing of a civil action under this section does not affect the initiation or continuation of administrative proceedings under section 14 of this chapter.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-7
Final investigative report; contents; amendments
Sec. 7. (a) The commission shall prepare a final investigative report showing the following:
(1) The names and dates of contacts with witnesses.
(2) A summary of correspondence and other contacts with the aggrieved person and the respondent showing the dates of the correspondence and contacts.
(3) A summary description of other pertinent records.
(4) A summary of witness statements.
(5) Answers to interrogatories.
(b) A final report under this section may be amended if additional evidence is discovered.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-8
Reasonable cause; determination; time limitation; delay notification; issuance of finding
Sec. 8. (a) The commission shall determine based on the facts whether reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur.
(b) The commission shall make the determination under subsection (a) not later than one hundred (100) days after the date a

complaint is filed unless:
(1) it is impracticable to make the determination; or
(2) the commission has approved a conciliation agreement relating to the complaint.
(c) If it is impracticable to make the determination within the time period provided by subsection (b), the commission shall notify the complainant and respondent in writing of the reasons for the delay.
(d) If the commission determines that reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall immediately issue a finding of reasonable cause on behalf of the aggrieved person.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-9
Finding of reasonable cause; requirements; copies of finding sent to parties; time limitation
Sec. 9. (a) A finding of reasonable cause issued under section 8 of this chapter:
(1) must consist of a short and plain statement of the facts on which the commission has found reasonable cause to believe that a discriminatory housing practice has occurred or is about to occur;
(2) must be based on the final investigative report; and
(3) need not be limited to the facts or grounds alleged in the complaint.
(b) Not later than twenty (20) days after the commission issues a finding of reasonable cause, the commission shall send a copy of the finding of reasonable cause with information concerning the election under section 12 of this chapter to the following:
(1) Each respondent, together with a notice of the opportunity for a hearing provided by section 14 of this chapter.
(2) Each aggrieved person on whose behalf the complaint was filed.
As added by P.L.66-1990, SEC.2. Amended by P.L.1-1991, SEC.153.

IC 22-9.5-6-10
Dismissal of complaint; public disclosure
Sec. 10. (a) If the commission determines that no reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall promptly dismiss the complaint.
(b) The commission shall make public disclosure of each dismissal under this section.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-11
Civil action commenced by aggrieved party; issuance of finding of reasonable cause restricted
Sec. 11. The commission may not issue a finding of reasonable cause under this chapter regarding an alleged discriminatory housing

practice after the beginning of the trial of a civil action commenced by the aggrieved party under federal or state law seeking relief with respect to that discriminatory housing practice.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-12
Election to have claims decided in civil action; time limitation; notice
Sec. 12. (a) A complainant, a respondent, or an aggrieved person on whose behalf the complaint was filed may elect to have the claims asserted in a finding of reasonable cause decided in a civil action as provided by section 13 of this chapter.
(b) The election must be made not later than twenty (20) days after the date of receipt by the electing person of service under section (9)(b) of this chapter or, in the case of the commission, not later than twenty (20) days after the date the finding of reasonable cause was issued.
(c) The person making the election shall give notice to the commission and to all other complainants and respondents to whom the finding of reasonable cause relates.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-13
Timely election; filing of civil action by commission; time limitation; intervention in action by aggrieved person; relief
Sec. 13. (a) If a timely election is made under section 13 of this chapter, the commission shall, not later than thirty (30) days after the election is made, file a civil action on behalf of the aggrieved person seeking relief under this section in a circuit or superior court that is located in the county in which the alleged discriminatory housing practice occurred.
(b) An aggrieved person may intervene in the action.
(c) If the court finds that a discriminatory housing practice has occurred or is about to occur, the court may grant as relief any relief that a court may grant in a civil action under IC 22-9.5-7.
(d) If monetary relief is sought for the benefit of an aggrieved person who does not intervene in the civil action, the court may not award the monetary relief if that aggrieved person has not complied with discovery orders entered by the court.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-14
Hearings; procedure; discontinuance
Sec. 14. (a) If a timely election is not made under section 12 of this chapter, the commission shall provide for a hearing on the finding of reasonable cause.
(b) Except as provided by subsection (c), IC 4-21.5 governs a hearing under this section.
(c) A hearing under this section may not continue regarding any alleged discriminatory housing practice after the beginning of the

trial of a civil action commenced by the aggrieved person under federal or state law seeking relief with respect to that discriminatory housing practice.
(d) IC 22-9.5-11 governs an appeal of a final order issued under this article.
As added by P.L.66-1990, SEC.2. Amended by P.L.14-1994, SEC.8.

IC 22-9.5-6-15
Determination at hearing that respondent has or is about to engage in discriminatory practice; relief; civil penalties; previous violation
Sec. 15. (a) If the commission determines at a hearing under section 14 of this chapter that a respondent has engaged in or is about to engage in a discriminatory housing practice, the commission may order the appropriate relief, including actual damages, reasonable attorney's fees, court costs, and other injunctive or equitable relief.
(b) To vindicate the public interest, the commission may assess a civil penalty against the respondent in an amount that does not exceed the following:
(1) Ten thousand dollars ($10,000) if the respondent has not been adjudged by order of the commission or a court to have committed a prior discriminatory housing practice.
(2) Except as provided by subsection (c), twenty-five thousand dollars ($25,000) if the respondent has been adjudged by order of the commission or a court to have committed one (1) other discriminatory housing practice during the five (5) year period ending on the date of the filing of the finding of reasonable cause.
(3) Except as provided by subsection (c), fifty thousand dollars ($50,000) if the respondent has been adjudged by order of the commission or a court to have committed two (2) or more discriminatory housing practices during the seven (7) year period ending on the date of the filing of the finding of reasonable cause.
(c) If the acts constituting the discriminatory housing practice that is the object of the finding of reasonable cause are committed by the same individual who has been previously adjudged to have committed acts constituting a discriminatory housing practice, the civil penalties in subsection (b)(2) and (b)(3) may be imposed without regard to the period of time within which any other discriminatory housing practice occurred.
(d) The commission may sue to recover a civil penalty due under this section.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-16
Effect of order on prior transactions
Sec. 16. A commission order under section 15 of this chapter does not affect a contract, a sale, an encumbrance, or a lease that:
(1) was consummated before the commission issued the order; and (2) involved a bona fide purchaser, an encumbrancer, or a tenant who did not have actual notice of the finding of reasonable cause filed under this article.
As added by P.L.66-1990, SEC.2. Amended by P.L.1-1991, SEC.154.

IC 22-9.5-6-17
Discriminatory practice in course of business subject to licensing or regulation by governmental agency; copies of findings and order to agency; recommendation of discipline
Sec. 17. If the commission issues an order with respect to a discriminatory housing practice that occurred in the course of a business subject to licensing or regulation by a governmental agency, the commission shall, not later than thirty (30) days after the date of the issuance of the order:
(1) send copies of the findings and the order to the governmental agency; and
(2) recommend to the governmental agency appropriate disciplinary action.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-18
Previous violation by respondent in preceding five years; copy of orders to attorney general
Sec. 18. If the commission issues an order against a respondent against whom another order was issued within the preceding five (5) years under section 15 of this chapter, the commission shall send a copy of each order issued under that section to the attorney general.
As added by P.L.66-1990, SEC.2.



CHAPTER 7. ENFORCEMENT BY PRIVATE PERSONS

IC 22-9.5-7-2
Award of damages and costs; injunctions
Sec. 2. If the court finds that a discriminatory housing practice has occurred or is about to occur in an action under this chapter, the court may award to the prevailing party the following:
(1) Actual and punitive damages.
(2) Reasonable attorney's fees.
(3) Court costs.
(4) Subject to section 3 of this chapter, any permanent or temporary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in the practice or ordering appropriate affirmative action.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-7-3
Effect of relief granted on prior transactions
Sec. 3. Relief granted under this chapter does not affect a contract,

a sale, an encumbrance, or a lease that:
(1) was consummated before the granting of the relief; and
(2) involved a bona fide purchaser, an encumbrancer, or a tenant who did not have actual notice of the filing of a complaint or a civil action under this article.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-7-4
Intervention by commission
Sec. 4. (a) The commission may intervene in an action under this article if the commission determines that the case is of general public importance.
(b) The commission may obtain the same relief available to the commission under IC 22-9.5-8.1-2.
As added by P.L.66-1990, SEC.2. Amended by P.L.1-1991, SEC.155.



CHAPTER 8. REPEALED



CHAPTER 8.1. ENFORCEMENT BY THE COMMISSION

IC 22-9.5-8.1-2
Relief by court
Sec. 2. In an action filed under section 1 of this chapter, the court may do the following:
(1) Award preventive relief, including a permanent or temporary injunction, restraining order, or other order against the person responsible for a violation of this article as necessary to assure the full enjoyment of the rights granted by this article.
(2) Award other appropriate relief, including monetary damages, reasonable attorney's fees, and court costs.
(3) To vindicate the public interest, assess a civil penalty against the respondent in an amount that does not exceed the following:
(A) Fifty thousand dollars ($50,000) for a first violation.
(B) One hundred thousand dollars ($100,000) for a second or subsequent violation.
As added by P.L.1-1991, SEC.157.

IC 22-9.5-8.1-3
Intervention by aggrieved person or party to conciliation agreement
Sec. 3. A person may intervene in an action filed under section 1 of this chapter if the person is:
(1) an aggrieved person to the discriminatory housing practice; or
(2) a party to a conciliation agreement concerning the discriminatory housing practice.
As added by P.L.1-1991, SEC.157.

IC 22-9.5-8.1-4
Enforcement of subpoena by attorney general
Sec. 4. The attorney general, on behalf of the commission or other party at whose request a subpoena is issued under this chapter, may enforce the subpoena in appropriate proceedings in the court in

which the action is filed.
As added by P.L.111-1992, SEC.8.



CHAPTER 9. PREVAILING PARTY



CHAPTER 10. OFFENSES



CHAPTER 11. APPEALS; EXHAUSTION OF ADMINISTRATIVE REMEDIES

IC 22-9.5-11-1
Terms, conditions, and standards for appeals
Sec. 1. Either party to a dispute filed under IC 22-9.5 may, not more than thirty (30) days after the date of receipt of the commission's final appealable order, appeal to the court of appeals under the same terms, conditions, and standards that govern appeals in ordinary civil actions.
As added by P.L.14-1994, SEC.9.

IC 22-9.5-11-2
Records for appeals
Sec. 2. (a) The appealing party shall notify the commission in writing of the party's intent to appeal and shall request the commission to prepare a record of the commission's proceedings to be used to perfect an appeal. The record consists of the following documents used, created, or presented during the administrative proceedings:
(1) A transcript of the oral testimony.
(2) The exhibits admitted into evidence.
(3) All notices, pleadings, exceptions, motions, requests, and other papers filed with the commission with the exception of briefs or oral arguments of law.
(b) The cost of producing the record for appeal must be borne by the party bringing the appeal. The commission may require the deposit of reasonable security for the payment of the cost before producing the record.
As added by P.L.14-1994, SEC.9.

IC 22-9.5-11-3
Exhaustion of administrative remedies
Sec. 3. A person may file an appeal under this chapter only after exhausting all administrative remedies available within the agency whose action is being appealed.
As added by P.L.14-1994, SEC.9.






ARTICLE 10. MINES AND MINING SAFETY

CHAPTER 1. REPEALED



CHAPTER 1.5. GENERAL PROVISIONS

IC 22-10-1.5-2
Mining board; establishment; membership; meetings
Sec. 2. (a) The mining board is established. The board is composed of five (5) members appointed by the governor. The members must have the following qualifications:
(1) Two (2) members must be practical and experienced nonsupervisory underground coal miners.
(2) Two (2) members must be practical and experienced underground coal operators.
(3) One (1) member must represent the general public and must not be associated with the coal industry.
(b) The governor shall appoint each member to a four (4) year term. The governor shall fill any vacancy occurring on the board for the unexpired term of the member being replaced. The individual appointed to fill a vacancy must have the same qualifications as the member the individual is replacing.
(c) The governor may remove a member of the board for cause.
(d) The board shall organize by the election of a chairman for a one (1) year term.
(e) The board may hold meetings on the call of the chairman or the director.
As added by P.L.37-1985, SEC.46. Amended by P.L.112-1992, SEC.1; P.L.35-2007, SEC.4.

IC 22-10-1.5-3
Mining board; salaries; expenses
Sec. 3. (a) Except as provided in subsection (b), a member of the board is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Effective July 1, 2007, a member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member also is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget

agency.
As added by P.L.37-1985, SEC.46. Amended by P.L.35-2007, SEC.5.

IC 22-10-1.5-4
Rules
Sec. 4. The board may adopt rules under IC 4-22-2 to implement this article. Notwithstanding any other law, the rules may include the setting of fees under:
(1) IC 22-10-3-10;
(2) IC 22-10-3-11; and
(3) IC 22-10-3-13.
As added by P.L.37-1985, SEC.46. Amended by P.L.35-2007, SEC.6.

IC 22-10-1.5-5
Mining board; powers and duties
Sec. 5. (a) The board shall:
(1) collect and distribute information concerning the nature, causes, and prevention of mine accidents and the improvements of methods, conditions, and equipment of mines with special reference to health and safety and the conservation of mineral resources and the economic conditions respecting mining and the mining industry;
(2) promote the technical efficiency of all persons working in and about the mines of this state and examine persons applying for certificates under IC 22-10-3-10;
(3) submit any bills embodying legislation that the board may agree upon to the general assembly;
(4) if appropriations from the general assembly are considered insufficient by the board, assess and collect from operators the amount necessary to purchase and maintain underground mine rescue equipment for the bureau of mines and mine safety created under IC 22-1-1-4 and deposit the assessment in the mine safety fund established under IC 22-10-12-16; and
(5) annually report to the commissioner of the department of labor concerning any need for additional mine inspectors.
(b) The board shall mail written notice to operators of a meeting of the board at which assessments described in subsection (a)(4) are discussed.
As added by P.L.37-1985, SEC.46. Amended by P.L.112-1992, SEC.2; P.L.187-2003, SEC.2; P.L.35-2007, SEC.7.

IC 22-10-1.5-6
Director of bureau; qualifications; term of office; salary
Sec. 6. (a) With the governor's approval, the commissioner of labor shall appoint a director of the bureau of mines and mine safety created under IC 22-1-1-4(1) who must have the following qualifications:
(1) Be a citizen of the United States and a resident of Indiana.
(2) Have at least four (4) years experience in underground coal mines. (3) Hold an Indiana mine foreman certificate.
(4) Possess a practical knowledge of:
(A) the different systems of working and ventilating coal mines;
(B) the nature, chemistry, detection, and control of noxious, poisonous, and explosive gases;
(C) the dangers incident to blasting and the prevention of these dangers;
(D) the application of electricity in mining operations;
(E) the methods for preventing mine fires and gas or dust explosions;
(F) the methods for controlling and extinguishing mine fires;
(G) the methods of rescue and recovery work following mine disasters; and
(H) the mining laws of this state.
(b) The director may not be an owner or part owner of a coal mine or coal mining company while serving as director.
(c) The director shall serve for a four (4) year term. However, the director serves at the pleasure of the governor.
(d) The director is entitled to receive an annual salary to be fixed by the commissioner of labor with the approval of the governor.
As added by P.L.37-1985, SEC.46. Amended by P.L.144-1988, SEC.1; P.L.215-1989, SEC.4; P.L.35-2007, SEC.8.

IC 22-10-1.5-7
Chief mine inspector; qualifications and salary; director's powers and duties
Sec. 7. (a) The director shall employ, subject to appropriation by the general assembly for the position of chief mine inspector, a chief mine inspector who has an Indiana mine examiner certificate and at least three (3) years underground mining experience.
(b) The chief mining inspector is entitled to receive an annual salary to be fixed by the commissioner of labor with the approval of the governor.
(c) The director may, subject to IC 4-15-2.2, employ other mine inspectors and clerical employees.
(d) The director may:
(1) contract with any person to provide training for mine employees;
(2) provide mine rescue training for mine employees; and
(3) furnish mine rescue equipment at the site of mine accidents.
(e) The director shall:
(1) collect and index all active and inactive underground mine maps; and
(2) supervise and direct the state mine inspectors.
As added by P.L.37-1985, SEC.46. Amended by P.L.144-1988, SEC.2; P.L.215-1989, SEC.5; P.L.112-1992, SEC.3; P.L.35-2007, SEC.9; P.L.6-2012, SEC.160.

IC 22-10-1.5-8 Repealed
(Repealed by P.L.35-2007, SEC.26.)



CHAPTER 1.7. TRANSITIONAL PROVISIONS RELATING TO THE MINING BOARD

IC 22-10-1.7-2
Transfer of powers, duties, and liabilities to mining board
Sec. 2. On July 1, 1985, all powers, duties, and liabilities of:
(1) the department of mines and mining;
(2) the board established under IC 22-10-1-5 (before its repeal); and
(3) the certification board established under IC 22-10-3-7 (before its repeal);
are transferred to the mining board established by P.L.37-1985.
As added by P.L.220-2011, SEC.372.

IC 22-10-1.7-3
Transfer of records and property to mining board
Sec. 3. On July 1, 1985, all records and property of:
(1) the department of mines and mining;
(2) the board established under IC 22-10-1-5 (before its repeal); and
(3) the certification board established under IC 22-10-3-7 (before its repeal);
are transferred to the mining board established by P.L.37-1985.
As added by P.L.220-2011, SEC.372.



CHAPTER 2. COAL MINES GENERALLY

identifying names shown.
(8) The location and description of at least two (2) permanent baseline points coordinated with the underground and surface mine traverses, and the location and description of at least two (2) permanent elevation bench marks used in connection with establishing or referencing mine elevation surveys.
(9) The location of any body of water dammed in the mine or held back in any portion of the mine. However, such bodies of water may be shown on overlays or tracings attached to the mine maps used to show contour lines as provided under subdivision (12).
(10) The elevations of tops and bottoms of shafts and slopes, and the floor at the entrance to drift and tunnel openings.
(11) The elevation of the floor at intervals of not more than two hundred (200) feet in:
(A) at least one (1) entry of each working section, and main and cross entries;
(B) the last line of open crosscuts of each working section, main and cross entries before such sections, and main and cross entries that are abandoned;
(C) rooms advancing toward or adjacent to property or boundary lines or adjacent mines; and
(D) the elevation of any body of water dammed in the mine or held back in any portion of the mine.
(12) Contour lines passing through whole number elevations of the coalbed being mined. The spacing of such lines shall not exceed ten (10) foot elevation levels, except that a broader spacing of contour lines may be approved by the director for steeply pitching coalbeds. Contour lines may be placed on overlays or tracings attached to mine maps.
(d) The accuracy and scale of mine maps shall be as follows:
(1) The scale of mine maps submitted to the director shall not be less than one hundred (100) or more than five hundred (500) feet to the inch.
(2) Mine traverses shall be advanced by closed loop methods of traversing or other equally accurate methods of traversing.
As added by P.L.231-1983, SEC.1. Amended by P.L.35-2007, SEC.10.

IC 22-10-2-2
Maps; certification and seal; revision and supplementation; temporary notations
Sec. 2. (a) All maps required to show the underground workings of any mine, within this state, shall be made or certified by a registered engineer or land surveyor and sealed by such professional engineer or land surveyor.
(b) The map shall be kept up-to-date by temporary notations and the map shall be revised and supplemented at intervals prescribed by the director on the basis of a survey made or certified by such engineer or surveyor. (c) Mine maps shall be revised and supplemented at intervals of not more than once a year.
(d) Temporary notations shall include:
(1) the location of each working face of each working place;
(2) pillars mined or other such second mining;
(3) permanent ventilation controls constructed or removed, such as seals, overcasts, undercasts, regulators, and permanent stoppings, and the direction of air currents indicated; and
(4) escapeways designated by means of symbols.
(Formerly: Acts 1955, c.168, s.8.) As amended by P.L.231-1983, SEC.2.

IC 22-10-2-2.5
Maps; inspection; confidentiality
Sec. 2.5. (a) The coal mine map required by section 1.5 of this chapter and any revision of or supplement to the coal mine map shall be available for inspection by:
(1) the director or the director's authorized representative;
(2) miners in the mine;
(3) operators of adjacent coal mines; and
(4) persons owning, leasing, or residing on surface areas of such mines or areas adjacent to such mines.
(b) The operator shall furnish to the director one (1) or more copies of each map and of any revision or supplement.
(c) Every map, revision, or supplement furnished to the director shall be kept confidential, and the contents shall not be divulged to any person except to the extent necessary to carry out the provisions of this chapter.
As added by P.L.231-1983, SEC.3. Amended by P.L.35-2007, SEC.11.

IC 22-10-2-3
Repealed
(Repealed by P.L.231-1983, SEC.20.)

IC 22-10-2-4
Repealed
(Repealed by P.L.231-1983, SEC.20.)

IC 22-10-2-4.5
Abandonment or temporary closure of mine; notice; filing mine map; filling, maintaining, and sealing openings
Sec. 4.5. (a) Whenever an operator permanently closes or abandons a coal mine, or temporarily closes a coal mine for a period of more than ninety (90) days, he shall promptly notify the director of the closure. Within sixty (60) days of the permanent closure or abandonment of a mine, or, when a mine is temporarily closed, upon the expiration of a period of ninety (90) days from the date of closure, the operator shall file with the director a copy of the mine map revised and supplemented to the date of the closure. Such copy

of the mine map shall be certified by a registered surveyor or registered engineer of the state and shall be available for public inspection.
(b) Operators shall give notice of mine closures and file copies of maps with the director.
(c) All entrances to an abandoned mine shall be filled by the operator last engaged in the operation of the mine immediately following abandonment of the mine. Vertical openings shall be filled and maintained from the bottom to the surface. All other mine openings shall be filled and sealed in a manner prescribed by the director.
As added by P.L.231-1983, SEC.4.

IC 22-10-2-5
Foreign states; workings extending into state; application of law
Sec. 5. Whenever any mine or mines, the shaft or opening of which is located in any state other than the state of Indiana, shall have entries or working underground extending into and within the state of Indiana, a compliance with the laws of the state in which the shaft or opening of said mine is located governing mines and mining, shall be taken, deemed and considered in full compliance with the laws of the state of Indiana governing mines and mining as to all that part of said entries and workings lying and being within the state of Indiana.
(Formerly: Acts 1955, c.168, s.11.)

IC 22-10-2-6
Foreign states; workings extending into state; conflict of laws
Sec. 6. In the case of any mine or mines, the shaft or opening of which is located in any state other than the state of Indiana, the employees in the entries or workings of such mines extending into and within the state of Indiana, shall be controlled and governed by the laws of the state in which the shaft or opening of such mine is located in any and all matters pertaining to their employment, including compensation laws and suits for damages for personal injuries.
(Formerly: Acts 1955, c.168, s.12.)

IC 22-10-2-7
Repealed
(Repealed by P.L.35-2007, SEC.26.)

IC 22-10-2-8
Repealed
(Repealed by P.L.35-2007, SEC.26.)



CHAPTER 3. ADMINISTRATION; CERTIFICATION OF CERTAIN MINE WORKERS

limited liability company, or corporation operating an underground coal mine or any part of a mine.
"Shot-firer" means a properly certified person designated by the mine foreman to perform the functions as required in this article in connection with breaking down coal or rock.
(Formerly: Acts 1955, c.168, s.15; Acts 1975, P.L.257, SEC.1.) As amended by Acts 1979, P.L.231, SEC.1; P.L.37-1985, SEC.47; P.L.243-1987, SEC.1; P.L.112-1992, SEC.5; P.L.8-1993, SEC.295; P.L.35-2007, SEC.12; P.L.10-2012, SEC.1.

IC 22-10-3-2
Repealed
(Repealed by P.L.35-2007, SEC.26.)

IC 22-10-3-3
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-10-3-4
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-10-3-5
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-10-3-6
Director; powers and duties; records; inspection report
Sec. 6. (a) The director shall devote the director's attention to the duties of the office during working hours and is subject to call at all times. The director and any mine inspector funded by the general assembly are authorized to enter, examine, and inspect all commercial coal mines and facilities.
(b) The director shall have full direction of the official activities of any mine inspector and shall be responsible therefor.
(c) The director and each mine inspector shall have power, and it is their duty, to stop immediately the operation of any coal mine or part thereof when any dangerous or unlawful condition exists. However, where conditions exist justifying the director or the mine inspector to do so, the director or mine inspector shall grant a reasonable period of time for making necessary repairs. Where a stop in operation is enforced, such director and mine inspector shall be empowered to subsequently allow such mine or part of a mine to be reopened when the dangerous or unlawful conditions have been remedied or removed. If the operator or a workman believes that an inspector has acted illegally in citing violations of mining law, they may appeal to the director for relief from such citation. The director may grant or deny such relief after a hearing, at which all interested parties have been notified of such hearing and given an opportunity to present evidence in support of their contentions. (d) The director shall keep a properly indexed permanent record of all inspections made by the director and the mine inspector, and copies of all reports relating to coal mines shall be kept on file, and all such records shall be open to inspection by the public, and shall be laid before the governor at any time upon the request of the governor. The director shall cause:
(1) within sixty (60) days of the date of the inspection, inspection reports; and
(2) for two (2) years, all reports relating to coal mines;
to be posted on the web site maintained by the bureau of mines and mine safety created under IC 22-1-1-4(1).
(e) The director is empowered to revoke, in writing, any order issued by a mine inspector for the purpose of stopping the operation of a mine or part thereof. However, such revocation of an order shall not be made unless and until the director has made a personal examination of the mine or part thereof affected and determined it to be in a safe condition to operate.
(f) The director or mine inspector shall make a personal inspection of each mine in this state:
(1) at least once every three (3) months, or more often if practicable, while the mine is in operation;
(2) whenever any danger to the workmen may exist; or
(3) whenever called upon to do so by the workmen.
During a regular inspection, the director or inspector shall have the authority to inspect the surface plant; every working place in the mine; all active haulageways, travelways, and airways in their entirety; entrances to abandoned workings; accessible old workings; escapeways and all other places where individuals work or travel; electric equipment and installations; first aid equipment; ventilation facilities; communications installations; roof and rib conditions; and blasting practices, etc. The director or inspector shall have the authority to measure the volume of air at the intake and return of the main ventilating current and of each split, and the amount passing through the last breakthrough in each pair or set of entries, and designate to the mine foreman where the director or inspector shall measure the currents of air as required by the mining laws of this state. In mines operating more than one (1) shift in a twenty-four (24) hour period, the director or inspector shall devote sufficient time to the second and third shift to determine conditions and practices related to the health and safety of the employees. The director or inspector shall make tests for gas and oxygen deficiency in each place that the director or inspector is required to inspect in the mine. Time shall be made available during an inspection for interaction with the employees of the mine by the director or the inspector to ascertain the familiarity of the employees with self-rescuers and accessible escapeways.
(g) The director or mine inspector making an inspection of a mine shall make an accurate report covering such inspection, showing:
(1) the date of inspection and actual time required to make the inspection; (2) the condition in which the mine is found;
(3) the extent to which the mining laws are violated;
(4) the progress made in the improvement of the mine, where such progress relates to the health and safety of the employees;
(5) the number of fatal injuries and the number of nonfatal lost-time injuries resulting from accidents in and around the mine, and their cause; and
(6) in case any violation of the mining laws is found, the specific section or sections violated, with recommendations for correcting them, and the action taken to eliminate them.
(h) The director or mine inspector making an inspection of a mine shall within three (3) days after the completion of the inspection, deliver:
(1) one (1) copy of the inspection report on the mine to the operator, superintendent, or mine foreman of the mine inspected; and
(2) one (1) copy to be posted within the three (3) day limit on a bulletin board at a prominent place on the premises where it can be conveniently read by the employees. If corrective action is implemented, the report shall remain on the bulletin board for thirty (30) days. If corrective action is not implemented, the report shall not be removed from the bulletin board until the report of the succeeding examination is posted.
The director or mine inspector shall keep the mine foreman or superintendent informed as much as is practicable of any violation or other unsafe condition as the regular inspection progresses. In instances where, in the opinion of the mine inspector, an imminent or serious disaster hazard exists, such inspector shall report the same to the director by the quickest available means.
(i) It shall be the duty of the director and mine inspectors to enforce the mining laws of this state and the mine inspectors shall perform such other official duties required by the director as may be necessary to secure full compliance with the mining laws of this state.
(Formerly: Acts 1955, c.168, s.20.) As amended by Acts 1979, P.L.17, SEC.36; P.L.231-1983, SEC.6; P.L.112-1992, SEC.6; P.L.35-2007, SEC.13.

IC 22-10-3-7
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-10-3-8
Repealed
(Repealed by P.L.37-1985, SEC.60.)

IC 22-10-3-9
Mining board; examination; records; application for certain certifications
Sec. 9. (a) The director shall keep a record of the board's official

actions concerning certificates issued under this chapter and file the record together with questions and answers pertaining to examinations established by the board, including the grade given for the answer to each question. The record shall be open for inspection by interested persons. If applications for certification are received, the board shall meet at least quarterly at such time and place as it shall consider advisable for the purpose of examining applicants for certificates. These quarterly meetings shall be held in January, April, July, and October. The date, time, and place of examination shall be published at all coal mines in this state and posted on the web site maintained by the bureau of mines and mine safety at least thirty (30) days before the examination. By a majority vote, the board shall establish its rules of procedure and provide suitable certificates. The board shall adopt rules establishing standards for the competent practice of mine foreman, belt examiner, mine examiner, shot-firer, mine electrician, and hoisting engineer.
(b) A person desiring certification for mine foreman, belt examiner, mine examiner, shot-firer, mine electrician, or hoisting engineer must make written application to the board on forms supplied by the board not later than ten (10) days prior to the examination date.
(Formerly: Acts 1955, c.168, s.23; Acts 1971, P.L.358, SEC.4.) As amended by Acts 1979, P.L.231, SEC.3; Acts 1981, P.L.222, SEC.18; P.L.37-1985, SEC.48; P.L.35-2007, SEC.14; P.L.10-2012, SEC.2.

IC 22-10-3-10
Mining board; examination; issuing certificates; qualifications for certification; examination fee; replacement certificate
Sec. 10. (a) It is the duty of the board to examine any person applying for a certificate for mine foreman, shot-firer, mine examiner, hoisting engineer, mine electrician, or belt examiner and to issue certificates of competency to the applicants who, upon examination, prove themselves competent and qualified. A certificate is valid only when the examination for certification has been held in the presence of a member of the board and signed by the chairman of the board. A certificate of competency may not be issued to any person whose grade is less than seventy-five percent (75%) for any certification other than that of a certificate for mine electrician, which requires a passing grade of not less than eighty percent (80%). The board shall observe the requirements set forth in this section in conducting the examinations.
(b) An applicant for a mine foreman certificate must have at least four (4) years of experience underground in coal mines. However, a person who has graduated and holds a degree in engineering or an approved four (4) year program in coal mining technology from an accredited school, college, or university is required to have only two (2) years of practical underground mining experience to qualify for the examination. A person who has graduated and holds a two (2) year associate in applied science degree in coal mining technology from an accredited school, college, or university is required to have

only three (3) years of practical underground mining experience to qualify for the examination. An applicant must prove to the board by written and oral examination and by demonstration, where applicable, that the applicant has a thorough knowledge of:
(1) the theory and practice of coal mining;
(2) the nature and properties of poisonous, noxious, and explosive gases and methods for their detection and control;
(3) the requirements of the coal mining laws of this state; and
(4) the responsibilities and duties of a mine foreman under such laws;
and that the applicant is otherwise qualified by law.
(c) An applicant for a mine examiner certificate must have at least three (3) years of experience underground in coal mines. However, a person who has graduated and holds a degree in engineering or an associate in applied science degree in coal mining technology from an accredited school, college, or university is required to have only two (2) years of practical underground mining experience to qualify for the examination. An applicant must prove to the board by written and oral examination and by demonstration, where applicable, that the applicant has a thorough knowledge of:
(1) the nature and properties of poisonous, noxious, and explosive gases and methods for their detection and control;
(2) the practical aspects of coal mining pertaining especially to ventilation and roof control; and
(3) the responsibilities of a mine examiner under coal mining laws of this state;
and that the applicant is otherwise qualified by law.
(d) An applicant for a shot-firer certificate must have at least one (1) year of underground experience and must have been properly trained in a course approved by the director in the safe use and handling of explosives. An applicant must prove to the board by written and oral examination and by demonstration, where applicable, that the applicant has a working knowledge of:
(1) the proper handling and use of explosives and blasting devices and the danger connected therewith;
(2) the nature and properties of poisonous, noxious, and explosive gases and methods for their detection;
(3) the coal mining laws of the state pertaining to ventilation, roof control, and blasting; and
(4) the responsibilities of a shot-firer under applicable mining laws;
and that the applicant is otherwise qualified by law.
(e) An applicant for a hoisting engineer certificate must prove to the board by written and oral examination and by demonstration, where applicable, that the applicant:
(1) is capable of operating a hoist;
(2) has a thorough knowledge of the coal mining laws of this state pertaining to hoisting operations;
(3) has at least one (1) year mining experience;
(4) has at least twenty (20) hours practical experience under the

supervision of a certified hoisting engineer; and
(5) is otherwise qualified by law.
(f) An applicant for a belt examiner certificate must have at least one (1) year of experience in belt maintenance or installation work. The applicant must prove to the board by written and oral examination and by demonstration, where applicable, that the applicant has a thorough knowledge of:
(1) the requirements of the coal mining laws of this state with particular emphasis upon those laws pertaining to the use of electrical or belt equipment and the transmission of electrical energy into coal mines; and
(2) the responsibilities of a belt examiner under those laws;
and that the applicant is otherwise qualified by law.
(g) An applicant for a mine electrician certificate must have sufficient (but not less than one (1) year of) experience in performing electrical work. The applicant must prove to the board by written and oral examination and by demonstration, where applicable, that the applicant has a thorough knowledge of:
(1) the requirements of the coal mining laws of this state, with particular emphasis upon laws pertaining to electrical energy in coal mines;
(2) direct and alternating current theory and application;
(3) electric equipment and electrical circuits in coal mines;
(4) permissibility of electric equipment;
(5) 30 CFR 75 subparts F-K; and
(6) 30 CFR 77 subparts F-J and S.
(h) An applicant for an examination under this section must pay the bureau of mines and mine safety an examination fee of twenty-five dollars ($25). All fees collected under this subsection shall be deposited in the mine safety fund established by IC 22-10-12-16. The board may set a different fee by rule under IC 22-10-1.5-4.
(i) A mine foreman, mine examiner, shot-firer, hoisting engineer, mine electrician, or belt examiner certificate issued before September 1, 1979, is valid under the mining laws of Indiana.
(j) A person who was issued a fire-boss certificate before July 1, 2007, shall be issued a replacement mine examiner certificate upon request to the director.
(k) A person designated as mine superintendent or assistant mine superintendent, or acting in either capacity, must hold a mine foreman certificate.
(l) A certificate may be granted to an applicant who presents to the board satisfactory evidence that the applicant has not been convicted of:
(1) an act which would constitute a ground for disciplinary sanction under section 11.1(b) of this chapter; or
(2) a felony that has a direct bearing on the applicant's ability to act competently as a mine foreman, shot-firer, mine examiner, hoisting engineer, mine electrician, or belt examiner.
(m) For the purpose of safety, the board may refuse to examine an

applicant who cannot:
(1) readily understand the written English language; or
(2) express himself or herself in the English language.
(Formerly: Acts 1955, c.168, s.24; Acts 1971, P.L.358, SEC.5; Acts 1973, P.L.242, SEC.1.) As amended by Acts 1979, P.L.231, SEC.4; Acts 1981, P.L.210, SEC.1; Acts 1981, P.L.222, SEC.19; Acts 1982, P.L.113, SEC.6; P.L.231-1983, SEC.7; P.L.37-1985, SEC.49; P.L.35-2007, SEC.15; P.L.10-2012, SEC.3.

IC 22-10-3-11
Certificates; loss or destruction; duplicates; filing at mine office; inspection
Sec. 11. (a) In event of loss or destruction of any certificate issued under the mining laws of this state, the board, upon satisfactory proof of such loss or destruction, shall issue a duplicate certificate upon receipt of five dollars ($5). The fee shall be deposited into the mine safety fund established by IC 22-10-12-16. The board may set a different fee by rule under IC 22-10-1.5-4.
(b) The holder of a mine foreman, mine examiner, shot-firer, hoisting engineer, mine electrician, or belt examiner certificate must present the same or a photostatic copy to the official of the mine where the holder is employed, who shall file it in the office at such mine, and such file shall be available for inspection by interested persons.
(Formerly: Acts 1955, c.168, s.25.) As amended by Acts 1979, P.L.231, SEC.5; Acts 1981, P.L.210, SEC.2; Acts 1981, P.L.222, SEC.20; P.L.231-1983, SEC.8; P.L.35-2007, SEC.16; P.L.10-2012, SEC.4.

IC 22-10-3-11.1
Practitioner; definition; standards of conduct; sanctions; grounds; submission to examination
Sec. 11.1. (a) As used in this section, "practitioner" means an individual who holds a certificate issued under this chapter.
(b) A practitioner shall conduct his duties as he is so certified in accordance with the standards established by the board under section 9(a) of this chapter and is subject to the exercise of the disciplinary sanctions under subsection (e), if after a hearing, the board finds:
(1) the practitioner has employed or knowingly cooperated in fraud or material deception in order to obtain a certificate, or has engaged in fraud or material deception in the course of professional services or activities, or has advertised services in a false or misleading manner;
(2) the practitioner has been convicted of a crime which has a direct bearing on the practitioner's ability to continue to practice competently;
(3) a practitioner has knowingly violated section 12 of this chapter, or any rule adopted by the board under section 9(A) under this chapter;
(4) a practitioner has continued to practice as certified although

he has become unfit to practice due to:
(A) professional incompetence;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction or severe dependency upon alcohol or other drugs which endangers the public by impairing a practitioner's ability to practice safely;
(5) a practitioner has engaged in a course of lewd or immoral conduct in connection with the delivery of services to clients; or
(6) a practitioner has allowed his name or certificate issued to him under this chapter to be used in connection with any individual who renders mining services beyond the scope of his training, experience or competence.
(c) The board may order a practitioner to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is at issue in a disciplinary proceeding.
(d) Failure to comply with a board order to submit to a physical or mental examination shall render a practitioner liable to the summary revocation procedures under subsection (f).
(e) The board may impose any of the following sanctions, singly or in combination, when it finds that a practitioner is guilty of any offense under subsection (b):
(1) permanently revoke a practitioner's certificate;
(2) suspend a practitioner's certificate;
(3) censure a practitioner;
(4) issue a letter of reprimand; or
(5) place a practitioner on probation status and require the practitioner to:
(A) report regularly to the board upon the matters which are the basis of probation;
(B) limit practice to those areas prescribed by the board; or
(C) continue or renew professional education under a practitioner approved by the board until satisfactory degree of skill has been attained in those areas which are the basis of the probation.
The board may withdraw the probation if it finds that the deficiency which required disciplinary action has been remedied.
(f) The board may summarily suspend a practitioner's certificate for a period of ninety (90) days in advance of a final adjudication or during the appeals process if the board finds that a practitioner represents a clear and immediate danger to the public health and safety if he is allowed to continue to practice. The summary suspension may be renewed upon a hearing before the board, and each renewal may be for a period of ninety (90) days or less.
(g) A certificate issued under this chapter is automatically suspended upon the conviction of the practitioner of a felony under 30 U.S.C. 820. A practitioner whose certificate is suspended under this subsection may apply for reinstatement under subsection (h) if

at least five (5) years have elapsed from the practitioner's date of discharge from probation, imprisonment, or parole from the felony.
(h) The board may reinstate a certificate which has been suspended under this chapter if, after a hearing, the board is satisfied that the applicant is able to practice with reasonable skill and safety. As a condition for reinstatement, the board may impose disciplinary or corrective measures authorized under this chapter.
(i) The board shall seek to achieve consistency in the application of the sanctions authorized in this section, and significant departures from prior decisions involving similar conduct shall be explained in the board's findings or orders.
As added by Acts 1981, P.L.222, SEC.21. Amended by P.L.165-1997, SEC.1.

IC 22-10-3-12
Certification required for employment; persons certified in other states; inexperienced miner identification pending certification
Sec. 12. (a) It is unlawful for any person to serve in the capacity of mine foreman, mine examiner, shot-firer, hoisting engineer, mine electrician, or belt examiner at any time unless the person is properly certified. However, any person who meets the appropriate experience requirements of this chapter and who is properly certified in one (1) of these capacities or its equivalent in another state which recognizes the certification of Indiana may serve in such a capacity until the next examination by the board, when the person must apply to the board for certification in the person's particular classification. A mine electrician who is properly certified:
(1) by the federal Mine Safety and Health Administration; or
(2) in another state that recognizes the mine electrician certification in Indiana;
may serve in the individual's certified capacity and be issued a mine electrician certificate by the director in Indiana without the requirement of applying to the board for examination. However, the individual must obtain an Indiana miner's certificate of competency from the director.
(b) It is unlawful for an operator in this state to employ any person in the capacity of mine superintendent, assistant mine superintendent, mine foreman, mine examiner, shot-firer, hoisting engineer, mine electrician, or belt examiner at any time unless the person is properly certified.
(c) Before any person certified in another state may perform in the capacity of mine superintendent, assistant mine superintendent, mine foreman, mine examiner, shot-firer, hoisting engineer, mine electrician, or belt examiner in Indiana, the person must present personally to the director evidence of the out-of-state certificate or certificates.
(d) Every inexperienced miner is required to wear an orange hard hat until the miner receives a certificate of competency.
(Formerly: Acts 1955, c.168, s.26; Acts 1971, P.L.358, SEC.6.) As amended by Acts 1979, P.L.231, SEC.6; P.L.231-1983, SEC.9;

P.L.37-1985, SEC.50; P.L.112-1992, SEC.7; P.L.35-2007, SEC.17; P.L.10-2012, SEC.5.

IC 22-10-3-13
Certificate of competency; fee; report
Sec. 13. (a) A person may not be employed underground in any coal mine in this state unless the person possesses a certificate of competency issued by the director, except that a person who does not possess a certificate may be employed to work under the supervision of a person who does possess a certificate for the purpose of becoming qualified to obtain a certificate. A person who intends to work underground in a coal mine to obtain a certificate must first obtain a permit from the director by stating the person's date of birth and residence address. The director shall grant a permit to an applicant who is of legal age and who has intelligence and character such that the person will not be a danger to life and property.
(b) A certificate of competency shall be granted to an applicant who has at least six (6) months experience underground in coal mines, subject to subsection (f).
(c) The director's record shall include the names of applicants for certificates and the names of persons to whom certificates are issued, correlated with the certificate numbers.
(d) An applicant for a certificate must pay the director at the time of application a fee of five dollars ($5). All money received under this subsection shall be deposited in the mine safety fund established by IC 22-10-12-16. The board may set a different fee by rule under IC 22-10-1.5-4.
(e) The board shall report to the director the names of all persons issued certificates, the amount of money received, the names of all persons refused certificates, and the reasons for the refusals, and such reports shall be open for inspection by interested persons.
(f) If a person has been convicted of a felony under 30 U.S.C. 820 and fewer than five (5) years have elapsed from the person's date of discharge from probation, imprisonment, or parole, the person may not:
(1) obtain a certificate of competency;
(2) be employed to work with a person who does possess a certificate; or
(3) obtain a permit to work toward a certificate of competency;
under subsection (a).
(Formerly: Acts 1955, c.168, s.27; Acts 1971, P.L.358, SEC.7; Acts 1973, P.L.242, SEC.2.) As amended by Acts 1979, P.L.231, SEC.7; Acts 1981, P.L.210, SEC.3; P.L.37-1985, SEC.51; P.L.165-1997, SEC.2; P.L.35-2007, SEC.18.

IC 22-10-3-14
Supervision of mines
Sec. 14. A mine shall be supervised by one (1) or more certified mine foremen who shall see that compliance with mining laws that pertain to the commercial mine's duties and to the health and safety

of the employees is met. When the mine workings are so extensive that the mine foremen are unable personally to carry out the duties required of them by law, the operator shall employ a sufficient number of properly certified assistants who shall act under the direction of the mine foremen. The mine foremen or their assistants shall not permit a person to work in an unsafe place except for the purpose of making it safe, and such work shall be under the direction and instruction of a certified official.
(Formerly: Acts 1955, c.168, s.28.) As amended by P.L.231-1983, SEC.10; P.L.35-2007, SEC.19.

IC 22-10-3-15
Copies of forms; accidents; reports; operator of mine; duties
Sec. 15. (a) The operator of a mine shall submit to the director a copy of the Mine Safety Administration Form 7000-2 when the operator files the form with the Mine Safety Administration.
(b) The operator of a mine shall notify the director immediately when an:
(1) accident occurs which prohibits the normal operation of the mine for one (1) or more shifts, or for the remainder of the shift during which the accident occurred; and
(2) injury has been reported to the Mine Safety Administration.
(c) It shall be the duty of the operator of any mine to operate such mine in full conformity with the coal mining laws of this state.
(Formerly: Acts 1955, c.168, s.29.) As amended by P.L.35-2007, SEC.20.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. SAFETY EQUIPMENT AND SAFEGUARDS

IC 22-10-12-11 Mine rescue team; training; compensation
Sec. 11. (a) The bureau of mines and mine safety shall maintain either one (1) or two (2) mine rescue teams. Each team must consist of at least five (5) members and two (2) alternate members. At the discretion of the commissioner of labor, the requirement to maintain either one (1) or two (2) mine rescue teams may be met by using an operator to provide the team members, equipment, and supplies necessary for not more than one (1) team. The board shall:
(1) require active underground mines to provide personnel for the mine rescue teams; and
(2) consult with operators to determine the number of personnel that each operator of an active underground mine is required to furnish for the mine rescue teams.
The director, in consultation with the board, shall determine the training and retraining requirements for the mine rescue teams, consistent with Mine Safety Administration requirements.
(b) When practical, members of a mine rescue team shall be made up of supervisory and nonsupervisory employees.
(c) A member of a mine rescue team shall be fully compensated by the owner or operator for wages lost and expenses incurred while being trained under this section if the employee elects to be compensated.
(d) Compensation for damages arising from the injury or death of a member of a mine rescue team while performing rescue operations shall be limited to the rights and remedies provided by the injured person's employer. However, the employer of the injured or fatally injured mine rescue team member is entitled to reimbursement from the operator whose mine is the subject of the rescue attempt for the actual cost to the employer that is attributable to the injury or death.
(e) The operator of the mine that is the subject of the rescue attempt shall reimburse the bureau for the actual cost of a mine rescue operation, including compensation for all mine rescue team members.
As added by P.L.232-1983, SEC.2. Amended by P.L.37-1985, SEC.53; P.L.243-1987, SEC.13; P.L.215-1989, SEC.6; P.L.1-1990, SEC.239; P.L.35-2007, SEC.21.

IC 22-10-12-12
Mine disaster rescue operations
Sec. 12. In the event of an underground mine disaster affecting mine personnel, the director of the bureau of mines and mine safety shall:
(1) report immediately to the mine;
(2) cooperate with the Mine Safety Administration; and
(3) assist the rescue operations.
As added by P.L.232-1983, SEC.3. Amended by P.L.37-1985, SEC.54; P.L.35-2007, SEC.22.

IC 22-10-12-13
Annual statistical report; list of rescue teams Sec. 13. The director of the bureau of mines and mine safety shall provide an annual statistical report including a list of all trained mine rescue teams. The report shall be sent to all mines that have mine rescue teams.
As added by P.L.232-1983, SEC.4. Amended by P.L.37-1985, SEC.55.

IC 22-10-12-14
Application of certain sections to surface coal mines
Sec. 14. Sections 10, 11, 12, and 13 of this chapter apply to any surface coal mine at the request of the mine owner or operator.
As added by P.L.232-1983, SEC.5.

IC 22-10-12-15
Repealed
(Repealed by P.L.35-2007, SEC.26.)

IC 22-10-12-16
Mine safety fund; establishment; administration
Sec. 16. (a) The mine safety fund is established to provide funding for the purchase and maintenance of underground mine rescue equipment.
(b) The department of labor shall administer the fund.
(c) The fund consists of:
(1) assessments collected by the mining board under IC 22-10-1.5-5(a)(4) and deposited into the fund;
(2) fees:
(A) from examinations under IC 22-10-3-10(h);
(B) for duplicate certificates under IC 22-10-3-11(a); and
(C) from applicants for a certificate under IC 22-10-3-13(d); and
(3) interest from investments as accrued and deposited under subsection (d).
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accumulates from these investments shall be deposited into the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.187-2003, SEC.3. Amended by P.L.35-2007, SEC.23; P.L.10-2012, SEC.6.



CHAPTER 13. REPEALED



CHAPTER 13.1. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. ALCOHOL USE AND ILLEGAL USE OF DRUGS

IC 22-10-15-2
"Illegal use of drugs"
Sec. 2. As used in this chapter, "illegal use of drugs" has the meaning set forth in IC 22-9-5-12.
As added by P.L.35-2007, SEC.24.

IC 22-10-15-3
"SAMHSA"
Sec. 3. As used in this chapter, "SAMHSA" means the United States Department of Health and Human Services Substance Abuse and Mental Health Services Administration.
As added by P.L.35-2007, SEC.24.

IC 22-10-15-4
Drug and alcohol testing of mine employee
Sec. 4. Notwithstanding IC 22-9-5-24, an operator or a representative of the operator may test a mine employee on the grounds of the mine or off premises at a medical facility:
(1) to determine the illegal use of drugs by the mine employee; or
(2) to determine whether the mine employee has an alcohol concentration equivalent to at least four-hundredths (0.04) grams alcohol per:
(A) one hundred (100) milliliters of the mine employee's blood; or
(B) two hundred ten (210) liters of the mine employee's breath.
As added by P.L.35-2007, SEC.24.

IC 22-10-15-5
Conducting test
Sec. 5. The operator or a representative of the operator may conduct or cause to be conducted the test under section 4 of this chapter:
(1) when there is probable cause to conduct the test with an employee; or
(2) on a random basis among the mine employees.
As added by P.L.35-2007, SEC.24.

IC 22-10-15-6
Legally approved testing technique; standards; certified test

results
Sec. 6. (a) Alcohol or drug testing results, or both, may be obtained by a chemical test that at the date of the testing is a legally approved testing technique.
(b) An alcohol or a drug test must be conducted in accordance with standards, procedures, and protocols set forth by SAMHSA.
(c) Testing must be performed by a laboratory certified in accordance with the National Laboratory Certification Program under SAMHSA.
(d) Test results shall be certified by a medical review officer who has the ability and training necessary to verify test results.
As added by P.L.35-2007, SEC.24.






ARTICLE 11. BUILDING AND SAFETY REGULATIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 3.1. LICENSING OF CONTRACTORS IN LAKE AND PORTER COUNTIES

IC 22-11-3.1-2
Bond requirement; filing
Sec. 2. (a) A contractor doing work, other than work for a political subdivision, in a county having a population of:
(1) more than four hundred thousand (400,000), but less than seven hundred thousand (700,000); or
(2) more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000);
must obtain a unified license bond as provided in this chapter. This unified license bond is in lieu of any other bond for this type of work required by the county or a city or town within that county, and the bond must be in an amount equal to five thousand dollars ($5,000).
(b) The unified license bond shall be held for compliance with the ordinances and regulations governing business in the county, or a city or town within that county. The unified license bond required by this chapter shall be filed with the county recorder.
As added by Acts 1981, P.L.11, SEC.127. Amended by Acts 1982, P.L.1, SEC.52; P.L.12-1992, SEC.121; P.L.170-2002, SEC.127; P.L.119-2012, SEC.157.

IC 22-11-3.1-3
License to do business not prohibited; fees; limits
Sec. 3. This chapter does not prohibit a county having a unified license bond, or a city or town within that county, from requiring licenses to do business in that county, city or town. However, the initial license fee charged by a county, or a city or town within that county, may not exceed one hundred dollars ($100) and the license renewal fee may not exceed fifty dollars ($50).
As added by Acts 1981, P.L.11, SEC.127.

IC 22-11-3.1-4
Duration of license; annual renewal fee not prohibited
Sec. 4. A license issued by a county having a unified license bond or a city or town within that county is valid until the contractor to whom the license was issued fails to perform any work under that

license for a period of five (5) years, in which case the license expires. This section does not prohibit a county, or a city or town within that county, having a unified license bond from requiring an annual renewal fee in accordance with section 3 of this chapter.
As added by Acts 1981, P.L.11, SEC.127.

IC 22-11-3.1-5
Expiration of license; reapplication
Sec. 5. If a contractor who is issued a license in a county having a unified license bond allows his license to expire, he may be required by the county, or a city or town within that county, which issued the license to reapply for a new license.
As added by Acts 1981, P.L.11, SEC.127.

IC 22-11-3.1-6
Holders of valid licenses; reapplication not required; chapter applicable
Sec. 6. A contractor who on January 1, 1980, had a valid license issued by a county, or a city or town within that county, is not required to reapply for a license, but all other provisions of this chapter are applicable to that contractor.
As added by Acts 1981, P.L.11, SEC.127.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 9.5. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REGULATION OF FIREWORKS BY FIRE MARSHAL

produce a shower of color and sparks upon ignition, and sometimes a whistling effect. Cylindrical fountains may contain a spike to be inserted in the ground (spike fountain), a wooden or plastic base to be placed on the ground (base fountain), or a wooden handle or cardboard handle for items designed to be hand held (handle fountain).
"Dipped stick" or "wire sparkler" means a stick or wire coated with pyrotechnic composition that produces a shower of sparks upon ignition. Total pyrotechnic composition does not exceed one hundred (100) grams per item. Those devices containing chlorate or perchlorate salts do not exceed five (5) grams in total composition per item. Wire sparklers that contain no magnesium and that contain less than one hundred (100) grams of composition per item are not included in the category of consumer fireworks.
"Distributor" means a person who sells fireworks to wholesalers and retailers for resale.
"Explosive composition" means a chemical or mixture of chemicals that produces an audible effect by deflagration or detonation when ignited.
"Firecracker" or "salute" is a device that consists of a small paper wrapped or cardboard tube containing not more than fifty (50) milligrams of pyrotechnic composition and that produces, upon ignition, noise, accompanied by a flash of light.
"Firework" means any composition or device designed for the purpose of producing a visible or audible effect by combustion, deflagration, or detonation. Fireworks consist of consumer fireworks, items referenced in section 8(a) of this chapter, and special fireworks. The following items are excluded from the definition of fireworks:
(1) Model rockets.
(2) Toy pistol caps.
(3) Emergency signal flares.
(4) Matches.
(5) Fixed ammunition for firearms.
(6) Ammunition components intended for use in firearms, muzzle loading cannons, or small arms.
(7) Shells, cartridges, and primers for use in firearms, muzzle loading cannons, or small arms.
(8) Indoor pyrotechnics special effects material.
(9) M-80s, cherry bombs, silver salutes, and any device banned by the federal government.
"Flitter sparkler" means a narrow paper tube filled with pyrotechnic composition that produces color and sparks upon ignition. These devices do not use a fuse for ignition, but rather are ignited by igniting the paper at one (1) end of the tube.
"Ground spinner" means a small spinning device that is similar to wheels in design and effect when placed on the ground and ignited, and that produces a shower of sparks and color when spinning.
"Helicopter" or "aerial spinner" is a spinning device:
(1) that consists of a tube up to one-half (1/2) inch in inside

diameter and that contains up to twenty (20) grams of pyrotechnic composition;
(2) to which some type of propeller or blade device is attached; and
(3) that lifts into the air upon ignition, producing a visible or audible effect at the height of flight.
"Illuminating torch" means a cylindrical tube that:
(1) contains up to one hundred (100) grams of pyrotechnic composition;
(2) produces, upon ignition, a colored fire; and
(3) is either a spike, base, or handle type device.
"Importer" means:
(1) a person who imports fireworks from a foreign country; or
(2) a person who brings or causes fireworks to be brought within this state for subsequent sale.
"Indoor pyrotechnics special effects material" means a chemical material that is clearly labeled by the manufacturer as suitable for indoor use (as provided in National Fire Protection Association Standard 1126 (2001 edition)).
"Interstate wholesaler" means a person who is engaged in interstate commerce selling fireworks.
"Manufacturer" means a person engaged in the manufacture of fireworks.
"Mine" or "shell" means a device that:
(1) consists of a heavy cardboard or paper tube up to two and one-half (2 1/2) inches in inside diameter, to which a wooden or plastic base is attached;
(2) contains up to forty (40) grams of pyrotechnic composition; and
(3) propels, upon ignition, stars (pellets of pressed pyrotechnic composition that burn with bright color), whistles, parachutes, or combinations thereof, with the tube remaining on the ground.
"Missile-type rocket" means a device that is similar to a sky rocket in size, composition, and effect, and that uses fins rather than a stick for guidance and stability.
"Municipality" has the meaning set forth in IC 36-1-2-11.
"Party popper" means a small plastic or paper item containing not more than sixteen (16) milligrams of explosive composition that is friction sensitive. A string protruding from the device is pulled to ignite it, expelling paper streamers and producing a small report.
"Person" means an individual, an association, an organization, a limited liability company, or a corporation.
"Pyrotechnic composition" means a mixture of chemicals that produces a visible or audible effect by combustion rather than deflagration or detonation. Pyrotechnic compositions will not explode upon ignition unless severely confined.
"Responding fire department" means the paid fire department or volunteer fire department that renders fire protection services to a political subdivision.
"Retail sales stand" means a temporary business site or location

where goods are to be sold.
"Retailer" means a person who purchases fireworks for resale to consumers.
"Roman candle" means a device that consists of a heavy paper or cardboard tube not exceeding three-eighths (3/8) inch in inside diameter and that contains up to twenty (20) grams of pyrotechnic composition. Upon ignition, up to ten (10) stars (pellets of pressed pyrotechnic composition that burn with bright color) are individually expelled at several second intervals.
"Sky rocket" means a device that:
(1) consists of a tube that contains pyrotechnic composition;
(2) contains a stick for guidance and stability; and
(3) rises into the air upon ignition, producing a burst of color or noise at the height of flight.
"Smoke device" means a tube or sphere containing pyrotechnic composition that produces white or colored smoke upon ignition as the primary effect.
"Snake" or "glow worm" means a pressed pellet of pyrotechnic composition that produces a large, snake-like ash upon burning. The ash expands in length as the pellet burns. These devices do not contain mercuric thiocyanate.
"Snapper" means a small, paper wrapped item containing a minute quantity of explosive composition coated on small bits of sand. When dropped, the device explodes, producing a small report.
"Special discharge location" means a location designated for the discharge of consumer fireworks by individuals in accordance with rules adopted under section 3.5 of this chapter.
"Special fireworks" means fireworks designed primarily to produce visible or audible effects by combustion, deflagration, or detonation, including firecrackers containing more than one hundred thirty (130) milligrams of explosive composition, aerial shells containing more than forty (40) grams of pyrotechnic composition, and other exhibition display items that exceed the limits for classification as consumer fireworks.
"Trick match" means a kitchen or book match that has been coated with a small quantity of explosive or pyrotechnic composition. Upon ignition of the match, a small report or a shower of sparks is produced.
"Trick noisemaker" means an item that produces a small report intended to surprise the user.
"Wheel" means a pyrotechnic device that:
(1) is attached to a post or tree by means of a nail or string;
(2) contains up to six (6) driver units (tubes not exceeding one-half (1/2) inch in inside diameter) containing up to sixty (60) grams of composition per driver unit; and
(3) revolves, upon ignition, producing a shower of color and sparks and sometimes a whistling effect.
"Wholesaler" means a person who purchases fireworks for resale to retailers.
(Formerly: Acts 1939, c.154, s.1; Acts 1947, c.366, s.1; Acts 1959,

c.290, s.1; Acts 1975, P.L.259, SEC.1.) As amended by P.L.236-1983, SEC.1; P.L.229-1985, SEC.1; P.L.8-1993, SEC.296; P.L.168-1996, SEC.1; P.L.25-2004, SEC.1; P.L.187-2006, SEC.1; P.L.177-2007, SEC.1.

IC 22-11-14-2
Public displays; permits; fees; qualified operations; denial of permit; violations
Sec. 2. (a) The fire prevention and building safety commission shall:
(1) adopt rules under IC 4-22-2 for the granting of permits for supervised public displays of fireworks by municipalities, fair associations, amusement parks, and other organizations or groups of individuals; and
(2) establish by rule the fee for the permit, which shall be paid into the fire and building services fund created under IC 22-12-6-1.
(b) The application for a permit required under subsection (a) must:
(1) name a competent operator who is to officiate at the display;
(2) set forth a brief resume of the operator's experience;
(3) be made in writing; and
(4) be received with the applicable fee by the division of fire and building safety at least five (5) business days before the display.
No operator who has a prior conviction for violating this chapter may operate any display for one (1) year after the conviction.
(c) Every display shall be handled by a qualified operator approved by the chief of the fire department of the municipality in which the display is to be held. A display shall be located, discharged, or fired as, in the opinion of:
(1) the chief of the fire department of the city or town in which the display is to be held; or
(2) the township fire chief or the fire chief of the municipality nearest the site proposed, in the case of a display to be held outside of the corporate limits of any city or town;
after proper inspection, is not hazardous to property or person.
(d) A permit granted under this section is not transferable.
(e) A denial of a permit by a municipality shall be issued in writing before the date of the display.
(f) A person may not possess, transport, or deliver special fireworks, except as authorized under this section.
(Formerly: Acts 1939, c.154, s.2; Acts 1951, c.251, s.1; Acts 1972, P.L.178, SEC.1; Acts 1975, P.L.259, SEC.2.) As amended by Acts 1978, P.L.2, SEC.2249; P.L.229-1985, SEC.2; P.L.3-1990, SEC.78; P.L.2-1995, SEC.86; P.L.168-1996, SEC.2; P.L.25-2004, SEC.2; P.L.1-2006, SEC.346; P.L.187-2006, SEC.2.

IC 22-11-14-3
Public displays; certificate of insurance; violations Sec. 3. (a) The governing body of the municipality shall require a certificate of insurance conditioned for the payment of all damages which may be caused either to a person or persons in an amount of not less than ten thousand dollars ($10,000) and to property in an amount of not less than ten thousand dollars ($10,000), by reason of the licensed display, and arising from any acts of the licensee, his agents, employees, or subcontractors. However, the governing body of the municipality may in its discretion require additional amounts of insurance coverage not to exceed one hundred thousand dollars ($100,000) for damages caused to a person or persons, or one hundred thousand dollars ($100,000) for damage to property.
(b) A person who fails to obtain a certificate of insurance required under subsection (a) commits a Class A misdemeanor.
(Formerly: Acts 1939, c.154, s.3; Acts 1975, P.L.259, SEC.3.) As amended by P.L.236-1983, SEC.2.

IC 22-11-14-3.5
Special discharge locations; permission to sponsor granted from chief of municipal or township fire department
Sec. 3.5. The fire prevention and building safety commission may adopt rules under IC 4-22-2 that specify the conditions under which the chief of a municipal or township fire department may grant a permit to a person to sponsor a special discharge location in the municipality or township.
As added by P.L.187-2006, SEC.3.

IC 22-11-14-4
Wholesale sales; consumer fireworks usage; signal or ceremonial purposes; pyrotechnics special effects material
Sec. 4. (a) Nothing in this chapter shall be construed to prohibit:
(1) any resident wholesaler, manufacturer, importer, or distributor from selling:
(A) at wholesale fireworks not prohibited by this chapter; or
(B) consumer fireworks if they are to be used:
(i) on the property of the purchaser;
(ii) on the property of another who has given permission to use the consumer fireworks; or
(iii) at a special discharge location as set forth in section 3.5 of this chapter;
(2) the use of fireworks by railroads or other transportation agencies for signal purposes or illumination;
(3) the sale or use of blank cartridges for:
(A) a show or theater;
(B) signal or ceremonial purposes in athletics or sports; or
(C) use by military organizations;
(4) the intrastate sale of fireworks not approved for sale in Indiana between interstate wholesalers;
(5) the possession, sale, or disposal of fireworks, incidental to the public display of Class B fireworks, by wholesalers or other persons who possess a permit to possess, store, and sell Class

B explosives from the Bureau of Alcohol, Tobacco, Firearms and Explosives of the United States Department of Justice; or
(6) the use of indoor pyrotechnics special effects material before an indoor or outdoor proximate audience.
(b) For the purposes of this section, a resident wholesaler, importer, or distributor, is a person who:
(1) is a resident of Indiana;
(2) possesses for storage or resale fireworks approved or not approved for sale in Indiana;
(3) is engaged in the interstate sale of fireworks described in subdivision (2) as an essential part of a business that is located in a permanent structure and is open at least six (6) months each year; and
(4) has possession of a certificate of compliance issued by the state fire marshal under section 5 of this chapter.
(Formerly: Acts 1939, c.154, s.4.) As amended by P.L.229-1985, SEC.3; P.L.168-1996, SEC.3; P.L.1-2006, SEC.347; P.L.187-2006, SEC.4.

IC 22-11-14-4.5
Sale of consumer fireworks
Sec. 4.5. (a) A retailer may sell consumer fireworks and items referenced in section 8(a) of this chapter from a tent under the following conditions:
(1) The tent may not be larger than one thousand five hundred (1,500) square feet.
(2) There may be only one (1) tent for each registration granted under section 11(a) of this chapter.
(3) The tent may not be located closer than one hundred (100) feet from a permanent structure.
(4) A vehicle may not be parked closer than twenty (20) feet from the edge of the tent.
(5) The tent must be fire retardant.
(6) The sales site must comply with all applicable local zoning and land use rules.
(7) Sales of fireworks may be made from the tent for not more than forty-five (45) days in a year.
(8) The weight of consumer fireworks in a tent may not exceed three thousand (3,000) gross pounds of consumer fireworks.
(9) A retailer that legally operated a tent with a registration in 2005 may continue operation in a tent in 2006 and the following years. A registration under section 11(a) of this chapter is required for operation in 2006 and following years. For purposes of this subdivision, a retailer includes a resident wholesaler who supplied consumer fireworks to an applicant for a tent registration in 2005.
(10) The retailer holds a valid registration under section 11(a) of this chapter.
(b) A retailer may sell consumer fireworks and items referenced in section 8(a) of this chapter from a Class 1 structure (as defined in

IC 22-12-1-4) if the Class 1 structure meets the requirements of any of the following subdivisions:
(1) The structure complied with the rules for a B-2 or M building occupancy classification before July 4, 2003, under the Indiana building code adopted by the fire prevention and building safety commission established under IC 22-12-2-1:
(A) in which consumer fireworks were sold or stored on or before July 4, 2003; and
(B) in which no subsequent intervening nonfireworks sales or storage use has occurred.
(2) The structure complied with the rules for a B-2 or M building occupancy classification before July 4, 2003, under the Indiana building code adopted by the fire prevention and building safety commission established under IC 22-12-2-1;
(A) in which consumer fireworks were sold or stored on or before July 4, 2003;
(B) in a location at which the retailer was registered as a resident wholesaler in 2005; and
(C) in which the retailer's primary business is not the sale of consumer fireworks.
(3) The structure complies with the rules for an H-3 building occupancy classification under the Indiana building code adopted by the fire prevention and building safety commission established under IC 22-12-2-1, or the equivalent occupancy classification adopted by subsequent rules of the fire prevention and building safety commission.
(4) The structure complies with the rules adopted after July 3, 2003, by the fire prevention and building safety commission established under IC 22-12-2-1 for an M building occupancy classification under the Indiana building code.
A registration under section 11(a) of this chapter is required for operation in 2006 and following years.
(c) This subsection does not apply to a structure identified in subsection (b)(1), (b)(2), (b)(3), or (b)(4). A retailer may sell consumer fireworks and items referenced in section 8(a) of this chapter from a structure under the following conditions:
(1) The structure must be a Class 1 structure in which consumer fireworks are sold and stored.
(2) The sales site must comply with all applicable local zoning and land use rules.
(3) The weight of consumer fireworks in the structure may not exceed three thousand (3,000) gross pounds of consumer fireworks.
(4) The retailer holds a valid registration under section 11(a) of this chapter.
(5) A retailer that sold consumer fireworks and operated from a structure with a registration in 2005 may continue in operation in the structure in 2006 and the following years. A registration under section 11(a) of this chapter is required for operation in 2006 and following years. (d) The state fire marshal or a member of the division of fire and building safety staff shall, under section 9 of this chapter, inspect tents and structures in which fireworks are sold. The state fire marshal may delegate this responsibility to a responding fire department with jurisdiction over the tent or structure, subject to the policies and procedures of the state fire marshal.
(e) A retailer shall file an application for each retail location on a form to be provided by the state fire marshal.
(f) This chapter does not limit the quantity of items referenced in section 8(a) of this chapter that may be sold from any Class 1 structure that complied with the rules of the fire prevention and building safety commission in effect before May 21, 2003.
As added by P.L.187-2006, SEC.5.

IC 22-11-14-5
Violations; removal of stocks; restrictions on shipments and sales; certificate of compliance
Sec. 5. (a) The state fire marshal shall remove at the expense of the owner, all stocks of fireworks or combustibles possessed, transported, or delivered in violation of this chapter.
(b) The state fire marshal shall stop the shipments and sale of fireworks, novelties, and trick noisemakers unless, prior to shipment into this state for sale, the manufacturer, wholesaler, importer, or distributor of the fireworks, novelties, and trick noisemakers submits to the state fire marshal:
(1) a complete description of each item proposed to be shipped into Indiana;
(2) a written certification that the items are manufactured in accordance with section 1 of this chapter; and
(3) an annual registration fee of one thousand dollars ($1,000). The registration fee shall be collected by the state fire marshal and deposited in the fire and building services fund as set forth in IC 22-12-6-1(c).
A manufacturer, wholesaler, importer, or distributor of fireworks, novelties, and trick noisemakers must submit a list to the state fire marshal on or before June 1 of each year. The list shall contain the name and address of each retail location of each of the customers of the manufacturer, wholesaler, importer, or distributor at which items referenced in section 8(a) of this chapter will be sold. If upon inspection the state fire marshal finds that this chapter has been complied with, an annual certificate of compliance shall be issued to the manufacturer, wholesaler, importer, or distributor. An annual certificate of compliance may not be applied for after June 15 of a year and expires December 31 of the year in which the certificate is issued. Each manufacturer, wholesaler, importer, or distributor must obtain a certificate of compliance. The certificate is not transferable except to a subsequent owner or operator of a business at the same location in accordance with the policies and guidelines of the state fire marshal. A certified copy of the certificate of compliance must be posted in each location where the items are offered for sale to the

public. If upon inspection the state fire marshal finds that this chapter has not been complied with, the state fire marshal shall refuse to issue a certificate of compliance and state the reasons for the refusal. A copy of the order denying the issuance of a certificate of compliance and the reasons shall be forwarded to the manufacturer, wholesaler, importer, or distributor. The state fire marshal may revoke any certificate of compliance issued to any manufacturer, wholesaler, importer, or distributor if the holder of the certificate has violated this chapter.
(c) All fireworks, novelties, and trick noisemakers shipped into Indiana, or manufactured and sold in Indiana, must have distinctly and durably painted, stamped, printed, or marked on the package, box, or container in which the items are enclosed the exact number of pieces in the container.
(d) It is unlawful for a manufacturer, wholesaler, importer, or distributor to sell at wholesale, offer to sell at wholesale, or ship or cause to be shipped into Indiana fireworks, novelties, or trick noisemakers unless the manufacturer, wholesaler, importer, or distributor has been issued and holds a valid certificate of compliance issued under subsection (b). This subsection applies to nonresidents and residents of Indiana.
(Formerly: Acts 1939, c.154, s.5; Acts 1959, c.290, s.2; Acts 1975, P.L.259, SEC.4.) As amended by Acts 1977, P.L.267, SEC.1; P.L.236-1983, SEC.3; P.L.222-1989, SEC.1; P.L.2-1995, SEC.87; P.L.187-2006, SEC.6.

IC 22-11-14-6
Violations; offenses; time and dates of allowable usage of consumer fireworks
Sec. 6. (a) A person who recklessly, knowingly, or intentionally violates section 2(f), 4.5, 5(c), 5(d), 7, 8(a), 8(c), 8(d), 10, or 11(c) of this chapter commits a Class A misdemeanor.
(b) A person who ignites, discharges, or uses consumer fireworks at a site other than:
(1) a special discharge location;
(2) the property of the person; or
(3) the property of another who has given permission to use the consumer fireworks;
commits a Class C infraction. However, if a person recklessly, knowingly, or intentionally takes an action described in this subsection within five (5) years after the person previously took an action described in this subsection, whether or not there has been a judgment that the person committed an infraction in taking the previous action, the person commits a Class C misdemeanor.
(c) A person less than eighteen (18) years of age who possesses or uses a firework when an adult is not present and responsible at the location of the possession or use commits a Class C infraction. However, if a person possesses or uses a firework when an adult is not present and responsible at the location of the possession or use within five (5) years after a previous possession or use by the person

as described in this subsection, whether or not there has been a judgment that the person committed an infraction in the previous possession or use, the person commits a delinquent act under IC 31-37.
(d) A person who ignites, discharges, or uses consumer fireworks:
(1) after 11 p.m. except on a holiday (as defined in IC 1-1-9-1(a)) or December 31, on which dates consumer fireworks may not be ignited, discharged, or used after midnight; or
(2) before 9 a.m.;
commits a Class C infraction. However, if a person recklessly, knowingly, or intentionally takes an action described in this subsection within five (5) years after the person previously took an action described in this subsection, whether or not there has been a judgment that the person committed an infraction in taking the previous action, the person commits a Class C misdemeanor.
(e) A person who recklessly, knowingly, or intentionally uses consumer fireworks and the violation causes harm to the property of a person commits a Class A misdemeanor.
(f) A person who recklessly, knowingly, or intentionally uses consumer fireworks and the violation results in serious bodily injury to a person commits a Class D felony.
(g) A person who recklessly, knowingly, or intentionally uses consumer fireworks and the violation results in the death of a person commits a Class C felony.
(h) A person who knowingly or intentionally fails to collect or remit to the state the public safety fees due under section 12 of this chapter commits a Class D felony.
(Formerly: Acts 1939, c.154, s.6; Acts 1972, P.L.178, SEC.2.) As amended by Acts 1978, P.L.2, SEC.2250; P.L.236-1983, SEC.4; P.L.229-1985, SEC.4; P.L.187-2006, SEC.7.

IC 22-11-14-7
Fireworks stand retail sales permit; requirements
Sec. 7. (a) A retailer selling items referenced in section 8(a) of this chapter at one (1) or more temporary stands must obtain a fireworks stand retail sales permit, referred to in this section as a "permit", from the state fire marshal.
(b) An application for a permit must be made before June 1 of each year and must require that at least the following information be supplied by the retailer:
(1) The retailer's retail merchant certificate number or proof of application for a certificate number.
(2) The location of each retail sales stand.
The state fire marshal shall, within seven (7) days after the receipt of an application for a permit, either issue the permit or notify the applicant of the denial of the permit.
(c) The retailer must pay to the state fire marshal an annual permit fee set under IC 22-12-6-8. If the state fire marshal approves an application for a permit, the state fire marshal shall issue a permit to

the retailer. The permit expires one (1) year after the date of issuance.
(d) The permit shall be posted by the retailer at the retail sales stand so that it is easily seen by the public. However, the state fire marshal's issuance of a permit does not constitute approval of the fireworks offered for sale by the retailer. The retailer is responsible for determining that all fireworks which the retailer offers for sale conform to applicable law.
(e) At each retail sales stand, the retailer shall provide:
(1) a posted certificate of compliance, including a descriptive list of approved fireworks; and
(2) a salesperson who is at least sixteen (16) years of age.
(f) Fireworks may not be sold at retail from a motor vehicle (as defined in IC 9-13-2-105).
(g) Fireworks, not including those referenced in section 8(a) of this chapter, may not be sold from or stored at a temporary stand.
As added by P.L.236-1983, SEC.5. Amended by P.L.179-1991, SEC.24; P.L.1-1992, SEC.112; P.L.187-2006, SEC.8.

IC 22-11-14-8
Sale of fireworks; sales to minors prohibited; administrative rules concerning sales of fireworks
Sec. 8. (a) A person shall not sell at retail, offer for sale at retail, or deliver the following items to a person less than eighteen (18) years of age:
(1) Dipped sticks or wire sparklers. However, total pyrotechnic composition may not exceed one hundred (100) grams per item. Devices containing chlorate or perchlorate salts may not exceed five (5) grams in total composition per item.
(2) Cylindrical fountains.
(3) Cone fountains.
(4) Illuminating torches.
(5) Wheels.
(6) Ground spinners.
(7) Flitter sparklers.
(8) Snakes or glow worms.
(9) Smoke devices.
(10) Trick noisemakers, which include:
(A) Party poppers.
(B) Booby traps.
(C) Snappers.
(D) Trick matches.
(E) Cigarette loads.
(F) Auto burglar alarms.
(b) A retailer or wholesaler of consumer fireworks may sell consumer fireworks to a person at least eighteen (18) years of age.
(c) An individual who sells consumer fireworks must be at least eighteen (18) years of age.
(d) An individual who sells an item set forth in subsection (a) must be at least sixteen (16) years of age. (e) The fire prevention and building safety commission may adopt rules under IC 4-22-2 establishing procedures to ensure compliance with the age limitations set forth in this section.
As added by P.L.236-1983, SEC.6. Amended by P.L.187-2006, SEC.9.

IC 22-11-14-9
Enforcement
Sec. 9. The state fire marshal is charged with the responsibility of enforcing this chapter.
As added by P.L.236-1983, SEC.7.

IC 22-11-14-10
Interstate wholesalers; sales of special fireworks
Sec. 10. Each interstate wholesaler shall keep a record of each sale of special fireworks. This record must include:
(1) the purchaser's name;
(2) the purchaser's address; and
(3) the date of the sale.
These records shall be kept for three (3) years and be available for inspection by the fire marshal.
As added by P.L.229-1985, SEC.5. Amended by P.L.187-2006, SEC.10.

IC 22-11-14-10.5
"Use" defined; adoption of ordinance by county or municipality concerning use of consumer fireworks
Sec. 10.5. (a) As used in this section, the term "use" means the ability of a county or municipality to regulate the days and hours when consumer fireworks may be used, ignited, or discharged.
(b) Notwithstanding any other provision of this chapter:
(1) a county may adopt an ordinance concerning the use of consumer fireworks in the unincorporated areas of the county; and
(2) a municipality may adopt an ordinance concerning the use of consumer fireworks within the corporate limits of the municipality.
(c) An ordinance adopted under this section:
(1) may limit the use of consumer fireworks in the county or municipality;
(2) may not be more lenient than a rule adopted by a state agency concerning the use of fireworks; and
(3) may not limit the use of consumer fireworks:
(A) between the hours of 5:00 p.m. and two (2) hours after sunset on June 29, June 30, July 1, July 2, July 3, July 5, July 6, July 7, July 8, and July 9;
(B) between the hours of 10:00 a.m. and 12:00 midnight on July 4; and
(C) between the hours of 10:00 a.m. on December 31 and 1:00 a.m. on January 1. As added by P.L.177-2007, SEC.2.

IC 22-11-14-11
Sales of consumer fireworks by retailer; application; registration fees; certificate of compliance; transferability of certificate of compliance
Sec. 11. (a) A retailer may not sell consumer fireworks until the retailer has:
(1) filed the application required under section 4.5(e) of this chapter with the state fire marshal for each location from which the retailer proposes to sell the consumer fireworks, which must be filed on an annual basis; and
(2) paid an accompanying registration fee of:
(A) one thousand dollars ($1,000) for the first location if a fee under section 5(b)(3) of this chapter has not been paid;
(B) five hundred dollars ($500) for each additional sales location in a tent; and
(C) two hundred dollars ($200) for each additional sales location in a structure;
from which the retailer proposes to sell the consumer fireworks.
Upon receipt of the completed application form, the accompanying fee, and, if required, the affidavit under subsection (b), the state fire marshal shall issue a certificate of compliance to the retailer for each sales location.
(b) A person seeking a certificate of compliance authorizing the sale of consumer fireworks at retail from a structure identified in section 4.5(b)(1), 4.5(b)(2), or 4.5(c) of this chapter, or from a tent under section 4.5(a) of this chapter shall submit with the application:
(1) an affidavit executed by a responsible party with personal knowledge, establishing that consumer fireworks were sold at retail or wholesale from a structure at the same location as of a date set forth in section 4.5(b)(1), 4.5(b)(2), or 4.5(c) of this chapter, or from a tent as of a date set forth under section 4.5(a)(9) of this chapter; and
(2) proof of sales of consumer fireworks from that location.
(c) A person may not sell consumer fireworks at retail if a certificate of compliance from the state fire marshal has not been issued for the location showing registration under subsection (a).
(d) A certificate of compliance issued to a retailer of consumer fireworks is not transferable except to a subsequent owner or operator of a business at the same location in accordance with the policies and guidelines of the state fire marshal.
As added by P.L.187-2006, SEC.11.

IC 22-11-14-12
Public safety fee on retail sales of fireworks; obligation by purchaser for payment of fee; transfer of funds
Sec. 12. (a) A user fee, known as the public safety fee, is imposed on retail transactions made in Indiana of fireworks, in accordance with section 13 of this chapter. (b) A person who acquires fireworks in a retail transaction is liable for the public safety fee on the transaction and, except as otherwise provided in this chapter, shall pay the public safety fee to the retailer as a separate added amount to the consideration in the transaction. The retailer shall collect the public safety fee as an agent for the state.
(c) The public safety fee shall be deposited in the state general fund. The auditor of state shall annually transfer the money received from the public safety fee as follows:
(1) Two million dollars ($2,000,000) shall be deposited in the regional public safety training fund established by IC 10-15-3-12.
(2) Any additional money received shall be deposited in the state disaster relief fund established by IC 10-14-4-5.
(d) The department of state revenue shall adopt rules under IC 4-22-2 necessary for the collection of the public safety fee money from retailers as described in subsections (b) and (c).
As added by P.L.187-2006, SEC.12. Amended by P.L.107-2007, SEC.12.

IC 22-11-14-13
Rate of public safety fee in a retail unitary transaction of fireworks
Sec. 13. (a) The public safety fee is measured by the gross retail income received by a retail merchant in a retail unitary transaction of fireworks and is imposed at the following rates:
PUBLIC GROSS RETAIL INCOME
SAFETY FROM THE
FEE RETAIL UNITARY
TRANSACTION
$ 0 less than $ 0.10
$ 0.01 at least $ 0.10 but less than $ 0.30
$ 0.02 at least $ 0.30 but less than $ 0.50
$ 0.03 at least $ 0.50 but less than $ 0.70
$ 0.04 at least $ 0.70 but less than $ 0.90
$ 0.05 at least $ 0.90 but less than $ 1.10
On a retail unitary transaction in which the gross retail income received by the retail merchant is one dollar and ten cents ($1.10) or more, the public safety fee is five percent (5%) of that gross retail income.
(b) If the public safety fee computed under subsection (a) results in a fraction of one-half cent ($0.005) or more, the amount of the public safety fee shall be rounded to the next additional cent.
As added by P.L.187-2006, SEC.13.

IC 22-11-14-14
Obligation of retailer collecting public safety fees
Sec. 14. An individual who:
(1) is an individual retailer or is an employee, an officer, or a member of a corporate or partnership retailer; and
(2) has a duty to remit the public safety fee as described in

section 12 of this chapter to the department of state revenue;
holds the public safety fees collected in trust for the state and is personally liable for the payment of the public safety fee money to the state.
As added by P.L.187-2006, SEC.14.

IC 22-11-14-15
Fire prevention and building safety commission; department of state revenue; rules concerning fireworks sales
Sec. 15. The fire prevention and building safety commission and the department of state revenue shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.187-2006, SEC.15.



CHAPTER 14.5. INDOOR PYROTECHNICS

IC 22-11-14.5-2
Repealed
(Repealed by P.L.187-2006, SEC.18.)

IC 22-11-14.5-3
Rules
Sec. 3. The fire prevention and building safety commission shall adopt rules under IC 4-22-2 to implement a statewide code concerning displays of indoor pyrotechnics. The rules:
(1) must require that a certificate of insurance be issued that provides general liability coverage of at least five hundred thousand dollars ($500,000) for the injury or death of any number of persons in any one (1) occurrence and five hundred thousand dollars ($500,000) for property damage in any one (1) occurrence by an intended display of indoor pyrotechnics arising from any acts of the operator of the display or the operator's agents, employees, or subcontractors;
(2) must require the person intending to present the display to give, at least twenty four (24) hours before the time of the display, written notice of the intended display to the chief of the responding fire department of the location proposed for the display of the indoor pyrotechnics and to include with the written notice a certification from the person intending to display the indoor pyrotechnics that the display will be made in accordance with:
(A) the rules adopted under this section; and
(B) any ordinance or resolution adopted under section 4 of

this chapter;
(3) must include and adopt NFPA 1126, Standard for the Use of Pyrotechnics before a Proximate Audience, 2001 Edition, published by the National Fire Protection Association, 1 Batterymarch Park, Quincy, Massachusetts 02169;
(4) must be amended to adopt any subsequent edition of NFPA Standard 1126, including addenda, within eighteen (18) months after the effective date of the subsequent edition; and
(5) may provide for amendments to NFPA Standard 1126 as a condition of the adoption under subdivisions (3) and (4).
As added by P.L.25-2004, SEC.3. Amended by P.L.1-2006, SEC.348; P.L.101-2006, SEC.30.

IC 22-11-14.5-4
Adoption of ordinance or resolution
Sec. 4. A city, town, or county may adopt an ordinance or a township may adopt a resolution that:
(1) establishes requirements for displays of indoor pyrotechnics more stringent or detailed than the requirements established under this chapter; or
(2) bans the display of indoor pyrotechnics.
As added by P.L.25-2004, SEC.3.

IC 22-11-14.5-5
Precedence of rules
Sec. 5. Except as provided in section 4 of this chapter, the rules adopted under section 3 of this chapter take precedence over:
(1) an ordinance adopted by a city, town, or county; or
(2) a resolution adopted by a township;
that covers the same subject matter as the commission's rules concerning indoor pyrotechnics.
As added by P.L.25-2004, SEC.3.

IC 22-11-14.5-6
Violations; Class C infraction
Sec. 6. A person who violates a rule adopted under this chapter commits a Class C infraction.
As added by P.L.25-2004, SEC.3.

IC 22-11-14.5-7
Violations; property; Class C infraction
Sec. 7. A person who knowingly allows an individual to commit a violation of a rule adopted under this chapter commits a Class C infraction if the violation is committed on property under the person's control.
As added by P.L.25-2004, SEC.3.

IC 22-11-14.5-8
Separate offenses
Sec. 8. Each day that an infraction under this chapter occurs

constitutes a separate infraction.
As added by P.L.25-2004, SEC.3.

IC 22-11-14.5-9
Violations; Class A misdemeanor
Sec. 9. A person who causes serious bodily injury to a person as a result of a reckless violation of a rule adopted under this chapter commits a Class A misdemeanor.
As added by P.L.25-2004, SEC.3.

IC 22-11-14.5-10
Violations; Class D felony
Sec. 10. A person who causes serious bodily injury to a person as a result of a knowing or an intentional violation of a rule adopted under this chapter commits a Class D felony.
As added by P.L.25-2004, SEC.3.

IC 22-11-14.5-11
Violations; death; Class D felony
Sec. 11. A person who causes the death of a person as a result of a reckless violation of a rule adopted under this chapter commits a Class D felony.
As added by P.L.25-2004, SEC.3.

IC 22-11-14.5-12
Violations; death; Class C felony
Sec. 12. A person who causes the death of a person as a result of a knowing or an intentional violation of a rule adopted under this chapter commits a Class C felony.
As added by P.L.25-2004, SEC.3.



CHAPTER 15. REGULATION OF LIQUEFIED PETROLEUM GAS CONTAINERS

IC 22-11-15-2
Definitions
Sec. 2. As used in this chapter:
(1) "Liquefied petroleum gas" means any material composed predominantly of any of the following hydrocarbons or mixtures of the same: propane, propylene, butanes (normal butane and isobutane), and butylenes.
(2) "Person" includes any individual, firm, limited liability company, or corporation and their affiliates.
(3) "Owner" means:
(A) any person holding a written bill of sale or other instrument under which title to a liquefied petroleum gas container was transferred to that person;
(B) any person holding a paid or receipted invoice showing purchase of and payment for a liquefied petroleum gas container;
(C) any person whose name, initials, or other identifying mark has been plainly shown on the surface of a liquefied petroleum gas container since September 1, 1978; or
(D) any manufacturer of a container for liquefied petroleum gas who has not transferred ownership of it.
As added by Acts 1979, P.L.232, SEC.1. Amended by P.L.8-1993, SEC.297.

IC 22-11-15-3
Owner identified containers; written authorization; unlawful acts; emergencies
Sec. 3. If a liquefied petroleum gas container bears on its surface in legible characters the name, mark, initials, or other identifying device of its owner, it is unlawful for any person except the owner or

a person authorized in writing by him:
(1) to fill or refill that container with liquefied petroleum gas or any other gas or compound;
(2) to buy, sell, offer for sale, give, take, loan, deliver or permit to be delivered, or otherwise use or dispose of liquefied petroleum gas in that container; or
(3) to deface, erase, obliterate, cover up, or otherwise remove or conceal or change the name, mark, initials, or other identifying device of the owner or to place the name, mark, initials, or other identifying device of any person other than the owner on such container.
However, no written authorization shall be required during weather emergencies or at those times when the regular supplier of liquefied petroleum gas has failed, or is unable, to make delivery within a reasonable time.
As added by Acts 1979, P.L.232, SEC.1.

IC 22-11-15-4
Unauthorized possession; presumptive evidence of unlawful use
Sec. 4. Possession of a liquefied petroleum gas container by any person other than the owner without the owner's written consent is presumptive evidence of the unlawful use of that container, except as otherwise provided in section 3 of this chapter.
As added by Acts 1979, P.L.232, SEC.1.

IC 22-11-15-5
Criminal prosecution
Sec. 5. Any person or his agent with personal knowledge of the facts who has reason to believe that any of his liquefied petroleum gas containers are in the possession of or are being illegally used by any person who is not an owner of the container and who does not have the written consent of the owner, may file a written complaint with the prosecutor of the county in which the complainant resides. The prosecutor may proceed with criminal prosecution if warranted. If a person is convicted of a violation of this chapter the court shall impose the punishment prescribed in this chapter and award possession of the container to its owner.
As added by Acts 1979, P.L.232, SEC.1.

IC 22-11-15-5.1
Civil actions; statute of limitations; costs and attorney's fees
Sec. 5.1. (a) A person injured as a result of an act or practice that violates this chapter may bring a civil action:
(1) for declaratory relief;
(2) for injunctive relief; or
(3) to recover compensatory damages;
against the person violating this chapter.
(b) An action brought under this section must be commenced not later than two (2) years after the date of the alleged violation.
(c) A court may award costs and reasonable attorney's fees. As added by P.L.142-2002, SEC.1.

IC 22-11-15-6
Violation; offense
Sec. 6. Any person who violates this chapter commits a Class C misdemeanor.
As added by Acts 1979, P.L.232, SEC.1.



CHAPTER 16. FIRE SAFETY EMERGENCY SIGNS

IC 22-11-16-2
Rules; adoption; application
Sec. 2. (a) The fire prevention and building safety commission shall adopt rules under IC 4-22-2 governing fire safety in certain buildings as specified in subsection (b).
(b) Except as provided in subsection (c) and subsection (d), this chapter and the rules adopted under it apply to:
(1) all hotels, motels, apartments (in buildings containing three (3) or more apartments), and buildings containing three (3) or more sleeping rooms that rent for a fee; and
(2) all buildings occupied after September 14, 1982, as hotels, motels, apartments (in buildings containing three (3) or more apartments), and buildings containing three (3) or more sleeping rooms that rent for a fee.
(c) This chapter does not apply to hotels and motels that have no interior corridors and whose individual rooms have only exterior exits.
(d) This chapter does not apply to an apartment in an apartment building from which apartment there is immediate ground level access to the outside.
(e) Compliance with this chapter and the rules adopted under it does not relieve the owner of a building covered by this chapter from the requirements of any other applicable law, rule, regulation, or ordinance.
As added by Acts 1982, P.L.139, SEC.1. Amended by P.L.237-1983, SEC.1; P.L.8-1984, SEC.115.

IC 22-11-16-3
Rules; contents
Sec. 3. (a) The rules required by this chapter must include the following requirements:
(1) In all hotels, motels, and buildings containing three (3) or more sleeping rooms that rent for a fee, an emergency sign must be permanently affixed to the back of each guestroom or room door and by the entrance to a required exitway where there is an interior door with corridors to the exitway.
(2) In all apartments covered by this chapter, an emergency sign must be permanently affixed in a prominent location.
(b) The emergency signs required by subsection (a) must contain the following information:
(1) Instructions on practical emergency procedures in case of

fire or other emergency.
(2) In hotels, motels, and buildings containing three (3) or more sleeping rooms that rent for a fee only, a statement describing the number of doors (to the left or right) to a fire exit.
(c) In addition, the rules required by this chapter must include requirements for the letter size, color, content, location, and overall size of the emergency signs required by this chapter.
As added by Acts 1982, P.L.139, SEC.1.

IC 22-11-16-4
Violation; offense
Sec. 4. An owner violating the provisions of this chapter or the rules adopted under it, commits a Class A infraction.
As added by Acts 1982, P.L.139, SEC.1.

IC 22-11-16-5
Inspections to determine compliance
Sec. 5. The state fire marshal's office shall, as part of its normal inspection process, conduct inspections to determine if there is compliance with this chapter and the rules adopted under it. Any evidence of a violation shall be turned over to the prosecuting attorney of the county where the violation occurred.
As added by Acts 1982, P.L.139, SEC.1.



CHAPTER 17. FIRE SAFETY IN PUBLIC BUILDINGS

IC 22-11-17-2
Obstruction of exits; special egress control device; inoperative fire alarms
Sec. 2. (a) Except as provided in subsection (b) and section 2.5 of this chapter, an owner of a public building shall not permit an exit to be locked or obstructed in any manner that denies the public a continuous and unobstructed means of egress while lawfully occupied by anyone who is not an officer or an employee.
(b) The commission may adopt rules under IC 4-22-2 that:
(1) allow the owner of a public building to equip an exit with a special egress control device;
(2) limit the circumstances under which a special egress control device may be used; and
(3) allow an exit that was in compliance with the rules of the commission when the exit was constructed to be equipped with a special egress control device.
(c) An owner of a public building shall not permit a fire alarm to be disconnected or otherwise rendered inoperative, except in cases of routine maintenance or for repair.
As added by Acts 1982, P.L.140, SEC.1. Amended by P.L.169-1996,

SEC.2.

IC 22-11-17-2.5
Compliance by hospital or health facility
Sec. 2.5. (a) A hospital licensed under IC 12-25 or IC 16-21 or a health facility licensed under IC 16-28 complies with section 2(a) of this chapter by meeting the federal standards of certification for participation in a reimbursement program under either of the following before, on, or after March 21, 1996:
(1) Title XVIII of the federal Social Security Act (42 U.S.C. 1395 et seq.).
(2) Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
(b) Section 2(b) of this chapter does not apply to this section.
As added by P.L.169-1996, SEC.3. Amended by P.L.220-2011, SEC.373.

IC 22-11-17-3
Violations; offense
Sec. 3. An owner who violates section 2 of this chapter commits a Class B misdemeanor.
As added by Acts 1982, P.L.140, SEC.1.

IC 22-11-17-4
Knowing or intentional violations; offense
Sec. 4. An owner of a public building commits a Class D felony if:
(1) the owner knowingly or intentionally violates section 2 of this chapter; and
(2) bodily injury (as defined by IC 35-31.5-2-29) or a loss of life occurs to a person lawfully in the public building as a result of a fire in the building.
As added by Acts 1982, P.L.140, SEC.1. Amended by P.L.311-1983, SEC.41; P.L.114-2012, SEC.44.

IC 22-11-17-5
Inspections to determine compliance
Sec. 5. The state fire marshal's office may, as part of its normal inspection process, conduct inspections to determine if there is compliance with this chapter and the rules adopted under it. Any evidence of a violation shall be turned over to the prosecuting attorney of the county where the violation occurred.
As added by Acts 1982, P.L.140, SEC.1. Amended by P.L.198-1995, SEC.2.

IC 22-11-17-6
Construction of chapter
Sec. 6. (a) This chapter does not prohibit the securing of a building from illegal entry or exit during nonbusiness or nonworking hours. (b) This chapter is not intended to conflict with the requirements of IC 22-8-1.1 and the rules adopted pursuant thereto.
As added by Acts 1982, P.L.140, SEC.1.



CHAPTER 18. SMOKE DETECTION DEVICES

IC 22-11-18-2
Application of chapter; exemption
Sec. 2. (a) This chapter applies to all hotels, motels, and dwellings.
(b) A totally sprinkled building (conforming to Uniform Building Code standards at the time of construction) is exempt from the requirements of this chapter.
As added by Acts 1982, P.L.141, SEC.1. Amended by P.L.176-1991, SEC.2.

IC 22-11-18-3
Hotels and motels; installation of smoke detectors
Sec. 3. (a) This section only applies to hotels and motels.
(b) All hotels and motels must have functional smoke detectors.
(c) Except as provided in subsection (f), a detector must be

installed in all interior corridors adjacent to sleeping rooms and must be spaced no farther apart than thirty (30) feet on center, or more than fifteen (15) feet from any wall.
(d) The detectors must be hard wired into a building's electrical system, except as provided in subsection (f).
(e) The detectors must be wired in a manner that activates all the devices in a corridor when one (1) is activated, except as provided in subsection (f).
(f) All single level dwellings, all seasonably occupied dwellings, and all hotels and motels with twelve (12) sleeping rooms or less (and containing no interior corridors) are exempt from the requirements of subsections (c), (d), and (e). In all such units:
(1) a detector must be installed in each sleeping room; and
(2) the detector may be battery operated.
If a battery operated detector is installed, it must contain a tamper resistant cover to protect the batteries. The fire marshal shall adopt rules detailing the specifications for the tamper resistant cover. If a battery operated detector is not installed, the detector must be hard wired into a building's electrical system.
As added by Acts 1982, P.L.141, SEC.1. Amended by P.L.237-1983, SEC.3; P.L.176-1991, SEC.3.

IC 22-11-18-3.5
Dwellings; installation of smoke detectors
Sec. 3.5. (a) This section only applies to dwellings.
(b) A rule or an ordinance is not voided or limited by this section if the rule or ordinance:
(1) applies to an occupied dwelling; and
(2) is at least as stringent as the requirements of this section.
(c) A dwelling must have at least one (1) functional smoke detector installed as follows:
(1) According to the manufacturer's instructions.
(2) Outside of each sleeping area in the immediate vicinity of the bedrooms.
(3) On the ceiling or a wall not less than four (4) inches or more than twelve (12) inches from the ceiling. However, a smoke detector may not be recessed into a ceiling.
(4) On each additional story of the dwelling, including basements, cellars, and habitable attics. Unless there is a door between levels in dwellings with split levels, a smoke detector must be installed only on the upper level if the lower level is less than one (1) full story below the upper level.
(d) All smoke detectors must be:
(1) battery operated or hard wired into the dwelling's electrical system;
(2) accessible for servicing and testing; and
(3) maintained and at least one (1) time every six (6) months tested by the occupant to ensure that the smoke detector is in operational condition.
(e) Each owner or the manager or rental agent of the owner is

responsible for:
(1) the installation of a required smoke detector; and
(2) the replacement and repair of a required smoke detector within seven (7) working days after the owner, manager, or rental agent is given written notification of the need to replace or repair the smoke detector.
(f) A person may not tamper with or remove a smoke detector except when necessary for maintenance purposes.
(g) A unit (as defined in IC 36-1-2-23) may adopt an ordinance concerning dwellings that:
(1) includes more stringent or detailed requirements than those set forth in this chapter; and
(2) does not conflict with this chapter.
As added by P.L.176-1991, SEC.4.

IC 22-11-18-3.6
Violations; effect on claims
Sec. 3.6. A violation of section 3.5 of this chapter does not constitute grounds for a reduction or denial of a claim under an insurance policy even if the policy contains terms to the contrary.
As added by P.L.176-1991, SEC.5.

IC 22-11-18-4
Compliance with other laws, ordinances, rules, or regulations
Sec. 4. Compliance with this chapter does not relieve the owner from the requirements of any other applicable law, ordinance, rule, or regulation.
As added by Acts 1982, P.L.141, SEC.1.

IC 22-11-18-5
Violations; offenses
Sec. 5. (a) An owner of a hotel or motel who violates this chapter commits a Class A infraction, except as provided by subsection (b).
(b) An owner of a hotel or motel commits a Class D felony if:
(1) the owner knowingly or intentionally violates section 3 of this chapter; and
(2) bodily injury or loss of life occurs as a result of a fire in the building.
(c) Except as provided in section 5.5 of this chapter, a person who violates section 3.5 of this chapter commits a Class D infraction.
As added by Acts 1982, P.L.141, SEC.1. Amended by P.L.311-1983, SEC.42; P.L.176-1991, SEC.6; P.L.17-2008, SEC.2.

IC 22-11-18-5.5
Violation by landlord; offenses
Sec. 5.5. A landlord who violates section 3.5 of this chapter:
(1) at the time the landlord delivers a rental unit to a tenant; or
(2) if the smoke detector is hard wired into the rental unit's electrical system, by failing to repair or replace the inoperable smoke detector not later than seven (7) days after receiving

written notice by certified mail, return receipt requested, of the need to repair or replace the inoperable smoke detector under section 3.5(e)(2) of this chapter;
commits a Class B infraction. However, the offense is a Class A infraction if the landlord has a prior violation for an offense under this section.
As added by P.L.17-2008, SEC.3.

IC 22-11-18-6
Inspections to determine compliance
Sec. 6. (a) The state fire marshal's office shall, as part of its normal inspection process, conduct inspections of hotels and motels to determine if the detectors are installed and functioning in compliance with this chapter.
(b) Except for common areas shared by at least three (3) dwellings, a dwelling may not be inspected solely to determine compliance with section 3.5 of this chapter unless the owner or occupant of the dwelling gives permission.
(c) Any evidence of a violation of this chapter shall be turned over to the prosecuting attorney of the county where the violation occurred.
As added by Acts 1982, P.L.141, SEC.1. Amended by P.L.176-1991, SEC.7.



CHAPTER 19. REPEALED



CHAPTER 20. ANHYDROUS AMMONIA AND AMMONIA SOLUTIONS

IC 22-11-20-2
"Appurtenances"
Sec. 2. As used in this chapter, "appurtenances" includes pumps, compressors, safety relief devices, liquid level gauging devices, valves, and pressure gauges.
As added by P.L.17-2001, SEC.4.

IC 22-11-20-3
"Container"
Sec. 3. As used in this chapter, "container" includes vessels, tanks, cylinders, or spheres.
As added by P.L.17-2001, SEC.4.

IC 22-11-20-4
"Equipment law"
Sec. 4. As used in this chapter, "equipment law" has the meaning set forth in IC 22-12-1-11.
As added by P.L.17-2001, SEC.4.

IC 22-11-20-5
"Law"
Sec. 5. As used in this chapter, "law" includes the following:
(1) IC 13 or a rule adopted under IC 13.
(2) IC 15-16-1 or a rule adopted under IC 15-16-1.
(3) IC 22-8-1.1 or a rule adopted under IC 22-8-1.1.
(4) An equipment law.
As added by P.L.17-2001, SEC.4. Amended by P.L.2-2008, SEC.46.

IC 22-11-20-6
Illegal storage or transportation of ammonia
Sec. 6. (a) This section does not apply to a person that stores or transports anhydrous ammonia (NH3) or an ammonia solution for a lawful agricultural or commercial purpose.
(b) A person who knowingly or intentionally stores or transports anhydrous ammonia (NH3) or an ammonia solution: (1) in a container that does not; or
(2) with appurtenances that do not;
conform to the requirements of a law governing the design, construction, location, installation, or operation of equipment for storage, handling, use, or transportation of anhydrous ammonia (NH3) or an ammonia solution commits a Class A misdemeanor.
As added by P.L.17-2001, SEC.4.






ARTICLE 12. FIRE SAFETY, BUILDING, AND EQUIPMENT LAWS: GENERAL ADMINISTRATION

CHAPTER 1. DEFINITIONS

IC 22-12-1-2
"Agricultural purpose"
Sec. 2. "Agricultural purpose" includes farming, dairying, pasturage, apiculture, horticulture, floriculture, vitaculture, ornamental horticulture, olericulture, pomiculture, animal husbandry, and poultry husbandry.
As added by P.L.245-1987, SEC.1. Amended by P.L.5-1988, SEC.119.

IC 22-12-1-2.2
"ANSI"
Sec. 2.2. "ANSI" refers to the American National Standards Institute.
As added by P.L.119-2002, SEC.1.

IC 22-12-1-2.3
"ASME"
Sec. 2.3. "ASME" refers to the American Society of Mechanical Engineers.
As added by P.L.119-2002, SEC.2.

IC 22-12-1-2.5
"ASTM"
Sec. 2.5. "ASTM" refers to the American Society for Testing and Materials.
As added by P.L.166-1997, SEC.1.

IC 22-12-1-3
"Building law"
Sec. 3. "Building law" means any equipment law or other law governing any of the following:
(1) Fabrication of an industrialized building system or mobile structure for installation, assembly, or use at another site.
(2) Construction, addition, or alteration of any part of a Class 1 or Class 2 structure at the site where the structure will be used.
(3) Assembly of an industrialized building system or mobile structure that is covered by neither subdivision (1) nor (2). As added by P.L.245-1987, SEC.1. Amended by P.L.222-1989, SEC.2; P.L.22-2005, SEC.31.

IC 22-12-1-3.5
"Bull ride simulator"
Sec. 3.5. (a) "Bull ride simulator" means a device designed to simulate:
(1) a rodeo bull ride; or
(2) a similarly challenging ride upon another type of animal;
by subjecting the rider to a wide range of abrupt motion produced by mechanical, electrical, or hydraulic means. The term includes a multiride electric unit with a bull ride attachment.
(b) The term does not include devices that:
(1) resemble animals; and
(2) are designed:
(A) as an entertainment device;
(B) to operate rhythmically within a restricted range of motion; and
(C) for use by children.
As added by P.L.25-2004, SEC.4. Amended by P.L.166-2005, SEC.1.

IC 22-12-1-3.6
"Bungee jump facility"
Sec. 3.6. "Bungee jump facility" means a device or structure used for bungee jumping.
As added by P.L.32-2006, SEC.1.

IC 22-12-1-3.7
"Bungee jumping"
Sec. 3.7. "Bungee jumping" means a fall or jump from a height by an individual who is attached to an elastic cord that prevents the individual from hitting the ground, water, or other solid, semisolid, liquid, or elastic surface.
As added by P.L.32-2006, SEC.2.

IC 22-12-1-4
"Class 1 structure"
Sec. 4. (a) "Class 1 structure" means any part of the following:
(1) A building or structure that is intended to be or is occupied or otherwise used in any part by any of the following:
(A) The public.
(B) Three (3) or more tenants.
(C) One (1) or more persons who act as the employees of another.
(2) A site improvement affecting access by persons with physical disabilities to a building or structure described in subdivision (1).
(3) Outdoor stage equipment. This subdivision expires January 1, 2014.
(4) Any class of buildings or structures that the commission

determines by rules to affect a building or structure described in subdivision (1), except buildings or structures described in subsections (c) through (f).
(b) Subsection (a)(1) includes a structure that contains three (3) or more condominium units (as defined in IC 32-25-2-9) or other units that:
(1) are intended to be or are used or leased by the owner of the unit; and
(2) are not completely separated from each other by an unimproved space.
(c) Subsection (a)(1) does not include a building or structure that:
(1) is intended to be or is used only for an agricultural purpose on the land where it is located; and
(2) is not used for retail trade or is a stand used for retail sales of farm produce for eight (8) or less consecutive months in a calendar year.
(d) Subsection (a)(1) does not include a Class 2 structure.
(e) Subsection (a)(1) does not include a vehicular bridge.
(f) Subsection (a)(1) does not include a structure that is intended to be or is occupied solely to provide periodic maintenance or repair of:
(1) the structure; or
(2) mechanical or electrical equipment located within and affixed to the structure.
As added by P.L.245-1987, SEC.1. Amended by P.L.223-1989, SEC.1; P.L.23-1993, SEC.149; P.L.2-2002, SEC.72; P.L.141-2003, SEC.2; P.L.92-2012, SEC.2.

IC 22-12-1-5
"Class 2 structure"
Sec. 5. (a) "Class 2 structure" means any part of the following:
(1) A building or structure that is intended to contain or contains only one (1) dwelling unit or two (2) dwelling units unless any part of the building or structure is regularly used as a Class 1 structure.
(2) An outbuilding for a structure described in subdivision (1), such as a garage, barn, or family swimming pool, including an above ground swimming pool, unless any part of the outbuilding is regularly used as a Class 1 structure.
(b) Subsection (a) does not include a vehicular bridge.
As added by P.L.245-1987, SEC.1. Amended by P.L.72-2008, SEC.1.

IC 22-12-1-6
"Commission"
Sec. 6. "Commission" refers to the fire prevention and building safety commission.
As added by P.L.245-1987, SEC.1.

IC 22-12-1-7
"Construction" Sec. 7. "Construction" means any of the following:
(1) Fabrication of any part of an industrialized building system or mobile structure for use at another site.
(2) Erection or assembly of any part of a Class 1 or Class 2 structure at the site where it will be used.
(3) Installation of any part of the permanent heating, ventilating, air conditioning, electrical, plumbing, sanitary, emergency detection, emergency communication, or fire or explosion suppression systems for a Class 1 or Class 2 structure at the site where it will be used.
(4) Work undertaken to alter, remodel, rehabilitate, or add to any part of a Class 1 or Class 2 structure.
(5) Work undertaken to relocate any part of a Class 1 or Class 2 structure, except a mobile structure.
As added by P.L.245-1987, SEC.1.

IC 22-12-1-8
"Control"
Sec. 8. "Control" means authority to create, change, or eliminate a condition or to initiate, regulate, or terminate conduct that is based on any of the following:
(1) An agency, employment, or contractual relationship.
(2) A possessory or nonpossessory ownership or leasehold interest in property.
(3) A contractual right to possess or use property.
As added by P.L.245-1987, SEC.1.

IC 22-12-1-9
"Department"
Sec. 9. "Department" refers to the department of homeland security established by IC 10-19-2-1.
As added by P.L.245-1987, SEC.1. Amended by P.L.22-2005, SEC.32.

IC 22-12-1-10
"Education board"
Sec. 10. "Education board" refers to the board of firefighting personnel standards and education.
As added by P.L.245-1987, SEC.1.

IC 22-12-1-11
"Equipment law"
Sec. 11. "Equipment law" means a statute or rule under this article, IC 22-13, or IC 22-15 that applies to the design, manufacture, fabrication, assembly, installation, alteration, repair, maintenance, operation, or inspection of a regulated amusement device, boiler, lifting device, or pressure vessel.
As added by P.L.245-1987, SEC.1.

IC 22-12-1-12 "Fire department"
Sec. 12. "Fire department" means a paid fire department or volunteer fire department that renders fire prevention or fire protection services to a political subdivision.
As added by P.L.245-1987, SEC.1. Amended by P.L.1-1999, SEC.54.

IC 22-12-1-13
"Fire safety law"
Sec. 13. "Fire safety law" means any building law, equipment law, or other law safeguarding life or property from the hazards of fire or explosion.
As added by P.L.245-1987, SEC.1.

IC 22-12-1-14
"Industrialized building system"
Sec. 14. "Industrialized building system" means any part of a building or other structure that is in whole or in substantial part fabricated in an off-site manufacturing facility for installation or assembly at the building site as part of a Class 1 structure, a Class 2 structure, or another building or structure. However, the term does not include a mobile structure or a system that is capable of inspection at the building site.
As added by P.L.245-1987, SEC.1.

IC 22-12-1-15
"Law"
Sec. 15. "Law" includes any statute, rule, ordinance, or other regulation.
As added by P.L.245-1987, SEC.1.

IC 22-12-1-16
"Manufactured home"
Sec. 16. "Manufactured home" has the meaning set forth in 42 U.S.C. 5402 as it existed on January 1, 2003.
As added by P.L.245-1987, SEC.1. Amended by P.L.222-1989, SEC.3; P.L.141-2003, SEC.3.

IC 22-12-1-17
"Mobile structure"
Sec. 17. (a) "Mobile structure" means any part of a fabricated unit that is designed to be:
(1) towed on its own chassis; and
(2) connected to utilities for year-round occupancy or use as a Class 1 structure, a Class 2 structure, or another structure.
(b) The term includes the following:
(1) Two (2) or more components that can be retracted for towing purposes and subsequently expanded for additional capacity.
(2) Two (2) or more units that are separately towable but designed to be joined into one (1) integral unit. (3) One (1) or more units that include a hoisting and lowering mechanism equipped with a platform that:
(A) moves between two (2) or more landings; and
(B) is used to transport one (1) or more individuals.
As added by P.L.245-1987, SEC.1. Amended by P.L.101-2006, SEC.31.

IC 22-12-1-17.5
"Outdoor performance"
Sec. 17.5. (a) "Outdoor performance", as the term applies to outdoor stage equipment, means:
(1) a movie or show;
(2) an exhibit;
(3) a concert;
(4) a performance of dance;
(5) a musical, dramatic, or comedy performance;
(6) a sporting or athletic match, exhibition, or contest; or
(7) another amusement or entertainment;
conducted outside another temporary or permanent Class 1 structure that provides reasonable protection from severe weather, as determined under the rules adopted by the commission, regardless of whether the location qualifies as a regulated place of amusement or entertainment.
(b) This section expires January 1, 2014.
As added by P.L.92-2012, SEC.3.

IC 22-12-1-17.7
"Outdoor stage equipment"
Sec. 17.7. (a) "Outdoor stage equipment" means any temporary or permanent towers, booms, ramps, platforms, overhead assemblies, or other structures, including ancillary rigging, that are used or are intended to be used in connection with an outdoor performance and that are not otherwise attached or anchored to, or otherwise a part of, another Class 1 structure.
(b) This section expires January 1, 2014.
As added by P.L.92-2012, SEC.4.

IC 22-12-1-18
"Person"
Sec. 18. "Person" means an individual, corporation, limited liability company, partnership, unincorporated association, or governmental entity.
As added by P.L.245-1987, SEC.1. Amended by P.L.8-1993, SEC.298.

IC 22-12-1-18.7
"Qualified entity"
Sec. 18.7. "Qualified entity" means:
(1) a volunteer fire department (as defined in IC 36-8-12-2);
(2) the executive of a township providing fire protection under

IC 36-8-13-3(a)(1); or
(3) a municipality providing fire protection to a township under IC 36-8-13-3(a)(2) or IC 36-8-13-3(a)(3).
As added by P.L.70-1995, SEC.3. Amended by P.L.90-1997, SEC.4; P.L.1-1999, SEC.55.

IC 22-12-1-19
Repealed
(Repealed by P.L.1-1990, SEC.240.)

IC 22-12-1-19.1
"Regulated amusement device"
Sec. 19.1. (a) "Regulated amusement device" means a device designed to carry or convey one (1) or more persons in one (1) or more planes or degrees of motion for the purpose of amusement, recreation, or entertainment.
(b) The term includes the following:
(1) An amusement ride.
(2) A ski lift.
(3) A passenger tramway.
(4) An aerial tramway or lift.
(5) A surface lift or tow.
(6) A bull ride simulator.
(7) A bungee jump facility.
(c) The term does not include a passenger operated device or an inflatable amusement chamber.
As added by P.L.1-1990, SEC.241. Amended by P.L.166-1997, SEC.2; P.L.25-2004, SEC.5; P.L.32-2006, SEC.3.

IC 22-12-1-20
Repealed
(Repealed by P.L.141-2003, SEC.23.)

IC 22-12-1-21
Repealed
(Repealed by P.L.123-2002, SEC.51.)

IC 22-12-1-22
"Regulated lifting device"
Sec. 22. (a) "Regulated lifting device" means any part of the components, enclosures, and equipment necessary for the operation of the following:
(1) A hoisting and lowering mechanism, equipped with a car or a platform, that moves between two (2) or more landings, including the following:
(A) An elevator, as defined in the Safety Code for Elevators and Escalators, an American National Standard, as adopted by ASME A17.1, and the Safety Code for Existing Elevators and Escalators, an American National Standard, as adopted by ASME A17.3. (B) A platform lift and stairway chair lift, as defined in the Safety Standard for Platform Lifts and Stairway Chairlifts, an American National Standard, as adopted by ASME A18.1.
(C) A personnel hoist within the scope of ANSI A10.4 (Safety Requirements for Personnel Hoists).
(D) A manlift within the scope of ANSI A90.1 (Safety Code for Manlifts).
(2) A power driven stairway or walkway equipped to transport persons between landings, including:
(A) an escalator; and
(B) a moving walk;
as defined in the Safety Code for Elevators and Escalators, an American National Standard, as adopted by the ASME A17.1, and the Safety Code for Existing Elevators and Escalators, an American National Standard, as adopted by the ASME A17.3.
(3) A hoisting and lowering mechanism, equipped with a car or a platform, that serves two (2) or more landings and is restricted to the carrying of materials by its limited size or limited access to the car, including:
(A) a dumbwaiter; and
(B) a material lift and dumbwaiter with an automatic transfer device;
as defined in the Safety Code for Elevators and Escalators, and American National Standard, as adopted by ASME A17.1, and the Safety Code for Existing Elevators and Escalators, an American National Standard, as adopted by ASME A17.3.
(4) An automatic guided transit vehicle on a guideway with an exclusive right-of-way, including an automated people mover, as defined in the Automated People Mover Standard 21, as adopted by the American Society of Civil Engineers (ASCE).
(b) The term does not include the following:
(1) A belt, bucket, roller, or similar type conveyor.
(2) A tiering or piling machine that is used to move materials to and from storage and located and operated entirely within one (1) story.
(3) A mobile scaffold, tower, and platform within the scope of ANSI A92.
(4) A hoist that is used for raising or lowering materials and that has unguided hooks, slings, or similar means for attaching materials.
(5) A skip or furnace hoist.
(6) A wharf ramp.
(7) A conveyor and related equipment within the scope of ASME B20.1.
(8) A stage or orchestra lift.
(9) An industrial truck within the scope of ASME B56.
(10) A railroad car lift or dumper.
(11) A hillside inclined lift.
(12) Any lifting device in a private residence. (13) A line jack, false car, shafter, moving platform, or similar equipment used for installing an elevator by an elevator contractor licensed under IC 22-15-5-7.
(14) A materials conveyor with a platform.
(15) A powered platform and equipment for exterior and interior maintenance within the scope of ANSI 120.1.
As added by P.L.245-1987, SEC.1. Amended by P.L.224-1989, SEC.2; P.L.119-2002, SEC.3.

IC 22-12-1-23
"Regulated place of amusement or entertainment"
Sec. 23. "Regulated place of amusement or entertainment" refers to the following:
(1) A theater, opera house, movie theater, dance hall, night club with a stage or floor show, or another place that offers an amusement or entertainment to the public for consideration or promotional purposes.
(2) A place where a boxing, sparring, or unarmed combat match or exhibition is conducted under the supervision of the state athletic commission.
(3) A hall, gymnasium, or place of assembly where a school, college, university, social or fraternal organization, lodge, farmers organization, society, labor union, trade association, or church holds any type of amusement.
(4) A public or private place where a regulated amusement device is operated.
As added by P.L.245-1987, SEC.1. Amended by P.L.160-2009, SEC.3.

IC 22-12-1-23.3
Repealed
(Repealed by P.L.107-2007, SEC.18.)

IC 22-12-1-23.6
"Stand"
Sec. 23.6. "Stand" means a structure, booth, or table for display and sale of farm produce.
As added by P.L.223-1989, SEC.2.

IC 22-12-1-24
"Structure"
Sec. 24. "Structure" includes swimming pool.
As added by P.L.245-1987, SEC.1.

IC 22-12-1-25
"Rules board"
Sec. 25. "Rules board" refers to the boiler and pressure vessel rules board.
As added by P.L.245-1987, SEC.1.
IC 22-12-1-26
"Vehicular bridge"
Sec. 26. "Vehicular bridge" means any bridge that is neither:
(1) a pedestrian walkway; nor
(2) a passageway for light vehicles;
suspended between two (2) or more parts of a building or between two (2) or more buildings.
As added by P.L.245-1987, SEC.1.



CHAPTER 2. FIRE PREVENTION AND BUILDING SAFETY COMMISSION

IC 22-12-2-2
Membership
Sec. 2. (a) The commission consists of eleven (11) members, nine (9) of whom shall be appointed by the governor.
(b) The term of a commission member is four (4) years.
(c) The state health commissioner or the commissioner's designee shall serve as a member of the commission, and the commissioner of labor or the commissioner's designee shall serve as a member of the commission.
(d) Each appointed member of the commission must have a recognized interest, knowledge, and experience in the field of fire prevention, fire protection, building safety, or other related matters. The governor shall consider appointing individuals to the commission with experience in the following:
(1) A paid fire department.
(2) A volunteer fire department.
(3) The field of fire insurance.
(4) The fire service industry.
(5) The manufactured housing industry.
(6) The field of fire protection engineering.
(7) As a professionally licensed engineer.
(8) Building contracting.
(9) The field of building one (1) and two (2) family dwellings.
(10) As a professionally licensed architect.
(11) The design or construction of heating, ventilating, air conditioning, or plumbing systems.
(12) The design or construction of regulated lifting devices.
(13) City, town, or county building inspection.
(14) Regulated amusement devices.
(15) Accessibility requirements and personal experience with a disability.
(16) Underground and aboveground motor fuel storage tanks and dispensing systems.
(17) The masonry trades.
(18) Energy conservation codes and standards, including the manner in which energy conservation codes and standards apply to:
(A) residential;
(B) single and multiple family dwelling; or
(C) commercial;
building codes. (e) Not more than five (5) of the appointed members of the commission may be affiliated with the same political party.
As added by P.L.245-1987, SEC.1. Amended by P.L.225-1989, SEC.1; P.L.118-1994, SEC.1; P.L.226-1995, SEC.1; P.L.1-1999, SEC.56; P.L.119-2002, SEC.4; P.L.22-2005, SEC.33.

IC 22-12-2-3
Removal of member
Sec. 3. The governor may remove a member of the commission for inefficiency or neglect of duty.
As added by P.L.245-1987, SEC.1.

IC 22-12-2-4
Vacancies; appointment
Sec. 4. If a vacancy occurs on the commission, the governor shall appoint an individual to serve the unexpired term of the vacating member.
As added by P.L.245-1987, SEC.1.

IC 22-12-2-5
Commission chair
Sec. 5. (a) The governor shall appoint a member of the commission to be the commission's chair.
(b) The member appointed by the governor serves as the commission's chair at the governor's pleasure.
As added by P.L.245-1987, SEC.1. Amended by P.L.22-2005, SEC.34; P.L.1-2006, SEC.349.

IC 22-12-2-6
Meetings; quorum; actions
Sec. 6. (a) The commission shall meet at least quarterly.
(b) A quorum of the commission consists of six (6) members. IC 4-21.5-3-3 applies to a commission action governed by IC 4-21.5.
As added by P.L.245-1987, SEC.1. Amended by P.L.225-1989, SEC.2; P.L.118-1994, SEC.2; P.L.226-1995, SEC.2; P.L.119-2002, SEC.5; P.L.22-2005, SEC.35.

IC 22-12-2-7
Facilities and staff
Sec. 7. The department shall provide facilities and staff to carry out the responsibilities of the commission.
As added by P.L.245-1987, SEC.1.

IC 22-12-2-8
Per diem; expenses
Sec. 8. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel

policies and procedures established by the department of administration and approved by the state budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.245-1987, SEC.1.



CHAPTER 3. BOARD OF FIREFIGHTING PERSONNEL STANDARDS AND EDUCATION

IC 22-12-3-2
Membership
Sec. 2. (a) The education board consists of eleven (11) voting members as follows:
(1) The state fire marshal or the state fire marshal's designee.
(2) The director of the department's division of preparedness and training or the director's designee.
(3) Nine (9) members appointed by the governor, each serving a four (4) year term.
(b) Each appointed member of the education board must be qualified by experience or education in the field of fire protection and related fields.
(c) Each appointed member of the education board must be a resident of Indiana.
(d) The education board must include the following appointed members:
(1) Seven (7) individuals who are members of fire departments. Appointments under this subdivision must include the following:
(A) At least one (1) individual who is a full-time firefighter (as defined in IC 36-8-10.5-3).
(B) At least one (1) individual who is a volunteer firefighter (as defined in IC 36-8-12-2).
(C) At least one (1) individual who is a fire department officer.
(2) Two (2) citizens who are not members of a fire department.
As added by P.L.245-1987, SEC.1. Amended by P.L.58-1995, SEC.2; P.L.1-2006, SEC.350; P.L.101-2006, SEC.32; P.L.26-2010, SEC.18.

IC 22-12-3-3
Removal of members
Sec. 3. The governor may remove a member of the education board for inefficiency or neglect of duty.
As added by P.L.245-1987, SEC.1.

IC 22-12-3-4
Vacancies; appointment
Sec. 4. If a vacancy occurs on the education board, the governor shall appoint an individual to serve the unexpired term of the vacating member. As added by P.L.245-1987, SEC.1.

IC 22-12-3-5
Chairperson; vice chairperson; secretary
Sec. 5. The education board shall annually elect a chairperson, a vice chairperson, and a secretary from among its members.
As added by P.L.245-1987, SEC.1.

IC 22-12-3-6
Meetings; quorum; actions
Sec. 6. (a) The education board shall meet as it determines necessary.
(b) Meetings of the education board shall be called upon the request of its chairperson or the written request of five (5) of its members.
(c) Meetings of the education board must be held in Indiana.
(d) A quorum of the education board consists of five (5) voting members. IC 4-21.5-3-3 applies to an education board action governed by IC 4-21.5. The education board may take other actions by an affirmative vote of:
(1) five (5) members, if less than ten (10) members are present and voting on the action; or
(2) six (6) members, if ten (10) members are present and voting on the action.
As added by P.L.245-1987, SEC.1.

IC 22-12-3-7
Facilities and staff
Sec. 7. The division of fire and building safety shall provide facilities and staff to carry out the responsibilities of the education board.
As added by P.L.245-1987, SEC.1. Amended by P.L.1-2006, SEC.351.

IC 22-12-3-8
Per diem; expenses
Sec. 8. (a) Each member of the education board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b) for attendance at meetings of the education board where at least a quorum of its members are present, unless the member is a state employee. Such a member of the education board is also entitled to reimbursement for travel expenses and other expenses actually incurred in connection with attending a meeting of the education board where at least a quorum of its members are present, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(b) Each member of the education board who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided

in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.245-1987, SEC.1.

IC 22-12-3-9
Validation of certain variances from rules
Sec. 9. A variance from a rule adopted by the board of firefighting personnel standards and education that was granted by the board before July 1, 1996, is valid.
As added by P.L.220-2011, SEC.375.



CHAPTER 4. BOILER AND PRESSURE VESSEL RULES BOARD

IC 22-12-4-2
Membership
Sec. 2. (a) The governor shall appoint ten (10) voting members to the rules board, each to serve a term of four (4) years.
(b) The rules board must include the following:
(1) One (1) individual who represents owners and users of regulated boilers and pressure vessels, generally.
(2) One (1) individual who represents public utility owners and users of regulated power boilers.
(3) One (1) individual who represents owners and users of regulated boilers and pressure vessels in iron and steel manufacturing.
(4) One (1) individual who represents owners and users of regulated pressure vessels in petroleum refining.
(5) One (1) individual who represents owners and users of regulated pressure vessels in chemical processing.
(6) One (1) individual who represents regulated boiler and pressure vessel manufacturers.
(7) One (1) individual who represents regulated boiler insurance companies licensed to do business in Indiana.
(8) One (1) individual who is a mechanical engineer on the faculty of a recognized engineering college or who is a graduate mechanical engineer having equivalent experience.
(9) One (1) individual who represents boilermakers.
(10) One (1) individual who represents practical steam operators.
(c) At least six (6) of the voting members on the rules board must be professional engineers registered under IC 25-31.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-3
Removal of members
Sec. 3. The governor may remove a member of the rules board for inefficiency or neglect of duty.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-4
Vacancies; appointment
Sec. 4. If a vacancy occurs on the rules board, the governor shall appoint an individual to serve the unexpired term of the vacating member.
As added by P.L.245-1987, SEC.1.
IC 22-12-4-5
Chairperson
Sec. 5. The rules board shall annually elect a chairperson from among its members.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-6
Meetings
Sec. 6. (a) The rules board shall meet at least quarterly.
(b) Meetings of the rules board shall be called upon the request of its chairperson.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-7
Facilities and staff
Sec. 7. The department shall provide facilities and staff to carry out the responsibilities of the rules board.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-8
Expenses
Sec. 8. Each member of the rules board is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.245-1987, SEC.1.



CHAPTER 4.5. REGULATED AMUSEMENT DEVICE SAFETY BOARD

IC 22-12-4.5-2
Establishment of board
Sec. 2. The regulated amusement device safety board is established.
As added by P.L.166-1997, SEC.3.

IC 22-12-4.5-3
Membership
Sec. 3. (a) The board has eleven (11) members, appointed as follows:
(1) The chief inspector of the division of elevator safety or the chief inspector's designee.
(2) One (1) individual who represents an insurance company that insures regulated amusement devices, appointed by the governor.
(3) One (1) individual who is a carnival owner, appointed by the governor.
(4) One (1) individual who represents a state or county fair organization, appointed by the governor.
(5) One (1) individual who represents a manufacturer of regulated amusement devices, appointed by the governor.
(6) One (1) individual who represents an amusement park, appointed by the governor.
(7) One (1) individual who represents festival or event organizers, appointed by the governor.
(8) One (1) professional engineer, appointed by the governor.
(9) Three (3) individuals who represent the general public, appointed as follows:
(A) The governor shall appoint one (1) individual.
(B) The speaker of the house of representatives shall appoint one (1) individual.
(C) The president pro tempore of the senate shall appoint one (1) individual.
(b) Each member appointed under subsection (a) must be a resident of Indiana.
As added by P.L.166-1997, SEC.3.

IC 22-12-4.5-4
Term of office; vacancies
Sec. 4. (a) The term of a member is three (3) years. A member

continues to serve until the member's successor is appointed.
(b) The appointing authority may remove a member of the board for inefficiency or neglect of duty.
(c) If a vacancy occurs on the board, an individual appointed to fill the vacancy serves the unexpired term of the vacating member.
As added by P.L.166-1997, SEC.3. Amended by P.L.141-2003, SEC.4.

IC 22-12-4.5-5
Chairperson and vice chairperson
Sec. 5. The board shall annually elect a chairperson and vice chairperson from among the board's members.
As added by P.L.166-1997, SEC.3.

IC 22-12-4.5-6
Meetings; quorum
Sec. 6. (a) The board shall meet at least quarterly.
(b) A quorum of the board consists of six (6) members. The affirmative votes of at least six (6) members of the board are required for the board to take action.
As added by P.L.166-1997, SEC.3. Amended by P.L.141-2003, SEC.5.

IC 22-12-4.5-7
Expenses
Sec. 7. (a) Each member of the board who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.166-1997, SEC.3.

IC 22-12-4.5-8
Facilities and staff
Sec. 8. The department shall provide facilities and staff to carry out the responsibilities of the board.
As added by P.L.166-1997, SEC.3.



CHAPTER 5. REPEALED



CHAPTER 6. ADMINISTRATION OF FUNDS; FIRE INSURANCE POLICY PREMIUM TAX; FEES

IC 22-12-6-2
Statewide arson investigation financial assistance fund
Sec. 2. (a) The statewide arson investigation financial assistance fund is established to provide resources to:
(1) prosecuting attorneys;
(2) local police departments;
(3) the state police department;
(4) arson task forces;
(5) fire departments that have arson investigating teams or arson task forces; and
(6) the division of fire and building safety established by IC 10-19-7-1 for purposes of fire investigation.
(b) The department shall administer the fund. (c) The fund consists of money deposited in the fund by the executive director of the department. The department, the state fire marshal, and the division of fire and building safety may accept gifts and grants from any source to be deposited in the fund and to be used for the purposes of this section.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.245-1987, SEC.1. Amended by P.L.167-1997, SEC.1; P.L.1-2006, SEC.353; P.L.107-2007, SEC.13.

IC 22-12-6-3
Statewide fire and building safety education fund
Sec. 3. (a) The statewide fire and building safety education fund is established to provide money to:
(1) local fire and building inspection departments for enrollment in education and training programs approved by the department; and
(2) the division of fire and building safety for:
(A) enrollment in education and training programs approved by the department; and
(B) the sponsoring of training conferences.
(b) The department shall administer the fund. The department shall distribute money from the fund in accordance with the rules adopted under IC 4-22-2 by the commission.
(c) The fund consists of:
(1) money allocated under section 6(d) of this chapter; and
(2) fees collected under subsection (e).
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund.
(e) The department may charge a fee for a person's participation in a training conference. The department shall deposit the fees collected under this subsection in the fund. The department shall pay all expenses associated with training conferences out of the fund.
As added by P.L.245-1987, SEC.1. Amended by P.L.222-1989, SEC.7; P.L.167-1997, SEC.2; P.L.3-2001, SEC.1; P.L.141-2003, SEC.6; P.L.1-2006, SEC.354.

IC 22-12-6-4
Repealed
(Repealed by P.L.38-1990, SEC.6.)

IC 22-12-6-5
Fire insurance companies; assessment of premium tax; failure to pay; license revocation
Sec. 5. (a) All fire insurance companies licensed to transact business in Indiana shall pay to the treasurer of state before March 2 of each year an amount equal to one-half of one percent (0.5%) of the gross premiums of each company, received on fire risks written in Indiana, after deducting return premiums and considerations received from reinsurance, as reported by them to the auditor of state

for the payment of premium taxes as provided by statute.
(b) Annual payment under subsection (a) by these companies is in addition to all taxes and license fees required by statute to be paid by fire insurance companies doing business in Indiana.
(c) If any fire insurance company licensed, authorized, or incorporated to transact business in Indiana fails to pay into the state treasury on June 30 and December 31 of each year the taxes required by this section, the department of insurance shall revoke its license and may not license it to do business in Indiana for two (2) years after the date its license is revoked under this subsection.
As added by P.L.245-1987, SEC.1.

IC 22-12-6-6
Fee schedules; fire prevention and building safety commission
Sec. 6. (a) The commission may adopt rules under IC 4-22-2 setting a fee schedule for the following:
(1) Fireworks display permits issued under IC 22-11-14-2.
(2) Explosives magazine permits issued under IC 35-47.5-4.
(3) Design releases issued under IC 22-15-3.
(4) Certification of industrialized building systems and mobile structures under IC 22-15-4.
(5) Inspection of regulated amusement devices under IC 22-15-7.
(6) Application fees for variance requests under IC 22-13-2-11 and inspection fees for exemptions under IC 22-13-4-5.
(7) Permitting and inspection of regulated lifting devices under IC 22-15-5.
(8) Permitting and inspection of regulated boiler and pressure vessels under IC 22-15-6.
(9) Licensing of:
(A) boiler and pressure vessel inspectors under IC 22-15-6-5; and
(B) an owner or user boiler and pressure vessel inspection agency under IC 22-15-6-6.
(10) Licensing of elevator contractors, elevator inspectors, and elevator mechanics under IC 22-15-5-6 through IC 22-15-5-16.
(b) Fee schedules set under this section must be sufficient to pay all of the costs, direct and indirect, that are payable from the fund into which the fee must be deposited, after deducting other money deposited in the fund. In setting these fee schedules, the commission may consider differences in the degree or complexity of the activity being performed for each fee.
(c) The fee schedule set for design releases issued under subsection (a)(3) may not be changed more than one (1) time each year. The commission may include in this fee schedule a fee for the review of plans and specifications and, if a political subdivision does not have a program to periodically inspect the construction covered by the design release, a fee for inspecting the construction.
(d) The fee schedule set under subsection (a) for design releases may provide that a portion of the fees collected shall be deposited in

the statewide fire and building safety education fund established under section 3 of this chapter.
As added by P.L.245-1987, SEC.1. Amended by P.L.222-1989, SEC.9; P.L.119-2002, SEC.6; P.L.123-2002, SEC.26; P.L.1-2003, SEC.71.

IC 22-12-6-7
Permit application fee and inspection fee
Sec. 7. (a) This section does not apply to a nonpublic school (as defined in IC 20-18-2-12) or a school operated by a school corporation (as defined in IC 20-18-2-16).
(b) The division of fire and building safety shall charge an application fee set by rules adopted by the commission under IC 4-22-2 for amusement and entertainment permits issued under IC 22-14-3.
(c) The division of fire and building safety shall collect an inspection fee set by rules adopted by the commission under IC 4-22-2 whenever the division conducts an inspection for a special event endorsement under IC 22-14-3.
(d) Halls, gymnasiums, or places of assembly in which contests, drills, exhibitions, plays, displays, dances, concerts, or other types of amusement are held by colleges, universities, social or fraternal organizations, lodges, farmers organizations, societies, labor unions, trade associations, or churches are exempt from the fees charged or collected under subsections (b) and (c), unless rental fees are charged or collected.
(e) The fees set for applications or inspections under this section must be sufficient to pay all the direct and indirect costs of processing an application or performing an inspection for which the fee is set. In setting the fees, the commission may consider differences in the degree or complexity of the activity being performed for each fee.
As added by P.L.245-1987, SEC.1. Amended by P.L.38-1990, SEC.3; P.L.159-1995, SEC.4; P.L.1-2005, SEC.189; P.L.1-2006, SEC.355.

IC 22-12-6-8
Application fees; fireworks manufacturer, distributor, wholesaler, or importer permit; fireworks retail stand permit
Sec. 8. (a) The application fee for a fireworks manufacturer, distributor, wholesaler, or importer permit issued under IC 22-11-14-5 shall be set by rules adopted by the commission under IC 4-22-2.
(b) The application fee for a fireworks retail stand permit issued under IC 22-11-14-7 shall be set by rules adopted by the commission under IC 4-22-2. The rules must exempt a nonprofit corporation incorporated under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 from the fee.
(c) The fees set for applications under this section must be sufficient to pay all the direct and indirect costs of processing an application for which the fee is set. In setting the fees, the

commission may consider differences in the degree or complexity of the activity being performed for each fee.
As added by P.L.245-1987, SEC.1. Amended by P.L.38-1990, SEC.4; P.L.179-1991, SEC.25; P.L.1-1992, SEC.113.

IC 22-12-6-9
Repealed
(Repealed by P.L.119-2002, SEC.32.)

IC 22-12-6-10
Repealed
(Repealed by P.L.119-2002, SEC.32.)

IC 22-12-6-11
Repealed
(Repealed by P.L.119-2002, SEC.32.)

IC 22-12-6-12
Repealed
(Repealed by P.L.119-2002, SEC.32.)

IC 22-12-6-13
Repealed
(Repealed by P.L.119-2002, SEC.32.)

IC 22-12-6-14
Repealed
(Repealed by P.L.119-2002, SEC.32.)

IC 22-12-6-15
Payment by credit card
Sec. 15. (a) As used in this section, "credit card" means a bank card, debit card, charge card, prepaid card, or other similar device used for payment.
(b) In addition to other methods of payment allowed by law, the department may accept payment by credit card for certifications, licenses, and fees, and other amounts payable to the following:
(1) The department.
(2) The division of preparedness and training.
(3) The fire prevention and building safety commission.
(4) The regulated amusement device safety board.
(5) The boiler and pressure vessel rules board.
(6) The Indiana homeland security foundation.
(7) The division of fire and building safety.
(c) The department may enter into appropriate agreements with banks or other organizations authorized to do business in Indiana to enable the department to accept payment by credit card.
(d) The department may recognize net amounts remitted by the bank or other organization as payment in full of amounts due the department. (e) The department may pay any applicable credit card service charge or fee.
As added by P.L.85-2001, SEC.1. Amended by P.L.1-2006, SEC.356; P.L.1-2010, SEC.90.



CHAPTER 7. ADMINISTRATIVE ADJUDICATION; SPECIAL JUDICIAL PROCEEDINGS

IC 22-12-7-2
Application of IC 4-21.5
Sec. 2. IC 4-21.5 applies to persons described in section 1 of this chapter.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-3
Orders under IC 4-21.5-3-4; issuance
Sec. 3. Notwithstanding IC 4-21.5-3-5, the appropriate person under section 1 of this chapter shall issue the following orders under IC 4-21.5-3-4:
(1) The grant, renewal, restoration, transfer, or denial of a permit, registration, certification, release, variance, exemption, authorization, or other license.
(2) The determination of tax due or other liability.
(3) Any other order that must be issued under IC 4-21.5 and is not described in section 4 of this chapter.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-4
Orders under IC 4-21.5-3-6; issuance
Sec. 4. The appropriate person under section 1 of this chapter shall issue the following orders under IC 4-21.5-3-6:
(1) An order requiring a person to cease and correct any violation of law.
(2) An order that imposes a sanction described in section 7(4) or 7(5) of this chapter or that imposes a requirement under IC 35-47.5-4-2.
(3) Any other enforcement order.
As added by P.L.245-1987, SEC.1. Amended by P.L.141-2003, SEC.7.

IC 22-12-7-5
Orders under IC 4-21.5-3-6; time to correct violation
Sec. 5. An order issued under IC 4-21.5-3-6 must grant a reasonable time in which to cease and correct a violation of law covered by the order.
As added by P.L.245-1987, SEC.1.
IC 22-12-7-6
Emergency or temporary orders
Sec. 6. (a) An emergency or other temporary order may be issued under IC 4-21.5-4 whenever the appropriate person under section 1 of this chapter determines that conduct or a condition of property:
(1) presents a clear and immediate hazard of death or serious bodily injury to any person other than a trespasser;
(2) is prohibited without a permit, registration, certification, release, authorization, variance, exemption, or other license required under IC 22-14 or IC 22-15 or another statute administered by a person described in section 1 of this chapter and the license has not been issued; or
(3) will conceal a violation of law.
(b) An emergency or other temporary order issued by an employee or agent of the division of fire and building safety must be approved by the state fire marshal or by the executive director of the department.
(c) An approval under subsection (b) may be orally communicated to the employee or agent issuing the order. However, the department shall maintain a written record of the approval.
As added by P.L.245-1987, SEC.1. Amended by P.L.1-2006, SEC.357.

IC 22-12-7-7
Orders under IC 4-21.5-3-6 or IC 4-21.5-4; corrective actions; sanctions
Sec. 7. An order under IC 4-21.5-3-6 or IC 4-21.5-4 may include the following, singly or in combination:
(1) Require a person who has taken a substantial step toward violating a law or has violated a law to cease and correct the violation.
(2) Require a person who has control over property that is affected by a violation to take reasonable steps to:
(A) protect persons and property from the hazards of the violation; and
(B) correct the violation.
(3) Require persons to leave an area that is affected by a violation and prohibit persons from entering the area until the violation is corrected.
(4) Impose any of the following sanctions with respect to a permit, registration, certification, release, authorization, variance, exemption, or other license issued by a person described in section 1 of this chapter:
(A) Permanently revoke the license.
(B) Suspend the license.
(C) Censure the person to whom the license is issued.
(D) Issue a letter of reprimand to a person to whom the license is issued.
(E) Place a person to whom the license is issued on probation. An order to permanently revoke or suspend a license under this subdivision may include the revocation or suspension of a license issued under IC 35-47.5-4-4.5 for the commission of an offense under IC 35-47.5-5 or 18 U.S.C. 842 by the licensee.
(5) Impose on a person who has violated a law that may be enforced by the department a civil penalty not to exceed two hundred fifty dollars ($250) for each day the violation occurs.
As added by P.L.245-1987, SEC.1. Amended by P.L.141-2003, SEC.8; P.L.35-2004, SEC.1.

IC 22-12-7-8
Probation orders
Sec. 8. (a) If a licensee is placed on probation under section 7 of this chapter, the person issuing the order may require that licensee to:
(1) report regularly to the department or another person upon the matters that are the basis of probation;
(2) limit use of property or other conduct to those areas prescribed by the person issuing the order; or
(3) if the disciplined licensee is an inspector or an inspection agency, continue or renew professional education under the department or another person approved by the person issuing the order until the person issuing the order finds that a satisfactory degree of skill has been attained in those areas that are the basis of the probation.
(b) The person issuing the order may cancel a probation order if it finds that the deficiency that required disciplinary action has been remedied by the licensee.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-9
Reinstatement of suspended licenses
Sec. 9. (a) The person issuing the order may reinstate a license that has been suspended under section 7 of this chapter if the person issuing the order is satisfied that the applicant for reinstatement is able to practice or operate with reasonable skill and safety.
(b) As a condition of reinstatement the person issuing the order may impose disciplinary or corrective measures authorized under this article.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-10
Consistency in imposing sanctions; reasons for departure from prior decisions
Sec. 10. (a) A person described in section 1 of this chapter shall try to be consistent in imposing sanctions authorized under section 7(4) of this chapter.
(b) If circumstances require a significant departure from prior decisions involving similar conduct, the person shall explain the reasons for the departure in its findings or orders.
As added by P.L.245-1987, SEC.1.
IC 22-12-7-11
Appeal of orders issued by rules board
Sec. 11. (a) An order issued by the rules board may be appealed to the commission under IC 4-21.5-3-7.
(b) If an order is appealed, the commission or its designee shall conduct all administrative proceedings under IC 4-21.5. In its proceedings, the commission may modify the order or reverse the order.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-12
Appeal of orders issued by office or division of department; informal discussions
Sec. 12. (a) This section applies to an order issued by an officer, employee, or agent of an office or division within the department.
(b) The office or division issuing an order shall give a person who:
(1) is aggrieved by the order; and
(2) requests review of the order in verbal or written form;
an opportunity to informally discuss the order with the office or division. Review under this subsection does not suspend the running of the time period in which a person must petition under IC 4-21.5-3-7 to appeal the order.
(c) The office or division issuing the order may, on its own initiative or at the request of any person, modify its order or reverse the order.
(d) An order issued by an office or a division may be appealed to the commission under IC 4-21.5-3-7. A decision to deny a request to modify or reverse an order under subsection (c) is not appealable.
(e) If an order is appealed, the commission or its designee shall conduct all administrative proceedings under IC 4-21.5. In its proceedings, the commission may modify the order to impose any requirement authorized under this article or reverse the order.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-13
Applications for court orders
Sec. 13. In lieu of issuing an administrative order, the appropriate person under section 1 of this chapter may apply for an order from a circuit or superior court in the county in which a person takes a substantial step toward violating a law or a violation occurs.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-14
Injunctions; restraining orders
Sec. 14. Upon a showing that a person has:
(1) taken a substantial step toward violating a law; or
(2) violated a law;
the court may grant without bond an injunction, restraining order, or other appropriate order. As added by P.L.245-1987, SEC.1.



CHAPTER 8. INFRACTIONS; VIOLATIONS OF RULES AND ORDERS

IC 22-12-8-2
Violations; infraction
Sec. 2. A person who violates:
(1) a rule adopted under this article, IC 22-13, IC 22-14, or IC 22-15;
(2) a condition of a permit, certification, registration, release, authorization, variance, exemption, or other license issued under this article, IC 22-13, IC 22-14, IC 22-15; or
(3) any other order issued under this article, IC 22-13, IC 22-14, IC 22-15;
commits a Class C infraction.
As added by P.L.245-1987, SEC.1.

IC 22-12-8-3
Recklessly allowing another to commit violation; infraction
Sec. 3. A person who recklessly allows another to commit a violation of:
(1) a rule adopted under this article, IC 22-13, IC 22-14, or IC 22-15;
(2) a condition of a permit, certification, registration, release, authorization, variance, exemption, or other license issued under this article, IC 22-13, IC 22-14, or IC 22-15; or
(3) any other order issued under this article, IC 22-13, IC 22-14, or IC 22-15;
that applies to property under the person's control commits a Class C infraction.
As added by P.L.245-1987, SEC.1.



CHAPTER 9. HEATING OIL TANK CLOSURE

IC 22-12-9-2
Duties of owners
Sec. 2. (a) Immediately upon abandoning the use of heating oil as a fuel in heating a property, the owner of a heating oil tank, under applicable state and federal law, shall:
(1) remove all flammable or combustible liquids from the heating oil tank, piping, and connections; and
(2) except as provided under subsection (b), remove the outside filling pipe.
(b) An owner is not required to remove an outside filling pipe under subsection (a)(2) if the owner permanently secures the tank against accidental filling.
(c) An owner of a heating oil tank described in subsection (a) shall, under applicable state and federal law, dispose of all flammable and combustible liquids removed under subsection (a).
As added by P.L.131-1997, SEC.7.

IC 22-12-9-3
Duties of contractors or subcontractors
Sec. 3. A contractor or subcontractor proposing to convert a residential property from heating oil to another heat source shall inform the property owner of the requirements of this chapter and include in a contract for labor and materials the cost of:
(1) properly removing and disposing of all flammable or combustible liquids from a heating oil tank; and
(2) either:
(A) removing an outside filling pipe; or
(B) permanently securing the tank against accidental filling.
As added by P.L.131-1997, SEC.7.



CHAPTER 10. ABOVE GROUND SWIMMING POOLS AT CLASS 2 STRUCTURES

IC 22-12-10-2
"Above ground swimming pool" defined
Sec. 2. As used in this chapter, "above ground swimming pool" means any swimming pool whose sides rest fully above the surrounding earth.
As added by P.L.72-2008, SEC.2.

IC 22-12-10-3
"Pool retailer" defined
Sec. 3. As used in this chapter, "pool retailer" means a person who sells an above ground swimming pool for installation on property that:
(1) contains a Class 2 structure; and
(2) does not contain a Class 1 structure.
As added by P.L.72-2008, SEC.2.

IC 22-12-10-4
"Swimming pool" defined
Sec. 4. As used in this chapter, "swimming pool" has the meaning set forth in 675 IAC 20-1.1-18.
As added by P.L.72-2008, SEC.2.

IC 22-12-10-5
Pool retailer duties
Sec. 5. A pool retailer who sells an above ground swimming pool that has walls that are at least forty-eight (48) inches high shall ensure that the above ground swimming pool is sold with an access ladder or steps that may be:
(1) removed; or
(2) secured and locked;
when the above ground swimming pool is not in use.
As added by P.L.72-2008, SEC.2.






ARTICLE 13. FIRE SAFETY, BUILDING, AND EQUIPMENT LAWS: RULES

CHAPTER 1. DEFINITIONS

IC 22-13-1-2
"Building rule"
Sec. 2. "Building rule" means a rule that:
(1) is adopted by the commission; and
(2) qualifies as a building law under IC 22-12-1-3.
As added by P.L.245-1987, SEC.2.

IC 22-13-1-3
"Fire safety rule"
Sec. 3. "Fire safety rule" means a rule that:
(1) is adopted by the commission; and
(2) qualifies as a fire safety law under IC 22-12-1-13.
As added by P.L.245-1987, SEC.2.



CHAPTER 2. RULES; VARIANCES; REVIEW OF STATE AND LOCAL RULES, ORDINANCES, AND ORDERS; APPROVAL OF COOPERATIVE AGREEMENTS

IC 22-13-2-1.5
Removal or alteration of a sign as a condition of issuing a permit, license, or variance
Sec. 1.5. A state agency or political subdivision may not require that a lawfully erected sign be removed or altered as a condition of issuing:
(1) a permit;
(2) a license;
(3) a variance; or
(4) any other order concerning land use or development;
unless the owner of the sign is compensated in accordance with IC 32-24 or has waived the right to and receipt of damages in writing.
As added by P.L.163-2006, SEC.1.

IC 22-13-2-2
Statewide code of fire safety and building laws; adoption of national codes
Sec. 2. (a) The commission shall adopt rules under IC 4-22-2 to adopt a statewide code of fire safety laws and building laws.
(b) Before December 1, 2003, the commission shall adopt the most recent edition, including addenda, of the following national codes by rules under IC 4-22-2 and IC 22-13-2.5 (before its repeal):
(1) ANSI A10.4 (Safety Requirements for Personnel Hoists).
(2) ASME A17.1 (Safety Code for Elevators and Escalators, an American National Standard).
(3) ASME A18.1 (Safety Standard for Platform Lifts and Stairway Chairlifts, American National Standard).
(4) ASME QEI-1 (Standard for the Qualification of Elevator Inspectors, an American National Standard).
(5) The American Society of Civil Engineers (ASCE) Automated People Mover Standard 21.
(6) ANSI A90.1 Safety Code for Manlifts.
(c) Before July 1, 2006, the commission shall adopt the most recent edition, including addenda, of ASME A17.3 (Safety Code for Existing Elevators and Escalators, an American National Standard) by rules under IC 4-22-2 and IC 22-13-2.5 (before its repeal).
(d) The commission shall adopt the subsequent edition of each

national code, including addenda, to be adopted as provided under subsections (b) and (c) within eighteen (18) months after the effective date of the subsequent edition.
(e) The commission may amend the national codes as a condition of the adoption under subsections (b), (c), and (d).
(f) To the extent that the following sections of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1, apply to tents or canopies in which cooking does not occur, the commission shall suspend enforcement of the following sections of the International Fire Code, 2000 edition, until the division of fire and building safety recommends amendments to the commission under subsection (h) and the commission adopts rules under subsection (i) based on the recommendations:
(1) Section 2406.1 (675 IAC 22-2.3-233).
(2) Section 2406.2.
(3) Section 2406.3.
(g) To the extent that section 2403.2 of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1, applies to a tent or canopy in which there is an open flame, the commission shall suspend enforcement of section 2403.2 until the division of fire and building safety recommends amendments to section 2403.2 to the commission under subsection (h) and the commission adopts rules under subsection (i) based on the recommendations and amending section 2403.2.
(h) The division of fire and building safety shall recommend amendments to the commission to the following sections of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1:
(1) Section 2403.2.
(2) Section 2406.1 (675 IAC 22-2.3-233).
(3) Section 2406.2.
(4) Section 2406.3.
(i) After receiving and considering recommendations from the division of fire and building safety under subsection (h), and using the procedure set forth in IC 4-22-2-38, the commission shall amend the following sections of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1:
(1) Section 2403.2.
(2) Section 2406.1 (675 IAC 22-2.3-233).
(3) Section 2406.2.
(4) Section 2406.3.
As added by P.L.245-1987, SEC.2. Amended by P.L.167-1997, SEC.3; P.L.119-2002, SEC.7; P.L.44-2005, SEC.1; P.L.1-2006, SEC.358; P.L.101-2006, SEC.34.

IC 22-13-2-3
Precedence of rules adopted by commission; reference to rules; ordinances
Sec. 3. (a) Except to the extent provided in subsection (c), the rules adopted under section 2 of this chapter take precedence over: (1) any rule adopted by a state agency that conflicts with the commission's fire safety rules or building rules; and
(2) any ordinance or other regulation adopted by a political subdivision that covers the same subject matter as the commission's fire safety rules or building rules.
(b) State agencies and political subdivisions may incorporate the rules adopted by the commission by reference into a rule, ordinance, or other regulation. Notwithstanding IC 4-22-9-6, a reference to the rules adopted by the commission, by citation to the Indiana Administrative Code (IAC), shall be construed to include all amendments as of the date that the reference is written and any later amendments to that provision, unless accompanied by a reference to a specific edition or supplement to the Indiana Administrative Code.
(c) A city, town, or county may adopt an ordinance that includes more stringent or detailed requirements that do not conflict with the commission's rules, but the ordinance is subject to approval under section 5 of this chapter.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-4
Duplication, conflict, or overlapping of responsibility between rules
Sec. 4. If the commission finds duplication, conflict, or overlapping of responsibility between:
(1) this article, IC 22-12, IC 22-14, IC 22-15, a fire safety rule, or a building rule; and
(2) the rules adopted by another state agency;
the commission shall notify the state agency, and the state agency shall revise its rules to eliminate the duplication, conflict, or overlap.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-5
Ordinances or regulations of political subdivisions; review; approval of commission required
Sec. 5. (a) The commission shall carry out a program to review the fire safety laws and the building laws adopted in the ordinances and other regulations of political subdivisions.
(b) An ordinance or other regulation adopted by a political subdivision that qualifies as a fire safety law or a building law is not effective until it is approved by the commission. However, an ordinance that:
(1) is adopted by a city, town, or county; and
(2) governs the installations, repair, and maintenance of smoke detectors in residential structures that are not required to have smoke detectors under the rules of the commission;
is effective without approval by the commission.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-6
Ordinances or regulations of political subdivisions; application to industrialized building system or mobile structure Sec. 6. An ordinance or other regulation adopted by a political subdivision that governs the construction of a building or other structure does not apply to an industrialized building system or mobile structure that is certified under IC 22-15-4.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-7
Review of variances and orders of state agencies or political subdivisions
Sec. 7. (a) The commission may review and modify or reverse any variance or other order that:
(1) is issued by a state agency or political subdivision; and
(2) covers a subject governed by this article, IC 22-12, IC 22-14, IC 22-15, a fire safety rule, or a building rule.
(b) The commission shall review variances granted by a political subdivision to the fire safety laws and building laws adopted in its ordinances. The variance is not effective until it is approved by the commission.
(c) The commission shall review orders under this section that:
(1) are issued by a political subdivision; and
(2) concern a Class 2 structure;
if a person aggrieved by the order petitions for review under IC 4-21.5-3-7 within thirty (30) days after the political subdivision has issued the order.
(d) A copy of the petition under subsection (c) shall be delivered to the political subdivision issuing the order.
(e) Review of an order under this section does not suspend the running of the time period under any statute in which a person must petition a court for judicial review of the order.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-8
Equipment laws
Sec. 8. (a) The commission shall adopt rules under IC 4-22-2 to create equipment laws applicable to regulated lifting devices.
(b) Except as provided in subsection (c), subject to the approval of the commission, the rules board shall adopt rules under IC 4-22-2 to create equipment laws applicable to regulated boilers and pressure vessels.
(c) Subject to the approval of the commission, the rules board may adopt emergency rules under IC 4-22-2-37.1 only to adopt by reference all or part of the following national boiler and pressure vessel codes:
(1) The American Society of Mechanical Engineers Boiler and Pressure Vessel Code.
(2) The National Board of Boiler and Pressure Vessel Inspectors Inspection Code.
(3) The American Petroleum Institute 510 Pressure Vessel Inspection Code.
(4) Any subsequent editions of the codes listed in subdivisions

(1) through (3).
(d) An emergency rule adopted under subsection (c) expires on the earlier of the following dates:
(1) Not more than two (2) years after the emergency rule is accepted for filing with the publisher of the Indiana Register.
(2) The date a permanent rule is adopted under IC 4-22-2.
(e) Subject to the approval of the commission, the regulated amusement device safety board established under IC 22-12-4.5 shall adopt rules under IC 4-22-2 to create equipment laws applicable to regulated amusement devices.
As added by P.L.245-1987, SEC.2. Amended by P.L.166-1997, SEC.4; P.L.141-2003, SEC.9; P.L.123-2006, SEC.35.

IC 22-13-2-8.5
Rules; outdoor stage equipment
Sec. 8.5. (a) The commission shall adopt rules under IC 4-22-2 for outdoor stage equipment at outdoor performances to protect the safety of persons at the outdoor performances. The commission may:
(1) exempt small assemblies of outdoor stage equipment, as defined by the commission, from some or all fees or other requirements that otherwise would apply to outdoor stage equipment under a rule adopted under this section or another building law; or
(2) establish alternative procedures, fees, or other requirements, or any combination, for small assemblies of outdoor stage equipment, as defined by the commission.
(b) The commission may adopt temporary rules in the manner provided for the adoption of emergency rules under IC 4-22-2-37.1 to carry out subsection (a), including temporary rules concerning a schedule of fees for design releases or inspections, or both. A temporary rule adopted under this subsection expires on the earliest of the following:
(1) The date specified in the temporary rule.
(2) The date another temporary rule adopted under this subsection or a rule adopted under IC 4-22-2 supersedes or repeals the previously adopted temporary rule.
(3) January 1, 2014.
(c) Subject to this section, a city, town, or county that regulated outdoor stage equipment before March 15, 2012, under an ordinance adopted before March 15, 2012, may, if the ordinance is in effect on March 15, 2012, continue to regulate outdoor stage equipment under the ordinance after March 14, 2012, in the same manner that the city, town, or county applied the ordinance before March 15, 2012. However, a statewide code of fire safety laws or building laws governing outdoor stage equipment that is adopted by the commission under this section after March 14, 2012, takes precedence over any part of a city, town, or county ordinance that is in conflict with the commission's adopted code. The ordinances to which this section applies include Chapter 536 of the Revised Code of the Consolidated City and County Indianapolis/Marion, Indiana

Codified through Ordinance No. 36, 2011, passed August 15, 2011. (Supp. No. 27). A city, town, or county to which this subsection applies need not be certified or approved under IC 22-15-3-1 or another law to continue to regulate outdoor stage equipment after March 14, 2012.
(d) This subsection applies to cities, towns, and counties described in subsection (c) and any other city, town, or county that, after March 14, 2012, adopts an ordinance governing outdoor stage equipment that is approved by the commission or a building law compliance officer. The city, town, or county shall require compliance with:
(1) the rules adopted under this section;
(2) orders issued under IC 22-13-2-11 that grant a variance to the rules adopted under this section;
(3) orders issued under IC 22-12-7 that apply the rules adopted under this section; and
(4) a written interpretation of the rules adopted under this section binding on the unit under IC 22-13-5-3 or IC 22-13-5-4;
on both private and public property located within the boundaries of the city, town, or county, including, in the case of a consolidated city, the state fairgrounds. This subsection does not limit the authority of a unit (as defined in IC 36-1-2-23) under IC 36-7-2-9 to enforce building laws and orders and written interpretations related to building laws.
(e) This section expires January 1, 2014.
As added by P.L.92-2012, SEC.5.

IC 22-13-2-9
Power of political subdivisions to regulate; limitation
Sec. 9. Except as provided in section 10 of this chapter, political subdivisions do not have the power to regulate regulated:
(1) amusement devices;
(2) boilers;
(3) lifting devices; and
(4) pressure vessels.
As added by P.L.245-1987, SEC.2. Amended by P.L.119-2002, SEC.8.

IC 22-13-2-10
Lifting devices; regulation by county, city, or town; permits; inspections
Sec. 10. (a) A county, city, or town may regulate regulated lifting devices if the unit's regulatory program is approved by the commission.
(b) A unit must submit its ordinances and other regulations that regulate lifting devices to the commission for approval. The ordinance or other regulation is not effective until it is approved by the commission. If any of these ordinances or regulations conflict with the commission's rules, the commission's rules supersede the local ordinance or other regulation. (c) A unit may issue permits only to applicants who qualify under IC 22-15-5. However, the unit may specify a lesser fee than that set under IC 22-12-6-6(a)(7).
(d) A unit must inspect regulated lifting devices with inspectors who possess the qualifications necessary to be employed by the division of fire and building safety of the department of homeland security as a regulated lifting device inspector.
As added by P.L.245-1987, SEC.2. Amended by P.L.119-2002, SEC.9; P.L.22-2005, SEC.36.

IC 22-13-2-11
Variances
Sec. 11. (a) The commission, the rules board, or the regulated amusement device safety board established by IC 22-12-4.5-2 may grant a variance to a rule that it has adopted.
(b) To qualify for a variance, an applicant must pay the fee set under IC 22-12-6-6 and submit facts demonstrating that:
(1) compliance with the rule will impose an undue hardship upon the applicant or prevent the preservation of an architecturally significant or historically significant part of a building or other structure; and
(2) either:
(A) noncompliance with the rule; or
(B) compliance with an alternative requirement approved by the body adopting the rule;
will not be adverse to the public health, safety, or welfare.
(c) A variance granted under this section is conditioned upon compliance with an alternative standard approved under subsection (b)(2)(B).
(d) A variance granted under this section takes precedence over conflicting rules adopted by a state agency and conflicting ordinances and other regulations adopted by a political subdivision.
As added by P.L.245-1987, SEC.2. Amended by P.L.141-2003, SEC.10.

IC 22-13-2-12
Agreements with federal government, other states, or foreign countries; approval of attorney general
Sec. 12. (a) This section applies if the commission is authorized by statute to enter into agreements with the federal government, another state, or foreign country.
(b) An agreement under this section must be submitted to the attorney general for approval. The attorney general shall approve the agreement unless the attorney general finds that it does not comply with the statutes. If the attorney general disapproves the agreement, the attorney general shall give the commission a detailed statement indicating the basis for the disapproval. If the attorney general fails to approve or disapprove the agreement within sixty (60) days after it is submitted, it is considered approved.
As added by P.L.245-1987, SEC.2.
IC 22-13-2-13
Exercise of power to adopt rules by commission
Sec. 13. (a) The commission may adopt rules under IC 4-22-2 to implement this article, IC 22-12, IC 22-14, and IC 22-15.
(b) Any power of the state fire marshal or the division of fire and building safety to adopt rules shall be exercised by the commission.
As added by P.L.245-1987, SEC.2. Amended by P.L.1-2006, SEC.359.

IC 22-13-2-14
Studies and consultation
Sec. 14. The commission may engage in studies and consult with any person to implement this article, IC 22-12, IC 22-14, and IC 22-15.
As added by P.L.245-1987, SEC.2.



CHAPTER 2.5. REPEALED



CHAPTER 3. STANDARDS FOR FIRE SAFETY RULES; EXEMPTION FROM REGULATED EXPLOSIVES MAGAZINE PERMIT REQUIREMENT

IC 22-13-3-2
Laboratories; rules for manufacture of explosives; exemption from regulated explosive magazines permit
Sec. 2. (a) This section applies to the following laboratories:
(1) Analytical laboratories approved by the division of fire and building safety under the alternative criteria established by the commission in its rules.
(2) Laboratories that are:
(A) operated by a college, university, school, or other educational entity for the purpose of instruction or research; and
(B) approved by the division of fire and building safety under the alternative criteria established by the commission in the rules.
(b) The commission may:
(1) apply different rules to the manufacture of regulated explosives (as defined in IC 35-47.5-2-13) in a laboratory described in subsection (a) than apply to other places where regulated explosives (as defined in IC 35-47.5-2-13) are manufactured; and
(2) adopt rules under IC 4-22-2 to exempt laboratories described in subsection (a) from the regulated explosive magazines permit requirement under IC 35-47.5-4.
As added by P.L.245-1987, SEC.2. Amended by P.L.123-2002,

SEC.28; P.L.1-2006, SEC.360.

IC 22-13-3-3
Class 1 structures; rules prohibiting occupancy or use
Sec. 3. The commission shall adopt fire safety rules that prohibit the occupancy or use of Class 1 structures that do not comply with the commission's rules governing the number, type, location, identification, repair, and maintenance of emergency exits, smoke detection devices, and other emergency communication devices.
As added by P.L.245-1987, SEC.2.



CHAPTER 4. STANDARDS FOR BUILDING RULES; EXEMPTION FROM DESIGN RELEASE REQUIREMENT

IC 22-13-4-1.5
Compliance with Americans with Disabilities Act
Sec. 1.5. (a) The commission shall adopt building rules for the purpose of complying with and implementing the Americans with Disabilities Act (42 U.S.C. 12181 et seq.) and any amendments and regulations relating to the Act, to be consistent with the Americans with Disabilities Act Accessibility Guidelines (28 CFR 36.101 et seq.).
(b) The rules adopted under this section must:
(1) require that new construction must be readily accessible to and usable by individuals with disabilities, unless it is structurally impracticable to meet the accessibility requirements according to the standards established by the Americans with Disabilities Act Accessibility Guidelines (28 CFR 36.101 et seq.);
(2) require that an alteration of an existing facility must be made so that the alteration complies with the readily achievable barrier removal provisions of the Americans with Disabilities Act Accessibility Guidelines (28 CFR 36.101 et seq.); and
(3) allow the use of reasonable and cost-effective alternative means of public access or service if the alternative means are consistent with the Americans with Disabilities Act (42 U.S.C. 12181 et seq.).
As added by P.L.118-1994, SEC.3. Amended by P.L.168-1997, SEC.1.

IC 22-13-4-2
Industrialized building systems and mobile structures
Sec. 2. The commission shall adopt building rules to govern the

construction of industrialized building systems and mobile structures. In these rules, industrialized building systems and mobile structures may be exempted from requirements that otherwise apply to buildings or other structures.
As added by P.L.245-1987, SEC.2.

IC 22-13-4-3
Models or offices for sale of family dwellings; buildings used primarily as dwellings; exemption from rules and design release requirement
Sec. 3. (a) This section applies to a building or other structure that is:
(1) temporarily used as a model or office for the sale of a one (1) or two (2) family dwelling; or
(2) used for an occupation that is compatible, as determined by criteria established by the commission, with its primary use as a dwelling.
(b) The commission may adopt building rules that exempt a building or other structure described in subsection (a) from:
(1) building rules that otherwise apply to Class 1 structures; and
(2) the design release requirement under IC 22-15-3.
As added by P.L.245-1987, SEC.2.

IC 22-13-4-4
Minor construction; exemptions
Sec. 4. The commission may adopt building rules that exempt minor construction (as defined in the rules adopted by the commission) from the design release requirement under IC 22-15-3 and the regulated lifting device installation or alteration permit requirement under IC 22-15-5.
As added by P.L.245-1987, SEC.2.

IC 22-13-4-5
Conversion of buildings; exemption from rules
Sec. 5. (a) The commission shall adopt building rules that allow a person to convert a building or other structure, in whole or in part, from one (1) class of occupancy and use established under the commission's rules to another without complying with all of the commission's rules governing new construction.
(b) The rules adopted under this section must protect the public from significant health hazards and safety hazards.
(c) Subject to subsection (b), the rules must promote the following:
(1) The preservation of architecturally significant and historically significant parts of buildings and other structures.
(2) The economically efficient reuse of buildings and other structures.
(d) The rules adopted under this section may condition an exemption upon:
(1) passing an inspection conducted by the department; and (2) paying the fee set under IC 22-12-6-6.
As added by P.L.245-1987, SEC.2.

IC 22-13-4-6
Class 1 structures within seismic zone 2A; structural resistance to earthquakes
Sec. 6. (a) This section applies to Class 1 structures that are partially or entirely located within the geographic area included in seismic zone 2A.
(b) As used in this section, "seismic zone 2A" refers to the geographic boundaries that comprise seismic zone 2A as established in the rules adopted by the commission.
(c) The commission shall adopt building rules under IC 4-22-2 that prohibit or limit occupancy or use of Class 1 structures that do not comply with the commission's rules governing structural resistance to earthquakes.
(d) The rules adopted under this section must cover essential buildings and public utility services:
(1) designated by the department of homeland security; and
(2) needed for disaster recovery operations.
(e) The rules adopted under this section may not apply to a Class 1 structure if construction of the structure began before July 1, 1993.
As added by P.L.204-1993, SEC.1. Amended by P.L.1-2006, SEC.361.

IC 22-13-4-7
Visitability standards
Sec. 7. (a) This section applies only to new construction of the following dwellings:
(1) A detached one (1) or two (2) family dwelling.
(2) A townhouse.
(b) This section does not apply to a mobile structure or an industrialized building system.
(c) As used in this section, "environmental controls" means switches or devices that control or regulate lights, temperature, fuses, fans, doors, security system features, or other features.
(d) As used in this section, "new construction" means the construction of a new dwelling on a vacant lot. The term does not include an addition to or remodeling of an existing building.
(e) As used in this section, "townhouse" means a single family dwelling unit constructed in a row of attached units separated by property lines and with open space on at least two (2) sides.
(f) As used in this section, "visitability feature" means a design feature of a dwelling that allows a person with a mobility impairment to enter and comfortably stay in a dwelling for a duration of time. The term includes features that allow a person with a mobility impairment to get in and out through one (1) exterior door of the dwelling without any steps and to pass through all main floor interior doors, including a bathroom door.
(g) If a person contracts with a designer and a builder for

construction of a visitability feature in the new construction of a dwelling, the designer and builder shall comply with the standards adopted by the commission under this section for the construction and design of the visitability feature. The standards adopted under this section:
(1) shall be enforced by a political subdivision that enforces the commission's standards with respect to Class 2 structures; and
(2) may not be enforced by the department.
(h) The commission shall adopt minimum standards by rule under IC 4-22-2 for visitability features in the new construction of a dwelling. The rules shall include minimum standards for the following:
(1) Entrances to the dwelling, including paths from the dwelling to the street.
(2) Room dimensions.
(3) The width of exterior and interior doors.
(4) The width of interior hallways.
(5) The grade of interior thresholds and hallways.
(6) The height and location of environmental controls.
(7) The reinforcement of bathroom walls sufficient to attach grab bars.
As added by P.L.112-2003, SEC.1. Amended by P.L.97-2004, SEC.85.



CHAPTER 5. POWER OF BUILDING LAW COMPLIANCE OFFICER TO INTERPRET BUILDING LAWS

IC 22-13-5-2
Written interpretation of building law issued
Sec. 2. (a) Upon the written request of an interested person, the building law compliance officer in the department of homeland security may issue a written interpretation of a building law or a fire safety law. An interpretation issued by the building law compliance officer in the department of homeland security must be consistent with building laws and fire safety laws enacted by the general assembly or adopted by the commission.
(b) The building law compliance officer in the department of homeland security may issue a written interpretation of a building law or fire safety law under subsection (a) whether or not the county or municipality has taken any action to enforce the building law or fire safety law.
As added by P.L.71-1999, SEC.1. Amended by P.L.64-2003, SEC.1; P.L.22-2005, SEC.38.

IC 22-13-5-3
Written interpretation binding on interested person and county or municipality
Sec. 3. (a) A written interpretation issued under section 2 of this chapter binds the interested person and the county or municipality with whom the interested person has the dispute until the written interpretation is overruled in a proceeding under IC 4-21.5.
(b) For purposes of IC 4-21.5, the commission is the ultimate authority regarding a written interpretation issued under section 2 of this chapter.
As added by P.L.71-1999, SEC.1.

IC 22-13-5-4
Published interpretation binding on all counties and municipalities
Sec. 4. (a) A written interpretation of a building law or fire safety law binds all counties and municipalities if the building law compliance officer in the department of homeland security publishes the written interpretation of the building law or fire safety law in the Indiana Register under IC 4-22-7-7(b). For purposes of IC 4-22-7-7, a written interpretation of a building law or fire safety law published by the building law compliance officer in the department of homeland security is considered adopted by an agency. (b) A written interpretation of a building law or fire safety law published under subsection (a) binds all counties and municipalities until the earlier of the following:
(1) The general assembly enacts a statute that substantively changes the building law or fire safety law interpreted or voids the written interpretation.
(2) The commission adopts a rule under IC 4-22-2 to state a different interpretation of the building law or fire safety law.
(3) The written interpretation is found to be an erroneous interpretation of the building law or fire safety law in a judicial proceeding.
(4) The building law compliance officer in the department of homeland security publishes a different written interpretation of the building law or fire safety law.
As added by P.L.71-1999, SEC.1. Amended by P.L.22-2005, SEC.39.






ARTICLE 14. FIRE SAFETY LAWS: ENFORCEMENT

CHAPTER 1. GENERAL PROVISIONS

IC 22-14-1-2
Compliance with variance as compliance with fire safety law
Sec. 2. (a) This section applies to a provision of this article that requires an applicant for a certification, registration, permit, approval, or other license to:
(1) demonstrate that a person is in compliance with all fire safety laws; or
(2) submit proof that a person is acting or will act in conformity with all fire safety laws.
(b) Compliance with the conditions of a variance issued under IC 22-13-2-11 shall be treated under this article as compliance with the fire safety law from which the variance is granted.
As added by P.L.245-1987, SEC.3.

IC 22-14-1-3
Definitions
Sec. 3. The definitions set forth in IC 22-12-1 and this chapter apply throughout this article.
As added by P.L.245-1987, SEC.3.

IC 22-14-1-4
"Division" defined
Sec. 4. "Division" refers to the division of fire and building safety established by IC 10-19-7-1.
As added by P.L.245-1987, SEC.3. Amended by P.L.22-2005, SEC.40; P.L.1-2006, SEC.362.



CHAPTER 2. OFFICE OF THE STATE FIRE MARSHAL; BOARD OF FIREFIGHTING PERSONNEL STANDARDS AND EDUCATION

IC 22-14-2-3
Repealed
(Repealed by P.L.22-2005, SEC.56.)

IC 22-14-2-4
Powers of the division and the state fire marshal
Sec. 4. (a) To carry out its responsibilities, the division may:
(1) enter and inspect any property, at a reasonable hour;
(2) issue and enforce administrative orders under IC 22-12-7 and apply for judicial orders under IC 22-12-7-13;
(3) direct a fire department to assist the division;
(4) cooperate with law enforcement officers; and
(5) provide hazardous materials and counterterrorism:
(A) training;
(B) support; and
(C) response assistance.
(b) To carry out the state fire marshal's responsibility to conduct an investigation into the causes and circumstances surrounding a fire or an explosion, the state fire marshal or a division fire investigator authorized by the state fire marshal may:
(1) exercise the powers of a law enforcement officer to prevent fires and conduct arson investigations;
(2) direct a fire department to assist the state fire marshal or division fire investigator; and
(3) cooperate with law enforcement officers.
As added by P.L.245-1987, SEC.3. Amended by P.L.63-2003, SEC.1; P.L.1-2006, SEC.364.
IC 22-14-2-5
Public information on fire prevention; copies of fire safety rules
Sec. 5. (a) The division shall carry out a program to provide public information concerning fire prevention and maintain data and statistics concerning fires and fire prevention activities.
(b) The division shall provide a copy of the fire safety rules adopted by the commission to the chief of each fire department. The division may exclude, from the rules distributed under this subsection, any text that is incorporated by reference into the rules published in the Indiana Administrative Code.
As added by P.L.245-1987, SEC.3. Amended by P.L.1-2006, SEC.365.

IC 22-14-2-6
Training programs for fire department personnel
Sec. 6. (a) The division shall develop programs to train fire department personnel and volunteers. The division may develop these training programs in cooperation with any accredited educational institution or fire fighting association. The division or the institution may conduct the programs.
(b) The programs under this section must cover the areas of fire prevention and firefighting.
(c) The division shall establish inspection training requirements for members of volunteer fire companies and certify individuals who meet these requirements.
(d) The division shall provide staff and meeting facilities to the education board to carry out section 7 of this chapter.
As added by P.L.245-1987, SEC.3. Amended by P.L.1-2006, SEC.366.

IC 22-14-2-7
Firefighting training and education programs; certification; fee
Sec. 7. (a) This section does not limit the powers, rights, duties, and other responsibilities of municipal or county governments or impose requirements affecting pension laws or any other laws.
(b) This section does not require a member of a fire department to be certified.
(c) The education board may:
(1) certify firefighting training and education programs that meet the standards set by the education board;
(2) certify fire department instructors who meet the qualifications set by the education board;
(3) direct research in the field of firefighting and fire prevention and accept gifts and grants to direct this research;
(4) recommend curricula for advanced training courses and seminars in fire science or fire engineering training to public and private postsecondary educational institutions;
(5) certify fire service personnel and nonfire service personnel who meet the qualifications set by the education board;
(6) require fire service personnel certified at any level to fulfill

continuing education requirements in order to maintain certification;
(7) contract or cooperate with any person and adopt rules under IC 4-22-2 to carry out its responsibilities under this section; or
(8) grant a variance to a rule the education board has adopted.
(d) The education board may impose a reasonable fee for the issuance of a certification described in subsection (c). The board shall deposit the fee in the fire and building services fund established by IC 22-12-6-1.
As added by P.L.245-1987, SEC.3. Amended by P.L.170-1996, SEC.1; P.L.30-2001, SEC.1; P.L.22-2005, SEC.41; P.L.101-2006, SEC.35; P.L.2-2007, SEC.308.

IC 22-14-2-8
Investigations; powers of office; subpoenas; discovery orders; per diem and mileage allowance
Sec. 8. (a) Regardless of the extent of the investigation conducted by a fire department under IC 36-8-17-7, the state fire marshal or a division fire investigator authorized by the state fire marshal may conduct an investigation into the causes and circumstances surrounding any fire or explosion.
(b) To carry out this section, the state fire marshal or a division fire investigator authorized by the state fire marshal may:
(1) exercise its powers under section 4 of this chapter;
(2) assist a prosecuting attorney with any criminal investigation;
(3) subpoena witnesses and order the production of books, documents, and other evidence;
(4) give oaths and affirmations;
(5) take depositions and conduct hearings;
(6) separate witnesses and otherwise regulate the course of proceedings; and
(7) obtain and secure evidence.
(c) Subpoenas, discovery orders, and protective orders issued under this section shall be enforced under IC 4-21.5-6-2.
(d) A person who is summoned and testifies under this section is entitled to receive a minimum salary per diem and a mileage allowance from the fire and building services fund. The budget agency shall set the amount of the per diem and mileage allowance.
(e) The state fire marshal and the division fire investigators authorized by the state fire marshal have law enforcement authority at all times while discharging their duties under this section as employees of the department.
(f) The executive director of the department of homeland security has law enforcement authority at all times while discharging the duties of the executive director under this section.
As added by P.L.245-1987, SEC.3. Amended by P.L.5-1988, SEC.120; P.L.38-1990, SEC.5; P.L.13-1994, SEC.10; P.L.167-1997, SEC.5; P.L.30-1998, SEC.2; P.L.1-2006, SEC.367.

IC 22-14-2-9 Plans and specifications for design release; review and approval
Sec. 9. The division shall review and may approve plans and specifications presented to the division for a design release under IC 22-15-3 for compliance with the fire safety laws.
As added by P.L.245-1987, SEC.3. Amended by P.L.1-2006, SEC.368.

IC 22-14-2-10
Fire safety enforcement program and complaint investigation program
Sec. 10. (a) The division shall carry out a program to:
(1) enforce all fire safety laws and related variances and other orders; and
(2) protect the public from fire hazards.
(b) The division shall carry out a program to investigate complaints.
As added by P.L.245-1987, SEC.3. Amended by P.L.1-2006, SEC.369.

IC 22-14-2-11
Inspection programs
Sec. 11. The division shall carry out a program to periodically inspect structures and other property that are used by the state, a county, a city, a town, or a school corporation, including institutions where inmates are involuntarily detained. Inspections shall be conducted under the schedule specified by the division. The division may exclude a class of buildings or other property from inspection under this section, if the division determines that the public interest will be served without inspection.
As added by P.L.245-1987, SEC.3. Amended by P.L.1-2006, SEC.370.

IC 22-14-2-12
Fire investigator retirement
Sec. 12. Whenever a division fire investigator retires after at least twenty (20) years of service, the division shall, in recognition of the investigator's service to the division, do the following:
(1) Allow the investigator to retain the service weapon issued to the investigator by the division.
(2) Issue the investigator a badge that indicates the investigator is a retired division fire investigator.
(3) Issue the investigator an identification card that contains the following information:
(A) The name of the division.
(B) The name of the investigator.
(C) The investigator's position title before the investigator's retirement.
(D) A statement that the investigator is retired.
(E) A statement that the investigator is authorized to retain the service weapon issued to the investigator by the division. As added by P.L.140-2005, SEC.4. Amended by P.L.1-2006, SEC.371.



CHAPTER 3. REGULATED PLACES OF AMUSEMENT OR ENTERTAINMENT

IC 22-14-3-1
Application of chapter; inspections
Sec. 1. (a) Except as provided in subsection (c), this chapter does not apply to a nonpublic school (as defined in IC 20-18-2-12) or a school operated by a school corporation (as defined in IC 20-18-2-16).
(b) The division shall carry out an inspection program to periodically inspect regulated places of amusement or entertainment. These inspections shall be conducted at least annually.
(c) A school that holds amusement or entertainment events shall be inspected at least one (1) time each year. The inspection may be performed by either the division or the fire department that has jurisdiction over the school.
(d) At the time of each annual inspection performed by the division, the division shall provide a fire safety checklist to each school that holds amusement or entertainment events. Each school shall be responsible for ensuring compliance with the items on the fire safety checklist for each amusement or entertainment event held at the school.
As added by P.L.245-1987, SEC.3. Amended by P.L.159-1995, SEC.5; P.L.1-2005, SEC.190; P.L.1-2006, SEC.372.

IC 22-14-3-2
Permits; issuance; expiration date
Sec. 2. (a) The division shall issue an amusement and entertainment permit to an applicant who qualifies under section 3 of this chapter.
(b) A permit issued under section 3 of this chapter expires one (1) year after the date of issuance. The permit applies only to the place, maximum occupancy, and use specified in the permit.
As added by P.L.245-1987, SEC.3. Amended by P.L.1-2006, SEC.373; P.L.57-2008, SEC.6; P.L.110-2009, SEC.9.

IC 22-14-3-3
Permits; qualifications; applications; fees
Sec. 3. To qualify for an amusement and entertainment permit, an applicant must:
(1) submit an application sworn or affirmed under penalties of perjury on forms provided by the division upon request;
(2) provide: (A) the applicant's full name and address;
(B) the full name and address of each of the applicant's partners (if the applicant is a partnership), members or managers, if any (if the applicant is a limited liability company), and principal officers (if the applicant is a corporation);
(C) an indication of whether the applicant is an owner, lessee, occupant, or agent for the place covered by the application;
(D) a description of the place covered by the application, including a description of every building and room covered by the application; and
(E) any information required under the commission's rules;
(3) demonstrate through an inspection that the place covered by the application complies with applicable fire safety laws; and
(4) pay the fee set under IC 22-12-6-7.
As added by P.L.245-1987, SEC.3. Amended by P.L.8-1993, SEC.299; P.L.1-2006, SEC.374.

IC 22-14-3-4
Special event endorsements on permits
Sec. 4. (a) The division may modify an amusement and entertainment permit with a special event endorsement that covers one (1) or more events not specified in the initial permit.
(b) To qualify for a special event endorsement, an applicant must:
(1) provide the information required by the commission;
(2) demonstrate through an inspection that the special events covered by the application will be conducted in compliance with applicable fire safety laws; and
(3) pay the inspection fee set under IC 22-12-6-7.
As added by P.L.245-1987, SEC.3. Amended by P.L.1-2006, SEC.375.

IC 22-14-3-5
Operation without permit or special event endorsement; infraction
Sec. 5. (a) This section applies to the following:
(1) Each person who has control over the performance of an amusement or entertainment described in IC 22-12-1-23.
(2) Each person who has control over a regulated place of entertainment.
(b) A person described in subsection (a) commits a Class C infraction if:
(1) a regulated place of amusement or entertainment is used for an amusement or entertainment described in IC 22-12-1-23; and
(2) no regulated place of amusement or entertainment permit or special event endorsement issued under this chapter covers the conditions at the regulated place of amusement or entertainment that affect fire and explosion safety.
As added by P.L.245-1987, SEC.3.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. FIRE TRAINING INFRASTRUCTURE FUND

IC 22-14-6-2
Establishment
Sec. 2. The fire training infrastructure fund is established to do the following:
(1) Provide grants to construct fire training facilities and purchase fire training equipment.
(2) Pay the costs of administering this chapter.
As added by P.L.107-2007, SEC.14.

IC 22-14-6-3
Administration
Sec. 3. The division shall administer the fund.
As added by P.L.107-2007, SEC.14.

IC 22-14-6-4
Funding sources
Sec. 4. The fund consists of the following:
(1) Amounts appropriated by the general assembly.
(2) Donations, grants, and money received from any other source.
(3) Amounts that the department transfers to the fund from the fire and building services fund.
(4) Amounts that the department transfers to the fund from the regional public safety training fund established by IC 10-15-3-12.
As added by P.L.107-2007, SEC.14.

IC 22-14-6-5
Investment
Sec. 5. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.107-2007, SEC.14.

IC 22-14-6-6
Reversion
Sec. 6. Money in the fund at the end of the fiscal year does not revert to the state general fund.
As added by P.L.107-2007, SEC.14.

IC 22-14-6-7 Audit
Sec. 7. The fund is subject to an annual audit by the state board of accounts. The fund shall pay all costs of the audit.
As added by P.L.107-2007, SEC.14.

IC 22-14-6-8
Status of firefighting and emergency equipment revolving loan fund; nonreversion; deposits and transfers; transfer of money to fund; abolition of firefighting and emergency equipment revolving loan fund; status of loans under prior statute; expiration of section
Sec. 8. (a) Notwithstanding the repeal of IC 22-14-5, the firefighting and emergency equipment revolving loan fund established by IC 22-14-5-1 (before its repeal) remains in existence after June 30, 2007, if any money remains in the fund on June 30, 2007. Money that remains in the firefighting and emergency equipment revolving loan fund on June 30, 2007, does not revert to the state general fund. Deposits or transfers may not be made to the firefighting and emergency equipment revolving loan fund, and new loans may not be made from the firefighting and emergency equipment revolving loan fund after June 30, 2007.
(b) Money remaining in the firefighting and emergency equipment revolving loan fund on June 30, 2007, must be transferred before August 1, 2007, to the fund.
(c) If money in the firefighting and emergency equipment revolving loan fund is transferred under subsection (b), the firefighting and emergency equipment revolving loan fund is abolished immediately after the transfer under subsection (b) is completed.
(d) Notwithstanding the repeal of IC 22-14-5, if a loan provided under IC 22-14-5-1 (before its repeal) remains outstanding on June 30, 2007, the qualified entity to whom the loan was provided shall repay the loan, subject to the original terms and conditions of the loan, to the department of homeland security established by IC 10-19-2-1 for deposit in the fund.
(e) This section expires on the later of the following:
(1) August 1, 2007.
(2) The date on which the last outstanding loan provided under IC 22-14-5-1 (before its repeal) is repaid to the department of homeland security under subsection (d).
As added by P.L.220-2011, SEC.377.



CHAPTER 7. REDUCED IGNITION PROPENSITY STANDARDS FOR CIGARETTES

IC 22-14-7-1
"Agent"
Sec. 1. As used in this chapter, "agent" means a person authorized by the department of state revenue to purchase and affix stamps (as defined by IC 6-7-1-9) on packages of cigarettes.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-2
"Brand family"
Sec. 2. As used in this chapter, "brand family" has the meaning set forth in IC 24-3-5.4-1.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-3
"Cigarette"
Sec. 3. As used in this chapter, "cigarette" has the meaning set forth in IC 6-7-1-2.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-4
"Manufacturer"
Sec. 4. As used in this chapter, "manufacturer" means:
(1) an entity that manufactures or produces cigarettes or causes cigarettes to be manufactured or produced that the manufacturer intends to be sold in Indiana, including cigarettes intended to be sold in the United States through an importer;
(2) a first purchaser that intends to resell in the United States cigarettes that the original manufacturer or maker does not intend to be sold in the United States; or
(3) an entity that becomes a successor of an entity described in subdivision (1) or (2).
As added by P.L.82-2008, SEC.1.

IC 22-14-7-5
"Quality control and quality assurance program"
Sec. 5. As used in this chapter, "quality control and quality assurance program" means the laboratory procedures implemented to ensure that:
(1) operator bias, systematic and nonsystematic methodological errors, and equipment related problems do not affect the results

of the testing; and
(2) the testing repeatability remains within the required repeatability values in section 13(f) of this chapter for all test trials used to certify cigarettes under this chapter.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-6
"Repeatability"
Sec. 6. As used in this chapter, "repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent (95%) of the time.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-7
"Retail dealer"
Sec. 7. As used in this chapter, "retail dealer" means a person, other than a manufacturer or wholesale dealer, that sells cigarettes.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-8
"Sale"
Sec. 8. As used in this chapter, "sale" means any of the following:
(1) Transfer of title or possession, or both.
(2) Exchange or barter, including conditional exchanges or agreements.
(3) Giving cigarettes as samples, prizes, or gifts.
(4) Exchange of cigarettes for consideration other than money.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-9
"Sell"
Sec. 9. As used in this chapter, "sell" means to:
(1) sell; or
(2) offer or agree to sell.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-10
"UPC bar code"
Sec. 10. As used in this chapter, "UPC bar code" means the universal product code or another product identification code that includes:
(1) a unique symbol that consists of a machine readable code; and
(2) numbers that are readable by an individual;
that meets the standards established by GS1 US.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-11
"Wholesale dealer"
Sec. 11. As used in this chapter, "wholesale dealer" means any of

the following:
(1) A person, other than a manufacturer, that sells cigarettes to a retail dealer or other person for purposes of resale.
(2) A person who owns, operates, or maintains a cigarette vending machine in, at, or upon premises owned or occupied by another person.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-12
Requirements for cigarettes to be sold
Sec. 12. Except as provided in section 19 of this chapter, cigarettes may not be sold or offered for sale in Indiana unless the cigarettes:
(1) have been tested according to the test method and meet the performance standard specified in section 13 or 15 of this chapter;
(2) have been certified under section 21 of this chapter; and
(3) have been marked under section 23 of this chapter.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-13
Cigarette testing
Sec. 13. (a) Testing of cigarettes must be conducted according to the American Society of Testing and Materials (ASTM) standard E2187-04, Standard Test Method for Measuring the Ignition Strength of Cigarettes.
(b) Testing must be conducted on ten (10) layers of filter paper.
(c) Not more than twenty-five percent (25%) of the cigarettes tested in a test trial under this section may exhibit full length burns. Forty (40) replicate tests comprise a complete test trial for each cigarette tested.
(d) The performance standard required by this section may be applied only to a complete test trial.
(e) Written certifications must be based upon testing conducted by a laboratory that has been accredited under standard ISO/IEC 17025 of the International Organization for Standardization (ISO) or other comparable accreditation standard required by the state fire marshal.
(f) Laboratories conducting testing under this section must implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value may not be greater than nineteen hundredths (0.19).
(g) This section does not require additional testing if cigarettes are tested consistent with this chapter for any other purpose.
(h) Testing performed or sponsored by the state fire marshal to determine a cigarette's compliance with the required performance standard must be conducted according to this section.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-14 Use of lower permeability bands
Sec. 14. Each cigarette listed in a certification submitted under section 21 of this chapter that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard in section 13 or 15 of this chapter must have at least two (2) nominally identical bands on the paper surrounding the tobacco column. At least one (1) complete band must be located at least fifteen (15) millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there must be at least two (2) bands fully located at least fifteen (15) millimeters from the lighting end and ten (10) millimeters from the filter end of the tobacco column, or for nonfiltered cigarettes ten (10) millimeters from the labeled end of the tobacco column.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-15
Alternative test methods and performance standards
Sec. 15. (a) A manufacturer of a cigarette that the state fire marshal determines cannot be tested by the test method in section 13(a) of this chapter shall propose a test method and performance standard for the cigarette to the state fire marshal. Upon approval of the proposed test method and a determination by the state fire marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard in section 13(c) of this chapter, the manufacturer may use the test method and performance standard to certify the cigarette under section 21 of this chapter.
(b) If the state fire marshal determines that:
(1) another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this chapter; and
(2) the officials in that state responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or rule under a legal provision comparable to this section;
the state fire marshal shall authorize that manufacturer to use the alternative test method and performance standard to certify that cigarette for sale in Indiana, unless the state fire marshal demonstrates a reasonable basis for why the alternative test should not be accepted under this chapter. All other applicable requirements of this chapter apply to the manufacturer.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-16
Retention of records; penalty
Sec. 16. Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three (3) years and make copies of these reports available to the state

fire marshal and the attorney general upon written request. Any manufacturer that fails to make copies of these reports available within sixty (60) days after receiving a written request is subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each day after the sixty (60) days that the manufacturer does not make the copies available.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-17
Adoption of subsequent test methods
Sec. 17. The commission may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full length burns exhibited by any tested cigarette when compared to the percentage of full length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in section 13(c) of this chapter.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-18
Review and recommendations by state fire marshal
Sec. 18. (a) Beginning July 1, 2011, every three (3) years the state fire marshal shall review the effectiveness of this chapter and issue a report that includes the state fire marshal's findings and, if appropriate, recommendations for legislation.
(b) The state fire marshal shall transmit a copy of the report required under subsection (a) in an electronic format under IC 5-14-6 to the executive director of the legislative services agency for distribution to the members of the general assembly.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-19
Exemption for existing cigarettes and consumer testing
Sec. 19. The requirements of section 12 of this chapter do not prohibit any of the following:
(1) A wholesale or retail dealer from selling the dealer's existing inventory of cigarettes on or after July 1, 2009, if the wholesale or retail dealer can establish that state tax stamps (as defined in IC 6-7-1-9) were affixed to the cigarettes before the effective date and if the wholesale or retailer dealer can establish that the inventory was purchased before the effective date in comparable quantity to the inventory purchased during the same period of the prior year.
(2) The sale of cigarettes solely for the purpose of consumer testing. For purposes of this subdivision, the term "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer (or under the control and direction of a manufacturer) for the purpose of evaluating consumer acceptance of the cigarettes, using only the quantity of

cigarettes that is reasonably necessary for the assessment.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-20
Implementation by state fire marshal
Sec. 20. Subject to the requirements of this chapter, the state fire marshal shall implement this chapter in a manner to obtain uniformity with the implementation and substance of the New York Fire Safety Standards for Cigarettes (N.Y. Exec. Law Section 156-c).
As added by P.L.82-2008, SEC.1.

IC 22-14-7-21
Submission of certification; required information; fees; altered cigarettes
Sec. 21. (a) Except as provided in subsection (d), each manufacturer shall submit to the state fire marshal a written certification attesting that:
(1) each cigarette listed in the certification has been tested as required under section 13 or 15 of this chapter; and
(2) each cigarette listed in the certification meets the performance standard in section 13(c) or 15 of this chapter.
(b) Each cigarette listed in the certification must include the following information:
(1) Brand, or trade name on the package.
(2) Style, such as light or ultra light.
(3) Length in millimeters.
(4) Circumference in millimeters.
(5) Flavor, such as menthol, if applicable.
(6) Filter or nonfilter.
(7) Package description, such as soft pack or box.
(8) Marking under section 23 of this chapter.
(9) The name, address, and telephone number of the laboratory, if different than the manufacturer that conducted the test.
(10) The date that the testing occurred.
(c) The certifications must be made available to the attorney general for purposes consistent with this chapter and the department of state revenue and the alcohol and tobacco commission for the purposes of ensuring compliance with this section.
(d) Notwithstanding subsection (a), the state fire marshal may accept as evidence of compliance with this chapter a certification issued to:
(1) the New York State Department of State's Office of Fire Prevention and Control; or
(2) the responsible entity of another state that has:
(A) substantially equivalent certification requirements relating to reduced ignition propensity cigarettes; and
(B) the same test method and performance standard requirements as provided in sections 13 and 15 of this chapter.
(e) Each cigarette listed in a certification submitted under this

section must be recertified every three (3) years.
(f) For each brand family listed in a certification submitted under subsection (a) or (d), a manufacturer shall pay a fee to the state fire marshal of eight hundred dollars ($800). The state fire marshal may adjust the fee every three (3) years to ensure that the fee defrays the actual costs of the processing, testing, enforcement, and oversight activities required by this chapter under rules adopted by the fire prevention and building safety commission. However, the fee for each brand family may not exceed one thousand dollars ($1,000).
(g) If a manufacturer has certified a cigarette under this section, and after submitting the certification, makes a change to the cigarette that is likely to alter the cigarette's compliance with the reduced cigarette ignition propensity standards required by this chapter, that cigarette may not be sold or offered for sale in Indiana until the manufacturer retests the cigarette under the testing standards in section 13 or 15 of this chapter and maintains records of that retesting as required by section 16 of this chapter. An altered cigarette that does not meet the performance standard in section 13 or 15 of this chapter may not be sold in Indiana.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-22
Reduced ignition propensity standards for cigarettes fund
Sec. 22. (a) The reduced ignition propensity standards for cigarettes fund is established. Money in the fund may be used to support processing, testing, enforcement, and oversight activities under this chapter. The fund shall be administered by the state fire marshal.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) The fund consists of:
(1) certification fees collected under section 21 of this chapter; and
(2) grants, gifts, and donations intended for deposit in the fund.
(e) The money in the fund at the end of the state fiscal year does not revert to the state general fund.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-23
Cigarette packaging marks
Sec. 23. (a) Packages of cigarettes that are certified by a manufacturer under section 21 of this chapter must be marked to indicate compliance with the requirements of section 12 of this chapter. The marking must be in eight (8) point type or larger and consist of:
(1) modification of the product UPC bar code to include a visible mark printed at or around the area of the UPC bar code.

The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the UPC bar code;
(2) any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed upon the cigarette package or cellophane wrap; or
(3) stamped, engraved, embossed, or printed text that indicates that the cigarettes meet the standards of this chapter.
(b) A manufacturer shall use only one (1) marking and shall apply this marking uniformly for all packages, including packs, cartons, and cases, and brands marketed by that manufacturer.
(c) The manufacturer shall notify the state fire marshal of the marking that is selected.
(d) Before certification of any cigarette, a manufacturer shall submit the manufacturer's proposed marking to the state fire marshal for approval. Upon receipt of the request, the state fire marshal shall approve or disapprove the marking offered, except that the state fire marshal shall approve:
(1) a marking in use and approved for sale in New York under the New York Fire Safety Standards for Cigarettes; or
(2) the letters "FSC," which signifies Fire Standards Compliant, appearing in eight (8) point type or larger and permanently stamped, engraved, embossed, or printed on the package at or near the UPC bar code.
Proposed markings are considered approved if the state fire marshal fails to act within ten (10) business days after receiving a request for approval.
(e) A manufacturer may not modify its approved marking unless the modification has been approved by the state fire marshal under this section.
(f) A manufacturer certifying cigarettes under section 21 of this chapter shall:
(1) provide a copy of the certifications to all wholesale dealers and agents to which the manufacturer sells cigarettes; and
(2) provide sufficient copies of an illustration of the package marking used by the manufacturer under this section for each retail dealer to which the wholesale dealers or agents sell cigarettes.
Wholesale dealers and agents shall provide a copy of the package markings received from the manufacturers to all retail dealers to which the wholesale dealer or agent sells cigarettes. Wholesale dealers, agents, and retail dealers shall permit the state fire marshal, the department of state revenue, the alcohol and tobacco commission, and their employees to inspect markings on the cigarette packaging.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-24
Penalties; forfeiture; seizure
Sec. 24. (a) A manufacturer, a wholesale dealer, an agent, or another person or entity that knowingly sells or offers to sell

cigarettes, other than through retail sale, in violation of section 12 of this chapter is subject to a civil penalty not to exceed one hundred dollars ($100) for each pack of cigarettes sold or offered for sale. However, the penalty against a person or an entity may not exceed one hundred thousand dollars ($100,000) during any thirty (30) day period.
(b) A retail dealer who knowingly sells or offers to sell cigarettes in violation of section 12 of this chapter is subject to a civil penalty not to exceed one hundred dollars ($100) for each pack of cigarettes sold or offered for sale. However, the penalty against a retail dealer may not exceed twenty-five thousand dollars ($25,000) during any thirty (30) day period.
(c) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification under section 21 of this chapter is subject to a civil penalty of at least seventy-five thousand dollars ($75,000). However, the penalty may not exceed two hundred fifty thousand dollars ($250,000) for each false certification.
(d) A person that violates any other provision of this chapter is subject to a civil penalty for a first offense not to exceed one thousand dollars ($1,000), and for a subsequent offense not to exceed five thousand dollars ($5,000), for each violation.
(e) A cigarette that has been sold or offered for sale that does not comply with the performance standard required by section 13 or 15 of this chapter is subject to forfeiture. Cigarettes forfeited under this section must be destroyed. However, before the destruction of any cigarette forfeited under this section, the holder of the trademark rights in the cigarette brand is allowed to inspect the cigarette.
(f) In addition to any other remedy provided by law, the state fire marshal may file an action in a court of competent jurisdiction for a violation of this chapter, including petitioning for injunctive relief or to recover any costs or damages suffered by the state because of a violation of this chapter, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this chapter or rules adopted under this chapter constitutes a separate civil violation for which the state fire marshal may obtain relief.
(g) A law enforcement officer or representative of the state fire marshal may seize and take possession of any cigarettes that have not been marked in the manner required by section 23 of this chapter. The seized cigarettes must be turned over to the department of state revenue. Cigarettes seized under this section are forfeited to the state and must be destroyed. However, before the destruction of any cigarette seized under this section, the holder of the trademark rights in the cigarette brand is allowed to inspect the cigarette.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-25
Compliance inspections
Sec. 25. (a) The: (1) department of state revenue, in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers, as authorized under IC 6-7; and
(2) alcohol and tobacco commission;
may inspect cigarettes to determine if the cigarettes are marked as required by section 23 of this chapter.
(b) The department of state revenue and the alcohol and tobacco commission shall notify the state fire marshal upon the discovery of cigarettes that are not marked as required.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-26
Examination of records, premises, and cigarettes
Sec. 26. To enforce this chapter, the attorney general and the state fire marshal, their authorized representatives, and law enforcement officers may examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale is required to give the attorney general, the department of state revenue, the alcohol and tobacco commission, the state fire marshal, their authorized representatives, and law enforcement officers the means, facilities, and opportunity for the examinations authorized by this chapter.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-27
Fire prevention and public safety fund
Sec. 27. (a) The fire prevention and public safety fund is established. The fund shall be administered by the state fire marshal. Money in the fund may used to support fire safety and prevention programs.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) The fund consists of:
(1) penalties recovered under section 24 of this chapter; and
(2) grants, gifts, and donations intended for deposit in the fund.
(e) The money in the fund at the end of the state fiscal year does not revert to the state general fund.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-28
Exemption for cigarettes to be sold outside Indiana
Sec. 28. Nothing in this chapter prohibits a person or entity from manufacturing or selling cigarettes that do not meet the requirements of section 12 of this chapter if the cigarettes: (1) are or will be stamped for sale in another state; or
(2) are packaged for sale outside the United States;
and the person or entity has taken reasonable steps to ensure that the cigarettes will not be sold or offered for sale to persons in Indiana.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-29
Rules
Sec. 29. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-30
Local ordinances prohibited
Sec. 30. A local governmental unit may not adopt an ordinance concerning any subject regulated by this chapter.
As added by P.L.82-2008, SEC.1.

IC 22-14-7-31
Supremacy of federal law
Sec. 31. This chapter may not be construed to supersede or preempt applicable federal laws or regulations concerning reduced ignition propensity standards for cigarettes.
As added by P.L.82-2008, SEC.1.






ARTICLE 15. BUILDING AND EQUIPMENT LAWS: ENFORCEMENT

CHAPTER 1. GENERAL PROVISIONS

IC 22-15-1-2
Application of section; variances
Sec. 2. (a) This section applies to a provision of this article that requires an applicant for a certification, registration, permit, approval, or other license to:
(1) demonstrate that the person is in compliance with all building laws, fire safety laws, or equipment laws; or
(2) submit proof that a person is acting or will act in conformity with all building laws, fire safety laws, or equipment laws.
(b) Compliance with the conditions of a variance issued under IC 22-13-2-11 shall be treated under this article as compliance with the building law, fire safety law, or equipment law from which the variance is granted.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.42.

IC 22-15-1-3
Application of definitions
Sec. 3. The definitions set forth in IC 22-12-1 and this chapter apply throughout this article.
As added by P.L.245-1987, SEC.4.

IC 22-15-1-4
"Division"
Sec. 4. "Division" refers to the division of fire and building safety established by IC 10-19-7-1.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.43; P.L.1-2006, SEC.383.



CHAPTER 2. OFFICE OF THE STATE BUILDING COMMISSIONER

IC 22-15-2-7
Enforcement program
Sec. 7. The division shall carry out a program to enforce all laws described by one (1) or more of the following:
(1) Building laws and related variances and other orders that apply to Class 1 structures.
(2) Building laws and related variances and other orders that apply to industrialized building systems.
(3) Building laws and related variances and other orders that

apply to mobile structures.
(4) Building laws, equipment laws, and related variances and other orders that apply to regulated lifting devices.
(5) Equipment laws and related variances and other orders.
As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.11; P.L.1-2006, SEC.385.



CHAPTER 3. DESIGN RELEASES

IC 22-15-3-2
Qualification of applicants
Sec. 2. To qualify for a design release under this section, an applicant must:
(1) demonstrate, through the submission of plans and specifications for the construction covered by the application, that the construction will comply with all applicable building laws and fire safety laws;
(2) pay the fees set under IC 22-12-6-6;
(3) have the plans and specifications:
(A) prepared by a registered architect or professional engineer who is:
(i) competent to design the construction covered by the application as determined by the division; and
(ii) registered under IC 25-4 or IC 25-31;
(B) include on each page of all drawings and the title page of all specifications the seal of the registered architect or professional engineer described by clause (A) or the person's technical or professional staff; and
(C) filed by the registered architect or professional engineer described by clause (A) or the person's technical or professional staff; and
(4) submit a certificate prepared on a form provided by the division and sworn or affirmed under penalty of perjury by the

registered architect or professional engineer described in subdivision (3)(A):
(A) providing an estimate of the cost of the construction covered by the application, its square footage, and any other information required under the rules of the commission;
(B) stating that the plans and specifications submitted for the application were prepared either by or under the immediate supervision of the person making the statement;
(C) stating that the plans and specifications submitted for the application provide for construction that will meet all building laws; and
(D) stating that the construction covered by the application will be subject to inspection at intervals appropriate to the stage of the construction by a registered architect or professional engineer identified in the statement for the purpose of determining in general if work is proceeding in accordance with the released plans and specifications.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.45; P.L.1-2006, SEC.386.

IC 22-15-3-3
Class 1 structures; construction; additions or alterations; qualification
Sec. 3. (a) This section applies only to an application for a design release to construct:
(1) A Class 1 structure with thirty thousand (30,000) or fewer cubic feet of space;
(2) An addition to a Class 1 structure, if the addition adds thirty thousand (30,000) or fewer cubic feet of space;
(3) An alteration to a Class 1 structure, if the alteration does not involve changes affecting the structural safety of the Class 1 structure; or
(4) An installation or alteration of an automatic fire sprinkler system in a Class 1 structure by persons qualified pursuant to rules set forth by the fire prevention and building safety commission.
(b) To qualify for a design release under this section, an applicant must do the following:
(1) Demonstrate, through the submission of plans and specifications for the construction covered by the application, that the construction will comply with all applicable building laws and fire safety laws.
(2) Pay the fees set under IC 22-12-6-6.
As added by P.L.245-1987, SEC.4. Amended by P.L.222-1989, SEC.15; P.L.20-1991, SEC.5; P.L.22-2005, SEC.46.

IC 22-15-3-4
Fabrication of a model or other series of similar industrialized building systems or mobile structures; qualification
Sec. 4. (a) This section applies to a design release for the

fabrication of a model or other series of similar industrialized building systems or mobile structures.
(b) To qualify for a design release under this section, an applicant must:
(1) demonstrate, through the submission of plans and specifications for the construction covered by the application, that the construction will comply with all applicable building laws and fire safety laws;
(2) have the submitted plans and specifications prepared by an architect registered under IC 25-4 or a professional engineer registered under IC 25-31, if required under the rules adopted by the commission; and
(3) pay the fees set under IC 22-12-6-6.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.47.

IC 22-15-3-5
Rules; scope; evaluation report as evidence of compliance
Sec. 5. (a) This section does not authorize a variance from any rule adopted by the commission.
(b) The rules adopted by the commission do not prevent the use of:
(1) materials;
(2) methods of construction; or
(3) design procedures;
if they are not specifically prohibited in the rules and if they are approved under subsection (c).
(c) The state fire marshal and the division may, in the review of an application for a design release, consider as evidence of compliance with the rules adopted by the commission any evaluation report that:
(1) contains limitations, conditions, or standards for alternative materials, methods of construction, or design procedures; and
(2) is published by an independent, nationally recognized testing laboratory or other organization that is approved under the rules adopted by the commission.
As added by P.L.245-1987, SEC.4. Amended by P.L.1-2006, SEC.387.

IC 22-15-3-6
Partial or provisional design releases
Sec. 6. Pending the completion of the review of an application, the division may issue:
(1) a design release for part of the construction proposed in an application, if that part of the construction qualifies for release under this chapter; or
(2) a provisional release for any part of the construction proposed in an application, under the conditions specified by the division.
As added by P.L.245-1987, SEC.4. Amended by P.L.1-2006,

SEC.388.

IC 22-15-3-7
Class C infractions; application of section
Sec. 7. (a) This section does not apply to construction that is exempted from this section in the rules adopted by the commission under IC 22-13-4.
(b) This section applies to the following:
(1) Each person who engages in the construction.
(2) Each person who has control over the construction.
(3) Each person who has control over the Class 1 structure industrialized building system or mobile home that is constructed.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a Class 1 structure is constructed, or construction is begun, at the site where it is to be used; and
(2) no design release issued under section 2 or 3 of this chapter covers the construction.
(d) A person described in subsection (b) commits a Class C infraction if:
(1) an industrialized building system or a mobile structure is fabricated; and
(2) no design release issued under section 4 of this chapter covers the fabrication.
As added by P.L.245-1987, SEC.4. Amended by P.L.222-1989, SEC.16.

IC 22-15-3-8
Implementation schedule; outdoor stage equipment regulation
Sec. 8. (a) Outdoor stage equipment may be used for an outdoor performance before the later of:
(1) July 1, 2012; or
(2) sixty (60) days after the date the commission adopts its initial rules under IC 22-13-2-8.5(a) or IC 22-13-2-8.5(b);
without a design release (including a conditional design release) issued under this chapter unless an ordinance of a city, town, or county adopted before March 15, 2012, requires a design release in the city, town, or county to which the ordinance applies before the applicable date under subdivision (1) or (2).
(b) If a design release is not required before the applicable date under subdivision (1) or (2), under an ordinance adopted before March 15, 2012, by a city, town, or county, installation of outdoor stage equipment may begin before the later of:
(1) July 1, 2012; or
(2) sixty (60) days after the date the commission adopts its initial rules under IC 22-13-2-8.5(a) or IC 22-13-2-8.5(b);
without a design release (including a conditional design release) issued under this chapter. However, the outdoor stage equipment may not be used for an outdoor performance after June 30, 2012,

without a design release (including a conditional design release) issued under this chapter.
(c) This section expires January 1, 2014.
As added by P.L.92-2012, SEC.6.



CHAPTER 4. CERTIFICATION OF INDUSTRIALIZED BUILDING SYSTEMS AND MOBILE STRUCTURES

IC 22-15-4-2
Mobile structures; qualification for certification; seal; exemption
Sec. 2. (a) The division shall certify a mobile structure for sale and use in Indiana for an applicant who qualifies under this section. If an applicant qualifies for certification under this section, the division shall provide the applicant with a seal for the certified mobile structure.
(b) To qualify for certification under this section, an applicant must:
(1) submit proof that the division has issued a design release under IC 22-15-3 for the model or series of mobile structures being constructed;
(2) demonstrate, in an in-plant inspection, that the mobile structure covered by the application has been constructed in conformity with all applicable building laws and fire safety laws;
(3) certify in an affidavit that a seal provided by the division will not be attached to a mobile structure that does not conform to the requirements adopted by the commission in its rules; and
(4) pay the fee set by the commission under IC 22-12-6-6.
(c) The exemption under IC 22-13-4-2 applies to a mobile structure certified under this chapter.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005,

SEC.49; P.L.1-2006, SEC.390.

IC 22-15-4-3
Inspections and certifications; authorization
Sec. 3. The commission may authorize any qualified person to conduct inspections and issue certifications under this chapter.
As added by P.L.245-1987, SEC.4.

IC 22-15-4-4
Agreements for certification outside Indiana; requirements
Sec. 4. (a) The department may enter into an agreement under IC 22-13-2-12 to authorize the sale and use of industrialized building systems and mobile structures that are not certified under section 1 or 2 of this chapter but are certified under the requirements of any of the following:
(1) The United States Department of Housing and Urban Development.
(2) Another state.
(3) A foreign country.
(b) The department may enter into an agreement under IC 22-13-2-12 to inspect and certify industrial building systems and mobile structures under the requirements of any of the following:
(1) The United States Department of Housing and Urban Development.
(2) Another state.
(3) A foreign country.
As added by P.L.245-1987, SEC.4. Amended by P.L.101-2006, SEC.36.

IC 22-15-4-5
Sale or offering for sale of manufactured mobile structure that is kept or transported without required seal and affidavit; offense
Sec. 5. A person who offers to sell or sells for money or other consideration a mobile structure that:
(1) is manufactured after:
(A) January 1, 1972, if the mobile structure is designed to be a dwelling; or
(B) June 30, 1987, if the mobile structure is not designed to be a dwelling; and
(2) is kept or transported without:
(A) a seal issued under IC 9-8-1.5 (before its repeal on July 1, 1987) or section 2 or 4 of this chapter; and
(B) an affidavit from the manufacturer (if the mobile structure was manufactured in Indiana or the mobile structure was manufactured outside Indiana and has not been used by its owner) or a dealer who has sold at least three (3) mobile structures in the previous twelve (12) month period (if the mobile structure was manufactured outside Indiana and the mobile structure has been used by its owner) that states that the mobile structure meets or exceeds the

applicable requirements adopted by the commission in its rules or an agreement under IC 22-13-2-12;
commits a Class C infraction.
As added by P.L.245-1987, SEC.4. Amended by P.L.3-1990, SEC.79.

IC 22-15-4-6
Sale or offering for sale of certified mobile structure altered or converted in violation of rule; offense
Sec. 6. A person who offers to sell or sells a mobile structure that:
(1) was certified under IC 9-8-1.5 (before its repeal on July 1, 1987) or certified by the division under section 2 or 4 of this chapter; and
(2) has been altered or converted in violation of a rule adopted by the commission;
commits a Class C infraction.
As added by P.L.245-1987, SEC.4. Amended by P.L.3-1990, SEC.80; P.L.1-2006, SEC.391.

IC 22-15-4-7
Manufactured home standards; violations of 42 U.S.C. 5409, or regulation or final order issued thereunder; maximum judgment; offenses
Sec. 7. (a) For purposes of this section, a reference to 42 U.S.C. 5409 refers to that section as it existed on January 1, 2003.
(b) As used in this section, "purchaser" means the first person purchasing a manufactured home in good faith for purposes other than resale.
(c) A person who violates 42 U.S.C. 5409, or any regulation or final order issued under 42 U.S.C. 5409, is liable to the department for a civil penalty not to exceed one thousand dollars ($1,000) for each violation. Each violation of 42 U.S.C. 5409, or any regulation or final order issued under 42 U.S.C. 5409, constitutes a separate violation with respect to:
(1) each manufactured home; or
(2) each failure or refusal to allow or perform an act required by 42 U.S.C. 5409 or a regulation or order issued under 42 U.S.C. 5409.
However, the maximum judgment imposed under this subsection may not exceed one million dollars ($1,000,000) for any related series of violations occurring within one (1) year after the date of the first violation.
(d) The department may recover the civil penalty described in subsection (c) in a civil action commenced in any court with jurisdiction.
(e) Notwithstanding IC 35-50-3-2, an individual or a director, an officer, or an agent of a corporation who knowingly violates 42 U.S.C. 5409 in a manner that threatens the health or safety of any purchaser commits a Class A misdemeanor and shall be fined not more than one thousand dollars ($1,000) dollars or imprisoned not more than one (1) year, or both. As added by P.L.245-1987, SEC.4. Amended by P.L.222-1989, SEC.17; P.L.141-2003, SEC.12.



CHAPTER 5. REGULATED LIFTING DEVICES

IC 22-15-5-1.3
Sanctions
Sec. 1.3. A permit issued under section 1 of this chapter is subject to sanctions as provided in IC 22-12-7-7 for any of the following reasons: (1) A false statement or misrepresentation of the material fact in the application, plan, or specification on which the permit was based.
(2) The work being performed is not in compliance with the applicable code.
(3) The work is not being performed in accordance with the details of the application, plans, specifications, or conditions of the permit.
(4) The elevator contractor to whom the permit was issued is the subject of an order issued under IC 22-12-7-4 and IC 22-12-7-6.
As added by P.L.119-2002, SEC.13.

IC 22-15-5-1.5
Permit expiration
Sec. 1.5. A permit granted under section 1 of this chapter expires for the following reasons:
(1) The work authorized by the permit has not begun within one (1) year after the date of issuance or within a shorter period if specified at the time of issuance of the permit.
(2) The work authorized by the permit has been suspended or abandoned for at least one hundred eighty (180) days or a shorter period if specified at the time of the issuance of the permit.
As added by P.L.119-2002, SEC.14.

IC 22-15-5-2
Installation or alteration without a permit; offense; application of section
Sec. 2. (a) This section does not apply to minor construction that is exempted from this section under IC 22-13-4.
(b) This section applies to the following:
(1) Each person who installs or alters a regulated lifting device, whether or not required to be licensed under IC 22-15-5-7, IC 22-15-5-8, IC 22-15-5-9, IC 22-15-5-10, IC 22-15-5-11, or IC 22-15-5-12. However, the installation, alteration, or maintenance of a regulated lifting device to which ASME A18.1 applies is not required to be performed by a mechanic licensed under IC 22-15-5-12 or by a contractor licensed under IC 22-15-5-7.
(2) Each person who has control over the installation or alteration of a regulated lifting device.
(3) Each person who has control over the place where the regulated lifting device is installed or altered.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a regulated lifting device is installed or altered; and
(2) no regulated lifting device installation or alteration permit issued under section 1 of this chapter covers the installation or alteration. As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.15.

IC 22-15-5-3
Registration; qualification; required information
Sec. 3. (a) All regulated lifting devices shall be registered under this section.
(b) The division shall issue a registration for a regulated lifting device to an applicant who qualifies under this section.
(c) To register a regulated lifting device under this section, an applicant must submit, on a form approved by the division, the following information:
(1) Type, rated load and speed, name of manufacturer, location, and the nature of the use of the regulated lifting device.
(2) Any information required under the rules adopted by the commission.
As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.16; P.L.1-2006, SEC.393.

IC 22-15-5-4
Inspection program; initial operating certificate; renewal certificate; temporary permit
Sec. 4. (a) The division shall carry out a program for the periodic inspection of regulated lifting devices being operated in Indiana. A regulated lifting device may not be operated without an operating certificate that covers the operation of the regulated lifting device.
(b) A permit issued under this section expires on the earlier of:
(1) one (1) year after issuance; or
(2) when the regulated lifting device is altered.
(c) After a regulated lifting device has been installed or altered, an applicant shall apply for an initial operating certificate. The division shall issue an initial operating certificate for a regulated lifting device if:
(1) the applicant demonstrates:
(A) through an acceptance inspection made by an elevator inspector licensed under IC 22-15-5-11 that the regulated lifting device covered by the application complies with the laws governing its construction, repair, maintenance, and operation; and
(B) that the applicant has paid the fee set under IC 22-12-6-6(a)(7); and
(2) the division verifies, through an inspection, that the regulated lifting device complies with the laws governing the construction, repair, maintenance, and operation of the regulated lifting device.
(d) The division shall issue a renewal operating certificate if the applicant:
(1) demonstrates through the completion of applicable safety tests that the regulated lifting device complies with the laws governing the construction, repair, maintenance, and operation

of the regulated lifting device; and
(2) has paid the fee set under IC 22-12-6-6(a)(7).
(e) The division may issue a temporary operating permit to an applicant under this section who does not comply with subsection (c)(1)(A) for a new or altered regulated lifting device or subsection (d)(1) for an existing unaltered regulated lifting device. The applicant must pay the fee set under IC 22-12-6-6(a)(7) to qualify for the temporary operating permit. Except as provided in subsection (f), the permit, including all renewal periods, is limited to sixty (60) days.
(f) The division may renew a temporary operating permit issued under subsection (e) for thirty (30) day periods during the construction of a building if the regulated lifting device is used for the transportation of construction personnel, tools, and materials.
(g) The responsibilities of the division under this section may be carried out by a political subdivision that is approved by the commission under IC 22-13-2-10.
(h) A copy of the operating certificate shall be displayed in or on each regulated lifting device or in an associated machine room.
(i) A licensed elevator mechanic shall perform the maintenance on a regulated lifting device.
As added by P.L.245-1987, SEC.4. Amended by P.L.137-1990, SEC.1; P.L.119-2002, SEC.17; P.L.1-2006, SEC.394.

IC 22-15-5-5
Operation without a permit; offense; application of section
Sec. 5. (a) This section does not apply to a person who uses a regulated lifting device unless the person also has authority to:
(1) construct, repair, or maintain the regulated lifting device; or
(2) place the regulated lifting device out of service.
(b) This section applies to the following:
(1) Each person who operates a regulated lifting device.
(2) Each person who has control over the operation of a regulated lifting device.
(3) Each person who has control over the place where a regulated lifting device is operated.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a regulated lifting device is operated; and
(2) no regulated lifting device operating permit covers the operation.
As added by P.L.245-1987, SEC.4.

IC 22-15-5-6
Definitions
Sec. 6. (a) The following definitions apply to sections 7 through 16 of this chapter:
(1) "Competency examination" means an examination that thoroughly tests the scope of the knowledge and skill of the applicant for the license. (2) "Elevator apprentice" means an individual who works under the direct supervision of a licensed elevator mechanic. The term includes an individual commonly known as an elevator helper while working under the direct supervision of a licensed elevator mechanic.
(3) "Elevator contractor" means a person who alone or with other persons, constructs, repairs, alters, remodels, adds to, subtracts from, or improves a regulated lifting device and who is responsible for substantially all the regulated lifting devices within the entire project, or who fabricates elevator lifting devices substantially completed and ready for installation.
(4) "Elevator inspector" means an individual who conducts the acceptance inspection of a regulated lifting device required by section 4(c)(1)(A) of this chapter.
(5) "Elevator mechanic" means an individual who engages in the construction, reconstruction, alteration, maintenance, mechanical, or electrical work or adjustments of a regulated lifting device.
(6) "License" means a certificate issued by the department that confers upon the holder the privilege to act as an elevator contractor, elevator inspector, or elevator mechanic.
(7) "Licensing program" means the program for licensing elevator contractors, elevator inspectors, and elevator mechanics established under this section and sections 7 through 16 of this chapter.
(8) "Municipality" has the meaning set forth in IC 36-1-2-11.
(9) "Person" means:
(A) a natural person;
(B) the partners or members of a partnership or a limited partnership;
(C) a state educational institution; or
(D) a corporation or the officers, directors, and employees of the corporation.
(10) "Practitioner" means a person that holds:
(A) an unlimited license;
(B) a limited or probationary license;
(C) a temporary license;
(D) an emergency license; or
(E) an inactive license.
(b) The commission and the department shall establish a program to license elevator contractors, elevator mechanics, and elevator inspectors.
(c) The department shall issue a license as an elevator contractor, an elevator mechanic, or an elevator inspector to a person who qualifies and complies with the provisions of the licensing program. A person who receives a license under this chapter is subject to the supervision and control of the department.
(d) The department may contract with public and private institutions, agencies, businesses, and organizations to implement all or part of its duties established under this chapter. (e) The commission may adopt rules under IC 4-22-2 to implement the licensing program.
As added by P.L.119-2002, SEC.18. Amended by P.L.1-2006, SEC.395; P.L.2-2007, SEC.309.

IC 22-15-5-7
Elevator contractor license; requirements for license; invalid license
Sec. 7. (a) After May 1, 2003, an individual may not act as an elevator contractor unless the individual:
(1) holds an elevator contractor license issued under this chapter; or
(2) is an employee of a partnership, a limited partnership, a corporation, or a state educational institution that holds an elevator contractor license issued under this chapter.
(b) After May 1, 2003, a partnership, a limited partnership, a corporation, or a state educational institution may not act as an elevator contractor unless it holds an elevator contractor license issued under this chapter.
(c) An individual who is an applicant for an elevator contractor license shall:
(1) hold a valid elevator contractor license issued by another state that has a licensing program that, as determined by the department or the commission, is equivalent to the elevator contractor licensing program established under this chapter; or
(2) except as otherwise provided, satisfy both of the following requirements:
(A) Have at least five (5) years of documented work experience in the elevator industry in construction, maintenance, and service or repair in Indiana.
(B) Successfully complete a written competency examination approved by the commission.
An applicant for an elevator contractor license is entitled to a license without examination if the applicant applies for the license on or before May 1, 2003.
(d) A corporation or a state educational institution that is an applicant for an elevator contractor license must have at least one (1) officer or employee of the corporation or a state educational institution that holds a valid elevator contractor license issued under this chapter. A license granted to a corporation or a state educational institution to act as an elevator contractor under this chapter becomes invalid when an officer or employee of the corporation or state educational institution no longer holds a valid elevator contractor license issued under this chapter.
(e) A partnership or limited partnership that is an applicant for an elevator contractor license must have at least one (1) partner or general partner that holds a valid elevator contractor license issued under this chapter. A license granted to a partnership or limited partnership to act as an elevator contractor under this chapter becomes invalid when the partner of a partnership or general partner

of a limited partnership named in the application no longer holds a valid elevator contractor license as provided by this chapter.
As added by P.L.119-2002, SEC.19. Amended by P.L.141-2003, SEC.13; P.L.2-2007, SEC.310.

IC 22-15-5-8
Initial license application; renewal license application
Sec. 8. (a) An applicant for an initial elevator contractor license must do the following:
(1) Submit to the department an application on the form that the department provides.
(2) Submit to the department any proof of eligibility the department requires.
(3) Demonstrate proof of insurance as required by section 14 of this chapter.
(4) Demonstrate proof of worker's compensation coverage under IC 22-3-2-5.
(5) Pay the license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application or applies to take the examination.
(6) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(b) An applicant for a renewal elevator contractor license must do the following:
(1) Submit an application on the form that the department provides.
(2) Submit proof of completion of the continuing education required by section 15 of this chapter.
(3) Demonstrate proof of insurance as required by section 14 of this chapter.
(4) Demonstrate proof of worker's compensation coverage under IC 22-3-2-5.
(5) Pay the license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(6) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
As added by P.L.119-2002, SEC.20. Amended by P.L.1-2003, SEC.72.

IC 22-15-5-9
Required information for application; license expiration and renewal
Sec. 9. (a) An application for an elevator contractor license must contain the following information:
(1) If the applicant is an individual, the name, business address, telephone number, and electronic mail address of the applicant. (2) If the applicant is a corporation or a state educational institution, the following:
(A) The name and address of the corporation.
(B) The name, business address, phone number, and electronic mail address of every officer or employee in the corporation who holds a valid elevator contractor license as provided by this chapter.
(C) The name and address of the resident agent of the corporation.
(3) If the applicant is a partnership or limited partnership, the following:
(A) The name and address of the partnership or limited partnership.
(B) The name, business address, phone number, and electronic mail address of every partner, for a partnership, or every general partner, for a limited partnership, who holds a valid elevator contractor license as provided by this chapter.
(4) Any other information the department requires.
(b) An initial elevator contractor license issued under this chapter expires on December 31 of the second year after it was issued.
(c) A renewal of an elevator contractor license is valid for two (2) years.
As added by P.L.119-2002, SEC.21. Amended by P.L.2-2007, SEC.311.

IC 22-15-5-10
License presentation upon request
Sec. 10. An individual engaged in the business of an elevator contractor shall carry:
(1) the individual's license; or
(2) a facsimile of the license of the partnership, corporation, or state educational institution by which the individual is employed;
and present the license for inspection by a representative of the department upon request.
As added by P.L.119-2002, SEC.22. Amended by P.L.2-2007, SEC.312.

IC 22-15-5-11
Elevator inspector license; initial license requirements; renewal license; license expiration; invalid license
Sec. 11. (a) After May 1, 2003, an individual may not act as an elevator inspector unless the individual holds an elevator inspector license issued under this chapter.
(b) An individual who is an applicant for an elevator inspector license shall meet the standards set forth in American Society of Mechanical Engineers (ASME) American National Standard QEI-1 (Standard for the Qualification of Elevator Inspectors) or other nationally accepted standard qualifying authority that the commission has determined has equivalent requirements as ASME

QEI-1 for obtaining and retaining certification.
(c) An applicant for an initial elevator inspector license must do the following:
(1) Submit to the department an application provided by the department that contains the following information:
(A) The name, address, telephone number, and electronic mail address of the applicant.
(B) Any other information the department requires.
(2) Submit to the department any proof of eligibility the department requires.
(3) Demonstrate proof of insurance as required by section 14 of this chapter.
(4) Pay the license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(5) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(d) An applicant for a renewal elevator inspector license shall:
(1) Submit to the department an application provided by the department that contains the following information:
(A) The name, address, telephone number, and electronic mail address of the applicant.
(B) Any other information the department requires.
(2) Submit proof of completion of the continuing education required by section 15 of this chapter.
(3) Demonstrate proof of insurance as required by section 14 of this chapter.
(4) Pay the license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(5) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(e) An initial elevator inspector license issued under this chapter expires on December 31 of the second year after the license was issued.
(f) A renewal of an elevator inspector license is valid for two (2) years.
(g) An individual who engages in the business of an elevator inspector shall carry the individual's license and present the license for inspection by a representative of the department upon request.
(h) If the QEI-1 certification or other certification standard approved by the commission that made the individual eligible for an inspector license under subsection (b):
(1) is terminated;
(2) expires; or
(3) becomes invalid for any other reason;
the elevator inspector's license immediately becomes invalid.
As added by P.L.119-2002, SEC.23. Amended by P.L.141-2003,

SEC.14.

IC 22-15-5-12
Elevator mechanic license; eligibility criteria; initial license requirements; renewal license; license expiration
Sec. 12. (a) After May 1, 2003, an individual may not act as an elevator mechanic unless the individual holds an elevator mechanic license issued under this chapter. A license is not required for an elevator apprentice.
(b) An individual who is an applicant for an elevator mechanic license must meet one (1) of the following eligibility criteria:
(1) Hold an active elevator mechanic license issued by a state that has a licensing program that is at least equivalent to the elevator mechanic licensing program established under this chapter.
(2) Satisfy both of the following:
(A) Have at least one (1) of the following types of work experience or training:
(i) Have at least three (3) years of documented work experience in the elevator industry in construction, maintenance, and service or repair.
(ii) Have at least eighteen (18) months experience in the elevator industry in construction, maintenance, and service or repair and have at least three (3) years experience in a related field that is certified by a licensed elevator contractor.
(iii) Complete an apprenticeship program that is registered with the Bureau of Apprenticeship and Training of the United States Department of Labor or a state apprenticeship program and that the commission determines is at least equivalent to three (3) years of work experience in the elevator industry in construction, maintenance, and service or repair.
(B) Successfully complete a written competency examination approved by the commission.
(3) Successfully complete an elevator mechanic's program that consists of a combination of extensive training and a comprehensive examination that the commission has determined is at least equivalent to both the work experience required under subdivision (2)(A)(i) and the competency examination established under subdivision (2)(B).
(4) Furnish acceptable proof to the department of:
(A) at least three (3) years work experience in the elevator industry in construction, maintenance, service or repair; and
(B) current performance of the duties of an elevator mechanic in Indiana without direct supervision;
and apply for the license on or before May 1, 2003.
(c) An applicant for an initial elevator mechanic license must do the following:
(1) Submit to the department an application provided by the

department that contains the following information:
(A) The name, business address, telephone number, and electronic mail address of the applicant.
(B) Any other information the department requires.
(2) Submit to the department any proof of eligibility the department requires.
(3) Pay the nonrefundable and nontransferable license fee established under IC 22-12-6-6.
(4) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(d) An applicant for a renewal elevator mechanic license must do the following:
(1) Submit to the department an application provided by the department that contains the following information:
(A) The name, business address, telephone number, and electronic mail address of the applicant.
(B) Any other information the department requires.
(2) Submit proof of completion of the continuing education required by section 15 of this chapter.
(3) Pay the nonrefundable and nontransferable license fee established under IC 22-12-6-6.
(4) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(e) An initial elevator mechanic license issued under this chapter expires on December 31 of the second year after the license was issued.
(f) A renewal of an elevator mechanic license is valid for two (2) years.
(g) An individual engaged in the business of an elevator mechanic shall carry the individual's license and present the license for inspection by a representative of the department upon request.
As added by P.L.119-2002, SEC.24. Amended by P.L.141-2003, SEC.15.

IC 22-15-5-13
Temporary elevator mechanic license; emergency elevator mechanic license
Sec. 13. (a) A temporary elevator mechanic license may be issued by the department upon receipt of the following:
(1) A certification by a licensed elevator contractor that the contractor is unable to secure, despite the contractor's best efforts, licensed elevator mechanics to perform construction, maintenance, or service and repair of elevators.
(2) An application on the form that the department provides.
(3) A certification by the licensed elevator contractor that the individual to receive the temporary license possesses sufficient documented experience and education to perform elevator construction, maintenance, or service and repair. (4) A temporary mechanic license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(5) An affirmation under penalty of perjury made by both the individual who would receive the temporary license and the licensed elevator contractor that all information provided to the department is true to the best of their knowledge and belief.
(b) A temporary elevator mechanic license is valid for sixty (60) days after the date of issuance and is valid only for work performed for the licensed elevator contractor that has made the certifications under subsection (a).
(c) A temporary elevator mechanic license issued under this section may be renewed for two (2) subsequent sixty (60) day periods. To renew the license, the license holder must submit the following:
(1) A certification by a licensed elevator contractor that the contractor is unable to secure, despite the contractor's best efforts, licensed elevator mechanics to perform construction, maintenance, or service and repair of elevators.
(2) An application on the form that the department provides.
(3) A temporary mechanic license renewal fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(4) An affirmation by both the individual that would receive the temporary license and the licensed elevator contractor under penalty for perjury that all information provided to the department is true to the best of their knowledge and belief.
(d) An emergency elevator mechanic license may be issued by the department upon receipt of the following:
(1) A certification by a licensed elevator contractor that the contractor is unable to secure, despite the contractor's best efforts, licensed elevator mechanics to perform construction, maintenance, or service and repair of elevators due to a disaster (as defined in IC 10-14-3-1).
(2) An application on the form that the department provides.
(3) A certification by the licensed elevator contractor that the individual to receive the temporary license possesses sufficient documented experience and education to perform elevator construction, maintenance, or service and repair.
(4) An emergency mechanic license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(5) An affirmation by both the individual that would receive the temporary license and the licensed elevator contractor under penalty for perjury that all information provided to the department is true to the best of their knowledge and belief.
(e) An emergency elevator mechanic license is valid for sixty (60) days after the date of issuance and is valid only for work performed for the licensed elevator contractor that has made the certifications under subsection (d). (f) An emergency elevator mechanic license issued under this section may be renewed for two (2) subsequent sixty (60) day periods. To renew the license, the license holder must submit the following:
(1) A certification by a licensed elevator contractor that the contractor is unable to secure, despite the contractor's best efforts, licensed elevator mechanics to perform construction, maintenance, or service and repair of elevators.
(2) An application on the form that the department provides.
(3) An emergency mechanic license renewal fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(4) An affirmation by both the individual who would receive the emergency license and the licensed elevator contractor under penalty for perjury that all information provided to the department is true to the best of their knowledge and belief.
As added by P.L.119-2002, SEC.25. Amended by P.L.2-2003, SEC.61.

IC 22-15-5-14
Liability insurance requirement; exemptions; failure to file certificate of insurance
Sec. 14. (a) This section does not apply to the following:
(1) An individual employed by the following:
(A) The state.
(B) A county.
(C) A municipality.
(D) A state educational institution.
(2) A state educational institution.
(b) The department may not issue an elevator inspector or elevator contractor license until the applicant has filed with the department a certificate of insurance indicating that the applicant has liability insurance:
(1) in effect with an insurer that is authorized to write insurance in Indiana; and
(2) that provides general liability coverage to a limit of at least:
(A) one million dollars ($1,000,000) for the injury or death of any number of persons in any one (1) occurrence; and
(B) five hundred thousand dollars ($500,000) for property damage in any one (1) occurrence.
(c) An insurance policy required under this section may include a deductible clause if the clause provides that any settlement made by the insurance company with an injured person or a personal representative must be paid as though the deductible clause did not apply.
(d) An insurance policy required under this section must provide by the policy's original terms or an endorsement that the insurer may not cancel the policy without:
(1) thirty (30) days written notice; and
(2) a complete report of the reasons for the cancellation to the

division.
(e) An insurance policy required under this section must provide by the policy's original terms or an endorsement that the insurer shall report to the department within twenty-four (24) hours after the insurer pays a claim or reserves any amount to pay an anticipated claim that reduces the liability coverage below the amounts established in this section.
(f) If an insurance policy required under this section:
(1) is canceled during the policy's term;
(2) lapses for any reason; or
(3) has the policy's coverage fall below the required amount;
the license holder shall replace the policy with another policy that complies with this section.
(g) If a license holder fails to file a certificate of insurance for new or replacement insurance, the license holder:
(1) must cease all operations under the license immediately; and
(2) may not conduct further operations until the license holder receives the approval of the department to resume operations after the license holder complies with the requirements of this section.
As added by P.L.119-2002, SEC.26. Amended by P.L.1-2006, SEC.396; P.L.2-2007, SEC.313.

IC 22-15-5-15
Continuing education requirements; exemptions; temporary waiver
Sec. 15. (a) This section does not apply to a licensed elevator contractor that is not an individual.
(b) To renew a license issued under this licensing program, the license holder must satisfy the continuing education requirement and submit a proof of completion of training to the department.
(c) The continuing education requirement is at least eight (8) hours of instruction that must be attended and completed within one (1) year before a license renewal.
(d) The continuing education courses designed to ensure the continuing education of an individual holding a license regarding new and existing provisions of the rules of the commission may include:
(1) programs sponsored by the commission;
(2) trade association seminars;
(3) labor training programs; or
(4) joint labor management apprenticeship and journeyman upgrade training programs.
For an individual's completion of a continuing education course to satisfy the individual's continuing education requirement under this chapter, the continuing education provider, instructor and the curriculum must have been approved by the department.
(e) All instructors of continuing education courses must be approved by the department. If an instructor is approved by the department, has worked as an instructor teaching a curriculum

approved by the department at any time within the year preceding the expiration date of the license, and submits proof of this work to the department, the instructor is exempt from the requirements of subsection (c).
(f) Continuing education providers shall keep uniform records of attendance at approved continuing education courses for at least ten (10) years on forms designed and distributed by the department.
(g) A license holder who is unable to complete the continuing education required under this chapter before the expiration of the individual's license due to temporary physical or mental disability may apply for a waiver from the department in accordance with the following:
(1) A waiver application must be submitted to the department on a form established by the department.
(2) A waiver application must be signed and accompanied by an affidavit signed by the physician of the applicant attesting to the applicant's temporary disability.
(h) After the cessation of the temporary disability, the applicant must submit to the department a certification from the same physician, if the physician is still the treating physician of the applicant, or from a subsequent treating physician attesting to the termination of the temporary disability.
(i) Upon the submission of the certification under subsection (h), the department shall issue a temporary waiver of the continuing education requirement. A temporary waiver is valid for ninety (90) days after the date of issue and allows the individual to work as an elevator contractor, elevator inspector, or elevator mechanic without the completion of the continuing education requirement for ninety (90) days.
(j) A temporary waiver of the continuing education requirement may not be renewed.
As added by P.L.119-2002, SEC.27.

IC 22-15-5-16
Sanctions; disciplinary proceedings; license denial, suspension, and revocation; appeals; costs
Sec. 16. (a) A practitioner shall comply with the standards established under this licensing program. A practitioner is subject to the exercise of the disciplinary sanctions under subsection (b) if the department finds that a practitioner has:
(1) engaged in or knowingly cooperated in fraud or material deception in order to obtain a license to practice, including cheating on a licensing examination;
(2) engaged in fraud or material deception in the course of professional services or activities;
(3) advertised services or goods in a false or misleading manner;
(4) falsified or knowingly allowed another person to falsify attendance records or certificates of completion of continuing education courses provided under this chapter; (5) been convicted of a crime that has a direct bearing on the practitioner's ability to continue to practice competently;
(6) knowingly violated a state statute or rule or federal statute or regulation regulating the profession for which the practitioner is licensed;
(7) continued to practice although the practitioner has become unfit to practice due to:
(A) professional incompetence;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction to, abuse of, or severe dependency on alcohol or other drugs that endanger the public by impairing a practitioner's ability to practice safely;
(8) engaged in a course of lewd or immoral conduct in connection with the delivery of services to the public;
(9) allowed the practitioner's name or a license issued under this chapter to be used in connection with an individual or business who renders services beyond the scope of that individual's or business's training, experience, or competence;
(10) had disciplinary action taken against the practitioner or the practitioner's license to practice in another state or jurisdiction on grounds similar to those under this chapter;
(11) assisted another person in committing an act that would constitute a ground for disciplinary sanction under this chapter; or
(12) allowed a license issued by the department to be:
(A) used by another person; or
(B) displayed to the public when the license has expired, is inactive, is invalid, or has been revoked or suspended.
For purposes of subdivision (10), a certified copy of a record of disciplinary action constitutes prima facie evidence of a disciplinary action in another jurisdiction.
(b) The department may impose one (1) or more of the following sanctions if the department finds that a practitioner is subject to disciplinary sanctions under subsection (a):
(1) Permanent revocation of a practitioner's license.
(2) Suspension of a practitioner's license.
(3) Censure of a practitioner.
(4) Issuance of a letter of reprimand.
(5) Assess a civil penalty against the practitioner in accordance with the following:
(A) The civil penalty may not be more than one thousand dollars ($1,000) for each violation listed in subsection (a), except for a finding of incompetency due to a physical or mental disability.
(B) When imposing a civil penalty, the department shall consider a practitioner's ability to pay the amount assessed. If the practitioner fails to pay the civil penalty within the time specified by the department, the department may

suspend the practitioner's license without additional proceedings. However, a suspension may not be imposed if the sole basis for the suspension is the practitioner's inability to pay a civil penalty.
(6) Place a practitioner on probation status and require the practitioner to:
(A) report regularly to the department upon the matters that are the basis of probation;
(B) limit practice to those areas prescribed by the department;
(C) continue or renew professional education approved by the department until a satisfactory degree of skill has been attained in those areas that are the basis of the probation; or
(D) perform or refrain from performing any acts, including community restitution or service without compensation, that the department considers appropriate to the public interest or to the rehabilitation or treatment of the practitioner.
The department may withdraw or modify this probation if the department finds after a hearing that the deficiency that required disciplinary action has been remedied or that changed circumstances warrant a modification of the order.
(c) If an applicant or a practitioner has engaged in or knowingly cooperated in fraud or material deception to obtain a license to practice, including cheating on the licensing examination, the department may rescind the license if it has been granted, void the examination or other fraudulent or deceptive material, and prohibit the applicant from reapplying for the license for a length of time established by the department.
(d) The department may deny licensure to an applicant who has had disciplinary action taken against the applicant or the applicant's license to practice in another state or jurisdiction or who has practiced without a license in violation of the law. A certified copy of the record of disciplinary action is conclusive evidence of the other jurisdiction's disciplinary action.
(e) The department may order a practitioner to submit to a reasonable physical or mental examination if the practitioner's physical or mental capacity to practice safely and competently is at issue in a disciplinary proceeding. Failure to comply with a department order to submit to a physical or mental examination makes a practitioner liable to temporary suspension under subsection (j).
(f) Except as provided under subsection (g) or (h), a license may not be denied, revoked, or suspended because the applicant or holder has been convicted of an offense. The acts from which the applicant's or holder's conviction resulted may, however, be considered as to whether the applicant or holder should be entrusted to serve the public in a specific capacity.
(g) The department may deny, suspend, or revoke a license issued under this chapter if the individual who holds the license is convicted of any of the following: (1) Possession of cocaine or a narcotic drug under IC 35-48-4-6.
(2) Possession of methamphetamine under IC 35-48-4-6.1.
(3) Possession of a controlled substance under IC 35-48-4-7(a).
(4) Fraudulently obtaining a controlled substance under IC 35-48-4-7(b).
(5) Manufacture of paraphernalia as a Class D felony under IC 35-48-4-8.1(b).
(6) Dealing in paraphernalia as a Class D felony under IC 35-48-4-8.5(b).
(7) Possession of paraphernalia as a Class D felony under IC 35-48-4-8.3(b).
(8) Possession of marijuana, hash oil, hashish, salvia, or a synthetic drug as a Class D felony under IC 35-48-4-11.
(9) Maintaining a common nuisance under IC 35-48-4-13.
(10) An offense relating to registration, labeling, and prescription forms under IC 35-48-4-14.
(11) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (10).
(12) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (10).
(13) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described in subdivisions (1) through (12).
(h) The department shall deny, revoke, or suspend a license issued under this chapter if the individual who holds the license is convicted of any of the following:
(1) Dealing in cocaine or a narcotic drug under IC 35-48-4-1.
(2) Dealing in methamphetamine under IC 35-48-4-1.1.
(3) Dealing in a schedule I, II, or III controlled substance under IC 35-48-4-2.
(4) Dealing in a schedule IV controlled substance under IC 35-48-4-3.
(5) Dealing in a schedule V controlled substance under IC 35-48-4-4.
(6) Dealing in a substance represented to be a controlled substance under IC 35-48-4-4.5.
(7) Knowingly or intentionally manufacturing, advertising, distributing, or possessing with intent to manufacture, advertise, or distribute a substance represented to be a controlled substance under IC 35-48-4-4.6.
(8) Dealing in a counterfeit substance under IC 35-48-4-5.
(9) Dealing in marijuana, hash oil, hashish, salvia, or a synthetic drug under IC 35-48-4-10(b).
(10) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (9).
(11) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (9).
(12) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are

substantially similar to the elements of an offense described in subdivisions (1) through (11).
(13) A violation of any federal or state drug law or rule related to wholesale legend drug distributors licensed under IC 25-26-14.
(i) A decision of the department under subsections (b) through (h) may be appealed to the commission under IC 4-21.5-3-7.
(j) The department may temporarily suspend a practitioner's license under IC 4-21.5-4 before a final adjudication or during the appeals process if the department finds that a practitioner represents a clear and immediate danger to the public's health, safety, or property if the practitioner is allowed to continue to practice.
(k) On receipt of a complaint or an information alleging that a person licensed under this chapter has engaged in or is engaging in a practice that jeopardizes the public health, safety, or welfare, the department shall initiate an investigation against the person.
(l) Any complaint filed with the office of the attorney general alleging a violation of this licensing program shall be referred to the department for summary review and for its general information and any authorized action at the time of the filing.
(m) The department shall conduct a fact finding investigation as the department considers proper in relation to the complaint.
(n) The department may reinstate a license that has been suspended under this section if, after a hearing, the department is satisfied that the applicant is able to practice with reasonable skill, safety, and competency to the public. As a condition of reinstatement, the department may impose disciplinary or corrective measures authorized under this chapter.
(o) The department may not reinstate a license that has been revoked under this chapter. An individual whose license has been revoked under this chapter may not apply for a new license until seven (7) years after the date of revocation.
(p) The department shall seek to achieve consistency in the application of sanctions authorized in this chapter. Significant departures from prior decisions involving similar conduct must be explained in the department's findings or orders.
(q) A practitioner may petition the department to accept the surrender of the practitioner's license instead of having a hearing before the commission. The practitioner may not surrender the practitioner's license without the written approval of the department, and the department may impose any conditions appropriate to the surrender or reinstatement of a surrendered license.
(r) A practitioner who has been subjected to disciplinary sanctions may be required by the commission to pay the costs of the proceeding. The practitioner's ability to pay shall be considered when costs are assessed. If the practitioner fails to pay the costs, a suspension may not be imposed solely upon the practitioner's inability to pay the amount assessed. The costs are limited to costs for the following:
(1) Court reporters. (2) Transcripts.
(3) Certification of documents.
(4) Photo duplication.
(5) Witness attendance and mileage fees.
(6) Postage.
(7) Expert witnesses.
(8) Depositions.
(9) Notarizations.
As added by P.L.119-2002, SEC.28. Amended by P.L.151-2006, SEC.9; P.L.1-2007, SEC.161; P.L.138-2011, SEC.5; P.L.182-2011, SEC.5; P.L.78-2012, SEC.6.



CHAPTER 6. REGULATED BOILERS AND PRESSURE VESSELS; BOILER AND PRESSURE VESSEL INSPECTORS

IC 22-15-6-1
IC 22-15-6-2 through IC 22-15-6-3 not applicable to certain boilers and pressure vessels
Sec. 1. Sections 2 through 3 of this chapter do not apply to any regulated boiler or pressure vessel exempted by a rule adopted by the rules board under IC 4-22-2.
As added by P.L.245-1987, SEC.4. Amended by P.L.141-2003, SEC.17.

IC 22-15-6-2
Inspection program; operating permit; qualification of applicants; rules
Sec. 2. (a) The division shall conduct a program of periodic inspections of regulated boilers and pressure vessels.
(b) The division or a boiler and pressure vessel inspector acting under section 4 of this chapter shall issue a regulated boiler and pressure vessel operating permit to an applicant who qualifies under this section.
(c) Except as provided in subsection (f), a permit issued under this section expires one (1) year after it is issued. The permit terminates if it was issued by an insurance company acting under section 4 of this chapter and the applicant ceases to insure the boiler or pressure vessel covered by the permit against loss by explosion with an insurance company authorized to do business in Indiana.
(d) To qualify for a permit or to renew a permit under this section, an applicant must do the following:
(1) Demonstrate through an inspection that the regulated boiler or pressure vessel covered by the application complies with the rules adopted by the rules board.
(2) Pay the fee set under IC 22-12-6-6(a)(8).
(e) An inspection under subsection (d)(2) shall be conducted as follows:
(1) An inspection for an initial permit shall be conducted by:
(A) the division; or
(B) an owner or user inspection agency.
(2) An inspection for a renewal permit shall be conducted by one (1) of the following:
(A) An insurance company inspection agency, if the vessel is insured under a boiler and pressure vessel insurance policy

and the renewal inspection is not conducted by an owner or user inspection agency.
(B) An owner or user inspection agency.
(C) The division, if:
(i) the owner or user of a vessel is not licensed as an owner or user inspection agency and the vessel is not insured under a boiler and pressure vessel insurance policy; or
(ii) the regulated boiler or pressure vessel operating permit has lapsed.
(f) The rules board may, by rule adopted under IC 4-22-2, specify a period between inspections of more than one (1) year. However, the rules board may not set an inspection period of greater than five (5) years for regulated pressure vessels or steam generating equipment that is an integral part of a continuous processing unit.
As added by P.L.245-1987, SEC.4. Amended by P.L.136-1990, SEC.3; P.L.119-2002, SEC.29; P.L.141-2003, SEC.18; P.L.1-2006, SEC.397; P.L.68-2009, SEC.5.

IC 22-15-6-3
Operation without a permit; offense; application of section
Sec. 3. (a) This section does not apply to a person who uses a regulated boiler or pressure vessel unless the person has authority to:
(1) construct, repair, or maintain the regulated boiler or pressure vessel; or
(2) place the regulated boiler or pressure vessel out of service.
(b) This section applies to the following:
(1) Each person who operates a regulated boiler or pressure vessel.
(2) Each person who controls the operation of a regulated boiler or pressure vessel.
(3) Each person who controls the place where the regulated boiler or pressure vessel is operated.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a regulated boiler or pressure vessel is operated; and
(2) no regulated boiler and pressure vessel permit issued under this chapter covers the operation.
As added by P.L.245-1987, SEC.4.

IC 22-15-6-4
"Inspection agency" defined; authority of licensed inspector; reports; violations; notice; disciplinary action
Sec. 4. (a) As used in this chapter, "inspection agency" means:
(1) an insurance company inspection agency; or
(2) an owner or user inspection agency;
licensed under section 6 of this chapter.
(b) A boiler and pressure vessel inspector licensed under section 5 of this chapter and employed by an inspection agency may perform any of the following: (1) An inspection required by section 3 of this chapter.
(2) The issuance of a permit under section 3 of this chapter.
(3) The issuance of an appropriate order under IC 22-12-7 when an equipment law has been violated.
(c) The authority of an inspector acting under this chapter is limited to enforcement related to regulated boilers or pressure vessels insured, owned, or operated by the inspection agency employing the inspector.
(d) Unless an annual report is substituted under subsection (e), an inspection agency shall, within thirty (30) days after the completion of an inspection, submit to the division the report required by the rules board. In addition to any other information required by the rules board, the inspector conducting the inspection shall cite on the report any violation of the equipment law applicable to the regulated boiler or pressure vessel.
(e) In the case of boilers or pressure vessels inspected by an owner or user inspection agency, an annual report filed on or before the annual date as the rules board may prescribe for each report may be substituted. An annual report of an owner or user inspection agency must list, by number and abbreviated description necessary for identification, each boiler and pressure vessel inspected during the covered period, the date of the last inspection of each unit, and for each pressure vessel the approximate date for its next inspection under the rules of the rules board. Each annual report of an owner or user inspection must also contain the certificate of a professional engineer registered under IC 25-31 and having supervision over the inspections reported, swearing or affirming under penalty of perjury that each inspection was conducted in conformity with the equipment laws.
(f) An owner or user inspection agency shall pay the fee set under IC 22-12-6 with a report under subsection (e).
(g) In addition to the reports required by subsections (d) and (e), an owner, a user, or an inspection agency shall immediately notify the division when an incident occurs to render a boiler or pressure vessel inoperative.
(h) An inspection agency, an owner, or a user that violates this section is subject to a disciplinary action under IC 22-12-7.
As added by P.L.245-1987, SEC.4. Amended by P.L.141-2003, SEC.19; P.L.1-2006, SEC.398.

IC 22-15-6-5
Inspector license; qualification of applicants; examination; exemption
Sec. 5. (a) The division shall issue a boiler and pressure vessel inspector license to an applicant who qualifies under this section.
(b) To qualify for a license under this section an applicant must:
(1) meet the qualifications set by the rules board in its rules;
(2) pass an examination approved by the rules board and conducted, supervised, and graded as prescribed by the rules board; and (3) pay the fee set under IC 22-12-6-6(a)(9).
(c) The rules board may exempt an applicant from any part of the examination required by subsection (b) if the applicant has:
(1) a boiler and pressure vessel inspector's license issued by another state with qualifications substantially equal to the qualifications for a license under this section; or
(2) a commission as a boiler and pressure vessel inspector issued by the National Board of Boiler and Pressure Vessel Inspectors.
As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.30; P.L.1-2006, SEC.399.

IC 22-15-6-6
Owner or user inspection agency; license; qualification of applicants; required information; enforcement
Sec. 6. (a) The division shall issue a license to act as an owner or user boiler and pressure vessel inspection agency to an applicant who qualifies under this section.
(b) A license issued under this section expires if the bond required by subsection (c)(3) becomes invalid.
(c) To qualify for a license under this section an applicant must:
(1) submit the name and address of the applicant;
(2) submit proof that inspections will be supervised by one (1) or more professional engineers licensed under IC 25-31 and regularly employed by the applicant;
(3) provide a surety bond issued by a surety qualified to do business in Indiana for one hundred thousand dollars ($100,000), made payable to the division and conditioned upon compliance with the equipment laws applicable to inspections and the true accounting for all funds due to the division; and
(4) pay the fee set under IC 22-12-6-6(a)(9).
(d) An owner or user boiler and pressure vessel inspection agency licensee under this section shall maintain with the division the most current name and address of the licensee and the name of the professional engineer supervising the licensee's inspections and notify the division of any changes within thirty (30) days after the change occurs. An inspection agency that violates this subsection is subject to a disciplinary action under IC 22-12-7.
(e) The rules board may establish standards for the operation of inspection agencies.
(f) An inspection agency that violates this section is subject to a disciplinary action under IC 22-12-7.
As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.31; P.L.141-2003, SEC.20; P.L.1-2006, SEC.400.



CHAPTER 7. REGULATED AMUSEMENT DEVICES

IC 22-15-7-1
Inspection program; erection and operation of devices
Sec. 1. The division shall carry out a program of periodic on-site inspections of the erection and operation of regulated amusement devices. These inspections are not a prerequisite for operation of a device that is covered by a regulated amusement device operating permit.
As added by P.L.245-1987, SEC.4. Amended by P.L.1-2006, SEC.401.

IC 22-15-7-2
Amusement device operating permits; issuance; expiration; qualifications
Sec. 2. (a) The division shall issue a regulated amusement device operating permit to an applicant who qualifies under this section. If an applicant qualifies for a permit under this section, an inspector shall place an inspection seal on the device that is covered by the permit.
(b) A permit issued under this section:
(1) expires one (1) year from the date the permit was issued; and
(2) may be renewed if the applicant continues to qualify for a permit under this section.
(c) To qualify for a permit under this section, an applicant or an authorized officer of the applicant shall pay the inspection fee set under IC 22-12-6-6 and execute an application form affirming under penalties for perjury the following:
(1) That all information provided in the application is true to the best of the applicant's or officer's knowledge and belief after reasonable investigation.
(2) That all personnel employed by the applicant having maintenance responsibility for the amusement devices have or will have sufficient background, knowledge, skills, and training to adequately maintain the amusement devices under the rules of the commission.
(3) That all persons employed by the applicant having operational responsibility for the amusement devices have or

will have sufficient background, knowledge, skills, and training to adequately operate the amusement devices under the rules of the commission.
(4) That adequate training will be provided or otherwise made available on an ongoing basis to maintenance and operational personnel to ensure the continuous compliance of the personnel with the standards set forth in subdivisions (2) and (3).
(5) That all maintenance and operational personnel will be trained to recognize and report any condition that would prohibit the safe operation of the amusement device.
(6) That, upon discovering a condition that would prohibit the safe operation of an amusement device, both operational and maintenance personnel must possess the requisite authority to immediately shut down the amusement device and report the condition of the amusement device to supervisory personnel. An amusement device that is shut down under this subdivision may not be returned to operation until the amusement device complies with ASTM standards for operation.
(7) That the applicant assumes full financial responsibility for:
(A) any condition or circumstance occasioned by, caused by, or resulting from noncompliance with the maintenance and operational standards set forth in subdivisions (2) through (6); and
(B) any death, injury, or other loss occasioned by, caused by, or resulting from noncompliance with the maintenance and operational standards set forth in subdivisions (2) through (6).
(d) The execution of an application under subsection (c) by an officer of an applicant corporation does not create individual financial liability for the officer.
(e) The applicant must satisfy an inspector for the division that the regulated amusement device meets the safety requirements set by the commission.
As added by P.L.245-1987, SEC.4. Amended by P.L.246-1987, SEC.1; P.L.222-1989, SEC.18; P.L.166-1997, SEC.6; P.L.1-2006, SEC.402.

IC 22-15-7-2.5
Certificate of insurance; insurance policy; coverage; exceptions
Sec. 2.5. (a) Except as provided in subsection (g) or (h), the division may not issue a permit under this chapter until the applicant has filed with the division a certificate of insurance indicating that the applicant has liability insurance:
(1) in effect with an insurer that is authorized to write insurance in Indiana on the operation of regulated amusement devices; and
(2) except for an applicant that is subject to the provisions of IC 34-13-3, that provides coverage to a limit of at least:
(A) one million dollars ($1,000,000) per occurrence and five million dollars ($5,000,000) in the annual aggregate; (B) five hundred thousand dollars ($500,000) per occurrence and two million dollars ($2,000,000) in the annual aggregate if the applicant operates only:
(i) a ski lift;
(ii) a surface lift or tow; or
(iii) both items (i) and (ii); or
(C) one million dollars ($1,000,000) per occurrence and two million dollars ($2,000,000) in the annual aggregate if the applicant operates only regulated amusement devices that are designed to be used and are ridden by persons who are not more than forty-two (42) inches in height.
(b) An insurance policy required under this section may include a deductible clause if the clause provides that any settlement made by the insurance company with an injured person or a personal representative must be paid as though the deductible clause did not apply.
(c) An insurance policy required under this section must provide by the policy's original terms or an endorsement that the insurer may not cancel the policy without:
(1) thirty (30) days written notice; and
(2) a complete report of the reasons for the cancellation to the division.
(d) An insurance policy required under this section must provide by the policy's original terms or an endorsement that the insurer shall report to the division within twenty-four (24) hours after the insurer pays a claim or reserves any amount to pay an anticipated claim that reduces the liability coverage to a limit of less than one million dollars ($1,000,000) because of bodily injury or death in an occurrence.
(e) If an insurance policy required under this section:
(1) is canceled during the policy's term;
(2) lapses for any reason; or
(3) has the policy's coverage fall below the required amount;
the permittee shall replace the policy with another policy that complies with this section.
(f) If a permittee fails to file a certificate of insurance for new or replacement insurance, the permittee:
(1) must cease all operations under the permit immediately; and
(2) may not conduct further operations until the permittee receives the approval of the division to resume operations after the permittee complies with the requirements of this section.
(g) The division may issue a permit under this chapter to an applicant that:
(1) is subject to IC 34-13-3; and
(2) has not filed a certificate of insurance under subsection (a);
if the applicant has filed with the division a notification indicating that the applicant is self-insured for liability.
(h) The division may reduce the annual aggregate liability insurance coverage required under subsection (a)(2)(A) to one million dollars ($1,000,000) in the annual aggregate for an applicant

that:
(1) operates only regulated amusement devices that are bull ride simulators that are multiride electric units with bull ride attachments; and
(2) otherwise complies with the requirements of this chapter.
As added by P.L.166-1997, SEC.7. Amended by P.L.141-2003, SEC.21; P.L.166-2005, SEC.2; P.L.1-2006, SEC.403.

IC 22-15-7-3
Operation without a permit; offense; application of section
Sec. 3. (a) This section does not apply to a person who uses a regulated amusement device unless the person has authority to:
(1) construct, repair, or maintain the regulated amusement device; or
(2) place the regulated amusement device out of service.
(b) This section applies to the following:
(1) Each person who operates a regulated amusement device.
(2) Each person who has control over the operation of a regulated amusement device.
(3) Each person who has control over the place where a regulated amusement device is operated.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a regulated amusement device is operated; and
(2) no regulated amusement device operating permit issued under this chapter covers the operation.
As added by P.L.245-1987, SEC.4.

IC 22-15-7-4
Training for inspectors; minimum standards
Sec. 4. (a) The commission shall adopt rules under IC 4-22-2 to define appropriate training for a person who inspects regulated amusement devices.
(b) The rules required under this section must, at a minimum, provide the following:
(1) The adoption by reference of:
(A) ASTM F 698 (1994 edition) ("Specification for Physical Information to be Provided to Amusement Rides and Devices");
(B) ASTM F 770 (1993 edition) ("Practice for Operation Procedures for Amusement Rides and Devices");
(C) ASTM F 846 (1992 edition) ("Guide for Testing Performance of Amusement Rides and Devices");
(D) ASTM F 853 (1993 edition) ("Practice for Maintenance Procedures for Amusement Rides and Devices");
(E) ASTM F 893 (1987 edition) ("Guide for Inspection of Amusement Rides and Devices");
(F) ASTM F 1305 (1994 edition) ("Standard Guides for the Classification of Amusement Ride and Device Related Injuries and Illnesses"); or (G) any subsequent published editions of the ASTM standards described in clauses (A) through (F).
(2) A requirement that inspectors employed or contracted by the division:
(A) have and maintain at least:
(i) a Level 1 certification from the National Association of Amusement Ride Safety Officials or an equivalent organization approved by the commission; or
(ii) an equivalent certification under a process or system approved by the commission; and
(B) conduct inspections that conform to the rules of the commission.
(3) A requirement that regulated amusement devices be operated and maintained in accordance with the rules of the commission.
(4) The commission's chief inspector or supervisor of regulated amusement device inspectors must have and maintain a Level I certification.
As added by P.L.166-1997, SEC.8. Amended by P.L.141-2003, SEC.22; P.L.1-2006, SEC.404; P.L.68-2009, SEC.6.

IC 22-15-7-5
Maintenance of records for regulated amusement devices; penalty
Sec. 5. (a) A permittee shall, during the permit period, maintain at each location operated by the permittee for each regulated amusement device at the location the following:
(1) A current owner's manual.
(2) Any operational manuals or maintenance guides.
(3) Complete maintenance records describing all repairs and modifications.
(4) Daily operation and inspection logs or checklists.
(5) Personnel training records.
(b) The materials described in subsection (a) must be made available to an inspector from the division:
(1) upon request; and
(2) within a reasonable time.
The failure by the permittee to have, maintain, or make available for review the materials described in subsection (a) constitutes grounds for the division to temporarily suspend a permit during the term of failure or refusal.
As added by P.L.166-1997, SEC.9. Amended by P.L.1-2006, SEC.405.

IC 22-15-7-7
Inspection following accident or complaint
Sec. 7. In addition to a regularly scheduled inspection of a regulated amusement device, the commission may, upon demand by the commission, inspect a regulated amusement device at any time following:
(1) the report of an accident involving the regulated amusement

device; or
(2) a complaint concerning the regulated amusement device.
As added by P.L.166-1997, SEC.10.

IC 22-15-7-8
Qualifications; powers of operators
Sec. 8. (a) The operator of a regulated amusement device:
(1) must be at least sixteen (16) years of age;
(2) must be in attendance whenever the regulated amusement device is in operation; and
(3) may not operate more than one (1) regulated amusement device at a time.
(b) The operator of a regulated amusement device may deny entrance to the regulated amusement device to any person if the operator believes the entry of the person may jeopardize the safety of the person, other riders of the regulated amusement device, or any other person.
As added by P.L.166-1997, SEC.11.

IC 22-15-7-9
Operation without permit; penalty
Sec. 9. A person that knowingly or intentionally operates a regulated amusement device without a valid permit for the regulated amusement device commits a Class A misdemeanor.
As added by P.L.166-1997, SEC.12.









TITLE 23. BUSINESS AND OTHER ASSOCIATIONS

ARTICLE 1. INDIANA BUSINESS CORPORATION LAW

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 13.5. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. CONSTRUCTION AND APPLICATION

IC 23-1-17-2
Amendment or repeal of law
Sec. 2. The general assembly has power to amend or repeal all or part of this article at any time, and all domestic and foreign corporations subject to this article are governed by the amendment or repeal.
As added by P.L.149-1986, SEC.1.

IC 23-1-17-3
Application; domestic corporations
Sec. 3. (a) After July 31, 1987, this article applies to all domestic corporations in existence on July 31, 1987, that were incorporated under IC 23-1-1 through IC 23-1-12 (repealed August 1, 1987) or any other prior law. It also applies to all corporations incorporated under IC 23-1-21.
(b) Before August 1, 1987, the provisions of IC 23-1-18 through IC 23-1-54 do not apply to any domestic corporation, except in accordance with the following:
(1) The corporation's board of directors must adopt a resolution electing to have IC 23-1-18 through IC 23-1-54 (except for IC 23-1-18-3, IC 23-1-21, and IC 23-1-53-3) apply to the corporation.
(2) The resolution must specify a date (after March 31, 1986, and before August 1, 1987) on and after which those provisions will apply to the corporation.
(3) The resolution must be filed in the office of the secretary of state before the date specified under subdivision (2).
(c) The provisions of IC 23-1-18 through IC 23-1-54 (except for IC 23-1-18-3, IC 23-1-21, and IC 23-1-53-3) apply to each domestic corporation that complies with all the conditions prescribed by subsection (b). In addition, such a corporation shall continue to comply with the requirements of IC 23-1-8 and IC 23-3-2 until August 1, 1987, but it is not subject to the provisions of IC 23-1-1 through IC 23-1-7, IC 23-1-9 through IC 23-1-12, IC 23-3-1, and IC 23-3-9.
(d) The provisions of IC 6-8.1-10-9 and IC 22-4-32-23 apply to the officers and directors of each domestic corporation that complies with all the conditions prescribed by subsection (b). In addition, such a corporation is not subject to the provisions of IC 6-8.1-10-8 and IC 22-4-32-22 (repealed August 1, 1987).
(e) After a corporation becomes subject to IC 23-1-18 through

IC 23-1-54, all references in the articles of incorporation of the corporation to the former Indiana General Corporation Act (IC 23-1-1 through IC 23-1-12) (repealed August 1, 1987) shall be considered to refer to the Indiana Business Corporation Law (IC 23-1-17 through IC 23-1-54), unless otherwise determined by resolution of the board of directors. Whenever the board of directors adopts such a resolution, it shall be filed in the office of the secretary of state.
As added by P.L.149-1986, SEC.1. Amended by P.L.107-1987, SEC.3; P.L.3-1990, SEC.81; P.L.1-2010, SEC.91.

IC 23-1-17-3.1
Application; domestic railroad corporations
Sec. 3.1. (a) This article applies to a domestic railroad corporation incorporated before July 1, 1990, if:
(1) the corporation's board of directors adopts a resolution electing to have this article apply to the corporation;
(2) the resolution specifies the date this article will apply to the corporation; and
(3) the resolution is filed in the office of the secretary of state before the date specified under subdivision (2).
(b) The following do not apply to a railroad corporation incorporated under this article:
(1) IC 8-4-1-1 through IC 8-4-1-12.
(2) IC 8-4-2 through IC 8-4-6.
(3) IC 8-4-8.
(4) IC 8-4-11-1.
(5) IC 8-4-12-6.
(6) IC 8-4-13 through IC 8-4-14.
(7) IC 8-4-16.
(8) IC 8-4-21 through IC 8-4-22.
(9) IC 8-4-24.
(c) Unless otherwise specified in a resolution described under subsection (a), a reference to a statute listed under subsection (b) that is contained in the articles of association of a railroad corporation incorporated under this article shall be treated as a reference to the Indiana Business Corporation Law (IC 23-1).
(d) A reference in a statute, other than a statute listed under subsection (b), to a railroad incorporated under a statute listed under subsection (b) shall be considered to include a railroad corporation to which this article applies.
As added by P.L.75-1990, SEC.2. Amended by P.L.1-1993, SEC.190.

IC 23-1-17-4
Application; foreign corporations
Sec. 4. After July 31, 1987, this article applies to all foreign corporations that want to transact business in Indiana. A foreign corporation authorized to transact business in Indiana on July 31, 1987, is subject to this article but is not required to obtain a new certificate of authority to transact business under this article. As added by P.L.149-1986, SEC.1.

IC 23-1-17-5
Official comments
Sec. 5. Official comments may be published by the general corporation law study commission (P.L.237-1986) and the business law survey commission (IC 23-1-54-3). After their publication, the comments may be consulted by the courts to determine the underlying reasons, purposes, and policies of this article and may be used as a guide in its construction and application.
As added by P.L.149-1986, SEC.1. Amended by P.L.34-1987, SEC.277; P.L.226-1989, SEC.1; P.L.130-2006, SEC.1.

IC 23-1-17-6
Application
Sec. 6. Unless limited or prohibited by the articles of incorporation or bylaws, IC 26-2-8 applies to this article.
As added by P.L.133-2009, SEC.1.



CHAPTER 17.3. TRANSITIONAL PROVISIONS

IC 23-1-17.3-2
Effect of repeal of repealed statute
Sec. 2. Except as provided in section 3 of this chapter, the repeal of a repealed statute does not affect any of the following:
(1) The operation of the repealed statute or any action taken under it before its repeal, including (without limitation) the continuing validity of a corporation's articles of incorporation and bylaws, indemnification provisions for directors, officers, employees, and agents, resolutions of the board of directors and shareholders, and corporate name, all as adopted by any domestic corporation before August 1, 1987, or the date specified in a resolution of the board of directors adopted under IC 23-1-17-3(b), as added by P.L.149-1986, to the same extent that any of these would have been valid had the repealed statute not been repealed.
(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the repealed statute before its repeal.
(3) Any violation of the repealed statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal.
(4) Any proceeding, reorganization, or dissolution commenced under the repealed statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the repealed statute as if it had not been repealed.
As added by P.L.220-2011, SEC.378.

IC 23-1-17.3-3 Effect of reduction by P.L.149-1986 of penalty or punishment
Sec. 3. If a penalty or punishment imposed for violation of a repealed statute is reduced by P.L.149-1986, the penalty or punishment if not already imposed shall be imposed in accordance with P.L.149-1986.
As added by P.L.220-2011, SEC.378.

IC 23-1-17.3-4
Status of resident agent and resident agent address under P.L.149-1986
Sec. 4. Effective August 1, 1987, each resident agent and resident agent's address existing on that date shall be considered the registered agent and registered office, respectively, required by P.L.149-1986.
As added by P.L.220-2011, SEC.378.

IC 23-1-17.3-5
Status of rights and preferences of shares under P.L.149-1986
Sec. 5. Effective August 1, 1987, or the date specified in a resolution of the board of directors adopted under IC 23-1-17-3(b), as added by P.L.149-1986, any existing certificate of resolution of a board of directors designating and stating rights and preferences of shares shall be considered a part of the corporation's articles of incorporation for purposes of P.L.149-1986.
As added by P.L.220-2011, SEC.378.



CHAPTER 18. FILING DOCUMENTS

not required to contain:
(1) the corporate seal;
(2) an attestation by the secretary or an assistant secretary; and
(3) an acknowledgment, verification, or proof.
(j) If the secretary of state has prescribed a mandatory form for the document under section 2 of this chapter, the document must be in or on the prescribed form.
(k) The document must be delivered to the office of the secretary of state for filing as described in section 1.1 of this chapter and the correct filing fee must be paid in the manner and form required by the secretary of state.
(l) The secretary of state may accept payment of the correct filing fee by credit card, debit card, charge card, or similar method. However, if the filing fee is paid by credit card, debit card, charge card, or similar method, the liability is not finally discharged until the secretary of state receives payment or credit from the institution responsible for making the payment or credit. The secretary of state may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the secretary of state or charged directly to the secretary of state's account, the secretary of state or the credit card vendor may collect from the person using the bank or credit card a fee that may not exceed the highest transaction charge or discount fee charged to the secretary of state by the bank or credit card vendor during the most recent collection period. This fee may be collected regardless of any agreement between the bank and a credit card vendor or regardless of any internal policy of the credit card vendor that may prohibit this type of fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
(m) A signature on a document that is transmitted and filed electronically is sufficient if the person transmitting and filing the document:
(1) has the intent to file the document as evidenced by a symbol executed or adopted by a party with present intention to authenticate the filing; and
(2) enters the filing party's name on the electronic form in a signature box or other place indicated by the secretary of state.
(n) As used in this subsection, "filed document'' means a document filed with the secretary of state under any provision of this title except for IC 23-1-49 or IC 23-1-53-3. As used in this subsection, "plan" means a plan of domestication, nonprofit conversion, entity conversion, merger, or share exchange. Whenever a provision under this article permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following apply:
(1) The manner in which the facts will operate upon the terms of the plan or filed document:
(A) shall be set forth in the plan or filed document; and
(B) shall state the manner in which the facts shall become operative. (2) The facts may include, but are not limited to:
(A) any of the following that is available in a nationally recognized news or information medium either in print or electronically:
(i) Statistical or market indices.
(ii) Market prices of any security or group of securities.
(iii) Interest rates.
(iv) Currency exchange rates.
(v) Similar economic or financial data;
(B) a determination or action by any person or body, including the corporation or any other party to a plan or filed document; or
(C) the terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document.
(3) The following provisions of a plan or filed document may not be made dependent on facts outside the plan or filed document:
(A) The name and address of any person required in a filed document.
(B) The registered office of any entity required in a filed document.
(C) The registered agent of any entity required in a filed document.
(D) The number of authorized shares and designation of each class or series of shares.
(E) The effective date of a filed document.
(F) Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given.
(4) If a provision of a plan or filed document is made dependent on a fact ascertainable outside the plan or filed document, and that fact is not ascertainable by reference to a source described in subdivision (2)(A) or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, the corporation shall file with the secretary of state articles of amendment setting forth the fact promptly after the time the fact referred to is first ascertainable or changes. Articles of amendment under this subdivision:
(A) are considered to be authorized by the authorization of the original plan or filed document or plan to which the articles of amendment relate; and
(B) may be filed by the corporation without further action by the board of directors or the shareholders.
As added by P.L.149-1986, SEC.2. Amended by P.L.228-1995, SEC.1; P.L.11-1996, SEC.8; P.L.277-2001, SEC.1; P.L.178-2005, SEC.1; P.L.130-2006, SEC.2; P.L.133-2009, SEC.2.

IC 23-1-18-1.1
Copies of documents delivered for filing Sec. 1.1. (a) For purposes of this article, except for a biennial report filed under IC 23-1-53-4, a document is delivered for filing if the document is transferred to the secretary of state by hand, mail, telecopy, facsimile, or other form of electronic transmission meeting the requirements established by the secretary of state.
(b) If a document is delivered for filing by hand or mail, the document must be accompanied by:
(1) two (2) exact or conformed copies of a document filed under IC 23-1-24-3 or IC 23-1-49-9; or
(2) one (1) exact or conformed copy of any other document filed under this article.
(c) The office of the secretary of state shall create any copies of a document delivered by telecopy, facsimile, or other form of electronic transmission that are required for distribution under this article.
As added by P.L.228-1995, SEC.2.

IC 23-1-18-2
Forms
Sec. 2. (a) The secretary of state may prescribe and furnish on request forms for:
(1) a foreign corporation's application for a certificate of authority to transact business in this state;
(2) a foreign corporation's application for a certificate of withdrawal; and
(3) the biennial reports.
If the secretary of state requires and the form so states, use of these forms is mandatory.
(b) The secretary of state may prescribe and furnish on request forms for other documents required or permitted to be filed by this article but their use is not mandatory.
As added by P.L.149-1986, SEC.2. Amended by P.L.228-1995, SEC.3; P.L.11-1996, SEC.9.

IC 23-1-18-3
Fees
Sec. 3. (a) The secretary of state shall collect the following fees when the documents described in this subsection are delivered to the secretary of state for filing:
Document Electronic Fee
Filing Fee (Other than
electronic
filing)
(1) Articles of incorporation $75 $90
(2) Application for use of
indistinguishable name $10 $20
(3) Application for reserved name $10 $20
(4) Application for renewal
of reservation $10 $20
(5) Notice of transfer of reserved name $10 $20
(6) Application for registered
name $20 $30
(7) Application for renewal of
registered name $20 $30
(8) Corporation's statement of
change of registered agent
or registered office or both No Fee No Fee
(9) Agent's statement of change
of registered office for each
affected corporation No Fee No Fee
(10) Agent's statement of
resignation No Fee No Fee
(11) Amendment of articles of
incorporation $20 $30
(12) Restatement of articles of
incorporation $20 $30
With amendment of articles $20 $30
(13) Articles of merger or share
exchange $75 $90
(14) Articles of dissolution $20 $30
(15) Articles of revocation of
dissolution $20 $30
(16) Certificate of administrative
dissolution No Fee No Fee
(17) Application for reinstatement
following administrative
dissolution $20 $30
(18) Certificate of reinstatement No Fee No Fee
(19) Certificate of judicial
dissolution No Fee No Fee
(20) Application for certificate of
authority $75 $90
(21) Application for amended
certificate of authority $20 $30
(22) Application for certificate of
withdrawal $20 $30
(23) Certificate of revocation of
authority to transact business No Fee No Fee
(24) Biennial report $20 $30
(25) Articles of correction $20 $30
(26) Application for certificate
of existence or authorization $15 $15
(27) Any other document
required or permitted to
be filed by this article,
including an application
for any other certificates
or certification certificate
(except for any such other certificates that the secretary
of state may determine to
issue without additional fee
in connection with particular
filings) and a request for
other facts of record under
section 9(b)(6) of this
chapter $20 $30
The secretary of state shall prescribe the electronic means of filing documents to which the electronic filing fees set forth in this section apply.
(b) The fee set forth in subsection (a)(24) for filing a biennial report is:
(1) fifteen dollars ($15) per year, for a filing in writing, including facsimile; and
(2) ten dollars ($10) per year, for a filing by electronic means;
to be paid biennially.
(c) The secretary of state shall collect a fee of ten dollars ($10) each time process is served on the secretary of state under this article. If the party to a proceeding causing service of process prevails in the proceeding, then that party is entitled to recover this fee as costs from the nonprevailing party.
(d) The secretary of state shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:
(1) Per page for copying $ 1
(2) For a certification stamp $15
As added by P.L.149-1986, SEC.2. Amended by P.L.145-1988, SEC.1; P.L.228-1995, SEC.4; P.L.11-1996, SEC.10; P.L.277-2001, SEC.2; P.L.60-2007, SEC.1; P.L.106-2008, SEC.49.

IC 23-1-18-4
Effective date of document
Sec. 4. (a) Except as provided in subsection (b) and section 5(c) of this chapter, a document accepted for filing is effective:
(1) at the time of filing on the date it is filed, as evidenced by means the secretary of state uses for endorsing the date and time of filing on the original document; or
(2) at such later time on the date it is filed as is specified in the document as its effective time on the date it is filed.
(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed.
As added by P.L.149-1986, SEC.2. Amended by P.L.133-2009, SEC.3.

IC 23-1-18-5 Correction of document
Sec. 5. (a) A domestic or foreign corporation may correct a document filed by the secretary of state if:
(1) the document contains an incorrect statement or an inaccuracy;
(2) the document was defectively signed, attested, sealed, verified, or acknowledged; or
(3) the electronic transmission of the document was defective.
(b) A document is corrected:
(1) by preparing articles of correction that:
(A) describe the document (including its filing date) or attach a copy of it to the articles;
(B) specify the incorrect statement or inaccuracy and the reason it is incorrect or the manner in which the execution was defective; and
(C) correct the incorrect statement, inaccuracy, or defective execution; and
(2) by delivering the articles to the secretary of state for filing.
(c) Articles of correction are effective on the effective date of the document they correct except as to persons reasonably relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed or when the reliance ceased to be reasonable, whichever first occurs.
As added by P.L.149-1986, SEC.2. Amended by P.L.133-2009, SEC.4.

IC 23-1-18-6
Filing of document by secretary of state; refusal to file
Sec. 6. (a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of section 1 of this chapter, the secretary of state shall file it.
(b) The secretary of state files a document by stamping or otherwise endorsing "Filed", together with the secretary of state's name and official title and the date and time of receipt on both the original and the document copy and on the receipt for the filing fee. After filing a document, except as provided in IC 23-1-24-3 and IC 23-1-49-9, the secretary of state shall deliver the document copy, with the filing fee receipt (or acknowledgement of receipt if no fee is required) attached, to the domestic or foreign corporation or its representative.
(c) If the secretary of state refuses to file a document, the secretary of state shall return it to the domestic or foreign corporation or its representative within ten (10) days after the document was delivered, together with a brief, written explanation of the reason for the refusal.
(d) The secretary of state's duty to file documents under this section is ministerial. The secretary of state's filing or refusing to file a document does not:
(1) affect the validity or invalidity of the document in whole or part; (2) relate to the correctness or incorrectness of information contained in the document; or
(3) create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.
As added by P.L.149-1986, SEC.2.

IC 23-1-18-7
Refusal to file document; appeal by corporation
Sec. 7. (a) If the secretary of state refuses to file a document delivered to the secretary of state's office for filing, the domestic or foreign corporation may appeal the refusal to the circuit or superior court of the county where the corporation's principal office (or, if none in Indiana, its registered office) is or will be located not later than sixty (60) days after the receipt of the document from the secretary of state. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of the refusal to file.
(b) The court may order the secretary of state to file the document or take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.149-1986, SEC.2. Amended by P.L.133-2009, SEC.5.

IC 23-1-18-8
Certification; evidence of filing
Sec. 8. A certification stamp affixed on or a certification certificate attached to a copy of a document under this chapter, bearing the secretary of state's signature (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.
As added by P.L.149-1986, SEC.2. Amended by P.L.145-1988, SEC.2.

IC 23-1-18-9
Certificate of existence or authorization
Sec. 9. (a) Any person may request the secretary of state to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.
(b) A certificate of existence or authorization sets forth:
(1) the domestic corporation's corporate name or the foreign corporation's corporate name used in Indiana;
(2) if a domestic corporation:
(A) that the domestic corporation is duly incorporated under the law of this state;
(B) the date of its incorporation; and
(C) the period of its duration if less than perpetual;
(3) if a foreign corporation, that the foreign corporation is

authorized to transact business in Indiana;
(4) that all fees, taxes, and penalties owed to this state have been paid, if:
(A) payment is reflected in the records of the secretary of state; and
(B) nonpayment affects the existence or authorization of the domestic or foreign corporation;
(5) if a domestic corporation or a foreign corporation, that its most recent biennial report required by IC 23-1-53-3 has been filed with the secretary of state;
(6) that articles of dissolution have not been filed; and
(7) other facts of record in the office of the secretary of state that may be requested by the applicant.
(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in Indiana.
As added by P.L.149-1986, SEC.2. Amended by P.L.228-1995, SEC.5; P.L.11-1996, SEC.11.

IC 23-1-18-10
Intentionally signing false document
Sec. 10. A person commits a Class A misdemeanor if the person signs a document the person knows is false in any material respect with intent that the document be delivered to the secretary of state for filing.
As added by P.L.149-1986, SEC.2.



CHAPTER 19. POWERS OF SECRETARY OF STATE



CHAPTER 20. GENERAL DEFINITIONS

IC 23-1-20-2
"Articles of incorporation"
Sec. 2. "Articles of incorporation" means the original articles of incorporation and all amendments and restatements of the articles of incorporation. If an amendment of the articles of incorporation or any other document filed under this article restates the articles of incorporation in their entirety, the articles of incorporation may not include any prior documents.
As added by P.L.149-1986, SEC.4. Amended by P.L.133-2009, SEC.6.

IC 23-1-20-3
"Authorized shares"
Sec. 3. "Authorized shares" means the shares of all classes that a domestic or foreign corporation is authorized to issue.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-3.5
"Beneficial owner"
Sec. 3.5. "Beneficial owner", for purposes of IC 23-1-22-4, IC 23-1-30-4, and IC 23-1-43, means a person that:
(1) individually or with or through any of its affiliates or associates beneficially owns the shares, directly or indirectly;
(2) individually or with or through any of its affiliates or associates, has:
(A) the right to acquire the shares at any time, under any agreement, arrangement, or understanding, or upon the exercise of conversion rights, exchange rights, warrants, options, or otherwise; or
(B) the right to vote the shares under any agreement, arrangement, or understanding.
However, a person is not a beneficial owner of shares tendered under a tender or exchange offer made by the person or any of the person's affiliates or associates until the tendered shares are accepted for purchase or exchange, and a person is not a beneficial owner of shares under clause (B) if the agreement, arrangement, or understanding to vote the shares arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable regulations under the Securities Exchange Act of 1934 and is not then reportable on a Schedule 13D under the Securities

Exchange Act of 1934 or any comparable or successor report;
(3) has any agreement, arrangement, or understanding for the purpose of acquiring, holding, voting (except as provided in subdivision (2)), or disposing of the shares with any other person that beneficially owns or whose affiliates or associates beneficially own the shares, directly or indirectly; or
(4) has any derivative instrument that includes the opportunity, directly or indirectly, to profit or share in any profit derived from any increase in the value of the subject shares.
As added by P.L.133-2009, SEC.7.

IC 23-1-20-4
"Conspicuous"
Sec. 4. "Conspicuous" means written so that a reasonable person against whom the writing is to operate should have noticed it. "Conspicuous" includes the following:
(1) Printing in italics or boldface or contrasting color.
(2) Typing in capitals or underlined.
(3) Placement of text in a separate or otherwise noticeable location.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-5
"Corporation; domestic corporation"
Sec. 5. "Corporation" or "domestic corporation" means a corporation for profit that is not a foreign corporation, incorporated under or subject to the provisions of this article.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-6
"Deliver" or "delivery"
Sec. 6. "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and electronic transmission.
As added by P.L.149-1986, SEC.4. Amended by P.L.133-2009, SEC.8.

IC 23-1-20-6.5
"Derivative instrument"
Sec. 6.5. "Derivative instrument" means any option, warrant, convertible security, stock appreciation right, or similar right with an exercise or conversion privilege or a settlement payment or mechanism at a price related to an equity security or similar instrument with a value derived in whole or in part from the value of an equity security, whether or not the instrument or right is subject to settlement in the underlying security or otherwise.
As added by P.L.133-2009, SEC.9.

IC 23-1-20-7
"Distribution" Sec. 7. (a) "Distribution" means a direct or indirect transfer of money or other property (except a corporation's own shares) or incurrence or transfer of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares under IC 23-1-28. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise.
(b) The term does not include:
(1) amounts constituting reasonable compensation for past or present services or reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefit program; or
(2) the making of or payment or performance upon a bona fide guaranty or similar arrangement by a corporation to or for the benefit of its shareholders.
However, the failure of an amount to satisfy subdivision (1), or of a payment or performance to satisfy subdivision (2), is not determinative of whether the amount, payment, or performance is a distribution.
As added by P.L.149-1986, SEC.4. Amended by P.L.130-2006, SEC.3.

IC 23-1-20-8
"Effective date of notice"
Sec. 8. "Effective date of notice" has the meaning set forth in section 29 of this chapter.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-8.5
"Electronic transmission" or "electronically transmitted"
Sec. 8.5. "Electronic transmission" or "electronically transmitted" means the transmission of an electronic record (as defined in IC 26-2-8-102(9)). The time and place of sending and of delivery by electronic means is governed by IC 26-2-8-114.
As added by P.L.133-2009, SEC.10.

IC 23-1-20-9
"Employee"
Sec. 9. "Employee" includes an officer but not a director. A director may accept duties that make the director also an employee.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-10
"Entity"
Sec. 10. "Entity" includes the following:
(1) Domestic corporation and foreign corporation.
(2) Not-for-profit corporation.
(3) Corporation incorporated under any other statute.
(4) Profit and not-for-profit unincorporated association.
(5) Business trust, estate, partnership, trust, and two (2) or more

persons having a joint or common economic interest.
(6) Other entity (as defined in IC 23-1-20-17.5).
(7) State, United States, and foreign government.
As added by P.L.149-1986, SEC.4. Amended by P.L.133-2009, SEC.11.

IC 23-1-20-11
"Foreign corporation"
Sec. 11. "Foreign corporation" means a corporation for profit incorporated under a law other than the law of Indiana.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-12
"Governmental subdivision"
Sec. 12. "Governmental subdivision" includes authority, county, district, and municipality.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-13
"Includes"
Sec. 13. "Includes" denotes a partial definition.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-14
"Individual"
Sec. 14. "Individual" includes the guardianship estate of an incapacitated person (as defined in IC 29-3-1-7.5), or the estate of a decedent.
As added by P.L.149-1986, SEC.4. Amended by P.L.33-1989, SEC.20.

IC 23-1-20-15
"Mail"
Sec. 15. "Mail" means:
(1) first class, certified, or registered United States mail, postage prepaid; or
(2) private carrier service, fees prepaid or billed to the sender.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-16
"Means"
Sec. 16. "Means" denotes an exhaustive definition.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-17
"Notice"
Sec. 17. "Notice" has the meaning set forth in section 29 of this chapter.
As added by P.L.149-1986, SEC.4.
IC 23-1-20-17.5
"Other entity"
Sec. 17.5. "Other entity" means:
(1) a limited liability company;
(2) a limited liability partnership;
(3) a limited partnership;
(4) a general partnership;
(5) a business trust;
(6) a real estate investment trust; or
(7) any entity that:
(A) is formed under the requirements of applicable law; and
(B) is not a corporation.
As added by P.L.133-2009, SEC.12.

IC 23-1-20-18
"Person"
Sec. 18. "Person" includes individual and entity.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-19
"Principal office"
Sec. 19. "Principal office" means the office (in or out of Indiana) so designated in the annual or biennial report where the principal executive offices of a domestic or foreign corporation are located.
As added by P.L.149-1986, SEC.4. Amended by P.L.228-1995, SEC.6.

IC 23-1-20-20
"Proceeding"
Sec. 20. "Proceeding" includes civil suit and criminal, administrative, and investigatory action.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-21
"Record date"
Sec. 21. "Record date" means the date established under IC 23-1-25 through IC 23-1-28 or IC 23-1-29 through IC 23-1-32 by the corporation for determining the identity of its shareholders for purposes of this article.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-22
"Secretary"
Sec. 22. "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under IC 23-1-36-1 for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-23 "Share"
Sec. 23. "Share" means the unit into which the proprietary interests in a corporation are divided.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-24
"Shareholder"
Sec. 24. "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted pursuant to a recognition procedure or a disclosure procedure established under IC 23-1-30-4.
As added by P.L.149-1986, SEC.4. Amended by P.L.145-1988, SEC.3.

IC 23-1-20-24.5
"Sign" or "signature"
Sec. 24.5. "Sign" or "signature" includes any manual, facsimile, or conformed signature, or an electronic signature (as defined in IC 26-2-8-102(10)).
As added by P.L.133-2009, SEC.13.

IC 23-1-20-25
"State"
Sec. 25. "State", when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory, and insular possession (and their agencies and governmental subdivisions) of the United States.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-26
"Subscriber"
Sec. 26. "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-27
"United States"
Sec. 27. "United States" includes district, authority, bureau, commission, department, and any other agency of the United States.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-28
"Voting group"
Sec. 28. "Voting group" means all shares of one (1) or more classes or series that under the articles of incorporation or this article are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this article to vote generally on the matter are for that purpose a single voting group. As added by P.L.149-1986, SEC.4.

IC 23-1-20-29
Method of giving notice; effectiveness
Sec. 29. (a) Notice under this article shall be in writing (including electronic transmission) unless oral notice is authorized by a corporation's articles of incorporation or bylaws.
(b) Notice, if otherwise in proper form under this article, may be communicated:
(1) in person;
(2) by telephone, telegraph, teletype, or other form of wire or wireless communication;
(3) by mail; or
(4) electronically.
If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published or by radio, television, or other form of public broadcast or electronic communication.
(c) Written notice by a domestic or foreign corporation to a shareholder is effective when mailed, if correctly addressed to the shareholder's address shown in the corporation's current record of shareholders.
(d) Written notice to a domestic or foreign corporation (authorized to transact business in Indiana) may be addressed to its registered agent at its registered office or to the secretary of the corporation at its principal office shown in the most recent filing of the corporation under this article.
(e) Except as provided in subsection (c), written notice is effective at the earliest of the following:
(1) When received.
(2) Five (5) days after its mailing, as evidenced by the postmark or private carrier receipt, if correctly addressed to the address listed in the most current records of the corporation.
(3) On the date shown on the return receipt, if sent by registered or certified United States mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.
(f) Oral notice is effective when communicated.
(g) If this article prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements not inconsistent with this section or other provisions of this article, those requirements govern.
(h) Written notice, including reports or statements from the corporation, to shareholders who share a common address is effective if:
(1) the corporation delivers one (1) copy of a notice, report, or statement to the common address;
(2) the corporation addresses the notice, report, or statement to the:
(A) shareholders either as a group or to each of the shareholders individually; or (B) shareholders in a form in which each of the shareholders has consented; and
(3) each of the shareholders consents to delivery of a single copy of the notice, report, or statement to the common address of the shareholders.
Consent given under subdivision (3) is revocable by a shareholder who delivers written notice of revocation to the corporation. If a shareholder delivers written notice of revocation to a corporation, the corporation shall begin providing individual notices, reports, or other statements to the shareholder not later than thirty (30) days after delivery of the written notice of revocation.
(i) A shareholder who fails to object to the receipt of the notice, report, or statement at a common address by written notice to the corporation within sixty (60) days after written notice by the corporation of the corporation's intention to send single copies of notices to shareholders who share a common address as permitted by subsection (h) is considered to have consented to receiving a single copy at the common address.
As added by P.L.149-1986, SEC.4. Amended by P.L.228-1995, SEC.7; P.L.133-2009, SEC.14.

IC 23-1-20-30
Persons or entities constituting one shareholder
Sec. 30. (a) For purposes of this article, each of the following, identified as a shareholder in a corporation's current record of shareholders, constitutes one (1) shareholder:
(1) Three (3) or fewer coowners. However, if there are four (4) or more coowners, each coowner shall be counted as a shareholder.
(2) A corporation, limited liability company, partnership, trust, estate, or other entity.
(3) The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.
(b) For purposes of this article, shareholdings registered in substantially similar names constitute one (1) shareholder if it is reasonable to believe that the names represent the same person.
As added by P.L.149-1986, SEC.4. Amended by P.L.8-1993, SEC.302.



CHAPTER 21. INCORPORATION

IC 23-1-21-2
Articles of incorporation; contents
Sec. 2. (a) The articles of incorporation must set forth:
(1) a corporate name for the corporation that satisfies the requirements of IC 23-1-23-1;
(2) the number of shares the corporation is authorized to issue;
(3) the street address of the corporation's initial registered office in Indiana and the name of its initial registered agent at that office; and
(4) the name and address of each incorporator.
(b) The articles of incorporation may set forth:
(1) the names and addresses of the individuals who are to serve as the initial directors;
(2) provisions not inconsistent with law regarding:
(A) the purpose or purposes for which the corporation is organized;
(B) managing the business and regulating the affairs of the corporation;
(C) defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders;
(D) a par value for authorized shares or classes of shares; and
(E) the imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions; and
(3) any provision that under this article is required or permitted to be set forth in the bylaws.
(c) The articles of incorporation need not set forth any of the corporate powers enumerated in this article.
As added by P.L.149-1986, SEC.5.

IC 23-1-21-3
Date of corporate existence; filing of articles as evidence of valid existence
Sec. 3. (a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.
(b) The secretary of state's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to

cancel or revoke the incorporation or involuntarily dissolve the corporation.
As added by P.L.149-1986, SEC.5.

IC 23-1-21-4
Persons acting on behalf of nonexistent corporation; liability
Sec. 4. All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this article, are jointly and severally liable for all liabilities created while so acting.
As added by P.L.149-1986, SEC.5.

IC 23-1-21-5
Organizational meeting
Sec. 5. (a) After incorporation:
(1) if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by electing or appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;
(2) if initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect a board of directors who shall complete the organization of the corporation; and
(3) if a corporation, under IC 23-1-33-1(c), will not have a board of directors, the subscribers shall hold an organizational meeting to complete the organization of the corporation.
(b) An action required or permitted by this article to be taken by incorporators or subscribers at an organizational meeting may be taken without a meeting if the action taken is evidenced by one (1) or more written consents that describe the action taken and that are signed by each incorporator or subscriber.
(c) An organizational meeting may be held in or out of Indiana.
As added by P.L.149-1986, SEC.5. Amended by P.L.226-1989, SEC.2.

IC 23-1-21-6
Bylaws
Sec. 6. (a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.
(b) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.
As added by P.L.149-1986, SEC.5.

IC 23-1-21-7
Emergency bylaws
Sec. 7. (a) Unless the articles of incorporation provide otherwise,

the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d). The emergency bylaws may make all provisions necessary for managing the corporation during the emergency, including:
(1) procedures for calling a meeting of the board of directors;
(2) quorum requirements for the meeting; and
(3) designation of additional or substitute directors.
(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.
(c) Corporate action taken in good faith in accordance with the emergency bylaws:
(1) binds the corporation; and
(2) may not be used to impose liability on a corporate director, officer, employee, or agent.
(d) An emergency exists for purposes of this section if an extraordinary event prevents a quorum of the corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.149-1986, SEC.5.



CHAPTER 22. POWERS AND PURPOSES

IC 23-1-22-2
Perpetual duration; powers
Sec. 2. Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power to:
(1) sue and be sued, complain and defend in its corporate name;
(2) have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it (however, the use of a corporate seal or an impression thereof is not required and does not affect the validity of any instrument whatsoever, notwithstanding any other statutes);
(3) make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;
(4) purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in property, wherever located;
(5) sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;
(6) purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any entity, including itself, except as otherwise prohibited by this article;
(7) make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;
(8) lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;
(9) be a promoter, partner, member, associate, or manager of

any partnership, joint venture, trust, or other entity;
(10) conduct its business, locate offices, and exercise the powers granted by this article within or without Indiana;
(11) elect directors, elect and appoint officers, and appoint employees and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;
(12) pay pensions and establish and administer pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, welfare plans, qualified and nonqualified retirement plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;
(13) make donations for the public welfare or for charitable, scientific, or educational purposes;
(14) transact any lawful business that will aid governmental policy; and
(15) make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.
As added by P.L.149-1986, SEC.6.

IC 23-1-22-3
Emergencies; powers; meetings
Sec. 3. (a) In anticipation of or during an emergency defined in subsection (d), the board of directors of a corporation may:
(1) modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and
(2) relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.
(b) During an emergency defined in subsection (d), unless emergency bylaws provide otherwise:
(1) notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and
(2) one (1) or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.
(c) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:
(1) binds the corporation; and
(2) may not be used to impose liability on a corporate director, officer, employee, or agent.
(d) An emergency exists for purposes of this section if an extraordinary event prevents a quorum of the corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.149-1986, SEC.6.
IC 23-1-22-4
Procedures regulating transactions resulting in change of control
Sec. 4. (a) In addition to any other provision contained in its articles of incorporation or bylaws or authorized by any other provision of this article, a corporation may establish one (1) or more procedures by which it regulates transactions that would, when consummated, result in a change of control of such corporation.
(b) For purposes of this section and any procedure established under this section, "control" means:
(1) for any corporation having one hundred (100) or more shareholders, the beneficial ownership, or the direct or indirect power to direct the voting, of no less than ten percent (10%) of the voting shares of a corporation's outstanding voting shares; and
(2) for any corporation having fewer than one hundred (100) shareholders, the beneficial ownership, or the direct or indirect power to direct the voting, of no less than fifty percent (50%) of the voting shares of the corporation's outstanding voting shares.
(c) A procedure established under this section may be adopted:
(1) in a corporation's original articles of incorporation or bylaws;
(2) by amending the articles of incorporation; or
(3) notwithstanding that a vote of the shareholders would otherwise be required by any other provision of this article or the articles of incorporation for the adoption or implementation of all or any portion of the procedure, by amending the bylaws.
As added by P.L.149-1986, SEC.6.

IC 23-1-22-5
Challenging corporation's power to act; ultra vires acts
Sec. 5. (a) Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.
(b) A corporation's power to act may be challenged:
(1) in a proceeding by a shareholder against the corporation to enjoin the act;
(2) in a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or
(3) in a proceeding by the attorney general under IC 23-1-47-1.
(c) In a shareholder's proceeding under subsection (b)(1) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act.
As added by P.L.149-1986, SEC.6.



CHAPTER 23. NAME

the duties that a bank or trust company only is entitled to afford and perform.
(f) Except as provided in IC 23-1-49-6, this article does not control the use of fictitious names.
As added by P.L.149-1986, SEC.7. Amended by P.L.145-1988, SEC.4; P.L.178-2002, SEC.98; P.L.133-2009, SEC.15.

IC 23-1-23-2
Exclusive use of corporate name
Sec. 2. (a) A person may reserve the exclusive right to the use of a name, including a fictitious name for a foreign corporation whose name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the name applied for is available, the secretary of state shall reserve the name for the applicant's exclusive use for renewable one hundred twenty (120) day periods.
(b) The owner of a reserved name may transfer the reservation to another person by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.
As added by P.L.149-1986, SEC.7. Amended by P.L.277-2001, SEC.3.

IC 23-1-23-3
Foreign corporation; registration of name
Sec. 3. (a) A foreign corporation may register its name, or its name with any addition required by IC 23-1-49-6, if the name is distinguishable upon the records of the secretary of state as provided in section 1 of this chapter.
(b) A foreign corporation registers its name, or its name with any addition required by IC 23-1-49-6, by delivering to the secretary of state for filing an application setting forth:
(1) its name, or its name with any addition required by IC 23-1-49-6; and
(2) the state or country and date of its incorporation.
(c) The name is registered for the applicant's exclusive use upon the effective date of the application.
(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the secretary of state for filing a renewal application, which complies with the requirements of subsection (b), between October 1 and December 31 of the preceding year. The filing of the renewal application renews the registration for the following calendar year.
(e) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under that name or consent in writing to the use of that name by a corporation thereafter incorporated under this article or by another foreign corporation thereafter authorized to transact business in Indiana. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of

another foreign corporation under the registered name.
As added by P.L.149-1986, SEC.7. Amended by P.L.277-2001, SEC.4.



CHAPTER 24. OFFICE AND AGENT

IC 23-1-24-2
Change of registered office or registered agent
Sec. 2. (a) A corporation may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:
(1) the name of the corporation;
(2) the street address of its current registered office;
(3) if the current registered office is to be changed, the street address of the new registered office;
(4) the name of its current registered agent;
(5) if the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent or a representation that the new registered agent has consented (either on the statement or attached to it) to the appointment; and
(6) that after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.
(b) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any corporation that the registered agent serves by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.
As added by P.L.149-1986, SEC.8. Amended by P.L.107-1987, SEC.4.

IC 23-1-24-3
Resignation of registered agent
Sec. 3. (a) A registered agent may resign the agency appointment

by signing and delivering to the secretary of state for filing as described in IC 23-1-18 a statement of resignation. The statement may include a statement that the registered office is also discontinued.
(b) After filing the statement the secretary of state shall mail one (1) copy to the corporation at its principal office, if known, and one (1) copy to the registered office, if not discontinued.
(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.
As added by P.L.149-1986, SEC.8. Amended by P.L.228-1995, SEC.8.

IC 23-1-24-4
Service of process or notice
Sec. 4. (a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.
(b) If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation or other executive officer, as that term is used in Trial Rule 4.6(a)(1), at the corporation's principal office. Service is perfected under this subsection at the earliest of:
(1) the date the corporation receives the mail;
(2) the date shown on the return receipt, if signed on behalf of the corporation; or
(3) five (5) days after its deposit in the United States mail, if mailed postpaid and correctly addressed.
(c) This section does not prescribe the only means, or necessarily the required means, of serving a corporation.
As added by P.L.149-1986, SEC.8.



CHAPTER 25. SHARES GENERALLY

IC 23-1-25-2
Series of shares; filing articles with secretary of state
Sec. 2. (a) If the articles of incorporation so provide, the board of directors may create one (1) or more series, and may determine, in whole or in part, the preferences, limitations, and relative voting and other rights (within the limits set forth in section 1 of this chapter)

of:
(1) any class of shares before the issuance of any shares of that class; or
(2) one (1) or more series within a class before the issuance of any shares of that series.
(b) Each series of a class must be given a distinguishing designation.
(c) All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.
(d) Before issuing any shares of a class or series the preferences, limitations, and relative voting and other rights of which are determined under this section, the corporation must deliver to the secretary of state for filing articles of amendment, which are effective without shareholder action, that set forth:
(1) the name of the corporation;
(2) the text of the amendment determining the terms of the class or series of shares;
(3) the date it was adopted; and
(4) a statement that the amendment was duly adopted by the board of directors.
As added by P.L.149-1986, SEC.9.

IC 23-1-25-3
Issuance of shares; number; outstanding shares
Sec. 3. (a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.
(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) and to IC 23-1-28.
(c) At all times that shares of the corporation are outstanding, one (1) or more shares that together have unlimited voting rights and one (1) or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.
As added by P.L.149-1986, SEC.9.

IC 23-1-25-4
Fractional shares; scrip
Sec. 4. (a) A corporation may do any one (1) or more of the following:
(1) Issue fractions of a share or pay in money the value of fractions of a share.
(2) Arrange for disposition of fractional shares by the shareholders.
(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share. (b) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by IC 23-1-26-6(b).
(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.
(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:
(1) that the scrip will become void if not exchanged for full shares before a specified date; and
(2) that the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.
As added by P.L.149-1986, SEC.9.



CHAPTER 26. ISSUANCE OF SHARES

IC 23-1-26-2
Consideration
Sec. 2. (a) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.
(b) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.
(c) The corporation may issue shares for such consideration received or to be received as the board of directors determines to be adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.
(d) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.
(e) The corporation may (but is not required to) place in escrow

shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may (but is not required to) credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or in part.
As added by P.L.149-1986, SEC.10. Amended by P.L.133-2009, SEC.16.

IC 23-1-26-3
Shareholder liability
Sec. 3. (a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued (section 2 of this chapter) or specified in the subscription agreement (section 1 of this chapter).
(b) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that the shareholder may become personally liable by reason of the shareholder's own acts or conduct.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-4
Share dividends and share splits
Sec. 4. (a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one (1) or more classes or series. An issuance of shares under this subsection may be in the form of a share dividend or a share split, but shall be considered a share dividend for purposes of this article.
(b) Shares of one (1) class or series may not be issued as a share dividend in respect of shares of another class or series unless:
(1) the articles of incorporation so authorize;
(2) a majority of the votes entitled to be cast by the class or series to be issued approve the issue; or
(3) there are no outstanding shares of the class or series to be issued.
(c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-5
Rights, options, or warrants
Sec. 5. (a) A corporation, acting through its board of directors, may create or issue rights, options, or warrants for the purchase of shares or other securities of the corporation or any successor in interest of the corporation. The board of directors shall determine the

terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares or other securities are to be issued. The rights, options, or warrants may be issued with or without consideration, and may (but need not) be issued pro rata.
(b) The terms and conditions of the rights, options, or warrants, including the rights, options, or warrants outstanding on July 1, 2009, may include, without limitation, restrictions or conditions that:
(1) preclude or limit the exercise, transfer, or receipt of the rights, options, or warrants by:
(A) a person owning or offering to acquire a specified number or percentage of the outstanding shares or other securities of the corporation; or
(B) a transferee of the person described in clause (A); or
(2) invalidate or void the rights, options, or warrants held by the person described in subdivision (1)(A) or a transferee described in subdivision (1)(B).
As added by P.L.149-1986, SEC.10. Amended by P.L.133-2009, SEC.17.

IC 23-1-26-6
Certificates; contents; signatures
Sec. 6. (a) Shares may but need not be represented by certificates. Unless this article or another statute expressly provides otherwise, the rights and obligations of shareholders of the same class or series of shares are identical whether or not their shares are represented by certificates.
(b) At a minimum each share certificate must state on its face:
(1) the name of the issuing corporation and that it is organized under the law of this state;
(2) the name of the person to whom issued; and
(3) the number and class of shares and the designation of the series, if any, the certificate represents.
(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series) must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.
(d) Each share certificate:
(1) must be signed (either manually or in facsimile) by at least two (2) officers (or the sole officer, if the corporation has only one (1) officer) designated in the bylaws or by the board of directors; and
(2) may bear the corporate seal or its facsimile.
(e) If the person who signed (either manually or in facsimile) a

share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.
As added by P.L.149-1986, SEC.10. Amended by P.L.107-1987, SEC.5.

IC 23-1-26-7
Issuance of shares without certificates
Sec. 7. (a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.
(b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by sections 6(b) and 6(c) of this chapter, and, if applicable, section 8 of this chapter.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-8
Restrictions on transfer or registration of transfer of shares
Sec. 8. (a) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of any class or series of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.
(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by section 7(b) of this chapter. Unless so noted or contained, a restriction is not enforceable against a person without knowledge of the restriction.
(c) A restriction on the transfer or registration of transfer of shares is authorized:
(1) to maintain the corporation's status when it is dependent on the number or identity of its shareholders;
(2) to preserve exemptions under federal or state securities law; or
(3) for any other reasonable purpose.
(d) A restriction on the transfer or registration of transfer of shares may, among other things:
(1) obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;
(2) obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted

shares;
(3) require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable; or
(4) prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.
(e) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.
As added by P.L.149-1986, SEC.10. Amended by P.L.133-2009, SEC.18.

IC 23-1-26-9
Expenses payable from consideration received for shares
Sec. 9. A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.
As added by P.L.149-1986, SEC.10.



CHAPTER 27. SUBSEQUENT ACQUISITION OF SHARES BY SHAREHOLDERS AND CORPORATION

IC 23-1-27-2
Corporation acquiring its own shares
Sec. 2. (a) A corporation may acquire its own shares. Unless a resolution of the board of directors or the corporation's articles of incorporation provide otherwise, shares so acquired constitute authorized but unissued shares.
(b) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.
(c) Articles of amendment for purposes of subsection (b) may be adopted by the board of directors without shareholder action, shall be delivered to the secretary of state for filing, and shall set forth:
(1) the name of the corporation;
(2) the reduction in the number of authorized shares, itemized by class and series; and
(3) the total number of authorized shares, itemized by class and series, remaining after reduction of the shares.
(d) A corporation has authority to use, hold, acquire, cancel, and dispose of treasury shares (as defined in prior law).
(e) Unless the board of directors adopts an amendment to the corporation's articles of incorporation to reduce the number of authorized shares, treasury shares of the corporation that are cancelled shall be treated as authorized but unissued shares.
As added by P.L.149-1986, SEC.11. Amended by P.L.107-1987, SEC.6.



CHAPTER 28. DISTRIBUTIONS TO SHAREHOLDERS

IC 23-1-28-2
Record date, declaration date, and payment date
Sec. 2. The board of directors may fix a record date, declaration date, and payment date with respect to any share dividend or distribution to a corporation's shareholders. If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a repurchase or reacquisition of shares), it is the date the board of directors authorizes the distribution.
As added by P.L.149-1986, SEC.12.

IC 23-1-28-3
Prohibited distributions
Sec. 3. A distribution may not be made if, after giving it effect:
(1) the corporation would not be able to pay its debts as they become due in the usual course of business; or
(2) the corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.
As added by P.L.149-1986, SEC.12.

IC 23-1-28-4
Basis for determination that distribution not prohibited
Sec. 4. The board of directors may base a determination that a distribution is not prohibited under section 3 of this chapter either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.
As added by P.L.149-1986, SEC.12.

IC 23-1-28-5
Measuring effect of distribution; date
Sec. 5. The effect of a distribution under section 3 of this chapter is measured:
(1) in the case of distribution by purchase, redemption, or other

acquisition of the corporation's shares, as of the earlier of:
(A) the date money or other property is transferred or debt incurred by the corporation; or
(B) the date the shareholder ceases to be a shareholder with respect to the acquired shares;
(2) in the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and
(3) in all other cases, as of:
(A) the date the distribution is authorized if the payment occurs within one hundred twenty (120) days after the date of authorization; or
(B) the date the payment is made if it occurs more than one hundred twenty (120) days after the date of authorization.
As added by P.L.149-1986, SEC.12.

IC 23-1-28-6
Indebtedness to shareholder; priority
Sec. 6. A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this chapter is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.
As added by P.L.149-1986, SEC.12.



CHAPTER 29. MEETINGS OF SHAREHOLDERS

IC 23-1-29-2
Special meetings
Sec. 2. (a) A corporation with more than fifty (50) shareholders must hold a special meeting of shareholders on call of its board of directors or the person or persons (including, but not limited to, shareholders or officers) specifically authorized to do so by the articles of incorporation or bylaws. If such corporation's articles of incorporation require the holding of a special meeting on the demand of its shareholders, but do not specify the percentage of votes entitled to be cast on an issue necessary to demand such special meeting, the board of directors may establish such percentage in the corporation's bylaws. Absent adoption of such a bylaw provision, the demand for a special meeting must be made by the holders of all of the votes entitled to be cast on an issue.
(b) A corporation with fifty (50) or fewer shareholders must hold a special meeting of shareholders:
(1) on call of its board of directors or the person or persons (including, but not limited to, shareholders or officers) specifically authorized to do so by the articles of incorporation or bylaws; or
(2) if the holders of at least twenty-five percent (25%) of all the

votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to such corporation's secretary one (1) or more written demands for the meeting describing the purpose or purposes for which it is to be held.
(c) Special shareholders' meetings may be held in or out of Indiana at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.
(d) If not otherwise fixed under section 3 or 7 of this chapter, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.
(e) Only business within the purpose or purposes described in the meeting notice required by section 5(c) of this chapter may be conducted at a special shareholders' meeting.
(f) If the articles of incorporation or bylaws so provide, any or all shareholders may participate in a special meeting of shareholders by, or through the use of, any means of communication by which all shareholders participating may simultaneously hear each other during the meeting. A shareholder participating in a meeting by this means is deemed to be present in person at the meeting.
As added by P.L.149-1986, SEC.13. Amended by P.L.227-1989, SEC.1; P.L.133-2009, SEC.20.

IC 23-1-29-3
Court-ordered meetings
Sec. 3. The circuit or superior court of the county where a corporation's principal office (or, if none in Indiana, its registered office) is located may order a meeting to be held and may fix the time and place of the meeting, which shall be conducted in accordance with the corporation's articles of incorporation and bylaws:
(1) on application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six (6) months after the end of the corporation's fiscal year or fifteen (15) months after its last annual meeting; or
(2) on application of a shareholder who signed a demand for a special meeting valid under section 2 of this chapter if:
(A) notice of the special meeting was not given within sixty (60) days after the date the demand was delivered to the corporation's secretary; or
(B) the special meeting was not held in accordance with the notice.
As added by P.L.149-1986, SEC.13.

IC 23-1-29-4
Action taken without a meeting; consent of shareholders; notice to nonvoting shareholders
Sec. 4. (a) Action required or permitted by this article to be taken

at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by one (1) or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, bearing the date of signature, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.
(b) This subsection does not apply to a corporation that has a class of voting shares registered with the United States Securities and Exchange Commission under Section 12 of the Securities Exchange Act of 1934. Unless otherwise provided in the articles of incorporation, any action required or permitted by this article to be taken at a shareholders' meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action taken are signed by the holders of outstanding shares having at least the minimum number of votes that would be required to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted. The written consent must bear the date of signature of the shareholder who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.
(c) If not otherwise fixed under section 7 of this chapter, and if prior board action is not required with respect to the action to be taken without a meeting, the record date for determining the shareholders entitled to take action without a meeting is the first date on which a signed written consent is delivered to the corporation. If not otherwise fixed under section 7 of this chapter, and if prior board action is required with respect to the action to be taken without a meeting, the record date is the close of business on the day the resolution of the board taking the prior action is adopted. A written consent to take a corporate action is not valid unless, not later than sixty (60) days after the earliest date on which a consent delivered to the corporation as required by this section was signed, written consents signed by sufficient shareholders to take the action have been delivered to the corporation. A written consent may be revoked by a writing to that effect delivered to the corporation before unrevoked written consents sufficient in number to take the corporate action are delivered to the corporation.
(d) A consent signed in accordance with this section has the effect of a vote taken at a meeting and may be described as a vote in any document. Unless the:
(1) consent specifies a different prior or subsequent effective date; or
(2) articles of incorporation, bylaws, or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents;
the action taken by written consent is effective when written consents signed by sufficient shareholders to take the action are delivered to the corporation.
(e) If this article requires that notice of a proposed action be given

to nonvoting shareholders and the action is to be taken by written consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the action not more than ten (10) days after:
(1) written consents sufficient to take the action have been delivered to the corporation; or
(2) the date that tabulation of the written consents has been completed under an authorization as described in subsection (d).
The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this article, would have been required to be sent to nonvoting shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action.
(f) If action is taken by less than unanimous written consent of the voting shareholders, the corporation must give its nonconsenting voting shareholders written notice of the action not more than ten (10) days after:
(1) written consents sufficient to take the action have been delivered to the corporation; or
(2) the date that tabulation of the written consents has been completed under an authorization as described in subsection (d).
The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this article, would have been required to be sent to voting shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action.
(g) The notice requirements of subsections (e) and (f) do not delay the effectiveness of actions taken by written consent, and a failure to comply with the notice requirements does not invalidate actions taken by written consent. However, this subsection does not limit the power of a court to fashion any appropriate remedy in favor of a shareholder adversely affected by a failure to give timely notice.
(h) An electronic transmission may be used to consent to an action if the electronic transmission contains or is accompanied by information from which the corporation can determine the date on which the electronic transmission was signed and that the electronic transmission was authorized by the shareholder, the shareholder's agent, or the shareholder's attorney in fact.
(i) Unless otherwise determined by a resolution of the board, delivery of a written consent to the corporation under this section is delivery to the corporation's registered agent at its registered office or to the secretary of the corporation at its principal office.
As added by P.L.149-1986, SEC.13. Amended by P.L.107-1987, SEC.7; P.L.133-2009, SEC.21.

IC 23-1-29-4.5
Repealed
(Repealed by P.L.133-2009, SEC.42.)

IC 23-1-29-5 Notice of meetings
Sec. 5. (a) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten (10) nor more than sixty (60) days before the meeting date. Unless this article or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.
(b) Unless this article or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.
(c) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.
(d) If not otherwise fixed under section 7 of this chapter, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is delivered to shareholders.
(e) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 7 of this chapter, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.
(f) A corporation may give notice of a shareholders' meeting under this section by mailing the notice, postage prepaid, through the United States Postal Service, using any class or form of mail, if:
(1) the shares to which the notice relates are of a class of securities that is registered under the Exchange Act (as defined in IC 23-1-43-9); and
(2) the notice and the related proxy or information statement required under the Exchange Act (as defined in IC 23-1-43-9) are available to the public, without cost or password, through the corporation's Internet web site not fewer than thirty (30) days before the shareholders' meeting.
As added by P.L.149-1986, SEC.13. Amended by P.L.178-2005, SEC.2.

IC 23-1-29-6
Waiver of notice
Sec. 6. (a) A shareholder may waive any notice required by this article, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be:
(1) in writing;
(2) signed by the shareholder entitled to the notice; and
(3) delivered to the corporation for inclusion in the minutes or filing with the corporate records.
(b) A shareholder's attendance at a meeting:
(1) waives objection to lack of notice or defective notice of the

meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and
(2) waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.
As added by P.L.149-1986, SEC.13. Amended by P.L.133-2009, SEC.22.

IC 23-1-29-7
Fixing of record date
Sec. 7. (a) The bylaws may fix or provide the manner of fixing the record date for one (1) or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.
(b) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of shareholders.
(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting.
(d) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.
As added by P.L.149-1986, SEC.13.



CHAPTER 30. VOTING BY SHAREHOLDERS

IC 23-1-30-2
Shares entitled to vote
Sec. 2. (a) Except as provided in subsections (b) and (c) or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one (1) vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.
(b) Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote

for directors of the second corporation.
(c) Subsection (b) does not limit the power of a corporation to vote any shares, including its own shares, held by it in or for an employee benefit plan or in any other fiduciary capacity.
(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.
As added by P.L.149-1986, SEC.14.

IC 23-1-30-3
Voting of shares; appointment of proxy
Sec. 3. (a) A shareholder may vote the shareholder's shares in person or by proxy.
(b) A shareholder may authorize a person or persons to act for the shareholder as proxy by any of the following:
(1) A shareholder or the shareholder's designated officer, director, employee, or agent may execute a writing by:
(A) signing it; or
(B) causing the shareholder's signature or the signature of the designated officer, director, employee, or agent of the shareholder to be affixed to the writing by any reasonable means, including by facsimile signature.
(2) A shareholder may transmit or authorize the transmission of an electronic submission. The electronic submission:
(A) may be transmitted by any electronic means, including data and voice telephonic communications and computer network;
(B) may be transmitted to:
(i) the person who will be the holder of the proxy;
(ii) a proxy solicitation firm; or
(iii) a proxy support service organization or similar agency authorized by the person who will be the holder of the proxy to receive the electronic submission; and
(C) must either contain or be accompanied by information from which it can be determined that the electronic submission was transmitted by or authorized by the shareholder.
(3) Any other method allowed by law.
(c) A copy, facsimile telecommunication, or other reliable reproduction of the writing or electronic submission created under subsection (b)(1) or (b)(2) may be used instead of the original writing or electronic submission for all purposes for which the original writing or electronic submission may be used if the copy, facsimile telecommunication, or other reproduction is a complete copy of the entire original writing or electronic submission.
(d) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless a shorter or

longer period is expressly provided in the appointment.
(e) An appointment of a proxy is revocable by the shareholder unless the appointment conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:
(1) a pledgee;
(2) a person who purchased or agreed to purchase the shares;
(3) a creditor of the corporation who extended it credit under terms requiring the appointment;
(4) an employee of the corporation whose employment contract requires the appointment; or
(5) a party to a voting agreement created under IC 23-1-31-2.
(f) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.
(g) An appointment made irrevocable under subsection (e) is revoked when the interest with which it is coupled is extinguished.
(h) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.
(i) Subject to section 5 of this chapter and to any express limitation on the proxy's authority contained in the writing or electronic submission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.
As added by P.L.149-1986, SEC.14. Amended by P.L.107-1987, SEC.8; P.L.9-1998, SEC.1.

IC 23-1-30-4
Beneficial owners of shares; recognition procedure; disclosure procedure
Sec. 4. (a) A corporation may establish a recognition procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the recognition procedure.
(b) A corporation may establish a disclosure procedure by which the names of beneficial owners of its shares shall, to the extent not prohibited by law, be disclosed to the corporation. A corporation may not establish a procedure requiring disclosure of the names of the beneficial owners of a private trust created in good faith and not for the purpose of circumventing a disclosure procedure adopted pursuant to this section. The corporation may adopt reasonable sanctions to ensure compliance with its disclosure procedure, including without limitation: (1) prohibiting the voting of;
(2) providing for mandatory or optional reacquisition of; or
(3) the withholding or payment into escrow of dividends with respect to;
shares as to which the beneficial owner's name is not disclosed as required by the disclosure procedure.
As added by P.L.149-1986, SEC.14.

IC 23-1-30-5
Acceptance of signature
Sec. 5. (a) If the name signed on or submitted with a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.
(b) If the name signed on or submitted with a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:
(1) the shareholder is an entity and the name purports to be that of an officer or agent of the entity;
(2) the name purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;
(3) the name purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;
(4) the name purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the person's authority to act for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or
(5) two (2) or more persons are the shareholder as cotenants or fiduciaries and the name purports to be the name of at least one (1) of the coowners and the person acting appears to be acting on behalf of all the coowners.
(c) The inspectors or the persons making a determination of the validity of proxies shall specify the information upon which they rely in determining the validity of a proxy. The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about:
(1) the validity of the signature on a writing or about the signatory's authority to sign for the shareholder; or
(2) the validity of an electronic submission or the submitter's

authority to make the electronic transmission.
(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.
(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.
As added by P.L.149-1986, SEC.14. Amended by P.L.9-1998, SEC.2.

IC 23-1-30-6
Voting group; quorum
Sec. 6. (a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this article provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.
(b) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.
(c) If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this article require a greater number of affirmative votes.
(d) The election of directors is governed by section 9 of this chapter.
As added by P.L.149-1986, SEC.14.

IC 23-1-30-7
Voting groups; method of taking action
Sec. 7. (a) If the articles of incorporation or this article provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 6 of this chapter.
(b) If the articles of incorporation or this article provide for voting by two (2) or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 6 of this chapter. A matter may be voted on by one (1) voting group even though no vote is taken by another voting group entitled to vote on the matter.
As added by P.L.149-1986, SEC.14.

IC 23-1-30-8
Special voting requirements in articles of incorporation
Sec. 8. The articles of incorporation may provide for a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is provided for by this article. As added by P.L.149-1986, SEC.14.

IC 23-1-30-9
Election of directors; cumulative voting
Sec. 9. (a) Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.
(b) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.
(c) A statement included in the articles of incorporation that "(all) (a designated voting group of) shareholders are entitled to cumulate their votes for directors" (or words of similar import) means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two (2) or more candidates.
(d) Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:
(1) the meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or
(2) a shareholder who has the right to cumulate the shareholder's votes gives notice to the corporation not less than forty-eight (48) hours before the time set for the meeting of the shareholder's intent to cumulate the shareholder's votes during the meeting, and if one (1) shareholder gives this notice, all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.
As added by P.L.149-1986, SEC.14.



CHAPTER 31. VOTING TRUSTS AND AGREEMENTS

IC 23-1-31-2
Voting agreement
Sec. 2. (a) Two (2) or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of section 1 of this chapter.
(b) A voting agreement created under this section is specifically enforceable.
As added by P.L.149-1986, SEC.15.



CHAPTER 32. DERIVATIVE PROCEEDINGS

IC 23-1-32-2
Complaint; stay of proceeding
Sec. 2. A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why the shareholder did not make the demand. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint (including an investigation commenced under section 4 of this chapter), the court may stay any proceeding until the investigation is completed.
As added by P.L.149-1986, SEC.16.

IC 23-1-32-3
Discontinuance or settlement of proceeding
Sec. 3. (a) A proceeding commenced under this chapter may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected.
(b) On termination of the proceeding the court may require the plaintiff to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the proceeding if it finds that the proceeding was commenced without reasonable cause.
As added by P.L.149-1986, SEC.16.

IC 23-1-32-4
Committee of disinterested directors or persons
Sec. 4. (a) Unless prohibited by the articles of incorporation, the board of directors may establish a committee consisting of three (3) or more disinterested directors or other disinterested persons to determine:
(1) whether the corporation has a legal or equitable right or

remedy; and
(2) whether it is in the best interests of the corporation to pursue that right or remedy, if any, or to dismiss a proceeding that seeks to assert that right or remedy on behalf of the corporation.
(b) In making a determination under subsection (a), the committee is not subject to the direction or control of or termination by the board. A vacancy on the committee may be filled by the majority of the remaining members by selection of another disinterested director or other disinterested person.
(c) If the committee determines that pursuit of a right or remedy through a derivative proceeding or otherwise is not in the best interests of the corporation, the merits of that determination shall be presumed to be conclusive against any shareholder making a demand or bringing a derivative proceeding with respect to such right or remedy, unless such shareholder can demonstrate that:
(1) the committee was not "disinterested" within the meaning of this section; or
(2) the committee's determination was not made after an investigation conducted in good faith.
(d) For purposes of this section, a director or other person is "disinterested" if the director or other person:
(1) has not been made a party to a derivative proceeding seeking to assert the right or remedy in question, or has been made a party but only on the basis of a frivolous or insubstantial claim or for the sole purpose of seeking to disqualify the director or other person from serving on the committee;
(2) is able under the circumstances to render a determination in the best interests of the corporation; and
(3) is not an officer, employee, or agent of the corporation or of a related corporation. However, an officer, employee, or agent of the corporation or a related corporation who meets the standards of subdivisions (1) and (2) shall be considered disinterested in any case in which the right or remedy under scrutiny is not assertable against a director or officer of the corporation or the related corporation.
As added by P.L.149-1986, SEC.16.

IC 23-1-32-5
"Shareholder" defined
Sec. 5. For purposes of this chapter, "shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the owner's behalf.
As added by P.L.149-1986, SEC.16.



CHAPTER 33. BOARD OF DIRECTORS GENERALLY

IC 23-1-33-2
Qualifications
Sec. 2. The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-3
Number of directors; time for electing
Sec. 3. (a) A board of directors must consist of one (1) or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.
(b) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the board of directors.
(c) Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under section 6 of this chapter.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-4
Election of directors by classes of shares
Sec. 4. If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one (1) or more

authorized classes of shares. Each class (or classes) of shares entitled to elect one (1) or more directors is a separate voting group for purposes of the election of directors.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-5
Terms of office
Sec. 5. (a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.
(b) Unless the bylaws of a corporation specify otherwise as provided under IC 23-1-39-4 or a shorter term is specified in the bylaws for a director nominee failing to receive a specified vote for election, the terms of all other directors expire at:
(1) the next; or
(2) if the director's terms are staggered in accordance with section 6 of this chapter, the applicable second or third;
annual shareholders' meeting following their election.
(c) A decrease in the number of directors does not shorten an incumbent director's term.
(d) The term of a director elected to fill a vacancy expires at the end of the term for which the director's predecessor was elected.
(e) Unless the bylaws of a corporation specify otherwise as provided under IC 23-1-39-4, despite the expiration of a director's term, the director continues to serve until a successor is elected and qualifies or until there is a decrease in the number of directors.
As added by P.L.149-1986, SEC.17. Amended by P.L.133-2009, SEC.23.

IC 23-1-33-6
Staggered terms
Sec. 6. (a) The articles of incorporation or the bylaws may provide for staggering their terms by dividing the total number of directors into either:
(1) two (2) groups, with each group containing one-half (1/2) of the total, as near as may be; or
(2) if there are more than two (2) directors, three (3) groups, with each group containing one-third (1/3) of the total, as near as may be.
(b) In the event that terms are staggered under subsection (a), the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two (2) years or three (3) years, as the case may be, to succeed those whose terms expire.
(c) A corporation that has a class of voting shares registered with the Securities and Exchange Commission under Section 12 of the

Securities Exchange Act of 1934 shall provide for staggering the terms of directors in accordance with this section unless, not later than thirty (30) days after the later of:
(1) July 1, 2009; or
(2) the time when the corporation's voting shares are registered with the Securities and Exchange Commission under Section 12 of the Securities Exchange Act of 1934;
the board of directors of the corporation adopts a bylaw expressly electing not to be governed by this subsection. However, an election not to be governed by this subsection may be rescinded by a subsequent action of the board of directors unless the original articles of incorporation contain a provision expressly electing not to be governed by this subsection.
(d) If the board fails to provide for the staggering of the terms of directors as required by subsection (c), the board must be staggered as follows:
(1) The first group comprises one-third (1/3) of the directors or one-third (1/3) of the directors rounded to the nearest higher whole number if the number of directors is not divisible by three (3) without any remaining.
(2) The second group comprises one-third (1/3) of the directors or one-third (1/3) of the directors rounded to the nearest higher whole number if the number of directors is not divisible by three (3) without two (2) remaining.
(3) The third group comprises one-third (1/3) of the directors or one-third (1/3) of the directors rounded to the nearest lower whole number if the number of directors is not divisible by three (3) without any remaining.
The directors shall be placed into the groups established by this subsection alphabetically by last name.
As added by P.L.149-1986, SEC.17. Amended by P.L.107-1987, SEC.9; P.L.277-2001, SEC.5; P.L.133-2009, SEC.24.

IC 23-1-33-7
Resignation
Sec. 7. (a) A director may resign at any time by delivering written notice:
(1) to the board of directors, its chairman, or the secretary of the corporation; or
(2) if the articles of incorporation or bylaws so provide, to another designated officer.
(b) A resignation is effective when the notice is delivered unless the notice specifies:
(1) a later effective date; or
(2) an effective date determined upon the happening of an event.
(c) A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that the resignation is irrevocable.
As added by P.L.149-1986, SEC.17. Amended by P.L.107-1987,

SEC.10; P.L.133-2009, SEC.25.

IC 23-1-33-8
Removal
Sec. 8. (a) Directors may be removed in any manner provided in the articles of incorporation. In addition, the shareholders or directors may remove one (1) or more directors with or without cause unless the articles of incorporation provide otherwise.
(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.
(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against the director's removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast not to remove the director.
(d) A director may be removed by the shareholders, if they are otherwise authorized to do so, only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one (1) of the purposes, of the meeting is removal of the director.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-9
Vacancies
Sec. 9. (a) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:
(1) the board of directors may fill the vacancy; or
(2) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.
(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.
(c) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under section 7(b) of this chapter or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-10
Compensation
Sec. 10. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.
As added by P.L.149-1986, SEC.17.



CHAPTER 34. MEETINGS AND ACTION OF BOARD OF DIRECTORS

IC 23-1-34-2
Action taken without a meeting; consent
Sec. 2. (a) Except to the extent that the articles of incorporation or bylaws require that action by the board of directors be taken at a meeting, action required or permitted by this article to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be:
(1) evidenced by one (1) or more written consents describing the action taken;
(2) signed by each director;
(3) included in the minutes or filed with the corporate records reflecting the action taken; and
(4) delivered to the secretary.
(b) Action taken under this section is effective when the last director signs the consent, unless:
(1) the consent specifies a different prior or subsequent effective date, in which case the consent is effective on that date; or
(2) no effective date contemplated by subdivision (1) is designated and the action taken under this section is taken electronically as contemplated by IC 26-2-8. If action is taken as contemplated by IC 26-2-8, the effective date is determined in accordance with IC 26-2-8.
A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation before the delivery to the corporation of unrevoked written consents signed by all the directors.
(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.
(d) Action taken without a meeting is an organic action (as defined in IC 26-2-8-102(15)).
As added by P.L.149-1986, SEC.18. Amended by P.L.133-2009, SEC.26.

IC 23-1-34-3 Notice of meetings
Sec. 3. (a) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.
(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two (2) days notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.
As added by P.L.149-1986, SEC.18.

IC 23-1-34-4
Waiver of notice
Sec. 4. (a) A director may waive any notice required by this article, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.
(b) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting (or promptly upon the director's arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.
As added by P.L.149-1986, SEC.18.

IC 23-1-34-5
Quorum; assent to action taken
Sec. 5. (a) Unless the articles of incorporation or bylaws require a greater number, a quorum of a board of directors consists of:
(1) a majority of the fixed number of directors if the corporation has a fixed board size; or
(2) a majority of the number of directors prescribed, or if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board.
(b) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third (1/3) of the fixed or prescribed number of directors determined under subsection (a).
(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws provide otherwise.
(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:
(1) the director objects at the beginning of the meeting (or promptly upon the director's arrival) to holding it or transacting

business at the meeting;
(2) the director's dissent or abstention from the action taken is entered in the minutes of the meeting; or
(3) the director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the secretary of the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.
As added by P.L.149-1986, SEC.18.

IC 23-1-34-6
Committees
Sec. 6. (a) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one (1) or more committees and appoint members of the board of directors to serve on them. Each committee may have one (1) or more members, who serve at the pleasure of the board of directors.
(b) The creation of a committee and appointment of members to it must be approved by the greater of:
(1) a majority of all the directors in office when the action is taken; or
(2) the number of directors required by the articles of incorporation or bylaws to take action under section 5 of this chapter.
(c) Sections 1 through 5 of this chapter, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.
(d) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under IC 23-1-33-1.
(e) A committee may not, however:
(1) authorize distributions, except a committee (or an executive officer of the corporation designated by the board of directors) may authorize or approve a reacquisition of shares or other distribution if done according to a formula or method, or within a range, prescribed by the board of directors;
(2) approve or propose to shareholders action that this article requires to be approved by shareholders;
(3) fill vacancies on the board of directors or on any of its committees;
(4) except to the extent permitted by subdivision (7), amend articles of incorporation under IC 23-1-38-2;
(5) adopt, amend, or repeal bylaws;
(6) approve a plan of merger not requiring shareholder approval; or
(7) authorize or approve the issuance or sale or a contract for sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares, except

the board of directors may authorize a committee (or an executive officer of the corporation designated by the board of directors) to take the action described in this subdivision within limits prescribed by the board of directors.
(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in IC 23-1-35-1.
As added by P.L.149-1986, SEC.18. Amended by P.L.107-1987, SEC.11.



CHAPTER 35. STANDARDS OF CONDUCT FOR DIRECTORS

to approve a proposed corporate action if the directors in good faith determine, after considering and weighing as they deem appropriate the effects of such action on the corporation's constituents, that such action is not in the best interests of the corporation. In making such determination, directors are not required to consider the effects of a proposed corporate action on any particular corporate constituent group or interest as a dominant or controlling factor. Without limiting the generality of the foregoing, directors are not required to render inapplicable any of the provisions of IC 23-1-43, to redeem any rights under or to render inapplicable a shareholder rights plan adopted pursuant to IC 23-1-26-5, or to take or decline to take any other action under this article, solely because of the effect such action might have on a proposed acquisition of control of the corporation or the amounts that might be paid to shareholders under such an acquisition. Certain judicial decisions in Delaware and other jurisdictions, which might otherwise be looked to for guidance in interpreting Indiana corporate law, including decisions relating to potential change of control transactions that impose a different or higher degree of scrutiny on actions taken by directors in response to a proposed acquisition of control of the corporation, are inconsistent with the proper application of the business judgment rule under this article. Therefore, the general assembly intends:
(1) to reaffirm that this section allows directors the full discretion to weigh the factors enumerated in subsection (d) as they deem appropriate; and
(2) to protect both directors and the validity of corporate action taken by them in the good faith exercise of their business judgment after reasonable investigation.
(g) In taking or declining to take any action, or in making or declining to make any recommendation to the shareholders of the corporation with respect to any matter, a board of directors may, in its discretion, consider both the short term and long term best interests of the corporation, taking into account, and weighing as the directors deem appropriate, the effects thereof on the corporation's shareholders and the other corporate constituent groups and interests listed or described in subsection (d), as well as any other factors deemed pertinent by the directors under subsection (d). If a determination is made with respect to the foregoing with the approval of a majority of the disinterested directors of the board of directors, that determination shall conclusively be presumed to be valid unless it can be demonstrated that the determination was not made in good faith after reasonable investigation.
(h) For the purposes of subsection (g), a director is disinterested if:
(1) the director does not have a conflict of interest, within the meaning of section 2 of this chapter, in connection with the action or recommendation in question;
(2) in connection with matters described in IC 23-1-32 the director is disinterested (as defined in IC 23-1-32-4(d));
(3) in connection with any matter involving or otherwise

affecting:
(A) a control share acquisition (as defined in IC 23-1-42-2) or any matter related to a control share acquisition under IC 23-1-42 or other provisions of this article;
(B) a business combination (as defined in IC 23-1-43-5) or any matter related to a business combination under IC 23-1-43 (including a person becoming an interested shareholder) or other provisions of this article; or
(C) any transaction that may result in a change of control (as defined in IC 23-1-22-4) of the corporation;
the director is not an employee of the corporation; and
(4) in connection with any matter involving or otherwise affecting:
(A) a control share acquisition (as defined in IC 23-1-42-2) or any matter related to a control share acquisition under IC 23-1-42 or other provisions of this article;
(B) a business combination (as defined in IC 23-1-43-5) or any matter related to a business combination under IC 23-1-43 (including a person becoming an interested shareholder) or other provisions of this article; or
(C) any transaction that may result in a change of control (as defined in IC 23-1-22-4) of the corporation;
the director is not an affiliate or associate of, or was not nominated or designated as a director by, a person proposing any of the transactions described in clause (A), (B), or (C).
(i) A person may be disinterested under this section even though the person is a director or shareholder of the corporation.
As added by P.L.149-1986, SEC.19. Amended by P.L.227-1989, SEC.2; P.L.133-2009, SEC.27.

IC 23-1-35-2
Conflict of interest transaction
Sec. 2. (a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one (1) of the following is true:
(1) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction.
(2) The material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved, or ratified the transaction.
(3) The transaction was fair to the corporation.
(b) For purposes of this section, a director of the corporation has an indirect interest in a transaction if:
(1) another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or (2) another entity of which the director is a director, officer, or trustee is a party to the transaction and the transaction is, or is required to be, considered by the board of directors of the corporation.
(c) For purposes of subsection (a)(1), a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors (or on the committee) who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (a)(1) if the transaction is otherwise authorized, approved, or ratified as provided in that subsection.
(d) For purposes of subsection (a)(2), shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (b), may be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interest transaction.
As added by P.L.149-1986, SEC.19. Amended by P.L.107-1987, SEC.12.

IC 23-1-35-3
Loan or guarantee to director
Sec. 3. (a) Except as provided by subsection (c), a corporation may not lend money to or guarantee the obligation of a director of the corporation unless:
(1) the particular loan or guarantee is approved by a majority of the votes represented by the outstanding voting shares of all classes, voting as a single voting group, except the votes of shares owned by or voted under the control of the benefited director; or
(2) the corporation's board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing loans and guarantees.
(b) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.
(c) This section does not apply to loans and guarantees authorized by statute regulating any special class of corporations.
As added by P.L.149-1986, SEC.19.

IC 23-1-35-4
Unlawful distribution; liability; contribution
Sec. 4. (a) Subject to section 1(e) of this chapter, a director who votes for or assents to a distribution made in violation of this article

or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this article or the articles of incorporation.
(b) A director held liable for an unlawful distribution under subsection (a) is entitled to contribution:
(1) from every other director who voted for or assented to the distribution, subject to section 1(e) of this chapter; and
(2) from each shareholder for the amount the shareholder accepted.
As added by P.L.149-1986, SEC.19. Amended by P.L.107-1987, SEC.13.

IC 23-1-35-5
Directors and business opportunities; conflicts of interest
Sec. 5. (a) A director's taking advantage, directly or indirectly, of a business opportunity may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against the director, in a proceeding by or in the right of the corporation on the ground that the opportunity should have first been offered to the corporation, if one (1) or more of the following applies:
(1) The opportunity and all material facts concerning the opportunity then known to the director were disclosed to or known by the board of directors or a committee of the board of directors before the director became legally obligated regarding the opportunity, and the board of directors or committee of the board of directors disclaimed the corporation's interest in the opportunity.
(2) The opportunity and all material facts concerning the business opportunity then known to the director were disclosed to or known by the shareholders entitled to vote before the director became legally obligated regarding the opportunity, and the shareholders disclaimed the corporation's interest in the opportunity.
(b) For purposes of subsection (a)(1), a business opportunity is disclaimed if approved in the manner provided in section 2(c) of this chapter as if the business opportunity were a conflict of interest transaction.
(c) For purposes of subsection (a)(2), a business opportunity is disclaimed if approved in the manner provided in section 2(d) of this chapter as if the business opportunity were a conflict of interest transaction.
(d) In any proceeding seeking equitable relief or other remedies against a director for the director allegedly improperly taking advantage of a business opportunity, the fact that the director did not employ the procedure described in subsection (a) before taking advantage of the opportunity does not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation under the circumstances. As added by P.L.133-2009, SEC.28. Amended by P.L.1-2010, SEC.92.



CHAPTER 36. OFFICERS GENERALLY

IC 23-1-36-2
Powers and duties
Sec. 2. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.
As added by P.L.149-1986, SEC.20.

IC 23-1-36-3
Resignation; removal
Sec. 3. (a) An officer may resign at any time by delivering notice:
(1) to the board of directors, its chairman, or the secretary of the corporation; or
(2) if the articles of incorporation or bylaws so provide, to another designated officer.
(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.
(c) A board of directors may remove any officer at any time with or without cause.
(d) An officer who appoints another officer or assistant officer may remove the appointed officer or assistant officer at any time with or without cause.
As added by P.L.149-1986, SEC.20. Amended by P.L.107-1987,

SEC.14.

IC 23-1-36-4
Contract rights
Sec. 4. (a) The election or appointment of an officer does not itself create contract rights.
(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.
As added by P.L.149-1986, SEC.20.



CHAPTER 37. INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS

IC 23-1-37-2
"Director" defined
Sec. 2. As used in this chapter, "director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, member, manager, trustee, employee, or agent of another foreign or domestic corporation, partnership, limited liability company, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.
As added by P.L.149-1986, SEC.21. Amended by P.L.8-1993, SEC.303.

IC 23-1-37-3
"Expenses" defined
Sec. 3. As used in this chapter, "expenses" include counsel fees.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-4
"Liability" defined
Sec. 4. As used in this chapter, "liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-5
"Official capacity" defined
Sec. 5. As used in this chapter, "official capacity" means:
(1) when used with respect to a director, the office of director in a corporation; and
(2) when used with respect to an individual other than a director, as contemplated in section 13 of this chapter, the office

in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation.
"Official capacity" does not include service for any other foreign or domestic corporation or any partnership, limited liability company, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not.
As added by P.L.149-1986, SEC.21. Amended by P.L.8-1993, SEC.304.

IC 23-1-37-6
"Party" defined
Sec. 6. As used in this chapter, "party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-7
"Proceeding" defined
Sec. 7. As used in this chapter, "proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-8
Indemnification of director against liability
Sec. 8. (a) A corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:
(1) the individual's conduct was in good faith; and
(2) the individual reasonably believed:
(A) in the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in its best interests; and
(B) in all other cases, that the individual's conduct was at least not opposed to its best interests; and
(3) in the case of any criminal proceeding, the individual either:
(A) had reasonable cause to believe the individual's conduct was lawful; or
(B) had no reasonable cause to believe the individual's conduct was unlawful.
(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2)(B).
(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section. As added by P.L.149-1986, SEC.21.

IC 23-1-37-9
Mandatory indemnification of director against expenses
Sec. 9. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-10
Reimbursement of expenses in advance of final disposition
Sec. 10. (a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:
(1) the director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in section 8 of this chapter;
(2) the director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and
(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.
(b) The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.
(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 12 of this chapter.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-11
Application to court for indemnification
Sec. 11. Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if it determines:
(1) the director is entitled to mandatory indemnification under section 9 of this chapter, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or
(2) the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances,

whether or not the director met the standard of conduct set forth in section 8 of this chapter.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-12
Authorization of indemnification
Sec. 12. (a) A corporation may not indemnify a director under section 8 of this chapter unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 8 of this chapter.
(b) The determination shall be made by any one (1) of the following procedures:
(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding.
(2) If a quorum cannot be obtained under subdivision (1), by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two (2) or more directors not at the time parties to the proceeding.
(3) By special legal counsel:
(A) selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2); or
(B) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors (in which selection directors who are parties may participate).
(4) By the shareholders, but shares owned by or voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.
(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-13
Officers, employees, and agents; indemnification and advance of expenses
Sec. 13. Unless a corporation's articles of incorporation provide otherwise:
(1) an officer of the corporation, whether or not a director, is entitled to mandatory indemnification under section 9 of this chapter, and is entitled to apply for court-ordered indemnification under section 11 of this chapter, in each case to the same extent as a director; (2) the corporation may indemnify and advance expenses under this chapter to an officer, employee, or agent of the corporation, whether or not a director, to the same extent as to a director; and
(3) a corporation may also indemnify and advance expenses to an officer, employee, or agent, whether or not a director, to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-14
Insurance against liability
Sec. 14. A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, member, manager, trustee, employee, or agent of another foreign or domestic corporation, partnership, limited liability company, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, officer, member, manager, employee, or agent, whether or not the corporation would have power to indemnify the individual against the same liability under section 8 or 9 of this chapter. The:
(1) corporation may purchase insurance under this section from; and
(2) insurance purchased under this section may be reinsured in whole or in part by;
an insurer that is owned by or otherwise affiliated with the corporation whether the insurer does or does not do business with other persons.
As added by P.L.149-1986, SEC.21. Amended by P.L.8-1993, SEC.300; P.L.8-1993, SEC.305; P.L.1-1994, SEC.116.

IC 23-1-37-15
Indemnification rights under articles of incorporation, bylaws, or resolutions
Sec. 15. (a) The indemnification and advance for expenses provided for or authorized by this chapter does not exclude any other rights to indemnification and advance for expenses that a person may have under:
(1) a corporation's articles of incorporation or bylaws;
(2) a resolution of the board of directors or of the shareholders; or
(3) any other authorization, whenever adopted, after notice, by a majority vote of all the voting shares then issued and outstanding.
(b) If the articles of incorporation, bylaws, resolutions of the

board of directors or of the shareholders, or other duly adopted authorization of indemnification or advance for expenses limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles, bylaws, resolution of the board of directors or of the shareholders, or other duly adopted authorization of indemnification or advance for expenses.
(c) This chapter does not limit a corporation's power to pay or reimburse expenses incurred by a director, officer, employee, or agent in connection with the person's appearance as a witness in a proceeding at a time when the person has not been made a named defendant or respondent to the proceeding.
As added by P.L.149-1986, SEC.21.



CHAPTER 38. AMENDMENT OF ARTICLES OF INCORPORATION

IC 23-1-38-2
Amendments by board of directors without shareholder action
Sec. 2. Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one (1) or more amendments to the corporation's articles of incorporation without shareholder action to:
(1) extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;
(2) delete the names and addresses of the initial directors;
(3) delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state;
(4) change each issued and unissued authorized share of an outstanding class into a greater number of whole shares or a lesser number of whole shares and fractional shares if the corporation has only shares of that class outstanding;
(5) change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name;
(6) reduce the number of authorized shares solely as the result of a cancellation of treasury shares; or
(7) make any other change expressly permitted by this article to be made without shareholder action.
As added by P.L.149-1986, SEC.22. Amended by P.L.107-1987, SEC.15.

IC 23-1-38-3
Proposal of amendment for submission to shareholders; procedure for adoption Sec. 3. (a) A corporation's board of directors may propose one (1) or more amendments to the articles of incorporation for submission to the shareholders.
(b) For the amendment to be adopted:
(1) the board of directors must recommend the amendment to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the amendment; and
(2) the shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (e).
(c) The board of directors may condition its submission of the proposed amendment on any basis.
(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 23-1-29-5. The notice of meeting must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed amendment and must contain or be accompanied by a copy or summary of the amendment.
(e) Unless this article, the articles of incorporation, or the board of directors (acting under subsection (c)) require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:
(1) a majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights; and
(2) the votes required by IC 23-1-30-6 and IC 23-1-30-7 by every other voting group entitled to vote on the amendment.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-4
Voting by shareholders
Sec. 4. (a) The holders of the outstanding shares of a class are entitled to vote as a separate voting group (if shareholder voting is otherwise required by this article) on a proposed amendment if the amendment would:
(1) increase or decrease the aggregate number of authorized shares of the class;
(2) effect an exchange or reclassification of all or part of the shares of the class into shares of another class;
(3) effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;
(4) change the designation, rights, preferences, or limitations of all or part of the shares of the class;
(5) change the shares of all or part of the class into a different number of shares of the same class;
(6) create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior,

superior, or substantially equal to the shares of the class;
(7) increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;
(8) limit or deny an existing preemptive right of all or part of the shares of the class; or
(9) cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.
(b) If a proposed amendment would affect a series of a class of shares in one (1) or more of the ways described in subsection (a), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.
(c) If a proposed amendment that entitles two (2) or more series of shares to vote as separate voting groups under this section would affect those two (2) or more series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.
(d) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-5
Corporation not yet issuing shares; adoption of amendments by board of directors
Sec. 5. If a corporation has not yet issued shares, its board of directors (or if a board of directors has not been selected, then the incorporators) may adopt one (1) or more amendments to the corporation's articles of incorporation.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-6
Filing articles of amendment
Sec. 6. (a) A corporation amending its articles of incorporation shall deliver to the secretary of state for filing articles of amendment setting forth:
(1) the name of the corporation;
(2) the text of each amendment adopted;
(3) if an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;
(4) the date of each amendment's adoption;
(5) if an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required;
(6) if an amendment was approved by the shareholders:
(A) the designation, number of outstanding shares, number

of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group represented at the meeting;
(B) either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.
(b) If a corporation amends its articles of incorporation to change its corporate name, it may, after the amendment has become effective, file for record with the county recorder of each county in Indiana in which it has real property at the time the amendment becomes effective a file-stamped copy of the articles of amendment. The validity of a change in name is not affected by a corporation's failure to record the articles of amendment.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-7
Restated articles of incorporation
Sec. 7. (a) A corporation's board of directors or, if the board of directors has not been selected, the incorporators may restate its articles of incorporation at any time with or without shareholder action.
(b) The restatement may include one (1) or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in section 3 of this chapter.
(c) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 23-1-29-5. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed restatement and must contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.
(d) A corporation restating its articles of incorporation shall deliver to the secretary of state for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:
(1) whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or
(2) if the restatement contains an amendment to the articles requiring shareholder approval, the information required by section 6 of this chapter.
(e) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.
(f) The secretary of state may certify restated articles of incorporation, as the articles of incorporation currently in effect,

without including the certificate information required by subsection (d).
As added by P.L.149-1986, SEC.22.

IC 23-1-38-8
Court-ordered reorganization; articles of amendment; dissenters' rights; application of section
Sec. 8. (a) A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted by IC 23-1-21-2.
(b) The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth:
(1) the name of the corporation;
(2) the text of each amendment approved by the court;
(3) the date of the court's order or decree approving the articles of amendment;
(4) the title of the reorganization proceeding in which the order or decree was entered; and
(5) a statement that the court had jurisdiction of the proceeding under federal statute.
(c) Shareholders of a corporation undergoing reorganization do not have dissenters' rights except as provided in the reorganization plan.
(d) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-9
Effect of amendment
Sec. 9. An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the preexisting rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.
As added by P.L.149-1986, SEC.22.



CHAPTER 38.5. DOMESTICATION AND CONVERSION

IC 23-1-38.5-2
Limitations on use of chapter
Sec. 2. (a) A corporation, a nonprofit corporation, or any other entity engaging in a business that is subject to regulation under another statute may be a party to a transaction under this chapter unless the transaction is prohibited or authorized under another statute.
(b) This chapter may not be used to effect a transaction that:
(1) converts an insurance company organized on the mutual principle to a company organized on a stock share basis;
(2) converts a nonprofit corporation to a corporation or other entity; or
(3) converts a domestic corporation or other entity to a

nonprofit corporation.
As added by P.L.178-2002, SEC.99. Amended by P.L.178-2005, SEC.4; P.L.130-2006, SEC.5.

IC 23-1-38.5-3
Approval of transactions by department of financial institutions or department of insurance; trust properties
Sec. 3. (a) If a domestic or foreign business corporation, a nonprofit corporation, or another entity may not be a party to a merger without the approval of the department of financial institutions or the department of insurance, the corporation or other entity may not be a party to a transaction under this chapter without the prior approval of the department of financial institutions or the department of insurance.
(b) Property held in trust or for a charitable purpose under the law of this state by a domestic or foreign other entity shall not, by any transaction under this chapter, be diverted from the objects for which it was donated, granted, or devised.
As added by P.L.178-2002, SEC.99. Amended by P.L.133-2009, SEC.29.

IC 23-1-38.5-4
Limitations on change of form
Sec. 4. (a) A foreign corporation may become a domestic corporation only if the domestication is permitted by the organic law of the foreign corporation. The laws of Indiana govern the effect of domesticating in Indiana under this chapter.
(b) A domestic corporation may become a foreign corporation only if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication must be approved by the adoption by the corporation of a plan of domestication in the manner provided in this section. The laws of the foreign jurisdiction govern the effect of domesticating in that jurisdiction.
(c) The plan of domestication must include:
(1) a statement of the jurisdiction in which the corporation is to be domesticated;
(2) the terms and conditions of the domestication;
(3) the manner and basis of reclassifying the shares of the corporation following its domestication into:
(A) shares or other securities;
(B) obligations;
(C) rights to acquire shares or other securities;
(D) cash;
(E) other property; or
(F) any combination of the types of assets referred to in clauses (A) through (E); and
(4) any desired amendments to the articles of incorporation of the corporation following its domestication. As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.6.

IC 23-1-38.5-5
Domestication of domestic corporation in foreign jurisdiction; requirements
Sec. 5. In the case of a domestication of a domestic corporation in a foreign jurisdiction, the following apply:
(1) The plan of domestication must be adopted by the board of directors.
(2) After adopting the plan of domestication, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make that recommendation, in which case the board of directors must communicate to the shareholders the basis for that determination.
(3) The board of directors may condition its submission of the plan of domestication to the shareholders on any basis.
(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not the shareholder is entitled to vote, of the meeting of shareholders at which the plan of domestication is to be submitted for approval. The notice must state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan. The notice must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the articles of incorporation as they will be in effect immediately after the domestication.
(5) Unless a greater requirement is established by the articles of incorporation or by the board of directors acting under subdivision (3), the plan of domestication may be submitted for the approval of the shareholders:
(A) at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the plan exists; and
(B) if any class or series of shares is entitled to vote as a separate group on the plan, at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the domestication by that voting group is present.
(6) Separate voting on the plan of domestication by voting groups is required by each class or series of shares that:
(A) is to be reclassified under the plan of domestication into other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the types of assets referred to in this clause;
(B) would be entitled to vote as a separate group on a

provision of the plan that, if contained in a proposed amendment to articles of incorporation, would require action by separate voting groups under IC 23-1-30-7; or
(C) is entitled under the articles of incorporation to vote as a voting group to approve an amendment of the articles.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.7.

IC 23-1-38.5-6
Execution and requirements for articles of domestication of foreign corporation; delivery to secretary of state; cancellation of certificate of authority
Sec. 6. (a) After the domestication of a foreign corporation has been authorized as required by the laws of the foreign jurisdiction, the articles of domestication must be executed by an officer or other duly authorized representative. The articles must set forth:
(1) the name of the corporation immediately before the filing of the articles of domestication and, if that name is unavailable for use in Indiana or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of IC 23-1-23-1;
(2) the jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication in that jurisdiction; and
(3) a statement that the domestication of the corporation in Indiana was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication under this chapter.
(b) The articles of domestication must either contain all of the provisions that IC 23-1-21-2(a) requires to be set forth in articles of incorporation and any other desired provisions that IC 23-1-21-2(b) permits to be included in the articles of incorporation or must have attached articles of incorporation. In either case, provisions that would not be required to be included in restated articles of incorporation may be omitted.
(c) The articles of domestication must be delivered to the secretary of state for filing and are effective at the time provided in IC 23-1-18-4.
(d) If the foreign corporation is authorized to transact business in this state under IC 23-1-49, its certificate of authority is canceled automatically on the effective date of its domestication.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.8.

IC 23-1-38.5-7
Execution and requirements for articles of charter surrender; delivery to secretary of state
Sec. 7. (a) Whenever a domestic corporation has adopted and approved, in the manner required by this chapter, a plan of domestication providing for the corporation to be domesticated in a

foreign jurisdiction, an officer or another authorized representative of the corporation must execute articles of charter surrender on behalf of the corporation. The articles of charter surrender must set forth:
(1) the name of the corporation;
(2) a statement that the articles of charter surrender are being filed in connection with the domestication of the corporation in a foreign jurisdiction;
(3) a statement that the domestication was approved by the shareholders and, if voting by any separate voting group was required, by each separate voting group, in the manner required by this chapter and the articles of incorporation; and
(4) the corporation's new jurisdiction of incorporation.
(b) The articles of charter surrender must be delivered by the corporation to the secretary of state for filing. The articles of charter surrender are effective at the time provided in IC 23-1-18-4.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.9.

IC 23-1-38.5-8
Effects of domestication of foreign corporation; owner liability of shareholder in foreign corporation
Sec. 8. (a) When a domestication of a foreign corporation in Indiana becomes effective:
(1) the title to all real and personal property, both tangible and intangible, held by the corporation remains in the corporation without reversion or impairment;
(2) the liabilities of the corporation remain the liabilities of the corporation;
(3) an action or proceeding pending against the corporation continues against the corporation as if the domestication had not occurred;
(4) the articles of domestication, or the articles of incorporation attached to the articles of domestication, constitute the articles of incorporation of the corporation;
(5) the shares of the corporation are reclassified into shares, other securities, obligations, rights to acquire shares or other securities, or cash or other property in accordance with the terms of the domestication as approved under the laws of the foreign jurisdiction, and the shareholders are entitled only to the rights provided by those terms and under those laws; and
(6) the corporation is considered to:
(A) be incorporated under the laws of Indiana for all purposes;
(B) be the same corporation without interruption as the corporation that existed under the laws of the foreign jurisdiction; and
(C) have been incorporated on the date it was originally incorporated in the foreign jurisdiction.
(b) When a domestication of a domestic corporation in a foreign

jurisdiction becomes effective, the foreign corporation is considered to:
(1) appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the domestication; and
(2) agree that it will promptly pay the amount, if any, to which shareholders are entitled under IC 23-1-40.
(c) The owner liability of a shareholder in a foreign corporation that is domesticated in Indiana is as follows:
(1) The domestication does not discharge owner liability under the laws of the foreign jurisdiction to the extent owner liability arose before the effective time of the articles of domestication.
(2) The shareholder does not have owner liability under the laws of the foreign jurisdiction for a debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication.
(3) The provisions of the laws of the foreign jurisdiction continue to apply to the collection or discharge of any owner liability preserved by subdivision (1), as if the domestication had not occurred and the corporation were still incorporated under the laws of the foreign jurisdiction.
(4) The shareholder has whatever rights of contribution from other shareholders are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by subdivision (1), as if the domestication had not occurred and the corporation were still incorporated under the laws of that jurisdiction.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.10.

IC 23-1-38.5-9
Abandonment of plan of domestication; delivery of statement to secretary of state
Sec. 9. (a) Unless otherwise provided in a plan of domestication of a domestic corporation, after the plan has been adopted and approved as required by this chapter, and at any time before the domestication has become effective, the plan of domestication may be abandoned by the board of directors without action by the shareholders.
(b) If a domestication is abandoned under subsection (a) after articles of charter surrender have been filed with the secretary of state but before the domestication has become effective, a statement that the domestication has been abandoned under this section, executed by an officer or other authorized representative, must be delivered to the secretary of state for filing before the effective date of the domestication. The statement is effective upon filing and the domestication is abandoned and may not become effective.
(c) If the domestication of a foreign corporation in Indiana is abandoned under the laws of the foreign jurisdiction after articles of

domestication have been filed with the secretary of state, a statement that the domestication has been abandoned, executed by an officer or other authorized representative, must be delivered to the secretary of state for filing. The statement is effective upon filing and the domestication is abandoned and may not become effective.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.11.

IC 23-1-38.5-10
Conversion of domestic and foreign corporations and other entities
Sec. 10. (a) A domestic corporation may become a domestic other entity under a plan of entity conversion. If the organic law of the surviving entity does not provide for a conversion, section 14 of this chapter governs the effect of converting to that form of entity.
(b) A domestic corporation may become a foreign other entity under a plan of entity conversion only if the entity conversion is permitted by the laws of the foreign jurisdiction. The laws of the foreign jurisdiction govern the effect of converting to an other entity in that jurisdiction.
(c) A domestic other entity may become a domestic corporation under a plan of entity conversion. Section 15 of this chapter governs the effect of converting to a domestic corporation.
(d) A domestic other entity may become a different domestic other entity under a plan of entity conversion. If the organic law of the surviving entity does not provide for a conversion, section 15 of this chapter governs the effect of converting to the different domestic other entity.
(e) A domestic other entity may become a foreign other entity under a plan of entity conversion only if the entity conversion is permitted by the laws of the foreign jurisdiction. The laws of the foreign jurisdiction govern the effect of converting to an other entity in that jurisdiction.
(f) A domestic other entity may become a foreign corporation under a plan of entity conversion only if the entity conversion is permitted by the laws of the foreign jurisdiction. The laws of the foreign jurisdiction govern the effect of converting to a corporation in that jurisdiction.
(g) A foreign other entity may become a domestic corporation or other entity if the organic law of the foreign other entity authorizes the entity to become an entity in another jurisdiction. The laws of Indiana govern the effect of converting to a domestic corporation or other entity under this chapter.
(h) A foreign corporation may become a domestic other entity if the organic law of the foreign corporation authorizes the corporation to become an entity in another jurisdiction. The laws of Indiana govern the effect of converting to a domestic other entity under this chapter.
(i) If the organic law of a domestic other entity does not provide procedures for the approval of an entity conversion, the conversion must be adopted and approved, and the entity conversion effectuated,

in the same manner as a merger of the other entity, and its interest holders are entitled to appraisal rights if appraisal rights are available upon any type of merger under the organic law of the other entity. If the organic law of a domestic other entity does not provide procedures for the approval of either an entity conversion or a merger, a plan of entity conversion must be adopted and approved and the entity conversion effectuated in accordance with the procedures set forth in this chapter and in IC 23-1-40. For purposes of applying this chapter and IC 23-1-40:
(1) the other entity and its interest holders, interests, and organic documents taken together are considered a domestic corporation and the shareholders, shares, and articles of incorporation of a domestic corporation, as the context may require; and
(2) if the business and affairs of the other entity are managed by a group of persons that is not identical to the interest holders, that group is considered the board of directors.
(j) If as a result of conversion one (1) or more shareholders or interest holders of a surviving entity become subject to owner liability for the debts, obligations, or liabilities of the surviving entity or any other person or entity, approval of the plan of conversion requires each shareholder or interest holder of the converting entity to execute a separate written consent to become subject to owner liability.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.12.

IC 23-1-38.5-11
Requirements for plan of entity conversion
Sec. 11. (a) A plan of entity conversion must include:
(1) a statement of the type of other entity that the surviving entity will be and, if it will be a foreign other entity, its jurisdiction of organization;
(2) the terms and conditions of the conversion;
(3) the manner and basis of converting the shares or interests of the converting entity following its conversion into shares, interests, or other securities, obligations, rights to acquire interests or other securities of the surviving entity or cash, other property, or any combination of the types of assets referred to in this subdivision; and
(4) the full text, as in effect immediately after consummation of the conversion, of the organic documents of the surviving entity.
(b) The plan of entity conversion may also include a provision that the plan may be amended before filing articles of entity conversion, except that subsequent to approval of the plan by the shareholders or interest holders the plan may not be amended to change:
(1) the amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities or interests,

cash, or other property to be received under the plan by the shareholders or interest holders; or
(2) the organic documents that will be in effect immediately following the conversion, except for changes permitted by a provision of the organic law of the surviving entity comparable to IC 23-1-38-2.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.13; P.L.133-2009, SEC.30.

IC 23-1-38.5-12
Adoption and approval of plan of entity conversion; written consent
Sec. 12. In the case of an entity conversion of a domestic corporation to a domestic other entity or foreign other entity, the following apply:
(1) The plan of entity conversion must be adopted by the board of directors.
(2) After adopting the plan of entity conversion, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make that recommendation, in which case the board of directors must communicate to the shareholders the basis for that determination.
(3) The board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis.
(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan. The notice must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the organic documents as they will be in effect immediately after the entity conversion.
(5) Unless a greater requirement is established by the articles of incorporation or by the board of directors acting under subdivision (3), approval of the plan of entity conversion requires the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the plan exists.
(6) In addition to the vote required under subdivision (5), separate voting on the plan of equity conversion by voting groups is also required by each class or series of shares. Unless the articles of incorporation, or the board of directors acting under subdivision (3), requires a greater vote or a greater number of votes to be present, if the corporation has more than

one (1) class or series of shares outstanding, approval of the plan of entity conversion requires the approval of each separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the conversion by that voting group is present.
(7) If as a result of the conversion one (1) or more shareholders of the corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of conversion requires the execution, by each shareholder, of a separate written consent to become subject to the owner liability.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.14.

IC 23-1-38.5-13
Execution of articles of entity conversion; requirements for articles; delivery to secretary of state; cancellation of certificate of authority
Sec. 13. (a) After conversion of a domestic corporation to a domestic other entity has been adopted and approved as required by this chapter, articles of entity conversion must be executed on behalf of the corporation by any officer or other duly authorized representative. The articles must:
(1) set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which must satisfy the organic law of the surviving entity;
(2) state the type of other entity that the surviving entity will be;
(3) set forth a statement that the plan of entity conversion was duly approved by the shareholders in the manner required by this chapter and the articles of incorporation; and
(4) if the surviving entity is a filing entity, either contain all of the provisions required to be set forth in its public organic document and any other desired provisions that are permitted, or have attached a public organic document, except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.
(b) After the conversion of a domestic other entity to a domestic corporation has been adopted and approved as required by the organic law of the other entity, an officer or another duly authorized representative of the other entity must execute articles of entity conversion on behalf of the other entity. The articles must:
(1) set forth the name of the other entity immediately before the filing of the articles of entity conversion and the name to which the name of the other entity is to be changed, which must satisfy the requirements of IC 23-1-23-1;
(2) set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the converting entity; and
(3) either contain all of the provisions that IC 23-1-21-2(a)

requires to be set forth in articles of incorporation and any other desired provisions that IC 23-1-21-2(b) permits to be included in articles of incorporation, or have attached articles of incorporation, except that, in either case provisions that would not be required to be included in restated articles of incorporation of a domestic corporation may be omitted.
(c) After the conversion of a domestic other entity to a different domestic other entity has been adopted and approved as required by the organic law of the different other entity and, if applicable, section 10(j) of this chapter, an officer or another authorized representative of the other entity must execute the articles of entity conversion on behalf of the other entity. The articles must:
(1) set forth the name of the other entity immediately before the filing of the articles of entity conversion and the name to which the name of the converting entity is to be changed, which must satisfy the requirements of the organic laws of the surviving entity;
(2) set forth a statement that the plan of entity conversion was approved in accordance with the organic law of the converting entity; and
(3) if the surviving entity is a filing entity, either contain all the provisions required to be set forth in its public organic document and any other desired provisions that are permitted or have attached a public organic document, except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.
(d) After the conversion of a foreign other entity to a domestic corporation has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion must be executed on behalf of the foreign other entity by any officer or authorized representative. The articles must:
(1) set forth the name of the converting entity immediately before the filing of the articles of entity conversion and the name to which the name of the other entity is to be changed, which must satisfy the requirements of IC 23-1-23-1;
(2) set forth the jurisdiction under the laws of which the converting entity was organized immediately before the filing of the articles of entity conversion and the date on which the other entity was organized in that jurisdiction;
(3) set forth a statement that the conversion of the converting entity was duly approved in the manner required by its organic law; and
(4) either contain all of the provisions that IC 23-1-21-2(a) requires to be set forth in articles of incorporation and any other desired provisions that IC 23-1-21-2(b) permits to be included in articles of incorporation, or have attached articles of incorporation, except that, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted. (e) After the conversion of a foreign other entity or foreign corporation to a domestic other entity has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion must be executed on behalf of the foreign converting entity by any officer or authorized representative. The articles must:
(1) set forth the name of the converting entity immediately before the filing of the articles of entity conversion and the name to which the name of the converting entity is to be changed, which must satisfy the requirements of the organic laws of the surviving entity;
(2) set forth the jurisdiction under the laws of which the converting entity was organized immediately before the filing of the articles of entity conversion and the date on which the converting entity was organized in that jurisdiction;
(3) set forth a statement that the conversion of the converting entity was approved in the manner required by its organic law; and
(4) if the surviving entity is a filing entity, either contain all the provisions required to be set forth in its public organic document and any other desired provisions that are permitted or have attached a public organic document, except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.
(f) The articles of entity conversion must be delivered to the secretary of state for filing and take effect at the effective time provided in IC 23-1-18-4.
(g) If the converting entity is a foreign corporation or a foreign other entity that is authorized to transact business in Indiana under a provision of law similar to IC 23-1-49, its certificate of authority or other type of foreign qualification is canceled automatically on the effective date of its conversion.
As added by P.L.178-2002, SEC.99. Amended by P.L.213-2003, SEC.2; P.L.178-2005, SEC.5; P.L.130-2006, SEC.15.

IC 23-1-38.5-14
Execution of articles of charter surrender; delivery to secretary of state
Sec. 14. (a) Whenever a domestic filing entity has adopted and approved, in the manner required by this chapter, a plan of entity conversion providing for the converting entity to be converted to a foreign entity, articles of charter surrender must be executed on behalf of the converting entity by any officer or other duly authorized representative. The articles of charter surrender must set forth:
(1) the name of the converting entity;
(2) a statement that the articles of charter surrender are being filed in connection with the conversion of the domestic entity to a foreign entity;
(3) a statement that the conversion was duly approved by the shareholders or interest holders in the manner required by this chapter and the articles of incorporation if the converting entity

is a domestic corporation or the organic laws of the converting entity and, if applicable, section 10(j) of this chapter if the converting entity is a domestic other entity;
(4) the jurisdiction under the laws of which the surviving entity will be organized; and
(5) if the surviving entity will not be a filing entity, the address of its executive office immediately after the conversion.
(b) The articles of charter surrender must be delivered by the converting entity to the secretary of state for filing. The articles of charter surrender take effect on the effective time provided in IC 23-1-18-4.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.16.

IC 23-1-38.5-15
Effects of conversions; shareholder liability; owner liability
Sec. 15. (a) When a conversion under this section in which the surviving entity is a domestic business corporation or domestic other entity becomes effective:
(1) the title to all real and personal property, both tangible and intangible, of the converting entity remains in the surviving entity without reversion or impairment;
(2) the liabilities of the converting entity remain the liabilities of the surviving entity;
(3) an action or proceeding pending against the converting entity continues against the surviving entity as if the conversion had not occurred;
(4) in the case of a surviving entity that is a filing entity, the articles of conversion and the articles of incorporation or public organic document attached to the articles of conversion constitute the articles of incorporation or public organic document of the surviving entity;
(5) in the case of a surviving entity that is not a filing entity, the private organic document provided for in the plan of conversion constitutes the private organic document of the surviving entity;
(6) the shares, interests, other securities, obligations, or rights to acquire shares, interests, or other securities of the converting entity are reclassified into shares, interests, other securities, obligations, rights to acquire shares, interests, or other securities of the surviving entity, or into cash or other property in accordance with the plan of conversion, and the shareholders or interest holders of the converting entity are entitled only to the rights provided in the plan of conversion and to any rights they may have under the organic law of the converting entity;
(7) the surviving entity is considered for all purposes of the laws of Indiana to:
(A) be a domestic corporation or domestic other entity;
(B) be the same corporation or other entity without interruption as the converting entity that existed before the conversion; and (C) have been incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized; and
(8) unless otherwise agreed in writing, for all purposes of the laws of Indiana, the converting entity is not required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion does not constitute a dissolution of the converting entity.
(b) If the shareholders or interest holders of a converting entity are entitled to receive dissenters' rights upon conversion, the surviving entity is considered to:
(1) appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of shareholders or interest holders who exercise dissenters' rights in connection with the conversion; and
(2) agree that it will promptly pay the amount, if any, to which the shareholders or interest holders referred to in subdivision (1) are entitled under the organic law of the converting entity.
(c) A shareholder or interest holder in a limited liability entity that is a converting entity who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the surviving entity is personally liable only for those debts, obligations, or liabilities of the surviving entity that arise after the effective time of the articles of entity conversion.
(d) The owner liability of an interest holder in an unlimited liability entity that is a converting entity that converts to a limited liability entity is as follows:
(1) The conversion does not discharge any owner liability under the organic law of the converting entity to the extent that any such owner liability arose before the effective time of the articles of entity conversion.
(2) The interest holder does not have owner liability under the organic law of the surviving entity for any debt, obligation, or liability of the surviving entity that arises after the effective time of the articles of entity conversion.
(3) The provisions of the organic law of the converting entity continue to apply to the collection or discharge of any owner liability preserved by subdivision (1), as if the conversion had not occurred and the surviving entity were still the converting entity.
(4) The interest holder has whatever rights of contribution from other interest holders are provided by the organic law of the converting entity with respect to any owner liability preserved by subdivision (1), as if the conversion had not occurred and the surviving entity were still the converting entity.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.17; P.L.1-2007, SEC.162.

IC 23-1-38.5-16
Abandonment of plan of entity conversion before conversion

becomes effective; delivery of statement to secretary of state
Sec. 16. (a) Unless otherwise provided in a plan of entity conversion of a domestic entity, after the plan has been adopted and approved as required by this chapter, and at any time before the entity conversion becomes effective, the plan of entity conversion may be abandoned by the governing or managing body or person of the converting entity without action by the shareholders or interest holders of the converting entity.
(b) If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the secretary of state but before the entity conversion becomes effective, a statement that the entity conversion has been abandoned under this section, executed by an officer or authorized representative, must be delivered to the secretary of state for filing before the effective date of the entity conversion. Upon filing, the statement takes effect and the entity conversion is considered abandoned and shall not become effective.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.18.



CHAPTER 39. AMENDMENT OF BYLAWS

IC 23-1-39-2
Bylaws fixing quorum or voting requirements; adoption or amendment by shareholders
Sec. 2. (a) If expressly authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is required by this article.
(b) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (a) may not be adopted, amended, or repealed by the board of directors.
As added by P.L.149-1986, SEC.23.

IC 23-1-39-3
Bylaw fixing greater than majority quorum or voting requirement; amendment or repeal
Sec. 3. (a) A bylaw that fixes a greater than majority quorum or voting requirement for action by the board of directors may be amended or repealed:
(1) if originally adopted by the shareholders, only by the shareholders; or
(2) if originally adopted by the board of directors, only by the board of directors.
(b) A bylaw adopted or amended by the shareholders that fixes a greater than majority quorum or voting requirement for action by the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.
(c) Action by the board of directors under subsection (a)(2) to adopt or amend a bylaw that changes the quorum or voting requirement for action by the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.
As added by P.L.149-1986, SEC.23. Amended by P.L.3-2008, SEC.164.

IC 23-1-39-4
Voting procedures
Sec. 4. (a) This section does not apply to any corporation that has

a class of voting shares registered with the Securities and Exchange Commission under Section 12 of the Securities Exchange Act of 1934.
(b) Unless the articles of incorporation specifically prohibit the adoption of a bylaw under this section, alter the vote specified in IC 23-1-30-9(a), or provide for cumulative voting, a corporation may elect in the corporation's bylaws to be governed in the election of directors as follows:
(1) Each vote entitled to be cast may be voted for or against up to that number of candidates that is equal to the number of directors to be elected, or a shareholder may indicate an abstention, but without cumulating the votes.
(2) To be elected, a nominee must have received a plurality of the votes cast by holders of shares entitled to vote in the election at a meeting at which a quorum is present. However, a nominee who is elected but receives more votes against than for election shall serve as a director for a term that ends on the date that is the earlier of:
(A) ninety (90) days after the date on which the voting results are determined; or
(B) the date on which an individual is selected by the board of directors to fill the office held by the director, which selection constitutes the filling of a vacancy by the board to which IC 23-1-33-9 applies.
Subject to subdivision (3), a nominee who is elected but receives more votes against than for election shall not serve as a director beyond the ninety (90) day period described in clause (A).
(3) The board of directors may select a qualified individual to fill the office held by a director who received more votes against than for election.
(c) Subsection (b) does not apply to an election of directors by a voting group if:
(1) at the expiration of the time fixed under a provision requiring advance notification of director candidates; or
(2) absent a provision described in subdivision (1), at a time fixed by the board of directors that is not more than fourteen (14) days before notice is given of the meeting at which the election is to occur;
there are more candidates for election by the voting group than the number of directors to be elected, one (1) or more of whom are properly proposed by shareholders. An individual is not considered a candidate for purposes of this subsection if the board of directors determines before the notice of meeting is given that the individual's candidacy does not create a bona fide election contest.
(d) A bylaw under which a corporation elects to be governed by this section may be repealed:
(1) if originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides; or
(2) if adopted by the board of directors, by the board of

directors.
As added by P.L.133-2009, SEC.32.



CHAPTER 40. MERGER AND SHARE EXCHANGE

IC 23-1-40-2
Acquisition of shares of another corporation; plan of exchange
Sec. 2. (a) A corporation may acquire all of the outstanding shares of one (1) or more classes or series of another corporation if the board of directors of each corporation adopts and its shareholders (if required by section 3 of this chapter) approve the exchange.
(b) The plan of exchange must set forth:
(1) the name of the corporation whose shares will be acquired and the name of the acquiring corporation;
(2) the terms and conditions of the exchange; and
(3) the manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or other property in whole or in part.
(c) The plan of exchange may set forth other provisions relating to the exchange.
(d) This section does not limit the power of a corporation to acquire all or part of the shares of one (1) or more classes or series of another corporation through a voluntary exchange or otherwise.
As added by P.L.149-1986, SEC.24.

IC 23-1-40-3
Shareholder approval of plan of merger or share exchange; procedure; abandonment of plan
Sec. 3. (a) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger, and the

board of directors of the corporation whose shares will be acquired in the share exchange, shall submit the plan of merger (except as provided in subsection (g)) or share exchange for approval by its shareholders.
(b) For a plan of merger or share exchange to be approved:
(1) the board of directors must recommend the plan of merger or share exchange to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the plan; and
(2) the shareholders entitled to vote must approve the plan.
(c) The board of directors may condition its submission of the proposed merger or share exchange on any basis.
(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 23-1-29-5. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan of merger or share exchange and must contain or be accompanied by a copy or summary of the plan.
(e) Unless this article, the articles of incorporation, or the board of directors (acting under subsection (c)) requires a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.
(f) Separate voting by voting groups is required:
(1) on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one (1) or more separate voting groups on the proposed amendment under IC 23-1-38-4; or
(2) on a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.
(g) Action by the shareholders of the surviving corporation on a plan of merger is not required if:
(1) the articles of incorporation of the surviving corporation will not differ (except for amendments enumerated in IC 23-1-38-2) from its articles before the merger;
(2) each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same proportionate number of shares relative to the number of shares held by all such shareholders (except for shares of the surviving corporation received solely as a result of the shareholder's proportionate shareholdings in the other corporations party to the merger), with identical designations, preferences, limitations, and relative rights, immediately after;
(3) the number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result

of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent (20%) the total number of voting shares (adjusted to reflect any forward or reverse share split that occurs under the plan of merger) of the surviving corporation outstanding immediately before the merger; and
(4) the number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent (20%) the total number of participating shares (adjusted to reflect any forward or reverse share split that occurs under the plan of merger) outstanding immediately before the merger.
(h) As used in subsection (g):
(1) "Participating shares" means shares that entitle their holders to participate without limitation in distributions.
(2) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.
(i) After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned (subject to any contractual rights), without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.
As added by P.L.149-1986, SEC.24. Amended by P.L.107-1987, SEC.16; P.L.3-2008, SEC.165.

IC 23-1-40-4
Merger of subsidiary and parent corporation
Sec. 4. (a) A parent corporation owning at least ninety percent (90%) of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary and the parent corporation without approval of the shareholders of the parent or subsidiary.
(b) If the parent corporation will be the surviving corporation, the board of directors of the parent shall adopt a plan of merger that sets forth:
(1) the names of the parent and subsidiary; and
(2) the manner and basis of converting the shares of the subsidiary into shares, obligations, or other securities of the parent or any other corporation or into cash or other property in whole or in part.
(c) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing.
(d) The parent may not deliver articles of merger to the secretary of state for filing until at least thirty (30) days after the date it mailed

a copy of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement.
(e) The articles of incorporation of the parent corporation that are in effect immediately before the effective date of the merger constitute the articles of incorporation of the surviving corporation, and articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation (except for amendments enumerated in IC 23-1-38-2). If the subsidiary is a domestic corporation and will be the surviving corporation of a merger with a parent that is a foreign corporation, the articles of incorporation of the parent corporation that will be inherited by the subsidiary upon the effective date of the merger shall be delivered to the secretary of state for filing together with the articles of merger to be delivered for filing under section 5(a) of this chapter.
(f) If the parent corporation will not be the surviving corporation, the board of directors of the parent shall adopt a plan of merger that sets forth:
(1) the names of the parent and subsidiary; and
(2) the manner and basis of converting the shares of the parent into shares of the surviving corporation.
(g) A plan adopted under subsection (f) must ensure that each shareholder of the parent corporation whose shares were outstanding immediately before the effective date of the merger will hold the same proportionate number of shares relative to the number of shares held by all such shareholders (except for shares of the surviving corporation received solely as a result of the shareholder's proportionate shareholdings in any other corporations besides the parent which are parties to the merger), with identical designations, preferences, limitations, and relative rights, of the surviving corporation immediately after that effective date. If the plan provides that the shareholders of the subsidiary (other than the parent) will not be shareholders of the surviving corporation immediately after that effective date, the plan must also set forth the manner and basis of converting the shares of the subsidiary held by such shareholders into obligations or other securities of the surviving corporation or shares, obligations, or other securities of any other corporation or into cash or other property in whole or in part.
As added by P.L.149-1986, SEC.24. Amended by P.L.107-1987, SEC.17; P.L.145-1988, SEC.5.

IC 23-1-40-5
Surviving corporation; filing of articles of merger or share exchange
Sec. 5. (a) After a plan of merger or share exchange is approved by the shareholders, or adopted by the board of directors if shareholder approval is not required, the surviving or acquiring corporation shall deliver to the secretary of state for filing articles of merger or share exchange setting forth:
(1) the name of the surviving or acquiring corporation following

the merger or share exchange;
(2) if shareholder approval was not required, a statement to that effect;
(3) if approval of the shareholders of one (1) or more corporations party to the merger or share exchange was required:
(A) the designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the merger or share exchange as to each corporation; and
(B) either the total number of votes cast for and against the merger or share exchange by each voting group entitled to vote separately on the merger or share exchange or the total number of undisputed votes cast for the merger or share exchange separately by each voting group and a statement that the number cast for the merger or share exchange by each voting group was sufficient for approval by that voting group.
(b) Unless a delayed effective date is specified, a merger or share exchange takes effect when the articles of merger or share exchange are filed.
(c) The surviving corporation resulting from a merger may, after the merger has become effective, file for record with the county recorder of each county in Indiana in which the corporation has real property at the time of the merger, the title to which will be transferred by the merger, a file-stamped copy of the articles of merger. If the articles of merger set forth amendments to the articles of incorporation of the surviving corporation that change its corporate name, a file-stamped copy of the articles of merger may be filed for record with the county recorder of each county in Indiana in which the surviving or acquiring corporation has any real property at the time the merger becomes effective. A failure to record a copy of the articles of merger under this subsection does not affect the validity of the merger or the change in corporate name.
As added by P.L.149-1986, SEC.24. Amended by P.L.133-2009, SEC.33.

IC 23-1-40-6
Effect of merger
Sec. 6. (a) When a merger takes effect:
(1) every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;
(2) the title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment;
(3) the surviving corporation has all liabilities of each corporation party to the merger;
(4) a proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the

surviving corporation may be substituted in the proceeding for the corporation whose existence ceased;
(5) the articles of incorporation of the surviving corporation are amended to the extent provided in the plan of merger; and
(6) the shares of each corporation party to the merger that are to be converted into shares, obligations, or other securities of the surviving or any other corporation or into cash or other property are converted and the former holders of the shares are entitled only to the rights provided in the articles of merger or to their rights under IC 23-1-44.
(b) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under IC 23-1-44.
(c) After a merger or share exchange takes effect as provided in this section, any terms of the plan of merger or plan of share exchange that are not included in the articles of incorporation shall be considered to be contract rights only, and not part of the governing documents of the corporation.
As added by P.L.149-1986, SEC.24. Amended by P.L.107-1987, SEC.18.

IC 23-1-40-7
Foreign corporations; participation in merger or share exchange
Sec. 7. (a) One (1) or more foreign corporations may participate in a merger or a share exchange with one (1) or more domestic corporations if:
(1) in a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;
(2) in a share exchange, the corporation whose shares will be acquired in the share exchange is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;
(3) the foreign corporation complies with section 5 of this chapter if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and
(4) each domestic corporation complies with the applicable provisions of sections 1 through 4 of this chapter and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with section 5 of this chapter.
(b) Upon the merger or share exchange taking effect, the surviving foreign corporation of a merger and the acquiring foreign corporation of a share exchange is deemed:
(1) to appoint the secretary of state as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party

to the merger or share exchange; and
(2) to agree that it will promptly pay to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under IC 23-1-44.
(c) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one (1) or more classes or series of a domestic corporation through a voluntary exchange or otherwise.
As added by P.L.149-1986, SEC.24.

IC 23-1-40-8
Requirements for merger of domestic corporation with other business entity; plan of merger; conditions for merger to become effective; merger of other business entities
Sec. 8. (a) As used in this section, "other business entity" means a limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is formed under the requirements of applicable law and is not otherwise subject to section 1 of this chapter.
(b) As used in this section, "surviving entity" means the corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is in existence immediately after consummation of a merger under this section.
(c) One (1) or more domestic corporations may merge with or into one (1) or more other business entities formed, organized, or incorporated under the laws of Indiana or any other state, the United States, a foreign country, or a foreign jurisdiction if the following requirements are met:
(1) Each domestic corporation that is a party to the merger complies with the applicable provisions of this chapter.
(2) Each domestic other business entity that is a party to the merger complies with the requirements of applicable law.
(3) The merger is permitted by the laws of the state, country, or jurisdiction under which each other business entity that is a party to the merger is formed, organized, or incorporated, and each other business entity complies with the laws in effecting the merger.
(4) The merging entities approve a plan of merger that sets forth the following:
(A) The name of each domestic corporation and the name and jurisdiction of formation, organization, or incorporation of each other business entity planning to merge, and the name of the surviving or resulting domestic corporation or other business entity into which each other domestic corporation or other business entity plans to merge.
(B) The terms and conditions of the merger.
(C) The manner and basis of converting the shares of each domestic corporation that is a party to the merger and the partnership interests, shares, obligations, or other securities

of each other business entity that is a party to the merger into partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire the shares of each domestic corporation that is a party to the merger and rights to acquire partnership interests, interests, shares, obligations, or other securities of each other business entity that is a party to the merger into rights to acquire partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property.
(D) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.
(E) If a limited liability company is to be the surviving entity and management of the limited liability company is vested in one (1) or more managers, the names and business addresses of the managers.
(F) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.
(5) The plan of merger may set forth the following:
(A) If a domestic corporation is to be the surviving entity, any amendments to, or a restatement of, the articles of incorporation of the surviving entity, and the amendments or restatement will be effective at the effective date of the merger.
(B) Any other provisions relating to the merger.
(d) One (1) or more other business entities may merge with or into one (1) or more other business entities formed, organized, or incorporated under the laws of Indiana or under the laws of another jurisdiction, if the following requirements are met:
(1) Each business entity that is a party to the merger complies with the applicable provisions of this chapter.
(2) Merger is permitted by the laws of the jurisdiction under which each other entity that is a party to the merger is formed, organized, or incorporated, and each other business entity complies with the laws in effecting the merger.
(3) The merging entities approve a plan of merger that sets forth the following:
(A) The name and jurisdiction of formation, organization, or incorporation of each other business entity intending to merge, and the name of the surviving or resulting other business entity into which each other business entity plans to merge.
(B) The terms and conditions of the merger.
(C) The manner and basis of converting the partnership

interests, shares, obligations, or other securities of the surviving entity or other business entity, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire partnership interests, shares, obligations, or other securities of the surviving entity or any other business entity, in whole or in part, into cash or other property.
(D) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.
(E) If a limited liability company is to be the surviving entity and management of the limited liability company is vested in one (1) or more managers, the names and business addresses of the managers.
(F) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.
(4) The plan of merger may set forth any other provisions related to the merger.
(e) The plan of merger required by subsection (c)(4) must be adopted and approved by each domestic corporation that is a party to the merger in the same manner as is provided in this chapter.
(f) Notwithstanding subsection (c)(4), if the surviving entity is a partnership, a shareholder of a domestic corporation that is a party to the merger does not, as a result of the merger, become a general partner of the surviving entity, and the merger does not become effective under this chapter, unless:
(1) the shareholder specifically consents in writing to become a general partner of the surviving entity; and
(2) written consent is obtained from each shareholder who, as a result of the merger, would become a general partner of the surviving entity.
A shareholder providing written consent under this subsection is considered to have voted in favor of the plan of merger for purposes of this chapter.
(g) This section, to the extent applicable, applies to the merger of one (1) or more domestic corporations with or into one (1) or more other business entities.
(h) Notwithstanding any other law, a merger consisting solely of the merger of one (1) or more domestic corporations with or into one (1) or more foreign corporations must be consummated solely according to the requirements of this section.
As added by P.L.178-2002, SEC.100. Amended by P.L.178-2005, SEC.6.



CHAPTER 41. SALE OF ASSETS

IC 23-1-41-2
Sale, lease, or disposition of property other than in regular course of business
Sec. 2. (a) A sale, lease, exchange, or other disposition of assets, other than a disposition described in section 1 of this chapter, requires approval of the corporation's shareholders if the disposition would leave the corporation without a significant continuing business activity. If a corporation retains a business activity that represented at least twenty-five percent (25%) of total assets at the end of the most recently completed fiscal year, and twenty-five percent (25%) of either income from continuing operations before taxes or revenues from continuing operations for the fiscal year, in each case of the corporation and the corporation's subsidiaries on a consolidated basis, the corporation is conclusively considered to have retained a significant continuing business activity.
(b) A disposition that requires approval of the shareholders under subsection (a) shall be initiated by a resolution by the board of directors authorizing the disposition. After adoption of the resolution, the board of directors shall submit the proposed disposition to the shareholders for the shareholder's approval. The board of directors shall transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make the recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination.
(c) The board of directors may condition the board of directors'

submission of a disposition to the shareholders under subsection (b) on any basis.
(d) If:
(1) a disposition is required to be approved by the shareholders under subsection (a); and
(2) the approval is to be given at a meeting;
the corporation shall notify each shareholder, whether the shareholder is entitled to vote, of the meeting of shareholders at which the disposition is to be submitted for approval in accordance with IC 23-1-29-5. The notice must state that the purpose or one (1) of the purposes of the meeting is to consider the disposition and must contain a description of the disposition, including the terms and conditions of the disposition and the consideration to be received by the corporation.
(e) Unless the articles of incorporation or the board of directors (acting under subsection (c)) requires a greater vote, or a greater number of votes to be present, the approval of a disposition by the shareholders requires the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the disposition exists.
(f) After a disposition has been approved by the shareholders under subsection (b), and at any time before the disposition has been consummated, the disposition may be abandoned by the corporation without action by the shareholders, subject to any contractual rights of other parties to the disposition.
(g) A disposition that constitutes a distribution is governed by IC 23-1-28 and not by this section.
(h) A disposition of assets in the course of dissolution under IC 23-1-45, IC 23-1-46, IC 23-1-47, or IC 23-1-48 is not governed by this section.
(i) The assets of a direct or indirect consolidated subsidiary shall be considered the assets of the parent corporation for the purposes of this section.
As added by P.L.149-1986, SEC.25. Amended by P.L.133-2009, SEC.35.



CHAPTER 42. CONTROL SHARE ACQUISITIONS

IC 23-1-42-2
"Control share acquisition" defined
Sec. 2. (a) As used in this chapter, "control share acquisition" means the acquisition (directly or indirectly) by any person of ownership of, or the power to direct the exercise of voting power with respect to, issued and outstanding control shares.
(b) For purposes of this section, shares acquired within ninety (90) days or shares acquired pursuant to a plan to make a control share acquisition are considered to have been acquired in the same acquisition.
(c) For purposes of this section, a person who acquires shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing this chapter has voting power only of shares in respect of which that person would be able to exercise or direct the exercise of votes without further instruction from others.
(d) The acquisition of any shares of an issuing public corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:
(1) Before January 8, 1986.
(2) Pursuant to a contract existing before January 8, 1986.
(3) Pursuant to the laws of descent and distribution.
(4) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this chapter.
(5) Pursuant to a merger or plan of share exchange effected in compliance with IC 23-1-40 if the issuing public corporation is a party to the agreement of merger or plan of share exchange. (e) The acquisition of shares of an issuing public corporation in good faith and not for the purpose of circumventing this chapter by or from:
(1) any person whose voting rights had previously been authorized by shareholders in compliance with this chapter; or
(2) any person whose previous acquisition of shares of an issuing public corporation would have constituted a control share acquisition but for subsection (d);
does not constitute a control share acquisition, unless the acquisition entitles any person (directly or indirectly, alone or as a part of a group) to exercise or direct the exercise of voting power of the corporation in the election of directors in excess of the range of the voting power otherwise authorized.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-3
"Interested shares" defined
Sec. 3. As used in this chapter, "interested shares" means the shares of an issuing public corporation in respect of which any of the following persons may exercise or direct the exercise of the voting power of the corporation in the election of directors:
(1) An acquiring person or member of a group with respect to a control share acquisition.
(2) Any officer of the issuing public corporation.
(3) Any employee of the issuing public corporation who is also a director of the corporation.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-4
"Issuing public corporation" defined
Sec. 4. (a) As used in this chapter, "issuing public corporation" means a corporation that has:
(1) one hundred (100) or more shareholders;
(2) its principal place of business or its principal office in Indiana, or that owns or controls assets within Indiana having a fair market value of more than one million dollars ($1,000,000); and
(3) either:
(A) more than ten percent (10%) of its shareholders resident in Indiana;
(B) more than ten percent (10%) of its shares owned of record or owned beneficially by Indiana residents; or
(C) one thousand (1,000) shareholders resident in Indiana.
(b) The residence of a record shareholder is presumed to be the address appearing in the records of the corporation.
As added by P.L.149-1986, SEC.26. Amended by P.L.133-2009, SEC.36.

IC 23-1-42-5
Voting rights under IC 23-1-42-9 Sec. 5. Unless the corporation's articles of incorporation or bylaws provide that this chapter does not apply to control share acquisitions of shares of the corporation before the control share acquisition, control shares of an issuing public corporation acquired in a control share acquisition have only such voting rights as are conferred by section 9 of this chapter.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-6
Acquiring person statement
Sec. 6. Any person who proposes to make or has made a control share acquisition may at the person's election deliver an acquiring person statement to the issuing public corporation at the issuing public corporation's principal office. The acquiring person statement must set forth all of the following:
(1) The identity of the acquiring person and each other member of any group of which the person is a part for purposes of determining control shares.
(2) A statement that the acquiring person statement is given pursuant to this chapter.
(3) The number of shares of the issuing public corporation owned (directly or indirectly) by the acquiring person and each other member of the group.
(4) The range of voting power under which the control share acquisition falls or would, if consummated, fall.
(5) If the control share acquisition has not taken place:
(A) a description in reasonable detail of the terms of the proposed control share acquisition; and
(B) representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the proposed control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-7
Special meeting of shareholders
Sec. 7. (a) If the acquiring person so requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporation's expenses of a special meeting, within ten (10) days thereafter, the directors of the issuing public corporation shall call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the shares acquired or to be acquired in the control share acquisition.
(b) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held within fifty (50) days after receipt by the issuing public corporation of the request.
(c) If no request is made, the voting rights to be accorded the

shares acquired in the control share acquisition shall be presented to the next special or annual meeting of shareholders.
(d) If the acquiring person so requests in writing at the time of delivery of the acquiring person statement, the special meeting must not be held sooner than thirty (30) days after receipt by the issuing public corporation of the acquiring person statement.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-8
Notice
Sec. 8. (a) If a special meeting is requested, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting.
(b) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by both of the following:
(1) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to this chapter.
(2) A statement by the board of directors of the corporation, authorized by its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the proposed control share acquisition.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-9
Voting rights of acquired control shares; resolution
Sec. 9. (a) Control shares acquired in a control share acquisition have the same voting rights as were accorded the shares before the control share acquisition only to the extent granted by resolution approved by the shareholders of the issuing public corporation.
(b) To be approved under this section, the resolution must be approved by:
(1) each voting group entitled to vote separately on the proposal by a majority of all the votes entitled to be cast by that voting group, with the holders of the outstanding shares of a class being entitled to vote as a separate voting group if the proposed control share acquisition would, if fully carried out, result in any of the changes described in IC 23-1-38-4(a); and
(2) each voting group entitled to vote separately on the proposal by a majority of all the votes entitled to be cast by that group, excluding all interested shares.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-10
Redemption of acquired control shares
Sec. 10. (a) If authorized in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred, control shares acquired in a control share acquisition with

respect to which no acquiring person statement has been filed with the issuing public corporation may, at any time during the period ending sixty (60) days after the last acquisition of control shares by the acquiring person, be subject to redemption by the corporation at the fair value thereof pursuant to the procedures adopted by the corporation.
(b) Control shares acquired in a control share acquisition are not subject to redemption after an acquiring person statement has been filed unless the shares are not accorded full voting rights by the shareholders as provided in section 9 of this chapter.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-11
Dissenters' rights; "fair value" defined
Sec. 11. (a) Unless otherwise provided in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred, in the event control shares acquired in a control share acquisition are accorded full voting rights and the acquiring person has acquired control shares with a majority or more of all voting power, all shareholders of the issuing public corporation have dissenters' rights as provided in this chapter.
(b) As soon as practicable after such events have occurred, the board of directors shall cause a notice to be sent to all shareholders of the corporation advising them of the facts and that they have dissenters' rights to receive the fair value of their shares pursuant to IC 23-1-44.
(c) As used in this section, "fair value" means a value not less than the highest price paid per share by the acquiring person in the control share acquisition.
As added by P.L.149-1986, SEC.26.



CHAPTER 43. BUSINESS COMBINATIONS

IC 23-1-43-2
"Announcement date" defined
Sec. 2. As used in this chapter, "announcement date", when used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for the business combination.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-3
"Associate" defined
Sec. 3. As used in this chapter, "associate", when used to indicate a relationship with any person, means:
(1) any corporation or organization of which the person is an officer or partner or is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of voting shares;
(2) any trust or other estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity; and
(3) any relative or spouse of the person, or any relative of the spouse, who has the same home as the person.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-4
"Beneficial owner" defined
Sec. 4. As used in this chapter, "beneficial owner", when used with respect to any shares, has the meaning set forth in IC 23-1-20-3.5.
As added by P.L.149-1986, SEC.27. Amended by P.L.133-2009, SEC.37.

IC 23-1-43-5
"Business combination" defined
Sec. 5. As used in this chapter, "business combination", when used in reference to any resident domestic corporation and any interested shareholder of the resident domestic corporation, means any of the following:
(1) Any merger of the resident domestic corporation or any subsidiary of the resident domestic corporation with: (A) the interested shareholder; or
(B) any other corporation (whether or not itself an interested shareholder of the resident domestic corporation) that is, or after the merger or consolidation would be, an affiliate or associate of the interested shareholder.
(2) Any sale, lease, exchange, mortgage, pledge, transfer, or other disposition (in one (1) transaction or a series or transactions) to or with the interested shareholder or any affiliate or associate of the interested shareholder of assets of the resident domestic corporation or any subsidiary of the resident domestic corporation:
(A) having an aggregate market value equal to ten percent (10%) or more of the aggregate market value of all the assets, determined on a consolidated basis, of the resident domestic corporation;
(B) having an aggregate market value equal to ten percent (10%) or more of the aggregate market value of all the outstanding shares of the resident domestic corporation; or
(C) representing ten percent (10%) or more of the earning power or net income, determined on a consolidated basis, of the resident domestic corporation.
(3) The issuance or transfer by the resident domestic corporation or any subsidiary of the resident domestic corporation (in one (1) transaction or a series of transactions) of any shares of the resident domestic corporation or any subsidiary of the resident domestic corporation that have an aggregate market value equal to five percent (5%) or more of the aggregate market value of all the outstanding shares of the resident domestic corporation to the interested shareholder or any affiliate or associate of the interested shareholder except under the exercise of warrants or rights to purchase shares offered, or a dividend or distribution paid or made, pro rata to all shareholders of the resident domestic corporation.
(4) The adoption of any plan or proposal for the liquidation or dissolution of the resident domestic corporation proposed by, or under any agreement, arrangement, or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of the interested shareholder.
(5) Any:
(A) reclassification of securities (including without limitation any share split, share dividend, or other distribution of shares in respect of shares, or any reverse share split);
(B) recapitalization of the resident domestic corporation;
(C) merger or consolidation of the resident domestic corporation with any subsidiary of the resident domestic corporation; or
(D) other transaction (whether or not with or into or otherwise involving the interested shareholder);
proposed by, or under any agreement, arrangement, or

understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of the interested shareholder, that has the effect (directly or indirectly) of increasing the proportionate share of the outstanding shares of any class or series of voting shares or securities convertible into voting shares of the resident domestic corporation or any subsidiary of the resident domestic corporation that is directly or indirectly owned by the interested shareholder or any affiliate or associate of the interested shareholder, except as a result of immaterial changes due to fractional share adjustments.
(6) Any receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit (directly or indirectly, except proportionately as a shareholder of the resident domestic corporation), of any loans, advances, guarantees, pledges, or other financial assistance or any tax credits or other tax advantages provided by or through the resident domestic corporation.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-6
"Common shares" defined
Sec. 6. As used in this chapter, "common shares" means any shares other than preferred shares.
As added by P.L.149-1986, SEC.27. Amended by P.L.5-1988, SEC.121.

IC 23-1-43-7
"Consummation date" defined
Sec. 7. As used in this chapter, "consummation date", with respect to any business combination, means the date of consummation of the business combination or, in the case of a business combination as to which a shareholder vote is taken, the later of:
(1) the business day before the vote; or
(2) twenty (20) days before the date of consummation of the business combination.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-8
"Control" defined
Sec. 8. (a) As used in this chapter, "control", including the terms "controlling", "controlled by", and "under common control with", means the possession (directly or indirectly) of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.
(b) A person's beneficial ownership of ten percent (10%) or more of the voting power of a corporation's outstanding voting shares creates a presumption that the person has control of the corporation.
(c) Notwithstanding subsections (a) and (b), a person is not

considered to have control of a corporation if the person holds voting power, in good faith and not for the purpose of circumventing this chapter, as an agent, bank, broker, nominee, custodian, or trustee for one (1) or more beneficial owners who do not individually or as a group have control of the corporation.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-9
"Exchange Act" defined
Sec. 9. As used in this chapter, "Exchange Act" means the Act of Congress known as the Securities Exchange Act of 1934, as amended.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-10
"Interested shareholder" defined
Sec. 10. (a) As used in this chapter, "interested shareholder", when used in reference to any resident domestic corporation, means any person (other than the resident domestic corporation or any subsidiary of the resident domestic corporation) that is:
(1) the beneficial owner, directly or indirectly, of ten percent (10%) or more of the voting power of the outstanding voting shares of the resident domestic corporation; or
(2) an affiliate or associate of the resident domestic corporation and at any time within the five (5) year period immediately before the date in question was the beneficial owner, directly or indirectly, of ten percent (10%) or more of the voting power of the then outstanding shares of the resident domestic corporation.
(b) For the purpose of determining whether a person is an interested shareholder, the number of voting shares of the resident domestic corporation considered to be outstanding includes shares considered to be beneficially owned by the person through application of section 4 of this chapter, but does not include any other unissued shares of voting shares of the resident domestic corporation that may be issuable under any agreement, arrangement, or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-11
"Market value" defined
Sec. 11. As used in this chapter, "market value", when used in reference to shares or property of any resident domestic corporation, means the following:
(1) In the case of shares, the highest closing sale price of a share during the thirty (30) day period immediately preceding the date in question on the composite tape for New York Stock Exchange listed shares, or, if the shares are not quoted on the composite tape or not listed on the New York Stock Exchange,

on the principal United States securities exchange registered under the Exchange Act on which the shares are listed, or, if the shares are not listed on any such exchange, the highest closing bid quotation with respect to a share during the thirty (30) day period preceding the date in question on the National Association of Securities Dealers, Inc. Automated Quotations System or any system then in use, or if no such quotation is available, the fair market value on the date in question of a share as determined by the board of directors of the resident domestic corporation in good faith.
(2) In the case of property other than cash or shares, the fair market value of the property on the date in question as determined by the board of directors of the resident domestic corporation in good faith.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-12
"Preferred shares" defined
Sec. 12. As used in this chapter, "preferred shares" means any class or series of shares of a resident domestic corporation that under the bylaws or articles of incorporation of the resident domestic corporation:
(1) is entitled to receive payment of dividends before any payment of dividends on some other class or series of shares; or
(2) is entitled in the event of any voluntary liquidation, dissolution, or winding up of the corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of shares.
As added by P.L.149-1986, SEC.27. Amended by P.L.5-1988, SEC.122.

IC 23-1-43-13
"Resident domestic corporation" defined
Sec. 13. (a) As used in this chapter, "resident domestic corporation" means a corporation that has one hundred (100) or more shareholders.
(b) A resident domestic corporation does not cease to be a resident domestic corporation by reason of events occurring or actions taken while the resident domestic corporation is subject to this chapter.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-14
"Share" defined
Sec. 14. As used in this chapter, "share" means:
(1) any share or similar security, any certificate of interest, any participation in any profit sharing agreement, any voting trust certificate, or any certificate of deposit for a share; and
(2) any security convertible, with or without consideration, into

shares, or any warrant, call, or other option or privilege of buying shares without being bound to do so, or any other security carrying any right to acquire, subscribe to, or purchase shares.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-15
"Share acquisition date" defined
Sec. 15. As used in this chapter, "share acquisition date", with respect to any person and any resident domestic corporation, means the date that the person first becomes an interested shareholder of the resident domestic corporation.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-16
"Subsidiary" defined
Sec. 16. As used in this chapter, "subsidiary" of any resident domestic corporation means any other corporation of which a majority of the outstanding voting shares entitled to be cast are owned (directly or indirectly) by the resident domestic corporation.
As added by P.L.149-1986, SEC.27. Amended by P.L.5-1988, SEC.123.

IC 23-1-43-17
"Voting shares" defined
Sec. 17. As used in this chapter, "voting shares" means shares of capital stock of a corporation entitled to vote generally in the election of directors.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-18
Business combination with interested shareholder within five years of share acquisition date
Sec. 18. (a) Notwithstanding any other provision of this article (except sections 20 through 24 of this chapter), a resident domestic corporation may not engage in any business combination with any interested shareholder of the resident domestic corporation for a period of five (5) years following the interested shareholder's share acquisition date unless the business combination or the purchase of shares made by the interested shareholder on the interested shareholder's share acquisition date is approved by the board of directors of the resident domestic corporation before the interested shareholder's share acquisition date.
(b) If a good faith proposal regarding a business combination is made in writing to the board of directors of the resident domestic corporation, the board of directors shall respond, in writing, within thirty (30) days or such shorter period, if any, as may be required by the Exchange Act, setting forth its reasons for its decision regarding the proposal.
(c) If a good faith proposal to purchase shares is made in writing

to the board of directors of the resident domestic corporation, the board of directors, unless it responds affirmatively in writing within thirty (30) days or such shorter period, if any, as may be required by the Exchange Act, is considered to have disapproved the share purchase.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-19
Business combination with interested shareholder; requirements
Sec. 19. Notwithstanding any other provision of this article (except sections 18 and 20 through 24 of this chapter), a resident domestic corporation may not engage at any time in any business combination with any interested shareholder of the resident domestic corporation other than a business combination meeting all requirements of the articles of incorporation of the domestic corporation and the requirements specified in any of the following:
(1) A business combination approved by the board of directors of the resident domestic corporation before the interested shareholder's share acquisition date, or as to which the purchase of shares made by the interested shareholder on the interested shareholder's share acquisition date had been approved by the board of directors of the resident domestic corporation before the interested shareholder's share acquisition date.
(2) A business combination approved by the affirmative vote of the holders of a majority of the outstanding voting shares not beneficially owned by the interested shareholder proposing the business combination, or any affiliate or associate of the interested shareholder proposing the business combination, at a meeting called for that purpose no earlier than five (5) years after the interested shareholder's share acquisition date.
(3) A business combination that meets all of the following conditions:
(A) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding common shares of the resident domestic corporation in the business combination is at least equal to the higher of the following:
(i) The highest per share price paid by the interested shareholder, at a time when the interested shareholder was the beneficial owner (directly or indirectly) of five percent (5%) or more of the outstanding voting shares of the resident domestic corporation, for any common shares of the same class or series acquired by it within the five (5) year period immediately before the announcement date with respect to the business combination or within the five (5) year period immediately before, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per share acquisition price was paid

through the consummation date at the rate for one (1) year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since the earliest date, up to the amount of the interest.
(ii) The market value per common share on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from that date through the consummation date at the rate for one (1) year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since that date, up to the amount of the interest.
(B) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of shares, other than common shares, of the resident domestic corporation is at least equal to the highest of the following (whether or not the interested shareholder has previously acquired any shares of the class or series of shares):
(i) The highest per share price paid by the interested shareholder, at a time when the interested shareholder was the beneficial owner (directly or indirectly) of five percent (5%) or more of the outstanding voting shares of the resident domestic corporation, for any shares of the class or series of shares acquired by it within the five (5) year period immediately before the announcement date with respect to the business combination or within the five (5) year period immediately before, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per share acquisition price was paid through the consummation date at the rate for one (1) year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of the class or series of shares since the earliest date, up to the amount of the interest.
(ii) The highest preferential amount per share to which the holders of shares of the class or series of shares are entitled in the event of any voluntary liquidation, dissolution, or winding up of the resident domestic corporation, plus the aggregate amount of any dividends declared or due as to which the holders are entitled before

payment of dividends on some other class or series of shares (unless the aggregate amount of the dividends is included in the preferential amount).
(iii) The market value per share of the class or series of shares on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from that date through the consummation date at the rate for one (1) year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of the class or series of shares since that date, up to the amount of the interest.
(C) The consideration to be received by holders of a particular class or series of outstanding shares (including common shares) of the resident domestic corporation in the business combination is in cash or in the same form as the interested shareholder has used to acquire the largest number of shares of the class or series of shares previously acquired by it, and the consideration shall be distributed promptly.
(D) The holders of all outstanding shares of the resident domestic corporation not beneficially owned by the interested shareholder immediately before the consummation of the business combination are entitled to receive in the business combination cash or other consideration for the shares in compliance with clauses (A), (B), and (C).
(E) After the interested shareholder's share acquisition date and before the consummation date with respect to the business combination, the interested shareholder has not become the beneficial owner of any additional voting shares of the resident domestic corporation except:
(i) as part of the transaction that resulted in the interested shareholder becoming an interested shareholder;
(ii) by virtue of proportionate share splits, share dividends, or other distributions of shares in respect of shares not constituting a business combination under section 5(5) of this chapter;
(iii) through a business combination meeting all of the conditions of section 18 of this chapter and this section; or
(iv) through purchase by the interested shareholder at any price that, if the price had been paid in an otherwise permissible business combination the announcement date and consummation date of which were the date of the purchase, would have satisfied the requirements of clauses (A), (B), and (C).
As added by P.L.149-1986, SEC.27. Amended by P.L.5-1988, SEC.124.

IC 23-1-43-20 Corporation having shares registered under Exchange Act; application of chapter
Sec. 20. This chapter does not apply to any business combination of a resident domestic corporation that does not, as of the share acquisition date, have a class of voting shares registered with the Securities and Exchange Commission under Section 12 of the Exchange Act, unless the corporation's articles of incorporation provide otherwise.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-21
Amendment of articles of incorporation making corporation subject to this chapter; application of chapter
Sec. 21. This chapter does not apply to any business combination of a resident domestic corporation the articles of incorporation of which have been amended to provide that the resident domestic corporation is subject to this chapter and that has not had a class of voting shares registered with the Securities and Exchange Commission under Section 12 of the Exchange Act on the effective date of the amendment, and that is a business combination with an interested shareholder whose share acquisition date is before the effective date of the amendment.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-22
Election not to be covered by this chapter; application of chapter
Sec. 22. This chapter does not apply to any business combination of a resident domestic corporation:
(1) the original articles of incorporation of which contain a provision expressly electing not to be governed by this chapter;
(2) that, before the earlier of:
(A) September 1, 1987; or
(B) thirty (30) days after the date specified by a resolution of the board of directors adopted under IC 23-1-17-3(b), if the board of directors adopts such a resolution;
adopts an amendment to the resident domestic corporation's bylaws expressly electing not to be governed by this chapter; however, an election under this subdivision may be rescinded by subsequent amendment of the bylaws; or
(3) that adopts an amendment to the resident domestic corporation's articles of incorporation, approved by the affirmative vote of the holders, other than interested shareholders and their affiliates and associates, of a majority of the outstanding voting shares of the resident domestic corporation, excluding the voting shares of interested shareholders and their affiliates and associates, expressly electing not to be governed by this chapter, if the amendment to the articles of incorporation is not to be effective until eighteen (18) months after the vote of the resident domestic corporation's shareholders and does not apply to any business combination of

the resident domestic corporation with an interested shareholder whose share acquisition date is on or before the effective date of the amendment.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-23
Inadvertent interested shareholder; application of chapter
Sec. 23. This chapter does not apply to any business combination of a resident domestic corporation with an interested shareholder of the resident domestic corporation who became an interested shareholder inadvertently, if the interested shareholder:
(1) as soon as practicable, divests itself of a sufficient amount of the voting shares of the corporation so that it no longer is the beneficial owner (directly or indirectly) of ten percent (10%) or more of the outstanding voting shares of the resident domestic corporation; and
(2) would not at any time within the five (5) year period preceding the announcement date with respect to the business combination have been an interested shareholder but for the inadvertent acquisition.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-24
Interested shareholder on January 7, 1986; application of chapter
Sec. 24. This chapter does not apply to any business combination with an interested shareholder who was an interested shareholder on January 7, 1986.
As added by P.L.149-1986, SEC.27.



CHAPTER 44. DISSENTERS' RIGHTS

IC 23-1-44-2
"Dissenter" defined
Sec. 2. As used in this chapter, "dissenter" means a shareholder who is entitled to dissent from corporate action under section 8 of this chapter and who exercises that right when and in the manner required by sections 10 through 18 of this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-3
"Fair value" defined
Sec. 3. As used in this chapter, "fair value", with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-4
"Interest" defined
Sec. 4. As used in this chapter, "interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-4.5
"Preferred shares" defined
Sec. 4.5. As used in this chapter, "preferred shares" means a class or series of shares in which the holders of the shares have preference over any other class or series with respect to distributions.
As added by P.L.133-2009, SEC.38.

IC 23-1-44-5
"Record shareholder" defined
Sec. 5. As used in this chapter, "record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent that treatment as a record shareholder is provided under a recognition

procedure or a disclosure procedure established under IC 23-1-30-4.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-6
"Beneficial shareholder" defined
Sec. 6. As used in this chapter, "beneficial shareholder" means the person who is a beneficial owner of shares held by a nominee as the record shareholder.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-7
"Shareholder" defined
Sec. 7. As used in this chapter, "shareholder" means the record shareholder or the beneficial shareholder.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-8
Right to dissent and obtain payment for shares
Sec. 8. (a) A shareholder is entitled to dissent from, and obtain payment of the fair value of the shareholder's shares in the event of, any of the following corporate actions:
(1) Consummation of a plan of merger to which the corporation is a party if:
(A) shareholder approval is required for the merger by IC 23-1-40-3 or the articles of incorporation; and
(B) the shareholder is entitled to vote on the merger.
(2) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan.
(3) Consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one (1) year after the date of sale.
(4) The approval of a control share acquisition under IC 23-1-42.
(5) Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares.
(b) This section does not apply to the holders of shares of any class or series if, on the date fixed to determine the shareholders entitled to receive notice of and vote at the meeting of shareholders at which the merger, plan of share exchange, or sale or exchange of property is to be acted on, the shares of that class or series were a covered security under Section 18(b)(1)(A) or 18(b)(1)(B) of the

Securities Act of 1933, as amended.
(c) The articles of incorporation as originally filed or any amendment to the articles of incorporation may limit or eliminate the right to dissent and obtain payment for any class or series of preferred shares. However, any limitation or elimination contained in an amendment to the articles of incorporation that limits or eliminates the right to dissent and obtain payment for any shares:
(1) that are outstanding immediately before the effective date of the amendment; or
(2) that the corporation is or may be required to issue or sell after the effective date of the amendment under any exchange or other right existing immediately before the effective date of the amendment;
does not apply to any corporate action that becomes effective within one (1) year of the effective date of the amendment if the action would otherwise afford the right to dissent and obtain payment.
(d) A shareholder:
(1) who is entitled to dissent and obtain payment for the shareholder's shares under this chapter; or
(2) who would be so entitled to dissent and obtain payment but for the provisions of subsection (b);
may not challenge the corporate action creating (or that, but for the provisions of subsection (b), would have created) the shareholder's entitlement.
(e) Subsection (d) does not apply to a corporate action that was approved by less than unanimous consent of the voting shareholders under IC 23-1-29-4.5(b) if both of the following apply:
(1) The challenge to the corporate action is brought by a shareholder who did not consent and as to whom notice of the approval of the corporate action was not effective at least ten (10) days before the corporate action was effected.
(2) The proceeding challenging the corporate action is commenced not later than ten (10) days after notice of the approval of the corporate action is effective as to the shareholder bringing the proceeding.
As added by P.L.149-1986, SEC.28. Amended by P.L.107-1987, SEC.19; P.L.133-2009, SEC.39.

IC 23-1-44-9
Dissenters' rights of beneficial shareholder
Sec. 9. (a) A record shareholder may assert dissenters' rights as to fewer than all the shares registered in the shareholder's name only if the shareholder dissents with respect to all shares beneficially owned by any one (1) person and notifies the corporation in writing of the name and address of each person on whose behalf the shareholder asserts dissenters' rights. The rights of a partial dissenter under this subsection are determined as if the shares as to which the shareholder dissents and the shareholder's other shares were registered in the names of different shareholders.
(b) A beneficial shareholder may assert dissenters' rights as to

shares held on the shareholder's behalf only if:
(1) the beneficial shareholder submits to the corporation the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and
(2) the beneficial shareholder does so with respect to all the beneficial shareholder's shares or those shares over which the beneficial shareholder has power to direct the vote.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-10
Proposed action creating dissenters' rights; notice
Sec. 10. (a) If proposed corporate action creating dissenters' rights under section 8 of this chapter is submitted to a vote at a shareholders' meeting, the meeting notice must state that shareholders are or may be entitled to assert dissenters' rights under this chapter.
(b) If corporate action creating dissenters' rights under section 8 of this chapter is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in section 12 of this chapter.
As added by P.L.149-1986, SEC.28. Amended by P.L.107-1987, SEC.20.

IC 23-1-44-11
Proposed action creating dissenters' rights; assertion of dissenters' rights
Sec. 11. (a) If proposed corporate action creating dissenters' rights under section 8 of this chapter is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters' rights:
(1) must deliver to the corporation before the vote is taken written notice of the shareholder's intent to demand payment for the shareholder's shares if the proposed action is effectuated; and
(2) must not vote the shareholder's shares in favor of the proposed action.
(b) A shareholder who does not satisfy the requirements of subsection (a) is not entitled to payment for the shareholder's shares under this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-12
Dissenters' notice; contents
Sec. 12. (a) If proposed corporate action creating dissenters' rights under section 8 of this chapter is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders who satisfied the requirements of section 11 of this chapter.
(b) The dissenters' notice must be sent no later than ten (10) days

after approval by the shareholders, or if corporate action is taken without approval by the shareholders, then ten (10) days after the corporate action was taken. The dissenters' notice must:
(1) state where the payment demand must be sent and where and when certificates for certificated shares must be deposited;
(2) inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;
(3) supply a form for demanding payment that includes the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action and requires that the person asserting dissenters' rights certify whether or not the person acquired beneficial ownership of the shares before that date;
(4) set a date by which the corporation must receive the payment demand, which date may not be fewer than thirty (30) nor more than sixty (60) days after the date the subsection (a) notice is delivered; and
(5) be accompanied by a copy of this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-13
Demand for payment and deposit of shares by shareholder
Sec. 13. (a) A shareholder sent a dissenters' notice described in IC 23-1-42-11 or in section 12 of this chapter must demand payment, certify whether the shareholder acquired beneficial ownership of the shares before the date required to be set forth in the dissenter's notice under section 12(b)(3) of this chapter, and deposit the shareholder's certificates in accordance with the terms of the notice.
(b) The shareholder who demands payment and deposits the shareholder's shares under subsection (a) retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed corporate action.
(c) A shareholder who does not demand payment or deposit the shareholder's share certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for the shareholder's shares under this chapter and is considered, for purposes of this article, to have voted the shareholder's shares in favor of the proposed corporate action.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-14
Uncertificated shares; restriction on transfer; dissenters' rights
Sec. 14. (a) The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions released under section 16 of this chapter.
(b) The person for whom dissenters' rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed

corporate action.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-15
Payment to dissenter
Sec. 15. (a) Except as provided in section 17 of this chapter, as soon as the proposed corporate action is taken, or, if the transaction did not need shareholder approval and has been completed, upon receipt of a payment demand, the corporation shall pay each dissenter who complied with section 13 of this chapter the amount the corporation estimates to be the fair value of the dissenter's shares.
(b) The payment must be accompanied by:
(1) the corporation's balance sheet as of the end of a fiscal year ending not more than sixteen (16) months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;
(2) a statement of the corporation's estimate of the fair value of the shares; and
(3) a statement of the dissenter's right to demand payment under section 18 of this chapter.
As added by P.L.149-1986, SEC.28. Amended by P.L.107-1987, SEC.21.

IC 23-1-44-16
Failure to take action; return of certificates; new action by corporation
Sec. 16. (a) If the corporation does not take the proposed action within sixty (60) days after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.
(b) If after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissenters' notice under section 12 of this chapter and repeat the payment demand procedure.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-17
Withholding payment by corporation; corporation's estimate of fair value; after-acquired shares
Sec. 17. (a) A corporation may elect to withhold payment required by section 15 of this chapter from a dissenter unless the dissenter was the beneficial owner of the shares before the date set forth in the dissenters' notice as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action.
(b) To the extent the corporation elects to withhold payment under subsection (a), after taking the proposed corporate action, it shall estimate the fair value of the shares and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of the dissenter's

demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares and a statement of the dissenter's right to demand payment under section 18 of this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-18
Dissenters' estimate of fair value; demand for payment; waiver
Sec. 18. (a) A dissenter may notify the corporation in writing of the dissenter's own estimate of the fair value of the dissenter's shares and demand payment of the dissenter's estimate (less any payment under section 15 of this chapter), or reject the corporation's offer under section 17 of this chapter and demand payment of the fair value of the dissenter's shares, if:
(1) the dissenter believes that the amount paid under section 15 of this chapter or offered under section 17 of this chapter is less than the fair value of the dissenter's shares;
(2) the corporation fails to make payment under section 15 of this chapter within sixty (60) days after the date set for demanding payment; or
(3) the corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within sixty (60) days after the date set for demanding payment.
(b) A dissenter waives the right to demand payment under this section unless the dissenter notifies the corporation of the dissenter's demand in writing under subsection (a) within thirty (30) days after the corporation made or offered payment for the dissenter's shares.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-19
Court proceeding to determine fair value; judicial appraisal
Sec. 19. (a) If a demand for payment under IC 23-1-42-11 or under section 18 of this chapter remains unsettled, the corporation shall commence a proceeding within sixty (60) days after receiving the payment demand and petition the court to determine the fair value of the shares. If the corporation does not commence the proceeding within the sixty (60) day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.
(b) The corporation shall commence the proceeding in the circuit or superior court of the county where a corporation's principal office (or, if none in Indiana, its registered office) is located. If the corporation is a foreign corporation without a registered office in Indiana, it shall commence the proceeding in the county in Indiana where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.
(c) The corporation shall make all dissenters (whether or not residents of this state) whose demands remain unsettled parties to the proceeding as in an action against their shares and all parties must be served with a copy of the petition. Nonresidents may be served by

registered or certified mail or by publication as provided by law.
(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) is plenary and exclusive. The court may appoint one (1) or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.
(e) Each dissenter made a party to the proceeding is entitled to judgment:
(1) for the amount, if any, by which the court finds the fair value of the dissenter's shares, plus interest, exceeds the amount paid by the corporation; or
(2) for the fair value, plus accrued interest, of the dissenter's after-acquired shares for which the corporation elected to withhold payment under section 17 of this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-20
Costs; fees; attorney's fees
Sec. 20. (a) The court in an appraisal proceeding commenced under section 19 of this chapter shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against such parties and in such amounts as the court finds equitable.
(b) The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:
(1) against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of sections 10 through 18 of this chapter; or
(2) against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.
(c) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated and that the fees for those services should not be assessed against the corporation, the court may award to these counsel reasonable fees to be paid out of the amounts awarded the dissenters who were benefited.
As added by P.L.149-1986, SEC.28.



CHAPTER 45. VOLUNTARY DISSOLUTION

IC 23-1-45-2
Proposal for dissolution; notice; adoption by shareholders
Sec. 2. (a) A corporation's board of directors may propose dissolution for submission to the shareholders.
(b) For a proposal to dissolve to be adopted:
(1) the board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and
(2) the shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (e).
(c) The board of directors may condition its submission of the proposal for dissolution on any basis.
(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 23-1-29-5. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolving the corporation.
(e) Unless the articles of incorporation or the board of directors (acting under subsection (c)) require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on that proposal.
(f) After a proposal for dissolution is adopted, the corporation shall give the notices required by IC 6-8.1-10-9, IC 22-4-32-23, and IC 32-34-1-25.
As added by P.L.149-1986, SEC.29. Amended by P.L.107-1987,

SEC.22; P.L.145-1988, SEC.6; P.L.31-1995, SEC.4; P.L.2-2002, SEC.73.

IC 23-1-45-3
Filing of articles of dissolution; date of dissolution
Sec. 3. (a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state for filing articles of dissolution setting forth the following:
(1) The name of the corporation.
(2) The date dissolution was authorized.
(3) If dissolution was approved by the shareholders:
(A) the number of votes entitled to be cast on the proposal to dissolve; and
(B) either the total number of votes cast for and against dissolution or the total number of undisputed votes cast for dissolution and a statement that the number cast for dissolution was sufficient for approval.
If voting by voting groups is required, the information required by this subdivision shall be separately provided for each voting group entitled to vote separately on the plan to dissolve.
(b) A corporation is dissolved upon the effective date of its articles of dissolution.
As added by P.L.149-1986, SEC.29.

IC 23-1-45-4
Revocation of dissolution
Sec. 4. (a) A corporation may revoke its dissolution within one hundred twenty (120) days of its effective date.
(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action by the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.
(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:
(1) the name of the corporation;
(2) the effective date of the dissolution that was revoked;
(3) the date that the revocation of dissolution was authorized;
(4) if the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;
(5) if the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and
(6) if shareholder action was required to revoke the dissolution, the information required by section 3(a)(3) of this chapter.
(d) Unless a delayed effective date is specified, revocation of dissolution is effective when articles of revocation of dissolution are

filed.
(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.
As added by P.L.149-1986, SEC.29.

IC 23-1-45-5
Continuance of corporate existence; winding up affairs; effect of dissolution
Sec. 5. (a) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:
(1) collecting its assets;
(2) disposing of its properties that will not be distributed in kind to its shareholders;
(3) discharging or making provision for discharging its liabilities;
(4) distributing its remaining property among its shareholders according to their interests; and
(5) doing every other act necessary to wind up and liquidate its business and affairs.
(b) Dissolution of a corporation does not:
(1) transfer title to the corporation's property;
(2) prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;
(3) subject its directors or officers to standards of conduct different from those prescribed in IC 23-1-33 through IC 23-1-37;
(4) change:
(A) quorum or voting requirements for its board of directors or shareholders;
(B) provisions for selection, resignation, or removal of its directors, or officers, or both; or
(C) provisions for amending its bylaws;
(5) prevent commencement of a proceeding by or against the corporation in its corporate name;
(6) abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or
(7) terminate the authority of the registered agent of the corporation.
As added by P.L.149-1986, SEC.29.

IC 23-1-45-6
Disposition of known claims; procedure
Sec. 6. (a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.
(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The

written notice must:
(1) specify the amount that the dissolved corporation believes will satisfy the claim;
(2) inform the creditor that it has the right to dispute the amount of the claim and describe the procedure for disputing the amount of the claim;
(3) provide a mailing address where a dispute of the amount of the claim may be sent;
(4) state the deadline, which may not be fewer than sixty (60) days after the effective date of the written notice, by which the dissolved corporation must receive the dispute of the amount of the claim; and
(5) state that the claim will be fixed at the amount specified by the dissolved corporation if a dispute of the amount of the claim is not received by the deadline.
(c) If the amount of the claim is disputed, the claimant must notify the dissolved corporation of the dispute by the deadline. If the dissolved corporation rejects the disputed amount, the claimant must commence a proceeding to enforce the claim within ninety (90) days after the effective date of the dissolved corporation's rejection notice.
(d) The amount of the claim is fixed if:
(1) the claimant does not notify the dissolved corporation by the deadline; or
(2) the claimant who has notified the dissolved corporation of a dispute and has received a rejection notice does not commence a proceeding within ninety (90) days from the effective date of the rejection notice.
(e) Regardless of a dispute in the amount of the claim, the dissolved corporation must tender to the claimant the amount of the claim as set forth by the dissolved corporation in the notice of claim within thirty (30) days after the earliest of the following dates:
(1) The date that the claim becomes fixed.
(2) The date that the claimant commences the proceeding to enforce the claim.
(f) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.
As added by P.L.149-1986, SEC.29.

IC 23-1-45-7
Notice of dissolution; claims against dissolved corporation
Sec. 7. (a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.
(b) The notice must:
(1) be published one (1) time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in Indiana, its registered office) is or was last located;
(2) describe the information that must be included in a claim

and provide a mailing address where the claim may be sent; and
(3) state that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within two (2) years after the publication of the notice.
(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim within two (2) years after the publication date of the newspaper notice:
(1) A claimant who did not receive written notice under section 6 of this chapter.
(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on.
(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.
(d) A claim may be enforced under this section:
(1) against the dissolved corporation, to the extent of its undistributed assets; or
(2) if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder.
As added by P.L.149-1986, SEC.29. Amended by P.L.75-1990, SEC.3.



CHAPTER 46. ADMINISTRATIVE DISSOLUTION

IC 23-1-46-2
Procedure for dissolution; winding up affairs; authority of registered agent
Sec. 2. (a) If the secretary of state determines that one (1) or more grounds exist under section 1 of this chapter for dissolving a corporation, the secretary of state shall serve the corporation with written notice of the determination under IC 23-1-24-4.
(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty (60) days after service of the notice is perfected under IC 23-1-24-4, the secretary of state shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the corporation under IC 23-1-24-4.
(c) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under IC 6-8.1-10-9 and IC 23-1-45-5 and notify claimants under IC 23-1-45-6 and IC 23-1-45-7.
(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.
As added by P.L.149-1986, SEC.30. Amended by P.L.73-1988, SEC.2.

IC 23-1-46-3 Reinstatement
Sec. 3. (a) A corporation administratively dissolved under section 2 of this chapter may apply to the secretary of state for reinstatement. The application must:
(1) recite the name of the corporation and the effective date of its administrative dissolution;
(2) state that the ground or grounds for dissolution either did not exist or have been eliminated;
(3) state that the corporation's name satisfies the requirements of IC 23-1-23-1; and
(4) contain a certificate from the department of state revenue reciting that all taxes owed by the corporation have been paid.
(b) If the secretary of state determines that the application contains the information required by subsection (a) and that the information is correct, the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under IC 23-1-24-4.
(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.
As added by P.L.149-1986, SEC.30. Amended by P.L.107-1987, SEC.23.

IC 23-1-46-4
Denial of application for reinstatement; notice; appeal
Sec. 4. (a) If the secretary of state denies a corporation's application for reinstatement following administrative dissolution, the secretary of state shall serve the corporation under IC 23-1-24-4 with a written notice that explains the reason or reasons for denial.
(b) The corporation may appeal the denial of reinstatement to the circuit or superior court of the county where the corporation's principal office (or, if none in Indiana, its registered office) is located within thirty (30) days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the corporation's application for reinstatement, and the secretary of state's notice of denial.
(c) The court may order the secretary of state to reinstate the dissolved corporation or may take other action the court considers appropriate.
(d) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.149-1986, SEC.30.



CHAPTER 47. JUDICIAL DISSOLUTION

IC 23-1-47-2
Venue; parties; preservation of corporate assets
Sec. 2. (a) Venue for a proceeding by the attorney general to dissolve a corporation lies in Marion County. Venue for a proceeding brought by any other party named in section 1 of this chapter lies in the county where a corporation's principal office (or, if none in Indiana, its registered office) is or was last located.
(b) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.
(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.
As added by P.L.149-1986, SEC.31.
IC 23-1-47-3
Receivers and custodians
Sec. 3. (a) A court in a judicial proceeding brought to dissolve a corporation may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.
(b) The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in Indiana) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.
(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:
(1) the receiver:
(A) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and
(B) may sue and defend in the receiver's own name as receiver of the corporation in all courts of this state; and
(2) the custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.
(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.
(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.
As added by P.L.149-1986, SEC.31.

IC 23-1-47-4
Decree of dissolution; winding up affairs
Sec. 4. (a) If, after a hearing, the court determines that one (1) or more grounds for judicial dissolution described in section 1 of this chapter exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state, who shall file it.
(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and

affairs in accordance with IC 6-8.1-10-9 and IC 23-1-45-5 and the notification of claimants in accordance with IC 23-1-45-6 and IC 23-1-45-7.
As added by P.L.149-1986, SEC.31. Amended by P.L.73-1988, SEC.3.



CHAPTER 48. DEPOSIT OF ASSETS OF DISSOLVED CORPORATION



CHAPTER 49. CERTIFICATE OF AUTHORITY OF FOREIGN CORPORATIONS

IC 23-1-49-3
Application for certificate; contents; certificate of existence from foreign state or country
Sec. 3. (a) A foreign corporation may apply for a certificate of authority to transact business in Indiana by delivering an application to the secretary of state for filing. The application must set forth:
(1) the name of the foreign corporation or, if its name is unavailable for use in Indiana, a corporate name that satisfies the requirements of section 6 of this chapter;
(2) the name of the state or country under whose law it is incorporated;
(3) its date of incorporation and period of duration;
(4) the street address of its principal office;
(5) the address of its registered office in Indiana and the name of its registered agent at that office; and
(6) the names and usual business addresses of its current directors and officers.
(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated.
As added by P.L.149-1986, SEC.33.
IC 23-1-49-4
Amended certificate of authority
Sec. 4. (a) A foreign corporation authorized to transact business in Indiana must obtain an amended certificate of authority from the secretary of state if it:
(1) changes its corporate name;
(2) changes the period of its duration;
(3) changes the state or country of its incorporation; or
(4) converts to a different form of entity.
(b) The requirements of section 3 of this chapter for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.
As added by P.L.149-1986, SEC.33. Amended by P.L.130-2006, SEC.19.

IC 23-1-49-5
Rights under certificate of authority
Sec. 5. (a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in Indiana subject, however, to the right of the state to revoke the certificate as provided in this article.
(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this article is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.
(c) This article does not authorize Indiana to regulate the organization or internal affairs of a foreign corporation authorized to transact business in Indiana.
As added by P.L.149-1986, SEC.33.

IC 23-1-49-6
Corporate name
Sec. 6. (a) If the corporate name of a foreign corporation does not satisfy the requirements of IC 23-1-23-1, the foreign corporation, to obtain or maintain a certificate of authority to transact business in Indiana:
(1) may add the word "corporation", "incorporated", "company", or "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", to its corporate name for use in Indiana; or
(2) may use a fictitious name to transact business in Indiana if its real name is unavailable and it delivers to the secretary of state for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.
(b) Except as authorized by subsections (c) and (d), the corporate name (including a fictitious name) of a foreign corporation must be distinguishable upon the records of the secretary of state from:
(1) the corporate name of a corporation incorporated or authorized to transact business in Indiana;
(2) a corporate name reserved or registered under IC 23-1-23-2

or IC 23-1-23-3;
(3) the fictitious name of another foreign corporation authorized to transact business in Indiana; and
(4) the corporate name of a not-for-profit corporation incorporated or authorized to transact business in Indiana.
(c) A foreign corporation may apply to the secretary of state for authorization to use in Indiana the name of another corporation (incorporated or authorized to transact business in Indiana) that is not distinguishable upon the secretary of state's records from the name applied for. The secretary of state shall authorize use of the name applied for if:
(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the secretary of state to change its name to a name that is distinguishable upon the records of the secretary of state from the name of the applying corporation; or
(2) the applicant delivers to the secretary of state a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in Indiana.
(d) A foreign corporation may use in Indiana the name (including the fictitious name) of another domestic or foreign corporation that is used in Indiana if the other corporation is incorporated or authorized to transact business in Indiana and the foreign corporation:
(1) has merged with the other corporation;
(2) has been formed by reorganization of the other corporation; or
(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.
(e) If a foreign corporation authorized to transact business in Indiana changes its corporate name to one that does not satisfy the requirements of IC 23-1-23-1, it may not transact business in Indiana under the changed name until it adopts a name satisfying the requirements of IC 23-1-23-1 and obtains an amended certificate of authority under section 4 of this chapter.
As added by P.L.149-1986, SEC.33.

IC 23-1-49-7
Registered office and registered agent
Sec. 7. Each foreign corporation authorized to transact business in Indiana must continuously maintain in Indiana:
(1) a registered office; and
(2) a registered agent, who may be:
(A) an individual who resides in Indiana and whose business office is identical with the registered office;
(B) a domestic corporation or not-for-profit domestic corporation whose business office is identical with the registered office; or
(C) a foreign corporation or foreign not-for-profit

corporation authorized to transact business in Indiana whose business office is identical with the registered office.
As added by P.L.149-1986, SEC.33.

IC 23-1-49-8
Change in registered office or registered agent
Sec. 8. (a) A foreign corporation authorized to transact business in Indiana may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:
(1) its name;
(2) the street address of its current registered office;
(3) if the current registered office is to be changed, the street address of its new registered office;
(4) the name of its current registered agent;
(5) if the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent or a representation that the new registered agent has consented (either on the statement or attached to it) to the appointment; and
(6) that after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.
(b) If a registered agent changes the street address of the agent's business office, the registered agent may change the street address of the registered office of any foreign corporation that the registered agent serves by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement of change that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.
As added by P.L.149-1986, SEC.33. Amended by P.L.107-1987, SEC.25.

IC 23-1-49-9
Resignation of registered agent
Sec. 9. (a) The registered agent of a foreign corporation may resign the agency appointment by signing and delivering to the secretary of state for filing as described in IC 23-1-18 a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office if not discontinued. The secretary of state shall mail one (1) copy to the foreign corporation at its principal office address shown in its most recent annual report.
(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.
As added by P.L.149-1986, SEC.33. Amended by P.L.228-1995,

SEC.10.

IC 23-1-49-10
Service of process or notice on foreign corporation
Sec. 10. (a) The registered agent of a foreign corporation authorized to transact business in Indiana is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.
(b) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation or other executive officer, as that term is used in Trial Rule 4.6(A)(1), at its principal office shown in its application for a certificate of authority or in its most recent annual report if the foreign corporation:
(1) has no registered agent or its registered agent cannot with reasonable diligence be served;
(2) has withdrawn from transacting business in Indiana under IC 23-1-50; or
(3) has had its certificate of authority revoked under IC 23-1-51-2.
(c) Service is perfected under subsection (b) at the earliest of:
(1) the date the foreign corporation receives the mail;
(2) the date shown on the return receipt, if signed on behalf of the foreign corporation; or
(3) five (5) days after its deposit in the United States mail, if mailed postpaid and correctly addressed.
(d) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.
As added by P.L.149-1986, SEC.33.



CHAPTER 50. WITHDRAWAL OF FOREIGN CORPORATIONS

IC 23-1-50-2
Application for certificate of withdrawal
Sec. 2. A foreign corporation authorized to transact business in Indiana may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth:
(1) the name of the foreign corporation and the name of the state or country under whose law it is incorporated;
(2) that it is not transacting business in Indiana and that it surrenders its authority to transact business in Indiana;
(3) that it revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in Indiana;
(4) a mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (3); and
(5) a commitment to notify the secretary of state in the future of any change in its mailing address.
As added by P.L.149-1986, SEC.34.

IC 23-1-50-3
Service of process after withdrawal of corporation
Sec. 3. After the withdrawal of the corporation is effective, service of process on the secretary of state under this chapter is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth in its application for withdrawal.
As added by P.L.149-1986, SEC.34.



CHAPTER 51. REVOCATION OF CERTIFICATE OF AUTHORITY OF FOREIGN CORPORATIONS

IC 23-1-51-2
Procedure for revocation; service of process after revocation
Sec. 2. (a) If the secretary of state determines that one (1) or more grounds exist under section 1 of this chapter for revocation of a certificate of authority, the secretary of state shall, under IC 23-1-49-10, serve the foreign corporation with written notice of the determination.
(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty (60) days after service of the notice is perfected under IC 23-1-49-10, the secretary of state may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation

under IC 23-1-49-10.
(c) The authority of a foreign corporation to transact business in Indiana ceases on the date shown on the certificate revoking its certificate of authority.
(d) The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to transact business in Indiana. Service of process on the secretary of state under this subsection is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.
(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.
As added by P.L.149-1986, SEC.35.

IC 23-1-51-3
Appeal
Sec. 3. (a) A foreign corporation may appeal the secretary of state's revocation of its certificate of authority to the circuit or superior court of the county in which its registered office is located within thirty (30) days after service of the certificate of revocation is perfected under IC 23-1-49-10. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the secretary of state's certificate of revocation.
(b) The court may order the secretary of state to reinstate the certificate of authority or may take any other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.149-1986, SEC.35.



CHAPTER 52. RECORDS

IC 23-1-52-2
Shareholder's right to inspect and copy records
Sec. 2. (a) Subject to section 3(c) of this chapter, a shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in section 1(e) of this chapter if the shareholder gives the corporation written notice of the shareholder's demand at least five (5) business days before the date on which the shareholder wishes to inspect and copy. (b) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (c) and gives the corporation written notice of the shareholder's demand at least five (5) business days before the date on which the shareholder wishes to inspect and copy:
(1) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (a).
(2) Accounting records of the corporation.
(3) The record of shareholders.
(c) A shareholder may inspect and copy the records identified in subsection (b) only if:
(1) the shareholder's demand is made in good faith and for a proper purpose;
(2) the shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect; and
(3) the records are directly connected with the shareholder's purpose.
(d) The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.
(e) This section does not affect:
(1) the right of a shareholder to inspect records under IC 23-1-30-1 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or
(2) the power of a court, independently of this article, to compel the production of corporate records for examination.
As added by P.L.149-1986, SEC.36.

IC 23-1-52-3
Inspection by agent or attorney; copies; costs; list of shareholders
Sec. 3. (a) A shareholder's agent or attorney, if authorized in writing, has the same inspection and copying rights as the shareholder represented.
(b) The right to copy records under section 2 of this chapter includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.
(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.
(d) The corporation may comply with a shareholder's demand to inspect the record of shareholders under section 2(b)(3) of this

chapter by providing the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.
As added by P.L.149-1986, SEC.36.

IC 23-1-52-4
Court order for inspection and copying; costs; restrictions
Sec. 4. (a) If a corporation does not allow a shareholder who complies with section 2(a) of this chapter to inspect and copy any records required by that subsection to be available for inspection, the circuit or superior court of the county where the corporation's principal office (or, if none in Indiana, its registered office) is located may order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.
(b) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with sections 2(b) and 2(c) of this chapter may apply to the circuit or superior court in the county where the corporation's principal office (or, if none in Indiana, its registered office) is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.
(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's costs (including reasonable counsel fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.
(d) If the court orders inspection and copying of the records demanded, it shall impose the restrictions provided by section 5 of this chapter on the use and distribution of the records by the demanding shareholder.
As added by P.L.149-1986, SEC.36.

IC 23-1-52-5
Use and distribution of information
Sec. 5. (a) The use and distribution of any information acquired from records inspected or copied under the rights granted by this chapter or by IC 23-1-30-1 are restricted solely to the proper purpose described with particularity under section 2(c) of this chapter.
(b) This section applies whether the use and distribution are by the shareholder, the shareholder's agent or attorney, or any person who obtains the information (directly or indirectly) from the shareholder or agent or attorney.
(c) The shareholder, the shareholder's agent or attorney, and any other person who obtains the information shall use reasonable care to ensure that the restrictions imposed by this section are observed.
As added by P.L.149-1986, SEC.36.



CHAPTER 53. REPORTS

IC 23-1-53-2
Repealed
(Repealed by P.L.133-2009, SEC.42.)

IC 23-1-53-3
Biennial reports
Sec. 3. (a) Each domestic corporation and each foreign corporation authorized to transact business in Indiana shall deliver a biennial report to the secretary of state for filing that sets forth:
(1) the name of the corporation and the state or country under whose law it is incorporated;
(2) the address of its registered office and the name of its registered agent at that office in Indiana;
(3) the address of its principal office; and
(4) the names and business addresses of its directors, secretary, and the highest executive officer of the corporation.
(b) Information in the biennial report must be current as of the date the biennial report is executed on behalf of the corporation.
(c) The first biennial report must be delivered to the secretary of state in the second year following the calendar year in which a

domestic corporation was incorporated or a foreign corporation was authorized to transact business. Except as provided in subsection (d), the biennial report is due during the same month as the month in which the corporation was incorporated or authorized to transact business.
(d) If the secretary of state, in cooperation with the department of state revenue, allows a domestic corporation to file a biennial report at the same time the corporation files its adjusted gross income tax return under section 4 of this chapter, the biennial report of the corporation is due when the domestic corporation's adjusted gross income tax return is due under IC 6-3.
(e) Subsequent biennial reports must be delivered to the secretary of state every second year following the year in which the last biennial report was filed. The secretary of state may accept reports during the two (2) months before the month that they are due.
(f) If a biennial report does not contain the information required by this section, the secretary of state shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the secretary of state within thirty (30) days after the effective date of notice, it is deemed to be timely filed.
As added by P.L.149-1986, SEC.37. Amended by P.L.107-1987, SEC.28; P.L.96-1993, SEC.2; P.L.228-1995, SEC.11; P.L.11-1996, SEC.12.

IC 23-1-53-4
Filing biennial report at same time as adjusted gross income tax return
Sec. 4. (a) The secretary of state in cooperation with the department of state revenue may provide for the filing of a biennial report by a domestic corporation at the same time the domestic corporation files an adjusted gross income tax return.
(b) As provided in subsection (a), a domestic corporation may file a biennial report with the department of state revenue at the same time the corporation files an adjusted gross income tax return. However, a domestic corporation retains the option of filing the biennial report directly with the secretary of state. The biennial report must in any case meet the requirements of IC 23-1-53-3.
(c) A biennial report filed under this section is delivered to the office of the secretary of state for filing for purposes of this article when it is delivered to the department of state revenue.
(d) The department of state revenue shall forward all biennial reports filed under this chapter to the office of the secretary of state.
(e) The department of state revenue in cooperation with the office of the secretary of state shall prescribe and furnish a form for a biennial report filed under this chapter.
(f) If for any reason a domestic corporation does not file an adjusted gross income tax return, it shall file a biennial report with the secretary of state at a time prescribed by the office of secretary

of state.
As added by P.L.228-1995, SEC.12.



CHAPTER 54. MISCELLANEOUS PROVISIONS

IC 23-1-54-3
Indiana business law survey commission
Sec. 3. (a) The Indiana business law survey commission is established for the purpose of considering recommendations to the general assembly, from time to time, concerning amendments to this article, IC 23-17, or any other corporation, limited liability company, or partnership laws, or new or additional legislation affecting corporations, limited liability companies, partnerships, or other business entities (domestic or foreign) authorized to do business or doing business in Indiana.
(b) The commission consists of fourteen (14) members, appointed by the governor, who shall serve without compensation and without reimbursement for expenses. The secretary of state also shall serve as an ex officio member.
(c) The commission shall conduct its proceedings and affairs according to such rules as it may prescribe.
(d) The commission may publish official comments.
As added by P.L.145-1988, SEC.9. Amended by P.L.226-1989, SEC.3; P.L.179-1991, SEC.26; P.L.8-1993, SEC.306; P.L.130-2006, SEC.20.



CHAPTER 55. INTENTION TO SELL SEXUALLY EXPLICIT MATERIALS

IC 23-1-55-2
Registration of the intent to offer for sale or to sell sexually explicit materials
Sec. 2. A person (as defined in IC 35-31.5-2-234) that intends to offer for sale or sell sexually explicit materials shall register with the secretary of state the intent to offer for sale or sell sexually explicit materials and provide a statement detailing the types of materials that the person intends to offer for sale or sell.
As added by P.L.92-2008, SEC.1. Amended by P.L.114-2012, SEC.46.

IC 23-1-55-3
Notification of registration to local officials
Sec. 3. (a) As used in this section, "local officials of the county" refer to all of the following:
(1) The county executive.
(2) If a person described in section 2 of this chapter intends to locate in a municipality, the executive of the municipality.
(3) A local entity that supervises a zoning board in the county.
(b) After receiving a registration described in section 2 of this chapter, the secretary of state shall notify the local officials of the county in which a person described in section 2 of this chapter intends to offer for sale or sell sexually explicit materials of the registration filed under section 2 of this chapter.
As added by P.L.92-2008, SEC.1.






ARTICLE 1.5. PROFESSIONAL CORPORATIONS

CHAPTER 1. DEFINITIONS

IC 23-1.5-1-2
"Accounting professional"
Sec. 2. "Accounting professional" means an individual who is licensed as:
(1) a certified public accountant under IC 25-2.1-3;
(2) a public accountant under IC 25-2.1-6; or
(3) an accounting practitioner under IC 25-2.1-6.
As added by P.L.239-1983, SEC.1. Amended by P.L.30-1993, SEC.2.

IC 23-1.5-1-3
"Architectural or engineering professional"
Sec. 3. "Architectural or engineering professional" means an individual who is registered as:
(1) an architect under IC 25-4-1;
(2) a landscape architect under IC 25-4-2;
(3) a professional engineer under IC 25-31-1; or
(4) a land surveyor under IC 25-21.5.
As added by P.L.239-1983, SEC.1. Amended by P.L.23-1991, SEC.5.

IC 23-1.5-1-4
"Attorney"
Sec. 4. "Attorney" means an individual in good standing admitted to the practice of law in Indiana.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-1-5
"Bureau"
Sec. 5. "Bureau" means the following:
(1) In the case of:
(A) an accounting professional;
(B) an architectural professional;
(C) an engineering professional;
(D) a health care professional;
(E) a real estate professional; or
(F) a veterinarian;
the Indiana professional licensing agency established by IC 25-1-5-3.
(2) In the case of an attorney, the state board of law examiners. As added by P.L.239-1983, SEC.1. Amended by P.L.132-1984, SEC.1; P.L.169-1985, SEC.19; P.L.229-1995, SEC.1; P.L.1-2006, SEC.406.

IC 23-1.5-1-5.4
"Charitable remainder annuity trust"
Sec. 5.4. "Charitable remainder annuity trust" has the meaning set forth in Section 664(d)(1) of the Internal Revenue Code.
As added by P.L.172-1996, SEC.1.

IC 23-1.5-1-5.6
"Charitable remainder unitrust"
Sec. 5.6. "Charitable remainder unitrust" has the meaning set forth in Section 664(d)(2) or 664(d)(3) of the Internal Revenue Code.
As added by P.L.172-1996, SEC.2.

IC 23-1.5-1-6
"Disqualified person"
Sec. 6. "Disqualified person" means an individual, corporation, limited liability company, partnership, fiduciary, trust, association, government agency, or other entity that for any reason is or becomes ineligible under this article to own shares issued by a professional corporation. The term includes a charitable remainder unitrust or charitable remainder annuity trust that is or becomes a disqualified person for failure to comply with section 13(3) of this chapter.
As added by P.L.239-1983, SEC.1. Amended by P.L.8-1993, SEC.307; P.L.172-1996, SEC.3.

IC 23-1.5-1-7
"Foreign professional corporation"
Sec. 7. "Foreign professional corporation" means a corporation for profit organized for the purpose of rendering professional services under the law of another state or country.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-1-8
"Health care professional"
Sec. 8. "Health care professional" means an individual who is licensed, certified, or registered by a board (as defined in IC 25-1-9-1). However, the term does not include a veterinarian.
As added by P.L.239-1983, SEC.1. Amended by P.L.150-1986, SEC.1; P.L.149-1987, SEC.15; P.L.14-2002, SEC.1.

IC 23-1.5-1-9
"Licensing authority"
Sec. 9. "Licensing authority" means the following:
(1) In the case of an accounting professional, the Indiana state board of public accountancy.
(2) In the case of an architectural professional, the board of registration for architects and landscape architects. (3) In the case of an engineering professional, the state board of registration for professional engineers.
(4) In the case of an attorney, the Indiana supreme court.
(5) In the case of a health care professional, the board (as defined in IC 25-1-9-1) that issues the individual's license, certification, or registration.
(6) In the case of a veterinarian, the Indiana board of veterinary medical examiners.
(7) In the case of a land surveyor, the state board of registration for land surveyors.
(8) In the case of a real estate professional, the Indiana real estate commission.
As added by P.L.239-1983, SEC.1. Amended by P.L.137-1985, SEC.4; P.L.169-1985, SEC.20; P.L.150-1986, SEC.2; P.L.149-1987, SEC.16; P.L.23-1991, SEC.6; P.L.33-1993, SEC.8; P.L.229-1995, SEC.2; P.L.24-1999, SEC.1; P.L.82-2000, SEC.1; P.L.14-2002, SEC.2.

IC 23-1.5-1-10
"Professional corporation"
Sec. 10. "Professional corporation" means:
(1) a corporation for profit organized under this article; or
(2) a foreign corporation admitted to do business under this article.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-1-11
"Professional service"
Sec. 11. "Professional service" means any type of service that may be legally performed only by:
(1) an accounting professional;
(2) an architectural or engineering professional;
(3) an attorney;
(4) a health care professional;
(5) a veterinarian; or
(6) a real estate professional.
As added by P.L.239-1983, SEC.1. Amended by P.L.229-1995, SEC.3.

IC 23-1.5-1-12
"Qualified person"
Sec. 12. "Qualified person" means an individual, general partnership, professional corporation, or trustee of a qualified trust that is eligible under this article to own shares issued by a professional corporation.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-1-13
"Qualified trust"
Sec. 13. "Qualified trust" means one (1) of the following: (1) A trust of which the entire beneficial ownership is owned by a qualified person and the trustee is a qualified person.
(2) A voting trust established under IC 23-1-31, if the beneficial owner of any shares on deposit and the trustee of the voting trust are qualified persons.
(3) A charitable remainder unitrust or charitable remainder annuity trust that complies with each of the following conditions:
(A) Has one (1) or more current income recipients, all of whom are qualified persons.
(B) Has a trustee or an independent special trustee who:
(i) is a qualified person; and
(ii) has exclusive authority over the shares of the professional corporation while the shares are held in the trust.
(C) Has one (1) or more irrevocably designated charitable remaindermen, all of which must at all times:
(i) be domiciled; or
(ii) maintain a local chapter;
in Indiana.
(D) When distributing any assets during the term of the trust to charitable organizations, the distributions are made only to charitable organizations described in Section 170(c) of the Internal Revenue Code that:
(i) are domiciled; or
(ii) maintain a local chapter;
in Indiana.
As added by P.L.239-1983, SEC.1. Amended by P.L.149-1986, SEC.46; P.L.172-1996, SEC.4.

IC 23-1.5-1-13.5 Version a
"Real estate professional"
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 13.5. "Real estate professional" means an individual who is licensed as:
(1) a real estate salesperson under IC 25-34.1-3-3.1; or
(2) a real estate broker licensed under IC 25-34.1-3-4.1.
As added by P.L.229-1995, SEC.4.

IC 23-1.5-1-13.5 Version b
"Real estate professional"
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 13.5. "Real estate professional" means an individual who is licensed as a real estate broker licensed under IC 25-34.1-3-4.1.
As added by P.L.229-1995, SEC.4. Amended by P.L.127-2012, SEC.2.

IC 23-1.5-1-14 "Veterinarian"
Sec. 14. "Veterinarian" means an individual admitted to practice veterinary medicine under IC 25-38.1-3.
As added by P.L.239-1983, SEC.1. Amended by P.L.2-2008, SEC.47.



CHAPTER 2. ADMINISTRATIVE PROVISIONS

IC 23-1.5-2-2
Performance of administrative functions by bureaus
Sec. 2. All administrative functions, duties, and responsibilities assigned by this article to any licensing authority shall be performed by the appropriate bureau.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-2-3
Formation of professional corporations; authorization of investments; admission of foreign professional corporations
Sec. 3. (a) Except as provided in subsections (c) and (d) and IC 25-2.1-5, a professional corporation may be formed to render professional services as follows:
(1) One (1) or more accounting professionals may form a professional corporation to render services that may legally be performed only by an accounting professional.
(2) One (1) or more architectural or engineering professionals may form a professional corporation to render services that may legally be performed only by an architectural or engineering professional.
(3) One (1) or more attorneys may form a professional corporation to render services that may legally be performed only by an attorney.
(4) One (1) or more health care professionals may form a professional corporation to render services that may legally be performed only by a health care professional.
(5) One (1) or more veterinarians may form a professional corporation to render services that may legally be performed only by a veterinarian.
(6) One (1) or more real estate professionals may form a professional corporation to render services that may legally be performed only by a real estate professional.
(b) A foreign professional corporation may be admitted to render professional services in Indiana by complying with IC 23-1.5-5.
(c) A domestic professional corporation or a foreign professional corporation admitted to render professional services in Indiana:
(1) shall have at least one (1) shareholder who is licensed in Indiana; and
(2) may have at least one (1) shareholder who is licensed under the laws of another state to render similar professional services. (d) In addition to the professional services permitted by its articles of incorporation, a professional corporation may invest its funds in any type of investment not prohibited by law.
As added by P.L.239-1983, SEC.1. Amended by P.L.229-1995, SEC.5; P.L.34-1997, SEC.3; P.L.128-2001, SEC.1.

IC 23-1.5-2-4
Qualifications of directors and officers
Sec. 4. The directors of a professional corporation and all the officers other than the secretary and the treasurer must be qualified persons with respect to the corporation.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-2-5
Persons rendering professional services; licensing
Sec. 5. (a) A professional corporation may render professional services only through individuals permitted to render such services in Indiana. However, individuals who are not usually and ordinarily considered by custom and practice to be rendering professional services (such as clerks, bookkeepers, and technicians) are not required to be licensed to perform their services.
(b) A licensed individual acting in his individual capacity may render professional services, even though the individual may be a shareholder, director, officer, employee, or agent of a professional corporation.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-2-6
Liability of corporation, shareholders, and persons rendering professional services
Sec. 6. (a) An individual who renders professional services as an employee of a professional corporation is liable for any negligent or wrongful act or omission in which he personally participates to the same extent as if he rendered such services as a sole practitioner.
(b) An individual who renders professional services as an employee of a professional corporation is liable for the conduct of other employees of the professional corporation under his direction or control to the same extent a sole practitioner would be so liable.
(c) A corporation whose employees perform professional services within the scope of their employment or of their apparent authority to act for the corporation is liable to the same extent as its employees.
(d) Except as otherwise provided by statute or by rule of the licensing authority, the personal liability of a shareholder of a professional corporation is no greater in any respect than that of a shareholder of a corporation organized under IC 23-1.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-2-7
Relationship of patient or client to corporation or person

performing professional services; privileged communications
Sec. 7. (a) The relationship between an individual performing professional services as an employee of a professional corporation and a client or patient is the same as if the individual performed such services as a sole practitioner.
(b) The relationship between a professional corporation performing professional services and the client or patient is the same as between the client or patient and the individual performing the services.
(c) A privilege applicable to communications between a person rendering professional services and the person receiving such services recognized under Indiana law remains inviolate and extends to a professional corporation and its employees in all cases in which it applies to communications between an individual rendering professional services on behalf of the corporation and the person receiving such services.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-2-8
Corporate name
Sec. 8. (a) The corporate name of every professional corporation organized under this article:
(1) must include the words "Professional Services Corporation" or "Professional Corporation" or an abbreviation of these words;
(2) may not contain any word or phrase that indicates or implies any purpose or power not possessed by corporations organizable under this article; and
(3) may not contain any word or phrase that indicates that it is organized for any purpose other than that listed in the articles of incorporation.
In addition, only a professional corporation in which all shareholders are physicians licensed under IC 25-22.5 may use the term "medical" in its corporate name.
(b) A licensing authority may by rule adopt further requirements than those specified in subsection (a) as to the names of professional corporations organized under this article.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-2-9
Certificates of registration and incorporation; issuance
Sec. 9. (a) The secretary of state may issue a certificate of incorporation under this article only if a certificate of registration has first been obtained as provided by this section.
(b) Application for a certificate of registration:
(1) shall be made to the bureau in writing; and
(2) must contain the name and address of the proposed corporation and such other information as may be required by a licensing authority.
(c) Upon receipt of the application, the licensing authority shall

review the application and make such investigation of the proposed corporation as it considers necessary. If the licensing authority finds that:
(1) the directors and shareholders are properly licensed in compliance with statute and the rules of the licensing authority; and
(2) the corporation will be organized in compliance with statute and with the rules of the licensing authority;
the licensing authority shall certify to the bureau that a certificate of registration should be issued. When the bureau has received approval from the appropriate licensing authorities, the bureau shall issue, upon payment of a registration fee of twenty-five dollars ($25), a certificate of registration.
(d) The incorporators shall present the certificate of registration to the secretary of state at the time the articles of incorporation are presented for filing.
(e) The secretary of state shall issue a certificate of incorporation within sixty (60) days after the date the articles of incorporation are filed, if he finds that the articles of incorporation conform to law.
(f) After the articles of incorporation are approved, the secretary of state shall:
(1) place his endorsement on the certificate of registration; and
(2) return to the incorporators the certificate of registration and the certificate of incorporation, along with all accompanying documents.
(g) The certificate of registration takes effect upon the issuance of the certificate of incorporation by the secretary of state, and remains in effect until January 31 following the date of incorporation.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-2-10
Certificate of registration; renewal
Sec. 10. (a) The certificate of registration must be renewed biennially before January 31 of even numbered years. The holder of the certificate of registration must apply for renewal by submitting to the bureau:
(1) a written application upon a form prescribed by the bureau; and
(2) a fee of twenty dollars ($20).
(b) The licensing authority shall submit its approval to the bureau for the renewal of the certificate of registration if the licensing authority finds that the corporation has complied with:
(1) this chapter; and
(2) the rules of the licensing authority.
As added by P.L.239-1983, SEC.1. Amended by P.L.152-1988, SEC.4.

IC 23-1.5-2-11
Repealed
(Repealed by P.L.34-1997, SEC.26.)
IC 23-1.5-2-11.1
Biennial report
Sec. 11.1. A professional corporation must file a biennial report under IC 23-1.
As added by P.L.34-1997, SEC.4.



CHAPTER 3. OWNERSHIP

IC 23-1.5-3-2
Authority to purchase shares from disqualified persons
Sec. 2. A professional corporation may purchase its own shares from a disqualified person without regard to the availability of capital or earned surplus for the purchase; however, no purchase of or payment for its own shares may be made at a time when the corporation is insolvent or when the purchase or payment would make it insolvent.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-3-3
Transfer or purchase of shares from disqualified persons; procedure
Sec. 3. (a) Whenever:
(1) a shareholder of a professional corporation dies;
(2) a shareholder of a professional corporation becomes a disqualified person;
(3) a charitable remainder unitrust or charitable remainder annuity trust that holds shares of a professional corporation becomes a disqualified person; or
(4) shares of a professional corporation are transferred by operation of law or court decree to a disqualified person;
the shares of the deceased shareholder or disqualified person may be transferred to a qualified person. If the shares are not so transferred, the shares shall be purchased or redeemed by the corporation to the extent of funds that may legally be made available for the purchase, as provided in section 2 of this chapter.
(b) Within five (5) months after such death or thirty (30) days after such a disqualification or transfer, if the price and method of payment for such shares is not fixed or ascertainable by the articles of incorporation or bylaws of the corporation or by private agreement, the corporation shall make a written offer to pay for the shares at a specified price determined by the corporation to be the fair value of the shares as of the date of the death, disqualification, or transfer. The offer:
(1) shall be given to the disqualified person, which, in the case of a deceased shareholder, is the executor, administrator, or heirs at law if there is no executor or administrator; and
(2) must be accompanied by:
(A) a balance sheet of the corporation, as of the latest available date and not more than twelve (12) months before the making of the offer; and
(B) an income statement of the corporation for the twelve (12) month period ending on the date of the balance sheet.
(c) If the fair value of the shares is agreed upon between the disqualified person and the corporation within thirty (30) days after the date of the written offer from the corporation, payment for the

shares shall be made upon surrender of the certificate or certificates representing the shares:
(1) within sixty (60) days after the date of the offer; or
(2) at such other time as the parties may fix by agreement.
Upon payment of the agreed value, the disqualified person ceases to have any interest in the shares.
(d) If the disqualified person and the corporation do not agree on the fair value of the shares within thirty (30) days after the corporation's written offer, the following procedures apply:
(1) The disqualified person may make written demand within sixty (60) days after the date of the corporation's written offer that the corporation file a petition in the circuit or superior court in the county where the principal office of the corporation is located, requesting that the fair value of the shares be determined. The corporation shall file a petition under this subdivision within thirty (30) days after receipt of written demand from the disqualified person. If the corporation fails to institute the proceeding as required by this subdivision, the disqualified person may do so within sixty (60) days after delivery of the written demand to the corporation.
(2) If the corporation so elects at any time within sixty (60) days after the date of the corporation's written offer, it may file a petition for the determination of the fair value of the shares in the circuit or superior court in the county where the principal office of the corporation is located.
(3) The disqualified person shall be made a party to any proceeding under this subsection.
(4) All proceedings instituted under this subsection shall be governed by the Indiana rules of trial procedure.
(5) In a proceeding under this subsection, the court may appoint one (1) or more persons as appraisers to receive evidence and make a recommendation to the court on the question of the fair value of the shares. The appraisers have such authority as shall be specified in the appointment order of the court.
(e) In a proceeding under subsection (d), the disqualified person is entitled to judgment against the corporation for the amount of the fair value of his shares as of the date of death, disqualification, or transfer, upon surrender to the corporation of the certificate or certificates representing the shares. The court may order that the judgment be paid by the corporation in such installments as the court determines to be fair and just. The judgment may include an allowance for interest, not to exceed the legal rate of interest for judgments specified in IC 24-4.6-1-101, from the date of death, disqualification, or transfer.
(f) Except as provided in this subsection, the costs and expenses of any proceeding under subsection (d) shall be determined by the court and shall be assessed against the corporation. If the fair value of the shares as determined by the court does not exceed the amount specified in the last written offer made by the corporation, the court may assess all or any part of the costs and expenses of the proceeding

against the disqualified person. For purposes of this subsection, expenses include:
(1) reasonable compensation for and reasonable expenses of the appraisers; and
(2) reasonable fees and expenses of counsel.
(g) If a purchase, redemption, or transfer of the shares of a deceased or disqualified shareholder or of a transferee who is a disqualified person is not completed within ten (10) months after the death of the deceased shareholder or within five (5) months after the disqualification or transfer, the corporation shall immediately cancel the shares on its books, and the disqualified person as of the date of cancellation has no further interest as a shareholder in the corporation other than his right to payment for such shares under this section. A corporation may not cancel its shares if a petition for a determination of fair value has been filed under this section in a circuit or superior court.
(h) Shares acquired by a corporation:
(1) in payment of the agreed value for the shares; or
(2) in payment of a judgment entered for the payment of those shares, as provided in this section;
may be held and disposed of by the corporation as in the case of other treasury shares.
(i) Any provision regarding purchase, redemption, or transfer of shares of a professional corporation contained in the articles of incorporation, bylaws, or any private agreement is specifically enforceable in the courts of this state.
(j) This section does not prevent or relieve a professional corporation from paying pension benefits or other deferred compensation for services rendered to or on behalf of a former shareholder as otherwise permitted by law.
As added by P.L.239-1983, SEC.1. Amended by P.L.172-1996, SEC.5.

IC 23-1.5-3-4
Proxies; voting trusts
Sec. 4. (a) A proxy for shares of a professional corporation is valid only if it is given to a qualified person of that corporation.
(b) A voting trust with respect to shares of a professional corporation is valid only if all the trustees and beneficiaries of the voting trust are qualified persons.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-3-5
Powers of administrator, executor, guardian, and others of estate of shareholder who holds all outstanding shares
Sec. 5. This section applies to an administrator, executor, guardian, conservator, or receiver of the estate of a shareholder of a professional corporation who holds all of the outstanding shares of the corporation. Such a person may:
(1) exercise voting rights; and (2) serve as a director and officer of the corporation;
for the purposes of amending the articles of incorporation as provided in IC 23-1.5-4-2 or dissolving the corporation.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-3-6
Filing of articles of incorporation; notice of change of ownership or address
Sec. 6. (a) A professional corporation shall file a copy of its articles of incorporation, certified by the secretary of state, with the bureau. Thereafter, the corporation shall file with the bureau certified copies of all amendments to its articles of incorporation, including articles of acceptance and all articles of merger to which the corporation is a party.
(b) A professional corporation shall notify the bureau of a change in the ownership of any of the shares in the professional corporation or a change in its business address within thirty (30) days after the date of the change. Notice of change in ownership must contain the names and post office addresses of the transferor shareholder and the transferee shareholder, and notice of change of business address must contain the street address of the old location and the street address of the new location.
As added by P.L.239-1983, SEC.1. Amended by P.L.34-1997, SEC.6.



CHAPTER 4. CHANGE OF CORPORATE FORM

IC 23-1.5-4-2
Cessation of professional services
Sec. 2. (a) If a professional corporation ceases to render professional services, the corporation shall:
(1) amend its articles of incorporation to delete from its stated purposes the rendering of professional services; and
(2) conform to the requirements of IC 23-1 regarding its corporate name.
(b) The corporation may then continue in existence as a corporation under IC 23-1 and is no longer subject to this article.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-4-3
Involuntary dissolution
Sec. 3. (a) A professional corporation formed under this article may be involuntarily dissolved as provided by IC 23-1-47.
(b) In addition to the causes specified in IC 23-1-47 for the involuntary dissolution of a corporation, a failure to comply with this article is a cause for the involuntary dissolution of a professional corporation under IC 23-1-46.
As added by P.L.239-1983, SEC.1. Amended by P.L.34-1987, SEC.278.

IC 23-1.5-4-4
Right of corporation to accept this article
Sec. 4. (a) Any corporation organized under Indiana law for any purpose or purposes for which a corporation might be organized under this article, and existing on September 1, 1983, may accept this article, and avail itself of the rights and privileges provided by this article, by complying with this article. Without limitation, this right to accept this article extends to any corporation formed under this or any other general statute, for any purpose or purposes for which a corporation might be organized under this article, if the corporation existed on or after September 1, 1983, or if its articles of incorporation fix a time of corporate existence that has terminated or thereafter terminates, if this corporation files its articles of

acceptance within two (2) years after such termination. The acceptance of this article may be effected by the officer, directors, and members of the corporation or by persons acting as such.
(b) Upon acceptance and compliance with the requirements of this article, the corporation shall be considered to have existed since termination and its acts, during this time, have the same validity as if performed before termination.
(c) This section does not apply to any corporation whose corporate franchise has been forfeited under any other statute.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-4-5
Articles of acceptance; approval by board of directors and members; presentation to secretary of state
Sec. 5. (a) The board of directors or trustees of a corporation desiring to accept this article shall, by a resolution adopted by a majority vote of the board, approve articles of acceptance setting forth the following information:
(1) The name of the corporation.
(2) The location of its principal office and the name and address of its resident agent.
(3) The date of its incorporation.
(4) A designation of the law under which it was organized.
(5) A declaration that it accepts all of the terms and provisions of this article.
(6) A restatement of those provisions of its articles of incorporation or association that it desires to have continued in effect, as long as the provisions restated would have been authorized by this article as provisions of original articles of incorporation for a corporation organized under this article. Failure to restate such provisions in the articles of acceptance constitutes nonconformance to law, and the secretary of state shall refuse to file these articles of acceptance. Any provision not stated in its articles of acceptance is not effective after the articles are filed; however, this subdivision does not prevent any corporation from adopting and filing amended articles of acceptance that make the articles conform to this subdivision. Amended articles of acceptance shall be filed and recorded in the same manner as required for original articles of acceptance.
(b) The resolution of the board of directors approving the articles of acceptance must direct that the articles be submitted to a vote of those members of the corporation who are entitled to vote in respect to the articles, at a designated meeting, which may be an annual meeting of members or a special meeting of those members who are entitled to vote. If the designated meeting is an annual meeting, notice of the submission of the articles of acceptance shall be included in the notice of the annual meeting. If it is a special meeting, it shall be called by the resolution designating the meeting and notice shall be given at the time and in the manner provided in IC 23-17-10. (c) The articles of acceptance approved by the board of directors shall be submitted to a vote of the members as provided in subsection (b). To be adopted, they must receive the affirmative votes of two-thirds (2/3) of the members entitled to vote.
(d) Upon approval and adoption, the articles of acceptance:
(1) shall be signed in duplicate, in the form prescribed by the secretary of state, by any current officer of the corporation and verified and affirmed subject to penalties for perjury; and
(2) shall be presented in duplicate to the secretary of state at his office, accompanied by those fees prescribed by law.
As added by P.L.239-1983, SEC.1. Amended by P.L.179-1991, SEC.27.

IC 23-1.5-4-6
Articles of acceptance; approval by secretary of state
Sec. 6. Upon the presentation of the articles of acceptance, the secretary of state, if he finds they conform to the requirements of section 5 of this chapter, shall endorse his approval upon both of the copies of the articles, and, when all fees have been paid as required by law, shall:
(1) file one (1) copy of the articles in his office;
(2) issue a certificate of acceptance; and
(3) return to the corporation the remaining copy of the articles of acceptance, bearing the endorsement of his approval, together with the certificate of acceptance.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-4-7
Certificate of acceptance; issuance
Sec. 7. The acceptance becomes effective upon issuance of a certificate of acceptance by the secretary of state. The corporation is entitled to all rights and privileges and is subject to all penalties, liabilities, and restrictions provided by this article granted to or imposed upon corporations organized under this article. The articles of incorporation shall be considered to be amended to the extent, if any, that any provision or provisions of the articles are restated in the articles of acceptance.
As added by P.L.239-1983, SEC.1.



CHAPTER 5. FOREIGN PROFESSIONAL CORPORATIONS

IC 23-1.5-5-2
Revocation of certificate of admission
Sec. 2. The certificate of admission of any foreign corporation admitted to render professional services in Indiana may be revoked at any time by the secretary of state:
(1) as provided by IC 23-1-51; or
(2) for failure to comply with this article.
As added by P.L.239-1983, SEC.1. Amended by P.L.34-1987, SEC.279.






ARTICLE 2. SECURITIES AND FRANCHISES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 2.5. FRANCHISES

or services. "Franchise fee" does not include:
(1) the payment of a reasonable service charge to the issuer of a credit card by an establishment accepting or honoring the credit card;
(2) amounts paid to a trading stamp company by a person issuing trading stamps in connection with the retail sale of goods or services; or
(3) the purchase or agreement to purchase goods at a bona fide wholesale price.
(j) "Disclosure statement" means the document provided for in section 13 of this chapter and all amendments to such document.
(k) "Write" or "written" includes printed, lithographed, or produced by any other means of graphic communication.
(l) "Advertisement" means any published communication which offers any franchise for sale.
(m) "Affiliate" means any person who, directly or indirectly through one (1) or more intermediaries, controls, is controlled by, or is under common control with, the person to whom affiliation is attributed.
(n) "Commissioner" means the Indiana securities commissioner under IC 23-19-6-1(a).
(o) "Service station franchisee" means a person who is granted by an oil company, refiner, jobber, or other franchisor a supply franchise agreement or a lease franchise agreement, or both, to sell gasoline at retail by a metered pump in Indiana.
(p) "Designated family member" means any person named in a franchise agreement by a service station franchisee as the person entitled to fulfill the terms of the agreement on behalf of the franchisee if the franchisee dies before the term of the franchise has ended. Only the following are eligible to be named as designated family members:
(1) The spouse of the franchisee.
(2) A natural or adopted child of the franchisee.
(3) A stepchild of the franchisee.
(4) The guardian of the franchisee's child or stepchild.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.241-1983, SEC.1; P.L.206-1993, SEC.1; P.L.27-2007, SEC.10.

IC 23-2-2.5-2
Application of chapter
Sec. 2. This chapter applies to an offer or franchise if:
(a) the offeree or franchisee is an Indiana resident; or
(b) the franchised business contemplated by the offer or franchise will be or is operated in Indiana.
An offer to sell is not made in this state because the franchisor circulates or there is circulated on his behalf in Indiana an advertisement in: (1) a bona fide newspaper or other publication of general, regular and paid circulation which has had more than two-thirds (2/3) of its circulation outside this state during the past twelve (12) months; or (2) a radio or television program originating

outside this state which is received in Indiana.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-3
Exempt franchisors
Sec. 3. Sections 9 through 25 of this chapter do not apply to the offer or sale of a franchise if the franchisor either sells no more than one (1) franchise in any twenty-four (24) month period or the franchisor:
(a) has a net worth:
(1) on a consolidated basis according to current financial statements certified by independent certified public accountants, of not less than five million dollars ($5,000,000); or
(2) according to current financial statements certified by independent certified public accountants of not less than one million dollars ($1,000,000) and is at least eighty percent (80%) owned by a corporation which has a net worth on a consolidated basis, according to current financial statements certified by independent certified public accountants, of not less than five million dollars ($5,000,000);
(b) has:
(1) had at least twenty-five (25) franchisees conducting business at all times during the five (5) year period immediately preceding the offer or sale; or
(2) conducted the business which is the subject of the franchise continuously for not less than five (5) years preceding the offer or sale;
or if any corporation which owns at least eighty percent (80%) of the franchisor has had at least twenty-five (25) franchisees conducting business at all times during the five (5) year period immediately preceding the offer or sale, or such corporation has conducted the business which is the subject of the franchise continuously for not less than five (5) years preceding the offer or sale; and
(c) discloses in writing to each prospective franchisee, at least ten (10) days prior to the execution by the prospective franchisee of a binding franchise or other agreement, or at least ten (10) days prior to the receipt of any consideration, whichever first occurs, the following information:
(1) The name of the franchisor, the name under which the franchisor is doing or intends to do business, and the name of any affiliate that will engage in business transactions with franchisees.
(2) The franchisor's principal business address and the name and address of its agent in Indiana authorized to receive service of process.
(3) The business form of the franchisor and the jurisdiction under which it was organized.
(4) The business experience of the franchisor, including the

length of time the franchisor:
(i) has conducted a business of the type to be operated by the franchisee;
(ii) has granted franchises for that business; and
(iii) has granted franchises in other lines of business.
(5) A copy of the franchise contract proposed for use or in use in Indiana.
(6) A statement of the franchise fee charged, the proposed application of the proceeds of such fee by the franchisor, and the formula by which the amount of the fee is determined if the fee is not the same in all cases.
(7) A statement describing any payments other than franchise fees that the franchisee is required to pay to the franchisor or affiliated persons, including royalties or payments which the franchisor or affiliated persons collect in whole or in part on behalf of a third party or parties.
(8) A statement of the conditions under which the franchise may be terminated, renewal refused, or repurchased.
(9) A statement as to whether the franchisee is required to purchase from the franchisor or affiliates or their designee services, supplies, products, fixtures, or other goods relating to the establishment or operation of the franchised business, together with a description thereof.
(10) A statement as to whether the franchisee is limited in the goods or services offered by him to his customers.
(11) A statement of the terms and conditions of any financing agreements.
(12) A statement of any past or present practice or of any intent of the franchisor to transfer to a third party any note, contract, or other obligation of the franchisee in whole or in part.
(13) If any financial statement concerning estimated profits or earnings is used, the data upon which the estimate is based.
(14) A statement as to whether the franchisee will receive an exclusive area or territory.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.233-1985, SEC.1.

IC 23-2-2.5-4
Exempt franchisees
Sec. 4. The offer of sale of a franchise by a franchisee who is not an affiliate of the franchisor for his own account is exempt from section 9 if the offer or sale is not effected by or through a franchisor. A sale is not effected by or through a franchisor if a franchisor is entitled to approve or disapprove a different franchisee.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-5
Sales exempted by commissioner Sec. 5. Section 9 does not apply to an offer or sale which the commissioner, by rule or order, exempts as not being comprehended within the purposes of this law and the registration of which he finds is not necessary or appropriate in the public interest or for the protection of investors.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-6
Denial or revocation of exemptions; grounds
Sec. 6. The commissioner may, without a hearing, issue a stop order denying or revoking any exemption specified in sections 3, 4, or 5 with respect to an offer or sale if he finds that it is in the public interest and either:
(a) that there has been a failure to comply with any of the provisions of this chapter; or
(b) that the offer or sale would constitute misrepresentation to, or deceit or fraud on, the purchaser or offeree.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-7
Notice of denial or revocation of exemptions; hearing
Sec. 7. (a) Upon the entry of a stop order under section 6 of this chapter, the commissioner shall notify the franchisor:
(1) of the entry of the stop order;
(2) of the reasons for the stop order; and
(3) that, upon receipt of a written request, the matter will be set down for hearing to commence within fifteen (15) days after receipt of such request, unless the franchisor consents to a later date.
(b) If no hearing is requested or none is ordered by the commissioner, the stop order is effective until it is modified or vacated by the commissioner.
(c) If a hearing is requested or ordered, the commissioner, after notice and hearing, may modify or vacate the stop order.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.1.

IC 23-2-2.5-8
Determination of exemption; request; fee; notice; hearing; order
Sec. 8. The commissioner may determine whether any proposed offer or sale is entitled to an exemption. However, the commissioner may decline to exercise that authority as to any such offer or sale. Any interested party desiring the commissioner to exercise that authority shall submit to the commissioner a verified statement of all material facts relating to the proposed offer or sale, which verified statement shall be accompanied by a request for a ruling as to the particular exemption claimed, together with a filing fee of fifty dollars ($50.00). After such notice to interested parties as the commissioner deems proper and after a hearing, if any, the commissioner may enter an order finding the proposed offer or sale

entitled or not entitled to the exemption claimed. Any order so entered, unless an appeal be taken therefrom in the manner prescribed in this chapter is binding upon the commissioner and upon all interested parties if the proposed offer or sale of a franchise when consummated or issued conforms in every relevant and material particular with the facts set forth in the verified statement submitted.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-9
Offer or sale of franchise; requisites; disclosure statement
Sec. 9. No person may offer or sell any franchise:
(1) unless the franchise is registered under this chapter or is exempt from such registration under sections 3 through 5 of this chapter; and
(2) without first providing to the prospective franchisee at least ten (10) days prior to the execution by the prospective franchisee of a binding franchise or at least ten (10) days prior to the receipt by the franchisor of any consideration, whichever first occurs, a disclosure statement together with a copy of all proposed contracts relating to the sale of a franchise.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.233-1985, SEC.2.

IC 23-2-2.5-10
Repealed
(Repealed by P.L.168-2001, SEC.16.)

IC 23-2-2.5-10.5
Registration of franchise; notification form
Sec. 10.5. (a) A person who wants to offer for sale a franchise in Indiana and who is not exempt under sections 3 through 5 of this chapter shall register the franchise by notification to the commissioner on a notification form prescribed by the commissioner. The notification shall include the following:
(1) The name of the franchisor.
(2) The name or names under which the franchisor intends to do business.
(3) The franchisor's principal business address.
(b) The following items shall be filed with the notification:
(1) One (1) copy of the disclosure statement required under section 13 of this chapter.
(2) The consent to service of process required under section 24 of this chapter, unless consent has previously been filed by the person.
(3) The registration fee required under section 43 of this chapter.
(c) A franchisor may register only one (1) franchise for each notification.
(d) The registration of a franchise under this section is effective upon the commissioner's receipt of the notification. The notification

is effective for one (1) year from the date of the commissioner's receipt of the notification.
(e) During the one (1) year registration period, a person is not required to file with the commissioner any supplemental information, including any amendments to the disclosure statement, unless the commissioner, acting under the commissioner's authority to suspend or revoke a registration under section 14 of this chapter, requests the information.
As added by P.L.168-2001, SEC.2.

IC 23-2-2.5-11
Signatures and verifications
Sec. 11. Registration notification forms, registration renewal forms, and amendments thereto, shall be signed and verified by the franchisor.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.3.

IC 23-2-2.5-12
Escrow or impoundment of franchise fees; inadequate funding
Sec. 12. If the commissioner finds that:
(1) the franchisor has failed to demonstrate that adequate financial arrangements have been made to fulfill obligations to provide real estate, improvements, equipment, inventory, training, or other items included in the offering; and
(2) the escrow or impoundment of franchise fees is necessary and appropriate to protect prospective franchisees;
the commissioner may by order require the escrow or impoundment of franchise fees and other funds paid by the franchisee until no later than the time of opening of the business of the franchisee.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.4.

IC 23-2-2.5-13
Disclosure statements
Sec. 13. A registration notification form filed under section 10.5 of this chapter shall be accompanied by the fee prescribed in section 43 of this chapter and by one (1) copy of a disclosure statement. The disclosure statement shall be in a form prescribed by the commissioner or in a form permitted under 16 CFR 436, as amended.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.5.

IC 23-2-2.5-14
Stop orders; descriptions of charges
Sec. 14. (a) The commissioner may, without a hearing, issue a stop order denying the effectiveness of or suspending or revoking the effectiveness of a registration if the commissioner finds that the issuance of the order is in the public interest and also finds that:
(1) there has been a failure to comply with this chapter or the

rules or orders of the commissioner pertaining to this chapter;
(2) the offer or sale of the franchise would constitute misrepresentation to, or deceit or fraud on, the purchasers or offerees;
(3) the franchisor has failed to comply with any rule promulgated or order issued pursuant to section 12 of this chapter; or
(4) the franchisor, or the franchisor's predecessor, or any of the franchisor's directors, trustees, general partners, chief executives, financial officers, accounting officers, franchise sales officers, or other principal officers, or, if the franchisor is a limited liability company, any member or manager of the franchisor:
(A) during the ten (10) year period immediately preceding the date of registration, has:
(i) been convicted of a felony;
(ii) pleaded nolo contendere to a felony charge; or
(iii) been held liable in a civil action by final judgment;
if the felony or civil action involved fraud, embezzlement, misappropriation of property, or the violation of any state or federal statute involving the offer or sale of securities or franchises;
(B) is subject to any currently effective order affecting the franchise resulting from a proceeding or pending action brought by any individual or public agency or department;
(C) is a defendant in any pending criminal or material civil proceeding;
(D) during the ten (10) year period immediately preceding the date of registration, has been the defendant against whom a final judgment was entered in any material civil action; or
(E) is the franchisor or a principal executive officer or general partner of the franchisor and has, during the ten (10) year period immediately preceding the date of registration, reorganized due to insolvency or been adjudicated as a bankrupt.
(b) An order issued under this section based on a finding by the commissioner under subsection (a)(4)(A) must include a description of the charge, violation, or judgment referred to in subsection (a)(4)(A). An order issued under this section based on a finding by the commissioner under subsection (a)(4)(B) must include a copy of the order referred to in subsection (a)(4)(B). An order issued under this section based on a finding by the commissioner under subsection (a)(4)(D) must include a description of the judgment referred to in subsection (a)(4)(D). An order issued under this section based on a finding by the commissioner under subsection (a)(4)(E) must include a description of the insolvency or adjudication referred to in subsection (a)(4)(E).
(c) Before issuing a stop order under subsection (a)(4), such an order must be based on a finding by the commissioner that involvement of a person referred to in subsection (a)(4) creates an

unreasonable risk to prospective franchisees.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.6; P.L.30-2002, SEC.1; P.L.1-2003, SEC.73.

IC 23-2-2.5-15
Notice of stop order
Sec. 15. (a) Upon the entry of a stop order under section 14 of this chapter, the commissioner shall notify the franchisor:
(1) of the entry of the stop order;
(2) of the reasons for the stop order; and
(3) that, upon receipt of a written request, the matter will be set down for hearing to commence within fifteen (15) days after receipt of such request, unless the franchisor consents to a later date.
(b) If no hearing is requested or none is ordered by the commissioner, the stop order is effective until it is modified or vacated by the commissioner.
(c) If a hearing is requested or ordered, the commissioner, after notice and hearing, may modify or vacate the stop order.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.7.

IC 23-2-2.5-16
Stop orders; vacating or modifying
Sec. 16. The commissioner may vacate or modify a stop order if he finds that the conditions which caused its entry have changed or that it is otherwise in the public interest to do so.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-17
Effectiveness of registration
Sec. 17. If no stop order under section 14 of this chapter is in effect, registration by notification takes effect upon the commissioner's receipt of the notification form. A registration by notification is effective for a period of one (1) year.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.8.

IC 23-2-2.5-18
Renewal of registration; period
Sec. 18. A registration by notification may be renewed by submitting to the commissioner a registration renewal form not later than the date the registration is due to expire. If no stop order or other order under section 14 of this chapter is in effect, registration of the offer is renewed at the time the registration would have expired. A renewal is effective for a period of one (1) year unless the commissioner specified a shorter period.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.9; P.L.48-2006, SEC.6.
IC 23-2-2.5-19
Renewal forms
Sec. 19. A registration renewal form shall be in the form and contain the content prescribed by the commissioner and shall be accompanied by one (1) copy of the proposed disclosure statement. Each such registration renewal form shall be accompanied by the fee prescribed in section 43 of this chapter.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.10.

IC 23-2-2.5-20
Repealed
(Repealed by P.L.30-2002, SEC.3.)

IC 23-2-2.5-21
Records of sales
Sec. 21. Every franchisor offering franchises for sale shall maintain a complete set of books, records, and accounts of those sales.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-22
Experts
Sec. 22. The commissioner may accept and act upon the opinions, appraisals, or reports of any experts which may be presented by a franchisor or any interested party, on any question of fact concerning the franchises proposed to be offered or sold. The commissioner may also have any or all matters concerning those franchises investigated, appraised, passed upon or certified to the commissioner by any experts selected by the commissioner, at the expense of the franchisor.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.11.

IC 23-2-2.5-23
Registration or filing not considered finding upon merits
Sec. 23. (a) Neither:
(1) the fact that a registration renewal form has been filed or a registration notification form has been submitted to the commissioner under section 10.5 of this chapter; nor
(2) the fact that such registration has become effective;
constitutes a finding by the commissioner that any document filed under this chapter is true, complete, or not misleading. Neither any such fact nor the fact that an exemption is available for a transaction means that the commissioner has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, franchise or transaction.
(b) A person may not make or cause to be made to any prospective purchaser or offeree any representation inconsistent with subsection (a). (Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.12.

IC 23-2-2.5-24
Consent to service of process on secretary of state
Sec. 24. Before a person may offer to sell franchises under this chapter, the person shall file with the commissioner, in the form that the commissioner by rule or order prescribes, an irrevocable consent appointing the secretary of state or any successor secretary of state to be the person's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the person or the person's successor, executor, or administrator that arises under this chapter or any rule or order under this chapter after the consent has been filed with the same force as if served personally on the person filing the consent. A person who has filed a consent with the commissioner for a previous registration or exemption under this chapter is not required to file another consent. The person's previous consent shall remain effective for all subsequent registrations or exemptions filed by the person under this chapter. Service shall be made in accordance with the Indiana Rules of Civil Procedure.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.1-1991, SEC.159; P.L.168-2001, SEC.13.

IC 23-2-2.5-25
Repealed
(Repealed by P.L.30-2002, SEC.3.)

IC 23-2-2.5-26
Advertisements containing false statements; notification; hearing
Sec. 26. No person shall publish or cause to be published any advertisement concerning any franchise in Indiana after the commissioner finds that the advertisement contains any statement that is false, is misleading or omits to make any statement necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading and so notifies the person in writing. Such notification may be given without notice of hearing. At any time after the issuance of a notification under this section, the person desiring to use the advertisement may request in writing that the order be rescinded. Upon the receipt of such written request, the matter shall be set down for hearing to commence within fifteen (15) days after receipt of the request unless the person making that request consents to a later date.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-27
Fraud or deceit unlawful
Sec. 27. It is unlawful for any person in connection with the offer, sale or purchase of any franchise, or in any filing made with the commissioner, directly or indirectly: (1) to employ any device, scheme or artifice to defraud; (2) to make any untrue statements of

a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of circumstances under which they are made, not misleading; or (3) to engage in any act which operates or would operate as a fraud or deceit upon any person.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-28
Violations; judgment; damages; interest; attorney's fees
Sec. 28. A person who recovers judgment for a violation of this chapter may recover, as part of that judgment: (1) any consequential damages; (2) interest at eight percent (8%) on the judgment; and (3) reasonable attorney's fees; unless the defendant proves that the plaintiff knew the facts concerning the violation, or that the defendant exercised reasonable care and did not know, or, if he had exercised reasonable care, would not have known, of the facts concerning the violation.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-29
Aiders and abettors in violations; joint and several liability
Sec. 29. Every person who materially aids or abets in an act or transaction constituting a violation of this chapter is also liable jointly and severally to the same extent as the person whom he aided and abetted, unless the person who aided and abetted had no knowledge of or reasonable grounds to believe in the existence of the facts by reason of which the liability is alleged to exist.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-30
Limitation of actions
Sec. 30. A person may not maintain an action to enforce any liability created under this chapter unless brought before the expiration of three (3) years after discovery by the plaintiff of the facts constituting the violation.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-31
Survival of actions
Sec. 31. Every civil action under this chapter survives the death of any person who might have been a plaintiff or defendant.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-32
Remedies
Sec. 32. Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule or order hereunder, he may in his discretion bring an action in the appropriate circuit or superior court to enjoin the acts or practices, to enforce compliance with this chapter, or to obtain any other appropriate

remedy. Upon proper showing, a permanent or preliminary injunction, restraining order, declaratory judgment or other appropriate remedy shall be granted and, in addition to and independent of any other remedy granted herein, a receiver or conservator may be appointed for the defendant or the defendant's assets. The court may not require the commissioner to post a bond.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-33
Investigations; proceedings; powers; self-incrimination
Sec. 33. (a) The commissioner may in his discretion make such investigations as he deems necessary to determine whether any person has violated or is about to violate any provision of this chapter.
(b) For the purpose of any investigation or proceeding under this chapter, the commissioner or his representative may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner deems material to the inquiry.
(c) Upon order of the commissioner or his representative in any hearing, depositions may be taken of any witness, to be taken in the manner prescribed by law for depositions in civil actions, and made returnable to the commissioner or his representative.
(d) In case of failure by any person to obey a subpoena, the circuit or superior court, upon application by the commissioner, may issue to the person an order requiring him to appear before the commissioner, or his representative, there to produce documentary evidence, if so ordered, or to give evidence touching the matter under investigation.
(e) No person is excused from attending and testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of the commissioner, or his representative, or in any proceeding instituted by the commissioner, on the grounds that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no person may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after validly claiming his privilege against self-incrimination, to testify or produce evidence documentary or otherwise.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-34
Violations; orders and notices; hearing; costs; civil penalties; enforcement action
Sec. 34. (a) If it appears to the commissioner that:
(1) the offer of any franchise is subject to registration under this chapter and it is being, or it has been, offered for sale without such offer first being registered; or (2) a person has engaged in or is about to engage in an act, a practice, or a course of business constituting a violation of this chapter or a rule or an order under this chapter;
the commissioner may investigate and may issue, with or without a prior hearing, orders and notices as the commissioner determines to be in the public interest, including cease and desist orders, orders to show cause, and notices. After notice and an opportunity for hearing, the commissioner may enter an order of rescission, restitution, or disgorgement, including interest at the rate of eight percent (8%) per year, directed to a person who has violated this chapter or a rule or order under this chapter. In addition to all other remedies, the commissioner may bring an action in the name of and on behalf of the state against any person participating in or about to participate in a violation of this chapter, to enjoin the person from continuing or doing an act furthering a violation of this chapter and may obtain the appointment of a receiver or conservator. Upon a proper showing by the commissioner, the court shall enter an order of the commissioner directing rescission, restitution, or disgorgement against a person who has violated this chapter or a rule or order under this chapter.
(b) Upon the issuance of an order or a notice by the commissioner under subsection (a), the commissioner shall promptly notify the respondent of the following:
(1) That the order or notice has been issued.
(2) The reasons the order or notice has been issued.
(3) That upon the receipt of a written request the matter will be set for a hearing to commence not later than forty-five (45) business days after the commissioner receives the request, unless the respondent consents to a later date.
If the respondent does not request a hearing and the commissioner does not order a hearing, the order or notice will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after giving notice of the hearing, may modify or vacate the order or extend it until final determination.
(c) In a final order, the commissioner may charge the costs of an investigation or a proceeding conducted in connection with a violation of:
(1) this chapter; or
(2) a rule or an order adopted or issued under this chapter;
to be paid as directed by the commissioner in the order.
(d) In a proceeding in a circuit or superior court under this section, the commissioner is entitled to recover all costs and expenses of investigation to which the commissioner would be entitled in an administrative proceeding, and the court shall include the costs in its final judgment.
(e) If the commissioner determines, after notice and opportunity for a hearing, that a person has violated this chapter, the commissioner may, in addition to or instead of all other remedies, impose a civil penalty upon the person in an amount not to exceed ten thousand dollars ($10,000) for each violation. An appeal from the

decision of the commissioner imposing a civil penalty under this subsection may be taken by an aggrieved party under section 44 of this chapter.
(f) The commissioner may bring an action in the circuit or superior court of Marion County to enforce payment of any penalty imposed under subsection (e).
(g) Penalties collected under this section shall be deposited in the securities division enforcement account established under IC 23-19-6-1(f).
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.230-2007, SEC.5; P.L.1-2009, SEC.129.

IC 23-2-2.5-35
Offer of franchise exempt from registration without compliance with IC 23-2-2.5-3 and IC 23-2-2.5-27; cease and desist order; hearing
Sec. 35. If, in the opinion of the commissioner, the offer of any franchise exempt from registration under this chapter is being or has been offered for sale without complying with sections 3 and 27, the commissioner may order the franchisor or offeror of such franchise to cease and desist from the further offer or sale of such franchise unless and until such offer is made in compliance with this chapter. If, after such an order has been made, a request for a hearing is filed in writing by the person affected, a hearing shall be held to commence within fifteen (15) days after the request is made, unless the person affected consents to a later date.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-36
Prosecution of violations
Sec. 36. The commissioner may refer such evidence as is available concerning any violation of this chapter to the prosecuting attorney of the county in which the violation occurred, who may, with or without such a reference, institute appropriate criminal proceedings under this chapter. If evidence concerning violations of this chapter is referred to a prosecuting attorney, he shall within ninety (90) days file with the commissioner a written statement concerning any action taken or, if no action has been taken, the reasons therefor.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-37
Violations; felony
Sec. 37. A person who knowingly violates this chapter commits a Class C felony.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2307.

IC 23-2-2.5-38
Conduct equivalent to appointment of secretary of state for service

of process
Sec. 38. When any person engages in conduct prohibited by this chapter, whether or not he has filed a consent to service of process under section 24 and personal jurisdiction over him cannot otherwise be obtained in this state, that conduct shall be considered equivalent to his appointment of the secretary of state or his successor in office to be his attorney to receive service of any lawful process in any civil action or proceeding against him or his successor or personal representative which grows out of that conduct and which is brought under this chapter, with the same force and validity as if served on him personally. Service shall be made in accordance with the Indiana Rules of Civil Procedure.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-39
Exemption or classification; burden of proof
Sec. 39. The burden of proof of the entitlement to any exemption or classification provided in this chapter, in any civil or criminal proceeding is on the party claiming the exemption or classification.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-40
Certificate of commissioner as evidence
Sec. 40. In any civil or criminal proceeding under this chapter a certificate duly signed by the commissioner showing compliance or noncompliance with this chapter respecting the franchise in question or respecting compliance or noncompliance with this chapter by any person constitutes prima facie evidence of such compliance or such noncompliance and is admissible in evidence in any such proceeding.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-41
Statements and documents filed with secretary of state as evidence
Sec. 41. Copies of any statements and documents filed in the office of the secretary of state and of any records of the secretary of state certified by the commissioner are admissible in any civil or criminal proceeding under this chapter to the same effect as the original of such statement, document or record would be if actually produced.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-42
Administration of chapter
Sec. 42. This chapter shall be administered by the office of the secretary of state of Indiana through the commissioner.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-43
Fees and funds; accounting; deposit; expenses
Sec. 43. (a) All fees and funds of whatever character accruing

from the administration of this chapter shall be:
(1) accounted for by the secretary of state;
(2) paid into the state treasury monthly; and
(3) placed in the same account of the state general fund as established by IC 23-19-6-1(f), from which all compensation and expenses shall be paid for the administration of this chapter.
(b) The fee for filing a form for registration by notification of the sale of franchises under section 10.5 of this chapter is five hundred dollars ($500).
(c) The fee for filing a registration renewal form under section 18 of this chapter is two hundred fifty dollars ($250).
(d) When a registration notification form or registration renewal form is denied or withdrawn, the commissioner shall retain one hundred fifty dollars ($150) of the fee.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.233-1985, SEC.4; P.L.168-2001, SEC.14; P.L.30-2002, SEC.2; P.L.27-2007, SEC.11.

IC 23-2-2.5-44
Appeal
Sec. 44. An appeal may be taken by any person from any final order of the commissioner affecting such person in the same manner as prescribed in IC 23-19-6-9.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.27-2007, SEC.12.

IC 23-2-2.5-45
Assistance of attorney general; expenses
Sec. 45. In connection with the administration and enforcement of the provisions of this chapter, it is hereby made the duty of the attorney general of Indiana to render all necessary assistance to the commissioner upon his request, and to that end the attorney general shall employ such legal and such other professional services as shall be necessary to adequately and fully perform such service under the direction of the commissioner as the demands of the securities division shall require, and any expenses so incurred by the attorney general for the purposes aforesaid shall be chargeable against and paid out of the securities division fund and if such fund is insufficient for the payment of such expenses and any expenses of the securities division incident to the administration of this chapter, then a sufficient sum of money for the payment of any such deficiency is hereby appropriated annually out of any money received by the secretary of state as fees for the incorporation and for the filing of the annual reports of corporations.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-46
Liability for performance of official duties
Sec. 46. Neither the secretary of state nor the commissioner, nor

any employee of the securities division shall be liable in their individual capacity, except to the state of Indiana, for any act done or omitted in connection with the performance of their respective duties under the provisions of this chapter.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-47
Construction and purpose of chapter
Sec. 47. All provisions of this chapter delegating and granting power to the secretary of state, the securities division and the commissioner shall be liberally construed to the end that the practice or commission of fraud may be prohibited and prevented, disclosure of sufficient and reliable information in order to afford reasonable opportunity for the exercise of independent judgment of the persons involved may be assured, in connection with the issuance, barter, sale, purchase, transfer or disposition of franchises in this state. It is the intent and purpose of this chapter to delegate and grant to and vest in the secretary of state, the securities division and the commissioner full and complete power to carry into effect and accomplish the purpose of this chapter and to charge them with full and complete responsibility for the effective administration thereof.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-48
Public records; inspection; disclosure or use of information restricted; copies; destruction
Sec. 48. (a) All registration notification forms, registration renewal forms, applications to amend registrations, reports, and other papers and documents filed with the commissioner under this chapter shall be open to public inspection. The commissioner may publish any information filed with or obtained by the commissioner. No provision of this chapter authorizes the commissioner or any of the commissioner's assistants, clerks, or deputies to disclose any information withheld from public inspection except among themselves or when necessary or appropriate in a proceeding or investigation under this chapter or to other federal or state regulatory agencies. No provision of this chapter either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any of the commissioner's assistants, clerks, or deputies.
(b) It is unlawful for the commissioner or any of the commissioner's assistants, clerks, or deputies to use for personal benefit any information which is filed with or obtained by the commissioner and which is not then generally available to the public.
(c) Upon request, and at such reasonable charges as the commissioner prescribes by rule, the commissioner shall furnish to any person photostatic or other copies (certified by the commissioner if certification is requested) of any document which is retained as a matter of public record, except that the commissioner shall not

charge or collect any fee for photostatic or other copies of any document furnished to public officers for use in their official capacity.
(d) The commissioner may destroy any registration notification forms, together with the files and folders, as useless or obsolete, four (4) years after the date of registration; provided that a permanent record shall be maintained of any disciplinary action taken by the commissioner and of all orders issued under this chapter.
(e) Copies on microfilm or in other form which may be retained by the commissioner of any records destroyed under this section shall be accepted for all purposes as equivalent to the original when certified by the commissioner.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.168-2001, SEC.15.

IC 23-2-2.5-49
Construction with other laws
Sec. 49. Nothing in this chapter shall be construed to relieve corporations or other business organizations from making reports now or hereafter required by law to be made to the secretary of state, or any other state officer, or paying the fees now or hereafter to be paid by corporations or other business organizations. This chapter shall not be construed to repeal any law now in force regulating the organization of corporations or other business organizations in Indiana, or the admission of any foreign corporation but the provisions of this chapter shall be construed to be additional to any provisions regulating the organization of a corporation or other business organization under the laws of Indiana, or the admission of a foreign corporation to do business in Indiana.
(Formerly: Acts 1975, P.L.262, SEC.1.)

IC 23-2-2.5-50
Administrative orders and procedures
Sec. 50. IC 4-21.5 does not apply to proceedings under this chapter.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.7-1987, SEC.103.

IC 23-2-2.5-51
Service stations; succession to ownership by family member of deceased franchisee
Sec. 51. (a) Any designated family member of a deceased service station franchisee may succeed to the ownership of the existing agreement if all of the following conditions are met:
(1) The designated family member gives the service station franchisor written notice of the intention to succeed to the service station agreement within thirty (30) days of the service station franchisee's death.
(2) The designated family member agrees to be bound by all terms and conditions of the existing owner's franchise

agreement.
(3) There is no good cause for the service station franchisor to refuse to honor the succession.
For purposes of this subsection, the grounds for termination or nonrenewal of a franchise set out in the federal Petroleum Marketing Practices Act (15 U.S.C. 2801 et seq.) constitute good cause. Notification of the refusal must be submitted to the designated family member in writing within sixty (60) days after the date of the service station franchisee's death, and must specify the reasons for the refusal. The form of the written notice required under this subsection shall be prescribed in the terms of the agreement.
(b) This section does not apply to agreements between franchisors and service station franchisees entered into or renewed before July 1, 1983.
As added by P.L.241-1983, SEC.2.



CHAPTER 2.7. DECEPTIVE FRANCHISE PRACTICES

consumer shall constitute evidence of each order. Price changes applicable to new models of a product at the time of introduction of such new models shall not be considered a price increase. Price increases caused by conformity to a state or federal law, or the revaluation of the United States dollar in the case of foreign-made goods, are not subject to this subdivision.
(7) Permitting unilateral termination of the franchise if such termination is without good cause or in bad faith. Good cause within the meaning of this subdivision includes any material violation of the franchise agreement.
(8) Permitting the franchisor to fail to renew a franchise without good cause or in bad faith. This chapter shall not prohibit a franchise agreement from providing that the agreement is not renewable upon expiration or that the agreement is renewable if the franchisee meets certain conditions specified in the agreement.
(9) Requiring a franchisee to covenant not to compete with the franchisor for a period longer than three (3) years or in an area greater than the exclusive area granted by the franchise agreement or, in absence of such a provision in the agreement, an area of reasonable size, upon termination of or failure to renew the franchise.
(10) Limiting litigation brought for breach of the agreement in any manner whatsoever.
(11) Requiring the franchisee to participate in any:
(A) advertising campaign or contest;
(B) promotional campaign;
(C) promotional materials; or
(D) display decorations or materials;
at an expense to the franchisee that is indeterminate, determined by a third party, or determined by a formula, unless the franchise agreement specifies the maximum percentage of gross monthly sales or the maximum absolute sum that the franchisee may be required to pay.
As added by Acts 1976, P.L.116, SEC.1. Amended by P.L.233-1985, SEC.5; P.L.11-1987, SEC.27.

IC 23-2-2.7-2
Franchise agreement; unlawful acts and practices
Sec. 2. It is unlawful for any franchisor who has entered into any franchise agreement with a franchisee who is either a resident of Indiana or a nonresident operating a franchise in Indiana to engage in any of the following acts and practices in relation to the agreement:
(1) Coercing the franchisee to:
(i) order or accept delivery of any goods, supplies, inventories, or services which are neither necessary to the operation of the franchise, required by the franchise agreement, required by law, nor voluntarily ordered by the franchisee; (ii) order or accept delivery of any goods offered for sale by the franchisee which includes modifications or accessories which are not included in the base price of those goods as publicly advertised by the franchisor;
(iii) participate in an advertising campaign or contest, any promotional campaign, promotional materials, display decorations, or materials at an expense to the franchisee over and above the maximum percentage of gross monthly sales or the maximum absolute sum required to be spent by the franchisee provided for in the franchise agreement; in the absence of such provision for required advertising expenditures in the franchise agreement, no such participation may be required; or
(iv) enter into any agreement with the franchisor or any designee of the franchisor, or do any other act prejudicial to the franchisee, by threatening to cancel or fail to renew any agreement between the franchisee and the franchisor. Notice in good faith to any franchisee of the franchisee's violation of the terms or provisions of a franchise or agreement does not constitute a violation of this subdivision.
(2) Refusing or failing to deliver in reasonable quantities and within a reasonable time after receipt of an order from a franchisee for any goods, supplies, inventories, or services which the franchisor has agreed to supply to the franchisee, unless the failure is caused by acts or causes beyond the control of the franchisor.
(3) Denying the surviving spouse, heirs, or estate of a deceased franchisee the opportunity to participate in the ownership of the franchise under a valid franchise agreement for a reasonable time after the death of the franchisee, provided that the surviving spouse, heirs, or estate maintains all standards and obligations of the franchise.
(4) Establishing a franchisor-owned outlet engaged in a substantially identical business to that of the franchisee within the exclusive territory granted the franchisee by the franchise agreement or, if no exclusive territory is designated, competing unfairly with the franchisee within a reasonable area. However, a franchisor shall not be considered to be competing when operating a business either temporarily for a reasonable period of time, or in a bona fide retail operation which is for sale to any qualified independent person at a fair and reasonable price, or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the business operation and can reasonably expect to acquire full ownership of such business on reasonable terms and conditions.
(5) Discriminating unfairly among its franchisees or unreasonably failing or refusing to comply with any terms of a franchise agreement.
(6) Obtaining money, goods, services, or any other benefit from any other person with whom the franchisee does business, on

account of, or in relation to, the transaction between the franchisee and the other person, other than compensation for services rendered by the franchisor, unless the benefit is promptly accounted for, and transmitted to the franchisee.
(7) Increasing prices of goods provided by the franchisor which the franchisee had ordered for retail consumers prior to the franchisee's receipt of a written official price increase notification. Price increases caused by conformity to a state or federal law, the revaluation of the United States dollar in the case of foreign-made goods or pursuant to the franchise agreement are not subject to this subdivision.
(8) Using deceptive advertising or engaging in deceptive acts in connection with the franchise or the franchisor's business.
As added by Acts 1976, P.L.116, SEC.1. Amended by P.L.233-1985, SEC.6.

IC 23-2-2.7-3
Termination or election not to renew franchise; notice
Sec. 3. Unless otherwise provided in the agreement, any termination of a franchise or election not to renew a franchise must be made on at least ninety (90) day's notice.
As added by Acts 1976, P.L.116, SEC.1.

IC 23-2-2.7-4
Action to recover damages or reform franchise agreement
Sec. 4. Any franchisee who is a party to a franchise agreement entered into or renewed after July 1, 1976 which contains any provision set forth in Section 1 of this chapter or who is injured by an unfair act or practice set forth in Section 2 of this chapter may bring an action to recover damages, or reform the franchise agreement.
As added by Acts 1976, P.L.116, SEC.1.

IC 23-2-2.7-5
Franchise defined
Sec. 5. For the purposes of this chapter, franchise means any franchise as defined in IC 23-2-2.5-1, clauses (a) (1) (2) and (3), and any agreement meeting the provisions of IC 23-2-2.5-1, clauses (a) (1) and (2) which relates to the business of selling automobiles and/or trucks and the business of selling gasoline and/or oil primarily for use in vehicles with or without the sale of accessory items.
As added by Acts 1976, P.L.116, SEC.1.

IC 23-2-2.7-6
Application of chapter
Sec. 6. The provisions of this chapter apply only to agreements entered into or renewed, or act or practice occurring after July 1, 1976.
As added by Acts 1976, P.L.116, SEC.1.
IC 23-2-2.7-7
Limitation of actions
Sec. 7. No action may be brought for a violation of this chapter more than two (2) years after the violation.
As added by Acts 1976, P.L.116, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 3.1. TAKEOVER OFFERS

IC 23-2-3.1-1
Definitions
Sec. 1. As used in this chapter:
"Affiliate" means any person controlling, controlled by, or under the common control of another person.
"Beneficial owner of a security" means any person who, directly or indirectly, has the power to vote or direct the voting of all or part of the voting rights of the security, or has the power to dispose of or direct the disposition of the security.
"Commissioner" means the securities commissioner as defined in IC 23-19-1-2(4).
"Control" means possession, direct or indirect, of the power to direct or to cause the direction of the management and policies of a person, through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless that power is the result of an official position or corporate office. The term includes "controlling", "controlled by", and "under common control with." Control is presumed to exist if any person is the beneficial owner of ten percent (10%) or more of any class of the voting securities of any other person. This

presumption may be rebutted only by a showing that control does not exist in fact, at a hearing pursuant to section 9 of this chapter.
"Equity security" means:
(1) any share or similar security carrying, at the time of the takeover offer, the right to vote on any matter by virtue of the articles of incorporation, bylaws, or governing instrument of the target company or the right to vote for directors or persons performing substantially similar functions by operation of law;
(2) any security convertible into a security described in subdivision (1) or any warrant or right to purchase that security; or
(3) any other security which, for the protection of investors, is an equity security pursuant to a regulation of the commissioner.
"Offeror" means a person who makes or in any way participates in making a takeover offer. The term includes all affiliates of that person and all persons who act jointly or in concert with that person for the purpose of acquiring, holding, or disposing of, or exercising any voting rights attached to, the equity securities of a target company. It also includes the target company with respect to acquisitions of its own equity securities and with respect to periods of time when it is controlled by or under common control with the offeror. It does not include a financial institution or broker-dealer loaning funds or extending credit to any offeror in the ordinary course of its business, or any accountant, attorney, financial institution, broker-dealer, newspaper or magazine of general circulation, consultant, or other person furnishing information, services, or advice to or performing ministerial or administrative duties for an offeror and not otherwise participating in the takeover offer.
"Offeree" means a record or beneficial owner of equity securities of the class which an offeror acquires or offers to acquire in connection with a takeover offer.
"Person" means an individual, corporation, limited liability company, association, partnership, trust, or other entity.
"Substantially equivalent terms" means terms under which the fair market value of the consideration offered any offeree of a class of equity securities of the target company (determined on a per share or a per unit basis) are equal to the highest consideration offered in connection with a takeover offer to any other offeree of that class (determined on a per share or per unit basis).
"Takeover offer" means an offer to acquire or an acquisition of any equity security of a target company, pursuant to a tender offer or request or invitation for tenders, if, after the acquisition, the offeror is directly or indirectly a record or beneficial owner of more than ten percent (10%) of any class of the outstanding equity securities of the target company.
"Target company" means an issuer of securities which is organized under the laws of this state, has its principal place of business in this state, and has substantial assets in this state. Target company does not include: (1) a financial institution subject to regulation by the department of financial institutions under IC 28, if the takeover offer is subject to approval by the department of financial institutions;
(2) a corporation subject to regulation by the utility regulatory commission under IC 8, if the takeover offer is subject to approval of the commission; or
(3) a public utility, public utility holding company, bank holding company, or savings association subject to regulation by a federal agency, if the takeover offer is subject to the approval by that federal agency.
As added by Acts 1979, P.L.235, SEC.1. Amended by Acts 1981, P.L.215, SEC.2; P.L.242-1983, SEC.2; P.L.23-1988, SEC.111; P.L.8-1993, SEC.311; P.L.79-1998, SEC.21; P.L.27-2007, SEC.13.

IC 23-2-3.1-2
Compliance with designated sections
Sec. 2. A person shall not make a takeover offer unless the offer is in compliance with sections 3, 4, 5.5, 6.5, 7, and 8 of this chapter.
As added by Acts 1979, P.L.235, SEC.1. Amended by Acts 1981, P.L.215, SEC.3; P.L.242-1983, SEC.3; P.L.229-1989, SEC.1.

IC 23-2-3.1-3
Statement; filing with commissioner; copy to target company
Sec. 3. Any offeror, before making a takeover offer, shall:
(1) file any required statements with the commissioner in compliance with sections 5 and 5.5 of this chapter; and
(2) not later than the filing date of the statements, deliver a copy of each statement to the president of the target company at its principal office.
As added by Acts 1979, P.L.235, SEC.1. Amended by P.L.229-1989, SEC.2.

IC 23-2-3.1-4
Statement; consent to service of process; filing fee
Sec. 4. Each statement required under section 5 or 5.5 of this chapter must be accompanied by:
(1) a consent of the offeror to service of process specified in IC 23-19-6-11; and
(2) a filing fee of seven hundred fifty dollars ($750).
As added by Acts 1979, P.L.235, SEC.1. Amended by P.L.229-1989, SEC.3; P.L.27-2007, SEC.14.

IC 23-2-3.1-5
Contents of statement; document prepared under federal law
Sec. 5. (a) If the takeover offer is subject to any federal law, including the Securities Exchange Act of 1934 (15 U.S.C. 78), the statement must consist of one (1) copy of each document required to be filed with the Securities and Exchange Commission or any other federal agency. (b) If the takeover offer is not subject to any requirement of federal law, the statement must be filed on forms prescribed by the commissioner and contain the following information:
(1) The identity of and material information concerning the offeror, including:
(A) if the offeror is a corporation:
(i) information concerning its organization, including the year and jurisdiction of its organization;
(ii) a description of each class of its capital stock and long-term debt;
(iii) a description of the business done by the offeror and its affiliates and any material changes of its business during the past three (3) years;
(iv) a description of the location and character of the principal properties of the offeror and its affiliates;
(v) a description of any material pending legal or administrative proceedings in which the offeror or any of its affiliates is a party;
(vi) the names of all directors and executive officers of the offeror and their material business activities and affiliations during the past three (3) years; and
(vii) audited financial statements of the offeror and its affiliates for its three (3) most recent annual accounting periods and interim financial statements for any current period; and
(B) if the offeror is not a corporation:
(i) information concerning the background of the person, including the person's material business activities and affiliations during the past three (3) years; and
(ii) a description of any material pending legal or administrative proceeding in which the person is a party.
(2) The source and amount of funds or other consideration used or to be used in acquiring any equity security, including:
(A) a statement describing any securities being offered in exchange for the equity securities of the target company; and
(B) if any part of the acquisition price is or will be represented by borrowed funds or other consideration, a description of the transaction and the names of all the parties.
(3) If the purpose of the acquisition is to gain control of the target company, a statement of any plans or proposals or negotiations with respect to the acquisition which the offeror has upon gaining control to:
(A) liquidate the target company;
(B) sell its assets;
(C) effect its merger or consolidation; or
(D) make any other major change in its business, corporate structure, management or personnel.
(4) The number of shares or units of any equity security of the target company of which each offeror is the record or beneficial

owner or which the offeror has a right to acquire, directly or indirectly.
(5) Information as to any contracts, arrangements, understandings, or negotiations with any person concerning any equity security of the target company, including:
(A) transfers of any equity security, joint ventures, loan or option arrangements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits; or
(B) the giving or withholding of proxies;
naming the persons with whom those contracts, arrangements, or understandings have been entered into.
(6) Information as to any contracts, arrangements, understandings, or negotiations, with any officer, director, administrator, manager, executive employee, or record or beneficial owner of equity securities of the target company with respect to the tender of any equity securities of the target company, the purchase by the offeror of any equity securities owned by that person otherwise than pursuant to the takeover offer, the retention of any person in the person's present position or in any other management position or with respect to that person giving or withholding a favorable recommendation to the takeover offer.
(7) A description of the provisions made or to be made for providing all material information concerning the takeover offer to the offerees, including a description of the proposed takeover offer in the form proposed to be published or sent the offerees initially disclosing the takeover offer.
(8) Any other information which the commissioner prescribes by rule.
(c) In addition to information required under subsection (a) or (b), a statement filed under this section must include the following information:
(1) A description of any contract between the offeror and a government (other than the United States, a state of the United States, a commonwealth or possession of the United States, a government in free association with the United States, or a political subdivision of a state) executed during the three (3) years preceding the date of the filing of the statement.
(2) A description of any subsidy received by the offeror from a goverment described in subdivision (1) during the three (3) years preceding the date of the filing of the statement.
(3) A list of any offices or appointments held under a government described in subdivision (1) by the offeror if the offeror is an individual, or by a member of the board of directors or principal officer if the offeror is a corporation.
As added by Acts 1979, P.L.235, SEC.1. Amended by P.L.229-1989, SEC.4.

IC 23-2-3.1-5.5 Definitions; application of section
Sec. 5.5. (a) The definitions in IC 23-1-20 apply to this section, except to the extent of any conflict with section 1 of this chapter.
(b) This section applies to:
(1) a foreign corporation incorporated under a law other than the law of the United States or any state of the United States (as defined in IC 1-1-4-1); or
(2) a person who is not a citizen of the United States.
(c) This section does not apply to the initiation of a new business in Indiana by a person subject to this section.
(d) Notwithstanding any other provision of this title, a person subject to this section may not make a takeover offer unless the person files a statement with the commissioner under this subsection.
(e) The statement filed under subsection (d) must state the following:
(1) The financial sources to be used by the person in the takeover offer.
(2) The proposed consummation date of the takeover.
As added by P.L.229-1989, SEC.5.

IC 23-2-3.1-6
Repealed
(Repealed by Acts 1981, P.L.215, SEC.11.)

IC 23-2-3.1-6.5
Terms of offer; requisites; number of offerees
Sec. 6.5. No takeover offer may be made which is not made to all offerees holding the same class of equity securities of the target company on substantially equivalent terms. A takeover offer to purchase less than any or all equity securities of the same class of the outstanding equity securities of the target company is not considered as having been made to all offerees of that class on substantially equivalent terms if the pro rata portion of equity securities of that class tendered by any offeree which will be accepted by the offeror is not equal to the highest pro rata portion of equity securities of that class tendered by any other offeree which will be accepted by the offeror. A takeover offer permitting offerees to elect to receive one (1) or more differing kinds of consideration is not considered as having been made to all offerees holding the same class of equity securities of the target company on substantially equivalent terms if proration occurs and the pro rata share of any one (1) or more differing kinds of consideration which is allocable to any offeree is not equal to the highest pro rata share allocable to any other offeree.
As added by P.L.242-1983, SEC.4.

IC 23-2-3.1-7
Hearing; findings and order; notices; expenses; right to appear; insurance companies
Sec. 7. (a) A hearing shall be held at any time within twenty (20) business days after the required statements under sections 5 and 5.5

of this chapter are filed. If, following the hearing, and within twenty (20) business days after a statement is filed, the commissioner finds by a preponderance of the evidence that:
(1) the takeover statement fails to provide full and fair disclosure to the offerees of all material information concerning the takeover offer; or
(2) the takeover offer is not made to all offerees of the same class of equity securities of the target company on substantially equivalent terms; the commissioner shall by order prohibit the purchase of shares tendered in response to the takeover offer or condition purchase upon changes or modifications.
(b) At least five (5) days notice shall be given to the target company, the offeror, and such other persons as the commissioner may designate that a hearing will be held under this section.
(c) The expenses, including the cost of transcripts, of all hearings held under this section shall be borne by the offeror. As security for the payment of the expenses, the offeror shall file with the commissioner an acceptable bond or other deposit in an amount determined by the commissioner.
(d) The target company, the offeror, any offeree, and any other person whose interests may be affected have the right to appear at any hearing held pursuant to this chapter and to become a party to the proceeding. Each such person has the right to present evidence, examine and cross-examine witnesses, offer oral written arguments and, in connection with the proceeding may conduct discovery proceedings in the manner provided in the Indiana Rules of Trial Procedure. The commissioner may employ any sanction or power granted courts in the Indiana Rules of Trial Procedure, excluding the power of contempt, to enforce the commissioner's discovery rulings or orders.
(e) In the case of a takeover offer subject to the approval of the insurance commissioner, the offeror within five (5) days after the statement is filed shall mail a notice to all offerees of the target company advising the offerees of the general terms and conditions of the takeover offer and the date of the hearing at which they may appear. No shares shall be tendered, or purchased by the offeror, until after approval by both the securities commissioner and the insurance commissioner. All expenses of notifying the offerees shall be borne by the offeror.
As added by Acts 1979, P.L.235, SEC.1. Amended by Acts 1981, P.L.215, SEC.4; P.L.242-1983, SEC.5; P.L.229-1989, SEC.6.

IC 23-2-3.1-8
Purchase of shares; prohibition
Sec. 8. No shares shall be purchased or paid for pursuant to a takeover offer within the first twenty (20) business days after the offer is made. No shares shall be purchased or paid for in violation of any order of the commissioner.
As added by Acts 1979, P.L.235, SEC.1. Amended by Acts 1981, P.L.215, SEC.5.
IC 23-2-3.1-8.4
Subsequent acquisition of equity securities by offeror; equivalent terms; limitation
Sec. 8.4. No offeror may acquire in any manner any equity security of any class of a target company at any time within two (2) years following the conclusion of a takeover offer with respect to that class, including but not limited to acquisitions made by purchase, exchange, merger, consolidation, partial or complete liquidation, redemption, reverse stock split, and any other recapitalization or reorganization, unless the holder of that equity security is also afforded, at the time of that acquisition, a reasonable opportunity to dispose of that security to the offeror upon substantially equivalent terms.
As added by P.L.242-1983, SEC.6.

IC 23-2-3.1-8.5
Statements of material fact; omissions; false or misleading statements; fraudulent, deceptive, or manipulative acts
Sec. 8.5. In connection with any takeover offer, or any solicitation of offerees in opposition to or in favor of any takeover offer, it is unlawful for any person to make any untrue statement of a material fact or to omit to state any material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading, or to engage in any fraudulent, deceptive, or manipulative acts or practices.
As added by Acts 1981, P.L.215, SEC.6.

IC 23-2-3.1-8.6
Exempt acquisitions; notice and hearing to precede order
Sec. 8.6. (a) The provisions of sections 2 through 7 of this chapter do not apply to the following:
(1) An acquisition by an offeror, if the instant transaction and all acquisitions of equity securities of the same class during the preceding twelve (12) months by the offeror or any of its affiliates do not exceed two percent (2%) of that class.
(2) An acquisition of equity securities of a target company having seventy-five (75) or fewer holders of record of equity securities at the time of the takeover offer.
(3) An acquisition determined by order of the commissioner to be a takeover offer that is not made for the purpose of, and not having the effect of, changing or influencing the control of a target company.
(b) An order may only be adopted under subsection (a)(3) of this section after a hearing. Not less than five (5) business days' notice of a hearing must be given to the target company, the offeror, and such other persons as the commissioner may designate.
(c) The burden of establishing entitlement to any exemption is on the offeror.
As added by Acts 1981, P.L.215, SEC.7. Amended by P.L.242-1983, SEC.7.
IC 23-2-3.1-9
Administration of chapter; regulations; immunity
Sec. 9. (a) This chapter shall be administered by the secretary of state of Indiana by and through the commissioner, who may exercise all powers granted to the commissioner under IC 23-19.
(b) Subject to the approval of the secretary of state, the commissioner may promulgate regulations necessary to carry out the purposes of this chapter under IC 4-22-2.
(c) Neither the secretary of state, nor the securities commissioner, nor any employee of the securities division, shall be liable in their individual capacity, except to the state of Indiana, for any act done or omitted in connection with the performance of their respective duties under the provisions of this chapter.
As added by Acts 1979, P.L.235, SEC.1. Amended by Acts 1981, P.L.215, SEC.8; P.L.27-2007, SEC.15.

IC 23-2-3.1-10
Cease and desist orders; injunctions; subpoenas; production of books and papers
Sec. 10. (a) Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any regulation or order adopted under this chapter, the commissioner may investigate and issue orders and notices, including ex parte cease and desist orders without notice. In addition to all other remedies, he may bring an action in any circuit or superior court in the name and on behalf of the state of Indiana against any person or persons participating in or about to participate in a violation of this chapter to enjoin those persons from continuing or doing any act in violation of this chapter or to enforce compliance with this chapter. In any court proceedings, the commissioner may apply for and on due showing be entitled to have issued the court's subpoena requiring:
(1) the appearance of any defendant or his employees or agents to testify and give evidence concerning the acts or conduct or things complained of; or
(2) the production of documents, books and records;
as may appear necessary for the hearing of the petition.
(b) Whenever any person has engaged or is about to engage in any act or practice constituting a violation of this chapter or any regulation or order adopted under this chapter, the offeror, target company or any record or beneficial owner of an equity security of the target company may bring an action in the circuit or superior court of the county where the target company has its principal office or Marion County to enjoin that person from continuing or doing any act in violation of this chapter or to enforce compliance with this chapter.
(c) Upon a proper showing, the court may grant a permanent or preliminary injunction or temporary restraining order or may order rescission of any sales, tenders for sale, purchases or tenders for purchase of equity securities determined to be unlawful under this

chapter or any regulation or order of the commissioner. The court may not require the commissioner to post a bond.
As added by Acts 1979, P.L.235, SEC.1. Amended by Acts 1981, P.L.215, SEC.9.

IC 23-2-3.1-11
Appeal; notice; transcript; disposition on appeal
Sec. 11. An appeal may be taken by any offeror, target company, or other party to any proceeding before the commissioner from any final order of the commissioner to the court of appeals for errors of law under the same terms and conditions as govern appeals in ordinary civil actions, except as otherwise provided in this section. An assignment of errors that the decision, ruling, or order of the commissioner is contrary to law is sufficient to present both the sufficiency of the facts found to sustain the decision, ruling, or order, and the sufficiency of the evidence to sustain the findings of facts upon which it was rendered. Within twenty (20) days from the entry of an order, the commissioner shall be served with a written notice of the appeal which states the grounds upon which a reversal of the final order is sought and with a demand in writing for a certified transcript of the record and of all papers on file in the commissioner's office affecting or relating to that order. The commissioner shall within twenty (20) days after service of the notice of appeal make, certify, and deliver to the appellant the transcript. The appellant shall, within five (5) days after the receipt of the transcript, file the transcript and a copy of the notice of appeal with the clerk of the court. The notice of appeal shall stand as the appellant's assignment of errors. If the order of the commissioner is reversed, the court shall direct the commissioner's further action in the matter, including the making and entering of any order and the conditions, limitations, or restrictions to be contained in the order. However, the commissioner is not barred from later revoking or altering the order for any proper cause which may later accrue or be discovered. If the order is affirmed, the appellant may file a new disclosure statement after thirty (30) days from the ruling of the court of appeals if the disclosure statement is not otherwise barred or limited. The appeal does not suspend the operation of the order appealed from during the pendency of the appeal unless upon proper order of the court.
As added by Acts 1979, P.L.235, SEC.1. Amended by Acts 1981, P.L.215, SEC.10; P.L.3-1989, SEC.138.



CHAPTER 4. SUPERVISION OF CONTINUING CARE CONTRACTS

IC 23-2-4-2
Application of chapter
Sec. 2. This chapter applies to any person who:
(1) enters into a continuing care agreement in Indiana to provide care at a continuing care retirement community located either inside Indiana or outside Indiana;
(2) enters into a continuing care agreement outside Indiana to provide care at a continuing care retirement community located in Indiana;
(3) extends the term of an existing continuing care agreement in Indiana to provide care at a continuing care retirement community located either inside Indiana or outside Indiana;
(4) extends the term of an existing continuing care agreement outside Indiana to provide care at a continuing care retirement community located in Indiana; or
(5) solicits the execution of a continuing care agreement by persons in Indiana. As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.153-2009, SEC.4.

IC 23-2-4-3
Registration; application; order
Sec. 3. (a) A provider shall register each continuing care retirement community with the commissioner if:
(1) before opening the continuing care retirement community, the provider:
(A) enters into;
(B) extends; or
(C) solicits;
a continuing care agreement; or
(2) while operating the continuing care retirement community, the provider has entered into a continuing care agreement with at least twenty-five percent (25%) of the individuals living in the continuing care retirement community.
(b) If a provider fails to register a continuing care retirement community, the provider may not:
(1) enter into, or extend the term of, a continuing care agreement to provide continuing care to any person at that continuing care retirement community;
(2) provide services at that continuing care retirement community under a continuing care agreement; or
(3) solicit the execution, by persons residing within Indiana, of a continuing care agreement to provide continuing care at that continuing care retirement community.
(c) The provider's application for registration must be filed with the commissioner by the provider on forms prescribed by the commissioner, and must be accompanied by an application fee of two hundred fifty dollars ($250). The application must contain the following information:
(1) an initial disclosure statement, as described in section 4 of this chapter; and
(2) any other information required by the commissioner under rules adopted under this chapter.
(d) The commissioner may accept, in lieu of the information required by subsection (c), any other registration, disclosure statement, or other document filed by the provider in Indiana, in any other state, or with the federal government if the commissioner determines that such document substantially complies with the requirements of this chapter.
(e) Upon receipt of the application for registration, the commissioner shall mark the application filed. Within sixty (60) days of the filing of the application, the commissioner shall enter an order registering the provider or rejecting the registration. If no order of rejection is entered within that sixty (60) day period, the provider shall be considered registered unless the provider has consented in writing to an extension of time; if no order of rejection is entered within the time period as extended by consent, the provider shall be

considered registered.
(f) If the commissioner determines that the application for registration complies with all of the requirements of this chapter, the commissioner shall enter an order registering the provider. If the commissioner determines that such requirements have not been met, the commissioner shall notify the provider of the deficiencies and shall inform the provider that it has sixty (60) days to correct them. If the deficiencies are not corrected within sixty (60) days, the commissioner shall enter an order rejecting the registration. The order rejecting the registration shall include the findings of fact upon which the order is based. The provider may petition for reconsideration, and is entitled to a hearing upon that petition.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.153-2009, SEC.5.

IC 23-2-4-4
Initial disclosure statement; contents
Sec. 4. The initial disclosure statement shall contain the following information:
(1) The name and business address of the provider.
(2) If the provider is a partnership, corporation, limited liability company, or association, the names and duties of its officers, directors, trustees, partners, members, or managers.
(3) The name and business address of any person having a five percent (5%) or greater ownership interest in the provider or manager of the continuing care retirement community.
(4) A description of the business experience of the provider and its officers, directors, trustees, partners, or managers.
(5) A statement as to whether the provider or any of its officers, directors, trustees, partners, or managers, within ten (10) years prior to the date of the initial disclosure statement:
(A) was convicted of a crime;
(B) was a party to any civil action for fraud, embezzlement, fraudulent conversion, or misappropriation of property that resulted in a judgment against the provider or individual;
(C) had a prior discharge in bankruptcy or was found insolvent in any court action; or
(D) had any state or federal licenses or permits suspended or revoked in connection with any health care or continuing care activities, or related business activities.
(6) The identity of any other continuing care retirement community currently or previously operated by the provider or manager of the continuing care retirement community.
(7) The location and description of other properties, both existing and proposed, of the provider in which the provider owns a twenty-five percent (25%) ownership interest, and on which continuing care retirement communities are or are intended to be located.
(8) A statement as to whether the provider is, or is affiliated with, a religious, charitable, or other nonprofit association, and

the extent to which the affiliate organization is responsible for the financial and contractual obligations of the provider.
(9) A description of all services to be provided by the provider under its continuing care agreements with contracting parties, and a description of all fees for those services, including conditions under which the fees may be adjusted.
(10) A description of the terms and conditions under which the continuing care agreement can be cancelled, or fees refunded.
(11) Financial statements of the provider prepared in accordance with generally accepted accounting principles applied on a consistent basis and certified by an independent certified or public accountant, including a balance sheet as of the end of the provider's last fiscal year and income statements for the last three (3) fiscal years, or such shorter period of time as the provider has been in operation.
(12) If the operation of the continuing care retirement community has not begun, a statement of the anticipated source and application of funds to be used in the purchase or construction of the continuing care retirement community, and an estimate of the funds, if any, which are anticipated to be necessary to pay for start-up losses.
(13) A copy of the forms of agreement for continuing care used by the provider.
(14) Any other information that the commissioner may require by rule or order.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.8-1993, SEC.313; P.L.153-2009, SEC.6.

IC 23-2-4-5
Annual disclosure statement; contents; fee
Sec. 5. (a) Each year after the initial year in which a continuing care retirement community is registered under section 3 of this chapter, the provider shall file with the commissioner within four (4) months after the end of the provider's fiscal year, unless otherwise extended by the written consent of the commissioner, an annual disclosure statement which shall consist of the financial information set forth in section 4(11) of this chapter.
(b) The annual disclosure statement required to be filed with the commissioner under this section shall be accompanied by an annual filing fee of one hundred dollars ($100).
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.234-1985, SEC.2; P.L.153-2009, SEC.7.

IC 23-2-4-6
Disclosure statements; amendment
Sec. 6. (a) A provider shall amend its initial or annual disclosure statement filed with the commissioner under section 3 and section 5 of this chapter at any time if necessary to prevent the initial or annual disclosure statement from containing any material misstatement of fact or omission of a material fact. (b) Upon the sale of a continuing care retirement community to a new provider, the new provider shall amend the currently filed disclosure statement to reflect the fact of sale and any other fact that would be required to be disclosed under section 4 of this chapter if the new provider were filing an initial disclosure statement.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.153-2009, SEC.8.

IC 23-2-4-7
Delivery of disclosure statements to persons executing agreements
Sec. 7. (a) Prior to the execution of a continuing care agreement, a provider shall deliver to the contracting party and the prospective resident a copy of the initial disclosure statement and the latest annual disclosure statement.
(b) After the execution of a continuing care agreement, a provider shall provide, upon request, a copy of the initial disclosure statement and the latest annual disclosure statement.
As added by Acts 1982, P.L.145, SEC.1.

IC 23-2-4-7.5
Termination of contract
Sec. 7.5. (a) This section does not apply to a continuing care retirement community registered before July 1, 2009.
(b) A continuing care agreement may be terminated for any of the following reasons:
(1) The provider has determined that the resident is inappropriate for living in the care setting.
(2) The resident is unable to fully pay the periodic charges because the resident inappropriately divested the assets and income the resident identified at the time of admission to meet the ordinary and customary living expenses for the resident.
(3) Providing assistance to the resident would jeopardize the financial solvency of the provider and the other residents being served by the provider.
(4) The resident has requested a termination of the agreement as allowed under the agreement.
As added by P.L.153-2009, SEC.9.

IC 23-2-4-8
Sanctions against registration of providers or execution of new continuing care agreements; findings of fact; cease and desist order; notice and hearing
Sec. 8. (a) The commissioner may deny, revoke, or refuse to renew registration of a provider or prohibit the execution of new continuing care agreements if the commissioner finds that:
(1) the provider willfully violated any provision of this chapter or any rule or order adopted under this chapter;
(2) the provider failed to file an annual disclosure statement required by section 5 of this chapter;
(3) the provider failed to deliver to a prospective resident or

contracting party a copy of the disclosure statements as required by section 7 of this chapter;
(4) the provider delivered to a prospective resident or contracting party a disclosure statement that contained a misstatement of material fact or omission of a material fact even though the provider, at the time of the delivery of the disclosure statement, had no actual knowledge of the misstatement or omission;
(5) the provider failed to comply with the terms of a cease and desist order of the commissioner; or
(6) according to rules adopted by the commissioner under IC 4-22-2, the provider is insolvent and the financial condition of the provider may jeopardize the care of the residents.
(b) Findings of fact in support of an order under this section, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings.
(c) If the commissioner finds, after notice and hearing, that the provider has committed a violation for which revocation could be ordered, the commissioner may first issue a cease and desist order. If the cease and desist order is not effective in remedying the violation, the commissioner may, after notice and hearing, order that the registration be revoked.
(d) The commissioner may summarily prohibit the execution of new continuing care agreements pending final determination of any proceeding under this section. Upon the entry of the order, the commissioner shall promptly notify the provider that it has been entered and of the reasons for the order and that upon receipt of a written request the matter will be set down for hearing to commence within fifteen (15) business days after receipt of the request unless the provider consents to a later date. If no hearing is requested and none is ordered by the commissioner, the order remains in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to the provider, may modify, vacate, or extend the order until final determination.
(e) Except as provided in subsection (d), an order may not be entered under this section unless there has been:
(1) appropriate prior notice to the provider;
(2) opportunity for hearing; and
(3) written findings of fact and conclusions of law.
(f) The commissioner may vacate or modify an order if the commissioner finds that the conditions that prompted entry have changed or that it is in the public interest to do so.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.131-1988, SEC.6; P.L.1-1992, SEC.114.

IC 23-2-4-9
Offense
Sec. 9. A person who knowingly or intentionally fails to comply with any of the registration or disclosure requirements of sections 3,

4, 5, 6, or 7 of this chapter commits a Class A infraction.
As added by Acts 1982, P.L.145, SEC.1.

IC 23-2-4-10
Conditions of registration; deposit of entrance and refurbishment fees into escrow account; limitations
Sec. 10. (a) Except as provided by section 11 of this chapter, the commissioner shall require, as a condition of registration, that:
(1) the provider establish an interest-bearing escrow account with a bank, trust company, or other escrow agent approved by the commissioner; and
(2) any entrance fees received by the provider prior to the date the resident is permitted to occupy the living unit in the continuing care retirement community be placed in the escrow account, subject to release as provided by subsection (b).
(b) If the entrance fee gives the resident the right to occupy a living unit that has been previously occupied, the entrance fee and any income earned thereon shall be released to the provider when the living unit is first occupied by the new resident. If the entrance fee applies to a living unit that has not been previously occupied by any resident, the entrance fee and any income earned thereon shall be released to the provider when the commissioner is satisfied that:
(1) aggregate entrance fees received or receivable by the provider pursuant to executed continuing care agreements, plus:
(A) anticipated proceeds of any first mortgage loan or other long term financing commitment; and
(B) funds from other sources in the actual possession of the provider;
are equal to at least fifty percent (50%) of the aggregate cost of constructing, purchasing, equipping, and furnishing the continuing care retirement community and equal to at least fifty percent (50%) of the estimate of funds necessary to fund startup losses of the continuing care retirement community, as reported under section 4(12) of this chapter; and
(2) a commitment has been received by the provider for any permanent mortgage loan or other long term financing described in the statement of anticipated source and application of funds to be used in the purchase or construction of the continuing care retirement community under section 4(12) of this chapter, and any conditions of the commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the continuing care retirement community, have been substantially satisfied.
(c) If the funds in an escrow account under this section and any interest earned thereon are not released within the time provided by this section or by rules adopted by the commissioner, then the funds shall be returned by the escrow agent to the persons who made the payment to the provider.
(d) An entrance fee held in escrow shall be returned by the escrow agent to the person who paid the fee in the following instances: (1) At the election of the person who paid the fee, at any time before the fee is released to the provider under subsection (b).
(2) Upon receipt by the escrow agent of notice from the provider that the person is entitled to a refund of the entrance fee.
(e) This section does not require a provider to place a nonrefundable application fee charged to prospective residents in escrow.
(f) A provider is not required to place a refurbishment fee of a prospective resident in escrow if a continuing care agreement provides that the prospective resident:
(1) will occupy the living unit within sixty (60) days after the refurbishment fee is paid; and
(2) will receive a refund of any portion of the refurbishment fee not expended for refurbishment if the continuing care agreement is cancelled before occupancy.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.234-1985, SEC.3; P.L.153-2009, SEC.10.

IC 23-2-4-11
Letter of credit, negotiable securities, or bond instead of escrow account
Sec. 11. In lieu of establishing an escrow account under section 10 of this chapter, a provider may, with the commissioner's permission, post a letter of credit from a financial institution, negotiable securities, or a bond by a surety authorized to do business in Indiana. The letter of credit, negotiable securities, or bond must be:
(1) approved by the commissioner as to form;
(2) for an amount not to exceed the total amount of all entrance fees received by the provider before the date the resident is permitted to occupy the living unit; and
(3) executed in favor of the commissioner on behalf of individuals who may be found entitled to a refund of entrance fees.
As added by Acts 1982, P.L.145, SEC.1.

IC 23-2-4-12
Entrance fees; use
Sec. 12. Any money or property received by a provider as an entrance fee to a continuing care retirement community constructed or purchased after August 31, 1982, or any income earned thereon, may be used by the provider only for purposes directly related to the construction, maintenance, or operation of that particular continuing care retirement community. A continuing care retirement community in operation on September 1, 1982, may not use the entrance fees or income earned thereon after August 31, 1982, for the construction, operation, or maintenance of another continuing care retirement community constructed or purchased after August 31, 1982.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.153-2009,

SEC.11.

IC 23-2-4-13
Retirement home guaranty fund; creation and expiration; purpose; levy
Sec. 13. (a) There is established the Indiana retirement home guaranty fund. The purpose of the fund is to provide a mechanism for protecting the financial interests of residents and contracting parties in the event of the bankruptcy of the provider.
(b) To create the fund, a guaranty association fund fee of one hundred dollars ($100) shall be levied on each contracting party who enters into a continuing care agreement after August 31, 1982, and before July 1, 2009. The fee shall be collected by the provider and forwarded to the commissioner within thirty (30) days after occupancy by the resident. Failure of the provider to collect and forward such fee to the commissioner within that thirty (30) day period shall result in the imposition by the commissioner of a twenty-five dollar ($25) penalty against the provider. In addition, interest payable by the provider shall accrue on the unpaid fee at the rate of two percent (2%) a month.
(c) Any money received by the commissioner under subsection (b) shall be forwarded to the treasurer of state. The fund, and any income from it, shall be held in trust, deposited in a segregated account, invested and reinvested by the treasurer of state in the same manner as provided in IC 20-49-3-10 for investment of the common school fund.
(d) All reasonable expenses of collecting and administering the fund shall be paid from the fund.
(e) Money in the fund at the end of the state's fiscal year shall remain in the fund and shall not revert to the general fund.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.2-2006, SEC.180; P.L.153-2009, SEC.12.

IC 23-2-4-14
Fund; board of directors; membership; compensation
Sec. 14. (a) There is established a board of directors to administer the fund. The board of directors of the fund shall consist of five (5) members to be appointed by the governor, from a list submitted by the secretary of state, as follows:
(1) one (1) provider;
(2) two (2) residents;
(3) one (1) individual with expertise in insurance; and
(4) one (1) individual with expertise in banking and finance.
In addition, the commissioner shall serve as an ex officio member of the board. Directors shall serve such terms as are established in the plan of operation under section 15 of this chapter.
(b) Members of the board of directors are not entitled to compensation for their services. However, each member is entitled to the following:
(1) Reimbursement for traveling and other expenses incurred as

members of the board, as provided in the state travel policies and procedures, established by the Indiana department of administration and approved by the budget agency.
(2) Reimbursement for expenses related to one (1) meal provided each year in connection with the board's annual meeting.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.177-1991, SEC.9.

IC 23-2-4-15
Board; submission and approval of plan of operation; contents of plan; adoption of rules
Sec. 15. (a) The board of directors shall submit to the commissioner a plan of operation, and such subsequent amendments to the plan as are necessary to assure the fair, reasonable, and equitable administration of the fund. The plan of operation is effective upon the commissioner's approval, which must be in writing.
(b) If the board of directors fails to submit by September 1, 1983, a plan of operation considered suitable by the commissioner, or, if at any other time the board of directors fails to submit amendments to the plan considered necessary by the commissioner, the commissioner shall adopt rules under IC 4-22-2 necessary to carry out this chapter. The rules continue in force until modified by the commissioner or superseded by a plan submitted by the board of directors and approved by the commissioner.
(c) The plan of operation shall establish:
(1) procedures for handling the assets of the fund;
(2) the method of reimbursing members of the board of directors under section 14 of this chapter;
(3) regular places and times for meetings of the board of directors;
(4) recordkeeping procedures for all financial transactions relating to the fund and the board of directors; and
(5) any additional provisions necessary for the execution of the powers and duties of the board of directors.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.3-2008, SEC.166.

IC 23-2-4-16
Termination of bankrupt home; payments to residents from fund; subrogation rights of board
Sec. 16. (a) If a continuing care retirement community is bankrupt and the operation of the continuing care retirement community is terminated, the board of directors shall, subject to the approval of the commissioner, distribute from the guaranty association fund established in section 13 to the living residents of the continuing care retirement community an aggregate amount not to exceed one-half (1/2) of the amount in the fund at the time of disbursement. The amount each living resident is entitled to receive shall be prorated,

based on the total amount paid on behalf of the resident by the contracting party under the continuing care agreement. In no event may the amount paid to an individual resident under this section exceed the total amount paid on behalf of that resident under the continuing care agreement, less the total value of services received under the agreement.
(b) Any living resident of the continuing care retirement community shall be eligible to receive distributions under subsection (a), regardless of whether any contribution to the guaranty association fund has been made on behalf of the resident.
(c) A resident compensated under this section assigns the resident's rights under the continuing care agreement, to the extent of compensation received under this section, to the board of directors on behalf of the fund. The board of directors may require an assignment of those rights by a resident to the board, on behalf of the fund, as a condition precedent to the receipt of compensation under this section. The board of directors, on behalf of the fund, is subrogated to these rights against the assets of a bankrupt or dissolved provider. Any monies or property collected by the board of directors under this subsection shall be deposited in the fund.
(d) The subrogation rights of the board of directors, on behalf of the fund, have the same priority against the assets of the bankrupt or dissolved provider as those possessed by the resident under the continuing care agreement.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.234-1985, SEC.4; P.L.153-2009, SEC.13.

IC 23-2-4-17
Fund; examination and regulation by commissioner; reports
Sec. 17. The fund is subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner before May 1 of each year:
(1) a financial report for the preceding calendar year, in a form approved by the commissioner; and
(2) a report of its activities during the preceding calendar year.
As added by Acts 1982, P.L.145, SEC.1.

IC 23-2-4-18
Fund; exemption from certain fees and taxes
Sec. 18. The fund is exempt from payment of all fees and taxes levied by Indiana or any of its political subdivisions.
As added by Acts 1982, P.L.145, SEC.1.

IC 23-2-4-19
Repealed
(Repealed by P.L.234-1985, SEC.5.)

IC 23-2-4-20
Disclosure statements; liability of provider
Sec. 20. (a) If: (1) a provider enters into a continuing care agreement:
(A) in violation of section 3 of this chapter; or
(B) without having first delivered to the contracting party and the prospective resident the disclosure statements as required by section 7 of this chapter; or
(2) a provider delivers to the prospective resident and the contracting party a disclosure statement that makes an untrue or misleading statement of material fact or omits a material fact;
the provider is liable to the individual who entered into the continuing care agreement for the repayment of all entrance fees, application fees, periodic charges, or other fees paid by that person to the provider less the reasonable value of care and lodging provided the resident until the untrue statement, misstatement, or omission was actually or should reasonably have been discovered by the resident or the contracting party, together with interest thereon at the legal rate for judgments, costs, and reasonable attorney's fees.
(b) Liability of the provider under this section for any untrue statement, misstatement, or omission in the disclosure statement shall exist only if the provider had actual knowledge of or, in the exercise of reasonable care, should have known of the untrue statement, misstatement, or omission.
(c) An action may not be maintained by any individual to enforce liability under this section unless commenced within:
(1) two (2) years after the execution of the continuing care agreement that gave rise to the violation;
(2) two (2) years after the failure to deliver the disclosure statement; or
(3) two (2) years after the delivery of the disclosure statement containing an untrue statement, misstatement, or omission of a material fact;
whichever occurs later.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.16-1983, SEC.14.

IC 23-2-4-21
Commissioner; petition for appointment of receiver
Sec. 21. If the commissioner has reason to believe that a continuing care retirement community is insolvent, the commissioner may petition the superior or circuit court of the county in which the continuing care retirement community is located, or the superior or circuit court of Marion County, for the appointment of a receiver to assume the management and possession of the continuing care retirement community and its assets.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.153-2009, SEC.14.

IC 23-2-4-22
Commissioner; powers; hearings and investigations
Sec. 22. The commissioner, or his designated representative, may:
(1) conduct under IC 4-21.5-3 hearings necessary to carry out

this chapter;
(2) hear evidence;
(3) conduct investigations to determine whether any person has violated or is about to violate this chapter or a rule or order issued under this chapter; and
(4) compel the production of any item relevant to an investigation under this chapter.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.7-1987, SEC.104.

IC 23-2-4-23
Violations; cease and desist orders; actions for injunctive relief
Sec. 23. (a) If the commissioner determines, after notice and hearing, that any person has violated any provision of this chapter or any rule or order issued under this chapter, the commissioner may issue an order requiring the person to cease and desist from the unlawful practice or to take such affirmative action as in the judgment of the commissioner will carry out the purposes of this chapter.
(b) If the commissioner makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing a cease and desist order, it may issue a temporary cease and desist order which shall include in its terms a provision that, upon request, a hearing shall be held within ten (10) days of such request to determine whether the order becomes permanent. A temporary cease and desist order shall be served on the person subject to it by certified mail, return receipt requested.
(c) If it appears that a person has engaged in an act or practice constituting a violation of any provision of this chapter or of a rule or order issued under this chapter, the commissioner may, with or without prior administrative proceedings, bring an action in the circuit court to enjoin such acts or practices or to enforce compliance with this chapter or any rule or order issued under this chapter. Upon proper showing, injunctive relief or temporary restraining orders shall be granted. The commissioner shall not be required to post a bond in any court proceeding.
As added by Acts 1982, P.L.145, SEC.1.

IC 23-2-4-24
Rules
Sec. 24. The commissioner shall adopt under IC 4-22-2 rules necessary to carry out the provisions of this chapter.
As added by Acts 1982, P.L.145, SEC.1.



CHAPTER 5. LOAN BROKERS

IC 23-2-5-2
"Loan" defined
Sec. 2. As used in this chapter, "loan" means any agreement to advance money or property in return for the promise to make payments for the money or property.
As added by P.L.235-1985, SEC.1.

IC 23-2-5-3 Version a
Definitions
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 3. (a) As used in this chapter, "loan broker license" means a license issued by the commissioner authorizing a person to engage in the loan brokerage business.
(b) As used in this chapter, "licensee" means a person that is issued a license under this chapter.
(c) As used in this chapter, "loan broker" means any person who, in return for any consideration from any source procures, attempts to procure, or assists in procuring, a residential mortgage loan from a third party or any other person, whether or not the person seeking the loan actually obtains the loan. "Loan broker" does not include:
(1) any supervised financial organization (as defined in IC 26-1-4-102.5), including a bank, savings bank, trust company, savings association, or credit union;
(2) any other financial institution that is:
(A) regulated by any agency of the United States or any state; and
(B) regularly actively engaged in the business of making consumer loans that are not secured by real estate or taking assignment of consumer sales contracts that are not secured by real estate;
(3) any insurance company;
(4) any person arranging financing for the sale of the person's product; or
(5) a creditor that is licensed under IC 24-4.4-2-402.
(d) As used in this chapter, "loan brokerage business" means a person acting as a loan broker.
(e) As used in this chapter, "mortgage loan origination activities" means performing any of the following activities for compensation or gain in connection with a residential mortgage loan: (1) Receiving or recording a borrower's or potential borrower's residential mortgage loan application information in any form for use in a credit decision by a creditor.
(2) Offering to negotiate or negotiating terms of a residential mortgage loan.
(f) As used in this chapter, "borrower's residential mortgage loan application information" means the address of the proposed residential real property to be mortgaged and borrower's essential personal and financial information necessary for an informed credit decision to be made on the borrower's mortgage loan application.
(g) As used in this chapter, "mortgage loan originator" means an individual engaged in mortgage loan origination activities. The term does not include a person who:
(1) performs purely administrative or clerical tasks on behalf of a mortgage loan originator or acts as a loan processor or underwriter;
(2) performs only real estate brokerage activities and is licensed in accordance with IC 25-34.1 or the applicable laws of another state, unless the person is compensated by a creditor, a loan broker, a mortgage loan originator, or any agent of a creditor, a loan broker, or a mortgage loan originator; or
(3) is involved only in extensions of credit relating to time share plans (as defined in 11 U.S.C. 101(53D)).
(h) As used in this chapter, "mortgage loan originator license" means a license issued by the commissioner authorizing an individual to act as a mortgage loan originator on behalf of a loan broker licensee.
(i) As used in this chapter, "person" means an individual, a partnership, a trust, a corporation, a limited liability company, a limited liability partnership, a sole proprietorship, a joint venture, a joint stock company, or another group or entity, however organized.
(j) As used in this chapter, "ultimate equitable owner" means a person who, directly or indirectly, owns or controls ten percent (10%) or more of the equity interest in a loan broker licensed or required to be licensed under this chapter, regardless of whether the person owns or controls the equity interest through one (1) or more other persons or one (1) or more proxies, powers of attorney, or variances.
(k) As used in this chapter, "principal manager" means an individual who:
(1) has at least three (3) years of experience:
(A) as a mortgage loan originator; or
(B) in financial services;
that is acceptable to the commissioner; and
(2) is principally responsible for the supervision and management of the employees and business affairs of a loan broker licensee.
(l) As used in this chapter, "principal manager license" means a license issued by the commissioner authorizing an individual to act as: (1) a principal manager; and
(2) a mortgage loan originator;
on behalf of a loan broker licensee.
(m) As used in this chapter, "bona fide third party fee", with respect to a residential mortgage loan, includes any of the following:
(1) Fees for real estate appraisals. However, if the residential mortgage loan is governed by Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act (12 U.S.C. 3331 through 3352), the fee for an appraisal performed in connection with the loan is not a bona fide third party fee unless the appraisal is performed by a person that is licensed or certified under IC 25-34.1-3-8.
(2) Fees for title examination, abstract of title, title insurance, property surveys, or similar purposes.
(3) Notary and credit report fees.
(4) Fees for the services provided by a loan broker in procuring possible business for a creditor if the fees are paid by the creditor.
(n) As used in this chapter, "branch office" means any fixed physical location from which a loan broker licensee holds itself out as engaging in the loan brokerage business.
(o) As used in this chapter, "loan processor or underwriter" means an individual who:
(1) is employed by a loan broker licensee and acts at the direction of, and subject to the supervision of, the loan broker licensee or a licensed principal manager employed by the loan broker licensee; and
(2) performs solely clerical or support duties on behalf of the loan broker licensee, including any of the following activities with respect to a residential mortgage loan application received by the loan broker licensee:
(A) The receipt, collection, distribution, and analysis of information commonly used in the processing or underwriting of a residential mortgage loan.
(B) Communicating with a borrower or potential borrower to obtain the information necessary for the processing or underwriting of a residential mortgage loan, to the extent that the communication does not include:
(i) offering or negotiating loan rates or terms; or
(ii) counseling borrowers or potential borrowers about residential mortgage loan rates or terms.
(p) As used in this chapter, "real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including any of the following:
(1) Acting as a real estate broker or salesperson for a buyer, seller, lessor, or lessee of real property.
(2) Bringing together parties interested in the sale, lease, or exchange of real property.
(3) Negotiating, on behalf of any party, any part of a contract concerning the sale, lease, or exchange of real property, other

than in connection with obtaining or providing financing for the transaction.
(4) Engaging in any activity for which the person performing the activity is required to be licensed under IC 25-34.1 or the applicable laws of another state.
(5) Offering to engage in any activity, or to act in any capacity with respect to any activity, described in subdivisions (1) through (4).
(q) As used in this chapter, "registered mortgage loan originator" means a mortgage loan originator who:
(1) is an employee of:
(A) a depository institution;
(B) a subsidiary that is:
(i) owned and controlled by a depository institution; and
(ii) regulated by a federal financial institution regulatory agency (as defined in 12 U.S.C. 3350(6)); or
(C) an institution regulated by the Farm Credit Administration; and
(2) is registered with and maintains a unique identifier with the Nationwide Mortgage Licensing System and Registry.
(r) As used in this chapter, "residential mortgage loan" means a loan that is or will be used primarily for personal, family, or household purposes and that is secured by a mortgage (or another equivalent consensual security interest) on a dwelling (as defined in Section 103(w) of the federal Truth in Lending Act (15 U.S.C. 1602(w)) or on residential real estate on which a dwelling is constructed or intended to be constructed.
(s) As used in this chapter, "personal information" includes any of the following:
(1) An individual's first and last names or first initial and last name.
(2) Any of the following data elements:
(A) A Social Security number.
(B) A driver's license number.
(C) A state identification card number.
(D) A credit card number.
(E) A financial account number or debit card number in combination with a security code, password, or access code that would permit access to the person's account.
(3) With respect to an individual, any of the following:
(A) Address.
(B) Telephone number.
(C) Information concerning the individual's:
(i) income or other compensation;
(ii) credit history;
(iii) credit score;
(iv) assets;
(v) liabilities; or
(vi) employment history.
(t) As used in this chapter, personal information is "encrypted" if

the personal information:
(1) has been transformed through the use of an algorithmic process into a form in which there is a low probability of assigning meaning without use of a confidential process or key; or
(2) is secured by another method that renders the personal information unreadable or unusable.
(u) As used in this chapter, personal information is "redacted" if the personal information has been altered or truncated so that not more than the last four (4) digits of:
(1) a Social Security number;
(2) a driver's license number;
(3) a state identification number; or
(4) an account number;
are accessible as part of the personal information.
(v) As used in this chapter, "depository institution" has the meaning set forth in the Federal Deposit Insurance Act (12 U.S.C. 1813(c)) and includes any credit union.
(w) As used in this chapter, "state licensed mortgage loan originator" means any individual who:
(1) is a mortgage loan originator;
(2) is not an employee of:
(A) a depository institution;
(B) a subsidiary that is:
(i) owned and controlled by a depository institution; and
(ii) regulated by a federal financial institution regulatory agency (as defined in 12 U.S.C. 3350(6)); or
(C) an institution regulated by the Farm Credit Administration;
(3) is licensed by a state or by the Secretary of the United States Department of Housing and Urban Development under Section 1508 of the S.A.F.E. Mortgage Licensing Act of 2008 (Title V of P.L.110-289); and
(4) is registered as a mortgage loan originator with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.
(x) As used in this chapter, "unique identifier" means a number or other identifier that:
(1) permanently identifies a mortgage loan originator; and
(2) is assigned by protocols established by the Nationwide Mortgage Licensing System and Registry and the federal financial institution regulatory agencies to facilitate:
(A) the electronic tracking of mortgage loan originators; and
(B) the uniform identification of, and public access to, the employment history of and the publicly adjudicated disciplinary and enforcement actions against mortgage loan originators.
(y) As used in this chapter, "residential real estate" means real property:
(1) that is located in Indiana; and (2) upon which a dwelling is constructed or intended to be constructed.
As added by P.L.235-1985, SEC.1. Amended by P.L.247-1987, SEC.1; P.L.1-1990, SEC.242; P.L.8-1993, SEC.314; P.L.79-1998, SEC.22; P.L.230-1999, SEC.1; P.L.14-2000, SEC.52; P.L.115-2001, SEC.1; P.L.73-2004, SEC.12; P.L.230-2007, SEC.6; P.L.145-2008, SEC.10; P.L.1-2009, SEC.130; P.L.156-2009, SEC.1; P.L.35-2010, SEC.4; P.L.85-2012, SEC.2.

IC 23-2-5-3 Version b
Definitions
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 3. (a) As used in this chapter, "loan broker license" means a license issued by the commissioner authorizing a person to engage in the loan brokerage business.
(b) As used in this chapter, "licensee" means a person that is issued a license under this chapter.
(c) As used in this chapter, "loan broker" means any person who, in return for any consideration from any source procures, attempts to procure, or assists in procuring, a residential mortgage loan from a third party or any other person, whether or not the person seeking the loan actually obtains the loan. "Loan broker" does not include:
(1) any supervised financial organization (as defined in IC 26-1-4-102.5), including a bank, savings bank, trust company, savings association, or credit union;
(2) any other financial institution that is:
(A) regulated by any agency of the United States or any state; and
(B) regularly actively engaged in the business of making consumer loans that are not secured by real estate or taking assignment of consumer sales contracts that are not secured by real estate;
(3) any insurance company;
(4) any person arranging financing for the sale of the person's product; or
(5) a creditor that is licensed under IC 24-4.4-2-402.
(d) As used in this chapter, "loan brokerage business" means a person acting as a loan broker.
(e) As used in this chapter, "mortgage loan origination activities" means performing any of the following activities for compensation or gain in connection with a residential mortgage loan:
(1) Receiving or recording a borrower's or potential borrower's residential mortgage loan application information in any form for use in a credit decision by a creditor.
(2) Offering to negotiate or negotiating terms of a residential mortgage loan.
(f) As used in this chapter, "borrower's residential mortgage loan application information" means the address of the proposed residential real property to be mortgaged and borrower's essential

personal and financial information necessary for an informed credit decision to be made on the borrower's mortgage loan application.
(g) As used in this chapter, "mortgage loan originator" means an individual engaged in mortgage loan origination activities. The term does not include a person who:
(1) performs purely administrative or clerical tasks on behalf of a mortgage loan originator or acts as a loan processor or underwriter;
(2) performs only real estate brokerage activities and is licensed in accordance with IC 25-34.1 or the applicable laws of another state, unless the person is compensated by a creditor, a loan broker, a mortgage loan originator, or any agent of a creditor, a loan broker, or a mortgage loan originator; or
(3) is involved only in extensions of credit relating to time share plans (as defined in 11 U.S.C. 101(53D)).
(h) As used in this chapter, "mortgage loan originator license" means a license issued by the commissioner authorizing an individual to act as a mortgage loan originator on behalf of a loan broker licensee.
(i) As used in this chapter, "person" means an individual, a partnership, a trust, a corporation, a limited liability company, a limited liability partnership, a sole proprietorship, a joint venture, a joint stock company, or another group or entity, however organized.
(j) As used in this chapter, "ultimate equitable owner" means a person who, directly or indirectly, owns or controls ten percent (10%) or more of the equity interest in a loan broker licensed or required to be licensed under this chapter, regardless of whether the person owns or controls the equity interest through one (1) or more other persons or one (1) or more proxies, powers of attorney, or variances.
(k) As used in this chapter, "principal manager" means an individual who:
(1) has at least three (3) years of experience:
(A) as a mortgage loan originator; or
(B) in financial services;
that is acceptable to the commissioner; and
(2) is principally responsible for the supervision and management of the employees and business affairs of a loan broker licensee.
(l) As used in this chapter, "principal manager license" means a license issued by the commissioner authorizing an individual to act as:
(1) a principal manager; and
(2) a mortgage loan originator;
on behalf of a loan broker licensee.
(m) As used in this chapter, "bona fide third party fee", with respect to a residential mortgage loan, includes any of the following:
(1) Fees for real estate appraisals. However, if the residential mortgage loan is governed by Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act (12 U.S.C.

3331 through 3352), the fee for an appraisal performed in connection with the loan is not a bona fide third party fee unless the appraisal is performed by a person that is licensed or certified under IC 25-34.1-3-8.
(2) Fees for title examination, abstract of title, title insurance, property surveys, or similar purposes.
(3) Notary and credit report fees.
(4) Fees for the services provided by a loan broker in procuring possible business for a creditor if the fees are paid by the creditor.
(n) As used in this chapter, "branch office" means any fixed physical location from which a loan broker licensee holds itself out as engaging in the loan brokerage business.
(o) As used in this chapter, "loan processor or underwriter" means an individual who:
(1) is employed by a loan broker licensee and acts at the direction of, and subject to the supervision of, the loan broker licensee or a licensed principal manager employed by the loan broker licensee; and
(2) performs solely clerical or support duties on behalf of the loan broker licensee, including any of the following activities with respect to a residential mortgage loan application received by the loan broker licensee:
(A) The receipt, collection, distribution, and analysis of information commonly used in the processing or underwriting of a residential mortgage loan.
(B) Communicating with a borrower or potential borrower to obtain the information necessary for the processing or underwriting of a residential mortgage loan, to the extent that the communication does not include:
(i) offering or negotiating loan rates or terms; or
(ii) counseling borrowers or potential borrowers about residential mortgage loan rates or terms.
(p) As used in this chapter, "real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including any of the following:
(1) Acting as a real estate broker for a buyer, seller, lessor, or lessee of real property.
(2) Bringing together parties interested in the sale, lease, or exchange of real property.
(3) Negotiating, on behalf of any party, any part of a contract concerning the sale, lease, or exchange of real property, other than in connection with obtaining or providing financing for the transaction.
(4) Engaging in any activity for which the person performing the activity is required to be licensed under IC 25-34.1 or the applicable laws of another state.
(5) Offering to engage in any activity, or to act in any capacity with respect to any activity, described in subdivisions (1) through (4). (q) As used in this chapter, "registered mortgage loan originator" means a mortgage loan originator who:
(1) is an employee of:
(A) a depository institution;
(B) a subsidiary that is:
(i) owned and controlled by a depository institution; and
(ii) regulated by a federal financial institution regulatory agency (as defined in 12 U.S.C. 3350(6)); or
(C) an institution regulated by the Farm Credit Administration; and
(2) is registered with and maintains a unique identifier with the Nationwide Mortgage Licensing System and Registry.
(r) As used in this chapter, "residential mortgage loan" means a loan that is or will be used primarily for personal, family, or household purposes and that is secured by a mortgage (or another equivalent consensual security interest) on a dwelling (as defined in Section 103(w) of the federal Truth in Lending Act (15 U.S.C. 1602(w)) or on residential real estate on which a dwelling is constructed or intended to be constructed.
(s) As used in this chapter, "personal information" includes any of the following:
(1) An individual's first and last names or first initial and last name.
(2) Any of the following data elements:
(A) A Social Security number.
(B) A driver's license number.
(C) A state identification card number.
(D) A credit card number.
(E) A financial account number or debit card number in combination with a security code, password, or access code that would permit access to the person's account.
(3) With respect to an individual, any of the following:
(A) Address.
(B) Telephone number.
(C) Information concerning the individual's:
(i) income or other compensation;
(ii) credit history;
(iii) credit score;
(iv) assets;
(v) liabilities; or
(vi) employment history.
(t) As used in this chapter, personal information is "encrypted" if the personal information:
(1) has been transformed through the use of an algorithmic process into a form in which there is a low probability of assigning meaning without use of a confidential process or key; or
(2) is secured by another method that renders the personal information unreadable or unusable.
(u) As used in this chapter, personal information is "redacted" if

the personal information has been altered or truncated so that not more than the last four (4) digits of:
(1) a Social Security number;
(2) a driver's license number;
(3) a state identification number; or
(4) an account number;
are accessible as part of the personal information.
(v) As used in this chapter, "depository institution" has the meaning set forth in the Federal Deposit Insurance Act (12 U.S.C. 1813(c)) and includes any credit union.
(w) As used in this chapter, "state licensed mortgage loan originator" means any individual who:
(1) is a mortgage loan originator;
(2) is not an employee of:
(A) a depository institution;
(B) a subsidiary that is:
(i) owned and controlled by a depository institution; and
(ii) regulated by a federal financial institution regulatory agency (as defined in 12 U.S.C. 3350(6)); or
(C) an institution regulated by the Farm Credit Administration;
(3) is licensed by a state or by the Secretary of the United States Department of Housing and Urban Development under Section 1508 of the S.A.F.E. Mortgage Licensing Act of 2008 (Title V of P.L.110-289); and
(4) is registered as a mortgage loan originator with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.
(x) As used in this chapter, "unique identifier" means a number or other identifier that:
(1) permanently identifies a mortgage loan originator; and
(2) is assigned by protocols established by the Nationwide Mortgage Licensing System and Registry and the federal financial institution regulatory agencies to facilitate:
(A) the electronic tracking of mortgage loan originators; and
(B) the uniform identification of, and public access to, the employment history of and the publicly adjudicated disciplinary and enforcement actions against mortgage loan originators.
(y) As used in this chapter, "residential real estate" means real property:
(1) that is located in Indiana; and
(2) upon which a dwelling is constructed or intended to be constructed.
As added by P.L.235-1985, SEC.1. Amended by P.L.247-1987, SEC.1; P.L.1-1990, SEC.242; P.L.8-1993, SEC.314; P.L.79-1998, SEC.22; P.L.230-1999, SEC.1; P.L.14-2000, SEC.52; P.L.115-2001, SEC.1; P.L.73-2004, SEC.12; P.L.230-2007, SEC.6; P.L.145-2008, SEC.10; P.L.1-2009, SEC.130; P.L.156-2009, SEC.1; P.L.35-2010, SEC.4; P.L.85-2012, SEC.2; P.L.127-2012, SEC.3.
IC 23-2-5-4
License to engage in loan brokerage business required; license to act as mortgage loan originator or principal manager required; unique identifier required; evidence of compliance; criminal background check
Sec. 4. (a) A person may not engage in the loan brokerage business in Indiana unless the person first obtains a loan broker license from the commissioner. Any person desiring to engage or continue in the loan brokerage business shall apply to the commissioner for a loan broker license under this chapter.
(b) An individual may not act as a mortgage loan originator in Indiana on behalf of a person licensed or required to be licensed as a loan broker under this chapter unless the individual first obtains a unique identifier from the Nationwide Mortgage Licensing System and Registry and a mortgage loan originator license from the commissioner. An individual desiring to act as a mortgage loan originator on behalf of a person licensed or required to be licensed as a loan broker under this chapter shall apply to the commissioner for a mortgage loan originator license under this chapter.
(c) An individual may not act as a principal manager on behalf of a person licensed or required to be licensed as a loan broker under this chapter unless the individual first obtains a unique identifier from the Nationwide Mortgage Licensing System and Registry and a principal manager license from the commissioner. Any individual desiring to act as a principal manager on behalf of a person licensed or required to be licensed as a loan broker under this chapter shall apply to the commissioner for a principal manager license under this chapter.
(d) The commissioner may request evidence of compliance with this section at any of the following times:
(1) The time of application for an initial license.
(2) The time of renewal of a license.
(3) Any other time considered necessary by the commissioner.
(e) For purposes of subsection (d), evidence of compliance with this section must include a criminal background check, including a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation.
(f) A unique identifier obtained by an individual from the Nationwide Mortgage Licensing System and Registry under subsection (b) or (c) may not be used for purposes other than those set forth in the S.A.F.E. Mortgage Licensing Act of 2008 (Title V of P.L.110-289).
As added by P.L.235-1985, SEC.1. Amended by P.L.230-1999, SEC.2; P.L.230-2007, SEC.7; P.L.145-2008, SEC.11; P.L.156-2009, SEC.2.

IC 23-2-5-5
Applications for licenses; contents; bond; expiration; service of process; criminal background checks; consumer reports; financial responsibility Sec. 5. (a) An application for a loan broker license or renewal of a loan broker license must contain:
(1) consent to service of process under subsection (g);
(2) evidence of the bond required in subsection (d);
(3) an application fee of two hundred dollars ($200), plus one hundred dollars ($100) for each ultimate equitable owner;
(4) an affidavit affirming that none of the applicant's ultimate equitable owners, directors, managers, or officers have been convicted, in any jurisdiction, of:
(A) any felony within the previous seven (7) years; or
(B) an offense involving fraud or deception that is punishable by at least one (1) year of imprisonment;
unless such an affidavit is waived by the commissioner under subsection (h);
(5) evidence that the applicant, if the applicant is an individual, has completed the education requirements under section 21 of this chapter;
(6) the name and license number for each mortgage loan originator to be employed by the licensee;
(7) the name and license number for each principal manager; and
(8) for each ultimate equitable owner, the following information:
(A) The name of the ultimate equitable owner.
(B) The address of the ultimate equitable owner, including the home address of the ultimate equitable owner if the ultimate equitable owner is an individual.
(C) The telephone number of the ultimate equitable owner, including the home telephone number if the ultimate equitable owner is an individual.
(D) The ultimate equitable owner's Social Security number and date of birth, if the ultimate equitable owner is an individual.
(b) An application for licensure as a mortgage loan originator shall be made on a form prescribed by the commissioner. The application must include the following information for the individual that seeks to be licensed as a mortgage loan originator:
(1) The name of the individual.
(2) The home address of the individual.
(3) The home telephone number of the individual.
(4) The individual's Social Security number and date of birth.
(5) The name of the:
(A) loan broker licensee; or
(B) applicant for loan broker licensure;
for whom the individual seeks to be employed as a mortgage loan originator.
(6) Consent to service of process under subsection (g).
(7) Evidence that the individual has completed the education requirements described in section 21 of this chapter.
(8) An application fee of fifty dollars ($50). (9) All:
(A) registration numbers previously issued to the individual under this chapter, if the applicant was registered as an originator or a principal manager under this chapter before July 1, 2009; and
(B) license numbers previously issued to the individual under this chapter, if applicable.
(c) An application for licensure as a principal manager shall be made on a form prescribed by the commissioner. The application must include the following information for the individual who seeks to be licensed as a principal manager:
(1) The name of the individual.
(2) The home address of the individual.
(3) The home telephone number of the individual.
(4) The individual's Social Security number and date of birth.
(5) The name of the:
(A) loan broker licensee; or
(B) applicant for loan broker licensure;
for whom the individual seeks to be employed as a principal manager.
(6) Consent to service of process under subsection (g).
(7) Evidence that the individual has completed the education requirements described in section 21 of this chapter.
(8) Evidence that the individual has at least three (3) years of experience in the:
(A) loan brokerage; or
(B) financial services;
business.
(9) An application fee of one hundred dollars ($100).
(10) All:
(A) registration numbers previously issued to the individual under this chapter, if the applicant was registered as an originator or a principal manager under this chapter before July 1, 2009; and
(B) license numbers previously issued to the individual under this chapter, if applicable.
(d) A loan broker licensee must maintain a bond satisfactory to the commissioner, which must cover the activities of each licensed mortgage loan originator and licensed principal manager employed by the loan broker licensee. The bond must be in one (1) of the following amounts, depending on the total amount of residential mortgage loans originated by the loan broker in the previous calendar year:
(1) Fifty thousand dollars ($50,000) if the total amount of residential mortgage loans originated by the loan broker in the previous calendar year was not greater than five million dollars ($5,000,000).
(2) Sixty thousand dollars ($60,000) if the total amount of residential mortgage loans originated by the loan broker in the previous calendar year was greater than five million dollars

($5,000,000) but not greater than twenty million dollars ($20,000,000).
(3) Seventy-five thousand dollars ($75,000) if the total amount of residential mortgage loans originated by the loan broker in the previous calendar year was greater than twenty million dollars ($20,000,000).
The bond shall be in favor of the state and shall secure payment of damages to any person aggrieved by any violation of this chapter by the licensee or any licensed mortgage loan originator or licensed principal manager employed by the licensee.
(e) The commissioner shall issue a license and license number to an applicant for a loan broker license, a mortgage loan originator license, or a principal manager license if the applicant meets the applicable licensure requirements set forth in this chapter.
(f) Licenses issued by the commissioner under this chapter expire on December 31 of the year in which they are issued.
(g) Every applicant for licensure or for renewal of a license shall file with the commissioner, in such form as the commissioner by rule or order prescribes, an irrevocable consent appointing the secretary of state to be the applicant's agent to receive service of any lawful process in any noncriminal suit, action, or proceeding against the applicant arising from the violation of any provision of this chapter. Service shall be made in accordance with the Indiana Rules of Trial Procedure.
(h) Upon good cause shown, the commissioner may waive the requirements of subsection (a)(4) for one (1) or more of an applicant's ultimate equitable owners, directors, managers, or officers.
(i) Whenever an initial or a renewal application for a license is denied or withdrawn, the commissioner shall retain the initial or renewal application fee paid.
(j) At the time of application for an initial license under this chapter, the commissioner shall require each:
(1) equitable owner, in the case of an applicant for a loan broker license;
(2) individual described in subsection (a)(4), in the case of an applicant for a loan broker license; and
(3) applicant for licensure as:
(A) a mortgage loan originator; or
(B) a principal manager;
to submit fingerprints for a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation, for use by the commissioner in determining whether the equitable owner, the individual described in subsection (a)(4), or the applicant should be denied licensure under this chapter for any reason set forth in section 10(c) or 10(d) of this chapter. The equitable owner, individual described in subsection (a)(4), or applicant shall pay any fees or costs associated with the fingerprints and background check required under this subsection. The commissioner may not release the results of a background check

described in this subsection to any private entity.
(k) Every three (3) years, beginning with the third calendar year following the calendar year in which an initial license is issued under this chapter, the commissioner shall require each:
(1) equitable owner, in the case of a loan broker licensee;
(2) individual described in subsection (a)(4), in the case of a loan broker licensee; and
(3) licensed:
(A) mortgage loan originator; or
(B) principal manager;
to submit fingerprints for a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation, for use by the commissioner in determining whether the equitable owner, the individual described in subsection (a)(4), or the licensee should be denied continued licensure under this chapter for any reason set forth in section 10(c) of this chapter. The equitable owner, individual described in subsection (a)(4), or licensee shall pay any fees or costs associated with the fingerprints and background check required under this subsection. The commissioner may not release the results of a background check described in this subsection to any private entity.
(l) The commissioner shall require each applicant for licensure as:
(1) a mortgage loan originator; or
(2) a principal manager;
to submit written authorization for the commissioner or an agent of the commissioner to obtain a consumer report (as defined in IC 24-5-24-2) concerning the applicant.
(m) In reviewing a consumer report obtained under subsection (l), the commissioner may consider one (1) or more of the following in determining whether an individual described in subsection (l) has demonstrated financial responsibility:
(1) Bankruptcies filed by the individual within the most recent ten (10) years.
(2) Current outstanding civil judgments against the individual, except judgments resulting solely from medical expenses owed by the individual.
(3) Current outstanding tax liens or other government liens or filings.
(4) Foreclosure actions filed within the most recent three (3) years against property owned by the individual.
(5) Any pattern of seriously delinquent accounts associated with the individual during the most recent three (3) years.
As added by P.L.235-1985, SEC.1. Amended by P.L.247-1987, SEC.2; P.L.113-1992, SEC.4; P.L.11-1996, SEC.18; P.L.230-1999, SEC.3; P.L.115-2001, SEC.2; P.L.230-2007, SEC.8; P.L.3-2008, SEC.167; P.L.145-2008, SEC.12; P.L.156-2009, SEC.3.

IC 23-2-5-5.5
Written examination; subject areas; passing and retaking examination Sec. 5.5. (a) The commissioner shall require an applicant for licensure as:
(1) a mortgage loan originator under section 5(b) of this chapter; or
(2) a principal manager under section 5(c) of this chapter;
to pass a written examination prepared and administered by the commissioner or an agent appointed by the commissioner and approved by the Nationwide Mortgage Licensing System and Registry.
(b) The written examination required by this section must measure the applicant's knowledge and comprehension in appropriate subject areas, including the following:
(1) Ethics.
(2) Federal laws and regulations concerning the origination of residential mortgage loans.
(3) State laws and rules concerning the origination of residential mortgage loans.
(c) An individual who answers at least seventy-five percent (75%) of the questions on the written examination correctly is considered to have passed the examination.
(d) An individual who does not pass the written examination may retake the examination up to two (2) additional times, with each subsequent attempt occurring at least thirty (30) days after the individual last sat for the examination. If an individual fails three (3) consecutive examinations, the individual must wait to retake the examination until at least six (6) months after the individual sat for the third examination.
(e) If an individual who has been issued a mortgage loan originator license or a principal manager license under this chapter:
(1) allows the individual's license to lapse; or
(2) otherwise does not maintain a valid license under this chapter;
for a period of at least five (5) years, the individual must retake the written examination required by this section.
As added by P.L.156-2009, SEC.4.

IC 23-2-5-6
Renewal of licenses
Sec. 6. A loan broker licensee may not continue engaging in the loan brokerage business unless the licensee's license is renewed annually. A mortgage loan originator licensee or a principal manager licensee may not continue acting as:
(1) a mortgage loan originator; or
(2) a principal manager;
unless the licensee's license is renewed annually. A licensee under this chapter shall renew its license by filing with the commissioner, at least thirty (30) days before the expiration of the license, an application containing any information the commissioner may require to indicate any material change from the information contained in the applicant's original application or any previous

application.
As added by P.L.235-1985, SEC.1. Amended by P.L.11-1996, SEC.19; P.L.230-1999, SEC.4; P.L.115-2001, SEC.3; P.L.145-2008, SEC.13; P.L.156-2009, SEC.5.

IC 23-2-5-7
Loan broker regulation account
Sec. 7. (a) The loan broker regulation account is created in the state general fund. The money in the loan broker regulation account may be used only for the regulation of loan brokers, mortgage loan originators, and principal managers under this chapter. The loan broker regulation account shall be administered by the treasurer of state. The money in the loan broker regulation account does not revert to any other account within the state general fund at the end of a state fiscal year.
(b) Except as provided in subsection (c), all fees and funds accruing from the administration of this chapter shall be accounted for by the commissioner and shall be deposited with the treasurer of state who shall deposit them in the loan broker regulation account in the state general fund.
(c) All expenses incurred in the administration of this chapter shall be paid from appropriations made from the state general fund. However, costs of investigations incurred under this chapter shall be paid from, and civil penalties recovered under this chapter shall be deposited in, the securities division enforcement account created under IC 23-19-6-1(f). The funds in the securities division enforcement account shall be available, with the approval of the budget agency, to augment and supplement the funds appropriated for the administration of this chapter.
As added by P.L.235-1985, SEC.1. Amended by P.L.115-2001, SEC.4; P.L.27-2007, SEC.18; P.L.156-2009, SEC.6.

IC 23-2-5-8
Repealed
(Repealed by P.L.113-1992, SEC.10.)

IC 23-2-5-9
Statute of frauds; required statement
Sec. 9. (a) To be enforceable, every contract for the services of a loan broker shall be in writing and signed by the contracting parties.
(b) At the time a contract for the services of a loan broker is signed, the loan broker shall provide a copy of the signed contract to each of the other parties to the contract.
(c) Every contract for the services of a loan broker must include the following statement:
"No statement or representation by a loan broker is valid or enforceable unless the statement or representation is in writing."
(d) This section does not apply to a contract that provides for the payment of referral fees by a lender or a third party.
As added by P.L.235-1985, SEC.1. Amended by P.L.113-1992,

SEC.5; P.L.230-2007, SEC.9.

IC 23-2-5-9.1
Real estate appraisals; improper influence; ownership interest in appraisal company
Sec. 9.1. (a) As used in this section, "appraisal company" means a business entity that:
(1) performs real estate appraisals on a regular basis for compensation through one (1) or more owners, officers, employees, or agents; or
(2) holds itself out to the public as performing real estate appraisals.
(b) As used in this section, "immediate family", with respect to an individual, refers to:
(1) the individual's spouse who resides in the individual's household; and
(2) any dependent child of the individual.
(c) As used in this section, "real estate appraiser" means a person who:
(1) is licensed as a real estate broker under IC 25-34.1 and performs real estate appraisals within the scope of the person's license;
(2) holds a real estate appraiser license or certificate issued under IC 25-34.1-3-8; or
(3) otherwise performs real estate appraisals in Indiana.
(d) A person licensed under this chapter, or a person required to be licensed under this chapter, shall not knowingly bribe, coerce, or intimidate another person to corrupt or improperly influence the independent judgment of a real estate appraiser with respect to the value of any real estate offered as security for a residential mortgage loan.
(e) Except as provided in subsection (f):
(1) a person licensed under this chapter, or a person required to be licensed under this chapter;
(2) a member of the immediate family of:
(A) a person licensed under this chapter; or
(B) a person required to be licensed under this chapter; or
(3) a person described in subdivision (1) or (2) in combination with one (1) or more other persons described in subdivision (1) or (2);
may not own or control a majority interest in an appraisal company.
(f) This subsection applies to a person or combination of persons described in subsection (e) who own or control a majority interest in an appraisal company on June 30, 2007. The prohibition set forth in subsection (e) does not apply to a person or combination of persons described in this subsection, subject to the following:
(1) The interest in the appraisal company owned or controlled by the person or combination of persons described in subsection (e) shall not be increased after June 30, 2007.
(2) The interest of a person licensed under this chapter, or of a

person required to be licensed under this chapter, shall not be transferred to a member of the person's immediate family.
(3) If the commissioner determines that any person or combination of persons described in subsection (e) has violated this chapter, the commissioner may order one (1) or more of the persons to divest their interest in the appraisal company. The commissioner may exercise the remedy provided by this subdivision in addition to, or as a substitute for, any other remedy available to the commissioner under this chapter.
As added by P.L.230-2007, SEC.10. Amended by P.L.156-2009, SEC.7.

IC 23-2-5-10
Violations; investigation by commissioner; orders and notices; hearing; denial, suspension, or revocation of license; censure; summary orders; transfer or termination of license; change of material fact or statement
Sec. 10. (a) Whenever it appears to the commissioner that a person has engaged in or is about to engage in an act or a practice constituting a violation of this chapter or a rule or an order under this chapter, the commissioner may investigate and may issue, with a prior hearing if there exists no substantial threat of immediate irreparable harm or without a prior hearing, if there exists a substantial threat of immediate irreparable harm, orders and notices as the commissioner determines to be in the public interest, including cease and desist orders, orders to show cause, and notices. After notice and hearing, the commissioner may enter an order of rescission, restitution, or disgorgement, including interest at the rate of eight percent (8%) per year, directed to a person who has violated this chapter or a rule or order under this chapter.
(b) Upon the issuance of an order or notice without a prior hearing by the commissioner under subsection (a), the commissioner shall promptly notify the respondent and, if the subject of the order or notice is a mortgage loan originator licensee or a principal manager licensee, the loan broker licensee for whom the mortgage loan originator or principal manager is employed:
(1) that the order or notice has been issued;
(2) of the reasons the order or notice has been issued; and
(3) that upon the receipt of a written request the matter will be set for a hearing to commence not later than fifteen (15) business days after receipt of the request if the original order issued by the commissioner was a summary suspension, summary revocation, or denial of a license and not later than forty-five (45) business days after receipt of the request for all other orders unless the respondent consents to a later date.
If a hearing is not requested and not ordered by the commissioner, an order remains in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of an opportunity for hearing, may modify or vacate the order or extend it until final determination. (c) The commissioner may deny an application for an initial or a renewal license, and may suspend or revoke the license of a licensee if the applicant, the licensee, or an ultimate equitable owner of an applicant for a loan broker license or of a loan broker licensee:
(1) has, within the most recent ten (10) years:
(A) been the subject of an adjudication or a determination by:
(i) a court with jurisdiction; or
(ii) an agency or administrator that regulates securities, commodities, banking, financial services, insurance, real estate, or the real estate appraisal industry;
in Indiana or in any other jurisdiction; and
(B) been found, after notice and opportunity for hearing, to have violated the securities, commodities, banking, financial services, insurance, real estate, or real estate appraisal laws of Indiana or any other jurisdiction;
(2) except as provided in subsection (d)(1) with respect to the loan brokerage business, has:
(A) been denied the right to do business in the securities, commodities, banking, financial services, insurance, real estate, or real estate appraisal industry; or
(B) had the person's authority to do business in the securities, commodities, banking, financial services, insurance, real estate, or real estate appraisal industry revoked or suspended;
by Indiana or by any other state, federal, or foreign governmental agency or self regulatory organization;
(3) is insolvent;
(4) has violated any provision of this chapter;
(5) has knowingly filed with the commissioner any document or statement that:
(A) contains a false representation of a material fact;
(B) fails to state a material fact; or
(C) contains a representation that becomes false after the filing but during the term of a license as provided in subsection (j);
(6) has been convicted, within ten (10) years before the date of the application, renewal, or review, of any crime, other than a felony, involving fraud or deceit;
(7) if the person is a loan broker licensee or a principal manager, has failed to reasonably supervise the person's mortgage loan originators or employees to ensure their compliance with this chapter;
(8) is on the most recent tax warrant list supplied to the commissioner by the department of state revenue; or
(9) has engaged in dishonest or unethical practices in the loan brokerage business, as determined by the commissioner.
(d) The commissioner shall deny an application for an initial or a renewal license and shall revoke the license of a licensee if the applicant, the licensee, or an ultimate equitable owner of an applicant

for a loan broker license or of a loan broker licensee:
(1) has had a:
(A) loan broker license issued under this chapter;
(B) mortgage loan originator license issued under this chapter;
(C) principal manager license issued under this chapter; or
(D) license that is:
(i) equivalent to a license described in clause (A), (B), or (C); and
(ii) issued by another jurisdiction;
revoked by the commissioner or the appropriate regulatory agency in another jurisdiction, whichever applies;
(2) has been convicted of or pleaded guilty or nolo contendere to a felony in a domestic, foreign, or military court:
(A) during the seven (7) year period immediately preceding the date of the application or review; or
(B) at any time preceding the date of the application or review if the felony involved an act of fraud or dishonesty, a breach of trust, or money laundering;
(3) fails to maintain the bond required under section 5(d) of this chapter;
(4) fails to demonstrate the financial responsibility, character, and general fitness necessary to:
(A) command the confidence of the community in which the applicant or licensee engages or will engage in the loan brokerage business; and
(B) warrant a determination by the commissioner that the applicant or licensee will operate honestly, fairly, and efficiently within the purposes of this chapter;
(5) has failed to meet the education requirements set forth in section 21 of this chapter;
(6) has failed to pass the written examination required by section 5.5 of this chapter; or
(7) fails to:
(A) keep or maintain records in accordance with section 18 of this chapter; or
(B) allow the commissioner or an agent appointed by the commissioner to inspect or examine a loan broker licensee's books and records to determine compliance with section 18 of this chapter.
(e) The commissioner may do either of the following:
(1) Censure:
(A) a licensee;
(B) an officer, a director, or an ultimate equitable owner of a loan broker licensee; or
(C) any other person;
who violates or causes a violation of this chapter.
(2) Permanently bar any person described in subdivision (1) from being:
(A) licensed under this chapter; or (B) employed by or affiliated with a person licensed under this chapter;
if the person violates or causes a violation of this chapter.
(f) The commissioner may not enter a final order:
(1) denying, suspending, or revoking the license of an applicant or a licensee; or
(2) imposing other sanctions;
without prior notice to all interested parties, opportunity for a hearing, and written findings of fact and conclusions of law. However, the commissioner may by summary order deny, suspend, or revoke a license pending final determination of any proceeding under this section or before any proceeding is initiated under this section. Upon the entry of a summary order, the commissioner shall promptly notify all interested parties that the summary order has been entered, of the reasons for the summary order, and that upon receipt by the commissioner of a written request from a party, the matter will be set for hearing to commence not later than forty-five (45) business days after receipt of the request. If no hearing is requested and none is ordered by the commissioner, the order remains in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of the hearing has been given to all interested persons and the hearing has been held, may modify or vacate the order or extend it until final determination.
(g) IC 4-21.5 does not apply to a proceeding under this section.
(h) If a mortgage loan originator licensee or a principal manager licensee seeks to transfer the licensee's license to another loan broker licensee who desires to have the mortgage loan originator licensee or principal manager licensee act as a mortgage loan originator or as a principal manager, whichever applies, the mortgage loan originator licensee or principal manager licensee shall, before the mortgage loan originator licensee or principal manager licensee acts as a mortgage loan originator or as a principal manager for the new employer, submit to the commissioner, on a form prescribed by the commissioner, a license application, as required by section 5 of this chapter.
(i) If the employment of a mortgage loan originator licensee or principal manager licensee is terminated, whether:
(1) voluntarily by the mortgage loan originator licensee or principal manager licensee; or
(2) by the loan broker licensee employing the mortgage loan originator licensee or principal manager licensee;
the loan broker licensee that employed the mortgage loan originator licensee or principal manager licensee shall, not later than five (5) days after the termination, notify the commissioner of the termination and the reasons for the termination.
(j) If a material fact or statement included in an application under this chapter changes after the application has been submitted, the applicant shall provide written notice to the commissioner of the change. The commissioner may deny, revoke, or refuse to renew a

license applied for or held by any person who:
(1) is required to submit a written notice under this subsection and fails to provide the required notice within two (2) business days after the person discovers or should have discovered the change; or
(2) would not qualify for licensure under this chapter as a result of the change in a material fact or statement.
As added by P.L.235-1985, SEC.1. Amended by P.L.11-1996, SEC.20; P.L.230-1999, SEC.5; P.L.14-2000, SEC.53; P.L.270-2003, SEC.3; P.L.48-2006, SEC.7; P.L.230-2007, SEC.11; P.L.145-2008, SEC.14; P.L.156-2009, SEC.8.

IC 23-2-5-11
Powers and duties of commissioner; use immunity for witnesses; certificate of compliance or noncompliance; authority to compel compliance; multistate automated licensing system and repository
Sec. 11. (a) The commissioner may do the following:
(1) Adopt rules under IC 4-22-2 to implement this chapter.
(2) Make investigations and examinations:
(A) in connection with any application for licensure under this chapter or with any license already granted; or
(B) whenever it appears to the commissioner, upon the basis of a complaint or information, that reasonable grounds exist for the belief that an investigation or examination is necessary or advisable for the more complete protection of the interests of the public.
(3) Charge as costs of investigation or examination all reasonable expenses, including a per diem prorated upon the salary of the commissioner or employee and actual traveling and hotel expenses. All reasonable expenses are to be paid by the party or parties under investigation or examination if the party has violated this chapter.
(4) Issue notices and orders, including cease and desist notices and orders, after making an investigation or examination under subdivision (2). The commissioner shall notify the person that an order or notice has been issued, the reasons for it, and that a hearing will be set not later than fifteen (15) business days after the commissioner receives a written request from the person requesting a hearing if the original order issued by the commissioner was a summary suspension, summary revocation, or denial of a license and not later than forty-five (45) business days after the commissioner receives a written request from the person requesting a hearing for all other orders.
(5) Sign all orders, official certifications, documents, or papers issued under this chapter or delegate the authority to sign any of those items to a deputy.
(6) Hold and conduct hearings.
(7) Hear evidence.
(8) Conduct inquiries with or without hearings.
(9) Receive reports of investigators or other officers or

employees of the state of Indiana or of any municipal corporation or governmental subdivision within the state.
(10) Administer oaths, or cause them to be administered.
(11) Subpoena witnesses, and compel them to attend and testify.
(12) Compel the production of books, records, and other documents.
(13) Order depositions to be taken of any witness residing within or without the state. The depositions shall be taken in the manner prescribed by law for depositions in civil actions and made returnable to the commissioner.
(14) Order that each witness appearing under the commissioner's order to testify before the commissioner shall receive the fees and mileage allowances provided for witnesses in civil cases.
(15) Provide interpretive opinions or issue determinations that the commissioner will not institute a proceeding or an action under this chapter against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this chapter. The commissioner may adopt rules to establish fees for individuals requesting an interpretive opinion or a determination under this subdivision. A person may not request an interpretive opinion or a determination concerning an activity that:
(A) occurred before; or
(B) is occurring on;
the date the opinion or determination is requested.
(16) Subject to subsection (f), designate a multistate automated licensing system and repository, established and operated by a third party, to serve as the sole entity responsible for:
(A) processing applications for:
(i) licenses under this chapter; and
(ii) renewals of licenses under this chapter; and
(B) performing other services that the commissioner determines are necessary for the orderly administration of the division's licensing system.
A multistate automated licensing system and repository described in this subdivision may include the Nationwide Mortgage Licensing System and Registry established by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators. The commissioner may take any action necessary to allow the division to participate in a multistate automated licensing system and repository.
(b) If a witness, in any hearing, inquiry, or investigation conducted under this chapter, refuses to answer any question or produce any item, the commissioner may file a written petition with the circuit or superior court in the county where the hearing, investigation, or inquiry in question is being conducted requesting a hearing on the refusal. The court shall hold a hearing to determine if the witness may refuse to answer the question or produce the item.

If the court determines that the witness, based upon the witness's privilege against self-incrimination, may properly refuse to answer or produce an item, the commissioner may make a written request that the court grant use immunity to the witness. Upon written request of the commissioner, the court shall grant use immunity to a witness. The court shall instruct the witness, by written order or in open court, that:
(1) any evidence the witness gives, or evidence derived from that evidence, may not be used in any criminal proceedings against that witness, unless the evidence is volunteered by the witness or is not responsive to a question; and
(2) the witness must answer the questions asked and produce the items requested.
A grant of use immunity does not prohibit evidence that the witness gives in a hearing, investigation, or inquiry from being used in a prosecution for perjury under IC 35-44.1-2-1. If a witness refuses to give the evidence after the witness has been granted use immunity, the court may find the witness in contempt.
(c) In any prosecution, action, suit, or proceeding based upon or arising out of this chapter, the commissioner may sign a certificate showing compliance or noncompliance with this chapter by any person. This shall constitute prima facie evidence of compliance or noncompliance with this chapter and shall be admissible in evidence in any action at law or in equity to enforce this chapter.
(d) If:
(1) a person disobeys any lawful:
(A) subpoena issued under this chapter; or
(B) order or demand requiring the production of any books, accounts, papers, records, documents, or other evidence or information as provided in this chapter; or
(2) a witness refuses to:
(A) appear when subpoenaed;
(B) testify to any matter about which the witness may be lawfully interrogated; or
(C) take or subscribe to any oath required by this chapter;
the circuit or superior court of the county in which the hearing, inquiry, or investigation in question is held, if demand is made or if, upon written petition, the production is ordered to be made, or the commissioner or a hearing officer appointed by the commissioner, shall compel compliance with the lawful requirements of the subpoena, order, or demand, compel the production of the necessary or required books, papers, records, documents, and other evidence and information, and compel any witness to attend in any Indiana county and to testify to any matter about which the witness may lawfully be interrogated, and to take or subscribe to any oath required.
(e) If a person fails, refuses, or neglects to comply with a court order under this section, the person shall be punished for contempt of court.
(f) The commissioner's authority to designate a multistate

automated licensing system and repository under subsection (a)(16) is subject to the following:
(1) The commissioner may not require any person that is not required to be licensed under this chapter, or any employee or agent of a person that is not required to be licensed under this chapter, to:
(A) submit information to; or
(B) participate in;
the multistate automated licensing system and repository.
(2) The commissioner may require a person required under this chapter to submit information to the multistate automated licensing system and repository to pay a processing fee considered reasonable by the commissioner.
As added by P.L.235-1985, SEC.1. Amended by P.L.230-1999, SEC.6; P.L.48-2006, SEC.8; P.L.145-2008, SEC.15; P.L.156-2009, SEC.9; P.L.114-2010, SEC.6; P.L.126-2012, SEC.39.

IC 23-2-5-11.5
Authority of commissioner to bring civil action to enjoin violations and enforce compliance; remedies; bond not required; penalties
Sec. 11.5. (a) If the commissioner believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business that materially aids a violation of this chapter or a rule adopted or order issued under this chapter, the commissioner may maintain an action in the circuit or superior court in the county where the investigation or inquiry in question is being conducted to enjoin the act, practice, or course of business and to enforce compliance with this chapter or a rule adopted or order issued under this chapter.
(b) In an action under this section and on a proper showing, the court may:
(1) issue a permanent or temporary injunction, restraining order, or declaratory judgment;
(2) order other appropriate or ancillary relief, which may include:
(A) an asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator;
(B) ordering a receiver or conservator appointed under clause (A) to:
(i) take charge and control of a respondent's property, including investment accounts and accounts in a depository institution, rents, and profits;
(ii) collect debts; and
(iii) acquire and dispose of property;
(C) imposing a civil penalty of up to ten thousand dollars ($10,000) per violation and an order of rescission,

restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter; and
(D) ordering the payment of prejudgment and postjudgment interest; or
(3) order such other relief as the court considers appropriate.
(c) The commissioner may not be required to post a bond in an action or proceeding under this chapter.
(d) Penalties collected under this section shall be deposited in the securities division enforcement account created under IC 23-19-6-1(f).
As added by P.L.114-2010, SEC.7.

IC 23-2-5-12
Certified copies of statements, documents, or records; admissibility
Sec. 12. Copies of any statement or document filed with the commissioner, and copies of any records of the commissioner, certified to by the commissioner or any deputy are admissible in any prosecution, action, suit, or proceeding based upon, or arising out of or under, the provisions of this chapter to the same effect as the original of the statement, document, or record would be if actually produced.
As added by P.L.235-1985, SEC.1.

IC 23-2-5-13
Court to compel obedience to subpoena, order, or demand
Sec. 13. Upon:
(1) disobedience on the part of any person to any lawful subpoena issued under this chapter, or to any lawful order or demand requiring the production of any books, accounts, papers, records, documents, or other evidence or information as provided in this chapter; or
(2) the refusal of any witness to appear when subpoenaed, to testify to any matter regarding which the witness may be lawfully interrogated, or to take or subscribe to any oath required by this chapter;
it shall be the duty of the circuit or superior court of the county in which the hearing or inquiry or investigation in question is being or is to be held, where demand is made, or where the production is ordered to be made, upon written petition of the commissioner, to compel obedience to the lawful requirements of the subpoena, order, or demand.
As added by P.L.235-1985, SEC.1. Amended by P.L.230-1999, SEC.7.

IC 23-2-5-14
Civil penalty; actions to enforce penalties
Sec. 14. (a) If the commissioner determines, after a hearing, that a person has violated this chapter, the commissioner may, in addition

to all other remedies, impose a civil penalty upon the person in an amount not to exceed ten thousand dollars ($10,000) for each violation.
(b) The commissioner may bring an action in the circuit or superior court of Marion County to enforce payment of any penalty imposed under this section.
As added by P.L.235-1985, SEC.1. Amended by P.L.230-1999, SEC.8.

IC 23-2-5-15
Violation; liability for damages, interest, and attorney's fees; contract void
Sec. 15. Any person who violates this chapter or any rule or regulation adopted under this chapter, in connection with a contract for the services of a loan broker, is liable to any person damaged by the violation, for the amount of the actual damages suffered, interest at the legal rate, and attorney's fees. If a person violates any provision of this chapter, or any rule or regulation adopted under this chapter, in connection with a contract for loan brokering services, the contract is void, and the prospective borrower is entitled to receive from the loan broker all sums paid to the loan broker.
As added by P.L.235-1985, SEC.1. Amended by P.L.230-1999, SEC.9; P.L.230-2007, SEC.12.

IC 23-2-5-16
Violations; felonies
Sec. 16. (a) Except as provided in subsection (b), a person who knowingly violates this chapter commits a Class C felony.
(b) A person who knowingly violates this chapter commits a Class B felony if the person damaged by the violation is at least sixty (60) years of age.
(c) A person commits a Class C felony if the person knowingly makes or causes to be made:
(1) in any document filed with or sent to the commissioner or the securities division; or
(2) in any proceeding, investigation, or examination under this chapter;
any statement that is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.
As added by P.L.235-1985, SEC.1. Amended by P.L.230-2007, SEC.13; P.L.156-2009, SEC.10.

IC 23-2-5-17
Rescission of transaction; limitations
Sec. 17. (a) If a transaction for which a loan broker has charged any fee is rescinded by any person under the provisions of the Truth-in-Lending Act (15 U.S.C. 1601-1667e) within twenty (20) calendar days after a notice of the rescission has been delivered to the creditor, the loan broker shall return to the person any consideration that has been given to the loan broker other than bona

fide third party fees.
(b) For purposes of calculating the time period during which a person may avoid a contract under IC 24-5-10-8 or IC 24-4.5-2-502, a contract with a loan broker shall be considered to be a sale of services that occurs on the date on which the person signs the written contract required by section 9 of this chapter.
As added by P.L.247-1987, SEC.4. Amended by P.L.3-1990, SEC.82; P.L.113-1992, SEC.6.

IC 23-2-5-18
Account numbers; records; retention; breach of security of records; disclosure requirements; disposal of personal information
Sec. 18. (a) Each loan broker agreement shall be given an account number. Each person licensed as a loan broker or required to be licensed as a loan broker under this chapter shall keep and maintain the following records or their electronic equivalent:
(1) A file for each borrower or proposed borrower that contains the following:
(A) The name and address of the borrower or any proposed borrower.
(B) A copy of the signed loan broker agreement.
(C) A copy of any other papers or instruments used in connection with the loan broker agreement and signed by the borrower or any proposed borrower.
(D) If a loan was obtained for the borrower, the name and address of the creditor.
(E) If a loan is accepted by the borrower, a copy of the loan agreement.
(F) The amount of the loan broker's fee that the borrower has paid. If there is an unpaid balance, the status of any collection efforts.
(2) All receipts from or for the account of borrowers or any proposed borrowers and all disbursements to or for the account of borrowers or any proposed borrowers, recorded so that the transactions are readily identifiable.
(3) A general ledger that shall be posted at least monthly, and a trial balance sheet and profit and loss statement prepared within thirty (30) days of the commissioner's request for the information.
(4) A sample of:
(A) all advertisements, pamphlets, circulars, letters, articles, or communications published in any newspaper, magazine, or periodical;
(B) scripts of any recording, radio, or television announcement; and
(C) any sales kits or literature;
to be used in solicitation of borrowers.
(5) A report that lists all residential mortgage loans, including pending loans and loans that were not closed, originated by the loan broker. The report required by this subdivision must be

searchable by, or organized according to, the borrower's last name and must include the following information for each residential mortgage loan listed:
(A) The name and address of the borrower or potential borrower.
(B) The name of the creditor.
(C) The name of the mortgage loan originator.
(D) The loan amount.
(E) The status of the loan, including the date of closing or denial by the creditor.
(F) The interest rate for the loan.
The report required by this subdivision may be prepared or produced by or through the loan broker's loan origination software or other software used by the loan broker in its loan brokerage business.
(b) The records listed in subsection (a) shall be kept for a period of two (2) years in the office of the loan broker in which the loan was originated and must be separate or readily identifiable from the records of any other business that is conducted in the office of the loan broker. If the office in which any records are required to be kept under this subsection is located outside Indiana, the records must be:
(1) made available at a location that is:
(A) located in Indiana; and
(B) accessible to the securities division; or
(2) maintained electronically and made available to the securities division not later than ten (10) business days after a request by the securities division to inspect or examine the records.
(c) If a breach of the security of any records:
(1) maintained by a loan broker under this section; and
(2) containing the unencrypted, unredacted personal information of one (1) or more borrowers or prospective borrowers;
occurs, the loan broker is subject to the disclosure requirements under IC 24-4.9-3, unless the loan broker is exempt from the disclosure requirements under IC 24-4.9-3-4.
(d) A person who is licensed or required to be licensed under this chapter may not dispose of the unencrypted, unredacted personal information of one (1) or more borrowers or prospective borrowers without first shredding, incinerating, mutilating, erasing, or otherwise rendering the information illegible or unusable.
As added by P.L.247-1987, SEC.5. Amended by P.L.113-1992, SEC.7; P.L.230-1999, SEC.10; P.L.145-2008, SEC.16; P.L.156-2009, SEC.11.

IC 23-2-5-18.5
Possession of funds belonging to others; duties to prospective borrower
Sec. 18.5. Whenever a person licensed under this chapter, or a person required to be licensed under this chapter, has possession of

funds belonging to others, including money received by or on behalf of a prospective borrower, the person licensed under this chapter, or required to be licensed under this chapter, shall:
(1) upon request of the prospective borrower, account for any funds handled for the prospective borrower;
(2) follow any reasonable and lawful instructions from the prospective borrower concerning the prospective borrower's funds; and
(3) return any unspent funds of the prospective borrower to the prospective borrower in a timely manner.
As added by P.L.230-2007, SEC.14. Amended by P.L.156-2009, SEC.12.

IC 23-2-5-18.7
Reports of condition
Sec. 18.7. Each loan broker licensee shall submit, at such times as the commissioner may require, reports of condition to:
(1) the commissioner; and
(2) the Nationwide Mortgage Licensing System and Registry.
A report required by this section shall be in such form and contain such information as the commissioner may require.
As added by P.L.156-2009, SEC.13.

IC 23-2-5-19
Repealed
(Repealed by P.L.156-2009, SEC.25.)
Revisor's Note: See also P.L.230-2007, SEC.26, for the period beginning 7-1-2007, and ending 6-30-2008.

IC 23-2-5-20
Prohibited acts
Sec. 20. (a) A person shall not, in connection with a contract for the services of a loan broker, either directly or indirectly, do any of the following:
(1) Employ any device, scheme, or artifice to defraud.
(2) Make any untrue statements of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of circumstances under which they are made, not misleading.
(3) Engage in any act, practice, or course of business that operates or would operate as a fraud or deceit upon any person.
(4) Collect or solicit any consideration, except a bona fide third party fee, in connection with a residential mortgage loan until the loan has been closed.
(5) Receive any funds if the person knows that the funds were generated as a result of a fraudulent act.
(6) File or cause to be filed with a county recorder any document that the person knows:
(A) contains:
(i) a misstatement; or (ii) an untrue statement;
of a material fact; or
(B) omits a statement of a material fact that is necessary to make the statements that are made, in the light of circumstances under which they are made, not misleading.
(7) Knowingly release or disclose the unencrypted, unredacted personal information of one (1) or more borrowers or prospective borrowers, unless the personal information is used in an activity authorized by the borrower or prospective borrower under one (1) or more of the following circumstances:
(A) The personal information is:
(i) included on an application form or another form; or
(ii) transmitted as part of an application process or an enrollment process.
(B) The personal information is used to obtain a consumer report (as defined in IC 24-5-24-2) for an applicant for credit.
(C) The personal information is used to establish, amend, or terminate an account, a contract, or a policy, or to confirm the accuracy of the personal information.
However, personal information allowed to be disclosed under this subdivision may not be printed in whole or in part on a postcard or other mailer that does not require an envelope, or in a manner that makes the personal information visible on an envelope or a mailer without the envelope or mailer being opened.
(8) Engage in any reckless or negligent activity allowing the release or disclosure of the unencrypted, unredacted personal information of one (1) or more borrowers or prospective borrowers. An activity described in this subdivision includes an action prohibited by section 18(d) of this chapter.
(9) Knowingly bribe, coerce, or intimidate another person to corrupt or improperly influence the independent judgment of a real estate appraiser with respect to the value of any real estate offered as security for a residential mortgage loan, as prohibited by section 9.1(d) of this chapter.
(10) Violate any of the following:
(A) The federal Truth in Lending Act (15 U.S.C. 1601 et seq.).
(B) The federal Real Estate Settlement Procedures Act (12 U.S.C. 2601 et seq.), as amended.
(C) The federal Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.).
(D) Any other federal law or regulation concerning residential mortgage lending.
(b) A person who commits an act described in subsection (a) is subject to sections 10, 11.5, 14, 15, and 16 of this chapter.
As added by P.L.247-1987, SEC.7. Amended by P.L.113-1992, SEC.9; P.L.230-1999, SEC.12; P.L.115-2001, SEC.5; P.L.145-2008, SEC.18; P.L.156-2009, SEC.14; P.L.114-2010, SEC.8.
IC 23-2-5-20.5
Employment by loan broker; license required; licensed principal manager required at each location; supervision of employees; representation to the public
Sec. 20.5. (a) A person licensed or required to be licensed as a loan broker under this chapter shall not employ a person to act as a mortgage loan originator unless the person is licensed as a mortgage loan originator or a principal manager under this chapter. The license of a mortgage loan originator or a principal manager is not effective during any period in which the mortgage loan originator or principal manager is not employed by a loan broker licensed under this chapter.
(b) A person licensed or required to be licensed as a loan broker under this chapter shall not operate any principal or branch office of a loan brokerage business without employing a licensed principal manager at that location.
(c) The licensed principal manager employed at a principal or branch office of a loan brokerage business shall supervise all employees at that location. If a licensed mortgage loan originator works from a location that is not a principal or branch office of a loan brokerage business, the mortgage loan originator shall be supervised by the principal manager employed at the principal or branch office at which the mortgage loan originator's loan files are sent.
(d) An individual that acts solely as a loan processor or underwriter shall not represent to the public through:
(1) advertising; or
(2) other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items;
that the individual may or will perform mortgage loan origination activities or otherwise act as a mortgage loan originator.
As added by P.L.230-2007, SEC.16. Amended by P.L.156-2009, SEC.15.

IC 23-2-5-21
Academic instruction requirements
Sec. 21. (a) A person applying for an initial license must provide to the commissioner evidence that during the twenty-four (24) month period immediately preceding the application that the person completed at least twenty (20) hours of academic instruction, acceptable to the commissioner and approved by the Nationwide Mortgage Licensing System and Registry. The education hours required under this subsection must include the following:
(1) Three (3) hours of federal law and regulations concerning residential mortgage lending.
(2) Three (3) hours of ethics, including instruction on fraud, consumer protection, and fair lending practices.
(3) Two (2) hours of training concerning lending standards for nontraditional residential mortgage loan products. (4) Two (2) hours of state law and rules concerning residential mortgage lending.
(b) To maintain a license under this chapter, a person must provide to the commissioner evidence that the person has completed at least eight (8) hours of academic instruction that is acceptable to the commissioner, and approved by the Nationwide Mortgage Licensing System and Registry, during each calendar year after the year in which the license was initially issued. The education hours required under this subsection must include the following:
(1) Three (3) hours of federal law and regulations concerning residential mortgage lending.
(2) Two (2) hours of ethics, including instruction on fraud, consumer protection, and fair lending practices.
(3) Two (2) hours of training concerning lending standards for nontraditional residential mortgage loan products.
(c) In determining the acceptability of academic instruction the commissioner shall give consideration to approval of a licensee's internal academic instruction programs completed by employees.
(d) In determining the acceptability of an education course, the commissioner may require a fee, in an amount prescribed by the commissioner by rule or order, for the commissioner's review of the course.
As added by P.L.230-1999, SEC.13. Amended by P.L.230-2007, SEC.17; P.L.156-2009, SEC.16.

IC 23-2-5-22
Appeals; service on commissioner; transcript
Sec. 22. (a) An appeal may be taken by:
(1) any person whose application for an initial or a renewal license under this chapter is granted or denied, from any final order of the commissioner concerning the application;
(2) any applicant for initial or renewed licensure as a principal manager or a mortgage loan originator, from any final order of the commissioner affecting the application;
(3) any person against whom a civil penalty is imposed under section 14(a) of this chapter, from the final order of the commissioner imposing the civil penalty; or
(4) any person who is named as a respondent, from any final order issued by the commissioner under section 10 or 11 of this chapter;
to the Marion circuit court or to the circuit or superior court of the county where the person taking the appeal resides or maintains a place of business.
(b) Not later than twenty (20) days after the entry of the order, the commissioner shall be served with:
(1) a written notice of the appeal stating the court to which the appeal will be taken and the grounds upon which a reversal of the final order is sought;
(2) a demand in writing from the appellant for a certified transcript of the record and of all papers on file in the

commissioner's office affecting or relating to the order; and
(3) a bond in the penal sum of five hundred dollars ($500) to the state of Indiana with sufficient surety to be approved by the commissioner, conditioned upon the faithful prosecution of the appeal to final judgment and the payment of all costs that are adjudged against the appellant.
(c) Not later than ten (10) days after the commissioner is served with the items listed in subsection (b), the commissioner shall make, certify, and deliver to the appellant the transcript, and the appellant shall, not later than five (5) days after the date the appellant receives the transcript, file the transcript and a copy of the notice of appeal with the clerk of the court. The notice of appeal serves as the appellant's complaint. The commissioner may appear and file any motion or pleading and form the issue. The cause shall be entered on the trial calendar for trial de novo and given precedence over all matters pending in the court.
(d) The court shall receive and consider any pertinent oral or written evidence concerning the order of the commissioner from which the appeal is taken. If the order of the commissioner is reversed, the court shall in its mandate specifically direct the commissioner as to the commissioner's further action in the matter. The commissioner is not barred from revoking or altering the order for any proper cause that accrues or is discovered after the order is entered. If the order is affirmed, the appellant is not barred after thirty (30) days from the date the order is affirmed from filing a new application if the application is not otherwise barred or limited. During the pendency of the appeal, the order from which the appeal is taken is not suspended but remains in effect unless otherwise ordered by the court. An appeal may be taken from the judgment of the court on the same terms and conditions as an appeal is taken in civil actions.
As added by P.L.48-2006, SEC.9. Amended by P.L.145-2008, SEC.19; P.L.156-2009, SEC.17.

IC 23-2-5-23
Documents; license number required
Sec. 23. A loan broker agreement that is delivered or required to be delivered by a person licensed or required to be licensed under this chapter to a borrower or prospective borrower must contain:
(1) the license number of the loan broker; and
(2) the license number of each:
(A) mortgage loan originator; or
(B) principal manager;
who had contact with the file.
As added by P.L.230-2007, SEC.18. Amended by P.L.156-2009, SEC.18.

IC 23-2-5-24
Cooperation with department of financial institutions
Sec. 24. In the securities divisions' investigative, examination, and

regulatory activities related to licensees under this article, the securities division may cooperate with the Indiana department of financial institutions in the regulation of a licensee that conducts:
(1) business under this article; and
(2) business that requires licensure under IC 24-4.4.
As added by P.L.156-2009, SEC.19.

IC 23-2-5-25
Reporting by commissioner
Sec. 25. Subject to IC 5-14-3, the commissioner is required to regularly report:
(1) violations of this chapter; and
(2) enforcement actions and other relevant information;
to the Nationwide Mortgage Licensing System and Registry.
As added by P.L.156-2009, SEC.20.

IC 23-2-5-26
Process to challenge information reported
Sec. 26. The commissioner shall establish a process by which a mortgage loan originator may challenge information entered into the Nationwide Mortgage Licensing System and Registry by the commissioner.
As added by P.L.156-2009, SEC.21.



CHAPTER 6. INDIANA COMMODITY CODE

IC 23-2-6-2
"Commissioner" defined
Sec. 2. As used in this chapter, "commissioner" refers to the securities commissioner appointed under IC 23-19-6-1(a).
As added by P.L.177-1991, SEC.10. Amended by P.L.27-2007, SEC.20.

IC 23-2-6-3
"CFTC Rule" defined
Sec. 3. As used in this chapter, "CFTC Rule" means a rule, regulation, or order of the Commodity Futures Trading Commission that is in effect on July 1, 1991, and any subsequent amendment, addition, or revision to the rule, regulation, or order unless the commissioner disallows the application to this chapter of the amendment, addition, or revision not later than ten (10) days after the effective date of the amendment, addition, or revision.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-4
"Commodity" defined
Sec. 4. As used in this chapter, "commodity" means, except as otherwise specified by a rule, regulation, or order of the commissioner, any of the following:
(1) An agricultural, a grain, or a livestock product or byproduct.
(2) A metal or mineral, including a precious metal.
(3) A gem or gemstone, whether the gem or gemstone is characterized as precious, semiprecious, or another characterization.
(4) A fuel (whether liquid, gaseous, or otherwise).
(5) Foreign currency.
(6) All other goods, articles, products, or items of any kind, except the following:
(A) A numismatic coin whose fair market value is at least

fifteen percent (15%) higher than the fair market value of the metal contained in the coin.
(B) Real property.
(C) Any timber, agricultural, or livestock product that is grown or raised on real property and that is offered or sold by the owner or lessee of the real property.
(D) A work of art that is offered or sold by art dealers, offered or sold at a public auction, or offered or sold through a private sale by the owner of the work of art.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-5
"Commodity broker-dealer" defined
Sec. 5. As used in this chapter, "commodity broker-dealer" means a person engaged in the business of executing transactions in commodity contracts or commodity options for:
(A) the account of others; or
(B) the person's own account.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-6
"Commodity contract" defined
Sec. 6. As used in this chapter, "commodity contract" means an account, an agreement, or a contract that:
(1) is for the purchase or sale of at least one (1) commodity;
(2) is primarily for speculation or investment purposes; and
(3) is not primarily for the use or consumption by the offeree or purchaser;
regardless of whether the account, agreement, or contract is for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract, or otherwise. For purposes of this chapter, any commodity contract offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes. The term does not include a contract or agreement that requires, and under which the purchaser receives, physical delivery of the total amount of each commodity to be purchased under the contract or agreement not later than twenty-eight (28) calendar days after payment in good funds of any portion of the purchase price.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-7
"Commodity Exchange Act" defined Sec. 7. As used in this chapter, "Commodity Exchange Act" means the act of the United States Congress known as the Commodity Exchange Act (7 U.S.C. 1 et seq., as in effect June 30, 1991), and including all subsequent amendments, additions, or revisions to the act unless the commissioner by rule or order disallows the application of the amendments, additions, or revisions to this chapter or to any provision of this chapter not later than ten (10) days after the effective date of the amendment, addition, or revision.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-8
"Commodity Futures Trading Commission" defined
Sec. 8. As used in this chapter, "Commodity Futures Trading Commission" means the independent regulatory agency established to administer the Commodity Exchange Act.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-9
"Commodity merchant" defined
Sec. 9. As used in this chapter, "commodity merchant" means any of the following (as defined or described in the Commodity Exchange Act or in a CFTC rule):
(1) A futures commission merchant.
(2) A commodity pool operator.
(3) A commodity trading advisor.
(4) An introducing broker.
(5) A leverage transaction merchant.
(6) A person associated with a person described in subdivisions (1) through (5).
(7) A floor broker.
(8) Any other person, other than a futures association, that is required to register with the Commodity Futures Trading Commission.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-10
"Commodity option" defined
Sec. 10. As used in this chapter, "commodity option" means an account, an agreement, or a contract giving a party to the account, agreement, or contract the right but not the obligation to purchase or sell:
(1) at least one (1) commodity; or
(2) at least one (1) commodity contract;
whether characterized as an option, privilege, indemnity, bid, offer,

put, call, advance guaranty, decline guaranty, or otherwise. However, the term does not include an option traded on a national securities exchange that is registered with the Securities and Exchange Commission.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-11
"Commodity sales representative" defined
Sec. 11. As used in this chapter, "commodity sales representative" means a person who:
(1) is acting for a commodity broker-dealer in executing or attempting to execute a transaction in a commodity contract or a commodity option; and
(2) is authorized to take those actions by the commodity broker-dealer.
As added by P.L.177-1991, SEC.10. Amended by P.L.1-1992, SEC.115.

IC 23-2-6-12
"Financial institution" defined
Sec. 12. As used in this chapter, "financial institution" means a bank, savings institution, or trust company that is organized or supervised under the laws of the United States or of any state.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-13
"Offer" defined
Sec. 13. As used in this chapter, "offer" means an offer to sell, offer to purchase, or offer to enter into a commodity contract or commodity option.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-14
"Person" defined
Sec. 14. (a) As used in this chapter, "person" means an individual, a corporation, a partnership, a limited liability company, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government.
(b) The term does not include a contract market designated by any of the following:
(1) The Commodity Futures Trading Commission.
(2) Any clearinghouse of the Commodity Futures Trading Commission. (3) A national securities exchange that is registered with the Securities and Exchange Commission.
(4) An employee, an officer, or a director of a contract market designated clearinghouse or exchange who is acting solely in that capacity.
As added by P.L.177-1991, SEC.10. Amended by P.L.8-1993, SEC.315.

IC 23-2-6-15
"Precious metal" defined
Sec. 15. As used in this chapter, "precious metal" means the following in coin, bullion, or other form:
(1) Silver.
(2) Gold.
(3) Platinum.
(4) Palladium.
(5) Copper.
(6) Any other items specified by a rule, a regulation, or an order of the commissioner.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-16
"Sale" defined
Sec. 16. As used in this chapter, "sale" means any:
(1) exchange;
(2) contract of sale;
(3) contract to sell; or
(4) disposition;
for value.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-17
Limitations; commodity contracts or options
Sec. 17. Except as provided in sections 18 and 19 of this chapter, a person may not:
(1) sell, purchase, or offer to sell or purchase a commodity under any commodity contract or under any commodity option; or
(2) offer to enter into as seller or purchaser any commodity contract or any commodity option.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-18
Persons permitted to offer transactions under IC 23-2-6-17
Sec. 18. (a) The prohibitions set forth in section 17 of this chapter

do not apply to any transaction offered by any of the following persons (or any employee, officer, or director of the person who is acting solely in that capacity) if the person is the purchaser or seller in the transaction:
(1) A person:
(A) who is registered with the Commodity Futures Trading Commission as a futures commission merchant, a leverage transaction merchant, an introducing broker, or an associated person of an introducing broker; and
(B) whose activities require that registration.
(2) A person registered with the Securities and Exchange Commission as a broker-dealer whose activities require that registration.
(3) A person:
(A) who is affiliated with; and
(B) whose obligations and liabilities under the transaction are guaranteed by;
a person described in subdivision (1) or (2).
(4) A person who is a member of a contract market designated by the Commodity Futures Trading Commission or any clearinghouse of the Commodity Futures Trading Commission.
(5) A financial institution.
(6) A person registered in Indiana as a securities broker-dealer whose activities require that registration.
(b) The exemption provided by subsection (a) does not apply to any transaction or activity that is prohibited by the Commodity Exchange Act or by a CFTC rule.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-19
Contracts or transactions permitted under IC 23-2-6-17
Sec. 19. (a) The prohibitions set forth in section 17 of this chapter do not apply to any of the following:
(1) An account, an agreement, or a transaction that is within the exclusive jurisdiction of the Commodity Futures Trading Commission as provided under the Commodity Exchange Act.
(2) A commodity contract:
(A) that is for the purchase of at least one (1) precious metal;
(B) that requires physical delivery of the quantity of the precious metals purchased not later than twenty-eight (28) calendar days after payment of any portion of the purchase price; and
(C) under which the purchaser receives physical delivery of the quantity of precious metals purchased not later than twenty-eight (28) calendar days after payment of any portion

of the purchase price.
(3) A commodity contract solely between persons engaged in producing, processing, using commercially, or handling as merchants:
(A) each commodity subject to the contract; or
(B) any byproduct of the commodity subject to the contract.
(4) A commodity contract under which the offeree or the purchaser is any of the following:
(A) A person described in section 18(a) of this chapter.
(B) An insurance company.
(C) An investment company (as defined in the Investment Company Act of 1940).
(b) For purposes of this section, physical delivery is considered to have occurred if both of the following occur:
(1) The quantity of precious metals purchased is delivered (in specifically segregated or fungible bulk form) within the twenty-eight (28) day period to the possession of a depository that:
(A) is not the seller; and
(B) is any of the following:
(i) A depository that issues warehouse receipts that are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission.
(ii) A storage facility that is licensed or regulated by the United States or any agency of the United States.
(iii) A depository designated by the commissioner.
(2) The depository, any other person described in subdivision (1)(B), or a qualified seller issues and the purchaser receives a certificate, document of title, confirmation, or other instrument that evidences that the quantity of precious metals:
(A) has been delivered to the depository; and
(B) is held and will continue to be held:
(i) by the depository on the purchaser's behalf; and
(ii) free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses that have previously been disclosed to the purchaser.
(c) For the purposes of this section, a qualified seller is a person who meets the following conditions:
(1) Is a seller of precious metals.
(2) Has:
(A) a tangible net worth of at least five million dollars ($5,000,000); or
(B) has an affiliate who: (i) has unconditionally guaranteed the obligations and liabilities of the person; and
(ii) has a tangible net worth of at least five million dollars ($5,000,000).
(3) Has stored precious metals with at least one (1) depository on behalf of customers for at least the preceding three (3) years.
(4) Before any offer, and annually after any offer, files with the commissioner a sworn notice of intent to act as a qualified seller under this section that contains the following:
(A) The person's name and address.
(B) The names of the person's directors, officers, controlling shareholders, partners, principals, and other controlling persons.
(C) The address of the person's principal place of business.
(D) The state and date of the person's incorporation or organization.
(E) The name and address of the person's registered agent in Indiana.
(F) A statement that:
(i) the person; or
(ii) an affiliate of the person who has guaranteed the obligations and liabilities of the person;
has a tangible net worth of at least five million dollars ($5,000,000).
(G) Depository information required by the commissioner, including the following:
(i) The name and address of any depository that the person intends to use.
(ii) The name and address of each depository in which the person has stored precious metals on behalf of customers at any time during the preceding three (3) years.
(iii) Independent verification from each depository named in item (ii) that the person has in fact stored precious metals on behalf of the person's customers in the depository during the preceding three (3) years and a statement by each depository showing the total deposits made by the person during the three (3) years.
(H) A financial statement, audited by an independent certified public accountant, for:
(i) the person; or
(ii) an affiliate of the person who has guaranteed the obligations and liabilities of the person;
for the past three (3) years.
(I) The certified public accountant's audit report of the financial statement described in clause (H). (J) A statement describing the details of any civil, criminal, or administrative proceedings currently pending or adversely resolved against the person or the person's directors, officers, controlling shareholders, partners, principals, or other controlling persons during the preceding ten (10) years, including the following:
(i) Civil litigation and administrative proceedings involving securities or commodities violations or fraud.
(ii) Criminal proceedings.
(iii) Denials, suspensions, or revocations of securities or commodities licenses or registrations.
(iv) Suspensions or expulsions from membership in or associations with a self-regulatory organization registered under the Securities Exchange Act of 1934 or the Commodities Exchange Act.
(K) A statement declaring that proceedings described in clause (J) have not occurred if there have been no proceedings of that type.
(5) Notifies the commissioner of any material changes in the information provided in the notice of intent under subdivision (4) not later than fifteen (15) days after the changes occur or are made.
(6) Annually furnishes to:
(A) each purchaser for whom the seller is currently storing precious metals; and
(B) the commissioner;
a report by an independent certified public accountant of the accountant's examination of the seller's precious metals storage program.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-20
Waiver of requirements; qualified sellers; limitation on authority to engage in business
Sec. 20. (a) The commissioner may unconditionally or conditionally waive any of the requirements under section 19(c) of this chapter that a person must otherwise satisfy to be considered a qualified seller.
(b) The commissioner may by order deny, suspend, revoke, or limit a person's authority to engage in business as a qualified seller under section 19 of this chapter if the commissioner determines that:
(1) the order is in the public interest; and
(2) the person, the person's officers, directors, partners, agents, servants, or employees, any person occupying a similar status or performing similar functions, any person who directly or

indirectly controls or is controlled by the person or other person listed in this subdivision, or the person's affiliates or subsidiaries meet any of the following conditions:
(A) Has filed a notice of intention under section 19(c) of this chapter that:
(i) is incomplete in any material respect; or
(ii) contains a statement that, under the circumstances in which the statement was made, is false or misleading with respect to a material fact.
(B) Has during the preceding ten (10) years:
(i) pled guilty or nolo contendere to a crime; or
(ii) been convicted of a crime;
indicating a lack of fitness to engage in the investment commodity business.
(C) Has been permanently enjoined or temporarily enjoined by a court from engaging in or continuing any conduct or practice that indicates a lack of fitness to engage in the investment commodities business.
(D) Is the subject of an order of the commissioner denying, suspending, or revoking the person's license as:
(i) a securities broker-dealer;
(ii) a sales representative; or
(iii) an investment adviser.
(E) Is the subject of any of the following orders that are in effect and that were issued during the preceding five (5) years.
(i) An order by the commissioner, by a securities agency or the securities administrator of any other state, Canadian province, or territory, by the Securities and Exchange Commission, or by the Commodity Futures Trading Commission, that was entered after notice and opportunity for hearing and that denied, suspended, or revoked the person's registration as a futures commission merchant, commodity trading adviser, commodity pool operator, securities broker-dealer, sales representative, investment adviser, or any substantially similar occupation.
(ii) An order suspending or expelling the person from membership in or association with a self-regulatory organization registered under the Securities Exchange Act of 1934 or the Commodity Exchange Act.
(iii) A United States postal service fraud order.
(iv) A cease and desist order entered after notice and opportunity for hearing by a person described in item (i).
(v) An order entered by the Commodity Futures Trading Commission denying, suspending, or revoking registration

under the Commodity Exchange Act.
(F) Has engaged in an unethical or dishonest act or practice in the investment commodities or securities business.
(G) Has failed to reasonably supervise sales representatives or employees.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-21
Summary denial or suspension of exemption; qualified sellers
Sec. 21. (a) To protect the public interest or to protect investors, the commissioner may by order summarily deny or suspend an exemption provided under section 19 of this chapter for a qualified seller. Upon the entry of an order denying or suspending an exemption for a qualified seller, the commissioner shall promptly notify the person claiming the exemption:
(1) that an order has been entered;
(2) of the reasons for the entry of the order; and
(3) that a date for a hearing concerning the order will be determined not later than thirty (30) days after the commissioner receives a written request for a hearing.
(b) The provisions of sections 39 and 40 of this chapter apply to all subsequent proceedings after the entry of an order under this section.
(c) The commissioner may by order deny or revoke an exemption provided under section 19 of this chapter for a qualified seller if the commissioner finds that an applicant or qualified seller:
(1) is no longer in existence;
(2) has ceased to do business;
(3) is subject to:
(A) an adjudication of mental incompetence; or
(B) the control of a committee, conservator, or guardian; or
(4) cannot be located after reasonable search.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-22
Rules; orders
Sec. 22. The commissioner may adopt rules and issue orders to do the following:
(1) Prescribe terms and conditions of all transactions and contracts that:
(A) are covered by this chapter; and
(B) are not within the exclusive jurisdiction of the Commodity Futures Trading Commission, as granted by the Commodity Exchange Act.
(2) Exempt persons from this chapter. (3) Implement the provisions of this chapter for the protection of purchasers and sellers of commodities.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-23
Registration of commodity merchants; places for trading commodities or options
Sec. 23. (a) A person may not engage in the commodities trade or business or otherwise act as a commodity merchant unless the person:
(1) is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity causing the person to be considered a commodity merchant and the registration or temporary license has not expired or been revoked or suspended; or
(2) is exempt from registration with the Commodity Futures Trading Commission under:
(A) the Commodity Exchange Act; or
(B) a CFTC rule.
(b) A board of trade may not trade or provide a place for the trading of any commodity contract or commodity option if the commodity contract or commodity option must be traded on a contract market or commodity market designated by the Commodity Futures Trading Commission or is subject to the rules of a contract market or commodity market designated by the Commodity Futures Trading Commission, unless:
(1) the board of trade has been designated for the commodity contract or commodity option by the Commodity Futures Trading Commission; and
(2) the designation has not been vacated, suspended, or revoked.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-24
Fraud
Sec. 24. A person may not directly or indirectly:
(1) cheat or defraud or attempt to cheat or defraud any person;
(2) employ any device, scheme, or artifice to defraud any person;
(3) make a false report, enter a false record, or make an untrue statement of a material fact;
(4) fail to state a material fact that is necessary to make a report, record, or statement made, under the circumstances in which the report, record, or statement was made, not misleading;
(5) engage in a transaction, act, practice, or course of business, including any form of advertising or solicitation, that operates

or would operate as a fraud or deceit upon any person; or
(6) misappropriate or convert the funds, security, or property of any person;
in connection with the purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into of, any commodity contract or commodity option subject to section 18, 19(a)(2), or 19(a)(4) of this chapter.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-25
Liability; violation of chapter
Sec. 25. (a) The act, omission, or failure of any official, agent, or other person acting for an individual, an association, a partnership, a limited liability company, a corporation, or a trust within the scope of the official's, agent's, or person's employment or office constitutes the act, omission, or failure of both:
(1) the individual, association, partnership, limited liability company, corporation, or trust; and
(2) the official, agent, or person.
(b) Except as provided in subsection (c), the following are jointly and severally liable for the violation of this chapter by a person and are liable to the same extent as the person:
(1) Each person who directly or indirectly controls the person who committed the violation.
(2) Each partner, officer, and director of the person who committed the violation.
(3) Each person occupying a similar status or performing a similar function as a partner, officer, or director described in subdivision (2).
(4) Each person who:
(A) is an employee of the person who committed the violation; and
(B) materially aids in the violation.
(c) A person is not liable under subsection (b) if the person proves that the person:
(1) did not know; and
(2) in exercise of reasonable care could not have known;
of the existence of the facts on which the liability is alleged to exist.
As added by P.L.177-1991, SEC.10. Amended by P.L.8-1993, SEC.316.

IC 23-2-6-26
Effect of chapter on securities law
Sec. 26. This chapter does not impair, derogate, or otherwise affect any of the following: (1) The authority or powers of the commissioner under the Indiana securities law.
(2) The application of any provision of the Indiana securities law to any person or transaction subject to the Indiana securities law.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-27
Construction and implementation of chapter
Sec. 27. (a) This chapter shall be construed and implemented to carry out the chapter's general purpose to do the following:
(1) Protect investors.
(2) Prevent and prosecute illegal and fraudulent schemes involving commodity contracts.
(3) Maximize coordination with federal law and the law of other states and the administration and enforcement of those laws.
(b) This chapter does not create any rights or remedies upon which actions may be brought by private persons against persons who violate this chapter.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-28
Investigations; examinations; hearings; civil penalties
Sec. 28. (a) The commissioner may make investigations in or outside Indiana that the commissioner finds necessary or appropriate to:
(1) determine whether any person has violated or is about to violate this chapter or any rule or order of the commissioner; or
(2) aid in the enforcement of this chapter.
(b) The commissioner may charge as costs of an investigation or examination all reasonable expenses, including a per diem prorated on the salary of the commissioner or an employee. All reasonable expenses of investigation, examination, or hearing shall be paid by the party under investigation or examination.
(c) The commissioner may publish information concerning any violation of this chapter or any rule or order of the commissioner. The commissioner shall upon request make available for inspection and copying under IC 5-14-3 information concerning any violation of this chapter or any rule or order of the commissioner.
(d) For purposes of an investigation or a proceeding under this chapter, the commissioner or an officer or employee designated by rule or order may do any of the following:
(1) Administer oaths and affirmations.
(2) Subpoena witnesses and compel the attendance of witnesses. (3) Take evidence.
(4) Require the production of books, papers, correspondence, memoranda, agreements, or other documents or records that the commissioner finds to be relevant or material to the investigation or proceeding.
(e) If a person does not give testimony or produce the documents required by the commissioner or the commissioner's designee under an administrative subpoena, the commissioner or the designee may petition for a court order compelling compliance with the subpoena or the giving of the required testimony.
(f) A petition for an order of compliance under subsection (e) may be filed in any of the following:
(1) The circuit or superior court of a county containing a consolidated city.
(2) The circuit or superior court where service may be obtained on the person refusing to comply with the subpoena if the person is within Indiana.
(3) The appropriate court of the state having jurisdiction over the person refusing to comply with the subpoena if the person is outside Indiana.
(g) Costs of investigations, examinations, and hearings and civil penalties recovered under this chapter shall be deposited in the securities division enforcement account established under IC 23-19-6-1(f). With the approval of the budget agency, the funds in the securities division enforcement account may be used to augment and supplement the funds appropriated for the administration of this chapter.
As added by P.L.177-1991, SEC.10. Amended by P.L.27-2007, SEC.21.

IC 23-2-6-29
Cease and desist orders; civil remedies
Sec. 29. (a) If the commissioner believes, whether or not based upon an investigation conducted under section 28 of this chapter, that a person has engaged or is about to engage in any act or practice that violates this chapter or any rule or order adopted or issued by the commissioner, the commissioner may do any of the following:
(1) Issue a cease and desist order.
(2) Issue an order imposing a civil penalty of not more than ten thousand dollars ($10,000) for any single violation.
(3) Initiate any of the actions specified in subsection (b).
(b) In addition to any other legal or equitable remedies, the commissioner may bring any of the following actions in circuit or superior court or in the appropriate courts of another state:
(1) An action for declaratory judgment. (2) An action for a prohibitory injunction or mandatory injunction to:
(A) enjoin any violation; and
(B) ensure compliance with this chapter or any rule or order adopted or issued by the commissioner.
(3) An action for disgorgement.
(4) An action for the appointment of a receiver or conservator for the defendant or the defendant's assets.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-30
Violations; special remedies
Sec. 30. (a) Upon a showing by the commissioner that a person has violated or is about to violate this chapter or any rule or order adopted or issued by the commissioner, a court may grant appropriate legal or equitable remedies.
(b) Upon a showing by the commissioner of a violation of this chapter or a rule or order adopted or issued by the commissioner, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may order the following special remedies:
(1) A civil penalty of not more than ten thousand dollars ($10,000) for any single violation.
(2) Disgorgement.
(3) Declaratory judgment.
(4) Restitution to investors that request restitution.
(5) Appointment of a receiver or conservator for the defendant or the defendant's assets.
(c) If the commissioner shows only that a person is about to violate this chapter or a rule or order issued or adopted by the commissioner, appropriate remedies under this chapter are limited to the following:
(1) A temporary restraining order.
(2) A temporary injunction or permanent injunction.
(3) A writ of prohibition or writ of mandamus.
(4) An order appointing a receiver or conservator for the defendant or the defendant's assets.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-31
Commodity codes of other states; violations; remedies
Sec. 31. (a) Upon a showing by the commissioner or by a securities or commodity agency of another state that a person, other than a government or a governmental agency, has violated or is about

to violate the commodity code of that state or any rule or order of the securities commissioner or the securities agency or commodity agency of that state, the court may grant appropriate legal and equitable remedies.
(b) Upon a showing of a violation of the securities or commodity act of another foreign state or a rule or an order of the securities commissioner or securities agency or commodity agency of that state, a court, in addition to traditional legal or equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may order the following special remedies:
(1) Disgorgement.
(2) Appointment of a receiver, a conservator, or an ancillary receiver or conservator for the defendant or for the defendant's assets located in Indiana.
(c) If the commissioner shows only that a person is about to violate the securities act or commodities act of another state or a rule or order issued or adopted by the administrator of the securities act or commodities act of another state, appropriate remedies under this chapter are limited to the following:
(1) A temporary restraining order.
(2) A temporary injunction or permanent injunction.
(3) A writ of prohibition or writ of mandamus.
(4) An order appointing a receiver, a conservator, or an ancillary receiver or conservator for the defendant or for the defendant's assets located in Indiana.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-32
Bonds; official actions
Sec. 32. A court may not require the commissioner to post a bond in any official action under this chapter.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-33
Penalties
Sec. 33. (a) A person who knowingly violates:
(1) this chapter; or
(2) any rule or order issued or adopted by the commissioner under this chapter;
commits a Class C felony.
(b) A person who violates a rule or an order issued or adopted under this chapter may be assessed a civil penalty of up to ten thousand dollars ($10,000).
(c) The commissioner may refer any evidence concerning

violations of this chapter or violations of any rule or order issued or adopted by the commissioner to any prosecuting attorney in Indiana.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-34
Administration of chapter
Sec. 34. (a) The securities division of the office of the secretary of state shall administer this chapter.
(b) The commissioner and any employees of the commissioner may not do the following:
(1) Use for personal gain or benefit any information that:
(A) is filed with the commissioner or obtained by the commissioner; and
(B) is not public information.
(2) Conduct securities dealings or commodity dealings based on public or confidential information that is filed with the commissioner or obtained by the commissioner if there has not been a sufficient time for the securities markets or commodity markets to assimilate the information.
(c) Except as provided in subsection (d), all information that is collected, assembled, or maintained by the commissioner:
(1) is public information; and
(2) is available for inspection by the public.
(d) The following information is not public information and may not be made available by the commissioner for public inspection:
(1) Information obtained in private investigations under section 28(a) or 28(d) of this chapter.
(2) Information that:
(A) is obtained from a federal agency; and
(B) may not be disclosed under federal law.
(e) The commissioner shall have the discretion to disclose any information that is confidential under subsection (d)(1) to a person described in section 35(a) of this chapter.
(f) This chapter does not create or derogate any privilege that exists at common law, by statute, or otherwise, when any documentary evidence or other evidence is sought under subpoena directed to the commissioner or any employee of the commissioner.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-35
Cooperation with other authorities
Sec. 35. (a) In order to encourage uniform application and interpretation of this chapter and in order to encourage securities regulation and enforcement, the commissioner and the commissioner's employees may cooperate with any of the following: (1) A securities or commodities agency or the securities commissioner of any other jurisdiction, including any foreign jurisdiction.
(2) An agency administering any laws similar to this chapter.
(3) The Commodity Futures Trading Commission.
(4) The Securities and Exchange Commission.
(5) A self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934.
(6) A national or international organization of commodities or securities officials or agencies.
(7) A governmental law enforcement agency.
(b) The cooperation authorized by subsection (a) may include the following if the information sought would be subject to lawful subpoena for conduct occurring in Indiana:
(1) Bearing the expense of any type of cooperation described in this subsection.
(2) Making joint examinations or investigations.
(3) Holding joint administrative hearings.
(4) Filing and prosecuting joint litigation.
(5) Sharing and exchanging personnel.
(6) Sharing and exchanging information and documents.
(7) Writing and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes, and releases.
(8) Issuing and enforcing subpoenas at the request of any of the following:
(A) An agency in another jurisdiction that administers a law similar to this chapter.
(B) A securities or commodities agency of another jurisdiction.
(C) The Commodity Futures Trading Commission.
(D) The Securities and Exchange Commission.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-36
Rules; forms; orders
Sec. 36. (a) In addition to specific authority granted under this chapter, the commissioner may make, amend, and rescind rules, forms, and orders necessary to carry out this chapter.
(b) Unless specifically provided in this chapter, a rule, a form, or an order may not be adopted, amended, or rescinded unless the commissioner finds that the action is:
(1) necessary or appropriate for the public interest or for the protection of investors; and
(2) consistent with the purposes fairly intended by the policy

and provisions of this chapter.
(c) All rules and forms of the commissioner must be published.
(d) A provision of this chapter imposing any liability does not apply to an act that is:
(1) committed or omitted in good faith; and
(2) in conformity with a rule, an order, or a form adopted or issued by the commissioner;
even if the rule, order, or form is later amended, rescinded, or is determined to be invalid for any reason by judicial authority or other authority.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-37
Service of process
Sec. 37. (a) If a person, including a person that is not a resident of Indiana, engages in conduct prohibited or made actionable by this chapter or any rule or order adopted or issued by the commissioner, the commissioner shall be considered the person's attorney for the purpose of receiving service of any lawful process in a noncriminal proceeding that is:
(1) brought against the person, a successor of the person, or a personal representative of the person;
(2) related to the prohibited or actionable conduct; and
(3) brought under this chapter or any rule or order issued or adopted by the commissioner.
(b) Process served on the commissioner under subsection (a) has the same force and validity as personal service on the person engaging in the prohibited or actionable conduct.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-38
Application of sections IC 23-2-6-17, IC 23-2-6-23, and IC 23-2-6-24
Sec. 38. (a) Sections 17, 23, and 24 of this chapter apply to a person who sells or offers to sell if:
(1) the offer to sell is made in Indiana; or
(2) an offer to buy is made and accepted in Indiana.
(b) Sections 17, 23, and 24 of this chapter apply to a person who buys or offers to buy if:
(1) the offer to buy is made in Indiana; or
(2) an offer to sell is made and accepted in Indiana.
(c) For purposes of this section:
(1) an offer to sell or an offer to buy is made in Indiana, whether or not any party is present in Indiana, if the offer:
(A) originates from Indiana; or (B) is directed by the offeror to Indiana and is received at:
(i) the place to which the offer is directed; or
(ii) any post office in Indiana, in the case of a mailed offer; and
(2) an offer to sell or to buy is accepted in Indiana if the acceptance:
(A) is communicated to the offeror in Indiana; and
(B) has not previously been communicated to the offeror, orally or in writing, outside Indiana.
(d) For purposes of this section, acceptance is communicated to an offeror in Indiana, whether or not any party is then present in Indiana, if:
(1) the offeree:
(A) directs the acceptance to the offeror in Indiana; and
(B) reasonably believes that the offeror is present in Indiana; and
(2) the acceptance is received at:
(A) the place to which the acceptance is directed; or
(B) any post office in Indiana, in the case of a mailed acceptance.
(e) For purposes of this section, an offer to sell or to buy is not made in Indiana if:
(1) a publisher circulates in Indiana, or there is circulated in Indiana on the behalf of the publisher, a newspaper or other publication of general, regular, and paid circulation that:
(A) is not published in Indiana; or
(B) is published in Indiana, but has had more than two-thirds (2/3) of the newspaper's circulation outside Indiana during the past twelve (12) months; or
(2) a newspaper or a radio or television program originating outside Indiana is received in Indiana.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-39
Administrative proceedings
Sec. 39. (a) The commissioner shall initiate an administrative proceeding under this chapter by entering a notice of intent to take a specific act or by entering a summary order. The notice of intent or summary order:
(1) may be entered without notice;
(2) may be entered without opportunity for a hearing;
(3) is not required to be supported by findings of fact or conclusions of law; and
(4) must be in writing.
(b) After entering a notice of intent or summary order, the

commissioner shall promptly notify all interested parties that the notice of intent or summary order has been entered and of the reasons for the entry.
(c) If a proceeding is under a notice of intent, the commissioner shall inform all interested parties of the date, time, and place set for the hearing on the notice.
(d) If the proceeding is under a summary order, the commissioner shall inform all interested parties that:
(1) the parties have thirty (30) business days from the entry of the order to file with the commissioner a written request for a hearing on the matter; and
(2) a hearing will be scheduled to begin not later than thirty (30) business days after the receipt of a written request.
(e) If the proceeding is under a summary order, the commissioner may, by the commissioner's own motion, set a hearing for the proceeding, whether or not a written request for a hearing is received from an interested party.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-40
Summary orders; final orders
Sec. 40. (a) A summary order becomes a final order if:
(1) thirty (30) business days have passed since the summary order was entered; and
(2) a hearing on the order is not:
(A) requested under section 39(d) of this chapter; or
(B) ordered by the commissioner under section 39(e) of this chapter.
(b) If a hearing on an order is requested or ordered under section 39 of this chapter, the commissioner may modify, vacate, or extend the order until final determination after the commissioner has provided:
(1) a notice of a hearing to all interested persons; and
(2) an opportunity for a hearing by all interested persons.
(c) A final order or an order after a hearing may not be returned without:
(1) appropriate notice to all interested persons;
(2) opportunity for hearing by all interested persons; and
(3) entry of written findings of fact and conclusions of law.
(d) All hearings in an administrative proceeding under this chapter shall be subject to IC 5-14-1.5.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-41
Review; final orders of commissioner Sec. 41. (a) Any person aggrieved by a final order of the commissioner may obtain a review of the order in a circuit or superior court of Marion County by filing in court, not later than sixty (60) days after the entry of the order, a written petition requesting the order to be modified or set aside in whole or in part. A copy of a petition for review shall be served on the commissioner.
(b) Except where the taking of additional evidence is ordered by a court under subsections (e) and (f), after the filing of a petition for review:
(1) the court shall have exclusive jurisdiction of the matter; and
(2) the commissioner may not modify or set aside the order, in whole or in part.
(c) Unless specifically ordered by the court:
(1) the filing of a petition for review under subsection (a) does not operate as a stay of the commissioner's order; and
(2) the commissioner may enforce or ask the court to enforce an order pending the outcome of the review proceedings.
(d) Upon receipt of a petition for review, the commissioner shall certify and file in the court a copy of the order and the transcript or record of the evidence upon which the order was based. If the order became final by operation of law under section 40(a) of this chapter, the commissioner shall certify and file in court:
(1) a certified copy of the summary order;
(2) evidence of service of the summary order on the parties to the order; and
(3) an affidavit certifying that:
(A) a hearing on the summary order has not been held; and
(B) the summary order became final under section 40(a) of this chapter.
(e) The court may order additional evidence to be taken by the commissioner under conditions the court considers proper if an aggrieved party or the commissioner:
(1) applies to the court for leave to enter additional evidence; and
(2) shows to the satisfaction of the court that:
(A) there were reasonable grounds for failure to enter the evidence in the hearing before the commissioner; or
(B) good cause exists to allow the additional evidence to be taken.
(f) If the court orders new evidence to be taken, the commissioner:
(1) may modify the findings and order by reason of the additional evidence; and
(2) shall file in the court the additional evidence and any modified or new findings or order.
(g) The court shall review the petition based on the original record

before the commissioner and any additions or modifications under subsections (e) and (f). The commissioner's findings of facts are conclusive if those findings are supported by competent, material, and substantive evidence. Based on review under this subsection, the court may affirm, modify, enforce, or set aside the order, in whole or in part.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-42
Burden of proof; exemptions
Sec. 42. If a person claims an exemption in any complaint, information, indictment, writ, or proceeding under this chapter:
(1) the commissioner is not required to disprove the exemption; and
(2) the party claiming the exemption bears the burden of proof concerning the existence of the exemption.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-43
Failure to make physical delivery; defenses
Sec. 43. In any complaint, information, indictment, writ, or proceeding brought under this chapter that alleges a violation of section 17 of this chapter solely on the failure in an individual case to make physical delivery within the applicable time under section 19(a)(2) of this chapter, it is a defense if both of the following are shown:
(1) Failure to make physical delivery was due solely to factors beyond the control of all of the following:
(A) The seller.
(B) Officers, directors, partners, agents, servants, or employees of the seller.
(C) Each person occupying a similar status or performing similar functions as a person described in clause (B).
(D) Each person who directly or indirectly controls or is controlled by the seller or by any person described in clause (B) or (C).
(E) The seller's affiliates, subsidiaries, and successors.
(2) Physical delivery was completed within a reasonable time under the applicable circumstances.
As added by P.L.177-1991, SEC.10.






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. PARTNERSHIPS

CHAPTER 1. UNIFORM PARTNERSHIP ACT

IC 23-4-1-2
Definitions
Sec. 2. In this chapter:
"Court" includes every court and judge having jurisdiction in the case.
"Business" includes every trade, occupation, or profession.
"Person" includes individuals, partnerships, limited liability companies, corporations, and other associations.
"Bankrupt" includes bankrupt under federal bankruptcy laws or insolvent under any state insolvent statute.
"Conveyance" includes every assignment, lease, mortgage, or encumbrance.
"Foreign limited liability partnership" means a limited liability partnership formed under an agreement governed by the laws of a jurisdiction other than Indiana and registered under the laws of the jurisdiction.
"Limited liability partnership" means a partnership formed under an agreement governed by the laws of this state, registered under and complying with sections 45 through 52 of this chapter, and having a name that contains the words "Limited Liability Partnership" or the abbreviation "L.L.P." or "LLP" as the last words or letters of its name.
"Real property" includes land and any interest or estate in land.
(Formerly: Acts 1949, c.114, s.2.) As amended by P.L.34-1987, SEC.287; P.L.8-1993, SEC.317; P.L.230-1995, SEC.1.

IC 23-4-1-3
Interpretation of knowledge and notice
Sec. 3. (1) A person has "knowledge" of a fact within the meaning of this chapter not only when he has actual knowledge thereof, but also when he has knowledge of such other facts as in the circumstances shows bad faith.
(2) A person has "notice" of a fact within the meaning of this chapter when the person who claims the benefit of the notice:
(a) states the fact to such person; or
(b) delivers through the mail, or by other means of communication, a written statement of the fact to such person or to a proper person at his place of business or residence. (Formerly: Acts 1949, c.114, s.3.) As amended by P.L.34-1987, SEC.288.

IC 23-4-1-4
Rules of construction
Sec. 4. (1) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.
(2) The law of estoppel shall apply under this chapter.
(3) The law of agency shall apply under this chapter.
(4) This chapter shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.
(5) This chapter shall not be construed so as to impair the obligations of any contract existing on January 1, 1950, nor to affect any action or proceedings begun or right accrued before January 1, 1950.
(Formerly: Acts 1949, c.114, s.4.) As amended by P.L.34-1987, SEC.289.

IC 23-4-1-5
Rules for cases not provided for in chapter
Sec. 5. In any case not provided for in this chapter, the rules of law and equity, including the law merchant, shall govern.
(Formerly: Acts 1949, c.114, s.5.) As amended by P.L.34-1987, SEC.290.

IC 23-4-1-6
Partnership defined
Sec. 6. (1) A partnership is an association of two (2) or more persons to carry on as co-owners a business for profit and includes for all purposes of the laws of this state a limited liability partnership.
(2) An association formed under any other statute of this state, or any statute adopted by authority, other than the authority of this state, is not a partnership under this chapter, unless such association would have been a partnership in this state prior to January 1, 1950; but this chapter shall apply to limited partnerships except insofar as the statutes relating to such partnerships are inconsistent with this chapter.
(Formerly: Acts 1949, c.114, s.6.) As amended by P.L.34-1987, SEC.291; P.L.230-1995, SEC.2.

IC 23-4-1-7
Rules for determining existence of partnership
Sec. 7. In determining whether a partnership exists, these rules shall apply:
(1) Except as provided by section 16 of this chapter, persons who are not partners as to each other are not partners as to third persons.
(2) Joint tenancy, tenancy in common, tenancy by the entireties,

joint property, common property, or part ownership does not of itself establish a partnership, whether such co-owners do or do not share any profits made by the use of the property.
(3) The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived.
(4) The receipt by a person of a share of the profits of a business is prima facie evidence that the person is a partner in the business, but no such inference shall be drawn if such profits were received in payment for the following:
(a) As a debt by installments or otherwise.
(b) As wages of an employee or rent to a landlord.
(c) As an annuity to a widow or representative of a deceased partner.
(d) As interest on a loan though the amount of payment varies with the profits of the business.
(e) As the consideration for the sale of a goodwill of a business or other property by installments or otherwise.
(5) The existence of a partnership is not affected by the following:
(a) The filing or failure or omission to file an original or renewal registration as a limited liability partnership under section 45 of this chapter.
(b) The expiration of a partnership's status as a limited liability partnership.
(c) The filing of a notice of withdrawal under section 45 of this chapter.
(Formerly: Acts 1949, c.114, s.7.) As amended by P.L.34-1987, SEC.292; P.L.230-1995, SEC.3; P.L.34-1997, SEC.7.

IC 23-4-1-8
Partnership property
Sec. 8. (1) All property originally brought into the partnership stock or subsequently acquired by purchase or otherwise, on account of the partnership, is partnership property.
(2) Unless the contrary intention appears, property acquired with partnership funds is partnership property.
(3) Any estate in real property may be acquired in the partnership name. Title so acquired can be conveyed only in the partnership name.
(4) A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.
(Formerly: Acts 1949, c.114, s.8.)

IC 23-4-1-9
Partner as agent
Sec. 9. (1) Every partner is an agent of the partnership for the purpose of its business, and the act of every partner, including the

execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which he is a member binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter, and the person with whom he is dealing has knowledge of the fact that he has no such authority.
(2) An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.
(3) Unless authorized by the other partners or unless they have abandoned the business, one (1) or more but less than all the partners have no authority to:
(a) Assign the partnership property in trust for creditors or on the assignee's promise to pay the debts of the partnership,
(b) Dispose of the good will of the business,
(c) Do any other act which would make it impossible to carry on the ordinary business of a partnership,
(d) Confess a judgment,
(e) Submit a partnership claim or liability to arbitration or reference.
(4) No act of a partner in contravention of a restriction on authority shall bind the partnership to persons having knowledge of the restriction.
(Formerly: Acts 1949, c.114, s.9.)

IC 23-4-1-10
Conveyance of real property of partnership
Sec. 10. (1) Where title to real property is in the partnership name, any partner may convey title to such property by a conveyance executed in the partnership name; but the partnership may recover such property unless the partner's act binds the partnership under the provisions of section 9(1) of this chapter, or unless such property has been conveyed by the grantee or a person claiming through such grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded his authority.
(2) Where title to real property is in the name of the partnership, a conveyance executed by a partner, in his own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of section 9(1) of this chapter.
(3) Where title to real property is in the name of one (1) or more but not all the partners, and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to such property, but the partnership may recover such property if the partners' act does not bind the partnership under the provisions of section 9(1) of this chapter, unless the purchaser or his assignee, is a holder for value, without knowledge.
(4) Where the title to real property is in the name of one (1) or more or all the partners, or in a third person in trust for the partnership, a conveyance executed by a partner in the partnership

name, or in his own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of section 9(1) of this chapter.
(5) Where the title to real property is in the names of all the partners, a conveyance executed by all the partners passes all their rights in such property.
(Formerly: Acts 1949, c.114, s.10.) As amended by P.L.34-1987, SEC.293.

IC 23-4-1-11
Partnership bound by admission of partner
Sec. 11. An admission or representation made by any partner concerning partnership affairs within the scope of his authority as conferred by this chapter is evidence against the partnership.
(Formerly: Acts 1949, c.114, s.11.) As amended by P.L.34-1987, SEC.294.

IC 23-4-1-12
Partnership charged with knowledge of or notice to partner
Sec. 12. Notice to any partner of any matter relating to partnership affairs, and the knowledge of the partner acting in the particular matter, acquired while a partner or then present to his mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner, operate as notice or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.
(Formerly: Acts 1949, c.114, s.12.)

IC 23-4-1-13
Partnership bound by partner's wrongful act
Sec. 13. Where, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of his copartners, loss or injury is caused to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable therefor to the same extent as the partner so acting or omitting to act.
(Formerly: Acts 1949, c.114, s.13.)

IC 23-4-1-14
Partnership bound by partner's breach of trust
Sec. 14. The partnership is bound to make good the loss:
(a) Where one partner acting within the scope of his apparent authority receives money or property of a third person and misapplies it; and
(b) Where the partnership in the course of its business receives money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.
(Formerly: Acts 1949, c.114, s.14.)
IC 23-4-1-15
Nature of partner liability; partnerships; limited liability partnerships
Sec. 15. (1) Except as provided in paragraph (2), all partners are liable:
(a) Jointly and severally for everything chargeable to the partnership under sections 13 and 14 of this chapter.
(b) Jointly for all other debts and obligations of the partnership; but any partner may enter into a separate obligation to perform a partnership contract.
(2) A partner of a limited liability partnership is not personally liable, directly or indirectly, including by way of indemnification, contribution, or otherwise, for:
(a) the debts, obligations, or liabilities of, or chargeable to, the limited liability partnership or other partner or partners, whether arising in tort, contract, or otherwise; or
(b) the acts or omissions of any other partner;
solely by reason of being a partner, acting or failing to act as a partner, or participating as an employee, a consultant, a contractor, or otherwise in the conduct of the business or activities of the limited liability partnership while the partnership is a limited liability partnership.
(3) A partner of a limited liability partnership may be personally liable for the partner's own acts or omissions.
(4) A limited liability partnership is liable out of partnership assets for partnership debts, obligations, and liabilities.
(5) A partner in a limited liability partnership is not a proper party to a proceeding by or against the limited liability partnership, the object of which is to recover any debts, obligations, or liabilities of, or chargeable to, the partnership, unless the partner is personally liable under paragraph (3).
(6) The laws of Indiana or another jurisdiction may not impose personal liability on a partner in a limited liability partnership. The only actions required of a limited liability partnership or of individual partners in such a partnership in order to avail themselves of the limited liability provisions of this chapter are those required by this chapter.
(Formerly: Acts 1949, c.114, s.15.) As amended by P.L.34-1987, SEC.295; P.L.230-1995, SEC.4.

IC 23-4-1-16
Partner by estoppel
Sec. 16. (1) When a person, by words spoken or written or by conduct, represents himself, or consents to another representing him or any one, as a partner in an existing partnership or with one (1) or more persons not actual partners, he is liable to any such person to whom such representation has been made, who has, on the faith of such representation, given credit to the actual or apparent partnership, and if he has made such representation or consented to its being made in a public manner he is liable to such person,

whether the representation has or has not been made or communicated to such person so giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made.
(a) When a partnership liability results, he is liable as though he were an actual member of the partnership.
(b) When no partnership liability results, he is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.
(2) When a person has been thus represented to be a partner in an existing partnership, or with one (1) or more persons not actual partners, he is an agent of the persons consenting to such representation to bind them to the same extent and in the same manner as though he were a partner in fact, with respect to persons who rely upon the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.
(Formerly: Acts 1949, c.114, s.16.)

IC 23-4-1-17
Liability of incoming partner
Sec. 17. A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his admission as though he had been a partner when such obligations were incurred, except that this liability shall be satisfied only out of partnership property.
(Formerly: Acts 1949, c.114, s.17.)

IC 23-4-1-18
Rules determining rights and duties of partners
Sec. 18. The rights and duties of the partners in relation to the partnership shall be determined, subject to any agreement between them, by the following rules:
(a) Each partner shall be repaid his contributions, whether by way of capital or advances to the partnership property and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied; and except as provided in section 15(2) of this chapter, each partner must contribute toward the losses, whether of capital or otherwise, sustained by the partnership according to his share in the profits.
(b) The partnership must indemnify every partner in respect of payments made and personal liabilities reasonably incurred by him in the ordinary and proper conduct of its business, or for the preservation of its business or property.
(c) A partner, who in aid of the partnership makes any payment or advance beyond the amount of capital which he agreed to contribute, shall be paid interest from the date of the payment or advance.
(d) A partner shall receive interest on the capital contributed by

him only from the date when repayment should be made.
(e) All partners have equal rights in the management and conduct of the partnership business.
(f) No partner is entitled to remuneration for acting in the partnership business, except that a surviving partner is entitled to reasonable compensation for his services in winding up the partnership affairs.
(g) No person can become a member of a partnership without the consent of all the partners.
(h) Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners; but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.
(Formerly: Acts 1949, c.114, s.18.) As amended by P.L.230-1995, SEC.5.

IC 23-4-1-19
Partnership books
Sec. 19. The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them.
(Formerly: Acts 1949, c.114, s.19.)

IC 23-4-1-20
Duty of partners to render information
Sec. 20. Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner or partner under legal disability.
(Formerly: Acts 1949, c.114, s.20.)

IC 23-4-1-21
Partner accountable as fiduciary
Sec. 21. (1) Every partner must account to the partnership for any benefit, and hold as trustee for it any profits derived by him without the consent of the other partners from any transaction connected with the formation, conduct, or liquidation of the partnership or from any use by him of its property.
(2) This section applies also to the representatives of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner.
(Formerly: Acts 1949, c.114, s.21.)

IC 23-4-1-22
Right to account
Sec. 22. Any partner shall have the right to a formal account as to partnership affairs:
(a) If he is wrongfully excluded from the partnership business

or possession of its property by his copartners.
(b) If the right exists under the terms of any agreement.
(c) As provided by section 21 of this chapter.
(d) Whenever other circumstances render it just and reasonable.
(Formerly: Acts 1949, c.114, s.22.) As amended by P.L.34-1987, SEC.296.

IC 23-4-1-23
Continuation of partnership beyond fixed term
Sec. 23. (1) When a partnership for a fixed term or particular undertaking is continued after the termination of such term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at such termination, so far as is consistent with a partnership at will.
(2) A continuation of the business by the partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima facie evidence of a continuation of the partnership.
(Formerly: Acts 1949, c.114, s.23.)

IC 23-4-1-24
Extent of property rights of partner
Sec. 24. The property rights of a partner are (1) his rights in specific partnership property, (2) his interest in the partnership, and (3) his right to participate in the management.
(Formerly: Acts 1949, c.114, s.24.)

IC 23-4-1-25
Nature of partner's right in specific partnership property
Sec. 25. (1) A partner is co-owner with his partners of specific partnership property holding as a tenant in partnership.
(2) The incidents of this tenancy are such that:
(a) A partner, subject to the provisions of this chapter and to any agreement between the partners, has an equal right with his partners to possess specific partnership property for partnership purposes; but he has no right to possess such property for any other purpose without the consent of his partners.
(b) A partner's right in specific partnership property is not assignable except in connection with the assignment of rights of all the partners in the same property.
(c) A partner's right in specific partnership property is not subject to attachment or execution, except on a claim against the partnership. When partnership property is attached for a partnership debt, the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the homestead or exemption laws.
(d) On the death of a partner, his right in specific partnership property vests in the surviving partner or partners, except where the deceased was the last surviving partner, when his right in such property vests in his legal representative. Such surviving

partner or partners, or the legal representative of the last surviving partner, has no right to possess the partnership property for any but a partnership purpose.
(e) A partner's right in specific partnership property is not subject to allowances to surviving spouses, heirs, or next of kin.
(Formerly: Acts 1949, c.114, s.25.) As amended by P.L.34-1987, SEC.297.

IC 23-4-1-26
Nature of partner's interest in partnership
Sec. 26. A partner's interest in the partnership is his share of the profits and surplus, and the same is personal property.
(Formerly: Acts 1949, c.114, s.26.)

IC 23-4-1-27
Assignment of partner's interest
Sec. 27. (1) A conveyance by a partner of his interest in the partnership does not of itself dissolve the partnership, nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, or to require any information or account of partnership transactions, or to inspect the partnership books; but it merely entitles the assignee to receive in accordance with his contract the profits to which the assigning partner would otherwise be entitled.
(2) In case of a dissolution of the partnership, the assignee is entitled to receive his assignor's interest and may require an account from the date only of the last account agreed to by all the partners.
(Formerly: Acts 1949, c.114, s.27.)

IC 23-4-1-28
Partner's interest subject to charging order
Sec. 28. (1) On due application to a competent court by any judgment creditor of a partner, the court which entered the judgment, order, or decree, or any other court, may charge the interest of the debtor partner with payment of the unsatisfied amount of such judgment debt with interest thereon; and may then or later appoint a receiver of his share of the profits, and of any other money due or to fall due to him in respect of the partnership, and make all other orders, directions, accounts, and inquiries which the debtor partner might have made, or which the circumstances of the case may require.
(2) The interest charge may be redeemed at any time before foreclosure, or in case of a sale being directed by the court may be purchased without thereby causing a dissolution:
(a) with separate property, by any one (1) or more of the partners; or
(b) with partnership property, by any one (1) or more of the partners with the consent of all the partners whose interests are not so charged or sold. (3) Nothing in this chapter shall be held to deprive a partner of his right, if any, under the exemption laws, as regards his interest in the partnership.
(Formerly: Acts 1949, c.114, s.28.) As amended by P.L.34-1987, SEC.298.

IC 23-4-1-29
Dissolution defined
Sec. 29. The dissolution of a partnership is the change in the relation of the partners caused by any partner ceasing to be associated in the carrying on as distinguished from the winding up of the business.
(Formerly: Acts 1949, c.114, s.29.)

IC 23-4-1-30
Partnership not terminated by dissolution
Sec. 30. On dissolution the partnership is not terminated, but continues until the winding up of partnership affairs is completed.
(Formerly: Acts 1949, c.114, s.30.)

IC 23-4-1-31
Causes of dissolution
Sec. 31. Dissolution is caused:
(1) Without violation of the agreement between the partners:
(a) By the termination of the definite term or particular undertaking specified in the agreement.
(b) By the express will of any partner when no definite term or particular undertaking is specified.
(c) By the express will of all the partners who have not assigned their interests or suffered them to be charged for their separate debts, either before or after the termination of any specified term or particular undertaking.
(d) By the expulsion of any partner from the business bona fide in accordance with such a power conferred by the agreement between the partners.
(2) In contravention of the agreement between the partners, where the circumstances do not permit a dissolution under any other provision of this section, by the express will of any partner at any time.
(3) By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership.
(4) By the death of any partner.
(5) By the bankruptcy of any partner or the partnership.
(6) By decree of court under section 32 of this chapter.
(Formerly: Acts 1949, c.114, s.31.) As amended by P.L.34-1987, SEC.299.

IC 23-4-1-32
Dissolution by decree of court Sec. 32. (1) On application by or for a partner, the court shall decree a dissolution whenever:
(a) A partner has been declared mentally incompetent in any judicial proceeding.
(b) A partner becomes in any other way incapable of performing the partner's part of the partnership contract.
(c) A partner has been guilty of conduct that tends to affect prejudicially the carrying on of the business.
(d) A partner willfully or persistently commits a breach of the partnership agreement, or otherwise acts in matters relating to the partnership business so that it is not reasonably practicable to carry on the business in partnership with that partner.
(e) The business of the partnership can only be carried on at a loss.
(f) Other circumstances render a dissolution equitable.
(2) On the application of the purchaser of a partner's interest under sections 27 or 28 of this chapter:
(a) After the termination of the specified term or particular undertaking.
(b) At any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.
(Formerly: Acts 1949, c.114, s.32.) As amended by P.L.34-1987, SEC.300; P.L.33-1989, SEC.21.

IC 23-4-1-33
General effect of dissolution on authority of partner
Sec. 33. Except so far as may be necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership:
(1) With respect to the partners:
(a) When the dissolution is not by the act, bankruptcy, or death of a partner; or
(b) When the dissolution is by such act, bankruptcy, or death of a partner, in cases where section 34 of this chapter so requires.
(2) With respect to persons not partners, as declared in section 35 of this chapter.
(Formerly: Acts 1949, c.114, s.33.) As amended by P.L.34-1987, SEC.301.

IC 23-4-1-34
Right of partner to contribution from copartners after dissolution
Sec. 34. Where the dissolution is caused by the act, death or bankruptcy of a partner, each partner is liable to his copartners for his share of any liability created by any partner acting for the partnership as if the partnership had not been dissolved except in the case of one (1) of the following:
(a) The dissolution being by act of any partner, the partner acting

for the partnership had knowledge of the dissolution.
(b) The dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy.
(c) The liability is for a debt, an obligation, or a liability for which the partner is not liable as provided in section 15(2) of this chapter.
(Formerly: Acts 1949, c.114, s.34.) As amended by P.L.230-1995, SEC.6.

IC 23-4-1-35
Power of partner to bind partnership to third person after dissolution
Sec. 35. (1) After dissolution a partner can bind the partnership except as provided in paragraph (3):
(a) By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution.
(b) By any transaction which would bind the partnership if dissolution had not taken place, provided the other party to the transaction:
(I) had extended credit to the partnership prior to dissolution and had no knowledge or notice of the dissolution; or
(II) though he had not so extended credit, had nevertheless known of the partnership prior to dissolution, and, having no knowledge or notice of dissolution, the fact of dissolution had not been advertised in a newspaper of general circulation in the place (or in each place if more than one) at which the partnership business was regularly carried on.
(2) The liability of a partner under paragraph (1)(b) shall be satisfied out of partnership assets alone when such partner had been prior to dissolution:
(a) unknown as a partner to the person with whom the contract is made; and
(b) so far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to his connection with it.
(3) The partnership is in no case bound by any act of a partner after dissolution:
(a) where the partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs; or
(b) where the partner has become bankrupt; or
(c) where the partner has no authority to wind up partnership affairs; except by a transaction with one who:
(I) had an extended credit to the partnership prior to dissolution and had no knowledge or notice of his want of authority; or
(II) had not extended credit to the partnership prior to dissolution, and, having no knowledge or notice of his want of authority, the fact of his want of authority has not been advertised in the manner provided for advertising the fact of

dissolution in paragraph (1)(b)(II).
(4) Nothing in this section shall affect the liability under section 16 of this chapter of any person who after dissolution represents himself or consents to another representing him as a partner in a partnership engaged in carrying on business.
(Formerly: Acts 1949, c.114, s.35.) As amended by P.L.34-1987, SEC.302.

IC 23-4-1-36
Effect of dissolution on partner's existing liability
Sec. 36. (1) The dissolution of the partnership does not of itself discharge the existing liability of any partner.
(2) A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between himself, the partnership creditor and the person or partnership continuing the business; and such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.
(3) Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of such obligations.
(4) The individual property of a deceased partner shall be liable for those obligations of the partnership incurred while he was a partner but subject to the prior payment of his separate debts and for which the partner was liable under section 15 of this chapter.
(Formerly: Acts 1949, c.114, s.36.) As amended by P.L.230-1995, SEC.7.

IC 23-4-1-37
Right to wind up
Sec. 37. Unless otherwise agreed the partners who have not wrongfully dissolved the partnership or the legal representative of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs: Provided, however, That any partner, his legal representative or his assignee, upon cause shown, may obtain winding up by the court.
(Formerly: Acts 1949, c.114, s.37.)

IC 23-4-1-38
Rights of partners to application of partnership property
Sec. 38. (1) When dissolution is caused in any way, except in contravention of the partnership agreement, each partner, as against his copartners and all persons claiming through them in respect of their interests in the partnership, unless otherwise agreed, may have the partnership property applied to discharge its liabilities, and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by expulsion of a partner, bona fide under the partnership agreement and if the expelled partner is

discharged from all partnership liabilities, either by payment or agreement under section 36(2) of this chapter, he shall receive in cash only the net amount due him from the partnership.
(2) When dissolution is caused in contravention of the partnership agreement the rights of the partners shall be as follows:
(a) Each partner who has not caused dissolution wrongfully shall have:
(I) All the rights specified in paragraph (1) of this section, and
(II) The right, as against each partner who has caused the dissolution wrongfully, to damages for breach of the agreement.
(b) The partners who have not caused the dissolution wrongfully, if they all desire to continue the business in the same name, either by themselves or jointly with others, may do so, during the agreed term for the partnership and for that purpose may possess the partnership property, provided they secure the payment by bond approved by the court, or pay to any partner who has caused the dissolution wrongfully, the value of his interest in the partnership at the dissolution, less any damages recoverable under clause (2)(a)(II) of this section, and in like manner indemnify him against all present or future partnership liabilities.
(c) A partner who has caused the dissolution wrongfully shall have:
(I) If the business is not continued under the provisions of paragraph (2)(b) all the rights of a partner under paragraph (1), subject to clause (2)(a)(II), of this section.
(II) If the business is continued under paragraph (2)(b) of this section the right as against his copartners and all claiming through them in respect of their interests in the partnership, to have the value of his interest in the partnership, less any damages caused to his copartners by the dissolution, ascertained and paid to him in cash, or the payment secured by bond approved by the court, and to be released from all existing liabilities of the partnership; but in ascertaining the value of the partner's interest the value of the goodwill of the business shall not be considered.
(Formerly: Acts 1949, c.114, s.38.) As amended by P.L.34-1987, SEC.303.

IC 23-4-1-39
Rights where partnership is dissolved for fraud or misrepresentation
Sec. 39. Where a partnership contract is rescinded on the ground of the fraud or misrepresentation of one of the parties thereto, the party entitled to rescind is, without prejudice to any other right, entitled,
(a) To a lien on, or right of retention of, the surplus of the partnership property after satisfying the partnership liabilities to third

persons for any sum of money paid by him for the purchase of an interest in the partnership and for any capital or advances contributed by him; and
(b) To stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by him in respect of the partnership liabilities; and
(c) To be indemnified by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.
(Formerly: Acts 1949, c.114, s.39.)

IC 23-4-1-40
Rules for distribution
Sec. 40. In settling accounts between the partners after dissolution, the following rules shall be observed, subject to any agreement to the contrary:
(a) The assets of the partnership are:
(I) The partnership property.
(II) The contribution of the partners specified in clause (d) of this paragraph.
(b) The liabilities of the partnership shall rank in order of payment, as follows:
(I) Those owing to creditors other than partners.
(II) Those owing to partners other than for capital and profits.
(III) Those owing to partners in respect of capital.
(IV) Those owing to partners in respect of profits.
(c) The assets shall be applied in the order of their declaration in clause (a) of this paragraph to the satisfaction of the liabilities.
(d) Except as provided in section 15(2) of this chapter, the partners shall contribute, as provided by section 18(a) of this chapter, the amount necessary to satisfy the liabilities; but if any, but not all, of the partners are insolvent, or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities, and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities.
(e) An assignee for the benefit of creditors or any person appointed by the court shall have the right to enforce the contributions specified in clause (d) of this paragraph.
(f) Any partner or his legal representative shall have the right to enforce the contributions specified in clause (d) of this paragraph, to the extent of the amount which he has paid in excess of his share of the liability.
(g) The individual property of a deceased partner shall be liable for the contributions specified in clause (d) of this paragraph.
(h) When partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors shall have priority on partnership property and separate creditors on individual property, saving the rights

of lien or secured creditors as heretofore.
(i) Where a partner has become bankrupt or his estate is insolvent, the claims against his separate property shall rank in the following order:
(I) Those owing to separate creditors.
(II) Those owing to partnership creditors.
(III) Those owing to partners by way of contribution.
(Formerly: Acts 1949, c.114, s.40.) As amended by P.L.34-1987, SEC.304; P.L.230-1995, SEC.8.

IC 23-4-1-41
Liability of persons continuing business in certain cases
Sec. 41. (1) When any new partner is admitted into an existing partnership, or when any partner retires and assigns (or the representative of the deceased partner assigns) his rights in partnership property to two (2) or more of the partners, or to one (1) or more of the partners and one (1) or more third persons, if the business is continued without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the partnership so continuing the business.
(2) When all but one (1) partner retire and assign (or the representative of a deceased partner assigns) their rights in partnership property to the remaining partner, who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership so continuing the business.
(3) When any partner retires or dies and the business of the dissolved partnership is continued as set forth in paragraphs (1) and (2) of this section, with the consent of the retired partners or the representative of the deceased partner, but without any assignment of his right in partnership property, rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business shall be as if such assignment had been made.
(4) When all the partners or their representatives assign their rights in partnership property to one (1) or more third persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.
(5) When any partner wrongfully causes a dissolution and the remaining partners continue the business under the provisions of section 38(2)(b) of this chapter, either alone or with others, and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.
(6) When a partner is expelled and the remaining partners continue the business either alone or with others, without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.
(7) The liability of a third person becoming a partner in the

partnership continuing the business, under this section, to the creditors of the dissolved partnership shall be satisfied out of partnership property only.
(8) When the business of a partnership after dissolution is continued under any conditions set forth in this section, the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partners, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business, on account of the retired or deceased partner's interest in the dissolved partnership or on account of any consideration promised for such interest or for his right in partnership property.
(9) Nothing in this section shall be held to modify any right of creditors to set aside any assignment on the ground of fraud.
(10) The use by the person of partnership continuing the business of the partnership name, or the name of a deceased partner, as part thereof, shall not of itself make the individual property of the deceased partner liable for any debts contracted by such person or partnership.
(Formerly: Acts 1949, c.114, s.41.) As amended by P.L.34-1987, SEC.305.

IC 23-4-1-42
Rights of retiring or estate of deceased partner when business is continued
Sec. 42. When any partner retires or dies, and the business is continued under any of the conditions set forth in section 41(1), 41(2), 41(3), 41(5), 41(6), or (38)(2)(b) of this chapter, without any settlement of accounts as between him or his estate and the person or partnership continuing the business, unless otherwise agreed, he or his legal representative as against such persons or partnership may have the value of his interest at the date of dissolution ascertained, and shall receive as an ordinary creditor an amount equal to the value of his interest in the dissolved partnership with interest, or, at his option or at the option of his legal representative, in lieu of interest, the profits attributable to the use of his right in the property of the dissolved partnership; provided that the creditors of the dissolved partnership as against the separate creditors, or the representative of the retired or deceased partner shall have priority on any claim arising under this section, as provided by section 41(8) of this chapter.
(Formerly: Acts 1949, c.114, s.42.) As amended by P.L.34-1987, SEC.306.

IC 23-4-1-43
Accrual of actions
Sec. 43. The right to an account of his interest shall accrue to any partner, or his legal representative, as against the winding-up partners or the surviving partners or the person or partnership continuing the

business, at the date of dissolution, in the absence of any agreement to the contrary.
(Formerly: Acts 1949, c.114, s.43.)

IC 23-4-1-44
Limited liability partnerships; legislative intent and policy
Sec. 44. (1) It is the intent of the legislature that the legal existence of limited liability partnerships formed under an agreement governed by this chapter be recognized outside the boundaries of this state and that the laws of this state governing such limited liability partnerships transacting business outside this state be granted the protection of full faith and credit of the Constitution of the United States.
(2) It is the policy of this state that the internal affairs of partnerships, including limited liability partnerships, formed under an agreement governed by this chapter, including the liability of partners for debts, obligations, and liabilities of or chargeable to the partnership, a partner, or partners, are subject to and governed by the laws of this state.
As added by P.L.230-1995, SEC.9.

IC 23-4-1-45
Limited liability partnerships; registration; notice
Sec. 45. (a) To qualify as a limited liability partnership, a partnership under this chapter must do the following:
(1) File a registration with the secretary of state in a form determined by the secretary of state that satisfies the following:
(A) Is signed by one (1) or more partners authorized to sign the registration. A signature on a document under this clause that is transmitted and filed electronically is sufficient if the person transmitting and filing the document:
(i) has the intent to file the document as evidenced by a symbol executed or adopted by a party with present intention to authenticate the filing; and
(ii) enters the filing party's name on the electronic form in a signature box or other place indicated by the secretary of state.
(B) States the name of the limited liability partnership, which must:
(i) contain the words "Limited Liability Partnership" or the abbreviation "L.L.P." or "LLP" as the last words or letters of the name; and
(ii) be distinguishable upon the records of the secretary of state from the name of a limited liability partnership or other business entity registered to transact business in Indiana.
(C) States the address of the partnership's principal office.
(D) States the name of the partnership's registered agent and the address of the partnership's registered office for service of process as required to be maintained by section 50 of this

chapter.
(E) Contains a brief statement of the business in which the partnership engages.
(F) States any other matters that the partnership determines to include.
(G) States that the filing of the registration is evidence of the partnership's intention to act as a limited liability partnership.
(2) Except as provided in subdivision (3), file a ninety dollar ($90) registration fee with the registration.
(3) If the registration required under subdivision (1) is filed electronically, file a filing fee of seventy-five dollars ($75).
(b) The secretary of state shall grant limited liability partnership status to any partnership that submits a completed registration with the required fee.
(c) Registration is effective and a partnership becomes a limited liability partnership on the date a registration is filed with the secretary of state or at any later date or time specified in the registration. The registration remains effective until it is voluntarily withdrawn by filing with the secretary of state a written withdrawal notice under section 45.2 of this chapter.
(d) The status of a partnership as a limited liability partnership and the liability of a partner of a limited liability partnership is not adversely affected by errors or subsequent changes in the information stated in a registration under subsection (a).
(e) A registration on file with the secretary of state is notice that the partnership is a limited liability partnership and is notice of all other facts set forth in the registration.
As added by P.L.230-1995, SEC.10. Amended by P.L.11-1996, SEC.21; P.L.34-1997, SEC.8; P.L.277-2001, SEC.6; P.L.178-2002, SEC.101; P.L.60-2007, SEC.2.

IC 23-4-1-45.1
Limited liability partnerships; amendment of registration
Sec. 45.1. (a) As used in this section, limited liability partnership refers to a:
(1) limited liability partnership; or
(2) foreign limited liability partnership;
as defined in section 2 of this chapter.
(b) The registration of a limited liability partnership may be amended by filing in the office of the secretary of state a certificate of amendment executed by at least one (1) partner authorized to execute an amendment to the registration.
(c) A certificate of amendment must contain the following:
(1) The name of the limited liability partnership.
(2) The date the registration was filed.
(3) The amendment to the registration.
(d) A certificate of amendment must be accompanied by a thirty dollar ($30) filing fee.
(e) Subject to subsection (f), the registration of a limited liability

partnership may be amended at any time.
(f) An amended registration must contain only provisions that may be lawfully contained in the registration when the amendment is made.
As added by P.L.34-1997, SEC.9.

IC 23-4-1-45.2
Limited liability partnerships; withdrawal of registration
Sec. 45.2. (a) As used in this section, limited liability partnership refers to a:
(1) limited liability partnership; or
(2) foreign limited liability partnership;
as defined in section 2 of this chapter.
(b) The registration of a limited liability partnership may be withdrawn by filing in the office of the secretary of state a withdrawal notice executed by at least one (1) partner authorized to execute a withdrawal notice.
(c) A withdrawal notice must contain the following:
(1) The name of the limited liability partnership.
(2) The date the registration was filed.
(3) A brief statement regarding the reason for filing the withdrawal notice.
(4) Any other information considered appropriate by the limited liability partnership.
(d) A withdrawal notice must be accompanied by a thirty dollar ($30) filing fee.
(e) The withdrawal notice is effective and the partnership ceases to be a limited liability partnership on the date a withdrawal notice is filed with the secretary of state or at any later date or time specified in the notice.
As added by P.L.34-1997, SEC.10.

IC 23-4-1-45.3
Limited liability partnerships; reservation of name
Sec. 45.3. (a) A person may reserve the exclusive right to the use of a name, including a fictitious name for a foreign limited liability partnership whose name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the name is available, the secretary of state shall reserve the name for the exclusive use of the applicant for renewable one hundred twenty (120) day periods.
(b) The owner of a reserved name may transfer the reservation to another person by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.
As added by P.L.34-1997, SEC.11. Amended by P.L.277-2001, SEC.7.

IC 23-4-1-45.4
Foreign limited liability partnerships; registration of name Sec. 45.4. (a) A foreign limited liability partnership may register its name, or its name with any addition required by section 45 of this chapter, if the name is distinguishable upon the records of the secretary of state as provided in section 45 of this chapter.
(b) A foreign limited liability partnership registers its name, or its name with any addition required by section 45 of this chapter, by delivering to the secretary of state for filing an application setting forth:
(1) its name, or its name with any addition required by section 45 of this chapter; and
(2) the state or country and date of its formation.
(c) The name is registered for the applicant's exclusive use upon the effective date of the application.
(d) A foreign limited liability partnership whose registration is effective may renew the registration for successive years by delivering to the secretary of state for filing a renewal application that complies with subsection (b). The renewal application must be filed between October 1 and December 31 of the preceding year. The filing of the renewal application renews the registration for the following calendar year.
(e) A foreign limited liability partnership whose registration is effective may thereafter qualify as a foreign limited liability partnership under that name or consent in writing to the use of that name by a limited liability partnership thereafter formed under this article or by another foreign limited liability partnership thereafter authorized to transact business in Indiana. The registration terminates when the domestic limited liability partnership is formed or the foreign limited liability partnership qualifies or consents to the qualification of another foreign limited liability partnership under the registered name.
As added by P.L.277-2001, SEC.8.

IC 23-4-1-45.5
Fees for reservation or registration of name
Sec. 45.5. The secretary of state shall collect the following fees when the documents described in this chapter are delivered to the secretary of state for filing:
(1) Application for reservation of name

$20

$20

$20

$30

$30

state. If a limited liability partnership dissolves under section 29 of this chapter, a partnership that is a successor to the limited liability partnership and that intends to be a limited liability partnership is not required to file a new registration and is considered to have filed any documents required or permitted under this section that were filed by the predecessor partnership.
As added by P.L.230-1995, SEC.11.

IC 23-4-1-47
Repealed
(Repealed by P.L.34-1997, SEC.27.)

IC 23-4-1-48
Repealed
(Repealed by P.L.34-1997, SEC.27.)

IC 23-4-1-49
Foreign limited liability partnerships; requirements for transacting business; jurisdiction
Sec. 49. (a) Before transacting business in this state, a foreign limited liability partnership shall do the following:
(1) Comply with any statutory or administrative registration or filing requirements governing the specific type of business in which the partnership is engaged.
(2) File a registration with the secretary of state in a form determined by the secretary of state that satisfies the following:
(A) Is signed at least by one (1) partner authorized to sign the registration. A signature of an authorized partner on a document under this clause that is transmitted and filed electronically is sufficient if the authorized partner transmitting and filing the document:
(i) has the intent to file the document as evidenced by a symbol executed or adopted by a party with present intention to authenticate the filing; and
(ii) enters the filing party's name on the electronic form in a signature box or other place indicated by the secretary of state.
(B) States the name of the limited liability partnership which must contain the words "Limited Liability Partnership" or the abbreviation "L.L.P." or "LLP" or other similar words or abbreviations as may be required or authorized by the laws of the jurisdiction where the partnership is registered as the last words or letters of the name.
(C) States the jurisdiction in which the partnership is registered as a limited liability partnership.
(D) States the address of the partnership's principal office.
(E) States the name of the partnership's registered agent and the address of the partnership's registered office for service of process as required to be maintained by section 50 of this chapter. (F) Contains a brief statement of the business in which the partnership engages.
(G) States any other matters that the partnership determines to include.
(H) States that the filing of the registration is evidence of the partnership's intention to act as a limited liability partnership.
(3) Except as provided in subdivision (4), file a ninety dollar ($90) registration fee with the registration.
(4) If the registration required under subdivision (2) is filed electronically, file a filing fee of seventy-five dollars ($75).
(b) The secretary of state shall permit a foreign limited liability partnership that:
(1) submits a completed registration;
(2) submits the fees required under subsection (a); and
(3) otherwise complies with this chapter;
to transact business in the state. A registration remains effective until the registration is voluntarily withdrawn under section 45.2 of this chapter.
(c) The internal affairs of foreign limited liability partnerships, including the liability of partners for debts, obligations, and liabilities of or chargeable to the partnership or a partner or partners, are subject to and governed by the laws of the jurisdiction in which the foreign limited liability partnership is registered.
As added by P.L.230-1995, SEC.14. Amended by P.L.34-1997, SEC.12; P.L.277-2001, SEC.10; P.L.60-2007, SEC.3.

IC 23-4-1-50
Limited liability and foreign limited liability partnerships; registered office; registered agent
Sec. 50. (1) A limited liability partnership and a foreign limited liability partnership must continuously maintain in Indiana the following:
(a) A registered office.
(b) A registered agent, who must be one (1) of the following:
(I) An individual who resides in Indiana and whose business office is identical with the registered office.
(II) A domestic limited liability partnership, domestic limited liability company, domestic corporation, or nonprofit domestic corporation whose business office is identical with the registered office.
(III) A foreign limited liability partnership, foreign limited liability company, foreign corporation, or nonprofit foreign corporation authorized to transact business in Indiana whose business office is identical with the registered office.
(2) A limited liability partnership or a foreign limited liability partnership may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth the following:
(a) The name of the partnership. (b) The street address of the partnership's current registered office.
(c) If the current registered office is to be changed, the street address of the new registered office.
(d) The name of the partnership's current registered agent.
(e) If the current registered agent is to be changed, the name of the new registered agent and the new registered agent's written consent or a representation that the new registered agent has consented either on the statement or attached to the statement to the appointment.
(f) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.
(3) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any limited liability partnership or foreign limited liability partnership that the registered agent serves by notifying the partnership in writing of the change and signing either manually or in facsimile and delivering to the secretary of state for filing a statement that complies with the requirements of paragraph (2) and states that the partnership has been notified of the change.
As added by P.L.230-1995, SEC.15.

IC 23-4-1-51
Limited liability and foreign limited liability partnerships; resignation of agency; discontinuance of office
Sec. 51. (1) A registered agent may resign the agency appointment by signing and delivering to the secretary of state for filing the signed original and two (2) exact or conformed copies of a statement of resignation. The statement may include a statement that the registered office is also discontinued.
(2) After filing the statement, the secretary of state shall mail one (1) copy to the limited liability partnership or foreign limited liability partnership at the partnership's principal office and the other copy to the registered office, if the registered office has not been discontinued.
(3) The agency appointment is terminated and the registered office discontinued, if discontinued under the statement, thirty-one (31) days after the statement was filed.
(4) A limited liability partnership or foreign limited liability partnership notified under paragraph (2) shall notify the secretary of state of a new registered agent and provide a new registered office not later than the end of the thirty-first day under paragraph (3).
As added by P.L.230-1995, SEC.16.

IC 23-4-1-52
Limited liability and foreign limited liability partnerships; service of process; perfection; nonexclusive means
Sec. 52. (1) The registered agent of a limited liability partnership

and foreign limited liability partnership is the partnership's registered agent for service of process, notice, or demand required or permitted by law to be served on the partnership.
(2) If a limited liability partnership or a foreign limited liability partnership does not have a registered agent or the agent cannot with reasonable diligence be served, the partnership may be served by registered or certified mail, return receipt requested, addressed to the partnership at the partnership's principal office. Service is perfected under this subsection at the earliest of the following:
(a) The date the partnership receives the mail.
(b) The date shown on the return receipt, if signed on behalf of the partnership.
(c) Five (5) days after the deposit of the service in the United States mail, if mailed postpaid and correctly addressed.
(3) This section does not prescribe the only means or necessarily the required means of serving a limited liability partnership or foreign limited liability partnership.
As added by P.L.230-1995, SEC.17.

IC 23-4-1-53
Merger of domestic limited liability partnerships and other business entities
Sec. 53. (a) As used in this section, "other business entity" means a corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is formed under the requirements of applicable law.
(b) As used in this section, "surviving entity" means the corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is in existence immediately after consummation of a merger under this section.
(c) One (1) or more domestic limited liability partnerships may merge with or into one (1) or more other business entities formed, organized, or incorporated under the laws of Indiana or any other state, the United States, a foreign country, or a foreign jurisdiction if the following requirements are met:
(1) Each domestic limited liability partnership that is a party to the merger complies with the applicable provisions of this chapter.
(2) Each domestic other business entity that is a party to the merger complies with the requirements of applicable law.
(3) The merger is permitted by the laws of the state, country or jurisdiction under which each other business entity that is a party to the merger is formed, organized, or incorporated, and each other business entity complies with the laws in effecting the merger.
(4) The merging entities approve a plan of merger that sets forth the following:
(A) The name of each domestic limited liability partnership and the name and jurisdiction of formation, organization, or

incorporation of each other business entity planning to merge, and the name of the surviving or resulting domestic limited liability partnership or other business entity into which each other domestic limited liability partnership or other business entity plans to merge.
(B) The terms and conditions of the merger.
(C) The manner and basis of converting the partnership shares of the limited liability partnership that is a party to the merger and the partnership interests, shares, obligations, or other securities of each other business entity that is a party to the merger into partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire the shares of each domestic corporation that is a party to the merger and rights to acquire partnership interests, interests, shares, obligations, or other securities of each other business entity that is a party to the merger into rights to acquire partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property.
(D) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.
(E) If a limited liability company is to be the surviving entity and management of the limited liability company is vested in one (1) or more managers, the names and business addresses of the managers.
(F) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.
(5) The plan of merger may set forth the following:
(A) If a domestic corporation is to be the surviving entity, any amendments to, or a restatement of, the articles of incorporation of the surviving entity, and the amendments or restatement will be effective at the effective date of the merger.
(B) Any other provisions relating to the merger.
(d) The plan of merger required by subsection (c)(4) must be adopted and approved by each domestic limited liability partnership that is a party to the merger in the same manner as is provided in this chapter.
(e) Notwithstanding subsection (c)(4), if the surviving entity is a partnership, a shareholder of a domestic corporation that is a party to the merger does not, as a result of the merger, become a general partner of the surviving entity and the merger does not become effective under this chapter, unless: (1) the shareholder specifically consents in writing to become a general partner of the surviving entity; and
(2) written consent is obtained from each shareholder who, as a result of the merger, would become a general partner of the surviving entity;
A shareholder providing written consent under this subsection is considered to have voted in favor of the plan of merger for purposes of this chapter.
(f) This section, to the extent applicable, applies to the merger of one (1) or more domestic limited liability partnerships with or into one (1) or more other business entities.
(g) Notwithstanding any other law, a merger consisting solely of the merger of one (1) or more domestic limited liability partnerships with or into one (1) or more foreign corporations must be consummated solely according to the requirements of this section.
As added by P.L.178-2002, SEC.102.

IC 23-4-1-54
Entity conversion
Sec. 54. (a) As used in this section, "other entity" has the meaning set forth in IC 23-1-38.5-1.
(b) A domestic corporation, domestic other entity, foreign corporation, or foreign other entity may convert to a domestic partnership under IC 23-1-38.5.
(c) A domestic partnership may convert to a domestic corporation, domestic other entity, foreign corporation, or foreign other entity under IC 23-1-38.5.
As added by P.L.130-2006, SEC.21.



CHAPTER 2. REPEALED



CHAPTER 3. ACCOUNTING BY SURVIVING PARTNERS

IC 23-4-3-2
Inventory and appraisal
Sec. 2. Such surviving partner or partners, within sixty (60) days after such death, shall proceed to make a full, true, and complete inventory of the estate, goods, chattels, rights, credits, moneys, and effects within the knowledge of the partner or partners, and shall cause the same to be appraised by:
(1) one (1) disinterested freeholder of the county; and
(2) one (1) disinterested appraiser licensed under IC 25-34.1;
who are residents of Indiana, one (1) of whom shall be selected by the surviving partner or partners and the other by the clerk of the court having probate jurisdiction, making a full and complete schedule thereof; which said schedule and appraisement shall be sworn to by said appraisers before the clerk of such court, specifying that the property described in said schedule is appraised at its true cash value; which schedule shall, by said appraisers, be filed in the office of the clerk of the court having probate jurisdiction, immediately after the completion thereof.
(Formerly: Acts 1877, c.86, s.2.) As amended by P.L.113-2006, SEC.17.

IC 23-4-3-3
Affidavit of correctness of inventory; list of liabilities
Sec. 3. It shall be the duty of such surviving partner or partners, immediately upon the filing of such schedule of appraisement, to file with the clerk of the court having probate jurisdiction, his or their affidavit that the schedule filed by said appraisers contains a full, true and complete list of all property, rights, credits, moneys and effects belonging to said firm; and, at the same time, shall file a full, true and complete list of all the liabilities of said firm at the time of the death of said deceased partner, to which said list of liabilities said surviving partner or partners shall also append his or their affidavits testifying to the correctness thereof.
(Formerly: Acts 1877, c.86, s.3.)

IC 23-4-3-4
Bond
Sec. 4. Upon the filing of the inventory, appraisement, and list of

liabilities, as in this chapter provided, such surviving partner or partners shall execute a bond, payable to the state of Indiana, in a sum double the amount of the interest of said decedent, as shown by said inventory, appraisement, and list of liabilities on file, conditioned for the faithful performance of his or their trust, signed by at least two (2) good and sufficient freehold sureties, to be approved by the clerk of said court. If such surviving partner or partners shall fail to file such bond within ten (10) days after the filing of such inventory and appraisement, the judge of the court having probate jurisdiction shall appoint a receiver to take charge of the assets of such firm, who shall proceed to settle the same as though a voluntary assignment of the assets of said firm had been made for the benefit of creditors.
(Formerly: Acts 1877, c.86, s.4.) As amended by P.L.34-1987, SEC.321.

IC 23-4-3-5
Appointment of receiver on failure to comply with act
Sec. 5. If such surviving partner or partners shall fail to file such inventory, appraisement, and list of liabilities, and bond, as in this chapter provided, or shall fail or refuse to take upon him or themselves the settlement of the business of such firm, the judge of the court having probate jurisdiction, upon petition filed by anyone interested in the settlement of such partnership, shall appoint a receiver to settle the affairs of such partnership, who shall proceed to settle the same as though a voluntary assignment for the benefit of the creditors had been made by the surviving partner or partners of such firm.
(Formerly: Acts 1877, c.86, s.5.) As amended by P.L.34-1987, SEC.322.

IC 23-4-3-6
Petition to appoint receiver; notice
Sec. 6. Any person interested in the settlement of such partnership business may file a petition in the court having probate jurisdiction to have a receiver appointed to settle the same, and shall give the surviving partner or partners ten (10) days notice of the time and place of hearing such petition; and if, upon the hearing thereof, the judge of such court shall be convinced that such partnership business is not being properly settled, or that the assets of such firm are being wasted, he shall appoint a receiver to settle the same, as provided in this chapter.
(Formerly: Acts 1877, c.86, s.6.) As amended by P.L.34-1987, SEC.323.

IC 23-4-3-7
Disposition of surplus
Sec. 7. Upon the settlement of such partnership business, the surviving partner or partners shall report the same to the proper court and pay the surplus belonging to such deceased partner into court, to

be paid out, on the order of the judge, to such person or persons as may be entitled to the same by law; and such surviving partner or partners shall settle such partnership business within two (2) years from the filing of such inventory and appraisement, unless the court for good cause shown shall grant a longer time.
(Formerly: Acts 1877, c.86, s.7.)

IC 23-4-3-8
Release of sureties
Sec. 8. The sureties upon the bond of such surviving partner or partners may be released as in cases of sureties upon the bond of executors and administrators.
(Formerly: Acts 1877, c.86, s.8.)






ARTICLE 5. OTHER BUSINESS ASSOCIATIONS

CHAPTER 1. INDIANA BUSINESS TRUST ACT

IC 23-5-1-2
Definitions
Sec. 2. For the purpose of this chapter:
(a) A "business trust" is an unincorporated business association which is created by a trust instrument, pursuant to common law or enabling legislation, under which property is held, managed, administered, controlled, invested, reinvested, or operated, or business or professional activities for profit are carried on, by a trustee or trustees for the benefit and profit of such person or persons as are or may become the holders of transferable certificates, issued pursuant to the provisions of the trust instrument, which have either restricted or unrestricted transferability, evidencing beneficial interests in the trust estate, including but not limited to a trust of the type known at common law as a business trust, or Massachusetts trust, or a trust qualifying as a real estate investment trust under Section 856 of the Internal Revenue Code or under any similar statute. Such business trust may provide that the holders of such certificates are entitled to the same limitation of personal liability extended to stockholders of private corporations for profit. A business trust shall not be construed to include, and this chapter shall not apply to, the form of trust known as a land trust, under which a trustee or trustees holds the legal or equitable title to real estate, which does not issue transferable certificates of beneficial interest and which has less than one hundred beneficiaries. Nothing in the specific exclusion shall be construed to enlarge the operation or application of this chapter.
(b) A "domestic business trust" is one created under the laws of this state.
(c) A "foreign business trust" is one created under the laws of a territory or state other than Indiana.
(d) The "corpus" of any business trust shall consist of its net worth and shall be equivalent to the capital, paid-in surplus, and accumulated earnings or earned surplus of a corporation.
(Formerly: Acts 1963, c.353, s.2.) As amended by P.L.2-1987, SEC.33.

IC 23-5-1-3 Business trust created prior to chapter
Sec. 3. A business trust is hereby declared to be a permitted form of association for the conduct of business in this state, provided the provisions of this chapter are complied with, except that nothing contained in this chapter shall be construed to limit, prohibit, or invalidate the existence, acts, or obligations to the state or to any person, of any business trust created or doing business in this state prior to August 12, 1963.
(Formerly: Acts 1963, c.353, s.3.) As amended by P.L.34-1987, SEC.325.

IC 23-5-1-4
Required filings; recordation
Sec. 4. (a) Any business trust, whether domestic or foreign, desiring to transact business in this state, shall file the following documents and information in the office of the secretary of state, on such forms, if any, as such secretary may prescribe:
(1) An executed copy of the trust instrument by which the trust was created and of all amendments thereto or a true and correct copy thereof certified to be such by a trustee thereof before an official authorized to administer oaths or by a public official of another state, territory, or country in whose office an executed copy thereof is on file.
(2) A verified list of the names and addresses of its trustees.
(3) A balance sheet, certified by an independent certified or public accountant or firm of accountants as of the date no earlier than sixty (60) days prior to such date of filing, fairly and truly reflecting its assets and liabilities and specifically setting out its corpus and showing a net worth of not less than one thousand dollars ($1,000). A foreign business trust shall also file a statement showing the same information required of a foreign corporation under IC 23-1.
(4) The location of its registered office in this state and the name of its resident agent in charge of such registered office.
(b) A foreign business trust shall comply with and be subject to all the provisions of IC 23-1 as though it were a foreign corporation. Before commencement of business in Indiana every trust, domestic or foreign, shall record in the office of the county recorder of the county in which the principal office of said business trust in this state is located a copy of the trust instrument duly bearing the file mark of the secretary of state.
(Formerly: Acts 1963, c.353, s.4.) As amended by P.L.149-1986, SEC.48; P.L.34-1997, SEC.13.

IC 23-5-1-5
Application and filing fees
Sec. 5. Contemporaneously with the filing in the office of the secretary of state of the instruments required by section 4 of this chapter, domestic and foreign business trusts shall pay to the secretary of state an application fee of twenty dollars ($20). (Formerly: Acts 1963, c.353, s.5.) As amended by P.L.34-1987, SEC.326; P.L.34-1997, SEC.14.

IC 23-5-1-6
Conditions precedent to beginning business; liability for violations
Sec. 6. No business trust shall transact any business in this state, except such as may be incident to its organization, until it has fully complied with sections 4 and 5 of this chapter, and in event of any violation of this section, all trustees of such business trust, except those who filed their written dissent in the office of the secretary of state before such business was transacted, shall be jointly and severally liable for all debts and obligations of the business trust arising from the business so transacted in this state prior to compliance with sections 4 and 5 of this chapter.
(Formerly: Acts 1963, c.353, s.6.) As amended by P.L.34-1987, SEC.327.

IC 23-5-1-7
Amendments to trust instruments; filing; fees; recordation
Sec. 7. The trust instrument by which any business trust was created may be amended in the manner specified therein or in such manner as is valid under the common or statutory law applicable to such business trust; provided, that no such amendment adopted subsequent to the preliminary filings required by section 4 of this chapter shall be legally effective in this state until an executed copy thereof has been filed in the office of the secretary of state accompanied by a fee of thirteen dollars ($13) and a file-marked copy thereof recorded in the office of the county recorder of the county in which the principal office of said business trust in this state is located.
(Formerly: Acts 1963, c.353, s.7.) As amended by P.L.34-1987, SEC.328.

IC 23-5-1-8
Powers; construction of instruments; terms and conditions; binding effect
Sec. 8. The power and authority of any business trust authorized under this chapter to transact business in this state shall be as specified in the instrument by which it was created as amended, including but not limited to general grants of power to act and limitations upon individual liability of stockholders, which instrument shall be construed and interpreted in accordance with the common and statutory law applicable to business trusts. Any such trust shall have the right to sue and be sued and if incidental to its purposes the right in its own name, or in the name of the person or persons or corporation or corporations who are from time to time its trustee or trustees, to acquire, hold title to, mortgage, sell, convey, lease, operate, invest in, lend on the security of, and otherwise deal in or with real and personal property; provided, that no business trust shall engage in the business of operating a savings association or

credit union or have the power or authority to conduct a banking, railroad, insurance, surety, safe deposit, mortgage guaranty, or building and loan business, or in the business of mining or manufacturing, or in any business regulated under the utility regulatory commission, or take any action which is in violation of this chapter. Subject to the limitations in this section on power and authority, any person dealing with a business trust authorized under this chapter to transact business in this state shall be bound by the terms and conditions of the instrument by which the trust was created and by any amendments thereto which have been filed and recorded in compliance with section 7 of this chapter.
(Formerly: Acts 1963, c.353, s.8.) As amended by P.L.34-1987, SEC.329; P.L.23-1988, SEC.112; P.L.79-1998, SEC.23.

IC 23-5-1-9
Applicability of general corporate laws
Sec. 9. Business trusts and certificates of beneficial interests in business trusts are subject to all applicable provisions of law, relating to domestic and foreign corporations, respectively, with regard to the issuance and transfer of securities, merger into a domestic corporation, and the filing of required statements, reports and service of process.
(Formerly: Acts 1963, c.353, s.9.) As amended by P.L.34-1987, SEC.330; P.L.80-1989, SEC.16; P.L.226-1989, SEC.4.

IC 23-5-1-9.1
Adoption of provisions of general corporate law
Sec. 9.1. (a) A business trust, by resolution of the trustees, may adopt a provision of law related to domestic and foreign corporations not listed under section 9 of this chapter.
(b) If a business trust adopts a provision of law under subsection (a), the business trust shall:
(1) file notice of the adoption in the office of the secretary of state; and
(2) record notice of the adoption in the office of the county recorder of the county in which the principal office of the business trust is located.
As added by P.L.226-1989, SEC.5.

IC 23-5-1-10
Repealed
(Repealed by P.L.34-1997, SEC.28.)

IC 23-5-1-10.1
Biennial report; fee
Sec. 10.1. (a) As used in this section, trust means a:
(1) domestic business trust; or
(2) foreign business trust;
as defined in section 2 of this chapter.
(b) Each trust authorized to transact business in Indiana shall

deliver a biennial report to the secretary of state for filing that sets forth the following:
(1) The name of the trust and the state or country under whose law the trust is created.
(2) The address of the trust's registered office and the name of its registered agent at that office in Indiana.
(3) The address of the trust's principal office.
(c) When a biennial report is filed, it must be accompanied by the following:
(1) A verified list of the names and addresses of the trustees of the business trust.
(2) Executed copies of all amendments to:
(A) the original trust instrument; and
(B) amendments to the trust instrument that:
(i) were adopted not later than December 31 of the preceding year; and
(ii) have not been filed under section 7 of this chapter.
(3) A fee of fifteen dollars ($15) per year to be paid biennially.
(d) Information in the biennial report must be current as of the date the biennial report is executed on behalf of the trust.
(e) The first biennial report must be delivered to the secretary of state in the second year following the calendar year in which a domestic business trust was created or a foreign business trust was authorized to transact business. The biennial report is due during the same month as the month in which the trust was created or authorized to transact business.
(f) Subsequent biennial reports must be delivered to the secretary of state every second year following the year in which the last biennial report was filed. The secretary of state may accept reports during the two (2) months before the month that they are due.
(g) If a biennial report does not contain the information required by this section, the secretary of state shall promptly notify the reporting trust in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the secretary of state within thirty (30) days after the effective date of notice, it is considered to be timely filed.
As added by P.L.34-1997, SEC.15.

IC 23-5-1-11
Surrender of authority to transact business; closing out business; effect of withdrawal
Sec. 11. (a) Any business trust, domestic or foreign, which has obtained authority under this chapter to transact business in Indiana may surrender its said authority at any time by:
(1) filing in the office of the secretary of state a file-marked copy of a resolution duly adopted by its trustees declaring its intention to withdraw, accompanied by a withdrawal fee of thirteen dollars ($13);
(2) recording a copy thereof in the office of the county recorder of the county in which the principal office of said business trust

in this state is located; and
(3) filing all annual reports and paying all annual fees required by section 10 of this chapter and not theretofore filed and paid.
(b) During a period of five (5) years following the effective date of such withdrawal, the business trust shall nevertheless be entitled to convey and dispose of its property and assets in this state, settle and close out its business in this state, and perform any other act or acts pertinent to the liquidation of its business, property, and assets in this state, and to prosecute and defend all suits filed prior to the expiration of said five (5) year period involving causes of action prior to the effective date of such withdrawal or arising out of any action or transactions occurring during said five (5) year period in the course of the liquidation of its business, property, or assets. The withdrawal of a business trust as provided in this section shall have no effect upon any suit filed by or against it prior to the expiration of said five (5) year period until such suit has been finally determined or otherwise finally concluded and all judgments, orders, and decrees entered therein have been fully executed, even though such final determination, conclusion, or execution occurs after the expiration of said five (5) year period.
(c) With respect to a foreign business trust, withdrawal under this section shall not affect its written consent to be sued in the courts of this state, or the jurisdiction over public foreign business trusts of the courts of this state, with respect to any cause of action which arose prior to the effective date of its withdrawal.
(Formerly: Acts 1963, c.353, s.11.) As amended by P.L.34-1987, SEC.331.



CHAPTER 2. BOARDS OF TRADE, EXCHANGES, AND CHAMBERS OF COMMERCE

IC 23-5-2-2
Purpose of association
Sec. 2. Such association may be formed, either on the basis of capital stock or by requiring annual membership fees, for the purpose of maintaining boards of trade, commercial or real estate exchanges, chambers of commerce or other commercial organizations, under such name as the incorporation may see proper to adopt.
(Formerly: Acts 1875, c.5, s.2.)

IC 23-5-2-3
Filing and recording articles of incorporation; amendment
Sec. 3. Every such association shall file their articles of incorporation in the recorder's office of the county in which such association may be formed; and, upon the expense of filing and recording being paid, the recorder shall record the same in the miscellaneous book of records in his office, and such records, or a certified copy thereof, as against the subscribers of such articles of incorporation, shall be conclusive evidence of the matters and things therein recited; such articles may be amended from time to time in such manner as may be prescribed in the original articles of association; and amendments so made shall go into effect when filed and recorded in the recorder's office of such county: Provided, however, That no such amendments shall be allowed or made which shall change the objects of any such association as defined in the original articles of association, nor add another and different object than those originally specified as herein required.
(Formerly: Acts 1875, c.5, s.3.)

IC 23-5-2-4
Rights, powers, and privileges of associations
Sec. 4. Every such association shall, from the time such articles

are filed in the proper recorder's office be deemed and held to be a corporation, and shall have and possess all the rights, powers and privileges given to corporations by common law; to sue and be sued; and to rent, lease, purchase, hold and convey such real and personal property as may be necessary and proper for the purpose of erecting and maintaining buildings thereon and to carry out the objects of any such corporation.
(Formerly: Acts 1875, c.5, s.4; Acts 1913, c.295, s.1.)

IC 23-5-2-5
Shares of corporation
Sec. 5. Every such corporation may, at its discretion, divide its corporate property into shares and designate and prescribe the manner and under what conditions the said stock or shares thereof may be held, sold, transferred, conveyed, voted, retired, cancelled or forfeited.
(Formerly: Acts 1875, c.5, s.5; Acts 1913, c.295, s.2.)

IC 23-5-2-6
Officers, directors, and agents; books and records
Sec. 6. Every such corporation shall, in the manner specified in its articles of incorporation, elect such officers, directors and agents as may be necessary to carry into operation the objects of its organization. It may adopt and prescribe rules and by-laws for the government of its officers, directors, agents and members, and shall keep a record of its proceedings, and books in which shall be kept correct accounts of all receipts and expenditures of such corporation, and semiannually a balance sheet containing a full, true and complete account of all such receipts and expenditures, shall be made out, signed by the president, attested by the clerk or secretary and recorded in a book to be kept for that purpose, and such book, and all other books in which the accounts of such corporation may be kept, shall be, during business hours, open to the examination and inspection of the members thereof, and shall keep a corporate seal, and such records or copies thereof, duly signed by the president, and attested by the secretary or clerk under its corporate seal, and verified by the affidavit of such president or clerk thereto annexed, may be given and read in evidence in any court when the interests of such corporation are concerned.
(Formerly: Acts 1875, c.5, s.6.)

IC 23-5-2-7
Settlement of disputes
Sec. 7. Every such corporation may adopt rules, by-laws and regulations relating to the arbitration and settlement of business controversies and misunderstanding between its members, and may appoint, annually, or oftener, committees to whom such disputes may be referred for settlement, and all arbitrations and settlements thus made, and the awards of such committees shall be final and binding upon the parties only who may have signed a written agreement to

abide by such awards, and such corporation may expel any of its members for violations of its regulations, or for dishonorable transactions in business.
(Formerly: Acts 1875, c.5, s.7.)

IC 23-5-2-8
Violations; penalties
Sec. 8. Any willful violation of any of the provisions of this chapter, by any association or corporation organized under or by virtue of this chapter, shall forfeit all rights of such corporation or association acquired under this chapter, and it may be proceeded against by information as, by law, in other cases provided.
(Formerly: Acts 1875, c.5, s.8.) As amended by P.L.34-1987, SEC.332.

IC 23-5-2-9
Mutual mortuary benefits
Sec. 9. (a) This chapter shall not authorize the organization of any banking, insurance, telegraph, mining, manufacturing, warehouse, or transportation company, but any board of trade or other commercial organization organized under this chapter may create and operate among its members a system of mutual mortuary benefits and may raise the benefits, after the death of each member who is a subscriber to the mortuary benefit fund, by an assessment of not more than four dollars ($4) upon each living member for the benefit of the beneficiaries of such deceased member described in the articles of association or bylaws of the corporation or for the benefit of the beneficiaries named by the member conformably to the articles of association or bylaws.
(b) The corporation may make continued membership in the corporation itself, of a living member, conditional upon the member's paying such assessments promptly.
(c) The corporation shall only be liable to any beneficiary to the extent for the assessment in the beneficiary's favor that has been received by it, and the fund so collected shall not be depleted by any salary of officers or other expenses, but the whole thereof shall be paid to the beneficiary.
(Formerly: Acts 1875, c.5, s.9; Acts 1901, c.191, s.1.) As amended by P.L.34-1987, SEC.333; P.L.1-1989, SEC.47.

IC 23-5-2-10
Report to general assembly
Sec. 10. Any and all associations or corporations organized under or having existence by virtue of this chapter shall remain subject to the control of the general assembly of the state of Indiana, and may be, by law, required and compelled to make a report of all its proceedings to any general assembly of this state, and any general assembly of this state may, by law, repeal this chapter, and require and compel the dissolution and settling up of all corporations or associations organized under this chapter within any period not less

than three (3) years after the passage of such repealing law. A report under this section to the general assembly must be in an electronic format under IC 5-14-6.
(Formerly: Acts 1875, c.5, s.10.) As amended by P.L.34-1987, SEC.334; P.L.28-2004, SEC.161.






ARTICLE 6. PUBLIC CORPORATIONS AND ASSOCIATIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. INDIANA HISTORICAL SOCIETY

IC 23-6-3-2
Objects
Sec. 2. The objects of the society are:
(1) the collection and preservation of all materials calculated to shed light on the natural, civil, and political history of Indiana;
(2) the publication and circulation of historical documents;
(3) the promotion of useful knowledge; and
(4) the friendly and profitable intercourse of such citizens as are disposed to promote these ends.
(Formerly: Acts 1831, c.34, s.1.5; Acts 1978, P.L.152, SEC.1.) As added by Acts 1982, P.L.146, SEC.1.

IC 23-6-3-3
Annual meeting; governing body; election; resolutions
Sec. 3. (a) There shall be an annual meeting of the members of the society at a time and place to be specified in the bylaws.
(b) At each annual meeting one-third (1/3) of the members of the governing body shall be elected by the members of the society in a manner and for terms to be specified in the bylaws.
(c) The number of members of the governing body shall be fixed by the bylaws.
(d) The members of the society, at the annual meeting, may adopt such resolutions for the government of the society as they think proper and as are not inconsistent with this chapter and with the laws and constitution of this state.
(Formerly: Acts 1831, c.34, s.2; Acts 1969, c.88, s.1; Acts 1978, P.L.152, SEC.2.) As added by Acts 1982, P.L.146, SEC.1.

IC 23-6-3-4
Bylaws
Sec. 4. (a) The governing body of the society may make such bylaws as it thinks proper for the government of the society and for carrying into effect the objects of the society not inconsistent with this chapter or with any resolution that is adopted at an annual

meeting of the members of the society.
(b) The bylaws adopted by the governing body and a statement of the receipts and disbursements of the society shall be reported to the annual meetings of the society.
(Formerly: Acts 1831, c.34, s.3; Acts 1978, P.L.152, SEC.3.) As amended by Acts 1982, P.L.146, SEC.1.

IC 23-6-3-5
Delivery of laws and journals to society; delivery of books and other articles
Sec. 5. (a) The legislative services agency shall deliver to the society one (1) copy of the laws of this state and one (1) copy of the journals of the senate and house of representatives, which are published each year.
(b) The secretary of state shall deliver to the society all books and other articles that have been or may be transmitted to his office for the use of the society.
(Formerly: Acts 1831, c.34, s.4; Acts 1978, P.L.152, SEC.4.) As added by Acts 1982, P.L.146, SEC.1.



CHAPTER 4. INDIANA BUSINESS DEVELOPMENT CREDIT CORPORATION LAW

IC 23-6-4-2
"Lending agreement" defined
Sec. 2. As used in this chapter, "lending agreement" means an agreement between a credit corporation and a lending institution, under which the lending institution agrees to lend funds to the credit corporation in accordance with section 13 of this chapter.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-3
"Lending institution" defined
Sec. 3. As used in this chapter, "lending institution" means a bank or trust company, industrial loan and investment company, credit union, savings bank, bank of discount and deposit, small loan company, savings association, insurance company or related corporation, partnership, limited liability company, foundation, pension fund, or other institution engaged primarily in lending or investing funds.
As added by P.L.236-1985, SEC.1. Amended by P.L.42-1993, SEC.16; P.L.79-1998, SEC.24.

IC 23-6-4-4
"Loan limit" defined
Sec. 4. As used in this chapter, "loan limit" means, for any member, the maximum amount permitted to be outstanding at any one (1) time on loans made by that member to a credit corporation, as determined by the credit corporation's board of directors.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-5
"Member" defined
Sec. 5. As used in this chapter, "member" means a lending institution authorized to do business in Indiana that enters into a lending agreement with, and undertakes to make member loans to, a credit corporation organized or operated under this chapter.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-6
"Member loan" defined
Sec. 6. As used in this chapter, "member loan" means a loan made

by a member upon the call of the credit corporation under its lending agreement with the member and section 13 of this chapter.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-7
"Small business concern" defined
Sec. 7. As used in this chapter, "small business concern" means any business entity that qualifies as a small business concern under the applicable section of the federal Aid to Small Business Act (15 U.S.C. 632) and accompanying regulations.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-8
Election to accept chapter; amendment of articles of incorporation; resolution; vote of shareholders; approval; certificate of election
Sec. 8. (a) Any corporation organized before January 1, 1985, under IC 23-1 (the Indiana General Corporation Act) may elect to accept this chapter, and avail itself of the rights, privileges, immunities, and franchises provided by this chapter, by filing in the office of the secretary of state the election described in subsection (b), together with amended articles of incorporation allowing it to operate under this chapter.
(b) The board of directors of a corporation desiring to accept this chapter shall, by a resolution adopted by a majority vote of the board, approve a written election setting forth:
(1) the name of the corporation;
(2) the location of its principal office;
(3) the name and post office address of its resident agent;
(4) the date of its incorporation; and
(5) a declaration that it accepts all of the terms and provisions of this chapter.
(c) The resolution of the board of directors electing to accept this chapter and the corporation's amended articles of incorporation shall be submitted to a vote of the shareholders of the corporation entitled to vote on those proposals at a designated meeting called for that purpose. The affirmative votes of the holders of at least two-thirds (2/3) of the outstanding voting shares of the corporation are required for adoption of the election and the amended articles of incorporation. If the election and the amended articles of incorporation are adopted, they shall be signed in duplicate by a current officer of the corporation, verified and affirmed subject to penalties for perjury, and presented in duplicate to the secretary of state at the secretary of state's office.
(d) Upon the presentation of an election and amended articles of incorporation adopted under this section, the secretary of state shall endorse an approval upon both of the duplicate copies of each document, if the secretary determines that they conform to law. If all fees have been paid as required by law, the secretary shall also:
(1) file one (1) copy of each document in the secretary's office;
(2) issue a certificate of election to the corporation; and (3) return the remaining copies bearing the endorsement of the secretary's approval to the corporation.
(e) Upon the issuance of a certificate of election to a corporation by the secretary of state under subsection (d):
(1) the election becomes effective;
(2) the corporation is entitled to all of the rights, privileges, immunities, powers, and franchises, and is subject to all of the penalties, liabilities, and restrictions granted to or imposed upon credit corporations organized by this chapter; and
(3) the amendments to the corporation's articles of incorporation become effective.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-9
Purposes of corporations
Sec. 9. The purposes for which a credit corporation may exist must include the following:
(1) To assist, promote, encourage, and, through the cooperative efforts of the institutions and corporations that from time to time become members of the credit corporation, develop and advance the business prosperity and economic welfare of Indiana.
(2) To encourage and assist in the location of new business and industry in Indiana and to rehabilitate existing Indiana business and industry.
(3) To stimulate and assist in the expansion of all kinds of business activity, primarily through the making of loans and other extensions of credit to small business concerns, for purposes of:
(A) promoting the business development and maintaining the economic stability of Indiana;
(B) providing maximum opportunities for employment;
(C) encouraging thrift; and
(D) improving the standard of living of the citizens of Indiana.
(4) To cooperate with other organizations, public or private, the objectives of which are the promotion and advancement of industrial, commercial, agricultural, or recreational developments in Indiana.
(5) To furnish money and credit to approved and deserving applicants, primarily small business concerns, for the promotion, development, and conduct of all kinds of business activity in Indiana, and to thereby establish a source of credit not otherwise readily available to those applicants.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-10
Powers of corporations
Sec. 10. In furtherance of its purposes and in addition to the powers conferred on corporations by IC 23-1, a credit corporation

may:
(1) borrow money from any lending institution or from any agency established under the Small Business Investment Act of 1958 (Public Law 85-699, 72 Stat. 689), as amended, or under other federal or state statutes;
(2) do all things necessary or desirable to secure aid, assistance, loans, and other financing from its members (whether as member loans or otherwise);
(3) issue bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured, and secure any of those instruments by a mortgage, pledge, deed of trust, or other lien on any property, franchise, rights, or privileges of the credit corporation, without securing member or shareholder approval;
(4) lend money to, and guarantee, endorse, or act as surety on the bonds, notes, contracts, or other obligations of, or otherwise assist financially, any person, firm, corporation, limited liability company, or association;
(5) establish and regulate the terms and conditions of transactions entered into under subdivision (4) and the charges for interest and services connected with those transactions;
(6) acquire any interest in the goodwill, business rights, real and personal property, and other assets of any persons or corporations and assume, undertake, or pay the obligations, debts, and liabilities of that person or corporation;
(7) acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments;
(8) acquire, construct, reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of industrial plants or business establishments;
(9) acquire, subscribe for, own, sell, hold, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in or indebtedness of any person or corporation and, while the owner or holder of such a property interest, exercise all the rights, powers, and privileges of ownership, including the right to vote;
(10) acquire and dispose of an interest in any other type of real or personal property, including any real or personal property acquired by the corporation from time to time in the satisfaction of debts or as a result of the enforcement of obligations;
(11) mortgage, pledge, or otherwise encumber any property, right, or thing of value acquired by the credit corporation as security for the payment of any part of the purchase price for the acquired item;
(12) cooperate with and avail itself of the facilities of the United States Department of Commerce, the Indiana economic development corporation, and any other similar state or federal governmental agencies;
(13) cooperate with, assist, and otherwise encourage

organizations in the various communities of Indiana in the promotion, assistance, and development of the business prosperity and economic well-being of those communities, Indiana, or any political subdivision of Indiana;
(14) make, amend, and repeal bylaws, not inconsistent with its articles of incorporation or with the laws of Indiana, for the administration and regulation of the affairs of the corporation, which bylaws may:
(A) establish internal governance procedures and standards, including procedures for voting by proxy at and for giving notice of meetings of directors and of members and shareholders, procedures and standards for the payment of dividends, and procedures for the delegation by the board of directors of its authority under the articles of incorporation and this chapter to one (1) or more committees of the board or to officers of the corporation; and
(B) give the board of directors or committees of the board the power to pass resolutions necessary or convenient to carrying out the purposes of the corporation; and
(15) do all acts and things necessary or convenient to carrying out the powers expressly granted in this chapter.
As added by P.L.236-1985, SEC.1. Amended by P.L.8-1993, SEC.318; P.L.4-2005, SEC.132.

IC 23-6-4-11
Persons or entities qualified to participate; shareholders' rights; amount of capital stock acquired
Sec. 11. (a) Notwithstanding any other law, any person, domestic or foreign corporation, public utility company, insurance company, lending institution, or trust may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, other evidence of indebtedness, or shares of the capital stock of a credit corporation. While a shareholder of a credit corporation, such a person or entity may exercise all the rights, powers, and privileges granted other shareholders of the credit corporation, including the right to vote. Except as otherwise specifically provided in this chapter, such a person or entity may take any action authorized by this section without the approval of any Indiana regulatory authority.
(b) The amount of capital stock of a credit corporation that a member may acquire under this section is in addition to the amount of capital stock in corporations that the member may otherwise acquire.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-12
Lending institutions as members; loans
Sec. 12. Notwithstanding any other law, lending institutions may become members of a credit corporation and make loans to the credit corporation as provided in this chapter. As added by P.L.236-1985, SEC.1.

IC 23-6-4-13
Lending agreements; time of membership; evidence of loans; interest
Sec. 13. Any lending institution may become a member of a credit corporation by entering into a lending agreement with the credit corporation on such form and in such manner as the board of directors of the credit corporation may require. Membership in a credit corporation becomes effective upon execution of such an agreement. Each member shall lend funds to the credit corporation according to the terms of the lending agreement. The board of directors of the credit corporation shall determine and approve the terms for lending agreements, subject to the following conditions:
(1) The total amount outstanding on loans to the credit corporation made by any member under its lending agreement or otherwise at any time, when added to the amount of the investment in the capital stock of the credit corporation then held by that member, may not exceed the lesser of:
(A) any limit established by applicable state or federal law; or
(B) the loan limit for that member.
(2) All loans made to the credit corporation by members must be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the credit corporation.
(3) The board of directors of the credit corporation shall determine the interest rate for the debt instruments referred to in subdivision (2).
As added by P.L.236-1985, SEC.1.

IC 23-6-4-14
Duration of membership; withdrawal of membership
Sec. 14. The board of directors of a credit corporation shall determine the duration of membership in the credit corporation. However, upon written notice given to the credit corporation ninety (90) days in advance, a member may withdraw from membership in the credit corporation. After notice of the intended withdrawal of a member has been received by the credit corporation, the member is not obligated to make any further loans to the credit corporation.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-15
Powers of members and shareholders; voting rights
Sec. 15. (a) Only the members and shareholders of a credit corporation may exercise the following powers of the credit corporation:
(1) To elect directors of the credit corporation as provided in section 16 of this chapter.
(2) To amend the credit corporation's articles of incorporation as provided in section 17 of this chapter. (3) To dissolve the credit corporation as provided in section 19 of this chapter.
(4) To exercise such other of the powers of the credit corporation, consistent with this chapter, as may be conferred on the members and shareholders by the bylaws of the credit corporation.
(b) As to any matter requiring action by the members and shareholders of the credit corporation, the members and shareholders shall vote separately on that matter by classes. Except as otherwise provided in this chapter, such a matter requires the affirmative vote of at least a majority of the votes to which the members present or represented at the meeting are entitled and the affirmative vote of at least a majority of the votes to which the shareholders present or represented at the meeting are entitled.
(c) Each shareholder has one (1) vote for each share of stock held by the shareholder, and each member has one (1) vote. However, additional votes may be granted to any member or group of members by the articles of incorporation of the credit corporation.
(d) As to any matter requiring action by the members and shareholders of a credit corporation, the members and shareholders may vote either in person or by proxy.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-16
Board of directors; loan committees
Sec. 16. (a) Except as otherwise provided in section 15 of this chapter, the corporate powers of a credit corporation shall be exercised by its board of directors. The board of directors of a credit corporation consists of:
(1) thirteen (13) individuals who are elected to serve as directors by the shareholders and members of the credit corporation; and
(2) two (2) ex officio directors as provided in subsection (c).
Each elected director must be at least eighteen (18) years of age, a citizen of the United States, and a resident of Indiana.
(b) The number of directors to be elected by the shareholders of a credit corporation and the number of directors to be elected by the members of the corporation must be included in the articles of incorporation of the credit corporation.
(c) The treasurer of state and the director of the department of financial institutions shall each serve as an ex officio director of a credit corporation, with the same authority as an elected director, but without liability for that service, except for gross negligence or willful misconduct.
(d) If an elected director of a credit corporation ceases being a citizen of the United States or a resident of Indiana, the individual's position as a director of the credit corporation immediately becomes vacant.
(e) If a vacancy occurs in the elected membership of the board of directors of a credit corporation through death, resignation, or

otherwise, the vacancy shall be filled in the manner prescribed in this subsection. A vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and a vacancy in the office of a director elected by the shareholders shall be filled by the directors elected by the shareholders.
(f) The board of directors of a credit corporation, by resolution adopted by a majority of the actual number of directors holding office, may establish a loan committee. Except as otherwise provided in this chapter, such a loan committee, to the extent provided in the resolution, may exercise all the authority of the board of directors over the lending operations of the credit corporation. However, only an individual who is a member of the credit corporation's board of directors or who has significant commercial lending experience may serve on the loan committee.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-17
Amendment of articles of incorporation
Sec. 17. (a) Subject to subsection (b), a credit corporation's articles of incorporation may be amended by the members and shareholders of the corporation. The members and shareholders shall vote on proposed amendments in the manner prescribed by section 15 of this chapter. However, the affirmative vote of at least two-thirds (2/3) of the votes to which each class is entitled is required for adoption of an amendment.
(b) An amendment to the articles of incorporation that is inconsistent with the general purposes expressed in this chapter or that authorizes any additional class of capital stock to be issued may not be adopted. In addition, an amendment of the articles of incorporation that:
(1) increases the obligation of a member to make loans to the credit corporation;
(2) makes any change in the principal amount, interest rate, maturity date, or security or credit position of any outstanding loan of a member to the credit corporation; or
(3) affects a member's voting rights;
may not be made without the consent of each member affected by the amendment.
(c) An amendment to the articles of incorporation of a credit corporation shall be filed with the secretary of state. The amendment takes effect on the date of that filing.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-18
Deposits of funds
Sec. 18. (a) A credit corporation may deposit its funds only in a financial institution that has been designated as a depository by a vote of a majority of the directors of the credit corporation present at an authorized meeting of the board of directors. However, a director of the credit corporation who is also an officer or director of a

financial institution may not vote on a proposal to designate that financial institution as a depository and may not be counted as being present when a vote on such a proposal is taken.
(b) A credit corporation may not receive money on deposit.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-19
Period of existence; dissolution of corporation
Sec. 19. (a) The period of existence of a credit corporation must be perpetual, subject to the right of the members and shareholders to dissolve the corporation under subsection (b).
(b) The members and shareholders of a credit corporation may dissolve the credit corporation. The members and shareholders shall vote on a proposal to dissolve the credit corporation in the manner prescribed by section 15 of this chapter. However, the affirmative vote of at least two-thirds (2/3) of the votes to which each class is entitled is required to dissolve the credit corporation.
(c) Upon dissolution of a credit corporation, none of the credit corporation's assets may be distributed to the shareholders until all sums due the members and creditors of the credit corporation have been paid in full.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-20
State development company
Sec. 20. A credit corporation is a state development company, as defined in the Small Business Investment Act of 1958 (P.L.85-699, 72 Stat.689) or any similar federal statute, and is authorized to operate on a statewide basis.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-21
Exemptions; securities registration; taxation; financial institutions regulation
Sec. 21. (a) Any securities issued by a credit corporation are exempt from registration under, or compliance with, IC 23-19.
(b) Any tax exemptions, tax credits, or tax privileges granted to banks, savings and loan associations, trust companies, and other financial institutions by Indiana law are granted to a credit corporation.
(c) A credit corporation is exempt from regulation under, or compliance with, IC 28-1-1 through IC 28-1-23. However, the department of financial institutions shall conduct an annual examination of the credit corporation for the purpose of determining its financial condition.
As added by P.L.236-1985, SEC.1. Amended by P.L.27-2007, SEC.22.

IC 23-6-4-22
Reports Sec. 22. Each credit corporation shall make an annual report of its condition to the governor and the general assembly before March 2 of each year. An annual report under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.236-1985, SEC.1. Amended by P.L.28-2004, SEC.162.

IC 23-6-4-23
Application of IC 23-1
Sec. 23. IC 23-1 applies to a credit corporation. However, if there is a conflict between IC 23-1 and this chapter, this chapter controls.
As added by P.L.236-1985, SEC.1.






ARTICLE 7. GENERAL CIVIL OR CHARITABLE CORPORATIONS

CHAPTER 1. REPEALED



CHAPTER 1.1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. ACCEPTANCE INTO HOMES FOR THE AGED



CHAPTER 6. REPEALED



CHAPTER 7. ACQUISITION OF HISTORICAL SITES

IC 23-7-7-2
Authorization to acquire sites; eminent domain
Sec. 2. Each corporation to which this chapter applies may acquire and hold battlegrounds or other historic sites for the purpose of maintaining or improving them for historical purposes. The acquisition of property under this section is for a public use, and title may be taken under the power of eminent domain.
As added by Acts 1981, P.L.11, SEC.129.

IC 23-7-7-3
Exemption from taxation
Sec. 3. Property acquired under this chapter is exempt from taxation.
As added by Acts 1981, P.L.11, SEC.129.



CHAPTER 8. PROFESSIONAL FUNDRAISER CONSULTANT AND SOLICITOR REGISTRATION

IC 23-7-8-1
Definitions
Sec. 1. As used in this chapter:
"Bona fide employee" means a person who is a regular, nontemporary employee of a charitable organization under the direct and exclusive control of the organization. The term does not include a person that:
(1) solicits contributions for a charitable organization under the direction, supervision, instruction, or employ of a professional solicitor;
(2) is engaged or employed as a professional solicitor by any other person; or
(3) solicits contributions for more than one (1) charitable organization.
"Charitable organization" means any organization described in Section 501 of the federal Internal Revenue Code.
"Contribution" means a promise or pledge of money, a payment, or any other rendition of property or service. It does not include the payment of membership dues, fines or assessments, or payments for property sold or services rendered by the charitable organization, if not sold or rendered in connection with a solicitation, and does not include a charitable organization that resells used clothing or household items.
"Division" means the consumer protection division, office of the attorney general.
"Person" includes any individual, organization, trust foundation, association, partnership, limited liability company, or corporation.
"Professional fundraiser consultant" means any person who is hired for a fee to plan, manage, advise, or act as a consultant in connection with soliciting contributions for, or on behalf of, a charitable organization, but who does not actually solicit contributions as a part of the person's services or employ, procure, or engage a compensated person to solicit contributions. The term does not include a charitable organization, or a bona fide officer, employee, member, or volunteer of a charitable organization, that solicits on its own behalf.
"Professional solicitor" means a person who, for a financial consideration, solicits contributions for, or on behalf of, a charitable organization, either personally or through agents or employees

specifically employed for that purpose, including agents or employees specifically employed by or for a charitable organization who solicit contributions under the direction, supervision, or instruction of a professional solicitor. The term does not include a charitable organization, or an officer, a bona fide employee, or a volunteer of a charitable organization, that solicits on its own behalf.
"Solicit" means:
(1) to request, other than as described in subdivision (2), directly or indirectly, financial assistance in any form on the representation that the financial assistance will be used for a charitable purpose; or
(2) to sell, offer, or attempt to sell any advertisement, advertising space, membership, or tangible item:
(A) in connection with which any appeal is made for any charitable organization or purpose;
(B) where the name of any charitable organization is used or referred to in any appeal made for any charitable organization as an inducement or reason for making a sale described in this subdivision; or
(C) when or where in connection with a sale described in this subdivision any statement is made that the whole or any part of the proceeds from the sale will be used for any charitable purpose or benefit any charitable organization.
A solicitation shall be considered to have taken place whether or not the person making the solicitation receives any contribution.
As added by P.L.245-1983, SEC.1. Amended by P.L.12-1986, SEC.2; P.L.248-1987, SEC.1; P.L.24-1989, SEC.2; P.L.8-1993, SEC.319; P.L.135-1999, SEC.7; P.L.245-2005, SEC.1.

IC 23-7-8-2
Registration; required disclosure of information; term; renewal; contract; notice
Sec. 2. (a) A person may not act as a professional fundraiser consultant or professional solicitor for a charitable organization unless the person has first registered with the division. A person who applies for registration shall disclose the following information while under oath:
(1) The names and addresses of all officers, employees, and agents who are actively involved in fundraising or related activities.
(2) The names and addresses of all persons who own a ten percent (10%) or more interest in the registrant.
(3) A description of any other business related to fundraising conducted by the registrant or any person who owns ten percent (10%) or more interest.
(4) The name or names under which it intends to solicit contributions.
(5) Whether the organization has ever had its registration denied, suspended, revoked, or enjoined by any court or other governmental authority. (b) A registrant shall notify the division in writing within one hundred eighty (180) days of any change in the information contained in the registration. However, if requested by the division, the solicitor has fifteen (15) days to notify the division of any change in the information.
(c) Before acting as a professional fundraiser consultant for a particular charitable organization, the consultant must enter into a written contract with the organization and file this contract with the division. The contract must identify the services that the professional fundraiser consultant is to provide, including whether the professional fundraiser consultant will at any time have custody of contributions.
(d) Before a professional solicitor engages in a solicitation, the professional solicitor must have a contract which is filed with the division. This contract must specify the percentage of gross contributions which the charitable organization will receive or the terms upon which a determination can be made as to the amount of the gross revenue from the solicitation campaign that the charitable organization will receive. The amount of gross revenue from the solicitation campaign that the charitable organization will receive must be expressed as a fixed percentage of the gross revenue or expressed as a reasonable estimate of the percentage of the gross revenue. If a reasonable estimate is used, the contract must clearly disclose the assumptions or a formula upon which the estimate is based. If a fixed percentage is used, the percentage must exclude any amount that the charitable organization is to pay as expenses of the solicitation campaign, including the cost of the merchandise or services sold. If requested by the charitable organization, the person who solicits must at the conclusion of a charitable appeal provide to the charitable organization a final accounting of all expenditures. The final accounting may not be used in violation of any trade secret laws. The contract must disclose the average percentage of gross contributions collected on behalf of charitable organizations that the charitable organizations received from the professional solicitor for the three (3) years preceding the year in which the contract is formed. The contract also must specify that, at least every ninety (90) days, the professional solicitor shall provide the charitable organization with access to and use of information concerning contributors, including the name, address, and telephone number of each contributor and the date and amount of each contribution. A professional solicitor may not restrict a charitable organization's use of contributor information.
(e) Before beginning a solicitation campaign, a professional solicitor must file a solicitation notice with the division. The notice must include the following:
(1) A copy of the contract described in subsection (d).
(2) The projected dates when soliciting will begin and end.
(3) The location and telephone number from where solicitation will be conducted.
(4) The name and residence address of each person responsible

for directing and supervising the conduct of the campaign. However, the division shall not divulge the residence address unless ordered to do so by a court of competent jurisdiction, or in furtherance of the prosecution of a violation under this chapter.
(5) If the solicitation is one described under section 7(a)(3) of this chapter, the solicitation notice must include a copy of the required written authorization.
(f) Not later than ninety (90) days after a solicitation campaign has ended and not later than ninety (90) days after the anniversary of the commencement of a solicitation campaign lasting more than one (1) year, a professional solicitor shall submit the following information concerning the campaign to the division:
(1) The total gross amount of money raised by the professional solicitor and the charitable organization from donors.
(2) The total amount of money paid to or retained by the professional solicitor.
(3) The total amount of money, not including the amount identified under subdivision (2), paid by the charitable organization as expenses as part of the solicitation campaign.
(4) The total amount of money paid to or retained by the charitable organization after the amounts identified under subdivisions (2) and (3) are deducted.
The division may deny or revoke the registration of a professional solicitor who fails to comply with this subsection.
(g) The charitable organization on whose behalf the professional solicitor is acting must certify that the information filed under subsections (e) and (f) is true and complete to the best of its knowledge.
(h) At the beginning of each solicitation call, a professional fundraiser consultant and a professional solicitor must state all of the following:
(1) The name of the company for whom the professional fundraiser consultant or professional solicitor is calling.
(2) The name of the professional fundraiser consultant or professional solicitor.
(3) The phone number and address of the location from which the professional fundraiser consultant or professional solicitor is making the telephone call.
(4) The percentage of the charitable contribution that will be expended for charitable purposes after administrative costs and the costs of making the solicitation have been satisfied.
(i) At least every ninety (90) days, a professional solicitor shall provide each charitable organization on whose behalf the professional solicitor is acting with access to and use of information concerning contributors, including the name, address, and telephone number of each contributor and the date and amount of each contribution. A professional solicitor may not restrict a charitable organization's use of information provided under this subsection.
As added by P.L.245-1983, SEC.1. Amended by P.L.248-1987,

SEC.2; P.L.24-1989, SEC.3; P.L.48-1998, SEC.1; P.L.135-1999, SEC.8; P.L.155-2003, SEC.1; P.L.97-2004, SEC.86; P.L.245-2005, SEC.2.

IC 23-7-8-3
Public records; inspection
Sec. 3. All registration statements and information required to be filed under this chapter with the division, are public records. The division shall maintain these records for at least two (2) years, and shall make them available to the general public for inspection and photocopying for a charge, during the normal business hours.
As added by P.L.245-1983, SEC.1.

IC 23-7-8-4
Registration fees; disposition; update to registration
Sec. 4. (a) A professional fundraiser consultant or professional solicitor who applies for registration shall pay a fee of one thousand dollars ($1,000). A partnership, limited liability company, corporation, or other entity that intends to act as a professional fundraiser consultant, or professional solicitor, may register for and pay a single registration fee of one thousand dollars ($1,000) on behalf of its members, officers, agents, and employees.
(b) The fees collected shall be used, in addition to funds appropriated by the general assembly, for the administration of this chapter.
(c) Before July 2 of each year, a professional fundraiser consultant or professional solicitor registered under this chapter must file an update to the registration. A renewal fee of fifty dollars ($50) must accompany this update.
As added by P.L.245-1983, SEC.1. Amended by P.L.24-1989, SEC.4; P.L.8-1993, SEC.320; P.L.48-1998, SEC.2.

IC 23-7-8-5
Accurate fiscal records; requirement
Sec. 5. (a) Every professional fundraiser consultant and professional solicitor required to register under this chapter shall keep accurate fiscal records regarding its activities in Indiana. A professional fundraiser consultant or professional solicitor shall retain the records for at least three (3) years after the end of the period of registration to which they relate.
(b) Records maintained under subsection (a) shall be made available for inspection and copying by the division upon oral or written request of the division at any time during the normal business hours of the professional fundraiser consultant or professional solicitor.
As added by P.L.245-1983, SEC.1. Amended by P.L.24-1989, SEC.5; P.L.48-1998, SEC.3.

IC 23-7-8-6
Required disclosures at time of solicitation; written confirmation Sec. 6. (a) A professional solicitor subject to registration under this chapter or a person who is employed to solicit or act on behalf of a professional solicitor subject to registration under this chapter shall disclose at the time of the solicitation and before the donor agrees to make a contribution:
(1) the name and, upon request, the address of the charitable organization that is being represented;
(2) the fact that the person soliciting the contribution is, or is employed by, a professional solicitor, and the fact that the professional solicitor is compensated;
(3) the full name of the professional solicitor and, upon request, the telephone number the person being solicited can call to confirm the information provided under this section; and
(4) the charitable purpose for which the funds are being raised.
(b) If a person solicits in writing or in person, the disclosures required by subsection (a)(1) and (a)(2) shall be in writing. If a person solicits by telephone, the disclosures required by subsection (a)(1) and (a)(2) shall be made orally.
(c) A written confirmation shall be mailed within ten (10) days after each solicitation in which a contribution has been given. This confirmation must include the disclosures required under subsection (a)(1) and (a)(2).
(d) All disclosures required by this section must be clear and conspicuous.
(e) A contributor has the right to cancel a pledge for monetary contribution at any time prior to making the contribution.
As added by P.L.245-1983, SEC.1. Amended by P.L.248-1987, SEC.3; P.L.24-1989, SEC.6; P.L.48-1998, SEC.4.

IC 23-7-8-7
Prohibited acts
Sec. 7. (a) A person who solicits charitable contributions may not:
(1) use the fact of registration as an endorsement by the state;
(2) misrepresent that the person is an officer or employee of a public safety agency;
(3) use the name "police", "law enforcement", "trooper", "rescue squad", "firemen", or "firefighter" unless a bona fide police, law enforcement, rescue squad, or fire department authorizes its use in writing;
(4) misrepresent to anyone that the contribution will be used for a charitable purpose if the person has reason to believe the contribution will not be used for a charitable purpose;
(5) misrepresent to anyone that another person endorses the solicitation unless that person has consented in writing to the use of the person's name for the purpose of endorsing the solicitation;
(6) misrepresent to anyone that the contribution is solicited on behalf of anyone other than the charitable organization that authorized the solicitation; or
(7) collect or attempt to collect a contribution in person or by

means of a courier unless:
(A) the solicitation is made in person and the collection or attempt to collect is made at the time of the solicitation; or
(B) the contributor has agreed to purchase goods or items in connection with the solicitation, and the collection or attempt to collect is made at the time of delivery of the goods or items.
(b) A person who solicits charitable contributions shall not represent that tickets to events will be donated for use by another, unless the following requirements have been met:
(1) The paid solicitor has commitments, in writing, from charitable organizations stating that they will accept donated tickets and specifying the number of tickets they are willing to accept.
(2) No more contributions for donated tickets are solicited than the number of ticket commitments received from charitable organizations.
As added by P.L.245-1983, SEC.1. Amended by P.L.248-1987, SEC.4; P.L.24-1989, SEC.7; P.L.48-1998, SEC.5; P.L.155-2003, SEC.2.

IC 23-7-8-8
Complaints; injunctive relief; violations; fines
Sec. 8. (a) The division may receive, investigate, and prosecute complaints concerning the activities of professional fundraiser consultants and professional solicitors who:
(1) may be subject to this chapter; or
(2) have or may have violated this chapter.
All complaints must be in writing, signed by the complainant, and filed with the division.
(b) The attorney general may subpoena witnesses, send for and compel the production of books, records, papers, and documents of professional fundraiser consultants and professional solicitors who are subject to registration under this chapter, for the furtherance of any investigation under this chapter. The circuit or superior court located in the county where the subpoena is to be issued shall enforce any such subpoena by the attorney general.
(c) The attorney general may bring an action to enjoin a violation of this chapter. In this action, the court may order a person who has violated this chapter to pay the reasonable costs of investigation and prosecution incurred by the attorney general, may award the state civil penalties up to five hundred dollars ($500) for each violation, and may order the professional fundraiser consultant or professional solicitor to repay money unlawfully received from aggrieved solicitees. In ordering injunctive relief, the division is not required to establish irreparable harm but only a violation of a statute or that the requested order promotes the public interest. It is an affirmative defense to the assessment of civil penalties under this subsection that the defendant acted pursuant to a good faith misunderstanding concerning the requirements of this chapter. (d) A person who knowingly or intentionally:
(1) fails to file a registration statement or other information;
(2) files a statement or other information which is materially false; or
(3) fails to make a disclosure;
as required by this chapter, commits a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person has a previous unrelated conviction under this subsection.
(e) A local unit of government may adopt an ordinance which regulates professional fundraisers and solicitors if the ordinance does not conflict with this chapter.
(f) A professional fundraiser consultant, or a professional solicitor, who has the person's principal place of business outside of Indiana, or who has organized under the laws of another state, and who solicits contributions from persons in Indiana, is subject to this chapter and shall be considered to have appointed the secretary of state as his agent. All service of process under this subsection shall be made on the secretary of state under Rule 4.10 of the Indiana Rules of Trial Procedure.
(g) Under rules adopted by the attorney general, the attorney general may impose fines on professional fundraiser consultants and professional solicitors for the late filing of information required to be filed under this chapter.
As added by P.L.245-1983, SEC.1. Amended by P.L.248-1987, SEC.5; P.L.24-1989, SEC.8; P.L.1-1998, SEC.128; P.L.48-1998, SEC.6; P.L.135-1999, SEC.9.

IC 23-7-8-9
Assurance of voluntary compliance; form; filing
Sec. 9. (a) In the administration of this chapter, the attorney general may accept an assurance of voluntary compliance with respect to any violation of this chapter. The assurance of voluntary compliance may include any of the following:
(1) Stipulation for the voluntary payment by the person of the costs of investigation.
(2) Payment of an amount to be held in escrow pending the outcome of an action or as restitution to aggrieved persons.
The assurance of voluntary compliance must be in writing. It must be filed with the court having jurisdiction over the violation and is subject to the court's approval.
(b) The giving of an assurance of voluntary compliance under this section is not, for any purpose, considered an admission of a solicitation or failure to register in violation of this chapter. However, any violation of the terms of the assurance constitutes prima facie evidence of a violation of this chapter. An investigation or court action terminated on the basis of the giving of an assurance of compliance under this section may be reopened by the attorney general at any time for further proceedings that are in the public interest.
As added by P.L.12-1986, SEC.3. Amended by P.L.24-1989, SEC.9.






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. FRATERNAL AND OTHER SIMILAR ASSOCIATIONS

CHAPTER 1. REPEALED



CHAPTER 2. LAND ACQUISITION AND CONSTRUCTION OF BUILDINGS FOR BENEVOLENT PURPOSES

IC 23-10-2-2
Society; definition
Sec. 2. The word "society" in this chapter shall be deemed to include churches, associations, congregations, grand and subordinate lodges, chapters, councils, encampments, divisions, and all other orders enumerated in section 1 of this chapter.
(Formerly: Acts 1852, 1RS, c.101, s.2; Acts 1895, c.10, s.2.) As amended by P.L.34-1987, SEC.337.

IC 23-10-2-3
Election of trustees; notice
Sec. 3. Notice of the first election of trustees shall be given at least ten (10) days previous thereto by publication in a newspaper of the county, if any be published therein, otherwise by posting such notices in three (3) public places in the township where such election is to take place, one (1) of which notices shall be posted at the place where the proposed election is to be held. Such notice shall state the time, place and object of such election; and the same shall be held at the usual place of worship or meeting of such society, if any there be: Provided, That at any subsequent election of such trustees, no such notice shall be necessary where such lodge or society shall, in its rules, by-laws or constitution, provide and fix the time and place for the election of its trustees.
(Formerly: Acts 1852, 1RS, c.101, s.3; Acts 1895, c.10, s.3.)

IC 23-10-2-4
Election certificate; recording; duties of clerk
Sec. 4. Such society, at the first and every subsequent election, shall appoint a clerk thereof, who shall take, count and make a

poll-list of the votes given for trustees; and, within ten (10) days thereafter, shall deposit in the recorder's office of the county where the real estate granted is situate, a certificate setting forth the notice of such election, the time and place where the same was held, the name of the society and persons elected as trustees thereof; and the recorder of such county shall record the same among the records of deeds in his office.
(Formerly: Acts 1852, 1RS, c.101, s.4.)

IC 23-10-2-5
Certificate; conclusive and presumptive evidence
Sec. 5. As between such society, the trustees thereof, and all other persons claiming under them, and any person granting real estate thereto, and all persons claiming under him, such certificate shall be conclusive evidence of the matters and things therein recited; and as between such society, the trustees thereof, and all persons claiming under them, and all other persons, it shall be presumptive evidence of such matters.
(Formerly: Acts 1852, 1RS, c.101, s.5.)

IC 23-10-2-6
Succession of trustees
Sec. 6. Such trustees shall severally hold their offices until their successors are duly chosen according to the rules of such society; and any society, by a majority vote, at a meeting of one-third (1/3) of the resident members thereof notice being given as aforesaid, may remove such trustees, and elect others in their stead.
(Formerly: Acts 1852, 1RS, c.101, s.6.)

IC 23-10-2-7
By-laws
Sec. 7. Such society, or the trustees thereof, when organized for that purpose, may establish all necessary by-laws to carry out the objects of its organization.
(Formerly: Acts 1852, 1RS, c.101, s.7.)

IC 23-10-2-8
Selection of appointment of trustees according to custom
Sec. 8. Any society may select or appoint trustees according to its common usage or custom, if they desire it; but a certificate of such selection or appointment, and the record of the same, as in case of their election, shall not be dispensed with.
(Formerly: Acts 1852, 1RS, c.101, s.8.)

IC 23-10-2-9
Powers of trustees
Sec. 9. Such trustees shall be deemed a body politic and corporate, under such name and style as the society may elect; and, by that name, shall have power to contract, sue, be contracted with and sued with like effect as other persons or corporations. (Formerly: Acts 1852, 1RS, c.101, s.9.)

IC 23-10-2-10
Change of corporate name
Sec. 10. Such society may, at any meeting, by giving ten (10) days' notice of the time and purpose thereof, change their corporate name; but the name chosen by such society shall not be assumed until a record has first been made of the fact in the recorder's office of the proper county. Such change shall not affect the rights or liabilities of the society or of other persons or parties.
(Formerly: Acts 1852, 1RS, c.101, s.10.)

IC 23-10-2-11
Receiving and holding conveyances of land
Sec. 11. The trustees chosen as herein provided, after record of their election or appointment is made in the recorder's office of the proper county, shall have power and authority, as such trustees, to receive conveyances of lands, whether the same be by purchase, gift or otherwise, and to hold the same to their successors, as such trustees, in perpetuity, for the sole and exclusive benefit of such society and for the uses declared in such conveyance or grant.
(Formerly: Acts 1852, 1RS, c.101, s.11.)

IC 23-10-2-12
Acquiring and possessing of personal property
Sec. 12. Such trustees and their successors in office may also acquire and possess personal property for the use of any such society, and may appropriate the same, and the income or interest thereof, and all other funds and incomes in their hands as such trustees, for the purposes designated by such society, not inconsistent with the trust.
(Formerly: Acts 1852, 1RS, c.101, s.12; Acts 1925, c.68, s.1.)

IC 23-10-2-13
Sale or other disposition of corporate property
Sec. 13. Such trustees, to more effectually carry out the objects of their trust, may sell, loan or otherwise dispose of their corporate property; and any conveyance thereof by such trustees, or a majority of them, in behalf of such society, shall vest in the purchaser of the same, all the right, title and interest thereto; but the provisions of this section shall not be construed to affect any gift, bequest or devise to such society, or to trustees for its use, nor to defeat the intentions of the grantor, donor or testator.
(Formerly: Acts 1852, 1RS, c.101, s.13.)

IC 23-10-2-14
Revival of dissolved corporation
Sec. 14. When any society within the meaning of this chapter shall have been dissolved from any cause, a majority of the persons interested therein may revive the same, within five (5) years after

such dissolution, by electing a new board of trustees, and making record of such election in the recorder's office of the proper county, as provided in this chapter. And whenever, from any cause, any church or religious society holding and possessing property within the meaning of this chapter shall have been dissolved, the annual or quarterly conference, or other ecclesiastical body to which such church or religious society is directly subordinate, shall have power to appoint trustees, in accordance with the customs and usages of said church, to take charge and control of the property of said church or society until it shall be revived as contemplated by this chapter.
(Formerly: Acts 1852, 1RS, c.101, s.14; Acts 1855, c.107, s.1.) As amended by P.L.34-1987, SEC.338.

IC 23-10-2-15
Applicability of chapter to prior acquisitions
Sec. 15. The provisions of this chapter shall extend to every society, educational or religious, which, previous to May 6, 1853, had acquired land for the purpose of erecting a house of worship, or other appropriate building, not exceeding five (5) acres, upon condition that the consent of two-thirds (2/3) of the persons interested in the land is first obtained, the trustees are elected and certified, and other proceedings had as directed in this chapter for the election of trustees.
(Formerly: Acts 1852, 1RS, c.101, s.15.) As amended by P.L.34-1987, SEC.339; P.L.1-1991, SEC.161.

IC 23-10-2-16
Performance of trustees' duties by officers
Sec. 16. The officers of any society, by whatever name such officers may be designated, elected in the manner prescribed by this chapter, or according to the rules of any such church, society, or order, may, whenever the laws or usages of the same require it, perform the duties of trustees, and, in their proper name and title, shall possess all the powers and be subject to the same liabilities as trustees; and the certificate of the election of such officers shall be recorded in the recorder's office of the proper county as in the case of trustees.
(Formerly: Acts 1852, 1RS, c.101, s.16.) As amended by P.L.34-1987, SEC.340.

IC 23-10-2-17
Applicability of chapter to cemetery associations
Sec. 17. All the provisions of this chapter are hereby extended, so far as the same may be applicable, to any individuals who may unite themselves together for the purpose of receiving donations of lands or purchasing the same for cemeteries.
(Formerly: Acts 1852, 1RS, c.101, s.17.) As amended by P.L.34-1987, SEC.341.

IC 23-10-2-18 Donations and purchases; rights and privileges
Sec. 18. When such donations or purchases shall be made to or by any such individuals, and a certificate thereof or conveyance therefor, together with the articles of association by which such individuals have become united for such purpose, shall be filed in the office of the recorder of the proper county, and by him recorded, such individuals shall enjoy all the privileges necessary for the preservation and protection of such cemetery, in the same manner as if such individuals were regularly incorporated by law, and such cemetery shall forever remain a burial place for the dead.
(Formerly: Acts 1852, 1RS, c.101, s.18.)

IC 23-10-2-19
Conveyance for cemetery purposes; holding in trust
Sec. 19. Lands conveyed to the board of county commissioners, by deed duly recorded, for the purpose of a public or private cemetery, shall be held by such board forever in trust for such purpose.
(Formerly: Acts 1852, 1RS, c.101, s.19.)

IC 23-10-2-20
Designated burial lots
Sec. 20. In all cases where the donors or donees of any public burying ground shall lay the same off into lots, plainly designated by corner stones or posts, and record a plat thereof in the recorder's office, then persons interring in said burying place shall bury within the lots so designated, and not out of them.
(Formerly: Acts 1852, 1RS, c.101, s.20.)

IC 23-10-2-21
Donor of private burying ground; exclusive right of admitting
Sec. 21. The donor of a private burying ground, his heirs and assigns forever, shall have the exclusive right of admitting corpses for interment, and shall direct where the same shall be buried; and may grant any right of burial in such ground as shall not interfere with the graves already there or the rights of persons who have buried their dead in such ground.
(Formerly: Acts 1852, 1RS, c.101, s.21.)

IC 23-10-2-22
Subsequent disposition by donor; applicability of chapter
Sec. 22. No burying ground specified in this chapter shall pass or be held contrary to the intent or meaning of this chapter by virtue of any subsequent devise, purchase, descent, or conveyance of the donor.
(Formerly: Acts 1852, 1RS, c.101, s.22.) As amended by P.L.34-1987, SEC.342.



CHAPTER 3. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. EDUCATIONAL INSTITUTIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. MANAGEMENT OF EDUCATIONAL INSTITUTIONS ESTABLISHED UNDER GENERAL LAWS AND SPECIAL ENACTMENTS

IC 23-13-5-2
Articles of association; contents
Sec. 2. In all cases of corporations organized after March 3, 1909, desiring to accept the provisions of this chapter, the corporation shall in its articles of association specifically set forth the number of trustees, directors, or other members of its governing or administrative board, the manner of election, their powers, and the system adopted for administering their respective funds.
(Formerly: Acts 1909, c.52, s.2.) As amended by P.L.34-1987, SEC.343.

IC 23-13-5-3
Procedure for accepting provisions of chapter
Sec. 3. (a) All such corporations created before March 3, 1909, and existing on March 3, 1909, desiring to accept the provisions of this chapter may do so in the manner following, that is to say: At any regular meeting of the stockholders or others authorized to elect trustees or directors, such election shall be held in the usual manner; and thereupon such stockholders or electors may upon the affirmative vote of not less than two-thirds (2/3) in value of all the stock of such institution accept the provisions of this chapter for such corporation and may vote and declare that the board so elected and their successors shall be authorized and empowered thereafter from time to time to elect the directors, trustees, or other governing body of such institution; provided, also, that any university, college, or other institution of learning, the graduates of which university, college, or other institution of learning have and maintain an active alumni association, organized and operating under a constitution and bylaws and which constitution defines who shall be the active members of such alumni association and which university, college, or institution of learning is operating on March 3, 1909, under this chapter, by resolution duly passed at any regular meeting of the board of directors, trustees, or other governing body of such university, college, or institution of learning, or at a special meeting

of such board of directors, trustees, or other governing body of such institution, called for that purpose, of which meeting, and the time, place, and the purpose thereof, ten (10) days notice, in writing, shall be given to all directors, trustees, or other governing body, and by a majority vote of the directors, trustees, or other governing body, may provide:
(1) that, after a date to be fixed in said resolution, and which date so fixed shall not be less than one hundred twenty (120) days from the date on which such resolution shall be passed, the number of directors, trustees, or members of the governing board thereof shall be nine (9);
(2) that five (5) of such members shall be selected by the said governing body;
(3) that four (4) of such members shall be selected by the active members of the alumni association of such university, college, or institution of learning;
(4) that of the five (5) to be selected by such governing body, one (1) shall be elected to serve for the term of one (1) year, one (1) for the term of two (2) years, and three (3) for the term of three (3) years;
(5) that of the four (4) to be elected by the alumni association, one (1) shall be elected for the term of one (1) year, one (1) for the term of two (2) years, and two (2) for the term of three (3) years, and that thereafter the term of office of all members of such governing body shall be three (3) years, except when an election is had to fill a vacancy, in which case the election shall be only for the unexpired term;
(6) that the annual meeting of such board of trustees, directors, or other governing body shall be held on the first Monday of July in each year and that the term of office of outgoing directors, trustees, or other officers of such governing body shall expire on the date of such annual meeting and that the terms of the newly elected trustees, directors, or other officers of such governing body shall commence on said date;
(7) that the officers to be elected by said alumni association shall be elected by ballot, to be cast and taken at such time and in such manner, at such time and for such candidates as may be selected by the members of such alumni association, all in accordance with a resolution duly passed by such board of directors, trustees, or other governing body of such university, college, or other educational institution.
(b) A certified copy of the resolution of the board of trustees, directors, or other governing body of such university, college, or other institution of learning, duly attested as to its passage and its correctness, filed with the secretary of state and with the recorder of the county in which such university, college, or other institution of learning is situated, shall constitute an amendment of its said charter conformable to the provisions of this chapter.
(Formerly: Acts 1909, c.52, s.3; Acts 1929, c.210, s.1.) As amended by P.L.34-1987, SEC.344.
IC 23-13-5-4
Perpetual existence; merger
Sec. 4. Any postsecondary educational institution which may be organized before, on, or after March 3, 1909, under or which may otherwise become subject to the provisions of this chapter shall be deemed to have a perpetual existence by operation of law. Any two (2) or more postsecondary educational institutions incorporated under the provisions of this chapter may be merged into one (1) corporation by the action of the boards of trustees of the respective corporations.
(Formerly: Acts 1909, c.52, s.3a; Acts 1953, c.17, s.1.) As amended by P.L.34-1987, SEC.345; P.L.2-2007, SEC.315.

IC 23-13-5-5
Assignment of capital stock of institution to board of directors or trustees
Sec. 5. And at the same meeting of stockholders mentioned in section 3 of this chapter, or at any meeting of stockholders called for the purpose by the board of directors or trustees of such institution, upon not less than four (4) advertisements therefor, once a week for four (4) successive weeks preceding such meeting, printed in two (2) newspapers of general circulation published in the city of Indianapolis, Indiana, giving the date and place of such meeting, and the matters to be considered and acted upon thereat, the stockholders of said corporation created before March 3, 1909, and existing on March 3, 1909, may, by the vote of two-thirds (2/3) in value of all the stock of such corporation, vote that all the capital stock of the corporation shall be assigned and turned over to the directors or trustees of the corporation to be held by said directors for the benefit of the corporation. Upon such vote, the directors or trustees and their successors are and shall be authorized to hold for the benefit of said corporation exclusively and to vote any stock that may be so assigned and turned over to them. And when all the stock of said corporation shall, by virtue of the provisions of this chapter or otherwise, have come under the control or ownership of said directors or trustees, then they shall cancel the entire capital stock of such corporation, and such corporation shall cease to be represented in any sense by capital stock.
(Formerly: Acts 1909, c.52, s.4.) As amended by P.L.34-1987, SEC.346.

IC 23-13-5-6
Purchasing shares of dissatisfied stockholders; determination of value
Sec. 6. The board of directors of any such corporation is hereby authorized to buy in for the corporation the share or shares of stock of any person or persons dissatisfied with the action of the majority of stockholders provided for in section 3 or 4 of this chapter, provided such dissatisfied stockholders did not vote with the majority at such meeting or meetings. If any such dissatisfied

stockholder shall not be satisfied with the price offered for his stock by said directors or trustees, then he may apply by petition to one (1) of the judges of the circuit or superior courts, if any, of the county where such institution is located, making the corporation defendant therein, praying said court to appoint three (3) disinterested persons to estimate and appraise the fair cash value of the shares of such stock owned by the petitioner, and shall at the same time file with the clerk his certificate of stock in said corporation. And the value of such shares having been so appraised by said commissioners, by a vote of a majority thereof, shall be reported to said court, and when confirmed by the court, shall be final and conclusive on all parties, and thereupon said corporation shall be decreed to be the owner of such shares, and the petitioner shall assign his said stock to said corporation and deliver to said board of directors or trustees the certificate therefor and shall be paid the appraised value thereof out of the endowment or other funds of said corporation. Should any such petitioner fail after such appraisement to so assign and deliver said stock and the certificate therefor within sixty (60) days after the confirmation of such appraisal therefor, the said directors or trustees may make payment of the amount of such award to the clerk of the court for the party entitled thereto and, upon such payment, the clerk shall assign and deliver to said directors or trustees the said stock and certificate. The costs of such proceeding and appraisement shall be paid by the corporation in case the appraised value of such stock exceeds the sum offered therefor by such directors or trustees; otherwise such costs shall be paid by the petitioner.
(Formerly: Acts 1909, c.52, s.5.) As amended by P.L.34-1987, SEC.347.

IC 23-13-5-7
Nonappearing stockholders; determination of value of shares
Sec. 7. Whenever a majority in value of the capital stock of any such corporation existing on March 3, 1909, shall have been assigned and turned over to the directors or trustees, as provided for in sections 5 and 6 of this chapter, the directors or trustees of such corporation may, if they see fit, cause to be filed in the circuit court or superior court, if any, of the county where the institution is located the petition of said institution, making defendant thereto any known stockholder or stockholders, as shown by the stock register of the corporation, or the stockholder's administrator and heirs (if the stockholder is dead) including the surviving spouse and any unknown heirs of such stockholder, and praying the court to appoint three (3) disinterested persons to estimate and appraise the fair cash value of the stock held by such persons. If it appear by affidavit that the name or residence of any stockholder or defendant is unknown or that the person is a nonresident of the state of Indiana, or that the person is believed to be dead and that the names of the person's surviving spouse and heirs or either are unknown, the clerk, by order of the court, shall cause a notice of the pendency of such action and the term at which the same will stand for trial to be published for three

(3) weeks successively in some newspaper of general circulation printed in the English language and published in said county. And the value of such shares having been so appraised by said commissioners, by a vote of a majority thereof, when confirmed by the court, shall be final and conclusive upon all parties. And thereupon said corporation shall be decreed to be the purchaser and owner of such shares as against all parties served with notice or against whom or the unknown surviving spouse or heirs of whom publication was made as provided in this section, at and for the value of their respective shares as fixed by such appraisement; and said directors or trustees shall thereupon cause entry of such purchase and ownership to be noted upon the stock register of the corporation, and shall pay to the respective owners of such stock the value thereof as fixed by said appraisement whenever the owners shall present the certificate for such shares owned and assign the same to such corporation or the directors or trustees thereof.
(Formerly: Acts 1909, c.52, s.6.) As amended by P.L.34-1987, SEC.348.

IC 23-13-5-8
Nullifying action of board regarding corporate stock; vesting property and assets in local public school corporation; vesting in county; bonds
Sec. 8. (a) Should for any cause any action of the board of directors or trustees of a corporation be invalid or ineffective in whole or in part as and for a cancellation or retirement of capital stock as provided in this chapter, then the entire act of cancellation or retirement as to all other stock shall be held null and void. If at any time after the transfer of any stock to the corporation or to the trustees or directors it becomes no longer possible for the corporation to operate the postsecondary educational institution as a postsecondary educational institution, and the fact is found to exist by the board of trustees or directors, the property and assets of the corporation vest in and belong absolutely to the local public school corporation within whose territorial limits the postsecondary educational institution is situated unless the local public school corporation elects to refuse to accept the property and assets in writing served upon the board of trustees or an officer thereof within one hundred twenty (120) days. If the local public school corporation elects to refuse to accept the property and assets, then the property and assets of the corporation vest in and belong absolutely to the county within whose territorial limits the postsecondary educational institution is situated unless the county, acting by its legislative body, elects to refuse to accept the property and assets in writing served upon the board of trustees or an officer within one hundred twenty (120) days. If the county refuses to accept the property and assets, the property and assets vest in and belong absolutely to the state general fund. If the postsecondary educational institution is situated in a school township, the election shall be made by the township executive with the approval of the township legislative body. If

situated in a school city or town corporation, the election shall be made by the school board of the municipality.
(b) The local school corporation receiving the property or assets is responsible for the payment of the lawful debts and liabilities of the corporation. For the purpose of raising funds to pay the debts and liabilities, the township executive, with the concurrence and sanction of the township legislative body, or the city or town school board, as the case may be, is authorized and empowered to issue and sell bonds of the school township, school city, or school town. The debt created by the bonds, together with all other indebtedness of the school corporation, may not exceed two percent (2%) of the adjusted value of the taxable property within the school corporation as determined under IC 36-1-15. If the building or property of the corporation vested in the school corporation is suitable for instructing students of the township in the arts of agriculture, domestic science, or physical or practical mental culture, and in which to hold school or civic entertainments or be used for township, town, or city purposes, then the township executive, with the concurrence and sanction of the township, city, or town legislative body, as the case may be, is authorized and empowered to issue and sell bonds of the civil township, city, or town, as the case may be, and apply the proceeds to the payment of the debts and liabilities of the corporation. The proceeds of the bonds, together with all other indebtedness of the civil township, city, or town, may not exceed two percent (2%) of the adjusted value of the taxable property within the civil township, city, or town, as determined under IC 36-1-15. If the county receives the property, it is authorized to issue its general obligation bonds to pay the debts and liabilities as general obligation bonds of counties are issued under the general law. Unless the school and civil townships and school and civil cities and towns can liquidate the debts and liabilities without violating Article 13, Section 1 of the Constitution of the State of Indiana and IC 36-1-15, they shall elect to refuse to accept the property. Unless the county can liquidate the debts and liabilities without violating the constitutional provision, it shall elect to refuse the property. If a civil township, city, or town uses its funds or the proceeds of the sale of its bonds to liquidate the debts and liabilities, it shall have an interest in the property in the proportion the funds expended by it bear to the funds expended by the school township, school city, or school town.
(c) Any bonds issued under this chapter shall be payable in not more than twenty (20) years after the date of their issuance. The municipal corporation issuing the bonds shall annually levy a tax on all of the taxable property within the municipal corporation in an amount sufficient to pay the interest on and the principal of such bonds as they mature. The bonds may mature and be payable either semiannually or annually. Notice of sale of the bonds shall be published once each week for two (2) weeks in a newspaper published in the municipal corporation issuing the bonds, or in a newspaper published in the county seat of the county in which the municipal corporation is located. Additional notices may be

published.
(d) If the corporation ceases to exist or winds up its affairs without its board of trustees or directors finding that it is no longer possible for the corporation to operate the university, college, or institution of learning as a postsecondary educational institution, this shall have the same effect as such a finding.
(Formerly: Acts 1909, c.52, s.7; Acts 1949, c.147, s.1; Acts 1951, c.78, s.1.) As amended by P.L.8-1987, SEC.74; P.L.8-1989, SEC.83; P.L.1-1993, SEC.192; P.L.6-1997, SEC.196; P.L.246-2005, SEC.208; P.L.2-2007, SEC.316.

IC 23-13-5-9
Certificate regarding assignment of shares
Sec. 9. Whenever this chapter shall have been accepted by a vote of the stockholders, as provided in section 3 of this chapter, and not less than two-thirds (2/3) of all outstanding stock of the corporation shall have been assigned and turned over to the directors or trustees for the corporation, or directly to the corporation, then a certificate containing a copy of the resolutions or other proceedings and votes in said matter had and done at such stockholders' meeting, and also stating that such two-thirds (2/3) of all such stock has been so duly assigned and turned over, signed by the president of the directors or other chief executive officer of such corporation, and attested by the secretary thereof and the corporate seal of such institution attached thereto, shall be filed with the secretary of state for the state of Indiana, and thereupon, the same shall be taken and deemed as an amendment to and part and parcel of the charter of such institution, but such charter shall not be taken or deemed as altered or amended in any other respect than as specified in such resolution or votes.
(Formerly: Acts 1909, c.52, s.8.) As amended by P.L.34-1987, SEC.349.

IC 23-13-5-10
Presumption of assignment
Sec. 10. After one (1) year from the date of any such stockholders' meeting, all stockholders shall be conclusively presumed to have assented to the action thereof and to have assigned their stock to said directors or trustees accordingly, unless, within such year, they shall have filed their respective petitions as provided for the valuation and sale of their stock. After one (1) year from the entry of any decree of court hereinbefore provided for, no appeal shall lie therefrom.
(Formerly: Acts 1909, c.52, s.9.)



CHAPTER 6. MANAGEMENT OF EDUCATIONAL INSTITUTIONS BY CHURCH OR ECCLESIASTICAL BODIES

IC 23-13-6-2
Articles of association; contents
Sec. 2. In all cases of corporations organized after April 9, 1907, desiring to accept the provisions of this chapter, the corporation shall, in its articles of association, specifically set forth the number of the trustees or other members of its governing or administrative board, the manner of their election, their powers, and the system adopted for administering their respective funds.
(Formerly: Acts 1907, c.79, s.2.) As amended by P.L.34-1987, SEC.351.

IC 23-13-6-3
Existing corporations; procedure for accepting provisions of chapter; exception
Sec. 3. All corporations created before April 9, 1907, and existing on April 9, 1907, desiring to accept the provisions of this chapter, may do so in the manner following, that is to say: The board of trustees, or the joint board of trustees and visitors, or other governing body of such institution, shall adopt a resolution specifying the number of trustees, or other officers, who shall constitute the governing body thereof, the manner of their election, their powers, and the system adopted for administering the respective funds of such institutions. After such resolution shall have been adopted by said governing body, the same shall be submitted to each conference, synod, presbytery, or other church or ecclesiastical body and society

of alumni, if any, theretofore authorized to elect any or all of the members of such governing body. Each such conference, synod, presbytery, or other church or ecclesiastical body and society of alumni, shall, by formal resolution, either confirm or reject such resolution, and shall transmit such action, certified to by the presiding officer and secretary thereof, to the president of such board of trustees or other governing body. In the event each and all of said conferences, synods, presbyteries, or other church or ecclesiastical body and society of alumni theretofore entitled to elect any of the members of such board of trustees or other governing body of such institution shall have adopted such resolution confirming the original action of such board of trustees or such joint board of trustees and visitors, or other governing body of the institution, the president thereof shall transmit to the secretary of state for the state of Indiana, a copy of the original resolutions of such board of trustees or joint board of trustees and visitors of said institution, and also a copy of the resolution adopted by each of said conferences, synods, presbyteries, or other church or ecclesiastical body and society of alumni confirming such action, if any, duly certified under his hand as such president and duly attested by the signature of the secretary of such governing body and the corporate seal of such institution attached thereto, which certificate shall also certify that no church or ecclesiastical body or society of the alumni other than those shown to have confirmed such resolution of the board of trustees or other governing body were heretofore entitled or accustomed to elect any members of such governing board. Upon the filing of such resolution with the secretary of state for the state of Indiana, it shall be taken and deemed as an amendment to and part and parcel of the charter of such institution. But said charter shall not be taken or deemed as altered or amended in any other respect than as specified in such resolution. Thereupon said secretary of state for the state of Indiana shall issue his certificate under the great seal of the state of Indiana, certifying that a copy of such resolution has been lodged in his office, and that the same constitutes such amendment to the charter of such institution. Provided, nothing in this chapter shall be construed as applying to any educational institution in this state receiving state aid.
(Formerly: Acts 1907, c.79, s.3.) As amended by P.L.34-1987, SEC.352.



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. SPECIAL PROVISIONS RELATING TO EDUCATIONAL TRUSTEES



CHAPTER 10. ALUMNI TRUSTEES

IC 23-13-10-2
Addition or reduction in number of trustees
Sec. 2. Any existing board of trustees of any such institution, university or college may add to or diminish the number of trustees thereof: Provided, The minimum number of such trustees shall be seven (7) and the maximum number twenty-five (25), said reduction or addition to be determined by a two-thirds (2/3) vote of the trustees.
(Formerly: Acts 1897, c.125, s.2.)

IC 23-13-10-3
Existing institutions; accepting provisions of chapter
Sec. 3. Whenever the board of trustees of any such institution, university, or college, incorporated under any law of the state of Indiana, which has been pursuing the purposes of its charter since March 6, 1892, shall file with the secretary of state a resolution, duly adopted by such board, signifying formal acceptance of the provisions of this chapter, the same shall be taken and held as part of the original charter of such institution, university, or college.
(Formerly: Acts 1897, c.125, s.3.) As amended by P.L.34-1987, SEC.353.



CHAPTER 11. MERGER, CONSOLIDATION, AND USE OF ASSUMED COMMON NAMES

IC 23-13-11-2
Merger and consolidation of common stock or other evidence of property
Sec. 2. Said boards of trustees shall have power and are hereby authorized to merge and consolidate their stock or other means, into one (1) common stock, whether the same shall consist of real estate, moneys, bonds, bills, notes, mortgages or other evidences of property or debts, upon such terms as may be mutually agreed upon.
(Formerly: Acts 1855, c.89, s.2.)

IC 23-13-11-3
Recording resolution causing change of name
Sec. 3. It shall be the duty of such boards of trustees to cause a copy of the resolutions changing their name and consolidating their property, as above prescribed, to be recorded in the office of the clerk of the circuit court of the county in which such high school, academy, college or university may be located, and a duplicate thereof with the secretary of state.
(Formerly: Acts 1855, c.89, s.3.)

IC 23-13-11-4
Effect of change
Sec. 4. The change of name and the consolidation of property, as provided in this chapter, shall not be so construed as to deprive such board or boards of trustees of any of the powers and franchises granted in the original act or acts of incorporation, or amendments thereto, nor shall any thing contained in this chapter be so construed as to prevent any such board or boards of trustees so changing their name or names, for all the rights and liabilities which may have accrued previous to changing their name and consolidating their property.
(Formerly: Acts 1855, c.89, s.4.) As amended by P.L.34-1987, SEC.355.



CHAPTER 12. BORROWING BY EDUCATIONAL INSTITUTIONS

IC 23-13-12-2
Increase or diminution in number of directors or trustees
Sec. 2. Any such corporation may, by a vote of a majority of the board of trustees or directors, or by a vote of the stockholders at any general meeting, if it be a stock corporation, either increase or diminish the number of directors or trustees of such corporation, so that they shall not be less than five (5) nor more than twenty-one (21).
(Formerly: Acts 1855, c.60, s.2.)



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. ACQUIRING, HOLDING, AND DISPOSING OF REAL ESTATE



CHAPTER 16. HOLDING OF EXCESS PROPERTY LEGALIZED

IC 23-13-16-3
Procedure to remove limitations in charter
Sec. 3. (a) Any university or college described in section 2 of this chapter desiring to amend its charter so as to remove the limitations upon the amount of property ownership as referred to in section 2 of this chapter and desiring to accept this chapter may do so by the adoption by its board of directors or board of trustees of a resolution to that effect and by filing proof of such adoption, verified by at least a majority of the board, in the office of the secretary of state.
(b) The charter shall be deemed amended to remove such limitations as of the date when such proof is filed in the office of the secretary of state.
(Formerly: Acts 1941, c.62, s.3.) As amended by P.L.34-1987, SEC.360; P.L.1-1989, SEC.48.

IC 23-13-16-4
Amendment of charter provisions relating to number of trustees or directors; procedure
Sec. 4. Any university or college organized before July 8, 1941, under the laws of this state, whether by special law or under general laws, whose charter, whether by virtue of the special law creating such university or college or by virtue of general laws whose provisions have been accepted by it, contains provisions concerning the appointment and number of the board of trustees or board of directors of such university or college may have and is hereby given the right to amend its charter in respect to the number of persons on its board of trustees or board of directors by the adoption of a resolution passed by a majority vote of its board to that effect, and by

filing proof of such adoption, verified by at least a majority of its directors and sworn to before a notary public or other officer authorized by law to administer oaths, in the office of the secretary of state of Indiana. Said charter shall be deemed to be amended as of the date when such proof is filed in the office of the secretary of state; provided, however, that the provision of this section shall not apply to any state college or university.
(Formerly: Acts 1941, c.62, s.4; Acts 1947, c.30, s.1.) As amended by P.L.34-1987, SEC.361.



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. WABASH COLLEGE

IC 23-13-19-2
Board of trustees; members; elections; alumni trustees
Sec. 2. The board of trustees of Wabash College shall consist of twenty-one (21) members, one (1) of whom shall be the president of the college, and whose term of office as trustee shall be of equal duration with his incumbency of the presidency of the college. The other twenty (20) members shall be elected for a term of four (4) years, in classes of five (5) each year, as the successors of the trustees whose terms of office will expire in that year. A trustee may succeed himself in office. All of such elections shall be by a majority vote of the trustees in office present and voting at the election

meeting. However, two (2) trustees in each even-numbered year and one (1) trustee in each odd-numbered year shall be chosen by the alumni of the college by the process provided in section 3 of this chapter and shall be known as "alumni trustees".
(Formerly: Acts 1834, c.18, s.2; Acts 1851, c.102, s.5; Acts 1901, c.19, s.1,2; Acts 1933, c.197, s.1; Acts 1973, P.L.337, SEC.1; Acts 1978, P.L.153, SEC.1.) As added by Acts 1982, P.L.146, SEC.3.

IC 23-13-19-3
Selection of alumni trustees
Sec. 3. (a) The alumni trustees shall be selected as provided in this section.
(b) At the annual meeting of the alumni association of Wabash College, a committee of canvassers consisting of three (3) alumni, at least one (1) of whom shall be a resident of Montgomery County, Indiana, shall be elected to serve for the ensuing year and until their successors are elected. At the first meeting of the board of directors of the National Association of Wabash Men in the calendar year that the alumni trustees or trustees are to be elected, the board shall nominate at least four (4) persons in even-numbered years and at least three (3) persons in odd-numered years, all of such persons to be alumni of the college, as its choice of candidates for the position or positions of alumni trustee to be voted for by the alumni in the election.
(c) On the fourth Tuesday of February in each year, the registrar shall mail from Crawfordsville, Indiana, to each alumnus of the college a ballot which lists the names of the candidates selected by the board of directors of the National Association of Wabash Men, along with spaces for two (2) "write-in" candidates in even-numbered years and a space for a "write-in" candidate in odd-numbered years. The ballot shall also contain information and instructions concerning the time and manner of voting. Each alumnus is entitled to vote for two (2) candidates in even-numbered years, and for one (1) candidate in odd-numbered years. Each alumnus, having designated on his ballot his two (2) choices or his one (1) choice for the positions or position of alumni trustee, as the case may be, shall sign this ballot and mail it to the committee of canvassers in care of the registrar's office, Wabash College, Crawfordsville, Indiana. On the fourth Tuesday of April in each year, the ballots shall be opened and canvassed by the committee of canvassers. Within three (3) days thereafter the committee shall certify to the secretary of the board of trustees the names of the two (2) candidates in even-numbered years and the name of the one (1) candidate in odd-numbered years, receiving the highest number of votes. At its next meeting following the fourth Tuesday in April of each year, the board of trustees shall elect to its membership the two (2) candidates or the one (1) candidate, as the case may be, whose names or name has been so certified to the board's secretary by the committee of canvassers.
(d) If, in any year, for any cause, the alumni fail to select the alumni trustee or trustees as provided in this section, the board of

trustees shall elect, by a majority vote of the trustees in office present and voting at the election meeting, two (2) alumni in even-numbered years or one (1) alumnus in odd-numbered years, as the case may be, to serve as alumni trustees of Wabash College. Subject to the provisions of this chapter, the trustees shall, by a majority vote of their number present and voting at the time of such election, elect successor trustees in the event of the death or resignation of any of their number. Any vacancies so filled shall be for the unexpired term of the trustee whose death or resignation has caused such vacancy.
(e) The word "alumnus," as used throughout this section, means any person holding a degree in a course from the college and any person who has been in residence at the college one (1) year or more. The word "alumnus" does not include any person actively on the rolls of the college as an undergraduate at the time of any annual election of trustees, or any person without a degree who entered the college with a class which has not yet graduated at the time of any annual election.
(Formerly: Acts 1834, c.18, s.2; Acts 1851, c.102, s.5; Acts 1901, c.19, s.1,2; Acts 1933, c.197, s.1; Acts 1973, P.L.337, SEC.1; Acts 1978, P.L.153, SEC.1.) As added by Acts 1982, P.L.146, SEC.3.



CHAPTER 20. UNIVERSITY OF EVANSVILLE

IC 23-13-20-2
Objects of corporation
Sec. 2. The objects of the corporation are to promote the general interests of education, and to qualify men and women to engage in the employments and professions of society and to discharge honorably and usefully the various duties of life. The profession of a particular religious faith shall not be required of a person who becomes a student.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-3
Location of university
Sec. 3. The university shall be located at or near the city of Evansville, Vanderburgh County, Indiana.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-4
Board of trustees; members; amendment of charter; bylaws
Sec. 4. (a) The university has forty-one (41) trustees.
(b) The board of trustees consists of the following members:
(1) Twenty-four (24) members elected at large by the members of the board of trustees. (2) Six (6) members elected by the South Indiana Conference of The United Methodist Church.
(3) Three (3) members elected by the Alumni Association of the university.
(4) Three (3) members elected by the members of the freshman, sophomore, junior, and senior classes of the university, voting jointly.
(5) Three (3) members elected by the North Indiana Conference of The United Methodist Church.
(6) The Bishop of the Indiana Area of The United Methodist Church, who serves as an ex officio member.
(7) The president of the university, who serves as an ex officio member.
(c) A trustee serves a term of three (3) years and until the trustee's successor is elected and qualified.
(d) The university may amend its charter concerning the following:
(1) The number of persons on its board of trustees.
(2) The structure, composition, and organization of its board of trustees.
(3) The authority and procedure for and the manner of electing or appointing members of the board of trustees.
(e) The university may amend its charter under subsection (d) by:
(1) the adoption of a resolution by a majority vote of its board of trustees; and
(2) filing proof of the adoption, verified by at least a majority of the board of trustees, and sworn to before a person authorized to administer oaths, in the office of the secretary of state.
(f) The charter is amended as of the date the required proof is filed in the office of the secretary of state.
(g) Except as provided in this chapter, the bylaws adopted by the board of trustees may prescribe the following:
(1) The qualifications required for members of the board.
(2) The manner of election of the members of the board.
(3) The terms of the members of the board.
(4) The duties and powers of the board.
(5) The manner of conducting the business of the board.
(6) The time and place for conducting meetings of the board.
(7) The manner for filling vacancies on the board.
(8) The method and procedure for altering the current number of members of the board.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-5
Board of trustees; officers; bonds; quorum; majority rule
Sec. 5. (a) The trustees shall elect the following officers:
(1) A chairman.
(2) One (1) or more vice chairmen.
(3) A secretary. (4) A treasurer.
(5) The assistant secretaries, assistant treasurers, and other officers provided for in the bylaws.
(b) The treasurer and all assistant treasurers shall give a bond in the penal sum and with securities approved by the trustees before entering upon the duties of office.
(c) Fourteen (14) trustees constitute a quorum for the transaction of all official business. The majority of the members present at a meeting determine the action of the board.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-6
Board of trustees; election of president and instructors; courses; tuition; ex officio and faculty members
Sec. 6. (a) The board of trustees has full power to elect in the manner and for the time it deems expedient, a president of the university, together with the professors and instructors necessary to form an efficient faculty for the instruction of the various courses taught. The courses shall be arranged and determined by the trustees in conjunction with the faculty and the university senate.
(b) A professor or instructor may not be elected by the board of trustees except upon nomination of the president of the university. The trustees and faculty shall fix the rate of tuition and fees to be paid by the students.
(c) The ex officio members of the board of trustees have the rights, privileges, and duties of the elected trustees, including the right to vote. Except for the president of the university, a member of the board may not be a member of the faculty. If an elected member of the board becomes a member of the faculty, the member is removed from the board. The vacancy shall be filled by the board of trustees until the next regular election.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-7
Meetings; notice of special meetings; removal of trustee
Sec. 7. (a) The board of trustees shall meet each May or June in the city of Evansville on a date determined by the board. The president of the university, the chairman of the board of trustees, the faculty of the university, any five (5) of the trustees, or the executive committee appointed by the board may call a special meeting of the board. Ten (10) days written notice of a special meeting must be mailed to each member of the board of trustees at the member's last known address.
(b) A working majority of the board of trustees may, at any time, for good cause, declare a vacancy on the board due to lack of interest or otherwise by a member, and appoint a successor. The retired member shall receive notice of the removal by mail sent to the last known address of the member. The trustee appointed to fill the vacancy serves until the next election by the appointing authority.
As added by P.L.1-1989, SEC.49. Amended by P.L.3-1989, SEC.139.
IC 23-13-20-8
Application of funds; donations, devises, and bequests
Sec. 8. The board of trustees shall faithfully apply all funds collected by the board according to its best judgment, in the erection of suitable buildings, purchase of equipment, care of buildings and grounds, the purchase of real and personal property, and in payment of salaries to instructors, officers, and agents. The trustees may receive for and on behalf of the university, donations, devises, and bequests made either generally for the benefit of the university or for purposes in harmony with the objects of the university.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-9
Patronage of United Methodist Church
Sec. 9. The university is under the patronage of the Indiana Area of The United Methodist Church and is entitled to all the privileges and benefits accruing from time to time to institutions of The United Methodist Church from patronizing conferences.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-10
John C. Moore building
Sec. 10. A major building on the campus of the university must bear the name of John C. Moore to honor and perpetuate the memory of the founder of Moores Hill College.
As added by P.L.1-1989, SEC.49.






ARTICLE 14. CEMETERY ASSOCIATIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. REPEALED



CHAPTER 21. REPEALED



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. REPEALED



CHAPTER 25. REPEALED



CHAPTER 26. REPEALED



CHAPTER 27. REPEALED



CHAPTER 28. REPEALED



CHAPTER 29. REPEALED



CHAPTER 30. REPEALED



CHAPTER 31. CREMATION

IC 23-14-31-2
"Authorizing agent" defined
Sec. 2. As used in this chapter, "authorizing agent" means a person legally entitled to order the cremation and final disposition of specific human remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-3
"Board" defined
Sec. 3. As used in this chapter, "board" means the state board of funeral and cemetery service established by IC 25-15-9-1.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-4
"Body part" defined
Sec. 4. As used in this chapter, "body part" means:
(1) a limb or other part of the human anatomy that is removed for medical purposes, treatment, surgery, biopsy, autopsy, or medical research; or
(2) a human body or a portion of a human body that has been donated to science for medical research purposes.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-5
"Burial transit permit" defined
Sec. 5. As used in this chapter, "burial transit permit" means a permit for the transportation and disposition of a dead human body required under IC 16-37-3-10 or IC 16-37-3-12.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-6
"Casket" defined
Sec. 6. As used in this chapter, "casket" means a rigid enclosure

that:
(1) is made of wood, metal, or other material;
(2) is ornamented;
(3) has a fixed or nonfixed inner lining; and
(4) is designed to encase human remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-7
"Cremated remains" defined
Sec. 7. As used in this chapter, "cremated remains" means all human remains recovered after the completion of the cremation of a human body or body part, including the residue of any foreign materials, nonmetallic casket material, dental work, or eyeglasses that were cremated with the human remains but excluding any prosthetic or medical device.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-8
"Cremation" defined
Sec. 8. As used in this chapter, "cremation" means the incineration of the body of a deceased person or a body part of a nondeceased person and the mechanical or manual reduction of identifiable bone fragments to unidentifiable bone fragments.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-9
"Cremation chamber" defined
Sec. 9. As used in this chapter, "cremation chamber" means the enclosed space where the cremation takes place.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-10
"Cremation room" defined
Sec. 10. As used in this chapter, "cremation room" means the room where the cremation chamber is located.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-11
"Crematory" defined
Sec. 11. As used in this chapter, "crematory" means a building or structure, including a holding facility where human remains are or are intended to be cremated.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-12
"Crematory authority" defined
Sec. 12. As used in this chapter, "crematory authority" means the legal entity or the entity's authorized representative that is registered by the board to operate a crematory and to perform cremations.
As added by P.L.231-1995, SEC.2.
IC 23-14-31-13
"Disposition" defined
Sec. 13. As used in this chapter, "disposition" means the cremation or other disposition of a dead human body or a part of a dead human body.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-14
"Funeral home" defined
Sec. 14. As used in this chapter, "funeral home" means a place that is licensed under IC 25-15 where:
(1) human remains are prepared for a funeral or disposition;
(2) human remains are held for disposition; and
(3) funerals are conducted or provided.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-15
"Holding facility" defined
Sec. 15. As used in this chapter, "holding facility" means an area that:
(1) is designated for the retention of human remains before cremation, including a cremation room;
(2) complies with all applicable public health laws; and
(3) preserves the health and safety of the crematory authority personnel.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-16
"Human remains" defined
Sec. 16. As used in this chapter, "human remains" means the body or a part of the body of an individual, including human remains that have been cremated.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-17
"Niche" defined
Sec. 17. As used in this chapter, "niche" means a space in a columbarium that is used or intended to be used for the interment of cremated human remains of one (1) or more deceased individuals.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-18
"Scattering" defined
Sec. 18. As used in this chapter, "scattering" means the final disposition of cremated human remains under section 44(a)(3) of this chapter.
As added by P.L.231-1995, SEC.2. Amended by P.L.173-1996, SEC.1.

IC 23-14-31-19 "Scattering area" defined
Sec. 19. As used in this chapter, "scattering area" means a designated area on dedicated cemetery property where cremated remains that have been removed from their container can be mixed with or placed on top of the soil or ground cover.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-20
"Temporary container" defined
Sec. 20. As used in this chapter, "temporary container" means a receptacle:
(1) for cremated remains;
(2) that is composed of cardboard, plastic, or similar material;
(3) that can be secured to prevent leakage or spillage of the cremated remains or the entrance of foreign material; and
(4) that is a single container of sufficient size to hold the cremated remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-21
"Urn" defined
Sec. 21. As used in this chapter, "urn" means a receptacle designed to encase cremated remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-22
Operating crematories; registration application
Sec. 22. (a) A person, a corporation, a limited liability company, a partnership, or any other business entity that is registered under this section may erect, maintain, and operate a crematory.
(b) To register to erect, maintain, or operate a crematory, an applicant must complete an application for registration as a crematory authority on a form furnished by the board that contains the following information:
(1) The name and address of the applicant as follows:
(A) If the applicant is an individual, the full name and address, including both residential and business addresses, of the applicant.
(B) If the applicant is a partnership, the full name and address of each partner.
(C) If the applicant is a limited liability company, the full name and address of each manager and member.
(D) If the applicant is a corporation, the name and address of each officer, director, and shareholder holding at least twenty-five percent (25%) of the corporation's stock.
(2) The address and location of the crematory.
(3) Any other information the board may reasonably require.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-23 Licenses and permits; construction of crematories
Sec. 23. (a) A crematory shall obtain all necessary licenses and permits from appropriate local, state, or federal agencies.
(b) A crematory may be constructed on or adjacent to a cemetery, a funeral home, or another location if allowed by local zoning ordinances.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-24
Annual report
Sec. 24. (a) Each crematory authority shall file an annual report with the board. The report must include any changes in the information required under section 22 of this chapter or a statement indicating that no changes have occurred.
(b) Except as provided in subsection (c), the annual report must be filed not later than ninety (90) days after the end of the fiscal year of the crematory authority.
(c) If the fiscal year of a crematory authority is not the calendar year, the crematory authority shall file the annual report within seventy-five (75) days after the end of the crematory authority's fiscal year.
(d) If a crematory authority files a written request for an extension and demonstrates good cause for the extension, the board shall grant an extension of not more than sixty (60) days for filing the annual report.
(e) If a crematory authority fails to submit an annual report to the board within the time specified in subsection (c) or (d), the board may take any of the actions allowed by IC 25-15-9.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-25
Inspection of records
Sec. 25. Upon reasonable notice, the board may inspect all records relating to the registration and annual report of the crematory authority required to be filed under this chapter.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-26
Priority among persons having right to serve as authorizing agent; persons who may not serve; disputes
Sec. 26. (a) Except as provided in subsection (c), the following persons, in the priority listed, have the right to serve as an authorizing agent:
(1) A person:
(A) granted the authority to serve in a funeral planning declaration executed by the decedent under IC 29-2-19; or
(B) named in a United States Department of Defense form "Record of Emergency Data" (DD Form 93) or a successor form adopted by the United States Department of Defense, if the decedent died while serving in any branch of the

United States Armed Forces (as defined in 10 U.S.C. 1481) and completed the form.
(2) An individual specifically granted the authority to serve in a power of attorney or a health care power of attorney executed by the decedent under IC 30-5-5-16.
(3) The individual who was the spouse of the decedent at the time of the decedent's death, except when:
(A) a petition to dissolve the marriage or for legal separation of the decedent and spouse is pending with a court at the time of the decedent's death, unless a court finds that the decedent and spouse were reconciled before the decedent's death; or
(B) a court determines the decedent and spouse were physically and emotionally separated at the time of death and the separation was for an extended time that clearly demonstrates an absence of due affection, trust, and regard for the decedent.
(4) The decedent's surviving adult child or, if more than one (1) adult child is surviving, the majority of the adult children. However, less than half of the surviving adult children have the rights under this subdivision if the adult children have used reasonable efforts to notify the other surviving adult children of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the surviving adult children.
(5) The decedent's surviving parent or parents. If one (1) of the parents is absent, the parent who is present has authority under this subdivision if the parent who is present has used reasonable efforts to notify the absent parent.
(6) The decedent's surviving sibling or, if more than one (1) sibling is surviving, the majority of the surviving siblings. However, less than half of the surviving siblings have the rights under this subdivision if the siblings have used reasonable efforts to notify the other surviving siblings of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the surviving siblings.
(7) The individual in the next degree of kinship under IC 29-1-2-1 to inherit the estate of the decedent or, if more than one (1) individual of the same degree is surviving, the majority of those who are of the same degree. However, less than half of the individuals who are of the same degree of kinship have the rights under this subdivision if they have used reasonable efforts to notify the other individuals who are of the same degree of kinship of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the individuals who are of the same degree of kinship.
(8) If none of the persons described in subdivisions (1) through (7) are available, any other person willing to act and arrange for the final disposition of the decedent's remains, including a funeral home that: (A) has a valid prepaid funeral plan executed under IC 30-2-13 that makes arrangements for the disposition of the decedent's remains; and
(B) attests in writing that a good faith effort has been made to contact any living individuals described in subdivisions (1) through (7).
(9) In the case of an indigent or other individual whose final disposition is the responsibility of the state or township, the following may serve as the authorizing agent:
(A) If none of the persons identified in subdivisions (1) through (8) are available:
(i) a public administrator, including a responsible township trustee or the trustee's designee; or
(ii) the coroner.
(B) A state appointed guardian.
However, an indigent decedent may not be cremated if a surviving family member objects to the cremation or if cremation would be contrary to the religious practices of the deceased individual as expressed by the individual or the individual's family.
(10) In the absence of any person under subdivisions (1) through (9), any person willing to assume the responsibility as the authorizing agent, as specified in this article.
(b) When a body part of a nondeceased individual is to be cremated, a representative of the institution that has arranged with the crematory authority to cremate the body part may serve as the authorizing agent.
(c) If:
(1) the death of the decedent appears to have been the result of:
(A) murder (IC 35-42-1-1);
(B) voluntary manslaughter (IC 35-42-1-3); or
(C) another criminal act, if the death does not result from the operation of a vehicle; and
(2) the coroner, in consultation with the law enforcement agency investigating the death of the decedent, determines that there is a reasonable suspicion that a person described in subsection (a) committed the offense;
the person referred to in subdivision (2) may not serve as the authorizing agent.
(d) The coroner, in consultation with the law enforcement agency investigating the death of the decedent, shall inform the crematory authority of the determination referred to in subsection (c)(2).
(e) If a person vested with a right under subsection (a) does not exercise that right not later than seventy-two (72) hours after the person receives notification of the death of the decedent, the person forfeits the person's right to determine the final disposition of the decedent's remains, and the right to determine final disposition passes to the next person described in subsection (a).
(f) A crematory authority owner has the right to rely, in good faith, on the representations of a person listed in subsection (a) that

any other individuals of the same degree of kinship have been notified of the final disposition instructions.
(g) If there is a dispute concerning the disposition of a decedent's remains, a crematory authority is not liable for refusing to accept the remains of the decedent until the crematory authority receives:
(1) a court order; or
(2) a written agreement signed by the disputing parties;
that determines the final disposition of the decedent's remains. If a crematory authority agrees to shelter the remains of the decedent while the parties are in dispute, the crematory authority may collect any applicable fees for storing the remains, including legal fees that are incurred.
(h) Any cause of action filed under this section must be filed in the probate court in the county where the decedent resided, unless the decedent was not a resident of Indiana.
(i) A spouse seeking a judicial determination under subsection (a)(3)(A) that the decedent and spouse were reconciled before the decedent's death may petition the court having jurisdiction over the dissolution or separation proceeding to make this determination by filing the petition under the same cause number as the dissolution or separation proceeding. A spouse who files a petition under this subsection is not required to pay a filing fee.
As added by P.L.231-1995, SEC.2. Amended by P.L.102-2007, SEC.1; P.L.143-2009, SEC.5; P.L.101-2010, SEC.1; P.L.34-2011, SEC.1; P.L.6-2012, SEC.161.

IC 23-14-31-27
Authorization procedure; immunity from liability; exceptions
Sec. 27. (a) Except as provided in subsection (c), a crematory authority shall not cremate human remains until the authority has received the following:
(1) A cremation authorization form provided by the crematory authority, signed by an authorizing agent, containing the following information:
(A) The identity of the human remains and the time and date of death.
(B) The name of the funeral director who obtained the cremation authorization.
(C) The name of the authorizing agent and the relationship between the authorizing agent and the decedent.
(D) A statement by the authorizing agent that the authorizing agent:
(i) has the right to authorize the cremation of the decedent;
(ii) is not aware of any person who has a superior priority right to that of the authorizing agent; or
(iii) if the authorizing agent is aware that there is another person who has a superior priority right to that of the authorizing agent, a statement that the authorizing agent has made all reasonable efforts to contact the person, has been unable to contact the person, and has no reason to

believe that the person would object to the cremation of the decedent.
(E) Authorization for the crematory authority to cremate the human remains.
(F) A statement that the human remains do not contain a pacemaker or any other material or implant or radiation producing device that may be potentially hazardous or cause damage to the cremation chamber or the individual performing the cremation. The authorization form may state that the funeral director is not liable for damages caused by a pacemaker or other implanted device that was not disclosed to the funeral director or of which the funeral director could not reasonably be aware.
(G) The name of the funeral director authorized to receive the cremated remains from the crematory authority or, if the crematory is on cemetery property, the cemetery authorized to receive cremated remains.
(H) The manner in which final disposition of the cremated remains is to take place, if known. If the cremation authorization form does not specify final disposition in a grave, niche, or scattering area, the form may indicate that the cremated remains will be held by the crematory authority for not longer than thirty (30) days from the date of cremation before the remains are released. The form may indicate that the crematory authority shall return cremated remains that have not been disposed of within thirty (30) days to the funeral director or funeral home of record who shall hold them for not longer than sixty (60) days from the date of cremation before disposing of the cremated remains either as previously authorized or, if there is no authorization, in any legal manner. The funeral home has no liability for:
(i) disposing of cremated remains in any manner permitted by law if the remains have been held; or
(ii) holding the cremated remains;
in excess of the sixty (60) days permitted under this clause if the authorizing agent fails to claim the remains during the sixty (60) day period. The funeral home must first send written notice by certified mail return receipt requested to the authorizing agent explaining the intentions of the funeral home regarding the disposal of or holding of the cremated remains in order for the funeral home to be immune from liability under this clause.
(I) A statement confirming the identity of the valuables belonging to the decedent previously taken and being held by the funeral director or the funeral home.
(J) A statement prohibiting the crematory from selling nonorganic material recovered from the human remains.
(K) A statement that the authorizing agent has made specific arrangements for any viewing of the decedent before

cremation, or for a service with the decedent present before cremation. If a viewing or service is planned, the date and time of the viewing or service and whether the crematory authority is authorized to proceed with the cremation upon receipt of the human remains.
(L) The signature of the authorizing agent, attesting to the accuracy of all representations contained on the cremation authorization form.
(2) A completed and executed burial transit permit provided by the local health officer to the funeral director indicating that the human remains are to be cremated.
(3) A copy of:
(A) the completed and executed certificate of death; or
(B) a release for cremation by the coroner if an investigation of the circumstances of the deceased person's death came under the authority of the coroner, but the release does not constitute an authorization as required by this chapter.
(b) The cremation authorization form required under subsection (a)(1) must be signed by the funeral director who obtained the cremation authorization. The funeral director shall execute the cremation authorization form as a witness and is not responsible for the representations made by the authorizing agent unless the funeral director has actual knowledge of a false or inaccurate representation. The funeral director shall certify to the crematory that the human remains delivered to the crematory authority are the human remains identified by the authorizing agent on the cremation authorization form.
(c) Notwithstanding subsection (a)(3)(A), a death certificate is not required for the cremation of the remains of a person:
(1) who died in another state; and
(2) whose remains are transported to Indiana by:
(A) a licensed funeral director; or
(B) the agent of a licensed funeral director;
for the purpose of cremation at an Indiana crematory;
if the funeral director or funeral director's agent obtains the documents required for cremation by the state in which the death occurred. However, if final disposition of the human remains is to occur in Indiana, the provisions of subsection (a)(3)(A) shall apply.
As added by P.L.231-1995, SEC.2. Amended by P.L.174-1996, SEC.1; P.L.52-1997, SEC.5; P.L.169-2003, SEC.1.

IC 23-14-31-28
Delegation of authority; immunity for reliance on cremation authorization form
Sec. 28. (a) If the authorizing agent is not available to execute a cremation authorization form in person, the authorizing agent may delegate the authority to another person in writing, including a facsimile transmission, telegram, or other electronic transmission.
(b) A written delegation of authority of an authorizing agent must include: (1) the name, address, and relationship of the authorizing agent to the decedent; and
(2) the name and address of the person to whom authority is delegated.
(c) A person authorized under subsections (a) and (b) may serve as the authorizing agent and execute the cremation authorization form.
(d) A crematory authority is not liable for relying on a cremation authorization form executed in compliance with this section.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-29
Effect of signing cremation authorization form; responsibility for final disposition
Sec. 29. (a) Except for the information required under section 27(a)(1)(F) of this chapter, an authorizing agent who signs a cremation authorization form certifies that the facts on the cremation authorization form are true and that the authorizing agent has authority to order the cremation.
(b) An authorizing agent who signs a cremation authorization form is personally liable for damages resulting from authorizing the cremation.
(c) The authorizing agent is responsible for the final disposition of a decedent's cremated remains. The crematory authority may hold the cremated remains for not longer than the thirty (30) day period under section 45 of this chapter.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-30
Crematory authority; liability for cremation or disposition
Sec. 30. (a) Except as provided in section 36 of this chapter, a crematory authority may cremate human remains upon receipt of a cremation authorization form signed by an authorizing agent.
(b) In the absence of gross negligence or noncompliance with this chapter, a crematory authority is not liable for:
(1) cremating human remains according to an authorization; or
(2) releasing or disposing of the cremated remains according to an authorization form.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-31
Cancellation by authorizing agent and instructions for alternative disposition
Sec. 31. After an authorizing agent has executed a cremation authorization form, the authorizing agent may revoke the authorization and instruct the crematory authority to cancel the cremation and to release or deliver the human remains to another crematory authority or funeral home. The instructions must be provided to the crematory authority in writing. A crematory authority must comply with instructions given to the authority by an

authorizing agent under this section if the crematory authority receives the instructions before beginning the cremation of the human remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-32
Receipts provided by crematory authority
Sec. 32. (a) The crematory authority shall furnish a receipt to the funeral director or the funeral director's representative who delivers human remains to the crematory authority. The receipt must:
(1) be signed by both the crematory authority and the funeral director or the funeral director's representative who delivers the human remains; and
(2) contain the following information:
(A) The date and time of the delivery.
(B) The type of casket or alternative container that was delivered.
(C) The name of the person from whom the human remains were received and the name of the funeral home or other entity with whom the person is affiliated.
(D) The name of the person who received the human remains on behalf of the crematory authority.
(E) The name of the decedent.
(b) Upon the release of cremated remains, the crematory authority shall furnish a receipt to the person who receives the cremated remains from the crematory authority. The receipt must be signed by both the crematory authority and the person who receives the cremated remains and must contain the following information:
(1) The date and time of the release.
(2) The name of the person who received the cremated remains and the name of the funeral home, cemetery, or other entity with whom the person is affiliated.
(3) The name of the person who released the cremated remains on behalf of the crematory authority.
(4) The name of the decedent.
(c) The crematory authority shall retain a copy of each receipt under this section in the authority's permanent records.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-33
Crematory authority records
Sec. 33. (a) A crematory authority shall maintain at the authority's place of business a permanent record of each cremation that took place at the facility. The record must contain the name of the decedent and the date of the cremation.
(b) The crematory authority shall maintain a record of all cremated remains disposed of by the crematory authority under section 49 of this chapter.
As added by P.L.231-1995, SEC.2.
IC 23-14-31-34
Cemetery records
Sec. 34. Each cemetery shall maintain a record of all cremated remains:
(1) that are disposed of on the cemetery's property;
(2) that have been properly transferred to the cemetery; and
(3) for which the cemetery has issued a receipt acknowledging the transfer of the cremated remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-35
Casket requirements; acceptance of human remains
Sec. 35. (a) A crematory authority shall not require that human remains be placed in a casket before cremation or that human remains be cremated in a casket.
(b) A crematory authority shall not accept human remains unless the remains are delivered to the crematory authority in a casket or an alternative container. However, a crematory authority may not require that the human remains be delivered in a casket.
(c) A crematory authority shall not refuse to accept human remains for cremation because the human remains are not embalmed.
(d) A crematory authority shall not accept a casket or an alternative container if there is evidence of the leakage of body fluids.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-36
Time; human remains containing hazardous materials; exceptions
Sec. 36. (a) Except:
(1) when waived in writing by the city or county health officer where the death occurred; or
(2) as provided in subsection (d);
human remains shall not be cremated less than forty-eight (48) hours after the time of death as indicated on the medical certificate of death or the coroner's certificate.
(b) Except as provided in subsection (a), unless the crematory authority has received specific instructions to the contrary on the cremation authorization form, a crematory authority may schedule the actual cremation to be performed at the authority's convenience at any time after the human remains have been delivered to the crematory authority.
(c) A crematory authority shall not cremate human remains when the authority has actual knowledge that the human remains contain a pacemaker or other material or implant that may be potentially hazardous to the individual performing the cremation.
(d) The mandatory delay of forty-eight (48) hours imposed by subsection (a) does not apply to the cremation of the remains of a person:
(1) who died in another state; and
(2) whose remains are transported to Indiana by: (A) a licensed funeral director; or
(B) the agent of a licensed funeral director;
for the purpose of cremation at an Indiana crematory;
if the funeral director or funeral director's agent obtains the documents required for cremation by the state in which the death occurred.
As added by P.L.231-1995, SEC.2. Amended by P.L.52-1997, SEC.6.

IC 23-14-31-37
Use of holding facilities
Sec. 37. When a crematory authority is unable to or unauthorized to cremate human remains immediately upon taking custody of the remains, the crematory authority shall place the human remains in a holding facility.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-38
Destruction or cremation of casket or alternative container
Sec. 38. The casket or the alternative container containing the human remains must be cremated with the human remains or destroyed unless the crematory authority has notified the authorizing agent to the contrary on the cremation authorization form and obtained the written consent of the authorizing agent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-39
Simultaneous cremations
Sec. 39. (a) A crematory authority shall not perform the simultaneous cremation of the human remains of more than one (1) individual within the same cremation chamber unless it has obtained the prior written consent of the authorizing agents.
(b) Subsection (a) does not prevent the simultaneous cremation within the same cremation chamber of body parts delivered to the crematory authority from multiple sources, or the use of cremation equipment that contains more than one (1) cremation chamber.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-40
Removal of recoverable residue
Sec. 40. After each cremation, all the recoverable residue of the cremation process that it is practical to recover must be removed from the cremation chamber.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-41
Additional containers for cremated remains
Sec. 41. If all of the recovered cremated remains will not fit in the receptacle that has been selected, the remainder of the cremated remains must be placed in a separate, additional container and returned to the funeral home or funeral director for return to the

authorizing agent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-42
Shipment of cremated remains
Sec. 42. (a) Cremated remains may only be shipped by a method that has an internal tracing system that provides a receipt signed by the person accepting delivery.
(b) A crematory authority shall maintain an identification system that ensures that the authority can identify the human remains in the authority's possession throughout all phases of the cremation process.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-43
Responsibility for final disposition
Sec. 43. The authorizing agent is responsible for the decision concerning final disposition of the cremated remains in accordance with sections 44 and 45 of this chapter. The funeral director is not liable for an act of the authorizing agent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-44
Legal control and disposition; forms concerning disposal
Sec. 44. (a) Cremated remains may be retained by the person having legal control over the remains or may be disposed of in any of the following manners:
(1) Placing the remains in a grave, niche, or crypt.
(2) Scattering the remains in a scattering area.
(3) Disposing of the remains in any manner if:
(A) the remains are reduced to a particle size of one-eighth (1/8) inch or less; and
(B) the disposal is made on the property of a consenting owner, on uninhabited public land, or on a waterway.
(b) The state department of health shall adopt forms for recording the following information concerning the disposal of cremated human remains on the property of a consenting owner:
(1) The date and manner of the disposal of the remains.
(2) The legal description of the property where the remains were disposed of.
The owner of the property where the cremated remains were disposed of and the person having legal control over the remains shall attest to the accuracy of the information supplied on the forms. The owner of the property where the cremated remains were disposed of shall record the forms with the county recorder of the county in which the property is located and shall return the form and the burial transit permit described in IC 16-37-3, within ten (10) days after the remains are disposed of.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-45 Disposition of cremated remains where no instructions exist
Sec. 45. (a) After completion of the cremation process, if a crematory authority existing on cemetery property has not been instructed to arrange for the interment, entombment, inurnment, or scattering of the cremated remains, the crematory authority shall deliver the cremated remains to the funeral director of record not later than thirty (30) days after the date of cremation. The delivery may be made in person or by registered mail. After delivery of the cremated remains, the crematory authority is discharged from any legal obligation or liability concerning the disposition of the cremated remains.
(b) A funeral director may hold remains returned by a crematory authority for not longer than sixty (60) days from the date of cremation and may dispose of the remains as previously arranged, or if no arrangement has been made, at the end of sixty (60) days, in any legal manner.
(c) A funeral director and crematory authority shall observe religious practices or preferences specified by the authorizing agent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-46
Commingling of cremated remains
Sec. 46. Except with the express written permission of the authorizing agent, a person shall not do the following:
(1) Dispose of cremated remains in a manner or location that commingles the cremated remains with the cremated remains of another individual. This prohibition does not apply to the scattering of cremated remains at sea or in the air.
(2) Place the cremated remains of more than one (1) individual in the same temporary container or urn.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-47
Liability for cremation designated by authorization
Sec. 47. A crematory authority that has received an executed cremation authorization form and any additional documentation required under section 27 of this chapter is not liable for civil damages arising from the cremation of the human remains designated by the cremation authorization form if the cremation is performed in accordance with this chapter.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-48
Liability for nonacceptance or nonperformance
Sec. 48. (a) A crematory authority is not liable for civil damages for refusing to accept human remains or refusing to perform a cremation until the crematory authority receives a court order or other suitable confirmation that a dispute has been settled, if the authority:
(1) is aware of a dispute concerning the cremation of the human

remains;
(2) has a reasonable basis for questioning any of the representations made by the authorizing agent; or
(3) refuses to accept the human remains for any other lawful reason.
(b) A crematory authority is not required to accept human remains for cremation.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-49
Disputes concerning cremated remains; liability for refusing release
Sec. 49. (a) If a crematory authority is aware of a dispute concerning the release or disposition of cremated remains, the crematory authority shall release the remains to the funeral director or funeral home until the dispute has been resolved.
(b) A crematory authority is not liable for refusing to release or dispose of cremated remains in accordance with this section.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-50
Responsibility for prosthetic devices or valuables; resale of caskets or medical devices
Sec. 50. A crematory authority is not responsible or liable for prosthetic devices or valuables delivered to the crematory authority with or integral to human remains, unless the crematory authority has received written instructions under section 27(a)(1)(I) or 27(a)(1)(J) of this chapter. A crematory authority shall not resell caskets or prosthetic or medical devices obtained as a result of cremation or from cremated remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-51
Liability of cemeteries
Sec. 51. A cemetery is not liable for cremated remains that are dumped, scattered, or otherwise deposited at the cemetery in violation of this chapter if the action is taken without the cemetery's consent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-52
Violations; offenses
Sec. 52. (a) Except as provided in subsections (b), (c), and (d), a person that knowingly or intentionally violates this chapter commits a Class B misdemeanor.
(b) A person that knowingly or intentionally:
(1) performs a cremation without receipt of a cremation authorization form signed by an authorizing agent;
(2) signs a cremation authorization form that the individual knows contains false or incorrect information; or (3) violates a cremation procedure under sections 36 through 42 of this chapter;
commits a Class D felony.
(c) A crematory authority that knowingly represents to an authorizing agent or the agent's designee that a temporary container or urn contains the cremated remains of a specific decedent when the container or urn does not commits a Class D felony.
(d) A person:
(1) who:
(A) professes to the public to be a crematory authority; or
(B) operates a building or structure in Indiana as a crematory;
without being registered under section 22 of this chapter; or
(2) who fails to file an annual report required under section 24 of this chapter;
commits a Class A misdemeanor.
As added by P.L.231-1995, SEC.2. Amended by P.L.169-2003, SEC.2.

IC 23-14-31-53
Injunction actions
Sec. 53. If a crematory authority:
(1) refuses to file or neglects to file an annual report under section 24 of this chapter;
(2) fails to comply with the registration requirements under section 22 of this chapter; or
(3) refuses to comply with the record inspection requirements under section 25 of this chapter;
the board may maintain an action in the name of the state of Indiana to enjoin the crematory authority from performing cremations.
As added by P.L.231-1995, SEC.2.



CHAPTER 32. CURFEWS



CHAPTER 33. APPLICATION AND DEFINITIONS OF CEMETERY LAW

IC 23-14-33-2
Application of provisions
Sec. 2. The provisions of this chapter through IC 23-14-76 apply to all:
(1) cemeteries;
(2) community or public mausoleums;
(3) community or public garden crypts; and
(4) columbaria;
located within Indiana, except as otherwise provided in this chapter through IC 23-14-76.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-3
Rules of cemetery owner
Sec. 3. (a) Notwithstanding any provision of IC 23-14-33 through IC 23-14-76 to the contrary, but subject to subsection (b):
(1) a cemetery that is owned by:
(A) a church or other religious organization; or
(B) a fraternal beneficiary society; and
(2) all burial rights held in the cemetery;
are subject in all things to the rules and regulations of the owner of the cemetery that are enacted by the governing head or body of the cemetery.
(b) A cemetery described in subsection (a) is subject to all the provisions of this chapter through IC 23-14-76 that do not conflict with the rules or regulations of the cemetery owner.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-4
Application of definitions
Sec. 4. The definitions set forth in this chapter apply to this chapter through IC 23-14-76.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-5
"Burial"
Sec. 5. "Burial" means the opening and closing of a grave, grave space, burial space, crypt, or niche for purposes of:
(1) interment;
(2) entombment; or
(3) inurnment. As added by P.L.52-1997, SEC.7.

IC 23-14-33-6
"Burial right"
Sec. 6. "Burial right" means a right of interment, entombment, or inurnment granted by the owner of a cemetery and unless otherwise stated in the deed, certificate, or license given by the owner of the cemetery, is an easement for the specific purpose of burial.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-7
"Cemetery"
Sec. 7. "Cemetery" means any land or structure in Indiana that is:
(1) dedicated to; and
(2) used for, or intended to be used for;
the interment, entombment, or inurnment of human remains.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-8
"Cemetery owner" or "owner of a cemetery"
Sec. 8. "Cemetery owner" or "owner of a cemetery" means the person that:
(1) owns; or
(2) operates and conducts the business of;
a cemetery.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-9
"Cemetery purposes"
Sec. 9. "Cemetery purposes" means all things necessary for or incident or convenient to the establishment, maintenance, management, operation, improvement, and conduct of a cemetery, the preparation of cemetery property for interment, entombment, or inurnment and the interment, entombment, or inurnment of the human dead, and the care, preservation, and embellishment of cemetery property.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-10
"Columbarium"
Sec. 10. "Columbarium" means a structure or room or space in a building or structure used or intended to be used for the inurnment of cremated human remains.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-11
"Community columbarium"
Sec. 11. "Community columbarium" means a columbarium in which inurnment rights are or have been offered for sale to the general public. As added by P.L.52-1997, SEC.7.

IC 23-14-33-12
"Community garden crypt"
Sec. 12. "Community garden crypt" means a garden crypt in which entombment or inurnment rights are or have been offered for sale to the general public.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-13
"Community mausoleum"
Sec. 13. "Community mausoleum" means a mausoleum in which entombment or inurnment rights are or have been offered for sale to the general public.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-14
"Cremation"
Sec. 14. "Cremation" means:
(1) the incineration of:
(A) the body of a deceased individual; or
(B) a body part of a nondeceased individual; and
(2) the mechanical or manual reduction of identifiable bone fragments to unidentifiable bone fragments.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-15
"Crematory"
Sec. 15. "Crematory" means a building or structure, including a holding facility, within which the remains of deceased individuals:
(1) are; or
(2) are intended to be;
cremated.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-16
"Crypt"
Sec. 16. "Crypt" means a chamber in a mausoleum or garden crypt that is of sufficient size to entomb the uncremated remains of a deceased individual.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-17
"Disinterment"
Sec. 17. "Disinterment" means the recovery of human remains by exhumation, disentombment, or disinurnment. The term does not include:
(1) the raising and lowering of human remains to accommodate two (2) interments within a single grave: or
(2) the repositioning of human remains or the repositioning of

an outside burial container or vault that encroaches on an adjoining grave, grave space, or burial space.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-18
"Entombment"
Sec. 18. "Entombment" means any lawful disposition of the remains of a deceased individual in a mausoleum or garden crypt as provided by IC 23-14-54.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-19
"Financial institution"
Sec. 19. "Financial institution" means a state or national:
(1) bank;
(2) bank and trust company;
(3) trust company;
(4) savings bank; or
(5) savings association;
that maintains a principal place of business in Indiana and is qualified to serve as a trustee.
As added by P.L.52-1997, SEC.7. Amended by P.L.79-1998, SEC.25.

IC 23-14-33-20
"Garden crypt"
Sec. 20. (a) "Garden crypt" means a structure or building that is:
(1) used; or
(2) intended to be used;
for the entombment or inurnment of human remains in crypts, vaults, or niches, in which entombment or inurnment is done from the exterior of the structure or building.
(b) The term includes a columbarium within a garden crypt.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-21
"Human remains" or "remains"
Sec. 21. (a) "Human remains" or "remains" means the body of a deceased individual.
(b) The term includes:
(1) the body in any stage of decomposition; and
(2) cremated remains.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-22
"Interment"
Sec. 22. "Interment" means any lawful disposition in the earth of the remains of a deceased individual as provided by IC 23-14-54.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-23 "Inurnment"
Sec. 23. "Inurnment" means any lawful disposition of the cremated remains of a deceased individual in a mausoleum, garden crypt, niche, or scattering garden area as provided by IC 23-14-54.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-24
"Lawn crypt"
Sec. 24. "Lawn crypt" means a vault that is:
(1) preset into the earth; and
(2) sold as a part of the sale of the lot, plot, burial space, or grave.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-25
"Lot", "plot", "burial space", or "section"
Sec. 25. (a) "Lot", "plot", "burial space", or "section" means any space within a cemetery that is:
(1) used; or
(2) intended to be used;
for interment, entombment, or inurnment, irrespective of where the space is located.
(b) The term includes a crypt, a niche, and a grave space.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-26
"Lot owner", "lot holder", "plot owner", "plot holder", "burial right owner", "burial right holder", "burial space owner", or "burial space holder"
Sec. 26. "Lot owner", "lot holder", "plot owner", "plot holder", "burial right owner", "burial right holder", "burial space owner", or "burial space holder" means a person:
(1) under whose name a burial space is listed; or
(2) who is identified as the owner or holder of a burial space;
in the records of the office of the cemetery owner.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-27
"Mausoleum"
Sec. 27. (a) "Mausoleum" means a structure or building that:
(1) is used; or
(2) is intended to be used;
for the entombment or inurnment of human remains in crypts, vaults, or niches, in which entombment or inurnment is done from the interior of the building or structure.
(b) The term includes a columbarium within a mausoleum.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-28
"Niche" Sec. 28. "Niche" is a space in a columbarium that is:
(1) used; or
(2) intended to be used;
for the inurnment of the cremated remains of one (1) or more deceased individuals.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-29
"Owner"
Sec. 29. (a) "Owner", when used in reference to a:
(1) lot owner;
(2) lot holder;
(3) plot owner;
(4) plot holder;
(5) burial right owner;
(6) burial right holder;
(7) burial space owner; or
(8) burial space holder;
includes a holder of a lot, plot, burial right, or burial space.
(b) "Owner", when used in reference to a:
(1) lot owner;
(2) lot holder;
(3) plot owner;
(4) plot holder;
(5) burial right owner;
(6) burial right holder;
(7) burial space owner; or
(8) burial space holder;
does not include a cemetery owner or an owner of a cemetery.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-30
"Perpetual care" or "endowment care"
Sec. 30. (a) "Perpetual care" or "endowment care" means, within the limits permitted by the net income received from the perpetual care fund or endowment care fund required by IC 23-14-48 and from other care funds or endowments, the maintenance of the cemetery grounds and graves in keeping with a properly maintained cemetery, including the following:
(1) Cutting the grass on cemetery plots at reasonable intervals.
(2) Raking and cleaning of cemetery plots at reasonable intervals.
(3) Pruning of shrubs and trees.
(4) Procuring, maintaining, and keeping in workable condition the machinery, tools, and equipment needed for maintenance purposes, and replacing the machinery, tools, and equipment when necessary.
(5) Keeping in repair and preserving the drains, water lines, roads, buildings, fences, and other structures, including cemetery owned statues and embellishments of a general

character applicable to the cemetery as a whole or a particular area.
(6) The administration of the cemetery, including:
(A) the payment of insurance premiums;
(B) the payment of pensions; and
(C) maintaining the necessary records of lot ownership or holdership, burial right ownership or holdership, burials, and other necessary information, and making the records available to the public authorities and interested persons.
(b) When used in connection with a mausoleum, garden crypt, columbarium, crematory, or other structure, the term "perpetual care" or "endowment care" means, in addition to the meaning set forth in subsection (a):
(1) the general upkeep of the structure and the ground surrounding the structure;
(2) the repair, replacement, and improvement of the structure;
(3) the procuring, maintaining, and keeping in reasonable condition the machinery, tools, and equipment needed for the purposes set forth in subdivisions (1) through (2); and
(4) replacing the machinery, tools, and equipment when necessary.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-31
"Person"
Sec. 31. "Person" means an individual, an association, a limited liability company, a corporation, a firm, or another legal entity.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-32
"Religious cemetery"
Sec. 32. "Religious cemetery" means a cemetery that is owned, operated, controlled, or managed by:
(1) any recognized church, religious society, association, or denomination; or
(2) any cemetery authority or corporation:
(A) that administers; or
(B) through which is administered;
the temporalities of any recognized church, religious society, association, or denomination.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-33
"Vault"
Sec. 33. (a) "Vault" means:
(1) an outer burial container that is designed for placement in a burial space or grave around a casket or alternative container; or
(2) the container that forms the chamber of a crypt.
(b) The term includes a burial vault, grave box, or grave liner. As added by P.L.52-1997, SEC.7.



CHAPTER 34. MANDATORY RECORDING OF SURVEY AND PLAT

IC 23-14-34-2
Duties after violations; Class C infraction
Sec. 2. (a) The owner of a cemetery that has violated section 1 of this chapter shall, not later than January 1, 1998, record in the office of the recorder of the county in which the cemetery is located:
(1) the original plat of the cemetery; and
(2) the plats of all additions to the cemetery.
(b) The plats recorded under subsection (a) must:
(1) be referenced with respect to the section lines of the cemetery (if section lines have been established); and
(2) show a sufficient number of permanent monuments so there would be no difficulty in making resurveys.
(c) A cemetery owner who violates this section commits a Class C infraction. If the cemetery owner is required by this chapter to record a plat, each period of thirty (30) days after the time allowed by this chapter for the recording of the plat during which the plat remains unrecorded constitutes a separate infraction.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-3
Transfers to include reference to recorded plat
Sec. 3. Each transfer of interment, entombment, or inurnment rights issued by the cemetery owner under this chapter must include a reference to the recorded plat.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-4
Issuance of deeds, certificates, or licenses
Sec. 4. The owner of a cemetery shall issue a deed, certificate, or license to each purchaser of a burial right in the cemetery. Each deed, certificate, or license issued under this section must be properly signed and acknowledged before a notary public.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-5
Requirements for recorded surveys and plats
Sec. 5. A survey and plat recorded under this chapter must: (1) show all lots, walks, and drives in the cemetery, all with descriptive names and numbers; and
(2) include a proper instrument in writing, duly executed and acknowledged by the owner, dedicating the property to cemetery purposes.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-6
Use of property after recording
Sec. 6. Except as provided in section 7 of this chapter, the property described in a survey and plat recorded under this chapter shall be held, occupied, and used exclusively for cemetery purposes after the recording of the survey and plat.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-7
Vacation or alteration of recorded plat
Sec. 7. (a) Subject to subsection (b), the owner of property described in a survey and plat recorded under this chapter by an instrument properly executed, acknowledged, and recorded may vacate the recorded plat and make and file a new or altered plat and survey of:
(1) the property described in a survey and plat; or
(2) a part of the property described in the survey and plat.
(b) The vacation or alteration of a recorded plat under subsection (a) is not valid if it affects burial rights previously granted in the property described in the plat, unless each owner of affected burial rights has consented to the vacation or alteration.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-8
Defective or incomplete surveys or plats
Sec. 8. If:
(1) the owner of a cemetery has recorded an accurate survey and plat of a part of its property in which it has:
(A) granted or sold burial rights for at least thirty (30) years; and
(B) actually managed and controlled the land as a cemetery for at least thirty (30) years; but
(2) the survey or plat is defective and incomplete because of a failure to comply with the formalities required by law in force at the time of the recording;
the recorded survey and plat are considered to comply fully with the law as of July 1, 1997.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-9
Violation of chapter; Class B misdemeanor
Sec. 9. A person who knowingly violates:
(1) section 1; (2) section 3; or
(3) section 4;
of this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.8.



CHAPTER 35. REQUIREMENTS APPLYING TO CEMETERY PLATS

IC 23-14-35-2
Replacement plats
Sec. 2. A replacement plat made under section 1 of this chapter must designate:
(1) the exact location, length, and width of all vehicle drives, paths, walks, sections and lots; and
(2) the number of each lot in the cemetery.
As added by P.L.52-1997, SEC.9.



CHAPTER 36. COMMENCEMENT OF THE SALE OF BURIAL RIGHTS

IC 23-14-36-2
Requirements for transfer or assignment of burial rights
Sec. 2. Burial rights sold or granted under section 1 of this chapter shall not be transferred or assigned without the written consent of the owner of the cemetery.
As added by P.L.52-1997, SEC.10.

IC 23-14-36-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.10.



CHAPTER 37. UNLAWFUL INDUCEMENTS IN THE SALE OF BURIAL RIGHTS

IC 23-14-37-2
Repurchase of burial rights under lot exchange plan
Sec. 2. A cemetery owner may offer or agree to repurchase burial rights under a lot exchange plan that:
(1) is entered into with other cemetery owners or through an association of cemetery owners; and
(2) provides for the repurchase of burial rights in case the purchaser should change legal residence to another community and purchases burial rights in a cemetery located in the community of the purchaser's new place of residence.
As added by P.L.52-1997, SEC.11.

IC 23-14-37-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.11.



CHAPTER 38. CONSTRUCTION OF MAUSOLEUMS AND VAULTS

IC 23-14-38-2
Removal and reinterment of bodies from burial structure declared to be public nuisance; removal of mausoleum or vault; costs
Sec. 2. (a) This section applies if:
(1) a person fails to maintain a mausoleum, garden crypt, vault, or other burial structure in a good state of repair; and
(2) by reason of the failure referred to in subdivision (1), a court of competent jurisdiction declares the mausoleum, garden crypt, vault, or other burial structure to be a public nuisance.
(b) The deceased body or bodies interred in the mausoleum, garden crypt, vault, or other burial structure shall be removed and properly interred:
(1) within thirty (30) days after the judgment declaring the mausoleum, garden crypt, vault, or other burial structure to be a nuisance, if the judgment is not appealed; or
(2) if the judgment is appealed, within thirty (30) days after the judgment is upheld on appeal.
(c) The mausoleum, garden crypt, vault, or other burial structure shall be removed:
(1) within one hundred eighty (180) days after the judgment declaring the mausoleum, garden crypt, vault, or other burial structure to be a nuisance, if the judgment is not appealed; or
(2) if the judgment is appealed, within one hundred eighty (180) days after the judgment is upheld on appeal.
(d) The cost of reinterring the bodies under subsection (b) and removing the mausoleum, garden crypt, vault, or other burial structure under subsection (c) shall be paid:
(1) by the person who owns the mausoleum, garden crypt, vault, or other burial structure; or
(2) if the person who owns the mausoleum, garden crypt, vault, or other burial structure is not found, by the county in which the mausoleum, garden crypt, vault, or structure is located.
As added by P.L.52-1997, SEC.12.

IC 23-14-38-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who recklessly fails to comply with this chapter commits a Class B misdemeanor. As added by P.L.52-1997, SEC.12.



CHAPTER 39. BURIAL RIGHTS IN MULTISPACE PLOTS

IC 23-14-39-2
Individual property rights
Sec. 2. Except as provided in section 3 of this chapter, the burial rights in a lot, plot, burial space, crypt, or niche granted to an individual are the sole and separate property of the individual named as grantee in the instrument of grant.
As added by P.L.52-1997, SEC.13.

IC 23-14-39-3
Vested rights of spouse of grantee; effect of dissolution of marriage
Sec. 3. (a) If the grantee of a burial plot containing more than one (1) interment, entombment, or inurnment space is married at the time of the grant of the burial plot, the spouse of the grantee has a vested right of interment, entombment, or inurnment of the spouse's remains in the burial plot, unless the terms of the grant are inconsistent with burial rights of the grantee's spouse.
(b) If:
(1) a burial plot containing more than one (1) interment, entombment, or inurnment space is granted; and
(2) the grantee becomes married after the grant of the burial plot;
the grantee's spouse has a vested right of interment, entombment, or inurnment in the plot if more than one (1) interment, entombment, or inurnment space in the plot remains unoccupied when the individual becomes the spouse of the grantee.
(c) No transfer or other action of a grantee referred to in subsection (a) or (b) divests the grantee's spouse of the vested right of interment, entombment, or inurnment recognized in subsection (a) or (b) unless:
(1) the spouse joins in the transfer or other action; or
(2) the written consent of the spouse is endorsed on or attached to the transfer or other action.
(d) A final dissolution of marriage decree between a grantee referred to in subsection (a) or (b) and the grantee's spouse terminates the spouse's vested right of interment, entombment, or inurnment recognized in subsection (a) or (b) unless the dissolution

of marriage decree provides otherwise.
As added by P.L.52-1997, SEC.13.



CHAPTER 40. JOINT BURIAL RIGHTS IN MULTISPACE PLOTS

IC 23-14-40-2
Application of chapter; multispace plots
Sec. 2. This chapter applies to burial rights in a burial plot containing more than one (1) interment, entombment, or inurnment space.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-3
Certain burial rights owned with right of survivorship
Sec. 3. Any burial rights that are held in joint tenancy by two (2) or more persons who are not husband and wife are owned with the right of survivorship.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-4
Burial rights held in joint tenancy by husband and wife
Sec. 4. If the owners of burial rights held in joint tenancy are husband and wife, the title shall be recognized as a tenancy by the entirety, and the right of interment, entombment, or inurnment shall be vested and controlled equally by both while living, or, after the death of one (1) spouse, by the surviving spouse or the surviving spouse's successor in interest.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-5
Burial rights of joint tenants
Sec. 5. In a grant of burial rights to two (2) or more persons as joint tenants, each joint tenant has a vested right of interment, entombment, or inurnment of the joint tenant's remains in the burial plot. Upon the death of a joint tenant, the title to the burial rights previously held in joint tenancy immediately vests in the survivor or survivors, subject to the vested right of interment, entombment, inurnment for the remains of the deceased joint tenant owner.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-6 Rights of surviving joint tenant
Sec. 6. If an affidavit by a competent person that:
(1) sets forth the fact of the death of one (1) joint tenant; and
(2) establishes the identity of the surviving joint tenant, who is named in the instrument of grant of burial right in a cemetery plot;
is filed with the cemetery in which the plot is located, the affidavit is complete authority to the cemetery to permit the use of the unoccupied portion of the plot in accordance with the direction of the surviving joint tenant or the successor in interest of the surviving joint tenant.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-7
Waiver or termination of burial rights
Sec. 7. If an individual has a vested right of interment, entombment, or inurnment of the remains of the individual in a particular plot under this chapter, the right:
(1) may be waived by the individual in a written instrument; or
(2) is terminated upon the interment, entombment, or inurnment of the remains of the individual in a location other than the plot.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-8
Restrictions on burial rights
Sec. 8. A vested right of interment, entombment, or inurnment under this chapter does not give any individual the right to:
(1) have the individual's remains interred, entombed, or inurned in any interment, entombment, or inurnment space in which the remains of a deceased individual having a prior vested right of interment, entombment, or inurnment have been deposited; or
(2) have the remains of more than one (1) deceased individual interred, entombed, or inurned in a single interment or entombment space or niche in violation of the rules and regulations of the cemetery in which the interment or entombment space or inurnment niche is located.
As added by P.L.52-1997, SEC.14.



CHAPTER 41. FAMILY BURIAL LOTS

IC 23-14-41-2
"Burial plot" defined
Sec. 2. As used in this chapter, "burial plot" means the unit of space, consisting of one (1) or more:
(1) grave spaces;
(2) mausoleum crypts;
(3) garden crypts; or
(4) niches;
originally conveyed by the cemetery and remaining after any transfers made by the record owner during the record owner's life.
As added by P.L.52-1997, SEC.15.

IC 23-14-41-3
Holding of family burial plot
Sec. 3. Upon the death of the record owner of the burial rights in a burial plot, the burial plot shall be held as the family burial plot of the deceased owner, if:
(1) the remains of the record owner have been interred, entombed, inurned, or disposed of;
(2) the record owner did not dispose of the burial rights by a specific devise in the owner's last will and testament or by a written designation or transfer of ownership recorded with the cemetery under IC 23-14-42; and
(3) there is at least one (1) interment, entombment, or inurnment in the burial plot.
As added by P.L.52-1997, SEC.15.

IC 23-14-41-4
Use of family burial plot
Sec. 4. (a) In a family burial plot:
(1) one (1) grave, crypt, or niche may be used for the record owner's interment, entombment, or inurnment;
(2) after the record owner's interment, entombment, or inurnment, one (1) grave, crypt, or niche may be used for the surviving spouse of the record owner; and
(3) in the spaces remaining, if any, the parents and children of the deceased record owner, in order of need, may be interred,

entombed, or inurned without the consent of any person claiming an interest in the family burial plot.
(b) If there is no parent or child who survives the deceased record owner, the right of interment, entombment, or inurnment in a family burial plot shall go in order of need to:
(1) the heirs at law of the deceased record owner, or the spouse of the heir if the heir is already interred, entombed, or inurned, as specified by the statutes of descent; or
(2) the spouse of any heir at law of the deceased record owner.
As added by P.L.52-1997, SEC.15. Amended by P.L.113-2007, SEC.1.

IC 23-14-41-5
Waiver of burial rights
Sec. 5. (a) A:
(1) surviving spouse; or
(2) parent, child, or heir;
of the deceased record owner of a family burial plot who has a right of interment, entombment, or inurnment in the plot may waive that right in favor of another relative or spouse of the deceased record owner through a written instrument that is recorded with the cemetery.
(b) After a written waiver is recorded under subsection (a), the body of the individual in whose favor the waiver is made may be interred, entombed, or inurned in the family burial plot.
As added by P.L.52-1997, SEC.15.

IC 23-14-41-6
Affidavit permitting use of family burial plot
Sec. 6. An affidavit that sets forth:
(1) the fact of the death of the record owner of the burial rights in a family burial plot; and
(2) the name of the individual or individuals who are entitled to use the family burial plot in accordance with this chapter;
is complete authority to the cemetery to permit the use of the unoccupied portions of the family burial plot by the individual or individuals who are shown by the affidavit to be entitled to use the family burial plot.
As added by P.L.52-1997, SEC.15.

IC 23-14-41-7
Termination and transfer of family burial plot
Sec. 7. If a family burial plot has been established under section 3 of this chapter and all the living children and parents of the deceased record owner consent in writing, the status as a family burial plot may be terminated and the remaining lots may be transferred, conveyed, or sold to the cemetery owner or any other person designated in the agreement.
As added by P.L.113-2007, SEC.2.



CHAPTER 42. BURIAL RIGHTS BY DESIGNATION, BEQUEST, OR DESCENT, AND RIGHTS OF CO-OWNERS

IC 23-14-42-2
Designation of remains permitted to be interred
Sec. 2. The owner of the burial rights in any burial plot has the right by a proper instrument recorded with the cemetery to designate specifically whose remains only shall be interred, entombed, or inurned in the burial plot after the owner's death.
As added by P.L.52-1997, SEC.16.

IC 23-14-42-3
Transfer of burial rights
Sec. 3. The owner of the burial rights in any burial plot may, during the life of the owner, transfer all rights and interest in the burial plot to any other person through sale or another method. However, a transfer under this section:
(1) must be recorded with the cemetery to be valid; and
(2) is subject to the rules and regulations of the cemetery owner.
As added by P.L.52-1997, SEC.16.

IC 23-14-42-4
Burial rights passing as part of estate
Sec. 4. Upon the death of the record owner of the burial rights in a burial plot, the burial rights pass as part of the estate of the owner if:
(1) the record owner did not dispose of the burial rights by:
(A) a specific devise in the last will and testament of the record owner; or
(B) a written designation or transfer of ownership recorded with the cemetery under section 2 or 3 of this chapter;
(2) the burial rights have not become vested in another individual under IC 23-14-39 or IC 23-14-40;
(3) the burial plot does not become a family burial plot under IC 23-14-41 before the instrument referred to in subdivision (4) is recorded with the cemetery; and
(4) an instrument that: (A) is prepared in accordance with IC 29-1; and
(B) documents the person or persons entitled to become the new record owner or owners of the burial plot and to receive the burial rights as part of the deceased record owner's estate;
is recorded with the cemetery.
As added by P.L.52-1997, SEC.16.

IC 23-14-42-5
Liability of cemetery acting upon request of registered co-owner of burial rights
Sec. 5. (a) If there are several owners of burial rights in a burial plot, the owners may:
(1) designate in writing one (1) or more persons to represent them; and
(2) file the written designation with the owner of the cemetery in which the plot is located.
(b) In the absence of:
(1) the filing of a written designation of one (1) or more representatives under subsection (a); or
(2) a written objection to the interment, entombment, or inurnment;
a cemetery is not liable to any owner of burial rights in a burial plot for interring, entombing, or inurning, or permitting an interment, entombment, or inurnment in the burial plot upon the request or direction of a registered co-owner of the burial rights.
As added by P.L.52-1997, SEC.16.



CHAPTER 43. ASSESSMENTS TO IMPROVE CEMETERY ROADS

IC 23-14-43-2
Restrictions on improvements
Sec. 2. The part of an approach or road that is improved under section 1 of this chapter may not exceed a distance of one-half (1/2) mile from the cemetery.
As added by P.L.52-1997, SEC.17.



CHAPTER 44. PROHIBITION ON ROAD AND UTILITY CONSTRUCTION IN CEMETERIES

IC 23-14-44-2
Injunctions
Sec. 2. Upon the complaint of any person, a permanent injunction shall be issued to prevent any other person from locating or constructing a railroad, street, road, alley, pipeline, pole line, or other public thoroughfare or utility on any ground that is:
(1) held, used, or occupied as a cemetery; or
(2) held for cemetery purposes.
As added by P.L.52-1997, SEC.18.

IC 23-14-44-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.18.



CHAPTER 45. CONSTRUCTION OF RAILROADS ON CEMETERY PROPERTY PROHIBITED

IC 23-14-45-2
Injunctions
Sec. 2. Upon the complaint of any person, another person shall be perpetually enjoined from locating or constructing a railroad on any ground that is:
(1) held, used, or occupied as a cemetery; or
(2) held for cemetery purposes.
As added by P.L.52-1997, SEC.19.

IC 23-14-45-3
Violation of chapter; Class C infraction
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.52-1997, SEC.19.



CHAPTER 46. CEMETERY RULES AND REGULATIONS AND EXCLUSIVE RIGHTS

IC 23-14-46-2
Penalties for rule violation
Sec. 2. The owner of a cemetery may:
(1) prescribe penalties for the violation of a rule or regulation adopted under section 1 of this chapter; and
(2) recover penalties prescribed under subdivision (1) in a civil action.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-3
Requirements
Sec. 3. Rules and regulations adopted by a cemetery under section 1 of this chapter shall be:
(1) plainly printed or typewritten; and
(2) kept available for inspection and copying at the usual place for transacting the regular business of the cemetery.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-4
Restrictions on imposition of monetary penalty Sec. 4. The owner of a cemetery may not, because of the nonpayment of periodic care charges, impose a monetary penalty that attaches against a burial space if:
(1) the burial space was conveyed by the cemetery after June 14, 1939, and the conveyance was subject to IC 23-14-48 or IC 23-14-1-12 (before its repeal); or
(2) the owner of the burial space or the owner's heirs or representatives can document previous payment of perpetual care or endowed care charges.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-5
Restrictions on public notice
Sec. 5. A public notice, including a notice of nonpayment, may not be attached to any lot, grave, gravestone, marker, or memorial upon a lot for the purpose of enforcing a penalty for the nonpayment of perpetual care charges.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-6
Powers and duties of person in charge of cemetery
Sec. 6. The sexton, superintendent, manager, director, or other person in charge of a cemetery has the same powers, functions, duties, and authority granted by law to a peace officer within the jurisdiction in which the cemetery is located for the purpose of:
(1) maintaining order; and
(2) enforcing:
(A) the rules and regulations of the cemetery;
(B) the laws of Indiana; and
(C) the ordinances of the city or town in which the cemetery is situated;
within the cemetery and within an area immediately outside the cemetery as large as necessary to protect the property of the cemetery.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-7
Exclusive rights of owner
Sec. 7. Because the owner of a cemetery is responsible for the performance of the care and maintenance of the cemetery, a cemetery owner has the exclusive right to:
(1) open and close a grave or grave space, burial space, crypt, or niche in the cemetery;
(2) set or install a:
(A) marker;
(B) monument; or
(C) any type of memorial;
in the cemetery; and
(3) install any kind of foundation or other type of base for the marker, monument, or any type of memorial in the cemetery. This exclusive right may also be exercised by the authorized representative of the owner of the cemetery.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-8
Violation of chapter; Class B misdemeanor
Sec. 8. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.20.



CHAPTER 47. USE, SALE, AND INSTALLATION OF MONUMENTS AND OTHER COMMODITIES

IC 23-14-47-2
Duties of owner
Sec. 2. A cemetery owner shall not prevent the use of or installation in the cemetery of any commodity purchased from any source if the commodity meets the rules and regulations established under section 1 of this chapter.
As added by P.L.52-1997, SEC.21.

IC 23-14-47-3
Fees for services
Sec. 3. The fee that a cemetery owner charges for services in connection with the installation or use of commodities in the cemetery shall be the same to all regardless of who furnishes the commodities.
As added by P.L.52-1997, SEC.21. Amended by P.L.113-2007, SEC.3.

IC 23-14-47-4
Schedule of charges
Sec. 4. At the usual place for transacting the regular business of each cemetery, the cemetery owner shall maintain a complete schedule of all charges that the cemetery imposes for services in connection with the installation or use of commodities in the cemetery. The schedule must be:
(1) plainly printed or typewritten; and
(2) subject to inspection and copying.
As added by P.L.52-1997, SEC.21.

IC 23-14-47-5
Violation of chapter; Class B misdemeanor
Sec. 5. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.21.



CHAPTER 48. CEMETERY PERPETUAL CARE FUND

IC 23-14-48-2
Duties of owner
Sec. 2. (a) The owner of each cemetery shall provide for the creation and establishment of an irrevocable perpetual care fund.
(b) The principal of a perpetual care fund established under this section shall permanently remain intact, except as provided in this chapter. The principal shall be known as the "perpetual care fund" or "endowment care fund" of the cemetery.
(c) Fifty percent (50%) of any appreciation of the principal of the fund may be withdrawn annually not more than forty-five (45) days after the end of the fund's fiscal year.
(d) Any income earned by the fund during the fiscal year may be withdrawn quarterly during the fund's fiscal year.
(e) The income from a fund established under this section and any withdrawal of the appreciation of the principal under subsection (c) shall be devoted to the perpetual care of the cemetery.
(f) The fund established by this chapter is not subject to attachment by a creditor unless the underlying debt was incurred for

the perpetual care or endowment care (as defined in IC 23-14-33-30) of the cemetery for which the fund was established.
As added by P.L.52-1997, SEC.22. Amended by P.L.66-1999, SEC.1.

IC 23-14-48-3
Establishment; payment; fund segregated
Sec. 3. (a) A perpetual care fund shall be established under this chapter as follows:
(1) In the case of a cemetery for earth burials, by the application and payment to the perpetual care fund of an amount at least equal to:
(A) fifteen percent (15%) of the sale price; or
(B) eighty cents ($0.80) per square foot of area;
of each burial plot sold or transferred, whichever is greater.
(2) In the case of a community or public mausoleum, or community or public garden crypt, by the application and payment to the perpetual care fund of an amount at least equal to:
(A) eight percent (8%) of the sale price; or
(B) one hundred dollars ($100) per crypt sold or transferred;
whichever is greater.
(3) In the case of a community columbarium, by the application and payment to the perpetual care fund of an amount at least equal to twenty dollars ($20) per niche sold or transferred.
(b) From the sale price, any payment on the sale price, or in a nonmonetary transfer, the owner shall pay an amount in proportion to the requirements of subsection (a)(1) through (a)(3) to the care fund. The payment must be in cash and shall be deposited with the trustee of the fund:
(1) not more than thirty (30) days after the end of the month in which payments on the sale are received; or
(2) not more than thirty (30) days after the end of the month in which there was a transfer which did not involve a sale.
(c) The payments required by this section are required to be paid only on the original sale or transfer and not again for any subsequent resale or transfer of the same ground interment rights, crypt, or niche.
(d) The trustee of a fund established under this chapter must keep the fund segregated from any other fund or account belonging to the owner of the cemetery.
As added by P.L.52-1997, SEC.22. Amended by P.L.66-1999, SEC.2; P.L.65-2007, SEC.1; P.L.61-2008, SEC.1.

IC 23-14-48-4
Duties of cemetery organized after March 6, 1953, and before July 1, 1997
Sec. 4. (a) In addition to meeting the requirements of sections 1 through 3 of this chapter, a cemetery that:
(1) is organized after March 6, 1953, and before July 1, 1997, by incorporation, association, individually, or any other means; or (2) has its first burial after March 6, 1953, and before July 1, 1997;
shall, before disposing of a burial lot or right, making a sale of a burial lot or right, or making its first burial, cause to be deposited in a financial institution the sum of twenty-five thousand dollars ($25,000) in cash in the perpetual care fund or endowment care fund established under this chapter for the maintenance of the cemetery.
(b) The cemetery owner shall designate the financial institution as trustee of the fund. The financial institution must execute an affidavit stating that it has accepted the trusteeship of the fund and that the twenty-five thousand dollars ($25,000) has been deposited in the fund. The cemetery shall:
(1) exhibit the affidavit in the principal office of the cemetery;
(2) keep the affidavit available at all times for examination; and
(3) record the affidavit in the miscellaneous records in the office of the recorder in the county in which the cemetery is located.
(c) When the cemetery has deposited in the perpetual care fund or endowment care fund, as required by this section, fifty thousand dollars ($50,000):
(1) the cemetery shall submit proof of this fact to its trustee; and
(2) the trustee shall pay over to the cemetery the amount of twenty-five thousand dollars ($25,000) that the cemetery deposited in the fund under subsection (a).
As added by P.L.52-1997, SEC.22. Amended by P.L.66-1999, SEC.3; P.L.3-2008, SEC.168.

IC 23-14-48-5
Duties of cemetery organized after June 30, 1997
Sec. 5. (a) In addition to meeting the requirements of sections 1 through 3 of this chapter, a cemetery that:
(1) is organized after June 30, 1997, by incorporation, or any other means; or
(2) has its first burial, entombment, or inurnment after June 30, 1997;
shall, before disposing of a burial lot or right, making a sale of a burial lot or right, or making its first burial, entombment, or inurnment cause to be deposited in a financial institution one hundred thousand dollars ($100,000) in cash in the perpetual care fund or endowment care fund established under this chapter for the maintenance of the cemetery.
(b) The cemetery owner shall designate the financial institution as trustee of the fund. The financial institution must execute an affidavit stating that it has accepted the trusteeship of the fund and that the one hundred thousand dollars ($100,000) has been deposited in the fund. The cemetery shall:
(1) exhibit the affidavit in the principal office of the cemetery;
(2) keep the affidavit available at all times for examination; and
(3) record the affidavit in the miscellaneous records in the office of the recorder of the county in which the cemetery is

located.
(c) When the cemetery has deposited in the perpetual care fund or endowment care fund, as required by this section, two hundred thousand dollars ($200,000):
(1) the cemetery shall submit proof of this fact to its trustee; and
(2) the trustee shall pay over to the cemetery one hundred thousand dollars ($100,000) that the cemetery deposited in the fund under subsection (a).
As added by P.L.52-1997, SEC.22. Amended by P.L.66-1999, SEC.4; P.L.3-2008, SEC.169.

IC 23-14-48-6
Increases
Sec. 6. A perpetual care or endowment care fund may be increased by adding to the fund surplus money or property that the cemetery receives by will, deed, gift, or otherwise.
As added by P.L.52-1997, SEC.22.

IC 23-14-48-7
Accounting and report; audit
Sec. 7. (a) Not more than ninety (90) days after the end of the fiscal year of a cemetery to which this chapter applies, the custodian or trustee of the perpetual care fund of the cemetery shall prepare and file with the owner of the cemetery a detailed accounting and report of the perpetual care fund for the preceding fiscal year. The report:
(1) must include, among other things, a properly itemized listing of the securities in which the funds are invested; and
(2) shall be available for inspection and copying at all times by any owner of or holder of a burial right in the cemetery at the usual place at which the regular business of the cemetery is transacted.
(b) Not more than one hundred five (105) days after the end of the fiscal year of a cemetery to which this chapter applies, the trustee of the perpetual care fund of the cemetery shall file the report required under subsection (a) with the state board of funeral and cemetery service.
(c) The state board of funeral and cemetery service may audit or order an audit of the perpetual care fund of a cemetery if the state board of funeral and cemetery service determines that the trustee of the perpetual care fund is not complying with the requirements set forth in subsections (a) and (b). The cemetery that is the subject of the audit shall pay all costs associated with the audit.
(d) The owner of a cemetery shall maintain a report required by this section for the longer of:
(1) ten (10) years; or
(2) three (3) years after the date the owner sells or otherwise transfers the cemetery.
As added by P.L.52-1997, SEC.22. Amended by P.L.65-2007, SEC.2; P.L.61-2008, SEC.2.
IC 23-14-48-8
Separate and distinct cemeteries
Sec. 8. Each geographic location used as a cemetery constitutes a separate and distinct cemetery for the purpose of this chapter.
As added by P.L.52-1997, SEC.22.

IC 23-14-48-9
Violation of chapter
Sec. 9. (a) Except as provided in subsections (b) and (c), a person who knowingly violates this chapter commits a Class A misdemeanor.
(b) A person who makes a false or fraudulent representation as to the existence, amount, investment, control, or condition of a perpetual care fund of a cemetery for the purpose of inducing another to purchase any burial right commits a Class C infraction.
(c) A person who knowingly or intentionally uses funds in a perpetual care fund or an endowment care fund established under this chapter for purposes other than the perpetual care of the cemetery for which the perpetual care fund or endowment fund was established commits a Class C felony.
As added by P.L.52-1997, SEC.22. Amended by P.L.113-2007, SEC.4.

IC 23-14-48-10
Formation of association for management, care, and supervision of cemetery
Sec. 10. (a) This section applies to a corporation that:
(1) is organized under Indiana law for the purpose of establishing and maintaining a cemetery; or
(2) is organized for another purpose but has established and maintains a cemetery.
(b) If:
(1) a corporation described in subsection (a) has not provided a general perpetual care fund after having sold all of the lots in a cemetery; and
(2) at least twenty-five (25) owners of lots in the cemetery or next of kin of owners of lots in the cemetery:
(A) form an association for the purpose of taking over the management, care, and general supervision of the cemetery; and
(B) sign and submit to the corporation a petition seeking authority for the management, care, and general supervision of the cemetery;
the corporation shall turn over to the association the complete authority for the management, care, and supervision of the cemetery.
(c) An association to which subsection (b) applies shall assume all responsibility and liability for the proper care and management of the cemetery, subject to the following:
(1) If a cemetery has been under the control of a certain religious denomination, sect, or creed that has observed certain

religious customs or rules with reference to the burying of the dead in the cemetery, the association shall observe those religious customs or rules.
(2) The transfer of authority under this section does not affect the reversion of the title to the lands occupied by the cemetery if the land ever ceases to be used as a cemetery or burial place for the dead.
As added by P.L.52-1997, SEC.22.



CHAPTER 48.5. CONSUMER PROTECTION FUND FOR CEMETERY MAINTENANCE

IC 23-14-48.5-2
"Board"
Sec. 2. As used in this chapter, "board" means the state board of funeral and cemetery service established by IC 25-15-9-1.
As added by P.L.65-2007, SEC.3.

IC 23-14-48.5-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the consumer protection fund for cemetery maintenance established by section 4 of this chapter.
As added by P.L.65-2007, SEC.3.

IC 23-14-48.5-4
Consumer protection fund for cemetery maintenance; establishment; funding; continuously appropriated
Sec. 4. (a) The consumer protection fund for cemetery maintenance is established. The board shall administer the fund and shall deposit contributions remitted under section 5 of this chapter in the fund.
(b) The expenses of administering the fund shall be paid from money in the fund. (c) The money in the fund and the interest accruing to the fund remain in the fund and do not revert to the state general fund.
(d) Money in the fund is continuously appropriated for the purposes of this chapter.
As added by P.L.65-2007, SEC.3.

IC 23-14-48.5-5
Duties of cemetery owner; payment
Sec. 5. (a) The owner of a cemetery shall contribute the following to the fund:
(1) In the case of a cemetery for earth burials, an amount equal to one percent (1%) of the sale price of each burial plot sold or transferred.
(2) In the case of a community or public mausoleum or a community or public garden crypt, an amount equal to one percent (1%) of the sale price of each sale of entombment or inurnment rights.
(3) In the case of a community columbarium, an amount equal to two dollars ($2) per niche sold or transferred.
The owner shall remit the contributions required under this subsection to the board for deposit in the fund.
(b) In the case of a payment to a cemetery owner of part of the sale price for a burial plot, entombment or inurnment rights, or a niche, the cemetery owner shall pay to the fund an amount proportional to the amount required by subsection (a)(1) through (a)(3). In the case of a nonmonetary transfer in the sale of a burial plot, entombment or inurnment rights, or a niche, the cemetery owner shall pay to the fund the cash equivalent of the amount that would be required by subsection (a)(1) through (a)(3) if the sale were for cash. The payment by the cemetery owner under this section must be in cash and shall be remitted to the board:
(1) not later than March 1 of each year for payments received in the preceding calendar year; or
(2) not later than March 1 of each year for nonmonetary transfers in the preceding calendar year.
(c) Payments are required under this section only on the original sale or transfer and are not required for any subsequent resale or transfer of the same plot, rights, or niche.
As added by P.L.65-2007, SEC.3.

IC 23-14-48.5-6
Use of money in fund
Sec. 6. Money in the fund may be used to provide cemetery maintenance when the board finds that:
(1) the owner of a cemetery is unable to maintain the cemetery;
(2) money in the perpetual care fund of the cemetery is depleted, subject to a dispute that prevents distribution of the money, or otherwise unavailable for the purposes of the perpetual care fund; and
(3) interested persons are unable to take over the management,

care, and general supervision of the cemetery under IC 23-14-48-10.
As added by P.L.65-2007, SEC.3.

IC 23-14-48.5-7
Filing verified complaint for maintenance assistance; investigation; contracting for maintenance; recovering funds; annual review
Sec. 7. (a) The:
(1) owner of a cemetery; or
(2) if the owner of a cemetery is unable to be determined:
(A) the owner of a lot in the cemetery;
(B) the next of kin of an owner of a lot in the cemetery; or
(C) another interested person;
may request maintenance assistance from the fund by filing a verified complaint with the board.
(b) The board shall investigate each verified complaint. Within thirty (30) days after a verified complaint is filed, the board shall complete its investigation and issue findings of fact. If the board makes the findings required under section 6 of this chapter concerning a cemetery, the board may enter into a contract with any suitable person to provide maintenance at the cemetery until a responsible person is able to provide care and maintenance for the cemetery.
(c) If the cost of maintaining a cemetery is paid from the fund, the fund is entitled to recover the amount paid from the owner of the cemetery, and the board shall ask the attorney general to take all reasonable steps to collect that amount from the cemetery owner. Any amount collected from a cemetery owner under this subsection shall be deposited in the fund.
(d) The board shall annually review the status of the fund. If the board determines during its annual review that the fund balance equals or exceeds two hundred fifty thousand dollars ($250,000), the board shall suspend the requirement to make payments to the fund under section 5 of this chapter until after the next annual review in which the board determines that the fund balance is less that two hundred fifty thousand dollars ($250,000).
As added by P.L.65-2007, SEC.3.



CHAPTER 49. CEMETERY ESCROW OR TRUST ACCOUNTS

IC 23-14-49-2
Powers of owner
Sec. 2. The owner of a cemetery may:
(1) take and hold any property devised, bequeathed, granted, or given to the owner in trust; and
(2) apply:
(A) the property; or
(B) the proceeds or income from the property;
according to the terms of the devise, bequest, grant, or gift.
As added by P.L.52-1997, SEC.23.

IC 23-14-49-3
Violation of chapter; Class A misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class A misdemeanor.
As added by P.L.52-1997, SEC.23.



CHAPTER 50. THE NATURE OF CEMETERY FUNDS

IC 23-14-50-2
Charitable and eleemosynary purpose of funds
Sec. 2. (a) The accumulation and holding of:
(1) the funds authorized by IC 23-14-48 and IC 23-14-49-2; and
(2) contributions to those funds;
are expressly permitted and shall be considered to be for a charitable and eleemosynary purpose.
(b) The funds and contributions referred to in subsection (a) are considered to be a provision:
(1) for the discharge of a duty due from the person or persons contributing to the fund to the person or persons whose remains are or will be interred in the cemetery; and
(2) for the benefit and protection of the public by preserving, beautifying, and keeping cemeteries from becoming places of reproach and desolation in the communities in which they are situated.
(c) A fund referred to in subsection (a) or a payment, gift, grant, bequest, or other contribution to the fund:
(1) is not invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instruments creating the fund; and
(2) is not invalid as violating any law against perpetuities or

suspension of the power of alienation of title to property.
As added by P.L.52-1997, SEC.24.

IC 23-14-50-3
Trustee's relief from duties
Sec. 3. If:
(1) any gift, grant, bequest, donation, or other property held by the owner of a cemetery for cemetery purposes is held by the cemetery owner as a trust of any kind; or
(2) the owner of a cemetery is a beneficiary of any trust estate for cemetery purposes;
the trustee of the trust is relieved of the duties otherwise imposed upon the trustee by IC 30-4-5-12 through IC 30-4-5-15.
As added by P.L.52-1997, SEC.24.



CHAPTER 51. THE INVESTMENT AND USE OF CEMETERY FUNDS

IC 23-14-51-2
Investment and reinvestment of money and assets
Sec. 2. After June 14, 1939, a cemetery to which IC 23-14-48 applies shall invest and reinvest:
(1) all money in the perpetual care fund of the cemetery; and
(2) all other assets held in trust by the cemetery;
in property or securities that qualify for trust investments under IC 30-4-3-3(c).
As added by P.L.52-1997, SEC.25.

IC 23-14-51-3
Loans from perpetual care fund prohibited
Sec. 3. No loans or pledges of money or property shall be made from the perpetual care fund of a cemetery:
(1) to or for the benefit of the owner of the cemetery; or
(2) to any shareholder, officer, director, or employee of the cemetery.
As added by P.L.52-1997, SEC.25.

IC 23-14-51-4
Fidelity bond
Sec. 4. (a) This section applies to a cemetery if a perpetual care

fund or other trust account of the cemetery is not held in trust for the cemetery by a corporate trustee.
(b) The treasurer of the cemetery or other person or persons having custody of the fund or account shall furnish to a cemetery to which this section applies a fidelity bond that is:
(1) issued by a corporate surety; and
(2) payable to the cemetery in a penal sum at least equal to one hundred twenty-five percent (125%) of the value of the principal of the trust estate at the beginning of each calendar year.
(c) The bond required by this section shall be deposited with the auditor of the county in which the cemetery is located. The auditor shall do the following:
(1) Examine the bond and ascertain that it complies with this chapter.
(2) Annually examine the sufficiency of the bond and report to the prosecuting attorney of the county any failure of the cemetery owner to comply with this chapter.
(d) For the services provided under subsection (c), the auditor shall receive from each cemetery owner five dollars ($5) per year. Money that the auditor receives under this subsection is the property of the office of the auditor.
As added by P.L.52-1997, SEC.25.

IC 23-14-51-5
Violation of chapter; Class A misdemeanor
Sec. 5. A person who knowingly violates this chapter commits a Class A misdemeanor.
As added by P.L.52-1997, SEC.25.



CHAPTER 52. CONDITIONS APPLYING TO THE SALE OF A CEMETERY

IC 23-14-52-2
Liability and duties of purchaser
Sec. 2. The following conditions apply to a sale referred to in section 1(a) of this chapter:
(1) The purchaser is liable for any shortages existing before or after the sale in the perpetual care fund required by IC 23-14-48 or in an escrow fund or trust account required by IC 23-14-49-1.
(2) The purchaser shall perform:
(A) all obligations imposed on cemetery owners under this article;
(B) all obligations imposed on the cemetery owner under contracts made by the selling cemetery owner or any prior cemetery owner relating to:
(i) burial or interment rights; or
(ii) the sale of the personal property or services described in IC 23-14-49-1; and
(C) any other related obligation.
As added by P.L.52-1997, SEC.26.



CHAPTER 53. BEQUESTS FOR CARE

IC 23-14-53-2
Duties upon receipt of deposit or legacy of money
Sec. 2. (a) A church, corporation, or association that receives a deposit or legacy of money to be held in trust under section 1 of this chapter shall:
(1) adopt rules concerning the investment and safekeeping of any deposit or bequest; and
(2) designate a financial institution as the depository of the funds.
(b) The depository designated under subsection (a) must:
(1) agree upon the rate of interest it will pay on the funds; and
(2) pay interest on the funds to the church, corporation, or association:
(A) on a basis agreed upon by the depository and the church, corporation, or association; but
(B) not less frequently than quarterly;
for the purpose of taking care of the particular lot or lots, monument, vault, or gravestone for which the money was given or donated.
(c) The money on deposit in the depository under this section shall not be used for any purpose other than taking care of the particular lot or lots, monument, vault, or gravestone, and only the interest earned on the deposit or legacy may be used.
(d) The:
(1) deposit or legacy placed on deposit; and
(2) interest earned on the deposited funds;
are exempt from taxation under IC 6. However, this chapter does not repeal or modify IC 23-14-65.
As added by P.L.52-1997, SEC.27.



CHAPTER 54. DISPOSITION OF DEAD HUMAN BODIES

IC 23-14-54-2
Depth of cover
Sec. 2. All dead human bodies interred in the earth shall have a cover of at least two (2) feet of earth at the shallowest point over the outer receptacle in which the body is placed.
As added by P.L.52-1997, SEC.28.

IC 23-14-54-3
Ventilation of mausoleums
Sec. 3. All private or family mausoleums shall be constructed in such manner as to admit proper ventilation.
As added by P.L.52-1997, SEC.28.

IC 23-14-54-4
Cremated remains
Sec. 4. The remains of dead human bodies that have been cremated may be deposited in mausoleums, garden crypts, or columbaria or deposited in or on the earth.
As added by P.L.52-1997, SEC.28.

IC 23-14-54-5
Violation of chapter; Class B misdemeanor
Sec. 5. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.28.



CHAPTER 55. AUTHORIZATION FOR INTERMENT, ENTOMBMENT, OR INURNMENT

IC 23-14-55-2
Cemetery owner's authority to inter remains upon written authorization; priority among individuals as to power to authorize interment; persons who may not authorize; disputes
Sec. 2. (a) Except as provided in subsection (c), the owner of a cemetery is authorized to inter, entomb, or inurn the body or cremated remains of a deceased human upon the receipt of a written authorization of an individual who professes either of the following:
(1) To be (in the priority listed) one (1) of the following:
(A) An individual granted the authority to serve in a funeral planning declaration executed by the decedent under IC 29-2-19, or the person named in a United States Department of Defense form "Record of Emergency Data" (DD Form 93) or a successor form adopted by the United States Department of Defense, if the decedent died while serving in any branch of the United States Armed Forces (as defined in 10 U.S.C. 1481) and completed the form.
(B) An individual specifically granted the authority in a power of attorney or a health care power of attorney executed by the decedent under IC 30-5-5-16. (C) The individual who was the spouse of the decedent at the time of the decedent's death, except when:
(i) a petition to dissolve the marriage or for legal separation of the decedent and spouse is pending with a court at the time of the decedent's death, unless a court finds that the decedent and spouse were reconciled before the decedent's death; or
(ii) a court determines the decedent and spouse were physically and emotionally separated at the time of death and the separation was for an extended time that clearly demonstrates an absence of due affection, trust, and regard for the decedent.
(D) The decedent's surviving adult child or, if more than one (1) adult child is surviving, the majority of the adult children. However, less than half of the surviving adult children have the rights under this clause if the adult children have used reasonable efforts to notify the other surviving adult children of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the surviving adult children.
(E) The decedent's surviving parent or parents. If one (1) of the parents is absent, the parent who is present has authority under this clause if the parent who is present has used reasonable efforts to notify the absent parent.
(F) The decedent's surviving sibling or, if more than one (1) sibling is surviving, the majority of the surviving siblings. However, less than half of the surviving siblings have the rights under this clause if the siblings have used reasonable efforts to notify the other surviving siblings of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the surviving siblings.
(G) The individual in the next degree of kinship under IC 29-1-2-1 to inherit the estate of the decedent or, if more than one (1) individual of the same degree of kinship is surviving, the majority of those who are of the same degree. However, less than half of the individuals who are of the same degree of kinship have the rights under this clause if they have used reasonable efforts to notify the other individuals who are of the same degree of kinship of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the individuals who are of the same degree of kinship.
(H) If none of the persons described in clauses (A) through (G) are available, any other person willing to act and arrange for the final disposition of the decedent's remains, including a funeral home that:
(i) has a valid prepaid funeral plan executed under IC 30-2-13 that makes arrangements for the disposition of the decedent's remains; and (ii) attests in writing that a good faith effort has been made to contact any living individuals described in clauses (A) through (G).
(2) To have acquired by court order the right to control the disposition of the deceased human body or cremated remains.
The owner of a cemetery may accept the authorization of an individual only if all other individuals of the same priority or a higher priority (according to the priority listing in this subsection) are deceased, are barred from authorizing the disposition of the deceased human body or cremated remains under subsection (c), or are physically or mentally incapacitated from exercising the authorization, and the incapacity is certified to by a qualified medical doctor.
(b) An action may not be brought against the owner of a cemetery relating to the remains of a human that have been left in the possession of the cemetery owner without permanent interment, entombment, or inurnment for a period of three (3) years, unless the cemetery owner has entered into a written contract for the care of the remains.
(c) If:
(1) the death of the decedent appears to have been the result of:
(A) murder (IC 35-42-1-1);
(B) voluntary manslaughter (IC 35-42-1-3); or
(C) another criminal act, if the death does not result from the operation of a vehicle; and
(2) the coroner, in consultation with the law enforcement agency investigating the death of the decedent, determines that there is a reasonable suspicion that a person described in subsection (a) committed the offense;
the person referred to in subdivision (2) may not authorize the disposition of the decedent's body or cremated remains.
(d) The coroner, in consultation with the law enforcement agency investigating the death of the decedent, shall inform the cemetery owner of the determination referred to in subsection (c)(2).
(e) If a person vested with a right under subsection (a) does not exercise that right not less than seventy-two (72) hours after the person receives notification of the death of the decedent, the person forfeits the person's right to determine the final disposition of the decedent's remains and the right to determine final disposition passes to the next person described in subsection (a).
(f) A cemetery owner has the right to rely, in good faith, on the representations of a person listed in subsection (a) that any other individuals of the same degree of kinship have been notified of the final disposition instructions.
(g) If there is a dispute concerning the disposition of a decedent's remains, a cemetery owner is not liable for refusing to accept the remains of the decedent until the cemetery owner receives:
(1) a court order; or
(2) a written agreement signed by the disputing parties;
that determines the final disposition of the decedent's remains. If a

cemetery agrees to shelter the remains of the decedent while the parties are in dispute, the cemetery may collect any applicable fees for storing the remains, including legal fees that are incurred.
(h) Any cause of action filed under this section must be filed in the probate court in the county where the decedent resided, unless the decedent was not a resident of Indiana.
(i) A spouse seeking a judicial determination under subsection (a)(1)(C)(i) that the decedent and spouse were reconciled before the decedent's death may petition the court having jurisdiction over the dissolution or separation proceeding to make this determination by filing the petition under the same cause number as the dissolution or separation proceeding. A spouse who files a petition under this subsection is not required to pay a filing fee.
As added by P.L.52-1997, SEC.29. Amended by P.L.102-2007, SEC.2; P.L.3-2008, SEC.170; P.L.143-2009, SEC.6; P.L.101-2010, SEC.2; P.L.34-2011, SEC.3; P.L.6-2012, SEC.163.



CHAPTER 56. RECORD KEEPING

IC 23-14-56-2
Permanent preservation of record
Sec. 2. The cemetery in which an interment, entombment, or inurnment takes place shall permanently preserve the record required by this chapter either:
(1) in the form of the original record; or
(2) in alternative form such as microfilm, microfiche, computer disk, or compact disk.
As added by P.L.52-1997, SEC.30.

IC 23-14-56-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.30.



CHAPTER 57. DISINTERMENT, DISENTOMBMENT, AND DISINURNMENT

removal to be published at least five (5) days before the hearing in a newspaper of general circulation in the county where the removal will occur.
(6) That the coal company will notify the department of natural resources, division of historic preservation and archeology, after the hearing of the proposed time and date when the remains will be removed.
(f) A:
(1) licensed funeral director; or
(2) cemetery owner;
is not liable in an action brought by any person because of the removal of a deceased's remains under a written consent described in subsection (b)(3) or (e)(2) unless the licensed funeral director or the cemetery owner had actual notice before or at the time of the removal that a representation made in the consent described in subsection (b)(3) or (e)(2) was untrue.
(g) The state department of health may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.52-1997, SEC.31. Amended by P.L.155-2002, SEC.11; P.L.113-2007, SEC.5.

IC 23-14-57-2
Orders authorizing removal of human remains
Sec. 2. (a) When the state department of health issues a written order authorizing the removal of human remains from a cemetery, it shall issue the order in duplicate.
(b) The state department of health shall deliver one (1) copy of the order to the cemetery from which the human remains are removed and the other copy of the order to the cemetery to which the human remains are delivered for reinterment, reentombment, or reinurnment.
(c) Each cemetery to which a copy of an order is delivered under subsection (b) shall retain the copy of the order permanently.
As added by P.L.52-1997, SEC.31.

IC 23-14-57-3
Removal of human remains for nonpayment; liability of owner
Sec. 3. (a) This chapter does not prohibit:
(1) the removal of human remains by a cemetery owner from a plot, building, or structure for which the purchase price is past due and unpaid; and
(2) the reinterment, reentombment, or reinurnment of the remains in some other suitable plot in the cemetery.
(b) For a removal and reinterment, reentombment, or reinurnment (at the discretion of the cemetery owner) referred to in subsection (a), the cemetery owner is not liable in any action unless the owner fails to exercise reasonable care in the removal or reinterment, reentombment, or reinurnment. There is a rebuttable presumption that the owner exercised reasonable care in the removal or reinterment, reentombment, or reinurnment.
As added by P.L.52-1997, SEC.31.
IC 23-14-57-4
Applicability of chapter
Sec. 4. This chapter does not apply to the following:
(1) The disinterment, disentombment, or disurnment of remains upon the written order of the coroner of the county in which the cemetery is situated.
(2) The removal of human remains under a plan approved by the division of historic preservation and archeology under IC 14-21-1.
As added by P.L.52-1997, SEC.31. Amended by P.L.26-2008, SEC.18.

IC 23-14-57-5
Removal for autopsy or reinterment
Sec. 5. (a) The remains of a deceased human interred, entombed, or inurned in a plot in a cemetery may be removed from the plot for the purpose of autopsy or reinterment, reentombment, or reinurnment in another cemetery with:
(1) the consent of the owner of the cemetery; and
(2) the written consent of an individual authorized to give consent under section 1(b)(3) of this chapter.
(b) If the:
(1) consent of the owner of the cemetery cannot be obtained; or
(2) identity of a person from whom consent is required under subsection (a)(2) cannot be determined;
the remains of a deceased human can be removed for the purpose of autopsy or reinterment, reentombment, or reinurnment in another cemetery only under a judgment of the circuit or superior court with jurisdiction in the county in which the cemetery is located.
As added by P.L.52-1997, SEC.31. Amended by P.L.113-2007, SEC.6; P.L.132-2011, SEC.1.

IC 23-14-57-6
Payment of costs and expenses
Sec. 6. Before any disinterment, disentombment, or disinurnment may take place under this chapter, the reasonable costs and expenses of the disinterment, disentombment, or disinurnment, including attorney's fees, must be paid by the person or persons applying for the disinterment, disentombment, or disinurnment.
As added by P.L.52-1997, SEC.31.

IC 23-14-57-7
Violation of chapter; Class B misdemeanor
Sec. 7. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.31.

IC 23-14-57-8
Liability of cemetery owner
Sec. 8. The owner of a cemetery is not liable in any action for a

removal or reinterment, reentombment, or reinurnment described in this chapter unless the owner fails to exercise reasonable care in the removal or reinterment, reentombment, or reinurnment. There is a rebuttable presumption that the owner exercised reasonable care in the removal or reinterment, reentombment, or reinurnment.
As added by P.L.52-1997, SEC.31.



CHAPTER 58. ABANDONMENT AND REBURIAL

IC 23-14-58-2
Abandonment of cemetery; removal and interment of bodies in suitable cemetery
Sec. 2. If:
(1) a church or religious society has the ownership or control of a cemetery; and
(2) it is determined, in accordance with the rules, regulations, and usages of the church or religious society, that it is impracticable and undesirable for the church or religious society to maintain the cemetery or burial ground;
the church or religious society may abandon the cemetery and cause the bodies buried in the cemetery to be removed and interred in a suitable cemetery.
As added by P.L.52-1997, SEC.32.

IC 23-14-58-3
Reinterment
Sec. 3. A church or religious society that takes action under section 1 or 2 of this chapter shall, at its own expense:
(1) provide the place for the reinterment of all bodies in the abandoned cemetery;
(2) cause the reinterment in a cemetery of all the bodies removed from the abandoned cemetery that can practically be reburied; and
(3) preserve and cause to be replaced at the grave of each deceased person reinterred in another cemetery any gravestone or other marker found at the grave from which the body was removed.
As added by P.L.52-1997, SEC.32.
IC 23-14-58-4
Lawfulness of actions
Sec. 4. Actions taken under this chapter by any person acting under the direction of:
(1) a church or religious society; or
(2) the officers or governing body of a church or religious society;
are lawful.
As added by P.L.52-1997, SEC.32.



CHAPTER 58.5. DISPOSITION OF ABANDONED BURIAL SPACES

IC 23-14-58.5-2
Notice
Sec. 2. (a) If the person or entity having jurisdiction over the cemetery:
(1) desires to terminate the rights and interests of the owner of the burial space; and
(2) determines that the conditions specified in section 1 of this chapter have been met;
the person or entity must send to the owner a notice of the intent to terminate the owner's rights to the burial space.
(b) The notice required under subsection (a) must be sent by certified mail with return receipt requested to the owner's last known address.
As added by P.L.113-2007, SEC.7.

IC 23-14-58.5-3
Duties of owner; request for purchase
Sec. 3. (a) An owner who has received a termination notice under section 2 of this chapter may inform the person or entity having jurisdiction over the cemetery of the owner's continued intent to use the burial space. If the person or entity having jurisdiction over the cemetery has been informed of the owner's intent, the person or entity having jurisdiction over the cemetery may not terminate the rights and interests of the owner of the burial space.
(b) An owner who has received a termination notice under section

2 of this chapter may request the person or entity having jurisdiction over the cemetery to purchase the burial space for the amount originally paid for the burial space.
As added by P.L.113-2007, SEC.7.

IC 23-14-58.5-4
Failure to respond to notice; termination of owner's rights; remedies
Sec. 4. (a) If the person or entity having jurisdiction over the cemetery has not received a response from the owner of the burial space within sixty (60) days after sending the notice required in section 2 of this chapter, the person or entity having jurisdiction over the cemetery shall advertise in a newspaper of general circulation in the county of the owner's last known address seeking the owner's current address.
(b) If a new address for the owner of the burial space is obtained after the advertising required in subsection (a), the notice requirement under section 2 of this chapter must be repeated.
(c) If the person or entity having jurisdiction over the cemetery has not received a response regarding the owner of the burial space within sixty (60) days after placing the advertisement required in subsection (a), the owner's rights and interests in the burial space are terminated. After the rights and interests in a burial space are terminated under this chapter, the person or entity having jurisdiction over the cemetery may sell a burial space to a new owner.
(d) If the owner of a burial space contacts the person or entity having jurisdiction over the cemetery after the owner's rights and interests in the burial space are terminated under this chapter, the owner is entitled to select one (1) of the following remedies:
(1) The original burial space, if it has not been resold.
(2) If a person or an entity having jurisdiction over the cemetery has resold the burial space, reimbursement for the amount for which the burial space was resold minus the following:
(A) The costs paid by the person or entity having jurisdiction over the cemetery in providing notice and advertising as required under this chapter.
(B) The sales commission costs in the resale of the burial space.
(3) A comparable burial space in the cemetery.
As added by P.L.113-2007, SEC.7.

IC 23-14-58.5-5
Penalty
Sec. 5. A person who:
(1) knowingly terminates an owner's rights and interests in a burial space;
(2) knows or should have known the identity of the owner; and
(3) fails to give the owner notice as required under this chapter;
commits a Class A misdemeanor.
As added by P.L.113-2007, SEC.7.



CHAPTER 59. POTENTIAL LIABILITY OF CEMETERY OWNER

IC 23-14-59-2
Duties of owner upon wrongful burial
Sec. 2. When a wrongful burial, entombment, inurnment, disinterment, disentombment, or disinurnment referred to in section 1(1), 1(2), 1(4), or 1(5) of this chapter occurs, the cemetery owner shall:
(1) at the expense of the cemetery owner, correct the wrongful burial, entombment, inurnment, disinterment, disentombment, or disinurnment as soon as practical after becoming aware of the error; and
(2) notify:
(A) the spouse, if living, of the deceased person whose remains were wrongfully buried, entombed, inurned, disinterred, disentombed, or disinurned, or whose outer burial container was wrongfully placed;
(B) the parents, if living, of a deceased minor child whose remains were wrongfully buried, entombed, inurned, disinterred, disentombed, or disinurned, or whose outer burial container was wrongfully placed;
(C) the person or persons whose marker, monument, memorial, foundation, or base was wrongfully placed; or
(D) the person or persons who authorized the original burial, entombment, inurnment, disinterment, disentombment, or disinurnment;
of the occurrence.
As added by P.L.52-1997, SEC.33.

IC 23-14-59-3
Errors caused by improper description Sec. 3. A cemetery owner or anyone acting on behalf of a cemetery owner is not liable in any action for any error made by placing an improper description, including an incorrect name or date, on:
(1) a marker;
(2) a monument;
(3) any type of memorial; or
(4) the container for cremated remains.
As added by P.L.52-1997, SEC.33.



CHAPTER 60. LEGALIZATION OF DEFECTIVELY FORMED CEMETERY ASSOCIATIONS AND CORPORATIONS



CHAPTER 61. CONFLICTS OF INTERESTS BY CEMETERY EMPLOYEES

IC 23-14-61-2
Unlawful discrimination or unfair trade practice prohibited
Sec. 2. A sexton, superintendent, manager, director, grounds keeper, caretaker, or other employee who:
(1) is referred to in section 1(a) of this chapter; and
(2) acts as an agent or representative for a manufacturer or dealer of any commodity that is to be used or installed on cemetery property;
is prohibited from engaging in any unlawful discrimination or unfair trade practice in violation of this article or any other related law against a manufacturer or dealer of a commodity used or installed on cemetery property whom the employee does not represent.
As added by P.L.52-1997, SEC.35.

IC 23-14-61-3
Writs of prohibition
Sec. 3. (a) Upon proper proof of a violation of section 1 or section 2 of this chapter, a court of competent jurisdiction may issue writs of prohibition.
(b) After the issuance of writs of prohibition under subsection (a), a fiscal officer who disburses public money to any: (1) person;
(2) firm;
(3) association;
(4) limited liability company; or
(5) corporation;
against whom or which a writ of prohibition is in effect is liable on the fiscal officer's bond.
As added by P.L.52-1997, SEC.35.



CHAPTER 62. CONVEYANCE OF COUNTY CEMETERIES TO PRIVATE CORPORATIONS

IC 23-14-62-2
Petition for conveyance of cemetery
Sec. 2. The persons referred to in section 1 of this chapter may file with the board of commissioners of the county in which the cemetery is located a petition asking for the conveyance of the cemetery to the corporation.
As added by P.L.52-1997, SEC.36.

IC 23-14-62-3
Notice of filing of petition; agreement to care and manage cemetery
Sec. 3. (a) The persons filing the petition under section 2 of this chapter must give notice of the filing in accordance with IC 5-3-1-2 at least three (3) weeks before the filing by publishing a notice concerning the filing of the petition in a weekly newspaper published in the county in which the cemetery is located.
(b) The persons filing the petition under section 2 of this chapter must also file an agreement, with security to be approved by the board, that the corporation will keep the cemetery in good order and honestly and faithfully manage it.
As added by P.L.52-1997, SEC.36.

IC 23-14-62-4
Powers of board of commissioners
Sec. 4. The board of commissioners presented with a petition under section 2 of this chapter, if satisfied:
(1) as to the propriety of granting the request;
(2) as to the sufficiency of the surety;
(3) as to the good faith of the petitioners; and
(4) that a majority of the heads of families of the county are taking part;
may convey the cemetery to the cemetery corporation.
As added by P.L.52-1997, SEC.36.

IC 23-14-62-5
Powers of cemetery corporation
Sec. 5. After a petition is granted under section 4 of this chapter,

the cemetery corporation formed by the petitioners may:
(1) control the cemetery;
(2) ornament, beautify, and improve the cemetery;
(3) purchase additions and sell lots in the cemetery;
(4) assess all lots for the care, improvement, and beautification of the cemetery; and
(5) exercise all the powers of a corporation organized under any statute for the purpose of maintaining or managing cemeteries.
As added by P.L.52-1997, SEC.36.



CHAPTER 63. CONVEYANCE OF TOWNSHIP CEMETERIES TO PRIVATE CORPORATIONS

IC 23-14-63-2
Petition asking for conveyance; notice
Sec. 2. (a) The persons described in section 1 of this chapter may file with the township trustee a petition asking for the conveyance of the cemetery owned by the township to the corporation.
(b) The persons filing the petition under subsection (a) must give notice of the filing at least three (3) weeks before the filing in accordance with IC 5-3-1-2 by publishing a notice concerning the petition in a newspaper:
(1) that is published in the township; or
(2) if there is no newspaper published in the township, in the newspaper published nearest to the township.
As added by P.L.52-1997, SEC.37.

IC 23-14-63-3
Requirements of petitioners
Sec. 3. The persons filing a petition under section 2 of this chapter must:
(1) state in the petition that the corporation would have at the time of taking over the cemetery an endowment or perpetual care fund of at least one thousand dollars ($1,000);
(2) agree to increase the balance in the fund to an amount sufficient to produce enough interest to keep the cemetery in proper condition; and
(3) agree to:
(A) keep the cemetery in good order; and
(B) honestly and faithfully manage the cemetery.
As added by P.L.52-1997, SEC.37.

IC 23-14-63-4
Duties of township trustee
Sec. 4. The township trustee, if satisfied that the petition is signed

by a majority of the owners of lots in the cemetery who are residents of the township or of the immediate vicinity of the cemetery, shall convey the cemetery to the corporation formed by the petitioners.
As added by P.L.52-1997, SEC.37.

IC 23-14-63-5
Powers and duties of corporation
Sec. 5. (a) A corporation to which a cemetery is conveyed under section 4 of this chapter:
(1) shall control the cemetery;
(2) shall ornament, beautify, and improve the cemetery;
(3) may purchase additions and sell lots in the cemetery;
(4) may assess all lots for the care, improvement, and beautification of the cemetery;
(5) may receive and hold in trust gifts, donations, and legacies to be devoted to the purposes referred to in subdivisions (1) through (4); and
(6) may exercise all the powers of a corporation organized under any statute for the purpose of owning, managing, and maintaining cemeteries.
(b) All actions that the corporation takes in accordance with statutes concerning cemeteries before the cemetery is conveyed by the township trustee to the corporation are valid and binding on all parties involved in the actions.
As added by P.L.52-1997, SEC.37.



CHAPTER 64. CONVEYANCE OF CEMETERY ASSOCIATION LAND TO TOWNSHIPS

IC 23-14-64-2
Public cemetery
Sec. 2. A township trustee may accept a conveyance of real estate described in section 1 of this chapter. After the conveyance, the township trustee shall maintain the cemetery as a public cemetery.
As added by P.L.52-1997, SEC.38.

IC 23-14-64-3
Payment and use of cash, securities, or other assets
Sec. 3. (a) If a cemetery association that conveys real estate to a township under this chapter has endowment funds, cash, securities, or other assets, the funds, cash, securities, or other assets shall be paid over to the township trustee when the real estate owned by the association is conveyed to the township.
(b) A township trustee who receives cash, securities, endowment funds, or other assets under subsection (a) may use them only:
(1) to purchase additional land for the cemetery;
(2) to make permanent improvements to the cemetery; or
(3) for the upkeep and maintenance of the cemetery.
As added by P.L.52-1997, SEC.38.

IC 23-14-64-4
Payment of administration expenses
Sec. 4. All expenses incurred by the trustee in administering this chapter shall be paid out of the township fund of the township.
As added by P.L.52-1997, SEC.38.



CHAPTER 65. CITY AND TOWN CEMETERIES

IC 23-14-65-2
"Executive" defined
Sec. 2. As used in this chapter, "executive" means:
(1) the mayor of a city; or
(2) the president of the town council of a town.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-3
"Legislative body" defined
Sec. 3. As used in this chapter, "legislative body" means:
(1) the common council or city-county council of a city; or
(2) the town council of a town.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-4
"Municipality" defined
Sec. 4. As used in this chapter, "municipality" means a city or town.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-5
Application of chapter
Sec. 5. This chapter applies to all public cemeteries that are:
(1) owned by a municipality; and
(2) located within five (5) miles of the municipality.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-6
Powers and duties of legislative body
Sec. 6. (a) The legislative body of a municipality has control and management of a cemetery that is:
(1) owned by the municipality; and
(2) located within five (5) miles of the municipality.
(b) The powers and duties of the legislative body under this section include the following:
(1) The collection, preservation, and payment of all money, funds, securities, obligations, and property of any kind related to cemetery purposes. (2) The protection of cemeteries and the sanctity of the dead.
(3) The regulation or prohibition of the interment of bodies.
(4) The authorization of the removal of buried bodies or whole cemeteries to some other place.
(c) The powers of the legislative body of a municipality under this section remain in effect by ordinance or resolution despite the repeal of Acts 1927, c. 7.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-7
Permanent maintenance fund
Sec. 7. (a) Part of the proceeds derived from the sale of lots within a cemetery to which this chapter applies may be set aside as a permanent maintenance fund.
(b) Not more than fifty percent (50%) of the proceeds from the sale of lots may be set aside as a permanent maintenance fund under this section.
(c) The income from a permanent maintenance fund established under this section shall remain in the fund, except as provided in subsection (d).
(d) If the revenue from the sale of lots and other income from a cemetery to which this chapter applies becomes insufficient to meet the expense of maintaining the cemetery, income derived from the fund and its accretions may be used in whole or in part as the needs of the cemetery require, after appropriation by the legislative body according to statute.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-8
Gifts, donations, bequests, or devises
Sec. 8. (a) The legislative body of a municipality may by ordinance or resolution accept gifts, donations, bequests, or devises of money or real or personal property for the use of the:
(1) cemetery; or
(2) permanent maintenance fund of the cemetery.
(b) Except as provided in subsection (c), a municipality shall use:
(1) gifts, donations, bequests, or devises accepted under subsection (a); and
(2) income or interest derived from the gifts, donations, bequests, or devises;
in the same manner as the municipality uses proceeds from the sale of lots.
(c) If a gift, donation, bequest, or devise of money or real or personal property is given or made for the use of a particular lot or plot of ground, the income from the gift, donation, bequest, or devise may be used only for the upkeep and maintenance of that particular lot or plot of ground.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-9 Transfer of control and management to public works or public works and safety board
Sec. 9. A city may, by ordinance, transfer the control and management of a cemetery to which this chapter applies to the:
(1) board of public works; or
(2) board of public works and safety;
of the city.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-10
Transfer of control and management to board of trustees
Sec. 10. (a) A city or a town may, by ordinance, transfer the control and management of a cemetery to which this chapter applies to a board of trustees.
(b) The ordinance transferring the control and management of a cemetery under subsection (a) must prescribe:
(1) the organization of the board; and
(2) the duties of the officers and members of the board.
(c) Members of a board of trustees established under subsection (a) shall be appointed from the lot owners of the cemetery who are residents of the county in which the cemetery is located.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-11
Transfer of control and management to board of cemetery regents; board members
Sec. 11. (a) A city or town may, by ordinance, transfer the control and management of a cemetery to which this chapter applies to a board composed of four (4) residents of the municipality. Not more than two (2) of the residents appointed may be members of the same political party.
(b) Each board member appointed to the board established under subsection (a) must:
(1) own a lot in the cemetery or cemeteries to which this chapter applies; or
(2) be a freeholder of the municipality.
(c) The executive of the municipality shall appoint the members of the board established under subsection (a) to initial terms as follows:
(1) one (1) member for a term of one (1) year;
(2) one (1) member for a term of two (2) years;
(3) one (1) member for a term of three (3) years; and
(4) one (1) member for a term of four (4) years.
(d) Each member appointed under this section serves until the member's successor is appointed and qualified. After the initial term referred to in subsection (c), the member, if reappointed, or the member's successor serves for a term of four (4) years.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-12 Board of cemetery regents; members; vacancy; quorum; removal
Sec. 12. (a) A board appointed under section 11 of this chapter is known as "The Board of Cemetery Regents of the City (Town) of ____________, Indiana".
(b) The officers of a board of cemetery regents consist of:
(1) a president;
(2) a vice president; and
(3) a secretary;
who shall be elected by the board members at the first meeting of the board and in each subsequent year.
(c) A vacancy on a board of cemetery regents shall be filled by appointment by the executive of the city or town. The person appointed serves until the expiration of the term of the member whom the appointee is appointed to replace.
(d) Each member of a board of cemetery regents:
(1) must take and subscribe to the usual oath of office before beginning the duties of office; and
(2) shall be issued a certificate of appointment, upon which the member's oath of office must be endorsed.
(e) A new member of a board of cemetery regents shall file the certificate of appointment with the clerk or clerk-treasurer of the municipality within thirty (30) days after the beginning of the new member's term. If an individual who is appointed to a board of cemetery regents violates this subsection, the individual is considered to have declined the appointment and, the office to which the individual was appointed is vacant.
(f) A majority of the members of a board of cemetery regents constitutes a quorum. An action of the board is binding only if:
(1) it is authorized by a vote taken at a regular or special meeting of the board; and
(2) a majority of all the members of the board vote in favor of the action.
(g) If there is a tie vote or equal division among the members of the board upon any motion, resolution, or action, the executive of the municipality is entitled to vote on the matter under consideration.
(h) The executive of a municipality may, at any time, remove a member of the board from office upon filing the reasons for the removal in writing with the clerk or clerk-treasurer of the municipality.
(i) The legislative body of the municipality may authorize compensation for actual expenses incurred by members of the cemetery board in performance of their official duties, including any additional compensation that the legislative body determines.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-13
Notice of proposed transfer of management and control; hearing
Sec. 13. (a) Before adopting an ordinance transferring its powers and duties over a cemetery under section 9, 10, or 11 of this chapter, the legislative body of a municipality must first give notice of its

intention by notice published once each week for two (2) weeks in accordance with IC 5-3-1. The notice must announce a hearing at which the legislative body will hear any objections by any taxpayer or owner of a lot in the cemeteries.
(b) The hearing referred to in subsection (a) must:
(1) be set for a date at least two (2) weeks after the first publication of the notice;
(2) be held at a designated location; and
(3) provide all taxpayers or owners of lots in the cemeteries an opportunity to be heard.
(c) The legislative body shall give careful consideration to the views of the lot owners and taxpayers as expressed at the hearing referred to in subsection (a). Not less than five (5) days after the hearing, the legislative body shall adopt or defeat the ordinance under which its powers and duties over a cemetery would be transferred.
(d) If the ordinance referred to in subsection (c) is adopted, all papers and documents appropriate for the transfer of the management and control of the property or properties must be executed in behalf of the municipality by:
(1) the executive and clerk or clerk-treasurer of the municipality; and
(2) the agents of the cemetery.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-14
Bond
Sec. 14. Each officer and employee whose duty includes handling any funds in carrying out this chapter shall, in the manner prescribed by IC 5-4-1, execute an official bond before beginning the duties of office or employment.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-15
Powers of cemetery board
Sec. 15. A cemetery board may:
(1) make all necessary rules and regulations for the management of the cemetery or cemeteries over which it has control and management;
(2) sell lots or parts of lots at prices that the board considers reasonable; and
(3) require payment for sales:
(A) in cash; or
(B) partly in cash and the balance in deferred payments spread over a time the board considers reasonable.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-16
Execution of deed; requirements for deferred payment sales
Sec. 16. (a) In the case of cash sales of lots under section 15 of

this chapter, a deed to the property sold shall be executed on behalf of the municipality by the cemetery board to the purchaser.
(b) The following requirements apply to sales of lots under section 15 of this chapter that are made on a deferred payment basis:
(1) The transaction shall be evidenced by a written contract of sale executed by and between the board and the purchaser.
(2) Title to the lot shall be reserved in the municipality until the purchase price is paid in full.
(3) If the purchaser dies before payment in full has been completed, but after at least fifty percent (50%) of the purchase price has been paid, the balance of the purchase price shall be canceled and a deed for the property shall be executed by the cemetery board on behalf of the municipality to the heirs of the purchaser.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-17
Employment of agents and employees; collection and receipt of money
Sec. 17. A cemetery board:
(1) may employ agents for the sale of cemetery lots or part of lots and pay the agents compensation for services that the board considers reasonable;
(2) may employ all necessary superintendents, attorneys, engineers, and other employees and discharge them at the board's pleasure;
(3) may collect and receive all money owed for:
(A) the sale of lots;
(B) the care of lots;
(C) the care of graves;
(D) the digging of graves; and
(E) all other services rendered; and
(4) shall use and disburse the money received for the preservation, care, and improvement of the cemetery or cemeteries over which it has control and management.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-18
Purchase of property
Sec. 18. (a) A cemetery board may purchase on behalf of the municipality any other property for cemetery purposes that is located within five (5) miles from the corporate limits of the municipality.
(b) A cemetery board may purchase property that:
(1) adjoins; or
(2) is located conveniently near;
a cemetery that is under the control of the board for additions to the cemetery. The property must be used, held, and managed in the same manner as the adjoining or nearby cemetery or cemeteries, but is subject to the approval of the executive and legislative body of the municipality. As added by P.L.52-1997, SEC.39.

IC 23-14-65-19
Financial report; budget; expenditure of money
Sec. 19. (a) During January of each year, a cemetery board shall make a report to the legislative body of the municipality. The report must:
(1) provide information on:
(A) the financial condition of the cemetery board; and
(B) the business done by the cemetery board during the previous year; and
(2) include a statement showing the receipts and expenditures of the cemetery board for the year.
(b) A cemetery board shall annually prepare a budget for the cemetery or cemeteries under its control in the same manner as other offices and departments of the municipality prepare budgets. The budget of the cemetery board is subject to review under the budget statutes applying to municipalities.
(c) A cemetery board may not expend funds without prior appropriation by the legislative body of the municipality. If the revenues of the cemetery board are not sufficient to meet the:
(1) current operating expenses; and
(2) amounts to be paid for the purchase of cemetery lands or other property;
the deficiency in the revenues may be resolved through an appropriation from the general fund of the municipality.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-20
Awarding of contracts
Sec. 20. A cemetery board shall award contracts in accordance with IC 5-16-1 and IC 5-17-1.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-21
Eminent domain
Sec. 21. (a) A cemetery board may exercise the power of eminent domain:
(1) within the boundaries of the municipality; and
(2) also outside the municipality, within a distance of five (5) miles from the corporate limits of the municipality;
for the purpose of acquiring additional cemetery lands.
(b) A cemetery board may pay damages to landowners for the lands and property taken or injuriously affected, proceeding in accordance with the statutes applying to municipalities when exercising the power of eminent domain.
(c) A cemetery board may bring suit in the name of the cemetery board in eminent domain proceedings and in other matters whenever the action is necessary to protect the interests of the cemetery board in its conduct and discharge of its duties or obligations, rights, and

privileges. A suit may be brought against the cemetery board in its own name.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-22
Delivery of money to controller or clerk-treasurer; payment of expenses
Sec. 22. (a) A cemetery board shall daily deliver all money, funds, and revenues it receives to the controller or clerk-treasurer of the municipality, who shall give the board a receipt. The amounts delivered by the cemetery board shall be credited to the account of the cemetery board and deposited in accordance with IC 5-13-6.
(b) All expenses incurred by the cemetery board shall be paid by claims allowed and signed by a majority of the cemetery board. The claims shall be delivered to the controller or clerk-treasurer of the municipality, and warrants in payment of the claims shall be drawn on the municipal treasury.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-23
Acceptance and receipt of real and personal property
Sec. 23. (a) A cemetery board may accept and receive real and personal property:
(1) through gift, legacy, or bequest; and
(2) upon terms, conditions, or trusts that the donor or testator designates;
for use concerning the operation, maintenance, and preservation of cemeteries or a part of a cemetery.
(b) The property received under subsection (a) is exempt from all taxation.
(c) If:
(1) a cemetery board receives money under subsection (a); and
(2) the money is not required currently to carry out the purpose or trusts upon which the money was received;
the cemetery board shall invest the money in accordance with IC 5-13-9. For investment purposes under this subsection, the cemetery board shall give preference to the purchase of bonds or securities issued and negotiated by the municipality.
(d) A cemetery board shall use the income from securities purchased under subsection (c) to carry out the trusts upon which the gift was made.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-24
Placement of bonds or other securities in safety deposit box
Sec. 24. To protect bonds or other securities held by a cemetery board, the cemetery board shall place them in a safety deposit box in the vault of a reliable financial institution located in the municipality. One (1) key to the box shall be retained by each of the following:
(1) A member of the cemetery board who is designated by the

cemetery board.
(2) The controller or clerk-treasurer of the municipality.
(3) The financial institution.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-25
Improvement and development of cemetery; adoption of resolution
Sec. 25. (a) If the improvement and development of a cemetery will:
(1) provide relief for the unemployed;
(2) be a stimulus to the industry of the municipality;
(3) be a suitable project and eligible for financing as a self-liquidating project by:
(A) an agency of the federal government; or
(B) an individual, firm, limited liability company, or corporation; and
(4) result in no cost to the municipality;
the cemetery board that has or would have control and management of the cemetery may adopt a resolution expressing the determination of the board to proceed with the improvement and development of the cemetery.
(b) After adopting a resolution under subsection (a), the cemetery board may do anything necessary to secure the funds that are necessary to make the improvements and provide for the developments.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-26
Payment of preliminary expenses for preparation of grant application; powers of cemetery board in improvement and development of cemetery
Sec. 26. (a) In seeking funds for the improvement and development of a cemetery, a cemetery board may pay all preliminary expenses that the cemetery board incurs in preparing and presenting an application to a federal agency or other agency having authority to grant aid to self-liquidating projects. The expenses may be paid out of funds at the disposal of the cemetery board.
(b) Upon the adoption of its resolution of determination under section 25 of this chapter, the cemetery board shall follow the procedure established by statute for the establishment of a sewage disposal plant by the municipality.
(c) In the improvement and development of a cemetery, a cemetery board has the same powers as the board of public works or board of public works and safety of a city, including the power to do the following:
(1) Create the necessary sinking fund.
(2) Pledge the receipts of the cemetery board.
(3) Fix the rates and charges of the cemetery board at a level sufficient to pay the obligations and mortgage of the cemetery board. (4) Otherwise obligate the property under the control of the cemetery board to secure the payment of the obligations of the cemetery board as they mature, including interest.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-27
Management and control of cemetery
Sec. 27. A cemetery board has exclusive management and control of a cemetery or cemeteries transferred to or acquired by the cemetery board, including:
(1) all of the property, whether real, personal, or mixed, acquired by the cemetery board for cemetery purposes; and
(2) the part of a public road or street that passes through the cemetery.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-28
Rules; enforcement
Sec. 28. (a) A cemetery board may do the following:
(1) Make reasonable rules and regulations for the management, control, direction, care, and maintenance of the property under the control of the cemetery board.
(2) Make and enforce reasonable regulations respecting the placement and erection of markers, monuments, tombstones, and mausoleums that any person desires to place or erect in the cemetery.
(3) Seize and impound animals running at large in the cemetery and establish a suitable place for impounding them, assessing the reasonable costs to the owner.
(4) Vacate streets, alleys, roads, or highways, or parts of them, lying within lands under the control of the cemetery board in the same manner as is prescribed under the powers of street improvement authority of the municipality.
(5) Provide proper facilities for furnishing electric lighting, water, and sewer facilities in the cemetery, ordering a public utility to construct and install equipment that is necessary for these purposes.
(b) For the purposes of making rules and regulations for the management and control of property under subsection (a)(1), a cemetery board may request from the police authority of the municipality the manpower necessary to carry out and enforce the rules and regulations of the cemetery board. The police authority shall comply with the request to the extent that it is able to comply at the time the request is made, considering all other obligations and duties of the police authority. If the cemetery board and the police authority disagree over these matters, the controversy shall be settled by an order of the executive of the municipality.
As added by P.L.52-1997, SEC.39.



CHAPTER 66. CARE OF CEMETERIES BY THIRD CLASS CITIES AND TOWNS

IC 23-14-66-2
Taxation for costs of additional care and maintenance
Sec. 2. (a) If the legislative body is satisfied with the accuracy of the petition, it shall:
(1) record its findings at that meeting or at any regular meeting; and
(2) subject to subsection (b), levy and collect an annual tax, as other taxes are levied and collected, in an amount that it considers reasonable, to provide additional care and maintenance for the cemetery.
(b) Taxes collected by a city or town for the care and maintenance of a cemetery lying entirely outside of the corporate limits of the city or town may not exceed three cents ($0.03) on each one hundred dollars ($100) of assessed valuation of property in the city or town.
As added by P.L.52-1997, SEC.40.



CHAPTER 67. CARE OF CEMETERIES BY COUNTIES

IC 23-14-67-2
County cemetery commission
Sec. 2. (a) The board of commissioners of a county may appoint a county cemetery commission consisting of five (5) residents of the county.
(b) The members of a county cemetery commission shall be appointed for a term of five (5) years. The board of county commissioners shall stagger the terms of the members to permit the appointment or a reappointment of one (1) commission member per year.
As added by P.L.52-1997, SEC.41.

IC 23-14-67-3
Annual tax for restoration and maintenance
Sec. 3. A county cemetery commission may request the levy of an annual tax for the purpose of restoring and maintaining one (1) or more cemeteries described in section 1 of this chapter that are located in the county. The tax may not exceed fifty cents ($0.50) on each one hundred dollars ($100) of assessed valuation of property in the county.
As added by P.L.52-1997, SEC.41.

IC 23-14-67-3.5 Annual reports filed with Indiana historical bureau
Sec. 3.5. (a) Before March 1 of each year, a county cemetery commission shall file an annual report with the Indiana historical bureau established by IC 4-23-7-3.
(b) An annual report filed under this section must include information on the following:
(1) The budget of the county cemetery commission for the preceding calendar year.
(2) Expenditures made by the county cemetery commission during the preceding calendar year.
(3) Activities of the county cemetery commission during the preceding calendar year.
(4) Plans of the county cemetery commission for the calendar year during which the report is filed.
(c) The Indiana historical bureau shall make reports filed under this section available for public inspection under IC 5-14-3.
As added by P.L.2-1998, SEC.64.

IC 23-14-67-4
Annual budget and annual report
Sec. 4. A county cemetery commission established under this chapter shall:
(1) present an annual plan and budget; and
(2) make an annual report;
to the board of county commissioners and the county council for approval.
As added by P.L.52-1997, SEC.41.



CHAPTER 68. CARE OF CEMETERIES BY TOWNSHIPS

IC 23-14-68-2
Township trustee locating and maintaining cemeteries
Sec. 2. The trustee of each township shall locate and maintain all the cemeteries described in section 1(a) of this chapter that are within the township. However, a cemetery association claiming assistance under this chapter shall furnish a verified statement of assets and liabilities to the township trustee.
As added by P.L.52-1997, SEC.42.

IC 23-14-68-3
Maintenance of cemeteries
Sec. 3. For the purposes of this chapter, the maintenance of a cemetery includes the following:
(1) Resetting and straightening all monuments.
(2) Leveling and seeding the ground.
(3) Constructing fences where there are none and repairing existing fences.
(4) Destroying and cleaning up detrimental plants (as defined in IC 15-16-8-1), noxious weeds, and rank vegetation.
As added by P.L.52-1997, SEC.42. Amended by P.L.2-2008, SEC.48.

IC 23-14-68-4
Appropriations for care and maintenance; cemetery tax
Sec. 4. (a) The township shall appropriate enough money to provide for the care, repair, and maintenance of each cemetery described in section 1(a) of this chapter that is located within the township. Funds shall be appropriated under this subsection in the same manner as other township appropriations.
(b) The township may levy a township cemetery tax to create a fund for maintenance of cemeteries under this chapter. If a fund has not been provided for maintenance of cemeteries under this chapter, part of the township fund may be used.
As added by P.L.52-1997, SEC.42.

IC 23-14-68-5
Trustee's failure to perform duties Sec. 5. A township trustee who fails to perform the trustee's duties under this chapter commits a Class C infraction.
As added by P.L.52-1997, SEC.42.



CHAPTER 69. ESTABLISHMENT OF PUBLIC CEMETERIES BY TOWNSHIPS

IC 23-14-69-2
Nonapplicability of chapter
Sec. 2. This chapter does not apply to the following:
(1) A cemetery that is owned or controlled by a city, a town, or a voluntary association.
(2) A cemetery that is maintained by a township under IC 23-14-68.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-3
Care and maintenance
Sec. 3. A township trustee shall care for and maintain each cemetery to which this chapter applies that is located in the township, keeping the cemeteries in a respectable condition by:
(1) destroying detrimental plants (as defined in IC 15-16-8-1), noxious weeds, and rank vegetation; and
(2) removing all unsightly accumulations and debris.
As added by P.L.52-1997, SEC.43. Amended by P.L.2-2008, SEC.49.

IC 23-14-69-4
Donated land
Sec. 4. (a) The township trustee may accept donations of land suitable for a public cemetery if the township trustee considers acceptance of the land to be in the best interests of the township.
(b) Donated land shall be:
(1) conveyed to the township;
(2) set apart by the trustee for a public cemetery; and
(3) kept in good condition and repair by the township trustee.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-5
Purchase of land
Sec. 5. (a) If:
(1) no land suitable for a public cemetery is donated to a township; and
(2) if the township legislative body adopts a resolution approving the purchase;
the township executive may purchase land for the purpose of establishing a public cemetery. (b) When land is purchased and conveyed to the township under subsection (a), the land must be set apart, kept in repair, and used as provided in section 6 of this chapter.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-6
Use of cemetery
Sec. 6. A public cemetery of a township may be used by the inhabitants of the township for the interment of the dead. The township trustee may prescribe regulations governing the use of the cemetery.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-7
Duties of township trustee
Sec. 7. (a) When a township acquires title to land by donation, purchase, or otherwise for a public cemetery, the trustee of the township shall:
(1) lay out the land in lots with streets and walks;
(2) plat the land; and
(3) record the plat in the office of the recorder of the county.
(b) For recording a plat under subsection (a), the recorder shall collect the same fees as are allowed for similar recordings.
(c) The lots laid out and platted under subsection (a) must be numbered. A specific part of the lots must be:
(1) set apart; and
(2) designated on the plat;
for a potter's field.
(d) After the plat has been recorded, the township trustee shall appoint:
(1) one (1) disinterested freeholder of the township; and
(2) one (1) disinterested appraiser licensed under IC 25-34.1;
who are residents of Indiana to appraise and fix the value of all the lots on the plat, except the part assigned to the potter's field under subsection (c). The appraisal shall be filed with and preserved by the township trustee.
As added by P.L.52-1997, SEC.43. Amended by P.L.113-2006, SEC.18.

IC 23-14-69-8
Private sale of lots
Sec. 8. (a) The township trustee may sell and convey the lots in a cemetery to which this chapter applies at a private sale to persons who desire to purchase them. The trustee shall not sell a lot under this subsection at less than the value fixed for the lot under section 7 of this chapter.
(b) The proceeds of the sale of lots in a cemetery under subsection (a) shall be used to pay the expenses that the township trustee may incur under this chapter for the cemetery. Any surplus shall be held as a fund for use in keeping the cemetery in repair. (c) The township trustee shall keep an accurate account of:
(1) the money received by the township trustee for the purpose of keeping the cemetery in repair; and
(2) the sums that the township trustee has paid out, and for which the trustee has taken vouchers.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-9
Payment of expenses
Sec. 9. All expenses incurred by the township trustee for administering this chapter shall be paid out of the township fund of the township.
As added by P.L.52-1997, SEC.43.



CHAPTER 70. TRUSTS FOR CEMETERY ASSOCIATIONS

IC 23-14-70-2
Investment of money
Sec. 2. All money received by a board of commissioners under section 1 of this chapter may be invested in compliance with IC 20-42-1-14.
As added by P.L.52-1997, SEC.44. Amended by P.L.2-2006, SEC.181.

IC 23-14-70-3
Distribution of accrued interest
Sec. 3. The county auditor shall distribute the interest accrued on any cemetery fund or funds received under section 1 of this chapter on the last Monday of January of each year to the following person or persons:
(1) The trustee of the township in which an abandoned or unincorporated cemetery is located.
(2) The trustee of the township lying on the east or south of the cemetery if the cemetery is located on a county boundary or a township boundary.
(3) The treasurer of the board of directors of an incorporated

cemetery.
As added by P.L.52-1997, SEC.44.

IC 23-14-70-4
Receipts and vouchers
Sec. 4. (a) A township trustee or treasurer of the board of directors of an incorporated cemetery who receives a distribution under section 3 of this chapter shall make a receipt or voucher for any money paid out.
(b) A receipt or voucher made under subsection (a) must state:
(1) the amount paid out;
(2) the purpose for which the money was expended; and
(3) the fund from which the money came.
(c) The receipts and vouchers made under subsection (a) shall be:
(1) filed with the county auditor before January 2 of each year; and
(2) presented to the board of commissioners for examination and approval at the January meeting of the board of commissioners.
As added by P.L.52-1997, SEC.44.

IC 23-14-70-5
Liability of auditor or county
Sec. 5. (a) The auditor is liable on the auditor's bond for any neglect or failure of duty with respect to funds received under section 1 of this chapter in the same manner as with respect to the school fund.
(b) The county is also liable for the preservation of the principal and the payment of the interest on the funds received under section 1 of this chapter to the same extent that it is liable with respect to the principal and interest of the school fund.
As added by P.L.52-1997, SEC.44.

IC 23-14-70-6
Effect of chapter on certain bequests, legacies, or endowments; payment or return of money deposited
Sec. 6. (a) This chapter does not affect a bequest, legacy, or endowment that is under or comes under the control of:
(1) the board of directors of an incorporated cemetery; or
(2) the trustees or officers of a church, association, or other organization.
(b) This chapter does not affect a bequest, legacy, or endowment received under this chapter.
(c) If a cemetery is under the control of:
(1) an organized board of directors of an incorporated cemetery; or
(2) the trustees or officers of a church, association, or other organization;
the board of county commissioners may, on its own initiative or upon request of the proper officers of the cemetery, pay over or return to

the treasurer of the cemetery any money deposited with the county under this chapter.
(d) Money paid over or returned under subsection (c) shall be held and managed by the cemetery corporation, church, association, or organization in compliance with the terms of the bequest, legacy, or endowment, and in compliance with applicable statutes.
As added by P.L.52-1997, SEC.44.



CHAPTER 71. UNION CHAPEL CEMETERY ASSOCIATION

IC 23-14-71-2
Holding of title to real estate
Sec. 2. The Union Chapel Cemetery Association holds title to the real estate of the Union Chapel Cemetery in Washington Township, Marion County, Indiana, for the uses and purposes of a public cemetery.
As added by P.L.52-1997, SEC.45.

IC 23-14-71-3
Platting and acquisition of adjacent land for burial purposes
Sec. 3. The association may lay out and plat into lots all portions of the cemetery not platted and used and occupied for burial purposes on March 6, 1899, and may purchase, take, receive, and hold other real estate adjacent to the cemetery for burial purposes.
As added by P.L.52-1997, SEC.45.

IC 23-14-71-4
Powers of trustees of association
Sec. 4. The trustees of the association:
(1) have full and complete charge, care, and supervision of the cemetery; and
(2) may care for, supervise, and beautify the cemetery in the same manner and with the same powers provided by law for public cemeteries.
As added by P.L.52-1997, SEC.45.



CHAPTER 72. ANNEXATION OF UNINCORPORATED CEMETERY

IC 23-14-72-2
Extension of incorporated cemetery boundaries
Sec. 2. If:
(1) the grounds of a cemetery that is platted but not incorporated adjoin or are contiguous to the grounds of a cemetery that is incorporated under Indiana law; and
(2) a petition that:
(A) seeks the incorporation of the grounds of the unincorporated cemetery into the incorporated cemetery; and
(B) is signed by a majority of the owners of lots in the unincorporated cemetery;
is filed with the board of trustees or board of directors of the association of the incorporated cemetery;
the association may extend the boundaries of the incorporated cemetery to include the grounds of the unincorporated cemetery.
As added by P.L.52-1997, SEC.46.

IC 23-14-72-3
Levying assessments
Sec. 3. After the grounds of an unincorporated cemetery are brought into an incorporated cemetery under section 2 of this chapter, the association of the incorporated cemetery may periodically levy an assessment against each lot that was brought into the incorporated cemetery to provide a fund with which to maintain and provide for the upkeep of the lots.
As added by P.L.52-1997, SEC.46.

IC 23-14-72-4
Sale of lot for failure to pay assessments
Sec. 4. (a) As used in this section, "lot" includes a half-lot.
(b) If:
(1) the owner of a lot fails to pay an assessment imposed under section 3 of this chapter within the time allowed by the bylaws of the association of the incorporated cemetery; and
(2) the lot is not occupied by a grave; the incorporated cemetery may sell the lot to satisfy the unpaid assessment after following the procedure set forth in subsection (c).
(c) The association of an incorporated cemetery may sell a lot under this section if:
(1) the association provides:
(A) notice in a writing addressed individually to the owner of the lot; or
(B) if the address of the owner is unknown, notice by publication once each week for a period of two (2) weeks in a newspaper of general circulation that is printed and published in the county in which the cemetery is located;
stating that the lot may be sold unless the assessment is paid within thirty (30) days after the date of the writing delivered under clause (A) or the second publication under clause (B); and
(2) the assessment is not paid within the period referred to in subdivision (1).
As added by P.L.52-1997, SEC.46.

IC 23-14-72-5
Collection of fixed amount for upkeep and maintenance
Sec. 5. (a) An incorporated cemetery that extends its boundaries to include the grounds of an unincorporated cemetery under section 2 of this chapter, instead of levying a periodic assessment against the owner of a lot under section 3 of this chapter, may collect a fixed amount from the owner in full satisfaction of all future assessments against the lot for the upkeep and maintenance.
(b) A cemetery association that receives money from the owners of lots under subsection (a) shall:
(1) hold and invest the money as a fund for the upkeep and maintenance of the lots; and
(2) expend only the income earned from the investment of the money under subdivision (1) in the care of the lots.
(c) After a cemetery association receives money from the owners of lots under subsection (a), the association shall keep and care for the lots.
As added by P.L.52-1997, SEC.46.



CHAPTER 73. GRAVE MARKERS OF DECEASED SOLDIERS

IC 23-14-73-2
Standards for markers
Sec. 2. A board of trustees or other governing body or custodian that controls a cemetery shall not refuse to allow the setting up of markers for the graves of deceased members of the armed forces in its grounds if the markers conform to the standard markers furnished by the United States government for marking the graves of deceased members of the armed forces.
As added by P.L.52-1997, SEC.47.

IC 23-14-73-3
Violation of chapter; Class C infraction
Sec. 3. A person who violates section 2 of this chapter commits a Class C infraction.
As added by P.L.52-1997, SEC.47.



CHAPTER 74. CEMETERY FENCES AND UPKEEP

IC 23-14-74-2
Violation of chapter; Class C infraction
Sec. 2. A person who violates section 1 of this chapter commits a Class C infraction. Each year during which a cemetery is neglected in violation of this chapter constitutes a separate offense.
As added by P.L.52-1997, SEC.48.



CHAPTER 75. EMINENT DOMAIN ACQUISITION OF CEMETERY LAND

IC 23-14-75-2
Power of eminent domain
Sec. 2. If land has not been appropriated or set apart by the owners by platting for a public cemetery and it is necessary to purchase real estate for the cemetery:
(1) the legislative body of the city or town; or
(2) the executive of the township;
has the power of eminent domain to condemn and appropriate the land for cemetery purposes under proceedings provided by statute.
As added by P.L.52-1997, SEC.49. Amended by P.L.163-2006, SEC.4.



CHAPTER 76. APPLICATION OF CORPORATIONS LAWS TO CEMETERY ASSOCIATIONS

IC 23-14-76-2
"Cemetery association" defined
Sec. 2. (a) As used in this chapter, "cemetery association" means any cemetery association, cemetery corporation, or cemetery organization that:
(1) was established under this article before July 1, 1997; and
(2) has not been reorganized under IC 23-1 or IC 23-17 before January 1, 1998.
(b) The term does not include a cemetery that is owned or operated by a recognized church, religious society, or denomination.
(c) The term includes the Union Chapel Cemetery Association (IC 23-14-71).
As added by P.L.52-1997, SEC.50.

IC 23-14-76-3
Application of business corporation and nonprofit corporation law
Sec. 3. Except as provided in section 4 of this chapter, after December 31, 1997:
(1) IC 23-1 applies to a cemetery association that has issued shares of stock; and
(2) IC 23-17 applies to a cemetery association that has not issued shares of stock.
As added by P.L.52-1997, SEC.50.

IC 23-14-76-4
Voluntary election of application of business corporation and nonprofit corporation law
Sec. 4. (a) Before January 1, 1998, a cemetery association may elect to have the provisions of IC 23-1 or IC 23-17 apply permanently to the cemetery association, irrespective of whether the cemetery association has issued shares of stock.
(b) A cemetery association electing to have IC 23-1 apply to the cemetery association may:
(1) incorporate or reincorporate under IC 23-1; or
(2) if the cemetery association is a corporation, comply with the following procedures:
(A) The board of directors or trustees must adopt a resolution electing to have the provisions of IC 23-1 apply to

the cemetery association.
(B) The resolution must specify a date (before January 1, 1998) after which the provisions of IC 23-1 will apply to the cemetery association.
(C) The resolution must be filed with the secretary of state before the date specified under clause (B).
(c) A cemetery association electing to have IC 23-17 apply to the cemetery association may:
(1) incorporate or reincorporate under IC 23-17; or
(2) if the cemetery association is a corporation, accept the provisions of IC 23-17 by taking the actions set forth in IC 23-17-1-1.
As added by P.L.52-1997, SEC.50.



CHAPTER 77. VAULTS USED TO ENCASE HUMAN REMAINS

IC 23-14-77-2
Class B infraction
Sec. 2. A person who violates this chapter commits a Class B infraction.
As added by P.L.61-2008, SEC.3.






ARTICLE 15. MISCELLANEOUS PROVISIONS

CHAPTER 1. ASSUMED BUSINESS NAMES

IC 23-15-1-2
Exceptions
Sec. 2. This chapter does not apply to:
(1) a person doing business under a name, designation, or title that includes the true surnames of the person or, if the person is not an individual, some or all of the true surnames of the individuals comprising the person; and
(2) a church, a lodge, or an association the business of which is conducted or transacted by trustees under a written instrument or declaration of trust that is recorded in the recorder's office of each county in which the business is conducted or transacted.
(Formerly: Acts 1909, c.151, s.2; Acts 1965, c.241, s.2.) As amended by P.L.34-1987, SEC.394; P.L.226-1989, SEC.21.

IC 23-15-1-3
Violation
Sec. 3. A person, corporation, foreign corporation, limited liability company, foreign limited liability company, limited partnership, or foreign limited partnership that violates this chapter commits a Class B infraction.
(Formerly: Acts 1909, c.151, s.3; Acts 1965, c.241, s.3.) As amended by Acts 1978, P.L.2, SEC.2324; P.L.226-1989, SEC.22; P.L.8-1993, SEC.328.

IC 23-15-1-4
Compliance with former act
Sec. 4. Compliance with the requirements Acts 1941, c.192, prior to July 8, 1965, shall be deemed compliance with this chapter.
(Formerly: Acts 1965, c.241, s.6.) As amended by P.L.34-1987, SEC.395.

IC 23-15-1-5
"Person" defined
Sec. 5. As used in this chapter, "person" means an individual, association, or other legal entity. The term does not include a:
(1) corporation (as defined in IC 23-1-20-5);
(2) foreign corporation (as defined in IC 23-1-20-11);
(3) foreign limited partnership (as defined in IC 23-16-1-6); (4) limited partnership (as defined in IC 23-16-1-9);
(5) limited liability company (as defined in IC 23-18-1-11); or
(6) foreign limited liability company (as defined in IC 23-18-1-9).
As added by P.L.226-1989, SEC.23. Amended by P.L.8-1993, SEC.329.



CHAPTER 2. RESIDENT AGENTS

IC 23-15-2-2
Repealed
(Repealed by P.L.4-1988, SEC.16.)



CHAPTER 3. REPEALED



CHAPTER 4. USE OF FACSIMILE SIGNATURES



CHAPTER 5. AUTHORITY TO MAKE CHARITABLE CONTRIBUTIONS



CHAPTER 6. ANNUAL REPORT REQUIREMENTS

IC 23-15-6-2
Delivery of report to secretary of state
Sec. 2. A corporation subject to this chapter shall deliver to the secretary of state for filing:
(1) an annual report; or
(2) a biennial report, if the corporation is a domestic corporation organized for profit;
that contains the information required by IC 23-1-53-3.
As added by P.L.107-1987, SEC.49. Amended by P.L.228-1995, SEC.14.

IC 23-15-6-3
Simultaneous delivery with IC 23-1-53-3 reports
Sec. 3. Annual or biennial reports required by this chapter must be delivered at the same times as those set forth in IC 23-1-53-3.
As added by P.L.107-1987, SEC.49. Amended by P.L.228-1995, SEC.15.

IC 23-15-6-4
Notice of incomplete report; timely correction
Sec. 4. If an annual or a biennial report does not contain the information required by this chapter, the secretary of state shall promptly notify the reporting corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the secretary of state within thirty (30) days after the effective date of notice, it is deemed to be timely filed.
As added by P.L.107-1987, SEC.49. Amended by P.L.228-1995, SEC.16.

IC 23-15-6-5
Administrative dissolution upon failure to report
Sec. 5. (a) The secretary of state may commence a proceeding under this section to administratively dissolve a corporation incorporated under Indiana law if the corporation does not deliver its

annual or biennial report to the secretary of state within sixty (60) days after it is due.
(b) The procedure for administrative dissolution under this section is the same as that set forth in IC 23-1-46-2.
(c) The procedure for reinstatement after an administrative dissolution under this section is the same as that set forth in IC 23-1-46-3.
(d) The procedures for denial and appeal of a denial of reinstatement under this section are the same as those set forth in IC 23-1-46-4.
As added by P.L.107-1987, SEC.49. Amended by P.L.228-1995, SEC.17.

IC 23-15-6-6
Revocation of certificate of authority upon failure to report
Sec. 6. (a) The secretary of state may commence a proceeding under this section to revoke the certificate of authority of a corporation admitted to do business in Indiana if the corporation does not deliver its annual report to the secretary of state within (60) days after it is due.
(b) The procedure for revocation of a certificate of authority under this section is the same as that set forth in IC 23-1-51-2.
(c) The procedure for appeal of a revocation under this section is the same as that set forth in IC 23-1-51-3.
As added by P.L.107-1987, SEC.49.



CHAPTER 7. REPEALED



CHAPTER 8. USE OF BANK IN BUSINESS ENTITY NAME

IC 23-15-8-2
Review of use of term "bank"
Sec. 2. (a) If a new filing or an amendment changing the name of the business entity is received by the secretary of state and the new filing or the amendment contains "bank" in the business entity name, the filing must be forwarded to the department of financial institutions for review of the use of the term "bank".
(b) A document under subsection (a) may only be filed by the secretary of state after the filing has been approved by the department of financial institutions.
(c) The department of financial institutions shall review each filing forwarded to the department of financial institutions under section 2 of this chapter and provide notice of the results of the review to the secretary of state.
As added by P.L.277-2001, SEC.12.

IC 23-15-8-3
Notice of violation; administrative dissolution proceedings
Sec. 3. (a) If the department of financial institutions determines that a business entity has violated IC 28-1-20-4, the department of financial institutions shall notify the secretary of state of the violation.
(b) The secretary of state shall commence a proceeding under this section to administratively dissolve a business entity if:
(1) the name of the business entity contains the word "bank", "banc", or "banco"; and
(2) the department of financial institutions determines that the business entity violates IC 28-1-20-4.
(c) If the secretary of state commences an administrative dissolution under subsection (b), the secretary of state shall serve the business entity with written notice of the determination under subsection (b)(2). The secretary of state shall, at the same time notice is sent to the business entity, provide a copy of the notice to the department of financial institutions.
(d) If a business entity that receives a notice under subsection (c) does not: (1) correct the grounds for dissolution; or
(2) demonstrate to the reasonable satisfaction of the department of financial institutions that the grounds for dissolution do not exist;
at any time after sixty (60) days after service of the notice is perfected, the department of financial institutions shall notify the secretary of state in writing of the continuing violation. After receiving the written notice from the department of financial institutions, the secretary of state shall administratively dissolve the business entity by signing a certificate of dissolution that recites the grounds for dissolution and the effective date of the dissolution. The secretary of state shall file the original certificate of dissolution and serve a copy of the certificate of dissolution on the business entity.
(e) A business entity administratively dissolved under this section may carry on only those activities necessary to wind up and liquidate the business entity's affairs.
As added by P.L.277-2001, SEC.12. Amended by P.L.73-2004, SEC.14.

IC 23-15-8-4
Appeals
Sec. 4. (a) The business entity may appeal the administrative dissolution to the circuit court or superior court of the county:
(1) where the business entity's principal office is located; or
(2) if the principal office is not located in Indiana, where the business entity's registered office is located;
not later than thirty (30) days after service of the notice of denial is perfected.
(b) The court may do the following:
(1) Order the secretary of state to reinstate the dissolved business entity.
(2) Take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.277-2001, SEC.12.

IC 23-15-8-5
Dissolution in addition to other penalties
Sec. 5. Dissolution under this section is in addition to any penalties imposed upon the business entity by IC 28-1-20-4(j).
As added by P.L.277-2001, SEC.12.



CHAPTER 9. MISCELLANEOUS






ARTICLE 16. LIMITED PARTNERSHIPS

CHAPTER 1. DEFINITIONS

IC 23-16-1-2
Certificate of limited partnership
Sec. 2. "Certificate of limited partnership" means a certificate described in IC 23-16-3-2 and such a certificate as amended or restated.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-3
Contribution
Sec. 3. "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to transfer cash or property or to perform services, that a partner transfers to a limited partnership in the capacity of partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-4
Effective date
Sec. 4. "Effective date" means a date specified in a certificate filed with the secretary of state declaring when the certificate becomes effective.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-5
Event of withdrawal of a general partner
Sec. 5. "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in IC 23-16-5-2.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-6
Foreign limited partnership
Sec. 6. "Foreign limited partnership" means a partnership formed under the laws of any jurisdiction other than Indiana, including a foreign country or other foreign jurisdiction in which the partnership formed has as partners one (1) or more general partners and one (1) or more limited partners.
As added by P.L.147-1988, SEC.1.
IC 23-16-1-7
General partner
Sec. 7. "General partner" means a person who has been admitted to a limited partnership or a foreign limited partnership as a general partner in accordance with the partnership agreement and is named in the certificate of limited partnership or similar instrument under which the limited partnership is organized, if so required.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-8
Limited partner
Sec. 8. "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the laws of Indiana or, in the case of a foreign limited partnership, in accordance with the laws of the state, foreign country, or other foreign jurisdiction under which the foreign limited partnership is organized.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-9
Limited partnership; domestic limited partnership
Sec. 9. "Limited partnership" and "domestic limited partnership" mean a partnership formed by two (2) or more persons under the laws of Indiana that has one (1) or more general partners and one (1) or more limited partners.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-10
Partner
Sec. 10. "Partner" means a limited or general partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-11
Partnership agreement
Sec. 11. "Partnership agreement" means a written agreement of the partners as to the affairs of a limited partnership and the conduct of its business.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-12
Partnership interest
Sec. 12. "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-13
Person
Sec. 13. "Person" means an individual, partnership, limited liability company, domestic limited partnership, foreign limited

partnership, trust, estate, association, corporation, or any other individual or entity whether acting in its own capacity or in any representative capacity.
As added by P.L.147-1988, SEC.1. Amended by P.L.8-1993, SEC.330.

IC 23-16-1-14
State
Sec. 14. "State" means the District of Columbia, the Commonwealth of Puerto Rico, or any state, territory, possession, or other jurisdiction of the United States.
As added by P.L.147-1988, SEC.1.



CHAPTER 2. GENERAL PROVISIONS

IC 23-16-2-1
Name
Sec. 1. (a) The name of each limited partnership as set forth in its certificate of limited partnership:
(1) must contain the words "limited partnership" or the abbreviation "L.P.";
(2) may not contain the name of a limited partner unless:
(A) it is also the name of a general partner or the corporate name of a corporate general partner; or
(B) the business of the limited partnership had been carried on under that name before the admission of that limited partner;
(3) may not contain any word or phrase indicating or implying that it is organized other than for a purpose stated in its partnership agreement; and
(4) except as provided in subsection (b), must be such as to distinguish it upon the records in the office of the secretary of state from the name of any limited partnership or other business entity reserved, registered, or organized under the laws of Indiana or qualified to do business or registered as a foreign limited partnership in Indiana.
(b) A limited partnership may apply to the secretary of state to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (a). The secretary of state shall authorize use of the name applied for if:
(1) the other domestic or foreign limited partnership or other business entity files its written consent to the use of its name, signed by any current general partner of the other limited partnership and verified subject to the penalties for perjury; or
(2) the applicant delivers to the secretary of state a certified copy of a final court judgment establishing the applicant's right to use the name applied for in Indiana.
As added by P.L.147-1988, SEC.1. Amended by P.L.178-2002, SEC.103.

IC 23-16-2-2 Reservation of name
Sec. 2. (a) A person may reserve the exclusive right to the use of a name, including a fictitious name by a foreign limited partnership whose name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the name is available, the secretary of state shall reserve the name for the exclusive use of the applicant for renewable one hundred twenty (120) day periods.
(b) The owner of a reserved name may transfer to another person by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.
As added by P.L.147-1988, SEC.1. Amended by P.L.277-2001, SEC.14.

IC 23-16-2-2.5
Foreign limited partnerships; registration of name
Sec. 2.5. (a) A foreign limited partnership may register its name, or its name with any addition required by section 1 of this chapter, if the name is distinguishable upon the records of the secretary of state as provided in section 1 of this chapter.
(b) A foreign limited partnership registers its name, or its name with any addition required by section 1 of this chapter, by delivering to the secretary of state for filing an application setting forth:
(1) its name, or its name with any addition required by section 1 of this chapter; and
(2) the state or country and date of its formation.
(c) The name is registered for the applicant's exclusive use upon the effective date of the application.
(d) A foreign limited partnership whose registration is effective may renew the registration for successive years by delivering to the secretary of state for filing a renewal application that complies with subsection (b). The renewal application must be filed between October 1 and December 31 of the preceding year. The filing of the renewal application renews the registration for the following calendar year.
(e) A foreign limited partnership whose registration is effective may thereafter register as a foreign limited partnership under that name or consent in writing to the use of that name by a limited partnership thereafter formed under this article or by another foreign limited partnership thereafter authorized to transact business in Indiana. The registration terminates when the domestic limited partnership is formed or the foreign limited partnership registers or consents to the registration of another foreign limited partnership under the registered name.
As added by P.L.277-2001, SEC.15.

IC 23-16-2-3
Specified office and agent; changes
Sec. 3. (a) Each limited partnership shall have and continuously

maintain:
(1) an office at an address set forth in the certificate of limited partnership that:
(A) may be (but need not be) a place of its business in Indiana; and
(B) must be the repository for the records required to be maintained by section 6 of this chapter; and
(2) a registered agent whose business address is in Indiana, for service of process on the limited partnership, which agent must be:
(A) an individual resident of Indiana; or
(B) a domestic corporation or a foreign corporation authorized to do business in Indiana.
(b) A limited partnership may change its registered agent by delivering to the secretary of state for filing a statement containing the following:
(1) The name of the limited partnership.
(2) The name of its current registered agent.
(3) The name and business address of the new registered agent and the new agent's consent to the appointment (either on the statement or attached to it).
(c) If a registered agent changes the address of the registered agent's business office, the registered agent must notify the limited partnership in writing of the change, and sign and deliver to the secretary of state for filing a statement that complies with the requirements of subsection (b) and recites that the limited partnership has been notified of the change.
As added by P.L.147-1988, SEC.1.

IC 23-16-2-4
Resignation of registered agent; effective date of agency termination
Sec. 4. (a) A registered agent may resign the agency appointment by signing and delivering to the secretary of state for filing the signed original and two (2) exact or conformed copies of a statement of resignation.
(b) After filing the statement, the secretary of state shall mail one (1) copy to the limited partnership at the office referred to in section 3(a)(1) of this chapter.
(c) The agency appointment is terminated on the thirty-first day after the date on which the statement was filed.
As added by P.L.147-1988, SEC.1.

IC 23-16-2-5
Service of process on limited partnership
Sec. 5. (a) A limited partnership's registered agent is the limited partnership's agent for service of process, notice, or demand required or permitted by law to be served on the limited partnership.
(b) If a limited partnership does not have a registered agent, or if the limited partnership's agent cannot with reasonable diligence be

served, the limited partnership may be served by registered or certified mail, return receipt requested, addressed to the general partner of the limited partnership (as the term "general partner" is used in Trial Rule 4.6(a)(2) of the Indiana Rules of Trial Procedure) at the address of the general partner as shown in the certificate of limited partnership. Service is perfected under this subsection upon the earliest of:
(1) the date the partnership receives the mail;
(2) the date shown on the return receipt, if signed on behalf of the partnership; or
(3) five (5) days after its deposit in the United States mail, if mailed postpaid and correctly addressed.
(c) This section does not prescribe the only means, or necessarily the required means, of serving a limited partnership.
As added by P.L.147-1988, SEC.1. Amended by P.L.226-1989, SEC.24.

IC 23-16-2-6
Records to be kept
Sec. 6. (a) Each limited partnership shall keep at the office required under section 3(a) of this chapter the following:
(1) A current list of the full name and last known mailing address of each partner (specifying separately the general partners and the limited partners) in alphabetical order.
(2) A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed.
(3) Copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three (3) most recent years.
(4) Copies of the partnership agreement, any amendments to the partnership agreement, any amended and restated partnership agreements, and any financial statements of the limited partnership for the three (3) most recent years.
(5) Unless contained in a partnership agreement:
(A) the amount of cash and a description and statement of the value of the other property or services contributed by each partner and which each partner has agreed to contribute;
(B) the times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;
(C) any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution; and
(D) any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.
(b) Records kept under this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner

during ordinary business hours.
As added by P.L.147-1988, SEC.1.

IC 23-16-2-7
Nature of business
Sec. 7. A limited partnership may carry on any business that a partnership without limited partners may carry on. This article does not authorize a limited partnership to make insurance within the meaning of IC 27-1.
As added by P.L.147-1988, SEC.1.

IC 23-16-2-8
Business transactions of partner with partnership
Sec. 8. (a) Except as provided in the partnership agreement, a partner may:
(1) lend money to;
(2) borrow money from;
(3) act as guarantor or surety for;
(4) provide collateral for the obligations of; and
(5) transact other business;
with the limited partnership.
(b) Except as provided in the partnership agreement, and subject to other applicable law, a partner has the same rights and obligations with respect to the limited partnership as a person who is not a partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-2-9
Indemnification of partners, employees, officers, or agents
Sec. 9. (a) A domestic or foreign limited partnership may indemnify a person made a party to an action because the person is or was a partner, employee, officer, or agent of the partnership against liability incurred in the action if:
(1) the person's conduct was in good faith; and
(2) the person reasonably believed:
(A) in the case of conduct in the person's capacity as a partner, that the person's conduct was in the best interests of the partnership; and
(B) in all other cases that the person's conduct was at least not opposed to the best interests of the limited partnership or foreign limited partnership; and
(3) in the case of any criminal action, the person either:
(A) had reasonable cause to believe the person's conduct was lawful; or
(B) had no reasonable cause to believe the person's conduct was unlawful.
(b) The indemnification provided for in subsection (a) does not exclude any other rights to indemnification that a partner, employee, officer, or agent of the domestic or foreign limited partnership may have under the partnership agreement or with the written consent of

all partners.
As added by P.L.147-1988, SEC.1.



CHAPTER 3. FORMATION AND CERTIFICATE OF LIMITED PARTNERSHIP

IC 23-16-3-2
Certificate of limited partnership
Sec. 2. (a) To form a limited partnership, a certificate of limited partnership must be executed and filed in the office of the secretary of state. The certificate must include the following:
(1) The name of the limited partnership.
(2) The address of the office and the name and address of the agent for service of process required to be maintained by IC 23-16-2-3.
(3) The name and the business address of each general partner.
(4) The latest date upon which the limited partnership is to dissolve.
(5) Any other matters the general partners agree to include.
(b) A limited partnership is formed at the time of the filing of the initial certificate of limited partnership in the office of the secretary of state or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section. Unless the certificate specifies an effective date that is different from the filing date, the time and date of the filing of the certificate is conclusive evidence as to when

a limited partnership is formed.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-3
Amendment to certificate
Sec. 3. (a) A certificate of limited partnership is amended by filing a certificate of amendment in the office of the secretary of state. The certificate of amendment must include the following:
(1) The name of the limited partnership.
(2) The amendment to the certificate of limited partnership.
(b) Within sixty (60) days after any of the following events occurs, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events must be filed:
(1) The admission of a new general partner.
(2) The withdrawal of a general partner.
(3) The continuation of the business under IC 23-16-9-1 after an event of withdrawal of a general partner.
(4) The discovery by a general partner that any statement in the certificate of limited partnership was false when made.
(5) The discovery by a general partner that any facts or arrangements described in the certificate of limited partnership have changed, making the certificate inaccurate in any respect.
(c) The filing of an amendment reflecting the occurrence of an event referred to in subsection (b) within the time required under subsection (b) absolves a person from any liability that might arise because the certificate did not reflect the occurrence of that event before the filing of the amendment.
(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners may determine.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-4
Cancellation of certificate
Sec. 4. A certificate of limited partnership shall be cancelled by filing a certificate of cancellation upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation shall be filed in the office of the secretary of state and must include the following:
(1) The name of the limited partnership.
(2) The date of filing of its certificate of limited partnership.
(3) The reason for filing the certificate of cancellation.
(4) The effective date or time (which must be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate.
(5) Any other information the person filing the certificate of cancellation determines.
As added by P.L.147-1988, SEC.1.
IC 23-16-3-5
Execution of certificates
Sec. 5. (a) Each certificate required or permitted to be filed in the office of the secretary of state under this article shall be executed in the following manner:
(1) An initial certificate of limited partnership must be signed by all general partners.
(2) A certificate of amendment or restatement must be signed by at least one (1) general partner and by each other general partner designated in the certificate as a new general partner; however, if there are no general partners a certificate of amendment or restatement must be signed by each new general partner as designated in the certificate.
(3) A certificate of cancellation must be signed by all general partners; however, if there is no general partner, a certificate of cancellation must be signed by a majority in interest of the limited partners.
(b) Any person may sign a certificate, a partnership agreement, or an amendment to a certificate or partnership agreement by an attorney in fact. Powers of attorney relating to the signing of a certificate, a partnership agreement, or an amendment to a certificate or partnership agreement by an attorney in fact need not be sworn to, verified, acknowledged, or signed in the presence of a notary public, and need not be filed with the secretary of state, but must be retained among the records of the partnership. A power of attorney may be included in the partnership agreement and need not be a separate document.
(c) The execution of a certificate by any person constitutes an oath or affirmation under the penalties of perjury that to the best of the person's knowledge and belief the statements made in the certificate are true.
As added by P.L.147-1988, SEC.1. Amended by P.L.130-2006, SEC.22.

IC 23-16-3-6
Execution by judicial act
Sec. 6. If a person required to execute any certificate under section 5 of this chapter fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the circuit or superior court of the county in which the office described in IC 23-16-2-3 is located to direct the execution of the certificate. If the office referred to in IC 23-16-2-3 is not within Indiana, the petition may be made to the circuit or superior court of the county in which the business address of the registered agent referred to in IC 23-16-2-3 is located. If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order the secretary of state to file a certificate in form and substance as directed by the court.
As added by P.L.147-1988, SEC.1.
IC 23-16-3-7
Filing in office of secretary of state
Sec. 7. (a) The original signed copy (together with a duplicate copy, which may be either a signed or conformed copy) of the certificate of limited partnership, of any certificates of amendment or cancellation (or of any judicial decree of amendment or cancellation), and of any restated certificate shall be delivered to the secretary of state. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of the person's authority as a prerequisite to filing. Unless the secretary of state finds that a certificate does not conform to law, upon receipt of all filing fees required by law, the secretary of state shall:
(1) endorse on the original and each copy the word "filed" and the date and time of the filing;
(2) file the original certificate; and
(3) return the copy to the person who filed it or to that person's representative.
(b) In the absence of fraud an endorsement by the secretary of state under subsection (a) is conclusive evidence of the date and time of the filing of the certificate.
(c) Upon the filing of a certificate of amendment (or judicial decree of amendment) or a restated certificate in the office of the secretary of state, or upon the effective date or time provided for in a certificate of amendment (or judicial decree of amendment) or a restated certificate, the certificate of limited partnership is amended or restated as set forth in the certificate of amendment or restated certificate. Upon the filing of a certificate of cancellation (or a judicial decree of cancellation), or upon the effective date or time of a certificate of cancellation (or a judicial decree thereof), the certificate of limited partnership is cancelled.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-8
Liability for false statement in certificate
Sec. 8. (a) Except as provided in subsection (b), if any certificate of limited partnership or certificate of amendment or cancellation contains a materially false statement, a person who suffers loss by reasonable reliance on the statement may recover damages for the loss from:
(1) any person who executed the certificate, or caused another to execute the certificate on that person's behalf, and who knew the statement to be false at the time the certificate was executed;
(2) any general partner who knew or should have known the statement to be false at the time the certificate was executed; and
(3) any general partner who:
(A) after the execution of the certificate, but at least sixty (60) days before the statement was reasonably relied upon, knew or should have known that any arrangement or other

fact described in a statement in the certificate had changed, making the statement inaccurate; and
(B) failed to cancel or amend the certificate or to file a petition for the cancellation or amendment of the certificate under section 6 of this chapter before the statement was reasonably relied upon.
(b) A general partner is not liable for failing to cancel or amend a certificate or for failing to file a petition for the amendment or cancellation of a certificate under subsection (a)(2) if a certificate of amendment, certificate of cancellation, or petition for amendment or cancellation is filed within sixty (60) days after the general partner knew or should have known to the extent provided in subsection (a) that the statement in the certificate was false in any material respect.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-9
Scope of notice
Sec. 9. The fact that a certificate of limited partnership is on file in the office of the secretary of state is notice that the partnership is a limited partnership and is notice of all other facts that are required to be set forth in a certificate of limited partnership under section 2 of this chapter and that are set forth in the certificate.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-10
Delivery of certificates to limited partners
Sec. 10. Upon the return by the secretary of state of a certificate marked "Filed" under section 7 of this chapter, the general partners shall promptly deliver or mail a copy of the certificate to each limited partner, unless the partnership agreement provides otherwise.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-11
Integration and restatement of certificate
Sec. 11. (a) Whenever it so desires, a limited partnership may integrate into a single instrument all of the provisions of its certificate of limited partnership that are in effect and operative as a result of the previous filing with the secretary of state of one (1) or more certificates or other instruments under this article by filing a restated certificate of limited partnership specifically designated as a "Restated Certificate of Partnership", and stating in its heading or in a separate paragraph that there is no discrepancy between the provisions of the original certificate of limited partnership with its amendments and the restated certificate. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as previously amended or supplemented, it must bear a heading with the words "Amended and Restated Certificate of Limited Partnership" together with such other words as the partnership considers appropriate, it must be executed by at least one (1) general partner and by each other general partner

designated in the amended and restated certificate of limited partnership as a new general partner, and it must be filed under section 7 of this chapter in the office of the secretary of state.
(b) A restated or amended and restated certificate of limited partnership must state, either in its heading or in an introductory paragraph, the limited partnership's present name (and, if it has been changed, the name under which the limited partnership was originally filed), the date of filing of the original certificate of limited partnership with the secretary of state, and the effective date or time (which must be a date or time certain) of the restated or amended and restated certificate, if it is not to be effective upon the filing of the restated or amended and restated certificate. A restated or amended and restated certificate must also state that it was duly executed and is being filed in accordance with this section.
(c) Upon the filing of the restated certificate of limited partnership with the secretary of state, or upon the effective date or time provided for in the restated certificate of limited partnership, the initial certificate of limited partnership, as previously amended or supplemented, is superseded. After that filing, the restated certificate of limited partnership, including any further amendment or changes made by the restated certificate, is the certificate of limited partnership, but the original effective date of formation of the limited partnership remains unchanged.
(d) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership under this section is subject to any other provision of this article that is not inconsistent with this section and that would apply if a separate certificate of amendment were filed to effect the amendment or change.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-12
Mergers
Sec. 12. (a) A domestic limited partnership may merge with or into one (1) or more domestic limited partnerships or foreign limited partnerships formed under the laws of another state, with one (1) partnership, as provided in the merger agreement, being the surviving partnership.
(b) A domestic limited partnership that is not the surviving partnership in the merger shall file a certificate of cancellation, which must have an effective date not later than the effective date of the merger.
(c) If, following a merger of one (1) or more domestic limited partnerships and one (1) or more foreign limited partnerships formed under the laws of another state, the surviving partnership is not a domestic limited partnership, the surviving partnership shall execute a certificate, which must be attached to the certificate of cancellation filed for each domestic limited partnership under section 4 of this chapter, that states that it agrees that it may be served with process in Indiana in any action for the enforcement of any obligation of the

domestic limited partnership, that irrevocably appoints the secretary of state as its agent to accept service of process in any such action, and that specifies the address to which the secretary of state may mail a copy of process served in any such action. If there is service of process on the secretary of state under this subsection, the plaintiff in any such action shall furnish the secretary of state with the address specified in the certificate provided for in this section and any other address that the plaintiff may elect to furnish, and the secretary of state shall notify the surviving partnership at all such addresses furnished by the plaintiff in accordance with this section.
(d) When the certificate of cancellation required by section 4 of this chapter becomes effective, for all purposes of the laws of Indiana, all of the rights, privileges, and powers of each of the partnerships that have merged, and all real property, personal property, and mixed property and all debts due to any of the partnerships, as well as all other things and causes of action belonging to each of the partnerships, shall be vested in the surviving partnership and become the property of the surviving partnership as they were of each of the partnerships that have merged. The title to any real property vested by deed or otherwise under the laws of Indiana in any of the partnerships does not revert and is not impaired by reason of this chapter. However, all rights of creditors and all liens upon any property of any of the partnerships are preserved unimpaired, and all debts, liabilities, and duties of each of the partnerships that have merged attach to the surviving partnership and may be enforced against it to the same extent as if those debts, liabilities, and duties had been incurred or contracted by it.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-13
Requirements for merger of domestic limited partnership with other business entity; plan of merger
Sec. 13. (a) As used in this section, "other business entity" means a corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is formed under the requirements of applicable law.
(b) As used in this section, "surviving entity" means the corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is in existence immediately after consummation of a merger under this section.
(c) One (1) or more domestic limited partnerships may merge with or into one (1) or more other business entities formed, organized, or incorporated under the laws of Indiana or any other state, the United States, a foreign country, or a foreign jurisdiction if the following requirements are met:
(1) Each domestic limited partnership corporation that is a party to the merger complies with the applicable provisions of this chapter.
(2) Each domestic other business entity that is a party to the

merger complies with the requirements of applicable law.
(3) The merger is permitted by the laws of the state, country, or jurisdiction under which each other business entity that is a party to the merger is formed, organized, or incorporated, and each other business entity complies with the laws in effecting the merger.
(4) The merging entities approve a plan of merger that sets forth the following:
(A) The name of each domestic limited partnership and the name and jurisdiction of formation, organization, or incorporation of each other business entity planning to merge, and the name of the surviving or resulting domestic corporation or other business entity into which each other domestic corporation or other business entity plans to merge.
(B) The terms and conditions of the merger.
(C) The manner and basis of converting the limited partnership shares of each domestic limited partnership that is a party to the merger and the partnership interests, shares, obligations, or other securities of each other business entity that is a party to the merger into partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire the shares of each domestic corporation that is a party to the merger and rights to acquire partnership interests, interests, shares, obligations, or other securities of each other business entity that is a party to the merger into rights to acquire partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property.
(D) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.
(E) If a limited liability company is to be the surviving entity and management of the limited liability company is vested in one (1) or more managers, the names and business addresses of the managers.
(F) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.
(5) The plan of merger may set forth the following:
(A) If a domestic corporation is to be the surviving entity, any amendments to, or a restatement of, the articles of incorporation of the surviving entity, and the amendments or restatement will be effective at the effective date of the merger.
(B) Any other provisions relating to the merger. (d) The plan of merger required by subsection (c)(4) will be adopted and approved by each domestic corporation that is a party to the merger in the same manner as is provided in this chapter.
(e) Notwithstanding subsection (c)(4), if the surviving entity is a partnership, a shareholder of a domestic corporation that is a party to the merger does not, as a result of the merger, become a general partner of the surviving entity and the merger does not become effective under this chapter, unless:
(1) the shareholder specifically consents in writing to become a general partner of the surviving entity; and
(2) written consent is obtained from each shareholder who, as a result of the merger, would become a general partner of the surviving entity;
A shareholder providing written consent under this subsection is considered to have voted in favor of the plan of merger for purposes of this chapter.
(e) This section, to the extent applicable, applies to the merger of one (1) or more domestic limited partnerships with or into one (1) or more other business entities.
(f) Notwithstanding any other law, a merger consisting solely of the merger of one (1) or more domestic limited partnerships with or into one (1) or more foreign corporations must be made solely according to the requirements of this section.
As added by P.L.178-2002, SEC.104.

IC 23-16-3-14
Entity conversion
Sec. 14. (a) As used in this section, "other entity" has the meaning set forth in IC 23-1-38.5-1.
(b) A domestic corporation, domestic other entity, foreign corporation, or foreign other entity may convert to a domestic limited partnership under IC 23-1-38.5.
(c) A domestic limited partnership may convert to a domestic corporation, domestic other entity, foreign corporation, or foreign other entity under IC 23-1-38.5.
As added by P.L.130-2006, SEC.23.



CHAPTER 4. LIMITED PARTNERS

IC 23-16-4-2
Classes or groups of limited partners; rights, powers, and duties; voting
Sec. 2. (a) A partnership agreement may provide for classes or groups of limited partners having such relative rights, powers, and duties as the partnership agreement may provide, and may make provision for the future creation, in the manner provided in the partnership agreement, of additional classes or groups of limited partners having such relative rights, powers, and duties as may from time to time be established (including rights, powers, and duties senior to existing classes and groups of limited partners).
(b) Subject to section 3 of this chapter, the partnership agreement may grant to all the limited partners, to certain identified limited partners, or to a specified class or group of the limited partners the right to vote (on a per capita or other basis), separately or with all or any class or group of the limited partners or the general partners, on any matter.
(c) A partnership agreement that grants a right to vote may set forth provisions relating to the following:
(1) Notice of the time, place, or purpose of any meeting at which any matter is to be voted on by any limited partners.
(2) Waiver of the notice described in subdivision (1).
(3) Action by written consent without a meeting.
(4) The establishment of a record date.
(5) Quorum requirements.
(6) Voting in person or by proxy.
(7) Any other matter concerning the exercise of a right to vote under the partnership agreement.
As added by P.L.147-1988, SEC.1.

IC 23-16-4-3
Liability to third parties
Sec. 3. (a) Except as provided in subsection (d), a limited partner is not liable for the obligations of a limited partnership unless:
(1) the limited partner is also a general partner; or (2) the limited partner, in addition to exercising the rights and powers of a limited partner, participates in the control of the business.
However, a limited partner who participates in the control of the business is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.
(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) solely by doing one (1) or more of the following:
(1) Being a contractor for, or an agent or employee of, the limited partnership or of a general partner, or being an officer, director, or shareholder of a general partner that is a corporation.
(2) Consulting with or advising a general partner with respect to any matter, including the business of the limited partnership.
(3) Acting as surety, guarantor, or endorser for the limited partnership, guaranteeing or assuming one (1) or more specific obligations of the limited partnership, or providing collateral for the limited partnership.
(4) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership.
(5) Calling, requesting, attending, or participating in a meeting of the partners or the limited partners.
(6) Proposing, approving, or disapproving, by voting or otherwise, one (1) or more of the following matters:
(A) The dissolution and winding up of the limited partnership.
(B) The sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the limited partnership.
(C) The incurring, renewal, refinancing, or payment or other discharge of indebtedness by the limited partnership other than in the ordinary course of its business.
(D) A change in the nature of the business.
(E) The admission, retention, or removal of a general partner.
(F) The admission, retention, or removal of a limited partner.
(G) A transaction or other matter involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners.
(H) An amendment to the partnership agreement or certificate of limited partnership.
(I) Matters related to the business of the limited partnership not otherwise enumerated in this subsection which the partnership agreement states may be subject to the approval or disapproval of limited partners.
(J) The merger of the limited partnership.
(7) Winding up the limited partnership under IC 23-16-9-3.
(8) Serving on a committee of the limited partnership or the

limited partners.
(9) Exercising any right or power permitted to limited partners under this article and not specifically enumerated in this subsection.
(c) The enumeration of certain powers in subsection (b) does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by that limited partner in the control of the business of the limited partnership.
(d) A limited partner who knowingly permits the partner's name to be used in the name of the limited partnership, except under circumstances permitted under IC 23-16-2-1(a)(2), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-4-4
Person erroneously believing to be limited partner
Sec. 4. (a) Except as provided in subsection (b), a person who makes a contribution to a partnership and erroneously but in good faith believes that the person has become a limited partner in the partnership is not a general partner in the partnership, and is not bound by its obligations by reason of making the contribution, receiving distributions from the partnership, or exercising any rights of a limited partner, if, within sixty (60) days after ascertaining the mistake, that person:
(1) in the case of a person who wishes to be a limited partner, causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or
(2) in the case of a person who wishes to withdraw from the partnership, takes such action as may be necessary to withdraw.
(b) A person who makes a contribution under the circumstances described in subsection (a) is liable as a general partner to any third party who transacts business with the partnership before the occurrence of either of the events referred to in subsection (a) if the third party:
(1) actually believed in good faith that the person was a general partner at the time of the transaction;
(2) acted in reasonable reliance on that belief; and
(3) extended credit to the partnership in reasonable reliance on the credit of that person.
As added by P.L.147-1988, SEC.1.

IC 23-16-4-5
Access to information by limited partner
Sec. 5. Each limited partner has the right to inspect and copy any of the partnership records required to be maintained by IC 23-16-2-6 and to obtain from the general partners, from time to time, upon reasonable demand the following:
(1) True and full information regarding the state of the business and financial condition of the limited partnership. (2) Promptly after becoming available, copies of the limited partnership's federal, state, and local income tax returns for each year.
(3) Other information regarding the affairs of the limited partnership as is just and reasonable.
As added by P.L.147-1988, SEC.1.

IC 23-16-4-6
Admission of limited partners
Sec. 6. A person acquiring a partnership interest is admitted as a limited partner when the latter of the following occurs:
(1) The formation of the limited partnership.
(2) The time provided in the partnership agreement or, if no time is provided in the partnership agreement, when the person's admission is reflected in the records of the limited partnership.
As added by P.L.147-1988, SEC.1.



CHAPTER 5. GENERAL PARTNERS

IC 23-16-5-2
Events of withdrawal
Sec. 2. A person ceases to be a general partner of a limited partnership upon the happening of any of the following events:
(1) The general partner withdraws from the limited partnership as provided in IC 23-16-7-2.
(2) The general partner ceases to be a member of the limited partnership as provided in IC 23-16-8-2.
(3) The general partner is removed as a general partner in accordance with the partnership agreement.
(4) Unless otherwise provided in the partnership agreement, or with the specific written consent of all partners, the general partner:
(A) makes an assignment for the benefit of creditors;
(B) files a voluntary petition in bankruptcy;
(C) is adjudged a bankrupt or an insolvent, or an order of relief is entered against the general partner in any bankruptcy or insolvency proceeding;
(D) files a petition or answer seeking for the general partner any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation;
(E) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in any proceeding described in clause (D); or
(F) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or a substantial part of the general partner's properties.
(5) Unless otherwise provided in the partnership agreement, or with the specific written consent of all partners:
(A) in the case of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, rule, or regulation, the continuation of the proceeding, without dismissal, one hundred twenty (120) days after the proceeding was commenced; or
(B) in the case of the appointment, without the general partner's consent or acquiescence, of a trustee, receiver, or liquidator of the general partner or of all or any substantial

part of the general partner's properties, the absence of any order vacating or staying the appointment within ninety (90) days after the appointment, or, if the appointment is stayed, the absence of any order vacating the appointment within ninety (90) days after the stay expires.
(6) In the case of a general partner who is an individual:
(A) the general partner dies; or
(B) an order is entered by a court adjudicating the general partner incompetent to manage the general partner's own person or property.
(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the trust terminates (but not merely the substitution of a new trustee).
(8) In the case of a general partner that is a separate partnership, the separate partnership dissolves and winding up is commenced.
(9) In the case of a general partner that is a corporation, a certificate of dissolution, or its equivalent, is filed for the corporation or the corporation's charter is revoked.
(10) In the case of a general partner that is an estate, the fiduciary distributes the estate's entire interest in the limited partnership.
As added by P.L.147-1988, SEC.1.

IC 23-16-5-3
General powers and liabilities
Sec. 3. (a) Except as provided in this article or in the partnership agreement, a general partner of a limited partnership has the rights and powers of, and is subject to the restrictions of, a partner in a partnership without limited partners.
(b) Except as provided in this article, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners.
(c) Except as provided in this article or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.
As added by P.L.147-1988, SEC.1.

IC 23-16-5-4
Contributions by general partner
Sec. 4. (a) A general partner of a limited partnership may make contributions to the partnership, share in the profits and losses of the partnership, and share in distributions from the limited partnership as a general partner. A general partner also may make contributions and share in profits, losses, and distributions as a limited partner.
(b) A person who is both a general partner and a limited partner has the rights and powers of a general partner and is subject to the restrictions and liabilities of a general partner and, except as

provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of the person's participation in the partnership as a limited partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-5-5
Classes or groups of general partners; rights, powers, and duties; voting
Sec. 5. (a) A partnership agreement may provide for classes or groups of general partners having such relative rights, powers, and duties as the partnership agreement may provide, and may make provision for the future creation, in the manner provided in the partnership agreement, of additional classes or groups of general partners having such relative rights, powers, and duties as may from time to time be established (including rights, powers, and duties senior to existing classes and groups of general partners).
(b) The partnership agreement may grant to all the general partners, or to certain identified general partners, or to a specified class or group of general partners, the right to vote (on a per capita or any other basis), separately or with all or any class or group of the limited partners on any matter.
(c) A partnership agreement that grants a right to vote may set forth provisions relating to the following:
(1) Notice of the time, place, or purpose of any meeting at which any matter is to be voted on by any general partners.
(2) Waiver of the notice described in subdivision (1).
(3) Action by written consent without a meeting.
(4) The establishment of a record date.
(5) Quorum requirements.
(6) Voting in person or by proxy.
(7) Any other matter concerning the exercise of a right to vote under the partnership agreement.
As added by P.L.147-1988, SEC.1.



CHAPTER 6. FINANCE

IC 23-16-6-2
Liability for contribution
Sec. 2. (a) A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in a writing signed by the limited partner.
(b) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability, or any other reason. If a partner does not make a required contribution of property or services, the partner is obligated at the option of the limited partnership to contribute cash equal to that portion of the agreed value (as stated in the partnership records of the limited partnership) of the contribution that has not been made. The option provided under this subsection is in addition to, and is not in lieu of, any other rights, including the right to specific performance, that the limited partnership may have against such a partner under the partnership agreement or applicable law.
(c) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or to return money or other property paid or distributed in violation of this article may be compromised only by written consent of all the partners. Notwithstanding any such compromise, a creditor of a limited partnership who extends credit or otherwise acts in reliance on that obligation after the partner signs a writing (including the partnership agreement and any amendment to the partnership agreement) that reflects the obligation and before the amendment or cancellation of the partnership agreement to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a partner to make a contribution.
(d) A partnership agreement may provide that the interest of any partner who fails to make any contribution that the partner is obligated to make is subject to specified penalties for, or specified consequences of, the failure. Penalties or consequences provided for in the partnership agreement may include the following:
(1) Reducing the defaulting partner's proportionate interest in the limited partnership.
(2) Subordinating the defaulting partner's partnership interest to

that of nondefaulting partners.
(3) A forced sale of the partner's partnership interest.
(4) Forfeiture of the partner's partnership interest.
(5) The lending by other partners of the amount necessary to meet the defaulting partner's commitment.
(6) A fixing of the value of the defaulting partner's partnership interest by appraisal or by formula and the redemption or sale of the defaulting partner's partnership interest at the fixed value.
(7) Any other penalty or consequence.
As added by P.L.147-1988, SEC.1.

IC 23-16-6-3
Sharing of profits and losses
Sec. 3. The profits and losses of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.
As added by P.L.147-1988, SEC.1.

IC 23-16-6-4
Sharing of distributions
Sec. 4. Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes and groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.
As added by P.L.147-1988, SEC.1.



CHAPTER 7. DISTRIBUTIONS AND WITHDRAWALS

IC 23-16-7-2
Withdrawal of general partner
Sec. 2. A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners. However, if the general partner's withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and may offset the damages against the amount otherwise distributable to the withdrawing general partner in addition to any remedies otherwise available under applicable law.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-3
Withdrawal of limited partner
Sec. 3. A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in the partnership agreement and in accordance with the partnership agreement. If the partnership agreement does not specify in writing:
(1) the time or the events upon the happening of which a limited partner may withdraw; or
(2) a definite time for the dissolution and winding up of the limited partnership;
a limited partner may withdraw upon not less than six (6) months prior written notice to each general partner at the general partner's address as set forth in the certificate of limited partnership filed in the office of the secretary of state.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-4
Distribution upon withdrawal
Sec. 4. Except as provided in this chapter, upon withdrawal any withdrawing partner is entitled to receive any distribution to which the withdrawing partner is entitled under the partnership agreement and, if not otherwise provided in the partnership agreement, the withdrawing partner is entitled to receive, within a reasonable time after withdrawal, the fair value of the withdrawing partner's interest in the limited partnership as of the date of withdrawal based upon the

withdrawing partner's right to share in distributions from the limited partnership.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-5
Distribution in kind
Sec. 5. (a) Except as provided in the partnership agreement, a partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash.
(b) Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset that is equal to the percentage in which the partner shares in distributions from the limited partnership.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-6
Right to distribution
Sec. 6. At the time a partner becomes entitled to receive a distribution, the partner has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-7
Limitations on distribution
Sec. 7. A partner may not receive a distribution from a limited partnership to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, would exceed the fair value of the partnership assets.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-8
Liability upon return of contribution
Sec. 8. (a) If a partner has received the return of any part of the partner's contribution without violation of the partnership agreement or this article, the partner is liable to the limited partnership for a period of one (1) year after receiving the return of contribution for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.
(b) If a partner has received the return of any part of the partner's contribution in violation of the partnership agreement or this article, the partner is liable to the limited partnership for a period of six (6) years after receiving the return of contribution for the amount of the

contribution wrongfully returned.
(c) A partner receives a return of the partner's contribution to the extent that a distribution to the partner reduces the partner's share of the fair value of the net assets of the limited partnership below the agreed value (as stated in the records of the limited partnership) of the partner's contribution that has not been distributed to the partner.
As added by P.L.147-1988, SEC.1.



CHAPTER 8. ASSIGNMENT OF PARTNERSHIP INTERESTS

IC 23-16-8-2
Assignment of partnership interest
Sec. 2. Unless otherwise provided in the partnership agreement:
(1) a partnership interest is assignable in whole or in part;
(2) an assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become a partner or to exercise any rights or powers of a partner;
(3) an assignment entitles the assignee to share in the profits and losses, to receive the distribution or distributions, and to receive the allocation of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled, to the extent assigned; and
(4) a partner ceases to be a partner and to have the power to exercise any rights or powers of a partner upon assignment of all of the partner's partnership interest.
As added by P.L.147-1988, SEC.1.

IC 23-16-8-3
Rights of creditor
Sec. 3. On application to a court by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment, with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This article does not deprive any partner of the benefit of any exemption laws applicable to the partner's partnership interest.
As added by P.L.147-1988, SEC.1.

IC 23-16-8-4
Right of assignee to become limited partner
Sec. 4. (a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner, if and to the extent that:
(1) the partnership agreement so provides; or
(2) all other partners consent in writing.
(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this article. An assignee who becomes a limited partner also is liable for the obligations of the assignor to make contributions as provided in IC 23-16-6-2. However, the assignee is

not obligated for liabilities that were unknown to the assignee at the time the assignee became a limited partner and that could not be ascertained from the partnership agreement. Additionally, the assignee is not liable for any accrued liabilities of the assignor at the time of such assignment unless the assignee specifically assumes such liabilities.
(c) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from the assignor's liabilities to the limited partnership under IC 23-16-3-8, IC 23-16-6, and IC 23-16-7, unless such liabilities are specifically assumed by the assignee under subsection (b).
As added by P.L.147-1988, SEC.1.

IC 23-16-8-5
Power of estate of deceased or incompetent partner
Sec. 5. (a) If a partner who is an individual dies or a court adjudges the partner to be mentally incompetent, the partner's personal representative, guardian, conservator, or other legal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power the partner had to give an assignee the right to become a limited partner.
(b) If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by the partner's legal representative or successor.
As added by P.L.147-1988, SEC.1. Amended by P.L.33-1989, SEC.22.



CHAPTER 9. DISSOLUTION

IC 23-16-9-2
Judicial dissolution
Sec. 2. On application by or for a partner, the circuit or superior court of the county in which the office of the limited partnership referred to in IC 23-16-2-3 is located may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement. If the office referred to in IC 23-16-2-3 is not within Indiana, the application may be made to the circuit or superior court of the county in which the registered agent referred to in IC 23-16-2-3 is located.
As added by P.L.147-1988, SEC.1.

IC 23-16-9-3
Winding up
Sec. 3. (a) Unless otherwise provided in the partnership agreement, the general partners who have not wrongfully dissolved

a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs. However, the circuit or superior court of the county in which the office of the limited partnership referred to in IC 23-16-2-3 is located, or if the office referred to in IC 23-16-2-3 is not within Indiana, the circuit or superior court of the county in which the business address of the registered agent referred to in IC 23-16-2-3 is located, may wind up the limited partnership's affairs upon application of any partner or of any partner's legal representative or assignee, and in connection with the winding up, may appoint a liquidating trustee.
(b) Upon the dissolution of a limited partnership, the persons winding up the affairs of a limited partnership may, in the name of the limited partnership and for and on behalf of the limited partnership, prosecute and defend civil, criminal, and administrative proceedings, settle and close the limited partnership's business, dispose of and convey the limited partnership's property, discharge the limited partnership's liabilities, and distribute to the partners any remaining assets of the limited partnership, all without affecting the liability of limited partners.
As added by P.L.147-1988, SEC.1.

IC 23-16-9-4
Distribution of assets
Sec. 4. Upon the winding up of a limited partnership, the assets shall be distributed as follows:
(1) To creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership (whether by payment or by establishment of adequate reserves) other than liabilities for distributions to partners under IC 23-16-7-1 and IC 23-16-7-4.
(2) Unless otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under IC 23-16-7-1 and IC 23-16-7-4.
(3) Unless otherwise provided in the partnership agreement, to partners first for the return of their contributions and second respecting their partnership interests, in the proportions in which the partners share in distributions.
As added by P.L.147-1988, SEC.1.



CHAPTER 10. FOREIGN LIMITED PARTNERSHIPS

IC 23-16-10-2
Registration
Sec. 2. (a) Before transacting business in Indiana, a foreign limited partnership shall register with the secretary of state. In order to register, a foreign limited partnership must submit to the secretary of state an original copy executed by a general partner, together with a duplicate copy, of an application for registration as a foreign limited partnership, signed and sworn to under penalties for perjury by a general partner. The application must set forth the following:
(1) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in Indiana.
(2) The state, territory, possession, foreign country, or other jurisdiction where the limited partnership was organized, the date of its formation and a statement signed by a general partner that, as of the date of filing, the foreign limited partnership validly exists as a limited partnership under the laws of the jurisdiction of its organization.
(3) The nature of the business or purpose to be promoted in Indiana.
(4) The name and address of the registered agent for service of process required under section 4 of this chapter.
(5) The name and business address, residence address, or mailing address of each general partner.
(6) The date on which the foreign limited partnership first transacted, or intends to transact, business in Indiana.
(7) The address of the office at which is kept a list of the names and addresses of the limited partners and the capital contributions of each, together with a statement by the foreign limited partnership that it will keep those records until the foreign limited partnership's registration in Indiana is cancelled.
(b) The following activities, among others, do not constitute

transacting business within the meaning of subsection (a):
(1) Maintaining, defending, or settling any proceeding.
(2) Holding meetings of the partners or carrying on other activities concerning internal partnership affairs.
(3) Maintaining bank accounts.
(4) Maintaining offices or agencies for the transfer, exchange, and registration of the partnership's own securities or maintaining trustees or depositaries with respect to those securities.
(5) Selling through independent contractors.
(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside Indiana before they become contracts.
(7) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property.
(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.
(9) Owning, without more, real or personal property.
(10) Conducting an isolated transaction that is completed within thirty (30) days and that is not one (1) of a course of repeated transactions of a like nature.
(11) Transacting business in interstate commerce.
(c) Service of legal process upon any foreign limited partnership shall be made as provided in IC 23-16-2-3, except the secretary of state is the agent for service of process for a foreign limited partnership transacting business in Indiana without registration.
As added by P.L.147-1988, SEC.1. Amended by P.L.226-1989, SEC.25.

IC 23-16-10-3
Issuance of registration
Sec. 3. (a) If the secretary of state finds that an application for registration conforms to law and all requisite fees have been paid, the secretary of state shall do the following:
(1) Endorse on the application the word "filed", and the date and time of the filing. This endorsement is conclusive evidence of the date and time of its filing in the absence of fraud.
(2) File the original application.
(3) Issue a certificate of registration to transact business in Indiana.
(b) The certificate of registration, together with a copy of the application, shall be returned to the person who filed the application or to that person's representative.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-4
Name; specified office and agent; change of agent; change of address of business office of agent; resignation of agent
Sec. 4. (a) Except as provided in subsection (b), a foreign limited partnership may register with the secretary of state under any name

(whether or not it is the name under which it is registered in the jurisdiction of its organization) that:
(1) includes the words "limited partnership" or the abbreviation "L.P."; and
(2) could be registered by a domestic limited partnership.
(b) A foreign limited partnership may apply to the secretary of state to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (a). The secretary of state shall authorize use of the name applied for if:
(1) the other domestic or foreign limited partnership files its written consent to the use of its name, signed by any current general partner of the other limited partnership and verified subject to the penalties for perjury; or
(2) the applicant delivers to the secretary of state a certified copy of a final court judgment establishing the applicant's right to use the name applied for in Indiana.
(c) Each foreign limited partnership shall have and maintain:
(1) an office, which may be (but need not be) a place of its business in Indiana; and
(2) a registered agent whose business address is in Indiana for service of process on the foreign limited partnership, which may be:
(A) an individual resident of Indiana; or
(B) a domestic corporation or a foreign corporation authorized to transact business in Indiana.
(d) A foreign limited partnership may change its registered agent by delivering to the secretary of state for filing a statement containing the following:
(1) The name of the foreign limited partnership.
(2) The name of its current registered agent.
(3) The name and business address of the new registered agent and the new agent's consent to the appointment (either on the statement or attached to it).
(e) If a registered agent changes the address of the registered agent's business office, the registered agent must notify the foreign limited partnership in writing of the change, and sign and deliver to the secretary of state for filing a statement that complies with the requirements of subsection (d) and recites that the foreign limited partnership has been notified of the change.
(f) A registered agent may resign the agency appointment by signing and delivering to the secretary of state for filing the signed original and two (2) exact or conformed copies of a statement of resignation. After filing the statement, the secretary of state shall mail one (1) copy to the partnership at the office referred to in subsection (c)(1). The agency appointment is terminated on the thirty-first day after the date on which the statement was filed.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-5 Service of process on registered agent
Sec. 5. (a) A foreign limited partnership's registered agent is the foreign limited partnership's agent for service of process, notice, or demand required or permitted by law to be served on the foreign limited partnership.
(b) This section does not prescribe the only means, or necessarily the required means, of serving a foreign limited partnership.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-6
Changes in and amendments to statements in application for registration
Sec. 6. If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described in the application have changed, making the application false in any respect, the foreign limited partnership shall, within sixty (60) days after such a change, file in the office of the secretary of state a certificate, signed and sworn to under penalties for perjury by a general partner, correcting the statement.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-7
Cancellation of registration
Sec. 7. A foreign limited partnership may cancel its registration by filing with the secretary of state a certificate of cancellation signed and sworn to under penalties for perjury by a general partner. A cancellation does not terminate the authority of the secretary of state to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transaction of business in Indiana.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-8
Transaction of business without registration
Sec. 8. (a) A foreign limited partnership transacting business in Indiana may not maintain any action in any court of Indiana until it has registered in Indiana under this chapter and paid to the state all fees and penalties for the years during which it did business in Indiana without having registered.
(b) The failure of a foreign limited partnership to register in Indiana does not:
(1) impair the validity of any contract or act of the foreign limited partnership;
(2) impair the right of any other party to a contract with the foreign limited partnership to maintain any action on the contract; or
(3) prevent the foreign limited partnership from defending any action in any court of Indiana.
(c) A limited partner of a foreign limited partnership is not liable

as a general partner of the foreign limited partnership solely by reason of having transacted business in Indiana without registration.
(d) A foreign limited partnership, by transacting business in Indiana without registration, appoints the secretary of state as its agent for service of process with respect to causes of action arising out of the transaction of business in Indiana.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-9
Action by attorney general
Sec. 9. The attorney general may bring an action to restrain a foreign limited partnership from transacting business in Indiana in violation of this article, and the circuit or superior court in any county in which the foreign limited partnership is transacting business without registration may enjoin any foreign limited partnership or agent thereof from doing business in Indiana if it has failed to register or if its registration has been procured on the basis of false or misleading representations.
As added by P.L.147-1988, SEC.1.



CHAPTER 10.1. REPEALED



CHAPTER 11. DERIVATIVE ACTIONS

IC 23-16-11-2
Proper plaintiff
Sec. 2. In a derivative action under this chapter, the plaintiff must be a partner at the time of bringing the action, and:
(1) the plaintiff must have been a partner at the time of the transaction of which the plaintiff complains in the action; or
(2) the status of the plaintiff as a partner must have devolved upon the plaintiff, by operation of law or under the terms of the partnership agreement, from a person who was a partner at the time of the transaction.
As added by P.L.147-1988, SEC.1.

IC 23-16-11-3
Pleading
Sec. 3. In a derivative action under this chapter, the complaint must set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort to secure initiation of the action by a general partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-11-4
Expenses
Sec. 4. (a) If a derivative action under this chapter is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct the plaintiff to remit to the limited partnership the remainder of those proceeds received by the plaintiff.
(b) If the plaintiff is awarded damages in an action under this chapter, the court shall make the award of reasonable expenses payable out of the plaintiff's total award and direct the plaintiff to remit the balance of the total award to the limited partnership. However, if the damages awarded to the plaintiff are insufficient to reimburse the plaintiff's reasonable expenses, the court may direct

that part or all of the plaintiff's award of reasonable expenses be paid by the limited partnership.
As added by P.L.147-1988, SEC.1.



CHAPTER 12. MISCELLANEOUS

IC 23-16-12-2
Applicability of article to domestic and foreign limited partnerships after effective date and after repeal of antecedent provisions
Sec. 2. (a) After July 1, 1988, this article applies to all domestic and foreign limited partnerships, except as provided in this section.
(b) IC 23-16-6-1, IC 23-16-6-2, and IC 23-16-7-8 apply only to contributions and distributions made after July 1, 1988.
(c) IC 23-16-8-4 applies only to assignments made after July 1, 1988.
(d) IC 23-16-10 does not apply before January 1, 1989.
(e) Unless agreed otherwise by all of the partners, the applicable provisions of IC 23-4-2 (repealed effective July 1, 1993) governing allocation of profits and losses (rather than the provisions of IC 23-16-6-3), distributions to a withdrawing partner (rather than the provisions of IC 23-16-7-4), and distribution of assets upon the winding up of a limited partnership (rather than the provisions of IC 23-16-9-4) govern limited partnerships formed before July 1, 1988.
(f) A limited partnership existing under IC 23-4-2 before July 1, 1988, is not required to file a certificate of limited partnership complying with IC 23-16-3 with the secretary of state, and is not subject to or governed by IC 23-16-3-2, until the earlier of the following:
(1) The voluntary filing by the limited partnership of a certificate of limited partnership with the secretary of state in the manner required by this article.
(2) July 1, 1993.
(g) Until July 1, 1993, a limited partnership existing under IC 23-4-2 before July 1, 1988, that does not file a certificate of limited partnership in accordance with subsection (f)(1) is governed by IC 23-4-2.
(h) If a limited partnership existing under IC 23-4-2 before July 1, 1988, does not file a certificate of limited partnership or a certificate of amendment with the secretary of state by July 1, 1993, and no event has occurred that, under this article, requires the filing of a certificate of amendment, then:
(1) the limited partnership continues to exist as a limited partnership under this article, and the failure to file a certificate

with the secretary of state does not impair the validity of any contract or act of the limited partnership nor prevent the limited partnership from defending any action in any court in Indiana;
(2) a limited partner of the limited partnership is not liable as a general partner solely by reason of the failure to file a certificate with the secretary of state; and
(3) the limited partnership may not maintain an action in any court of Indiana until it has filed a certificate with the secretary of state in compliance with this article.
As added by P.L.147-1988, SEC.1. Amended by P.L.226-1989, SEC.26; P.L.3-1990, SEC.83.

IC 23-16-12-3
Rules for cases not provided for in this article
Sec. 3. In any case not provided for in this article, the provisions of IC 23-4-1 govern.
As added by P.L.147-1988, SEC.1.

IC 23-16-12-4
Fees
Sec. 4. (a) The secretary of state shall collect the following fees when the documents described in this section are delivered by a domestic or foreign limited partnership to the secretary of state for filing:
Document Electronic Filing Fee
Filing Fee (Other than
electronic
filing)
(1) Application for
reservation of name $10 $20
(2) Application for use
of indistinguishable name $10 $20
(3) Application for
renewal of reservation $10 $20
(4) Notice of transfer of reserved name $10 $20
(5) Application of registered name $20 $30
(6) Application for renewal
of registered name $20 $30
(7) Certificate of change
of registered agent's
business address No fee No fee
(8) Certificate of resignation of agent No fee No fee
(9) Certificate of limited partnership $75 $90
(10) Certificate of amendment $20 $30
(11) Certificate of cancellation $75 $90
(12) Restated certificate of
limited partnership or registration $20 $30
(13) Restated certificate of
limited partnership or
registration with amendments $20 $30 (14) Application for registration $75 $90
(15) Certificate of change of
application $20 $30
(16) Certificate of cancellation of
registration $20 $30
(17) Certificate of change
of registered agent No fee No fee
(18) Application for certificate
of existence or authorization $15 $15
(19) Any other document required or
permitted to be filed under this
article, including an application
for any other certificates or
certification certificate (except
for any such other certificates
that the secretary of state may
determine to issue without
additional fee in connection with
particular filings) $20 $30
The secretary of state shall prescribe the electronic means of filing documents to which the electronic filing fees set forth in this section apply.
(b) The secretary of state shall collect a fee of ten dollars ($10) each time process is served on the secretary of state under this article. If the party to a proceeding causing service of process prevails in the proceeding, then that party is entitled to recover this fee as costs from the nonprevailing party.
(c) The secretary of state shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign limited partnership:
(1) Per page for copying $ 1
(2) For a certification stamp $15
As added by P.L.147-1988, SEC.1. Amended by P.L.226-1989, SEC.27; P.L.75-1990, SEC.14; P.L.277-2001, SEC.16; P.L.60-2007, SEC.4; P.L.106-2008, SEC.51.

IC 23-16-12-5
Requirements for filing documents; filing fee
Sec. 5. (a) A document must satisfy the requirements of this article to be entitled to filing by the secretary of state.
(b) The document must contain the information required by this article. It may contain other information as well.
(c) The document must be typewritten or printed.
(d) The document must be legible and otherwise suitable for filing.
(e) The document must be in the English language. A limited partnership name need not be in English if written in English letters or Arabic or Roman numerals.
(f) Every person executing the document shall sign it and state beneath or opposite the signature the person's name and the capacity

in which the person signs. A signature on a document authorized to be filed under this article may be a facsimile. A signature on a document under this subsection that is transmitted and filed electronically is sufficient if the person transmitting and filing the document:
(1) has the intent to file the document as evidenced by a symbol executed or adopted by a party with present intention to authenticate the filing; and
(2) enters the filing party's name on the electronic form in a signature box or other place indicated by the secretary of state.
(g) The document must be delivered to the office of the secretary of state as required by section 5.1 of this chapter, and the correct filing fee must be paid in the manner and form required by the secretary of state.
(h) The secretary of state may accept payment of the correct filing fee by credit card, debit card, charge card, or similar method. However, if the filing fee is paid by credit card, debit card, charge card, or similar method, the liability is not finally discharged until the secretary of state receives payment or credit from the institution responsible for making the payment or credit. The secretary of state may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the secretary of state or charged directly to the secretary of state's account, the secretary of state or the credit card vendor may collect from the person using the bank or credit card a fee that may not exceed the highest transaction charge or discount fee charged to the secretary of state by the bank or credit card vendor during the most recent collection period. This fee may be collected regardless of any agreement between the bank and a credit card vendor or regardless of any internal policy of the credit card vendor that may prohibit this type of fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
As added by P.L.147-1988, SEC.1. Amended by P.L.228-1995, SEC.18; P.L.11-1996, SEC.23; P.L.277-2001, SEC.17.

IC 23-16-12-5.1
Copies of documents delivered for filing
Sec. 5.1. (a) For purposes of this article, a document is delivered for filing if the document is transferred to the secretary of state by hand, mail, telecopy, facsimile, or other form of electronic transmission meeting the requirements established by the secretary of state.
(b) If a document is delivered for filing by hand or mail, the document must be accompanied by:
(1) two (2) exact or conformed copies of a document filed under IC 23-16-2-4 or IC 23-16-10-4; or
(2) one (1) exact or conformed copy of any other document filed under this article.
(c) The office of the secretary of state shall create any copies of a document delivered by telecopy, facsimile, or other form of

electronic transmission that are required for distribution under this article.
As added by P.L.228-1995, SEC.19.

IC 23-16-12-6
Effective date of documents
Sec. 6. (a) A document accepted for filing is effective:
(1) at the time of filing on the date it is filed, as evidenced by the secretary of state's date and time endorsement on the original document; or
(2) at such later time as is specified in the document as provided in subsection (b).
(b) A document may specify a delayed effective time on the date filed, or a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than ninety (90) days after the date it is filed.
As added by P.L.147-1988, SEC.1.






ARTICLE 17. NONPROFIT CORPORATIONS

CHAPTER 1. APPLICATION

IC 23-17-1-1
Domestic corporations; application of article
Sec. 1. (a) After July 31, 1993, this article applies to a domestic corporation in existence on July 31, 1993, that was incorporated under or subject to the following:
(1) IC 23-7-1.1 (repealed).
(2) The Indiana general not for profit corporation act of 1935.
(b) After July 31, 1991, an entity organized under Indiana law for a purpose for which a corporation may be organized under this article may accept the provisions of this article and avail the corporation of the rights, privileges, immunities, and franchises provided by this article by taking the following actions:
(1) The entity's board of directors or governing body must adopt a resolution electing to have this article apply to the entity.
(2) The resolution must specify a date after July 31, 1991, after which the provisions of this article will apply to the entity.
(3) The resolution must be filed with the secretary of state, with a statement providing the name and address of the entity's registered agent before the date specified under subdivision (2).
As added by P.L.179-1991, SEC.1. Amended by P.L.1-2010, SEC.93.

IC 23-17-1-2
Foreign corporations; application of article
Sec. 2. After July 31, 1993, this article applies to a foreign corporation that desires to transact business in Indiana. A foreign corporation authorized to transact business in Indiana on July 31, 1993, is subject to this article but is not required to obtain a new certificate of authority to transact business under this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-1-3 Official comments; publication; construction and application of article
Sec. 3. Official comments may be published by the Indiana business law survey commission and, after publication, the comments may be consulted by the courts to determine the underlying reasons, purposes, and policies of this article and may be used as a guide in this article's construction and application.
As added by P.L.179-1991, SEC.1. Amended by P.L.130-2006, SEC.24.

IC 23-17-1-4
Article citation
Sec. 4. This article may be cited as the Indiana Nonprofit Corporation Act of 1991.
As added by P.L.96-1993, SEC.4.



CHAPTER 2. DEFINITIONS

IC 23-17-2-2
"Approved by the members"
Sec. 2. "Approved by the members" means the votes cast favoring an action exceed the votes cast opposing the action:
(1) at a duly held meeting at which a quorum is present; or
(2) by a written ballot or written consent in conformity with this article unless this article, articles of incorporation, or bylaws requires a greater number of affirmative votes.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-3
"Articles of incorporation"
Sec. 3. "Articles of incorporation" includes amended and restated articles of incorporation, articles of merger, and articles of acceptance.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-4
"Board of directors"
Sec. 4. (a) "Board of directors" means the person or group of persons vested with overall management of the affairs of the domestic or foreign corporation.
(b) The term does not include a person or group of persons because of powers delegated to the person or group under IC 23-17-12-1.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-5
"Bylaws"
Sec. 5. "Bylaws" means a code of rules, other than articles of incorporation, adopted under this article for the regulation or management of the affairs of a domestic or foreign corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-6
"Class"
Sec. 6. "Class" means a group of memberships that have the same rights with respect to voting, dissolution, redemption, and transfer.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-7 "Corporation"
Sec. 7. (a) "Corporation" means a public benefit, mutual benefit, or religious corporation incorporated under or subject to this article.
(b) The term does not include a foreign corporation.
(c) For purposes of IC 23-17-24, the term does not include a homeowners association (as defined in IC 34-6-2-58).
As added by P.L.179-1991, SEC.1. Amended by P.L.245-2005, SEC.3.

IC 23-17-2-8
"Delegate"
Sec. 8. "Delegate" means a person elected or appointed to vote in a representative assembly for the election of a director or on other matters.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-9
"Director"
Sec. 9. "Director" means an individual designated in articles of incorporation or bylaws, elected by the incorporators or otherwise elected or appointed, to act as a member of a board of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-10
"Distribution"
Sec. 10. (a) "Distribution" means a direct or an indirect transfer of money or other property or incurrence or transfer of indebtedness by a corporation to or for the benefit of a person.
(b) The term includes a dividend and a purchase, redemption, or other acquisition of memberships.
(c) The term does not include payment of reasonable value for property received or services performed or payment of reasonable benefits in furtherance of the corporation's purposes.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-11
"Domestic corporation"
Sec. 11. (a) "Domestic corporation" means a public benefit, mutual benefit, or religious corporation incorporated under or subject to this article.
(b) The term does not include a foreign corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-12
"Entity"
Sec. 12. "Entity" includes the following:
(1) A domestic corporation or a foreign corporation.
(2) A corporation incorporated under IC 23-1 or a foreign corporation admitted to do business under IC 23-1.
(3) A corporation incorporated under any other statute. (4) A for-profit or nonprofit unincorporated association.
(5) A corporation sole.
(6) A business trust, an estate, a partnership, a trust, and at least two (2) persons having a joint or common economic interest.
(7) A state, the United States, or a foreign government.
(8) A limited liability company or a foreign limited liability company.
As added by P.L.179-1991, SEC.1. Amended by P.L.8-1993, SEC.331.

IC 23-17-2-13
"Foreign corporation"
Sec. 13. "Foreign corporation" means a corporation incorporated as a nonprofit corporation under a law other than an Indiana law.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-14
"Governmental subdivision"
Sec. 14. "Governmental subdivision" includes authority, county, district, and municipality.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-15
"Individual"
Sec. 15. "Individual" means a natural person. The term includes the estate of an incompetent or a deceased individual.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-16
"Mail"
Sec. 16. "Mail" means either of the following:
(1) First class, certified, or registered United States mail, postage prepaid.
(2) Private carrier service, fees prepaid or billed to the sender.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-17
"Member"
Sec. 17. (a) "Member" means a person who, on more than one (1) occasion, has the right to vote for the election of a director under a corporation's articles of incorporation or bylaws.
(b) A person is not a member because of any of the following:
(1) Any rights the person has as a delegate.
(2) Any rights the person has to designate a director.
(3) Any rights the person has as a director.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-18
"Membership"
Sec. 18. "Membership" means the rights and obligations a

member has under a corporation's articles of incorporation, bylaws, and this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-19
"Mutual benefit corporation"
Sec. 19. "Mutual benefit corporation" means a domestic corporation that:
(1) is formed as a mutual benefit corporation under this title;
(2) is designated a mutual benefit corporation by another law; or
(3) is not a public benefit corporation or religious corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-20
"Person"
Sec. 20. "Person" means an individual or entity.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-21
"Principal office"
Sec. 21. "Principal office" means the office, inside or outside of Indiana, designated in an annual report filed under IC 23-17-27-8 where the principal offices of a domestic or foreign corporation are located.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-22
"Proceeding"
Sec. 22. "Proceeding" includes a civil suit and a criminal, an administrative, and an investigatory action.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-23
"Public benefit corporation"
Sec. 23. "Public benefit corporation" means a domestic corporation that is the following:
(1) Either:
(A) formed as a public benefit corporation under this title;
(B) designated as a public benefit corporation by another law;
(C) recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code of 1986; or
(D) otherwise organized for a public or charitable purpose, including a veterans organization or a post, a unit, or an auxiliary of the veterans organization, that is chartered by a federal statute for patriotic, public, or charitable purposes and recognized as tax exempt under Section 501(c)(4) or Section 501(c)(19) of the Internal Revenue Code.
(2) Restricted so that on dissolution the corporation must

distribute the corporation's assets to an organization organized for a public or charitable purpose, a religious corporation, the United States, a state, or a person that is recognized as exempt under Section 501(c)(3) of the Internal Revenue Code of 1986.
(3) Not a religious corporation.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.5.

IC 23-17-2-24
"Record date"
Sec. 24. "Record date" means the date established under this title on which a corporation determines the identity of the corporation's members for the purposes of this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-25
"Religious corporation"
Sec. 25. "Religious corporation" means a domestic corporation that is:
(1) formed as a religious corporation under this title;
(2) designated a religious corporation by another law; or
(3) organized primarily or exclusively for religious purposes.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-26
"Secretary"
Sec. 26. "Secretary" means the corporate officer to whom a board of directors has delegated responsibility under IC 23-17-14-1(b) for:
(1) custody of the minutes of the meetings of a board of directors and members; and
(2) authenticating the records;
of a corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-27
"Vote", "voting", or "casting a vote"
Sec. 27. (a) "Vote" includes authorization by written ballot, and "voting" or "casting a vote" includes the giving of written consent.
(b) Even if a person entitled to vote characterizes the conduct as voting or casting a vote, the term does not include:
(1) recording the fact of abstention or failing to vote for a candidate; or
(2) approving or disapproving of a matter.
As added by P.L.179-1991, SEC.1. Amended by P.L.110-2008, SEC.3.

IC 23-17-2-28
"Voting power"
Sec. 28. (a) "Voting power" means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made. (b) The term does not include a vote that is contingent upon the happening of a condition or an event that has not occurred at the time. If a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors.
As added by P.L.179-1991, SEC.1.



CHAPTER 3. ORGANIZATION

IC 23-17-3-2
Articles of incorporation; required provisions
Sec. 2. Articles of incorporation must contain the following:
(1) A corporate name for the corporation that satisfies the requirements of IC 23-17-5-1.
(2) One (1) of the following statements:
(A) "This corporation is a public benefit corporation".
(B) "This corporation is a mutual benefit corporation".
(C) "This corporation is a religious corporation".
(3) The street address of the corporation's initial registered office in Indiana and the name of the corporation's initial registered agent at that office.
(4) The name and address of each incorporator.
(5) Whether or not the corporation will have members.
(6) Provisions that are not inconsistent with any law regarding the distribution of assets on dissolution.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-3
Articles of incorporation; optional provisions
Sec. 3. Articles of incorporation may contain the following:
(1) The purpose or purposes for which the corporation is organized, which may be either alone or in combination with other purposes.
(2) The names and addresses of the individuals who are to serve as the initial directors.
(3) Provisions not inconsistent with any law regarding the following:
(A) Management and regulation of the affairs of the corporation.
(B) Defining, limiting, and regulating the powers of the corporation, the corporation's board of directors, and members (or any class of members).
(C) The characteristics, qualifications, rights, limitations, and obligations attaching to a class of members.
(4) Any other provision that is required or allowed to be set forth in the bylaws.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-4 Articles of incorporation; optional corporate powers provisions
Sec. 4. Articles of incorporation do not have to contain any of the corporate powers set forth under this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-5
Filing of articles; commencement of existence; proof of satisfaction of conditions precedent
Sec. 5. (a) Unless a delayed effective date is specified, a corporate existence begins when articles of incorporation are filed.
(b) The filing of articles of incorporation by the secretary of state is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-6
Purporting to act on behalf of nonexistent corporation; liability
Sec. 6. A person who purports to act as or on behalf of a corporation, knowing that no incorporation took place under this article, is jointly and severally liable for all liabilities created while so acting.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-7
Organizational meetings
Sec. 7. (a) After incorporation:
(1) if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by:
(A) appointing officers;
(B) adopting bylaws; and
(C) carrying on any other business brought before the meeting; and
(2) if initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:
(A) to elect directors and complete the organization of the corporation; or
(B) to elect a board of directors who shall complete the organization of the corporation.
(b) Action required or permitted by this article to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by at least one (1) written consent that:
(1) describes the action taken; and
(2) is signed by each incorporator. (c) An organizational meeting may be held in or out of Indiana.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.6.

IC 23-17-3-8
Bylaws; contents
Sec. 8. (a) The incorporators or board of directors of a corporation shall adopt bylaws for the corporation.
(b) The bylaws of a corporation may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with any law or the articles of incorporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-9
Emergency bylaws; effect
Sec. 9. (a) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency under subsection (d). Emergency bylaws may make all provisions necessary for managing the corporation during an emergency, including the following:
(1) Procedures for calling a meeting of the board of directors.
(2) Quorum requirements for the meeting.
(3) Designation of additional or substitute directors.
(b) Provisions of regular bylaws consistent with emergency bylaws remain effective during the emergency. Emergency bylaws are not effective after the emergency ends.
(c) Corporate action taken in good faith in accordance with the emergency bylaws:
(1) binds the corporation; and
(2) may not be used to impose liability on a corporate director, officer, employee, or agent.
(d) An emergency exists for purposes of this section if an extraordinary event prevents a quorum of a corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.179-1991, SEC.1.



CHAPTER 4. PURPOSES AND POWERS

IC 23-17-4-2
Perpetual duration and succession; powers
Sec. 2. Unless a corporation's articles of incorporation provide otherwise, a corporation has perpetual duration and succession in the corporation's corporate name and has the same powers as an individual to do all things necessary or convenient to carry out the corporation's affairs, including the power to do the following:
(1) Sue, be sued, complain, and defend in the corporation's corporate name.
(2) Have a corporate seal or facsimile of a corporate seal, which may be altered at will, to use by impressing or affixing or in any other manner reproducing it. However, the use or impression of a corporate seal is not required and does not affect the validity of any instrument.
(3) Make and amend bylaws not inconsistent with the corporation's articles of incorporation or with Indiana law for managing the affairs of the corporation.
(4) Purchase, receive, take by gift, devise, or bequest, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located.
(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of the corporation's property.
(6) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with, shares or other interests in, or obligations of any entity.
(7) Make contracts and guaranties, incur liabilities, borrow money, issue notes, bonds, and other obligations and secure any of the corporation's obligations by mortgage or pledge of any of the corporation's property, franchises, or income.
(8) Lend money, invest and reinvest the corporation's funds, and receive and hold real and personal property as security for repayment, except as provided under IC 23-17-13-3. (9) Be a promoter, a partner, a member, an associate or a manager of any partnership, joint venture, trust, or other entity.
(10) Conduct the corporation's activities, locate offices, and exercise the powers granted by this article inside or outside Indiana.
(11) Elect directors, elect and appoint officers, and appoint employees and agents of the corporation, define the duties and fix the compensation of directors, officers, employees and agents.
(12) Pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for the corporation's current or former directors, officers, employees, and agents.
(13) Make donations not inconsistent with law for the public welfare or for charitable, religious, scientific, or educational purposes and for other purposes that further the corporate interest.
(14) Impose dues, assessments, admission, and transfer fees upon the corporation's members.
(15) Establish conditions for admission of members, admit members, and issue memberships.
(16) Carry on a business.
(17) Have and exercise powers of a trustee as permitted by law, including those set forth in IC 30-4-3-3.
(18) Purchase and maintain insurance on behalf of any individual who:
(A) is or was a director, an officer, an employee, or an agent of the corporation; or
(B) is or was serving at the request of the corporation as a director, an officer, an employee, or an agent of another entity;
against any liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, an officer, an employee, or an agent, whether or not the corporation would have power to indemnify the individual against the same liability under this article.
(19) Do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-4-3
Emergency powers of board; procedures; effect
Sec. 3. (a) In anticipation of or during an emergency under subsection (d), the board of directors of a corporation may do the following:
(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent.
(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officer to do so.
(b) During an emergency defined in subsection (d), unless emergency bylaws provide otherwise: (1) notice of a meeting of the board of directors must be given only to those directors it is practicable to reach and may be given in any practicable manner, including by publication and radio; and
(2) one (1) or more officers of the corporation present at a meeting of the board of directors may be considered to be directors for the meeting, in order of rank and within the same rank in order of seniority, necessary to achieve a quorum.
(c) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:
(1) binds the corporation; and
(2) may not be used to impose liability on a corporate director, officer, employee, or agent.
(d) An emergency exists for purposes of this section if an extraordinary event prevents a quorum of the corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.179-1991, SEC.1.

IC 23-17-4-4
Challenges based on corporate power to act
Sec. 4. (a) Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.
(b) A corporation's power to act may be challenged in a proceeding against the corporation for a declaratory judgment or to enjoin an act where a third party has not acquired rights. The proceeding may be brought by the attorney general or a director.
As added by P.L.179-1991, SEC.1.



CHAPTER 5. CORPORATE NAMES

IC 23-17-5-2
Reservation of use; application; duration of reservation; transfer Sec. 2. (a) A person may reserve the exclusive use of a name, including a fictitious name for a foreign corporation whose name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the name applied for is available, the secretary of state shall reserve the name for the applicant's exclusive use for a one hundred twenty (120) day period.
(b) The owner of a reserved name may transfer the reservation to another person by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.
As added by P.L.179-1991, SEC.1. Amended by P.L.277-2001, SEC.18.

IC 23-17-5-3
Registration of foreign corporation name; application; renewal conditions; effect; termination
Sec. 3. (a) A foreign corporation may register the foreign corporation's:
(1) name; or
(2) name with any addition required under IC 23-17-26-6;
if the name is distinguishable upon the records of the secretary of state as provided in section 1 of this chapter.
(b) A foreign corporation registers the foreign corporation's name, with any addition required under IC 23-17-26-6, by delivering to the secretary of state for filing an application setting forth:
(1) its name, or its name with any addition required by IC 23-17-26-6; and
(2) the state or country and date of its incorporation.
(c) The name is registered for the applicant's exclusive use upon the effective date of the application.
(d) A foreign corporation whose registration is effective may renew the registration for successive years by delivering to the secretary of state for filing a renewal application that complies with the requirements of subsection (b) between October 1 and December 31 of the preceding year. The renewal application renews the registration for the following year.
(e) A foreign corporation whose registration is effective may:
(1) qualify as a foreign corporation under that name; or
(2) consent in writing to the use of that name by:
(A) a domestic corporation subsequently incorporated under this article; or
(B) another foreign corporation subsequently authorized to transact business in Indiana.
The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.
As added by P.L.179-1991, SEC.1. Amended by P.L.277-2001, SEC.19.



CHAPTER 6. OFFICES AND AGENTS

IC 23-17-6-2
Statement of change; contents; notice
Sec. 2. (a) A corporation may change the corporation's registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth the following:
(1) The name of the corporation.
(2) The street address of the corporation's current registered office.
(3) If the current registered office is to be changed, the street address of the new registered office.
(4) The name of the corporation's current registered agent.
(5) If the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent (either on or attached to the statement) to the appointment.
(b) After a change is made, the street addresses of the corporation's registered office and the business office of the corporation's registered agent will be identical.
(c) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of a corporation that the registered agent serves by notifying the corporation in writing of the change and by signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement that does the following:
(1) Complies with the requirements of subsection (a).
(2) Recites that the corporation has been notified of the change.
As added by P.L.179-1991, SEC.1.

IC 23-17-6-3
Resignation of agency appointment; statement; contents; filing; effective date
Sec. 3. (a) A registered agent may resign the agency appointment

by signing and delivering to the secretary of state for filing as described in IC 23-17-29 a statement of resignation. The statement may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall mail one (1) copy to the corporation at the corporation's principal office, if known, and one (1) copy to the registered office, if not discontinued.
(c) The agency appointment is terminated, and the registered office discontinued if so provided, thirty-one (31) days after the date on which the statement is filed.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.20.

IC 23-17-6-4
Service of process; registered agent; service on corporation in absence of registered agent
Sec. 4. (a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.
(b) If a corporation does not have a registered agent or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation or other executive officer under Trial Rule 4.6(a)(1) at the corporation's principal office. Service is perfected under this subsection on the earliest of the following:
(1) The date the corporation receives the mail.
(2) The date shown on the return receipt if signed on behalf of the corporation.
(3) Five (5) days after the service is deposited with the United States Postal Service, if mailed postpaid and correctly addressed.
(c) This section does not prescribe the only means of serving a corporation.
As added by P.L.179-1991, SEC.1.



CHAPTER 7. MEMBERS; ADMISSION; TYPES OF MEMBERSHIPS; RIGHTS AND DUTIES

IC 23-17-7-2
Consideration for admission
Sec. 2. Except as provided in a corporation's articles of incorporation or bylaws, a corporation may admit members for either of the following:
(1) No consideration.
(2) Consideration determined by the board of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-3
Corporations without members
Sec. 3. A corporation is not required to have members.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-4
Rights and duties; membership classes
Sec. 4. Members shall have the same rights and obligations with respect to:
(1) voting;
(2) dissolution;
(3) redemption; and
(4) transfer;
unless articles of incorporation or bylaws establish classes of membership with different rights or obligations. Members have the same rights and obligations with respect to any other matters, except as set forth in or authorized by articles of incorporation or bylaws.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-5
Transfer rights; restrictions
Sec. 5. (a) Except as set forth in or authorized by articles of incorporation or bylaws, a member of a corporation may not transfer a membership or any right arising from a membership.
(b) Where transfer rights have been provided, a restriction on transfer rights may not be binding with respect to a member holding a membership issued before the adoption of the restriction unless the restriction is approved by the members and the affected member.
As added by P.L.179-1991, SEC.1.
IC 23-17-7-6
Liability for acts or debts of corporation
Sec. 6. A member of a corporation is not personally liable for the acts or debts of the corporation. However, the member may become personally liable because of the member's own acts or conduct.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-7
Liability for obligations; transferee's liability
Sec. 7. (a) A member may become liable to the corporation for dues, assessments, or fees. However:
(1) an article of incorporation or a bylaw provision; or
(2) a resolution adopted by the board of directors;
authorizing or imposing dues, assessments, or fees does not create liability to pay the obligation. However, nonpayment constitutes grounds for expelling or suspending the member or suspending or terminating the membership. The validity of mandatory membership and the validity of a lien imposed by a recorded declaration of covenant or a similar commitment running with the real property or an interest in the real property is not affected by this subsection.
(b) A permitted transferee of a membership having notice at the time of the transfer of unpaid dues, assessments, or fees of the transferor is liable to the corporation for unpaid dues, assessments, or fees. However, a transferee who is an executor, an administrator, a guardian, a trustee, a receiver, or a pledgee is not personally liable for any unpaid consideration due to the corporation. An heir or a legatee who is a permitted transferee may surrender the membership to the corporation without incurring any liability for any unpaid consideration.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.7.

IC 23-17-7-8
Creditor's proceedings; liability of members; prerequisites; intervention and joinder
Sec. 8. (a) A proceeding may not be brought by a creditor to reach or apply the liability, if any, of a member to the corporation unless:
(1) final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part;
(2) the corporation has been adjudged bankrupt or a receiver has been appointed with the power to collect debts that a receiver on demand of a creditor to bring a proceeding has refused to do; or
(3) the corporation has been dissolved leaving debts unpaid.
However, a proceeding may not be brought more than three (3) years after the happening of any of the events described in this subsection.
(b) Creditors of the corporation, with or without reducing the creditor's claims to judgment, may intervene in any creditor's proceeding brought under subsection (a) to reach and apply unpaid amounts due the corporation. Members who owe amounts to the

corporation may be joined in the proceeding.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-9
Advancements or loans to corporation; return or repayment
Sec. 9. A member may advance or loan money to the corporation that may be returned or repaid to the member at a time and under a condition that the corporation and the member agree. However, upon return or repayment, the member may not receive more than the principal amount of the money advanced or loaned, together with reasonable interest at a rate that is not in excess of market rate, whether fixed or variable, otherwise available without premium to the corporation under the same circumstances at the time of the advance or loan.
As added by P.L.179-1991, SEC.1.



CHAPTER 8. RESIGNATION AND TERMINATION OF MEMBERS

IC 23-17-8-2
Expulsion, suspension, or termination; procedures; limitation of actions; liability for obligations
Sec. 2. (a) A member of a public benefit or mutual benefit corporation may not be expelled or suspended and a membership or memberships in such a corporation may not be terminated or suspended except under a procedure that is:
(1) fair and reasonable; and
(2) carried out in good faith.
(b) A procedure is fair and reasonable under either of the following conditions:
(1) The articles of incorporation or bylaws set forth a procedure that provides the following:
(A) Not less than fifteen (15) days prior written notice of the expulsion, suspension, or termination and the reasons for the expulsion, suspension, or termination.
(B) An opportunity for the member to be heard, orally or in writing, not less than five (5) days before the effective date of the expulsion, suspension, or termination by a person authorized to decide that the proposed expulsion, termination, or suspension should not take place.
(2) The procedure is fair and reasonable taking into consideration all of the relevant facts and circumstances.
(c) Written notice given by mail must be given by first class or certified mail sent to the last address of the member shown on the corporation's records.
(d) A proceeding challenging an expulsion, a suspension, or a termination, including a proceeding in which defective notice is alleged, must be commenced within one (1) year after the effective date of the expulsion, suspension, or termination.
(e) A member who has been expelled or suspended or whose membership is terminated may be liable to the corporation for dues, assessments, or fees as a result of obligations incurred or commitments made before expulsion, suspension, or termination.
As added by P.L.179-1991, SEC.1.

IC 23-17-8-3
Purchase of memberships or membership rights; public benefit or

religious corporation; mutual benefit corporation
Sec. 3. (a) A public benefit or religious corporation may not purchase any of the corporation's memberships or any right arising from a membership.
(b) A mutual benefit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and under the conditions set forth in or authorized by the corporation's articles of incorporation or bylaws. A payment may not be made in violation of IC 23-17-21.
As added by P.L.179-1991, SEC.1.



CHAPTER 9. DELEGATES

IC 23-17-9-2
Articles of incorporation or bylaws; provisions
Sec. 2. The articles of incorporation or bylaws may set forth provisions relating to the following:
(1) The characteristics, qualifications, rights, limitations, and obligations of delegates, including selection and removal.
(2) Calling, noticing, holding, and conducting meetings of delegates.
(3) Carrying on corporate activities during and between meetings of delegates.
As added by P.L.179-1991, SEC.1.



CHAPTER 10. MEETINGS AND ACTION WITHOUT MEETINGS

IC 23-17-10-2
Special meetings
Sec. 2. (a) A corporation with members must hold a special meeting of members as follows:
(1) On call of the corporation's president or board of directors or other person, including a member or an officer, specifically authorized to do so by the articles of incorporation or bylaws.
(2) Except as provided in the articles of incorporation or bylaws of a religious corporation, if the holders of at least ten percent (10%) of all the votes entitled to be cast on an issue proposed

to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary at least one (1) written demand for the meeting describing the purpose for which the meeting is to be held.
(b) Unless otherwise provided under section 7 of this chapter, the close of business on the thirtieth day before delivery of the demand for a special meeting to a corporate officer is the record date for the purpose of determining if the ten percent (10%) requirement of subsection (a) has been met.
(c) If a notice for a special meeting demanded under subsection (a)(2) is not given under section 5 of this chapter within thirty (30) days after the date the written demand is delivered to the corporation's secretary, regardless of the requirements of subsection (d), a person signing the demand may do the following:
(1) Set the time and place of the meeting.
(2) Give notice under section 5 of this chapter.
(d) A special meeting of members may be held inside or outside of Indiana at the place stated in or fixed in accordance with the bylaws. If a place is not stated or fixed in accordance with the bylaws, a special meeting shall be held at the corporation's principal office.
(e) Only those matters that are within the purposes described in the meeting notice required under section 5 of this chapter may be conducted at a special meeting of members.
(f) If the articles of incorporation or bylaws provide, a member of a corporation may participate in a special meeting of the members by or through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is considered to be present in person at the meeting.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-3
Court ordered meetings
Sec. 3. (a) The circuit court or superior court of the county where a corporation's principal office is located or, if no principal office is located in Indiana, the corporation's registered office, may order a meeting to be held and may fix the time and place of the meeting that shall be conducted in accordance with the corporation's articles of incorporation and bylaws as follows:
(1) On application of a member or other person entitled to participate in an annual or a regular meeting if an annual meeting was not held within the earlier of the following:
(A) Six (6) months after the end of the corporation's fiscal year.
(B) Fifteen (15) months after the corporation's last annual meeting.
(2) On application of a member or other person entitled to participate in a regular meeting if a regular meeting is not held within forty (40) days after the date it was required to be held. (3) On application of a member who signed a demand for a special meeting valid under section 2 of this chapter, a person entitled to call a special meeting if:
(A) notice of the special meeting was not given within sixty (60) days after the date the demand was delivered to the corporation's secretary; or
(B) the special meeting was not held in accordance with the notice.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-4
Action taken without meeting; approval of action by members holding 80 percent of votes entitled to be cast
Sec. 4. (a) Unless limited or prohibited by the articles of incorporation or bylaws, action required or permitted by this article to be approved by the members may be taken without a meeting of members if the action is approved by members holding at least eighty percent (80%) of the votes entitled to be cast on the action. The action must be evidenced by at least one (1) written consent describing the action taken that meets the following conditions:
(1) Is signed by the members representing at least eighty percent (80%) of the votes entitled to be cast on the action.
(2) Is delivered to the corporation for inclusion in the minutes or filing with the corporation's records.
Requests for written consents must be delivered to all members.
(b) If not otherwise determined under section 3 or 7 of this chapter, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a).
(c) A consent signed under this section:
(1) has the effect of a meeting vote; and
(2) may be described as such in any document.
(d) Action taken under this section is effective when the last member necessary to meet the eighty percent (80%) requirement signs the consent unless a prior or subsequent effective date is specified in the consent.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-5
Notice of meetings
Sec. 5. (a) A corporation shall give notice of meetings of members in a fair and reasonable manner.
(b) A notice that conforms to the requirements of subsection (c) is fair and reasonable. However, other means of giving notice may also be fair and reasonable when all the circumstances are considered if notice of matters referred to in subsection (c)(2) is given as provided in subsection (c).
(c) Unless fair and reasonable notice is otherwise specified in a corporation's bylaws, notice is fair and reasonable if the following occur: (1) The corporation notifies the corporation's members of the place, date, and time of each annual, regular, and special meeting of members not less than ten (10) days, or, if notice is mailed by other than first class or registered mail, thirty (30) days to sixty (60) days, before the meeting date.
(2) Notice of an annual or a regular meeting includes a description of any matter or matters to be considered at the meeting that must be approved by the members under IC 23-17-13-2.5, IC 23-17-16-13, IC 23-17-17-5, IC 23-17-19-4, IC 23-17-20-2, or IC 23-17-22-2.
(3) Notice of a special meeting includes a description of the purpose for which the meeting is called.
(4) A corporation provides notice by:
(A) communicating in person;
(B) mail or other method of delivery; or
(C) other electronic means capable of verification.
(5) For a corporation, other than a veteran's organization, having more than one thousand (1,000) members, notice of the place, date, and time of an annual, a regular, or a special meeting, and in the case of a special meeting, the purpose of the special meeting, may be given by one (1) publication in a newspaper of general circulation, printed in English, in the county in which the corporation has the corporation's principal office if the publication is made not less than ten (10) days and not more than thirty (30) days before the meeting date.
(d) Unless the bylaws require otherwise, if an annual, a regular, or a special meeting of members is adjourned to a different date, time, or place, notice is not required to be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 7 of this chapter, however, notice of the adjourned meeting must be given under this section to persons who are members as of the new record date.
As added by P.L.179-1991, SEC.1. Amended by P.L.110-2008, SEC.4.

IC 23-17-10-6
Waiver of notice
Sec. 6. (a) A member may waive a notice required by this article, articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver by the member entitled to the notice must be as follows:
(1) In writing.
(2) Signed by the member entitled to the notice.
(3) Delivered to the corporation for inclusion in the minutes or filing with the corporation's records.
(b) A member's attendance at a meeting:
(1) waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the

meeting; and
(2) waives objection to consideration of a particular matter at the meeting that is not within the purpose described in the meeting notice, unless the member objects to considering the matter when the matter is presented.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-7
Record date
Sec. 7. (a) Bylaws may fix or provide the manner of fixing the record date to determine the members entitled to notice of a members' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors may fix a future date as a record date. If a record date is not fixed, the record date is determined as follows:
(1) If members are entitled to notice of a members' meeting, the record date is the business day preceding the date on which notice is given, or if notice is waived, at the close of business on the business day preceding the day on which the meeting is held.
(2) If members are entitled to vote at a members' meeting, the record date is the date of the meeting.
(3) If members are entitled to exercise any rights in respect of any other lawful action, the record date is the day on which the board of directors adopts the resolution relating the action or the sixtieth day before the date of other action, whichever is later.
(b) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of members occurs.
(c) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board of directors fixes a new date for determining the right to notice or the right to vote. A board of directors must fix the new date if the meeting is adjourned to a date more than seventy (70) days after the record date for determining members entitled to notice of the original meeting.
(d) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, the court may:
(1) provide that the original record date for notice or voting continues in effect; or
(2) fix a new record date for notice or voting.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-8
Action taken without meeting; delivery of written ballots to members entitled to vote on matter
Sec. 8. (a) Unless prohibited or limited by articles of

incorporation or bylaws, an action that may be taken at an annual, a regular, or a special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.
(b) A written ballot must do the following:
(1) Set forth each proposed action.
(2) Provide an opportunity to vote for or against each proposed action.
(c) Approval by written ballot under this section is valid only when the following occur:
(1) The number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action.
(2) The number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.
(d) A solicitation for votes by written ballot must do the following:
(1) Indicate the number of responses needed to meet the quorum requirements.
(2) State the percentage of approvals necessary to approve each matter other than the election of directors.
(3) Specify the time by which a ballot must be received by the corporation to be counted.
(e) Except as otherwise provided in articles of incorporation or bylaws, a written ballot may not be revoked.
As added by P.L.179-1991, SEC.1.



CHAPTER 11. VOTING

may limit or abolish the right of a member, the member's agent, or an attorney authorized in writing to inspect or copy the membership list if the corporation provides a reasonable means to mail communications concerning the corporation to other members through the corporation at the expense of the member making the request.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-2
Refusal to provide names or identifying information relating to contributors
Sec. 2. Notwithstanding the requirements of this article, a corporation may refuse to provide names or identifying information relating to contributors.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-3
Member entitled to one vote; membership standing of record in names of two or more persons
Sec. 3. (a) Unless articles of incorporation or bylaws provide otherwise, a member is entitled to one (1) vote on each matter voted on by the members.
(b) Unless articles of incorporation or bylaws provide otherwise, if a membership stands of record in the names of at least two (2) persons, the acts of the persons with respect to voting have the following effect:
(1) If one (1) person votes, the vote binds all persons.
(2) If more than one (1) person votes, the vote shall be divided on a pro rata basis.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-4
Quorum; increasing or decreasing quorum; vote on matter not described in notice for regular or annual meeting; votes considered present for quorum purposes
Sec. 4. (a) Unless this article, articles of incorporation, or bylaws provide for a higher or lower quorum, ten percent (10%) of the votes entitled to be cast on a matter constitutes a quorum for action on that matter.
(b) An amendment of articles of incorporation or bylaws to decrease the quorum for a member action may be approved by either of the following:
(1) The members.
(2) Unless prohibited by articles of incorporation or bylaws, the board of directors.
(c) An amendment of articles of incorporation or bylaws to increase the quorum required for a member action must be approved by the members.
(d) Unless at least one-third (1/3) of the voting power is present in person or by proxy, the only matters that may be voted upon at an

annual or a regular meeting of members are those matters that are described in the meeting notice.
(e) After a vote is represented for any purpose at a meeting, the vote is considered present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-5
Voting; approval of actions
Sec. 5. (a) If a quorum exists, action on a matter other than the election of directors is approved if the votes cast favoring the action exceed the votes cast opposing the action unless this article, articles of incorporation, or bylaws require a greater number of affirmative votes.
(b) An amendment to articles of incorporation or bylaws to increase, decrease, or otherwise change the vote required for a member action must be approved by the members.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-6
Vote by proxy
Sec. 6. (a) A member may vote the member's membership in person or by proxy.
(b) Unless articles of incorporation or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form:
(1) personally; or
(2) by an attorney-in-fact.
(c) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless a shorter or longer period is expressly provided in the appointment form.
(d) An appointment of a proxy is revocable by the member.
(e) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.
(f) Subject to section 8 of this chapter and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation may accept the proxy's vote or other action as that of the member making the appointment.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-7
Election of directors; cumulative voting
Sec. 7. (a) Unless otherwise provided in articles of incorporation or bylaws, directors are elected by a plurality of the votes cast by the members entitled to vote in the election at a meeting at which a

quorum is present.
(b) Members may not cumulate votes for directors unless articles of incorporation or bylaws so provide.
(c) A statement included in articles of incorporation or bylaws that states all or a designated class of members is "entitled to cumulate their votes for directors" (or similar words) means that the members designated may do the following:
(1) Multiply the number of votes the members are entitled to cast by the number of directors for whom the members are entitled to vote.
(2) Cast the product for a single candidate or distribute the product among at least two (2) candidates.
(d) Cumulative voting may not occur at a particular meeting unless either of the following occur:
(1) The meeting notice or statement accompanying the notice states conspicuously that cumulative voting is authorized.
(2) A member who has the right to cumulate the member's votes gives notice at least forty-eight (48) hours before the time set for the meeting of the member's intent to cumulate the members' votes during the meeting, and if one (1) member gives this notice, all other members of the same class participating in the election are entitled to cumulate the members' votes without giving further notice.
(e) A director elected by cumulative voting may be removed by the members without cause if the requirements of IC 23-17-12-8 are met unless the following occur:
(1) The votes cast against removal, or not consenting in writing to the removal, would be sufficient to elect the director if voted cumulatively at an election at which the same total number of votes were cast or, if the action is taken by written ballot, all memberships entitled to vote were voted.
(2) The entire number of directors authorized at the time of the director's most recent election were then being elected.
(f) Members may not cumulatively vote if the directors and members are identical.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-8
Election of directors; organizational unit, geographic unit, preferential voting, or other reasonable method
Sec. 8. A corporation may provide in the corporation's articles of incorporation or bylaws for election of directors by members or delegates:
(1) on the basis of a chapter or other organizational unit;
(2) by region or other geographic unit;
(3) by preferential voting; or
(4) by any other reasonable method.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-9 Acceptance or rejection of votes; liability; validity of corporate action
Sec. 9. (a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation, if acting in good faith, may accept the vote, consent, waiver, or proxy appointment and give the vote, consent, waiver, or proxy appointment effect as the act of the member.
(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of the member, the corporation, if acting in good faith, may accept the vote, consent, waiver, or proxy appointment and give the vote, consent, waiver, or proxy appointment effect as the act of the member if the following conditions exist:
(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity.
(2) The name signed purports to be that of an attorney-in-fact of the member and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment.
(3) At least two (2) persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the coholders and the person signing appears to be acting on behalf of all the coholders.
(4) In the case of a mutual benefit corporation the following conditions exist:
(A) The name signed purports to be that of an administrator, an executor, a guardian, or a conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.
(B) The name signed purports to be that of a receiver or trustee in bankruptcy of the member and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.
(c) The corporation may reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about any of the following:
(1) The validity of the signature on the vote, consent, waiver, or proxy appointment.
(2) The signatory's authority to sign for the member.
(d) A corporation and a corporation's officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.
(e) A corporate action based on the acceptance or rejection of a

vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.
As added by P.L.179-1991, SEC.1.



CHAPTER 12. DIRECTORS

IC 23-17-12-2
Qualifications
Sec. 2. (a) A director must be an individual.
(b) Articles of incorporation or bylaws may prescribe qualifications for directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-3
Number of directors; increase or decrease in number
Sec. 3. (a) A board of directors must consist of at least three (3) individuals, with the number specified in or fixed in accordance with articles of incorporation or bylaws.
(b) The number of directors may be increased or decreased, but to not less than three (3), by an amendment to or in a manner prescribed in articles of incorporation or bylaws.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-4
Time and method of election
Sec. 4. (a) If a corporation has members, all the directors except the initial directors shall be elected at the first annual meeting of members and at each annual meeting after the first annual meeting, unless articles of incorporation or bylaws provide:
(1) another time or method of election; or (2) that some of the directors are designated or appointed by another person.
(b) If a corporation does not have members, all the directors except the initial directors shall be elected, designated, or appointed as provided in articles of incorporation or bylaws. If a method of election, designation, or appointment is not set forth in articles of incorporation or bylaws, the directors other than the initial directors shall be elected by the board of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-5
Term
Sec. 5. (a) Articles of incorporation or bylaws must specify the terms of directors. Except for designated or appointed directors, the term of a director may not exceed five (5) years. In the absence of a term specified in articles of incorporation or bylaws, the term of a director is one (1) year. Directors may be elected for successive terms.
(b) Subject to sections 8 through 11 of this chapter, a decrease in the number of directors or term of office does not shorten an incumbent director's term.
(c) Except as provided in articles of incorporation or bylaws:
(1) the term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and
(2) the term of a director filling any other vacancy expires at the end of the unexpired term that the director is filling.
(d) Despite the expiration of a director's term, the director continues to serve until:
(1) a successor is elected, designated, or appointed and qualifies; or
(2) there is a decrease in the number of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-6
Staggered terms
Sec. 6. Articles of incorporation or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of groups is not required to be uniform.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-7
Resignation
Sec. 7. (a) A director may resign at any time by delivering written notice to one (1) of the following:
(1) The board of directors.
(2) The presiding officer of the board of directors.
(3) The president or secretary of the corporation.
(b) A resignation is effective when the notice is effective under

IC 23-17-28 unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-8
Removal of director by vote of members
Sec. 8. (a) Members may remove a director elected by the members with or without cause unless articles of incorporation provide otherwise.
(b) Except when otherwise provided in the articles of incorporation, if a director is elected by:
(1) a class, chapter, or other organizational unit; or
(2) region or other geographic grouping;
the director may be removed only by the members of the class, chapter, unit, or grouping entitled to vote.
(c) Except as provided in section 10 of this chapter, a director may be removed under subsection (a) or (b) only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.
(d) If cumulative voting is authorized, a director may not be removed if:
(1) the number of votes; or
(2) the director was elected by a class, chapter, unit, or grouping of members, the number of votes of the class, chapter, unit, or grouping;
sufficient to elect the director under cumulative voting is voted against the director's removal.
(e) A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director. The meeting notice must state that the purpose of the meeting is the removal of the director.
(f) In determining if a director is protected from removal under subsection (b), (c), or (d), it is assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of the director's election.
(g) An entire board of directors may be removed under subsections (a) through (e).
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.9.

IC 23-17-12-9
Removal of director by vote of directors
Sec. 9. A director elected by the board of directors may be removed with or without cause by the vote of a majority of the directors then in office, unless a greater number is set forth in articles of incorporation or bylaws.
However, a director elected by the board of directors to fill the

vacancy of a director elected by the members may be removed without cause by the members but not by the board of directors.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.118.

IC 23-17-12-10
Removal of director by vote of directors; reasons set forth in articles of incorporation or in bylaws
Sec. 10. If at the beginning of a director's term on the board of directors articles of incorporation or bylaws provide that the director may be removed for reasons set forth in the articles of incorporation or bylaws, the board of directors may remove the director for the reasons. The director may be removed only if a majority of the directors then in office votes for the removal.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-11
Religious corporations; removal of directors
Sec. 11. The articles of incorporation or bylaws of a religious corporation may do the following:
(1) Limit the application of this section.
(2) Set forth the vote and procedures by which the board of directors or a person may remove with or without cause a director elected by the members or the board of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-12
Removal of designated or appointed directors
Sec. 12. (a) A designated director may be removed by an amendment to articles of incorporation or bylaws deleting or changing the designation.
(b) Except as provided in articles of incorporation or bylaws, an appointed director may be removed with or without cause by the person appointing the director. The person removing the director must do so by giving written notice of the removal to the following:
(1) The director.
(2) The presiding officer of the board of directors or the corporation's president or secretary.
A removal is effective when the notice is effective under this article unless the notice specifies a future effective date.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-13
Removal by court order
Sec. 13. (a) The circuit court or superior court of the county where a corporation's principal office is located may remove a director of the corporation from office in a proceeding commenced by the corporation or at least ten percent (10%) of the members of a class entitled to vote for directors, if the following conditions exist:
(1) The court finds that: (A) the director engaged in:
(i) fraudulent or dishonest conduct; or
(ii) gross abuse of authority or discretion;
with respect to the corporation; or
(B) a final judgment has been entered finding that the director has violated a duty under IC 23-17-13.
(2) Removal is in the best interests of the corporation.
(b) The court that removes a director may bar the director from serving on the board of directors for a period prescribed by the court.
(c) If members commence a proceeding under subsection (a), the corporation shall be made a party defendant.
(d) The articles of incorporation or bylaws of a religious corporation may limit or prohibit the application of this section.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-14
Filling vacancies
Sec. 14. (a) Unless the articles of incorporation or bylaws provide otherwise and except as provided in subsections (b) and (c), if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors, one (1) of the following may occur:
(1) The members entitled to vote for directors, if any, may fill the vacancy. If the vacant office was held by a director elected by a class, chapter, other organizational unit, or by region or other geographic grouping, only members of the class, chapter, unit, or grouping are entitled to vote to fill the vacancy if it is filled by the members.
(2) The board of directors may fill the vacancy.
(3) If the directors remaining in office constitute fewer than a quorum of the board of directors, the remaining directors may fill the vacancy by the affirmative vote of a majority of the directors remaining in office.
(b) Unless articles of incorporation or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.
(c) If a vacant office was held by a designated director, the vacancy must be filled as provided in articles of incorporation or bylaws. In the absence of an applicable article of incorporation or bylaw, the vacancy may not be filled by the board of directors.
(d) A vacancy that will occur at a specific later date because of a resignation effective at a later date under section 7(b) of this chapter or otherwise may be filled before the vacancy occurs. However, the new director may not take office until the vacancy occurs.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-15
Compensation
Sec. 15. Unless articles of incorporation or bylaws provide otherwise, a board of directors may fix the compensation of

directors.
As added by P.L.179-1991, SEC.1.



CHAPTER 13. STANDARDS OF CONDUCT FOR DIRECTORS

ratified by the board of directors or the members.
(d) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board that authorizes a contract or transaction described under subsection (b).
As added by P.L.110-2008, SEC.6.

IC 23-17-13-3
Loans to and guarantees of obligations of directors or officers
Sec. 3. (a) A corporation may not:
(1) lend money to; or
(2) guarantee the obligation of;
a director or an officer of the corporation.
(b) A loan or guaranty that is made in violation of this section does not affect the borrower's liability on the loan.
As added by P.L.179-1991, SEC.1.

IC 23-17-13-4
Unlawful distributions; liability
Sec. 4. (a) Subject to section 1(d) of this chapter, a director who votes for or assents to a distribution made in violation of this article or articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds the amount that could have been distributed without violating this article or articles of incorporation.
(b) A director who is held liable for an unlawful distribution under subsection (a) is entitled to contribution from the following:
(1) Every other director who voted for or assented to the distribution, subject to section 1(d) of this chapter.
(2) Each person who received an unlawful distribution for the amount of the distribution accepted whether or not the person receiving the distribution knew the distribution was made in violation of this article, articles of incorporation, or the bylaws.
As added by P.L.179-1991, SEC.1.



CHAPTER 14. OFFICERS

IC 23-17-14-2
Duties
Sec. 2. An officer shall perform the duties set forth in bylaws or, to the extent consistent with bylaws, the duties prescribed:
(1) in a resolution of the board of directors; or
(2) by direction of an officer authorized by the board of directors to prescribe the duties of other officers.
As added by P.L.179-1991, SEC.1.

IC 23-17-14-3
Resignation
Sec. 3. (a) An officer may resign at any time by delivering notice to one (1) of the following:
(1) The board of directors, the chairman of the board of directors, or the secretary of the corporation.
(2) If articles of incorporation or bylaws provide, to another designated officer.
(b) A resignation is effective when the notice is effective unless the notice specifies a later effective date. If:
(1) a resignation is made effective at a later date; and
(2) a corporation accepts the future effective date;
the corporation's board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.
(c) A board of directors may remove an officer at any time with or without cause.
(d) An officer who appoints another officer or assistant officer may remove the appointed officer or assistant officer at any time with or without cause.
As added by P.L.179-1991, SEC.1.

IC 23-17-14-4
Election, appointment, resignation, or removal; contract rights Sec. 4. (a) The election or appointment of an officer does not create contract rights.
(b) An officer's removal does not affect the officer's contract rights with the corporation. An officer's resignation does not affect the corporation's contract rights with the officer. Removal or resignation of an officer does not affect the contract rights of the officer or the corporation.
As added by P.L.179-1991, SEC.1.



CHAPTER 15. MEETINGS AND ACTION OF BOARD OF DIRECTORS

IC 23-17-15-2
Action taken without meeting
Sec. 2. (a) Unless articles of incorporation or bylaws provide otherwise, action required or permitted by this article to be taken at a meeting of a board of directors may be taken without a meeting if the action is taken by all members of the board of directors. The action must be evidenced by at least one (1) written consent:
(1) describing the action taken;
(2) signed by each director; and
(3) included in the minutes or filed with the corporate records reflecting the action taken.
(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a prior or subsequent effective date.
(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.
As added by P.L.179-1991, SEC.1.

IC 23-17-15-3
Notice of meeting
Sec. 3. (a) Unless articles of incorporation or bylaws provide otherwise, regular meetings of a board of directors may be held without notice of the date, time, place, or purpose of the meeting.
(b) Unless articles of incorporation or bylaws provide otherwise, special meetings of the board of directors must be preceded by notice of at least two (2) days to each director of the date, time, and place of the meeting. The notice is not required to describe the purpose of

the special meeting unless required by articles of incorporation or bylaws.
(c) Unless articles of incorporation or bylaws provide otherwise:
(1) the presiding officer of a board of directors;
(2) the president; or
(3) twenty percent (20%) of the directors then in office;
may call and give notice of a meeting of the board of directors.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.10.

IC 23-17-15-4
Waiver of notice of meeting
Sec. 4. (a) A director may waive a notice required by this article, articles of incorporation, or bylaws. Except as provided by subsection (b), the waiver must be:
(1) in writing;
(2) signed by the director entitled to the notice; and
(3) filed with the minutes or the corporate records.
(b) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting or promptly upon the director's arrival objects to holding the meeting or transacting business at the meeting and does not vote for or assent to action taken at the meeting.
As added by P.L.179-1991, SEC.1.

IC 23-17-15-5
Quorum; majority vote as act of board
Sec. 5. (a) Except as otherwise provided in this article, articles of incorporation, or bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins. Articles of incorporation or bylaws may not authorize a quorum of fewer than the greater of the following:
(1) One-third (1/3) of the number of directors in office.
(2) Two (2) directors.
(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present when the act is taken is the act of the board of directors unless this article, articles of incorporation, or bylaws require the vote of a greater number of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-15-6
Committees
Sec. 6. (a) Unless this article, the articles of incorporation, or bylaws provide otherwise, a board of directors may create one (1) or more committees that consist of one (1) or more members of the board of directors.
(b) Unless otherwise provided under this article, the creation of a committee and appointment of members to the committee must be approved by the greater of: (1) a majority of all the directors in office when the action is taken; or
(2) the number of directors required by articles of incorporation or bylaws to take action under section 5 of this chapter.
(c) Sections 1 through 5 of this chapter apply to committees of the board of directors and the members of committees.
(d) To the extent specified by the board of directors or in articles of incorporation or bylaws, a committee may exercise the authority of the board of directors under IC 23-17-12-1.
(e) A committee may not do the following:
(1) Authorize distributions.
(2) Approve or recommend to members action required to be approved by members under this article.
(3) Subject to subsection (g), fill vacancies on the board of directors or on a committee.
(4) Adopt, amend, or repeal bylaws.
(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described under IC 23-17-13-1.
(g) The board of directors may appoint one (1) or more directors as alternate members of a committee to replace an absent or a disqualified member during the member's absence or disqualification. Unless the articles of incorporation, bylaws, or the resolution creating the committee provides otherwise, in the event of the absence or disqualification of a member of a committee, the members present at a meeting and not disqualified from voting may unanimously appoint another director to act in place of the absent or disqualified member.
(h) A corporation may create or authorize the creation of one (1) or more advisory committees whose members need not be directors.
As added by P.L.179-1991, SEC.1. Amended by P.L.110-2008, SEC.7.



CHAPTER 16. INDEMNIFICATION

IC 23-17-16-2
Director defined
Sec. 2. (a) As used in this chapter, "director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, an officer, a member, a manager, a partner, a trustee, an employee, or an agent of another foreign or domestic corporation, limited liability company, partnership, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan.
(b) The term includes the estate or personal representative of a director.
As added by P.L.179-1991, SEC.1. Amended by P.L.8-1993, SEC.332.

IC 23-17-16-3
Expenses as including attorney's fees
Sec. 3. As used in this chapter, "expenses" includes attorney's fees.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-4
Liability defined
Sec. 4. As used in this chapter, "liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses actually incurred with respect to a proceeding.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-5
Official capacity defined
Sec. 5. (a) As used in this chapter, "official capacity" means the following:
(1) When used with respect to a director, the office of director

in a corporation.
(2) When used with respect to an individual other than a director under section 13 of this chapter, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation.
(b) The term does not include service for any other foreign or domestic corporation or any partnership, limited liability company, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not.
As added by P.L.179-1991, SEC.1. Amended by P.L.8-1993, SEC.333.

IC 23-17-16-6
Party defined
Sec. 6. As used in this chapter, "party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-7
Proceeding defined
Sec. 7. As used in this chapter, "proceeding" means a threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-8
Grounds for indemnification; conduct with respect to employee benefit plans; judgment, order, settlement, conviction, or nolo contendere plea not determinative of failure to meet standard of conduct
Sec. 8. (a) If an individual is made a party to a proceeding because the individual is or was a director, a corporation may indemnify the individual against liability incurred in the proceeding if:
(1) the individual's conduct was in good faith; and
(2) the individual reasonably believed:
(A) in the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in the corporation's best interests; and
(B) in all other cases, that the individual's conduct was at least not opposed to the corporation's best interests; and
(3) in the case of any criminal proceeding, the individual:
(A) had reasonable cause to believe the individual's conduct was lawful; or
(B) had no reasonable cause to believe the individual's conduct was unlawful.
(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests

of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2)(B).
(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not determinative that a director did not meet the standard of conduct described in this section.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-9
Director wholly successful in defense of proceeding
Sec. 9. Unless limited by articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of a proceeding to which the director was a party, because the director is or was a director of the corporation, against reasonable expenses actually incurred by the director in connection with the proceeding.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-10
Reasonable expense payments in advance of final disposition
Sec. 10. (a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if the following occur:
(1) The director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in section 8 of this chapter.
(2) The director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay an advance if it is ultimately determined that the director did not meet the standard of conduct.
(3) A determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.
(b) The undertaking required by subsection (a)(2):
(1) must be an unlimited general obligation of the director;
(2) is not required to be secured; and
(3) may be accepted without reference to financial ability to make repayment.
(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 12 of this chapter.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-11
Application to court; grounds for ordering indemnification
Sec. 11. Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt

of an application, the court may, after giving any notice the court considers necessary, order indemnification in the amount the court considers proper if the court determines one (1) of the following:
(1) The director is entitled to mandatory indemnification under section 9 of this chapter, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court ordered indemnification.
(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in section 8 of this chapter.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-12
Authorization of indemnification; evaluation as to reasonableness of expenses; procedures of board of directors
Sec. 12. (a) A corporation may not indemnify a director under section 8 of this chapter unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 8 of this chapter.
(b) The determination shall be made by one (1) of the following procedures:
(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding.
(2) If a quorum cannot be obtained under subdivision (1), by majority vote of a committee designated by the board of directors consisting solely of at least two (2) directors not at the time parties to the proceeding. Directors who are parties may participate in the designation.
(3) By special legal counsel:
(A) selected by the board of directors or a committee of the board of directors in the manner prescribed in subdivision (1) or (2); or
(B) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors. Directors who are parties may participate in the selection.
(4) By the members. However, memberships voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.
(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible. However, if the determination is made by special legal counsel, authorization of indemnification and evaluation as to the reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel.
As added by P.L.179-1991, SEC.1.
IC 23-17-16-13
Indemnification of officers, employees, and agents
Sec. 13. Unless a corporation's articles of incorporation provide otherwise:
(1) an officer of the corporation, whether or not a director, is entitled to:
(A) mandatory indemnification under section 9 of this chapter; and
(B) apply for court ordered indemnification under section 11 of this chapter in each case;
to the same extent as a director;
(2) the corporation may indemnify and advance expenses under this chapter to an officer, employee, or agent of the corporation, whether or not a director, to the same extent as to a director; and
(3) a corporation may indemnify and advance expenses to an officer, employee, or agent, whether or not a director, to the extent and consistent with public policy that may be provided by articles of incorporation, bylaws, general or specific action of the corporation's board of directors, or contract.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-14
Purchase of insurance
Sec. 14. A corporation may purchase and maintain insurance on behalf of an individual who is or was:
(1) a director;
(2) an officer;
(3) an employee or agent of the corporation; or
(4) while a director, an officer, an employee, or an agent of the corporation, is or was serving at the request of the corporation as a director, an officer, a member, a manager, a partner, a trustee, an employee, or an agent of another foreign or domestic corporation, limited liability company, partnership, joint venture, trust, employee benefit plan, or other enterprise;
against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, an officer, an employee, or an agent, whether or not the corporation would have power to indemnify the individual against the same liability under section 8 or 9 of this chapter.
As added by P.L.179-1991, SEC.1. Amended by P.L.8-1993, SEC.334.

IC 23-17-16-15
Other rights to indemnification; reimbursement of expenses of appearing as witness
Sec. 15. (a) The indemnification and advance for expenses provided for or authorized by this chapter does not exclude other rights to indemnification and advance for expenses that a person may have under the following: (1) A corporation's articles of incorporation or bylaws.
(2) A resolution of the board of directors or of the members.
(3) Any other authorization, whenever adopted after notice, by a majority vote of all the voting members of the corporation.
(b) If:
(1) articles of incorporation;
(2) bylaws;
(3) resolutions of the board of directors or of the members; or
(4) other duly adopted authorization of indemnification or advance for expenses;
limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles of incorporation, bylaws, or resolution of the board of directors or of the members, or other duly adopted authorization of indemnification or advance for expenses.
(c) This chapter does not limit a corporation's power to pay or reimburse expenses incurred by a director, an officer, an employee, or an agent in connection with the person's appearance as a witness in a proceeding at a time when the person has not been made a named defendant respondent to the proceeding.
As added by P.L.179-1991, SEC.1.



CHAPTER 17. AMENDMENT OF ARTICLES OF INCORPORATION

IC 23-17-17-2
Termination, redemption, or cancellation of members or class of members of public benefit or mutual benefit corporation
Sec. 2. (a) An amendment to articles of incorporation or bylaws of a public benefit or mutual benefit corporation that would terminate all members or a class of members or redeem or cancel all memberships or a class of memberships must meet the requirements of this article.
(b) Before adopting a resolution proposing an amendment under this section, the board of directors of a mutual benefit corporation must give notice of the general nature of the amendment to the members.
(c) After adopting a resolution proposing an amendment under this section, the notice to members proposing the amendment must include a statement of not more than five hundred (500) words opposing the proposed amendment if the statement is submitted by:
(1) five (5) members; or
(2) members having at least three percent (3%) of the voting power;
whichever is less, not later than twenty (20) days after the board of directors has voted to submit the amendment to the members for approval. In a public benefit corporation, the production and mailing costs shall be paid by the requesting members. In a mutual benefit corporation, the production and mailing costs shall be paid by the corporation.
(d) An amendment under this section must be approved by the members by a majority of the votes cast by each class.
(e) IC 23-17-8-2 does not apply to an amendment under this section meeting the requirements of this article.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.119.

IC 23-17-17-3
Adding or changing required or permitted provision; deleting provision not required
Sec. 3. (a) A corporation may amend the corporation's articles of incorporation to do any of the following:
(1) Add or change a provision that is required or permitted in the articles. (2) Delete a provision not required in the articles.
(b) Whether a provision is required or permitted in the articles must be determined as of the effective date of the amendment.
As added by P.L.179-1991, SEC.1.

IC 23-17-17-4
Adoption by board of directors without member approval; amendments adopted by incorporators
Sec. 4. (a) Unless articles of incorporation provide otherwise, a corporation's board of directors may adopt at least one (1) amendment to the corporation's articles without member approval to do the following:
(1) To extend the duration of the corporation that was incorporated at a time when limited duration was required by law.
(2) To delete the names and addresses of the initial directors and incorporators.
(3) To delete the name and address of the initial registered agent or registered office if a statement of change is on file with the secretary of state.
(4) To change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name or by adding, deleting, or changing a geographical attribution to the name.
(5) To delete a mailing address if an annual report has been filed with the secretary of state.
(6) To include a statement identifying the corporation as a public benefit, mutual benefit, or religious corporation.
(7) To make any other change expressly permitted by this article to be made by director action.
(b) If a corporation has no members, the corporation's incorporators may, until directors have been chosen and then the corporation's board of directors, adopt amendments to the corporation's articles of incorporation subject to any approval required under section 1 of this chapter. The amendment must be approved by a majority of the directors in office or, if the directors have not yet been chosen, by a majority of the incorporators, at the time the amendment is adopted. The corporation shall provide notice of a meeting at which an amendment is to be voted upon. The notice must do the following:
(1) Be in accordance with IC 23-17-15-3.
(2) State that the purpose of the meeting is to consider a proposed amendment to the articles of incorporation.
(3) Contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.120; P.L.96-1993, SEC.11.

IC 23-17-17-5 Approval by board of directors, members, and person whose approval is required; initiation of amendment by board of directors; approval at membership meeting; notice; approval by written consent or ballot; amendment summary
Sec. 5. (a) Unless this article, articles of incorporation, bylaws, or the board of directors acting under subsection (b) require a greater vote or voting by class, an amendment to a corporation's articles of incorporation to be adopted must be approved as follows:
(1) By the board of directors.
(2) Except as provided in section 4(a) of this chapter, by the members by a majority of the votes cast.
(3) In writing by a person whose approval is required by a provision of the articles of incorporation authorized under section 1 of this chapter.
(b) Unless articles of incorporation provide otherwise, amendments to the articles of incorporation must be initiated by the board of directors. The board of directors may condition an amendment's adoption on receipt of a higher percentage of affirmative votes of the members or another basis.
(c) If a board of directors seeks to have an amendment approved by the members at a membership meeting, the corporation shall give notice to the corporation's members of the proposed membership meeting in writing in accordance with IC 23-17-10-5. The notice must do the following:
(1) State that the purpose of the meeting is to consider the proposed amendment.
(2) Contain or be accompanied by a copy or summary of the amendment.
(d) If a board of directors seeks to have an amendment approved by the members by written consent or written ballot, the material soliciting the approval must contain or be accompanied by a copy or summary of the amendment.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.121.

IC 23-17-17-6
Public benefit, mutual benefit, or religious corporation; vote by members of class
Sec. 6. (a) The members of a class in a public benefit corporation may vote as a separate voting group on a proposed amendment to the articles of incorporation if the amendment would change the rights of the class as to voting in a manner different than the amendment affects another class or members of another class.
(b) The members of a class in a mutual benefit corporation may vote as a separate voting group on a proposed amendment to the articles of incorporation if the amendment would do any of the following:
(1) Affect the rights, privileges, preferences, restrictions, or conditions of the class as to voting, dissolution, redemption, or transfer of memberships in a manner different than the

amendment would affect another class.
(2) Change the rights, privileges, preferences, restrictions, or conditions of the class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class.
(3) Increase or decrease the number of memberships authorized for the class.
(4) Increase the number of memberships authorized for another class.
(5) Effect an exchange, a reclassification, or the termination of the memberships of the class.
(6) Authorize a new class of memberships.
(c) The members of a class of a religious corporation may vote as a separate voting group on a proposed amendment to the articles of incorporation only if a class vote is provided for in articles of incorporation or bylaws.
(d) If a class is to be divided into two (2) or more classes as a result of an amendment to the articles of incorporation of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class that would be created by the amendment.
(e) Except as provided in articles of incorporation or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of incorporation of a corporation, the amendment must be approved by the members of the class by a majority of the votes cast by the class.
(f) A class of members of a public benefit or mutual benefit corporation may have the voting rights granted by this section although articles of incorporation and bylaws provide that the class may not vote on the proposed amendment.
As added by P.L.179-1991, SEC.1.

IC 23-17-17-7
Delivery to secretary of state of articles of amendment; amendment changing corporate name
Sec. 7. (a) A corporation amending the corporation's articles of incorporation must deliver to the secretary of state articles of amendment setting forth the following:
(1) The name of the corporation.
(2) The date of the corporation's incorporation.
(3) The text of each amendment adopted.
(4) The date of each amendment's adoption.
(5) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators.
(6) If approval by members was required, the following:
(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the amendment, and number of votes of each class indisputably voting on the amendment. (B) Either:
(i) the total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment; or
(ii) the total number of undisputed votes cast for the amendment by each class and a statement that the number cast for the amendment by each class was sufficient for approval by that class.
(7) If approval of the amendment was by a person other than the members, a statement under section 1 of this chapter that the approval was obtained.
(b) If a corporation amends the corporation's articles of incorporation to change the corporation's corporate name, the corporation may, after the amendment has become effective, file:
(1) for record with the county recorder of each county in Indiana in which the corporation has real property; and
(2) at the time the amendment becomes effective;
a file-stamped copy of the articles of amendment. The validity of a change in name is not affected by a corporation's failure to record the articles of amendment.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.122.

IC 23-17-17-8
Restatement of articles of incorporation; amendment of articles included in restatement; approval
Sec. 8. (a) A corporation's board of directors may restate the corporation's articles of incorporation with or without approval by members or another person.
(b) A restatement may include amendments to the articles of incorporation. If the restatement includes an amendment requiring approval by the members or another person, the amendment must be adopted under section 5 of this chapter.
(c) If a restatement includes an amendment requiring approval by members, the board of directors must submit the restatement to the members for approval.
(d) If a board of directors seeks to have a restatement approved by the members at a membership meeting, the corporation shall notify each of the corporation's members of the proposed membership meeting in writing under IC 23-17-10-5. The notice must do the following:
(1) State that the purpose of the meeting is to consider the proposed restatement.
(2) Contain or be accompanied by a copy or summary of the restatement that identifies amendments or other changes the restatement would make in the articles of incorporation.
(e) If a board of directors seeks to have a restatement approved by the members by written ballot or written consent, the material soliciting the approval must contain or be accompanied by a copy or summary of the restatement that identifies amendments or other

changes the restatement would make in the articles of incorporation.
(f) A restatement requiring approval by the members must be approved by the same vote as an amendment to articles of incorporation under section 5 of this chapter.
(g) If a restatement includes an amendment requiring approval under section 1 of this chapter, the board of directors must submit the restatement for approval.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.123.

IC 23-17-17-9
Articles of restatement; delivery to secretary of state; statements required to be included; effect of restated articles; certification by secretary of state
Sec. 9. (a) A corporation restating the corporation's articles of incorporation shall deliver to the secretary of state articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth the following:
(1) Whether the restatement contains an amendment to the articles of incorporation requiring approval by the members or another person other than the board of directors and, if the restatement does not, that the board of directors adopted the restatement.
(2) If the restatement contains an amendment to the articles of incorporation requiring approval by the members, the information required under section 7 of this chapter.
(3) If the restatement contains an amendment to the articles of incorporation requiring approval by a person whose approval is required under section 1 of this chapter, a statement that the approval was obtained.
(b) The restatement of articles of incorporation must include all statements required to be included in original articles of incorporation except that no statement is required to be made with respect to the following:
(1) The names and addresses of the incorporators or the initial or present registered office or agent.
(2) The mailing address of the corporation if an annual report has been filed with the secretary of state.
(c) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to the original articles of incorporation.
(d) The secretary of state may certify restated articles of incorporation as the articles of incorporation currently in effect without including the certificate information required under subsection (a).
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.124.

IC 23-17-17-10 Amendment of articles of incorporation to carry out reorganization plan
Sec. 10. (a) A corporation's articles of incorporation may be amended without approval:
(1) of the board of directors;
(2) by the members; or
(3) as required by section 1 of this chapter;
to carry out a plan of reorganization ordered by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted under IC 23-17-3-2.
(b) An individual designated by a court shall deliver to the secretary of state articles of amendment setting forth the following:
(1) The name of the corporation.
(2) The text of each amendment approved by the court.
(3) The date of the court's order or decree approving the articles of amendment.
(4) The title of the reorganization proceeding in which the order or decree was entered.
(5) A statement that the court had jurisdiction of the proceeding under federal statute.
(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.125.

IC 23-17-17-11
Rights, claims, proceedings, and limitations not affected by amendment to articles or by change of corporate name
Sec. 11. (a) An amendment to articles of incorporation does not affect the following:
(1) A proceeding to which the corporation is a party in a cause of action existing against or in favor of the corporation.
(2) A requirement or limitation imposed upon the corporation or any property held by the corporation by virtue of any trust upon which the property is held by the corporation.
(3) The existing rights of persons other than members of the corporation.
(b) An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in the corporation's former name.
As added by P.L.179-1991, SEC.1.



CHAPTER 18. AMENDMENT OF BYLAWS

IC 23-17-18-2
Class voting
Sec. 2. (a) The members of a class in a public benefit corporation may vote as a separate voting group on a proposed amendment to the bylaws if the amendment would change the rights of that class as to voting in a manner different than the amendment affects another class or members of another class.
(b) The members of a class in a mutual benefit corporation may vote as a separate voting group on a proposed amendment to the bylaws if the amendment would do the following:
(1) Affect the rights, privileges, preferences, restrictions, or conditions of the class as to voting, dissolution, redemption, or transfer of memberships in a manner different than the amendment would affect another class.
(2) Change the rights, privileges, preferences, restrictions, or conditions of the class as to voting, privileges, preferences, restrictions, or conditions of another class.
(3) Increase or decrease the number of memberships authorized for the class.
(4) Increase the number of memberships authorized for another class.
(5) Effect an exchange, reclassification, or termination of all or part of the memberships of the class.
(6) Authorize a new class of memberships.
(c) The members of a class of a religious corporation may vote as

a separate voting group on a proposed amendment to the bylaws only if a class vote is provided for in articles of incorporation or bylaws.
(d) If:
(1) a class is to be divided into at least two (2) classes as approved by the members of each class that would be created by the amendment; and
(2) a class vote is required to approve an amendment to the bylaws;
the amendment must be approved by the members of the class by a majority of the votes cast by the class.
(e) A class of members has the voting rights granted by this section although the articles of incorporation and bylaws provide that the class may not vote on the proposed amendment.
As added by P.L.179-1991, SEC.1.



CHAPTER 19. MERGER

IC 23-17-19-2
Mergers without prior approval; conditions
Sec. 2. (a) Without the prior approval of the circuit court or superior court of the county where the corporation's principal office or, if the principal office is not located in Indiana, the corporation's registered office, is located in a proceeding that the attorney general has been given written notice, a public benefit or religious corporation may only merge with the following:
(1) A public benefit or religious corporation.
(2) A foreign corporation that would qualify under this article as a public benefit or religious corporation.
(3) A wholly-owned foreign or domestic business or mutual benefit corporation if the public benefit or religious corporation is the surviving corporation and continues to be a public benefit or religious corporation after the merger.
(4) A business or mutual benefit corporation if the following conditions are met:
(A) On or before the effective date of the merger, assets with

a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit corporation or the fair market value of the public benefit corporation if the corporation were to be operated as a business concern are transferred or conveyed to a person who would have received the corporation's assets under IC 23-17-22-6(a)(5) and IC 23-17-22-6(a)(6) had the corporation dissolved.
(B) The business or mutual benefit corporation returns, transfers, or conveys any assets held by the business or mutual benefit corporation upon condition requiring return, transfer, or conveyance, that occurs by reason of the merger, in accordance with the condition.
(C) The merger is approved by a majority of directors of the public benefit or religious corporation who are not and will not become:
(i) members in;
(ii) shareholders in; or
(iii) officers, employees, agents, or consultants of;
the surviving corporation.
(D) The requirements of section 8 of this chapter are met.
(b) At least twenty (20) days before consummation of any merger of a public benefit corporation or a religious corporation under subsection (a)(4), notice, including a copy of the proposed plan of merger, must be delivered to the attorney general.
(c) Without the prior written consent of the attorney general or of the circuit court or superior court of the county where:
(1) the corporation's principal office is located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is located;
in a proceeding in which the attorney general has been given notice, a member of a public benefit or religious corporation may not receive or keep anything as a result of a merger other than a membership or membership in the surviving public benefit or religious corporation. The court shall approve the transaction if the transaction is in the public interest.
As added by P.L.179-1991, SEC.1.

IC 23-17-19-3
Approval of mergers
Sec. 3. (a) Unless this article, articles of incorporation, bylaws, or the board of directors or members acting under subsection (c) require a greater vote or voting by class, a plan of merger to be adopted must be approved as follows:
(1) By the board of directors.
(2) By the members, if any, by a majority of the votes cast.
(3) In writing by a person whose approval is required by articles of incorporation authorized under IC 23-17-17-1 for an amendment to articles of incorporation or bylaws.
(b) If a corporation does not have members, a merger must be

approved by a majority of the directors in office at the time the merger is approved. In addition, the corporation shall provide notice of any directors meeting at which the approval is to be obtained under IC 23-17-15-3. The notice must also state that the purpose of the meeting is to consider the proposed merger.
(c) Unless articles of incorporation provide otherwise, a proposed merger and plan of merger must be initiated by a board of directors. The board of directors may condition the submission of the proposed merger on receipt of a higher percentage of affirmative votes of the members or on another basis.
(d) If a board of directors seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to the corporation's members of the proposed membership meeting under IC 23-17-10-5. The notice must also state that the purpose of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation must include a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation must include a copy or summary of the articles of incorporation and bylaws that will be in effect immediately after the merger takes effect.
(e) If a board of directors seeks to have a plan approved by the members by written consent or written ballot, the material soliciting the approval must contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation must include a provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation must include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.
(f) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a separate voting group on the proposed amendment under IC 23-17-17-6 or IC 23-17-18-2. The plan is approved by a class of members by a majority of the votes cast by the class.
(g) After a merger is adopted and before articles of merger are filed, the planned merger may be abandoned subject to any contractual rights without further action by members or other persons who approved the plan:
(1) under the procedure set forth in the plan of merger; or
(2) if a procedure is not set forth, in the manner determined by the board of directors.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.127; P.L.96-1993, SEC.13.
IC 23-17-19-4
Articles of merger; contents; effective date; filing
Sec. 4. (a) After a plan of merger is approved by the board of directors and if required by section 3 of this chapter by the members and any other persons, the surviving or acquiring corporation shall deliver to the secretary of state articles of merger setting forth the following:
(1) The plan of merger.
(2) If approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors.
(3) If approval by members was required, the following:
(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan.
(B) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class.
(4) If approval of the plan by a person other than the members or the board of directors is required under section 3(a)(3) of this chapter, a statement that the approval was obtained.
(b) Unless a delayed effective date is specified, a merger takes effect when the articles of merger are filed.
(c) The surviving corporation resulting from a merger may, after the merger has become effective, file for record with the county recorder of each county in Indiana in which a merging corporation has real property at the time of the merger, the title to which will be transferred by the merger, a file-stamped copy of the articles of merger. If the plan of merger sets forth amendments to the articles of incorporation of the surviving corporation that change the surviving corporation's corporate name, a file-stamped copy of the articles of merger may be filed for record with the county recorder of each county in Indiana in which the surviving corporation has real property at the time the merger becomes effective. A failure to record a copy of the articles of merger under this subsection does not affect the validity of the merger or the change in corporate name.
As added by P.L.179-1991, SEC.1.

IC 23-17-19-5
Effect of mergers
Sec. 5. (a) When a merger takes effect the following occur:
(1) Another corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases.
(2) The title to real property and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any

conditions to which the property was subject before the merger.
(3) The surviving corporation has all liabilities and obligations of each corporation party to the merger.
(4) A proceeding pending against a corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased.
(5) The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger.
(b) After a merger takes effect as provided in this article, any terms of the plan of merger that are not included in the articles of incorporation shall be considered to be contract rights only and not part of the governing document of the corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-19-6
Foreign corporations
Sec. 6. (a) Except as provided in section 2 of this chapter, foreign business or nonprofit corporations may merge with domestic nonprofit corporations if the following conditions are met:
(1) The merger is permitted by the law of the state or country under whose laws each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger.
(2) The foreign corporation complies with section 4 of this chapter if the foreign corporation is the surviving corporation of the merger.
(3) Each domestic nonprofit corporation complies with sections 1 through 3 of this chapter and, if the domestic nonprofit corporation is the surviving corporation of the merger, with section 4 of this chapter.
(b) Upon the merger taking effect, the surviving foreign business or nonprofit corporation is considered to have irrevocably appointed the secretary of state as the agent for service of process for the business or corporation in any proceeding brought against the business or corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-19-7
Bequests, devises, gifts, grants, or premises
Sec. 7. A bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance that:
(1) is made to a constituent corporation; and
(2) takes effect or remains payable after the merger;
inures to the surviving corporation unless a will or other instrument otherwise specifically provides.
As added by P.L.179-1991, SEC.1.
IC 23-17-19-8
Compliance with related provisions
Sec. 8. A domestic business corporation that is a party to a merger with a nonprofit corporation under this chapter shall comply with all applicable requirements of IC 23-1 relating to mergers except when inconsistent with this chapter. A domestic business corporation that is the survivor of a merger with a nonprofit corporation is subject to IC 23-1 after the merger.
As added by P.L.179-1991, SEC.1.



CHAPTER 20. SALE OF ASSETS

IC 23-17-20-2
Disposal of property other than in usual or regular course of business; authorization; abandonment of transactions
Sec. 2. (a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of the corporation's property, with or without the goodwill, other than in the usual and regular course of the corporation's activities on the terms and conditions and for the consideration determined by the corporation's board of directors if the proposed transaction is authorized by subsection (b).
(b) Unless this article, articles of incorporation, bylaws, a board of directors, or members acting under subsection (d) require a greater vote or voting by class, a proposed transaction to be authorized must be approved as follows:
(1) By the board of directors.
(2) By the members by a majority of the votes cast.
(3) In writing by a person whose approval is required by articles of incorporation authorized under IC 23-17-17-1 for an amendment to the articles of incorporation or bylaws.
(c) If a corporation does not have members, the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of a directors meeting at which the approval is to be obtained under IC 23-17-15-3. The notice must state that the purpose of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.
(d) Unless articles of incorporation provide otherwise, a proposed transaction must be initiated by a board of directors. The board of directors may condition the board's submission of the proposed

transaction on receipt of a higher percentage of the members of affirmative votes or on any other basis.
(e) If a corporation seeks to have a transaction approved by the members at a membership meeting, the corporation shall give notice to the members of the proposed membership meeting under IC 23-17-10-5. The notice must state that the purpose of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.
(f) If a board of directors seeks to have a transaction approved by the members by written consent or written ballot, the material soliciting the approval must contain or be accompanied by a copy or summary of a description of the transaction.
(g) After a sale, a lease, an exchange, or other disposition of property is authorized, the transaction may be abandoned subject to any contractual rights without further action by the members or a person who approved the transaction:
(1) in accordance with the procedure in the resolution proposing the transaction; or
(2) if a procedure is not set forth, in the manner determined by the board of directors.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.128; P.L.96-1993, SEC.14.



CHAPTER 21. DISTRIBUTIONS

IC 23-17-21-2
Exceptions to prohibition
Sec. 2. (a) A mutual benefit corporation may purchase the corporation's memberships if, after the purchase is completed:
(1) the corporation would be able to pay the corporation's debts as the debts become due in the usual course of the corporation's activities; and
(2) the corporation's total assets would at least equal the sum of the corporation's total liabilities.
(b) Corporations may make distributions upon dissolution in conformity with IC 23-17-22, IC 23-17-23, or IC 23-17-24.
(c) A corporation may, in conformity with the purposes of the corporation, make distributions to and confer benefits on a member or an affiliate that is a governmental entity (as defined under IC 34-6-2-49) or a member or an affiliate that is another nonprofit domestic or foreign entity if, after any distribution is completed:
(1) the corporation would be able to pay the corporation's debts as the debts become due in the usual course of the corporation's activities; and
(2) the corporation's total assets would at least equal the corporation's total liabilities.
An affiliate is an entity that directly or indirectly controls, is controlled by, or is under common control with the corporation. Control includes the power to select the corporation's board of directors.
(d) Corporations may repay loans or advances in accordance with and to the extent authorized under IC 23-17-7-9.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1998, SEC.129.



CHAPTER 22. GENERAL DISSOLUTION

IC 23-17-22-2
Proposals by board; conditions for adoption; notice
Sec. 2. (a) A corporation's board of directors may propose dissolution for submission to the members.
(b) For a proposal to dissolve to be adopted, the following conditions must be met:
(1) The board of directors must recommend dissolution to the members unless the board of directors determines that because of conflict of interest or other special circumstances the board should not make a recommendation and communicates the basis for the board's determination to the members.
(2) The members entitled to vote must approve the proposal to dissolve as provided under subsection (f).
(3) A person whose approval is required by articles of incorporation authorized under IC 23-17-17-1 for an amendment to the articles of incorporation or bylaws must approve the proposal to dissolve in writing.
(c) If a corporation does not have members, dissolution must be approved by a majority of the directors in office at the time dissolution is approved. The corporation shall provide notice to directors of a director's meeting where an approval for dissolution will be sought under IC 23-17-15-3. The notice must state that the purpose of the meeting is to consider the proposed dissolution.
(d) The board of directors may condition the board's submission of the proposal for dissolution on any basis.
(e) The corporation must notify each member, whether or not entitled to vote, of the proposed members' meeting under IC 23-17-10-5. The notice must state that the purpose of the meeting is to consider dissolving the corporation. (f) Unless articles of incorporation or a board of directors acting under subsection (d) require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by the members by a majority of the votes cast on the proposal.
(g) After a proposal for dissolution is adopted, the corporation must give the notices required under the following:
(1) IC 6-8.1-10-9.
(2) IC 22-4-32-23.
(3) IC 32-34-1-25.
As added by P.L.179-1991, SEC.1. Amended by P.L.121-1994, SEC.1; P.L.31-1995, SEC.5; P.L.2-2002, SEC.75.

IC 23-17-22-3
Articles of dissolution; contents
Sec. 3. (a) After a dissolution is authorized, the corporation may dissolve by delivering to the secretary of state articles of dissolution setting forth the following:
(1) The name of the corporation.
(2) The date dissolution was authorized.
(3) A statement that dissolution was approved by a sufficient vote of the board of directors.
(4) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators.
(5) If approval by members was required, the following:
(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on dissolution, and number of votes of each class indisputably voting on dissolution.
(B) The total number of:
(i) votes cast for and against dissolution by each class entitled to vote separately on dissolution; or
(ii) undisputed votes cast for dissolution by each class and a statement that the number cast for dissolution by each class was sufficient for approval by that class.
(6) If approval of dissolution was by a person other than the members, a statement that approval under section 2(b)(3) of this chapter was obtained.
(b) A corporation is dissolved upon the effective date of the corporation's articles of dissolution.
As added by P.L.179-1991, SEC.1.

IC 23-17-22-4
Revocation; authorization; articles of revocation; contents; effect
Sec. 4. (a) A corporation may revoke the corporation's dissolution within one hundred twenty (120) days of the effective date of the dissolution.
(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless the authorization permitted revocation by action of the board of directors alone,

allowing the board of directors to revoke the dissolution without action by the members or any other person.
(c) After the revocation of dissolution is authorized, a corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution, together with a copy of the corporation's articles of dissolution, that set forth the following:
(1) The name of the corporation.
(2) The effective date of the dissolution that was revoked.
(3) The date that the revocation of dissolution was authorized.
(4) If the corporation's board of directors or incorporators revoked the dissolution, a statement to that effect.
(5) If the corporation's board of directors revoked a dissolution authorized by the members or in conjunction with another person, a statement that revocation was permitted by action by the board of directors alone under that authorization.
(6) If member or third person action was required to revoke the dissolution, the information required by section 3(a)(5) and 3(a)(6) of this chapter.
(d) Revocation of dissolution is effective upon the effective date specified in the articles of revocation of dissolution.
(e) When a revocation of dissolution is effective, the revocation relates back to and takes effect as of the effective date of the dissolution. The corporation resumes carrying on the corporation's activities as if dissolution had never occurred.
As added by P.L.179-1991, SEC.1.

IC 23-17-22-5
Continued existence; winding up and liquidation; effect of dissolution
Sec. 5. (a) A dissolved corporation continues the corporation's corporate existence but may not carry on activities except those appropriate to wind up and liquidate the corporation's affairs, including the following:
(1) Preserving and protecting the corporation's assets and minimizing the corporation's liabilities.
(2) Discharging or making provision for discharging the corporation's liabilities and obligations.
(3) Disposing of the corporation's properties that will not be distributed in kind.
(4) Returning, transferring, or conveying assets held by the corporation upon a condition requiring return, transfer, or conveyance that occurs by reason of the dissolution, in accordance with the condition.
(5) Transferring, subject to any contractual or legal requirements, the corporation's assets as provided in or authorized by the corporation's articles of incorporation or bylaws.
(6) If the corporation is a public benefit or religious corporation and no provision has been made in the corporation's articles of incorporation or bylaws for distribution of assets on dissolution,

transferring, subject to any contractual or legal requirement, the corporation's assets:
(A) to a person described in Section 501(c)(3) of the Internal Revenue Code; or
(B) if the dissolved corporation is not described in Section 501(c)(3) of the Internal Revenue Code, to a foreign or domestic public benefit or religious corporation.
(7) If the corporation is a mutual benefit corporation and no provision has been made in the corporation's articles of incorporation or bylaws for distribution of assets on dissolution, transferring the corporation's assets to the corporation's members or, if the corporation has no members, to those persons whom the corporation holds the corporation out as benefiting or serving.
(8) Doing any other act necessary to wind up the corporation's affairs and liquidate the corporation's assets, including the transfer of any escheated assets to the state under IC 23-17-30-1(b).
(b) Dissolution of a corporation does not do the following:
(1) Transfer title to the corporation's property.
(2) Subject the corporation's directors or officers to standards of conduct different from those under this title.
(3) Change the following:
(A) Quorum or voting requirements for the corporation's board of directors or members.
(B) Requirements for selection, resignation, or removal of the corporation's directors or officers.
(C) Requirements for amending the corporation's bylaws.
(4) Prevent commencement of a proceeding by or against the corporation in the corporation's corporate name.
(5) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution.
(6) Terminate the authority of a registered agent.
As added by P.L.179-1991, SEC.1.

IC 23-17-22-6
Claims against dissolved corporation; notice to claimants; limitation of actions
Sec. 6. (a) A dissolved corporation may dispose of the known claims against the corporation by following the procedure described in this section.
(b) The dissolved corporation shall notify the corporation's known claimants in writing of the dissolution at any time after the effective date of the dissolution. The written notice must do the following:
(1) Specify the amount that the dissolved corporation believes will satisfy the claim.
(2) Inform the creditor that the creditor has the right to dispute the amount of the claim and describe the procedure for disputing the amount of the claim.
(3) Provide a mailing address where a dispute of the amount of

the claim may be sent.
(4) State the deadline, which may not be less than sixty (60) days after the effective date of the written notice, by which the dissolved corporation must receive the dispute of the amount of the claim.
(5) State that the claim will be fixed at the amount specified by the dissolved corporation if a dispute of the amount of the claim is not received by the deadline.
(c) If the amount of a claim is disputed, the claimant must notify the dissolved corporation of the dispute by the deadline. If the dissolved corporation rejects the disputed amount, the claimant must commence a proceeding to enforce the claim not later than ninety (90) days after the effective date of the dissolved corporation's rejection notice.
(d) The amount of the claim is fixed if:
(1) the claimant does not notify the dissolved corporation by the deadline; or
(2) the claimant who has notified the dissolved corporation of a dispute and has received a rejection notice does not commence a proceeding not later than ninety (90) days from the effective date of the rejection notice.
(e) Regardless of a dispute in the amount of a claim, the dissolved corporation must tender to the claimant the amount of the claim set forth by the dissolved corporation in the notice of claim not later than thirty (30) days after the earlier of the following dates:
(1) The date that the claim becomes fixed.
(2) The date that the claimant commences the proceeding to enforce the claim.
(f) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.
As added by P.L.179-1991, SEC.1.

IC 23-17-22-7
Claims against dissolved corporation; notice by publication; limitation of actions; enforcement
Sec. 7. (a) A dissolved corporation may also publish notice of the corporation's dissolution and request that persons with claims against the corporation present the claims in accordance with the notice.
(b) The notice must do the following:
(1) Be published one (1) time in a newspaper of general circulation in the county where:
(A) the dissolved corporation's principal office is or was last located; or
(B) if the principal office is not located in Indiana, the corporation's registered office is or was last located.
(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent.
(3) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within

two (2) years after publication of the notice.
(c) If a dissolved corporation publishes a newspaper notice under subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation not later than two (2) years after the publication date of the newspaper notice:
(1) A claimant who did not receive written notice under section 6 of this chapter.
(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on.
(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.
(d) A claim may be enforced under this section:
(1) against the dissolved corporation to the extent of the corporation's undistributed assets; or
(2) if the assets have been distributed in liquidation, against a person, other than a creditor of the corporation, to whom the corporation distributed the corporation's property to the extent of the distributee's pro rata share of the claim or the corporation assets distributed to the person in liquidation, whichever is less. The distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee.
As added by P.L.179-1991, SEC.1.



CHAPTER 23. ADMINISTRATIVE DISSOLUTION

IC 23-17-23-2
Procedure for dissolution; notice; certificate of dissolution; winding up affairs; authority of registered agent
Sec. 2. (a) If the secretary of state determines that a ground exists under section 1 of this chapter for dissolving a corporation, the secretary of state shall serve the corporation with written notice of the determination under IC 23-17-6-4.
(b) If the corporation does not:
(1) correct each ground for dissolution; or
(2) demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist;
within at least sixty (60) days after service of the notice is perfected under IC 23-17-6-4, the secretary of state may administratively dissolve the corporation by signing a certificate of dissolution that recites the grounds for dissolution and the effective date of the dissolution. The secretary of state shall file the original of the certificate and serve a copy on the corporation under IC 23-17-6-4.
(c) A corporation administratively dissolved continues the corporation's corporate existence but may not carry on any activities except those necessary to wind up and liquidate the corporation's affairs under IC 23-17-22-5 and notify the corporation's claimants under IC 23-17-22-6 and IC 23-17-22-7.
(d) The administrative dissolution of a corporation does not terminate the authority of the corporation's registered agent. As added by P.L.179-1991, SEC.1.

IC 23-17-23-3
Reinstatement
Sec. 3. (a) A corporation administratively dissolved under section 2 of this chapter may apply to the secretary of state for reinstatement. An application for reinstatement must do the following:
(1) Recite the name of the corporation and the effective date of the corporation's administrative dissolution.
(2) State that the ground or grounds for dissolution either did not exist or have been eliminated.
(3) State that the corporation's name satisfies the requirements of IC 23-17-5-1.
(4) Contain a certificate from the department of state revenue reciting that taxes owed by the corporation have been paid.
(b) If the secretary of state determines that:
(1) the application contains the information required by subsection (a); and
(2) the information is correct;
the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under IC 23-17-6-4.
(c) When reinstatement becomes effective, the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on the corporation's activities as if the administrative dissolution had never occurred.
As added by P.L.179-1991, SEC.1.

IC 23-17-23-4
Denial of application for reinstatement; notice; appeal
Sec. 4. (a) If the secretary of state denies a corporation's application for reinstatement following administrative dissolution, the secretary of state shall serve the corporation under IC 23-17-6-4 with a written notice that explains the reason or reasons for denial.
(b) The corporation may appeal the denial of reinstatement to the circuit court or superior court of the county where:
(1) the corporation's principal office is located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is located;
within thirty (30) days after service of the notice of denial is perfected.
(c) A corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the following:
(1) The secretary of state's certificate of dissolution.
(2) The corporation's application for reinstatement.
(3) The secretary of state's notice of denial.
(d) The court may do the following:
(1) Order the secretary of state to reinstate the dissolved

corporation.
(2) Take other action the court considers appropriate.
(e) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.179-1991, SEC.1.



CHAPTER 24. JUDICIAL DISSOLUTION

IC 23-17-24-1.5
Remedies
Sec. 1.5. (a) This section applies to the following:
(1) Notwithstanding IC 23-17-1-1, all corporations organized under Indiana law for a purpose for which a corporation may be organized under this article, regardless of the date of incorporation.
(2) A foreign corporation that desires to transact business in Indiana.
(b) In addition to a dissolution under section 1 of this chapter, the attorney general may petition a court to issue one (1) or more of the following remedies:
(1) Injunctive relief.
(2) Appointment of temporary or permanent receivers.
(3) Permanent removal of trustees, corporate officers, or directors who have breached the fiduciary duty.
(4) Appointment of permanent court approved replacement trustees, corporate officers or directors, and members.
(c) The attorney general may seek a remedy against any or all of the following:
(1) If the attorney general establishes a condition enumerated in section 1(a)(1) of this chapter, a corporation.
(2) For a violation of the officer's duties under IC 23-17-14-2, a corporate officer.
(3) For a violation of IC 23-17-13, a corporate director.
As added by P.L.245-2005, SEC.4.

IC 23-17-24-2
Venue; parties; judicial authority; notice to attorney general
Sec. 2. (a) Venue for a proceeding brought by the attorney general against a corporation or its officers or directors lies in Marion County. Venue for a proceeding brought by any other party named under section 1 of this chapter lies in the county where:
(1) a corporation's principal office is or was last located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is or was last located.
(b) A director or a member does not have to be made a party to a proceeding to dissolve a corporation unless relief is sought against a director or a member individually.
(c) A court in a proceeding brought to dissolve a corporation may do the following:
(1) Issue injunctions.
(2) Appoint a receiver or custodian pendente lite with all powers and duties the court directs. (3) Take other action required to preserve the corporate assets wherever located.
(4) Carry on the activities of the corporation until a full hearing can be held.
(d) A person other than the attorney general who brings an involuntary dissolution proceeding for a public benefit or religious corporation shall give written notice without delay of the proceeding to the attorney general who may intervene.
As added by P.L.179-1991, SEC.1. Amended by P.L.245-2005, SEC.5.

IC 23-17-24-3
Receivers and custodians
Sec. 3. (a) A court in a judicial proceeding brought by the attorney general or by any other party named under section 1 of this chapter to dissolve a public benefit or mutual benefit corporation may appoint at least one (1):
(1) receiver to wind up and liquidate; or
(2) custodian to manage;
the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of the corporation's property wherever located.
(b) The court may appoint an individual or a domestic or foreign business or nonprofit corporation authorized to transact business in Indiana as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.
(c) The court shall describe the powers and duties of the receiver or custodian in the appointing order, which may be amended from time to time, including the following:
(1) The receiver may do the following:
(A) Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court. However, the corporation is subject to a trust, an endowment, and other restrictions that would be applicable to the corporation.
(B) Sue and defend in the receiver's or custodian's name as receiver or custodian of the corporation in all Indiana courts.
(2) The custodian may exercise all of the powers of the corporation, through or in place of the corporation's board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of the corporation's members and creditors or to carry out the corporation's lawful purposes.
(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver if doing so is in the best interests of the

corporation and the corporation's members and creditors.
(e) The court may, during the receivership or custodianship, order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.
As added by P.L.179-1991, SEC.1. Amended by P.L.245-2005, SEC.6.

IC 23-17-24-4
Decree of dissolution; winding up affairs
Sec. 4. (a) If after a hearing the court determines that a ground for judicial dissolution described in section 1 of this chapter exists, the court may enter a decree dissolving the corporation and specifying the effective date of the dissolution. The clerk of the court shall deliver a certificate copy of the decree to the secretary of state, who shall file the certificate copy.
(b) After entering the decree of dissolution, the court shall direct the winding up and liquidating of the corporation's affairs in accordance with IC 23-17-22-5 and the notification of the corporation's claimants under IC 23-17-22-6 and IC 23-17-22-7.
As added by P.L.179-1991, SEC.1.



CHAPTER 25. PRIVATE FOUNDATIONS



CHAPTER 26. FOREIGN CORPORATIONS

IC 23-17-26-2
Transacting business without certificate of authority
Sec. 2. (a) Except as provided in subsection (e), a foreign corporation transacting business in Indiana without a certificate of authority may not maintain a proceeding in an Indiana court until the foreign corporation obtains a certificate of authority.
(b) Except as provided in subsection (e), the successor to a foreign corporation that transacted business in Indiana without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in an Indiana court until the foreign corporation or the foreign corporation's successor obtains a certificate of authority.
(c) A court may stay a proceeding commenced by a foreign corporation, a foreign corporation's successor, or an assignee until the court determines whether the foreign corporation or the foreign

corporation's successor requires a certificate of authority. If the court determines, the court may further stay the proceeding until the foreign corporation or the foreign corporation's successor obtains the certificate.
(d) A foreign corporation is liable for a civil penalty of not more than ten thousand dollars ($10,000) if the foreign corporation transacts business in Indiana without a certificate of authority. The attorney general may collect penalties due under this subsection.
(e) The failure of a foreign corporation to obtain a certificate of authority does not do any of the following:
(1) Impair the validity of the foreign corporation's corporate acts.
(2) Prevent the foreign corporation from defending a proceeding in Indiana.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-3
Application for certificate of authority; contents; certificate of existence from foreign state or country
Sec. 3. (a) A foreign corporation may apply for a certificate of authority to transact business in Indiana by delivering an application to the secretary of state. The application must set forth the following:
(1) The name of the foreign corporation or, if the foreign corporation's name is unavailable for use in Indiana, a corporate name that satisfies the requirements of section 6 of this chapter.
(2) The name of the state or country under whose law the foreign corporation is incorporated.
(3) The date of incorporation and period of duration.
(4) The street address of the foreign corporation's principal office.
(5) The address of the foreign corporation's registered office in Indiana and the name of the foreign corporation's registered agent at the office.
(6) The names and usual business addresses of the foreign corporation's current directors and officers.
(7) Whether the foreign corporation has members.
(8) Whether the corporation, if the foreign corporation had been incorporated in Indiana, would be a public benefit, mutual benefit, or religious corporation.
(b) The foreign corporation must deliver with the completed application a certificate of existence or a similar document duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-4
Amended certificate of authority
Sec. 4. (a) A foreign corporation authorized to transact business in Indiana must obtain an amended certificate of authority from the

secretary of state if the corporation changes any of the following:
(1) The foreign corporation's corporate name.
(2) The period of the foreign corporation's duration.
(3) The state or country of the foreign corporation's incorporation.
(b) The requirements of section 3 of this chapter for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-5
Rights and privileges under certificate of authority
Sec. 5. (a) A certificate of authority authorizes the foreign corporation to which the certificate is issued to transact business in Indiana subject to the right of the state to revoke the certificate as provided in this article.
(b) A foreign corporation with a valid certificate of authority has the same rights and enjoys the same privileges as and, except as otherwise provided by this article, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on a similar domestic corporation.
(c) This article does not authorize Indiana to regulate the organization or internal affairs of a foreign corporation authorized to transact business in Indiana.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-6
Corporate name
Sec. 6. (a) If the corporate name of a foreign corporation does not satisfy the requirements of IC 23-17-5-1, the foreign corporation may, to obtain or maintain a certificate of authority to transact business in Indiana:
(1) add the word "corporation", "incorporated", "company", or "limited" or the abbreviation "corp.", "inc.", "co.", or "ltd.", to the foreign corporation's corporate name for use in Indiana; or
(2) use a fictitious name to transact business in Indiana if the foreign corporation's real name is unavailable and the foreign corporation delivers to the secretary of state for filing a copy of the resolution of the foreign corporation's board of directors, certified by the foreign corporation's secretary, adopting the fictitious name.
(b) Except as authorized by subsections (c) and (d), the corporate name, including a fictitious name, of a foreign corporation must be distinguishable upon the records of the secretary of state from the following:
(1) The corporate name of a corporation incorporated or authorized to transact business in Indiana under IC 23-1.
(2) A corporate name reserved or registered under IC 23-17-5-2, IC 23-17-5-3, IC 23-1-23-2, or IC 23-1-23-3.
(3) The fictitious name of another foreign business or nonprofit

corporation authorized to transact business in Indiana.
(4) The name of a nonprofit entity organized or authorized to transact business in Indiana.
(c) A foreign corporation may apply to the secretary of state for authorization to use in Indiana the name of another corporation incorporated or authorized to transact business in Indiana that is not distinguishable upon the secretary of state's records from the name applied for. The secretary of state shall authorize use of the name applied for if:
(1) the other corporation consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to change the other corporation's name to a name that is distinguishable upon the records of the secretary of state from the name of the applying corporation; or
(2) the applicant delivers to the secretary of state a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in Indiana.
(d) A foreign corporation may use in Indiana the name, including the fictitious name, of another domestic or foreign corporation that is used in Indiana if the other corporation is incorporated or authorized to transact business in Indiana and the foreign corporation has:
(1) merged with the other corporation;
(2) been formed by reorganization of the other corporation; or
(3) acquired all or substantially all of the assets, including the corporate name, of the other corporation.
(e) If a foreign corporation authorized to transact business in Indiana changes the foreign corporation's corporate name to a name that does not satisfy the requirements of IC 23-17-5-1, the foreign corporation may not transact business in Indiana under the changed name until the foreign corporation adopts a name satisfying the requirements of IC 23-17-5-1 and obtains an amended certificate of authority under section 4 of this chapter.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-7
Registered office and registered agent
Sec. 7. A foreign corporation authorized to transact business in Indiana must continuously maintain in Indiana:
(1) a registered office; and
(2) a registered agent, who may be:
(A) an individual who resides in Indiana and whose business office is identical with the registered office;
(B) a corporation incorporated or authorized to transact business under IC 23-1 whose business office is identical with the registered office;
(C) a foreign business or nonprofit corporation authorized to transact business in Indiana whose office is identical with the registered office; or (D) a nonprofit entity organized or authorized to transact business in Indiana whose office is identical with the registered office.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-8
Change in registered office or registered agent
Sec. 8. (a) A foreign corporation authorized to transact business in Indiana may change the foreign corporation's registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth the following:
(1) The foreign corporation's name.
(2) The street address of the foreign corporation's current registered office.
(3) If the current registered office is to be changed, the street address of the foreign corporation's new registered office.
(4) The name of the foreign corporation's current registered agent.
(5) If the current registered agent is to be changed, the name of the foreign corporation's new registered agent and the new agent's written consent or a representation that the new registered agent has consented, either on the statement or attached to the statement, to the appointment.
(6) That after the change is made, the street addresses of the foreign corporation's registered office and the business office of the foreign corporation's registered agent will be identical.
(b) If a registered agent changes the street address of the agent's business office, the agent may change the street address of the registered office of any foreign corporation that the registered agent serves by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement of change that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-9
Resignation of registered agent
Sec. 9. (a) The registered agent of a foreign corporation may resign the agency appointment by signing and delivering to the secretary of state for filing as described in IC 23-17-29 a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office if not discontinued. The secretary of state shall mail one (1) copy to the foreign corporation at the foreign corporation's principal office address shown in the foreign corporation's most recent annual report.
(c) The agency appointment is terminated, and the registered

office discontinued if so provided, thirty-one (31) days after the date on which the statement was filed.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.21.

IC 23-17-26-10
Service of process or notice on foreign corporation
Sec. 10. (a) The registered agent of a foreign corporation authorized to transact business in Indiana is the foreign corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.
(b) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation or other executive officer under Trial Rule 4.6(A)(1) at the foreign corporation's principal office shown in the foreign corporation's application for a certificate of authority or in the foreign corporation's most recent annual report filed if the foreign corporation:
(1) does not have a registered agent or the foreign corporation's registered agent cannot with reasonable diligence be served;
(2) has withdrawn from transacting business in Indiana under section 11 of this chapter; or
(3) has had the foreign corporation's certificate of authority revoked under section 13 of this chapter.
(c) Service is perfected under subsection (b) the earliest of the following:
(1) The date the foreign corporation receives the mail.
(2) The date shown on the return receipt, if signed on behalf of the foreign corporation.
(3) Five (5) days after the service is deposited with the United States Postal Service, if mailed postpaid and correctly addressed.
(d) This section does not prescribe the only means of serving a foreign corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-11
Withdrawal of foreign corporation; necessity of certificate of withdrawal; application for certificate; service of process after withdrawal
Sec. 11. (a) A foreign corporation authorized to transact business in Indiana may not withdraw from Indiana until the foreign corporation obtains a certificate of withdrawal from the secretary of state.
(b) A foreign corporation authorized to transact business in Indiana may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth the following:
(1) The name of the foreign corporation and the name of the state or country under whose law the foreign corporation is

incorporated.
(2) That the foreign corporation is not transacting business in Indiana and that the foreign corporation surrenders the foreign corporation's authority to transact business in Indiana.
(3) That the foreign corporation revokes the authority of the foreign corporation's registered agent to accept service on the foreign corporation's behalf and appoints the secretary of state as the foreign corporation's agent for service of process in any proceeding based on a cause of action arising during the time the foreign corporation was authorized to transact business in Indiana.
(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (3).
(5) A commitment to notify the secretary of state in the future of any change in the mailing address.
(c) After the withdrawal of the foreign corporation is effective, service of process on the secretary of state under this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth in the foreign corporation's application for withdrawal.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-12
Revocation of certificate of authority of a foreign corporation; grounds
Sec. 12. The secretary of state may commence a proceeding under IC 23-17-23-2 to revoke the certificate of authority of a foreign corporation authorized to transact business in Indiana if any of the following conditions exists:
(1) The foreign corporation does not deliver the annual report to the secretary of state within sixty (60) days after the report is due.
(2) The foreign corporation is without a registered agent or registered office in Indiana for at least sixty (60) days.
(3) The foreign corporation does not inform the secretary of state under section 8 or 9 of this chapter that the foreign corporation's:
(A) registered agent or registered office has changed;
(B) registered agent has resigned; or
(C) registered office has been discontinued within sixty (60) days of the change, resignation, or discontinuance.
(4) An incorporator, a director, an officer, or an agent of the foreign corporation signed a document the incorporator, director, officer, or agent knew was false in any material respect with the intent that the document be delivered to the secretary of state for filing.
(5) The secretary of state receives a duly authenticated certificate from the secretary of state or other official having

custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the foreign corporation has been dissolved or disappeared as the result of a merger.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-13
Procedure for revocation; service of process after revocation; authority of registered agent
Sec. 13. (a) If the secretary of state determines that a ground exists under section 12 of this chapter for revocation of a certificate of authority, the secretary of state shall, under section 10 of this chapter, serve the foreign corporation with written notice of the determination.
(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty (60) days after service of the notice is perfected under section 10 of this chapter, the secretary of state may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground for revocation and the revocation's effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation under section 10 of this chapter.
(c) The authority of a foreign corporation to transact business in Indiana ceases on the date shown on the certificate revoking the foreign corporation's certificate of authority.
(d) The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to transact business in Indiana. Service of process on the secretary of state under this subsection is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the secretary of the foreign corporation at the foreign corporation's principal office shown in the foreign corporation's most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of the foreign corporation's principal office, or, if a report or communication is not on file, in the foreign corporation's application for a certificate of authority.
(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the foreign corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-14
Appeal of revocation
Sec. 14. (a) A foreign corporation may appeal the secretary of state's revocation of the foreign corporation's certificate of authority

to the circuit or superior court of the county in which the foreign corporation's registered office is located within thirty (30) days after service of the certificate of revocation is perfected under section 10 of this chapter. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of the foreign corporation's certificate of authority and the secretary of state's certificate of revocation.
(b) The court may do the following:
(1) Order the secretary of state to reinstate the certificate of authority.
(2) Take any other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.179-1991, SEC.1.



CHAPTER 27. RECORDS AND REPORTS

IC 23-17-27-3
Inspection by member's agent or attorney; copies; costs; list of members
Sec. 3. (a) A member's agent or attorney, if authorized in writing,

has the same inspection and copying rights as the member the agent or attorney represents.
(b) The right to copy records under section 2 of this chapter includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.
(c) A corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.
(d) A corporation may comply with a member's demand to inspect the record of members under section 2(b)(3) of this chapter by providing the member with a list of the corporation's members that was compiled not earlier than the date of the member's demand.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-4
Court order for inspection and copying; payment of costs by corporation; restrictions on use of records
Sec. 4. (a) If a corporation does not allow a member who complies with section 2(a) of this chapter to inspect and copy records required under section 2(a) of this chapter to be available for inspection, the circuit court or superior court of the county where:
(1) the corporation's principal office is located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is located;
may order inspection and copying of the records demanded at the corporation's expense upon application of the member.
(b) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, a member who complies with section 2(b) and 2(c) of this chapter may apply to the circuit court or superior court of the county where:
(1) the corporation's principal office is located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is located;
for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.
(c) If the court orders inspection and copying of the records demanded, the court shall also order the corporation to pay the member's costs, including reasonable attorney's fees, incurred to obtain the order unless the corporation proves that the corporation refused inspection in good faith because the corporation had a reasonable basis for doubt about the right of the member to inspect the records demanded.
(d) If the court orders inspection and copying of the records demanded, the court may impose reasonable restrictions on the use or distribution of the records by the demanding member.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-5 Membership list; use
Sec. 5. Without the consent of a board of directors, all or part of a membership list may not be obtained or used by a person for a purpose unrelated to a member's interest as a member. Without the consent of the board of directors, all or part of a membership list may not be:
(1) used to solicit money or property unless the money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;
(2) used for a commercial purpose; or
(3) sold to or purchased by a person.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-6
Annual financial statements; furnishing to members
Sec. 6. (a) Except as provided in articles of incorporation or bylaws of a religious corporation, a corporation upon written demand from a member shall furnish the member the corporation's latest annual financial statements, which may be consolidated or combined statements of the corporation and the corporation's subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.
(b) If annual financial statements are reported upon by a certified public accountant, the accountant's report must accompany the statements. If annual financial statements are not reported upon by a certified public accountant, the statements must be accompanied by the statement of the president or the person responsible for the corporation's financial accounting records that does the following:
(1) States the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describes the basis of preparation.
(2) Describes any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-7
Indemnification or advance of expenses to director; report to members
Sec. 7. If a corporation indemnifies or advances expenses to a director under IC 23-17-16-1 through IC 23-17-16-11 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.
As added by P.L.179-1991, SEC.1.
IC 23-17-27-8
Annual report; requirements
Sec. 8. (a) An annual report accompanied by the filing fee must be filed with the secretary of state by all nonprofit domestic and foreign corporations incorporated under this article or a previous statute. However, this section does not apply to a corporation that is already required to file an annual report with the secretary of state.
(b) A domestic corporation and each foreign corporation authorized to transact business in Indiana shall deliver to the secretary of state an annual report on a form prescribed and furnished by the secretary of state that sets forth the following:
(1) The name of the corporation and the state or country under whose law the corporation is incorporated.
(2) The street address of the corporation's registered office and the name of the corporation's registered agent at the office in Indiana.
(3) The address of the corporation's principal office.
(4) The names and business or residence addresses of the corporation's directors, secretary, and highest executive officer.
(c) The information in the annual report must be current on the date the annual report is executed on behalf of the corporation.
(d) The first annual report must be delivered to the secretary of state in the year following the year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. The report is due during the same month as the month in which the corporation was incorporated or authorized to transact business. Subsequent annual reports must be delivered to the secretary of state during that same month in the following years. The secretary of state may accept annual reports during the two (2) months before the month that the corporation was incorporated or authorized to transact business.
(e) If an annual report does not contain the information required by this section, the secretary of state shall promptly notify the reporting domestic or foreign corporation in writing and return the report to the corporation for correction. If the report is corrected to contain the information required by this section and delivered to the secretary of state within thirty (30) days after the effective date of notice, the report is considered to be timely filed.
(f) The secretary of state may mail the annual report form to an address shown for the corporation on the last annual report filed with the secretary of state. The failure of the corporation to receive the annual report form from the secretary of state does not relieve the corporation of the corporation's duty to deliver an annual report to the office as required by this section.
(g) A domestic or foreign corporation may deliver to the secretary of state for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the secretary of state's office for filing and before the next due date. This subsection applies only to a change that is not required to be made by an amendment to the articles of

incorporation. The amendment to the annual report must set forth the following:
(1) The name of the corporation as shown on the records of the secretary of state's office.
(2) The information as changed.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.15; P.L.11-1996, SEC.24.



CHAPTER 28. NOTICE

IC 23-17-28-2
Notice; means of communication
Sec. 2. Notice, if otherwise in proper form under this article and subject to the requirements of section 1 of this chapter, may be communicated by any of the following:
(1) In person.
(2) By telephone, telegraph, teletype, or other form of wire or wireless communication.
(3) By mail.
(4) By a newspaper of general circulation in the area where published or by radio, television, or other form of public broadcast communication.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-3
Corporations; notice by mail
Sec. 3. Written notice by a domestic or foreign corporation to a member is effective when mailed, if correctly addressed to the member's address shown in the corporation's current record of members.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-4
Address of corporations; notice
Sec. 4. Written notice to a domestic or foreign corporation authorized to transact business in Indiana, other than in the corporation's capacity as a member, may be addressed to the corporation's registered agent at the corporation's registered office or to the corporation's secretary at the corporation's principal office shown in the most recent filing of the corporation under this article.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.22.

IC 23-17-28-5
Effective date of notice
Sec. 5. Except as provided in this chapter or other applicable law, written notice is effective at the earliest of the following:
(1) When received.
(2) Five (5) days after the notice is mailed, as evidenced by the postmark or private carrier receipt, if mailed correctly addressed

to the address listed in the most current records of the corporation.
(3) On the date shown on the return receipt, if sent by registered or certified United States mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.
(4) Thirty (30) days after the notice is deposited with another method of the United States Postal Service other than first class, registered, or certified postage affixed, as evidenced by the postmark, if mailed correctly addressed to the address listed in the most current records of the corporation.
As added by P.L.179-1991, SEC.1. Amended by P.L.110-2008, SEC.9.

IC 23-17-28-6
Newsletters, magazines, or other publications; written notice
Sec. 6. A written notice or report delivered as part of a newsletter, magazine, or other publication regularly sent to members constitutes a written notice or report if addressed or delivered to the member's address shown in the corporation's current list of members, or if members are residents of the same household and have the same address in the corporation's current list of members, if addressed or delivered to one (1) of the members at the address appearing on the current list of members.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-7
Oral notice
Sec. 7. Oral notice is effective when communicated.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-8
Prescribed notice requirements
Sec. 8. If this article prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements not inconsistent with this chapter or other provisions of this article, those requirements govern.
As added by P.L.179-1991, SEC.1.



CHAPTER 29. FILING DOCUMENTS; FEES

However, if the filing fee is paid by credit card, debit card, charge card, or similar method, the liability is not finally discharged until the secretary of state receives payment or credit from the institution responsible for making the payment or credit. The secretary of state may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the secretary of state or charged directly to the secretary of state's account, the secretary of state or the credit card vendor may collect from the person using the bank or credit card a fee that may not exceed the highest transaction charge or discount fee charged to the secretary of state by the bank or credit card vendor during the most recent collection period. This fee may be collected regardless of any agreement between the bank and a credit card vendor or regardless of any internal policy of the credit card vendor that may prohibit this type of fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.23; P.L.11-1996, SEC.25; P.L.277-2001, SEC.20.

IC 23-17-29-1.1
Copies of documents delivered for filing
Sec. 1.1. (a) For purposes of this article, a document is delivered for filing if the document is transferred to the secretary of state by hand, mail, telecopy, facsimile, or other form of electronic transmission meeting the requirements established by the secretary of state.
(b) If a document is delivered for filing by hand or mail, the document must be accompanied by:
(1) two (2) exact or conformed copies of a document filed under IC 23-17-6-3 or IC 23-17-26-9; or
(2) one (1) exact or conformed copy of any other document filed under this article.
(c) The office of the secretary of state shall create any copies of a document delivered by telecopy, facsimile, or other form of electronic transmission that are required for distribution under this article.
As added by P.L.228-1995, SEC.24.

IC 23-17-29-2
Forms
Sec. 2. (a) The secretary of state may prescribe and furnish, on request, forms for the following:
(1) A foreign corporation's application for a certificate of authority to transact business in Indiana.
(2) A foreign corporation's application for a certificate of withdrawal.
(3) The annual report.
(b) If the secretary of state requires, use of the forms described in subsection (a) is mandatory.
(c) The secretary of state may prescribe and furnish on request

forms for other documents required or permitted to be filed by this article but the use of forms for other documents is not mandatory.
As added by P.L.179-1991, SEC.1.

IC 23-17-29-3
Collection of fees
Sec. 3. (a) The secretary of state shall collect the following fees when the following documents are delivered for filing:
Document Electronic Filing Fee
Filing Fee (Other than
electronic
filing)
(1) Articles of Incorporation $20 $30
(2) Application for use of
indistinguishable name $10 $20
(3) Application for reserved name $10 $20
(4) Notice of transfer of
reserved name $10 $20
(5) Application for renewal
of reservation $10 $20
(6) Application for registered name $20 $30
(7) Application for renewal of
registered name $20 $30
(8) Corporation's statement of
change of registered agent
or registered office or both no fee no fee
(9) Agent's statement of change of
registered office for each
affected corporation no fee no fee
(10) Agent's statement of resignation no fee no fee
(11) Amendment of articles of
incorporation $20 $30
(12) Restatement of articles of
incorporation with amendments $20 $30
(13) Articles of merger $20 $30
(14) Articles of dissolution $20 $30
(15) Articles of revocation of
dissolution $20 $30
(16) Certificate of administrative
dissolution no fee no fee
(17) Application for reinstatement
following administrative
dissolution $20 $30
(18) Certificate of reinstatement no fee no fee
(19) Certificate of judicial no fee no fee
dissolution
(20) Application for certificate of
authority $20 $30
(21) Application for amended
certificate of authority $20 $30 (22) Application for certificate of
withdrawal $20 $30
(23) Certificate of revocation of
authority to transact business no fee no fee
(24) Annual report $5 $10
(25) Certificate of existence $15 $15
(26) Any other document
required or permitted to be
filed by this article $20 $30
The secretary of state shall prescribe the electronic means of filing documents to which the electronic filing fees set forth in this section apply.
(b) The secretary of state shall collect a fee of ten dollars ($10) upon being served with process under this article. The party to a proceeding causing service of process may recover the fee paid the secretary of state as costs if the party prevails in the proceeding.
(c) The secretary of state shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:
(1) One dollar ($1) a page for copying.
(2) Fifteen dollars ($15) for the certification stamp.
As added by P.L.179-1991, SEC.1. Amended by P.L.277-2001, SEC.21; P.L.60-2007, SEC.5; P.L.106-2008, SEC.52.

IC 23-17-29-4
Documents; effective times and dates
Sec. 4. (a) Except as provided in subsection (b), a document is effective:
(1) at the time of filing on the date the document is filed, as evidenced by the secretary of state's date and time endorsement on the original document; or
(2) at the time specified in the document as the document's effective time on the date the document is filed.
(b) A document may specify a delayed effective time and date, and if the document does, the document becomes effective at the time and date specified. If an effective date is delayed but no time is specified, the document is effective at 12:01 a.m. on the date filed. A delayed effective date for a document may not be later than the ninetieth day after the date filed.
As added by P.L.179-1991, SEC.1.

IC 23-17-29-5
Correction of documents
Sec. 5. (a) A domestic or foreign corporation may correct a document filed by the secretary of state if the document:
(1) contains an incorrect statement; or
(2) was defectively executed, attested, sealed, verified, or acknowledged.
(b) A document is corrected:
(1) by preparing articles of correction that: (A) describe the document, including the document's filing date, or attaching a copy of the document to the articles of correction;
(B) specify the incorrect statement and the reason the statement is incorrect or the manner in which the execution was defective; and
(C) correct the incorrect statement or defective execution; and
(2) by delivering the articles of correction to the secretary of state.
(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed or when the reliance ceased to be reasonable, whichever first occurs.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.16.

IC 23-17-29-6
Filing of documents
Sec. 6. (a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of section 1 of this chapter, the secretary of state shall file the document.
(b) The secretary of state shall file a document by stamping or otherwise endorsing the word "FILED" on the document, together with the secretary of state's name and official title and the date and the time of receipt, on both the original and copy of the document and on the receipt for the filing fee. After filing a document, except as provided under IC 23-17-6-3 and IC 23-17-26-9, the secretary of state shall deliver the document copy, with the filing fee receipt or acknowledgement of receipt if no fee is required attached, to the domestic or foreign corporation or the corporation's representative.
(c) Upon refusing to file a document, the secretary of state shall return the document to the domestic or foreign corporation or the corporation's representative within ten (10) days after the document was delivered, together with a brief, written explanation of the reason for the refusal.
(d) The secretary of state's duty to file documents under this section is ministerial. Filing or refusal to file a document does not do any of the following:
(1) Affect the validity or invalidity of the document in whole or in part.
(2) Relate to the correctness or incorrectness of information contained in the document.
(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.25.
IC 23-17-29-7
Refusal to file documents
Sec. 7. (a) If the secretary of state refuses to file a document delivered for filing to the secretary of state, a domestic or foreign corporation may appeal the refusal to the circuit court or superior court in the county where the corporation's principal office, or, if there is none in Indiana, the corporation's registered office, is or will be located. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of the refusal to file.
(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.179-1991, SEC.1.

IC 23-17-29-8
Certification stamp
Sec. 8. A certification stamp affixed on or a certification certificate attached to a copy of a document under this chapter, bearing the secretary of state's signature, which may be in facsimile, and the seal of Indiana, is conclusive evidence that the original document is on file with the secretary of state.
As added by P.L.179-1991, SEC.1.

IC 23-17-29-9
Certificates of existence
Sec. 9. (a) A person may request the secretary of state to furnish a certificate of existence for a domestic or foreign corporation.
(b) The certificate of existence sets forth the following:
(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in Indiana.
(2) That:
(A) the domestic corporation is duly incorporated under Indiana law, the date of the corporation's incorporation, and the period of the corporation's duration if less than perpetual; or
(B) the foreign corporation is authorized to transact business in Indiana.
(3) That all fees, taxes, and penalties owed to this state have been paid, if:
(A) payment is reflected in the records of the secretary of state; and
(B) nonpayment affects the existence of authorization of the domestic or foreign corporation.
(4) That the corporation's most recent annual report required under IC 23-17-27-8 has been delivered to the secretary of state.
(5) That articles of dissolution have not been filed.
(6) Other facts of record in the office of the secretary of state

that may be requested by the applicant.
(c) Subject to any qualification stated in the certificate, a certificate of existence issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in Indiana.
As added by P.L.179-1991, SEC.1.

IC 23-17-29-10
Signing false documents; misdemeanor
Sec. 10. (a) A person commits an offense by signing a document the person knows is false in any material respect with intent that the document be delivered to the secretary of state for filing.
(b) An offense under this section is a Class A misdemeanor.
As added by P.L.179-1991, SEC.1.



CHAPTER 30. MISCELLANEOUS PROVISIONS

IC 23-17-30-2
Religious doctrines; conflict with statutes
Sec. 2. If religious doctrine or practice governing the affairs of a religious corporation is inconsistent with this article, the religious doctrine or practice control to the extent required by the Constitution of the United States or the Constitution of the State of Indiana.
As added by P.L.179-1991, SEC.1.

IC 23-17-30-3
Secretary of state; powers and duties
Sec. 3. The secretary of state has the power reasonably necessary to perform the duties required of the secretary of state's office by this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-30-4
Meetings impractical or impossible; court orders
Sec. 4. (a) If it is impractical or impossible for a corporation to call or conduct a meeting of the corporation's members, delegates, or directors or otherwise obtain their consent in the manner prescribed by the corporation's articles of incorporation, bylaws, or this article, upon petition of a director, an officer, a delegate, a member, or the attorney general the circuit or superior court of the county where a corporation's principal office is located may order that a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authorized in a manner that the court finds fair and equitable under the circumstances.
(b) The court shall, in an order issued under this section, provide

for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held under the articles of incorporation, bylaws, and this article, whether or not the method results in actual notice to all persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section, the court may determine who the members or directors are.
(c) An order issued under this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement concerning quorums or the number or percentage of votes needed for approval, that would otherwise be imposed by the articles of incorporation, bylaws, or this article.
(d) When practical, an order issued under this section must limit the subject matter of meetings or other forms of consent judicially authorized to those items, including amendments to the articles of incorporation or bylaws, for which the resolution may enable the corporation to continue managing the corporation's affairs without further resort to this section. However, an order under this section may also authorize the obtaining of any votes and approvals that are necessary for a dissolution, merger, or sale of assets.
(e) A meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section that complies with the order, is considered a valid meeting or vote and has the same force and effect as if the meeting or method complied with every requirement imposed by the articles of incorporation, bylaws, and this article.
As added by P.L.179-1991, SEC.1.






ARTICLE 18. LIMITED LIABILITY COMPANIES

CHAPTER 1. DEFINITIONS

IC 23-18-1-2
Application of definitions
Sec. 2. The definitions of this chapter apply throughout this article.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-3
"Articles of organization"
Sec. 3. "Articles of organization" means the articles of organization described by IC 23-18-2-4 and any amended or restated articles of organization.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-4
"Business trust"
Sec. 4. "Business trust" means a business trust or a foreign business trust (as defined in IC 23-5).
As added by P.L.8-1993, SEC.301.

IC 23-18-1-5
"Contribution"
Sec. 5. "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services that a person transfers to a limited liability company in the capacity as a member.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-6
"Corporation"
Sec. 6. "Corporation" means a domestic corporation or a foreign corporation (as defined in either IC 23-1 or IC 23-17).
As added by P.L.8-1993, SEC.301.

IC 23-18-1-7
"Distribution"
Sec. 7. "Distribution" means a direct or an indirect transfer of money or other property or the incurrence or the transfer of indebtedness by a limited liability company to or for the benefit of

its members in respect of their interests in the limited liability company. A distribution may be in the form of a declaration or payment of a dividend, purchase, redemption, or other acquisition of an interest, a distribution of indebtedness, or otherwise. The term does not include:
(1) amounts constituting reasonable compensation for past or present services or reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefit program; or
(2) the making of or payment or performance upon a bona fide guaranty or similar arrangement by a corporation to or for the benefit of its shareholders.
However, the failure of an amount to satisfy subdivision (1), or of a payment or performance to satisfy subdivision (2), is not determinative of whether the amount, payment, or performance is a distribution.
As added by P.L.8-1993, SEC.301. Amended by P.L.130-2006, SEC.26.

IC 23-18-1-8
"Event of dissociation"
Sec. 8. "Event of dissociation" means an event that causes a person to cease being a member of a limited liability company as provided by IC 23-18-6-5.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-9
"Foreign limited liability company"
Sec. 9. "Foreign limited liability company" means an entity that is:
(1) an unincorporated association organized under the laws of a state other than Indiana or another jurisdiction, including a foreign country;
(2) organized under a statute that affords each member of the entity limited liability with respect to the activities and ownership of the entity; and
(3) not required to obtain a certificate of registration as a foreign limited partnership under IC 23-16 or qualify to transact business as a foreign business trust under IC 23-5.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-10
"Interest"
Sec. 10. "Interest" means a member's economic rights in the limited liability company, including the member's share of the profits and losses of the limited liability company and the right to receive distributions from the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-11 "Limited liability company" or "domestic limited liability company"
Sec. 11. "Limited liability company" or "domestic limited liability company" means an entity that is an unincorporated association organized under this article.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-12
"Limited partnership"
Sec. 12. "Limited partnership" means an Indiana limited partnership or foreign limited partnership (as defined in IC 23-16).
As added by P.L.8-1993, SEC.301.

IC 23-18-1-13
"Majority in interest of the members"
Sec. 13. "Majority in interest of the members" means the members who have made more than fifty percent (50%) of the agreed value, as stated in the records of the limited liability company, of the total contributions made by all members, to the extent that the contributions have not been previously returned.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-14
"Manager"
Sec. 14. "Manager" means, with respect to a limited liability company whose articles of organization provide for a manager, a person designated in accordance with the authority under IC 23-18-4-1(b).
As added by P.L.8-1993, SEC.301.

IC 23-18-1-15
"Member"
Sec. 15. "Member" means a person admitted to membership in a limited liability company under IC 23-18-6-1 and as to whom an event of dissociation has not occurred.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-16
"Operating agreement"
Sec. 16. "Operating agreement" means any written or oral agreement of the members as to the affairs of a limited liability company and the conduct of its business that is binding upon all the members.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-17
"Person"
Sec. 17. "Person" means an individual, a corporation, a general or limited partnership, an association, a limited liability company, a foreign limited liability company, a business trust, or another legal

or commercial entity.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-18
"Principal office"
Sec. 18. "Principal office" means the office, within or outside of Indiana, so designated in the biennial report where the principal executive offices of a domestic or foreign limited liability company are located.
As added by P.L.8-1993, SEC.301. Amended by P.L.11-1996, SEC.26.

IC 23-18-1-19
"State"
Sec. 19. "State" refers to a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
As added by P.L.8-1993, SEC.301.



CHAPTER 2. ORGANIZATION AND POWERS

IC 23-18-2-2
Powers
Sec. 2. Unless the limited liability company's articles of organization provide otherwise, every limited liability company has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including the following:
(1) Sue, be sued, complain, and defend in its name.
(2) Make and amend operating agreements, not inconsistent with its articles of organization or with the laws of this state, for managing the business and regulating the affairs of the limited liability company.
(3) Purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in property, wherever located.
(4) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property.
(5) Except as otherwise prohibited by this article:
(A) purchase, receive, subscribe for, or otherwise acquire;
(B) own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and
(C) deal in and with shares, interests, obligations, or other securities of;
any corporation, partnership, association, limited liability company, foreign limited liability company, or business trust.
(6) Make contracts and guarantees, incur liabilities, borrow money, and issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income.
(7) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment.
(8) Be a promoter, a stockholder, a partner, a member, a manager, an associate, or an agent of any corporation, partnership, limited liability company, foreign limited liability company, joint venture, trust, or other enterprise.
(9) Conduct its business, locate offices, and exercise the powers

granted by this article within or outside Indiana.
(10) Elect or appoint managers, agents, and employees, define their duties, fix their compensation, and lend them money and credit.
(11) Pay pensions and establish and administer pension plans, pension trusts, profit-sharing plans, welfare plans, qualified and nonqualified retirement plans, and benefit or incentive plans for any or all of its current or former managers, employees, and agents.
(12) Make donations for public welfare, charitable, scientific, or educational purposes.
(13) Transact any lawful business that will aid governmental policy.
(14) Indemnify and hold harmless any member, manager, agent, or employee from and against any and all claims and demands, except in the case of action or failure to act by the member, agent, or employee which constitutes willful misconduct or recklessness and subject to any standards and restrictions set forth in a written operating agreement.
(15) To the extent authorized by the licensing authority (as defined in IC 23-1.5-1-9) provide professional services (as defined in IC 23-1.5-1-11).
(16) Make payments or donations or do any other act that furthers the business and affairs of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-3
Professional licensing or regulatory authorities; powers
Sec. 3. Except for the prohibitions in this article concerning the personal liability of members, managers, employees, and agents of a limited liability company organized under this article, nothing in this article is intended to restrict or limit in any manner the authority and duty of any licensing authority (as defined in IC 23-1.5-1-9) or to regulate the provision of professional services (as defined in IC 23-1.5-1-11) within Indiana, notwithstanding that the member, manager, or employee of a limited liability company is providing professional services or engaging in the practice of a profession through the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-4
Formation; articles of organization; contents
Sec. 4. (a) At least one (1) person may form a limited liability company by causing articles of organization to be executed and filed for record with the office of the secretary of state. A person does not need to be a member of the limited liability company at the time of formation or after formation has occurred.
(b) Articles of organization shall contain the following:
(1) The name of the limited liability company. (2) The street address of the limited liability company's registered office in Indiana and the name of the limited liability company's registered agent at that office.
(3) The latest date upon which the limited liability company is to dissolve, or a statement that the duration of the limited liability company is perpetual until dissolution in accordance with this article.
(4) If the articles of organization provide for a manager or managers, a statement to that effect.
(5) Any other matters not inconsistent with this article that the members agree to include, including any matters that are required to be or may be included in an operating agreement under this article.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-5
Amendment of articles of organization
Sec. 5. (a) Articles of organization of a limited liability company may be amended by filing articles of amendment of the articles of organization in the office of the secretary of state. The articles of amendment must contain the following:
(1) The name of the limited liability company.
(2) The date the articles of organization were filed.
(3) The amendment to the articles of organization.
(b) Articles of organization of a limited liability company may be amended at any time that the members determine provided that the articles of organization as amended contain only provisions that may be lawfully contained in articles of organization at the time the amendment is made.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-6
Restated articles of organization
Sec. 6. (a) Articles of organization may be restated at any time. Restated articles of organization must:
(1) be filed with the secretary of state;
(2) be specifically designated as "restated articles of organization"; and
(3) state in the heading or in a separate paragraph the limited liability company's present name, and if the name has been changed, all of its former names and the date of filing of its original articles of organization.
(b) A restated articles of organization may include one (1) or more amendments to the articles of organization. If the restated articles of organization include an amendment, the amendment must be adopted as provided in section 5 of this chapter.
As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.2.

IC 23-18-2-7 Filing articles with secretary of state; notice
Sec. 7. The fact that articles of organization of a limited liability company are on file in the office of the secretary of state is notice that the limited liability company has been organized and is notice of all other facts that are required to be set forth in the articles of organization under section 4 of this chapter and that are set forth in the articles of organization.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-8
Name
Sec. 8. (a) The name of each limited liability company as set forth in its articles of organization:
(1) must contain the words "limited liability company" or either of the following abbreviations:
(A) "L.L.C."; or
(B) "LLC";
(2) may contain the name of a member or manager; and
(3) except as provided in subsection (b), must be such as to distinguish the name upon the records of the office of the secretary of state from the name of any limited liability company or other business entity reserved, registered, or organized under the laws of Indiana or qualified to transact business as a foreign limited liability company in Indiana.
(b) A limited liability company may apply to the secretary of state to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (a). The secretary of state shall authorize the use of the name applied for if:
(1) the other domestic or foreign limited liability company or other business entity files its written consent to the use of its name; or
(2) the applicant delivers to the secretary of state a certified copy of a final court judgment from a circuit or superior court in the state of Indiana establishing the applicant's right to use the name applied for in Indiana.
As added by P.L.8-1993, SEC.301. Amended by P.L.178-2002, SEC.105.

IC 23-18-2-9
Reservation of name
Sec. 9. (a) A person may reserve the exclusive right to the use of a name, including a fictitious name by a foreign limited liability company whose name is not available, by delivering an application to the secretary of state. The application must set forth the name and address of the applicant and the name to be reserved. If the secretary of state finds that the name is available, the secretary of state shall reserve the name for the exclusive use of the applicant for renewable one hundred twenty (120) day periods.
(b) The owner of a reserved name may transfer the reservation to

another person by delivering to the office of the secretary of state a signed notice of the transfer that states the name and address of the transferee.
As added by P.L.8-1993, SEC.301. Amended by P.L.277-2001, SEC.22.

IC 23-18-2-9.5
Foreign limited liability companies; registration of name
Sec. 9.5. (a) A foreign limited liability company may register its name, or its name with any addition required by IC 23-18-2-8, if the name is distinguishable upon the records of the secretary of state as provided in section 8 of this chapter.
(b) A foreign limited liability company registers its name, or its name with any addition required by IC 23-18-2-8, by delivering to the secretary of state for filing an application setting forth:
(1) its name, or its name with any addition required by IC 23-18-2-8; and
(2) the state or country and date of its formation.
(c) The name is registered for the applicant's exclusive use upon the effective date of the application.
(d) A foreign limited liability company whose registration is effective may renew the registration for successive years by delivering to the secretary of state for filing a renewal application that complies with subsection (b). The renewal application must be filed between October 1 and December 31 of the preceding year. The filing of the renewal application renews the registration for the following calendar year.
(e) A foreign limited liability company whose registration is effective may thereafter qualify as a foreign limited liability company under that name or consent in writing to the use of that name by a limited liability company thereafter organized under this article or by another foreign limited liability company thereafter authorized to transact business in Indiana. The registration terminates when the domestic limited liability company is organized or the foreign limited liability company qualifies or consents to the qualification of another foreign limited liability company under the registered name.
As added by P.L.277-2001, SEC.23.

IC 23-18-2-10
Registered office; registered agent
Sec. 10. A limited liability company must continuously maintain in Indiana the following:
(1) A registered office.
(2) A registered agent, who must be one (1) of the following:
(A) An individual who resides in Indiana and whose business office is identical with the registered office.
(B) A domestic limited liability company, domestic corporation, or nonprofit domestic corporation whose business office is identical with the registered office. (C) A foreign limited liability company, foreign corporation, or nonprofit foreign corporation authorized to transact business in Indiana whose business office is identical with the registered office.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-11
Change of registered office or agent
Sec. 11. (a) A limited liability company may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth the following:
(1) The name of the limited liability company.
(2) The street address of its current registered office.
(3) If the current registered office is to be changed, the street address of the new registered office.
(4) The name of its current registered agent.
(5) If the current registered agent is to be changed, the name of the new registered agent and the new registered agent's written consent or a representation that the new registered agent has consented either on the statement or attached to the statement to the appointment.
(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.
(b) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any limited liability company that the registered agent serves by notifying the limited liability company in writing of the change and signing either manually or in facsimile and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a) and states that the limited liability company has been notified of the change.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-12
Resignation of agency; discontinuance of office
Sec. 12. (a) A registered agent may resign the agency appointment by signing and delivering to the secretary of state for filing as described in IC 23-18-12 a statement of resignation. The statement may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall mail one (1) copy to the limited liability company at the limited liability company's principal office and one (1) copy to the registered office, if not discontinued.
(c) The agency appointment is terminated and the registered office discontinued, if discontinued under the statement, thirty-one (31) days after the statement was filed.
As added by P.L.8-1993, SEC.301. Amended by P.L.228-1995,

SEC.26.

IC 23-18-2-13
Service of process; perfection; nonexclusive means
Sec. 13. (a) A limited liability company's registered agent is the limited liability company's agent for service of process, notice, or demand required or permitted by law to be served on the limited liability company.
(b) If a limited liability company does not have a registered agent or the agent cannot with reasonable diligence be served, the limited liability company may be served by registered or certified mail, return receipt requested, addressed to the limited liability company at the limited liability company's principal office. Service is perfected under this subsection at the earliest of the following:
(1) The date the limited liability company receives the mail.
(2) The date shown on the return receipt, if signed on behalf of the limited liability company.
(3) Five (5) days after the deposit of the service in the United States mail, if mailed postpaid and correctly addressed.
(c) This section does not prescribe the only means, or necessarily the required means, of serving a limited liability company.
As added by P.L.8-1993, SEC.301.



CHAPTER 3. RELATIONS OF MEMBERS AND MANAGERS TO PERSONS DEALING WITH A LIMITED LIABILITY COMPANY

IC 23-18-3-1.1
Members and managers as agents; companies formed after June 30, 1999
Sec. 1.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Except as provided in subsection (c) or the articles of

organization, each member is an agent of the limited liability company for the purpose of the limited liability company's business or affairs, and the act of any member, including the execution in the name of the limited liability company of an instrument for apparently carrying on in the usual way the business or affairs of the limited liability company, binds the limited liability company, unless:
(1) the acting member does not have authority to act for the limited liability company in the particular matter; and
(2) the person with whom the member is dealing has knowledge of the fact that the member does not have the authority to act.
(c) If the articles of organization provide for a manager or managers, and except to the extent provided in the articles of organization:
(1) a member acting solely in the capacity as a member is not an agent of the limited liability company; and
(2) each manager is an agent of the limited liability company for the purpose of its business or affairs, and the act of any manager, including the execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business or affairs of the limited liability company binds the limited liability company, unless the manager does not have authority to act for the limited liability company in the particular matter, and the person with whom the manager is dealing has knowledge of the fact that the manager does not have the authority to act.
(d) An act of a manager or member that is not apparently for the carrying on in the usual way the business of the limited liability company does not bind the limited liability company unless authorized in accordance with a written operating agreement or by the unanimous consent of all members at any time.
As added by P.L.269-1999, SEC.2.

IC 23-18-3-2
Notice to member or manager imputed to company; exceptions
Sec. 2. (a) Except as provided in subsection (b), notice to a member of a matter relating to the business or affairs of the limited liability company and the knowledge of the member acting in the particular matter acquired while a member or of which the person had knowledge at the time of becoming a member, and the knowledge of any other member who reasonably could and should have communicated the knowledge to the acting member, is notice to the limited liability company, except in the case of a fraud on the limited liability company committed by or with the consent of that member.
(b) If the articles of organization provide for a manager or managers:
(1) notice to a manager of a matter relating to the business or affairs of the limited liability company, and the knowledge of the manager acting in the particular matter, acquired while a manager or of which the person had knowledge at the time of

becoming a manager, and the knowledge of any other manager who reasonably could and should have communicated the knowledge to the acting manager, is notice to the limited liability company, except in the case of a fraud on the limited liability company committed by or with the consent of that manager; and
(2) notice to or knowledge of any member of a limited liability company while the member is acting solely in the capacity of a member is not notice to or knowledge of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-3-3
Personal liability of members, managers, agents, or employees
Sec. 3. (a) A member, a manager, an agent, or an employee of a limited liability company is not personally liable for the debts, obligations, or liabilities of the limited liability company, whether arising in contract, tort, or otherwise, or for the acts or omissions of any other member, manager, agent, or employee of the limited liability company. A member, a manager, an agent, or an employee of a limited liability company may be personally liable for the person's own acts or omissions.
(b) This article and Indiana law exclusively govern any conflict between Indiana law and the laws of another state with regard to the liability of a member, a manager, an agent, or an employee of a limited liability company organized and existing under this article for the debts, obligations, or liabilities of the limited liability company, or for the acts or omissions of other members, managers, agents, or employees of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-3-4
Professional services; liability
Sec. 4. (a) This article does not alter any law applicable to the relationship between a person rendering professional services and a person receiving professional services, including liability arising out of the professional services.
(b) A person rendering professional services as a member, a manager, an employee, or an agent of a limited liability company is personally liable for the consequences of the person's acts or omissions to the extent provided by Indiana law or the laws of another state where the person is considered responsible.
As added by P.L.8-1993, SEC.301.

IC 23-18-3-5
Member as party to proceeding
Sec. 5. A member of a limited liability company may not be made a party to a proceeding by or against a limited liability company solely by reason of being a member of the limited liability company, except: (1) when the object of the proceeding is to enforce a member's right against or liability to the limited liability company; or
(2) in an action brought under IC 23-18-8-1.
As added by P.L.8-1993, SEC.301.



CHAPTER 4. RIGHTS AND DUTIES OF MEMBERS AND MANAGERS

IC 23-18-4-2
Acts and omissions liability; trustee for personal benefits derived through company; duties of member in company providing for manager
Sec. 2. (a) Unless otherwise provided in a written operating agreement, a member or manager is not liable for damages to the limited liability company or to the members of the limited liability company for any action taken or failure to act on behalf of the limited liability company, unless the act or omission constitutes willful misconduct or recklessness.
(b) Unless otherwise provided in a written operating agreement, each member and manager must account to the limited liability company and hold as trustee for it any profit or benefit derived by the manager or member without the consent of a majority of the disinterested managers or members or other persons participating in the management of the business or affairs of the limited liability company from:
(1) a transaction connected with the conduct or winding up of the limited liability company; or
(2) any use by the manager or member of the limited liability company's property, including confidential or proprietary

information of the limited liability company or other matters entrusted to the manager or member because of the manager's or member's status as manager or member.
(c) Unless otherwise provided in a written operating agreement, a member of a limited liability company in which the articles of organization provide for a manager or managers and who is not a manager has no duties to the limited liability company or to the other members solely by reason of acting in the capacity as a member.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-3
Affirmative vote, approval, or consent; requirements
Sec. 3. (a) Unless the articles of organization provide for a manager or managers, and except as otherwise provided in a written operating agreement or this article and subject to subsection (c), the affirmative vote, approval, or consent of a majority in interest of the members is required to decide a matter connected with the business or affairs of the limited liability company.
(b) If the articles of organization provide for more than one (1) manager and except as provided otherwise in a written operating agreement or this article, the affirmative vote, approval, or consent of a majority of the managers shall be required to decide any matter that requires the approval of the managers.
(c) Except as provided otherwise in a written operating agreement, the affirmative vote, approval, or consent of all members is required to do the following:
(1) Amend the operating agreement.
(2) Authorize a manager, a member, or another person to do an act on behalf of the limited liability company that contravenes the operating agreement, including a written provision of the operating agreement that expressly limits the purpose, business, affairs, or conduct of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-4
Written operating agreement
Sec. 4. A written operating agreement may do the following:
(1) Eliminate or limit the personal liability of a member or manager for monetary damages for breach of a duty provided for in section 2(a) of this chapter.
(2) Provide for indemnification of a member or manager for judgments, settlements, penalties, fines, or expenses incurred in a proceeding to which a person is a party because the person is or was a member or manager.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-5
Operating agreements; objectives
Sec. 5. Members may enter into an operating agreement to regulate or establish any aspect of the affairs of the limited liability

company or the relations of the members and managers, if any, including provisions establishing the following:
(1) The manner in which the business and affairs of the limited liability company shall be managed, controlled, and operated, which may include the granting of exclusive authority to manage, control, and operate the limited liability company to managers who are not members.
(2) The manner in which the members will share in distributions of the assets and the profits or losses of the limited liability company.
(3) The rights of members to assign all or a portion of their interests in the limited liability company.
(4) Classes or groups of at least one (1) member having certain relative rights, powers, and duties, including voting rights, and may provide for the future creation, in the manner provided in the operating agreement, of additional classes or groups of members having certain relative rights, powers, or duties, including voting rights, expressed either in the operating agreement or at the time the classes or groups are created, including rights, powers, or duties senior to those of at least one (1) existing class or group of members.
(5) Classes or groups of at least one (1) manager having certain relative rights, powers, and duties, including voting rights, and may provide for the future creation, in the manner provided in the operating agreement, of additional classes or groups of managers having certain relative rights, powers, or duties, including voting rights, expressed either in the operating agreement or at the time the classes or groups are created, including rights, powers, or duties senior to those of at least one (1) existing class or group of managers.
(6) The circumstances in which an assignee of a member's interest may be admitted as a member of the limited liability company.
(7) The procedure for the following:
(A) The right to have a member's interest in the limited liability company evidenced by a certificate issued by the limited liability company.
(B) Assignment, pledge, or transfer of an interest represented by the certificate.
(C) Any other provisions dealing with the certificate.
(8) The method by which the operating agreement may be amended.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-6
Initial operating agreement; amendments; power of attorney
Sec. 6. (a) The initial operating agreement must be agreed to by all persons who are members at the time the initial agreement is accepted.
(b) An amendment to an oral operating agreement must be

approved by the unanimous consent of all members.
(c) An amendment to a written operating agreement must be in writing and must, unless otherwise provided in the operating agreement before the amendment, be approved by the unanimous consent of all members.
(d) A copy of any written amendment to an operating agreement must be delivered to each member who did not consent to the amendment and to each assignee who has not been admitted as a member.
(e) A person may sign articles of organization, an operating agreement, or an amendment to articles of organization or an operating agreement as an attorney in fact. A power of attorney relating to the signing of a document under this subsection by an attorney in fact may but is not required to be:
(1) sworn to, verified, or acknowledged;
(2) signed in the presence of a notary public;
(3) filed with the secretary of state; or
(4) included in another written agreement.
However, the power of attorney must be retained in the records of the limited liability company.
As added by P.L.8-1993, SEC.301. Amended by P.L.130-2006, SEC.27.

IC 23-18-4-7
Enforcement of operating agreement; injunctive or other relief
Sec. 7. (a) A court may enforce an operating agreement by injunction or by granting other relief that the court in its discretion determines to be fair and appropriate in the circumstances.
(b) As an alternative to injunctive or other equitable relief, when the provisions under IC 23-18-9-2 are applicable, the court may order dissolution of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-8
Records; inspection; full disclosure; omissions
Sec. 8. (a) A limited liability company must keep at its principal office the following records and information:
(1) A list with the full name and last known mailing address of each member and manager, if any, of the limited liability company from the date of organization.
(2) A copy of the articles of organization and all amendments.
(3) Copies of the limited liability company's federal, state, and local income tax returns and financial statements, if any, for the three (3) most recent years, or if the returns and statements were not prepared, copies of the information and statements provided to or that should have been provided to the members to enable them to prepare their federal, state, and local tax returns for the same period.
(4) Copies of any written operating agreements and all amendments and copies of any written operating agreements no

longer in effect.
(5) Unless otherwise set forth in a written operating agreement, a writing setting out the following:
(A) The amount of cash, if any, and a statement of the agreed value of other property or services contributed by each member and the times at which or events upon the happening of which any additional contributions agreed to be made by each member are to be made.
(B) The events, if any, upon the happening of which the limited liability company is to be dissolved and its affairs wound up.
(C) Other writings, if any, required by the operating agreement.
(b) A member may, at the member's own expense, inspect and copy the limited liability company records described in subsection (a) where the records are located during ordinary business hours if the member gives the limited liability company written notice of the member's request at least five (5) business days before the date on which the member wishes to inspect and copy the records.
(c) Unless greater rights of access to records or other information are provided in a written operating agreement, members or managers, if any, shall give to the extent the circumstances allow just, reasonable, true, and full information of all things affecting the members to any member or to the legal representative of any deceased member or of any member under legal disability upon reasonable demand for any purpose reasonably related to a member's interest as a member of the limited liability company.
(d) If a limited liability company is managed by one (1) or more managers, a member or the legal representative of a deceased member or a member under a legal disability may obtain information under subsection (c) only if:
(1) the member makes the request at least five (5) business days before the date on which the member wishes to obtain the information;
(2) the member makes the request in good faith and for a proper purpose;
(3) the member describes with reasonable particularity the member's purpose and the information that the member wishes to obtain; and
(4) the information is directly connected to the member's purpose.
(e) Failure of the limited liability company to keep or maintain the records or information required by this section is not grounds for imposing liability on any member for the debts and obligations of the limited liability company.
As added by P.L.8-1993, SEC.301. Amended by P.L.130-2006, SEC.28; P.L.1-2007, SEC.163.

IC 23-18-4-9
Managerial omissions; penalties or consequences Sec. 9. If set forth in writing, an operating agreement may provide that:
(1) a manager who fails to perform and comply with the terms and conditions of the operating agreement is subject to penalties or consequences specified in the operating agreement; and
(2) at the time or upon the happening of events specified in the operating agreement, a manager is subject to penalties or consequences specified in the operating agreement.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-10
Good faith reliance on records by members or managers; liability
Sec. 10. A member or manager of a limited liability company is not liable when relying in good faith upon the records of the limited liability company and on the information, opinions, reports, or statements presented to the limited liability company by its other managers, members, agents, or employees, or by any other person, concerning matters the member or manager reasonably believes are within the other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the limited liability company, including information, opinions, reports, or statements concerning the value and amount of the assets, liabilities, profits, or losses of the limited liability company or other facts pertinent to the existence and amount of assets from which distributions to members might properly be paid.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-11
Resignation of manager
Sec. 11. (a) A manager may resign as a manager of a limited liability company at the time or upon the happening of events specified in an operating agreement and in accordance with the operating agreement.
(b) A written operating agreement may provide that a manager does not have the right to resign as a manager of a limited liability company. Notwithstanding any provision in an operating agreement to the contrary, a manager may resign as a manager of a limited liability company at any time by giving written notice to the members and other managers. If the resignation of a manager violates the operating agreement, in addition to any remedies otherwise available under applicable law, a limited liability company may recover from the resigning manager damages for breach of the operating agreement and offset the damages against the amount payable to the resigning manager.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-12
Business between company and member or manager
Sec. 12. Except when prohibited in a written operating agreement, a member or manager may lend money to and transact other business

with the limited liability company and, subject to other applicable law, has the same rights and obligations with respect to the transaction as a person who is not a member or manager.
As added by P.L.8-1993, SEC.301.



CHAPTER 5. FINANCE

IC 23-18-5-2
Obligation to make capital contribution or other payment; compromise; effect; remedies or consequences of nonpayment
Sec. 2. (a) The obligation of a member to make a capital contribution or return money or other property paid or distributed in violation of this article may be compromised only:
(1) in compliance with a written operating agreement; or
(2) if a written operating agreement does not so provide, with the unanimous consent of the members.
(b) Any compromise does not affect the rights, if any, of any creditor of a limited liability company who, before the compromise, extends credit or acts in reliance on the obligation after the member signs a writing that reflects the obligation.
(c) An operating agreement may provide that a member who fails to make a capital contribution or other payment that the member is required to make is subject to specified remedies for or specified consequences of the failure. The remedy or consequence may include the following form:
(1) Reducing the defaulting member's interest in the limited liability company.
(2) Subordinating the defaulting member's interest in the limited liability company to that of nondefaulting members.
(3) A forced sale of the defaulting member's interest in the limited liability company.
(4) Forfeiture of the defaulting member's interest in the limited liability company.
(5) A loan by the nondefaulting members of the amount necessary to meet the commitment. (6) A determination of the value of the member's interest in the limited liability company by appraisal or by formula and redemption and sale of the defaulting member's interest in the limited liability company at that value.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-3
Allocation of profits and losses
Sec. 3. Unless otherwise provided in the operating agreement, profits and losses must be allocated on the basis of the agreed value, as stated in the records of the limited liability company, of the contributions made by each member to the extent the contributions have been received by the limited liability company and not previously returned.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-4
Shared distributions of cash or other assets
Sec. 4. Except as provided in section 5 or 5.1 of this chapter and IC 23-18-9-6, distributions of cash or other assets of a limited liability company must be shared among the members and among classes of members in the manner provided in the operating agreement. If the operating agreement does not provide otherwise, distributions must be allocated on the basis of the agreed value, as stated in the records of the limited liability company, of the contributions made by each member to the extent the contributions have been received by the limited liability company and not previously returned. A member is entitled to receive distributions described in this section from a limited liability company to the extent and at the times or upon the happening of the events specified in the operating agreement or at the times determined by the members or managers, if any, voting under IC 23-18-4-3.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.3.

IC 23-18-5-5
Dissociation; companies existing on or before June 30, 1999
Sec. 5. (a) Unless otherwise provided in a written operating agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) Upon the occurrence of an event of dissociation under IC 23-18-6-5 that does not cause dissolution, a dissociating member is entitled to receive:
(1) any distribution that the member is entitled to under this article or the operating agreement; and
(2) unless otherwise provided in the operating agreement, within a reasonable time after dissociation, the fair value of the member's interest in the limited liability company as of the date of dissociation based on the member's right to share in distributions from the limited liability company, less a

distribution received under subdivision (1).
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.4; P.L.130-2006, SEC.29.

IC 23-18-5-5.1
Dissociation; companies formed after June 30, 1999
Sec. 5.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Upon the occurrence of an event of dissociation under IC 23-18-6-5, a dissociating member is entitled to receive:
(1) any distribution that the member is entitled to under this article or the operating agreement; and
(2) unless otherwise provided in the operating agreement, within a reasonable time after dissociation, the fair value of the member's interest in the limited liability company as of the date of dissociation based on the member's right to share in distributions from the limited liability company, less a distribution received under subdivision (1).
As added by P.L.269-1999, SEC.5. Amended by P.L.130-2006, SEC.30.

IC 23-18-5-6
Distributions
Sec. 6. (a) A distribution may not be made if after giving effect to the distribution:
(1) the limited liability company would not be able to pay its debts as the debts become due in the usual course of business; or
(2) the limited liability company's total assets would be less than the sum of its total liabilities plus, unless the operating agreement permits otherwise, the amount that would be needed if the affairs of the limited liability company were to be wound up at the time of the distribution to satisfy any preferential rights that are superior to the rights of members receiving the distribution.
(b) The limited liability company may base a determination that a distribution is not prohibited under subsection (a) upon one (1) of the following:
(1) Financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances.
(2) A fair valuation of assets and liabilities or other reasonable method approved by the members or managers, if any.
(c) Except as provided in subsection (e), the effect of a distribution under subsection (a) is measured as of:
(1) the date the distribution is authorized if the payment occurs not more than one hundred twenty (120) days after the date of authorization; or
(2) the date the payment is made if it occurs more than one hundred twenty (120) days after the date of authorization. (d) A limited liability company's indebtedness to a member incurred by reason of an obligation to make a distribution in accordance with this section is at parity with the limited liability company's indebtedness to its general unsecured creditors, except to the extent subordinated by agreement.
(e) If terms of the indebtedness provide that payment of principal and interest is to be made only if and to the extent that payment of a distribution to members could then be made under this section, indebtedness of a limited liability company, including indebtedness issued as a distribution, is not a liability for purposes of determinations made under subsection (b).
(f) If the indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is actually made.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-7
Unlawful distributions; liability
Sec. 7. (a) A member or manager who votes for or assents to a distribution in violation of the operating agreement or section 6 of this chapter is personally liable to the limited liability company for the amount of the distribution that exceeds the amount that could have been distributed without violating the operating agreement or section 6 of this chapter or if it is established that the member or manager did not act in compliance with section 6 of this chapter.
(b) Each member or manager held liable under subsection (a) for an unlawful distribution is entitled to contribution from the following:
(1) Each other member or manager who could be held liable under subsection (a) for the unlawful distribution.
(2) Each member for the amount the member received knowing that the distribution was made in violation of the operating agreement or section 6 of this chapter.
(c) A proceeding under this section is barred unless it is commenced not more than two (2) years after the date on which the effect of the distribution is measured under section 6 of this chapter.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-8
Distributions in kind
Sec. 8. (a) Except as provided in the operating agreement, a member, regardless of the nature of the member's contribution, does not have a right to demand and receive a distribution from a limited liability company in a form other than cash.
(b) Except as provided in the operating agreement, a member may not be compelled to accept a distribution in kind from a limited liability company to the extent that the member's percentage interest in the assets being distributed in kind exceeds the percentage of distributions that the member is entitled to receive under section 4 of

this chapter.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-9
Status of member entitled to receive distribution
Sec. 9. At the time a member becomes entitled to receive a distribution, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distribution.
As added by P.L.8-1993, SEC.301.



CHAPTER 6. MEMBERSHIP

IC 23-18-6-1
Acquisition of membership
Sec. 1. (a) Subject to subsection (b), a person may become a member in a limited liability company:
(1) in the case of a person acquiring an interest directly from the limited liability company, upon compliance with the operating agreement or if the operating agreement does not provide in writing, upon the written consent of all members; and
(2) in the case of an assignee of an interest, as provided in section 4 or 4.1 of this chapter.
(b) The effective time of admission of a member to a limited liability company is the later of the following:
(1) The date the limited liability company is organized.
(2) The time provided in the operating agreement, or if no time is provided, when the person's admission is reflected in the records of the limited liability company.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.6.

IC 23-18-6-2
Interest of member; nature
Sec. 2. The interest of a member in a limited liability company is personal property.
As added by P.L.8-1993, SEC.301.

IC 23-18-6-3
Assignment of interest; companies existing on or before June 30, 1999
Sec. 3. (a) Unless otherwise provided in a written operating agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) Except as provided in a written operating agreement:
(1) an interest is assignable in whole or in part;
(2) an assignment entitles the assignee to receive, to the extent assigned, only the distributions to which the assignor would be entitled;
(3) an assignment of an interest does not of itself dissolve the limited liability company or entitle the assignee to participate in the management and affairs of the limited liability company or to become or exercise any rights of a member; (4) until the assignee of an interest becomes a member, the assignor continues to be a member and to have the power to exercise any rights of a member, subject to the other members' right to remove the assignor under section 5(a)(3)(B) of this chapter;
(5) until an assignee of an interest becomes a member, the assignee has no liability as a member solely as a result of the assignment; and
(6) the assignor of an interest is not released from liability as a member solely as a result of the assignment.
(c) Unless otherwise provided in an operating agreement, the pledge of or granting of a security interest, lien, or other encumbrance in or against any or all of the interest of a member is not an assignment and does not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.7.

IC 23-18-6-3.1
Assignment of interest; companies formed after June 30, 1999
Sec. 3.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Except as provided in a written operating agreement:
(1) an interest is assignable in whole or in part;
(2) an assignment entitles the assignee to receive, to the extent assigned, only the distributions to which the assignor would be entitled;
(3) an assignment of an interest does not of itself dissolve the limited liability company or entitle the assignee to participate in the management and affairs of the limited liability company or to become or exercise any rights of a member;
(4) until an assignee of an interest becomes a member, the assignee has no liability as a member solely as a result of the assignment; and
(5) the assignor of an interest is not released from liability as a member solely as a result of the assignment.
(c) Unless otherwise provided in an operating agreement, the pledge of or granting of a security interest, lien, or other encumbrance in or against any or all of the interest of a member is not an assignment and does not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.
As added by P.L.269-1999, SEC.8. Amended by P.L.14-2000, SEC.54.

IC 23-18-6-4
Assignee membership; companies existing on or before June 30, 1999
Sec. 4. (a) Unless otherwise provided in a written operating

agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) Except as otherwise provided in a written operating agreement, an assignee of an interest may become a member only if the other members unanimously consent. The consent of a member may be evidenced in any manner specified in writing in an operating agreement, but in the absence of a specification, consent must be evidenced by a written instrument, dated and signed by the member.
(c) An assignee who becomes a member:
(1) has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities of a member under the articles of organization, any operating agreement, and this article; and
(2) is liable for any obligations of the member's assignor for unpaid contributions under IC 23-18-5-1 or for any wrongful distributions under IC 23-18-5-7.
However, the assignee is not obligated for liabilities of which the assignee had no knowledge at the time the assignee became a member and that could not be ascertained from a written operating agreement.
(d) Whether or not an assignee of an interest becomes a member, the assignor is not released from the assignor's liability to the limited liability company for unpaid contributions under IC 23-18-5-1 or for any wrongful distributions under IC 23-18-5-7 that are solely a result of the assignment.
(e) Unless otherwise provided in a written operating agreement, a member who assigns the member's entire interest in the limited liability company ceases to be a member or to have the power to exercise any rights of a member when an assignee of the member's interest becomes a member with respect to the assigned interest.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.9.

IC 23-18-6-4.1
Assignee membership; companies formed after June 30, 1999
Sec. 4.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Except as otherwise provided in a written operating agreement, if a limited liability company has at least two (2) members, an assignee of an interest may become a member only if the other members unanimously consent. The consent of a member may be evidenced in any manner specified in writing in an operating agreement, but in the absence of a specification, consent must be evidenced by a written instrument, dated and signed by the member. If a limited liability company has one (1) member, an assignee of an interest may become a member in accordance with the terms of an agreement between the assignor and the assignee.
(c) An assignee who becomes a member:
(1) has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities of a member under the

articles of organization, any operating agreement, and this article; and
(2) is liable for any obligations of the member's assignor for unpaid contributions under IC 23-18-5-1 or for any wrongful distributions under IC 23-18-5-7.
However, the assignee is not obligated for liabilities of which the assignee had no knowledge at the time the assignee became a member and that could not be ascertained from a written operating agreement.
(d) Whether or not an assignee of an interest becomes a member, the assignor is not released from the assignor's liability to the limited liability company for unpaid contributions under IC 23-18-5-1 or for any wrongful distributions under IC 23-18-5-7 that are solely a result of the assignment.
(e) Unless otherwise provided in a written operating agreement, a member who assigns the member's entire interest in the limited liability company ceases to be a member or to have the power to exercise any rights of a member.
As added by P.L.269-1999, SEC.10.

IC 23-18-6-5
Cessation of membership
Sec. 5. (a) A person ceases to be a member of a limited liability company upon the occurrence of any of the following events:
(1) The person withdraws from the limited liability company as provided in section 6 of this chapter.
(2) The person ceases to be a member as provided in section 4(e) or 4.1(e) of this chapter.
(3) The person is removed as a member:
(A) in accordance with the operating agreement; or
(B) unless otherwise provided in a written operating agreement, by the affirmative vote, approval, or consent of a majority in interest of the members after the member has assigned the member's entire interest in the limited liability company.
(4) Unless otherwise provided in a written operating agreement or with the written consent of all other members, in the case of a member who is an individual, the individual's death.
(5) Unless otherwise provided in a written operating agreement or with the written consent of all other members, in the case of a member who is acting as a member by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee.
(6) Unless otherwise provided in a written operating agreement or with the written consent of all other members, in the case of a member that is a partnership, limited partnership, or another limited liability company, the dissolution and commencement of winding up of the partnership, limited partnership, or limited liability company.
(7) Unless otherwise provided in a written operating agreement

or with the written consent of all other members, in the case of a member that is a corporation, the dissolution of the corporation.
(8) Unless otherwise provided in a written operating agreement or with the written consent of all other members, in the case of a member that is an estate, the distribution by the fiduciary of the estate's entire interest in the limited liability company.
(b) A written operating agreement may provide for other events that result in a person ceasing to be a member of the limited liability company, including insolvency, bankruptcy, and adjudicated incompetency.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.11.

IC 23-18-6-6
Withdrawal of member; companies existing on or before June 30, 1999
Sec. 6. (a) Unless otherwise provided in a written operating agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) Unless a written operating agreement provides that a member does not have the power to withdraw by voluntary act from a limited liability company, the member may do so at any time by giving thirty (30) days written notice to the other members or other notice required under the operating agreement. If the member has the power to withdraw but the withdrawal is a breach of the operating agreement, or the withdrawal occurs as a result of otherwise wrongful conduct of the member, the limited liability company may recover from the withdrawing member damages for breach of the operating agreement, including the reasonable cost of obtaining the replacement of services that the withdrawn member was obligated to perform. The limited liability company may offset the damages against amounts otherwise distributable to the withdrawn member, in addition to pursuing any remedies provided for in the operating agreement or available under applicable law.
(c) Unless otherwise provided in a written operating agreement, in the case of a limited liability company for a definite term or particular undertaking, a withdrawal by a member before the expiration of the term is a breach of the operating agreement.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.12.

IC 23-18-6-6.1
Withdrawal of member; companies formed after June 30, 1999
Sec. 6.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Unless otherwise provided in a written operating agreement, a member may not withdraw from a limited liability company before the dissolution and winding up of the limited liability company. A member may withdraw from a limited liability company only at the

time or upon the occurrence of events specified in the operating agreement and in accordance with the operating agreement.
As added by P.L.269-1999, SEC.13.

IC 23-18-6-7
Judgment creditors of members; rights
Sec. 7. (a) On application to a court with jurisdiction by a judgment creditor of a member, the court may charge the interest of the member in the limited liability company with the payment of the unsatisfied amount of the judgment with interest.
(b) To the extent the court charges under subsection (a), the judgment creditor has only the rights of an assignee of the member's interest in the limited liability company.
(c) This article does not deprive a member of the benefit of any exemption laws applicable to the member's interest in the limited liability company.
As added by P.L.8-1993, SEC.301.



CHAPTER 7. MERGER

IC 23-18-7-2
Written plan of merger; contents
Sec. 2. (a) Each constituent limited liability company shall enter into a written plan of merger that is approved under section 3 of this chapter.
(b) The plan of merger must include the following:
(1) The name of each limited liability company planning to merge and the name of the surviving limited liability company into which each other limited liability company plans to merge.
(2) The terms and conditions of the merger.
(3) The manner and basis of converting the interests of each limited liability company, in whole or in part, into interests, obligations, or other securities of the surviving limited liability company or cash or other property.
(c) The plan of merger may include the following:
(1) Amendments to the articles of organization of the surviving limited liability company.
(2) Other provisions relating to the merger.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-3
Approval of plan of merger; abandonment
Sec. 3. (a) Unless otherwise provided in writing in the operating agreement, a limited liability company that is a party to a proposed merger must approve the plan of merger by the unanimous consent of the members.
(b) A party to the merger may abandon the merger under the plan of merger or this chapter.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-4
Articles of merger; effective date of merger; recordation; dissolution effect
Sec. 4. (a) After a plan of merger is approved, the surviving limited liability company shall deliver to the secretary of state for filing articles of merger setting forth the following: (1) The name and jurisdiction of organization of each limited liability company that is a party to merger.
(2) The plan of merger.
(3) A statement that the plan of merger was approved by each limited liability company as required by the laws of the state of its organization.
(b) Unless a delayed effective date is specified, a merger takes effect when the articles of merger are filed.
(c) The surviving limited liability company resulting from a merger may, after the merger has become effective, file for record with the county recorder of each county where the limited liability company has real property at the time of the merger, the title that will be transferred by the merger, a file-stamped copy of the articles of merger. If the plan of merger sets forth amendments to the articles of organization that change the name of the surviving limited liability company, a file-stamped copy of the articles of merger may be filed for record with the county recorder of each county where the surviving limited liability company has real property at the time the merger becomes effective. A failure to record a copy of the articles of merger under this subsection does not affect the validity of the merger or the change in the limited liability company's name.
(d) Articles of merger are articles of dissolution for each domestic limited liability company that is not the surviving limited liability company in the merger.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-5
Effect of merger
Sec. 5. When a merger takes effect:
(1) every other party to the merger merges into the surviving limited liability company and the separate existence of every limited liability company except the surviving limited liability company ceases;
(2) the title to all real estate and other property owned by each party to the merger is vested in the surviving limited liability company without reversion or impairment;
(3) the surviving limited liability company has all liabilities of each party to the merger;
(4) a proceeding pending against a party to the merger may be continued as if the merger did not occur or the surviving limited liability company may be substituted in the proceeding for each limited liability company whose existence ceased;
(5) the articles of organization of the surviving limited liability company are amended to the extent provided in the plan of merger; and
(6) the interests of each party to the merger that are to be converted into interests, obligations, or other securities of the surviving limited liability company or cash or other property are converted and the former holders of interests are entitled only to the rights provided in the articles of merger. As added by P.L.8-1993, SEC.301.

IC 23-18-7-6
Foreign and domestic company merger
Sec. 6. (a) A foreign limited liability company may participate in a merger with a domestic limited liability company if the following conditions are satisfied:
(1) The merger is permitted by the laws of the jurisdiction under whose laws the foreign limited liability company is organized and the foreign limited liability company complies with the laws in effecting the merger.
(2) The foreign limited liability company complies with section 4 of this chapter if it is the surviving limited liability company of the merger.
(3) Each domestic limited liability company complies with the applicable provisions of sections 1 through 3 of this chapter and, if it is the surviving limited liability company of the merger, with section 4 of this chapter.
(b) Upon the merger taking effect, the surviving foreign limited liability company agrees to the following:
(1) That it may be served with process in Indiana in any proceeding for enforcement of any obligation of any limited liability company to the merger that was organized under Indiana law, and for enforcement of any obligation of the surviving limited liability company arising from the merger.
(2) That the surviving foreign limited liability company appoints the secretary of state as its agent for service of process in any such proceeding, and the surviving limited liability company shall specify the address to which a copy of the process shall be mailed by the secretary of state.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-7
Abandonment of proposed merger
Sec. 7. (a) Unless the plan of merger precludes the right to abandon the merger, a proposed merger may be abandoned before the effective date of the articles of merger, unless provided otherwise in the operating agreement, by the affirmative vote, approval, or consent of a majority in interest of the members of each limited liability company that is party to the merger.
(b) If the articles of merger have been filed with the secretary of state, notice of the abandonment must be given promptly to the secretary of state.
(c) If the proposed merger is abandoned as provided in this section, no liability arises under the articles of merger.
(d) An abandonment does not prejudice the rights of a person under any other contract made by a limited liability company that is a party to the merger in connection with the proposed merger.
As added by P.L.8-1993, SEC.301.
IC 23-18-7-8
Certificates of merger
Sec. 8. The secretary of state shall prepare certificates of merger that specify the following:
(1) The name of each party to the articles of merger.
(2) The name of the successor and the location of the successor's registered office in Indiana.
(3) The date the articles of merger are accepted for record by the secretary of state.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-9
Requirements for merger of domestic limited liability company with other business entity; plan of merger
Sec. 9. (a) As used in this section, "other business entity" means a corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is formed under the requirements of applicable law and is not otherwise subject to section 1 of this chapter.
(b) As used in this section, "surviving entity" means the corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is in existence immediately after consummation of a merger under this section.
(c) One (1) or more domestic limited liability companies may merge with or into one (1) or more other business entities formed, organized, or incorporated under the laws of Indiana or any other state, the United States, a foreign country, or a foreign jurisdiction if the following requirements are met:
(1) Each domestic limited liability company that is a party to the merger complies with the applicable provisions of this chapter.
(2) Each domestic other business entity that is a party to the merger complies with the requirements of applicable law.
(3) The merger is permitted by the laws of the state, country, or jurisdiction under which each other business entity that is a party to the merger is formed, organized, or incorporated, and each other business entity complies with the laws in effecting the merger.
(4) The merging entities approve a plan of merger that sets forth the following:
(A) The name of each domestic limited liability company and the name and jurisdiction of formation, organization, or incorporation of each other business entity planning to merge, and the name of the surviving or resulting domestic limited liability partnership or other business entity into which each other domestic limited liability partnership or other business entity plans to merge.
(B) The terms and conditions of the merger.
(C) The manner and basis of converting the limited liability

company that is a party to the merger and the partnership interests, shares, obligations, or other securities of each other business entity that is a party to the merger into partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire the shares of each domestic corporation that is a party to the merger and rights to acquire partnership interests, interests, shares, obligations, or other securities of each other business entity that is a party to the merger into rights to acquire partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property.
(D) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.
(E) If a limited liability company is to be the surviving entity and management thereof is vested in one (1) or more managers, the names and business addresses of the managers.
(F) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.
(5) The plan of merger may set forth the following:
(A) If a domestic corporation is to be the surviving entity, any amendments to, or a restatement of, the articles of incorporation of the surviving entity, and the amendments or restatement will be effective at the effective date of the merger.
(B) Any other provisions relating to the merger.
(d) The plan of merger required by subsection (c)(4) must be adopted and approved by each domestic limited liability company that is a party to the merger in the same manner as is provided in this chapter.
(e) Notwithstanding subsection (c)(4), if the surviving entity is a partnership, a shareholder of a domestic corporation that is a party to the merger does not, as a result of the merger, become a general partner of the surviving entity and the merger does not become effective under this chapter, unless:
(1) the shareholder specifically consents in writing to become a general partner of the surviving entity; and
(2) written consent is obtained from each shareholder who, as a result of the merger, would become a general partner of the surviving entity;
A shareholder providing written consent under this subsection is considered to have voted in favor of the plan of merger for purposes of this chapter. (f) This section, to the extent applicable, applies to the merger of one (1) or more domestic limited liability companies with or into one (1) or more other business entities.
(g) Notwithstanding any other law, a merger consisting solely of the merger of one (1) or more domestic limited liability company with or into one (1) or more foreign corporations must be consummated solely according to the requirements of this section.
As added by P.L.178-2002, SEC.106.

IC 23-18-7-10
Entity conversion
Sec. 10. (a) As used in this section, "other entity" has the meaning set forth in IC 23-1-38.5-1.
(b) A domestic business corporation, domestic other entity, foreign business corporation, or foreign other entity may convert to a domestic limited liability company in accordance with IC 23-1-38.5.
(c) A domestic limited liability company may convert to a domestic business corporation, domestic other entity, foreign business corporation, or foreign other entity in accordance with IC 23-1-38.5.
As added by P.L.130-2006, SEC.31.



CHAPTER 8. SUITS BY AND AGAINST A LIMITED LIABILITY COMPANY

IC 23-18-8-2
Determination of lack of authority to sue; prohibited assertions
Sec. 2. A determination that a member or manager does not have authority to sue on behalf of the limited liability company under section 1 of this chapter may not be asserted for the following:
(1) As a defense to an action brought by the limited liability company.
(2) As a basis for the limited liability company to bring a subsequent suit on the same cause of action.
As added by P.L.8-1993, SEC.301.



CHAPTER 9. VOLUNTARY DISSOLUTION

IC 23-18-9-1.1
Circumstances requiring dissolution; companies formed after June 30, 1999
Sec. 1.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) A limited liability company is dissolved and the limited liability company's affairs must be wound up when the first of the following occurs:
(1) At the time or on the occurrence of events specified in writing in the articles of organization or operating agreement.
(2) If there is one (1) class or group of members, written consent of two-thirds (2/3) in interest of the members or, if there is more than one (1) class or group of members, written consent of two-thirds (2/3) in interest of each class or group of members.
(3) Entry of a decree of judicial dissolution under section 2 of this chapter.
(c) A limited liability company is dissolved and the limited liability company's affairs must be wound up if there are no members. However, this subsection does not apply if, under a provision in the operating agreement, not more than ninety (90) days after the occurrence of the event that caused the last remaining member to cease to be a member, either:
(1) the personal representative of the last remaining member agrees in writing: (A) to continue the business of the limited liability company; and
(B) to the admission of the personal representative or the personal representative's nominee or designee to the limited liability company as a member; or
(2) a member is admitted to the limited liability company in the manner provided for in the operating agreement specifically for the admission of a member to the limited liability company after the last remaining member ceases to be a member;
effective as of the time of the event that caused the last remaining member to cease to be a member.
As added by P.L.269-1999, SEC.15. Amended by P.L.130-2006, SEC.32.

IC 23-18-9-2
Court-decreed dissolution
Sec. 2. On application by or for a member, the circuit or superior court of the county in which the limited liability company's principal office, or if there is none in Indiana, in which the registered office is located, may decree dissolution of the limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the articles of organization or operating agreement.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-3
Powers of dissolved company; effect of dissolution
Sec. 3. (a) A dissolved limited liability company may only carry on business that is appropriate to wind up and liquidate its business and affairs, including the following:
(1) Collecting its assets.
(2) Disposing of properties that will not be distributed in kind to members.
(3) Discharging or making provision for discharging liabilities.
(4) Distributing the remaining property among the members.
(5) Doing every other act necessary to wind up and liquidate its business and affairs.
(b) Dissolution of a limited liability company does not do the following:
(1) Transfer title to the limited liability company's property.
(2) Alter the personal liability of members under IC 23-18-3-3.
(3) Subject members or managers to standards of conduct different from those prescribed under IC 23-18-4-2.
(4) Change the:
(A) voting requirements for members or managers;
(B) provisions for appointment, resignation, or removal of managers, if any; or
(C) provisions for amending the operating agreement.
(5) Prevent commencement of a proceeding by or against the limited liability company in its name.
(6) Abate or suspend a proceeding pending by or against the

limited liability company on the effective date of dissolution.
(7) Terminate the authority of the registered agent of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-4
Entities entitled to wind up company's business or affairs
Sec. 4. Unless otherwise provided in a written operating agreement, the following may wind up the business or affairs of the limited liability company:
(1) The members or managers with authority to manage the limited liability company under IC 23-18-4-1.
(2) If a member or manager has engaged in wrongful conduct or upon other cause shown, the circuit or superior court of:
(A) the county in which the limited liability company's principal office is located; or
(B) if there is none in Indiana the county in which its registered office is located;
on application by a member or the member's legal representative or assignee.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-5
Binding acts of members following dissolution
Sec. 5. (a) Except as provided in subsections (c), (d), and (e), following dissolution a member may bind the limited liability company:
(1) by an act appropriate for winding up the affairs of the limited liability company or completing transactions unfinished at the time of dissolution; and
(2) in a transaction that would have been binding on the limited liability company had the limited liability company not been dissolved if each party to the transaction does not have notice of the dissolution.
(b) The filing of articles of dissolution under section 7 of this chapter constitutes notice of dissolution for purposes of subsection (a)(2).
(c) An act of a member that is not binding on the limited liability company under subsection (a) is binding if the act is authorized by the limited liability company.
(d) An act of a member that would be binding under subsection (a) or would be authorized except for a restriction on authority does not bind the limited liability company to persons having knowledge of the restriction.
(e) If the articles of organization provide for a manager or managers and the manager or managers have delegated the exclusive authority to manage the affairs of the limited liability company, then a manager has the authority of a member under subsection (a), and a member does not have authority while acting solely in the capacity of a member. As added by P.L.8-1993, SEC.301.

IC 23-18-9-6
Distribution of assets
Sec. 6. Upon the winding up of a limited liability company, the assets must be distributed as follows:
(1) To creditors, including members and managers who are creditors to the extent permitted by law, to satisfy the liabilities of the limited liability company whether by payment or by the establishment of adequate reserves except for liabilities for distributions to members under IC 23-18-5-4, and IC 23-18-5-5 or IC 23-18-5-5.1.
(2) Unless otherwise provided in a written operating agreement, to members and former members to satisfy the liabilities for distributions under IC 23-18-5-4 and IC 23-18-5-5.
(3) Unless otherwise provided in a written operating agreement, to members in proportion to the returned contribution.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.16.

IC 23-18-9-7
Articles of dissolution; filing
Sec. 7. At any time after a limited liability company dissolves, the limited liability company may deliver to the secretary of state for filing articles of dissolution setting forth the following:
(1) The name of the limited liability company.
(2) The date of filing of the articles of organization.
(3) The address of the principal office of the limited liability company.
(4) The date dissolution occurred.
(5) Other information the members or managers filing the articles determine.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-7.5
Revocation of dissolution
Sec. 7.5. (a) A limited liability company may revoke its dissolution within one hundred twenty (120) days of its effective date.
(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless the authorization for dissolution permitted revocation of the dissolution by action of the managers alone. If the authorization for dissolution permitted revocation of the dissolution by action of the managers alone, the managers may revoke the dissolution without member action.
(c) After the revocation of dissolution is authorized, the limited liability company may revoke the dissolution by delivering to the secretary of state for filing articles of dissolution and articles of revocation of dissolution. The articles of revocation of dissolution must set forth the following: (1) The name of the limited liability company.
(2) The effective date of the revocation of dissolution.
(3) The date that the revocation of dissolution was authorized.
(4) If applicable, a statement that the limited liability company's members or managers revoked the dissolution.
(5) If the limited liability company's members or managers revoked a dissolution authorized by the members or managers, a statement that the authorization permitted revocation of the dissolution by action of the members or of the managers alone.
(d) Unless otherwise specified, a revocation of dissolution is effective when articles of revocation of dissolution are filed.
(e) A revocation of dissolution relates back to and takes effect as of the effective date of the dissolution. A limited liability company whose dissolution is revoked resumes carrying on business as if there had been no dissolution.
As added by P.L.130-2006, SEC.33. Amended by P.L.1-2007, SEC.164.

IC 23-18-9-8
Claims
Sec. 8. (a) As used in this section, "claim" does not include a contingent liability or a claim based on an event occurring after the date of dissolution.
(b) A dissolved limited liability company may dispose of the known claims against it by following the procedure described in this section.
(c) The dissolved limited liability company shall notify known claimants in writing of the dissolution at any time after the dissolution. The written notice must contain the following:
(1) The amount that the dissolved limited liability company believes will satisfy the claim.
(2) A statement that the creditor has the right to dispute the amount of the claim and a description of the procedure for disputing the amount of the claim.
(3) A mailing address where a dispute of the amount of the claim may be sent.
(4) The deadline for receiving disputing claims. The deadline may not be less than sixty (60) days after the effective date of the written notice.
(5) A statement that the claim will be fixed at the amount specified by the dissolved limited liability company if a dispute of the amount of the claim is not received by the deadline.
(d) If the amount of the claim is disputed, the claimant must notify the dissolved limited liability company of the dispute by the deadline. If the dissolved limited liability company rejects the disputed amount, the claimant must commence a proceeding to enforce the claim not more than ninety (90) days after the effective date of the limited liability company's rejection notice.
(e) The amount of the claim is fixed under one (1) of the following conditions: (1) The claimant does not notify the dissolved limited liability company by the deadline.
(2) The claimant has notified the dissolved limited liability company of a dispute and has received a rejection notice and does not commence a proceeding within ninety (90) days from the effective date of the rejection notice.
(f) Regardless of a dispute in the amount of the claim, the dissolved limited liability company must tender to the claimant the amount of the claim specified in the notice of the claim given under subsection (c) not more than thirty (30) days after the earlier of the following dates:
(1) The date that the claim becomes fixed.
(2) The date that the claimant commences the proceeding to enforce the claim.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-9
Notice of dissolution
Sec. 9. (a) A dissolved limited liability company may publish notice of its dissolution and request that persons with claims against the limited liability company present them in accordance with the notice.
(b) The notice must meet the following requirements:
(1) Be published one (1) time in a newspaper of general circulation in the county where the dissolved limited liability company's principal office, or if there is none in Indiana its registered office, is or was last located.
(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent.
(3) State that a claim against the limited liability company will be barred unless a proceeding to enforce the claim is commenced not more than two (2) years after the publication of the notice.
(c) If the dissolved limited liability company publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company not more than two (2) years after the publication date of the notice:
(1) A claimant who did not receive written notice under section 8 of this chapter.
(2) A claimant whose claim was timely sent to the dissolved limited liability company but not acted on.
(3) A claimant whose claim is contingent or based on an event occurring after the date of dissolution.
(d) A claim may be enforced under this section:
(1) against the dissolved limited liability company to the extent of its undistributed assets; or
(2) if the assets have been distributed in liquidation, against a member of the dissolved limited liability company to the extent of the member's pro rata share of the claim or the assets

distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-10
Claimants not found or incompetent to receive assets; deposits for safekeeping; disbursement upon proof of entitlement
Sec. 10. Assets of a dissolved limited liability company that should be transferred to a creditor, claimant, or member of the limited liability company who cannot be found or who is not competent to receive the assets must be reduced to cash and deposited with the treasurer of state or other appropriate state official for safekeeping. When the creditor, claimant, or member furnishes satisfactory proof of entitlement to the amount deposited, the treasurer of state or other appropriate state official must pay to the creditor, claimant, or member or a representative of the creditor, claimant, or member that amount.
As added by P.L.8-1993, SEC.301.



CHAPTER 10. ADMINISTRATIVE DISSOLUTION

IC 23-18-10-2
Notice; failure to correct deficiencies; certificate of dissolution
Sec. 2. (a) If the secretary of state determines that one (1) or more grounds exist under section 1 of this chapter for dissolving a limited liability company, the secretary of state shall serve the limited liability company with written notice of the determination under IC 23-18-2-13.
(b) If the limited liability company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist not more than sixty (60) days after service of the notice is perfected under IC 23-18-2-13, the secretary of state shall administratively dissolve the limited liability company by signing a certificate of dissolution that states the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the limited liability company under IC 23-18-2-13.
As added by P.L.8-1993, SEC.301.

IC 23-18-10-3
Effect of administrative dissolution
Sec. 3. (a) A limited liability company that is administratively dissolved continues in existence but may not carry on any business except business necessary to wind up and liquidate its business and affairs under IC 23-18-9-4 and notify claimants under IC 23-18-9-8 and IC 23-18-9-9.
(b) The administrative dissolution of a limited liability company does not terminate the authority of its registered agent. As added by P.L.8-1993, SEC.301.

IC 23-18-10-4
Reinstatement; application
Sec. 4. (a) A limited liability company administratively dissolved under section 2 of this chapter may apply to the secretary of state for reinstatement. The application must:
(1) state the name of the limited liability company and the effective date of its administrative dissolution;
(2) state that the ground or grounds for dissolution either did not exist or have been eliminated;
(3) state that the limited liability company's name satisfies the requirements under IC 23-18-2-9; and
(4) contain a certificate from the department of state revenue stating that all taxes owed by the limited liability company have been paid.
(b) If the secretary of state determines that the application contains the information required by subsection (a) and that the information is correct, the secretary of state shall:
(1) cancel the certificate of dissolution and prepare a certificate of reinstatement that states the determination and the effective date of reinstatement;
(2) file the original of the certificate; and
(3) serve a copy on the limited liability company.
(c) When the reinstatement is effective, the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution, and the limited liability company resumes carrying on business as if the administrative dissolution had never occurred.
As added by P.L.8-1993, SEC.301.

IC 23-18-10-5
Denial of reinstatement; appeal
Sec. 5. (a) If the secretary of state denies a limited liability company's application for reinstatement following administrative dissolution, the secretary of state shall serve the limited liability company under IC 23-18-2-13 with a written notice that explains the reason or reasons for denial.
(b) The limited liability company may appeal the denial of reinstatement to the circuit or superior court of the county where the limited liability company's principal office, or if there is none in Indiana its registered office, is located not more than thirty (30) days after service of the notice of denial by doing the following:
(1) Filing a petition with the court to set aside the dissolution.
(2) Attaching to the petition a copy of the secretary of state's certificate of dissolution, the limited liability company's application for reinstatement, and the secretary of state's notice of denial.
(c) The court may order the secretary of state to reinstate the dissolved limited liability company or may take other action the court considers appropriate. (d) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.8-1993, SEC.301.



CHAPTER 11. FOREIGN LIMITED LIABILITY COMPANIES

IC 23-18-11-2
Certificate of authority; activities not constituting transaction of business
Sec. 2. (a) A foreign limited liability company may not transact business in Indiana until it obtains a certificate of authority from the secretary of state.
(b) Activities that do not constitute transacting business within the meaning of subsection (a) include the following:
(1) Maintaining, defending, or settling a proceeding.
(2) Holding meetings of the managers or members or carrying on other activities concerning internal affairs.
(3) Maintaining bank accounts.
(4) Maintaining offices or agencies for the transfer, exchange, and registration of the limited liability company's interests or other securities or maintaining trustees or depositaries with respect to those securities.
(5) Selling through independent contractors.
(6) Soliciting or obtaining orders, including those by mail or through employees or agents if the orders require acceptance outside Indiana before the orders become contracts.
(7) Making loans or creating or acquiring indebtedness, mortgages, and security interests in real or personal property.
(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.
(9) Owning real or personal property.
(10) Conducting an isolated transaction that is completed within thirty (30) days and that is not in the course of repeated transactions of a like nature.
(11) Transacting business in interstate commerce.
(c) The list of activities in subsection (b) is not exhaustive.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-3
Transaction of business without certificate of authority; sanctions Sec. 3. (a) A foreign limited liability company transacting business in Indiana without a certificate of authority may not maintain a court proceeding in Indiana until it obtains a certificate of authority.
(b) The successor to a foreign limited liability company that transacted business in Indiana without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a court proceeding in Indiana based on that cause of action until the foreign limited liability company or its successor obtains a certificate of authority.
(c) A court may stay a proceeding commenced by a foreign limited liability company or its successor or assignee until the court determines whether the foreign limited liability company or its successor or assignee requires a certificate of authority. If the court determines that a certificate of authority is needed, the court may stay the proceeding until the foreign limited liability company or its successor or assignee obtains the certificate.
(d) A foreign limited liability company is liable for a civil penalty of not more than ten thousand dollars ($10,000) if it transacts business in Indiana without a certificate of authority. The attorney general may collect all penalties due under this subsection.
(e) Notwithstanding subsections (a) and (b), the failure of a foreign limited liability company to obtain a certificate of authority does not impair the validity of its acts or prevent it from defending any proceeding in Indiana.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-4
Application for certificate of authority; contents; certificate of existence
Sec. 4. (a) A foreign limited liability company may apply for a certificate of authority to transact business in Indiana by delivering an application to the secretary of state for filing. The application must set forth the following:
(1) The name of the foreign limited liability company, or if its name is unavailable for use in Indiana, a name that satisfies the requirements of section 7 of this chapter.
(2) The name of the state or country under whose law it is organized.
(3) The date of its organization and the latest date, if any, upon which it is to dissolve.
(4) The street address of its principal office.
(5) The address of its registered office in Indiana and the name of its registered agent at that office.
(6) If the organizational documents of the foreign limited liability company provide for a manager or managers, a statement to that effect.
(b) The foreign limited liability company must deliver, with the completed application, a certificate of existence or a similar document authenticated by the secretary of state or other official

having custody of business records of the foreign limited liability company in the state or country where the foreign limited liability company was organized.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-5
Amended certificate of authority
Sec. 5. (a) A foreign limited liability company authorized to transact business in Indiana must obtain an amended certificate of authority from the secretary of state if it does any of the following:
(1) Changes its name.
(2) Changes the latest date, if any, upon which it is to dissolve.
(3) Changes the state or country of its organization.
(4) Converts to a different form of entity.
(b) The requirements of section 4 of this chapter for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.
As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.3; P.L.130-2006, SEC.34.

IC 23-18-11-6
Revocation of certificate of authority; powers and duties of foreign company with valid certificate
Sec. 6. (a) A certificate of authority authorizes the foreign limited liability company to transact business in Indiana. The state may revoke the certificate as provided in this article.
(b) Except as provided by this article, a foreign limited liability company with a valid certificate of authority has the same rights and privileges and is subject to the same duties, restrictions, penalties, and liabilities as a domestic limited liability company of like character.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-7
Name
Sec. 7. (a) If the name of a foreign limited liability company does not satisfy the requirements under IC 23-18-2-8, the foreign limited liability company, to obtain or maintain a certificate of authority to transact business in Indiana:
(1) may add the words "limited liability company" or the abbreviations "L.L.C." or "LLC" to its name for use in Indiana; or
(2) may use a fictitious name to transact business in Indiana if the company's real name is unavailable.
(b) Except as authorized by subsections (c) and (d), the limited liability company name, including a fictitious name, of a foreign limited liability company must be distinguishable upon the records of the secretary of state from the following:
(1) The name of a limited liability company organized or authorized to transact business in Indiana. (2) A name reserved under IC 23-18-2-9.
(3) The fictitious name of another foreign limited liability company authorized to transact business in Indiana.
(c) A foreign limited liability company may apply to the secretary of state for authorization to use in Indiana the name of another limited liability company organized or authorized to transact business in Indiana that is not distinguishable from the name applied for. The secretary of state must authorize use of the name applied for if:
(1) the other limited liability company consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to change its name to a name that is distinguishable upon the records of the secretary of state from the name of the applying limited liability company; or
(2) the applicant delivers to the secretary of state a certified copy of a final judgment of a circuit or superior court establishing the applicant's right to use the name applied for in Indiana.
(d) A foreign limited liability company may use in Indiana the name, including the fictitious name, of another domestic or foreign limited liability company that is used in Indiana if the other limited liability company is organized or authorized to transact business in Indiana and the foreign limited liability company:
(1) has merged with the other limited liability company;
(2) has been formed by reorganization of the other limited liability company; or
(3) has acquired all or substantially all of the assets, including the name, of the other limited liability company.
(e) If a foreign limited liability company authorized to transact business in Indiana changes its name to a name that does not satisfy the requirements under IC 23-18-2-8, it may not transact business in Indiana under the changed name until it adopts a name satisfying the requirements and obtains an amended certificate of authority under section 5 of this chapter.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-8
Registered office; registered agent
Sec. 8. Each foreign limited liability company authorized to transact business in Indiana must continuously maintain in Indiana the following:
(1) A registered office.
(2) A registered agent, who may be:
(A) an individual who resides in Indiana and whose business office is identical with the registered office;
(B) a domestic limited liability company, domestic corporation, or nonprofit domestic corporation whose business office is identical with the registered office; or
(C) a foreign limited liability company, foreign corporation, or foreign nonprofit corporation authorized to transact

business in Indiana whose business office is identical with the registered office.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-9
Change of registered office or agent
Sec. 9. (a) A foreign limited liability company authorized to transact business in Indiana may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth the following:
(1) Its name.
(2) The street address of its current registered office.
(3) If the current registered office is to be changed, the street address of its new registered office.
(4) The name of its current registered agent.
(5) If the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent or a representation that the new registered agent has consented to the change either on the statement or attached it to the appointment.
(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.
(b) If a registered agent changes the street address of the agent's business office, the registered agent may change the street address of the registered office of any foreign limited liability company that the registered agent serves by notifying the limited liability company in writing of the change and signing either manually or in facsimile and delivering to the secretary of state for filing, a statement of change that complies with the requirements of subsection (a) and states that the limited liability company has been notified of the change.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-10
Resigning agency appointment
Sec. 10. (a) The registered agent of a foreign limited liability company may resign the agency appointment by signing and delivering to the secretary of state for filing as described in IC 23-18-12 a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office, if the registered office is not discontinued. The secretary of state shall mail one (1) copy to the foreign limited liability company at its principal office address shown on the records of the secretary of state.
(c) The agency appointment is terminated, and the registered office is discontinued if so provided, thirty-one (31) days after the statement is filed. As added by P.L.8-1993, SEC.301. Amended by P.L.228-1995, SEC.27.

IC 23-18-11-11
Service of process; perfection
Sec. 11. (a) The registered agent of a foreign limited liability company authorized to transact business in Indiana is the limited liability company's agent for service of process, notice, or demand required or permitted by law to be served on the foreign limited liability company.
(b) A foreign limited liability company may be served by registered or certified mail, return receipt requested, addressed to the foreign limited liability company at its principal office shown in its application for a certificate of authority or as shown on the records of the secretary of state if at least one (1) of the following conditions apply to the foreign limited liability company:
(1) It does not have a registered agent or its registered agent cannot with reasonable diligence be served.
(2) It has withdrawn from transacting business in Indiana under section 13 of this chapter.
(3) Its certificate of authority was revoked under section 16 of this chapter.
(c) Service is perfected under subsection (b) at the earliest of the following:
(1) The date the foreign limited liability company receives the mail.
(2) The date shown on the return receipt if signed on behalf of the foreign limited liability company.
(3) Five (5) days after deposit in the United States mail if mailed postpaid and correctly addressed.
(d) This section does not prescribe the only means, or necessarily the required means, of serving a foreign limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-12
Withdrawal from state
Sec. 12. A foreign limited liability company authorized to transact business in Indiana may not withdraw from Indiana until it obtains a certificate of withdrawal from the secretary of state.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-13
Certificate of withdrawal; application
Sec. 13. A foreign limited liability company authorized to transact business in Indiana may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth the following:
(1) The name of the foreign limited liability company and the name of the state or country under whose law it is organized.
(2) That it is not transacting business in Indiana and that it

surrenders its authority to transact business in Indiana.
(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in Indiana.
(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subsection 3.
(5) A commitment to notify the secretary of state in the future of any change in its mailing address.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-14
Service of process on secretary of state; withdrawn companies
Sec. 14. After the withdrawal of the limited liability company is effective, service of process on the secretary of state under this chapter is service on the foreign limited liability company. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign limited liability company at the mailing address set forth in its application for withdrawal.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-15
Revocation of certificate of authority; grounds
Sec. 15. The secretary of state may commence a proceeding under section 16 of this chapter to revoke the certificate of authority of a foreign limited liability company authorized to transact business in Indiana if at least one (1) of the following applies:
(1) The foreign limited liability company does not deliver its biennial report to the secretary of state within sixty (60) days after the biennial report is due.
(2) The foreign limited liability company is without a registered agent or registered office in Indiana for at least sixty (60) days.
(3) The foreign limited liability company does not inform the secretary of state under section 9 or 10 of this chapter that its:
(A) registered agent or registered office has changed;
(B) registered agent has resigned; or
(C) registered office has been discontinued;
within sixty (60) days of the change, resignation, or discontinuance.
(4) A member, a manager, or an agent of the foreign limited liability company signed a document the member, manager, or agent knew was false in a material respect with the intent that the document be delivered to the secretary of state for filing.
(5) The secretary of state receives an authenticated certificate from the secretary of state or other official having custody of business entity records in the state or country under whose laws the foreign limited liability company is organized stating that it has dissolved or disappeared as the result of a merger. As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.4; P.L.11-1996, SEC.28.

IC 23-18-11-16
Notice of revocation; failure to cure deficiencies; consequences
Sec. 16. (a) If the secretary of state determines that one (1) or more grounds exist under section 15 of this chapter for revocation of a certificate of authority, the secretary of state shall, under section 11 of this chapter, serve the foreign limited liability company with written notice of the determination.
(b) If the foreign limited liability company does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist not more than sixty (60) days after service of the notice is perfected under section 11 of this chapter, the secretary of state may revoke the foreign limited liability company's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign limited liability company under section 11 of this chapter.
(c) The authority of a foreign limited liability company to transact business in Indiana ceases on the date shown on the certificate revoking the certificate of authority.
(d) The secretary of state's revocation of a foreign limited liability company's certificate of authority appoints the secretary of state the foreign limited liability company's agent for service of process in a proceeding based on a cause of action that arose during the time the foreign limited liability company was authorized to transact business in Indiana. Service of process on the secretary of state under this subsection is service on the foreign limited liability company. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign limited liability company at its principal office shown in the most recent communication received from the corporation stating the current mailing address of its principal office or, if it is not on file, in its application for a certificate of authority.
(e) Revocation of a foreign limited liability company's certificate of authority does not terminate the authority of the registered agent of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-17
Appeal of revocation determination
Sec. 17. (a) A foreign limited liability company may appeal the secretary of state's revocation of its certificate of authority to the circuit or superior court of the county where the foreign limited liability company's registered office is located not more than thirty (30) days after service of the certificate of revocation is perfected under section 11 of this chapter by doing the following:
(1) Filing a petition with the court to set aside the revocation.
(2) Attaching to the petition copies of its certificate of authority

and the secretary of state's certificate of revocation.
(b) The court may order the secretary of state to reinstate the certificate of authority or may take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-18
Uniform Partnership Act company
Sec. 18. A foreign limited liability company authorized to transact business in Indiana under the Indiana Revised Uniform Partnership Act (IC 23-16-10.1) (before its repeal July 1, 1993), is subject to this article, but is not required to obtain a new certificate of authority under this article to continue to transact business in Indiana.
As added by P.L.8-1993, SEC.301.



CHAPTER 12. FILING REQUIREMENTS, FEES, AND OTHER ADMINISTRATIVE PROVISIONS

fee by credit card, debit card, charge card, or similar method. However, if the filing fee is paid by credit card, debit card, charge card, or similar method, the liability is not finally discharged until the secretary of state receives payment or credit from the institution responsible for making the payment or credit. The secretary of state may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the secretary of state or charged directly to the secretary of state's account, the secretary of state or the credit card vendor may collect from the person using the bank or credit card a fee that may not exceed the highest transaction charge or discount fee charged to the secretary of state by the bank or credit card vendor during the most recent collection period. This fee may be collected regardless of any agreement between the bank and a credit card vendor or regardless of any internal policy of the credit card vendor that may prohibit this type of fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.5; P.L.228-1995, SEC.28; P.L.11-1996, SEC.29; P.L.277-2001, SEC.24.

IC 23-18-12-1.1
Copies of documents delivered for filing
Sec. 1.1. (a) For purposes of this article, a document is delivered for filing if the document is transferred to the secretary of state by hand, mail, telecopy, facsimile, or other form of electronic transmission meeting the requirements established by the secretary of state.
(b) If a document is delivered for filing by hand or mail, the document must be accompanied by:
(1) two (2) exact or conformed copies of a document filed under IC 23-18-2-12 or IC 23-18-11-10; or
(2) one (1) exact or conformed copy of any other document filed under this article.
(c) The office of the secretary of state shall create any copies of a document delivered by telecopy, facsimile, or other form of electronic transmission that are required for distribution under this article.
As added by P.L.228-1995, SEC.29.

IC 23-18-12-2
Forms
Sec. 2. (a) The secretary of state may prescribe and furnish on request forms for the following:
(1) Biennial report forms for domestic and foreign limited liability companies.
(2) A foreign limited liability company's application for a certificate of authority to transact business in Indiana.
(3) A foreign limited liability company's application for a certificate of withdrawal. If the secretary of state requires and the form so states, use of these forms is mandatory.
(b) The secretary of state may prescribe and furnish on request forms for other documents required or permitted to be filed by this article, but their use is not mandatory.
As added by P.L.8-1993, SEC.301. Amended by P.L.11-1996, SEC.30.

IC 23-18-12-3
Fees
Sec. 3. (a) The secretary of state shall collect the following fees when the documents described in this section are delivered for filing:
Document Electronic Filing Fee
Filing Fee (Other than
electronic
filing)
(1) Articles of organization $75 $90
(2) Application for use of
indistinguishable name $10 $20
(3) Application for reservation
of name $10 $20
(4) Application for renewal of
reservation $10 $20
(5) Notice of transfer or cancellation
of reservation $10 $20
(6) Application of registered name $20 $30
(7) Application for renewal
of registered name $20 $30
(8) Certificate of change of registered
agent's business address No Fee No Fee
(9) Certificate of resignation of agent No Fee No Fee
(10) Articles of amendment $20 $30
(11) Restatement of articles of
organization $20 $30
(12) Articles of dissolution $20 $30
(13) Application for certificate of
authority $75 $90
(14) Application for amended
certificate of authority $20 $30
(15) Application for certificate of
withdrawal $20 $30
(16) Application for reinstatement
following administrative
dissolution $20 $30
(17) Articles of correction $20 $30
(18) Certificate of change of
registered agent No Fee No Fee
(19) Application for certificate of
existence or authorization $15 $15
(20) Biennial report $20 $30 (21) Articles of merger
involving a domestic limited
liability company $75 $90
(22) Any other document
required or permitted to be
filed under this article $20 $30
(23) Registration of intent
to sell sexually explicit materials,
products, or services $250
The secretary of state shall prescribe the electronic means of filing documents to which the electronic filing fees set forth in this section apply.
(b) The fee set forth in subsection (a)(20) for filing a biennial report is:
(1) for an electronic filing, ten dollars ($10) per year; or
(2) for a filing other than an electronic filing, fifteen dollars ($15) per year;
to be paid biennially.
(c) The secretary of state shall collect a fee of $10 each time process is served on the secretary of state under this article. If the party to a proceeding causing service of process prevails in the proceeding, that party is entitled to recover this fee as costs from the nonprevailing party.
(d) The secretary of state shall collect the following fees for copying and certifying the copy of any filed documents relating to a domestic or foreign limited liability company:
(1) One dollar ($1) per page for copying.
(2) Fifteen dollars ($15) for certification stamp.
As added by P.L.8-1993, SEC.301. Amended by P.L.11-1996, SEC.31; P.L.277-2001, SEC.25; P.L.60-2007, SEC.6; P.L.92-2008, SEC.2; P.L.106-2008, SEC.53; P.L.1-2009, SEC.132.

IC 23-18-12-4
Effective date of document
Sec. 4. (a) Except as provided in subsection (b) and section 6(c) of this chapter, a document accepted for filing is effective:
(1) at the time of filing on the date the document is filed, as evidenced by the secretary of state's date and time endorsement on the original document; or
(2) at a time later than the date the document is filed as specified in the document as its effective time on the date it is filed.
(b) A document may specify a delayed effective time and date, and if it does so, the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the ninetieth day after the date the document is filed.
As added by P.L.8-1993, SEC.301.
IC 23-18-12-5
Corrected documents
Sec. 5. (a) A domestic or foreign limited liability company may correct a document filed by the secretary of state if the document:
(1) contains an incorrect statement; or
(2) was defectively executed.
(b) A document is corrected:
(1) by preparing articles of correction that:
(A) describe the document, including the filing date, or attach a copy of it to the articles;
(B) specifies the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and
(C) corrects the incorrect statement or defective execution; and
(2) by delivering the articles of correction to the secretary of state for filing.
(c) Articles of correction are effective on the effective date of the document being corrected except as to persons reasonably relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed or when the reliance ceases to be reasonable, whichever occurs first.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-6
Filing documents
Sec. 6. (a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of section 1 of this chapter, the secretary of state must file the document.
(b) The secretary of state files a document by stamping or otherwise endorsing "Filed" together with the secretary of state's name and official title and the date and time of receipt on both the original and the document copy and on the receipt for the filing fee. After filing a document, except as provided under IC 23-18-2-13 and IC 23-18-11-10, the secretary of state shall deliver the document copy, with the filing fee receipt attached, or acknowledgement of receipt if no fee is required, to the domestic or foreign limited liability company or its representative.
(c) If the secretary of state refuses to file a document, the secretary of state shall return the document to the domestic or foreign limited liability company or its representative not more than ten (10) days after the document was delivered, together with a brief, written explanation of the reason for the refusal.
(d) The secretary of state's duty to file documents under this section is ministerial. The secretary of state's filing or refusing to file a document does not:
(1) affect the validity or invalidity of the document in whole or in part;
(2) relate to the correctness or incorrectness of the information contained in the document; or (3) create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-7
Refusal to file document; appeal
Sec. 7. (a) If the secretary of state refuses to file a document delivered to the secretary of state for filing, the domestic or foreign limited liability company may appeal the refusal to the circuit or superior court of the county where the limited liability company's principal office, or if there is none in Indiana its registered office, is or will be located. The appeal is commenced by petitioning the court to compel the filing of the document and by attaching to the petition the document and the secretary of state's explanation of the refusal to file.
(b) The court may order the secretary of state to file the document or take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-8
Certification as conclusive evidence of filing
Sec. 8. A certification stamp affixed on or a certification certificate attached to a copy of a document under this chapter, bearing the secretary of state's signature, which may be in facsimile, and the seal of this state is conclusive evidence that the original document is on file with the secretary of state.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-9
Certificate of existence or authorization
Sec. 9. (a) A person may request the secretary of state to furnish a certificate of existence for a domestic limited liability company or a certificate of authorization for a foreign limited liability company.
(b) A certificate of existence or authorization sets forth the following:
(1) The domestic limited liability company's name or the foreign limited liability company's name used in Indiana.
(2) If a domestic limited liability company:
(A) that the domestic limited liability company is organized under Indiana law;
(B) the date of its organization; and
(C) the latest date, if any, on which the limited liability company is to be dissolved.
(3) If a foreign limited liability company, that the foreign limited liability company is authorized to transact business in Indiana.
(4) That articles of dissolution have not been filed. (5) Other facts of record in the office of the secretary of state that may be requested by the applicant.
(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign limited liability company is in existence or is authorized to transact business in Indiana.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-10
False document; offense
Sec. 10. A person commits a Class A misdemeanor if the person signs a document that the person knows is false in a material respect with the intent that the document be delivered to the secretary of state for filing.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-11
Biennial report
Sec. 11. (a) A domestic limited liability company and a foreign limited liability company authorized to transact business in Indiana must file with the secretary of state a biennial report that sets forth the following:
(1) The name of the limited liability company.
(2) The address of its registered office and the name of its registered agent at the office in Indiana.
(3) The address of its principal office.
(b) Information in the biennial report must be current as of the date the biennial report is executed on behalf of the limited liability company.
(c) The first biennial report must be delivered to the secretary of state in the second year following the calendar year in which a domestic limited liability company was organized or a foreign limited liability company was authorized to transact business. The report is due during the same month as the month in which the limited liability company was organized or authorized to transact business. Subsequent biennial reports must be delivered to the secretary of state during the same month every two (2) calendar years thereafter. The secretary of state may accept biennial reports during the two (2) months before the month the limited liability company's report is due.
As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.6; P.L.11-1996, SEC.32; P.L.2-1997, SEC.64.



CHAPTER 13. APPLICABILITY OF OTHER PROVISIONS






ARTICLE 19. INDIANA UNIFORM SECURITIES ACT

CHAPTER 1. GENERAL PROVISIONS

IC 23-19-1-1
Short title
Sec. 1. This article may be cited as the Indiana Uniform Securities Act.
As added by P.L.27-2007, SEC.23.

IC 23-19-1-2
Definitions
Sec. 2. In this article, unless the context otherwise requires:
(1) "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities. However, a partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions is an agent only if the individual otherwise comes within the term. The term does not include an individual excluded by rule adopted or order issued under this article.
(2) "Bank" means:
(A) a banking institution organized under the laws of the

United States;
(B) a member bank of the Federal Reserve System;
(C) any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the Comptroller of the Currency under Section 1 of Public Law 87-722 (12 U.S.C. 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this article; and
(D) a receiver, conservator, or other liquidating agent of any institution or firm included in clause (A), (B), or (C).
(3) "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include:
(A) an agent;
(B) an issuer;
(C) a bank, a savings institution, or a trust company that is a wholly owned subsidiary of a bank or savings institution if its activities as a broker-dealer are limited to those specified in subsections 3(a)(4)(B)(i) through (vi), (viii) through (x), and (xi) if limited to unsolicited transactions; 3(a)(5)(B); and 3(a)(5)(C) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(4) and 15 U.S.C. 78c(a)(5)) or a bank that satisfies the conditions described in subsection 3(a)(4)(E) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(4));
(D) an international banking institution; or
(E) a person excluded by rule adopted or order issued under this article.
(4) "Commissioner" means the securities commissioner appointed under IC 23-19-6-1(a).
(5) "Depository institution" means:
(A) a bank; or
(B) a savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law. The term does not include:
(i) an insurance company or other organization primarily engaged in the business of insurance;
(ii) a Morris Plan bank; or
(iii) an industrial loan company that is not an insured depository institution as defined in Section 3(c)(2) of the

Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)) or any successor federal statute.
(6) "Federal covered investment adviser" means a person registered under the Investment Advisers Act of 1940.
(7) "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under Section 18(b) of the Securities Act of 1933 (15 U.S.C. 77r(b)) or rules or regulations adopted under that provision.
(8) "Filing" means the receipt under this article of a record by the commissioner or a designee of the commissioner.
(9) "Fraud", "fraudulent", "deceit", and "defraud" mean a misrepresentation of a material fact, a promise, representation, or prediction not made honestly or in good faith, or the failure to disclose a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading. This definition does not limit or diminish the full meaning of the terms as applied by or defined in courts of law or equity. The terms are not limited to common law deceit.
(10) "Guaranteed" means guaranteed as to payment of all principal, dividends, and interest.
(11) "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:
(A) a depository institution or international banking institution;
(B) an insurance company;
(C) a separate account of an insurance company;
(D) an investment company as defined in the Investment Company Act of 1940;
(E) a broker-dealer registered under the Securities Exchange Act of 1934;
(F) an employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of ten million dollars ($10,000,000) or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this article, a depository institution, or an insurance company;
(G) a plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of ten million dollars ($10,000,000) or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser

registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this article, a depository institution, or an insurance company;
(H) a trust, if it has total assets in excess of ten million dollars ($10,000,000), its trustee is a depository institution, and its participants are exclusively plans of the types identified in clause (F) or (G), regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;
(I) an organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of ten million dollars ($10,000,000);
(J) a small business investment company licensed by the Small Business Administration under Section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. 681(c)) with total assets in excess of ten million dollars ($10,000,000);
(K) a private business development company, as defined in Section 202(a)(22) of the Investment Advisers Act of 1940 (15 U.S.C. 80b-2(a)(22)) with total assets in excess of ten million dollars ($10,000,000);
(L) a federal covered investment adviser acting for its own account;
(M) a "qualified institutional buyer", as defined in Rule 144A(a)(1), other than Rule 144A(a)(1)(i)(H), adopted under the Securities Act of 1933 (17 CFR 230.144A);
(N) a "major U.S. institutional investor", as defined in Rule 15a-6(b)(4)(i) adopted under the Securities Exchange Act of 1934 (17 CFR 240.15a-6);
(O) any other person, other than an individual, of institutional character with total assets in excess of ten million dollars ($10,000,000) not organized for the specific purpose of evading this article; or
(P) any other person specified by rule adopted or order issued under this article.
(12) "Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a state.
(13) "Insured" means insured as to payment of all principal and all interest.
(14) "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the

Securities Act of 1933.
(15) "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. The term does not include:
(A) an investment adviser representative;
(B) a lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;
(C) a broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;
(D) a publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;
(E) a federal covered investment adviser;
(F) a bank, a savings institution, or a trust company that is a wholly owned subsidiary of a bank or savings institution;
(G) any other person that is excluded by the Investment Advisers Act of 1940 from the definition of investment adviser; or
(H) any other person excluded by rule adopted or order issued under this article.
(16) "Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing. The term does not include an individual who:
(A) performs only clerical or ministerial acts;
(B) is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;
(C) is employed by or associated with a federal covered

investment adviser, unless the individual has a "place of business" in this state, as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. 80b-3a), and is:
(i) an "investment adviser representative", as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. 80b-3a); or
(ii) not a "supervised person", as that term is defined in Section 202(a)(25) of the Investment Advisers Act of 1940 (15 U.S.C. 80b-2(a)(25)); or
(D) is excluded by rule adopted or order issued under this article.
(17) "Issuer" means a person that issues or proposes to issue a security, subject to the following:
(A) The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager under the trust or other agreement or instrument under which the security is issued.
(B) The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate.
(C) The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale.
(18) "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer.
(19) "Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. The term does not include a tender offer that is subject to Section 14(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78n(d)).
(20) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.
(21) "Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means:
(A) an office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides

brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients; or
(B) any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients.
(22) "Predecessor act" means IC 23-2-1 (before its repeal).
(23) "Price amendment" means the amendment to a registration statement filed under the Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the Securities Act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.
(24) "Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser.
(25) "Record", except in the phrases "of record", "official record", and "public record", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(26) "Sale" includes every contract of sale, contract to sell, or disposition of a security or interest in a security for value, and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value. Both terms include:
(A) a security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing constituting part of the subject of the purchase and having been offered and sold for value;
(B) a gift of assessable stock involving an offer and sale; and
(C) a sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security.
(27) "Securities and Exchange Commission" means the United States Securities and Exchange Commission.
(28) "Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest

in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. The term:
(A) includes both a certificated and an uncertificated security;
(B) does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or another specified period;
(C) does not include an interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974;
(D) includes as an "investment contract" an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor and a "common enterprise" means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a third party, or other investors; and
(E) includes as an "investment contract", among other contracts, an interest in a limited partnership and a limited liability company and an investment in a viatical settlement or similar agreement.
(29) "Self-regulatory organization" means a national securities exchange registered under the Securities Exchange Act of 1934, a national securities association of broker-dealers registered under the Securities Exchange Act of 1934, a clearing agency registered under the Securities Exchange Act of 1934, or the Municipal Securities Rulemaking Board established under the Securities Exchange Act of 1934.
(30) "Sign" means, with present intent to authenticate or adopt a record:
(A) to execute or adopt a tangible symbol; or
(B) to attach or logically associate with the record an electronic symbol, sound, or process.
(31) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
As added by P.L.27-2007, SEC.23.

IC 23-19-1-3 Federal statutes
Sec. 3. As used in this article:
(1) "Securities Act of 1933" (15 U.S.C. 77a et seq.);
(2) "Securities Exchange Act of 1934" (15 U.S.C. 78a et seq.);
(3) "Public Utility Holding Company Act of 1935" (15 U.S.C. 79 et seq.);
(4) "Investment Company Act of 1940" (15 U.S.C. 80a-1 et seq.);
(5) "Investment Advisers Act of 1940" (15 U.S.C. 80b-1 et seq.);
(6) "Employee Retirement Income Security Act of 1974" (29 U.S.C. 1001 et seq.);
(7) "National Housing Act" (12 U.S.C. 1701 et seq.);
(8) "Commodity Exchange Act" (7 U.S.C. 1 et seq.);
(9) "Internal Revenue Code" (26 U.S.C. 1 et seq.);
(10) "Securities Investor Protection Act of 1970" (15 U.S.C. 78a et seq.);
(11) "Securities Litigation Uniform Standards Act of 1998" (112 Stat. 3227);
(12) "Small Business Investment Act of 1958" (15 U.S.C. 661 et seq.); and
(13) "Electronic Signatures in Global and National Commerce Act" (15 U.S.C. 7001 et seq.);
mean those statutes, and the rules and regulations adopted under those statutes, as in effect on July 1, 2008.
As added by P.L.27-2007, SEC.23. Amended by P.L.3-2008, SEC.171.

IC 23-19-1-4
Construction in relation to corporation
Sec. 4. Nothing in this article shall be construed to relieve corporations from making reports required by law to be made to the secretary of state or any other state officer, or paying the fees to be paid by corporations. This article shall not be construed to repeal any law regulating the organization of corporations in this state, or the admission of any foreign corporation, but the provisions of this article shall be construed to be additional to any provisions regulating the organization of a corporation under the laws of this state, or the admission of a foreign corporation to do business in this state.
As added by P.L.27-2007, SEC.23.

IC 23-19-1-5
Official comments incorporated
Sec. 5. Official comments adopted and published by the:
(1) secretary of state Indiana uniform securities act advisory committee; and
(2) National Conference of Commissioners on Uniform State Laws to the extent the comments are not inconsistent with the comments adopted by the committee under subdivision (1); may be consulted by the courts to determine the underlying reasons, purposes, and policies of this article and may be used as a guide in this article's construction and application.
As added by P.L.27-2007, SEC.23.



CHAPTER 2. EXEMPTIONS FROM REGISTRATION OF SECURITIES

of such a registered holding company within the meaning of that act.
(6) A federal covered security specified in Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)) or by rule adopted under that provision or a security listed or approved for listing on another securities market specified by rule under this article; a put or a call option contract; a warrant; a subscription right on or with respect to such securities; an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934 or an offer or sale, of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or an option or a derivative security designated by the Securities and Exchange Commission under Section 9(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78i(b)).
(7) A member's or owner's interest in, or a retention certificate or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a nonprofit membership cooperative under the cooperative laws of a state, but not a member's or owner's interest, retention certificate, or like security sold to persons other than bona fide members of the cooperative.
(8) An equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)).
(9) A security issued by a nonprofit corporation as defined by Section 501(c)(3) of the Internal Revenue Code that is designated by the governor as the secondary market for guaranteed student loans under IC 20-12-21.2.
As added by P.L.27-2007, SEC.23.

IC 23-19-2-2
Exempt transactions
Sec. 2. The following transactions are exempt from the requirements of IC 23-19-3-1 through IC 23-19-3-6 and IC 23-19-5-4:
(1) An isolated nonissuer transaction, whether effected by or through a broker-dealer or not.
(2) A nonissuer transaction by or through a broker-dealer registered, or exempt from registration under this article, and a resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a

security of a class that has been outstanding in the hands of the public for at least ninety (90) days, if, at the date of the transaction:
(A) the issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;
(B) the security is sold at a price reasonably related to its current market price;
(C) the security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution;
(D) a nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this article or a record filed with the Securities and Exchange Commission that is publicly available contains:
(i) a description of the business and operations of the issuer;
(ii) the names of the issuer's executive officers and the names of the issuer's directors, if any;
(iii) an audited balance sheet of the issuer as of a date within eighteen (18) months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and
(iv) an audited income statement for each of the issuer's two (2) immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; and
(E) any one (1) of the following requirements is met:
(i) The issuer of the security has a class of equity securities listed on a national securities exchange registered under Section 6 of the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System.
(ii) The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940.
(iii) The issuer of the security, including its predecessors, has been engaged in continuous business for at least three (3) years.
(iv) The issuer of the security has total assets of at least

two million dollars ($2,000,000) based on an audited balance sheet as of a date within eighteen (18) months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had such an audited balance sheet, a pro forma balance sheet for the combined organization.
(3) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this article in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System.
(4) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this article in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)).
(5) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this article in a security that:
(A) is rated at the time of the transaction by a nationally recognized statistical rating organization in one (1) of its four (4) highest rating categories; or
(B) has a fixed maturity or a fixed interest or dividend, if:
(i) a default has not occurred during the current fiscal year or within the three (3) previous fiscal years, or during the existence of the issuer and any predecessor if less than three (3) fiscal years, in the payment of principal, interest, or dividends on the security; and
(ii) the issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous twelve (12) months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person.
(6) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this article effecting an unsolicited order or offer to purchase.
(7) A nonissuer transaction executed by a bona fide pledgee without the purpose of evading this article.
(8) A nonissuer transaction by a federal covered investment adviser with investments under management in excess of one hundred million dollars ($100,000,000) acting in the exercise of discretionary authority in a signed record for the account of others.
(9) A transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one (1) or

more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the commissioner after a hearing.
(10) A transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters.
(11) A transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:
(A) the note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;
(B) a general solicitation or general advertisement of the transaction is not made; and
(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this article as a broker-dealer or as an agent.
(12) A transaction by an executor, administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator.
(13) A sale or offer to sell to:
(A) an institutional investor;
(B) a federal covered investment adviser; or
(C) any other person exempted by rule adopted or order issued under this article.
(14) A sale or an offer to sell securities of an issuer, if the transaction is part of a single issue in which:
(A) not more than twenty-five (25) purchasers are present in this state during any twelve (12) consecutive months, other than those designated in subdivision (13);
(B) a general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities;
(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer registered under this article or an agent registered under this article for soliciting a prospective purchaser in this state; and
(D) the issuer reasonably believes that all the purchasers in this state, other than those designated in subdivision (13), are purchasing for investment.
(15) A transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this state.
(16) An offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933 if: (A) a registration or offering statement or similar record as required under the Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with Rule 165 adopted under the Securities Act of 1933 (17 CFR 230.165); and
(B) a stop order of which the offeror is aware has not been issued against the offeror by the commissioner or the Securities and Exchange Commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending.
(17) An offer to sell, but not a sale of, a security exempt from registration under the Securities Act of 1933 if:
(A) a registration statement has been filed under this article, but is not effective;
(B) a solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the commissioner under this article; and
(C) a stop order of which the offeror is aware has not been issued by the commissioner under this article and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending.
(18) A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties.
(19) A rescission offer, sale, or purchase under IC 23-19-5-10.
(20) An offer or sale of a security to a person not a resident of this state and not present in this state if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this article.
(21) Employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:
(A) directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisers;
(B) family members who acquire such securities from those persons through gifts or domestic relations orders;
(C) former employees, directors, general partners, trustees, officers, consultants, and advisers if those individuals were employed by or providing services to the issuer when the securities were offered; and (D) insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than fifty percent (50%) of their annual income from those organizations.
(22) A transaction involving:
(A) a stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock;
(B) an act incident to a judicially approved reorganization in which a security is issued in exchange for one (1) or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash; or
(C) the solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162 adopted under the Securities Act of 1933 (17 CFR 230.162).
(23) A nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this article, if the issuer is a reporting issuer in a foreign jurisdiction designated by this subdivision or by rule adopted or order issued under this article; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than one hundred eighty (180) days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this subdivision or by rule adopted or order issued under this article, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this subdivision, Canada, together with its provinces and territories, is a designated foreign jurisdiction and The Toronto Stock Exchange, Inc., is a designated securities exchange. After an administrative hearing in compliance with this article, the commissioner, by rule adopted or order issued under this article, may revoke the designation of a securities exchange under this subdivision, if the commissioner finds that revocation is necessary or appropriate in the public interest and for the protection of investors.
As added by P.L.27-2007, SEC.23.

IC 23-19-2-3
Additional exemptions; waivers
Sec. 3. A rule adopted or order issued under this article may exempt a security, transaction, or offer; a rule under this article may exempt a class of securities, transactions, or offers from any or all of

the requirements of IC 23-19-3-1 through IC 23-19-3-6 and IC 23-19-5-4; and an order under this article may waive, in whole or in part, any or all of the conditions for an exemption or offer under sections 1 and 2 of this chapter.
As added by P.L.27-2007, SEC.23.

IC 23-19-2-4
Denial, suspension, revocation, condition, or limitation of exemptions; knowledge of order
Sec. 4. (a) Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this article may deny, suspend application of, condition, limit, or revoke an exemption created under section 1(3)(C), (1)(7), 1(8), or 2 of this chapter or an exemption or waiver created under section 3 of this chapter with respect to a specific security, transaction, or offer. An order under this section may be issued only under the procedures in IC 23-19-3-6(d) or IC 23-19-6-4 and only prospectively.
(b) A person does not violate IC 23-19-3-1, IC 23-19-3-3 through IC 23-19-3-6, IC 23-19-5-4, or IC 23-19-5-10 by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.
As added by P.L.27-2007, SEC.23.



CHAPTER 3. REGISTRATION OF SECURITIES AND NOTICE FILING OF FEDERAL COVERED SECURITIES

IC 23-19-3-2
Filing and fee requirements
Sec. 2. (a) With respect to a federal covered security, as defined in Section 18(b)(2) of the Securities Act of 1933 (15 U.S.C. 77r(b)(2)), that is not otherwise exempt under IC 23-19-2-1 through IC 23-19-2-3, a rule adopted or order issued under this article may require the filing of any or all of the following records:
(1) Before the initial offer of a federal covered security in this state, all records that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 and a consent to service of process complying with IC 23-19-6-11 signed by the issuer and the payment of a fee of:
(A) five hundred dollars ($500) for an issuer with net assets not exceeding ten million dollars ($10,000,000); or
(B) one thousand dollars ($1,000) for other issuers.
(2) After the initial offer of the federal covered security in this state, all records that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission, under the Securities Act of 1933.
(3) To the extent necessary or appropriate to compute fees, a report of the value of the federal covered securities sold or offered to persons present in this state, if the sales data are not included in records filed with the Securities and Exchange Commission, and payment of a fee of five-hundredths of one percent (0.05%) of the excess of the dollar amount of securities sold during the fiscal year over the dollar amount of securities redeemed, not to exceed two thousand dollars ($2,000) in any one (1) year. The fee required in subdivision (1) shall be applied as a credit against the fee required under this subdivision.
(b) A notice filing under subsection (a) is effective for one (1) year commencing on the later of the notice filing or the effectiveness of the offering filed with the Securities and Exchange Commission. On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the Securities and

Exchange Commission that are required by rule or order under this article to be filed and by paying a renewal fee of two hundred fifty dollars ($250). A previously filed consent to service of process complying with IC 23-19-6-11 may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.
(c) With respect to a security that is a federal covered security under Section 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. 77r(b)(4)(D)), a rule under this article may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the Appendix, as promulgated by the Securities and Exchange Commission, and a consent to service of process complying with IC 23-19-6-11 signed by the issuer not later than fifteen (15) days after the first sale of the federal covered security in this state.
(d) Except with respect to a federal security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)), if the commissioner finds that there is a failure to comply with a notice or fee requirement of this section, the commissioner may issue a stop order suspending the offer and sale of a federal covered security in this state. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the commissioner.
As added by P.L.27-2007, SEC.23.

IC 23-19-3-3
Registration under Securities Act of 1933; registration by coordination; registration statement; required information; notice
Sec. 3. (a) A security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination under this section.
(b) A registration statement and accompanying records under this section must contain or be accompanied by the following records in addition to the information specified in section 5 of this chapter and a consent to service of process complying with IC 23-19-6-11:
(1) A copy of the latest form of prospectus filed under the Securities Act of 1933.
(2) A copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this article.
(3) Copies of any other information or any other records filed by the issuer under the Securities Act of 1933 requested by the commissioner.
(4) An undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the Securities and Exchange Commission. (c) A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:
(1) A stop order under subsection (d) or section 6 of this chapter or issued by the Securities and Exchange Commission is not in effect and a proceeding is not pending against the issuer under section 6 of this chapter.
(2) The registration statement has been on file for at least twenty (20) days or a shorter period provided by rule adopted or order issued under this article.
(d) The registrant shall promptly notify the commissioner in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the commissioner may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The commissioner shall promptly notify the registrant of an order by telegram, telephone, or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this section, the stop order is void as of the date of its issuance.
(e) If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the commissioner, the registration statement is automatically effective under this article when all the conditions are satisfied or waived. If the registrant notifies the commissioner of the date when the federal registration statement is expected to become effective, the commissioner shall promptly notify the registrant by telegram, telephone, or electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the commissioner intends the institution of a proceeding under section 6 of this chapter. The notice by the commissioner does not preclude the institution of such a proceeding.
As added by P.L.27-2007, SEC.23.

IC 23-19-3-4
Registration by qualification; registration statement; required information; prospectus
Sec. 4. (a) A security may be registered by qualification under this section.
(b) A registration statement under this section must contain the information or records specified in section 5 of this chapter, a consent to service of process complying with IC 23-19-6-11, and, if required by rule adopted under this article, the following information or records:
(1) With respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical

properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged.
(2) With respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five (5) years; the amount of securities of the issuer held by the person as of the thirtieth day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three (3) years or proposed to be effected.
(3) With respect to persons covered by subdivision (2), the aggregate sum of the remuneration paid to those persons during the previous twelve (12) months and estimated to be paid during the next twelve (12) months, directly or indirectly, by the issuer, and all predecessors, parents, subsidiaries, and affiliates of the issuer.
(4) With respect to a person owning of record or owning beneficially, if known, ten percent (10%) or more of the outstanding shares of any class of equity security of the issuer, the information specified in subdivision (2) other than the person's occupation.
(5) With respect to a promoter, if the issuer was organized within the previous three (3) years, the information or records specified in subdivision (2), any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment.
(6) With respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three (3) years or proposed to be effected; and a statement of the reasons for making the offering.
(7) The capitalization and long term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two (2) years or is obligated to issue its securities.
(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be

computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter.
(9) The estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition.
(10) A description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in subdivision (2), (4), (5), (6), or (8) and by any person that holds or will hold ten percent (10%) or more in the aggregate of those options.
(11) The dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two (2) years, and a copy of the contract.
(12) A description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities.
(13) A copy of any prospectus, pamphlet, circular, form letter,

advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with IC 23-19-2-2(17)(B).
(14) A specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered.
(15) A signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer.
(16) A signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record that is public, which is used in connection with the registration statement.
(17) A balance sheet of the issuer as of a date within four (4) months before the filing of the registration statement; a statement of income and a statement of cash flows for each of the three (3) fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three (3) years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant.
(18) Any additional information or records required by rule adopted or order issued under this article.
(c) A registration statement under this section becomes effective thirty (30) days, or any shorter period provided by rule adopted or order issued under this article, after the date the registration statement or the last amendment other than a price amendment is filed, if:
(1) a stop order is not in effect and a proceeding is not pending under section 6 of this chapter;
(2) the commissioner has not issued an order under section 6 of this chapter delaying effectiveness; and
(3) the applicant or registrant has not requested that effectiveness be delayed.
(d) The commissioner may delay effectiveness once for not more than ninety (90) days if the commissioner determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The commissioner may also delay effectiveness for a further period of not

more than thirty (30) days if the commissioner determines that the delay is necessary or appropriate.
(e) A rule adopted or order issued under this article may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in subsection (b) be sent or given to each person to which an offer is made, before or concurrently with the earliest of:
(1) the first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;
(2) the confirmation of a sale made by or for the account of the person;
(3) payment under such a sale; or
(4) delivery of the security under such a sale.
As added by P.L.27-2007, SEC.23.

IC 23-19-3-5
Filing registration statement; fee; incorporation by reference; nonissuer distribution; escrow and impoundment; effective period; reports; amendment
Sec. 5. (a) A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this article.
(b) A person filing a registration statement shall pay a filing fee of five-hundredths of one percent (0.05%) of the maximum aggregate offering price at which the registered securities are to be offered in Indiana, but the fee may not be less than two hundred fifty dollars ($250) and may not be more than one thousand dollars ($1,000). If a registration statement is withdrawn before the effective date or a preeffective stop order is issued under section 6 of this chapter, the commissioner shall retain two hundred fifty dollars ($250) of the fee.
(c) A registration statement filed under section 3 or 4 of this chapter must specify:
(1) the amount of securities to be offered in this state;
(2) the states in which a registration statement or similar record in connection with the offering has been or is to be filed; and
(3) any adverse order, judgment, or decree issued in connection with the offering by a state securities regulator, the Securities and Exchange Commission, or a court.
(d) A record filed under this article or the predecessor act within five (5) years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.
(e) In the case of a nonissuer distribution, information or a record may not be required under subsection (i) or section 4 of this chapter, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless

it can be furnished by those persons without unreasonable effort or expense.
(f) A rule adopted or order issued under this article may require as a condition of registration that a security issued within the previous five (5) years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow and that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this article, but the commissioner may not reject a depository institution solely because of its location in another state.
(g) A rule adopted or order issued under this article may require as a condition of registration that a security registered under this article be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this article or preserved for a period specified by the rule or order, which may not be longer than five (5) years.
(h) Except while a stop order is in effect under section 6 of this chapter, a registration statement is effective for one (1) year after its effective date, or for any longer period designated in an order under this article during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this article are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one (1) year after its effective date. A registration statement may be withdrawn only with the approval of the commissioner.
(i) While a registration statement is effective, a rule adopted or order issued under this article may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering.
(j) A registration statement may be amended after its effective date. The posteffective amendment becomes effective when the commissioner so orders. If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay the greater of one hundred dollars ($100) or the difference between the amount originally paid and the amount the registration fee would have been if all the securities to be offered had been registered. A posteffective amendment relates back to the date of the offering of the additional securities being registered if, within one (1) year after the date of the

sale, the amendment is filed and the additional registration fee is paid.
As added by P.L.27-2007, SEC.23.

IC 23-19-3-6
Stop orders; denial, suspension, or revocation of registration; standards; postponement; hearing; process; modification or vacating order
Sec. 6. (a) The commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the commissioner finds that the order is in the public interest and that:
(1) the registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under section 5(j) of this chapter as of its effective date, or a report under section 5(i) of this chapter, is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;
(2) this article, a rule adopted or order issued under this article, or a condition imposed under this article has been willfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function; a promoter of the issuer; by a person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter;
(3) the security registered or sought to be registered is the subject of a permanent or temporary injunction of a court with jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this article applicable to the offering, but the commissioner may not institute a proceeding against an effective registration statement under this subdivision more than one (1) year after the date of the order or injunction on which it is based, and the commissioner may not issue an order under this subdivision on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section;
(4) the issuer's enterprise or method of business includes or would include activities that are unlawful where performed;
(5) with respect to a security sought to be registered under section 3 of this chapter, there has been a failure to comply with the undertaking required by section 3(b)(4) of this chapter;
(6) the applicant or registrant has not paid the filing fee, but the commissioner shall void the order if the deficiency is corrected; or (7) the offering:
(A) will work or tend to work a fraud upon purchasers or would so operate; or
(B) has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participations, or unreasonable amounts or kinds of options.
(b) To the extent practicable, the commissioner by rule adopted or order issued under this article shall publish standards that provide notice of conduct that violates subsection (a)(7).
(c) The commissioner may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the commissioner when the registration statement became effective unless the proceeding is instituted within thirty (30) days after the registration statement became effective.
(d) The commissioner may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the commissioner shall promptly notify each person specified in subsection (e) that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within fifteen (15) days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the commissioner within thirty (30) days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.
(e) A stop order may not be issued under this section without:
(1) appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;
(2) an opportunity for hearing; and
(3) findings of fact and conclusions of law in a record.
(f) The commissioner may modify or vacate a stop order issued under this section if the commissioner finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.
As added by P.L.27-2007, SEC.23.

IC 23-19-3-7
Waiver or modification of requirements
Sec. 7. The commissioner may waive or modify, in whole or in part, any or all of the requirements of sections 2, 3, and 4(b) of this chapter or the requirement of any information or record in a registration statement or in a periodic report filed under section 5(i) of this chapter.
As added by P.L.27-2007, SEC.23.



CHAPTER 4. BROKER-DEALERS, AGENTS, INVESTMENT ADVISERS, INVESTMENT ADVISER REPRESENTATIVES, AND FEDERAL COVERED INVESTMENT ADVISERS

application for good cause;
(G) not more than three (3) customers in this state during the previous twelve (12) months, in addition to those customers specified in clauses (A) through (F) and under clause (H), if the broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the broker-dealer has its principal place of business; and
(H) any other person exempted by rule adopted or order issued under this article.
(2) A person that deals solely in United States government securities and is supervised as a dealer in government securities by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, or the Office of Thrift Supervision.
(c) It is unlawful for a broker-dealer, or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this state, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the commissioner under this article, the Securities and Exchange Commission, or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this article may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.
(d) A rule adopted or order issued under this article may permit:
(1) a broker-dealer that is registered in Canada or another foreign jurisdiction and that does not have a place of business in this state to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:
(A) an individual from Canada or another foreign jurisdiction who is temporarily present in this state and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;
(B) an individual from Canada or another foreign jurisdiction who is present in this state and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or
(C) an individual who is present in this state, with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction; and (2) an agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this state as permitted for a broker-dealer described in subdivision (1).
As added by P.L.27-2007, SEC.23.

IC 23-19-4-2
Agent registration; exemptions; restrictions on employment or association; restrictions if no affiliation
Sec. 2. (a) It is unlawful for an individual to transact business in this state as an agent unless the individual is registered under this article as an agent or is exempt from registration as an agent under subsection (b).
(b) The following individuals are exempt from the registration requirement of subsection (a):
(1) An individual who represents a broker-dealer in effecting transactions in this state limited to those described in Section 15(h)(2) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)(2)).
(2) An individual who represents a broker-dealer that is exempt under section 1(b) or 1(d) of this chapter.
(3) An individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities.
(4) An individual who represents an issuer and who effects transactions in the issuer's securities exempted by IC 23-19-2-2, other than IC 23-19-2-2(11) and IC 23-19-2-2(14).
(5) An individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under Section 18(b)(3) or 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. 77r(b)(3) or 77r(b)(4)(D)) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities.
(6) An individual who represents a broker-dealer registered in this state under section 1(a) of this chapter or exempt from registration under section 1(b) of this chapter in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of one hundred million dollars ($100,000,000) acting for the account of others under discretionary authority in a signed record.
(7) An individual who represents an issuer in connection with the purchase of the issuer's own securities.
(8) An individual who represents an issuer and who restricts

participation to performing clerical or ministerial acts.
(9) Any other individual exempted by rule adopted or order issued under this article.
(c) The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this article or an issuer that is offering, selling, or purchasing its securities in this state.
(d) It is unlawful for a broker-dealer, or an issuer engaged in offering, selling, or purchasing securities in this state, to employ or associate with an agent who transacts business in this state on behalf of broker-dealers or issuers unless the agent is registered under subsection (a) or exempt from registration under subsection (b).
(e) An individual may not act as an agent for more than one (1) broker-dealer or one (1) issuer at a time, unless the broker-dealer or the issuer for which the agent acts are affiliated by direct or indirect common control or are authorized by rule or order under this article.
As added by P.L.27-2007, SEC.23.

IC 23-19-4-3
Investment adviser registration; exemptions; restrictions on employment or association
Sec. 3. (a) It is unlawful for a person to transact business in this state as an investment adviser unless the person is registered under this article as an investment adviser or is exempt from registration as an investment adviser under subsection (b).
(b) The following persons are exempt from the registration requirement of subsection (a):
(1) A person without a place of business in this state that is registered under the securities act of the state in which the person has its principal place of business if its only clients in this state are:
(A) federal covered investment advisers, investment advisers registered under this article, or broker-dealers registered under this article;
(B) institutional investors;
(C) bona fide preexisting clients whose principal places of residence are not in this state if the investment adviser is registered under the securities act of the state in which the clients maintain principal places of residence; or
(D) any other client exempted by rule adopted or order issued under this article.
(2) A person without a place of business in this state if the person has had, during the preceding twelve (12) months, not more than five (5) clients that are resident in this state in addition to those specified under subdivision (1).
(3) Any other person exempted by rule adopted or order issued under this article.
(c) It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this state if the registration of the

individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this article, the Securities and Exchange Commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from the investment adviser and for good cause, the commissioner, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.
(d) It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this article as an investment adviser representative who transacts business in this state on behalf of the investment adviser unless the individual is registered under section 4(a) of this chapter or is exempt from registration under section 4(b) of this chapter.
As added by P.L.27-2007, SEC.23.

IC 23-19-4-4
Investment adviser representative registration; exemptions; restrictions on conducting business; referrals
Sec. 4. (a) It is unlawful for an individual to transact business in this state as an investment adviser representative unless the individual is registered under this article as an investment adviser representative or is exempt from registration as an investment adviser representative under subsection (b).
(b) The following individuals are exempt from the registration requirement of subsection (a):
(1) An individual who is employed by or associated with an investment adviser that is exempt from registration under section 3(b) of this chapter or a federal covered investment adviser that is excluded from the notice filing requirements of section 5 of this chapter.
(2) Any other individual exempted by rule adopted or order issued under this article.
(c) The registration of an investment adviser representative is not effective while the investment adviser representative is not employed by or associated with an investment adviser registered under this article or a federal covered investment adviser that has made or is required to make a notice filing under section 5 of this chapter.
(d) An individual may transact business as an investment adviser representative for more than one (1) investment adviser or federal covered investment adviser unless a rule adopted or order issued under this article prohibits or limits an individual from acting as an investment adviser representative for more than one (1) investment adviser or federal covered investment adviser.
(e) It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this state on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser

representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this article, the Securities and Exchange Commission, or a self-regulatory organization. Upon request from a federal covered investment adviser and for good cause, the commissioner, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser.
(f) An investment adviser registered under this article, a federal covered investment adviser that has filed a notice under section 5 of this chapter, or a broker-dealer registered under this article is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser registered under this article, a federal covered investment adviser who has filed a notice under section 5 of this chapter, or a broker-dealer registered under this article with which the individual is employed or associated as an investment adviser representative.
As added by P.L.27-2007, SEC.23.

IC 23-19-4-5
Federal covered investment adviser requirements; exemptions; filing
Sec. 5. (a) Except with respect to a federal covered investment adviser described in subsection (b), it is unlawful for a federal covered investment adviser to transact business in this state as a federal covered investment adviser unless the federal covered investment adviser complies with subsection (c).
(b) The following federal covered investment advisers are not required to comply with subsection (c):
(1) A federal covered investment adviser without a place of business in this state if its only clients in this state are:
(A) federal covered investment advisers, investment advisers registered under this article, and broker-dealers registered under this article;
(B) institutional investors;
(C) bona fide preexisting clients whose principal places of residence are not in this state; or
(D) other clients specified by rule adopted or order issued under this article.
(2) A federal covered investment adviser without a place of business in this state if the person has had, during the preceding twelve (12) months, not more than five (5) clients that are resident in this state in addition to those specified under subdivision (1).
(3) Any other person excluded by rule adopted or order issued under this article.
(c) A person acting as a federal covered investment adviser, not excluded under subsection (b), shall file a notice, a consent to service of process complying with IC 23-19-6-11, and such records as have

been filed with the Securities and Exchange Commission under the Investment Advisers Act of 1940 required by rule adopted or order issued under this article and pay the fees specified in section 10(e) of this chapter.
(d) The notice under subsection (c) becomes effective upon its filing.
As added by P.L.27-2007, SEC.23.

IC 23-19-4-6
Application for initial registration; requirements; amendments; national criminal history background check for investment adviser representative; effective date; renewal; conditions and waivers
Sec. 6. (a) A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing an application and a consent to service of process complying with IC 23-19-6-11, and paying the fee specified in section 10 of this chapter and any reasonable fees charged by the designee of the commissioner for processing the filing. The application must contain:
(1) the information or record required for the filing of a uniform application; and
(2) upon request by the commissioner, any other financial or other information or record that the commissioner determines is appropriate.
(b) If the information or record contained in an application filed under subsection (a) is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.
(c) At the time of application for an initial registration as an investment adviser representative under this article, the commissioner shall require each applicant to submit fingerprints for a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation, for use by the commissioner in determining whether the applicant should be denied registration under this chapter for any reason set forth in section 12(d) of this chapter. The applicant shall pay any fees or costs associated with the fingerprints and background check required under this subsection.
(d) If an order is not in effect and a proceeding is not pending under section 12 of this chapter, registration becomes effective at noon on the forty-fifth day after a completed application is filed, unless the registration is denied. A rule adopted or order issued under this article may set an earlier effective date or may defer the effective date until noon on the forty-fifth day after the filing of any amendment completing the application.
(e) A registration is effective until midnight on December 31 of the year for which the application for registration is filed. Unless an order is in effect under section 12 of this chapter, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this article, by paying the fee specified in section 10 of this chapter, and by paying costs

charged by the designee of the commissioner for processing the filings.
(f) A rule adopted or order issued under this article may impose other conditions, not inconsistent with the National Securities Markets Improvement Act of 1996. An order issued under this article may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.
As added by P.L.27-2007, SEC.23. Amended by P.L.114-2010, SEC.9.

IC 23-19-4-7
Succession; organization change; name change; change of control
Sec. 7. (a) A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration under section 1 or 3 of this chapter or a notice under section 5 of this chapter for the unexpired portion of the current registration or notice filing.
(b) A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of this article. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under this article shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within forty-five (45) days after filing its amendment to effect succession.
(c) A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.
(d) A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this article.
As added by P.L.27-2007, SEC.23.

IC 23-19-4-8
Termination notice; transfer of employment or association; temporary registration; prevention or suspension of transfer; cancellation or termination of registration; reinstatement
Sec. 8. (a) If an agent registered under this article terminates

employment by or association with a broker-dealer or issuer, or if an investment adviser representative registered under this article terminates employment by or association with an investment adviser or federal covered investment adviser, or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser, or federal covered investment adviser shall promptly file a notice of termination. If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant may do so.
(b) If an agent registered under this article terminates employment by or association with a broker-dealer registered under this article and begins employment by or association with another broker-dealer registered under this article, or if an investment adviser representative registered under this article terminates employment by or association with an investment adviser registered under this article or a federal covered investment adviser that has filed a notice under section 5 of this chapter and begins employment by or association with another investment adviser registered under this article or a federal covered investment adviser that has filed a notice under section 5 of this chapter, then upon the filing by or on behalf of the registrant, within thirty (30) days after the termination, of an application for registration that complies with the requirement of section 6(a) of this chapter and payment of the filing fee required under section 10 of this chapter, the registration of the agent or investment adviser representative is:
(1) immediately effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record does not contain a new or amended disciplinary disclosure within the previous twelve (12) months; or
(2) temporarily effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record contains a new or amended disciplinary disclosure within the preceding twelve (12) months.
(c) The commissioner may withdraw a temporary registration if there are or were grounds for discipline as specified in section 12 of this chapter and the commissioner does so within thirty (30) days after the filing of the application. If the commissioner does not withdraw the temporary registration within the thirty (30) day period, registration becomes automatically effective on the thirty-first day after filing.
(d) The commissioner may prevent or suspend the effectiveness of a transfer of an agent or investment adviser representative under subsection (b)(1) or (b)(2) based on the public interest and the protection of investors. The commissioner, by order, may also extend a temporary registration to permit further time to review the

qualifications of an applicant.
(e) If the commissioner determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located, a rule adopted or order issued under this article may require the registration be canceled or terminated or the application denied. The commissioner may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.
As added by P.L.27-2007, SEC.23.

IC 23-19-4-9
Withdrawal of registration
Sec. 9. Withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective sixty (60) days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this article unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this article. The commissioner may institute a revocation or suspension proceeding under section 12 of this chapter within one (1) year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.
As added by P.L.27-2007, SEC.23.

IC 23-19-4-10
Fees; transmittal of fee; exception
Sec. 10. (a) A person shall pay a fee of two hundred fifty dollars ($250) when initially filing an application for registration as a broker-dealer and a fee of one hundred twenty-five dollars ($125) when filing a renewal of registration as a broker-dealer. If the filing results in a denial or withdrawal, the commissioner shall retain all of the fee.
(b) The fee for an individual is twenty-five dollars ($25) when filing an application for registration as an agent, a fee of twenty-five dollars ($25) when filing a renewal of registration as an agent, and a fee of twenty-five dollars ($25) when filing for a change of registration as an agent. If the filing results in a denial or withdrawal, the commissioner shall retain all of the fee.
(c) A person shall pay a fee of one hundred dollars ($100) when filing an application for registration as an investment adviser and a fee of fifty dollars ($50) when filing a renewal of registration as an investment adviser. If the filing results in a denial or withdrawal, the commissioner shall retain all of the fee.
(d) The fee for an individual is twenty-five dollars ($25) when

filing an application for registration as an investment adviser representative, a fee of twenty-five dollars ($25) when filing a renewal of registration as an investment adviser representative, and a fee of twenty-five dollars ($25) when filing a change of registration as an investment adviser representative. If the filing results in a denial or withdrawal, the commissioner shall retain all of the fee.
(e) A federal covered investment adviser required to file a notice under section 5 of this chapter shall pay an initial fee of fifty dollars ($50) and an annual notice fee of fifty dollars ($50).
(f) A person required to pay a filing or notice fee under this section may transmit the fee through or to a designee as a rule or order provides under this article.
(g) An investment adviser representative who is registered as an agent under section 2 of this chapter and who represents a person that is both registered as a broker-dealer under section 1 of this chapter and registered as an investment adviser under section 3 of this chapter or required as a federal covered investment adviser to make a notice filing under section 5 of this chapter is not required to pay an initial or annual registration fee for registration as an investment adviser representative.
As added by P.L.27-2007, SEC.23.

IC 23-19-4-11
Minimum financial requirements; financial reports; amendment; records; audits or inspections; insurance or posting bond; supervision; continuing education; compliance reports
Sec. 11. (a) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-18a), a rule adopted or order issued under this article may establish minimum financial requirements for broker-dealers registered or required to be registered under this article and investment advisers registered or required to be registered under this article.
(b) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or Section 222(b) of the Investment Advisers Act of 1940 (15 U.S.C. 80b-18a(b)), a broker-dealer registered or required to be registered under this article and an investment adviser registered or required to be registered under this article shall file such financial reports as are required by a rule adopted or order issued under this article. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.
(c) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-18a):
(1) a broker-dealer registered or required to be registered under this article and an investment adviser registered or required to be registered under this article shall make and maintain the accounts, correspondence, memoranda, papers, books, and other

records required by rule adopted or order issued under this article;
(2) broker-dealer records required to be maintained under subdivision (1) may be maintained in any form of data storage acceptable under Section 17(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78q(a)) if they are readily accessible to the commissioner; and
(3) investment adviser records required to be maintained under subdivision (1) may be maintained in any form of data storage required by rule adopted or order issued under this article.
(d) The records of a broker-dealer registered or required to be registered under this article and of an investment adviser registered or required to be registered under this article are subject to such reasonable periodic, special, or other audits or inspections by a representative of the commissioner, within or outside this state, as the commissioner considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The commissioner may copy, and remove for audit or inspection copies of, all records the commissioner reasonably considers necessary or appropriate to conduct the audit or inspection. The commissioner may assess a reasonable charge for conducting an audit or inspection under this subsection.
(e) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-18a), a rule adopted or order issued under this article may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security in an amount not to exceed fifty thousand dollars ($50,000). The commissioner may determine the requirements of the insurance, bond, or other satisfactory form of security. Insurance or a bond or other satisfactory form of security may not be required of a broker-dealer registered under this article whose net capital exceeds, or of an investment adviser registered under this article whose minimum financial requirements exceed, the amounts required by rule or order under this article. The insurance, bond, or other satisfactory form of security must permit an action by a person to enforce any liability on the insurance, bond, or other satisfactory form of security if instituted within the time limitations in IC 23-19-5-9(g).
(f) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-18a), an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued under this article may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or

securities of a customer and on an investment adviser regarding custody of securities or funds of a client.
(g) With respect to an investment adviser registered or required to be registered under this article, a rule adopted or order issued under this article may require that information or other records be furnished or disseminated to clients or prospective clients in this state as necessary or appropriate in the public interest and for the protection of investors and advisory clients.
(h) A rule adopted or order issued under this article may require an individual registered under section 2 or 4 of this chapter to participate in a continuing education program approved by the Securities and Exchange Commission and administered by a self-regulatory organization or, in the absence of such a program, a rule adopted or order issued under this article may require continuing education for an individual registered under section 4 of this chapter.
(i) Subject to section 11.5 of this chapter, the commissioner may annually select as many as twenty-five percent (25%) of all Indiana home and branch offices of registered broker-dealers for completion of compliance reports. Subject to section 11.5 of this chapter, each broker-dealer office that is selected shall file its compliance report according to rules adopted by the commissioner under this article not later than forty-five (45) days after being notified of selection under this subsection. No charges or other examination fees may be assessed against a registered broker-dealer as a result of the examination of a compliance report filed under this subsection unless the examination results in an investigation or examination made under IC 23-19-6-2(a).
As added by P.L.27-2007, SEC.23. Amended by P.L.149-2009, SEC.1; P.L.156-2009, SEC.22; P.L.1-2010, SEC.94.

IC 23-19-4-11.5
Prohibit selection of broker-dealer for completion of compliance report in consecutive years; prohibit selection of certain offices
Sec. 11.5. (a) As used in this section, "office of supervisory jurisdiction" has the meaning set forth in the National Association of Securities Dealers Conduct Rule 3010(g) (as in effect on January 1, 2009).
(b) A broker-dealer registered or required to be registered under this article may not be selected for completion of a compliance report under section 11(i) of this chapter in consecutive years unless the commissioner has reason to believe that the broker-dealer has committed a violation of this article.
(c) The commissioner may not select for completion of a compliance report under section 11(i) of this chapter any office that:
(1) reports to an office of supervisory jurisdiction located within Indiana;
(2) reflects the address of the office of supervisory jurisdiction described in subdivision (1) on all of the office's business cards, stationery, advertisements, and other communications to the public; and (3) is included in the definition of branch office under the National Association of Securities Dealers Conduct Rule 3010(g) because the office:
(A) handles funds or securities as described under the National Association of Securities Dealers Conduct Rule 3010(g)(2)(A)(ii)(c); or
(B) uses the residential address on all business cards, stationery, advertisements, or other communications to the public under the National Association of Securities Dealers Conduct Rule 3010(g)(2)(A)(ii)(d).
As added by P.L.149-2009, SEC.2.

IC 23-19-4-12
Denial, condition, revocation, suspension, or limitation of registration; censure, bar, or civil penalty for violation; grounds; examination; procedure
Sec. 12. (a) If the commissioner finds that the order is in the public interest and subsection (d) authorizes the action, an order issued under this article may deny an application, or may condition or limit registration, of an applicant to be a broker-dealer, agent, investment adviser, or investment adviser representative and, if the applicant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control of the broker-dealer or investment adviser.
(b) If the commissioner finds that the order is in the public interest and subsection (d) authorizes the action, an order issued under this article may revoke, suspend, condition, or limit the registration of a registrant and, if the registrant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control of the broker-dealer or investment adviser. However, the commissioner may not:
(1) institute a revocation or suspension proceeding under this subsection based on an order issued under a law of another state that is reported to the commissioner or a designee of the commissioner more than one (1) year after the date of the order on which it is based; or
(2) under subsection (d)(5)(A) and (d)(5)(B), issue an order on the basis of an order issued under the securities act of another state unless the other order was based on conduct for which subsection (d) would authorize the action had the conduct occurred in this state.
(c) If the commissioner finds that the order is in the public interest and subsection (d)(1), (d)(2), (d)(3), (d)(4), (d)(5), (d)(6), (d)(8), (d)(9), (d)(11), (d)(12), or (d)(13) authorizes the action, an order under this article may censure, impose a bar, or impose a civil penalty in an amount not to exceed a maximum of ten thousand dollars ($10,000) per violation on a registrant, and, if the registrant is a broker-dealer or investment adviser, a partner, officer, director,

or person having a similar status or performing similar functions, or a person directly or indirectly in control of the broker-dealer or investment adviser.
(d) A person may be disciplined under subsections (a) through (c) if the person:
(1) has filed an application for registration in this state under this article or the predecessor act within the previous ten (10) years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;
(2) knowingly violated or knowingly failed to comply with this article or the predecessor act or a rule adopted or order issued under this article or the predecessor act within the previous ten (10) years;
(3) has been convicted of a felony or within the previous ten (10) years has been convicted of a misdemeanor involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;
(4) is enjoined or restrained by a court with jurisdiction in an action instituted by the commissioner under this article or the predecessor act, a state, the Securities and Exchange Commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;
(5) is the subject of an order, issued after notice and opportunity for hearing, by:
(A) the securities, depository institution, insurance, or other financial services regulator of a state or by the Securities and Exchange Commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative;
(B) the securities regulator of a state or the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser;
(C) the Securities and Exchange Commission or a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;
(D) a court adjudicating a United States Postal Service fraud order;
(E) the insurance regulator of a state denying, suspending, or revoking registration as an insurance agent;
(F) a depository institution regulator suspending or barring the person from the depository institution business; or (G) any state regulatory body or organization governing real estate brokers or sales persons denying, suspending, or revoking a person's registration or license in the real estate industry;
(6) is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Federal Trade Commission, a federal depository institution regulator, or a depository institution, insurance, or other financial services regulator of a state that the person willfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, or the Commodity Exchange Act, the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;
(7) is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the commissioner may not enter an order against an applicant or registrant under this subdivision without a finding of insolvency as to the applicant or registrant;
(8) refuses to allow or otherwise impedes the commissioner from conducting an audit or inspection under section 11(d) of this chapter or refuses access to a registrant's office to conduct an audit or inspection under section 11(d) of this chapter;
(9) has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this article or the predecessor act or a rule adopted or order issued under this article or the predecessor act within the previous ten (10) years;
(10) has not paid the proper filing fee within thirty (30) days after having been notified by the commissioner of a deficiency, but the commissioner shall vacate an order under this subdivision when the deficiency is corrected;
(11) after notice and opportunity for a hearing, has been found within the previous ten (10) years:
(A) by a court with jurisdiction to have willfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;
(B) to have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or similar person; or
(C) to have been suspended or expelled from membership by or participation in a securities exchange or securities

association operating under the securities laws of a foreign jurisdiction;
(12) is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a state;
(13) has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous ten (10) years;
(14) is not qualified on the basis of factors such as training, experience, and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this subdivision if the individual has successfully completed all examinations required by subsection (e). The commissioner may require an applicant for registration under section 2 or 4 of this chapter who has not been registered in a state within the two (2) years preceding the filing of an application in this state to successfully complete an examination;
(15) is on the most recent tax warrant list supplied to the commissioner by the department of state revenue; or
(16) is an individual who is:
(A) an applicant for registration as an agent for a broker-dealer or as an investment adviser representative; or
(B) registered as an agent for a broker-dealer or as an investment adviser representative;
and has failed to comply with a court order imposing a child support obligation.
(e) A rule adopted or order issued under this article may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this article may waive, in whole or in part, an examination as to an individual and a rule adopted under this article may waive, in whole or in part, an examination as to a class of individuals if the commissioner determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.
(f) The commissioner may suspend or deny an application summarily; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty on a registrant before final determination of an administrative proceeding. Upon the issuance of an order, the commissioner shall promptly notify each person subject to the order that the order has been issued, the reasons for the action, and that within fifteen (15) days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the commissioner

within thirty (30) days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.
(g) An order may not be issued under this section, except under subsection (f), without:
(1) appropriate notice to the applicant or registrant;
(2) opportunity for hearing; and
(3) findings of fact and conclusions of law in a record.
(h) A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the commissioner under subsections (a) through (c) to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this section.
(i) The commissioner may not institute a proceeding under subsection (a), (b), or (c) based solely on material facts actually known by the commissioner unless an investigation or the proceeding is instituted within one (1) year after the commissioner actually acquires knowledge of the material facts.
(j) All fines and penalties collected under this section shall be deposited into the securities division enforcement account as established by IC 23-19-6-1(f).
As added by P.L.27-2007, SEC.23. Amended by P.L.85-2012, SEC.3.



CHAPTER 5. FRAUD AND LIABILITIES

IC 23-19-5-2
Unlawful practices; investment advisers and investment adviser representatives; investment advisory contract
Sec. 2. (a) It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities, or that receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice:
(1) to employ a device, scheme, or artifice to defraud another person; or
(2) to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.
(b) A rule adopted under this article may define an act, practice, or course of business of an investment adviser or an investment adviser representative, other than a supervised person of a federal covered investment adviser, as fraudulent, deceptive, or manipulative, and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives, other than supervised persons of a federal covered investment adviser, from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.
(c) A rule adopted under this article may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.
As added by P.L.27-2007, SEC.23.

IC 23-19-5-3
Evidentiary burden
Sec. 3. (a) In a civil action or administrative proceeding under this article, a person claiming an exemption, exception, preemption, or

exclusion has the burden to prove the applicability of the claim.
(b) In a criminal proceeding under this article, a person claiming an exemption, exception, preemption, or exclusion has the burden of going forward with evidence of the claim.
As added by P.L.27-2007, SEC.23.

IC 23-19-5-4
Sales and advertising literature filing
Sec. 4. (a) Except as otherwise provided in subsection (b), a rule adopted or order issued under this article may require the filing of a prospectus, a pamphlet, a circular, a form letter, an advertisement, sales literature, or other advertising record relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this article.
(b) This section does not apply to sales and advertising literature specified in subsection (a) that relates to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by IC 23-19-2-1, IC 23-19-2-2, or IC 23-19-2-3 except as required under IC 23-19-2-1(7).
As added by P.L.27-2007, SEC.23.

IC 23-19-5-5
Filing false or misleading statements
Sec. 5. It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this article, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.
As added by P.L.27-2007, SEC.23.

IC 23-19-5-6
Filings related to fact of registration; unlawful act
Sec. 6. The filing of an application for registration, a registration statement, a notice filing under this article, the registration of a person, the notice filing by a person, or the registration of a security under this article does not constitute a finding by the commissioner that a record filed under this article is true, complete, and not misleading. The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the commissioner has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective purchaser, customer, or client a representation inconsistent with this section.
As added by P.L.27-2007, SEC.23.
IC 23-19-5-7
Qualified immunity
Sec. 7. A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by the commissioner or designee of the commissioner, the Securities and Exchange Commission, or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.
As added by P.L.27-2007, SEC.23.

IC 23-19-5-8
Violations; felony; assistance in prosecution
Sec. 8. (a) A person who knowingly violates this article, or a rule adopted under this article, except section 4 of this chapter or the notice filing requirements of IC 23-19-3-2 or IC 23-19-4-5, commits a Class C felony.
(b) A person who knowingly violates section 1 of this chapter commits a Class B felony if the person harmed, defrauded, misled, or deceived by the violation is at least sixty (60) years of age.
(c) A person who knowingly violates section 1 of this chapter:
(1) while using or taking advantage of; or
(2) in connection with;
a relationship that is based on religious affiliation or worship commits a Class B felony.
(d) It is the duty of a prosecuting attorney, as well as of the attorney general, to assist the commissioner upon the commissioner's request in the prosecution to final judgment of a violation of the penal provisions of this article. If the commissioner determines that an action based on the securities division's investigations is meritorious:
(1) the commissioner or a designee empowered by the commissioner shall refer the facts drawn from the investigation to the prosecuting attorney of the judicial circuit in which the crime may have been committed;
(2) the commissioner and the securities division shall assist the prosecuting attorney in prosecuting an action under this section, which may include a securities division attorney serving as a special deputy prosecutor appointed by the prosecuting attorney;
(3) a prosecuting attorney to whom facts concerning fraud are referred under subdivision (1) may refer the matter to the attorney general;
(4) if a matter has been referred to the attorney general under subdivision (3), the attorney general may:
(A) file an information in a court with jurisdiction over the

matter in the county in which the offense is alleged to have been committed; and
(B) prosecute the alleged offense; and
(5) if a matter has been referred to the attorney general under subdivision (3), the commissioner and the securities division shall assist the attorney general in prosecuting an action under this section, which may include a securities division attorney serving as a special deputy attorney general appointed by the attorney general.
(e) This article does not limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.
As added by P.L.27-2007, SEC.23. Amended by P.L.156-2009, SEC.23.

IC 23-19-5-9
Civil liability; defense; rights and remedies; joint and several liability; right of contribution; statute of limitations; contractual waivers void
Sec. 9. (a) A person is liable to the purchaser if the person sells a security in violation of this article, including a violation of IC 23-19-4-12(d)(9) or IC 23-19-4-12(d)(13). It is a defense if the person selling the security sustains the burden of proof that either the person did not know, and in the exercise of reasonable care could not have known, of the violation or the purchaser knowingly participated in the violation. An action under this subsection is governed by the following:
(1) The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest at the greater of eight percent (8%) per annum or the rate provided for in the security from the date of the purchase, costs, and reasonable attorney's fees determined by the court or arbitrator, upon the tender of the security, or for actual damages as provided in subdivision (3).
(2) The tender referred to in subdivision (1) may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in subdivision (3).
(3) Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest at the greater of eight percent (8%) per annum or the rate provided for in the security from the date of the purchase, costs, and reasonable attorneys' fees determined by the court or arbitrator.
(b) A person is liable to the seller if the person buys a security in violation of this article, including a violation of IC 23-19-4-12(d)(9)

or IC 23-19-4-12(d)(13). It is a defense if the person purchasing the security sustains the burden of proof that either the person did not know, and in the exercise of reasonable care could not have known, of the conduct constituting the violation or the seller knowingly participated in the violation. An action under this subsection is governed by the following:
(1) The seller may maintain an action to recover the security, and any income received on the security, costs, and reasonable attorney's fees determined by the court or arbitrator, upon the tender of the purchase price, or for actual damages as provided in subdivision (3).
(2) The tender referred to in subdivision (1) may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in subdivision (3).
(3) Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest at the greater of eight percent (8%) per annum or the rate provided for in the security from the date of the sale of the security, costs, and reasonable attorney's fees determined by the court or arbitrator.
(c) A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of this article is liable to the client. An action under this subsection shall be governed by the following:
(1) For a violation of section 1 or 2 of this chapter, the client may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest at the greater of eight percent (8%) per annum or the rate provided for in the security from the date of the fraudulent conduct, costs, and reasonable attorney's fees determined by the court less the amount of any income received as a result of the fraudulent conduct.
(2) For a violation of any other section of this article, the client may maintain an action to recover the consideration paid for the advice, interest at the greater of eight percent (8%) per annum or the rate provided for in the security from the date of payment, costs, and reasonable attorney's fees determined by the court or arbitrator.
(3) This subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.
(d) The following persons are liable jointly and severally with and to the same extent as persons liable under subsections (a) through

(c):
(1) A person that directly or indirectly controls a person liable under subsections (a) and (b), unless the controlling person sustains the burden of proof that the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of the conduct by reason of which the liability is alleged to exist.
(2) An individual who is a managing partner, executive officer, or director of a person liable under subsections (a) through (c), including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist.
(3) An individual who is an employee of or associated with a person liable under subsections (a) through (c) and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist.
(4) A person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections (a) through (c), unless the person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.
(e) A person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.
(f) A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.
(g) Action under this section shall be commenced within three (3) years after discovery by the person bringing the action of a violation of this article, and not afterwards.
(h) A person that has made, or has engaged in the performance of, a contract in violation of this article or a rule adopted or order issued under this article, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this article, may not base an action on the contract.
(i) A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this article or a rule adopted or order issued under this article is void.
(j) The rights and remedies provided by this article are in addition to any other rights or remedies that may exist.
As added by P.L.27-2007, SEC.23.
IC 23-19-5-10
Rescission offers
Sec. 10. A purchaser, seller, or recipient of investment advice may not maintain an action under section 9 of this chapter if:
(1) the purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted:
(A) an offer stating the respect in which liability under section 9 of this chapter may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this article to be furnished to that person at the time of the purchase, sale, or investment advice;
(B) if the basis for relief under this section may have been a violation described in section 9(a) of this chapter, an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest at the rate of eight percent (8%) per annum from the date of the purchase, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest at the rate of eight percent (8%) per annum from the date of the purchase in cash equal to the damages computed in the manner provided in this clause;
(C) if the basis for relief under this section may have been a violation described in section 9(b) of this chapter, an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest from the date of the sale, or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability, and interest at the rate of eight percent (8%) per annum from the date of the sale; or
(D) if the basis for relief under this section may have been a violation described in section 9(c) of this chapter, an offer to reimburse in cash the consideration paid for the advice and interest from the date of payment;
(2) the offer under subdivision (1) states that it must be accepted by the purchaser, seller, or recipient of investment advice within thirty (30) days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than three (3) days, that the

commissioner, by order, specifies;
(3) the offeror has the present ability to pay the amount offered or to tender the security under subdivision (1);
(4) the offer under subdivision (1) is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and
(5) the purchaser, seller, or recipient of investment advice that accepts the offer under subdivision (1) in a record within the period specified under subdivision (2) is paid in accordance with the terms of the offer.
As added by P.L.27-2007, SEC.23.



CHAPTER 6. ADMINISTRATION AND JUDICIAL REVIEW

deposited by the treasurer of the state in either the state general fund or the enforcement account referenced below. Subject to IC 4-2-6-15, expenses incurred in the administration of this article shall be paid from the state general fund upon appropriation being made for the expenses in the manner provided by law for the making of those appropriations. However, grants and donations received under subsection (e), costs of investigations recovered under section 4(e) of this chapter, and civil penalties recovered under sections 3(b) and 4(d) of this chapter shall be deposited by the treasurer of state in a separate account to be known as the securities division enforcement account. Notwithstanding IC 9-23-6-4, IC 23-2-2.5-34, IC 23-2-2.5-43, IC 23-2-5-7, IC 23-19-4-12, IC 25-11-1-15, and this chapter, five percent (5%) of funds received after June 30, 2010, for deposit in the enforcement account shall instead be deposited in the securities restitution fund established by IC 23-20-1-25. Subject to IC 4-2-6-15, the funds deposited in the enforcement account shall be available, with the approval of the budget agency:
(1) to augment and supplement the funds appropriated for the administration of this article; and
(2) for grants and awards to nonprofit entities for programs and activities that will further investor education and financial literacy in the state.
The funds in the enforcement account do not revert to the state general fund at the end of any state fiscal year.
(g) In connection with the administration and enforcement of this article, the attorney general shall render all necessary assistance to the commissioner upon the commissioner's request, and to that end, the attorney general shall employ legal and other professional services as are necessary to adequately and fully perform the service under the direction of the commissioner as the demands of the securities division shall require. Expenses incurred by the attorney general for the purposes stated in this subsection shall be chargeable against and paid out of funds appropriated to the attorney general for the administration of the attorney general's office. The attorney general may authorize the commissioner and the commissioner's designee to represent the commissioner and the securities division in any proceeding involving enforcement or defense of this article.
(h) Neither the secretary of state, the commissioner, nor an employee of the securities division shall be liable in their individual capacity, except to the state, for an act done or omitted in connection with the performance of their respective duties under this article.
(i) The commissioner shall take, prescribe, and file the oath of office prescribed by law. The commissioner, chief deputy commissioner, and each attorney or investigator designated by the commissioner are police officers of the state and shall have all the powers and duties of police officers in making arrests for violations of this article, or in serving any process, notice, or order connected with the enforcement of this article by whatever officer, authority, or court issued and shall comprise the enforcement department of the division and are considered a criminal justice agency for purposes of

IC 5-2-4 and IC 10-13-3.
(j) The provisions of this article delegating and granting power to the secretary of state, the securities division, and the commissioner shall be liberally construed to the end that:
(1) the practice or commission of fraud may be prohibited and prevented;
(2) disclosure of sufficient and reliable information in order to afford reasonable opportunity for the exercise of independent judgment of the persons involved may be assured; and
(3) the qualifications may be prescribed to assure availability of reliable broker-dealers, investment advisers, and agents engaged in and in connection with the issuance, barter, sale, purchase, transfer, or disposition of securities in this state.
It is the intent and purpose of this article to delegate and grant to and vest in the secretary of state, the securities division, and the commissioner full and complete power to carry into effect and accomplish the purpose of this article and to charge them with full and complete responsibility for its effective administration.
(k) Copies of any statement and documents filed in the office of the secretary of state and of any records of the secretary of state certified by the commissioner shall be admissible in any prosecution, action, suit, or proceeding based upon, arising out of, or under this article to the same effect as the original of such statement, document, or record would be if actually produced.
(l) IC 4-21.5 is not applicable to any of the proceedings under this article.
As added by P.L.27-2007, SEC.23. Amended by P.L.114-2010, SEC.10; P.L.85-2012, SEC.4.

IC 23-19-6-2
Investigations; subpoenas; depositions; relief; hearings; use immunity; certificate of compliance or noncompliance; witness fees
Sec. 2. (a) The commissioner may:
(1) conduct public or private investigations within or outside this state which the commissioner considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this article or a rule adopted or order issued under this article, or to aid in the enforcement of this article or in the adoption of rules and forms under this article;
(2) require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the commissioner determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and
(3) publish a record concerning an action, proceeding, or an investigation under, or a violation of, this article or a rule adopted or order issued under this article if the commissioner determines it is necessary or appropriate in the public interest and for the protection of investors. (b) For the purpose of an investigation under this article, the commissioner or the commissioner's designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the commissioner considers relevant or material to the investigation. Upon order of the commissioner or a hearing officer appointed by the commissioner in any hearing, depositions may be taken in the manner prescribed by law for depositions in civil actions and made returnable to the commissioner or a hearing officer appointed by the commissioner.
(c) If a person does not appear or refuses to testify, file a statement, or produce records, or otherwise does not obey a subpoena as required by this article, the commissioner or hearing officer appointed by the commissioner may apply to the circuit or superior court in the county where the hearing, investigation, or inquiry in question is being conducted to enforce compliance. The court may:
(1) hold the person in contempt;
(2) order the person to appear before the commissioner or hearing officer appointed by the commissioner;
(3) order the person to testify about the matter under investigation or in question;
(4) order the production of records;
(5) grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;
(6) impose a civil penalty of not more than twenty thousand dollars ($20,000) for each violation; and
(7) grant any other necessary or appropriate relief.
(d) This section does not preclude a person from applying to the circuit or superior court in the county where the hearing, investigation, or inquiry in question is being conducted for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.
(e) If a witness, in any hearing, inquiry, or investigation conducted under this article, refuses to answer any question or produce any item, the commissioner may file a written petition with the circuit or superior court in the county where the hearing, investigation, or inquiry in question is being conducted requesting a hearing on the refusal. The court shall hold a hearing to determine if the witness may refuse to answer the question or produce the item. If the court determines that the witness, based upon the witness's privilege against self-incrimination, may properly refuse to answer or produce an item, the commissioner may make a written request that the court grant use immunity to the witness. Upon written request of the commissioner, the court shall grant use immunity to a witness. The court shall instruct the witness, by written order or in open court, that:
(1) any evidence the witness gives, or evidence derived from that evidence, may not be used in any criminal proceedings

against that witness, unless the evidence is volunteered by the witness or is not responsive to a question; and
(2) the witness must answer the questions asked and produce the items requested. A grant of use immunity does not prohibit the use of evidence that the witness gives in a hearing, investigation, or inquiry from being used in a prosecution for perjury under IC 35-44.1-2-1. If a witness refuses to give the evidence after the witness has been granted use immunity, the court may find the witness in contempt.
(f) At the request of the securities regulator of another state or a foreign jurisdiction, the commissioner may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The commissioner may provide the assistance by using the authority to investigate and the powers conferred by this section as the commissioner determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this article or other law of this state if occurring in this state. In deciding whether to provide the assistance, the commissioner may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the commissioner on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this state; and the availability of resources and employees of the commissioner to carry out the request for assistance.
(g) In any prosecution, action, suit, or proceeding based upon or arising out of or under the provisions of this article, a certificate duly signed by the commissioner showing compliance or noncompliance with the provisions of this article, respecting the security in question or respecting compliance or noncompliance of this article, by any issuer, broker-dealer, investment advisor, or agent, shall constitute prima facie evidence of compliance or noncompliance with the provisions of this article, as the case may be, and shall be admissible in evidence in any action at law or in equity to enforce this article.
(h) Each witness who shall appear before the commissioner or a hearing officer appointed by the commissioner by order shall receive for the witness's attendance the fees and mileage provided for witnesses in civil cases, which shall be audited and paid by the state in the same manner as other expenses of the securities division are audited and paid upon the presentation of proper vouchers sworn to by the witnesses and approved by the commissioner. However, no witnesses subpoenaed at the instance of parties other than the commissioner or a hearing officer appointed by the commissioner shall be entitled to any fee or compensation from the state.
As added by P.L.27-2007, SEC.23. Amended by P.L.126-2012, SEC.40.
IC 23-19-6-3
Violations; injunctions; other remedies
Sec. 3. (a) If the commissioner believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this article or a rule adopted or order issued under this article or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this article or a rule adopted or order issued under this article, the commissioner may maintain an action in the circuit or superior court in the county where the investigation or inquiry in question is being conducted to enjoin the act, practice, or course of business and to enforce compliance with this article or a rule adopted or order issued under this article.
(b) In an action under this section and on a proper showing, the court may:
(1) issue a permanent or temporary injunction, restraining order, or declaratory judgment;
(2) order other appropriate or ancillary relief, which may include:
(A) an asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator;
(B) ordering a receiver or conservator appointed under clause (A) to take charge and control of a respondent's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;
(C) imposing a civil penalty up to ten thousand dollars ($10,000) per violation and an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this article or the predecessor act or a rule adopted or order issued under this article or the predecessor act; and
(D) ordering the payment of prejudgment and postjudgment interest; or
(3) order such other relief as the court considers appropriate.
(c) The commissioner may not be required to post a bond in an action or proceeding under this article.
(d) Penalties collected under this section shall be deposited in the securities division enforcement account established under section 1 of this chapter.
As added by P.L.27-2007, SEC.23.

IC 23-19-6-4
Violations; investigations; cease and desist orders and other orders; hearings; civil penalties; appeals; civil contempt; certified copy of order
Sec. 4. (a) If the commissioner determines that a person has engaged, is engaging, or is about to engage in an act, practice, or

course of business constituting a violation of this article or a rule adopted or order issued under this article or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this article or a rule adopted or order issued under this article, the commissioner may:
(1) investigate and may issue, with or without a prior hearing, orders and notices as the commissioner determines to be in the public interest, including cease and desist orders, orders to show cause, and notices. After notice and hearing, the commissioner may enter an order of rescission, restitution, or disgorgement, including interest at the legal rate of interest, directed to a person who has violated this article or a rule or order under this article;
(2) issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under IC 23-19-4-1(b)(1)(D) or IC 23-19-4-1(b)(1)(F) or an investment adviser under IC 23-19-4-3(b)(1)(C); or
(3) issue an order under IC 23-19-2-4.
(b) An order under subsection (a) is effective on the date of issuance. Upon issuance of the order, the commissioner shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered. The order must include a statement whether the commissioner will seek a civil penalty or costs of the investigation, a statement of the reasons for the order, and notice that, within fifteen (15) days after receipt of a request in a record from the person, the matter will be scheduled for a hearing. If a person subject to the order does not request a hearing and none is ordered by the commissioner within forty-five (45) days after the date of service of the order, the order, which may include a civil penalty or costs of the investigation if a civil penalty or costs were sought in the statement accompanying the order, becomes final as to that person by operation of law. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.
(c) If a hearing is requested or ordered under subsection (b), the hearing must be held not later than fifteen (15) business days after receipt if the original order issued by the commissioner was a summary suspension, summary revocation, or denial of a license and not later than forty-five (45) business days after receipt for all other orders. A final order may not be issued unless the commissioner makes findings of fact and conclusions of law in a record. The final order may make final, vacate, or modify the order issued under subsection (a).
(d) In a final order under subsection (c), the commissioner may impose a civil penalty up to ten thousand dollars ($10,000) per violation. Penalties collected under this section shall be deposited in the securities division enforcement account established under section 1 of this chapter. (e) In a final order, the commissioner may charge the cost of an investigation or proceeding for a violation of this article or a rule adopted or order issued under this article.
(f) If a petition for judicial review of a final order is not filed in accordance with section 9 of this chapter, the commissioner may file a certified copy of the final order with the clerk of a court with jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.
(g) If a person does not comply with an order under this section, the commissioner may petition a court with jurisdiction to enforce the order. The court may not require the commissioner to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount not greater than twenty thousand dollars ($20,000) for each violation and may grant any other relief the court determines is just and proper in the circumstances.
(h) The commissioner shall send a certified copy of every final order that suspends or revokes a person's registration under this article, or that orders a person who is not registered under this article to cease and desist from violating this article, to the insurance commissioner appointed under IC 27-1-1-2. The insurance commissioner shall act in accordance with IC 27-1-15.6-29.5.
As added by P.L.27-2007, SEC.23. Amended by P.L.156-2009, SEC.24.

IC 23-19-6-5
Rules, forms, and orders; financial statements; interpretive opinions and determinations; good faith conduct; public hearings
Sec. 5. (a) The commissioner may:
(1) issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out this article and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records;
(2) by rule, define terms, whether or not used in this article, but those definitions may not be inconsistent with this article; and
(3) by rule, classify securities, persons, and transactions and adopt different requirements for different classes.
(b) Under this article, a rule or form may not be adopted or amended, or an order issued or amended, unless the commissioner finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this article.
(c) Subject to Section 15(h) of the Securities Exchange Act of 1938 (15 U.S.C. 78o(h)) and Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-18a), the commissioner may require that

a financial statement filed under this article be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this article. A rule adopted or order issued under this article may establish:
(1) subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(h)) and Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-18a), the form and content of financial statements required under this article;
(2) whether unconsolidated financial statements must be filed; and
(3) whether required financial statements must be audited by an independent certified public accountant.
(d) The commissioner may provide interpretative opinions or issue determinations that the commissioner will not institute a proceeding or an action under this article against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this article. The commissioner shall charge a fee of one hundred dollars ($100) for an interpretative opinion or determination.
(e) A penalty under this article may not be imposed for, and liability does not arise from, conduct that is engaged in or omitted in good faith and reasonably believed to be conforming to a rule, form, or order of the commissioner under this article.
(f) A hearing in an administrative proceeding under this article must be conducted in public unless the commissioner finds a statutory basis that would allow the hearing to be closed to the public.
As added by P.L.27-2007, SEC.23. Amended by P.L.230-2007, SEC.19; P.L.3-2008, SEC.172.

IC 23-19-6-6
Public register of filings; charges
Sec. 6. (a) The commissioner shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this article or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this article or the predecessor act; and interpretative opinions or no-action determinations issued under this article.
(b) The commissioner shall make all rules, forms, interpretative opinions, and orders available to the public.
(c) The commissioner shall furnish a copy of a record that is a public record, or a certification that the public record does not exist, to a person that so requests. A rule adopted under this article may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the

commissioner of a record's nonexistence is prima facie evidence of a record or its nonexistence.
As added by P.L.27-2007, SEC.23.

IC 23-19-6-7
Public records; inspection and copying; confidential records
Sec. 7. (a) Except as otherwise provided in subsection (b), records obtained by the commissioner or filed under this article, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for inspection and copying.
(b) The following records are confidential and are not available for public inspection and copying under subsection (a):
(1) A record obtained by the commissioner in connection with an audit or inspection under IC 23-19-4-11(d) or an investigation under section 2 of this chapter.
(2) A part of a record filed in connection with a registration statement under IC 23-19-3-1 and IC 23-19-3-3 through IC 23-19-3-5 or a record under IC 23-19-4-11(d) that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law and approved by the commissioner.
(3) A record that is not required to be provided to the commissioner or filed under this article and is provided to the commissioner only on the condition that the record will not be subject to public examination or disclosure.
(4) Confidential records received from a person specified in section 8(a) of this chapter.
(5) Any Social Security number, residential address unless used as a business address, and residential telephone number unless used as a business telephone number, contained in a record that is filed.
(6) A record obtained by the commissioner through a designee of the commissioner that a rule or order under this article determines has been:
(A) expunged from the commissioner's records by the designee; or
(B) determined to be confidential by that designee if the commissioner finds the determination to be based on statutory authority.
(c) If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified in section 8(a) of this chapter, the commissioner may disclose a record obtained in connection with an audit or inspection under IC 23-19-4-11(d) or a record obtained in connection with an investigation under section 2 of this chapter.
As added by P.L.27-2007, SEC.23. Amended by P.L.230-2007, SEC.20.
IC 23-19-6-8
Uniformity objective; cooperation with agencies; policies
Sec. 8. (a) The commissioner shall, in its discretion, cooperate, coordinate, consult, and, subject to section 7 of this chapter, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the Securities and Exchange Commission, the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking and insurance regulator, or a governmental law enforcement agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states, and foreign governments.
(b) In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under this article, the commissioner shall, in its discretion, take into consideration in carrying out the public interest the following general policies:
(1) Maximizing effectiveness of regulation for the protection of investors.
(2) Maximizing uniformity in federal and state regulatory standards.
(3) Minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.
(c) The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:
(1) establishing or employing one (1) or more designees as a central depository for registration and notice filings under this article and for records required or allowed to be maintained under this article;
(2) developing and maintaining uniform forms;
(3) conducting a joint examination or investigation;
(4) holding a joint administrative hearing;
(5) instituting and prosecuting a joint civil or administrative proceeding;
(6) sharing and exchanging personnel;
(7) coordinating registrations under IC 23-19-3 and IC 23-19-4-1 through IC 23-19-4-4 and exemptions under IC 23-19-2-3;
(8) sharing and exchanging records, subject to section 7 of this chapter;
(9) formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases;
(10) formulating common systems and procedures;
(11) notifying the public of proposed rules, forms, statements of policy, and guidelines;
(12) attending conferences and other meetings among securities regulators, which may include representatives of governmental

and private sector organizations involved in capital formation, considered necessary or appropriate to promote or achieve uniformity; and
(13) developing and maintaining a uniform exemption from registration for small issuers, and taking other steps to reduce the burden of raising investment capital by small businesses.
As added by P.L.27-2007, SEC.23.

IC 23-19-6-9
Appeals from orders; transcripts; trial de novo
Sec. 9. (a) An appeal may be taken by:
(1) any issuer, investment adviser, or registered broker-dealer whose application for registration of an issue of securities may have been granted or denied, from any final order of the commissioner respecting that application or registration;
(2) any applicant for registration as a broker-dealer, investment adviser, or agent of any registered broker-dealer, investment advisor, or agent, from any final order of the commissioner affecting the application or registration as a broker-dealer, investment adviser, or agent;
(3) any person against whom a civil penalty has been imposed under section 3(b) or 4(d) of this chapter, from the final order of the commissioner imposing the civil penalty; or
(4) any person who is named a respondent, from any final order issued by the commissioner under section 2, 3, or 4 of this chapter;
to the circuit or superior court of Marion County or the county wherein the person taking the appeal resides or maintains a place of business.
(b) Within twenty (20) days after the entry of the order, the commissioner shall be served with:
(1) a written notice of the appeal stating the court to which the appeal will be taken and the grounds upon which a reversal of the final order is sought;
(2) a demand in writing for a certified transcript of the record and of all papers on file in the commissioner's office affecting or relating to the order; and
(3) a bond in the penal sum of five hundred dollars ($500) to the state of Indiana with sufficient surety to be approved by the commissioner, conditioned upon the faithful prosecution of the appeal to final judgment and the payment of all costs that shall be adjudged against the appellant.
(c) After the commissioner has been served with the items specified in subsection (b), the commissioner shall within ten (10) days make, certify, and deliver to the appellant the transcript, and the appellant shall within five (5) days file the same and a copy of the notice of appeal with the clerk of the court, which notice of appeal shall stand as appellant's complaint, and the commissioner may appear and file any motion or pleading and form the issue. The cause shall be entered on the trial calendar for trial de novo and given

precedence over all matters pending in the court.
(d) The court shall receive and consider any pertinent evidence, whether oral or documentary, concerning the order of the commissioner from which the appeal is taken. If the order of the commissioner is reversed, the court shall in its mandate specifically direct the commissioner as to the commissioner's further action in the matter, including the making and entering of any order or orders in connection therewith and the conditions, limitations, or restrictions to be contained. The commissioner is not barred from revoking or altering the order for any proper cause that may thereafter accrue or be discovered. If the order is affirmed, the appellant is not barred after thirty (30) days from filing a new application if the application is not otherwise barred or limited. The appeal shall not in any way suspend the operation of the order appealed from during the pendency of the appeal unless upon proper order of the court. An appeal may be taken from the judgment of the court on any appeal on the same terms and conditions as an appeal is taken in civil actions.
As added by P.L.27-2007, SEC.23.

IC 23-19-6-10
Jurisdiction
Sec. 10. (a) IC 23-19-3-1, IC 23-19-3-2, IC 23-19-4-1(a), IC 23-19-4-2(a), IC 23-19-4-3(a), IC 23-19-4-4(a), IC 23-19-5-1, IC 23-19-5-6, IC 23-19-5-9, and IC 23-19-5-10 do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in Indiana or the offer to purchase or the purchase is made and accepted in Indiana.
(b) IC 23-19-4-1(a), IC 23-19-4-2(a), IC 23-19-4-3(a), IC 23-19-4-4(a), IC 23-19-5-1, IC 23-19-5-6, IC 23-19-5-9, and IC 23-19-5-10 do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in Indiana or the offer to sell or the sale is made and accepted in Indiana.
(c) For the purpose of this section, an offer to sell or to purchase a security is made in Indiana, whether or not either party is then present in Indiana, if the offer:
(1) originates from within Indiana;
(2) is directed by the offeror to a place in Indiana and received at the place to which it is directed; or
(3) is directed by the offeror to a resident of Indiana.
(d) For the purpose of this section, an offer to purchase or to sell is accepted in Indiana, whether or not either party is then present in Indiana, if the acceptance:
(1) is communicated to the offeror in Indiana and the offeree reasonably believes the offeror to be present in Indiana and the acceptance is received at the place in Indiana to which it is directed or to another place in Indiana; and
(2) has not previously been communicated to the offeror, orally or in a record, outside this state.
(e) An offer to sell or to purchase is not made in Indiana when a

publisher circulates, or there is circulated on the publisher's behalf, in Indiana a bona fide newspaper or other publication of general, regular, and paid circulation that is not published in Indiana, or that is published in Indiana but has had more than two-thirds (2/3) of its circulation outside Indiana during the previous twelve (12) months, or when a radio or television program or other electronic communication originating outside Indiana is received in Indiana. A radio or television program or other electronic communication is considered as having originated in Indiana if either the broadcast studio or the originating source of transmission is located in Indiana, unless:
(1) the program or communication is syndicated and distributed from outside Indiana for redistribution to the general public in Indiana;
(2) the program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside Indiana for redistribution to the general public in Indiana;
(3) the program or communication is an electronic communication that originates outside Indiana and is captured for redistribution to the general public in Indiana by a community antenna or cable, radio, cable television, or other electronic system; or
(4) the program or communication consists of an electronic communication that originates in Indiana, but which is not intended for distribution to the general public in Indiana.
(f) IC 23-19-4-3(a), IC 23-19-4-4(a), IC 23-19-4-5(a), IC 23-19-5-2, IC 23-19-5-5, and IC 23-19-5-6 apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this state, whether or not either party is then present in this state.
As added by P.L.27-2007, SEC.23.

IC 23-19-6-11
Consent to service of process; conduct constituting agent for service of process; procedures; continuances
Sec. 11. (a) An irrevocable consent to service of process required by this article must be signed and filed in the form required by a rule or order under this article. A consent appointing the secretary of state as the person's agent for service of process in an action or proceeding against the person, or the person's successor or personal representative under this article or a rule adopted or order issued under this article after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.
(b) If a person, including a nonresident of this state, engages in an act, practice, or course of business prohibited or made actionable by this article or a rule adopted or order issued under this article and the

person has not filed a consent to service of process under subsection (a), the act, practice, or course of business constitutes the appointment of the secretary of state as the person's agent for service of process in an action or proceeding against the person or the person's successor or personal representative.
(c) Service under subsection (a) or (b) may be made by providing a copy of the process to the office of the secretary of state, but it is not effective unless:
(1) the plaintiff, which may be the commissioner, promptly sends notice of the service and a copy of the process, return receipt requested, to the respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address of the respondent, or takes other reasonable steps to give notice; and
(2) the plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the commissioner in a proceeding before the commissioner, allows.
(d) Service under subsection (c) may be used in a proceeding before the commissioner or by the commissioner in a civil action in which the commissioner is the moving party.
(e) If process is served under subsection (c), the court, or the commissioner in a proceeding before the commissioner, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.
As added by P.L.27-2007, SEC.23.

IC 23-19-6-12
Repealed
(Repealed by P.L.85-2012, SEC.5.)



CHAPTER 7. AWARDS FOR REPORTING SECURITIES VIOLATIONS

IC 23-19-7-2
"Division"
Sec. 2. As used in this chapter, "division" refers to the securities division of the office of the secretary of state.
As added by P.L.85-2012, SEC.6.

IC 23-19-7-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the securities restitution fund established by IC 23-20-1-25.
As added by P.L.85-2012, SEC.6.

IC 23-19-7-4
"Informant"
Sec. 4. (a) As used in this chapter, "informant" means an individual who provides original information concerning a violation of this article to the division.
(b) The term does not include an individual who is:
(1) a journalist, a reporter, or any other member of the news media if the individual discovers or acquires the original information in the course of investigating or reporting a story, as part of an assignment, or through any other means related to the individual's work for, or in connection with, the news media; or
(2) an employee of the division.
As added by P.L.85-2012, SEC.6.

IC 23-19-7-5
"Monetary sanction"
Sec. 5. As used in this chapter, "monetary sanction" refers to money required to be paid under this article as the result of a judicial or an administrative action, including any penalties imposed or amounts ordered through an order of restitution or disgorgement.
As added by P.L.85-2012, SEC.6.

IC 23-19-7-6
"Original information"
Sec. 6. As used in this chapter, "original information" means information that:
(1) is provided to the division by an informant; (2) is derived from the independent knowledge or analysis of the informant;
(3) is not known to or derived by the informant exclusively from:
(A) an allegation made in a judicial or an administrative proceeding;
(B) a government audit, investigation, hearing, or report; or
(C) a media report or an individual described in section 4(b)(1) of this chapter; and
(4) would not otherwise be known to the division if the informant had not provided the information to the division.
As added by P.L.85-2012, SEC.6.

IC 23-19-7-7
Award to informant for original information leading to succcessful enforcement action; commissioner to determine amount; award to be paid from fund; limit on aggregate amount of awards
Sec. 7. (a) Except as provided in section 9 of this chapter, and subject to subsection (b) and section 8 of this chapter, if:
(1) an informant:
(A) voluntarily provides in writing, and in the form or manner required by the commissioner, original information to the division; and
(B) includes, as part of the writing provided under clause (A), a signed statement indicating that the informant reasonably believes that the act or omission disclosed through the original information provided constitutes a violation of this article; and
(2) the original information provided by the informant leads to the successful enforcement of a judicial or an administrative action under this article;
the commissioner may award an amount, to be determined by the commissioner and paid from the fund, to the informant for the original information provided.
(b) The commissioner may provide an award to one (1) or more informants in any single judicial or administrative proceeding under this article. However, the aggregate amount of the awards in any single judicial or administrative proceeding may not exceed ten percent (10%) of the total monetary sanctions imposed or ordered in the action.
As added by P.L.85-2012, SEC.6.

IC 23-19-7-8
Considerations in determining amount of award
Sec. 8. In determining the amount of an award to be paid under this chapter, the commissioner shall consider:
(1) the significance of the original information provided by the informant to the successful enforcement of the judicial or administrative action under this article;
(2) the degree of assistance or cooperation provided by the

informant in connection with the judicial or administrative proceedings;
(3) the programmatic interest of the commissioner in deterring a violation of this article by making awards to informants who provide original information leading to the successful enforcement of this article; and
(4) any other factors the commissioner considers relevant.
As added by P.L.85-2012, SEC.6.

IC 23-19-7-9
Circumstances when award prohibited
Sec. 9. The commissioner may not provide an award to an informant under this chapter if the informant:
(1) is convicted of a crime in connection with the judicial or administrative proceeding for which the informant provided the original information;
(2) acquired the original information in performing an examination of financial statements required under securities laws or regulations, if the informant's subsequent disclosure of the information acquired constitutes a violation of 15 U.S.C. 78j-1;
(3) fails to provide the original information to the division in the manner prescribed by section 7(a)(1) of this chapter and in accordance with any other requirements prescribed by the commissioner;
(4) knowingly or recklessly makes a false, fictitious, or fraudulent statement or a misrepresentation as part of, or in connection with:
(A) the original information provided; or
(B) the judicial or administrative proceeding for which the original information was provided;
(5) uses, relies on, or provides a false writing or document knowing that, or with reckless disregard as to whether, the writing or document contains false, fictitious, or fraudulent information;
(6) knows that, or has a reckless disregard as to whether, the original information provided is false, fictitious, or fraudulent; or
(7) has a legal duty to provide the original information to the division.
As added by P.L.85-2012, SEC.6.

IC 23-19-7-10
Right or obligation to present evidence to grand jury or share evidence in criminal investigation unaffected
Sec. 10. This chapter does not limit or negate any right or obligation of any individual to present evidence to a grand jury or to share evidence with potential witnesses or defendants in the course of an ongoing criminal investigation.
As added by P.L.85-2012, SEC.6.






ARTICLE 20. VICTIMS OF SECURITIES VIOLATIONS

CHAPTER 1. RESTITUTION FOR VICTIMS OF SECURITIES VIOLATIONS

IC 23-20-1-2
"Division"
Sec. 2. As used in this chapter, "division" refers to the securities division of the office of the secretary of state.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the securities restitution fund established by section 25 of this chapter.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-4
"Out-of-pocket loss"
Sec. 4. As used in this chapter, "out-of-pocket loss" means an amount equal to the amount of restitution ordered under any of the following:
(1) A final court order.
(2) A final administrative order.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-5
"Person"
Sec. 5. As used in this chapter, "person" includes a sole proprietorship, a partnership, a corporation, an association, a fiduciary, or an individual.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-6
"Securities violation"
Sec. 6. As used in this chapter, "securities violation" means a violation of any of the following:
(1) The Securities Act of 1933, as amended, and any regulations

related to that act.
(2) The Securities Exchange Act of 1934, as amended, and any regulations related to that act.
(3) The Investment Company Act of 1940, as amended, and any regulations related to that act.
(4) The Investment Advisers Act of 1940, as amended, and any regulations related to that act.
(5) The Indiana Uniform Securities Act (IC 23-19) and any rules related to that act.
(6) Other state securities acts and any rules or regulations related to those acts.
As added by P.L.114-2010, SEC.12. Amended by P.L.42-2011, SEC.47.

IC 23-20-1-7
"Victim"
Sec. 7. As used in this chapter, "victim" means an individual who suffers monetary injury as a result of a securities violation.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-8
Duties of division
Sec. 8. The division shall do the following:
(1) Prescribe forms for processing applications for restitution assistance.
(2) Determine whether a claim for restitution assistance filed under this chapter should be awarded.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-9
Order awarding restitution to claimant required
Sec. 9. The division shall require a claimant to produce a copy of:
(1) a court order; or
(2) an administrative order;
that demonstrates that restitution has been awarded to the claimant as described in section 16 of this chapter.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-10
Confidentiality of claimant's personal information
Sec. 10. A claimant's personal information (as defined in IC 9-14-3.5-5) is confidential.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-11
Persons eligible for restitution assistance
Sec. 11. Except as otherwise provided in this chapter, the following persons are eligible for restitution assistance under this chapter:
(1) A resident of Indiana who is a victim of a securities

violation committed:
(A) in Indiana; or
(B) in a jurisdiction other than Indiana, including a foreign country, if the jurisdiction in which the securities violation occurred does not offer to Indiana residents who are victims of securities violations in that jurisdiction assistance that is substantially similar to the assistance offered under this chapter.
(2) A nonresident of Indiana who is a victim of a securities violation committed in Indiana if the jurisdiction in which the victim resides offers to Indiana residents who are victims of securities violations in that jurisdiction assistance that is substantially similar to the assistance offered under this chapter.
(3) A surviving spouse or dependent child of a victim described in subdivision (1) or (2).
(4) Any other person legally dependent for principal support upon a victim described in subdivision (1) or (2).
As added by P.L.114-2010, SEC.12.

IC 23-20-1-12
Application for restitution assistance; filing with division
Sec. 12. (a) A person eligible for restitution assistance under section 11 of this chapter may file an application for restitution assistance with the division.
(b) The application must be received by the division not more than one hundred eighty (180) days after the date of the order described in section 16 of this chapter. The division may grant an extension of time for good cause shown by the claimant. However, the division may not accept an application that is received more than two (2) years after the date of the order described in section 16 of this chapter.
(c) The application must be filed in the office of the division in person, through the division's Internet web site, or by first class or certified mail. If requested, the division shall assist a claimant in preparing the application.
(d) The division shall accept all applications filed in compliance with this chapter. Upon receipt of a complete application, the division shall promptly begin processing the application.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-13
Division's review of applications; request for additional information
Sec. 13. (a) The division shall review all applications to ensure that the applications are complete.
(b) If an application is not complete, the application shall be returned to the claimant with a brief statement of the additional information required.
(c) The claimant may, not more than thirty (30) days after receipt of the request for additional information, either supply the

information or appeal to the securities commissioner as to the completeness of the application.
(d) The decision of the securities commissioner as to the completeness of the application is final.
(e) The division shall deny the application if:
(1) the applicant does not furnish additional information; or
(2) additional time is not granted by the securities commissioner for good cause.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-14
Denial of assistance to victim participating in or profiting from securities violation
Sec. 14. (a) Subject to subsection (b), the division may not award restitution assistance if the victim:
(1) sustained the monetary injury as a result of:
(A) participating or assisting in; or
(B) attempting to commit or committing;
a securities violation; or
(2) profited or would have profited from the securities violation.
(b) If the victim is a dependent child or dependent parent of the person who commits a securities violation, restitution assistance may be awarded if justice requires.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-15
Assistance limited to one claimant per victim
Sec. 15. The division may not award restitution assistance under this chapter to more than one (1) claimant per victim.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-16
Adjudication of violation required; final order; failure of party to pay
Sec. 16. (a) The division may not award restitution assistance under this chapter unless the securities violation was adjudicated in a state or federal court or a regulatory agency administrative proceeding.
(b) The division may not award restitution assistance under this chapter unless:
(1) a final order has been entered ordering restitution to the victim in a proceeding described in subsection (a); and
(2) the party ordered to pay restitution has not paid the full amount.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-17
Denial of assistance; order not containing restitution award
Sec. 17. The division shall deny an award of restitution assistance under this chapter if a court or administrative order does not contain

an award of restitution to the victim.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-18
Restitution award overturned on appeal; denial or forfeiture of assistance
Sec. 18. (a) The division may not award restitution assistance under this chapter on behalf of a victim whose award of restitution under a court or administrative order is overturned on appeal.
(b) If:
(1) restitution assistance is awarded under this chapter; and
(2) after the award of restitution assistance under this chapter, the victim's award of restitution under a court or administrative order is overturned on appeal;
the claimant shall forfeit the restitution assistance received under this chapter.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-19
Subrogation rights of state
Sec. 19. (a) The state is subrogated to the rights of the person awarded restitution under this chapter to the extent of the award.
(b) The subrogation rights are against the person who committed the securities violation or a person liable for the pecuniary loss.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-20
State's lien on victim's recovery; deduction of state's share of court expenses
Sec. 20. (a) In addition to the subrogation rights under section 19 of this chapter, the state is entitled to a lien in the amount of the award on a recovery made by or on behalf of the victim.
(b) The state may:
(1) recover the amount under subsection (a) in a separate action; or
(2) intervene in an action brought by or on behalf of the victim.
(c) If a claimant brings an action described in subsection (b)(2), the claimant may deduct from the money owed to the state under the lien the state's pro rata share of the reasonable expenses for the court suit, including attorney's fees. The amount the claimant deducts under this subsection for the state's pro rata share of the expenses may not be more than fifteen percent (15%) of the money owed under the lien.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-21
Recovery by claimant receiving assistance; refund to state of overpayment
Sec. 21. If:
(1) an award is made under this chapter; and (2) a claimant receives a sum required to be deducted under section 20(a) of this chapter;
the claimant shall refund to the state the amount of overpayment.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-22
Victim's contribution to monetary injury; consideration in amount of assistance; basis for denial
Sec. 22. (a) In determining the amount of restitution assistance to award under this chapter, the division shall determine whether a victim contributed to the infliction of the victim's monetary injury.
(b) If the division finds that the victim contributed to the infliction of the victim's monetary injury, the division may deny an award of restitution assistance.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-23
Limitations on award
Sec. 23. An award under this chapter may not exceed the lesser of the following:
(1) Fifteen thousand dollars ($15,000).
(2) Twenty-five percent (25%) of the amount of the out-of-pocket loss.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-24
Award not subject to execution, attachment, or garnishment
Sec. 24. An award made by the division under this chapter is not subject to execution, attachment, garnishment, or other process.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-25
Securities restitution fund; establishment; funding sources
Sec. 25. (a) The securities restitution fund is established.
(b) The fund consists of amounts:
(1) from funds received for deposit in the securities division enforcement account as provided in IC 23-19-6-1(f); and
(2) appropriated from the general assembly.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-26
Securities restitution fund; funds continually appropriated; purposes
Sec. 26. The money in the fund is continually appropriated to the division for purposes of:
(1) awarding restitution assistance under this chapter;
(2) paying expenses incurred in administering this chapter; and
(3) making awards to informants under IC 23-19-7.
As added by P.L.114-2010, SEC.12. Amended by P.L.85-2012, SEC.7.
IC 23-20-1-27
Securities restitution fund; funds and income nonreverting
Sec. 27. Money in the fund and income derived from money in the fund do not revert to the state general fund at the end of a state fiscal year.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-28
Securities restitution fund; threshold; suspension of payment of claims; proration of claims after suspension period
Sec. 28. (a) If the fund would be reduced below two hundred fifty thousand dollars ($250,000) by payment in full of all awards that become final in a month, the division shall suspend payment of the claims that become final during the month and the following two (2) months.
(b) At the end of the suspension period, the division shall pay the suspended claims. If the fund would be exhausted by payment in full of the suspended claims, the amount paid to each claimant shall be prorated.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-29
State's liability for award; limited to availability of money in fund
Sec. 29. The state is not liable for a written determination made by the division under this chapter except to the extent that money is available in the fund on the date the award is computed by the division under this chapter.
As added by P.L.114-2010, SEC.12.

IC 23-20-1-30
Claimant convicted of forgery, fraud, or deception; forfeiture of award; civil action by division to recover funds
Sec. 30. (a) A claimant convicted of forgery, fraud, or deception in connection with a claim under this chapter forfeits an award paid to the claimant under this chapter.
(b) The division may file a civil action to recover funds against a claimant described in subsection (a).
As added by P.L.114-2010, SEC.12.

IC 23-20-1-31
False or misleading statements; Class C felony
Sec. 31. A person commits a Class C felony if the person knowingly makes or causes to be made:
(1) in any document filed with or sent to the securities commissioner or the division; or
(2) in any proceeding, investigation, or examination;
under this chapter any statement that is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.
As added by P.L.114-2010, SEC.12.
IC 23-20-1-32
Division's authority to adopt rules
Sec. 32. The division may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.114-2010, SEC.12.









TITLE 24. TRADE REGULATION

ARTICLE 1. COMBINATIONS IN RESTRAINT OF TRADE

CHAPTER 1. CONTRACTS TO PREVENT COMPETITION

IC 24-1-1-2
Violation of chapter; domestic corporations; forfeiture of charter and franchise; foreign corporations; prohibition
Sec. 2. Any corporation, chartered under the laws of this state, which shall violate any of the provisions of this chapter shall thereby forfeit its charter and its franchise, and its corporate existence shall thereupon cease and determine. Every foreign corporation which shall violate any of the provisions of this chapter is hereby denied the right to do and is prohibited from doing business in this state. It is hereby made the duty of the attorney general of the state to enforce this section by due process of law.
(Formerly: Acts 1897, c.104, s.2.) As amended by P.L.152-1986, SEC.2.

IC 24-1-1-3
Offense
Sec. 3. A person who knowingly violates this chapter commits a Class C felony.
(Formerly: Acts 1897, c.104, s.3.) As amended by Acts 1978, P.L.2, SEC.2401.

IC 24-1-1-4
Persons affected by chapter; exception Sec. 4. The persons designed by this chapter to be affected by this chapter are those who own, control, or manufacture the output of any particular article of merchandise mentioned in this chapter; provided, however, that the provisions of this chapter shall not apply to agricultural products or livestock while in the possession of the producer or raiser.
(Formerly: Acts 1897, c.104, s.4.) As amended by P.L.152-1986, SEC.3.

IC 24-1-1-5
Civil suit for damages
Sec. 5. Any person or persons or corporations that may be injured or damaged by any such arrangement, contract, agreement, trust, or combination described in section 1 of this chapter may sue for and recover in any court of competent jurisdiction in this state, of any person, persons, or corporation operating such trust or combination, the full consideration or sum paid by him or them for any goods, wares, merchandise, or articles, the sale of which is controlled by such combination or trust.
(Formerly: Acts 1897, c.104, s.5.) As amended by P.L.152-1986, SEC.4.

IC 24-1-1-5.1
Attorney general may bring action on behalf of the state or a political subdivision
Sec. 5.1. The attorney general may bring an action on behalf of the state or a political subdivision (as defined in IC 34-6-2-110) for injuries or damages sustained directly or indirectly as a result of a violation of this chapter.
As added by P.L.135-2008, SEC.1.

IC 24-1-1-5.2
Attorney general may bring action on behalf of the state or a political subdivision
Sec. 5.2. (a) The attorney general may bring an action in a county on behalf of the state or a political subdivision (as defined in IC 34-6-2-110) for injuries or damages sustained directly or indirectly as a result of a violation of this chapter.
(b) An action brought under this section may be brought, without respect to the amount in controversy, in a circuit or superior court in a county in which the defendant resides or is engaged in business, or in which service may be obtained.
(c) The plaintiff in an action brought under this section is entitled to recover a penalty of threefold the damages awarded in the action, plus reasonable costs and attorney's fees.
As added by P.L.135-2008, SEC.2.

IC 24-1-1-6
Special grand jury instructions
Sec. 6. It shall be the duty of the judges of the circuit courts of

this state specially to instruct the grand juries as to the provisions of this chapter.
(Formerly: Acts 1897, c.104, s.6.) As amended by P.L.152-1986, SEC.5.



CHAPTER 2. COMBINATIONS RESTRAINING TRADE

IC 24-1-2-2
Monopoly; offense
Sec. 2. A person who monopolizes any part of the trade or commerce within this state commits a Class A misdemeanor.
(Formerly: Acts 1907, c.243, s.2.) As amended by Acts 1978, P.L.2, SEC.2403.

IC 24-1-2-3
Restraint of bidding for letting contracts; offense
Sec. 3. A person who engages in any scheme, contract, or combination to restrain or restrict bidding for the letting of any contract for private or public work, or restricts free competition for the letting of any contract for private or public work, commits a Class A misdemeanor.
(Formerly: Acts 1907, c.243, s.3.) As amended by Acts 1978, P.L.2, SEC.2404.

IC 24-1-2-4
Collusion among contract bidders; civil action by principal; action by attorney general
Sec. 4. If there shall be collusion or fraud of any kind or character among the bidders at the letting of any contract or work as provided

in section 3 of this chapter, then the principal who lets the contract or work, or for whom the contract was let, shall not be liable for such letting or on account of said contract or work, or any part thereof, to the successful bidder to whom the contract or work was let, his successors or assigns, if such successful bidder be a party, directly or indirectly, to such collusion or fraud on such contract or letting, or for any work, materials furnished, or thing done in discharge thereof or with reference thereto, and if before notice of such collusion or fraud payment or partial payment thereon or therefor shall have been made, such principal may at any time within five (5) years from the date of the last payment made thereon or therefor in an appropriate action in any court of competent jurisdiction in this state recover to the full amount of such payment or payments with interest to date of judgment thereon, and attorney's fees, against such successful bidder, and such recovery shall not be a bar to any action, either civil or criminal, brought against such bidder on account of any violation of this chapter on behalf of the state by the attorney general, a prosecuting attorney, or otherwise.
(Formerly: Acts 1907, c.243, s.4.) As amended by P.L.152-1986, SEC.6.

IC 24-1-2-5
Duty of attorney general and prosecuting attorney; civil and criminal proceedings
Sec. 5. It shall be the duty of the attorney general and of the prosecuting attorney of each judicial circuit to institute appropriate proceedings to prevent and restrain violations of the provisions of this chapter or any other statute or the common law relating to the subject matter of this chapter and to prosecute any person or persons guilty of having violated any of the penal provisions thereof. In all criminal proceedings the prosecution may be by way of affidavit or indictment the same as in other criminal matters, and the attorney general shall have concurrent jurisdiction with the prosecuting attorneys in instituting and prosecuting any such actions. All civil proceedings to prevent and restrain violations shall be in the name of the state of Indiana upon relation of the proper party. The attorney general may file such proceedings upon his own relation or that of any private person in any circuit or superior court of the state, without applying to such court for leave, when he shall deem it his duty so to do. Such proceedings shall be by information filed by any prosecuting attorney in a circuit or superior court of the proper county upon his own relation whenever he shall deem it his duty so to do, or shall be directed by the court or governor or attorney general, and an information may be filed by any taxpayer on his own relation. If judgment or decree be rendered against any domestic corporation or against any person claiming to be a corporation, the court may cause the costs to be collected by execution against the person claiming to be a corporation or by attachment against any or all of the directors or officers of the corporation, and may restrain the corporation or any director, agent, employee, or stockholder and

appoint a receiver for its property and effects, and take an accounting and make distribution of its assets among its creditors, and exercise any other power or authority necessary and proper for carrying out the provisions of this chapter. If judgment or decree be rendered against any corporation incorporated under the laws of the United States, or of any district or territory thereof, or of any state other than this state, or of any foreign country, the court may cause the costs to be collected as in this section provided and may render judgment and decree of ouster perpetually excluding such corporation from the privilege of transacting business in the state of Indiana and forfeiting to the school fund any or all property of such corporation within the state, and shall exercise such power and authority with regard to the property of such corporation as may be exercised with regard to that of domestic corporations.
(Formerly: Acts 1907, c.243, s.5; Acts 1923, c.82, s.1.) As amended by P.L.152-1986, SEC.7.

IC 24-1-2-5.1
Attorney general may bring action on behalf of the state or a political subdivision
Sec. 5.1. The attorney general may bring an action on behalf of the state or a political subdivision (as defined in IC 34-6-2-110) for injuries or damages sustained directly or indirectly as a result of a violation of this chapter.
As added by P.L.135-2008, SEC.3.

IC 24-1-2-6
Discovery proceedings; examination of defendant; sanctions for noncompliance
Sec. 6. In all proceedings instituted under and pursuant to section 5 of this chapter, the plaintiff may propound interrogatories to the defendant or defendants to be answered by such defendant or defendants under oath, as is provided by law in civil actions, and if any defendant to whom interrogatories be propounded as aforesaid be a corporation, then such interrogatories shall be answered by the highest officer of such corporation, or by any other officer, agent, or employee of such corporation designated by the plaintiff. The plaintiff in any such action shall be entitled upon motion to an order for an examination under oath before trial of any defendant or all the defendants in such action, and if any defendant in such action be a corporation, then of any officer, agent, or employee of any such defendant corporation, concerning any or all of the facts alleged in the information or other pleadings in such cause. The said defendant shall be given five (5) days' notice by the plaintiff of the time and place of the taking of said examination, but such officer, agent, or employee shall not be compelled to attend such examination except in the county where he resides or where the principal office or place of business of such corporation be situate in this state. If such defendant corporation be incorporated under the laws of the United States, or of any district or territory thereof, or of any state other than

the state of Indiana, or of any foreign country, and the officer, agent, or employee to be examined be without the jurisdiction of this state, then such defendant shall produce the officer, agent, or employee to be examined as aforesaid at some place in the city or town where the principal office or place of business of such defendant be situate, upon five (5) days' notice being served upon the attorneys of such defendant corporation of the time and place fixed for the examination of such officer, agent or employee. In any examination of any defendant or of any officer, agent, or employee of any defendant corporation, such defendant officer, agent or employee may be compelled upon notice to produce for inspection by the plaintiff and to testify concerning the same, or for use in evidence upon the trial, or both, all books, papers, documents, or writings pertaining or in any wise relating to the facts, or any of them, stated in the information or other pleadings filed in the cause. In such notice to produce for inspection and testimony or for trial, or both, it shall only be necessary to notify the defendant or the attorney or attorneys of the defendant to produce, at the time and place fixed in the notice, all books, papers, documents, or writings pertaining or in any wise relating to the facts stated in the information or other pleadings filed, and it shall not be necessary to state in such notice the particular books, papers, documents, or writings to be produced at such time and place. Such examinations shall be taken before an officer authorized to take depositions and may be continued from day to day. Upon the failure or refusal of any defendant to comply with any order made as aforesaid to answer interrogatories, or for the examination of the defendant or the officer, agent, or employee of any defendant corporation, or upon the failure or refusal of any defendant corporation to produce any officer, agent, or employee for examination when notified as aforesaid, or upon the failure or refusal of any defendant to produce books, papers, documents, and writings when notified as aforesaid, then all pleadings of such defendant so failing to comply with such order or notice shall be stricken from the files upon motion supported by affidavit, and the allegations of the information as to such defendant in default shall be taken as confessed and judgment and decree shall be entered accordingly.
(Formerly: Acts 1907, c.243, s.6.) As amended by P.L.152-1986, SEC.8.

IC 24-1-2-7
Treble damage action; attorney general's representation of state or political subdivision
Sec. 7. (a) Any person whose business or property is injured by a violation of this chapter may bring an action in the circuit or superior court of any county in which the defendant resides or is found without respect to the amount in controversy, and is entitled to recover a penalty of threefold the damages awarded in the action, together with the costs of suit, including reasonable attorney's fees.
(b) The attorney general may bring an action under this section on behalf of the state or a political subdivision if the state or political

subdivision has been directly or indirectly injured by a violation of this section.
(Formerly: Acts 1907, c.243, s.7.) As amended by P.L.152-1986, SEC.9; P.L.135-2008, SEC.4.

IC 24-1-2-8
General importance of case; certificate
Sec. 8. In any proceeding under this chapter the attorney general or prosecuting attorney may file with the clerk of the court a certificate that in his opinion the case is of general importance, a copy of which shall be immediately furnished by said clerk to the judge or each of the judges of the court wherein the proceedings may be pending, and the court shall thereupon make the proper orders in the premises.
(Formerly: Acts 1907, c.243, s.8.) As amended by P.L.152-1986, SEC.10.

IC 24-1-2-9
Costs of proceedings
Sec. 9. Whenever an information is filed by the attorney general or by any prosecuting attorney, such officer shall not be liable for costs; but when it is filed upon the relation of a private person, he shall be liable for costs unless the same are adjudged against the defendant. In all proceedings instituted under the provisions of this chapter by the attorney general or by the prosecuting attorney on the order and direction of the court, the attorney general, or the governor, all necessary costs and expenses of the prosecution shall be paid out of moneys in the state treasury not otherwise appropriated if such costs cannot be collected from the defendant or defendants, in case judgment be rendered against such defendant or defendants, and it shall be the duty of the auditor of state, upon receipt from the attorney general of a statement of the costs and expenses of any such prosecution, to draw his warrant upon the treasurer of state for the amount so certified; provided, however, that the attorney general shall not involve the state in any extraordinary expense for experts or other assistants without first obtaining the consent of the governor, and twenty thousand dollars ($20,000) is appropriated biennially from any funds of the state not otherwise appropriated to defray the expenses of such prosecutions by the attorney general. Such prosecuting attorney shall also be allowed by the court trying such cause reasonable compensation for his services, and such allowances shall be paid as part of the costs and expenses of such prosecution.
(Formerly: Acts 1907, c.243, s.9.) As amended by P.L.152-1986, SEC.11.

IC 24-1-2-10
Person; definition
Sec. 10. The words "person" or "persons" whenever used in this chapter shall be deemed to include corporations, associations, limited liability companies, joint stock companies, partnerships, limited or

otherwise, existing under or authorized by the laws of the state of Indiana, or of the United States, or of any state, territory, or district of the United States, or of any foreign country.
(Formerly: Acts 1907, c.243, s.10.) As amended by P.L.152-1986, SEC.12; P.L.8-1993, SEC.335.

IC 24-1-2-11
Examination of witness or party; immunity from criminal prosecution
Sec. 11. Any person or officer, agent, or employee of a corporation may be examined as a witness or a party as in other cases, in any civil action instituted under the provisions of this chapter and required to disclose all the facts relevant to the case in his knowledge as provided in this chapter, but the testimony of such witness or party or any answer to any question propounded to him in such examination shall not be used against such witness or party in any criminal prosecution except in case of perjury committed by him therein; and he shall not be liable to trial by indictment or affidavit or to punishment for any offense inquired about; provided, however, that such exemption shall be personal to such witness and shall not exempt or render immune the corporation of which such witness shall be an officer, agent, or employee, and such corporation shall be as liable for any violation of this chapter as if such officer, agent, or employee had not so testified.
(Formerly: Acts 1907, c.243, s.11; Acts 1923, c.82, s.2.) As amended by P.L.152-1986, SEC.13.

IC 24-1-2-12
Cumulative and supplemental effect of chapter
Sec. 12. The provisions of this chapter shall be held cumulative of or supplemental to each other and of all other laws in any way affecting them, or any matter which in any manner is the subject of this chapter in this state, and cumulative of and supplemental to the common law of this state relative thereto or to any thereof.
(Formerly: Acts 1907, c.243, s.12.) As amended by P.L.152-1986, SEC.14.



CHAPTER 3. COMBINATIONS TO PREVENT SALE OF SUPPLIES

IC 24-1-3-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2426.)

IC 24-1-3-3
Continuing violations; penalties
Sec. 3. Each and every person, firm, limited liability company, or association of persons who shall in any manner violate the provisions of this chapter shall, for each and every day that such violation shall be committed and continued after due notice given by the party interested to the attorney general or prosecuting attorney, forfeit and pay the sum of fifty dollars ($50), which may be recovered in the name of the state on the relation of the party injured or on the relation of the prosecuting attorney in any county where the offense is committed or where the offender or offenders reside. And it shall be the duty of the prosecuting attorney of any county to prosecute any such action, and he shall be entitled to a fee of twenty-five dollars ($25) to be taxed against the defendant in the event of recovery as a part of the costs of said action. Any such action may be taken in any circuit or superior court of the county in which the defendant resides or in which he is engaged in business.
(Formerly: Acts 1899, c.148, s.3.) As amended by P.L.152-1986, SEC.15; P.L.8-1993, SEC.336.

IC 24-1-3-3.1
Attorney general may bring action on behalf of the state or a political subdivision
Sec. 3.1. The attorney general may bring an action on behalf of

the state or a political subdivision (as defined in IC 34-6-2-110) for injuries or damages sustained directly or indirectly as a result of a:
(1) contract or combination described in section 1 of this chapter; or
(2) violation of this chapter.
As added by P.L.135-2008, SEC.5.

IC 24-1-3-4
Civil action by injured party; attorney general's representation of the state or political subdivision
Sec. 4. (a) Any person who has suffered injuries or damages as a result of a contract or combination described in section 1 of this chapter, or by any other violation of this chapter, may bring an action in a circuit or superior court having jurisdiction in the county where the defendant resides or is engaged in business, or in any county where service may be obtained, without respect to the amount in controversy. The plaintiff in an action brought under this section is entitled to recover threefold damages awarded in the action, plus reasonable costs and attorney's fees.
(b) The attorney general may bring an action under this section on behalf of the state or a political subdivision.
(Formerly: Acts 1899, c.148, s.4.) As amended by P.L.152-1986, SEC.16; P.L.135-2008, SEC.6.

IC 24-1-3-5
Service of process; parties residing outside county in which action arises
Sec. 5. Whenever it shall appear to the court before which any proceedings under this chapter may be pending that the ends of justice require that other parties shall be brought before the court, said court may cause them to be made parties defendant and cause them to be served by the process of court as required by law in such cases provided, whether they reside in the county where said action is pending or not.
(Formerly: Acts 1899, c.148, s.5.) As amended by P.L.152-1986, SEC.17.



CHAPTER 4. COMBINATIONS COMPELLING MANUFACTURERS TO CLOSE DOWN

IC 24-1-4-2
Violation of chapter; domestic corporations; forfeiture of charter and franchise; foreign corporations; prohibition; duty of attorney general
Sec. 2. (a) Any corporation chartered under the laws of this state which shall violate any of the provisions of this chapter shall thereby forfeit its charter and its franchise, and its corporate existence shall thereupon cease and terminate. Every foreign corporation which shall violate any of the provisions of this chapter is hereby denied the right to do and is prohibited from doing business in this state.
(b) It is hereby made the duty of the attorney general of the state to enforce the provisions of this chapter by due process of law.
(Formerly: Acts 1901, c.107, s.2.) As amended by P.L.152-1986, SEC.19.

IC 24-1-4-3
Offense
Sec. 3. A person who knowingly violates this chapter commits a Class C felony.
(Formerly: Acts 1901, c.107, s.3.) As amended by Acts 1978, P.L.2, SEC.2406.

IC 24-1-4-4
Violation of chapter; civil action for damages; attorney general
Sec. 4. (a) Any person who has suffered injuries or damages as a

result of an arrangement, contract, agreement, trust, or combination described in section 1 of this chapter may bring an action in any court of competent jurisdiction in this state to recover the full consideration or sum paid by the person for any goods, wares or merchandise, or article the sale of which is controlled by the combination or trust. In addition, the person is entitled to recover a penalty of threefold the damages awarded in the action, plus reasonable costs and attorney's fees.
(b) The attorney general may bring an action under this section on behalf of the state or a political subdivision.
(Formerly: Acts 1901, c.107, s.4.) As amended by P.L.152-1986, SEC.20; P.L.135-2008, SEC.7.

IC 24-1-4-5
Attorney general's representation of the state or a political subdivision
Sec. 5. The attorney general may bring an action on behalf of the state or any political subdivision (as defined in IC 34-6-2-110) that has been directly or indirectly injured or damaged by:
(1) an arrangement, agreement, trust, or combination described in section 1 of this chapter; or
(2) any other violation of this chapter.
As added by P.L.135-2008, SEC.8.



CHAPTER 5. MOTION PICTURE FAIR COMPETITION

IC 24-1-5-2
Blind selling prohibited
Sec. 2. Blind selling is unlawful in this state and an agreement which attempts to waive this prohibition is void. As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-3
Notice of trade screening to exhibitors
Sec. 3. A distributor must provide reasonable and uniform notice of a trade screening of a motion picture to those exhibitors within the state from whom he intends to invite bids or with whom he intends to negotiate for the right to exhibit that motion picture.
As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-4
Invitation to bids; requisites
Sec. 4. If bids are invited from exhibitors for the licensing of a motion picture, the invitation to bid shall specify:
(1) whether the run for which the bid is invited is a first, second, or subsequent run;
(2) whether the run is an exclusive or nonexclusive run;
(3) the geographic area for the run;
(4) the date and hour the invitation to bid expires; and
(5) the time and date when, and the location of the office serving the territory where, the bids will be opened.
As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-5
Submitting and opening bids
Sec. 5. All bids must be submitted in writing and shall be opened at the designated time in the presence of those exhibitors, or their agents, who are present for the bid opening. The opened bids are subject to examination by the exhibitors or their agents.
As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-6
Notice to bidders
Sec. 6. Within ten (10) business days of the bid opening, the distributor shall give notice of the name of the winning bidder or the fact that none of the bids were accepted to each exhibitor submitting a bid.
As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-7
Violations; civil remedies; attorney's fees
Sec. 7. In a successful civil action against a person for violating this chapter, the court shall award the plaintiff damages and reasonable attorney fees. The provisions of this chapter may be enforced by injunction or other equitable remedy.
As added by Acts 1980, P.L.161, SEC.1.






ARTICLE 2. TRADEMARKS, TRADE NAMES, AND TRADE SECRETS

CHAPTER 1. TRADEMARK ACT

IC 24-2-1-0.5
Intent; judicial or administrative interpretation
Sec. 0.5. This chapter is intended to provide a system of state trademark registration and protection that is consistent with the federal system of trademark registration and protection under the Trademark Act of 1946. A judicial or an administrative interpretation of a provision of the federal Trademark Act may be considered as persuasive authority in construing a provision of this chapter.
As added by P.L.135-2006, SEC.1.

IC 24-2-1-1
Repealed
(Repealed by P.L.135-2006, SEC.21.)

IC 24-2-1-2
Definitions
Sec. 2. The following definitions apply throughout this chapter:
(1) "Abandoned" means either of the following:
(A) The person who owns the mark has discontinued use of the mark and does not intend to resume use of the mark. A person's intent not to resume use of the mark may be inferred from the circumstances. Three (3) consecutive years without use of a mark constitutes prima facie evidence that the use of the mark has been abandoned.
(B) The conduct of the owner, including an act or omission, has caused the mark to lose its significance as a mark.
(2) "Applicant" means a person who files an application for registration of a mark under this chapter and the legal representatives, successors, or assigns of the person.
(3) "Dilution" means the lessening of the capacity of a famous

mark to identify and distinguish goods or services, regardless of the presence or absence of:
(A) competition between the owner of the famous mark and other parties; or
(B) the likelihood of confusion, mistake, or deception.
(4) "Mark" means a trademark or service mark that is entitled to registration under this chapter, whether the mark is registered or not.
(5) "Person" means:
(A) a human being;
(B) a corporation;
(C) a partnership;
(D) a limited liability company; or
(E) any other entity or organization:
(i) capable of suing and being sued in a court of law;
(ii) entitled to a benefit or privilege under this chapter; or
(iii) rendered liable under this chapter.
(6) "Registrant" means a person to whom the registration of a mark under this chapter is issued and the legal representatives, successors, or assigns of the person.
(7) "Secretary" means the secretary of state or the designee of the secretary charged with the administration of this chapter.
(8) "Service mark" means a word, name, symbol, device, or combination of a word, name, symbol, or device that is used by a person to:
(A) identify a service, including a unique service, of a person and distinguish the person's service from the service of another person; and
(B) indicate the source of a service, even if the source is unknown.
Titles and character names and other distinctive features of radio or television programs used by a person may be registered as a service mark even though the radio or television programs may advertise the goods of the sponsor.
(9) "Trademark" means any word, name, symbol, or device or any combination of a word, name, symbol, or device that is used by a person to:
(A) identify and distinguish goods, including a unique product, of a person and distinguish the person's goods from goods manufactured or sold by another person; and
(B) indicate the source of the goods, even if the source is unknown.
(10) "Trade name" means a name used by a person to identify a business or vocation of the person.
(11) "Use" means the bona fide use of a mark in the ordinary course of trade and not a use made merely to reserve a right in a mark. A mark is considered to be in use:
(A) on or in connection with a good if the:
(i) mark is placed in any manner on the good, a container for the good, a display associated with the good, or a tag

or label affixed to the good; or
(ii) nature of the good makes placement of the mark as described in item (i) impracticable and the mark is placed on a document associated with the good or with the sale of the good; and
(B) if the good described in clause (A) is sold or transported in Indiana.
A mark is considered to be in use on or in connection with a service if the mark is used or displayed in the sale or advertising of the service and the service is rendered in Indiana.
(Formerly: Acts 1955, c.174, s.2; Acts 1959, c.256, s.1.) As amended by P.L.152-1986, SEC.22; P.L.8-1993, SEC.338; P.L.135-2006, SEC.2.

IC 24-2-1-3
Registerability
Sec. 3. A mark by which the goods or services of an applicant may be distinguished from other goods or services may not be registered if the mark:
(1) consists of or comprises immoral, deceptive, or scandalous matter;
(2) consists of or comprises matter that may:
(A) disparage or falsely suggest a connection with:
(i) persons living or dead;
(ii) institutions;
(iii) beliefs; or
(iv) national symbols; or
(B) bring into contempt or disrepute:
(i) persons living or dead;
(ii) institutions;
(iii) beliefs; or
(iv) national symbols;
(3) consists of or comprises the flag, coat of arms, or other insignia of:
(A) the United States;
(B) a state or municipality;
(C) the United Nations; or
(D) a foreign nation;
(4) consists of or comprises the name, signature, or portrait identifying a particular living individual, unless the individual provides written consent; or
(5) is a mark that:
(A) if used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of the goods or services;
(B) if used on or in connection with the goods or services of the applicant, is primarily geographically descriptive or deceptively geographically misdescriptive of the goods or services; or
(C) is primarily merely a surname. This subdivision does not prevent the registration of a mark that is used in Indiana by the applicant and has become distinctive of the applicant's goods or services. The secretary may accept proof of continuous use of a mark by the applicant in Indiana for the five (5) years immediately preceding the date on which the claim of distinctiveness is made as evidence that the mark has become distinctive, as used on or in connection with the applicant's goods or services; or
(6) is a mark that so resembles a mark registered in Indiana or a mark or trade name previously used by another person in Indiana and not abandoned, as to be likely, if used on or in connection with the goods or services of the applicant, to cause deception, confusion, or mistake.
(Formerly: Acts 1955, c.174, s.3; Acts 1959, c.256, s.2.) As amended by P.L.152-1986, SEC.23; P.L.135-2006, SEC.3.

IC 24-2-1-4
Application for registration
Sec. 4. (a) Subject to the limitations of this chapter, a person who uses a mark in Indiana may file in the office of the secretary, in a manner that complies with the requirements of the secretary, an application for registration of the mark. The application must include the following information:
(1) The name and business address of the person applying for registration of the mark, and:
(A) if the applicant is a corporation, the state of incorporation;
(B) if the applicant is a partnership, the:
(i) state in which the partnership is organized; and
(ii) names of the general partners, as specified by the secretary; or
(C) if the applicant is another form of legal entity, the jurisdiction in which the legal entity was organized.
(2) The:
(A) goods or services on or in connection with which the mark is used;
(B) mode or manner in which the mark is used on or in connection with the goods or services; and
(C) class in which the goods or services fall.
(3) The date on which the mark was first used anywhere and the date on which the mark was first used in Indiana by the applicant or the applicant's predecessor in business.
(4) A statement that:
(A) the applicant is the owner of the mark;
(B) the mark is in use; and
(C) to the knowledge of the person verifying the application, another person:
(i) has not registered the mark, either federally or in Indiana; or
(ii) does not have the right to use the mark either in the

identical form or in such near resemblance to the form as to be likely, if applied to the goods or services of the other person, to cause deception, confusion, or mistake.
(b) The secretary may also require on an application:
(1) a statement indicating whether an application to register a mark, parts of a mark, or a composite of a mark, has been filed by the applicant or a predecessor in the interest of the applicant in the United States Patent and Trademark Office. If an application has previously been filed in the United States Patent and Trademark Office, the applicant must provide full particulars with respect to the previous application, including the:
(A) filing date and serial number of each application;
(B) status of each application; and
(C) reason or reasons for the refusal of the application or the nonregistration of the mark if an application to register the mark was finally refused registration or if an application to register the mark has not resulted in a registration; and
(2) a drawing of the mark that complies with the requirements of the secretary.
(c) The application must be signed and verified under oath, affirmation, or declaration subject to perjury laws by:
(1) the applicant;
(2) a member of the applicant firm or applicant limited liability company; or
(3) an officer of the applicant corporation, association, or other form of legal entity.
The application must be accompanied by three (3) specimens showing actual use of the mark. The application must be accompanied by an application fee payable to the secretary.
(Formerly: Acts 1955, c.174, s.4; Acts 1959, c.256, s.3.) As amended by P.L.152-1986, SEC.24; P.L.8-1993, SEC.339; P.L.135-2006, SEC.4.

IC 24-2-1-4.5
Examination; additional information; new application; disclaiming component of mark; amending; civil action; priority
Sec. 4.5. (a) If a person files an application for registration of a mark and pays the application fee, the secretary may examine the application for conformity with this chapter.
(b) An applicant must provide additional information requested by the secretary, including a description of a design mark.
(c) An applicant may make or authorize the secretary to make reasonable amendments to an application that are requested by the secretary or are considered by the applicant to be advisable to respond to a rejection or an objection.
(d) The secretary may require an applicant to submit a new application if the secretary determines amendments to the application are necessary and the applicant does not make or authorize the secretary to make amendments under subsection (c). (e) The secretary may require an applicant to disclaim a component of a mark that is not eligible for registration, and an applicant may voluntarily disclaim a component of a mark for which registration is sought. A disclaimer does not prejudice or affect the applicant's rights:
(1) existing at the time of application or arising after the application in the disclaimed matter; or
(2) on another application if the disclaimed matter is or becomes distinctive of the applicant's goods or services.
(f) If an applicant is not entitled to registration of a mark under this chapter, the secretary shall advise the applicant of the reason the applicant is not entitled to registration of the mark. The applicant has a reasonable time specified by the secretary:
(1) to reply to the reason the applicant is not entitled to registration; or
(2) to amend the application.
If the applicant replies to the secretary or amends the application within the reasonable time, the secretary shall reexamine the application.
(g) The procedure under subsection (f) may be repeated until:
(1) the secretary finally refuses registration of the mark; or
(2) the applicant fails to reply or amend the application within the time specified by the secretary, at which time the secretary shall consider the application to have been withdrawn.
(h) If the secretary issues a final order refusing the registration of a mark, an applicant may bring a civil action in a court with jurisdiction to compel the registration of the mark. A court may order the secretary to register a mark, without costs to the secretary, on proof that all statements in the application are true and the mark is entitled to registration.
(i) If two (2) or more applications are concurrently processed by the secretary for registration of the same or confusingly similar marks for the same or related goods or services, the secretary shall grant priority to the applications in order of filing. If a previously filed application is granted a registration, the other application or applications must be rejected. A rejected applicant may bring an action for cancellation of the previously registered mark based upon previous or superior rights to the mark under section 10 of this chapter.
As added by P.L.135-2006, SEC.5.

IC 24-2-1-5
Certificate of registration
Sec. 5. (a) If an applicant complies with the requirements of this chapter, the secretary shall issue and deliver a certificate of registration to the applicant. The certificate of registration must be issued under the signature of the secretary and the seal of the state of Indiana. The certificate of registration must include all of the following:
(1) The name and business address of the person claiming

ownership of the mark. If the person claiming ownership of the mark is:
(A) a corporation, the certificate of registration must show the state of incorporation;
(B) a partnership, the certificate of registration must show the state in which the partnership is organized and the names of the general partners, as specified by the secretary; or
(C) another form of legal entity, the certificate of registration must show the jurisdiction in which the legal entity is organized.
(2) The date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in Indiana.
(3) The class of goods or services and a description of the goods or services on or in connection with which the mark is used.
(4) A reproduction of the mark.
(5) The registration date.
(6) The term of the registration.
(b) A certificate of registration issued by the secretary under subsection (a) or a copy of a certificate of registration certified by the secretary is admissible in evidence as competent and sufficient proof of the registration of the mark in an action or judicial proceeding in a court of Indiana.
(Formerly: Acts 1955, c.174, s.5; Acts 1959, c.256, s.4.) As amended by P.L.152-1986, SEC.25; P.L.135-2006, SEC.6.

IC 24-2-1-6
Duration and renewal
Sec. 6. (a) Registration of a mark under this chapter is effective for a term of five (5) years from the date of registration.
(b) If a person who registers a mark under subsection (a) files an application not more than six (6) months before the expiration of the five (5) year term, in a manner complying with the requirements of the secretary, the registration may be renewed for an additional five (5) year term commencing at the end of the expiring five (5) year term.
(c) A renewal fee payable to the secretary must accompany the application for renewal of the registration.
(d) A registration may be renewed for successive periods of five (5) years in the manner described in subsection (b).
(e) The secretary shall notify the registrants of marks of the necessity of renewal within the year next preceding the expiration of the five (5) years from the date of the registration by writing to the last known address of the registrants.
(f) An application for renewal under this chapter for a mark registered under this chapter or a mark registered under a prior law, must include:
(1) a verified statement that the mark has been and remains in use; and
(2) a specimen showing actual use of the mark on or in connection with the good or service. (Formerly: Acts 1955, c.174, s.6.) As amended by P.L.135-2006, SEC.7.

IC 24-2-1-7
Expiration of registration
Sec. 7. A registration in force on July 1, 2006, continues in full force and effect for the unexpired term of the registration and may be renewed by:
(1) filing an application for renewal with the secretary; and
(2) paying the renewal fee;
in the manner described in section 6 of this chapter not more than six (6) months before the expiration of the registration.
(Formerly: Acts 1955, c.174, s.7.) As amended by P.L.152-1986, SEC.26; P.L.135-2006, SEC.8.

IC 24-2-1-8
Assignment
Sec. 8. (a) A mark and the registration of a mark under this chapter are assignable with the:
(1) good will of the business in which the mark is used; or
(2) part of the good will of the business:
(A) connected with the use of the mark; and
(B) symbolized by the mark.
(b) An assignment:
(1) must be made by an instrument in writing duly executed; and
(2) may be recorded with the secretary upon the payment of a recording fee to the secretary.
(c) The secretary, after recording an assignment, shall issue in the name of the assignee a new certificate of registration for the remainder of the term of the:
(1) registration; or
(2) most recent renewal of the registration.
(d) An assignment of a registration under this chapter is void against a subsequent purchaser for valuable consideration without notice unless the assignment is recorded with the secretary not more than three (3) months:
(1) after the date of the assignment; or
(2) before the subsequent purchase.
(Formerly: Acts 1955, c.174, s.8.) As amended by P.L.152-1986, SEC.27; P.L.135-2006, SEC.9.

IC 24-2-1-8.5
Certificate of change of name; new certificate of registration
Sec. 8.5. (a) A registrant or an applicant who changes the name of the person to whom the mark is issued or for whom an application is filed may record a certificate of change of name of the registrant or applicant with the secretary upon the payment of a recording fee.
(b) The secretary may issue a new certificate of registration or an assigned application in the name of the assignee. The secretary may

issue a new certificate of registration in the name of the assignee for the remainder of the term of the:
(1) certificate of registration; or
(2) most recent renewal of the certificate of registration.
As added by P.L.135-2006, SEC.10.

IC 24-2-1-9
Records
Sec. 9. The secretary shall keep for public examination a record of all marks registered or renewed under this chapter as well as a record of all instruments recorded under sections 8 and 8.5 of this chapter.
(Formerly: Acts 1955, c.174, s.9.) As amended by P.L.152-1986, SEC.28; P.L.135-2006, SEC.11.

IC 24-2-1-10
Cancellation
Sec. 10. The secretary shall cancel from the register in whole or in part:
(1) a registration for which the secretary receives a voluntary request for cancellation from the registrant or the assignee of record;
(2) all registrations granted under this chapter and not renewed under section 6 of this chapter;
(3) a registration for which a court of competent jurisdiction finds that:
(A) the registered mark has been abandoned;
(B) the registrant is not the owner of the mark;
(C) the registration was granted improperly;
(D) the registration was obtained fraudulently;
(E) the registered mark is or has become the generic name for the good or the service, or a part of the good or the service, for which the mark was registered; or
(F) the registered mark is so similar to a mark registered by another person on the principal register in the United States Patent and Trademark Office as to be likely to cause deception, confusion, or mistake between the marks, and the mark registered in the United States Patent and Trademark Office was filed before the filing of the application for registration by the registrant under this chapter. However, a mark may not be canceled under this clause if the registrant proves that the registrant is the owner of a concurrent registration of a mark in the United States Patent and Trademark Office covering an area including Indiana; or
(4) a registration if a court of competent jurisdiction orders cancellation of the registration on any ground.
(Formerly: Acts 1955, c.174, s.10.) As amended by P.L.152-1986, SEC.29; P.L.135-2006, SEC.12.

IC 24-2-1-11 Classification; single application
Sec. 11. (a) The secretary shall adopt rules under IC 4-22-2 to establish:
(1) a classification of goods and services for convenience of administration of this chapter but not to limit or extend an applicant's or registrant's rights; and
(2) a single application for registration of a mark that:
(A) may include each good upon which a mark is used;
(B) may include each service with which a mark is used; and
(C) must indicate the appropriate class or classes of the goods or services.
To the extent practical, the classification of goods or services should conform to the classification of goods or services adopted by the United States Patent and Trademark Office.
(b) If a single application includes goods or services that fall within multiple classes, the secretary may require payment of a fee for each class.
(Formerly: Acts 1955, c.174, s.11; Acts 1959, c.256, s.5.) As amended by P.L.152-1986, SEC.30; P.L.135-2006, SEC.13.

IC 24-2-1-12
Damages for fraudulent registration
Sec. 12. (a) A person who shall for himself or herself, or on behalf of any other person, procure the filing or registration of any mark in the office of the secretary under this chapter by knowingly making a false or fraudulent representation or declaration orally, in writing, or by other fraudulent means, is liable for all damages sustained in consequence of the filing or registration.
(b) The damages may be recovered by or on behalf of the injured party in a court of competent jurisdiction.
(Formerly: Acts 1955, c.174, s.12.) As amended by P.L.135-2006, SEC.14.

IC 24-2-1-13
Infringement
Sec. 13. Subject to the provisions of section 15 of this chapter, a person who:
(1) uses, without the consent of the registrant, a reproduction, counterfeit, copy, or colorable imitation of a mark registered under this chapter:
(A) in connection with the sale, offering for sale, distribution, or advertising of goods or services; or
(B) on or in connection with which the use is likely to cause confusion or mistake, or result in deception regarding the source of origin of the goods or services; or
(2) reproduces, counterfeits, or copies a mark or colorably imitates a mark and applies the reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used:
(A) in connection with the sale or other distribution of the

goods or services in Indiana; or
(B) on the goods or services;
is liable in a civil action brought by the registrant for the remedies provided in this chapter, except that under subdivision (2) the registrant is not entitled to recover profits or damages unless the acts have been committed with the intent to cause deception, confusion, or mistake.
(Formerly: Acts 1955, c.174, s.13; Acts 1959, c.256, s.6.) As amended by P.L.152-1986, SEC.31; P.L.135-2006, SEC.15.

IC 24-2-1-13.5
Fanciful marks; famous marks; injunctive relief; remedies; attorney's fees
Sec. 13.5. (a) This section applies only to fanciful marks, except in cases where the other person's use tarnishes the reputation of the famous mark.
(b) An owner of a mark that is famous in Indiana is entitled, subject to the principles of equity and terms a court considers reasonable, to an injunction against another person's commercial use of the mark or trade name if the other person's use begins after the mark has become famous and the other person's use causes dilution of the distinctive quality of the mark, and to other relief provided in this section. In determining whether a mark is distinctive and famous, a court may consider factors such as:
(1) the degree of inherent or acquired distinctiveness of the mark in Indiana;
(2) the duration and extent of use of the mark in connection with the goods or services with which the mark is used;
(3) the duration and extent of advertising and publicity of the mark in Indiana;
(4) the geographical extent of the trading area in which the mark is used;
(5) the channels of trade for the goods or services with which the mark is used;
(6) the degree of recognition of the mark in the trading areas and channels of trade in Indiana as it relates to the use of the mark by the:
(A) mark's owner; and
(B) person against whom the injunction is sought;
(7) the nature and extent of use of the same or a similar mark by a third party; and
(8) whether the mark is the subject of a:
(A) registration in Indiana;
(B) federal registration under the Act of March 3, 1881;
(C) federal registration under the Act of February 20, 1905; or
(D) registration on the principal register.
(c) In an action brought under this section, the owner of a famous mark is entitled only to injunctive relief unless the person against whom the injunctive relief is sought willfully intended to trade on the

owner's reputation or to cause dilution of the famous mark. If willful intent is proven, the owner of the famous mark is entitled to the other remedies set forth in this section, subject to the discretion of the court and the principles of equity.
(d) A court may require a defendant to pay to the owner of a mark all profits derived from and damages suffered by reason of the use of the mark in violation of this section and, in exceptional cases, may award reasonable attorney's fees to the prevailing party.
(e) The following are not actionable under this section:
(1) Fair use of a famous mark by another person in comparative commercial advertising or promotion to identify the competing goods or services of the owner of the famous mark.
(2) Noncommercial use of the mark.
(3) All forms of news reporting and news commentary.
As added by P.L.135-2006, SEC.16.

IC 24-2-1-14
Remedies
Sec. 14. (a) An owner of a mark registered under this chapter may bring an action to enjoin the use of any mark in violation of section 13 of this chapter and the manufacture, display, or sale of any goods or services identified by the mark and a court of competent jurisdiction may grant an injunction to restrain the use of the mark and the manufacture, display, or sale of the goods or services as the court considers just and reasonable.
(b) A court may:
(1) require a defendant to pay to the owner of a mark all:
(A) profits derived from; and
(B) damages suffered by reason of; the wrongful manufacture, display, or sale of the goods or services; and
(2) order that the goods or item bearing the mark in the possession or under the control of a defendant in the case be delivered to an officer of the court or to the complainant to be destroyed.
(c) In addition to amounts a court may award under subsection (b), a court may enter judgment for:
(1) an amount not to exceed the greater of:
(A) three (3) times the profits derived from; or
(B) three (3) times the damages suffered by reason of;
the intentional use of a counterfeit mark, knowing it to be a counterfeit in connection with the goods or services for which the mark is registered; and
(2) in exceptional cases, reasonable attorney's fees to the prevailing party.
(d) The invocation of a right or remedy in this chapter does not affect a registrant's right to prosecution under a penal law.
(Formerly: Acts 1955, c.174, s.14.) As amended by P.L.152-1986, SEC.32; P.L.135-2006, SEC.17.

IC 24-2-1-14.5 Cancellation; action to compel registration; jurisdiction
Sec. 14.5. (a) An action for cancellation of a mark registered under this chapter or an action to compel registration of a mark under this chapter must be brought in a court with jurisdiction in Indiana.
(b) In an action for cancellation of a mark, the secretary:
(1) may not be made a party to an action;
(2) must be notified of the filing of a complaint in an action by the clerk of the court in which the complaint is filed; and
(3) is entitled to intervene in an action for cancellation of a mark.
(c) In an action brought against a nonresident registrant, service may be effected upon the secretary as agent for service of the registrant in accordance with the procedures established for service upon nonresident corporations and business entities.
As added by P.L.135-2006, SEC.18.

IC 24-2-1-15
Common law rights
Sec. 15. This chapter does not adversely affect the rights or the enforcement of rights in a mark acquired in good faith at any time at common law.
(Formerly: Acts 1955, c.174, s.15.) As amended by P.L.135-2006, SEC.19.

IC 24-2-1-15.3
Fees
Sec. 15.3. (a) The secretary shall adopt rules under IC 4-22-2 to establish:
(1) an application fee;
(2) a renewal fee;
(3) a recording fee; and
(4) fees for related services.
(b) A fee is nonrefundable unless otherwise specified in the rules adopted by the secretary under subsection (a).
As added by P.L.135-2006, SEC.20.

IC 24-2-1-16
Repealed
(Repealed by P.L.135-2006, SEC.21.)



CHAPTER 2. MISLEADING TRADE NAMES

IC 24-2-2-2
Untruthful representation; United States government surplus
Sec. 2. No person, firm, limited liability company, corporation or association selling or offering for sale any article of merchandise, shall in any manner represent, contrary to fact, that the article was made for, or acquired directly or indirectly from, the United States government or its military or naval forces or any agency of the United States government, or that the article conforms to government specifications or requirements, or that it has been disposed of by the United States government.
(Formerly: Acts 1947, c.143, s.2.) As amended by P.L.8-1993, SEC.341.

IC 24-2-2-3
Violations
Sec. 3. A person who recklessly violates this chapter commits a Class C misdemeanor.
(Formerly: Acts 1947, c.143, s.3.) As amended by Acts 1978, P.L.2, SEC.2407.

IC 24-2-2-4
Action for continuing violations; injunction; criminal prosecution
Sec. 4. The attorney general, prosecuting attorney or any citizen of any county where any person, firm, limited liability company, corporation, or association shall be engaged in the violation of the provisions of this chapter may, in accordance with the laws of the state of Indiana governing injunctions, maintain an action in the name of the state of Indiana to enjoin such person, firm, limited liability company, corporation, or association from continuing

operations in violation of the provisions of this chapter. Any person having been so enjoined who shall violate such injunction shall be punished for contempt of court; however, such injunction shall not relieve any such person, firm, limited liability company, corporation, or association from criminal prosecution therefor as provided for in this chapter, but such remedy by injunction shall be in addition to any remedy provided for the criminal prosecution of such offense. The relator shall not be liable for any costs. In case judgment is rendered in favor of the plaintiff in any action brought for injunctive relief under the provisions of this chapter, the court rendering the same shall also render judgment for reasonable attorney's fees in such action in favor of the plaintiff and against the defendant therein, and when collected such fees shall be paid to the attorney or attorneys of the plaintiff, which if paid to the attorney general or to any prosecuting attorney shall be additional to any compensation allowed by law.
(Formerly: Acts 1947, c.143, s.4.) As amended by P.L.152-1986, SEC.34; P.L.8-1993, SEC.342.



CHAPTER 3. TRADE SECRETS

IC 24-2-3-2
Definitions
Sec. 2. As used in this chapter, unless the context requires otherwise:
"Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.
"Misappropriation" means:
(1) acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or
(2) disclosure or use of a trade secret of another without express or implied consent by a person who:
(A) used improper means to acquire knowledge of the trade secret;
(B) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:
(i) derived from or through a person who had utilized improper means to acquire it;
(ii) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or
(iii) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or
(C) before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.
"Person" means a natural person, limited liability company, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.
"Trade secret" means information, including a formula, pattern, compilation, program, device, method, technique, or process, that:
(1) derives independent economic value, actual or potential,

from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and
(2) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
As added by Acts 1982, P.L.148, SEC.1. Amended by P.L.8-1993, SEC.343.

IC 24-2-3-3
Injunction against misappropriation; exceptional circumstances
Sec. 3. (a) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.
(b) If the court determines in exceptional circumstances that it would be unreasonable to prohibit future use, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time the use could have been prohibited.
(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.
As added by Acts 1982, P.L.148, SEC.1. Amended by P.L.50-1984, SEC.3.

IC 24-2-3-4
Damages for misappropriation and unjust enrichment; royalty; exemplary damages
Sec. 4. (a) In addition to or in lieu of injunctive relief, a complainant may recover damages for the actual loss caused by misappropriation. A complainant also may recover for the unjust enrichment caused by misappropriation that is not taken into account in computing damages for actual loss.
(b) When neither damages nor unjust enrichment are provable, the court may order payment of a reasonable royalty for no longer than the period during which the use could have been prohibited.
(c) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a).
As added by Acts 1982, P.L.148, SEC.1. Amended by P.L.50-1984, SEC.4.

IC 24-2-3-5
Attorney's fees; conditions
Sec. 5. If:
(1) a claim of misappropriation is made in bad faith;
(2) a motion to terminate an injunction is made or resisted in bad faith; or
(3) willful and malicious misappropriation exists;
the court may award reasonable attorney's fees to the prevailing

party.
As added by Acts 1982, P.L.148, SEC.1.

IC 24-2-3-6
Preservation of secrecy of trade secret
Sec. 6. In an action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.
As added by Acts 1982, P.L.148, SEC.1.

IC 24-2-3-7
Limitation of action
Sec. 7. An action for misappropriation must be brought within three (3) years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.
As added by Acts 1982, P.L.148, SEC.1.

IC 24-2-3-8
Continuing misappropriation commenced before September 1, 1982
Sec. 8. If a continuing misappropriation otherwise covered by this chapter began before September 1, 1982, the chapter does not apply to the part of the misappropriation that occured before that date. It does apply to the part that occurs after August 31, 1982, unless the appropriation was not a misappropriation under the law displaced by this chapter.
As added by Acts 1982, P.L.148, SEC.1.






ARTICLE 3. TOBACCO PRODUCTS

CHAPTER 1. REPEALED



CHAPTER 2. CIGARETTE FAIR TRADE ACT

IC 24-3-2-2
Definitions
Sec. 2. Unless the context in this chapter requires otherwise, the term:
(a) "Cigarette" shall mean and include any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of tobacco being flavored, adulterated, or mixed with any other ingredient, where such roll has a wrapper or cover made of paper or any other material; provided the definition in this paragraph shall not be construed to include cigars.
(b) "Person" or the term "company", used in this chapter interchangeably, means and includes any individual, assignee, receiver, commissioner, fiduciary, trustee, executor, administrator, institution, bank, consignee, firm, partnership, limited liability company, joint vendor, pool, syndicate, bureau, association, cooperative association, society, club, fraternity, sorority, lodge, corporation, municipal corporation, or other political subdivision of the state engaged in private or proprietary activities or business, estate, trust, or any other group or combination acting as a unit, and the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.
(c) "Distributor" shall mean and include every person who sells, barters, exchanges, or distributes cigarettes in the state of Indiana to retail dealers for the purpose of resale, or who purchases for resale cigarettes from a manufacturer of cigarettes or from a wholesaler, jobber, or distributor outside the state of Indiana who is not a distributor holding a registration certificate issued under the provisions of IC 6-7-1.
(d) "Retailer" shall mean every person, other than a distributor, who purchases, sells, offers for sale, or distributes cigarettes to consumers or to any person for any purpose other than resale, irrespective of quantity or amount or the number of sales.
(e) "Sell at retail", "sale at retail", and "retail sales" shall mean

and include any transfer of title to cigarettes for a valuable consideration made in the ordinary course of trade or usual conduct of the seller's business to the purchaser for consummation or use.
(f) "Sell at wholesale", "sale at wholesale", and "wholesale sales" shall mean and include any transfer of title to cigarettes for a valuable consideration made in the ordinary course of trade or usual conduct of a distributor's business.
(g) "Basic cost of cigarettes" shall mean the invoice cost of cigarettes to the retailer or distributor, as the case may be, or the replacement cost of cigarettes to the retailer or distributor, as the case may be, within thirty (30) days prior to the date of sale, in the quantity last purchased, whichever is the lower, less all trade discounts and customary discounts for cash, plus the cost at full face value of any stamps which may be required by IC 6-7-1, if not included by the manufacturer in his selling price to the distributor.
(h) "Department" shall mean the alcohol and tobacco commission or its duly authorized assistants and employees.
(i) "Cost to the retailer" shall mean the basic cost of cigarettes to the retailer, plus the cost of doing business by the retailer as evidenced by the standards and methods of accounting regularly employed by him in his allocation of overhead costs and expenses paid or incurred and must include without limitation labor (including salaries of executives and officers), rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, and advertising; however, any retailer who, in connection with the retailer's purchase, receives not only the discounts ordinarily allowed upon purchases by a retailer, but also, in whole or in part, discounts ordinarily allowed on purchases by a distributor shall, in determining costs to the retailer pursuant to this section, add the cost to the distributor, as defined in paragraph (j), to the basic cost of cigarettes to said retailer as well as the cost of doing business by the retailer. In the absence of proof of a lesser or higher cost of doing business by the retailer making the sale, the cost of doing business by the retailer shall be presumed to be ten percent (10%) of the basic cost of cigarettes to the retailer. In the absence of proof of a lesser or higher cost of doing business, the cost of doing business by the retailer, who in connection with the retailer's purchase receives not only the discounts ordinarily allowed upon purchases by a retailer, but also, in whole or in part, the discounts ordinarily allowed upon purchases by a distributor, shall be presumed to be ten percent (10%) of the sum of the basic cost of cigarettes plus the cost of doing business by the distributor.
(j) "Cost to the distributor" shall mean the basic cost of cigarettes to the distributor, plus the cost of doing business by the distributor as evidenced by the standards and methods of accounting regularly employed by him in his allocation of overhead costs and expenses, paid or incurred, and must include without limitation labor costs (including salaries of executives and officers), rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, and advertising. In the absence of proof of

a lesser or higher cost of doing business by the distributor making the sale, the cost of doing business by the wholesaler shall be presumed to be four percent (4%) of the basic cost of cigarettes to the distributor, plus cartage to the retail outlet, if performed or paid for by the distributor, which cartage cost, in the absence of proof of a lesser or higher cost, shall be deemed to be one-half of one percent (0.5%) of the basic cost of cigarettes to the distributor.
(k) "Registration certificate" refers to the registration certificate issued to cigarette distributors by the department of state revenue under IC 6-7-1-16.
(Formerly: Acts 1949, c.51, s.2.) As amended by P.L.152-1986, SEC.35; P.L.8-1993, SEC.344; P.L.204-2001, SEC.61; P.L.252-2003, SEC.12; P.L.172-2011, SEC.130.

IC 24-3-2-3
Sale at less than cost; penalty
Sec. 3. (a) It is a Class A infraction for a retailer or distributor, with intent to injure competitors or destroy or substantially lessen competition, to offer to sell or sell at retail or wholesale cigarettes at less than the cost to him. The registration certificate held by such a distributor under IC 6-7-1 may be revoked by the department for the balance of the term thereof.
(b) Evidence of offering to sell or sale of cigarettes by any retailer or distributor at less than the cost to him is prima facie evidence of intent to injure competitors and to destroy or substantially lessen competition.
(c) Notwithstanding IC 34-28-5-5(c), a judgment for a violation of this section shall be deposited in the enforcement and administration fund established under IC 7.1-4-10-1.
(Formerly: Acts 1949, c.51, s.3.) As amended by Acts 1978, P.L.2, SEC.2408; P.L.252-2003, SEC.13.

IC 24-3-2-4
Sale of multiple items at combined price
Sec. 4. In all offers for sale or sales involving two (2) or more items, at least one (1) of which items is cigarettes, at a combined price, and in all offers for sale or sales, involving the giving of any gift or concession of any kind whatsoever (whether it be coupons or otherwise), the retailer's or distributor's combined selling price shall not be below the cost to the retailer or the cost to the distributor, irrespective of the total of all articles, products, commodities, gifts and concessions included in such transactions.
(Formerly: Acts 1949, c.51, s.4.)

IC 24-3-2-4.7
Failure to provide documentary evidence of distributor; penalty; seizure of cigarettes or other tobacco products
Sec. 4.7. (a) A retailer shall produce an invoice or other documentary evidence proving that the retailer obtained cigarettes or a tobacco product (as defined in IC 6-7-2-5) from a distributor that

holds a valid registration certificate.
(b) Each day a retailer fails to produce an invoice or other evidence under subsection (a) constitutes a separate violation of this section.
(c) This subsection applies in addition to or instead of any other civil or criminal penalty. The department or the department of state revenue may impose on a retailer that violates subsection (a) a civil penalty that does not exceed the greater of:
(1) five hundred percent (500%) of the retail value of the cigarettes described in subsection (a); or
(2) five thousand dollars ($5,000);
for each violation.
(d) In addition to any other penalty described in this section, the department or the department of state revenue may seize the cigarettes or other tobacco products for which the retailer is unable to produce the invoice or documentary evidence described in subsection (a). The seized cigarettes or other tobacco products shall be forfeited to the state and destroyed.
(e) Civil penalties collected under this chapter shall be deposited as follows:
(1) Seventy percent (70%) to the enforcement and administration fund established under IC 7.1-4-10.
(2) Thirty percent (30%) to the state general fund for the use of the department of state revenue.
As added by P.L.252-2003, SEC.14.

IC 24-3-2-5
Cost to the distributor; further definition
Sec. 5. When one distributor sells cigarettes to any other distributor, the former shall not be required to include in his selling price to the latter cost to the distributor as provided in section 2(j) of this chapter, but the latter distributor, upon resale to the retailer, shall be subject to the provisions of section 2(j) of this chapter.
(Formerly: Acts 1949, c.51, s.5.) As amended by P.L.152-1986, SEC.36.

IC 24-3-2-6
Exceptions
Sec. 6. The provisions of this chapter shall not apply to sales at retail or sales at wholesale made:
(a) in an isolated transaction and not in the usual course of business;
(b) where cigarettes are offered for sale or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes and said advertising, offer to sell, or sale shall state the reason thereof and the quantity of such cigarettes offered for sale or to be sold;
(c) where cigarettes are offered for sale or sold as imperfect or damaged and said offering to sell or sale shall state the reason therefor and the quantity of such cigarettes offered for sale or

to be sold;
(d) where cigarettes are sold upon the final liquidation of a business; or
(e) where cigarettes are offered for sale or sold by any fiduciary or other officer acting under the order or direction of any court.
(Formerly: Acts 1949, c.51, s.6.) As amended by P.L.152-1986, SEC.37.

IC 24-3-2-7
Sale to meet price of competitor
Sec. 7. (a) Any retailer may offer to sell or sell cigarettes at a price made in good faith to meet the price of a competitor who is selling the same article at cost to him as a retailer, as defined in section 2(i) of this chapter. Any distributor may offer to sell or sell cigarettes at a price made in good faith to meet the price of a competitor who is rendering the same type of service and is selling the same article at cost to him as a distributor, as defined in section 2(j) of this chapter. The price of cigarettes offered for sale or sold under the exceptions specified in section 6 of this chapter shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankrupt sale be considered the price of a competitor within the purview of this section.
(b) In the absence of proof of the price of a competitor under this section, the lowest cost to the retailer or the lowest cost to the distributor, as the case may be, determined by any cost survey made pursuant to section 11 of this chapter, may be deemed the price of a competitor within the meaning of this section.
(Formerly: Acts 1949, c.51, s.7.) As amended by P.L.152-1986, SEC.38.

IC 24-3-2-8
Contract in violation of chapter; contract
Sec. 8. Any contract, expressed or implied, made by any person in violation of any of the provisions of this chapter is declared to be an illegal and void contract, and no recovery thereon shall be had.
(Formerly: Acts 1949, c.51, s.8.) As amended by P.L.152-1986, SEC.39.

IC 24-3-2-9
Evidence to establish cost
Sec. 9. (a) In determining cost to the retailer and cost to the distributor, the court or the department, as the case may be, shall receive and consider as bearing on the bona fides of such cost evidence tending to show that any person complained against under any of the provisions of this chapter purchased cigarettes with respect to the sale of which complaint is made at a fictitious price, or upon terms, or in such manner, or under such invoices, as to conceal the true cost, discounts, or terms of purchase, and shall also receive and consider as bearing on the bona fides of such cost evidence of

the normal, customary, and prevailing terms and discounts in connection with other sales of a similar nature in the trade area or state.
(b) Merchandise given gratis or payment made to a retailer or distributor for display, or advertising, or promotion purposes, or otherwise shall not be considered in determining the cost of cigarettes to the retailer or distributor.
(Formerly: Acts 1949, c.51, s.9.) As amended by P.L.152-1986, SEC.40.

IC 24-3-2-10
Evidence of price outside ordinary channels of trade
Sec. 10. (a) In establishing the cost of cigarettes to the retailer or distributor, the invoice cost of said cigarettes purchased at a forced, bankrupt, or close-out sale, or other sale outside of the ordinary channels of trade, may not be used as a basis for justifying a price lower than one based upon the replacement cost of the cigarettes to the retailer or distributor, within thirty (30) days prior to the date of sale, in the quantity last purchased, through the ordinary channels of trade.
(b) Any cigarettes that are imported or reimported into the United States for sale or distribution under a trade name, trade dress, or trademark that is the same as or confusingly similar to a trade name, trade dress, or trademark used for cigarettes manufactured in the United States for sale or distribution in the United States are presumed to be purchased outside the ordinary channels of trade.
(Formerly: Acts 1949, c.51, s.10.) As amended by P.L.21-2000, SEC.9.

IC 24-3-2-11
Cost survey as evidence
Sec. 11. Where a cost survey pursuant to recognized statistical and cost accounting practices has been made for the trading area in which the offense is committed to establish the lowest cost to the retailer and the lowest cost to the distributor, said cost survey shall be deemed competent evidence to be used in proving the cost to the person complained against within the provisions of this chapter.
(Formerly: Acts 1949, c.51, s.11.) As amended by P.L.152-1986, SEC.41.

IC 24-3-2-12
Injunction
Sec. 12. (a) The department, or any person injured by any violation or who shall suffer injury from any threatened violation of this chapter, may maintain an action in any court of equitable jurisdiction to prevent, restrain, or enjoin such violation or threatened violation. If in such action a violation or threatened violation of this chapter shall be established, the court shall enjoin and restrain or otherwise prohibit such violation or threatened violation, and in addition thereto, the court shall assess in favor of

the plaintiff and against the defendant the costs of suit including reasonable attorney's fees. In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in said action, in addition to such injunctive relief and costs of suit, including reasonable attorney's fees, shall be entitled to recover from the defendant the actual damages sustained by him.
(b) In the event that no injunctive relief is sought or required, any person injured by a violation of this chapter may maintain an action for damages and costs of suit in any court of general jurisdiction.
(Formerly: Acts 1949, c.51, s.12.) As amended by P.L.152-1986, SEC.42.

IC 24-3-2-13
Rules; powers of department
Sec. 13. (a) The department may adopt rules for the enforcement of this chapter, and the department is empowered to and may undertake a cost survey, as provided for in section 11 of this chapter. The department may, in accordance with IC 4-21.5-3, suspend or revoke any registration certificate issued by it to a distributor under IC 6-7-1 for failure of any registrant to comply with this chapter or any rule adopted under this chapter.
(b) All the powers vested in the department by IC 6-7-1 shall be available to the department in the enforcement of this chapter.
(Formerly: Acts 1949, c.51, s.13.) As amended by P.L.152-1986, SEC.43; P.L.7-1987, SEC.105.



CHAPTER 3. QUALIFIED ESCROW FUND FOR TOBACCO PRODUCT MANUFACTURERS

and to prevent such manufacturers from deriving large, short term profits and then becoming judgment proof before liability may arise.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-2
"Adjusted for inflation" defined
Sec. 2. As used in this chapter, "adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-3
"Affiliate" defined
Sec. 3. As used in this chapter, "affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns", "is owned", and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent (10%) or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-4
"Allocable share" defined
Sec. 4. As used in this chapter, "allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-5
"Cigarette" defined
Sec. 5. As used in this chapter, "cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:
(1) any roll of tobacco wrapped in paper or in any substance not containing tobacco;
(2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or
(3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subdivision (1).
The term "cigarette" includes "roll-your-own" tobacco (i.e., any tobacco which, because of its appearance, type, packaging, or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this

definition of "cigarette", nine-hundredths (0.09) of an ounce of "roll-your-own" tobacco constitutes one (1) individual "cigarette".
As added by P.L.223-1999, SEC.1.

IC 24-3-3-6
"Master Settlement Agreement" defined
Sec. 6. As used in this chapter, "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-7
"Qualified escrow fund" defined
Sec. 7. As used in this chapter, "qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000) where the arrangement requires that the financial institution hold the escrowed fund's principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the fund's principal except as consistent with this chapter.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-8
"Released claims" defined
Sec. 8. As used in this chapter, "released claims" means Released Claims as that term is defined in the Master Settlement Agreement.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-9
"Releasing parties" defined
Sec. 9. As used in this chapter, "releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-10
"Tobacco product manufacturer" defined
Sec. 10. As used in this chapter, "tobacco product manufacturer" means an entity that after June 30, 1999, directly (and not exclusively through any affiliate):
(1) manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as

a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);
(2) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or
(3) becomes a successor of an entity described in subdivision (1) or (2).
The term "tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless the affiliate itself falls within subdivision (1), (2), or (3).
As added by P.L.223-1999, SEC.1.

IC 24-3-3-11
"Units sold" defined
Sec. 11. As used in this chapter, "units sold" means the number of individual cigarettes sold in Indiana by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the state on packs (or "roll-your-own" tobacco containers) bearing the excise tax stamp of the state. The department of state revenue shall, in the manner provided by IC 4-22-2, adopt rules that are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-12
Tobacco product manufacturers required to become participating manufacturer or place money in qualified escrow fund
Sec. 12. Any tobacco product manufacturer selling cigarettes to consumers within Indiana (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) after June 30, 1999, shall do one (1) of the following:
(1) Become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or
(2) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):
(A) 1999, $0.0094241 per unit sold after June 30, 1999.
(B) 2000, $0.0104712 per unit sold.
(C) For each of 2001 and 2002, $0.0136125 per unit sold.
(D) For each of 2003 through 2006, $0.0167539 per unit sold.
(E) For each of 2007 and each year thereafter, $0.0188482 per unit sold. As added by P.L.223-1999, SEC.1.

IC 24-3-3-13
Interest paid and release of escrow funds; severability
Sec. 13. (a) Subsection (b) applies unless and until all or any part of subsection (b) is held to be unconstitutional or otherwise unenforceable. If all or any part of subsection (b) or the application of all or any part of subsection (b) to a person, an entity, or a circumstance is held to be unconstitutional or invalid by a court, the unconstitutionality or invalidity does not affect other provisions of this chapter, and subsection (c) controls. Subsection (c) applies unless and until all or any part of subsection (c) is held to be unconstitutional or otherwise unenforceable. If all or any part of subsection (c) or the application of all or any part of subsection (c) to a person, an entity, or a circumstance is held to be unconstitutional or invalid by a court, the unconstitutionality or invalidity does not affect other provisions of this chapter, and subsection (d) controls.
(b) A tobacco product manufacturer that places funds into escrow under section 12(2) of this chapter shall receive the interest or other appreciation on such funds as earned. The funds shall be released from escrow only under the following circumstances:
(1) To pay a judgment or settlement on any released claim brought against the tobacco product manufacturer by the state or any releasing party located or residing in Indiana. Funds shall be released from escrow under this subdivision:
(A) in the order in which they were placed into escrow; and
(B) only to the extent and at the time necessary to make payments required under such a judgment or settlement.
(2) To the extent that a tobacco product manufacturer establishes that the amount the tobacco product manufacturer is required to place in escrow on account of units sold in Indiana in a particular year exceeds the master settlement agreement payments the tobacco product manufacturer would have been required to make on account of units sold in Indiana if the tobacco product manufacturer were a participating manufacturer, as determined under section IX(i) of the master settlement agreement and after final determination of all adjustments, the excess payments shall be released from escrow and shall revert to the tobacco product manufacturer.
(3) To the extent not released from escrow under subdivision (1) or (2), funds shall be released from escrow and revert back to the tobacco product manufacturer twenty-five (25) years after the date on which the funds were placed into escrow.
(c) This subsection applies only if subsection (b) is held to be unconstitutional or otherwise unenforceable. A tobacco product manufacturer that places funds into escrow under section 12(2) of this chapter shall receive the interest or other appreciation on the funds as earned. The funds shall be released from escrow only under the following circumstances:
(1) To pay a judgment or settlement on any released claim

brought against the tobacco product manufacturer by the state or any releasing party located or residing in Indiana. Funds shall be released from escrow under this subdivision:
(A) in the order in which they were placed into escrow; and
(B) only to the extent and at the time necessary to make payments required under such a judgment or settlement.
(2) To the extent not released from escrow under subdivision (1), funds shall be released from escrow and revert back to the tobacco product manufacturer twenty-five (25) years after the date on which the funds were placed into escrow.
(d) This subsection applies only if subsections (b) and (c) are held to be unconstitutional or otherwise unenforceable. A tobacco product manufacturer that places funds into escrow under section 12(2) of this chapter shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:
(1) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in Indiana. Funds shall be released from escrow under this subdivision:
(A) in the order in which they were placed into escrow; and
(B) only to the extent and at the time necessary to make payments required under such a judgment or settlement.
(2) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than the state's allocable share of the total payments that the manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in section IX(i)(3) of that Agreement other than the Inflation Adjustment) had it been a participating manufacturer, the excess shall be released from escrow and revert back to the tobacco product manufacturer.
(3) To the extent not released from escrow under subdivision (1) or (2), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five (25) years after the date on which the funds were placed into escrow.
As added by P.L.223-1999, SEC.1. Amended by P.L.252-2003, SEC.15.

IC 24-3-3-14
Certification of compliance with chapter; failure to make annual deposit
Sec. 14. (a) Each tobacco product manufacturer that elects to place funds into escrow under section 12(2) of this chapter shall annually certify to the attorney general that it is in compliance with this chapter. The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under section 12 and section 13

of this chapter. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under section 12(2) of this chapter shall:
(1) Be required within fifteen (15) days to place sufficient funds into escrow to bring it into compliance with this chapter. The court, upon a finding of a violation of section 12(2) of this chapter, may also impose a civil penalty to be paid to the state general fund in an amount not to exceed five percent (5%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent (100%) of the original amount improperly withheld from escrow.
(2) In the case of a knowing violation, be required within fifteen (15) days to place sufficient funds into escrow to bring it into compliance with section 12(2) of this chapter. The court, upon a finding of a knowing violation of section 12(2) of this chapter, may also impose a civil penalty to be paid to the state general fund in an amount not to exceed fifteen percent (15%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent (300%) of the original amount improperly withheld from escrow.
(3) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within Indiana (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed two (2) years.
(b) Each failure to make an annual deposit required under section 12(2) of this chapter constitutes a separate violation.
As added by P.L.223-1999, SEC.1.



CHAPTER 3.5. TOBACCO QUALIFIED ESCROW FUND PROCEEDINGS

IC 24-3-3.5-2
Attorney's fees
Sec. 2. The attorney general is entitled to reasonable attorney's fees from a tobacco manufacturer in settlement of matters related to IC 24-3-3, or as a remedy for an adjudicated violation of IC 24-3-3.
As added by P.L.33-2002, SEC.1.



CHAPTER 4. CIGARETTES PRODUCED FOR EXPORT; IMPORTED CIGARETTES

IC 24-3-4-2
"Cigarette"
Sec. 2. As used in this chapter, "cigarette" has the meaning set forth in IC 24-3-2-2(a).
As added by P.L.21-2000, SEC.10.

IC 24-3-4-3
"Department"
Sec. 3. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-4
"Importer"
Sec. 4. As used in this chapter, "importer'' means any of the following:
(1) A person in the United States to whom nontaxpaid tobacco products, cigarette papers, or cigarette tubes manufactured in a foreign country, Puerto Rico, the Virgin Islands, or a possession of the United States are shipped or consigned.
(2) A person who removes cigars or cigarettes for sale or consumption in the United States from a customs bonded manufacturing warehouse.
(3) A person who smuggles or unlawfully brings tobacco products, cigarette papers, or cigarette tubes into the United States.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-5
"Law enforcement officer"
Sec. 5. As used in this chapter, "law enforcement officer" has the meaning set forth in IC 35-31.5-2-185.
As added by P.L.21-2000, SEC.10. Amended by P.L.114-2012, SEC.47.

IC 24-3-4-6 "Manufacturer"
Sec. 6. As used in this chapter, "manufacturer" means a person who manufactures a product made from tobacco that is made for smoking or chewing, including snuff. However, the term does not include the following:
(1) A person who produces a product made from tobacco that is made for smoking or chewing, including snuff, solely for the person's own personal consumption or use.
(2) A proprietor of a customs bonded manufacturing warehouse with respect to the operation of the warehouse.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-7
"Person"
Sec. 7. As used in this chapter, "person" has the meaning set forth in IC 24-3-2-2(b).
As added by P.L.21-2000, SEC.10.

IC 24-3-4-8
Sale, distribution, or transportation of prohibited cigarettes
Sec. 8. As of October 1, 2000, a person may not sell, distribute, or transport into Indiana any of the following cigarettes:
(1) Cigarettes that have been marked for sale, distribution, or use outside the United States, including labels stating "For Export Only", "U.S. Tax-Exempt", and "For Use Outside U.S.".
(2) Cigarettes that do not comply with the federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333) or with other federal requirements regarding health warnings and other information on cigarette packages manufactured, packaged, or imported for sale, distribution, or use in the United States.
(3) Cigarettes that do not comply with federal trademark and copyright laws.
(4) Cigarettes that violate federal requirements on importation of previously exported tobacco products, including 26 U.S.C. 5754.
(5) Cigarettes that the person knows or has reason to know that the manufacturer did not intend to be sold, distributed, or used in the United States.
(6) Cigarettes that have not had the list of the cigarette's added ingredients submitted to the Secretary of the Department of Health and Human Services under 15 U.S.C. 1335a.
(7) Cigarettes that have had the package altered before the cigarettes are sold or distributed to the consumer that remove, conceal, or obscure any of the following:
(A) A marking that indicates the cigarettes are intended to be sold, distributed, or used outside the United States.
(B) A health warning or other information required under 15 U.S.C. 1333.
As added by P.L.21-2000, SEC.10.
IC 24-3-4-9
Affixing stamp on prohibited cigarettes
Sec. 9. A person may not affix a stamp (as defined by IC 6-7-1-9) on a package of cigarettes described in section 8 of this chapter.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-10
Monthly reports of imported cigarettes
Sec. 10. (a) A person who, for the purpose of selling or distributing the cigarettes in Indiana, imports cigarettes into Indiana that were manufactured outside the United States, shall file a monthly report with the department and keep and maintain the records required under IC 6-7-1-19 and IC 6-7-1-19.5.
(b) The report required under subsection (a) must be signed by the person who imports the cigarettes, under penalties of perjury, and must contain the following information concerning cigarettes that the person imported during the preceding month:
(1) A copy of each of the following:
(A) The permit issued under 26 U.S.C. 5713 that allows the person to import the cigarettes into the United States.
(B) The United States Customs Service form concerning the cigarettes that contains the internal revenue tax information required by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives.
(2) A statement that includes the following information:
(A) The brand and brand styles of the cigarettes imported.
(B) The quantity of each brand style of the cigarettes imported.
(C) The name and address of each person to whom the cigarettes have been shipped.
(3) A statement signed by an officer of the manufacturer or importer, under the penalties for perjury, that states whether the manufacturer is a participant in the escrow fund under IC 24-3-3-12 and certifies that the manufacturer or importer has complied with the following:
(A) The federal cigarette package health warning requirements (15 U.S.C. 1333) and the federal ingredient reporting requirements (15 U.S.C. 1335a).
(B) The qualified escrow fund for tobacco product manufacturers requirements under IC 24-3-3.
As added by P.L.21-2000, SEC.10. Amended by P.L.1-2006, SEC.409.

IC 24-3-4-11
Powers of department
Sec. 11. The department may do the following:
(1) Adopt rules under IC 4-22-2 to implement this chapter.
(2) Assess tax due, penalties, and interest on cigarettes in violation of this chapter.
(3) Revoke or suspend the registration certificate issued under

IC 6-7-1-16 of a person who violates this chapter.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-12
Seizure of cigarettes; search warrants
Sec. 12. (a) If the department or a law enforcement officer discovers cigarettes that are in violation of section 8 or 9 of this chapter, the department or a law enforcement officer may seize and take possession of the cigarettes together with any vending machine or receptacle in which the cigarettes are held for sale. The seized cigarettes, vending machine, or receptacle, not including money contained in the vending machine or receptacle, shall be forfeited to the state. The department or law enforcement agency shall, within a reasonable time after the seizure, destroy the confiscated cigarettes and vending machine or receptacle.
(b) The confiscation, destruction, sale, or redemption of cigarettes does not relieve a person of any penalties imposed for violation of this chapter.
(c) When the department has reason to believe that any cigarettes are being kept, sold, offered for sale, or given away in violation of this chapter, an officer of the department or a law enforcement officer may make an affidavit for a search warrant under IC 35-33-5. If the judge issues a search warrant under IC 35-33-1, a law enforcement officer or an authorized agent of the department may search any place or vehicle designated in the affidavit and search warrant and seize any cigarettes.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-13
Enforcement powers; prosecution of violations
Sec. 13. (a) This chapter may be enforced by the department or a law enforcement officer.
(b) Upon referral of a violation of this chapter by the department or a law enforcement officer, the prosecuting attorney or the attorney general shall prosecute the person who violates this chapter.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-14
Injunctive or equitable relief
Sec. 14. In addition to any other remedy, any person may bring an action for appropriate injunctive or equitable relief for a violation of this chapter that caused actual damages to the person. The person who brings the action may recover actual damages, interest on the damages from the date the complaint was filed, costs, and reasonable attorney's fees. If the court finds that the violation was flagrant, the court may increase the recovery to an amount not exceeding three (3) times the amount of actual damages.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-15 Class A misdemeanor; sale, distribution, or transportation of prohibited cigarettes
Sec. 15. A person who knowingly or intentionally sells, distributes, or transports into Indiana cigarettes in violation of section 8 of this chapter commits a Class A misdemeanor.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-16
Class A misdemeanor; affixing stamp on prohibited cigarettes
Sec. 16. A person who knowingly or intentionally sells, or distributes cigarettes that bear Indiana tax stamps affixed in violation of this chapter commits a Class A misdemeanor.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-17
Class D felony; prior conviction of offense
Sec. 17. A person who:
(1) knowingly sells, distributes, or transports more than twelve thousand (12,000) cigarettes in violation of section 8 or 9 of this chapter; and
(2) has previously been convicted of an offense under section 15 or 16 of this chapter;
commits a Class D felony.
As added by P.L.21-2000, SEC.10. Amended by P.L.1-2001, SEC.29.



CHAPTER 5. DELIVERY SALES OF TOBACCO PRODUCTS

IC 24-3-5-0.2
"Cigarette manufacturer"
Sec. 0.2. As used in this chapter, "cigarette manufacturer" means a person or an entity that does the following:
(1) Manufactures cigarettes.
(2) Does one (1) of the following:
(A) Participates in the Master Settlement Agreement (as defined in IC 24-3-3-6) and performs the person's or entity's financial obligations under the Master Settlement Agreement.
(B) Places the applicable amount into a qualified escrow fund (as defined in IC 24-3-3-7).
(3) Pays all applicable taxes under IC 6-7-1.
As added by P.L.160-2005, SEC.2.

IC 24-3-5-0.3
"Commission"
Sec. 0.3. As used in this chapter, "commission" refers to the alcohol and tobacco commission created by IC 7.1-2-1-1.
As added by P.L.160-2005, SEC.3.

IC 24-3-5-1
"Delivery sale"
Sec. 1. As used in this chapter, "delivery sale" means a transaction for the purchase of tobacco products in which an offer to purchase tobacco products is made:
(1) electronically using a computer network (as defined in IC 35-43-2-3);
(2) by mail; or
(3) by telephone;
and acceptance of the offer results in delivery of the tobacco products to a named individual or entity at a designated address.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.4.

IC 24-3-5-1.5
"Distributor"
Sec. 1.5. As used in this chapter, "distributor" includes the following:
(1) A distributor as defined in IC 6-7-1-6.
(2) A distributor as defined in IC 6-7-2-2. As added by P.L.160-2005, SEC.5.

IC 24-3-5-2
"Merchant"
Sec. 2. As used in this chapter, "merchant" means a person or an entity that engages in the selling of tobacco products by delivery sale.
As added by P.L.253-2003, SEC.1.

IC 24-3-5-3
"Tobacco product"
Sec. 3. As used in this chapter, "tobacco product" has the meaning set forth in IC 7.1-6-1-3. However, the term does not include a cigar or pipe tobacco.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.6.

IC 24-3-5-4
Requirements
Sec. 4. Subject to section 4.5 of this chapter, a merchant may not mail or ship cigarettes as part of a delivery sale unless, before mailing or shipping the cigarettes, the merchant:
(1) obtains from the prospective customer a written statement signed by the prospective customer under penalty of perjury:
(A) providing the prospective customer's address and date of birth;
(B) advising the prospective customer that:
(i) signing another person's name to the statement required under this subdivision may subject the person to a civil monetary penalty of not more than one thousand dollars ($1,000); and
(ii) purchasing cigarettes by a person less than eighteen (18) years of age is a Class C infraction under IC 35-46-1-10.5;
(C) confirming that the cigarette order was placed by the prospective customer;
(D) providing a warning under 15 U.S.C. 1333(a)(1); and
(E) stating the sale of cigarettes by delivery sale is a taxable event for purposes of IC 6-7-1;
(2) makes a good faith effort to verify the information in the written statement obtained under subdivision (1) by using a federal or commercially available data base; and
(3) receives payment for the delivery sale by a credit or debit card issued in the name of the prospective purchaser.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.7.

IC 24-3-5-4.5
Delivery sale by merchant; penalties
Sec. 4.5. (a) This section applies to a merchant that is not a

cigarette manufacturer.
(b) Except as provided in subsection (d), a merchant may not mail or ship cigarettes as part of a delivery sale to an Indiana resident or retailer (as defined in IC 24-3-2-2(d)) that is not a distributor.
(c) If the commission determines that a merchant has violated subsection (b):
(1) a distributor may not accept a shipment of cigarettes from the merchant for a period, not to exceed one (1) year, determined by the commission; and
(2) the commission may impose a civil penalty, not to exceed five thousand dollars ($5,000), on the merchant for each violation of subsection (b), as determined by the commission.
(d) A merchant may make a drop shipment of tobacco products to an Indiana resident or retailer that is billed through a distributor.
As added by P.L.160-2005, SEC.8.

IC 24-3-5-5
Mailing or shipping tobacco products; requirements; penalties
Sec. 5. (a) A merchant who mails or ships cigarettes as part of a delivery sale shall:
(1) use a mailing or shipping service that requires the customer or a person at least eighteen (18) years of age who is designated by the customer to:
(A) sign to accept delivery of the cigarettes; and
(B) present a valid operator's license issued under IC 9-24-3 or an identification card issued under IC 9-24-16 if the customer or the customer's designee, in the opinion of the delivery agent or employee of the mailing or shipping service, appears to be less than twenty-seven (27) years of age;
(2) provide to the mailing or shipping service used under subdivision (1) proof of compliance with section 6(a) of this chapter; and
(3) include the following statement in bold type or capital letters on an invoice or shipping document:
INDIANA LAW PROHIBITS THE MAILING OR SHIPPING OF CIGARETTES TO A PERSON LESS THAN EIGHTEEN (18) YEARS OF AGE AND REQUIRES PAYMENT OF ALL APPLICABLE TAXES.
(b) The commission may impose a civil penalty of not more than one thousand dollars ($1,000) if a mailing or shipping service:
(1) delivers cigarettes as part of a delivery sale without first receiving proof from the merchant of compliance with section 6(a) of this chapter; or
(2) fails to obtain a signature and proof of identification of the customer or the customer's designee under subsection (a)(1).
The commission shall deposit amounts collected under this subsection into the youth tobacco education and enforcement fund established by IC 7.1-6-2-6.
(c) The following apply to a merchant that mails or ships

cigarettes as part of a delivery sale without using a third party service as required by subsection (a)(1):
(1) The merchant shall require the customer or a person at least eighteen (18) years of age who is designated by the customer to:
(A) sign to accept delivery of the cigarettes; and
(B) present a valid operator's license issued under IC 9-24-3 or identification card issued under IC 9-24-16 if the customer or the customer's designee, in the opinion of the merchant or the merchant's employee making the delivery, appears to be less than twenty-seven (27) years of age.
(2) The commission may impose a civil penalty of not more than one thousand dollars ($1,000) if the merchant:
(A) delivers the cigarettes without first complying with section 6(a) of this chapter; or
(B) fails to obtain a signature and proof of identification of the customer or the customer's designee under subdivision (1).
The commission shall deposit amounts collected under this subdivision into the youth tobacco education and enforcement fund established by IC 7.1-6-2-6.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.9.

IC 24-3-5-6
Filing with department of state revenue; compliance
Sec. 6. (a) A merchant shall, before mailing or shipping cigarettes as part of a delivery sale, provide the department of state revenue with a written statement containing the merchant's name, address, principal place of business, and each place of business in Indiana.
(b) A merchant who mails or ships cigarettes as part of a delivery sale shall, not later than the tenth day of the calendar month immediately following the month in which the delivery sale occurred, file with the department of state revenue a copy of the invoice for each delivery sale to a customer in Indiana. The invoice must include the following information:
(1) The name and address of the customer to whom the cigarettes were delivered.
(2) The brand name of the cigarettes that were delivered to the customer.
(3) The quantity of cigarettes that were delivered to the customer.
(c) A merchant who complies with 15 U.S.C. 376 for the delivery sale of cigarettes is considered to satisfy the requirements of this section.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.10.

IC 24-3-5-7
Pay taxes or provide notice; penalties
Sec. 7. (a) A merchant who delivers cigarettes to a customer as

part of a delivery sale shall:
(1) collect and pay all applicable taxes under IC 6-7-1; or
(2) place a legible and conspicuous notice on the outside of the container in which the cigarettes are shipped. The notice shall be placed on the same side of the container as the address to which the container is shipped and must state the following:
"If these cigarettes have been shipped to you from a merchant located outside the state in which you reside, the merchant has under federal law reported information about the sale of these cigarettes, including your name and address, to your state tax collection agency. You are legally responsible for all applicable unpaid state taxes on these cigarettes.".
(b) For a violation of this section the commission may impose, in addition to any other remedies, civil penalties as follows:
(1) If the person has one (1) judgment for a violation of this section committed during a five (5) year period, a civil penalty of at least one thousand dollars ($1,000) but not more than two thousand dollars ($2,000).
(2) If the person has two (2) unrelated judgments for violations of this section committed during a five (5) year period, a civil penalty of at least two thousand five hundred dollars ($2,500) but not more than three thousand five hundred dollars ($3,500).
(3) If the person has three (3) unrelated judgments for violations of this section committed during a five (5) year period, a civil penalty of at least four thousand dollars ($4,000) but not more than five thousand dollars ($5,000).
(4) If the person has four (4) unrelated judgments for violations of this section committed during a five (5) year period, a civil penalty of at least five thousand five hundred dollars ($5,500) but not more than six thousand five hundred dollars ($6,500).
(5) If the person has at least five (5) unrelated judgments for violations of this section committed during a five (5) year period, a civil penalty of ten thousand dollars ($10,000).
As added by P.L.253-2003, SEC.1. Amended by P.L.97-2004, SEC.87; P.L.160-2005, SEC.11.

IC 24-3-5-8
Civil penalties
Sec. 8. The commission may impose a civil penalty of not more one thousand dollars ($1,000) on a:
(1) customer who signs another person's name to a statement required under section 4(1) of this chapter; or
(2) merchant who sells cigarettes by delivery sale to a person less than eighteen (18) years of age.
The commission shall deposit amounts collected under this section into the youth tobacco education and enforcement fund established by IC 7.1-6-2-6.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.12.



CHAPTER 5.2. REPEALED

IC 24-3-5.2
Repealed
(Repealed by P.L.160-2005, SEC.18.)



CHAPTER 5.4. MASTER SETTLEMENT AGREEMENT PROTECTION ACT

IC 24-3-5.4-2
"Cigarette"
Sec. 2. As used in this chapter, "cigarette" has the meaning set forth in IC 24-3-3-5.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-3
"Commission"
Sec. 3. As used in this chapter, "commission" means the alcohol and tobacco commission created by IC 7.1-2-1-1.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-4
"Department"
Sec. 4. As used in this chapter, "department" means the department of state revenue.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-5
"Distributor"
Sec. 5. As used in this chapter, "distributor" means a person that:
(1) purchases cigarettes on which the tax under IC 6-7-1 is not paid; and
(2) stores, sells, or otherwise disposes of the cigarettes.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-5.5
"Importer"
Sec. 5.5. As used in this chapter, "importer" means a person that imports, other than for personal consumption, one (1) or more brand families of a nonparticipating manufacturer.
As added by P.L.24-2010, SEC.1.

IC 24-3-5.4-6 "Master settlement agreement"
Sec. 6. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-6.5
"Newly qualified nonparticipating manufacturer"
Sec. 6.5. As used in this chapter, "newly qualified nonparticipating manufacturer" means a nonparticipating manufacturer:
(1) that has filed a certification under section 13 of this chapter; and
(2) whose brand families are not listed in a directory under section 14 of this chapter.
As added by P.L.24-2010, SEC.2.

IC 24-3-5.4-7
"Nonparticipating manufacturer"
Sec. 7. As used in this chapter, "nonparticipating manufacturer" means a tobacco product manufacturer that is not a participating manufacturer.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-8
"Participating manufacturer"
Sec. 8. As used in this chapter, "participating manufacturer" has the meaning set forth in IC 24-3-3-12(1).
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-9
"Qualified escrow fund"
Sec. 9. As used in this chapter, "qualified escrow fund" has the meaning set forth in IC 24-3-3-7.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-10
"Stamping agent"
Sec. 10. As used in this chapter, "stamping agent" means a person that may affix a stamp to a package of cigarettes under IC 6-7-1-15.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-11
"Tobacco product manufacturer"
Sec. 11. As used in this chapter, "tobacco product manufacturer" has the meaning set forth in IC 24-3-3-10.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-12
"Units sold"
Sec. 12. As used in this chapter, "units sold" has the meaning set

forth in IC 24-3-3-11.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-13
Tobacco product manufacturer certification; brand family list; maintenance of sales documentation by nonparticipating manufacturer
Sec. 13. (a) Not later than April 30 of each year, a tobacco product manufacturer whose cigarettes are sold in Indiana, whether directly or through a distributor, retailer, or similar intermediary, shall certify to the department and the attorney general that, as of the date of the certification, the tobacco product manufacturer is:
(1) a participating manufacturer; or
(2) in full compliance with IC 24-3-3.
The department shall prescribe the form of the certification.
(b) A participating manufacturer shall include in a certification under subsection (a) a list of the participating manufacturer's brand families. The participating manufacturer shall update the list by filing a supplemental certification with the department and the attorney general not less than thirty (30) days before the participating manufacturer adds a brand family or otherwise modifies the list of brand families.
(c) A nonparticipating manufacturer shall include in a certification under subsection (a) a list of the nonparticipating manufacturer's brand families, including the following:
(1) A separate listing of each brand family that was sold in Indiana during the calendar year before the year in which the certification is filed.
(2) A separate listing of the number of units sold for each brand family that was sold in Indiana during the calendar year before the year in which the certification is filed.
(3) An indication of any brand family that was sold in Indiana during the calendar year before the year in which the certification is filed and that is not sold in Indiana as of the date of the certification.
(4) The name and address of any other manufacturer of a brand family that was sold in Indiana during the calendar year before the year in which the certification is filed.
(d) A nonparticipating manufacturer shall file a supplemental certification with the attorney general not less than thirty (30) days before the nonparticipating manufacturer adds to or otherwise modifies its list of brand families.
(e) A nonparticipating manufacturer shall certify the following in a certification under subsection (a):
(1) The nonparticipating manufacturer:
(A) is registered to do business in Indiana; or
(B) has appointed an agent for service of process and provided notice under section 16 of this chapter.
(2) The nonparticipating manufacturer has:
(A) established and continues to maintain a qualified escrow

fund; and
(B) executed a qualified escrow agreement that:
(i) the attorney general has approved; and
(ii) governs the qualified escrow fund.
(3) The nonparticipating manufacturer is in full compliance with:
(A) this section;
(B) section 13.5 of this chapter, if applicable;
(C) section 13.6 of this chapter, if applicable; and
(D) IC 24-3-3.
(4) The name, address, and telephone number of the financial institution that holds the nonparticipating manufacturer's qualified escrow fund.
(5) The account number and any subaccount numbers of the nonparticipating manufacturer's qualified escrow fund.
(6) The amounts and dates of deposits that the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in Indiana during the calendar year before the year in which the certification is filed, including any verification required by the attorney general.
(7) The amounts and dates of withdrawals or transfers of funds that the nonparticipating manufacturer made from a qualified escrow fund into which the nonparticipating manufacturer made or makes escrow payments under IC 24-3-3.
(f) A tobacco product manufacturer shall not include a brand family in the tobacco product manufacturer's certification under subsection (a) unless:
(1) in the case of a participating manufacturer, the participating manufacturer affirms that the brand family is considered the participating manufacturer's cigarettes for purposes of calculating the participating manufacturer's payments under the master settlement agreement for the year in which the certification is filed in the volume and shares determined under the master settlement agreement; or
(2) in the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is considered to be the nonparticipating manufacturer's cigarettes for purposes of IC 24-3-3-12(2).
(g) This section does not limit or otherwise affect the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of IC 24-3-3.
(h) A nonparticipating manufacturer shall maintain all invoices and documentation of sales and any other relevant information for a period of five (5) years unless otherwise required by law to maintain the invoices, documentation of sales, or other relevant information for more than five (5) years.
As added by P.L.252-2003, SEC.16. Amended by P.L.24-2010, SEC.3.
IC 24-3-5.4-13.5
Importers required to provide information to the attorney general
Sec. 13.5. (a) This section applies to a nonparticipating manufacturer whose principal place of business is located outside the United States.
(b) Each year, a nonparticipating manufacturer shall provide to the attorney general a declaration from each of the nonparticipating manufacturer's importers that does the following:
(1) States that the importer assumes joint and several liability with the nonparticipating manufacturer for the following payments, penalties, costs, and fees with respect to the importer:
(A) Any escrow payments required under IC 24-3-3-12(2) for deposit in a qualified escrow fund.
(B) Any penalties assessed against the nonparticipating manufacturer under IC 24-3-3 or this chapter.
(C) Payment of all costs and fees recovered by the state against the nonparticipating manufacturer under section 28 of this chapter.
(2) Appoints a registered agent for service of process for the importer and provides notice in accordance with section 16 of this chapter.
The attorney general shall prescribe the form of a declaration under this subsection, including dates for filing the declaration.
As added by P.L.24-2010, SEC.4.

IC 24-3-5.4-13.6
Bonds required for certain newly qualified and certain nonparticipating manufacturers
Sec. 13.6. (a) The attorney general may determine that a nonparticipating manufacturer, including a newly qualified nonparticipating manufacturer, poses an elevated risk for noncompliance with this article if any of the following apply:
(1) The nonparticipating manufacturer or an affiliate of a nonparticipating manufacturer has failed to make required payments into a qualified escrow fund in any state during the three (3) calendar years immediately preceding the date of the determination unless:
(A) the nonparticipating manufacturer or affiliate:
(i) did not knowingly or recklessly fail to make the required payments; and
(ii) makes the required payment not more than one hundred eighty (180) days after receiving notice of the missed or insufficient payment; or
(B) the failure to make the required payment is:
(i) the subject of a good faith dispute that is documented to the satisfaction of the attorney general; and
(ii) cured not more than one hundred eighty (180) days after entry of a final order that resolves the good faith dispute and establishes the amount of the required escrow

payment.
(2) A state has removed the nonparticipating manufacturer, an affiliate of the nonparticipating manufacturer, or a brand family of the nonparticipating manufacturer or an affiliate of the nonparticipating manufacturer from the state's tobacco directory for noncompliance with state law during the three (3) calendar years immediately preceding the date of the determination.
(3) A state has:
(A) litigation pending; or
(B) an unsatisfied judgment;
against the nonparticipating manufacturer or an affiliate of the nonparticipating manufacturer for escrow payments or penalties, costs, or fees related to the nonparticipating manufacturer or affiliate's noncompliance with the state's escrow laws.
(b) The attorney general shall require:
(1) a newly qualified nonparticipating manufacturer; or
(2) a nonparticipating manufacturer that:
(A) has filed a certification under section 13 of this chapter; and
(B) poses an elevated risk for noncompliance, as determined by the attorney general under subsection (a);
to post a bond as described in subsection (c).
(c) A bond required under subsection (b) must be:
(1) posted by corporate surety located within the United States;
(2) in an amount equal to the greater of:
(A) fifty thousand dollars ($50,000); or
(B) the amount that the nonparticipating manufacturer is required to place into a qualified escrow fund under IC 24-3-3-12(2) for the calendar year in which the bond is posted;
(3) written in favor of the state of Indiana; and
(4) for a nonparticipating manufacturer, conditioned on the performance of the nonparticipating manufacturer, or an importer that assumes joint and several liability with the nonparticipating manufacturer under section 13.5 of this chapter, of all of obligations and duties of the nonparticipating manufacturer under this article during the calendar year in which the bond is posted and the immediately succeeding calendar year.
(d) If the attorney general determines under subsection (a) that a newly qualified nonparticipating manufacturer poses an elevated risk of noncompliance, the attorney general may require the newly qualified nonparticipating manufacturer to post a bond under subsection (c) for at least the first three (3) years during which the newly qualified nonparticipating manufacturers brand families are listed in a directory under section 14 of this chapter.
As added by P.L.24-2010, SEC.5.

IC 24-3-5.4-14 Brand family directory; refunds
Sec. 14. (a) Not later than July 1 of each year, the attorney general shall make available to the public by publishing on accessIndiana (as operated under IC 4-13.1-2) a directory listing all brand families listed in certifications filed under section 13 of this chapter.
(b) A directory described in subsection (a) shall not include the name or brand families of a nonparticipating manufacturer:
(1) that fails to comply with section 13 of this chapter;
(2) whose certification fails to comply with section 13(c) or 13(e) of this chapter, unless the attorney general determines that the failure has been remedied; or
(3) that:
(A) has filed a certification under section 13 of this chapter; and
(B) poses an elevated risk for noncompliance, as determined by the attorney general under section 13.6(a) of this chapter;
unless the nonparticipating manufacturer, or an importer that assumes joint and several liability with the nonparticipating manufacturer under section 13.5 of this chapter, posts a bond under section 13.6 of this chapter.
(c) The directory may not include a tobacco product manufacturer or a brand family if the attorney general concludes that:
(1) in the case of a nonparticipating manufacturer, all escrow payments required under IC 24-3-3-12 for any period for any brand family, whether or not listed by the nonparticipating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or
(2) all outstanding final judgments, including interest on the judgments, for violations of IC 24-3-3 have not been fully satisfied for the tobacco product manufacturer or brand family.
(d) The directory may not include a newly qualified nonparticipating manufacturer unless the newly qualified nonparticipating manufacturer posts a bond under section 13.6 of this chapter.
(e) The attorney general shall update the directory as necessary to correct mistakes or to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this chapter.
(f) The attorney general shall post in the directory and transmit by electronic mail or other means to each distributor or stamping agent notice of any removal from the directory of a tobacco product manufacturer or brand family not later than thirty (30) days before the attorney general removes the tobacco product manufacturer or brand family from the directory.
(g) Unless otherwise provided in an agreement between a tobacco product manufacturer and a distributor or stamping agent, a distributor or stamping agent is entitled to a refund from a tobacco product manufacturer for any money paid by the distributor or stamping agent to the tobacco product manufacturer for any

cigarettes of the tobacco product manufacturer or brand family that:
(1) are in the possession of the distributor or stamping agent on; or
(2) the distributor or stamping agent receives from a retailer after;
the date on which the tobacco product manufacturer or brand family is removed from the directory.
(h) Unless otherwise provided in an agreement between a retailer and a distributor, stamping agent, or tobacco product manufacturer, a retailer is entitled to a refund from a distributor, stamping agent, or tobacco product manufacturer for any money paid by the retailer to the distributor, stamping agent, or tobacco product manufacturer for any cigarettes of the tobacco product manufacturer or brand family that are in the possession of the retailer on the date on which the tobacco product manufacturer or brand family is removed from the directory.
(i) The attorney general shall not restore a tobacco product manufacturer or brand family to the directory until the tobacco product manufacturer pays a distributor, stamping agent, or retailer any refund due under subsection (g) or (h).
(j) A distributor or stamping agent shall provide and update as necessary an electronic mail address to the attorney general for purposes of receiving a notification required by this chapter.
As added by P.L.252-2003, SEC.16. Amended by P.L.177-2005, SEC.44; P.L.24-2010, SEC.6.

IC 24-3-5.4-15
Stamping, sale, or importation of unlisted cigarettes prohibited
Sec. 15. A person may not:
(1) affix a stamp to a package or other container of cigarettes; or
(2) sell, offer or possess for sale, or import for personal consumption in Indiana cigarettes;
of a tobacco product manufacturer or brand family that is not listed in a directory under section 14 of this chapter.
As added by P.L.252-2003, SEC.16. Amended by P.L.160-2005, SEC.13.

IC 24-3-5.4-16
Appointment of agent by foreign nonparticipating manufacturer; termination of agency
Sec. 16. (a) A foreign nonparticipating manufacturer that has not registered to do business in Indiana shall, as a condition precedent to having the foreign nonparticipating manufacturer's brand families listed in a directory under section 14 of this chapter, appoint and engage without interruption the services of an agent in Indiana to act as the foreign nonparticipating manufacturer's agent for the service of process. Service on an agent under this section constitutes legal and valid service of process on the foreign nonparticipating manufacturer that appointed and engaged the services of the agent.

The foreign nonparticipating manufacturer shall provide the following information to the department and the attorney general:
(1) The name, address, and telephone number of the agent.
(2) Proof of the appointment of the agent.
(3) The availability of the agent.
(4) Any other information required by the department or the attorney general.
(b) A foreign nonparticipating manufacturer shall provide notice to the department and the attorney general not less than thirty (30) days before the foreign nonparticipating manufacturer terminates the authority of an agent appointed under this section. The foreign nonparticipating manufacturer shall provide proof to the satisfaction of the attorney general of the appointment of a new agent not less than five (5) days before the foreign nonparticipating manufacturer terminates an existing agency appointment.
(c) If an agent terminates an agency appointment, the foreign nonparticipating manufacturer shall:
(1) notify the department and the attorney general of the termination not more than five (5) days after the termination; and
(2) provide proof to the satisfaction of the attorney general of the appointment of a new agent.
(d) A foreign nonparticipating manufacturer that:
(1) sells products in Indiana; and
(2) has not appointed an agent under this section;
is considered to have appointed the secretary of state as the foreign nonparticipating manufacturer's agent. The appointment of the secretary of state under this subsection as the foreign nonparticipating manufacturer's agent does not satisfy the condition precedent to having the foreign nonparticipating manufacturer's brand families listed in a directory under section 14 of this chapter.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-17
Distributor or stamping agent required to send information to department, commission, and attorney general
Sec. 17. (a) This section applies after July 31, 2003.
(b) Not later than January 20, April 20, July 20, and October 20 of a calendar year, or more frequently if ordered by the department, the commission, or the attorney general, a distributor or stamping agent shall submit the following information to the department, the commission, and the attorney general:
(1) A list by brand family of the total number of cigarettes for which the distributor or stamping agent affixed stamps or otherwise paid taxes during the immediately preceding three (3) months.
(2) Any other information required by the department or the attorney general.
The distributor or stamping agent shall maintain and make available to the department, the commission, and the attorney general for a

period of five (5) years all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information that the distributor or stamping agent relied on in reporting to the department, the commission, and the attorney general.
(c) The attorney general may require a distributor or a tobacco product manufacturer to submit additional information to determine whether a tobacco product manufacturer is in compliance with this chapter. The additional information may include samples of the packaging or labeling of each of the tobacco product manufacturer's brand families.
As added by P.L.252-2003, SEC.16. Amended by P.L.160-2005, SEC.14.

IC 24-3-5.4-18
Disclosure and sharing of information among department, commission, and attorney general
Sec. 18. The department and the commission shall disclose to the attorney general any information received under this chapter and requested by the attorney general for purposes of determining compliance with and enforcing this chapter. The department, the commission, and the attorney general:
(1) shall share with each other the information received under this chapter; and
(2) may share the information received under this chapter with other federal, state, or local agencies only for purposes of enforcing this chapter or a corresponding law in another state.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-19
Proof of qualified escrow fund by nonparticipating manufacturer
Sec. 19. The attorney general may require a nonparticipating manufacturer to provide from the financial institution that holds the nonparticipating manufacturer's qualified escrow fund for purposes of complying with this chapter proof of:
(1) the amount of money in the qualified escrow fund being held on behalf of the state;
(2) the dates of any deposits into the qualified escrow fund; and
(3) the dates and amounts of any withdrawals from the qualified escrow fund.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-20
Rules
Sec. 20. The department or the attorney general may adopt rules under IC 4-22-2 to implement this chapter, including rules to:
(1) require a tobacco product manufacturer subject to section 13(c) of this chapter to make required escrow deposits in installments during the calendar year in which the sales covered by the deposits are made; or
(2) produce information sufficient to enable the attorney general

to determine the adequacy of the amount of an installment deposit described in subdivision (1).
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-21
Revocation of suspension of distributor's license; penalty
Sec. 21. (a) This section applies in addition to or instead of any other civil or criminal penalty.
(b) The department may revoke or suspend the license of a distributor, a stamping agent, or any other person that violates section 15 of this chapter.
(c) Each:
(1) stamp affixed;
(2) sale of cigarettes; or
(3) offer or possession of cigarettes for sale;
in violation of section 15 of this chapter constitutes a separate violation.
(d) The department or the commission may impose a civil penalty that does not exceed the greater of:
(1) five hundred percent (500%) of the retail value of the cigarettes sold; or
(2) five thousand dollars ($5,000);
for each violation of section 15 of this chapter.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-22
Seizure and forfeiture of unlisted cigarettes
Sec. 22. Whenever the department or the commission discovers any cigarettes that have been sold, offered for sale, or possessed for sale in Indiana in violation of section 15 of this chapter, the department or the commission may seize and take possession of the cigarettes. The seized cigarettes shall be forfeited to the state. The department or the commission shall destroy the seized cigarettes.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-23
Injunction
Sec. 23. The attorney general may seek an injunction to:
(1) restrain a threatened or an actual violation of section 15 of this chapter by a stamping agent; and
(2) compel the stamping agent to comply with sections 15, 17(b), and 17(c) of this chapter.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-24
Violation; Class C misdemeanor
Sec. 24. (a) A person shall not:
(1) sell or distribute; or
(2) acquire, hold, own, possess, transport, import, or cause to be imported; cigarettes that the person knows or should know are intended for distribution or sale in Indiana in violation of section 15 of this chapter.
(b) A person who violates this section commits a Class C misdemeanor.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-25
Unfair and deceptive business practice
Sec. 25. A person who violates section 15 of this chapter engages in an unfair and deceptive business practice.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-26
Judicial review
Sec. 26. A determination by the attorney general to not list in or to remove from a directory under section 14 of this chapter a brand family or a tobacco product manufacturer is subject to review only by the Marion County circuit court.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-27
Issuance of registration certificate
Sec. 27. The department shall not issue a registration certificate under IC 6-7-1-16(a) to a distributor unless the distributor certifies in writing that the distributor will comply with this chapter.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-28
Recovery of costs
Sec. 28. In an action brought by the state to enforce this chapter, the state may recover:
(1) the costs of investigation;
(2) expert witness fees;
(3) the costs of the action; and
(4) attorney's fees.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-29
Disgorged profits
Sec. 29. If a court determines that a person has violated this chapter, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be disgorged and paid to the treasurer of state for deposit in the Indiana tobacco master settlement agreement fund under IC 4-12-1-14.3.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-30
Penalties deposited in enforcement and administration fund
Sec. 30. All: (1) civil penalties imposed under; and
(2) judgments for violations of;
this chapter shall be deposited in the enforcement and administration fund established under IC 7.1-4-10-1.
As added by P.L.252-2003, SEC.16.



CHAPTER 6. CONTRABAND CIGARETTES

IC 24-3-6-2
"Distributor"
Sec. 2. As used in this chapter, "distributor" means a distributor (as defined in IC 6-7-1-6) that holds a registration certificate issued under IC 6-7-1-16.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-3
"Importer"
Sec. 3. As used in this chapter, "importer" means a person that brings cigarettes into the United States for sale or distribution.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-4
"Licensed"
Sec. 4. As used in this chapter, "licensed" means holding a license issued under section 9 of this chapter.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-5
"Manufacturer"
Sec. 5. As used in this chapter, "manufacturer" means a person that manufactures or otherwise produces cigarettes to be sold in the United States.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-6
"Person"
Sec. 6. As used in this chapter, "person" has the meaning set forth in IC 6-7-1-4.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-7
"Retailer"
Sec. 7. As used in this chapter, "retailer" means a person that sells cigarettes to a consumer. The term includes a distributor.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-8
"Stamp"
Sec. 8. As used in this chapter, "stamp" has the meaning set forth

in IC 6-7-1-9.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-9
Licenses; application, issuance, and renewal; revocation or suspension
Sec. 9. (a) The commission may issue or renew a license to the following applicants:
(1) An importer.
(2) A manufacturer.
The commission shall prescribe the form of an application.
(b) An importer or manufacturer that conducts business in Indiana must apply under this section for a license for the importer's or manufacturer's principal place of business. An importer or manufacturer that is issued a license shall display the license at the importer's or manufacturer's principal place of business.
(c) The commission shall prescribe the form and duration of a license issued under this section. However, a license may not be valid for more than three (3) years from the date of issuance.
(d) A license issued under this section is nontransferable.
(e) The commission shall not issue or renew a license under this section if:
(1) the applicant owes at least five hundred dollars ($500) in taxes imposed under IC 6-7-1-12;
(2) the commission revoked the applicant's license within two (2) years before the application;
(3) the applicant commits an offense under IC 6-7-1-21;
(4) the applicant does not comply with IC 24-3-3-12; or
(5) the applicant violates IC 24-3-4.
(f) The commission may revoke or suspend a license issued under this section if the applicant:
(1) is not eligible to receive or renew a license under subsection (e); or
(2) violates this chapter.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-10
Stamped and unstamped cigarettes
Sec. 10. (a) A distributor may apply a stamp only to cigarettes that are received from a licensed importer or licensed manufacturer.
(b) A distributor shall store stamped and unstamped cigarettes separately.
(c) A distributor may transfer unstamped cigarettes only as provided in IC 6-7-1-18.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-11
Selling or obtaining cigarettes
Sec. 11. (a) A manufacturer or an importer may sell cigarettes in Indiana only to a distributor or a licensed importer. (b) A manufacturer that sells cigarettes to a licensed importer under subsection (a) must be a licensed manufacturer.
(c) A distributor may sell cigarettes only to a distributor or a retailer.
(d) A distributor may obtain cigarettes only from another distributor, a licensed importer, or a licensed manufacturer.
(e) Except as provided in subsection (f), a retailer may obtain cigarettes only from a distributor.
(f) A retailer that is a holder of a certificate issued under IC 7.1-3-18.5 may purchase up to one thousand dollars ($1,000) of cigarettes per week from another retailer that holds a certificate issued under IC 7.1-3-18.5.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-12
Reporting information by distributor to attorney general
Sec. 12. (a) This section does not apply to a distributor who:
(1) is a licensed manufacturer; and
(2) complies with section 13 of this chapter.
(b) A distributor shall report the following information for each place of business belonging to the distributor to the office of the attorney general not later than the fifteenth day of each month:
(1) The number and brand of cigarettes:
(A) distributed;
(B) shipped into Indiana; or
(C) shipped within Indiana;
during the immediately preceding month.
(2) The name and address of each person to which cigarettes described in subdivision (1) were distributed or shipped.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-12.3
Distributor reports under section 12 of chapter; when required
Sec. 12.3. Notwithstanding section 12(b)(2) of this chapter, as added by P.L.160-2005, a distributor is not required to report the information required in section 12(b)(2) of this chapter, as added by P.L.160-2005, until the later of the following:
(1) When the attorney general becomes capable of receiving the information reported in an electronic format.
(2) July 1, 2008.
As added by P.L.220-2011, SEC.386.

IC 24-3-6-13
Documentation of transactions; preservation; review
Sec. 13. (a) An importer or a manufacturer shall maintain documentation for each place of business belonging to the importer or manufacturer for each transaction other than a retail transaction with a consumer involving the sale, purchase, transfer, consignment, or receipt of cigarettes. The documentation must include:
(1) the name and address of the parties to the transaction; and (2) the quantity by brand style of cigarettes involved in the transaction.
(b) Subject to subsection (c), an importer or a manufacturer shall preserve documentation described in subsection (a) at the place of business at which each transaction occurs.
(c) The commission may allow an importer or a manufacturer with multiple places of business to preserve documentation described in subsection (a) at a centralized location. However, the importer or manufacturer shall provide duplicate documentation at each place of business upon request by the commission.
(d) An importer or a manufacturer shall maintain documentation under this section for five (5) years from the date of the transaction.
(e) The commission may:
(1) obtain access to; and
(2) inspect at reasonable times;
the documentation maintained under this section. The commission may share the documentation with other law enforcement officials.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-14
Inspection by commission or law enforcement officer
Sec. 14. (a) The commission may enter and inspect, without a warrant during normal business hours or with a warrant during nonbusiness hours, the facilities and records of an importer or a manufacturer.
(b) If the commission or a law enforcement officer has knowledge or reasonable grounds to believe that a vehicle is transporting cigarettes in violation of this chapter, the commission or the law enforcement officer may stop and inspect the vehicle for cigarettes being transported in violation of this chapter.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-15
Civil penalty
Sec. 15. (a) A person who violates this chapter is liable for a civil penalty equal to the greater of:
(1) five (5) times the value of the cigarettes involved in the violation; or
(2) one thousand dollars ($1,000).
(b) A civil penalty under this section is in addition to any other penalty imposed.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-16
Right of action; notice to attorney general
Sec. 16. (a) Either or both of the following may bring an action to prevent or restrain violations of this chapter:
(1) The attorney general or the attorney general's designee.
(2) A person that holds a valid permit under 26 U.S.C. 5712.
(b) A person that brings an action under subsection (a) shall

provide notice to the attorney general of the commencement of the action.
As added by P.L.160-2005, SEC.15.






ARTICLE 4. REGULATED BUSINESSES

CHAPTER 1. DAIRY PRODUCTS

IC 24-4-1-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2426.)

IC 24-4-1-3
Void contracts and agreements
Sec. 3. All contracts and agreements made in violation of any provisions of section 1 of this chapter shall be void.
(Formerly: Acts 1913, c.117, s.3.) As amended by P.L.152-1986, SEC.44.

IC 24-4-1-4
Duty of prosecuting attorney and attorney general
Sec. 4. It shall be the duty of the prosecuting attorneys, in their counties, and the attorney general to enforce the provisions of sections 1 and 3 of this chapter by appropriate actions in courts of competent jurisdiction.
(Formerly: Acts 1913, c.117, s.4.) As amended by P.L.152-1986, SEC.45.

IC 24-4-1-5
Duty of secretary of state
Sec. 5. If complaint shall be made to the secretary of state that any corporation authorized to do business in this state is guilty of unfair discrimination within the terms of this chapter, it shall be the duty of the secretary of state to refer the matter to the attorney general, who may, if the facts justify it in his judgment, institute proceedings in the court against such corporations. (Formerly: Acts 1913, c.117, s.5.) As amended by P.L.152-1986, SEC.46.

IC 24-4-1-6
Revocation of corporate permit
Sec. 6. If any corporation, foreign or domestic, authorized to do business in this state is found guilty of unfair discrimination within the terms of this chapter, it shall be the duty of the secretary of state to immediately revoke the permit of such corporation to do business in this state.
(Formerly: Acts 1913, c.117, s.6.) As amended by P.L.152-1986, SEC.47.



CHAPTER 2. TRADE STAMPS

IC 24-4-2-2
Redemption in lawful money by seller or issuer; minimum redemption
Sec. 2. Any person who shall sell or issue to any person engaged in any trade, business, or profession, any stamp, trading stamp, cash discount stamp, check, ticket, coupon, or other similar device which will entitle the holder thereof, on presentation thereof, either singly or in definite number, to receive either directly from the vendor or indirectly through any other person, money, goods, wares or merchandise, shall upon presentation redeem the same either in goods, wares or merchandise, or in lawful money of the United States, at the option of the holder thereof, at the value in lawful money printed on the face thereof: Provided, That the same be presented for redemption in number or quantity aggregating in money value not less than five cents (5 cents) in each lot.
(Formerly: Acts 1913, c.299, s.2.)

IC 24-4-2-3
Refusal to redeem
Sec. 3. Any person engaged in any trade, business, or profession who shall distribute, deliver, or present to any person dealing with him, in consideration of any article or thing purchased, any stamp, trading stamp, cash discount stamp, check, ticket, coupon, or other similar device which will entitle the holder thereof, on presentation thereof, either singly or in definite number, to receive either directly from the person issuing or selling the same, as set forth in section 2 of this chapter, or indirectly from any other person, shall, upon the refusal or failure of the said person issuing or selling same to redeem the same as set forth in said section 2 of this chapter, be liable to the holder thereof for the face value thereof, and shall, upon presentation of the same in lots of number aggregating, in money value, not less than five cents ($0.05) in each lot, redeem the same either in ware or merchandise or in lawful money of the United States, at the option

of the holder thereof, at the value in lawful money printed on the face thereof.
(Formerly: Acts 1913, c.299, s.3.) As amended by P.L.152-1986, SEC.48.

IC 24-4-2-4
Redemption in money or merchandise; option of holder of stamps
Sec. 4. The redeemable value of such stamps, trading stamps, cash discount stamp, check, ticket, coupon or other similar device, printed or legibly written on the face of said stamp as herein provided shall be the same, whether redeemed in merchandise or in lawful money of the United States, and the redemption of such stamps as hereinabove mentioned shall be in lawful money of the United States or in merchandise of equal value thereto, at the option of the holder of said stamps.
(Formerly: Acts 1913, c.299, s.4.)

IC 24-4-2-5
Giving stamps; consent of person or firm issuing stamp
Sec. 5. No person, firm, limited liability company, or corporation shall give or deliver, as an inducement for or in connection with the sale of merchandise, any coupon, check, ticket, stamp, token, or similar device redeemable in money or in merchandise, as in this chapter provided, by any other person, firm, limited liability company, or corporation without the consent of the person, firm, or corporation originally issuing the same and responsible for the redemption thereof.
(Formerly: Acts 1913, c.299, s.5.) As amended by P.L.152-1986, SEC.49; P.L.8-1993, SEC.345.

IC 24-4-2-6
Violation
Sec. 6. A person who violates this chapter commits a Class C infraction.
(Formerly: Acts 1913, c.299, s.6.) As amended by Acts 1978, P.L.2, SEC.2410.



CHAPTER 3. SECONDHAND WATCHES

IC 24-4-3-2
Informing purchaser of secondhand nature of watch
Sec. 2. Any person, or agent or employee thereof, who sells a second-hand watch shall affix and keep affixed to the same a tag with the words "second-hand" legibly written or printed thereon in the English language. For the purposes of this chapter, "sell" shall be deemed to include offer to sell or exchange, expose for sale or exchange, possess with intent to sell or exchange, and sell or exchange.
(Formerly: Acts 1937, c.270, s.2.) As amended by P.L.152-1986, SEC.51.

IC 24-4-3-3
Invoice of sale
Sec. 3. Any person, or agent or employee thereof, who sells a second-hand watch shall deliver to the vendee a written invoice setting forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the name of the watch or its maker, and the serial numbers (if any) or other distinguishing numbers or identification marks on its case and movement. In the event the serial numbers, or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered, this shall be set forth in the invoice. A duplicate of the aforesaid invoice shall be kept on file by the vendor of such second-hand watch for at least one (1) year from the date of the sale thereof and shall be open to inspection during all business hours by the prosecuting attorney or his representative of the county in which the vendor is engaged in business.
(Formerly: Acts 1937, c.270, s.3.)
IC 24-4-3-4
Advertising secondhand watches
Sec. 4. Any person advertising in any manner second-hand watches for sale shall state clearly in such advertising that the watches so advertised are second-hand watches.
(Formerly: Acts 1937, c.270, s.4.)

IC 24-4-3-5
Violations
Sec. 5. A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1937, c.270, s.5.) As amended by Acts 1978, P.L.2, SEC.2411.



CHAPTER 4. COAL DELIVERY TICKETS

IC 24-4-4-2
Coal in carload lots; invoice; contents
Sec. 2. Every person, firm, limited liability company, or corporation who produces, ships or sells coal in car-load lots in this state shall transmit an invoice for each shipment of coal which shall

indicate plainly thereon the state in which the coal was mined, the name of the coal or the number of the vein or seam from which the coal was taken, and the size and grade thereof, which size of all grades must be designated according to the opening in the screens over and through which each such size of coal is made at the place of production.
(Formerly: Acts 1931, c.177, s.2; Acts 1935, c.278, s.2.) As amended by P.L.8-1993, SEC.348.

IC 24-4-4-3
Sign on delivery vehicle
Sec. 3. Upon both sides of delivery vehicles shall be displayed a sign with letters not less than three (3) inches in height showing name of person, firm, limited liability company, or corporation delivering or attempting to deliver commodities as prescribed in section 1 of this chapter.
(Formerly: Acts 1931, c.177, s.3.) As amended by P.L.152-1986, SEC.53; P.L.8-1993, SEC.349.

IC 24-4-4-4
Division of weights and measures; delivery tickets
Sec. 4. Upon the demand of the division of weights and measures, a deputy of the division inspector, or any peace officer, the person or persons in charge of any such load of commodities shall deliver to such officer all delivery tickets in the person's possession, and shall proceed, at the direction of the officer to a suitable tested scale for the purpose of reweighing such load of commodities to verify the correctness of the delivery ticket.
(Formerly: Acts 1931, c.177, s.4; Acts 1935, c.278, s.3.) As amended by P.L.2-1992, SEC.748.

IC 24-4-4-5
Violations
Sec. 5. A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1931, c.177, s.5; Acts 1935, c.278, s.4.) As amended by Acts 1978, P.L.2, SEC.2412.

IC 24-4-4-6
Regulation by ordinance
Sec. 6. Nothing in this chapter shall prohibit any city from regulating by ordinance the retail or wholesale delivery of coal.
(Formerly: Acts 1931, c.177, s.6.) As amended by P.L.152-1986, SEC.54.

IC 24-4-4-7
Advertising coal and coke
Sec. 7. It shall be unlawful for any person, firm, limited liability company, or corporation, by himself or itself, or by his or its agent or servant, or as agent or servant of another, to advertise by any false

statement, either oral or written, or to publish or display any false sign, printing, or writing concerning the grade, size, quality, vein or seam, brand or trade name, name of mine in which produced, or origin of such coal or coke sold or delivered, or offered by him, it, or them for sale or delivery. For the purpose of this chapter, the term "size" where used in reference to coal shall be construed to mean the various grades into which coal is screened, namely, lump, block, egg, nut, and screenings, and the size of all such grades of coal must be designated according to the openings in the screens over and through which each such size of coal is made at the place of production. Abbreviations or words, terms, or phrases describing the size, preparation, or origin of coal or coke shall not be included in any advertisement as mentioned in this chapter. Any person, firm, limited liability company, or corporation violating any of the provisions of this section shall be subject to the provisions of section 5 of this chapter.
(Formerly: Acts 1931, c.177, s.7; Acts 1933, c.265, s.1; Acts 1935, c.278, s.5.) As amended by P.L.152-1986, SEC.55; P.L.8-1993, SEC.350.



CHAPTER 5. CLOTH PRODUCT TRADEMARKS

IC 24-4-5-1.1
"Circulating product" defined
Sec. 1.1. As used in this chapter, "circulating product" includes:
(1) clean laundered towels;
(2) industrial wiping towels;
(3) sheets, pillowcases, napkins, tablecloths, and linen;
(4) coats, aprons, shirts, and diapers;
(5) garments serviced by linen and towel supply companies;
(6) garments serviced by industrial garment and towel supply companies;
(7) articles of dust control;
(8) toilet devices;
(9) towel dispensing cabinets; and
(10) bags, carts, baskets, or other receptacles used as packages or containers;
loaned or circulated as part of a regular service for the periodic exchange of clean articles for soiled articles.
As added by P.L.114-1992, SEC.2.

IC 24-4-5-1.2 "Delivery container" defined
Sec. 1.2. As used in this chapter, "delivery container" means a permanent container used by:
(1) a bakery, dairy, distributor, retailer, or food service establishment; or
(2) an agent of a bakery, dairy, distributor, retailer, or food service establishment;
to transport, store, or carry bakery or dairy products.
As added by P.L.114-1992, SEC.3.

IC 24-4-5-1.3
"Registrant" defined
Sec. 1.3. As used in this chapter, "registrant" means a supplier of a circulating product or the owner of a delivery container who has filed under section 1 of this chapter a description of a name, mark, or device used to indicate the ownership of the circulating product or delivery container.
As added by P.L.114-1992, SEC.4.

IC 24-4-5-2
Trademarks; unlawful sale or purchase; concealment or removal
Sec. 2. (a) This section does not apply to a registrant or person who has purchased from a registrant a circulating product or delivery container bearing a mark or device registered under this chapter.
(b) It is unlawful for any person, firm, limited liability company, corporation, or association, except the owner or registrant of a brand registered as provided in this chapter, to:
(1) sell, buy, rent, launder or clean, give, take, or otherwise traffic in;
(2) erase, obliterate or otherwise cover up, conceal, or remove a name, mark, or device registered under this chapter; or
(3) fill or refill;
without the written consent of the registrant, any circulating product or delivery container that is marked with or by any name, mark, or device, a description of which is filed and published as provided in section 1 of this chapter.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.5; P.L.8-1993, SEC.352.

IC 24-4-5-3
Trademarks; purchase; reregistration
Sec. 3. Any:
(1) person, firm, limited liability company, corporation, or association; or
(2) agent of a person, a firm, a limited liability company, a corporation, or an association;
who acquires by purchase or other lawful means a circulating product or delivery container marked under section 1 of this chapter and who has the written consent under section 2 of this chapter is not required to refile and republish the description, but, as to the supplies

described in the written consent, acquires as a part of the purchase all rights and benefits the vendor has under this chapter.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.6; P.L.8-1993, SEC.353.

IC 24-4-5-4
Trademarks; possession of goods; notice to owner
Sec. 4. (a) Any person, firm, limited liability company, corporation, or association who finds or receives in any manner a circulating product or delivery container marked with a brand registered under this chapter shall make a reasonable effort to find the owner of the circulating product or delivery container and restore the property to the owner.
(b) Any person, firm, limited liability company, corporation, or association who finds or receives a circulating product or delivery container may notify the owner by regular United States mail, which is sufficient to comply with the requirement to restore the property to the owner, and the owner has the burden of picking up the property at the location set forth in the letter.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.152-1986, SEC.56; P.L.114-1992, SEC.7; P.L.8-1993, SEC.354.

IC 24-4-5-5
Trademarks; deposits for safekeeping not constituting sale
Sec. 5. Acceptance of money by a registrant as a deposit to secure safekeeping and return of a circulating product or delivery container does not constitute a sale of the property, either optional or otherwise, in any proceeding under this chapter.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.8.

IC 24-4-5-6
Trademarks; use of circulating product or delivery container without consent; prima facie evidence
Sec. 6. (a) This section does not apply to a person who possesses a circulating product or delivery container in good faith in the ordinary course of business.
(b) Evidence of possession of a circulating product or delivery container marked under section 1 of this chapter by a person other than the registrant whose name, mark, or device is on the circulating product or delivery container without the written consent of the registrant of the name, mark, or device constitutes prima facie evidence of unlawful use of or traffic in the circulating product or delivery container.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.9.

IC 24-4-5-7
Violations; infraction; civil actions
Sec. 7. A person who violates this chapter commits a Class B

infraction.
If a person suffers a pecuniary loss as a result of a violation of IC 24-4-5, the person may bring a civil action against the person who caused the loss for the following:
(1) Actual damages.
(2) The costs of the action.
(3) A reasonable attorney's fee.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2413; P.L.114-1992, SEC.10.

IC 24-4-5-8
Common law rights protected
Sec. 8. Nothing in this chapter affects the rights or enforcement of rights acquired under IC 24-2-1 or the rights or the enforcement of rights in trademarks acquired in good faith at any time at common law.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.11.



CHAPTER 6. MOTOR VEHICLE TRANSACTIONS

IC 24-4-6-2
Towing disabled motor vehicles; wrecker door identification
Sec. 2. (a) For the purpose of this section, "wrecker" means a motor vehicle with an apparatus capable of lifting one (1) or more axles of a towed vehicle off the ground for the purpose of transportation.
(b) A person who engages in the business of towing disabled motor vehicles with a wrecker shall identify each wrecker used in the business by painting or permanently affixing identification on both of the wrecker's doors:
(1) the name of the business; and
(2) the name of the city where the wrecker is domiciled;
in a form that may easily be read by a law enforcement officer.
(c) A person who engages in the business of towing disabled motor vehicles who fails to comply with this section commits a Class C infraction.
As added by P.L.133-1984, SEC.1.



CHAPTER 7. CONTRACTS WITH WHOLESALE SALES REPRESENTATIVES

IC 24-4-7-1
"Commission"
Sec. 1. As used in this chapter, "commission" means compensation that accrues to a sales representative, for payment by a principal, at a rate expressed as a percentage of the dollar amount of orders taken or sales made by the sales representative.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-2
"Person"
Sec. 2. As used in this chapter, "person" means an individual, corporation, limited liability company, partnership, unincorporated association, estate, or trust.
As added by P.L.238-1985, SEC.1. Amended by P.L.8-1993, SEC.355.

IC 24-4-7-3
"Principal"
Sec. 3. As used in this chapter, "principal" means a person who:
(1) manufactures, produces, imports, sells, or distributes a product for wholesale;
(2) contracts with a sales representative to solicit wholesale orders for the product; and
(3) compensates the sales representative, in whole or in part, by commission.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-4
"Sales representative"
Sec. 4. As used in this chapter, "sales representative" means a person who:
(1) contracts with a principal to solicit wholesale orders in Indiana; and
(2) is compensated, in whole or in part, by commission.
The term does not include a person who places orders or purchases on the person's own account for resale.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-5
Termination of contract; payment of commissions accrued; failure to comply; attorney's fees and costs Sec. 5. (a) If a contract between a sales representative and a principal is terminated, the principal shall, within fourteen (14) days after payment would have been due under the contract if the contract had not been terminated, pay to the sales representative all commissions accrued under the contract.
(b) A principal who in bad faith fails to comply with subsection (a) shall be liable, in a civil action brought by the sales representative, for exemplary damages in an amount no more than three (3) times the sum of the commissions owed to the sales representative.
(c) In a civil action under subsection (b), a principal against whom exemplary damages are awarded shall pay the sales representative's reasonable attorney's fees and court costs. However, if judgment is entered for the principal and the court determines that the action was brought on frivolous grounds, the court shall award reasonable attorney's fees and court costs to the principal.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-6
Doing business in Indiana
Sec. 6. For purposes of Indiana trial rule 4.4, a principal who contracts with a sales representative to solicit wholesale orders for a product in Indiana is doing business in Indiana.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-7
Commission; revocable offer; entitlement
Sec. 7. (a) If a principal makes a revocable offer of a commission to a sales representative who is not an employee of the principal, the sales representative is entitled to the commission agreed upon if:
(1) the principal revokes the offer of commission and the sales representative establishes that the revocation was for a purpose of avoiding payment of the commission;
(2) the revocation occurs after the sales representative has obtained a written order for the principal's product because of the efforts of the sales representative; and
(3) the principal's product that is the subject of the order is shipped to and paid for by a customer.
(b) This section may not be construed:
(1) to impair the application of IC 32-21-1 (statute of frauds);
(2) to abrogate any rule of agency law; or
(3) to unconstitutionally impair the obligations of contracts.
As added by P.L.138-1990, SEC.1. Amended by P.L.1-1993, SEC.193; P.L.2-2002, SEC.76.

IC 24-4-7-8
Waiver of provision in chapter
Sec. 8. A provision in a contract between a sales representative and a principal that waives a provision of this chapter by:
(1) an express waiver; or (2) a contract subject to the laws of another state;
is void.
As added by P.L.138-1990, SEC.2.



CHAPTER 8. PROHIBITION ON DIRECT MOLDING PROCESS

IC 24-4-8-2
"Mold" defined
Sec. 2. As used in this chapter, "mold" means any pattern, hollow form, matrix, or other device for giving shape or form to material in a plastic or molten state.
As added by P.L.250-1987, SEC.1.

IC 24-4-8-3
"Plug" defined
Sec. 3. As used in this chapter, "plug" means a manufactured item used to make a mold.
As added by P.L.250-1987, SEC.1.

IC 24-4-8-4
"Watercraft" defined
Sec. 4. As used in this chapter, "watercraft" means any instrumentality or device in or by means of which a person may be transported upon waters and includes a motorboat, sailboat, rowboat, skiff, dinghy, or canoe of whatever length or size.
As added by P.L.250-1987, SEC.1.

IC 24-4-8-5
Acts prohibited
Sec. 5. (a) A person may not manufacture, by use of a direct molding process, a watercraft or its component part manufactured by another person without permission of that other person.
(b) A person may not sell a watercraft or its component part manufactured in violation of subsection (a).
As added by P.L.250-1987, SEC.1.

IC 24-4-8-6
Civil action for injunctive relief or damages
Sec. 6. (a) A person injured by a violation of section 5 of this chapter may bring a civil action for:
(1) injunctive relief;
(2) actual damages caused by the violation;
(3) treble damages; and
(4) costs and reasonable attorney's fees.
(b) Injunctive relief may be granted for a violation of section 5 of

this chapter regardless of the failure of the plaintiff to show irreparable injury.
As added by P.L.250-1987, SEC.1.

IC 24-4-8-7
Application of chapter
Sec. 7. This chapter applies to products duplicated using a mold made after August 31, 1987.
As added by P.L.250-1987, SEC.1.



CHAPTER 9. MOTOR VEHICLE RENTAL COMPANIES

IC 24-4-9-1
"Authorized driver"
Sec. 1. As used in this chapter, with respect to a vehicle that is the subject of a rental agreement, "authorized driver" means:
(1) the renter of the vehicle;
(2) the spouse of the renter, if the spouse:
(A) is a licensed driver; and
(B) satisfies the rental company's minimum age requirement for authorized drivers;
(3) an employer or coworker of the renter, if the employer or coworker:
(A) is engaged in a business activity with the renter;
(B) is a licensed driver; and
(C) satisfies the rental company's minimum age requirement for authorized drivers;
(4) a person who operates the vehicle:
(A) while parking the vehicle at a commercial establishment; or
(B) in an emergency; or
(5) a person expressly identified as an authorized driver in the rental agreement.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-2
"Damage waiver"; "waiver"
Sec. 2. As used in this chapter, "damage waiver" or "waiver" means any contract or contract provision, whether separate from or a part of a rental agreement, under which a rental company agrees to waive any or all claims against the renter for any physical or mechanical damage, as defined in section 13 of this chapter, to the rented vehicle during the term of the rental agreement.
As added by P.L.232-1989, SEC.1. Amended by P.L.19-2005, SEC.1.

IC 24-4-9-3
"Damage"
Sec. 3. As used in this chapter, "damage" means physical damage or loss to a vehicle, including loss of use of the vehicle and the cost and expenses incident to any damage or loss.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-4 "Person"
Sec. 4. As used in this chapter, "person" means an individual, a firm, a partnership, limited liability company, an association, a joint stock company, a corporation, a trust, an estate, or any combination of individuals.
As added by P.L.232-1989, SEC.1. Amended by P.L.8-1993, SEC.356.

IC 24-4-9-5
"Rental agreement"
Sec. 5. As used in this chapter, "rental agreement" means a written contract:
(1) that authorizes a renter to use a vehicle made available by a rental company for a period of thirty (30) days or less;
(2) under which a charge for use of the vehicle is made at a periodic rate; and
(3) under which title to the vehicle is not transferred to the renter.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-6
"Renter"
Sec. 6. As used in this chapter, "renter" means a person who obtains the use of a vehicle from a rental company under a rental agreement.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-7
"Rental company"
Sec. 7. As used in this chapter, "rental company" means any person engaged in the business of regularly making available, or arranging for another person to use, a vehicle under a rental agreement.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-8
"Vehicle"
Sec. 8. As used in this chapter, "vehicle" means a private passenger motor vehicle primarily designed for transporting passengers. The term includes passenger vans and minivans that are primarily designed for transporting passengers.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-9
Rental agreement application of damage waivers
Sec. 9. A rental company may provide in a rental agreement that a damage waiver does not apply under any of the following circumstances:
(1) The damage is caused by the authorized driver:
(A) intentionally; or (B) through willful or wanton misconduct.
(2) The damage arises out of the authorized driver's operation of the vehicle while intoxicated or under the influence of an illegal drug.
(3) The damage is caused while the authorized driver is engaged in a speed contest, race, road rally, test, or driver training activity.
(4) The renter provided the rental company with fraudulent or false information and the rental company would not have rented the vehicle if the rental company had received true information.
(5) The damage arises out of vandalism or theft of the rented vehicle caused by the negligence of the authorized driver, except that the possession by the authorized driver, at the time of the vandalism or theft, of the ignition key furnished by the rental company shall be prima facie evidence that the authorized driver was not negligent.
(6) The damage arises out of the use of the vehicle in connection with conduct that could be properly charged as a felony.
(7) The damage arises out of the use of the vehicle to carry persons or property for hire or to tow or push anything.
(8) The damage arises out of the use of the vehicle outside the United States, unless the use is specifically authorized by the rental agreement.
(9) The damage arises out of the use of the vehicle by an unauthorized driver.
As added by P.L.232-1989, SEC.1. Amended by P.L.19-2005, SEC.2.

IC 24-4-9-10
Sale of damage waivers; disclosures; acknowledgment by renter
Sec. 10. (a) A rental company may offer and sell, for a separate charge, a damage waiver that is set forth in the rental agreement and that relieves an authorized driver of any liability for damage that the authorized driver might otherwise incur.
(b) Each rental agreement that contains a damage waiver must disclose the following information in plain language printed in type at least as large as 10 point type:
(1) That the waiver is optional.
(2) That the waiver entails an additional charge.
(3) The actual charge per day for the waiver.
(4) All restrictions, conditions, and provisions in or endorsed on the waiver.
(5) That the renter or other authorized driver may already be sufficiently covered for damage to the rental vehicle and should examine the renter's or authorized driver's automobile insurance policy to determine whether the policy provides coverage for damage, loss, or loss of use to a rented vehicle, and the amount of the deductible.
(6) That by entering into the rental agreement, the renter may be liable for damage, loss, or loss of use to the rental vehicle. (c) A rental company may not rent a vehicle to a renter until the renter has acknowledged in writing that the renter understands the information set forth in subsection (b). The acknowledgment must be written in plain language on the rental agreement and must be initialed by the renter.
As added by P.L.232-1989, SEC.1. Amended by P.L.19-2005, SEC.3.

IC 24-4-9-11
Repealed
(Repealed by P.L.171-1997, SEC.2.)

IC 24-4-9-12
Rental company's action for damages
Sec. 12. A rental company may bring an action to recover for damage based on a rental agreement. If the action is against a renter who is a resident of Indiana, the action shall be filed in the county of the renter's primary residence.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-13
Limitation of renter's liability generally
Sec. 13. A rental company and renter may agree that the renter will be responsible for no more than all of the following:
(1) Physical damage to the rented vehicle up to its fair market value regardless of the cause of damage.
(2) Mechanical damage to the rental vehicle, up to and including the rental vehicle's fair market value, resulting from:
(A) a collision;
(B) an impact; or
(C) another incident that is caused by the renter's or authorized driver's deliberate act.
(3) Loss due to theft of the rental vehicle up to its fair market value. However, the renter shall be presumed to have no liability for any loss due to theft if the renter or authorized driver:
(A) has possession of the ignition key furnished by the rental company or establishes that the ignition key furnished by the rental company was not in the vehicle at the time of the theft; and
(B) files an official report of the theft with the police or other law enforcement agency within twenty-four (24) hours of learning of the theft and reasonably cooperates with the rental company, police, and other law enforcement agency in providing information concerning the theft.
The presumption set forth in this subdivision is a presumption affecting the burden of proof, which the rental company may rebut by establishing that a renter or other authorized driver committed or aided and abetted in the commission of the theft.
(4) Physical damage to the rented vehicle up to its fair market value resulting from vandalism occurring after, or in connection

with, the theft of the rented vehicle. However, the renter is presumed to have no liability for any loss due to vandalism if the renter or authorized driver:
(A) has possession of the ignition key furnished by the rental company or establishes that the ignition key furnished by the rental company was not in the vehicle at the time of the vandalism; and
(B) files an official report of the vandalism with the police or other law enforcement agency within twenty-four (24) hours of learning of the vandalism and reasonably cooperates with the rental company, police, and other law enforcement agency in providing information concerning the vandalism.
The presumption set forth in this subdivision is a presumption affecting the burden of proof, which the rental company may rebut by establishing that a renter or other authorized driver committed or aided and abetted in the commission of the vandalism.
(5) Physical damage to the rented vehicle and loss of use of the rented vehicle up to its fair market value resulting from vandalism unrelated to the theft of the rented vehicle.
(6) Loss of use of the rented vehicle, if the renter is liable for damage.
(7) Actual charges for towing, storage, and impoundment fees paid by the rental company, if the renter is liable for damage.
(8) Reasonable attorney's fees related to the enforcement of the rental agreement.
(9) An administrative charge, including the cost of appraisal and all other costs and expenses incident to the damage, loss, loss of use, repair, or replacement of the rented vehicle.
As added by P.L.232-1989, SEC.1. Amended by P.L.70-2003, SEC.1; P.L.19-2005, SEC.4.

IC 24-4-9-14
Damage to rented vehicle; rental company's loss of use of damaged vehicle; administrative charges
Sec. 14. (a) The total amount of the renter's liability to the rental company resulting from damage to the rented vehicle may not exceed the sum of the following:
(1) The estimated cost of replacement parts that the rental company would have to pay to replace damaged vehicle parts, less all discounts and price reductions or adjustments that will be received by the rental company.
(2) The estimated cost of labor to replace damaged vehicle parts, which may not exceed the product of:
(A) the rate for labor usually paid by the rental company to replace vehicle parts of the type that were damaged; and
(B) the estimated time for replacement;
less all discounts and price reductions or adjustments that will be received by the rental company. (3) The estimated cost of labor to repair damaged vehicle parts, which may not exceed the lesser of the following:
(A) The product of the rate for labor usually paid by the rental company to repair vehicle parts of the type that were damaged and the estimated time for repair.
(B) The sum of the estimated labor and parts costs determined under subdivisions (1) and (2) to replace the same vehicle parts.
All discounts and price reductions or adjustments that will be received by the rental company must be taken into account in determining the figure under this subdivision.
(4) Except as otherwise provided for, the loss of the use of the rented vehicle, which may not exceed the product of:
(A) the rental rate stated in the rental agreement for the particular vehicle rented, excluding optional charges; and
(B) the total of the estimated time for replacement and estimated time for repair.
(5) Actual charges for towing, storage, and impound fees paid by the rental company.
(b) Under any circumstances described in this chapter, liability for the rental company's loss of use of the rented vehicle may not exceed the product of:
(1) the rental rate stated in the rental agreement for the particular vehicle rented, excluding all optional charges; and
(2) eighty percent (80%) of the period from the date of the accident to the date the vehicle is ready to be returned to rental service.
However, a renter is not liable to a rental company for the loss of use of a damaged vehicle unless the renter uses its best efforts to effect repairs and return the vehicle to rental service.
(c) The administrative charge described in section 13(9) of this chapter may not exceed:
(1) ten percent (10%) of the total estimated cost for parts and labor, if the damage is one thousand five hundred dollars ($1,500) or less; or
(2) the amount specified in subdivision (1) plus seven and one-half percent (7 1/2%) of the amount in excess of one thousand five hundred dollars ($1,500), if the total estimated cost for parts and labor exceeds one thousand five hundred dollars ($1,500).
As added by P.L.232-1989, SEC.1. Amended by P.L.70-2003, SEC.2.

IC 24-4-9-15
Renter's maximum total liability; multiple recovery of single item of damages
Sec. 15. (a) The total amount of the liability of the renter or other authorized driver to the rental company for damage occurring during the rental period may not exceed the amount of the renter's liability under section 14 of this chapter.
(b) A rental company may not recover from the renter or other

authorized driver an amount exceeding the renter's liability under section 14 of this chapter.
(c) A rental company may not recover from the renter or other authorized driver for any item described in section 13 of this chapter to the extent that the rental company obtains recovery for that item from another person.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-16
Damage deposits or advances; damages to vehicle not payable until liquidated
Sec. 16. (a) A rental company may not require a deposit or advance charge against the credit card of a renter, in any form, for damage to a rental vehicle that is in the care, custody, or control of the renter or other authorized driver.
(b) A rental company may not require any payment for damage to the rental vehicle until after the cost of the damage and liability for the damage is agreed to between the rental company and renter or is determined under law.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-17
Rental rates, mileage charges, and fees; disclosures and prohibited practices
Sec. 17. A rental company of a vehicle:
(1) may not offer, display, quote, or advertise and charge in a rental agreement a periodic rate that does not include the entire amount to be charged, except for taxes, airport fees, and mileage, if any, that a renter must pay to rent the vehicle for the period of time to which the rate applies;
(2) shall clearly and conspicuously disclose in any visual or oral advertisement or quotation transmitting computer system in which the rental company presents its rate, the terms of any mileage conditions relating to the advertised or quoted rate, including but not limited to, to the extent applicable, the amount of mileage, the number of miles for which no charges will be imposed, and a description of geographic driving limitations within the United States;
(3) may not charge, in addition to the rental rate, taxes, airport fees, and mileage charge, if any, any fee that must be paid by the renter as a condition of renting the vehicle, such as, but not limited to, required fuel surcharges, or any fee for transporting the renter to the location where the rented vehicle will be delivered to the renter; and
(4) shall separately disclose, charge, and remit to an airport any fee that is charged to the customer and is required to be fully remitted to an airport's management entity, and such fee shall be considered part of and included in the definition of gross concession revenue reported to the airport's management authority. As added by P.L.232-1989, SEC.1. Amended by P.L.57-1999, SEC.1.

IC 24-4-9-18
Additional charges for optional items
Sec. 18. Notwithstanding section 17(3) of this chapter, a rental company may charge for the rental of a vehicle, in addition to the rental rate, taxes, airport fees, and any mileage charge, an additional charge for an item or service provided during the rental of the vehicle if the renter can avoid incurring that additional charge by choosing not to obtain the item or utilize the service. Items and services for which the rental company may impose an additional charge under this section include the following:
(1) Optional insurance or accessories requested by the renter.
(2) Service charges assessed when the insured returns the vehicle to a location other than the location where the vehicle was rented.
(3) A charge for refueling a vehicle that is returned with less fuel in its tank than when the rental period began.
(4) A damage waiver that conforms to the provisions of this chapter.
As added by P.L.232-1989, SEC.1. Amended by P.L.57-1999, SEC.2; P.L.19-2005, SEC.5.

IC 24-4-9-19
Nonconforming rental agreements unenforceable
Sec. 19. A rental agreement entered into in Indiana is unenforceable if the agreement does not conform to this chapter.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-20
Renter's action for damages or equitable relief; attorney's fees
Sec. 20. A renter may bring an action against a rental company for recovery of damages and appropriate equitable relief for a violation of this chapter. The prevailing party may be awarded reasonable attorney's fees.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-21
Waiver of chapter provisions void and unenforceable
Sec. 21. Any waiver of any provision of this chapter is void and unenforceable.
As added by P.L.232-1989, SEC.1.

IC 24-4-9-22
Unfair, deceptive, or coercive acts by rental company
Sec. 22. A rental company may not engage in any unfair, deceptive, or coercive act to induce a renter to purchase a damage waiver or any other optional good or service.
As added by P.L.232-1989, SEC.1. Amended by P.L.19-2005, SEC.6.
IC 24-4-9-23
Statistical reporting by rental companies; administration review of maximum charge for damage waiver
Sec. 23. (a) If a rental company enters into at least one (1) rental agreement containing a damage waiver in Indiana during a calendar year, the rental company shall compile and maintain the following statistics concerning all the rental agreements the rental company enters into in Indiana during that calendar year:
(1) The total expenses incurred by the rental company as a result of damage to vehicles that is caused while the vehicles are subject to the rental agreements.
(2) The total amount of the expenses referred to in subdivision (1) for which the rental company is indemnified.
(3) The total number of vehicles subject to the rental agreements, multiplied by the total number of days of the calendar year during which the vehicles are subject to the rental agreements.
(b) The expenses on which a rental company must compile statistics under subsection (a)(1) are the following:
(1) The cost that the rental company pays to replace damaged vehicle parts, less all discounts and price reductions or adjustments received by the rental company.
(2) The cost of labor paid by the rental company to replace damaged vehicle parts.
(3) The cost of labor paid by the rental company to repair damaged vehicle parts.
(4) The loss of use of the damaged vehicles, which must be determined according to the following formula:
STEP ONE: For each damaged vehicle, multiply the time necessary for the repair and replacement of damaged parts by eighty percent (80%).
STEP TWO: For each damaged vehicle, multiply the product of STEP ONE by the rental rate set forth in the rental agreement to which the vehicle was subject when damaged.
STEP THREE: Total the figures determined under STEP TWO for all of the damaged vehicles.
(5) Actual charges for towing, storage, and impound fees paid by the rental company.
(c) The director of the division of consumer protection appointed under IC 4-6-9-2 may request that rental companies provide the director with statistics compiled and maintained under subsection (a).
(d) Upon receiving a request under subsection (c), a rental company shall provide the director of the division of consumer protection with the statistics that are requested by the director.
As added by P.L.232-1989, SEC.1. Amended by P.L.171-1997, SEC.1; P.L.19-2005, SEC.7.

IC 24-4-9-24
Remedies for rental company violations of chapter provisions
Sec. 24. A rental company who violates any provision of this

chapter commits a deceptive act which is actionable under IC 24-5-0.5 and subject to the penalties of IC 24-5-0.5.
As added by P.L.232-1989, SEC.1.



CHAPTER 10. UNLAWFUL USE OF SOUND AND VIDEO RECORDINGS

IC 24-4-10-2
"Person" defined
Sec. 2. As used in this chapter, "person" means an individual, partnership, limited liability company, corporation, association, or any other legal entity.
As added by P.L.180-1991, SEC.1. Amended by P.L.8-1993, SEC.357.

IC 24-4-10-3
"Recording" defined
Sec. 3. As used in this chapter, "recording" means a tangible medium upon which sounds or visual images are recorded or stored. The term includes the following:
(1) An original:
(A) phonograph record;
(B) compact disc;
(C) wire;
(D) tape;
(E) audio cassette;
(F) video cassette; or
(G) film.
(2) Any other medium on which sounds or visual images are or can be recorded or otherwise stored.
(3) A copy or reproduction of an item in subdivision (1) or (2) that duplicates an original recording in whole or in part.
As added by P.L.180-1991, SEC.1.

IC 24-4-10-4
Prohibited acts
Sec. 4. A person may not:
(1) sell;
(2) rent;
(3) transport; or
(4) possess;
a recording for commercial gain or personal financial gain if the

recording does not conspicuously display the true name and address of the manufacturer of the recording.
As added by P.L.180-1991, SEC.1.

IC 24-4-10-5
Offense
Sec. 5. A person who violates this chapter commits a Class A infraction.
As added by P.L.180-1991, SEC.1.



CHAPTER 11. REGULATION OF INDUSTRIAL HYGIENISTS

IC 24-4-11-2
"Accredited college or university" defined
Sec. 2. (a) As used in this chapter, "accredited college or university" refers to a college or university that is accredited by one (1) of the following regional accrediting agencies:
(1) Middle States Association of Colleges and Schools.
(2) New England Association of Colleges and Schools.
(3) North Central Association of Colleges and Schools.
(4) Northwest Association of Colleges and Schools.
(5) Southern Association of Colleges and Schools. (6) Western Association of Colleges and Schools.
(b) A college or university located outside the United States is considered an accredited college or university if the college or university is accredited within the jurisdiction of the college or university by an accrediting agency having accreditation standards that are at least equal to the accreditation standards of the accrediting agencies listed in subsection (a).
As added by P.L.175-1996, SEC.1.

IC 24-4-11-3
"Board" defined
Sec. 3. As used in this chapter, "board" refers to the American Board of Industrial Hygiene, a nonprofit corporation established to improve the practice and educational standards of the profession of industrial hygiene by certifying individuals who meet its education, experience, and examination requirements.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-4
"Certified industrial hygienist (CIH)" defined
Sec. 4. As used in this chapter, "certified industrial hygienist (CIH)" is a person who has received the designation certified industrial hygienist from the American Board of Industrial Hygiene and whose certification has not lapsed or been revoked.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-5
"Education" defined
Sec. 5. As used in this chapter, "education" means:
(1) a baccalaureate or graduate degree from an accredited college or university in:
(A) industrial hygiene;
(B) biology;
(C) chemistry;
(D) engineering;
(E) physics; or
(F) a closely related physical or biological science; or
(2) a baccalaureate or graduate degree from an accredited college or university that has at least sixty (60) credit hours in undergraduate or graduate level courses (of which at least fifteen (15) credit hours must be in junior or higher level courses) in the following:
(A) Science.
(B) Mathematics.
(C) Engineering.
(D) Technology.
If the degree is heavily comprised of only one (1) of these subject matter areas, the board may accept the degree under this definition only if the applicant has taken additional science courses from an accredited college or university or has

completed a related graduate degree from an accredited college or university.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-6
"Experience" defined
Sec. 6. As used in this chapter, "experience" means the completion of professional level work sufficient to provide competence in the following:
(1) The anticipation and recognition of workplace environmental factors and stresses, including chemical, physical, biological, and ergonomic stresses, and the understanding of their effect on people and their well-being.
(2) The evaluation, through observation, sampling, testing, and with the use of quantified measurement techniques, of the magnitude of workplace environmental factors and stresses.
(3) The prescription of methods for prevention, elimination, control, or reduction of environmental factors and stresses and their effects. Methods include the following:
(A) Engineering.
(B) Administrative control.
(C) Personnel protective equipment.
(D) Training.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-7
"Industrial hygiene" defined
Sec. 7. As used in this chapter, "industrial hygiene" means the science and practice of anticipating, recognizing, evaluating, and controlling the environmental factors and stresses arising in or from the workplace that may cause sickness, impaired health and well-being, or significant discomfort among workers and the general community.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-8
"Industrial hygienist (IH)" defined
Sec. 8. As used in this chapter, "industrial hygienist (IH)" means a person who has the education and experience to practice industrial hygiene.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-9
"Industrial hygienist in training (IHIT)" defined
Sec. 9. As used in this chapter, "industrial hygienist in training (IHIT)" means a person who has received the designation industrial hygienist in training from the American Board of Industrial Hygiene and whose certification has not lapsed or been revoked.
As added by P.L.175-1996, SEC.1.
IC 24-4-11-10
Prohibitions against use of title
Sec. 10. (a) A person may not use the title industrial hygienist, use the initials IH, or represent to the public that the person is an industrial hygienist, unless the person is an industrial hygienist as defined in this chapter.
(b) A person may not use the title industrial hygienist in training, use the initials IHIT, or represent to the public that the person is an industrial hygienist in training, unless the person is an industrial hygienist in training as defined in this chapter.
(c) A person may not use the title certified industrial hygienist, use the initials CIH, or represent to the public that the person is a certified industrial hygienist, unless the person is a certified industrial hygienist as defined in this chapter.
(d) A person may not use a title that incorporates the words industrial hygiene or a variation of the words industrial hygiene unless the person meets the requirements of:
(1) an industrial hygienist;
(2) an industrial hygienist in training; or
(3) a certified industrial hygienist;
as defined in this chapter.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-11
Violations
Sec. 11. A person who violates this chapter commits a Class A misdemeanor.
As added by P.L.175-1996, SEC.1.



CHAPTER 12. UNUSED PROPERTY MARKET REGULATION

IC 24-4-12-2
"Unused property market" defined
Sec. 2. As used in this chapter, "unused property market" means an event:
(1) where a fee is charged for the sale or the exchange of personal property or where a fee is charged to a prospective buyer for admission to an area where personal property is offered or displayed for sale or exchange by two (2) or more persons;
(2) held more than six (6) times in any twelve (12) month period where personal property is offered or displayed for sale

or exchange; or
(3) referred to as a "swap meet", "indoor swap meet", "flea market", or any other similar term, regardless of whether the event is held inside a building or in the open, if that event has as a primary characteristic activities that involve a series of sales sufficient in number, scope, and character to constitute a regular course of business.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-3
"Unused property merchant" defined
Sec. 3. As used in this chapter, "unused property merchant" means a person, other than a vendor or a merchant with an established retail store in the county, who transports an inventory of goods to a building, vacant lot, or other unused property market location and who, at that location, displays the goods for sale and sells the goods at retail or offers the goods for sale at retail.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-4
"New and unused property" defined
Sec. 4. As used in this chapter, "new and unused property" means tangible personal property that:
(1) was acquired by an unused property merchant directly from the producer, manufacturer, wholesaler, or retailer in the ordinary course of business; and
(2) has not been used since its production or manufacture or that is in its original and unopened package or container, if the personal property was packaged when originally produced or manufactured.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-5
"Baby food" and "infant formula" defined
Sec. 5. As used in this chapter, "baby food" or "infant formula" means any food manufactured, packaged, and labeled specifically for sale for consumption by a child under two (2) years of age.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-6
"Nonprescription drug" and "over the counter drug" defined
Sec. 6. As used in this chapter, "nonprescription drug" or "over the counter drug" means nonnarcotic medicine or a drug that is sold without a prescription and is prepackaged for use by the consumer, prepared by the manufacturer or producer for use by the consumer, properly labeled, and unadulterated under requirements of the state and the federal governments. However, the terms do not include herbal products, dietary supplements, botanical extracts, or vitamins.
As added by P.L.99-1999, SEC.1.
IC 24-4-12-7
"Medical device" defined
Sec. 7. As used in this chapter, "medical device" means an instrument, an apparatus, an implement, a machine, a contrivance, an implant, an in vitro reagent, a tool, or other similar or related article, including a component part or an accessory:
(1) required under federal law to bear the label "Caution: Federal law requires dispensing by or on the order of a physician"; or
(2) that is defined by federal law as a medical device and that is intended for use in the diagnosis of disease or other conditions or in the cure, mitigation, treatment, or prevention of disease in humans or animals or is intended to affect the structure or any function of the body of humans or animals, that does not achieve any of its principal intended purposes through chemical action within or on the body of humans or animals, and that is not dependent upon being metabolized for achievement of its principal intended purposes.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-8
Products prohibited from sale at unused property market
Sec. 8. (a) This section does not apply to a person who keeps available for public inspection a written authorization identifying that person as an authorized representative of the manufacturer or distributor of a product listed in subsection (b), if the authorization is not false, fraudulent, or fraudulently obtained.
(b) An unused property merchant may not offer at an unused property market for sale, or knowingly permit the sale of, baby food, infant formula, cosmetics, personal care products, nonprescription drugs, medical devices, or cigarettes or other tobacco products.
As added by P.L.99-1999, SEC.1. Amended by P.L.160-2005, SEC.16.

IC 24-4-12-9
Receipts required
Sec. 9. An unused property merchant shall maintain receipts for the purchase of new and unused property. A receipt must contain the following information:
(1) The date of the transaction.
(2) The name and address of the person, corporation, or entity from whom the new and unused property was acquired.
(3) An identification and description of the new and unused property acquired.
(4) The price paid for the new and unused property.
(5) The signature of the seller and buyer of the new and unused property.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-10 Improper maintenance of or failure to produce receipts
Sec. 10. It is a violation of this chapter for an unused property merchant required to maintain receipts under this chapter to knowingly do any of the following:
(1) Falsify, obliterate, or destroy the receipts.
(2) Refuse or fail upon request to make the receipts available for inspection within a period that is reasonable based on the individual circumstances surrounding the request. However, this chapter does not require the unused property merchant to possess the receipt on or about the merchant's person without reasonable notice.
(3) Fail to maintain the receipts required by this chapter for at least two (2) years after the date of the transaction.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-11
Chapter violations
Sec. 11. A person who violates this chapter commits:
(1) a Class B misdemeanor on the first violation;
(2) a Class A misdemeanor on the second violation; and
(3) a Class D felony on the third and any subsequent violation.
As added by P.L.99-1999, SEC.1.



CHAPTER 13. USED JEWELRY SALES

IC 24-4-13
Chapter 13. Used Jewelry Sales

IC 24-4-13-1
Definitions
Sec. 1. For purposes of this chapter:
(1) "jewelry" means personal ornaments made of precious metals that may or may not contain precious, semiprecious, or imitation stones;
(2) "used jewelry" means jewelry previously purchased at retail, acquired by gift, or obtained in some other fashion by a consumer that is later sold to a jeweler by a consumer or a person who has acquired jewelry from a consumer;
(3) "jeweler" means a person engaged in the purchase and resale of jewelry;
(4) "person" means an individual, a firm, an association, a limited liability company, a partnership, a joint stock association, a trust, or a corporation; and
(5) "seller" means a consumer or other person who sells used jewelry to a jeweler.
As added by P.L.97-2003, SEC.1.

IC 24-4-13-2
Applicability
Sec. 2. A jeweler who purchases or resells used jewelry must comply with this chapter. However, this chapter does not apply to jewelry used by a customer as a trade-in toward the purchase of a new piece of jewelry.
As added by P.L.97-2003, SEC.1.

IC 24-4-13-3
Books, accounts, and records
Sec. 3. (a) A jeweler shall keep and use in the jeweler's business the books, accounts, and records necessary to determine whether the jeweler is complying with this chapter.
(b) A jeweler shall preserve the books, accounts, and records, including cards used in the card system, for at least two (2) years after making the final entry on any purchase recorded.
(c) The jeweler shall keep the books and records so that the business of purchasing for resale of used jewelry may be readily separated and distinguished from any other business in which the jeweler is engaged.
(d) If a jeweler, in the conduct of the business, purchases an article of used jewelry from a seller, the purchase shall be evidenced by a bill of sale properly signed by the seller. All bills of sale must be in duplicate and must list the following separate items:
(1) Date of sale.
(2) Amount of consideration.
(3) Name of jeweler.
(4) Description of each article of used jewelry sold. However,

if multiple articles of used jewelry of a similar nature are delivered together in one (1) transaction, the description of the articles is adequate if the description contains the quantity of the articles delivered and a physical description of the type of articles delivered, including any unique identifying marks, numbers, names, letters, or special features.
(5) Signature of seller.
(6) Address of seller.
(7) Date of birth of the seller.
(8) The type of government issued identification used to verify the identity of the seller, together with the name of the governmental agency that issued the identification and the identification number present on the government issued identification.
(e) The original copy of the bill of sale shall be retained by the jeweler. The second copy shall be delivered to the seller by the jeweler at the time of sale. The heading on all bill of sale forms must be in boldface type.
As added by P.L.97-2003, SEC.1.

IC 24-4-13-4
Examination of records by law enforcement agencies
Sec. 4. (a) The jeweler shall make the records and information under section 3 of this chapter available for examination upon the request of a law enforcement agency (as defined in IC 5-2-5-1).
(b) The law enforcement agency under subsection (a) shall determine if:
(1) the records are sufficient; and
(2) the jeweler has made the information reasonably available.
As added by P.L.97-2003, SEC.1.

IC 24-4-13-5
Unlawful transactions
Sec. 5. A jeweler may not purchase used jewelry:
(1) from an individual less than eighteen (18) years of age; or
(2) that the jeweler believes or should have reason to believe is stolen property acquired as a result of a crime.
As added by P.L.97-2003, SEC.1.

IC 24-4-13-6
Violations
Sec. 6. A person who violates this chapter commits a Class A misdemeanor.
As added by P.L.97-2003, SEC.1.

IC 24-4-13-7
Confidentiality
Sec. 7. (a) Records and information generated by a jeweler in the course of business are confidential under IC 5-14-3-4.
(b) A law enforcement officer (as defined in IC 3-6-6-36(a)) may

obtain or receive records and information described in subsection (a) relating to the purchase of used jewelry for use in investigating crime.
(c) Law enforcement officials may disclose the name and address of the jeweler to an adverse claimant in the case of a dispute over ownership of property in possession of the jeweler.
As added by P.L.97-2003, SEC.1.



CHAPTER 14. PERSONS HOLDING A CUSTOMER'S PERSONAL INFORMATION

IC 24-4-14-2
"Customer"
Sec. 2. As used in this chapter, "customer" means a person who:
(1) has:
(A) received; or
(B) contracted for;
the direct or indirect provision of goods or services from another person holding the person's personal information; or
(2) provides the person's personal information to another person in connection with a transaction with a nonprofit corporation or charitable organization.
The term includes a person who pays a commission, a consignment fee, or another fee contingent on the completion of a transaction.
As added by P.L.125-2006, SEC.5.
IC 24-4-14-3
"Dispose of"
Sec. 3. As used in this chapter, "dispose of" means to discard or abandon the personal information of a customer in an area accessible to the public. The term includes placing the personal information in a container for trash collection.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-4
"Encrypted"
Sec. 4. For purposes of this chapter, personal information is "encrypted" if the personal information:
(1) has been transformed through the use of an algorithmic process into a form in which there is a low probability of assigning meaning without use of a confidential process or key; or
(2) is secured by another method that renders the personal information unreadable or unusable.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-5
"Person"
Sec. 5. As used in this chapter, "person" means an individual, a partnership, a corporation, a limited liability company, or another organization.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-6
"Personal information"
Sec. 6. As used in this chapter, "personal information" has the meaning set forth in IC 24-4.9-2-10. The term includes information stored in a digital format.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-7
"Redacted"
Sec. 7. (a) For purposes of this chapter, personal information is "redacted" if the personal information has been altered or truncated so that not more than the last four (4) digits of:
(1) a driver's license number;
(2) a state identification number; or
(3) an account number;
is accessible as part of personal information.
(b) For purposes of this chapter, personal information is "redacted" if the personal information has been altered or truncated so that not more than five (5) digits of a Social Security number are accessible as part of personal information.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-8 Disposal of personal information; infraction
Sec. 8. A person who disposes of the unencrypted, unredacted personal information of a customer without shredding, incinerating, mutilating, erasing, or otherwise rendering the information illegible or unusable commits a Class C infraction. However, the offense is a Class A infraction if:
(1) the person violates this section by disposing of the unencrypted, unredacted personal information of more than one hundred (100) customers; or
(2) the person has a prior unrelated judgment for a violation of this section.
As added by P.L.125-2006, SEC.5.



CHAPTER 15. AUTOMATED EXTERNAL DEFIBRILLATORS IN HEALTH CLUBS

IC 24-4-15-2
"Health club"
Sec. 2. (a) As used in this chapter, "health club" means an establishment at which:
(1) an individual, a corporation, a limited liability company, a partnership, an association, a firm, an educational institution, or any other business enterprise offers:
(A) instruction, training, or assistance in physical fitness that is focused primarily on cardiovascular exertion; or
(B) facilities for the:
(i) preservation;
(ii) maintenance;
(iii) encouragement; or
(iv) development;
of physical fitness or well-being; and
(2) at least:
(A) fifty (50) persons have:
(i) purchased; or
(ii) paid a fee for;
the right to use the physical fitness facilities; or
(B) thirty (30) pieces of motorized physical fitness equipment are provided for use by individuals.
(b) The term includes the following:
(1) Health spas and studios.
(2) Sports centers.
(3) Weight control studios.
(4) Gymnasiums and workout centers in schools, colleges, and universities.
(c) The term does not include a workout center in:
(1) a hospital licensed under IC 16-21 or a health facility licensed under IC 16-28;
(2) a hotel or motel, unless the workout center allows membership by individuals who are not guests of the hotel or motel; or
(3) an apartment, a condominium, or a town home complex.
As added by P.L.129-2007, SEC.2.

IC 24-4-15-3
"Person"
Sec. 3. As used in this chapter, "person" means an individual, a

corporation, a limited liability company, a partnership, an association, a firm, or an educational institution.
As added by P.L.129-2007, SEC.2.

IC 24-4-15-4
"State department"
Sec. 4. As used in this chapter, "state department" refers to the state department of health.
As added by P.L.129-2007, SEC.2.

IC 24-4-15-5
Health club requirements
Sec. 5. An owner or operator of a health club shall do the following:
(1) Ensure that a defibrillator is:
(A) located on the health club premises and easily accessible to the health club staff, members, and guests; or
(B) if:
(i) the health club is located on the premises of a business of which the health club is a part; and
(ii) the business has an emergency response team;
located on the premises of the business and easily accessible to the emergency response team.
(2) Employ at least one (1) individual who:
(A) has satisfactorily completed a course consistent with the most current national guidelines for; and
(B) is currently certified in;
cardiopulmonary resuscitation and defibrillator use.
(3) Reasonably ensure that at least one (1) individual described in subdivision (2) is on the health club premises when staff is present at the health club during the health club's business hours.
(4) A health club that is not staffed must have the following on the premises:
(A) A telephone for 911 telephone call access.
(B) A sign in plain view containing an advisory warning that indicates that members of the unstaffed health club should be aware that working out alone may pose risks to a health club member's health and safety.
(C) A sign in plain view providing instruction in the use of the defibrillator and in cardiopulmonary resuscitation.
(5) Ensure compliance with the requirements set forth in IC 16-31-6.5.
(6) Post a sign at each entrance to the health club that indicates the location of each defibrillator.
As added by P.L.129-2007, SEC.2. Amended by P.L.3-2008, SEC.173; P.L.134-2008, SEC.14.

IC 24-4-15-6
Immunity Sec. 6. A person is immune from civil liability for acts or omissions involving the use of or the failure to use a defibrillator located on the premises of a health club under this chapter as provided under IC 34-30-12-1.
As added by P.L.129-2007, SEC.2.

IC 24-4-15-7
Inspections
Sec. 7. The:
(1) state department and the division of fire and building safety may inspect a health club at any time:
(A) according to rules adopted by the state department; or
(B) in response to a filed complaint alleging noncompliance with this chapter; and
(2) fire department that serves the area in which a health club is located shall inspect the health club for compliance with this chapter if the health club is inspected as part of an inspection program under IC 36-8-17-8.
As added by P.L.129-2007, SEC.2. Amended by P.L.134-2008, SEC.15.

IC 24-4-15-8
Violations
Sec. 8. A person who violates this chapter commits a Class C infraction.
As added by P.L.129-2007, SEC.2.

IC 24-4-15-9
Rules
Sec. 9. The state department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.129-2007, SEC.2.



CHAPTER 16. ARCHITECTURAL SALVAGE MATERIAL DEALERS

IC 24-4-16-2
"Architectural salvage material"
Sec. 2. (a) As used in this chapter, "architectural salvage material" means an item originally installed on or in a dwelling, a business, or any other structure and subsequently removed from the dwelling, business, or other structure.
(b) The term includes the following:
(1) Aluminum, wood, or vinyl siding.
(2) Balustrades or other stair parts.
(3) Bathroom or kitchen cabinets or fixtures.
(4) Doors, door architraves, or doorknobs.
(5) Light fixtures.
(6) Mantelpieces.
(7) Plumbing.
(8) Shutters.
(9) Windows and window architraves, including stained glass or leaded glass window panes.
(10) Wood trim.
As added by P.L.63-2008, SEC.1.

IC 24-4-16-3
"Dealer"
Sec. 3. As used in this chapter, "dealer" means a person who purchases or otherwise acquires architectural salvage material for resale or reuse as part of the normal course of the person's business.
As added by P.L.63-2008, SEC.1.

IC 24-4-16-4
Transfer of ownership; identification
Sec. 4. Before a person may sell or otherwise transfer ownership of architectural salvage material to a dealer, the person must present government issued identification to the dealer to verify the identity of the person.
As added by P.L.63-2008, SEC.1.

IC 24-4-16-5
Dealer restrictions
Sec. 5. A dealer may not purchase or otherwise obtain architectural salvage material:
(1) from a person who is less than eighteen (18) years of age; or (2) that the dealer believes or should have reason to believe is stolen property acquired as a result of a crime.
As added by P.L.63-2008, SEC.1.

IC 24-4-16-6
Dealer records; inspection
Sec. 6. (a) A dealer shall keep a record book that contains the following information concerning architectural salvage material received by the dealer:
(1) An accurate description of any architectural salvage material received by the dealer. If multiple articles of a similar nature that do not contain an identification or serial number are delivered together in one (1) transaction to the dealer, the description of the articles is adequate if the description contains:
(A) the quantity of the articles delivered; and
(B) a physical description of the type of articles delivered, including any unique identifying marks, numbers, names, letters, or special features.
(2) The date and time of the transaction.
(3) The:
(A) name, address, date of birth, and telephone number; and
(B) signature;
of the person who sold or otherwise transferred ownership of the architectural salvage material to the dealer.
(4) The:
(A) type of government issued identification used to verify the identity of the person who sold or otherwise transferred ownership of the architectural salvage material to the dealer as described in section 4 of this chapter;
(B) name of the governmental agency that issued the identification; and
(C) identification number printed on the government issued identification.
(b) The record book described in subsection (a) must be open to inspection by a law enforcement officer at all reasonable times.
(c) A dealer shall retain a record book described in subsection (a) for at least two (2) years after the date of the most recent transaction recorded in the book.
As added by P.L.63-2008, SEC.1.

IC 24-4-16-7
Dealer duty to hold architectural salvage material
Sec. 7. If a dealer receives a notice from a law enforcement agency to hold architectural salvage material possessed by the dealer, the dealer shall hold the architectural salvage material for at least five (5) business days after the date the dealer receives the notice.
As added by P.L.63-2008, SEC.1.

IC 24-4-16-8 Confidentiality of dealer records and other information
Sec. 8. (a) Records and information generated by a dealer concerning architectural salvage material are confidential under IC 5-14-3-4.
(b) A law enforcement officer may obtain or receive records and information described in subsection (a) for use in the official law enforcement purpose of investigating crime.
(c) A law enforcement officer may disclose the name and address of a dealer to an adverse claimant in the case of a dispute over ownership of architectural salvage material in possession of the dealer.
As added by P.L.63-2008, SEC.1.

IC 24-4-16-9
Violations; penalties
Sec. 9. A person who violates this chapter commits a Class A infraction.
As added by P.L.63-2008, SEC.1.



CHAPTER 16.4. SEXUALLY EXPLICIT MATERIALS

IC 24-4-16.4-2
"Sexually explicit materials"
Sec. 2. (a) As used in this chapter, "sexually explicit materials" means a product or service:
(1) that is harmful to minors (as described in IC 35-49-2-2), even if the product or service is not intended to be used by or offered to a minor; or
(2) that is designed for use in, marketed primarily for, or provides for:
(A) the stimulation of the human genital organs; or
(B) masochism or a masochistic experience, sadism or a sadistic experience, sexual bondage, or sexual domination.
(b) The term does not include:
(1) birth control or contraceptive devices; or
(2) services, programs, products, or materials provided by a:
(A) communications service provider (as defined in IC 8-1-32.6-3);
(B) physician; or
(C) public or nonpublic school.
As added by P.L.92-2008, SEC.3.

IC 24-4-16.4-3
Restrictions on offering for sale or selling sexually explicit materials
Sec. 3. A person or an employee or agent of a person may not offer for sale or sell sexually explicit materials unless a registration and statement are properly filed under IC 23-1-55.
As added by P.L.92-2008, SEC.3. Amended by P.L.1-2009, SEC.133.

IC 24-4-16.4-4
Violations
Sec. 4. A person or an employee or agent of a person who knowingly or intentionally offers for sale or sells sexually explicit materials in violation of this chapter commits unregistered sale of sexually explicit materials, a Class B misdemeanor.
As added by P.L.92-2008, SEC.3.



CHAPTER 17. RETAIL CONSIGNMENT SALES

IC 24-4-17-2
"Bona fide purchaser"
Sec. 2. As used in this chapter, "bona fide purchaser" means a person who in good faith makes a purchase without notice of any outstanding rights of others.
As added by P.L.85-2009, SEC.2.

IC 24-4-17-3
"Claim"
Sec. 3. As used in this chapter, "claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, fixed, matured, disputed, secured, legal, or equitable. The term includes costs of collection and attorney's fees only to the extent that the laws of Indiana permit the holder of the claim to recover them in an action against the obligor.
As added by P.L.85-2009, SEC.2.

IC 24-4-17-4
"Commission"
Sec. 4. As used in this chapter, "commission" means the fee that a consignor and a retail merchant have agreed that the retail merchant may retain after the sale of the consignor's item to a third party. The term includes any form of compensation, including a percentage of the actual selling price of an item.
As added by P.L.85-2009, SEC.2.

IC 24-4-17-5
"Creditor"
Sec. 5. As used in this chapter, "creditor" means a person who has a claim.
As added by P.L.85-2009, SEC.2.

IC 24-4-17-6 "On consignment"
Sec. 6. As used in this chapter, "on consignment" means that no:
(1) title to;
(2) estate in; or
(3) right to possession of;
an item superior to that of the consignor vests in the consignee, even if the consignee has the authority to transfer the consignor's right, title, and interest in the work of art to a third party.
As added by P.L.85-2009, SEC.2.

IC 24-4-17-7
"Retail merchant"
Sec. 7. As used in this chapter, "retail merchant" means a retail merchant making a retail transaction as described in IC 6-2.5-4-1.
As added by P.L.85-2009, SEC.2.

IC 24-4-17-8
Trust property; retail merchant as trustee; exceptions; liability
Sec. 8. (a) When a person delivers an item to a retail merchant for the purpose of:
(1) sale;
(2) exhibition; or
(3) sale and exhibition;
for a commission, the delivery to and acceptance of the item by the retail merchant places the item on consignment, unless the delivery is under an outright sale for which the person receives full compensation for the item upon delivery.
(b) A retail merchant described in subsection (a) is the agent of the person with respect to an item described in subsection (a).
(c) An item described in subsection (a) is trust property and the retail merchant is trustee for the benefit of the person until the item is sold to a bona fide purchaser or returned to the person.
(d) Except as provided in subsection (e), this subsection does not apply to a deposit placed by a customer on an item. The proceeds of the sale of an item described in subsection (a) are trust property. The retail merchant is trustee for the benefit of the person until the amount due the person from the sale is paid in full. Unless the retail merchant and the person expressly agree otherwise in writing:
(1) a retail merchant shall pay the person the proceeds of the sale of an item not later than thirty (30) days after the retail merchant receives the payment; and
(2) if the sale of the item is on installment, the retail merchant shall first apply funds from an installment to pay any balance due to the person on the sale.
The terms of an express written agreement that alters a provision set forth in subdivision (1) or (2) must be clear and conspicuous.
(e) If:
(1) a customer who has placed a deposit on an item purchases the item; and
(2) the customer's deposit is used in whole or in part to pay for

the item;
the deposit shall be treated in accordance with subsection (d).
(f) Except as provided in subsection (g), if an item is lost or damaged while in the possession of a retail merchant, the retail merchant is strictly liable for the loss or damage in an amount equal to the value of the item as set forth in section 11(a)(1) of this chapter.
(g) A retail merchant is not liable for the loss of or damage to an item in the retail merchant's possession if:
(1) the loss or damage occurs more than thirty (30) days after:
(A) the date by which the person must remove the item, as specified in a written agreement between the retail merchant and the person; or
(B) the date on which the retail merchant sends written notice to the person by registered mail at the person's last known address that the person must remove the item, if a written agreement described in clause (A) does not exist; and
(2) the item was in the retail merchant's possession at the time of the loss or damage because the person failed to remove the item.
As added by P.L.85-2009, SEC.2.

IC 24-4-17-9
Funds from sale of item on consignment as trust funds
Sec. 9. (a) If an item is trust property under section 8 of this chapter when a retail merchant initially receives it, the item remains trust property until the balance due the consignor from the sale of the item is paid in full, even if the retail merchant directly or indirectly purchases the item for the retail merchant's own account.
(b) If a retail merchant resells an item described in subsection (a) to a bona fide purchaser before the consignor has been paid in full, the item ceases to be trust property and the proceeds of the resale are trust funds in the hands of the retail merchant for the benefit of the consignor to the extent necessary to pay any balance due the consignor. The trusteeship of the proceeds continues until the fiduciary obligation of the retail merchant with respect to the transaction is discharged in full.
As added by P.L.85-2009, SEC.2. Amended by P.L.1-2010, SEC.95.

IC 24-4-17-10
Trust property exempt from claims against the retail merchant
Sec. 10. Trust property under section 8 or 9 of this chapter is not subject to a claim, lien, or security interest of a creditor of the retail merchant.
As added by P.L.85-2009, SEC.2. Amended by P.L.1-2010, SEC.96.

IC 24-4-17-11
Conditions of accepting an item for commission on consignment; remedies
Sec. 11. (a) A retail merchant may accept an item for commission on consignment from a person only if, not later than seven (7) days

after accepting the item, the retail merchant enters into a written contract with the person that specifies the following:
(1) The value of the item.
(2) The time within which the proceeds from the sale must be paid to the consignor if the item is sold.
(3) The commission the retail merchant is to receive if the item is sold.
(4) The minimum price for the sale of the item.
(5) Any discounts ordinarily given by the retail merchant in the regular course of business.
(b) If a retail merchant violates this section, the consignor may bring an action in a court with jurisdiction to void the consignor's contractual obligations to the retail merchant. A retail merchant who violates this section is liable to the consignor in an amount equal to:
(1) fifty dollars ($50);
(2) any actual, consequential, or incidental damages sustained by the consignor because of the violation of this section; and
(3) reasonable attorney's fees.
As added by P.L.85-2009, SEC.2. Amended by P.L.1-2010, SEC.97.



CHAPTER 18. CRIMINAL HISTORY PROVIDERS

Effective 7-1-2013.

IC 24-4-18-1
"Criminal history information"

Effective 7-1-2013.

IC 24-4-18-2
"Criminal history provider"

Effective 7-1-2013.

IC 24-4-18-3
"Criminal history report"

Effective 7-1-2013.

IC 24-4-18-4
"Criminal justice agency"

Effective 7-1-2013.

IC 24-4-18-5
"Law enforcement agency"

Effective 7-1-2013.

IC 24-4-18-6
Providing criminal history information; prohibited information

Effective 7-1-2013.

conviction.
(5) A record that the criminal history provider knows is inaccurate.
As added by P.L.69-2012, SEC.1.

IC 24-4-18-7
Criminal history data updates

Effective 7-1-2013.

IC 24-4-18-8
Violations; attorney general enforcement; civil actions

Effective 7-1-2013.






ARTICLE 4.4. FIRST LIEN MORTGAGE LENDING

CHAPTER 1. GENERAL PROVISIONS AND DEFINITIONS

IC 24-4.4-1-102
Purposes; rules of construction
Sec. 102. (1) This article shall be liberally construed and applied to promote its underlying purposes and policies.
(2) The underlying purposes and policies of this article are:
(a) to permit and encourage the development of fair and economically sound first lien mortgage lending practices; and
(b) to conform the regulation of first lien mortgage lending practices to applicable state and federal laws, rules, regulations, policies, and guidance.
(3) A reference to a requirement imposed by this article includes reference to a related rule of the department adopted under this article.
(4) A reference to a federal law in this article is a reference to the law as in effect December 31, 2011.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.5; P.L.89-2011, SEC.1; P.L.27-2012, SEC.3.

IC 24-4.4-1-103
Unified coverage of subject matter; construction against implied repeal
Sec. 103. This article:
(1) is a general act intended as a unified coverage of its subject matter; and
(2) any part of this article may not be considered to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. As added by P.L.145-2008, SEC.20.

IC 24-4.4-1-104
Severability
Sec. 104. The provisions of this article are severable, so that if:
(1) any provisions of this article; or
(2) the application of this article to any person or circumstances;
is held invalid, the invalidity does not affect other provisions or applications of this article that can be given effect without the invalid provision or application.
As added by P.L.145-2008, SEC.20.

IC 24-4.4-1-201
Application; nonresident debtor
Sec. 201. (1) Except as provided in subsection (2), this article applies to a first lien mortgage transaction:
(a) that is secured by an interest in:
(i) a dwelling; or
(ii) residential real estate upon which a dwelling is constructed or intended to be constructed;
in Indiana; and
(b) the closing for which takes place after December 31, 2008.
(2) This article does not apply to a first lien mortgage transaction if:
(a) the debtor is not a resident of Indiana at the time the transaction is entered into; and
(b) the laws of the debtor's state of residence require that the transaction be made under the laws of the state of the debtor's residence.
As added by P.L.145-2008, SEC.20. Amended by P.L.1-2009, SEC.134; P.L.89-2011, SEC.2.

IC 24-4.4-1-202 Version a
Exempt transactions
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 202. (a) As used in this section, "balloon payment", with respect to a mortgage transaction, means any payment that:
(1) the creditor requires the debtor to make at any time during the term of the mortgage;
(2) represents the entire amount of the outstanding balance with respect to the mortgage; and
(3) the entire amount of which is due as of a specified date or at the end of a specified period;
if the aggregate amount of the minimum periodic payments required under the mortgage would not fully amortize the outstanding balance by the specified date or at the end of the specified period. The term does not include a payment required by a creditor under a due-on-sale clause (as defined in 12 U.S.C. 1701j-3(a)) or a payment

required by a creditor under a provision in the mortgage that permits the creditor to accelerate the debt upon the debtor's default or failure to abide by the material terms of the mortgage.
(b) This article does not apply to the following:
(1) Extensions of credit to government or governmental agencies or instrumentalities.
(2) A first lien mortgage transaction in which the debt is incurred primarily for a purpose other than a personal, family, or household purpose.
(3) An extension of credit primarily for a business, a commercial, or an agricultural purpose.
(4) Except for IC 24-4.4-2-401(2), IC 24-4.4-2-402.3, IC 24-4.4-2-405(4), and IC 24-4.4-2-405(5), a first lien mortgage transaction made:
(a) in compliance with the requirements of; and
(b) by a community development corporation (as defined in IC 4-4-28-2) acting as a subrecipient of funds from;
the Indiana housing and community development authority established by IC 5-20-1-3.
(5) Except for IC 24-4.4-2-401(2), IC 24-4.4-2-402.3, IC 24-4.4-2-405(4), and IC 24-4.4-2-405(5), a first lien mortgage transaction made by an entity that exclusively uses funds provided by the United States Department of Housing and Urban Development under Title 1 of the federal Housing and Community Development Act of 1974, Public Law 93-383, as amended (42 U.S.C. 5301 et seq.).
(6) An extension of credit originated by:
(a) a depository institution;
(b) subsidiaries that are:
(i) owned and controlled by a depository institution; and
(ii) regulated by a federal banking agency; or
(c) an institution regulated by the Farm Credit Administration.
(7) Except for IC 24-4.4-2-401(2), IC 24-4.4-2-402.3, IC 24-4.4-2-405(4), and IC 24-4.4-2-405(5), a credit union service organization that is majority owned, directly or indirectly, by one (1) or more credit unions.
(8) A first lien mortgage transaction originated by:
(a) a registered mortgage loan originator, when acting for an entity described in subsection (6) or (7); or
(b) an individual who:
(i) performs the duties of a mortgage loan originator for an entity described in subsection (6) or (7); and
(ii) is required to be registered with the NMLSR not later than July 29, 2011.
A privately insured state chartered credit union shall also comply with the system of mortgage loan originator registration developed by the Federal Financial Institutions Examinations Council under Section 1507 of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (SAFE). (9) An individual who offers or negotiates terms of a mortgage transaction with or on behalf of an immediate family member of the individual.
(10) An individual who offers or negotiates terms of a mortgage transaction secured by a dwelling that served as the individual's residence.
(11) Unless the attorney is compensated by:
(a) a lender;
(b) a mortgage broker;
(c) another mortgage loan originator; or
(d) any agent of the lender, mortgage broker, or other mortgage loan originator described in clauses (a) through (c);
a licensed attorney who negotiates the terms of a mortgage transaction on behalf of a client as an ancillary matter to the attorney's representation of the client.
(12) The United States, any state or local government, or any agency or instrumentality of any governmental entity, including United States government sponsored enterprises.
(13) A person in whose name a tablefunded transaction is closed, as described in section 301(34)(a) of this chapter. However, the exemption provided by this subsection does not apply if:
(a) the transaction:
(i) is secured by a dwelling that is a mobile home, a manufactured home, or a trailer; and
(ii) is not also secured by an interest in land; and
(b) the person in whose name the transaction is closed, as described in section 301(34)(a) of this chapter, sells the dwelling to the debtor through a retail installment contract or other similar transaction.
(14) A bona fide nonprofit entity not operating in a commercial context, as determined by the director, if the following criteria are satisfied:
(a) Subject to clause (b), the entity originates only one (1) or both of the following types of mortgage transactions:
(i) Zero (0) interest first lien mortgage transactions.
(ii) Zero (0) interest subordinate lien mortgage transactions.
(b) The entity does not require, under the terms of the mortgage or otherwise, balloon payments with respect to the mortgage transactions described in clause (a).
(c) The entity is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.
(d) The entity's primary purpose is to serve the public by helping low income individuals and families build, repair, and purchase housing.
(e) The entity uses only:
(i) unpaid volunteers; or
(ii) employees whose compensation is not based on the

number or size of any mortgage transactions that the employees originate;
to originate the mortgage transactions described in clause (a).
(f) The entity does not charge loan origination fees in connection with the mortgage transactions described in clause (a).
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.6; P.L.89-2011, SEC.3; P.L.9-2011, SEC.1; P.L.6-2012, SEC.164.

IC 24-4.4-1-202 Version b
Exempt transactions and persons
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 202. (a) As used in this section, "balloon payment", with respect to a mortgage transaction, means any payment that:
(1) the creditor requires the debtor to make at any time during the term of the mortgage;
(2) represents the entire amount of the outstanding balance with respect to the mortgage; and
(3) the entire amount of which is due as of a specified date or at the end of a specified period;
if the aggregate amount of the minimum periodic payments required under the mortgage would not fully amortize the outstanding balance by the specified date or at the end of the specified period. The term does not include a payment required by a creditor under a due-on-sale clause (as defined in 12 U.S.C. 1701j-3(a)) or a payment required by a creditor under a provision in the mortgage that permits the creditor to accelerate the debt upon the debtor's default or failure to abide by the material terms of the mortgage.
(b) This article does not apply to the following:
(1) Extensions of credit to government or governmental agencies or instrumentalities.
(2) A first lien mortgage transaction in which the debt is incurred primarily for a purpose other than a personal, family, or household purpose.
(3) An extension of credit primarily for a business, a commercial, or an agricultural purpose.
(4) Except for IC 24-4.4-2-401(2), IC 24-4.4-2-402.3, IC 24-4.4-2-405(4), and IC 24-4.4-2-405(5), a first lien mortgage transaction made:
(a) in compliance with the requirements of; and
(b) by a community development corporation (as defined in IC 4-4-28-2) acting as a subrecipient of funds from;
the Indiana housing and community development authority established by IC 5-20-1-3.
(5) Except for IC 24-4.4-2-401(2), IC 24-4.4-2-402.3, IC 24-4.4-2-405(4), and IC 24-4.4-2-405(5), a first lien mortgage transaction made by an entity that exclusively uses

funds provided by the United States Department of Housing and Urban Development under Title 1 of the federal Housing and Community Development Act of 1974, Public Law 93-383, as amended (42 U.S.C. 5301 et seq.).
(6) An extension of credit originated by:
(a) a depository institution;
(b) subsidiaries that are:
(i) owned and controlled by a depository institution; and
(ii) regulated by a federal banking agency; or
(c) an institution regulated by the Farm Credit Administration.
(7) Except for IC 24-4.4-2-401(2), IC 24-4.4-2-402.3, IC 24-4.4-2-405(4), and IC 24-4.4-2-405(5), a credit union service organization that is majority owned, directly or indirectly, by one (1) or more credit unions.
(8) A first lien mortgage transaction originated by a registered mortgage loan originator, when acting for an entity described in subsection (6). A privately insured state chartered credit union shall also comply with the system of mortgage loan originator registration developed by the Federal Financial Institutions Examinations Council under Section 1507 of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (SAFE).
(9) An individual who offers or negotiates terms of a mortgage transaction with or on behalf of an immediate family member of the individual.
(10) An individual who offers or negotiates terms of a mortgage transaction secured by a dwelling that served as the individual's residence.
(11) Unless the attorney is compensated by:
(a) a lender;
(b) a mortgage broker;
(c) another mortgage loan originator; or
(d) any agent of the lender, mortgage broker, or other mortgage loan originator described in clauses (a) through (c);
a licensed attorney who negotiates the terms of a mortgage transaction on behalf of a client as an ancillary matter to the attorney's representation of the client.
(12) The United States, any state or local government, or any agency or instrumentality of any governmental entity, including United States government sponsored enterprises.
(13) A person in whose name a tablefunded transaction is closed, as described in section 301(34)(a) of this chapter. However, the exemption provided by this subsection does not apply if:
(a) the transaction:
(i) is secured by a dwelling that is a mobile home, a manufactured home, or a trailer; and
(ii) is not also secured by an interest in land; and (b) the person in whose name the transaction is closed, as described in section 301(34)(a) of this chapter, sells the dwelling to the debtor through a retail installment contract or other similar transaction.
(14) A bona fide nonprofit organization not operating in a commercial context, as determined by the director, if the following criteria are satisfied:
(a) Subject to clause (b), the organization originates only one (1) or both of the following types of mortgage transactions:
(i) Zero (0) interest first lien mortgage transactions.
(ii) Zero (0) interest subordinate lien mortgage transactions.
(b) The organization does not require, under the terms of the mortgage or otherwise, balloon payments with respect to the mortgage transactions described in clause (a).
(c) The organization is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.
(d) The organization's primary purpose is to serve the public by helping low income individuals and families build, repair, and purchase housing.
(e) The organization uses only:
(i) unpaid volunteers; or
(ii) employees whose compensation is not based on the number or size of any mortgage transactions that the employees originate;
to originate the mortgage transactions described in clause (a).
(f) The organization does not charge loan origination fees in connection with the mortgage transactions described in clause (a).
(15) A bona fide nonprofit organization (as defined in section 301(37) of this chapter) if the following criteria are satisfied:
(a) For each calendar year that the organization seeks the exemption provided by this subdivision, the organization certifies, not later than December 31 of the preceding calendar year and on a form prescribed by the director and accompanied by such documentation as required by the director, that the organization is a bona fide nonprofit organization (as defined in section 301(37) of this chapter).
(b) The director determines that the organization originates only mortgage transactions that are favorable to the debtor. For purposes of this clause, a mortgage transaction is favorable to the debtor if the director determines that the terms of the mortgage transaction are consistent with terms of mortgage transactions made in a public or charitable context, rather than in a commercial context.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.6; P.L.89-2011, SEC.3; P.L.9-2011, SEC.1; P.L.6-2012, SEC.164; P.L.27-2012, SEC.4.
IC 24-4.4-1-202.5
Persons also engaging in loan brokerage business; applicability of loan broker statutes; examination by department; cooperation with securities division
Sec. 202.5. (1) If a person licensed or required to be licensed under this article also engages in the loan brokerage business, the person's loan brokerage business is subject to the following sections of the Indiana Code and any rules adopted to implement these sections:
(a) IC 23-2-5-9.
(b) IC 23-2-5-9.1.
(c) IC 23-2-5-15.
(d) IC 23-2-5-16.
(e) IC 23-2-5-17.
(f) IC 23-2-5-18.
(g) IC 23-2-5-18.5.
(h) IC 23-2-5-20.
(i) IC 23-2-5-23, except for IC 23-2-5-23(2)(B).
(j) IC 23-2-5-24.
(2) Loan broker business transactions engaged in by persons licensed or required to be licensed under this article are subject to examination by the department and to the examination fees described in IC 24-4.4-2-402(7)(c). The department may cooperate with the securities division of the office of the secretary of state in the department's examination of loan broker business transactions and may use the securities division's examiners to conduct examinations.
As added by P.L.35-2010, SEC.7.

IC 24-4.4-1-203
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.4-1-204
Entities that also conduct loan broker business; regulatory cooperation with securities commissioner
Sec. 204. In the department's examination and regulatory activities related to licensees under this article, the department may cooperate with the Indiana securities commissioner in the regulation of entities that, in addition to conducting business regulated under this article, also conduct a loan brokerage business subject to IC 23-2-5.
As added by P.L.35-2010, SEC.8.

IC 24-4.4-1-301
Definitions
Sec. 301. In addition to definitions appearing in subsequent chapters of this article, the following definitions apply throughout this article:
(1) "Affiliate", with respect to any person subject to this article, means a person that, directly or indirectly, through one (1) or more intermediaries: (a) controls;
(b) is controlled by; or
(c) is under common control with;
the person subject to this article.
(2) "Agreement" means the bargain of the parties in fact as found in the parties' language or by implication from other circumstances, including course of dealing or usage of trade or course of performance.
(3) "Agricultural products" includes agricultural products, horticultural products, viticultural products, dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, any products raised or produced on farms, and any products processed or manufactured from products raised or produced on farms.
(4) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates, or nurtures the agricultural products.
(5) "Consumer credit sale" is a sale of goods, services, or an interest in land in which:
(a) credit is granted by a person who engages as a seller in credit transactions of the same kind;
(b) the buyer is a person other than an organization;
(c) the goods, services, or interest in land are purchased primarily for a personal, family, or household purpose;
(d) either the debt is payable in installments or a credit service charge is made; and
(e) with respect to a sale of goods or services, either the amount financed does not exceed fifty thousand dollars ($50,000) or the debt is secured by personal property used or expected to be used as the principal dwelling of the buyer.
(6) "Credit" means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment.
(7) "Creditor" means a person:
(a) that regularly engages in the extension of first lien mortgage transactions that are subject to a credit service charge or loan finance charge, as applicable, or are payable by written agreement in more than four (4) installments (not including a down payment); and
(b) to which the obligation is initially payable, either on the face of the note or contract, or by agreement if there is not a note or contract.
The term does not include a person described in subsection (34)(a) in a tablefunded transaction. A creditor may be an individual, a limited liability company, a sole proprietorship, a partnership, a trust, a joint venture, a corporation, an unincorporated organization, or other form of entity, however organized.
(8) "Department" refers to the members of the department of

financial institutions.
(9) "Depository institution" has the meaning set forth in the Federal Deposit Insurance Act (12 U.S.C. 1813(c)) and includes any credit union.
(10) "Director" refers to the director of the department of financial institutions or the director's designee.
(11) "Dwelling" means a residential structure that contains one (1) to four (4) units, regardless of whether the structure is attached to real property. The term includes an individual:
(a) condominium unit;
(b) cooperative unit;
(c) mobile home; or
(d) trailer;
that is used as a residence.
(12) "Employee" means an individual who is paid wages or other compensation by an employer required under federal income tax law to file Form W-2 on behalf of the individual.
(13) "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.
(14) "First lien mortgage transaction" means:
(a) a consumer loan; or
(b) a consumer credit sale;
that is or will be used by the debtor primarily for personal, family, or household purposes and that is secured by a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) that constitutes a first lien on a dwelling or on residential real estate upon which a dwelling is constructed or intended to be constructed.
(15) "Immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild. The term includes stepparents, stepchildren, stepsiblings, and adoptive relationships.
(16) "Individual" means a natural person.
(17) "Licensee" means a person licensed as a creditor under this article.
(18) "Loan" includes:
(a) the creation of debt by:
(i) the creditor's payment of or agreement to pay money to the debtor or to a third party for the account of the debtor; or
(ii) the extension of credit by a person who engages as a seller in credit transactions primarily secured by an interest in land;
(b) the creation of debt by a credit to an account with the creditor upon which the debtor is entitled to draw immediately; and
(c) the forbearance of debt arising from a loan. (19) "Loan brokerage business" means any activity in which a person, in return for any consideration from any source, procures, attempts to procure, or assists in procuring, a mortgage transaction from a third party or any other person, whether or not the person seeking the mortgage transaction actually obtains the mortgage transaction.
(20) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of, and subject to the supervision and instruction of, a person licensed or exempt from licensing under this article. For purposes of this subsection, the term "clerical or support duties" may include, after the receipt of an application, the following:
(a) The receipt, collection, distribution, and analysis of information common for the processing or underwriting of a mortgage transaction.
(b) The communication with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that the communication does not include:
(i) offering or negotiating loan rates or terms; or
(ii) counseling consumers about mortgage transaction rates or terms.
(21) "Mortgage loan originator" means an individual who, for compensation or gain, or in the expectation of compensation or gain, regularly engages in taking a mortgage transaction application or in offering or negotiating the terms of a mortgage transaction that either is made under this article or under IC 24-4.5 or is made by an employee of a person licensed or exempt from licensing under this article or under IC 24-4.5, while the employee is engaging in the loan brokerage business. The term does not include the following:
(a) An individual engaged solely as a loan processor or underwriter as long as the individual works exclusively as an employee of a person licensed or exempt from licensing under this article.
(b) Unless the person or entity is compensated by:
(i) a creditor;
(ii) a loan broker;
(iii) another mortgage loan originator; or
(iv) any agent of a creditor, a loan broker, or another mortgage loan originator described in items (i) through (iii);
a person or entity that performs only real estate brokerage activities and is licensed or registered in accordance with applicable state law.
(c) A person solely involved in extensions of credit relating to timeshare plans (as defined in 11 U.S.C. 101(53D)).
(22) "Mortgage servicer" means the last person to whom a mortgagor or the mortgagor's successor in interest has been

instructed by a mortgagee to send payments on a loan secured by a mortgage.
(23) "Mortgage transaction" means:
(a) a consumer loan; or
(b) a consumer credit sale;
that is or will be used by the debtor primarily for personal, family, or household purposes and that is secured by a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) on a dwelling or on residential real estate upon which a dwelling is constructed or intended to be constructed.
(24) "Nationwide Mortgage Licensing System and Registry" or "NMLSR" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of creditors and mortgage loan originators.
(25) "Nontraditional mortgage product" means any mortgage product other than a thirty (30) year fixed rate mortgage.
(26) "Organization" means a corporation, a government or government subdivision, an agency, a trust, an estate, a partnership, a limited liability company, a cooperative, an association, a joint venture, an unincorporated organization, or any other entity, however organized.
(27) "Payable in installments", with respect to a debt or an obligation, means that payment is required or permitted by written agreement to be made in more than four (4) installments not including a down payment.
(28) "Person" includes an individual or an organization.
(29) "Principal" of a mortgage transaction means the total of:
(a) the net amount paid to, receivable by, or paid or payable for the account of the debtor; and
(b) to the extent that payment is deferred, amounts actually paid or to be paid by the creditor for registration, certificate of title, or license fees if not included in clause (a).
(30) "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including the following:
(a) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property.
(b) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property.
(c) Negotiating, on behalf of any party, any part of a contract relating to the sale, purchase, lease, rental, or exchange of real property (other than in connection with providing financing with respect to the sale, purchase, lease, rental, or exchange of real property).
(d) Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law. (e) Offering to engage in any activity, or act in any capacity, described in this subsection.
(31) "Registered mortgage loan originator" means any individual who:
(a) meets the definition of mortgage loan originator and is an employee of:
(i) a depository institution;
(ii) a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency; or
(iii) an institution regulated by the Farm Credit Administration; and
(b) is registered with, and maintains a unique identifier through, the NMLSR.
(32) "Residential real estate" means any real property that is located in Indiana and on which there is located or intended to be constructed a dwelling.
(33) "Revolving first lien mortgage transaction" means a first lien mortgage transaction in which:
(a) the creditor permits the debtor to obtain advances from time to time;
(b) the unpaid balances of principal, finance charges, and other appropriate charges are debited to an account; and
(c) the debtor has the privilege of paying the balances in installments.
(34) "Tablefunded" means a transaction in which:
(a) a person closes a first lien mortgage transaction in the person's own name as a mortgagee with funds provided by one (1) or more other persons; and
(b) the transaction is assigned, not later than one (1) business day after the funding of the transaction, to the mortgage creditor providing the funding.
(35) "Unique identifier" means a number or other identifier assigned by protocols established by the NMLSR.
(36) "Land contract" means a contract for the sale of real estate in which the seller of the real estate retains legal title to the real estate until the total contract price is paid by the buyer.
(37) "Bona fide nonprofit organization" means an organization that the does the following, as determined by the director, under criteria established by the director:
(a) Maintains tax exempt status under Section 501(c)(3) of the Internal Revenue Code.
(b) Promotes affordable housing or provides home ownership education or similar services.
(c) Conducts the organization's activities in a manner that serves public or charitable purposes.
(d) Receives funding and revenue and charges fees in a manner that does not encourage the organization or the organization's employees to act other than in the best interests of the organization's clients. (e) Compensates the organization's employees in a manner that does not encourage employees to act other than in the best interests of the organization's clients.
(f) Provides to, or identifies for, debtors mortgage transactions with terms that are favorable to the debtor (as described in section 202(b)(15) of this chapter) and comparable to mortgage transactions and housing assistance provided under government housing assistance programs.
(g) Maintains certification by the United States Department of Housing and Urban Development or employs counselors who are certified by the Indiana housing and community development authority.
(38) "Regularly engaged", with respect to a person who extends or originates first lien mortgage transactions, refers to a person who:
(a) extended or originated more than five (5) first lien mortgage transactions in the preceding calendar year; or
(b) extends or originates, or will extend or originate, more than five (5) first lien mortgage transactions in the current calendar year if the person did not extend or originate more than five (5) first lien mortgage transactions in the preceding calendar year.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.9; P.L.42-2011, SEC.48; P.L.89-2011, SEC.4; P.L.27-2012, SEC.5.



CHAPTER 2. MISCELLANEOUS

IC 24-4.4-2-201
Duty to provide payoff amount; liability for failure to provide; prepayment penalty prohibited for adjustable rate mortgages; short sales
Sec. 201. (1) A creditor or mortgage servicer shall provide, in writing, an accurate payoff amount for a first lien mortgage transaction to the debtor not later than seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the creditor or mortgage servicer receives the debtor's written request for the accurate payoff amount. A payoff statement provided by a creditor or mortgage servicer under this subsection must show the date the statement was prepared and itemize the unpaid principal balance and each fee, charge, or other sum included within the payoff amount. A creditor or mortgage servicer who fails to provide an accurate payoff amount is liable for:
(a) one hundred dollars ($100) if an accurate payoff amount is not provided by the creditor or mortgage servicer not later than seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the creditor or mortgage servicer receives the debtor's first written request; and
(b) the greater of:
(i) one hundred dollars ($100); or
(ii) the loan finance charge that accrues on the first lien mortgage transaction from the date the creditor or mortgage servicer receives the first written request until the date on which the accurate payoff amount is provided;
if an accurate payoff amount is not provided by the creditor or mortgage servicer not later than seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the creditor or mortgage servicer receives the debtor's second written request, and the creditor or mortgage servicer fails to comply with subdivision (a).
(2) This subsection applies to a first lien mortgage transaction, or the refinancing or consolidation of a first lien mortgage transaction, that:
(a) is closed after June 30, 2009; and
(b) has an interest rate that is subject to change at one (1) or more times during the term of the first lien mortgage transaction.
A creditor in a transaction to which this subsection applies may not contract for and may not charge the debtor a prepayment fee or

penalty.
(3) This subsection applies to a first lien mortgage transaction with respect to which any installment or minimum payment due is delinquent for at least sixty (60) days. The creditor, servicer, or the creditor's agent shall acknowledge a written offer made in connection with a proposed short sale not later than five (5) business days (excluding legal public holidays, Saturdays, and Sundays) after the date of the offer if the offer complies with the requirements for a qualified written request set forth in 12 U.S.C. 2605(e)(1)(B). The creditor, servicer, or creditor's agent is required to acknowledge a written offer made in connection with a proposed short sale from a third party acting on behalf of the debtor only if the debtor has provided written authorization for the creditor, servicer, or creditor's agent to do so. Not later than thirty (30) business days (excluding legal public holidays, Saturdays, and Sundays) after receipt of an offer under this subsection, the creditor, servicer, or creditor's agent shall respond to the offer with an acceptance or a rejection of the offer. The thirty (30) day period described in this subsection may be extended for not more than fifteen (15) business days (excluding legal public holidays, Saturdays, and Sundays) if, before the end of the thirty (30) day period, the creditor, the servicer, or the creditor's agent notifies the debtor of the extension and the reason the extension is needed. Payment accepted by a creditor, servicer, or creditor's agent in connection with a short sale constitutes payment in full satisfaction of the first lien mortgage transaction unless the creditor, servicer, or creditor's agent obtains:
(a) the following statement: "The debtor remains liable for any amount still owed under the first lien mortgage transaction."; or
(b) a statement substantially similar to the statement set forth in subdivision (a);
acknowledged by the initials or signature of the debtor, on or before the date on which the short sale payment is accepted. As used in this subsection, "short sale" means a transaction in which the property that is the subject of a first lien mortgage transaction is sold for an amount that is less than the amount of the debtor's outstanding obligation under the first lien mortgage transaction. A creditor or mortgage servicer that fails to respond to an offer within the time prescribed by this subsection is liable in accordance with 12 U.S.C. 2605(f) in any action brought under that section.
As added by P.L.145-2008, SEC.20. Amended by P.L.52-2009, SEC.1; P.L.35-2010, SEC.10; P.L.89-2011, SEC.5; P.L.27-2012, SEC.6.

IC 24-4.4-2-202
Federal disclosure requirements; creditor's duty to comply; exempt transactions
Sec. 202. (1) The creditor shall comply with disclosure requirements applicable to first lien mortgage transactions in the federal Consumer Credit Protection Act (15 U.S.C. 1601 et seq.).
(2) For purposes of subsection (1), disclosures are not required if

the transaction is exempt from the federal Consumer Credit Protection Act (15 U.S.C. 1601 et seq.).
As added by P.L.89-2011, SEC.6.

IC 24-4.4-2-301
Violation of state or federal law, regulation, or rule; enforcement
Sec. 301. (1) A violation of a state or federal law, regulation, or rule applicable to first lien mortgage transactions is a violation of this article.
(2) The department may enforce penalty provisions set forth in 15 U.S.C. 1640 for violations of disclosure requirements applicable to first lien mortgage transactions.
As added by P.L.145-2008, SEC.20.

IC 24-4.4-2-401
License required; registration with NMLSR; licensed mortgage loan originators; loan processor or underwriting activities; applications for licensure; director's authority to contract with NMLSR
Sec. 401. (1) Unless a person subject to this article has first obtained a license under this article from the department and annually maintains the license, the person shall not engage in Indiana as a creditor in first lien mortgage transactions. A separate license under this article is required for each legal entity that engages in Indiana as a creditor in first lien mortgage transactions. However, a separate license under this article is not required for each branch of a legal entity licensed under this article.
(2) Each:
(a) creditor licensed under this article; and
(b) entity exempt from licensing under this article that employs a licensed mortgage loan originator;
shall register with and maintain a valid unique identifier issued by the NMLSR. Each licensed mortgage loan originator must be employed by, and associated with, a licensed creditor, or an entity exempt from licensing under this article, in the NMLSR in order to originate loans.
(3) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.
(4) Applicants for a license under this article must apply for the license in the form prescribed by the director. Each form:
(a) must contain content as set forth by rule, instruction, or procedure of the director; and
(b) may be changed or updated as necessary by the director to carry out the purposes of this article.
(5) To fulfill the purposes of this article, the director may establish relationships or contracts with the NMLSR or other entities

designated by the NMLSR to:
(a) collect and maintain records; and
(b) process transaction fees or other fees related to licensees or other persons subject to this article.
(6) For the purpose of participating in the NMLSR, the director or the department may:
(a) waive or modify, in whole or in part, by rule or order, any of the requirements of this article; and
(b) establish new requirements as reasonably necessary to participate in the NMLSR.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.11; P.L.89-2011, SEC.7.

IC 24-4.4-2-402
Applications for licenses; issuance; evidence of compliance; use of NMLSR; denial of application; right to hearing; fees; license not assignable or transferable
Sec. 402. (1) The department shall receive and act on all applications for licenses to engage in first lien mortgage transactions. Applications must be made as prescribed by the director. If, at any time, the information or record contained in:
(a) an application filed under this section; or
(b) a renewal application filed under section 403 of this chapter;
is or becomes inaccurate or incomplete in a material respect, the applicant shall promptly file a correcting amendment with the department.
(2) A license may not be issued unless the department finds that the professional training and experience, financial responsibility, character, and fitness of:
(a) the applicant and any significant affiliate of the applicant;
(b) each executive officer, director, or manager of the applicant, or any other individual having a similar status or performing a similar function for the applicant; and
(c) if known, each person directly or indirectly owning of record or owning beneficially at least ten percent (10%) of the outstanding shares of any class of equity security of the applicant;
are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this article.
(3) The director is entitled to request evidence of compliance with this section at:
(a) the time of application;
(b) the time of renewal of a license; or
(c) any other time considered necessary by the director.
(4) Evidence of compliance with this section must include:
(a) criminal background checks, as described in section 402.1 of this chapter, including a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation, for any individual described in subsection (2);
(b) credit histories as described in section 402.2 of this chapter; (c) surety bond requirements as described in section 402.3 of this chapter;
(d) a review of licensure actions in Indiana and in other states; and
(e) other background checks considered necessary by the director.
(5) For purposes of this section and in order to reduce the points of contact that the director has to maintain for purposes of this section, the director may use the NMLSR as a channeling agent for requesting and distributing information to and from any source as directed by the director.
(6) The department may deny an application under this section if the director of the department determines that the application was submitted for the benefit of, or on behalf of, a person who does not qualify for a license.
(7) Upon written request, the applicant is entitled to a hearing on the question of the qualifications of the applicant for a license in the manner provided in IC 4-21.5.
(8) The applicant shall pay the following fees at the time designated by the department:
(a) An initial license fee as established by the department under IC 28-11-3-5.
(b) An annual renewal fee as established by the department under IC 28-11-3-5.
(c) Examination fees as established by the department under IC 28-11-3-5.
(9) A fee as established by the department under IC 28-11-3-5 may be charged for each day a fee under subsection 8(b) or 8(c) is delinquent.
(10) Except in a transaction approved under section 406 of this chapter, a license issued under this section is not assignable or transferable.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.12; P.L.89-2011, SEC.8; P.L.27-2012, SEC.7.

IC 24-4.4-2-402.1
National criminal history background check; fingerprints; payment of fees or costs; use of NMLSR
Sec. 402.1. (1) When the director requests a national criminal history background check under section 402(4)(a) of this chapter for an individual described in section 402(2) of this chapter, the director shall require the individual to submit fingerprints to the department, state police department, or NMLSR, as directed, at the time evidence of compliance is requested under section 402(3) of this chapter. The individual to whom the request is made shall pay any fees or costs associated with processing and evaluating the fingerprints and the national criminal history background check. The national criminal history background check may be used by the director to determine the individual's compliance with this section. The director or the department may not release the results of the national criminal

history background check to any private entity.
(2) For purposes of this section and in order to reduce the points of contact that the Federal Bureau of Investigation may have to maintain for purposes of this section, the director may use the NMLSR as a channeling agent for requesting information from and distributing information to the United States Department of Justice or any governmental agency.
As added by P.L.35-2010, SEC.13.

IC 24-4.4-2-402.2
Credit reports; payment of fees or costs; demonstrated financial responsibility; considerations
Sec. 402.2. (1) If the director requests a credit report for an individual described in section 402(2) of this chapter, the individual to whom the request is made shall pay any fees or costs associated with procuring the report.
(2) The individual must submit personal history and experience information in a form prescribed by the NMLSR, including the submission of authorization for the NMLSR or the director to obtain an independent credit report obtained from a consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act (15 U.S.C. 1681a(p)).
(3) The director may consider one (1) or more of the following when determining if an individual has demonstrated financial responsibility:
(a) Bankruptcies filed within the last ten (10) years.
(b) Current outstanding judgments, except judgments solely as a result of medical expenses.
(c) Current outstanding tax liens or other government liens or filings.
(d) Foreclosures within the past three (3) years.
(e) A pattern of serious delinquent accounts within the past three (3) years.
As added by P.L.35-2010, SEC.14.

IC 24-4.4-2-402.3
Surety bond; penal sum to reflect amount of mortgages originated
Sec. 402.3. (1) Each:
(a) creditor; and
(b) entity exempt from licensing under this article that employs a licensed mortgage loan originator;
must be covered by a surety bond in accordance with this section.
(2) A surety bond must:
(a) provide coverage for each creditor and each entity exempt from licensing under this article that employs a mortgage loan originator in an amount as prescribed in subsection (4); and
(b) be in a form prescribed by the director.
(3) The director may adopt rules or guidance documents with respect to the requirements for a surety bond as necessary to accomplish the purposes of this article. (4) The penal sum of the surety bond shall be maintained in an amount that reflects the dollar amount of mortgage transactions originated as determined by the director.
(5) If an action is commenced on the surety bond of a creditor or an entity exempt from licensing under this article as described in subsection (1), the director may require the filing of a new bond.
(6) A creditor or an entity exempt from licensing under this article as described in subsection (1) shall file a new surety bond immediately upon recovery of any action on the surety bond required under this section.
As added by P.L.35-2010, SEC.15.

IC 24-4.4-2-402.4
Use of NMLSR in department's licensing system; reporting of information to NMLSR; confidentiality; director's authority to enter agreements; waiver of privilege; processing fee; electronic records
Sec. 402.4. (1) Subject to subsection (6), the director shall designate the NMLSR to serve as the sole entity responsible for:
(a) processing applications and renewals for licenses under this article;
(b) issuing unique identifiers for licensees and entities exempt from licensing under this article that employ a licensed mortgage loan originator under this article; and
(c) performing other services that the director determines are necessary for the orderly administration of the department's licensing system under this article.
(2) Subject to the confidentiality provisions contained in IC 5-14-3, this section, and IC 28-1-2-30, the director shall regularly report significant or recurring violations of this article to the NMLSR.
(3) Subject to the confidentiality provisions contained in IC 5-14-3, this section, and IC 28-1-2-30, the director may report complaints received regarding licensees under this article to the NMLSR.
(4) The director may report publicly adjudicated licensure actions against a licensee to the NMLSR.
(5) The director shall establish a process in which licensees may challenge information reported to the NMLSR by the department.
(6) The director's authority to designate the NMLSR under subsection (1) is subject to the following:
(a) Information stored in the NMLSR is subject to the confidentiality provisions of IC 5-14-3 and IC 28-1-2-30. A person may not:
(i) obtain information from the NMLSR, unless the person is authorized to do so by statute;
(ii) initiate any civil action based on information obtained from the NMLSR if the information is not otherwise available to the person under any other state law; or
(iii) initiate any civil action based on information obtained

from the NMLSR if the person could not have initiated the action based on information otherwise available to the person under any other state law.
(b) Documents, materials, and other forms of information in the control or possession of the NMLSR that are confidential under IC 28-1-2-30 and that are:
(i) furnished by the director, the director's designee, or a licensee; or
(ii) otherwise obtained by the NMLSR;
are confidential and privileged by law and are not subject to inspection under IC 5-14-3, subject to subpoena, subject to discovery, or admissible in evidence in any civil action. However, the director may use the documents, materials, or other information available to the director in furtherance of any action brought in connection with the director's duties under this article.
(c) Disclosure of documents, materials, and information:
(i) to the director; or
(ii) by the director;
under this subsection does not result in a waiver of any applicable privilege or claim of confidentiality with respect to the documents, materials, or information.
(d) Information provided to the NMLSR is subject to IC 4-1-11.
(e) This subsection does not limit or impair a person's right to:
(i) obtain information;
(ii) use information as evidence in a civil action or proceeding; or
(iii) use information to initiate a civil action or proceeding;
if the information may be obtained from the director or the director's designee under any law.
(f) Except as otherwise provided in the federal Housing and Economic Recovery Act of 2008 (Public Law 110-289, Section 1512), the requirements under any federal law or IC 5-14-3 regarding the privacy or confidentiality of any information or material provided to the NMLSR, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to the information or material, continue to apply to the information or material after the information or material has been disclosed to the NMLSR. The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal law or IC 5-14-3.
(g) For purposes of this section, the director may enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, or other associations representing governmental agencies, as established by rule or order of the director.
(h) Information or material that is subject to a privilege or

confidentiality under subdivision (f) is not subject to:
(i) disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or
(ii) subpoena, discovery, or admission into evidence in any private civil action or administrative process, unless with respect to any privilege held by the NMLSR with respect to the information or material, the person to whom the information or material pertains waives, in whole or in part, in the discretion of the person, that privilege.
(i) Any provision of IC 5-14-3 that concerns the disclosure of:
(i) confidential supervisory information; or
(ii) any information or material described in subdivision (f);
and that is inconsistent with subdivision (f) is superseded by this section.
(j) This section does not apply with respect to information or material that concerns the employment history of, and publicly adjudicated disciplinary and enforcement actions against, a person described in section 402(2) of this chapter and that is included in the NMLSR for access by the public.
(k) The director may require a licensee required to submit information to the NMLSR to pay a processing fee considered reasonable by the director. In determining whether an NMLSR processing fee is reasonable, the director shall:
(i) require review of; and
(ii) make available;
the audited financial statements of the NMLSR.
(7) Notwithstanding any other provision of law, any:
(a) application, renewal, or other form or document that:
(i) relates to licenses issued under this article; and
(ii) is made or produced in an electronic format;
(b) document filed as an electronic record in a multistate automated repository established and operated for the licensing or registration of mortgage lenders, brokers, or loan originators; or
(c) electronic record filed through the NMLSR;
is considered a valid original document when reproduced in paper form by the department.
As added by P.L.35-2010, SEC.16. Amended by P.L.27-2012, SEC.8.

IC 24-4.4-2-403
License renewal; revocation or suspension of license not renewed; reinstatement or appeal; correcting amendments
Sec. 403. (1) A license issued under this article must be renewed through the NMLSR not later than December 31 of each calendar year. The minimum standards for license renewal for a creditor include the following:
(a) The creditor has continued to meet the surety bond requirement under section 402.3 of this chapter. (b) The creditor has filed the creditor's call report in a manner that satisfies section 405(4) of this chapter.
(c) The creditor has paid all required fees for renewal of the license.
(d) The creditor and individuals described in section 402(2) of this chapter have certified to the department that they continue to meet all the standards for licensing contained in section 402 of this chapter.
(e) The creditor has provided in the creditor's renewal application:
(i) any information describing material changes in the information contained in the creditor's original application for licensure, or in any previous application, including any previous renewal application; and
(ii) any other information the director requires in order to evaluate the renewal of the license issued under this article.
(2) A license issued by the department authorizing a person to engage in first lien mortgage transactions as a creditor under this article may be revoked or suspended by the department if the person fails to:
(a) file any renewal form required by the department; or
(b) pay any license renewal fee described under section 402 of this chapter;
not later than sixty (60) days after the due date.
(3) A person whose license is revoked or suspended under this section may do either of the following:
(a) Pay all delinquent fees and apply for reinstatement of the license.
(b) Appeal the revocation or suspension to the department for an administrative review under IC 4-21.5-3. Pending the decision resulting from the hearing under IC 4-21.5-3 concerning the license revocation or suspension, the license remains in force.
(4) If, at any time, the information or record contained in:
(a) an original application for licensure filed under section 402 of this chapter; or
(b) a renewal application filed under this section;
is or becomes inaccurate or incomplete in a material respect, the applicant shall promptly file a correcting amendment with the department.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.17; P.L.27-2012, SEC.9.

IC 24-4.4-2-404
Suspension or revocation of license as creditor; order to show cause; order of suspension or revocation; relinquishment of license; preexisting contracts; emergency order for revocation
Sec. 404. (1) The department may issue to a person licensed as a creditor to engage in first lien mortgage transactions an order to show cause why the person's license should not be revoked or suspended

for a period determined by the department.
(2) An order issued under subsection (1) must:
(a) include:
(i) a statement of the place, date, and time for a meeting with the department, which date may not be less than ten (10) days from the date of the order;
(ii) a description of the action contemplated by the department; and
(iii) a statement of the facts or conduct supporting the issuance of the order; and
(b) be accompanied by a notice stating that the licensee is entitled to:
(i) a reasonable opportunity to be heard; and
(ii) show the licensee's compliance with all lawful requirements for retention of the license;
at the meeting described in subdivision (a)(i).
(3) After the meeting described in subsection (2)(a)(i), the department may revoke or suspend the license if the department finds that:
(a) the licensee has repeatedly and willfully violated:
(i) this article or any rule, order, or guidance document adopted or issued by the department; or
(ii) any other state or federal law, regulation, or rule applicable to first lien mortgage transactions;
(b) the licensee does not meet the licensing qualifications contained in section 402 of this chapter;
(c) the licensee obtained the license for the benefit of, or on behalf of, another person;
(d) the licensee knowingly or intentionally made material misrepresentations to, or concealed material information from, the department; or
(e) facts or conditions exist that, had they existed at the time the licensee applied for the license, would have been grounds for the department to deny the issuance of the license.
(4) Whenever the department revokes or suspends a license, the department shall enter an order to that effect and notify the licensee of:
(a) the revocation or suspension;
(b) if a suspension has been ordered, the duration of the suspension;
(c) the procedure for appealing the revocation or suspension under IC 4-21.5-3-5; and
(d) any other terms and conditions that apply to the revocation or suspension.
Not later than five (5) days after the entry of the order, the department shall deliver to the licensee a copy of the order and the findings supporting the order.
(5) Any person holding a license as a creditor to engage in first lien mortgage transactions may relinquish the license by notifying the department in writing of the relinquishment. However, a

relinquishment under this subsection does not affect the person's liability for acts previously committed and coming within the scope of this article.
(6) If the director determines it to be in the public interest, the director may pursue revocation of a license of a licensee that has relinquished the license under subsection (5).
(7) If a person's license is revoked, suspended, or relinquished, the revocation, suspension, or relinquishment does not impair or affect any obligation owed by any person under any preexisting lawful contract.
(8) If the director has just cause to believe an emergency exists from which it is necessary to protect the interests of the public, the director may proceed with the revocation of a license through an emergency or another temporary order under IC 4-21.5-4.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.18; P.L.27-2012, SEC.10.

IC 24-4.4-2-404.1
Violations by individuals; persons convicted of felonies; civil penalties; creditor's duty to notify department of discharge or termination
Sec. 404.1. (1) If the director determines that a director, an officer, or an employee of a creditor:
(a) has committed a violation of a statute, a rule, a final cease and desist order, any condition imposed in writing by the director in connection with the granting of any application or other request by the creditor, or any written agreement between the creditor and the director or the department;
(b) has committed fraudulent or unconscionable conduct; or
(c) has been convicted of a felony under the laws of Indiana or any other jurisdiction;
the director, subject to subsection (2), may issue and serve upon the officer, director, or employee a notice of the director's intent to issue an order removing the person from the person's office or employment, an order prohibiting any participation by the person in the conduct of the affairs of any creditor, or an order both removing the person and prohibiting the person's participation.
(2) A violation, practice, or breach specified in subsection (1) is subject to the authority of the director under subsection (1) if the director finds any of the following:
(a) The interests of the creditor's customers could be seriously prejudiced by reason of the violation or practice.
(b) The violation, practice, or breach involves personal dishonesty on the part of the officer, director, or employee involved.
(c) The violation, practice, or breach demonstrates a willful or continuing disregard by the officer, director, or employee for state and federal laws and regulations, and for the consumer protections contained in this article.
(3) A person who has been convicted of a felony under the laws

of Indiana or any other jurisdiction may not serve as an officer, a director, or an employee of a creditor, or serve in any similar capacity, unless the person obtains the written consent of the director.
(4) A creditor that willfully permits a person to serve the creditor in violation of subsection (3) is subject to a civil penalty of five hundred dollars ($500) for each day the violation continues.
(5) A creditor shall give the department written notice of the resignation, discharge, or termination of an employee, independent contractor, or agent against whom allegations were made that accused the employee, independent contractor, or agent of:
(a) violating this article or other laws, regulations, rules, or industry standards of conduct applicable to first lien mortgage transactions; or
(b) fraud, dishonesty, theft, or the wrongful taking of property.
The creditor shall provide the department the notice required under this subsection not later than thirty (30) days after the effective date of the resignation, discharge, or termination.
As added by P.L.35-2010, SEC.19. Amended by P.L.27-2012, SEC.11.

IC 24-4.4-2-404.2
Director's notice of intent to issue order; contents; hearing; final order; suspension or prohibition pending final order; official record
Sec. 404.2. (1) A notice issued under this chapter must:
(a) be in writing;
(b) contain a statement of the facts constituting the alleged practice, violation, or breach;
(c) state the facts alleged in support of the violation, practice, or breach;
(d) state the director's intention to enter an order under section 404.4(1) of this chapter;
(e) be delivered to the board of directors of the creditor;
(f) be delivered to the officer, director, or employee concerned;
(g) specify the procedures that must be followed to initiate a hearing to contest the facts alleged; and
(h) if the director suspends or prohibits an officer, a director, or an employee of the creditor from participating in the affairs of the creditor, as described in subsection (5), include a statement of the suspension or prohibition.
(2) If a hearing is requested not later than ten (10) days after service of the written notice, the department shall hold a hearing concerning the alleged practice, violation, or breach. The hearing shall be held not later than forty-five (45) days after receipt of the request. The department, based on the evidence presented at the hearing, shall enter a final order under section 404.4 of this chapter.
(3) If no hearing is requested within the time specified in subsection (2), the director may proceed to issue a final order under section 404.4 of this chapter on the basis of the facts set forth in the

written notice.
(4) An officer, director, or employee who is removed from a position under a removal order that has become final may not participate in the conduct of the affairs of any licensee under this article without the approval of the director.
(5) The director may, for the protection of the creditor or the interests of its customers, suspend from office or prohibit from participation in the affairs of the creditor an officer, a director, or an employee of a creditor who is the subject of a written notice served by the director under section 404.1(1) of this chapter. A suspension or prohibition under this subsection becomes effective upon service of the notice under section 404.1(1) of this chapter. Unless stayed by a court in a proceeding authorized by subsection (6), the suspension or prohibition remains in effect pending completion of the proceedings related to the notice served under section 404.1(1) of this chapter and until the effective date of an order entered by the department under subsection (2) or the director under subsection (3). Copies of the notice shall also be served upon the creditor or affiliate of which the person is an officer, a director, or an employee.
(6) Not more than fifteen (15) days after an officer, a director, or an employee has been suspended from office or prohibited from participation in the conduct of the affairs of the creditor or affiliate under subsection (5), the officer, director, or employee may apply to a court having jurisdiction for a stay of the suspension or prohibition pending completion of the proceedings related to the written notice served under section 404.1(1) of this chapter, and the court may stay the suspension or prohibition.
(7) The department shall maintain an official record of a proceeding under this chapter.
As added by P.L.35-2010, SEC.20.

IC 24-4.4-2-404.3
Consent agreement; notice of charges not required
Sec. 404.3. If the director enters into a consent to a final order under section 404.4 of this chapter with a creditor, a director, an officer, or an employee, the director is not required to issue and serve a notice of charges upon the creditor, director, or officer under section 404.1 of this chapter. A consent agreement may be negotiated and entered into before or after the issuance of a notice of charges. The director shall provide a copy of the consent order to the board of directors of the creditor.
As added by P.L.35-2010, SEC.21.

IC 24-4.4-2-404.4
Final order; remedies; consent presumed
Sec. 404.4. (1) If, after a hearing described in section 404.2(2) of this chapter, the department finds that the conditions specified in section 404.1 of this chapter have been established, the department may issue a final order. If a hearing is not requested within the time specified in section 404.2(2) of this chapter, the director may issue

a final order on the basis of the facts set forth in the written notice served under section 404.1(1) of this chapter.
(2) Unless the director has entered into a consent agreement described in section 404.3 of this chapter, a final order must include separately stated findings of fact and conclusions of law for all aspects of the order.
(3) In a final order under this section, the department or the director, as appropriate, may order one (1) or more of the following with respect to an officer, a director, or an employee of a creditor:
(a) The removal of the officer, director, or employee from the person's office, position, or employment.
(b) A prohibition against any participation by the officer, director, or employee in the conduct of the affairs of any creditor.
(c) If the subject of the order is an officer or a director of a creditor, and subject to section 404.6 of this chapter, the imposition of a civil penalty not to exceed fifteen thousand dollars ($15,000) for each practice, violation, or act that:
(i) is described in section 404.1 of this chapter; and
(ii) is found to exist by the department or the director.
(4) A final order shall be issued in writing not later than ninety (90) days after conclusion of a hearing held under section 404.2(2) of this chapter, unless this period is waived or extended with the written consent of all parties or for good cause shown.
(5) If the officer, director, or employee does not appear individually or by an authorized representative at a hearing held under section 404.2(2) of this chapter, the officer, director, or employee is considered to have consented to the issuance of a final order.
(6) The remedies provided in this chapter are in addition to other remedies contained in this article.
As added by P.L.35-2010, SEC.22.

IC 24-4.4-2-404.5
Final order; effective date; authority of department or court to stay, modify, or vacate
Sec. 404.5. (1) A final order issued under this chapter is effective on the eleventh day after service of the order. However, a final order issued upon consent under section 404.3 of this chapter is effective at the time specified in the order.
(2) A final order remains effective and enforceable as provided in the order.
(3) The department or a reviewing court may stay, modify, or vacate a final order.
As added by P.L.35-2010, SEC.23.

IC 24-4.4-2-404.6
Factors for determining amount of civil penalty; indemnification by creditor prohibited; deposit of civil penalties in financial institutions fund Sec. 404.6. (1) The director or the department, as appropriate, shall consider the following factors in determining the amount of a civil penalty that should be assessed against a director or an officer in a final order issued under section 404.4(3)(c) of this chapter:
(a) The appropriateness of the civil penalty with respect to the financial resources and good faith of the individual charged.
(b) The gravity of the practice, violation, or act.
(c) The history of previous practices, violations, or acts.
(d) The economic benefit derived by the individual from the practice, violation, or act.
(e) Other factors that justice requires.
(2) A creditor may not indemnify a director or an officer for a civil penalty imposed in a final order under section 404.4(3)(c) of this chapter.
(3) Civil penalties shall be deposited in the financial institutions fund established by IC 28-11-2-9.
As added by P.L.35-2010, SEC.24.

IC 24-4.4-2-404.7
Authority of director to enforce orders, agreements, or conditions in court
Sec. 404.7. The director may enforce any of the following by applying for appropriate relief to a court having jurisdiction:
(a) An order issued under this chapter.
(b) A written agreement entered into by the department or the director and any director, officer, or employee of a creditor.
(c) Any condition imposed in writing by the department or the director on any director, officer, or employee of a creditor.
As added by P.L.35-2010, SEC.25.

IC 24-4.4-2-405
Record keeping; use of unique identifier on forms and documents; use of examination and regulatory software; reports of condition to NMLSR; financial statements; notice to department of certain events or changes
Sec. 405. (1) Every licensee shall maintain records in a manner that will enable the department to determine whether the licensee is complying with this article. The record keeping system of a licensee is sufficient if the licensee makes the required information reasonably available. The department shall determine the sufficiency of the records and whether the licensee has made the required information reasonably available. The department shall be given free access to the records wherever the records are located. Records concerning any first lien mortgage transaction shall be retained for two (2) years after the making of the final entry relating to the transaction, but in the case of a revolving first lien mortgage transaction, the two (2) years required under this subsection is measured from the date of each entry relating to the transaction.
(2) The unique identifier of any person originating a mortgage transaction must be clearly shown on all mortgage transaction

application forms and any other documents as required by the director.
(3) Every licensee shall use automated examination and regulatory software designated by the director, including third party software. Use of the software consistent with guidance and policies issued by the director is not a violation of IC 28-1-2-30.
(4) Each:
(a) creditor licensed by the department under this article; and
(b) entity that is exempt from licensing under this article and that employs one (1) or more licensed mortgage originators;
shall submit to the NMLSR reports of condition, which must be in a form and must contain information as required by the NMLSR.
(5) Each:
(a) creditor licensed by the department under this article; and
(b) entity exempt from licensing under this article that employs licensed mortgage loan originators;
shall file with the department additional financial statements relating to all first lien mortgage transactions originated by the licensed creditor or the exempt entity as required by the department, but not more frequently than annually, in the form prescribed by the department.
(6) A licensed creditor shall file notification with the department if the licensee:
(a) has a change in name, address, or any of its principals;
(b) opens a new branch, closes an existing branch, or relocates an existing branch;
(c) files for bankruptcy or reorganization; or
(d) is subject to revocation or suspension proceedings by a state or governmental authority with regard to the licensed creditor's activities;
not later than thirty (30) days after the date of the event described in this subsection.
(7) A licensee shall file notification with the department if the licensee or any director, executive officer, or manager of the licensee has been convicted of a felony under the laws of Indiana or any other jurisdiction. The licensee shall file the notification required by this subsection not later than thirty (30) days after the date of the event described in this subsection.
(8) A licensee shall file notification with the department if the licensee or any director, executive officer, or manager of the licensee has had the person's authority to do business in the securities, commodities, banking, financial services, insurance, real estate, or real estate appraisal industry revoked or suspended by Indiana or by any other state, federal, or foreign governmental agency or self regulatory organization. The licensee shall file the notification required by this subsection not later than thirty (30) days after the date of the event described in this subsection.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.26; P.L.27-2012, SEC.12.
IC 24-4.4-2-406
Change in control of creditor; application to department; timeframe for department's decision; conditions for approval; creditor's duty to report transfer of securities; director's discretion to require new license
Sec. 406. (1) As used in this section, "control" means possession of the power directly or indirectly to:
(a) direct or cause the direction of the management or policies of a creditor, whether through the beneficial ownership of voting securities, by contract, or otherwise; or
(b) vote at least twenty-five percent (25%) of the voting securities of a creditor, whether the voting rights are derived through the beneficial ownership of voting securities, by contract, or otherwise.
(2) An organization or an individual acting directly, indirectly, or through or in concert with one (1) or more other organizations or individuals may not acquire control of any creditor unless the department has received and approved an application for change in control. The department has not more than one hundred twenty (120) days after receipt of an application to issue a notice approving the proposed change in control. The application must contain the name and address of the organization, individual, or individuals who propose to acquire control and any other information required by the director.
(3) The period for approval under subsection (2) may be extended:
(a) in the discretion of the director for an additional thirty (30) days; and
(b) not more than two (2) additional times for not more than forty-five (45) days each time if:
(i) the director determines that the organization, individual, or individuals who propose to acquire control have not submitted substantial evidence of the qualifications described in subsection (4);
(ii) the director determines that any material information submitted is substantially inaccurate; or
(iii) the director has been unable to complete the investigation of the organization, individual, or individuals who propose to acquire control because of any delay caused by or the inadequate cooperation of the organization, individual, or individuals.
(4) The department shall issue a notice approving the application only after it is satisfied that both of the following apply:
(a) The organization, individual, or individuals who propose to acquire control are qualified by competence, experience, character, and financial responsibility to control and operate the creditor in a legal and proper manner.
(b) The interests of the owners and creditors of the creditor and the interests of the public generally will not be jeopardized by the proposed change in control. (5) The director may determine, in the director's discretion, that subsection (2) does not apply to a transaction if the director determines that the direct or beneficial ownership of the creditor will not change as a result of the transaction.
(6) The president or other chief executive officer of a creditor shall report to the director any transfer or sale of securities of the creditor that results in direct or indirect ownership by a holder or an affiliated group of holders of at least ten percent (10%) of the outstanding securities of the creditor. The report required by this subsection must be made not later than ten (10) days after the transfer of the securities on the books of the creditor.
(7) Depending on the circumstances of the transaction, the director may reserve the right to require the organization, individual, or individuals who propose to acquire control of a creditor licensed under this article to apply for a new license under section 401 of this chapter, instead of acquiring control of the licensee under this section.
As added by P.L.89-2011, SEC.9. Amended by P.L.6-2012, SEC.165.

IC 24-4.4-2-501
Creditor's duty to comply with closing requirements
Sec. 501. A creditor in a first lien mortgage transaction shall comply with IC 6-1.1-12-43, to the extent applicable.
As added by P.L.145-2008, SEC.20.

IC 24-4.4-2-502
Debtor's right to rescind; accruing interest prohibited during rescission period; disbursement of proceeds
Sec. 502. (1) A violation by a creditor in a first lien mortgage transaction of Section 125 of the Federal Consumer Credit Protection Act (15 U.S.C. 1635) (concerning a debtor's right to rescind a transaction) constitutes a violation of this article. A creditor may not accrue interest during the period when a first lien mortgage transaction may be rescinded under Section 125 of the Federal Consumer Credit Protection Act (15 U.S.C. 1635).
(2) A creditor must make available for disbursement the proceeds of a transaction subject to subsection (1) on the later of:
(a) the date the creditor is reasonably satisfied that the debtor has not rescinded the transaction; or
(b) the first business day after the expiration of the rescission period under subsection (1).
As added by P.L.145-2008, SEC.20. Amended by P.L.1-2009, SEC.135.

IC 24-4.4-2-503
Reverse mortgages; pamphlet; counseling required for debtor
Sec. 503. A creditor in a first lien mortgage transaction that:
(1) qualifies as a home equity conversion mortgage under the Federal Housing Administration's program; or
(2) otherwise constitutes a reverse mortgage; shall provide the debtor with a pamphlet that is approved by the department and that describes the availability of reverse mortgage counseling services provided by housing counselors approved by the Secretary of the United States Department of Housing and Urban Development, as provided in 24 CFR 206.41(a). The debtor must receive the counseling described in this section and present the creditor with the certificate described in 24 CFR 206.41(c) before the creditor may make a first lien mortgage transaction described in this section to the debtor.
As added by P.L.35-2010, SEC.27.



CHAPTER 3. ADMINISTRATION

IC 24-4.4-3-102
Application
Sec. 102. This chapter applies to a person that engages as a creditor in first lien mortgage transactions in Indiana. The authority of this chapter remains in effect, whether a licensee, individual, or person subject to this article acts or claims to act under any licensing or registration law of Indiana or claims to act without such authority.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.28.

IC 24-4.4-3-103
Powers of department; no liability for conforming act or omission
Sec. 103. (1) In addition to other powers granted by this article, the department within the limitations provided by law may:
(a) receive and act on complaints, take action designed to obtain voluntary compliance with this article, or commence proceedings on the department's own initiative;
(b) counsel persons and groups on their rights and duties under this article;
(c) establish programs for the education of consumers with respect to credit practices and problems;
(d) make studies appropriate to effectuate the purposes and policies of this article and make the results available to the public;
(e) adopt, amend, and repeal rules, orders, policies, and forms to carry out the provisions of this article;
(f) maintain more than one (1) office within Indiana; and
(g) appoint any necessary attorneys, hearing examiners, clerks, and other employees and agents and fix their compensation, and authorize attorneys appointed under this section to appear for and represent the department in court.
(2) Liability may not be imposed under this article for an act done or omitted in conformity with a rule, written notice, written opinion, written interpretation, or written directive of the department notwithstanding the fact that after the act is done or omitted the rule, written notice, written opinion, written interpretation, or written directive may be:
(a) amended or repealed; or
(b) determined by judicial or other authority to be invalid;
for any reason.
As added by P.L.145-2008, SEC.20.
IC 24-4.4-3-104
Department's examination and investigatory authority; record retention; director's authority to control access to records; court order compelling compliance; confidentiality; examination of vendors
Sec. 104. (1) In administering this article and in order to determine whether the provisions of this article are being complied with by persons engaging in acts subject to this article, the department may examine the records of persons and may make investigations of persons as may be necessary to determine compliance. Records subject to examination under this section include the following:
(a) Training, operating, and policy manuals.
(b) Minutes of:
(i) management meetings; and
(ii) other meetings.
(c) Financial records, credit files, and data bases.
(d) Other records that the department determines are necessary to perform its investigation or examination.
The department may also administer oaths or affirmations, subpoena witnesses, and compel the attendance of witnesses, including officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of licensees, and other individuals or persons subject to this article. The department may also adduce evidence and require the production of any matter that is relevant to an investigation. The department shall determine the sufficiency of the records maintained and whether the person has made the required information reasonably available. The records concerning any transaction subject to this article shall be retained for two (2) years after the making of the final entry relating to the first lien mortgage transaction, but in the case of a revolving first lien mortgage transaction the two (2) year period is measured from the date of each entry.
(2) The department's examination and investigatory authority under this article includes the following:
(a) The authority to require a creditor to refund overcharges resulting from the creditor's noncompliance with the terms of a first lien mortgage transaction.
(b) The authority to require a creditor to comply with the penalty provisions set forth in IC 24-4.4-2-201.
(c) The authority to investigate complaints filed with the department by debtors.
(3) The department shall be given free access to the records wherever the records are located. In making any examination or investigation authorized by this article, the director may control access to any documents and records of the licensee or person under examination or investigation. The director may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where the documents are usually kept. During the period of control, a licensee or person may not

remove or attempt to remove any of the documents and records except under a court order or with the consent of the director. Unless the director has reasonable grounds to believe the documents or records of the licensee or person have been, or are, at risk of being altered or destroyed for purposes of concealing a violation of this article, the licensee or person shall have access to the documents or records as necessary to conduct the licensee's or person's ordinary business affairs. If the person's records are located outside Indiana, the records shall be made available to the department at a convenient location within Indiana, or the person shall pay the reasonable and necessary expenses for the department or the department's representative to examine the records where they are maintained. The department may designate comparable officials of the state in which the records are located to inspect the records on behalf of the department.
(4) Upon a person's failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice by the department to all affected persons, the department may apply to any civil court with jurisdiction for an order compelling compliance.
(5) The department shall not make public:
(a) the name or identity of a person whose acts or conduct the department investigates under this section; or
(b) the facts discovered in the investigation.
However, this subsection does not apply to civil actions or enforcement proceedings under this article.
(6) If a creditor contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the creditor and be subject to the department's routine examination procedures, the person that provides the service to the creditor shall, at the request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director may order any creditor that is licensed under this article and that receives services from the person refusing the examination to:
(a) discontinue receiving one (1) or more services from the person; or
(b) otherwise cease conducting business with the person.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.29.

IC 24-4.4-3-104.5
Powers of director
Sec. 104.5. To carry out the purposes of this section, the director may:
(a) retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations; (b) enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing:
(i) resources;
(ii) standardized or uniform methods or procedures; and
(iii) documents, records, information, or evidence obtained under this section;
(c) use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate a licensee, an individual, or a person subject to this article;
(d) accept and rely on examination or investigation reports made by other government officials within or outside Indiana; and
(e) accept audit reports made by an independent certified public accountant for the licensee, individual, or person subject to this article in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation, or other writing of the director.
As added by P.L.35-2010, SEC.30.

IC 24-4.4-3-104.6
Prohibited acts
Sec. 104.6. It is a violation of this article for a person or individual subject to this article to:
(a) directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers or lenders or to defraud any person;
(b) engage in any unfair or deceptive practice toward any person;
(c) obtain property by fraud or misrepresentation;
(d) solicit or enter into a contract with a borrower that provides in substance that the person or individual subject to this article may earn a fee or commission through "best efforts" to obtain a loan even though no loan is actually obtained for the borrower;
(e) solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting;
(f) conduct any business covered by this article without holding a valid license as required under this article, or assist or aid and abet any person in the conduct of business under this article without a valid license as required under this article;
(g) fail to make disclosures as required by this article or regulation adopted under this article and any other applicable state or federal law regulation;
(h) fail to comply with this article or rules adopted under this article, or fail to comply with any other state or federal law,

rule, or regulation, applicable to any business authorized or conducted under this article;
(i) make, in any manner, any false or deceptive statement or representation, with regard to the rates, points, or other financing terms or conditions for a mortgage transaction, or engage in bait and switch advertising;
(j) negligently make any false statement or knowingly and willfully make any omission of material fact in connection with any information or reports filed with a governmental agency or the NMLSR or in connection with any investigation conducted by the director or another governmental agency;
(k) make any payment, threat, or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a mortgage transaction, or make any payment, threat, or promise, directly or indirectly, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property;
(l) collect, charge, attempt to collect or charge, or use or propose any agreement purporting to collect or charge any fee prohibited by this article;
(m) cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer;
(n) fail to account truthfully for money belonging to a party to a mortgage transaction; or
(o) knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information subject to examination under this article.
As added by P.L.35-2010, SEC.31.

IC 24-4.4-3-105
Applicability of laws governing administrative orders and rules; venue; emergency rulemaking authority
Sec. 105. Except as otherwise provided, IC 4-21.5-3 governs any action taken by the department under this chapter or IC 24-4.4-2-401 through IC 24-4.4-2-405. IC 4-22-2 applies to the adoption of rules by the department under this article. All proceedings for administrative review under IC 4-21.5-3 or judicial review under IC 4-21.5-5 shall be held in Marion County. However, if the department determines that an emergency exists, the department may adopt any rules authorized by this article under IC 4-22-2-37.1.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.32.

IC 24-4.4-3-106
Cease and desist orders; judicial review or enforcement proceedings; record; appeal; unconscionable or fraudulent conduct subject to injunction
Sec. 106. (1) After notice and hearing, the department may order

a creditor or a person acting on behalf of the creditor to cease and desist from engaging in violations of this article. In any civil court with jurisdiction:
(a) a respondent aggrieved by an order of the department may obtain judicial review of the order; and
(b) the department may obtain an order of the court for the enforcement of the department's order.
A proceeding for review or enforcement under this subsection shall be initiated by the filing of a petition in the court. Copies of the petition shall be served upon all parties of record.
(2) Not later than thirty (30) days after service of a petition for review upon the department under subsection (1), or within such further time as the court may allow, the department shall transmit to the court the original or a certified copy of the entire record upon which the order that is the subject of the review is based, including any transcript of testimony, which need not be printed. By stipulation of all parties to the review proceeding, the record may be shortened. After conducting a hearing on the matter, the court may:
(a) reverse or modify the order if the findings of fact of the department are clearly erroneous in view of the reliable, probative, and substantial evidence in the whole record;
(b) grant any temporary relief or restraining order the court considers just; and
(c) enter an order:
(i) enforcing;
(ii) modifying;
(iii) enforcing as modified; or
(iv) setting aside;
in whole or in part, the order of the department; or
(d) enter an order remanding the case to the department for further proceedings.
(3) An objection not urged at the hearing shall not be considered by the court unless the failure to urge the objection is excused for good cause shown. A party may move the court to remand the case to the department in the interest of justice for the purpose of:
(a) adducing additional specified and material evidence; and
(b) seeking a finding upon such evidence;
upon good cause shown for the failure to previously adduce this evidence before the department.
(4) The jurisdiction of the court is exclusive and the court's final judgment or decree is subject to review on appeal in the same manner and form and with the same effect as in appeals from a final judgment or decree. The department's copy of the testimony shall be available at reasonable times to all parties for examination without cost.
(5) A proceeding for review under this section must be initiated not later than thirty (30) days after a copy of the order of the department is received. If a proceeding is not initiated within the time set forth in this subsection, the department may obtain a decree of a civil court with jurisdiction for enforcement of the department's

order upon a showing that:
(a) the order was issued in compliance with this section;
(b) a proceeding for review was not initiated within the thirty (30) day period prescribed by this subsection; and
(c) the respondent is subject to the jurisdiction of the court.
(6) With respect to unconscionable agreements or fraudulent or unconscionable conduct by a respondent, the department may not issue an order under this section but may bring a civil action for an injunction under section 111 of this chapter.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.33.

IC 24-4.4-3-107
Assurance of discontinuance of conduct; failure to comply
Sec. 107. If it is claimed that a person has engaged in conduct subject to an order by:
(a) the department under section 106(1) of this chapter; or
(b) a court under sections 108 through 110 of this chapter;
the department may accept an assurance in writing that the person will not engage in the conduct in the future. If a person giving an assurance of discontinuance fails to comply with the terms of the assurance, the assurance is evidence that before the assurance was issued the person engaged in the conduct described in the assurance.
As added by P.L.145-2008, SEC.20.

IC 24-4.4-3-108
Civil action by department to restrain violation
Sec. 108. The department may bring a civil action to restrain a person from violating this article or other state or federal law, rule, or regulation and for other appropriate relief.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.34.

IC 24-4.4-3-109
Civil action by department to enjoin deceptive act
Sec. 109. (1) As used in this section, "deceptive act" means an act or a practice in which a person knowingly or intentionally:
(a) makes a material misrepresentation concerning; or
(b) conceals material information regarding the terms or conditions of;
a first lien mortgage transaction.
(2) For purposes of this section, "knowingly" means having actual knowledge at the time of the transaction.
(3) The department may bring a civil action to enjoin a deceptive act performed in connection with a first lien mortgage transaction.
As added by P.L.145-2008, SEC.20.

IC 24-4.4-3-110
Department's application to court for temporary relief or restraining order Sec. 110. With respect to an action brought under:
(a) section 108 of this chapter to enjoin violations of this article; or
(b) section 109 of this chapter to enjoin deceptive acts;
the department may apply to the court for appropriate temporary relief against a respondent, pending final determination of the proceedings. If the court finds after a hearing held upon notice to the respondent that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in the conduct sought to be restrained, the court may grant any temporary relief or restraining order the court considers appropriate.
As added by P.L.145-2008, SEC.20.

IC 24-4.4-3-111
Civil action by department for willful violation; imposition of civil penalty by department; restitution
Sec. 111. (1) The department may bring a civil action against a creditor or a person acting on behalf of the creditor to recover a civil penalty for willfully violating this article. If the court finds that the defendant has engaged in a course of repeated and willful violations of this article, the court may assess a civil penalty of not more than five thousand dollars ($5,000). A civil penalty may not be imposed under this subsection:
(a) for violations of this article occurring more than two (2) years before the action is brought; or
(b) for making unconscionable agreements or engaging in a course of fraudulent or unconscionable conduct.
(2) If the department determines, after notice and an opportunity to be heard, that a person has violated this article, the department may, in addition to or instead of all other remedies available under this section, impose upon the person a civil penalty not greater than ten thousand dollars ($10,000) per violation.
(3) If the department determines, after notice and opportunity to be heard, that a person has willfully violated this article, the department may, in addition to or instead of all other remedies available under this section, order restitution against the person subject to this article for a violation of this article.
As added by P.L.145-2008, SEC.20. Amended by P.L.35-2010, SEC.35.

IC 24-4.4-3-112
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.4-3-113
Rights of debtors not affected
Sec. 113. The grant of powers to the department under this article does not affect remedies available to debtors under this article or under other principles of law or equity.
As added by P.L.145-2008, SEC.20.
IC 24-4.4-3-114
Actions brought by department; venue
Sec. 114. The department may bring an action or a proceeding in a court in a county:
(1) in which an act on which the action or proceeding is based occurred;
(2) in which the respondent resides or transacts business; or
(3) in which the action or proceeding is otherwise authorized by rule or venue laws.
As added by P.L.145-2008, SEC.20.

IC 24-4.4-3-115
"Civil court"
Sec. 115. As used in this article, "civil court" means any court in Indiana having jurisdiction of civil cases.
As added by P.L.145-2008, SEC.20.






ARTICLE 4.5. UNIFORM CONSUMER CREDIT CODE

CHAPTER 1. GENERAL PROVISIONS AND DEFINITIONS

IC 24-4.5-1-101
Short title
Sec. 101. Short Title _ This Article shall be known and may be cited as Uniform Consumer Credit Code.
(Formerly: Acts 1971, P.L.366, SEC.2.)

IC 24-4.5-1-102
Purposes; rules of construction; application to disguised consumer credit transactions; violations of other consumer credit laws, regulation, or rules; enforcing disclosure requirements for mortgage transactions
Sec. 102. (1) This article shall be liberally construed and applied to promote its underlying purposes and policies.
(2) The underlying purposes and policies of this article are:
(a) to simplify, clarify, and modernize the law governing retail installment sales, consumer credit, small loans, and usury;
(b) to provide rate ceilings to assure an adequate supply of credit to consumers;
(c) to further consumer understanding of the terms of credit transactions and to foster competition among suppliers of consumer credit so that consumers may obtain credit at reasonable cost;
(d) to protect consumer buyers, lessees, and borrowers against unfair practices by some suppliers of consumer credit, having due regard for the interests of legitimate and scrupulous creditors;
(e) to permit and encourage the development of fair and economically sound consumer credit practices;
(f) to conform the regulation of consumer credit transactions to the policies of the Federal Consumer Credit Protection Act and to applicable state and federal laws, rules, regulations, policies, and guidance; and
(g) to make uniform the law, including administrative rules among the various jurisdictions.
(3) A reference to a requirement imposed by this article includes reference to a related rule or guidance of the department adopted pursuant to this article.
(4) A reference to a federal law in this article is a reference to the law as in effect December 31, 2011.
(5) This article applies to a transaction if the director determines that the transaction: (a) is in substance a disguised consumer credit transaction; or
(b) involves the application of subterfuge for the purpose of avoiding this article.
A determination by the director under this paragraph must be in writing and shall be delivered to all parties to the transaction. IC 4-21.5-3 applies to a determination made under this paragraph.
(6) The authority of this article remains in effect, whether a licensee, an individual, or a person subject to this article acts or claims to act under any licensing or registration law of this state, or claims to act without such authority.
(7) A violation of a state or federal law, regulation, or rule applicable to consumer credit transactions is a violation of this article.
(8) The department may enforce penalty provisions set forth in 15 U.S.C. 1640 for violations of disclosure requirements applicable to mortgage transactions.
(Formerly: Acts 1971, P.L.366, SEC.2.) As amended by P.L.14-1992, SEC.2; P.L.122-1994, SEC.1; P.L.45-1995, SEC.2; P.L.176-1996, SEC.1; P.L.172-1997, SEC.1; P.L.80-1998, SEC.2; P.L.23-2000, SEC.1; P.L.63-2001, SEC.1 and P.L.134-2001, SEC.1; P.L.82-2002, SEC.1; P.L.258-2003, SEC.1; P.L.73-2004, SEC.15; P.L.141-2005, SEC.1; P.L.10-2006, SEC.1 and P.L.57-2006, SEC.1; P.L.213-2007, SEC.5; P.L.217-2007, SEC.4; P.L.90-2008, SEC.4; P.L.182-2009(ss), SEC.370; P.L.35-2010, SEC.36; P.L.89-2011, SEC.10; P.L.27-2012, SEC.13.

IC 24-4.5-1-103
Supplementary general principles of law applicable
Sec. 103. Unless displaced by the particular provisions of this article, the Uniform Commercial Code (IC 26-1) and the principles of law and equity (including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause) shall supplement its provisions.
(Formerly: Acts 1971, P.L.366, SEC.2.) As amended by P.L.152-1986, SEC.57.

IC 24-4.5-1-104
Construction against implicit repeal
Sec. 104. Construction Against Implicit Repeal _ This Article being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.
(Formerly: Acts 1971, P.L.366, SEC.2.)

IC 24-4.5-1-105
Severability
Sec. 105. Severability _ If any provisions of this Article or the application thereof to any person or circumstances is held invalid, the

invalidity does not affect other provisions or applications of this Article which can be given effect without the invalid provision or application, and to this end the provisions of this Article are severable.
(Formerly: Acts 1971, P.L.366, SEC.2.)

IC 24-4.5-1-106
Adjustment of dollar amounts
Sec. 106. (1) The dollar amounts in this article designated as subject to change shall change, as provided in this section, according to the Consumer Price Index for Urban Wage Earners and Clerical Workers: U.S. City Average, All Items, 1957-59 equals 100, compiled by Bureau of Labor Statistics, United States Department of Labor, and referred to in this section as the Index. The Index for October, 1971, is the Reference Base Index.
(2) The dollar amounts shall change on July 1 of each even-numbered year if the percentage of change, calculated to the nearest whole percentage point, between the Index at the end of the preceding year and the Reference Base Index is ten percent (10%) or more, except that:
(a) the portion of the percentage change in the Index in excess of a multiple of ten percent (10%) shall be disregarded and the dollar amounts shall change only in multiples of ten percent (10%) of the amounts on March 5, 1971;
(b) the dollar amounts shall not change if the amounts required by this section are those currently in effect pursuant to this article as a result of earlier application of the section; and
(c) in no event shall the dollar amounts be reduced below the amounts appearing in this article on March 5, 1971.
(3) If the Index is revised after December 1967, the percentage of change shall be calculated on the basis of the revised Index. If the revision of the Index changes the Reference Base Index, a revised Reference Base Index shall be determined by multiplying the Reference Base Index by the ratio of the revised Index to the current Index, as each was for the first month in which the revised Index is available. If the Index is superseded, the Index is the one represented by the Bureau of Labor Statistics as reflecting most accurately changes in the purchasing power of the dollar for consumers.
(4) The department shall issue an emergency rule announcing:
(a) on or before April 30 of each year in which dollar amounts are to change, the changes in dollar amounts required by subsection (2); and
(b) promptly after the changes occur, changes in the Index required by subsection (3), including, when applicable, the numerical equivalent of the Reference Base Index under a revised Reference Base Index and the designation or title of any index superseding the Index.
(5) A person does not violate this article through a transaction otherwise complying with this article if the person relies on dollar amounts either determined according to subsection (2) or appearing

in the last rule of the department announcing the then current dollar amounts.
(Formerly: Acts 1971, P.L.366, SEC.2; Acts 1972, P.L.182, SEC.1; Acts 1972, P.L.182, SEC.2.) As amended by P.L.152-1986, SEC.58; P.L.3-1990, SEC.84; P.L.14-1992, SEC.3; P.L.1-1994, SEC.117; P.L.122-1994, SEC.2.

IC 24-4.5-1-107
Waiver; agreement to forego rights; settlement of claims
Sec. 107. Waiver; Agreement to Forego Rights; Settlement of Claims - (1) Except as otherwise provided in this Article, a buyer, lessee, or debtor may not waive or agree to forego rights or benefits under this Article.
(2) A claim by a buyer, lessee, or debtor against a creditor for an excess charge, other violation of this Article, or civil penalty, or a claim against a buyer, lessee, or debtor for default or breach of a duty imposed by this Article, if disputed in good faith, may be settled by agreement.
(3) A claim, whether or not disputed against a buyer, lessee or debtor may be settled for less value than the amount claimed.
(4) A settlement in which the buyer, lessee, or debtor waives or agrees to forego rights or benefits under this Article is invalid if the court as a matter of law finds the settlement to have been unconscionable at the time it was made. The competence of the buyer, lessee, or debtor, any deception or coercion practiced upon him, the nature and extent of the legal advice received by him, and the value of the consideration are relevant to the issue of unconscionability.
(Formerly: Acts 1971, P.L.366, SEC.2.)

IC 24-4.5-1-108
Effect on powers of organizations
Sec. 108. (1) This article prescribes maximum charges for all creditors, except lessors and those excluded (IC 24-4.5-1-202), extending consumer credit, including consumer credit sales (IC 24-4.5-1-301.5(8)), consumer loans (IC 24-4.5-1-301.5(9)), and consumer related sales and loans (IC 24-4.5-2-602 and IC 24-4.5-3-602), and displaces existing limitations on the powers of those creditors based on maximum charges.
(2) With respect to sellers of goods or services, small loan companies, licensed lenders, consumer and sales finance companies, industrial loan and investment companies, and commercial banks and trust companies, this article displaces existing limitations on their powers based solely on amount or duration of credit.
(3) Except as provided in subsection (1) and IC 24-4.6-1, this article does not displace limitations on powers of credit unions, savings banks, savings or building and loan associations, or other thrift institutions whether organized for the profit of shareholders or as mutual organizations.
(4) Except as provided in subsections (1) and (2), this article does

not displace:
(a) limitations on powers of depository institutions (IC 24-4.5-1-301.5) with respect to the amount of a loan to a single borrower, the ratio of a loan to the value of collateral, the duration of a loan that is a mortgage transaction, or other similar restrictions designed to protect deposits; or
(b) limitations on powers an organization is authorized to exercise under the laws of this state or the United States.
(Formerly: Acts 1971, P.L.366, SEC.2; Acts 1974, P.L.115, SEC.3.) As amended by P.L.14-1992, SEC.4; P.L.122-1994, SEC.3; P.L.35-2010, SEC.37.

IC 24-4.5-1-109
Persons licensed or authorized on October 1, 1971
Sec. 109. All persons licensed on October 1, 1971, under:
(1) IC 24-5-4 (before its repeal on October 1, 1971);
(2) IC 28-7-4 (before its repeal on October 1, 1971);
(3) IC 28-7-2 (before its repeal on October 1, 1971); or
(4) IC 28-5-1-4;
are licensed to make supervised loans under this article, subject to the renewal provisions contained in this article. All provisions of this article apply to the persons previously licensed or authorized. The department may deliver evidence of licensing to the persons previously licensed or authorized.
As added by P.L.5-1988, SEC.128. Amended by P.L.3-1990, SEC.85; P.L.14-1992, SEC.5; P.L.35-2010, SEC.38.

IC 24-4.5-1-201
Territorial application; activities in other states by industrial loan and investment companies
Sec. 201. (1) Except as otherwise provided in this section, this article applies to sales, leases, and loans made in this state and to modifications, including refinancings, consolidations, and deferrals, made in this state, of sales, leases, and loans, wherever made. For purposes of this article, the following apply:
(a) A sale or modification of a sale agreement is made in this state if the buyer's agreement or offer to purchase or to modify is received by the seller or a person acting on behalf of the seller in this state.
(b) A lease or modification of a lease agreement is made in this state if the lessee's agreement or offer to lease or to modify is received by the lessor or a person acting on behalf of the lessor in this state.
(c) A loan or modification of a loan agreement is made in this state if a writing signed by the debtor and evidencing the debt is received by the lender or a person acting on behalf of the lender in this state.
(d) Except as provided in subdivision (e), a sale, lease, or loan transaction occurs in Indiana if a consumer who is a resident of Indiana enters into a consumer sale, lease, or loan transaction

with a creditor or a person acting on behalf of the creditor in another state and the creditor or the person acting on behalf of the creditor has advertised or solicited sales, leases, or loans in Indiana by any means, including by mail, brochure, telephone, print, radio, television, the Internet, or electronic means. However, during the period beginning July 1, 2007, and ending June 30, 2009, this subdivision does not apply to an affiliate or a subsidiary of a financial corporation issued a certificate of authority to operate as an industrial loan and investment company under IC 28-5 if all of the following apply:
(i) The industrial loan and investment company notifies the department in writing that an affiliate or a subsidiary of the industrial loan and investment company engages or plans to engage in activity involving Indiana residents at an out of state location. The notification required by this clause must list all states other than Indiana in which consumer loans may be made and must describe the nature of the proposed transactions.
(ii) The industrial loan and investment company provides written consent allowing the department to consult with and review information provided by other state regulators, as may be requested by the department, concerning the activities identified in clause (i) of any affiliate or subsidiary engaging in consumer lending to Indiana residents in the states identified under clause (i).
(iii) The industrial loan and investment company provides written consent allowing the department to inspect or examine all out of state locations in which an affiliate or a subsidiary of the industrial loan and investment company engages in the activities identified under clause (i) for the purpose of investigating the affiliate's or subsidiary's consumer lending practices involving Indiana residents. An inspection or examination performed by the department under this clause is subject to the schedule of fees established by the department under IC 28-11-3-5.
(e) A sale, lease, or loan transaction does not occur in Indiana if a consumer who is a resident of Indiana enters into a consumer sale, lease, or loan transaction secured by an interest in land located outside Indiana.
For purposes of subdivisions (a) through (c), an offer is received by a creditor or a person acting on behalf of the creditor in Indiana if the offer is physically delivered, or otherwise transmitted or communicated, to a person who has actual or apparent authority to act for the creditor or the person acting on behalf of the creditor in Indiana, regardless of whether approval, acceptance, or ratification by any other agent or representative of the creditor or the person acting on behalf of the creditor in another state is necessary to give legal consequence to the consumer credit transaction.
(2) IC 24-4.5-5-101 through IC 24-4.5-5-108 apply to actions or other proceedings brought in this state to enforce rights arising from

consumer credit sales, consumer leases, or consumer loans, or extortionate extensions of credit, wherever made.
(3) Except as provided in subsection (2), a sale, lease, loan, or modification thereof, made in another state to a person who was not a resident of this state when the sale, lease, loan, or modification was made is valid and enforceable in this state according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.
(4) For the purposes of this article, the residence of a buyer, lessee, or debtor is the address given by the buyer, lessee, or debtor as the buyer's, lessee's, or debtor's residence in any writing or electronic communication made by the buyer, lessee, or debtor in connection with a credit transaction. Until the buyer, lessee, or debtor notifies the creditor or the person acting on behalf of the creditor of a new or different address, the given address is presumed to be unchanged.
(5) Notwithstanding other provisions of this section:
(a) except as provided in subsection (2), this article does not apply if the buyer, lessee, or debtor is not a resident of this state at the time of a credit transaction and the parties then agree that the law of the buyer's, lessee's, or debtor's residence applies; and
(b) this article applies if the buyer, lessee, or debtor is a resident of this state at the time of a credit transaction and the parties then agree that the law of this state applies.
(6) Except as provided in subsection (5), the following agreements by a buyer, lessee, or debtor are invalid with respect to consumer credit sales, consumer leases, consumer loans, or modifications thereof, to which this article applies:
(a) that the law of another state shall apply;
(b) that the buyer, lessee, or debtor consents to the jurisdiction of another state; and
(c) that fixes venue.
(7) The following provisions of this article specify the applicable law governing certain cases:
(a) applicability (IC 24-4.5-6-102) of the provisions on powers and functions of the department; and
(b) applicability (IC 24-4.5-6-201) of the provisions on notification and fees.
(8) If a creditor or a person acting on behalf of the creditor has violated the provisions of this article that apply to the authority to make consumer loans (IC 24-4.5-3-502), the loan is void and the debtor is not obligated to pay either the principal or loan finance charge, as set forth in IC 24-4.5-5-202.
(Formerly: Acts 1971, P.L.366, SEC.2.) As amended by Acts 1979, P.L.236, SEC.1; P.L.152-1986, SEC.59; P.L.252-1987, SEC.5; P.L.14-1992, SEC.6; P.L.122-1994, SEC.4; P.L.10-2006, SEC.2 and P.L.57-2006, SEC.2; P.L.213-2007, SEC.6; P.L.217-2007, SEC.5; P.L.90-2008, SEC.5.
IC 24-4.5-1-202 Version a
Exclusions
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 202. (a) As used in this section, "balloon payment", with respect to a mortgage transaction, means any payment that:
(1) the creditor requires the debtor to make at any time during the term of the mortgage;
(2) represents the entire amount of the outstanding balance with respect to the mortgage; and
(3) the entire amount of which is due as of a specified date or at the end of a specified period;
if the aggregate amount of the minimum periodic payments required under the mortgage would not fully amortize the outstanding balance by the specified date or at the end of the specified period. The term does not include a payment required by a creditor under a due-on-sale clause (as defined in 12 U.S.C. 1701j-3(a)) or a payment required by a creditor under a provision in the mortgage that permits the creditor to accelerate the debt upon the debtor's default or failure to abide by the material terms of the mortgage.
(b) This article does not apply to the following:
(1) Extensions of credit to government or governmental agencies or instrumentalities.
(2) The sale of insurance by an insurer, except as otherwise provided in the chapter on insurance (IC 24-4.5-4).
(3) Transactions under public utility, municipal utility, or common carrier tariffs if a subdivision or agency of this state or of the United States regulates the charges for the services involved, the charges for delayed payment, and any discount allowed for early payment.
(4) The rates and charges and the disclosure of rates and charges of a licensed pawnbroker established in accordance with a statute or ordinance concerning these matters.
(5) A sale of goods, services, or an interest in land in which the goods, services, or interest in land are purchased primarily for a purpose other than a personal, family, or household purpose.
(6) A loan in which the debt is incurred primarily for a purpose other than a personal, family, or household purpose.
(7) An extension of credit primarily for a business, a commercial, or an agricultural purpose.
(8) An installment agreement for the purchase of home fuels in which a finance charge is not imposed.
(9) Loans made, insured, or guaranteed under a program authorized by Title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
(10) Transactions in securities or commodities accounts in which credit is extended by a broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission.
(11) Except for IC 24-4.5-3-502.1(2), IC 24-4.5-3-503.3,

IC 24-4.5-3-505(4), and IC 24-4.5-3-505(5), a loan made:
(A) in compliance with the requirements of; and
(B) by a community development corporation (as defined in IC 4-4-28-2) acting as a subrecipient of funds from;
the Indiana housing and community development authority established by IC 5-20-1-3.
(12) Except for IC 24-4.5-3-502.1(2), IC 24-4.5-3-503.3, IC 24-4.5-3-505(4), and IC 24-4.5-3-505(5), a subordinate lien mortgage transaction made by an entity that exclusively uses funds provided by the United States Department of Housing and Urban Development under Title 1 of the Housing and Community Development Act of 1974, Public Law 93-383, as amended (42 U.S.C. 5301 et seq.).
(13) The United States, any state or local government, or any agency or instrumentality of any governmental entity, including United States government sponsored enterprises.
(14) A bona fide nonprofit entity not operating in a commercial context, as determined by the director, if the following criteria are satisfied:
(A) Subject to clause (B), the entity originates only one (1) or both of the following types of mortgage transactions:
(i) Zero (0) interest first lien mortgage transactions.
(ii) Zero (0) interest subordinate lien mortgage transactions.
(B) The entity does not require, under the terms of the mortgage or otherwise, balloon payments with respect to the mortgage transactions described in clause (A).
(C) The entity is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.
(D) The entity's primary purpose is to serve the public by helping low income individuals and families build, repair, and purchase housing.
(E) The entity uses only:
(i) unpaid volunteers; or
(ii) employees whose compensation is not based on the number or size of any mortgage transactions that the employees originate;
to originate the mortgage transactions described in clause (A).
(F) The entity does not charge loan origination fees in connection with the mortgage transactions described in clause (A).
(Formerly: Acts 1971, P.L.366, SEC.2.) As amended by Acts 1981, P.L.217, SEC.1; Acts 1982, P.L.149, SEC.1; P.L.247-1983, SEC.1; P.L.14-1992, SEC.7; P.L.176-1996, SEC.2; P.L.73-2004, SEC.16; P.L.1-2006, SEC.410 and P.L.181-2006, SEC.57; P.L.35-2010, SEC.39; P.L.89-2011, SEC.11; P.L.9-2011, SEC.2; P.L.6-2012, SEC.166.

IC 24-4.5-1-202 Version b Exempt transactions and persons
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 202. (a) As used in this section, "balloon payment", with respect to a mortgage transaction, means any payment that:
(1) the creditor requires the debtor to make at any time during the term of the mortgage;
(2) represents the entire amount of the outstanding balance with respect to the mortgage; and
(3) the entire amount of which is due as of a specified date or at the end of a specified period;
if the aggregate amount of the minimum periodic payments required under the mortgage would not fully amortize the outstanding balance by the specified date or at the end of the specified period. The term does not include a payment required by a creditor under a due-on-sale clause (as defined in 12 U.S.C. 1701j-3(a)) or a payment required by a creditor under a provision in the mortgage that permits the creditor to accelerate the debt upon the debtor's default or failure to abide by the material terms of the mortgage.
(b) This article does not apply to the following:
(1) Extensions of credit to government or governmental agencies or instrumentalities.
(2) The sale of insurance by an insurer, except as otherwise provided in the chapter on insurance (IC 24-4.5-4).
(3) Transactions under public utility, municipal utility, or common carrier tariffs if a subdivision or agency of this state or of the United States regulates the charges for the services involved, the charges for delayed payment, and any discount allowed for early payment.
(4) The rates and charges and the disclosure of rates and charges of a licensed pawnbroker established in accordance with a statute or ordinance concerning these matters.
(5) A sale of goods, services, or an interest in land in which the goods, services, or interest in land are purchased primarily for a purpose other than a personal, family, or household purpose.
(6) A loan in which the debt is incurred primarily for a purpose other than a personal, family, or household purpose.
(7) An extension of credit primarily for a business, a commercial, or an agricultural purpose.
(8) An installment agreement for the purchase of home fuels in which a finance charge is not imposed.
(9) Loans made, insured, or guaranteed under a program authorized by Title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
(10) Transactions in securities or commodities accounts in which credit is extended by a broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission.
(11) Except for IC 24-4.5-3-502.1(2), IC 24-4.5-3-503.3, IC 24-4.5-3-505(4), and IC 24-4.5-3-505(5), a loan made: (A) in compliance with the requirements of; and
(B) by a community development corporation (as defined in IC 4-4-28-2) acting as a subrecipient of funds from;
the Indiana housing and community development authority established by IC 5-20-1-3.
(12) Except for IC 24-4.5-3-502.1(2), IC 24-4.5-3-503.3, IC 24-4.5-3-505(4), and IC 24-4.5-3-505(5), a subordinate lien mortgage transaction made by an entity that exclusively uses funds provided by the United States Department of Housing and Urban Development under Title 1 of the Housing and Community Development Act of 1974, Public Law 93-383, as amended (42 U.S.C. 5301 et seq.).
(13) The United States, any state or local government, or any agency or instrumentality of any governmental entity, including United States government sponsored enterprises.
(14) A bona fide nonprofit organization not operating in a commercial context, as determined by the director, if the following criteria are satisfied:
(A) Subject to clause (B), the organization originates only one (1) or both of the following types of mortgage transactions:
(i) Zero (0) interest first lien mortgage transactions.
(ii) Zero (0) interest subordinate lien mortgage transactions.
(B) The organization does not require, under the terms of the mortgage or otherwise, balloon payments with respect to the mortgage transactions described in clause (A).
(C) The organization is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.
(D) The organization's primary purpose is to serve the public by helping low income individuals and families build, repair, and purchase housing.
(E) The organization uses only:
(i) unpaid volunteers; or
(ii) employees whose compensation is not based on the number or size of any mortgage transactions that the employees originate;
to originate the mortgage transactions described in clause (A).
(F) The organization does not charge loan origination fees in connection with the mortgage transactions described in clause (A).
(15) A bona fide nonprofit organization (as defined in section 301.5(45) of this chapter) if the following criteria are satisfied:
(a) For each calendar year that the organization seeks the exemption provided by this subdivision, the organization certifies, not later than December 31 of the preceding calendar year and on a form prescribed by the director and accompanied by such documentation as required by the director, that the organization is a bona fide nonprofit

organization (as defined in section 301.5(45) of this chapter).
(b) The director determines that the organization originates only mortgage transactions that are favorable to the debtor. For purposes of this clause, a mortgage transaction is favorable to the debtor if the director determines that the terms of the mortgage transaction are consistent with terms of mortgage transactions made in a public or charitable context, rather than in a commercial context.
(Formerly: Acts 1971, P.L.366, SEC.2.) As amended by Acts 1981, P.L.217, SEC.1; Acts 1982, P.L.149, SEC.1; P.L.247-1983, SEC.1; P.L.14-1992, SEC.7; P.L.176-1996, SEC.2; P.L.73-2004, SEC.16; P.L.1-2006, SEC.410 and P.L.181-2006, SEC.57; P.L.35-2010, SEC.39; P.L.89-2011, SEC.11; P.L.9-2011, SEC.2; P.L.6-2012, SEC.166; P.L.27-2012, SEC.14.

IC 24-4.5-1-203
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-1-204
Regulation of individuals also conducting loan brokerage business; department's cooperation with securities commissioner
Sec. 204. In examinations or other regulatory activities conducted by the department and related to licensees under this article, the department may cooperate with the Indiana securities commissioner in the regulation of individuals who, in addition to conducting business regulated under this article, also conduct a loan broker business subject to IC 23-2-5.
As added by P.L.35-2010, SEC.40.

(Part 3. Definitions)

IC 24-4.5-1-301
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-1-301.5
Definitions
Sec. 301.5. In addition to definitions appearing in subsequent chapters in this article, the following definitions apply throughout this article:
(1) "Affiliate", with respect to any person subject to this article, means a person that, directly or indirectly, through one (1) or more intermediaries:
(a) controls;
(b) is controlled by; or
(c) is under common control with;
the person subject to this article.
(2) "Agreement" means the bargain of the parties in fact as found

in their language or by implication from other circumstances, including course of dealing or usage of trade or course of performance.
(3) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates, or nurtures the agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and any and all products raised or produced on farms and any processed or manufactured products thereof.
(4) "Average daily balance" means the sum of each of the daily balances in a billing cycle divided by the number of days in the billing cycle, and if the billing cycle is a month, the creditor may elect to treat the number of days in each billing cycle as thirty (30).
(5) "Closing costs" with respect to a subordinate lien mortgage transaction includes:
(a) fees or premiums for title examination, title insurance, or similar purposes, including surveys;
(b) fees for preparation of a deed, settlement statement, or other documents;
(c) escrows for future payments of taxes and insurance;
(d) fees for notarizing deeds and other documents;
(e) appraisal fees; and
(f) fees for credit reports.
(6) "Conspicuous" refers to a term or clause when it is so written that a reasonable person against whom it is to operate ought to have noticed it.
(7) "Consumer credit" means credit offered or extended to a consumer primarily for a personal, family, or household purpose.
(8) "Consumer credit sale" is a sale of goods, services, or an interest in land in which:
(a) credit is granted by a person who regularly engages as a seller in credit transactions of the same kind;
(b) the buyer is a person other than an organization;
(c) the goods, services, or interest in land are purchased primarily for a personal, family, or household purpose;
(d) either the debt is payable in installments or a credit service charge is made; and
(e) with respect to a sale of goods or services, either the amount financed does not exceed fifty thousand dollars ($50,000) or the debt is secured by personal property used or expected to be used as the principal dwelling of the buyer.
Unless the sale is made subject to this article by agreement (IC 24-4.5-2-601), "consumer credit sale" does not include a sale in which the seller allows the buyer to purchase goods or services pursuant to a lender credit card or similar arrangement or except as provided with respect to disclosure (IC 24-4.5-2-301), debtors' remedies (IC 24-4.5-5-201), providing payoff amounts (IC

24-4.5-2-209), and powers and functions of the department (IC 24-4.5-6) a sale of an interest in land which is a first lien mortgage transaction.
(9) "Consumer loan" means a loan made by a person regularly engaged in the business of making loans in which:
(a) the debtor is a person other than an organization;
(b) the debt is primarily for a personal, family, or household purpose;
(c) either the debt is payable in installments or a loan finance charge is made; and
(d) either:
(i) the principal does not exceed fifty thousand dollars ($50,000); or
(ii) the debt is secured by an interest in land or by personal property used or expected to be used as the principal dwelling of the debtor.
Except as described in IC 24-4.5-3-105, the term does not include a first lien mortgage transaction.
(10) "Credit" means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment.
(11) "Creditor" means a person:
(a) who regularly engages in the extension of consumer credit that is subject to a credit service charge or loan finance charge, as applicable, or is payable by written agreement in more than four (4) installments (not including a down payment); and
(b) to whom the obligation is initially payable, either on the face of the note or contract, or by agreement when there is not a note or contract.
(12) "Depository institution" has the meaning set forth in the Federal Deposit Insurance Act (12 U.S.C. 1813(c)) and includes any credit union.
(13) "Director" means the director of the department of financial institutions or the director's designee.
(14) "Dwelling" means a residential structure that contains one (1) to four (4) units, regardless of whether the structure is attached to real property. The term includes an individual:
(a) condominium unit;
(b) cooperative unit;
(c) mobile home; or
(d) trailer;
that is used as a residence.
(15) "Earnings" means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments under a pension or retirement program.
(16) "Employee" means an individual who is paid wages or other compensation by an employer required under federal income tax law to file Form W-2 on behalf of the individual.
(17) "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the

Currency, the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.
(18) "First lien mortgage transaction" means:
(a) a consumer loan; or
(b) a consumer credit sale;
that is or will be used by the debtor primarily for personal, family, or household purposes and that is secured by a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) that constitutes a first lien on a dwelling or on residential real estate upon which a dwelling is constructed or intended to be constructed.
(19) "Immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild. The term includes stepparents, stepchildren, stepsiblings, and adoptive relationships.
(20) "Individual" means a natural person.
(21) "Lender credit card or similar arrangement" means an arrangement or loan agreement, other than a seller credit card, pursuant to which a lender gives a debtor the privilege of using a credit card, letter of credit, or other credit confirmation or identification in transactions out of which debt arises:
(a) by the lender's honoring a draft or similar order for the payment of money drawn or accepted by the debtor;
(b) by the lender's payment or agreement to pay the debtor's obligations; or
(c) by the lender's purchase from the obligee of the debtor's obligations.
(22) "Licensee" means a person licensed as a creditor under this article.
(23) "Loan brokerage business" means any activity in which a person, in return for any consideration from any source, procures, attempts to procure, or assists in procuring, a mortgage transaction from a third party or any other person, whether or not the person seeking the mortgage transaction actually obtains the mortgage transaction.
(24) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of, and subject to the supervision and instruction of, a person licensed or exempt from licensing under this article. For purposes of this subsection, the term "clerical or support duties" may include, after the receipt of an application, the following:
(a) The receipt, collection, distribution, and analysis of information common for the processing or underwriting of a mortgage transaction.
(b) The communication with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that the communication does not include:
(i) offering or negotiating loan rates or terms; or
(ii) counseling consumers about mortgage transaction rates or terms. An individual engaging solely in loan processor or underwriter activities, shall not represent to the public through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.
(25) "Mortgage loan originator" means an individual who, for compensation or gain, or in the expectation of compensation or gain, regularly engages in taking a mortgage transaction application or in offering or negotiating the terms of a mortgage transaction that either is made under this article or under IC 24-4.4 or is made by an employee of a person licensed or exempt from licensing under this article or under IC 24-4.4, while the employee is engaging in the loan brokerage business. The term does not include the following:
(a) An individual engaged solely as a loan processor or underwriter as long as the individual works exclusively as an employee of a person licensed or exempt from licensing under this article.
(b) Unless the person or entity is compensated by:
(i) a creditor;
(ii) a loan broker;
(iii) another mortgage loan originator; or
(iv) any agent of the creditor, loan broker, or other mortgage loan originator described in items (i) through (iii);
a person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with applicable state law.
(c) A person solely involved in extensions of credit relating to timeshare plans (as defined in 11 U.S.C. 101(53D)).
(26) "Mortgage servicer" means the last person to whom a mortgagor or the mortgagor's successor in interest has been instructed by a mortgagee to send payments on a loan secured by a mortgage.
(27) "Mortgage transaction" means:
(a) a consumer loan; or
(b) a consumer credit sale;
that is or will be used by the debtor primarily for personal, family, or household purposes and that is secured by a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) on a dwelling or on residential real estate upon which a dwelling is constructed or intended to be constructed.
(28) "Nationwide Mortgage Licensing System and Registry", or "NMLSR", means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of creditors and mortgage loan originators.
(29) "Nontraditional mortgage product" means any mortgage product other than a thirty (30) year fixed rate mortgage.
(30) "Official fees" means: (a) fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest related to a consumer credit sale, consumer lease, or consumer loan; or
(b) premiums payable for insurance in lieu of perfecting a security interest otherwise required by the creditor in connection with the sale, lease, or loan, if the premium does not exceed the fees and charges described in paragraph (a) that would otherwise be payable.
(31) "Organization" means a corporation, a government or governmental subdivision, an agency, a trust, an estate, a partnership, a limited liability company, a cooperative, an association, a joint venture, an unincorporated organization, or any other entity, however organized.
(32) "Payable in installments" means that payment is required or permitted by written agreement to be made in more than four (4) installments not including a down payment.
(33) "Person" includes an individual or an organization.
(34) "Person related to" with respect to an individual means:
(a) the spouse of the individual;
(b) a brother, brother-in-law, sister, or sister-in-law of the individual;
(c) an ancestor or lineal descendants of the individual or the individual's spouse; and
(d) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.
(35) "Person related to" with respect to an organization means:
(a) a person directly or indirectly controlling, controlled by, or under common control with the organization;
(b) a director, an executive officer, or a manager of the organization or a person performing similar functions with respect to the organization or to a person related to the organization;
(c) the spouse of a person related to the organization; and
(d) a relative by blood or marriage of a person related to the organization who shares the same home with the person.
(36) "Presumed" or "presumption" means that the trier of fact must find the existence of the fact presumed, unless and until evidence is introduced that would support a finding of its nonexistence.
(37) "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including the following:
(a) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property.
(b) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property.
(c) Negotiating, on behalf of any party, any part of a contract

relating to the sale, purchase, lease, rental, or exchange of real property (other than in connection with providing financing with respect to the sale, purchase, lease, rental, or exchange of real property).
(d) Engaging in any activity for which a person is required to be registered or licensed as a real estate agent or real estate broker under any applicable law.
(e) Offering to engage in any activity, or act in any capacity, described in this subsection.
(38) "Registered mortgage loan originator" means any individual who:
(a) meets the definition of mortgage loan originator and is an employee of:
(i) a depository institution;
(ii) a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency; or
(iii) an institution regulated by the Farm Credit Administration; and
(b) is registered with, and maintains a unique identifier through, the NMLSR.
(39) "Regularly engaged", with respect to a person who extends consumer credit, refers to a person who:
(a) extended consumer credit:
(i) more than twenty-five (25) times; or
(ii) more than five (5) times for a mortgage transaction secured by a dwelling;
in the preceding calendar year; or
(b) extends or will extend consumer credit:
(i) more than twenty-five (25) times; or
(ii) more than five (5) times for a mortgage transaction secured by a dwelling;
in the current calendar year, if the person did not meet the numerical standards described in subdivision (a) in the preceding calendar year.
(40) "Residential real estate" means any real property that is located in Indiana and on which there is located or intended to be constructed a dwelling.
(41) "Seller credit card" means an arrangement that gives to a buyer or lessee the privilege of using a credit card, letter of credit, or other credit confirmation or identification for the purpose of purchasing or leasing goods or services from that person, a person related to that person, or from that person and any other person. The term includes a card that is issued by a person, that is in the name of the seller, and that can be used by the buyer or lessee only for purchases or leases at locations of the named seller.
(42) "Subordinate lien mortgage transaction" means:
(a) a consumer loan; or
(b) a consumer credit sale;
that is or will be used by the debtor primarily for personal, family, or household purposes and that is secured by a mortgage or a land

contract (or another consensual security interest equivalent to a mortgage or a land contract) that constitutes a subordinate lien on a dwelling or on residential real estate upon which a dwelling is constructed or intended to be constructed.
(43) "Unique identifier" means a number or other identifier assigned by protocols established by the NMLSR.
(44) "Land contract" means a contract for the sale of real estate in which the seller of the real estate retains legal title to the real estate until the total contract price is paid by the buyer.
(45) "Bona fide nonprofit organization" means an organization that does the following, as determined by the director under criteria established by the director:
(a) Maintains tax exempt status under Section 501(c)(3) of the Internal Revenue Code.
(b) Promotes affordable housing or provides home ownership education or similar services.
(c) Conducts the organization's activities in a manner that serves public or charitable purposes.
(d) Receives funding and revenue and charges fees in a manner that does not encourage the organization or the organization's employees to act other than in the best interests of the organization's clients.
(e) Compensates the organization's employees in a manner that does not encourage employees to act other than in the best interests of the organization's clients.
(f) Provides to, or identifies for, debtors mortgage transactions with terms that are favorable to the debtor (as described in section 202(b)(15) of this chapter) and comparable to mortgage transactions and housing assistance provided under government housing assistance programs.
(g) Maintains certification by the United States Department of Housing and Urban Development or employs counselors who are certified by the Indiana housing and community development authority.
As added by P.L.35-2010, SEC.41. Amended by P.L.89-2011, SEC.12; P.L.27-2012, SEC.15.

IC 24-4.5-1-302
Federal Consumer Credit Protection Act
Sec. 302. Federal Consumer Credit Protection Act _ In this Article "Federal Consumer Credit Protection Act" means the Consumer Credit Protection Act (Public Law 90-321; 82 Stat. 146), as amended, and includes both the Truth in Lending Simplification and Reform Act amendments (Public Law 96-221, Title VI, 94 Stat. 168) and any regulations issued pursuant to those laws. However, the department may otherwise define this term by rule issued in accordance with IC 24-4.5-6-107.
(Formerly: Acts 1971, P.L.366, SEC.2.) As amended by Acts 1982, P.L.149, SEC.2; P.L.14-1992, SEC.10.
IC 24-4.5-1-303
Repealed
(Repealed by P.L.35-2010, SEC.209.)



CHAPTER 2. CREDIT SALES

IC 24-4.5-2-101
Short title
Sec. 101. Short Title _ This Chapter shall be known and may be cited as Uniform Consumer Credit Code - Credit Sales.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-102
Application
Sec. 102. This chapter applies to consumer credit sales, including home solicitation sales, and consumer leases. In addition, IC 24-4.5-2-601 through IC 24-4.5-2-605 apply to consumer related sales. Licensing under IC 24-4.5-3-502.1 applies to consumer credit sales that are subordinate lien mortgage transactions.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.152-1986, SEC.60; P.L.35-2010, SEC.42.

IC 24-4.5-2-103
Definitions
Sec. 103. Definitions _ The following definitions apply to this article and appear in this article as follows:
"Amount financed" Section 111 of this chapter
"Cash price" Section 110 of this chapter
"Consumer credit sale"
"Consumer lease" Section 106 of this chapter
"Consumer related sale" Section 602 of this chapter
"Credit service charge" Section 109 of this chapter
"Goods" Section 105(1) of this chapter
"Home solicitation sale" Section 501 of this chapter
"Merchandise certificate" Section 105(2) of this chapter
"Precomputed" Section 105(7) of this chapter
"Revolving charge account" Section 108 of this chapter
"Sale of goods" Section 105(4) of this chapter
"Sale of an interest in land" Section 105(6) of this chapter
"Sale of services" Section 105(5) of this chapter
"Seller" Section 107 of this chapter
"Services" Section 105(3) of this chapter
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.89-2011, SEC.13.

IC 24-4.5-2-104
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-2-105
"Goods"; "merchandise certificate"; "services"; "sale of goods";

"sale of services"; "sale of an interest in land"; "precomputed"
Sec. 105. Definitions: "Goods"; "Merchandise Certificate"; "Services"; "Sale of Goods"; "Sale of Services"; "Sale of an Interest in Land"; "Precomputed".
(1) "Goods" includes goods not in existence at the time the transaction is entered into and merchandise certificates, but excludes money, chattel paper, documents of title, and instruments.
(2) "Merchandise certificate" means a writing issued by a seller not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services.
(3) "Services" includes (a) work, labor, and other personal services, (b) privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations, and the like, and (c) insurance provided by a person other than the insurer.
(4) "Sale of goods" includes any agreement in the form of a bailment or lease of goods if the bailee or lessee agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods involved and it is agreed that the bailee or lessee will become, or for no other or a nominal consideration has the option to become, the owner of the goods upon full compliance with his obligations under the agreement.
(5) "Sale of services" means furnishing or agreeing to furnish services and includes making arrangements to have services furnished by another.
(6) "Sale of an interest in land" includes a lease in which the lessee has an option to purchase the interest and all or a substantial part of the rental or other payments previously made by him are applied to the purchase price.
(7) A sale, refinancing, or consolidation is "precomputed" if the debt is expressed as a sum comprising the amount financed and the amount of the credit service charge computed in advance.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-106
"Consumer lease"
Sec. 106. (1) "Consumer lease" means a lease of goods:
(a) which a lessor regularly engaged in the business of leasing makes to a person, other than an organization, who takes under the lease primarily for a personal, family, or household purpose;
(b) in which the amount payable under the lease does not exceed fifty thousand dollars ($50,000); and
(c) which is for a term exceeding four (4) months.
(2) "Consumer lease" does not include a lease made pursuant to a lender credit card or similar arrangement.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.247-1983, SEC.3; P.L.122-1994, SEC.9.

IC 24-4.5-2-107 "Seller"
Sec. 107. Definition; "Seller" - Except as otherwise provided, "seller" means a person regularly engaged as a creditor in making consumer credit sales. The term includes an assignee of the seller's right to payment but use of the term does not in itself impose on an assignee any obligation of the seller with respect to events occurring before the assignment.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.145-2008, SEC.22.

IC 24-4.5-2-108
"Revolving charge account"
Sec. 108. Definition: "Revolving Charge Account" _ "Revolving charge account" means an arrangement between a seller and a buyer pursuant to which (1) the seller may permit the buyer to purchase goods or services on credit either from the seller or pursuant to a seller credit card, (2) the unpaid balances of amounts financed arising from purchases and the credit service and other appropriate charges are debited to an account, (3) a credit service charge if made is not precomputed but is computed on the outstanding unpaid balances of the buyer's account from time to time, and (4) the buyer has the privilege of paying the balances in instalments.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-109
"Credit service charge"
Sec. 109. "Credit service charge" means the sum of:
(1) all charges payable directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to the extension of credit, including any of the following types of charges which are applicable: time price differential, service, carrying or other charge, however denominated, premium or other charge for any guarantee or insurance protecting the seller against the buyer's default or other credit loss; and
(2) charges incurred for investigating the collateral or credit-worthiness of the buyer.
The term does not include charges as a result of default, additional charges (IC 24-4.5-2-202), delinquency charges (IC 24-4.5-2-203.5), or deferral charges (IC 24-4.5-2-204). The term does not include charges paid or payable to a third party that are not required by the seller as a condition or incident to the extension of credit except for borrower paid mortgage broker fees, including fees paid directly to the broker or the seller (for delivery to the broker), whether the fees are paid in cash or financed. However, borrower paid mortgage broker fees do not include fees paid to a mortgage broker by a creditor, including yield spread premiums and service release fees.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.247-1983, SEC.4; P.L.14-1992, SEC.13; P.L.2-1995, SEC.90; P.L.172-1997, SEC.3.
IC 24-4.5-2-110
"Cash price"
Sec. 110. Definition: "Cash Price" _ Except as the department may prescribe by rule, the "cash price" of goods, services, or an interest in land means the price at which the goods, services, or interest in land are offered for sale by the seller to cash buyers in the ordinary course of business, and may include (1) applicable sales, use, and excise and documentary fees, (2) the cash price of accessories or related services such as delivery, installation, servicing, repairs, alterations, service contracts, and improvements, and (3) amounts actually paid or to be paid by the seller for registration, certificate of title, or license fees. The cash price stated by the seller to the buyer pursuant to the provisions on disclosure (Part 3) of this Chapter is presumed to be the cash price.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.14-1992, SEC.14; P.L.122-1994, SEC.10.

IC 24-4.5-2-111
"Amount financed"
Sec. 111. Definition: "Amount Financed" _ "Amount financed" means the total of the following to the extent that payment is deferred:
(1) the cash price of the goods, services, or interest in land less the amount of down payment whether made in cash or property;
(2) the amount actually paid or to be paid by the seller pursuant to an agreement with the buyer to discharge a security interest or lien on property traded in; and
(3) if not included in the cash price:
(a) any applicable sales, use, excise or documentary fees;
(b) amounts actually paid or to be paid by the seller for registration, certificate of title, or license fees; and
(c) additional charges permitted by this Chapter (IC 24-4.5-2-202).
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.122-1994, SEC.11.

(Part 2. Maximum Charges)

IC 24-4.5-2-201
Credit service charge for consumer credit sales other than revolving charge accounts
Sec. 201. Credit Service Charge for Consumer Credit Sales other than Revolving Charge Accounts _ (1) With respect to a consumer credit sale, other than a sale pursuant to a revolving charge account, a seller may contract for and receive a credit service charge not exceeding that permitted by this section.
(2) The credit service charge, calculated according to the actuarial method, may not exceed the equivalent of the greater of either of the following:
(a) the total of: (i) thirty-six percent (36%) per year on that part of the unpaid balances of the amount financed which is three hundred dollars ($300) or less;
(ii) twenty-one percent (21%) per year on that part of the unpaid balances of the amount financed which is more than three hundred dollars ($300) but does not exceed one thousand dollars ($1,000); and
(iii) fifteen percent (15%) per year on that part of the unpaid balances of the amount financed which is more than one thousand dollars ($1,000); or
(b) twenty-one percent (21%) per year on the unpaid balances of the amount financed.
(3) This section does not limit or restrict the manner of contracting for the credit service charge, whether by way of add-on, discount, or otherwise, so long as the rate of the credit service charge does not exceed that permitted by this section. If the sale is precomputed:
(a) the credit service charge may be calculated on the assumption that all scheduled payments will be made when due; and
(b) the effect of prepayment is governed by the provisions on rebate upon prepayment (IC 24-4.5-2-210).
(4) For the purposes of this section, the term of a sale agreement commences with the date the credit is granted or, if goods are delivered or services performed more than thirty (30) days after that date, with the date of commencement of delivery or performance except as set forth below:
(a) Delays attributable to the customer. Where the customer requests delivery after the thirty (30) day period or where delivery occurs after the thirty (30) day period for a reason attributable to the customer (including but not limited to failure to close on a residence or failure to obtain lease approval), the term of the sale agreement shall commence with the date credit is granted.
(b) Partial Deliveries. Where any portion of the order has been delivered within the thirty (30) day period, the term of the sale agreement shall commence with the date credit is granted.
Differences in the lengths of months are disregarded and a day may be counted as one-thirtieth (1/30) of a month. Subject to classifications and differentiations the seller may reasonably establish, a part of a month in excess of fifteen (15) days may be treated as a full month if periods of fifteen (15) days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.
(5) Subject to classifications and differentiations the seller may reasonably establish, the seller may make the same credit service charge on all amounts financed within a specified range. A credit service charge so made does not violate subsection (2) if:
(a) when applied to the median amount within each range, it does not exceed the maximum permitted by subsection (2); and (b) when applied to the lowest amount within each range, it does not produce a rate of credit service charge exceeding the rate calculated according to paragraph (a) by more than eight percent (8%) of the rate calculated according to paragraph (a).
(6) Notwithstanding subsection (2), the seller may contract for and receive a minimum credit service charge of not more than thirty dollars ($30). The minimum credit service charge allowed under this subsection may be imposed only if:
(a) the debtor prepays in full a consumer credit sale, refinancing, or consolidation, regardless of whether the sale, refinancing, or consolidation is precomputed;
(b) the sale, refinancing, or consolidation prepaid by the debtor is subject to a credit service charge that:
(i) is contracted for by the parties; and
(ii) does not exceed the rate prescribed in subsection (2); and
(c) the credit service charge earned at the time of prepayment is less than the minimum credit service charge contracted for under this subsection.
(7) The amounts of three hundred dollars ($300) and one thousand dollars ($1,000) in subsection (2) are subject to change pursuant to the provisions on adjustment of dollar amounts (IC 24-4.5-1-106).
(8) The amount of thirty dollars ($30) in subsection (6) is subject to change under the provisions on adjustment of dollar amounts (IC 24-4.5-1-106). However, notwithstanding IC 24-4.5-1-106(1), the Reference Base Index to be used under this subsection is the Index for October 1992.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by Acts 1981, P.L.219, SEC.1; P.L.14-1992, SEC.15; P.L.79-1998, SEC.26; P.L.80-1998, SEC.4; P.L.10-2006, SEC.4 and P.L.57-2006, SEC.4; P.L.145-2008, SEC.23.

IC 24-4.5-2-202
Permitted additional charges
Sec. 202. (1) In addition to the credit service charge permitted by IC 24-4.5-2-201 through IC 24-4.5-2-210, a seller may contract for and receive any of the following additional charges in connection with a consumer credit sale:
(a) Official fees and taxes.
(b) Charges for insurance as described in subsection (2).
(c) Notwithstanding provisions of the Federal Consumer Credit Protection Act concerning disclosure, charges for other benefits, including insurance, conferred on the buyer, if the benefits are of value to the buyer and if the charges are reasonable in relation to the benefits, and are excluded as permissible additional charges from the credit service charge. With respect to any additional charge not specifically provided for in this section, to be a permitted charge under this subsection the seller must submit a written explanation of the charge to the department indicating how the charge would be assessed and the value or benefit to the buyer. Supporting

documents may be required by the department. The department shall determine whether the charge would be of benefit to the buyer and is reasonable in relation to the benefits.
(d) A charge not to exceed twenty-five dollars ($25) for each return by a bank or other depository institution of a dishonored check, negotiable order of withdrawal, or share draft issued by the debtor.
(e) Annual participation fees assessed in connection with a revolving charge account. Annual participation fees must:
(i) be reasonable in amount;
(ii) bear a reasonable relationship to the seller's costs to maintain and monitor the charge account; and
(iii) not be assessed for the purpose of circumvention or evasion of this article, as determined by the department.
(2) An additional charge may be made for insurance written in connection with the sale, other than insurance protecting the seller against the buyer's default or other credit loss:
(a) with respect to insurance against loss of or damage to property, or against liability, if the seller furnishes a clear and specific statement in writing to the buyer, setting forth the cost of the insurance if obtained from or through the seller and stating that the buyer may choose the person, subject to the seller's reasonable approval, through whom the insurance is to be obtained; and
(b) with respect to consumer credit insurance providing life, accident, unemployment or other loss of income, or health coverage, if the insurance coverage is not a factor in the approval by the seller of the extension of credit and is clearly disclosed in writing to the buyer, and if, in order to obtain the insurance in connection with the extension of credit, the buyer gives specific, affirmative, written indication of the desire to do so after written disclosure of the cost.
(3) With respect to a subordinate lien mortgage transaction, the following closing costs, if the costs are bona fide, reasonable in amount, and not for the purpose of circumvention or evasion of this article:
(a) fees for title examination, abstract of title, title insurance, property surveys, or similar purposes;
(b) fees for preparing deeds, mortgages, and reconveyance, settlement, and similar documents;
(c) notary and credit report fees;
(d) amounts required to be paid into escrow or trustee accounts if the amounts would not otherwise be included in the credit service charge; and
(e) appraisal fees.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.247-1983, SEC.5; P.L.181-1991, SEC.1; P.L.14-1992, SEC.16; P.L.122-1994, SEC.12; P.L.45-1995, SEC.4; P.L.80-1998, SEC.5; P.L.213-2007, SEC.7; P.L.217-2007, SEC.6; P.L.35-2010, SEC.43; P.L.89-2011, SEC.14.
IC 24-4.5-2-203
Repealed
(Repealed by P.L.122-1994, SEC.122.)

IC 24-4.5-2-203.5
Delinquency charges
Sec. 203.5. Delinquency Charges _ (1) With respect to a consumer credit sale, refinancing, or consolidation, the parties may contract for a delinquency charge of not more than five dollars ($5) on any installment or minimum payment due not paid in full within ten (10) days after its scheduled due date.
(2) A delinquency charge under this section may be collected only once on an installment however long it remains in default. A delinquency charge on consumer credit sales made under a revolving charge account may be applied each month that the payment is less than the minimum required payment. A delinquency charge may be collected any time after it accrues. No delinquency charge may be collected if the installment has been deferred and a deferral charge (IC 24-4.5-2-204) has been paid or incurred.
(3) A delinquency charge may not be collected on an installment or payment due that is paid in full within ten (10) days after its scheduled due date even though an earlier maturing installment, minimum payment, or a delinquency charge on:
(a) an earlier installment; or
(b) payment due;
may not have been paid in full. For purposes of this subsection, payments are applied first to current installments or payments due and then to delinquent installments or payments due.
(4) If two (2) installments or parts of two (2) installments of a precomputed consumer credit sale are in default for ten (10) days or more, the creditor may elect to convert the consumer credit sale from a precomputed consumer credit sale to a consumer credit sale in which the credit service charge is based on unpaid balances. A creditor that makes this election shall make a rebate under the provisions on rebates upon prepayment under IC 24-4.5-2-210 as of the maturity date of the first delinquent installment, and thereafter may make a credit service charge as authorized by the provisions on credit service charges for consumer credit sales under IC 24-4.5-2-201. The amount of the rebate shall not be reduced by the amount of any permitted minimum charge under IC 24-4.5-2-210. Any deferral charges made on installments due at or after the maturity date of the first delinquent installment shall be rebated, and no further deferral charges shall be made.
(5) The amount of five dollars ($5) in subsection (1) is subject to change under the section on adjustment of dollar amounts (IC 24-4.5-1-106).
(6) If the parties provide by contract for a delinquency charge that is subject to change, the seller shall disclose in the contract that the amount of the delinquency charge is subject to change as allowed by IC 24-4.5-1-106. As added by P.L.247-1983, SEC.6. Amended by P.L.181-1991, SEC.2; P.L.115-1992, SEC.1; P.L.122-1994, SEC.13; P.L.45-1995, SEC.5.

IC 24-4.5-2-204
Deferral charges
Sec. 204. Deferral Charges _ (1) With respect to a precomputed consumer credit sale, refinancing, or consolidation, the parties before or after default may agree in writing to a deferral of all or part of one or more unpaid instalments, and the seller may make and collect a charge not exceeding the rate previously stated to the buyer pursuant to the provisions on disclosure (Part 3) applied to the amount or amounts deferred for the period of deferral calculated without regard to differences in lengths of months, but proportionately for a part of a month, counting each day as one-thirtieth (1/30) of a month. A deferral charge may be collected at the time it is assessed or at any time thereafter.
(2) The seller, in addition to the deferral charge, may make appropriate additional charges (24-4.5-2-202), and the amount of these charges which is not paid in cash may be added to the amount deferred for the purpose of calculating the deferral charge.
(3) The parties may agree in writing at the time of a precomputed consumer credit sale, refinancing, or consolidation that if an instalment is not paid within ten (10) days after its due date, the seller may unilaterally grant a deferral and make charges as provided in this section. No deferral charge may be made for a period after the date that the seller elects to accelerate the maturity of the agreement.
(4) A delinquency charge made by the seller on an instalment may not be retained if a deferral charge is made pursuant to this section with respect to the period of delinquency.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-205
Credit service charge on refinancing
Sec. 205. Credit Service Charge on Refinancing _ With respect to a consumer credit sale, refinancing, or consolidation, the seller may by agreement with the buyer refinance the unpaid balance and may contract for and receive a credit service charge based on the amount financed resulting from the refinancing at a rate not exceeding that permitted by the provisions on credit service charge for consumer credit sales (IC 24-4.5-2-201). For the purpose of determining the credit service charge permitted, the amount financed resulting from the refinancing comprises the following:
(1) If the transaction was not precomputed, the total of the unpaid balance and accrued charges on the date of refinancing, or, if the transaction was precomputed, the amount which the buyer would have been required to pay upon prepayment pursuant to the provisions on rebate upon prepayment (IC 24-4.5-2-210) on the date of refinancing.
(2) Appropriate additional charges (IC 24-4.5-2-202), payment of

which is deferred.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.14-1992, SEC.17.

IC 24-4.5-2-206
Credit service charge on consolidation
Sec. 206. Credit Service Charge on Consolidation _ If a buyer owes an unpaid balance to a seller with respect to a consumer credit sale, refinancing, or consolidation, and becomes obligated on another consumer credit sale, refinancing, or consolidation with the same seller, the parties may agree to a consolidation resulting in a single schedule of payments pursuant to either of the following subsections:
(1) The parties may agree to refinance the unpaid balance with respect to the previous sale pursuant to the provisions on refinancing (24-4.5-2-205) and to consolidate the amount financed resulting from the refinancing by adding it to the amount financed with respect to the subsequent sale. The seller may contract for and receive a credit service charge based on the aggregate amount financed resulting from the consolidation at a rate not exceeding that permitted by the provisions on credit service charge for consumer credit sales (24-4.5-2-201).
(2) The parties may agree to consolidate by adding together the unpaid balances with respect to the two sales.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-207
Credit service charge for revolving charge accounts
Sec. 207. Credit Service Charge for Revolving Charge Accounts _ (1) With respect to a consumer credit sale made pursuant to a revolving charge account, the parties to the sale may contract for the payment by the buyer of a credit service charge not exceeding that permitted in this section.
(2) A charge may be made in each billing cycle which is a percentage of an amount no greater than
(a) the average daily balance of the account,
(b) the unpaid balance of the account on the same day of the billing cycle, or
(c) the median amount within a specified range within which the average daily balance of the account or the unpaid balance of the account on the same day of the billing cycle is included. A charge may be made pursuant to this paragraph only if the seller, subject to classification and differentiations he may reasonably establish, makes the same charge on all balances within the specified range and if the percentage when applied to the median amount within the range does not produce a charge exceeding the charge resulting from applying that percentage to the lowest amount within the range by more than eight percent (8%) of the charge on the median amount.
(3) If the billing cycle is monthly, the charge may not exceed one and three-fourths percent (1 3/4%) of the amount pursuant to

subsection (2). If the billing cycle is not monthly, the maximum charge is that percentage which bears the same relation to the applicable monthly percentage as the number of days in the billing cycle bears to thirty (30). For the purposes of this section, a variation of not more than four (4) days from month to month is "the same day of the billing cycle."
(4) Notwithstanding subsection (3), if there is an unpaid balance on the date as of which the credit service charge is applied, the seller may contract for and receive a charge not exceeding fifty cents ($.50), if the billing cycle is monthly or longer, or the pro rata part of fifty cents ($.50) which bears the same relation to fifty cents ($.50) as the number of days in the billing cycle bears to thirty (30) if the billing cycle is shorter than monthly.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by Acts 1981, P.L.219, SEC.2; Acts 1982, P.L.150, SEC.1.

IC 24-4.5-2-208
Advances to perform covenants of buyer
Sec. 208. Advances to Perform Covenants of Buyer _ (1) If the agreement with respect to a consumer credit sale, refinancing, or consolidation contains covenants by the buyer to perform certain duties pertaining to insuring or preserving collateral and the seller pursuant to the agreement pays for performance of the duties on behalf of the buyer, the seller may add the amounts paid to the debt. Within a reasonable time after advancing any sums, he shall state to the buyer in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the buyer performed by the seller pertain to insurance, a brief description of the insurance paid for by the seller including the type and amount of coverages. No further information need be given.
(2) A credit service charge may be made for sums advanced pursuant to subsection (1) at a rate not exceeding the rate stated to the buyer pursuant to the provisions on disclosure (Part 3) with respect to the sale, refinancing or consolidation, except that with respect to a revolving charge account the amount of the advance may be added to the unpaid balance of the account and the seller may make a credit service charge not exceeding that permitted by the provisions on credit service charge for revolving charge accounts (24-4.5-2-207).
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-209
Right to prepay without penalty; payoff statement; liability for failure to provide; short sale; acknowledgment of offer; acceptance or rejection; acceptance of payment; liability for failure to respond
Sec. 209. (1) Subject to the provisions on rebate upon prepayment (section 210 of this chapter), the buyer may prepay in full the unpaid balance of a consumer credit sale, refinancing, or consolidation at any time without penalty. (2) At the time of prepayment of a credit sale not subject to the provisions of rebate upon prepayment (section 210 of this chapter), the total credit service charge, including the prepaid credit service charge, may not exceed the maximum charge allowed under this chapter for the period the credit sale was in effect.
(3) The creditor or mortgage servicer shall provide, in writing, an accurate payoff amount for the consumer credit sale to the debtor within seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the creditor or mortgage servicer receives the debtor's written request for the accurate consumer credit sale payoff amount. A payoff statement provided by a creditor or mortgage servicer under this subsection must show the date the statement was prepared and itemize the unpaid principal balance and each fee, charge, or other sum included within the payoff amount. A creditor or mortgage servicer who fails to provide the accurate consumer credit sale payoff amount is liable for:
(A) one hundred dollars ($100) if an accurate consumer credit sale payoff amount is not provided by the creditor or mortgage servicer within seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the creditor or mortgage servicer receives the debtor's first written request; and
(B) the greater of:
(i) one hundred dollars ($100); or
(ii) the credit service charge that accrues on the sale from the date the creditor or mortgage servicer receives the first written request until the date on which the accurate consumer credit sale payoff amount is provided;
if an accurate consumer credit sale payoff amount is not provided by the creditor or mortgage servicer within seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the creditor or mortgage servicer receives the debtor's second written request, and the creditor or mortgage servicer failed to comply with clause (A).
A liability under this subsection is an excess charge under IC 24-4.5-5-202.
(4) As used in this subsection, "mortgage transaction" means a consumer credit sale in which a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) that constitutes a lien is created or retained against land upon which there is constructed or intended to be constructed a dwelling that is or will be used by the debtor primarily for personal, family, or household purposes. This subsection applies to a mortgage transaction with respect to which any installment or minimum payment due is delinquent for at least sixty (60) days. The creditor, servicer, or the creditor's agent shall acknowledge a written offer made in connection with a proposed short sale not later than five (5) business days (excluding legal public holidays, Saturdays, and Sundays) after the date of the offer if the offer complies with the requirements for a qualified written request set forth in 12 U.S.C. 2605(e)(1)(B). The creditor, servicer, or creditor's agent is required

to acknowledge a written offer made in connection with a proposed short sale from a third party acting on behalf of the debtor only if the debtor has provided written authorization for the creditor, servicer, or creditor's agent to do so. Not later than thirty (30) business days (excluding legal public holidays, Saturdays, and Sundays) after receipt of an offer under this subsection, the creditor, servicer, or creditor's agent shall respond to the offer with an acceptance or a rejection of the offer. The thirty (30) day period described in this subsection may be extended for not more than fifteen (15) business days (excluding legal public holidays, Saturdays, and Sundays) if, before the end of the thirty (30) day period, the creditor, the servicer, or the creditor's agent notifies the debtor of the extension and the reason the extension is needed. Payment accepted by a creditor, servicer, or creditor's agent in connection with a short sale constitutes payment in full satisfaction of the mortgage transaction unless the creditor, servicer, or creditor's agent obtains:
(a) the following statement: "The debtor remains liable for any amount still owed under the mortgage transaction."; or
(b) a statement substantially similar to the statement set forth in subdivision (a);
acknowledged by the initials or signature of the debtor, on or before the date on which the short sale payment is accepted. As used in this subsection, "short sale" means a transaction in which the property that is the subject of a mortgage transaction is sold for an amount that is less than the amount of the debtor's outstanding obligation under the mortgage transaction. A creditor or mortgage servicer that fails to respond to an offer within the time prescribed by this subsection is liable in accordance with 12 U.S.C. 2605(f) in any action brought under that section.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.23-2000, SEC.5; P.L.63-2001, SEC.2 and P.L.134-2001, SEC.2; P.L.145-2008, SEC.24; P.L.35-2010, SEC.44; P.L.89-2011, SEC.15; P.L.27-2012, SEC.16.

IC 24-4.5-2-210
Rebate upon prepayment
Sec. 210. Rebate upon Prepayment _ (1) Except as provided in subsection (2), upon prepayment in full of the unpaid balance of a precomputed consumer credit sale, refinancing, or consolidation, an amount not less than the unearned portion of the credit service charge calculated according to this section shall be rebated to the buyer. If the rebate required is less than one dollar ($1), no rebate need be made.
(2) Upon prepayment in full of a consumer credit sale, refinancing, or consolidation, other than one pursuant to a revolving charge account, if the credit service charge then earned is less than any permitted minimum credit service charge (IC 24-4.5-2-201(6)) contracted for, whether or not the sale, refinancing, or consolidation is precomputed, the seller may collect or retain the minimum charge, as if earned, not exceeding the credit service charge contracted for. (3) The unearned portion of the credit service charge is a fraction of the credit service charge of which the numerator is the sum of the periodic balances scheduled to follow the computational period in which prepayment occurs, and the denominator is the sum of all periodic balances under either the sale agreement or, if the balance owing resulted from a refinancing (IC 24-4.5-2-205) or a consolidation (IC 24-4.5-2-206), under the refinancing agreement or consolidation agreement.
(4) In this section:
(a) "periodic balance" means the amount scheduled to be outstanding on the last day of a computational period before deducting the payment, if any, scheduled to be made on that day;
(b) "computational period" means one (1) month if one-half (1/2) or more of the intervals between scheduled payments under the agreement is one (1) month or more, and otherwise means one (1) week;
(c) the "interval" to the due date of the first scheduled installment or the final scheduled payment date is measured from the date of a sale, refinancing, or consolidation, or any later date prescribed for calculating maximum credit service charges (IC 24-4.5-2-201(4)) and includes either the first or last day of the interval; and
(d) if the interval to the due date of the first scheduled installment does not exceed one (1) month by more than fifteen (15) days when the computational period is one (1) month, or eleven (11) days when the computational period is one (1) week, the interval shall be considered as one (1) computational period.
(5) This subsection applies only if the schedule of payments is not regular.
(a) If the computational period is one (1) month and:
(i) if the number of days in the interval to the due date of the first scheduled installment is less than one (1) month by more than five (5) days, or more than one (1) month by more than five (5) but not more than fifteen (15) days, the unearned credit service charge shall be increased by an adjustment for each day by which the interval is less than one (1) month and, at the option of the seller, may be reduced by an adjustment for each day by which the interval is more than one (1) month; the adjustment for each day shall be one-thirtieth (1/30) of that part of the credit service charge earned in the computational period prior to the due date of the first scheduled installment assuming that period to be one (1) month; and
(ii) if the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full month, the additional number of days shall be considered a computational period only if sixteen (16) days or more. This subparagraph applies whether or not

clause (i) applies.
(b) Notwithstanding paragraph (a), if the computational period is one (1) month, the number of days in the interval to the due date of the first installment exceeds one (1) month by not more than fifteen (15) days, and the schedule of payments is otherwise regular, the seller, at the seller's option, may exclude the extra days and the charge for the extra days in computing the unearned credit service charge; but if the seller does so and a rebate is required before the due date of the first scheduled installment, the seller shall compute the earned charge for each elapsed day as one-thirtieth (1/30) of the amount the earned charge would have been if the first interval had been one (1) month.
(c) If the computational period is one (1) week and:
(i) if the number of days in the interval to the due date of this first scheduled installment is less than five (5) days or more than nine (9) days but not more than eleven (11) days, the unearned credit service charge shall be increased by an adjustment for each day by which the interval is less than seven (7) days and, at the option of the seller, may be reduced by an adjustment for each day by which the interval is more than seven (7) days; the adjustment for each day shall be one-seventh (1/7) of that part of the credit service charge earned in the computational period prior to the due date of the first scheduled installment assuming that period to be one (1) week; and
(ii) if the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full week, the additional number of days shall be considered a computational period only if five (5) days or more. This subparagraph applies whether or not subparagraph (i) applies.
(6) If a deferral (IC 24-4.5-2-204) has been agreed to, the unearned portion of the credit service charge shall be computed without regard to the deferral. The amount of deferral charge earned at the date of prepayment shall also be calculated. If the deferral charge earned is less than the deferral charge paid, the difference shall be added to the unearned portion of the credit service charge. If any part of a deferral charge has been earned but has not been paid, that part shall be subtracted from the unearned portion of the credit service charge or shall be added to the unpaid balance.
(7) This section does not preclude the collection or retention by the seller of delinquency charges (IC 24-4.5-2-203, repealed in 1994).
(8) If the maturity is accelerated for any reason and judgment is obtained, the buyer is entitled to the same rebate as if payment had been made on the date judgment is entered.
(9) Upon prepayment in full of a consumer credit sale by the proceeds of consumer credit insurance (IC 24-4.5-4-103), the buyer or the buyer's estate shall pay the same credit service charge or

receive the same rebate as though the buyer had prepaid the agreement on the date the proceeds of the insurance are paid to the seller, but no later than ten (10) business days after satisfactory proof of loss is furnished to the seller. This subsection applies whether or not the credit sale is precomputed.
(10) Upon prepayment in full of a transaction with a term of more than sixty-one (61) months, the unearned part of the credit service charge shall be computed by applying the disclosed annual percentage rate that would yield the credit service charge originally contracted for to the unpaid balances of the amount financed for the full computational periods following the prepayment, as originally scheduled or as deferred.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.14-1992, SEC.18; P.L.122-1994, SEC.14; P.L.2-1995, SEC.91; P.L.176-1996, SEC.4.

(Part 3. Disclosure)

IC 24-4.5-2-301
Disclosures required by Federal Consumer Credit Protection Act
Sec. 301. (1) For purposes of this section, "consumer credit sale" includes the sale of an interest in land which is a first lien mortgage transaction if the sale is otherwise a consumer credit sale (IC 24-4.5-1-301.5(8)).
(2) The seller shall disclose to the buyer to whom credit is extended with respect to a consumer credit sale, and the lessor shall disclose to the lessee with respect to a consumer lease, the information required by the Federal Consumer Credit Protection Act.
(3) For purposes of subsection (2), disclosures shall not be required on a consumer credit sale if the transaction is exempt from the Federal Consumer Credit Protection Act.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by Acts 1981, P.L.218, SEC.4; P.L.247-1983, SEC.7; P.L.45-1995, SEC.6; P.L.35-2010, SEC.45.

IC 24-4.5-2-302
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-2-303
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-2-304
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-2-305
Repealed
(Repealed by P.L.247-1983, SEC.26.)
IC 24-4.5-2-306
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-2-307
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-2-308
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-2-309
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-2-310
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-2-311
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-2-312
Repealed
(Repealed by P.L.247-1983, SEC.26.)

(Part 4. Limitations on Agreements and Practices)

IC 24-4.5-2-401
Scope
Sec. 401. Scope _ This Part applies to consumer credit sales and consumer leases.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-402
Use of multiple agreements
Sec. 402. Use of Multiple Agreements _ A seller may not use multiple agreements with intent to obtain a higher credit service charge than would otherwise be permitted by this Article or to avoid disclosure of an annual percentage rate pursuant to the provisions on disclosure and advertising (Part 3). The excess amount of credit service charge provided for in agreements in violation of this section is an excess charge for the purposes of the provisions on the effect of violations on rights of parties (IC 24-4.5-5-202) and the provisions on civil actions by the department (IC 24-4.5-6-113).
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.14-1992, SEC.19.
IC 24-4.5-2-403
Repealed
(Repealed by P.L.122-1994, SEC.122 and P.L.129-1994, SEC.3.)

IC 24-4.5-2-404
Repealed
(Repealed by P.L.45-1995, SEC.33.)

IC 24-4.5-2-405
Balloon payments
Sec. 405. (1) With respect to a consumer credit sale, other than one pursuant to a revolving charge account or one on which only credit service charges are payable before the time that the final scheduled payment is due, if any scheduled payment is more than twice as large as the average of earlier scheduled payments, the buyer has the right to refinance the amount of that payment at the time it is due without penalty. The terms of the refinancing shall be no less favorable to the buyer than the terms of the original sale. This section does not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the buyer.
(2) For the purposes of this section, "terms of the refinancing" means:
(a) in the case of a fixed-rate consumer credit sale, the individual payment amounts, the charges as a result of default by the buyer, and the rate of the credit service charge; and
(b) in the case of a variable rate consumer credit sale, the method used to determine the individual payment amounts, the charges as a result of default by the buyer, the method used to determine the rate of the credit service charge, the circumstances under which the rate of the credit service charge may increase, and any limitations on the increase in the rate of the credit service charge.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.247-1983, SEC.10.

IC 24-4.5-2-406
Restriction on liability in consumer lease
Sec. 406. The obligation of a lessee upon expiration of a consumer lease may not exceed three (3) times the average payment allocable to a monthly period under the lease. This limitation does not apply to charges for damages to the leased property or for other default.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.247-1983, SEC.11; P.L.45-1995, SEC.7.

IC 24-4.5-2-407
Security interests
Sec. 407. (1) With respect to a consumer credit sale, a seller may take a security interest in the property sold. In addition, a seller may take a security interest in goods upon which services are performed

or in which goods sold are installed or to which they are annexed, or in land to which the goods are affixed or which is maintained, repaired or improved as a result of the sale of the goods or services, if, in the case of a subordinate lien mortgage transaction, the debt secured is one thousand dollars ($1,000) or more, or, in the case of a security interest in goods the debt secured is three hundred dollars ($300) or more. Except as provided with respect to cross-collateral (IC 24-4.5-2-408), a seller may not otherwise take a security interest in property of the buyer to secure the debt arising from a consumer credit sale.
(2) With respect to a consumer lease, a lessor may not take a security interest in property of the lessee to secure the debt arising from the lease.
(3) A security interest taken in violation of this section is void.
(4) The amounts of one thousand dollars ($1,000) and three hundred dollars ($300) in subsection (1) are subject to change pursuant to the provisions on adjustment of dollar amounts (IC 24-4.5-1-106).
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.247-1983, SEC.12; P.L.35-2010, SEC.46.

IC 24-4.5-2-408
Cross-collateral
Sec. 408. Cross-Collateral _ (1) In addition to contracting for a security interest pursuant to the provisions on security in sales or leases (24-4.5-2-407), a seller in a consumer credit sale may secure the debt arising from the sale by contracting for a security interest in other property if as a result of a prior sale the seller has an existing security interest in the other property. The seller may also contract for a security interest in the property sold in the subsequent sale as security for the previous debt.
(2) If the seller contracts for a security interest in other property pursuant to this section, the rate of credit service charge thereafter on the aggregate unpaid balances so secured may not exceed that permitted if the balances so secured were consolidated pursuant to the provisions on consolidation involving a refinancing (subsection (1) of 24-4.5-2-206). The seller has a reasonable time after so contracting to make any adjustments required by this section. "Seller" in this section does not include an assignee not related to the original seller.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-409
Debt secured by cross-collateral
Sec. 409. (1) If debts arising from two (2) or more consumer credit sales, other than sales pursuant to a revolving charge account, are secured by cross-collateral (IC 24-4.5-2-408) or consolidated into one (1) debt payable on a single schedule of payments, and the debt is secured by security interests taken with respect to one (1) or more of the sales, payments received by the seller after the taking of the

cross-collateral or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been first applied to the payment of the debts arising from the sales first made. To the extent debts are paid according to this section, security interests in items of property terminate as the debt originally incurred with respect to each item is paid.
(2) Payments received by the seller upon a revolving charge account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of credit service charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.
(3) If the debts consolidated arose from two (2) or more sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debts secured by the various security interests, to have been applied first to the payment of the smallest debt.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.247-1983, SEC.13.

IC 24-4.5-2-410
No assignment of earnings
Sec. 410. No Assignment of Earnings _ A seller or lessor may not take an assignment of earnings of the buyer or lessee for payment or as security for payment of a claim, whether arising out of a consumer credit sale, consumer lease or otherwise. An assignment of earnings in violation of this section is unenforceable by the assignees of the earnings and revocable by the buyer or lessee. This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable and is otherwise permitted by law.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-411
Referral sales
Sec. 411. Referral Sales _ With respect to a consumer credit sale or consumer lease the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the buyer or lessee as an inducement for a sale or lease in consideration of his giving to the seller or lessor the names of prospective purchasers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event subsequent to the time the buyer or lessee agrees to buy or lease. If a buyer or lessee is induced by a violation of this section to enter into a consumer credit sale or consumer lease, the agreement is unenforceable by the seller or lessor and the buyer or lessee, at his option, may rescind the agreement or retain the goods delivered and the benefit of any

services performed, without any obligation to pay for them.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by Acts 1978, P.L.127, SEC.1.

IC 24-4.5-2-412
Notice of assignment
Sec. 412. Notice of Assignment _ The buyer or lessee is authorized to pay the original seller or lessor until the buyer or lessee receives notification of assignment of the rights to payment pursuant to a consumer credit sale or consumer lease and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned is ineffective. If requested by the buyer or lessee, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the buyer or lessee may pay the seller or lessor.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-413
Attorney's fees
Sec. 413. Attorney's Fees _ With respect to a consumer credit sale or consumer lease the agreement may provide for the payment by the buyer or lessee of reasonable attorney's fees and after default and referral to an attorney not a salaried employee of the seller, or of the lessor or his assignee. A provision in violation of this section is unenforceable.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-414
Limitation on default charges
Sec. 414. Limitation on Default Charges _ Except for reasonable expenses incurred in realizing on a security interest, the agreement with respect to a consumer credit sale may not provide for any charges as a result of default by the buyer other than those authorized by this Article. A provision in violation of this section is unenforceable.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-415
Authorization to confess judgment prohibited
Sec. 415. Authorization to Confess Judgment Prohibited - A buyer or lessee may not authorize any person to confess judgment on a claim arising out of a consumer credit sale or consumer lease. An authorization in violation of this section is void.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-416
Repealed
(Repealed by P.L.122-1994, SEC.122.)

(Part 5. Home Solicitation Sales)
IC 24-4.5-2-501
"Home solicitation sale"
Sec. 501. Definition: "Home Solicitation Sale" _ "Home solicitation sale" means a consumer credit sale of goods, other than farm equipment, or services in which:
(1) the seller or a person acting for him engages in a personal solicitation of the sale, including a solicitation over the telephone, at a residence of the buyer and the buyer's agreement or offer to purchase is there given to the seller or a person acting for him; or
(2) the seller or his agent, solicits a sale in a city or town in which the seller does not have a permanent business establishment, through mailings, advertisements, or telephone calls, which require the buyer to meet the seller or his agent at a place other than the seller's permanent business establishment.
It does not include a sale made pursuant to a preexisting revolving charge account, or a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by Acts 1979, P.L.237, SEC.1.

IC 24-4.5-2-502
Buyer's right to cancel
Sec. 502. Buyer's Right to Cancel _ The requirements of 16 CFR 429 must be met in regard to the following provisions concerning home solicitation sales:
(1) Period within which cancellation may be made by the buyer.
(2) Notice of cancellation.
(3) Form of cancellation.
(4) Form of agreement or offer to purchase.
(5) Statement of buyer's rights.
(6) Restoration of down payment.
(7) Retention of cancellation fee.
(8) Duty of buyer.
(9) Any other relevant requirements in 16 CFR 429.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by P.L.14-1992, SEC.22.

IC 24-4.5-2-503
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 24-4.5-2-504
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 24-4.5-2-505
Repealed
(Repealed by P.L.14-1992, SEC.165.)
(Part 6. Sales Other Than Consumer Credit Sales)

IC 24-4.5-2-601
Sale subject to article by agreement of parties
Sec. 601. Sale Subject to Article by Agreement of Parties _ The parties to a sale other than a consumer credit sale may agree in a writing signed by the parties that the sale is subject to the provisions of this Article applying to consumer credit sales. If the parties so agree, the sale is a consumer credit sale for the purposes of this Article.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-602
"Consumer related sale"; credit service charge; annual notice to department not required
Sec. 602. (1) A "consumer related sale" is a sale of goods, services, or an interest in land in which:
(a) credit is granted by a person that is not regularly engaged as a seller in credit transactions of the same kind;
(b) the buyer is a person other than an organization;
(c) the goods, services, or interest in land are purchased primarily for a personal, family, or household purpose;
(d) either the debt is payable in installments or a credit service charge is made; and
(e) with respect to a sale of goods or services, either the amount financed does not exceed fifty thousand dollars ($50,000) or the debt is secured by personal property used or expected to be used as the principal dwelling of the buyer.
(2) With respect to a consumer related sale not made pursuant to a revolving charge account, the parties may contract for an amount comprising the amount financed and a credit service charge not in excess of twenty-one percent (21%) per year calculated according to the actuarial method on the unpaid balances of the amount financed.
(3) With respect to a consumer related sale made pursuant to a revolving charge account, the parties may contract for a credit service charge not in excess of that permitted by the provisions on credit service charge for revolving charge accounts (IC 24-4.5-2-207).
(4) A person engaged in consumer related sales is not required to comply with IC 24-4.5-6-201 through IC 24-4.5-6-203.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by Acts 1981, P.L.219, SEC.3; Acts 1982, P.L.149, SEC.3; P.L.5-1988, SEC.130; P.L.122-1994, SEC.15; P.L.27-2012, SEC.17.

IC 24-4.5-2-603
Applicability of other provisions to consumer related sales
Sec. 603. Applicability of other Provisions to Consumer Related Sales - Except for the rate of the credit service charge (24-4.5-2-201) and the rights to prepay and to rebate upon prepayment, the

provisions of Part 2 of this Chapter apply to a consumer related sale.
(Formerly: Acts 1971, P.L.366, SEC.3.)

IC 24-4.5-2-604
Limitation on default charges in consumer related sales
Sec. 604. Limitation on Default Charges in Consumer Related Sales _ (1) The agreement with respect to a consumer related sale may provide for only the following charges as a result of the buyer's default:
(a) reasonable attorney's fees and reasonable expenses incurred in realizing on a security interest;
(b) deferral charges not in excess of twenty-one percent (21%) per year of the amount deferred for the period of deferral; and
(c) other charges that could have been made had the sale been a consumer credit sale.
(2) A provision in violation of this section is unenforceable.
(Formerly: Acts 1971, P.L.366, SEC.3.) As amended by Acts 1982, P.L.150, SEC.2.

IC 24-4.5-2-605
Credit service charge for other sales
Sec. 605. Credit Service Charge for Other Sales _ With respect to a sale other than a consumer credit sale or a consumer related sale, the parties may contract for the payment by the buyer of any credit service charge.
(Formerly: Acts 1971, P.L.366, SEC.3.)



CHAPTER 3. LOANS

IC 24-4.5-3-0.1
Application of certain amendments to chapter
Sec. 0.1. The following amendments to this chapter apply as follows:
(1) The amendments made to section 201 of this chapter by P.L.163-1999 do not apply to consumer loans in existence before July 1, 1999.
(2) The amendments made to section 209(1) of this chapter by P.L.159-2001 apply to a contract between a lender and a debtor that is entered into or renewed after June 30, 2001.
As added by P.L.220-2011, SEC.390.

IC 24-4.5-3-101
Short title
Sec. 101. Short Title _ This Chapter shall be known and may be cited as Uniform Consumer Credit Code _ Loans.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-102
Application
Sec. 102. This chapter applies to consumer loans, including supervised loans. In addition, IC 24-4.5-3-601 through IC 24-4.5-3-605 apply to consumer related loans. The licensing provisions of this chapter apply to consumer credit sales under IC 24-4.5-2 that are subordinate lien mortgage transactions.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.152-1986, SEC.62; P.L.35-2010, SEC.47.

IC 24-4.5-3-103
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-3-104
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-3-105
"Consumer loan"; first lien mortgage transaction not included
Sec. 105. Unless the loan is made subject to IC 24-4.5-3 by agreement (IC 24-4.5-3-601), and except with respect to disclosure (IC 24-4.5-3-301), debtors' remedies (IC 24-4.5-5-201), providing payoff amounts (IC 24-4.5-3-209), providing property tax information (IC 24-4.5-3-701), and powers and functions of the department (IC 24-4.5-6-104), "consumer loan" does not include a first lien mortgage transaction. (Formerly: Acts 1971, P.L.366, SEC.4.) As amended by Acts 1979, P.L.238, SEC.1; Acts 1981, P.L.218, SEC.5; P.L.152-1986, SEC.63; P.L.14-1992, SEC.23; P.L.176-1996, SEC.5; P.L.23-2000, SEC.4; P.L.90-2008, SEC.7; P.L.35-2010, SEC.48.

IC 24-4.5-3-106
"Loan"
Sec. 106. Definition: "Loan" _ "Loan" includes
(1) the creation of debt by the lender's payment of or agreement to pay money to the debtor or to a third party for the account of the debtor;
(2) the creation of debt by a credit to an account with the lender upon which the debtor is entitled to draw immediately;
(3) the creation of debt pursuant to a lender credit card or similar arrangement; and
(4) the forbearance of debt arising from a loan.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-107
Definitions; "lender"; "precomputed"; "principal"
Sec. 107. Definitions: "Lender"; "Precomputed"; "Principal" . (1) Except as otherwise provided, "lender" means a person regularly engaged in making consumer loans. The term includes an assignee of the lender's right to payment but use of the term does not in itself impose on an assignee any obligation of the lender with respect to events occurring before the assignment.
(2) A loan, refinancing, or consolidation is "precomputed" if the debt is expressed as a sum comprising the principal and the amount of the loan finance charge computed in advance.
(3) "Principal" of a loan means the total of:
(a) the net amount paid to, receivable by, or paid or payable for the account of the debtor;
(b) the amount of any discount excluded from the loan finance charge (subsection (2) of IC 24-4.5-3-109); and
(c) to the extent that payment is deferred:
(i) amounts actually paid or to be paid by the lender for registration, certificate of title, or license fees if not included in (a); and
(ii) additional charges permitted by this chapter (IC 24-4.5-3-202).
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.145-2008, SEC.25.

IC 24-4.5-3-108
"Revolving loan account"
Sec. 108. Definition: "Revolving Loan Account" _ "Revolving loan account" means an arrangement between a lender and a debtor pursuant to which (1) the lender may permit the debtor to obtain loans from time to time, (2) the unpaid balances of principal and the loan finance and other appropriate charges are debited to an account,

(3) a loan finance charge if made is not precomputed but is computed on the outstanding unpaid balances of the debtor's account from time to time, and (4) the debtor has the privilege of paying the balances in instalments.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-109
"Loan finance charge"
Sec. 109. (1) "Loan finance charge" means the sum of:
(a) all charges payable directly or indirectly by the debtor and imposed directly or indirectly by the lender as an incident to the extension of credit, including any of the following types of charges which are applicable: interest or any amount payable under a point, discount, or other system of charges, however denominated, premium or other charge for any guarantee or insurance protecting the lender against the debtor's default or other credit loss; and
(b) charges incurred for investigating the collateral or credit-worthiness of the debtor.
The term does not include charges as a result of default, additional charges (IC 24-4.5-3-202), delinquency charges (IC 24-4.5-3-203.5), or deferral charges (IC 24-4.5-3-204). The term does not include charges paid or payable to a third party that are not required by the lender as a condition or incident to the extension of credit except for borrower paid mortgage broker fees, including fees paid directly to the broker or the lender (for delivery to the broker), whether the fees are paid in cash or financed. However, borrower paid mortgage broker fees do not include fees paid to a mortgage broker by a creditor, including yield spread premiums and service release fees.
(2) If a lender makes a loan to a debtor by purchasing or satisfying obligations of the debtor pursuant to a lender credit card or similar arrangement, and the purchase or satisfaction is made at less than the face amount of the obligation, the discount is not part of the loan finance charge.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.247-1983, SEC.15; P.L.14-1992, SEC.24; P.L.172-1997, SEC.4.

(Part 2. Maximum Charges)

IC 24-4.5-3-201
Loan finance charge for consumer loans other than supervised loans
Sec. 201. Loan Finance Charge for Consumer Loans other than Supervised Loans_(1) Except as provided in subsections (6) and (8), with respect to a consumer loan other than a supervised loan (IC 24-4.5-3-501), a lender may contract for a loan finance charge, calculated according to the actuarial method, not exceeding twenty-one percent (21%) per year on the unpaid balances of the principal.
(2) This section does not limit or restrict the manner of

contracting for the loan finance charge, whether by way of add-on, discount, or otherwise, so long as the rate of the loan finance charge does not exceed that permitted by this section. If the loan is precomputed:
(a) the loan finance charge may be calculated on the assumption that all scheduled payments will be made when due; and
(b) the effect of prepayment is governed by the provisions on rebate upon prepayment (IC 24-4.5-3-210).
(3) For the purposes of this section, the term of a loan commences with the date the loan is made. Differences in the lengths of months are disregarded, and a day may be counted as one-thirtieth (1/30) of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen (15) days may be treated as a full month if periods of fifteen (15) days or less are disregarded and if that procedure is not consistently used to obtain a greater yield than would otherwise be permitted. For purposes of computing average daily balances, the creditor may elect to treat all months as consisting of thirty (30) days.
(4) With respect to a consumer loan made pursuant to a revolving loan account:
(a) the loan finance charge shall be deemed not to exceed the maximum annual percentage rate if the loan finance charge contracted for and received does not exceed a charge in each monthly billing cycle which is one and three-fourths percent (1 3/4%) of an amount no greater than:
(i) the average daily balance of the debt;
(ii) the unpaid balance of the debt on the same day of the billing cycle; or
(iii) subject to subsection (5), the median amount within a specified range within which the average daily balance or the unpaid balance of the debt, on the same day of the billing cycle, is included; for the purposes of this subparagraph and subparagraph (ii), a variation of not more than four (4) days from month to month is "the same day of the billing cycle";
(b) if the billing cycle is not monthly, the loan finance charge shall be deemed not to exceed the maximum annual percentage rate if the loan finance charge contracted for and received does not exceed a percentage which bears the same relation to one-twelfth (1/12) the maximum annual percentage rate as the number of days in the billing cycle bears to thirty (30); and
(c) notwithstanding subsection (1), if there is an unpaid balance on the date as of which the loan finance charge is applied, the lender may contract for and receive a charge not exceeding fifty cents ($0.50) if the billing cycle is monthly or longer, or the pro rata part of fifty cents ($0.50) which bears the same relation to fifty cents ($0.50) as the number of days in the billing cycle bears to thirty (30) if the billing cycle is shorter than monthly, but no charge may be made pursuant to this paragraph if the lender has made an annual charge for the same period as permitted by the provisions on additional charges (paragraph (c)

of subsection (1) of IC 24-4.5-3-202).
(5) Subject to classifications and differentiations, the lender may reasonably establish and make the same loan finance charge on all amounts financed within a specified range. A loan finance charge does not violate subsection (1) if:
(a) when applied to the median amount within each range, it does not exceed the maximum permitted by subsection (1); and
(b) when applied to the lowest amount within each range, it does not produce a rate of loan finance charge exceeding the rate calculated according to paragraph (a) by more than eight percent (8%) of the rate calculated according to paragraph (a).
(6) With respect to a consumer loan not made pursuant to a revolving loan account, the lender may contract for and receive a minimum loan finance charge of not more than thirty dollars ($30). The minimum loan finance charge allowed under this subsection may be imposed only if:
(a) the debtor prepays in full a consumer loan, refinancing, or consolidation, regardless of whether the loan, refinancing, or consolidation is precomputed;
(b) the loan, refinancing, or consolidation prepaid by the debtor is subject to a loan finance charge that:
(i) is contracted for by the parties; and
(ii) does not exceed the rate prescribed in subsection (1); and
(c) the loan finance charge earned at the time of prepayment is less than the minimum loan finance charge contracted for under this subsection.
(7) The amount of thirty dollars ($30) in subsection (6) is subject to change under the provisions on adjustment of dollar amounts (IC 24-4.5-1-106). However, notwithstanding IC 24-4.5-1-106(1), the Reference Base Index to be used under this subsection is the Index for October 1992.
(8) In addition to the loan finance charge provided for in this section, a lender may contract for the following:
(a) With respect to a consumer loan that is not made under a revolving loan account, a loan origination fee of not more than two percent (2%) of the loan amount.
(b) With respect to a consumer loan that is made under a revolving loan account, a loan origination fee of not more than two percent (2%) of the line of credit that was contracted for.
(9) The charges provided for in subsection (8):
(a) are not subject to refund or rebate;
(b) are not permitted if a lender makes a settlement charge under IC 24-4.5-3-202(d)(ii); and
(c) are limited to two percent (2%) of the part of the loan that does not exceed two thousand dollars ($2,000), if the loan is not primarily secured by an interest in land.
Notwithstanding subdivision (a), if a lender retains any part of a loan origination fee charged on a loan that is paid in full by a new loan from the same lender within three (3) months after the date of the prior loan, the lender may charge a loan origination fee only on that

part of the new loan not used to pay the amount due on the prior loan, or in the case of a revolving loan, the lender may charge a loan origination fee only on the difference between the amount of the existing credit line and the increased credit line. This subsection does not prohibit a lender from contracting for and receiving a fee for preparing deeds, mortgages, reconveyance, and similar documents under IC 24-4.5-3-202(d)(ii), in addition to the charges provided for in subsection (8).
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by Acts 1982, P.L.150, SEC.3; P.L.14-1992, SEC.25; P.L.122-1994, SEC.18; P.L.45-1995, SEC.8; P.L.163-1999, SEC.1; P.L.10-2006, SEC.5 and P.L.57-2006, SEC.5; P.L.145-2008, SEC.26.

IC 24-4.5-3-202
Additional charges
Sec. 202. (1) In addition to the loan finance charge permitted by IC 24-4.5-3-201 through IC 24-4.5-3-210, a lender may contract for and receive the following additional charges in connection with a consumer loan:
(a) Official fees and taxes.
(b) Charges for insurance as described in subsection (2).
(c) Annual participation fees assessed in connection with a revolving loan account. Annual participation fees must:
(i) be reasonable in amount;
(ii) bear a reasonable relationship to the lender's costs to maintain and monitor the loan account; and
(iii) not be assessed for the purpose of circumvention or evasion of this article, as determined by the department.
(d) With respect to a debt secured by an interest in land, the following closing costs, if they are bona fide, reasonable in amount, and not for the purpose of circumvention or evasion of this article:
(i) Fees for title examination, abstract of title, title insurance, property surveys, or similar purposes.
(ii) Fees for preparing deeds, mortgages, and reconveyance, settlement, and similar documents.
(iii) Notary and credit report fees.
(iv) Amounts required to be paid into escrow or trustee accounts if the amounts would not otherwise be included in the loan finance charge.
(v) Appraisal fees.
(e) Notwithstanding provisions of the Federal Consumer Credit Protection Act concerning disclosure, charges for other benefits, including insurance, conferred on the debtor, if the benefits are of value to the debtor and if the charges are reasonable in relation to the benefits, and are excluded as permissible additional charges from the loan finance charge. With respect to any other additional charge not specifically provided for in this section to be a permitted charge under this subsection, the creditor must submit a written explanation of the

charge to the department indicating how the charge would be assessed and the value or benefit to the debtor. Supporting documents may be required by the department. The department shall determine whether the charge would be of benefit to the debtor and is reasonable in relation to the benefits.
(f) A charge not to exceed twenty-five dollars ($25) for each return by a bank or other depository institution of a dishonored check, negotiable order of withdrawal, or share draft issued by the debtor.
(g) With respect to a revolving loan account, a fee not to exceed twenty-five dollars ($25) in each billing cycle during which the balance due under the revolving loan account exceeds by more than one hundred dollars ($100) the maximum credit limit for the account established by the lender.
(h) With respect to a revolving loan account, a transaction fee that may not exceed the lesser of the following:
(i) Two percent (2%) of the amount of the transaction.
(ii) Ten dollars ($10).
The additional charges provided for in subdivisions (f), (g), and (h) are not subject to refund or rebate.
(2) An additional charge may be made for insurance in connection with the loan, other than insurance protecting the lender against the debtor's default or other credit loss:
(a) with respect to insurance against loss of or damage to property or against liability, if the lender furnishes a clear and specific statement in writing to the debtor, setting forth the cost of the insurance if obtained from or through the lender and stating that the debtor may choose the person, subject to the lender's reasonable approval, through whom the insurance is to be obtained; and
(b) with respect to consumer credit insurance providing life, accident, unemployment or other loss of income, or health coverage, if the insurance coverage is not a factor in the approval by the lender of the extension of credit and this fact is clearly disclosed in writing to the debtor, and if, in order to obtain the insurance in connection with the extension of credit, the debtor gives specific affirmative written indication of the desire to do so after written disclosure of the cost of the insurance.
(Formerly: Acts 1971, P.L.366, SEC.4; Acts 1975, P.L.266, SEC.1.) As amended by P.L.247-1983, SEC.16; P.L.139-1990, SEC.1; P.L.181-1991, SEC.3; P.L.14-1992, SEC.26; P.L.122-1994, SEC.19; P.L.45-1995, SEC.9; P.L.80-1998, SEC.6; P.L.213-2007, SEC.8; P.L.217-2007, SEC.7.

IC 24-4.5-3-203
Repealed
(Repealed by P.L.122-1994, SEC.122.)

IC 24-4.5-3-203.5 Delinquency charges; credit charges not precomputed
Sec. 203.5. Delinquency Charges _ (1) With respect to a consumer loan, refinancing, or consolidation, the parties may contract for a delinquency charge of not more than five dollars ($5) on any installment or minimum payment due not paid in full within ten (10) days after its scheduled due date.
(2) A delinquency charge under this section may be collected only once on an installment however long it remains in default. With regard to a delinquency charge on consumer loans made under a revolving loan account, the delinquency charge may be applied each month that the payment is less than the minimum required payment on the account. A delinquency charge may be collected any time after it accrues. A delinquency charge may not be collected if the installment has been deferred and a deferral charge (IC 24-4.5-3-204) has been paid or incurred.
(3) A delinquency charge may not be collected on an installment or payment due that is paid in full within ten (10) days after its scheduled due date even though an earlier maturing installment, minimum payment, or a delinquency charge on:
(a) an earlier installment; or
(b) payment due;
may not have been paid in full. For purposes of this subsection, payments are applied first to current installments or payments due and then to delinquent installments or payments due.
(4) If two (2) installments or parts of two (2) installments of a precomputed loan are in default for ten (10) days or more, the lender may elect to convert the loan from a precomputed loan to a loan in which the finance charge is based on unpaid balances. A lender that makes this election shall make a rebate under the provisions on rebates upon prepayment (IC 24-4.5-3-210) as of the maturity date of the first delinquent installment, and thereafter may make a loan finance charge as authorized by the provisions on loan finance charges for consumer loans (IC 24-4.5-3-201) or supervised loans (IC 24-4.5-3-508). The amount of the rebate shall not be reduced by the amount of any permitted minimum charge (IC 24-4.5-3-210). Any deferral charges made on installments due at or after the maturity date of the first delinquent installment shall be rebated, and no further deferral charges shall be made.
(5) The amount of five dollars ($5) in subsection (1) is subject to change pursuant to the section on adjustment of dollar amounts (IC 24-4.5-1-106).
(6) If the parties provide by contract for a delinquency charge that is subject to change, the lender shall disclose in the contract that the amount of the delinquency charge is subject to change as allowed by IC 24-4.5-1-106.
As added by P.L.247-1983, SEC.17. Amended by P.L.181-1991, SEC.4; P.L.115-1992, SEC.2; P.L.14-1992, SEC.27; P.L.122-1994, SEC.20; P.L.45-1995, SEC.10.

IC 24-4.5-3-204 Deferral charges
Sec. 204. Deferral Charges _ (1) With respect to a precomputed consumer loan, refinancing, or consolidation, the parties before or after default may agree in writing to a deferral of all or part of one or more unpaid instalments, and the lender may make and collect a charge not exceeding the rate previously stated to the debtor pursuant to the provisions on disclosure (Part 3) applied to the amount or amounts deferred for the period of deferral calculated without regard to difference in the lengths of months, but proportionally for a part of a month, counting each day as one-thirtieth (1/30) of a month. A deferral charge may be collected at the time it is assessed or at any time thereafter.
(2) The lender, in addition to the deferral charge, may make appropriate additional charges (24-4.5-3-202), and the amount of these charges which is not paid in cash may be added to the amount deferred for the purpose of calculating the deferral charge.
(3) The parties may agree in writing at the time of a precomputed consumer loan, refinancing, or consolidation that if an instalment is not paid within ten (10) days after its due date, the lender may unilaterally grant a deferral and make charges as provided in this section. No deferral charge may be made for a period after the date that the lender elects to accelerate the maturity of the agreement.
(4) A delinquency charge made by the lender on an instalment may not be retained if a deferral charge is made pursuant to this section with respect to the period of delinquency.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-205
Loan finance charge on refinancing
Sec. 205. Loan Finance Charge on Refinancing _ With respect to a consumer loan, refinancing, or consolidation, the lender may by agreement with the debtor refinance the unpaid balance and may contract for and receive a loan finance charge based on the principal resulting from the refinancing at a rate not exceeding that permitted by the provisions on a loan finance charge for consumer loans (IC 24-4.5-3-201) or the provisions on a loan finance charge for supervised loans (IC 24-4.5-3-508), whichever is appropriate. For the purpose of determining the loan finance charge permitted, the principal resulting from the refinancing comprises the following:
(1) if the transaction was not precomputed, the total of the unpaid balance and the accrued charges on the date of the refinancing, or, if the transaction was precomputed, the amount which the debtor would have been required to pay upon prepayment pursuant to the provisions on rebate upon prepayment (IC 24-4.5-3-210) on the date of refinancing; and
(2) appropriate additional charges (IC 24-4.5-3-202), payment of which is deferred.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.14-1992, SEC.28.
IC 24-4.5-3-206
Loan finance charge on consolidation
Sec. 206. Loan Finance Charge on Consolidation _ (1) If a debtor owes an unpaid balance to a lender with respect to a consumer loan, refinancing, or consolidation, and becomes obligated on another consumer loan, refinancing, or consolidation with the same lender, the parties may agree to a consolidation resulting in a single schedule of payments. If the previous consumer loan, refinancing, or consolidation was not precomputed, the parties may agree to add the unpaid amount of principal and accrued charges on the date of consolidation to the principal with respect to the subsequent loan. If the previous consumer loan, refinancing, or consolidation was precomputed, the parties may agree to refinance the unpaid balance pursuant to the provisions on refinancing (24-4.5-3-205) and to consolidate the principal resulting from the refinancing by adding it to the principal with respect to the subsequent loan. In either case the lender may contract for and receive a loan finance charge based on the aggregate principal resulting from the consolidation at a rate not in excess of that permitted by the provisions on loan finance charge for consumer loans (24-4.5-3-201) or the provisions on loan finance charge for supervised loans (24-4.5-3-508), whichever is appropriate.
(2) The parties may agree to consolidate the unpaid balance of a consumer loan with the unpaid balance of a consumer credit sale. The parties may agree to refinance the previous unpaid balance pursuant to the provisions on refinancing sales (24-4.5-2-205) or the provisions on refinancing loans (24-4.5-3-205), whichever is appropriate, and to consolidate the amount financed resulting from the refinancing or the principal resulting from the refinancing by adding it to the amount financed or principal with respect to the subsequent sale or loan. The aggregate amount resulting from the consolidation shall be deemed principal, and the creditor may contract for and receive a loan finance charge based on the principal at a rate not in excess of that permitted by the provisions on loan finance charge for consumer loans (24-4.5-3-201) or the provisions on loan finance charge for supervised loans (24-4.5-3-508), whichever is appropriate.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-207
Conversion to revolving loan account
Sec. 207. Conversion to Revolving Loan Account. _ The parties may agree to add to a revolving loan account the unpaid balance of a consumer loan, not made pursuant to a revolving loan account, or a refinancing, or consolidation thereof, or the unpaid balance of a consumer credit sale, refinancing or consolidation, for the purpose of this section.
(1) the unpaid balance of a consumer loan, refinancing, or consolidation is an amount equal to the principal determined according to the provisions on refinancing (24-4.5-3-205); and
(2) the unpaid balance of a consumer credit sale, refinancing, or

consolidation is an amount equal to the amount financed determined according to the provisions on refinancing (24-4.5-2-205).
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-208
Advances to perform covenants of debtor
Sec. 208. Advances to Perform Covenants of Debtor. _ (1) If the agreement with respect to a consumer loan, refinancing, or consolidation contains covenants by the debtor to perform certain duties pertaining to insuring or preserving collateral and if the lender pursuant to the agreement pays for performance of the duties on behalf of the debtor, the lender may add the amounts paid to the debt. Within a reasonable time after advancing any sums, he shall state to the debtor in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the debtor performed by the lender pertain to insurance, a brief description of the insurance paid for by the lender including the type and amount of coverages. No further information need be given.
(2) A loan finance charge may be made for sums advanced pursuant to subsection (1) at a rate not exceeding the rate stated to the debtor pursuant to the provisions on disclosure (Part 3) with respect to the loan, refinancing, or consolidation, except that with respect to a revolving loan account the amount of the advance may be added to the unpaid balance of the debt and the lender may make a loan finance charge not exceeding that permitted by the provisions on loan finance charge for consumer loans (24-4.5-3-201) or for supervised loans (24-4.5-3-508), whichever is appropriate.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-209
Right to prepay; prepayment penalty; total finance charge; payoff statement; liability for failure to provide; short sale; acknowledgment of offer; acceptance or rejection; acceptance of payment; liability for failure to respond
Sec. 209. Right to Prepay - (1) Subject to the provisions on rebate upon prepayment (section 210 of this chapter), the debtor may prepay in full the unpaid balance of a consumer loan, refinancing, or consolidation at any time without penalty. With respect to a consumer loan that is primarily secured by an interest in land, a lender may contract for a penalty for prepayment of the loan in full, not to exceed two percent (2%) of any amount prepaid within sixty (60) days of the date of the prepayment in full, after deducting all refunds and rebates as of the date of the prepayment. However, the penalty may not be imposed:
(a) if the loan is refinanced or consolidated with the same creditor;
(b) for prepayment by proceeds of any insurance or acceleration after default; or
(c) after three (3) years from the contract date. (2) At the time of prepayment of a consumer loan not subject to the provisions of rebate upon prepayment (section 210 of this chapter), the total finance charge, including the prepaid finance charge but excluding the loan origination fee allowed under section 201 of this chapter, may not exceed the maximum charge allowed under this chapter for the period the loan was in effect. For the purposes of determining compliance with this subsection, the total finance charge does not include the following:
(a) The loan origination fee allowed under section 201 of this chapter.
(b) The debtor paid mortgage broker fee, if any, paid to a person who does not control, is not controlled by, or is not under common control with, the creditor holding the loan at the time a consumer loan is prepaid.
(3) The creditor or mortgage servicer shall provide, in writing, an accurate payoff amount for the consumer loan to the debtor within seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the creditor or mortgage servicer receives the debtor's written request for the accurate consumer loan payoff amount. A payoff statement provided by a creditor or mortgage servicer under this subsection must show the date the statement was prepared and itemize the unpaid principal balance and each fee, charge, or other sum included within the payoff amount. A creditor or mortgage servicer who fails to provide the accurate consumer loan payoff amount is liable for:
(a) one hundred dollars ($100) if an accurate consumer loan payoff amount is not provided by the creditor or mortgage servicer within seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the creditor or mortgage servicer receives the debtor's first written request; and
(b) the greater of:
(i) one hundred dollars ($100); or
(ii) the loan finance charge that accrues on the loan from the date the creditor or mortgage servicer receives the first written request until the date on which the accurate consumer loan payoff amount is provided;
if an accurate consumer loan payoff amount is not provided by the creditor or mortgage servicer within seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the creditor or mortgage servicer receives the debtor's second written request, and the creditor or mortgage servicer failed to comply with subdivision (a).
A liability under this subsection is an excess charge under IC 24-4.5-5-202.
(4) As used in this subsection, "mortgage transaction" means a consumer loan in which a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) that constitutes a lien is created or retained against land upon which there is constructed or intended to be constructed a dwelling that is or will be used by the debtor primarily for personal,

family, or household purposes. This subsection applies to a mortgage transaction with respect to which any installment or minimum payment due is delinquent for at least sixty (60) days. The creditor, servicer, or the creditor's agent shall acknowledge a written offer made in connection with a proposed short sale not later than five (5) business days (excluding legal public holidays, Saturdays, and Sundays) after the date of the offer if the offer complies with the requirements for a qualified written request set forth in 12 U.S.C. 2605(e)(1)(B). The creditor, servicer, or creditor's agent is required to acknowledge a written offer made in connection with a proposed short sale from a third party acting on behalf of the debtor only if the debtor has provided written authorization for the creditor, servicer, or creditor's agent to do so. Not later than thirty (30) business days (excluding legal public holidays, Saturdays, and Sundays) after receipt of an offer under this subsection, the creditor, servicer, or creditor's agent shall respond to the offer with an acceptance or a rejection of the offer. The thirty (30) day period described in this subsection may be extended for not more than fifteen (15) business days (excluding legal public holidays, Saturdays, and Sundays) if, before the end of the thirty (30) day period, the creditor, the servicer, or the creditor's agent notifies the debtor of the extension and the reason the extension is needed. Payment accepted by a creditor, servicer, or creditor's agent in connection with a short sale constitutes payment in full satisfaction of the mortgage transaction unless the creditor, servicer, or creditor's agent obtains:
(a) the following statement: "The debtor remains liable for any amount still owed under the mortgage transaction."; or
(b) a statement substantially similar to the statement set forth in subdivision (a);
acknowledged by the initials or signature of the debtor, on or before the date on which the short sale payment is accepted. As used in this subsection, "short sale" means a transaction in which the property that is the subject of a mortgage transaction is sold for an amount that is less than the amount of the debtor's outstanding obligation under the mortgage transaction. A creditor or mortgage servicer that fails to respond to an offer within the time prescribed by this subsection is liable in accordance with 12 U.S.C. 2605(f) in any action brought under that section.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.14-1992, SEC.29; P.L.122-1994, SEC.21; P.L.23-2000, SEC.6; P.L.159-2001, SEC.1; P.L.145-2008, SEC.27; P.L.35-2010, SEC.49; P.L.89-2011, SEC.16; P.L.27-2012, SEC.18.

IC 24-4.5-3-210
Rebate upon prepayment
Sec. 210. Rebate upon Prepayment. _ (1) Except as provided in subsection (2), upon prepayment in full of the unpaid balance of a precomputed consumer loan, refinancing, or consolidation, an amount not less than the unearned portion of the loan finance charge calculated according to this section shall be rebated to the debtor. If

the rebate otherwise required is less than one dollar ($1), no rebate need be made.
(2) Upon prepayment in full of a consumer loan, refinancing, or consolidation, other than one (1) under a revolving loan account, if the loan finance charge earned is less than any permitted minimum loan finance charge (IC 24-4.5-3-201(6) or IC 24-4.5-3-508(7)) contracted for, whether or not the consumer loan, refinancing, or consolidation is precomputed, the lender may collect or retain the minimum loan finance charge, as if earned, not exceeding the loan finance charge contracted for.
(3) The unearned portion of the loan finance charge is a fraction of the loan finance charge of which the numerator is the sum of the periodic balances scheduled to follow the computational period in which prepayment occurs, and the denominator is the sum of all periodic balances under either the loan agreement or, if the balance owing resulted from a refinancing (IC 24-4.5-3-205) or a consolidation (IC 24-4.5-3-206), under the refinancing agreement or consolidation agreement.
(4) In this section:
(a) "periodic balance" means the amount scheduled to be outstanding on the last day of a computational period before deducting the payment, if any, scheduled to be made on that day;
(b) "computation period" means one (1) month if one-half (1/2) or more of the intervals between scheduled payments under the agreement is one (1) month or more, and otherwise means one (1) week;
(c) the "interval" to the due date of the first scheduled installment or the final scheduled payment date is measured from the date of a loan, refinancing, or consolidation, and includes either the first or last day of the interval; and
(d) if the interval to the due date of the first scheduled installment does not exceed one (1) month by more than fifteen (15) days when the computational period is one (1) month, or eleven (11) days when the computational period is one (1) week, the interval shall be considered as one (1) computational period.
(5) This subsection applies only if the schedule of payments is not regular.
(a) If the computational period is one (1) month and:
(i) if the number of days in the interval to the due date of the first scheduled installment is less than one (1) month by more than five (5) days, or more than one (1) month by more than five (5) but not more than fifteen (15) days, the unearned loan finance charge shall be increased by an adjustment for each day by which the interval is less than one (1) month and, at the option of the lender, may be reduced by an adjustment for each day by which the interval is more than one (1) month; the adjustment for each day shall be one-thirtieth (1/30) of that part of the loan finance

charge earned in the computational period prior to the due date of the first scheduled installment assuming that period to be one (1) month; and
(ii) if the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full month, the additional number of days shall be considered a computational period only if sixteen (16) days or more. This subparagraph applies whether or not subparagraph (i) applies.
(b) Notwithstanding paragraph (a), if the computational period is one (1) month, the number of days in the interval to the due date of the first installment exceeds one (1) month by not more than fifteen (15) days, and the schedule of payments is otherwise regular, the lender, at the lender's option, may exclude the extra days and the charge for the extra days in computing the unearned loan finance charge; but if the lender does so and a rebate is required before the due date of the first scheduled installment, the lender shall compute the earned charge for each elapsed day as one-thirtieth (1/30) of the amount the earned charge would have been if the first interval had been one (1) month.
(c) If the computational period is one (1) week and:
(i) if the number of days in the interval to the due date of the first scheduled installment is less than five (5) days, or more than nine (9) days, but not more than eleven (11) days, the unearned loan finance charge shall be increased by an adjustment for each day by which the interval is less than seven (7) days and, at the option of the lender, may be reduced by an adjustment for each day by which the interval is more than seven (7) days; the adjustment for each day shall be one-seventh (1/7) of that part of the loan finance charge earned in the computational period prior to the due date of the first scheduled installment, assuming that period to be one (1) week; and
(ii) if the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full week, the additional number of days shall be considered a computational period only if five (5) days or more. This subparagraph applies whether or not subparagraph (i) applies.
(6) If a deferral (IC 24-4.5-3-204) has been agreed to, the unearned portion of the loan finance charge shall be computed without regard to the deferral. The amount of deferral charge earned at the date of prepayment shall also be calculated. If the deferral charge earned is less than the deferral charge paid, the difference shall be added to the unearned portion of the loan finance charge. If any part of a deferral charge has been earned but has not been paid, that part shall be subtracted from the unearned portion of the loan finance charge or shall be added to the unpaid balance.
(7) This section does not preclude the collection or retention by

the lender of delinquency charges (IC 24-4.5-3-203, repealed in 1994).
(8) If the maturity is accelerated for any reason and judgment is obtained, the debtor is entitled to the same rebate as if payment had been made on the date judgment is entered.
(9) Upon prepayment in full of a consumer loan by the proceeds of consumer credit insurance (IC 24-4.5-4-103), the debtor or the debtor's estate shall pay the same loan finance charge or receive the same rebate as though the debtor had prepaid the agreement on the date the proceeds of the insurance are paid to the lender, but no later than ten (10) business days after satisfactory proof of loss is furnished to the lender. This subsection applies whether or not the loan is precomputed.
(10) Upon prepayment in full of a transaction with a term of more than sixty-one (61) months, the unearned loan finance charge shall be computed by applying the disclosed annual percentage rate that would yield the loan finance charge originally contracted for to the unpaid balances of the amount financed for the full computational periods following the prepayment, as originally scheduled or as deferred.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.14-1992, SEC.30; P.L.122-1994, SEC.22; P.L.2-1995, SEC.92; P.L.176-1996, SEC.6.

(Part 3. Disclosure and Advertising)

IC 24-4.5-3-301
Disclosures required by Federal Consumer Credit Protection Act
Sec. 301. (1) For the purposes of this section, "consumer loan" includes a loan that is a first lien mortgage transaction if the loan is otherwise a consumer loan (IC 24-4.5-1-301.5(9)).
(2) The lender shall disclose to the debtor to whom credit is extended with respect to a consumer loan the information required by the Federal Consumer Credit Protection Act.
(3) For purposes of subsection (2), disclosures shall not be required on a consumer loan if the transaction is exempt from the Federal Consumer Credit Protection Act.
(Formerly: Acts 1971, P.L.366, SEC.4; Acts 1975, P.L.267, SEC.1.) As amended by Acts 1981, P.L.218, SEC.6; Acts 1981, P.L.217, SEC.2; P.L.247-1983, SEC.18; P.L.45-1995, SEC.11; P.L.35-2010, SEC.50.

IC 24-4.5-3-302
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-3-303
Repealed
(Repealed by P.L.247-1983, SEC.26.)
IC 24-4.5-3-304
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-3-305
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-3-306
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-3-307
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-3-308
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-3-309
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-3-310
Repealed
(Repealed by P.L.247-1983, SEC.26.)

IC 24-4.5-3-311
Repealed
(Repealed by P.L.247-1983, SEC.26.)

(Part 4. Limitations on Agreements and Practices)

IC 24-4.5-3-401
Scope
Sec. 401. Scope _ This Part applies to consumer loans.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-402
Balloon payments; compliance with Alternative Mortgage Transaction Parity Act
Sec. 402. (1) This section does not apply to a first lien mortgage transaction.
(2) Except as provided in IC 24-9-4-3 with respect to a high cost home loan (as defined in IC 24-9-2-8), with respect to a consumer loan, other than one pursuant to a revolving loan account or one on which only loan finance charges are payable prior to the time that the final scheduled payment is due, if any scheduled payment is more than twice as large as the average of earlier scheduled payments, the

debtor has the right to refinance the amount of that payment at the time it is due without penalty. The terms of the refinancing shall be no less favorable to the debtor than the terms of the original loan. This section does not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the debtor.
(3) For the purposes of this section, .terms of the refinancing. means:
(a) in the case of a fixed-rate consumer loan, the individual payment amounts, the charges as a result of default by the debtor, and the rate of the loan finance charge; and
(b) in the case of a variable rate consumer loan, the method used to determine the individual payment amounts, the charges as a result of default by the debtor, the method used to determine the rate of the loan finance charge, the circumstances under which the rate of the loan finance charge may increase, and any limitations on the increase in the rate of the loan finance charge.
(4) If a consumer loan is made under the authority of the Alternative Mortgage Transaction Parity Act (12 U.S.C. 3802 et seq.), the note evidencing the mortgage must contain a reference to the applicable federal law.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.247-1983, SEC.19; P.L.213-2007, SEC.9; P.L.217-2007, SEC.8; P.L.90-2008, SEC.8.

IC 24-4.5-3-403
No assignment of earnings
Sec. 403. No Assignment of Earnings _ (1) A lender may not take an assignment of earnings of the debtor for payment or as security for payment of a debt arising out of a consumer loan or otherwise. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the debtor. This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable and is otherwise permitted by law.
(2) A sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is deemed to be a loan to him secured by an assignment of earnings.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-404
Attorney's fees
Sec. 404. With respect to a consumer loan the agreement may provide for the payment by the debtor of reasonable attorney's fees after default and referral to an attorney not a salaried employee of the lender. A provision in violation of this section is unenforceable.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.152-1986, SEC.64; P.L.14-1992, SEC.31.

IC 24-4.5-3-405 Limitation on default charges
Sec. 405. Limitation on Default Charges _ Except for reasonable expenses incurred in realizing on a security interest, the agreement with respect to a consumer loan may not provide for charges as a result of default by the debtor other than those authorized by this Article. A provision in violation of this section is unenforceable.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-406
Notice of assignment
Sec. 406. Notice of Assignment _ The debtor is authorized to pay the original lender until he receives notification of assignment of rights to payment pursuant to a consumer loan and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned is ineffective. If requested by the debtor, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the debtor may pay the original lender.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-407
Authorization to confess judgment prohibited
Sec. 407. Authorization to Confess Judgment Prohibited _ A debtor may not authorize any person to confess judgment on a claim arising out of a consumer loan. An authorization in violation of this section is void.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-408
Time for crediting payments
Sec. 408. (1) This section also applies to revolving loan accounts.
(2) Except as provided in subsection (3) a creditor shall credit a payment to a consumer's account as of the date of receipt, except when a delay in crediting does not result in a finance charge or other charge, including a late charge. A delay in posting does not violate this section so long as the payment is credited as of the date of receipt.
(3) If a creditor specifies requirements for the consumer to follow in making payments of the contract, payment coupon book, payment coupon or statement, or periodic statement, but accepts a payment that does not conform to the requirements, the creditor shall credit the payment within two (2) days of receipt of the payment.
(4) If a creditor fails to credit a payment as required by this section in time to avoid the imposition of a finance or other charge, including a delinquency charge, the creditor shall adjust the consumer's account so that the charges imposed are credited to the consumer's account during the next payment period.
As added by P.L.163-1999, SEC.2.

(Part 5. Regulated and Supervised Loans)
IC 24-4.5-3-501
Definitions; "supervised loan"; "supervised lender"
Sec. 501. Definitions:
(1) "Supervised loan" means a consumer loan in which the rate of the loan finance charge exceeds twenty-one percent (21%) per year as determined according to the provisions on loan finance charge for consumer loans (IC 24-4.5-3-201).
(2) "Supervised lender" means a person authorized to make or take assignments of supervised loans.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by Acts 1982, P.L.150, SEC.4; P.L.122-1994, SEC.23.

IC 24-4.5-3-502
Authority to make consumer loans, take assignment of loans, or undertake collection activities; license required for certain persons; separate licenses not required for branches
Sec. 502. (1) A person that is a:
(a) depository institution;
(b) subsidiary that is owned and controlled by a depository institution; or
(c) credit union service organization;
may engage in the making of consumer loans that are not mortgage transactions without obtaining a license under this article.
(2) A collection agency licensed under IC 25-11-1 may engage in:
(a) taking assignments of consumer loans in Indiana; and
(b) undertaking direct collection of payments from or enforcement of rights in Indiana against debtors arising from consumer loans;
without obtaining a license under this article.
(3) A person that does not qualify under subsection (1) or (2) shall acquire and retain a license under this article in order to regularly engage in Indiana in the following actions with respect to consumer loans that are not mortgage transactions:
(a) The making of consumer loans.
(b) Taking assignments of consumer loans.
(c) Undertaking direct collection of payments from or enforcement of rights against debtors arising from consumer loans.
(4) A separate license under this article is required for each legal entity that engages in Indiana in any activity described in subsection (3). However, a separate license under this article is not required for each branch of a legal entity licensed under this article to perform an activity described in subsection (3).
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.14-1992, SEC.32; P.L.122-1994, SEC.24; P.L.176-1996, SEC.7; P.L.23-2000, SEC.7; P.L.10-2006, SEC.6 and P.L.57-2006, SEC.6; P.L.35-2010, SEC.51.

IC 24-4.5-3-502.1
Engaging as a creditor in subordinate lien mortgage transactions;

registration with NMLSR; licensed mortgage loan originators; applications for licensure; director's authority to contract with NMLSR
Sec. 502.1. (1) Unless a person:
(a) is a depository institution;
(b) is a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency;
(c) is an institution regulated by the Farm Credit Administration; or
(d) has first obtained, and subsequently retains, a license from the department under this article;
the person shall not regularly engage in Indiana as a creditor in subordinate lien mortgage transactions, take assignments in Indiana of subordinate lien mortgage transactions, or undertake in the direct collection of payments from or enforcement of rights against debtors in Indiana arising from subordinate lien mortgage transactions.
(2) Each:
(a) creditor licensed by the department under this article; and
(b) entity exempt from licensing under this article that employs a licensed mortgage loan originator;
shall register with and maintain a valid unique identifier issued by the NMLSR. Each licensed mortgage loan originator must be employed by, and associated with, a licensed creditor or an exempt entity described under subdivision (b) in the NMLSR in order to originate loans.
(3) Applicants for a license must apply for a license under this chapter in a form prescribed by the director. Each form:
(a) must contain content as set forth by rule, instruction, or procedure of the director; and
(b) may be changed or updated as necessary by the director to carry out the purposes of this article.
(4) To fulfill the purposes of this article, the director may establish relationships or contracts with the NMLSR or other entities designated by the NMLSR to:
(a) collect and maintain records; and
(b) process transaction fees or other fees;
related to licensees or other persons subject to this article.
(5) For the purpose of participating in the NMLSR, the director or the department may:
(a) waive or modify, in whole or in part, by rule, regulation, or order, any or all of the requirements of this article; and
(b) establish new requirements as reasonably necessary to participate in the NMLSR.
As added by P.L.35-2010, SEC.52.

IC 24-4.5-3-503
Applications for licenses; issuance; evidence of compliance; use of NMLSR; denial of application; right to hearing; fees; license not assignable or transferable
Sec. 503. (1) The department shall receive and act on all

applications for licenses to make consumer loans. Applications must be as prescribed by the director of the department of financial institutions. If, at any time, the information or record contained in:
(a) an application filed under section 502 of this chapter or section 502.1 of this chapter; or
(b) a renewal application filed under section 503.6 of this chapter;
is or becomes inaccurate or incomplete in a material respect, the applicant shall promptly file a correcting amendment with the department.
(2) A license shall not be issued unless the department finds that the professional training and experience, financial responsibility, character, and fitness of:
(a) the applicant and any significant affiliate of the applicant;
(b) each executive officer, director, or manager of the applicant, or any other individual having a similar status or performing a similar function for the applicant; and
(c) if known, each person directly or indirectly owning of record or owning beneficially at least ten percent (10%) of the outstanding shares of any class of equity security of the applicant;
are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this article.
(3) The director is entitled to request evidence of compliance with this section at:
(a) the time of application;
(b) the time of renewal of a license; or
(c) any other time considered necessary by the director.
(4) Evidence of compliance with this section concerning a person licensed under section 502 of this chapter may include and for a person licensed under section 502.1 of this chapter must include:
(a) criminal background checks as described in section 503.1 of this chapter, including a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation, for any individual described in subsection (2);
(b) credit histories as described in section 503.2 of this chapter;
(c) surety bond requirements as described in section 503.3 of this chapter;
(d) a review of licensure actions in Indiana and other states; and
(e) other background checks considered necessary by the director.
(5) For purposes of this section and in order to reduce the points of contact that the director may have to maintain under this section, the director may use the NMLSR as a channeling agent for requesting and distributing information to and from any source as directed by the director.
(6) The department may deny an application under this section if the director of the department determines that the application was submitted for the benefit of, or on behalf of, a person who does not qualify for a license. (7) Upon written request, the applicant is entitled to a hearing on the question of the qualifications of the applicant for a license as provided in IC 4-21.5.
(8) The applicant shall pay the following fees at the time designated by the department:
(a) An initial license fee as established by the department under IC 28-11-3-5.
(b) Examination fees as established by the department under IC 28-11-3-5.
(c) An annual renewal fee as established by the department under IC 28-11-3-5.
(9) A fee as established by the department under IC 28-11-3-5 may be charged for each day a fee under subsection (8)(b) or (8)(c) is delinquent.
(10) The licensee may deduct the fees required under subsection (8)(a) and (8)(c) from the filing fees paid under IC 24-4.5-6-203.
(11) Except in a transaction approved under section 515 of this chapter, a license issued under this section is not assignable or transferable.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.14-1992, SEC.33; P.L.122-1994, SEC.25; P.L.80-1998, SEC.7; P.L.23-2000, SEC.8; P.L.10-2006, SEC.7 and P.L.57-2006, SEC.7; P.L.213-2007, SEC.10; P.L.217-2007, SEC.9; P.L.3-2008, SEC.174; P.L.90-2008, SEC.9; P.L.35-2010, SEC.53; P.L.89-2011, SEC.17; P.L.27-2012, SEC.19.

IC 24-4.5-3-503.1
National criminal history background check; fingerprints; payment of fees or costs; use of NMLSR
Sec. 503.1. (1) When the director requests a national criminal history background check under section 503(4)(a) of this chapter for an individual described in section 503(2) of this chapter, the director shall require the individual to submit fingerprints to the department, state police department, or NMLSR, as directed, at the time evidence of compliance is requested under section 503(3) of this chapter. The individual to whom the request is made shall pay any fees or costs associated with processing and evaluating the fingerprints and the national criminal history background check. The national criminal history background check may be used by the director to determine the individual's compliance with this section. The director or the department may not release the results of the national criminal history background check to any private entity.
(2) For purposes of this section and in order to reduce the points of contact that the Federal Bureau of Investigation may have to maintain for purposes of this section, the director may use the NMLSR as a channeling agent for requesting information from and distributing information to the United States Department of Justice or any governmental agency.
As added by P.L.35-2010, SEC.54.
IC 24-4.5-3-503.2
Credit reports; payment of fees or costs; demonstrated financial responsibility; considerations
Sec. 503.2. (1) If the director requests a credit report for an individual described in section 503(2) of this chapter, the individual to whom the request is made shall pay any fees or costs associated with procuring the report.
(2) The individual must submit personal history and experience information in a form prescribed by the NMLSR, including the submission of authorization for the NMLSR or the director to obtain an independent credit report obtained from a consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act (15 U.S.C. 1681a(p)).
(3) The director may consider one (1) or more of the following when determining if an individual has demonstrated financial responsibility:
(a) Bankruptcies filed within the last ten (10) years.
(b) Current outstanding judgments, except judgments solely as a result of medical expenses.
(c) Current outstanding tax liens or other government liens or filings.
(d) Foreclosures within the past three (3) years.
(e) A pattern of serious delinquent accounts within the past three (3) years.
As added by P.L.35-2010, SEC.55.

IC 24-4.5-3-503.3
Surety bond; penal sum to reflect amount of mortgages originated
Sec. 503.3. (1) Each:
(a) creditor licensed by the department under this article; and
(b) entity exempt from licensing under this article that employs a licensed mortgage loan originator;
must be covered by a surety bond in accordance with this section.
(2) A surety bond:
(a) must provide coverage for:
(i) each creditor described in subsection (1)(a); and
(ii) each exempt entity described in subsection (1)(b);
in an amount as prescribed in subsection (4); and
(b) must be in a form as prescribed by the director.
(3) The director may adopt rules or guidance documents with respect to the requirements for surety bonds as necessary to accomplish the purposes of this article.
(4) The penal sum of the surety bond shall be maintained in an amount that reflects the dollar amount of mortgage transactions originated as determined by the director.
(5) If an action is commenced on the surety bond of a creditor or an entity exempt from licensing under this article as described in subsection (1), the director may require the filing of a new bond.
(6) A creditor or an entity exempt from licensing under this article as described in subsection (1) shall file a new surety bond

immediately upon recovery of any action on the surety bond required under this section.
As added by P.L.35-2010, SEC.56.

IC 24-4.5-3-503.4
Use of NMLSR in department's licensing system for subordinate lien mortgage transactions; reporting of information to NMLSR; confidentiality; director's authority to enter agreements; waiver of privilege; processing fee; electronic records
Sec. 503.4. (1) Subject to subsection (6), the director shall designate the NMLSR to serve as the sole entity responsible for:
(a) processing applications and renewals for licenses under section 502.1 of this chapter;
(b) issuing unique identifiers for licensees under section 502.1 of this chapter and for entities exempt from licensing under this article that employ licensed mortgage loan originators; and
(c) performing other services that the director determines necessary for the orderly administration of the department's licensing system under section 502.1 of this chapter.
(2) Subject to the confidentiality provisions contained in IC 5-14-3, this section, and IC 28-1-2-30, the director shall regularly report significant or recurring violations of this article related to subordinate lien mortgage transactions to the NMLSR.
(3) Subject to the confidentiality provisions contained in IC 5-14-3, this section, and IC 28-1-2-30, the director may report complaints received regarding licensees under this article related to subordinate lien mortgage transactions to the NMLSR.
(4) The director may report publicly adjudicated licensure actions against licensees under section 502.1 of this chapter to the NMLSR.
(5) The director shall establish a process in which persons licensed in accordance with section 502.1 of this chapter may challenge information reported to the NMLSR by the department.
(6) The director's authority to designate the NMLSR under subsection (1) is subject to the following:
(a) Information stored in the NMLSR is subject to the confidentiality provisions of IC 28-1-2-30 and IC 5-14-3. A person may not:
(i) obtain information from the NMLSR unless the person is authorized to do so by statute;
(ii) initiate any civil action based on information obtained from the NMLSR if the information is not otherwise available to the person under any other state law; or
(iii) initiate any civil action based on information obtained from the NMLSR if the person could not have initiated the action based on information otherwise available to the person under any other state law.
(b) Documents, materials, and other forms of information in the control or possession of the NMLSR that are confidential under IC 28-1-2-30 and that are:
(i) furnished by the director, the director's designee, or a

licensee; or
(ii) otherwise obtained by the NMLSR;
are confidential and privileged by law and are not subject to inspection under IC 5-14-3, subject to subpoena, subject to discovery, or admissible in evidence in any civil action. However, the director may use the documents, materials, or other information available to the director in furtherance of any action brought in connection with the director's duties under this article.
(c) Disclosure of documents, materials, and information:
(i) to the director; or
(ii) by the director;
under this subsection does not result in a waiver of any applicable privilege or claim of confidentiality with respect to the documents, materials, or information.
(d) Information provided to the NMLSR is subject to IC 4-1-11.
(e) This subsection does not limit or impair a person's right to:
(i) obtain information;
(ii) use information as evidence in a civil action or proceeding; or
(iii) use information to initiate a civil action or proceeding;
if the information may be obtained from the director or the director's designee under any law.
(f) Except as otherwise provided in the federal Housing and Economic Recovery Act of 2008, Public Law 110-289, Section 1512, the requirements under any federal law or IC 5-14-3 regarding the privacy or confidentiality of any information or material provided to the NMLSR, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to the information or material, continue to apply to the information or material after the information or material has been disclosed to the NMLSR. The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal law or IC 5-14-3.
(g) For purposes of this section, the director may enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, or other associations representing governmental agencies as established by rule or order of the director.
(h) Information or material that is subject to a privilege or confidentiality under subdivision (f) is not subject to:
(i) disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or
(ii) subpoena, discovery, or admission into evidence, in any private civil action or administrative process, unless with

respect to any privilege held by the NMLSR with respect to the information or material, the person to whom the information or material pertains waives, in whole or in part, in the discretion of the person, that privilege.
(i) Any provision of IC 5-14-3 that concerns the disclosure of:
(i) confidential supervisory information; or
(ii) any information or material described in subdivision (f);
and that is inconsistent with subdivision (f) is superseded by this section.
(j) This section does not apply with respect to information or material that concerns the employment history of, and publicly adjudicated disciplinary and enforcement actions against, a person licensed in accordance with section 502.1 of this chapter and described in section 503(2) of this chapter and that is included in the NMLSR for access by the public.
(k) The director may require a licensee required to submit information to the NMLSR to pay a processing fee considered reasonable by the director. In determining whether an NMLSR processing fee is reasonable, the director shall:
(i) require review of; and
(ii) make available;
the audited financial statements of the NMLSR.
(7) Notwithstanding any other provision of law, any:
(a) application, renewal, or other form or document that:
(i) relates to licenses issued under this article; and
(ii) is made or produced in an electronic format;
(b) document filed as an electronic record in a multistate automated repository established and operated for the licensing or registration of mortgage lenders, brokers, or loan originators; or
(c) electronic record filed through the NMLSR;
is considered a valid original document when reproduced in paper form by the department.
As added by P.L.35-2010, SEC.57. Amended by P.L.27-2012, SEC.20.

IC 24-4.5-3-503.5
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-3-503.6
License renewal; revocation or suspension of license not renewed; reinstatement or appeal; correcting amendments
Sec. 503.6. (1) A license issued under this article must be renewed not later than December 31 of each calendar year. A license issued under section 502.1 of this chapter must be renewed through the NMLSR. The minimum standards for license renewal for a creditor include the following:
(a) If the creditor is licensed in accordance with section 502 of this chapter, the creditor has: (i) paid all required fees for renewal of the license; and
(ii) filed all reports and information required by the director.
(b) If the creditor is licensed under section 502.1 of this chapter, the following:
(i) The creditor has continued to meet the surety bond requirement under section 503.3 of this chapter.
(ii) The creditor has filed the creditor's call report in a manner that satisfies section 505(4) of this chapter.
(iii) The creditor has paid all required fees for renewal of the license.
(iv) The creditor and individuals described in section 503(2) of this chapter have certified to the department that they continue to meet all the standards for licensing established under section 503 of this chapter.
(v) The creditor has filed all reports and information required by the director.
(vi) The creditor has provided in the creditor's renewal application any information describing material changes in the information contained in the creditor's original application for licensure, or in any previous application, including any previous renewal application, along with any other information the director requires in order to evaluate the renewal of the license issued under this article.
(2) A license issued by the department authorizing a person to engage as a creditor in consumer loans or consumer credit sales under this article may be revoked or suspended by the department if the person fails to:
(a) file any renewal form required by the department; or
(b) pay any license renewal fee described under section 503(8)(c) of this chapter;
not later than sixty (60) days after the due date.
(3) A person whose license is revoked or suspended under this section may do either of the following:
(a) Pay all delinquent fees and apply for reinstatement of the license.
(b) Appeal the revocation or suspension to the department for an administrative review under IC 4-21.5-3.
Pending the decision from a hearing under IC 4-21.5-3 concerning license revocation or suspension, a license remains in force.
(4) If, at any time, the information or record contained in:
(a) an original application for licensure filed under section 502 or 502.1 of this chapter; or
(b) a renewal application filed under this section;
is or becomes inaccurate or incomplete in a material respect, the applicant shall promptly file a correcting amendment with the department.
As added by P.L.35-2010, SEC.58. Amended by P.L.89-2011, SEC.18; P.L.27-2012, SEC.21.

IC 24-4.5-3-504 Suspension or revocation of license; order to show cause; order of suspension or revocation; relinquishment of license; preexisting contracts; emergency order for revocation
Sec. 504. (1) The department may issue to a person licensed to:
(a) make consumer loans; or
(b) engage in consumer credit sales that are mortgage transactions;
an order to show cause why the license should not be revoked or suspended for a period determined by the department.
(2) An order issued under subsection (1) must:
(a) include:
(i) a statement of the place, date, and time for a meeting with the department, which date may not be less than ten (10) days from the date of the order;
(ii) a description of the action contemplated by the department; and
(iii) a statement of the facts or conduct supporting the issuance of the order; and
(b) be accompanied by a notice stating that the licensee is entitled to:
(i) a reasonable opportunity to be heard; and
(ii) show the licensee's compliance with all lawful requirements for retention of the license;
at the meeting described in subdivision (a)(i).
(3) After the meeting described in subsection (2)(a)(i), the department may revoke or suspend the license if the department finds that:
(a) the licensee has repeatedly and willfully violated:
(i) this article or any rule, order, or guidance document adopted or issued by the department; or
(ii) any other state or federal laws, rules, or regulations applicable to consumer credit transactions;
(b) the licensee does not meet the licensing qualifications under section 503 of this chapter;
(c) the licensee obtained the license for the benefit of, or on behalf of, a person who does not qualify for the license;
(d) the licensee knowingly or intentionally made material misrepresentations to, or concealed material information from, the department; or
(e) facts or conditions exist that, had they existed at the time the licensee applied for the license, would have been grounds for the department to deny the issuance of the license.
(4) Whenever the department revokes or suspends a license, the department shall enter an order to that effect and forthwith notify the licensee of:
(a) the revocation or suspension;
(b) if a suspension has been ordered, the duration of the suspension;
(c) the procedure for appealing the revocation or suspension under IC 4-21.5-3-5; and (d) any other terms and conditions that apply to the revocation or suspension.
Not later than five (5) days after the entry of the order the department shall deliver to the licensee a copy of the order and the findings supporting the order.
(5) Any person holding a license to make consumer loans may relinquish the license by notifying the department in writing of its relinquishment, but this relinquishment does not affect the person's liability for acts previously committed and coming within the scope of this article.
(6) If the director determines it is in the public interest, the director may pursue revocation of a license of a licensee that has relinquished the license under subsection (5).
(7) If a person's license is revoked, suspended, or relinquished, the revocation, suspension, or relinquishment does not impair or affect any obligation owed by any person under any preexisting lawful contract.
(8) If the director has just cause to believe an emergency exists from which it is necessary to protect the interests of the public, the director may proceed with the revocation of a license through an emergency or another temporary order under IC 4-21.5-4.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.14-1992, SEC.34; P.L.176-1996, SEC.9; P.L.80-1998, SEC.8; P.L.213-2007, SEC.11; P.L.217-2007, SEC.10; P.L.90-2008, SEC.10; P.L.35-2010, SEC.59; P.L.27-2012, SEC.22.

IC 24-4.5-3-505
Record keeping; use of unique identifier on forms and documents; use of examination and regulatory software; submitting call reports to NMLSR; composite reports; notice to department of certain events or changes
Sec. 505. (1) Every creditor required to be licensed under this article shall maintain records in conformity with generally accepted accounting principles and practices in a manner that will enable the department to determine whether the licensee is complying with the provisions of this article. The record keeping system of a licensee shall be sufficient if the licensee makes the required information reasonably available. The department shall determine the sufficiency of the records and whether the licensee has made the required information reasonably available. The department shall be given free access to the records wherever located. The records pertaining to any loan shall be retained for two (2) years after making the final entry relating to the loan, but in the case of a revolving loan account the two (2) years is measured from the date of each entry. A person licensed or required to be licensed under this chapter is subject to IC 28-1-2-30.5 with respect to any records maintained by the person.
(2) The unique identifier of any person originating a mortgage transaction must be clearly shown on all mortgage transaction application forms and any other documents as required by the director. (3) Every licensee that engages in mortgage transactions shall use automated examination and regulatory software designated by the director, including third party software. Use of the software consistent with guidance documents and policies issued by the director is not a violation of IC 28-1-2-30.
(4) Each:
(a) creditor that is licensed by the department under this article and that engages in mortgage transactions; and
(b) entity that is exempt from licensing under this article and that employs one (1) or more licensed mortgage loan originators;
shall submit to the NMLSR a call report, which must be in the form and contain information the NMLSR requires.
(5) Every creditor required to be licensed under this article shall file with the department a composite report as required by the department, but not more frequently than annually, in the form prescribed by the department relating to all consumer loans made by the licensee. The department shall consult with comparable officials in other states for the purpose of making the kinds of information required in the reports uniform among the states. Information contained in the reports shall be confidential and may be published only in composite form. The department may impose a fee in an amount fixed by the department under IC 28-11-3-5 for each day that a creditor fails to file the report required by this subsection.
(6) A creditor required to be licensed under this article shall file notification with the department if the licensee:
(a) has a change in name, address, or principals;
(b) opens a new branch, closes an existing branch, or relocates an existing branch;
(c) files for bankruptcy or reorganization; or
(d) is subject to revocation or suspension proceedings by a state or governmental authority with regard to the licensee's activities;
not later than thirty (30) days after the date of the event described in this subsection.
(7) Every licensee shall file notification with the department if the licensee or any director, executive officer, or manager of the licensee has been convicted of a felony under the laws of Indiana or any other jurisdiction. The licensee shall file the notification required by this subsection not later than thirty (30) days after the date of the event described in this subsection.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.14-1992, SEC.35; P.L.122-1994, SEC.26; P.L.45-1995, SEC.12; P.L.172-1997, SEC.5; P.L.63-2001, SEC.3 and P.L.134-2001, SEC.3; P.L.213-2007, SEC.12; P.L.217-2007, SEC.11; P.L.90-2008, SEC.11; P.L.35-2010, SEC.60; P.L.27-2012, SEC.23.

IC 24-4.5-3-505.5
Automated loan machines
Sec. 505.5. (a) As used in this section, "automated loan machine"

means an unmanned machine that performs routine lending functions.
(b) A licensee may make loans through an automated loan machine at an offsite location if the licensee:
(1) notifies the department in writing of the existence and location of the automated loan machine;
(2) maintains at a location licensed or approved by the department the books, accounts, records, and files concerning transactions performed through the automated loan machine; and
(3) posts at the offsite location where the automated loan machine is located the:
(A) address where the books, accounts, records and files are located; and
(B) telephone number at which the licensee may be contacted.
As added by P.L.172-1997, SEC.6.

IC 24-4.5-3-506
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-3-507
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-3-508
Loan finance charge for supervised loans
Sec. 508. Loan Finance Charge for Supervised Loans . (1) With respect to a supervised loan, including a loan pursuant to a revolving loan account, a supervised lender may contract for and receive a loan finance charge not exceeding that permitted by this section.
(2) The loan finance charge, calculated according to the actuarial method, may not exceed the equivalent of the greater of either of the following:
(a) the total of:
(i) thirty-six percent (36%) per year on that part of the unpaid balances of the principal which is three hundred dollars ($300) or less;
(ii) twenty-one percent (21%) per year on that part of the unpaid balances of the principal which is more than three hundred dollars ($300) but does not exceed one thousand dollars ($1,000); and
(iii) fifteen percent (15%) per year on that part of the unpaid balances of the principal which is more than one thousand dollars ($1000); or
(b) twenty-one percent (21%) per year on the unpaid balances of the principal.
(3) This section does not limit or restrict the manner of contracting for the loan finance charge, whether by way of add-on,

discount, or otherwise, so long as the rate of the loan finance charge does not exceed that permitted by this section. If the loan is precomputed:
(a) the loan finance charge may be calculated on the assumption that all scheduled payments will be made when due; and
(b) the effect of prepayment is governed by the provisions on rebate upon prepayment (IC 24-4.5-3-210).
(4) The term of a loan for the purposes of this section commences on the date the loan is made. Differences in the lengths of months are disregarded, and a day may be counted as one-thirtieth (1/30) of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen (15) days may be treated as a full month if periods of fifteen (15) days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.
(5) Subject to classifications and differentiations, the lender may reasonably establish and make the same loan finance charge on all principal amounts within a specified range. A loan finance charge does not violate subsection (2) if:
(a) when applied to the median amount within each range, it does not exceed the maximum permitted in subsection (2); and
(b) when applied to the lowest amount within each range, it does not produce a rate of loan finance charge exceeding the rate calculated according to paragraph (a) by more than eight percent (8%) of the rate calculated according to paragraph (a).
(6) The amounts of three hundred dollars ($300) and one thousand dollars ($1,000) in subsection (2) and thirty dollars ($30) in subsection (7) are subject to change pursuant to the provisions on adjustment of dollar amounts (IC 24-4.5-1-106). For the adjustment of the amount of thirty dollars ($30), the Reference Base Index to be used is the Index for October 1992.
(7) With respect to a supervised loan not made pursuant to a revolving loan account, the lender may contract for and receive a minimum loan finance charge of not more than thirty dollars ($30). The minimum loan finance charge allowed under this subsection may be imposed only if:
(a) the debtor prepays in full a consumer loan, refinancing, or consolidation, regardless of whether the loan, refinancing, or consolidation is precomputed;
(b) the loan, refinancing, or consolidation prepaid by the debtor is subject to a loan finance charge that:
(i) is contracted for by the parties; and
(ii) does not exceed the rate prescribed in subsection (2); and
(c) the loan finance charge earned at the time of prepayment is less than the minimum loan finance charge contracted for under this subsection.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by Acts 1981, P.L.219, SEC.4; Acts 1982, P.L.149, SEC.4; Acts 1982, P.L.150, SEC.5; P.L.14-1992, SEC.38; P.L.122-1994, SEC.27; P.L.10-2006, SEC.8 and P.L.57-2006, SEC.8; P.L.145-2008, SEC.28.
IC 24-4.5-3-508.5
Repealed
(Repealed by Acts 1982, P.L.150, SEC.8.)

IC 24-4.5-3-509
Use of multiple agreements
Sec. 509. Use of Multiple Agreements. _ With respect to a consumer loan, no lender may permit any person, or husband and wife, to become obligated in any way under more than one loan agreement with the lender or with a person related to the lender, with intent to obtain a higher rate of loan finance charge than would otherwise be permitted by the provisions on loan finance charge for supervised loans (IC 24-4.5-3-508) or to avoid disclosure of an annual percentage rate pursuant to the provisions on disclosure (Part 3). The excess amount of loan finance charge provided for in agreements in violation of this section is an excess charge for the purposes of the provisions on effect of violations on rights of parties (IC 24-4.5-5-202) and the provisions on civil actions by the department (IC 24-4.5-6-113).
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by P.L.14-1992, SEC.39.

IC 24-4.5-3-510
Restrictions on interest in land as security
Sec. 510. Restrictions on Interest in Land as Security _ (1) With respect to a supervised loan in which the principal is one thousand dollars ($1000) or less, a lender may not contract for an interest in land as security. A security interest taken in violation of this section is void.
(2) The amount of one thousand dollars ($1000) in subsection (1) is subject to change pursuant to the provisions on adjustment of dollar amounts (24-4.5-1-106).
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-511
Regular schedule of payments; maximum loan term
Sec. 511. Regular Schedule of Payments; Maximum Loan Term _ (1) Supervised loans not made pursuant to a revolving loan account and in which the principal is one thousand dollars ($1,000) or less shall be payable in a single instalment or shall be scheduled to be payable in substantially equal instalments which shall be payable at equal periodic intervals except to the extent that the schedule of payments is adjusted to the seasonal or irregular income of the debtor and
(a) over a period of not more than thirty-seven (37) months if the principal is more than three hundred dollars ($300), or
(b) over a period of not more than twenty-five (25) months if the principal is three hundred dollars ($300) or less.
(2) The amounts of three hundred dollars ($300) and one thousand dollars ($1,000) in subsection (1) are subject to change pursuant to

the provisions on adjustment of dollar amounts (IC 24-4.5-1-106).
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by Acts 1982, P.L.149, SEC.5.

IC 24-4.5-3-512
Conduct of business other than making loans
Sec. 512. Conduct of Business Other than Making Loans _ A licensee may carry on other business at a location where he makes consumer loans unless he carries on other business for the purpose of evasion or violation of this Article.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-513
Application of other provisions
Sec. 513. Application of Other Provisions _ Except as otherwise provided, all provisions of this Article applying to consumer loans apply to supervised loans.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-514
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 24-4.5-3-515
Change in control of creditor; application to department; timeframe for department's decision; conditions for approval; creditor's duty to report transfer of securities; director's discretion to require new license
Sec. 515. (1) As used in this section, "control" means possession of the power directly or indirectly to:
(a) direct or cause the direction of the management or policies of a creditor, whether through the beneficial ownership of voting securities, by contract, or otherwise; or
(b) vote at least twenty-five percent (25%) of the voting securities of a creditor, whether the voting rights are derived through the beneficial ownership of voting securities, by contract, or otherwise.
(2) An organization or an individual acting directly, indirectly, or through or in concert with one (1) or more other organizations or individuals may not acquire control of any creditor unless the department has received and approved an application for change in control. The department has not more than one hundred twenty (120) days after receipt of an application to issue a notice approving the proposed change in control. The application must contain the name and address of the organization, individual, or individuals who propose to acquire control and any other information required by the director.
(3) The period for approval under subsection (2) may be extended:
(a) in the discretion of the director for an additional thirty (30)

days; and
(b) not more than two (2) additional times for not more than forty-five (45) days each time if:
(i) the director determines that the organization, individual, or individuals who propose to acquire control have not submitted substantial evidence of the qualifications described in subsection (4);
(ii) the director determines that any material information submitted is substantially inaccurate; or
(iii) the director has been unable to complete the investigation of the organization, individual, or individuals who propose to acquire control because of any delay caused by or the inadequate cooperation of the organization, individual, or individuals.
(4) The department shall issue a notice approving the application only after the department is satisfied that both of the following apply:
(a) The organization, individual, or individuals who propose to acquire control are qualified by competence, experience, character, and financial responsibility to control and operate the creditor in a legal and proper manner.
(b) The interests of the owners and creditors of the creditor and the interests of the public generally will not be jeopardized by the proposed change in control.
(5) The director may determine, in the director's discretion, that subsection (2) does not apply to a transaction if the director determines that the direct or beneficial ownership of the creditor will not change as a result of the transaction.
(6) The president or other chief executive officer of a creditor shall report to the director any transfer or sale of securities of the creditor that results in direct or indirect ownership by a holder or an affiliated group of holders of at least ten percent (10%) of the outstanding securities of the creditor. The report required by this subsection must be made not later than ten (10) days after the transfer of the securities on the books of the creditor.
(7) Depending on the circumstances of the transaction, the director may reserve the right to require the organization, individual, or individuals who propose to acquire control of a creditor licensed under this article to apply for a new license under section 503 of this chapter, instead of acquiring control of the licensee under this section.
As added by P.L.89-2011, SEC.19. Amended by P.L.6-2012, SEC.167.

IC 24-4.5-3-601
Loans subject to article by agreement of parties
Sec. 601. Loans Subject to Article by Agreement of Parties _ The parties to a loan other than a consumer loan may agree in writing signed by the parties that the loan is subject to the provisions of this Article applying to consumer loans. If the parties so agree, the loan is a consumer loan for the purposes of this Article. (Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-602
"Consumer related loan"; loan finance charge; licensing or annual notice to department not required
Sec. 602. (1) A "consumer related loan" is a loan in which the following apply:
(a) The loan is made by a person who is not regularly engaged as a lender in credit transactions of the same kind.
(b) The debtor is a person other than an organization.
(c) The debt is primarily for a personal, family, or household purpose.
(d) Either the debt is payable in installments or a loan finance charge is made.
(e) Either:
(i) the principal does not exceed fifty thousand dollars ($50,000); or
(ii) the debt is secured by an interest in land or by personal property used or expected to be used as the principal dwelling of the debtor.
(2) With respect to a consumer related loan, including one made pursuant to a revolving loan account, the parties may contract for the payment by the debtor of a loan finance charge not in excess of that permitted by the provisions on loan finance charge for consumer loans other than supervised loans (IC 24-4.5-3-201).
(3) A person engaged in consumer related loans is not required to comply with:
(a) the licensing requirements set forth in section 503 of this chapter; or
(b) IC 24-4.5-6-201 through IC 24-4.5-6-203.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by Acts 1981, P.L.219, SEC.6; Acts 1982, P.L.149, SEC.6; Acts 1982, P.L.150, SEC.6; P.L.14-1992, SEC.40; P.L.122-1994, SEC.28; P.L.27-2012, SEC.24.

IC 24-4.5-3-603
Applicability of other provisions to consumer related loans
Sec. 603. Applicability of Other Provisions to Consumer Related Loans _ Except for the rate of the loan finance charge and the rights to prepay and to rebate upon prepayment, the provisions of Part 2 of this Chapter apply to a consumer related loan.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-604
Limitation on default charges in consumer related loans
Sec. 604. Limitation on Default Charges in Consumer Related Loans _ (1) The agreement with respect to a consumer related loan may provide for only the following charges as a result of the debtor's default:
(a) reasonable attorney's fees and reasonable expenses incurred

in realizing on a security interest;
(b) deferral charges not in excess of twenty-one percent (21%) per year of the amount deferred for the period of deferral; and
(c) other charges that could have been made had the loan been a consumer loan.
(2) A provision in violation of this section is unenforceable.
(Formerly: Acts 1971, P.L.366, SEC.4.) As amended by Acts 1982, P.L.150, SEC.7.

IC 24-4.5-3-605
Loan finance charge for other loans
Sec. 605. Loan Finance Charge for Other Loans _ With respect to a loan other than a consumer loan or a consumer related loan, the parties may contract for the payment by the debtor of any loan finance charge.
(Formerly: Acts 1971, P.L.366, SEC.4.)

IC 24-4.5-3-606
Required disclosures; liability on fraudulently cashed instruments
Sec. 606. (1) In addition to any disclosures otherwise provided by law, a lender soliciting loans using a negotiable check, facsimile, or other negotiable instrument that may be used by a consumer to activate a new loan shall disclose the following:
"This is a solicitation for a loan. Read the enclosed disclosures before signing this agreement."
This notice shall be printed in at least ten point type and shall appear conspicuously on the offer.
(2) If a negotiable check, a facsimile, or another instrument is stolen or incorrectly received by someone other than the intended payee and the instrument is fraudulently cashed, the consumer who was the intended payee is not liable for the loan obligation.
As added by P.L.163-1999, SEC.3.

IC 24-4.5-3-701
Requirement to provide property tax information in certain transactions
Sec. 701. With respect to a consumer loan secured by an interest in land used or expected to be used as the principal dwelling of the debtor, a lender shall comply with IC 6-1.1-12-43.
As added by P.L.64-2004, SEC.15.



CHAPTER 4. INSURANCE

IC 24-4.5-4-101
Short title
Sec. 101. Short Title _ This Chapter shall be known and may be cited as Uniform Consumer Credit Code - Insurance.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-102
Application; relation to credit insurance act
Sec. 102. (1) Except as provided in subsection (2), this chapter applies to insurance provided or to be provided in relation to a consumer credit sale (IC 24-4.5-1-301.5(8)), a consumer lease (IC 24-4.5-2-106), or a consumer loan (IC 24-4.5-1-301.5(9)).
(2) The provision on cancellation by a creditor (IC 24-4.5-4-304) applies to loans the primary purpose of which is the financing of insurance. No other provision of this chapter applies to insurance so financed.
(3) This chapter supplements and does not repeal IC 27-8-4 (the credit insurance act). The provisions of this article concerning administrative controls, liabilities, and penalties do not apply to persons acting as insurers, and the similar provisions of IC 27-8-4 do not apply to creditors and debtors.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.153-1986, SEC.1; P.L.35-2010, SEC.61.

IC 24-4.5-4-103
"Consumer credit insurance" defined
Sec. 103. In this article, "consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include:
(1) insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring debtors of the creditor; or
(2) insurance indemnifying the creditor against loss due to the debtor's default.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.153-1986, SEC.2.

IC 24-4.5-4-104
Creditor's provisions of and charge for insurance; excess amount of charge
Sec. 104. Creditor's Provisions of and Charge for Insurance; Excess Amount of Charge - (1) Except as otherwise provided in this Chapter and subject to the provisions on additional charges (IC 24-4.5-2-202 and IC 24-4.5-3-202) and maximum charges (Part 2 of Chapter 2 and Chapter 3), a creditor may agree to provide insurance,

and may contract for and receive a charge for insurance separate from and in addition to other charges. A creditor need not make a separate charge for insurance provided or required by him. This Article does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.
(2) The excess amount of a charge for insurance provided for in agreements in violation of this Chapter is an excess charge for the purposes of the provisions of the Chapter on remedies and penalties (Chapter 5) as to effect of violations on rights of parties (IC 24-4.5-5-202) and of the provisions of the Chapter on administration (Chapter 6) as to civil actions by the department (IC 24-4.5-6-113).
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.14-1992, SEC.41.

IC 24-4.5-4-105
Conditions applying to insurance to be provided by creditor
Sec. 105. Conditions Applying to Insurance to be Provided by Creditor _ If a creditor agrees with a debtor to provide insurance
(1) the insurance shall be evidenced by an individual policy or certificate of insurance delivered to the debtor, or sent to him at his address as stated by him, within thirty (30) days after the term of the insurance commences under the agreement between the creditor and debtor; or
(2) the creditor shall promptly notify the debtor of any failure or delay in providing the insurance.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-106
Unconscionability
Sec. 106. Unconscionability _ (1) In applying the provisions of the Article on unconscionability (24-4.5-5-108 and 24-4.5-6-111) to a separate charge for insurance, consideration shall be given, among other factors, to
(a) potential benefits to the debtor including the satisfaction of his obligations;
(b) the creditor's need for the protection provided by the insurance; and
(c) the relation between the amount and terms of credit granted and the insurance benefits provided.
(2) If consumer credit insurance otherwise complies with this Chapter and other applicable law, neither the amount nor the term of the insurance nor the amount of a charge therefor is in itself unconscionable.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-107
Maximum charge by creditor for insurance; methods for calculating charge
Sec. 107. Maximum Charge by Creditor for Insurance - (1) Except

as provided in subsection (2), if a creditor contracts for or receives a separate charge for insurance, the amount charged to the debtor for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the debtor is determined, conforming to any rate filings required by law and made by the insurer with the Insurance Commissioner.
(2) A creditor who provides consumer credit insurance in relation to a revolving charge account (IC 24-4.5-2-108) or revolving loan account (IC 24-4.5-3-108) may calculate the charge to the debtor in each billing cycle by applying the current premium rate to:
(a) the average daily unpaid balance of the debt in the cycle;
(b) the unpaid balance of the debt or a median amount within a specified range of unpaid balances of debt on approximately the same day of the cycle. The day of the cycle need not be the day used in calculating the credit service charge (IC 24-4.5-2-207) or loan finance charge (IC 24-4.5-3-201 and IC 24-4.5-3-508), but the specified range shall be the range used for that purpose;
(c) the unpaid balances of principal calculated according to the actuarial method; or
(d) the amount of the insurance benefit for the cycle.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.141-2005, SEC.2.

IC 24-4.5-4-108
Prepayment by proceeds of consumer credit insurance; refund required; documentation; amount; interest; civil penalty
Sec. 108. Refund or Credit Required; Amount _ (1) Upon prepayment in full of a consumer credit sale or consumer loan by the proceeds of consumer credit insurance, the debtor or the debtor's estate is entitled to a refund of:
(a) any portion of a separate charge for insurance which by reason of prepayment is retained by the creditor or returned to the creditor by the insurer unless the charge was computed from time to time on the basis of the balances of the debtor's account; and
(b) any portion of an additional charge that is:
(i) assessed in accordance with IC 24-4.5-2-202(1)(c) or IC 24-4.5-3-202(1)(e); and
(ii) subject to rebate upon prepayment.
(2) This chapter does not require a creditor to grant a refund or credit to the debtor if all refunds and credits due to the debtor under this chapter amount to less than one dollar ($1), and except as provided in subsection (1) does not require the creditor to account to the debtor for any portion of a separate charge for insurance because:
(a) the insurance is terminated by performance of the insurer's obligation;
(b) the creditor pays or accounts for premiums to the insurer in amounts and at times determined by the agreement between them; or
(c) the creditor receives directly or indirectly under any policy

of insurance a gain or advantage not prohibited by law.
(3) Except as provided in subsection (2), the creditor or the creditor's assignee shall promptly make an appropriate refund or credit to the debtor for any separate charge made for insurance or for an additional charge described in subsection (1)(b) if:
(a) the insurance is not provided or is provided for a term shorter than the term for which the charge to the debtor for insurance was computed; or
(b) the insurance or the protection provided in exchange for the additional charge described in subsection (1)(b) terminates prior to the end of the scheduled term of the coverage because of prepayment in full or otherwise.
(4) An initial creditor, a subsequent creditor, or an assignee of an initial or a subsequent creditor, shall maintain documentation of any account that is subject to a refund or credit under this section. The information maintained under this subsection shall be made available to the department as necessary to determine compliance with this section.
(5) A refund or credit required by subsection (3) is appropriate as to amount if it is computed according to a method prescribed or approved by the insurance commissioner or a formula filed by the insurer with the insurance commissioner at least thirty (30) days before the debtor's right to a refund or credit becomes determinable, unless the method or formula is used after the insurance commissioner notifies the insurer that it is disapproved.
(6) If a refund or credit required by subsection (1) or (3) is not made to the debtor within sixty (60) days after the date the debt is terminated, due to prepayment in full or otherwise, the creditor shall pay to the debtor for each day after the sixty (60) day period has expired an amount equal to the daily interest at the contracted annual percentage rate on the amount of the refund required by subsection (1) due at the time of prepayment or termination. The director may impose an additional civil penalty of not greater than one thousand dollars ($1,000) per occurrence if a creditor engages in a pattern or practice of failing to comply with this subsection.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.122-1994, SEC.29; P.L.172-1997, SEC.7; P.L.213-2007, SEC.13; P.L.217-2007, SEC.12; P.L.90-2008, SEC.12.

IC 24-4.5-4-109
Existing insurance; choice of insurer
Sec. 109. Existing Insurance; Choice of Insurer _ If a creditor requires insurance, upon notice to the creditor the debtor shall have the option of providing the required insurance through an existing policy of insurance owned or controlled by the debtor, or through a policy to be obtained and paid for by the debtor, but the creditor may for reasonable cause decline the insurance provided by the debtor.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-110 Charge for insurance connection with a deferral, refinancing, or consolidation; duplicate charges
Sec. 110. (1) A creditor may not contract for or receive a separate charge for insurance in connection with a deferral (IC 24-4.5-2-204 or IC 24-4.5-3-204), a refinancing (IC 24-4.5-2-205 or IC 24-4.5-3-205), or a consolidation (IC 24-4.5-2-206 or IC 24-4.5-3-206), unless:
(a) the debtor agrees at or before the time of the deferral, refinancing, or consolidation that the charge may be made;
(b) the debtor is or is to be provided with insurance for an amount or a term, or insurance of a kind, in addition to that to which he would have been entitled had there been no deferral, refinancing, or consolidation;
(c) the debtor receives a refund or credit on account of any unexpired term of existing insurance in the amount that would be required if the insurance were terminated (IC 24-4.5-4-108); and
(d) the charge does not exceed the amount permitted by this chapter (IC 24-4.5-4-107).
(2) A creditor may not contract for or receive a separate charge for insurance which duplicates insurance with respect to which the creditor has previously contracted for or received a separate charge.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.152-1986, SEC.66.

IC 24-4.5-4-111
Cooperation between administrator and insurance commissioner
Sec. 111. Cooperation Between the Department and Insurance Commissioner - The department and the Insurance Commissioner are authorized and directed to consult and assist one another in maintaining compliance with this Chapter. They may jointly pursue investigations, prosecute suits, and take other official action, as may seem to them appropriate, if either of them is otherwise empowered to take the action. If the department is informed of a violation or suspected violation by an insurer of this Chapter, or of the insurance laws, rules, and regulations of this State, the department shall advise the Insurance Commissioner of the circumstances.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.14-1992, SEC.42.

IC 24-4.5-4-112
Administrative action of commissioner of insurance
Sec. 112. (1) To the extent that his responsibility under this chapter requires, the commissioner of insurance shall issue rules with respect to insurers, and with respect to refunds (IC 24-4.5-4-108), forms, schedules of premium rates and charges (IC 24-4.5-4-203), and his approval or disapproval thereof and, in case of violation, may make an order for compliance.
(2) IC 4-21.5-3 applies to and governs all agency action taken by the commissioner of insurance pursuant to this section. (Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.152-1986, SEC.67; P.L.7-1987, SEC.107.

(Part 2. Consumer Credit Insurance)

IC 24-4.5-4-201
Term of insurance
Sec. 201. Term of Insurance _ (1) Consumer credit insurance provided by a creditor may be subject to the furnishing of evidence of insurability satisfactory to the insurer. Whether or not such evidence is required, the term of the insurance shall commence no later than when the debtor becomes obligated to the creditor or when the debtor applies for the insurance, whichever is later, except as follows:
(a) if any required evidence of insurability is not furnished until more than thirty (30) days after the term would otherwise commence, the term may commence on the date when the insurer determines the evidence to be satisfactory; or
(b) if the creditor provides insurance not previously provided covering debts previously created, the term may commence on the effective date of the policy.
(2) The originally scheduled term of the insurance shall extend at least until the due date of the last scheduled payment of the debt except as follows:
(a) if the insurance relates to a revolving charge account or revolving loan account, the term need extend only until the payment of the debt under the account and may be sooner terminated after at least thirty (30) days' notice to the debtor; or
(b) if the debtor is advised in writing that the insurance will be written for a specified shorter time, the term need extend only until the end of the specified time.
(3) The term of the insurance shall not extend more than fifteen (15) days after the originally scheduled due date of the last scheduled payment of the debt unless it is extended without additional cost to the debtor or as an incident to a deferral; refinancing, or consolidation.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-202
Amount of insurance
Sec. 202. (1) Except as provided in subsection (2):
(a) in the case of consumer credit insurance providing life coverage, the amount of insurance may not initially exceed the debt and, if the debt is payable in instalments, may not at any time exceed the greater of the scheduled or actual amount of the debt; or
(b) in the case of any other consumer credit insurance, the total amount of periodic benefits payable may not exceed the total of scheduled unpaid instalments of the debt, and the amount of any periodic benefit may not exceed the original amount of debt

divided by the number of periodic instalments in which it is payable.
(2) If consumer credit insurance is provided in connection with a revolving charge account or revolving loan account, the amounts payable as insurance benefits may be reasonably commensurate with the amount of debt as it exists from time to time. If consumer credit insurance is provided in connection with a commitment to grant credit in the future, the amounts payable as insurance benefits may be reasonably commensurate with the total from time to time of the amount of debt and the amount of the commitment.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.247-1983, SEC.20.

IC 24-4.5-4-203
Filing and approval of rates and forms
Sec. 203. (1) A creditor may not use a form, or a schedule of premium rates or charges, the filing of which is required by this section, if the insurance commissioner has disapproved the form or schedule and has notified the insurer of his disapproval. A creditor may not use a form or schedule unless:
(a) the form or schedule has been on file with the insurance commissioner for thirty (30) days, or has earlier been approved by him; and
(b) the insurer has complied with this section with respect to the insurance.
(2) Except as provided in subsection (3), all policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders relating to consumer credit insurance delivered or issued for delivery in this state, and the schedules of premium rates or charges pertaining thereto, shall be filed by the insurer with the insurance commissioner. Within thirty (30) days after the filing of any form or schedule, he shall disapprove it if the premium rates or charges are unreasonable in relation to the benefits provided under the form, or if the form contains provisions which are unjust, unfair, inequitable, or deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of IC 27 or of any rule promulgated under IC 27.
(3) If a group policy has been delivered in another state, the forms to be filed by the insurer with the insurance commissioner are the group certificates and notices of proposed insurance. He shall approve them if:
(a) they provide the information that would be required if the group policy were delivered in this state; and
(b) the applicable premium rates or charges do not exceed those established by his rules.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.152-1986, SEC.68.

(Part 3. Property and Liability Insurance)
IC 24-4.5-4-301
Property insurance
Sec. 301. Property Insurance - (1) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless
(a) the insurance covers a substantial risk of loss of or damage to property related to the credit transaction;
(b) the amount, terms, and conditions of the insurance are reasonable in relation to the character and value of the property insured or to be insured; and
(c) the term of the insurance is reasonable in relation to the terms of credit.
(2) The term of the insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.
(3) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless the amount financed or principal exclusive of charges for the insurance is three hundred dollars ($300) or more, and the value of the property is three hundred dollar ($300) or more.
(4) The amounts of three hundred dollars ($300) in subsection (3) are subject to change pursuant to the provisions on adjustment of dollar amounts (24-4.5-1-106).
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-302
Insurance on creditor's interest only
Sec. 302. Insurance on Creditor's Interest Only _ If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the debtor is on the debtor only to the extent of any deficiency in the effective coverage of the insurance, even though the insurance covers only the interest of the creditor.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-303
Liability insurance
Sec. 303. Liability Insurance _ A creditor may not contract for or receive a separate charge for insurance against liability unless the insurance covers a substantial risk of liability arising out of the ownership or use of property related to the credit transaction.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-304
Cancellation by creditor
Sec. 304. Cancellation by Creditor _ A creditor shall not request cancellation of a policy of property or liability insurance except after the debtor's default or in accordance with a written authorization by the debtor, and in either case the cancellation does not take effect until written notice is delivered to the debtor or mailed to him at his address as stated by him. The notice shall state that the policy may

be cancelled on a date not less than ten (10) days after the notice is delivered, or, if the notice is mailed, not less than thirteen (13) days after it is mailed.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-305
Refund of unearned premium for property insurance upon payment of loan
Sec. 305. Upon the payment in full of a consumer credit sale or consumer loan, the creditor or creditor's assignee shall promptly make an appropriate refund of the unearned premium for any property insurance with respect to which the creditor or the credit account of the consumer is a beneficiary.
As added by P.L.122-1994, SEC.30.



CHAPTER 5. REMEDIES AND PENALTIES

IC 24-4.5-5-0.1
Application of certain amendments to chapter
Sec. 0.1. The amendments made to section 203 of this chapter by P.L.181-1991 apply to causes of action accruing after June 30, 1991.
As added by P.L.220-2011, SEC.391.

IC 24-4.5-5-101
Short title
Sec. 101. Short Title _ This Chapter shall be known and may be cited as Uniform Consumer Credit Code _ Remedies and Penalties.
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-102
Scope
Sec. 102. Scope _ This Part applies to actions or other proceedings to enforce rights arising from consumer credit sales, consumer leases, and consumer loans; to garnishments of the earnings of an individual; and, in addition, to extortionate extensions of credit (24-4.5-5-107).
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-103
Restrictions on deficiency judgments in consumer credit sales
Sec. 103. Restrictions on Deficiency Judgments in Consumer Credit Sales _ (1) This section applies to a consumer credit sale of goods or services.
(2) If the seller repossesses or voluntarily accepts surrender of goods which were the subject of the sale and in which he has a security interest and the cash price of the goods repossessed or surrendered was one thousand dollars ($1000) or less, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale of the goods, and the seller is not obligated to resell the collateral.
(3) If the seller repossesses or voluntarily accepts surrender of goods which were not the subject of the sale but in which he has a security interest to secure a debt arising from a sale of goods or services or a combined sale of goods and services and the cash price of the sale was one thousand dollars ($1000) or less, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale.
(4) For the purpose of determining the unpaid balance of consolidated debts or debts pursuant to revolving charge accounts, the allocation of payments to a debt shall be determined in the same manner as provided for determining the amount of debt secured by various security interests (24-4.5-2-409). (5) The buyer may be liable in damages to the seller if the buyer has wrongfully damaged the collateral or if, after default and demand, the buyer has wrongfully failed to make the collateral available to the seller.
(6) If the seller elects to bring an action against the buyer for a debt arising from a consumer credit sale of goods or services, when under this section he would not be entitled to a deficiency judgment if he repossessed the collateral, and obtains judgment
(a) he may not repossess the collateral, and
(b) the collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment.
(7) The amounts of one thousand dollars ($1000) in subsection (2) and (3) are subject to change pursuant to the provisions on adjustment of dollar amounts (24-4.5-1-106).
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-104
No garnishment before judgment
Sec. 104. No Garnishment Before Judgment _ Prior to entry of judgment in an action against the debtor, no creditor may attach unpaid earnings of the debtor by garnishment or like proceedings.
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-105
Limitation on garnishment and proceedings supplemental to execution; employer's fee
Sec. 105. (1) For the purposes of IC 24-4.5-5-101 through IC 24-4.5-5-108:
(a) "disposable earnings" means that part of the earnings of an individual, including wages, commissions, income, rents, or profits remaining after the deduction from those earnings of amounts required by law to be withheld;
(b) "garnishment" means any legal or equitable proceedings through which the earnings of an individual are required to be withheld by a garnishee, by the individual debtor, or by any other person for the payment of a judgment; and
(c) "support withholding" means that part of the earnings that are withheld from an individual for child support in accordance with the laws of this state.
(2) Except as provided in subsection (8), the maximum part of the aggregate disposable earnings of an individual for any workweek which is subjected to garnishment to enforce the payment of one (1) or more judgments against him may not exceed:
(a) twenty-five percent (25%) of his disposable earnings for that week; or
(b) the amount by which his disposable earnings for that week exceed thirty (30) times the federal minimum hourly wage prescribed by 29 U.S.C. 206(a)(1) in effect at the time the earnings are payable;
whichever is less. In the case of earnings for a pay period other than

a week, the earnings shall be computed upon a multiple of the federal minimum hourly wage equivalent to thirty (30) times the federal minimum hourly wage as prescribed in this section.
(3) The maximum part of the aggregate disposable earnings of an individual for any workweek which is subject to garnishment or support withholding to enforce any order for the support of any person shall not exceed:
(a) where such individual is supporting his spouse or dependent child (other than a spouse or child with respect to whose support such order is used), fifty percent (50%) of such individual's disposable earnings for that week; and
(b) where such individual is not supporting such a spouse or dependent child described in subdivision (a), sixty percent (60%) of such individual's disposable earnings for that week;
except that, with respect to the disposable earnings of any individual for any workweek, the fifty percent (50%) specified in subdivision (a) shall be deemed to be fifty-five percent (55%) and the sixty percent (60%) specified in subdivision (b) shall be deemed to be sixty-five percent (65%), if and to the extent that such earnings are subject to garnishment or support withholding to enforce a support order with respect to a period which is prior to the twelve (12) week period which ends with the beginning of such workweek.
(4) No court may make, execute, or enforce an order or process in violation of this section.
(5) An employer who is required to make deductions from an individual's disposable earnings pursuant to a garnishment order or series of orders arising out of the same judgment debt (excluding a judgment for payment of child support) may collect, as a fee to compensate the employer for making these deductions, an amount equal to the greater of twelve dollars ($12) or three percent (3%) of the total amount required to be deducted by the garnishment order or series of orders arising out of the same judgment debt. If the employer chooses to impose a fee, the fee shall be allocated as follows:
(a) One-half (1/2) of the fee shall be borne by the debtor, and that amount may be deducted by the employer directly from the employee's disposable earnings.
(b) One-half (1/2) of the fee shall be borne by the creditor, and that amount may be retained by the employer from the amount otherwise due the creditor.
The deductions made under this subsection for a collection fee do not increase the amount of the judgment debt for which the fee is collected for the purpose of calculating or collecting judgment interest. This fee may be collected by an employer only once for each garnishment order or series of orders arising out of the same judgment debt. The employer may collect the entire fee from one (1) or more of the initial deductions from the employee's disposable earnings. Alternatively, the employer may collect the fee ratably over the number of pay periods during which deductions from the employee's disposable earnings are required. (6) The deduction of the garnishment collection fee under subsection (5)(a) or subsection (7) is not an assignment of wages under IC 22-2-6.
(7) An employer who is required to make a deduction from an individual's disposable earnings in accordance with a judgment for payment of child support may collect a fee of two dollars ($2) each time the employer is required to make the deduction. The fee may be deducted by the employer from the individual's disposable earnings each time the employer makes the deduction for support. If the employer elects to deduct such a fee, the amount to be deducted for the payment of support must be reduced accordingly if necessary to avoid exceeding the maximum amount permitted to be deducted under subsection (3).
(8) A support withholding order takes priority over a garnishment order irrespective of their dates of entry or activation. If a person is subject to a support withholding order and a garnishment order, the garnishment order shall be honored only to the extent that disposable earnings withheld under the support withholding order do not exceed the maximum amount subject to garnishment as computed under subsection (2).
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1979, P.L.239, SEC.1; Acts 1982, P.L.151, SEC.1; P.L.248-1983, SEC.1; P.L.237-1985, SEC.1; P.L.102-1986, SEC.3; P.L.148-1988, SEC.1.

IC 24-4.5-5-106
No discharge from employment for garnishment
Sec. 106. No Discharge From Employment for Garnishment_No employer shall discharge an employee for the reason that a creditor or creditors of the employee has subjected or attempted to subject unpaid earnings of the employee to garnishment or like proceedings directed to the employer for the purpose of paying a judgment or judgments.
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-107
Extortionate extensions of credit
Sec. 107. Extortionate Extensions of Credit _ (1) If it is the understanding of the creditor and the debtor at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation, or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the debtor.
(2) If it is shown that an extension of credit was made at an annual rate exceeding forty-five percent (45%) calculated according to the actuarial method and that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation, or property of any person to collect extensions of credit or to punish the nonrepayment thereof, there is prima facie evidence that the extension of credit was unenforceable

under subsection (1).
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-108
Unconscionability
Sec. 108. Unconscionability _ (1) With respect to a consumer credit sale, consumer lease, or consumer loan, if the court as a matter of law finds the agreement or any clause of the agreement to have been unconscionable at the time it was made the court may refuse to enforce the agreement, or it may enforce the remainder of the agreement without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.
(2) If it is claimed or appears to the court that the agreement or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.
(3) For the purpose of this section, a charge or practice expressly permitted by this Article is not in itself unconscionable.
(Formerly: Acts 1971, P.L.366, SEC.6.)

(Part 2. Debtors' Remedies)

IC 24-4.5-5-201
First lien mortgage transactions; civil liability for disclosure violations; debtor's right to rescind
Sec. 201. For purposes of the provisions on civil liability for violation of disclosure provisions (IC 24-4.5-5-203) and on debtor's right to rescind certain transactions (IC 24-4.5-5-204):
(1) consumer credit sale includes a sale that is a first lien mortgage transaction if the sale is otherwise a consumer credit sale; and
(2) consumer loan includes a loan that is a first lien mortgage transaction if the loan is otherwise a consumer loan.
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1981, P.L.218, SEC.7; P.L.152-1986, SEC.69; P.L.35-2010, SEC.62.

IC 24-4.5-5-202
Effect of violations on rights of parties
Sec. 202. Effect of Violations on Rights of Parties _ (1) If a creditor has violated the provision of this Article applying to limitations on the schedule of payments or loan term for supervised loans (IC 24-4.5-3-511), the debtor is not obligated to pay the loan finance charge, and has a right to recover from the person violating this Article or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt a penalty in an amount determined by the court not in excess of three times the amount of the loan finance charge. No action pursuant to this subsection may be brought more than one

(1) year after the due date of the last scheduled payment of the agreement with respect to which the violation occurred.
(2) If a creditor has violated the provisions of this Article applying to authority to make consumer loans (IC 24-4.5-3-502), the loan is void and the debtor is not obligated to pay either the principal or loan finance charge. If the debtor has paid any part of the principal or of the loan finance charge, the debtor has a right to recover the payment from the person violating this Article or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt. With respect to violations arising from loans made pursuant to revolving loan accounts, no action pursuant to this subsection may be brought more than two (2) years after the violation occurred. With respect to violations arising from other loans, no action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement pursuant to which the charge was paid.
(3) A debtor is not obligated to pay a charge in excess of that allowed by this Article, and if the debtor has paid an excess charge the debtor has a right to a refund. A refund may be made by reducing the debtor's obligation by the amount of the excess charge. If the debtor has paid an amount in excess of the lawful obligation under the agreement, the debtor may recover the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against debtors arising from the debt.
(4) If a debtor is entitled to a refund and a person liable to the debtor refuses to make a refund within a reasonable time after demand, the debtor may recover from that person a penalty in an amount determined by a court not exceeding the greater of either the amount of the credit service or loan finance charge or ten (10) times the amount of the excess charge. If the creditor has made an excess charge in deliberate violation of or in reckless disregard for this Article, the penalty may be recovered even though the creditor has refunded the excess charge. No penalty pursuant to this subsection may be recovered if a court has ordered a similar penalty assessed against the same person in a civil action by the department (IC 24-4.5-6-113). With respect to excess charges arising from sales made pursuant to revolving charge accounts or from loans made pursuant to revolving loan accounts, no action pursuant to this subsection may be brought more than two (2) years after the time the excess charge was made. With respect to excess charges arising from other consumer credit sales or consumer loans, no action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made.
(5) Except as otherwise provided, no violation of this Article impairs rights on a debt.
(6) If an employer discharges an employee in violation of the provisions prohibiting discharge (IC 24-4.5-5-106), the employee

may within six (6) months bring a civil action for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall not exceed lost wages for six (6) weeks.
(7) If the creditor establishes by a preponderance of evidence that a violation is unintentional or the result of a bona fide error, no liability is imposed under subsections (1), (2), and (4) and the validity of the transaction is not affected.
(8) In any case in which it is found that a creditor has violated this Article, the court may award reasonable attorney's fees incurred by the debtor.
(9) The department may act on behalf of a debtor to enforce the debtor's rights under this section against a creditor who is licensed or registered with the department or is required to be licensed or registered with the department.
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by P.L.14-1992, SEC.43; P.L.122-1994, SEC.31; P.L.172-1997, SEC.8.

IC 24-4.5-5-203
Civil liability for violation of disclosure provisions
Sec. 203. Civil Liability for Violation of Disclosure Provisions _ (1) Except as otherwise provided in this section, a creditor who, in violation of the provisions on disclosure (Part 3), of the Chapter on Credit Sales (Chapter 2) and the Chapter on Loans (Chapter 3), fails to disclose information to a person entitled to the information under this Article is liable to that person in an amount equal to the sum of:
(a) the following:
(1) in the case of an individual action, twice the amount of the credit service or loan finance charge in connection with the transaction, but the liability pursuant to this subdivision shall be not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000); or
(2) in the case of a class action, an amount the court allows, except that as to each member of the class no minimum recovery is applicable, and the total recovery under this subdivision in any class action or series of class actions arising out of the same failure to comply by the same creditor may not be more than the lesser of:
(i) five hundred thousand dollars ($500,000); or
(ii) one percent (1%) of the net worth of the creditor; and
(b) in the case of a successful action to enforce the liability under paragraph (a), the costs of the action together with reasonable attorney's fees as determined by the court. In determining the amount of the award in a class action, the court shall consider, among other relevant factors, the amount of any award granted under the federal Consumer Credit Protection Act (15 U.S.C. 1601 et seq.), the frequency and persistence of failures of compliance by the creditor, the resources of the creditor, the number of persons adversely affected, and the extent to which the creditor's failure of compliance was intentional. (2) A creditor has no liability under this section if within sixty (60) days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and makes whatever adjustments in the appropriate account are necessary to assure that the person will not be required to pay a credit service charge or loan finance charge in excess of the amount or percentage rate actually disclosed.
(3) A creditor may not be held liable in any action brought under this section for a violation of this Article if the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.
(4) If there are multiple obligors in a consumer credit transaction or consumer lease, there may not be more than one (1) recovery of damages under subdivision (a)(1) for one (1) violation of this article with respect to that consumer credit transaction or consumer lease.
(5) The multiple failure to disclose to any person any information required under this article to be disclosed in connection with a single account under an open end consumer credit plan, a single consumer credit sale, a consumer loan, a consumer lease, or another extension of consumer credit entitles that person to a single recovery under this section. However, continued failure to disclose after a recovery has been granted gives rise to rights to additional recoveries.
(6) Any action which may be brought under this section against the original creditor in any credit transaction involving a security interest in land may be maintained against any subsequent assignee of the original creditor where the assignee, its subsidiaries, or affiliates were in a continuing business relationship with the original creditor either at the time the credit was extended or at the time of the assignment, unless the assignment was involuntary, or the assignee shows by a preponderance of evidence that it did not have reasonable grounds to believe that the original creditor was engaged in violations of this Article, and that it maintained procedures reasonably adapted to apprise it of the existence of the violations.
(7) No action pursuant to this section may be brought more than one (1) year after the date of the occurrence of the violations.
(8) In this section, creditor includes a person who in the ordinary course of business regularly extends or arranges for the extension of credit, or offers to arrange for the extension of credit.
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by P.L.181-1991, SEC.5.

IC 24-4.5-5-204
Debtor's right to rescind certain transactions
Sec. 204. Debtor's Right to Rescind Certain Transactions _ (1) A violation by a creditor of Section 125 of the Federal Consumer Credit Protection Act (IC 24-4.5-1-302) concerning the debtor's right to rescind a transaction that is a consumer credit sale or a consumer loan constitutes a violation of IC 24-4.5. A creditor may not accrue

interest during the period when a consumer loan may be rescinded under Section 125 of the Federal Consumer Protection Act (15 U.S.C. 1635).
(2) A creditor must make available for disbursement the proceeds of a transaction subject to subsection (1) on the later of:
(A) the date the creditor is reasonably satisfied that the consumer has not rescinded the transaction; or
(B) the first business day after the expiration of the rescission period under subsection (1).
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1982, P.L.149, SEC.7; P.L.122-1994, SEC.32; P.L.23-2000, SEC.9.

IC 24-4.5-5-205
Refunds and penalties as set-off to obligation
Sec. 205. Refunds and Penalties as Set-Off to Obligation _ Refunds or penalties to which the debtor is entitled pursuant to this Part may be set off against the debtor's obligation, and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this Part.
(Formerly: Acts 1971, P.L.366, SEC.6.)

(Part 3. Criminal Penalties)

IC 24-4.5-5-301
Knowing violations
Sec. 301. (1) A lender who knowingly makes charges in excess of those permitted by the provisions of this article commits a Class A misdemeanor.
(2) A person who knowingly engages in the business of making consumer loans without a license in violation of the provisions of this article applying to authority to make consumer loans (IC 24-4.5-3-502 and IC 24-4.5-3-502.1) commits a Class A misdemeanor.
(3) A person who knowingly:
(a) engages in the business of making consumer credit sales, consumer leases, or consumer loans, or of taking assignments of rights against debtors; and
(b) undertakes direct collection of payments or enforcement of these rights, without complying with the provisions of this article concerning notification (IC 24-4.5-6-202) or payment of fees (IC 24-4.5-6-203);
commits a Class A infraction.
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1978, P.L.2, SEC.2414; P.L.152-1986, SEC.70; P.L.14-1992, SEC.44; P.L.122-1994, SEC.33; P.L.45-1995, SEC.14; P.L.35-2010, SEC.63.

IC 24-4.5-5-302
Disclosure violations
Sec. 302. A person commits a Class A misdemeanor if he knowingly gives false or inaccurate information or fails to provide

information which he is required to disclose under the provisions of IC 24-4.5-2-301 or IC 24-4.5-3-301.
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1978, P.L.2, SEC.2415; P.L.247-1983, SEC.21.



CHAPTER 6. ADMINISTRATION

IC 24-4.5-6-101
Short title
Sec. 101. Short Title _ This Chapter shall be known and may be cited as Uniform Consumer Credit Code _ Administration.
(Formerly: Acts 1971, P.L.366, SEC.7.)

IC 24-4.5-6-102
Applicability; "consumer credit sale"; "consumer loan"
Sec. 102. (a) IC 24-4.5-6-101 through IC 24-4.5-6-117 apply to persons who:
(1) make or solicit consumer credit sales, consumer leases, consumer loans, consumer related sales (IC 24-4.5-2-602), and consumer related loans (IC 24-4.5-3-602); or
(2) directly collect payments from or enforce rights against debtors arising from sales, leases, or loans specified in subsection (1), wherever they are made.
(b) For purposes of IC 24-4.5-6-101 through IC 24-4.5-6-117:
(1) "Consumer credit sale" includes a sale that is a first lien mortgage transaction if the sale is otherwise a consumer credit sale.
(2) "Consumer loan" includes a loan that is a first lien mortgage transaction if the loan is otherwise a consumer loan.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by Acts 1981, P.L.218, SEC.8; P.L.152-1986, SEC.71; P.L.35-2010, SEC.64; P.L.27-2012, SEC.25.

IC 24-4.5-6-103
Department
Sec. 103. Department _ "Department" means the members of the department of financial institutions. The division of consumer credit shall have charge of the administration of this article.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.45.

IC 24-4.5-6-103.5
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-6-104
Powers of department; reliance on rules
Sec. 104. (1) In addition to other powers granted by this article, the department within the limitations provided by law may:
(a) receive and act on complaints, take action designed to obtain voluntary compliance with this article, or commence proceedings on the department's own initiative; (b) counsel persons and groups on their rights and duties under this article;
(c) establish programs for the education of consumers with respect to credit practices and problems;
(d) make studies appropriate to effectuate the purposes and policies of this article and make the results available to the public;
(e) adopt, amend, and repeal rules, orders, policies, and forms to carry out the provisions of this article;
(f) maintain more than one (1) office within Indiana; and
(g) appoint any necessary attorneys, hearing examiners, clerks, and other employees and agents and fix their compensation, and authorize attorneys appointed under this section to appear for and represent the department in court.
(2) No liability is imposed under this article for an act done or omitted in conformity with a rule, written notice, written opinion, written interpretation, or written directive of the department notwithstanding that after the act or omission the rule, written notice, written opinion, written interpretation, or written directive may be amended or repealed, or be determined by judicial or other authority to be invalid for any reason.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.247-1983, SEC.22; P.L.14-1992, SEC.46; P.L.45-1995, SEC.15; P.L.172-1997, SEC.9; P.L.213-2007, SEC.14; P.L.217-2007, SEC.13.

IC 24-4.5-6-105
Administrative powers with respect to depository institutions
Sec. 105. (1) With respect to depository institutions, the powers of examination and investigation (IC 24-4.5-6-106) and administrative enforcement (IC 24-4.5-6-108) shall be exercised by the department. The department may, at its discretion, accept any examination of any financial institution made by a federal authority in lieu of the examination made under the provisions of this article. All other powers of the department under this article may be exercised by the director with respect to a depository institution.
(2) If the department receives a complaint or other information concerning noncompliance with this article by a depository institution, the director shall inform the official or agency having supervisory authority over the organization concerned. The department may request information about depository institutions from the officials or agencies supervising them.
(3) The department and any official or agency of this state having supervisory authority over a depository institution are authorized and directed to consult and assist one another in maintaining compliance with this article. They may jointly pursue investigations, prosecute suits, and take other official action, as they deem appropriate, if either of them otherwise is empowered to take the action.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.47; P.L.35-2010, SEC.65.
IC 24-4.5-6-106
Department's examination and investigatory authority; record retention; director's authority to control access to records; court order compelling compliance; confidentiality; examination of vendors
Sec. 106. (1) In administering this article and in order to determine whether the provisions of this article are being complied with by persons engaging in acts subject to this article, the department may examine the records of persons and may make investigations of persons as may be necessary to determine compliance. Records subject to examination under this section include the following:
(a) Training, operating, and policy manuals.
(b) Minutes of:
(i) management meetings; and
(ii) other meetings.
(c) Other records that the department determines are necessary to perform its investigation or examination.
The department may also administer oaths or affirmations, subpoena witnesses, and compel the attendance of witnesses, including directors, executive officers, managers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual, or person subject to this article. The department may also adduce evidence, and require the production of any matter which is relevant to the investigation. The department shall determine the sufficiency of the records maintained and whether the person has made the required information reasonably available. The records pertaining to any transaction subject to this article shall be retained for two (2) years after making the final entry relating to the consumer credit transaction, but in the case of a revolving loan account or revolving charge account, the two (2) years is measured from the date of each entry.
(2) The department's examination and investigatory authority under this article includes the following:
(a) The authority to require a creditor to refund overcharges resulting from the creditor's noncompliance with the terms of consumer credit sales, consumer leases, or consumer loans.
(b) The authority to require a creditor to comply with the prepayment penalty provisions set forth in IC 24-4.5-3-209.
(c) The authority to investigate complaints filed with the department by debtors.
(3) If the department:
(a) investigates; or
(b) examines the books and records of;
a person that is subject to IC 24-4.5-6-201, IC 24-4.5-6-202, and IC 24-4.5-6-203, the person shall pay all reasonably incurred costs of the investigation or examination in accordance with the fee schedule adopted by the department under IC 28-11-3-5. However, the person is liable for the costs of an investigation or examination under this subsection only to the extent that the costs exceed the amount of the

filing fees paid most recently under IC 24-4.5-6-203. Any costs required to be paid under this subsection shall be paid not later than sixty (60) days after the person receives a notice from the department of the costs being assessed. The department may impose a fee, in an amount fixed by the department under IC 28-11-3-5, for each day that the assessed costs are not paid, beginning on the first day after the sixty (60) day period described in this subsection.
(4) The department shall be given free access to the records wherever located. In making any examination or investigation authorized by this article, the director may control access to any documents and records of the licensee or person under examination or investigation. The director may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where the documents are usually kept. During the period of control, the licensee or person may not remove or attempt to remove any of the documents and records except under a court order or with the consent of the director. Unless the director has reasonable grounds to believe the documents or records of the licensee or person have been, or are, at risk of being altered or destroyed for purposes of concealing a violation of this article, the licensee or person being examined or investigated is entitled to access to the documents or records as necessary to conduct the licensee's or person's ordinary business affairs. If the person's records are located outside Indiana, the records shall be made available to the department at a convenient location within Indiana, or the person shall pay the reasonable and necessary expenses for the department or its representative to examine them where they are maintained. The department may designate comparable officials of the state in which the records are located to inspect them on behalf of the department.
(5) Upon a person's failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all affected persons, the department may apply to any civil court with jurisdiction for an order compelling compliance.
(6) The department shall not make public the name or identity of a person whose acts or conduct the department investigates pursuant to this section or the facts disclosed in the investigation, but this subsection does not apply to disclosures in actions or enforcement proceedings pursuant to this article.
(7) If a creditor contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the creditor and be subject to the department's routine examination procedures, the person that provides the service to the creditor shall, at the request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director may order any creditor that is licensed under this article and that receives services from the person refusing the examination to: (a) discontinue receiving one (1) or more services from the person; or
(b) otherwise cease conducting business with the person.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.48; P.L.122-1994, SEC.34; P.L.45-1995, SEC.16; P.L.10-2006, SEC.9 and P.L.57-2006, SEC.9; P.L.213-2007, SEC.15; P.L.217-2007, SEC.14; P.L.35-2010, SEC.66; P.L.27-2012, SEC.26.

IC 24-4.5-6-106.5
Powers of director
Sec. 106.5. To carry out the purposes of this section, the director may:
(a) retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;
(b) enter into agreements or relationships with other government officials or regulatory associations to improve efficiencies and reduce regulatory burden by sharing:
(i) resources;
(ii) standardized or uniform methods or procedures; and
(iii) documents, records, information, or evidence obtained under this section;
(c) use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate a licensee, an individual, or a person subject to this article;
(d) accept and rely on examination or investigation reports made by other government officials, in or outside Indiana; or
(e) accept audit reports made by an independent certified public accountant for the licensee, individual, or person subject to this article in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation, or other writing of the director.
As added by P.L.35-2010, SEC.67.

IC 24-4.5-6-107
Applicability of laws governing administrative orders and rules; venue; emergency rulemaking authority
Sec. 107. Except as otherwise provided, IC 4-21.5-3 governs all agency action taken by the department under this chapter or IC 24-4.5-3-501 through IC 24-4.5-3-513. All proceedings for administrative review under IC 4-21.5-3 or judicial review under IC 4-21.5-5 shall be held in Marion County. The provisions of IC 4-22-2 prescribing procedures for the adoption of rules by agencies shall apply to the adoption of rules by the department of financial institutions under this article. However, if the department declares an emergency in the document containing the rule, it may adopt rules permitted by this chapter under IC 4-22-2-37.1.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.31-1985,

SEC.48; P.L.7-1987, SEC.108; P.L.1-1990, SEC.243; P.L.14-1992, SEC.49; P.L.35-2010, SEC.68.

IC 24-4.5-6-107.5
Prohibited acts
Sec. 107.5. It is a violation of this article for a person or individual subject to this article to:
(a) directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers or lenders or to defraud any person;
(b) engage in any unfair or deceptive practice toward any person;
(c) obtain property by fraud or misrepresentation;
(d) solicit or enter into a contract with a borrower that provides in substance that the person or individual subject to this article may earn a fee or commission through "best efforts" to obtain a loan even though no loan is actually obtained for the borrower;
(e) solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting;
(f) conduct any business covered by this article without holding a valid license as required under this article, or assist or aid and abet any person in the conduct of business under this article without a valid license as required under this article;
(g) fail to make disclosures as required by this article and any other applicable state or federal law, including regulations under that law;
(h) fail to comply with this article or rules adopted under this article, or fail to comply with any other state or federal law, rule, or regulation, applicable to any business authorized or conducted under this article;
(i) make, in any manner, any false or deceptive statement or representation, including, with regard to the rates, points, or other financing terms or conditions for a mortgage transaction, or engage in bait and switch advertising;
(j) negligently make any false statement or knowingly and willfully make any omission of material fact in connection with any information or reports filed with a governmental agency or the NMLSR or in connection with any investigation conducted by the director or another governmental agency;
(k) make any payment, threat, or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a mortgage transaction, or make any payment, threat, or promise, directly or indirectly, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property;
(l) collect, charge, attempt to collect or charge, or use or

propose any agreement purporting to collect or charge any fee prohibited by this article;
(m) cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer;
(n) fail to account truthfully for money belonging to a party to a mortgage transaction; or
(o) knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information subject to examination under this article.
As added by P.L.35-2010, SEC.69.

IC 24-4.5-6-108
Cease and desist orders; judicial review or enforcement proceedings; record; appeal; unconscionable or fraudulent conduct subject to injunction
Sec. 108. (1) After notice and an opportunity to be heard, the department may order a creditor, or a person acting on behalf of the creditor, to cease and desist from engaging in violations of this article. A respondent aggrieved by an order of the department may obtain judicial review of the order and the department may obtain an order of the court for enforcement of its order in any civil court. The proceeding for review or enforcement is initiated by filing a petition in the court. Copies of the petition shall be served upon all parties of record.
(2) Within thirty (30) days after service of the petition for review upon the department, or within any further time the court may allow, the department shall transmit to the court the original or a certified copy of the entire record upon which the order is based, including any transcript of testimony, which need not be printed. By stipulation of all parties to the review proceeding, the record may be shortened. After hearing the court may (a) reverse or modify the order if the findings of fact of the department are clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record, (b) grant any temporary relief or restraining order it deems just, and (c) enter an order enforcing, modifying, and enforcing as modified, or setting aside in whole or in part the order of the department, or remanding the case to the department for further proceedings.
(3) An objection not urged at the hearing shall not be considered by the court unless the failure to urge the objection is excused for good cause shown. A party may move the court to remand the case to the department in the interest of justice for the purpose of adducing additional specified and material evidence and seeking finding thereon upon good cause shown for the failure to adduce this evidence before the department.
(4) The jurisdiction of the court shall be exclusive and its final judgment or decree shall be subject to review by the court on appeal in the same manner and form and with the same effect as in appeals from a final judgment or decree. The department's copy of the testimony shall be available at reasonable times to all parties for

examination without cost.
(5) A proceeding for review under this section must be initiated within thirty (30) days after a copy of the order of the department is received. If no proceeding is so initiated, the department may obtain a decree of the civil court for enforcement of its order upon a showing that an order was issued in compliance with this section, that no proceeding for review was initiated within thirty (30) days after copy of the order was received, and that the respondent is subject to the jurisdiction of the court.
(6) With respect to unconscionable agreements or fraudulent or unconscionable conduct by the respondent, the department may not issue an order pursuant to this section but may bring a civil action for an injunction (IC 24-4.5-6-111).
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.50; P.L.35-2010, SEC.70.

IC 24-4.5-6-109
Assurance of discontinuance
Sec. 109. Assurance of Discontinuance _ If it is claimed that a person has engaged in conduct subject to an order by the department (IC 24-4.5-6-108) or by a court (IC 24-4.5-6-110 through IC 24-4.5-6-112), the department may accept an assurance in writing that the person will not engage in the conduct in the future. If a person giving an assurance of discontinuance fails to comply with its terms, the assurance is evidence that prior to the assurance he engaged in the conduct described in the assurance.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.51.

IC 24-4.5-6-110
Injunctions against violations
Sec. 110. The department may bring a civil action to restrain a person from violating this article or another state or federal law or regulation, and for other appropriate relief.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.52; P.L.35-2010, SEC.71.

IC 24-4.5-6-111
Injunctions against unconscionable agreements and fraudulent or unconscionable conduct
Sec. 111. Injunctions Against Unconscionable Agreements and Fraudulent or Unconscionable Conduct _ (1) The department may bring a civil action to restrain a creditor or a person acting in behalf of a creditor from engaging in a course of:
(a) making or enforcing unconscionable terms or provisions of consumer credit sales, consumer leases, or consumer loans;
(b) fraudulent or unconscionable conduct in inducing debtors to enter into consumer credit sales, consumer leases, or consumer loans; or
(c) fraudulent or unconscionable conduct in the collection of

debts arising from consumer credit sales, consumer leases, or consumer loans.
(2) In an action brought pursuant to this section the court may grant relief only if it finds:
(a) that the respondent has made unconscionable agreements or has engaged or is likely to engage in a course of fraudulent or unconscionable conduct;
(b) that the agreements or conduct of the respondent has caused or is likely to cause injury to consumers; and
(c) that the respondent has been able to cause or will be able to cause the injury primarily because the transactions involved are credit transactions.
(3) In applying this section, consideration shall be given to each of the following factors, among others:
(a) belief by the creditor at the time consumer credit sales, consumer leases, or consumer loans are made that there was no reasonable probability of payment in full of the obligation by the debtor;
(b) in the case of consumer credit sales or consumer leases, knowledge by the seller or lessor at the time of the sale or lease of the inability of the buyer or lessee to receive substantial benefits from the property or services sold or leased;
(c) in the case of consumer credit sales or consumer leases, gross disparity between the price of the property or services sold or leased and the value of the property or services measured by the price at which similar property or services are readily obtainable in credit transactions by like buyers or lessees;
(d) the fact that the creditor contracted for or received separate charges for insurance with respect to consumer credit sales or consumer loans with the effect of making the sales or loans, considered as a whole, unconscionable; and
(e) the fact that the respondent has knowingly taken advantage of the inability of the debtor reasonably to protect his interests by reason of physical or mental infirmities, ignorance, illiteracy or inability to understand the language of the agreement, or similar factors.
(4) In an action brought pursuant to this section, a charge or practice expressly permitted by this Article is not in itself unconscionable.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.53; P.L.122-1994, SEC.35.

IC 24-4.5-6-112
Temporary relief
Sec. 112. Temporary Relief _ With respect to an action brought to enjoin violations of the Article (IC 24-4.5-6-110) or unconscionable agreements or fraudulent or unconscionable conduct (IC 24-4.5-6-111), the department may apply to the court for appropriate temporary relief against a respondent, pending final

determination of proceedings. If the court finds after a hearing held upon notice to the respondent that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in conduct sought to be restrained, it may grant any temporary relief or restraining order it deems appropriate.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.54.

IC 24-4.5-6-113
Civil actions by department; civil penalties for violations
Sec. 113. (1) After demand, the department may bring a civil action against a creditor for making or collecting charges in excess of those permitted by this article. An action may relate to transactions with more than one debtor. If it is found that an excess charge has been made, the court shall order the respondent to refund to the debtor or debtors the amount of the excess charge. If a creditor has made an excess charge in deliberate violation of or in reckless disregard for this article, or if a creditor has refused to refund an excess charge within a reasonable time after demand by the debtor or the department, the court may also order the respondent to pay to the debtor or debtors a civil penalty in an amount determined by the court not in excess of the greater of either the amount of the credit service or loan finance charge or ten (10) times the amount of the charge. Refunds and penalties to which the debtor is entitled pursuant to this subsection may be set off against the debtor's obligation. If a debtor brings an action against a creditor to recover an excess charge or civil penalty, an action by the department to recover for the same excess charge or civil penalty shall be stayed while the debtor's action is pending and shall be dismissed if the debtor's action is dismissed with prejudice or results in a final judgment granting or denying the debtor's claim. With respect to excess charges arising from sales made pursuant to revolving charge accounts or from loans made pursuant to revolving loan accounts, no action pursuant to this subsection may be brought more than two (2) years after the time the excess charge was made. With respect to excess charges arising from other consumer credit sales or consumer loans, no action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made. If the creditor establishes by a preponderance of evidence that a violation is unintentional or the result of a bona fide error, no liability to pay a penalty shall be imposed under this subsection.
(2) The department may bring a civil action against a creditor or a person acting in his behalf to recover a civil penalty for willfully violating this article, and if the court finds that the defendant has engaged in a course of repeated and willful violations of this article, it may assess a civil penalty of no more than five thousand dollars ($5,000). No civil penalty pursuant to this subsection may be imposed for violations of this article occurring more than two (2) years before the action is brought or for making unconscionable

agreements or engaging in a course of fraudulent or unconscionable conduct.
(3) If the department determines, after notice and opportunity for the person to be heard, that a person has violated this article, the department may, in addition to or instead of all other remedies available under this section, impose upon the person a civil penalty not greater than ten thousand dollars ($10,000) per violation.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.55; P.L.213-2007, SEC.16; P.L.217-2007, SEC.15; P.L.35-2010, SEC.72.

IC 24-4.5-6-114
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 24-4.5-6-115
Debtor's remedies not affected
Sec. 115. Debtor's Remedies Not Affected _ The grant of powers to the department in this Article does not affect remedies available to debtors under this Article or under other principles of law or equity.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.57.

IC 24-4.5-6-116
Venue
Sec. 116. Venue _ The department may bring actions or proceedings in a court in a county in which an act on which the action or proceeding is based occurred or in a county in which respondent resides or transacts business or in a county otherwise authorized by rule or venue laws.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.14-1992, SEC.58.

IC 24-4.5-6-117
"Civil court" defined
Sec. 117. As used in this article, "civil court" means any court of Indiana having civil jurisdiction.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.1-1990, SEC.244.

IC 24-4.5-6-119
Violations by individuals; persons convicted of felonies; civil penalties; creditor's duty to notify department of discharge or termination
Sec. 119. (a) Subject to subsection (b), if the director determines that a director, an officer, or an employee of a creditor:
(1) has committed a violation of a statute, a rule, a final cease and desist order, a condition imposed in writing by the director in connection with the grant of an application or other request

by the creditor, or a written agreement between the creditor and the director or the department;
(2) has committed fraudulent or unconscionable conduct; or
(3) has been convicted of a felony under the laws of Indiana or any other jurisdiction;
the director may issue and serve upon the person a notice of charges and of the director's intent to issue an order removing the person from the person's office or employment, an order prohibiting participation by the person in the conduct of the affairs of any creditor, or an order both removing the person and prohibiting the person's participation.
(b) A violation, practice, or breach described in subsection (a) is subject to the authority of the director under subsection (a) if the director finds any of the following:
(1) The interests of the creditor's customers could be seriously prejudiced by reason of the violation, practice, or breach.
(2) The violation, practice, or breach involves personal dishonesty on the part of the officer, director, or employee involved.
(3) The violation, practice, or breach demonstrates a willful or continuing disregard by the officer, director, or employee for state or federal law and regulations, and for the consumer protections contained in this article.
(c) A person who has been convicted of a felony under the laws of Indiana or any other jurisdiction may not serve as an officer, a director, or an employee of a creditor, or serve in any similar capacity, unless the person obtains the written consent of the director.
(d) A creditor that willfully permits a person to serve the creditor in violation of subsection (c) is subject to a civil penalty of five hundred dollars ($500) for each day the violation occurs.
(e) A creditor shall give the department written notice of the resignation, discharge, or termination of an employee, independent contractor, or agent against whom allegations were made that accused the employee, independent contractor, or agent of:
(1) violating this article or other laws, regulations, rules, or industry standards of conduct applicable to consumer credit transactions; or
(2) fraud, dishonesty, theft, or the wrongful taking of property.
The creditor shall provide the department the notice required under this subsection not later than thirty (30) days after the effective date of the resignation, discharge, or termination.
As added by P.L.35-2010, SEC.73. Amended by P.L.27-2012, SEC.27.

IC 24-4.5-6-120
Notice of charges; contents; hearing; final order; suspension or prohibition pending final order; official record
Sec. 120. (a) A notice issued under section 119 of this chapter must: (1) be in writing;
(2) contain a statement of:
(A) the facts constituting the alleged violation, practice, or breach;
(B) the facts alleged in support of the violation, practice, or breach; and
(C) the director's intention to issue an order under section 122(a) of this chapter;
(3) be delivered to the board of directors of the creditor;
(4) be delivered to the officer, director, or employee to which the notice applies;
(5) specify the procedures that must be followed to initiate a hearing to contest the alleged violation, practice, or breach; and
(6) if the director suspends or prohibits the officer, director, or employee from participation in the affairs of the creditor as described under subsection (e), a statement of the suspension or prohibition.
(b) If a hearing is requested not later than ten (10) days after service of the notice described under subsection (a), the department shall hold a hearing concerning the alleged violation, practice, or breach. The hearing shall be held not later than forty-five (45) days after receipt of the request. The department, based on the evidence presented at the hearing, shall enter a final order in accordance with section 122 of this chapter.
(c) If no hearing is requested within the period of time specified in subsection (b), the director may proceed to issue a final order under section 122 of this chapter on the basis of the facts set forth in the notice described under subsection (a).
(d) An officer, director, or employee of a creditor who is removed from a position under a removal order under section 122 of this chapter that has become final may not, without the approval of the director, participate in the conduct of the affairs of a licensee described under IC 24-4.5-3.
(e) The director may, for the protection of the creditor or the interests of the creditor's customers, suspend from office or prohibit from participation in the affairs of the creditor an officer, a director, or an employee of a creditor who is the subject of a written notice served by the director under section 119(a) of this chapter. A suspension or prohibition under this subsection becomes effective upon service of the notice under section 119(a) of this chapter. Unless stayed by a court in a proceeding authorized by subsection (f), the suspension or prohibition remains in effect pending completion of the proceedings related to the notice served under section 119(a) of this chapter and until the effective date of an order entered by the department under subsection (b) or the director under subsection (c). If the director suspends or prohibits participation of an officer, a director, or an employee under this subsection, copies of the notice shall also be served upon the creditor or affiliate of which the person is an officer, a director, or an employee.
(f) Not more than fifteen (15) days after an officer, a director, or

an employee has been suspended from office or prohibited from participation in the conduct of the affairs of the creditor or affiliate under subsection (e), the officer, director, or employee may apply to a court having jurisdiction for a stay of the suspension or prohibition pending completion of the proceedings related to the notice served under section 119(a) of this chapter. The court may stay a suspension of prohibition of the officer, director, or employee.
(g) The department shall maintain an official record of a proceeding under this chapter.
As added by P.L.35-2010, SEC.74.

IC 24-4.5-6-121
Consent agreement; notice of charges not required
Sec. 121. If the director enters into a consent to a final order with a director, an officer, or an employee, the director is not required to issue and serve a notice of charges upon the director, officer, or employee under section 119 of this chapter. A consent agreement may be negotiated and entered into before or after the issuance of a notice of charges. The director shall provide a copy of the consent order to the board of directors of the creditor.
As added by P.L.35-2010, SEC.75.

IC 24-4.5-6-122
Final order; remedies; consent presumed; confidentiality
Sec. 122. (a) Subject to section 120 of this chapter, if, after a hearing described in section 120(b) of this chapter, the department determines that a director, an officer, or an employee of a creditor has committed an act described in section 119 of this chapter, the department may issue a final order. If a hearing is not requested within the time specified in section 120(b) of this chapter, the director may issue a final order on the basis of the facts set forth in the written notice served under section 119(a) of this chapter.
(b) Unless the director has entered into a consent agreement described in section 121 of this chapter, a final order must include separately stated findings of fact and conclusions of law for all aspects of the order.
(c) In a final order under this section, the department or the director, as appropriate, may order one (1) or more of the following with respect to an officer, a director, or an employee of a creditor:
(1) The removal of the officer, director, or employee from the person's office, position, or employment.
(2) A prohibition against any participation by the officer, director, or employee in the conduct of the affairs of any creditor.
(3) If the subject of the order is an officer or a director of a creditor, and subject to section 124 of this chapter, the imposition of a civil penalty not to exceed fifteen thousand dollars ($15,000) for each practice, violation, or act that:
(A) is described in section 119 of this chapter; and
(B) found to exist by the department or the director. (d) A final order shall be issued in writing not later than ninety (90) days after conclusion of a hearing held under section 120(b) of this chapter, unless this period is waived or extended with the written consent of all parties or for good cause shown.
(e) If the officer, director, or employee does not appear individually or by an authorized representative at a hearing held under section 120(b) of this chapter, the officer, director, or employee is considered to have consented to the issuance of a final order.
(f) The director may keep a final order confidential if the director determines that the immediate release of the order would endanger the stability of the creditor. However, after two (2) years following the date that an order is issued, a final order is no longer confidential.
(g) The remedies provided in this chapter are in addition to other remedies contained in this article.
As added by P.L.35-2010, SEC.76.

IC 24-4.5-6-123
Final order; effective date; authority of department or court to stay, modify, or vacate
Sec. 123. (a) A final order issued under section 122 of this chapter is effective the eleventh day after the date the order is served. However, a final order issued upon consent under section 121 of this chapter is effective at the time specified in the order.
(b) A final order remains effective and enforceable as provided in the order.
(c) The department or a reviewing court may stay, modify, or vacate a final order.
As added by P.L.35-2010, SEC.77.

IC 24-4.5-6-124
Factors for determining amount of civil penalty; indemnification by creditor prohibited; deposit of civil penalties in financial institutions fund
Sec. 124. (a) The director or the department, as appropriate, shall consider the following factors in determining the amount of a civil penalty that should be assessed against a director or an officer under section 122(c)(3) of this chapter:
(1) The appropriateness of the civil penalty with respect to the financial resources and good faith of the individual charged.
(2) The gravity of the practice, violation, or breach.
(3) The history of previous practices, violations, or breaches.
(4) The economic benefit derived by the individual from the practice, violation, or breach.
(5) Other factors that justice requires.
(b) A creditor may not indemnify a director or an officer for a civil penalty imposed against the director or officer under this section.
(c) Civil penalties shall be deposited in the financial institutions fund established by IC 28-11-2-9. As added by P.L.35-2010, SEC.78.

IC 24-4.5-6-125
Authority of director to enforce orders, agreements, or conditions in court
Sec. 125. The director may enforce any of the following by applying for appropriate relief to a court having jurisdiction:
(1) An order issued under section 121 or 122 of this chapter.
(2) A written agreement entered into by the director or the department and a director, an officer, or an employee of a creditor.
(3) Any condition imposed in writing by the director or the department on a director, an officer, or an employee of a creditor.
As added by P.L.35-2010, SEC.79.

(Part 2. Notification and Fees)

IC 24-4.5-6-201
Applicability of notification requirements and fees
Sec. 201. (1) This section and sections 202 and 203 of this chapter apply to a person, including a depository institution, but not including a collection agency licensed under IC 25-11-1, engaged in Indiana in any of the following:
(a) Making consumer credit sales, consumer leases, or consumer loans.
(b) Taking assignments of rights against debtors that arise from sales, leases, or loans by a person having an office or a place of business in Indiana.
(c) Undertaking direct collection of payments from the debtors or enforcement of rights against the debtors.
(d) Placing consumer credit insurance, receiving commissions for consumer credit insurance, or acting as a limited line credit insurance producer in the sale of consumer credit insurance.
(e) Selling insurance or other benefits, the charges for which are approved by the department as additional charges under IC 24-4.5-2-202 or IC 24-4.5-3-202.
(2) This section and sections 202 and 203 of this chapter are not applicable to a seller whose credit sales consist entirely of sales made pursuant to a seller credit card issued by a person other than the seller if the issuer of the card has complied with the provisions of this section and sections 202 and 203 of this chapter.
(3) This section and sections 202 and 203 of this chapter apply to a seller whose credit sales are made using credit cards that:
(a) are issued by a lender;
(b) are in the name of the seller; and
(c) can be used by the buyer or lessee only for purchases or leases at locations of the named seller.
(Formerly: Acts 1971, P.L.366, SEC.7; Acts 1972, P.L.182, SEC.3.) As amended by P.L.152-1986, SEC.72; P.L.14-1992, SEC.59;

P.L.122-1994, SEC.36; P.L.176-1996, SEC.10; P.L.178-2003, SEC.11; P.L.10-2006, SEC.10 and P.L.57-2006, SEC.10; P.L.213-2007, SEC.17; P.L.217-2007, SEC.16; P.L.35-2010, SEC.80.

IC 24-4.5-6-202
Notification
Sec. 202. (1) Persons that are subject to this section and sections 201 and 203 of this chapter shall file notification with the department within thirty (30) days after commencing business in Indiana and thereafter on an annual basis, on the date set forth in subsection (2). The notification shall state the:
(a) name of the person;
(b) name in which business is transacted if different from subdivision (a);
(c) address of principal office, which may be outside Indiana; and
(d) address of all offices or retail stores, if any, in Indiana at which consumer credit sales, consumer leases, or consumer loans are made, or in the case of a person taking assignments of obligations, the offices or places of business within Indiana at which business is transacted.
(2) A person required to be licensed under this article shall file the notification required by subsection (1) not later than December 31 of each year. All other persons subject to this section shall file the notification required by subsection (1) not later than January 31 of each year.
(3) Persons subject to sections 201 and 203 of this chapter and this section shall notify the department not later than thirty (30) days after the person:
(a) has a change in name, address, or principals;
(b) opens a new branch, closes an existing branch, or relocates an existing branch;
(c) files for bankruptcy or reorganization;
(d) is notified that the person is subject to revocation or suspension proceedings by a state or governmental authority with regard to the person's activities; or
(e) has been convicted of a felony involving fraud, deceit, or misrepresentation under the laws of Indiana or any other jurisdiction.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by P.L.152-1986, SEC.73; P.L.14-1992, SEC.60; P.L.122-1994, SEC.37; P.L.63-2001, SEC.4 and P.L.134-2001, SEC.4; P.L.213-2007, SEC.18; P.L.217-2007, SEC.17; P.L.35-2010, SEC.81; P.L.27-2012, SEC.28.

IC 24-4.5-6-203
Fees
Sec. 203. (1) Persons required to file notification who are sellers, lessors, or lenders shall pay a fee in an amount and at intervals to be

prescribed by the director under IC 28-11-3-5. The fee shall be a set amount for each one hundred thousand dollars ($100,000), or part thereof, in excess of one hundred thousand dollars ($100,000), of the original unpaid balances arising from consumer credit sales, consumer leases, and consumer loans made in Indiana and held either by the seller, lessor, or lender for more than thirty (30) days after the inception of the sale, lease, or loan giving rise to the obligations, or by an assignee who has not filed notification. A refinancing of a sale, lease, or loan resulting in an increase in the amount of an obligation is a new sale, lease, or loan to the extent of the increase. In prescribing the fee, the department shall consider the costs and expense incurred or estimated to be incurred by the department in the administration of this article, including, but not limited to, the supervision, regulation, and examination of persons subject to the provisions of the article.
(2) Persons required to file notification who are assignees shall pay a fee as prescribed and fixed by the department under subsection (1) on the unpaid balances at the time of the assignment of obligations arising from consumer credit sales, consumer leases, and consumer loans made in Indiana taken by assignment during the preceding calendar year, but an assignee need not pay a fee with respect to an obligation on which the assignor or other person has already paid a fee.
(3) Persons required to file notification who are assignors shall pay a fee as prescribed by the department under subsection (1) on the unpaid balances at the time of the assignment of obligations arising from consumer credit sales, consumer leases, and consumer loans made in Indiana during the preceding calendar year unless the assignee has already paid the fees.
(4) Persons required to renew a license under IC 24-4.5-3-503.6 may deduct the fees paid under IC 24-4.5-3-503(8)(b) and IC 24-4.5-3-503(8)(c), as applicable, from fees paid under this section.
(5) A person that is required to file notification under IC 24-4.5-6-202 shall pay a fee at the same rate as prescribed and fixed by the department under subsection (1) on the original unpaid balances of all closed end credit obligations originating from the person's place of business during the time preceding the notification as specified under subsection (1), unless the fees for the obligations have been paid by another person.
(Formerly: Acts 1971, P.L.366, SEC.7.) As amended by Acts 1977, P.L.269, SEC.1; P.L.247-1983, SEC.23; P.L.14-1992, SEC.61; P.L.122-1994, SEC.38; P.L.213-2007, SEC.19; P.L.217-2007, SEC.18; P.L.90-2008, SEC.13; P.L.27-2012, SEC.29.

IC 24-4.5-6-204
Nonapplicability of licensing and notification requirements to attorneys' services
Sec. 204. IC 24-4.5-3-502, IC 24-4.5-6-201, IC 24-4.5-6-202, and IC 24-4.5-6-203 are not applicable to services performed by

attorneys.
As added by P.L.153-1986, SEC.3. Amended by P.L.213-2007, SEC.20; P.L.217-2007, SEC.19.



CHAPTER 7. SMALL LOANS

IC 24-4.5-7
Chapter 7. Small Loans

IC 24-4.5-7-101
Citation
Sec. 101. This chapter shall be known and may be cited as Uniform Consumer Credit Code _ Small Loans.
As added by P.L.38-2002, SEC.1.

IC 24-4.5-7-102
Applicability; loans otherwise subject to Uniform Consumer Credit Code
Sec. 102. (1) Except as otherwise provided, all provisions of this article applying to consumer loans apply to small loans, as defined in this chapter.
(2) This chapter applies to:
(a) a lender or to any person who facilitates, enables, or acts as a conduit for any person who is or may be exempt from licensing under IC 24-4.5-3-502;
(b) a bank, savings association, credit union, or other state or federally regulated financial institution except those that are specifically exempt regarding limitations on interest rates and fees; or
(c) a person, if the department determines that a transaction is:
(i) in substance a disguised loan; or
(ii) the application of subterfuge for the purpose of avoiding this chapter.
(3) A loan that:
(a) does not qualify as a small loan under section 104 of this chapter;
(b) is for a term shorter than that specified in section 401(1) of this chapter; or
(c) is made in violation of section 201, 401, 402, 404, or 410 of this chapter;
is subject to this article. The department may conform the finance charge for a loan described in this subsection to the limitations set forth in IC 24-4.5-3-508.
As added by P.L.38-2002, SEC.1. Amended by P.L.10-2006, SEC.11 and P.L.57-2006, SEC.11; P.L.213-2007, SEC.21; P.L.217-2007, SEC.20; P.L.35-2010, SEC.82.

IC 24-4.5-7-103
Definitions
Sec. 103. The following definitions apply to this chapter:
"Small loan" Section 7-104
"Principal" Section 7-105
"Check" Section 7-106
"Renewal" Section 7-107
"Consecutive small loan" Section 7-108
"Paid in full" Section 7-109 "Monthly gross income" Section 7-110
"Lender" Section 7-111
As added by P.L.38-2002, SEC.1. Amended by P.L.2-2005, SEC.61; P.L.10-2006, SEC.12 and P.L.57-2006, SEC.12.

IC 24-4.5-7-104
Small loan
Sec. 104. (1) .Small loan. means a loan:
(a) with a principal loan amount that is at least fifty dollars ($50) and not more than five hundred fifty dollars ($550); and
(b) in which the lender holds the borrower's check or receives the borrower's written authorization to debit the borrower's account under an agreement, either express or implied, for a specific period before the lender:
(i) offers the check for deposit or presentment; or
(ii) exercises the authorization to debit the borrower's account.
(2) The amount of five hundred fifty dollars ($550) in subsection (1)(a) is subject to change under the provisions on adjustment of dollar amounts (IC 24-4.5-1-106). However, notwithstanding IC 24-4.5-1-106(1), the Reference Base Index to be used under this subsection is the Index for October 2006.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.17; P.L.213-2007, SEC.22; P.L.217-2007, SEC.21.

IC 24-4.5-7-105
Principal
Sec. 105. "Principal" means the total of:
(a) the net amount paid to, receivable by, or paid or payable from the account of the borrower; and
(b) to the extent that the payment is deferred, the additional charges permitted by this chapter that are not included in subdivision (a).
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.18.

IC 24-4.5-7-106
Check
Sec. 106. For purposes of this chapter, "check" has the meaning set forth in IC 26-1-3.1-104.
As added by P.L.38-2002, SEC.1.

IC 24-4.5-7-107
Renewal
Sec. 107. "Renewal" refers to a small loan that takes the place of an existing small loan by:
(a) renewing;
(b) repaying;
(c) refinancing; or
(d) consolidating;
a small loan with the proceeds of another small loan made to the

same borrower by a lender.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.19.

IC 24-4.5-7-108
Consecutive small loan
Sec. 108. "Consecutive small loan" means a new small loan agreement that the lender enters with the same borrower not later than seven (7) calendar days after a previous small loan made to that borrower is paid in full.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.20.

IC 24-4.5-7-109
Paid in full
Sec. 109. "Paid in full" means the termination of a small loan through:
(1) the presentment of the borrower's check for payment by the drawee bank or the exercise by the lender of an authorization to debit an account of the borrower; or
(2) the return of a check to a borrower who redeems it for consideration.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.21; P.L.10-2006, SEC.13 and P.L.57-2006, SEC.13.

IC 24-4.5-7-110
Monthly gross income
Sec. 110. "Monthly gross income" means the income received by the borrower in the thirty (30) day period preceding the borrower's application for a small loan under this chapter and exclusive of any income other than regular gross pay received, or as otherwise determined by the department.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.22.

IC 24-4.5-7-111
Lender
Sec. 111. "Lender" means a person licensed by the department of financial institutions under this chapter to engage in small loans.
As added by P.L.10-2006, SEC.14 and P.L.57-2006, SEC.14.

IC 24-4.5-7-112
Lender not considered a financial institution
Sec. 112. A lender is not considered a financial institution, except for purposes of IC 28-1.
As added by P.L.10-2006, SEC.15 and P.L.57-2006, SEC.15.

IC 24-4.5-7-201
Finance charges
Sec. 201. (1) Finance charges on the first two hundred fifty dollars ($250) of a small loan are limited to fifteen percent (15%) of the principal.
(2) Finance charges on the amount of a small loan greater than

two hundred fifty dollars ($250) and less than or equal to four hundred dollars ($400) are limited to thirteen percent (13%) of the amount over two hundred fifty dollars ($250) and less than or equal to four hundred dollars ($400).
(3) Finance charges on the amount of the small loan greater than four hundred dollars ($400) and less than or equal to five hundred fifty dollars ($550) are limited to ten percent (10%) of the amount over four hundred dollars ($400) and less than or equal to five hundred fifty dollars ($550).
(4) The amount of five hundred fifty dollars ($550) in subsection (3) is subject to change under the provisions on adjustment of dollar amounts (IC 24-4.5-1-106). However, notwithstanding IC 24-4.5-1-106(1), the Reference Base Index to be used under this subsection is the Index for October 2006.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.23; P.L.141-2005, SEC.3; P.L.213-2007, SEC.23; P.L.217-2007, SEC.22.

IC 24-4.5-7-202
Fee for dishonored check or debit authorization
Sec. 202. (1) Notwithstanding any other law, the only fee that may be contracted for and received by the lender or an assignee on a small loan is a charge, not to exceed twenty-five dollars ($25), for each:
(a) return by a bank or other depository institution of a:
(i) dishonored check;
(ii) negotiable order of withdrawal; or
(iii) share draft;
issued by the borrower; or
(b) time an authorization to debit the borrower's account is dishonored.
This additional charge may be assessed one (1) time regardless of how many times a check or an authorization to debit the borrower's account may be submitted by the lender and dishonored.
(2) A lender may:
(a) present a borrower's check for payment; or
(b) exercise a borrower's authorization to debit the borrower's account;
not more than three (3) times.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.24; P.L.213-2007, SEC.24; P.L.217-2007, SEC.23; P.L.90-2008, SEC.14.

IC 24-4.5-7-301
Disclosures; informational brochure
Sec. 301. (1) For purposes of this section, the lender shall disclose to the borrower to whom credit is extended with respect to a small loan the information required by the Federal Consumer Credit Protection Act.
(2) In addition to the requirements of subsection (1), the lender must conspicuously display in bold type a notice to the public both

in the lending area of each business location and in the loan documents the following statement:
"WARNING: A small loan is not intended to meet long term financial needs. A small loan should be used only to meet short term cash needs. The cost of your small loan may be higher than loans offered by other lending institutions. Small loans are regulated by the State of Indiana Department of Financial Institutions.
A borrower may rescind a small loan without cost by paying the cash amount of the principal of the small loan to the lender not later than the end of the business day immediately following the day on which the small loan was made.".
(3) The statement required in subsection (2) must be in:
(a) 14 point bold face type in the loan documents; and
(b) not less than one (1) inch bold print in the lending area of the business location.
(4) When a borrower enters into a small loan, the lender shall provide the borrower with a pamphlet approved by the department that describes:
(a) the availability of debt management and credit counseling services; and
(b) the borrower's rights and responsibilities in the transaction.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.25; P.L.35-2010, SEC.83.

IC 24-4.5-7-401
Term of loan; consecutive small loans; extended payment plans
Sec. 401. (1) A small loan may not be made for a term of less than fourteen (14) days.
(2) If five (5) consecutive small loans have been made to a borrower after the borrower's initial small loan, another small loan may not be made to that borrower within seven (7) days after the fifth consecutive small loan is paid in full. After the borrower's fifth consecutive small loan, the balance must be paid in full.
(3) Subject to subsection (4), whenever a borrower has entered into an initial small loan followed by three (3) consecutive small loans, the lender shall offer the borrower the option to repay:
(a) the third consecutive small loan; and
(b) subject to subsection (2), any small loan entered into after the third consecutive small loan;
under an extended payment plan. At the time of execution of a small loan described in subdivision (a) or (b), the lender shall disclose to the borrower the extended payment plan option by providing the borrower a written description of the extended payment plan option in a separate disclosure document approved by the director.
(4) A lender shall offer an extended payment plan under subsection (3) under the following terms and conditions:
(a) A borrower shall be permitted to request an extended payment plan at any time during the term of a third or subsequent consecutive small loan if the borrower has not

defaulted on the outstanding small loan.
(b) An extended payment plan must allow the outstanding small loan to be paid in at least four (4) equal installments over a period of not less than sixty (60) days.
(c) The lender may not assess any fee or charge on a borrower for entering into an extended payment plan.
(d) An agreement for an extended payment plan must be in writing and acknowledged by both the borrower and the lender.
(e) A borrower may not enter into another small loan transaction while engaged in an extended payment plan.
(5) An agreement for an extended payment plan under subsection (3):
(a) shall be considered an extension of the outstanding small loan; and
(b) may not be considered a new loan.
As added by P.L.38-2002, SEC.1. Amended by P.L.258-2003, SEC.2; P.L.73-2004, SEC.26; P.L.10-2006, SEC.16 and P.L.57-2006, SEC.16; P.L.213-2007, SEC.25; P.L.217-2007, SEC.24.

IC 24-4.5-7-402
Limits based on borrower's income; security; partial payments; payments; loan documents; recision; renewal prohibited
Sec. 402. (1) A lender is prohibited from making a small loan to a borrower if the total of:
(a) the principal amount and finance charges of the small loan to be issued; plus
(b) any other small loan balances that the borrower has outstanding with any lender;
exceeds twenty percent (20%) of the borrower's monthly gross income.
(2) A small loan may be secured by only one (1) check or authorization to debit the borrower's account per small loan. The check or electronic debit may not exceed the amount advanced to or on behalf of the borrower plus loan finance charges contracted for and permitted.
(3) A borrower may make partial payments in any amount on the small loan without charge at any time before the due date of the small loan.
(4) After any payment is made on a small loan, whether the payment is made in part or in full before, on, or after the due date of the small loan, the lender shall give a signed and dated receipt to the borrower making a payment showing the amount paid and the balance due on the small loan.
(5) The lender shall provide to each borrower a copy of the required loan documents before the disbursement of the loan proceeds.
(6) A borrower may rescind a small loan without cost by paying the cash amount of the principal of the small loan to the lender not later than the end of the business day immediately following the day on which the small loan was made. (7) A lender shall not enter into a renewal with a borrower. If a loan is paid in full, a subsequent loan is not a renewal.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.27; P.L.213-2007, SEC.26; P.L.217-2007, SEC.25; P.L.35-2010, SEC.84; P.L.27-2012, SEC.30.

IC 24-4.5-7-403
Security for loan
Sec. 403. A small loan may not be secured by personal property other than a check or electronic debit.
As added by P.L.38-2002, SEC.1.

IC 24-4.5-7-404
Limits and number and amounts of outstanding loans; lender's verification; third party data base; civil penalties; excess finance charges; verification of Social Security number
Sec. 404. (1) As used in this section, .commercially reasonable method of verification. means a private consumer credit reporting service that the department determines to be capable of providing a lender with adequate verification information necessary to ensure compliance with subsection (4).
(2) With respect to a small loan, no lender may permit a person to become obligated under more than one (1) loan agreement with the lender at any time.
(3) A lender shall not make a small loan that, when combined with the outstanding balance on another outstanding small loan owed to another lender, exceeds a total of five hundred fifty dollars ($550), excluding finance charges. A lender shall not make a small loan to a borrower who has two (2) or more small loans outstanding, regardless of the total value of the small loans. The amount of five hundred fifty dollars ($550) in this subsection is subject to change under the provisions on adjustment of dollar amounts (IC 24-4.5-1-106). However, notwithstanding IC 24-4.5-1-106(1), the Reference Base Index to be used under this subsection is the Index for October 2006.
(4) A lender complies with subsection (3) if the lender independently verifies the total number of outstanding small loans and the total outstanding balance of those small loans for a customer through a commercially reasonable method of verification. A lender's method of verifying whether a borrower has any outstanding small loans and the total outstanding balance of any loans will be considered commercially reasonable if the method includes a manual investigation or an electronic query of:
(a) the lender's own records, including both records maintained at the location where the borrower is applying for the transaction and records maintained at other locations within the state that are owned and operated by the lender; and
(b) an available third party data base provided by a private consumer reporting service, subject to the identification verification requirements set forth in subsection (12). (5) The department shall monitor the effectiveness of private consumer credit reporting services in providing the verification information required under subsection (4). If the department determines that a commercially reasonable method of verification is available, the department shall:
(a) provide reasonable notice to all lenders identifying the commercially reasonable method of verification that is available; and
(b) require each lender to use, consistent with the policies of the department, the identified commercially reasonable method of verification as a means of complying with subsection (4).
(6) If a borrower presents evidence to a lender that a loan has been discharged in bankruptcy, the lender shall cause the record of the borrower's loan to be updated in the data base described in subsection (4)(b) to reflect the bankruptcy discharge.
(7) A lender shall cause the record of a borrower's loan to be updated in the data base described in subsection (4)(b) to reflect:
(a) presentment of the borrower's check for payment; or
(b) exercise of the borrower's authorization to debit the borrower's account.
If a check is returned or an authorization is dishonored because of insufficient funds in the borrower's account, the lender shall reenter the record of the loan in the data base.
(8) A lender shall update information in a data base described in subsection (4)(b) to reflect partial payments made on an outstanding loan, the record of which is maintained in the data base.
(9) If a lender ceases doing business in Indiana, the director may require the operator of the data base described in subsection (4)(b) to remove records of the lender's loans from the operator's data base.
(10) The director may impose a civil penalty not to exceed one hundred dollars ($100) for each violation of:
(a) this section; or
(b) any rule or policy adopted by the director to implement this section.
(11) The excess amount of loan finance charge provided for in agreements in violation of this section is an excess charge for purposes of the provisions concerning effect of violations on rights of parties (IC 24-4.5-5-202) and the provisions concerning civil actions by the department (IC 24-4.5-6-113).
(12) If a borrower provides the borrower's Social Security number to a lender in connection with any transaction or proposed transaction under this chapter, the lender shall:
(a) maintain procedures to verify that the Social Security number provided is legitimate and belongs to the borrower; and
(b) retain copies of any documents used to verify the borrower's Social Security number. Documentation under this subdivision may be in electronic form and the numbers may be truncated.
If a borrower does not have a Social Security number, the lender may require and accept another valid form of government issued identification, subject to the requirements of subdivisions (a) and (b)

with respect to the government issued identification accepted.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.28; P.L.10-2006, SEC.17 and P.L.57-2006, SEC.17; P.L.213-2007, SEC.27; P.L.217-2007, SEC.26; P.L.90-2008, SEC.15; P.L.35-2010, SEC.85.

IC 24-4.5-7-405
Conducting other business
Sec. 405. (1) This section does not apply to a business that is licensed by the department for a purpose other than consumer loans.
(2) A lender shall not conduct the business of making small loans under this chapter within an office, suite, room, or place of business where another business is solicited or engaged unless the lender obtains a written opinion from the director of the department that the other business would not be contrary to the best interests of consumers.
As added by P.L.38-2002, SEC.1.

IC 24-4.5-7-406
Borrower's default; permissible and prohibited remedies; notice to borrower
Sec. 406. (1) An agreement with respect to a small loan may not provide for charges as a result of default by the borrower other than those specifically authorized by this chapter. A provision in a small loan agreement in violation of this section is unenforceable.
(2) A lender or an assignee of a small loan may seek only the following remedies upon default by a borrower:
(a) Recovery of:
(i) the contracted principal amount of the loan; and
(ii) the loan finance charge.
(b) Collection of a fee for:
(i) a returned check, negotiable order of withdrawal, or share draft; or
(ii) a dishonored authorization to debit the borrower's account;
if contracted for under section 202 of this chapter.
(c) Collection of postjudgment interest, if awarded by a court.
(d) Collection of court costs, if awarded by a court.
(3) A lender or an assignee of a small loan may not seek any of the following damages or remedies upon default by a borrower:
(a) Payment of the lender's attorney's fees.
(b) Treble damages.
(c) Prejudgment interest.
(d) Damages allowed for dishonored checks under any statute other than this chapter.
(e) Any damages or remedies not set forth in subsection (2).
(4) A contractual agreement in a small loan transaction must include a notice of the following in 14 point bold type:
(a) The remedies available to a lender or an assignee under subsection (2). (b) The remedies and damages that a lender or an assignee is prohibited from seeking in a small loan transaction under subsection (3).
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.29; P.L.10-2006, SEC.18 and P.L.57-2006, SEC.18; P.L.90-2008, SEC.16.

IC 24-4.5-7-407
Repealed
(Repealed by P.L.73-2004, SEC.48.)

IC 24-4.5-7-408
Repealed
(Repealed by P.L.73-2004, SEC.48.)

IC 24-4.5-7-409
Violations; remedies and damages; equitable relief; exhaustion of administrative remedies not required
Sec. 409. (1) This section applies to licensees and unlicensed persons.
(2) A person who violates this chapter:
(a) is subject to the remedies provided in IC 24-4.5-5-202;
(b) commits a deceptive act under IC 24-5-0.5 and is subject to the penalties listed in IC 24-5-0.5;
(c) has no right to collect, receive, or retain any principal, interest, or other charges from a small loan; however, this subdivision does not apply if the violation is the result of an accident or bona fide error of computation; and
(d) is liable to the borrower for actual damages, statutory damages of two thousand dollars ($2,000) per violation, costs, and attorney's fees; however, this subdivision does not apply if the violation is the result of an accident or bona fide error of computation.
The remedies described in this subsection are in addition to all other remedies set forth in this article.
(3) The department may sue:
(a) to enjoin any conduct that constitutes or will constitute a violation of this chapter; and
(b) for other equitable relief.
(4) The remedies provided in this section are cumulative but are not intended to be the exclusive remedies available to a borrower. A borrower is not required to exhaust any administrative remedies under this section or any other applicable law.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.30; P.L.10-2006, SEC.19 and P.L.57-2006, SEC.19; P.L.90-2008, SEC.17.

IC 24-4.5-7-410
Prohibited acts by lender
Sec. 410. A lender making small loans, or an assignee of a small

loan, shall not commit nor cause to be committed any of the following acts:
(a) Threatening to use or using the criminal process in any state to collect on a small loan.
(b) Threatening to take action against a borrower that is prohibited by this chapter.
(c) Making a misleading or deceptive statement regarding a small loan or a consequence of taking a small loan.
(d) Contracting for or collecting attorney's fees on small loans made under this chapter.
(e) Altering the date or any other information on a check or an authorization to debit the borrower's account held as security.
(f) Using a device or agreement that the department determines would have the effect of charging or collecting more fees, charges, or interest than allowed by this chapter, including, but not limited to:
(i) entering a different type of transaction with the borrower;
(ii) entering into a sales/leaseback arrangement;
(iii) catalog sales;
(iv) entering into transactions in which a customer receives a purported cash rebate that is advanced by someone offering Internet content services, or some other product or service, when the cash rebate does not represent a discount or an adjustment of the purchase price for the product or service; or
(v) entering any other transaction with the borrower that is designed to evade the applicability of this chapter.
(g) Engaging in unfair, deceptive, or fraudulent practices in the making or collecting of a small loan.
(h) Charging to cash a check representing the proceeds of a small loan.
(i) Except as otherwise provided in this chapter:
(i) accepting the proceeds of a new small loan as payment of an existing small loan provided by the same lender; or
(ii) renewing, refinancing, or consolidating a small loan with the proceeds of another small loan made by the same lender.
(j) Including any of the following provisions in a loan document:
(i) A hold harmless clause.
(ii) A confession of judgment clause.
(iii) A mandatory arbitration clause, unless the terms and conditions of the arbitration have been approved by the director of the department.
(iv) An assignment of or order for payment of wages or other compensation for services.
(v) A provision in which the borrower agrees not to assert a claim or defense arising out of contract.
(vi) A waiver of any provision of this chapter.
(k) Selling insurance of any kind in connection with the making or collecting of a small loan. (l) Entering into a renewal with a borrower.
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.31; P.L.10-2006, SEC.20 and P.L.57-2006, SEC.20; P.L.90-2008, SEC.18.

IC 24-4.5-7-411
Exemption of finance charges
Sec. 411. Finance charges made in compliance with this chapter are exempt from IC 24-4.5-3-508 and IC 35-45-7.
As added by P.L.38-2002, SEC.1.

IC 24-4.5-7-412
Endorsement of check
Sec. 412. Upon the receipt of a check from a borrower for a small loan, unless the check is marked as void at the time of acceptance by the lender, the lender shall immediately stamp the back of the check with an endorsement that states:
"This check is being negotiated as part of a small loan under IC 24-4.5, and any holder of this check takes it subject to the claims and defenses of the maker.".
As added by P.L.38-2002, SEC.1. Amended by P.L.73-2004, SEC.32; P.L.35-2010, SEC.86.

IC 24-4.5-7-413
Bond requirement
Sec. 413. (1) A person engaged in making small loans under this chapter shall post a bond to the department in the amount of fifty thousand dollars ($50,000) for each location where small loans will be made, up to a maximum bond in an amount determined by the department.
(2) A bond posted under subsection (1) must continue in effect for two (2) years after the lender ceases operation in Indiana. The bond must be available to pay damages and penalties to a consumer harmed by a violation of this chapter.
As added by P.L.38-2002, SEC.1. Amended by P.L.258-2003, SEC.3; P.L.35-2010, SEC.87.

IC 24-4.5-7-414
Rulemaking authority
Sec. 414. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.38-2002, SEC.1.






ARTICLE 4.6. SPECIAL PROVISIONS CONCERNING CERTAIN TRANSACTIONS

CHAPTER 1. INTEREST LIMITS AND APPLICATION OF OTHER LAWS

IC 24-4.6-1-101
Money judgments
Sec. 101. Except as otherwise provided by statute, interest on judgments for money whenever rendered shall be from the date of the return of the verdict or finding of the court until satisfaction at:
(1) the rate agreed upon in the original contract sued upon, which shall not exceed an annual rate of eight percent (8%) even though a higher rate of interest may properly have been charged according to the contract prior to judgment; or
(2) an annual rate of eight percent (8%) if there was no contract by the parties.
(Formerly: Acts 1974, P.L.115, SEC.2.) As amended by Acts 1981, P.L.220, SEC.1; P.L.149-1988, SEC.1; P.L.208-1993, SEC.1.

IC 24-4.6-1-102
Rate in absence of agreement
Sec. 102. When the parties do not agree on the rate, interest on loans or forbearances of money, goods or things in action shall be at the rate of eight percent (8%) per annum until payment of judgment.
(Formerly: Acts 1974, P.L.115, SEC.2.)

IC 24-4.6-1-103
Date of accrual
Sec. 103. Interest at the rate of eight percent (8%) per annum shall be allowed:
(a) From the date of settlement on money due on any instrument in writing which does not specify a rate of interest and which is not covered by IC 1971, 24-4.5 or this article; (b) And from the date an itemized bill shall have been rendered and payment demanded on an account stated, account closed or for money had and received for the use of another and retained without his consent.
(Formerly: Acts 1974, P.L.115, SEC.2.)

IC 24-4.6-1-104
Computation of interest; methods
Sec. 104. (a) The parties may agree upon any method of computing interest on a loan or a forbearance of money, goods, or things in action if the amount of interest on the unpaid balances of the principal does not exceed any limitation imposed by law upon charges incident to the extension of credit.
(b) Methods of computing interest to which parties may agree under this section include the following:
(1) Simple interest on the unpaid balances of the principal.
(2) Simple interest on the outstanding balance of the principal to which is added past due installments of interest, the sum of which forms the principal upon which interest thereafter shall be computed. The addition to principal in this manner may occur repeatedly but not more frequently than daily.
(c) Unless the parties agree otherwise, the method of computing interest agreed upon under this section continues to apply after the term of the loan or forbearance, including after the award of a judgment on the loan or forbearance, until all principal and interest and the amount of any judgment are paid.
(d) If the parties do not agree on the method of computation, interest shall be computed and charged:
(1) at the rate agreed to by the parties or as provided in section 102 of this chapter; and
(2) according to the method described in subsection (b)(2).
As added by P.L.140-1990, SEC.1.

IC 24-4.6-1-201
Law applicable to consumer credit sales or leases
Sec. 201. IC 24-5-2-21 through IC 24-5-2-24 apply to consumer credit sales, consumer leases, and assignees thereof.
(Formerly: Acts 1974, P.L.115, SEC.2.) As amended by P.L.10-2006, SEC.21 and P.L.57-2006, SEC.21.

IC 24-4.6-1-202
Applicability of IC 24-5-6 to sales at residence of consumer
Sec. 202. The provisions of IC 24-5-6 (repealed) concerning sales at the residence of a consumer shall not apply to consumer credit sales or consumer leases but shall apply to all other sales at the residence of a consumer.
(Formerly: Acts 1974, P.L.115, SEC.2.) As amended by P.L.1-2010, SEC.98.



CHAPTER 2. REPEALED



CHAPTER 2.1. REPEALED



CHAPTER 3. UNAUTHORIZED SOLICITATION OF MONEY USING THE NAME OF A PUBLIC SAFETY AGENCY

IC 24-4.6-3-2
Permission for solicitation required; withdrawal of permission
Sec. 2. (a) A person may not solicit or otherwise request money from the public for any purpose:
(1) using the name of a public safety agency; or
(2) by using language that implies a connection to a public safety agency;
unless the person first receives express written permission from the public safety agency.
(b) Permission granted by a public safety agency under subsection (a) may be withdrawn by the agency if the agency finds that a person is or has been soliciting in a manner that:
(1) reflects negatively on the agency; or
(2) differs significantly from that for which permission was granted.
(c) A person shall immediately stop soliciting upon notification by a public service agency that the agency has withdrawn its permission.
As added by P.L.173-1997, SEC.1.

IC 24-4.6-3-3
Requirements for solicitation; violations
Sec. 3. (a) A solicitation of money in any form approved under section 2 of this chapter must:
(1) inform the public that the solicitation has been approved by the appropriate public safety agency; and
(2) use the correct name of the public safety agency.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.173-1997, SEC.1.

IC 24-4.6-3-4
Violations
Sec. 4. A person who knowingly or intentionally violates section 2 of this chapter commits a Class A misdemeanor.
As added by P.L.173-1997, SEC.1.



CHAPTER 4. COALITION TO SUPPORT INDIANA SENIORS

IC 24-4.6-4
Chapter 4. Coalition to Support Indiana Seniors

IC 24-4.6-4-1
"Alternative payment date process" defined
Sec. 1. As used in this chapter, "alternative payment date process" refers to the process described in section 4(d) of this chapter.
As added by P.L.25-2002, SEC.1.

IC 24-4.6-4-2
"Coalition" defined
Sec. 2. As used in this chapter, "coalition" means the coalition to support Indiana seniors established by section 4(a) of this chapter.
As added by P.L.25-2002, SEC.1.

IC 24-4.6-4-3
"Senior citizen" defined
Sec. 3. As used in this chapter, "senior citizen" means a resident of Indiana who is at least sixty (60) years of age.
As added by P.L.25-2002, SEC.1.

IC 24-4.6-4-4
Establishment and membership
Sec. 4. (a) The coalition to support Indiana seniors is established.
(b) The coalition consists of businesses that meet the requirements of this chapter.
(c) To be admitted as a member of the coalition, a business must provide written notification to the lieutenant governor that the business seeks membership and that the business meets the requirements of subsection (d).
(d) A business is eligible for membership in the coalition if the business creates a process that allows a senior citizen to have an alternative payment date for all amounts due to the business that does not conflict or pose an undue hardship with the date the senior citizen receives payments from the Social Security Administration, a pension, or any other form of retirement income. The alternative payment date process must allow a senior citizen to elect to use the alternative payment date process by contacting the business.
(e) A business that creates an alternative payment date process must:
(1) notify each senior citizen who is required to make payments to the business that the alternative payment date process has been created; and
(2) provide information to the senior citizen on using the alternative payment date process.
(f) The business must allow a senior citizen to elect to use the alternative payment date process if the senior citizen contacts the business and requests to use the alternative payment date process.
As added by P.L.25-2002, SEC.1.
IC 24-4.6-4-5
Publishing of list of members
Sec. 5. (a) The lieutenant governor shall compile a list of the members of the coalition.
(b) Not later than July 1 and December 1 of each year, the lieutenant governor shall publish the list of members of the coalition.
As added by P.L.25-2002, SEC.1.

IC 24-4.6-4-6
Member advertising
Sec. 6. A member of the coalition may display and use in advertising the following phrase:
"Member of the Coalition to Support Indiana Seniors".
As added by P.L.25-2002, SEC.1.



CHAPTER 5. VEHICLE OWNER LIABILITY FOR MOTOR FUEL THEFT

IC 24-4.6-5-2
"Retailer"
Sec. 2. As used in this chapter, "retailer" means a person that engages in the business of selling or distributing motor fuel to an end user within Indiana.
As added by P.L.97-2011, SEC.2.

IC 24-4.6-5-3
"Vehicle"
Sec. 3. As used in this chapter, "vehicle" has the meaning set forth in IC 6-6-5-1(a).
As added by P.L.97-2011, SEC.2.

IC 24-4.6-5-4
Owner liability to retailer
Sec. 4. (a) Subject to section 6(b) of this chapter, if:
(1) motor fuel from a retailer is pumped into a vehicle; and
(2) proper payment is not made to the retailer for the motor fuel;
the owner of the vehicle is liable to the retailer for the total pump price of the motor fuel pumped into the vehicle plus a service charge of fifty dollars ($50), and the cost of certified mail, return receipt requested, or as provided in IC 1-1-7-1(a).
(b) The service charge may be imposed upon a vehicle owner when notice is mailed to the vehicle owner under section 5 of this chapter. Only one (1) service charge may be imposed under this section for each incident in which motor fuel is pumped into a vehicle and proper payment is not made.
As added by P.L.97-2011, SEC.2.

IC 24-4.6-5-5
Collection of a liability
Sec. 5. (a) To collect a liability from a vehicle owner under this chapter, an association of retailers must first send a notice of nonpayment to the vehicle owner by certified mail, return receipt requested, to the address indicated by records obtained under section 8 of this chapter.
(b) A notice sent under subsection (a) must:
(1) state the total pump price of the motor fuel pumped into the vehicle owner's vehicle and the amount of the service charge; (2) state how the vehicle owner is to pay the liability;
(3) include a copy of this chapter and IC 34-24-3;
(4) state that, subject to section 6(b) of this chapter, the vehicle owner is subject to liability for an amount equal to triple the total pump price of the motor fuel received plus other damages under IC 34-24-3-1 if the liability is not paid within thirty (30) days; and
(5) include a signed statement by the retailer or the employee of the retailer who reported the incident in which motor fuel was pumped into the vehicle owner's vehicle and proper payment was not made, setting forth:
(A) the date, time, and location of the incident; and
(B) the license plate number of the vehicle into which the motor fuel was pumped.
As added by P.L.97-2011, SEC.2.

IC 24-4.6-5-6
Notice to owner of vehicle
Sec. 6. (a) Subject to subsection (b), if a vehicle owner does not pay the total pump price of the motor fuel pumped and the service charge within thirty (30) days after the association of retailers sends the notice to the vehicle owner under section 5 of this chapter, the vehicle owner:
(1) is liable to the retailer for:
(A) the total pump price of the motor fuel pumped, as set forth in the notice sent under section 5 of this chapter; and
(B) the service charge under section 4 of this chapter; and
(2) is subject to liability to the retailer for other damages, costs, fees, and expenses in an action brought by the retailer under IC 34-24-3-1.
(b) If a vehicle owner, not more than thirty (30) days after the association of retailers sends the notice to the vehicle owner under section 5 of this chapter, sends written notice to the association of retailers:
(1) disputing the retailer's claim that motor fuel was pumped into the vehicle owner's vehicle and proper payment was not made; or
(2) stating that, when motor fuel was pumped into the vehicle owner's vehicle and proper payment was not made, the vehicle owner was not operating the vehicle and was not responsible for paying for the motor fuel pumped into the vehicle;
the vehicle owner does not become liable to the retailer under subsection (a)(1), and the association of retailers shall cease communications and all collection efforts under this chapter. However, the retailer may pursue a civil action against the vehicle owner under IC 34-24-3-1.
As added by P.L.97-2011, SEC.2.

IC 24-4.6-5-7
Civil liability of vehicle owner Sec. 7. If a vehicle owner does not:
(1) pay the total pump price of the motor fuel pumped and the service charge in response to a notice sent by a retailer under this chapter; or
(2) reply to the retailer's notice with a written notice under section 6(b)(1) or 6(b)(2) of this chapter;
the vehicle owner's civil liability under this chapter does not preclude criminal liability under IC 35-43-4-2, IC 35-43-4-3, IC 35-43-4-8, or any other law.
As added by P.L.97-2011, SEC.2.

IC 24-4.6-5-8
Bureau of motor vehicles rules, agreements with association of retailers, release of information; owner payment of fees
Sec. 8. (a) The bureau of motor vehicles shall adopt rules under IC 4-22-2 to implement a system by which an association of retailers may obtain the name and mailing address of the owner of a vehicle involved in an incident in which motor fuel is pumped into the vehicle and proper payment is not made. The bureau of motor vehicles may integrate any system established under this section with its existing programs for the release of information under IC 9-14-3.
(b) The bureau of motor vehicles may enter into an agreement with an association of retailers to establish:
(1) a fee different from the fees provided for in IC 9-29-2-2(a); or
(2) other negotiated terms for the release of vehicle owner records;
for purposes of the system established under this section.
(c) Any release of information by the bureau of motor vehicles under this section must be:
(1) consistent with the authority of the bureau of motor vehicles under IC 9-14-3.5; and
(2) in compliance with 18 U.S.C. 2721 et seq.
(d) The name and mailing address of the owner of a vehicle released by the bureau of motor vehicles under subsection (a) may be used by an association of retailers only for purposes of collection efforts under this chapter.
(e) If the owner of a vehicle makes complete payment:
(1) as set forth in section 4(a) of this chapter for the:
(A) price of motor fuel that has been pumped into the vehicle;
(B) service charge of fifty dollars ($50); and
(C) cost of certified mail; or
(2) for an amount equal to triple the pump price of the motor fuel received plus other damages under IC 34-24-3-1, as set forth in section 5(b)(4) of this chapter;
no criminal prosecution for a violation of IC 35-43-4 may be brought against the owner of the vehicle for the failure to make proper payment to a retailer under this chapter.
As added by P.L.97-2011, SEC.2.






ARTICLE 4.7. TELEPHONE SOLICITATION OF CONSUMERS

CHAPTER 1. GENERAL PROVISIONS

IC 24-4.7-1-2
Compliance with other law
Sec. 2. This article does not relieve a person from complying with any other applicable law.
As added by P.L.189-2001, SEC.1.



CHAPTER 2. DEFINITIONS

IC 24-4.7-2-2
"Consumer"
Sec. 2. (a) "Consumer" means a residential telephone subscriber who:
(1) for the telephone service received:
(A) has a place of primary use in Indiana; or
(B) is issued an Indiana telephone number or an Indiana identification number; and
(2) is an actual or a prospective:
(A) purchaser, lessee, or recipient of consumer goods or services; or
(B) donor to a charitable organization.
(b) The term includes a user of a prepaid wireless calling service (as defined in IC 6-2.5-1-22.4) who:
(1) is issued an Indiana telephone number or an Indiana identification number for the service; or
(2) purchases prepaid wireless calling service in a retail transaction that is sourced to Indiana (as determined under IC 6-2.5-12-16).
As added by P.L.189-2001, SEC.1. Amended by P.L.226-2011, SEC.6.

IC 24-4.7-2-3
"Consumer goods or services"
Sec. 3. "Consumer goods or services" means any of the following:
(1) Tangible or intangible personal property or real property that is normally used for personal, family, or household purposes.
(2) Property intended to be attached to or installed on real property without regard to whether it is attached or installed.
(3) Services related to property described in subdivision (1) or (2).
(4) Credit cards or the extension of credit.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-4
"Division"
Sec. 4. "Division" refers to the consumer protection division of the office of the attorney general.
As added by P.L.189-2001, SEC.1.
IC 24-4.7-2-5
"Doing business in Indiana"
Sec. 5. "Doing business in Indiana" means:
(1) making; or
(2) causing others to make;
telephone sales calls to consumers located in Indiana whether the telephone sales calls are made from a location in Indiana or outside Indiana.
As added by P.L.189-2001, SEC.1. Amended by P.L.226-2011, SEC.7.

IC 24-4.7-2-6
"Fund"
Sec. 6. "Fund" refers to the consumer protection division telephone solicitation fund established by IC 24-4.7-3-6.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-7
"Listing"
Sec. 7. "Listing" refers to the no telephone sales solicitation listing published by the division under IC 24-4.7-3 that lists the telephone numbers of consumers who do not wish to receive telephone sales calls.
As added by P.L.189-2001, SEC.1. Amended by P.L.226-2011, SEC.8.

IC 24-4.7-2-7.5
"Place of primary use"
Sec. 7.5. "Place of primary use", with respect to a telephone subscriber, means the street address representative of where the subscriber's use of the telephone service primarily occurs, which must be:
(1) the residential street address of the subscriber or, in the case of a subscriber of interconnected VOIP service, the subscriber's registered location (as defined in 47 CFR 9.3); and
(2) in the case of mobile telecommunications services (as defined in IC 6-8.1-15-7), within the licensed service area of the home service provider, as set forth in IC 6-8.1-15-8.
As added by P.L.226-2011, SEC.9.

IC 24-4.7-2-8
"Telephone number"
Sec. 8. "Telephone number" means a residential telephone number that:
(1) is assigned to a subscriber who has a place of primary use in Indiana; or
(2) otherwise represents an Indiana telephone number or is associated with an Indiana identification number.
As added by P.L.189-2001, SEC.1. Amended by P.L.226-2011, SEC.10.
IC 24-4.7-2-9
"Telephone sales call"
Sec. 9. (a) "Telephone sales call" means a telephone call made to a consumer for any of the following purposes:
(1) Solicitation of a sale of consumer goods or services.
(2) Solicitation of a charitable contribution.
(3) Obtaining information that will or may be used for the direct solicitation of a sale of consumer goods or services or an extension of credit for such purposes.
(b) The term includes any of the following:
(1) A call made by use of an automated dialing device.
(2) A call made by use of a recorded message device.
(3) Transmission of:
(A) a text message; or
(B) a graphic message;
using short message service (SMS).
(4) Transmission of:
(A) an image;
(B) a photograph; or
(C) a multimedia message;
using multimedia messaging service (MMS).
As added by P.L.189-2001, SEC.1. Amended by P.L.226-2011, SEC.11.

IC 24-4.7-2-10
"Telephone solicitor"
Sec. 10. "Telephone solicitor" means an individual, a firm, an organization, a partnership, an association, or a corporation, including affiliates and subsidiaries, doing business in Indiana.
As added by P.L.189-2001, SEC.1.



CHAPTER 3. DUTIES OF THE DIVISION

IC 24-4.7-3-2
Agents
Sec. 2. (a) The division may contract with an agent to perform the division's duties under section 1 of this chapter if both of the following conditions are satisfied:
(1) The agent has demonstrated experience in maintaining a national no sales solicitation calls listing.
(2) The contract requires the vendor to provide the listing in:
(A) a printed hard copy format; and
(B) any other format offered;
at a cost that does not exceed the production cost of the format offered.
(b) If the division enters into a contract under this section, the division must retain the ultimate authority for the following:
(1) Approval of the procedures for establishment, maintenance, and publication of the listing.
(2) Establishing fees required by section 1(e) of this chapter.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-3-3
Investigation
Sec. 3. The division shall investigate complaints received concerning violations of this article.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-3-4
Division to notify Indiana residents of rights and duties
Sec. 4. The division shall notify Indiana residents of the rights and duties created by this article, including the right of any of the

following consumers to place a telephone number on the listing established and maintained under section 1 of this chapter:
(1) Subscribers of interconnected VOIP service.
(2) Subscribers of mobile telecommunications service (as defined in IC 6-8.1-15-7).
(3) Users of a prepaid wireless calling service, as described in IC 24-4.7-2-2(b).
As added by P.L.189-2001, SEC.1. Amended by P.L.226-2011, SEC.12.

IC 24-4.7-3-5
Reports
Sec. 5. (a) The division shall, after June 30 and before October 1 of each year, report to the regulatory flexibility committee established by IC 8-1-2.6-4 on the following:
(1) For the state fiscal year ending June 30, 2002, the expenses incurred by the division in establishing the listing.
(2) The total amount of fees deposited in the fund during the most recent state fiscal year.
(3) The expenses incurred by the division in maintaining and promoting the listing during the most recent state fiscal year.
(4) The projected budget required by the division to comply with this article during the current state fiscal year.
(5) Any other expenses incurred by the division in complying with this article during the most recent state fiscal year.
(6) The total number of subscribers on the listing at the end of the most recent state fiscal year.
(7) The number of new subscribers added to the listing during the most recent state fiscal year.
(8) The number of subscribers removed from the listing for any reason during the most recent state fiscal year.
(b) The regulatory flexibility committee shall, before November 1 of each year, issue in an electronic format under IC 5-14-6 a report and recommendations to the legislative council concerning the information received under subsection (a).
As added by P.L.189-2001, SEC.1. Amended by P.L.28-2004, SEC.163.

IC 24-4.7-3-6
Fund
Sec. 6. (a) The consumer protection division telephone solicitation fund is established for the purpose of the administration of:
(1) this article; and
(2) IC 24-5-0.5-3(a)(19).
The fund shall be used exclusively for this purpose.
(b) The division shall administer the fund.
(c) The division shall deposit all revenue received:
(1) under this article; and
(2) from civil penalties deposited under IC 24-5-0.5-4(h);
in the fund. (d) Money in the fund is continuously appropriated to the division for the administration of:
(1) this article; and
(2) IC 24-5-0.5-3(a)(19).
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the amount of money in the fund at the end of a particular state fiscal year exceeds two hundred thousand dollars ($200,000), the treasurer of state shall transfer the excess from the fund to the state general fund.
As added by P.L.189-2001, SEC.1. Amended by P.L.85-2006, SEC.1.

IC 24-4.7-3-7
Adoption of rules
Sec. 7. The division may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.189-2001, SEC.1.



CHAPTER 4. TELEPHONE SOLICITATIONS

IC 24-4.7-4-2
Violations; disclosure
Sec. 2. A telephone solicitor who makes a telephone sales call to a telephone number shall immediately disclose the following information upon making contact with the consumer:
(1) The solicitor's true first and last name.
(2) The name of the business on whose behalf the telephone solicitor is soliciting.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-4-3
Directories
Sec. 3. (a) This section does not apply to a person obtaining consumer information for inclusion in directory assistance and telephone directories sold by telephone companies.
(b) A telephone solicitor or person who obtains consumer information that includes telephone numbers shall exclude the telephone numbers that appear on the division's most current listing.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-4-4
Contracts and sales
Sec. 4. (a) This section does not apply to any of the following:
(1) A sale in which:
(A) no prior payment is made to a merchant;
(B) an invoice accompanies the goods or services; and
(C) a consumer is allowed seven (7) days to cancel the services or return the goods without obligation for payment.
(2) A contractual agreement that:
(A) requires payment; and
(B) allows the consumer at least ten (10) days to cancel the contract and receive a full refund of the payment.
(3) A sale regulated by 170 IAC 7-1.1-19.
(4) A newspaper subscription executed through a telephone call.
(b) A contract made under a telephone sales call is not valid and enforceable against a consumer unless the contract complies with this section.
(c) A contract made under a telephone sales call must satisfy all of the following: (1) The contract must be reduced to writing and signed by the consumer.
(2) The contract must contain the name, address, and business telephone number of the seller, the total price of the contract, and a detailed description of the goods or services being sold.
(3) The description of goods or services as stated in the contract must be the same as the description principally used in the telephone solicitation.
(4) The contract must contain, in bold, conspicuous type immediately preceding the signature the words "you are not obligated to pay any money unless you sign this contract and return it to the seller".
(5) The contract may not exclude from its terms any oral or written representations made by the telephone solicitor to the consumer in connection with the transaction.
As added by P.L.189-2001, SEC.1. Amended by P.L.22-2002, SEC.1.

IC 24-4.7-4-5
Transactions
Sec. 5. (a) This section does not apply to any of the following:
(1) A transaction made in accordance with prior negotiations in the course of a visit by a consumer to a merchant that operates a retail business establishment that has a fixed, permanent location where consumer goods are displayed or offered for sale on a continuing basis.
(2) A transaction in which:
(A) a consumer may obtain a full refund for the return of undamaged and unused goods; or
(B) a consumer may, within seven (7) days after receipt of merchandise by a consumer, give a cancellation of services notice to a seller and return the merchandise, and the seller must process the refund within thirty (30) days after receipt of the returned merchandise.
(3) A transaction in which a consumer purchases goods or services under a television, radio, or print advertisement or a sample, brochure, or catalog of a merchant that contains:
(A) the name, address, and business telephone number of the merchant;
(B) a description of the goods or services being sold; and
(C) limitations or restrictions that apply to the offer.
(4) A transaction in which a merchant is a bona fide charitable organization.
(b) A contract made under a telephone sales call in violation of this section is not valid and enforceable against a consumer.
(c) A merchant who engages a telephone solicitor to make or cause to be made a telephone sales call may not:
(1) make or submit a charge to a consumer's credit card account; or
(2) make or cause to be made any electronic transfer of funds;
until the merchant receives from the consumer a copy of the contract,

signed by the consumer, that complies with this chapter.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-4-6
Other applicable law
Sec. 6. A telephone solicitor must also comply with all other applicable laws, including the following, if applicable:
(1) IC 24-5-12.
(2) IC 24-5-14.
As added by P.L.189-2001, SEC.1. Amended by P.L.22-2002, SEC.2.



CHAPTER 5. CIVIL REMEDIES

IC 24-4.7-5-1
Deceptive acts; state contractors
Sec. 1. A telephone solicitor who fails to comply with any provision of IC 24-4.7-4 commits a deceptive act that is actionable by the attorney general under this chapter. In addition, a contractor who contracts or seeks to contract with the state:
(1) may be prohibited from contracting with the state; or
(2) may have an existing contract with the state voided;
if the contractor, an affiliate or principal of the contractor, or any agent acting on behalf of the contractor or an affiliate or principal of the contractor does not or has not complied with the terms of this article, even if this article is preempted by federal law.
As added by P.L.189-2001, SEC.1. Amended by P.L.165-2005, SEC.5 and P.L.222-2005, SEC.32.

IC 24-4.7-5-2
Remedies
Sec. 2. In an action under this chapter, the attorney general may obtain any or all of the following:
(1) An injunction to enjoin future violations of IC 24-4.7-4.
(2) A civil penalty of not more than the following:
(A) Ten thousand dollars ($10,000) for the first violation of IC 24-4.7-4.
(B) Twenty-five thousand ($25,000) dollars for each violation after the first violation.
For purposes of this subdivision, each telephone call in violation of IC 24-4.7-4-1 is considered a separate violation.
(3) All money the defendant obtained through violation of IC 24-4.7-4.
(4) The attorney general's reasonable costs in:
(A) the investigation of the deceptive act; and
(B) maintaining the action.
(5) Reasonable attorney's fees.
(6) Costs of the action.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-5-3
Voidable contracts
Sec. 3. In an action under this chapter, the court may void or limit the application of contracts or clauses resulting from deceptive acts

and order restitution to be paid to an aggrieved consumer.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-5-4
Statute of limitations
Sec. 4. An action brought under this chapter may not be brought more than two (2) years after the occurrence of the deceptive act.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-5-5
Jurisdiction
Sec. 5. An action under this chapter may be brought in the circuit or superior court of Marion County.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-5-6
Representation of state
Sec. 6. The attorney general may employ counsel to represent the state in an action under this chapter.
As added by P.L.189-2001, SEC.1.






ARTICLE 4.8. PROHIBITED SPYWARE

CHAPTER 1. DEFINITIONS

IC 24-4.8-1-2
"Advertisement"
Sec. 2. "Advertisement" means a communication that has the primary purpose of promoting a commercial product or service.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-3
"Computer software"
Sec. 3. (a) "Computer software" means a sequence of instructions written in any programming language that is executed on a computer.
(b) The term does not include computer software that is a web page or a data component of a web page that is not executable independently of the web page.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-4
"Damage"
Sec. 4. "Damage" means a significant impairment to the integrity or availability of data, computer software, a system, or information.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-5
"Execute"
Sec. 5. "Execute" means to perform a function or carry out an instruction of computer software.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-6
"Intentionally deceptive means"
Sec. 6. "Intentionally deceptive means" means any of the following:
(1) A materially false statement that a person knows to be false.
(2) A statement or description made by a person who omits or misrepresents material information with the intent to deceive an owner or operator of a computer.
(3) The failure to provide notice to an owner or operator of a computer regarding the installation or execution of computer software with the intent to deceive the owner or operator. As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-7
"Internet"
Sec. 7. "Internet" has the meaning set forth in IC 5-22-2-13.5.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-8
"Owner or operator"
Sec. 8. (a) "Owner or operator" means the person who owns or leases a computer or a person who uses a computer with the authorization of the person who owns or leases the computer.
(b) The term does not include a manufacturer, distributor, wholesaler, retail merchant, or any other person who owns or leases a computer before the first retail sale of the computer.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-9
"Person"
Sec. 9. "Person" means an individual, a partnership, a corporation, a limited liability company, or another organization.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-10
"Personally identifying information"
Sec. 10. "Personally identifying information" means the following information that refers to a person who is an owner or operator of a computer:
(1) Identifying information (as defined in IC 35-43-5-1).
(2) An electronic mail address.
(3) Any of the following information in a form that personally identifies an owner or operator of a computer:
(A) An account balance.
(B) An overdraft history.
(C) A payment history.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-11
"Transmit"
Sec. 11. (a) Except as provided in subsection (b), "transmit" means to transfer, send, or otherwise make available computer software or a computer software component through a network, the Internet, a wireless transmission, or any other medium, including a disk or data storage device.
(b) "Transmit" does not include an action by a person who provides:
(1) the Internet connection, telephone connection, or other means of connection for an owner or operator, including a compact disc or DVD on which computer software to establish or maintain a connection is made available; (2) the storage or hosting of computer software or an Internet web page through which the computer software was made available; or
(3) an information location tool, including a directory, an index, a reference, a pointer, or a hypertext link, through which the owner or operator of the computer located the software;
unless the person receives a direct economic benefit from the execution of the computer software.
As added by P.L.115-2005, SEC.1.



CHAPTER 2. PROHIBITED CONDUCT

IC 24-4.8-2-2
Prohibited conduct by owners or operators of computers
Sec. 2. A person who is not the owner or operator of the computer may not knowingly or intentionally:
(1) transmit computer software to the computer; and
(2) by means of the computer software transmitted under subdivision (1), do any of the following:
(A) Use intentionally deceptive means to modify computer settings that control:
(i) the page that appears when an owner or operator opens an Internet browser or similar computer software used to access and navigate the Internet;
(ii) the Internet service provider, search engine, or web proxy that an owner or operator uses to access or search the Internet; or
(iii) the owner or operator's list of bookmarks used to access web pages.
(B) Use intentionally deceptive means to collect personally identifying information:
(i) through the use of computer software that records a keystroke made by an owner or operator and transfers that information from the computer to another person; or
(ii) in a manner that correlates the personally identifying

information with data respecting all or substantially all of the web sites visited by the owner or operator of the computer, not including a web site operated by the person collecting the personally identifying information.
(C) Extract from the hard drive of an owner or operator's computer:
(i) a credit card number, debit card number, bank account number, or any password or access code associated with these numbers;
(ii) a Social Security number, tax identification number, driver's license number, passport number, or any other government issued identification number; or
(iii) the account balance or overdraft history of a person in a form that identifies the person.
(D) Use intentionally deceptive means to prevent reasonable efforts by an owner or operator to block or disable the installation or execution of computer software.
(E) Knowingly or intentionally misrepresent that computer software will be uninstalled or disabled by an owner or operator's action.
(F) Use intentionally deceptive means to remove, disable, or otherwise make inoperative security, antispyware, or antivirus computer software installed on the computer.
(G) Take control of another person's computer with the intent to cause damage to the computer or cause the owner or operator to incur a financial charge for a service that the owner or operator has not authorized by:
(i) accessing or using the computer's modem or Internet service; or
(ii) without the authorization of the owner or operator, opening multiple, sequential, standalone advertisements in the owner or operator's Internet browser that a reasonable computer user cannot close without turning off the computer or closing the browser.
(H) Modify:
(i) computer settings that protect information about a person with the intent of obtaining personally identifying information without the permission of the owner or operator; or
(ii) security settings with the intent to cause damage to a computer.
(I) Prevent reasonable efforts by an owner or operator to block or disable the installation or execution of computer software by:
(i) presenting an owner or operator with an option to decline installation of computer software knowing that the computer software will be installed even if the owner or operator attempts to decline installation; or
(ii) falsely representing that computer software has been disabled. As added by P.L.115-2005, SEC.1.

IC 24-4.8-2-3
Prohibited conduct by persons who are not owners or operators of computers
Sec. 3. A person who is not the owner or operator may not knowingly or intentionally do any of the following:
(1) Induce the owner or operator to install computer software on the owner or operator's computer by knowingly or intentionally misrepresenting the extent to which installing the computer software is necessary for:
(A) computer security;
(B) computer privacy; or
(C) opening, viewing, or playing a particular type of content.
(2) Use intentionally deceptive means to execute or cause the execution of computer software with the intent to cause the owner or operator to use the computer software in a manner that violates subdivision (1).
As added by P.L.115-2005, SEC.1.



CHAPTER 3. RELIEF AND DAMAGES

IC 24-4.8-3-2
Separate violations
Sec. 2. For purposes of section 1 of this chapter, conduct that violates more than one (1) subdivision, clause, or item of IC 24-4.8-2 constitutes a separate violation for each separate subdivision, clause, or item violated. However, a single action or course of conduct that causes repeated violations of a single subdivision, clause, or item of IC 24-4.8-2 constitutes one (1) violation.
As added by P.L.115-2005, SEC.1.






ARTICLE 4.9. DISCLOSURE OF SECURITY BREACH

CHAPTER 1. APPLICATION



CHAPTER 2. DEFINITIONS

IC 24-4.9-2-2
"Breach of the security of data"
Sec. 2. (a) "Breach of the security of data" means unauthorized acquisition of computerized data that compromises the security, confidentiality, or integrity of personal information maintained by a person. The term includes the unauthorized acquisition of computerized data that have been transferred to another medium, including paper, microfilm, or a similar medium, even if the transferred data are no longer in a computerized format.
(b) The term does not include the following:
(1) Good faith acquisition of personal information by an employee or agent of the person for lawful purposes of the person, if the personal information is not used or subject to further unauthorized disclosure.
(2) Unauthorized acquisition of a portable electronic device on which personal information is stored, if all personal information on the device is protected by encryption and the encryption key:
(A) has not been compromised or disclosed; and
(B) is not in the possession of or known to the person who, without authorization, acquired or has access to the portable electronic device.
As added by P.L.125-2006, SEC.6. Amended by P.L.136-2008, SEC.2; P.L.137-2009, SEC.3.

IC 24-4.9-2-3
"Data base owner"
Sec. 3. "Data base owner" means a person that owns or licenses computerized data that includes personal information.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-4
"Doing business in Indiana"
Sec. 4. "Doing business in Indiana" means owning or using the personal information of an Indiana resident for commercial purposes.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-5
Encrypted data
Sec. 5. Data are encrypted for purposes of this article if the data:
(1) have been transformed through the use of an algorithmic process into a form in which there is a low probability of

assigning meaning without use of a confidential process or key; or
(2) are secured by another method that renders the data unreadable or unusable.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-6
"Financial institution"
Sec. 6. "Financial institution" means a financial institution as defined in:
(1) IC 28-1-1-3, other than a consumer finance institution licensed to make supervised or regulated loans under IC 24-4.5; or
(2) 15 U.S.C. 6809(3).
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-7
"Indiana resident"
Sec. 7. "Indiana resident" means a person whose principal mailing address is in Indiana, as reflected in records maintained by the data base owner.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-8
"Mail"
Sec. 8. "Mail" has the meaning set forth in IC 23-1-20-15.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-9
"Person"
Sec. 9. "Person" means an individual, a corporation, a business trust, an estate, a trust, a partnership, an association, a nonprofit corporation or organization, a cooperative, or any other legal entity.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-10
"Personal information"
Sec. 10. "Personal information" means:
(1) a Social Security number that is not encrypted or redacted; or
(2) an individual's first and last names, or first initial and last name, and one (1) or more of the following data elements that are not encrypted or redacted:
(A) A driver's license number.
(B) A state identification card number.
(C) A credit card number.
(D) A financial account number or debit card number in combination with a security code, password, or access code that would permit access to the person's account.
The term does not include information that is lawfully obtained from

publicly available information or from federal, state, or local government records lawfully made available to the general public.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-11
Redacted data or personal information
Sec. 11. (a) Data are redacted for purposes of this article if the data have been altered or truncated so that not more than the last four (4) digits of:
(1) a driver's license number;
(2) a state identification number; or
(3) an account number;
is accessible as part of personal information.
(b) For purposes of this article, personal information is "redacted" if the personal information has been altered or truncated so that not more than five (5) digits of a Social Security number are accessible as part of personal information.
As added by P.L.125-2006, SEC.6.



CHAPTER 3. DISCLOSURE AND NOTIFICATION REQUIREMENTS

IC 24-4.9-3-2
Notification of data base owner
Sec. 2. A person that maintains computerized data but that is not a data base owner shall notify the data base owner if the person discovers that personal information was or may have been acquired by an unauthorized person.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-3-3
Delay of disclosure or notification
Sec. 3. (a) A person required to make a disclosure or notification under this chapter shall make the disclosure or notification without unreasonable delay. For purposes of this section, a delay is reasonable if the delay is:
(1) necessary to restore the integrity of the computer system;
(2) necessary to discover the scope of the breach; or
(3) in response to a request from the attorney general or a law enforcement agency to delay disclosure because disclosure will:
(A) impede a criminal or civil investigation; or (B) jeopardize national security.
(b) A person required to make a disclosure or notification under this chapter shall make the disclosure or notification as soon as possible after:
(1) delay is no longer necessary to restore the integrity of the computer system or to discover the scope of the breach; or
(2) the attorney general or a law enforcement agency notifies the person that delay will no longer impede a criminal or civil investigation or jeopardize national security.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-3-3.5
Duties of a data base owner; exceptions; enforcement powers
Sec. 3.5. (a) This section does not apply to a data base owner that maintains its own data security procedures as part of an information privacy, security policy, or compliance plan under:
(1) the federal USA PATRIOT Act (P.L. 107-56);
(2) Executive Order 13224;
(3) the federal Driver's Privacy Protection Act (18 U.S.C. 2721 et seq.);
(4) the federal Fair Credit Reporting Act (15 U.S.C. 1681 et seq.);
(5) the federal Financial Modernization Act of 1999 (15 U.S.C. 6801 et seq.); or
(6) the federal Health Insurance Portability and Accountability Act (HIPAA) (P.L. 104-191);
if the data base owner's information privacy, security policy, or compliance plan requires the data base owner to maintain reasonable procedures to protect and safeguard from unlawful use or disclosure personal information of Indiana residents that is collected or maintained by the data base owner and the data base owner complies with the data base owner's information privacy, security policy, or compliance plan.
(b) A data base owner shall implement and maintain reasonable procedures, including taking any appropriate corrective action, to protect and safeguard from unlawful use or disclosure any personal information of Indiana residents collected or maintained by the data base owner.
(c) A data base owner shall not dispose of records or documents containing unencrypted and unredacted personal information of Indiana residents without shredding, incinerating, mutilating, erasing, or otherwise rendering the personal information illegible or unusable.
(d) A person that knowingly or intentionally fails to comply with any provision of this section commits a deceptive act that is actionable only by the attorney general under this section.
(e) The attorney general may bring an action under this section to obtain any or all of the following:
(1) An injunction to enjoin further violations of this section.
(2) A civil penalty of not more than five thousand dollars ($5,000) per deceptive act. (3) The attorney general's reasonable costs in:
(A) the investigation of the deceptive act; and
(B) maintaining the action.
(f) A failure to comply with subsection (b) or (c) in connection with related acts or omissions constitutes one (1) deceptive act.
As added by P.L.137-2009, SEC.5.

IC 24-4.9-3-4
Method of disclosure; exceptions
Sec. 4. (a) Except as provided in subsection (b), a data base owner required to make a disclosure under this chapter shall make the disclosure using one (1) of the following methods:
(1) Mail.
(2) Telephone.
(3) Facsimile (fax).
(4) Electronic mail, if the data base owner has the electronic mail address of the affected Indiana resident.
(b) If a data base owner required to make a disclosure under this chapter is required to make the disclosure to more than five hundred thousand (500,000) Indiana residents, or if the data base owner required to make a disclosure under this chapter determines that the cost of the disclosure will be more than two hundred fifty thousand dollars ($250,000), the data base owner required to make a disclosure under this chapter may elect to make the disclosure by using both of the following methods:
(1) Conspicuous posting of the notice on the web site of the data base owner, if the data base owner maintains a web site.
(2) Notice to major news reporting media in the geographic area where Indiana residents affected by the breach of the security of a system reside.
(c) A data base owner that maintains its own disclosure procedures as part of an information privacy policy or a security policy is not required to make a separate disclosure under this chapter if the data base owner's information privacy policy or security policy is at least as stringent as the disclosure requirements described in:
(1) sections 1 through 4(b) of this chapter;
(2) subsection (d); or
(3) subsection (e).
(d) A data base owner that maintains its own disclosure procedures as part of an information privacy, security policy, or compliance plan under:
(1) the federal USA PATRIOT Act (P.L. 107-56);
(2) Executive Order 13224;
(3) the federal Driver's Privacy Protection Act (18 U.S.C. 2781 et seq.);
(4) the federal Fair Credit Reporting Act (15 U.S.C. 1681 et seq.);
(5) the federal Financial Modernization Act of 1999 (15 U.S.C. 6801 et seq.); or (6) the federal Health Insurance Portability and Accountability Act (HIPAA) (P.L. 104-191);
is not required to make a disclosure under this chapter if the data base owner's information privacy, security policy, or compliance plan requires that Indiana residents be notified of a breach of the security of data without unreasonable delay and the data base owner complies with the data base owner's information privacy, security policy, or compliance plan.
(e) A financial institution that complies with the disclosure requirements prescribed by the Federal Interagency Guidance on Response Programs for Unauthorized Access to Customer Information and Customer Notice or the Guidance on Response Programs for Unauthorized Access to Member Information and Member Notice, as applicable, is not required to make a disclosure under this chapter.
(f) A person required to make a disclosure under this chapter may elect to make all or part of the disclosure in accordance with subsection (a) even if the person could make the disclosure in accordance with subsection (b).
As added by P.L.125-2006, SEC.6. Amended by P.L.137-2009, SEC.6.



CHAPTER 4. ENFORCEMENT

IC 24-4.9-4-2
Action by attorney general
Sec. 2. The attorney general may bring an action under this chapter to obtain any or all of the following:
(1) An injunction to enjoin future violations of IC 24-4.9-3.
(2) A civil penalty of not more than one hundred fifty thousand dollars ($150,000) per deceptive act.
(3) The attorney general's reasonable costs in:
(A) the investigation of the deceptive act; and
(B) maintaining the action.
As added by P.L.125-2006, SEC.6.



CHAPTER 5. PREEMPTION






ARTICLE 5. CONSUMER SALES

CHAPTER 0.5. DECEPTIVE CONSUMER SALES

IC 24-5-0.5-1
Construction and purposes
Sec. 1. (a) This chapter shall be liberally construed and applied to promote its purposes and policies.
(b) The purposes and policies of this chapter are to:
(1) simplify, clarify, and modernize the law governing deceptive and unconscionable consumer sales practices;
(2) protect consumers from suppliers who commit deceptive and unconscionable sales acts; and
(3) encourage the development of fair consumer sales practices.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by P.L.18-1997, SEC.2; P.L.1-2006, SEC.411.

IC 24-5-0.5-2
Definitions
Sec. 2. (a) As used in this chapter:
(1) "Consumer transaction" means a sale, lease, assignment, award by chance, or other disposition of an item of personal property, real property, a service, or an intangible, except securities and policies or contracts of insurance issued by corporations authorized to transact an insurance business under the laws of the state of Indiana, with or without an extension of credit, to a person for purposes that are primarily personal, familial, charitable, agricultural, or household, or a solicitation to supply any of these things. However, the term includes the following:
(A) A transfer of structured settlement payment rights under IC 34-50-2.
(B) An unsolicited advertisement sent to a person by telephone facsimile machine offering a sale, lease, assignment, award by chance, or other disposition of an item of personal property, real property, a service, or an

intangible.
(C) Collecting or attempting to collect a debt owed or due, or asserted to be owed or due, to another person.
(2) "Person" means an individual, corporation, the state of Indiana or its subdivisions or agencies, business trust, estate, trust, partnership, association, nonprofit corporation or organization, or cooperative or any other legal entity.
(3) "Supplier" means the following:
(A) A seller, lessor, assignor, or other person who regularly engages in or solicits consumer transactions, including soliciting a consumer transaction by using a telephone facsimile machine to transmit an unsolicited advertisement. The term includes a manufacturer, wholesaler, or retailer, whether or not the person deals directly with the consumer.
(B) A person who contrives, prepares, sets up, operates, publicizes by means of advertisements, or promotes a pyramid promotional scheme.
(C) A debt collector.
(4) "Subject of a consumer transaction" means the personal property, real property, services, or intangibles offered or furnished in a consumer transaction.
(5) "Cure" as applied to a deceptive act, means either:
(A) to offer in writing to adjust or modify the consumer transaction to which the act relates to conform to the reasonable expectations of the consumer generated by such deceptive act and to perform such offer if accepted by the consumer; or
(B) to offer in writing to rescind such consumer transaction and to perform such offer if accepted by the consumer.
The term includes an offer in writing of one (1) or more items of value, including monetary compensation, that the supplier delivers to a consumer or a representative of the consumer if accepted by the consumer.
(6) "Offer to cure" as applied to a deceptive act is a cure that:
(A) is reasonably calculated to remedy a loss claimed by the consumer; and
(B) includes a minimum additional amount that is the greater of:
(i) ten percent (10%) of the value of the remedy under clause (A), but not more than four thousand dollars ($4,000); or
(ii) five hundred dollars ($500);
as compensation for attorney's fees, expenses, and other costs that a consumer may incur in relation to the deceptive act.
(7) "Uncured deceptive act" means a deceptive act:
(A) with respect to which a consumer who has been damaged by such act has given notice to the supplier under section 5(a) of this chapter; and
(B) either: (i) no offer to cure has been made to such consumer within thirty (30) days after such notice; or
(ii) the act has not been cured as to such consumer within a reasonable time after the consumer's acceptance of the offer to cure.
(8) "Incurable deceptive act" means a deceptive act done by a supplier as part of a scheme, artifice, or device with intent to defraud or mislead. The term includes a failure of a transferee of structured settlement payment rights to timely provide a true and complete disclosure statement to a payee as provided under IC 34-50-2 in connection with a direct or indirect transfer of structured settlement payment rights.
(9) "Pyramid promotional scheme" means any program utilizing a pyramid or chain process by which a participant in the program gives a valuable consideration exceeding one hundred dollars ($100) for the opportunity or right to receive compensation or other things of value in return for inducing other persons to become participants for the purpose of gaining new participants in the program. The term does not include ordinary sales of goods or services to persons who are not purchasing in order to participate in such a scheme.
(10) "Promoting a pyramid promotional scheme" means:
(A) inducing or attempting to induce one (1) or more other persons to become participants in a pyramid promotional scheme; or
(B) assisting another in promoting a pyramid promotional scheme.
(11) "Elderly person" means an individual who is at least sixty-five (65) years of age.
(12) "Telephone facsimile machine" means equipment that has the capacity to transcribe text or images, or both, from:
(A) paper into an electronic signal and to transmit that signal over a regular telephone line; or
(B) an electronic signal received over a regular telephone line onto paper.
(13) "Unsolicited advertisement" means material advertising the commercial availability or quality of:
(A) property;
(B) goods; or
(C) services;
that is transmitted to a person without the person's prior express invitation or permission, in writing or otherwise.
(14) "Debt" has the meaning set forth in 15 U.S.C. 1692a(5)).
(15) "Debt collector" has the meaning set forth in 15 U.S.C. 1692a(6). The term does not include a person admitted to the practice of law in Indiana if the person is acting within the course and scope of the person's practice as an attorney.
(b) As used in section 3(a)(15) and 3(a)(16) of this chapter:
(1) "Directory assistance" means the disclosure of telephone number information in connection with an identified telephone

service subscriber by means of a live operator or automated service.
(2) "Local telephone directory" refers to a telephone classified advertising directory or the business section of a telephone directory that is distributed by a telephone company or directory publisher to subscribers located in the local exchanges contained in the directory. The term includes a directory that includes listings of more than one (1) telephone company.
(3) "Local telephone number" refers to a telephone number that has the three (3) number prefix used by the provider of telephone service for telephones physically located within the area covered by the local telephone directory in which the number is listed. The term does not include long distance numbers or 800-, 888-, or 900- exchange numbers listed in a local telephone directory.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1982, P.L.152, SEC.1; P.L.12-1986, SEC.4; P.L.24-1989, SEC.10; P.L.233-1995, SEC.1; P.L.174-1997, SEC.1; P.L.18-1997, SEC.3; P.L.219-2001, SEC.1; P.L.165-2005, SEC.6; P.L.85-2006, SEC.2; P.L.1-2007, SEC.165; P.L.226-2011, SEC.13.

IC 24-5-0.5-3
Acts constituting deceptive acts
Sec. 3. (a) The following acts, and the following representations as to the subject matter of a consumer transaction, made orally, in writing, or by electronic communication, by a supplier, are deceptive acts:
(1) That such subject of a consumer transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits it does not have which the supplier knows or should reasonably know it does not have.
(2) That such subject of a consumer transaction is of a particular standard, quality, grade, style, or model, if it is not and if the supplier knows or should reasonably know that it is not.
(3) That such subject of a consumer transaction is new or unused, if it is not and if the supplier knows or should reasonably know that it is not.
(4) That such subject of a consumer transaction will be supplied to the public in greater quantity than the supplier intends or reasonably expects.
(5) That replacement or repair constituting the subject of a consumer transaction is needed, if it is not and if the supplier knows or should reasonably know that it is not.
(6) That a specific price advantage exists as to such subject of a consumer transaction, if it does not and if the supplier knows or should reasonably know that it does not.
(7) That the supplier has a sponsorship, approval, or affiliation in such consumer transaction the supplier does not have, and which the supplier knows or should reasonably know that the

supplier does not have.
(8) That such consumer transaction involves or does not involve a warranty, a disclaimer of warranties, or other rights, remedies, or obligations, if the representation is false and if the supplier knows or should reasonably know that the representation is false.
(9) That the consumer will receive a rebate, discount, or other benefit as an inducement for entering into a sale or lease in return for giving the supplier the names of prospective consumers or otherwise helping the supplier to enter into other consumer transactions, if earning the benefit, rebate, or discount is contingent upon the occurrence of an event subsequent to the time the consumer agrees to the purchase or lease.
(10) That the supplier is able to deliver or complete the subject of the consumer transaction within a stated period of time, when the supplier knows or should reasonably know the supplier could not. If no time period has been stated by the supplier, there is a presumption that the supplier has represented that the supplier will deliver or complete the subject of the consumer transaction within a reasonable time, according to the course of dealing or the usage of the trade.
(11) That the consumer will be able to purchase the subject of the consumer transaction as advertised by the supplier, if the supplier does not intend to sell it.
(12) That the replacement or repair constituting the subject of a consumer transaction can be made by the supplier for the estimate the supplier gives a customer for the replacement or repair, if the specified work is completed and:
(A) the cost exceeds the estimate by an amount equal to or greater than ten percent (10%) of the estimate;
(B) the supplier did not obtain written permission from the customer to authorize the supplier to complete the work even if the cost would exceed the amounts specified in clause (A);
(C) the total cost for services and parts for a single transaction is more than seven hundred fifty dollars ($750); and
(D) the supplier knew or reasonably should have known that the cost would exceed the estimate in the amounts specified in clause (A).
(13) That the replacement or repair constituting the subject of a consumer transaction is needed, and that the supplier disposes of the part repaired or replaced earlier than seventy-two (72) hours after both:
(A) the customer has been notified that the work has been completed; and
(B) the part repaired or replaced has been made available for examination upon the request of the customer.
(14) Engaging in the replacement or repair of the subject of a consumer transaction if the consumer has not authorized the replacement or repair, and if the supplier knows or should

reasonably know that it is not authorized.
(15) The act of misrepresenting the geographic location of the supplier by listing a fictitious business name or an assumed business name (as described in IC 23-15-1) in a local telephone directory if:
(A) the name misrepresents the supplier's geographic location;
(B) the listing fails to identify the locality and state of the supplier's business;
(C) calls to the local telephone number are routinely forwarded or otherwise transferred to a supplier's business location that is outside the calling area covered by the local telephone directory; and
(D) the supplier's business location is located in a county that is not contiguous to a county in the calling area covered by the local telephone directory.
(16) The act of listing a fictitious business name or assumed business name (as described in IC 23-15-1) in a directory assistance database if:
(A) the name misrepresents the supplier's geographic location;
(B) calls to the local telephone number are routinely forwarded or otherwise transferred to a supplier's business location that is outside the local calling area; and
(C) the supplier's business location is located in a county that is not contiguous to a county in the local calling area.
(17) The violation by a supplier of IC 24-3-4 concerning cigarettes for import or export.
(18) The act of a supplier in knowingly selling or reselling a product to a consumer if the product has been recalled, whether by the order of a court or a regulatory body, or voluntarily by the manufacturer, distributor, or retailer, unless the product has been repaired or modified to correct the defect that was the subject of the recall.
(19) The violation by a supplier of 47 U.S.C. 227, including any rules or regulations issued under 47 U.S.C. 227.
(20) The violation by a supplier of the federal Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.), including any rules or regulations issued under the federal Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.).
(21) A violation of IC 24-5-7 (concerning health spa services), as set forth in IC 24-5-7-17.
(22) A violation of IC 24-5-8 (concerning business opportunity transactions), as set forth in IC 24-5-8-20.
(23) A violation of IC 24-5-10 (concerning home consumer transactions), as set forth in IC 24-5-10-18.
(24) A violation of IC 24-5-11 (concerning home improvement contracts), as set forth in IC 24-5-11-14.
(25) A violation of IC 24-5-12 (concerning telephone solicitations), as set forth in IC 24-5-12-23. (26) A violation of IC 24-5-13.5 (concerning buyback motor vehicles), as set forth in IC 24-5-13.5-14.
(27) A violation of IC 24-5-14 (concerning automatic dialing-announcing devices), as set forth in IC 24-5-14-13.
(28) A violation of IC 24-5-15 (concerning credit services organizations), as set forth in IC 24-5-15-11.
(29) A violation of IC 24-5-16 (concerning unlawful motor vehicle subleasing), as set forth in IC 24-5-16-18.
(30) A violation of IC 24-5-17 (concerning environmental marketing claims), as set forth in IC 24-5-17-14.
(31) A violation of IC 24-5-19 (concerning deceptive commercial solicitation), as set forth in IC 24-5-19-11.
(32) A violation of IC 24-5-21 (concerning prescription drug discount cards), as set forth in IC 24-5-21-7.
(33) A violation of IC 24-5-23.5-7 (concerning real estate appraisals), as set forth in IC 24-5-23.5-9.
(34) A violation of IC 24-5-26 (concerning identity theft), as set forth in IC 24-5-26-3.
(35) A violation of IC 24-5.5 (concerning mortgage rescue fraud), as set forth in IC 24-5.5-6-1.
(36) A violation of IC 24-8 (concerning promotional gifts and contests), as set forth in IC 24-8-6-3.
(b) Any representations on or within a product or its packaging or in advertising or promotional materials which would constitute a deceptive act shall be the deceptive act both of the supplier who places such representation thereon or therein, or who authored such materials, and such other suppliers who shall state orally or in writing that such representation is true if such other supplier shall know or have reason to know that such representation was false.
(c) If a supplier shows by a preponderance of the evidence that an act resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error, such act shall not be deceptive within the meaning of this chapter.
(d) It shall be a defense to any action brought under this chapter that the representation constituting an alleged deceptive act was one made in good faith by the supplier without knowledge of its falsity and in reliance upon the oral or written representations of the manufacturer, the person from whom the supplier acquired the product, any testing organization, or any other person provided that the source thereof is disclosed to the consumer.
(e) For purposes of subsection (a)(12), a supplier that provides estimates before performing repair or replacement work for a customer shall give the customer a written estimate itemizing as closely as possible the price for labor and parts necessary for the specific job before commencing the work.
(f) For purposes of subsection (a)(15) and (a)(16), a telephone company or other provider of a telephone directory or directory assistance service or its officer or agent is immune from liability for publishing the listing of a fictitious business name or assumed business name of a supplier in its directory or directory assistance

database unless the telephone company or other provider of a telephone directory or directory assistance service is the same person as the supplier who has committed the deceptive act.
(g) For purposes of subsection (a)(18), it is an affirmative defense to any action brought under this chapter that the product has been altered by a person other than the defendant to render the product completely incapable of serving its original purpose.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1978, P.L.127, SEC.2; Acts 1982, P.L.153, SEC.1; Acts 1982, P.L.152, SEC.2; P.L.16-1983, SEC.16; P.L.239-1985, SEC.1; P.L.12-1986, SEC.5; P.L.24-1989, SEC.11; P.L.174-1997, SEC.2; P.L.21-2000, SEC.11; P.L.70-2002, SEC.1; P.L.85-2006, SEC.3; P.L.1-2009, SEC.137; P.L.226-2011, SEC.14.

IC 24-5-0.5-4
Actions and proceedings; damages; injunction; civil penalties; offer to cure; violations involving debt collection
Sec. 4. (a) A person relying upon an uncured or incurable deceptive act may bring an action for the damages actually suffered as a consumer as a result of the deceptive act or five hundred dollars ($500), whichever is greater. The court may increase damages for a willful deceptive act in an amount that does not exceed the greater of:
(1) three (3) times the actual damages of the consumer suffering the loss; or
(2) one thousand dollars ($1,000).
Except as provided in subsection (j), the court may award reasonable attorney fees to the party that prevails in an action under this subsection. This subsection does not apply to a consumer transaction in real property, including a claim or action involving a construction defect (as defined in IC 32-27-3-1(5)) brought against a construction professional (as defined in IC 32-27-3-1(4)), except for purchases of time shares and camping club memberships. This subsection does not apply with respect to a deceptive act described in section 3(a)(20) of this chapter. This subsection also does not apply to a violation of IC 24-4.7, IC 24-5-12, or IC 24-5-14. Actual damages awarded to a person under this section have priority over any civil penalty imposed under this chapter.
(b) Any person who is entitled to bring an action under subsection (a) on the person's own behalf against a supplier for damages for a deceptive act may bring a class action against such supplier on behalf of any class of persons of which that person is a member and which has been damaged by such deceptive act, subject to and under the Indiana Rules of Trial Procedure governing class actions, except as herein expressly provided. Except as provided in subsection (j), the court may award reasonable attorney fees to the party that prevails in a class action under this subsection, provided that such fee shall be determined by the amount of time reasonably expended by the attorney and not by the amount of the judgment, although the contingency of the fee may be considered. Except in the case of an

extension of time granted by the attorney general under IC 24-10-2-2(b) in an action subject to IC 24-10, any money or other property recovered in a class action under this subsection which cannot, with due diligence, be restored to consumers within one (1) year after the judgment becomes final shall be returned to the party depositing the same. This subsection does not apply to a consumer transaction in real property, except for purchases of time shares and camping club memberships. This subsection does not apply with respect to a deceptive act described in section 3(a)(20) of this chapter. Actual damages awarded to a class have priority over any civil penalty imposed under this chapter.
(c) The attorney general may bring an action to enjoin a deceptive act, including a deceptive act described in section 3(a)(20) of this chapter, notwithstanding subsections (a) and (b). However, the attorney general may seek to enjoin patterns of incurable deceptive acts with respect to consumer transactions in real property. In addition, the court may:
(1) issue an injunction;
(2) order the supplier to make payment of the money unlawfully received from the aggrieved consumers to be held in escrow for distribution to aggrieved consumers;
(3) order the supplier to pay to the state the reasonable costs of the attorney general's investigation and prosecution related to the action; and
(4) provide for the appointment of a receiver.
(d) In an action under subsection (a), (b), or (c), the court may void or limit the application of contracts or clauses resulting from deceptive acts and order restitution to be paid to aggrieved consumers.
(e) In any action under subsection (a) or (b), upon the filing of the complaint or on the appearance of any defendant, claimant, or any other party, or at any later time, the trial court, the supreme court, or the court of appeals may require the plaintiff, defendant, claimant, or any other party or parties to give security, or additional security, in such sum as the court shall direct to pay all costs, expenses, and disbursements that shall be awarded against that party or which that party may be directed to pay by any interlocutory order by the final judgment or on appeal.
(f) Any person who violates the terms of an injunction issued under subsection (c) shall forfeit and pay to the state a civil penalty of not more than fifteen thousand dollars ($15,000) per violation. For the purposes of this section, the court issuing an injunction shall retain jurisdiction, the cause shall be continued, and the attorney general acting in the name of the state may petition for recovery of civil penalties. Whenever the court determines that an injunction issued under subsection (c) has been violated, the court shall award reasonable costs to the state.
(g) If a court finds any person has knowingly violated section 3 or 10 of this chapter, other than section 3(a)(19) or 3(a)(20) of this chapter, the attorney general, in an action pursuant to subsection (c),

may recover from the person on behalf of the state a civil penalty of a fine not exceeding five thousand dollars ($5,000) per violation.
(h) If a court finds that a person has violated section 3(a)(19) of this chapter, the attorney general, in an action under subsection (c), may recover from the person on behalf of the state a civil penalty as follows:
(1) For a knowing or intentional violation, one thousand five hundred dollars ($1,500).
(2) For a violation other than a knowing or intentional violation, five hundred dollars ($500).
A civil penalty recovered under this subsection shall be deposited in the consumer protection division telephone solicitation fund established by IC 24-4.7-3-6 to be used for the administration and enforcement of section 3(a)(19) of this chapter.
(i) An elderly person relying upon an uncured or incurable deceptive act, including an act related to hypnotism, may bring an action to recover treble damages, if appropriate.
(j) An offer to cure is:
(1) not admissible as evidence in a proceeding initiated under this section unless the offer to cure is delivered by a supplier to the consumer or a representative of the consumer before the supplier files the supplier's initial response to a complaint; and
(2) only admissible as evidence in a proceeding initiated under this section to prove that a supplier is not liable for attorney's fees under subsection (k).
If the offer to cure is timely delivered by the supplier, the supplier may submit the offer to cure as evidence to prove in the proceeding in accordance with the Indiana Rules of Trial Procedure that the supplier made an offer to cure.
(k) A supplier may not be held liable for the attorney's fees and court costs of the consumer that are incurred following the timely delivery of an offer to cure as described in subsection (j) unless the actual damages awarded, not including attorney's fees and costs, exceed the value of the offer to cure.
(l) If a court finds that a person has knowingly violated section 3(a)(20) of this chapter, the attorney general, in an action under subsection (c), may recover from the person on behalf of the state a civil penalty not exceeding one thousand dollars ($1,000) per consumer. In determining the amount of the civil penalty in any action by the attorney general under this subsection, the court shall consider, among other relevant factors, the frequency and persistence of noncompliance by the debt collector, the nature of the noncompliance, and the extent to which the noncompliance was intentional. A person may not be held liable in any action by the attorney general for a violation of section 3(a)(20) of this chapter if the person shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid the error. A person may not be held liable in any action for a violation of this chapter for contacting a person other than the

debtor, if the contact is made in compliance with the Fair Debt Collection Practices Act.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1978, P.L.127, SEC.3; Acts 1982, P.L.152, SEC.3; P.L.12-1986, SEC.6; P.L.3-1989, SEC.141; P.L.24-1989, SEC.12; P.L.233-1995, SEC.2; P.L.165-2005, SEC.7; P.L.222-2005, SEC.33; P.L.85-2006, SEC.4; P.L.121-2011, SEC.1; P.L.226-2011, SEC.15.

IC 24-5-0.5-5
Limitation of actions
Sec. 5. (a) No action may be brought under this chapter, except under section 4(c) of this chapter, unless (1) the deceptive act is incurable or (2) the consumer bringing the action shall have given notice in writing to the supplier within the sooner of (i) six (6) months after the initial discovery of the deceptive act, (ii) one (1) year following such consumer transaction, or (iii) any time limitation, not less than thirty (30) days, of any period of warranty applicable to the transaction, which notice shall state fully the nature of the alleged deceptive act and the actual damage suffered therefrom, and unless such deceptive act shall have become an uncured deceptive act.
(b) No action may be brought under this chapter except as expressly authorized in section 4(a), 4(b), or 4(c) of this chapter. Any action brought under this chapter may not be brought more than two (2) years after the occurrence of the deceptive act.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1982, P.L.152, SEC.4; P.L.211-1993, SEC.1; P.L.45-1995, SEC.17.

IC 24-5-0.5-6
Application of law
Sec. 6. This chapter does not apply to an act or practice that is:
(1) required or expressly permitted by federal law, rule, or regulation; or
(2) required or expressly permitted by state law, rule, regulation, or local ordinance.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by P.L.1-2006, SEC.412.

IC 24-5-0.5-7
Assurances of voluntary compliance
Sec. 7. (a) In the administration of this chapter, the attorney general may accept an assurance of voluntary compliance with respect to any deceptive act from any person who has engaged in, is engaging in, or is about to engage in such deceptive act. The assurance of voluntary compliance may include a stipulation for the voluntary payment by the person of the costs of investigation or payment of an amount to be held in escrow pending the outcome of an action or as restitution to aggrieved consumers, or both. The assurance of voluntary compliance shall be in writing and shall be filed with and subject to the approval of the court having jurisdiction. (b) The assurance of voluntary compliance shall not be considered an admission of a deceptive act for any purpose; however, any violation of the terms of the assurance constitutes prima facie evidence of a deceptive act. Matters thus closed may at any time be reopened by the attorney general for further proceedings in the public interest.
As added by Acts 1978, P.L.127, SEC.4.

IC 24-5-0.5-8
Incurable deceptive act; civil penalty
Sec. 8. A person who commits an incurable deceptive act is subject to a civil penalty of a fine of not more than five hundred dollars ($500) for each violation. The attorney general, acting in the name of the state, has the exclusive right to petition for recovery of such a fine, and this fine may be recovered only in an action brought under section 4(c) of this chapter.
As added by Acts 1978, P.L.127, SEC.5. Amended by Acts 1982, P.L.152, SEC.5.

IC 24-5-0.5-9
Cooperative purchase supplier contracts; maximum duration; civil penalty
Sec. 9. A supplier which is organized primarily to provide benefits to persons from the cooperative purchase of the subject of a consumer transaction shall not offer a contract for that purpose that is to be effective for more than five (5) years. A supplier that violates this section is subject to a civil penalty of a fine of not more than five hundred dollars ($500) for each violation. The attorney general, acting in the name of the state, has the exclusive right to petition for recovery of such a fine, and this fine may be recovered only in an action brought under section 4(c) of this chapter.
As added by Acts 1978, P.L.127, SEC.6. Amended by Acts 1982, P.L.152, SEC.6.

IC 24-5-0.5-10
Suppliers; deceptive and unconscionable acts
Sec. 10. (a) A supplier commits a deceptive act if the supplier gives any of the following representations, orally or in writing, or does any of the following acts:
(1) Either:
(A) solicits to engage in a consumer transaction without a permit or other license required by law;
(B) solicits to engage in a consumer transaction if a permit or other license is required by law to engage in the consumer transaction and the supplier is not qualified to obtain the required permit or other license or does not intend to obtain the permit or other license; or
(C) engages in a consumer transaction without a permit or other license required by law.
(2) Commits a violation of IC 24-5-10. (3) Contrives, prepares, sets up, operates, publicizes by means of advertisements, or promotes a pyramid promotional scheme.
(b) A supplier commits an unconscionable act that shall be treated the same as a deceptive act under this chapter if the supplier solicits a person to enter into a contract or agreement:
(1) that contains terms that are oppressively one sided or harsh;
(2) in which the terms unduly limit the person's remedies; or
(3) in which the price is unduly excessive;
and there was unequal bargaining power that led the person to enter into the contract or agreement unwillingly or without knowledge of the terms of the contract or agreement. There is a rebuttable presumption that a person has knowledge of the terms of a contract or agreement if the person signs a written contract.
As added by P.L.12-1986, SEC.7. Amended by P.L.251-1987, SEC.1; P.L.18-1997, SEC.4.

IC 24-5-0.5-12
False claim of doctoral degree
Sec. 12. (a) It is an incurable deceptive act for an individual, while soliciting or performing a consumer transaction, to claim, either orally or in writing, to possess a doctorate degree or use a title, a word, letters, an insignia, or an abbreviation associated with a doctorate degree, unless the individual:
(1) has been awarded a doctorate degree from an institution that is:
(A) accredited by a regional or professional accrediting agency recognized by the United States Department of Education or the Council on Postsecondary Accreditation;
(B) a religious seminary, institute, college, or university whose certificates, diplomas, or degrees clearly identify the religious character of the educational program; or
(C) operated and supported by a governmental agency; or
(2) meets the requirements approved by one (1) of the following boards:
(A) Medical licensing board of Indiana.
(B) State board of dental examiners.
(C) Indiana optometry board.
(D) Board of podiatric medicine.
(E) State psychology board.
(F) Board of chiropractic examiners.
(G) Indiana board of veterinary medical examiners.
(H) Indiana board of pharmacy.
(I) Indiana state board of nursing.
(b) It is an incurable deceptive act for an individual, while soliciting or performing a consumer transaction, to claim to be a:
(1) physician unless the individual holds an unlimited license to practice medicine under IC 25-22.5;
(2) chiropractic physician unless the individual holds a license as a chiropractor under IC 25-10-1; or
(3) podiatric physician unless the individual holds a license as

a podiatrist under IC 25-29.
(c) The attorney general shall enforce this section in the same manner as any other incurable deceptive act under this chapter.
As added by P.L.175-1997, SEC.1. Amended by P.L.246-1999, SEC.1; P.L.12-2000, SEC.1.



CHAPTER 1. REPEALED



CHAPTER 2. SALES COMPETITION

IC 24-5-2-23
Further acts tending to prevent competition
Sec. 23. Any threat, express or implied, made directly or indirectly to any retail seller in this state by any licensee hereunder that is affiliated with or controlled by any manufacturer that the manufacturer will terminate his contract with or cease to sell specific goods which may become the subject matter of a retail installment sale to the retail seller, unless the retail seller sells, assigns, or transfers the retail installment contracts arising from his retail installment sales to the licensee making the threat, shall be presumed to be made at the direction of and with the authority of the manufacturer and shall be prima facie evidence of the fact that the manufacturer has sold or intends to sell the specific goods on the condition or with the agreement or understanding prohibited by section 21 of this chapter.
(Formerly: Acts 1935, c.231, s.23.) As amended by P.L.152-1986, SEC.75.

IC 24-5-2-24
Subsidy of licensees
Sec. 24. No manufacturer shall pay or give or contract to pay or give any thing or service of value to any licensee in this state, and no licensee in this state shall accept or receive or contract or agree to accept or receive, directly or indirectly, any payment, thing or service of value from any manufacturer, if the effect of the payment or giving of any such thing or service of value by the manufacturer, or the acceptance or receipt thereof by the licensee, may be to lessen or eliminate competition or tend to create or create a monopoly in the licensee that accepts or receives the payment, thing or service of value or contracts or agrees to accept or receive the same.
(Formerly: Acts 1935, c.231, s.24.)

IC 24-5-2-25 Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 24-5-2-26
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 24-5-2-27
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 24-5-2-28
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 24-5-2-29
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 24-5-2-30
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 24-5-2-31
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 24-5-2-32
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 24-5-2-33
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. UNSOLICITED MERCHANDISE



CHAPTER 6. REPEALED



CHAPTER 7. HEALTH SPA SERVICES

IC 24-5-7-1
Definitions
Sec. 1. As used in this chapter:
"Business day" means a day other than Sunday or a legal holiday.
"Buyer" means a purchaser of services under a contract for health spa services.
"Contract" means a contract for health spa services entered into after August 31, 1983. The term includes all financial agreements provided or arranged by the health spa or the health spa's affiliates.
"Health spa" means any business entity, other than an entity that is exempt from taxation under Section 501 of the Internal Revenue Code, offering health spa services to the public.
"Health spa services" means instruction, training, or assistance in physical culture, bodybuilding, exercising, reducing, figure development, or any other health spa service, for the use of the facilities of a health spa, figure salon, weight loss clinic, gymnasium, or other facility used for the delivery of health spa services, or for membership in any group, club, association, or organization formed to deliver health spa services.
"Seller" means a seller of services under a contract for health spa services.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.13.

IC 24-5-7-2
Contracts; requisites
Sec. 2. Every contract for health spa services shall be in writing and a copy shall be furnished to the buyer at the time the contract is formed.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.14.

IC 24-5-7-3
Contracts; term; limitations
Sec. 3. (a) No contract for health spa services may require payments or financing by the buyer over a period in excess of thirty-six (36) months from the date that the contract is entered into. The term of a contract may not be measured by or be for the life of the buyer.
(b) The term of a contract may not exceed three (3) years from the

date that the contract is entered into. A buyer may renew a contract for additional periods, but the contract price for the renewal of a contract must be at least twenty-four dollars ($24) per year.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.15.

IC 24-5-7-4
Contracts; time for performance; voidability
Sec. 4. (a) A contract for health spa services to be rendered at an existing health spa facility must provide that the performance of the agreed upon services is to begin within forty-five (45) days from the date that the contract is entered into.
(b) A contract for health spa services at a planned spa facility or spa facility under construction is voidable at the option of the buyer if the health spa facilities and the agreed upon services are not available within twelve (12) months from the date the contract is entered into.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-5
Contracts; cancellation; notice; refunds
Sec. 5. (a) A copy of the buyer's cancellation rights under this chapter shall be furnished in writing to the buyer at the time the contract is formed.
(b) In at least 10 point boldface type, every contract for health spa services must provide that the contract may be cancelled before midnight of the third full business day after the buyer signs the contract.
(c) A buyer may cancel the contract by written notice, in any form, delivered in person or mailed by certified or registered mail to the seller at the address specified in the contract. The notice must be accompanied by the membership cards previously delivered to the buyer.
(d) All money paid under a contract shall be refunded within thirty (30) days of receipt of the notice of cancellation.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.16.

IC 24-5-7-6
Contracts; cancellation provisions; contingencies
Sec. 6. (a) In at least ten (10) point boldface type, every health spa services contract that has not been cancelled under section 5 of this chapter must provide that the buyer or the buyer's estate may cancel the contract if any of the following occur:
(1) The buyer dies.
(2) The buyer becomes totally physically disabled for the duration of the contract.
(3) The health spa facility operated by the seller is moved to a location that is more than five (5) miles from the original facility. However, if a health spa facility is closed at any site

and a facility with similar health spa services is operated less than five (5) miles away from the closed facility, then the buyer's contract may be transferred to the operating facility, if the operator of the facility to which the contract is to be transferred accepts the transfer.
(4) The services are no longer available as provided in the contract because of the seller's permanent discontinuance of operation.
(b) This section does not restrict the seller from offering or providing in a contract additional or broader reasons for cancellation.
As added by P.L.249-1983, SEC.1. Amended by P.L.12-1986, SEC.8.

IC 24-5-7-7
Contracts; cancellation provisions; evidence of disability or death
Sec. 7. The health spa may require and verify reasonable evidence of total physical disability or death. In the case of total physical disability, the health spa may also require that the buyer submit to a physical examination by a doctor agreeable to the buyer and the health spa. The cost of the examination shall be borne by the health spa.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-8
Contracts cancelled; refunds; proration, cancellation of loan agreements
Sec. 8. (a) All money paid pursuant to a contract for health spa services that is cancelled under this chapter shall be refunded within thirty (30) days of receipt of a notice of cancellation. However, in a cancellation under section 6 of this chapter, the seller may retain the portion of the total price representing the services used or completed plus reimbursement for the expenses incurred in an amount not to exceed twenty-five percent (25%) of the total contract price. In no instance may the seller demand more than the full contract price from the buyer.
(b) If the buyer has executed any credit or loan agreement to pay for all or part of the cancelled health spa services, that agreement shall also be cancelled and returned within thirty (30) days. Notice of the duty described by this subsection must be included in each health spa services contract, in at least ten (10) point boldface type.
As added by P.L.249-1983, SEC.1. Amended by P.L.12-1986, SEC.9.

IC 24-5-7-9
Compliance with other provisions of law
Sec. 9. The provisions of this chapter are not exclusive and do not relieve the parties from compliance with other applicable provisions of law.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-10
Contracts; voidability for noncompliance; cure by seller; actions Sec. 10. (a) A contract for health spa services that does not comply with this chapter is voidable at the option of the buyer.
(b) The seller may cure noncompliance with this chapter, and no legal action may be brought by the buyer for relief under this chapter unless, following receipt of written notice of such noncompliance, the seller:
(1) fails within thirty (30) days of receipt of the notice of noncompliance to notify all buyers with whom the seller has contracted since August 31, 1983, of the noncompliance; or
(2) fails to make all contracts for health spa services which the seller has entered into after August 31, 1983, comply with this chapter.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-11
Contracts; voidability for false information or advertisement
Sec. 11. Any contract for health spa services entered into in reliance upon any willfully or fraudulently disseminated false or misleading information, representation, notice, or advertisement of the seller is void and unenforceable.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-12
Waiver of chapter provisions void
Sec. 12. Any waiver by the buyer of part or all of this chapter is contrary to public policy and is void and unenforceable.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-13
Surety bonds; contracts for services to be rendered at planned facilities
Sec. 13. A health spa that sells contracts for health spa services to be rendered at a planned health spa facility or a health spa facility under construction shall file with the secretary of state a bond issued by a surety company admitted to do business in Indiana in the amount of twenty-five thousand dollars ($25,000) or such greater amount as the secretary of state may specify by rule. The health spa is relieved from the obligation to maintain such a bond upon commencing health spa service.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-14
Surety bonds; requisites; cancellation; notices; new bond
Sec. 14. (a) The state of Indiana shall be the obligee under the bond.
(b) The bond shall be:
(1) executed by the health spa as principal and by a corporate surety licensed to do business in Indiana as surety;
(2) in such form and shall contain such terms and conditions as the secretary of state prescribes; (3) conditioned upon the faithful performance of all obligations of a health spa to construct or commence operations at its planned facility; and
(4) effective from the date of filing with the secretary of state and shall continue in full force and effect until cancelled.
(c) The total and aggregate liability of the surety on a bond is limited to the amount specified in the bond.
(d) A health spa may not cancel a bond prior to the commencement of health spa services without the prior written approval of the secretary of state and without the secretary's approval of a substitute bond so as to provide continuous bonding of the health spa's activities prior to the commencement of health spa services.
(e) The surety on a bond may cancel a bond filed under this chapter only after the expiration of ninety (90) days from the date the surety, by registered or certified mail, return receipt requested, mails to the secretary of state and to the principal on the bond a notice of intent to cancel.
(f) Not later than thirty (30) days prior to the date upon which a bond cancellation becomes effective, the health spa shall give written notice to the secretary of state that a new bond has been obtained so as to provide continuous bond coverage of the health spa's activities prior to the commencement of health spa services.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-15
Surety bonds claims against bonds; hearing and determination; distribution of bond proceeds
Sec. 15. (a) If any health spa fails, or is alleged to have failed, to meet its obligations prior to the commencement of health spa services, the secretary of state shall hold a hearing and determine whether there has been such a failure, determine those persons who, as buyers, have sustained financial losses recoverable under the bond and, if appropriate, distribute the bond proceeds to the persons sustaining losses, to the extent of their losses.
(b) Actions upon the bond and the right to payment under the bond extend solely to the secretary of state. However, if the secretary of state has not initiated an action upon the bond by scheduling and holding a hearing within thirty (30) days of a written request to do so, any claimant may initiate an action in the circuit court of Marion County, Indiana, to require the secretary of state to take action.
(c) If, upon a hearing, the secretary of state determines that the claims of persons who have sustained financial losses recoverable under the seller's bond exceed the amount of the bond proceeds, the proceeds shall be prorated among those persons according to the ratio that each person's loss bears to the total amount of all proven losses.
(d) The determination of the secretary of state as to liability under the bond and the amount distributed under the bond is binding upon the principal and surety of the bond.
(e) All hearings held under this section shall be held in

accordance with IC 4-21.5-3.
(f) The existence of the bond and the bond recovery procedure in no way affect or alter any other right or remedy which a person may have under applicable law.
As added by P.L.249-1983, SEC.1. Amended by P.L.7-1987, SEC.109.

IC 24-5-7-16
Purchase of facility; assumption of membership contract liability; preservation of actions or defenses
Sec. 16. (a) A purchaser of a health spa facility that offers health spa services to the public assumes all membership contract liability from the previous seller.
(b) Any right of action or defense arising out of a health spa services contract that the buyer has against the seller is preserved against an assignee of or successor to the contract.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.17.

IC 24-5-7-16.5
Refunds; options; repair and maintenance
Sec. 16.5. (a) Except as provided in subsection (d), if any of a health spa's facilities or services described in the contract are no longer provided before full receipt of the services and use of facilities for which the buyer contracted, the buyer is entitled to a refund based on the total consideration proportional to the elapsed time portion of the contract at the time of the unavailability, or may exercise the option provided by subsection (b).
(b) A buyer has the option, instead of the proportional refund provided in subsection (a), to choose to complete the unused portion of the contract, including renewal periods, at another location that is owned, controlled, affiliated with, or operated by the seller. A modification of the contract must be made in writing.
(c) This section does not restrict a health spa's ability to:
(1) make improvements to the facilities or services; or
(2) replace a facility or service with a superior facility or service.
(d) If a health spa ceases to provide services or access to facilities in order to perform regular maintenance or to repair equipment, a buyer may not exercise the rights provided in subsection (a) or (b) until the health spa has failed to provide services or access to facilities for a continuous period of thirty (30) days. However, if a health spa that has ceased to provide services or access to facilities in order to perform regular maintenance or repair equipment is unable to resume providing services or access to facilities within thirty (30) days due to circumstances beyond the control of the operator of the health spa, a buyer may not exercise the rights provided in subsection (a) or (b) until the health spa has failed to provide services or access to facilities for a continuous period of sixty (60) days. As added by P.L.24-1989, SEC.18.

IC 24-5-7-17
Violations by buyer or seller; actions; penalties
Sec. 17. A purchaser of a health spa facility or a seller who violates this chapter commits a deceptive act that is actionable by the attorney general or by a buyer under IC 24-5-0.5, and is subject to the penalties set forth in that chapter.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.19.

IC 24-5-7-18
Enforcement powers
Sec. 18. The secretary of state shall have all powers necessary to accomplish the responsibilities assigned to him in this chapter including but not limited to the authority to compel the production of financial statements and such other information as the secretary of state may deem necessary.
As added by P.L.249-1983, SEC.1.



CHAPTER 8. BUSINESS OPPORTUNITY TRANSACTIONS

IC 24-5-8-1.5
Substantial sellers; application of certain sections
Sec. 1.5. Sections 2, 3, 4, 13, 15, and 19 of this chapter do not apply to a substantial seller.
As added by P.L.252-1987, SEC.2.

IC 24-5-8-2
Disclosure document; cover sheet; contents
Sec. 2. (a) At least seventy-two (72) hours before the time the investor signs a contract, or at least seventy-two (72) hours before receipt of any consideration by the seller, whichever occurs first, the seller shall provide the investor a written disclosure document, the

cover sheet of which is entitled in at least ten (10) point bold face capital letters "DISCLOSURES REQUIRED BY INDIANA LAW". Under this title, the following statement must appear in at least ten (10) point type: "The state of Indiana has not reviewed and does not approve, recommend, endorse, or sponsor any business opportunity. The information contained in this disclosure has not been verified by the state. If you have any questions about this investment, see an attorney before you sign a contract.". Nothing except the title and statement may appear on the cover sheet.
(b) The disclosure document must also contain the following information:
(1) The name of the seller, whether the seller is doing business as an individual, partnership, limited liability company, or corporation, the names under which the seller has done, is doing, or intends to do business, and the name of any parent or affiliated company that will engage in business transactions with the investor or that will take responsibility for statements made by the seller.
(2) The names, business addresses, business telephone numbers, and titles of the seller's officers, directors, trustees, general partners, general managers, principal executives, and any other persons charged with responsibility for the seller's business activities relating to the sale of business opportunities.
(3) The names, business addresses, and business telephone numbers of all the seller's representatives who are soliciting business opportunities in Indiana.
(4) The length of time the seller has:
(A) solicited business opportunities; and
(B) solicited business opportunities involving the goods or services currently being offered to the investor.
(5) A statement of the initial payment to be paid by the investor, or when not known, a statement of the approximate initial payment to be paid.
(6) An unexecuted copy of all contracts.
(7) The following financial statements:
(A) A balance sheet of the seller as of the close of its last fiscal year.
(B) Income statements for each of the seller's last three (3) fiscal years or for the period of the seller's and any predecessor's existence, if the seller and any predecessor have been in existence for less than three (3) years.
(8) A complete and detailed description of any service that the seller undertakes to perform for the investor.
(9) A complete description of any training offered by the seller, the length of training, and a detailed itemization of all costs to be covered by any fee to be charged for the training.
(10) A statement disclosing the names, home addresses, and home telephone numbers of all persons who have been investors in a business opportunity offered by the seller within the last two (2) year period. (11) A statement listing the name, home address, and home telephone number of any investor who has requested within the preceding three (3) year period that the seller return his money.
(12) A statement as to whether the seller or any of its officers, directors, trustees, general partners, general managers, principal executives, or representatives has been:
(A) held liable in a civil action for unfair, false, misleading, or deceptive practices;
(B) convicted of a crime involving fraud, embezzlement, conversion, or theft during the most recent seven (7) year period; or
(C) declared bankrupt in any judicial proceeding during the most recent seven (7) year period.
(13) A statement as to whether the seller or any of its officers, directors, trustees, general partners, general managers, principal executives, or representatives has been a party to any legal cause of action brought by an investor within the most recent seven (7) year period.
(14) A statement as to whether the seller or any of its officers, directors, trustees, general partners, general managers, principal executives, or representatives is currently involved in litigation alleging unfair, false, misleading, or deceptive practices.
(15) A statement containing the name of the parties, the name of the court, the cause or docket number of the lawsuit, the date the suit was filed, and the date the judgment was entered, if applicable, for each answer to subdivisions (12), (13), and (14).
(16) The following statement: "As required by Indiana law, the seller has secured a bond issued by _______________ (name and address of surety), a surety company authorized to do business in Indiana. Before signing a contract to invest in this business opportunity, you should check with the surety company to determine the bond's current status.".
(17) If the seller makes any statement concerning earnings or range of earnings that may be earned through the business opportunity, the seller must set forth the following:
"No guarantee of earnings or ranges of earnings can be made. The number of investors who have earned through this business opportunity an amount in excess of the amount of their initial payment is at least ________, which represents ________ percent of the total number of investors in this business opportunity.".
As added by P.L.134-1984, SEC.1. Amended by P.L.8-1993, SEC.362.

IC 24-5-8-3
Surety bonds; requirements; waiver
Sec. 3. (a) A seller shall obtain a surety bond issued by a surety company authorized to do business in Indiana. The amount of the bond must be at least twenty (20) times the initial payment required for the business opportunity, but not less than seventy-five thousand

dollars ($75,000). The bond must be in favor of the state for the use and benefit of investors.
(b) The attorney general may waive the bonding requirement under subsection (a) and accept in lieu of the bond an irrevocable letter of credit for an equivalent amount issued in the favor of the state.
As added by P.L.134-1984, SEC.1. Amended by P.L.12-1986, SEC.11.

IC 24-5-8-4
Requirements before advertising; amendment of filings; renewal fee; record of filings
Sec. 4. (a) Before placing any advertisement or making any other representations to any investor in Indiana, the seller shall:
(1) file a copy of the disclosure statement required by section 2 of this chapter and the bond required by section 3 of this chapter with the consumer protection division of the office of the attorney general; and
(2) pay an initial filing fee of fifty dollars ($50).
(b) The seller shall amend these filings when any material change in the information occurs and shall pay a fee of ten dollars ($10) for filing the amendment.
(c) If the seller continues to solicit business opportunities in Indiana, he shall pay annually a renewal fee of ten dollars ($10) on or before the anniversary date of the initial filing for the particular business opportunity.
(d) The director of the consumer protection division of the office of the attorney general or his designate shall maintain a record of all filings made under this chapter and shall assign a registration number to each of them. The seller shall be advised in writing of the assigned number. Any advertisements, pamphlets, brochures, or any other materials used in the solicitation of a business opportunity must include the assigned registration number in the following manner: "C.P.D. Reg. No. ____ .".
As added by P.L.134-1984, SEC.1.

IC 24-5-8-5
Representations of business opportunity; copy to investor, contents
Sec. 5. (a) If the seller represents that the business opportunity provides earning potential of any kind, the seller shall have data to substantiate the claims of earning potential and shall give to the investor at the first in person communication by the seller a copy of this data or a copy of any statement of estimated or projected earning potential prepared for presentation to prospective investors, together with an explanation of the statement. A mathematical computation of the number of sales multiplied by the amount of profit per sale to reach a projected earnings figure is not sufficient data to substantiate an earnings potential claim for the purposes of this section.
(b) The earning potential data given to the investor by a seller, except a substantial seller, must disclose: (1) the length of time the seller has been soliciting the particular business opportunity;
(2) the number of investors in the particular business opportunity that were solicited by the seller and known to the seller to have made at least the same sales, earnings, or profits as those represented;
(3) the percentage the number in subdivision (2) represents of the total number of investors in the particular business opportunity that were solicited by the seller; and
(4) the current address of any person named by the seller as having profited from the particular business opportunity, a description of the circumstances under which the profit was earned, and a description of any interest held by the named person in the business opportunity being offered to the investor.
As added by P.L.134-1984, SEC.1. Amended by P.L.252-1987, SEC.3.

IC 24-5-8-6
Contracts; contents
Sec. 6. (a) The seller shall put every contract in writing and shall give the investor a copy of the contract at the time the investor signs the contract.
(b) The seller shall include in every contract the following:
(1) The seller's business address and the name and business address of the seller's agent in this state authorized to receive service of process.
(2) The terms and conditions of payment.
(3) A detailed description of any services that the seller undertakes to perform for the investor.
(4) A detailed description of any training that the seller undertakes to provide to the investor.
(5) The approximate delivery date of any goods the seller is to deliver to the investor.
(6) A statement of the investor's right to cancel that must:
(A) appear under the conspicuous caption, "INVESTOR'S RIGHT TO CANCEL WITHIN 30 DAYS"; and
(B) contain the following statement in no smaller type than the body portion of the contract: "THE INVESTOR IN THIS BUSINESS OPPORTUNITY HAS THE RIGHT TO CANCEL THIS CONTRACT FOR ANY REASON AT ANY TIME BEFORE MIDNIGHT OF THE 30TH CALENDAR DAY AFTER THIS CONTRACT IS ENTERED INTO. YOU MAY CANCEL THIS CONTRACT BY MAILING A NOTICE THAT YOU DO NOT WANT THE BUSINESS OPPORTUNITY TO THE SELLER BEFORE __________, 20__ AT 12:00 MIDNIGHT AT _______________.".
(c) Subsection (b)(6) does not apply to a contract entered into by a substantial seller, unless required by the consumer protection division of the office of the attorney general for good cause shown

after notice.
As added by P.L.134-1984, SEC.1. Amended by P.L.252-1987, SEC.4; P.L.2-2005, SEC.62.

IC 24-5-8-7
Books, records, and accounts; documents
Sec. 7. (a) Every seller shall keep and maintain a complete set of books, records, and accounts of business opportunity transactions made by the seller.
(b) The seller shall keep all documents relating to each contract entered into by the seller for four (4) years after the date of the contract.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-8
Validity of waiver of provisions by investor
Sec. 8. Any waiver by an investor of the provisions of this chapter is deemed contrary to public policy and is void and unenforceable.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-9
Attempts to have investor waive rights
Sec. 9. A seller may not attempt to have an investor waive rights given to the investor by this chapter.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-10
Cutting off right or defense of investor against seller
Sec. 10. A seller may not require the investor to execute any note that will cut off a right or defense that the investor or a third party may have against the seller.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-11
Initial cash payment
Sec. 11. A seller may not require an initial cash payment that exceeds twenty percent (20%) of the initial payment.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-12
Escrow accounts
Sec. 12. A seller may not require a payment before the delivery of any goods that exceeds twenty percent (20%) of the initial payment unless the amount in excess of the twenty percent (20%) payment is placed in an escrow account which provides that the money can not be released until:
(1) the investor notifies the escrow agent in writing of the receipt of the goods; or
(2) the seller presents to the escrow agent a bill of lading that proves shipment of the goods as required by the contract. Notification of receipt by the investor to the escrow agent may not be unreasonably withheld.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-13
Reference to compliance with chapter in advertisement
Sec. 13. A seller may not make any reference to its compliance with this chapter in any advertisement or other contact with an investor other than by setting forth the registration number as provided in section 4 of this chapter.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-14
Use of commercial symbols
Sec. 14. A seller may not use the trademark, service mark, trade name, logotype, advertising, or other commercial symbol of any business that does not either control the ownership interest in the seller or accept responsibility for all representations made by the seller in regard to the business opportunity, unless it is clear from the circumstances that the owner of the commercial symbol is not involved in the business opportunity.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-15
Cancellation of contract for seller's failure to comply
Sec. 15. If a seller fails to comply with section 2 of this chapter, the investor may cancel any contract by notifying the seller in any manner.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-16
Voiding contracts
Sec. 16. (a) If a seller:
(1) uses any untrue, misleading, or deceptive statements in a business opportunity transaction;
(2) fails to deliver the goods or services necessary to begin substantial operation of the business within forty-five (45) days of the delivery date stated in the contract; or
(3) fails to comply with section 6 of this chapter;
the investor may void the contract within one (1) year of the date of the contract by giving written notice to the seller and is entitled to a return from the seller of all consideration paid to the seller.
(b) Upon receipt by the investor of the consideration paid to the seller, the investor shall make available to the seller, at a reasonable time and place, the goods received by the investor. However, the investor is not entitled to unjust enrichment by exercising the rights provided by this section.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-17 Recovery of actual damages for seller's failure to comply with chapter or breach of contract
Sec. 17. Notwithstanding any other section of this chapter, a person who is damaged by a seller's failure to comply with this chapter or by a seller's breach of a contract may:
(1) bring an action for recovery of his actual damage including attorney fees; and
(2) bring an action against the bond required by section 3 of this chapter;
to recover an amount equal to his actual damages. However, the liability of the seller under this section may not exceed the amount of the bond.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-18
Injunction
Sec. 18. Upon complaint by any person that a seller has failed to comply with this chapter, the circuit or superior court of the county of residence of the complainant may enjoin the seller from further violations.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-19
Failure to comply; Class D felony
Sec. 19. A person who fails to comply with section 4 of this chapter commits a Class D felony.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-20
Failure to comply; deceptive act
Sec. 20. A person who fails to comply with any provision of this chapter commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5-4(c) and is subject to the penalties enumerated in IC 24-5-0.5.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-21
Construction
Sec. 21. Nothing in this chapter shall be construed as relieving a person from complying with IC 23-2-2.5, IC 23-2-2.7, and IC 23-19.
As added by P.L.134-1984, SEC.1. Amended by P.L.27-2007, SEC.24.



CHAPTER 9. REPEALED



CHAPTER 10. HOME SOLICITATION SALES

IC 24-5-10-2
"Consumer" defined
Sec. 2. As used in this chapter, "consumer" means an individual who is the ultimate user of the subject of a consumer transaction.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-3
"Consumer transaction" defined
Sec. 3. As used in this chapter, "consumer transaction" means a sale, lease, assignment, award by chance, or other disposition of an item of personal property, real property, a service, or an intangible to an individual for purposes that are primarily personal, family, or household, or a solicitation to supply any of these things, with or without an extension of credit. The term does not include securities and policies or contracts of insurance issued by corporations authorized to transact an insurance business under the laws of Indiana.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-4
"Home consumer transaction" defined
Sec. 4. As used in this chapter, "home consumer transaction" means a consumer transaction that the consumer did not solicit that results from the direct contact by a supplier at a place other than the supplier's permanent place of business. For purposes of this chapter, direct contact by the supplier does not include:
(1) contact conducted and consummated entirely by mail or telephone;
(2) contact between the buyer and seller or its representatives before delivery of the goods or performance of the services in the case of a supplier regulated under IC 23-7-8; or
(3) advertising to the general public.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-5
"Person" defined
Sec. 5. As used in this chapter, "person" means an individual, a corporation, the state or its subdivisions or agencies, a business trust, an estate, a trust, a partnership, an association, a cooperative, or any other legal entity.
As added by P.L.251-1987, SEC.2.
IC 24-5-10-6
"Supplier" defined
Sec. 6. As used in this chapter, "supplier" means a seller, lessor, assignor, or other person who engages in or solicits consumer transactions, including a manufacturer, wholesaler, or retailer, whether or not the supplier deals directly with the consumer.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-7
"Subject of a consumer transaction" defined
Sec. 7. As used in this chapter, "subject of a consumer transaction" means the personal property, real property, services, or intangibles furnished in a consumer transaction, whether the transaction is governed by a single contract or multiple contracts.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-8
Cancellation of transaction; notice to supplier
Sec. 8. (a) A consumer may cancel a home consumer transaction if:
(1) the subject of the consumer transaction has a cash sales price of at least twenty-five dollars ($25); and
(2) the consumer gives the supplier a written notice that meets the requirements of 16 C.F.R. 429.1(a) and (b).
(b) The notice given under subsection (a)(2) must meet the following requirements:
(1) It must be given before midnight of the third business day after the later of the date:
(A) the supplier furnishes the consumer with the notice required by section 9 of this chapter; or
(B) the consumer and the supplier finally agree to the contract for the subject of the consumer transaction.
(2) It must express in any form the consumer's intention to cancel the consumer transaction.
(3) It must be delivered in person or sent by mail or other device to the address given in the supplier's notice required by section 9 of this chapter or to the address of the supplier last known to the consumer if such notice was not given.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-9
Cancellation rights; notice to consumer
Sec. 9. (a) The supplier in a home consumer transaction subject to section 8 of this chapter shall deliver to the consumer two (2) copies of a written notice of the consumer's right to cancel the transaction.
(b) The notice shall be on a separate document in at least ten (10) point boldface type and contain the following information:
(1) The address to which the consumer's notice of cancellation may be delivered or sent. (2) A statement that the transaction may be cancelled before midnight of the third business day after the consumer and the supplier finally agree to the transaction.
(3) A statement of the explanation of the steps the consumer must take to cancel the home consumer transaction.
(4) A statement of the steps the consumer and supplier must take after cancellation of the home consumer transaction.
(5) The date by which the consumer must exercise the right to cancel the transaction.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-10
Supplier's address change as defense
Sec. 10. A change of the supplier's address is not a defense unless the consumer receives written notice of the change by delivery in person or by certified or registered mail within the time the consumer may exercise the consumer's right to cancel under this chapter.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-11
Final agreement
Sec. 11. Final agreement to a contract does not occur until the consumer and the supplier unequivocally agree to the contract and the supplier obtains any required approvals by another supplier or person.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-12
Return of consideration upon cancellation; emergency home improvements completed; quantum meruit
Sec. 12. If the consumer exercises the right to cancel under this chapter, the supplier shall, within ten (10) business days after the notice of cancellation is delivered, return to the consumer any payment or other consideration transferred to the supplier by the consumer. However, if the transaction constitutes a home improvement contract under IC 24-5-11 and if the home improvement has been made on an emergency basis within three (3) days after final agreement to the contract, the supplier is entitled to recover from the consumer the fair market value of the material and labor involved to alleviate the emergency.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-13
Repossession by supplier; conditions
Sec. 13. (a) If the consumer exercises the right to cancel under this chapter and has possession of the subject of the consumer transaction, the supplier may retake possession only:
(1) if the supplier has complied with section 12 of this chapter;
(2) if no more than ten (10) days have passed after compliance with section 12 of this chapter; and (3) to the extent its return is feasible and can be done without causing damage to any other property of the consumer.
(b) If the supplier fails to take possession of the property within twenty (20) days after receipt of the notice of cancellation, the supplier's right to possession is forfeited.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-14
Mitigation of damages
Sec. 14. The supplier is not entitled to mitigation of damages if a consumer properly exercises the consumer's right to cancel under this chapter.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-15
Supplier provided remedies
Sec. 15. This chapter does not restrict the supplier from offering or providing additional or broader reasons for cancellation.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-16
Other remedies
Sec. 16. The consumer's right to cancel a home consumer transaction under this chapter is in addition to any other remedy available to the consumer. This right cannot be waived.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-17
Violations
Sec. 17. It is a violation of this chapter for a supplier to:
(1) fail to give the notice required by section 9 of this chapter;
(2) fail or refuse to make a full refund as required by this chapter; or
(3) knowingly interfere with the consumer's exercise of the consumer's rights under this chapter.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-18
Penalties
Sec. 18. A supplier who violates this chapter:
(1) commits a Class C infraction and is required to make a full refund as provided by section 12 of this chapter; and
(2) commits a deceptive act that is actionable by the attorney general or by a consumer under IC 24-5-0.5-4 and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.251-1987, SEC.2.



CHAPTER 11. HOME IMPROVEMENT CONTRACTS

IC 24-5-11-2
"Consumer"
Sec. 2. As used in this chapter, "consumer" means an individual who owns, leases, or rents the residential property that is the subject of a home improvement contract.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-2.5
"Exterior home improvement"
Sec. 2.5. As used in this chapter, "exterior home improvement" means any alteration, repair, replacement, reconstruction, or other modification made to the exterior of residential property, including the exterior of any structure on or fixture or improvement to the property. The term also includes the alteration, repair, replacement, reconstruction, or other modification of a residential roof system.
As added by P.L.82-2012, SEC.2.

IC 24-5-11-3
"Home improvement"
Sec. 3. (a) As used in this chapter, "home improvement" means any alteration, repair, replacement, reconstruction, or other modification of residential property.
(b) The term includes an exterior home improvement.
As added by P.L.251-1987, SEC.3. Amended by P.L.82-2012, SEC.3.

IC 24-5-11-4
"Home improvement contract"
Sec. 4. As used in this chapter, "home improvement contract" means an agreement, oral or written, between a home improvement supplier and a consumer to make a home improvement and for which the contract price exceeds one hundred fifty dollars ($150).
As added by P.L.251-1987, SEC.3.

IC 24-5-11-5
"Home improvement contract price"
Sec. 5. As used in this chapter, "home improvement contract price" means the amount actually charged for the services, materials, and work to be performed under the home improvement contract but does not include financing costs, loan consolidation amounts, taxes, and governmental fees paid by or on behalf of the consumer, amounts returned to or on behalf of the consumer, or similar costs not related to the home improvement. As added by P.L.251-1987, SEC.3.

IC 24-5-11-6
"Home improvement supplier"
Sec. 6. As used in this chapter, "home improvement supplier" means a person who engages in or solicits home improvement contracts whether or not the person deals directly with the consumer.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-6.2
"Insured consumer"
Sec. 6.2. As used in this chapter, "insured consumer" refers to a person:
(1) who is a policyholder or an insured under a:
(A) personal line policy of property and casualty insurance coverage; or
(B) commercial line farm insurance policy that insures residential property; and
(2) who is or may become a consumer who enters into a home improvement contract under this chapter.
As added by P.L.82-2012, SEC.4.

IC 24-5-11-7
"Person"
Sec. 7. As used in this chapter, "person" means an individual, a corporation, the state or its subdivisions or agencies, a business trust, an estate, a trust, a partnership, an association, or a cooperative or any other legal entity.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-7.5
"Residential property"
Sec. 7.5. (a) As used in this chapter, "residential property" means real property that:
(1) contains one (1) to four (4) units; and
(2) is used in whole or in part as a dwelling of a consumer.
(b) The term includes all fixtures to, structures on, and improvements to the real property.
As added by P.L.82-2012, SEC.5.

IC 24-5-11-7.7
"Roof system"
Sec. 7.7. As used in this chapter, "roof system" includes roof coverings, roof sheathing, roof weatherproofing, and insulation.
As added by P.L.82-2012, SEC.6.

IC 24-5-11-8
"Specifications"
Sec. 8. As used in this chapter, "specifications" means the plans, detailed drawings, lists of materials, or other methods customarily

used in the home improvement industry as a whole to describe with particularity the work, workmanship, materials, and quality of materials for each home improvement.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-9
License or permit as prerequisite
Sec. 9. Where a license or permit is necessary for any part of a home improvement, the home improvement contract shall be subject to obtaining the necessary licenses or permits prior to any work commencing.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-10
Contract requirements; insurance policies; exterior home improvements; statement of right to cancel; notice of cancellation; supplier's nexus with Indiana; contract modifications
Sec. 10. (a) The home improvement supplier shall provide a completed home improvement contract to the consumer before it is signed by the consumer. Except as provided in subsection (c), the contract must contain at a minimum the following:
(1) The name of the consumer and the address of the residential property that is the subject of the home improvement.
(2) The name and address of the home improvement supplier and each of the telephone numbers and names of any agent to whom consumer problems and inquiries can be directed.
(3) The date the home improvement contract was submitted to the consumer and any time limitation on the consumer's acceptance of the home improvement contract.
(4) A reasonably detailed description of the proposed home improvements.
(5) If the description required by subdivision (4) does not include the specifications for the home improvement, a statement that the specifications will be provided to the consumer before commencing any work and that the home improvement contract is subject to the consumer's separate written and dated approval of the specifications.
(6) The approximate starting and completion dates of the home improvements.
(7) A statement of any contingencies that would materially change the approximate completion date.
(8) The home improvement contract price.
(9) Signature lines for the home improvement supplier or the supplier's agent and for each consumer who is to be a party to the home improvement contract with a legible printed or a typed version of that person's name placed directly after or below the signature.
(b) The home improvement contract must be in a form that each consumer who is a party to it can reasonably read and understand.
(c) If a home improvement contract is entered into for damage,

loss, or expense that is to be paid, in whole or in part, from the proceeds of a personal line property and casualty insurance policy or a commercial line farm insurance policy that insures residential property, or for damage, loss, or expense for which a third party is liable, the following conditions and requirements apply to the home improvement contract:
(1) For the purpose of subsection (a)(4) through (a)(7), the description, completion dates, and statement of contingencies must be prepared for the proposed home improvements to the extent that the damage, loss, or expense is reasonably known by the home improvement supplier.
(2) For the purpose of subsection (a)(4), the requirement that a reasonably detailed description be included in the contract may be satisfied with a statement that the subject real estate will be repaired or restored to the same condition in which the real estate existed before the damage, loss, or expense occurred, or to a comparable condition.
(3) For the purpose of subsection (a)(6), the starting and completion dates may be expressed in terms of the number of days elapsed from the date when sufficient approval of the insurance carrier terms allowing for adequate repair or restoration is obtained.
(4) For the purpose of subsection (a)(8), the consumer or insured consumer may agree to a contract price expressed in terms of the consumer's or insured consumer's liability for payment after the application of insurance proceeds or payments from a liable third party.
(5) The consumer or insured consumer may elect, in writing, to authorize the commencement of work on the home before the consumer or insured consumer receives complete specifications. However, a consumer or an insured consumer who elects to authorize the commencement of work under this subdivision is obligated for the home improvements specified and agreed to by the insurance carrier.
(6) This subdivision applies to a home improvement contract that is entered into by a home improvement supplier and an insured consumer after June 30, 2012, and that includes one (1) or more exterior home improvements. Before entering into a home improvement contract that is to be paid, in whole or in part, from the proceeds of a personal line property and casualty insurance policy or a commercial line farm insurance policy that insures residential property, the home improvement supplier must inform the insured consumer of the insured consumer's rights under section 10.5(b) of this chapter by doing the following:
(A) Furnishing to the insured consumer the following statement: "You may cancel this contract at any time before midnight on the third business day after you have received written notification from your insurance company that all or any part of the claim or contract is not a covered loss under

the insurance policy. See attached notice of cancellation form for an explanation of this right.".
(B) Furnishing to the insured consumer a form, in duplicate, that is captioned "NOTICE OF CANCELLATION" and is attached to the contract but easily detachable, and that contains the following statement in at least 10 point, boldface type:

"NOTICE OF CANCELLATION

IC 24-5-11-10.5
Prohibited acts; contracts with insured consumers for exterior improvements; right to cancel; services performed; acting as public adjuster prohibited
Sec. 10.5. (a) A home improvement supplier shall not advertise, offer, or promise to pay or rebate any part of an insurance deductible to induce a person to enter into a home improvement contract or otherwise purchase goods or services from the home improvement supplier. Acts prohibited by this subsection include the following:
(1) Advertising, offering, or promising to grant an allowance or a discount against the home improvement contract price or against other fees or charges.
(2) Advertising, offering, or promising to pay to an insured consumer, or to any other person, any form of compensation, including a gift, prize, bonus, coupon, credit, referral fee, or other item of monetary value for any reason, including the display of a sign or advertisement on residential property.
(b) This subsection applies to a home improvement contract that is entered into by a home improvement supplier and an insured consumer after June 30, 2012, and that includes one (1) or more exterior home improvements. An insured consumer who enters into a home improvement contract for which the home improvement contract price, or charges for other goods and services under the contract, are to be paid, in whole or in part, from the proceeds of a personal line property and casualty insurance policy or a commercial line farm insurance policy that insures residential property, may cancel the contract before midnight on the third business day after the insured consumer has received written notice from the insurance company that any part of the claim or contract is not a covered loss under the insurance policy. An insured consumer who seeks to cancel a home improvement contract under this subsection must provide to the home improvement supplier, at the address specified in the form provided under section 10(c)(6)(B) of this chapter, written notice of the insured consumer's intent not to be bound by the contract. If the notice of cancellation is sent by mail, the notice is effective upon deposit of the notice into the United States mail, with postage prepaid and the notice properly addressed to the home improvement supplier. Subject to subsection (c), not later than ten (10) days after a home improvement contract is cancelled under this subsection, the home improvement supplier shall tender to the insured consumer:
(1) any payment or deposit made by the insured consumer; and
(2) any note or other evidence of indebtedness of the insured consumer.
(c) If:
(1) an insured consumer cancels a home improvement contract under subsection (b); and
(2) the home improvement supplier has performed emergency

or temporary services that the insured consumer acknowledged in writing before their performance to be necessary to prevent damage to the residential property;
the home improvement supplier is entitled to the reasonable value of the emergency or temporary services performed.
(d) A home improvement supplier shall not act as a public adjuster (as defined in IC 27-1-27-1).
As added by P.L.82-2012, SEC.8.

IC 24-5-11-11
Signature of supplier
Sec. 11. Before the consumer signs the home improvement contract and before the consumer can be required to make any down payment, the home improvement supplier must have agreed unequivocally by written signature to all of the terms of the home improvement contract.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-12
Consumer's copy of dated contract
Sec. 12. The home improvement supplier shall give a fully executed copy of the home improvement contract to the consumer immediately after the consumer signs it. The contract must also show the dates the supplier and each consumer executed the contract.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-13
Approval by consumer
Sec. 13. Any approval required by this chapter shall not be unreasonably withheld by the consumer.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-14
Violation; penalties
Sec. 14. A home improvement supplier who violates this chapter commits a deceptive act that is actionable by the attorney general or by a consumer under IC 24-5-0.5-4 and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.251-1987, SEC.3.



CHAPTER 11.5. REPEALED



CHAPTER 12. TELEPHONE SOLICITATIONS

IC 24-5-12-1
"Division" defined
Sec. 1. As used in this chapter, "division" means the consumer protection division of the office of the attorney general.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-2
"Item" defined
Sec. 2. As used in this chapter, "item" means tangible or intangible property or services. The term includes but is not limited to coupon books for use with a business other than the seller's business and certificates of a type that the purchaser must redeem to obtain the item described in the certificate.
As added by P.L.253-1987, SEC.1. Amended by P.L.24-1989, SEC.23.

IC 24-5-12-3
"Owner" defined
Sec. 3. As used in this chapter, "owner" means a person who owns or controls ten percent (10%) or more of the equity of a seller, or otherwise has a claim to ten percent (10%) or more of the net income of a seller.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-4
"Person" defined
Sec. 4. As used in this chapter, "person" means an individual, an incorporated or unincorporated organization or association, or any other legal entity.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-5
"Principal" defined
Sec. 5. As used in this chapter, "principal" means an owner, an officer, a general partner, a trustee, or other individual with

supervisory functions usually exercised by those persons.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-6
"Prospect" defined
Sec. 6. As used in this chapter, "prospect" means a person solicited by a seller.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-7
"Salesperson" defined
Sec. 7. As used in this chapter, "salesperson" means a person employed, authorized, or appointed by a seller, including an independent contractor, who solicits a sale on behalf of the seller.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-8
"Seller" defined
Sec. 8. As used in this chapter, "seller" means a person who, personally, through salespersons, or through the use of an automated dialing and answering device, makes a solicitation if in the solicitation any one (1) of the following occurs:
(1) There is a false representation or implication that a prospect will receive a gift, prize, or the value of a gift or prize.
(2) There is an offer of a vacation at a reduced price if the vacation involves the prospect attending a presentation in which the prospect is solicited to purchase a time share or camping club membership and if the seller does not own the time share or camping club, does not represent the owner of the time share or camping club, or misrepresents the value of the vacation. Terms in this subdivision have the meaning set forth in IC 32-32.
(3) There is a representation or implication that a prospect who buys office equipment or supplies will, because of some unusual event or imminent price increase, be able to buy these items at prices that are below those that are usually charged or will be charged for the items if the price advantage for the prospect does not exist.
(4) There is a false representation or implication as to the identity of the person making the solicitation.
(5) There is a representation or implication that the items for sale are manufactured or supplied by a person other than the actual manufacturer or supplier.
(6) There is an offer to sell the prospect precious metals, precious stones, coal, or other minerals, or any interest in oil, gas, or mineral fields, wells, or exploration sites, if the seller does not own the items, does not represent the owner, or misrepresents the value of the items.
As added by P.L.253-1987, SEC.1. Amended by P.L.2-2002, SEC.77.
IC 24-5-12-9
"Solicitation" defined
Sec. 9. As used in this chapter, "solicitation" means a telephone conversation or attempted telephone conversation in which the seller offers, or attempts to offer, an item to another person in exchange for money or other consideration.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-10
Registration of seller; requirement
Sec. 10. (a) Before doing business in Indiana a seller must register with the division if the seller attempts a solicitation under which the seller offers an item or items where the total consideration has a value of more than one hundred dollars ($100) and less than fifty thousand dollars ($50,000).
(b) A person does business in Indiana if the person solicits:
(1) from a location in Indiana; or
(2) a prospect who is located in Indiana.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-11
Registration statement; filing; fee
Sec. 11. To register under this chapter a person must file with the division a registration statement disclosing the information required by this chapter and pay a fifty dollar ($50) registration fee.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-12
Registration statement; required information
Sec. 12. The registration statement must contain the following information:
(1) The name of the seller.
(2) Whether the seller is doing business as a corporation, a partnership, an individual, or other legal entity.
(3) The names under which the seller has done, is doing, or intends to do business.
(4) The name of any parent or affiliated business that will engage in business transactions with the prospect or will take responsibility for statements made by the seller or a salesperson of the seller.
(5) The names, dates of birth, business addresses, business telephone numbers, and titles of all the seller's officers, directors, trustees, general partners, general managers, principals, executives, and any other person charged with responsibility for the seller's business activities relating to telephone sales.
(6) The length of time the seller has:
(A) solicited telephone sales; and
(B) solicited telephone sales for the items to be offered to the prospect. (7) A statement of the amount to be paid by the prospect, or when not known, the approximate amount or range of amount to be paid.
(8) A complete and detailed description of any service that the seller proposes to undertake to perform for a prospect who purchases the item offered.
(9) An unexecuted copy of all contracts that may be offered in the transaction being solicited.
(10) The complete street address or addresses of all locations, designating the principal location from which the seller will be conducting business, and, if the principal location is outside Indiana, a designation of its principal location within Indiana.
(11) A listing of all telephone numbers to be used by the seller and the address of each location using these numbers.
(12) A copy of all sales scripts the seller requires salespersons to use when soliciting a prospect or, if no sales script is required to be used, a statement to that effect.
(13) The name and address of the seller's agent in Indiana, authorized to receive service of process in Indiana.
(14) A statement as to whether the seller or any of its officers, directors, trustees, general partners, managers, principals, executives, or representatives has been:
(A) held liable in a civil action for an unfair, false, misleading, or deceptive practice;
(B) convicted of a crime involving fraud, embezzlement, conversion, or theft during the most recent seven (7) year period; or
(C) declared bankrupt in any judicial proceeding during the most recent seven (7) year period.
(15) A statement containing the names of the parties, the name of the court, the cause or docket number of the lawsuit, the date the suit was filed, and the date the judgment was entered, if applicable, for each action under subdivision (14).
As added by P.L.253-1987, SEC.1.

IC 24-5-12-13
Registration statement; gifts, prizes, or other items represented or implied; additional information required
Sec. 13. If the seller represents or implies, or directs a salesperson to represent or imply, to a prospect that a purchaser will receive one (1) or more items (whether the items are designated as gifts, premiums, bonuses, prizes, or otherwise), the registration statement must also contain the following information:
(1) A list of items offered.
(2) The value of each item described to a prospect and the basis for the valuation.
(3) The price paid by the seller to its supplier for each of these items, and the names, business addresses, and business telephone numbers of the supplier of each item.
(4) The manner in which the seller decides which items a

prospect is to receive, if a purchaser is to receive fewer than all of the items described by the seller.
(5) The odds a prospect or purchaser has of receiving each described item, if a purchaser is to receive fewer than all of the items described by the seller.
(6) All terms and conditions that a prospect must meet in order to receive the item, if a purchaser is to receive fewer than all of the items described by the seller.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-14
Annual update of registration; additional fee
Sec. 14. On August 1 of each year, every person registered under this chapter shall file an update to the registration. The registrant shall pay an additional fifty dollars ($50) for filing the annual update.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-15
Disclosures required; update of changes; filing
Sec. 15. In addition to the annual update described in section 14 of this chapter, an update shall be filed whenever changes occur that make the disclosures required under this chapter inaccurate, false, or misleading.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-16
Record of filings; assigned registration number
Sec. 16. The director of the division shall maintain a record of all filings made under this chapter and shall assign a registration number to each of them. The director shall advise the seller, in writing, of the assigned number. All advertisements, pamphlets, brochures, or any other materials used in the solicitation or completion of telephonic sales must include the assigned registration number in the following manner: "C.P.D. Reg. No. T.S. __________.".
As added by P.L.253-1987, SEC.1.

IC 24-5-12-17
Reference to compliance with chapter restricted
Sec. 17. A seller may not make any reference to its compliance with this chapter other than by setting forth the registration number as provided in section 16 of this chapter.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-18
Failure to comply with sections 10 through 16; cancellation of contract
Sec. 18. If a seller fails to comply with sections 10 through 16 of this chapter, a purchaser may cancel any contract with the seller by notifying the seller in any manner.
As added by P.L.253-1987, SEC.1.
IC 24-5-12-19
Deceptive statements; failure to deliver item ordered; voiding of contract; requisites
Sec. 19. If a seller:
(1) uses any untrue, misleading, or deceptive statement in a solicitation or sale; or
(2) fails to deliver an item ordered within four (4) weeks;
the purchaser may void the contract within ninety (90) days from the date of the contract by giving written notice to the seller and is entitled to a return from the seller of all consideration paid to the seller. Upon receipt by the purchaser of the consideration paid to the seller, the purchaser shall make available to the seller, at a reasonable time and place, the items received by the purchaser.
As added by P.L.253-1987, SEC.1. Amended by P.L.5-1988, SEC.131.

IC 24-5-12-20
Damages; costs and attorney's fees
Sec. 20. In addition to any other remedies or penalties under this chapter, a person who is damaged by a seller's failure to comply with this chapter or by a seller's breach of contract may bring an action for recovery of the person's actual damages, including court costs and attorney's fees.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-21
Violations; injunction
Sec. 21. Upon petition by any person that a seller has failed to comply with this chapter, the circuit or superior court of the county of residence of the petitioner may enjoin the seller from further violations.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-22
Failure to comply with sections 10 through 16; Class D felony
Sec. 22. A seller who fails to comply with sections 10 through 16 of this chapter commits a Class D felony.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-23
Deceptive acts; injunction; venue
Sec. 23. A seller who fails to comply with any provision of:
(1) this chapter; or
(2) IC 24-4.7;
commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5-4(c) and is subject to the penalties set forth in IC 24-5-0.5. An action for a violation of IC 24-4.7 may be brought under IC 24-5-0.5-4(c) or IC 24-4.7-5. An action by the attorney general for a violation of this chapter or IC 24-4.7 may be brought in the circuit or superior court of Marion County. As added by P.L.253-1987, SEC.1. Amended by P.L.24-1989, SEC.24; P.L.165-2005, SEC.8 and P.L.222-2005, SEC.34.

IC 24-5-12-24
Construction of chapter
Sec. 24. This chapter may not be construed to relieve a person from complying with any other statute or ordinance.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-25
Blocking telephone number or identity of solicitor; violations
Sec. 25. (a) If a person makes a solicitation to a prospect that is outside of the course of dealing (as described in IC 26-1-1-205), whether personally, through salespersons, or through the use of an automated dialing and answering device, the person may not knowingly or intentionally block or attempt to block the display of the person's:
(1) telephone number; or
(2) identity;
by a caller ID service (as defined by IC 8-1-2.9-1) when attempting to initiate a telephone conversation for the purpose of making a solicitation to a prospect.
(b) A person who knowingly or intentionally violates this section commits a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person has a previous unrelated conviction under this subsection.
As added by P.L.48-1998, SEC.7.



CHAPTER 13. MOTOR VEHICLE PROTECTION

IC 24-5-13-2
"Business day" defined
Sec. 2. As used in this chapter, "business day" means a day other than Sunday or a legal holiday (as defined in IC 1-1-9-1).
As added by P.L.150-1988, SEC.1.

IC 24-5-13-3
"Buyer" defined
Sec. 3. As used in this chapter, "buyer" means any person who, for purposes other than resale or sublease, enters into an agreement or contract within Indiana for the transfer, lease, or purchase of a motor vehicle covered under this chapter.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-3.4
"Lease" defined
Sec. 3.4. As used in this chapter, "lease" means a contract in the form of a lease or bailment for the use of a motor vehicle by a person for more than four (4) months, whether or not the lessee has the option to purchase or otherwise become the owner of the property at the expiration of the lease.
As added by P.L.24-1989, SEC.25.

IC 24-5-13-3.7
"Lessor" defined
Sec. 3.7. As used in this chapter, "lessor" means a person who:
(1) holds title to a motor vehicle leased to a lessee under a written lease agreement; or
(2) holds the lessor's rights under an agreement described in subdivision (1).
As added by P.L.24-1989, SEC.26.

IC 24-5-13-4
"Manufacturer" defined
Sec. 4. As used in this chapter, "manufacturer" means any person who is engaged in the business of manufacturing motor vehicles, or,

in the case of motor vehicles not manufactured in the United States, any person who is engaged in the business of importing motor vehicles.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-5
"Motor vehicle" and "vehicle" defined
Sec. 5. As used in this chapter, "motor vehicle" or "vehicle" means any self-propelled vehicle that:
(1) has a declared gross vehicle weight of less than ten thousand (10,000) pounds;
(2) is sold to:
(A) a buyer in Indiana and registered in Indiana; or
(B) a buyer in Indiana who is not an Indiana resident (as defined in IC 9-13-2-78);
(3) is intended primarily for use and operation on public highways; and
(4) is required to be registered or licensed before use or operation.
The term does not include conversion vans, motor homes, farm tractors, and other machines used in the actual production, harvesting, and care of farm products, road building equipment, truck tractors, road tractors, motorcycles, mopeds, snowmobiles, or vehicles designed primarily for offroad use.
As added by P.L.150-1988, SEC.1. Amended by P.L.141-1990, SEC.1; P.L.2-1991, SEC.84.

IC 24-5-13-6
"Nonconformity" defined
Sec. 6. As used in this chapter, "nonconformity" means any specific or generic defect or condition or any concurrent combination of defects or conditions that:
(1) substantially impairs the use, market value, or safety of a motor vehicle; or
(2) renders the motor vehicle nonconforming to the terms of an applicable manufacturer's warranty.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-7
"Term of protection" defined
Sec. 7. As used in this chapter, "term of protection" means a period of time that:
(1) begins:
(A) on the date of original delivery of a motor vehicle to a buyer; or
(B) in the case of a replacement vehicle provided by a manufacturer to a buyer under this chapter, on the date of delivery of the replacement vehicle to the buyer; and
(2) ends the earlier of:
(A) eighteen (18) months after the date identified under

subdivision (1); or
(B) the time the motor vehicle has been driven eighteen thousand (18,000) miles after the date identified under subdivision (1).
As added by P.L.150-1988, SEC.1.

IC 24-5-13-8
Repair of nonconformities
Sec. 8. If a motor vehicle suffers from a nonconformity and the buyer reports the nonconformity within the term of protection to the manufacturer of the vehicle, its agent, or its authorized dealer then the manufacturer of the motor vehicle or the manufacturer's agent or authorized dealer shall make the repairs that are necessary to correct the nonconformity, even if the repairs are made after expiration of the term of protection.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-9
Notification of claim; manufacturer's disclosure
Sec. 9. (a) A buyer must first notify the manufacturer of a claim under this chapter if the manufacturer has made the disclosure required by subsection (b). However, if the manufacturer has not made the required disclosure, the buyer is not required to notify the manufacturer of a claim under this chapter.
(b) The manufacturer shall clearly and conspicuously disclose to the buyer, in the warranty or owner's manual, that written notification of the nonconformity is required before the buyer may be eligible for a refund or replacement of the vehicle. The manufacturer shall include with the warranty or owner's manual the name and address to which the buyer must send notification.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-9.3
Repealed
(Repealed by P.L.63-2012, SEC.30.)

IC 24-5-13-10
Return of vehicle upon failure to correct nonconformity; refund; replacement
Sec. 10. If, after a reasonable number of attempts, the manufacturer, its agent, or authorized dealer is unable to correct the nonconformity, the manufacturer shall accept the return of the vehicle from the buyer and, at the buyer's option, either, within thirty (30) days, refund the amount paid by the buyer or provide a replacement vehicle of comparable value.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-11
Refund; computation of amount
Sec. 11. (a) If a refund is tendered under this chapter with respect

to a vehicle that is not a leased vehicle, the refund must be the full contract price of the vehicle, including all credits and allowances for any trade-in vehicle and less a reasonable allowance for use.
(b) To determine a reasonable allowance for use under this section, multiply:
(1) the total contract price of the vehicle; by
(2) a fraction having as its denominator one hundred thousand (100,000) and having as its numerator the number of miles that the vehicle traveled before the manufacturer's acceptance of its return.
(c) The refund must also include reimbursement for the following incidental costs:
(1) All sales tax.
(2) The unexpended portion of the registration fee and excise tax that has been prepaid for any calendar year.
(3) All finance charges actually expended.
(4) The cost of all options added by the authorized dealer.
(d) Refunds made under this section shall be made to the buyer and lienholder, if any, as their respective interests appear on the records of ownership.
As added by P.L.150-1988, SEC.1. Amended by P.L.24-1989, SEC.27.

IC 24-5-13-11.5
Refund; leased motor vehicle; computation of amount
Sec. 11.5. (a) If a refund is tendered under this chapter with respect to a leased motor vehicle, the refund shall be made as follows:
(1) The lessee shall receive all deposit and lease payments paid by the lessee to the lessor, including all credits and allowances for any trade-in vehicles, less a reasonable allowance for use.
(2) The lessor shall receive:
(A) the lessor's purchase cost, including freight and accessories;
(B) any fee paid to another to obtain the lease;
(C) any insurance premiums or other costs expended by the lessor for the benefit of the lessee;
(D) sales tax paid by the lessor; and
(E) five percent (5%) of the amount described in subdivision (2)(A);
less the total of all deposit and lease payments paid by the lessee to the lessor, including all credits and allowances for any trade-in vehicle.
(b) To determine a reasonable allowance for use under this section, multiply:
(1) the total lease obligation of the lessee at the inception of the lease; by
(2) a fraction having as its denominator one hundred thousand (100,000) and as its numerator the number of miles that the vehicle traveled before the lessor's acceptance of its return. As added by P.L.24-1989, SEC.28.

IC 24-5-13-12
Replacement of vehicle
Sec. 12. (a) If a vehicle is replaced by a manufacturer under this chapter, the manufacturer shall reimburse the buyer for any fees for the transfer of registration or any sales tax incurred by the buyer as a result of replacement.
(b) If a replaced vehicle was financed by the manufacturer, its subsidiary, or agent, the manufacturer, subsidiary, or agent may not require the buyer to enter into any refinancing agreement concerning a replacement vehicle that would create any financial obligations upon the buyer less favorable than those of the original financing agreement.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-13
Reimbursement for towing and rental costs
Sec. 13. Whenever a vehicle is replaced or refunded under this chapter, the manufacturer shall reimburse the buyer for necessary towing and rental costs actually incurred as a direct result of the nonconformity.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-14
Retention of vehicle pending replacement or refund
Sec. 14. A buyer has the option of retaining the use of any vehicle returned under this chapter until the time that the buyer has been tendered a full refund or replacement vehicle of comparable value. The use of any vehicle retained by a buyer after its return to a manufacturer under this chapter must, in cases in which a refund is tendered, be reflected in the reasonable allowance for use required by section 11 of this chapter.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-15
Attempts to correct nonconformity; reasonable number of attempts; time period; extension
Sec. 15. (a) A reasonable number of attempts is considered to have been undertaken to correct a nonconformity if:
(1) the nonconformity has been subject to repair at least four (4) times by the manufacturer or its agents or authorized dealers, but the nonconformity continues to exist; or
(2) the vehicle is out of service by reason of repair of any nonconformity for a cumulative total of at least thirty (30) business days, and the nonconformity continues to exist.
(b) The thirty (30) business day period in subsection (a)(2) shall be extended by any period of time during which repair services are not available as a direct result of a strike. The manufacturer, its agent, or authorized dealer shall provide or make provision for the

free use of a vehicle to any buyer whose vehicle is out of service by reason of repair during a strike.
(c) The burden is on the manufacturer to show that the reason for an extension under subsection (b) was the direct cause for the failure of the manufacturer, its agent, or authorized dealer to cure any nonconformity during the time of the event.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-16
Refusal to diagnose or repair; written repair orders
Sec. 16. (a) A manufacturer, its agent, or authorized dealer may not refuse to diagnose or repair any vehicle for the purpose of avoiding liability under this chapter.
(b) A manufacturer, its agent, or authorized dealer shall provide a buyer with a written repair order each time the buyer's vehicle is brought in for examination or repair. The repair order must indicate all work performed on the vehicle including examination of the vehicle, parts, and labor.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-17
Repealed
(Repealed by P.L.65-1992, SEC.4.)

IC 24-5-13-18
Affirmative defenses
Sec. 18. It is an affirmative defense to any claim under this chapter that:
(1) the nonconformity, defect, or condition does not substantially impair the use, value, or safety of the motor vehicle; or
(2) the nonconformity, defect, or condition is the result of abuse, neglect, or unauthorized modification or alteration of the motor vehicle by the buyer.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-19
Informal procedures established by manufacturer
Sec. 19. This chapter does not apply to any buyer who has not first resorted to an informal procedure established by a manufacturer or in which a manufacturer participates if:
(1) the procedure is certified by the attorney general as:
(A) complying in all respects with 16 C.F.R. 703; and
(B) complying with any other rules concerning certification adopted by the attorney general, including but not limited to the requirement of oral hearings, pursuant to IC 4-22-2; and
(2) the buyer has received adequate written notice from the manufacturer of the existence of the procedure.
Adequate written notice includes the incorporation of the informal dispute settlement procedure into the terms of the written warranty

to which the motor vehicle does not conform.
As added by P.L.150-1988, SEC.1. Amended by P.L.24-1989, SEC.29.

IC 24-5-13-20
Additional remedies
Sec. 20. This chapter does not limit the rights or remedies that are otherwise available to a buyer under any other applicable provision of law.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-21
Civil enforcement actions
Sec. 21. A buyer may bring a civil action to enforce this chapter in any circuit or superior court.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-22
Costs and expenses in recovery actions
Sec. 22. A buyer who prevails in any action brought under this chapter is entitled to recover as part of the judgment a sum equal to the aggregate amount of cost and expenses, including attorney's fees based on actual time expended by the attorney, determined by the court to have been reasonably incurred by the buyer for or in connection with the commencement and prosecution of the action.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-23
Limitations
Sec. 23. (a) An action brought under this chapter must be commenced within two (2) years following the date the buyer first reports the nonconformity to the manufacturer, its agent, or authorized dealer.
(b) When the buyer has commenced an informal dispute settlement procedure described in section 19 of this chapter, the two (2) year period specified in subsection (a) is tolled during the time the informal dispute settlement procedure is being conducted.
As added by P.L.150-1988, SEC.1.

IC 24-5-13-24
Dealer's liability
Sec. 24. Nothing in this chapter imposes any liability on a dealer or creates a cause of action by a consumer against a dealer, and a manufacturer may not, directly or indirectly, expose any franchised dealer to liability under this chapter.
As added by P.L.150-1988, SEC.1.



CHAPTER 13.5. BUYBACK VEHICLE DISCLOSURE

IC 24-5-13.5-2
"Bureau" defined
Sec. 2. As used in this chapter, "bureau" refers to the bureau of motor vehicles created by IC 9-14-1-1.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-3
"Buyback vehicle" defined
Sec. 3. As used in this chapter, "buyback vehicle" means a motor vehicle that has been replaced or repurchased by a manufacturer or a nonresident manufacturer's agent or an authorized dealer, either under this chapter or IC 24-5-13 by judgment, decree, arbitration award, settlement agreement, or voluntary agreement in Indiana or another state, but does not include a motor vehicle that was repurchased pursuant to a guaranteed repurchase or satisfaction program advertised by the manufacturer and was not alleged or found to have a nonconformity as defined in IC 24-5-13-6.
As added by P.L.65-1992, SEC.3. Amended by P.L.118-1993, SEC.2.

IC 24-5-13.5-4
"Buyer" defined
Sec. 4. As used in this chapter, "buyer" means a person who, for purposes other than resale or sublease, enters into an agreement or a contract within Indiana for the transfer, lease, or purchase of a buyback vehicle.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-5
"Dealer" defined
Sec. 5. As used in this chapter, "dealer" means a person engaged in the business of buying, selling, leasing, or exchanging motor vehicles. A person is a "dealer" under this section if the person sells, leases, or advertises the sale or lease of more than four (4) motor vehicles within a twelve (12) month period.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-6
"Manufacturer" defined
Sec. 6. As used in this chapter, "manufacturer" has the meaning set forth in IC 24-5-13-4. As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-7
"Motor vehicle" defined
Sec. 7. As used in this chapter, "motor vehicle" has the meaning set forth in IC 24-5-13-5.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-8
"Nonconformity" defined
Sec. 8. As used in this chapter, "nonconformity" has the meaning set forth in IC 24-5-13-6.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-9
"Warranty" defined
Sec. 9. As used in this chapter, "warranty" means:
(1) a written warranty issued by the manufacturer; or
(2) an affirmation of fact or promise made by the manufacturer, excluding statements made by the dealer;
in connection with the sale or lease of a motor vehicle to a consumer that relates to the nature of the material or workmanship and affirms or promises that such material or workmanship is free of defects or will meet a specified level of performance.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-10
Resale; conditions
Sec. 10. A buyback motor vehicle may not be resold in Indiana unless the following conditions have been met:
(1) The manufacturer provides the same express warranty the manufacturer provided to the original purchaser, except that the term of the warranty need only last for twelve thousand (12,000) miles or twelve (12) months after the date of resale.
(2) The following disclosure language must be conspicuously contained in a contract for the sale or lease of a buyback vehicle to a consumer or contained in a form affixed to the contract:

"IMPORTANT

IC 24-5-13.5-12
Manufacturer's acceptance of return of buyback vehicle; duties
Sec. 12. A manufacturer who accepts return of a motor vehicle that is considered a buyback vehicle under this chapter shall do the following:
(1) Before transferring ownership of the buyback vehicle, stamp the words "Manufacturer Buyback . Disclosure on File" on the face of the original certificate of title.
(2) Not more than thirty-one (31) days after receipt of the certificate of title, apply to the bureau for a certificate of title in the name of the manufacturer and provide to the bureau a copy of the disclosure document required by section 10(3) of this chapter.
As added by P.L.65-1992, SEC.3. Amended by P.L.118-1993, SEC.5.

IC 24-5-13.5-13
Failure to comply; liability; actual damages; privity; prima facie evidence of violation; limitation of actions
Sec. 13. (a) A person who fails to comply with section 10, 11, or 12 of this chapter is liable for the following:
(1) Actual damages or the value of the consideration, at the election of the buyer.
(2) The costs of an action to recover damages and reasonable attorney's fees.
(3) Not more than three (3) times the value of the actual damages or the consideration as exemplary damages.
(4) Other equitable relief, including restitution, as is considered proper in addition to damages and costs.
(b) Actual damages under this section include the following:
(1) The difference between the actual market value of the vehicle at the time of purchase and the contract price of the vehicle.
(2) Towing, repair, and storage expenses.
(3) Rental of substitute transportation.
(4) Food and lodging expenses.
(5) Lost wages.
(6) Finance charges.
(7) Sales or use tax or other governmental fees.
(8) Lease charges. (9) Other incidental and consequential damages.
(c) Lack of privity is not a bar to an action under this section.
(d) This subsection does not apply to consent orders or stipulated judgments in which there is no admission of liability by the defendant. A permanent injunction, final judgment, or final order of the court obtained by the attorney general under section 14 of this chapter is prima facie evidence in an action brought under this section that the defendant has violated section 10, 11, or 12 of this chapter.
(e) An action to enforce liability under this section may be brought within two (2) years from the date of discovery by the buyer.
As added by P.L.65-1992, SEC.3. Amended by P.L.1-1993, SEC.195; P.L.118-1993, SEC.6.

IC 24-5-13.5-14
Deceptive acts; remedies and penalties
Sec. 14. A manufacturer or dealer who fails to comply with section 10, 11, or 12 of this chapter, as applicable to the manufacturer or dealer, commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5-4 and is subject to the remedies and penalties set forth in IC 24-5-0.5.
As added by P.L.65-1992, SEC.3. Amended by P.L.118-1993, SEC.7.



CHAPTER 14. REGULATION OF AUTOMATIC DIALING MACHINES

IC 24-5-14-2
Caller
Sec. 2. As used in this chapter, "caller" means an individual, corporation, limited liability company, partnership, unincorporated association, or the entity that attempts to contact, or contacts, a subscriber in Indiana by using a telephone or telephone line.
As added by P.L.151-1988, SEC.1. Amended by P.L.8-1993, SEC.364.

IC 24-5-14-3
Commercial telephone solicitation
Sec. 3. (a) As used in this chapter, "commercial telephone solicitation" means any unsolicited call to a subscriber when:
(1) the person initiating the call has not had a prior business or personal relationship with the subscriber; and
(2) the purpose of the call is to solicit the purchase or the consideration of the purchase of goods or services by the subscriber.
(b) The term does not include calls initiated by the following:
(1) The state or a political subdivision (as defined by IC 36-1-2-13) for exclusively public purposes.
(2) The United States or any of its subdivisions for exclusively public purposes (involving real property in Indiana).
As added by P.L.151-1988, SEC.1.

IC 24-5-14-4
Subscriber
Sec. 4. As used in this chapter, "subscriber" means:
(1) a person who has subscribed to telephone service from a telephone company; or
(2) other persons living or residing with the subscribing person.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-5
Restrictions on use of automatic dialing-announcing device
Sec. 5. (a) This section does not apply to messages:
(1) from school districts to students, parents, or employees; (2) to subscribers with whom the caller has a current business or personal relationship; or
(3) advising employees of work schedules.
(b) A caller may not use or connect to a telephone line an automatic dialing-announcing device unless:
(1) the subscriber has knowingly or voluntarily requested, consented to, permitted, or authorized receipt of the message; or
(2) the message is immediately preceded by a live operator who obtains the subscriber's consent before the message is delivered.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-6
Disconnect requirement
Sec. 6. A caller may not use an automatic dialing-announcing device unless the device is designed and operated to disconnect within ten (10) seconds after termination of the telephone call by the subscriber.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-7
Live operator preceding message; disclosure
Sec. 7. When a message is immediately preceded by a live operator, the operator must, at the outset of the message, disclose the following:
(1) The name of the business, firm, organization, association, partnership, or entity for which the message is being made.
(2) The purpose of the message.
(3) The identity or kinds of goods or services the message is promoting.
(4) If applicable, the fact that the message intends to solicit payment or the commitment of funds.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-8
Time restrictions
Sec. 8. (a) This section does not apply to messages described in section 5(a) of this chapter.
(b) A caller may not use an automatic dialing-announcing device for commercial telephone solicitation so that a subscriber receives a telephone call before 9 a.m. or after 8 p.m.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-9
Failure to comply; petition; injunction
Sec. 9. Upon petition by any person that a caller has failed to comply with this chapter, the circuit or superior court of the county of residence of the petitioner may enjoin the caller from further violations.
As added by P.L.151-1988, SEC.1.
IC 24-5-14-10
Misdemeanor
Sec. 10. A caller who fails to comply with this chapter commits a Class C misdemeanor.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-12
Prohibited use of automatic dialing-announcing device
Sec. 12. A caller may not use an automatic dialing-announcing device to make a telephone call to the following:
(1) A hospital (as defined in IC 16-18-2-179(b)).
(2) An ambulatory outpatient surgical center (as defined in IC 16-18-2-14).
(3) A health facility (as defined in IC 16-18-2-167).
(4) An emergency medical services facility (as defined in IC 16-18-2-111).
(5) A business providing emergency ambulance services (as defined in IC 16-18-2-107).
(6) A state institution (as defined in IC 12-7-2-184).
(7) A private mental health institution licensed under IC 12-25.
(8) A residential facility (as defined in IC 12-7-2-165).
(9) A law enforcement agency (as defined in IC 10-13-3-10).
(10) A fire department (as defined in IC 36-8-17-2).
As added by P.L.117-1992, SEC.1. Amended by P.L.2-1993, SEC.134; P.L.2-2003, SEC.63.

IC 24-5-14-13
Deceptive act of caller; remedies and penalties
Sec. 13. A caller who violates this chapter commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5-4 and that is subject to the remedies and penalties under IC 24-5-0.5-4(c), IC 24-5-0.5-4(d), IC 24-5-0.5-4(f), IC 24-5-0.5-4(g), and IC 24-5-0.5-8.
As added by P.L.117-1992, SEC.2.



CHAPTER 15. CREDIT SERVICES ORGANIZATIONS

IC 24-5-15-2
"Credit services organization" defined
Sec. 2. (a) As used in this chapter, "credit services organization" means a person that, with respect to the extension of credit by another person, sells, provides, performs, or represents that the person can or will sell, provide, or perform, in return for the payment of money or other valuable consideration, any of the following services:
(1) Improving a buyer's credit record, credit history, or credit rating.
(2) Obtaining an extension of credit for a buyer.
(3) Obtaining a delay or forbearance of a buyer's obligation under a mortgage.
(4) Obtaining a lower interest rate for:
(A) a consumer loan; or
(B) a residential mortgage loan;
to which the buyer is a debtor or a prospective debtor.
(5) Providing debt settlement services on behalf of a buyer.
(6) Providing advice or assistance to a buyer concerning the services described in subdivisions (1) through (5).
(b) The term "credit services organization" does not include any of the following:
(1) A person authorized to make loans or extensions of credit under state or federal laws that is subject to regulation and supervision under state or federal laws, or a lender approved by the United States Secretary of Housing and Urban Development for participation in a mortgage insurance program under the federal National Housing Act (12 U.S.C. 1701 et seq.).
(2) A bank or savings association or a subsidiary of a bank or savings association that has deposits or accounts that are eligible for insurance by the Federal Deposit Insurance Corporation.
(3) A credit union doing business in Indiana.
(4) A nonprofit organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code.
(5) A person licensed as a real estate broker under IC 25-34.1 if the person is acting within the course and scope of the person's license.
(6) A person admitted to the practice of law in Indiana if the person is acting within the course and scope of the person's

practice as an attorney.
(7) A broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission if the broker-dealer is acting within the course and scope of the broker-dealer's regulation.
(8) A consumer reporting agency (as defined in the Federal Fair Credit Reporting Act (15 U.S.C. 1681 et seq.)).
(9) A loan servicer acting on behalf of the holder of:
(A) a consumer loan; or
(B) a residential mortgage loan.
(10) A debt management company (as defined in IC 28-1-29-1(2)).
As added by P.L.142-1990, SEC.1. Amended by P.L.8-1991, SEC.7; P.L.79-1998, SEC.27; P.L.171-2006, SEC.1; P.L.114-2010, SEC.13.

IC 24-5-15-2.5
"Debt settlement services" defined
Sec. 2.5. As used in this chapter, "debt settlement services" means any of the following services that a person performs, offers to perform, or represents, either directly or by implication, that the person will perform with respect to a debt between a buyer and one (1) or more unsecured creditors or debt collectors:
(1) A renegotiation of the debt.
(2) A settlement of the debt.
(3) An alteration of the terms of payment or other terms of the debt, including a reduction in the balance, interest rate, or fees owed by the buyer to the creditor or debt collector.
As added by P.L.114-2010, SEC.14.

IC 24-5-15-3
"Extension of credit" defined
Sec. 3. As used in this chapter, "extension of credit" means the right to: (1) defer payment of debt offered or granted primarily for personal, family, or household purposes;
(2) incur debt and defer payment of the debt offered or granted primarily for personal, family, or household purposes; or
(3) delay or avoid foreclosure on a buyer's residence.
As added by P.L.142-1990, SEC.1. Amended by P.L.171-2006, SEC.2.

IC 24-5-15-4
"Person" defined
Sec. 4. As used in this chapter, "person" means an individual, a corporation, a partnership, a joint venture, or any other entity.
As added by P.L.142-1990, SEC.1.

IC 24-5-15-5
Deceptive acts
Sec. 5. The following are deceptive acts: (1) To charge or receive money or other valuable consideration before the complete performance of services that a credit services organization has agreed to perform for or on behalf of a consumer, unless the credit services organization has under section 8 of this chapter:
(A) obtained a surety bond issued by a surety company admitted to do business in Indiana; or
(B) established an irrevocable letter of credit.
(2) To charge or receive money or other valuable consideration to refer a buyer to a retail seller that will or may extend credit to the buyer if the extension of credit is made upon substantially the same terms as those available to the general public.
(3) To make or to advise a buyer to make a statement with respect to the buyer's creditworthiness, credit standing, or credit capacity that is:
(A) false or misleading; or
(B) that should be known by the exercise of reasonable care to be false or misleading;
to a consumer reporting agency or to a person that has extended credit to the buyer or to whom the buyer is applying for an extension of credit.
(4) To make or use a false or misleading representation in an offer to sell or a sale of the services of a credit services organization, including:
(A) guaranteeing to "erase bad credit" or using words to that effect unless the representation clearly discloses that this can be done only if a person's credit history is inaccurate or obsolete;
(B) guaranteeing an extension of credit regardless of the buyer's previous credit history unless the representation clearly discloses the eligibility requirements for obtaining the extension of credit; or
(C) requiring a buyer to waive a right protected by a state or federal law.
(5) To take a power of attorney from a buyer for any purpose other than inspecting documents as provided by law.
As added by P.L.142-1990, SEC.1. Amended by P.L.171-2006, SEC.3.

IC 24-5-15-6
Written statement provided by credit services organization
Sec. 6. Before executing a contract or agreement with a buyer or receiving money or other valuable consideration, a credit services organization must provide the buyer with a written statement that contains the following:
(1) A complete and detailed description of the services to be performed by the credit services organization for the buyer and the total cost of the services.
(2) A statement explaining the buyer's right to proceed against the bond or surety account required under section 8 of this

chapter.
(3) The name and address of the:
(A) surety company that issued a bond; or
(B) depository and the trustee of a surety account and the account number of the surety account;
required under section 8 of this chapter.
(4) A complete and accurate statement of the buyer's right to review any file on the buyer maintained by a consumer reporting agency as provided under the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).
(5) A statement that the buyer's file is available for review:
(A) at no charge at the times and under the circumstances set forth in 15 U.S.C. 1681j; and
(B) for a minimal charge at any other time as provided by 15 U.S.C. 1681j(f).
(6) A complete and accurate statement of the buyer's right to dispute the completeness or accuracy of an item contained in a file on the buyer maintained by a consumer reporting agency.
(7) A statement that accurate information cannot be permanently removed from the files of a consumer reporting agency.
(8) A complete and accurate statement indicating when consumer information becomes obsolete and when consumer reporting agencies are prevented from issuing reports containing obsolete information.
(9) A complete and accurate statement of the availability of nonprofit credit counseling services.
As added by P.L.142-1990, SEC.1. Amended by P.L.114-2010, SEC.15.

IC 24-5-15-7
Contract between consumer and credit services organization; notice of cancellation form
Sec. 7. (a) Except as provided in subsection (d), a contract between a consumer and a credit services organization concerning the purchase of the services of the credit services organization must be in writing, be dated and signed by both the consumer and the credit services organization, and include all of the following:
(1) A statement in at least 10 point boldface type in immediate proximity to the space reserved for the signature of the buyer that reads:
"You, the buyer, may cancel this contract at any time before midnight of the third business day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right.".
(2) The terms and conditions of payment, including the total amount of all payments to be made by the buyer to the credit services organization or to another person.
(3) A complete and detailed description of the services to be performed and the results to be achieved by the credit services

organization for or on behalf of the buyer, including all guarantees and all promises of full or partial refunds and a list of the adverse information appearing on the consumer's credit report that the credit services organization expects to have modified and the estimated date by which each modification will occur.
(4) The principal business address of the credit services organization and the name and address of the credit services organization's agent in Indiana authorized to receive service of process.
(b) A contract shall be accompanied by two (2) copies of a form captioned "NOTICE OF CANCELLATION" attached to the contract and that contains the following statement in at least 10 point boldface type:

NOTICE OF CANCELLATION

(name of seller)

(buyer's signature)

IC 24-5-15-8
Surety bond or irrevocable letter of credit; filing with attorney general
Sec. 8. (a) Before doing business in Indiana, a credit services organization must:
(1) obtain a surety bond in the amount of twenty-five thousand dollars ($25,000), issued by a surety company authorized to do business in Indiana in favor of the state for the benefit of a person that is damaged by a violation of this chapter; and
(2) file a copy of the surety bond obtained under subdivision (1)

with the attorney general.
(b) The attorney general may waive the bonding requirement under subsection (a) and, instead of the bond, accept an irrevocable letter of credit for an equivalent amount issued in favor of the state for the benefit of a person that is damaged by a violation of this chapter. A credit services organization that obtains an irrevocable letter of credit under this subsection must file a copy of the irrevocable letter of credit with the attorney general before doing business in Indiana.
As added by P.L.142-1990, SEC.1. Amended by P.L.171-2006, SEC.4; P.L.114-2010, SEC.16.

IC 24-5-15-9
Damage claims; alternative actions
Sec. 9. A person that is damaged by a credit services organization's violation of this chapter may:
(1) bring an action to recover the greater of two (2) times the amount of actual damages or one thousand dollars ($1,000) and attorney's fees; and
(2) bring an action against the bond or irrevocable letter of credit required under section 8 of this chapter to recover an amount equal to the person's actual damages.
As added by P.L.142-1990, SEC.1.

IC 24-5-15-10
Waiver of provisions
Sec. 10. A waiver of the provisions of this chapter by a buyer or credit services organization is void.
As added by P.L.142-1990, SEC.1.

IC 24-5-15-11
Violations; penalties; court jurisdiction
Sec. 11. A person who violates this chapter commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5-4 and is subject to the penalties and remedies available to the attorney general under IC 24-5-0.5. An action by the attorney general for violations of this chapter may be brought in the circuit or superior court of Marion County.
As added by P.L.142-1990, SEC.1.



CHAPTER 16. UNLAWFUL MOTOR VEHICLE SUBLEASING

IC 24-5-16-2
"Direct loan agreement" defined
Sec. 2. As used in this chapter, "direct loan agreement" means an agreement between a lender and a purchaser by which the lender has advanced funds under a loan secured by the vehicle that the purchaser has purchased.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-3
"Installment sale agreement" defined
Sec. 3. As used in this chapter, "installment sale agreement" means a credit sale of goods by a seller to a buyer for a deferred payment price payable in one (1) or more installments.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-4
"Lease contract" defined
Sec. 4. As used in this chapter, "lease contract" means a lease contract for or in contemplation of a lease for the use of a vehicle, and the purchase of services incidental to the lease, by an individual for a term exceeding four (4) months primarily for personal, family, household, business, commercial, or agricultural use.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-5
"Person" defined
Sec. 5. As used in this chapter, "person" means an individual, a company, a firm, an association, a partnership, a trust, a corporation, or other legal entity.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-6
"Purchaser" defined
Sec. 6. As used in this chapter, "purchaser" has the meaning set forth in IC 26-1-1-201(33).
As added by P.L.80-1990, SEC.16.

IC 24-5-16-7
"Secured party" defined
Sec. 7. As used in this chapter, "secured party" has the meaning set forth in IC 26-1-9.1-102(a)(72). As added by P.L.80-1990, SEC.16. Amended by P.L.57-2000, SEC.8.

IC 24-5-16-8
"Security agreement" defined
Sec. 8. As used in this chapter, "security agreement" has the meaning set forth in IC 26-1-9.1-102(a)(73).
As added by P.L.80-1990, SEC.16. Amended by P.L.57-2000, SEC.9.

IC 24-5-16-9
"Security interest" defined
Sec. 9. As used in this chapter, "security interest" has the meaning set forth in IC 26-1-1-201(37).
As added by P.L.80-1990, SEC.16.

IC 24-5-16-10
"Seller" defined
Sec. 10. As used in this chapter, "seller" has the meaning set forth in IC 26-1-2-103(1)(d). The term includes the present holder of an installment sales agreement.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-11
"Vehicle" defined
Sec. 11. As used in this chapter, "vehicle" has the meaning set forth in IC 24-4-9-8.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-12
Unlawful subleasing; conditions
Sec. 12. (a) A person engages in an act of unlawful subleasing of a vehicle if all of the following conditions are met:
(1) The vehicle is subject to a lease contract, an installment sales agreement, or a security agreement, the terms of which prohibit the transfer or assignment of any right or interest in the vehicle or under the lease contract, installment sales agreement, or security agreement without consent of the lessor, seller, or secured party.
(2) The person is not a party to the lease contract, installment sales agreement, or security agreement.
(3) The person transfers or assigns, or purports to transfer or assign, a right or an interest in the vehicle under the lease contract, installment sales agreement, or security agreement to a person who is not a party to the lease contract, installment sales agreement, or security agreement.
(4) The person does not obtain, before the transfer or assignment described in subdivision (3), written consent to the transfer or assignment from the vehicle's lessor, seller, or secured party.
(5) The person receives compensation or some other consideration for the transfer or assignment described in

subdivision (3).
(b) A person engages in an act of unlawful subleasing of a vehicle when the person is not a party to the lease contract, installment sales agreement, or security agreement and assists, causes, or arranges an actual or purported transfer or assignment described in subsection (a)(3).
As added by P.L.80-1990, SEC.16.

IC 24-5-16-13
Transfer or assignment of right or interest in vehicle under lease contract
Sec. 13. (a) The actual or purported transfer or assignment, or the assisting, causing, or arranging of an actual or purported transfer or assignment, of a right or an interest in a vehicle under a lease contract, installment sales agreement, or security agreement by a person who is a party to the lease contract, installment sales agreement, or security agreement is not an act of unlawful subleasing of a motor vehicle and is not subject to prosecution.
(b) This section does not affect the enforceability of any provision of a lease contract, an installment sales agreement, a security agreement, or a direct loan agreement by a party to the agreement.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-14
Civil action
Sec. 14. Any one (1) or more of the following who suffer any damage proximately resulting from one (1) or more acts of unlawful vehicle subleasing described in section 12 of this chapter may bring an action against the person who has engaged in those acts:
(1) A seller or other secured party under an installment sales agreement or a security agreement.
(2) A lender under a direct loan agreement.
(3) A lessor under a lease contract.
(4) A buyer under an installment sales agreement.
(5) A purchaser under a direct loan agreement, an agreement that provides for a security interest, or an agreement that is equivalent to these types of agreements.
(6) A lessee under a lease contract.
(7) An actual or a purported transferee or an assignee of a right or an interest of a buyer, a purchaser, or a lessee.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-15
Remedies
Sec. 15. The court in an action under section 14 of this chapter may award the following:
(1) Actual damages.
(2) Equitable relief, including an injunction and restitution of money and property.
(3) Punitive damages. (4) Reasonable attorney's fees and costs.
(5) Any other relief the court considers proper.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-16
Class A misdemeanor
Sec. 16. A person who knowingly or intentionally engages in an act of unlawful subleasing of a vehicle as described in section 12 of this chapter commits a Class A misdemeanor.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-17
Additional remedies or penalties
Sec. 17. The remedies and penalties under this chapter are in addition to any other remedies or penalties provided by law for the conduct proscribed by this chapter.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-18
Violation; deceptive act; remedies and penalties
Sec. 18. A person who violates this chapter commits a deceptive act that is actionable by the attorney general and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-19
Severability
Sec. 19. This chapter is severable in the manner provided by IC 1-1-1-8.
As added by P.L.80-1990, SEC.16.



CHAPTER 17. ENVIRONMENTAL MARKETING CLAIMS

IC 24-5-17-2
Application of chapter; violations
Sec. 2. (a) This chapter applies to a person who represents in advertising or on the label or package of a consumer good that the consumer good the person manufactures or distributes, or its package, is not harmful to or is beneficial to the natural environment by terms such as the following:
(1) Environmental choice.
(2) Ecologically, earth, or environmentally friendly.
(3) Ecologically or environmentally sound.
(4) Ecologically or environmentally safe.
(5) Environmentally "lite".
(6) Green product.
(7) Any term or terms similar to the other terms listed in this chapter.
(b) It is a violation of this chapter for any person to represent that any consumer good which the person manufactures or distributes or its package is "ozone friendly", "biodegradable", "compostable", "photodegradable", "recyclable", or "recycled" unless that consumer good or its package meets the definitions contained in this chapter or meets definitions established in trade regulations or guides adopted by the Federal Trade Commission or in enforceable regulations adopted by another federal agency expressly for the purpose of establishing standards for environmental advertising or representations.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-3
"Biodegradable" defined
Sec. 3. As used in this chapter, "biodegradable" means that material has the proven capability to decompose in less than one (1) year in the most common environment where the material is usually disposed through natural biological processes into nontoxic carbonaceous soil, water, or carbon dioxide.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-4
"Compostable" defined
Sec. 4. As used in this chapter, "compostable" means that material will decompose into a soil-like material in less than one (1) year under controlled biological circumstances. As added by P.L.13-1991, SEC.2.

IC 24-5-17-5
"Consumer goods" defined
Sec. 5. As used in this chapter, "consumer goods" means an article that is used or bought for use primarily for personal, family, or household purposes.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-6
"Ozone friendly" defined
Sec. 6. As used in this chapter, "ozone friendly" or any similar term that connotes that stratospheric ozone is not being depleted through use or production of the product means that a chemical or material released into the environment as a result of the use or production of a product will not migrate to the stratosphere and cause unnatural and accelerated deterioration of ozone.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-7
"Package" defined
Sec. 7. As used in this chapter, "package" means the coating, covering, container, or wrapping used during a product's life cycle, including any outer container, wrapping, or label used in the retail display of any consumer goods.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-8
"Photodegradable" defined
Sec. 8. As used in this chapter, "photodegradable" means that material has the proven capability to decompose within one (1) year into nontoxic carbonaceous soil, water, or carbon dioxide in the most common environment where the material is usually disposed through physical processes such as exposure to heat and light.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-9
"Recyclable" defined
Sec. 9. As used in this chapter, "recyclable" means that a material or product can be redeemed or returned at an identifiable recycling location for the purpose of returning the material to the economic mainstream in the form of raw material for new, reused, or reconstituted materials which meet quality standards necessary to be used in the marketplace.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-10
"Recycled" defined
Sec. 10. As used in this chapter, "recycled" means that an article contains at least ten percent (10%) by weight of postconsumer or

post manufacture material.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-11
Representations; determination of initiation
Sec. 11. For purposes of this chapter, a wholesaler or retailer is not considered to have made a representation if the wholesaler or retailer does not initiate a representation by placing the representation on a package.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-12
Representation's validity; information and documentation requirements
Sec. 12. A person shall maintain in written form in the person's records the following information and documentation supporting the validity of the representation:
(1) The reasons why the person believes the representation to be true.
(2) Any significant adverse environmental impacts directly associated with the production, distribution, use, or disposal of the consumer good.
(3) Any measures that the person has taken to reduce the environmental impacts directly associated with the production, distribution, and disposal of the consumer good.
(4) Any violations of federal, state, or local permits directly associated with the production or distribution of the consumer good.
(5) Whether the consumer good is recycled, recyclable, biodegradable, photodegradable, compostable, or ozone friendly.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-13
Disclosure requirements
Sec. 13. Upon the written request of the department of environmental management established by IC 13-13-1-1 or the office of the attorney general created under IC 4-6-1-2, a person shall fully disclose to the requesting office, within the limits of all applicable laws, the information and documentation maintained by the person under section 12 of this chapter. The requesting office shall make the information and documentation disclosed under this section available for public inspection and copying at its offices.
As added by P.L.13-1991, SEC.2. Amended by P.L.1-1996, SEC.79.

IC 24-5-17-14
Violations; penalties; claims for damages
Sec. 14. (a) A person who knowingly violates this chapter commits a deceptive act that is subject to remedies and penalties under IC 24-5-0.5. (b) A person who suffers actual damages from a violation of this act may bring an action to recover the actual damage plus attorney's fees.
As added by P.L.13-1991, SEC.2.



CHAPTER 18. GARAGE DOOR OPENING SYSTEMS

IC 24-5-18-2
"Automatic reversing requirement"
Sec. 2. As used in this chapter, "automatic reversing requirement" refers to the requirements specified in paragraphs 30.1 and 30.2 of Underwriters Laboratories, Inc., Standards for Safety-UL 325, third edition, as revised May 4, 1988, for an automatic garage door opening system.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-3
"Garage"
Sec. 3. As used in this chapter, "garage" means a building or a part of a building designed or used for the storage, repair, or keeping of a motor vehicle.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-4
"Person"
Sec. 4. As used in this chapter, "person" means an individual, a corporation, a partnership, an association, or other legal entity.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-5
"Residential building"
Sec. 5. As used in this chapter, "residential building" means a structure such as a home or an apartment for one (1) or more families or persons that includes an attached or unattached garage.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-6
"Supplier"
Sec. 6. As used in this chapter, "supplier" means a seller, lessor, assignor, or other person who regularly engages in or solicits consumer transactions.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-7
Repair or installation without onsite reversal test forbidden; exceptions Sec. 7. (a) A supplier may not:
(1) repair; or
(2) install;
an automatic garage door opening system in a residential building unless the system passes the onsite test described in section 8 of this chapter.
(b) This section does not prevent the servicing or repair of an automatic garage door opening system if, after the repair or service:
(1) the system complies with subsection (a); or
(2) the supplier complies with section 8 of this chapter.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-8
Onsite reversal test procedure; warning tag; notice
Sec. 8. (a) A supplier who installs, services, or repairs an automatic garage door opening system in a residential building shall conduct an onsite reversal test of the system. In order to pass the onsite reversal test, the system must reverse the door upon contact with a rigid two inch (2") high obstacle (or a 2 by 4 block of wood) placed on the surface beneath the garage door.
(b) If the automatic garage door opening system does not pass the onsite reversal test required by subsection (a), the supplier conducting the test shall complete and conspicuously attach to the automatic garage door opening system a label or tag that contains the following information (The following language complies with this requirement, but other language may be used that conveys the equivalent information.):

WARNING

Printed Name and

Signature of Tester

_______________

_______________

Employer Name

_______________

_______________

Employer Address/

Phone Number

_______________

_______________

Date

_______________

comply with the standards of the American National Standards Institute (ANSI) that are in effect at the time that the label or tag is affixed.
(d) The employer of the person who attaches a label or tag under subsection (b) shall notify the occupant of the residence within ten (10) working days in writing that the residence's automatic garage door opening system does not comply with this chapter.
As added by P.L.212-1993, SEC.1. Amended by P.L.1-1994, SEC.119.

IC 24-5-18-9
Local ordinance
Sec. 9. This chapter does not preclude a political subdivision from adopting, by ordinance, rules for the installation and repair of automatic garage door opening systems that are more restrictive than the standards set forth in this chapter.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-10
Violations; penalty
Sec. 10. (a) A supplier who knowingly violates the requirements of this chapter is subject to a civil penalty of five hundred dollars ($500) for each violation.
(b) The attorney general may bring an action on behalf of the state to recover the penalty imposed by subsection (a) from the supplier.
As added by P.L.212-1993, SEC.1.



CHAPTER 19. DECEPTIVE COMMERCIAL SOLICITATION

IC 24-5-19-2
"Person" defined
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 24-5-0.5-2.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-3
Solicitation of payment by bill, invoice, or statement of account due
Sec. 3. A person may not, with intent to deceive, knowingly or intentionally send, deliver, or transmit a bill, an invoice, or a statement of account due, or a writing that could reasonably be interpreted as a bill, an invoice, or a statement of account due, to solicit payment of money by another person for goods not yet ordered or for services not yet performed and not yet ordered.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-4
Solicitation of payment by compliance notice, legal notice, or other notice of governmental entity
Sec. 4. A person that is not a governmental entity may not knowingly or intentionally send, deliver, or transmit a writing that purports to be a compliance notice, legal notice, or other notice of a governmental entity, or a writing that could reasonably be interpreted to be a compliance notice, legal notice, or other notice of a governmental entity, to solicit payment of money by another person for goods not yet ordered or for services not yet performed and not yet ordered. As added by P.L.176-1997, SEC.1.

IC 24-5-19-5
Solicitation when goods not shipped or services not performed
Sec. 5. A person may not knowingly or intentionally send, deliver, or transmit a solicitation for goods if the solicitation indicates that goods have been shipped to or services performed for the recipient and the goods have not been shipped or the services have not been performed.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-6
Compliance with other provisions of law
Sec. 6. The provisions of this chapter are not exclusive and do not relieve a person of compliance with other applicable provisions of law.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-7
Voidable contracts
Sec. 7. A contract entered into in reliance on a solicitation that does not comply with this chapter is voidable by the party that relied on the solicitation.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-8
Waiver
Sec. 8. A waiver of a person's rights under all or part of this chapter is void and unenforceable.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-9
Power to bring action, seek injunction, or submit matter to attorney general
Sec. 9. A person that receives a solicitation that violates the provisions of this chapter may:
(1) bring an action in the circuit or superior court of the county of the person's residence for recovery of the person's actual damages resulting from the violation, including court costs and attorney's fees;
(2) petition the circuit or superior court of the person's county of residence to enjoin the sender of the solicitation from further violation; and
(3) whether or not the recipient of the solicitation is actually deceived, submit the matter to the attorney general for action under IC 24-5-0.5.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-10
Violation of chapter; Class A misdemeanor Sec. 10. A person that violates the provisions of this chapter commits a Class A misdemeanor.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-11
Penalties
Sec. 11. (a) A person that violates this chapter is subject to the penalties set forth in IC 24-5-0.5.
(b) The penalties set forth in IC 24-5-0.5 apply whether or not a recipient of the person's solicitation is actually deceived.
As added by P.L.176-1997, SEC.1.



CHAPTER 20. ASSISTIVE DEVICE WARRANTIES

IC 24-5-20-2
"Assistive device" defined
Sec. 2. As used in this chapter, "assistive device" means any new device, including a demonstrator, that a consumer purchases or accepts transfer of in Indiana that is used for a major life activity. The term includes the following devices:
(1) Manual wheelchairs, motorized wheelchairs, motorized scooters, and other aids that enhance the mobility of an individual.
(2) Hearing aids, telephone communication devices for the deaf (TTD, TTY), assistive listening devices, visual and audible signal systems, and other aids that enhance an individual's ability to hear.
(3) Voice synthesized computer modules, optical scanners, talking software, braille printers, and other devices that enhance a sight impaired individual's ability to communicate.
(4) Any other device that enables an individual with a disability to communicate, see, hear, or maneuver.
The term does not include surgical implants, dental and ocular prostheses, batteries, tires, or nonfunctional accessories.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-3
"Collateral costs" defined
Sec. 3. As used in this chapter, "collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the reasonable costs of obtaining an alternative assistive device. The term does not include the cost of an alternative assistive device.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-4
"Consumer" defined
Sec. 4. As used in this chapter, "consumer" means any of the following:
(1) An individual who is a person with a disability as defined in the federal Americans With Disabilities Act (42 U.S.C. 12101(2)) or the individual's legal representative:
(A) who has purchased an assistive device from an assistive device dealer or manufacturer for purposes other than resale;
(B) to whom the assistive device is transferred for purposes

other than resale, if the transfer occurs before the expiration of any warranty established by this chapter; or
(C) who leases a new assistive device from an assistive device lessor under a written lease.
(2) A person that purchases or leases an assistive device using state or federal funds for the use of an individual with a disability.
(3) An insurer or self-insurer that purchases or leases an assistive device for the use of an individual with a disability.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-5
"Dealer" defined
Sec. 5. As used in this chapter, "dealer" means a person who is in the business of selling or dispensing assistive devices.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-6
"Demonstrator" defined
Sec. 6. As used in this chapter, "demonstrator" means an assistive device used primarily for the purpose of demonstration to the public or loan to a consumer.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-7
"Manufacturer" defined
Sec. 7. As used in this chapter, "manufacturer" means a person that manufactures or assembles assistive devices. The term includes the agents of that person, an importer, a factory branch, and any warrantors of the person's assistive device. The term does not include a professional who fabricates, without charge, a device for use in the course of treatment.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-8
"Nonconformity" defined
Sec. 8. (a) As used in this chapter, "nonconformity" means a condition or defect that significantly impairs the use, value, function, or safety of an assistive device or any of its components.
(b) The term does not include a condition or defect of the assistive device that:
(1) is the result of:
(A) abuse, misuse, or neglect by a consumer;
(B) modifications or alterations not authorized by the manufacturer;
(C) normal wear, including accumulation of ear wax, perspiration, or moisture;
(D) normal use that may be resolved through a fitting adjustment, routine maintenance, preventative maintenance, or proper care; or (E) a consumer's failure to follow any manufacturer's written service and maintenance guidelines furnished at the time of purchase; or
(2) indicates the need for:
(A) routine adjustment, modification, or upgrade; or
(B) an adjustment:
(i) due to an exacerbation in the condition of the individual with a disability; or
(ii) to improve the fit of the assistive device.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-9
Reasonable attempt to repair
Sec. 9. For purposes of this chapter, a "reasonable attempt to repair" has occurred if, within one (1) year after the date of first delivery of the assistive device, either of the following applies:
(1) The same nonconformity has been subject to repair two (2) or more times by the manufacturer, assistive device lessor, or any assistive device dealer authorized by the manufacturer to repair the assistive device, and the nonconformity continues to exist and interfere with the assistive device's operation.
(2) The assistive device is out of service because of nonconformities, with no fungible loaner available, for a cumulative total of at least thirty (30) business days (not including any necessary time in shipment), due to repair by the manufacturer, assistive device lessor, or any assistive device dealer authorized by the manufacturer to repair the assistive device. For purposes of this subdivision a loaner hearing aid is considered fungible with the consumer's hearing aid if the loaner hearing aid improves the consumer's hearing. This subdivision does not apply if the repairs could not be performed because of conditions beyond the control of the manufacturer, its agents, or authorized dealers, including war, invasion, strike, fire, flood, or other natural disasters.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-10
Implied warranties regarding nonconformity
Sec. 10. Notwithstanding any other law, in addition to any express warranty furnished by the manufacturer of an assistive device, the manufacturer is also considered to have warranted both of the following for a period of one (1) year from the date of first delivery to the consumer purchasing or leasing the assistive device in Indiana:
(1) That the assistive device, when used as intended, will be free from any nonconformity.
(2) That any nonconformity will be repaired (including parts and labor) by the manufacturer or its agent, without charge to the consumer.
As added by P.L.85-1999, SEC.1.
IC 24-5-20-11
Return of nonconforming assistive device
Sec. 11. If, after reasonable attempt to repair, a nonconformity is not repaired, the consumer must return the assistive device to the dealer and the manufacturer shall do either of the following:
(1) Do both of the following:
(A) Accept return of the nonconforming assistive device.
(B) Not later than fourteen (14) days after return of the assistive device, refund to the consumer or consumers:
(i) the full purchase price of the assistive device, excluding the cost of services associated with the device's initial purchase, together with reasonable collateral costs, less a reasonable allowance for use; or
(ii) if the device was leased, all lease payments made through the date of return together with a proportional share of any required deposit.
A refund of the amounts described in this clause to a consumer or consumers shall be made to the extent of each consumer's bearing the initial purchase or lease cost and bearing of any collateral costs.
(2) Accept return of the nonconforming assistive device and replace the nonconforming assistive device with one (1) of comparable market value, function, and usefulness as appropriate to the consumer within thirty (30) business days of the return, not including, in the case of a hearing aid, scheduling time for professional fitting and dispensing.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-12
Resale of nonconforming assistive devices prohibited
Sec. 12. An assistive device returned due to a nonconformity under this chapter by a consumer or an assistive device lessor in Indiana or any other state may not be sold or leased again in Indiana unless full disclosure of the reason for the return is made to any prospective buyer or lessee.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-13
Remedies
Sec. 13. (a) The remedies afforded by this chapter are:
(1) cumulative;
(2) not exclusive; and
(3) in addition to any other legal or equitable remedies available to the consumer.
(b) In addition to any other remedies available, a consumer who suffers loss as a result of any violation of this chapter may:
(1) bring an action to recover damages; or
(2) submit the matter to arbitration under IC 34-57-2.
As added by P.L.85-1999, SEC.1.
IC 24-5-20-14
Limitation of warranties and waiver of rights prohibited
Sec. 14. (a) A manufacturer's exclusion or limitation of the warranties or consumer remedies provided by this chapter is void.
(b) A purported waiver of rights to legal action or arbitration by a consumer within an assistive device purchase agreement is void.
As added by P.L.85-1999, SEC.1.



CHAPTER 21. PRESCRIPTION DRUG DISCOUNT CARDS

IC 24-5-21-2
"Person" defined
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 24-5-0.5-2.
As added by P.L.230-2001, SEC.1.

IC 24-5-21-3
Prohibitions against sale or distribution of card
Sec. 3. A person may not sell, market, promote, advertise, or distribute a card, device, or other purchasing mechanism that purports to offer discounts or access to discounts from a pharmacy for prescription drug or device purchases in the following situations:
(1) The card, device, or other purchasing mechanism does not expressly state in bold and prominent type, which is prominently placed, that the discounts are not insurance.
(2) The discounts are not specifically authorized by an individual and separate contract with each pharmacy listed with the card, device, or other purchasing mechanism.
(3) The discounts or access to discounts offered, or the range of discounts or access to the range of discounts offered are deceptive or misleading.
As added by P.L.230-2001, SEC.1.

IC 24-5-21-4
Indiana resident designated as agent for service of process
Sec. 4. A person who is not exempt under section 1 of this chapter and who sells, markets, promotes, advertises, or distributes a card, device, or other purchasing mechanism that purports to offer discounts or access to discounts from a pharmacy for prescription drug or device purchases shall designate a resident in Indiana as an agent for service of process and register the agent with the secretary of state. As added by P.L.230-2001, SEC.1.

IC 24-5-21-5
Card voidable for noncompliance
Sec. 5. A contract entered into to purchase a card, device, or other purchasing mechanism that purports to offer discounts or access to discounts from a pharmacy for prescription drug or device purchases that does not comply with this chapter is voidable by the purchaser.
As added by P.L.230-2001, SEC.1.

IC 24-5-21-6
Legal action for violations
Sec. 6. (a) The attorney general, a prosecuting attorney, or an individual may maintain an action to enjoin any act that is in violation of this chapter and for the recovery of damages.
(b) An action brought under this section may be brought in the county where:
(1) the plaintiff resides or conducts business;
(2) the defendant resides or conducts business; or
(3) the card, device, or other purchasing mechanism that purports to offer discounts or access to discounts from a pharmacy for prescription drug or device purchases was sold, marketed, promoted, advertised, or distributed.
(c) If the court finds that the defendant violated any provision of this chapter, the court shall enjoin the defendant from continuing the acts that are in violation of this chapter.
(d) A plaintiff who prevails in an action under this chapter may recover the following:
(1) A sum equal to one hundred dollars ($100) per card, device, or other purchasing mechanism that is sold or distributed in Indiana by the defendant or ten thousand dollars ($10,000), whichever is greater.
(2) Three (3) times the amount of actual damages, if any.
(3) Reasonable attorney's fees.
(4) Court costs.
(5) Any other relief that the court considers proper.
As added by P.L.230-2001, SEC.1.

IC 24-5-21-7
Provisions not exclusive
Sec. 7. (a) The provisions of this chapter are not exclusive and do not relieve a person from compliance with other applicable provisions of law.
(b) The penalties in this chapter are cumulative and in addition to any other applicable penalties.
(c) A person that violates this chapter is subject to the penalties set forth in IC 24-5-0.5.
(d) All actions brought under this chapter must be brought within two (2) years after the date on which the violation of this chapter occurred. As added by P.L.230-2001, SEC.1.



CHAPTER 22. DECEPTIVE COMMERCIAL ELECTRONIC MAIL

IC 24-5-22-2
"Commercial electronic mail message"
Sec. 2. (a) As used in this chapter, "commercial electronic mail message" refers to an electronic mail message sent to promote the sale or lease of real property, goods, or services.
(b) The term does not include an electronic mail message to which an interactive computer service provider has attached an advertisement in exchange for free use of an electronic mail account, if the sender has agreed to such an arrangement.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-3
"Electronic mail address"
Sec. 3. As used in this chapter, "electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-4
"Initiate the transmission"
Sec. 4. (a) As used in this chapter, "initiate the transmission" refers to the action by the original sender of an electronic mail message.
(b) The term does not include an action by any intervening interactive computer service that handles or retransmits the message.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-5
"Interactive computer service"
Sec. 5. (a) As used in this chapter, "interactive computer service" means an information service, a system, or an access software provider that provides or enables computer access to a computer server by multiple users.
(b) The term includes the following:
(1) A service or system that provides access to the Internet.
(2) A system operated or services offered by a library, a school,

a state educational institution, or a private postsecondary educational institution.
As added by P.L.36-2003, SEC.1. Amended by P.L.2-2007, SEC.317.

IC 24-5-22-6
"Internet domain name"
Sec. 6. As used in this chapter, "Internet domain name" refers to a globally unique, hierarchical reference to an Internet host or service, assigned through centralized Internet naming authorities, comprising a series of character strings separated by periods, with the right most string specifying the top of the hierarchy.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-7
Indiana recipient of commercial electronic mail message; transmission of commercial electronic mail message; application
Sec. 7. (a) For purposes of this section, a person knows that the intended recipient of a commercial electronic mail message is an Indiana resident if that information is available, upon request, from the registrant of the Internet domain name contained in the recipient's electronic mail address.
(b) Subsection (c) applies only to a commercial electronic mail message that:
(1) uses a third party's Internet domain name without permission of the third party;
(2) otherwise misrepresents or obscures any information in identifying the point of origin or the transmission path of the commercial electronic mail message; or
(3) contains false or misleading information in the subject line.
(c) A person may not initiate or assist the transmission of a commercial electronic mail message described in subsection (b):
(1) from a computer located in Indiana; or
(2) to an electronic mail address that the sender:
(A) knows; or
(B) has reason to know;
is held by a resident of Indiana.
As added by P.L.36-2003, SEC.1. Amended by P.L.97-2004, SEC.91.

IC 24-5-22-8
Commercial electronic mail; prohibited practices
Sec. 8. A person may not do any of the following:
(1) Send unsolicited commercial electronic mail and fail to use "ADV:" as the initial four (4) characters in the subject line of the electronic mail. This subdivision does not apply if any of the following apply:
(A) The sender of the electronic mail has a current business relationship with the recipient of the electronic mail.
(B) The sender of the electronic mail is an organization using the electronic mail to communicate with its members.
(C) The sender of the electronic mail is an organization

using the electronic mail to communicate exclusively with the organization's employees or contractors, or both.
(2) Send unsolicited commercial electronic mail and fail to use "ADV:ADLT" as the first eight (8) characters in the subject line of the electronic mail if the unsolicited commercial electronic mail is any of the following:
(A) The unsolicited commercial electronic mail contains a solicitation for the sale or lease of services or tangible or intangible personal or real property that may not be purchased, leased, or possessed by a minor under Indiana law.
(B) The unsolicited commercial electronic mail contains a solicitation for an extension of credit.
(C) The unsolicited commercial electronic mail contains matter that is harmful to minors under Indiana law.
(3) Send unsolicited commercial electronic mail and fail to provide a means for the recipient easily and at no cost to the recipient to remove the recipient's name from the sender's electronic mail address lists.
(4) Send unsolicited commercial electronic mail to a recipient who has asked the sender to remove the recipient's electronic mail address from the sender's electronic mail address lists.
(5) Provide to a third person the electronic mail address of a recipient who has asked the sender to remove the recipient's electronic mail address from the sender's electronic mail address lists. This subdivision applies to a third person who is a part of the sender's business organization. This subdivision does not prohibit providing a recipient's electronic mail address to a third person for the sole purpose of inclusion of the electronic mail address on a do-not-mail list.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-9
Interactive computer services; blocking transmission of commercial electronic mail; liability
Sec. 9. (a) An interactive computer service may, upon its own initiative, block the receipt or transmission through its service of any commercial electronic mail message that it reasonably believes is or will be sent in violation of this chapter.
(b) An interactive computer service is not liable for any action voluntarily taken in good faith to block the receipt or transmission through its service of any commercial electronic mail message that it reasonably believes is or will be sent in violation of this chapter.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-10
Right of action; exclusions; defenses; remedies; jurisdiction
Sec. 10. (a) The following have a right of action against a person who initiates or assists the transmission of a commercial electronic mail message that violates this chapter: (1) A person who receives the commercial electronic mail message.
(2) An interactive computer service that handles or retransmits the commercial electronic mail message.
(b) This chapter does not provide a right of action against:
(1) an interactive computer service; or
(2) a communications service provider (as defined in IC 8-1-2.6-13);
whose equipment is used to transport, handle, or retransmit a commercial electronic mail message that violates this chapter.
(c) It is a defense to an action under this section if the defendant shows by a preponderance of the evidence that the violation of this chapter resulted from a good faith error and occurred notwithstanding the maintenance of procedures reasonably adopted to avoid violations of this chapter.
(d) If the plaintiff prevails in an action filed under this section, the plaintiff is entitled to the following:
(1) An injunction to enjoin future violations of this chapter.
(2) Compensatory damages equal to any actual damage proven by the plaintiff to have resulted from the initiation of the commercial electronic mail message. If the plaintiff does not prove actual damage, the plaintiff is entitled to presumptive damages of five hundred dollars ($500) for each commercial electronic mail message that violates this chapter and that is sent by the defendant:
(A) to the plaintiff; or
(B) through the plaintiff's interactive computer service.
(3) The plaintiff's reasonable attorney's fees and other litigation costs reasonably incurred in connection with the action.
(e) A person outside Indiana who:
(1) initiates or assists the transmission of a commercial electronic mail message that violates this chapter; and
(2) knows or should know that the commercial electronic mail message will be received in Indiana;
submits to the jurisdiction of Indiana courts for purposes of this chapter.
As added by P.L.36-2003, SEC.1. Amended by P.L.132-2012, SEC.6.



CHAPTER 23. MARKETING BY MORTGAGE LENDERS

IC 24-5-23-2
Marketing materials and solicitations; use of name of existing mortgage lender prohibited; permissible uses and references; remedies
Sec. 2. (a) Except as provided in subsection (b), a person, firm, limited liability company, or corporation may not use the name of an existing mortgage lender or a name confusingly similar to that of an existing mortgage lender when marketing to or soliciting business from a customer or prospective customer if the reference to the existing mortgage lender is:
(1) without the consent of the existing mortgage lender; and
(2) made in a manner that could cause a reasonable person to believe that the marketing material or solicitation:
(A) originated from;
(B) is endorsed by; or
(C) is in any other way the responsibility of;
the existing mortgage lender.
(b) This section does not prohibit the use of or reference to the name of an existing mortgage lender in marketing materials or solicitations if the use or reference does not deceive or confuse a reasonable person regarding whether the marketing material or solicitation:
(1) originated from;
(2) is endorsed by; or
(3) is in any other way the responsibility of;
the existing mortgage lender.
(c) A mortgage lender whose name is used in violation of this section may bring an action to recover the greater of:
(1) two (2) times the amount of actual damages incurred by the mortgage lender as a result of the violation; or
(2) one thousand dollars ($1,000) plus attorney's fees.
(d) A mortgage lender that is a bank or a bank holding company is entitled to any relief available under both:
(1) subsection (c); and
(2) IC 28-1-20-4(m);
with respect to the same violation.
As added by P.L.10-2006, SEC.22 and P.L.57-2006, SEC.22.



CHAPTER 23.5. REAL ESTATE APPRAISALS

IC 24-5-23.5-2
"Appraisal company"
Sec. 2. As used in this chapter, "appraisal company" means a sole proprietorship, firm, corporation, partnership, limited liability company, limited liability partnership, joint venture, trust, or other business unit or association that:
(1) performs appraisals on a regular basis for compensation through one (1) or more owners, officers, employees, or agents; or
(2) holds itself out to the public as performing appraisals.
As added by P.L.52-2009, SEC.2.

IC 24-5-23.5-3
"Creditor"
Sec. 3. (a) As used in this chapter, "creditor" means a person:
(1) that regularly engages in Indiana in the extension of mortgage loans that are subject to a credit service charge or loan finance charge, as applicable, or are payable by written agreement in more than four (4) installments (not including a down payment); and
(2) to whom the obligation arising from a mortgage loan is initially payable, either on the face of the note or contract, or by agreement if there is not a note or contract.
(b) The term does not include a person described in:
(1) IC 24-9-2-6(a)(2) if the person described in IC 24-9-2-6(a)(2) is not the person extending the credit in the transaction; or
(2) IC 24-9-2-6(b).
As added by P.L.52-2009, SEC.2.

IC 24-5-23.5-3.7
"Land contract" Sec. 3.7. As used in this chapter, "land contract" means a contract for the sale of real estate in which the seller of the real estate retains legal title to the real estate until the total contract price is paid by the buyer.
As added by P.L.89-2011, SEC.20.

IC 24-5-23.5-4
"Mortgage loan"
Sec. 4. (a) As used in this chapter, "mortgage loan" means a loan in which a mortgage (or another equivalent consensual security interest) that constitutes a lien is created or retained against an interest in real property in Indiana.
(b) The term includes the following:
(1) A home loan subject to IC 24-9.
(2) A loan described in IC 24-9-1-1, to the extent allowed under federal law.
(3) A first lien mortgage transaction (as defined in IC 24-4.4-1-301) subject to IC 24-4.4.
(4) A consumer credit sale subject to IC 24-4.5-2 in which a mortgage (or another equivalent consensual security interest) that constitutes a lien is created or retained against an interest in real property in Indiana.
(5) A consumer credit loan subject to IC 24-4.5-3 in which a mortgage (or another equivalent consensual security interest) that constitutes a lien is created or retained against an interest in real property in Indiana.
(6) A loan in which a mortgage (or another equivalent consensual security interest) that constitutes a lien is created or retained against land:
(A) that is located in Indiana;
(B) upon which there is a dwelling that is not or will not be used by the borrower primarily for personal, family, or household purposes; and
(C) that is classified as residential for property tax purposes.
The term includes a loan that is secured by land in Indiana upon which there is a dwelling that is purchased by or through the borrower for investment or other business purposes.
(c) The term does not include a land contract.
As added by P.L.52-2009, SEC.2. Amended by P.L.35-2010, SEC.88; P.L.89-2011, SEC.21.

IC 24-5-23.5-5
"Real estate appraiser"
Sec. 5. As used in this chapter, "real estate appraiser" means a person who prepares the appraisal for a real estate transaction in Indiana, regardless of whether the person is licensed or certified, or required to be licensed or certified, under the real estate appraiser licensure and certification program established under IC 25-34.1-3-8.
As added by P.L.52-2009, SEC.2.
IC 24-5-23.5-6
"Real estate transaction"
Sec. 6. As used in this chapter, "real estate transaction" means a transaction that involves one (1) or both of the following:
(1) The sale or lease of any legal or equitable interest in real estate located in Indiana.
(2) The making, refinancing, or consolidation of a mortgage loan.
As added by P.L.52-2009, SEC.2.

IC 24-5-23.5-7
Prohibition against corrupting or improperly influencing a real estate appraiser or an appraisal
Sec. 7. A person shall not corrupt or improperly influence, or attempt to corrupt or improperly influence:
(1) the independent judgment of a real estate appraiser with respect to the value of the real estate that is the subject of a real estate transaction; or
(2) the development, reporting, result, or review of an appraisal prepared in connection with a real estate transaction;
through bribery, coercion, extortion, intimidation, collusion, or any other manner.
As added by P.L.52-2009, SEC.2.

IC 24-5-23.5-8
Creditor's duty to provide notice concerning homeowner protection unit's contact information and borrower's right to inspect settlement statement before closing; unit to prescribe form of notice; promotion of unit's contact information; information sharing; exemption from liability for disclosing suspected violation; report to legislative council of complaints received
Sec. 8. (a) This subsection applies with respect to a completed application for a mortgage loan that is received by a creditor after December 31, 2009. A creditor shall, not later than three (3) business days after receiving a completed written application for a mortgage loan from a borrower or prospective borrower, provide to the borrower or prospective borrower a notice, on a form prescribed by the homeowner protection unit under subsection (b), that includes the following:
(1) Contact information for the homeowner protection unit established by the attorney general under IC 4-6-12, including:
(A) an electronic mail address for the homeowner protection unit; and
(B) the toll free telephone number described in IC 4-6-12-3.5.
(2) A statement that the borrower or prospective borrower may contact the homeowner protection unit to report:
(A) a suspected violation of section 7 of this chapter; or
(B) other information about suspected fraudulent residential real estate transactions, as authorized by IC 4-6-12-3.5(b). (3) A statement that the borrower in a real estate transaction that involves the making, refinancing, or consolidation of a mortgage loan has the right to inspect the HUD-1 or HUD-1A settlement statement during the business day immediately preceding settlement, as provided by the federal Real Estate Settlement Procedures Act (12 U.S.C. 2601 et seq.), as amended.
The creditor shall provide the notice required by this subsection by delivering it to the borrower or prospective borrower or placing it in the United States mail to the borrower or prospective borrower within the time prescribed by this subsection.
(b) Not later than September 1, 2009, the home owner protection unit established by the attorney general under IC 4-6-12 shall prescribe the form required under subsection (a) for use by creditors who receive completed written applications for mortgage loans after December 31, 2009.
(c) The homeowner protection unit established by the attorney general under IC 4-6-12, in cooperation with the real estate appraiser licensure and certification board created by IC 25-34.1-8-1, shall publicize and promote awareness of the availability of the:
(1) electronic mail address; and
(2) toll free telephone number;
described in subsection (a)(1) to accept complaints from real estate appraisers, creditors, borrowers, potential borrowers, and other persons concerning suspected violations of section 7 of this chapter.
(d) A creditor may share any information obtained concerning a suspected violation of section 7 of this chapter with the homeowner protection unit established by the attorney general under IC 4-6-12. The homeowner protection unit may, in turn, share any information received from a creditor under this subsection with the following:
(1) Federal, state, and local law enforcement agencies and federal regulatory agencies in accordance with IC 4-6-12-3(a)(4).
(2) Any entity listed in IC 4-6-12-4 that may have jurisdiction over any person who is suspected of violating section 7 of this chapter, including any entity that may have jurisdiction over the creditor or an agent of the creditor if the homeowner protection unit suspects that the creditor or an agent of the creditor has violated section 7 of this chapter. However, the homeowner protection unit and any entity listed in IC 4-6-12-4 that receives information under this subdivision shall treat the information, including information concerning the identity of the complainant, as confidential and shall exercise all necessary caution to avoid disclosure of the information, except as otherwise permitted or required by law.
(e) Any:
(1) real estate appraiser, creditor, borrower, potential borrower, or other person that makes, in good faith, a voluntarily disclosure of a suspected violation of section 7 of this chapter to the homeowner protection unit under this section or

otherwise; and
(2) director, officer, manager, employee, or agent of a person described in subdivision (1) who makes, or requires another person to make, a disclosure described in subdivision (1);
is not liable to any person under any law or regulation of the United States, under any constitution, law, or regulation of any state or a political subdivision of any state, or under any contract or other legally enforceable agreement, including an arbitration agreement, for a disclosure described in subdivision (1) or for failing to provide notice of a disclosure described in subdivision (1) to any person who is the subject of the disclosure.
(f) Beginning in 2009, the report provided by the mortgage lending and fraud prevention task force to the legislative council under P.L.145-2008, SECTION 35, must include the following information:
(1) The total number of complaints or reports:
(A) received by the homeowner protection unit during the most recent state fiscal year; and
(B) concerning a suspected violation of section 7 of this chapter.
(2) From the total number of complaints or reports reported under subdivision (1), a breakdown of the sources of the complaints or reports, classified according to the complainants' interest in or relationship to the real estate transactions upon which the complaints or reports are based.
(3) A description of any:
(A) disciplinary or enforcement actions taken; or
(B) criminal prosecutions pursued;
by the homeowner protection unit or any entity listed in IC 4-6-12-4 and having jurisdiction in the matter, as applicable, in connection with the complaints or reports reported under subdivision (1).
The homeowner protection unit shall make available to the mortgage lending and fraud prevention task force any information necessary to provide the information required under this subsection in the task force's report to the legislative council.
As added by P.L.52-2009, SEC.2.

IC 24-5-23.5-9
Violation a Class A misdemeanor and a deceptive act; action for injunctive relief by attorney general; civil penalty; cumulative enforcement procedures
Sec. 9. (a) A person that knowingly or intentionally violates section 7 of this chapter commits:
(1) a Class A misdemeanor; and
(2) an act that is:
(A) actionable by the attorney general under IC 24-5-0.5; and
(B) subject to the penalties listed in IC 24-5-0.5.
(b) The attorney general may maintain an action in the name of

the state of Indiana to enjoin a person from violating section 7 of this chapter. A court in which the action is brought may:
(1) issue an injunction;
(2) order the person to make restitution;
(3) order the person to reimburse the state for the attorney general's reasonable costs of investigating and prosecuting the violation; and
(4) impose a civil penalty of not more than ten thousand dollars ($10,000) per violation.
(c) A person that violates an injunction issued under this section is subject to a civil penalty of not more than ten thousand dollars ($10,000) per violation. The court that issues the injunction retains jurisdiction over a proceeding seeking the imposition of a civil penalty under this subsection.
(d) A civil penalty imposed and collected under this section shall be deposited in the investigative fund established by IC 25-34.1-8-7.5.
(e) The enforcement procedures established by this section are cumulative and an enforcement procedure available under this section is supplemental to any other enforcement procedure available under:
(1) this section; or
(2) any other state or federal law, rule, or regulation;
for a violation of section 7 of this chapter.
As added by P.L.52-2009, SEC.2.



CHAPTER 23.6. FIVE STAR MORTGAGES

IC 24-5-23.6-2
"Debtor"
Sec. 2. (a) As used in this chapter, "debtor", with respect to a mortgage, refers to the maker of the note secured by the mortgage.
(b) The term includes a prospective debtor with respect to a mortgage for which a closing has not occurred.
As added by P.L.115-2010, SEC.20.

IC 24-5-23.6-3
"Department"
Sec. 3. As used in this chapter, "department" refers to the department of financial institutions established by IC 28-11-1-1.
As added by P.L.115-2010, SEC.20.

IC 24-5-23.6-4
"Dwelling"
Sec. 4. As used in this chapter, "dwelling" means a residential structure that is located in Indiana and that contains one (1) to four (4) units, regardless of whether the structure is permanently attached to real property. The term includes an individual:
(1) condominium unit;
(2) cooperative unit;
(3) mobile home; or (4) trailer;
that is used as a residence.
As added by P.L.115-2010, SEC.20.

IC 24-5-23.6-5
"Five star mortgage lender"
Sec. 5. As used in this chapter, "five star mortgage lender" means a creditor that:
(1) offers at least one (1) mortgage product that qualifies as a five star mortgage under the program; and
(2) has a current and accurate certification on file with the department, as described in section 9(a)(3) of this chapter.
As added by P.L.115-2010, SEC.20.

IC 24-5-23.6-6
"Indiana customer"
Sec. 6. As used in this chapter, "Indiana customer", with respect to a mortgage offered by a creditor, means an individual who:
(1) is an Indiana resident at the time the mortgage is offered by the creditor; or
(2) would become an Indiana resident after purchasing and occupying the dwelling that is the subject of the mortgage being offered.
As added by P.L.115-2010, SEC.20.

IC 24-5-23.6-7
"Mortgage"
Sec. 7. (a) As used in this chapter, "mortgage" means a sale or loan, or the refinancing or consolidation of a sale or loan, in which a first mortgage deed of (or another equivalent consensual security interest) that constitutes a first lien, is created or retained against land that is located in Indiana and upon which there is a dwelling that is or will be used by the debtor primarily for personal, family, or household purposes.
(b) The term includes any of the following that meets the conditions set forth in subsection (a):
(1) A home loan subject to IC 24-9.
(2) A loan described in IC 24-9-1-1, to the extent allowed under federal law.
(3) A first lien mortgage transaction (as defined in IC 24-4.4-1-301) subject to IC 24-4.4.
(c) The term does not include a land contract (as defined in IC 24-4.4-1-301(36)).
As added by P.L.115-2010, SEC.20. Amended by P.L.89-2011, SEC.22.

IC 24-5-23.6-8
"Program"
Sec. 8. As used in this chapter, "program" refers to the five star mortgage program established by section 9 of this chapter. As added by P.L.115-2010, SEC.20.

IC 24-5-23.6-9
Five star mortgage program established; guidelines; requirements; certifications; fees; investigations; enforcement
Sec. 9. (a) The five star mortgage program is established. Not later than June 1, 2010, the department shall adopt guidelines to implement the program. The program established by this section, as implemented through the department's guidelines, must meet the following criteria:
(1) The program must be available on a voluntary basis to creditors that offer mortgages to Indiana customers after June 30, 2010.
(2) To participate in the program, a creditor must submit a certification, on a form prescribed by the department, attesting that the creditor qualifies as a five star mortgage lender.
(3) To qualify as a five star mortgage lender under the program, a creditor must certify, on the form described in subdivision (2), that the creditor meets the following conditions:
(A) The creditor offers or will offer to Indiana customers after June 30, 2010, at least one (1) mortgage product that qualifies as a five star mortgage under the program.
(B) The creditor does not have a record of any significant or recurring violation of:
(i) IC 24-5-23.5-7; or
(ii) any other state or federal law, regulation, or rule applicable to mortgage transactions;
as of the date of the creditor's certification. If the creditor is not certain whether it meets the criterion set forth in this clause, the creditor shall consult with the department before filing a certification to participate in the program.
(C) The creditor does not have a director or an executive officer who has been convicted of or pleaded guilty or nolo contendere to a felony involving fraud, deceit, or misrepresentation under the laws of Indiana or any other jurisdiction, as of the date of the creditor's certification. If the creditor is not certain whether it meets the criterion set forth in this clause, the creditor shall consult with the department before filing a certification to participate in the program.
(4) To qualify as a five star mortgage under the program, a mortgage must include the following terms and conditions:
(A) If the mortgage involves a purchase money transaction, the mortgage must require a down payment by the debtor, or a person acting on behalf of the debtor, of at least ten percent (10%) of the purchase price of the dwelling that is the subject of the mortgage. If the mortgage involves the refinancing of an existing mortgage, the customer must have equity of at least ten percent (10%) in the dwelling that is the subject of the mortgage. (B) The mortgage must have a fixed rate of interest.
(C) The mortgage must provide for an escrow account that:
(i) is established by the creditor, or a person acting on behalf of the creditor, for the benefit of the debtor;
(ii) is maintained by the creditor, or a person acting on behalf of the creditor, during the life of the mortgage; and
(iii) is used during the life of the mortgage to pay taxes and insurance owed with respect to the dwelling that is the subject of the mortgage.
However, this clause does not apply if, in the creditor's ordinary course of business, the creditor does not regularly establish and maintain, or contract for the establishment and maintenance of, escrow accounts for the payment of taxes and insurance, on behalf of the creditor's customers.
(D) The term of the mortgage may not exceed thirty (30) years.
(E) The mortgage may not include a prepayment penalty or fee.
(5) A creditor that qualifies as a five star mortgage lender and files a certification with the department under subdivision (3) shall provide a written statement, on a form and in the manner prescribed by the department, to any Indiana customer who:
(A) applies for a five star mortgage offered by the creditor; and
(B) does not qualify for the five star mortgage based on the creditor's underwriting standards for the five star mortgage.
The statement must set forth the reasons why the Indiana customer did not qualify for the five star mortgage.
(6) A creditor that qualifies as a five star mortgage lender and files a certification with the department may include that fact in any marketing material or solicitation directed at Indiana customers, subject to any conditions or limitations imposed by the department in the guidelines adopted under this section.
(7) If a creditor:
(A) holds itself out as a five star mortgage lender and:
(i) the creditor has not filed an accurate certification, including any renewal certification required by the department under subsection (b)(3), with the department under this chapter; or
(ii) the creditor has filed a certification or a renewal certification with the department under this chapter and subsequently ceases offering at least one (1) mortgage product that qualifies as a five star mortgage; or
(B) fails to comply with any program requirement;
the department, upon discovering the act described in clause (A) or (B), shall immediately provide written notice to the creditor that the creditor does not qualify for participation in the program, or no longer qualifies for participation in the program, as appropriate. The notice provided under this subdivision must inform the creditor of the reason or reasons the creditor does

not qualify for participation in the program, or no longer qualifies for participation in the program, as appropriate. Not later than seven (7) days after the date of the notice provided to the creditor under this subdivision, the department shall remove the creditor from the list of creditors published on the department's Internet web site under subsection (c), as appropriate, and shall post, on the same Internet web page on which the list described in subsection (c) is published, a link to the notice provided to the creditor under this subdivision.
(b) In addition to the program criteria required by subsection (a), the guidelines adopted by the department under this section may include the following:
(1) Provisions allowing a creditor that qualifies as a five star mortgage lender and files a certification with the department to include in the paperwork associated with a five star mortgage:
(A) a statement;
(B) a seal; or
(C) any other designation considered appropriate by the department;
indicating that the particular mortgage product is a five star mortgage.
(2) A requirement that a creditor that qualifies as a five star mortgage lender and files a certification with the department shall report the following information to the department on an annual basis, or any other basis determined appropriate by the department:
(A) The total number and types of residential mortgage products that were offered by the creditor to Indiana customers during the applicable reporting period, including any five star mortgages reported under clause (C).
(B) The total number of residential mortgages described in clause (A) that were closed by the creditor during the applicable reporting period, including any five star mortgages that were closed during the reporting period, as reported under clause (D).
(C) The number of mortgage products that:
(i) qualified as five star mortgages under the program; and
(ii) were offered by the creditor to Indiana customers;
during the applicable reporting period.
(D) The number of five star mortgages offered to Indiana customers that were closed by the creditor during the applicable reporting period.
(3) A requirement that a creditor that qualifies as a five star mortgage lender and files a certification with the department shall periodically submit to the department a renewal certification, on a form prescribed by the department, in conjunction with a report filed under subdivision (2), or at such other time as the department determines appropriate. In any renewal certification required under this subdivision, a creditor must attest that the creditor: (A) continued to meet the criteria necessary to qualify as a five star mortgage lender; and
(B) complied with all program requirements;
during the applicable reporting period.
(4) A fee fixed by the department under IC 28-11-3-5 for each certification and recertification submitted by a creditor under this chapter. However, any fee fixed by the department under this subdivision may not exceed the department's actual costs to:
(A) process certifications and renewal certifications;
(B) publish the list described in subsection (c) on the department's Internet web site; and
(C) otherwise administer the program.
(5) Any other program requirements, criteria, or incentives that the department determines necessary to implement and evaluate a program to encourage creditors to offer stable mortgage products to qualified Indiana customers.
(c) The department shall publish on the department's Internet web site a list of all creditors that have a current and accurate:
(1) certification under this chapter; or
(2) renewal certification under this chapter;
on file with the department. The Indiana housing and community development authority and the securities division of the office of the secretary of state shall provide a link to the list described in this subsection on their respective Internet web sites.
(d) The program guidelines established by the department under subsections (a) and (b) must be made available:
(1) for public inspection and copying at the offices of the department under IC 5-14-3; and
(2) on the department's Internet web site.
(e) The department shall investigate any credible complaint received by any means alleging that a creditor has committed a violation described in subsection (a)(7). If the creditor that is the subject of a complaint under this subsection is not subject to regulation by the department, the department shall forward the complaint to the appropriate state or federal regulatory agency.
(f) Notwithstanding subsection (a), the department may adopt a different name for the program, other than the five star mortgage program, in adopting the guidelines to implement the program.
As added by P.L.115-2010, SEC.20.



CHAPTER 24. SECURITY FREEZES FOR CONSUMER REPORTS

IC 24-5-24-2
"Consumer report"
Sec. 2. (a) As used in this chapter, "consumer report" means any written, oral, or other communication of any information that:
(1) is made by a consumer reporting agency;
(2) bears on a consumer's creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living; and
(3) is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing a consumer's eligibility for credit to be used primarily for personal, family, or household purposes.
(b) The term includes a consumer's credit score.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-3
"Consumer reporting agency"
Sec. 3. (a) As used in this chapter, "consumer reporting agency" means any person that, for monetary fees or dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating information concerning a consumer's credit or other information for the purpose of furnishing a consumer report to another person.
(b) The term does not include an entity designated as a commercially reasonable private consumer credit reporting entity under IC 24-4.5-7-404(5).
As added by P.L.104-2007, SEC.1.

IC 24-5-24-4
"Security freeze"
Sec. 4. As used in this chapter, "security freeze" means a designation placed on a consumer's consumer report:
(1) by a consumer reporting agency; and
(2) at the request of the consumer;
that prohibits the consumer reporting agency from releasing the consumer report without the authorization of the consumer.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-5 Requesting and placing a security freeze; requirements; exception; electronic mail connection
Sec. 5. (a) A consumer may place a security freeze on the consumer's consumer report by:
(1) sending a written request by United States mail to an address designated by the consumer reporting agency; or
(2) subject to subsection (d), making a request to a consumer reporting agency through a secure electronic mail connection provided by the consumer reporting agency.
(b) Except as provided in subsection (c) and section 11 of this chapter, a consumer reporting agency that receives a request under subsection (a) shall place a security freeze on the consumer's consumer report not later than five (5) business days after receipt of the request.
(c) A consumer reporting agency is not required to place a security freeze on a consumer report under this section if the consumer reporting agency determines that the request for a security freeze:
(1) is materially false; or
(2) does not clearly identify the person making the request as the consumer.
(d) Not later than January 1, 2009, a consumer reporting agency shall develop and make available to consumers a secure electronic mail connection by which a consumer can request:
(1) the placement of a security freeze on the consumer's consumer report under this section; or
(2) the same or a new personal identification number or password under section 6(b) of this chapter.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-6
Written confirmation of security freeze; unique personal identification number or password; instructions; time requirements
Sec. 6. (a) Not later than ten (10) business days after receiving a request for a security freeze under section 5 of this chapter, a consumer reporting agency shall issue to the consumer a written confirmation that a security freeze has been placed on the consumer's consumer report. The confirmation required by this section must include the following:
(1) A unique:
(A) personal identification number; or
(B) password;
other than the consumer's Social Security number, or any multiple digit segment of the consumer's Social Security number, to be used by the consumer to perform any of the acts described in subdivision (2).
(2) Written instructions explaining how the consumer may:
(A) release the consumer's consumer report to one (1) or more specified third parties; (B) temporarily lift the security freeze for a specified period; or
(C) remove the security freeze.
(3) Written instructions explaining how the consumer may request, using one (1) of the methods described in section 5(a) of this chapter, that the consumer reporting agency issue the same or a new personal identification number or password to the consumer if the consumer fails to retain the original personal identification number or password issued by the consumer reporting agency under subdivision (1).
(b) Upon receiving a request described in subsection (a)(3), the consumer reporting agency shall issue the same or a new personal identification number or password to the requesting consumer if the consumer has provided information sufficient to identify the consumer, as specified by the consumer reporting agency in the instructions provided to the consumer under subsection (a)(3). If the consumer's request is made using the method described in section 5(a)(1) of this chapter, the consumer reporting agency shall send, by United States mail, the personal identification number or password to the consumer not later than five (5) business days after receiving the consumer's request. If the consumer's request is made using the method described in section 5(a)(2) of this chapter, the consumer reporting agency shall issue the personal identification number or password not later than:
(1) subject to the exceptions set forth in sections 7(e)(2) and 9(c)(2) of this chapter, as applicable, fifteen (15) minutes after receiving the request, if the consumer reporting agency elects to issue the personal identification number or password by a secure electronic mail connection provided by the consumer reporting agency under section 5(d) of this chapter; or
(2) five (5) business days after receiving the request, if the consumer reporting agency elects to issue the personal identification number or password by United States mail.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-7
Releasing the consumer report upon authorization; developing secure procedures; time requirements; exceptions
Sec. 7. (a) Except as provided in section 10 of this chapter, if a security freeze has been placed on a consumer's consumer report, the consumer reporting agency that placed the security freeze on the consumer report shall not release the consumer's consumer report unless the consumer authorizes the consumer reporting agency to:
(1) release the consumer's consumer report to one (1) or more specified third parties; or
(2) temporarily lift the security freeze for a specified period.
(b) A consumer who seeks to authorize the release of the consumer's consumer report under subsection (a)(1) or (a)(2) shall request the release by contacting the consumer reporting agency by any method: (1) described in section 5(a) of this chapter; or
(2) developed by the consumer reporting agency under subsection (d).
(c) A request by a consumer under subsection (b) must include the following:
(1) Information sufficient to identify the consumer, as specified by the consumer reporting agency in the instructions provided to the consumer under section 6(a)(2) of this chapter.
(2) The unique personal identification number or password assigned to the consumer under section 6(a)(1) or 6(a)(3) of this chapter.
(3) If the consumer seeks to authorize the release of the consumer's consumer report under subsection (a)(1), information sufficient to identify the parties to whom the consumer report is to be released, as specified by the consumer reporting agency in the instructions provided to the consumer under section 6(a)(2) of this chapter.
(4) If the consumer seeks to authorize the consumer reporting agency to temporarily lift a security freeze under subsection (a)(2), the period during which the security freeze is to be temporarily lifted.
(d) Not later than January 1, 2009, a consumer reporting agency shall develop and make available to consumers secure procedures to authorize the release of a consumer's consumer report under subsection (a)(1), or to authorize the temporary lifting of a security freeze under subsection (a)(2), within fifteen (15) minutes of receiving a request under subsection (b), by any of the following methods:
(1) Telephone.
(2) The Internet.
(3) Other electronic media, if provided by the consumer reporting agency.
The procedures developed by a consumer reporting agency under this subsection must require the consumer to provide the information set forth in subsection (c).
(e) A consumer reporting agency that receives a request from a consumer under this section shall comply with the request within the following time frames:
(1) Not later than three (3) business days after receiving the request, if the consumer makes the request by the method described in section 5(a)(1) of this chapter.
(2) Not later than fifteen (15) minutes after receiving the request, if the consumer makes the request using the method described in section 5(a)(2) of this chapter or by any method developed by the consumer reporting agency under subsection (d). However, a consumer reporting agency is not required to comply with a consumer's request within the fifteen (15) minute time frame set forth in this subdivision if:
(A) the consumer does not provide one (1) or more of the items listed in subsection (c); or (B) the consumer reporting agency's ability to comply with the request within the fifteen (15) minute time frame set forth in this subdivision is prevented by any of the following:
(i) An act of God, including fire, an earthquake, a hurricane, a storm, or a similar natural disaster or phenomenon.
(ii) Unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrences.
(iii) An operational interruption, including an electrical failure, an unanticipated delay in the delivery of equipment or replacement parts, computer hardware or software failures inhibiting response time, or similar disruptions.
(iv) A governmental action, including an emergency order or regulation, a judicial action, a law enforcement action, or a similar directive.
(v) Regularly scheduled maintenance of, or updates to, the consumer reporting agency's computer systems, if the maintenance activities or updates occur other than during normal business hours.
(vi) Commercially reasonable maintenance of, or repairs to, the consumer reporting agency's computer systems, if the maintenance activities or repairs are unexpected or are necessitated by unanticipated conditions or malfunctions.
(vii) For a request made by telephone, receipt of a request under this section other than during the consumer reporting agency's normal business hours, including any extended business hours observed by the consumer reporting agency. The exemption provided by this item does not apply to a request made by a consumer through the Internet or other electronic media. A consumer reporting agency must comply with a request made by a consumer through the Internet or other electronic media within the fifteen (15) minute time frame set forth in this subdivision, even if the request is made at a time other than during the consumer reporting agency's normal or extended business hours.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-8
Application treated as incomplete by third party; notification of security freeze
Sec. 8. (a) A third party that requests a consumer's consumer report in connection with an application by the consumer for credit shall treat the application for credit as incomplete if:
(1) a security freeze has been placed on the consumer's consumer report;
(2) the consumer has not authorized the release of the

consumer's consumer report under section 7 of this chapter; and
(3) the consumer reporting agency refuses to release the consumer report to the third party based on subdivisions (1) and (2).
(b) A consumer reporting agency that refuses under subsection (a)(3) to release a consumer report shall notify the third party requesting the consumer report of the existence of a security freeze as the basis for the refusal to release the consumer report to the third party.
(c) A consumer reporting agency shall not:
(1) state; or
(2) otherwise imply;
to a third party that the consumer's security freeze under this chapter reflects a negative credit score, history, report, or rating.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-9
Security freeze remains in effect; requesting removal; requirements; time requirements; exceptions
Sec. 9. (a) A security freeze remains in effect until the consumer who requested the security freeze requests that the security freeze be removed. A consumer who seeks to authorize a consumer reporting agency to remove a security freeze shall request the removal by contacting the consumer reporting agency by any method:
(1) described in section 5(a) of this chapter; or
(2) developed by a consumer reporting agency under section 7(d) of this chapter for receiving a consumer's request to authorize the release of a consumer report or the temporary lifting of a security freeze.
(b) A request by a consumer under subsection (a) must include the following:
(1) Information sufficient to identify the consumer, as specified by the consumer reporting agency in the instructions provided to the consumer under section 6(a)(2) of this chapter.
(2) The unique personal identification number or password assigned to the consumer under section 6(a)(1) or 6(a)(3) of this chapter.
(c) Subject to subsection (d), a consumer reporting agency must remove a security freeze within the following time frames:
(1) Not later than three (3) business days after receiving a request under subsection (a), if the consumer makes the request by the method described in section 5(a)(1) of this chapter.
(2) Not later than fifteen (15) minutes after receiving a request under subsection (a), if the consumer makes the request using the method described in section 5(a)(2) of this chapter or by any method developed by the consumer reporting agency under section 7(d) of this chapter. However, a consumer reporting agency is not required to comply with a consumer's request within the fifteen (15) minute time frame set forth in this subdivision if: (A) the consumer does not provide one (1) or more of the items listed in subsection (b); or
(B) the consumer reporting agency's ability to comply with the request within the fifteen (15) minute time frame set forth in this subdivision is prevented by any of the following:
(i) An act of God, including fire, an earthquake, a hurricane, a storm, or a similar natural disaster or phenomenon.
(ii) Unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrences.
(iii) An operational interruption, including an electrical failure, an unanticipated delay in the delivery of equipment or replacement parts, computer hardware or software failures inhibiting response time, or similar disruptions.
(iv) A governmental action, including an emergency order or regulation, a judicial action, a law enforcement action, or a similar directive.
(v) Regularly scheduled maintenance of, or updates to, the consumer reporting agency's computer systems, if the maintenance activities or updates occur other than during normal business hours.
(vi) Commercially reasonable maintenance of, or repairs to, the consumer reporting agency's computer systems, if the maintenance activities or repairs are unexpected or are necessitated by unanticipated conditions or malfunctions.
(vii) For a request made by telephone, receipt of a request under this section other than during the consumer reporting agency's normal business hours, including any extended business hours observed by the consumer reporting agency. The exemption provided by this item does not apply to a request made by a consumer through the Internet or other electronic media. A consumer reporting agency must comply with a request made by a consumer through the Internet or other electronic media within the fifteen (15) minute time frame set forth in this subdivision, even if the request is made at a time other than during the consumer reporting agency's normal or extended business hours.
(d) A consumer reporting agency is not required to remove a security freeze under this section if the consumer reporting agency determines that the request to remove the security freeze:
(1) is materially false; or
(2) does not clearly identify the person making the request as the consumer.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-10 Persons excluded from security freeze restrictions
Sec. 10. The placement of a security freeze on a consumer's consumer report does not prohibit a consumer reporting agency from providing the consumer's consumer report to the following persons without the authorization of the consumer:
(1) A person, including a subsidiary, an affiliate, an agent, an assignee of a financial obligation owed by the consumer to the person, or a prospective assignee of a financial obligation owed by the consumer to the person in connection with the proposed purchase of the financial obligation, to whom the consumer owes a financial obligation in connection with any of the following:
(A) An account, including a demand deposit account, that the consumer has with the person, for the purpose of:
(i) reviewing the account, including activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements; or
(ii) collecting the obligation owed in connection with the account.
(B) A contract, for the purpose of collecting the obligation owed in connection with the contract.
(C) A negotiable instrument that the consumer has issued to the person, for the purpose of collecting the obligation owed in connection with the negotiable instrument.
(2) A person, including a subsidiary, an affiliate, an agent, or an assignee of a financial obligation owed by the consumer to the person, to whom the consumer has authorized the release of the consumer's consumer report under section 7(a)(1) of this chapter, for the purpose of facilitating the extension of credit or for any permissible purpose under subdivision (1).
(3) A law enforcement agency.
(4) Any person for the purpose of prescreening, as provided in the federal Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).
(5) Any person administering a credit monitoring subscription service to which the consumer has subscribed.
(6) The consumer, upon the consumer's request, or any other person for the purpose of providing the consumer with a copy of the consumer's consumer report, upon the consumer's request.
(7) Any of the following that provides services to a consumer:
(A) An insurer licensed under IC 27.
(B) An insurance producer licensed under IC 27.
(C) An agent, a vendor, or an employee of:
(i) an insurer licensed under IC 27; or
(ii) an insurance producer licensed under IC 27;
while acting on behalf of the insurer or the insurance producer.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-11 "Energy utility"; "specialized credit reporting tool"; persons excluded from security freeze requirements
Sec. 11. (a) As used in this section, "energy utility" has the meaning set forth in IC 8-1-2.5-2.
(b) As used in this section, "specialized credit reporting tool" means a scoring model that:
(1) is available only to an energy utility; and
(2) is used by the energy utility to validate a consumer's identity and creditworthiness.
(c) The following persons are not required to place a security freeze on a consumer's consumer report:
(1) A consumer reporting agency that acts only as a reseller (as defined in 15 U.S.C. 1681a(u)) of information. However, a consumer reporting agency must honor any security freeze placed on a consumer's consumer report by another consumer reporting agency.
(2) A:
(A) check services; or
(B) fraud prevention services;
company that reports on incidents of fraud or issues authorizations for the purpose of approving or processing negotiable instruments, electronic fund transfers, or similar methods of payment.
(3) A deposit account information service company that issues reports concerning account closures due to:
(A) fraud;
(B) substantial overdrafts;
(C) ATM abuse; or
(D) similar negative information concerning a consumer;
to inquiring financial institutions for use only in reviewing a consumer's request for a deposit account at the inquiring financial institution.
(4) A consumer reporting agency that furnishes specialized credit reporting tools to an energy utility.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-12
Written confirmation of change to official information; exception for technical modification
Sec. 12. (a) Except as provided in subsection (b), if a security freeze is in place with respect to a consumer's consumer report, a consumer reporting agency may not change any of the following official information on the consumer's consumer report without sending written confirmation of the change to the consumer not later than thirty (30) days after the change is posted to the consumer's consumer report:
(1) Name.
(2) Date of birth.
(3) Social Security number.
(4) Address. In the case of an address change, the written confirmation required under this section shall be sent to both the new address and the old address.
(b) Written confirmation is not required under this section for technical modifications of a consumer's official information, including changes involving:
(1) the use of name or street:
(A) abbreviations; or
(B) complete spellings; or
(2) transpositions of numbers or letters in a consumer's name or address.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-13
Notice with written disclosure; content
Sec. 13. A consumer reporting agency shall provide to a consumer notice with each written disclosure by the consumer reporting agency as required under Section 609 of the federal Fair Credit Reporting Act (15 U.S.C. 1681g) that the consumer may place a security freeze on the consumer's consumer report. The notice under this section must be in the following form:
"UNDER IC 24-5-24, YOU MAY OBTAIN A SECURITY FREEZE ON YOUR CONSUMER REPORT TO PROTECT YOUR PRIVACY AND ENSURE THAT CREDIT IS NOT GRANTED IN YOUR NAME WITHOUT YOUR KNOWLEDGE. THE SECURITY FREEZE WILL PROHIBIT A CONSUMER REPORTING AGENCY FROM RELEASING ANY INFORMATION IN YOUR CONSUMER REPORT WITHOUT YOUR EXPRESS AUTHORIZATION OR APPROVAL. THE SECURITY FREEZE IS DESIGNED TO PREVENT CREDIT LOANS AND SERVICES FROM BEING APPROVED IN YOUR NAME WITHOUT YOUR CONSENT. WHEN YOU PLACE A SECURITY FREEZE ON YOUR CONSUMER REPORT, WITHIN TEN (10) BUSINESS DAYS YOU WILL BE PROVIDED A PERSONAL IDENTIFICATION NUMBER TO USE IF YOU CHOOSE TO REMOVE THE SECURITY FREEZE OR TO TEMPORARILY AUTHORIZE THE RELEASE OF YOUR CONSUMER REPORT FOR A PERIOD OF TIME OR TO A SPECIFIC PERSON AFTER THE SECURITY FREEZE IS IN PLACE. A SECURITY FREEZE DOES NOT APPLY TO PERSONS OR ENTITIES LISTED IN IC 24-5-24-11. IF YOU ARE ACTIVELY SEEKING CREDIT, YOU SHOULD UNDERSTAND THAT THE PROCEDURES INVOLVED IN LIFTING A SECURITY FREEZE MAY SLOW YOUR OWN APPLICATIONS FOR CREDIT. YOU HAVE A RIGHT TO BRING A CIVIL ACTION AGAINST SOMEONE WHO VIOLATES YOUR RIGHTS UNDER IC 24-5-24.".
As added by P.L.104-2007, SEC.1.
IC 24-5-24-14
Fee prohibited
Sec. 14. A consumer reporting agency may not impose a charge on a consumer for a request from the consumer to do any of the following:
(1) Place a security freeze on a consumer's consumer report under section 5 of this chapter.
(2) Issue the same or a new personal identification number or password to a consumer under section 6 of this chapter.
(3) Release a consumer's consumer report to a third party upon request of the consumer under section 7(a)(1) of this chapter. In addition a consumer reporting agency may not impose a charge on the third party to whom the consumer's consumer report is released under section 7(a)(1) of this chapter in connection with the release.
(4) Temporarily lift a security freeze under section 7(a)(2) of this chapter.
(5) Remove a security freeze under section 9 of this chapter.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-15
Civil action; liability
Sec. 15. (a) A consumer who suffers injury by an act of a consumer reporting agency that violates this chapter may bring a civil action against the consumer reporting agency in a circuit or superior court in the county in which the consumer resides.
(b) A person who knowingly or intentionally fails to comply with any requirement imposed under this chapter with respect to a consumer is liable to that consumer in an amount equal to the sum of the following:
(1) The greater of:
(A) the amount of actual damages sustained by the consumer as a result of the failure to comply; or
(B) five hundred dollars ($500).
However, the amount awarded to a consumer under this subdivision may not exceed six thousand dollars ($6,000), regardless of the consumer's actual damages.
(2) Such punitive damages as the court may allow.
(3) In the case of a successful action by a consumer under this section, the costs of the action together with reasonable attorney's fees as determined by the court.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-16
Civil penalty
Sec. 16. (a) The attorney general may bring an action to recover from a person on behalf of the state a civil penalty described in subsection (b).
(b) A person who knowingly or intentionally violates this chapter is subject to a civil penalty of: (1) not more than two thousand five hundred dollars ($2,500) for a violation or series of violations concerning one (1) consumer; or
(2) not more than a total of one hundred thousand dollars ($100,000) for related violations concerning more than one (1) consumer.
As added by P.L.104-2007, SEC.1.

IC 24-5-24-17
Severability
Sec. 17. The provisions of this chapter are severable as provided in IC 1-1-1-8(b).
As added by P.L.104-2007, SEC.1.



CHAPTER 25. TRUTH IN MUSIC ADVERTISING

IC 24-5-25
Chapter 25. Truth in Music Advertising

IC 24-5-25-1
"Performing group"
Sec. 1. As used in this chapter, "performing group" means a vocal or an instrumental group seeking to use the name of another group that has previously released a commercial sound recording under the name of the other group.
As added by P.L.56-2008, SEC.1.

IC 24-5-25-2
"Recording group"
Sec. 2. As used in this chapter, "recording group" means a vocal or an instrumental group, at least one (1) of whose members has released a commercial sound recording under the group's name, and in which the member or members:
(1) have a legal right by virtue of use or operation under the group's name;
(2) have not abandoned the name; and
(3) have not abandoned affiliation with the group.
As added by P.L.56-2008, SEC.1.

IC 24-5-25-3
"Sound recording"
Sec. 3. As used in this chapter, "sound recording" means a work that results from the placement on a material object of a series of musical, spoken, or other sounds regardless of the nature of the material object, such as a compact disc, cassette, tape, or phonograph record, in which the sounds are placed.
As added by P.L.56-2008, SEC.1.

IC 24-5-25-4
Prohibited conduct; exceptions
Sec. 4. (a) Except as provided in subsection (b), a person, other than a media source that carries advertising or a press release for the performance or production, may not advertise or conduct a live musical performance or production in Indiana through actions that falsely, deceptively, or misleadingly imply the existence of an affiliation, a connection, or an association between a performing group and a recording group.
(b) This section does not apply if:
(1) the performing group is the authorized registrant and owner of a federal service mark for the recording group with the same name registered in the United States Patent and Trademark Office;
(2) at least one (1) member of the performing group was a member of the recording group and:
(A) has a legal right by virtue of use or operation under the group name; (B) has not abandoned the name; and
(C) has not abandoned affiliation with the group;
(3) the live musical performance or production is identified in all advertising and promotion as a salute or tribute;
(4) the advertising does not relate to a live musical performance or production taking place in Indiana; or
(5) the performance or production is expressly authorized by the recording group.
As added by P.L.56-2008, SEC.1.

IC 24-5-25-5
Action to enjoin
Sec. 5. The attorney general or any aggrieved person may bring an action to enjoin a person from violating section 4 of this chapter. If an injunction is issued, the court may order the defendant to restore to any person in interest any money or property that was acquired by means of a violation of this chapter.
As added by P.L.56-2008, SEC.1.

IC 24-5-25-6
Penalties
Sec. 6. A person who violates section 4 of this chapter commits a Class A infraction. Each performance or production in violation of section 4 of this chapter constitutes a separate violation.
As added by P.L.56-2008, SEC.1.



CHAPTER 26. IDENTITY THEFT

IC 24-5-26-2
Duties concerning a victim of identity theft
Sec. 2. A person shall not do any of the following in the conduct of trade or commerce:
(1) Deny credit or public utility service to or reduce the credit limit of a consumer solely because the consumer was a victim of identity theft, if the person had prior knowledge that the consumer was a victim of identity deception or synthetic identity deception. A consumer is presumed to be a victim of identity theft for purposes of this subdivision if the consumer provides to the person:
(A) a copy of a police report evidencing the claim of the victim of identity theft; and
(B) either:
(i) a properly completed copy of a standardized affidavit of identity theft developed and made available by the Federal Trade Commission under 15 U.S.C. 1681g; or
(ii) an affidavit of fact that is acceptable to the person for that purpose.
This subdivision does not prohibit denial of credit or public utility service if a consumer has placed a security freeze on the consumer's consumer report and does not wish to temporarily lift the freeze for purposes of the credit or public utility service request or application.
(2) Solicit to extend credit to a consumer who does not have an existing line of credit, or has not had or applied for a line of credit within the preceding year, through the use of an unsolicited check that includes personal identifying information other than the recipient's name, address, and a partial, encoded, or truncated personal identifying number. In addition to any other penalty or remedy under this chapter or under IC 24-5-0.5, a credit card issuer, financial institution, or other lender that violates this subdivision, and not the consumer, is liable for the amount of the instrument if the instrument is used by an unauthorized user and for any fees assessed to the consumer if the instrument is dishonored.
(3) Solicit to extend credit to a consumer who does not have a current credit card, or has not had or applied for a credit card

within the preceding year, through the use of an unsolicited credit card sent to the consumer. In addition to any other penalty or remedy under this chapter or under IC 24-5-0.5, a credit card issuer, financial institution, or other lender that violates this subdivision, and not the consumer, is liable for any charges if the credit card is used by an unauthorized user and for any interest or finance charges assessed to the consumer.
(4) Extend credit to a consumer without exercising reasonable procedures to verify the identity of that consumer. Compliance with regulations issued for depository institutions, and to be issued for other financial institutions, by the United States Department of Treasury under Section 326 of the USA PATRIOT Act, 31 U.S.C. 5318, is considered compliance with this subdivision. This subdivision does not apply to a purchase of a credit obligation in an acquisition, a merger, a purchase of assets, or an assumption of liabilities or any change to or review of an existing credit account.
As added by P.L.137-2009, SEC.8.

IC 24-5-26-3
Violation; remedies
Sec. 3. A person who knowingly or intentionally violates this chapter commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5-4 and is subject to the penalties and remedies available to the attorney general under IC 24-5-0.5. This section does not affect the availability of any civil remedy for a violation of this chapter, IC 24-5-0.5, or any other state or federal law.
As added by P.L.137-2009, SEC.8.






ARTICLE 5.5. MORTGAGE RESCUE PROTECTION FRAUD

CHAPTER 1. APPLICATION



CHAPTER 2. DEFINITIONS

IC 24-5.5-2-2
"Foreclosure consultant"
Sec. 2. "Foreclosure consultant" means a person who, directly or indirectly, makes a solicitation, a representation, or an offer to a homeowner to perform, with or without compensation, any service that the person represents will:
(1) prevent or postpone the initiation of a foreclosure proceeding, or reverse the effect of a foreclosure proceeding;
(2) allow the homeowner to become a lessee or renter in the homeowner's residence during or after a foreclosure proceeding; or
(3) allow the homeowner to have an option to repurchase the homeowner's residence after a foreclosure proceeding.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-2-3
"Foreclosure purchaser"
Sec. 3. "Foreclosure purchaser" means a person who purchases real property in a foreclosure proceeding.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-2-4
"Foreclosure reconveyance"
Sec. 4. "Foreclosure reconveyance" means a transaction involving:
(1) the transfer of interest in real property by a homeowner to a person during or incident to a proposed foreclosure proceeding, either by:
(A) transfer of interest from the homeowner to the person; or
(B) creation of a mortgage, trust, or other lien or encumbrance during the foreclosure process;
that allows the person to obtain legal or equitable title to all or part of the real property; and
(2) the subsequent conveyance, or promise of subsequent conveyance, of interest back to the homeowner by the person or the person's agent that allows the homeowner to possess the real property following the completion of the foreclosure proceeding.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-2-5 "Formal settlement"
Sec. 5. "Formal settlement" means a face-to-face meeting with a homeowner to complete final documents incident to the:
(1) sale or transfer of real property; or
(2) creation of a mortgage or equitable interest in real property;
conducted by a person who is not employed by or an affiliate of the foreclosure purchaser.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-2-6
"Homeowner"
Sec. 6. "Homeowner" means a person who holds record title to residential real property as of the date on which:
(1) a contract with a foreclosure consultant; or
(2) a foreclosure reconveyance agreement;
with respect to the residential real property is entered into.
As added by P.L.209-2007, SEC.2.



CHAPTER 3. REPEALED



CHAPTER 4. RESCISSION OF CONTRACTS WITH FORECLOSURE CONSULTANTS AND FORECLOSURE RECONVEYANCE AGREEMENTS

IC 24-5.5-4-2
Notice of rescission of foreclosure consultant contract
Sec. 2. A homeowner effectively rescinds a contract with a foreclosure consultant if the homeowner gives written notice of a rescission to the foreclosure consultant by one (1) of the following:
(1) Mailing the rescission to the address specified in the contract.
(2) Sending the rescission through any facsimile or electronic mail address identified in the contract or other material provided to the homeowner by the foreclosure consultant.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-4-3
Notice sent by mail; time of effectiveness; inconsistent recission requirements
Sec. 3. (a) If a notice of rescission under this chapter is sent by mail, the rescission is effective three (3) days after the notice is deposited in the U.S. mail, properly addressed, with postage prepaid.
(b) A homeowner is not required to give notice of rescission in the form required under the contract if the form under the contract is inconsistent with the requirements under this chapter.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-4-4
Homeowner's duty to repay amounts advanced before rescission
Sec. 4. (a) If a homeowner rescinds a contract with a foreclosure consultant or a foreclosure reconveyance agreement, the homeowner shall, not later than thirty (30) days after the date of rescission, repay any amounts paid or advanced by:
(1) the foreclosure consultant or the foreclosure consultant's agent under the terms of the foreclosure consulting contract; or
(2) a person under a foreclosure reconveyance agreement. (b) A rescission by a homeowner under this chapter is void if the payments required under this section are not made within the time set forth in subsection (a).
As added by P.L.209-2007, SEC.2.

IC 24-5.5-4-5
Foreclosure consultant's duty to return payments made by homeowner
Sec. 5. If a homeowner rescinds a contract with a foreclosure consultant, not less than ten (10) days following the effective date of the rescission, the consultant shall return to the homeowner any payments made by the homeowner, less any amounts for actual services rendered.
As added by P.L.209-2007, SEC.2.



CHAPTER 5. LIMITATIONS ON FORECLOSURE CONSULTANTS AND FORECLOSURE RECONVEYANCES

IC 24-5.5-5-2
Foreclosure consultants; prohibited acts
Sec. 2. In addition to any prohibitions that apply under IC 24-5-15-1 through IC 24-5-15-8, a foreclosure consultant may not:
(1) enter into or attempt to enter into a foreclosure consultant contract with a homeowner unless the foreclosure consultant first provides the homeowner written notice of the homeowner's rights under this article;
(2) demand or receive compensation until after the foreclosure consultant has fully performed all services the foreclosure consultant contracted to perform or represented that the foreclosure consultant would perform, unless the foreclosure consultant complies with the security requirements under IC 24-5-15-8;
(3) demand or receive a fee, interest, or any other compensation that exceeds eight percent (8%) per year of the amount of any loan that the foreclosure consultant makes to the homeowner;
(4) take a wage assignment, a lien of any type on real or personal property, or any other security to secure the payment of compensation;
(5) receive consideration from a third party in connection with foreclosure consulting services provided to a homeowner unless the consideration is first fully disclosed in writing to the homeowner;
(6) acquire any interest, directly or indirectly, in residential real property in foreclosure from a homeowner with whom the foreclosure consultant has contracted; or
(7) except to inspect documents as provided by law, take any power of attorney from a homeowner for any purpose. As added by P.L.209-2007, SEC.2.

IC 24-5.5-5-3
Foreclosure purchasers; prohibited acts
Sec. 3. A foreclosure purchaser may not enter into or attempt to enter into a foreclosure reconveyance agreement with a homeowner unless the:
(1) foreclosure purchaser verifies and demonstrates that the homeowner has or will have a reasonable ability to:
(A) pay for the subsequent reconveyance of the property back to the homeowner on completion of the terms of the foreclosure conveyance; or
(B) if the foreclosure conveyance provides for a lease with an option to repurchase the real property, make the lease payment and repurchase the real property within the period of the option to repurchase;
(2) foreclosure purchaser provides the homeowner written notice of the homeowner's rights under this article;
(3) foreclosure purchaser and the homeowner complete a formal settlement before any transfer of interest in the affected property; and
(4) foreclosure purchaser complies with the security requirements under IC 24-5-15-8.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-5-4
Foreclosure purchasers; duties to homeowners
Sec. 4. A foreclosure purchaser shall:
(1) ensure that title to real property has been reconveyed to the homeowner in a timely manner if the terms of a foreclosure reconveyance agreement require a reconveyance; or
(2) if the real property subject to a foreclosure reconveyance agreement is sold within eighteen (18) months after entering into the foreclosure reconveyance agreement, make payment to the homeowner not later than ninety (90) days after the resale of the real property in an amount equal to at least sixty-six percent (66%) of the net proceeds from the resale of the property.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-5-5
Foreclosure purchasers; unfair conduct; prohibited representations and acts
Sec. 5. A foreclosure purchaser may not:
(1) enter into repurchase or lease terms as part of the foreclosure reconveyance that are unfair or commercially unreasonable or engage in any other unfair conduct;
(2) represent, directly or indirectly, that the:
(A) foreclosure purchaser is acting:
(i) as an adviser or a consultant; or (ii) in any other manner on behalf of the homeowner;
(B) foreclosure purchaser is assisting the homeowner to save the residence; or
(C) foreclosure purchaser is assisting the homeowner in preventing a foreclosure if the result of the transaction is that the homeowner will not complete a redemption of the property; or
(3) until the homeowner's right to rescind or cancel the foreclosure reconveyance agreement has expired:
(A) record any document, including an instrument or conveyance, signed by the homeowner; or
(B) transfer to a third party or encumber, or purport to transfer to a third party or encumber, any interest in the residential real property in foreclosure.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-5-6
Foreclosure purchasers; accounting to homeowner after resale of property
Sec. 6. A foreclosure purchaser shall make a detailed accounting of the basis for the amount of payment made to a homeowner of real property resold within eighteen (18) months after entering into a foreclosure reconveyance agreement on a form prescribed by the attorney general.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-5-7.2
Duty to retain records for three years
Sec. 7.2. A foreclosure consultant shall retain all records and documents, including the foreclosure consultant contract, related to services performed on behalf of a homeowner for at least three (3) years after the termination or conclusion of the foreclosure consultant contract entered into by the foreclosure consultant and the homeowner.
As added by P.L.52-2009, SEC.3; P.L.105-2009, SEC.6.



CHAPTER 6. ENFORCEMENT

IC 24-5.5-6-2
Homeowner's cause of action; damages; attorney's fees
Sec. 2. (a) A homeowner may bring an action against a person for damages incurred as a result of a violation of this article.
(b) A homeowner who:
(1) brings an action under this section; and
(2) is awarded damages;
may seek reasonable attorney's fees.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-6-3
Attorney's fees; treble damages
Sec. 3. (a) A court may award attorney's fees under section 2(b) of this chapter.
(b) If the court finds that a person willfully or knowingly violated this article, the court may award damages equal to three (3) times the amount of actual damages.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-6-4
Indiana housing and community development authority; list of nonprofit organizations
Sec. 4. (a) The Indiana housing and community development authority shall maintain a list of nonprofit organizations that:
(1) offer counseling or advice to homeowners in foreclosure or loan defaults; and
(2) do not contract for services with for-profit lenders or foreclosure purchasers.
(b) The Indiana housing and community development authority shall provide names and telephone numbers of the organizations described in subsection (a) to a homeowner upon request.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-6-5
Attorney general's authority to adopt rules
Sec. 5. The attorney general may adopt rules under IC 4-22-2

necessary to implement this article.
As added by P.L.209-2007, SEC.2.

IC 24-5.5-6-6
Credit services organizations statute not preempted
Sec. 6. Except as provided in IC 24-5-15-7(d), this article may not be construed to preempt the provisions of IC 24-5-15-1 through IC 24-5-15-11.
As added by P.L.209-2007, SEC.2.






ARTICLE 6. WEIGHTS, MEASURES, AND LABELING

CHAPTER 1. STANDARD WEIGHTS AND MEASURES



CHAPTER 2. RETENTION OF WEIGHTS AND MEASURES BY COUNTIES



CHAPTER 3. STATE AND LOCAL WEIGHTS AND MEASURES PROGRAM

IC 24-6-3-2
Division of weights and measures; powers and duties
Sec. 2. (a) The division of weights and measures shall take charge of the standards adopted by this chapter as the standards of the state, cause them to be kept in a fireproof building belonging to the state, and from which they shall not be removed except for repairs or for certification, and take all other necessary precautions for their safekeeping.
(b) The division shall maintain the state standards in good order and shall submit them once in ten (10) years to the National Institute of Standards and Technology for certification. The division or inspectors at the division's direction, shall correct the standards of the several cities and counties, and as often as once in two (2) years compare the same with those in the division's possession, and where not otherwise provided by law the division shall have the general supervision of the weights, measures, and measuring and weighing devices in use in Indiana.
(c) The division of weights and measures is also authorized to adopt rules, specifications, and tolerances necessary for the enforcement of this chapter. The division shall, upon the written request of any Indiana citizen, firm, corporation, limited liability company, or institution, test or calibrate weights, measures, weighing, or measuring devices and instruments or apparatus used as standards in Indiana. The division or inspectors at the division's direction, shall at least once annually test all scales, weights, and measures and devices used in checking the receipt or disbursement of supplies in every institution under the jurisdiction of the department of child services and the division shall report in writing the findings to the executive officer of the institution concerned.
(d) The division of weights and measures shall keep a complete record of the standards, balances, and other apparatus belonging to the state and take a receipt for the same from the successor in office to the head of the division. (e) The division or inspectors at the division's direction, shall at least once in two (2) years visit the various cities and counties in Indiana that have appointed sealers of weights and measures in order to inspect the work of the local sealers. In the performance of such duties, the division may inspect the weights, measures, balances, or any other weighing or measuring appliances of any person.
(f) The division of weights and measures shall issue from time to time rules for the guidance of state, county, and city sealers or inspectors. The rules shall govern the procedure to be followed by those officers in the discharge of their duties.
(Formerly: Acts 1925, c.86, s.2.) As amended by Acts 1978, P.L.2, SEC.2418; Acts 1979, P.L.17, SEC.38; Acts 1981, P.L.33, SEC.29; P.L.3-1989, SEC.143; P.L.2-1992, SEC.750; P.L.8-1993, SEC.365; P.L.145-2006, SEC.156.

IC 24-6-3-3
County inspectors; appointment; compensation
Sec. 3. The board of commissioners of every county of thirty thousand (30,000) population or more shall, and the board of commissioners of any county of less than thirty thousand (30,000) population may appoint a county inspector of weights and measures. No person shall be appointed as a county inspector of weights and measures in any county unless such person shall have been approved by the division of weights and measures of the state department of health, and no county inspector of weights and measures in any county shall be removed by the board of commissioners without the approval and consent of the division of weights and measures. The compensation of a county inspector of weights and measures shall be determined by the board and paid out of the county treasury. It shall not be obligatory upon the board of county commissioners of such counties containing a city or cities which are already provided with an inspector of weights and measures or city sealers to make such appointments. The board shall provide the necessary apparatus and supplies for the said inspector of weights and measures and the county councils of such counties shall appropriate such sums of money as are necessary for the salary and maintenance of the office. Two (2) or more adjoining counties, by appropriate action of the boards of commissioners of such counties, may form an inspection district and provide by mutual agreement for the appointment of a district inspector of weights and measures. The compensation of such inspector shall be apportioned among the counties forming the district in proportion to the population thereof.
(Formerly: Acts 1925, c.86, s.3; Acts 1955, c.229, s.1.) As amended by P.L.152-1986, SEC.85; P.L.2-1992, SEC.751.

IC 24-6-3-4
City inspectors; appointment, service and removal
Sec. 4. (a) The legislative body of a city having a population of at least twenty thousand (20,000) may provide for the appointment by the board of public safety of an inspector of weights and measures

and provide for the inspector's compensation and for the necessary apparatus and expenses to be paid out of the city treasury. The inspector of weights and measures shall serve continuously during good behavior under the provisions of IC 36-8-3-4 governing the fire and police force. The inspector of weights and measures shall not be removed for any political reason and only for good and sufficient cause after an opportunity for hearing is given by the board of public safety. However, this subsection does not affect the power of the division of weights and measures of the state department of health to discharge county or city inspectors of weights and measures under section 6 of this chapter.
(b) A person may not be appointed as a city inspector of weights and measures unless the person is approved by the division of weights and measures. A city inspector of weights and measures may not be removed without the approval and consent of the division of weights and measures.
(c) The same person may be employed as a city and county inspector of weights and measures. If the same person is so employed, the compensation and expenses of the inspector shall be divided between the city and county, as agreed upon under IC 36-1-7.
(d) If a city having a population of at least twenty thousand (20,000) does not provide for the appointment of an inspector of weights and measures, the executive of the county containing the city shall require the county inspector of weights and measures to perform those duties for that city.
(Formerly: Acts 1925, c.86, s.4.) As amended by Acts 1981, P.L.44, SEC.29; P.L.40-1989, SEC.41; P.L.2-1992, SEC.752.

IC 24-6-3-5
Powers and duties of county and city inspectors
Sec. 5. The county or city inspector of weights and measures when appointed shall be a deputy inspector under the direction of the division of weights and measures. The inspector shall take charge of and safely keep the county or city standards. When not otherwise provided by law, the county or city inspector of weights and measures shall have the power within the county or city to inspect, test, try and ascertain if they are correct, all weights, scales, beams, measures of every kind, instruments or mechanical devices for measurement and the tools, appliances or accessories, connected with any or all such instruments or measurements used or employed within the county or city by any proprietor, agent, lessee or employee in determining the size, quantity, extent or measurement of quantities, things, produce, articles for distribution or consumption offered or submitted by such person or persons for sale, for hire or award. The inspector shall at least once in each year and as much oftener as he may deem necessary see that the weights, measures and all apparatus used in the county or city are correct. The county or city inspector of weights and measures shall keep a complete record of the work done by the inspector and shall make a monthly and annual report to the division and the board of county commissioners or to

the mayor. The annual report shall be duly sworn and submitted to the division of weights and measures, not later than the fifteenth of October. Upon appointment, the county or city inspector of weights and measures shall, in the manner prescribed by IC 5-4-1, give a bond for the faithful performance of the duties of the office. The county inspector of weights and measures shall have jurisdiction over the whole county except as to incorporated cities which have provided for a city inspector of weights and measures under the provisions of this chapter.
(Formerly: Acts 1925, c.86, s.5.) As amended by Acts 1981, P.L.47, SEC.19; P.L.2-1992, SEC.753.

IC 24-6-3-6
Qualifications of inspectors; discharge and removal
Sec. 6. Only those persons shall be eligible to appointment to the position of county or city inspectors of weights and measures who on March 9, 1925, are county or city sealers or inspectors of weights and measures or who have passed an examination which shall be given by the division of weights and measures of the state department of health to test the ability of the person so examined to perform satisfactorily the duties of a county or city inspector of weights and measures. If it is evident to the division of weights and measures that any county or city inspector of weights and measures is not properly and faithfully performing the duties of the office, the division of weights and measures shall have power to discharge such county or city inspector of weights and measures. Such removal, however, shall not be made until five (5) days' notice of the charge or charges shall have been mailed to him by the division, naming a time and place for a hearing not less than two (2) weeks later than the time of mailing such notice to the county or city inspector of weights and measures; provided, however, that any county or city inspector of weights and measures so removed by the division of weights and measures shall have the right to appeal from the action of the division to the circuit or superior court of the county in which such county or city inspector of weights and measures resides, and during the pendency of such appeal, such county or city inspector of weights and measures may serve in the inspector's official capacity. Any county or city inspector of weights and measures discharged as provided in this section shall be ineligible to hold the position of county or city inspector of weights and measures for four (4) years, and the vacancy shall be filled by the proper authorities as provided in this chapter.
(Formerly: Acts 1925, c.86, s.6.) As amended by P.L.152-1986, SEC.86; P.L.2-1992, SEC.754.

IC 24-6-3-7
Inspection of devices; confirmation to legal standards; tagging nonconforming devices
Sec. 7. Whenever the inspector of the city or county or the division of weights and measures, or the division's inspectors test and

compare scales, weights, measures, or weighing or measuring devices and finds that they correspond with the standards in the inspector's possession, the inspector shall seal and mark such scales, weights, measures, or weighing and measuring devices by stamping upon them the letters "Ind. S.," meaning Indiana Standard, and the last two (2) figures of the year in which the same is done. If any scales, weights, measures, or weighing or measuring devices, or parts thereof, be found not to conform to the legal standard the same may be tagged by the inspector "condemned until repaired" which tag shall not be removed until said apparatus is properly repaired. If the scales, weights, measures, or weighing or measuring devices, or parts thereof are found to be false and fraudulent, or can not be made to conform to the legal standard, the same shall be condemned and confiscated by the inspector.
(Formerly: Acts 1925, c.86, s.7.) As amended by P.L.2-1992, SEC.755; P.L.1-1993, SEC.196.

IC 24-6-3-8
Seizure of nonconforming devices
Sec. 8. The division of weights and measures, the division's deputies and inspectors, and the county and city inspectors of weights and measures are hereby made special policemen and are authorized and empowered to arrest without formal warrant for any violation of the statutes in relation to scales, weights and measures, and to seize and use for evidence and without formal warrant any false weight, scales, measure, or weighing or measuring device, or packages or amounts of commodities found to be used, retained or offered or exposed for sale or sold in violation of law.
(Formerly: Acts 1925, c.86, s.8.) As amended by P.L.2-1992, SEC.756.

IC 24-6-3-9
Entry without warrant; prosecution; hindrance of inspector
Sec. 9. (a) The division of weights and measures, the division's agents, deputies, or inspectors, and the county and city inspectors of weights and measures may go into or upon without formal warrant any stand, place, building or premises, or may stop any vender, peddler, junk dealer, coal wagon, ice wagon, or any dealer, for the purpose of making the proper test and for the purpose of ascertaining the proper weights and measures of all commodities found therein or thereon. Whenever the division, the division's agents, deputies, or inspectors, or the county and city inspectors of weights and measures find a violation of law relating to weights and measures, the individual shall cause the violator to be prosecuted.
(b) No person may molest, hinder or obstruct in any way the division of weights and measures, the division's agents, deputies, or inspectors, or any county or city inspector of weights and measures in the performance of official duties.
(Formerly: Acts 1925, c.86, s.9.) As amended by Acts 1978, P.L.2, SEC.2419; P.L.2-1992, SEC.757.
IC 24-6-3-10
Commodity sold by numerical count; weight per ton
Sec. 10. All commodities shall be sold by standard weight or measure except as otherwise provided in this chapter; provided, however, that the provisions of this section shall not apply to commodities which are usually and customarily sold by numerical count, or in gross, or are sold in packages prepared and put up for sale; provided, that all commodities packed in such packages shall be so marked as to plainly indicate the net contents in terms of weight, measure, or numerical count; provided, also, that two thousand (2,000) pounds net avoirdupois shall constitute a ton.
(Formerly: Acts 1925, c.86, s.10.) As amended by P.L.152-1986, SEC.87.

IC 24-6-3-10.5
Items that may be sold as unweighed, uncounted units
Sec. 10.5. Notwithstanding any other provision, a packaged decorative fruit basket or a delicatessen tray or platter containing meat or cheese may be sold or offered for sale by weight, by numerical count, or as an unweighed, uncounted unit for sale.
As added by P.L.80-1999, SEC.4.

IC 24-6-3-11
Use or retention of false scales; removal of tag
Sec. 11. No person, firm, limited liability company, or corporation shall use or retain in the person's, firm's, company's, or corporation's possession any false scales, weights, or measures or measuring device or any weight or measure or weighing or measuring device in the buying or selling of any commodity or thing or in calculating or measuring service, or dispose of any condemned scales, weights, measures, or weighing or measuring device, except in accordance with such rules, specifications, and tolerances as may be adopted by the division of weights and measures of the state department of health as provided in section 2 of this chapter, or remove any tag, stamp, or mark placed thereon by the inspector; and no person, firm, limited liability company, or corporation shall sell or offer or expose for sale or deliver less than the quantity the person, firm, limited liability company, or corporation represents, or sell, offer for sale, or have in the person's, firm's, limited liability company's, or corporation's possession for the purpose of selling any false scales, weight, or measure, or any device or instrument to be used or calculated to falsify any weight or measure.
(Formerly: Acts 1925, c.86, s.11.) As amended by P.L.152-1986, SEC.88; P.L.2-1992, SEC.758; P.L.8-1993, SEC.366.

IC 24-6-3-12
Dry capacity measure; sale of fruits and vegetables; commodities; original standard container; definitions
Sec. 12. (a) All commodities shall be offered for sale or sold upon the basis of avoirdupois net weight or by numerical count only, and

it shall be unlawful for anyone to use or employ any dry capacity measure, basket, barrel, or container of any kind as a means of determining the amounts or quantities of any commodities offered for sale or sold; provided, however, that the provisions of this chapter shall not be construed to apply to fruits and vegetables sold in the original standard container, nor to vegetables which by common custom are offered for sale or sold by the bunch; nor shall the provisions of this chapter be construed to apply to fresh berries and to other small fruits which are customarily offered for sale and sold by the box, basket, or other receptacle, except, however, when such fresh berries or such other small fruits are offered for sale or sold in bulk, in which case the provisions of this chapter shall apply to the extent that such fresh berries and such other small fruits shall be offered for sale and sold by avoirdupois net weight only; provided, further, however, that all fresh berries and such other small fruits when offered for sale or sold shall be so offered or sold in boxes, baskets, or receptacles of uniform size to hold one (1) quart or one (1) pint dry measure only, which said boxes, baskets, or other receptacles shall be uniformly and evenly filled throughout.
(b) The term "commodities" as used in this section shall be construed to mean commodities or articles (other than liquids) which are capable of being measured by dry capacity measure.
(c) The term "original standard container" as used in this section shall be construed to mean and include only barrels, boxes, baskets, hampers, or similar containers the dimensions or capacity of which is established by Indiana or federal statute, the contents of which have not been removed or repacked, and upon which is plainly and conspicuously marked the net quantity of contents thereof in terms of weight, measure, or numerical count.
(Formerly: Acts 1925, c.86, s.12.) As amended by P.L.152-1986, SEC.89.

IC 24-6-3-13
Weighmaster; appointment; powers and duties
Sec. 13. The division of weights and measures upon application of any county, city, town, corporation, limited liability company, individual, firm, association, or institution may designate one (1) or more employees or some other suitable person or persons, to act as weighmaster for such county, city, town, corporation, limited liability company, individual, firm, association, or institution. Such weighmaster shall be appointed for a specified term and shall, before entering upon official duties, make oath faithfully to execute trust as weighmaster. The division of weights and measures shall issue and keep record of a certificate of appointment which shall designate the location of the scale or scales or measuring devices to be operated by said weighmaster. The rights and duties of weighmasters shall be prescribed by the division and such weighmasters shall not receive compensation from the state for duties so performed. Any weighmaster who commits misconduct in the execution of duties shall forfeit the certificate as weighmaster. (Formerly: Acts 1925, c.86, s.13.) As amended by Acts 1978, P.L.2, SEC.2420; P.L.2-1992, SEC.759; P.L.8-1993, SEC.367.

IC 24-6-3-14
Definitions
Sec. 14. The word "person" as used in this chapter shall be considered to include also firms, copartnerships, limited liability companies, or corporations. The term "device" or "devices" as used in this chapter shall be construed to include all weights, scales, beams, mechanical devices, or other instruments. The word "sell", "sale", or "buy" as used in this chapter shall be construed to include barter and exchange.
(Formerly: Acts 1925, c.86, s.14.) As amended by P.L.152-1986, SEC.90; P.L.8-1993, SEC.368.

IC 24-6-3-15
Violations
Sec. 15. A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1925, c.86, s.15.) As amended by Acts 1978, P.L.2, SEC.2421.

IC 24-6-3-16
Standards for weights and measures; emergency rule adoption; federal standards
Sec. 16. (a) The state department may adopt emergency rules under IC 4-22-2-37.1 to establish standards for weights and measures to be used by the state department. A standard adopted under this section must be the same as or at least as effective as the standards adopted by the National Conference on Weights and Measures, including amendments to those standards in effect on June 30, 1993, and found in:
(1) Handbook 44: Specification, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices;
(2) Handbook 130: Chapter A, Uniform Packaging and Labeling Regulation;
(3) Handbook 130: Chapter B, Uniform Regulation for the Method of Sale of Commodities, except for Section 2.20; and
(4) Handbook 133: Checking the Net Contents of Packaged Goods;
all published by the National Institute of Standards and Technology.
(b) The state department may determine when an amendment to federal standards described in subsection (a) has been adopted. If the state department determines that an amendment to the federal standards has been adopted, the state department may adopt emergency rules under IC 4-22-2-37.1 to amend the rules adopted by the state department under subsection (a). An emergency rule adopted under this subsection must provide a standard that is:
(1) the same as; or
(2) at least as effective as; the amendment to the federal standards for weights and measures. An emergency rule adopted under this subsection must take effect not later than sixty (60) days after the date of publication of the amendment to the federal standards.
As added by P.L.177-1993, SEC.19. Amended by P.L.123-1994, SEC.1.

IC 24-6-3-17
Adoption of rules requiring posting notices concerning oxygenates at service stations; prohibition
Sec. 17. The state department may not adopt rules requiring the posting of notices concerning oxygenates on or near engine fuel dispensers located at retail service stations.
As added by P.L.123-1994, SEC.2.



CHAPTER 4. REPEALED



CHAPTER 5. CONTAINERS FOR AGRICULTURAL PRODUCE

measures of the state department of health to enforce all the provisions of this chapter, and it shall prescribe such rules as it may find necessary for carrying into effect the provisions of this chapter, and shall cause such examinations and tests to be made as may be necessary in order to determine whether hampers, round stave baskets, splint baskets, climax baskets, and baskets or containers for berries or other small fruits and vegetables, or parts thereof, subject to this chapter, meet its requirements. For this purpose, the authorized officers and agents of the division of weights and measures may visit factories, stock rooms, and other places of business where such hampers, baskets, and containers, or parts thereof, are manufactured or held for sale or shipment, or offered for sale, and may enter cars, vessels, other vehicles, and places under the control of carriers engaged in the transportation of such hampers, baskets, and containers, or parts thereof, and may take samples of such hampers, baskets, and boxes, or parts thereof or, upon written request from the division of weights and measures or its authorized agents. Any manufacturers, shippers, carriers, or holders of such hampers, baskets, and containers or parts thereof shall furnish samples of such hampers, baskets, and containers, or parts thereof, as are required for the purpose of inspection as in this chapter provided.
(Formerly: Acts 1923, c.44, s.12.) As amended by P.L.152-1986, SEC.96; P.L.2-1992, SEC.762.

IC 24-6-5-13
Official cooperation
Sec. 13. For carrying out the purpose of this chapter, the division of weights and measures of the state department of health is authorized to cooperate with state, county, and municipal authorities, manufacturers, dealers, and shippers.
(Formerly: Acts 1923, c.44, s.13.) As amended by P.L.152-1986, SEC.97; P.L.2-1992, SEC.763.

IC 24-6-5-14
Repealed
(Repealed by P.L.104-2003, SEC.10.)

IC 24-6-5-15
Sale by weight or numerical count
Sec. 15. Nothing in this chapter shall be construed to permit sales by standard hampers, baskets, or containers without regard to weight or numerical count when required by law to be sold by weight or numerical count.
(Formerly: Acts 1923, c.44, s.15.) As amended by P.L.152-1986, SEC.99.



CHAPTER 6. LABELING PRODUCE CONTAINERS

IC 24-6-6-2
Fruit and vegetable containers; packing requirements
Sec. 2. Every person, firm, limited liability company, or corporation who, by himself or by his agent or employee, packs or repacks fresh fruits or vegetables in containers intended for sale, either privately or on the open market, shall cause the same to be marked in a plain and indelible manner, as follows:
(1) With his full name and address, including the name of the state where such fresh fruits and vegetables are grown or packed.
(2) The net contents, by weight, if not in a standard container built in accordance with the specifications of the federal or state standard container act, in which case the cubical contents shall be sufficient.
(3) The grade, in accordance with the standards established by this act.
All markings shall be in letters not less than one-half (1/2) of an inch in height.
(Formerly: Acts 1935, c.65, s.2.) As amended by P.L.152-1986, SEC.101; P.L.8-1993, SEC.370.

IC 24-6-6-3
Unlawful sales
Sec. 3. No person shall sell, offer for sale, expose, or have in his possession for sale, either privately or on the open market, any fresh fruits or vegetables packed in containers and intended for sale, unless such containers are marked in accordance with the provisions of this chapter.
(Formerly: Acts 1935, c.65, s.3.) As amended by P.L.152-1986, SEC.102.

IC 24-6-6-4
Prohibition against certain markings
Sec. 4. No person shall sell, offer, expose or have in his possession for sale, any fresh fruits or vegetables, packed in any package, upon which package is marked any designation which represents such fruit as "No. 1," "Finest," "Best", "Extra Good", "Fancy," "Selected," "Prime," "Standard," or other name denoting superior grade or quality, unless such fruit or vegetables consist of

well-grown specimens, sound, of nearly uniform size, normal shape, good color for the variety, and not less than ninety per cent (90%) free from injurious or disfiguring bruises, diseases, insect injuries or other defects, natural deterioration and decay in transit or storage excepted.
(Formerly: Acts 1935, c.65, s.4.)

IC 24-6-6-5
Misrepresentation by package
Sec. 5. No person shall sell, offer or have in his possession for sale, either privately or on the open market, packed in any package in which the face or shown surface gives a false representation of the contents of such package, and it shall be considered a false representation if such face shows more than ten per cent (10%), by count, or weight, larger in size or superior in grade to or different in variety than the remaining portion of the package, natural deterioration and decay in transit or storage excepted.
(Formerly: Acts 1935, c.65, s.5.)

IC 24-6-6-6
Used containers; marking requirements
Sec. 6. When fruits and vegetables, packed in used containers, are offered for sale carrying any markings pertaining to the previous contents, the words "not original contents," shall be conspicuously marked, labeled, or tagged on the outside of each container in letters not less than one-fourth (1/4) of one (1) inch in height.
(Formerly: Acts 1935, c.65, s.6.)

IC 24-6-6-7
Commodities packed in another state; exception
Sec. 7. Fruits and vegetables packed in original containers and graded according to the legal grades of the state wherein they originated shall be exempt from the provisions of this chapter provided such packages are marked with the grade, grower or distributor, and address, and the state wherein grown, and providing the grades of such state are the equivalent to or are more rigid than the federal grade.
(Formerly: Acts 1935, c.65, s.7.) As amended by P.L.152-1986, SEC.103.

IC 24-6-6-8
Repacking procedure; shipping requirements
Sec. 8. (a) Fruits and vegetables originating outside of the state of Indiana, and which are repacked within the state, shall have the name of the repacker or distributor and the name of the state where the product originated clearly marked on the package, in letters not less than one-half (1/2) inch in height.
(b) Fruits and vegetables originating outside of the state of Indiana which are transported by motor vehicles or by railroad cars, whether shipped in bulk or in containers, shall be accompanied by a

certificate showing that such fruit or vegetables comply in all respects with the requirements of the state and federal laws and the several rules and regulations issued thereunder by the properly constituted state and federal agencies.
(Formerly: Acts 1935, c.65, s.8.)

IC 24-6-6-9
Enforcement of chapter
Sec. 9. The state department of health, its division of weights and measures, food inspectors, sealers of weights and measures, and agents are hereby charged with the enforcement of the provisions of this chapter. It shall be the duty of every prosecuting attorney to whom the state department of health or any of its agents shall report any violation of the provisions of this chapter to cause proceedings to be commenced against the person or persons so violating the provisions of this chapter and to prosecute the same to final termination.
(Formerly: Acts 1935, c.65, s.9.) As amended by P.L.152-1986, SEC.104; P.L.2-1992, SEC.764.

IC 24-6-6-10
Products in transit
Sec. 10. This chapter shall not apply to products in transit from point of origin to place of processing, or further grading or conditioning.
(Formerly: Acts 1935, c.65, s.10.) As amended by P.L.152-1986, SEC.105.

IC 24-6-6-11
Violations
Sec. 11. A person who violates this chapter commits a Class C misdemeanor.
(Formerly: Acts 1935, c.65, s.11.) As amended by Acts 1978, P.L.2, SEC.2423.

IC 24-6-6-12
Federal grading
Sec. 12. Federal grades, with any additions or changes, as well as any grades covering additional products, are hereby adopted by the state of Indiana and shall be applied under the terms of this chapter.
(Formerly: Acts 1935, c.65, s.12.) As amended by P.L.152-1986, SEC.106.



CHAPTER 7. REPEALED



CHAPTER 8. STANDARD WEIGHTS FOR CERTAIN GRAIN PRODUCTS

IC 24-6-8-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2426.)



CHAPTER 9. GRADES FOR SWEET POTATOES






ARTICLE 7. RENTAL PURCHASE AGREEMENTS

CHAPTER 1. APPLICATION

IC 24-7-1-1
Rental purchase agreements affected; lessee's residence
Sec. 1. (a) This article applies to a rental purchase agreement if:
(1) the rental purchase agreement is entered into in Indiana;
(2) the lessee is a resident of Indiana at the time a lessor offering the rental purchase agreement solicits the rental purchase agreement or a modification of the rental purchase agreement by any mode of communication; or
(3) the lessee is a resident of Indiana at the time the lessor offering a rental purchase agreement receives either a signed writing evidencing the creation or modification of a rental purchase agreement or a written offer from the lessee to enter into or modify a rental purchase agreement.
(b) For the purposes of this article, the residence of a lessee is the address given by the lessee as the lessee's residence in any writing signed by the lessee in connection with a rental purchase agreement. Until the lessee notifies the lessor of a new or different residence address, the given residence address is presumed to be unchanged.
As added by P.L.254-1987, SEC.1.

IC 24-7-1-2
Inapplicable law
Sec. 2. Except as provided in this article, the provisions of:
(1) the Federal Consumer Credit Protection Act and regulations adopted under it;
(2) IC 24-4.5;
(3) IC 26-1-1-201(37);
(4) IC 26-1-2 concerning the creation of a security interest in property;
(5) IC 26-1-9.1; and
(6) rules adopted under the statutes described in subdivisions (2) through (5);
do not apply to a rental purchase agreement.
As added by P.L.254-1987, SEC.1. Amended by P.L.57-2000, SEC.10.

IC 24-7-1-3 Waiver of statutory protections; settlement
Sec. 3. Except as provided in this article, a lessor or lessee may not waive or agree to forego rights or benefits under this article. However, this article does not prohibit the settlement of a claim under this article.
As added by P.L.254-1987, SEC.1.

IC 24-7-1-4
Legal and equitable principles applicable
Sec. 4. Except as provided in this article, this article does not limit the application of the principles of law and equity to a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-1-5
Agreements involving titled property prohibited
Sec. 5. Rental purchase agreements involving:
(1) motor vehicles (as defined in IC 9-13-2-105(a)); or
(2) other titled property;
are prohibited under this article.
As added by P.L.138-1990, SEC.3. Amended by P.L.2-1991, SEC.85; P.L.63-2001, SEC.5 and P.L.134-2001, SEC.5; P.L.213-2007, SEC.28; P.L.217-2007, SEC.27.

IC 24-7-1-6
Inapplicability to rental of musical instruments through programs at schools
Sec. 6. This article does not apply to the rental of a musical instrument through a program offered at an elementary or a secondary school with the approval of the school.
As added by P.L.90-2008, SEC.19. Amended by P.L.35-2010, SEC.89.

IC 24-7-1-7
Inapplicability to rental purchase of a dwelling
Sec. 7. This article does not apply to the rental purchase of a dwelling (as defined in IC 24-4.4-1-301(11)), regardless of whether the dwelling is assessed as real or personal property for property tax purposes.
As added by P.L.89-2011, SEC.23.



CHAPTER 2. DEFINITIONS

IC 24-7-2-2
"Department" defined
Sec. 2. "Department" has the meaning set forth in IC 24-4.5-6-103.
As added by P.L.254-1987, SEC.1. Amended by P.L.14-1992, SEC.62.

IC 24-7-2-3
"Consummation" defined
Sec. 3. "Consummation" means the time or date on which the lessee signs a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-2-4
"Federal Consumer Credit Protection Act" defined
Sec. 4. "Federal Consumer Credit Protection Act" has the meaning set forth in IC 24-4.5-1-302.
As added by P.L.254-1987, SEC.1.

IC 24-7-2-5
"Lessee" defined
Sec. 5. "Lessee" means an individual who rents property under a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-2-6
"Lessor" defined
Sec. 6. "Lessor" means an individual or other person who, in the ordinary course of business:
(1) leases;
(2) offers to lease;
(3) arranges for the leasing of; or
(4) accepts assignments of leases of;
property under a rental purchase agreement.
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.4.

IC 24-7-2-7
"Period" defined
Sec. 7. "Period" means a day, week, month, or other subdivision of a year. As added by P.L.254-1987, SEC.1.

IC 24-7-2-8
"Property" defined
Sec. 8. "Property" means any property that:
(1) is not real property or intangible personal property under Indiana law; and
(2) is made available under a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-2-9
"Rental purchase agreement" defined
Sec. 9. (a) .Rental purchase agreement. means an agreement between a lessor and a lessee that:
(1) provides for the use of personal property by an individual primarily for personal, family, or household purposes;
(2) has an initial period of four (4) months or less;
(3) is automatically renewable with each rental payment; and
(4) permits the lessee to become the owner of the property.
(b) The term includes:
(1) an agreement; or
(2) a transaction;
that the director determines to be a rental purchase agreement, despite efforts by a person to structure the transaction in a manner that the director determines is being used to avoid application of this article.
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.5; P.L.213-2007, SEC.29; P.L.217-2007, SEC.28.



CHAPTER 3. DISCLOSURES; FORM OF RENTAL PURCHASE AGREEMENT

IC 24-7-3-2
Alternate disclosure requirements
Sec. 2. A lessor shall disclose to a lessee the information required under section 3 of this chapter. However, if the Federal Consumer Credit Protection Act is amended to govern lease-purchase disclosures, the lessor may disclose the information required under the Federal Consumer Credit Protection Act instead of the disclosures required under this chapter.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-3
Disclosures required
Sec. 3. The lessor shall disclose the following:
(1) A brief description of the property sufficient to identify the property to the lessee and lessor.
(2) The total number, total amount, and timing of all rental payments, including taxes paid to or through the lessor, necessary to acquire ownership of the property.
(3) A statement that the lessee will not own the property until the lessee has:
(A) made the number of rental payments and the total of rental payments necessary to acquire ownership of the property; or
(B) exercised an early purchase option.
(4) A statement that charges in addition to the total rental payments necessary to acquire ownership of the leased property may be imposed under the agreement and that the lessee should read the contract for an explanation of these charges.
(5) A brief explanation of all additional charges that may be imposed under the agreement. If a security deposit is required, the explanation must include an explanation of the conditions under which the deposit will be returned to the lessee.
(6) A statement indicating who is responsible for property if it is lost, stolen, damaged, or destroyed.
(7) A statement indicating that the value of lost, stolen, damaged, or destroyed property is its fair market value on the date that it is lost, stolen, damaged, or destroyed.
(8) A statement indicating whether the property is new or used. However, property that is new may be described as used.
(9) A statement that the lessee has an early purchase option to purchase the property at any time during the period that the

rental purchase agreement is in effect. The statement must specify the price or the formula or other method for determining the price at which the property may be purchased.
(10) A brief explanation of the lessee's right to reinstate a rental purchase agreement and a description of the amount, or method of determining the amount, of any penalty or other charge applicable under IC 24-7-5 to the reinstatement of a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-4
Form of disclosures
Sec. 4. (a) The disclosures required under section 3 of this chapter shall be stated:
(1) clearly and conspicuously; and
(2) in words and phrases that have a nontechnical meaning.
(b) Except as provided in the rules adopted by the department, the disclosures required under section 3 of this chapter may be included in the rental purchase agreement or in a separate writing that references the rental purchase agreement.
(c) Except as provided in the rules adopted by the department, the disclosures required under section 3 of this chapter may be provided in a different sequence than the sequence set forth in section 3 of this chapter.
(d) Additional information or explanations supplied by the lessor may not have the effect of circumventing, evading, or unduly complicating the information required to be disclosed.
As added by P.L.254-1987, SEC.1. Amended by P.L.172-1997, SEC.10.

IC 24-7-3-5
Time of disclosure
Sec. 5. The lessor shall disclose all information required in section 3 of this chapter before the rental purchase agreement is consummated.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-6
Copy of written and signed agreement to lessee
Sec. 6. Before any rental payment is due under the rental purchase agreement, the lessor shall obtain the signature of the lessee on the writing containing the terms of the rental purchase agreement and shall furnish the lessee with a copy of the written and signed rental purchase agreement. If there is more than one (1) lessee in a rental purchase agreement, delivery of a copy of the rental purchase agreement to one (1) of the lessees is sufficient to comply with this section.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-7 Size of print
Sec. 7. The terms of the rental purchase agreement shall be set forth in not less than 8 point type.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-8
Rental payment receipts
Sec. 8. The lessor shall furnish the lessee, without request by the lessee, a written receipt for each rental payment made:
(1) in cash; or
(2) by another method of rental payment that does not provide evidence of the rental payment.
As added by P.L.254-1987, SEC.1.



CHAPTER 4. LIMITATIONS

IC 24-7-4-2
Contractual abridgement of rights and duties
Sec. 2. A rental purchase agreement may not contain a provision that conflicts with the rights and duties imposed under this article.
As added by P.L.254-1987, SEC.1.

IC 24-7-4-3
Assignment of earnings as payment
Sec. 3. (a) A lessor may not accept an assignment of earnings from the lessee for payment or as security for payment for a charge arising under a rental purchase agreement.
(b) An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the lessee.
(c) This section does not prohibit a lessee from authorizing deductions from the lessee's earnings if the authorization is revocable and is otherwise permitted by law.
As added by P.L.254-1987, SEC.1.

IC 24-7-4-4
Acceptance of authorization on behalf of lessee waiving service of process, confessing judgment, or enforcing payment
Sec. 4. A lessor may not take or accept a power of attorney or other authorization from the lessee, or other person acting on the lessee's behalf, to waive service of process, confess judgment, or enforce payment of money claimed by the lessor in violation of IC 34-54-3 or IC 34-54-4.
As added by P.L.254-1987, SEC.1. Amended by P.L.1-1998, SEC.130.

IC 24-7-4-5
Required waiver of lessee's defenses, counterclaims, or rights of action in collecting payments or charges
Sec. 5. A lessor may not require a lessee to waive any defense, counterclaim, or right of action against:
(1) the lessor; or
(2) a person acting on the lessor's behalf, as the lessee's agent;
in collection of rental payments or charges under the rental purchase agreement.
As added by P.L.254-1987, SEC.1.
IC 24-7-4-6
Repossession limited
Sec. 6. A lessor may not require a lessee to authorize the lessor or a person acting on the lessor's behalf to unlawfully enter upon the lessee's premises or to commit any breach of the peace in the repossession of the property.
As added by P.L.254-1987, SEC.1.

IC 24-7-4-7
Prejudgment garnishment
Sec. 7. A lessor may not require a lessee to authorize a prejudgment garnishment of the lessee's wages.
As added by P.L.254-1987, SEC.1.

IC 24-7-4-8
Repealed
(Repealed by P.L.45-1995, SEC.33.)

IC 24-7-4-9
Assignee of lessor's rights; lessee's rights against assignee; contractual abridgement of lessee's claims or defenses
Sec. 9. (a) With respect to a rental purchase agreement, an assignee of the rights of the lessor is subject to all claims and defenses of the lessee against the lessor arising from the lease of property or services.
(b) A claim or defense of a lessee specified in subsection (a) may be asserted against the assignee under this section only if the lessee has made a good faith attempt to obtain satisfaction from the lessor with respect to the claim or defense and then only to the extent of the amount owing the assignee with respect to the sale or the lease of the property or services to which the claim or defense arose at the time the assignee has written notice of the claim or defense. Written notice of the claim or defense may be given before the attempts specified in this subsection. For the purposes of this subsection, written notice is any written notification other than notice on a coupon, billing statement, or any other payment medium or material supplied by the assignee.
(c) An agreement may not limit or waive the claims or defenses of a lessee under this section.
As added by P.L.254-1987, SEC.1. Amended by P.L.45-1995, SEC.18.

IC 24-7-4-10
Notice and proof of assignment
Sec. 10. (a) The lessee may pay the original lessor until the lessee receives written notification:
(1) that assignment of the rights to rental payments under the rental purchase agreement has occurred; and
(2) of the person to whom rental payments are to be made.
(b) A notification that does not reasonably identify the rights

assigned is ineffective.
(c) If requested by the lessee, the assignee must take reasonable steps to furnish proof that the assignment has been made. Unless the assignee furnishes the proof, the lessee may pay the original lessor.
As added by P.L.254-1987, SEC.1.

IC 24-7-4-11
Additional payments
Sec. 11. Except as provided in section 1 of this chapter, a lessee may not be required to:
(1) make any payment in addition to regular rental payments in order to acquire ownership of the property; or
(2) pay rental payments totaling more than the cost to acquire ownership stated in the rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-4-12
Mandatory insurance; early termination of agreement or item return penalties; fees or charges imposed on cosigner
Sec. 12. A lessor may not require any of the following:
(1) The mandatory purchase of insurance by the lessee from the lessor.
(2) A penalty for early termination of a rental purchase agreement or for the return of an item at any point, except charges authorized under IC 24-7-5.
(3) A payment by a cosigner of the rental purchase agreement for any fees or charges that may not be imposed on the lessee as part of the rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-4-13
Acceptance and application of payments; payments exceeding scheduled amount due
Sec. 13. (a) Except as provided in subsection (b), a lessor may not accept payment from a lessee and hold the amount of the payment in a reserve account for future payments. Any amounts paid by a lessee must be applied as a rental payment or to an accrued permissible additional charge.
(b) If a lessee makes a payment that exceeds the sum of the scheduled rental payment and any permitted additional charges that are due, the lessor may hold the excess funds in a reserve account subject to the following conditions:
(1) The balance of the lessee's reserve account may not exceed the amount of the next scheduled rental payment.
(2) If the balance in the lessee's reserve account reaches the limit specified in subdivision (1), the lessor shall apply the funds to the lessee's next scheduled rental payment.
(c) This section may not be construed to preclude a lessor from accepting and applying multiple rental payments before the rental payments' scheduled due dates. As added by P.L.35-2010, SEC.90.



CHAPTER 5. ADDITIONAL CHARGES

IC 24-7-5-2
Security deposit refunds
Sec. 2. A lessor may refuse to refund any part of a security deposit provided by a lessee only under the conditions authorized in the rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-5-3
Delivery charges
Sec. 3. (a) A lessor may contract for and receive a reasonable delivery charge if the lessor actually delivers the item to the lessee at a place other than the lessor's place of business.
(b) The delivery charge may be assessed in lieu of and not in addition to any initial processing charge imposed under section 1 of this chapter.
As added by P.L.254-1987, SEC.1.

IC 24-7-5-4
Rental payment pickup charges
Sec. 4. (a) A lessor may contract for and receive a charge for picking up rental or other payments from the lessee if the lessor is required or requested to visit the lessee to pick up a payment at a place other than the lessor's place of business.
(b) A charge assessed under this section may not exceed ten dollars ($10).
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.7.

IC 24-7-5-5
Late charges or delinquency fees
Sec. 5. (a) The parties may contract for late charges or delinquency fees as follows:
(1) For rental purchase agreements with monthly renewal dates, a late charge not exceeding eight dollars ($8) may be assessed on any rental payment not made within five (5) days after:
(A) the renewal date for the agreement; or
(B) the return of the property is required under the rental purchase agreement.
(2) For rental purchase agreements with weekly or biweekly renewal dates, a late charge not exceeding the amount specified

in subsection (e) may be assessed on any rental payments not made within two (2) days after:
(A) the renewal date for the agreement; or
(B) the return of the property is required under the rental purchase agreement.
(b) A late charge on a rental purchase agreement may be collected only once on any accrued rental payment, no matter how long it remains unpaid.
(c) A late charge may be collected at any time after it accrues.
(d) A late charge may not be assessed against a rental payment that is timely made, even though an earlier late charge has not been paid in full.
(e) The amount that may be assessed under subsection (a)(2) is as follows:
(1) Three dollars ($3) for any payment not greater than twenty dollars ($20).
(2) Five dollars ($5) for any payment greater than twenty dollars ($20).
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.8; P.L.14-1992, SEC.63; P.L.213-2007, SEC.30; P.L.217-2007, SEC.29.

IC 24-7-5-5.5
Charge for dishonored checks, negotiable orders, or share drafts
Sec. 5.5. A lessor may contract for and receive a charge not to exceed twenty-five dollars ($25) for each return by a bank or other depository institution of a dishonored check, negotiable order of withdrawal, or share draft issued by the lessee.
As added by P.L.213-2007, SEC.31; P.L.217-2007, SEC.30.

IC 24-7-5-6
Reinstatement fee
Sec. 6. A reinstatement fee imposed under IC 24-7-6-2 may not exceed five dollars ($5).
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.9.

IC 24-7-5-7
Sales and use taxes
Sec. 7. In addition to those charges allowable by this chapter, the lessor may require the lessee to pay any state sales and use taxes levied in connection with a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-5-8
Official fees
Sec. 8. In addition to those charges allowable by this chapter, a lessor may contract for and receive from the lessee an amount equal to all official fees required to be paid under a rental purchase agreement. As added by P.L.254-1987, SEC.1.

IC 24-7-5-10
Liability of lessee for replacement cost of leased property; fair market value
Sec. 10. If a lessee is liable to a lessor for the replacement cost of property leased under a rental purchase agreement, the lessor may not charge the lessee more than the fair market value for the property.
As added by P.L.138-1990, SEC.10.

IC 24-7-5-11
Liability waiver fees
Sec. 11. (a) In addition to the other charges permitted by this chapter, a lessor and a lessee may contract for a liability waiver fee in the following amounts:
(1) In the case of a rental purchase agreement with weekly or biweekly renewal dates, the liability waiver fee may not exceed the greater of:
(A) ten percent (10%) of a periodic lease payment due; or
(B) two dollars ($2).
(2) In the case of a rental purchase agreement with monthly renewal dates, the liability may not exceed the greater of:
(A) ten percent (10%) of a periodic lease payment due; or
(B) five dollars ($5).
(b) The selling or offering for sale of a liability damage waiver under this section is subject to the following prohibitions and requirements:
(1) A lessor may not sell or offer to sell a liability damage waiver unless all restrictions, conditions, and exclusions are:
(A) printed in the rental purchase agreement, or in a separate agreement, in 8 point type or larger; or
(B) written in ink or typewritten in or on the face of the rental purchase agreement in a blank space provided therefor.
(2) The liability damage waiver may exclude only loss or damage to the property that is the subject of the rental purchase agreement caused by moisture, scratches, mysterious disappearance, vandalism, abandonment of the property, or any other damage intentionally caused by the lessee or that results from the lessee's willful or wanton misconduct.
(3) The liability damage waiver agreement must include a statement of the total charge for the liability damage waiver. The liability damage waiver agreement must display in 8 point boldface type the following:
"NOTICE: THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A LIABILITY DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE PROPERTY. BEFORE DECIDING WHETHER TO PURCHASE THE LIABILITY DAMAGE

WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR OWN HOMEOWNERS OR CASUALTY INSURANCE AFFORDS YOU COVERAGE FOR DAMAGE TO THE RENTAL PROPERTY, AND THE AMOUNT OF THE DEDUCTIBLE UNDER YOUR OWN INSURANCE COVERAGE. THE PURCHASE OF THIS LIABILITY DAMAGE WAIVER IS NOT MANDATORY AND MAY BE DECLINED.".
(4) The restrictions, conditions, and exclusions of the liability damage waiver must be disclosed on the agreement or on a separate agreement, sheet, or handout given to the lessee before entering into the rental purchase agreement. The separate contract, sheet, or handout must be signed or otherwise acknowledged by the lessee as being received before entering into the rental purchase agreement.
(5) The lessor shall keep and maintain records as prescribed by the director of the department. The director of the department may inspect the records and determine whether the rates charged under this section are fair and reasonable.
As added by P.L.42-1993, SEC.17. Amended by P.L.172-1997, SEC.11.



CHAPTER 6. REINSTATEMENT; GARNISHMENT; UNCONSCIONABLE AGREEMENTS

IC 24-7-6-2
Condition precedent to reinstatement; charges
Sec. 2. (a) As a condition precedent to reinstatement of the rental purchase agreement, a lessor may charge:
(1) the outstanding balance of any accrued rental payments and delinquency charges;
(2) a reinstatement fee not exceeding the amount allowed under IC 24-7-5-6; and
(3) delivery charges not exceeding the amounts allowed under IC 24-7-5-3 if redelivery of the item is necessary.
(b) A reinstatement fee may not be charged under subsection (a)(2) unless the property has been returned to the lessor and is in the lessor's possession.
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.11.

IC 24-7-6-3
Same or substituted leased item upon reinstatement; revised disclosures
Sec. 3. If reinstatement occurs under sections 1 through 2 of this chapter, the lessor shall provide the lessee with either the same item leased by the lessee before reinstatement or a substitute item of comparable quality and condition. If any information disclosed under IC 24-7-3-2 is inaccurate after the delivery of a substitute item, the lessor shall provide the lessee with a revised set of disclosures. If there is more than one (1) lessee in a rental purchase agreement, delivery of a copy of the revised set of disclosures to one (1) of the lessees is sufficient to comply with this section.
As added by P.L.254-1987, SEC.1.

IC 24-7-6-4
Prejudgment garnishment proceedings
Sec. 4. (a) IC 24-4.5-5-105 and IC 24-4.5-5-106 apply to

garnishments related to a rental purchase agreement.
(b) With respect to a debt arising from a rental purchase agreement, regardless of where made, the lessor may not attach unpaid earnings of the debtor by garnishment proceedings or other similar proceedings before the entry of a judgment in an action against the lessee arising from a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-6-5
Unconscionable agreements
Sec. 5. (a) If the court as a matter of law finds the rental purchase agreement or any clause of a rental purchase agreement to have been unconscionable at the time it was made the court may:
(1) refuse to enforce the rental purchase agreement;
(2) enforce the remainder of the rental purchase agreement without the unconscionable clause; or
(3) limit the application of any unconscionable clause to avoid an unconscionable result.
(b) If it is claimed or appears to the court that a rental purchase agreement or any clause of the rental purchase agreement may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.
(c) For the purposes of this section, a rental payment, charge, or practice expressly permitted by this article is not in itself unconscionable.
As added by P.L.254-1987, SEC.1.



CHAPTER 7. ENFORCEMENT; ADJUSTMENT IN MAXIMUM FEES

IC 24-7-7-2
Examinations of books and records; record keeping requirements; investigations; court order compelling compliance; confidentiality; record retention; examination of vendors
Sec. 2. (a) A person subject to this article shall make the books and records of the person reasonably available for inspection by the department or the department's representative. At a minimum, every lessor shall keep a record of all payments remitted by the lessee on a rental purchase agreement, including the following:
(1) The name of the lessee.
(2) The date of each transaction.
(3) The total amount of each payment.
(4) A breakdown of each payment reflecting:
(A) each type of charge; and
(B) the amount of each type of charge.
The method of maintaining this data is at the discretion of the lessor, if hard copies of the required data are readily available. The record keeping system of the lessor shall be made available in Indiana for

examination. The director shall determine the sufficiency of the records and whether the lessor has made the required information reasonably available.
(b) In administering this article and in order to determine compliance with this article, the department or the department's representative may examine the books and records of persons subject to the article and may make investigations of persons necessary to determine compliance. For this purpose, the department may administer oaths or affirmations, and, upon the department's own motion or upon request of any party, may subpoena witnesses, compel their attendance, compel testimony, and require the production of any matter that is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence.
(c) If the person's records are located outside Indiana, the person shall, at the person's option, either make them available to the department at a convenient location in Indiana, or pay the reasonable and necessary expenses for the department or the department's representative to examine them at the place where they are maintained. The department may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the department's behalf.
(d) Upon failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all persons affected thereby, the department may apply to a court for an order compelling compliance.
(e) The department may not make public the name or identity of a person whose acts or conduct the department investigates under this section or the facts disclosed in the investigation, but this subsection does not apply to disclosures in actions or enforcement proceedings under this article.
(f) A lessor shall use generally accepted accounting principles and practices in keeping books and records so that the department or the department's representative may determine if the lessor is in compliance with this article or a rule adopted under this article.
(g) A lessor shall keep the lessor's books and records that pertain to a rental purchase agreement for at least two (2) years after the rental purchase agreement has terminated.
(h) If a lessor contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the lessor and be subject to the department's routine examination procedures, the person that provides the service to the lessor shall, at the request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director

may order any lessor that receives services from the person refusing the examination to:
(1) discontinue receiving one (1) or more services from the person; or
(2) otherwise cease conducting business with the person.
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.13; P.L.172-1997, SEC.13; P.L.35-2010, SEC.92.

IC 24-7-7-3
Assurance of discontinuance of misconduct
Sec. 3. If it is claimed that a person has engaged in conduct subject to an order by the department or by a court under this chapter, the department may accept an assurance in writing that the person will not engage in the conduct in the future. If a person giving an assurance of discontinuance fails to comply with its terms, the assurance is evidence that before the assurance the person engaged in the conduct described in the assurance.
As added by P.L.254-1987, SEC.1. Amended by P.L.172-1997, SEC.14.

IC 24-7-7-4
Repealed
(Repealed by P.L.138-1990, SEC.15.)



CHAPTER 8. REGISTRATION OF LESSORS

IC 24-7-8-2
Contents of notification
Sec. 2. The notification required under section 1 of this chapter must include the following:
(1) The name of the lessor.
(2) The name in which business is transacted if different from subdivision (1).
(3) The address of the principal office, which may be outside Indiana.
(4) The address of all offices or stores, if any, in Indiana at which rental purchase agreements are made.
(5) If rental purchase agreements are made in a place other than an office or retail store in Indiana, a brief description of the manner in which they are made.
(6) The address of the designated agent upon whom service of process may be made in Indiana.
(7) Other information required by the director of the department.
As added by P.L.254-1987, SEC.1. Amended by P.L.35-2010, SEC.93.

IC 24-7-8-3
Corrective notification
Sec. 3. If information in a notification becomes inaccurate after filing, no further notification is required until the lessor is required to file a subsequent notification under section 1 of this chapter.
As added by P.L.254-1987, SEC.1.

IC 24-7-8-4
Fees; costs of examination by department; late fees
Sec. 4. (a) A lessor required to file a notification with the department under section 1 of this chapter shall pay to the department the following fees:
(1) A fee fixed by the department under IC 28-11-3-5 with the initial notification filed with the department.
(2) A fee fixed by the department under IC 28-11-3-5 for each

place of business operated by the lessor on December 31 of the preceding year with each annual notification subsequently filed with the department.
(b) In addition to the fee required under subsection (a)(2), if the department examines the books and records of the lessor, the lessor shall pay to the department all reasonably incurred costs of the examination in accordance with the fee schedule adopted by the department under IC 28-11-3-5.
(c) The department may impose a fee fixed by the department under IC 28-11-3-5 for each day a lessor is late in:
(1) submitting the information required under IC 24-7-8-2; or
(2) paying a fee under subsection (a) or (b).
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.14; P.L.14-1992, SEC.64; P.L.45-1995, SEC.19; P.L.10-2006, SEC.23 and P.L.57-2006, SEC.23; P.L.35-2010, SEC.94; P.L.27-2012, SEC.31.



CHAPTER 9. VIOLATIONS; CIVIL DAMAGES

IC 24-7-9-2
Failure to provide required information; offense
Sec. 2. A lessor who knowingly fails to provide information that the lessor is required to disclose to a lessee or provide to the department under this article commits a Class C misdemeanor.
As added by P.L.254-1987, SEC.1. Amended by P.L.172-1997, SEC.16.

IC 24-7-9-3
Unauthorized or excessive charges; offense
Sec. 3. A lessor who knowingly makes a charge under a rental purchase agreement that:
(1) is not authorized under this article; or
(2) exceeds the amount authorized under this article;
commits a Class C misdemeanor.
As added by P.L.254-1987, SEC.1.

IC 24-7-9-4
Civil damages recoverable by lessee
Sec. 4. (a) If a lessor violates this article and a lessee who is a party to the agreement prevails in the proceeding, the lessee may:
(1) recover from the lessor committing the violation; or
(2) set off in a counterclaim in any action by the lessor committing the violation;
the amounts described in subsection (b).
(b) The lessee in an action described in subsection (a) may recover all of the following:
(1) Reasonable attorney's fees, as determined by the court.
(2) Court costs.
(3) The greater of:
(A) the actual damages incurred by the lessee as a result of the violation;
(B) three hundred dollars ($300); or
(C) twenty-five percent (25%) of the total rental payments necessary to acquire ownership of the property leased under the agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-9-5 Defenses; clerical error and correction
Sec. 5. It is a defense in a criminal proceeding under sections 1 through 3 of this chapter or a civil proceeding under section 4 of this chapter that the lessor or an assignee of a lessor:
(1) failed to comply with this article as a result of a bona fide clerical error; and
(2) corrected the error after the date of execution of the rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-9-6
Defense; compliance with rules
Sec. 6. It is a defense in a criminal proceeding under sections 1 through 3 of this chapter or a civil proceeding under section 4 of this chapter that the lessor complied with a rule adopted by the department.
As added by P.L.254-1987, SEC.1. Amended by P.L.172-1997, SEC.17.

IC 24-7-9-7
Limitation of actions
Sec. 7. Notwithstanding any other law, an action to recover the amounts described in section 4 of this chapter must be commenced within one (1) year after the action accrues.
As added by P.L.254-1987, SEC.1.






ARTICLE 8. PROMOTIONAL GIFTS AND CONTESTS

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 24-8-2-2
"Person" defined
Sec. 2. "Person" means an individual, corporation, the state or its subdivisions or agencies, business trust, estate, trust, partnership, association, cooperative, or any other legal entity.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-3
"Prize" defined
Sec. 3. "Prize" means a gift, award, or other item distributed in a promotion.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-4
"Promoter" defined
Sec. 4. "Promoter" means a person conducting a promotion.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-5
"Promotion" defined
Sec. 5. "Promotion" means a written notice offering:
(1) property; or
(2) a chance to obtain property;
to a person based on a representation that the person has been awarded or may have been awarded a prize.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-6
"Property"
Sec. 6. "Property" has the meaning set forth in IC 35-31.5-2-253.
As added by P.L.233-1989, SEC.1. Amended by P.L.114-2012, SEC.49.

IC 24-8-2-7
"Sponsor" defined
Sec. 7. "Sponsor" means a person on whose behalf a promotion is conducted to promote or advertise goods, services, or property of that person.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-8 "Verifiable retail value" defined
Sec. 8. "Verifiable retail value" means:
(1) a price at which a promoter or sponsor can demonstrate that a substantial number of prizes have been sold at retail by a person other than the promoter or sponsor; or
(2) if substantiation described in this section is not available to a promoter or sponsor, no more than one and one-half (1.5) times the amount a promoter or sponsor paid for a prize.
As added by P.L.233-1989, SEC.1.



CHAPTER 3. NOTICE

IC 24-8-3-2
Names and addresses
Sec. 2. The notice must contain the name and address of the promoter and the sponsor of the promotion.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-3
Statement of verifiable retail value of prizes
Sec. 3. The notice must state the verifiable retail value of each prize a participant has been awarded or may have been awarded.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-4
Statement of odds
Sec. 4. (a) If an element of chance is involved, each notice must state the odds the participant has of receiving each prize.
(b) The statement of the odds must include, for each prize, the total number of prizes to be given away and the total number of notices distributed.
(c) The total number of notices must include all notices in which a prize may be given including notices for other sponsors.
(d) If the odds of winning a prize are not accurately stated on the basis of the number of notices, the odds shall be stated in a manner that will not deceive or mislead a participant regarding the participant's chance of receiving a prize.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-5
Location and size of statement of verifiable retail value and odds
Sec. 5. (a) The verifiable retail value and odds for each prize must be stated in immediate proximity with each listing of the prize in each place it appears on the notice.
(b) The verifiable retail value and odds for each prize must be listed in the same size type and boldness as the prize.
As added by P.L.233-1989, SEC.1.
IC 24-8-3-6
Attendance at sales presentation
Sec. 6. If a person is required or invited to view, hear, or attend a sales presentation in order to claim a prize that has been awarded or may have been awarded, the requirement or invitation must be conspicuously disclosed to the person in the notice in at least 10 point boldface type on the first page of the notice.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-7
Additional purchases
Sec. 7. (a) If a prize is offered or given that will require a person to purchase additional goods or services, including shipping fees, handling fees, or any other charge, the requirement and additional cost to the person must be clearly disclosed on the first page of the notice.
(b) Disclosure must be made by using the following appropriately completed statement:
"You must pay $ _______ in order to receive this item.".
(c) The disclosure statement must be in at least 10 point boldface type.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-8
Eligibility limitations
Sec. 8. A limitation on the eligibility of persons must be clearly disclosed in the notice in at least 10 point boldface type.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-9
Presentation of winning ticket necessary
Sec. 9. If prizes will not be awarded or given if a winning ticket, token, number, lot, or other device used to determine winners in a particular promotion is not presented to a promoter or a sponsor, this fact must be clearly stated in the notice.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-10
Applicability of chapter to certain book, record, video, and magazine promotions
Sec. 10. Sections 3, 5 and 7 of this chapter shall not apply in a promotion only for books, records, videos, or magazines when the person has the right to review the merchandise without obligation for at least seven (7) days and the right to obtain a full refund for the return of undamaged merchandise.
As added by P.L.233-1989, SEC.1.



CHAPTER 4. PRESENTATION

IC 24-8-4-2
Time prizes, vouchers, or certificates given
Sec. 2. A prize or a voucher, certificate, or other evidence of obligation given instead of a prize shall be given to a person at the time the person is informed of the prize, if any, the person will receive.
As added by P.L.233-1989, SEC.1.

IC 24-8-4-3
Notices; return
Sec. 3. The notice shall be returned to the person receiving the prize at the time the prize is awarded.
As added by P.L.233-1989, SEC.1.



CHAPTER 5. PRIZES

IC 24-8-5-2
Honor of evidence of obligation by sponsors
Sec. 2. A sponsor shall honor a voucher, certificate, or other evidence of obligation if the person named as being responsible fails to honor the voucher, certificate, or other evidence of obligation.
As added by P.L.233-1989, SEC.1.



CHAPTER 6. PENALTY; CIVIL ACTION

IC 24-8-6-2
Civil liability
Sec. 2. A sponsor or promoter who violates this article is liable to an aggrieved person for the greater of:
(1) two (2) times the actual damages sustained by the person; or
(2) five hundred dollars ($500) plus attorney's fees.
As added by P.L.233-1989, SEC.1.

IC 24-8-6-3
Deceptive consumer sales actions; penalties
Sec. 3. A person who violates this article commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5 and is subject to the penalties listed in IC 24-5-0.5.
As added by P.L.233-1989, SEC.1.






ARTICLE 9. HOME LOAN PRACTICES

CHAPTER 1. APPLICATION



CHAPTER 2. DEFINITIONS

IC 24-9-2-2
"Benchmark rate"
Sec. 2. "Benchmark rate" means the interest rate established under Section 152 of the Federal Home Ownership and Equity Protection Act of 1994 (15 U.S.C. 1602 (aa)) and the regulations adopted under that act by the Federal Reserve Board, including 12 CFR 226.32 and the Official Staff Commentary to the regulations as amended.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-3
"Bona fide discount points"
Sec. 3. "Bona fide discount points" means loan discount points that:
(1) are knowingly paid by the borrower;
(2) are paid for the express purpose of reducing the interest rate applicable to the loan;
(3) reduce the interest rate from an interest rate that does not exceed the benchmark rate; and
(4) are recouped within the first four (4) years of the scheduled loan payments;
if the reduction in the interest rate that is achieved by the payment of the loan discount points reduces the interest charged on the scheduled payments so that the borrower's dollar amount of savings in interest during the first four (4) years of the loan is equal to or greater than the dollar amount of loan discount points paid by the borrower.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-4
"Borrower"
Sec. 4. "Borrower" means a person obligated to repay a home loan, including a coborrower, cosigner, or guarantor.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-5
"Bridge loan"
Sec. 5. "Bridge loan" means temporary or short term financing with a maturity of less than eighteen (18) months that requires payments of interest only until the entire unpaid balance is due and payable.
As added by P.L.73-2004, SEC.33.
IC 24-9-2-6
"Creditor"
Sec. 6. (a) "Creditor" means:
(1) a person:
(A) who regularly extends consumer credit that is subject to a finance charge or that is payable by written agreement in more than four (4) installments; and
(B) to whom the debt arising from a home loan transaction is initially payable; or
(2) a person who brokers a home loan, including a person who:
(A) directly or indirectly solicits, processes, places, or negotiates home loans for others;
(B) offers to solicit, process, place, or negotiate home loans for others; or
(C) closes home loans that may be in the person's own name with funds provided by others and that are thereafter assigned to the person providing funding for the loans.
(b) The term does not include:
(1) a servicer;
(2) a state or local housing finance authority;
(3) any other state or local governmental or quasi-governmental entity; or
(4) an attorney providing legal services in association with the closing of a home loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-7
"Deceptive act"
Sec. 7. (a) "Deceptive act" means an act or a practice as part of a mortgage transaction (as defined in IC 24-9-3-7(a)), or of a real estate transaction (as defined in IC 24-9-3-7(b)), in which a person at the time of the transaction knowingly or intentionally:
(1) makes a material misrepresentation; or
(2) conceals material information regarding the terms or conditions of the transaction.
(b) For purposes of this section, "knowingly" means having actual knowledge at the time of the transaction.
As added by P.L.73-2004, SEC.33. Amended by P.L.226-2011, SEC.16.

IC 24-9-2-8
"High cost home loan"
Sec. 8. (a) "High cost home loan" means a home loan with:
(1) a trigger rate that exceeds the benchmark rate; or
(2) total points and fees that exceed:
(A) five percent (5%) of the loan principal for a home loan having a loan principal of at least forty thousand dollars ($40,000); or
(B) six percent (6%) of the loan principal for a home loan having a loan principal of less than forty thousand dollars

($40,000).
(b) Beginning July 1, 2006, the dollar amounts set forth in this section are subject to change at the times and according to the procedure set forth in the provisions of IC 24-4.5-1-106 concerning the adjustment of dollar amounts in IC 24-4.5.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-9
"Home loan"
Sec. 9. (a) "Home loan" means a loan, other than an open end credit plan, a reverse mortgage transaction, or a loan described in IC 24-9-1-1, that is secured by a mortgage or deed of trust on real estate in Indiana on which there is located or will be located a structure or structures:
(1) designed primarily for occupancy of one (1) to four (4) families; and
(2) that is or will be occupied by a borrower as the borrower's principal dwelling.
(b) The term does not include a land contract.
As added by P.L.73-2004, SEC.33. Amended by P.L.141-2005, SEC.4; P.L.89-2011, SEC.25.

IC 24-9-2-9.5
"Land contract"
Sec. 9.5. "Land contract" means a contract for the sale of real estate in which the seller of the real estate retains legal title to the real estate until the total contract price is paid by the buyer.
As added by P.L.89-2011, SEC.26.

IC 24-9-2-10
"Points and fees"
Sec. 10. (a) Except as provided in subsection (b), "points and fees" means the total of the following:
(1) Points and fees (as defined in 12 CFR 226.32(b)(1) on January 1, 2004).
(2) All compensation paid directly or indirectly to a mortgage broker, including a broker that originates a loan in the broker's own name.
As used in subdivision (2), "compensation" does not include a payment included in subdivision (1).
(b) The term does not include the following:
(1) Bona fide discount points.
(2) An amount not to exceed one and one-half (1 1/2) points in indirect broker compensation, if the terms of the loan do not include:
(A) a prepayment penalty, in the case of a home loan described in IC 24-9-3-6(b); or
(B) a prepayment penalty that exceeds two percent (2%) of the home loan principal, in the case of a home loan other than a home loan described in IC 24-9-3-6(b). (3) Reasonable fees paid to an affiliate of the creditor.
(4) Interest prepaid by the borrower for the month in which the home loan is closed.
As added by P.L.73-2004, SEC.33. Amended by P.L.52-2009, SEC.5.

IC 24-9-2-11
"Political subdivision"
Sec. 11. "Political subdivision" means a municipality, school district, public library, local housing authority, fire protection district, public transportation corporation, local building authority, local hospital authority or corporation, local airport authority, special service district, special taxing district, or any other type of local governmental corporate entity.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-12
"Rate"
Sec. 12. "Rate" means the interest rate charged on a home loan, based on an annual simple interest yield.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-13
"Total loan amount"
Sec. 13. "Total loan amount" means the principal of the home loan minus the points and fees that are included in the principal amount of the loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-14
"Trigger rate"
Sec. 14. "Trigger rate" means:
(1) for fixed rate home loans in which the interest rate will not vary during the term of the loan, the rate as of the date of closing;
(2) for home loans in which the interest varies according to an index, the sum of the index rate as of the date of closing plus the maximum margin permitted at any time under the loan agreement; or
(3) for all other home loans in which the rate may vary at any time during the term of the loan, the maximum rate that may be charged during the term of the home loan.
As added by P.L.73-2004, SEC.33.



CHAPTER 3. PROHIBITED LENDING PRACTICES GENERALLY

IC 24-9-3-1
Financing of certain premiums, penalties, and fees prohibited
Sec. 1. (a) A creditor making a home loan may not finance, directly or indirectly, any:
(1) credit life insurance;
(2) credit disability insurance;
(3) credit unemployment insurance;
(4) credit property insurance; or
(5) payments directly or indirectly for any cancellation suspension agreement or contract.
(b) Insurance premiums, debt cancellation fees, or suspension fees calculated and paid on a monthly basis are not considered to be financed by the creditor for purposes of this chapter.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-2
Subsidized low rate loans
Sec. 2. (a) A creditor may not knowingly or intentionally replace or consolidate a zero (0) interest rate or other subsidized low rate loan made by a governmental or nonprofit lender with a high cost home loan within the first ten (10) years of the subsidized low rate loan unless the current holder of the loan consents in writing to the refinancing.
(b) For purposes of this section, a "subsidized low rate loan" is a loan that carries a current interest rate of at least two (2) percentage points below the current yield on treasury securities with a comparable maturity. If the loan's current interest rate is either a discounted introductory rate or a rate that automatically steps up over time, the fully indexed rate or the fully stepped up rate, as appropriate, should be used instead of the current rate to determine whether a loan is a subsidized low rate loan.
(c) Each mortgage or deed of trust securing a zero (0) interest rate or other subsidized low rate loan executed after January 1, 2005, must prominently display the following on the face of the instrument:
"This instrument secures a zero (0) interest rate or other subsidized low rate loan subject to IC 24-9-3-2.".
(d) A creditor may reasonably rely on the presence or absence of the statement described in subsection (c) on the face of an instrument executed after January 1, 2005, as conclusive proof of the existence

or nonexistence of a zero (0) interest rate or other subsidized low rate loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-3
Default on existing loan
Sec. 3. A creditor may not recommend or encourage default on an existing loan or other debt before and in connection with the closing or planned closing of a home loan that refinances all or part of the existing loan or debt.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-4
Date of payment
Sec. 4. A creditor shall treat each payment made by a borrower in regard to a home loan as posted on the same business day as the payment was received by the creditor, servicer, or creditor's agent, or at the address provided to the borrower by the creditor, servicer, or creditor's agent for making payments.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-5
Loan acceleration
Sec. 5. (a) A home loan agreement may not contain a provision that permits the creditor, in the creditor's sole discretion, to accelerate the indebtedness without material cause.
(b) This section does not prohibit acceleration of a home loan in good faith due to the borrower's failure to abide by the material terms of the loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-6
Fee prohibited for payoff statement or written release; prepayment penalty prohibited for adjustable rate home loans; short sale; acknowledgment of offer; acceptance or rejection; liability for failure to respond
Sec. 6. (a) A creditor may not charge a fee for informing or transmitting to a person the balance due to pay off a home loan or to provide a written release upon prepayment. A creditor must provide, in writing, a payoff balance not later than seven (7) business days (excluding legal public holidays, Saturdays, and Sundays) after the request is received by the creditor. A payoff statement provided by a creditor under this subsection must show the date the statement was prepared and itemize the unpaid principal balance and each fee, charge, or other sum included within the payoff amount. For purposes of this subsection, "fee" does not include actual charges incurred by a creditor for express or priority delivery of home loan documents to the borrower if such delivery is requested by the borrower.
(b) This subsection applies to a home loan, or the refinancing or

consolidation of a home loan, that:
(1) is closed after June 30, 2009; and
(2) has an interest rate that is subject to change at one (1) or more times during the term of the home loan.
A creditor in a transaction to which this subsection applies may not contract for and may not charge the borrower a prepayment fee or penalty.
(c) This subsection applies to a home loan with respect to which any installment or minimum payment due is delinquent for at least sixty (60) days. The creditor, servicer, or the creditor's agent shall acknowledge a written offer made in connection with a proposed short sale not later than five (5) business days (excluding legal public holidays, Saturdays, and Sundays) after the date of the offer if the offer complies with the requirements for a qualified written request set forth in 12 U.S.C. 2605(e)(1)(B). The creditor, servicer, or creditor's agent is required to acknowledge a written offer made in connection with a proposed short sale from a third party acting on behalf of the debtor only if the debtor has provided written authorization for the creditor, servicer, or creditor's agent to do so. Not later than thirty (30) business days (excluding legal public holidays, Saturdays, and Sundays) after receipt of an offer under this subsection, the creditor, servicer, or creditor's agent shall respond to the offer with an acceptance or a rejection of the offer. The thirty (30) day period described in this subsection may be extended for not more than fifteen (15) business days (excluding legal public holidays, Saturdays, and Sundays) if, before the end of the thirty (30) day period, the creditor, the servicer, or the creditor's agent notifies the debtor of the extension and the reason the extension is needed. As used in this subsection, "short sale" means a transaction in which the property that is the subject of a home loan is sold for an amount that is less than the amount of the borrower's outstanding obligation on the home loan. A creditor, a servicer, or a creditor's agent that fails to respond to an offer within the time prescribed by this subsection is liable in accordance with 12 U.S.C. 2605(f) in any action brought under that section.
As added by P.L.73-2004, SEC.33. Amended by P.L.145-2008, SEC.29; P.L.52-2009, SEC.6; P.L.89-2011, SEC.27; P.L.27-2012, SEC.32.

IC 24-9-3-7
Mortgage transactions and real estate transactions; prohibited acts; land contracts; written notice of encumbrances
Sec. 7. (a) As used in this section, "mortgage transaction" includes the following:
(1) A home loan subject to this article.
(2) To the extent allowed under federal law, a loan described in IC 24-9-1-1 that is secured by a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) on real estate in Indiana on which there is located or will be located a structure or structures: (A) designed primarily for occupancy of one (1) to four (4) families; and
(B) that is or will be occupied by a borrower as the borrower's principal dwelling.
(3) A first lien mortgage transaction (as defined in IC 24-4.4-1-301) subject to IC 24-4.4.
(4) A consumer credit sale subject to IC 24-4.5-2 in which a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) that constitutes a lien is created or retained against land:
(A) that is located in Indiana; and
(B) upon which there is constructed or intended to be constructed a dwelling that is or will be used by the debtor primarily for personal, family, or household purposes.
(5) A consumer credit loan subject to IC 24-4.5-3 in which a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) that constitutes a lien is created or retained against land:
(A) that is located in Indiana; and
(B) upon which there is constructed or intended to be constructed a dwelling that is or will be used by the debtor primarily for personal, family, or household purposes.
(6) A loan in which a mortgage or a land contract (or another consensual security interest equivalent to a mortgage or a land contract) that constitutes a lien is created or retained against land:
(A) that is located in Indiana;
(B) upon which there is constructed or intended to be constructed a dwelling that is not or will not be used by the borrower primarily for personal, family, or household purposes; and
(C) that is classified as residential for property tax purposes.
The term includes a loan that is secured by land in Indiana upon which there is constructed or intended to be constructed a dwelling that is purchased by or through the borrower for investment or other business purposes.
(7) A reverse mortgage transaction that is secured by real estate in Indiana on which there is located a structure that is occupied by a borrower as the borrower's principal dwelling.
(b) As used in this section, "real estate transaction" means the sale or lease of any legal or equitable interest in real estate:
(1) that is located in Indiana;
(2) upon which there is constructed or intended to be constructed a dwelling; and
(3) that is classified as residential for property tax purposes.
(c) A person may not do any of the following:
(1) Divide a home loan transaction into separate parts with the intent of evading a provision of this article.
(2) Structure a home loan transaction as an open-end loan with the intent of evading the provisions of this article if the home

loan would be a high cost home loan if the home loan had been structured as a closed-end loan.
(3) Engage in a deceptive act in connection with a mortgage transaction or a real estate transaction.
(4) Engage in, or solicit to engage in, a real estate transaction or a mortgage transaction without a permit or license required by law.
(5) With respect to a real estate transaction or a mortgage transaction, represent that:
(A) the transaction has:
(i) certain terms or conditions; or
(ii) the sponsorship or approval of a particular person or entity;
that it does not have and that the person knows or reasonably should know it does not have; or
(B) the real estate or property that is the subject of the transaction has any improvements, appurtenances, uses, characteristics, or associated benefits that it does not have and that the person knows or reasonably should know it does not have.
(6) Maintain or offer to maintain an account for the receipt of funds for the payment of real estate taxes and insurance unless the person is any of the following:
(A) Any of the following that is chartered under the laws of a state or the United States:
(i) A bank.
(ii) A savings and loan association.
(iii) A credit union.
(iv) A savings bank.
(B) The creditor in a mortgage transaction.
(C) A mortgage servicer acting on behalf of the creditor in a mortgage transaction.
(D) A closing agent (as defined in IC 27-7-3.7-1).
(7) Fail to provide the notice required under subsection (d), within the time specified in subsection (d), if the person is a seller in a real estate transaction described in subsection (d).
(d) This subsection applies to a real estate transaction that involves a land contract between the seller and the buyer in the transaction. If the real estate that is the subject of the transaction is subject to any encumbrance, including any tax lien, foreclosure action, legal judgment, or other encumbrance affecting the title to the real estate, the seller must provide written notice by certified mail, return receipt requested, of the encumbrance to the buyer:
(1) not later than the time the land contract is executed, if the encumbrance is created before or at the time the land contract is executed; or
(2) not later than ten (10) business days after the encumbrance is created, if the encumbrance is created after the land contract is executed.
As added by P.L.73-2004, SEC.33. Amended by P.L.141-2005,

SEC.5; P.L.52-2009, SEC.7; P.L.105-2009, SEC.8; P.L.114-2010, SEC.18; P.L.89-2011, SEC.28; P.L.27-2012, SEC.33.

IC 24-9-3-8
Intimidation, coercion, and harassment prohibited
Sec. 8. A person seeking to enforce section 7(c)(3), 7(c)(4), or 7(c)(5) of this chapter may not knowingly or intentionally intimidate, coerce, or harass another person.
As added by P.L.73-2004, SEC.33. Amended by P.L.52-2009, SEC.8; P.L.105-2009, SEC.9.

IC 24-9-3-9
Prohibited discrimination
Sec. 9. It is unlawful for a creditor to discriminate against any applicant with respect to any aspect of a credit transaction on the basis of race, color, religion, national origin, sex, marital status, or age, if the applicant has the ability to contract.
As added by P.L.73-2004, SEC.33.



CHAPTER 4. ADDITIONAL PROHIBITIONS FOR HIGH COST HOME LOANS

IC 24-9-4-1
Limitations and prohibited practices
Sec. 1. The following additional limitations and prohibited practices apply to a high cost home loan:
(1) A creditor making a high cost home loan may not directly or indirectly finance any points and fees.
(2) This subdivision does not apply to a high cost home loan described in IC 24-9-3-6(b). Prepayment fees or penalties may not be included in the loan documents for a high cost home loan or charged to the borrower if the fees or penalties exceed in total two percent (2%) of the high cost home loan amount prepaid during the first twenty-four (24) months after the high cost home loan closing.
(3) This subdivision does not apply to a high cost home loan described in IC 24-9-3-6(b). A prepayment penalty may not be contracted for after the second year following the high cost home loan closing.
(4) This subdivision does not apply to a high cost home loan described in IC 24-9-3-6(b). A creditor may not include a prepayment penalty fee in a high cost home loan unless the creditor offers the borrower the option of choosing a loan product without a prepayment fee. The terms of the offer must be made in writing and must be initialed by the borrower. The document containing the offer must be clearly labeled in large bold type and must include the following disclosure:
"LOAN PRODUCT CHOICE
I was provided with an offer to accept a product both with and without a prepayment penalty provision. I have chosen to accept the product with a prepayment penalty.".
(5) A creditor shall not sell or otherwise assign a high cost home loan without furnishing the following statement to the purchaser or assignee:
"NOTICE: This is a loan subject to special rules under IC 24-9. Purchasers or assignees may be liable for all claims and defenses with respect to the loan that the borrower could assert against the lender.".
(6) A mortgage or deed of trust that secures a high cost home loan at the time the mortgage or deed of trust is recorded must prominently display the following on the face of the instrument: "This instrument secures a high cost home loan as defined in IC 24-9-2-8.".
(7) A creditor making a high cost home loan may not finance, directly or indirectly, any life or health insurance.
As added by P.L.73-2004, SEC.33. Amended by P.L.52-2009, SEC.9.

IC 24-9-4-2
Points and fees charged in certain refinance transactions; evasive division of home loans prohibited
Sec. 2. A creditor may not knowingly or intentionally:
(1) refinance a high cost home loan by charging points and fees on the part of the proceeds of the new high cost home loan that is used to refinance the existing high cost loan within four (4) years of the origination of the existing high cost home loan; or
(2) divide a home loan transaction into multiple transactions with the effect of evading this article. Where multiple transactions are involved, the total points and fees charged in all transactions shall be considered when determining whether the protections of this section apply.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-3
Balloon payments
Sec. 3. Notwithstanding IC 24-4.5-3-402, a high cost home loan agreement may not require a scheduled payment that is more than twice as large as the average of earlier scheduled monthly payments under the high cost home loan agreement unless the payment becomes due and payable at least one hundred twenty (120) months after the date of the high cost home loan. This prohibition does not apply if:
(1) the payment schedule is adjusted to account for the seasonal or irregular income of the borrower; or
(2) the loan is a bridge loan connected with or related to the acquisition or construction of a dwelling intended to become the borrower's principal dwelling.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-4
Payment terms; collection of interest due
Sec. 4. (a) Except as provided in subsection (b), a high cost home loan may not include payment terms under which the outstanding principal balance will increase at any time over the course of the high cost home loan because the regular periodic payments do not cover the full amount of interest due.
(b) This section does not apply to a temporary forbearance that is requested by a borrower regarding a high cost home loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-5
Acceleration after default Sec. 5. A high cost home loan may not contain a provision that increases the interest rate after default. However, this section does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the high cost home loan documents if the change in the interest rate is not triggered by the event of default or the acceleration of the indebtedness.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-6
Consolidated periodic payments paid from loan proceeds
Sec. 6. A high cost home loan may not include terms under which more than two (2) periodic payments required under the high cost home loan are consolidated and paid in advance from the high cost home loan proceeds provided to the borrower.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-7
Counseling agency contact information
Sec. 7. A creditor may not make a high cost home loan without first providing the borrower information to facilitate contact with a nonprofit counseling agency certified by:
(1) the United States Department of Housing and Urban Development; or
(2) the Indiana housing and community development authority under IC 5-20-1-4(g);
at the same time as the good faith estimates are provided to the borrower in accordance with the requirements of the federal Real Estate Settlement Procedures Act (12 U.S.C. 2601 et seq.) as amended.
As added by P.L.73-2004, SEC.33. Amended by P.L.1-2006, SEC.415.

IC 24-9-4-8
Repayment ability; commercially reasonable practices to determine debt to income ratio
Sec. 8. (a) A creditor may not make a high cost home loan without regard to repayment ability.
(b) If a creditor presents evidence that the creditor followed commercially reasonable practices in determining the borrower's debt to income ratio, there is a rebuttable presumption that the creditor made the high cost home loan with due regard to repayment ability. For purposes of this section, there is a rebuttable presumption that the borrower's statement of income provided to the creditor is true and complete.
(c) Commercially reasonable practices include the use of:
(1) the debt to income ratio:
(A) listed in 38 CFR 36.4337(c)(1); and
(B) defined in 38 CFR 36.4337(d); and
(2) the residual income guidelines established under:
(A) 38 CFR 36.4337(e); and (B) United States Department of Veterans Affairs form 26-6393.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-9
Payments to home improvement contractors
Sec. 9. A creditor may not pay a contractor under a home improvement contract from the proceeds of a high cost home loan unless:
(1) the creditor is presented with a signed and dated completion certificate showing that the home improvements have been completed; and
(2) the instrument is payable to the borrower or jointly to the borrower and the contractor or, at the election of the borrower, through a third party escrow agent under a written agreement signed by the borrower, the creditor, and the contractor before the disbursement.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-10
Modification, renewal, extension, amendment, or deferral of loan terms; fees and charges prohibited
Sec. 10. A creditor may not charge a borrower any fees or other charges to modify, renew, extend, or amend a high cost home loan or to defer a payment due under the terms of a high cost home loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-11
Notice to borrower
Sec. 11. A creditor may not make a high cost home loan unless the creditor has given the following notice, in writing, to the borrower not later than the time that notice is required under 12 CFR 226.31(c):
"NOTICE TO BORROWER
YOU SHOULD BE AWARE THAT YOU MIGHT BE ABLE TO OBTAIN A LOAN AT A LOWER COST. YOU SHOULD COMPARE LOAN RATES, COSTS, AND FEES. MORTGAGE LOAN RATES AND CLOSING COSTS AND FEES VARY BASED ON MANY FACTORS, INCLUDING YOUR PARTICULAR CREDIT AND FINANCIAL CIRCUMSTANCES, YOUR EMPLOYMENT HISTORY, THE LOAN-TO-VALUE REQUESTED, AND THE TYPE OF PROPERTY THAT WILL SECURE YOUR LOAN. THE LOAN RATE, COSTS, AND FEES COULD ALSO VARY BASED ON WHICH CREDITOR OR BROKER YOU SELECT.
IF YOU ACCEPT THE TERMS OF THIS LOAN, THE CREDITOR WILL HAVE A MORTGAGE LIEN ON YOUR HOME. YOU COULD LOSE YOUR HOME AND ANY MONEY YOU HAVE PAID IF YOU DO NOT MEET YOUR

PAYMENT OBLIGATIONS UNDER THE LOAN.
YOU SHOULD CONSULT AN ATTORNEY AND A QUALIFIED INDEPENDENT CREDIT COUNSELOR OR OTHER EXPERIENCED FINANCIAL ADVISER REGARDING THE RATE, FEES, AND PROVISIONS OF THIS MORTGAGE LOAN BEFORE YOU PROCEED. A LIST OF QUALIFIED COUNSELORS IS AVAILABLE FROM THE INDIANA HOUSING AND COMMUNITY DEVELOPMENT AUTHORITY.
YOU ARE NOT REQUIRED TO COMPLETE THIS LOAN AGREEMENT MERELY BECAUSE YOU HAVE RECEIVED THIS DISCLOSURE OR HAVE SIGNED A LOAN APPLICATION. REMEMBER, PROPERTY TAXES AND HOMEOWNER'S INSURANCE ARE YOUR RESPONSIBILITY. NOT ALL CREDITORS PROVIDE ESCROW SERVICES FOR THESE PAYMENTS. YOU SHOULD ASK YOUR CREDITOR ABOUT THESE SERVICES.
ALSO, YOUR PAYMENTS ON EXISTING DEBTS CONTRIBUTE TO YOUR CREDIT RATINGS. YOU SHOULD NOT ACCEPT ANY ADVICE TO IGNORE YOUR REGULAR PAYMENTS TO YOUR EXISTING CREDITORS.".
As added by P.L.73-2004, SEC.33. Amended by P.L.1-2006, SEC.416.

IC 24-9-4-12
High cost home loan agreements; unconscionable and void provisions
Sec. 12. Without regard to whether a borrower is acting individually or on behalf of others similarly situated, a provision of a high cost home loan agreement that:
(1) requires arbitration of a claim or defense;
(2) allows a party to require a borrower to assert a claim or defense in a forum that is:
(A) less convenient;
(B) more costly; or
(C) more dilatory;
for the resolution of the dispute than an Indiana court in which the borrower may otherwise bring a claim or defense; or
(3) limits in any way any claim or defense the borrower may have;
is unconscionable and void.
As added by P.L.73-2004, SEC.33.



CHAPTER 5. CLAIMS, DEFENSES, REMEDIES

collateral securing the loan is initiated; or
(C) the loan is more than sixty (60) days in default;
within three (3) years after the closing of a home loan;
(2) a violation of this article in connection to the high cost home loan as a defense, claim, or counterclaim in an original action within five (5) years after the closing of a high cost home loan; and
(3) any defense, claim, counterclaim, or action to enjoin foreclosure or preserve or obtain possession of the home that secures the loan, including a violation of this article after:
(A) an action to collect on the loan or foreclose on the collateral securing the loan is initiated;
(B) the debt arising from the loan is accelerated; or
(C) the loan is more than sixty (60) days in default;
at any time during the term of a high cost home loan.
(c) In an action, a claim, or a counterclaim brought under subsection (b), the borrower may recover only amounts required to reduce or extinguish the borrower's liability under a home loan plus amounts required to recover costs, including reasonable attorney's fees.
(d) The provisions of this section are effective notwithstanding any other provision of law. This section shall not be construed to limit the substantive rights, remedies, or procedural rights available to a borrower against any creditor, assignee, or holder under any other law. The rights conferred on borrowers by subsections (a) and (b) are independent of each other and do not limit each other.
As added by P.L.73-2004, SEC.33. Amended by P.L.141-2005, SEC.6.

IC 24-9-5-2
Acceleration; reinstatement of high cost home loan after cure of default
Sec. 2. (a) If a creditor asserts that grounds for acceleration under the terms of a high cost home loan exist and requires the payment in full of all sums secured by the security instrument, the borrower or a person authorized to act on the borrower's behalf at any time before the title is transferred by means of foreclosure, judicial proceeding and sale, or otherwise may cure the default and reinstate the high cost home loan by tendering the amount or performance as specified in the security instrument.
(b) If the borrower cures the default on a high cost home loan, the original loan terms shall be reinstated, and any acceleration of any obligation under the security instrument or note arising from the default is nullified as of the date of the cure.
As added by P.L.73-2004, SEC.33.

IC 24-9-5-3
Foreclosure proceedings
Sec. 3. (a) A creditor making a high cost home loan that has the right to foreclose must use the judicial foreclosure procedures of the

state in which the property securing the high cost home loan is located. The borrower has the right to assert in the proceeding the nonexistence of a default and any other claim or defense to acceleration and foreclosure, including any claim or defense based on any violations of this article.
(b) This section is not intended and shall not be construed to allow any claim or defense otherwise barred by any statute of limitation or repose.
As added by P.L.73-2004, SEC.33.

IC 24-9-5-4
Liability for violation; exceptions; damages; equitable relief; recoupment; action by homeowner protection unit for deceptive act; statute of limitations; priority of damages over civil penalties
Sec. 4. (a) This section does not apply to a violation of IC 24-9-3-7(c)(4), IC 24-9-3-7(c)(5), or IC 24-9-3-7(c)(6). A person who violates this article is liable to a person who is a party to the home loan transaction, mortgage transaction (as defined in IC 24-9-3-7(a)), or real estate transaction (as defined in IC 24-9-3-7(b)), as appropriate, that gave rise to the violation for the following:
(1) Actual damages, including consequential damages. A person is not required to demonstrate reliance in order to receive actual damages.
(2) Statutory damages equal to two (2) times the finance charges agreed to in a home loan agreement.
(3) Costs and reasonable attorney's fees.
(b) A person may be granted injunctive, declaratory, and other equitable relief as the court determines appropriate in an action to enforce compliance with this chapter.
(c) The right of rescission granted under 15 U.S.C. 1601 et seq. for a violation of the federal Truth in Lending Act (15 U.S.C. 1601 et seq.) is available to a person acting only in an individual capacity by way of recoupment as a defense against a party foreclosing on a home loan at any time during the term of the loan. Any recoupment claim asserted under this provision is limited to the amount required to reduce or extinguish the person's liability under the home loan plus amounts required to recover costs, including reasonable attorney's fees. This article shall not be construed to limit the recoupment rights available to a person under any other law.
(d) The remedies provided in this section are cumulative but are not intended to be the exclusive remedies available to a person. Except as provided in subsection (e), a person is not required to exhaust any administrative remedies under this article or under any other applicable law.
(e) Before bringing an action regarding an alleged deceptive act under this chapter, a person must:
(1) notify the homeowner protection unit established by IC 4-6-12-2 of the alleged violation giving rise to the action; and (2) allow the homeowner protection unit at least ninety (90) days to institute appropriate administrative and civil action to redress a violation.
(f) An action under this chapter must be brought within five (5) years after the date that the person knew, or by the exercise of reasonable diligence should have known, of the violation of this article.
(g) An award of damages under subsection (a) has priority over a civil penalty imposed under this article.
As added by P.L.73-2004, SEC.33. Amended by P.L.3-2005, SEC.1; P.L.105-2009, SEC.10; P.L.114-2010, SEC.19.

IC 24-9-5-4.1
General assembly intent relating to certain amendments made to section 4 of this chapter
Sec. 4.1. The general assembly intends the amendment of section 4(c) of this chapter made by P.L.3-2005 to:
(1) be construed together with section 4(c) of this chapter as enacted by P.L.73-2004, SECTION 33; and
(2) apply as if the language of section 4(c) of this chapter, as amended by P.L.3-2005, SECTION 1, had been part of section 4(c) of this chapter as first enacted.
As added by P.L.220-2011, SEC.402.

IC 24-9-5-5
Unintentional or erroneous violations; corrections by creditors
Sec. 5. (a) If the creditor or an assignee establishes by a preponderance of evidence that a violation of this article is unintentional or the result of a bona fide error of law or fact notwithstanding the maintenance of procedures reasonably adopted to avoid any such violation or error, the validity of the transaction is not affected, and no liability is imposed under section 4 of this chapter except in the case of a refusal to make a refund.
(b) Except as provided in subsection (c), a creditor in a high cost home loan who in good faith fails to comply with this article is not considered to have violated this article if the creditor does the following before receiving notice of the failure from the borrower:
(1) Not later than ninety (90) days after the date of the loan closing:
(A) makes appropriate restitution to the borrower of any amounts collected in error; and
(B) takes necessary action to make all appropriate adjustments to the loan to correct the error.
(2) Not later than one hundred twenty (120) days after the date of the loan closing, notifies the borrower of:
(A) the error; and
(B) the amount of the required restitution or adjustment.
(c) Subsection (b) does not apply unless the creditor establishes that the compliance failure was not intentional and resulted from a bona fide error of fact or law, notwithstanding the maintenance of

procedures reasonably adopted to avoid the errors.
As added by P.L.73-2004, SEC.33.

IC 24-9-5-6
Relation to other laws
Sec. 6. The rights conferred by this article are in addition to rights granted under any other law.
As added by P.L.73-2004, SEC.33.



CHAPTER 6. REPORTING REQUIREMENTS



CHAPTER 7. STATE POWER TO REGULATE LENDING

IC 24-9-7-2
Political subdivisions; prohibited practices
Sec. 2. Political subdivisions may not:
(1) enact, issue, or enforce ordinances, resolutions, regulations, orders, requests for proposals, or requests for bids pertaining to financial or lending activities, including ordinances, resolutions, and rules that disqualify persons from doing business with a municipality and that are based upon lending terms or practices; or
(2) impose reporting requirements or any other obligations upon persons regarding financial services or lending practices or upon subsidiaries or affiliates that:
(A) are subject to the jurisdiction of the department of financial institutions;
(B) are subject to the jurisdiction or regulatory supervision of the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the National Credit Union Administration, the Federal Deposit Insurance Corporation, the Federal Trade Commission, or the United States Department of Housing and Urban Development;
(C) are chartered by the United States Congress to engage in secondary market mortgage transactions;
(D) are created by the Indiana housing and community development authority; or
(E) originate, purchase, sell, assign, securitize, or service property interests or obligations created by financial transactions or loans made, executed, originated, or purchased by persons referred to in clauses (A), (B), (C), or (D).
As added by P.L.73-2004, SEC.33. Amended by P.L.1-2006, SEC.417 and P.L.181-2006, SEC.59; P.L.27-2012, SEC.34.



CHAPTER 8. PENALTIES AND ENFORCEMENT

IC 24-9-8-2
Homeowner protection unit
Sec. 2. (a) Beginning July 1, 2005, the attorney general and the attorney general's homeowner protection unit established under IC 4-6-12 shall enforce this article for any violation occurring within five (5) years after the making of a home loan.
(b) The attorney general may refer a matter under section 1 of this chapter to a prosecuting attorney for enforcement.
As added by P.L.73-2004, SEC.33.

IC 24-9-8-3
Enforcement actions by attorney general; exception; civil penalty for violation of injunction; jurisdiction of court
Sec. 3. (a) This section does not apply to a violation of IC 24-9-3-7(c)(4) by a person required to be licensed by the department of financial institutions. The attorney general may bring an action to enjoin a violation of this article. A court in which the action is brought may:
(1) issue an injunction;
(2) order a person to make restitution;
(3) order a person to reimburse the state for reasonable costs of the attorney general's investigation and prosecution of the violation of this article; and
(4) impose a civil penalty of not more than ten thousand dollars ($10,000) per violation.
(b) A person who violates an injunction under this section is subject to a civil penalty of not more than ten thousand dollars ($10,000) per violation.
(c) The court that issues an injunction retains jurisdiction over a proceeding seeking the imposition of a civil penalty under this section.
As added by P.L.73-2004, SEC.33. Amended by P.L.105-2009, SEC.12; P.L.114-2010, SEC.21.
IC 24-9-8-4
Complaints
Sec. 4. The attorney general may file complaints with any of the agencies listed in IC 4-6-12-4 to implement this chapter.
As added by P.L.73-2004, SEC.33.



CHAPTER 9. FEES

IC 24-9-9-2
County recorder's record perpetuation fund
Sec. 2. The county auditor shall credit fifty cents ($0.50) of the fee collected under IC 36-2-7-10(b)(11) for each mortgage recorded to the county recorder's records perpetuation fund established under IC 36-2-7-10(d).
As added by P.L.73-2004, SEC.33. Amended by P.L.1-2010, SEC.99.

IC 24-9-9-3
Distributions to auditor of state
Sec. 3. On or before June 20 and December 20 of each year, after completing an audit of the county treasurer's monthly reports required by IC 36-2-10-16, the county auditor shall distribute to the auditor of state two dollars and fifty cents ($2.50) of the mortgage recording fee collected under IC 36-2-7-10(b)(11) for each mortgage recorded by the county recorder. The auditor of state shall deposit the money in the state general fund to be distributed as described in section 4 of this chapter.
As added by P.L.73-2004, SEC.33.

IC 24-9-9-4
Distributions by auditor of state
Sec. 4. On or before June 30 and December 31 of each year the auditor of state shall distribute one dollar and twenty-five cents ($1.25) of the mortgage recording fee to the state general fund and one dollar and twenty-five cents ($1.25) of the mortgage recording fee to the homeowner protection unit account established by IC 4-6-12-9.
As added by P.L.73-2004, SEC.33. Amended by P.L.246-2005, SEC.209.






ARTICLE 10. CONSUMER PROTECTION ASSISTANCE FUND

CHAPTER 1. DEFINITIONS

IC 24-10-1-2
"Office"
Sec. 2. As used in this article, "office" refers to the office of attorney general created by IC 4-6-1-2.
As added by P.L.121-2011, SEC.2.

IC 24-10-1-3
"Qualifying claim"
Sec. 3. As used in this article, "qualifying claim" means a claim that:
(1) subject to IC 24-10-2-2(b), is filed with the office on a form prescribed by the office;
(2) is based on a court order that:
(A) is issued in a case instituted or maintained by the office in connection with a violation of a statute set forth in IC 24-10-2-1(c); and
(B) awards restitution to one (1) or more qualifying individuals;
(3) identifies each qualifying individual who:
(A) has been awarded restitution in the order described in subdivision (2); and
(B) seeks payment from the fund through the claim submitted;
(4) attests that the party ordered to pay the restitution has not paid the full amount ordered with respect to each qualifying individual identified under subdivision (3); and
(5) seeks payment from the fund of any amount of the restitution:
(A) ordered by the court; and
(B) not paid by the party ordered to pay the restitution;
with respect to each qualifying individual identified under subdivision (3).
As added by P.L.121-2011, SEC.2.

IC 24-10-1-4
"Qualifying individual"
Sec. 4. As used in this article, "qualifying individual" means an

Indiana resident who:
(1) is awarded restitution by a court in a case that:
(A) is instituted or maintained by the office; and
(B) involves a violation by one (1) or more other persons of a statute set forth in IC 24-10-2-1(c); and
(2) assists or otherwise cooperates with the office in the investigation, prosecution, or enforcement of the case.
As added by P.L.121-2011, SEC.2.



CHAPTER 2. ESTABLISHMENT AND PURPOSES OF FUND

IC 24-10-2-2
Payments to qualifying individuals; claims; confidentiality of personal information; amount of payment; other remedies not precluded
Sec. 2. (a) The office may not make a payment to a qualifying individual under section 1(c) of this chapter unless the party ordered to pay restitution to the qualifying individual has not paid the full amount of the restitution ordered by the court in the order described in IC 24-10-1-3(2).
(b) A qualifying individual who seeks payment from the fund of any amount of the restitution:
(1) ordered by the court to be paid to the individual; and (2) not paid by the party ordered to pay the restitution;
may file a claim with the office on a form prescribed by the office. A claim filed under this section must be received by the office not later than one hundred eighty (180) days after the date of the order described in IC 24-10-1-3(2). The office may grant an extension of time for good cause shown by the individual filing the claim. However, the office may not accept a claim that is received more than two (2) years after the date of the order described in IC 24-10-1-3(2).
(c) The personal information (as defined in IC 4-1-11-3) of an individual who files a claim with the office under subsection (b) is confidential and may not be disclosed or distributed outside the office, except as may be required by law.
(d) Upon receiving a qualifying claim, the office may pay, from money available in the fund, to each qualifying individual identified in the claim under IC 24-10-1-3(3), an amount that:
(1) is determined at the discretion of the office;
(2) may be up to the amount of the restitution awarded to the qualifying individual and not paid by the party ordered to pay the restitution; and
(3) may not exceed three thousand dollars ($3,000).
(e) The limits set forth in subsection (d) do not prohibit a qualifying individual from seeking to recover, in any action or through any other lawful remedy available to the individual, any amount of the restitution that:
(1) is awarded to the qualifying individual in the order described in IC 24-10-1-3(2);
(2) is not paid by the party ordered to pay the restitution; and
(3) exceeds the amount paid to the qualifying individual by the office under subsection (d).
As added by P.L.121-2011, SEC.2.

IC 24-10-2-3
State's liability for award; availability of funds
Sec. 3. The state is not liable for a determination or an award made by the office under this chapter except to the extent that money is available in the fund on the date the award is determined by the office under this chapter.
As added by P.L.121-2011, SEC.2.

IC 24-10-2-4
Authority to adopt rules
Sec. 4. The office may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.121-2011, SEC.2.









TITLE 25. PROFESSIONS AND OCCUPATIONS

ARTICLE 1. GENERAL PROVISIONS

CHAPTER 0.1. EFFECT OF CERTAIN ACTS



CHAPTER 1. EVIDENCE OF LICENSE APPLICANT'S PAYMENT OF PERSONAL PROPERTY TAXES REQUIRED

IC 25-1-1-2
License defined
Sec. 2. The term "license" as used in this chapter shall be construed to mean and include motor vehicle registration licenses, certificates of title showing the ownership of any motor vehicle, except those classed as passenger vehicles.
(Formerly: Acts 1931, c.124, s.2; Acts 1972, P.L.183, SEC.1.)

IC 25-1-1-3
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)

IC 25-1-1-4
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)



CHAPTER 1.1. EFFECT OF CRIMINAL CONVICTIONS ON LICENSED OR REGISTERED PERSONS

IC 25-1-1.1-2 Version a
Suspension, denial, or revocation of license or certificate for specified convictions
Note: This version of section effective until 3-15-2012. See also following version of this section, effective 3-15-2012.
Sec. 2. Notwithstanding IC 25-1-7, a board, a commission, or a committee may suspend, deny, or revoke a license or certificate issued under this title by the board, the commission, or the committee without an investigation by the office of the attorney general if the individual who holds the license or certificate is convicted of any of the following and the board, commission, or committee determines, after the individual has appeared in person, that the offense affects the individual's ability to perform the duties of the profession:
(1) Possession of cocaine or a narcotic drug under IC 35-48-4-6.
(2) Possession of methamphetamine under IC 35-48-4-6.1.
(3) Possession of a controlled substance under IC 35-48-4-7(a).
(4) Fraudulently obtaining a controlled substance under IC 35-48-4-7(b).
(5) Manufacture of paraphernalia as a Class D felony under IC 35-48-4-8.1(b).
(6) Dealing in paraphernalia as a Class D felony under IC 35-48-4-8.5(b).
(7) Possession of paraphernalia as a Class D felony under IC 35-48-4-8.3(b).
(8) Possession of marijuana, hash oil, hashish, salvia, or a synthetic cannabinoid as a Class D felony under IC 35-48-4-11.
(9) Maintaining a common nuisance under IC 35-48-4-13.
(10) An offense relating to registration, labeling, and prescription forms under IC 35-48-4-14.
(11) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (10).
(12) Attempt under IC 35-41-5-1 to commit an offense listed in

subdivisions (1) through (10).
(13) A sex crime under IC 35-42-4.
(14) A felony that reflects adversely on the individual's fitness to hold a professional license.
(15) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described in this section.
As added by P.L.67-1990, SEC.7. Amended by P.L.1-1991, SEC.162; P.L.17-2001, SEC.5; P.L.151-2006, SEC.10; P.L.138-2011, SEC.6; P.L.182-2011, SEC.6; P.L.155-2011, SEC.6; P.L.6-2012, SEC.168.

IC 25-1-1.1-2 Version b
Suspension, denial, or revocation of a license or certificate for specified convictions
Note: This version of section effective 3-15-2012. See also preceding version of this section, effective until 3-15-2012.
Sec. 2. Notwithstanding IC 25-1-7, a board, a commission, or a committee may suspend, deny, or revoke a license or certificate issued under this title by the board, the commission, or the committee without an investigation by the office of the attorney general if the individual who holds the license or certificate is convicted of any of the following and the board, commission, or committee determines, after the individual has appeared in person, that the offense affects the individual's ability to perform the duties of the profession:
(1) Possession of cocaine or a narcotic drug under IC 35-48-4-6.
(2) Possession of methamphetamine under IC 35-48-4-6.1.
(3) Possession of a controlled substance under IC 35-48-4-7(a).
(4) Fraudulently obtaining a controlled substance under IC 35-48-4-7(b).
(5) Manufacture of paraphernalia as a Class D felony under IC 35-48-4-8.1(b).
(6) Dealing in paraphernalia as a Class D felony under IC 35-48-4-8.5(b).
(7) Possession of paraphernalia as a Class D felony under IC 35-48-4-8.3(b).
(8) Possession of marijuana, hash oil, hashish, salvia, or a synthetic drug as a Class D felony under IC 35-48-4-11.
(9) Maintaining a common nuisance under IC 35-48-4-13.
(10) An offense relating to registration, labeling, and prescription forms under IC 35-48-4-14.
(11) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (10).
(12) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (10).
(13) A sex crime under IC 35-42-4.
(14) A felony that reflects adversely on the individual's fitness to hold a professional license.
(15) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are

substantially similar to the elements of an offense described in this section.
As added by P.L.67-1990, SEC.7. Amended by P.L.1-1991, SEC.162; P.L.17-2001, SEC.5; P.L.151-2006, SEC.10; P.L.138-2011, SEC.6; P.L.182-2011, SEC.6; P.L.155-2011, SEC.6; P.L.6-2012, SEC.168; P.L.78-2012, SEC.7.

IC 25-1-1.1-3
Suspension or revocation of license or certificate; conviction for additional drug related offenses
Sec. 3. A board, a commission, or a committee shall revoke or suspend a license or certificate issued under this title by the board, the commission, or the committee if the individual who holds the license or certificate is convicted of any of the following:
(1) Dealing in or manufacturing cocaine or a narcotic drug under IC 35-48-4-1.
(2) Dealing in methamphetamine under IC 35-48-4-1.1.
(3) Dealing in a schedule I, II, or III controlled substance under IC 35-48-4-2.
(4) Dealing in a schedule IV controlled substance under IC 35-48-4-3.
(5) Dealing in a schedule V controlled substance under IC 35-48-4-4.
(6) Dealing in a substance represented to be a controlled substance under IC 35-48-4-4.5.
(7) Knowingly or intentionally manufacturing, advertising, distributing, or possessing with intent to manufacture, advertise, or distribute a substance represented to be a controlled substance under IC 35-48-4-4.6.
(8) Dealing in a counterfeit substance under IC 35-48-4-5.
(9) Dealing in marijuana, hash oil, hashish, salvia, or a synthetic drug under IC 35-48-4-10(b).
(10) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (9).
(11) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (9).
(12) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described under subdivisions (1) through (11).
(13) A violation of any federal or state drug law or rule related to wholesale legend drug distributors licensed under IC 25-26-14.
As added by P.L.67-1990, SEC.8. Amended by P.L.182-1991, SEC.1; P.L.17-2001, SEC.6; P.L.1-2002, SEC.94; P.L.151-2006, SEC.11; P.L.138-2011, SEC.7; P.L.182-2011, SEC.7; P.L.78-2012, SEC.8.

IC 25-1-1.1-4
National criminal history background check for certain licenses and certificates; release of background results; random audit Sec. 4. (a) This section applies to an individual who is applying for, or will be applying for, an initial license or an initial certificate under one (1) of the following:
(1) IC 25-2.5 (acupuncturists).
(2) IC 25-10 (chiropractors).
(3) IC 25-13 (dental hygienists).
(4) IC 25-14 (dentists).
(5) IC 25-14.5 (dietitians).
(6) IC 25-17.3 (genetic counselors).
(7) IC 25-19 (health facility and residential care facility administrators).
(8) IC 25-21.8 (massage therapists).
(9) IC 25-22.5 (physicians).
(10) IC 25-23 (nurses).
(11) IC 25-23.5 (occupational therapists).
(12) IC 25-23.6 (social workers, marriage and family therapists, and counselors).
(13) IC 25-24 (optometrists).
(14) IC 25-26 (pharmacists).
(15) IC 25-27 (physical therapists).
(16) IC 25-27.5 (physician assistants).
(17) IC 25-29 (podiatrists).
(18) IC 25-33 (psychologists).
(19) IC 25-34.5 (respiratory care practitioners).
(20) IC 25-35.6 (speech pathologists and audiologists).
(21) IC 25-38.1 (veterinarians).
(b) As used in this chapter, "national criminal history background check" means the criminal history record system maintained by the Federal Bureau of Investigation based on fingerprint identification or any other method of positive identification.
(c) An individual applying for an initial license or initial certificate specified in subsection (a) shall submit to a national criminal history background check at the cost of the individual.
(d) The state police department shall release the results of a national criminal history background check conducted under this section to the Indiana professional licensing agency.
(e) A board, a commission, or a committee may conduct a random audit and require an individual seeking a renewal of a license or a certificate specified in subsection (a) to submit to a national criminal history background check at the cost of the individual.
As added by P.L.155-2011, SEC.7. Amended by P.L.28-2012, SEC.23.

IC 25-1-1.1-5
Memorandum of understanding for data exchange; use of personal information
Sec. 5. (a) As used in this section, "licensee" refers to an individual who is licensed or certified in a profession set forth in section 4 of this chapter.
(b) As used in this section, "personal information" means

information that identifies an individual, including the following:
(1) Photograph.
(2) Social Security number.
(3) Driver's license number or identification card number.
(4) Name.
(5) Address.
(6) Telephone number.
(7) Fingerprints.
(c) The state police department and the Indiana professional licensing agency shall enter into a memorandum of understanding to provide data exchange and data matching regarding licensees who are charged with or convicted of an offense.
(d) Personal information data exchanged under subsection (c) shall be kept confidential and may be used only for the purposes of a government agency, including the following:
(1) A prosecuting attorney.
(2) The Indiana professional licensing agency or a board, committee, or commission administered by the Indiana professional licensing agency.
(3) A court.
(4) A law enforcement agency.
(5) The office of the attorney general.
As added by P.L.155-2011, SEC.8.



CHAPTER 1.2. EFFECT OF DELINQUENCY IN CHILD SUPPORT PAYMENTS ON LICENSED OR REGISTERED PERSONS

IC 25-1-1.2-2
"Board" defined
Sec. 2. As used in this chapter, "board" means an entity that regulates occupations or professions under this title and the department of education as established by IC 20-19-3-1.
As added by P.L.133-1995, SEC.19. Amended by P.L.1-2005, SEC.191; P.L.246-2005, SEC.210.

IC 25-1-1.2-3
"Bureau" defined
Sec. 3. As used in this chapter, "bureau" means the child support bureau established by IC 31-25-3-1.
As added by P.L.133-1995, SEC.19. Amended by P.L.145-2006, SEC.157.

IC 25-1-1.2-4
"Delinquent" defined
Sec. 4. As used in this chapter, "delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.133-1995, SEC.19. Amended by P.L.23-1996, SEC.18.

IC 25-1-1.2-5
"License" defined
Sec. 5. As used in this chapter, "license" has the meaning set forth in IC 25-1-2-6.
As added by P.L.133-1995, SEC.19.

IC 25-1-1.2-6
"Practitioner" defined
Sec. 6. As used in this chapter, "practitioner" means a person that holds: (1) an unlimited license, certificate, registration, or permit;
(2) a limited or probationary license, certificate, registration, or permit;
(3) a temporary license, certificate, registration, or permit; or
(4) an intern permit;
issued by a board regulating a profession or an occupation.
As added by P.L.133-1995, SEC.19.

IC 25-1-1.2-7
Order for suspension or denial of license; notice to practitioner; contents; reinstatement
Sec. 7. (a) Upon receiving an order of a court issued under IC 31-14-12-5 or IC 31-16-12-8 (or IC 31-1-11.5-13(k) or IC 31-6-6.1-16(k) before their repeal), the board shall:
(1) suspend the license of the practitioner; or
(2) deny the application of the applicant;
who is the subject of the order.
(b) Upon receiving an order of a court issued under IC 31-14-12-5 or IC 31-16-12-8 (or IC 31-1-11.5-13(k) or IC 31-6-6.1-16(k) before their repeal), the board shall promptly mail a notice to the last known address of the person who is the subject of the order, stating the following:
(1) That the practitioner's license has been suspended, beginning five (5) business days after the date the notice is mailed, and that the suspension will terminate ten (10) business days after the board receives an order allowing reinstatement from the court that issued the suspension order.
(2) That the practitioner has the right to petition for reinstatement of the practitioner's license to the court that issued the order for suspension.
(c) The board may not reinstate a license suspended under this section until the board receives an order allowing reinstatement from the court that issued the order for suspension.
As added by P.L.133-1995, SEC.19. Amended by P.L.23-1996, SEC.19; P.L.1-1997, SEC.109.

IC 25-1-1.2-8
Notice of delinquency; contents; delinquency finding; probationary status; suspension; reinstatement
Sec. 8. (a) The board shall, upon receiving an order from the bureau under IC 31-25-4-32(e), send a notice to the practitioner identified by the bureau that includes the following:
(1) Specifies that the practitioner is delinquent and is subject to an order placing the practitioner on probationary status.
(2) Describes the amount of child support that the practitioner is in arrears.
(3) Explains that unless the practitioner contacts the bureau and:
(A) pays the practitioner's child support arrearage in full;
(B) establishes a payment plan with the bureau to pay the arrearage, which must include an income withholding order

under IC 31-16-15-2 or IC 31-16-15-2.5; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the board shall place the practitioner on probationary status.
(4) Explains that the practitioner may contest the bureau's determination that the practitioner is delinquent and subject to an order placing the practitioner on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(5) Explains that the only basis for contesting the bureau's determination that the practitioner is delinquent and subject to an order placing the practitioner on probationary status is a mistake of fact.
(6) Explains the procedures to:
(A) pay the practitioner's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; and
(C) request a hearing under IC 31-25-4-33.
(7) Explains that the probation will terminate ten (10) business days after the board receives a notice from the bureau that the practitioner has:
(A) paid the practitioner's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(b) If the board is advised by the bureau that the practitioner either requested a hearing and failed to appear or appeared and was found to be delinquent, the board shall promptly mail a notice to the practitioner who is the subject of the order stating the following:
(1) That the practitioner's license has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will terminate ten (10) business days after the board receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(2) That if the board is advised by the bureau that the practitioner whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the date the notice is mailed, the board shall suspend the practitioner's license.
(c) If the board is advised by the bureau that the practitioner whose license has been placed on probationary status has failed to: (1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the date the notice is mailed, the board shall suspend the practitioner's license.
(d) The board may not reinstate a license or permit placed on probation or suspended under this section until the board receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
As added by P.L.133-1995, SEC.19. Amended by P.L.23-1996, SEC.20; P.L.1-1997, SEC.110; P.L.145-2006, SEC.158; P.L.103-2007, SEC.7.

IC 25-1-1.2-9
Repealed
(Repealed by P.L.23-1996, SEC.33.)

IC 25-1-1.2-10
Repealed
(Repealed by P.L.23-1996, SEC.33.)



CHAPTER 2. RENEWAL OF LICENSES GRANTED BY STATE AGENCIES . NOTICE OF EXPIRATION

IC 25-1-2-2
Repealed
(Repealed by P.L.1-1990, SEC.247.)

IC 25-1-2-2.1
Two year or longer period for certain licenses
Sec. 2.1. Rather than being issued annually, the following permits, licenses, certificates of registration, or evidences of authority granted by a state agency must be issued for a period of two (2) years or for the period specified in the article under which the permit, license, certificate of registration, or evidence of authority is issued if the period specified in the article is longer than two (2) years:
(1) Certified public accountants, public accountants, and accounting practitioners.
(2) Architects and landscape architects.
(3) Dry cleaners.
(4) Professional engineers.
(5) Land surveyors.
(6) Real estate brokers.
(7) Real estate agents.
(8) Security dealers' licenses issued by the securities commissioner.
(9) Dental hygienists.
(10) Dentists.
(11) Veterinarians.
(12) Physicians.
(13) Chiropractors.
(14) Physical therapists.
(15) Optometrists.
(16) Pharmacists and assistants, drugstores or pharmacies. (17) Motels and mobile home community licenses.
(18) Nurses.
(19) Podiatrists.
(20) Occupational therapists and occupational therapy assistants.
(21) Respiratory care practitioners.
(22) Social workers, marriage and family therapists, and mental health counselors.
(23) Real estate appraiser licenses and certificates issued by the real estate appraiser licensure and certification board.
(24) Wholesale legend drug distributors.
(25) Physician assistants.
(26) Dietitians.
(27) Athlete agents.
(28) Manufactured home installers.
(29) Home inspectors.
(30) Massage therapists.
(31) Interior designers.
(32) Genetic counselors.
As added by P.L.1-1990, SEC.248. Amended by P.L.186-1990, SEC.1; P.L.183-1991, SEC.1; P.L.182-1991, SEC.2; P.L.25-1992, SEC.26; P.L.227-1993, SEC.2; P.L.124-1994, SEC.1; P.L.234-1995, SEC.1; P.L.175-1997, SEC.2; P.L.147-1997, SEC.5; P.L.84-1998, SEC.1; P.L.54-2001, SEC.3; P.L.162-2002, SEC.1; P.L.145-2003, SEC.1; P.L.87-2005, SEC.31; P.L.200-2007, SEC.2; P.L.3-2008, SEC.175; P.L.177-2009, SEC.10; P.L.84-2010, SEC.6.

IC 25-1-2-3
Authorization to issue and reissue two year licenses
Sec. 3. Effective October 1, 1961, such licensing agencies as are authorized to issue any of the foregoing shall issue and reissue such licenses and collect the fees for the same on the basis of two (2) years and the dates by month and day which govern the issuance or reissuance of licenses for one (1) year shall govern the issuance or reissuance of licenses for two (2) years; provided, that entire fees for a two (2) year period shall be payable before issuance thereof on the day and month designated for payment of fees for one (1) year licenses.
(Formerly: Acts 1961, c.79, s.3.) As amended by Acts 1982, P.L.154, SEC.1.

IC 25-1-2-4
Rebates and proration of fees
Sec. 4. Rebates and proration of fees for fractions of a biennium shall be allowed only with respect to the second year of such license if claim be made therefor before the expiration of the first year for which the license was issued.
(Formerly: Acts 1961, c.79, s.4.)

IC 25-1-2-5 Rules and regulations
Sec. 5. Notice shall be given and forms prepared by such licensing agencies as necessary to execute the provisions of this chapter and in order to expedite and effectuate the conversion from one (1) year licensing periods to those of two (2) years, such licensing agencies may adopt and promulgate such rules and regulations they may deem necessary in the manner prescribed by law.
(Formerly: Acts 1961, c.79, s.5.) As amended by Acts 1982, P.L.154, SEC.2.

IC 25-1-2-6
Definitions; application of section; notice to licensee of need to renew
Sec. 6. (a) As used in this section, "license" includes all occupational and professional licenses, registrations, permits, and certificates issued under the Indiana Code, and "licensee" includes all occupational and professional licensees, registrants, permittees, and certificate holders regulated under the Indiana Code.
(b) This section applies to the following entities that regulate occupations or professions under the Indiana Code:
(1) Indiana board of accountancy.
(2) Indiana grain buyers and warehouse licensing agency.
(3) Indiana auctioneer commission.
(4) Board of registration for architects and landscape architects.
(5) State board of cosmetology and barber examiners.
(6) Medical licensing board of Indiana.
(7) Secretary of state.
(8) State board of dentistry.
(9) State board of funeral and cemetery service.
(10) Worker's compensation board of Indiana.
(11) Indiana state board of health facility administrators.
(12) Committee of hearing aid dealer examiners.
(13) Indiana state board of nursing.
(14) Indiana optometry board.
(15) Indiana board of pharmacy.
(16) Indiana plumbing commission.
(17) Board of podiatric medicine.
(18) Private investigator and security guard licensing board.
(19) State board of registration for professional engineers.
(20) State psychology board.
(21) Indiana real estate commission.
(22) Speech-language pathology and audiology board.
(23) Department of natural resources.
(24) Board of chiropractic examiners.
(25) Mining board.
(26) Indiana board of veterinary medical examiners.
(27) State department of health.
(28) Indiana physical therapy committee.
(29) Respiratory care committee.
(30) Occupational therapy committee. (31) Behavioral health and human services licensing board.
(32) Real estate appraiser licensure and certification board.
(33) State board of registration for land surveyors.
(34) Physician assistant committee.
(35) Indiana dietitians certification board.
(36) Attorney general (only for the regulation of athlete agents).
(37) Manufactured home installer licensing board.
(38) Home inspectors licensing board.
(39) State board of massage therapy.
(40) Any other occupational or professional agency created after June 30, 1981.
(c) Notwithstanding any other law, the entities included in subsection (b) shall send a notice of the upcoming expiration of a license to each licensee at least sixty (60) days prior to the expiration of the license. The notice must inform the licensee of the need to renew and the requirement of payment of the renewal fee. If this notice of expiration is not sent by the entity, the licensee is not subject to a sanction for failure to renew if, once notice is received from the entity, the license is renewed within forty-five (45) days of the receipt of the notice.
(d) Notwithstanding any other law, the entities included in subsection (b) shall send notice of the expiration of a license to each individual whose license has expired within thirty (30) days following the expiration of the license. The notice must meet the following requirements:
(1) Inform the individual of the following:
(A) That the individual's license has expired.
(B) Any requirements that must be met before reinstatement of a license may occur.
(2) Be sent electronically. However, if the entity does not have an electronic mail address on record for the individual, the notice must be sent via United States mail.
As added by Acts 1981, P.L.221, SEC.1. Amended by P.L.137-1985, SEC.5; P.L.246-1985, SEC.13; P.L.169-1985, SEC.22; P.L.149-1987, SEC.17; P.L.5-1988, SEC.132; P.L.28-1988, SEC.73; P.L.242-1989, SEC.4; P.L.234-1989, SEC.1; P.L.238-1989, SEC.4; P.L.186-1990, SEC.2; P.L.183-1991, SEC.2; P.L.23-1991, SEC.7; P.L.48-1991, SEC.12; P.L.2-1992, SEC.765; P.L.227-1993, SEC.3; P.L.33-1993, SEC.9; P.L.124-1994, SEC.2; P.L.175-1997, SEC.3; P.L.125-1997, SEC.17; P.L.147-1997, SEC.6; P.L.253-1997(ss), SEC.22; P.L.24-1999, SEC.2; P.L.82-2000, SEC.2; P.L.54-2001, SEC.4; P.L.162-2002, SEC.2; P.L.145-2003, SEC.2; P.L.185-2007, SEC.1; P.L.200-2007, SEC.3; P.L.3-2008, SEC.176; P.L.122-2009, SEC.1; P.L.160-2009, SEC.4; P.L.1-2010, SEC.100; P.L.84-2010, SEC.7; P.L.113-2010, SEC.100; P.L.42-2011, SEC.49; P.L.197-2011, SEC.73.

IC 25-1-2-7
Application of IC 25-1-2-6
Sec. 7. Section 6 of this chapter applies to the mining board (IC

22-10-1.5-2).
As added by P.L.37-1985, SEC.56.

IC 25-1-2-8
Application of chapter; fees
Sec. 8. This chapter applies to the imposition and collection of fees under the following:
IC 14-24-10
IC 16-19-5-2
IC 25-30-1-17
IC 33-42-2-1.
As added by P.L.5-1988, SEC.133. Amended by P.L.2-1993, SEC.135; P.L.1-1995, SEC.69; P.L.98-2004, SEC.98.

IC 25-1-2-9
Repealed
(Repealed by P.L.194-2005, SEC.87.)



CHAPTER 3. CIVIL IMMUNITY OF REGULATORY AGENCIES

IC 25-1-3-2
Extent of immunity from civil liability
Sec. 2. The board members, the secretary, his staff, counsel, investigators and hearing officer of every regulatory board, except as provided in section 4 of this chapter, shall be immune from civil liability for damages for conduct within the scope and arising out of the performance of their duties. This section shall not be construed to include civil actions for damages not directly related to the investigative process and shall apply only to the process for the finding of fact of the regulatory board.
(Formerly: Acts 1975, P.L.268, SEC.1.)

IC 25-1-3-3
Immunity from civil liability; statements in course of investigatory hearing or review proceedings
Sec. 3. Any person shall be immune from civil liability for damages for any sworn or written statements, made without malice, and transmitted to the regulatory board, executive secretary, or his staff, or made in the course of investigatory, hearing or review proceedings.
(Formerly: Acts 1975, P.L.268, SEC.1.)

IC 25-1-3-4
Regulatory boards covered
Sec. 4. The provisions of this chapter extend to every regulatory board of the state except the disciplinary commission of the supreme court of Indiana which is protected under IC 1971, 33-2-3-1.
(Formerly: Acts 1975, P.L.268, SEC.1.)



CHAPTER 4. CONTINUING EDUCATION

IC 25-1-4-0.3
"Board"
Sec. 0.3. As used in this chapter, "board" means any of the following:
(1) Indiana board of accountancy (IC 25-2.1-2-1).
(2) Board of registration for architects and landscape architects (IC 25-4-1-2).
(3) Indiana athletic trainers board (IC 25-5.1-2-1).
(4) Indiana auctioneer commission (IC 25-6.1-2-1).
(5) Board of chiropractic examiners (IC 25-10-1).
(6) State board of cosmetology and barber examiners (IC 25-8-3-1).
(7) State board of dentistry (IC 25-14-1).
(8) Indiana dietitians certification board (IC 25-14.5-2-1).
(9) State board of registration for professional engineers (IC 25-31-1-3).
(10) State board of funeral and cemetery service (IC 25-15-9).
(11) Indiana state board of health facility administrators (IC 25-19-1).
(12) Committee of hearing aid dealer examiners (IC 25-20-1-1.5). (13) Home inspectors licensing board (IC 25-20.2-3-1).
(14) State board of registration for land surveyors (IC 25-21.5-2-1).
(15) Manufactured home installer licensing board (IC 25-23.7).
(16) Medical licensing board of Indiana (IC 25-22.5-2).
(17) Indiana state board of nursing (IC 25-23-1).
(18) Occupational therapy committee (IC 25-23.5).
(19) Indiana optometry board (IC 25-24).
(20) Indiana board of pharmacy (IC 25-26).
(21) Indiana physical therapy committee (IC 25-27-1).
(22) Physician assistant committee (IC 25-27.5).
(23) Indiana plumbing commission (IC 25-28.5-1-3).
(24) Board of podiatric medicine (IC 25-29-2-1).
(25) Private investigator and security guard licensing board (IC 25-30-1-5.2).
(26) State psychology board (IC 25-33).
(27) Indiana real estate commission (IC 25-34.1-2).
(28) Real estate appraiser licensure and certification board (IC 25-34.1-8).
(29) Respiratory care committee (IC 25-34.5).
(30) Behavioral health and human services licensing board (IC 25-23.6).
(31) Speech-language pathology and audiology board (IC 25-35.6-2).
(32) Indiana board of veterinary medical examiners (IC 25-38.1-2).
As added by P.L.269-2001, SEC.2. Amended by P.L.157-2006, SEC.11; P.L.185-2007, SEC.2; P.L.2-2008, SEC.52; P.L.122-2009, SEC.2; P.L.160-2009, SEC.5; P.L.1-2010, SEC.101; P.L.84-2010, SEC.8.

IC 25-1-4-0.5
"Continuing education"
Sec. 0.5. As used in this chapter, "continuing education" means an orderly process of instruction:
(1) that is approved by:
(A) an approved organization or the board for a profession or occupation other than a real estate appraiser; or
(B) for a real estate appraiser:
(i) the Appraiser Qualifications Board, under the regulatory oversight of the Appraisal Subcommittee established under Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989; or
(ii) the real estate appraiser licensure and certification board established under IC 25-34.1-8 for specific courses and course subjects, as determined by the real estate appraiser licensure and certification board; and
(2) that is designed to directly enhance the practitioner's knowledge and skill in providing services relevant to the practitioner's profession or occupation. The term includes an activity that is approved by the board for a profession or occupation, other than a real estate appraiser, and that augments the practitioner's knowledge and skill in providing services relevant to the practitioner's profession or occupation.
As added by P.L.157-2006, SEC.12. Amended by P.L.57-2007, SEC.1; P.L.177-2009, SEC.11.

IC 25-1-4-0.6
"Practitioner"
Sec. 0.6. As used in section 3 of this chapter, "practitioner" means an individual who holds:
(1) an unlimited license, certificate, or registration;
(2) a limited or probationary license, certificate, or registration;
(3) a temporary license, certificate, registration, or permit;
(4) an intern permit; or
(5) a provisional license;
issued by the board regulating the profession in question.
As added by P.L.269-2001, SEC.3.

IC 25-1-4-0.7
Computation of designated time periods
Sec. 0.7. (a) In computing any period under this chapter, the day of the act, event, or default from which the designated period of time begins to run is not included. The last day of the computed period is to be included unless it is:
(1) a Saturday;
(2) a Sunday;
(3) a legal holiday under a state statute; or
(4) a day that the office in which the act is to be done is closed during regular business hours.
(b) A period runs until the end of the next day after a day described in subsection (a)(1) through (a)(4). If the period allowed is less than seven (7) days, intermediate Saturdays, Sundays, state holidays, and days on which the office in which the act is to be done is closed during regular business hours are excluded from the calculation.
(c) A period under this chapter that begins when a person is served with a paper begins with respect to a particular person on the earlier of the date that:
(1) the person is personally served with the notice; or
(2) a notice for the person is deposited in the United States mail.
(d) If a notice is served through the United States mail, three (3) days must be added to a period that begins upon service of that notice.
As added by P.L.177-2009, SEC.12.

IC 25-1-4-1
Requirement
Sec. 1. No board or agency regulating a profession or occupation

under this title or under IC 16 or IC 22 may require continuing education as a condition of certification, registration, or licensure unless so specifically authorized or mandated by statute.
As added by Acts 1981, P.L.222, SEC.1. Amended by P.L.2-2008, SEC.53.

IC 25-1-4-2
Promotion
Sec. 2. A board or agency regulating a profession or occupation under this title or under IC 16 or IC 22 may cooperate with members of the profession or occupation it regulates to promote continuing education within the profession or occupation.
As added by Acts 1981, P.L.222, SEC.1. Amended by P.L.2-2008, SEC.54.

IC 25-1-4-3
Sworn statements of compliance; retention of copies of certificates of completion; audits
Sec. 3. (a) Notwithstanding any other law, a board that is specifically authorized or mandated to require continuing education as a condition to renew a registration, certification, or license must require a practitioner to comply with the following renewal requirements:
(1) The practitioner shall provide the board with a sworn statement executed by the practitioner that the practitioner has fulfilled the continuing education requirements required by the board.
(2) The practitioner shall retain copies of certificates of completion for continuing education courses for three (3) years from the end of the licensing period for which the continuing education applied. The practitioner shall provide the board with copies of the certificates of completion upon the board's request for a compliance audit.
(b) Following every license renewal period, the board shall randomly audit for compliance more than one percent (1%) but less than ten percent (10%) of the practitioners required to take continuing education courses.
As added by P.L.269-2001, SEC.4. Amended by P.L.157-2006, SEC.13.

IC 25-1-4-3.2
Distance learning methods
Sec. 3.2. A board or agency regulating a profession or occupation under this title or under IC 16 or IC 22 shall require that at least one-half (1/2) of all continuing education requirements must be allowed by distance learning methods, except for doctors, nurses, chiropractors, optometrists and dentists.
As added by P.L.227-2001, SEC.1. Amended by P.L.2-2008, SEC.55.

IC 25-1-4-4 Hardship waiver
Sec. 4. A board, a commission, a committee, or an agency regulating a profession or an occupation under this title or under IC 16 or IC 22 may grant an applicant a waiver from all or part of the continuing education requirement for a renewal period if the applicant was not able to fulfill the requirement due to a hardship that resulted from any of the following:
(1) Service in the armed forces of the United States during a substantial part of the renewal period.
(2) An incapacitating illness or injury.
(3) Other circumstances determined by the board or agency.
As added by P.L.88-2004, SEC.1. Amended by P.L.2-2008, SEC.56.

IC 25-1-4-5
Failure to comply; license suspension or refusal to reinstate; penalties; reinstatement requirements
Sec. 5. (a) Notwithstanding any other law, if the board determines that a practitioner has not complied with this chapter or IC 25-1-8-6 at the time that the practitioner applies for license renewal or reinstatement or after an audit conducted under section 3 of this chapter, the board shall do the following:
(1) Send the practitioner notice of noncompliance by certified mail to the practitioner's last known address.
(2) As a condition of license renewal or reinstatement, require the practitioner to comply with subsection (b).
(3) For license renewal, issue a conditional license to the practitioner that is effective until the practitioner complies with subsection (b).
(b) Upon service of a notice of noncompliance under subsection (a), a practitioner shall do either of the following:
(1) If the practitioner believes that the practitioner has complied with this chapter or IC 25-1-8-6, if applicable, within twenty-one (21) days of service of the notice, send written notice to the board requesting a review so that the practitioner may submit proof of compliance.
(2) If the practitioner does not disagree with the board's determination of noncompliance, do the following:
(A) Except as provided in subsection (d), pay to the board a civil penalty not to exceed one thousand dollars ($1,000) within twenty-one (21) days of service of the notice.
(B) Acquire, within six (6) months after service of the notice, the number of credit hours needed to achieve full compliance.
(C) Comply with all other provisions of this chapter.
(c) If a practitioner fails to comply with subsection (b), the board shall immediately suspend or refuse to reinstate the license of the practitioner and send notice of the suspension or refusal to the practitioner by certified mail.
(d) If the board determines that a practitioner has knowingly or intentionally made a false or misleading statement to the board

concerning compliance with the continuing education requirements, in addition to the requirements under this section the board may impose a civil penalty of not more than five thousand dollars ($5,000) under subsection (b)(2)(A).
(e) The board shall:
(1) reinstate a practitioner's license; or
(2) renew the practitioner's license in place of the conditional license issued under subsection (a)(3);
if the practitioner supplies proof of compliance with this chapter under subsection (b)(1) or IC 25-1-8-6, if applicable.
As added by P.L.157-2006, SEC.14. Amended by P.L.197-2007, SEC.17; P.L.177-2009, SEC.13.

IC 25-1-4-6
Failure to comply; denial of license renewal or reinstatement; penalties
Sec. 6. (a) Notwithstanding any other law, if at the time a practitioner applies for license renewal or reinstatement or after an audit conducted under section 3 of this chapter, the board determines that the practitioner has failed to comply with this chapter or IC 25-1-8-6, if applicable, and the practitioner has previously received a notice of noncompliance under section 5(a) of this chapter during the preceding license period, the board shall do the following:
(1) Provide the practitioner notice of noncompliance by certified mail.
(2) Deny the practitioner's application for license renewal or reinstatement.
(b) The board shall reinstate a license not renewed under subsection (a) upon occurrence of the following:
(1) Payment by a practitioner to the board of a civil penalty determined by the board, but not to exceed one thousand dollars ($1,000).
(2) Acquisition by the practitioner of the number of credit hours required to be obtained by the practitioner during the relevant license period.
(3) The practitioner otherwise complies with this chapter.
As added by P.L.157-2006, SEC.15. Amended by P.L.197-2007, SEC.18.

IC 25-1-4-7
Credit hours
Sec. 7. Credit hours acquired by a practitioner under section 5(b)(2) or 6(b)(2) of this chapter may not apply to the practitioner's credit hour requirement for the license period in which the credit hours are acquired.
As added by P.L.157-2006, SEC.16.

IC 25-1-4-8
Rules
Sec. 8. The board may adopt rules under IC 4-22-2 to implement

this chapter.
As added by P.L.157-2006, SEC.17.



CHAPTER 5. PROFESSIONAL LICENSING AGENCY

IC 25-1-5-2
Definitions
Sec. 2. As used in this chapter:
(1) "Agency" means the Indiana professional licensing agency established by section 3 of this chapter.
(2) "Board" means any agency, board, advisory committee, or group included in section 3 of this chapter.
As added by Acts 1981, P.L.222, SEC.2. Amended by P.L.206-2005, SEC.2.

IC 25-1-5-3
Indiana professional licensing agency; functions; duties and responsibilities
Sec. 3. (a) There is established the Indiana professional licensing agency. The agency shall perform all administrative functions, duties, and responsibilities assigned by law or rule to the executive director, secretary, or other statutory administrator of the following:
(1) Board of chiropractic examiners (IC 25-10-1).
(2) State board of dentistry (IC 25-14-1).
(3) Indiana state board of health facility administrators (IC 25-19-1).
(4) Medical licensing board of Indiana (IC 25-22.5-2).
(5) Indiana state board of nursing (IC 25-23-1).
(6) Indiana optometry board (IC 25-24).
(7) Indiana board of pharmacy (IC 25-26).
(8) Board of podiatric medicine (IC 25-29-2-1).
(9) Speech-language pathology and audiology board (IC 25-35.6-2).
(10) State psychology board (IC 25-33).
(11) Indiana board of veterinary medical examiners (IC 25-38.1-2).
(12) Committee of hearing aid dealer examiners (IC 25-20).
(13) Indiana physical therapy committee (IC 25-27).
(14) Respiratory care committee (IC 25-34.5).
(15) Occupational therapy committee (IC 25-23.5). (16) Behavioral health and human services licensing board (IC 25-23.6).
(17) Physician assistant committee (IC 25-27.5).
(18) Indiana athletic trainers board (IC 25-5.1-2-1).
(19) Indiana dietitians certification board (IC 25-14.5-2-1).
(b) Nothing in this chapter may be construed to give the agency policy making authority, which authority remains with each board.
As added by Acts 1981, P.L.222, SEC.2. Amended by Acts 1982, P.L.113, SEC.8; P.L.137-1985, SEC.6; P.L.169-1985, SEC.24; P.L.149-1987, SEC.18; P.L.242-1989, SEC.5; P.L.238-1989, SEC.5; P.L.186-1990, SEC.3; P.L.48-1991, SEC.13; P.L.227-1993, SEC.4; P.L.213-1993, SEC.1; P.L.33-1993, SEC.10; P.L.124-1994, SEC.3; P.L.175-1997, SEC.4; P.L.147-1997, SEC.7; P.L.84-1998, SEC.2; P.L.24-1999, SEC.3; P.L.206-2005, SEC.3; P.L.2-2008, SEC.57; P.L.122-2009, SEC.3; P.L.84-2010, SEC.9.

IC 25-1-5-3.3
Treatment of rules adopted by health professions bureau before July 1, 2005; transfer of property and appropriations to agency; treatment of references to health professions bureau
Sec. 3.3. (a) The rules adopted by the health professions bureau before July 1, 2005, and in effect on June 30, 2005, shall be treated after June 30, 2005, as the rules of the agency.
(b) On July 1, 2005, the agency becomes the owner of all the property of the health professions bureau. An appropriation made to the health professions bureau shall be treated after June 30, 2005, as an appropriation to the agency.
(c) Any reference in a law, a rule, a license, a registration, a certification, or an agreement to the health professions bureau shall be treated after June 30, 2005, as a reference to the agency.
As added by P.L.220-2011, SEC.404.

IC 25-1-5-3.5
Board membership not a lucrative office
Sec. 3.5. For purposes of Article 2, Section 9 of the Constitution of the State of Indiana, membership on a board is not a lucrative office.
As added by P.L.135-2012, SEC.3.

IC 25-1-5-4
Additional duties and functions; staff
Sec. 4. (a) The agency shall employ necessary staff, including specialists and professionals, to carry out the administrative duties and functions of the boards, including but not limited to:
(1) notice of board meetings and other communication services;
(2) recordkeeping of board meetings, proceedings, and actions;
(3) recordkeeping of all persons licensed, regulated, or certified by a board;
(4) administration of examinations; and
(5) administration of license or certificate issuance or renewal. (b) In addition, the agency:
(1) shall prepare a consolidated statement of the budget requests of all the boards in section 3 of this chapter;
(2) may coordinate licensing or certification renewal cycles, examination schedules, or other routine activities to efficiently utilize agency staff, facilities, and transportation resources, and to improve accessibility of board functions to the public;
(3) may consolidate, where feasible, office space, recordkeeping, and data processing services; and
(4) shall operate and maintain the electronic registry of professions established under IC 25-1-5.5.
(c) In administering the renewal of licenses or certificates under this chapter, the agency shall send a notice of the upcoming expiration of a license or certificate to each holder of a license or certificate at least sixty (60) days before the expiration of the license or certificate. The notice must inform the holder of the license or certificate of the need to renew and the requirement of payment of the renewal fee. If this notice of expiration is not sent by the agency, the holder of the license or certificate is not subject to a sanction for failure to renew if, once notice is received from the agency, the license or certificate is renewed within forty-five (45) days after receipt of the notice.
(d) In administering an examination for licensure or certification, the agency shall make the appropriate application forms available at least thirty (30) days before the deadline for submitting an application to all persons wishing to take the examination.
(e) The agency may require an applicant for license renewal to submit evidence proving that:
(1) the applicant continues to meet the minimum requirements for licensure; and
(2) the applicant is not in violation of:
(A) the statute regulating the applicant's profession; or
(B) rules adopted by the board regulating the applicant's profession.
(f) The agency shall process an application for renewal of a license or certificate:
(1) not later than ten (10) days after the agency receives all required forms and evidence; or
(2) within twenty-four (24) hours after the time that an applicant for renewal appears in person at the agency with all required forms and evidence.
This subsection does not require the agency to issue a renewal license or certificate to an applicant if subsection (g) applies.
(g) The agency may delay issuing a license renewal for up to ninety (90) days after the renewal date for the purpose of permitting the board to investigate information received by the agency that the applicant for renewal may have committed an act for which the applicant may be disciplined. If the agency delays issuing a license renewal, the agency shall notify the applicant that the applicant is being investigated. Except as provided in subsection (h), before the

end of the ninety (90) day period, the board shall do one (1) of the following:
(1) Deny the license renewal following a personal appearance by the applicant before the board.
(2) Issue the license renewal upon satisfaction of all other conditions for renewal.
(3) Issue the license renewal and file a complaint under IC 25-1-7.
(4) Request the office of the attorney general to conduct an investigation under subsection (i) if, following a personal appearance by the applicant before the board, the board has good cause to believe that there has been a violation of IC 25-1-9-4 by the applicant.
(5) Upon agreement of the applicant and the board and following a personal appearance by the applicant before the board, renew the license and place the applicant on probation status under IC 25-1-9-9.
(h) If an individual fails to appear before the board under subsection (g), the board may take action on the applicant's license allowed under subsection (g)(1), (g)(2), or (g)(3).
(i) If the board makes a request under subsection (g)(4), the office of the attorney general shall conduct an investigation. Upon completion of the investigation, the office of the attorney general may file a petition alleging that the applicant has engaged in activity described in IC 25-1-9-4. If the office of the attorney general files a petition, the board shall set the matter for a hearing. If, after the hearing, the board finds the practitioner violated IC 25-1-9-4, the board may impose sanctions under IC 25-1-9-9. The board may delay issuing the renewal beyond the ninety (90) days after the renewal date until a final determination is made by the board. The applicant's license remains valid until the final determination of the board is rendered unless the renewal is denied or the license is summarily suspended under IC 25-1-9-10.
(j) The license of the applicant for a license renewal remains valid during the ninety (90) day period unless the license renewal is denied following a personal appearance by the applicant before the board before the end of the ninety (90) day period. If the ninety (90) day period expires without action by the board, the license shall be automatically renewed at the end of the ninety (90) day period.
(k) Notwithstanding any other statute, the agency may stagger license or certificate renewal cycles. However, if a renewal cycle for a specific board or committee is changed, the agency must obtain the approval of the affected board or committee.
(l) An application for a license, certificate, registration, or permit is abandoned without an action of the board, if the applicant does not complete the requirements to complete the application within one (1) year after the date on which the application was filed. However, the board may, for good cause shown, extend the validity of the application for additional thirty (30) day periods. An application submitted after the abandonment of an application is considered a

new application.
As added by Acts 1981, P.L.222, SEC.2. Amended by P.L.169-1985, SEC.25; P.L.149-1987, SEC.19; P.L.22-1999, SEC.1; P.L.44-2000, SEC.1; P.L.75-2002, SEC.1; P.L.206-2005, SEC.4; P.L.177-2009, SEC.14.

IC 25-1-5-5
Executive director
Sec. 5. (a) The agency shall be administered by an executive director appointed by the governor who shall serve at the will and pleasure of the governor.
(b) The executive director must be qualified by experience and training.
(c) The term "executive director" or "secretary", or any other statutory term for the administrative officer of a board listed in section 3 of this chapter, means the executive director of the agency or the executive director's designee.
(d) The executive director is the chief fiscal officer of the agency and is responsible for hiring of all staff, and for procurement of all services and supplies in accordance with IC 5-22. The executive director may appoint not more than three (3) deputy directors, who must be qualified to work for the boards which are served by the agency.
(e) The executive director shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana, in an amount fixed by the state board of accounts, conditioned upon the faithful performance of duties and the accounting for all money and property that come into the executive director's hands or under the executive director's control. The executive director may likewise cause any employee of the agency to execute a bond if that employee receives, disburses, or in any way handles funds or property of the agency. The costs of any such bonds shall be paid from funds available to the agency.
(f) The executive director may present to the general assembly legislative recommendations regarding operations of the agency and the boards it serves, including adoption of four (4) year license or certificate renewal cycles wherever feasible.
(g) The executive director may execute orders, subpoenas, continuances, and other legal documents on behalf of a board or committee when requested to do so by the board or committee.
(h) The executive director or the executive director's designee may, upon request of a board or committee, provide advice and technical assistance on issues that may be presented to the boards or committees.
As added by Acts 1981, P.L.222, SEC.2. Amended by Acts 1982, P.L.113, SEC.9; P.L.169-1985, SEC.26; P.L.149-1987, SEC.20; P.L.48-1991, SEC.14; P.L.49-1997, SEC.63; P.L.206-2005, SEC.5; P.L.6-2012, SEC.169.

IC 25-1-5-6 Executive director; representatives; staff placement
Sec. 6. (a) The executive director may designate certain employees of the agency to represent the executive director of the agency at the board meetings, proceedings, or other activities of the board.
(b) The executive director shall assign staff to individual boards and shall work with the boards to ensure efficient utilization and placement of staff.
As added by Acts 1981, P.L.222, SEC.2. Amended by P.L.169-1985, SEC.27; P.L.206-2005, SEC.6.

IC 25-1-5-7
Repealed
(Repealed by P.L.186-1990, SEC.17.)

IC 25-1-5-8
Repealed
(Repealed by P.L.206-2005, SEC.15.)

IC 25-1-5-9
Submission of certified document as proof of required diploma
Sec. 9. If a board or committee requires an applicant for a certificate or license to submit a certified copy of a diploma showing that the applicant graduated from a school or program as a condition for certification or licensure, the applicant may satisfy this requirement by submitting another certified document that shows that the applicant graduated from or received the required diploma from the applicable school or program.
As added by P.L.177-1996, SEC.1.

IC 25-1-5-10
Provider profiles
Sec. 10. (a) As used in this section, "provider" means an individual licensed, certified, registered, or permitted by any of the following:
(1) Board of chiropractic examiners (IC 25-10-1).
(2) State board of dentistry (IC 25-14-1).
(3) Indiana state board of health facility administrators (IC 25-19-1).
(4) Medical licensing board of Indiana (IC 25-22.5-2).
(5) Indiana state board of nursing (IC 25-23-1).
(6) Indiana optometry board (IC 25-24).
(7) Indiana board of pharmacy (IC 25-26).
(8) Board of podiatric medicine (IC 25-29-2-1).
(9) Speech-language pathology and audiology board (IC 25-35.6-2).
(10) State psychology board (IC 25-33).
(11) Indiana board of veterinary medical examiners (IC 25-38.1-2).
(12) Indiana physical therapy committee (IC 25-27). (13) Respiratory care committee (IC 25-34.5).
(14) Occupational therapy committee (IC 25-23.5).
(15) Behavioral health and human services licensing board (IC 25-23.6).
(16) Physician assistant committee (IC 25-27.5).
(17) Indiana athletic trainers board (IC 25-5.1-2-1).
(18) Indiana dietitians certification board (IC 25-14.5-2-1).
(b) The agency shall create and maintain a provider profile for each provider described in subsection (a).
(c) A provider profile must contain the following information:
(1) The provider's name.
(2) The provider's license, certification, registration, or permit number.
(3) The provider's license, certification, registration, or permit type.
(4) The date the provider's license, certification, registration, or permit was issued.
(5) The date the provider's license, certification, registration, or permit expires.
(6) The current status of the provider's license, certification, registration, or permit.
(7) The provider's city and state of record.
(8) A statement of any disciplinary action taken against the provider within the previous ten (10) years by a board or committee described in subsection (a).
(d) The agency shall make provider profiles available to the public.
(e) The computer gateway administered by the office of technology established by IC 4-13.1-2-1 shall make the information described in subsection (c)(1), (c)(2), (c)(3), (c)(6), (c)(7), and (c)(8) generally available to the public on the Internet.
(f) The agency may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.211-2001, SEC.1. Amended by P.L.177-2005, SEC.45; P.L.206-2005, SEC.7; P.L.2-2008, SEC.58; P.L.122-2009, SEC.4; P.L.84-2010, SEC.10.

IC 25-1-5-11
Provision of Social Security number; access to numbers
Sec. 11. (a) An individual who applies for a license issued by a board under this chapter or who holds a license issued by a board under this chapter shall provide the individual's Social Security number to the agency.
(b) The agency and the boards shall collect and release the applicant's or licensee's Social Security number as provided in state or federal law.
(c) Notwithstanding IC 4-1-10-3, the agency and the boards may allow access to the Social Security number of each person who is licensed under this chapter or has applied for a license under this chapter to: (1) a testing service that provides the examination for licensure to the agency or the boards; or
(2) an individual state regulatory board or an organization composed of state regulatory boards for the applicant's or licensee's profession for the purpose of coordinating licensure and disciplinary activities among the individual states.
As added by P.L.157-2006, SEC.18.



CHAPTER 5.5. ELECTRONIC REGISTRY OF PROFESSIONS

IC 25-1-5.5-2
Definitions
Sec. 2. As used in the chapter:
(1) "Applicant" refers to a person who applies for a registration in the electronic registry of professions.
(2) "Executive director" refers to the executive director of the licensing agency appointed under IC 25-1-5-5.
(3) "Licensing agency" means the Indiana professional licensing agency created by IC 25-1-5-3.
(4) "Registrant" means an individual who is registered in the electronic registry of professions as an interior designer under IC 25-20.7.
(5) "Registry" refers to the electronic registry of professions established by section 1 of this chapter.
As added by P.L.177-2009, SEC.15.

IC 25-1-5.5-3
Registry requirements
Sec. 3. (a) The registry shall be maintained by the licensing agency.
(b) The registry must:
(1) be maintained in an electronic format;
(2) allow an applicant to electronically input information to certify, under penalty of perjury, the successful completion of any education, experience, and examination required for the applicant to become registered;
(3) allow for payment of registration fees through only electronic means;
(4) include each registrant's:
(A) name;
(B) city and state of residence;
(C) qualifications for registration;
(D) registration number;
(E) date the applicant was registered;
(F) place of business; and
(G) registration expiration date; and
(5) be made available to the public on the Internet through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.177-2009, SEC.15.
IC 25-1-5.5-4
Limitation of licensing agency's responsibilities and liability
Sec. 4. The licensing agency is not:
(1) responsible for performing or required to perform any due diligence or review of the veracity of the information represented by an applicant under this chapter;
(2) liable to any party in any capacity for any misrepresentation, fraud, or omission or other such conduct committed or caused by an applicant who applies for registration under this chapter; or
(3) liable to any party in any capacity for any misrepresentation, fraud, or omission or other such conduct committed or caused by any individual who is registered under this chapter.
As added by P.L.177-2009, SEC.15.

IC 25-1-5.5-5
Rules
Sec. 5. The licensing agency may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.177-2009, SEC.15.

IC 25-1-5.5-6
Review of registry
Sec. 6. (a) Beginning in July 2014, and each five (5) years thereafter, the agency shall review the use of the registry by each profession on the registry to determine whether there is sufficient use of the registry to justify continuing the registration of each profession under this chapter.
(b) If new professions are required by the general assembly to be registered by the agency, five (5) years after the addition of each profession, the agency shall review the use by the profession of the registry to determine whether there is sufficient use of the registry to justify continuing the registration of the profession under this chapter.
(c) After a review required under subsection (a) or (b), the agency shall prepare a report with recommendations for the general assembly. A report under this subsection shall be submitted to the legislative council by October 1 of the year in which the report is required. A report submitted under this subsection must be in an electronic format under IC 5-14-6.
As added by P.L.177-2009, SEC.15.



CHAPTER 6. PROFESSIONAL LICENSING AGENCY FUNCTIONS AND DUTIES

IC 25-1-6-2
Definitions
Sec. 2. As used in this chapter:
"Board" means any agency, board, advisory committee, or group included in section 3 of this chapter.
"Licensing agency" means the Indiana professional licensing agency created by IC 25-1-5-3.
As added by Acts 1981, P.L.222, SEC.3. Amended by P.L.132-1984, SEC.3; P.L.206-2005, SEC.8.

IC 25-1-6-3
Indiana professional licensing agency; functions, duties, and responsibilities
Sec. 3. (a) The licensing agency shall perform all administrative functions, duties, and responsibilities assigned by law or rule to the executive director, secretary, or other statutory administrator of the following:
(1) Indiana board of accountancy (IC 25-2.1-2-1).
(2) Board of registration for architects and landscape architects (IC 25-4-1-2).
(3) Indiana auctioneer commission (IC 25-6.1-2-1).
(4) State board of cosmetology and barber examiners (IC 25-8-3-1).
(5) State board of funeral and cemetery service (IC 25-15-9).
(6) State board of registration for professional engineers (IC 25-31-1-3).
(7) Indiana plumbing commission (IC 25-28.5-1-3).
(8) Indiana real estate commission (IC 25-34.1).
(9) Real estate appraiser licensure and certification board (IC 25-34.1-8-1).
(10) Private investigator and security guard licensing board (IC 25-30-1-5.2). (11) State board of registration for land surveyors (IC 25-21.5-2-1).
(12) Manufactured home installer licensing board (IC 25-23.7).
(13) Home inspectors licensing board (IC 25-20.2-3-1).
(14) State board of massage therapy (IC 25-21.8-2-1).
(b) Nothing in this chapter may be construed to give the licensing agency policy making authority, which remains with each board.
As added by Acts 1981, P.L.222, SEC.3. Amended by Acts 1982, P.L.113, SEC.10; P.L.132-1984, SEC.4; P.L.246-1985, SEC.14; P.L.257-1987, SEC.14; P.L.234-1989, SEC.2; P.L.186-1990, SEC.4; P.L.23-1991, SEC.8; P.L.48-1991, SEC.15; P.L.1-1992, SEC.129; P.L.30-1993, SEC.4; P.L.234-1995, SEC.2; P.L.82-2000, SEC.3; P.L.227-2001, SEC.3; P.L.162-2002, SEC.3; P.L.145-2003, SEC.3; P.L.194-2005, SEC.2; P.L.206-2005, SEC.9; P.L.185-2007, SEC.3; P.L.200-2007, SEC.4; P.L.3-2008, SEC.177; P.L.160-2009, SEC.6; P.L.84-2010, SEC.11; P.L.42-2011, SEC.50.

IC 25-1-6-3.5
Board membership not a lucrative office
Sec. 3.5. For purposes of Article 2, Section 9 of the Constitution of the State of Indiana, membership on a board is not a lucrative office.
As added by P.L.135-2012, SEC.4.

IC 25-1-6-4
Additional duties and functions; staff; requirements for renewal; delay of renewal; attorney general; investigation; sanctions; staggering renewal cycles; abandoned application
Sec. 4. (a) The licensing agency shall employ necessary staff, including specialists and professionals, to carry out the administrative duties and functions of the boards, including but not limited to:
(1) notice of board meetings and other communication services;
(2) record keeping of board meetings, proceedings, and actions;
(3) record keeping of all persons or individuals licensed, regulated, or certified by a board;
(4) administration of examinations; and
(5) administration of license or certificate issuance or renewal.
(b) In addition, the licensing agency:
(1) shall prepare a consolidated statement of the budget requests of all the boards in section 3 of this chapter;
(2) may coordinate licensing or certification renewal cycles, examination schedules, or other routine activities to efficiently utilize licensing agency staff, facilities, and transportation resources, and to improve accessibility of board functions to the public; and
(3) may consolidate, where feasible, office space, record keeping, and data processing services.
(c) In administering the renewal of licenses or certificates under this chapter, the licensing agency shall issue a sixty (60) day notice

of expiration to all holders of a license or certificate. The notice must inform the holder of a license or certificate of the requirements to:
(1) renew the license or certificate; and
(2) pay the renewal fee.
(d) If the licensing agency fails to send notice of expiration under subsection (c), the holder of the license or certificate is not subject to a sanction for failure to renew if the holder renews the license or certificate not more than forty-five (45) days after the holder receives the notice from the licensing agency.
(e) The licensing agency may require an applicant for a license or certificate renewal to submit evidence showing that the applicant:
(1) meets the minimum requirements for licensure or certification; and
(2) is not in violation of:
(A) the law regulating the applicant's profession; or
(B) rules adopted by the board regulating the applicant's profession.
(f) The licensing agency may delay renewing a license or certificate for not more than ninety (90) days after the renewal date to permit the board to investigate information received by the licensing agency that the applicant for renewal may have committed an act for which the applicant may be disciplined. If the licensing agency delays renewing a license or certificate, the licensing agency shall notify the applicant that the applicant is being investigated. Except as provided in subsection (g), the board shall do one (1) of the following before the expiration of the ninety (90) day period:
(1) Deny renewal of the license or certificate following a personal appearance by the applicant before the board.
(2) Renew the license or certificate upon satisfaction of all other requirements for renewal.
(3) Renew the license and file a complaint under IC 25-1-7.
(4) Request the office of the attorney general to conduct an investigation under subsection (h) if, following a personal appearance by the applicant before the board, the board has good cause to believe that the applicant engaged in activity described in IC 25-1-11-5.
(5) Upon agreement of the applicant and the board and following a personal appearance by the applicant before the board, renew the license or certificate and place the applicant on probation status under IC 25-1-11-12.
(g) If an applicant fails to appear before the board under subsection (f), the board may take action as provided in subsection (f)(1), (f)(2), or (f)(3).
(h) If the board makes a request under subsection (f)(4), the office of the attorney general shall conduct an investigation. Upon completion of the investigation, the office of the attorney general may file a petition alleging that the applicant has engaged in activity described in IC 25-1-11-5. If the office of the attorney general files a petition, the board shall set the matter for a public hearing. If, after a public hearing, the board finds the applicant violated IC 25-1-11-5,

the board may impose sanctions under IC 25-1-11-12. The board may delay renewing a license or certificate beyond ninety (90) days after the renewal date until a final determination is made by the board. The applicant's license or certificate remains valid until the final determination of the board is rendered unless the renewal is:
(1) denied; or
(2) summarily suspended under IC 25-1-11-13.
(i) The license or certificate of the applicant for license renewal remains valid during the ninety (90) day period unless the license or certificate is denied following a personal appearance by the applicant before the board before the end of the ninety (90) day period. If the ninety (90) day period expires without action by the board, the license or certificate shall be automatically renewed at the end of the ninety (90) day period.
(j) Notwithstanding any other law, the licensing agency may stagger license or certificate renewal cycles.
(k) An application for a license or certificate is abandoned without an action by the board if the applicant does not complete the requirements for obtaining the license or certificate not more than one (1) year after the date on which the application was filed. However, the board may, for good cause shown, extend the validity of the application for additional thirty (30) day periods. An application submitted after the abandonment of an application is considered a new application.
As added by Acts 1981, P.L.222, SEC.3. Amended by P.L.132-1984, SEC.5; P.L.194-2005, SEC.3.

IC 25-1-6-5
Executive director
Sec. 5. (a) The licensing agency shall be administered by an executive director appointed by the governor who shall serve at the will and pleasure of the governor.
(b) The executive director must be qualified by experience and training.
(c) The term "executive director" or "secretary", or any other statutory term for the administrative officer of a board listed in section 3 of this chapter, means the executive director of the licensing agency or the executive director's designee.
(d) The executive director is the chief fiscal officer of the licensing agency and is responsible for hiring of all staff and for procurement of all services and supplies in accordance with IC 5-22. The executive director may appoint no more than three (3) deputy directors, who must be qualified to work for the boards which are served by the licensing agency.
(e) The executive director shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana, in an amount fixed by the state board of accounts, conditioned upon the faithful performance of duties and the accounting for all money and property that come into the executive director's hands or under the executive director's

control. The executive director may likewise cause any employee of the licensing agency to execute a bond if that employee receives, disburses, or in any way handles funds or property of the licensing agency. The costs of any such bonds shall be paid from funds available to the licensing agency.
(f) The executive director may present to the general assembly legislative recommendations regarding operations of the licensing agency and the boards it serves, including adoption of four (4) year license or certificate renewal cycles wherever feasible.
(g) Upon the request of a board or commission, the executive director may execute orders, subpoenas, continuances, and other legal documents on behalf of the board or commission.
(h) Upon the request of a board or commission, the executive director may provide advice and technical assistance on issues that may be presented to the board or commission.
As added by Acts 1981, P.L.222, SEC.3. Amended by Acts 1982, P.L.113, SEC.11; P.L.132-1984, SEC.6; P.L.49-1997, SEC.64; P.L.194-2005, SEC.4; P.L.6-2012, SEC.170.

IC 25-1-6-5.5
Appeal of license renewal denial
Sec. 5.5. A person who has a license renewal denied by a board listed in section 3 of this chapter may file an appeal of the denial in accordance with IC 4-21.5-3.
As added by P.L.227-2001, SEC.4. Amended by P.L.1-2002, SEC.95; P.L.194-2005, SEC.5.

IC 25-1-6-6
Executive director; representatives; staff placement
Sec. 6. (a) The executive director shall designate certain employees of the licensing agency to represent the executive director of the licensing agency at board meetings, proceedings, or any other activities of a board.
(b) The executive director shall assign staff to individual boards and shall work with the boards to ensure efficient utilization and placement of staff.
As added by Acts 1981, P.L.222, SEC.3. Amended by P.L.132-1984, SEC.7.

IC 25-1-6-7
Repealed
(Repealed by P.L.186-1990, SEC.17.)

IC 25-1-6-8
Department of state revenue; access to names of licensees and applicants; persons on tax warrant list
Sec. 8. (a) The licensing agency and the boards may allow the department of state revenue access to the name of each person who:
(1) is licensed under this chapter or IC 25-1-5; or
(2) has applied for a license under this chapter or IC 25-1-5. (b) If the department of state revenue notifies the licensing agency that a person is on the most recent tax warrant list, the licensing agency shall not issue or renew the person's license until:
(1) the person provides to the licensing agency a statement from the department of state revenue indicating that the person's tax warrant has been satisfied; or
(2) the licensing agency receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.26-1985, SEC.20. Amended by P.L.332-1989(ss), SEC.46; P.L.2-2005, SEC.63; P.L.206-2005, SEC.10; P.L.172-2011, SEC.131.

IC 25-1-6-9
Repealed
(Repealed by P.L.186-1990, SEC.17.)

IC 25-1-6-10
Provision of Social Security numbers; access to numbers
Sec. 10. (a) An individual who applies for a license issued by a board under this chapter or who holds a license issued by a board under this chapter shall provide the individual's Social Security number to the licensing agency.
(b) The licensing agency and the boards shall collect and release the applicant's or licensee's Social Security number as otherwise provided in state or federal law.
(c) Notwithstanding IC 4-1-10-3, the licensing agency and the boards may allow access to the Social Security number of each person who is licensed under this chapter or has applied for a license under this chapter to:
(1) a testing service that provides the examination for licensure to the licensing agency or the boards; or
(2) an individual state regulatory board or an organization composed of state regulatory boards for the applicant's or licensee's profession for the purpose of coordinating licensure and disciplinary activities among the individual states.
As added by P.L.157-2006, SEC.19.



CHAPTER 7. INVESTIGATION AND PROSECUTION OF COMPLAINTS CONCERNING REGULATED OCCUPATIONS

25-30-1-5.2).
(23) Occupational therapy committee (IC 25-23.5).
(24) Behavioral health and human services licensing board (IC 25-23.6).
(25) Real estate appraiser licensure and certification board (IC 25-34.1-8).
(26) State board of registration for land surveyors (IC 25-21.5-2-1).
(27) Physician assistant committee (IC 25-27.5).
(28) Indiana athletic trainers board (IC 25-5.1-2-1).
(29) Indiana dietitians certification board (IC 25-14.5-2-1).
(30) Indiana physical therapy committee (IC 25-27).
(31) Manufactured home installer licensing board (IC 25-23.7).
(32) Home inspectors licensing board (IC 25-20.2-3-1).
(33) State department of health, for out-of-state mobile health care entities.
(34) State board of massage therapy (IC 25-21.8-2-1).
(35) Any other occupational or professional agency created after June 30, 1981.
As added by Acts 1981, P.L.222, SEC.4. Amended by Acts 1982, P.L.113, SEC.12; P.L.137-1985, SEC.7; P.L.246-1985, SEC.15; P.L.169-1985, SEC.29; P.L.149-1987, SEC.21; P.L.257-1987, SEC.15; P.L.242-1989, SEC.6; P.L.234-1989, SEC.3; P.L.238-1989, SEC.6; P.L.1-1990, SEC.249; P.L.186-1990, SEC.5; P.L.183-1991, SEC.3; P.L.23-1991, SEC.9; P.L.48-1991, SEC.16; P.L.1-1992, SEC.130; P.L.30-1993, SEC.5; P.L.227-1993, SEC.5; P.L.213-1993, SEC.2; P.L.8-1993, SEC.371; P.L.33-1993, SEC.11; P.L.1-1994, SEC.120; P.L.124-1994, SEC.4; P.L.234-1995, SEC.3; P.L.175-1997, SEC.5; P.L.147-1997, SEC.8; P.L.84-1998, SEC.3; P.L.24-1999, SEC.4; P.L.82-2000, SEC.4; P.L.162-2002, SEC.4; P.L.145-2003, SEC.4; P.L.185-2007, SEC.4; P.L.193-2007, SEC.4; P.L.200-2007, SEC.5; P.L.3-2008, SEC.178; P.L.134-2008, SEC.16; P.L.1-2009, SEC.138; P.L.122-2009, SEC.5; P.L.160-2009, SEC.7; P.L.1-2010, SEC.102; P.L.84-2010, SEC.12; P.L.113-2010, SEC.101; P.L.42-2011, SEC.51.

IC 25-1-7-2
Duties of attorney general
Sec. 2. The office of the attorney general, under the conditions specified in this chapter, may receive, investigate, and prosecute complaints concerning regulated occupations.
As added by Acts 1981, P.L.222, SEC.4.

IC 25-1-7-3
Investigation of complaints
Sec. 3. (a) Except as provided in subsection (b), the division is responsible for the investigation of complaints concerning licensees.
(b) The medical licensing board of Indiana shall investigate a complaint concerning a physician licensed under IC 25-22.5 and a violation specified in IC 25-22.5-2-8. The division shall forward a

complaint concerning a physician licensed under IC 25-22.5 and a violation specified in IC 25-22.5-2-8 to the medical licensing board of Indiana for investigation by the board. However, if the complaint includes a violation in addition to a violation specified in IC 25-22.5-2-8, the division shall investigate the complaint in its entirety and notify the medical licensing board of Indiana of the investigation.
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.149-2011, SEC.1; P.L.226-2011, SEC.17.

IC 25-1-7-4
Complaints; requisites; standing
Sec. 4. All complaints must be written and signed by the complainant and initially filed with the director. Except for employees of the attorney general's office acting in their official capacity, a complaint may be filed by any person, including members of any of the boards listed in section 1 of this chapter.
As added by Acts 1981, P.L.222, SEC.4.

IC 25-1-7-5
Duties and powers of director
Sec. 5. (a) Subsection (b)(1) does not apply to:
(1) a complaint filed by:
(A) a member of any of the boards listed in section 1 of this chapter; or
(B) the Indiana professional licensing agency; or
(2) a complaint filed under IC 25-1-5-4.
(b) Except as provided in section 3(b) of this chapter, the director has the following duties and powers:
(1) The director shall make an initial determination as to the merit of each complaint. A copy of a complaint having merit shall be submitted to the board having jurisdiction over the licensee's regulated occupation, that board thereby acquiring jurisdiction over the matter except as otherwise provided in this chapter.
(2) The director shall through any reasonable means notify the licensee of the nature and ramifications of the complaint and of the duty of the board to attempt to resolve the complaint through negotiation.
(3) The director shall report any pertinent information regarding the status of the complaint to the complainant.
(4) The director may investigate any written complaint against a licensee. The investigation shall be limited to those areas in which there appears to be a violation of statutes governing the regulated occupation.
(5) The director has the power to subpoena witnesses and to send for and compel the production of books, records, papers, and documents for the furtherance of any investigation under this chapter. The circuit or superior court located in the county where the subpoena is to be issued shall enforce any such

subpoena by the director.
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.22-1999, SEC.2; P.L.14-2000, SEC.55; P.L.206-2005, SEC.11; P.L.149-2011, SEC.2; P.L.226-2011, SEC.18.

IC 25-1-7-6
Statement of settlement; period to resolve
Sec. 6. (a) This section does not apply to:
(1) a complaint filed by:
(A) a member of any of the boards listed in section 1 of this chapter; or
(B) the Indiana professional licensing agency; or
(2) a complaint filed under IC 25-1-5-4.
(b) If, at any time before the director files the director's recommendations with the attorney general, the board files with the director a statement signed by the licensee and the complainant that the complaint has been resolved, the director shall not take further action. For a period of thirty (30) days after the director has notified the board and the licensee that a complaint has been filed, the division shall not conduct any investigation or take any action whatsoever, unless requested by the board. If, during the thirty (30) days, the board requests an extension of the thirty (30) day time period, the director shall grant it for a period not exceeding an additional twenty (20) days. If at any time during the thirty (30) day period or an extension thereof, the board notifies the director of its intention not to proceed further to resolve the complaint, the division may proceed immediately under this chapter. For every purpose of this section, a board may designate a board member or staff member to act on behalf of or in the name of the board.
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.22-1999, SEC.3; P.L.206-2005, SEC.12.

IC 25-1-7-7
Disciplinary sanctions; report to attorney general; prosecution; hearing officer
Sec. 7. (a) If there has been no statement of settlement filed by the board under section 6 of this chapter, and if, after conducting an investigation, the director believes that the licensee should be subjected to disciplinary sanctions by the board of his regulated occupation, then he shall so report to the attorney general. Upon receiving the director's report, the attorney general may prosecute the matter, on behalf of the state of Indiana, before the board. The board may designate any person as a hearing officer to hear the matter.
(b) Notwithstanding subsection (a) of this section, if the board by majority vote so requests, the attorney general shall prosecute the matter before the board, on behalf of the state of Indiana.
As added by Acts 1981, P.L.222, SEC.4.

IC 25-1-7-8
Witnesses Sec. 8. At the hearing, the board or hearing officer may call witnesses in addition to those presented by the state or the licensee.
As added by Acts 1981, P.L.222, SEC.4.

IC 25-1-7-9
Disqualification of board member
Sec. 9. A board member is disqualified from any consideration of the case if the board member filed the complaint or participated in negotiations regarding the complaint. The board member is not disqualified from the board's final determination solely because the board member was the hearing officer or determined the complaint and the information pertaining to the complaint was current significant investigative information (as defined by IC 25-23.2-1-5 (repealed)).
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.181-2002, SEC.1; P.L.1-2007, SEC.166.

IC 25-1-7-10
Confidentiality of complaints and information
Sec. 10. (a) Except as provided in section 3(b) of this chapter, all complaints and information pertaining to the complaints shall be held in strict confidence until the attorney general files notice with the board of the attorney general's intent to prosecute the licensee.
(b) A person in the employ of the office of attorney general or any of the boards, or any person not a party to the complaint, may not disclose or further a disclosure of information concerning the complaint unless the disclosure is required:
(1) under law; or
(2) for the advancement of an investigation.
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.181-2002, SEC.2; P.L.1-2007, SEC.167; P.L.149-2011, SEC.3; P.L.226-2011, SEC.19.

IC 25-1-7-11
Administrative orders and procedures
Sec. 11. Nothing in this chapter limits the rights of the licensee or the state under IC 4-21.5.
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.7-1987, SEC.110.

IC 25-1-7-12
Reimbursement of attorney general
Sec. 12. (a) If:
(1) a fund is created by statute for the payment of an unpaid judgment against a licensee; and
(2) the office of the attorney general is required by statute to provide services to the boards that administer the funds described in subdivision (1);
the office of the attorney general is entitled to reimbursement for the costs incurred in providing the services described in subdivision (2). (b) If:
(1) more than one (1) fund is established by statute for the payment of an unpaid judgment against a licensee; and
(2) the office of the attorney general is entitled to reimbursement under subsection (a);
the funds for reimbursement shall be taken in equal amounts from each of the funds described in subdivision (1).
As added by P.L.255-1987, SEC.1.

IC 25-1-7-13
Reports; contents
Sec. 13. The office of the attorney general shall submit to each board, at the request of the board, a report that includes the following information concerning that regulated occupation:
(1) The number of complaints filed.
(2) The number of cases currently under investigation.
(3) The number of cases closed.
(4) The number of cases resolved.
(5) The age of the complaints.
As added by P.L.177-1997, SEC.1.

IC 25-1-7-14
Cease and desist orders
Sec. 14. (a) Notwithstanding any other law, if the board of a regulated occupation believes that a person who is not licensed, certified, or registered under this title is engaged in or is believed to be engaged in activities for which a license, certification, or registration is required under this title, the board may do the following:
(1) File a complaint with the attorney general, who shall investigate and may file:
(A) with notice; or
(B) without notice, if the attorney general determines that person is engaged in activities that may affect an individual's health or safety;
a motion for a cease and desist order with the appropriate board. For purposes of this subdivision, the board may designate a board member or an employee of the Indiana professional licensing agency to act on behalf or in the name of the board.
(2) Upon review of the attorney general's motion for a cease and desist order, the board may issue an order requiring the affected person to show cause why the person should not be ordered to cease and desist from such activities. The show cause order must set forth a time and place for a hearing at which the affected person may appear and show cause as to why the person should not be subject to licensing, certification, or registration under this title. For purposes of this subdivision, the board may designate a board member to act on behalf or in the name of the board.
(b) If the board, after a hearing, determines that the activities in

which the person is engaged are subject to licensing, certification, or registration under this title, the board may issue a cease and desist order that must describe the person and activities that are the subject of the order.
(c) A hearing conducted under this section must comply with the requirements under IC 4-21.5.
(d) A cease and desist order issued under this section is enforceable in the circuit or superior courts. A person who is enjoined under a cease and desist order and who violates the order shall be punished for contempt of court.
(e) A cease and desist order issued under this section does not relieve any person from prosecution under any other law.
As added by P.L.84-2010, SEC.13. Amended by P.L.155-2011, SEC.9.



CHAPTER 8. OCCUPATIONAL AND PROFESSIONAL LICENSURE, REGISTRATION, AND CERTIFICATION FEES

IC 25-1-8-1.1
Repealed
(Repealed by P.L.19-1986, SEC.43.)

IC 25-1-8-2
Fees; establishment and collection
Sec. 2. (a) Notwithstanding any other provision regarding the fees to be assessed by a board, a board shall establish by rule and cause to be collected fees for the following:
(1) Examination of applicants for licensure, registration, or certification.
(2) Issuance, renewal, or transfer of a license, registration, or certificate.
(3) Restoration of an expired license, registration, or certificate when such action is authorized by law.
(4) Issuance of licenses by reciprocity or endorsement for out-of-state applicants.
(5) Issuance of board or committee reciprocity or endorsements for practitioners licensed, certified, or registered in Indiana who apply to another state for a license.
No fee shall be less than ten dollars ($10) unless the fee is collected under a rule adopted by the board which sets a fee for miscellaneous expenses incurred by the board on behalf of the practitioners the board regulates.
(b) Fees established by statute shall remain in effect until replaced by a new fee adopted by rule under this section.
(c) In no case shall the fees be less than are required to pay all of the costs, both direct and indirect, of the operation of the board. (d) For the payment of fees, a board shall accept cash, a draft, a money order, a cashier's check, and a certified or other personal check. If a board receives an uncertified personal check for the payment of a fee and if the check does not clear the bank, the board may void the license, registration, or certificate for which the check was received.
(e) Unless designated by rule, a fee is not refundable.
(f) A board shall charge a fee of not more than twenty-five dollars ($25) for the issuance of a duplicate license, registration, or certificate.
As added by Acts 1981, P.L.223, SEC.1. Amended by Acts 1982, P.L.113, SEC.13; P.L.169-1985, SEC.31; P.L.48-1991, SEC.18; P.L.33-1993, SEC.13; P.L.235-1995, SEC.1; P.L.197-2007, SEC.19.

IC 25-1-8-3
Quadrennial license or registration cycle; refunds
Sec. 3. (a) A board, operating on a quadrennial license, registration, or certificate renewal cycle, shall refund one-half (1/2) of the amount of the license, registration, or certificate fee if the holder of the license, registration, or certificate surrenders it at least two (2) years before it expires.
(b) This section does not apply to the holder of a license, registration, or certificate revoked or suspended by the board.
As added by Acts 1982, P.L.113, SEC.14.

IC 25-1-8-4
Quadrennial license renewal system
Sec. 4. (a) Notwithstanding any law establishing a biennial license renewal system, a board operating on such a system may by rule establish a quadrennial license renewal system.
(b) If a board establishes a quadrennial license renewal system, it may provide for a reduction in the fees for the four (4) year license.
As added by P.L.234-1983, SEC.3.

IC 25-1-8-5
Employment of professionals for testing; examination on statutes, rules, and regulations; standards of review
Sec. 5. (a) Notwithstanding any statutory provisions regarding the administration of examinations, a board or committee may employ organizations or additional professionals to assist in the preparation, administration, and scoring of licensing examinations.
(b) A board or committee may require applicants for licensure, certification, or registration by examination, endorsement, or reciprocity to pass a test on the state or federal statutes, state rules, and federal regulations that the board or committee determines by rule to be relevant to the practice of a regulated profession.
(c) A board or committee may enter into a contract with a testing company or national association to set the standards of review for an examination by an applicant for licensure, certification, or registration. The standards of review may include: (1) setting fees for review;
(2) requiring that an examination remain confidential; and
(3) prohibiting the release of the examination or copies of the examination.
As added by P.L.169-1985, SEC.32. Amended by P.L.152-1988, SEC.5; P.L.48-1991, SEC.19.

IC 25-1-8-6
Reinstatement of delinquent or lapsed licenses
Sec. 6. (a) As used in this section, "board" means any of the following:
(1) Indiana board of accountancy (IC 25-2.1-2-1).
(2) Board of registration for architects and landscape architects (IC 25-4-1-2).
(3) Indiana athletic trainers board (IC 25-5.1-2-1).
(4) Indiana auctioneer commission (IC 25-6.1-2-1).
(5) Board of chiropractic examiners (IC 25-10-1).
(6) State board of cosmetology and barber examiners (IC 25-8-3-1).
(7) State board of dentistry (IC 25-14-1).
(8) Indiana dietitians certification board (IC 25-14.5-2-1).
(9) State board of registration for professional engineers (IC 25-31-1-3).
(10) State board of funeral and cemetery service (IC 25-15-9).
(11) Indiana state board of health facility administrators (IC 25-19-1).
(12) Committee of hearing aid dealer examiners (IC 25-20-1-1.5).
(13) Home inspectors licensing board (IC 25-20.2-3-1).
(14) State board of registration for land surveyors (IC 25-21.5-2-1).
(15) Manufactured home installer licensing board (IC 25-23.7).
(16) Medical licensing board of Indiana (IC 25-22.5-2).
(17) Indiana state board of nursing (IC 25-23-1).
(18) Occupational therapy committee (IC 25-23.5).
(19) Indiana optometry board (IC 25-24).
(20) Indiana board of pharmacy (IC 25-26).
(21) Indiana physical therapy committee (IC 25-27).
(22) Physician assistant committee (IC 25-27.5).
(23) Indiana plumbing commission (IC 25-28.5-1-3).
(24) Board of podiatric medicine (IC 25-29-2-1).
(25) Private investigator and security guard licensing board (IC 25-30-1-5.2).
(26) State psychology board (IC 25-33).
(27) Indiana real estate commission (IC 25-34.1-2).
(28) Real estate appraiser licensure and certification board (IC 25-34.1-8).
(29) Respiratory care committee (IC 25-34.5).
(30) Behavioral health and human services licensing board (IC 25-23.6). (31) Speech-language pathology and audiology board (IC 25-35.6-2).
(32) Indiana board of veterinary medical examiners (IC 25-38.1).
(33) State board of massage therapy (IC 25-21.8-2-1).
(b) This section does not apply to a license, certificate, or registration that has been revoked or suspended.
(c) Notwithstanding any other law regarding the reinstatement of a delinquent or lapsed license, certificate, or registration and except as provided in section 8 of this chapter, the holder of a license, certificate, or registration that was issued by the board that is three (3) years or less delinquent must be reinstated upon meeting the following requirements:
(1) Submission of the holder's completed renewal application.
(2) Payment of the current renewal fee established by the board under section 2 of this chapter.
(3) Payment of a reinstatement fee established by the Indiana professional licensing agency.
(4) If a law requires the holder to complete continuing education as a condition of renewal, the holder:
(A) shall provide the board with a sworn statement, signed by the holder, that the holder has fulfilled the continuing education requirements required by the board; or
(B) shall, if the holder has not complied with the continuing education requirements, meet any requirements imposed under IC 25-1-4-5 and IC 25-1-4-6.
(d) Notwithstanding any other law regarding the reinstatement of a delinquent or lapsed license, certificate, or registration and except as provided in section 8 of this chapter, unless a statute specifically does not allow a license, certificate, or registration to be reinstated if it has lapsed for more than three (3) years, the holder of a license, certificate, or registration that was issued by the board that is more than three (3) years delinquent must be reinstated upon meeting the following requirements:
(1) Submission of the holder's completed renewal application.
(2) Payment of the current renewal fee established by the board under section 2 of this chapter.
(3) Payment of a reinstatement fee equal to the current initial application fee.
(4) If a law requires the holder to complete continuing education as a condition of renewal, the holder:
(A) shall provide the board with a sworn statement, signed by the holder, that the holder has fulfilled the continuing education requirements required by the board; or
(B) shall, if the holder has not complied with the continuing education requirements, meet any requirements imposed under IC 25-1-4-5 and IC 25-1-4-6.
(5) Complete such remediation and additional training as deemed appropriate by the board given the lapse of time involved. (6) Any other requirement that is provided for in statute or rule that is not related to fees.
As added by P.L.269-2001, SEC.5. Amended by P.L.206-2005, SEC.13; P.L.157-2006, SEC.20; P.L.185-2007, SEC.6; P.L.197-2007, SEC.20; P.L.3-2008, SEC.180; P.L.105-2008, SEC.2; P.L.122-2009, SEC.7; P.L.160-2009, SEC.9; P.L.1-2010, SEC.104; P.L.84-2010, SEC.15.

IC 25-1-8-7
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-1-8-8
Delaying reinstatement; investigation; attorney general; petition; sanctions; invalid during investigation
Sec. 8. (a) As used in this section, "board" has the meaning set forth in section 6(a) of this chapter.
(b) The licensing agency may delay reinstating a license, certificate, or registration for not more than ninety (90) days after the date the applicant applies for reinstatement of a license, certificate, or registration to permit the board to investigate information received by the licensing agency that the applicant for reinstatement may have committed an act for which the applicant may be disciplined. If the licensing agency delays reinstating a license, certificate, or registration, the licensing agency shall notify the applicant that the applicant is being investigated. Except as provided in subsection (c), the board shall do one (1) of the following before the expiration of the ninety (90) day period:
(1) Deny reinstatement of the license, certificate, or registration following a personal appearance by the applicant before the board.
(2) Reinstate the license, certificate, or registration upon satisfaction of all other requirements for reinstatement.
(3) Reinstate the license and file a complaint under IC 25-1-7.
(4) Request the office of the attorney general to conduct an investigation under subsection (d) if, following a personal appearance by the applicant before the board, the board has good cause to believe that the applicant engaged in activity described in IC 25-1-9-4 or IC 25-1-11-5.
(5) Upon agreement of the applicant and the board and following a personal appearance by the applicant before the board, reinstate the license, certificate, or registration and place the applicant on probation status under IC 25-1-9-9 or IC 25-1-11-12.
(c) If an applicant fails to appear before the board under subsection (b), the board may take action as provided in subsection (b)(1), (b)(2), or (b)(3).
(d) If the board makes a request under subsection (b)(4), the office of the attorney general shall conduct an investigation. Upon completion of the investigation, the office of the attorney general

may file a petition alleging that the applicant has engaged in activity described in IC 25-1-9-4 or IC 25-1-11-5. If the office of the attorney general files a petition, the board shall set the matter for a public hearing. If, after a public hearing, the board finds that the applicant violated IC 25-1-9-4 or IC 25-1-11-5, the board may impose sanctions under IC 25-1-9-9 or IC 25-1-11-12. The board may delay reinstating a license, certificate, or registration beyond ninety (90) days after the date the applicant files an application for reinstatement of a license, certificate, or registration until a final determination is made by the board.
(e) The license, certificate, or registration of the applicant for license reinstatement remains invalid during the ninety (90) day period unless:
(1) the license, certificate, or registration is reinstated following a personal appearance by the applicant before the board before the end of the ninety (90) day period;
(2) the board issues a conditional license to the practitioner that is effective until the reinstatement is denied or the license is reinstated; or
(3) the reinstatement is denied.
If the ninety (90) day period expires without action by the board, the license, certificate, or registration shall be automatically reinstated at the end of the ninety (90) day period.
As added by P.L.197-2007, SEC.21.



CHAPTER 9. HEALTH PROFESSIONS STANDARDS OF PRACTICE

IC 25-1-9-2
"Practitioner"
Sec. 2. As used in this chapter, "practitioner" means an individual who holds:
(1) an unlimited license, certificate, or registration;
(2) a limited or probationary license, certificate, or registration;
(3) a temporary license, certificate, registration, or permit;
(4) an intern permit; or
(5) a provisional license;
issued by the board regulating the profession in question, including a certificate of registration issued under IC 25-20.
As added by P.L.152-1988, SEC.1.
IC 25-1-9-3
"License"
Sec. 3. As used in this chapter, "license" includes a license, certificate, registration, or permit.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-3.5
"Sexual contact"
Sec. 3.5. As used in this chapter, "sexual contact" means:
(1) sexual intercourse (as defined in IC 35-31.5-2-302);
(2) deviate sexual conduct (as defined in IC 35-31.5-2-94); or
(3) any fondling or touching intended to arouse or satisfy the sexual desires of either the individual performing the fondling or touching or the individual being fondled or touched.
As added by P.L.200-2001, SEC.1. Amended by P.L.114-2012, SEC.50.

IC 25-1-9-4
Standards of professional practice; findings required for sanctions; evidence of foreign discipline
Sec. 4. (a) A practitioner shall conduct the practitioner's practice in accordance with the standards established by the board regulating the profession in question and is subject to the exercise of the disciplinary sanctions under section 9 of this chapter if, after a hearing, the board finds:
(1) a practitioner has:
(A) engaged in or knowingly cooperated in fraud or material deception in order to obtain a license to practice, including cheating on a licensing examination;
(B) engaged in fraud or material deception in the course of professional services or activities;
(C) advertised services in a false or misleading manner; or
(D) been convicted of a crime or assessed a civil penalty involving fraudulent billing practices, including fraud under:
(i) Medicaid (42 U.S.C. 1396 et seq.);
(ii) Medicare (42 U.S.C. 1395 et seq.);
(iii) the children's health insurance program under IC 12-17.6; or
(iv) insurance claims;
(2) a practitioner has been convicted of a crime that:
(A) has a direct bearing on the practitioner's ability to continue to practice competently; or
(B) is harmful to the public;
(3) a practitioner has knowingly violated any state statute or rule, or federal statute or regulation, regulating the profession in question;
(4) a practitioner has continued to practice although the practitioner has become unfit to practice due to:
(A) professional incompetence that:
(i) may include the undertaking of professional activities

that the practitioner is not qualified by training or experience to undertake; and
(ii) does not include activities performed under IC 16-21-2-9;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction to, abuse of, or severe dependency upon alcohol or other drugs that endanger the public by impairing a practitioner's ability to practice safely;
(5) a practitioner has engaged in a course of lewd or immoral conduct in connection with the delivery of services to the public;
(6) a practitioner has allowed the practitioner's name or a license issued under this chapter to be used in connection with an individual who renders services beyond the scope of that individual's training, experience, or competence;
(7) a practitioner has had disciplinary action taken against the practitioner or the practitioner's license to practice in any state or jurisdiction on grounds similar to those under this chapter;
(8) a practitioner has diverted:
(A) a legend drug (as defined in IC 16-18-2-199); or
(B) any other drug or device issued under a drug order (as defined in IC 16-42-19-3) for another person;
(9) a practitioner, except as otherwise provided by law, has knowingly prescribed, sold, or administered any drug classified as a narcotic, addicting, or dangerous drug to a habitue or addict;
(10) a practitioner has failed to comply with an order imposing a sanction under section 9 of this chapter;
(11) a practitioner has engaged in sexual contact with a patient under the practitioner's care or has used the practitioner-patient relationship to solicit sexual contact with a patient under the practitioner's care;
(12) a practitioner who is a participating provider of a health maintenance organization has knowingly collected or attempted to collect from a subscriber or enrollee of the health maintenance organization any sums that are owed by the health maintenance organization; or
(13) a practitioner has assisted another person in committing an act that would be grounds for disciplinary sanctions under this chapter.
(b) A practitioner who provides health care services to the practitioner's spouse is not subject to disciplinary action under subsection (a)(11).
(c) A certified copy of the record of disciplinary action is conclusive evidence of the other jurisdiction's disciplinary action under subsection (a)(7).
As added by P.L.152-1988, SEC.1. Amended by P.L.2-1993, SEC.136; P.L.149-1997, SEC.7; P.L.22-1999, SEC.4; P.L.200-2001,

SEC.2; P.L.203-2001, SEC.3; P.L.1-2002, SEC.96; P.L.197-2007, SEC.22.

IC 25-1-9-5
Optometry employment practice
Sec. 5. In addition to section 4 of this chapter, a practitioner licensed to practice optometry is subject to the exercise of disciplinary sanctions under section 9 of this chapter if, after a hearing, the board finds a practitioner has accepted employment to practice optometry from a person other than:
(1) a corporation formed by an optometrist under IC 23-1.5; or
(2) an individual who is licensed as an optometrist under this article and whose legal residence is in Indiana.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-6
Veterinary practitioners; cruelty to animals
Sec. 6. In addition to section 4 of this chapter, a practitioner licensed to practice veterinary medicine or registered as a veterinary technician is subject to the exercise of the disciplinary sanctions under section 9 of this chapter if, after a hearing, the board finds a practitioner has engaged in cruelty to animals.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-6.5
Chiropractors; waiver of deductible or copayment
Sec. 6.5. (a) In addition to section 4 of this chapter, a practitioner licensed to practice chiropractic is subject to the exercise of the disciplinary sanctions under section 9 of this chapter if, after a hearing, the board regulating the profession finds a practitioner has:
(1) waived a payment of a deductible or a copayment required to be made to the practitioner by a patient under the patient's insurance or health care plan; and
(2) advertised the waiver of a payment described in subdivision (1).
(b) This section does not apply to the waiver of a deductible or a copayment by a practitioner if:
(1) the practitioner determines chiropractic service is necessary for the immediate health and welfare of a patient;
(2) the practitioner determines the payment of a deductible or a copayment would create a substantial financial hardship for the patient; and
(3) the waiver is based on the evaluation of the individual patient and is not a regular business practice of the practitioner.
As added by P.L.151-1989, SEC.9.

IC 25-1-9-6.7
Marriage and family therapists; disciplinary sanctions
Sec. 6.7. In addition to the actions listed under section 4 of this chapter that subject a practitioner to the exercise of disciplinary

sanctions, a practitioner who is licensed under IC 25-23.6 is subject to the exercise of disciplinary sanctions under section 9 of this chapter if, after a hearing, the board regulating the profession finds that the practitioner has:
(1) performed any therapy that, by the prevailing standards of the mental health professions in the community where the services were provided, would constitute experimentation on human subjects, without first obtaining full, informed, and written consent;
(2) failed to meet the minimum standards of performance in professional activities when measured against generally prevailing peer performance in professional activities, including the undertaking of activities that the practitioner is not qualified by training or experience to undertake;
(3) performed services, including any duties required of the individual under IC 31, in reckless disregard of the best interests of a patient, a client, or the public;
(4) without the consent of the child's parent, guardian, or custodian, knowingly participated in the child's removal or precipitated others to remove a child from the child's home unless:
(A) the child's physical health was endangered due to injury as a result of the act or omission of the child's parent, guardian, or custodian;
(B) the child had been or was in danger of being a victim of an offense under IC 35-42-4, IC 35-45-4-1, IC 35-45-4-2, IC 35-46-1-3, IC 35-49-2-2, or IC 35-49-3-2; or
(C) the child was in danger of serious bodily harm as a result of the inability, refusal, or neglect of the child's parent, guardian, or custodian to supply the child with necessary food, shelter, or medical care, and a court order was first obtained;
(5) willfully made or filed a false report or record, failed to file a report or record required by law, willfully impeded or obstructed the filing of a report or record, or induced another individual to:
(A) make or file a false report or record; or
(B) impede or obstruct the filing of a report or record; or
(6) performed a diagnosis (as defined in IC 25-22.5-1-1.1(c));
(7) provided evidence in an administrative or judicial proceeding that had insufficient factual basis for the conclusions rendered by the practitioner;
(8) willfully planted in the mind of the patient suggestions that are not based in facts known to the practitioner; or
(9) performed services outside of the scope of practice of the license issued under IC 25-23.6.
As added by P.L.147-1997, SEC.11. Amended by P.L.2-1998, SEC.65.

IC 25-1-9-6.8 Practitioner guidelines before prescribing stimulant medication for a child for treatment of certain disorders
Sec. 6.8. (a) This section applies to a practitioner who is:
(1) licensed to practice medicine or osteopathic medicine under IC 25-22.5; or
(2) an advanced practice nurse granted prescriptive authority under IC 25-23, and whose practice agreement with a collaborating physician reflects the conditions specified in subsection (b).
(b) Before prescribing a stimulant medication for a child for the treatment of attention deficit disorder or attention deficit hyperactivity disorder, a practitioner described in subsection (a) shall follow the most recent guidelines adopted by the American Academy of Pediatrics or the American Academy of Child and Adolescent Psychiatry for the diagnosis and evaluation of a child with attention deficit disorder or attention deficit hyperactivity disorder.
As added by P.L.107-2002, SEC.28.

IC 25-1-9-6.9
Failing to provide or providing false information to agency
Sec. 6.9. In addition to the actions listed under section 4 of this chapter that subject a practitioner to disciplinary sanctions, a practitioner is subject to the exercise of disciplinary sanctions under section 9 of this chapter if, after a hearing, the board finds that the practitioner has:
(1) failed to provide information requested by the Indiana professional licensing agency; or
(2) knowingly provided false information to the Indiana professional licensing agency;
for a provider profile required under IC 25-1-5-10.
As added by P.L.211-2001, SEC.2. Amended by P.L.206-2005, SEC.14.

IC 25-1-9-7
Physical or mental examination; power to require
Sec. 7. The board may order a practitioner to submit to a reasonable physical or mental examination, at the practitioner's own expense, if the practitioner's physical or mental capacity to practice safely is at issue in a disciplinary proceeding.
As added by P.L.152-1988, SEC.1. Amended by P.L.158-2003, SEC.2.

IC 25-1-9-8
Failure to submit to physical or mental examination; sanctions
Sec. 8. Failure to comply with a board order to submit to a physical or mental examination makes a practitioner liable to summary suspension under section 10 of this chapter.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-9 Disciplinary sanctions
Sec. 9. (a) The board may impose any of the following sanctions, singly or in combination, if it finds that a practitioner is subject to disciplinary sanctions under section 4, 5, 6, 6.7, or 6.9 of this chapter or IC 25-1-5-4:
(1) Permanently revoke a practitioner's license.
(2) Suspend a practitioner's license.
(3) Censure a practitioner.
(4) Issue a letter of reprimand.
(5) Place a practitioner on probation status and require the practitioner to:
(A) report regularly to the board upon the matters that are the basis of probation;
(B) limit practice to those areas prescribed by the board;
(C) continue or renew professional education under a preceptor, or as otherwise directed or approved by the board, until a satisfactory degree of skill has been attained in those areas that are the basis of the probation; or
(D) perform or refrain from performing any acts, including community restitution or service without compensation, that the board considers appropriate to the public interest or to the rehabilitation or treatment of the practitioner.
(6) Assess a fine against the practitioner in an amount not to exceed one thousand dollars ($1,000) for each violation listed in section 4 of this chapter, except for a finding of incompetency due to a physical or mental disability. When imposing a fine, the board shall consider a practitioner's ability to pay the amount assessed. If the practitioner fails to pay the fine within the time specified by the board, the board may suspend the practitioner's license without additional proceedings. However, a suspension may not be imposed if the sole basis for the suspension is the practitioner's inability to pay a fine.
(b) The board may withdraw or modify the probation under subsection (a)(5) if it finds, after a hearing, that the deficiency that required disciplinary action has been remedied, or that changed circumstances warrant a modification of the order.
As added by P.L.152-1988, SEC.1. Amended by P.L.48-1991, SEC.21; P.L.22-1999, SEC.5; P.L.32-2000, SEC.10; P.L.211-2001, SEC.3.

IC 25-1-9-10
Summary license suspension pending final adjudication; notice; opportunity to be heard
Sec. 10. (a) The board may summarily suspend a practitioner's license for ninety (90) days before a final adjudication or during the appeals process if the board finds that a practitioner represents a clear and immediate danger to the public health and safety if the practitioner is allowed to continue to practice. The summary suspension may be renewed upon a hearing before the board, and

each renewal may be for ninety (90) days or less.
(b) Before the board may summarily suspend a license that has been issued under IC 25-22.5, IC 25-38.1, or IC 25-14, the consumer protection division of the attorney general's office shall make a reasonable attempt to notify a practitioner of a hearing by the board to suspend a practitioner's license and of information regarding the allegation against the practitioner. The consumer protection division of the attorney general's office shall also notify the practitioner that the practitioner may provide a written or an oral statement to the board on the practitioner's behalf before the board issues an order for summary suspension. A reasonable attempt to reach the practitioner is made if the consumer protection division of the attorney general's office attempts to reach the practitioner by telephone or facsimile at the last telephone number of the practitioner on file with the board.
(c) After a reasonable attempt is made to notify a practitioner under subsection (b):
(1) a court may not stay or vacate a summary suspension of a practitioner's license for the sole reason that the practitioner was not notified; and
(2) the practitioner may not petition the board for a delay of the summary suspension proceedings.
As added by P.L.152-1988, SEC.1. Amended by P.L.43-1995, SEC.2; P.L.71-2000, SEC.18; P.L.2-2008, SEC.60.

IC 25-1-9-10.1
Retention of clinical consultants and experts to advise on suspension
Sec. 10.1. The attorney general may retain the services of a clinical consultant or an expert to provide the attorney general with advice concerning the acts that are the subject of a suspension under this chapter.
As added by P.L.43-1995, SEC.3.

IC 25-1-9-11
Reinstatement of suspended licenses
Sec. 11. The board may reinstate a license which has been suspended under this chapter if, after a hearing, the board is satisfied that the applicant is able to practice with reasonable skill and safety to the public. As a condition of reinstatement, the board may impose disciplinary or corrective measures authorized under this chapter.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-12
Reinstatement of revoked license
Sec. 12. The board may not reinstate a license that has been revoked under this chapter. An individual whose license has been revoked under this chapter may not apply for a new license until seven (7) years after the date of revocation.
As added by P.L.152-1988, SEC.1.
IC 25-1-9-13
Consistency of sanctions prescribed
Sec. 13. The board shall seek to achieve consistency in the application of the sanctions authorized in this section. Significant departures from prior decisions involving similar conduct must be explained in the board's findings or orders.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-14
Surrender of practitioners license instead of hearing; approval
Sec. 14. A practitioner may petition the board to accept the surrender of the practitioner's license instead of a hearing before the board. The practitioner may not surrender the practitioner's license without the written approval of the board, and the board may impose any conditions appropriate to the surrender or reinstatement of a surrendered license.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-15
Costs in disciplinary proceedings
Sec. 15. Practitioners who have been subjected to disciplinary sanctions may be required by a board to pay for the costs of the proceeding. The practitioner's ability to pay shall be considered when costs are assessed. If the practitioner fails to pay the costs, a suspension may not be imposed solely upon the practitioner's inability to pay the amount assessed. These costs are limited to costs for the following:
(1) Court reporters.
(2) Transcripts.
(3) Certification of documents.
(4) Photoduplication.
(5) Witness attendance and mileage fees.
(6) Postage.
(7) Expert witnesses.
(8) Depositions.
(9) Notarizations.
(10) Administrative law judges.
As added by P.L.152-1988, SEC.1. Amended by P.L.158-2003, SEC.3.

IC 25-1-9-16
Refusal of licensure or grant of probationary license
Sec. 16. (a) The board may refuse to issue a license or may issue a probationary license to an applicant for licensure if:
(1) the applicant has been disciplined by a licensing entity of any state or jurisdiction, or has committed an act that would have subjected the applicant to the disciplinary process had the applicant been licensed in Indiana when the act occurred; and
(2) the violation for which the applicant was, or could have been, disciplined has a direct bearing on the applicant's ability

to competently practice in Indiana.
(b) The board may:
(1) refuse to issue a license; or
(2) issue a probationary license;
to an applicant for licensure if the applicant practiced without a license in violation of the law.
(c) Whenever the board issues a probationary license, the board may impose one (1) or more of the following conditions:
(1) Report regularly to the board upon the matters that are the basis of the discipline of the other state or jurisdiction.
(2) Limit practice to those areas prescribed by the board.
(3) Continue or renew professional education.
(4) Engage in community restitution or service without compensation for a number of hours specified by the board.
(5) Perform or refrain from performing an act that the board considers appropriate to the public interest or to the rehabilitation or treatment of the applicant.
(d) The board shall remove any limitations placed on a probationary license under this section if the board finds after a hearing that the deficiency that required disciplinary action has been remedied.
As added by P.L.33-1993, SEC.15. Amended by P.L.32-2000, SEC.11; P.L.197-2007, SEC.23.

IC 25-1-9-17
Applicant appearance before board
Sec. 17. The board may require an applicant for licensure to appear before the board before issuing a license.
As added by P.L.33-1993, SEC.16. Amended by P.L.84-2010, SEC.17.

IC 25-1-9-18
Fitness determination of health care provider; filing complaint
Sec. 18. (a) If the insurance commissioner forwards to the board the name of a practitioner under IC 34-18-9-4(a) (or IC 27-12-9-4(a) before its repeal), the board shall consider whether:
(1) the practitioner has become unfit to practice under section 4 of this chapter; and
(2) a complaint should be filed under IC 25-1-7-4.
(b) If the board determines that a complaint should be filed under subsection (a), the board must report to the consumer protection division whether the board will schedule the matter:
(1) for informal negotiation under IC 25-1-7-6;
(2) on the board's agenda for a vote requesting that the attorney general prosecute the matter before the board under IC 25-1-7-7; or
(3) on the board's agenda for a vote on summary suspension of the practitioner's license pending prosecution of the matter before the board under IC 25-1-7-7.
(c) A board may designate a board member or staff member to act

on behalf of the board under this section.
As added by P.L.43-1995, SEC.4. Amended by P.L.1-1998, SEC.131.

IC 25-1-9-19
Third party billing notice
Sec. 19. A practitioner that provides to a patient notice concerning a third party billing for a health care service provided to the patient shall ensure that the notice:
(1) conspicuously states that the notice is not a bill;
(2) does not include a tear-off portion; and
(3) is not accompanied by a return mailing envelope.
As added by P.L.178-2003, SEC.12.

IC 25-1-9-20
Authority to adopt rules
Sec. 20. The board may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to establish procedures to expedite the issuance or renewal of a:
(1) license;
(2) certificate;
(3) registration; or
(4) permit;
of a person whose spouse serves on active duty (as defined in IC 25-1-12-2) and is assigned to a duty station in Indiana.
As added by P.L.144-2007, SEC.25.

IC 25-1-9-21
Rules; management and disposition of health records
Sec. 21. The board may adopt rules under IC 4-22-2 to establish requirements for the management and disposition of health records (as defined in IC 16-18-2-168) on the discontinuation of practice by:
(1) sale;
(2) transfer;
(3) closure;
(4) disciplinary action;
(5) retirement; or
(6) death;
of the practitioner.
As added by P.L.177-2009, SEC.16.



CHAPTER 11. PROFESSIONAL LICENSING STANDARDS OF PRACTICE

IC 25-1-11-2
"Practitioner"
Sec. 2. As used in this chapter, "practitioner" means a person that holds:
(1) an unlimited license, certificate, registration, or permit;
(2) a limited or probationary license, certificate, registration, or permit;
(3) a temporary license, certificate, registration, or permit;
(4) an intern permit; or
(5) an inactive license;
issued by the board regulating a profession.
As added by P.L.214-1993, SEC.1. Amended by P.L.236-1995, SEC.1.

IC 25-1-11-3
"License"
Sec. 3. As used in this chapter, "license" includes a license,

certificate, registration, or permit.
As added by P.L.214-1993, SEC.1.

IC 25-1-11-4
"Person"
Sec. 4. As used in this chapter, "person" means an individual, a partnership, a corporation, or a limited liability company.
As added by P.L.214-1993, SEC.1. Amended by P.L.236-1995, SEC.2.

IC 25-1-11-5
Practitioner compliance with professional standards; findings meriting disciplinary sanctions; fraud or material deception
Sec. 5. (a) A practitioner shall comply with the standards established by the board regulating a profession. A practitioner is subject to the exercise of the disciplinary sanctions under section 12 of this chapter if, after a hearing, the board finds that:
(1) a practitioner has:
(A) engaged in or knowingly cooperated in fraud or material deception in order to obtain a license to practice, including cheating on a licensing examination;
(B) engaged in fraud or material deception in the course of professional services or activities;
(C) advertised services or goods in a false or misleading manner; or
(D) been convicted of a crime or assessed a civil penalty involving fraudulent billing practices;
(2) a practitioner has been convicted of a crime that:
(A) has a direct bearing on the practitioner's ability to continue to practice competently; or
(B) is harmful to the public;
(3) a practitioner has knowingly violated a state statute or rule or federal statute or regulation regulating the profession for which the practitioner is licensed;
(4) a practitioner has continued to practice although the practitioner has become unfit to practice due to:
(A) professional incompetence, including undertaking professional activities that the practitioner is not qualified by training or experience to undertake;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction to, abuse of, or severe dependency on alcohol or other drugs that endanger the public by impairing a practitioner's ability to practice safely;
(5) a practitioner has engaged in a course of lewd or immoral conduct in connection with the delivery of services to the public;
(6) a practitioner has allowed the practitioner's name or a license issued under this chapter to be used in connection with

an individual or business who renders services beyond the scope of that individual's or business's training, experience, or competence;
(7) a practitioner has had disciplinary action taken against the practitioner or the practitioner's license to practice in any state or jurisdiction on grounds similar to those under this chapter;
(8) a practitioner has assisted another person in committing an act that would constitute a ground for disciplinary sanction under this chapter;
(9) a practitioner has allowed a license issued by a board to be:
(A) used by another person; or
(B) displayed to the public when the license has expired, is inactive, or has been revoked or suspended; or
(10) a practitioner has failed to comply with an order imposing a sanction under section 12 of this chapter.
(b) If an applicant or a practitioner has engaged in or knowingly cooperated in fraud or material deception to obtain a license to practice, including cheating on the licensing examination, the board may rescind the license if it has been granted, void the examination or other fraudulent or deceptive material, and prohibit the applicant from reapplying for the license for a length of time established by the board. An applicant who is aggrieved by a decision of the board under this section is entitled to hearing and appeal rights under the Indiana administrative rules and procedures act (IC 4-21.5).
(c) A certified copy of the record of disciplinary action is conclusive evidence of the other jurisdiction's disciplinary action under subsection (a)(7).
As added by P.L.214-1993, SEC.1. Amended by P.L.84-1998, SEC.6; P.L.113-1999, SEC.1; P.L.197-2007, SEC.24.

IC 25-1-11-6
Architect or landscape architect; grounds for disciplinary sanctions
Sec. 6. A practitioner registered as an architect or a landscape architect is subject to the disciplinary sanctions under section 12 of this chapter if, after a hearing, the board finds that the practitioner has:
(1) permitted the practitioner's seal to be affixed to plans, specifications, or drawings that were not prepared by the practitioner or under the practitioner's personal supervision by the practitioner's regularly employed subordinates; or
(2) used the title "engineer" or advertised to practice engineering and is not registered under IC 25-31-1.
As added by P.L.214-1993, SEC.1.

IC 25-1-11-7
Auctioneers; grounds for disciplinary sanctions
Sec. 7. A practitioner licensed to practice auctioneering is subject to the disciplinary sanctions under section 12 of this chapter if, after a hearing, the board finds that the practitioner has failed to: (1) account and to make payment under IC 25-6.1-6-2; or
(2) keep the funds of others separate from the practitioner's own private accounts.
As added by P.L.214-1993, SEC.1.

IC 25-1-11-8
Barbers; grounds for disciplinary sanctions
Sec. 8. A practitioner registered as a barber is subject to the disciplinary sanctions under section 12 of this chapter if, after a hearing, the board finds that the practitioner has continued to practice barbering while the practitioner has an infectious, a contagious, or a communicable disease that has been epidemiologically demonstrated to be transmitted through casual contact during the scope of practice of barbering.
As added by P.L.214-1993, SEC.1.

IC 25-1-11-9
Engineers or land surveyors; grounds for disciplinary sanctions
Sec. 9. A practitioner registered as an engineer or a land surveyor is subject to the disciplinary sanctions under section 12 of this chapter if, after a hearing, the board finds that the practitioner:
(1) has permitted the practitioner's seal to be affixed to plans, specifications, or drawings not prepared by the practitioner or under the practitioner's personal supervision by the practitioner's regularly employed subordinates; or
(2) has used the title "architect" or advertised to practice architecture and is not registered under IC 25-4-1.
As added by P.L.214-1993, SEC.1. Amended by P.L.42-2011, SEC.54.

IC 25-1-11-9.5
Repealed
(Repealed by P.L.194-2005, SEC.87.)

IC 25-1-11-10
Physical and mental examination of practitioner
Sec. 10. The board may order a practitioner to submit to a reasonable physical or mental examination, at the practitioner's expense, if the practitioner's physical or mental capacity to practice safely and competently is at issue in a disciplinary proceeding.
As added by P.L.214-1993, SEC.1. Amended by P.L.178-1997, SEC.1; P.L.194-2005, SEC.7.

IC 25-1-11-11
Refusal of physical or mental examination; summary suspension
Sec. 11. Failure to comply with a board order to submit to a physical or mental examination makes a practitioner liable to summary suspension under section 13 of this chapter.
As added by P.L.214-1993, SEC.1.
IC 25-1-11-12
Sanctions for violations
Sec. 12. (a) The board may impose any of the following sanctions, singly or in combination, if the board finds that a practitioner is subject to disciplinary sanctions under sections 5 through 9 of this chapter:
(1) Permanently revoke a practitioner's license.
(2) Suspend a practitioner's license.
(3) Censure a practitioner.
(4) Issue a letter of reprimand.
(5) Place a practitioner on probation status and require the practitioner to:
(A) report regularly to the board upon the matters that are the basis of probation;
(B) limit practice to those areas prescribed by the board;
(C) continue or renew professional education approved by the board until a satisfactory degree of skill has been attained in those areas that are the basis of the probation;
(D) perform or refrain from performing any acts, including community restitution or service without compensation, that the board considers appropriate to the public interest or to the rehabilitation or treatment of the practitioner; or
(E) satisfactorily complete a quality review (before July 1, 2012) or peer review (after June 30, 2012) specified by the board as a condition for termination of probationary status if the practitioner is a licensee (as defined in IC 25-2.1-1-8).
(6) Assess a civil penalty against the practitioner for not more than one thousand dollars ($1,000) for each violation listed in sections 5 through 9 of this chapter except for a finding of incompetency due to a physical or mental disability.
(7) Order a practitioner to pay consumer restitution to a person who suffered damages as a result of the conduct or omission that was the basis for the disciplinary sanctions under this chapter.
(b) When imposing a civil penalty under subsection (a)(6), the board shall consider a practitioner's ability to pay the amount assessed. If the practitioner fails to pay the civil penalty within the time specified by the board, the board may suspend the practitioner's license without additional proceedings. However, a suspension may not be imposed if the sole basis for the suspension is the practitioner's inability to pay a civil penalty.
(c) The board may withdraw or modify the probation under subsection (a)(5) if the board finds after a hearing that the deficiency that required disciplinary action has been remedied or that changed circumstances warrant a modification of the order.
As added by P.L.214-1993, SEC.1. Amended by P.L.32-2000, SEC.12; P.L.177-2009, SEC.17; P.L.197-2011, SEC.74.

IC 25-1-11-13
Summary license suspension of real estate appraisers and other

practitioners; notification by consumer protection division
Sec. 13. (a) The board may summarily suspend a practitioner's license for ninety (90) days before a final adjudication or during the appeals process if the board finds that a practitioner represents a clear and immediate danger to the public's health, safety, or property if the practitioner is allowed to continue to practice. The summary suspension may be renewed upon a hearing before the board, and each renewal may be for not more than ninety (90) days.
(b) The board may summarily suspend the license of a real estate appraiser for ninety (90) days before a final adjudication or during the appeals process if the board finds that the licensed real estate appraiser has engaged in material and intentional misrepresentations or omissions in the preparation of at least three (3) written appraisal reports that were submitted by a person to obtain a loan. The summary suspension may be renewed after a hearing before the board. Each renewal of a summary suspension may be for not more than ninety (90) days.
(c) Before the board may summarily suspend a license under this section, the consumer protection division of the office of the attorney general shall make a reasonable attempt to notify a practitioner of:
(1) a hearing by the board to suspend the practitioner's license; and
(2) information regarding the allegation against the practitioner.
The consumer protection division of the office of the attorney general shall also notify the practitioner that the practitioner may provide a written or an oral statement to the board on the practitioner's behalf before the board issues an order for summary suspension. A reasonable attempt to notify the practitioner is made if the consumer protection division of the office of the attorney general attempts to notify the practitioner by telephone or facsimile at the last telephone number or facsimile number of the practitioner on file with the board.
As added by P.L.214-1993, SEC.1. Amended by P.L.178-1997, SEC.2; P.L.197-2007, SEC.25; P.L.209-2007, SEC.3; P.L.3-2008, SEC.182.

IC 25-1-11-14
Reinstatement of suspended license
Sec. 14. The board may reinstate a license that has been suspended under this chapter if, after a hearing, the board is satisfied that the applicant is able to practice with reasonable skill, safety, and competency to the public. As a condition of reinstatement, the board may impose disciplinary or corrective measures authorized under this chapter.
As added by P.L.214-1993, SEC.1. Amended by P.L.178-1997, SEC.3.

IC 25-1-11-15
Reinstatement of revoked license
Sec. 15. The board may not reinstate a license that has been

revoked under this chapter. An individual whose license has been revoked under this chapter may not apply for a new license until seven (7) years after the date of revocation.
As added by P.L.214-1993, SEC.1.

IC 25-1-11-16
Consistency of sanctions
Sec. 16. The board shall seek to achieve consistency in the application of sanctions authorized in this chapter. Significant departures from prior decisions involving similar conduct must be explained in the board's findings or orders.
As added by P.L.214-1993, SEC.1.

IC 25-1-11-17
Surrender of practitioner license; surrender prohibited if attorney general opposes
Sec. 17. (a) Except as provided in subsection (b), a practitioner may petition the board to accept the surrender of the practitioner's license instead of having a hearing before the board. The practitioner may not surrender the practitioner's license without the written approval of the board, and the board may impose any conditions appropriate to the surrender or reinstatement of a surrendered license.
(b) The board may not approve the surrender of a practitioner's license under subsection (a) if the office of the attorney general:
(1) has filed an administrative complaint concerning the practitioner's license; and
(2) opposes the surrender of the practitioner's license.
As added by P.L.214-1993, SEC.1. Amended by P.L.52-2009, SEC.10; P.L.105-2009, SEC.13.

IC 25-1-11-18
Costs; practitioners subject to sanctions
Sec. 18. A practitioner who has been subjected to disciplinary sanctions may be required by a board to pay the costs of the proceeding. The practitioner's ability to pay shall be considered when costs are assessed. If the practitioner fails to pay the costs, a suspension may not be imposed solely upon the practitioner's inability to pay the amount assessed. These costs are limited to costs for the following:
(1) Court reporters.
(2) Transcripts.
(3) Certification of documents.
(4) Photo duplication.
(5) Witness attendance and mileage fees.
(6) Postage.
(7) Expert witnesses.
(8) Depositions.
(9) Notarizations.
(10) Administrative law judges. (11) Real estate review appraisals, if applicable.
As added by P.L.214-1993, SEC.1. Amended by P.L.194-2005, SEC.8; P.L.52-2009, SEC.11; P.L.105-2009, SEC.14.

IC 25-1-11-19
Refusal to issue license; probationary license; requirements
Sec. 19. (a) The board may refuse to issue a license or may issue a probationary license to an applicant for licensure if:
(1) the applicant has:
(A) been disciplined by a licensing entity of another state or jurisdiction; or
(B) committed an act that would have subjected the applicant to the disciplinary process if the applicant had been licensed in Indiana when the act occurred; and
(2) the violation for which the applicant was or could have been disciplined has a bearing on the applicant's ability to competently perform or practice the profession in Indiana.
(b) The board may:
(1) refuse to issue a license; or
(2) issue a probationary license;
to an applicant for licensure if the applicant practiced without a license in violation of the law.
(c) Whenever the board issues a probationary license, the board may require a licensee to do any of the following:
(1) Report regularly to the board upon the matters that are the basis of the discipline of the other state or jurisdiction.
(2) Limit practice to the areas prescribed by the board.
(3) Continue or renew professional education requirements.
(4) Engage in community restitution or service without compensation for the number of hours specified by the board.
(5) Perform or refrain from performing an act that the board considers appropriate to the public interest or to the rehabilitation or treatment of the applicant.
(d) The board shall remove any limitations placed on a probationary license under this section if the board finds after a public hearing that the deficiency that required disciplinary action has been remedied.
As added by P.L.194-2005, SEC.9. Amended by P.L.197-2007, SEC.26.

IC 25-1-11-20
Appearance before board
Sec. 20. The board may require an applicant for licensure to appear before the board before issuing a license.
As added by P.L.194-2005, SEC.10.

IC 25-1-11-21
Authority to adopt rules
Sec. 21. The board may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to establish procedures to

expedite the issuance or renewal of a:
(1) license;
(2) certificate;
(3) registration; or
(4) permit;
of a person whose spouse serves on active duty (as defined in IC 25-1-12-2) and is assigned to a duty station in Indiana.
As added by P.L.144-2007, SEC.26.



CHAPTER 12. RENEWAL OF LICENSES HELD BY INDIVIDUALS IN MILITARY SERVICE

IC 25-1-12-2
"Active duty" defined
Sec. 2. As used in this chapter, "active duty" means full-time service in the:
(1) armed forces of the United States; or
(2) national guard;
for a period that exceeds thirty (30) consecutive days in a calendar year.
As added by P.L.88-2004, SEC.2.

IC 25-1-12-3
"Armed forces of the United States" defined
Sec. 3. As used in this chapter, "armed forces of the United States" means the active or reserve components of:
(1) the Army;
(2) the Navy;
(3) the Air Force;
(4) the Coast Guard;
(5) the Marine Corps; or
(6) the Merchant Marine.
As added by P.L.88-2004, SEC.2. Amended by P.L.2-2005, SEC.64.

IC 25-1-12-4
"National guard" defined
Sec. 4. As used in this chapter, "national guard" means:
(1) the Indiana army national guard; or
(2) the Indiana air national guard.
As added by P.L.88-2004, SEC.2.

IC 25-1-12-5 "Practitioner" defined
Sec. 5. As used in this chapter, "practitioner" means an individual who holds:
(1) an unlimited license, certificate, or registration;
(2) a limited or probationary license, certificate, or registration;
(3) a temporary license, certificate, registration, or permit;
(4) an intern permit; or
(5) a provisional license;
issued under this title, IC 16, or IC 22.
As added by P.L.88-2004, SEC.2. Amended by P.L.2-2008, SEC.62.

IC 25-1-12-6
Extension to renew license or complete continuing education; requirements for extension; additional extensions
Sec. 6. (a) Notwithstanding any other law, a practitioner who is called to active duty out of state and meets the requirements of subsection (b) is entitled to an extension of time described in subsection (c) to:
(1) renew; and
(2) complete the continuing education required by;
the practitioner's license, certificate, registration, or permit.
(b) The practitioner must meet the following requirements to receive the extension of time provided under subsection (a):
(1) On the date the practitioner enters active duty, the practitioner's license, certificate, registration, or permit may not be revoked, suspended, lapsed, or be the subject of a complaint under IC 25-1-7.
(2) The practitioner's license, certificate, registration, or permit must expire while the practitioner is out of state on active duty, and the practitioner must not have received the notice of expiration before the date the practitioner entered active duty.
(3) The practitioner shall provide proof of out of state active duty by providing a copy of the practitioner's:
(A) discharge; or
(B) government movement orders;
to the agency, board, commission, or committee issuing the practitioner's license, certificate, registration, or permit at the time the practitioner renews the practitioner's license, certificate, registration, or permit under this chapter.
(c) The extension of time provided under subsection (a) is equal to one hundred eighty (180) days after the date of the practitioner's discharge or release from active duty.
(d) The agency, board, commission, or committee that issued the practitioner's license, certificate, registration, or permit may extend the period provided in subsection (c) if the agency or board determines that an illness, an injury, or a disability related to the practitioner's active duty prevents the practitioner from renewing or completing the continuing education required for the practitioner's license, certificate, registration, or permit. However, the agency, board, commission, or committee may not extend the period for

longer than three hundred sixty-five (365) days after the date of the practitioner's discharge or release from active duty.
As added by P.L.88-2004, SEC.2. Amended by P.L.2-2005, SEC.65.

IC 25-1-12-7
Waiver of late fees
Sec. 7. Any late fees that may be assessed against a practitioner in connection with a renewal under this chapter are waived.
As added by P.L.88-2004, SEC.2.

IC 25-1-12-8
Construction with federal law
Sec. 8. This chapter may not be construed as a restriction or limitation on any of the rights, benefits, and protections granted to a member of:
(1) the armed forces of the United States; or
(2) the national guard;
under federal law.
As added by P.L.88-2004, SEC.2.



CHAPTER 13. INDIANA SCHEDULED PRESCRIPTION ELECTRONIC COLLECTION AND TRACKING PROGRAM

IC 25-1-13-2
"Agency"
Sec. 2. As used in this chapter, "agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.65-2006, SEC.1.

IC 25-1-13-3
"INSPECT"
Sec. 3. As used in this chapter, "INSPECT" refers to the Indiana scheduled prescription electronic collection and tracking program established by section 4 of this chapter.
As added by P.L.65-2006, SEC.1.

IC 25-1-13-4
Establishment of the Indiana scheduled prescription electronic collection and tracking program
Sec. 4. The Indiana scheduled prescription electronic collection and tracking program is established within the agency.
As added by P.L.65-2006, SEC.1.

IC 25-1-13-5
Agency functions, duties, and responsibilities
Sec. 5. The agency shall perform all administrative functions, duties, and responsibilities for the INSPECT program.
As added by P.L.65-2006, SEC.1.

IC 25-1-13-6
INSPECT program duties
Sec. 6. The INSPECT program shall collect and process information received under IC 35-48-7-8.1 and has duties described in IC 35-48-7-10.1 and IC 35-48-7-11.1.
As added by P.L.65-2006, SEC.1.



CHAPTER 14. MEETINGS

IC 25-1-14-1 Version a
Applicability
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 1. This section applies to a meeting of a board, committee, or commission listed in IC 25-1-5-3 or IC 25-1-6-3.
As added by P.L.179-2007, SEC.14.

IC 25-1-14-2 Version a
Participation by member not physically present at meeting
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 2. (a) A member of a board, committee, or commission may participate in a meeting of the board, committee, or commission:
(1) except as provided in subsection (b), at which at least a quorum is physically present at the place where the meeting is conducted; and
(2) by using a means of communication that permits:
(A) all other members participating in the meeting; and
(B) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(b) A member of a board, committee, or commission may participate in an emergency meeting of the board, committee, or commission to consider disciplinary sanctions under IC 25-1-9-10 or IC 25-1-11-13 by using a means of communication that permits:
(1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member who participates in a meeting under subsection (b):
(1) is considered to be present at the meeting;
(2) shall be counted for purposes of establishing a quorum; and
(3) may vote at the meeting.
As added by P.L.179-2007, SEC.14. Amended by P.L.105-2008, SEC.3; P.L.160-2009, SEC.11; P.L.113-2010, SEC.104.

IC 25-1-14-3 Version a
Member considered present
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 3. A member who participates in a meeting under section 2 of this chapter:
(1) is considered to be present at the meeting; (2) shall be counted for purposes of establishing a quorum; and
(3) may vote at the meeting.
As added by P.L.179-2007, SEC.14.

IC 25-1-14-4 Version a
Meeting memoranda requirements
Note: This version of section effective until 1-1-2013. See also following repeal of this chapter, effective 1-1-2013.
Sec. 4. The memoranda of the meeting prepared under IC 5-14-1.5-4 must state the name of:
(1) each member who was physically present at the place where the meeting was conducted;
(2) each member who participated in the meeting by using a means of communication described in section 2 of this chapter; and
(3) each member who was absent.
As added by P.L.179-2007, SEC.14.

IC 25-1-14 Version b
Repealed
(Repealed by P.L.134-2012, SEC.28.)
Note: This repeal of chapter effective 1-1-2013. See also preceding sections of this chapter, effective until 1-1-2013.



CHAPTER 15. EXEMPTIONS FOR ATHLETIC ORGANIZATION PRACTITIONERS LICENSED IN OTHER JURISDICTIONS

IC 25-1-15-2
Practitioner
Sec. 2. As used in this chapter, "practitioner" refers to any of the following:
(1) Athletic trainer.
(2) Chiropractor.
(3) Dentist.
(4) Dietitian.
(5) Marriage and family therapist.
(6) Massage therapist.
(7) Mental health counselor.
(8) Nurse.
(9) Occupational therapist.
(10) Optometrist.
(11) Physical therapist.
(12) Physician.
(13) Physician assistant.
(14) Podiatrist.
(15) Psychologist.
(16) Respiratory care practitioner.
(17) Social worker.
As added by P.L.177-2009, SEC.18.

IC 25-1-15-3
Exemption
Sec. 3. (a) A practitioner licensed in another state, territory, or jurisdiction of the United States or of any nation or foreign jurisdiction is exempt from the requirements of licensure under this title, if the practitioner:
(1) holds an active license to practice the profession in question in the other jurisdiction;
(2) engages in the active practice of the profession in which the practitioner is licensed in the other jurisdiction; and
(3) is employed or designated as the athletic or sports organization's practitioner by an athletic or sports organization visiting Indiana for a specific sporting event.
(b) A practitioner's practice under this section is limited to the members, coaches, and staff of the athletic or sports organization that employs or designates the practitioner.
(c) A practitioner practicing in Indiana under the authority of this

section:
(1) does not have practice privileges in any licensed hospital or health care facility; and
(2) is not authorized to issue orders or prescriptions or to order testing at a medical facility;
in Indiana.
(d) A practitioner's practice under this section may not exceed thirty (30) consecutive days for a specific event.
As added by P.L.177-2009, SEC.18.



CHAPTER 16. EVALUATION OF REGULATED OCCUPATIONS

IC 25-1-16-2
"Board"
Sec. 2. As used in this chapter, "board" means an entity that regulates a specific regulated occupation.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-3
"Committee"
Sec. 3. As used in this chapter, "committee" means the regulated occupations evaluation committee established by section 6 of this chapter.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-4
"License"
Sec. 4. As used in this chapter, "license" means:
(1) an unlimited license, certificate, or registration;
(2) a limited or probationary license, certificate, or registration;
(3) a temporary license, certificate, registration, or permit;
(4) an intern permit; or
(5) a provisional license;
issued by the board regulating the regulated occupation in question.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-5
"Regulated occupation"
Sec. 5. As used in this chapter, "regulated occupation" has the meaning set forth in IC 25-1-7-1.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-6
Regulated occupations evaluation committee established
Sec. 6. The regulated occupations evaluation committee is established.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-7
Members; terms; votes
Sec. 7. (a) The committee consists of the following individuals:
(1) The dean of the Indiana University School of Public and Environmental Affairs or the dean's designee. The dean or the

dean's designee shall serve as chairperson of the committee.
(2) The director of the agency or the director's designee.
(3) The attorney general or the attorney general's designee, as a nonvoting member.
(4) Two (2) individuals appointed by the governor who are licensed in a regulated occupation.
(5) Two (2) individuals appointed by the governor who are not licensed in a regulated occupation.
(b) The term of a member appointed under subsection (a)(4) or (a)(5) is three (3) years.
(c) The affirmative votes of a majority of the voting members appointed to the committee are required for the committee to take action on any measure.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-8
Review and evaluation of regulated occupations; report
Sec. 8. (a) The committee shall review and evaluate each regulated occupation. The review and evaluation must include the following:
(1) The functions, powers, and duties of the regulated occupation and the board, including any functions, powers, or duties that are inconsistent with current or projected practice of the occupation.
(2) An assessment of the management efficiency of the board.
(3) An assessment of the regulated occupation's and the board's ability to meet the objectives of the general assembly in licensing the regulated occupation.
(4) Any other criteria identified by the committee.
(b) The committee shall prepare a report concerning each regulated occupation that the committee reviews and evaluates. The report must contain the following:
(1) The number of individuals who are licensed in the regulated occupation.
(2) A summary of the board's functions and actions.
(3) The budget and other fiscal factors of regulating the regulated occupation.
(4) An assessment of the effect of the regulated occupation on the state's economy, including consumers and businesses.
(5) Any recommendations for legislation, including whether a regulated occupation should be modified, combined with another board, or terminated.
(6) Any recommendations for administrative changes.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-9
Cooperation with committee; testimony
Sec. 9. (a) A board shall cooperate with the committee, as the committee determines is necessary in the committee's review and evaluation of the board. (b) The committee shall allow testimony concerning each regulated occupation that is being reviewed and evaluated.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-10
Review schedule
Sec. 10. The committee shall establish a schedule to review and evaluate each regulated occupation. Each regulated occupation must be reviewed and evaluated at least every seven (7) years.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-11
Staff; expenditures
Sec. 11. (a) The agency shall provide staff and administrative support to the committee.
(b) The committee may hire, with approval of the director of the agency, an individual to assist the committee.
(c) The expenditures of the committee shall be paid from appropriations to the agency.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-12
Member reimbursement
Sec. 12. (a) Each member of the committee who is not a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the committee who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.84-2010, SEC.19.

IC 25-1-16-13
Annual report
Sec. 13. The committee shall submit a report to the:
(1) governor;
(2) health finance commission; and
(3) legislative services agency;
not later than July 1 of each year. The report submitted to the legislative services agency must be in an electronic format under IC 5-14-6.
As added by P.L.84-2010, SEC.19.



CHAPTER 17. LICENSURE OF INDIVIDUALS WITH MILITARY TRAINING; LICENSURE OF MILITARY SPOUSES

IC 25-1-17-2
"Military service"
Sec. 2. As used in this chapter, "military service" means service performed while an active member of any of the following:
(1) The armed forces of the United States.
(2) A reserve component of the armed forces of the United States.
(3) The National Guard.
As added by P.L.57-2012, SEC.2.

IC 25-1-17-3
"Military spouse"
Sec. 3. As used in this chapter, "military spouse" means the husband or wife of an individual who is a member of the armed forces of the United States.
As added by P.L.57-2012, SEC.2.

IC 25-1-17-4
Issuance of license, certificate, registration, or permit to military service applicant; conditions
Sec. 4. Notwithstanding any other law, a board shall issue a license, certificate, registration, or permit to a military service applicant to allow the applicant to practice the applicant's occupation in Indiana if, upon application to a licensing board, the applicant satisfies the following conditions:
(1) Has:
(A) completed a military program of training;
(B) been awarded a military occupational specialty; and
(C) performed in that occupational specialty;
at a level that is substantially equivalent to or exceeds the academic or experience requirements for a license, certificate, registration, or permit of the board from which the applicant is seeking licensure, certification, registration, or a permit.
(2) Has engaged in the active practice of the occupation for which the person is seeking a license, certificate, registration, or permit from the board for at least two (2) of the five (5) years preceding the date of the application under this section.
(3) Has not committed any act in any jurisdiction that would have constituted grounds for refusal, suspension, or revocation of a license, certificate, registration, or permit to practice that

occupation in Indiana at the time the act was committed.
(4) Pays the fees required by the board from which the applicant is seeking licensure, certification, registration, or a permit.
As added by P.L.57-2012, SEC.2.

IC 25-1-17-5
Issuance of license, certificate, registration, or permit to military spouse applicant; conditions
Sec. 5. Notwithstanding any other law, a board shall issue a license, certificate, registration, or permit to a military spouse to allow the military spouse to practice the military spouse's occupation in Indiana if, upon application to the board, the military spouse satisfies the following conditions:
(1) Holds a current license, certification, registration, or permit from another jurisdiction, and that jurisdiction's requirements for a license, certificate, registration, or permit are substantially equivalent to or exceed the requirements for a license, certificate, registration, or permit of the board from which the applicant is seeking licensure, certification, registration, or a permit.
(2) Can demonstrate competency in the occupation through methods as determined by the board, including having completed continuing education units or having had recent experience for at least two (2) of the five (5) years preceding the date of the application under this section.
(3) Has not committed any act in any jurisdiction that would have constituted grounds for refusal, suspension, or revocation of a license, certificate, registration, or permit to practice that occupation in Indiana at the time the act was committed.
(4) Is in good standing and has not been disciplined by the agency that has jurisdiction to issue the license, certification, registration, or permit.
(5) Pays any fees required by the occupational licensing board for which the applicant is seeking licensure, certification, registration, or a permit.
As added by P.L.57-2012, SEC.2.

IC 25-1-17-6
Relevant experience
Sec. 6. (a) All relevant experience of a:
(1) military service member in the discharge of official duties; or
(2) military spouse, including full-time and part-time experience, regardless of whether in a paid or volunteer capacity;
must be credited in the calculation of years of practice in an occupation as required under section 4 or 5 of this chapter.
(b) In determining if a military service member substantially meets the academic requirements for a license, certificate, registration, or permit issued by a board, the board shall consider the

recommendations in the Guide to the Evaluation of Educational Experiences in the Armed Services published by the American Council on Education, or the council's successor organization.
As added by P.L.57-2012, SEC.2.

IC 25-1-17-7
Effect of nonresidency
Sec. 7. A nonresident who is issued a license, certificate, registration, or permit under this chapter is entitled to the same rights and subject to the same obligations as required of a resident who is issued a license, certificate, registration, or permit by a board.
As added by P.L.57-2012, SEC.2.

IC 25-1-17-8
Temporary practice permit
Sec. 8. (a) Notwithstanding any other law, a board may issue a temporary practice permit or provisional license to a:
(1) military service applicant; or
(2) military spouse who is licensed, certified, registered, or issued a permit in another jurisdiction;
while the military service applicant or military spouse is satisfying certain requirements, as determined by the board, for a license, certificate, registration, or permit under section 4 or 5 of this chapter.
(b) The military service applicant or military spouse may practice under the temporary practice permit or provisional license issued under subsection (a) until:
(1) a license, certification, registration, or permit is granted or denied by the board;
(2) a temporary permit expires; or
(3) a provisional license holder fails to comply with the terms of the provisional license.
As added by P.L.57-2012, SEC.2.

IC 25-1-17-9
Rules
Sec. 9. A board may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.57-2012, SEC.2.

IC 25-1-17-10
Applications under established requirements
Sec. 10. This chapter does not prohibit a military service applicant or military spouse from proceeding under other licensure, certification, registration, or permit requirements established by a board.
As added by P.L.57-2012, SEC.2.






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. ACCOUNTANTS

CHAPTER 1. TITLE AND DEFINITIONS

IC 25-2.1-1-2
Applicability of definitions
Sec. 2. The definitions of this chapter apply throughout this article.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-3
"Accounting practitioner"
Sec. 3. "Accounting practitioner" means a person certified under IC 25-2.1-6.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-3.3
"AICPA"
Sec. 3.3. "AICPA" refers to the American Institute of Certified Public Accountants.
As added by P.L.128-2001, SEC.4.

IC 25-2.1-1-3.8
"Attest"
Sec. 3.8. "Attest" means to provide any of the following financial statement services:
(1) An audit or other engagement performed in accordance with the AICPA Statements on Auditing Standards (SAS) or other similar standards adopted by reference under IC 25-2.1-2-15.
(2) A review of a financial statement performed in accordance with the AICPA Statements on Standards for Accounting and Review Services (SSARS) or other similar standards adopted by reference under IC 25-2.1-2-15.
(3) An examination of prospective financial information performed in accordance with the AICPA Statements on Standards for Attestation Engagements (SSAE) or other similar standards adopted by reference under IC 25-2.1-2-15.
(4) An engagement performed in accordance with the standards of the Public Company Accounting Oversight Board.
As added by P.L.128-2001, SEC.5. Amended by P.L.190-2007, SEC.2.
IC 25-2.1-1-4
"Board"
Sec. 4. "Board" means the Indiana board of accountancy established by IC 25-2.1-2-1.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-5
"Certificate"
Sec. 5. "Certificate" means:
(1) a certificate for a certified public accountant issued under IC 25-2.1-3 or IC 25-2.1-4;
(2) a certificate of registration for an accounting practitioner issued under IC 25-2.1-6-1 (before its repeal); or
(3) a certificate for a certified public accountant, public accountant, or accounting practitioner renewed under IC 25-2.1-4.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.6; P.L.190-2007, SEC.3.

IC 25-2.1-1-6
"Client"
Sec. 6. "Client" means an individual or entity retaining a licensee for the performance of professional services.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-6.3
"Compilation"
Sec. 6.3. "Compilation" means providing a service to be performed in accordance with AICPA Statements on Standards for Accounting and Review Services (SSARS) or other similar standards adopted by reference under IC 25-2.1-2-15 that is presenting, in the form of financial statements, information that is the representation of the management or owners without undertaking to express any assurance on the statements.
As added by P.L.128-2001, SEC.7.

IC 25-2.1-1-6.5
"CPA"
Sec. 6.5. "CPA" means a certified public accountant.
As added by P.L.128-2001, SEC.8.

IC 25-2.1-1-7
"Firm"
Sec. 7. "Firm" means a proprietorship, a general business corporation, a professional corporation, a limited liability company, a partnership, or other form of legal entity issued a permit under IC 25-2.1-5 or a registration under IC 25-2.1-6.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.9.

IC 25-2.1-1-8 "Licensee"
Sec. 8. "Licensee" means the holder of:
(1) a certificate; or
(2) a firm permit issued under IC 25-2.1-5 or IC 25-2.1-6.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.10.

IC 25-2.1-1-8.5
"PA"
Sec. 8.5. "PA" means a public accountant.
As added by P.L.128-2001, SEC.11.

IC 25-2.1-1-8.7
"Peer review"
Sec. 8.7. (a) "Peer review" means a study, an appraisal, or a review of at least one (1) aspect of the professional work of:
(1) an individual who; or
(2) a firm in the practice of accountancy that;
attests or issues compilation reports, by at least one (1) individual who holds a certificate from any state and possesses qualifications that meet the applicable substantial equivalency standards and who is independent of the individual or firm being reviewed. The term includes any part of a quality review conducted before July 1, 2012, that becomes part of a peer review conducted or peer review report issued after June 30, 2012.
(b) After June 30, 2012, any reference in any law, rule, or other document to "quality review" as that term was applied under this article before July 1, 2012, shall be treated as a reference to peer review.
As added by P.L.197-2011, SEC.75.

IC 25-2.1-1-9
"Permit"
Sec. 9. "Permit" means a permit to practice accountancy as a firm issued under IC 25-2.1-5 or by another state.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.12.

IC 25-2.1-1-10
"Practice of accountancy"
Sec. 10. (a) "Practice of accountancy" means the performance or the offering to perform by a licensee of a service involving:
(1) the use of accounting or auditing skills, including the issuance of reports on financial statements;
(2) management advisory, financial advisory, or consulting services; or
(3) the preparation of tax returns or the furnishing of advice on tax matters.
(b) The term does not include the performance or offering of the following services if the person performing or offering the services

is not a licensee and no representation is made that the person performing or offering the service is a licensee:
(1) The selling and installing of data processing or bookkeeping equipment and forms.
(2) The preparation of tax returns.
(3) The performance of bookkeeping.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.13.

IC 25-2.1-1-10.3
"Professional"
Sec. 10.3. "Professional" means the following:
(1) For a certified public accountant, arising out of or related to the specialized knowledge or skills associated with certified public accountants.
(2) For a public accountant, arising out of or related to the specialized knowledge or skills associated with public accountants.
(3) For an accounting practitioner, arising out of or related to the specialized knowledge or skills associated with accounting practitioners.
As added by P.L.128-2001, SEC.14.

IC 25-2.1-1-11
"Public accountant"
Sec. 11. "Public accountant" means an individual certified by the board under IC 25-2.1-6.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-12
"Quality review"; expiration
Sec. 12. (a) "Quality review" means a study, an appraisal, or a review of at least one (1) aspect of the professional work of:
(1) an individual who; or
(2) a firm in the practice of accountancy that;
attests or issues compilation reports, by at least one (1) individual who holds a certificate from any state and possesses qualifications that meet the applicable substantial equivalency standards and who is independent of the individual or firm being reviewed.
(b) This section expires July 1, 2012.
As added by P.L.30-1993, SEC.7. Amended by P.L.190-2007, SEC.4; P.L.197-2007, SEC.27; P.L.197-2011, SEC.76.

IC 25-2.1-1-13
"Report"
Sec. 13. (a) "Report", when used with reference to financial statements, means an opinion or other form of language that states or implies assurance as to the reliability of any financial statements and that also includes or is accompanied by any statement or implication that the individual or firm issuing it has special knowledge or

competence in accounting or auditing. The statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the individual is an accountant or auditor or from the language of the report.
(b) The term includes any form of language that disclaims an opinion when the form of the language is conventionally understood to imply any positive assurance as to:
(1) the reliability of the financial statements referred to; or
(2) special competence on the part of the individual or firm issuing the language.
(c) The term includes any other form of language that is conventionally understood to imply an assurance or special knowledge or competence described in subsection (b).
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.15.

IC 25-2.1-1-14
"State"
Sec. 14. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, and Guam.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-15
"Substantial equivalency"
Sec. 15. "Substantial equivalency" means a determination by the board or its designee that the:
(1) education, examination, and experience requirements contained in the laws and administrative rules of another state are comparable to or exceed the education, examination, and experience requirements of this state; or
(2) education, examination, and experience qualifications of the holder of a certificate granted by another state are comparable to or exceed the education, examination, and experience requirements of this state.
As added by P.L.128-2001, SEC.16.



CHAPTER 2. STATE BOARD OF ACCOUNTANCY

IC 25-2.1-2-2
Enforcement responsibilities
Sec. 2. The board is responsible for the administration and enforcement of this article.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-3
Membership of board; qualifications
Sec. 3. (a) The board consists of six (6) members appointed by the governor.
(b) Five (5) members must meet the following conditions:
(1) Be a resident of Indiana.
(2) Be a certified public accountant under IC 25-2.1-3 or IC 25-2.1-4.
(c) One (1) member must meet the following conditions:
(1) Be a resident of Indiana.
(2) Be a consumer who is not certified under this article but has professional or practical experience in the use of accounting services and financial statements that qualify the individual to make judgments about the qualifications and conduct of individuals and firms under this article.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.17; P.L.105-2008, SEC.4.

IC 25-2.1-2-4
Terms of members; successive terms; expiration
Sec. 4. (a) A member of the board serves a term of three (3) years and until the member's successor is appointed and qualified.
(b) An individual may not serve more than two (2) complete terms. An appointment to fill an unexpired term is not a complete term.
(c) All terms expire on June 30.
As added by P.L.30-1993, SEC.7. Amended by P.L.190-2007, SEC.5.

IC 25-2.1-2-5
Removal of members; filling vacancies
Sec. 5. (a) A member of the board is automatically removed from the board if the member's certificate is suspended or revoked under this article.
(b) The governor may remove a member for neglect of duty, incompetency, or unprofessional conduct.
(c) A vacancy in the membership of the board shall be filled by

appointment by the governor for the unexpired term.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-6
Chairman; officers
Sec. 6. (a) Each year the board shall elect a member as chairman.
(b) The board may annually elect a member to fill an office that the board determines is appropriate.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-7
Meetings
Sec. 7. The board shall meet at times and places determined by the board.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-8
Quorum
Sec. 8. A quorum of the board consists of a majority of the appointed members.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-9
Seal
Sec. 9. The board shall adopt and use an official seal.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-10
Compensation and reimbursements
Sec. 10. Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.30-1993, SEC.7. Amended by P.L.3-2008, SEC.183.

IC 25-2.1-2-11
Document retention and registries; admissibility of records
Sec. 11. (a) The board shall:
(1) retain or arrange for the retention of all applications and all verified documents that are filed with the board and the records of the board's proceedings; and
(2) maintain registry of the names and addresses of all licensees.
(b) In a civil or criminal court proceeding arising out of or founded on a provision of this article, copies of a certified and sealed record are admissible as evidence to prove the contents of records.
As added by P.L.30-1993, SEC.7.
IC 25-2.1-2-12
Deposit and accounting for fees
Sec. 12. (a) Fees collected by the board shall be received and accounted for by the board and be deposited in the state general fund.
(b) In addition to the fee to issue or renew a certificate or permit, the board shall establish a fee of not more than ten dollars ($10) per year for a person who holds a certificate as an accounting practitioner, a CPA, or a PA to provide funds for administering and enforcing the provisions of this article, including investigating and taking action against persons who violate this article. All funds collected under this subsection shall be deposited in the accountant investigative fund established by IC 25-2.1-8-4.
As added by P.L.30-1993, SEC.7. Amended by P.L.190-2007, SEC.6.

IC 25-2.1-2-13
Appointment of enforcement personnel
Sec. 13. The board may appoint committees or individuals to advise or assist the board in the administration and enforcement of this article.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-14
Actions and proceedings; judicial powers
Sec. 14. The board may:
(1) sue and be sued in the board's name as an agency of the state;
(2) issue subpoenas to compel the attendance of witnesses and the production of documents;
(3) administer oaths; and
(4) take testimony and receive evidence concerning matters under the board's jurisdiction.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-15
Adoption of rules
Sec. 15. The board may adopt rules under IC 4-22-2 governing the administration and enforcement of this article and the conduct of licensees, including the following:
(1) The board's meetings and conduct of business.
(2) The procedure of investigations and hearings.
(3) The educational and experience qualifications required for the issuance of certificates under this article and the continuing professional education required for renewal of certificates under IC 25-2.1-4.
(4) Rules of professional conduct directed to controlling the quality and probity of the practice of accountancy by licensees, including independence, integrity, and objectivity, competence and technical standards, and responsibilities to the public and clients.
(5) The actions and circumstances that constitute professing to

be a licensee in connection with the practice of accountancy.
(6) The manner and circumstances of use of the title "certified public accountant" and the abbreviation "CPA".
(7) Quality reviews (before July 1, 2012) or peer reviews (after June 30, 2012) that may be required to be performed under this article.
(8) Methods of applying for and conducting the examinations, including methods for grading examinations and determining a passing grade required of an applicant for a certificate. However, the board shall to the extent possible provide that the examination, grading of the examination, and the passing grades are uniform with those applicable in other states.
(9) Substantial equivalency.
(10) Administration of the accountant investigative fund established by IC 25-2.1-8-4.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.18; P.L.190-2007, SEC.7; P.L.197-2011, SEC.77.

IC 25-2.1-2-16
Rules; professional standards
Sec. 16. (a) The board may adopt a rule under IC 4-22-2-37.1 to incorporate by reference into a rule the latest statement, edition, or compilation of the professional standards governing the competent practice of accountancy that are:
(1) enacted in a federal or state statute, rule, or regulation; or
(2) adopted by an agent of the United States, a state, or a nationally recognized organization or association, including the AICPA, the International Accounting Standards Board, and the Public Company Accounting Oversight Board.
(b) The board may, by resolution, authorize the executive director of the Indiana professional licensing agency to adopt one (1) or more rules described in subsection (a) on behalf of the board. The authorization may be limited as determined by the board. The board may revise or terminate an authorization by resolution. The executive director of the Indiana professional licensing agency shall adopt rules under IC 4-22-2-37.1 in conformity with the resolution adopted by the board. A rule adopted on behalf of the board by the executive director must:
(1) be signed by the executive director;
(2) specify on the signature page that the executive director is acting on behalf of the board; and
(3) be submitted to the publisher of the Indiana Register under IC 4-22-2-37.1 with a copy of the resolution authorizing the rulemaking.
A rule adopted by the executive director in conformity with this subsection shall be treated as a rule of the board.
(c) A rule described in subsection (a) or (b) expires on the later of the date:
(1) specified in the rule; or
(2) that another rule becomes effective that amends or repeals

the previously issued rule.
As added by P.L.25-2012, SEC.2.



CHAPTER 3. CERTIFIED PUBLIC ACCOUNTANT

IC 25-2.1-3-2
Examination; qualifications; education requirement
Sec. 2. A first time examination candidate must have at least one hundred fifty (150) semester hours (or the equivalent if a different grading period is used) of college education, including a baccalaureate or higher degree conferred by a college or university acceptable to the board, the total educational program to include an accounting concentration or equivalent as determined by the board to be appropriate.
As added by P.L.30-1993, SEC.7. Amended by P.L.87-1996, SEC.4; P.L.6-2003, SEC.1.

IC 25-2.1-3-3
Examination; contents
Sec. 3. The examination under section 5 of this chapter must test the candidate's knowledge of the subjects of accounting and auditing, and other related subjects that the board specifies, including business law and taxation.
As added by P.L.30-1993, SEC.7. Amended by P.L.6-2003, SEC.2.

IC 25-2.1-3-4
Time of holding examinations
Sec. 4. (a) The board shall determine when to hold an examination.
(b) The examination must be administered at least two (2) times a year.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-3-5
Use of standardized test; contracting for administration of examination
Sec. 5. The board may:
(1) use any part of the Uniform Certified Public Accountant Examination and Advisory Grading Service of the American Institute of Certified Public Accountants; and (2) contract with third parties to perform administrative services for the examination as the board determines is appropriate.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-3-6
Repealed
(Repealed by P.L.6-2003, SEC.7.)

IC 25-2.1-3-7
Examination in another state; partial credit
Sec. 7. A candidate shall retain credit for each test section of an examination passed in another state if the credit would have been given under the requirements applicable in Indiana at the time the candidate took the examination.
As added by P.L.30-1993, SEC.7. Amended by P.L.6-2003, SEC.3.

IC 25-2.1-3-8
Examination; waiver; conditional credit
Sec. 8. If the candidate can show that credit was lost because of circumstances beyond the candidate's control, the board may extend the term of conditional credit validity.
As added by P.L.30-1993, SEC.7. Amended by P.L.6-2003, SEC.4.

IC 25-2.1-3-9
Examination; fee
Sec. 9. The board may charge, or provide for a third party administering the examination to charge, each candidate a fee prescribed by the board, for each section of the examination or reexamination taken by the candidate.
As added by P.L.30-1993, SEC.7. Amended by P.L.6-2003, SEC.5.

IC 25-2.1-3-10
Qualifications; experience requirement
Sec. 10. An applicant for the initial issuance of a certificate under this chapter shall show that the applicant has had two (2) years of experience. To qualify as experience under this section, an applicant may provide any type of service or advice that:
(1) constitutes the use of accounting, attest, compilation, management advisory, financial advisory, tax, or consulting skills as determined under the rules adopted by the board; and
(2) is verified by the holder of an active certificate issued under this article or the corresponding provisions of another state, as determined by the board.
Experience of the type described in this section applies equally toward meeting the experience requirement of this section regardless of whether it is gained through employment in government, industry, academia, or public practice.
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.1; P.L.128-2001, SEC.21; P.L.6-2003, SEC.6.
IC 25-2.1-3-11
Advanced degree instead of accountancy experience requirement
Sec. 11. An advanced degree in accounting or business administration from a college or university recognized by the board, and the satisfactory completion of the semester hours in accounting, business administration, economics, and other related subjects that the board determines are appropriate, may be substituted as the board determines appropriate for experience of the type described in section 10 of this chapter.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.22.

IC 25-2.1-3-12
Good character requirement
Sec. 12. (a) The board may refuse to grant a certificate on the ground of failure to satisfy the good character requirement only if there is a substantial connection between the lack of good character of the applicant and the professional responsibilities of a licensee.
(b) A finding by the board of lack of good character must be supported by clear and convincing evidence.
(c) When an applicant is found to be unqualified for a certificate because of a lack of good character, the board shall furnish the applicant:
(1) a statement containing the findings of the board;
(2) a complete record of the evidence on which the determination was based; and
(3) a notice of the applicant's right of appeal.
As added by P.L.30-1993, SEC.7.



CHAPTER 4. CERTIFICATES

IC 25-2.1-4-2
Expiration date of certificate
Sec. 2. (a) An initial and renewed certificate expires on the date established by the licensing agency under IC 25-1-6-4.
(b) An individual may renew a certificate by paying a renewal fee and complying with the continuing education requirements established under section 5 of this chapter on or before the expiration date of the certificate.
(c) If an individual fails to pay a renewal fee on or before the expiration date of a certificate, the certificate becomes invalid without further action by the board.
(d) If an individual holds a certificate that has been invalid for not more than three (3) years, the board shall reinstate the certificate if the individual meets the requirements of IC 25-1-8-6(c).
(e) If more than three (3) years have elapsed since the date a certificate expired, the individual who holds the certificate may seek reinstatement of the certificate by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.30-1993, SEC.7. Amended by P.L.105-2008, SEC.5.

IC 25-2.1-4-3
Form and time of application; time for grant or denial; temporary certificates
Sec. 3. (a) An application for a certificate must be made:
(1) in a form; and
(2) in the case of an application for renewal, between the dates the board specifies.
(b) The board shall grant or deny an application not more than ninety (90) days after the application is properly filed.
(c) If the applicant seeks the opportunity to show that issuance or renewal of a certificate was mistakenly denied, or if the board is not able to determine whether a certificate should be granted or denied, the board may issue to the applicant a temporary certificate that expires ninety (90) days after its issuance or when the board determines whether to issue or renew the certificate. As added by P.L.30-1993, SEC.7.

IC 25-2.1-4-4
Applicants from other states; requirements
Sec. 4. (a) The board shall issue a CPA certificate to a holder of a certificate issued by another state if the holder meets the requirements under subsection (b) or (c).
(b) With regard to applicants who do not qualify for reciprocity under the substantial equivalency standard set forth in section 10(a)(2) of this chapter, the board shall issue a CPA certificate to a holder of a certificate issued by another state upon a showing that:
(1) the applicant has:
(A) passed the examination required for issuance of the applicant's certificate; and
(B) the applicant:
(i) had four (4) years of experience in Indiana or another state of the type described in IC 25-2.1-3-10 or meets equivalent requirements prescribed by the board after passing the examination on which the applicant's certificate was based and during the ten (10) years immediately preceding the applicant's application; and
(ii) if the applicant's certificate was issued by the other state more than four (4) years before the application for issuance of an initial certificate under this chapter, fulfilled the requirements for continuing professional education that would have been applicable under section 5 of this chapter.
(c) The board shall issue a CPA certificate to a CPA certified by another state board or its designee if the board determines that the individual's CPA qualifications are substantially equivalent to the CPA licensure requirements of Indiana.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.24; P.L.105-2008, SEC.6.

IC 25-2.1-4-5
Continuing professional education; requirements for renewal; inactive status
Sec. 5. (a) Except as provided in subsection (c), to renew a certificate under this chapter an applicant must complete one hundred twenty (120) hours of continuing professional education during a three (3) year period with a minimum of twenty (20) hours each year.
(b) The board may prescribe the content, duration, and organization of continuing professional education courses that contribute to the general professional competence of the applicant.
(c) If a licensee desires to discontinue the practice of accountancy in Indiana, the licensee may select inactive status on the renewal form. A licensee selecting inactive status may renew a certificate under this chapter without completing the continuing professional education courses required by subsection (a). (d) The board may establish the following:
(1) Prorated continuing professional education requirements to be met by applicants whose initial certificates were issued substantially less than three (3) years before the renewal date.
(2) Special lesser requirements to be met by applicants for certificate renewal whose prior certificates lapsed substantially before their applications for renewal or for an inactive licensee who wishes to reactivate the licensee's license, when it would be inequitable to require a full compliance with all requirements of continuing professional education that would have been applicable to the period of lapse.
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.2.

IC 25-2.1-4-6
Fees
Sec. 6. The board shall establish fees under IC 25-1-8-2.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-4-7
Applicant information on foreign state jurisdiction licensures and suspensions; duty to provide
Sec. 7. An applicant for initial issuance or renewal of a certificate under this chapter shall:
(1) list each state in which the applicant has applied for or holds a certificate, license, or permit; and
(2) notify the board in writing, not more than thirty (30) days after its occurrence, of an issuance, denial, revocation, or suspension of a certificate, license, or permit by another state.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-4-8
Foreign nation accountancy designation; requirements for state licensure
Sec. 8. The board shall issue a CPA certificate to a holder of a designation granted in a foreign country entitling the holder to engage in the practice of accountancy if:
(1) the foreign authority that granted the designation makes a similar provision to allow an individual who holds a valid certificate issued by the board to obtain the foreign authority's comparable designation;
(2) the foreign designation:
(A) was issued by a foreign authority that regulates the practice of accountancy and has not expired, been revoked, or suspended;
(B) entitles the holder to issue reports for financial statements; and
(C) was issued upon the basis of educational and examination and experience requirements established by the foreign authority; and
(3) the applicant: (A) received the designation, based on educational and examination standards substantially equivalent to those in effect in Indiana at the time the foreign designation was granted;
(B) meets:
(i) an experience requirement substantially equivalent to the requirement under IC 25-2.1-3-10, in the jurisdiction that granted the foreign designation;
(ii) has completed four (4) years of experience in Indiana or another state of the type described in IC 25-2.1-3-10; or
(iii) meets equivalent requirements established by the board within the ten (10) years immediately preceding the application; and
(C) passed a uniform qualifying examination in national standards and an examination on the laws, rules, and code of ethical conduct in effect in Indiana acceptable to the board.
As added by P.L.30-1993, SEC.7. Amended by P.L.2-1995, SEC.94; P.L.128-2001, SEC.25.

IC 25-2.1-4-9
Applicant information on foreign accountancy designation to practice or suspension from practice; duty to provide
Sec. 9. An applicant for initial issuance or renewal of a certificate shall in the application list each jurisdiction where the applicant has applied for or holds a designation to practice accountancy and each holder of a certificate issued under this article shall notify the board in writing, not more than thirty (30) days after its occurrence of any issuance, denial, revocation, or suspension of a designation, or the commencement of a disciplinary or enforcement action by any jurisdiction.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.26.

IC 25-2.1-4-10
Certification or permit not required for CPA certificate holders from other states; conditions
Sec. 10. (a) An individual:
(1) whose principal place of business is not in Indiana; and
(2) who either:
(A) has a valid certificate as a CPA from any state that the board or its designee has determined to be in substantial equivalence with the CPA licensure requirements of this state; or
(B) has individual CPA qualifications that have been determined by the board or its designee as substantially equivalent to the CPA licensure requirements of Indiana;
shall be presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges granted to the holder of a CPA certificate under IC 25-2.1-3 without the need to obtain a certificate under IC 25-2.1-3 or a permit under IC 25-2.1-5. (b) Notwithstanding any other provision of law, an individual who offers or renders professional services, in person or by mail, telephone, or other electronic means, as authorized under this section:
(1) is not required to provide notice or other submissions to the board; and
(2) is subject to the requirements in subsection (c).
(c) An individual of another state exercising the privilege granted under this section and a CPA firm that employs the individual consent, as a condition of the grant of this privilege:
(1) to the personal and subject matter jurisdiction and disciplinary authority of the board;
(2) to comply with this article and the board's rules;
(3) that if a certificate as a CPA from the state of the individual's principal place of business is no longer valid, the individual shall cease exercising the privilege granted under this section in Indiana, individually and on behalf of the CPA firm; and
(4) to the appointment of the state board or agency that issued the individual's license as the individual's agent on whom process may be served in any action or proceeding by this board against the individual.
As added by P.L.128-2001, SEC.27. Amended by P.L.190-2007, SEC.9.



CHAPTER 5. PERMITS FOR FIRMS

IC 25-2.1-5-2
Expiration of renewal
Sec. 2. An initial and renewed permit expires at the earlier of the following:
(1) Three (3) years after issuance.
(2) At a time established by the board.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.29.

IC 25-2.1-5-3
Form and time for application; grant or denial; temporary permit
Sec. 3. (a) An application for a permit must be made:
(1) in a form; and
(2) in the case of an application for renewal, between the dates the board specifies.
(b) The board shall grant or deny an application within ninety (90) days after the application is properly filed.
(c) When the applicant seeks the opportunity to show that issuance or renewal of a permit was mistakenly denied, or when the board is not able to determine whether a permit should be granted or denied, the board may issue to the applicant a temporary permit that expires ninety (90) days after issuance or when the board determines whether to issue or renew the permit.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.30.

IC 25-2.1-5-4
Application for initial permit; demonstration of firm member qualifications
Sec. 4. (a) An applicant for initial issuance or renewal of a permit to practice under this chapter must show that:
(1) a simple majority of the ownership of the firm, in terms of financial interests and voting rights of all partners, officers, shareholders, members, or managers, belongs to holders of an active CPA certificate issued under this article or a corresponding certificate that is issued after examination by another state; and
(2) the partners, officers, shareholders, members, or managers whose principal place of business is in Indiana and who practice

accountancy in Indiana hold a valid CPA certificate issued under this article.
(b) For firms of public accountants, at least a simple majority of ownership of the firm, in terms of financial interests and voting rights, must belong to public accountants certified under IC 25-2.1-6.
(c) A firm issued a permit under this section may include nonlicensee owners if:
(1) the firm designates a licensee who is responsible for the proper registration of the firm and identifies that individual to the board;
(2) all nonlicensee owners are active individual participants in the CPA or PA firm or affiliated entities; and
(3) the firm complies with the other requirements that the board may impose by rule.
(d) An individual licensee who is responsible for supervising attest or compilation services and signs or authorizes an individual to sign the accountant's report on the financial statements on behalf of the firm shall meet the competency requirements set out in the professional standards adopted by the board for the services.
(e) An individual licensee who signs or authorizes an individual to sign the accountant's report on the financial statements on behalf of the firm shall meet the competency requirement of subsection (d).
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.31.

IC 25-2.1-5-5
Application for initial permit; registration of separate offices run by qualified person
Sec. 5. (a) An applicant for initial issuance or renewal of a permit to practice as a CPA firm under this chapter must:
(1) register each office of the firm within Indiana with the board; and
(2) show that all attest and compilation services rendered in this state are under the charge of an individual holding a valid CPA certificate issued under this article or the corresponding provisions of another state.
(b) An applicant for initial issuance or renewal of a permit to practice as a PA firm under this chapter must:
(1) register each office of the firm within Indiana with the board; and
(2) show that all attest and compilation services rendered in this state are under the charge of an individual holding a valid CPA or PA certificate issued under this article or the corresponding provision of another state.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.32.

IC 25-2.1-5-6
Fees
Sec. 6. The board shall establish fees under IC 25-1-8-2. As added by P.L.30-1993, SEC.7.

IC 25-2.1-5-7
Information as to other jurisdictions where applicant practices; notice of changes in practice or suspension of members
Sec. 7. (a) An applicant for initial issuance or renewal of a permit under this chapter shall:
(1) list each state in which the applicant has applied for or holds a permit to practice accountancy as a firm;
(2) list any past denial, revocation, or suspension of a permit by another state; and
(3) notify the board in writing, not more than thirty (30) days after a change:
(A) in the identities of partners, members, officers, or shareholders who work regularly in Indiana;
(B) in the number or location of offices in Indiana;
(C) in the identity of the individuals in charge of the offices; and
(D) of the issuance, denial, revocation, or suspension of a permit by another state.
(b) Firms that fail to comply with this chapter due to changes in firm ownership or personnel, after receiving or renewing a permit, shall take corrective action to bring the firm into compliance as quickly as possible. The board may grant a reasonable time for a firm to take corrective action. Failure to bring the firm into compliance within a reasonable period as determined by the board shall result in the suspension or revocation of the firm permit.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.33.

IC 25-2.1-5-8
Rules requiring quality review before renewal
Sec. 8. (a) The board shall adopt rules that require as a condition to renew a permit under this chapter, that an applicant undergo, not more than once every three (3) years, a quality review (before July 1, 2012) or peer review (after June 30, 2012) conducted in a manner the board specifies.
(b) The rules adopted under subsection (a) must:
(1) be adopted reasonably in advance of the time when a quality review (before July 1, 2012) or peer review (after June 30, 2012) first becomes effective;
(2) include reasonable provision for compliance by an applicant showing that the applicant has in the preceding three (3) years undergone a quality review (before July 1, 2012) or peer review (after June 30, 2012) that is a satisfactory equivalent to the quality review (before July 1, 2012) or peer review (after June 30, 2012) required under this section;
(3) require, with respect to quality reviews (before July 1, 2012) or peer reviews (after June 30, 2012) under subdivision (2), that the quality review (before July 1, 2012) or peer review (after

June 30, 2012) be subject to review by an oversight body established or sanctioned by the board that shall:
(A) comply with IC 25-2.1-9-4; and
(B) periodically report to the board on the effectiveness of the review program and provide to the board a listing of firms that have participated in a quality review (before July 1, 2012) or peer review (after June 30, 2012) program; and
(4) subject to section 9 of this chapter and IC 25-2.1-9-4, require, with respect to quality reviews (before July 1, 2012) or peer reviews (after June 30, 2012) under subdivision (2), that:
(A) the proceedings, records, and work papers of a review committee are privileged and are not subject to discovery, subpoena, or other means of legal process or introduction into evidence in a civil action, arbitration, administrative proceeding, or Indiana board of accountancy proceeding; and
(B) a member of the review committee or individual who was involved in the quality review (before July 1, 2012) or peer review (after June 30, 2012) process is not permitted or required to testify in a civil action, arbitration, administrative proceeding, or board proceeding to matters:
(i) produced, presented, disclosed or discussed during, or in connection with, the quality review (before July 1, 2012) or peer review (after June 30, 2012) process; or
(ii) that involve findings, recommendations, evaluations, opinions, or other actions of the committee or a committee member.
As added by P.L.30-1993, SEC.7. Amended by P.L.190-2007, SEC.10; P.L.197-2011, SEC.78.

IC 25-2.1-5-9
Quality review; confidentiality of records
Sec. 9. (a) Notwithstanding section 8(b)(4)(B) of this chapter, information, documents, or records that are publicly available are not immune from discovery or use in any civil action, arbitration, administrative proceeding, or board proceeding merely because they were presented or considered in connection with the quality review (before July 1, 2012) or peer review (after June 30, 2012) process.
(b) Any:
(1) materials prepared in connection with a particular engagement merely because they happen to subsequently be presented or considered as part of the quality review (before July 1, 2012) or peer review (after June 30, 3012) process; or
(2) dispute between review committees and individuals or firms subject to a quality review (before July 1, 2012) or peer review (after June 30, 2012) arising from the performance of the quality review (before July 1, 2012) or peer review (after June 30, 2012);
are not privileged.
As added by P.L.30-1993, SEC.7. Amended by P.L.197-2011,

SEC.79.



CHAPTER 6. ACCOUNTING PRACTITIONERS

IC 25-2.1-6-5
Use of title "accounting practitioner"
Sec. 5. An individual who is registered with the board to practice accounting as an accounting practitioner and holds a valid certificate issued under section 1 of this chapter (before its repeal) or renewed under IC 25-2.1-4 may be known as an "accounting practitioner" and may use the abbreviation "AP". However, an individual registered as an accounting practitioner may not prepare or render accounting opinions or certificates for any purpose, including financial statements, schedules, reports, or exhibits for publication, credit purposes, and use in a court.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.36; P.L.190-2007, SEC.12.

IC 25-2.1-6-6
Practice of accounting practitioners as firm
Sec. 6. A firm engaged in Indiana in the practice of accountancy as accounting practitioners shall register with the board as a firm of accounting practitioners, and have and maintain all of the following requirements:
(1) A least one (1) partner must be a certified public accountant, a public accountant, or an accounting practitioner who holds an active certificate to practice in Indiana. (2) Each partner personally engaged within Indiana in the practice of accountancy as a member of the firm must be a certified public accountant, a public accountant, or an accounting practitioner who holds an active certificate to practice in Indiana.
(3) Each partner:
(A) shall be a certified public accountant, a public accountant, or an accounting practitioner in good standing of a state; or
(B) who is a nonresident of the United States and who is not a certified public accountant, a public accountant, or an accounting practitioner in good standing of a state shall hold a license or rating in a foreign country that is equivalent to that of a certified public accountant, a public accountant, or an accounting practitioner in the United States.
(4) Each resident manager in charge of an office of a firm in Indiana must be a certified public accountant, a public accountant, or an accounting practitioner who holds a certificate to practice in Indiana.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.37.

IC 25-2.1-6-7
Verification of application for firm registration; notice of membership changes
Sec. 7. (a) An application for registration must be verified by a partner, a member, an officer, or a shareholder of the firm who holds a certificate to practice in Indiana as a certified public accountant, a public accountant, or an accounting practitioner.
(b) The board shall determine whether each applicant is eligible for registration.
(c) A firm that is registered and holds a firm permit issued under this chapter may use the words "accounting practitioners" or the abbreviation "APs" in connection with the firm's name.
(d) Notification must be given the board, at least thirty (30) days after the admission to or withdrawal of a partner, a member, an officer, or a shareholder residing in Indiana from a registered firm.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.38.

IC 25-2.1-6-8
Issuance or renewal of permit to firm
Sec. 8. (a) The board shall issue or renew a permit to an accounting practitioner firm that applies and meets the requirements under this chapter.
(b) Applications and renewals under this chapter are subject to IC 25-2.1-5-2 and IC 25-2.1-5-3.
As added by P.L.128-2001, SEC.39.



CHAPTER 7. APPOINTMENT OF AGENT



CHAPTER 8. ENFORCEMENT

IC 25-2.1-8-2
Quality review and continuing professional education requirements in addition to remedies
Sec. 2. In place of or in addition to any remedy specifically provided in IC 25-1-11, the board may require the following of a licensee:
(1) To undergo a quality review (before July 1, 2012) or a peer review (after June 30, 2012).
(2) To satisfactorily complete continuing professional education programs. As added by P.L.30-1993, SEC.7. Amended by P.L.173-1996, SEC.3; P.L.197-2011, SEC.81.

IC 25-2.1-8-3
Repealed
(Repealed by P.L.179-1997, SEC.8.)

IC 25-2.1-8-4
Accountant investigative fund; establishment; appropriation; memorandum of understanding; review
Sec. 4. (a) The accountant investigative fund is established to provide funds for administering and enforcing the provisions of this article, including investigating and taking enforcement action against violators of this article. The fund shall be administered by the Indiana professional licensing agency.
(b) The expenses of administering the fund shall be paid from the money in the fund. The fund consists of:
(1) money from a fee imposed upon a person who holds a certificate as an accounting practitioner, a CPA, or a PA under IC 25-2.1-2-12(b); and
(2) civil penalties collected under IC 25-2.1-13-3(b).
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the total amount in the fund exceeds seven hundred fifty thousand dollars ($750,000) at the end of a state fiscal year after payment of all claims and expenses, the amount that exceeds seven hundred fifty thousand dollars ($750,000) reverts to the state general fund.
(e) Money in the fund is continually appropriated to the Indiana professional licensing agency for its use in administering and enforcing this article and conducting investigations and taking enforcement action against persons violating this article.
(f) The attorney general and the Indiana professional licensing agency may enter into a memorandum of understanding to provide the attorney general with funds to conduct investigations and pursue enforcement action against violators of this article.
(g) The attorney general and the Indiana professional licensing agency shall present the memorandum of understanding annually to the board for review.
As added by P.L.190-2007, SEC.14.



CHAPTER 9. COMPLAINTS

IC 25-2.1-9-2
Investigation by investigating officer; report; confidentiality of information
Sec. 2. (a) The board may designate a member or other individual of appropriate competence to serve as investigating officer to conduct an investigation.
(b) After the completion of an investigation, the investigating officer shall file a report with the board.
(c) Unless the board has determined that there is reason to believe that the subject of an investigation has violated this article or IC 25-1-11, the report of the investigating officer, the complaint, if any, the testimony and documents submitted in support of the complaint or gathered in the investigation, and the fact of pendency of the investigation are confidential information and may not be disclosed to any individual except law enforcement authorities and, to the extent necessary to conduct the investigation, the subject of the investigation, individuals whose complaints are being investigated, and witnesses questioned in the course of the investigation.
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.4.

IC 25-2.1-9-3
Disposition of complaint
Sec. 3. (a) If the board has reason to believe that the subject of an investigation has committed a violation of this article or IC 25-1-11:
(1) the board shall direct that a complaint be issued under IC 25-1-7, if the subject of the investigation is a licensee; and
(2) the board shall take appropriate action under IC 25-1-7-14, if the subject of the investigation is not a licensee.
(b) Subsection (a) does not prohibit the board from taking an action permitted under IC 25-1 or IC 25-2.1-8-2, including an action under the following:
(1) IC 25-1-4-5 (conditional license and other actions related to continuing education or lapsed license).
(2) IC 25-1-6-4 (refusal to issue a license or placement on

probationary status).
(c) If the board does not proceed under subsection (a) or (b), the board shall close the matter and may release the information only with the consent of the individual or firm that was under investigation.
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.5; P.L.84-2010, SEC.20; P.L.197-2011, SEC.82.

IC 25-2.1-9-4
Peer review rating of fail; definitions; peer review after June 30, 2012
Sec. 4. (a) This section applies to a licensee that receives a peer review rating of fail on a peer review report issued after June 30, 2012, for a peer review conducted under IC 25-2.1-5-8.
(b) The following definitions apply throughout this section:
(1) "Administering entity" refers to the oversight body established or sanctioned by the board to conduct a peer review program.
(2) "Director" refers to the director of the division of consumer protection in the office of the attorney general.
(3) "Oversight committee" refers to a committee of licensees who are not board members that is designated by the board to receive a report.
(4) "Report" refers to a peer review report described in subsection (a), including any description of the deficiencies on which the peer review rating of fail is based.
(c) The board shall provide the director with the name and contact information for the administering entity.
(d) Not more than thirty (30) days after the issuance of a report, the administering entity shall make the report available to the oversight committee. The oversight committee may forward the report to the director. Receipt of the report shall be treated under IC 25-1-7-4, IC 25-1-7-5, and IC 25-1-7-6 as a complaint submitted by the board. If, after conducting an investigation, the director believes that a licensee should be subjected to disciplinary sanctions by the board, the director shall report the director's determination to the attorney general. Upon receiving the director's report, the attorney general may prosecute the matter, on behalf of the state of Indiana, before the board. IC 25-1-7-7(b) does not apply to a determination related to a complaint filed under this section.
(e) The administering entity and the peer review committee issuing a report shall cooperate with an investigation under IC 25-1-7 of a complaint filed under this section and with any resulting proceeding, including compliance with any request for access to or production of the proceedings, records, and work papers of the review committee by the director, the office of the attorney general, or a party to any proceeding initiated as a result of the filing of a complaint under this section. However, all complaints and information pertaining to a complaint are confidential until the attorney general files notice with the board of the attorney general's

intent to prosecute a licensee under IC 25-1-7-7. Any meeting of the board, the oversight committee, or a designee of the board or oversight committee that is required in an investigation conducted before the attorney general files notice of intent to prosecute shall be conducted as an executive session under IC 5-14-1.5-6.1.
As added by P.L.197-2011, SEC.83.

IC 25-2.1-9-5
Peer review immunity
Sec. 5. An:
(1) entity administering a quality review program before July 1, 2012, or a peer review program after June 30, 2012;
(2) officer, member, or employee of an entity administering a quality review program before July 1, 2012, or a peer review program after June 30, 2012;
(3) employee or member of a quality review committee before July 1, 2012, or a peer review committee after June 30, 2012; and
(4) entity in which or for which a member of a quality review committee (before July 1, 2012) or peer review committee (after June 30, 2012) is a sole proprietor, a partner, a shareholder, a member, or an employee;
is immune from civil liability that would otherwise arise from communications, supervision, findings, recommendations, evaluations, reports, opinions, or other actions taken or omissions occurring in good faith in the course and scope of the duties of a quality review administering entity (before July 1, 2012) or peer review administering entity (after June 30, 2012) or a quality review committee (before July 1, 2012) or peer review committee (after June 30, 2012) that arise under this article, including the rules adopted by the board. The immunity granted under this section includes immunity for an act or omission related to any part of a quality review conducted under this article before July 1, 2012, that becomes part of a peer review conducted or peer review report issued after June 30, 2012.
As added by P.L.197-2011, SEC.84.



CHAPTER 10. HEARINGS

IC 25-2.1-10-2
Repealed
(Repealed by P.L.179-1997, SEC.8.)

IC 25-2.1-10-3
Repealed
(Repealed by P.L.179-1997, SEC.8.)

IC 25-2.1-10-4
Repealed
(Repealed by P.L.179-1997, SEC.8.)

IC 25-2.1-10-5
Repealed
(Repealed by P.L.179-1997, SEC.8.)

IC 25-2.1-10-6
Repealed
(Repealed by P.L.179-1997, SEC.8.)

IC 25-2.1-10-7
Notice of sanctions; foreign state accountancy boards; other state authorities and professional organizations
Sec. 7. (a) If the board renders a decision imposing discipline against a licensee under IC 25-1-11, the board shall examine its records to determine whether the licensee holds a certificate or a permit to practice accountancy in another state and, if so, the board shall notify the board of accountancy of that state of the board's decision.
(b) The board may also furnish information relating to proceedings resulting in disciplinary action to other public authorities and to private professional organizations having a disciplinary interest in the licensee.
As added by P.L.30-1993, SEC.7. Amended by P.L.173-1996, SEC.4.



CHAPTER 11. REINSTATEMENT

IC 25-2.1-11-3
Rules of procedure for reinstatement
Sec. 3. The board shall adopt rules under IC 4-22-2 concerning the procedures for reinstatement.
As added by P.L.30-1993, SEC.7.



CHAPTER 12. VIOLATIONS

IC 25-2.1-12-2
Reports of financial statements of another; right to issue by person without permit or certificate
Sec. 2. (a) Except as provided in subsection (b), an individual or a firm not holding a valid CPA or public accountant certificate under this article or permit under IC 25-2.1-5 may not issue a report on financial statements of another individual, member, organization, or governmental unit.
(b) Notwithstanding subsection (a):
(1) an officer, a partner, or an employee of a firm or an organization may sign a statement or report in reference to the financial affairs of the firm or organization with any wording designating the position, title, or office that the signor holds; and
(2) a public official or employee may, in the performance by an individual of other services, use accounting skills, including the preparation of tax returns, management advisory services, and the preparation of financial statements without the issuance of reports related to those documents.
(c) A CPA or public accountant may not issue a report in standard form upon a compilation of financial information through any form of business that does not hold a valid permit issued under IC 25-2.1-5 unless the report discloses the name of the business through which the individual is issuing the report, and the individual:
(1) signs the compilation report identifying the individual as a CPA or public accountant; and
(2) meets the competency requirement provided in applicable

standards.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.42.

IC 25-2.1-12-3
Applicability of IC 25-2.1-12-2 prohibitions
Sec. 3. The prohibition contained in section 2 of this chapter is applicable to issuance, by an individual or a firm not holding a valid certificate or permit, of a report using any form of language conventionally used by licensees with respect to:
(1) a review of financial statements; and
(2) compilation of financial statements.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-12-3.5
Attest services performance prohibited
Sec. 3.5. A holder of a CPA or PA certificate issued under this article may not perform attest services except through a firm that holds a valid permit under IC 25-2.1-5.
As added by P.L.128-2001, SEC.43.

IC 25-2.1-12-4
Individual use of title "CPA"; inactive licensee
Sec. 4. (a) An individual may not use the title or designation "certified public accountant", the abbreviation "CPA", or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the individual is a certified public accountant unless the individual:
(1) holds a valid CPA certificate;
(2) meets the substantial equivalency standards of this article; or
(3) is an employee of a firm holding a permit under IC 25-2.1-5 and has not been an employee long enough to meet the experience requirement under IC 25-2.1-3-10 for a certificate.
(b) A licensee who has selected inactive status on the licensee's renewal form may not use the title or designation "certified public accountant" or the abbreviation "CPA" unless the title, designation, or abbreviation is immediately followed by the word "inactive".
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.6; P.L.128-2001, SEC.44.

IC 25-2.1-12-5
Firm use of title "CPA"
Sec. 5. A firm may not provide attest services or use the title or designation "certified public accountant", the abbreviation "CPA", or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the firm is composed of certified public accountants, unless:
(1) the firm holds a valid permit issued under IC 25-2.1-5; and
(2) ownership of the firm meets the requirements of this article

and the rules adopted by the board.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.45.

IC 25-2.1-12-6
Individual use of title "PA" or "AP"; inactive licensee
Sec. 6. (a) An individual may not use the title or designation "public accountant" or "accounting practitioner", the abbreviation "PA" or "AP", or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the individual is a public accountant or an accounting practitioner unless the individual holds a valid certificate.
(b) A licensee who has selected inactive status on the licensee's renewal form may not use the title or designation "public accountant" or "accounting practitioner" or the abbreviation "PA" or the abbreviation "AP" unless the title, designation, or abbreviation is immediately followed by the word "inactive".
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.7; P.L.128-2001, SEC.46.

IC 25-2.1-12-7
Firm use of title "PA"
Sec. 7. A firm not holding a valid permit issued under IC 25-2.1-5 may not use the title or designation "public accountant", the abbreviation "PA", or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the firm is composed of public accountants.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-12-8
Use of other related titles; prohibition
Sec. 8. (a) An individual or a firm not holding a valid certificate or permit issued under this article may not use the title or designation "certified accountant", "chartered accountant", "enrolled accountant", "licensed accountant", "registered accountant", "accredited accountant", or other title or designation likely to be confused with the titles "certified public accountant" or "public accountant", or "accounting practitioner" or use any of the abbreviations "CA", "LA", "RA", "AA", or similar abbreviation likely to be confused with the abbreviations "CPA", "PA", or "AP".
(b) The title "enrolled agent" or "EA" may only be used by individuals who are so designated by the Internal Revenue Service under 31 CFR 10.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.47.

IC 25-2.1-12-9
Use of terms by persons or firms without certificate or permit; prohibition
Sec. 9. (a) An individual or a firm not holding a valid certificate

or permit issued under this article may not use a title or designation that includes the words "accountant", "auditor", or "accounting", in connection with any other words, including statements in a report that imply that the individual or firm holds a certificate or permit or has special competence as an accountant or auditor.
(b) Notwithstanding subsection (a), this section does not prohibit an officer, a member, a partner, a public official, an employee, a firm, or an organization from signing a statement in reference to the financial affairs of the firm, office, or organization with any wording designating the position, title, or office that the signor holds.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.48.

IC 25-2.1-12-10
Repealed
(Repealed by P.L.128-2001, SEC.51.)

IC 25-2.1-12-11
Individual practitioner use of misleading firm name; firm names of successor partners
Sec. 11. An individual licensee may not engage in the practice of accountancy in a firm holding a permit under this article using a professional or firm name or designation that is misleading about:
(1) the legal form of the firm;
(2) the individuals who are partners, members, officers, or shareholders of the firm; or
(3) any other matter.
However, the names of former partners or shareholders may be included in the name of a firm or a firm's successor.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.49.

IC 25-2.1-12-12
Use of initials "P.A." by physician assistant
Sec. 12. Use of the initials "P.A." by a physician assistant who is authorized to use the initials "P.A." by IC 25-27.5 is not a violation of this chapter.
As added by P.L.227-1993, SEC.9.



CHAPTER 13. INJUNCTIONS AND CRIMINAL PENALTIES

IC 25-2.1-13-2
Criminal proceedings brought by attorney general
Sec. 2. If the board believes that an individual or a firm has knowingly engaged in an act or a practice that violates IC 25-2.1-12, the board may bring its information to the attention of the attorney general who may cause criminal proceedings to be brought against the individual or firm.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-13-3
Knowing violations; offense; civil penalties
Sec. 3. (a) An individual or a firm who knowingly violates IC 25-2.1-12 commits a Class A misdemeanor.
(b) If the board finds that an individual or a firm knowingly violates IC 25-2.1-12 or a rule or order established by the board under this section, the board may impose a civil penalty of not more than twenty-five thousand dollars ($25,000) per violation. Penalties collected under this section shall be deposited in the accountant investigative fund established by IC 25-2.1-8-4.
As added by P.L.30-1993, SEC.7. Amended by P.L.190-2007, SEC.15.

IC 25-2.1-13-4
Evidence of single acts
Sec. 4. In any action brought under this chapter or IC 25-2.1-10, evidence of the commission of a single act prohibited by this article is sufficient to justify a penalty, injunction, restraining order, or conviction without evidence of a general course of conduct.
As added by P.L.30-1993, SEC.7.



CHAPTER 14. CLIENT RECORDS

IC 25-2.1-14-2
Disclosures required by standards of profession
Sec. 2. The information derived from or as the result of professional services is confidential and privileged. However, this section does not prohibit a certified public accountant, a public accountant, or an accounting practitioner from disclosing any data required to be disclosed by the standards of the profession:
(1) in rendering an opinion on the presentation of financial statements;
(2) in ethical investigations conducted by private professional organizations;
(3) in the course of quality reviews (before July 1, 2012) or peer reviews (after June 30, 2012) or an investigation or proceeding related to a quality review (before July 1, 2012) or peer review (after June 30, 2012); or
(4) in making disclosure where the financial statements or the professional services of an accountant are contested.
As added by P.L.30-1993, SEC.7. Amended by P.L.197-2011, SEC.86.

IC 25-2.1-14-3
Property rights in client records and reports of licensee
Sec. 3. (a) The following definitions apply throughout this section:
(1) "Client provided records" means accounting or other records belonging to the client that are provided to the licensee by or on behalf of the client.
(2) "Client records prepared by the licensee" means accounting or other records (for example, tax returns, general ledgers, subsidiary journals, and supporting schedules such as detailed employee payroll records and depreciation schedules) that the licensee was engaged to prepare for the client.
(3) "Supporting records" means information not reflected in the client's books and records that are otherwise not available to the client with the result that the client's financial information is incomplete.
(4) "Working papers" includes, but is not limited to, audit programs, analytical review schedules, and statistical sampling

results, analyses, and schedules prepared by the client at the request of the licensee.
(b) All statements, records, schedules, working papers, and memoranda made by a licensee or a partner, a member, a shareholder, an officer, a director, or an employee of a licensee, including information prepared by the client for the work and services rendered to a client in the practice of accountancy, except the reports submitted by the licensee to the client and records that are part of the client's records, must remain the property of the licensee except in an express agreement between the licensee and the client to the contrary.
(c) Upon a client's request, a licensee is required to provide the following to the client:
(1) Client provided records in the licensee's custody or control.
(2) Client records prepared by the licensee. However, client records prepared by the licensee may be withheld if the preparation of the records is not complete or there are fees due the licensee for the engagement to prepare those records.
(3) Supporting records related to a completed and issued work product of a licensee. However, supporting records prepared by the licensee may be withheld if there are fees due to the licensee for the specific work product.
(d) A licensee may make and retain a copy of any records returned to a client. Records may be provided in any format usable to the client. To the extent practicable, records shall be returned to a client not more than forty-five (45) days after a request is received.
As added by P.L.30-1993, SEC.7. Amended by P.L.197-2011, SEC.87.

IC 25-2.1-14-4
Transfer of records without consent of client; prohibition
Sec. 4. A statement, record, schedule, working paper, or memorandum may not be sold, transferred, or bequeathed without the consent of the client or the client's personal representative or assignee, to anyone except for surviving partners, members, stockholders, new partners, or new stockholders of the licensee, or any combined or merged firm or successor in interest to the licensee.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-14-5
Quality review use of papers; duration of record keeping required of licensee
Sec. 5. (a) This chapter does not prohibit a temporary transfer of work papers or other material necessary to carry out quality reviews (before July 1, 2012) or peer reviews (after June 30, 2012), conduct an investigation or proceeding related to a quality review (before July 1, 2012) or peer review (after June 30, 2012), or comply with the disclosure of information under this chapter.
(b) A licensee is not required to keep any work paper beyond the period prescribed in any applicable statute. As added by P.L.30-1993, SEC.7. Amended by P.L.197-2011, SEC.88.



CHAPTER 15. STATUTE OF LIMITATIONS

IC 25-2.1-15-2
Time for commencement of action
Sec. 2. An action under this chapter must be commenced by the earlier of the following:
(1) One (1) year from the date the alleged act, omission, or neglect is discovered or should have been discovered by the exercise of reasonable diligence.
(2) Three (3) years after the service for which the suit is brought has been performed or the date of the initial issuance of the accountant's report on the financial statements or other information.
As added by P.L.30-1993, SEC.7.






ARTICLE 2.5. ACUPUNCTURISTS

CHAPTER 1. DEFINITIONS

IC 25-2.5-1-2
"Acupuncture"
Sec. 2. "Acupuncture" means a form of health care employing traditional and modern Oriental medical concepts, Oriental medical diagnosis and treatment, and adjunctive therapies and diagnostic techniques for the promotion, maintenance, and restoration of health and the prevention of disease.
As added by P.L.265-1999, SEC.1.

IC 25-2.5-1-2.1
"Acupuncturist"
Sec. 2.1. "Acupuncturist" means an individual to whom a license to practice acupuncture in Indiana has been issued under IC 25-2.5-2.
As added by P.L.59-2001, SEC.1.

IC 25-2.5-1-2.5
"Agency"
Sec. 2.5. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.1-2006, SEC.418.

IC 25-2.5-1-3
"Board"
Sec. 3. "Board" refers to the medical licensing board.
As added by P.L.265-1999, SEC.1.

IC 25-2.5-1-4
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 25-2.5-1-5
"Practice of acupuncture"
Sec. 5. "Practice of acupuncture" means the insertion of acupuncture needles, the application of moxibustion to specific areas of the human body based upon Oriental medical diagnosis as a primary mode of therapy, and other means of applying acupuncture under this chapter.
As added by P.L.265-1999, SEC.1.



CHAPTER 2. LICENSE AND QUALIFICATIONS

IC 25-2.5-2-2
Issuance of license
Sec. 2. Except as provided in section 4 of this chapter, the board shall issue a license to an individual who:
(1) meets the conditions of section 1 of this chapter; and
(2) is otherwise qualified for licensure under this article.
As added by P.L.265-1999, SEC.1.

IC 25-2.5-2-3
Applicants licensed in other state or licensed in related fields
Sec. 3. (a) An applicant may, upon the payment of a fee established by the board, be granted a license if the applicant:
(1) submits satisfactory evidence to the board that the applicant has been licensed to practice acupuncture in another state or

authorized in another country to practice acupuncture;
(2) meets the requirements of section 1(1) through 1(4) of this chapter; and
(3) shows to the satisfaction of the board that the applicant has:
(A) successfully completed a clean needle technique course substantially equivalent to a clean needle technique course approved by a national acupuncture association approved by the board;
(B) successfully completed a three (3) year postsecondary training program or acupuncture college program that meets the standards substantially equivalent to the standards for a three (3) year postsecondary training program or acupuncture college program approved by a national acupuncture association approved by the board; and
(C) passed an examination substantially equivalent to the examination required by a national acupuncture association approved by the board.
(b) An applicant may, upon the payment of a fee established by the board, be granted a professional's license to practice acupuncture if the applicant submits satisfactory evidence to the board that the applicant is a:
(1) chiropractor licensed under IC 25-10;
(2) dentist licensed under IC 25-14; or
(3) podiatrist licensed under IC 25-29;
with at least two hundred (200) hours of acupuncture training.
(c) The board shall:
(1) compile, at least once every two (2) years, a list of courses and institutions that provide training approved for the purpose of qualifying an individual for a professional's license under subsection (b); and
(2) adopt rules that set forth procedures for the case by case approval of training under subsection (b).
(d) If an individual's license described in subsection (b)(1), (b)(2), or (b)(3) is subject to any restrictions as the result of disciplinary action taken against the individual by the board that regulates the individual's profession, the same restrictions shall be applied to the individual's professional's license to practice acupuncture.
(e) An individual's professional's license issued under subsection (b) shall be suspended if the individual's license described under subsection (b)(1), (b)(2), or (b)(3) is suspended.
(f) An individual's professional's license issued under subsection (b) shall be revoked if the individual's license described under subsection (b)(1), (b)(2), or (b)(3) is revoked.
(g) The practice of acupuncture by an individual issued a professional's license under subsection (b) is limited to the scope of practice of the individual's license described in subsection (b)(1), (b)(2), or (b)(3).
As added by P.L.265-1999, SEC.1. Amended by P.L.59-2001, SEC.2; P.L.105-2008, SEC.7; P.L.134-2008, SEC.17.
IC 25-2.5-2-4
Refusal to issue license
Sec. 4. The board may refuse to issue a license to an applicant for licensure if:
(1) the board determines during the application process that the applicant committed an act that would have subjected the applicant to disciplinary sanction under section 1(4) of this chapter if the applicant had been licensed in Indiana when the act occurred; or
(2) the applicant has had a license revoked under IC 25-1-1.1.
As added by P.L.265-1999, SEC.1. Amended by P.L.14-2000, SEC.56.

IC 25-2.5-2-5
Expiration and renewal of license
Sec. 5. (a) A license issued by the board expires on the date established by the agency under IC 25-1-5-4 in each even-numbered year.
(b) To renew a license, an acupuncturist must:
(1) pay a renewal fee not later than the expiration date of the license; and
(2) submit proof of current active licensure in acupuncture by the National Certification Commission for Acupuncture and Oriental Medicine.
(c) If an individual fails to pay a renewal fee on or before the expiration date of a license, the license becomes invalid without further action by the board.
(d) If an individual holds a license that has been invalid for not more than three (3) years, the board shall reinstate the license if the individual meets the requirements of IC 25-1-8-6(c).
(e) If more than three (3) years have elapsed since the date a license expired, the individual who holds the license may seek reinstatement of the license by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.265-1999, SEC.1. Amended by P.L.1-2006, SEC.419; P.L.105-2008, SEC.8.

IC 25-2.5-2-6
Denial, suspension, or revocation of license
Sec. 6. The board may deny, suspend, or revoke a license, require remedial education, or issue a letter of reprimand, if an applicant or licensed acupuncturist does any of the following:
(1) Engages in false or fraudulent conduct that demonstrates an unfitness to practice acupuncture, including:
(A) making a misrepresentation in connection with an application for a license or an investigation by the board;
(B) attempting to collect fees for services that were not performed;
(C) false advertising, including guaranteeing that a cure will result from an acupuncture treatment; or (D) dividing, or agreeing to divide, a fee for acupuncture services with another person for referring the patient.
(2) Fails to exercise proper control over the acupuncturist's practice by:
(A) aiding an unlicensed person in practicing acupuncture;
(B) delegating professional responsibilities to a person the acupuncturist knows or should know is not qualified to perform; or
(C) insufficiently supervising unlicensed personnel working with the acupuncturist in the practice.
(3) Fails to maintain records in a proper manner by:
(A) failing to keep written records describing the course of treatment for each patient;
(B) refusing to provide upon request patient records that have been prepared for or paid for by the patient; or
(C) revealing personally identifiable information about a patient, without the patient's consent, unless otherwise allowed by law.
(4) Fails to exercise proper care of a patient, including:
(A) abandoning or neglecting a patient without making reasonable arrangements for the continuation of care; or
(B) exercising or attempting to exercise undue influence within the relationship between the acupuncturist and the patient by making sexual advances or requests for sexual activity or by making submission to sexual conduct a condition of treatment.
(5) Displays substance abuse or mental impairment to the degree that it interferes with the ability to provide safe and effective treatment.
(6) Is convicted, pleads guilty, or pleads no contest to a crime that demonstrates an unfitness to practice acupuncture.
(7) Fails, in a negligent manner, to practice acupuncture with the level of skill recognized within the profession as acceptable under the circumstances.
(8) Violates willfully any provision of this article or rule of the board.
(9) Has had a license denied, suspended, or revoked in another jurisdiction for a reason that would be grounds for denial, suspension, or revocation of a license under this article.
As added by P.L.265-1999, SEC.1. Amended by P.L.59-2001, SEC.3.

IC 25-2.5-2-7
Auricular acupuncture
Sec. 7. (a) This section may not be construed to prohibit licensed acupuncturists from practicing auricular acupuncture.
(b) An individual who is not an acupuncturist licensed under this article may practice auricular acupuncture for the purpose of treating alcoholism, substance abuse, or chemical dependency if the individual:
(1) provides the board with documentation of successful

completion of a board approved training program in acupuncture for the treatment of alcoholism, substance abuse, or chemical dependency that meets or exceeds the standards of training set by the National Acupuncture Detoxification Association;
(2) provides the board with documentation of successful completion of a clean needle technique course;
(3) provides auricular acupuncture services within the context of a state, federal, or board approved alcohol, substance abuse, or chemical dependency program under the supervision of a licensed acupuncturist; and
(4) maintains the ethical standards under this article and under rules adopted by the board.
As added by P.L.265-1999, SEC.1.



CHAPTER 3. UNLAWFUL PRACTICE

IC 25-2.5-3-2
Use of acupuncturist title
Sec. 2. An individual may not use the title "licensed acupuncturist" or "acupuncturist" unless the acupuncturist is licensed under this article.
As added by P.L.265-1999, SEC.1.

IC 25-2.5-3-3
Unlicensed practice of acupuncture; civil immunity for physician who referred patient to a licensed acupuncturist
Sec. 3. (a) Subject to section 1 of this chapter, it is unlawful to practice acupuncture without a license issued under this article.
(b) If a licensed acupuncturist practices acupuncture on a patient after having obtained a written letter of referral or written diagnosis of the patient from a physician licensed under IC 25-22.5, the physician is immune from civil liability relating to the patient's or acupuncturist's use of that diagnosis or referral except for acts or omissions of the physician that amount to gross negligence or willful or wanton misconduct.
As added by P.L.265-1999, SEC.1. Amended by P.L.59-2001, SEC.4; P.L.134-2008, SEC.18.

IC 25-2.5-3-4
Violations
Sec. 4. A person who knowingly or intentionally violates this article commits a Class B misdemeanor.
As added by P.L.265-1999, SEC.1.






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. ARCHITECTS

CHAPTER 1. REGULATION OF ARCHITECTS GENERALLY . CREATION OF BOARD

IC 25-4-1-3 Organization and government of board
Sec. 3. The board shall organize by the election of a chairman and vice chairman, each of whom shall serve for a term of one (1) year. The first meeting of the board shall be held within thirty (30) days after the members thereof shall have been appointed, on call of the chairman of the board. Thereafter, the board shall hold at least two (2) regular meetings each year and may hold such special meetings, as the board in its discretion considers necessary or advisable. The time for holding the regular meetings, the method of calling special meetings and the manner of giving notice of all meetings shall be prescribed in the bylaws of the board. Five (5) members of the board shall constitute a quorum for the transaction of any and all business which may come before the board. Approval by a majority of all members of the board shall be required for action to be taken. The board shall adopt official seals representing the different professions that shall be affixed to all certificates of registration granted and issued as provided in this chapter. Subject to the approval of the governor, the board is hereby authorized to make bylaws and prescribe and promulgate rules as considered necessary in the performance of its duty. The board shall adopt rules establishing standards for the competent practice of architecture and landscape architecture, and for the administration of the registered architects and registered landscape architects investigative fund established by section 32 of this chapter. Suitable office quarters shall be provided for the use of the board in the city of Indianapolis.
(Formerly: Acts 1929, c.62, s.3; Acts 1945, c.56, s.2; Acts 1961, c.331, s.2.) As amended by Acts 1977, P.L.172, SEC.5; Acts 1981, P.L.222, SEC.27; Acts 1982, P.L.113, SEC.25; P.L.82-2000, SEC.8; P.L.194-2005, SEC.11.

IC 25-4-1-3.3
Treatment of rules adopted before July 1, 2000
Sec. 3.3. The rules adopted by the board of registration for architects before July 1, 2000, are considered, after June 30, 2000, to be rules of the board of registration for architects and landscape architects.
As added by P.L.220-2011, SEC.406.

IC 25-4-1-4
Duties of attorney general; injunction; use of investigative fund
Sec. 4. The board shall be entitled to the services of the attorney general in connection with any of the business of the board. The board shall have the power to administer oaths and take testimony and proofs concerning any matter which may come within its jurisdiction. The attorney general, the prosecuting attorney of any county, the board, or a citizen of a county wherein any person, not herein exempted, shall engage in the practice of architecture or landscape architecture, as herein defined, without first having obtained a certificate of registration, or without first having renewed an expired certificate of registration, so to practice, may, in

accordance with the provisions of the laws of this state governing injunctions, maintain an action, in the name of the state of Indiana, to enjoin such person from engaging in the practice of architecture or landscape architecture, as herein defined, until a certificate of registration is secured, or renewed, in accordance with the provisions of this chapter. Any person who has been so enjoined and who violates the injunction shall be punished for contempt of court. The injunction shall not relieve such person so practicing architecture or landscape architecture without a certificate of registration, or without first having renewed an expired certificate of registration, from a criminal prosecution therefor, as is provided by this chapter, but such remedy by injunction shall be in addition to any remedy provided for herein for the criminal prosecution of such offender. In charging any person in a complaint for an injunction, or in an affidavit, information or indictment, with the violation of the provisions of this chapter, by practicing architecture or landscape architecture without a certificate of registration or without having renewed an expired certificate of registration, it shall be sufficient to charge that the person did upon a certain day and in a certain county engage in the practice of architecture or landscape architecture, without having a certificate of registration or without having renewed an expired certificate of registration, to so practice, without averring any further or more particular facts concerning the same. The attorney general and the Indiana professional licensing agency may use the registered architects and registered landscape architects investigative fund established by section 32 of this chapter to hire investigators and other employees to enforce the provisions of this article and to investigate and prosecute violations of this article.
(Formerly: Acts 1929, c.62, s.4; Acts 1935, c.252, s.1.) As amended by Acts 1982, P.L.154, SEC.10; P.L.82-2000, SEC.9; P.L.194-2005, SEC.12.

IC 25-4-1-5
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-4-1-6
Application for certificate of registration
Sec. 6. (a) A person desiring to engage in the practice of architecture:
(1) shall apply to the board for a certificate of registration in compliance with this chapter;
(2) shall submit evidence to the board that the person is qualified to engage in the practice of architecture in compliance with the requirements of this chapter, including evidence that the person:
(A) graduated with a professional degree from a school or college of architecture accredited by the National Architectural Accrediting Board, Inc., or its successor;
(B) successfully completed the required examination; and (C) successfully completed the intern development program required under section 7.5 of this chapter; and
(3) must not have been convicted of:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-11; or
(B) a felony that has direct bearing on the applicant's ability to practice competently.
(b) The application for a certificate of registration shall be:
(1) made on a form prescribed and furnished by the board;
(2) verified; and
(3) accompanied by a fee established by the board under IC 25-1-8-2.
(Formerly: Acts 1929, c.62, s.6.) As amended by Acts 1982, P.L.154, SEC.11; P.L.194-2005, SEC.13; P.L.105-2008, SEC.9.

IC 25-4-1-7
Educational qualifications and requirements for examination
Sec. 7. Any person who is at least eighteen (18) years of age shall be qualified for an examination for a certificate of registration as a registered architect, if the individual has graduated with a professional degree from a school or college of architecture accredited by the National Architectural Accrediting Board, Inc., or its successor.
(Formerly: Acts 1929, c.62, s.7; Acts 1961, c.331, s.4; Acts 1969, c.380, s.1; Acts 1973, P.L.252, SEC.2.) As amended by Acts 1981, P.L.222, SEC.28; Acts 1982, P.L.113, SEC.26; P.L.214-1993, SEC.7; P.L.1-1994, SEC.123; P.L.105-2008, SEC.10.

IC 25-4-1-7.5
Intern development program
Sec. 7.5. An applicant for a certificate of registration under this chapter shall furnish evidence that the applicant has successfully completed an intern development program. The intern development program must:
(1) provide practical, supervised experience in the practice of architecture; and
(2) meet all other requirements established by the board in rules adopted under IC 4-22-2.
As added by P.L.105-2008, SEC.11.

IC 25-4-1-8
Out-of-state applicants
Sec. 8. (a) As used in this section, "out-of-state applicant" means an individual who is an architect registered or licensed under the laws of another state, a foreign country, or a province in a foreign country and who is an applicant for a certificate of registration as a registered architect.
(b) This section applies only to an out-of-state applicant.
(c) The board shall grant a certificate of registration to an out-of-state applicant upon the following conditions: (1) The out-of-state applicant must be at least eighteen (18) years of age.
(2) The out-of-state applicant's registration in the other jurisdiction is valid and in good standing.
(3) The out-of-state applicant must have passed the examination required in the other state, or the equivalent offered in the other state, at the time the out-of-state applicant was registered in the other state.
(4) The out-of-state applicant has not been convicted of:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-11; or
(B) a felony that has a direct bearing on the applicant's ability to practice competently.
(5) If registered in the other jurisdiction after June 30, 1979, the out-of-state applicant must:
(A) have met the requirements specified by section 6 of this chapter; or
(B) have at least seven (7) years of experience as a registered architect and have:
(i) a bachelor's degree in a design discipline; or
(ii) a combination of training and experience that the board finds to be equivalent to a bachelor's degree in a design discipline.
(6) If registered in the other jurisdiction before July 1, 1979, the out-of-state applicant must have met the education and work experience requirements in effect in Indiana when the out-of-state applicant was registered in the other jurisdiction.
(7) The out-of-state applicant must pay fees established by the board.
(d) If an out-of-state applicant does not meet the examination requirements under subsection (c)(3), the board may require the out-of-state applicant to pass a written examination to achieve equivalence to the examination required in Indiana at the time the out-of-state applicant was registered in the other jurisdiction.
(Formerly: Acts 1929, c.62, s.8; Acts 1973, P.L.252, SEC.3.) As amended by Acts 1981, P.L.222, SEC.29; Acts 1982, P.L.113, SEC.27; P.L.251-1983, SEC.1; P.L.242-1985, SEC.1; P.L.214-1993, SEC.8; P.L.1-1994, SEC.124; P.L.173-1996, SEC.6; P.L.105-2008, SEC.12.

IC 25-4-1-9
Examinations of applicants
Sec. 9. The board shall adopt rules under IC 4-22-2 concerning the scope and subject matter for the examination of applicants for certificates of registration as registered architects. The examination must be a written test of the applicant's competency to plan, design, specify, and supervise architectural projects. The examination must include the following subjects:
(1) The planning, specifying, designing, and construction of buildings. (2) The strength of building materials.
(3) The principles of sanitation and ventilation as applied to buildings.
(4) The ability of the applicant to make practical application of his knowledge in the ordinary professional work of an architect.
The board may require the written examination to be supplemented by oral examinations.
(Formerly: Acts 1929, c.62, s.9.) As amended by P.L.173-1996, SEC.7.

IC 25-4-1-10
Issuance of certificate of registration
Sec. 10. Whenever the provisions of this act have been complied with by an applicant, the board shall issue a certificate of registration to the applicant as a registered architect, which certificate shall have the effect of a license to the person to whom it is issued to practice architecture in this state, subject to the provisions of this act.
(Formerly: Acts 1929, c.62, s.10.)

IC 25-4-1-11
Exemption from statutes regulating practice of engineering
Sec. 11. Any person licensed to practice architecture in this state, or registered as an architect under this chapter, shall be exempt from the provisions of any and all statutes in force in this state regulating the practice of engineering: provided further, that no provision of this chapter shall apply to or affect any individual, firm, limited liability company, or corporation registered as a professional engineer under provisions of IC 25-31-1. An engineer, however, who is registered under the laws of this state, and exempted from the provisions of this chapter, shall not use the designation "architect" in any form or manner unless and until he shall be registered under the provisions of this chapter.
(Formerly: Acts 1929, c.62, s.11; Acts 1961, c.331, s.5.) As amended by Acts 1982, P.L.154, SEC.12; P.L.8-1993, SEC.373.

IC 25-4-1-12
Issuance of certificate; applicable sections
Sec. 12. The board shall issue certificates of registration only as provided in sections 7, 8, 9 and 10 of this chapter.
(Formerly: Acts 1929, c.62, s.12.) As amended by Acts 1981, P.L.222, SEC.30.

IC 25-4-1-13
Display of certificate; seal
Sec. 13. Every holder of a certificate of registration as a registered architect shall display such certificate in a conspicuous place in his principal office, place of business or place of employment.
Every registered architect shall have a seal or design authorized by the board, the impression of which shall contain the name of the architect and the words, "registered architect", "state of Indiana". He

shall stamp with this seal all working drawings, reports, and specifications prepared by him or under his supervision.
(Formerly: Acts 1929, c.62, s.13.)

IC 25-4-1-14
Renewal of certificate; failure to renew; reinstatement; fees
Sec. 14. (a) Every registered architect who continues in active practice shall, biennially, on or before the date established by the licensing agency under IC 25-1-6-4, renew the registered architect's certificate of registration and pay the required renewal fee.
(b) An architect registered or licensed in Indiana who has failed to renew the architect's certificate of registration for a period of not more than five (5) years may have the certificate of registration reinstated by meeting the requirements of IC 25-1-8-6(c).
(c) An architect registered in Indiana who has failed to renew the architect's certificate of registration for more than five (5) years may have the certificate of registration reinstated by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
(d) If any registered architect desires to retire from the practice of architecture in Indiana, the architect may submit to the board the architect's verified statement of intention to withdraw from practice. The statement shall be entered upon the records of the board. During the period of the architect's retirement, the architect is not liable for any renewal or restoration fees.
(e) If any retired architect desires to return to the practice of architecture in Indiana, the retired architect must meet the following requirements:
(1) If the certificate of registration has been expired for not more than five (5) years, the retired architect must:
(A) file with the board a verified statement indicating the architect's desire to return to the practice of architecture; and
(B) pay a renewal fee equal to the fee set by the board to renew an unexpired registration under this chapter.
(2) If the certificate of registration has been expired for more than five (5) years, the retired architect must:
(A) file with the board a verified statement indicating the architect's desire to return to the practice of architecture;
(B) pay a renewal fee equal to the fee set by the board to renew an unexpired registration under this chapter; and
(C) complete remediation and additional training established by the board based on the length of time the certificate of registration has been expired.
(Formerly: Acts 1929, c.62, s.14; Acts 1943, c.217, s.1.) As amended by Acts 1981, P.L.222, SEC.31; Acts 1982, P.L.113, SEC.28; P.L.242-1985, SEC.2; P.L.194-2005, SEC.14; P.L.157-2006, SEC.21; P.L.105-2008, SEC.13.

IC 25-4-1-15
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)
IC 25-4-1-15.1
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-4-1-16
Fees
Sec. 16. (a) The fee to be paid by an applicant for an examination to determine the applicant's fitness to receive a certificate of registration as a registered architect shall be established by the board under IC 25-1-8-2.
(b) The fee to be paid by an applicant for a certificate of registration as a registered architect shall be established by the board under IC 25-1-8-2.
(c) The fee to be paid for the restoration of an expired certificate of registration as a registered architect shall be established under IC 25-1-8-6. The restoration fee shall be in addition to all unpaid renewal fees.
(d) The fee to be paid upon renewal of a certificate of registration shall be established by the board under IC 25-1-8-2.
(e) The fee to be paid by an applicant for a certificate of registration who is an architect registered or licensed under the laws of another state or territory of the United States, or of a foreign country or province, shall be established by the board under IC 25-1-8-2.
(f) In addition to the registration fees established under this section, the board shall establish a fee of not more than twenty dollars ($20) for registered architects and registered landscape architects to be paid at the time of:
(1) issuance of a certificate of registration; and
(2) renewal of a certificate of registration;
under this article to provide funds for administering and enforcing this article, including investigating and taking action against persons violating this article. All funds collected under this subsection shall be deposited into the registered architects and registered landscape architects investigative fund established by section 32 of this chapter.
(Formerly: Acts 1929, c.62, s.16; Acts 1943, c.217, s.2.) As amended by P.L.194-2005, SEC.15; P.L.177-2006, SEC.1; P.L.157-2006, SEC.22; P.L.1-2007, SEC.168.

IC 25-4-1-17
Acts constituting practice of architecture
Sec. 17. The practice of architecture is the performance of professional services embracing the safe, healthful, scientific, aesthetic or orderly coordination of the planning, designing, erection, alteration or enlargement of any public or private building or buildings, structure or structures, project or projects, or any part thereof, or the equipment or utilities thereof or the accessories thereto, when such professional services require the application of the art and science of construction based upon the principles of

mathematics, aesthetics, or the physical science acquired by education or training, and when such services are performed through the media of consultation, evaluation, investigation, preliminary study, plans, specifications, contract documents, or supervision of construction. Any one (1), or any combination of the foregoing services by a person shall constitute the practice of architecture. A building is any structure consisting of foundation, floors, walls, columns, girders, beams and roof, or a combination of any number of these parts, with or without other parts and appurtenances thereto.
(Formerly: Acts 1929, c.62, s.17; Acts 1961, c.331, s.6.)

IC 25-4-1-18
Employees under direction of architect; exempt buildings
Sec. 18. Nothing contained in this chapter shall prevent the draftsmen, students, clerks of works, superintendents, and other employees of those lawfully practicing as registered architects, under the provisions of this chapter, from acting under the instruction, control, or supervision of their employers, or to prevent the employment of superintendents of the construction, enlargement, or alteration of buildings, or any parts thereof, or prevent such superintendents from acting under the immediate personal supervision of the registered architect by whom the plans and specifications of any building, enlargement, or alteration were prepared. Nor shall anything contained in this chapter apply to the making of plans or specifications or the supervision of construction, enlargement or alteration of buildings or any parts thereof specifically exempted from the rules of the fire prevention and building safety commission or specifically exempted from the fire prevention and building safety commission requirements for preparation of such plans and specifications by registered architects or registered engineers.
(Formerly: Acts 1929, c.62, s.18; Acts 1935, c.252, s.3; Acts 1961, c.331, s.7; Acts 1969, c.380, s.2.) As amended by Acts 1982, P.L.154, SEC.13; P.L.8-1984, SEC.117.

IC 25-4-1-19
Expenses of administration; payment
Sec. 19. All expenses incurred in the administration of this chapter shall be paid from the general fund upon appropriation being made therefor in the manner provided by law for the making of such appropriations.
(Formerly: Acts 1929, c.62, s.19; Acts 1935, c.252, s.4; Acts 1961, c.331, s.8.) As amended by Acts 1976, P.L.119, SEC.2; Acts 1981, P.L.222, SEC.33.

IC 25-4-1-20
Record of proceedings
Sec. 20. The board shall keep a record of its proceedings, and a register of all applicants for registration, showing the date of application, the name, age and other qualifications and the place of

business and the place of residence of each applicant and whether or not an examination was required and whether the applicant was rejected or a certificate of registration granted and issued and the date of such action.
(Formerly: Acts 1929, c.62, s.20.)

IC 25-4-1-21
Repealed
(Repealed by P.L.132-1984, SEC.55.)

IC 25-4-1-22
"Board" defined
Sec. 22. Except where the context clearly indicates a different meaning, the following terms, as used in this chapter, shall be construed to have the meaning hereinafter indicated:
The term "board" shall be construed to mean the board of registration for architects and landscape architects.
(Formerly: Acts 1929, c.62, s.22.) As amended by Acts 1982, P.L.154, SEC.14; P.L.8-1984, SEC.118; P.L.82-2000, SEC.10.

IC 25-4-1-23
Construction of chapter
Sec. 23. As this chapter is designed to safeguard life, health and property, the provisions thereof shall be construed liberally to achieve the purpose desired.
(Formerly: Acts 1929, c.62, s.23.) As amended by Acts 1982, P.L.154, SEC.15.

IC 25-4-1-24
Severability clause
Sec. 24. In the event that any section, clause or provision of this chapter shall be declared unconstitutional, such invalidity shall not affect those provisions of this chapter not declared unconstitutional.
(Formerly: Acts 1929, c.62, s.24.) As amended by Acts 1982, P.L.154, SEC.16.

IC 25-4-1-25
Public inspection of records
Sec. 25. The board shall keep a record open to public inspection at all reasonable times of its proceedings relating to the issuance, refusal, renewal, suspension or revocation of certificates of registration. This record shall also contain the name, place of business and residence, and the date and number of registration of each registered architect and landscape architect in this state.
(Formerly: Acts 1929, c.62, s.25.) As amended by P.L.82-2000, SEC.11.

IC 25-4-1-26
Offenses
Sec. 26. Each of the following acts is a Class C infraction and

each day's violation constitutes a separate offense:
(1) The practice of architecture by any person or the advertising or putting out of any sign or card or other device which might indicate to the public that he is entitled to practice as an architect, without a certificate of registration as a registered architect issued by the board.
(2) The affixing of a registered architect's seal to any plans, specifications or drawings which have not been prepared by him or under his immediate personal supervision.
(3) The violation of section 13 of this chapter.
(Formerly: Acts 1929, c.62, s.26.) As amended by Acts 1978, P.L.2, SEC.2509.

IC 25-4-1-27
Right of corporations and partnerships to engage in practice
Sec. 27. No firm, partnership or corporation shall engage in the practice of architecture unless the work is under the full authority and responsible charge of a registrant who is also a principal of the firm, or partnership or officer of the corporation. The name of said registrant shall appear whensoever the firm name is used in the professional practice of the firm, partnership or corporation.
(Formerly: Acts 1929, c.62, s.27; Acts 1961, c.331, s.9.)

IC 25-4-1-28
Short title
Sec. 28. This chapter shall be known and cited as "The Indiana Architectural and Landscape Architectural Act".
(Formerly: Acts 1929, c.62, s.28.) As amended by Acts 1982, P.L.154, SEC.17; P.L.82-2000, SEC.12.

IC 25-4-1-29
Necessity of plans or specifications prepared by registered architect
Sec. 29. (a) Except as hereinafter otherwise provided, the state of Indiana, nor any board, department or agency thereof, nor any county, city, town, township, school corporations, or other political subdivision of this state shall engage in the construction, alteration, or maintenance of any public building or public work involving the practice of architecture for which plans, specifications and estimates have not been prepared, certified, and sealed by, and the construction, alteration, or maintenance executed under the direct supervision of an architect, which architect shall be the holder in good standing of a certificate of registration from the board of registration for architects and landscape architects entitling him to practice architecture in this state.
(b) No official of this state, nor of any city, town, county, township, or school corporation thereof, charged with the enforcement of any law, ordinance, or rule relating to the construction or alteration of buildings or structures, shall use or accept or approve any plans or specifications that have not been

prepared by, or under the supervision of, and certified by a registered architect. This subsection shall not apply if such plans or specifications have been prepared by, or under the supervision of and certified by a professional engineer who is registered under the laws of the state of Indiana. This subsection shall not apply to the construction or alteration of any building or structures specifically exempted from the rules of the fire prevention and building safety commission or specifically exempted from the fire prevention and building safety commission requirements for preparation of such plans and specifications by registered architects or registered engineers. This section shall not be construed as to abridge, or otherwise affect, the powers of the fire prevention and building safety commission, or any other state board or department, to issue rules governing the safety of buildings or structures.
(Formerly: Acts 1929, c.62, s.29; Acts 1961, c.331, s.10; Acts 1969, c.380, s.3.) As amended by P.L.8-1984, SEC.119; P.L.1-2001, SEC.30.

IC 25-4-1-30
Reexamination; extension of time
Sec. 30. The board of registration of architects must grant an extension for a total time of not less than eight (8) years for an applicant to complete any section or division of a reexamination given under section 9 of this chapter if the applicant was unable to meet the original final date established by the board to take reexaminations due to a disability or medical condition that substantially interferes with the applicant's ability to take the examination.
As added by P.L.216-1993, SEC.1.

IC 25-4-1-31
Continuing education and training; requirements
Sec. 31. (a) The board may adopt rules under IC 4-22-2 to do the following:
(1) Require continuing education and training for architects.
(2) Set minimum requirements for continuing education and training for architects.
(3) Set minimum requirements for continuing education instructors approved by the board.
(b) The rules adopted under this section must require an architect to comply with the following:
(1) The architect shall provide the board with a sworn statement signed by the architect that the architect has fulfilled the continuing education requirements required by the board.
(2) The requirements under IC 25-1-4.
As added by P.L.23-2003, SEC.1. Amended by P.L.157-2006, SEC.23.

IC 25-4-1-32
Investigative fund; administration by attorney general and

professional licensing agency; appropriation
Sec. 32. (a) The registered architects and registered landscape architects investigative fund is established to provide funds for administering and enforcing the provisions of this article, including investigating and taking enforcement action against violators of this article. The fund shall be administered by the attorney general and the Indiana professional licensing agency.
(b) The expenses of administering the fund shall be paid from the money in the fund. The fund consists of money from a fee imposed upon registered architects and registered landscape architects under section 16(f) of this chapter.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. If the total amount in the fund exceeds five hundred thousand dollars ($500,000) at the end of a state fiscal year after payment of all claims and expenses, the amount that exceeds five hundred thousand dollars ($500,000) reverts to the state general fund.
(e) Money in the fund is continually appropriated for use by the attorney general and the Indiana professional licensing agency to administer and enforce the provisions of this article and to conduct investigations and take enforcement action against persons violating the provisions of this article.
As added by P.L.194-2005, SEC.16. Amended by P.L.177-2006, SEC.2.



CHAPTER 2. LANDSCAPE ARCHITECTS CERTIFICATION

IC 25-17.6).
(e) This chapter, except section 10(a)(1) and 10(a)(2) of this chapter, does not apply to:
(1) the practice of landscape architecture by any person who acts under the supervision of a practitioner or by an employee of a person lawfully engaged in the practice of landscape architecture and who, in either event, does not assume responsible charge of design or supervision;
(2) the practice of architecture or land planning and proper land usage by a duly registered professional architect or the doing of landscape architectural work by a registered architect or by an employee under the supervision of a registered architect;
(3) the practice of engineering or land planning and proper land usage by a duly registered professional engineer and the doing of landscape architectural work by a registered professional engineer or by an employee under supervision of a registered professional engineer;
(4) the practice of surveying or land planning and proper land usage by a registered land surveyor and the doing of landscape architectural work by a registered land surveyor or by an employee under supervision of a registered land surveyor;
(5) the practice of landscape architecture by employees of the United States government while engaged within this state in the practice of landscape architecture for the United States government;
(6) the practice of planning as is customarily done by regional, park, or urban planners;
(7) the practice of arborists, foresters, gardeners, turf managers, home builders, horticulturists, farmers, and other similar persons;
(8) the practice of any nurseryman or general or landscape contractor, including design, planning, location, planting and arrangements of plantings or other ornamental features; or
(9) the practice of natural resource professionals, including biologists, geologists, or soil scientists.
As added by Acts 1981, P.L.225, SEC.2. Amended by P.L.242-1985, SEC.3; P.L.23-1991, SEC.11; P.L.82-2000, SEC.13.

IC 25-4-2-1.5
Acceptance of landscape architect by state and political subdivisions
Sec. 1.5. (a) The state and all of the state's political subdivisions shall:
(1) accept the stamp of a landscape architect when the landscape architect is submitting plans for approval within the scope of practice of landscape architecture; and
(2) allow the engagement of a landscape architect for work within the scope of practice of landscape architecture.
(b) This section shall not be construed to restrict the practice of architects, professional engineers, or land surveyors in any way. As added by P.L.82-2000, SEC.14.

IC 25-4-2-2
Display of certificate; seal
Sec. 2. (a) A practitioner shall display the practitioner's certificate of registration in a conspicuous place in the practitioner's principal office, place of business, or employment.
(b) Each practitioner may, upon registration under this chapter, obtain a seal of the design authorized by the board, bearing the name of the practitioner, number of certificate of registration, and the legend "Registered Landscape Architect State of Indiana". The seal may be used only while the practitioner's registration is in effect.
(c) Nothing in this chapter may be construed as authorizing the use or acceptance of the seal of a landscape architect as a substitute for the seal of an architect, engineer, or land surveyor.
As added by Acts 1981, P.L.225, SEC.2. Amended by P.L.242-1985, SEC.4.

IC 25-4-2-3
Qualifications; evidence; examination; issuance of certificate
Sec. 3. (a) To qualify for registration as a landscape architect, an applicant must:
(1) submit evidence that the applicant is an individual who is at least eighteen (18) years of age;
(2) submit evidence that the applicant has:
(A) graduated from an accredited curriculum of landscape architecture presented by a college or school approved by the board; or
(B) attained before January 1, 2003, at least eight (8) years of actual practical experience in landscape architectural work of a grade and character satisfactory to the board;
(3) submit evidence that the applicant has paid the examination fee and the application fee set by the board;
(4) provide an affidavit that indicates that the applicant does not have a conviction for:
(A) an act that would constitute a ground for disciplinary action under IC 25-1-11; or
(B) a felony that has a direct bearing on the applicant's ability to practice competently;
(5) pass the examination required by the board under section 4 of this chapter after meeting the requirements in subdivisions (1) through (4); and
(6) submit evidence that the applicant has at least three (3) years of diversified, actual, and practical experience in landscape architectural work of a grade and character satisfactory to the board.
(b) The board shall issue a certificate of registration under this chapter to an applicant who meets the requirements in this section.
As added by Acts 1981, P.L.225, SEC.2. Amended by Acts 1982, P.L.113, SEC.29; P.L.242-1985, SEC.5; P.L.214-1993, SEC.9;

P.L.82-2000, SEC.15; P.L.194-2005, SEC.17.

IC 25-4-2-4
Examinations
Sec. 4. (a) The board shall adopt rules under IC 4-22-2 covering the subjects and scope of the examinations and covering other functions necessary to comply with this chapter. An applicant for registration as a landscape architect shall establish by written examination the applicant's competency to plan, design, specify, and supervise the installation of landscape architectural projects. The board may require that the written examination be supplemented by oral examinations.
(b) Examinations shall be held at least once a year at a time and place fixed by the board.
As added by Acts 1981, P.L.225, SEC.2. Amended by P.L.132-1984, SEC.12; P.L.242-1985, SEC.6; P.L.214-1993, SEC.10.

IC 25-4-2-5
Repealed
(Repealed by P.L.234-1983, SEC.10.)

IC 25-4-2-6
Certification of persons licensed, certified, or registered in another state
Sec. 6. The board may issue a certificate of registration to a landscape architect licensed, certified, or registered in another state if the applicant:
(1) is an individual who is at least eighteen (18) years of age;
(2) pays the fee established by the board; and
(3) submits evidence satisfactory to the board that:
(A) the out-of-state applicant meets the requirements in section 3 of this chapter or its equivalent, as determined by the board;
(B) the applicant does not have a conviction for:
(i) an act that would constitute a ground for disciplinary action under IC 25-1-11; or
(ii) a felony that has a direct bearing on the applicant's ability to practice competently; and
(C) the applicant has met the same or equivalent examination requirements in effect in Indiana at the time the applicant was registered in the other jurisdiction.
As added by Acts 1981, P.L.225, SEC.2. Amended by Acts 1982, P.L.113, SEC.30; P.L.242-1985, SEC.7; P.L.214-1993, SEC.11; P.L.82-2000, SEC.16.

IC 25-4-2-7
Repealed
(Repealed by P.L.82-2000, SEC.19.)

IC 25-4-2-8 Fees
Sec. 8. (a) The board shall set the fees for issuance of a certificate of registration to a landscape architect and for the biennial renewal of registration. The fee for registration and for renewal of registration must be based upon the administrative costs of registering and regulating landscape architects. This fee must include the costs for:
(1) office facilities, supplies, and equipment;
(2) clerical assistance; and
(3) administering and enforcing this article as set forth in IC 25-4-1-16(f).
(b) Except as provided in IC 25-4-1-32, all fees collected under this chapter shall be paid by the Indiana professional licensing agency to the treasurer of state who shall deposit them in the general fund of the state.
As added by Acts 1981, P.L.225, SEC.2. Amended by P.L.132-1984, SEC.13; P.L.242-1985, SEC.9; P.L.194-2005, SEC.18; P.L.177-2006, SEC.3.

IC 25-4-2-8.5
Landscape architect renewal of certificate of registration
Sec. 8.5. (a) Every registered landscape architect who continues in active practice shall biennially, on or before the date established by the licensing agency under IC 25-1-6-4, renew the registered landscape architect's certificate of registration and pay the required renewal fee.
(b) A landscape architect registered in Indiana who has failed to renew the landscape architect's certificate of registration for a period of not more than five (5) years may have the certificate of registration reinstated by meeting the requirements of IC 25-1-8-6(c).
(c) A landscape architect registered in Indiana who has failed to renew the landscape architect's certificate of registration for a period of more than five (5) years may have the certificate of registration reinstated by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.105-2008, SEC.14.

IC 25-4-2-9
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-4-2-9.1
Discipline; display of revoked, suspended, or expired credentials
Sec. 9.1. The board may discipline a person under IC 25-1-11 if that person displays to the public credentials issued by the board that:
(1) have been revoked by the board under IC 25-1-11; or
(2) have expired.
As added by P.L.240-1985, SEC.4. Amended by P.L.214-1993, SEC.12.

IC 25-4-2-10 Illegal use of title; offense; injunction
Sec. 10. (a) Any person who:
(1) renders or offers to render services to the public, if the words "landscape architecture" or "registered landscape architecture" are used to describe these services;
(2) uses the title "registered landscape architect" or "landscape architect"; or
(3) engages in the practice of landscape architecture described in section 1 of this chapter;
without a current registration issued under this chapter commits a Class B infraction. A person who affixes a registered landscape architect's seal to a plan, specification, or drawing that has not been prepared by a currently registered landscape architect or under the immediate supervision of a currently registered landscape architect commits a Class B infraction.
(b) Each day a violation described in this section continues to occur constitutes a separate offense.
(c) The board may appear in its own name in the courts of the state and apply for injunctions to prevent violations of this chapter.
As added by Acts 1981, P.L.225, SEC.2. Amended by P.L.242-1985, SEC.11; P.L.82-2000, SEC.17; P.L.1-2001, SEC.31.

IC 25-4-2-11
Practice by firm
Sec. 11. (a) For purposes of this section, "firm" means a corporation, partnership, limited liability company, or sole proprietorship.
(b) The practice of or an offer to practice landscape architecture by a firm may occur through an individual if the individual:
(1) is in direct control of the landscape architecture practice;
(2) exercises direct supervision of all personnel who act on behalf of the firm in landscape architecture professional and technical matters; and
(3) holds a current registration under this chapter.
No firm doing business in Indiana may use the term or title "landscape architect", "landscape architecture", or "landscape architectural" or advertise any title or description tending to convey the impression that the firm employs a practitioner unless the firm employs a practitioner. The name of a practitioner employed by the firm must appear whenever the name of the firm is used in the professional practice of landscape architecture. Any plans, sheets of designs, or specifications prepared by the personnel of the firm must carry the signature and seal of the practitioner who is responsible for supervising the landscape architecture work.
As added by Acts 1981, P.L.225, SEC.2. Amended by P.L.242-1985, SEC.12; P.L.82-2000, SEC.18.

IC 25-4-2-12
Standards of competency
Sec. 12. The board shall adopt standards of competency for the

practice of landscape architecture in accordance with IC 4-22-2.
As added by Acts 1981, P.L.225, SEC.2.

IC 25-4-2-13
Continuing education and training; requirements
Sec. 13. (a) The board may adopt rules under IC 4-22-2 to do the following:
(1) Require continuing education and training for landscape architects.
(2) Set minimum requirements for continuing education and training for landscape architects.
(3) Set minimum requirements for continuing education instructors approved by the board.
(b) The rules adopted under this section must require a landscape architect to comply with the following:
(1) The landscape architect shall provide the board with a sworn statement signed by the landscape architect that the landscape architect has fulfilled the continuing education requirements required by the board.
(2) The requirements under IC 25-1-4.
As added by P.L.23-2003, SEC.2. Amended by P.L.157-2006, SEC.24.






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.1. ATHLETIC TRAINERS

CHAPTER 1. DEFINITIONS

IC 25-5.1-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.213-1993, SEC.5.

IC 25-5.1-1-1.5
Agency
Sec. 1.5. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.1-2006, SEC.420.

IC 25-5.1-1-2
Athletic injury
Sec. 2. "Athletic injury" refers to an injury sustained by a physically active individual as a result of the individual's participation in:
(1) an exercise;
(2) a sport;
(3) a game; or
(4) a recreational activity;
requiring physical strength, agility, flexibility, range of motion, speed, or stamina. The term includes any comparable injury that impedes the individual's participation in any of the activities listed in this section.
As added by P.L.213-1993, SEC.5.

IC 25-5.1-1-3
Athletic trainer
Sec. 3. "Athletic trainer" means an individual who is or may be

employed by an educational institution, a professional or an amateur athletic organization, an athletic facility, or a health care facility to practice athletic training.
As added by P.L.213-1993, SEC.5.

IC 25-5.1-1-4
Athletic training
Sec. 4. "Athletic training" means the practice of prevention, recognition, assessment, management, treatment, disposition, and reconditioning of athletic injuries under the direction of a licensed physician, osteopath, podiatrist, or chiropractor. However, in a clinic accessible to the general public, the term means practicing athletic training only upon the referral and order of a licensed physician, osteopath, podiatrist, or chiropractor. The term includes the following:
(1) Practice that may be conducted by an athletic trainer through the use of heat, light, sound, cold, electricity, exercise, rehabilitation, or mechanical devices related to the care and the conditioning of athletes.
(2) The organization and administration of educational programs and athletic facilities.
(3) The education and the counseling of the public on matters related to athletic training.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.7.

IC 25-5.1-1-5
Board
Sec. 5. "Board" refers to the Indiana athletic trainers board established by IC 25-5.1-2-1.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.8.

IC 25-5.1-1-6
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 25-5.1-1-7
NATA
Sec. 7. "NATA" refers to the National Athletic Trainers Association, Inc.
As added by P.L.213-1993, SEC.5.



CHAPTER 2. INDIANA ATHLETIC TRAINERS CERTIFICATION BOARD

IC 25-5.1-2-2
Membership
Sec. 2. (a) The board consists of seven (7) members appointed by the governor as follows:
(1) Two (2) members who are medical doctors, osteopaths, podiatrists, or chiropractors, at least one (1) of whom is involved in the practice of sports medicine.
(2) Four (4) members who are athletic trainers engaged in the practice of athletic training in Indiana for at least two (2) years immediately preceding their appointment and consisting of the following:
(A) One (1) member who is at the time of appointment an athletic trainer employed by a college or a university in Indiana.
(B) One (1) member who is at the time of appointment an athletic trainer employed by a secondary school in Indiana.
(C) One (1) member who is at the time of appointment an athletic trainer employed by a professional athletic team or by a health care or an athletic facility in Indiana.
(D) One (1) member who is an athletic trainer at large.
(3) One (1) member representing the public who is a resident of Indiana and who is not associated with athletic training.
(b) In making the appointments described in subsection (a), the governor shall consider achieving equal geographic representation of the appointees.
As added by P.L.213-1993, SEC.5.

IC 25-5.1-2-3
Continuation of practice
Sec. 3. An individual appointed to the board who is an athletic trainer must continue to practice athletic training in Indiana while serving as a member of the board.
As added by P.L.213-1993, SEC.5.

IC 25-5.1-2-4
Terms of office; removal of members
Sec. 4. (a) The term of office for each member of the board is four (4) years. However, a member of the board may be removed by the governor without cause.
(b) A member may not be appointed to the board for more than two (2) consecutive terms.
As added by P.L.213-1993, SEC.5.
IC 25-5.1-2-5
Vacancies
Sec. 5. A vacancy on the board shall be filled for the unexpired term in the same manner as the original appointment.
As added by P.L.213-1993, SEC.5.

IC 25-5.1-2-6
Powers and duties
Sec. 6. The board shall do the following:
(1) Organize by electing a president, vice president, and secretary.
(2) Adopt rules under IC 4-22-2 to do the following:
(A) Provide for the licensure of athletic trainers.
(B) Fix application fees, examination fees, and licensure fees.
(C) Establish standards for the practice of athletic training under this article.
(D) Establish standards for continuing education that conform with the standards of NATA.
(E) Otherwise implement this article.
(3) Prescribe the application forms to be furnished to all persons seeking to be licensed under this article.
(4) Prescribe the form and design of the license to be issued under this article.
(5) Conduct hearings, keep records of proceedings, and do all things necessary to properly administer and enforce this article.
(6) Publish and make available the following upon request and for a fee not to exceed the actual cost of printing and mailing:
(A) Requirements for issuance of an athletic trainer's license under this article.
(B) Rules adopted under this article.
(7) Maintain and make available as required by IC 4-1-6 and IC 5-14-3 a register of each licensed athletic trainer in Indiana, including each licensed athletic trainer's last known address and the expiration date and identification number of the licensed athletic trainer's license.
(8) Contract with the NATA board of certification to prepare, conduct, and score NATA's current professional examination as the qualifying examination for athletic trainers under this article.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.10.

IC 25-5.1-2-7
Compensation of members
Sec. 7. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided

in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.213-1993, SEC.5.



CHAPTER 3. CERTIFICATION; EXAMINATION

IC 25-5.1-3-1.5
Temporary licenses
Sec. 1.5. (a) If a person meets each of the requirements of section 1 of this chapter other than the requirement under section 1(a)(6), the

board may issue a temporary license to the person.
(b) A temporary license issued under this section is valid for not more than ninety (90) days after the date of issuance.
As added by P.L.173-2001, SEC.2.

IC 25-5.1-3-2
Issuance of licenses
Sec. 2. Except as provided in section 3 of this chapter, the board shall issue a license to an individual who:
(1) meets the conditions set out in section 1 of this chapter; and
(2) is otherwise qualified for licensure under this article.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.12.

IC 25-5.1-3-3
Refusal to issue licenses
Sec. 3. The board may refuse to issue a license to an applicant for licensure under section 1 or 1.5 of this chapter if:
(1) the board determines during the application process that the applicant committed an act that would have subjected the applicant to disciplinary sanction under section 1(a)(4) of this chapter if the applicant had been:
(A) certified before July 1, 1998; or
(B) licensed after June 30, 1998;
in Indiana when the act occurred; or
(2) the applicant has had a:
(A) certificate revoked under IC 25-1-1.1 before July 1, 1998; or
(B) license revoked under IC 25-1-1.1 after June 30, 1998.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.13; P.L.87-2000, SEC.3; P.L.173-2001, SEC.3.

IC 25-5.1-3-4
Expiration of licenses; renewal
Sec. 4. (a) A license issued by the board expires on a date established by the agency under IC 25-1-5-4 in each even-numbered year.
(b) An individual may renew a license by paying a renewal fee not later than the expiration date of the license.
(c) If an individual fails to timely pay a renewal fee as required by subsection (b), the individual's license becomes invalid without any action being taken by the board.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.14; P.L.1-2006, SEC.421.

IC 25-5.1-3-5
Renewal of expired licenses
Sec. 5. (a) Except as provided in subsection (b), an individual whose license has expired may have the license reinstated not later than three (3) years after the date of expiration upon meeting the

requirements under IC 25-1-8-6(c).
(b) A license that has been expired for more than three (3) years may be reinstated if the individual holding the license satisfies the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.15; P.L.269-2001, SEC.6; P.L.105-2008, SEC.15.

IC 25-5.1-3-6
Examination exemptions
Sec. 6. If an individual who applies for a license under this article meets any of the following conditions, the individual may be exempted from the examination requirement under section 1(a)(6) of this chapter by action of the board:
(1) The individual is licensed to practice athletic training in another state if the other state's standards for licensure are at least equal to the standards for licensure in Indiana.
(2) The individual is certified by NATA and is otherwise qualified for licensure under this article.
(3) The individual is certified by an organization recognized by the National Commission on Competency Assurance and is otherwise qualified for licensure under this article.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.16; P.L.87-2000, SEC.4.

IC 25-5.1-3-7
Other occupations, professions, student activities, or performance of first aid not prohibited
Sec. 7. This article does not prohibit the following:
(1) The practice of an occupation or profession for which an individual is licensed, certified, or registered in Indiana by a state agency.
(2) The practice of a health care occupation or profession by an individual who is practicing within the individual's education and experience.
(3) The performance of a first aid procedure incidental to an individual's employment or volunteer duties.
(4) The performance of an emergency first aid procedure by an individual.
(5) A student, an intern, or a trainee from pursuing a course of study in athletic training from an accredited postsecondary educational institution if:
(A) the activities are performed under qualified supervision and constitute a part of the individual's supervised course of study; and
(B) the individual uses a title that contains the word "intern", "student", or "trainee".
(6) The use of the title "student athletic trainer" by a student enrolled in a high school or a postsecondary educational institution while assisting an athletic trainer during athletic activities of the high school or postsecondary educational

institution.
As added by P.L.84-1998, SEC.17. Amended by P.L.87-2000, SEC.5; P.L.2-2007, SEC.319.

IC 25-5.1-3-8
Temporary permits
Sec. 8. (a) The board may issue a temporary permit to a person to practice as an athletic trainer if the person pays a fee and the person:
(1) has a valid license or certificate to practice from another state and the person has applied for a license from the board;
(2) is practicing in a state that does not license or certify athletic trainers but is certified by a national athletic training association approved by the board and the person has applied for a license from the board; or
(3) has met the requirements of section 1 of this chapter, except for the requirement of section 1(a)(6) of this chapter.
(b) A person with a temporary permit issued under subsection (a)(3) may practice as an athletic trainer only under the supervision of an athletic trainer licensed under this article.
(c) A temporary permit expires on the earliest of:
(1) the date the person holding the permit is issued a license under this article;
(2) the date the board disapproves the person's license application; or
(3) ninety (90) days after the date of issuance.
As added by P.L.173-2001, SEC.4.



CHAPTER 4. UNLAWFUL PRACTICE

IC 25-5.1-4-2
Violations
Sec. 2. An individual who knowingly violates or causes to be violated section 1 of this chapter commits a Class B misdemeanor.
As added by P.L.213-1993, SEC.5. Amended by P.L.87-2000, SEC.7.






ARTICLE 5.2. ATHLETE AGENTS

CHAPTER 1. SHORT TITLE AND DEFINITIONS

IC 25-5.2-1-2
Definitions applicable to article
Sec. 2. The following definitions apply throughout this article:
(1) "Agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional sports services contract or an endorsement contract.
(2) "Applicant" means an individual who applies for a certificate of registration as an athlete agent under this article.
(3) "Athlete agent" means an individual who enters into an agency contract with a student athlete or, directly or indirectly, recruits or solicits a student athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, grandparent, or guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.
(4) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.
(5) "Contact" means a communication, direct or indirect, between an athlete agent and a student athlete, to recruit or solicit the student athlete to enter into an agency contract.
(6) "Endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance. The term includes the value of any part of the student athlete's right of publicity (as defined in IC 32-36-1-7).
(7) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics.
(8) "Person" means an individual, a corporation, a business

trust, an estate, a trust, a partnership, a limited liability company, an association, a joint venture, a government, a governmental subdivision, an agency, or an instrumentality, a public corporation, or any other legal or commercial entity.
(9) "Professional sports services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete.
(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(11) "Registration" means registration as an athlete agent under this article.
(12) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(13) "Student athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.
As added by P.L.54-2001, SEC.5. Amended by P.L.1-2003, SEC.74.



CHAPTER 2. ATHLETE AGENT REGISTRATION

IC 25-5.2-2-2
Certificate of registration
Sec. 2. (a) Except as otherwise provided in subsection (b), an individual may not act as an athlete agent in Indiana without holding a certificate of registration under section 4 or 6 of this chapter.
(b) Before being issued a certificate of registration, an individual may act as an athlete agent in Indiana for all purposes except signing an agency contract, if:
(1) a student athlete or another person acting on behalf of the student athlete initiates contact with the individual; and
(2) within seven (7) days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in Indiana.
(c) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-3
Application for registration; agents licensed in other states
Sec. 3. (a) An applicant for registration shall submit an application for registration to the attorney general in a form prescribed by the attorney general. An application filed under this section is a public record under IC 5-14-3. The application must be in the name of an individual and, except as otherwise provided in subsection (b), signed or otherwise authenticated by the applicant under penalty of perjury and contain the following information:
(1) The name of the applicant and the address of the applicant's principal place of business.
(2) The name of the applicant's business or employer, if applicable.
(3) Any business or occupation engaged in by the applicant for the five (5) years immediately preceding the date of submission of the application.
(4) A description of the applicant's:
(A) formal training as an athlete agent;
(B) practical experience as an athlete agent; and (C) educational background relating to the applicant's activities as an athlete agent.
(5) The names and addresses of three (3) individuals not related to the applicant who are willing to serve as references.
(6) The name, sport, and last known team for each individual for whom the applicant acted as an athlete agent during the five (5) years immediately preceding the date of submission of the application.
(7) The names and addresses of all persons who are:
(A) with respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit sharers of the business; and
(B) with respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of five percent (5%) or greater.
(8) Whether the applicant or any person named in subdivision (7) has been convicted of a crime that, if committed in Indiana, would be a crime involving moral turpitude or a felony, and identify the crime.
(9) Whether there has been any administrative or judicial determination that the applicant or any person named in subdivision (7) has made a false, misleading, deceptive, or fraudulent representation.
(10) A description of any instance in which the conduct of the applicant or any person named in subdivision (7) resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution.
(11) A description of any sanction, suspension, or disciplinary action taken against the applicant or any person named in subdivision (7) arising out of occupational or professional conduct.
(12) Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew the registration or licensure of the applicant or any person named in subdivision (7) as an athlete agent in any state.
(b) An individual who has submitted an application for and holds a certificate of registration or licensure as an athlete agent in another state may submit a copy of the application and certificate instead of submitting an application in the form prescribed under subsection (a). The attorney general shall accept the application and the certificate from the other state as an application for registration in Indiana if the application to the other state:
(1) was submitted in the other state within six (6) months immediately preceding the submission of the application in Indiana and the applicant certifies that the information contained in the application is current;
(2) contains information substantially similar to or more comprehensive than that required in an application submitted in

Indiana; and
(3) was signed by the applicant under penalty of perjury.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-4
Issuance of certificate of registration; renewal of registration
Sec. 4. (a) Except as otherwise provided in subsection (b), the attorney general shall issue a certificate of registration to an individual who complies with the requirements of section 3(a) of this chapter or whose application has been accepted under section 3(b) of this chapter.
(b) The attorney general may refuse to issue a certificate of registration if the attorney general determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the attorney general may consider whether any of the following apply to the applicant:
(1) The applicant has been convicted of a crime that, if committed in Indiana, would be a crime involving moral turpitude or a felony.
(2) The applicant made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent.
(3) The applicant has engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity.
(4) The applicant has engaged in conduct prohibited by section 12 of this chapter.
(5) The applicant has had a registration or a license as an athlete agent suspended, revoked, or denied or been refused renewal of a registration or a license as an athlete agent in any state.
(6) The applicant has engaged in conduct the consequences of which were that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student athlete or educational institution.
(7) The applicant has engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.
(c) In making a determination under subsection (b), the attorney general shall consider the following:
(1) How recently the conduct occurred.
(2) The nature of the conduct and the context in which it occurred.
(3) Any other relevant conduct of the applicant.
(d) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the attorney general. An application filed under this subsection is a public record under IC 5-14-3. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required by section 3(a) of this

chapter for an original registration.
(e) An individual who has submitted an application for renewal of a registration or a license in another state, instead of submitting an application for renewal in the form prescribed under subsection (d), may file a copy of the application for renewal and a valid certificate of registration or a valid license from the other state. The attorney general shall accept the application for renewal from the other state as an application for renewal in Indiana if the application to the other state:
(1) was submitted in the other state within six (6) months immediately preceding the filing in Indiana and the applicant certifies that the information contained in the application for renewal is current;
(2) contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in Indiana; and
(3) was signed by the applicant under penalty of perjury.
(f) A certificate of registration or a renewal of a registration is valid for two (2) years.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-5
Suspension, revocation, or refusal to renew certificate of registration
Sec. 5. (a) The attorney general may suspend, revoke, or refuse to renew a certificate of registration for conduct that would have justified denial of registration under section 4(b) of this chapter.
(b) The attorney general may deny, suspend, revoke, or refuse to renew a certificate of registration only after proper notice and an opportunity for a hearing under IC 4-21.5.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-6
Temporary certificate of registration
Sec. 6. The attorney general may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-7
Fee for renewal of registration
Sec. 7. A fee established by the attorney general in accordance with IC 25-1-8-2 must accompany an application for registration or renewal of registration.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-8
Agency contracts
Sec. 8. (a) An agency contract must be in a record, signed or otherwise authenticated by the parties. (b) An agency contract must contain the following:
(1) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services.
(2) The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student athlete signed the agency contract.
(3) A description of any expenses that the student athlete agrees to reimburse.
(4) A description of the services to be provided to the student athlete.
(5) The duration of the contract.
(6) The date of execution.
(c) An agency contract must contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldface type in capital letters stating:
WARNING TO STUDENT ATHLETE
IF YOU SIGN THIS CONTRACT:
(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT;
(2) IF YOU HAVE AN ATHLETIC DIRECTOR, BOTH YOU AND YOUR ATHLETE AGENT MUST GIVE TO YOUR ATHLETIC DIRECTOR THE TEN (10) DAY NOTICE REQUIRED BY IC 25-5.2-2-9 AND IC 35-46-4-4 BEFORE EXECUTING THIS CONTRACT; AND
(3) YOU MAY CANCEL THIS CONTRACT WITHIN FOURTEEN (14) DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.
(d) An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.
(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-9
Agency contracts; student athletes
Sec. 9. (a) At least ten (10) days before a student athlete enters into an agency contract, the athlete agent shall give in a record the notice required by IC 35-46-4-4 of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.
(b) At least ten (10) days before entering into an agency contract,

the student athlete shall inform the athletic director of the educational institution at which the student athlete is enrolled or intends to enroll that the student athlete intends to enter into an agency contract.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-10
Cancellation of agency contract by student athlete
Sec. 10. (a) A student athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen (14) days after the contract is signed.
(b) A student athlete may not waive the right to cancel an agency contract.
(c) If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-11
Retention of records by athlete agents
Sec. 11. (a) An athlete agent shall retain the following records for a period of five (5) years:
(1) The name and address of each individual represented by the athlete agent.
(2) A copy of any agency contract entered into by the athlete agent.
(3) A record of any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.
(b) Records required by subsection (a) to be retained are open to inspection by the attorney general during normal business hours.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-12
Misconduct by athlete agent
Sec. 12. (a) An athlete agent who, with the intent to induce a student athlete to enter into an agency contract:
(1) gives any materially false or misleading information or makes a materially false promise or representation;
(2) furnishes anything of value to a student athlete before the student athlete enters into the agency contract; or
(3) furnishes anything of value to any individual other than the student athlete or another registered athlete agent;
commits a Class D felony.
(b) An athlete agent who intentionally:
(1) initiates contact with a student athlete unless registered under this article;
(2) refuses or fails to retain or permit inspection of the records required to be retained by section 11 of this chapter; (3) fails to register when required by section 2 of this chapter;
(4) provides materially false or misleading information in an application for registration or renewal of registration;
(5) predates or postdates an agency contract; or
(6) fails to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport;
commits a Class D felony.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-13
Rights of action
Sec. 13. (a) An educational institution has a right of action against an athlete agent or a former student athlete for damages caused by a violation of this article. In an action under this section, the court may award to the prevailing party costs and reasonable attorney's fees.
(b) Damages of an educational institution under subsection (a) include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student athlete, the educational institution was injured by a violation of this article or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.
(c) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student athlete.
(d) Any liability of the athlete agent or the former student athlete under this section is several and not joint.
(e) This article does not restrict rights, remedies, or defenses of any person under law or equity.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-14
Violations and penalties
Sec. 14. (a) A person who violates this article is subject to a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation, as determined by the court. All civil penalties recovered under this chapter shall be deposited in the state general fund.
(b) In addition to the civil penalty imposed under subsection (a), the attorney general may restrict, suspend, or revoke a certificate of registration of an athlete agent for violation of this article.
(c) The attorney general may institute and conduct an action in the name of the state of Indiana for any of the following:
(1) An injunction in any circuit or superior court of Indiana for

injunctive relief to restrain a person from continuing any activity that violates this article.
(2) The assessment and recovery of the civil penalty provided in subsection (a).
(d) The attorney general may present any evidence of a crime under section 12 of this chapter to any prosecuting attorney for initiation of criminal proceedings against the offender. The attorney general shall cooperate with the prosecuting attorney in the prosecution of the offense.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-15
Uniform act
Sec. 15. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-16
Electronic records or signatures
Sec. 16. The provisions of this article governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act.
As added by P.L.54-2001, SEC.5.






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.1. AUCTIONEERS AND AUCTIONS

CHAPTER 1. SHORT TITLE AND DEFINITIONS

IC 25-6.1-1-2
Scope of article
Sec. 2. This article provides licensing and registration for persons engaged in operating, conducting or otherwise producing auctions. No other agency or political subdivision of the state shall impose on a licensee or seller at auction any registration or license requirement or any license or employment fee or charge on account of such auction activities.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.1.

IC 25-6.1-1-3
Definitions
Sec. 3. As used in this article:
"Auction" means a sale transaction conducted by means of oral or written exchanges between an auctioneer and the members of the auctioneer's audience, which exchanges consist of a series of invitations for offers for the purchase of goods or real estate made by the auctioneer and offers to purchase made by members of the audience and culminate in the acceptance by the auctioneer of the highest or most favorable offer made by a member of the participating audience.
"Auction company" means any person or persons who, as a part of its business, arranges, manages, sponsors, advertises, or carries out auctions.
"Auction house" means an established place of business including an auction barn, a sale barn, and a sale pavilion and its contiguous surroundings where two (2) or more auctions are held within any twelve (12) month period and where representations are regularly made that goods are sold at auction. Each day during which goods or real estate are being offered for sale at auction shall constitute one (1) auction. A sale barn or livestock auction market that is used exclusively for the auctioning of livestock and is licensed by the Indiana state board of animal health is not an auction house as defined herein.
"Auctioneer" means an individual who is engaged in, or who by advertising or otherwise holds the individual out as being available to engage in, the calling for, the recognition of, and the acceptance

of offers for the purchase of goods or real estate at an auction.
"Commission" means the Indiana auctioneer commission.
"Goods" means any goods, wares, chattels, merchandise, or other personal property, including domestic animals and farm products.
"Licensee" means any person licensed or issued a temporary permit under this article and, in the case of an auction house or auction company, includes the person required to obtain a license for such auction house or auction company.
"Organization" means a corporation, a limited liability company, a partnership, a trust (specifically including a business trust), a firm, an association, or any other form of business enterprise which is owned by two (2) or more individuals.
"Person" means an organization or an individual.
"Real estate" means any right, title, or interest in real property, including fixtures.
"Licensing agency" means the Indiana professional licensing agency established by IC 25-1-5-3.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.2; Acts 1981, P.L.222, SEC.35; P.L.132-1984, SEC.14; P.L.214-1993, SEC.13; P.L.1-2006, SEC.422.



CHAPTER 2. CREATION OF COMMISSION

IC 25-6.1-2-2
Meetings
Sec. 2. Meetings. (a) The commission shall meet each January, at a time and place established by the chairman, to conduct an election of officers and such other business as may be appropriate. The commission shall also meet upon the call of the chairman or upon the request of any two (2) members of the commission. The secretary shall provide reasonable notice of the time and place of each meeting to all members.
(b) Three (3) members constitute a quorum for the purpose of transacting business. A majority vote of the commission is necessary to bind the commission.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-2-3
Officers
Sec. 3. (a) At the meeting to be held each January, the commission shall elect from its membership a chairman and a vice chairman. Each officer shall serve for a term of one (1) year and until his successor is elected.
(b) The chairman shall preside at all meetings of the commission.
(c) The vice chairman shall act as presiding officer in the absence of the chairman and shall perform such other duties as the chairman may direct. (d) The commission shall be provided with an executive secretary by the licensing agency. The person provided may not be a member of the commission.
(e) The executive secretary, through the licensing agency, shall:
(1) notify all members of meetings;
(2) keep a record of all meetings of the commission, votes taken by the commission, and other proceedings, transactions, communications, official acts, and records of the commission; and
(3) perform other duties as the chairman directs.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.3; Acts 1981, P.L.222, SEC.37; P.L.132-1984, SEC.15.

IC 25-6.1-2-4
Per diem and expenses
Sec. 4. Per Diem and Expenses. Each member of the commission shall receive a salary per diem for each day actually engaged in service of the commission, together with reimbursement for necessary travel expense incurred in the performance of his strictly official duties, in accordance with travel policies and procedures established by the department of administration and the state budget agency. The compensation and expense of said commission shall be paid out of the general fund of the state upon appropriation being made therefor in the manner provided by law for the making of such appropriations.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-2-5
Powers
Sec. 5. (a) The commission is empowered to do the following:
(1) Administer and enforce the provisions of this article.
(2) Adopt such rules in accordance with IC 4-22-2 and such forms as are necessary or appropriate for the administration and the effective and efficient enforcement of this article.
(3) Issue, suspend, and revoke licenses in accordance with this article.
(4) Subject to IC 25-1-7, investigate complaints concerning licensees or persons the commission has reason to believe should be licensees, specifically including complaints respecting failure to comply with this article or the rules, and to take appropriate action pursuant to IC 25-1-11.
(5) Bring actions, in the name of the state of Indiana, in an appropriate circuit court in order to enforce compliance with this article or the rules by restraining order or injunction.
(6) Hold public hearings on any matters for which a hearing is required under this article and to have all powers granted in IC 4-21.5.
(7) Adopt a seal and, through its secretary, certify copies.
(b) The licensing agency shall provide necessary employees and consultants to enforce this article. (c) The commission shall adopt rules under IC 4-22-2 establishing the following:
(1) Standards for competent:
(A) practice as an auctioneer; and
(B) operation of an auction company or auction house.
(2) Continuing education requirements for an individual who has reactivated an auctioneer license with less than twelve (12) months remaining in the licensing period.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.4; Acts 1981, P.L.222, SEC.38; P.L.132-1984, SEC.16; P.L.7-1987, SEC.112; P.L.1-1991, SEC.163; P.L.238-1995, SEC.1.

IC 25-6.1-2-6
Fees; disposition
Sec. 6. Fees, disposal. All fees received by the commission under this article shall be paid to the state treasurer to be placed by him in the general fund of the state. All records of such fees received by the commission shall be available for the inspection of the general public.
As added by Acts 1977, P.L.270, SEC.1.



CHAPTER 3. LICENSING

IC 25-6.1-3-2
Auctioneer license
Sec. 2. (a) Every individual, before acting as an auctioneer, must obtain a license from the commission.
(b) An applicant for a license must:
(1) be at least eighteen (18) years of age;
(2) have completed at least eighty (80) actual hours of auction instruction from a course provider approved by the commission;
(3) not have a conviction for:
(A) an act which would constitute a ground for disciplinary sanction under IC 25-1-11; or
(B) a felony that has a direct bearing on the applicant's ability to practice competently.
(c) Auction instruction required under subsection (b) must provide the applicant with knowledge of all of the following:
(1) The value of real estate and of various goods commonly sold at an auction.
(2) Bid calling.
(3) Sale preparation, sale advertising, and sale summary.
(4) Mathematics.
(5) The provisions of this article and the commission's rules.
(6) Any other subject matter approved by the commission.
(d) An individual seeking an initial license as an auctioneer under this article shall file with the commission a completed application on

the form prescribed by the commission. When filing an application for an auctioneer license, each individual shall pay a nonrefundable examination fee established by the commission under IC 25-1-8-2.
(e) When applying for a renewal of an auctioneer license, each individual shall do the following:
(1) Apply in a manner required by the commission, including certification by the applicant that the applicant has complied with the requirements of IC 25-6.1-9-8, unless the commission has granted the applicant a waiver under IC 25-6.1-9-9.
(2) Pay the renewal fee established by the commission under IC 25-1-8-2.
(f) Upon the receipt of a completed application for an initial or a renewal license, the commission shall examine the application and may verify the information contained therein.
(g) An applicant who is seeking an initial license must pass an examination approved by the commission that covers subjects and topics of knowledge required to practice as an auctioneer. The commission shall hold examinations as the commission may prescribe.
(h) The commission shall issue an auctioneer's license, in such form as it may prescribe, to each individual who meets all of the requirements for licensing and pays the appropriate fees.
(i) Auctioneer licenses shall be issued for a term of four (4) years. A license expires at midnight on the date established by the licensing agency under IC 25-1-6-4 and every fourth year thereafter, unless renewed before that date. If the license has expired, it may be reinstated not later than four (4) years after the date it expired if the license holder meets the requirements of IC 25-1-8-6(c).
(j) If a license has expired for a period of more than four (4) years, the holder of the license may have the license reinstated by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
(k) The commission may waive the requirement that a nonresident applicant pass an examination and that the nonresident submit written statements by two (2) individuals, if the nonresident applicant:
(1) is licensed to act as an auctioneer in the state of the applicant's domicile;
(2) submits with the application a duly certified letter of certification issued by the licensing board of the applicant's domiciliary state;
(3) is a resident of a state whose licensing requirements are substantially equal to the requirements of Indiana;
(4) is a resident of a state that grants the same privileges to the licensees of Indiana; and
(5) includes with the application an irrevocable consent that actions may be commenced against the applicant. The consent shall stipulate that service of process or pleadings on the commission shall be taken and held in all courts as valid and binding as if service of process had been made upon the applicant personally within this state. If any process or pleading

mentioned in this subsection is served upon the commission, it shall be by duplicate copies. One (1) of the duplicate copies shall be filed in the office of the commission and one (1) shall be immediately forwarded by the commission by registered or certified mail to the applicant against whom the process or pleadings are directed.
(l) The commission may enter into a reciprocal agreement with another state concerning nonresident applicants.
(m) The commission may, for good cause shown, upon the receipt of an application for a license, issue a temporary permit for such reasonable period of time, not to exceed one (1) year, as the commission deems appropriate. A temporary permit has the same effect as a license and entitles and subjects the permittee to the same rights and obligations as if the individual had obtained a license.
(n) An applicant for a temporary permit must do the following:
(1) File an examination application.
(2) Pass the examination at one (1) of the next two (2) regularly scheduled examinations.
(o) An individual who does not pass the examination required under subsection (n) may not be issued a temporary permit.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.5; Acts 1981, P.L.222, SEC.39; Acts 1982, P.L.113, SEC.32; P.L.3-1990, SEC.87; P.L.214-1993, SEC.14; P.L.238-1995, SEC.2; P.L.23-2003, SEC.3; P.L.194-2005, SEC.19; P.L.157-2006, SEC.25; P.L.105-2008, SEC.16.

IC 25-6.1-3-3
Auction house license
Sec. 3. (a) This section does not apply to an organization that operates a wholesale dealer automobile auction.
(b) Every person, before operating an auction house, must obtain a license from the commission for that auction house.
(c) Except as provided in subsection (d), before applying for a license from the commission to operate an auction house, the following must obtain a license as an auctioneer as provided in section 2 of this chapter:
(1) An individual who seeks to operate an auction house.
(2) One (1) or more individuals designated by an organization that seeks to operate an auction house.
(d) Subsection (c) does not apply to:
(1) a person that holds a valid license for an auction house as of June 30, 1998; or
(2) a person that holds a valid renewal of a license described in subdivision (1).
(e) Every applicant seeking to operate an auction house shall file with the commission a completed application on a form provided by the commission for a license for each auction house to be operated by that person. Each application shall be accompanied by the license fee prescribed by section 5 of this chapter and a surcharge described in IC 25-6.1-8-2. (f) Upon the receipt of a completed application for an initial or a renewal license, the commission shall examine the application and may verify the information contained therein.
(g) If the commission determines that the application has been completed and that the statements made therein by the applicant are true, the commission shall issue a license, in such form as it may prescribe, for such auction house.
(h) Auction house licenses shall expire on a date established by the licensing agency under IC 25-1-6-4, and every fourth year thereafter.
(i) If the holder of an auction house license does not renew the license by the date established by the licencing agency, the license expires and becomes invalid without any action taken by the commission.
(j) The holder of an auction house license that has been expired for not more than four (4) years may have the license reinstated by meeting the requirements under IC 25-1-8-6(c).
(k) The holder of an auction house license that has been expired for more than four (4) years may have the license reinstated by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.6; P.L.3-1990, SEC.88; P.L.214-1993, SEC.15; P.L.84-1998, SEC.19; P.L.23-2003, SEC.4; P.L.105-2008, SEC.17.

IC 25-6.1-3-4
Auction company license
Sec. 4. (a) Every person other than:
(1) an individual who is a licensed auctioneer; or
(2) an individual who has a licensed auction house;
who is seeking to operate as an auction company must obtain a license from the commission. Notwithstanding the fact that an individual who is a licensed auctioneer or an individual who has a licensed auction house also has an interest in an organization, every organization which seeks to operate an auction company must obtain a license for that auction company.
(b) Every such person shall file with the commission a completed application on the form prescribed by the commission. Each application shall be accompanied by the license fee prescribed by section 5 of this chapter and a surcharge described in IC 25-6.1-8-2.
(c) Upon the receipt of a completed application for an initial or renewal license, the commission shall examine the application and may verify the information contained therein.
(d) Upon a determination by the commission that an application is completed and duly verified, the commission shall issue an auction company license, in such form as it may prescribe, to the applicant.
(e) Auction company licenses shall expire on a date established by the licensing agency under IC 25-1-6-4, and every fourth year thereafter.
(f) If the holder of an auction company license does not renew the license by the date established by the licensing agency, the license

expires and becomes invalid without any action taken by the commission.
(g) The holder of an auction company license that has been expired for not more than four (4) years may have the license reinstated by meeting the requirements under IC 25-1-8-6(c).
(h) The holder of an auction company license that has been expired for more than four (4) years may have the license reinstated by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
(i) Any individual who wishes to operate an auction company, and who is exempt under subsection (a) from obtaining an auction company license, shall, not more than thirty (30) days before the date on which the individual begins to operate an auction company, notify the commission, in a writing signed by the individual, that the individual is operating as an auction company or as more than one (1) auction company. The individual shall specify in such written notification the trade or business name, and the address of the principal place of business, of each auction company which the individual operates. Whenever an individual to whom this subsection applies shall discontinue the operation of an auction company theretofore operated by the individual, or shall change its address or trade or business name, the individual shall promptly notify the secretary of the commission of such discontinuance or change, in a writing signed by the individual.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.7; P.L.3-1990, SEC.89; P.L.214-1993, SEC.16; P.L.23-2003, SEC.5; P.L.105-2008, SEC.18.

IC 25-6.1-3-5
License fee; surcharge
Sec. 5. At the time of obtaining a license under this chapter, the licensee shall pay:
(1) the license fee established by the commission under IC 25-1-8-2; and
(2) a surcharge under IC 25-6.1-8 for deposit in the auctioneer recovery fund.
As added by Acts 1977, P.L.270, SEC.1. Amended by P.L.256-1987, SEC.2; P.L.23-2003, SEC.6; P.L.194-2005, SEC.20.

IC 25-6.1-3-6
License requirement; "auction house" defined
Sec. 6. All auctions arranged by or through an auction house or an auction company shall be conducted exclusively by individuals who are licensed as auctioneers under this chapter. For purposes of this subsection only, the term "auction house" includes a sale barn or sale pavilion that is used exclusively for the auctioning of livestock and is licensed by the Indiana state board of animal health.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-3-7 Display of license
Sec. 7. Display of License. Every person licensed under this article shall display his license or a certified copy of it issued by the commission in the full and unobstructed view of the public at his principal place of business.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-3-8
Duplicates and certified copies of licenses; fees
Sec. 8. (a) The commission may charge the fee established under IC 25-1-8-2 as the cost of providing duplicate licenses to replace lost or destroyed licenses.
(b) The commission may charge a fee established under IC 25-1-8-2 for the cost of verifying a license to another state.
As added by Acts 1977, P.L.270, SEC.1. Amended by P.L.235-1995, SEC.2; P.L.194-2005, SEC.21.

IC 25-6.1-3-9
Cease and desist order
Sec. 9. Cease and Desist Order. (a) When the commission determines that a person not licensed under this article is engaged in or is believed to be engaged in activities for which a license is required under this article, the commission may issue an order to that person requiring him to show cause why he should not be ordered to cease and desist from such activities. The show cause order shall set forth a time and place for a hearing at which the affected person may appear and show cause as to why he should not be subject to licensing under this article.
(b) If the commission, after a hearing, determines that the activities in which the person is engaged are subject to licensing under this article, the commission may issue a cease and desist order which shall describe the person and activities which are the subject of the order.
(c) A cease and desist order issued under this section shall be enforceable in the circuit courts of this state.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-3-10
Denial of license; rights and remedies
Sec. 10. Any person who makes proper and complete application to the commission and who is denied a license under this article has all of the rights and remedies prescribed in IC 4-21.5.
As added by Acts 1977, P.L.270, SEC.1. Amended by P.L.7-1987, SEC.113.



CHAPTER 4. SUSPENSION AND REVOCATION OF LICENSES



CHAPTER 5. REPEALED



CHAPTER 6. LICENSEE OBLIGATIONS

IC 25-6.1-6-2
Accounting and paying over
Sec. 2. Accounting and Paying Over. (a) Every licensee, within thirty (30) days after the sale transaction, shall account to, or see to an accounting for, those persons who own or who are acting as consignor of goods or real estate which is the subject of an auction engaged in or conducted by such licensee or upon such licensee's premises.
(b) Every licensee, within thirty (30) days after a sale transaction of goods and within a reasonable time after a real estate sale transaction, shall pay over, or see to the paying over of, all monies and proceeds due to the owner or the consignor of goods or real estate which was the subject of an auction engaged in or conducted by such licensee or upon such licensee's premises.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.9.

IC 25-6.1-6-3
Records and accounts
Sec. 3. Records and Accounts. Each licensee shall keep and maintain in a place of safety for a period of not less than two (2) years complete and correct records and accounts pertaining to that licensee's licensed activity, including the name and address of the owner or consignor of all goods and real estate involved in such activities, a description of such goods and real estate, the terms and conditions of the acceptance and sale of such goods and real estate, and accounts of all monies received and paid out, whether on the licensee's own behalf or as agent, as a result of such activities.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-6-4
Written contracts
Sec. 4. Written Contracts. Except with respect to goods sold through an auction house, no licensee shall sell goods or real estate at auction until the auctioneer or auction company involved has first entered into a written contract with the owner or consignor of such

goods or real estate, which contract sets forth the terms and conditions upon which such auctioneer or auction company accepts the goods or real estate for sale. A copy of every written contract shall be retained for a period of two (2) years from the date of the auction.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.10.

IC 25-6.1-6-5
Advertising
Sec. 5. Advertising. All advertisements of auctions shall disclose:
(1) the auctioneer's name and the name of the auction house or the auction company involved; and
(2) the name of the owner or consignor of goods or real estate to be sold or the fact that the goods are being sold on general consignment.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.11.

IC 25-6.1-6-6
Trust accounts
Sec. 6. (a) Each licensee:
(1) shall keep in one (1) or more trust accounts (interest or noninterest bearing) all funds belonging to others that come into the possession of the licensee and are held by the licensee for more than twenty-four (24) hours after the funds become available for use by the licensee; and
(2) shall clearly identify any account containing those funds as a trust account.
The trust accounts shall contain all auction proceeds not yet disbursed and all other funds belonging to others.
(b) The licensee shall not use any trust account for the deposit of any personal funds or other business funds and shall keep a detailed record of the funds and any interest accrued in each trust account that identifies the amount of funds held for each beneficiary. Any interest earned shall be held for the beneficiary.
(c) Upon the death or termination of a licensee or the expiration or revocation of the licensee's license, the commission shall take custody of each trust account and may appoint a successor trustee to protect and distribute the proceeds of that account.
As added by P.L.256-1987, SEC.3.



CHAPTER 7. PENALTIES

IC 25-6.1-7-2
Other violations
Sec. 2. Other Violations. A person who violates or fails to follow any provision of this article for which a specific penalty is not provided commits a Class A misdemeanor.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-7-3
Injunctions
Sec. 3. Injunctions. The commission may maintain an action in the name of the state of Indiana to enjoin any person from engaging, without a license issued under this article (or pursuant to an exemption defined in this article), in any activity for which a license is required under this article.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-7-4
Affidavit, information, or indictment; sufficiency of charge
Sec. 4. Affidavits, Informations, Indictments. In charging any person in an affidavit, information, or indictment with a violation of this article by carrying on (without a license obtained under, or pursuant to an exemption defined in, this article) an activity for the carrying-on of which a license issued under, or an exemption defined in, this article is required, it shall be sufficient to charge that the person did, upon a certain day and in a certain county, engage in such an activity and that he or it did not have a license to do so or an exemption (defined in this article) permitting him or it to do so. No

further or more particular facts need be averred concerning the matter.
As added by Acts 1977, P.L.270, SEC.1.



CHAPTER 8. AUCTIONEER RECOVERY FUND

IC 25-6.1-8-2
Surcharge; formula; assessment
Sec. 2. (a) If the total amount in the auctioneer recovery fund (including principal and interest) is less than three hundred sixty thousand dollars ($360,000) on June 30 in an odd-numbered year after the payment of all claims and expenses, the auctioneer commission shall assess a surcharge according to the following formula in order to maintain the fund at an approximate level of four hundred thousand dollars ($400,000):
STEP ONE: Determine the amount remaining in the fund on June 30 of the current year after all expenses and claims have been paid.
STEP TWO: Subtract the amount determined under STEP ONE from four hundred thousand dollars ($400,000).
STEP THREE: Determine the number of licensees who had licenses in effect on June 30 of the current year.
STEP FOUR: Divide the number determined under STEP TWO by the number determined under STEP THREE.
(b) The auctioneer commission shall assess the surcharge described in subsection (a) against each licensee who:
(1) receives an initial license;
(2) receives a renewal license; or
(3) receives a temporary permit.
(c) The auctioneer commission shall assess the surcharge described in subsection (a) for the two (2) year period beginning on July 1 of the current year through June 30 of the next odd-numbered year.
(d) The surcharge assessed under this section is in addition to any other fee under this article.
As added by P.L.256-1987, SEC.4. Amended by P.L.143-1990, SEC.2; P.L.214-1993, SEC.17.
IC 25-6.1-8-2.1
Reversion of excess funds
Sec. 2.1. If the total amount in the auctioneer recovery fund (including principal and interest) exceeds five hundred fifty thousand dollars ($550,000) at the end of a state fiscal year after the payment of all claims and expenses, the amount in excess of five hundred fifty thousand dollars ($550,000) reverts to the state general fund.
As added by P.L.143-1990, SEC.3.

IC 25-6.1-8-3
Interest credited; payment of expenses
Sec. 3. Any interest earned on investment of money in the auctioneer recovery fund shall be credited at least annually to the fund. No money may be appropriated from the state general fund for payment of any expenses incurred under this chapter, and none of these expenses may be charged against the state.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-4
Claims against fund; applications; amount of loss; limitation on recovery
Sec. 4. (a) If any aggrieved person obtains a final judgment in any court against any licensee to recover damages for failure to meet the obligations of a licensee under this article and the rules adopted under this article (with or without findings by the auctioneer commission) that results in an actual cash loss to the aggrieved person, the person may, upon termination of all proceedings including appeals and proceedings supplemental to judgment for collection purposes, file a verified application in the court in which the judgment was entered for an order directing payment out of the auctioneer recovery fund of the amount of actual and direct loss in the transaction that remains unpaid upon the judgment. The amount of actual and direct loss may include court costs but may not include attorney's fees or punitive damages awarded. The amount that may be paid from the auctioneer recovery fund may not exceed twenty thousand dollars ($20,000) per judgment and an aggregate lifetime limit of fifty thousand dollars ($50,000) with respect to any one (1) licensee.
(b) This section applies only to a final judgment that awards damages for an act by the licensee described in subsection (a) that arises directly out of any transaction:
(1) that occurred when the licensee was licensed;
(2) for which a license was required under IC 25-6.1; and
(3) that occurred after December 31, 1987.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-5
Claims against single licensee in excess of dollar limitation; joinder of claims; payment; insufficient funds
Sec. 5. (a) If the payment in full of two (2) or more pending valid

claims that have been filed by aggrieved persons against a single licensee would exceed the fifty thousand dollars ($50,000) limit set forth in section 4 of this chapter, the fifty thousand dollars ($50,000) shall be distributed among the aggrieved persons in the ratio that their respective claims bear to the aggregate of all valid claims or in any other manner that a court of record may determine equitable. This money shall be distributed among the persons entitled to share in it without regard to the order of priority in which their respective judgments have been obtained or their claims have been filed.
(b) Upon petition of the commission, the court may require all claimants and prospective claimants against one (1) licensee to be joined in one (1) action, to the end that the respective rights of all the claimants to the commission may be equitably adjudicated and settled.
(c) On June 30 and December 31 of each year, the auctioneer commission shall identify each claim that the court orders to be paid during the six (6) month period that ended on that day. The commission shall pay the part of each claim that is so identified within fifteen (15) days after the end of the six (6) month period in which the claim is ordered paid. However, if the balance in the fund is insufficient to pay the full payable amount of each claim that is ordered to be paid during a six (6) month period, the commission shall pay a prorated portion of each claim that is ordered to be paid during the period. Any part of the payable amount of a claim left unpaid due to the prorating of payments under this subsection must be paid (subject to the fifty thousand dollar ($50,000) limit described in section 4 of this chapter) before the payment of claims ordered to be paid during the following six (6) month period.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-6
Agents for service of process
Sec. 6. Any auctioneer, auction company, or auction house that is licensed or renews a license under this article after December 31, 1987, and upon whom personal service cannot be made with reasonable diligence shall be considered to have appointed the commission as the licensee's agent for service of process for purposes of actions filed under section 4 of this chapter for recovery from the auctioneer recovery fund. Service of process under this section shall be made as nearly as practicable in the manner prescribed by the Indiana Rules of Trial Procedure for service on corporations.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-7
Limitation of actions; notice of commencement of action
Sec. 7. An order for payment from the auctioneer recovery fund may not be issued unless the action to recover from the auctioneer recovery fund was commenced within one (1) year after the termination of all proceedings against the licensee for failure to meet

the obligations of a licensee under this article and the rules adopted under this article, including appeals and proceedings supplemental to judgment. When any person commences an action for a judgment that may result in an order for payment from the fund, the person shall notify the commission in writing of the commencement of the action.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-8
Commission as defendant; hearings; order of payment of claim
Sec. 8. When any person files an application for an order directing payment from the auctioneer recovery fund, the commission shall be made a party defendant to the proceedings. The court shall conduct a hearing on the application, and it may issue an order directing payment out of the auctioneer recovery fund, as provided in section 9 of this chapter, subject to the limitation of section 4 of this chapter, if the court finds:
(1) that there is no collusion between the judgment creditor and the judgment debtor;
(2) that the judgment creditor is making application not more than one (1) year after the termination of all proceedings in connection with the judgment, including appeals and proceedings supplemental to judgment for collection purposes;
(3) that the judgment creditor has caused to be issued a writ of execution on the judgment and the officer executing the writ has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found or that the amount realized on the sale under the execution was insufficient to satisfy the judgment;
(4) that the judgment creditor has diligently pursued the creditor's remedies against all the judgment debtors and all other persons liable to the creditor in the transaction for which the creditor seeks recovery from the auctioneer recovery fund;
(5) that the failure to meet the obligations of a licensee under this article and the rules adopted under this article arose directly out of a transaction that occurred when the judgment debtor was licensed and acted in a capacity for which a license is required under this article and that the transaction occurred after December 31, 1987; and
(6) that, in the event of a default judgment or a judgment entered upon stipulation of the parties, the judgment debtor's acts constituted failure to meet the obligations of a licensee under this article and the rules adopted under this article.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-9
Payment of claim
Sec. 9. Upon a final order of the court directing that payment be made out of the auctioneer recovery fund, the commission shall,

subject to sections 4 through 5 of this chapter, make the payment out of the auctioneer recovery fund as provided in section 5 of this chapter.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-10
Suspension of judgment debtor's license; repayment by licensee; interest
Sec. 10. If the commission is required to make any payment from the auctioneer recovery fund in settlement of a claim or toward the satisfaction of a judgment under this chapter, the commission shall suspend the judgment debtor's license. The licensee is not eligible to be licensed again as either an auctioneer, auction company, or auction house until the licensee has repaid in full the amount paid from the auctioneer recovery fund with interest of twelve percent (12%) per annum.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-11
Subrogation
Sec. 11. When, upon order of any court, the commission has caused payment to be made from the auctioneer recovery fund to a judgment creditor, the commission is subrogated to the rights of the judgment creditor with respect to the amount paid.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-12
Expenditure of interest
Sec. 12. Subject to the approval of the state budget agency, the auctioneer commission may expend the interest earned by the auctioneer recovery fund for publications that provide:
(1) information concerning the commission's activities and administrative rulings; and
(2) other educational information concerning the practice of auctioneering.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-13
Attorney general; assistance to commission; expenses
Sec. 13. (a) The office of the attorney general shall provide the staff assistance necessary to:
(1) enable the auctioneer commission to perform its duties under this chapter; and
(2) enforce this chapter.
(b) Expenses incurred by the office of the attorney general under this section shall be paid from the auctioneer recovery fund.
As added by P.L.256-1987, SEC.4.



CHAPTER 9. CONTINUING EDUCATION

IC 25-6.1-9-2
Requirements for sponsor approval
Sec. 2. To obtain approval as a continuing education sponsor, a sponsor must do the following:
(1) Provide the commission information on courses, curriculum, and facilities as determined by the commission.
(2) Provide each participant who successfully completes an approved course a certificate that includes the following:
(A) The name of the participant.
(B) The name, address, and signature of the sponsor.
(C) The number of approved actual course hours.
(D) Any other information required by the commission.
(3) Meet any standard that the commission adopts by rule.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-3
Sponsor records
Sec. 3. A continuing education sponsor that has received approval under section 2 of this chapter must maintain records for five (5)

years of the participants who successfully complete and pass each course. If the sponsor ceases operations, the owner shall place the records in the care of a custodian that is approved by the commission.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-4
Expiration and renewal of sponsor approval
Sec. 4. (a) The approval for a sponsor expires February 28 each even-numbered year.
(b) A sponsor must submit:
(1) a letter requesting renewal of approval; and
(2) the renewal fee;
at least thirty (30) days before the sponsor's approval expires.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-5
Inspection of sponsor's records and facilities
Sec. 5. The commission may inspect an approved sponsor's records and facilities.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-6
Advertisements related to courses offered
Sec. 6. (a) A person may advertise that the person's course is approved by the commission and fulfills the requirements of the commission.
(b) A person may not advertise that the sponsor or the sponsor's course is required or recommended by the commission.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-7
Exemption
Sec. 7. A licensee who is initially licensed in the fourth year of a renewal period is exempt from the continuing education requirement under this chapter for that renewal period.
As added by P.L.238-1995, SEC.3. Amended by P.L.194-2005, SEC.22.

IC 25-6.1-9-8
Application
Sec. 8. An applicant for renewal must certify on the application that the applicant:
(1) has complied with the continuing education requirement;
(2) is exempt from the continuing education requirement because the individual has been licensed for less than one (1) year; or
(3) has not complied with the continuing education requirement but is seeking a waiver under section 9 of this chapter.
As added by P.L.238-1995, SEC.3.
IC 25-6.1-9-9
Waiver
Sec. 9. The commission may grant an applicant a waiver from all or part of the continuing education requirement for the renewal period if the applicant was not able to fulfill the requirement due to a hardship that resulted from any of the following conditions:
(1) Service in the armed forces of the United States during a substantial part of the renewal period.
(2) An incapacitating illness or injury.
(3) Other circumstances determined by the commission.
As added by P.L.238-1995, SEC.3. Amended by P.L.33-1999, SEC.1.

IC 25-6.1-9-10
Inactive license
Sec. 10. (a) The commission may grant an applicant an inactive auctioneer license if the auctioneer submits a written application to the commission requesting that the auctioneer license be classified as inactive.
(b) An auctioneer granted an inactive license under this section may not perform an act that requires an auctioneer license.
(c) If a disciplinary or suspension hearing is pending against an auctioneer, the individual may not be granted an inactive license without the approval of the commission.
(d) An individual granted an inactive license must continue to pay the same fees that a licensee is required to pay.
(e) An inactive licensee is not required to complete the continuing education requirement while the license is inactive.
(f) An individual may reinstate an inactive auctioneer license if the individual:
(1) submits a written application to the commission requesting that the inactive auctioneer license be classified as active; and
(2) fulfills the applicable continuing education requirement for the licensure period during which the license is reinstated.
As added by P.L.238-1995, SEC.3.






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. BEAUTY CULTURE

CHAPTER 1. REPEALED



CHAPTER 2. COSMETOLOGY REGULATION; DEFINITIONS

IC 25-8-2-2
"Agency"
Sec. 2. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.257-1987, SEC.1. Amended by P.L.1-2006, SEC.424.

IC 25-8-2-2.1
"Barber"
Sec. 2.1. "Barber" means a person licensed under IC 25-8-12.1.
As added by P.L.84-2010, SEC.21.

IC 25-8-2-2.2
"Barber instructor"
Sec. 2.2. "Barber instructor" means a person licensed under IC 25-8-6.4 to teach barbering.
As added by P.L.84-2010, SEC.22.

IC 25-8-2-2.3
"Barber school"
Sec. 2.3. "Barber school" means an establishment licensed under IC 25-8-6.3 that offers training in barbering.
As added by P.L.84-2010, SEC.23.

IC 25-8-2-2.4
"Barber shop"
Sec. 2.4. "Barber shop" means an establishment licensed under IC 25-8-8.1 that offers barbering to the public.
As added by P.L.84-2010, SEC.24.

IC 25-8-2-2.5
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-8-2-2.6
"Beauty culture professional"
Sec. 2.6. "Beauty culture professional" refers to the following:
(1) A cosmetologist licensed under IC 25-8-9.
(2) An electrologist licensed under IC 25-8-10.
(3) A manicurist licensed under IC 25-8-11.
(4) An esthetician licensed under IC 25-8-12.5. (5) An instructor licensed under IC 25-8-6.
(6) A barber licensed under IC 25-8-12.1.
As added by P.L.78-2008, SEC.2. Amended by P.L.84-2010, SEC.26.

IC 25-8-2-2.7
"Barbering"
Sec. 2.7. (a) "Barbering" means performing one (1) or more of the following practices upon the head, face, or neck of a person:
(1) Cutting, trimming, styling, arranging, dressing, curling, permanent waving, cleansing, bleaching, tinting, coloring, or similarly treating hair.
(2) Shaving or trimming beards and mustaches.
(3) Applying oils, creams, antiseptics, clays, powders, lotions, or other preparations, either by hand or by mechanical appliances, in the performance of facial or scalp massage.
(b) "Barbering" does not include performing any of the acts described in subsection (a) when done:
(1) in treating illness or disease;
(2) as a student in a barber school that complies with the notice requirements set forth in IC 25-8-6.3; or
(3) without compensation.
As added by P.L.84-2010, SEC.25.

IC 25-8-2-3
"Board"
Sec. 3. "Board" refers to the state board of cosmetology and barber examiners.
As added by P.L.257-1987, SEC.1. Amended by P.L.84-2010, SEC.27.

IC 25-8-2-3.5
Repealed
(Repealed by P.L.78-2008, SEC.7; P.L.105-2008, SEC.67.)

IC 25-8-2-4
"Cosmetologist"
Sec. 4. "Cosmetologist" means a person licensed under IC 25-8-9 to provide cosmetology.
As added by P.L.257-1987, SEC.1.

IC 25-8-2-5
"Cosmetology"
Sec. 5. (a) "Cosmetology" means performing any of the following acts on the head, face, neck, shoulders, torso, arms, hands, legs, or feet of a person:
(1) Cutting, trimming, styling, arranging, dressing, curling, waving, permanent waving, cleansing, bleaching, tinting, coloring, or similarly treating hair.
(2) Applying oils, creams, antiseptics, clays, lotions, or other preparations to massage, cleanse, stimulate, manipulate,

exercise, or beautify.
(3) Arching eyebrows.
(4) Using depilatories.
(5) Manicuring and pedicuring.
(b) "Cosmetology" does not include performing any of the acts described in subsection (a):
(1) in treating illness or disease;
(2) as a student in a cosmetology school that complies with the notice requirements set forth in IC 25-8-5-6;
(3) in performing shampooing operations; or
(4) without compensation.
(c) "Cosmetology" does not include performing the act of threading.
As added by P.L.257-1987, SEC.1. Amended by P.L.5-1988, SEC.135; P.L.236-1995, SEC.3; P.L.157-2006, SEC.35; P.L.78-2008, SEC.3.

IC 25-8-2-5.5
Repealed
(Repealed by P.L.78-2008, SEC.7.)

IC 25-8-2-6
"Cosmetology salon"
Sec. 6. "Cosmetology salon" means an establishment offering cosmetology to the public.
As added by P.L.257-1987, SEC.1.

IC 25-8-2-7
"Cosmetology school"
Sec. 7. "Cosmetology school" means an establishment licensed under this article that offers training in cosmetology.
As added by P.L.257-1987, SEC.1. Amended by P.L.236-1995, SEC.4.

IC 25-8-2-8
"Electrolysis"
Sec. 8. "Electrolysis" means the removal of unwanted hair by an electrified needle.
As added by P.L.257-1987, SEC.1.

IC 25-8-2-9
"Electrologist"
Sec. 9. "Electrologist" means a person licensed under IC 25-8-10 to provide electrolysis.
As added by P.L.257-1987, SEC.1.

IC 25-8-2-9.2
"Electrology salon"
Sec. 9.2. "Electrology salon" means an establishment offering electrology to the public. As added by P.L.184-1991, SEC.1.

IC 25-8-2-9.5
"Esthetician"
Sec. 9.5. (a) "Esthetician" means a person who engages solely in one (1) or more of the following practices:
(1) Giving facials, applying makeup, and giving skin care.
(2) Beautifying, massaging, or cleaning the body with the use of cosmetic preparations, antiseptics, tonics, lotions, or creams.
(3) Removing superfluous hair from the body by the use of depilatories, waxing, or tweezers.
(b) The term does not include performing any of the acts described in subsection (a):
(1) in treating an illness or a disease;
(2) as a student in a cosmetology school that complies with the notice requirements under IC 25-8-5-6;
(3) without compensation; or
(4) incident to the retail sale of cosmetics.
(c) The term does not include a person who:
(1) engages in threading; and
(2) does not engage in one (1) or more of the practices described in subsection (a).
As added by P.L.144-1990, SEC.1. Amended by P.L.184-1991, SEC.2; P.L.113-1999, SEC.2; P.L.78-2008, SEC.4.

IC 25-8-2-9.6
"Esthetic salon"
Sec. 9.6. "Esthetic salon" means a place in which a person acts as an esthetician.
As added by P.L.144-1990, SEC.2. Amended by P.L.184-1991, SEC.3.

IC 25-8-2-10
"Instructor"
Sec. 10. "Instructor" means a person:
(1) licensed under IC 25-8-6 to teach in a cosmetology school; or
(2) licensed under IC 25-8-6.4 to teach in a barber school.
As added by P.L.257-1987, SEC.1. Amended by P.L.236-1995, SEC.5; P.L.113-1999, SEC.3; P.L.84-2010, SEC.28.

IC 25-8-2-11
"License"
Sec. 11. "License" means a document issued by the agency and the board to permit a person to engage in an activity regulated under this article.
As added by P.L.257-1987, SEC.1.

IC 25-8-2-12
"Licensed" Sec. 12. "Licensed" means possessing a valid license issued under this article.
As added by P.L.257-1987, SEC.1.

IC 25-8-2-13
"Manicuring"
Sec. 13. "Manicuring" means cleaning, dressing, polishing, sculpting, tipping, or wrapping the nails of a person.
As added by P.L.257-1987, SEC.1.

IC 25-8-2-14
"Manicurist"
Sec. 14. "Manicurist" means a person licensed under IC 25-8-11 to provide manicuring.
As added by P.L.257-1987, SEC.1.

IC 25-8-2-15
"Manicurist salon"
Sec. 15. "Manicurist salon" means an establishment offering manicuring to the public.
As added by P.L.184-1991, SEC.4.

IC 25-8-2-15.5
"Mobile salon"
Sec. 15.5. "Mobile salon" means either of the following:
(1) A self-contained facility that may be moved, towed, or transported from one (1) location to another and in which cosmetology, electrology, esthetics, or manicuring is practiced.
(2) A business in which cosmetology, electrology, esthetics, or manicuring equipment is transported to and used on a temporary basis at a location other than a selected salon site, including:
(A) other cosmetology, electrology, esthetic, or manicuring salons;
(B) clients' homes; and
(C) nursing homes.
As added by P.L.197-2007, SEC.29.

IC 25-8-2-16
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-8-2-17
Repealed
(Repealed by P.L.105-2008, SEC.67.)

IC 25-8-2-18
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-8-2-19 "Threading"
Sec. 19. "Threading" refers to:
(1) a technique that results in the removal of superfluous hair from the body by twisting thread around unwanted hair and pulling it from the skin; and
(2) the incidental trimming of eyebrow hair.
As added by P.L.78-2008, SEC.5.



CHAPTER 3. STATE BOARD OF COSMETOLOGY EXAMINERS

IC 25-8-3-2
Members; appointment
Sec. 2. The board consists of seven (7) members. The governor shall appoint all the members of the board.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-3
Repealed
(Repealed by P.L.84-2010, SEC.102.)

IC 25-8-3-4
Repealed
(Repealed by P.L.84-2010, SEC.102.)

IC 25-8-3-5
Board membership qualifications
Sec. 5. (a) Each of the members of the board must reside in Indiana.
(b) The members of the board must meet the following qualifications:
(1) Two (2) of the members must:
(A) possess a current cosmetologist license; and
(B) have practiced cosmetology in Indiana continuously for at least five (5) years immediately before appointment.
(2) Two (2) of the members of the board must:
(A) possess a current barber license; and
(B) have practiced barbering in Indiana continuously for at least five (5) years immediately before appointment.
(3) One (1) of the members must be an owner or operator of a barber or cosmetology school. However, the member may not be a licensed barber or cosmetologist.
(4) One (1) of the members must be licensed as an electrologist, an esthetician, or a manicurist.
(5) One (1) of the members must not have any association with cosmetology or barbering, except as a consumer.
As added by P.L.257-1987, SEC.2. Amended by P.L.184-1991, SEC.6; P.L.84-2010, SEC.30.

IC 25-8-3-6
Board member political affiliation Sec. 6. No more than five (5) members of the board may belong to the same political party.
As added by P.L.257-1987, SEC.2. Amended by P.L.84-2010, SEC.31.

IC 25-8-3-7
Term of office
Sec. 7. Each board member serves a term of three (3) years, beginning on the date of appointment and continuing until:
(1) the member is removed under section 8 of this chapter; or
(2) a successor is appointed.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-8
Removal; grounds
Sec. 8. The governor may remove a board member for incompetency or failure to perform the member's duties under this chapter.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-9
Appointment of successor
Sec. 9. If a member of the board is removed under section 8 of this chapter, the governor shall appoint a successor to serve for the remainder of the unexpired term.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-10
Election of officers
Sec. 10. The board shall, at its first meeting of each year, elect a president, vice president, and secretary from among its membership. Election of an officer under this section requires a majority vote of all the members of the board.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-11
Officers; terms of office
Sec. 11. The officers elected under section 10 of this chapter have terms of one (1) year, beginning upon election and ending upon the election of a successor.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-12
Officers; vacancy
Sec. 12. If an office described in section 10 of this chapter becomes vacant, the board may fill the vacancy at its next meeting following the vacancy.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-13 Quorum
Sec. 13. The board must have a quorum to transact business. Four (4) members of the board constitute a quorum.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-14
Business office
Sec. 14. The agency shall furnish the board with suitable quarters to conduct its business.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-15
Seal
Sec. 15. The board shall adopt a seal to authenticate its orders and records.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-16
Records
Sec. 16. The agency shall maintain a record of:
(1) the proceedings of the board;
(2) each person licensed under this article, stating the:
(A) name of the person; and
(B) address of the person;
(3) licenses issued under this article, stating the:
(A) number assigned to the license by the agency;
(B) date the license was issued; and
(C) actions taken by the board concerning the license, including any renewal, suspension, and revocation; and
(4) applications for a license under this article that were refused.
As added by P.L.257-1987, SEC.2. Amended by P.L.184-1991, SEC.7.

IC 25-8-3-17
Per diem and incurred expenses
Sec. 17. Each member of the board is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-18
Disposition of receipts
Sec. 18. All money received under this article shall be paid to the agency.
As added by P.L.257-1987, SEC.2.
IC 25-8-3-19
Receipts; deposit
Sec. 19. The agency shall deposit all money received under this article with the treasurer of state.
As added by P.L.257-1987, SEC.2. Amended by P.L.184-1991, SEC.8.

IC 25-8-3-20
Repository of receipts
Sec. 20. The treasurer of state shall deposit the money received under section 19 of this chapter in the state general fund.
As added by P.L.257-1987, SEC.2. Amended by P.L.1-1990, SEC.250.

IC 25-8-3-21
Administration expenses
Sec. 21. The agency shall pay for the expenses for administering this article from the state general fund under appropriations designated for that purpose.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-22
Implementing rules
Sec. 22. The board may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-23
Rules prescribing sanitary requirements, establishing standards, implementing licensing system, and establishing requirements for mobile salons
Sec. 23. (a) The board shall adopt rules under IC 4-22-2 to:
(1) prescribe sanitary requirements for:
(A) cosmetology salons;
(B) electrology salons;
(C) esthetic salons;
(D) manicuring salons;
(E) cosmetology schools;
(F) barber shops; and
(G) barber schools;
(2) establish standards for the practice of cosmetology and the operation of:
(A) cosmetology salons;
(B) electrology salons;
(C) esthetic salons;
(D) manicuring salons;
(E) cosmetology schools;
(F) barber shops; and
(G) barber schools;
(3) implement the licensing system under this article and

provide for a staggered renewal system for licenses; and
(4) establish requirements for cosmetology school uniforms for students and instructors.
(b) The board may adopt rules under IC 4-22-2 to establish the following for the practice of cosmetology, barbering, electrology, esthetics, or manicuring in a mobile salon:
(1) Sanitation standards.
(2) Safety requirements.
(3) Permanent address requirements at which the following are located:
(A) Records of appointments.
(B) License numbers of employees.
(C) If applicable, the vehicle identification number of the license holder's self-contained facility.
(4) Enforcement actions to ensure compliance with the requirements under this article and all local laws and ordinances.
As added by P.L.257-1987, SEC.2. Amended by P.L.184-1991, SEC.9; P.L.197-2007, SEC.30; P.L.84-2010, SEC.32.

IC 25-8-3-24
Enforcement personnel; compensation
Sec. 24. The agency shall provide inspectors, investigators, and clerks to enforce this article. The agency shall fix their compensation and reimburse them for their necessary expenses incurred in enforcing this article by payments from the state general fund under appropriations designated for that purpose.
As added by P.L.257-1987, SEC.2.

IC 25-8-3-25
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-8-3-26
Sanitary rules given to licensees
Sec. 26. The board shall furnish each person licensed to operate:
(1) a cosmetology salon;
(2) an electrology salon;
(3) an esthetic salon;
(4) a manicuring salon;
(5) a cosmetology school;
(6) a barber shop; or
(7) a barber school;
with a copy of the rules concerning sanitary requirements described in section 23(a)(1) of this chapter.
As added by P.L.257-1987, SEC.2. Amended by P.L.184-1991, SEC.10; P.L.84-2010, SEC.33.

IC 25-8-3-27
Posting sanitary requirement rules in salon or school Sec. 27. A person operating:
(1) a cosmetology salon;
(2) an electrology salon;
(3) an esthetic salon;
(4) a manicuring salon;
(5) a cosmetology school;
(6) a barber shop; or
(7) a barber school;
shall post the rules described in section 26 of this chapter in a conspicuous place in that salon or school.
As added by P.L.257-1987, SEC.2. Amended by P.L.184-1991, SEC.11; P.L.84-2010, SEC.34.

IC 25-8-3-28
Inspections
Sec. 28. (a) A member of the board or any inspector or investigator may inspect:
(1) a cosmetology salon;
(2) an electrology salon;
(3) an esthetic salon;
(4) a manicuring salon;
(5) a cosmetology school;
(6) a mobile salon;
(7) a barber shop; or
(8) a barber school;
during its regular business hours.
(b) A member of the board or any inspector or investigator may inspect:
(1) a cosmetology salon;
(2) an electrology salon;
(3) an esthetic salon;
(4) a manicuring salon;
(5) a cosmetology school;
(6) a mobile salon;
(7) a barber shop; or
(8) a barber school;
before an initial license is issued.
As added by P.L.257-1987, SEC.2. Amended by P.L.184-1991, SEC.12; P.L.157-2006, SEC.37; P.L.177-2009, SEC.24; P.L.84-2010, SEC.35.

IC 25-8-3-29
Equal treatment for persons with criminal records
Sec. 29. (a) The board may not adopt a rule establishing different standards for an inmate or former inmate of a penal institution who applies for:
(1) admission to barber school; or
(2) a license as a registered barber.
(b) A person who graduates from a barber school operated by a penal institution may not have the person's license denied or revoked

as a result of the acts for which the person was convicted.
As added by P.L.84-2010, SEC.36.



CHAPTER 4. COSMETOLOGY LICENSES; GENERAL PROVISIONS

IC 25-8-4-2
License reciprocity
Sec. 2. (a) If the board determines that:
(1) a person possesses a valid license from another jurisdiction to perform acts that require a license under this article; and
(2) the jurisdiction issuing the license imposes substantially equal requirements on applicants for the license as are imposed on applicants for an Indiana license;
the board may issue a license to perform those acts in Indiana to that person upon payment of the fee required under IC 25-8-13.
(b) This subsection applies only to applications for a cosmetologist license under IC 25-8-9. If the jurisdiction issuing the license does not impose substantially equal requirements for education hours as required under subsection (a)(2), the board may approve the combination of education hours plus actual licensed practice in the other jurisdiction when issuing a license to a person from that jurisdiction. One (1) year of licensed practice is equal to one hundred (100) hours of education to an applicant who has completed a minimum of one thousand (1,000) hours of education.
(c) This subsection applies only to applications for a manicurist license under IC 25-8-11. If the jurisdiction issuing a license does not impose substantially equal requirements for education hours as required under subsection (a)(2), the board may approve the

combination of education hours plus actual licensed practice in the other jurisdiction when issuing a license to a person from that jurisdiction, as follows:
(1) For an applicant with less than twenty (20) years of actual licensed practice as a manicurist, one (1) year of licensed practice is equal to one hundred (100) hours of education to an applicant who has completed at least three hundred (300) hours of education.
(2) For an applicant with twenty (20) or more years of actual licensed practice as a manicurist, one (1) year of licensed practice is equal to one hundred (100) hours of education to an applicant who has completed at least one hundred (100) hours of education.
(d) This subsection applies only to applications for an electrologist license under IC 25-8-10. If the jurisdiction issuing a license does not impose substantially equal requirements for education hours as required under subsection (a)(2), the board may approve the combination of education hours plus actual licensed practice in the other jurisdiction when issuing a license to a person from that jurisdiction. One (1) year of licensed practice as an electrologist is equal to one hundred (100) hours of education to an applicant who has completed at least two hundred (200) hours of education.
(e) This subsection applies only to applications for an esthetician license under IC 25-8-12.5. If the jurisdiction issuing a license does not impose substantially equal requirements for education hours as required under subsection (a)(2), the board may approve the combination of education hours plus actual licensed practice in the other jurisdiction when issuing a license to a person from that jurisdiction. One (1) year of licensed practice as an esthetician is equal to one hundred (100) hours of education to an applicant who has completed at least four hundred (400) hours of education.
(f) This subsection applies only to applications for a beauty culture instructor license under IC 25-8-6. If the jurisdiction issuing a license does not impose substantially equal requirements for education hours as required under subsection (a)(2), the board may approve the combination of education hours plus actual licensed practice in the other jurisdiction when issuing a license to a person from that jurisdiction. One (1) year of licensed practice as a beauty culture instructor is equal to one hundred (100) hours of education to an applicant who has completed at least seven hundred (700) hours of education.
(g) This subsection applies only to applications for a barber license under IC 25-8-12.1. If the jurisdiction issuing the license does not impose substantially equivalent requirements as required under subsection (a)(2), the board may approve a combination of education hours plus actual licensed practice in the other jurisdiction when issuing a license to a person from that jurisdiction. One (1) year of licensed practice is equal to one hundred (100) hours of education to an applicant who has completed at least one thousand (1,000) hours

of education.
As added by P.L.257-1987, SEC.3. Amended by P.L.184-1991, SEC.13; P.L.236-1995, SEC.7; P.L.84-1998, SEC.21; P.L.177-2009, SEC.25; P.L.84-2010, SEC.38.

IC 25-8-4-2.9
Provisional license; cosmetologist
Sec. 2.9. (a) This section applies only to applications for a cosmetologist license under this article.
(b) If an applicant comes from a jurisdiction that does not issue a cosmetologist license, the board may issue an initial provisional license to an applicant who meets the following requirements:
(1) The board finds that the applicant has sufficient training or experience as a cosmetologist.
(2) The applicant has not committed an act that would constitute a violation of the standards of practice under IC 25-1-11.
(3) The applicant pays a fee established by the board under IC 25-1-8.
(c) An applicant who has been granted an initial provisional license must work under the supervision of a licensed cosmetologist.
(d) A person who holds an initial provisional license may apply for renewal of a cosmetologist license under section 19 of this chapter.
(e) The holder of a provisional license may petition the board for the issuance of a cosmetologist license to practice without supervision. The holder of a provisional license who demonstrates to the board that the holder may satisfactorily practice without supervision shall be released from the terms of the provisional license and is entitled to hold a license under IC 25-8-4.
As added by P.L.177-2009, SEC.26.

IC 25-8-4-3
Repealed
(Repealed by P.L.236-1995, SEC.54.)

IC 25-8-4-4
Transfer of license
Sec. 4. A license issued under this article may not be transferred unless:
(1) the license is a cosmetology salon or barber shop license; and
(2) the person holding the license was required to change the location of the cosmetology salon or barber shop by circumstances that the board determines were beyond the control of that person.
As added by P.L.257-1987, SEC.3. Amended by P.L.84-2010, SEC.39.

IC 25-8-4-5 Application
Sec. 5. A person who wishes to obtain a license issued under this article must complete a license application form prescribed by the board and file the application with the secretary of the board.
As added by P.L.257-1987, SEC.3.

IC 25-8-4-6
Verified statement negating misconduct
Sec. 6. The applicant must file with the application described in section 5 of this chapter a verified statement that the applicant has not engaged in activity which would subject the applicant to disciplinary procedures under IC 25-1-11.
As added by P.L.257-1987, SEC.3. Amended by P.L.214-1993, SEC.28.

IC 25-8-4-7
Examinations; time and place
Sec. 7. (a) Each applicant must pass a final practical demonstration examination of the acts permitted by the license. The applicant's cosmetology school or barber school shall administer the final practical demonstration examination.
(b) The board shall conduct a written examination of the applicants for a cosmetologist license and a barber license at least once each month. The board shall conduct a written examination of the applicants for all other licenses issued under this article at least four (4) times each year. The written examinations described in this section:
(1) shall be conducted at the times and places determined by the board; and
(2) may be administered through computer based testing.
As added by P.L.257-1987, SEC.3. Amended by P.L.157-2006, SEC.38; P.L.84-2010, SEC.40.

IC 25-8-4-8
Subjects tested
Sec. 8. The examinations described in section 7 of this chapter must include:
(1) a practical demonstration of the acts permitted by the license; and
(2) a written test concerning the licensed activity, as it is customarily taught in a cosmetology school or barber school.
As added by P.L.257-1987, SEC.3. Amended by P.L.214-1993, SEC.29; P.L.84-2010, SEC.41.

IC 25-8-4-8.5
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-8-4-9
Issuance of license Sec. 9. The board shall issue a license to an applicant who:
(1) receives a minimum grade of seventy-five percent (75%) on both the written and practical examinations described in section 8 of this chapter; and
(2) complies with the remaining requirements for a license set forth in this article.
As added by P.L.257-1987, SEC.3. Amended by P.L.214-1993, SEC.30.

IC 25-8-4-10
Change of licensee's address; notice
Sec. 10. A person who holds a license issued under this article shall inform the board of a change of address by submitting a written statement that sets forth the current address of the person to the board no later than thirty (30) days following the change.
As added by P.L.257-1987, SEC.3.

IC 25-8-4-11
School license sign; standards
Sec. 11. A person who holds a cosmetology school license or a barber school license shall display a sign that complies with standards prescribed by the board on the premises of that establishment indicating that the establishment is a cosmetology school or barber school licensed under this article.
As added by P.L.257-1987, SEC.3. Amended by P.L.184-1991, SEC.16; P.L.84-2010, SEC.42.

IC 25-8-4-12
Visibility of sign
Sec. 12. The sign described in section 11 of this chapter must be visible to a customer entering the main entrance of the establishment.
As added by P.L.257-1987, SEC.3.

IC 25-8-4-13
Individual license display
Sec. 13. A person who holds any license issued under this chapter except the licenses described in section 11 of this chapter shall display the license in a conspicuous place in that person's work area in the cosmetology salon, cosmetology school, barber shop, or barber school where the person is employed. The license must be clearly visible to a customer of that person who is present in the licensed person's work area.
As added by P.L.257-1987, SEC.3. Amended by P.L.84-2010, SEC.43.

IC 25-8-4-14
Duplicate license; issuance procedure
Sec. 14. The board may issue a duplicate license to a person licensed under this article if the person:
(1) files a verified statement with the board that the original

license has been lost or destroyed; and
(2) pays the fee required under IC 25-1-8-2.
As added by P.L.257-1987, SEC.3. Amended by P.L.235-1995, SEC.4.

IC 25-8-4-15
Duplicate license registration number
Sec. 15. A duplicate license has the same registration number as the original license issued to that person.
As added by P.L.257-1987, SEC.3.

IC 25-8-4-16
Repealed
(Repealed by P.L.184-1991, SEC.42.)

IC 25-8-4-17
Expiration of license
Sec. 17. (a) Except for an instructor license issued under subsection (d), IC 25-8-6-1, or IC 25-8-6.4, a license issued under this article expires on a date specified by the licensing agency under IC 25-1-6-4 and expires four (4) years after the initial expiration date.
(b) A license issued to an instructor under IC 25-8-6-1 or IC 25-8-6.4 expires at the time that the instructor's practitioner license expires. The board shall renew an instructor's license under this subsection concurrently with the instructor's practitioner license.
(c) Except as provided in IC 25-8-9-11, a person who holds a license under this article may apply for renewal.
(d) Initial provisional licenses are valid for a length of time determined by the board, but not to exceed two (2) years.
As added by P.L.257-1987, SEC.3. Amended by P.L.177-2009, SEC.27; P.L.84-2010, SEC.44.

IC 25-8-4-18
Repealed
(Repealed by P.L.177-2009, SEC.63.)

IC 25-8-4-19
Renewal before expiration
Sec. 19. The board shall renew a license if the license holder pays the fee established by the board under IC 25-1-8-2 to renew the license before the license is to expire.
As added by P.L.257-1987, SEC.3. Amended by P.L.239-1995, SEC.4; P.L.157-2006, SEC.39; P.L.105-2008, SEC.22.

IC 25-8-4-20
Repealed
(Repealed by P.L.105-2008, SEC.67.)

IC 25-8-4-21
Reinstatement procedure following expiration Sec. 21. (a) Except as provided in IC 25-8-9-11, the board may, upon application, reinstate a license under this article that has been expired for not more than three (3) years if the person holding the license meets the requirements of IC 25-1-8-6(c).
(b) The board may not reinstate a license issued under this article if the person holding the license does not apply for reinstatement not more than three (3) years after the expiration date of the license, unless the person holding the license meets the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.257-1987, SEC.3. Amended by P.L.184-1991, SEC.17; P.L.239-1995, SEC.5; P.L.194-2005, SEC.33; P.L.157-2006, SEC.40; P.L.197-2007, SEC.31; P.L.105-2008, SEC.23.

IC 25-8-4-22
Repealed
(Repealed by P.L.197-2007, SEC.94.)

IC 25-8-4-23
Repealed
(Repealed by P.L.197-2007, SEC.94.)

IC 25-8-4-24
Repealed
(Repealed by P.L.197-2007, SEC.94.)

IC 25-8-4-25
Repealed
(Repealed by P.L.197-2007, SEC.94.)

IC 25-8-4-26
Repealed
(Repealed by P.L.197-2007, SEC.94.)

IC 25-8-4-27
Repealed
(Repealed by P.L.105-2008, SEC.67.)

IC 25-8-4-28
Repealed
(Repealed by P.L.105-2008, SEC.67.)

IC 25-8-4-29
Prohibited acts of licensee no longer complying with requirement for issuance of license
Sec. 29. A person holding a license under this chapter may not perform an act authorized by that license if the person knows that the person no longer complies with the requirements for the issuance of the license.
As added by P.L.257-1987, SEC.3.
IC 25-8-4-30
Licensed activity separate from residence
Sec. 30. A person may not engage in any activity licensed under this article in a structure that contains a residence unless the residence:
(1) is separated from the place where the licensed activity occurs by a substantial floor to ceiling partition; and
(2) has a separate entry.
As added by P.L.257-1987, SEC.3. Amended by P.L.184-1991, SEC.20.



CHAPTER 5. COSMETOLOGY SCHOOL LICENSES

IC 25-8-5-2
Application; form
Sec. 2. A person must file a verified application for a cosmetology school license with the board on a form prescribed by the board to obtain that license.
As added by P.L.257-1987, SEC.4.

IC 25-8-5-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that:
(1) as a requirement for graduation, the proposed school will require its students to successfully complete at least the one thousand five hundred (1,500) hours of course work required to be eligible to sit for the licensing examination;
(2) no more than ten (10) hours of course work may be taken by a student during one (1) day;
(3) the course work will instruct the students in all theories and practical application of the students' specific course of study;
(4) the school will provide one (1) instructor for each twenty (20) students or any fraction of that number;
(5) the school will be operated under the personal supervision of a licensed cosmetologist instructor;
(6) the person has obtained any building permit, certificate of occupancy, or other planning approval required under IC 22-15-3 and IC 36-7-4 to operate the school;
(7) the school, if located in the same building as a residence, will:
(A) be separated from the residence by a substantial floor to ceiling partition; and
(B) have a separate entry;
(8) as a requirement for graduation, the proposed school must:
(A) administer; and
(B) require the student to pass;
a final practical demonstration examination of the acts permitted by the license; and
(9) the applicant has paid the fee set forth in IC 25-8-13-3.
As added by P.L.257-1987, SEC.4. Amended by P.L.184-1991, SEC.21; P.L.113-1999, SEC.6; P.L.157-2006, SEC.42; P.L.197-2007, SEC.33.
IC 25-8-5-4
Curriculum requirement rules
Sec. 4. The board may adopt rules under IC 4-22-2 requiring that the curriculum offered by a cosmetology school licensed under this chapter provide a minimum number of hours of instruction of each of the subjects described in section 3(3) of this chapter.
As added by P.L.257-1987, SEC.4.

IC 25-8-5-4.2
Final practical demonstration examination
Sec. 4.2. (a) A cosmetology school licensed under this chapter shall require each student for graduation to pass a final examination that tests the student's practical knowledge of the curriculum studied.
(b) The board shall consider an applicant for the beauty culture professional examination as fulfilling the practical examination requirement established by IC 25-8-4-8(1) after successfully completing the final practical demonstration examination.
(c) A passing score of at least seventy-five percent (75%) is required on the final practical demonstration examination.
(d) The cosmetology school licensed under this chapter shall allow each student for graduation at least three (3) attempts to pass the final practical demonstration examination.
(e) The board may monitor the administration of the final practical demonstration examination for any of the following purposes:
(1) As a result of a complaint received.
(2) As part of random observations.
(3) To collect data.
As added by P.L.157-2006, SEC.43. Amended by P.L.78-2008, SEC.6.

IC 25-8-5-4.5
Credit for valid license
Sec. 4.5. (a) If a student in a cosmetology school presents to the school a valid license issued by the board, the school shall accept and provide credit toward the student's current program for the hours completed in a cosmetology school in the theory and demonstration, or actual practice, of any of the following subjects:
(1) Electricity (basic electricity).
(2) Facials.
(3) Hair coloring (color rinses).
(4) Hair removal.
(5) Makeup.
(6) Manicuring.
(7) Pedicuring.
(8) Salesmanship (salesmanship and marketing).
(9) Sanitation (infection control or bacteriology).
(10) Scalp treatment.
(11) Skin (skin care).
(12) Shampooing (shampoo rinsing). (13) Hair coloring (weekly rinses).
(14) Other areas as determined by the board.
(b) The school shall credit the appropriate subject areas on a student's transcript for the hours transferred under subsection (a).
(c) A student may not transfer any hours of credit above the amount required in each subject area under the student's current program.
(d) The student may receive credit for the number of hours that the student's current program requires in the subject areas covered by the student's license, even if the number of hours required under the current program is greater than the actual number of hours completed when the student's license was earned.
As added by P.L.113-1999, SEC.7.

IC 25-8-5-5
Sign display at school entrances; standards
Sec. 5. (a) A cosmetology school licensed under this chapter shall display a sign complying with standards established by the board at each entrance to the cosmetology school used by the school's customers.
(b) The sign must state that the students of the school are performing cosmetology in that establishment.
As added by P.L.257-1987, SEC.4.

IC 25-8-5-6
Sign displaying prices
Sec. 6. A cosmetology school licensed under this chapter may not display a sign listing the prices charged for services at the cosmetology school unless:
(1) the cosmetology school displays the sign required under section 5 of this chapter; or
(2) the price list sign described in this section is only visible inside the school.
As added by P.L.257-1987, SEC.4.



CHAPTER 6. INSTRUCTOR LICENSES

IC 25-8-6-2
Application; form
Sec. 2. A person must file a verified application for a beauty culture instructor license with the board. The application must be made on a form prescribed by the board.
As added by P.L.257-1987, SEC.5. Amended by P.L.236-1995, SEC.10; P.L.197-2007, SEC.35.

IC 25-8-6-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that the applicant:
(1) is at least eighteen (18) years of age;
(2) has graduated from high school or received the equivalent of a high school education;
(3) holds a cosmetologist, an electrologist, a manicurist, or an esthetician license issued under this article;
(4) has completed the education and experience requirements subject to the rules adopted by the board;
(5) has not committed an act for which the applicant could be disciplined under IC 25-8-14;
(6) has received a satisfactory grade (as described in IC 25-8-4-9) on an examination for instructor license applicants prescribed by the board; and
(7) has paid the fee set forth in IC 25-8-13-4 for the issuance of a license under this chapter.
As added by P.L.257-1987, SEC.5. Amended by P.L.5-1988, SEC.136; P.L.184-1991, SEC.22; P.L.197-2007, SEC.36.

IC 25-8-6-4
Repeat examination; rules
Sec. 4. If a person does not receive a satisfactory grade on the examination described in section 3(6) of this chapter, that person may repeat the examination subject to the rules governing the examination adopted by the board.
As added by P.L.257-1987, SEC.5.

IC 25-8-6-5
Unsatisfactory examination grades; consequences
Sec. 5. If a person does not receive a satisfactory grade on the

examination described in section 4 of this chapter, the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again subject to the rules governing the examination adopted by the board.
As added by P.L.257-1987, SEC.5.

IC 25-8-6-6
Requirements to provide instruction
Sec. 6. A person who obtains a license as a beauty culture instructor may provide instruction in the following:
(1) Cosmetology, if the person:
(A) holds a cosmetologist license under IC 25-8-9; and
(B) has actively practiced cosmetology for at least six (6) months in a cosmetology salon and subsequently successfully completed at least six (6) months of instruction in theory and practice of instructor training as a student in a cosmetology school.
(2) Electrology, if the person holds an electrologist license under IC 25-8-10.
(3) Manicuring, if the person holds a manicurist license under IC 25-8-11.
(4) Esthetics, if the person holds an esthetician license under IC 25-8-12.5.
As added by P.L.197-2007, SEC.37.



CHAPTER 6.1. REPEALED



CHAPTER 6.2. REPEALED



CHAPTER 6.3. BARBER SCHOOL LICENSES

IC 25-8-6.3-2
Verified application
Sec. 2. A person must file a verified application with the board on a form prescribed by the board to obtain a barber school license.
As added by P.L.84-2010, SEC.45.

IC 25-8-6.3-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that:
(1) the proposed school will require students to successfully complete at least one thousand five hundred (1,500) hours of course work as a requirement for graduation;
(2) not more than ten (10) hours of course work may be taken by a student during one (1) day;
(3) the course work will provide instruction to students in all theories and practical applications of barbering, including:
(A) the scientific fundamentals for barbering, hygiene, and bacteriology;
(B) the histology of hair, skin, muscles, and nerves;
(C) the structure of the head, face, and neck;
(D) elementary chemistry relating to sterilization and antiseptics;
(E) cutting, shaving, arranging, dressing, coloring, bleaching, tinting, and permanent waving of the hair; and
(F) at least ten (10) hours of study on skin and diseases of the skin under a certified dermatologist;
(4) the school will provide one (1) instructor for each group of twenty (20) or fewer students;
(5) the school will be operated under the personal supervision of a licensed barber instructor;
(6) the applicant has obtained:
(A) a building permit;
(B) a certificate of occupancy; or
(C) any other planning approval required under IC 22-15-3 and IC 36-7-4;
required to operate the school;
(7) the school, if located in the same building as a residence, will:
(A) be separated from the residence by a substantial floor to ceiling partition; and (B) have a separate entrance;
(8) as a requirement for graduation, the proposed school must:
(A) administer; and
(B) require a student to pass;
a final practical demonstration examination of the acts permitted by the license; and
(9) the applicant has paid the fee set forth in IC 25-8-13.
As added by P.L.84-2010, SEC.45.

IC 25-8-6.3-4
License examination; practical knowledge
Sec. 4. (a) A barber school licensed under this chapter shall require each student for graduation to pass a final examination that tests the student's practical knowledge of the curriculum studied.
(b) The board shall consider an applicant for the barbering professional examination as fulfilling the practical examination requirement established in IC 25-8-4-7 after successfully completing the final practical demonstration examination.
(c) A passing score of at least seventy-five percent (75%) is required on the final practical demonstration examination.
(d) A barber school licensed under this chapter shall allow each student for graduation at least three (3) attempts to pass the final practical demonstration examination.
(e) The board may monitor the administration of the final practical demonstration examination for any of the following purposes:
(1) As a result of a complaint received.
(2) As part of random observations.
(3) To collect data.
As added by P.L.84-2010, SEC.45.

IC 25-8-6.3-5
Rules
Sec. 5. The board may adopt rules under IC 4-22-2 requiring that the curriculum offered by a barber school licensed under this chapter provide a minimum number of hours of instruction in each of the subjects described in section 3(3) of this chapter.
As added by P.L.84-2010, SEC.45.

IC 25-8-6.3-6
Display of sign at barber school
Sec. 6. A barber school licensed under this chapter shall display a sign:
(1) that complies with standards established by the board;
(2) at each entrance used by the school's customers; and
(3) that states that students perform barbering in the establishment.
As added by P.L.84-2010, SEC.45.



CHAPTER 6.4. BARBER INSTRUCTOR LICENSES

IC 25-8-6.4-2
Verified application
Sec. 2. A person must file a verified application with the board on a form prescribed by the board to obtain an instructor license.
As added by P.L.84-2010, SEC.46.

IC 25-8-6.4-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that the applicant:
(1) holds a barber license issued under this article;
(2) has graduated from high school or received a high school equivalency certificate;
(3) has successfully completed at least nine hundred (900) hours of instruction in the theory and practice of instructor training as a student in a barber school;
(4) has received a satisfactory grade of at least seventy-five percent (75%) on an examination for instructor license applicants prescribed by the board; and
(5) has paid the fee set forth in IC 25-8-13 for the issuance of a license under this chapter.
As added by P.L.84-2010, SEC.46.

IC 25-8-6.4-4
Failure to pass examination
Sec. 4. (a) If a person does not receive a satisfactory grade on the examination described in IC 25-8-4-7, the person may repeat the examination subject to the rules governing the examination adopted by the board.
(b) If a person does not receive a satisfactory grade on the examination described in subsection (a), the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again subject to the rules governing the examination adopted by the board.
As added by P.L.84-2010, SEC.46.



CHAPTER 7. COSMETOLOGY SALON LICENSES

IC 25-8-7-2
Requirements for license
Sec. 2. A person who wishes to obtain a cosmetology salon license must:
(1) do one (1) or more of the following:
(A) Select a site for the salon which, if located in the same building as a residence:
(i) is separated from the residence by a substantial floor to ceiling partition; and
(ii) has a separate entry.
(B) Meet the requirements for a mobile salon as established by the board under IC 25-8-3-23(b);
(2) if applicable, obtain any building permit, certificate of occupancy, or other approval action required under IC 22-15-3 and IC 36-7-4 to operate the cosmetology salon;
(3) install the furnishings, if applicable, and obtain the salon equipment required under rules adopted by the board; and
(4) submit a verified statement on a form prescribed by the board that the cosmetology salon will be under the personal supervision of a person who has at least six (6) months active experience as a cosmetologist under IC 25-8-9 before the application was submitted under this chapter.
As added by P.L.257-1987, SEC.6. Amended by P.L.184-1991, SEC.23; P.L.197-2007, SEC.38.

IC 25-8-7-3
Waiver of licensee supervision requirement; conditions
Sec. 3. The requirement for a cosmetologist license under section 2(4) of this chapter may be waived by the board if:
(1) the applicant submits a verified petition for the waiver on a form prescribed by the board which:
(A) states the reasons for requesting the waiver; and
(B) is signed by two (2) persons who know the applicant and are familiar with the facts set forth in the petition; and
(2) the board determines that the requirement would result in extreme hardship to the applicant if enforced.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-4
Prerequisites to license issuance
Sec. 4. The board may issue a license under this chapter if the

applicant has:
(1) complied with section 2 of this chapter; and
(2) paid the fee for the license set forth in IC 25-8-13-5.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-5
Temporary license
Sec. 5. If:
(1) the board cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) the board determines that the board will require more than fifteen (15) days to determine if the applicant has complied with section 2 of this chapter;
then the board shall issue a temporary cosmetology salon license to the applicant.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-6
Duration of temporary license
Sec. 6. The temporary license issued under section 5 of this chapter is valid until the board approves or denies the application for a license under this chapter or until three (3) months following its issuance, whichever occurs first.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-7
Salon license requirement of lessee of licensed salon
Sec. 7. The board may not require a cosmetologist to obtain a license under this chapter if the cosmetologist has leased or subleased a portion of a cosmetology salon from a person licensed under this chapter.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-8
Sign display at salon entrance; standards
Sec. 8. (a) A person holding a license issued under IC 25-8-7, IC 25-8-7.1, IC 25-8-7.2, or IC 25-8-12.6 shall display a sign complying with standards prescribed by the board at the main public entrance to the salon.
(b) The sign must:
(1) be clearly visible to a customer entering the establishment at that entrance; and
(2) state in legible printing that the establishment is a structure licensed as one (1) of the following:
(A) Cosmetology salon.
(B) Electrology salon.
(C) Manicuring salon.
(D) Esthetic salon.
As added by P.L.257-1987, SEC.6. Amended by P.L.184-1991,

SEC.24; P.L.113-1999, SEC.10.



CHAPTER 7.1. MANICURIST SALON LICENSES

IC 25-8-7.1-2
Licensing requirements
Sec. 2. A person who desires to obtain a manicurist salon license must:
(1) do one (1) or more of the following:
(A) Select a site for the salon that, if located in the same building as a residence:
(i) is separated from the residence by a substantial floor to ceiling partition; and
(ii) has a separate entry.
(B) Meet the requirements for a mobile salon as established by the board under IC 25-8-3-23(b);
(2) if applicable, obtain:
(A) a building permit;
(B) a certificate of occupancy; or
(C) other approval action required under IC 22-15-3 and IC 36-7-4;
to operate the manicurist salon;
(3) install the furnishings, if applicable, and obtain the salon equipment required under rules adopted by the board; and
(4) submit a verified statement on a form prescribed by the board that the manicurist salon will be under the personal supervision of a person who has at least six (6) months active experience as a:
(A) manicurist under IC 25-8-11; or
(B) cosmetologist under IC 25-8-9;
before the application was submitted under this chapter.
As added by P.L.184-1991, SEC.25. Amended by P.L.197-2007, SEC.39.

IC 25-8-7.1-3
Waiver of licensee supervision requirement
Sec. 3. The requirement for a manicurist license under section 2(4) of this chapter may be waived by the board if:
(1) the applicant submits a verified petition for the waiver on a form prescribed by the board that: (A) states the reasons for requesting the waiver; and
(B) is signed by two (2) individuals who know the applicant and are familiar with the facts in the petition; and
(2) the board determines that the requirement would result in extreme hardship to the applicant if enforced.
As added by P.L.236-1995, SEC.13.

IC 25-8-7.1-4
Temporary manicurist salon license
Sec. 4. If the board:
(1) cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) determines that more than fifteen (15) days are required to determine whether the applicant has complied with section 2 of this chapter;
the board shall issue a temporary manicurist salon license to the applicant.
As added by P.L.173-1996, SEC.10.



CHAPTER 7.2. ELECTROLOGY SALON LICENSES

IC 25-8-7.2-2
Licensing requirements
Sec. 2. A person who desires to obtain an electrology salon license must:
(1) do one (1) or more of the following:
(A) Select a site for the salon that, if located in the same building as a residence:
(i) is separated from the residence by a substantial floor to ceiling partition; and
(ii) has a separate entry.
(B) Meet the requirements for a mobile salon as established by the board under IC 25-8-3-23(b);
(2) if applicable, obtain:
(A) a building permit;
(B) a certificate of occupancy; or
(C) other approval action required under IC 22-15-3 and IC 36-7-4;
to operate the manicurist salon;
(3) install the furnishings, if applicable, and obtain the salon equipment required under rules adopted by the board; and
(4) submit a verified statement on a form prescribed by the board that the electrology salon will be under the personal supervision of a person who has at least six (6) months active experience as an electrologist under IC 25-8-10 before the application was submitted under this chapter.
As added by P.L.184-1991, SEC.26. Amended by P.L.197-2007, SEC.40.

IC 25-8-7.2-3
Waiver of licensee supervision requirement
Sec. 3. The requirement for an electrologist license under section 2(4) of this chapter may be waived by the board if:
(1) the applicant submits a verified petition for the waiver on a form prescribed by the board that:
(A) states the reasons for requesting the waiver; and
(B) is signed by two (2) individuals who know the applicant

and are familiar with the facts in the petition; and
(2) the board determines that the requirement would result in extreme hardship to the applicant if enforced.
As added by P.L.236-1995, SEC.14.

IC 25-8-7.2-4
Temporary electrology salon license
Sec. 4. If the board:
(1) cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) determines that more than fifteen (15) days are required to determine whether the applicant has complied with section 2 of this chapter;
the board shall issue a temporary electrology salon license to the applicant.
As added by P.L.173-1996, SEC.11.



CHAPTER 8. REPEALED



CHAPTER 8.1. BARBER SHOP LICENSES

IC 25-8-8.1-2
Requirements of license
Sec. 2. A person who wishes to obtain a barber shop license must:
(1) select a site for the barber shop that, if located in the same building as a residence:
(A) is separated from the residence by a substantial floor to ceiling partition; and
(B) has a separate entrance from the residence;
(2) obtain:
(A) a building permit;
(B) a certificate of occupancy; or
(C) any other approval action required under IC 22-15-3 and IC 36-7-4;
required to operate the barber shop;
(3) install furnishings and obtain shop equipment required under rules adopted by the board; and
(4) submit a verified statement on a form prescribed by the board that the barber shop will be under the personal supervision of a barber licensed under this article.
As added by P.L.84-2010, SEC.47.

IC 25-8-8.1-3
Requirements to issue license
Sec. 3. The board may issue a license under this chapter if the applicant has:
(1) complied with section 2 of this chapter; and
(2) paid the fee for the license set forth in IC 25-8-13.
As added by P.L.84-2010, SEC.47.

IC 25-8-8.1-4
Display of sign
Sec. 4. A person holding a license issued under this chapter shall display a sign complying with standards prescribed by the board. The sign must:
(1) be clearly visible to a customer entering the establishment at the shop's main public entrance; and
(2) state in legible printing that the establishment is licensed as a barber shop.
As added by P.L.84-2010, SEC.47.

IC 25-8-8.1-5 Temporary license
Sec. 5. (a) If:
(1) the board cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) the board determines that more than fifteen (15) days are required to determine if the applicant has complied with section 2 of this chapter;
the board shall issue a temporary barber shop license to the applicant.
(b) A temporary license issued under subsection (a) is valid until:
(1) the board approves or denies the application for a license under this chapter; or
(2) three (3) months after the issuance of the temporary license;
whichever occurs first.
As added by P.L.84-2010, SEC.47.



CHAPTER 9. COSMETOLOGIST LICENSES

IC 25-8-9-2
Application; form
Sec. 2. A person must file a verified application for a cosmetologist license with the board on a form prescribed by the board to obtain that license.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that the applicant:
(1) is at least eighteen (18) years of age;
(2) has successfully completed the tenth grade or received the equivalent of tenth grade education;
(3) has graduated from a cosmetologist program in a cosmetology school;
(4) has received a satisfactory grade (as defined by IC 25-8-4-9) on an examination for cosmetologist license applicants prescribed by the board;
(5) has not committed an act for which the applicant could be disciplined under IC 25-8-14; and
(6) has paid the fee set forth in IC 25-8-13-7 for the issuance of a license under this chapter.
As added by P.L.257-1987, SEC.8. Amended by P.L.113-1999, SEC.11.

IC 25-8-9-4
Waiver of tenth grade education requirement; conditions
Sec. 4. The board may waive the requirement for applicants under section 3(2) of this chapter if:
(1) the applicant petitions the board for a waiver; and
(2) the board determines that the requirement would result in extreme hardship to the applicant if enforced.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-5
Repeat examinations
Sec. 5. If a person does not receive a satisfactory grade on the examination described in section 3(4) of this chapter, that person may repeat the examination without completing any additional study in cosmetology.
As added by P.L.257-1987, SEC.8.
IC 25-8-9-6
Unsuccessful repeat examination; consequences
Sec. 6. If a person does not receive a satisfactory grade on the repeat examination described in section 5 of this chapter, the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again, subject to the rules governing the examination adopted by the board.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-7
Temporary work permit
Sec. 7. The board may issue a temporary work permit to practice cosmetology, electrology, esthetics, or manicuring.
As added by P.L.257-1987, SEC.8. Amended by P.L.214-1993, SEC.33; P.L.236-1995, SEC.15; P.L.157-2006, SEC.44; P.L.197-2007, SEC.41.

IC 25-8-9-8
Temporary work permit application
Sec. 8. A person must file a verified application for a temporary:
(1) cosmetologist work permit;
(2) electrologist work permit;
(3) esthetician work permit; or
(4) manicurist work permit;
with the board on a form prescribed by the board to obtain that work permit.
As added by P.L.257-1987, SEC.8. Amended by P.L.214-1993, SEC.34; P.L.236-1995, SEC.16; P.L.157-2006, SEC.45; P.L.197-2007, SEC.42.

IC 25-8-9-9
Contents of temporary work permit application
Sec. 9. (a) The temporary cosmetologist work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice cosmetology under the supervision of a cosmetologist; and
(2) has filed an application under:
(A) section 2 of this chapter, but has not taken the examination described by section 3(4) of this chapter; or
(B) IC 25-8-4-2 and is awaiting a board determination.
(b) The temporary electrologist work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice electrology under the supervision of an electrologist; and
(2) has filed an application under:
(A) IC 25-8-10-2, but has not taken the examination described in IC 25-8-10-3(3); or
(B) IC 25-8-4-2 and is awaiting a board determination.
(c) The temporary esthetician work permit application described

in section 8 of this chapter must state that the applicant:
(1) will practice esthetics under the supervision of an esthetician or cosmetologist; and
(2) has filed an application under:
(A) IC 25-8-12.5-3, but has not taken the examination described in IC 25-8-12.5-4(4); or
(B) IC 25-8-4-2 and is awaiting a board determination.
(d) The temporary manicurist work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice manicuring under the supervision of a cosmetologist or manicurist; and
(2) has filed an application under:
(A) IC 25-8-11-3, but has not taken the examination described in IC 25-8-11-4(4); or
(B) IC 25-8-4-2 and is awaiting a board determination.
As added by P.L.257-1987, SEC.8. Amended by P.L.214-1993, SEC.35; P.L.236-1995, SEC.17; P.L.157-2006, SEC.46; P.L.197-2007, SEC.43; P.L.177-2009, SEC.28.

IC 25-8-9-10
Expiration of temporary work permit
Sec. 10. (a) Except when held by an applicant who has filed an application under IC 25-8-4-2, a temporary work permit issued under section 7 of this chapter expires:
(1) three (3) months after the date of issuance; or
(2) thirty (30) days after the license holder takes the applicable examination;
whichever occurs first.
(b) A temporary work permit held by a license applicant who has filed an application under IC 25-8-4-2 expires thirty (30) days after the board's approval of the applicant's application. If the application for licensure is denied, the applicant's temporary work permit expires five (5) days after the board's decision.
As added by P.L.257-1987, SEC.8. Amended by P.L.184-1991, SEC.27; P.L.236-1995, SEC.18.

IC 25-8-9-11
Temporary licenses; renewal or reinstatement
Sec. 11. The board may not renew or reinstate a license issued under section 7 of this chapter.
As added by P.L.257-1987, SEC.8. Amended by P.L.194-2005, SEC.40.

IC 25-8-9-12
Number of temporary licenses
Sec. 12. The board may not grant a person more than one (1) license under section 7 of this chapter.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-13 Practice in cosmetology school; restriction
Sec. 13. A person licensed under this chapter may not engage in cosmetology in a cosmetology school except as part of student instruction.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-14
Practice restrictions
Sec. 14. A person licensed under this chapter may not engage in cosmetology outside a cosmetology salon unless that person:
(1) has the permission of a person who holds a cosmetology salon license and:
(A) employs the person licensed under this chapter; or
(B) leases or subleases a portion of a salon to the person licensed under this chapter; and
(2) complies with any other practice restrictions regarding this section established by the board.
As added by P.L.257-1987, SEC.8. Amended by P.L.236-1995, SEC.19.



CHAPTER 10. ELECTROLOGIST LICENSES

IC 25-8-10-2
Application; form
Sec. 2. A person must file a verified application for an electrologist license with the board on a form prescribed by the board to obtain that license.
As added by P.L.257-1987, SEC.9.

IC 25-8-10-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that the applicant:
(1) holds a cosmetologist license issued under IC 25-8-9 or an esthetician license issued under IC 25-8-12.5;
(2) has successfully completed three hundred (300) hours of instruction in electrology in a cosmetology school;
(3) has received a satisfactory grade (as defined by IC 25-8-4-9) on an examination for electrologist license prescribed by the board;
(4) has not committed an act for which the applicant could be disciplined under IC 25-8-14; and
(5) has paid the fee set forth in IC 25-8-13-8 for the issuance of a license under this chapter.
As added by P.L.257-1987, SEC.9. Amended by P.L.184-1991, SEC.28; P.L.214-1993, SEC.36; P.L.2-1995, SEC.95.

IC 25-8-10-4
Provisional license; electrologist
Sec. 4. (a) This section applies only to applications for an electrologist license under this article.
(b) If an applicant comes from a jurisdiction that does not issue an electrologist license, the board may issue an initial provisional license to an applicant who meets the following requirements:
(1) The board finds that the applicant has sufficient training or experience as an electrologist.
(2) The applicant has not committed an act that would constitute a violation of the standards of practice under IC 25-1-11.
(3) The applicant pays a fee established by the board under IC 25-1-8.
(c) An applicant who has been granted an initial provisional license must work under the supervision of a licensed cosmetologist or a licensed electrologist. (d) A person who holds an initial provisional license may apply for renewal of an electrologist license under this chapter.
(e) The holder of a provisional license may petition the board for the issuance of an electrologist license to practice without supervision. The holder of a provisional license who demonstrates to the board that the holder may satisfactorily practice without supervision shall be released from the terms of the provisional license and is entitled to hold a license under this chapter.
As added by P.L.177-2009, SEC.29.



CHAPTER 11. MANICURIST LICENSES

IC 25-8-11-2
Performance of manicuring without offering cosmetology
Sec. 2. A person may perform manicuring without offering cosmetology.
As added by P.L.257-1987, SEC.10.

IC 25-8-11-3
Application; form
Sec. 3. A person must file a verified application for a manicurist license with the board on a form prescribed by the board to obtain that license.
As added by P.L.257-1987, SEC.10.

IC 25-8-11-4
Contents of application
Sec. 4. The application described in section 3 of this chapter must state that the applicant:
(1) is at least eighteen (18) years of age;
(2) has successfully completed the eighth grade or received the equivalent of an eighth grade education;
(3) has graduated from a manicurist program in a cosmetology school;
(4) has received a satisfactory grade (as defined by IC 25-8-4-9) on an examination for manicurist license applicants prescribed by the board;
(5) has not committed an act for which the applicant could be disciplined under IC 25-8-14; and
(6) has paid the fee set forth in IC 25-8-13-9 for the issuance of a license under this chapter.
As added by P.L.257-1987, SEC.10. Amended by P.L.184-1991, SEC.29; P.L.113-1999, SEC.12.

IC 25-8-11-5
Unsuccessful examination; consequences
Sec. 5. If a person does not receive a satisfactory grade on the examination described in section 4(4) of this chapter, the person may repeat the examination subject to the rules governing the examination that are adopted by the board.
As added by P.L.257-1987, SEC.10. Amended by P.L.236-1995, SEC.20; P.L.173-1996, SEC.12.

IC 25-8-11-6 Unsuccessful repeat examination; consequences
Sec. 6. If a person does not receive a satisfactory grade on the repeat examination described in section 5 of this chapter, the board may:
(1) refuse to permit that person to take the examination again; or
(2) permit the person to take the examination again, subject to the rules governing the examination adopted by the board.
As added by P.L.257-1987, SEC.10.

IC 25-8-11-7
Use of acrylic liquid monomer formulated with methyl methacrylate
Sec. 7. (a) A person licensed under this article may not use acrylic liquid monomer formulated with methyl methacrylate (MMA).
(b) A person who violates subsection (a) may be disciplined under IC 25-1-11.
As added by P.L.113-1999, SEC.13.

IC 25-8-11-8
Provisional license; manicurist
Sec. 8. (a) This section applies only to applications for a manicurist license under this article.
(b) If an applicant comes from a jurisdiction that does not issue a manicurist license, the board may issue an initial provisional license to an applicant who meets the following requirements:
(1) The board finds that the applicant has sufficient training or experience as a manicurist.
(2) The applicant has not committed an act that would constitute a violation of the standards of practice under IC 25-1-11.
(3) The applicant pays a fee established by the board under IC 25-1-8.
(c) An applicant who has been granted an initial provisional license must work under the supervision of a licensed cosmetologist or licensed manicurist.
(d) A person who holds an initial provisional license may apply for renewal of a manicurist license under this chapter.
(e) The holder of a provisional license may petition the board for the issuance of a manicurist license to practice without supervision. The holder of a provisional license who demonstrates to the board that the holder may satisfactorily practice without supervision shall be released from the terms of the provisional license and is entitled to hold a license under this chapter.
As added by P.L.177-2009, SEC.30.



CHAPTER 12. REPEALED



CHAPTER 12.1. BARBER LICENSES

IC 25-8-12.1-2
Verified application
Sec. 2. A person must file a verified application with the board on a form prescribed by the board to obtain a barber license.
As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that the applicant:
(1) is either:
(A) at least eighteen (18) years of age; or
(B) at least seventeen (17) years of age and is a graduate of an accredited high school;
(2) has graduated from an approved barber school with not less than one thousand five hundred (1,500) hours of training;
(3) has received a satisfactory grade of at least seventy-five percent (75%) on an examination for barber license applicants prescribed by the board;
(4) has not committed an act that could subject the applicant to discipline under IC 25-1-11; and
(5) has paid the fee set forth in IC 25-8-13 for the issuance of a license under this chapter.
As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-4
Failure to pass examination
Sec. 4. (a) If a person does not receive a satisfactory grade on the examination described in IC 25-8-4-7, that person may repeat the examination subject to the rules governing the examination adopted by the board.
(b) If a person does not receive a satisfactory grade on the examination described in subsection (a), the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again subject to the rules governing the examination adopted by the board.
As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-5
Restrictions on barbering in barber school
Sec. 5. A person licensed under this chapter may not engage in barbering in a barber school except as part of student instruction. As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-6
Restrictions on barbering outside barber school
Sec. 6. A person licensed under this chapter may not engage in barbering outside a barber shop unless the person:
(1) has the permission of a person who holds a barber shop license and:
(A) employs; or
(B) leases or subleases a part of a shop to;
the person licensed under this chapter; and
(2) complies with any other practice restrictions established by the board under this chapter.
As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-7
Temporary work permit
Sec. 7. The board may issue a temporary work permit to practice barbering.
As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-8
Application for temporary work permit
Sec. 8. A person must file a verified application with the board on a form prescribed by the board to obtain a temporary work permit.
As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-9
Contents of temporary work permit application
Sec. 9. The application described in section 8 of this chapter must state that the applicant will practice barbering under the supervision of a barber, and:
(1) has filed an application under section 2 of this chapter, but has not taken the examination described in IC 25-8-4-7; or
(2) has filed an application under IC 25-8-4-2(g) and is awaiting board determination as described in IC 25-8-4-2(g).
As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-10
Expiration of work permit
Sec. 10. (a) Except when held by a barber applicant who has filed an application under IC 25-8-4-2(g), a work permit issued under section 7 of this chapter expires:
(1) three (3) months after the date of issuance; or
(2) thirty (30) days after the permit holder takes the examination described in IC 25-8-4-7;
whichever occurs first.
(b) A work permit held by a barber license applicant who has filed an application under IC 25-8-4-2(g) expires thirty (30) days after board determination as described in IC 25-8-4-2(g). As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-11
Nonrenewability of work permits
Sec. 11. The board may not:
(1) renew or reinstate a work permit; or
(2) grant a person more than one (1) work permit;
issued under section 7 of this chapter.
As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-12
License after military service
Sec. 12. A person who:
(1) enters active military service of the United States or of this state:
(A) in time of war or an emergency;
(B) for or during a period of training; or
(C) in connection with or under the operation of a system of selective service; and
(2) at the time of entry holds a valid license as a registered barber;
shall be granted a similar certificate of registration or license upon presenting to the board an honorable discharge from military service, dated not more than six (6) months before the time of the presentation. The similar certificate or license shall be granted by the board upon payment of a fee established by the board.
As added by P.L.84-2010, SEC.48.

IC 25-8-12.1-13
Provisional license
Sec. 13. (a) This section applies only to applications for a barber license under this chapter.
(b) If an applicant comes from a jurisdiction that does not issue a barber license, the board may issue an initial provisional license to an applicant who meets the following requirements:
(1) The board finds that the applicant has sufficient training or experience as a barber.
(2) The applicant has not committed an act that would constitute a violation of the standards of practice under IC 25-1-11.
(3) The applicant pays a fee established by the board under IC 25-1-8.
(c) An applicant who has been granted an initial provisional license must work under the supervision of a licensed barber.
(d) A person who holds an initial provisional license may apply for renewal of a barber license under this article.
(e) The holder of a provisional license may petition the board for the issuance of a barber license to practice without supervision. The holder of a provisional license who demonstrates to the board that the holder may satisfactorily practice without supervision shall be

released from terms of the provisional license and is entitled to hold a license under this chapter.
As added by P.L.84-2010, SEC.48.



CHAPTER 12.5. ESTHETICIAN LICENSES

IC 25-8-12.5-2
Cosmetology offering not required
Sec. 2. A person may act as an esthetician without offering cosmetology.
As added by P.L.144-1990, SEC.3.

IC 25-8-12.5-3
Verified application; filing; form
Sec. 3. A person must file a verified application for an esthetician license with the board on a form prescribed by the board to obtain the license.
As added by P.L.144-1990, SEC.3.

IC 25-8-12.5-4
Licensee qualifications
Sec. 4. To receive a license issued under this chapter, a person must:
(1) be at least eighteen (18) years of age;
(2) have successfully completed the tenth grade or received the equivalent of a tenth grade education;
(3) have graduated from an esthetics program in a cosmetology school;
(4) have received a satisfactory grade (as defined by IC 25-8-4-9) on an examination for esthetician license applicants prescribed by the board;
(5) not have committed an act for which the person could be disciplined under IC 25-8-14; and
(6) pay the fee set forth in IC 25-8-13-11 for the issuance of a license under this chapter.
As added by P.L.144-1990, SEC.3. Amended by P.L.184-1991, SEC.30; P.L.197-1995, SEC.2; P.L.84-1998, SEC.22; P.L.113-1999, SEC.15; P.L.177-2009, SEC.31.

IC 25-8-12.5-5
Unsuccessful examination; consequences
Sec. 5. If a person does not receive a satisfactory grade on the examination described in section 4(a)(4) of this chapter, the person may repeat the examination subject to the rules governing the examination that are adopted by the board.
As added by P.L.144-1990, SEC.3. Amended by P.L.2-1995, SEC.96; P.L.236-1995, SEC.21; P.L.173-1996, SEC.13.
IC 25-8-12.5-6
Repeat examination; unsatisfactory grade
Sec. 6. If a person does not receive a satisfactory grade on the repeat examination described in section 5 of this chapter, the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again, subject to the rules governing the examination adopted by the board.
As added by P.L.144-1990, SEC.3.

IC 25-8-12.5-7
Repealed
(Repealed by P.L.177-2009, SEC.63.)

IC 25-8-12.5-8
Provisional license; esthetician
Sec. 8. (a) This section applies only to applications for an esthetician license under this article.
(b) If an applicant comes from a jurisdiction that does not issue an esthetician license, the board may issue an initial provisional license to an applicant who meets the following requirements:
(1) The board finds that the applicant has sufficient training or experience as an esthetician.
(2) The applicant has not committed an act that would constitute a violation of the standards of practice under IC 25-1-11.
(3) The applicant pays a fee established by the board under IC 25-1-8.
(c) An applicant who has been granted an initial provisional license must work under the supervision of a licensed cosmetologist or a licensed esthetician.
(d) A person who holds an initial provisional license may apply for renewal of an esthetician license under this chapter.
(e) The holder of a provisional license may petition the board for the issuance of an esthetician license to practice without supervision. The holder of a provisional license who demonstrates to the board that the holder may satisfactorily practice without supervision shall be released from the terms of the provisional license and is entitled to hold a license under this chapter.
As added by P.L.177-2009, SEC.32.



CHAPTER 12.6. ESTHETICIAN SHOP LICENSE

IC 25-8-12.6-2
Qualifications for license
Sec. 2. To obtain an esthetic salon license, a person must:
(1) select a site for the salon that, if located in the same building as a residence:
(A) is separated from the residence by a substantial partition; and
(B) has a separate entry;
(2) obtain a building permit, certificate of occupancy, or other approval action required under IC 22-12 and IC 36-7-4 to operate the esthetic salon;
(3) install the furnishings and obtain the salon equipment required under rules adopted by the board; and
(4) submit a verified statement on a form prescribed by the board that the esthetic salon will be under the personal supervision of a person who holds an esthetician license under IC 25-8-12.5 and has at least six (6) months of active experience as an esthetician under IC 25-8-12.5 or as a cosmetologist under IC 25-8-9 before the application was submitted under this chapter.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.32.

IC 25-8-12.6-3
Waiver of shop license requirement
Sec. 3. The requirement for an esthetic salon license under section 2(4) of this chapter may be waived by the board if:
(1) the applicant submits a verified petition for the waiver on a form prescribed by the board that:
(A) states the reasons for requesting the waiver; and
(B) is signed by two (2) persons who know the applicant and are familiar with the facts set forth in the petition; and
(2) the board determines that the requirement would result in extreme hardship to the applicant if enforced.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.33.

IC 25-8-12.6-4
Issuance of license; applicant compliance and payment of fee
Sec. 4. The board may issue a license under this chapter if the applicant has: (1) complied with section 2 of this chapter; and
(2) paid the fee for the license set forth in IC 25-8-13-5.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.34.

IC 25-8-12.6-5
Temporary license
Sec. 5. If:
(1) the board cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) the board determines that the board will require more than fifteen (15) days to determine if the applicant has complied with section 2 of this chapter;
the board shall issue a temporary esthetic salon license to the applicant.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.35.

IC 25-8-12.6-6
Validity term of temporary license
Sec. 6. A temporary license issued under section 5 of this chapter is valid until the earlier of:
(1) the date the board approves or denies the application for a license under this chapter; or
(2) three (3) months from the date the temporary license is issued.
As added by P.L.144-1990, SEC.4.

IC 25-8-12.6-7
Exemption from licensure
Sec. 7. The board may not require an esthetician to obtain a license under this chapter if the esthetician has leased or subleased a portion of a cosmetology salon:
(1) from a cosmetologist licensed under IC 25-8-7; and
(2) that meets the requirements of section 2(3) of this chapter.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.36.

IC 25-8-12.6-8
Display of sign
Sec. 8. (a) A person holding a license issued under this chapter shall display a sign complying with standards prescribed by the board at the main public entrance to the esthetic salon.
(b) The sign must:
(1) be clearly visible to a customer entering the establishment at the entrance; and
(2) state in legible printing that the establishment is an esthetic salon.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991,

SEC.37.



CHAPTER 13. FEES

IC 25-8-13-2
Fee exempt transactions
Sec. 2. The board may not charge a fee for:
(1) transferring a cosmetology salon license under IC 25-8-4-4 or barber shop license under IC 25-8-8.1; or
(2) issuing a temporary license to practice cosmetology under IC 25-8-7-6 or a temporary work permit to practice barbering under IC 25-8-12.1-7.
As added by P.L.257-1987, SEC.12. Amended by P.L.84-2010, SEC.49.

IC 25-8-13-3
School license fee
Sec. 3. (a) The board shall charge a fee established by the board under IC 25-1-8-2 for an application to issue or renew a cosmetology school or barber school license.
(b) The board shall charge a fee established under IC 25-1-8-6 for reinstating a cosmetology school or barber school license.
As added by P.L.257-1987, SEC.12. Amended by P.L.197-1995, SEC.3; P.L.194-2005, SEC.41; P.L.157-2006, SEC.47; P.L.84-2010, SEC.50.

IC 25-8-13-4
Instructor's licensing fee
Sec. 4. (a) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing or renewing an instructor license.
(b) The board shall charge a fee established under IC 25-1-8-6 for reinstating an instructor license.
As added by P.L.257-1987, SEC.12. Amended by P.L.214-1993, SEC.37; P.L.236-1995, SEC.22; P.L.197-1995, SEC.4; P.L.194-2005, SEC.42; P.L.157-2006, SEC.48; P.L.84-2010, SEC.51.

IC 25-8-13-5
Salon and barber shop license fee
Sec. 5. (a) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing or renewing:
(1) a cosmetology salon license;
(2) an electrology salon license;
(3) an esthetic salon license; (4) a manicurist salon license; or
(5) a barber shop license.
(b) The board shall charge a fee established under IC 25-1-8-6 for reinstating:
(1) a cosmetology salon license;
(2) an electrology salon license;
(3) an esthetic salon license;
(4) a manicurist salon license; or
(5) a barber shop license.
As added by P.L.257-1987, SEC.12. Amended by P.L.184-1991, SEC.38; P.L.194-2005, SEC.43; P.L.157-2006, SEC.49; P.L.84-2010, SEC.52.

IC 25-8-13-6
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-8-13-7
Cosmetologist license fees
Sec. 7. (a) The board shall charge a fee established by the board under IC 25-1-8-2 for providing an examination to an applicant for a cosmetologist license.
(b) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing or renewing a cosmetologist license.
(c) The board shall charge a fee established under IC 25-1-8-6 for reinstating a cosmetologist license.
(d) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing an Indiana cosmetologist license to a person who holds a license from another jurisdiction that meets the requirements set forth in IC 25-8-4-2.
As added by P.L.257-1987, SEC.12. Amended by P.L.236-1995, SEC.23; P.L.197-1995, SEC.6; P.L.194-2005, SEC.45; P.L.157-2006, SEC.50.

IC 25-8-13-8
Electrologist license fees
Sec. 8. (a) The board shall charge a fee established by the board under IC 25-1-8-2 for providing an examination to an applicant for an electrologist license.
(b) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing or renewing an electrologist license.
(c) The board shall charge a fee established under IC 25-1-8-6 for reinstating an electrologist license.
(d) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing a license to a person who holds an electrologist license from another jurisdiction that meets the requirements under IC 25-8-4-2.
As added by P.L.257-1987, SEC.12. Amended by P.L.214-1993, SEC.38; P.L.236-1995, SEC.24; P.L.197-1995, SEC.7; P.L.194-2005, SEC.46; P.L.157-2006, SEC.51.
IC 25-8-13-9
Manicurist license fees
Sec. 9. (a) The board shall charge a fee established by the board under IC 25-1-8-2 for providing an examination to an applicant for a manicurist license.
(b) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing or renewing a manicurist license.
(c) The board shall charge a fee required under IC 25-1-8-6 for reinstating a manicurist license.
(d) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing a license to a person who holds a manicurist license from another jurisdiction that meets the requirements under IC 25-8-4-2.
As added by P.L.257-1987, SEC.12. Amended by P.L.214-1993, SEC.39; P.L.236-1995, SEC.25; P.L.197-1995, SEC.8; P.L.194-2005, SEC.47; P.L.157-2006, SEC.52.

IC 25-8-13-10
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-8-13-11
Esthetician examination and license fees
Sec. 11. (a) The board shall charge a fee established by the board under IC 25-1-8-2 for providing an examination to an applicant for an esthetician license.
(b) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing or renewing an esthetician license.
(c) The board shall charge a fee established under IC 25-1-8-6 for reinstating an esthetician license.
(d) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing a license to a person who holds an esthetician license from another jurisdiction that meets the requirements under IC 25-8-4-2.
As added by P.L.144-1990, SEC.5. Amended by P.L.184-1991, SEC.39; P.L.214-1993, SEC.40; P.L.236-1995, SEC.26; P.L.197-1995, SEC.10; P.L.194-2005, SEC.49; P.L.157-2006, SEC.53.

IC 25-8-13-12
Repealed
(Repealed by P.L.184-1991, SEC.42.)

IC 25-8-13-12.1
Barber license fees
Sec. 12.1. (a) The board shall establish fees under IC 25-1-8-2 for providing an examination to an applicant for a barber license.
(b) The board shall establish fees under IC 25-1-8-2 for issuing or renewing a barber license.
(c) The board shall charge a fee established under IC 25-1-8-6 for

reinstating a barber license.
(d) The board shall charge a fee established by the board under IC 25-1-8-2 for issuing a license to a person who holds a barber license from another jurisdiction that meets the requirements under IC 25-8-4-2.
As added by P.L.84-2010, SEC.53.

IC 25-8-13-13
Duplicate license fee
Sec. 13. The board shall charge the fee established under IC 25-1-8-2 for issuing a duplicate license.
As added by P.L.184-1991, SEC.40. Amended by P.L.235-1995, SEC.5.



CHAPTER 14. ENFORCEMENT

IC 25-8-14-2
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-8-14-3
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-8-14-4
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-8-14-5
Violations; unlicensed acts; offense
Sec. 5. A person who:
(1) violates any provision of this article; or
(2) performs any act authorized by a license issued under this article without possessing a valid license to do so;
commits a Class C infraction.
As added by P.L.257-1987, SEC.13. Amended by P.L.239-1995, SEC.6.

IC 25-8-14-6
Practice or attending school while diseased; offenses
Sec. 6. (a) A person who:
(1) is a cosmetologist, a manicurist, an electrologist, an esthetician, a barber, or an instructor; and
(2) knowingly performs any act authorized by a license issued under this article while the person has an infectious, a contagious, or a communicable disease that has been epidemiologically demonstrated to be transmitted through casual contact;
commits a Class C infraction.
(b) A person who knowingly attends a cosmetology school or a barber school as a student while the person has an infectious, a contagious, or a communicable disease that has been epidemiologically demonstrated to be transmitted through casual contact commits a Class C infraction.
As added by P.L.257-1987, SEC.13. Amended by P.L.184-1991,

SEC.41; P.L.214-1993, SEC.41; P.L.84-2010, SEC.54.



CHAPTER 15. REPEALED



CHAPTER 15.4. TANNING FACILITIES

IC 25-8-15.4-2
"Committee" defined
Sec. 2. As used in this chapter, "committee" refers to the tanning facility committee that may be established under section 21 of this chapter.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-3
"Tanning device" defined
Sec. 3. As used in this chapter, "tanning device" means equipment that meets the following conditions:
(1) Emits ultraviolet radiation with wavelengths in the air between two hundred (200) and four hundred (400) nanometers.
(2) Is used for tanning human skin.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-4
"Tanning facility" defined
Sec. 4. As used in this chapter, "tanning facility" means a facility that provides persons with access to a tanning device.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-5
Necessity for license
Sec. 5. A person may not operate a tanning facility and charge a fee for the use of tanning devices unless the person has a license to operate the tanning facility issued by the board under this chapter.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-6
License requirements
Sec. 6. To obtain a license to operate a tanning facility, a person:
(1) must submit an application to the board on a form prescribed by the board;
(2) must pay a fee established by the board under IC 25-1-8-2; and
(3) may be subject to an inspection of the facility by the board.
As added by P.L.142-1995, SEC.31. Amended by P.L.194-2005, SEC.51; P.L.177-2009, SEC.33.

IC 25-8-15.4-7 Contents of license application
Sec. 7. The form described under section 6(1) of this chapter must contain the following information:
(1) The name and location of the tanning facility.
(2) The name of the person that owns the tanning facility.
(3) Any other information required by the board.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-8
Separate licenses; transfer of license to new location
Sec. 8. (a) A person must obtain a separate license for each tanning facility the person operates.
(b) If a person:
(1) has obtained a license to operate a tanning facility issued under this chapter; and
(2) changes the location of the tanning facility;
the board may transfer the license to the tanning facility at the new location.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-9
Expiration and renewal of licenses
Sec. 9. (a) A license issued under this chapter expires every fourth year on a date established by the licensing agency under IC 25-1-6-4.
(b) The board shall renew a license issued under this chapter if the person that operates the facility pays the fee for renewal established by the board under IC 25-1-8-2 on or before the date established by the licensing agency.
(c) If the holder of a license does not renew the license on or before the renewal date established by the licensing agency, the license expires and becomes invalid without any action by the board.
As added by P.L.142-1995, SEC.31. Amended by P.L.105-2008, SEC.24.

IC 25-8-15.4-9.5
Reinstatement; requirements
Sec. 9.5. (a) The board may, upon application, reinstate a license under this chapter that has been expired for not more than three (3) years if the person holding the license meets the requirements for reinstatement established under IC 25-1-8-6(c).
(b) If more than three (3) years have elapsed since the date a license under this chapter expired, the individual holding the license may have the license reinstated by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.197-2007, SEC.44. Amended by P.L.105-2008, SEC.25.

IC 25-8-15.4-10
Display of license
Sec. 10. A person holding a tanning facility license issued under

this chapter shall display the license in a manner that is clearly visible to a person entering the tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-11
Written statement
Sec. 11. Before a person uses a tanning device in a tanning facility, the operator, owner, or employee of the operator or owner of the tanning facility shall require the person to read and sign a written statement approved by the board that contains the following information:
(1) A person who uses a tanning device in this tanning facility must use protective eyewear.
(2) If the provided eye protection is not worn, use of a tanning device in this tanning facility may cause damage to the eyes.
(3) Overexposure to the ultraviolet radiation produced by a tanning device in this tanning facility may cause burns.
(4) Exposure to the ultraviolet radiation produced by the tanning devices in this tanning facility may cause premature aging of the skin and skin cancer.
(5) Abnormal skin sensitivity to ultraviolet radiation or burning may be caused by certain foods, cosmetics, or medication, including the following:
(A) Tranquilizers.
(B) Diuretics.
(C) Antibiotics.
(D) High blood pressure medication.
(E) Birth control medication.
(F) Other photosensitizing agents as determined under rules adopted by the board.
(6) A person who is taking a prescription drug or an over-the-counter drug should consult a physician or pharmacist before using a tanning device.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-12
Display of sign
Sec. 12. An operator of a tanning facility shall display a sign approved by the board in a manner that is clearly visible to a person using the tanning devices in the tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-13
Denial of risks
Sec. 13. An owner, operator, or employee of a tanning facility may not profess that using a tanning device is free from risk.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-14
Duties of operator Sec. 14. The operator of a tanning facility shall do the following:
(1) Have an employee present in the tanning facility during business hours who, as determined under rules adopted by the board, is knowledgeable in the correct operation of the tanning devices in the tanning facility and is able to assist persons in the proper use of the tanning devices.
(2) Provide each person using a tanning device with properly sanitized eyewear that protects the eyes from ultraviolet radiation and allows adequate vision.
(3) Provide instructions to each person using a tanning device on how to maintain proper exposure distance as recommended by the manufacturer of the tanning device.
(4) Limit each person using a tanning device to the maximum exposure time:
(A) established under rules of the board; or
(B) if the board has not adopted rules concerning exposure time for the tanning device, recommended by the manufacturer of the tanning device.
(5) Not allow the temperature of a tanning facility to exceed one hundred (100) degrees Fahrenheit at any time.
(6) Provide and maintain:
(A) the tanning facility; and
(B) tanning devices in the tanning facility;
in a manner that meets sanitation and safety rules adopted by the board.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-15
Presence of parent or guardian
Sec. 15. A person who is less than sixteen (16) years of age must be accompanied by a parent or guardian when using a tanning device in a tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-16
Signature of parent or guardian on written statement
Sec. 16. A person who is less than eighteen (18) years of age may not use a tanning device in a tanning facility unless the parent or guardian of the person has also signed the written statement under section 11 of this chapter in the presence of the operator of the tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-17
Protective eyewear
Sec. 17. A person who uses a tanning device in a tanning facility must use protective eyewear.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-18 Reports to board
Sec. 18. (a) The operator of a tanning facility must report to the board each known:
(1) injury; or
(2) complaint of an injury;
that results from the use of a tanning device in the tanning facility.
(b) The operator must do the following:
(1) Telephone a report under subsection (a) to the board not more than forty-eight (48) hours after the injury or complaint of an injury occurs.
(2) File a written report under subsection (a) with the board on a form provided by the board not later than seven (7) days after the injury or complaint of an injury occurs.
(c) The board shall send a copy of the report filed under subsection (b)(2) to the following:
(1) The injured person or complaining person.
(2) The federal Food and Drug Administration.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-19
Inspections
Sec. 19. An authorized representative of the board may inspect each tanning facility to determine compliance with this chapter and rules adopted under this chapter at any time during normal business hours of a tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-20
Denial, suspension, or revocation of license
Sec. 20. The board may deny, suspend, or revoke a license issued under this chapter if the person holding or requesting the license violates this chapter or a rule adopted under this chapter.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-21
Tanning facility committee; members; appointment
Sec. 21. (a) The board may establish the tanning facility committee.
(b) If the board establishes the committee under subsection (a), the committee consists of five (5) members appointed by the president of the board for terms of two (2) years. The committee must include the following:
(1) One (1) member of the board.
(2) One (1) owner of a licensed tanning facility who is licensed as a cosmetologist under IC 25-8-4.
(3) One (1) owner of a licensed tanning facility who does not hold any other license under this article.
(4) One (1) physician or other licensed health care provider who works in the area of dermatology.
(5) One (1) individual who is not associated with a tanning

facility or a profession licensed under this article other than as a consumer.
(c) If the board establishes the committee under this section, the president of the board shall appoint one (1) of the committee members to serve as chairman of the committee.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-22
Committee; removal of member
Sec. 22. A member of the committee may be removed by the board without cause.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-23
Rules
Sec. 23. (a) The committee may propose rules to the board concerning the following:
(1) The operation of tanning devices.
(2) The implementation of this chapter.
(b) The board may adopt rules under IC 4-22-2 that are recommended by the committee.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-24
Schedule of civil penalties; order of compliance; imposition of civil penalty
Sec. 24. (a) In addition to the other remedies provided in this chapter, the board shall adopt a schedule of civil penalties that may be levied to enforce the provisions of the following:
(1) This chapter.
(2) The rules adopted under this chapter by the board.
(b) A penalty included in the schedule of civil penalties adopted under subsection (a) may not exceed one thousand dollars ($1,000) for each violation per day.
(c) The board may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who does any of the following:
(1) Fails to comply with this chapter or a rule adopted under this chapter.
(2) Interferes with or obstructs the board or the board's authorized representative in the performance of duties under this chapter.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce this chapter or a rule adopted under this chapter.
As added by P.L.142-1995, SEC.31.
IC 25-8-15.4-25
Violations; offenses
Sec. 25. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class C misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.142-1995, SEC.31.



CHAPTER 16. REPEALED






ARTICLE 9. BOXING AND SPARRING MATCHES

CHAPTER 1. REPEALED






ARTICLE 10. CHIROPRACTORS

CHAPTER 1. REGULATION OF CHIROPRACTORS _ CREATION OF BOARD

IC 25-10-1-1.5
Board of chiropractic examiners; creation; appointment of members; tenure; powers and duties; expenses
Sec. 1.5. (a) There is created a board of chiropractic examiners. The board shall consist of seven (7) members appointed by the governor, not more than four (4) of whom may be affiliated with the same political party. Six (6) of the board members must be licensed under this chapter and must have had at least five (5) years of experience as a chiropractor prior to their appointment. One (1) member is to represent the general public and must be: (1) a resident of this state; and
(2) in no way associated with the profession of chiropractic other than as a consumer.
(b) All members shall be appointed for a term of three (3) years and serve until their successors are appointed and qualified. A vacancy occurring on the board shall be filled by the governor by appointment. Each appointed member shall serve for the unexpired term of the vacating member.
(c) The members of the board are entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Members are also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) The members of the board shall organize by the election of a chairman and a vice chairman from among its membership. The officers serve for a term of one (1) year. The board shall meet at least once each year and on other occasions as it considers necessary and advisable. A meeting of the board may be called by its chairman or by a majority of the members on the board. Four (4) members of the board constitute a quorum for the transaction of business. All decisions are required to be made by a majority vote of the quorum.
(e) The agency shall provide a secretary of the board and other personnel necessary for the proper performance of the board's duties and responsibilities under this chapter. The board, through the agency, shall receive and account for all money collected under this chapter and pay the money to the treasurer of state to be deposited by the treasurer in the general fund of the state.
(f) The board may do the following:
(1) Establish reasonable application, examination, and renewal procedures for certification under this chapter.
(2) Use an examination under this chapter that is designed by the board, designed by another person, or designed in part by the board and in part by another person.
(3) Conduct in the manner prescribed by the board examinations of applicants for certification under this chapter. The board may conduct any part of the examinations through a person other than the agency who is approved by the board. The agency may conduct any part of the examinations under IC 25-1-5-4.
(4) Issue, deny, suspend, revoke, and renew certificates.
(5) Subject to IC 25-1-7, investigate and conduct hearings, upon complaint against individuals certified or not certified under this chapter, concerning alleged violation of this chapter with hearings to be conducted in accordance with IC 4-21.5.
(6) Initiate the prosecution and enjoinder of a person violating this chapter.
(7) Adopt rules necessary for the proper performance of the board's duties, in accordance with IC 4-22-2. (8) Maintain a current list of individuals certified under this chapter.
(9) Establish a code of professional conduct.
(10) Adopt rules under IC 4-22-2 to allow chiropractors licensed under this chapter to delegate the manual manipulation, manual adjustment, or manual mobilization of the spinal column or the vertebral column under section 14(c)(4) of this chapter.
(11) Adopt rules under IC 4-22-2 establishing standards for the registration and regulation of chiropractic management consultants (as defined by the board under IC 25-10-2).
(12) Set fees for the annual registration of a chiropractic management consultant under IC 25-10-2.
(g) The board shall adopt rules establishing standards for the competent practice of the science of the chiropractic in accordance with IC 4-22-2.
(h) All expenses incurred in the administration of this chapter shall be paid from the state general fund upon appropriation being made in the manner provided by law for the making of appropriations.
As added by Acts 1981, P.L.222, SEC.103. Amended by P.L.169-1985, SEC.34; P.L.149-1987, SEC.23; P.L.152-1988, SEC.7; P.L.235-1989, SEC.1; P.L.33-1993, SEC.24; P.L.125-1994, SEC.1; P.L.1-2006, SEC.428.

IC 25-10-1-2
Requirements for licensure
Sec. 2. (a) A person who is at least eighteen (18) years of age and who has not been convicted of a crime that has a direct bearing on the person's ability to practice competently is eligible to be licensed to practice chiropractic in Indiana if the person is a graduate of an incorporated chiropractic school or college incorporated for the purpose of teaching the science of chiropractic. The school or college must meet the reasonable requirements of the board and must be accredited by the Accreditation Commission of the Council on Chiropractic Education during the applicant's attendance at the accredited school or college. The board may not discriminate against a chiropractic school or college that meets these requirements.
(b) In addition to the requirements in subsection (a), an applicant for a license to practice chiropractic must have completed at least two (2) years (sixty (60) semester hours) of education in a college or university of learning accredited by an accrediting agency that has been approved by the United States Department of Education before the applicant's training and education in a chiropractic school or college.
(Formerly: Acts 1955, c.42, s.2; Acts 1973, P.L.252, SEC.6.) As amended by Acts 1981, P.L.222, SEC.104; Acts 1982, P.L.113, SEC.45; P.L.169-1985, SEC.35; P.L.149-1987, SEC.24; P.L.152-1988, SEC.6; P.L.235-1989, SEC.2; P.L.186-1990, SEC.8; P.L.33-1993, SEC.18; P.L.234-1995, SEC.16.
IC 25-10-1-3
Examinations
Sec. 3. (a) All examinations of applicants for a license to practice chiropractic shall be held at the times and places as the board shall direct. The application for a license shall be accompanied by an examination fee established by the board.
(b) Any applicant failing in any examination and being refused a license shall be entitled to take a subsequent examination upon the payment of an additional examination fee fixed by the board. An applicant failing in any examination shall be entitled to take a subsequent examination at the next regular examination.
(Formerly: Acts 1955, c.42, s.3.) As amended by Acts 1981, P.L.222, SEC.105; P.L.152-1988, SEC.8.

IC 25-10-1-4
Waiver of educational requirements; examination
Sec. 4. Applicants who are and have been residents of the state of Indiana and who have practiced chiropractic in the state of Indiana for at least one (1) year immediately prior to December 1, 1954, shall be exempted from the educational requirements as provided by this chapter: provided, that application for a license and examination shall be made within sixty (60) days after March 4, 1955. All such applicants shall be given an examination in accordance with the provisions of this chapter, to determine their ability to practice chiropractic. Such applicants shall not be discriminated against by the board for their participation in any legal proceedings brought under the provisions of the former Indiana Medical Practice Act, (Acts 1897, c.169, as amended) where the primary issue was the practicing of chiropractic, as defined in this chapter, without having a license to practice medicine. Such applications shall be accompanied by the affidavits of two (2) freeholders stating therein that the applicant has practiced chiropractic in this state for a period of at least one (1) year prior to December 1, 1954.
(Formerly: Acts 1955, c.42, s.4.) As amended by Acts 1982, P.L.154, SEC.37.

IC 25-10-1-5
License by reciprocity
Sec. 5. Any applicant may, upon the payment of a fee established by the board, be granted a license, without an examination, providing that the applicant submits satisfactory evidence to the board that the applicant has been licensed to practice chiropractic in another state for at least three (3) years under qualifications substantially equivalent to those specified in this chapter for a license to practice chiropractic.
(Formerly: Acts 1955, c.42, s.5.) As amended by Acts 1981, P.L.222, SEC.106; P.L.234-1995, SEC.17.

IC 25-10-1-5.5
Temporary permits for chiropractic school graduates Sec. 5.5. (a) The board may issue a temporary permit to a graduate of a chiropractic school to manually manipulate, manually adjust, or manually mobilize the spinal column or vertebral column of an individual if the graduate applying for the permit is:
(1) qualified to become a licensed chiropractor by examination; and
(2) employed by and under the direct supervision of a chiropractor licensed under this chapter.
(b) A temporary permit issued under this section expires on the day after the board releases the results of the next examination given by the board.
(c) The board may not issue a temporary permit under this section to an individual who has failed an examination under this chapter.
As added by P.L.235-1989, SEC.3.

IC 25-10-1-5.6
Persons licensed in other jurisdictions; temporary permits
Sec. 5.6. A person who:
(1) is licensed to practice chiropractic by a board or licensing agency of another state or jurisdiction; and
(2) meets the requirements established by the board under section 1.5 of this chapter;
may be issued a temporary permit limited by terms and conditions considered appropriate by the board. A temporary permit issued under this section is valid for a nonrenewable period of not more than thirty (30) days.
As added by P.L.48-1991, SEC.22.

IC 25-10-1-6
Renewal of licenses; fee; display; retirement of chiropractor; inactive license; discipline
Sec. 6. (a) A license issued under this chapter is valid until the next renewal date described under subsection (b).
(b) All licenses issued by the board shall be subject to renewal biennially on a date established by the licensing agency under IC 25-1-5-4. A renewal license fee established by the board under IC 25-1-8-2 must be paid to the board on or before the date established by the licensing agency, and if not paid on or before that date, the license expires and becomes invalid without any action taken by the board.
(c) An individual whose license has been expired for not more than three (3) years may have the license reinstated upon meeting the requirements for reinstatement under IC 25-1-8-6(c).
(d) If more than three (3) years have elapsed since the date a license under this chapter expired, the individual holding the license may have the license reinstated by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
(e) A license must be displayed in the office or the place of practice of the licensee.
(f) Each applicant for renewal shall furnish evidence of

attendance during each preceding licensing year at not less than one (1) chiropractic educational conference or seminar approved by the board. The conference or seminar may be conducted by an established chiropractic organization or college. This requirement does not apply to the applicant's first licensing year. If an applicant fails to comply with this subsection, the applicant's license expires and becomes invalid at midnight of the renewal date and may be reinstated only upon application and the payment of a fee established by the board and proper showing to the board that there has been a makeup by the applicant of the omitted educational work.
(g) Any chiropractor licensed to practice chiropractic in this state who intends to retire from practice shall notify the board in writing of the chiropractor's intention to retire and shall surrender the license to the board. Upon receipt of this notice and license, the board shall record the fact that the chiropractor is retired and excuse the person from further payment of license renewal fees and attendance at license renewal seminars. If any chiropractor surrenders the license to practice chiropractic in this state, the chiropractor's reinstatement may be considered by the board on the chiropractor's written request. If any disciplinary proceedings under this chapter are pending against a chiropractor, the chiropractor may not surrender the license without the written approval of the board.
(h) Any chiropractor licensed to practice chiropractic in this state who intends to become inactive in the practice of chiropractic shall notify the board in writing that the chiropractor will not maintain an office or practice chiropractic in Indiana. The board shall then classify the chiropractor's license as inactive. The renewal fee of the inactive license is one-half (1/2) of the license renewal fee, and the chiropractor shall not be required to attend license renewal seminars. If a chiropractor holding an inactive license intends to maintain an office or practice chiropractic, the chiropractor shall notify the board of that intent. The board may reinstate that chiropractor's license upon notification and receipt of:
(1) an application;
(2) payment of the current renewal fee;
(3) payment of the current reinstatement fee; and
(4) evidence of attendance of one (1) educational conference approved by the board for each year or portion of a year of inactive license classification.
(i) The board shall discipline a practitioner of the chiropractic in accordance with IC 25-1-9.
(Formerly: Acts 1955, c.42, s.6; Acts 1963, c.366, s.2; Acts 1965, c.44, s.1.) As amended by Acts 1977, P.L.172, SEC.9; Acts 1981, P.L.222, SEC.107; P.L.169-1985, SEC.36; P.L.149-1987, SEC.25; P.L.152-1988, SEC.9; P.L.48-1991, SEC.23; P.L.105-2008, SEC.26.

IC 25-10-1-6.5
Repealed
(Repealed by P.L.152-1988, SEC.30.)
IC 25-10-1-7
Service in Armed Forces disrupting chiropractic education
Sec. 7. Any applicant for a license to practice chiropractic who is a graduate of a legally incorporated chiropractic school, institution or college, and who can produce satisfactory evidence to the board that his chiropractic education was interrupted by reason of his induction or enlistment into the active armed forces of the United States and that he received an honorable discharge from such forces, shall be entitled to have his date of graduation determined as if he had completed his course of study in chiropractic without such interruption.
(Formerly: Acts 1955, c.42, s.7.)

IC 25-10-1-8
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-10-1-9
Rights of practitioner holding license under article governing practice of medicine
Sec. 9. Nothing in this chapter shall in any manner repeal, modify, or change any right, privilege, authority or license granted a practitioner of chiropractic holding a license under IC 25-22.5.
(Formerly: Acts 1955, c.42, s.10.) As amended by Acts 1982, P.L.154, SEC.38.

IC 25-10-1-10
Fees; use and disposition
Sec. 10. All fees collected under this chapter shall be deposited in the general fund of this state and shall be paid out only by warrant of the auditor of state, upon the treasurer of state. All money appropriated to the board shall be used for the purpose of administering this chapter and may not be used for any other purposes.
(Formerly: Acts 1955, c.42, s.11.) As amended by Acts 1982, P.L.154, SEC.39; P.L.169-1985, SEC.38.

IC 25-10-1-11
Necessity of license; violations
Sec. 11. (a) No person may practice chiropractic or hold out as a chiropractor without a license to practice chiropractic in Indiana.
(b) A person who violates this chapter commits a Class A misdemeanor.
(Formerly: Acts 1955, c.42, s.12.) As amended by Acts 1978, P.L.2, SEC.2524; P.L.234-1995, SEC.18.

IC 25-10-1-12
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)
IC 25-10-1-13
Employees; act, duty, or function
Sec. 13. (a) Subject to subsection (b), an employee of a chiropractor licensed under this article may perform an act, duty, or function that is within the specific scope of practice of the employing chiropractor, if the act, duty, or function is:
(1) performed under the direction and supervision of the employing chiropractor; and
(2) reported to the employing chiropractor.
(b) An employee of a chiropractor who is not licensed as a chiropractor or a physician may not:
(1) make a diagnosis or prescribe a treatment; or
(2) manipulate, adjust, or mobilize the spinal column or vertebral column of an individual.
(c) This section does not grant the employee of a chiropractor independent practitioner status or the authority to perform patient services in an independent practice.
As added by P.L.244-1985, SEC.1.

IC 25-10-1-14
Necessity of license; injunction or order; physical therapists
Sec. 14. (a) This section applies to all persons, including persons listed in IC 25-22.5-1-2.
(b) A person may manually manipulate, manually adjust, or manually mobilize the spinal column or the vertebral column of an individual only if the person is:
(1) a chiropractor who has been issued a license under this chapter;
(2) a physician who has been issued an unlimited license to practice medicine under IC 25-22.5; or
(3) an osteopathic physician who has been issued a license to practice osteopathic medicine under IC 25-22.5.
(c) A person may not delegate the manual manipulation, manual adjustment, or manual mobilization of the spinal column or the vertebral column of an individual to another person, unless the other person is:
(1) licensed as a chiropractor under this chapter;
(2) licensed as a physician with an unlimited license to practice medicine under IC 25-22.5;
(3) licensed as an osteopathic physician with a license to practice osteopathic medicine under IC 25-22.5;
(4) a student in the final year of course work at an accredited chiropractic school participating in a preceptorship program and working under the direct supervision of a chiropractor licensed under this chapter; or
(5) a graduate of a chiropractic school who holds a valid temporary permit issued under section 5.5 of this chapter.
(d) If a violation of subsection (b) or (c) is being committed:
(1) the board in its own name;
(2) the board in the name of the state; or (3) the prosecuting attorney of the county in which the violation occurs, at the request of the board and in the name of the state;
may apply for an order enjoining the violation from the circuit court of the county in which the violation occurs.
(e) Upon a showing that a person has violated subsection (b) or (c), the court may grant without bond an injunction, a restraining order, or other appropriate order.
(f) This section does not apply to a physical therapist practicing under IC 25-27. However, a physical therapist may not practice chiropractic (as defined in IC 25-10-1-1) or medicine (as defined in IC 25-22.5-1-1.1) unless licensed to do so.
As added by P.L.245-1985, SEC.1. Amended by P.L.235-1989, SEC.4; P.L.33-1993, SEC.19.

IC 25-10-1-15
Admissibility of testimony regarding physician records or reports
Sec. 15. In any legal proceeding, a chiropractor's testimony relating to records or reports of a licensed physician may be admissible as evidence in the legal proceeding if the:
(1) chiropractor is qualified as an expert by the chiropractor's knowledge, skill, experience, training, or education; and
(2) court is satisfied that the information is of the type reasonably relied upon by other chiropractors.
As added by P.L.180-1997, SEC.1.



CHAPTER 2. CHIROPRACTIC MANAGEMENT CONSULTANTS

IC 25-10-2-2
Board powers; rules; registration fees
Sec. 2. The board shall:
(1) establish rules for the registration and regulation of a chiropractic management consultant; and
(2) establish a registration fee to be paid annually by a chiropractic management consultant.
As added by P.L.33-1993, SEC.25.

IC 25-10-2-3
Rules for registration and regulation; inclusions
Sec. 3. Rules adopted under section 2(1) of this chapter shall include the regulation of advice on advertising, promotions, office management, fraudulent or misleading billing practices, and practice building regarding patient volume.
As added by P.L.33-1993, SEC.25.

IC 25-10-2-4
Registration forms
Sec. 4. If rules are established under section 2 of this chapter, a chiropractic management consultant must file an annual registration with the board on a form approved by the board.
As added by P.L.33-1993, SEC.25.

IC 25-10-2-5
Registration fee
Sec. 5. If a registration fee is set under section 2 of this chapter, a chiropractic management consultant must pay an annual registration fee in the amount set by the board under section 2 of this chapter.
As added by P.L.33-1993, SEC.25.






ARTICLE 11. COLLECTION AGENCIES

CHAPTER 1. LICENSING OF COLLECTION AGENCIES BY SECRETARY OF STATE

following:
(a) Attorney at law.
(b) Persons regularly employed on a regular wage or salary in the capacity of credit men or in a similar capacity except as an independent contractor.
(c) Banks, including trust departments, fiduciaries, and financial institutions including licensees under IC 24-4.5 and licensees under IC 28-5-1.
(d) Licensed real estate brokers.
(e) Employees of licensees under this chapter.
(f) Any person, firm, partnership, limited liability company, or corporation engaged in any business enterprise in the state whose primary object, business, or pursuit is not the collection of claims, as the term is defined by the provisions of this chapter.
(g) Any electric, gas, water and telephone public utilities, their respective employees, agents, representative agents, representatives, and individual contractors.
(h) Any express company regulated under IC 8-2.1 or IC 8-3.
(Formerly: Acts 1937, c.92, s.2; Acts 1955, c.304, s.2.) As amended by Acts 1977, P.L.272, SEC.1; P.L.23-1988, SEC.113; P.L.99-1989, SEC.31; P.L.3-1989, SEC.145; P.L.8-1993, SEC.376.

IC 25-11-1-3
Application; contents; fee; renewal; surety bond; agent for service of process; multistate automated licensing system and repository
Sec. 3. (a) Any person desiring to conduct a collection agency shall make an application to the secretary of state upon such forms as may be prescribed by the secretary of state. Such application shall include the following:
(1) If the applicant is an individual:
(A) the individual's name;
(B) the individual's residence address;
(C) the address of each location from which the individual carries out the activities of the collection agency; and
(D) a statement that the individual satisfies the qualifications set forth in section 4 of this chapter.
(2) If the applicant is a partnership:
(A) the name of each partner;
(B) the business address of the partnership;
(C) the residence address of at least one (1) of the partners;
(D) the address of each location from which the partnership carries out the activities of the collection agency; and
(E) a statement that each partner in the partnership satisfies the qualifications set forth in section 4 of this chapter.
(3) If the applicant is a limited liability company:
(A) the date and place of organization;
(B) the name of the limited liability company;
(C) the business address of the limited liability company;
(D) the residence address of at least one (1) of the managers

or members of the limited liability company; and
(E) a statement that each of the managers and members in the limited liability company satisfies the qualifications set forth in section 4 of this chapter.
(4) If the applicant is a corporation:
(A) the date and place of incorporation;
(B) the name of the corporation;
(C) the business address of the corporation;
(D) the residence address of at least one (1) of the officers of the corporation; and
(E) a statement that each of the officers of the corporation satisfies the qualifications set forth in section 4 of this chapter.
The application shall be duly sworn to before an officer qualified to administer oaths. The application shall set forth therein any other verified information which will assist the secretary of state in determining the qualifications of the applicant to meet the requirements of a collection agency as hereinunder set forth.
(b) Every original and renewal application of any person desiring to conduct a collection agency shall be accompanied by a fee of one hundred dollars ($100) plus an additional fee of thirty dollars ($30) for each branch office operated by the applicant whether as sole owner, partnership, limited liability company, or corporation.
(c) Any person desiring to secure a renewal of a collection agency license shall make a renewal application to the secretary of state not later than January 1 of the year following the year in which the person's license expires under section 5 of this chapter. The application shall be made on such forms as the secretary of state may prescribe. Such application shall contain therein verified information that will assist the secretary of state in determining whether or not the applicant is in default, or is in violation of any of the provisions of this chapter, and whether or not the applicant has at all times complied with the requirements of this chapter in the operation of the applicant's collection agency.
(d) Each renewal application shall be accompanied by the renewal fee and an additional fee of thirty dollars ($30) for each branch office maintained and operated by the applicant.
(e) Every original and renewal application shall be accompanied by the following:
(1) A corporate surety bond in the sum of five thousand dollars ($5,000) for each office the applicant operates in the state of Indiana. All bonds shall run to the people of the state of Indiana and shall be furnished by a surety company authorized to do business in this state. All bonds shall be conditioned upon the faithful accounting of all money collected upon accounts entrusted to such person and shall be continuous in form and shall remain in full force and effect and run continuously with the license period and any renewal thereof. All bonds shall further be conditioned upon the provision that the applicant shall, within sixty (60) days from the date of the collection of

any claim, render an account of and pay to the client, for whom collection has been made, the proceeds of such collection less the charges for collection agreed upon by and between the applicant and the client. All bonds shall be filed in the office of the secretary of state and shall be approved by the secretary of state before being filed. All bonds filed and approved shall be for the use and benefit of all persons damaged by the wrongful conversion of any money by such person, and any individual so injured or aggrieved may bring an action upon such bond. The surety company may notify the secretary of state and principal of its desire to terminate its liability under any bond furnished. Thirty (30) days after receipt of such notice by the secretary of state, the secretary of state shall thereupon require the principal to file a new bond or discontinue all operations. If a new bond is filed by the principal all liability under any previous bond shall thereupon cease and terminate. If a new bond shall not be filed within the thirty (30) day period above specified the secretary of state shall, after expiration of the period, revoke the principal's license.
(2) Any applicant who is a nonresident of the state of Indiana shall also submit a statement appointing an agent or attorney resident herein, upon whom all legal process against the applicant may be served. The statement shall contain a stipulation that the applicant agrees that service of legal process upon such agent or attorney shall be valid service upon the applicant.
(f) Subject to subsection (g), the secretary of state may designate a multistate automated licensing system and repository, established and operated by a third party, to serve as the sole entity responsible for:
(1) processing applications for:
(A) licenses under this chapter; and
(B) renewals of licenses under this chapter; and
(2) performing other services that the secretary of state determines are necessary for the orderly administration of the secretary of state's licensing system under this chapter.
The secretary of state may take any action necessary to participate in a multistate automated licensing system and repository.
(g) The secretary of state's authority to designate a multistate automated licensing system and repository under subsection (f) is subject to the following:
(1) The secretary of state may not require any person that is not required to be licensed under this chapter, or any employee or agent of a person that is not required to be licensed under this chapter, to:
(A) submit information to; or
(B) participate in;
the multistate automated licensing system and repository.
(2) The secretary of state may require a person required under this chapter to submit information to the multistate automated

licensing system and repository to pay a processing fee considered reasonable by the secretary of state.
(Formerly: Acts 1937, c.92, s.3; Acts 1955, c.304, s.3.) As amended by Acts 1978, P.L.12, SEC.8; P.L.8-1993, SEC.377; P.L.178-1996, SEC.2; P.L.85-2012, SEC.8.

IC 25-11-1-4
Qualifications of applicants
Sec. 4. The following qualifications apply to all individual applicants and any individual who is an officer of any corporation or a member of any partnership, limited liability company, or firm and actively manages the collection of or solicits accounts for collection for any firm, partnership, limited liability company, or corporation which makes an application for a collection agency license:
(1) The applicant must be a citizen of the United States, of good moral character, and not less than eighteen (18) years of age.
(2) The applicant must not have a record as a defaulter in the payment of money collected or received for another.
(3) The applicant must not be a former licensee under this chapter whose license has been suspended or revoked and not subsequently reinstated under this chapter.
An applicant to whom a license is to be issued must meet the bonding requirements of section 3(e) of this chapter.
(Formerly: Acts 1937, c.92, s.4; Acts 1955, c.304, s.4; Acts 1973, P.L.252, SEC.7.) As amended by Acts 1978, P.L.2, SEC.2525; P.L.8-1993, SEC.378; P.L.178-1996, SEC.3.

IC 25-11-1-5
Issuance of license by secretary of state; expiration; reciprocal licensing; provisional license; nonresident collection agencies
Sec. 5. (a) The secretary of state shall investigate the qualifications of the applicant and if the applicant meets the qualifications of this chapter the secretary of state shall approve the application. If the application is approved the license shall be issued forthwith to the applicant. A license expires on the thirty-first day of December of the year in which the license was issued. If the application for a license is denied, the application fees shall be retained by the secretary of state.
(b) The secretary of state shall issue a license to any person who holds and presents with the application a valid and subsisting license to operate a collection agency issued by another state or state agency if:
(1) the requirements for the securing of such license were, at the time of issuance, substantially the same or equal to the requirements imposed by this chapter;
(2) the state concerned extends reciprocity under similar circumstances to licensed collection agencies of this state; and
(3) the application is accompanied by the fees and financial bonding requirements as provided in this chapter.
(c) In the event of the death of an individual licensee, the

dissolution of a licensee partnership by death or operation of law, or the termination of employment of the active manager if the licensee is a firm, partnership, limited liability company, or corporation, upon a showing that the bonding requirements provided for in this chapter are complied with, the secretary of state shall issue, without a fee, a provisional license to the personal representative of the deceased, the personal representative's appointee, the surviving partner, the firm, the limited liability company, or the corporation, as the case may be, which shall be for the following purposes only and shall expire at the following times:
(1) A provisional license issued to a personal representative or a personal representative's appointee expires one (1) year from the date of the issuance and shall not be subject to renewal. The authority of the provisional license so issued shall be limited to such activities as may be necessary to terminate the business of the former licensee.
(2) All other provisional licenses expire three (3) months from the date of issuance unless the provisional licensee, within this period, can meet the requirements for a full license as provided in this chapter.
(d) A nonresident collection agency that has only incidental contact with a debtor is not required to be licensed under this chapter. As used in this subsection, "incidental contact" means contact on behalf of nonresident creditors using interstate communications, including telephone, mail service, or facsimile transmissions.
(Formerly: Acts 1937, c.92, s.5; Acts 1955, c.304, s.5.) As amended by Acts 1982, P.L.154, SEC.41; P.L.8-1993, SEC.379; P.L.240-1995, SEC.1; P.L.178-1996, SEC.4; P.L.85-2012, SEC.9.

IC 25-11-1-6
Records
Sec. 6. The secretary of state shall keep in the secretary of state's office a record of all applications for licenses and all bonds required to be filed, including a statement as to whether a license, renewal license, or provisional license has been issued under each application and bond, and if revoked or suspended, the date of the filing of the order of revocation or suspension. The secretary of state shall maintain a list of all individuals, firms, partnerships, limited liability companies, or corporations who have had their license revoked or suspended, and the secretary of state shall keep a written record of all complaints filed against any licensee. Each license issued shall contain the name and address of the licensee and a serial number. The record shall be open to inspection as public records.
(Formerly: Acts 1937, c.92, s.6; Acts 1955, c.304, s.6.) As amended by P.L.8-1993, SEC.380; P.L.178-1996, SEC.5.

IC 25-11-1-7
Unlawful acts
Sec. 7. (a) It is unlawful for any person to conduct, within this

state, a collection agency without first having applied for and obtained a license under the provisions of this chapter.
(b) It is unlawful for any person conducting a collection agency within this state to fail to render an account of and pay to the client, for whom collection has been made, the proceeds of such collection, less the charges for collection in accordance with the terms of agreement between the applicant and client. This account shall be made within sixty (60) days from the date of the collection of any claim.
(c) It is unlawful for any person conducting a collection agency, within this state, to fail to deposit with a local depository not less than one (1) time each week all money due and owing to clients collected by said person, and keep the same on deposit in such depository in a special account until remitted to the clients. It shall be unlawful for any person to fail to keep a record of the money collected and the remittance thereof.
(Formerly: Acts 1937, c.92, s.7; Acts 1955, c.304, s.7.) As amended by Acts 1982, P.L.154, SEC.42; P.L.178-1996, SEC.6.

IC 25-11-1-8
Rules and regulations
Sec. 8. The secretary of state shall adopt and enforce such rules and regulations, not in conflict with the provisions of this chapter, as are advisable or necessary to carry out the provisions of this chapter. All money collected under the provisions of this chapter shall be deposited by the treasurer of state into the general fund of the state.
(Formerly: Acts 1937, c.92, s.8; Acts 1955, c.304, s.8.) As amended by Acts 1982, P.L.154, SEC.43; P.L.178-1996, SEC.7.

IC 25-11-1-9
Revocation or suspension of license; hearing procedure; violations; investigation; orders and notices; hearing; costs; discovery
Sec. 9. (a) Upon the filing with the secretary of state, by any interested person, of a verified written complaint which charges any licensee hereunder with a specific violation of any of the provisions of this chapter, the secretary of state shall cause an investigation of the complaint to be made. If the investigation shows probable cause for the revocation or suspension of the license, the secretary of state shall send a written notice to such licensee, stating in such notice the alleged grounds for the revocation or suspension and fixing a time and place for the hearing thereof. The hearing shall be held not less than five (5) days nor more than twenty (20) days from the time of the mailing of the notice, unless the parties consent otherwise. The secretary of state may subpoena witnesses, books, and records and may administer oaths. The licensee may appear and defend against such charges in person or by counsel. If upon such hearing the secretary of state finds the charges to be true, the secretary of state shall either revoke or suspend the license of the licensee. Suspension shall be for a time certain and in no event for a longer period than one (1) year. No license shall be issued to any person whose license

has been revoked for a period of two (2) years from the date of revocation. Reapplication for a license, after revocation as provided, shall be made in the same manner as provided in this chapter for an original application for a license.
(b) Whenever it appears to the secretary of state that a person has engaged in or is about to engage in an act or practice constituting a violation of this chapter or a rule or order under this chapter, the secretary of state may investigate and may issue, with or without a prior hearing, orders and notices as the secretary of state determines to be in the public interest, including cease and desist orders, orders to show cause, and notices. After notice and hearing, the secretary of state may enter an order of rescission, restitution, or disgorgement, including interest at the rate of eight percent (8%) per year, directed to a person who has violated this chapter or a rule or order under this chapter. In addition to all other remedies, the secretary of state may bring an action in the name of and on behalf of the state against the person and any other person participating in or about to participate in a violation of this chapter, to enjoin the person from continuing or doing an act furthering a violation of this chapter and may obtain the appointment of a receiver or conservator. Upon a proper showing by the secretary of state, the court shall enter an order of rescission, restitution, or disgorgement of the secretary of state directed to a person who has violated this chapter or a rule or order under this chapter.
(c) Upon the issuance of an order or a notice by the secretary of state under subsection (b), the secretary of state shall promptly notify the respondent of the following:
(1) That the order or notice has been issued.
(2) The reasons the order or notice has been issued.
(3) That upon the receipt of a written request the matter will be set for a hearing to commence not less than five (5) days and not more than twenty (20) days after the secretary of state receives the request, unless the parties consent otherwise.
If the respondent does not request a hearing and the secretary of state does not order a hearing, the order or notice will remain in effect until it is modified or vacated by the secretary of state. If a hearing is requested or ordered, the secretary of state, after giving notice of the hearing, may modify or vacate the order or extend it until final determination.
(d) In a proceeding in a circuit or superior court under this section, the secretary of state is entitled to recover all costs and expenses of investigation to which the securities commissioner would be entitled in an administrative proceeding under IC 23-19-6-4, and the court shall include the costs in its final judgment.
(e) For the purpose of any investigation or proceeding under this chapter, the secretary of state may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records that the

secretary of state considers material to the inquiry.
(f) Upon order of the secretary of state in any hearing, a deposition may be taken of any witness. A deposition under this chapter shall be:
(1) conducted in the manner prescribed by law for depositions in civil actions; and
(2) made returnable to the secretary of state.
(g) If any person fails to obey a subpoena, the circuit or superior court, upon application by the secretary of state, may issue to the person an order requiring the person to appear before the secretary of state to produce documentary evidence, if so ordered, or to give evidence concerning the matter under investigation.
(h) A person is not excused from:
(1) attending any hearing or testifying before the secretary of state; or
(2) producing any document or record;
in obedience to a subpoena of the secretary of state, or in any proceeding instituted by the secretary of state, on the grounds that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. However, a person may not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing about which the person is compelled, after validly claiming the person's privilege against self-incrimination, to testify or produce evidence, documentary or otherwise.
(Formerly: Acts 1937, c.92, s.9; Acts 1955, c.304, s.9.) As amended by Acts 1982, P.L.154, SEC.44; P.L.178-1996, SEC.8; P.L.230-2007, SEC.21; P.L.3-2008, SEC.184; P.L.1-2009, SEC.139.

IC 25-11-1-10
Judicial review of revocation, suspension, or refusal to issue license
Sec. 10. Any decision of the secretary of state revoking, suspending, or refusing to issue a license may be appealed to the circuit or superior court of Marion County or to the circuit or superior court of the county in which the licensee operates the alleged offending collection agency, for a trial de novo, and any judgment of the court may be appealed therefrom to the supreme court or the court of appeals, in the same manner as in civil cases, by either of the parties to the action.
(Formerly: Acts 1937, c.92, s.10; Acts 1955, c.304, s.10.) As amended by P.L.3-1989, SEC.146.

IC 25-11-1-11
Persons not to be licensed
Sec. 11. No license to operate a collection agency shall be issued under the provisions of this chapter to any judge, either appointed or elected, of any court of this state, nor shall any license be issued to any full-time elected or appointed law enforcement officer or any full-time deputy appointed by any law enforcement officer. It shall

be unlawful for any judge of any court of this state and any full-time law enforcement officer or full-time deputy of such officer to operate a collection agency or to engage in the business of soliciting or collecting claims. It shall be unlawful for any special or part-time deputy appointed by any law enforcement officer to use the credentials and the authority of his office for the purpose of enforcing the collection of any claim.
(Formerly: Acts 1937, c.92, s.11; Acts 1955, c.304, s.11.) As amended by Acts 1982, P.L.154, SEC.45.

IC 25-11-1-12
Violations
Sec. 12. (a) A person who violates this chapter commits a Class B misdemeanor.
(b) The prosecuting attorney of any judicial circuit upon the complaint of the secretary of state, shall prosecute all violations of this chapter occurring within his jurisdiction.
(Formerly: Acts 1937, c.92, s.12; Acts 1955, c.304, s.12.) As amended by Acts 1978, P.L.2, SEC.2526.

IC 25-11-1-13
Assignment of accounts to collection agent
Sec. 13. (a) A person who is licensed under this chapter may, for the purpose of acting as an agent for collection:
(1) receive another person's accounts, bills, or other evidence of indebtedness;
(2) be the assignee of another person's accounts, bills, or other evidence of indebtedness; and
(3) at the direction of an assignor or assignors:
(A) employ an attorney to represent an assignee in the filing of an action to collect a debt in the county of preferred venue for the action as set forth in Rule 75 of the Indiana Rules of Trial Procedure; and
(B) advance court costs for the filing of an action to collect a debt.
(b) For purposes of filing one (1) action, an assignee may consolidate:
(1) assigned claims against an individual debtor; or
(2) assigned claims against joint debtors.
(c) An action in which claims are consolidated under subsection (b) must be filed in the county of preferred venue as to all alleged debtors for the action as set forth in Rule 75 of the Indiana Rules of Trial Procedure.
(d) If an assignee files an action in a county other than the county of preferred venue as to all alleged debtors, the court upon motion shall order:
(1) the action transferred to the county of preferred venue; and
(2) the assignee to reimburse the person or persons against whom the action is filed for attorney's fees necessitated for correction of the preferred venue. As added by P.L.154-1988, SEC.1.

IC 25-11-1-14
Delegation by secretary of state
Sec. 14. The secretary of state may delegate any or all of the rights, duties, or obligations of the secretary of state under this chapter to:
(1) the securities commissioner appointed under IC 23-19-6-1(a); or
(2) any other designee under the supervision and control of the secretary of state.
As added by P.L.230-2007, SEC.22. Amended by P.L.1-2009, SEC.140.

IC 25-11-1-15
Violations; civil penalties; enforcement action; deposit in securities division enforcement account
Sec. 15. (a) If the secretary of state determines, after notice and opportunity for a hearing, that a person has violated this chapter, the secretary of state may, in addition to or instead of all other remedies, impose a civil penalty upon the person in an amount not to exceed ten thousand dollars ($10,000) for each violation. An appeal from the decision of the secretary of state imposing a civil penalty under this subsection may be taken by an aggrieved party under section 16 of this chapter.
(b) The secretary of state may bring an action in the circuit or superior court of Marion County to enforce payment of any penalty imposed under subsection (a).
(c) Penalties collected under this section shall be deposited in the securities division enforcement account established under IC 23-19-6-1(f).
As added by P.L.230-2007, SEC.23. Amended by P.L.1-2009, SEC.141.

IC 25-11-1-16
Appeals
Sec. 16. (a) An appeal may be taken from a final order of the secretary of state under this chapter as follows:
(1) By an applicant for a license under this chapter, from a final order of the secretary of state concerning the application.
(2) By a licensee, from a final order of the secretary of state affecting the licensee's license under this chapter.
(3) By any person against whom a civil penalty is imposed under section 15 of this chapter, from the final order of the secretary of state imposing the civil penalty.
(4) By any person who is named as a respondent in an investigation or a proceeding under section 9 of this chapter, from a final order of the secretary of state under section 9 of this chapter. An appeal under this subdivision may be taken in:
(A) the circuit or superior court of Marion County; or (B) the circuit or superior court of the county in which the appellant resides or maintains a place of business.
(b) A person who seeks to appeal an order of the secretary of state under this section must serve the secretary of state with the following not later than twenty (20) days after the entry of the order:
(1) A written notice of the appeal stating:
(A) the court in which the appeal will be taken; and
(B) the grounds on which a reversal of the secretary of state's final order is sought.
(2) A written demand from the appellant for:
(A) a certified transcript of the record; and
(B) all papers on file in the secretary of state's office;
concerning the order from which the appeal is being taken.
(3) A bond in the penal sum of five hundred dollars ($500) payable to the state with sufficient surety to be approved by the secretary of state, conditioned upon:
(A) the faithful prosecution of the appeal to final judgment; and
(B) the payment of all costs that are adjudged against the appellant.
(c) Not later than ten (10) days after the secretary of state is served with the items described in subsection (b), the secretary of state shall make, certify, and deliver to the appellant the transcript described in subsection (b)(2)(A). Not later than five (5) days after the appellant receives the transcript under this subsection, the appellant shall file the transcript and a copy of the notice of appeal with the clerk of the court. The notice of appeal serves as the appellant's complaint. The secretary of state may appear before the court, file any motion or pleading in the matter, and form the issue. The cause shall be entered on the court's calendar to be heard de novo and shall be given precedence over all matters pending in the court.
(d) The court shall receive and consider any pertinent oral or written evidence concerning the order of the secretary of state from which the appeal is taken. If the order of the secretary of state is reversed, the court shall in its mandate specifically direct the secretary of state as to the secretary of state's further action in the matter. The secretary of state is not barred from revoking or altering the order for any proper cause that accrues or is discovered after the order is entered. If the order is affirmed, the appellant may, after thirty (30) days from the date the order is affirmed, file a new application for a license under this chapter if the application is not otherwise barred or limited. During the pendency of the appeal, the order from which the appeal is taken is not suspended but remains in effect unless otherwise ordered by the court. An appeal may be taken from the judgment of the court on the same terms and conditions as an appeal is taken in civil actions.
(e) IC 4-21.5 does not apply to a proceeding under this chapter.
As added by P.L.230-2007, SEC.24.






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. DENTAL HYGIENISTS

CHAPTER 1. REGULATION OF DENTAL HYGIENISTS BY STATE BOARD OF DENTISTRY

IC 25-13-1-2
Definitions
Sec. 2. As used in this article:
(a) "Dental hygienist" means one who is especially educated and trained in the science and art of maintaining the dental health of the individual or community through prophylactic or preventive measures applied to the teeth and adjacent structures.
(b) "License" means the license to practice dental hygiene issued by the state board of dentistry to dental hygienist candidates who satisfactorily pass the board's examinations.
(c) "Board" means the state board of dentistry established by IC 25-14-1.
(d) "Proprietor dentist" means a licensed dentist who is the owner and operator of the dental office in which he practices the profession of dentistry and who employs at least one (1) dentist or dental hygienist to supplement his operation and conduct of his dental office.
(e) "Employer dentist" means a proprietor dentist who employs at least one (1) dental hygienist to supplement his dental service to his clientele.
(f) "Referral" means a recommendation that a patient seek further dental care from a licensed dentist, but not a specific dentist.
(g) "Screening" means to identify and assess the health of the hard or soft tissues of the human oral cavity.
(h) "Public health setting" means a location, including a mobile health care vehicle, where the public is invited for health care, information, and services by a program sponsored or endorsed by a governmental entity or charitable organization.
(i) "Direct supervision" means that a licensed dentist is physically present in the facility when patient care is provided by the dental hygienist.
(j) "Prescriptive supervision" means that a licensed dentist is not required to be physically present in the facility when patient care is provided by the dental hygienist if a licensed dentist has examined the patient and has prescribed the patient care within the previous forty-five (45) days. (Formerly: Acts 1945, c.90, s.2; Acts 1971, P.L.371, SEC.1.) As amended by Acts 1981, P.L.222, SEC.109; P.L.185-1991, SEC.1; P.L.24-1999, SEC.7; P.L.134-2008, SEC.19.

IC 25-13-1-3
Necessity of license; Class B misdemeanor
Sec. 3. (a) Except as otherwise provided in this chapter, it is unlawful for any person to practice dental hygiene in Indiana without a license from the board authorizing that person to practice dental hygiene in this state.
(b) A person who knowingly or intentionally violates this section commits a Class B misdemeanor.
(Formerly: Acts 1945, c.90, s.3.) As amended by Acts 1981, P.L.222, SEC.110; P.L.30-2005, SEC.1.

IC 25-13-1-4
License; application; examination; fee
Sec. 4. (a) Any person desiring to practice dental hygiene in Indiana must procure from the board a license to practice dental hygiene. To procure a license, the applicant must submit to the board proof of graduation from an institution for educating dental hygienists that is approved by the board and other credentials required by this chapter, together with an application on forms prescribed and furnished by the board. Each applicant must pay to the board an application fee set by the board under section 5 of this chapter at the time the application is made and must pass an examination administered by an entity approved by the board. The board may establish under section 5 of this chapter additional requirements as a prerequisite to taking an examination for any applicant who has failed the examination two (2) or more times. Application fees are not refundable.
(b) An applicant described under subsection (a) shall, at the request of the board, make an appearance before the board.
(Formerly: Acts 1945, c.90, s.4; Acts 1971, P.L.371, SEC.2.) As amended by Acts 1981, P.L.222, SEC.111; Acts 1982, P.L.113, SEC.46; P.L.169-1985, SEC.39; P.L.152-1988, SEC.10; P.L.48-1991, SEC.24; P.L.103-2011, SEC.1.

IC 25-13-1-5
Powers and duties of board
Sec. 5. (a) The board shall enforce this chapter.
(b) The board may adopt rules consistent with this chapter and with IC 25-14-1 necessary for the proper enforcement of this chapter, the examination of dental hygienists, and for the conduct of the practice of dental hygiene.
(c) The board may utilize a dental hygienist education program's accreditation by the Commission on Dental Accreditation of the American Dental Association as evidence that the program has met all or part of the standards for dental hygienist education programs established by the board. (Formerly: Acts 1945, c.90, s.5.) As amended by Acts 1981, P.L.222, SEC.112; P.L.354-1989(ss), SEC.1.

IC 25-13-1-6
Qualifications of applicant
Sec. 6. An applicant:
(1) must not have been convicted of a crime that has a direct bearing on the applicant's ability to practice competently;
(2) must be a graduate of a school for dental hygienists that:
(A) is accredited by the Commission on Dental Accreditation of the American Dental Association;
(B) is recognized by the board; and
(C) requires a formal course of training of not less than two (2) years of eight (8) months each;
(3) must pass an examination administered by an entity approved by the board; and
(4) may not take any part of the examination described in subdivision (3) more than three (3) times.
(Formerly: Acts 1945, c.90, s.6; Acts 1963, c.112, s.1.) As amended by Acts 1981, P.L.222, SEC.113; Acts 1982, P.L.113, SEC.47; P.L.169-1985, SEC.40; P.L.149-1987, SEC.27; P.L.185-1991, SEC.2; P.L.48-1991, SEC.25; P.L.24-1999, SEC.8; P.L.103-2011, SEC.2.

IC 25-13-1-6.1
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-13-1-7
Recognition of licenses from other states
Sec. 7. The board may recognize licenses issued by other states as provided in section 17 of this chapter, and may recognize the examination of the national board of dental examiners, if it is consistent with the board's requirements.
(Formerly: Acts 1945, c.90, s.7; Acts 1963, c.112, s.2.) As amended by Acts 1981, P.L.222, SEC.114; P.L.103-2011, SEC.3.

IC 25-13-1-8
Dental hygienist license; examination; fee; expiration; renewal; reinstatement; display
Sec. 8. (a) A license to practice dental hygiene in Indiana may be issued to candidates who pass an examination administered by an entity that has been approved by the board. The license shall be valid for the remainder of the renewal period in effect on the date the license was issued.
(b) Prior to the issuance of the license, the applicant shall pay a fee set by the board under section 5 of this chapter. A license issued by the board expires on a date specified by the Indiana professional licensing agency under IC 25-1-5-4(k) of each even-numbered year.
(c) An applicant for license renewal must satisfy the following

conditions:
(1) Pay the renewal fee set by the board under section 5 of this chapter on or before the renewal date specified by the Indiana professional licensing agency in each even-numbered year.
(2) Subject to IC 25-1-4-3, provide the board with a sworn statement signed by the applicant attesting that the applicant has fulfilled the continuing education requirements under IC 25-13-2.
(3) Be currently certified or successfully complete a course in basic life support through a program approved by the board. The board may waive the basic life support requirement for applicants who show reasonable cause.
(d) If the holder of a license does not renew the license on or before the renewal date specified by the Indiana professional licensing agency, the license expires and becomes invalid without any action by the board.
(e) A license invalidated under subsection (d) may be reinstated by the board in three (3) years or less after such invalidation if the holder of the license meets the requirements under IC 25-1-8-6(c).
(f) If a license remains invalid under subsection (d) for more than three (3) years, the holder of the invalid license may obtain a reinstated license by meeting the requirements for reinstatement under IC 25-1-8-6(d). The board may require the licensee to participate in remediation or pass an examination administered by an entity approved by the board.
(g) The board may require the holder of an invalid license who files an application under this subsection to appear before the board and explain why the holder failed to renew the license.
(h) The board may adopt rules under section 5 of this chapter establishing requirements for the reinstatement of a license that has been invalidated for more than three (3) years.
(i) The license to practice must be displayed at all times in plain view of the patients in the office where the holder is engaged in practice. No person may lawfully practice dental hygiene who does not possess a license and its current renewal.
(j) Biennial renewals of licenses are subject to the provisions of IC 25-1-2.
(Formerly: Acts 1945, c.90, s.8; Acts 1963, c.112, s.3; Acts 1971, P.L.371, SEC.3.) As amended by Acts 1981, P.L.222, SEC.115; Acts 1982, P.L.113, SEC.48; P.L.169-1985, SEC.41; P.L.149-1987, SEC.29; P.L.185-1991, SEC.3; P.L.179-1996, SEC.1; P.L.44-2000, SEC.2; P.L.269-2001, SEC.7; P.L.1-2006, SEC.429; P.L.105-2008, SEC.27; P.L.103-2011, SEC.4.

IC 25-13-1-9
Repealed
(Repealed by Acts 1971, P.L.371, SEC.4.)

IC 25-13-1-10
Locations for practice of dental hygiene; supervision requirements Sec. 10. (a) A licensed dental hygienist may practice dental hygiene in Indiana in the following:
(1) A dental office or clinical setting, except as described in subdivisions (3) through (5), where the dental hygienist is practicing under the direct supervision of a legally practicing dentist.
(2) A dental school or dental hygiene school to teach and demonstrate the practice of dental hygiene if direct supervision by a licensed dentist is provided for training on providing local anesthetics by injection.
(3) The dental clinic of any public, parochial, or private school or other institution supported by public or private funds in which the licensee is employed by the state department of health or any county or city board of health or board of education or school trustee or parochial authority or the governing body of any private school where the dental hygienist is practicing under the direct or prescriptive supervision of a licensed dentist.
(4) The dental clinic of a bona fide hospital, sanitarium, or charitable institution duly established and being operated under the laws of Indiana in which the licensee is employed by the directors or governing board of such hospital, sanitarium, or institution. However, such practice must be under the direct or prescriptive supervision at all times of a licensed dentist who is a staff member of the hospital or sanitarium or a member of the governing board of the institution.
(5) A:
(A) fixed charitable dental care clinic;
(B) public health setting; or
(C) correctional institution;
that has been approved by the board and where the dental hygienist is under the direct or prescriptive supervision of a licensed dentist.
(b) A licensed dental hygienist may provide without supervision the following:
(1) Dental hygiene instruction and in-service training without restriction on location.
(2) Screening and referrals for any person in a public health setting.
(Formerly: Acts 1945, c.90, s.10.) As amended by Acts 1981, P.L.222, SEC.116; P.L.169-1985, SEC.42; P.L.155-1988, SEC.4; P.L.185-1991, SEC.4; P.L.2-1992, SEC.766; P.L.121-2007, SEC.3; P.L.134-2008, SEC.20.

IC 25-13-1-10.5
Dental hygienist students; anesthetics
Sec. 10.5. A student pursuing a course of study in dental hygiene may administer dental anesthetics during an educational course on the practice of dental anesthetics if the course is:
(1) supervised by a dentist licensed under IC 25-14 and trained

in the administration of dental anesthetics; and
(2) conducted at a school described in section 6(2) of this chapter.
As added by P.L.121-2007, SEC.4. Amended by P.L.103-2011, SEC.5.

IC 25-13-1-10.6
Administration of local dental anesthetics by dental hygienists
Sec. 10.6. (a) A licensed dental hygienist may administer local dental anesthetics under the direct supervision of a licensed dentist under IC 25-14 if the dental hygienist has:
(1) completed board approved educational requirements, including cardiopulmonary resuscitation and emergency care training; and
(2) received a board issued dental hygiene anesthetic permit.
(b) Local dental anesthetics do not include nitrous oxide or similar analgesics.
As added by P.L.134-2008, SEC.21. Amended by P.L.103-2011, SEC.6.

IC 25-13-1-11
Practice of dental hygiene; acts performed
Sec. 11. A person is deemed to be practicing dental hygiene within the meaning of this chapter who:
(1) uses the titles "Licensed Dental Hygienist", "Dental Hygienist", or the letters "L.D.H." or "D.H." in connection with his or her name;
(2) holds himself or herself out to the public in any manner that he or she can or will render services as a dental hygienist;
(3) removes calcific deposits or accretions from the surfaces of human teeth or cleans or polishes such teeth;
(4) applies and uses within the patient's mouth such antiseptic sprays, washes, or medicaments for the control or prevention of dental caries as his or her employer dentist may direct;
(5) treats gum disease;
(6) uses impressions and x-ray photographs for treatment purposes; or
(7) administers local dental anesthetics, except for the administration of local dental anesthetics by:
(A) a dentist as provided in IC 25-14-1-23(a)(6); or
(B) a physician licensed under IC 25-22.5.
(Formerly: Acts 1945, c.90, s.11; Acts 1963, c.112, s.4; Acts 1971, P.L.371, SEC.5.) As amended by Acts 1981, P.L.222, SEC.117; P.L.155-1988, SEC.5; P.L.134-2008, SEC.22.

IC 25-13-1-12
Exceptions
Sec. 12. Nothing in this chapter shall be interpreted or implied as operating to prevent:
(1) a dentist who is duly licensed in Indiana; (2) a bona fide dental student while engaged in dental school extramural educational programs with a licensed dentist who is an affiliate faculty member of the dental school;
(3) a duly licensed practitioner of medicine;
(4) a legal practitioner of dentistry or of dental hygiene in any other state, while making a clinical demonstration before a dental society in Indiana; or
(5) any commissioned dental officer in the regular United States armed services, United States Public Health Service, or United States Department of Veterans Affairs, while engaged in the discharge of official duties in Indiana;
from performing such services for health preservation, restoration, or diagnosis as are customarily within the field of their respective professional practices.
(Formerly: Acts 1945, c.90, s.12; Acts 1963, c.112, s.5.) As amended by Acts 1982, P.L.154, SEC.47; P.L.169-1985, SEC.43; P.L.1-1990, SEC.251.

IC 25-13-1-13
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-13-1-14
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-13-1-15
Review of board's action; procedure
Sec. 15. Any licensee, or applicant for a license, aggrieved by the action of the board shall have the right of review of the board's actions thereon under the procedure provided in IC 4-21.5.
(Formerly: Acts 1945, c.90, s.14 1/2; Acts 1963, c.112, s.7.) As amended by Acts 1982, P.L.154, SEC.48; P.L.7-1987, SEC.118.

IC 25-13-1-16
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)

IC 25-13-1-17
License by reciprocity
Sec. 17. (a) The board may issue a license upon payment of the fee set by the board under section 5 of this chapter by an applicant who furnishes satisfactory proof that the applicant:
(1) is a dental hygienist;
(2) is currently licensed in some other state that has licensing requirements substantially equal to those in effect in Indiana on the date of application;
(3) has been in satisfactory practice for at least two (2) years out of the preceding five (5) years;
(4) passes the law examination; and (5) has completed at least fourteen (14) hours of continuing education in the previous two (2) years.
However, all other requirements of this chapter must be met and the licensing requirements of the law and the board of the state from which such candidate comes may not be less than those prescribed in this chapter.
(b) An applicant who, before September 1, 1987, graduated from a school for dental hygienists that was recognized by the board at the time the degree was conferred and that required a course of training of only one (1) year, and who has completed:
(1) one (1) year of internship in a dental clinic of an accepted hospital;
(2) one (1) year of teaching, after graduation, in a school for dental hygienists; or
(3) five (5) years of actual dental practice as a dental hygienist;
may apply for licensure under this section if all other requirements of this section are met.
(Formerly: Acts 1945, c.90, s.16; Acts 1971, P.L.371, SEC.6.) As amended by Acts 1981, P.L.222, SEC.118; Acts 1982, P.L.113, SEC.49; P.L.169-1985, SEC.44; P.L.149-1987, SEC.30; P.L.33-1993, SEC.20; P.L.75-2002, SEC.2.

IC 25-13-1-17.1
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-13-1-17.2
Inactive license; renewal; remediation requirement
Sec. 17.2. (a) The board may classify a license as inactive if the board receives written notification from the dental hygienist that the dental hygienist will not practice as a dental hygienist in Indiana.
(b) The board may issue a license to the holder of an inactive license under this section if the applicant:
(1) pays the renewal fee set by the board;
(2) pays the reinstatement fee set by the board;
(3) meets the continuing education requirements set by the board; and
(4) meets competency standards set by the board.
(c) The board may require a licensee whose license has been inactive for more than three (3) years to participate in remediation or pass an examination administered by an entity approved by the board.
As added by P.L.75-2002, SEC.3. Amended by P.L.103-2011, SEC.7.

IC 25-13-1-18
Construction of certain terms
Sec. 18. Wherever the word "she," or the word "her" shall appear herein, they shall be construed also to mean "he" or "him" respectively.
(Formerly: Acts 1945, c.90, s.16a.)
IC 25-13-1-19
Liberal construction
Sec. 19. This chapter shall be deemed to be enacted in the interests of public health, safety and welfare, and its provisions shall be liberally construed to serve such interests.
(Formerly: Acts 1971, P.L.371, SEC.7.)

IC 25-13-1-20
Discipline; knowledge of standards of conduct and practice
Sec. 20. (a) An individual who:
(1) is licensed under; and
(2) fails to comply with;
this article or rules adopted under this article is subject to discipline under IC 25-1-9.
(b) An individual who is licensed under this article is responsible for knowing the standards of conduct and practice established by this article and rules adopted under this article.
As added by P.L.103-2011, SEC.8.



CHAPTER 2. CONTINUING EDUCATION

IC 25-13-2-2
"Approved organization" defined
Sec. 2. As used in this chapter, "approved organization" means the following:
(1) United States Department of Education.
(2) Council on Post-Secondary Education.
(3) National Dental Association.
(4) American Dental Association.
(5) Academy of General Dentistry.
(6) National Dental Hygiene Association.
(7) American Dental Hygiene Association.
(8) Council on Hospital Dental Services.
(9) American Medical Association.
(10) Joint Commission on Accreditation of Hospitals.
(11) Joint Commission on Healthcare Organizations.
(12) Study clubs approved by the board.
(13) Federal, state, and local government agencies.
(14) International organizations approved by the American Dental Association.
(15) A college or other teaching institution accredited by the United States Department of Education or the Council on Post-Secondary Education.
(16) A national, state, district, or local organization that operates as an affiliated entity under the approval of an organization listed in subdivisions (1) through (14).
(17) An internship or a residency program conducted in a hospital that has been approved by an organization listed in subdivisions (1) through (15).
(18) Any other organization or individual approved by the board.
As added by P.L.185-1991, SEC.5.

IC 25-13-2-3
"Continuing education course" defined
Sec. 3. As used in this chapter, "continuing education course"

means an orderly process of instruction designed to directly enhance the practicing dental hygienist's knowledge and skill in providing relevant dental hygiene services that is approved by an approved organization.
As added by P.L.185-1991, SEC.5.

IC 25-13-2-4
"License period" defined
Sec. 4. As used in this chapter, "license period" means the two (2) year period beginning on March 2, 1992, and every two (2) years thereafter.
As added by P.L.185-1991, SEC.5.

IC 25-13-2-5
"Study club" defined
Sec. 5. As used in this chapter, "study club" means a group of at least five (5) dental hygienists who do the following:
(1) Organize for the purpose of scientific study.
(2) Operate under the direction of elected officers.
(3) Maintain written bylaws.
(4) Conduct regular meetings.
(5) Maintain written attendance records of all meetings.
As added by P.L.185-1991, SEC.5.

IC 25-13-2-6
Dental hygienist continuing education requirements
Sec. 6. (a) A dental hygienist must complete at least fourteen (14) credit hours in continuing education courses each license period.
(b) Credit hours may be applied under this section only toward the credit hour requirement for the license period during which the credit hours are earned.
(c) During a license period, a dental hygienist may not earn more than five (5) credit hours toward the requirements under this section for continuing education courses that relate specifically to the area of practice management.
(d) Not more than two (2) credit hours for certification programs in basic life support required under IC 25-13-1-8(c)(3) may be applied toward the credit hour requirement during each license period.
(e) During a license period, at least half of the required minimum credit hours must be earned through live presentations or live workshops.
As added by P.L.185-1991, SEC.5. Amended by P.L.179-1996, SEC.2; P.L.105-2008, SEC.28; P.L.103-2011, SEC.9.

IC 25-13-2-7
Award of credit hours
Sec. 7. Credit hours under section 6 of this chapter must be awarded as follows:
(1) A course presented by a college under a regular curriculum

is awarded one (1) credit hour for each lecture hour attended.
(2) A course not listed in subdivision (1) is awarded one (1) credit hour for each lecture hour and two (2) credit hours for each participation hour of the course.
(3) A speech, lecture, or other presentation by a dental hygienist is awarded two (2) credit hours if the following conditions are met:
(A) The presentation concerns a subject that would be suitable for a continuing education course.
(B) The subject of the presentation is eligible for credit only one (1) time, regardless of the number of times the subject is presented.
(C) The dental hygienist maintains a record of the time, place, and date of the presentation.
(D) The presentation is sponsored by an approved organization.
(E) Not more than four (4) credit hours are awarded to the dental hygienist under this subdivision during any license period.
(4) Attendance at a state, regional, or national meeting sponsored by an approved organization is awarded one (1) credit hour.
(5) Attendance at a meeting of a study club that uses films, audio cassettes, live presentations, or written materials sponsored by the American Dental Hygienist Association is awarded one (1) credit hour. However, a dental hygienist may not receive credit under this subdivision for more than four (4) credit hours during a license period.
(6) Attendance at a meeting of a study club featuring a guest speaker whose presentation concerns a subject suitable for a continuing education course is awarded one (1) credit hour for each hour attended.
(7) A home study course that is presented by an approved organization and meets the requirements under this subdivision is awarded the same number of credit hours given to courses provided by a college. If the approved organization does not assess credit hours to a course under this subdivision, the course is awarded one (1) credit hour for each hour of study material. Subject matter of the course may be presented by written, audio, or video materials.
As added by P.L.185-1991, SEC.5. Amended by P.L.119-1992, SEC.1.

IC 25-13-2-8
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-13-2-9
Compliance
Sec. 9. The board and the dental hygienist shall comply with the

requirements under IC 25-1-4 concerning continuing education.
As added by P.L.185-1991, SEC.5. Amended by P.L.269-2001, SEC.8; P.L.157-2006, SEC.56.

IC 25-13-2-10
Board supervision of course offerings; rules
Sec. 10. (a) A member of the board may attend or monitor a continuing education course.
(b) An approved organization must provide the board with course information or materials requested by the board.
(c) If the board determines that an approved organization does not meet the requirements of this chapter, the board shall do the following:
(1) Provide written notification to the organization of the noncompliance specifying the items of noncompliance and the conditions of reinstatement.
(2) Deny credit hours awarded by the organization from the time that the organization receives a notice until the date of reinstatement.
(d) The board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.185-1991, SEC.5. Amended by P.L.103-2011, SEC.10.

IC 25-13-2-11
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-13-2-12
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-13-2-13
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-13-2-14
Locations of course offerings
Sec. 14. Continuing education courses must be made available in all geographical regions of Indiana.
As added by P.L.185-1991, SEC.5.






ARTICLE 14. DENTISTS

CHAPTER 1. REGULATION OF DENTISTS; CREATION OF BOARD

IC 25-14-1-1.5
Definitions
Sec. 1.5. The following definitions apply throughout this article:
(1) "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
(2) "Board" refers to the state board of dentistry established under this chapter.
(3) "Deep sedation" means a drug induced depression of consciousness during which cardiovascular function is usually maintained and the individual may:
(A) not be easily aroused;
(B) be able to respond purposefully following repeated or painful stimulation;
(C) have an impaired ability to independently maintain ventilatory function;
(D) require assistance in maintaining a patent airway; and
(E) have inadequate spontaneous ventilation.
(4) "Dental assistant" means a qualified dental staff member, other than a licensed dental hygienist, who assists a licensed dentist with patient care while working under the dentist's direct

supervision.
(5) "Direct supervision" means that a licensed dentist is physically present in the facility when patient care is provided by the dental assistant.
(6) "Enteral route of administration" means a technique of administering an agent so that it is absorbed through the gastrointestinal tract or oral mucosa.
(7) "General anesthesia" means a drug induced loss of consciousness during which cardiovascular function may be impaired and the individual:
(A) is not arousable, even by painful stimulation;
(B) often has an impaired ability to independently maintain ventiliatory function;
(C) often requires assistance in maintaining a patent airway; and
(D) may require positive pressure ventilation because of depressed spontaneous ventilation or drug induced depression of neuromuscular function.
(8) "Moderate sedation" means a drug induced depression of consciousness during which cardiovascular function is usually maintained and the individual:
(A) responds purposefully to verbal commands, either alone or with light tactile stimulation;
(B) does not require intervention to maintain a patent airway; and
(C) has adequate spontaneous ventilation.
(9) "Parenteral route of administration" means a technique of administering an agent by intravenous or intramuscular injection so that it bypasses the gastrointestinal tract.
As added by P.L.258-1987, SEC.1. Amended by P.L.24-1999, SEC.9; P.L.1-2006, SEC.430; P.L.134-2008, SEC.23; P.L.103-2011, SEC.11.

IC 25-14-1-2
State board of dentistry; appointments; districts; examination
Sec. 2. (a) The state board of dentistry is established and consists of:
(1) nine (9) practicing dentists licensed under IC 25-14 who must have been in practice in Indiana for not less than the five (5) years;
(2) one (1) practicing dental hygienist who:
(A) has been practicing in Indiana as a dental hygienist:
(i) in 2011 and 2012, for at least three (3) years; and
(ii) after 2012, for at least five (5) years; and
(B) is licensed under IC 25-13-1; and
(3) one (1) member to represent the general public who must be a resident to this state and in no way associated with the profession of dentistry other than as a consumer.
All eleven (11) members of the board shall be appointed by the governor for a term of three (3) years each. Any member of the board

may serve until the member's successor is appointed and qualified under this chapter. A member may serve consecutive terms, but no member may serve more than three (3) terms or a total of nine (9) years.
(b) The appointment of the dentist members shall be made in a manner that, at all times, each dentist member on the board represents and is a resident of one (1) of nine (9) examiner districts set forth in this subsection. Each dentist member shall be chiefly responsible in the performance of his or her duties with regard to the district from which he or she is appointed. The nine (9) dentist members' districts consist of the following counties:
(1) District 1. Tipton, Hamilton, Hendricks, Marion, Hancock, Morgan, Johnson, and Shelby.
(2) District 2. Lake, Porter, LaPorte, and Jasper.
(3) District 3. St. Joseph, Elkhart, Starke, Marshall, Kosciusko, and Fulton.
(4) District 4. LaGrange, Steuben, Jay, Noble, Whitley, Allen, Huntington, Wells, DeKalb, and Adams.
(5) District 5. Knox, Daviess, Gibson, Pike, Dubois, Posey, Vanderburgh, Warrick, Spencer, and Perry.
(6) District 6. Newton, Benton, White, Pulaski, Cass, Miami, Wabash, Grant, Howard, Carroll, Warren, Tippecanoe, and Clinton.
(7) District 7. Vermillion, Parke, Fountain, Montgomery, Boone, Putnam, Vigo, Clay, Sullivan, Owen, Greene, and Martin.
(8) District 8. Madison, Delaware, Blackford, Randolph, Rush, Fayette, Union, Henry, and Wayne.
(9) District 9. Monroe, Brown, Bartholomew, Decatur, Franklin, Lawrence, Jackson, Jennings, Ripley, Dearborn, Orange, Washington, Scott, Jefferson, Switzerland, Ohio, Crawford, Harrison, Floyd, and Clark.
(c) The board may issue licenses to applicants who pass an examination administered by an entity that has been approved by the board.
(Formerly: Acts 1913, c.138, s.2; Acts 1931, c.169, s.1; Acts 1935, c.90, s.1; Acts 1949, c.248, s.1; Acts 1963, c.151, s.1; Acts 1971, P.L.372, SEC.1.) As amended by Acts 1977, P.L.2, SEC.76; Acts 1977, P.L.172, SEC.11; Acts 1981, P.L.222, SEC.120; Acts 1982, P.L.113, SEC.51; P.L.169-1985, SEC.46; P.L.24-1999, SEC.10; P.L.103-2011, SEC.12.

IC 25-14-1-3
Examination; fees
Sec. 3. (a) A person desiring to begin the practice of dentistry in Indiana shall procure from the board a license to practice dentistry in Indiana. To procure the license, the applicant must submit to the board proof of graduation from a dental college recognized by the board. The board may recognize dental schools accredited by the Commission on Dental Accreditation of the American Dental

Association, if the board is satisfied that the recognition is consistent with the board's requirements. Every applicant must pass an examination administered by an entity approved by the board and may not take any portion of the examination more than three (3) times.
(b) A fee paid under this article may not be refunded.
(Formerly: Acts 1913, c.138, s.3; Acts 1931, c.169, s.2; Acts 1949, c.248, s.2; Acts 1963, c.151, s.2; Acts 1971, P.L.372, SEC.2.) As amended by Acts 1977, P.L.172, SEC.12; Acts 1981, P.L.222, SEC.121; P.L.169-1985, SEC.47; P.L.7-1987, SEC.119; P.L.354-1989(ss), SEC.2; P.L.103-2011, SEC.13.

IC 25-14-1-3.1
Anesthesia or sedation; permit to administer; requirements; renewal
Sec. 3.1. (a) A dentist must have a permit to administer:
(1) general anesthesia/deep sedation; or
(2) moderate sedation using a parenteral route of administration;
to a patient.
(b) The board shall establish by rule the educational and training requirements for the issuance and renewal of a permit required by subsection (a).
(c) The board shall establish the requirements for a program of education and training for pediatric anesthesiology.
(d) The requirements for a permit issued under this section must be based on the current American Dental Association's "Guidelines for Teaching Pain Control and Sedation to Dentists and Dental Students", as adopted by the American Dental Association House of Delegates.
(e) A permit issued under this section must be renewed biennially.
As added by P.L.258-1987, SEC.2. Amended by P.L.33-1993, SEC.21; P.L.103-2011, SEC.14; P.L.6-2012, SEC.171.

IC 25-14-1-3.5
Fees; establishment; disposition
Sec. 3.5. (a) Under IC 25-1-8 the board shall establish, under IC 25-13-1-5 and section 13 of this chapter, fees sufficient to implement IC 25-13 and IC 25-14.
(b) All money received by the board under this chapter shall be paid to the agency, which shall:
(1) give a proper receipt for the same; and
(2) at the end of each month:
(A) report to the auditor of state the total amount received from all sources; and
(B) deposit the entire amount of such receipts with the state treasurer to be deposited by the treasurer in the general fund of the state.
All expenses incurred in the administration of this chapter shall be paid from the general fund upon appropriation being made therefor

in the manner provided by law for making such appropriations.
(Formerly: Acts 1971, P.L.372, SEC.3.) As amended by Acts 1976, P.L.119, SEC.12; Acts 1977, P.L.172, SEC.13; Acts 1981, P.L.222, SEC.122; P.L.169-1985, SEC.48; P.L.1-2006, SEC.431.

IC 25-14-1-3.7
Dental compliance fund; administration of fund; funds; memorandum of understanding for use of funds
Sec. 3.7. (a) The dental compliance fund is established to provide funds for administering and enforcing the provisions of this article, including investigating and taking enforcement action against violators of:
(1) IC 25-1-9 concerning an individual licensed under IC 25-13 or this article;
(2) IC 25-13; and
(3) this article.
The fund shall be administered by the Indiana professional licensing agency.
(b) The expenses of administering the fund shall be paid from the money in the fund. The fund consists of fines and civil penalties collected through investigations of violations of:
(1) IC 25-1-9 concerning individuals licensed under IC 25-13 or this article;
(2) IC 25-13; and
(3) this article;
conducted by the board or the attorney general.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The attorney general and the Indiana professional licensing agency may enter into a memorandum of understanding to provide the attorney general with funds to conduct investigations and pursue enforcement action against violators of:
(1) IC 25-1-9 if the individual is licensed under IC 25-13 or this article;
(2) IC 25-13; and
(3) this article.
(f) The attorney general and the Indiana professional licensing agency shall present any memorandum of understanding under subsection (e) annually to the board for review.
As added by P.L.103-2011, SEC.15.

IC 25-14-1-4
Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-14-1-5
Limited dental residency permit for students; fee; practice under

permit
Sec. 5. (a) The board may at its discretion issue a limited dental residency permit to a school for use by any student or former student to whom it has not issued a license but who is attending or is a graduate of a dental college recognized by the board and is completing a residency program. However, the school shall furnish the board with satisfactory evidence that the student or former student is enrolled in an accredited dental residency or fellowship program and is using the permit only for school purposes. The school shall maintain the permit at the school.
(b) The fee for the permit shall be set by the board under section 13 of this chapter.
(c) Any person using a school's limited dental residency permit may practice dentistry only in a hospital or other board approved institution designated in the permit and only under the direction of a licensed dentist who is a member of the dental staff of the hospital or other institution. The dental practice shall be limited to bona fide patients of the hospital or other institution.
(d) The permit:
(1) shall be:
(A) valid for only one (1) year from date of issue; and
(B) renewable in the discretion of the board upon the payment of a fee determined by the board under section 13 of this chapter; and
(2) may be recalled at any time by the board.
(Formerly: Acts 1913, c.138, s.4a; Acts 1949, c.248, s.3; Acts 1963, c.151, s.4; Acts 1971, P.L.372, SEC.5.) As amended by Acts 1977, P.L.172, SEC.14; P.L.169-1985, SEC.49; P.L.103-2011, SEC.16.

IC 25-14-1-5.5
Limited dental faculty permit; requirements; use of permit; fee
Sec. 5.5. (a) The board may issue a limited dental faculty permit. An applicant for a permit under this section must meet the following requirements:
(1) Be a graduate of an American Dental Association accredited dental program, as determined by the board.
(2) Be employed by an accredited dental school.
(b) An individual granted a limited dental faculty permit under this section:
(1) may use the permit only to practice at the school where the individual is employed and as a part of the individual's research or teaching responsibilities; and
(2) may not use the permit to obtain:
(A) a license under section 3 of this chapter; or
(B) reciprocity or endorsement under this article.
(c) The board shall set the permit fee under section 13 of this chapter.
As added by P.L.103-2011, SEC.17.

IC 25-14-1-6 Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-14-1-7
Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-14-1-8
Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-14-1-9
Repealed
(Repealed by P.L.169-1985, SEC.97.)

IC 25-14-1-10
Renewal of license; renewal card; failure to renew
Sec. 10. (a) Unless renewed, a license issued by the board expires on a date specified by the agency under IC 25-1-5-4(k). An applicant for renewal shall pay the renewal fee set by the board under section 13 of this chapter on or before the renewal date specified by the agency.
(b) The license shall be properly displayed at all times in the office of the person named as the holder of the license, and a person may not be considered to be in legal practice if the person does not possess the license and renewal card.
(c) If a holder of a dental license does not renew the license on or before the renewal date specified by the agency, without any action by the board the license together with any related renewal card is invalidated.
(d) Except as provided in section 27.1 of this chapter, a license invalidated under subsection (c) may be reinstated by the board in three (3) years or less after its invalidation if the holder of the license meets the requirements under IC 25-1-8-6(c).
(e) Except as provided in section 27.1 of this chapter, if a license remains invalid under subsection (c) for more than three (3) years, the holder of the invalid license may obtain a reinstated license by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
(f) The board may require the holder of an invalid license who files an application under this subsection to appear before the board and explain why the holder failed to renew the license.
(g) The board may adopt rules under section 13 of this chapter establishing requirements for the reinstatement of a license that has been invalidated for more than three (3) years. The fee for a duplicate license to practice as a dentist is subject to IC 25-1-8-2.
(h) Biennial renewal of licenses is subject to IC 25-1-2.
(i) Subject to IC 25-1-4-3, an application for renewal of a license under this section must contain a sworn statement signed by the applicant attesting that the applicant has fulfilled the continuing education requirements under IC 25-14-3. (Formerly: Acts 1913, c.138, s.9; Acts 1931, c.169, s.5; Acts 1935, c.90, s.4; Acts 1949, c.248, s.4; Acts 1951, c.120, s.1; Acts 1963, c.151, s.5; Acts 1971, P.L.372, SEC.7.) As amended by Acts 1977, P.L.172, SEC.15; Acts 1981, P.L.222, SEC.124; P.L.169-1985, SEC.50; P.L.149-1987, SEC.32; P.L.185-1991, SEC.6; P.L.235-1995, SEC.6; P.L.44-2000, SEC.3; P.L.269-2001, SEC.9; P.L.1-2006, SEC.432; P.L.105-2008, SEC.29.

IC 25-14-1-11
Board of examiners; removal of members; filling vacancies
Sec. 11. The governor shall have the power to remove any member of the board for incompetency, gross immorality, for any abuse of his official power or for any other good cause and may fill any vacancy occasioned by removal, death, resignation or otherwise, by appointment. Any person appointed to fill any vacancy of such board, whether caused by death, resignation, removal or otherwise, shall hold for the unexpired term of the member whose place he is appointed to fill and all vacancies shall be filled in the manner prescribed for the regular appointments to said board.
(Formerly: Acts 1913, c.138, s.10; Acts 1963, c.151, s.6.)

IC 25-14-1-12
Meetings of board; records; affiliation
Sec. 12. (a) The board shall hold not less than two (2) regular meetings in each year at such place as may be fixed by the board and as often in addition as may be necessary for the transaction of such business as may properly come under the provisions of this chapter, and it shall have power to make all necessary rules in accordance with this chapter. Additional meetings may be called at any time by the president or any six (6) members of the board to be held at such time and place as may be designated in the call. Six (6) members of the board constitute a quorum. A majority of the quorum may transact business. The board shall elect a president and a secretary. For their services, the members shall receive per diem and travel expenses as otherwise provided by law.
(b) It shall be the duty of the board through the agency to keep a record of all applications for licenses for a period of time designated by the board, subject to the final approval of the oversight committee on public records under IC 5-15-5.1-19. Such records shall contain all the facts set forth in the application, including the action of the board. The agency shall carry out the administrative functions of the board and shall provide necessary personnel to enable the board to properly carry out and enforce this chapter.
(c) The board may affiliate with the American Association of Dental Boards as an active member thereof and may pay the regular annual dues of the association out of any available funds of the board, which are obtained by examination fees or registration renewal fees as provided by law. However, the affiliation with the American Association of Dental Boards shall not impair, restrict, enlarge, or modify any of the rights, powers, duties, or functions of

the board as prescribed by the laws of this state. The board may designate one (1) of its members as a delegate of any meeting of the association, and such delegate member shall receive the regular per diem paid to members of the board for their services on the board and the member's necessary expenses while traveling to and from and attending such meetings.
(Formerly: Acts 1913, c.138, s.11; Acts 1917, c.160, s.1; Acts 1949, c.248, s.5; Acts 1951, c.120, s.2; Acts 1963, c.151, s.7; Acts 1971, P.L.372, SEC.8; Acts 1972, P.L.10, SEC.7.) As amended by Acts 1977, P.L.2, SEC.77; Acts 1977, P.L.172, SEC.16; Acts 1981, P.L.222, SEC.125; P.L.169-1985, SEC.51; P.L.149-1987, SEC.33; P.L.1-2006, SEC.433; P.L.103-2011, SEC.18.

IC 25-14-1-13
Powers and duties of board; complaints; hearings
Sec. 13. (a) The board is charged with the duty of administering and enforcing the laws pertaining to the practice of dentistry and of dental hygiene. The board may adopt and enforce rules for the administration and enforcement of this article in accordance with IC 4-22-2. The board shall adopt a code of professional conduct and shall adopt rules establishing standards for the competent practice of dentistry or dental hygiene. The board may adopt rules concerning assessment of costs in disciplinary proceedings before the board.
(b) Complaints against persons licensed under this article or IC 25-13 are subject to IC 25-1-7. The board may conduct hearings concerning these complaints in accordance with IC 4-21.5.
(Formerly: Acts 1913, c.138, s.12; Acts 1935, c.90, s.5; Acts 1949, c.248, s.6; Acts 1963, c.151, s.8.) As amended by Acts 1981, P.L.222, SEC.126; P.L.169-1985, SEC.52; P.L.149-1987, SEC.34.

IC 25-14-1-14
Injunction
Sec. 14. The attorney general, prosecuting attorney, the state board of dentistry, or any citizen of any county where any person shall engage in the practice of dentistry, as herein defined, without possessing a valid license so to do, may, in accordance with the laws of the state of Indiana governing injunctions, maintain an action in the name of the state of Indiana to enjoin such person from engaging in the practice of dentistry, as herein defined, until a valid license to practice dentistry be secured. And any person who has been so enjoined who shall violate such injunction shall be punished for contempt of court: Provided, That such injunction shall not relieve such person so practicing dentistry without a valid license from a criminal prosecution therefor as is now provided by law, but such remedy by injunction shall be in addition to any remedy now provided for the criminal prosecution of such offender. In charging any person in a complaint for injunction, or in an affidavit, information or indictment, with a violation of this law by practicing dentistry without a valid license, it shall be sufficient to charge that such person did, upon a certain day and in a certain county, engage

in the practice of dentistry, he not having a valid license so to do, without averring any further or more particular facts concerning the same.
(Formerly: Acts 1913, c.138, s.12a; Acts 1931, c.169, s.6.) As amended by P.L.24-1999, SEC.11.

IC 25-14-1-15
Attorney's fees
Sec. 15. If judgment is rendered in favor of the plaintiff in any action brought under the provisions of this chapter, the court rendering the judgment shall also render judgment for reasonable attorney's fees in the action in favor of the plaintiff and against the defendant, and when collected the fees shall be paid to the attorney or the attorneys of the plaintiff and if paid to the attorney general or to any prosecuting attorney shall be additional to any compensation otherwise allowed by law.
(Formerly: Acts 1913, c.138, s.12b; Acts 1931, c.169, s.7.) As amended by Acts 1982, P.L.154, SEC.49; P.L.103-2011, SEC.19.

IC 25-14-1-16
Applicant requirements; issuance of license; fee; rules for endorsement; appearance before board
Sec. 16. (a) An applicant under this article must submit to the board proof satisfactory to the board that the applicant has not been convicted of a crime that has a direct bearing on the applicant's ability to practice competently.
(b) The board may issue a license upon payment of a fee, set by the board under section 13 of this chapter, to an applicant who furnishes proof satisfactory to the board that the applicant is a dentist who:
(1) is licensed in another state or a province of Canada that has licensing requirements substantially equal to those in effect in Indiana on the date of application;
(2) has practiced dentistry for at least two (2) of the three (3) years preceding the date of application;
(3) passes the law examination administered by the board or an entity approved by the board;
(4) has completed the required hours of continuing education in the previous two (2) years; and
(5) meets all other requirements of this chapter.
(c) The board shall have power to adopt rules under section 13 of this chapter for licensure by endorsement.
(d) An applicant shall, at the request of the board, make an appearance before the board.
(Formerly: Acts 1913, c.138, s.13; Acts 1917, c.160, s.2; Acts 1935, c.90, s.6; Acts 1963, c.151, s.9.) As amended by Acts 1977, P.L.172, SEC.17; P.L.169-1985, SEC.53; P.L.149-1987, SEC.35; P.L.48-1991, SEC.26; P.L.33-1993, SEC.22; P.L.24-1999, SEC.12; P.L.46-2005, SEC.1; P.L.103-2011, SEC.20.
IC 25-14-1-16.1
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-14-1-17
Record of persons practicing with and employed by certificate holder
Sec. 17. A person practicing dentistry, upon written demand made by the secretary of the state board of dentistry, shall not fail to furnish in writing, within twenty (20) days after such demand, the name and address of each person practicing or assisting in the practice of dentistry in the office of said person, together with a sworn statement showing by what authority or license such person or persons are practicing dentistry and in what capacity nonlicensed persons are assisting in practice; said list of names and addresses shall include all persons who have been thus employed within the sixty (60) days next preceding such demand; however, such affidavit may not be used as evidence against either said person or persons so reported in any proceeding under this chapter.
(Formerly: Acts 1913, c.138, s.14; Acts 1917, c.160, s.3; Acts 1931, c.169, s.8.) As amended by Acts 1978, P.L.2, SEC.2528; P.L.24-1999, SEC.13.

IC 25-14-1-18
Display of name and license
Sec. 18. A practitioner of dentistry shall not fail to post, and keep conspicuously displayed, his name and license in the dental office wherein he practices, in plain sight of his patients; if there are more dentists than one (1) practicing or employed in any dental office, the manager or proprietor of the office shall not fail to post and display the name and license of each dentist so practicing and so employed therein.
(Formerly: Acts 1913, c.138, s.15; Acts 1917, c.160, s.4.) As amended by Acts 1977, P.L.172, SEC.18; Acts 1978, P.L.2, SEC.2529.

IC 25-14-1-19
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-14-1-19.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-14-1-20
Disciplinary proceedings
Sec. 20. Proceedings for disciplinary action against a holder of a license to practice dentistry or dental hygiene in Indiana shall be had in accordance with IC 25-1-7 and IC 4-21.5.
(Formerly: Acts 1913, c.138, s.17; Acts 1931, c.169, s.10; Acts 1935,

c.90, s.8; Acts 1963, c.151, s.11.) As amended by Acts 1977, P.L.172, SEC.20; P.L.169-1985, SEC.55; P.L.7-1987, SEC.120.

IC 25-14-1-21
Representation by attorney general
Sec. 21. It shall be the duty of the attorney general to represent the state board of dentistry in any court in which an action may be filed for the review of an order of the board as provided for in section 20 of this chapter. The attorney general may, at his discretion, call to his assistance in such action, the prosecuting attorney of the county in which such action is filed. Also, the board, with the written consent of the attorney general, shall have the right to employ, out of its own funds, any other attorney or attorneys to assist the attorney general in any such action.
(Formerly: Acts 1913, c.138, s.18; Acts 1935, c.90, s.9; Acts 1963, c.151, s.12.) As amended by Acts 1982, P.L.154, SEC.50; P.L.24-1999, SEC.14.

IC 25-14-1-22
Exceptions
Sec. 22. This chapter does not apply to the following:
(1) Any commissioned officer of the regular United States armed services, United States Public Health Service, or United States Department of Veterans Affairs in the discharge of the officer's official duties.
(2) Any dentist who is legally qualified to practice in the state or territory where the dentist resides, when in actual consultation with a legal practitioner of Indiana.
(3) Any dentist residing on the border of a neighboring state and authorized to practice dentistry under the laws of the state whose practice extends into the border of Indiana; however, such practitioner shall not open an office or appoint a place to meet patients or solicit practice within Indiana.
(4) Any dentist who is licensed in another state while appearing as a clinician for demonstrating certain methods of technical procedures before a meeting, clinic, or convention of Indiana dentists; however, no fee, cash, or money reimbursement, consideration, or remuneration of any kind is paid directly or indirectly or by any subterfuge, to such clinician by or for the person used as a patient in such clinic or demonstration.
(5) Licensed physicians or surgeons who are authorized to take x-ray pictures of the human teeth or jaws, to extract teeth, and to perform surgical operations (as described in IC 25-22.5-1-1.1(a)(1)(C)) upon the teeth or jaws at their usual office or residence or within the vicinity of their ordinary practice, whenever, in their judgment, the same may be necessary. This exception shall not apply to itinerant licensed physicians and surgeons who have to a large extent abandoned their practice as physicians and surgeons and are, in fact and effect, practicing dentistry almost exclusively. (Formerly: Acts 1913, c.138, s.19; Acts 1931, c.169, s.11; Acts 1935, c.90, s.10.) As amended by Acts 1977, P.L.172, SEC.21; P.L.169-1985, SEC.56; P.L.1-1990, SEC.252; P.L.217-1993, SEC.1.

IC 25-14-1-23
Practice of dentistry; delegation; procedures prohibited to be delegated; dental students; pharmacists filling prescriptions; services dental assistants may perform
Sec. 23. (a) A person is practicing dentistry within the meaning of this chapter if the person does any of the following:
(1) Uses the word "dentist" or "dental surgeon", the letters "D.D.S." or "D.M.D.", or other letters or titles in connection with dentistry.
(2) Directs and controls the treatment of patients within a place where dental services are performed.
(3) Advertises or permits to be advertised by sign, card, circular, handbill, newspaper, radio, or otherwise that the person can or will attempt to perform dental operations of any kind.
(4) Offers to diagnose or professes to diagnose or treats or professes to treat any of the lesions or diseases of the human oral cavity, teeth, gums, or maxillary or mandibular structures.
(5) Extracts human teeth or corrects malpositions of the teeth or jaws.
(6) Except as provided in IC 25-13-1-10.5 and IC 25-13-1-10.6, administers dental anesthetics.
(7) Uses x-ray pictures for dental diagnostic purposes.
(8) Makes impressions or casts of any oral tissues or structures for the purpose of diagnosis or treatment thereof or for the construction, repair, reproduction, or duplication of any prosthetic device to alleviate or cure any oral lesion or replace any lost oral structures, tissue, or teeth.
(9) Advertises to the public by any method, except trade and professional publications, to furnish, supply, construct, reproduce, repair, or adjust any prosthetic denture, bridge, appliance, or other structure to be worn in the human mouth.
(10) Is the employer of a dentist who is hired to provide dental services.
(11) Directs or controls the use of dental equipment or dental material while the equipment or material is being used to provide dental services. However, a person may lease or provide advice or assistance concerning dental equipment or dental material if the person does not restrict or interfere with the custody, control, or use of the equipment or material by the dentist. This subdivision does not prevent a dental hygienist who is licensed under IC 25-13 from owning dental equipment or dental materials within the dental hygienist's scope of practice.
(12) Directs, controls, or interferes with a dentist's clinical judgment. (13) Exercises direction or control over a dentist through a written contract concerning the following areas of dental practice:
(A) The selection of a patient's course of treatment.
(B) Referrals of patients, except for requiring referrals to be within a specified provider network, subject to the exceptions under IC 27-13-36-5.
(C) Content of patient records.
(D) Policies and decisions relating to refunds, if the refund payment would be reportable under federal law to the National Practitioner Data Bank, and warranties.
(E) The clinical content of advertising.
(F) Final decisions relating to the employment of dental office personnel.
However, this subdivision does not prohibit a person from providing advice or assistance concerning the areas of dental practice referred to in this subdivision or an insurer (as defined in IC 27-1-26-1) from carrying out the applicable provisions of IC 27 under which the insurer is licensed.
However, a person does not have to be a dentist to be a manufacturer of dental prostheses.
(b) In addition to subsection (a), a person is practicing dentistry who directly or indirectly by any means or method furnishes, supplies, constructs, reproduces, repairs, or adjusts any prosthetic denture, bridge, appliance, or any other structure to be worn in the human mouth and delivers the resulting product to any person other than the duly licensed dentist upon whose written work authorization the work was performed. A written work authorization shall include the following:
(1) The name and address of the dental laboratory to which it is directed.
(2) The case identification.
(3) A specification of the materials to be used.
(4) A description of the work to be done and, if necessary, diagrams thereof.
(5) The date of issuance of the authorization.
(6) The signature and address of the licensed dentist or other dental practitioner by whom the work authorization is issued.
A separate work authorization shall be issued for each patient of the issuing licensed dentist or other dental practitioner for whom dental technological work is to be performed.
(c) This section shall not apply to those procedures which a legally licensed and practicing dentist may delegate to a dental assistant as to which procedures the dentist exercises direct supervision and responsibility.
(d) Procedures delegated by a dentist may not include the following:
(1) Those procedures which require professional judgment and skill such as diagnosis, treatment planning, the cutting of hard or soft tissues, or any intraoral impression which would lead to

the fabrication of a final prosthetic appliance.
(2) Except for procedures described in subsections (g) and (h), procedures delegated to a dental assistant may not include procedures allocated under IC 25-13-1 to a licensed dental hygienist.
(e) This chapter shall not prevent dental students from performing dental operations under the supervision of competent instructors within the dental school or a university recognized by the board or in any public clinic under the supervision of the authorized superintendent of such clinic authorized under the authority and general direction of the board of health or school board of any city or town in Indiana.
(f) Licensed pharmacists of this state may fill prescriptions of licensed dentists of this state for any drug necessary in the practice of dentistry.
(g) Notwithstanding IC 25-13-1-11(4), a dental assistant who has completed a board approved curriculum may apply medicaments for the control or prevention of dental caries under the direct supervision of a licensed dentist. The curriculum must include instruction on the following:
(1) Ethics and jurisprudence.
(2) Reasons for fluorides.
(3) Systemic fluoride.
(4) Topical fluoride.
(5) Fluoride application.
(6) Laboratory work on topical fluoride applications and patient competency.
(h) Notwithstanding IC 25-13-1-11(3), a dental assistant who has completed a board approved curriculum may polish the coronal surface of teeth under the direct supervision of a licensed dentist. The curriculum must include instruction on the following:
(1) Ethics and jurisprudence.
(2) Plaque and materia alba.
(3) Intrinsic and extrinsic stain.
(4) Abrasive agents.
(5) Use of a slow speed hand piece, prophy cup, and occlusal polishing brush.
(6) Theory of selective polishing.
(7) Laboratory work concerning slow speed hand piece, hand dexterity, and patient competency.
(Formerly: Acts 1913, c.138, s.20; Acts 1917, c.160, s.6; Acts 1931, c.169, s.12; Acts 1943, c.308, s.2; Acts 1963, c.151, s.13; Acts 1971, P.L.372, SEC.9.) As amended by P.L.169-1985, SEC.57; P.L.155-1988, SEC.1; P.L.102-2000, SEC.2; P.L.121-2007, SEC.5; P.L.134-2008, SEC.24.

IC 25-14-1-24
Evidence of practice of dentistry; exception
Sec. 24. The announcing to the public in any manner of intent to maintain, directly or indirectly, an office or place of business for the

practice of dentistry, or the use of any professional degree, title, or designation, personal or otherwise, or a sign, card, circular, device, picture, or advertisement that might impress the public that the office is used for the practice of dentistry is prima facie evidence of engaging in the practice of dentistry. Nothing in this section may be construed to interfere with sales of dental equipment or materials by established, bona fide dealers or with the renting or leasing of real estate or dental equipment by the actual owner thereof or his agent.
(Formerly: Acts 1913, c.138, s.20a; Acts 1943, c.308, s.3.) As amended by P.L.155-1988, SEC.2.

IC 25-14-1-25
Specific violations
Sec. 25. (a) It is a Class D felony for a person to do any of the following:
(1) Practice dentistry not being at the time a dentist duly licensed to practice as such in this state under this chapter.
(2) Employ, hire, or procure one who is not duly licensed as a dentist to practice dentistry, but a person practiced upon by an unlicensed dentist does not violate this section.
(b) It is a Class B misdemeanor for a person to do any of the following:
(1) Sell or barter, or offer to sell or barter, or, not being lawfully authorized so to do, issue or confer, or offer to issue or confer, any dental degree, license, or any diploma or document conferring, or purporting to confer, any dental degree or license, or any certificate or transcript made, or purporting to be made, under this chapter.
(2) Purchase, or procure by barter, any diploma, license, certificate, or transcript, with intent that it be used as evidence of the qualifications to practice dentistry of any person other than the one upon, or to whom, it was lawfully conferred or issued, or in fraud of the laws regulating the practice.
(3) Use any diploma, certificate, or transcript which has been purchased, fraudulently issued, counterfeited, or materially altered, either as a license or color of license, to practice dentistry, or in order to procure registration as a dentist.
(4) Practice dentistry under a false name, under a name intended to mislead the public, under the license of another person of the same name, or hold the person out to the public under such a name as a practitioner of dentistry.
(5) Assume the title or degree of "Bachelor of Dental Surgery", append the letters "B.D.S.", "D.D.S.", "M.D.S.", or "D.M.D.", to the person's name, or make use of the same, or prefix to his name the title of "Doctor", or any abbreviation thereof, not having had duly conferred upon the person by diploma from some college, school, or board of examiners legally empowered to confer the same, the right to assume such a title.
(6) Assume any title or append or prefix any words to the person's name, with intent to represent falsely that the person

has received a dental degree or license.
(7) Not having been licensed to practice dentistry under the laws of this state, represent that the person is entitled so to practice (a dental licensee may use the prefix "Doctor" or "Dr." to his name).
(8) Falsely personate another at any examination to ascertain the preliminary professional education of candidates for dental certificates, dental degrees, or dental licenses or knowingly avail the person of the benefit of false personation.
(8) Otherwise violate this chapter.
(c) Each date that a person violates this section constitutes a separate offense.
(Formerly: Acts 1913, c.138, s.21; Acts 1917, c.160, s.7; Acts 1931, c.169, s.13; Acts 1963, c.151, s.14.) As amended by Acts 1977, P.L.172, SEC.22; Acts 1978, P.L.2, SEC.2530; P.L.169-1985, SEC.58; P.L.155-1988, SEC.3; P.L.103-2011, SEC.22.

IC 25-14-1-26
Repealed
(Repealed by P.L.4-1998, SEC.15.)

IC 25-14-1-27
Repealed
(Repealed by Acts 1979, P.L.17, SEC.55.)

IC 25-14-1-27.1
Inactive licenses; remediation
Sec. 27.1. (a) The board may classify a license as inactive if the board receives written notification from a licensed dentist stating that the dentist will not practice as a dentist in Indiana.
(b) The board may issue a license to the holder of an inactive license under this section, if the applicant:
(1) pays the renewal fee set by the board;
(2) pays the reinstatement fee set by the board;
(3) meets continuing education requirements set by the board; and
(4) meets competency standards set by the board.
(c) The board may require a licensee whose license has been inactive for more than three (3) years to participate in remediation or pass an examination administered by an entity approved by the board.
As added by P.L.235-1995, SEC.7. Amended by P.L.103-2011, SEC.21.

IC 25-14-1-27.5
Instructor's license; requirements; holding of license; prohibition on use; teaching and practicing dentistry; validity; fee; limitation on number; rules
Sec. 27.5. (a) The board may issue an instructor's license to an individual who is not otherwise licensed to practice dentistry in

Indiana if the individual meets the following conditions:
(1) The individual has been licensed or has had the equivalent of a license for five (5) of the preceding nine (9) years to practice dentistry in the United States or in any country, territory, or other recognized jurisdiction.
(2) The individual has been approved under the credentialing process of an Indiana school of dentistry or an affiliated medical center of an Indiana school of dentistry that is accredited by:
(A) the American Dental Association Commission on Dental Accreditation; or
(B) the Joint Commission on Accreditation of Health Care Organizations.
(3) The individual has successfully documented or demonstrated clinical and academic competency to the board.
(4) The individual is fluent in the English language.
(5) The individual passes the written law examination administered by the board.
(6) The individual meets the continuing education requirements required by IC 25-14-3.
(7) The individual pays the licensing fee set by the board under subsection (f).
(b) A license issued under this section must be held by the Indiana school of dentistry for which the licensee is employed.
(c) A license issued under this section does not meet the requirements of section 16 of this chapter and may not be used to obtain a general dentistry license under this article.
(d) A licensee under this section may teach and practice dentistry only at or on behalf of an Indiana school of dentistry or an affiliated medical center of an Indiana school of dentistry.
(e) An instructor's license is valid only during the time the licensee is employed or has a valid employment contract for a full-time faculty position at the Indiana school of dentistry or an affiliated medical center. The Indiana school of dentistry or the affiliated medical center shall notify the board in writing upon the termination of the employment contract of an individual who is issued a license under this section and surrender the license not later than thirty (30) days after the licensee's employment ceases.
(f) The board shall set a fee for the issuance and renewal of a license under this section.
(g) Unless renewed, a license issued by the board under this section expires annually on a date specified by the agency under IC 25-1-5-4. An applicant for renewal must pay the renewal fee set by the board on or before the renewal date specified by the agency.
(h) Not more than ten percent (10%) of the Indiana school of dentistry's full-time faculty may be individuals licensed under this section.
(i) The board shall adopt rules under IC 4-22-2 necessary to implement this section.
As added by P.L.210-2003, SEC.1. Amended by P.L.97-2004,

SEC.92; P.L.1-2006, SEC.434; P.L.49-2008, SEC.1; P.L.103-2011, SEC.23.

IC 25-14-1-28
Severability
Sec. 28. If any provision of this chapter as amended be decided by the courts to be unconstitutional or invalid, such unconstitutional or invalid provision shall be considered severable from the remainder of this chapter and shall be exscinded therefrom, and the same shall not affect the validity of this chapter as a whole, or any part thereof, other than the part so decided to be unconstitutional or invalid.
(Formerly: Acts 1913, c.138, s.23a; Acts 1931, c.169, s.14; Acts 1935, c.90, s.11.) As amended by Acts 1982, P.L.154, SEC.52.

IC 25-14-1-29
Liberal construction
Sec. 29. This chapter shall be deemed to be enacted in the interests of public health, safety, and welfare, and its provisions shall be liberally construed to serve such interests.
(Formerly: Acts 1971, P.L.372, SEC.10.)

IC 25-14-1-30
Repealed
(Repealed by P.L.6-2012, SEC.172; P.L.6-2012, SEC.173.)

IC 25-14-1-30.2
Certificates deemed licenses
Sec. 30.2. All certificates issued by the dental board for the practice of dentistry before May 1, 1977, shall be deemed to be licenses for the practice of dentistry. All applications for the practice of dentistry and all renewal notices sent for the practice of dentistry in Indiana shall be for licenses and not for certificates. For the purposes of this chapter, all certificates and renewals for certificates for the practice of dentistry shall be the same as licenses and renewals for licenses issued after May 1, 1977.
As added by P.L.6-2012, SEC.174.

IC 25-14-1-30.4
Discipline; knowledge of standards of conduct and practice
Sec. 30.4. (a) An individual who:
(1) is licensed under; and
(2) fails to comply with;
this article or rules adopted under this article is subject to discipline under IC 25-1-9.
(b) An individual who is licensed under this article is responsible for knowing the standards of conduct and practice established by this article and rules adopted under this article.
As added by P.L.6-2012, SEC.175.



CHAPTER 2. MARKING REQUIREMENTS FOR DENTURES AND PARTIAL DENTURES

IC 25-14-2-2
Marking denture
Sec. 2. Except as otherwise provided in section 5 of this chapter, a dentist shall see that each denture he delivers to a patient in Indiana is marked in the manner prescribed in this chapter if the denture has been fabricated by the dentist or under a work order issued by him.
As added by P.L.135-1984, SEC.1.

IC 25-14-2-3
Marking partial denture
Sec. 3. Except as otherwise provided in section 5 of this chapter, a dentist shall see that each partial denture he delivers to a patient in Indiana is marked in the manner prescribed in this chapter if the partial denture has been fabricated, rebased, or duplicated by the dentist or pursuant to a work order issued by him.
As added by P.L.135-1984, SEC.1.

IC 25-14-2-4
Option to mark patient's name or Social Security number
Sec. 4. Each denture and each partial denture covered by section 2 or 3 of this chapter shall be marked, at the patient's option, with either the patient's name or his social security number.
As added by P.L.135-1984, SEC.1.

IC 25-14-2-5
Exception to requirements of chapter
Sec. 5. If a dentist:
(1) determines that it is impossible to mark a denture or a partial denture in the manner described in section 4 of this chapter; and
(2) notifies the patient in writing of that determination before the denture or partial denture is delivered to the patient;
the marking requirements of this chapter do not apply to that denture or partial denture.
As added by P.L.135-1984, SEC.1.



CHAPTER 3. CONTINUING EDUCATION

IC 25-14-3-2
"Approved organization"
Sec. 2. "Approved organization" means the following:
(1) United States Department of Education.
(2) Council on Post-Secondary Education.
(3) National Dental Association.
(4) American Dental Association.
(5) Academy of General Dentistry.
(6) National Dental Hygiene Association.
(7) American Dental Hygiene Association.
(8) Council on Hospital Dental Services.
(9) American Medical Association.
(10) Joint Commission on Accreditation of Hospitals.
(11) Joint Commission on Healthcare Organizations.
(12) Study clubs approved by the board.
(13) Federal, state, and local government agencies.
(14) International organizations approved by the American Dental Association.
(15) A college or other teaching institution accredited by the United States Department of Education or the Council on Post-Secondary Education.
(16) A national, state, district, or local organization that operates as an affiliated entity under the approval of any organization listed in subdivisions (1) through (14).
(17) An internship or a residency program conducted in a hospital that has been approved by an organization listed in subdivisions (1) through (15).
(18) Any other organization or individual approved by the board.
As added by P.L.185-1991, SEC.7.

IC 25-14-3-3 "Board"
Sec. 3. As used in this chapter, "board" refers to the state board of dentistry established under IC 25-14-1-2.
As added by P.L.185-1991, SEC.7. Amended by P.L.24-1999, SEC.15.

IC 25-14-3-4
"Continuing education course"
Sec. 4. As used in this chapter, "continuing education course" means an orderly process of instruction designed to directly enhance the practicing dentist's knowledge and skill in providing relevant dentist services that is approved by an approved organization.
As added by P.L.185-1991, SEC.7.

IC 25-14-3-5
"License"
Sec. 5. As used in this chapter, "license" means a license to practice dentistry under IC 25-14-1-3.
As added by P.L.185-1991, SEC.7.

IC 25-14-3-6
"License period"
Sec. 6. As used in this chapter, "license period" means the two (2) year period beginning on March 2, 1992, and every two (2) years thereafter.
As added by P.L.185-1991, SEC.7.

IC 25-14-3-7
"Study club"
Sec. 7. As used in this chapter, "study club" means a group of at least five (5) dentists who do the following:
(1) Organize for the purpose of scientific study.
(2) Operate under the direction of elected officers.
(3) Maintain written bylaws.
(4) Conduct regular meetings.
(5) Maintain written attendance records of all meetings.
As added by P.L.185-1991, SEC.7.

IC 25-14-3-8
Continuing education credit requirements
Sec. 8. (a) A dentist must complete at least twenty (20) credit hours in continuing education courses each license period. At least half of the required minimum credit hours must be from live presentations or live workshops.
(b) Credit hours may be applied under this section only toward the credit hour requirement for the license period during which the credit hours are earned.
(c) During a license period, a dentist may not earn more than five (5) credit hours toward the requirements under this section for continuing education courses that relate specifically to the area of

practice management.
As added by P.L.185-1991, SEC.7. Amended by P.L.103-2011, SEC.25.

IC 25-14-3-9
Award of credit hours
Sec. 9. Credit hours under section 8 of this chapter must be awarded as follows:
(1) A course presented by a college under a regular curriculum is awarded one (1) credit hour for each lecture hour attended.
(2) A course not listed in subdivision (1) is awarded one (1) credit hour for each lecture hour and two (2) credit hours for each participation hour of the course.
(3) A speech, lecture, or other presentation by a dentist is awarded two (2) credit hours if the following conditions are met:
(A) The presentation concerns a subject that would be suitable for a continuing education course.
(B) The subject of the presentation is eligible for credit only once, regardless of the number of times it is presented.
(C) The dentist maintains a record of the time, place, and date of the presentation.
(D) The presentation is sponsored by an approved organization.
(E) Not more than four (4) credit hours are awarded to the dentist under this subdivision during a license period.
(4) Attendance at a state, regional, or national meeting sponsored by an approved organization is awarded one (1) credit hour.
(5) Attendance at a meeting of a study club that uses films, audio cassettes, live presentations, or written materials sponsored by the American Dental Association is awarded one (1) credit hour. However, a dentist may not receive credit under this subdivision for more than four (4) credit hours during a license period.
(6) Attendance at a meeting of a study club featuring a guest speaker whose presentation concerns a subject suitable for a continuing education course is awarded one (1) credit hour for each hour attended.
(7) A home study course that is presented by an approved organization and meets the requirements under this subdivision is awarded the same number of credit hours given to courses provided by a college. If the approved organization does not assess credit hours to a course under this subdivision, the course is awarded one (1) credit hour for each hour of study material. Subject matter of the course may be presented by written, audio, or video materials.
As added by P.L.185-1991, SEC.7. Amended by P.L.119-1992, SEC.4.
IC 25-14-3-10
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-14-3-11
Compliance
Sec. 11. The board and the dentist shall comply with the requirements under IC 25-1-4 concerning continuing education.
As added by P.L.185-1991, SEC.7. Amended by P.L.269-2001, SEC.10; P.L.157-2006, SEC.57.

IC 25-14-3-12
Board supervision of course offerings; rules
Sec. 12. (a) A member of the board may attend or monitor a continuing education course.
(b) An approved organization shall provide the board with course information or materials requested by the board.
(c) If the board determines that an approved organization does not meet the requirements of this chapter, the board shall do the following:
(1) Provide written notification to the organization of the noncompliance specifying the items of noncompliance and the conditions of reinstatement.
(2) Deny credit hours awarded by the organization from the time that the organization receives a notice until the date of reinstatement.
(3) Make reasonable efforts to notify dentists of the organization's noncompliance status.
(d) The board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.185-1991, SEC.7.

IC 25-14-3-13
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-14-3-14
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-14-3-15
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-14-3-16
Location of course offerings
Sec. 16. Continuing education courses must be made available in all geographical regions of Indiana.
As added by P.L.185-1991, SEC.7.



CHAPTER 4. REFERRAL SERVICES

IC 25-14-4-2
Disclosure that dentist paid referral fee for participation in service
Sec. 2. A person, firm, partnership, association or corporation, or agent or employee that engages in for profit any business or service that in whole or in part includes the referral or recommendation of persons to a dentist for any form of dental care or treatment must disclose to a prospective patient at the time the prospective patient makes the contact with the service that the licensed dentist has paid a fee for participation in the service.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-3
Out-of-state dental referrals to business not meeting chapter requirements
Sec. 3. A dentist may not enter into a contract or other form of agreement to accept for dental care or treatment a person referred or recommended for the care or treatment by a dental referral service business located in or doing business in another state if the dental referral service business does not meet the requirements of this chapter.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-4
Advertisements by dental referral services; necessary disclaimers
Sec. 4. A for-profit dental referral service that advertises must include in each advertisement an audible or a written disclaimer revealing that:
(1) Each subscribing member of the for-profit dental referral service is a dentist who has paid a fee to participate in the service.
(2) Dentists who are members of the for-profit dental referral

service are not more or less qualified than dentists who are not members of the service.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-5
Advertisements; prohibited acts
Sec. 5. For-profit dental referral service advertisements may not do any of the following:
(1) Misrepresent facts, be deceptive, or create false or misleading impressions regarding the skills or abilities of subscribing dentists.
(2) Contain statements or make recommendations concerning nonspecific or non bona fide claims of providing referrals to the most qualified dentists or dental practices.
(3) Describe:
(A) a review process;
(B) a screening; or
(C) qualifications or information verification;
that misleads the public into thinking a dentist subscriber has obtained a special recognition or joined a selective group of licensed dentists by being a member of the for-profit dental referral service.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-6
Chapter violation; offenses
Sec. 6. A person who violates this chapter commits a Class A misdemeanor.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-7
Injunctive relief
Sec. 7. (a) This section is in addition to the penalty imposed under section 6 of this chapter.
(b) Whenever there is a violation of this chapter, the attorney general may seek an injunction in a circuit or superior court with jurisdiction in the county where the violation occurred to enjoin and restrain the continuance of the violation.
(c) If the court finds that the defendant has violated this chapter, an injunction may be issued by the court enjoining and restraining any further violation without requiring proof that any person has been injured or damaged by the defendant's action.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-8
Notice of intent to bring action against referral service; opportunity to cure violation
Sec. 8. (a) No legal action under this chapter may be commenced by the attorney general against a for-profit dental referral service until the attorney general has given the service thirty (30) days

written notice of the violation.
(b) Notice under subsection (a) must comply with the following:
(1) Be sent by registered or certified mail, return receipt requested.
(2) Include a copy of the code sections of the chapter alleged to have been violated.
(3) Describe the alleged unlawful advertising.
(4) Include a statement that the for-profit dental referral service has the lesser of:
(A) thirty (30) days from the date the notice was received; or
(B) thirty-five (35) days from the date the notice was sent;
to cure the violation.
(c) A for-profit dental service that does not cure a violation within the time period required under subsection (b) is subject to sections 6 and 7 of this chapter.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-9
Rules and guidelines
Sec. 9. Before January 2, 1994, the state board of dentistry established by IC 25-14-1-2 shall adopt rules under IC 4-22-2 that may include the following:
(1) Guidelines regarding the referral of subscribing dentists for specialty services.
(2) Guidelines for ensuring that patient referrals by the for-profit dental referral service must be initiated by a patient.
(3) Guidelines for ensuring that the for-profit dental referral service does not impose a fee on the subscribing dentists dependent upon the number of referrals or the amount of professional fees paid by the patient to the dentist.
(4) Guidelines for ensuring there is a prohibition against for-profit dental referral services limiting dentist subscribers solely on the basis of a dentist's exclusive geographic location.
(5) Guidelines regarding dentists basing fees on services performed with no additional fee charged because the patient is a referral.
(6) Guidelines for preventing for-profit dental referral service advertisements that are false, misleading, or deceptive.
(7) Guidelines considering the content of disclaimers required in section 4 of this chapter for dental referral services that advertise on television or any other medium that combine audio and video. Such guidelines may require both audio and visual disclaimers.
(8) A procedure for a for-profit dental referral service to forward complaints to the proper state authority.
(9) Appropriate safeguards to ensure that all subscribing dentists are fairly selected for referrals on a rotating basis.
(10) Guidelines for ensuring that a for-profit dental referral service must charge each subscribing dentist in the same advertising market the same fee to become a member of the

service.
As added by P.L.33-1993, SEC.23. Amended by P.L.24-1999, SEC.16.



CHAPTER 5. DENTAL UNDERSERVED AREA AND MINORITY RECRUITMENT PROGRAM

IC 25-14-5-2
Fund
Sec. 2. As used in this chapter, "fund" refers to the Indiana dental recruitment fund established by section 5 of this chapter.
As added by P.L.177-2009, SEC.34.

IC 25-14-5-2.5
Minority
Sec. 2.5. As used in this chapter, "minority" means an individual identified as any of the following:
(1) Black or African-American.
(2) Hispanic or Latino.
As added by P.L.177-2009, SEC.34.

IC 25-14-5-3
Underserved area
Sec. 3. As used in this chapter, "underserved area" means a county, city, town, census tract, or township designated by the state department of health under IC 16-46-5-7 or by the committee as underserved by general dentists, pediatric dentists, oral surgeons, or dental hygienists.
As added by P.L.177-2009, SEC.34.

IC 25-14-5-4
Dental recruitment committee
Sec. 4. (a) The dental recruitment committee is established.
(b) The committee consists of four (4) members as follows:
(1) One (1) member of the board, who is selected by the board.
(2) The commissioner of the state department of health, or the commissioner's designee.
(3) The president of the Indiana Dental Association, or the president's designee.
(4) The dean of the Indiana University School of Dentistry, or the dean's designee.
(c) The member selected under subsection (b)(1) shall serve as chairperson of the committee.
As added by P.L.177-2009, SEC.34.

IC 25-14-5-5
Dental recruitment fund Sec. 5. (a) The Indiana dental recruitment fund is established. The purpose of the fund is to provide grants to dentists and dental hygienists to encourage the full-time delivery of dental care in underserved areas and to increase the number of minority dentists and dental hygienists in Indiana. The board shall administer the fund.
(b) The fund consists of the following:
(1) Payments made under section 6(3) of this chapter.
(2) Gifts to the fund.
(3) Grants from public or private sources.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The fund shall be used to do the following:
(1) Provide grants under this chapter.
(2) Pay the costs incurred by the committee in administering this chapter.
As added by P.L.177-2009, SEC.34.

IC 25-14-5-6
Grant eligibility
Sec. 6. To be eligible for a grant, a dentist or dental hygienist must meet all the following conditions:
(1) Hold a license to practice as a dentist under this article or as a dental hygienist under IC 25-13-1.
(2) Has entered into an agreement with the committee to:
(A) either:
(i) commit to working five (5) years in an underserved area or as a minority dentist or dental hygienist in Indiana for a yearly grant of thirty-five thousand dollars ($35,000); or
(ii) commit to working two (2) years in an underserved area or as a minority dentist or dental hygienist in Indiana for a yearly grant of thirty thousand dollars ($30,000) with the option by the dentist or dental hygienist to serve up to three (3) additional years for a yearly grant of thirty-five thousand dollars ($35,000);
(B) provide an average of at least forty (40) hours of dentistry per week in underserved areas or as a minority dentist or dental hygienist in Indiana;
(C) maintain a patient base that includes at least thirty percent (30%) as Medicaid patients; and
(D) provide a sliding fee scale, as approved by the committee, for low income patients.
(3) Has entered into an agreement with the committee that if the dentist or dental hygienist does not comply with the requirements in subdivision (2) that the dentist or dental hygienist will pay back to the committee seven thousand five hundred dollars ($7,500), plus interest, for each month that the dentist or dental hygienist did not serve or had left to serve

under the terms of the agreement.
As added by P.L.177-2009, SEC.34. Amended by P.L.1-2010, SEC.106.

IC 25-14-5-7
Application form
Sec. 7. A dentist or dental hygienist must apply for a grant on an application form supplied by the committee.
As added by P.L.177-2009, SEC.34.

IC 25-14-5-8
Determination by committee
Sec. 8. The committee shall consider each application and determine the following:
(1) The eligibility of the applicant for the grant program.
(2) The availability of sufficient money in the fund.
As added by P.L.177-2009, SEC.34.

IC 25-14-5-9
Rules
Sec. 9. The committee may recommend rules for the board to adopt under IC 4-22-2 that are necessary to administer this chapter.
As added by P.L.177-2009, SEC.34.






ARTICLE 14.5. DIETITIANS

CHAPTER 1. DEFINITIONS

IC 25-14.5-1-2
"Board"
Sec. 2. "Board" refers to the Indiana dietitians certification board established by IC 25-14.5-2-1.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-3
"Agency"
Sec. 3. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.124-1994, SEC.7. Amended by P.L.1-2006, SEC.435.

IC 25-14.5-1-4
"Certified dietitian"
Sec. 4. "Certified dietitian" refers to a person certified under this article to practice dietetics. Activities of a certified dietitian do not include the medical differential diagnoses of the health status of an individual.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-5
"Commission on dietetic registration"
Sec. 5. "Commission on dietetic registration" refers to the Commission on Dietetic Registration that is:
(1) a national certifying agency for voluntary professional credentialing in dietetics; and
(2) a member of the national commission for health certifying agencies.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-6
"Degree"
Sec. 6. "Degree" means a degree received from a college or university that:
(1) was located in the United States; and
(2) was regionally accredited;
at the time the degree was conferred. As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-7
"Dietetics"
Sec. 7. "Dietetics" means the integration and application of principles derived from the science of food and nutrition to provide for all aspects of nutrition therapy for individuals and groups, including nutrition therapy services (as defined in section 12 of this chapter) and medical nutrition therapy (as defined in section 9 of this chapter).
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-8
"Examination"
Sec. 8. "Examination" means an examination for the certification of dietitians used or approved by the board. The examination may be created by the board, created by a person as determined by and approved by the board, or created in part by the board and in part by a person or entity other than the board.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-9
"Medical nutrition therapy"
Sec. 9. "Medical nutrition therapy" means the component of nutrition therapy that concerns:
(1) determining and recommending nutrient needs based on nutritional assessment and medical problems relative to medically prescribed diets, including:
(A) tube feedings;
(B) specialized intravenous solutions; and
(C) specialized oral feedings;
(2) interactions of prescription drugs with food and nutrients; or
(3) developing and managing food services operations that have the chief function of providing nutrition therapy services and providing medically prescribed diets.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-10
"Medically prescribed diet"
Sec. 10. "Medically prescribed diet" means a diet that is:
(1) prescribed when specific food or nutrient levels need to be monitored or altered, or both, as a component of a treatment regimen for an individual whose health status is impaired or at risk due to disease, injury, or surgery; and
(2) performed as initiated by or in consultation with a physician licensed to practice medicine in Indiana.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-11
"National commission for health certifying agencies" Sec. 11. "National commission for health certifying agencies" refers to the national organization that:
(1) established national standards for certifying bodies that attest to the competence of individuals who participate in the health care delivery system;
(2) grants recognition to certifying bodies that voluntarily apply and meet the established standards; and
(3) monitors the adherence to those standards by the certifying bodies that the national commission for health certifying agencies has recognized.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-12
"Nutrition therapy services"
Sec. 12. (a) "Nutrition therapy services" means the following services that are directed toward humans:
(1) Assessing the nutritional needs of individuals and groups, considering the resources and constraints in the practice setting.
(2) Establishing priorities, goals, and objectives for therapy that meet nutritional needs of individuals and groups and that are consistent with available resources and constraints.
(3) Providing nutrition counseling in health and disease.
(4) Developing, implementing, and managing:
(A) nutrition therapy of; and
(B) food service systems for;
individuals and groups.
(5) Maintaining appropriate standards of quality in food and nutrition therapy services for individuals and groups.
(b) The term does not include the retail sale of food products or vitamins.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-13
"Practice experience"
Sec. 13. "Practice experience" means a preprofessional, documented, supervised practice in dietetics services that is acceptable to the board in compliance with requirements for certification. It may be or may include a documented, supervised practice experience that is a component of the educational requirements for certification.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-14
"Practice of dietetics"
Sec. 14. "Practice of dietetics" means the integration and application of the principles derived from the sciences of nutrition, biochemistry, food, physiology, management, and behavioral and social sciences to achieve and maintain people's health through the provision of nutrition therapy services.
As added by P.L.124-1994, SEC.7.



CHAPTER 2. INDIANA DIETITIANS CERTIFICATION BOARD

IC 25-14.5-2-2
Membership
Sec. 2. The board consists of seven (7) members appointed by the governor as follows:
(1) Four (4) members who are certified under this article and currently provide and have provided services in the practice of dietetics in Indiana for a minimum of three (3) years.
(2) One (1) member who is a physician licensed under IC 25-22.5.
(3) One (1) member who is a registered nurse licensed under IC 25-23.
(4) One (1) member representing the public who is a resident of Indiana and has never been associated with dietetics in any way other than as a consumer.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-3
Terms
Sec. 3. (a) Except as provided in subsection (b), the term of office for each member of the board is three (3) years.
(b) A member shall hold office until a successor has been appointed.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-4
Vacancies
Sec. 4. A vacancy on the board shall be filled for the unexpired term in the same manner as the original appointment.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-5
Adoption of rules
Sec. 5. (a) The board shall adopt rules under IC 4-22-2 establishing standards for:
(1) professional responsibility or a code of ethics for the profession of dietetics;
(2) applicant qualifications of a certified dietitian;
(3) the administration of this article;
(4) the number of hours of continuing education needed for renewal of certification and the procedures for approving continuing education courses and programs; and
(5) establishing fees under IC 25-1-8-2 as described in

subsection (b).
(b) The board shall establish, charge, and collect fees under IC 25-1-8-2 for:
(1) the filing of an application for a certificate under this article;
(2) the original issuance of a certificate under this article;
(3) a renewal of a certificate issued in accordance with this article;
(4) the replacement of a certificate or renewal certificate lost or destroyed; and
(5) any other purposes prescribed by IC 25-1-8-2.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-6
Meetings; quorum; secretary
Sec. 6. (a) The board shall hold meetings as follows:
(1) A meeting for the purpose of organization must be held not more than thirty (30) days after the board members are appointed.
(2) The board shall hold at least two (2) regular meetings each calendar year. At the first regular meeting each year, the board shall elect a chairperson and vice chairperson.
(3) Special meetings may be held at the discretion of the chairperson.
(4) Meetings may be held at such time as the board or chairperson shall determine.
(b) A quorum of the board consists of four (4) members.
(c) A secretary of the board shall be elected by the board and shall hold office at the pleasure of the board.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-7
Compensation
Sec. 7. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.124-1994, SEC.7.



CHAPTER 3. APPLICANT QUALIFICATIONS

IC 25-14.5-3-2
Validation of academic degrees
Sec. 2. The board may require a person who:
(1) applies for a certificate as a certified dietitian; and
(2) has obtained the person's education outside of the United States and its territories;
to have the person's academic degree or degrees validated by an organization approved by the board. The validating organization must state that the degree is equivalent to a baccalaureate or master's degree conferred by a regionally accredited college or university located in the United States.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-3-3
Practice experience requirement
Sec. 3. The board may require a person who applies for a certificate as a certified dietitian to have completed a documented, supervised practice experience of not less than nine hundred (900) hours under the supervision of a certified dietitian or a registered dietitian.
As added by P.L.124-1994, SEC.7.



CHAPTER 4. CERTIFICATION

IC 25-14.5-4-2
Issuance of certificate
Sec. 2. Except as provided in section 3 of this chapter, the board shall issue a certificate to an individual who:
(1) meets the conditions set forth in section 1 of this chapter; and
(2) is otherwise qualified for certification under this article.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-4-3
Refusal to issue certificate
Sec. 3. The board may refuse to issue a certificate to an applicant for certification under section 2 of this chapter if:
(1) the applicant has been disciplined by an administrative agency in another state or jurisdiction, and the board determines that the violation for which the applicant was disciplined has a direct bearing on the applicant's ability to practice competently in Indiana; or
(2) the applicant has been convicted of:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the applicant's ability to practice competently.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-4-4
Reciprocity; failure of examination; application fee
Sec. 4. (a) Except as provided in subsection (b), the board may issue a certificate to an applicant for certification if the applicant presents evidence that the applicant has been issued a certificate in

a state that has requirements for certification that are, by the board's determination, equivalent to the requirements for certification in Indiana. An applicant applying for a certificate under this subsection is not required to take an examination given by the board under IC 25-14.5-5.
(b) The board may refuse to issue a certificate under subsection (a) if the applicant has failed an examination given by the board under IC 25-14.5-5.
(c) The fee an applicant for certification must pay for a certificate issued under subsection (a) shall be set by the board under IC 25-14.5-2-5.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-4-5
Effectiveness
Sec. 5. All certificates shall be effective when issued by the board.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-4-6
Display of certificate
Sec. 6. (a) A certified dietitian must display the certificate in a conspicuous part of the office in which the certified dietitian practices nutrition therapy services.
(b) Whenever practicing the profession of dietetics outside of or away from the office or place of business, the certified dietitian shall make available to each patient the certified dietitian's name, office address, and the number of the certificate.
As added by P.L.124-1994, SEC.7.



CHAPTER 5. EXAMINATIONS

IC 25-14.5-5-2
Location and time of examinations
Sec. 2. The board shall determine:
(1) a date and time when;
(2) a location in Indiana where; and
(3) the supervision under which;
applicants for certification shall be examined.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-5-3
Frequency of examinations
Sec. 3. Examinations shall be given at least two (2) times each year.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-5-4
Notice of examinations
Sec. 4. (a) The board shall give notice at least sixty (60) days before the administration of each examination in a manner the board considers appropriate.
(b) The board shall notify each applicant for certification of the time and place of the administration of the first examination for which the applicant is eligible to sit.
As added by P.L.124-1994, SEC.7.



CHAPTER 6. CERTIFICATE RENEWAL

IC 25-14.5-6-2
Renewal of certificate
Sec. 2. A certified dietitian may renew a certificate by:
(1) paying a renewal fee as set by the board; and
(2) subject to IC 25-1-4-3, providing a sworn statement attesting that the certified dietitian has completed the continuing education required by the board.
As added by P.L.124-1994, SEC.7. Amended by P.L.269-2001, SEC.11.

IC 25-14.5-6-3
Application for renewal
Sec. 3. (a) The board shall mail an application for renewal to a certified dietitian at least sixty (60) days before the date on which the certified dietitian's certificate expires.
(b) The application must be mailed to the certified dietitian's most recent address as it appears on the record of the board.
(c) A certified dietitian filing for renewal of a certificate must:
(1) satisfactorily complete the renewal application;
(2) return the application to the board; and
(3) submit to the board the required renewal fee;
before expiration of the certified dietitian's current certificate.
(d) Upon receipt of the application and fee submitted under subsection (c), the board shall:
(1) verify the accuracy of the application;
(2) determine whether the continuing education requirement has been met; and
(3) verify that all other requirements under this article have been met.
(e) When the board is satisfied that all conditions under subsection (d) have been met, the board shall issue to the applicant a notice of certificate renewal that shall be valid for two (2) years.
As added by P.L.124-1994, SEC.7.
IC 25-14.5-6-4
Reinstatement of certificate
Sec. 4. (a) A certificate may be reinstated by the board not later than three (3) years after its expiration if the applicant for reinstatement meets the requirements under IC 25-1-8-6(c).
(b) A certificate that has been expired for more than three (3) years may be reinstated by the board if the holder of the certificate satisfies the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.124-1994, SEC.7. Amended by P.L.269-2001, SEC.12; P.L.105-2008, SEC.30.

IC 25-14.5-6-5
Repealed
(Repealed by P.L.105-2008, SEC.67.)

IC 25-14.5-6-6
Inactive certificate
Sec. 6. (a) The board may classify a certificate as inactive if the board receives written notification from a certified dietitian stating that the certified dietitian will not maintain an office or practice dietetics in Indiana.
(b) The renewal fee for an inactive certificate must be one-half (1/2) the certificate renewal fee set by the board under IC 25-14.5-2-5(b)(3).
(c) The holder of an inactive certificate is not required to fulfill continuing education requirements set by the board.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-6-7
Issuance of certificate to holder of inactive certificate
Sec. 7. The board may issue a certificate to the holder of an inactive certificate under section 6 of this chapter if the applicant meets the requirements under IC 25-1-8-6.
As added by P.L.124-1994, SEC.7. Amended by P.L.269-2001, SEC.13.



CHAPTER 7. UNLAWFUL PRACTICES

IC 25-14.5-7-2
Penalty
Sec. 2. A person who violates a provision of this article commits a Class A misdemeanor.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-7-3
Use of title "registered dietitian" or designation "RD"; disseminating information to public; direct third-party reimbursement
Sec. 3. (a) A dietitian registered by the commission on dietetic registration may use the title "registered dietitian" and the designation "RD" but may not profess to be a certified dietitian when practicing dietetics in Indiana without being certified by the board.
(b) Nothing in this article may be construed to prohibit or limit any person from:
(1) disseminating free information;
(2) conducting a class or seminar; or
(3) giving a speech related to nutrition.
(c) Nothing in this article may be construed to require direct third-party reimbursement to persons certified under this article.
As added by P.L.124-1994, SEC.7.






ARTICLE 15. EMBALMERS AND FUNERAL DIRECTORS

CHAPTER 1. REPEALED



CHAPTER 2. DEFINITIONS

IC 25-15-2-2
"Alternative container"
Sec. 2. "Alternative container" means a rigid or nonrigid receptacle or other enclosure that:
(1) is made of a nonmetallic material; and
(2) does not have ornamentation or an inner lining.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-3
"Board"
Sec. 3. "Board" means the state board of funeral and cemetery service.
As added by P.L.246-1985, SEC.1. Amended by P.L.48-1991, SEC.27.

IC 25-15-2-3.5
"Branch location"
Sec. 3.5. As used in this chapter, "branch location" means a physical structure:
(1) that is owned or leased by a person, not in conjunction with any other person, who owns and operates a licensed funeral home in the same or adjoining county;
(2) where human remains are prepared for a viewing, a funeral, or final disposition after initial preparation in a funeral home;
(3) where memorial visitation or the viewing of human remains is conducted before or as part of a memorial or funeral service; and
(4) where funerals that are not primarily for religious or worship purposes are conducted or held.
As added by P.L.237-1995, SEC.2.

IC 25-15-2-4
"Casket"
Sec. 4. "Casket" means a rigid enclosure that:
(1) is made of wood, metal, or other material;
(2) is ornamented;
(3) has a fixed or nonfixed inner lining; and
(4) is designed to encase human remains.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-5 "Consumer"
Sec. 5. "Consumer" means a person that:
(1) during an individual's lifetime; or
(2) after an individual's death;
discusses, offers to purchase, or purchases funeral goods or funeral services for the individual's human remains.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-6
"Cremate"
Sec. 6. "Cremate" means to incinerate human remains and to mechanically or manually reduce the bone fragments of the remains to unidentifiable bone fragments.
As added by P.L.246-1985, SEC.1. Amended by P.L.231-1995, SEC.3.

IC 25-15-2-7
"Disposition"
Sec. 7. "Disposition" means:
(1) interment of human remains in the earth in an established cemetery;
(2) interment of human remains in a mausoleum or columbarium;
(3) disposal of cremated human remains on the property of a consenting owner, on uninhabited public land, or on a waterway;
(4) burial of human remains at sea;
(5) delivery of human remains within the jurisdiction of the anatomical education program (IC 21-44-2) to a school, college, or physician entitled by law to receive the human remains for the promotion of science and art of medicine or dentistry; or
(6) other final disposal of human remains.
As added by P.L.246-1985, SEC.1. Amended by P.L.238-1987, SEC.2; P.L.2-2007, SEC.320.

IC 25-15-2-8
"Embalmer"
Sec. 8. "Embalmer" means a person who is licensed as an embalmer under this article.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-9
"Embalming"
Sec. 9. "Embalming" means the temporary preservation and disinfection of human remains by the internal or external application of chemicals or by other methods in preparation for disposition.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-10
"Exempted person" Sec. 10. As used in this chapter, "exempted person" means a person that does not perform any funeral services other than one (1) or more of the following:
(1) Sells, as a seller licensed under IC 30-2-13 or an agent or a representative of a seller:
(A) funeral merchandise described in IC 30-2-13-8 at need; or
(B) funeral merchandise defined in IC 30-2-13-8 under a certificate of authority authorized by IC 30-2-13-33 and not funeral services defined in section 17(1), 17(2), or 17(3) of this chapter unless they are funeral services (as defined in IC 30-2-13-8) and ratified as required by IC 30-2-13-20.
(2) Cremates human remains, but does not conduct a funeral service in conjunction with the cremation.
(3) Cremates human remains or holds human remains less than forty-eight (48) hours for the purpose of cremating the human remains without a funeral service or memorial service in conjunction with the final disposition of the cremated remains.
(4) Performs services for a morgue in a hospital or other facility licensed under IC 16-21 that are directly related to the purposes of the hospital or other facility.
(5) Performs services for a school of mortuary science that are directly related to an educational purpose.
(6) Arranges, supervises, or conducts a religious or memorial service for a deceased individual if:
(A) the human remains of the deceased individual are not present at the service; and
(B) final disposition of the deceased individual's human remains has been or will be completed under the authority of a funeral director having obtained a burial permit issued by the state of Indiana.
(7) Conducts a religious or memorial service with the human remains of the deceased individual present if the funeral is arranged and directly supervised by a funeral director.
(8) If the person is a cemetery, sells or offers advice concerning methods or alternatives available for final disposition of human remains.
As added by P.L.246-1985, SEC.1. Amended by P.L.2-1993, SEC.137; P.L.237-1995, SEC.3; P.L.2-1996, SEC.270.

IC 25-15-2-11
"Funeral"
Sec. 11. "Funeral" means a memorial service or ceremony for a deceased individual where human remains or cremated remains are present or a memorial visitation or viewing of the human remains of a deceased individual.
As added by P.L.246-1985, SEC.1. Amended by P.L.237-1995, SEC.4.

IC 25-15-2-12 "Funeral director"
Sec. 12. "Funeral director" means an individual who has a funeral director license issued under this article.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-13
"Funeral director intern"
Sec. 13. "Funeral director intern" means an individual who has a funeral director intern license issued under this article.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-14
"Funeral goods"
Sec. 14. "Funeral goods" means goods, other than clothing, flowers, gravemarkers, and urns, that are sold or offered for sale directly to a consumer for use in connection with funeral services.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-15
"Funeral home"
Sec. 15. "Funeral home" means a physical structure where:
(1) human remains are prepared for a funeral or final disposition;
(2) human remains are held for disposition;
(3) there is an embalming room in compliance with licensure requirements of this article where at least one (1) of the following takes place:
(A) The embalming of human remains.
(B) The prevention of the spread of infectious or contagious disease from human remains.
(C) The aspiration of internal body fluids and gasses from human remains.
(D) The temporary storage of non-casketed human remains awaiting final disposition.
(E) The dressing, final preparation, and casketing of human remains;
(4) memorial visitation or the viewing of human remains is conducted before or as part of a memorial or funeral service; and
(5) funerals whose primary function is not for a religious or worship purpose are conducted or held.
As added by P.L.246-1985, SEC.1. Amended by P.L.237-1995, SEC.5.

IC 25-15-2-16
"Funeral home licensee"
Sec. 16. "Funeral home licensee" means a person that has a funeral home license issued under this article.
As added by P.L.246-1985, SEC.1.
IC 25-15-2-17
"Funeral services"
Sec. 17. As used in this chapter, "funeral services" means:
(1) accepting, holding, caring for, or preparing human remains for a funeral or final disposition, including embalming (where authorized) and the practice of restorative arts;
(2) at need counseling of survivors of a deceased individual on:
(A) the services, methods, and alternatives for final disposition of human remains; and
(B) the requirements of federal and state law applicable to the sale of funeral services and merchandise;
(3) arranging, supervising, or conducting a funeral service in conjunction with the memorialization or the disposition of human remains, (however, "funeral services" does not include interment services performed in a cemetery by cemetery personnel), including attendance at services held in cemeteries or crematories where third persons are directly responsible for the physical acts associated with interment or final disposition of human remains;
(4) selling or offering to sell funeral merchandise described in IC 30-2-13-8 to a consumer at the time of need or in advance of need;
(5) selling or offering to sell funeral services described in IC 30-2-13-8 at the time of need or in advance of need;
(6) managing a funeral home or branch location licensed under IC 25-15-4-1 or IC 25-15-4-1.1; and
(7) arranging for the final disposition of human remains in compliance with public health and safety laws and in a manner that prevents the spread of infectious disease.
As added by P.L.246-1985, SEC.1. Amended by P.L.207-1993, SEC.3; P.L.237-1995, SEC.6.

IC 25-15-2-18
"Human remains"
Sec. 18. "Human remains" means any part of the body of a deceased individual. The term includes human remains that have been cremated.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-19
"Licensee"
Sec. 19. "Licensee" means a person that has been issued a license under this article.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-20
"Outer burial container"
Sec. 20. "Outer burial container" means any container that is designed for placement in a grave around a casket or alternative container. The term includes a burial vault, grave box, or grave liner. As added by P.L.246-1985, SEC.1.

IC 25-15-2-21
"Person"
Sec. 21. "Person" includes a partnership, limited liability company, corporation, trust, or other business association.
As added by P.L.246-1985, SEC.1. Amended by P.L.8-1993, SEC.381.

IC 25-15-2-22
"Practice of funeral service"
Sec. 22. As used in this chapter, "practice of funeral service" means:
(1) the application of the principles, methods, and techniques of mortuary science to the delivery of funeral services;
(2) the counseling of individuals concerning methods and alternatives for the final disposition of human remains;
(3) the prevention of the spread of infectious and contagious disease from human remains; and
(4) compliance, in the delivery of funeral merchandise and services, with laws relating to health, public safety, and the environment.
As added by P.L.246-1985, SEC.1. Amended by P.L.237-1995, SEC.7.

IC 25-15-2-23
"Practitioner"
Sec. 23. "Practitioner" means an individual who is a funeral director, an embalmer, or a funeral director intern.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-24
"Protection order"
Sec. 24. "Protection order" means an injunction or other order issued by a tribunal of the issuing state or Indian tribe to prevent an individual from:
(1) engaging in violent or threatening acts against;
(2) engaging in harassment of;
(3) engaging in contact or communication with; or
(4) being in physical proximity to;
another person. The term includes temporary and final orders issued by civil and criminal courts.
As added by P.L.94-2010, SEC.7.



CHAPTER 3. REPEALED



CHAPTER 4. MINIMUM QUALIFICATIONS; RECIPROCITY

IC 25-15-4-1.1
Branch location licenses
Sec. 1.1. To qualify for a branch location license, a person who is an applicant must:
(1) possess a funeral home license issued under section 1 of this chapter;
(2) operate a branch location that meets the requirements of the board; and
(3) pay the fee set by the board.
As added by P.L.237-1995, SEC.8.

IC 25-15-4-2
Funeral director intern licenses
Sec. 2. (a) To qualify for a funeral director intern license, an applicant must:
(1) be an individual who is at least eighteen (18) years of age;
(2) submit proof that the applicant has not been convicted of:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-11; and
(B) a crime that has a direct bearing on the applicant's ability to practice competently;
(3) have a diploma from an accredited high school;
(4) have successfully completed either:
(A) a course of education consisting of:
(i) thirty (30) semester hours or forty-five (45) quarter hours of college level work in a regionally accredited postsecondary educational institution that includes course

work in the subjects of English, the humanities, science, business, and other electives that apply toward a baccalaureate degree from the postsecondary educational institution; and
(ii) four (4) academic quarters, or its equivalent, in an accredited college, school, or department of mortuary science approved by the board; or
(B) a twenty-one (21) month program in an accredited college, school, or department of mortuary science that has been approved by the board; and
(5) pay the fee set by the board for a funeral director intern license.
(b) The board may require an applicant for a funeral director intern license to pass an examination before issuing a license to the applicant.
As added by P.L.246-1985, SEC.3. Amended by P.L.214-1993, SEC.43; P.L.2-2007, SEC.321.

IC 25-15-4-3
Funeral director licenses
Sec. 3. (a) An applicant must qualify under subsection (b) to be licensed as a funeral director. However, subject to IC 25-15-8-10, an individual qualified under subsection (c) or (d) shall be treated as a qualified individual.
(b) To qualify for a funeral director license, an applicant must:
(1) be an individual who is at least eighteen (18) years of age;
(2) submit proof that the applicant has not been convicted of:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-11; or
(B) a crime that has a direct bearing on the applicant's ability to practice competently;
(3) have a diploma from an accredited high school;
(4) have successfully completed either:
(A) a course of education consisting of:
(i) thirty (30) semester hours or forty-five (45) quarter hours of college level work in a regionally accredited postsecondary educational institution that includes course work in the subjects of English, humanities, science, business, and other electives that apply toward a baccalaureate degree from the postsecondary educational institution; and
(ii) four (4) academic quarters or the equivalent in an accredited college, school, or department of mortuary science approved by the board; or
(B) a twenty-one (21) month program in an accredited college, school, or department of mortuary science approved by the board;
(5) pass the examination required by the board for a funeral director license;
(6) under the direct supervision of a funeral director licensee,

have at least one (1) year of continuous experience in the practice of funeral service; and
(7) pay the licensing fee set by the board for a funeral director licensee.
(c) An individual may be licensed as a funeral director if, on June 30, 1985, the individual had a funeral director license and an embalmer license issued by the state board of embalmers and funeral directors.
(d) An individual may be a funeral director if, on June 30, 1985, the individual had a funeral director license issued by the state board of embalmers and funeral directors.
As added by P.L.246-1985, SEC.3. Amended by P.L.214-1993, SEC.44; P.L.2-2007, SEC.322.

IC 25-15-4-4
Embalmer licenses
Sec. 4. An individual may be an embalmer only if, on June 30, 1985, the individual had an embalmer license issued by the state board of embalmers and funeral directors.
As added by P.L.246-1985, SEC.3.

IC 25-15-4-5
Funeral director licenses; exemption from examination for persons licensed in other states
Sec. 5. An applicant for a funeral director license, who is licensed in another state with requirements that are substantially equal to the requirements in section 3(b) of this chapter, as determined by the board, may be exempted by the board from the examination requirement under section 3(b)(5) of this chapter or the one (1) year supervised practice period requirement under section 3(b)(6) of this chapter.
As added by P.L.246-1985, SEC.3.

IC 25-15-4-6
Inactive funeral director license; application; violations
Sec. 6. (a) A funeral director may submit a written application to the board requesting that the funeral director's license be classified as inactive. On receipt of the application, the board shall grant the request by placing the license on inactive status until reinstated to active status.
(b) A person holding an inactive license may not engage in the practice of funeral service.
(c) A person who engages in the practice of funeral service with an inactive license is subject to IC 25-15-8-24.
As added by P.L.207-1993, SEC.4. Amended by P.L.237-1995, SEC.12.



CHAPTER 5. EXAMINATION

IC 25-15-5-2
Repealed
(Repealed by P.L.177-2009, SEC.63.)

IC 25-15-5-3
Failure of examination; taking next examination; additional fees and education requirements
Sec. 3. Any qualified applicant who fails an examination and is refused a license may take the next scheduled examination upon payment of an additional fee set by the board under IC 25-15-9-8. However, if an applicant fails more than one (1) funeral director intern license examination or more than one (1) funeral director license examination, the board may require the applicant to submit proof to the board that the applicant has met the additional education requirements set by the board before the board allows the applicant to take another examination under this article.
As added by P.L.246-1985, SEC.4. Amended by P.L.48-1991, SEC.28.



CHAPTER 6. EXPIRATION OF LICENSES; RENEWAL OF LICENSES; CONTINUING EDUCATION

IC 25-15-6-2
Funeral homes; renewal of licenses
Sec. 2. The board shall renew the license of a funeral home licensee that pays the registration fee set by the board.
As added by P.L.246-1985, SEC.5.

IC 25-15-6-3
Funeral directors or embalmers; renewal of licenses
Sec. 3. The board shall renew the license of a funeral director or embalmer who:
(1) pays the fee; and
(2) meets the continuing education requirements;
set by the board.
As added by P.L.246-1985, SEC.5.

IC 25-15-6-4
Funeral directors or embalmers; reinstatement of expired license
Sec. 4. (a) The board shall reinstate the expired license of:
(1) a funeral director;
(2) an embalmer;
(3) a funeral director intern; or
(4) a funeral home;
that applies for reinstatement of the license not later than three (3) years after the date the license expired and meets the requirements for reinstatement under IC 25-1-8-6(c).
(b) If the license of:
(1) a funeral director;
(2) an embalmer;
(3) a funeral director intern; or
(4) a funeral home;
has been expired for more than three (3) years, the board shall reinstate the license if the holder of the license applies for reinstatement of the license and meets the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.246-1985, SEC.5. Amended by P.L.194-2005, SEC.54; P.L.157-2006, SEC.58; P.L.105-2008, SEC.32.
IC 25-15-6-5
Funeral directors; continuing education credits
Sec. 5. (a) The board shall require a funeral director to obtain ten (10) hours of continuing education credit in any two (2) year period in order to renew or reinstate a license under this chapter. The board shall require that continuing education credit be earned in board approved courses or programs on one (1) or more of the following subjects:
(1) Embalming and restorative arts.
(2) Prevention of the spread of infectious disease and compliance with mandatory public health requirements.
(3) Federal and state laws and rules regulating the embalming and funeral professions.
(4) Funeral home management.
(5) Religion.
(6) Natural science.
(7) Grief counseling and the psychological effect of death on survivors.
(b) Continuing education hours earned as a prerequisite to the issuance or maintenance of a professional license other than a funeral director license may not be counted in determining compliance with this section.
As added by P.L.246-1985, SEC.5. Amended by P.L.237-1995, SEC.13; P.L.194-2005, SEC.55.

IC 25-15-6-5.1
Revocation, suspension, or expiration of funeral home and branch location license
Sec. 5.1. When a person's funeral home license is revoked, suspended, or expired, the person's branch location license that arises from that funeral home license is revoked, suspended, or expired.
As added by P.L.237-1995, SEC.9.

IC 25-15-6-6
Repealed
(Repealed by P.L.105-2008, SEC.67.)

IC 25-15-6-7
Inactive license continuing education exemption; reactivation requirements; practice under inactive license; sanction
Sec. 7. (a) A funeral director who holds an inactive funeral director license under IC 25-15-4-6 is exempt from continuing education requirements of section 5 of this chapter.
(b) An individual may reactivate an inactive funeral director's license by completing all hours of continuing education required of licensed funeral directors for each year that the license has been classified as inactive. If an individual's license has been inactive for four (4) or more years, the board shall require the individual to pass an examination under IC 25-15-4 before reinstating the individual's license to active status. (c) An individual who resumes the practice of funeral service or the provision of funeral services to the public under an inactive funeral director license (as described in IC 25-15-4-6) violates this article and the board shall revoke the individual's inactive license.
As added by P.L.207-1993, SEC.5. Amended by P.L.237-1995, SEC.14; P.L.194-2005, SEC.57.



CHAPTER 7. TRANSFER AND ASSIGNMENT OF LICENSES; NAME CHANGES; OWNERSHIP CHANGES

IC 25-15-7-2
Funeral home licenses; location
Sec. 2. A funeral home license applies only to one (1) location and is not transferable from one (1) location to another.
As added by P.L.246-1985, SEC.6.

IC 25-15-7-3
Funeral homes; changing, transferring, or assigning name
Sec. 3. The board may not prohibit a funeral home licensee from:
(1) changing the licensee's name; or
(2) transferring or assigning the licensee's name to another funeral home licensee.
As added by P.L.246-1985, SEC.6.

IC 25-15-7-4
Shares of funeral home corporations; transfers
Sec. 4. The board may not prohibit a shareholder or a corporation that is a funeral home licensee from transferring or assigning any part of the shareholder's ownership of the corporation to another person.
As added by P.L.246-1985, SEC.6.

IC 25-15-7-5
Assets of funeral homes and branch locations; transfers of interest
Sec. 5. The board may not prohibit a person from transferring or assigning any interest that the person has in the assets of a funeral home or branch location, other than a funeral home or branch location license, to another person.
As added by P.L.246-1985, SEC.6. Amended by P.L.237-1995, SEC.10.



CHAPTER 8. GROUNDS FOR DISCIPLINE; SANCTIONS BY BOARD; VIOLATIONS

IC 25-15-8-1.5
Discipline of licensee for display of revoked or expired credentials
Sec. 1.5. The board may discipline a licensee under IC 25-1-11 if that licensee displays to the public credentials issued by the board that:
(1) have been revoked by the board; or
(2) have expired.
As added by P.L.240-1985, SEC.9. Amended by P.L.207-1993, SEC.7; P.L.214-1993, SEC.47.

IC 25-15-8-2
Funeral home licenses; grounds for discipline
Sec. 2. A funeral home licensee who itself or through an officer, an agent, an employee, or an independent contractor:
(1) operates a funeral home or a branch location in the same

location as another funeral home licensee;
(2) operates a funeral home at any location or branch location without a separate funeral home license or branch location license for that location;
(3) operates a funeral home or a branch location without a manager who:
(A) has a funeral director license; and
(B) has filed an affidavit with the board acknowledging that the individual is the manager of the funeral home or the branch location;
(4) operates a funeral home or branch location without having a funeral director either perform or directly supervise each act of funeral service performed for the funeral home or a branch location;
(5) fails to conspicuously display the certificate of licensure issued to the funeral home licensee and the certificate of licensure or a duplicate original of the certificate of licensure issued to the funeral director managing the funeral home or the branch location in a public area of the funeral home or the branch location;
(6) fails to annually report to the board:
(A) if the licensee is a sole proprietor, the name of the funeral home or the branch location and principal address of residence of the funeral home licensee;
(B) the location of the funeral home or the branch location;
(C) if the licensee is not a sole proprietor, the names and principal addresses of residences of the directors or other executive officers of the funeral home licensee;
(D) the name of the manager in charge of the funeral home or the branch location;
(E) the name and principal address of residence of each practitioner that has engaged in the practice of funeral services for the funeral home or the branch location in the preceding twelve (12) months and the period of time during which the practitioner worked for the funeral home or the branch location; and
(F) any other information required by the board;
(7) knowingly violates any rule of construction, equipping, or operation for funeral homes or branch locations adopted by the board under IC 25-15-9-8;
(8) engages in the practice of funeral service or provides funeral services to the public under an inactive license (as described in IC 25-15-4-6);
(9) permits a person other than a funeral director to engage in the practice of funeral service or the provision of funeral services to the public or otherwise violates any provision of this chapter; or
(10) misrepresents the quality or character of:
(A) any service or merchandise sold by a competitor; or
(B) any professional practice of a competitor; may be disciplined under IC 25-1-11.
As added by P.L.246-1985, SEC.7. Amended by P.L.48-1991, SEC.29; P.L.207-1993, SEC.8; P.L.214-1993, SEC.48; P.L.1-1994, SEC.125; P.L.237-1995, SEC.15.

IC 25-15-8-3
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-15-8-4
Selling funeral goods or services; grounds for discipline
Sec. 4. A practitioner who, when selling or offering to sell funeral goods or funeral services to a consumer, fails to:
(1) act compassionately;
(2) disclose prices related to arranging a funeral;
(3) answer questions, including telephone inquiries, accurately and to the reasonable satisfaction of the inquiring person;
(4) disclose that embalming human remains is not always required by law but may be desirable if viewing or visitation precedes disposition;
(5) explain which outer burial containers meet cemetery requirements, if any;
(6) explain requirements, including cremation requirements, for caskets and other alternative containers; or
(7) disclose whether the cash advance price of each:
(A) funeral goods or funeral service described by the practitioner as "cash advance", "accommodation", or "cash disbursement", or a similar term; and
(B) goods or service obtained from a third party and paid on behalf of the consumer by the funeral home licensee for which the practitioner is an agent;
is equal to the cost of the item to the funeral home selling it;
may be disciplined under IC 25-1-11.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.10; P.L.214-1993, SEC.49.

IC 25-15-8-5
Statements of price and terms; grounds for discipline
Sec. 5. (a) This section does not apply to a practitioner acting as an exempted person.
(b) A practitioner who, when selling funeral goods or services to a consumer, fails to give the consumer a written statement signed on behalf of a funeral home licensee by a funeral director that includes:
(1) an itemized description of each funeral goods and funeral service for which the consumer has contracted and either the price of each item or the package price for all of the items;
(2) an itemized description of any supplemental goods and services that the consumer has the option to purchase from the funeral home licensee and the price for each item;
(3) an indication of the contract items on which the funeral

home licensee is advancing credit and the amount of the credit being advanced;
(4) the total cost to the consumer of the contract items; and
(5) a description of the method of payment agreed upon;
may be disciplined under IC 25-1-11.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.11; P.L.214-1993, SEC.50.

IC 25-15-8-6
Practitioners of funeral services; grounds for discipline
Sec. 6. (a) This section does not apply to a practitioner who is acting as an exempted person or an embalmer.
(b) A practitioner who engages in the practice of funeral service may be disciplined under IC 25-1-11 if the practitioner:
(1) does not act as the agent of one (1) or more funeral home licensees;
(2) fails to register with the board in which funeral homes the practitioner is performing services and for which funeral home licensees the practitioner is an agent; or
(3) fails to notify the board to cancel a registration described in subdivision (2), if the practitioner ceases to perform services in a funeral home or for a funeral home licensee.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.12; P.L.214-1993, SEC.51.

IC 25-15-8-7
Notice of change in practitioner's name or address
Sec. 7. A practitioner who fails to notify the board of a change in the practitioner's name or principal address of residence within thirty (30) days after the change may be disciplined under IC 25-1-11.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.13; P.L.214-1993, SEC.52.

IC 25-15-8-8
Funeral director interns
Sec. 8. (a) This section does not apply to a funeral director intern who is acting as an exempted person.
(b) Except as provided in subsection (c), a funeral director intern may engage in the practice of funeral service or provide funeral services to the public if the funeral director intern is acting under the direct supervision of a person holding a funeral director's license. Direct supervision means that:
(1) a licensed funeral director supervising an intern who is performing duties not requiring counseling is physically present in the facility where the intern is performing the duties; or
(2) a funeral director supervising an intern who is counseling is physically present in the same room with the intern and counselee.
(c) A funeral director intern who engages in the practice of funeral service or provides funeral services to the public without the

direct supervision of a funeral director may be disciplined under IC 25-1-11.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.14; P.L.214-1993, SEC.53; P.L.237-1995, SEC.16.

IC 25-15-8-9
Embalmers
Sec. 9. (a) This section does not apply to an embalmer who is acting as an exempted person.
(b) An embalmer who performs any funeral service other than embalming may be disciplined under IC 25-1-11.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.15; P.L.214-1993, SEC.54.

IC 25-15-8-10
Funeral directors engaging in embalming
Sec. 10. (a) This section does not apply to a funeral director who is acting as an exempted person.
(b) A funeral director who:
(1) is qualified to engage in the practice of funeral service only under IC 25-15-4-3(d) and not under IC 25-15-4-3(b) or IC 25-15-4-3(c); and
(2) engages in embalming;
may be disciplined under IC 25-1-11.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.16; P.L.214-1993, SEC.55.

IC 25-15-8-11
Funeral directors; management of funeral home; failure to file affidavits
Sec. 11. A funeral director who:
(1) manages a funeral home without filing an affidavit with the board acknowledging that the funeral director is the manager of the funeral home; or
(2) fails to file an affidavit with the board indicating that the funeral director is no longer the manager of a funeral home when the funeral director ceases to manage the funeral home;
may be disciplined under IC 25-1-11.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.17; P.L.214-1993, SEC.56.

IC 25-15-8-12
Funeral directors; management of funeral home; violations as grounds for discipline
Sec. 12. A funeral director who has an affidavit on file with the board indicating that the individual is the manager of a funeral home and no affidavit on file with the board indicating that the individual has ceased to be its manager may be disciplined under IC 25-1-11 if:
(1) the funeral home that the funeral director is registered to manage commits a violation under section 1 or 2 of this chapter,

other than section 2(3) of this chapter; or
(2) a practitioner acting as an agent of the funeral home that the funeral director is registered to manage commits a violation under sections 4 through 11 of this chapter.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.18; P.L.214-1993, SEC.57.

IC 25-15-8-13
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-15-8-14
Repealed
(Repealed by P.L.207-1993, SEC.35 and P.L.214-1993, SEC.91.)

IC 25-15-8-15
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-15-8-16
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-15-8-17
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-15-8-18
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-15-8-19
Injunctions; applications for orders
Sec. 19. If a violation of any of sections 21 through 26 of this chapter is being committed:
(1) the board in its own name;
(2) the board in the name of the state;
(3) the attorney general in the name of the state, at the request of the board; or
(4) the prosecuting attorney of the county in which the violation occurs, at the request of the board, and in the name of the state;
may apply for an order enjoining the violation from the circuit court of the county in which the violation occurs.
As added by P.L.246-1985, SEC.7.

IC 25-15-8-20
Injunctions or orders; bonds
Sec. 20. Upon a showing that a person has violated any of sections 21 through 26 of this chapter, the court may grant without bond an injunction, restraining order, or other appropriate order. As added by P.L.246-1985, SEC.7.

IC 25-15-8-21
Use of certain titles without funeral home license; infraction
Sec. 21. A person that uses the title "funeral home", "undertaking parlor", "mortuary", "memorial chapel", or a variant of these titles without a funeral home license issued under this article commits a Class B infraction.
As added by P.L.246-1985, SEC.7.

IC 25-15-8-22
Use of certain titles without funeral director or funeral director intern license; infraction
Sec. 22. A person that uses the title "funeral director", "mortician", "undertaker", "funeral service licensee", "funeral director intern", "embalmer", "funeral home manager", or a variant of any of these titles without a funeral director license or a funeral director intern license issued under this article commits a Class B infraction.
As added by P.L.246-1985, SEC.7.

IC 25-15-8-23
Use of certain words to describe funeral services by person without license; infraction
Sec. 23. A person that renders or offers to render services to the public, if the words "funeral service", "funeral directing", "undertaking", "funeral", "funeral arrangement", "embalming", or a variant of these words is used to describe the services, without a license issued under this article commits a Class B infraction.
As added by P.L.246-1985, SEC.7.

IC 25-15-8-24
Practice of funeral service or operation of funeral home without license; infraction
Sec. 24. (a) This section does not apply to a person acting as an exempted person.
(b) A person that engages in the practice of funeral service without a license issued under this article commits a Class B infraction.
(c) A person that operates a funeral home without a funeral home license issued under this article commits a Class B infraction.
As added by P.L.246-1985, SEC.7.

IC 25-15-8-25
Issuance of permit under IC 16-37-3-10
Sec. 25. A local health officer may issue a permit under IC 16-37-3-10 only to a funeral director acting as an agent or a funeral home licensee or another individual acting under the direct supervision of a funeral director who is an agent of a funeral home licensee. As added by P.L.246-1985, SEC.7. Amended by P.L.2-1993, SEC.138.

IC 25-15-8-26
Other licensing requirements void
Sec. 26. Any licensing requirement that is adopted by a state agency, other than the board, or a political subdivision for the purpose of regulating the operation of a funeral home or branch location or the practice of funeral service is void.
As added by P.L.246-1985, SEC.7. Amended by P.L.237-1995, SEC.11.



CHAPTER 9. STATE BOARD OF FUNERAL AND CEMETERY SERVICE; EDUCATION FUND; CEMETERY REGISTRATION

IC 25-15-9-2
Members; chairman
Sec. 2. (a) The board consists of eleven (11) members as follows:
(1) Ten (10) members appointed by the governor for terms of four (4) years.
(2) The commissioner of the state department of health or the commissioner's designee.
(b) The board shall elect a chairman from the board's own membership every two (2) years to serve a term of two (2) years. The chairman shall be elected alternately from those board members appointed under sections 3 and 4 of this chapter.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.767; P.L.236-1995, SEC.45.

IC 25-15-9-3
Funeral directors; members
Sec. 3. Four (4) of the board's appointed members must be licensed funeral directors, in good standing, without any association with a school of mortuary science other than as a preceptor or supervisor of a funeral service intern.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-4
Cemetery owners or managers; members
Sec. 4. Four (4) of the board's appointed members must be active in the cemetery industry in Indiana, either as an owner or a manager of an operating cemetery property.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-5
Consumers; members
Sec. 5. Two (2) of the board's appointed members must be residents of Indiana who are not associated with the practice of funeral service or a cemetery operation other than as consumers.
As added by P.L.48-1991, SEC.31.
IC 25-15-9-6
Party affiliation; members
Sec. 6. Not more than five (5) of the board's appointed members may be affiliated with the same political party.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-7
Number of terms; limitation
Sec. 7. The board's appointed members may serve only two (2) terms on the board, including prior service either as a member of the state board of funeral service or the state board of embalmers and funeral directors. A member of the board may serve until the member's successor is appointed and qualified under this chapter.
As added by P.L.48-1991, SEC.31. Amended by P.L.194-2005, SEC.58.

IC 25-15-9-8
Sale and payment of funeral or burial expenses; duties of board
Sec. 8. The board shall do the following:
(1) Adopt rules under IC 4-22-2 to do the following:
(A) Establish standards for the sale and payment of funeral or burial services or merchandise in advance of need.
(B) Establish the terms of contracts authorized under IC 30-2-13.
(C) Implement IC 30-2-13.
(D) Implement IC 23-14-48.5.
(2) Register and issue certificates to sellers of merchandise or services under IC 30-2-13.
(3) Determine compliance with this article by persons engaged in the sale and payment of funeral or burial services or merchandise in advance of need under IC 30-2-13.
(4) Investigate any complaint alleging a violation of IC 30-2-13.
(5) Set fees under IC 25-1-8.
(6) For a violation of this article or IC 30-2-13 by a person engaged in the sale and payment of funeral or burial services or merchandise in advance of need under IC 30-2-13, if necessary, take any combination of the following actions:
(A) Issue an appropriate order to correct the violation.
(B) Suspend the seller's certificate of authority.
(C) Permanently revoke the seller's certificate of authority.
(D) Censure the seller.
(E) Issue a letter of reprimand to the seller.
(F) Place the seller on probation.
(G) Assess a civil penalty against the seller in an amount not to exceed one thousand dollars ($1,000) for each violation,

except for a finding of incompetency due to a physical or mental disability. When imposing a civil penalty, the board shall consider the seller's ability to pay the amount assessed. If the seller fails to pay the civil penalty within the time specified by the board, the board may suspend the seller's certificate of authority without additional proceedings. However, a suspension may not be imposed if the sole basis for the suspension is the seller's inability to pay a civil penalty.
(H) Refer the matter to the attorney general or prosecuting attorney for enforcement.
(7) In addition to any actions taken under subdivision (6), permanently revoke a seller's certificate of authority, if the seller demonstrates a pattern or practice of violating the following provisions:
(A) The requirement under IC 30-2-13-12 that all property paid or delivered to fund a contract for prepaid services or merchandise be irrevocably deposited to trust or escrow thirty (30) days after the contract is signed.
(B) The prohibition against knowingly inducing a purchaser to breach an existing contract under IC 30-2-13-13(e).
As added by P.L.48-1991, SEC.31. Amended by P.L.207-1993, SEC.21; P.L.241-1995, SEC.1; P.L.65-2007, SEC.4.

IC 25-15-9-9
Funeral homes; standards for operation; duties of department
Sec. 9. The funeral director, consumer, and the state department of health members of the board shall do the following:
(1) Adopt rules under IC 4-22-2 to do the following:
(A) Establish standards for the competent practice of funeral service.
(B) Establish sanitation standards for the construction and equipping of funeral homes.
(C) Establish standards for the operation of funeral homes.
(D) Set fees under IC 25-1-8.
(E) Carry out this article.
(2) Establish a program of inspection to administer this article.
(3) Pass upon the qualifications of each applicant for a license under this article.
(4) Provide all examinations under this article.
(5) License all applicants who meet the requirements of IC 25-15-4.
(6) Investigate a complaint alleging a violation of this article.
(7) For a violation of this article by a person who is licensed under this article, if necessary, take any combination of the

following actions:
(A) Issue an appropriate order to correct the violation.
(B) Suspend the seller's certificate of authority issued under IC 30-2-13.
(C) Permanently revoke the licensee's license.
(D) Censure the licensee.
(E) Issue a letter of reprimand.
(F) Place the licensee on probation.
(G) Assess a civil penalty against the licensee in an amount not to exceed one thousand dollars ($1,000) for each violation, except for a finding of incompetency due to a physical or mental disability. When imposing a civil penalty, the board shall consider a licensee's ability to pay the amount assessed. If the licensee fails to pay the civil penalty within the time specified by the board, the board may suspend the licensee's license without additional proceedings. However, a suspension may not be imposed if the sole basis for the suspension is the licensee's inability to pay a civil penalty.
(H) Refer the matter to the attorney general or the prosecuting attorney for enforcement.
(8) The board shall suspend the license of a funeral home licensee who employs a person who:
(A) holds an inactive funeral director license (as described in IC 25-15-4-6); and
(B) engages in the practice of funeral services or provides funeral services to the public (as described in IC 25-15-2-17 or IC 25-15-2-22).
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.768; P.L.207-1993, SEC.22.

IC 25-15-9-10
Cemeteries; operation; duties of department
Sec. 10. The cemetery, consumer, and the state department of health members of the board shall do the following:
(1) Determine compliance with IC 23-14 by cemetery owners.
(2) Investigate a complaint alleging a violation of IC 23-14.
(3) For a violation of IC 23-14 by a cemetery owner, if necessary, take any combination of the following actions:
(A) Issue an appropriate order to correct the violation.
(B) Suspend the seller's certificate of authority issued under IC 30-2-13.
(C) Censure the cemetery owner.
(D) Issue a letter of reprimand.
(E) Assess a civil penalty against the cemetery owner in an

amount not to exceed one thousand dollars ($1,000) for each violation, except for a finding of incompetency due to a physical or mental disability. When imposing a civil penalty, the board shall consider a cemetery owner's ability to pay the amount assessed.
(F) Refer the matter to the attorney general or prosecuting attorney for enforcement.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.769; P.L.207-1993, SEC.23.

IC 25-15-9-11
Official actions of board; voting
Sec. 11. An official action of the board is valid only if the action is adopted by at least six (6) of the board's members. However, cemetery members may not vote on any matter involving section 9 of this chapter, and funeral director members may not vote on any matter involving section 10 of this chapter. When either cemetery or funeral director members are ineligible to vote, an official action of the board is valid if the action is adopted by at least four (4) of the board's members.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-12
Health officers; cooperation with department
Sec. 12. The state department of health and local health officers shall cooperate with the board to enforce the sanitation standards adopted by the board for funeral homes.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.770.

IC 25-15-9-13
Funeral service education fund
Sec. 13. (a) The funeral service education fund is established for the following purposes:
(1) To supplement the funding for a program of inspection administered by the funeral director, consumer, and state department of health members of the board under section 9 of this chapter.
(2) To fund educational projects of the funeral director, consumer, and state department of health members of the board directed toward funeral directors and embalmers.
(b) The fund shall be administered by the funeral director, consumer, and state department of health members of the board.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same

manner as other public funds may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. If the amount of money in the fund at the close of a fiscal year exceeds forty thousand dollars ($40,000), the treasurer of state shall transfer the excess from the fund into the state general fund.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.771.

IC 25-15-9-14
Fees and gifts; collection and distribution
Sec. 14. The Indiana professional licensing agency shall collect all fees required under this article and gifts received by the board and at the end of each month shall do the following:
(1) Report amounts collected to the auditor of state.
(2) Transfer amounts collected to the treasurer of state for deposit as follows:
(A) An amount established by the board and not exceeding five dollars ($5) per license issued under this article in the funeral service education fund.
(B) Gifts dedicated to the funeral service education fund in that fund.
(C) The remainder, after deducting the amounts described in clause (A) or (B), in the state general fund.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-15
Salary; reimbursement of expenses
Sec. 15. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-16
Payment of expenses
Sec. 16. All expenses incurred in the administration of this article

shall be paid from the state general fund. However, expenses approved by the funeral director, consumer, and state department of health members of the board for payment from the funeral service education fund shall be paid from that fund.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.772.

IC 25-15-9-17
Registration of cemeteries
Sec. 17. (a) Each cemetery that:
(1) qualifies for a certificate of authority as a seller under IC 30-2-13; or
(2) is subject to IC 23-14-48;
must register with the board.
(b) The cemetery, consumer, and state department of health members of the board shall impose a registration fee for each geographic location of a cemetery to which this section applies that is equal to the combined total of fees charged under IC 25-15 for one (1) funeral home license and one (1) individual funeral director's license.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.773; P.L.52-1997, SEC.51.

IC 25-15-9-18
Priority among persons as to authority to determine final disposition of human remains and make other arrangements; persons who may not make determination; disputes
Sec. 18. (a) Except as provided in subsection (b), the following persons, in the order of priority indicated, have the authority to designate the manner, type, and selection of the final disposition of human remains, to make arrangements for funeral services, and to make other ceremonial arrangements after an individual's death:
(1) A person:
(A) granted the authority to serve in a funeral planning declaration executed by the decedent under IC 29-2-19; or
(B) named in a United States Department of Defense form "Record of Emergency Data" (DD Form 93) or a successor form adopted by the United States Department of Defense, if the decedent died while serving in any branch of the United States Armed Forces (as defined in 10 U.S.C. 1481) and completed the form.
(2) An individual specifically granted the authority in a power of attorney or a health care power of attorney executed by the decedent under IC 30-5-5-16.
(3) The individual who was the spouse of the decedent at the

time of the decedent's death, except when:
(A) a petition to dissolve the marriage or for legal separation of the decedent and spouse is pending with a court at the time of the decedent's death, unless a court finds that the decedent and spouse were reconciled before the decedent's death; or
(B) a court determines the decedent and spouse were physically and emotionally separated at the time of death and the separation was for an extended time that clearly demonstrates an absence of due affection, trust, and regard for the decedent.
(4) The decedent's surviving adult child or, if more than one (1) adult child is surviving, the majority of the adult children. However, less than half of the surviving adult children have the rights under this subdivision if the adult children have used reasonable efforts to notify the other surviving adult children of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the surviving adult children.
(5) The decedent's surviving parent or parents. If one (1) of the parents is absent, the parent who is present has the rights under this subdivision if the parent who is present has used reasonable efforts to notify the absent parent.
(6) The decedent's surviving sibling or, if more than one (1) sibling is surviving, the majority of the surviving siblings. However, less than half of the surviving siblings have the rights under this subdivision if the siblings have used reasonable efforts to notify the other surviving siblings of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the surviving siblings.
(7) The individual in the next degree of kinship under IC 29-1-2-1 to inherit the estate of the decedent or, if more than one (1) individual of the same degree survives, the majority of those who are of the same degree of kinship. However, less than half of the individuals who are of the same degree of kinship have the rights under this subdivision if they have used reasonable efforts to notify the other individuals who are of the same degree of kinship of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the individuals who are of the same degree of kinship.
(8) If none of the persons identified in subdivisions (1) through (7) are available, any other person willing to act and arrange for the final disposition of the decedent's remains, including a funeral home that:
(A) has a valid prepaid funeral plan executed under

IC 30-2-13 that makes arrangements for the disposition of the decedent's remains; and
(B) attests in writing that a good faith effort has been made to contact any living individuals described in subdivisions (1) through (7).
(9) In the case of an indigent or other individual whose final disposition is the responsibility of the state or township, the following:
(A) If none of the persons identified in subdivisions (1) through (8) is available:
(i) a public administrator, including a responsible township trustee or the trustee's designee; or
(ii) the coroner.
(B) A state appointed guardian.
(b) If:
(1) the death of the decedent appears to have been the result of:
(A) murder (IC 35-42-1-1);
(B) voluntary manslaughter (IC 35-42-1-3); or
(C) another criminal act, if the death does not result from the operation of a vehicle; and
(2) the coroner, in consultation with the law enforcement agency investigating the death of the decedent, determines that there is a reasonable suspicion that a person described in subsection (a) committed the offense;
the person referred to in subdivision (2) may not authorize or designate the manner, type, or selection of the final disposition of human remains.
(c) The coroner, in consultation with the law enforcement agency investigating the death of the decedent, shall inform the cemetery owner or crematory authority of the determination under subsection (b)(2).
(d) If the decedent had filed a protection order against a person described in subsection (a) and the protection order is currently in effect, the person described in subsection (a) may not authorize or designate the manner, type, or selection of the final disposition of human remains.
(e) A law enforcement agency shall determine if the protection order is in effect. If the law enforcement agency cannot determine the existence of a protection order that is in effect, the law enforcement agency shall consult the protective order registry established under IC 5-2-9-5.5.
(f) If a person vested with a right under subsection (a) does not exercise that right not later than seventy-two (72) hours after the person receives notification of the death of the decedent, the person forfeits the person's right to determine the final disposition of the

decedent's remains and the right to determine final disposition passes to the next person described in subsection (a).
(g) A funeral home has the right to rely, in good faith, on the representations of a person listed in subsection (a) that any other individuals of the same degree of kinship have been notified of the final disposition instructions.
(h) If there is a dispute concerning the disposition of a decedent's remains, a funeral home is not liable for refusing to accept the remains of the decedent until the funeral home receives:
(1) a court order; or
(2) a written agreement signed by the disputing parties;
that determines the final disposition of the decedent's remains. If a funeral home agrees to shelter the remains of the decedent while the parties are in dispute, the funeral home may collect any applicable fees for storing the remains, including legal fees that are incurred.
(i) Any cause of action filed under this section must be filed in the probate court in the county where the decedent resided, unless the decedent was not a resident of Indiana.
(j) A spouse seeking a judicial determination under subsection (a)(3)(A) that the decedent and spouse were reconciled before the decedent's death may petition the court having jurisdiction over the dissolution or separation proceeding to make this determination by filing the petition under the same cause number as the dissolution or separation proceeding. A spouse who files a petition under this subsection is not required to pay a filing fee.
As added by P.L.237-1995, SEC.17. Amended by P.L.102-2007, SEC.3; P.L.3-2008, SEC.185; P.L.143-2009, SEC.7; P.L.101-2010, SEC.3; P.L.94-2010, SEC.8; P.L.42-2011, SEC.55; P.L.34-2011, SEC.4; P.L.6-2012, SEC.176.

IC 25-15-9-19
Effects of signing final disposition authorization; liability
Sec. 19. (a) An individual who signs an authorization for the cremation, interment, entombment, or inurnment of human remains:
(1) is considered to warrant the truthfulness of:
(A) any fact set forth in the authorization;
(B) the identity of the person for whose remains cremation, interment, entombment, or inurnment is sought; and
(C) the individual's authority to order the cremation, interment, entombment, or inurnment; and
(2) is personally and individually liable to pay damages in compensation for harm that:
(A) is caused by; or
(B) results from;
the signing of the authorization for cremation, interment,

entombment, or inurnment.
(b) A funeral home that relies in good faith on a signed authorization for the cremation, interment, entombment, or inurnment of human remains is not civilly or criminally liable or subject to disciplinary actions for carrying out the disposition of the decedent's remains in accordance with the instructions in the authorization.
As added by P.L.34-2011, SEC.5. Amended by P.L.6-2012, SEC.177.



CHAPTER 10. COURTESY CARDS FOR FUNERAL SERVICES

IC 25-15-10-2
"Funeral ceremonies"
Sec. 2. As used in this section, "funeral ceremonies" refer to services or rites commemorating the deceased, with the dead human body present, conducted at:
(1) churches;
(2) funeral homes;
(3) cemeteries;
(4) crematories; or
(5) elsewhere.
Funeral ceremonies include visitations, funerals, graveside funeral services, and other similar rites or ceremonies.
As added by P.L.95-2012, SEC.1.

IC 25-15-10-3
Issuance of courtesy card
Sec. 3. Beginning January 1, 2013, the board shall issue a courtesy card to an individual who is not licensed under this article as a funeral director but who is licensed or certified as a funeral director in one (1) or more states, if all of the following requirements are met:
(1) The individual is licensed as a funeral director in a state that borders Indiana.
(2) The bordering state issues courtesy cards or similar permits to funeral directors licensed in Indiana.
(3) The individual completes an application for a courtesy card on a form provided by the board. The application for a courtesy card must include certification, including the seal of the state where the individual is licensed.
(4) The individual certifies on the application that the individual has reviewed and understands materials prepared by the board for individuals seeking courtesy cards.
(5) The individual pays the fee established under section 4 of this chapter.
As added by P.L.95-2012, SEC.1.

IC 25-15-10-4
Rules
Sec. 4. The board shall adopt rules under IC 4-22-2 to set the fee for the card. The fee must be sufficient to cover the cost of issuing

the card. When establishing the fee, the board must consider the fees charged by states bordering Indiana that issue courtesy cards. Insofar as possible, the fees established must be consistent with the fees of the bordering states that issue courtesy cards.
As added by P.L.95-2012, SEC.1.

IC 25-15-10-5
Term
Sec. 5. A courtesy card issued under this chapter is valid for a period consistent with other licenses issued by the board, to be established by the board.
As added by P.L.95-2012, SEC.1.

IC 25-15-10-6
Functions
Sec. 6. The holder of a courtesy card issued under this chapter is authorized to undertake the following acts of funeral directing:
(1) Remove and transport unembalmed and embalmed deceased human bodies:
(A) to Indiana from; and
(B) from Indiana to;
the state or states where the courtesy card holder is licensed as a funeral director.
(2) Prepare and complete sections of a death certificate and other disposition permits needed for disposition of deceased human remains, and sign and file death certificates and permits.
(3) Sign and file death certificates and other disposition permits without the assistance of or being under the supervision of a funeral director licensed under this article.
(4) Supervise and conduct funeral ceremonies in Indiana without the assistance of a funeral director licensed under this article.
As added by P.L.95-2012, SEC.1.

IC 25-15-10-7
Revocation or suspension
Sec. 7. A courtesy card holder must comply with all laws and rules of Indiana when engaged in any acts of funeral directing in this state. The board may revoke or suspend a courtesy card or subject the courtesy card holder to discipline in accordance with the laws and rules applicable to funeral directors licensed under this article. Any disciplinary measure taken by the board against a courtesy card holder must be reported by the board to the state board or agency that issued the courtesy card holder's funeral director's license or certification.
As added by P.L.95-2012, SEC.1.

IC 25-15-10-8
Prohibited actions
Sec. 8. The holder of a courtesy card issued under this chapter is

not authorized to undertake the following acts:
(1) Transfer the courtesy card to another individual.
(2) Own or operate a funeral home, crematory, or office that provides or offers to sell or arrange funeral or disposition services in Indiana.
(3) Except as provided in section 6 of this chapter, perform any acts related to the practice of funeral direction in Indiana, including:
(A) arranging for a funeral or disposition service with members of the public;
(B) being employed by or contracted to perform funeral or embalming service in Indiana by a funeral home licensed under this article;
(C) advertising Indiana funeral or disposition services;
(D) executing contracts for funeral or disposition services in Indiana;
(E) preparing or embalming deceased human remains in Indiana; or
(F) exhuming or disinterring human remains in Indiana.
As added by P.L.95-2012, SEC.1.






ARTICLE 16. EMPLOYMENT SERVICES

CHAPTER 1. REGULATION OF EMPLOYMENT SERVICES

IC 25-16-1-2
Bond; revocation of license
Sec. 2. (a) The department of state revenue shall require each and every applicant for a license to execute to the state of Indiana a bond in the penal sum of one thousand dollars ($1,000), with a surety company, or with two (2) solvent resident freeholders, conditioned that the obligor will not violate any of the duties, terms, conditions, or provisions of this chapter, and the bond so executed, shall be approved by the department.
(b) The department is hereby authorized to cause an action to be brought on such bond, in the name of the state of Indiana, for any violation of any of the conditions of such bond, and may, after a hearing, revoke such license, whenever, in its judgment, the licensee has violated any of the provisions of this chapter, or has been convicted of the violation of any criminal law of this or any other state, subject to an appeal under IC 4-21.5 by the person, firm, limited liability company, or corporation whose license is so revoked.
(c) It is hereby made the duty of the attorney general to prosecute any action brought by the department of state revenue in such cases.
(Formerly: Acts 1927, c.25, s.2.) As amended by Acts 1982, P.L.154, SEC.58; P.L.35-1983, SEC.3; P.L.7-1987, SEC.121; P.L.8-1993,

SEC.383.

IC 25-16-1-3
License fee
Sec. 3. A fee of one hundred fifty dollars ($150) shall be paid annually for each license granted under the provisions of this chapter.
(Formerly: Acts 1927, c.25, s.3.) As amended by Acts 1981, P.L.223, SEC.2.

IC 25-16-1-4
Duration of license; renewal; notice of refusal to renew
Sec. 4. Every license, unless previously revoked, shall remain in force until one (1) year after its issue, and every employment agency shall, upon payment of the amount of the license fee required, and the filing of a new bond, have issued to it a license for the ensuing year, unless the department of state revenue then gives written notice to the agency:
(1) that it intends to refuse to renew the license for reasons stated in this chapter; and
(2) that the license will remain in effect pending an appeal, if any, under IC 4-21.5.
(Formerly: Acts 1927, c.25, s.4.) As amended by P.L.35-1983, SEC.4; P.L.7-1987, SEC.122.

IC 25-16-1-5
Application for license
Sec. 5. Every applicant for a license shall file with the department of state revenue a written application, stating the name and address of the applicant, the name of the street and the number of the building in which the employment agency is to be maintained, the name of the person who is to have the general management of the office, the name under which the business of the office is to be carried on, and the business or occupation engaged in by the applicant for at least five (5) years immediately preceding the date of the application. Such applicant shall give as reference the names and addresses of at least three (3) persons of reputed business or professional integrity, located in the city or town where such applicant intends to conduct his business. The applicant shall be rejected if the department of state revenue finds that the applicant is not of good moral or business integrity, or when the premises for conducting the business of an employment agent are found upon investigation to be unfit for such use, or if there is any good and sufficient reason within the meaning and purpose of this chapter for rejecting such application. No license will be granted to any person whose license has been revoked within a period of three (3) years next preceding the date of such application. Each application shall be granted or refused within thirty (30) days from date of filing.
(Formerly: Acts 1927, c.25, s.5.) As amended by Acts 1982, P.L.154, SEC.59.
IC 25-16-1-6
Filing fee schedule, forms, and contracts; changes
Sec. 6. (a) Each applicant for a license shall file with his application, a schedule of fees, charges, and commissions which he expects to charge and collect for his service, together with a copy of all forms and contracts to be used in the operation of the agency.
(b) Such schedule of fees, charges, and commissions may thereafter be changed by filing an amended or supplemental schedule showing such fees, charges, and commissions with the department of state revenue at least thirty (30) days before the date provided for same to become effective. Any change in forms and contracts must also be filed with the department of state revenue at least thirty (30) days before the date provided for same to become effective.
(c) Schedule of fees, charges, and commissions to be charged shall be posted in a conspicuous place in the office of such agency. It shall be unlawful for any employment agent to charge, demand, collect, or receive a greater compensation for any service performed by him than is specified in such schedule filed with the department of state revenue.
(Formerly: Acts 1927, c.25, s.6.) As amended by P.L.28-1988, SEC.74.

IC 25-16-1-7
Recovery of fees by job applicant
Sec. 7. No agency shall send out any applicant, or collect any fee from any applicant without first having obtained a bona fide order for such employment. No charge nor advance fee of any kind shall be accepted until a position has been secured for the applicant by the agency or through the efforts of the agency. If any person fails, through no fault of his own, to obtain employment from the employer to whom he has been referred by an employment agent, or if, after having been engaged by an employer, such person is not permitted by said employer to enter upon the employment he was sent to perform, the whole amount paid by such person to the employment agent as a fee shall be refunded to him on demand. If such applicant shall have obtained a position or employment through such licensed agency, and shall voluntarily leave or abandon such position or employment, and without reasonable cause, he shall be entitled to receive no part of the fee paid by the applicant to the agency.
(Formerly: Acts 1927, c.25, s.7.)

IC 25-16-1-8
Receipts for payments made by job applicants; contents
Sec. 8. (a) For all payments made by any applicant for employment to any employment agency, there shall be given a receipt, on the back of which shall be printed in readable form in the English language: "No charge nor advance fee of any kind shall be accepted until a position has been secured for the applicant by the agency or through the efforts of the agency. In case any employer fails to accept an applicant or person obtained by any agency acting

as the agent of such employer, then the licensed agency shall repay and return to said applicant all of any payments made by said applicant to said agency.".
(b) On the front of such receipt there shall be printed the words, "Read the law on the back of the receipt.". All receipts shall also have printed on the back thereof: "This agency is licensed by the department of state revenue, State Capitol, Indianapolis, Indiana.".
(Formerly: Acts 1927, c.25, s.8.) As amended by P.L.28-1988, SEC.75.

IC 25-16-1-9
Employment agency records; maintenance; inspection
Sec. 9. (a) Every licensed agency shall keep a record for two (2) years of:
(1) every person referred or placed for employment, including the date the person was referred or placed in employment, the person's name, address, age, nativity, sex, color, and trade, occupation, or profession;
(2) the amount of the fee received and rate of wages agreed upon; and
(3) the name and address of the person, firm, limited liability company, or corporation with whom any of the applicants have been placed.
(b) The department of revenue may inspect the records of an agency at any time.
(Formerly: Acts 1927, c.25, s.9.) As amended by P.L.35-1983, SEC.5; P.L.8-1993, SEC.384.

IC 25-16-1-10
Disposition of fees received
Sec. 10. All fees received by the department of state revenue under this chapter shall be paid into the state treasury by the department.
(Formerly: Acts 1927, c.25, s.10.) As amended by Acts 1979, P.L.17, SEC.45; P.L.28-1988, SEC.76.

IC 25-16-1-11
Employment agency defined; exceptions
Sec. 11. (a) The term "employment agency", as used in this chapter, means any person, firm, limited liability company, or corporation, who for hire or with a view to profit, shall undertake or offer to secure employment or help through the medium of card, circular, pamphlet, or any medium whatsoever, or through the display of a sign or bulletin, offer to secure employment or help, or give information as to where employment or help may be secured.
(b) Nothing in this chapter shall apply to the business and vocation of babysitting.
(c) Nothing in this chapter shall apply to charitable and benevolent organizations and associations approved by the division of family resources. All charitable and benevolent organizations and

associations approved by the division of family resources shall, before being authorized to conduct such employment agency or department, secure a permit from the department of state revenue by filing an application giving such information as may be required. No charge shall be made for the issuance of such permit, which may be revoked on the same terms as a license is revocable.
(Formerly: Acts 1927, c.25, s.11; Acts 1951, c.292, s.1.) As amended by P.L.28-1988, SEC.77; P.L.2-1992, SEC.774; P.L.8-1993, SEC.385; P.L.145-2006, SEC.160.

IC 25-16-1-12
Referring job applicant to place where strike or lockout exists
Sec. 12. No employment agency shall refer any applicant to any place for a position where a strike or lockout is known to exist without notifying the applicant of such condition.
(Formerly: Acts 1927, c.25, s.12.)

IC 25-16-1-13
Fee splitting with employer
Sec. 13. No person conducting or connected with or acting as agent for an employment agency shall make any arrangements with any employer or his agents or employees to secure the discharge of any employee; nor shall any employment agent or any one in his employ or representing him divide or offer to divide or share, directly or indirectly, any fee, charge or compensation received from any employee with any employer or person in any way connected with the business thereof.
(Formerly: Acts 1927, c.25, s.13.)

IC 25-16-1-14
Sending job applicant to house of ill fame or assignation; securing discharge of employee
Sec. 14. It shall be unlawful for any employment agency to send any person to any place of bad repute, house of ill fame or assignation, or place of amusement kept for immoral purposes, or any other place (known) to be of questionable character or ill repute, or for the purpose of securing a position for any applicants therein. It shall be unlawful for any employment agency to circulate, publish, record or issue any report or information to cause the discharge of any person employed in any legitimate service.
(Formerly: Acts 1927, c.25, s.14.)

IC 25-16-1-15
Refund of fee in event of nonexistence of job opening
Sec. 15. If it shall appear that no employment of the kind applied for existed at the place where any applicant was directed, said licensed agency shall refund to such applicant, within five (5) days after demand, any sum paid by said applicant for transportation and other expense in going to and returning from said place and all fees paid by said applicant to such agency. (Formerly: Acts 1927, c.25, s.15.)

IC 25-16-1-16
False representations
Sec. 16. No agency shall publish, or cause to be published, or circulate any false or fraudulent or misleading notice, advertisement, or statement; or give any false information or make any false representation or promise concerning work or employment or help, to any one who shall register for help or employment, and no such agency shall make any false entry in any book, record or register kept by it in connection with its business.
(Formerly: Acts 1927, c.25, s.16.)

IC 25-16-1-17
Inspection; power of arrest
Sec. 17. For the purpose of enforcing this chapter and the rules and regulations issued thereunder, the department of state revenue, or any of its duly authorized agents, may enter any employment agency or place of business of any employment agent and inspect the register, books, cards or other records of such employment agent. The department or any of its duly authorized agents, shall have the power and authority of sheriffs, and other peace officers, to make arrests for violations of the provisions of this chapter and to serve any process or notice throughout the state.
(Formerly: Acts 1927, c.25, s.17.) As amended by Acts 1982, P.L.154, SEC.60.

IC 25-16-1-18
Violations; enforcement of chapter
Sec. 18. A person who violates this chapter commits a Class B misdemeanor. The Indiana department of state revenue shall enforce this chapter and institute criminal or civil proceedings whenever informed of any violation of it. Upon instituting proceedings, the name of the department shall be entered upon the docket, and upon conviction a fee of ten dollars ($10.00) shall be allowed in favor of the department, which fee, when collected, shall be accounted for as other money received by the department under this chapter. The department may promulgate rules and regulations as necessary for the supervision of employment agencies.
(Formerly: Acts 1927, c.25, s.18.) As amended by Acts 1978, P.L.2, SEC.2533.



CHAPTER 2. EMPLOYMENT SERVICES LICENSING TRANSFERRED TO DEPARTMENT OF STATE REVENUE






ARTICLE 17. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17.3. GENETIC COUNSELORS

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 25-17.3-2-2
Agency
Sec. 2. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.177-2009, SEC.35.

IC 25-17.3-2-3
Board
Sec. 3. "Board" refers to the medical licensing board of Indiana created by IC 25-22.5-2-1.
As added by P.L.177-2009, SEC.35.

IC 25-17.3-2-4
Genetic counseling
Sec. 4. "Genetic counseling" means the communication by an individual of any of the following:
(1) Estimating, through the following methods, the likelihood of the occurrence or recurrence of a birth defect or a potentially inherited or genetically influenced condition:
(A) Obtaining and analyzing the health history of an individual and the individual's family.
(B) Reviewing medical records.
(C) Evaluating the risks of exposure to possible mutagens or teratogens.
(D) Recommending genetic testing or other evaluation to detect fetal abnormalities or determine the carrier status of a family member.
(2) Explaining to an individual or a family the following:
(A) The medical, psychological, and social implications of a disorder and the usual course of evaluation, treatment, or management.
(B) The genetic factors that contribute to the disorder and how the genetic factors affect the chance for recurrence of the condition in other family members.
(C) The available options for coping with, preventing, or reducing the chance of occurrence or recurrence of the disorder.
(D) The genetic or other tests available for inherited disorders.
(E) How to interpret complex genetic test results.
As added by P.L.177-2009, SEC.35.
IC 25-17.3-2-5
Genetic counselor
Sec. 5. "Genetic counselor" means an individual who is licensed under this article to provide genetic counseling.
As added by P.L.177-2009, SEC.35.

IC 25-17.3-2-6
Genetic supervision
Sec. 6. "Genetic supervision" refers to the assessment by:
(1) an individual who is licensed under this article; or
(2) a physician licensed under IC 25-22.5;
of an individual who is issued a temporary genetic counselor license. The term includes regular meetings and chart review under a genetic supervision contract entered into by both parties.
As added by P.L.177-2009, SEC.35.



CHAPTER 3. POWERS AND DUTIES OF THE BOARD

IC 25-17.3-3-2
Rules
Sec. 2. The board may adopt rules under IC 4-22-2 that are consistent with this article and with IC 25-22.5 and that are necessary for the proper enforcement of this article and for the conduct of the practice of genetic counseling.
As added by P.L.177-2009, SEC.35.



CHAPTER 4. REQUIREMENTS FOR LICENSURE AS A GENETIC COUNSELOR

IC 25-17.3-4-2
Temporary licenses
Sec. 2. (a) The board may issue a temporary license to an applicant who:
(1) meets all the requirements for licensure under section 1 of this chapter except the examination for certification requirement set forth in section 1(4) of this chapter; and
(2) has an active candidate status for the certification.
(b) An individual who is issued a temporary license under this section:
(1) must apply for and take the next available examination for certification; and
(2) may practice under the temporary license only if directly supervised by a licensed genetic counselor or a physician licensed under IC 25-22.5 under a genetic supervision contract.
(c) An individual who holds a temporary license issued under this section and fails the examination for certification described in section 1(4) of this chapter for the first time may reapply for a second temporary license. The board may not issue a temporary license to an individual who has failed the examination for certification more than one (1) time.
(d) A temporary license issued under this section expires upon the earliest of the following:
(1) The date on which the individual meets the requirements of this chapter and is issued a license. (2) The date that is thirty (30) days after the individual fails the examination for certification described in section 1(4) of this chapter.
(3) The date printed on the temporary license.
(e) An individual who is issued a temporary license under this section shall inform the board of the results of the individual's examination for certification described in section 1(4) of this chapter.
As added by P.L.177-2009, SEC.35. Amended by P.L.1-2010, SEC.107.

IC 25-17.3-4-3
Temporary license; other jurisdictions
Sec. 3. The board may issue a license to an individual who:
(1) is licensed, certified, or registered in another state or territory of the United States that has requirements determined by the board to be substantially equivalent to the requirements specified in this article;
(2) is in good standing in the other state or territory;
(3) applies in the manner required by the board; and
(4) pays an application fee specified by the board.
As added by P.L.177-2009, SEC.35.

IC 25-17.3-4-4
Licensure exemptions
Sec. 4. The following individuals are not required to be licensed under this article:
(1) An individual who is licensed as a physician under IC 25-22.5 or a nurse under IC 25-23. However, the individual may not use the title "genetic counselor" or any other title that indicates that the individual is a genetic counselor unless the individual is licensed under this article.
(2) A student or an intern from an accredited school who is participating in a supervised training program.
(3) An individual from another state who is certified by the American Board of Medical Genetics or the American Board of Genetic Counseling and acting in Indiana on a consultant basis.
As added by P.L.177-2009, SEC.35.

IC 25-17.3-4-5
Expiration of license; renewal; fee; expired license
Sec. 5. (a) A license issued by the board expires on the date established by the agency under IC 25-1-5-4 in even-numbered years.
(b) To renew a license, a genetic counselor shall:
(1) pay a renewal fee not later than the expiration date of the license; and
(2) meet all other requirements for renewal under this chapter.
(c) If an individual fails to pay a renewal fee on or before the expiration date of a license, the license becomes invalid without further action by the board.
(d) If an individual holds a license that has been invalid for not

more than three (3) years, the board shall reinstate the license if the individual meets the requirements of IC 25-1-8-6(c).
(e) If more than three (3) years have elapsed since the date a license has expired, the individual who holds the expired license may seek reinstatement of the license by satisfying the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.177-2009, SEC.35.

IC 25-17.3-4-6
Renewal; continuing education
Sec. 6. (a) To renew a license under this article, an applicant must complete continuing education. The continuing education must meet the requirements of IC 25-1-4 and consist of:
(1) the completion in each two (2) year license cycle of fifty (50) contact hours that have been approved by the National Society of Genetic Counselors; or
(2) the successful completion in each two (2) year license cycle of a reading assignment and proctored examination in medical genetics provided by the American Board of Medical Genetics.
(b) An applicant seeking renewal of a license shall certify that the applicant:
(1) has complied with the continuing education requirements; or
(2) has not complied with the continuing education requirements but is seeking a waiver from the board under section 7 of this chapter.
As added by P.L.177-2009, SEC.35.

IC 25-17.3-4-7
Continuing education waiver
Sec. 7. The board may grant an applicant seeking renewal of a license a waiver from all or part of the continuing education requirement for the renewal period if the applicant was not able to fulfill the requirement due to a hardship that resulted from any of the following conditions:
(1) Service in the armed forces of the United States during a substantial part of the renewal period.
(2) An incapacitating illness or injury.
(3) Other circumstances determined by the board.
As added by P.L.177-2009, SEC.35.



CHAPTER 5. UNLAWFUL PRACTICES

IC 25-17.3-5-2
Injunctions
Sec. 2. (a) If the board believes that a person has engaged in or is about to engage in an act or practice that constitutes or will constitute a violation of section 1 of this chapter, the board may apply to a circuit or superior court for an order enjoining the act or practice.
(b) If the board determines that a person has engaged in or is about to engage in an act or practice that constitutes or will constitute a violation of section 1 of this chapter, an injunction, a restraining order, or another appropriate order may be granted by the court.
As added by P.L.177-2009, SEC.35.

IC 25-17.3-5-3
Penalty
Sec. 3. A person who violates this chapter commits a Class A misdemeanor. In addition to any other penalty imposed for a violation of this chapter, the board may, in the name of the state of Indiana through the attorney general, petition a circuit or superior court to enjoin the person who is violating this chapter from practicing genetic counseling in violation of this chapter.
As added by P.L.177-2009, SEC.35.






ARTICLE 17.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17.6. PROFESSIONAL GEOLOGISTS

CHAPTER 1. DEFINITIONS

IC 25-17.6-1-2
"Board"
Sec. 2. "Board" refers to the Indiana board of licensure for professional geologists established in IC 25-17.6-2.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.2.

IC 25-17.6-1-3
Repealed
(Repealed by P.L.17-1999, SEC.35.)

IC 25-17.6-1-4
Repealed
(Repealed by P.L.17-1999, SEC.35.)

IC 25-17.6-1-5
"Geologist"
Sec. 5. "Geologist" means a person who is qualified by the person's knowledge of the principles of geology acquired by:
(1) professional education; and
(2) practical experience.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-1-6
"Geology"
Sec. 6. "Geology" means a science that has the following characteristics:
(1) Treats the earth as a whole.
(2) Includes the:
(A) investigation;
(B) analysis;
(C) classification; and
(D) location;
of the rocks and other materials that compose the earth's crust, as they relate to geologic processes.
(3) Involves the study of:
(A) minerals, gases, and liquids composing and contained within the earth's crust; and
(B) geologic materials and processes. As added by P.L.161-1996, SEC.2.

IC 25-17.6-1-6.3
"License"
Sec. 6.3. "License" means a document issued by the board to permit a person to engage in an activity regulated under this article.
As added by P.L.17-1999, SEC.3.

IC 25-17.6-1-6.5
"Licensed professional geologist"
Sec. 6.5. "Licensed professional geologist" means a person who is licensed as a geologist under this article.
As added by P.L.17-1999, SEC.4.

IC 25-17.6-1-7
"Public practice of geology"
Sec. 7. (a) "Public practice of geology" means the performance of service to the public in connection with the geological description, location, or evaluation of:
(1) geological materials, liquids, and gases; and
(2) the natural processes acting upon them.
(b) The term includes geological:
(1) consulting;
(2) investigating;
(3) evaluating;
(4) designing; and
(5) planning.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-1-8
"State geologist"
Sec. 8. "State geologist" means the person in charge of the Indiana geological survey established by IC 21-47-2.
As added by P.L.161-1996, SEC.2. Amended by P.L.2-2007, SEC.323.

IC 25-17.6-1-9
"Survey"
Sec. 9. "Survey" refers to the Indiana geological survey established by IC 21-47-2.
As added by P.L.161-1996, SEC.2. Amended by P.L.2-2007, SEC.324.



CHAPTER 2. INDIANA BOARD OF LICENSURE FOR PROFESSIONAL GEOLOGISTS

IC 25-17.6-2-2
Qualification
Sec. 2. Each member of the board shall be:
(1) a resident of Indiana; and
(2) appointed by the governor, with the exception of the state geologist.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-3
Members
Sec. 3. The board shall consist of the following members:
(1) The state geologist.
(2) Three (3) members who are licensed professional geologists.
(3) One (1) member who represents the public at large.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.6.

IC 25-17.6-2-4
Terms
Sec. 4. (a) Each board member shall serve a term of four (4) years.
(b) A board member may serve until the member's successor is appointed and qualified under this chapter.
(c) A board member may not serve more than two (2) consecutive terms.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-5
Removal; vacancy
Sec. 5. (a) The governor may remove a board member for cause.
(b) A vacancy in the membership of the board shall be filled for the unexpired term by the governor.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-6
Quorum
Sec. 6. Three (3) members of the board constitute a quorum.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-7
Immunity from civil liability Sec. 7. Board members are immune from civil liability for any action taken in the performance of the board's powers and duties under this article.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-8
Chairman; secretary
Sec. 8. The board shall elect from its members a chairman and secretary each year.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-9
Appointment
Sec. 9. (a) At least thirty (30) days before making the annual appointment to the board, the governor shall receive a list of not more than three (3) nominations for the appointment from a joint committee of the survey and representatives of professional organizations representing professional geologists in Indiana.
(b) Members appointed to the board shall be selected from the list submitted to the governor by the joint committee under subsection (a).
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-10
Reimbursement of expenses
Sec. 10. Each board member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided under IC 4-13-1-4 and the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.161-1996, SEC.2.



CHAPTER 3. DUTIES AND POWERS OF THE BOARD

IC 25-17.6-3-2
Qualifications of applicants for certification
Sec. 2. (a) The board shall pass upon the qualifications of applicants for licensure.
(b) The board shall:
(1) require from an applicant for licensure evidence of the applicant's qualifications; and
(2) judge an applicant on evidence of the applicant's professional competency and integrity under rules adopted by the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.8.

IC 25-17.6-3-3
Code of professional conduct
Sec. 3. (a) The board may by rule adopt or amend a code of professional conduct for licensed professional geologists.
(b) If the board adopts or amends a code of professional conduct under subsection (a), the board shall mail a copy of the code and any amendments to the code to all persons listed on the roster described in section 10 of this chapter.
(c) A mailing under this section constitutes service for the purposes of this article.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.9.

IC 25-17.6-3-4
Investigation of misconduct
Sec. 4. The board may investigate:
(1) a suspected violation by a licensed professional geologist of:
(A) the code of conduct adopted under section 3 of this

chapter; or
(B) other rules of the board concerning professional competency and integrity of licensed professional geologists; or
(2) other grounds for action against a licensed professional geologist under IC 25-17.6-8.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.10.

IC 25-17.6-3-5
Complaint to condition, suspend, or revoke registration
Sec. 5. (a) The board may file a proposed complaint to condition, suspend, or revoke the license of a licensed professional geologist.
(b) The recipient of a proposed complaint may either:
(1) agree to the terms of the proposed complaint; or
(2) request, within twenty (20) days of receiving the proposed complaint, an informal review of the proposed complaint before the board.
(c) Failure by a licensed professional geologist to request an informal review constitutes an agreement to the terms of the proposed complaint.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.11.

IC 25-17.6-3-6
Charges of fraud, deceit, gross negligence, or misconduct
Sec. 6. (a) Any person or organization may present charges of fraud, deceit, gross negligence, or misconduct against a licensed professional geologist.
(b) A charge under subsection (a) shall be:
(1) in writing;
(2) sworn to by the person or the officer of the organization making the charges; and
(3) filed with the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.12.

IC 25-17.6-3-7
Review of charges
Sec. 7. (a) The board shall consider:
(1) a request for review under section 5; or
(2) charges under section 6;
of this chapter during a meeting.
(b) The board may compel a licensed professional geologist to respond to any matters about a proposed complaint or charges.
(c) The board may by rule establish procedures for the conduct of its review under this section, including the subpoena of witnesses and documents.
(d) A review under this section shall be conducted in an informal manner. However, the board shall keep a record of the proceeding. (e) As soon as possible following the meeting, the board shall render a determination and either:
(1) terminate its review; or
(2) issue a determination under IC 4-21.5-3-6 to condition, suspend, or revoke the license of the licensed professional geologist.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.13.

IC 25-17.6-3-8
Compliance with or administrative review of determination
Sec. 8. A licensed professional geologist who receives a determination under section 7 of this chapter shall either:
(1) comply with its terms; or
(2) request administrative review under IC 25-17.6-9.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.14.

IC 25-17.6-3-9
Legal assistance
Sec. 9. (a) The attorney general shall act as legal adviser to the board and provide any legal assistance necessary to carry out this article.
(b) The board may employ private counsel at the expense of the board.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-3-10
Survey; publication of roster
Sec. 10. (a) The survey shall publish each year a roster showing the names and places of business of all licensed professional geologists.
(b) Copies of the roster described in subsection (a) shall be:
(1) made available to each person licensed;
(2) placed on file at the survey; and
(3) furnished to the public upon request.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.15.

IC 25-17.6-3-11
Survey; offices and staff
Sec. 11. The survey shall:
(1) establish and maintain necessary offices in Indiana;
(2) employ staff as necessary, including staff for the board; and
(3) prescribe the duties and compensation of all staff employed under subdivision (2).
As added by P.L.161-1996, SEC.2.

IC 25-17.6-3-12
Rules Sec. 12. The board may adopt rules under IC 4-22-2 consistent with this article and reasonably required for the conduct of the board's responsibilities and duties.
As added by P.L.161-1996, SEC.2.



CHAPTER 4. REQUIREMENTS FOR CERTIFICATION

IC 25-17.6-4-2
Years of experience; credits toward
Sec. 2. In counting years of experience under section 1(2) of this chapter, the board may give one (1) year of credit each for a master's degree or doctoral degree in geology, geophysics, geochemistry, geological engineering, or geotechnical engineering.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-4-3
Credit subject to evaluation and approval by board
Sec. 3. Credit toward the experience and education requirements described in this chapter is subject to evaluation and approval by the board.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-4-4 Documentation of competency and integrity
Sec. 4. The board may require documentation of competency and integrity.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-4-5
Licensure in different state
Sec. 5. Upon application, licensure may be provided to a person who is licensed or certified as a geologist in a state that has standards for licensure or certification at least equal to those for licensure under this chapter, as determined by the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.17.

IC 25-17.6-4-6
Administrative review of determination
Sec. 6. A person seeking licensure as a licensed professional geologist who is aggrieved by a determination of the board under this chapter may request administrative review under IC 25-17.6-9.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.18.

IC 25-17.6-4-7
Application fee; deposit in fund
Sec. 7. (a) An applicant for licensure shall pay a nonrefundable fee established by regulation of the board.
(b) All fees paid to and collected by the board under this section and IC 25-17.6-5 shall be deposited in a fund under the jurisdiction of the board.
(c) The survey shall be:
(1) designated to collect and disburse funds represented by the fees described in subsection (b); and
(2) required to execute a bond, with corporate surety, in an amount to be determined by the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.19.



CHAPTER 5. RENEWAL OF CERTIFICATES

IC 25-17.6-5-2
Notification of expiration and renewal fee
Sec. 2. The board shall notify each person licensed under this article of the:
(1) date of expiration of the person's license; and
(2) amount of the renewal fee established by the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.21.

IC 25-17.6-5-3
Failure to pay renewal fee
Sec. 3. If a person fails to pay the renewal fee within ninety (90) days after the expiration date established by the board under this chapter, the person's:
(1) license shall be suspended; and
(2) name shall be deleted from the roster described in IC 25-17.6-3-10;
until the renewal fee is paid.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.22.

IC 25-17.6-5-4
Revocation of license for failure to pay renewal fee; recertification
Sec. 4. (a) If a person fails to pay the renewal fee for two (2) consecutive years, that person's license shall be revoked and may not be renewed.
(b) If a person whose license has been revoked under subsection (a) desires to be relicensed, the person:
(1) must submit an application to the board; and
(2) shall be considered as a new applicant.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.23.



CHAPTER 6. USE OF SEAL OR STAMP BY GEOLOGIST

IC 25-17.6-6-2
Entitlement to rights and privileges
Sec. 2. The issuance of a license by the board is prima facie evidence that the person named on the license is entitled to all the rights and privileges of a licensed professional geologist while the license remains in force.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.25.

IC 25-17.6-6-3
Seal or stamp
Sec. 3. Each geologist may, upon licensure, obtain and use a seal or stamp of licensure of a design authorized by the board, containing the geologist's name and license number and the legend "Professional Geologist".
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.26.

IC 25-17.6-6-4
Replacement license
Sec. 4. A replacement license may be issued to replace a license that has been lost, destroyed, or mutilated, subject to the rules of the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.27.

IC 25-17.6-6-5
No affixation of signature, stamp, or seal after suspension or revocation of license
Sec. 5. A geologist may not affix the geologist's signature, stamp, or seal, or certify any report or other geological document after the geologist's license has been suspended or revoked, unless the license has been renewed or reissued.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.28.



CHAPTER 7. EXEMPTIONS FROM CERTIFICATION REQUIREMENTS

IC 25-17.6-7-2
Unlawful preparation of geological report or document
Sec. 2. Except for:
(1) a person exempted under section 1 of this chapter; and
(2) a person who, in addition to a licensed professional geologist, is authorized by statute or administrative rule to prepare the report or document;
it is unlawful for a person other than a licensed professional geologist or a subordinate under the direction of a licensed professional geologist to prepare any geological report or document that is required by a statute or an administrative rule to be prepared by a licensed professional geologist.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.30.

IC 25-17.6-7-3
Use of title or description by noncertified persons
Sec. 3. A person may not engage in the public practice of geology or offer to publicly practice geology in Indiana or otherwise assume or advertise in any way a title or description tending to convey the impression that the person is a licensed professional geologist unless the person has been licensed under this article.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.31.



CHAPTER 8. GROUNDS FOR ACTION BY THE BOARD AND PENALTIES

IC 25-17.6-8-2
Related misdemeanors
Sec. 2. A person who does any of the following commits a Class B misdemeanor:
(1) Falsely representing oneself as a licensed professional geologist in violation of IC 25-17.6-7-3.
(2) Presenting or attempting to use as the person's own a license or seal of another.
(3) Giving false or forged evidence to the board or to a member of the board in order to obtain a license.
(4) Falsely impersonating another geologist.
(5) Using or attempting to use an expired or a revoked license to practice geology at any time during a period the board has suspended or revoked the license.
(6) Publicly practicing geology in Indiana or offering to publicly practice geology in Indiana without being licensed under this article in violation of IC 25-17.6-7-3.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.33.



CHAPTER 9. ADMINISTRATIVE REVIEW AND JUDICIAL REVIEW

IC 25-17.6-9-2
Parties to proceeding
Sec. 2. The parties to the proceeding include:
(1) the person taking administrative review of the determination by the board; and
(2) the board.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-9-3
Administrative law judge as ultimate authority
Sec. 3. An administrative law judge appointed under this chapter is the ultimate authority for the board under IC 4-21.5-5.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-9-4
Judicial review of final order
Sec. 4. A party who is dissatisfied with a final order rendered by an administrative law judge may take judicial review under IC 4-21.5-5.
As added by P.L.161-1996, SEC.2.






ARTICLE 18. REGULATION OF DISTRESS SALES

CHAPTER 1. LICENSING OF RETAIL DISTRESS SALES

IC 25-18-1-2
Necessity of license; exceptions
Sec. 2. Unless a license for such sale has been issued and has become effective in accordance with this chapter, no person, firm, limited liability company, corporation, or association engaged in the business of selling goods at retail shall directly or indirectly advertise, or cause to be advertised, represent, or cause to be represented, or hold out to the public in any manner that any sale of goods is a going out of business, removal of business, or fire or other altered goods sale, or that it is a sale of goods that have been obtained through, as a result of, or by reason of any of the situations and contingencies named in the definitions of going out of business

sale, removal of business sale and fire or other altered goods sale as set forth in section 1 of this chapter; however, this chapter shall not apply to any sales directly ordered by any court or referee in bankruptcy, or to any person acting under the direction and supervision of state or federal courts in the course of their official duties.
(Formerly: Acts 1965, c.271, s.2.) As amended by Acts 1982, P.L.154, SEC.63; P.L.8-1993, SEC.387.

IC 25-18-1-3
Application for license
Sec. 3. (a) Any person, firm, limited liability company, corporation, or association required to obtain a license as provided in section 2 of this chapter shall make to the clerk of the circuit court for the county in which he proposes to conduct such going out of business sale, or removal of business sale or fire or other altered goods sale an application for such license in writing and under oath, at least ten (10) days prior to the opening date of such sale. Such application shall be submitted on paper sized eight and one-half (8½) inches by eleven (11) inches in accordance with the following general form setting out the following facts and information regarding such proposed sale:
APPLICATION FOR LICENSE FOR
DISTRESS SALE
DATE OF APPLICATION: _______________
Applicant's Name: ______________________
Place of Proposed Sale: ___________________
Proposed Opening Date of Sale: _______________
Date of Establishment of Business
at Present Location: _____________________
TYPE OF SALE (CHECK):
[] GOING OUT OF BUSINESS SALE
[] REMOVAL OF BUSINESS SALE
[] FIRE OR OTHER ALTERED GOODS SALE
1. Reason for sale:
(A full explanation with regard to the insurance, salvage, removal, closing out, going out of business, liquidation, bankruptcy, receivership, mortgage, insolvency, assignment, executor's, administrator's, trustee's, creditor's, or other necessity which is the occasion for such sale, or
If the sale is to be conducted as a sale of goods damaged or altered by fire, smoke, water, vandalism or otherwise, then a statement as to the time, location, and circumstances of such damage.)
2. Name of owner or owners of goods if other than the applicant:
3. Prior distress sales:
(A statement of the dates and locations of all going out of business sales, removal of business sales and fire or other altered goods sales conducted during the three (3) years preceding the proposed sale by the applicant or by any person, firm, limited liability company, corporation, or association related or affiliated

with the applicant.)
Oath. Such application shall bear the following oath which shall be subscribed and sworn to before a notary public: " ____________ (name of affiant), being first duly sworn, upon his oath states that the matters and facts set forth in this application and in the inventory filed with this application are true and correct."
For the purpose of determining related or affiliated persons, firms, corporations, limited liability companies, or associations under this chapter, the following standards shall apply:
(1) A person shall be deemed related to his spouse and to all persons related within the third degree of consanguinity to him or to his spouse.
(2) Persons shall be deemed related to firms, limited liability companies, corporations, and associations; and firms, limited liability companies, corporations, and associations shall be deemed related to persons, if such persons, or persons related to them, possess more than a ten per cent (10%) ownership interest in the firm, limited liability company, corporation, or association.
(3) Firms, limited liability companies, corporations, or associations shall be deemed related if they have in common a person, group of related persons, firm, limited liability company, corporation, or association possessing more than ten per cent (10%) ownership in each.
(4) The ownership interest for purposes of this chapter shall be determined as of the dates of any sales hereby required to be stated.
(b) A full detailed and complete inventory of the goods that are to be sold shall be filed with the application on the following form which shall be typewritten or printed legibly and submitted on paper sized eight and one-half (8 1/2) inches by eleven (11) inches:

INVENTORY FOR DISTRESS SALE

Description Unit Price Per

Unit Total Amount

the customary description of the type of goods on the invoice of purchase by a retailer.
(Formerly: Acts 1965, c.271, s.3.) As amended by Acts 1982, P.L.154, SEC.64; P.L.8-1993, SEC.388; P.L.4-1994, SEC.9.

IC 25-18-1-4
Effective period for license
Sec. 4. (a) The clerk of the circuit court shall note on the license the effective date thereof, which shall be not less than ten (10) days nor more than fifteen (15) days from the date of the issuance of the license. At the time of the issuance of the license, the applicant shall be entitled to select the effective date within such five (5) day period.
(b) A license issued under this chapter, unless renewed as provided in section 9 of this chapter, shall expire and shall be null and void sixty (60) days after the effective date thereof, as noted on the license, Sundays and holidays excluded. No distress sale for which a license has been granted shall be continued as a distress sale after the expiration of the license.
(Formerly: Acts 1965, c.271, s.4.) As amended by Acts 1982, P.L.154, SEC.65.

IC 25-18-1-5
Copy of inventory form; filing
Sec. 5. A copy of the completed inventory form shall be filed with the clerk of the circuit court and shall be open to public inspection. Such inventory forms shall be kept on file by the clerk for one (1) year and thereafter may be destroyed.
(Formerly: Acts 1965, c.271, s.5.) As amended by P.L.4-1994, SEC.10.

IC 25-18-1-6
Issuance of license; license fee; contents of license
Sec. 6. (a) The clerk of the circuit court, upon receiving an application for a license, shall examine the application to determine if it is in due form. If the clerk shall be satisfied that the application is in due form and that the proposed sale is of the character which the applicant desires to advertise and conduct, the clerk shall issue a license to the applicant authorizing him to advertise and conduct a sale of the particular kind mentioned in the application upon the payment of a fee as provided in IC 33-32-5-2.
(b) Such license may be issued by the clerk in typewritten letter form or in printed form addressed to the applicant, one (1) copy being retained by the clerk, and shall set forth the following information and statements:

DISTRESS SALE LICENSE

____________ CLERK.

IC 25-18-1-7
Record of license
Sec. 7. The clerk of the circuit court shall endorse upon each such application the date of its filing and shall preserve it as a public record of his office and shall make a notation of it in a book to be kept for that purpose, properly indexed, showing the name of the applicant, the date of the application, the descriptive name of the proposed sale, the place where such sale is to be conducted, the date of issuance of the license and the effective date thereof.
(Formerly: Acts 1965, c.271, s.7.)

IC 25-18-1-8
Display of license
Sec. 8. A copy of the application, including the inventory, and license as herein described, shall be posted at a location conspicuous to the public in the place where such goods are to be sold so that the public may be informed of the facts in relation to the goods before purchasing same.
(Formerly: Acts 1965, c.271, s.8.)

IC 25-18-1-9
Renewal
Sec. 9. A license may be renewed for an additional thirty (30) days, Sundays and holidays excluded, if an application for renewal is filed with the clerk prior to the expiration of such license but not sooner than ten (10) days in advance of such expiration date; Provided, however, That a license may be renewed only if more than two hundred thousand dollars ($200,000) worth of goods were stated on the inventory originally filed. Upon proper applications the clerk may issue successive renewal licenses, one such renewal license for each two hundred thousand dollars ($200,000) worth of goods as stated on the inventory originally filed. A license shall be renewable only if in respect to each renewal the clerk finds that facts exist justifying the license renewal, that the licensee has filed an application for renewal, that the licensee has submitted with the application for renewal a revised inventory showing the items listed on the original inventory remaining unsold and not listing any goods not included in the original inventory, and that the licensee has paid an additional fee for

the renewal according to the schedule in section 4 based on the revised inventory filed with the renewal application. The renewal license shall be of the form prescribed in section 6, except that it shall expire thirty (30) days from its effective date, Sundays and holidays excluded, which shall be the expiration date of the prior license. The application for a renewal license shall be under oath and shall be of the same form as the application form prescribed in section 3, except that it shall at the bottom set forth the facts justifying the renewal.
(Formerly: Acts 1965, c.271, s.9.)

IC 25-18-1-10
Addition to stock
Sec. 10. No person, firm, limited liability company, corporation, or association, in contemplation of conducting any sale regulated by this chapter, shall order any goods for the purpose of selling and disposing of the goods at such sale. However, the prohibition of this section shall not apply to the purchase of goods damaged or altered by fire, smoke, water, vandalism or other similar means, or goods purchased from a seller who has discontinued his business. In the event of any unusual purchase or addition to the stock of goods within sixty (60) days prior to the filing of the application for license to conduct such sale, the burden in all civil or criminal litigation shall fall upon the purchaser to show that such purchases and additions to the stock were not made in contemplation of such sale or for the purpose of selling the goods at such sale.
(Formerly: Acts 1965, c.271, s.10.) As amended by Acts 1982, P.L.154, SEC.67; P.L.8-1993, SEC.389.

IC 25-18-1-11
Identification of goods
Sec. 11. The license provided for herein shall be granted, and valid only for the sale of inventoried goods which are the property of the licensee. Commingling of additional or other goods with that shown in the inventory in such a manner as to cause the merchandise inventoried to lose its identity shall void any such license and be a violation of this chapter. If the inventoried goods shall be put on sale with other stock of goods of an established merchant, then the same shall be considered and deemed to be commingled, unless it is clearly and sufficiently segregated, marked or identified, and advertised so that its identity may be readily distinguished from such other stock of goods and its identity readily ascertained.
(Formerly: Acts 1965, c.271, s.11.) As amended by Acts 1982, P.L.154, SEC.68.

IC 25-18-1-12
Misstatement or omission in license
Sec. 12. Any license issued on the basis of an application or containing any material misstatement or omission, or an inventory not in compliance with this chapter shall be void and of no effect. (Formerly: Acts 1965, c.271, s.12.) As amended by Acts 1982, P.L.154, SEC.69.

IC 25-18-1-13
Violation of certain act; voiding license
Sec. 13. Any violation of IC 35-43 by a seller in connection with a sale governed by this chapter also constitutes a violation of this chapter and automatically voids any license authorizing such a sale.
(Formerly: Acts 1965, c.271, s.13.) As amended by Acts 1978, P.L.2, SEC.2535.

IC 25-18-1-14
Establishment of business to hold distress sale
Sec. 14. No license for a going out of business sale or a removal of business, as provided in this chapter, shall be issued to any person, firm, limited liability company, corporation, or association if such business was established or relocated for the ultimate purpose of holding such sale. For the purpose of this section, it shall be presumed by the clerk that any business which has been maintained at the sale location less than six (6) months was established for such ultimate purpose. The applicant may in his application rebut such presumption by establishing to the satisfaction of the clerk facts showing that such business was not established for the ultimate purpose of holding such distress sale.
(Formerly: Acts 1965, c.271, s.14.) As amended by Acts 1982, P.L.154, SEC.70; P.L.8-1993, SEC.390.

IC 25-18-1-15
Goods previously inventoried for distress sale
Sec. 15. Nothing in this chapter contained shall be construed as authorization for the issuance of a license to a person, firm, limited liability company, corporation, or association if the goods to be sold or any part of them were goods inventoried in an application for a license under this chapter, which license was issued within the preceding year.
(Formerly: Acts 1965, c.271, s.15.) As amended by Acts 1982, P.L.154, SEC.71; P.L.8-1993, SEC.391.

IC 25-18-1-16
Limitations on issuance of license; three-year period
Sec. 16. (a) No license for a going out of business or a removal of business sale shall be issued in respect to a proposed sale to be held by the applicant if the applicant or any person, firm, limited liability company, corporation, or association related to the applicant has conducted a going out of business sale or removal of business sale at the proposed sale location within the last preceding three (3) years.
(b) No license for a going out of business or a removal of business sale shall be issued to any applicant if such applicant or any related person, firm, limited liability company, corporation, or association has conducted a going out of business or removal of business sale

within the last preceding three (3) years unless the business for which such license is sought has been conducted for more than one (1) year by the applicant or a related person, firm, limited liability company, corporation, or association at the location of the proposed sale.
(c) Any license obtained in violation of this section shall be void and of no force and effect.
(Formerly: Acts 1965, c.271, s.16.) As amended by P.L.8-1993, SEC.392.

IC 25-18-1-17
Maintenance of records during sale
Sec. 17. Any licensee under this chapter shall keep suitable sales records and books during the sale, at the location at which such sale is conducted. Such records and books shall be open for inspection by the clerk of the circuit court or the prosecutor for the county in which the sale is conducted or the duly authorized representative of either of them.
(Formerly: Acts 1965, c.271, s.17.) As amended by Acts 1982, P.L.154, SEC.72.

IC 25-18-1-18
Compliance with chapter; duties of clerk of court
Sec. 18. It shall be the duty of the clerk of the circuit court to see that the provisions of this chapter are strictly complied with and to report for prosecution all cases of violation of, or refusal or neglect to comply with, such provisions. It shall be unlawful for any person, firm, limited liability company, corporation, or association to whom a license has been granted under this chapter to refuse to furnish said clerk on demand or to any person designated by him for that purpose, all the facts connected with the sale for which such license was granted or any other information which he may require in the enforcement of this chapter.
(Formerly: Acts 1965, c.271, s.18.) As amended by Acts 1982, P.L.154, SEC.73; P.L.8-1993, SEC.393.

IC 25-18-1-19
Misrepresentation
Sec. 19. A person who, in procuring from the clerk a license to conduct a sale under this act, knowingly misrepresents the true description or character of the sale, or the kind or condition of goods to be sold, or who otherwise knowingly violates this chapter, commits a Class A misdemeanor.
(Formerly: Acts 1965, c.271, s.19.) As amended by Acts 1978, P.L.2, SEC.2536.

IC 25-18-1-20
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)
IC 25-18-1-21
Right to injunction or treble damages
Sec. 21. Any person injured by any violation of this chapter may sue for such injury in the courts of any county in which the defendant sells at retail, and obtain either injunctive relief against any sale conducted in violation of this chapter or recover threefold the damages sustained, or both, and such damages shall include a reasonable attorney's fee. The fact of injury to the plaintiff but not the amount thereof shall be conclusively presumed if it is established that a violation has taken place and that the plaintiff and defendant each were engaged in selling at retail within the same county at the time of the claimed violation, and that the violation of this chapter related to a sale conducted by the defendant in such county.
(Formerly: Acts 1965, c.271, s.21.) As amended by Acts 1982, P.L.154, SEC.74.

IC 25-18-1-22
Duties of prosecuting attorney
Sec. 22. It shall be the duty of the prosecuting attorney of any county to prosecute any violation of this chapter. The prosecuting attorney of any county may in the alternative seek injunctive relief against any sale being carried on in violation of this chapter in a civil action in any circuit or superior court of the county in which the defendant is conducting such sale. The prosecuting attorney may request and the court may, in its discretion, after a hearing, issue a preliminary injunction, pending the determination of such civil action, against continued representations to the public by the seller, that the sale is a going out of business sale, removal of business sale, or fire or other altered goods sale.
(Formerly: Acts 1965, c.271, s.22.) As amended by Acts 1982, P.L.154, SEC.75.






ARTICLE 19. HEALTH FACILITY ADMINISTRATORS

CHAPTER 1. REGULATION OF HEALTH FACILITY ADMINISTRATORS . CREATION OF BOARD

IC 25-19-1-2
State board of health facility administrators
Sec. 2. (a) There is created the Indiana state board of health facility administrators composed of thirteen (13) members as follows:
(1) The state health commissioner or the commissioner's designee.
(2) The director of the division of family resources or the director's designee.
(3) The state long term care ombudsman or the state long term care ombudsman's designee.
(4) The chief administrative officer of the Indiana University medical center at Indianapolis or the chief administrative officer's designee.
(5) One (1) member of the medical profession holding an unlimited license to practice medicine in Indiana.
(6) Four (4) administrators of licensed proprietary health facilities.
(7) Two (2) administrators of licensed nonproprietary health facilities.
(8) Two (2) members representing the public at large, who:
(A) are residents of Indiana; and
(B) have never been associated with health facility services or administration in any way other than as a resident or a

family member of a resident of a health facility.
(b) Those members of the board other than the representatives of state agencies and institutions shall be appointed by the governor after consultation with the associations and societies appropriate to the disciplines and professions representative of the position to be filled. The original and all subsequent physician and hospital administrator appointments shall be for terms of four (4) years. All appointments shall be for four (4) year terms, except that in case of a vacancy prior to term completion, the appointment shall be for the remainder of the unexpired term. Any vacancy, either prior to or at term completion, shall be filled by the governor after consultation with the associations and societies appropriate to the discipline or professions representative of the vacancy. In all cases, the appointees shall serve until their successors are appointed and qualified.
(c) The governor may remove any member of the board other than the representative of a state agency or institution for misconduct, incapacity, incompetence, or neglect of duty after the member has been served with a written statement of charges and has been given an opportunity to be heard. Designated representatives of the state agencies or institutions may be removed by the original appointing authority for any of those causes.
(Formerly: Acts 1969, c.84, s.2.) As amended by Acts 1981, P.L.222, SEC.136; P.L.149-1987, SEC.39; P.L.2-1992, SEC.775; P.L.43-1998, SEC.1; P.L.145-2006, SEC.161; P.L.105-2008, SEC.33.

IC 25-19-1-3
Qualifications for license; examination
Sec. 3. (a) The board may issue licenses to qualified persons as health facility administrators and shall establish qualification criteria for health facility administrators. The board shall adopt rules establishing standards for the competent practice of a health facility administrator. A person who applies to the board to practice as a health facility administrator must:
(1) not have been convicted of a crime that has a direct bearing on the person's ability to practice competently;
(2) have:
(A) satisfactorily completed a course of instruction and training prescribed by the board, which course shall be so designed as to content and so administered as to present sufficient knowledge of the needs properly to be served by health facilities, laws governing the operation of health facilities and the protection of the interests of patients therein, and the elements of good health facilities administration; or
(B) presented evidence satisfactory to the board of sufficient education, training, or experience in the foregoing fields to administer, supervise, and manage a health facility; and
(3) have passed an examination administered by the board and designed to test for competence in the subject matter referred to

in subdivision (2).
(b) The board may issue a provisional license for a single period not to exceed six (6) months for the purpose of enabling a qualified individual to fill a health facility administrator position that has been unexpectedly vacated. Before an individual is issued a provisional license, the individual must fulfill the requirements in subdivision (a)(1) in addition to complying with other standards and rules established by the board.
(Formerly: Acts 1969, c.84, s.3; Acts 1973, P.L.252, SEC.9.) As amended by Acts 1978, P.L.128, SEC.1; Acts 1981, P.L.222, SEC.137; Acts 1982, P.L.113, SEC.53; P.L.149-1987, SEC.40; P.L.152-1988, SEC.11; P.L.33-1993, SEC.26.

IC 25-19-1-3.5
Temporary permit; issuance; conditions
Sec. 3.5. (a) The board may issue a temporary permit to practice as a health facility administrator to a person who:
(1) has applied to the board for a license to practice as a health facility administrator;
(2) has a current license as a health facility administrator in another state;
(3) has met the educational requirements of the board;
(4) has completed a board approved training program or board determined equivalent; and
(5) has successfully completed the national examination with a score equivalent to the score required by this state.
(b) The board may substitute for the requirements in subsection (a)(3) or (a)(4) the experience of a person as a licensed health facility administrator in another state.
(c) A temporary permit issued under this section expires upon:
(1) the issuance of a license to the holder of the temporary permit; or
(2) the receipt by the holder of the temporary permit of notice from the board that the holder of the temporary permit has failed the required examination for licensure.
(d) A person holding a temporary permit to practice as a health facility administrator is subject to the disciplinary provisions of this chapter.
(e) The board may establish, by rules adopted under IC 4-22-2 and IC 25-19-1-4, application procedures and requirements for the issuance of temporary permits under this section.
As added by P.L.149-1987, SEC.41.

IC 25-19-1-4
Rules for licensure; cancellation, suspension, or revocation of license
Sec. 4. The board shall license health facility administrators in accordance with rules issued and from time to time revised by it. A health facility administrator's license shall not be transferable and shall be valid until surrendered for cancellation or suspended or

revoked for violation of this chapter or any other laws or rules relating to the proper administration and management of a health facility. Any denial of issuance or renewal, suspension, or revocation under any section of this chapter shall be appealable upon the timely request of the applicant or licensee and pursuant to IC 4-21.5.
(Formerly: Acts 1969, c.84, s.4.) As amended by Acts 1982, P.L.154, SEC.76; P.L.7-1987, SEC.124.

IC 25-19-1-5
Classification as comprehensive health facilities and residential health facilities; administrator's license; fee
Sec. 5. (a) The state department of health, pursuant to authority provided by IC 16-28, has, by rule duly promulgated, classified health facilities into comprehensive health facilities and residential health facilities. The fee for a health facility administrator's license in either classification shall be set by the board under section 8 of this chapter.
(b) The fee and application shall be submitted to the board, and the board shall transmit all the funds received to the treasurer of state to be deposited by the treasurer in the general fund of the state. All expenses incurred in the administration of this chapter shall be paid from the general fund upon appropriation being made in the manner provided by law for making appropriations.
(c) The administrator of a comprehensive care facility must have a comprehensive care facility administrator license issued by the board in accordance with rules adopted under section 8 of this chapter.
(d) The administrator of a residential care facility must have one (1) of the following licenses issued by the board under rules adopted under section 8 of this chapter:
(1) A comprehensive care facility administrator license.
(2) A residential care facility administrator license.
(Formerly: Acts 1969, c.84, s.5; Acts 1971, P.L.374, SEC.2; Acts 1975, P.L.270, SEC.1.) As amended by Acts 1976, P.L.119, SEC.16; Acts 1982, P.L.29, SEC.6; P.L.169-1985, SEC.59; P.L.2-1993, SEC.140; P.L.54-2007, SEC.1; P.L.156-2011, SEC.39; P.L.197-2011, SEC.89.

IC 25-19-1-5.1
Fee; payment
Sec. 5.1. Notwithstanding section 5 of this chapter, the fee for a health facility administrator's license shall be submitted to the Indiana professional licensing agency for it to transmit to the state treasurer.
As added by Acts 1981, P.L.222, SEC.138. Amended by P.L.169-1985, SEC.60; P.L.1-2006, SEC.438.

IC 25-19-1-6
Organization and government of board; compensation; expenses; employees Sec. 6. (a) The board shall elect from its membership annually a chairperson and vice chairperson and shall adopt rules to govern its proceedings.
(b) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(c) The Indiana professional licensing agency shall supply necessary personnel to assist the board in the performance of its duties.
(d) Seven (7) members of the board constitute a quorum for consideration of all matters before the board. A majority vote of the quorum is required for action of the board.
(Formerly: Acts 1969, c.84, s.6.) As amended by Acts 1981, P.L.222, SEC.139; P.L.169-1985, SEC.61; P.L.149-1987, SEC.42; P.L.28-1999, SEC.1; P.L.1-2006, SEC.439; P.L.105-2008, SEC.34.

IC 25-19-1-7
Determination of qualifications for license
Sec. 7. The Board shall have sole and exclusive authority to determine the qualifications, skill and fitness of any person to serve as an administrator of a health facility under the provisions of this chapter, and the holder of a license under the provisions of this chapter, shall be deemed qualified to serve as the administrator of that type of health facility for which he is licensed.
In carrying out its responsibilities under this chapter, The Board may seek the advice of various disciplines, agencies, institutions and individuals having an interest in long-term care.
(Formerly: Acts 1969, c.84, s.7; Acts 1971, P.L.374, SEC.3.)

IC 25-19-1-8
Powers and duties of the board
Sec. 8. The board shall do the following:
(1) Adopt rules establishing:
(A) standards for the competent practice of a health facility administrator; and
(B) separate education, experience, and training requirements for licensure in each of the following classifications described in section 5 of this chapter:
(i) Comprehensive health facility administrator.
(ii) Residential health facility administrator.
(2) Develop and apply appropriate techniques, including examination and investigations, for determining whether an individual meets the standards.
(3) Issue licenses to individuals determined, after application of the appropriate criteria, to meet the standards, and for cause, after due notice and hearing, impose sanctions under IC 25-1-9,

including placing the licensee on probation and revoking or suspending licenses previously issued by the board in any case where the individual holding the license is determined substantially to have failed to conform to the requirements of the standards.
(4) Establish and carry out the procedures designed to ensure that individuals licensed as health facility administrators will, during any period that they serve as such, comply with the requirements of the standards.
(5) Subject to IC 25-1-7, receive, investigate, and take appropriate action under IC 25-1-9 with respect to, and including probation, suspension, or the revocation of a license if necessary after due notice and hearing and for cause, any charge or complaint filed with the board to the effect that any individual licensed as a health facility administrator has failed to comply with the requirements of the standards.
(6) Conduct a continuing study and investigation of health facilities and administrators of health facilities in the state to improve the standards imposed for the licensing of the administrators and of procedures and methods for the enforcement of the standards with respect to licensed health facility administrators.
(7) Conduct, or cause to be conducted, one (1) or more courses of instruction and training sufficient to meet the requirements of this chapter, and shall make provisions for the courses and their accessibility to residents of this state unless it finds and approves a sufficient number of courses conducted by others within this state. The board may approve courses conducted in or outside this state sufficient to meet the education and training requirements of this chapter.
(8) Take other actions, not inconsistent with law, including establishing and approving requirements for continuing professional education for licensure renewal, making provisions for accepting and disbursing funds for educational purposes, as may be necessary to enable the state to meet the requirements set forth in Section 1908 of the Social Security Act (42 U.S.C. 1396g), the federal regulations adopted under that law, and other pertinent federal authority, and designing any other action to improve the professional competence of licensees.
(Formerly: Acts 1969, c.84, s.8; Acts 1975, P.L.270, SEC.2.) As amended by Acts 1977, P.L.172, SEC.25; Acts 1981, P.L.222, SEC.140; P.L.149-1987, SEC.43; P.L.152-1988, SEC.12; P.L.54-2007, SEC.2.

IC 25-19-1-9
Renewal of license; failure to renew
Sec. 9. (a) Every holder of a health facility administrator's license shall renew the license on the date established by the licensing agency under IC 25-1-5-4. The renewals shall be granted as a matter of course, unless the board finds, after due notice and hearing, that

the applicant has acted or failed to act in a manner or under circumstances that would constitute grounds for nonrenewal, suspension, or revocation of a license.
(b) A health facility administrator's license expires at midnight on the renewal date specified by the Indiana professional licensing agency. Failure to renew a license on or before the renewal date automatically renders the license invalid.
(c) A person who fails to renew a license before it expires and becomes invalid at midnight of the renewal date shall be reinstated by the board if the person applies for reinstatement not later than three (3) years after the expiration of the license and meets the requirements under IC 25-1-8-6(c).
(d) The board may reinstate a person who applies to reinstate a license under this section more than three (3) years after the date the license expires and becomes invalid if the person applies to the board for reinstatement and meets the requirements for reinstatement established by the board under IC 25-1-8-6(d).
(e) The board may require an applicant under subsection (d) to appear before the board to explain the applicant's failure to renew.
(Formerly: Acts 1969, c.84, s.9; Acts 1975, P.L.270, SEC.3.) As amended by P.L.149-1987, SEC.44; P.L.48-1991, SEC.32; P.L.269-2001, SEC.14; P.L.1-2006, SEC.440; P.L.105-2008, SEC.35.

IC 25-19-1-10
License by reciprocity; requirements
Sec. 10. (a) The board may issue a health facility administrator's license to any person who holds a current comparable license from another jurisdiction, if the board finds that the applicant has:
(1) met the educational requirements of the board;
(2) completed a board approved training program or board determined equivalent;
(3) successfully completed the national examination with a score equivalent to the score required by this state; and
(4) successfully completed the state examination conducted by the board.
(b) The board may substitute for the requirements in subsection (a)(1) or (a)(2) the experience of a person as a licensed health facility administrator in another state.
(Formerly: Acts 1969, c.84, s.10.) As amended by P.L.149-1987, SEC.45; P.L.33-1993, SEC.27.

IC 25-19-1-11
Necessity of license; violations
Sec. 11. No health facility may operate unless it is under the supervision of an administrator who holds a currently valid health facility administrator's license, provisional license, or temporary permit issued under this chapter. No person may practice or offer to practice health facility administration or use any title, sign, card, or device to indicate that the person is a health facility administrator,

unless the person has been duly licensed as a health facility administrator or provisional health facility administrator. A person who violates this section commits a Class C infraction, and each day of continuing violation after entry of judgment constitutes a separate infraction.
(Formerly: Acts 1969, c.84, s.11.) As amended by Acts 1978, P.L.2, SEC.2537; P.L.149-1987, SEC.46.

IC 25-19-1-12
Approval and promulgation of rules and regulations
Sec. 12. All rules and regulations authorized by this chapter, to become effective, shall be first approved by the board and then promulgated in the manner provided by law for the promulgation of rules and regulations of administrative bodies and when so promulgated shall be the only rules and regulations governing the licensing of health facility administrators as defined in this chapter, in the state.
(Formerly: Acts 1969, c.84, s.12.) As amended by Acts 1982, P.L.154, SEC.77.

IC 25-19-1-13
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-19-1-14
Injunction from continuing violation of chapter; punishment
Sec. 14. The attorney general, the board, or the prosecuting attorney or a citizen of any county in which a person is in violation of this chapter may bring an action in the name of the state to enjoin the person from continuing in violation of this chapter. A person who is enjoined and who violates the injunction shall be punished for contempt of court. An injunction issued under this section does not relieve any person from criminal prosecution.
As added by P.L.149-1987, SEC.48.






ARTICLE 20. HEARING AID DEALERS

CHAPTER 1. REGULATION OF HEARING AID DEALERS; CREATION OF ADVISORY COMMITTEE; CERTIFICATES

IC 25-20-1-1.5
Committee of hearing aid dealer examiners
Sec. 1.5. (a) There is established the committee of hearing aid dealer examiners which consists of five (5) members all appointed by the governor to a term of three (3) years. Three (3) members must be hearing aid dealers licensed under this chapter, who are residents of this state and who have been practicing as hearing aid dealers for at least one (1) year prior to their appointment. One (1) member must be an otolaryngologist in this state, who is a resident of this state and who has been engaged in the practice of otolaryngology for at least one (1) year prior to appointment to the committee. One (1) member must be a resident of this state who is in no way associated with the business of hearing aid dealers, audiology, or speech-language

pathology other than as a consumer. Whenever a vacancy occurs on the committee, the governor shall appoint a successor to serve the remainder of the term of the vacated member.
(b) Three (3) members present constitute a quorum.
(c) The members serve without compensation, except that each member is entitled to the salary per diem as provided by IC 4-10-11-2.1 and to reimbursement for travel, lodging, meals, and other expenses as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by Acts 1981, P.L.222, SEC.143. Amended by Acts 1982, P.L.113, SEC.54; P.L.149-1987, SEC.49.

IC 25-20-1-2
Necessity of certificate of registration
Sec. 2. (a) This section does not apply to:
(1) a person who is an audiologist licensed under IC 25-35.6; or
(2) the sale of hearing aid batteries or cords.
(b) It is unlawful for a person to fit or dispense hearing aids in Indiana unless the person holds:
(1) a valid hearing aid dealer certificate of registration;
(2) a temporary hearing aid dealer certificate of registration; or
(3) a student hearing aid dealer certificate of registration;
issued by the board.
(Formerly: Acts 1967, c.257, s.2.) As amended by P.L.236-1989, SEC.1.

IC 25-20-1-3
Qualifications for certificate; examination
Sec. 3. The board shall issue a hearing aid dealer certificate of registration to any person who makes application on forms provided by the board if the board has determined to its satisfaction that the applicant:
(1) is eighteen (18) years of age or older;
(2) if the applicant applies after June 29, 1992:
(A) is a high school graduate; or
(B) has a:
(i) high school equivalency certificate; or
(ii) state of Indiana general educational development (GED) diploma issued under IC 20-20-6 (before its repeal) or IC 22-4.1-18;
(3) has not been convicted of:
(A) an act which would constitute a ground for disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the applicant's ability to practice competently;
(4) has passed the examination prepared by the committee and given by the board to determine that the applicant has the qualifications to properly fit hearing aids; and
(5) held a student hearing aid dealer certificate of registration

issued under section 5 of this chapter at the time the applicant applied for a hearing aid dealer certificate of registration.
(Formerly: Acts 1967, c.257, s.3; Acts 1973, P.L.252, SEC.10.) As amended by Acts 1978, P.L.2, SEC.2538; Acts 1981, P.L.222, SEC.144; Acts 1982, P.L.113, SEC.55; P.L.152-1988, SEC.13; P.L.186-1991, SEC.1; P.L.48-1991, SEC.33; P.L.149-1995, SEC.16; P.L.1-2005, SEC.192; P.L.7-2011, SEC.24.

IC 25-20-1-4
Repealed
(Repealed by P.L.157-2006, SEC.76.)

IC 25-20-1-5
Student hearing aid dealer certificates of registration
Sec. 5. The board shall issue student hearing aid dealer certificates of registration subject to the conditions and criteria for the granting of hearing aid dealer certificates of registration except for the examination requirement. In addition to the above requirements, a student registration certificate shall be issued only to a student applicant who is employed or directly supervised in the fitting of hearing aids by a registrant holding a valid registration.
The student hearing aid dealer certificate of registration shall set forth the name of said dealer and said hearing aid dealer shall execute an acknowledgment on the face of said certificate that he is responsible for all acts of the student registrant in connection with the fitting and dispensing of hearing aids.
Said student shall fit or dispense hearing aids only pursuant to the direction of and under the supervision of said hearing aid dealer.
The student hearing aid dealer certificate of registration shall expire one (1) year from the date of its issuance except that at the discretion of the board the certificate may be reissued for one (1) additional year only.
No hearing aid dealer licensed hereunder shall employ, commission, engage or otherwise assume the responsibility for more than three (3) student dealers at any one (1) time, unless approved in writing by the board.
A student hearing aid dealer certificate of registration may be cancelled upon the written request of the responsible hearing aid dealer, acknowledged in writing by the board.
(Formerly: Acts 1967, c.257, s.5.) As amended by Acts 1981, P.L.222, SEC.145.

IC 25-20-1-6
Fees
Sec. 6. When a person applies for a hearing aid dealer certificate of registration or a temporary hearing aid dealer certificate of registration, the person shall be charged a nonrefundable fee established by the board.
(Formerly: Acts 1967, c.257, s.6.) As amended by Acts 1981, P.L.33, SEC.30; P.L.48-1991, SEC.34.
IC 25-20-1-7
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-20-1-8
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-20-1-9
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-20-1-10
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-20-1-11
Standards; examinations; rules
Sec. 11. (a) Standards for licensing shall be determined by the board. The board may require that an applicant pass an examination in order to demonstrate that the applicant is qualified to fit and dispense hearing aids. An examination required under this section may not be conducted in such a manner that college training is required in order to pass the examination.
(b) Nothing in this section shall imply that the applicant shall possess the degree of medical competence normally expected by physicians.
(c) The committee shall propose rules to the board concerning the competent practice of hearing aid dealing.
(d) The board shall adopt rules, based on the committee's proposed rules, under IC 4-22-2 establishing standards for competent practice as a hearing aid dealer.
(Formerly: Acts 1967, c.257, s.11.) As amended by Acts 1981, P.L.222, SEC.146; P.L.177-2009, SEC.36.

IC 25-20-1-12
Issuance of certificates of registration; expiration; renewal; reinstatement
Sec. 12. (a) The committee shall issue hearing aid dealer certificates of registration that expire biennially on the date established by the licensing agency under IC 25-1-5-4. To renew a hearing aid dealer certificate of registration, the holder of the certificate must pay a renewal fee set by the committee on or before the date established by the licensing agency.
(b) If the holder of a certificate does not renew the holder's hearing aid dealer certificate of registration on or before the date established by the licensing agency, the certificate expires without any action taken by the board.
(c) A holder of a hearing aid dealer certificate of registration that expires under this section may have the certificate reinstated by the

committee if, not later than three (3) years after the license expires, the holder meets the requirements under IC 25-1-8-6(c).
(d) A person who applies for reinstatement of a certificate of registration under this section more than three (3) years after the date the registration expires and becomes invalid may apply for reinstatement by meeting the requirements for reinstatement under IC 25-1-8-6(d).
(Formerly: Acts 1967, c.257, s.12.) As amended by Acts 1982, P.L.154, SEC.78; P.L.48-1991, SEC.35; P.L.269-2001, SEC.15; P.L.105-2008, SEC.36.

IC 25-20-1-13
Display of certificate
Sec. 13. Every registrant, temporary registrant and student registrant shall conspicuously display his certificate of registration as issued under this chapter in his principal place of business, if any.
(Formerly: Acts 1967, c.257, s.13.) As amended by Acts 1982, P.L.154, SEC.79.

IC 25-20-1-14
Change in place of business; notice; record
Sec. 14. (a) If the registrant or temporary registrant changes a place of business of the registrant or temporary registrant, the registrant or temporary registrant shall notify the board, in writing, of the change of address within ten (10) days of the change. Failure to notify the board in writing shall be grounds for suspension or revocation of the registration.
(b) The board shall keep a record of all registrants and temporary registrants containing each registrant's and temporary registrant's last known addresses.
(Formerly: Acts 1967, c.257, s.14.) As amended by P.L.48-1991, SEC.36.

IC 25-20-1-15
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-20-1-16
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-20-1-17
Repealed
(Repealed by P.L.48-1991, SEC.78.)

IC 25-20-1-17.1
Complaints; sanctions
Sec. 17.1. (a) A complaint against a person registered or temporarily registered under this chapter is subject to IC 25-1-7.
(b) The board may impose sanctions under IC 25-1-9 against a

person registered or temporarily registered under this chapter.
(c) An action taken by the board under this section must be approved by a majority of the quorum.
As added by P.L.48-1991, SEC.37.

IC 25-20-1-18
Repealed
(Repealed by P.L.48-1991, SEC.78.)

IC 25-20-1-19
Repealed
(Repealed by P.L.48-1991, SEC.78.)

IC 25-20-1-20
Repealed
(Repealed by P.L.48-1991, SEC.78.)

IC 25-20-1-21
Violations
Sec. 21. A person who violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1967, c.257, s.21.) As amended by Acts 1978, P.L.2, SEC.2539.

IC 25-20-1-22
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-20-1-22.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-20-1-23
Rules and regulations
Sec. 23. The board may adopt and promulgate in the manner prescribed by law, rules and regulations, and adopt application forms and other forms and written materials as necessary in order for it to carry out the provisions and legislative intent of this chapter.
(Formerly: Acts 1967, c.257, s.23.) As amended by Acts 1981, P.L.222, SEC.150.

IC 25-20-1-24
Repealed
(Repealed by Acts 1972, P.L.13, SEC.51.)

IC 25-20-1-25
Continuing education requirement
Sec. 25. (a) This section applies only to a registrant who has held a certificate issued under this chapter for at least eighteen (18) months. (b) To renew a hearing aid dealer certificate of registration issued under this chapter, a registrant must complete at least twenty (20) hours of credit in continuing education courses.
(c) To satisfy the requirements of subsection (b), a registrant may use only credit hours earned in continuing education courses completed by the registrant:
(1) after the last date the registrant renewed a certificate under this chapter; or
(2) if the registrant is renewing a certificate for the first time, after the date the registrant was issued the certificate under this chapter.
(d) A registrant may receive credit only for completing continuing education courses that have been approved by the committee, the American Speech-Language-Hearing Association, or the National Institute for Hearing Instrument Studies.
(e) When a registrant renews a certificate issued under this chapter, the registrant must comply with IC 25-1-4-3.
As added by P.L.186-1991, SEC.2. Amended by P.L.269-2001, SEC.16.






ARTICLE 20.2. HOME INSPECTIONS

CHAPTER 1. APPLICATION OF ARTICLE



CHAPTER 2. DEFINITIONS

IC 25-20.2-2-2
"Agency"
Sec. 2. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.145-2003, SEC.7. Amended by P.L.1-2006, SEC.441.

IC 25-20.2-2-3
"Applicant"
Sec. 3. "Applicant" means an individual who applies for a license as a home inspector.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-4
"Board"
Sec. 4. "Board" refers to the home inspectors licensing board established by IC 25-20.2-3-1.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-5
"Client"
Sec. 5. "Client" means an individual who hires or seeks to hire a licensed home inspector to obtain a home inspection or home inspection report.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-6
"Home inspection"
Sec. 6. "Home inspection" means a visual analysis for the purpose of providing a professional opinion of the condition of a residential dwelling and the dwelling's carports or garages, any reasonably accessible installed components, and the operation of the dwelling's systems, including any controls normally operated by the owner of the dwelling, for the following components:
(1) Heating systems.
(2) Cooling systems.
(3) Electrical systems.
(4) Plumbing systems.
(5) Structural components.
(6) Foundations.
(7) Roof coverings. (8) Exterior and interior components.
(9) Any other site aspects that affect the residential dwelling.
The term does not include a code compliance inspection.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-7
"Home inspection report"
Sec. 7. "Home inspection report" means a legibly written report prepared for compensation and issued after a home inspection. The report must include the following:
(1) A report on any system or component inspected that, in the professional opinion of the inspector, is significantly deficient or near the end of the system or component's service life. A report under this subdivision must include the reason why the system or component is significantly deficient or near the end of the system or component's service life, unless the reason is self-evident.
(2) The inspector's recommendation to remedy or monitor a deficiency reported under subdivision (1).
(3) A list of any systems or components that were designated for inspection in the standards of performance adopted by the board but that were not inspected.
(4) The reason a system or component listed under subdivision (3) was not inspected.
(5) A statement that the report does not address environmental hazards, including:
(A) lead-based paint;
(B) radon;
(C) asbestos;
(D) cockroaches;
(E) rodents;
(F) pesticides;
(G) treated lumber;
(H) mold;
(I) mercury;
(J) carbon monoxide; or
(K) other similar environmental hazards.
(6) A statement that the report does not address wood destroying insects and organisms.
(7) A statement that the report does not address subterranean systems or system components (operational or nonoperational), including:
(A) sewage disposal;
(B) water supply; or
(C) fuel storage or delivery.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-8
"Licensed home inspector"
Sec. 8. "Licensed home inspector" means an individual who is

licensed under this article as a home inspector.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-9
"Licensee"
Sec. 9. "Licensee" means a person who performs home inspections and who is licensed under this article as a home inspector.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-10
"Residential dwelling"
Sec. 10. "Residential dwelling" means a structure consisting of at least one (1) but not more than five (5) units, each designed for occupancy by a single family, whether the units are occupied or unoccupied.
As added by P.L.145-2003, SEC.7.



CHAPTER 3. HOME INSPECTORS LICENSING BOARD

IC 25-20.2-3-2 Version a
Members
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 2. (a) The board is composed of seven (7) members appointed by the governor as follows:
(1) Four (4) members, each of whom:
(A) is licensed in Indiana as a home inspector; and
(B) has been actively engaged in performing home inspections in Indiana for at least five (5) years immediately before the member's appointment to the board.
(2) One (1) member who:
(A) is a home builder; and
(B) has been actively engaged in home building in Indiana for at least five (5) years immediately before the member's appointment to the board.
(3) One (1) member who:
(A) is a licensed real estate salesperson under IC 25-34.1-3-3.1 or a licensed real estate broker under IC 25-34.1-3-4.1; and
(B) has been actively engaged in selling, trading, exchanging, optioning, leasing, renting, managing, listing, or appraising residential real estate in Indiana for at least five (5) years immediately before the member's appointment to the board.
(4) One (1) member who represents the public at large and is not associated with the home inspection, home building, or real estate business other than as a consumer.
(b) The members of the board must be residents of Indiana.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-2 Version b
Members
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 2. (a) The board is composed of seven (7) members appointed by the governor as follows:
(1) Four (4) members, each of whom:
(A) is licensed in Indiana as a home inspector; and
(B) has been actively engaged in performing home inspections in Indiana for at least five (5) years immediately before the member's appointment to the board. (2) One (1) member who:
(A) is a home builder; and
(B) has been actively engaged in home building in Indiana for at least five (5) years immediately before the member's appointment to the board.
(3) One (1) member who:
(A) is a licensed real estate broker under IC 25-34.1-3-4.1; and
(B) has been actively engaged in selling, trading, exchanging, optioning, leasing, renting, managing, listing, or appraising residential real estate in Indiana for at least five (5) years immediately before the member's appointment to the board.
(4) One (1) member who represents the public at large and is not associated with the home inspection, home building, or real estate business other than as a consumer.
(b) The members of the board must be residents of Indiana.
As added by P.L.145-2003, SEC.7. Amended by P.L.127-2012, SEC.5.

IC 25-20.2-3-3
Terms of members; removal of members; vacancies
Sec. 3. (a) Each member of the board serves a term of three (3) years and until a successor is appointed and qualified.
(b) The governor may remove a board member at any time for incompetency, neglect of duty, or unprofessional conduct.
(c) If a vacancy occurs in the membership of the board, the governor shall appoint an individual to serve for the remainder of the unexpired term.
(d) A member may not serve on the board for more than six (6) consecutive years.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-4
Chairperson; vice chairperson; terms
Sec. 4. (a) Each year the board shall elect a member as chairperson and a member as vice chairperson.
(b) The chairperson and the vice chairperson shall serve in their respective capacities for one (1) year and until a successor is elected.
(c) The chairperson and the vice chairperson may not serve in those capacities for more than two (2) consecutive years.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-5
Presiding at meetings; presiding officer
Sec. 5. (a) The chairperson shall preside at all meetings at which the chairperson is present. The vice chairperson shall preside at meetings in the absence of the chairperson and shall perform other duties as the chairperson directs.
(b) If the chairperson and vice chairperson are absent from a

meeting of the board when a quorum exists, the members who are present may elect a presiding officer who shall serve as acting chairperson until the conclusion of the meeting or until the arrival of the chairperson or vice chairperson.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-6
Board meetings; quorum; majority vote required
Sec. 6. (a) The board shall meet at least two (2) times each calendar year upon the call of the chairperson or the written request of a majority of the members of the board.
(b) The chairperson shall establish the date, time, and place for each meeting.
(c) A majority of the current members of the board constitutes a quorum.
(d) The affirmative vote of a majority of the members appointed to the board is necessary for the board to take official action.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-7
Salary per diem; travel expenses
Sec. 7. Each member of the board is entitled to the minimum salary per diem as provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-8
Board duties and powers
Sec. 8. The board shall:
(1) administer and enforce this article;
(2) adopt rules under IC 4-22-2 that are reasonably necessary or appropriate for the administration and enforcement of this article;
(3) prescribe the requirements for and the form of licenses, applications, and other documents that are required by this article;
(4) grant, deny, suspend, and revoke approval of examinations and courses of study;
(5) issue, deny, suspend, and revoke licenses in accordance with this article;
(6) in accordance with IC 25-1-7, investigate complaints concerning licensees or persons the board has reason to believe should be licensees, including complaints concerning failure to comply with this article or rules adopted under this article, and, when appropriate, take action under IC 25-20.2-8;
(7) bring actions in the name of the state in an appropriate

circuit court in order to enforce compliance with this article or rules adopted under this article;
(8) establish fees in accordance with IC 25-1-8;
(9) inspect the records of a licensee in accordance with rules adopted by the board;
(10) conduct or designate a member or other representative to conduct public hearings on any matter for which a hearing is required under this article and exercise all powers granted under IC 4-21.5;
(11) adopt a seal containing the words "Indiana Home Inspectors Licensing Board" and, through the board's secretary, certify copies and authenticate all acts of the board;
(12) in accordance with IC 25-1-6:
(A) use counsel, consultants, and other persons;
(B) enter into contracts; and
(C) authorize expenditures;
that are reasonably necessary or appropriate to administer and enforce this article and rules adopted under this article;
(13) establish continuing education requirements for licensed home inspectors in accordance with IC 25-1-4;
(14) maintain the board's office, files, records, and property in the city of Indianapolis; and
(15) exercise all other powers specifically conferred on the board by this article.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-9
Board's duty to adopt rules
Sec. 9. The board shall adopt rules under IC 4-22-2 establishing:
(1) standards for the competent performance of home inspections;
(2) a code of ethics for licensed home inspectors; and
(3) standards for home inspection reports prepared by licensed home inspectors.
As added by P.L.145-2003, SEC.7.



CHAPTER 4. LICENSING AGENCY; BOARD SECRETARY

IC 25-20.2-4-2
Licensing agency responsibilities
Sec. 2. The agency shall provide the board with clerical or other assistants, including investigators, necessary for the proper performance of the board's duties.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-4-3
Money collected
Sec. 3. The secretary shall receive and account for all money collected under this article and, at the end of each month, report to the auditor of state and deposit the money into the state general fund with the treasurer of state.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-4-4
Expenses paid
Sec. 4. All expenses incurred in the administration of this article shall be paid from the state general fund.
As added by P.L.145-2003, SEC.7.



CHAPTER 5. LICENSING REQUIREMENTS

IC 25-20.2-5-2
Licensing requirements
Sec. 2. (a) An individual who applies for a license as a home inspector must do the following:
(1) Furnish evidence satisfactory to the board showing that the individual:
(A) is at least eighteen (18) years of age;
(B) has graduated from high school or earned an Indiana general educational development (GED) diploma; and
(C) has not been:
(i) convicted of an act that would constitute a ground for disciplinary sanction under IC 25-1-11;
(ii) convicted of a crime that has a direct bearing on the individual's ability to perform competently and fully as a licensee;
(iii) listed on a national or state registry of sex or violent offenders; or
(iv) the subject of a disciplinary or enforcement action by another state or a local jurisdiction in connection with the performance of home inspections or the licensing or certification of home inspectors.
(2) Verify the information submitted on the application form.
(3) Complete a board approved training program or course of study involving the performance of home inspections and the preparation of home inspection reports and pass an examination prescribed or approved by the board.
(4) Submit to the board a certificate of insurance or other evidence of financial responsibility that is acceptable to the board and that:
(A) is issued by an insurance company or other legal entity authorized to transact business in Indiana;
(B) provides for general liability coverage of at least one hundred thousand dollars ($100,000);
(C) lists the state as an additional insured;
(D) states that cancellation and nonrenewal of the underlying policy or other evidence of financial responsibility is not effective until the board receives at least ten (10) days prior written notice of the cancellation or nonrenewal; and
(E) contains any other terms and conditions established by the board. (5) Pay a licensing fee established by the board.
(b) An individual applying for a license as a home inspector must apply on a form prescribed and provided by the board.
As added by P.L.145-2003, SEC.7. Amended by P.L.216-2007, SEC.33.

IC 25-20.2-5-3
Waiver of licensing requirements
Sec. 3. (a) The other licensing requirements of this chapter may be waived for an individual moving to Indiana from another jurisdiction, and the individual may be granted a license as a home inspector if the individual meets the following requirements:
(1) The other jurisdiction grants the same privileges to licensees of Indiana as Indiana grants to licensees of that other jurisdiction.
(2) The individual is licensed in the other jurisdiction.
(3) The licensing requirements of the other jurisdiction are substantially similar to the requirements of this article.
(4) The individual states that the individual has studied, is familiar with, and will abide by this article and the rules adopted by the board under this article.
(b) An individual seeking a license as a home inspector under this section must:
(1) apply on a form prescribed and provided by the board; and
(2) pay the applicable licensing fee established by the board.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-5-4
Nonresident licensing requirements; file consent
Sec. 4. (a) A nonresident whom the board determines meets the requirements of this article and who files the written consent described in subsection (b) may be licensed as a home inspector in Indiana.
(b) A nonresident applicant shall file with the board a written consent stating that, if licensed:
(1) the applicant agrees to the commencement of any action arising out of the conduct of the applicant's business in Indiana in the county in which the events giving rise to the cause of action occurred;
(2) the applicant:
(A) agrees to provide to the board the name and address of an agent to receive service of process in Indiana; or
(B) consents to the board acting as the applicant's agent for the purpose of receiving service of process, if:
(i) an agent's name and address have not been filed with the board; or
(ii) the agent's name and address on file with the board are incorrect; and
(3) the applicant agrees that service of process in accordance with the Indiana Rules of Trial Procedure is proper service and

subjects the applicant to the jurisdiction of Indiana courts.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-5-5
Licenses property of board
Sec. 5. All licenses issued by the board remain the property of the board.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-5-6
Notification requirement
Sec. 6. A licensee shall notify the board immediately of any change of:
(1) name;
(2) name under which the licensee conducts business; or
(3) business address.
As added by P.L.145-2003, SEC.7.



CHAPTER 6. LICENSE RENEWAL

IC 25-20.2-6-2
License renewal
Sec. 2. (a) An individual who applies to renew a license as a licensed home inspector must:
(1) furnish evidence showing successful completion of the continuing education requirements of this chapter; and
(2) pay the renewal fee established by the board.
(b) If the holder of a license does not renew the license on or before the renewal date specified by the licensing agency, the license expires and becomes invalid without any action by the board.
(c) A license may be reinstated by the board not later than (3) years after the expiration of the license if the applicant for reinstatement meets the requirements for reinstatement under IC 25-1-8-6(c).
(d) If a license has been expired for more than three (3) years, the license may be reinstated by the board if the holder meets the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.145-2003, SEC.7. Amended by P.L.105-2008, SEC.37.

IC 25-20.2-6-3
Renewal notice; renewal fee
Sec. 3. (a) Renewal notices must be sent in accordance with IC 25-1-2-6(c).
(b) The renewal fee must be paid in accordance with IC 25-1-8-2(d).
As added by P.L.145-2003, SEC.7.

IC 25-20.2-6-4
Continuing education requirements
Sec. 4. Before the end of each license period, each licensee must complete the continuing education required by the board. This requirement may not exceed twenty (20) hours per year.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-6-5
Adoption of rules concerning continuing education
Sec. 5. (a) The board shall adopt rules concerning the continuing

education required for the renewal of a license under this chapter.
(b) The rules must do the following:
(1) Establish procedures for approving organizations that provide continuing education.
(2) Prescribe the content, duration, and organization of continuing education courses that contribute to the general competence of home inspectors.
As added by P.L.145-2003, SEC.7. Amended by P.L.194-2005, SEC.60.



CHAPTER 7. AUTHORITY OF OTHER JURISDICTIONS TO LICENSE HOME INSPECTORS

IC 25-20.2-7-2
Restriction on agency or political subdivision
Sec. 2. An agency or political subdivision of the state (other than the board) may not:
(1) impose a registration or licensing requirement; or
(2) charge a license, an employment, or another fee;
on individuals licensed under this article for activities defined in this article.
As added by P.L.145-2003, SEC.7.



CHAPTER 8. DISCIPLINARY PROCEEDINGS; ENFORCEMENT

IC 25-20.2-8-3
License suspension
Sec. 3. The board may summarily suspend a license for up to ninety (90) days before a final adjudication or during an appeal of the board's determination if the board finds that the licensee would represent a clear and immediate danger to the public's health, safety, or property if allowed to perform home inspections. The summary suspension may be renewed upon a hearing before the board for up to ninety (90) days.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-4
Show cause order; cease and desist order
Sec. 4. (a) If the board determines that an individual not licensed under this article is engaged in or believed to be engaged in activities for which a license is required under this article, the board may issue an order to that individual requiring the individual to show cause why the individual should not be ordered to cease and desist from such activities. The show cause order must set forth a date, time, and place for a hearing at which the affected individual may appear and show cause why the individual should not be subject to licensing under this article.
(b) If the board, after a hearing, determines that the activities in which the individual is engaged are subject to licensing under this article, the board may issue a cease and desist order that identifies the individual and describes activities that are the subjects of the order.
(c) A cease and desist order issued under this section is enforceable in circuit courts.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-5
Criminal violations; amount of fee or compensation added to penalty; separate violations
Sec. 5. (a) An individual who:
(1) performs or offers to perform home inspections for compensation without being licensed as a home inspector and without being exempt from licensing under law;
(2) presents as the individual's own the license of another;
(3) intentionally gives false or materially misleading information to the board or to a board member in connection with licensing matters;
(4) impersonates another licensee;
(5) uses an expired, a suspended, a revoked, or an otherwise restricted license; or
(6) otherwise violates this article; commits a Class B infraction.
(b) When entering a judgment for an infraction under this section, the court shall add to any penalty imposed the amount of any fee or other compensation earned by the individual in the commission of the infraction.
(c) Each transaction involving activities defined by this article constitutes a separate violation of this section.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-6
Prove compliance in action to collect fee or other compensation
Sec. 6. In all actions for the collection of a fee or other compensation for performing home inspections, the party seeking relief must allege and prove that, at the time the cause of action arose, the party seeking relief was not in violation of section 5 of this chapter.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-7
Judicial review
Sec. 7. An individual who applies for a license or a licensee who is aggrieved by an order or a determination of the board is entitled to a judicial review under IC 4-21.5.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-8
Board legal adviser
Sec. 8. The attorney general shall act as the legal adviser for the board and provide any legal assistance necessary to carry out this article.
As added by P.L.145-2003, SEC.7.



CHAPTER 9. LIABILITY AND IMMUNITY FROM LIABILITY

IC 25-20.2-9-2
Immunity from liability if not party to contract
Sec. 2. A licensed home inspector is not liable to a person for damages that arise from an act or omission relating to a home inspection if the person is not a party to the contract under which the home inspection is conducted.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-9-3
Immunity from liability
Sec. 3. A person who in good faith recommends or endorses a licensed home inspector without compensation, remuneration, rebate, or other form of consideration is not liable for the actions of the licensed home inspector, including errors, omissions, the failure to perform contracted duties of a home inspection, or the failure to meet the standards of performance, report writing standards, or code of ethics established by the board.
As added by P.L.145-2003, SEC.7.






ARTICLE 20.5. HYPNOTISTS

CHAPTER 1. REPEALED






ARTICLE 20.7. INTERIOR DESIGNERS

CHAPTER 1. DEFINITIONS

IC 25-20.7-1-2
Agency
Sec. 2. "Agency" means the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-1-3
Applicant
Sec. 3. "Applicant" means an interior designer who applies for a registration under this article.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-1-4
ARE
Sec. 4. "ARE" refers to the Architectural Registration Exam.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-1-5
Interior design
Sec. 5. (a) "Interior design" means client consultation and preparation and administration of design documents that include:
(1) design studies;
(2) drawings;
(3) schedules;
(4) specifications; and
(5) contracts;
relating to nonstructural and nonseismic interior elements of a building or structure.
(b) The term includes design documents for space plans, reflected ceiling plans, egress, ergonomics, and the design or specification of fixtures, furnishings, equipment, cabinetry, lighting, materials, finishes, and interior design that does not materially affect the building system.
(c) The term does not include construction documents for construction (as defined in 675 IAC 12-6-2(c)) that are prepared only by architects and engineers and filed for state design release.
As added by P.L.177-2009, SEC.37.
IC 25-20.7-1-6
Interior designer
Sec. 6. "Interior designer" means a person who practices interior design.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-1-7
NCIDQ
Sec. 7. "NCIDQ" refers to the National Council for Interior Design Qualification.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-1-8
Nonstructural or nonseismic
Sec. 8. "Nonstructural or nonseismic" means interior elements or components that:
(1) are not load bearing or do not assist in the seismic design of a building;
(2) do not require design computations for the structure of a building; and
(3) do not include the structural frame system supporting a building.
The term includes ceiling and partition systems that employ normal and typical bracing conventions and are not part of the structural integrity of the building.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-1-9
Reflected ceiling plan
Sec. 9. "Reflected ceiling plan" means a ceiling design that illustrates a ceiling as if the ceiling were projected downward and may include lighting elements.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-1-10
Registered interior designer
Sec. 10. "Registered interior designer" means a person registered under this article.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-1-11
Space planning
Sec. 11. "Space planning" means the analysis of design or spatial and occupancy requirements, including space layouts and final planning.
As added by P.L.177-2009, SEC.37.



CHAPTER 2. REGISTRATION REQUIREMENTS

IC 25-20.7-2-2
Exemption from article
Sec. 2. This article does not apply to an owner or employee of a manufacturing, wholesale, or retail establishment who provides consultation regarding interior decoration or furnishing:
(1) on the premises of the establishment;
(2) for purposes of an actual or prospective retail sale; or
(3) in the design, construction, ordering, or sale of:
(A) recreational vehicles;
(B) manufactured homes certified through the United States Department of Housing and Urban Development; or
(C) industrialized building systems certified through the department of homeland security.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-3
Exemption from article
Sec. 3. This article does not apply to a person who:
(1) does not profess to be a registered interior designer; and
(2) is:
(A) an architect registered under IC 25-4; or
(B) a professional engineer registered under IC 25-31.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-4
Maintaining electronic registry
Sec. 4. Under IC 25-1-5.5, the agency shall maintain an electronic registry of all interior designers who:
(1) electronically apply for and meet the registration requirements under this article;
(2) swear or affirm under penalty of perjury that the interior designer's representations and information provided to the agency are true; and
(3) pay the fees under IC 25-20.7-3.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-5
Electronic registry
Sec. 5. Except as provided in section 8 of this chapter, the agency shall electronically register only an applicant who does the following: (1) Electronically applies for the registration on a form prescribed by the agency.
(2) Meets the requirements of this article.
(3) Except as provided in section 6 or 8 of this chapter, passes:
(A) the examination administered by the NCIDQ; or
(B) the ARE.
(4) Pays the registration fee under IC 25-20.7-3.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-6
Examination waiver
Sec. 6. The examination requirement under section 5(3) of this chapter is waived if the applicant holds a current certificate issued by the NCIDQ or documentation of the successful completion of the ARE.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-7
Qualifications for registration
Sec. 7. To qualify for registration under this article, an applicant must not have a conviction for:
(1) an act that would constitute a ground for disciplinary sanction under IC 25-1-11; or
(2) a felony that has a direct bearing on the applicant's ability to practice competently.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-8
Registration of applicants
Sec. 8. The agency shall register an applicant who:
(1) applies for registration under this article before December 31, 2011;
(2) meets all the registration requirements under this article other than the requirement under section 5(3) of this chapter; and
(3) meets one (1) or more of the following:
(A) Has:
(i) received at least two (2) years of interior design education; and
(ii) practiced in the field of interior design for at least ten (10) years.
(B) Has practiced interior design for at least fifteen (15) years.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-9
Registration renewal
Sec. 9. The agency shall renew a registration of a registered interior designer only if the registered interior designer meets the following conditions: (1) The applicant successfully completes the continuing education requirements under this chapter.
(2) The applicant pays the renewal fee under IC 25-20.7-3.
(3) Except for an applicant who is registered under section 8 of this chapter, the applicant:
(A) has documentation of successful completion of the examination administered by the ARE; or
(B) holds a current certificate issued by the NCIDQ.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-10
Continuing education
Sec. 10. A registered interior designer must complete at least twelve (12) hours of continuing education in interior design or a discipline related to the practice of interior design for the renewal of a certificate of registration under this chapter.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-11
Renewal requirements
Sec. 11. A registered interior designer who continues to actively practice interior design shall:
(1) renew the registration not more than ninety (90) days before the expiration of the registration; and
(2) pay the renewal fee under IC 25-20.7-3.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-2-12
Application of certain rules
Sec. 12. This article is not intended to relieve a registered interior designer from complying with any rule adopted under IC 22-13-2-13.
As added by P.L.177-2009, SEC.37.



CHAPTER 3. FEES



CHAPTER 4. EXPIRATION OF REGISTRATION

IC 25-20.7-4-2
Lapsed registrations for more than five years
Sec. 2. After the five (5) year period referred to in section 1 of this chapter, the following apply:
(1) The agency may not restore the expired registration of an interior designer.
(2) To again be registered under this chapter, an interior designer must:
(A) make the same application to the agency as an applicant who has not been previously registered; and
(B) meet all the requirements set forth in this article for an initial registration.
As added by P.L.177-2009, SEC.37.



CHAPTER 5. UNLAWFUL PRACTICE

IC 25-20.7-5-2
Person allowed to practice interior design
Sec. 2. This article does not prevent a person from practicing interior design if the person does not use a title or designation under this chapter.
As added by P.L.177-2009, SEC.37.

IC 25-20.7-5-3
Civil judgments; removal from registry
Sec. 3. (a) If a civil judgment is entered against an interior designer by a court with jurisdiction in a civil judicial proceeding for negligence, recklessness, willful misconduct, or other breach of a standard of care in the practice of interior design, the interior designer must, within a reasonable time, remove the designer's name from the electronic registry maintained by the agency under IC 25-1-5.5.
(b) An interior designer against whom a civil judgment described in subsection (a) has been entered may not be registered under this article.
As added by P.L.177-2009, SEC.37.






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 21.5. LAND SURVEYORS

CHAPTER 1. DEFINITIONS

IC 25-21.5-1-2
Approved land surveying curriculum
Sec. 2. "Approved land surveying curriculum" means a land surveying curriculum of at least four (4) years that includes the fundamentals of land surveying and that has been approved by the board.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-3
Board
Sec. 3. "Board" refers to the state board of registration for land surveyors.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-4
Land surveyor
Sec. 4. "Land surveyor" means a person who:
(1) has special knowledge of mathematics and surveying principles and methods that are acquired by education and practical experience; and
(2) is a registered land surveyor.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-5
Land-surveyor-in-training
Sec. 5. "Land-surveyor-in-training" means a person who has:
(1) graduated from an approved surveying curriculum of at least four (4) years or who has acquired, through surveying education and experience in surveying work, knowledge and skill approximating that obtained by graduation in an approved surveying curriculum of at least four (4) years;
(2) successfully passed an examination as prescribed in IC 25-21.5-6; and
(3) an appropriate certificate of enrollment as a land-surveyor-in-training.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-6 Licensing agency
Sec. 6. "Licensing agency" refers to the Indiana professional licensing agency established under IC 25-1-5-3.
As added by P.L.23-1991, SEC.12. Amended by P.L.1-2006, SEC.443.

IC 25-21.5-1-7
Practice of land surveying
Sec. 7. (a) "Practice of land surveying" means any of the following:
(1) The measurement of directions and distances needed to establish or reestablish the corners and boundaries required to locate lots, parcels, tracts, or divisions of land.
(2) The determination of elevations and preparation of topographic drawings for tracts of land.
(3) The preparation of subdivision plats.
(4) The preparation of legal descriptions of tracts of land to be used in the preparation of deeds of conveyance or other instruments, except when prepared by an attorney who is licensed to practice law in Indiana.
(5) The determination of the amount of acreage contained in a tract of land, except when determined by an attorney who is licensed to practice law in Indiana.
(b) The term includes the following:
(1) For and within subdivisions being laid out or having been laid out by the land surveyor, the preparation and furnishing of plats, plans, and profiles for roads, storm drainage, sanitary sewer extensions, and the location of residences or dwellings where the work involves the use and application of standards prescribed by local, state, or federal authorities.
(2) The necessary staking and layout work to construct roads, storm drainage, sanitary sewer extensions or location of residences or dwellings, if the plans and profiles were prepared by or under the direction of a land surveyor.
(3) Preliminary surveys for preparation of plans for engineering and building construction projects and the staking out of the projects from plans prepared by a registered professional engineer or by a registered architect.
(4) All work incidental to cleaning out, reconstruction, or maintaining existing open and tile drains.
As added by P.L.23-1991, SEC.12. Amended by P.L.218-1993, SEC.1.

IC 25-21.5-1-8
Practice or offer to practice land surveying
Sec. 8. "Practice or offer to practice land surveying" means the act of a person who does any of the following:
(1) By verbal claim, sign, advertisement, letterhead, card, telephone listing, or in any other way represents the person as a land surveyor. (2) Performs or offers to perform any acts or work involving the practice of land surveying.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-9
Secretary
Sec. 9. "Secretary" has the meaning under IC 25-1-6-5(c).
As added by P.L.23-1991, SEC.12.



CHAPTER 2. STATE BOARD OF REGISTRATION FOR LAND SURVEYORS

IC 25-21.5-2-2
Membership
Sec. 2. (a) The board consists of seven (7) members appointed by the governor.
(b) One (1) member must be appointed to represent the general public who is:
(1) a resident of Indiana; and
(2) not associated with land surveying other than as a consumer.
(c) Six (6) members must be registered land surveyors who engage in the practice of land surveying and who each meet the following conditions:
(1) Is a citizen of the United States.
(2) Has been a resident of Indiana for at least five (5) years immediately before the member's appointment.
(3) Is registered in Indiana as a land surveyor.
(4) Has been engaged in the lawful practice of land surveying for at least eight (8) years.
(5) Has been in charge of land surveying work or land surveying teaching for at least five (5) years.
(d) Of the registered land surveyors appointed under subsection (c), three (3) must be engaged in the practice of land surveying on a full-time basis, and at least two (2) must be engaged in the practice of land surveying on a part-time basis.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.4; P.L.227-2001, SEC.5.

IC 25-21.5-2-3
Term of service
Sec. 3. A member of the board serves a term of four (4) years and until the member's successor is appointed and qualified.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-4
Certificate of appointment
Sec. 4. The governor shall provide each member of the board a certificate of appointment.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-5
Oath or affirmation; filing
Sec. 5. A member of the board must, before beginning the term of

office, file with the secretary a written oath or affirmation for the faithful discharge of the member's official duties.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-6
Removal of members; vacancies
Sec. 6. (a) The governor may remove a member of the board at any time for incompetency, neglect of duty, or for unprofessional conduct.
(b) A vacancy in the membership of the board shall be filled by appointment by the governor for the unexpired term.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-7
Per diem; traveling expenses
Sec. 7. (a) Each member of the board who is not a state employee or a county surveyor is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b), including out-of-state meetings that are approved by the board. The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee or a county surveyor is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-8
Chairman and vice chairman; acting chairman
Sec. 8. (a) Each year the board shall elect a member as chairman and a member as vice chairman.
(b) If the chairman and vice chairman are absent from a meeting of the board when a quorum exists, the members who are present may elect a presiding officer who shall serve as acting chairman until the conclusion of the meeting or until the arrival of the chairman or vice chairman.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.5.

IC 25-21.5-2-9
Authorization to attend conferences or meetings
Sec. 9. The board may authorize a member of the board or the secretary to attend a land surveying conference or meeting that is primarily concerned with the registration of land surveyors.
As added by P.L.23-1991, SEC.12.
IC 25-21.5-2-10
Seal
Sec. 10. The board shall adopt and use an official seal.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-11
Meetings
Sec. 11. The board shall hold at least two (2) regular meetings each year in Indianapolis. The board may hold special meetings that the board considers necessary.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-12
Quorum
Sec. 12. A quorum of the board consists of four (4) members. Except as provided in this article, at least four (4) votes are necessary for the board to take official action.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-13
Office quarters
Sec. 13. The state shall provide the board suitable office quarters in Indianapolis. The office may be shared with the state board of registration for professional engineers.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-14
Enforcement and administration of article; adoption of rules
Sec. 14. (a) The board shall enforce and administer this article.
(b) The board shall adopt rules under IC 4-22-2 that are reasonably necessary to implement this article, including for the administration of the registered land surveyor and registered land surveyor in training investigative fund established under IC 25-21.5-11-4, and establish standards for the competent practice of land surveying.
As added by P.L.23-1991, SEC.12. Amended by P.L.194-2005, SEC.61.



CHAPTER 3. LICENSING AGENCY; BOARD SECRETARY

IC 25-21.5-3-2
Clerks, assistants, and investigators
Sec. 2. The licensing agency shall provide the board clerical or other assistants, including investigators, that are necessary for the proper performance of the board's duties.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-3-3
Joint personnel with professional engineers registration board
Sec. 3. The licensing agency may assign joint personnel to work for both the board and the state board of registration for professional engineers.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-3-4
Receipt and deposit of money; expenses; fee
Sec. 4. (a) Except as provided in IC 25-21.5-11-4 and subsection (b), the secretary shall receive and account for all money collected under this article and deposit the money in the state general fund with the treasurer of state. All expenses incurred in the administration of this article shall be paid from the state general fund.
(b) In addition to a registration fee determined under IC 25-21.5-7-5, the board shall establish a fee of not more than twenty dollars ($20) for a registered land surveyor and a registered land surveyor in training to be paid at the time of:
(1) issuance of a certificate of registration; and
(2) renewal of a certificate of registration;
under this article to provide funds for administering and enforcing this article, including investigating and taking action against persons violating this article. All funds collected under this subsection shall be deposited in the registered land surveyor and registered land surveyor in training investigative fund established by IC 25-21.5-11-4.
As added by P.L.23-1991, SEC.12. Amended by P.L.194-2005, SEC.62; P.L.177-2006, SEC.4.



CHAPTER 4. REGISTRATION; EXCEPTIONS

IC 25-21.5-4-2
Exemptions
Sec. 2. The following persons are exempt from this article:
(1) An employee or a subordinate of a person who holds a certificate of registration under this article if the practice of the employee or subordinate does not include responsible charge of design or supervision.
(2) An officer or employee of the United States government while engaged in Indiana in the practice of land surveying for the United States government.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-4-3
Surveying on privately owned or leased property; registration
Sec. 3. This article does not require registration for the purpose of practicing land surveying by a person, firm, or corporation on property owned or leased by the person, firm, or corporation unless the practice involves the following:
(1) Public health or safety.
(2) The health or safety of the employees of the person, firm, or corporation.
(3) The performance of land surveying that relates solely to the design or fabrication of manufactured products.
As added by P.L.23-1991, SEC.12.



CHAPTER 5. APPLICATION FOR REGISTRATION

IC 25-21.5-5-2
Qualifications for registration
Sec. 2. To qualify for registration as a land surveyor, an applicant must meet the following conditions under either subdivision (1) or (2):
(1) All of the following:
(A) Graduation in an approved land surveying curriculum.
(B) A specific record of at least four (4) years of experience in land surveying work that is acquired subsequent to graduation and that indicates that the applicant is qualified to be placed in responsible charge of land surveying work requiring the exercise of judgment in the application of surveying sciences to the sound solution of land surveying problems.
(C) The successful passing of an examination under IC 25-21.5-6.
(2) All of the following:
(A) A specific record of at least eight (8) years of land surveying education and experience in land surveying work that indicates that the applicant has acquired knowledge and skill and practical experience in land surveying work approximating that required for registration as a professional land surveyor under subdivision (1).
(B) The successful passing of an examination under IC 25-21.5-6.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-3
Land-surveyor-in-training; conditions for certification
Sec. 3. (a) An applicant for certification as a land-surveyor-in-training must meet the following conditions under either subdivision (1) or (2):
(1) All of the following:
(A) Graduation in an approved land surveying curriculum of at least four (4) years.
(B) The successful passing of a land-surveyor-in-training examination under IC 25-21.5-6.
(2) All of the following:
(A) A specific record of at least four (4) years of surveying education and experience in surveying work indicating that the applicant has acquired knowledge and skill

approximating that acquired through graduation in an approved surveying curriculum of at least four (4) years.
(B) The successful passing of a land-surveyor-in-training examination under IC 25-21.5-6.
(b) The board may waive the examination in granting a certificate of registration as a land surveyor to an applicant who has held an identical certificate of registration under Indiana law.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-4
Convictions; eligibility for registration or certification
Sec. 4. A person is not eligible for registration as a land surveyor or certification as a land-surveyor-in-training who has been convicted of any of the following:
(1) An act that would constitute grounds for disciplinary sanction under IC 25-1-11.
(2) A felony that has a direct bearing on the person's ability to practice competently.
As added by P.L.23-1991, SEC.12. Amended by P.L.214-1993, SEC.58.

IC 25-21.5-5-5
Qualification of applicants; credit for education
Sec. 5. (a) In considering the qualifications of applicants, responsible charge of surveying teaching shall be construed as responsible charge of surveying work.
(b) An applicant who holds a degree of master of science of land surveying or the equivalent degree from a curriculum in land surveying approved by the board may be given a maximum credit of one (1) year of experience in addition to the credit of four (4) years of education.
(c) An applicant who holds a degree of doctor of philosophy or the equivalent degree from a curriculum in land surveying approved by the board may be given a maximum of credit of two (2) years of experience in addition to a credit of four (4) years of education.
(d) Graduation in a course other than land surveying from a college or university acceptable to the board may be considered as equivalent to two (2) years land surveying experience and education.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-6
Persons not in land surveying work; eligibility for registration
Sec. 6. A person having the necessary qualifications prescribed in this chapter who is entitled to registration is eligible for registration although the person may not be engaged in land surveying work at the time of application.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-7
Forms for application Sec. 7. Each person applying for registration as a land surveyor or for certification as a land-surveyor-in-training must apply on a form prescribed and provided by the board.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-8
Contents; application for registration
Sec. 8. Each application for registration as a land surveyor must contain the following:
(1) Statements showing either the registration number issued by another state or the education and qualifications of the applicant.
(2) A detailed summary of the technical work performed by the applicant, including a confirmation by the registered land surveyor who supervised the work. If the summary of the technical work cannot be confirmed because of conditions beyond the control of the applicant, including death, incompetence, or nonregistration by the supervising land surveyor, the board may allow the confirmation requirement to be fulfilled through other evidence.
(3) The names of five (5) persons to be used as references, at least three (3) of whom must be registered land surveyors who have a personal knowledge of the experience of the applicant.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.6.

IC 25-21.5-5-9
Contents; application for certification
Sec. 9. Each application for certification as a land-surveyor-in-training must contain the following:
(1) Statements showing the education of the applicant.
(2) The names of three (3) persons to be used as references. However, references are not required for an applicant who is enrolled as a senior in an approved land surveying curriculum in Indiana and has applied to take the basic disciplines part of the examination described in IC 25-21.5-6-1 when the examination is scheduled to be given at the applicant's institution before the end of the applicant's senior year.
(3) An applicant who has not graduated from an approved land surveying curriculum must submit a detailed summary of the technical work performed by the applicant, including a confirmation by the registered land surveyor who supervised the work. If the technical work summary cannot be confirmed because of conditions beyond the control of the applicant, including death, incompetence, or nonregistration by the supervising land surveyor, the board may allow the confirmation requirement to be fulfilled through other evidence.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.7.
IC 25-21.5-5-9.5
Contents of references for land surveyor applicant or land-surveyor-in-training applicant
Sec. 9.5. A reference for a land surveyor applicant or a land-surveyor-in-training applicant must:
(1) contain the applicant's board assigned number; and
(2) be dated within one (1) year of the application.
As added by P.L.178-1997, SEC.8.

IC 25-21.5-5-10
Certification of correct statements; penalty for false statements
Sec. 10. (a) An applicant must certify the correctness of the statements in the application.
(b) A person who knowingly makes a false statement in an application commits a Class A misdemeanor.
As added by P.L.23-1991, SEC.12.



CHAPTER 6. EXAMINATIONS

IC 25-21.5-6-2
Partial exemption
Sec. 2. An applicant for registration as a land surveyor who holds a land-surveyor-in-training certificate that was issued in Indiana or in any other state or territory of the United States having equivalent standards may be exempted from the basic disciplines part of the examination.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.10.
IC 25-21.5-6-3
Subject matter of examination; land-surveyor-in-training
Sec. 3. The examination for certification as a land-surveyor-in-training must be a written or computer based examination. The examination must be identical in subject matter to, but may be more comprehensive than, the first part of the examination for registration as a professional land surveyor.
As added by P.L.23-1991, SEC.12. Amended by P.L.9-2012, SEC.2.

IC 25-21.5-6-4
Time and place of examinations
Sec. 4. Examinations must be held at least two (2) times each year at times, places, and under conditions determined by the board. Examinations for certification as a land-surveyor-in-training may be held separately from the examinations for registration as a land surveyor.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.11.

IC 25-21.5-6-5
Applicants from other states or territories
Sec. 5. An applicant for registration as a land surveyor who is presently registered in another state or territory may be assigned a written examination if the board considers the written examination necessary to meet the requirements of this chapter.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-6-6
Fee for examination
Sec. 6. The board shall determine the fee to be paid for each examination.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.12.



CHAPTER 7. CERTIFICATE OF REGISTRATION

IC 25-21.5-7-2
Issuance; certificate of enrollment as land-surveyor-in-training
Sec. 2. (a) The board shall issue a certificate of enrollment as a land-surveyor-in-training upon the payment of the certificate fee prescribed in this chapter to any applicant who, in the opinion of the board, has satisfactorily met all of the requirements of this article.
(b) A certificate of enrollment as a land-surveyor-in-training must state that the applicant has successfully passed the examination in fundamental surveying subjects required by the board and has been enrolled as a land-surveyor-in-training. A certificate of enrollment must:
(1) show the full name of the land-surveyor-in-training;
(2) bear a serial number and date; and
(3) be signed by the chairman and the secretary, under the seal of the board.
(c) The issuance of a certificate by the board is evidence that the person named on the certificate is entitled to all the rights and privileges of a land-surveyor-in-training until the certificate expires or is revoked.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.14.

IC 25-21.5-7-3
Partnerships, firms, and corporations; eligibility for certification
Sec. 3. A registration certificate for a land surveyor may be issued only to a natural person. A partnership, firm, or corporation doing business in Indiana may not be engaged in the practice of land surveying unless the practice is carried on under the responsible

direction and supervision of a registered land surveyor who is a full-time employee and a principal of the firm or partnership or an officer of the corporation. The name of the registrant must appear when the firm name is used in the professional practice of the firm, partnership, or corporation. Any land surveys, plans, sheets of designs, specifications, or other documents requiring certification that are prepared by the personnel of any partnership, firm, or corporation must carry the signature and seal of the registered land surveyor who was responsible for and in charge of the land surveying work.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.15.

IC 25-21.5-7-4
Conditions; certificate of registration
Sec. 4. The board may issue a certificate of registration as a land surveyor to any person who meets the following conditions:
(1) Properly applies for a certificate of registration.
(2) Pays the required fee.
(3) Holds a valid certificate of registration as a land surveyor issued by the proper authority of any state of the United States if the requirements for registration of land surveyors under which the certificate of registration was issued do not conflict with the provisions of this chapter and were of a standard not lower than that specified in the applicable registration statute in effect in Indiana at the time the certificate was issued.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-7-5
Registration and certification fees
Sec. 5. The board shall determine the amount of registration fees for a land surveyor and certification fees for a land surveyor in training.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.16; P.L.113-1999, SEC.17; P.L.194-2005, SEC.63.

IC 25-21.5-7-6
Application fees; registration as land surveyor
Sec. 6. If the board refuses to issue a certificate of registration to a person who has made a proper application for registration as a land surveyor, the initial fee prescribed by the board and deposited with the board by the applicant shall be retained by the board as an application fee.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.17.

IC 25-21.5-7-7
Application fees; certification as land-surveyor-in-training
Sec. 7. If the board refuses to issue a certificate to a person who has made proper application for certification as a

land-surveyor-in-training, the fee prescribed by the board and deposited by the applicant with the board shall be retained as an application fee.
As added by P.L.23-1991, SEC.12.



CHAPTER 8. RENEWAL OF CERTIFICATES

IC 25-21.5-8-2
Biennial period for renewals
Sec. 2. The biennial period for renewals extends from August 1 of an even-numbered year to July 31 of the next even-numbered year.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-8-3
Repealed
(Repealed by P.L.194-2005, SEC.87.)

IC 25-21.5-8-4
Renewal notices; procedure for paying fees
Sec. 4. (a) Renewal notices must be sent in accordance with IC 25-1-2-6(c).
(b) The renewal fees must be paid in accordance with IC 25-1-8-2(d).
As added by P.L.23-1991, SEC.12.

IC 25-21.5-8-5
Repealed
(Repealed by P.L.105-2008, SEC.67.)

IC 25-21.5-8-6
Fees
Sec. 6. Except as provided in IC 25-21.5-3-4(b), the board shall establish fees under IC 25-1-8. As added by P.L.23-1991, SEC.12. Amended by P.L.194-2005, SEC.64; P.L.177-2006, SEC.5.

IC 25-21.5-8-7
Continuing education
Sec. 7. (a) The board may adopt rules requiring a land surveyor to obtain continuing education for renewal of a certificate under this chapter.
(b) If the board adopts rules under this section, the rules must establish procedures for approving an organization that provides continuing education.
(c) If the board adopts rules under this section, the board may adopt rules to do the following:
(1) Allow private organizations to implement the continuing education requirement.
(2) Establish an inactive certificate of registration. If the board adopts rules establishing an inactive certificate, the board must adopt rules that:
(A) do not require the holder of an inactive certificate to obtain continuing education;
(B) prohibit the holder of an inactive certificate from practicing land surveying;
(C) establish requirements for reactivation of an inactive certificate; and
(D) do not require the holder of an inactive certificate to pay the registration and renewal fees required under IC 25-21.5-7-5.
As added by P.L.218-1993, SEC.2. Amended by P.L.178-1997, SEC.18; P.L.194-2005, SEC.65; P.L.197-2007, SEC.58.



CHAPTER 9. AUTHORITY OF LAND SURVEYOR

IC 25-21.5-9-2
Plats; approval or acceptance
Sec. 2. A plat showing streets, lots, blocks, or any subdivision of land in Indiana may not be:
(1) approved by a county planning or zoning authority; or
(2) accepted for transfer or recording by a county auditor or recorder;
that has not been prepared or certified and sealed by the responsible land surveyor.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.20.

IC 25-21.5-9-3
Maps; underground workings of mines
Sec. 3. All maps required to show the underground workings of any mine in Indiana must be prepared, certified, and sealed by a professional engineer or land surveyor.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-9-4
Limitations on practice
Sec. 4. The practice of land surveying does not permit a land surveyor to design and construct sewage disposal stations, lift stations, or bridges or to prepare engineering plans for the construction of engineering projects other than those prescribed in IC 25-21.5-1-7.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.21.

IC 25-21.5-9-5 Professional engineers; limitations on practice
Sec. 5. The practice of land surveying does not prohibit a professional engineer from doing work that does not involve the location, description, establishment, or reestablishment of property corners or property lines.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.22.

IC 25-21.5-9-6
Employees
Sec. 6. (a) A land surveyor:
(1) is personally responsible for designing and directing the training, procedures, and daily activities of an employee participating in any part of the land survey; and
(2) shall maintain records that are reasonably necessary to establish that the responsibility of the land surveyor for the employee that is required by this section has been fulfilled.
(b) Before a land surveyor completes, seals, or signs a survey, plan, specification, plat, drawing, or report, all procedures followed and the decisions made by the employee who participated in the survey, plan, specification, plat, drawing, or report must be reviewed and approved by the land surveyor.
As added by P.L.178-1997, SEC.23.

IC 25-21.5-9-7
Land surveyor entry on land, water, or property
Sec. 7. (a) As used in this section, "public utility" means a corporation, company, partnership, limited liability company, political subdivision (as defined in IC 36-1-2-13), individual, association of individuals, or their lessees, trustees, or receivers appointed by a court that own, operate, manage, or control any plant or equipment within Indiana for the:
(1) conveyance of telephone messages;
(2) production, transmission, delivery, or furnishing of heat, light, water, or power; or
(3) collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste.
(b) Subject to section 8 of this chapter and except as provided in subsection (c), a land surveyor and any personnel under the supervision of a land surveyor may enter upon, over, or under any land, water, or property within Indiana for the limited purpose of the practice of land surveying. The land surveyor and any personnel under the supervision of the land surveyor may not interfere with any construction, operation, or maintenance activity being conducted upon the land, water, or property by the owner or occupant.
(c) Notwithstanding subsection (b), a land surveyor and any personnel under the supervision of a land surveyor may not enter:
(1) property owned or controlled by:
(A) the Indiana department of homeland security; or (B) a public utility; or
(2) a building, dwelling, or structure on the land or property.
As added by P.L.83-2011, SEC.1.

IC 25-21.5-9-8
Identification before entry; liability for damage
Sec. 8. (a) To the extent practicable, before entering upon, over, or under any land, water, or property under section 7 of this chapter, a land surveyor and any personnel under the supervision of a land surveyor shall present written identification to the occupant of the land, water, or property.
(b) A land surveyor and any personnel under the supervision of a land surveyor is liable for any damage that may occur to the land, water, or property as a result of entry upon, over, or under the land, water, or property under section 7 of this chapter.
As added by P.L.83-2011, SEC.2.



CHAPTER 10. REPEALED



CHAPTER 11. INJUNCTIONS

IC 25-21.5-11-2
Violation of orders
Sec. 2. A person who violates an order under section 1 of this chapter shall be punished for contempt of court. An order does not relieve a person engaged in the practice of land surveying who is not a land surveyor from the requirement of registering under this article or exempt the person from criminal prosecution.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.25.

IC 25-21.5-11-3
Complaints; violations
Sec. 3. A complaint for a violation of a provision of this chapter is sufficient if the complaint alleges that a person on a specific day:
(1) engaged in the practice of land surveying in Indiana;
(2) did not have a valid certificate of registration; and
(3) was not exempt from registration.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-11-4
Investigative fund; administration by attorney general and licensing agency; appropriation
Sec. 4. (a) The registered land surveyor and registered land surveyor in training investigative fund is established to provide funds for administering and enforcing the provisions of this article, including investigating and taking enforcement action against violators of this article. The fund shall be administered by the attorney general and the licensing agency.
(b) The expenses of administering the fund shall be paid from the money in the fund. The fund consists of money from a fee imposed upon registered land surveyors and registered land surveyors in training under IC 25-21.5-3-4(b).
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. (d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. If the total amount in the fund exceeds five hundred thousand dollars ($500,000) at the end of a state fiscal year after payment of all claims and expenses, the amount that exceeds five hundred thousand dollars ($500,000) reverts to the state general fund.
(e) Money in the fund is continually appropriated for use by the attorney general and the licensing agency to administer and enforce the provisions of this article and to conduct investigations and take enforcement action against persons violating the provision of this article.
As added by P.L.194-2005, SEC.66. Amended by P.L.177-2006, SEC.6.



CHAPTER 12. REVOCATION AND SUSPENSION



CHAPTER 13. ACTIONS AND VIOLATIONS

IC 25-21.5-13-2
Penalties
Sec. 2. A person who:
(1) engages in, or offers to engage in, the practice of land surveying without being registered or exempted under Indiana law;
(2) presents as the person's own the certificate of registration or the seal of another;
(3) gives false or forged evidence of any kind to the board or to a board member in obtaining a certificate of registration;
(4) impersonates any other registrant;
(5) uses an expired, a suspended, or a revoked certificate of registration; or
(6) otherwise violates this article;
commits a Class B misdemeanor.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-13-3
Legal advisor; use of investigative fund
Sec. 3. (a) The attorney general shall act as the legal advisor for the board and provide any legal assistance necessary to carry out this article.
(b) The attorney general and the licensing agency may use the registered land surveyor and registered land surveyor in training investigative fund established by IC 25-21.5-11-4 to hire investigators and other employees to enforce the provisions of this article and to investigate and prosecute violations of this article.
As added by P.L.23-1991, SEC.12. Amended by P.L.194-2005, SEC.67.

IC 25-21.5-13-4
Judicial review
Sec. 4. An applicant or a registrant who is aggrieved by an order or determination of the board is entitled to a judicial review under IC 4-21.5-5.
As added by P.L.23-1991, SEC.12.






ARTICLE 21.8. MASSAGE THERAPISTS

CHAPTER 1. DEFINITIONS

IC 25-21.8-1-2
"Board"
Sec. 2. "Board" means the state board of massage therapy established by IC 25-21.8-2-1.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-1-3
"Licensing agency"
Sec. 3. "Licensing agency" means the Indiana professional licensing agency established under IC 25-1-5-3.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-1-4
"Massage therapy"
Sec. 4. "Massage therapy":
(1) means the application of massage techniques on the human body;
(2) includes:
(A) the use of touch, pressure, percussion, kneading, movement, positioning, nonspecific stretching, stretching within the normal anatomical range of movement, and holding, with or without the use of massage devices that mimic or enhance manual measures; and
(B) the external application of heat, cold, water, ice, stones, lubricants, abrasives, and topical preparations that are not classified as prescription drugs; and
(3) does not include:
(A) spinal manipulation; and
(B) diagnosis or prescribing drugs for which a license is required.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-1-5
"Massage therapist"
Sec. 5. "Massage therapist" means an individual who practices massage therapy.
As added by P.L.200-2007, SEC.8.



CHAPTER 2. STATE BOARD OF MASSAGE THERAPY

IC 25-21.8-2-2
Members; qualifications
Sec. 2. (a) The board consists of five (5) members appointed by the governor as follows:
(1) Three (3) massage therapists, each of whom:
(A) is certified under this article; and
(B) has been actively practicing massage therapy for at least three (3) of the five (5) years immediately preceding the individual's appointment.
(2) Two (2) members of the general public. A board member appointed under this subdivision must not:
(A) be certified under this article;
(B) be the spouse of an individual who is certified or intends to be certified under this article; or
(C) have a direct or an indirect financial interest in the profession regulated under this article.
(b) A massage therapist member of the board is not required to be a member of a professional massage therapy association. However:
(1) not more than one (1) massage therapist member appointed to the board may belong to the same professional massage therapy association; and
(2) one (1) massage therapist member must not be a member of a professional massage therapy association.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-2-3
Terms
Sec. 3. Each member of the board shall serve a term of three (3) years and until the member's successor is appointed and qualified.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-2-4
Vacancy; term limits; removal
Sec. 4. (a) A vacancy in the membership of the board shall be filled by an individual appointed by the governor for the unexpired term.
(b) A member may not serve more than two (2) consecutive terms in addition to any unexpired term to which the individual was appointed. A member may serve until a successor has been appointed and qualified under this chapter.
(c) A member of the board may be removed for cause by the governor. As added by P.L.200-2007, SEC.8.

IC 25-21.8-2-5
Officers
Sec. 5. (a) Each year the board shall elect from its members the following officers:
(1) A chairperson.
(2) A vice chairperson.
(b) A member serving as chairperson or vice chairperson shall serve until the member's successor as chairperson or vice chairperson is elected.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-2-6
Meetings
Sec. 6. The board shall meet at least one (1) time each calendar year upon the call of the chairperson or the written request of a majority of the members of the board and with the advice and consent of the executive director of the professional licensing agency.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-2-7
Quorum
Sec. 7. (a) Three (3) members of the board constitute a quorum.
(b) An affirmative vote of three (3) members of the board is necessary for the board to take official action.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-2-8
Compensation
Sec. 8. A member of the board is not entitled to a per diem allowance or any other compensation for the performance of the member's duties.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-2-9
Rules
Sec. 9. The board shall adopt rules under IC 4-22-2 regarding standards for the competent practice of massage therapy.
As added by P.L.200-2007, SEC.8.



CHAPTER 3. POWERS AND DUTIES OF THE BOARD

IC 25-21.8-3-2
Duties of the licensing agency
Sec. 2. The licensing agency shall do the following:
(1) Carry out the administrative functions of the board.
(2) Provide necessary personnel to carry out the duties of this article.
(3) Receive and account for all fees required under this article.
(4) Deposit fees collected with the treasurer of state for deposit in the state general fund.
As added by P.L.200-2007, SEC.8.



CHAPTER 4. ISSUANCE OF CERTIFICATION

IC 25-21.8-4-2
Qualifications
Sec. 2. An individual who applies for certification as a massage therapist must do the following:
(1) Furnish evidence satisfactory to the board showing that the individual:
(A) is at least eighteen (18) years of age;
(B) has a high school diploma or the equivalent of a high school diploma;
(C) has successfully completed a massage therapy school or program that:
(i) requires at least five hundred (500) hours of supervised classroom and hands on instruction on massage therapy;
(ii) is in good standing with a state, regional, or national agency of government charged with regulating massage therapy schools or programs; and
(iii) is accredited by the state workforce innovation council under IC 22-4.1-21 or accredited by another state where the standards for massage therapy education are substantially the same as the standards in Indiana, or is a program at an institution of higher learning that is approved by the board; and
(D) has taken and passed a certification examination approved by the board.
(2) Provide a history of any criminal convictions the individual has, including any convictions related to the practice of the profession. The board shall deny an application for certification if the applicant:
(A) has been convicted of:
(i) prostitution;
(ii) rape; or
(iii) sexual misconduct; or
(B) is a registered sex offender.
(3) Provide proof that the applicant has professional liability insurance in force that lists the state as an additional insured.
(4) Verify the information submitted on the application form.
(5) Pay fees established by the board. As added by P.L.200-2007, SEC.8. Amended by P.L.3-2008, SEC.186; P.L.177-2009, SEC.38; P.L.107-2012, SEC.62.

IC 25-21.8-4-3
Prohibitions
Sec. 3. An individual who is not certified under this article may not:
(1) profess to be a certified massage therapist; or
(2) use:
(A) the title "Certified Massage Therapist" or "Massage Therapist"; or
(B) the abbreviation "CMT" or "MT" to imply the person is a certified massage therapist.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-4-4
Proof of certification
Sec. 4. A massage therapist who is certified under this article shall provide proof of certification when practicing massage therapy.
As added by P.L.177-2009, SEC.39.



CHAPTER 5. CERTIFICATION BY ENDORSEMENT



CHAPTER 6. CERTIFICATION RENEWAL

IC 25-21.8-6-2
Renewal application
Sec. 2. An individual who applies to renew certification as a massage therapist must:
(1) apply for renewal in the manner required by the board; and
(2) pay a renewal fee established by the board.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-6-3
Late renewal reinstatement fee
Sec. 3. If a renewal application is not submitted within the time under section 1 of this chapter, the board shall charge the applicant a reinstatement fee in an amount established under IC 25-1-8-6.
As added by P.L.200-2007, SEC.8.



CHAPTER 7. DISCIPLINE AND VIOLATIONS

IC 25-21.8-7-2
Disciplinary procedures
Sec. 2. The board shall follow the disciplinary procedures established under IC 25-1-7 and IC 25-1-11.
As added by P.L.200-2007, SEC.8.

IC 25-21.8-7-3
Reporting criminal convictions
Sec. 3. If an individual certified under this article is convicted of a crime, the individual is responsible for notifying the board not later than thirty (30) days after the conviction.
As added by P.L.200-2007, SEC.8.






ARTICLE 22. REPEALED

CHAPTER 1. REPEALED






ARTICLE 22.5. PHYSICIANS

CHAPTER 1. DEFINITIONS AND EXCLUSIONS

providing a second opinion to a licensee or diagnostic or treatment services to a patient in Indiana following medical care originally provided to the patient while outside Indiana.
(b) "Board" refers to the medical licensing board of Indiana.
(c) "Diagnose or diagnosis" means to examine a patient, parts of a patient's body, substances taken or removed from a patient's body, or materials produced by a patient's body to determine the source or nature of a disease or other physical or mental condition, or to hold oneself out or represent that a person is a physician and is so examining a patient. It is not necessary that the examination be made in the presence of the patient; it may be made on information supplied either directly or indirectly by the patient.
(d) "Drug or medicine" means any medicine, compound, or chemical or biological preparation intended for internal or external use of humans, and all substances intended to be used for the diagnosis, cure, mitigation, or prevention of diseases or abnormalities of humans, which are recognized in the latest editions published of the United States Pharmacopoeia or National Formulary, or otherwise established as a drug or medicine.
(e) "Licensee" means any individual holding a valid unlimited license issued by the board under this article.
(f) "Prescribe or prescription" means to direct, order, or designate the use of or manner of using a drug, medicine, or treatment, by spoken or written words or other means.
(g) "Physician" means any person who holds the degree of doctor of medicine or doctor of osteopathy or its equivalent and who holds a valid unlimited license to practice medicine or osteopathic medicine in Indiana.
(h) "Medical school" means a nationally accredited college of medicine or of osteopathic medicine approved by the board.
(i) "Physician assistant" means an individual who:
(1) is supervised by a physician;
(2) graduated from a physician assistant program accredited by an accrediting agency (as defined in IC 25-27.5-2-4.5);
(3) passed the examination administered by the National Commission on Certification of Physician Assistants (NCCPA) and maintains certification; and
(4) has been licensed by the physician assistant committee under IC 25-27.5.
(j) "Agency" refers to the Indiana professional licensing agency under IC 25-1-5.
As added by Acts 1978, P.L.8, SEC.13. Amended by Acts 1981, P.L.222, SEC.151; P.L.247-1985, SEC.1; P.L.169-1985, SEC.62; P.L.217-1993, SEC.2; P.L.180-1996, SEC.1; P.L.181-1997, SEC.1; P.L.1-2006, SEC.444; P.L.90-2007, SEC.3.

IC 25-22.5-1-1.2
Additional definitions
Sec. 1.2. As used in this article:
"Nursing school" includes a hospital nursing school, a nursing

program, and a nursing department of a postsecondary educational institution. This shall include two (2), three (3), and four (4) year programs of nursing education.
"Shortage area" is an area in which there is a less than adequate supply of physicians or nurses relative to the need for nursing or physician services.
As added by Acts 1981, P.L.227, SEC.1. Amended by P.L.247-1985, SEC.2; P.L.2-2007, SEC.327.

IC 25-22.5-1-2
Exclusions
Sec. 2. (a) This article, as it relates to the unlawful or unauthorized practice of medicine or osteopathic medicine, does not apply to any of the following:
(1) A student in training in a medical school approved by the board, or while performing duties as an intern or a resident in a hospital under the supervision of the hospital's staff or in a program approved by the medical school.
(2) A person who renders service in case of emergency where no fee or other consideration is contemplated, charged, or received.
(3) A paramedic (as defined in IC 16-18-2-266), an advanced emergency medical technician (as defined in IC 16-18-2-6.5), an emergency medical technician (as defined in IC 16-18-2-112), or a person with equivalent certification from another state who renders advanced life support (as defined in IC 16-18-2-7), or basic life support (as defined in IC 16-18-2-33.5):
(A) during a disaster emergency declared by the governor under IC 10-14-3-12 in response to an act that the governor in good faith believes to be an act of terrorism (as defined in IC 35-31.5-2-329); and
(B) in accordance with the rules adopted by the Indiana emergency medical services commission or the disaster emergency declaration of the governor.
(4) Commissioned medical officers or medical service officers of the armed forces of the United States, the United States Public Health Service, and medical officers of the United States Department of Veterans Affairs in the discharge of their official duties in Indiana.
(5) An individual who is not a licensee who resides in another state or country and is authorized to practice medicine or osteopathic medicine there, who is called in for consultation by an individual licensed to practice medicine or osteopathic medicine in Indiana.
(6) A person administering a domestic or family remedy to a member of the person's family.
(7) A member of a church practicing the religious tenets of the church if the member does not make a medical diagnosis, prescribe or administer drugs or medicines, perform surgical or

physical operations, or assume the title of or profess to be a physician.
(8) A school corporation and a school employee who acts under IC 34-30-14 (or IC 34-4-16.5-3.5 before its repeal).
(9) A chiropractor practicing the chiropractor's profession under IC 25-10 or to an employee of a chiropractor acting under the direction and supervision of the chiropractor under IC 25-10-1-13.
(10) A dental hygienist practicing the dental hygienist's profession under IC 25-13.
(11) A dentist practicing the dentist's profession under IC 25-14.
(12) A hearing aid dealer practicing the hearing aid dealer's profession under IC 25-20.
(13) A nurse practicing the nurse's profession under IC 25-23. However, a certified registered nurse anesthetist (as defined in IC 25-23-1-1.4) may administer anesthesia if the certified registered nurse anesthetist acts under the direction of and in the immediate presence of a physician.
(14) An optometrist practicing the optometrist's profession under IC 25-24.
(15) A pharmacist practicing the pharmacist's profession under IC 25-26.
(16) A physical therapist practicing the physical therapist's profession under IC 25-27.
(17) A podiatrist practicing the podiatrist's profession under IC 25-29.
(18) A psychologist practicing the psychologist's profession under IC 25-33.
(19) A speech-language pathologist or audiologist practicing the pathologist's or audiologist's profession under IC 25-35.6.
(20) An employee of a physician or group of physicians who performs an act, a duty, or a function that is customarily within the specific area of practice of the employing physician or group of physicians, if the act, duty, or function is performed under the direction and supervision of the employing physician or a physician of the employing group within whose area of practice the act, duty, or function falls. An employee may not make a diagnosis or prescribe a treatment and must report the results of an examination of a patient conducted by the employee to the employing physician or the physician of the employing group under whose supervision the employee is working. An employee may not administer medication without the specific order of the employing physician or a physician of the employing group. Unless an employee is licensed or registered to independently practice in a profession described in subdivisions (9) through (18), nothing in this subsection grants the employee independent practitioner status or the authority to perform patient services in an independent practice in a profession.
(21) A hospital licensed under IC 16-21 or IC 12-25. (22) A health care organization whose members, shareholders, or partners are individuals, partnerships, corporations, facilities, or institutions licensed or legally authorized by this state to provide health care or professional services as:
(A) a physician;
(B) a psychiatric hospital;
(C) a hospital;
(D) a health maintenance organization or limited service health maintenance organization;
(E) a health facility;
(F) a dentist;
(G) a registered or licensed practical nurse;
(H) a midwife;
(I) an optometrist;
(J) a podiatrist;
(K) a chiropractor;
(L) a physical therapist; or
(M) a psychologist.
(23) A physician assistant practicing the physician assistant profession under IC 25-27.5.
(24) A physician providing medical treatment under section 2.1 of this chapter.
(25) An attendant who provides attendant care services (as defined in IC 16-18-2-28.5).
(26) A personal services attendant providing authorized attendant care services under IC 12-10-17.1.
(27) A respiratory care practitioner practicing the practitioner's profession under IC 25-34.5.
(b) A person described in subsection (a)(9) through (a)(18) is not excluded from the application of this article if:
(1) the person performs an act that an Indiana statute does not authorize the person to perform; and
(2) the act qualifies in whole or in part as the practice of medicine or osteopathic medicine.
(c) An employment or other contractual relationship between an entity described in subsection (a)(21) through (a)(22) and a licensed physician does not constitute the unlawful practice of medicine under this article if the entity does not direct or control independent medical acts, decisions, or judgment of the licensed physician. However, if the direction or control is done by the entity under IC 34-30-15 (or IC 34-4-12.6 before its repeal), the entity is excluded from the application of this article as it relates to the unlawful practice of medicine or osteopathic medicine.
(d) This subsection does not apply to a prescription or drug order for a legend drug that is filled or refilled in a pharmacy owned or operated by a hospital licensed under IC 16-21. A physician licensed in Indiana who permits or authorizes a person to fill or refill a prescription or drug order for a legend drug except as authorized in IC 16-42-19-11 through IC 16-42-19-19 is subject to disciplinary action under IC 25-1-9. A person who violates this subsection

commits the unlawful practice of medicine under this chapter.
(e) A person described in subsection (a)(8) shall not be authorized to dispense contraceptives or birth control devices.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1977, P.L.273, SEC.2; P.L.244-1985, SEC.2; P.L.149-1987, SEC.50; P.L.156-1988, SEC.1; P.L.237-1989, SEC.1; P.L.1-1990, SEC.253; P.L.2-1992, SEC.776; P.L.2-1993, SEC.141; P.L.227-1993, SEC.10; P.L.227-1995, SEC.1; P.L.1-1998, SEC.132; P.L.44-1998, SEC.1; P.L.156-2001, SEC.6; P.L.255-2001, SEC.17; P.L.2-2003, SEC.65; P.L.205-2003, SEC.37; P.L.97-2004, SEC.93; P.L.212-2005, SEC.20; P.L.141-2006, SEC.106; P.L.90-2007, SEC.4; P.L.177-2009, SEC.40; P.L.114-2012, SEC.51; P.L.77-2012, SEC.52.

IC 25-22.5-1-2.1
Experimental or nonconventional treatment; protocols for treatment
Sec. 2.1. (a) An individual who consents under IC 34-18-12 may receive any experimental or nonconventional medical treatment if:
(1) a licensed physician has personally examined the individual and agrees to treat the individual;
(2) there is no reasonable basis to conclude that the medical treatment, when administered as directed, poses an unreasonable and significant risk of danger to the individual receiving the medical treatment; and
(3) the physician has provided the individual with a written statement and an oral explanation of the medical treatment that the individual has acknowledged by the individual's signature or the signature of the individual's legal representative and that discloses the following:
(A) That the medical treatment is experimental or nonconventional.
(B) That the drug or medical device has not been approved by the United States Food and Drug Administration for any indication.
(C) The material risks generally recognized by a reasonably prudent physician of the medical treatment's side effects.
(b) If the medical treatment is to be provided on an inpatient or outpatient basis at a hospital licensed under IC 16-21, then that type of treatment must have been approved by the governing board of the hospital or by a commitee of the hospital authorized by the governing board to approve the types of experimental or nonconventional medical treatments that may be provided at the hospital on an inpatient or outpatient basis.
(c) The medical licensing board shall develop protocols for medical treatments that are provided in a setting other than the inpatient or outpatient hospital setting specified in subsection (b). A physician who fails to comply with a protocol developed under this subsection shall be subject to discipline by the medical licensing board. (d) This section does not require any person or organization to provide an individual with access to a medical treatment not otherwise commercially available to that individual.
(e) This section does not require:
(1) an insurer;
(2) a fraternal benefit society;
(3) a nonprofit corporation;
(4) a health maintenance organization (as defined in IC 27-13-1-19);
(5) a preferred provider arrangement under IC 27-8-11; or
(6) a limited service health maintenance organization (as defined in IC 27-13-34-4);
to provide coverage or make payment beyond the terms and conditions of the contract for medical treatment authorized under this section.
As added by P.L.44-1998, SEC.2. Amended by P.L.49-1999, SEC.1.



CHAPTER 2. CREATION OF MEDICAL LICENSING BOARD

IC 25-22.5-2-2
Meetings and election of officers; quorum
Sec. 2. The board shall have regular meetings called upon the request of the president or a majority of the board for the transaction of business as may properly come before it under this article. At the first meeting of the board in each calendar year, the board shall organize by the election of a president and any other officers considered necessary by the board. Four (4) members of the board constitute a quorum. A majority of the quorum may transact business.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by P.L.247-1985, SEC.4; P.L.152-1988, SEC.14.

IC 25-22.5-2-3
Per diem and expenses
Sec. 3. Per Diem and Expenses. For their services, the members

shall receive the per diem as is generally paid to similar boards and agencies of the state, and the traveling expenses necessarily incurred in their attendance upon the business of the board.
(Formerly: Acts 1975, P.L.271, SEC.1.)

IC 25-22.5-2-4
Record keeping
Sec. 4. The agency shall keep a record of all licenses, permits, and applications for licensure or permit. This record must contain all the facts set forth in the application, including the action of the board thereon.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1981, P.L.222, SEC.153; P.L.247-1985, SEC.5; P.L.1-2006, SEC.445.

IC 25-22.5-2-5
Registration and penalty fees; funds; disposition; expenses of board
Sec. 5. Except for a penalty under section 8 of this chapter, the funds obtained from registration and penalty fees shall, upon receipt thereof, be accounted for and paid over by the agency to the treasurer of state and be placed in the general fund of the state. The expenses of the board shall be paid from the general fund upon appropriation being made therefor in the manner required by law for the making of such appropriations. The amount to be expended by the board shall not exceed the amount collected by the board from all sources.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by P.L.247-1985, SEC.6; P.L.1-2006, SEC.446; P.L.149-2011, SEC.4; P.L.226-2011, SEC.20.

IC 25-22.5-2-6
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-22.5-2-7
Powers and duties
Sec. 7. (a) The board shall do the following:
(1) Adopt rules and forms necessary to implement this article that concern, but are not limited to, the following areas:
(A) Qualification by education, residence, citizenship, training, and character for admission to an examination for licensure or by endorsement for licensure.
(B) The examination for licensure.
(C) The license or permit.
(D) Fees for examination, permit, licensure, and registration.
(E) Reinstatement of licenses and permits.
(F) Payment of costs in disciplinary proceedings conducted by the board.
(2) Administer oaths in matters relating to the discharge of its official duties.
(3) Enforce this article and assign to the personnel of the agency

duties as may be necessary in the discharge of the board's duty.
(4) Maintain, through the agency, full and complete records of all applicants for licensure or permit and of all licenses and permits issued.
(5) Make available, upon request, the complete schedule of minimum requirements for licensure or permit.
(6) Issue, at the board's discretion, a temporary permit to an applicant for the interim from the date of application until the next regular meeting of the board.
(7) Issue an unlimited license, a limited license, or a temporary medical permit, depending upon the qualifications of the applicant, to any applicant who successfully fulfills all of the requirements of this article.
(8) Adopt rules establishing standards for the competent practice of medicine, osteopathic medicine, or any other form of practice regulated by a limited license or permit issued under this article.
(9) Adopt rules regarding the appropriate prescribing of Schedule III or Schedule IV controlled substances for the purpose of weight reduction or to control obesity.
(10) Adopt rules establishing standards for office based procedures that require moderate sedation, deep sedation, or general anesthesia.
(b) The board may adopt rules that establish:
(1) certification requirements for child death pathologists;
(2) an annual training program for child death pathologists under IC 16-35-7-3(b)(2); and
(3) a process to certify a qualified child death pathologist.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1981, P.L.222, SEC.154; P.L.247-1985, SEC.7; P.L.177-1997, SEC.2; P.L.18-2005, SEC.1; P.L.1-2006, SEC.447; P.L.225-2007, SEC.3.

IC 25-22.5-2-8
Implementation of program to investigate violations; penalties; appeal; report certain actions to National Practitioner Data Bank; physician compliance fund
Sec. 8. (a) The board shall implement a program to investigate and assess a civil penalty of not more than one thousand dollars ($1,000) against a physician licensed under this article for the following violations:
(1) Licensure renewal fraud.
(2) Improper termination of a physician and patient relationship.
(3) Practicing with an expired medical license.
(4) Providing office based anesthesia without the proper accreditation.
(5) Failure to perform duties required for issuing birth or death certificates.
(6) Failure to disclose, or negligent omission of, documentation requested for licensure renewal.
(b) An individual who is investigated by the board and found by

the board to have committed a violation specified in subsection (a) may appeal the determination made by the board in accordance with IC 4-21.5.
(c) In accordance with the federal Health Care Quality Improvement Act (42 U.S.C. 11132), the board shall report a disciplinary board action that is subject to reporting to the National Practitioner Data Bank. However, the board may not report board action against a physician for only an administrative penalty described in subsection (a). The board's action concerning disciplinary action or an administrative penalty described in subsection (a) shall be conducted at a hearing that is open to the public.
(d) The physician compliance fund is established to provide funds for administering and enforcing the investigation of violations specified in subsection (a). The fund shall be administered by the Indiana professional licensing agency.
(e) The expenses of administering the physician compliance fund shall be paid from the money in the fund. The fund consists of penalties collected through investigations and assessments by the board concerning violations specified in subsection (a). Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.149-2011, SEC.5. Amended by P.L.154-2012, SEC.3.



CHAPTER 3. LICENSURE REQUIREMENTS

IC 25-22.5-3-2
Foreign medical graduates
Sec. 2. (a) In addition to meeting all the requirements of section 1 of this chapter except subsection (i), an applicant for licensure who:
(1) has been graduated from a medical school outside the

United States, its possessions, or Canada; and
(2) submits evidence satisfactory to the board that prior to passing the examination the applicant has successfully completed a minimum of at least two (2) years of postgraduate training in a hospital or an institution located in the United States or Canada which meets the standards approved by the nationally recognized medical or osteopathic accrediting bodies in the United States, for the purpose of graduate training which is approved by the board;
is entitled to receive an unlimited license to practice medicine or osteopathic medicine.
(b) Notwithstanding subsection (a), the board may waive the second year of postgraduate training in the United States or Canada required of a graduate of a foreign medical school.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by P.L.247-1985, SEC.9; P.L.156-1986, SEC.1; P.L.242-1995, SEC.1.



CHAPTER 4. EXAMINATIONS

IC 25-22.5-4-2
Procedure
Sec. 2. If any applicant fails to satisfactorily pass the examination for licensure, the applicant is entitled to take not more than two (2) subsequent examinations at other examination periods within nineteen (19) months from the date of the first examination upon the payment of an additional examination fee each time. The board may establish additional requirements under IC 25-22.5-2-7 for those applicants who, after having failed the examination three (3) or more times, wish to take another examination.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by P.L.247-1985, SEC.11.



CHAPTER 5. LICENSES AND PERMITS

IC 25-22.5-5-2
Licenses without examination
Sec. 2. (a) The board in its discretion may register as a physician and may issue by endorsement an unlimited license to practice medicine or osteopathic medicine to any applicant who has:
(1) complied with the minimum requirements of IC 25-22.5-3; and
(2) passed an examination:
(A) for licensure in another state or territory of the United States, or Canada; or
(B) given by a recognized certifying agency approved by the board;
if that examination was, in the opinion of the board, equivalent in every respect to Indiana's examination at the time it was taken.
(b) The board may refuse to issue a license or may issue a probationary license to an applicant for licensure under this section if:
(1) the applicant has been disciplined by an administrative agency in another state or jurisdiction; and
(2) the board determines that the violation for which the applicant was disciplined has a direct bearing on the applicant's ability to practice competently as a physician in Indiana.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by P.L.149-1987, SEC.53; P.L.33-1993, SEC.28.

IC 25-22.5-5-2.5
Unlimited and probationary licenses; refusal to license; removal of limitation
Sec. 2.5. (a) The board may:
(1) refuse to issue a license;
(2) issue an unlimited license; or
(3) issue a probationary license to an applicant for licensure by examination or endorsement;
if the applicant has had a license revoked under this chapter and is applying for a new license after the expiration of the period prescribed by IC 25-1-9-12.
(b) Before making a determination under subsection (a), the board may require the applicant to engage in full-scale assessments, formal

training programs, supervised practice arrangements, formal testing, or other proof of competence as provided under section 2.7 of this chapter.
(c) When issuing a probationary license under this section, the board may require the individual holding the license to perform any of the following acts as a condition for the issuance of a probationary license:
(1) Submit a regular report to the board concerning matters that are the basis of probation.
(2) Limit the practice of the individual to the areas prescribed by the board.
(3) Continue or renew the individual's professional education.
(4) Perform or refrain from performing acts, as the board considers appropriate to the public interest or the rehabilitation of the individual.
(5) Engage in community restitution or service without compensation for a number of hours specified by the board.
(6) Any combination of these conditions.
(d) If the board determines following a hearing that the deficiency requiring disciplinary action concerning the individual has been remedied, the board shall remove any limitation placed on the individual's license under subsection (c).
As added by P.L.152-1988, SEC.15. Amended by P.L.33-1993, SEC.29; P.L.32-2000, SEC.13; P.L.105-2008, SEC.40.

IC 25-22.5-5-2.7
Provisional license
Sec. 2.7. (a) The board may issue a provisional license to an applicant who:
(1) has not practiced medicine or has not maintained continued competency for at least two (2) years immediately preceding the filing of an application for an initial license;
(2) has applied for reinstatement of a license under IC 25-1-8-6 that has been lapsed for at least three (3) years; or
(3) has submitted a request, petition, motion, or application to reactivate an inactive license previously issued by the board.
(b) For an applicant to qualify for a provisional license under subsection (a), the board must find the following:
(1) The applicant's practice is deficient in one (1) or more areas.
(2) The nature of the applicant's deficiency is such that it does not constitute a violation of the practice act, other than a de minimis violation, as determined by the board.
(3) The nature of the applicant's identified practice deficiency is such that it may be monitored until resolved to the satisfaction of the board.
(4) The applicant's practice deficiency did not result in death, serious harm, or other serious outcome for a patient or patients.
(5) The applicant's practice deficiency did not represent an intentional or willful commission or omission of an act that constitutes a violation of IC 25-1-9-4, IC 25-22.5, or the rules

of the board.
(6) The applicant's practice deficiency did not involve sexual misconduct.
(c) As a condition for an applicant to hold a provisional license, the board may require full-scale assessments, engagement in formal training programs, supervised practice arrangements, formal testing, or other proof of competence.
(d) An applicant under this section shall develop an individualized practice reentry program subject to the approval of the board.
(e) The duration of a provisional license shall be determined by the board and reviewed at least annually by the board.
(f) When an applicant has demonstrated to the board that the applicant has satisfactorily met the terms of the individualized practice reentry program, the applicant shall be released from terms of the provisional license and is entitled to hold an unlimited license under IC 25-22.5-3-1.
(g) A provisional license is a nonrestricted license, and the issuance of a provisional license issued under this section may not be construed as a disciplinary action taken by the board.
(h) The board may take disciplinary action against an applicant who holds a provisional license if, after a hearing, the board finds any of the following:
(1) Failure to comply with any term of the provisional license.
(2) Receipt of evidence from an appointed supervisor or workplace monitor that the holder of the provisional license has failed to make satisfactory progress or successfully complete the requirements of the provisional license.
(3) Receipt of evidence from an appointed supervisor or workplace monitor that the holder of the provisional license has failed to incorporate learned knowledge and skills into the holder's practice or has continued to demonstrate the same practice deficiency that led to the issuance of the provisional license.
(4) A violation of IC 25-1-9.
(i) The holder of a provisional license may petition the board for modification, withdrawal, or retirement of the provisional license.
As added by P.L.105-2008, SEC.41.

IC 25-22.5-5-3
Waiver of requirements
Sec. 3. The board, in certain exceptional instances, may waive for limited licenses, temporary medical permits, or final licensure any of the provisions of this article, including fee requirements, if a complete evaluation by the board of the applicant's previous training, education, and practice determines them to equal or exceed the requirements of this article.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by P.L.247-1985, SEC.12.

IC 25-22.5-5-4 Temporary medical permits
Sec. 4. (a) The board may authorize the agency to issue temporary medical permits for the practice of medicine or osteopathic medicine. When a temporary medical permit is issued, it is subject to any termination date specified by the board. A temporary medical permit may be issued to any person who:
(1) has completed the academic requirements for the degree of doctor of medicine or doctor of osteopathy from a medical school approved by the board; and
(2) desires to obtain postgraduate medical education or training in a medical education institution or hospital located in Indiana which has standards for postgraduate medical education and training satisfactory to the board;
is required to obtain a temporary medical permit unless the graduate possesses an unlimited license to practice medicine or osteopathic medicine in Indiana. Application for the permit must be made to the board subject to this article. A temporary medical permit issued to a person under this subsection for purposes of postgraduate training is valid for a period of one (1) year and may be renewed for additional one (1) year periods at the discretion of the board.
(b) A medical educational institution located in Indiana which has standards satisfactory to the board may, in the board's discretion, secure from it a permit for a person in the active practice of medicine outside the state of Indiana or the United States, but who is not licensed in Indiana, to teach medicine in the institution for an annually renewable period not to exceed one (1) year by filing with the board an application by the institution and the person certifying:
(1) the person's professional qualifications;
(2) the term of the teaching appointment;
(3) the medical subjects to be taught; and
(4) other information and assurances as the board may require.
If the application is approved, the person is entitled to receive a "temporary medical teaching permit" which authorizes the person to teach medicine in the applicant institution for a stated period not to exceed one (1) year. This permit must be kept in the possession of the institution and surrendered by it to the board for cancellation within thirty (30) days after the person has ceased teaching in the institution. The permit authorizes the person to practice in the institution only and, in the course of teaching, to practice those medical or osteopathic medical acts as are usually and customarily performed by a physician teaching in a medical educational institution, but does not authorize the person to practice medicine or osteopathic medicine otherwise.
(c) Any medical educational institution in this state which authorizes or permits a physician to violate this article or which itself violates this section may, in the discretion of the board, be disqualified from further receiving the benefits of this section.
(d) The board may authorize the issuance of a temporary medical permit to a person who will be taking in Indiana for the first time the examination or portion of the examination required by the board. A

temporary medical permit holder under this subsection shall work under the supervision of a licensed physician, who is in good standing with the board, until the results of the examination taken by the permit holder are published by the board. If the holder of a temporary medical permit under this subsection fails the examination, the board may reissue a temporary medical permit to the holder upon conditions, and for a period of time, that the board considers appropriate.
(e) A person who holds a valid license to practice medicine or osteopathic medicine in the United States, its possessions, or Canada, and who is seeking licensure by endorsement, may be issued a temporary medical permit by the agency upon the authorization of the board. A temporary medical permit issued under this subsection is valid for ninety (90) days or for a period considered appropriate by the board.
(f) A person who is licensed to practice medicine or osteopathic medicine by any board or licensing agency of another state or jurisdiction, and who meets the requirements established by the board under IC 25-22.5-2-7, may be issued a temporary medical permit limited by terms and conditions considered appropriate by the board. A temporary medical permit issued under this subsection is valid for a nonrenewable period of no more than thirty (30) days.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by P.L.247-1985, SEC.13; P.L.1-2006, SEC.448.

IC 25-22.5-5-4.5
Repealed
(Repealed by P.L.177-2009, SEC.63.)

IC 25-22.5-5-4.6
Temporary fellowship permits
Sec. 4.6. (a) The board may authorize the agency to issue temporary fellowship permits for the practice of medicine. A temporary fellowship permit is subject to any termination date specified by the board.
(b) The board may issue a temporary fellowship permit to a graduate of a school located outside the United States, its possessions, or Canada if the graduate:
(1) applies in the form and manner required by the board;
(2) pays a fee set by the board;
(3) has completed the academic requirements for the degree of doctor of medicine from a medical school approved by the board;
(4) has been issued a valid permit by another state for participation in a postgraduate medical education or training program located in a state that has standards for postgraduate medical education and training satisfactory to the board;
(5) has been accepted into a postgraduate medical fellowship training program that:
(A) is affiliated with a medical school located in a state that

issued a permit under subdivision (4);
(B) has a training site located in Indiana; and
(C) has standards for postgraduate medical education and training satisfactory to the board;
(6) provides the board with documentation of the areas of medical practice for which the training is sought;
(7) provides the board with at least two (2) letters of reference documenting the individual's character; and
(8) demonstrates to the board that the individual is a physician of good character who is in good standing outside the United States, its possessions, or Canada where the person normally would practice.
(c) Applications for a temporary fellowship permit for graduates of foreign medical schools must be made to the board subject to this section.
(d) A permit issued under this section expires one (1) year after the date it is issued and, at the discretion of the board, may be renewed for additional one (1) year periods upon the payment of a renewal fee set by the board by rule.
(e) An individual who applies for a temporary fellowship permit under this section is not required to take any step of the United States Medical Licensure Examination.
(f) A temporary fellowship permit must be kept in the possession of the fellowship training institution and surrendered by the institution to the board within thirty (30) days after the person ceases training in Indiana.
(g) A temporary fellowship permit authorizes a person to practice in the training institution only and, in the course of training, to practice only those medical acts approved by the board but does not authorize the person to practice medicine otherwise.
(h) The board may deny an application for a temporary fellowship permit if the training program that has accepted the applicant has:
(1) violated; or
(2) authorized or permitted a physician to violate;
this section.
(i) A person issued a temporary fellowship permit under this section must file an affidavit that:
(1) is signed by a physician licensed in Indiana;
(2) includes the license number of the signing physician;
(3) attests that the physician will monitor the work of the physician holding the temporary fellowship permit; and
(4) is notarized.
The affidavit must be filed with the agency before the person holding the temporary fellowship permit may provide medical services.
As added by P.L.177-2009, SEC.41.

IC 25-22.5-5-4.7
Legalization of actions taken under section 4.5 of this chapter after June 30, 2008, and before May 13, 2009
Sec. 4.7. Any action taken under section 4.5 of this chapter

(before its repeal) after June 30, 2008, but before May 13, 2009, is legalized and validated.
As added by P.L.220-2011, SEC.407.

IC 25-22.5-5-5
Repealed
(Repealed by P.L.185-1993, SEC.15.)

IC 25-22.5-5-6
Eye enucleators; corneal excision technicians; registration; training programs
Sec. 6. (a) The board shall register as an eye enucleator an individual who qualifies for registration under rules adopted by the board under IC 25-22.5-2-7. An applicant for registration as an eye enucleator must submit evidence that the applicant has successfully completed a training program in the enucleation of eyes approved by the board. To be approved, a training program must:
(1) be taught by one (1) or more surgeons or physicians;
(2) include instruction and practice in:
(A) anatomy and physiology of the eye;
(B) the maintenance of a sterile field during the removal of an eye; and
(C) the use of appropriate instruments and sterile procedures for removing the eye; and
(3) comply with rules adopted by the board under IC 25-22.5-2-7.
Registration of an eye enucleator under this section does not qualify the eye enucleator to remove corneas or corneal tissue.
(b) The board shall register as a corneal excision technician a person who qualifies for registration under rules adopted by the board under IC 25-22.5-2-7. An applicant for registration as a corneal excision technician must submit evidence that the applicant has successfully completed a training program in corneal excision approved by the board. To be approved, a training program must:
(1) be taught by one (1) or more surgeons or physicians;
(2) include instruction and practice in:
(A) the anatomy and physiology of the eye;
(B) maintenance of a sterile field during the removal of a cornea, an eye, or part of an eye; and
(C) the use of appropriate instruments and sterile procedures for removing a cornea, an eye, or part of an eye; and
(3) comply with rules adopted by the board under IC 25-22.5-2-7.
A corneal excision technician registered under this section may remove an eye, part of an eye, a cornea, and corneal tissue.
(c) The board may revoke a registration issued under this section upon a showing of good cause for revocation.
(d) The board shall adopt rules under IC 25-22.5-2-7 to implement this section.
As added by P.L.36-1993, SEC.3.



CHAPTER 6. DISCIPLINE; RETIREMENT OF LICENSES

P.L.246, SEC.1; P.L.247-1985, SEC.15; P.L.157-2006, SEC.60.

IC 25-22.5-6-2
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-22.5-6-2.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-22.5-6-3
Immunity from civil liability
Sec. 3. The executive director and staff of the agency, counsel, investigators, hearing officers, and the board members are immune from civil liability for damages for conduct within the scope and arising out of the performance of their duties.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1977, P.L.172, SEC.28; Acts 1981, P.L.222, SEC.157; P.L.247-1985, SEC.17; P.L.1-2006, SEC.450.

IC 25-22.5-6-4
Injunctions
Sec. 4. Injunctions. In cases where the continued practice of medicine by an accused is considered harmful to the public or himself, the board may sue to enjoin the accused from practicing medicine or osteopathic medicine until the hearing, provided in section 3 of this chapter, is completed and a decision rendered.
(Formerly: Acts 1975, P.L.271, SEC.1.)



CHAPTER 7. REGISTRATION FEES



CHAPTER 8. PENALTIES

IC 25-22.5-8-2
Offenses
Sec. 2. (a) A person who violates this article by unlawfully practicing medicine or osteopathic medicine commits a Class C felony.
(b) A person who practices midwifery without the license required under this article commits a Class D felony.
(c) A person who acts as a physician assistant without the license required under IC 25-27.5 commits a Class D felony.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2541; P.L.247-1985, SEC.19; P.L.90-2007, SEC.5.

IC 25-22.5-8-3
Violations; temporary medical permits
Sec. 3. A person who violates this article relating to temporary medical permits, if the violation does not involve the unlawful practice of medicine or osteopathic medicine, commits a Class C misdemeanor.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2542; P.L.247-1985, SEC.20.

IC 25-22.5-8-4
Injunctions
Sec. 4. Injunctions. The attorney general, prosecuting attorney, the board or any citizen of any county where any person engages in the practice of medicine or osteopathic medicine without a license or a permit to do so, may, according to the laws of Indiana governing injunctions, maintain an action in the name of the state of Indiana to enjoin the person from engaging in the practice of medicine or osteopathic medicine. In charging any person in an affidavit, information or indictment, with a violation of this law by practicing medicine or osteopathic medicine without a license or permit, it is sufficient to charge that he did, upon a certain day and in a certain county, engage in the unlawful practice of medicine or osteopathic medicine and that he did not have any license or permit to do so. No further or more particular fact need be averred concerning the matter.
(Formerly: Acts 1975, P.L.271, SEC.1.)

IC 25-22.5-8-5
Revocation of physician license for participation in cloning Sec. 5. (a) As used in this section, "cloning" has the meaning set forth in IC 16-18-2-56.5.
(b) Notwithstanding IC 25-1-9, the board shall revoke the license of a physician if, after appropriate notice and an opportunity for a hearing, the attorney general proves by a preponderance of the evidence that the physician knowingly participated in cloning or attempted cloning.
As added by P.L.126-2005, SEC.8.



CHAPTER 9. REPEALED



CHAPTER 10. OSTEOPATHIC RESIDENCY TRAINING AND CERTIFICATION



CHAPTER 11. PHYSICIAN REFERRAL TO CERTAIN HEALTH CARE ENTITIES

IC 25-22.5-11-2
"Health care entity"
Sec. 2. As used in this chapter, "health care entity" means an organization or a business that provides diagnostic, medical, or surgical services, dental treatment, or rehabilitative care.
As added by P.L.217-2005, SEC.26.

IC 25-22.5-11-3
Physician requirements before referring patient to health care entity; exception
Sec. 3. (a) Except as provided in subsection (b), a physician must

do the following before referring an individual to a health care entity in which the physician has a financial interest:
(1) Disclose in writing to the individual that the physician has a financial interest in the health care entity.
(2) Inform the individual in writing that the individual may choose to be referred to another health care entity.
The individual shall acknowledge receipt of the notice required under this section by signing the notice. The physician shall keep a copy of the signed notice.
(b) Subsection (a) does not apply if a delay in treatment caused by compliance with the requirements of subsection (a) would reasonably be expected by the referring physician to result in serious:
(1) jeopardy to the individual's health;
(2) impairment to the individual's bodily functions; or
(3) dysfunction of a bodily organ or part of the individual.
As added by P.L.217-2005, SEC.26.

IC 25-22.5-11-4
Compliance as condition for physician licensure
Sec. 4. Compliance with this chapter is a condition of licensure under this article.
As added by P.L.217-2005, SEC.26.

IC 25-22.5-11-5
Intent not to conflict with federal law
Sec. 5. This chapter is not intended to conflict with 42 U.S.C. 1395nn or 42 U.S.C. 1396b(s).
As added by P.L.217-2005, SEC.26.



CHAPTER 12. RESIDENCY PILOT PROGRAM FOR QUALIFIED INTERNATIONAL MEDICAL SCHOOL GRADUATES

IC 25-22.5-12-2
"Resident" defined
Sec. 2. As used in this chapter, "resident" means a graduate who has been accepted in the residency pilot program under this chapter.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-3
Residency pilot program established
Sec. 3. The board shall work with primary care residency programs, limited to family medicine, pediatrics, and internal medicine residency programs, to develop a pilot program for a period of seven (7) academic years to better identify, evaluate, and prepare qualified graduates for future practice in Indiana.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-4
Eligible graduates
Sec. 4. The board shall allow family medicine, pediatrics, and internal medicine residency programs in Indiana that elect to participate in the residency pilot program to accept graduates from medical schools that:
(1) are not on the board's list of approved medical schools; and
(2) are not on the list of schools disapproved for postgraduate medical education training.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-5
Application process
Sec. 5. The board shall develop an application process for each approved residency program's participation in the residency pilot program.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-6
Disapproved medical schools; list
Sec. 6. The list of disapproved medical schools must be updated by August 1 of each year to the best ability of the board to exclude any medical schools that are not known to be qualified educational institutions.
As added by P.L.157-2006, SEC.61.
IC 25-22.5-12-7
Request for temporary permit
Sec. 7. The program director of a residency program that wants to participate in the residency pilot program shall submit a letter to the board requesting that the accepted residency candidate receive a temporary permit for residency training. A representative of the residency program must appear with the candidate for a hearing of the board.
As added by P.L.157-2006, SEC.61. Amended by P.L.1-2007, SEC.169.

IC 25-22.5-12-8
Temporary permit duration
Sec. 8. A temporary permit to participate in residency training may be:
(1) issued to a graduate for one (1) year; and
(2) renewed for two (2) additional one (1) year periods;
until completion of the residency program. The board may require the graduate to appear before the board.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-9
Eligible candidates
Sec. 9. A candidate for the residency program must be certified by the Education Commission for Foreign Medical Graduates (ECFMG) to participate in the residency pilot program.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-10
Pilot program director's report
Sec. 10. The director of a participating residency pilot program shall submit a written progress report to the board within three (3) months after the beginning of training of a resident to verify that the resident is providing the quality of medical care to patients expected at the level of medical experience and training of the resident.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-11
Dismissal of resident; notification of board
Sec. 11. The residency program director shall promptly inform the board in writing if a pilot program resident is:
(1) dismissed for failure to meet the professional expectations of the residency program; or
(2) incapable of competent medical practice.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-12
Annual progress report
Sec. 12. The residency program director shall submit a report concerning the progress of each resident to the board at the

completion of the first and second years of the resident's training recommending renewal of the temporary medical permit for one (1) additional year if the resident's performance is satisfactory.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-13
Completion of pilot program; additional practice requirements; failure to complete program
Sec. 13. (a) Upon the resident's completion of the three (3) year training program, the residency program director may be required to appear before the board to:
(1) verify the competency of the resident; and
(2) recommend that the candidate be issued a license to enable the candidate to practice medicine in Indiana.
If the resident was granted a temporary permit under the residency pilot program, a graduate participating in the program may not be issued a permanent license until the graduate completes the three (3) years of pilot program residency training and completes two (2) years of practice in Indiana to complete the pilot program requirements. The type of license the graduating resident obtains for the two (2) years of practice after residency shall be determined by the board. The board may defer the practice requirement if the resident requests a delay to participate in an Accreditation Council on Graduate Medical Education (ACGME) accredited fellowship program that enhances the practice of primary care. The candidate must appear before the board for permanent license approval.
(b) Failure to complete the residency pilot program for reasons including:
(1) negligence;
(2) incompetency; or
(3) issues of professionalism;
is an adverse event reportable to medical licensing boards in other states. Issues not related to performance are not reportable events.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-14
Successful candidates
Sec. 14. International medical school graduates who have successfully completed the residency pilot program and have met all requirements of this chapter:
(1) shall be given equal standing for licensure with other international medical school graduates who have graduated from approved medical schools; and
(2) must meet all other licensure requirements under IC 25-22.5-3-1.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-15
Data collection by board
Sec. 15. The board shall collect information and data during the

residency pilot program concerning the:
(1) successes of;
(2) failures of;
(3) difficulties encountered in; and
(4) number of residents involved in, entering, and graduating from;
the program.
The information must include data based on the six (6) required ACGME competencies used to evaluate all residents.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-16
Limit on number of candidates
Sec. 16. There may not be more than two (2) graduates allowed under this pilot program for each approved primary care residency program.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-17
Chapter expiration
Sec. 17. This chapter expires December 31, 2013.
As added by P.L.157-2006, SEC.61.






ARTICLE 23. NURSES

CHAPTER 1. LICENSING OF NURSES; CREATION OF BOARD; EDUCATION PROGRAMS

IC 25-23-1-1
Definitions
Sec. 1. As used in this chapter:
(a) "Board" means the Indiana state board of nursing.
(b) "Advanced practice nurse" means:
(1) a nurse practitioner;
(2) a nurse midwife; or
(3) a clinical nurse specialist;
who is a registered nurse qualified to practice nursing in a specialty role based upon the additional knowledge and skill gained through a formal organized program of study and clinical experience, or the equivalent as determined by the board, which does not limit but extends or expands the function of the nurse which may be initiated by the client or provider in settings that shall include hospital outpatient clinics and health maintenance organizations.
(c) "Human response" means those signs, symptoms, behaviors, and processes that denote the individual's interaction with the environment.
(Formerly: Acts 1949, c.159, s.1; Acts 1971, P.L.376, SEC.1; Acts 1974, P.L.119, SEC.1.) As amended by Acts 1981, P.L.228, SEC.1; P.L.169-1985, SEC.63; P.L.185-1993, SEC.2.

IC 25-23-1-1.1
Additional definitions
Sec. 1.1. (a) As used in this chapter, "registered nurse" means a person who holds a valid license issued:
(1) under this chapter; or
(2) by a party state (as defined in IC 25-23.3-2-11); and
who bears primary responsibility and accountability for nursing practices based on specialized knowledge, judgment, and skill derived from the principles of biological, physical, and behavioral sciences.
(b) As used in this chapter, "registered nursing" means performance of services which include but are not limited to:
(1) assessing health conditions; (2) deriving a nursing diagnosis;
(3) executing a nursing regimen through the selection, performance, and management of nursing actions based on nursing diagnoses;
(4) advocating the provision of health care services through collaboration with or referral to other health professionals;
(5) executing regimens delegated by a physician with an unlimited license to practice medicine or osteopathic medicine, a licensed dentist, a licensed chiropractor, a licensed optometrist, or a licensed podiatrist;
(6) teaching, administering, supervising, delegating, and evaluating nursing practice;
(7) delegating tasks which assist in implementing the nursing, medical, or dental regimen; or
(8) performing acts which are approved by the board or by the board in collaboration with the medical licensing board of Indiana.
(c) As used in this chapter, "assessing health conditions" means the collection of data through means such as interviews, observation, and inspection for the purpose of:
(1) deriving a nursing diagnosis;
(2) identifying the need for additional data collection by nursing personnel; and
(3) identifying the need for additional data collection by other health professionals.
(d) As used in this chapter, "nursing regimen" means preventive, restorative, maintenance, and promotion activities which include meeting or assisting with self-care needs, counseling, and teaching.
(e) As used in this chapter, "nursing diagnosis" means the identification of needs which are amenable to nursing regimen.
As added by Acts 1981, P.L.222, SEC.158. Amended by P.L.169-1985, SEC.64; P.L.181-2002, SEC.3; P.L.1-2007, SEC.170; P.L.134-2008, SEC.26.

IC 25-23-1-1.2
"Licensed practical nurse" defined
Sec. 1.2. As used in this chapter, "licensed practical nurse" means a person who holds a valid license issued under this chapter or by a party state (as defined in IC 25-23.3-2-11) and who functions at the direction of:
(1) a registered nurse;
(2) a physician with an unlimited license to practice medicine or osteopathic medicine;
(3) a licensed dentist;
(4) a licensed chiropractor;
(5) a licensed optometrist; or
(6) a licensed podiatrist;
in the performance of activities commonly performed by practical nurses and requiring special knowledge or skill.
As added by P.L.169-1985, SEC.65. Amended by P.L.181-2002,

SEC.4; P.L.1-2007, SEC.171; P.L.134-2008, SEC.27.

IC 25-23-1-1.3
"Practical nursing" defined
Sec. 1.3. As used in this chapter, "practical nursing" means the performance of services commonly performed by practical nurses, including:
(1) contributing to the assessment of the health status of individuals or groups;
(2) participating in the development and modification of the strategy of care;
(3) implementing the appropriate aspects of the strategy of care;
(4) maintaining safe and effective nursing care; and
(5) participating in the evaluation of responses to the strategy of care.
As added by P.L.169-1985, SEC.66.

IC 25-23-1-1.4
"Certified registered nurse anesthetist" defined
Sec. 1.4. As used in this chapter, "certified registered nurse anesthetist" means a registered nurse who:
(1) is a graduate of a nurse anesthesia educational program accredited by the Council on Accreditation of Nurse Anesthesia Educational Programs or its predecessor;
(2) is properly certified by successfully completing the certification examination administered by the Council on Certification of Nurse Anesthetists or its predecessor; and
(3) is properly certified and in compliance with criteria for biennial recertification, as defined by the Council on Recertification of Nurse Anesthetists.
As added by P.L.185-1993, SEC.3. Amended by P.L.177-2009, SEC.42.

IC 25-23-1-2
Indiana state board of nursing; establishment; members; term of office; vacancies
Sec. 2. (a) There is established the Indiana state board of nursing consisting of nine (9) members appointed by the governor, each to serve a term of four (4) years subject to death, resignation, or removal by the governor.
(b) Six (6) of the board members must be registered nurses who are committed to advancing and safeguarding the nursing profession as a whole. Two (2) of the board's members must be licensed practical nurses. One (1) member of the board, to represent the general public, must be a resident of this state and not be associated with nursing in any way other than as a consumer.
(c) Each appointed board member may serve until the member's successor has been appointed and qualified. Any vacancy occurring in the membership of the board for any cause shall be filled by appointment by the governor for the unexpired term. Members of the

board may be appointed for more than one (1) term. However, no person who has served as a member of the board for more than six (6) consecutive years may be reappointed. Reappointments of persons who have served six (6) consecutive years as a member of the board may be made after three (3) years have elapsed.
(Formerly: Acts 1949, c.159, s.2; Acts 1971, P.L.376, SEC.2.) As amended by Acts 1981, P.L.222, SEC.159; P.L.169-1985, SEC.67; P.L.185-1993, SEC.4; P.L.158-2003, SEC.4.

IC 25-23-1-3
Filling vacancies; removal of board members
Sec. 3. On or before December 1 of each year and at any time there is a vacancy, the Indiana State Nurses' Association shall recommend to the Governor a list of qualified registered nurses for appointment to the Board in the number of not less than twice the number of registered nurse vacancies to be filled.
On or before December 1 of each year and at any time there is a vacancy, the Indiana Federation of Licensed Practical Nurses' shall recommend to the Governor a list of qualified licensed practical nurses and nurse educators of Practical Nurse Programs for appointment to the Board in the number of not less than twice the number of vacancies to be filled. The Governor may remove any member from the Board for neglect of any duty required by law or for incompetency or unprofessional or dishonorable conduct.
(Formerly: Acts 1949, c.159, s.3; Acts 1971, P.L.376, SEC.3.)

IC 25-23-1-4
Qualifications of members of board; oath
Sec. 4. (a) Each registered nurse member of the board required by section 2 of this chapter must:
(1) be a citizen of the United States;
(2) be a resident of Indiana;
(3) have:
(A) graduated from an accredited educational program for the preparation of practitioners of professional nursing;
(B) been licensed as a registered nurse in Indiana;
(C) had at least five (5) years successful experience since graduation in administering, teaching, or practicing in an educational program to prepare practitioners of nursing or in administering or practicing in nursing service; and
(D) been actively engaged in the activities described in clause (C) for at least three (3) years immediately preceding appointment or reappointment; and
(4) be actively engaged in the activities described in subdivision (3)(C) throughout the member's term of office.
(b) Each licensed practical nurse member of the board required by section 2 of this chapter must:
(1) be a citizen of the United States;
(2) be a resident of Indiana;
(3) have: (A) graduated from an accredited educational program for the preparation of practitioners of practical nursing;
(B) been licensed as a licensed practical nurse in Indiana;
(C) had at least five (5) years successful experience as a practitioner of practical nursing since graduation; and
(D) been actively engaged in practical nursing for at least three (3) years immediately preceding appointment to the board; and
(4) be actively engaged in practice throughout the member's term of office.
(c) Before entering upon the discharge of official duties, each member of the board shall file the constitutional oath of office in the office of the secretary of state.
(Formerly: Acts 1949, c.159, s.4; Acts 1971, P.L.376, SEC.4.) As amended by P.L.169-1985, SEC.68.

IC 25-23-1-5
Meetings; officers; quorum
Sec. 5. (a) The board shall meet annually. At its first meeting of the calendar year, it shall elect from the membership a president, a vice president, and a secretary. It shall hold such other meetings during the year as may be necessary for the transaction of its business.
(b) Five (5) members of the board constitute a quorum. An affirmative vote of a majority of the members appointed to the board is required for action of the board.
(Formerly: Acts 1949, c.159, s.5; Acts 1971, P.L.376, SEC.5.) As amended by Acts 1981, P.L.222, SEC.160; P.L.169-1985, SEC.69; P.L.149-1987, SEC.56; P.L.158-2003, SEC.5.

IC 25-23-1-6
Repealed
(Repealed by P.L.169-1985, SEC.97.)

IC 25-23-1-7
Powers and duties of board
Sec. 7. (a) The board shall do the following:
(1) Adopt under IC 4-22-2 rules necessary to enable it to carry into effect this chapter.
(2) Prescribe standards and approve curricula for nursing education programs preparing persons for licensure under this chapter.
(3) Provide for surveys of such programs at such times as it considers necessary.
(4) Accredit such programs as meet the requirements of this chapter and of the board.
(5) Deny or withdraw accreditation from nursing education programs for failure to meet prescribed curricula or other standards.
(6) Examine, license, and renew the license of qualified

applicants.
(7) Issue subpoenas, compel the attendance of witnesses, and administer oaths to persons giving testimony at hearings.
(8) Cause the prosecution of all persons violating this chapter and have power to incur necessary expenses for these prosecutions.
(9) Adopt rules under IC 4-22-2 that do the following:
(A) Prescribe standards for the competent practice of registered, practical, and advanced practice nursing.
(B) Establish with the approval of the medical licensing board created by IC 25-22.5-2-1 requirements that advanced practice nurses must meet to be granted authority to prescribe legend drugs and to retain that authority.
(C) Establish, with the approval of the medical licensing board created by IC 25-22.5-2-1, requirements for the renewal of a practice agreement under section 19.4 of this chapter, which shall expire on October 31 in each odd-numbered year.
(10) Keep a record of all its proceedings.
(11) Collect and distribute annually demographic information on the number and type of registered nurses and licensed practical nurses employed in Indiana.
(12) Adopt rules and administer the interstate nurse licensure compact under IC 25-23.3.
(b) The board may do the following:
(1) Create ad hoc subcommittees representing the various nursing specialties and interests of the profession of nursing. Persons appointed to a subcommittee serve for terms as determined by the board.
(2) Utilize the appropriate subcommittees so as to assist the board with its responsibilities. The assistance provided by the subcommittees may include the following:
(A) Recommendation of rules necessary to carry out the duties of the board.
(B) Recommendations concerning educational programs and requirements.
(C) Recommendations regarding examinations and licensure of applicants.
(3) Appoint nurses to serve on each of the ad hoc subcommittees.
(4) Withdraw from the interstate nurse licensure compact under IC 25-23.2 (repealed).
(5) If requested by the nonprofit corporation formed under IC 12-31-1-3, provide assistance to the public umbilical cord blood bank and umbilical cord blood donation initiative.
(c) Nurses appointed under subsection (b) must:
(1) be committed to advancing and safeguarding the nursing profession as a whole; and
(2) represent nurses who practice in the field directly affected by a subcommittee's actions. (Formerly: Acts 1949, c.159, s.7; Acts 1971, P.L.376, SEC.6.) As amended by Acts 1977, P.L.172, SEC.29; Acts 1979, P.L.17, SEC.46; Acts 1981, P.L.222, SEC.161; P.L.169-1985, SEC.70; P.L.149-1987, SEC.57; P.L.185-1993, SEC.5; P.L.127-1994, SEC.1; P.L.181-2002, SEC.5; P.L.158-2003, SEC.6; P.L.1-2007, SEC.172; P.L.134-2008, SEC.28.

IC 25-23-1-7.1
Rules and regulations
Sec. 7.1. The board may adopt rules and regulations applicable to nurse practitioners.
As added by Acts 1981, P.L.228, SEC.2.

IC 25-23-1-8
Repealed
(Repealed by P.L.169-1985, SEC.97.)

IC 25-23-1-9
Repealed
(Repealed by P.L.169-1985, SEC.97.)

IC 25-23-1-10
Compensation of board members
Sec. 10. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(b) Each member of the board who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(Formerly: Acts 1949, c.159, s.10; Acts 1971, P.L.376, SEC.9.) As amended by P.L.149-1987, SEC.58.

IC 25-23-1-10.5
Temporary permits
Sec. 10.5. (a) The board may issue a temporary permit to practice as a nurse to a nurse licensed to practice in another state or territory of the United States, who has applied to the board for licensure by endorsement and submitted proof of current licensure to the board. The permit is valid for ninety (90) days after issuance or upon denial of licensure by the board. The permit may be renewed by the board, for a period not to exceed ninety (90) days, if, in the determination of the board, it is not possible to complete the application process in that time period. (b) Persons holding a temporary permit to practice as a nurse are subject to the disciplinary provisions of this chapter and IC 25-1-9.
(c) The board may establish by rule under IC 4-22-2 application procedures and requirements for the issuance of temporary permits under this section.
As added by P.L.169-1985, SEC.71. Amended by P.L.149-1987, SEC.59; P.L.152-1988, SEC.16; P.L.48-1991, SEC.38; P.L.243-1995, SEC.1.

IC 25-23-1-11
Requirements for registered nurse applicants; endorsement license; fees; use of title
Sec. 11. (a) Any person who applies to the board for a license to practice as a registered nurse must:
(1) not have:
(A) been convicted of a crime that has a direct bearing on the person's ability to practice competently; or
(B) committed an act that would constitute a ground for a disciplinary sanction under IC 25-1-9;
(2) have completed:
(A) the prescribed curriculum and met the graduation requirements of a state accredited program of registered nursing that only accepts students who have a high school diploma or its equivalent as determined by the board; or
(B) the prescribed curriculum and graduation requirements of a nursing education program in a foreign country that is substantially equivalent to a board approved program as determined by the board. The board may by rule adopted under IC 4-22-2 require an applicant under this subsection to successfully complete an examination approved by the board to measure the applicant's qualifications and background in the practice of nursing and proficiency in the English language; and
(3) be physically and mentally capable of and professionally competent to safely engage in the practice of nursing as determined by the board.
The board may not require a person to have a baccalaureate degree in nursing as a prerequisite for licensure.
(b) The applicant must pass an examination in such subjects as the board may determine.
(c) The board may issue by endorsement a license to practice as a registered nurse to an applicant who has been licensed as a registered nurse, by examination, under the laws of another state if the applicant presents proof satisfactory to the board that, at the time that the applicant applies for an Indiana license by endorsement, the applicant holds a current license in another state and possesses credentials and qualifications that are substantially equivalent to requirements in Indiana for licensure by examination. The board may specify by rule what constitutes substantial equivalence under this subsection. (d) The board may issue by endorsement a license to practice as a registered nurse to an applicant who:
(1) has completed the English version of the:
(A) Canadian Nurse Association Testing Service Examination (CNAT); or
(B) Canadian Registered Nurse Examination (CRNE);
(2) achieved the passing score required on the examination at the time the examination was taken;
(3) is currently licensed in a Canadian province or in another state; and
(4) meets the other requirements under this section.
(e) Each applicant for examination and registration to practice as a registered nurse shall pay a fee set by the board, a part of which must be used for the rehabilitation of impaired registered nurses and impaired licensed practical nurses. Payment of the fee or fees shall be made by the applicant prior to the date of examination. The lesser of the following amounts from fees collected under this subsection shall be deposited in the impaired nurses account of the state general fund established by section 34 of this chapter:
(1) Twenty-five percent (25%) of the license application fee per license applied for under this section.
(2) The cost per license to operate the impaired nurses program, as determined by the Indiana professional licensing agency.
(f) Any person who holds a license to practice as a registered nurse in:
(1) Indiana; or
(2) a party state (as defined in IC 25-23.3-2-11);
may use the title "Registered Nurse" and the abbreviation "R.N.". No other person shall practice or advertise as or assume the title of registered nurse or use the abbreviation of "R.N." or any other words, letters, signs, or figures to indicate that the person using same is a registered nurse.
(Formerly: Acts 1949, c.159, s.11; Acts 1971, P.L.376, SEC.10; Acts 1974, P.L.119, SEC.3; Acts 1975, P.L.272, SEC.1.) As amended by Acts 1981, P.L.222, SEC.163; Acts 1982, P.L.113, SEC.58; P.L.169-1985, SEC.72; P.L.149-1987, SEC.60; P.L.152-1988, SEC.17; P.L.48-1991, SEC.39; P.L.33-1993, SEC.30; P.L.181-1996, SEC.1; P.L.236-1999, SEC.1; P.L.181-2002, SEC.6; P.L.1-2007, SEC.173; P.L.134-2008, SEC.29.

IC 25-23-1-12
Requirements for practical nurse applicants; endorsement license; fees; use of title
Sec. 12. (a) A person who applies to the board for a license to practice as a licensed practical nurse must:
(1) not have been convicted of:
(A) an act which would constitute a ground for disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the person's ability to practice competently; (2) have completed:
(A) the prescribed curriculum and met the graduation requirements of a state accredited program of practical nursing that only accepts students who have a high school diploma or its equivalent, as determined by the board; or
(B) the prescribed curriculum and graduation requirements of a nursing education program in a foreign country that is substantially equivalent to a board approved program as determined by the board. The board may by rule adopted under IC 4-22-2 require an applicant under this subsection to successfully complete an examination approved by the board to measure the applicant's qualifications and background in the practice of nursing and proficiency in the English language; and
(3) be physically and mentally capable of, and professionally competent to, safely engage in the practice of practical nursing as determined by the board.
(b) The applicant must pass an examination in such subjects as the board may determine.
(c) The board may issue by endorsement a license to practice as a licensed practical nurse to an applicant who has been licensed as a licensed practical nurse, by examination, under the laws of another state if the applicant presents proof satisfactory to the board that, at the time of application for an Indiana license by endorsement, the applicant possesses credentials and qualifications that are substantially equivalent to requirements in Indiana for licensure by examination. The board may specify by rule what shall constitute substantial equivalence under this subsection.
(d) Each applicant for examination and registration to practice as a practical nurse shall pay a fee set by the board, a part of which must be used for the rehabilitation of impaired registered nurses and impaired licensed practical nurses. Payment of the fees shall be made by the applicant before the date of examination. The lesser of the following amounts from fees collected under this subsection shall be deposited in the impaired nurses account of the state general fund established by section 34 of this chapter:
(1) Twenty-five percent (25%) of the license application fee per license applied for under this section.
(2) The cost per license to operate the impaired nurses program, as determined by the Indiana professional licensing agency.
(e) Any person who holds a license to practice as a licensed practical nurse in:
(1) Indiana; or
(2) a party state (as defined in IC 25-23.3-2-11);
may use the title "Licensed Practical Nurse" and the abbreviation "L.P.N.". No other person shall practice or advertise as or assume the title of licensed practical nurse or use the abbreviation of "L.P.N." or any other words, letters, signs, or figures to indicate that the person using them is a licensed practical nurse.
(Formerly: Acts 1949, c.159, s.12; Acts 1951, c.34, s.1; Acts 1971,

P.L.376, SEC.11.) As amended by Acts 1981, P.L.222, SEC.164; Acts 1982, P.L.113, SEC.59; P.L.169-1985, SEC.73; P.L.149-1987, SEC.61; P.L.152-1988, SEC.18; P.L.33-1993, SEC.31; P.L.181-2002, SEC.7; P.L.1-2007, SEC.174; P.L.134-2008, SEC.30.

IC 25-23-1-13
Repealed
(Repealed by P.L.169-1985, SEC.97.)

IC 25-23-1-13.1
Midwives
Sec. 13.1. (a) An applicant who desires to practice midwifery shall present to the board the applicant's license as a registered nurse and a diploma earned by the applicant from a school of midwifery approved or licensed by the board or licensing agency for midwives that is located in any state.
(b) The applicant shall submit to an examination in midwifery prescribed or administered by the board. If the application and qualifications are approved by the board, the applicant is entitled to receive a limited license that allows the applicant to practice midwifery.
(c) The board shall adopt rules under IC 25-23-1-7:
(1) defining the scope of practice for midwifery; and
(2) for implementing this section.
As added by P.L.185-1993, SEC.6.

IC 25-23-1-14
Repealed
(Repealed by P.L.169-1985, SEC.97.)

IC 25-23-1-15
Repealed
(Repealed by P.L.169-1985, SEC.97.)

IC 25-23-1-16
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-23-1-16.1
Expiration of license; renewal; fee
Sec. 16.1. (a) A license to practice as a registered nurse expires on October 31 in each odd-numbered year. Failure to renew the license on or before the expiration date will automatically render the license invalid without any action by the board.
(b) A license to practice as a licensed practical nurse expires on October 31 in each even-numbered year. Failure to renew the license on or before the expiration date will automatically render the license invalid without any action by the board.
(c) The procedures and fee for renewal shall be set by the board.
(d) At the time of license renewal, each registered nurse and each

licensed practical nurse shall pay a renewal fee, a portion of which shall be for the rehabilitation of impaired registered nurses and impaired licensed practical nurses. The lesser of the following amounts from fees collected under this subsection shall be deposited in the impaired nurses account of the state general fund established by section 34 of this chapter:
(1) Twenty-five percent (25%) of the license renewal fee per license renewed under this section.
(2) The cost per license to operate the impaired nurses program, as determined by the Indiana professional licensing agency.
As added by Acts 1981, P.L.222, SEC.168. Amended by P.L.169-1985, SEC.74; P.L.149-1987, SEC.62; P.L.127-1994, SEC.2; P.L.181-2002, SEC.8; P.L.1-2006, SEC.451; P.L.134-2008, SEC.31.

IC 25-23-1-17
Receipts; use and disposition
Sec. 17. All moneys received shall be deposited with the treasurer of state at the end of each month and be placed by him in the general fund of the state. The expenses of said board shall be paid from the general fund upon appropriation being made therefrom in the manner provided for the making of such appropriations.
(Formerly: Acts 1949, c.159, s.17.) As amended by Acts 1981, P.L.222, SEC.169.

IC 25-23-1-18
Failure to renew license; reinstatement; fee
Sec. 18. (a) Any person who fails to renew a license before it expires shall be reinstated by the board upon meeting the requirements under IC 25-1-8-6.
(b) A person who fails to apply to reinstate a license under this section within three (3) years after the date it expires may be issued a license by the board if the person meets the requirements under IC 25-1-8-6.
(Formerly: Acts 1949, c.159, s.18; Acts 1951, c.34, s.4; Acts 1971, P.L.376, SEC.15; Acts 1975, P.L.272, SEC.4.) As amended by Acts 1981, P.L.222, SEC.170; P.L.169-1985, SEC.75; P.L.48-1991, SEC.40; P.L.33-1993, SEC.32; P.L.269-2001, SEC.17.

IC 25-23-1-19
Repealed
(Repealed by P.L.149-1987, SEC.120.)

IC 25-23-1-19.4
Advanced practice nurses; collaboration with licensed practitioner
Sec. 19.4. (a) As used in this section, "practitioner" has the meaning set forth in IC 16-42-19-5. However, the term does not include the following:
(1) A veterinarian.
(2) An advanced practice nurse. (3) A physician assistant.
(b) An advanced practice nurse shall operate in collaboration with a licensed practitioner as evidenced by a practice agreement, or by privileges granted by the governing board of a hospital licensed under IC 16-21 with the advice of the medical staff of the hospital that sets forth the manner in which an advanced practice nurse and a licensed practitioner will cooperate, coordinate, and consult with each other in the provision of health care to their patients.
As added by P.L.185-1993, SEC.7. Amended by P.L.105-2008, SEC.43.

IC 25-23-1-19.5
Advanced practice nurses; authority to prescribe legend drugs
Sec. 19.5. (a) The board shall establish a program under which advanced practice nurses who meet the requirements established by the board are authorized to prescribe legend drugs, including controlled substances (as defined in IC 35-48-1).
(b) The authority granted by the board under this section:
(1) expires on October 31 of the odd-numbered year following the year the authority was granted or renewed; and
(2) is subject to renewal indefinitely for successive periods of two (2) years.
(c) The rules adopted under section 7 of this chapter concerning the authority of advanced practice nurses to prescribe legend drugs must do the following:
(1) Require an advanced practice nurse or a prospective advanced practice nurse who seeks the authority to submit an application to the board.
(2) Require, as a prerequisite to the initial granting of the authority, the successful completion by the applicant of a graduate level course in pharmacology providing at least two (2) semester hours of academic credit.
(3) Require, as a condition of the renewal of the authority, the completion by the advanced practice nurse of the continuing education requirements set out in section 19.7 of this chapter.
As added by P.L.185-1993, SEC.8. Amended by P.L.83-2000, SEC.1.

IC 25-23-1-19.6
Advanced practice nurses; prescriptions; identification numbers
Sec. 19.6. (a) When the board grants authority to an advanced practice nurse to prescribe legend drugs under this chapter, the board shall assign an identification number to the advanced practice nurse.
(b) An advanced practice nurse who is granted authority by the board to prescribe legend drugs must do the following:
(1) Enter on each prescription form that the advanced practice nurse uses to prescribe a legend drug:
(A) the signature of the advanced practice nurse;
(B) initials indicating the credentials awarded to the advanced practice nurse under this chapter; and
(C) the identification number assigned to the advanced

practice nurse under subsection (a).
(2) Comply with all applicable state and federal laws concerning prescriptions for legend drugs.
(c) An advanced practice nurse may be granted authority to prescribe legend drugs under this chapter only within the scope of practice of the advanced practice nurse and the scope of the licensed collaborating health practitioner.
As added by P.L.185-1993, SEC.9.

IC 25-23-1-19.7
Renewal of prescriptive authority
Sec. 19.7. (a) This subsection applies to an applicant for renewal who has never received a renewal of prescriptive authority under section 19.5 of this chapter and whose prescriptive authority has never lapsed. If the applicant was initially granted prescriptive authority:
(1) less than twelve (12) months before the expiration date of the prescriptive authority, no continuing education is required; or
(2) at least twelve (12) months before the expiration date of the prescriptive authority, the applicant shall, subject to IC 25-1-4-3, attest to the board that the applicant has successfully completed at least fifteen (15) contact hours of continuing education. The hours must:
(A) be completed after the prescriptive authority was granted and before the expiration of the prescriptive authority;
(B) include at least four (4) contact hours of pharmacology; and
(C) be approved by a nationally approved sponsor of continuing education for nurses, approved by the board, and listed by the Indiana professional licensing agency as approved hours.
(b) This subsection applies to an applicant for renewal of prescriptive authority under section 19.5 of this chapter who is not described in subsection (a). The applicant shall, subject to IC 25-1-4-3, attest to the board that the applicant has successfully completed at least thirty (30) contact hours of continuing education. The hours must:
(1) be completed within the two (2) years immediately preceding the renewal;
(2) include at least eight (8) contact hours of pharmacology; and
(3) be approved by a nationally approved sponsor of continuing education for nurses, be approved by the board, and be listed by the Indiana professional licensing agency as approved hours.
As added by P.L.83-2000, SEC.2. Amended by P.L.269-2001, SEC.18; P.L.1-2006, SEC.452.

IC 25-23-1-19.8
Audit; procedure; provide information to board; order to show cause; hearing; divulging records to professional licensing agency;

immunity from liability
Sec. 19.8. (a) Before December 31 of an even-numbered year, the Indiana professional licensing agency or the agency's designee shall randomly audit at least one percent (1%) but not more than ten percent (10%) of the practice agreements of advanced practice nurses with authority to prescribe legend drugs under section 19.5 of this chapter to determine whether the practice agreement meets the requirements of this chapter or rules adopted by the board.
(b) The Indiana professional licensing agency shall establish an audit procedure, which may include the following:
(1) Requiring the advanced practice nurse to provide the agency with a copy of verification of attendance at or completion of a continuing education course or program the advanced practice nurse attended during the previous two (2) years.
(2) Requiring the advanced practice nurse and the licensed practitioner who have entered into a practice agreement to submit information on a form prescribed by the agency that must include a sworn statement signed by the advanced practice nurse and the licensed practitioner that the parties are operating within the terms of the practice agreement and the requirements under this chapter or rules adopted by the board.
(3) Reviewing patient health records and other patient information at the practice location or by requiring the submission of accurate copies to determine if the parties are operating within the terms of the practice agreement and the requirements under this chapter or rules adopted by the board.
(4) After a reasonable determination that the advanced practice nurse and the licensed practitioner who have entered into a practice agreement are not operating within the terms of the practice agreement, requiring the parties to appear before the agency or the agency's designee to provide evidence of compliance with the practice agreement.
(c) Not more than sixty (60) days after the completion of the audit required in subsection (a), the Indiana professional licensing agency shall provide the board with the following:
(1) A summary of the information obtained in the audit.
(2) A statement regarding whether an advanced practice nurse and a licensed practitioner who have entered into a practice agreement that is audited under subsection (a) are operating within the terms of the practice agreement.
The agency shall also provide a copy of the information described in this subsection to the board that regulates the licensed practitioner.
(d) The Indiana professional licensing agency may cause to be served upon the advanced practice nurse an order to show cause to the board as to why the board should not impose disciplinary sanctions under IC 25-1-9-9 on the advanced practice nurse for the advanced practice nurse's failure to comply with:
(1) an audit conducted under this section; or
(2) the requirements of a practice agreement under this chapter.
(e) Except for a violation concerning continuing education

requirements under IC 25-1-4, the board shall hold a hearing in accordance with IC 4-21.5 and state the date, time, and location of the hearing in the order served under subsection (d).
(f) The board that regulates the licensed practitioner may cause to be served upon the licensed practitioner an order to show cause to the board as to why the board should not impose disciplinary sanctions under IC 25-1-9-9 on the licensed practitioner for the licensed practitioner's failure to comply with:
(1) an audit conducted under this section; or
(2) the requirements of a practice agreement under this chapter.
(g) The board that regulates the licensed practitioner shall hold a hearing in accordance with IC 4-21.5 and state the date, time, and location of the hearing in the order served under subsection (f).
(h) An order to show cause issued under this section must comply with the notice requirements of IC 4-21.5.
(i) The licensed practitioner may divulge health records and other patient information to the Indiana professional licensing agency or the agency's designee. The licensed practitioner is immune from civil liability for any action based upon release of the patient information under this section.
As added by P.L.158-2003, SEC.7. Amended by P.L.1-2006, SEC.453; P.L.157-2006, SEC.62.

IC 25-23-1-20
Application for nursing education program; employment of registered nurses
Sec. 20. (a) Any institution which desires to conduct a nursing education program shall apply to the board and submit evidence that:
(1) it is prepared to give a minimum curriculum of organized instruction and clinical experience in nursing in conformity to the provisions of this chapter and the rules of the board. Such instruction and experience may be secured in one (1) or more institutions or agencies approved by the board; and
(2) it is prepared to meet other standards established by this chapter and by the board.
(b) An institution that conducts a nursing education program may employ a person who:
(1) is a registered nurse with a bachelor's degree in nursing; and
(2) has at least three (3) years of experience in nursing in the previous six (6) years;
to instruct nursing students on a part-time basis for the purpose of clinical instruction.
(Formerly: Acts 1949, c.159, s.20; Acts 1951, c.34, s.6.) As amended by Acts 1982, P.L.154, SEC.81; P.L.149-1987, SEC.63; P.L.177-2009, SEC.43.

IC 25-23-1-21
Survey of board; approval; surveys of accredited schools
Sec. 21. (a) A survey of the institution or institutions of which the nursing education program is a part and of institutions affiliating

with the nursing education program shall be made by the a designated representative of the board. The surveyor shall submit a written report of the survey to the board. If, in the opinion of the board, the requirements for an accredited school of nursing are met, it shall approve the school as an accredited school of nursing.
(b) From time to time as considered necessary by the board, it shall be the duty of the board, through a designated representative of the board, to survey all nursing education programs in the state. Written reports of such surveys shall be submitted to the board. If the board determines that any accredited nursing education program is not maintaining the standards required by the statutes and by the board, notice in writing specifying the defect or defects shall be immediately given to the nursing education program. A nursing education program which fails to correct these conditions to the satisfaction of the board within a reasonable time shall be removed from the list of accredited nursing education programs.
(c) The board may elect to utilize a nursing education program's accreditation by a national accrediting body approved by the board and the Council on Postsecondary Accreditation (COPA) as evidence that the program has met all or part of the required state standards and prescribed curricula for continuing accreditation of nursing education programs.
(Formerly: Acts 1949, c.159, s.21.) As amended by Acts 1981, P.L.222, SEC.172; P.L.149-1987, SEC.64.

IC 25-23-1-22
Repealed
(Repealed by P.L.149-1987, SEC.120.)

IC 25-23-1-23
Repealed
(Repealed by P.L.149-1987, SEC.120.)

IC 25-23-1-24
Repealed
(Repealed by P.L.169-1985, SEC.97.)

IC 25-23-1-25
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-23-1-25.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-23-1-26
Duty of attorney general
Sec. 26. It shall be the duty of the attorney-general to represent the board in any court in which an action may be filed for the review of an order of the board. The attorney-general may, at his discretion,

call to his assistance in such action, the prosecuting attorney of the county in which such action is filed.
(Formerly: Acts 1949, c.159, s.26.)

IC 25-23-1-27
Violations; penalty
Sec. 27. A person who:
(1) sells or fraudulently obtains or furnishes any nursing diploma, license or record;
(2) practices nursing under cover of any diploma or license or record illegally or fraudulently obtained or assigned or issued unlawfully or under fraudulent representation;
(3) practices nursing as a registered nurse or licensed practical nurse unless licensed to do so under this chapter or IC 25-23.3;
(4) uses in connection with the person's name any designation tending to imply that the person is a registered nurse or a licensed practical nurse unless licensed to practice under this chapter or IC 25-23.3;
(5) practices nursing during the time the person's license issued under this chapter or IC 25-23.3 is suspended or revoked;
(6) conducts a school of nursing or a program for the training of practical nurses unless the school or program has been accredited by the board; or
(7) otherwise violates this chapter;
commits a Class B misdemeanor.
(Formerly: Acts 1949, c.159, s.27; Acts 1974, P.L.119, SEC.4.) As amended by Acts 1978, P.L.2, SEC.2543; Acts 1981, P.L.222, SEC.175; P.L.181-2002, SEC.9; P.L.1-2007, SEC.175; P.L.134-2008, SEC.32.

IC 25-23-1-27.1
Limitations on application of chapter; "licensed health professional" defined
Sec. 27.1. (a) As used in this section, "licensed health professional" means:
(1) a registered nurse;
(2) a licensed practical nurse;
(3) a physician with an unlimited license to practice medicine or osteopathic medicine;
(4) a licensed dentist;
(5) a licensed chiropractor;
(6) a licensed optometrist;
(7) a licensed pharmacist;
(8) a licensed physical therapist;
(9) a licensed psychologist;
(10) a licensed podiatrist; or
(11) a licensed speech-language pathologist or audiologist.
(b) This chapter does not prohibit:
(1) furnishing nursing assistance in an emergency;
(2) the practice of nursing by any student enrolled in a board

approved nursing education program where such practice is incidental to the student's program of study;
(3) the practice of any nurse who is employed by the government of the United States or any of its bureaus, divisions, or agencies while in the discharge of the nurse's official duties;
(4) the gratuitous care of sick, injured, or infirm individuals by friends or the family of that individual;
(5) the care of the sick, injured, or infirm in the home for compensation if the person assists only:
(A) with personal care;
(B) in the administration of a domestic or family remedy; or
(C) in the administration of a remedy that is ordered by a licensed health professional and that is within the scope of practice of the licensed health professional under Indiana law;
(6) performance of tasks by persons who provide health care services which are delegated or ordered by licensed health professionals, if the delegated or ordered tasks do not exceed the scope of practice of the licensed health professionals under Indiana law;
(7) a physician with an unlimited license to practice medicine or osteopathic medicine in Indiana, a licensed dentist, chiropractor, dental hygienist, optometrist, pharmacist, physical therapist, podiatrist, psychologist, speech-language pathologist, or audiologist from practicing the person's profession;
(8) a school corporation or school employee from acting under IC 34-30-14;
(9) a personal services attendant from providing authorized attendant care services under IC 12-10-17.1; or
(10) an attendant who provides attendant care services (as defined in IC 16-18-2-28.5).
As added by Acts 1981, P.L.222, SEC.176. Amended by P.L.169-1985, SEC.78; P.L.149-1987, SEC.66; P.L.156-1988, SEC.2; P.L.255-2001, SEC.18; P.L.212-2005, SEC.21; P.L.141-2006, SEC.107.

IC 25-23-1-27.2
Injunction from continuing violation of chapter; punishment
Sec. 27.2. The attorney general, the board, the prosecuting attorney, or any citizen of any county in which a person violates this article may maintain an action in the name of the state to enjoin the person from continuing in violation of this article. A person who is enjoined and who violates an injunction shall be punished for contempt of court. An injunction issued under this section does not relieve a person from criminal prosecution but is in addition to any remedy provided under criminal law.
As added by P.L.149-1987, SEC.67.

IC 25-23-1-27.5
Repealed (Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-23-1-28
Repealed
(Repealed by P.L.134-2008, SEC.52.)

IC 25-23-1-29
Practitioners of Church of Christ Scientist
Sec. 29. (a) This chapter does not apply to a nurse practicing in accordance with the practice and principles of the body known as the Church of Christ Scientist.
(b) A sanitarium, nursing home, or rest home provided that it is listed and certified by the Commission for Accreditation of Christian Science Nursing Organizations/Facilities, Inc. does not have to comply with any rule adopted by the board, except a rule that concerns the following:
(1) The sanitary and safe conditions of the premises.
(2) The cleanliness of operation.
(3) The physical equipment.
(c) The chapter does not apply to a person if:
(1) the person is licensed as a nurse in another jurisdiction;
(2) the person is employed by an individual, an agency, or a legal business entity located in that jurisdiction;
(3) the person's employment responsibilities include transporting a patient between jurisdictions;
(4) no trip made by the person into Indiana for the purpose of transporting a patient lasts more than seventy-two (72) hours; and
(5) the person does not make more than six (6) trips into Indiana for the purpose of transporting a patient during any twelve (12) month period.
As added by P.L.187-1991, SEC.1. Amended by P.L.1-1992, SEC.132; P.L.185-1993, SEC.10; P.L.111-1996, SEC.3.

IC 25-23-1-30
Administration of anesthesia by certified registered nurse anesthetist
Sec. 30. (a) A certified registered nurse anesthetist may administer anesthesia if the certified registered nurse anesthetist acts under the direction of and in the immediate presence of a physician.
(b) Nothing in this chapter shall be construed as requiring a certified registered nurse anesthetist to obtain prescriptive authority to administer anesthesia under subsection (a).
As added by P.L.185-1993, SEC.11. Amended by P.L.177-2009, SEC.44.

IC 25-23-1-31
Rehabilitation of impaired registered nurse or licensed practical nurse; use of information after noncompliance
Sec. 31. (a) As used in this section, "impaired registered nurse or

licensed practical nurse" means a registered nurse or licensed practical nurse who has been affected by the use or abuse of alcohol or other drugs.
(b) The board shall assist in the rehabilitation of an impaired registered nurse or licensed practical nurse.
(c) The board may do the following:
(1) Enter into agreements, provide grants, and make other arrangements with statewide nonprofit professional associations, foundations, or other entities specifically devoted to the rehabilitation of impaired health care professionals to identify and assist impaired registered nurses and licensed practical nurses.
(2) Accept and designate grants, public and private financial assistance, and licensure fees to fund programs under subdivision (1) to assist impaired registered nurses and licensed practical nurses.
(d) Except as provided in subsection (f), all:
(1) information furnished to a nonprofit professional association, foundation, or other entity specifically devoted to the rehabilitation of impaired health care professionals, including interviews, reports, statements, and memoranda; and
(2) findings, conclusions, or recommendations that result from a proceeding of the professional association, foundation, or other entity specifically devoted to the rehabilitation of impaired health care professionals;
are privileged and confidential.
(e) The records of a proceeding under subsection (d) may be used only in the exercise of proper functions of the board, and may not become public records or subject to a subpoena or discovery proceeding.
(f) Information received by the board from the board designated rehabilitation program for noncompliance by the registered nurse or licensed practical nurse may be used by the board in any disciplinary or criminal proceedings instituted against the impaired registered nurse or licensed practical nurse.
(g) The board designated rehabilitation program shall:
(1) immediately report to the board the name and results of any contact or investigation concerning an impaired registered nurse or licensed practical nurse who the program believes constitutes a certain, immediate, and impending danger to either the public or the impaired registered nurse or licensed practical nurse; and
(2) in a timely fashion report to the board an impaired registered nurse or licensed practical nurse:
(A) who refuses to cooperate with the program;
(B) who refuses to submit to treatment; or
(C) whose impairment is not substantially or significantly alleviated through treatment, as determined by accepted medical standards.
As added by P.L.185-1993, SEC.12. Amended by P.L.243-1995, SEC.2; P.L.181-2002, SEC.10.
IC 25-23-1-33
Professing to be nurse practitioner or clinical nurse specialist; use of title
Sec. 33. (a) An individual may not:
(1) profess to be a nurse practitioner; or
(2) use the title "nurse practitioner";
unless the individual is a nurse practitioner.
(b) An individual may not:
(1) profess to be a clinical nurse specialist; or
(2) use the title "clinical nurse specialist";
unless the individual is a clinical nurse specialist.
As added by P.L.185-1993, SEC.13.

IC 25-23-1-34
Impaired nurses account
Sec. 34. (a) The impaired nurses account is established within the state general fund for the purpose of providing money for providing rehabilitation of impaired registered nurses or licensed practical nurses under this article. The account shall be administered by the Indiana professional licensing agency.
(b) Expenses of administering the account shall be paid from money in the account. The account consists of the following:
(1) Funds collected for the rehabilitation of impaired registered nurses and impaired licensed practical nurses under sections 11(e), 12(d), and 16.1(d) of this chapter.
(2) Funds collected under section 31(c)(2) of this chapter.
(3) Fines collected from registered nurses or licensed practical nurses under IC 25-1-9-9(a)(6).
(c) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
(d) Money in the account is appropriated to the board for the purpose stated in subsection (a).
As added by P.L.127-1994, SEC.3. Amended by P.L.181-2002, SEC.11; P.L.1-2006, SEC.454; P.L.1-2007, SEC.176; P.L.134-2008, SEC.33.






ARTICLE 23.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 23.2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 23.3. INTERSTATE NURSE LICENSURE COMPACT

CHAPTER 1. PURPOSE



CHAPTER 2. DEFINITIONS

IC 25-23.3-2-2
"Adverse action"
Sec. 2. "Adverse action" means a home or remote state action.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-3
"Alternative program"
Sec. 3. "Alternative program" means a voluntary, nondisciplinary monitoring program approved by a nurse licensing board.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-4
"Board"
Sec. 4. "Board" has the meaning set forth in IC 25-23-1-1.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-5
"Coordinated licensure information system"
Sec. 5. "Coordinated licensure information system" means an integrated process:
(1) for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws; and
(2) administered by a nonprofit organization composed of and controlled by state nurse licensing boards.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-6
"Home state"
Sec. 6. "Home state" means the party state that is a nurse's primary state of residence.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-7
"Home state action"
Sec. 7. "Home state action" means any administrative, civil, equitable, or criminal action permitted by the home state's laws that are imposed on a nurse by the home state's licensing board, including an action against an individual's license, such as revocation, suspension, probation, or any other action that affects a nurse's authorization to practice. As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-8
"Licensing board"
Sec. 8. "Licensing board" means a party state's regulatory body responsible for issuing nurse licenses.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-9
"Multistate licensure privilege"
Sec. 9. "Multistate licensure privilege" means current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical/vocational nurse in that party state. All party states have the authority, in accordance with state due process law, to take actions against a nurse's privilege, such as revocation, suspension, probation, or any other action that affects a nurse's authorization to practice.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-10
"Nurse"
Sec. 10. "Nurse" means a registered nurse or licensed practical/vocational nurse as defined by the state practice laws of each party state.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-11
"Party state"
Sec. 11. "Party state" means any state that has adopted this compact.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-12
"Remote state"
Sec. 12. "Remote state" means a party state, other than the home state:
(1) where a patient is located at the time nursing care is provided; or
(2) in the case of the practice of nursing not involving a patient, in a party state where the recipient of nursing practice is located.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-13
"Remote state action"
Sec. 13. "Remote state action" means:
(1) any administrative, civil, equitable, or criminal action permitted by a remote state's laws that are imposed on a nurse by the remote state's licensing board or other authority, including actions against an individual's multistate licensure

privilege to practice in the remote state; and
(2) cease and desist and other injunctive or equitable orders issued by remote states or the licensing boards of remote states.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-14
"State"
Sec. 14. "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-2-15
"State practice laws"
Sec. 15. "State practice laws" means the individual party state's laws and rules that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. The term does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.
As added by P.L.134-2008, SEC.34.



CHAPTER 3. GENERAL PROVISIONS AND JURISDICTION

IC 25-23.3-3-2
Limitation or revocation of multistate licensure privilege of a nurse by a party state; notification of action
Sec. 2. A party state may, in accordance with state due process laws, limit or revoke the multistate licensure privilege of any nurse to practice in the state and may take any other actions under applicable state laws necessary to protect the health and safety of the state's citizens. If a party state takes such an action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-3-3
Compliance with party state practice laws; jurisdiction of nurse licensing board, courts, and laws of party state
Sec. 3. A nurse practicing in a party state must comply with the state practice laws of the state in which a patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but includes all nursing practice as defined by the state practice laws of a party state. The practice of nursing subjects a nurse to the jurisdiction of the nurse licensing board, the courts, and the laws in that party state.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-3-4
Compact does not affect additional requirements for advanced practice registered nursing
Sec. 4. This compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license

to practice registered nursing if a license is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-3-5
Ability to apply for nurse licensure in party state; agreement by other party states
Sec. 5. Individuals not residing in a party state continue to be able to apply for nurse licensure as provided under the laws of each party state. However, the license granted to these individuals is not recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.
As added by P.L.134-2008, SEC.34.



CHAPTER 4. APPLICATIONS FOR LICENSURE IN A PARTY STATE

IC 25-23.3-4-2
Holding licensure in one party state at a time
Sec. 2. A nurse in a party state may hold licensure in only one (1) party state at a time, issued by the home state.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-4-3
Changing primary state of residence and application for license in new home state; evidence of change of residence
Sec. 3. A nurse who intends to change primary state of residence may apply for licensure in the new home state before the change. However, a new license may not be issued by a party state until a nurse provides evidence of change in primary state of residence satisfactory to the new home state's licensing board.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-4-4
Effect of obtaining a license in new home state when both states are party states; effect on license when moving from a nonparty state to a party state
Sec. 4. (a) If a nurse:
(1) changes primary state of residence by moving between two (2) party states; and
(2) obtains a license from the new home state;
the license from the former home state is no longer valid.
(b) If a nurse:
(1) changes primary state of residence by moving from a nonparty state to a party state; and
(2) obtains a license from the new home state;
the individual state license issued by the nonparty state is not affected and remains in force if provided by the laws of the nonparty state.
(c) If a nurse changes primary state of residence by moving from a party state to a nonparty state, the license issued by the prior home

state converts to an individual state license, valid only in the former home state, without multistate licensure privilege to practice in other party states.
As added by P.L.134-2008, SEC.34.



CHAPTER 5. ADVERSE ACTIONS

IC 25-23.3-5-2
Authority of licensing board of party state to complete pending investigations and take action; notification
Sec. 2. The licensing board of a party state has authority to complete any pending investigation for a nurse who changes primary state of residence during the course of the investigation. The licensing board also has authority to take appropriate action and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-5-3
Adverse action by remote state on multistate licensure privileges
Sec. 3. A remote state may take adverse action affecting the multistate licensure privilege to practice within the remote state. However, only the home state has authority to impose adverse action against the license issued by the home state.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-5-4
Priority and effect to reported conduct in home state imposing adverse action
Sec. 4. For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-5-5 Adverse action by home state based on factual findings of remote state
Sec. 5. The home state may take adverse action based on the factual findings of a remote state, so long as each state follows its own procedures for imposing such adverse action.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-5-6
Decision by party state to participate in alternative programs
Sec. 6. This compact does not override a party state's decision that participation in an alternative program may be used instead of licensure action and that such participation shall remain nonpublic if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from the other party state.
As added by P.L.134-2008, SEC.34.



CHAPTER 6. ADDITIONAL AUTHORITY INVESTED IN PARTY STATE NURSE LICENSING BOARDS



CHAPTER 7. COORDINATED LICENSURE INFORMATION SYSTEM

IC 25-23.3-7-2
Reporting of actions by party state licensing board to coordinated licensure information system
Sec. 2. All party states' licensing boards shall promptly report actions against multistate licensure privileges, disciplinary actions taken by the licensing entity or complaints filed by the remote state's attorney general, denials of applications, and the reasons for such denials to the coordinated licensure information system.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-7-3
Designation by party state licensing board of information that may not be shared
Sec. 3. All party states' licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing state.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-7-4
Prohibition on sharing personally identifiable information
Sec. 4. Any personally identifiable information obtained by a party state's licensing board from the coordinated licensure information system may not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-7-5
Expunging information
Sec. 5. Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information shall also be expunged from the coordinated licensure information system.
As added by P.L.134-2008, SEC.34.
IC 25-23.3-7-6
Formulation of necessary procedures for information under compact
Sec. 6. The compact administrators, acting jointly and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this compact.
As added by P.L.134-2008, SEC.34.



CHAPTER 8. COMPACT ADMINISTRATION AND INTERCHANGE OF INFORMATION

IC 25-23.3-8-2
Furnishing information to other party state compact administrators
Sec. 2. The compact administrator of each party state shall furnish to the compact administrator of each other party state any information and documents, including, but not limited to, a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation information, to facilitate the administration of this compact.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-8-3
Authority to develop uniform rules to implement compact
Sec. 3. Compact administrators may develop uniform rules to facilitate and coordinate implementation of this compact. These uniform rules shall be adopted by a board under IC 25-23.3-6-1.
As added by P.L.134-2008, SEC.34.



CHAPTER 9. IMMUNITY



CHAPTER 10. ENTRY INTO FORCE, WITHDRAWAL, AND AMENDMENT

IC 25-23.3-10-2
Withdrawal not affecting other compact party states of actions occurring before withdrawal
Sec. 2. No withdrawal affects the validity or applicability by the licensing boards of states remaining party to the compact of any report of adverse action occurring before the withdrawal.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-10-3
Compact does not affect other agreements entered into between party states and nonparty states
Sec. 3. This compact shall not be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with this compact.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-10-4
Amendment of compact; effectiveness
Sec. 4. This compact may be amended by the party states. No amendment to this compact becomes effective and binding upon the party states unless and until it is enacted into the laws of all party states.
As added by P.L.134-2008, SEC.34.



CHAPTER 11. CONSTRUCTION AND SEVERABILITY

IC 25-23.3-11-2
Settlement of disputes under compact
Sec. 2. If party states find a need for settling disputes arising under this compact:
(1) the party states may submit the issues in dispute to an arbitration panel comprised of an individual appointed by the compact administrator in the home state, an individual appointed by the compact administrator in each remote state involved, and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute; and
(2) the decision of a majority of the arbitrators is final and binding.
As added by P.L.134-2008, SEC.34.

IC 25-23.3-11-3
Effective date
Sec. 3. (a) Notwithstanding any other law, this article does not take effect until July 1, 2009.
(b) This article expires July 1, 2012.
As added by P.L.134-2008, SEC.34.






ARTICLE 23.5. OCCUPATIONAL THERAPISTS

CHAPTER 0.5. APPLICABILITY

IC 25-23.5-0.5-2
Licensing exemption
Sec. 2. The provisions of this article that require a license to engage in the practice of occupational therapy do not apply to the following:
(1) The practice of occupational therapy by an individual who is practicing occupational therapy as part of a supervised course of study in an educational program approved by the board.
(2) The practice of occupational therapy by an occupational therapy assistant who is:
(A) licensed under this article; and
(B) acting under the supervision of an occupational therapist.
As added by P.L.197-2007, SEC.59. Amended by P.L.197-2011, SEC.90.

IC 25-23.5-0.5-3
Occupational therapy assistant; requirements
Sec. 3. An occupational therapy assistant shall:
(1) be licensed under this article; and
(2) practice under the supervision of an occupational therapist who is licensed under this article.
As added by P.L.197-2007, SEC.59. Amended by P.L.197-2011, SEC.91.



CHAPTER 1. DEFINITIONS

IC 25-23.5-1-2
"Board"
Sec. 2. "Board" refers to the medical licensing board of Indiana.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-3
"Committee"
Sec. 3. "Committee" refers to the occupational therapy committee established under IC 25-23.5-2-1.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-3.5
"Examination"
Sec. 3.5. "Examination" refers to a nationally recognized test for occupational therapists that has been approved by the board under IC 25-23.5-5-4.5.
As added by P.L.197-2007, SEC.60.

IC 25-23.5-1-4
"Occupational therapist"
Sec. 4. "Occupational therapist" means a person who practices occupational therapy.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-5
"Practice of occupational therapy"
Sec. 5. "Practice of occupational therapy" means the functional assessment of learning and performance skills and the analysis, selection, and adaptation of exercises or equipment for a person whose abilities to perform the requirements of daily living are threatened or impaired by physical injury or disease, mental illness, a developmental deficit, the aging process, or a learning disability. The term consists primarily of the following functions:
(1) Planning and directing exercises and programs to improve sensory-integration and motor functioning at a level of performance neurologically appropriate for a person's stage of development.
(2) Analyzing, selecting, and adapting functional exercises to achieve and maintain a person's optimal functioning in daily living tasks and to prevent further disability.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007,

SEC.61.

IC 25-23.5-1-5.5
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 25-23.5-1-6
"Occupational therapy assistant"
Sec. 6. "Occupational therapy assistant" means a person who provides occupational therapy services under the supervision of an occupational therapist.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-7
"Person"
Sec. 7. "Person" means an individual.
As added by P.L.238-1989, SEC.1.



CHAPTER 2. OCCUPATIONAL THERAPY COMMITTEE

IC 25-23.5-2-2
Membership of committee; qualifications
Sec. 2. The committee consists of five (5) members appointed by the governor for terms of three (3) years. The committee must include the following:
(1) At least two (2) occupational therapists who:
(A) are residents of Indiana;
(B) have at least three (3) years experience as occupational therapists; and
(C) are licensed under this article.
(2) At least one (1) physician licensed under IC 25-22.5 who is familiar with the practice of occupational therapy.
(3) At least one (1) person who:
(A) is a resident of Indiana; and
(B) is not associated with occupational therapy in any way other than as a consumer.
As added by P.L.238-1989, SEC.1. Amended by P.L.48-1991, SEC.41; P.L.197-2007, SEC.62.

IC 25-23.5-2-3
Occupational therapist member; requirement of ongoing practice
Sec. 3. An occupational therapist appointed to the committee must continue to practice occupational therapy while serving as a member of the committee.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-2-4
Removal of members
Sec. 4. A member of the committee may be removed by the board without cause.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-2-5
Duties of committee
Sec. 5. The committee shall:
(1) consider the qualifications of persons who apply for licenses under this article;
(2) provide for examinations required under this article;
(3) license qualified persons;
(4) propose rules to the board concerning the:
(A) competent practice of occupational therapy;
(B) continuing competency requirement for the renewal of

a license for an occupational therapist and occupational therapy assistant; and
(C) administration of this article; and
(5) recommend to the board the amounts of fees required under this article.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.63; P.L.197-2011, SEC.92.

IC 25-23.5-2-6
Adoption of standards; fees
Sec. 6. (a) After considering the committee's proposed rules, the board shall adopt rules under IC 4-22-2 establishing standards for:
(1) the competent practice of occupational therapy;
(2) the renewal of licenses issued under this article; and
(3) standards for the administration of this article.
(b) After considering the committee's recommendations for fees, the board shall establish fees under IC 25-1-8-2.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.64; P.L.197-2011, SEC.93.

IC 25-23.5-2-7
Preparation, conduct, and scoring of examinations; use of testing company services
Sec. 7. The committee may utilize the services of a testing company to prepare, conduct, and score examinations.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-2-8
Per diem, travel, and other expenses
Sec. 8. Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member of the committee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.238-1989, SEC.1. Amended by P.L.3-2008, SEC.187.



CHAPTER 3. UNLAWFUL PRACTICES; PENALTY

IC 25-23.5-3-1.5
Referral requirements; exceptions
Sec. 1.5. (a) Except as provided in subsection (b), an occupational therapist may not provide occupational therapy services to a person until the person has been referred to the occupational therapist by one (1) of the following:
(1) A physician licensed under IC 25-22.5.
(2) A podiatrist licensed under IC 25-29.
(3) An advanced practice nurse licensed under IC 25-23.
(4) A psychologist licensed under IC 25-33.
(5) A chiropractor licensed under IC 25-10.
(6) An optometrist licensed under IC 25-24.
(b) An occupational therapist may provide the following services without a referral from a physician licensed under IC 25-22.5, a podiatrist licensed under IC 25-29, an advanced practice nurse licensed under IC 25-23, a psychologist licensed under IC 25-33, a chiropractor licensed under IC 25-10, or an optometrist licensed under IC 25-24:
(1) Ergonomic or home assessment.
(2) Injury or illness prevention education and wellness services.
(3) Occupational therapy activities provided in an educational setting.
(4) Occupational therapy activities that the board determines, after reviewing the recommendations of the committee, are appropriate to be conducted in a community based environment.
As added by P.L.197-2007, SEC.66. Amended by P.L.134-2008, SEC.35.

IC 25-23.5-3-2
Violations; misdemeanor
Sec. 2. A person who knowingly or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.67.



CHAPTER 5. CERTIFICATION; EXAMINATIONS

IC 25-23.5-5-2
Application; supervised fieldwork experience
Sec. 2. (a) The board may require a person who applies for a license as an occupational therapist to have successfully completed supervised fieldwork experience arranged and approved by the school or program from which the person graduated.
(b) The board may require a person who applies for a license as an occupational therapy assistant to have successfully completed supervised fieldwork experience arranged and approved by the program from which the person graduated.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.69; P.L.197-2011, SEC.96.

IC 25-23.5-5-3
Application fee
Sec. 3. A person applying for a license under this article must pay a fee.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.70; P.L.197-2011, SEC.97.

IC 25-23.5-5-4
Examination; minimum requirements
Sec. 4. A person who satisfies the requirements of sections 1 through 3 of this chapter may take the examination approved by the board under section 4.5 of this chapter.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007,

SEC.71.

IC 25-23.5-5-4.5
Board's duties; approve examination; establish passing score
Sec. 4.5. (a) The board shall do the following:
(1) Approve a nationally recognized examination for each type of license issued under this article.
(2) Establish the passing score necessary to obtain a license under this article.
(b) The board may use any part of an examination administered by:
(1) the National Board for Certification in Occupational Therapy, or its successor; or
(2) another nationally recognized body that provides examination services for occupational therapists, as determined by the committee;
as the examination required to obtain a license under this article.
As added by P.L.197-2007, SEC.72. Amended by P.L.197-2011, SEC.98.

IC 25-23.5-5-5
Examinations; times and places; subject areas
Sec. 5. (a) The committee shall provide for examinations to be given at least two (2) times a year at times and places established by the board.
(b) The committee shall provide for examinations that test a person's knowledge of the basic and clinical sciences as they relate to the practice of occupational therapy, occupational therapy theory and procedures, and other subjects the committee considers useful to test a person's fitness to practice as an occupational therapist or occupational therapy assistant.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.73.

IC 25-23.5-5-6
Issuing license
Sec. 6. The committee shall issue a license to a person who meets the requirements for a license under this article.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.74; P.L.197-2011, SEC.99.

IC 25-23.5-5-7
Refusal to issue a license; probationary license
Sec. 7. (a) The committee may refuse to issue a license or may issue a probationary license to a person if:
(1) the person has been disciplined by an administrative agency in another jurisdiction; and
(2) the committee determines that the violation for which the person was disciplined has a direct bearing on the person's ability to practice occupational therapy as an occupational

therapist.
(b) The committee may refuse to issue a license or may issue a probationary license to a person if:
(1) the person has been disciplined by an administrative agency in another jurisdiction; and
(2) the committee determines that the violation for which the person was disciplined has a direct bearing on the person's ability to practice as an occupational therapy assistant.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.75; P.L.197-2011, SEC.100.

IC 25-23.5-5-8
Probationary license; conditions; removal of limitations
Sec. 8. (a) If the committee issues a probationary license under section 7 of this chapter, the committee may require the person who holds the probationary license to perform one (1) or more of the following conditions:
(1) Report regularly to the committee upon a matter that is the basis for the probation.
(2) Limit practice to areas prescribed by the committee.
(3) Continue or renew professional education.
(4) Engage in community restitution or service without compensation for a number of hours specified by the committee.
(b) The committee shall remove a limitation placed on a probationary license if after a hearing the committee finds that the deficiency that caused the limitation has been remedied.
As added by P.L.238-1989, SEC.1. Amended by P.L.32-2000, SEC.14; P.L.197-2007, SEC.76; P.L.197-2011, SEC.101.

IC 25-23.5-5-9
Expiration of license; renewal
Sec. 9. (a) A license issued by the committee expires on a date established by the Indiana professional licensing agency under IC 25-1-5-4 in the next even-numbered year following the year in which the license was issued.
(b) A person may renew a license by paying a renewal fee on or before the expiration date of the license.
(c) If a person fails to pay a renewal fee on or before the expiration date of a license, the license becomes invalid.
As added by P.L.238-1989, SEC.1. Amended by P.L.1-2006, SEC.457; P.L.197-2007, SEC.77; P.L.197-2011, SEC.102.

IC 25-23.5-5-10
Reinstatement of invalid license; renewal
Sec. 10. (a) The committee shall reinstate an invalid license up to three (3) years after the expiration date of the license if the person holding the invalid license meets the requirements under IC 25-1-8-6.
(b) If more than three (3) years have elapsed since the date a license expired, the person holding the license may renew the license

by satisfying the requirements for renewal established by the board and meeting the requirements under IC 25-1-8-6.
As added by P.L.238-1989, SEC.1. Amended by P.L.269-2001, SEC.19; P.L.197-2007, SEC.78; P.L.197-2011, SEC.103.

IC 25-23.5-5-11
Temporary permit; requirements; expiration; renewal
Sec. 11. (a) The committee may issue a temporary permit to a person to engage in the practice of occupational therapy as an occupational therapist or occupational therapy assistant if the person pays a fee and the person:
(1) has a valid license or certificate to practice from another state and the person has applied for a license or certificate from the committee;
(2) is practicing occupational therapy in a state that does not license or certify occupational therapists or occupational therapy assistants but is certified by a national occupational therapy association approved by the board and the person has applied for a license from the committee; or
(3) meets all the following requirements:
(A) Has graduated from an accredited program.
(B) Has completed the fieldwork experience requirement for a license under this article.
(C) Is eligible to take the entry level examination.
(b) A person with a temporary permit issued under subsection (a)(3) may engage in the practice of occupational therapy as an occupational therapist or an occupational therapy assistant only under the supervision of an occupational therapist licensed under this article.
(c) A temporary permit expires the earlier of:
(1) the date the person holding the permit is issued a permanent license under this article;
(2) the date the committee disapproves the person's license application; or
(3) one hundred eighty (180) days after the date the permit is issued.
(d) The committee may renew a temporary permit if the person holding the permit was scheduled to take the next examination and the person:
(1) did not take the examination; and
(2) shows good cause for not taking the examination.
(e) A permit renewed under subsection (d) expires on the date the person holding the permit receives the results from the next examination given after the permit was issued.
As added by P.L.238-1989, SEC.1. Amended by P.L.48-1991, SEC.42; P.L.197-2007, SEC.79; P.L.197-2011, SEC.104.

IC 25-23.5-5-12
Notice of retirement from practice
Sec. 12. (a) A person who is licensed under this article shall notify

the committee in writing when the person retires from practice.
(b) Upon receipt of the notice, the committee shall:
(1) record the fact the person is retired; and
(2) release the person from further payment of renewal fees.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.80; P.L.197-2011, SEC.105.

IC 25-23.5-5-13
Surrender of license; reinstatement
Sec. 13. (a) If a person surrenders a license to the committee, the committee may reinstate the license upon written request by the person.
(b) If the committee reinstates a license, the committee may impose conditions on the license appropriate to the reinstatement.
(c) A person may not surrender a license without written approval by the committee if a disciplinary proceeding under this article is pending against the person.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.81; P.L.197-2011, SEC.106.

IC 25-23.5-5-14
Exemption from examination requirement
Sec. 14. A person who applies for a license under this article may be exempted by the committee from the examination requirement under section 6 of this chapter if the person:
(1) is licensed or certified to practice occupational therapy as an occupational therapist or occupational therapy assistant in another state; or
(2) is practicing occupational therapy in a state that does not license or certify occupational therapists or occupational therapy assistants and is certified by a national occupational therapy association approved by the board;
and is otherwise qualified under sections 1 through 3 of this chapter and pays an additional fee.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.82; P.L.197-2011, SEC.107.

IC 25-23.5-5-15
Graduate of educational program in foreign country; license requirements
Sec. 15. The committee may issue a license to a person who has graduated as an occupational therapist or issue a license to a person who has graduated as an occupational therapy assistant from an educational program in a foreign country if the person:
(1) graduated from an educational program approved by the board;
(2) does not have a conviction for:
(A) an act that would constitute a ground for a disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the person's ability

to practice competently;
(3) has not been the subject of a disciplinary action initiated by a licensing agency of another state or jurisdiction on the ground that the person was not able to practice occupational therapy as an occupational therapist or occupational therapy assistant without endangering the public;
(4) passes the examination required under this chapter; and
(5) pays a fee.
As added by P.L.238-1989, SEC.1. Amended by P.L.197-2007, SEC.83; P.L.197-2011, SEC.108.






ARTICLE 23.6. MARRIAGE AND FAMILY THERAPISTS

CHAPTER 1. DEFINITIONS

IC 25-23.6-1-1.2
"Addiction counseling experience"
Sec. 1.2. "Addiction counseling experience" refers to a time during which an applicant provides addiction counseling services directly to clients diagnosed with a substance use disorder, including treatment of clients, and at least fifty percent (50%) of the time consists of providing addiction counseling services directly to clients diagnosed with a substance use disorder.
As added by P.L.122-2009, SEC.10.

IC 25-23.6-1-1.5
"Appraisal"
Sec. 1.5. "Appraisal" means the use or administration of career and occupational instruments, adaptive behavioral and symptoms screening checklists, and inventories of interests and preferences that are administered for the purpose of counseling persons to cope with or adapt to changing life situations that are due to problems in living. The term includes the use of marital, relational, communicational, parent and child, and family systems assessment instruments.
As added by P.L.147-1997, SEC.12. Amended by P.L.197-2007, SEC.84.

IC 25-23.6-1-2
"Board"
Sec. 2. "Board" refers to the behavioral health and human services licensing board.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.13; P.L.122-2009, SEC.11.

IC 25-23.6-1-2.5
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 25-23.6-1-2.6
"Clinical addiction counseling experience"
Sec. 2.6. "Clinical addiction counseling experience" refers to a time during which an applicant provides clinical services, including

evaluation and treatment of clients, and at least fifty percent (50%) of the time consists of providing addiction counseling services directly to clients diagnosed with a substance use disorder.
As added by P.L.122-2009, SEC.12.

IC 25-23.6-1-3
"Clinical social worker"
Sec. 3. "Clinical social worker" means an individual who is licensed under IC 25-23.6-5.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.15; P.L.122-2009, SEC.13.

IC 25-23.6-1-3.3
"Clinical social work experience"
Sec. 3.3. "Clinical social work experience" means a period of time during which an applicant provides clinical services, including evaluation and treatment of clients, in which at least fifty percent (50%) of the time consists of providing counseling services directly to clients.
As added by P.L.147-1997, SEC.16.

IC 25-23.6-1-3.6
"Counseling"
Sec. 3.6. "Counseling" means techniques used to help individuals learn how to solve problems and make decisions related to personal growth, vocational, family, social, and other interpersonal concerns.
As added by P.L.147-1997, SEC.17.

IC 25-23.6-1-3.8
"Counselor"
Sec. 3.8. Except as provided in IC 25-23.6-7-5, "counselor" refers to a social worker, a clinical social worker, a marriage and family therapist, a mental health counselor, an addiction counselor, or a clinical addiction counselor who is licensed under this article.
As added by P.L.147-1997, SEC.18. Amended by P.L.122-2009, SEC.14.

IC 25-23.6-1-3.9
"Governmental employee"
Sec. 3.9. "Governmental employee" means an individual employed by the office of the secretary of family and social services, the division of family resources, the division of mental health and addiction, the division of disability and rehabilitative services, the division of aging, the department of correction, or the state department of health in one (1) of the following classifications:
(1) 2AA3 Behavioral clinician 3.
(2) 2AA4 Behavioral clinician 4.
(3) 2AA5 Clinical associate 5.
(4) 2FL1 Mental health administrator 1.
(5) 2FL2 Mental health administrator 2. (6) 2FL3 Mental health administrator 3.
(7) 2AN3 Substance abuse counselor 3.
(8) 2AN4 Substance abuse counselor 4.
(9) 2AN5 Substance abuse counselor 5.
(10) 2AH2 Social services specialist 2.
(11) 2AH3 Social services specialist 3.
(12) 2AH4 Social services specialist 4.
(13) 2AI1 Psychiatric services director 1.
(14) 2AE2 Psychiatric social services specialist 2.
(15) 2AE3 Psychiatric social services specialist 3.
As added by P.L.244-1999, SEC.1. Amended by P.L.215-2001, SEC.99; P.L.141-2006, SEC.108; P.L.145-2006, SEC.162; P.L.1-2007, SEC.177.

IC 25-23.6-1-4
"Eligible postsecondary educational institution"
Sec. 4. "Eligible postsecondary educational institution" means a postsecondary educational institution that:
(1) awards a bachelor's or higher degree;
(2) is located in:
(A) the United States; or
(B) Canada or another country, if permitted under IC 25-23.6-8-2.1, IC 25-23.6-8.5-2, or another provision of this article; and
(3) is accredited by a regional accrediting body.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.34; P.L.2-2007, SEC.328.

IC 25-23.6-1-4.3
"Licensed addiction counselor"
Sec. 4.3. "Licensed addiction counselor" means an individual who is licensed as an addiction counselor under IC 25-23.6-10.5.
As added by P.L.122-2009, SEC.15.

IC 25-23.6-1-4.5
"Licensed clinical addiction counselor"
Sec. 4.5. "Licensed clinical addiction counselor" means an individual who is licensed as a clinical addiction counselor under IC 25-23.6-10.5.
As added by P.L.122-2009, SEC.16.

IC 25-23.6-1-4.8
"Licensed social worker"
Sec. 4.8. "Licensed social worker" means an individual who is licensed under IC 25-23.6-5.
As added by P.L.147-1997, SEC.19. Amended by P.L.122-2009, SEC.17.

IC 25-23.6-1-5
"Marriage and family therapist" Sec. 5. "Marriage and family therapist" means an individual who is licensed under IC 25-23.6-8.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.20; P.L.122-2009, SEC.18.

IC 25-23.6-1-5.5
"Mental health counselor"
Sec. 5.5. "Mental health counselor" means an individual who is licensed under IC 25-23.6-8.5.
As added by P.L.147-1997, SEC.21. Amended by P.L.122-2009, SEC.19.

IC 25-23.6-1-5.7
"Practice of addiction counseling"
Sec. 5.7. (a) "Practice of addiction counseling" means the providing of professional services that are delivered by a licensed addiction counselor, that are designed to change substance use or addictive behavior, and that involve specialized knowledge and skill related to addictions and addictive behaviors, including understanding addiction, knowledge of the treatment process, application to practice, and professional readiness. The term includes:
(1) gathering information through structured interview screens using routine protocols;
(2) reviewing assessment findings to assist in the development of a plan individualized for treatment services and to coordinate services;
(3) referring for assessment, diagnosis, evaluation, and mental health therapy;
(4) providing client and family education related to addictions;
(5) providing information on social networks and community systems for referrals and discharge planning;
(6) participating in multidisciplinary treatment team meetings or consulting with clinical addiction professionals;
(7) counseling, through individual and group counseling, as well as group and family education, to treat addiction and substance abuse in a variety of settings, including:
(A) mental and physical health facilities; and
(B) child and family service agencies; and
(8) maintaining the highest level of professionalism and ethical responsibility.
(b) The term does not include the use of psychotherapy or diagnosis (as defined in IC 25-22.5-1-1.1(c) or as defined as the practice of psychology under IC 25-33-1-2(a)).
(c) For an individual who obtains a license as an addiction counselor by:
(1) holding a valid:
(A) level II or higher certification or the equivalent certification from a credentialing agency approved by the division of mental health and addiction; or (B) certification as an addiction counselor or addiction therapist from a credentialing agency that is approved by the board;
(2) having at least ten (10) years of experience in addiction counseling;
(3) furnishing satisfactory evidence to the board that the individual does not have:
(A) a conviction for a crime of violence (as defined in IC 35-50-1-2(a)(1) through IC 35-50-1-2(a)(13); or
(B) a conviction in the previous two (2) years that has a direct bearing on the individual's ability to practice competently; and
(4) filing an initial application with the board before July 1, 2010;
the term includes the provision of addiction counseling services in private practice in consultation with other licensed professionals as required by the client's individualized treatment plan.
As added by P.L.122-2009, SEC.20.

IC 25-23.6-1-5.9
"Practice of clinical addiction counseling"
Sec. 5.9. (a) "Practice of clinical addiction counseling" means the providing of professional services that are delivered by a licensed clinical addiction counselor, that are designed to change substance use or addictive behavior, and that involve specialized knowledge and skill related to addictions and addictive behaviors, including understanding addiction, knowledge of the treatment process, application to practice, and professional readiness. The term includes:
(1) gathering information through structured interview screens using routine protocols and standardized clinical instruments;
(2) using appraisal instruments as an aid in individualized treatment planning that the licensed clinical addiction counselor is qualified to employ because of:
(A) education;
(B) training; and
(C) experience;
(3) providing psychosocial evaluations using accepted classifications, including classifications from the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as amended and supplemented, to the extent of the licensed clinical addiction counselor's education, training, experience, and scope of practice as established by this article;
(4) reviewing assessment findings to:
(A) develop a plan for individualized addiction treatment;
(B) coordinate services; and
(C) provide subsequent assessment updates;
(5) using counseling and psychotherapeutic techniques through individual, group, and family counseling to treat addiction and

other substance related problems and conditions in a variety of settings, including:
(A) mental and physical health facilities;
(B) child and family service agencies; and
(C) private practice;
(6) providing client and family education related to addictions;
(7) providing information on social networks and community systems for referrals and discharge planning;
(8) participating in multidisciplinary treatment team meetings or consulting with clinical addiction professionals; and
(9) maintaining the highest level of professionalism and ethical responsibility.
(b) The term does not include diagnosis (as defined in IC 25-22.5-1-1.1(c)).
As added by P.L.122-2009, SEC.21.

IC 25-23.6-1-6
"Practice of clinical social work"
Sec. 6. (a) "Practice of clinical social work" means professional services that are designed to help individuals, marriages, couples, families, groups, and communities to enhance or restore their capacity for functioning by:
(1) assisting in the obtaining or improving of tangible social and health services;
(2) providing psychosocial evaluations using accepted classifications, including classifications from the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) as amended and supplemented, but only to the extent of the counselor's education, training, experience, and scope of practice as established by this article;
(3) using appraisal instruments as an aid in treatment planning that the clinical social worker is qualified to employ by virtue of the counselor's education, training, and experience; and
(4) counseling and psychotherapeutic techniques, casework social work advocacy, and treatment in a variety of settings that include mental and physical health facilities, child and family service agencies, or private practice.
(b) The term does not include diagnosis (as defined in IC 25-22.5-1-1.1(c)).
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.22.

IC 25-23.6-1-7
"Practice of marriage and family therapy"
Sec. 7. "Practice of marriage and family therapy" means a specialty that:
(1) uses an applied understanding of the dynamics of marital, relational, and family systems, and individual psychodynamics;
(2) uses counseling and psychotherapeutic techniques;
(3) evaluates and treats mental and emotional conditions,

resolves intrapersonal and interpersonal conflict, and changes perceptions, attitudes, and behavior, all within the context of family, marital, and relational systems, including the use of accepted evaluation classifications, including classifications from the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) as amended and supplemented, but only to the extent of the counselor's education, training, experience, and scope of practice as established by this article;
(4) uses individual, group, couple, sexual, family, and divorce therapy; and
(5) uses appraisal instruments that evaluate individual, marital, relational, communicational, parent and child, and family functioning that the marriage and family therapist is qualified to employ by virtue of the counselor's education, training, and experience.
The term does not include diagnosis (as defined in IC 25-22.5-1-1.1(c)).
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.23.

IC 25-23.6-1-7.5
"Practice of mental health counseling"
Sec. 7.5. "Practice of mental health counseling" means a specialty that:
(1) uses counseling and psychotherapeutic techniques based on principles, methods, and procedures of counseling that assist people in identifying and resolving personal, social, vocational, intrapersonal, and interpersonal concerns;
(2) uses counseling to evaluate and treat emotional and mental problems and conditions in a variety of settings, including mental and physical health facilities, child and family service agencies, or private practice, and including the use of accepted evaluation classifications, including classifications from the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) as amended and supplemented, but only to the extent of the counselor's education, training, experience, and scope of practice as established by this article;
(3) administers and interprets appraisal instruments that the mental health counselor is qualified to employ by virtue of the counselor's education, training, and experience;
(4) uses information and community resources for personal, social, or vocational development;
(5) uses individual and group techniques for facilitating problem solving, decision making, and behavioral change;
(6) uses functional assessment and vocational planning guidance for persons requesting assistance in adjustment to a disability or disabling condition;
(7) uses referrals for individuals who request counseling

services; and
(8) uses and interprets counseling research.
The term does not include diagnosis (as defined in IC 25-22.5-1-1.1(c)).
As added by P.L.147-1997, SEC.24.

IC 25-23.6-1-8
"Practice of social work"
Sec. 8. (a) "Practice of social work" means professional services that are designed to effect change in human behavior, emotional responses, and social conditions of individuals, couples, families, groups, and communities and that involve specialized knowledge and skill related to human development, including an understanding of unconscious motivation, the potential for human growth, the availability of social resources, and knowledge of social systems. The term includes planning, administration, and research for community social services delivery systems.
(b) The term does not include the use of psychotherapy or diagnosis (as defined in IC 25-22.5-1-1.1(c)).
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.25.

IC 25-23.6-1-9
"Psychotherapy"
Sec. 9. "Psychotherapy" means the assessing and treating of mental and emotional disorders by any of the various means of communication between the social worker practitioner and the client.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-1-10
"Social worker"
Sec. 10. "Social worker" means an individual who graduates from a program accredited by the Council on Social Work Education.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.26.

IC 25-23.6-1-11
"Social work experience"
Sec. 11. "Social work experience" means a period of time during which an applicant provides social worker services, including assessment and evaluation of clients, in which at least fifty percent (50%) of the time consists of providing services directly to clients.
As added by P.L.147-1997, SEC.27.



CHAPTER 2. SOCIAL WORK CERTIFICATION AND MARRIAGE AND FAMILY THERAPISTS CREDENTIALING BOARD

IC 25-23.6-2-2
Membership of board; qualifications; political affiliation
Sec. 2. (a) The board consists of eleven (11) members appointed by the governor for terms of three (3) years. The board must include the following:
(1) Two (2) marriage and family therapists who:
(A) have at least a master's degree in marriage and family therapy or a related field from an eligible postsecondary educational institution;
(B) are licensed under this chapter; and
(C) have five (5) years of experience in marriage and family therapy.
(2) One (1) social worker who:
(A) has at least a master's degree in social work from an eligible postsecondary educational institution accredited by the Council on Social Work Education;
(B) is licensed under this article; and
(C) has at least five (5) years of experience as a social worker.
(3) One (1) social services director of a hospital with a social work degree who has at least three (3) years of experience in a hospital setting.
(4) Two (2) mental health counselors who:
(A) have at least a master's degree in mental health counseling;
(B) are licensed under this article; and
(C) have at least five (5) years experience as a mental health counselor.
(5) Two (2) consumers who have never been credentialed under this article.
(6) One (1) physician licensed under IC 25-22.5 who has training in psychiatric medicine.
(7) Two (2) licensed clinical addiction counselors who:
(A) are licensed under IC 25-23.6-10.5; and
(B) have at least five (5) years experience in clinical addiction counseling.
(b) Not more than six (6) members of the board may be from the same political party.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993,

SEC.35; P.L.255-1996, SEC.17; P.L.147-1997, SEC.29; P.L.2-1998, SEC.67; P.L.2-2007, SEC.329; P.L.122-2009, SEC.23.

IC 25-23.6-2-3
Per diem, travel, and other expenses
Sec. 3. Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.186-1990, SEC.9. Amended by P.L.3-2008, SEC.188.

IC 25-23.6-2-4
Removal of governor appointed member
Sec. 4. A member of the board who is appointed by the governor may not be removed from the board except by action of the governor.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-2-5
Chairman; term
Sec. 5. The board shall elect a chairman from among the members of the board for a one (1) year term. An individual may not be elected as chairman for more than two (2) consecutive one (1) year terms.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-2-6
Meetings
Sec. 6. The board shall meet at least one (1) time each year.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.36.

IC 25-23.6-2-7
Duties of board
Sec. 7. The board shall consider matters that are of interest to all board sections.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.37.

IC 25-23.6-2-8
Adoption of standards; fees; duties of board
Sec. 8. (a) The board shall adopt rules under IC 4-22-2 establishing standards for the following:
(1) The competent practice of marriage and family therapy, social work, clinical social work, mental health counseling, addiction counseling, and clinical addiction counseling.
(2) The renewal of licenses issued under this article. (3) Standards for the administration of this article.
(4) Continuing education requirements for an individual seeking renewal of licensure as a social worker, clinical social worker, or marriage and family therapist.
(5) The retention of patient records and reports by a counselor.
(6) The approval of continuing education providers, programs, courses, fees, and proof of course completion.
(b) The board shall establish fees under IC 25-1-8-2.
(c) The board shall do the following:
(1) Consider the qualifications of individuals who apply for a license under this article.
(2) Provide for examinations required under this article.
(3) Subject to IC 25-1-8-6, renew licenses under this article.
(4) Conduct proceedings under IC 25-1-9.
As added by P.L.186-1990, SEC.9. Amended by P.L.255-1996, SEC.18; P.L.147-1997, SEC.30; P.L.269-2001, SEC.20; P.L.122-2009, SEC.24.

IC 25-23.6-2-9
Social worker section established
Sec. 9. (a) The social worker section of the board is established. The section consists of the following:
(1) Two (2) social worker members of the board.
(2) Two (2) consumer members of the board.
(3) One (1) physician member of the board.
(b) Three (3) members of the social worker section, two (2) of whom must be social workers, constitute a quorum.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.38; P.L.255-1996, SEC.19; P.L.147-1997, SEC.31.

IC 25-23.6-2-9.5
Addiction counselor section of board established
Sec. 9.5. (a) The addiction counselor section of the board is established. The section consists of the following:
(1) Two (2) licensed clinical addiction counselor members of the board.
(2) Two (2) consumer members of the board.
(3) One (1) physician member of the board.
(b) Three (3) members of the addiction counselor section, two (2) of whom must be addiction counselors, constitute a quorum.
As added by P.L.122-2009, SEC.25.

IC 25-23.6-2-10
Marriage and family therapist section established
Sec. 10. (a) The marriage and family therapist section of the board is established. The section consists of the following:
(1) Two (2) marriage and family therapist members of the board.
(2) Two (2) consumer members of the board.
(3) One (1) physician member of the board. (b) Three (3) members of the marriage and family therapist section, two (2) of whom must be marriage and family therapists, constitute a quorum.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.39; P.L.147-1997, SEC.32.

IC 25-23.6-2-10.5
Mental health counselor section established
Sec. 10.5. (a) The mental health counselor section of the board is established. The section consists of the following:
(1) Two (2) mental health counselor members of the board.
(2) Two (2) consumer members of the board.
(3) One (1) physician member of the board.
(b) Three (3) members of the mental health counselor section, two (2) of whom must be mental health counselors, constitute a quorum.
As added by P.L.147-1997, SEC.33.

IC 25-23.6-2-11
Duties of sections of the board
Sec. 11. The social worker, marriage and family therapist, mental health counselor, and addiction counselor sections of the board shall do the following:
(1) Approve continuing education courses authorized under this article.
(2) Propose rules to the board concerning the practice of the profession regulated by each section.
(3) Other duties as directed by the board.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.40; P.L.255-1996, SEC.20; P.L.147-1997, SEC.34; P.L.122-2009, SEC.26.

IC 25-23.6-2-12
Examinations; testing company services
Sec. 12. The board may utilize the services of a testing company to prepare, conduct, and score examinations.
As added by P.L.186-1990, SEC.9.



CHAPTER 3. CERTIFIED MARRIAGE AND FAMILY THERAPISTS; UNLAWFUL PRACTICES; PENALTY

IC 25-23.6-3-2
Exemptions
Sec. 2. (a) This article may not be construed to limit the marriage and family therapy services performed by a person who does not use a title specified in this article and who is one (1) of the following:
(1) A licensed or certified health care professional acting within the scope of the person's license or certificate.
(2) A student, an intern, or a trainee pursuing a course of study in medicine or psychology or a course of study to gain licensure under this article in an accredited eligible postsecondary educational institution or training institution if:
(A) the activities are performed under qualified supervision and constitute a part of the person's supervised course of study or other level of supervision; and (B) the student uses a title that contains the term "intern" or "trainee".
(3) Not a resident of Indiana if the person performed services in Indiana for not more than five (5) days in any one (1) month and not more than fifteen (15) days in any one (1) calendar year and the person is authorized to perform such services under the laws of the state or country in which the person resides.
(4) A rabbi, priest, Christian Science practitioner, minister, or other member of the clergy.
(5) An employee of or a volunteer for a nonprofit corporation or an organization performing charitable, religious, or educational functions, providing pastoral counseling or other assistance.
(6) A person who provides school counseling or a person who is certified by a state or national organization that is recognized by the Indiana division of mental health and addiction and who provides counseling in the areas of alcohol or drug abuse addictions.
(b) Nothing in this section prohibits a person referred to in subsection (a) from qualifying for licensure under this article.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.36; P.L.215-2001, SEC.100; P.L.2-2007, SEC.330; P.L.134-2008, SEC.37.

IC 25-23.6-3-3
Violations; penalty
Sec. 3. An individual who violates this chapter after July 1, 1999, commits a Class A misdemeanor.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.37.

IC 25-23.6-3-4
Display of license; contents of promotional material
Sec. 4. (a) An individual who is licensed as a marriage and family therapist under IC 25-23.6-8-1 shall:
(1) display the license or a clear copy of the license at each location where the marriage and family therapist regularly practices; and
(2) include the words "licensed marriage and family therapist" or the letters "LMFT" on all promotional materials, including business cards, brochures, stationery, advertisements, and signs that name the individual.
(b) An individual who is licensed as a marriage and family therapist associate under IC 25-23.6-8-1.5 shall:
(1) display the license or a clear copy of the license at each location where the marriage and family therapist associate regularly practices; and
(2) include the words "licensed marriage and family therapist associate" or the letters "LMFTA" on all promotional materials, including business cards, brochures, stationery, advertisements,

and signs that name the individual.
As added by P.L.147-1997, SEC.38. Amended by P.L.134-2008, SEC.38.



CHAPTER 4. SOCIAL WORKER; UNLAWFUL PRACTICES; PENALTY

IC 25-23.6-4-2
Exemptions
Sec. 2. (a) This article may not be construed to limit the social work or clinical social work services performed by a person who does not use a title specified in this article and who is one (1) of the following:
(1) A licensed or certified health care professional acting within the scope of the person's license or certificate.
(2) A student, an intern, or a trainee pursuing a course of study in medicine, psychology, or a course of study to gain licensure under this article in an accredited eligible postsecondary educational institution or training institution accredited by the Council on Social Work Education, or a graduate accumulating experience required for licensure if:
(A) the services are performed under qualified supervision and constitute a part of the person's supervised course of study or other level of supervision; and
(B) the student or graduate uses a title that contains the term "intern", "student", or "trainee".
(3) Not a resident of Indiana if the person performed social work in Indiana for not more than five (5) days in any one (1) month or more than fifteen (15) days in any one (1) calendar year and the person is authorized to perform such services under the laws of the state or country in which the person resides. (4) A rabbi, priest, Christian Science practitioner, minister, or other member of the clergy.
(5) An employee or a volunteer for an organization performing charitable, religious, or educational functions, providing pastoral counseling, or other assistance.
(6) A person who provides school counseling.
(7) A governmental employee who remains in the same job classification or job family of that job classification.
(b) Nothing in this section prohibits a person referred to in subsection (a) from qualifying for licensure under this article.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.40; P.L.244-1999, SEC.2; P.L.215-2001, SEC.101; P.L.2-2007, SEC.331; P.L.122-2009, SEC.27.

IC 25-23.6-4-3
Social service designee
Sec. 3. A person who is not licensed under this article may use the title "social service designee" if the person:
(1) provides or assures provision of social services in:
(A) a health facility licensed under IC 16-28;
(B) a hospital licensed under IC 16-21 or IC 12-25;
(C) a substance abuse facility certified by the division of mental health and addiction;
(D) a home health agency licensed under IC 16-27-1; or
(E) a community health center; and
(2) does not profess to be:
(A) a licensed social worker; or
(B) licensed under this article.
As added by P.L.186-1990, SEC.9. Amended by P.L.2-1992, SEC.777; P.L.2-1993, SEC.143; P.L.219-1993, SEC.1; P.L.147-1997, SEC.41; P.L.215-2001, SEC.102.

IC 25-23.6-4-3.1
Use of case manager or discharge planner title by nonlicensed individuals
Sec. 3.1. An individual who is not licensed under this article may use the titles "case manager", "discharge planner", or a related title if the individual:
(1) provides services in a hospital licensed under IC 16-21 or IC 12-25 or a community mental health center; and
(2) does not profess to be licensed under this article.
As added by P.L.147-1997, SEC.42.

IC 25-23.6-4-4
Violations; penalty
Sec. 4. An individual who violates this chapter after July 1, 1999, commits a Class A misdemeanor.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.43.
IC 25-23.6-4-5
Display of license; contents of promotional materials
Sec. 5. An individual who is licensed as a social worker or clinical social worker shall:
(1) display the license or a clear copy of the license at each location where the social worker or clinical social worker regularly practices; and
(2) include the words "licensed social worker" or "licensed clinical social worker" or the letters "LSW" or "LCSW" on all promotional materials, including business cards, brochures, stationery, advertisements, and signs that name the individual.
As added by P.L.147-1997, SEC.44.

IC 25-23.6-4-6
Permitted testimony
Sec. 6. A social worker licensed under this article may provide factual testimony but may not provide expert testimony.
As added by P.L.147-1997, SEC.45.



CHAPTER 4.5. MENTAL HEALTH COUNSELORS; UNLAWFUL PRACTICES

IC 25-23.6-4.5-2
Exemptions
Sec. 2. (a) This article may not be construed to limit the mental health counseling services performed by a person who does not use a title specified in this article and who is one (1) of the following:
(1) A licensed or certified health care professional acting within the scope of the person's license or certificate.
(2) A student, an intern, or a trainee pursuing a course of study in medicine, psychology, or a course of study to gain licensure under this article in an accredited eligible postsecondary educational institution or training institution, or is a graduate accumulating experience required for licensure if:
(A) the services are performed under qualified supervision and constitute a part of the person's supervised course of study or other level of supervision; and
(B) the student or graduate uses a title that contains the term "intern" or "trainee".
(3) Not a resident of Indiana if the person performed the

services in Indiana for not more than five (5) days in any one (1) month or fifteen (15) days within any one (1) calendar year and the person is authorized to perform such services under the laws of the state or country in which the person resides.
(4) A rabbi, priest, Christian Science practitioner, minister, or other member of the clergy.
(5) An employee or a volunteer for an organization performing charitable, religious, or educational functions, providing pastoral counseling, or providing other assistance.
(6) A person who provides school counseling or a person who is certified by a state or national organization that is recognized by the Indiana division of mental health and addiction and who provides counseling in the areas of alcohol or drug abuse addictions.
(7) A governmental employee who remains in the same job classification or job family of that job classification.
(b) Nothing in this section prohibits a person referred to in subsection (a) from qualifying for licensure under this article.
As added by P.L.147-1997, SEC.46. Amended by P.L.244-1999, SEC.3; P.L.215-2001, SEC.103; P.L.2-2007, SEC.332.

IC 25-23.6-4.5-3
Display of license; contents of promotional materials
Sec. 3. (a) An individual who is licensed as a mental health counselor shall:
(1) display the license or a clear copy of the license at each location where the mental health counselor regularly practices; and
(2) include the words "licensed mental health counselor" or the letters "LMHC" on all promotional materials, including business cards, brochures, stationery, advertisements, and signs that name the individual.
(b) An individual who is licensed as a mental health counselor associate shall:
(1) display the license or a clear copy of the license at each location where the mental health counselor associate regularly practices; and
(2) include the words "licensed mental health counselor associate" or the letters "LMHCA" on all promotional materials, including business cards, brochures, stationery, advertisements, and signs that name the individual.
As added by P.L.147-1997, SEC.46. Amended by P.L.84-2010, SEC.57.

IC 25-23.6-4.5-4
Violations; penalty
Sec. 4. An individual who violates this chapter after July 1, 1999, commits a Class A misdemeanor.
As added by P.L.147-1997, SEC.46.



CHAPTER 5. SOCIAL WORKERS; CERTIFICATION; EXAMINATIONS

IC 25-23.6-5-2
Clinical social worker license requirements
Sec. 2. An individual who applies for a license as a clinical social worker must meet the following requirements:
(1) Furnish satisfactory evidence to the board that the individual has received:
(A) a doctoral degree in social work from an eligible postsecondary educational institution that at the time of

graduation was accredited by an accrediting agency recognized by the United States Department of Education; or
(B) at least a master's degree in social work from:
(i) an eligible postsecondary educational institution accredited or approved for candidacy by the Council on Social Work Education; or
(ii) a foreign school that has a program of study accredited by the Canadian Association of Schools of Social Work or a program equivalent to a program approved by the Council on Social Work Education by the Foreign Equivalency Determination Service of the Council on Social Work Education.
The graduate program under this subdivision must have emphasized direct clinical or client health services as provided under section 3.1 of this chapter.
(2) Meet the clinical social work experience requirements under section 3.5 of this chapter.
(3) Furnish satisfactory evidence to the board that the individual does not have a conviction for a crime that has a direct bearing on the individual's ability to practice competently.
(4) Furnish satisfactory evidence to the board that the individual has not been the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the individual was not able to practice as a social worker or clinical social worker without endangering the public.
(5) Pass an examination provided by the board.
(6) Pay a fee established by the board.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.41; P.L.255-1996, SEC.22; P.L.147-1997, SEC.48; P.L.2-2007, SEC.334.

IC 25-23.6-5-3
Repealed
(Repealed by P.L.147-1997, SEC.75.)

IC 25-23.6-5-3.1
Graduate program providing clinical experience
Sec. 3.1. (a) Except as provided in subsection (b), a graduate program is considered to have emphasized direct clinical patient or clinic health care services if the graduate program meets the following requirements:
(1) Required coursework in clinical social work and related areas such as psychiatric social work, medical social work, social case work, case management, psychotherapy, group therapy, and any other coursework accepted by the board.
(2) Required a supervised field placement that was part of the applicant's advanced concentration in direct practice, during which the applicant provided clinical services directly to clients. (3) Required completion of twenty-four (24) semester hours or thirty-seven (37) quarter hours of clinically oriented services courses in the theory and research of human behavior and social environment and practice methods. However, if the graduate degree was obtained before October 1, 1990, and the applicant submitted an application under section 3 of this chapter (before its repeal) before July 1, 1999, twenty-one (21) semester hours or thirty-one (31) quarter hours in clinically oriented services are required. Not more than six (6) semester hours or nine (9) quarter hours of the clinically oriented services courses may be from independent study coursework.
If the applicant's transcript does not clearly identify the content of the coursework, the applicant shall submit a syllabus, a course catalog description, or other documentation that describes the coursework.
(b) An applicant who graduated from a graduate program that did not emphasize direct patient or client services may complete the clinical curriculum requirement by returning to a graduate program allowed under section 2(1)(B) of this chapter to complete the education requirements.
(c) Coursework that was taken at a baccalaureate level does not meet the requirements under this section unless an official of the graduate program certifies that the specific course, which a student enrolled in the same graduate program was ordinarily required to complete at the graduate level, was waived or exempted based on completion of a similar course at the baccalaureate level.
As added by P.L.147-1997, SEC.49.

IC 25-23.6-5-3.5
Clinical social work experience; requirements
Sec. 3.5. (a) The applicant for a license as a clinical social worker must have at least two (2) years of clinical social work experience after receiving a graduate degree in social work and under the supervision of a qualified supervisor as determined by the board.
(b) If an individual is obtaining the clinical social work experience described in subsection (a) in Indiana, the individual must be licensed as a social worker under section 1 of this chapter.
(c) A doctoral internship may be applied toward the supervised clinical social work experience requirement.
(d) Except as provided in subsection (e), the clinical social work experience requirement may be met by work performed at or away from the premises of the qualified supervisor.
(e) The clinical social work requirement may not be performed away from the qualified supervisor's premises if:
(1) the work is the independent private practice of clinical social work; and
(2) the work is not performed at a place with the supervision of a qualified supervisor available.
As added by P.L.147-1997, SEC.50. Amended by P.L.177-2009, SEC.45.
IC 25-23.6-5-4
Examination; minimum requirements
Sec. 4. An individual who satisfies the requirements of section 1 or 2 of this chapter and section 3 of this chapter may take the examination provided by the board.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-5-5
Examinations; time and place
Sec. 5. The board shall provide for examinations to be given at least once annually at times and places established by the board.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-5-6
Issuance of license
Sec. 6. The board shall issue a license to an individual who:
(1) achieves a passing score, as determined by the board, on the examination provided under this chapter; and
(2) is otherwise qualified under this article.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.51.

IC 25-23.6-5-7
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-23.6-5-8
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-23.6-5-9
Duration of license; renewal
Sec. 9. (a) A license issued by the board is valid for the remainder of the renewal period in effect on the date the license was issued.
(b) An individual may renew a license by:
(1) paying a renewal fee on or before the expiration date of the license; and
(2) completing not less than twenty (20) hours of continuing education per licensure year.
(c) If an individual fails to pay a renewal fee on or before the expiration date of a license, the license becomes invalid.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.52.

IC 25-23.6-5-10
Reinstatement of invalid license
Sec. 10. (a) The board may reinstate an invalid license up to three (3) years after the expiration date of the license if the individual holding the invalid license meets the requirements under IC 25-1-8-6.
(b) If more than three (3) years have elapsed since the date a

license expired, the individual holding the license may renew the license by satisfying the requirements for renewal established by the board and meeting the requirements under IC 25-1-8-6.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.53; P.L.269-2001, SEC.21.

IC 25-23.6-5-11
Temporary permit; requirements; expiration; renewal
Sec. 11. (a) The board may issue a temporary permit to an individual to profess to be a social worker or clinical social worker if the individual pays a fee and the individual:
(1) has a valid license or certificate to practice from another state and the individual has passed an examination substantially equivalent to the level for which licensure is being requested;
(2) is practicing in a state that does not license or certify social workers or clinical social workers, but is certified by a national association approved by the board and the individual has applied for a license from the board; or
(3) has been approved by the board to take the examination and has graduated from a school or program approved by the board and the individual has completed any experience requirement.
(b) A temporary permit expires the earlier of:
(1) the date the individual holding the permit is issued a license under this article;
(2) the date the board disapproves the individual's license application; or
(3) one hundred eighty (180) days after the initial permit is issued.
(c) The board may renew a temporary permit if the individual holding the permit was scheduled to take the next examination and the individual:
(1) did not take the examination; and
(2) shows good cause for not taking the examination.
(d) A permit renewed under subsection (c) expires on the date the individual holding the permit receives the results from the next examination given after the permit was issued, and may not be extended if the applicant has failed the examination.
As added by P.L.186-1990, SEC.9. Amended by P.L.255-1996, SEC.23; P.L.147-1997, SEC.54.

IC 25-23.6-5-12
Notification of retirement from practice
Sec. 12. (a) An individual who is licensed under this article shall notify the board in writing when the individual retires from practice.
(b) Upon receipt of the notice, the board shall:
(1) record the fact the individual is retired; and
(2) release the individual from further payment of renewal fees and continuing education requirements.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.55.
IC 25-23.6-5-13
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-23.6-5-14
Exemption from examination requirement
Sec. 14. An individual who applies for a license under this article may be exempted by the board from the examination requirement under this chapter if the individual:
(1) is licensed or certified to practice as a social worker or clinical social worker in another state and has passed an examination substantially equivalent to the level for which the individual is requesting licensure;
(2) has engaged in the practice of social work or the practice of clinical social work for not less than three (3) of the previous five (5) years;
(3) has passed a licensing examination substantially equivalent to the licensing examination under this article;
(4) has passed an examination pertaining to the social work and clinical social work laws and rules of this state; and
(5) has not committed any act or is not under investigation for any act that constitutes a violation of this article;
and is otherwise qualified under section 1 or 2 of this chapter and section 3 of this chapter and pays an additional fee.
As added by P.L.186-1990, SEC.9. Amended by P.L.255-1996, SEC.24; P.L.147-1997, SEC.56.

IC 25-23.6-5-15
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-23.6-5-16
Certain individuals shall be licensed as clinical social worker; conditions
Sec. 16. If an individual is enrolled in a master's or doctoral level program accredited by the Council on Social Work Education not later than July 1, 1997:
(1) the individual may complete the requirements for certification as a clinical social worker under this article as those requirements existed on June 30, 1997; and
(2) the board shall license the individual as a clinical social worker.
As added by P.L.220-2011, SEC.409.



CHAPTER 6. SOCIAL WORKERS; PRIVILEGED COMMUNICATIONS



CHAPTER 7. MANDATORY DISCLOSURE BY SOCIAL WORKERS AND CLINICAL SOCIAL WORKERS

IC 25-23.6-7-2
School counselors; application of chapter
Sec. 2. This chapter does not apply to school counselors who provide counseling services at the following:
(1) An elementary or secondary school accredited by the state board of education.
(2) A state educational institution.
As added by P.L.186-1990, SEC.9. Amended by P.L.2-2007, SEC.335.

IC 25-23.6-7-3
Pastoral counseling; application of chapter
Sec. 3. This chapter does not apply to a minister, a volunteer, or an employee of a nonprofit organization performing charitable, religious, or educational assistance or giving pastoral counseling.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-7-4
"Counseling services" defined
Sec. 4. As used in this chapter, "counseling services" means evaluating, treating, or giving advice to, on a fee-for-services, prepaid, or other compensatory basis:
(1) an individual with a mental, an emotional, or a substance abuse problem; or
(2) an individual who seeks instruction in behavior modification, advice concerning interpersonal relationships, or advice concerning problems of daily living, including smoking habits, weight loss, and nutrition.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-7-5
"Counselor" defined Sec. 5. As used in this chapter, "counselor" means an individual licensed under this article who provides counseling services on a fee-for-services, prepaid, or other compensatory basis.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.59.

IC 25-23.6-7-6
Disclosure of counselor's educational background
Sec. 6. Before providing counseling services, a counselor shall disclose to the person to whom counseling services are provided the counselor's educational background in the field of counseling, including the following:
(1) Whether the counselor has a degree in counseling or a related field.
(2) The type of degree issued and the eligible postsecondary educational institution that issued the degree.
As added by P.L.186-1990, SEC.9. Amended by P.L.2-2007, SEC.336.

IC 25-23.6-7-7
Violations; penalty
Sec. 7. A person who violates section 6 of this chapter or who provides false information or documents under this chapter commits a Class A misdemeanor.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.60.



CHAPTER 8. CERTIFICATION; EXAMINATIONS

IC 25-23.6-8-1.5
Application for marriage and family therapist associate license; requirements
Sec. 1.5. An individual who applies for a license as a marriage and family therapist associate must meet the following requirements:
(1) Furnish satisfactory evidence to the board that the individual has: (A) received a master's or doctor's degree in marriage and family therapy, or in a related area as determined by the board from an institution of higher education that meets the requirements under section 2.1(a)(1) of this chapter or from a foreign school that has a program of study that meets the requirements under section 2.1(a)(2) or 2.1(a)(3) of this chapter; and
(B) completed the educational requirements under section 2.5 of this chapter.
(2) Furnish satisfactory evidence to the board that the individual does not have a conviction for a crime that has a direct bearing on the individual's ability to practice competently.
(3) Furnish satisfactory evidence to the board that the individual has not been the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the individual was not able to practice as a marriage and family therapist associate without endangering the public.
(4) Pay the fee established by the board.
(5) Pass an examination provided by the board.
As added by P.L.134-2008, SEC.40.

IC 25-23.6-8-1.7
Doctoral program; associate license; clinical experience
Sec. 1.7. An individual who receives a master's degree and enters a doctoral program may do either of the following:
(1) Apply for a marriage and family therapist associate license under section 1.5 of this chapter by meeting the requirements of this chapter.
(2) Elect not to apply for a marriage and family therapist associate license under section 1.5 of this chapter, accrue the clinical experience required under section 2.7(b) of this chapter, and apply for a marriage and family therapist license at the conclusion of the doctoral program.
As added by P.L.177-2009, SEC.47.

IC 25-23.6-8-2
Repealed
(Repealed by P.L.147-1997, SEC.75.)

IC 25-23.6-8-2.1
Requirements for institution attended by applicant
Sec. 2.1. (a) An applicant for a license as a marriage and family therapist under section 1 of this chapter or an applicant for a license as a marriage and family therapist associate under section 1.5 of this chapter must have received a master's or doctor's degree in marriage and family therapy, or in a related area as determined by the board, from an eligible postsecondary educational institution that meets the following requirements:
(1) If the institution was located in the United States or a

territory of the United States, at the time of the applicant's graduation the institution was accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
(2) If the institution was located in Canada, at the time of the applicant's graduation the institution was a member in good standing with the Association of Universities and Colleges of Canada.
(3) If the institution was located in a foreign country other than Canada, at the time of the applicant's graduation the institution:
(A) was recognized by the government of the country where the school was located as a program to train in the practice of marriage and family therapy or psychotherapy; and
(B) maintained a standard of training substantially equivalent to the standards of institutions accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
(b) An applicant for a license as a marriage and family therapist under section 1 of this chapter or an applicant for a license as a marriage and family therapist associate under section 1.5 of this chapter who has a master's or doctoral degree from a program that did not emphasize marriage and family therapy may complete the course work requirement from an institution that is:
(1) accredited by the Commission on Accreditation for Marriage and Family Therapy Education; and
(2) recognized by the United States Department of Education.
As added by P.L.147-1997, SEC.62. Amended by P.L.2-2007, SEC.338; P.L.134-2008, SEC.41.

IC 25-23.6-8-2.5
Educational requirements
Sec. 2.5. (a) An applicant for a license as a marriage and family therapist under section 1 of this chapter or an applicant for a license as a marriage and family therapist associate under section 1.5 of this chapter must complete the following educational requirements:
(1) Except as provided in subsection (b), complete twenty-seven (27) semester hours or forty-one (41) quarter hours of graduate course work that must include graduate level course credits with material in at least the following content areas:
(A) Theoretical foundations of marriage and family therapy.
(B) Major models of marriage and family therapy.
(C) Individual development.
(D) Family development and family relationships.
(E) Clinical problems.
(F) Collaboration with other disciplines.
(G) Sexuality.
(H) Gender and sexual orientation.
(I) Issues of ethnicity, race, socioeconomic status, and culture.
(J) Therapy techniques. (K) Behavioral research that focuses on the interpretation and application of research data as it applies to clinical practice.
The content areas may be combined into any one (1) graduate level course, if the applicant can prove that the course work was devoted to each content area.
(2) Not less than one (1) graduate level course of two (2) semester hours or three (3) quarter hours in the following areas:
(A) Legal, ethical, and professional standards issues in the practice of marriage and family therapy or an equivalent course approved by the board.
(B) Appraisal and assessment for individual or interpersonal disorder or dysfunction.
(3) At least one (1) supervised clinical practicum, internship, or field experience in a marriage and family counseling setting that meets the following requirements:
(A) The applicant provided five hundred (500) face to face client contact hours of marriage and family therapy services under the supervision of a licensed marriage and family therapist who has at least five (5) years of experience or a qualified supervisor approved by the board.
(B) The applicant received one hundred (100) hours of supervision from a licensed marriage and family therapist who has at least five (5) years experience as a qualified supervisor.
The requirements under clauses (A) and (B) may be met by a supervised practice experience that took place away from an institution of higher education but that is certified by an official of the eligible postsecondary educational institution as being equivalent to a graduate level practicum or internship program at an institution accredited by an accrediting agency approved by the United States Department of Education Commission on Recognition of Postsecondary Education, the Association of Universities and Colleges of Canada, or the Commission on Accreditation for Marriage and Family Therapy Education.
(b) The following graduate work may not be used to satisfy the content area requirements under subsection (a):
(1) Thesis or dissertation work.
(2) Practicums, internships, or fieldwork.
As added by P.L.147-1997, SEC.63. Amended by P.L.2-2007, SEC.339; P.L.134-2008, SEC.42.

IC 25-23.6-8-2.7
Examination; clinical experience requirement
Sec. 2.7. (a) As used in this section, "first available examination" means the first examination after the date of:
(1) graduation; or
(2) moving into Indiana;
that has an application deadline that is at least thirty (30) days after the date of graduation or the date of moving into Indiana, unless the

individual chooses to meet a deadline that is less than thirty (30) days after either of those events.
(b) An applicant for a license as a marriage and family therapist under section 1 of this chapter must have at least two (2) years of postdegree clinical experience, during which at least fifty percent (50%) of the applicant's clients were receiving marriage and family therapy services. The applicant's clinical experience must include one thousand (1,000) hours of postdegree clinical experience and two hundred (200) hours of postdegree clinical supervision, of which one hundred (100) hours must be individual supervision, under the supervision of a licensed marriage and family therapist who has at least five (5) years of experience or an equivalent supervisor, as determined by the board.
(c) If an individual applies for, takes, and passes the first available examination, the individual may not count more than five hundred (500) hours of the postdegree clinical experience that is:
(1) required under subsection (b); and
(2) accumulated before taking the examination toward licensure as a marriage and family therapist.
(d) If an individual does not pass the first available examination, the individual may:
(1) retain the hours accumulated before taking the examination;
(2) continue working; and
(3) not accumulate any additional hours toward licensure as a marriage and family therapist until passing the examination.
(e) If an individual does not take the first available examination, the individual may not begin accumulating any postdegree clinical experience hours toward licensure as a marriage and family therapist until the individual passes the examination.
(f) When obtaining the clinical experience required under subsection (b), the applicant must provide direct individual, group, and family therapy and counseling to the following categories of cases:
(1) Unmarried couples.
(2) Married couples.
(3) Separating or divorcing couples.
(4) Family groups, including children.
(g) A doctoral internship may be applied toward the supervised work experience requirement.
(h) Except as provided in subsection (i), the experience requirement may be met by work performed at or away from the premises of the supervising marriage and family therapist.
(i) The work requirement may not be performed away from the supervising marriage and family therapist's premises if:
(1) the work is the independent private practice of marriage and family therapy; and
(2) the work is not performed at a place that has the supervision of a licensed marriage and family therapist or an equivalent supervisor, as determined by the board.
As added by P.L.147-1997, SEC.64. Amended by P.L.197-2007,

SEC.85; P.L.134-2008, SEC.43; P.L.177-2009, SEC.48; P.L.28-2012, SEC.24.

IC 25-23.6-8-3
Examination; minimum requirements
Sec. 3. An individual who satisfies the requirements of section 1.5(1) through 1.5(4) of this chapter may take the examination provided by the board.
As added by P.L.186-1990, SEC.9. Amended by P.L.134-2008, SEC.44.

IC 25-23.6-8-4
Examinations; times and places
Sec. 4. The board shall provide for examinations to be given at least once annually at times and places established by the board.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-8-5
Issuance of license
Sec. 5. The board shall issue a marriage and family therapist license or marriage and family therapist associate license, as appropriate, to an individual who:
(1) achieves a passing score, as determined by the board, on the examination provided under this chapter; and
(2) is otherwise qualified under this article.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.65; P.L.134-2008, SEC.45.

IC 25-23.6-8-6
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-23.6-8-7
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-23.6-8-8
Duration of marriage and family therapist license; renewal
Sec. 8. (a) A marriage and family therapist license issued by the board is valid for the remainder of the renewal period in effect on the date the license was issued.
(b) An individual may renew a marriage and family therapist license by:
(1) paying a renewal fee on or before the expiration date of the license; and
(2) completing not less than fifteen (15) hours of continuing education each licensure year.
(c) If an individual fails to pay a renewal on or before the expiration date of a license, the license becomes invalid.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997,

SEC.66; P.L.134-2008, SEC.46.

IC 25-23.6-8-8.5
Duration of marriage and family therapist associate license; renewal
Sec. 8.5. (a) A marriage and family therapist associate license issued by the board is valid for the remainder of the renewal period in effect on the date the license was issued.
(b) An individual may renew a marriage and family therapist associate license two (2) times by:
(1) paying a renewal fee on or before the expiration date of the license; and
(2) completing at least fifteen (15) hours of continuing education each licensure year.
(c) The board may renew a marriage and family therapist associate license for additional periods based on circumstances determined by the board.
(d) If an individual fails to pay a renewal fee on or before the expiration date of a license, the license becomes invalid.
As added by P.L.134-2008, SEC.47.

IC 25-23.6-8-9
Reinstatement of invalid license
Sec. 9. (a) The board may reinstate an invalid marriage and family therapist license issued under section 5 of this chapter up to three (3) years after the expiration date of the license if the individual holding the invalid license meets the requirements under IC 25-1-8-6.
(b) If more than three (3) years have elapsed since the date a marriage and family therapist license expired, the individual holding the license may renew the license by satisfying the requirements for renewal established by the board and meeting the requirements under IC 25-1-8-6.
(c) The board may reinstate an invalid marriage and family therapist associate license issued under section 5 of this chapter up to one (1) year after the expiration date of the license if the individual holding the invalid license meets the requirements under IC 25-1-8-6. An associate license that has been expired for more than one (1) year may not be reinstated under IC 25-1-8-6.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.67; P.L.2-1998, SEC.68; P.L.269-2001, SEC.22; P.L.134-2008, SEC.48.

IC 25-23.6-8-10
Temporary permit; requirements; expiration; renewal
Sec. 10. (a) The board may issue a temporary permit to an individual to profess to be a marriage and family therapist if the individual pays a fee and the individual:
(1) has a valid license or certificate to practice from another state and the individual has applied for a license from the board;
(2) is practicing in a state that does not license or certify

marriage and family therapists, but is certified by a national association approved by the board and the individual has applied for a license from the board; or
(3) has been approved by the board to take the examination and has graduated from a school or program approved by the board and the individual has completed any experience requirement.
(b) A temporary permit expires the earlier of:
(1) the date the individual holding the permit is issued a license under this article;
(2) the date the board disapproves the individual's license application; or
(3) one hundred eighty (180) days after the initial permit is issued.
(c) The board may renew a temporary permit if the individual holding the permit was scheduled to take the next examination and the individual:
(1) did not take the examination; and
(2) shows good cause for not taking the examination.
(d) A permit renewed under subsection (c) expires on the date the individual holding the permit receives the results from the next examination given after the permit was issued.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.68.

IC 25-23.6-8-11
Notification of retirement from practice
Sec. 11. (a) An individual who is licensed as a marriage and family therapist under this chapter shall notify the board in writing when the individual retires from practice.
(b) Upon receipt of the notice, the board shall:
(1) record the fact the individual is retired; and
(2) release the individual from further payment of renewal fees and continuing education requirements.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.69; P.L.134-2008, SEC.49.

IC 25-23.6-8-12
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-23.6-8-13
Exemption from examination requirement
Sec. 13. (a) An individual who applies for a marriage and family therapist license under section 1 of this chapter may be exempted by the board from the examination requirement under this chapter if the individual:
(1) complies with subsection (b); and
(2) is licensed or certified to practice as a marriage and family therapist in another state or has engaged in the practice of marriage and family therapy for at least three (3) of the previous

five (5) years.
(b) An individual may be exempted under subsection (a) if the individual:
(1) has passed a licensing examination substantially equivalent to the licensing examination required under this article;
(2) has passed an examination pertaining to the marriage and family therapy laws and rules of this state; and
(3) has not committed any act or is not under investigation for any act that constitutes a violation of this article;
and is otherwise qualified under section 1 of this chapter and pays an additional fee.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.70; P.L.134-2008, SEC.50.

IC 25-23.6-8-14
Repealed
(Repealed by P.L.33-1993, SEC.74.)



CHAPTER 8.5. MENTAL HEALTH COUNSELORS

IC 25-23.6-8.5-1.5
Mental health counselor associate application requirements
Sec. 1.5. An individual who applies for a license as a mental health counselor associate must meet the following requirements:
(1) Furnish satisfactory evidence to the board that the individual has:
(A) received a master's or doctor's degree in mental health counseling therapy or in a related area as determined by the board from an institution of higher education that meets the requirements under section 2 of this chapter or from a

foreign school that has a program of study that meets the requirements under section 2(3)(A) or 2(3)(B) of this chapter; and
(B) completed the educational requirements under section 3 of this chapter.
(2) Furnish satisfactory evidence to the board that the individual does not have a conviction for a crime that has a direct bearing on the individual's ability to practice competently.
(3) Furnish satisfactory evidence to the board that the individual has not been the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the individual was not able to practice as a mental health counselor associate without endangering the public.
(4) Pay the fee established by the board.
(5) Pass an examination provided by the board.
As added by P.L.84-2010, SEC.59.

IC 25-23.6-8.5-1.7
Requirements while in doctoral program
Sec. 1.7. An individual who receives a master's degree and enters a doctoral program may do either of the following:
(1) Apply for a mental health counselor associate license under section 1.5 of this chapter by meeting the requirements of this chapter.
(2) Elect not to apply for a mental health counselor associate license under section 1.5 of this chapter, accrue the clinical experience required under section 4 of this chapter, and apply for a mental health counselor license at the conclusion of the doctoral program.
As added by P.L.84-2010, SEC.60.

IC 25-23.6-8.5-2
Requirements for institution attended by applicant
Sec. 2. An applicant for a mental health counselor license under section 1 of this chapter or a mental health counselor associate license under section 1.5 of this chapter must have received a master's or doctor's degree in an area related to mental health counseling from an eligible postsecondary educational institution that meets the following requirements:
(1) If the institution was located in the United States or a territory of the United States, at the time of the applicant's graduation the institution was accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
(2) If the institution was located in Canada, at the time of the applicant's graduation the institution was a member in good standing with the Association of Universities and Colleges of Canada.
(3) If the institution was located in a foreign country other than Canada, at the time of the applicant's graduation the institution: (A) was recognized by the government of the country where the school was located as a program to train in the practice of mental health counseling or psychotherapy counseling; and
(B) maintained a standard of training substantially equivalent to the standards of institutions accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
As added by P.L.147-1997, SEC.71. Amended by P.L.2-2007, SEC.341; P.L.84-2010, SEC.61.

IC 25-23.6-8.5-3
Educational requirements
Sec. 3. An applicant as a mental health counselor under section 1 of this chapter or a mental health counselor associate under section 1.5 of this chapter must complete the following educational requirements:
(1) Complete sixty (60) semester hours of graduate course work in counseling that must include either a master's degree that required not less than forty-eight (48) semester hours or a doctor's degree in counseling. The graduate course work must include the following content areas:
(A) Human growth and development.
(B) Social and cultural foundations of counseling.
(C) Helping relationship, including counseling theory and practice.
(D) Group dynamics, processes, counseling, and consultation.
(E) Lifestyle and career development.
(F) Assessment and appraisal of individuals.
(G) Research and program evaluation.
(H) Professional orientation and ethics.
(I) Foundations of mental health counseling.
(J) Contextual dimensions of mental health counseling.
(K) Knowledge and skills for the practice of mental health counseling and psychotherapy.
(L) Clinical instruction.
(2) Not less than one (1) supervised clinical practicum, internship, or field experience in a counseling setting, which must include a minimum of one thousand (1,000) clock hours consisting of one (1) practicum of one hundred (100) hours, one (1) internship of six hundred (600) hours, and one (1) advanced internship of three hundred (300) hours with at least one hundred (100) hours of face to face supervision. This requirement may be met by a supervised practice experience that took place away from an eligible postsecondary educational institution but that is certified by an official of the eligible postsecondary educational institution as being equivalent to a clinical mental health graduate level practicum or internship program at an institution accredited by an accrediting agency

approved by the United States Department of Education or the Association of Universities and Colleges of Canada.
As added by P.L.147-1997, SEC.71. Amended by P.L.2-2007, SEC.342; P.L.84-2010, SEC.62.

IC 25-23.6-8.5-4
Clinical experience requirements
Sec. 4. (a) As used in this section, "first available examination" means the first examination after the date of an individual's:
(1) graduation; or
(2) moving into Indiana;
that has an application deadline that is at least thirty (30) days after the date of graduation or the date of moving into Indiana, unless the individual chooses to meet a deadline that is less than thirty (30) days after either of those events.
(b) The applicant must have at least three thousand (3,000) hours of post-graduate clinical experience over a two (2) year period. The clinical experience must consist of one hundred (100) hours of face to face supervision under the supervision of a licensed mental health counselor or an equivalent supervisor, as determined by the board.
(c) A doctoral internship may be applied toward the supervised work experience requirement.
(d) Except as provided in subsection (e), the clinical experience requirement may be met by work performed at or away from the premises of the supervising mental health counselor.
(e) The clinical work requirement may not be performed away from the supervising mental health counselor's premises if:
(1) the work is the independent private practice of mental health counseling; and
(2) the work is not performed at a place that has the supervision of a licensed mental health counselor or an equivalent supervisor, as determined by the board.
(f) If an individual applies for, takes, and passes the first available examination, the individual may not count more than one thousand five hundred (1,500) hours of the postdegree clinical experience that is:
(1) required under subsection (b); and
(2) accumulated before taking the examination toward licensure as a mental health counselor.
(g) If an individual does not pass the first available examination, the individual may:
(1) retain the hours accumulated before taking the examination;
(2) continue working; and
(3) not accumulate any additional hours toward licensure as a mental health counselor until passing the examination.
(h) If an individual does not take the first available examination, the individual may not begin accumulating any postdegree clinical experience hours toward licensure as a mental health counselor until the individual passes the examination.
As added by P.L.147-1997, SEC.71. Amended by P.L.84-2010,

SEC.63.

IC 25-23.6-8.5-5
Eligibility for examination
Sec. 5. An individual who satisfies the requirements of:
(1) section 1 or 1.5 of this chapter; and
(2) section 2 of this chapter;
may take the examination provided by the board.
As added by P.L.147-1997, SEC.71. Amended by P.L.84-2010, SEC.64.

IC 25-23.6-8.5-6
Examination; times and places
Sec. 6. The board shall provide for examinations to be given at least once each year at times and places established by the board.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-7
Issuance of license
Sec. 7. (a) The board shall issue a license to an applicant as a mental health counselor under section 1 of this chapter or a mental health counselor associate under section 1.5 of this chapter who:
(1) achieves a passing score, as determined by the board, on the examination provided under this chapter; and
(2) is otherwise qualified under this article.
(b) A person issued a license under this section may engage in the practice of mental health counseling.
As added by P.L.147-1997, SEC.71. Amended by P.L.84-2010, SEC.65.

IC 25-23.6-8.5-8
Duration of mental health counselor license; renewal
Sec. 8. (a) A mental health counselor license issued by the board is valid for the remainder of the renewal period in effect on the date the license was issued.
(b) An individual may renew a mental health counselor license by:
(1) paying a renewal fee on or before the expiration date of the license; and
(2) completing at least twenty (20) hours of continuing education per licensure year.
(c) If an individual fails to pay a renewal fee on or before the expiration date of a mental health counselor license, the license becomes invalid.
As added by P.L.147-1997, SEC.71. Amended by P.L.84-2010, SEC.66.

IC 25-23.6-8.5-8.5
Duration of mental health counselor associate license; renewal
Sec. 8.5. (a) A mental health counselor associate license issued by the board is valid for the remainder of the renewal period in effect on

the date the license was issued.
(b) An individual may renew a mental health counselor associate license two (2) times by:
(1) paying a renewal fee on or before the expiration date of the license; and
(2) completing at least twenty (20) hours of continuing education per licensure year.
(c) The board may renew a mental health counselor associate license for additional periods based on circumstances determined by the board.
(d) If an individual fails to pay a renewal fee on or before the expiration date of a mental health counselor associate license, the license becomes invalid.
As added by P.L.84-2010, SEC.67.

IC 25-23.6-8.5-9
Reinstatement of invalid license
Sec. 9. (a) The board may reinstate an invalid mental health counselor license up to three (3) years after the expiration date of the license if the individual holding the invalid license meets the requirements under IC 25-1-8-6.
(b) If more than three (3) years have elapsed since the date a mental health counselor license expired, the individual holding the license may reinstate the invalid license by satisfying the requirements for reinstatement established by the board and meeting the requirements under IC 25-1-8-6.
(c) The board may reinstate an invalid mental health counselor associate license up to one (1) year after the expiration date of the license if the individual holding the invalid license meets the requirements under IC 25-1-8-6. A mental health counselor associate license that has been expired for more than one (1) year may not be reinstated under IC 25-1-8-6.
As added by P.L.147-1997, SEC.71. Amended by P.L.269-2001, SEC.23; P.L.84-2010, SEC.68.

IC 25-23.6-8.5-10
Temporary permit
Sec. 10. (a) The board may issue a temporary permit to an individual to profess to be a mental health counselor if the individual pays a fee and the individual:
(1) has a valid license or certificate to practice from another state and the individual has applied for a license from the board;
(2) is practicing in a state that does not license or certify mental health counselors, but is certified by a national association approved by the board and the individual has applied for a license from the board; or
(3) has been approved by the board to take the examination and has graduated from a school or program approved by the board and the individual has completed any experience requirement.
(b) A temporary permit expires the earlier of: (1) the date the individual holding the permit is issued a license under this article; or
(2) the date the board disapproves the individual's license application.
(c) The board may renew a temporary permit if the individual holding the permit was scheduled to take the next examination and the individual:
(1) did not take the examination; and
(2) shows good cause for not taking the examination.
(d) A permit renewed under subsection (c) expires on the date the individual holding the permit receives the results from the next examination given after the permit was issued.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-11
Notification of retirement from practice
Sec. 11. (a) An individual who is licensed under this article shall notify the board in writing when the individual retires from practice.
(b) Upon receipt of the notice, the board shall:
(1) record the fact the individual is retired; and
(2) release the individual from further payment of renewal fees and continuing education requirements.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-12
Exemption from examination requirement
Sec. 12. An individual who applies for a license under this article may be exempted by the board from the examination requirement under this chapter if the individual:
(1) is licensed or certified to practice as a mental health counselor in another state; or
(2) has engaged in the practice of mental health counseling for not less than three (3) of the previous five (5) years;
(3) has passed a licensing examination substantially equivalent to the licensing examination required under this article;
(4) has passed an examination pertaining to the mental health counseling laws and rules of this state; and
(5) has not committed any act or is not under investigation for any act that constitutes a violation of this article;
and is otherwise qualified under sections 1 and 2 of this chapter and pays an additional fee.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-13
Transition provisions for person who receives degree before July 1, 2010
Sec. 13. (a) An individual who, before July 1, 2010, receives a master's or doctoral degree described in IC 25-23.6-8.5-1(1)(A) or IC 25-23.6-8.5-1.5(1)(A) and who seeks licensure under IC 25-23.6-8.5 may do either of the following: (1) Seek a mental health counselor associate license by:
(A) applying for a mental health counselor associate license under IC 25-23.6-8.5 if the individual meets the requirements under IC 25-23.6-8.5; and
(B) taking the required examination.
Notwithstanding IC 25-23.6-8.5-4(f), any postdegree clinical experience that the individual obtained before July 1, 2010, counts toward the requirements of IC 25-23.6-8.5.
(2) Seek a mental health counselor license by applying for a mental health counselor license under IC 25-23.6-8.5, if the individual meets the requirements under IC 25-23.6-8.5.
(b) This SECTION expires June 30, 2015.
As added by P.L.84-2010, SEC.69.



CHAPTER 9. MARRIAGE AND FAMILY THERAPIST; PRIVILEGED COMMUNICATIONS



CHAPTER 10. REPEALED



CHAPTER 10.1. ADDICTION COUNSELORS AND THERAPISTS; UNLAWFUL PRACTICES; PENALTY

counselor" and may engage in the practice of addiction counseling for compensation.
As added by P.L.122-2009, SEC.28.

IC 25-23.6-10.1-2
Practice by individuals who are not licensed
Sec. 2. (a) This article may not be construed to limit addiction counselor or clinical addiction counselor services performed by a person who does not use a title specified in this article and who is any of the following:
(1) A licensed or certified health care professional acting within the scope of the person's license or certificate, including a:
(A) social worker licensed under this article;
(B) clinical social worker licensed under this article;
(C) marriage and family therapist licensed under this article;
(D) mental health counselor licensed under this article;
(E) psychologist licensed under IC 25-33;
(F) physician licensed under IC 25-22.5; or
(G) nurse licensed under IC 25-23;
and who has training and experience in addiction counseling.
(2) A student, an intern, or a trainee pursuing a course of study in medicine or psychology or a course of study to gain licensure under this article:
(A) in an accredited eligible postsecondary educational institution or training institution accredited by the Council for Accreditation of Counseling and Related Educational Programs;
(B) through a National Association of Alcohol and Drug Abuse Counselors approved academic education provider; or
(C) by a graduate accumulating experience required for licensure if:
(i) the services are performed under qualified supervision and constitute a part of the person's supervised course of study or other level of supervision; and
(ii) the student or graduate uses a title that contains the term "intern", "student", or "trainee".
(3) A nonresident of Indiana if the person performs addiction counseling or therapy in Indiana for not more than:
(A) five (5) days in any one (1) month; or
(B) fifteen (15) days in any one (1) calendar year;
and the person is authorized to perform such services under the laws of the state or country in which the person resides.
(4) A rabbi, priest, Christian Science practitioner, minister, or other member of the clergy.
(5) An employee or a volunteer for an organization performing charitable, religious, or educational functions or providing pastoral counseling or other assistance.
(6) A person who provides school counseling.
(7) A governmental employee who remains in the same job

classification or job family of that job classification.
(8) An employee of a court alcohol and drug program, a drug court, or a reentry court certified by the Indiana Judicial Center when performing assigned job duties.
(9) A probation officer when performing assigned job duties.
(b) This section does not prohibit a person referred to in subsection (a) from qualifying for licensure under this article.
As added by P.L.122-2009, SEC.28.

IC 25-23.6-10.1-3
Prohibited locations to provide services by individuals who are not licensed
Sec. 3. A person who is not licensed under this article may provide or ensure the provision of addiction counseling services in:
(1) a health facility licensed under IC 16-28;
(2) a hospital licensed under IC 16-21 or IC 12-25;
(3) a substance abuse facility certified by the division of mental health and addiction as an addiction services regular agency;
(4) a home health agency licensed under IC 16-27-1;
(5) a community health center;
(6) an institution operated by the department of correction; or
(7) a community mental health center under IC 12-21-2-3;
if the person has met all of the requirements established by a credentialing agency approved by the department of mental health and addiction, and the person does not profess to be a licensed addiction therapist or a licensed addiction counselor under this article.
As added by P.L.122-2009, SEC.28.

IC 25-23.6-10.1-4
Required use of certain titles
Sec. 4. An individual who is licensed as an addiction counselor or clinical addiction counselor must include the words "licensed addiction counselor" or "licensed clinical addiction counselor" or the letters "LAC" or "LCAC" on all promotional materials, including:
(1) business cards;
(2) brochures;
(3) stationery:
(4) advertisements; and
(5) signs;
that name the individual.
As added by P.L.122-2009, SEC.28.

IC 25-23.6-10.1-5
Testimony
Sec. 5. A licensed addiction counselor or licensed clinical addiction counselor licensed under this article may provide factual testimony but may not provide expert testimony.
As added by P.L.122-2009, SEC.28.
IC 25-23.6-10.1-6
Penalties
Sec. 6. An individual who knowingly and intentionally violates this chapter after July 1, 2010, commits a Class A misdemeanor.
As added by P.L.122-2009, SEC.28.



CHAPTER 10.5. ADDICTION COUNSELORS; CLINICAL ADDICTION COUNSELORS; LICENSURE; EXAMINATIONS

IC 25-23.6-10.5-2
Clinical addiction license requirements
Sec. 2. An individual who applies for a license as a clinical addiction counselor must meet the following requirements:
(1) Furnish satisfactory evidence to the board that the individual has:
(A) received a master's or doctor's degree in addiction counseling, addiction therapy, or a related area as determined by the board from an eligible postsecondary educational institution that meets the requirements under section 4(a)(1) of this chapter or from a foreign school that has a program of study that meets the requirements under section 4(a)(2) or 4(a)(3) of this chapter; (B) completed the educational requirements under section 6 of this chapter; and
(C) completed the experience requirements under section 8 of this chapter.
(2) Furnish satisfactory evidence to the board that the individual does not have a:
(A) conviction for a crime of violence (as defined in IC 35-50-1-2(a)(1) through IC 35-50-1-2(a)(13); or
(B) conviction in the previous two (2) years that has a direct bearing on the individual's ability to practice competently.
(3) Furnish satisfactory evidence to the board that the individual has not been the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the individual was not able to practice as a clinical addiction counselor without endangering the public.
(4) Pass an examination established by the board.
(5) Pay the fee established by the board.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-3
Addiction counselor education requirements
Sec. 3. An applicant under section 1 of this chapter must have a baccalaureate or higher degree in addiction counseling or in a related area as determined by the board from an eligible postsecondary educational institution that meets the following requirements:
(1) If the institution is located in the United States or a territory of the United States, at the time of the applicant's graduation the institution was accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
(2) If the institution is located in Canada, at the time of the applicant's graduation the institution was a member in good standing with the Association of Universities and Colleges of Canada.
(3) If the institution is located in a foreign country other than Canada, at the time of the applicant's graduation the institution:
(A) was recognized by the government of the country where the school was located as a program to train in the practice of addiction counseling; and
(B) maintained a standard of training substantially equivalent to the standards of institutions accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-4
Clinical addiction counselor education requirements
Sec. 4. (a) An applicant under section 2 of this chapter must have a master's or doctor's degree in addiction counseling, addiction therapy, or a related area as determined by the board from an eligible

postsecondary educational institution that meets the following requirements:
(1) If the institution is located in the United States or a territory of the United States, at the time of the applicant's graduation the institution was accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
(2) If the institution is located in Canada, at the time of the applicant's graduation the institution was a member in good standing with the Association of Universities and Colleges of Canada.
(3) If the institution is located in a foreign country other than Canada, at the time of the applicant's graduation the institution:
(A) was recognized by the government of the country where the school was located as a program to train in the practice of addiction counseling; and
(B) maintained a standard of training substantially equivalent to the standards of institutions accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
(b) An applicant under section 2 of this chapter who has a master's or doctor's degree from a program that did not emphasize addiction counseling may complete the course work requirement from an institution that is:
(1) accredited by the Council for Accreditation of Counseling and Related Educational Programs;
(2) recognized by the National Association of Alcohol and Drug Abuse Counselors;
(3) recognized by the International Certification and Reciprocity Consortium;
(4) accredited by the Commission on Accreditation of Marriage and Family Therapy Education;
(5) accredited by the American Psychological Association's Commission on Accreditation; or
(6) accredited by the Council on Social Work Education.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-5
Addiction counselor educational requirements
Sec. 5. (a) An applicant under section 1 of this chapter must complete the following educational requirements:
(1) Forty (40) semester hours or sixty (60) quarter hours of course work from an eligible postsecondary educational institution that includes the following content areas:
(A) Addictions theory.
(B) Psychoactive drugs.
(C) Addictions counseling skills.
(D) Theories of personality.
(E) Developmental psychology.
(F) Abnormal psychology. (G) Treatment planning.
(H) Cultural competency.
(I) Ethics and professional development.
(J) Family education.
(K) Areas of content as approved by the board.
(2) At least one (1) supervised practicum, internship, or field experience in an addiction counseling setting that requires the applicant to provide at least three hundred fifty (350) hours of addiction counseling services.
(b) The content areas under subsection (a)(1) may be combined into any one (1) college level course if the applicant can prove that the course work was devoted to each content area listed in subsection (a)(1).
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-6
Clinical addiction counselor educational requirements
Sec. 6. (a) An applicant under section 2 of this chapter must complete the following educational requirements:
(1) Twenty-seven (27) semester hours or forty-one (41) quarter hours of graduate course work that must include graduate level course credits with material in at least the following content areas:
(A) Addiction counseling theories and techniques.
(B) Clinical problems.
(C) Psychopharmacology.
(D) Psychopathology.
(E) Clinical appraisal and assessment.
(F) Theory and practice of group addiction counseling.
(G) Counseling addicted family systems.
(H) Multicultural counseling.
(I) Research methods in addictions.
(J) Areas of content as approved by the board.
(2) At least one (1) graduate level course of two (2) semester hours or three (3) quarter hours in the following areas:
(A) Legal, ethical, and professional standards issues in the practice of addiction counseling and therapy or an equivalent course approved by the board.
(B) Appraisal and assessment for individual or interpersonal disorder or dysfunction.
(3) At least one (1) supervised clinical practicum, internship, or field experience in an addiction counseling setting that requires the applicant to provide seven hundred (700) hours of clinical addiction counseling services and that must include the following:
(A) Two hundred eighty (280) face to face client contact hours of addiction counseling services under the supervision of a licensed clinical addiction counselor who has at least five (5) years of experience or a qualified supervisor approved by the board. (B) One hundred five (105) hours of supervision from a licensed clinical addiction counselor who has at least five (5) years experience as a qualified supervisor approved by the board.
(4) Any qualifications established by the board under subsection (c).
(b) The content areas under subsection (a)(1) may be combined into any one (1) graduate level course if the applicant can prove that the course work was devoted to each content area.
(c) The board shall adopt rules to establish any additional educational or clinical qualifications as specified by the Council for Accreditation of Counseling and Related Educational Programs or a successor organization.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-7
Addiction counselor counseling experience
Sec. 7. (a) An applicant under section 1 of this chapter must have at least two (2) years of addiction counseling experience that must include at least one hundred fifty (150) hours under supervision, one hundred (100) hours of which must be under individual supervision and fifty (50) hours of which must be under group supervision. The supervision required must be provided by a qualified supervisor, as determined by the board.
(b) A doctoral internship may be applied toward the supervised work experience requirement.
(c) Except as provided in subsection (d), the experience requirement may be met by work performed at or away from the premises of the qualified supervisor.
(d) The work requirement may not be performed away from the qualified supervisor's premises if:
(1) the work is the independent private practice of addiction counseling; and
(2) the work is not performed at a place that has the supervision of a qualified supervisor.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-8
Clinical addiction counselor counseling experience
Sec. 8. (a) An applicant under section 2 of this chapter must have at least two (2) years of clinical addiction counseling experience that must include at least two hundred (200) hours under supervision, one hundred (100) hours of which must be under individual supervision and one hundred (100) hours of which must be under group supervision. The supervision required must be provided by a qualified supervisor, as determined by the board.
(b) A doctoral internship may be applied toward the supervised work experience requirement.
(c) Except as provided in subsection (d), the experience requirement may be met by work performed at or away from the

premises of the qualified supervisor.
(d) The work requirement may not be performed away from the qualified supervisor's premises if:
(1) the work is the independent private practice of addiction therapy; and
(2) the work is not performed at a place that has the supervision of a qualified supervisor.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-9
Requirements to take examination
Sec. 9. (a) An individual who satisfies the requirements of sections 4, 6, and 8 of this chapter may take the licensed clinical addiction counselor examination established by the board.
(b) An individual who satisfies the requirements of sections 3, 5, and 7 of this chapter may take the licensed addiction counselor examination established by the board.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-10
Temporary permit
Sec. 10. (a) The board may issue a temporary permit to allow an individual to profess to be a licensed addiction counselor or licensed clinical addiction counselor if the individual pays a fee established by the board and the individual:
(1) has a valid license or certificate to practice from another state and the individual has applied for a license from the board;
(2) is practicing in a state that does not license addiction counselors or therapists but is certified by a national association approved by the board and the individual has applied for a license from the board; or
(3) has been approved by the board to take the examination and has graduated from a school or program approved by the board and the individual has completed any experience requirement.
(b) A temporary permit issued under this section expires the earliest of:
(1) the date the individual holding the permit is issued a license under this article;
(2) the date the board disapproves the individual's license application; or
(3) one hundred eighty (180) days after the initial permit is issued.
(c) The board may renew a temporary permit if the individual holding the permit is scheduled to take the next examination and the individual:
(1) does not take the examination; and
(2) shows good cause for not taking the examination.
(d) A permit renewed under subsection (c) expires on the date the individual holding the permit receives the results from the next examination given after the permit was issued. As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-11
Examination exemptions
Sec. 11. (a) An individual who applies for an addiction counselor license under this article may be exempted by the board from the examination requirement under section 1 of this chapter if the individual:
(1) is licensed or certified as an addiction counselor in another state and has passed a licensing examination substantially equivalent to the licensing examination required under this article;
(2) has engaged in the practice of addiction counseling for at least three (3) of the previous five (5) years;
(3) has passed an examination pertaining to the addiction counseling laws and rules of Indiana; and
(4) has not committed any act and is not under investigation for any act that constitutes a violation of this article;
and is otherwise qualified under sections 1, 3, 5, and 7 of this chapter.
(b) An individual who applies for a clinical addiction counselor license under this article may be exempted by the board from the examination requirement under section 2 of this chapter if the individual:
(1) is licensed or certified as a clinical addiction counselor in another state and has passed a licensing examination substantially equivalent to the licensing examination required under this article;
(2) has passed an examination pertaining to the addiction therapy laws and rules of Indiana; and
(3) has not committed any act and is not under investigation for any act that constitutes a violation of this article;
and is otherwise qualified under sections 2, 4, 6, and 8 of this chapter.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-12
Renewal
Sec. 12. (a) A license issued by the board under this chapter is valid for the remainder of the renewal period in effect on the date the license was issued.
(b) An individual may renew a license by paying a renewal fee on or before the expiration date of the license.
(c) If an individual fails to pay a renewal fee on or before the expiration date of a license, the license becomes invalid.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-13
Reinstatement of invalid license
Sec. 13. (a) The board may reinstate an invalid license up to three

(3) years after the expiration date of the license if the individual holding the invalid license meets the requirements under IC 25-1-8-6.
(b) If more than three (3) years have elapsed since the date a license expired, the individual holding the license may renew the license by satisfying the requirements for renewal established by the board and meeting the requirements of IC 25-1-8-6.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-14
Notification of retirement
Sec. 14. (a) An individual who is licensed under this article shall notify the board in writing when the individual retires from practice.
(b) Upon receipt of the notice, the board shall:
(1) record the fact the individual is retired; and
(2) release the individual from further payment of renewal fees.
As added by P.L.122-2009, SEC.29.

IC 25-23.6-10.5-15
Expired
(Expired 7-1-2011 by P.L.122-2009, SEC.29.)

IC 25-23.6-10.5-15.5
Clinical addiction counselor license; grandfather
Sec. 15.5. (a) The board shall exempt an individual from the requirements set forth in this article and grant the individual a clinical addiction counselor license if the board has not implemented licensure for clinical addiction counselors and the individual meets the following requirements:
(1) Holds:
(A) before December 31, 2012, a master's or doctor's degree in a human services or behavioral science discipline from an eligible postsecondary educational institution; or
(B) a valid:
(i) level II or higher certification or the equivalent certification from a credentialing agency approved by the division of mental health and addiction; or
(ii) certification as an addiction counselor or addiction therapist from a credentialing agency that is approved by the board.
(2) Furnishes satisfactory evidence to the board that the individual does not have a:
(A) conviction for a crime of violence (as defined in IC 35-50-1-2(a)(1) through IC 35-50-1-2(a)(13)); or
(B) conviction in the previous two (2) years that has a direct bearing on the individual's ability to practice competently.
(3) Files an initial application to the board before December 31, 2012.
(b) The board shall exempt an individual from the requirements set forth in this article and grant the individual a clinical addiction counselor license if the board has not implemented licensure for

clinical addiction counselors and the individual meets the following requirements:
(1) Holds, before December 31, 2012, a master's or doctor's degree in a human services or behavioral science discipline from an eligible postsecondary educational institution.
(2) Has at least five (5) years of clinical addiction counseling experience.
(3) Furnishes satisfactory evidence to the board that the individual does not have a:
(A) conviction for a crime of violence (as defined in IC 35-50-1-2(a)(1) through IC 35-50-1-2(a)(13)); or
(B) conviction in the previous two (2) years that has a direct bearing on the individual's ability to practice competently.
(4) Holds a license in good standing as a:
(A) clinical social worker under IC 25-23.6-5-2;
(B) marriage and family therapist under IC 25-23.6-8-1;
(C) mental health counselor under IC 25-23.6-8.5-1; or
(D) psychologist under IC 25-33-1-5.1.
(5) Files an initial application with the board before December 31, 2012.
(c) The board shall exempt an individual from the requirements set forth in this article and grant the individual an addiction counselor license if the board has not implemented licensure for clinical addiction counselors and the individual meets the following requirements:
(1) Holds a valid:
(A) level II or higher certification or the equivalent certification from a credentialing agency approved by the division of mental health and addiction; or
(B) certification as an addiction counselor or addiction therapist from a credentialing agency that is approved by the board.
(2) Has at least ten (10) years of addiction counseling experience.
(3) Furnishes satisfactory evidence to the board that the individual does not have a:
(A) conviction for a crime of violence (as defined in IC 35-50-1-2(a)(1) through IC 35-50-1-2(a)(13)); or
(B) conviction in the previous two (2) years that has a direct bearing on the individual's ability to practice competently.
(4) Files an initial application with the board before December 31, 2012.
(d) The board shall exempt an individual from the requirements set forth in this article and grant the individual an addiction counselor license if the board has not implemented licensure for clinical addiction counselors and the individual meets the following requirements:
(1) Has at least three (3) years of addiction counseling experience.
(2) Furnishes satisfactory evidence to the board that the

individual does not have a:
(A) conviction for a crime of violence (as defined in IC 35-50-1-2(a)(1) through IC 35-50-1-2(a)(13)); or
(B) conviction in the previous two (2) years that has a direct bearing on the individual's ability to practice competently.
(3) Holds a license in good standing as a:
(A) social worker under IC 25-23.6-5-1;
(B) clinical social worker under IC 25-23.6-5-2;
(C) marriage and family therapist under IC 25-23.6-8-1;
(D) mental health counselor under IC 25-23.6-8.5-1; or
(E) psychologist under IC 25-33-1-5.1.
(4) Files an initial application with the board before December 31, 2012.
(e) The board may exempt an individual from the requirements set forth in this article and grant the individual a clinical addiction counselor license if the board has not implemented licensure for clinical addiction counselors and the individual meets the following requirements:
(1) Holds, before December 31, 2012, a bachelor's degree in a human services or behavioral science discipline from an eligible postsecondary educational institution.
(2) Holds the following:
(A) A Level IV certification from the Indiana Counselors Association on Alcohol and Drug Abuse.
(B) Certification at the Internationally Certified Advanced Alcohol and Other Drug Abuse Counselor level from the International Certification and Reciprocity Consortium.
(C) The level of certification from the National Association of Alcohol and Drug Abuse Counselors that the board determines is similar to the Level IV certification from the Indiana Counselors Association on Alcohol and Drug Abuse.
(3) Furnishes satisfactory evidence to the board that the individual does not have a:
(A) conviction for a crime of violence (as defined in IC 35-50-1-2(a)(1) through IC 35-50-1-2(a)(13)); or
(B) conviction in the previous two (2) years that has a direct bearing on the individual's ability to practice competently.
(4) Has at least twenty (20) years of clinical addiction counseling experience.
(5) Files an initial application to the board before December 31, 2012.
(f) An exemption under this section from this article does not include exempting the individual from paying any application or renewal fees.
(g) This section expires December 31, 2012.
As added by P.L.28-2012, SEC.25.



CHAPTER 11. PROHIBITED PRACTICES

IC 25-23.6-11-2
Use of license
Sec. 2. (a) An individual may not knowingly use a license issued under this article unless:
(1) the license was issued to the individual; and
(2) the license is valid.
(b) An individual who violates this section commits a Class A misdemeanor.
As added by P.L.147-1997, SEC.72.

IC 25-23.6-11-3
False or forged information to obtain license
Sec. 3. (a) An individual may not knowingly present false or forged information or documents to the board for the purpose of obtaining a license under this article.
(b) An individual who violates this section commits a Class A misdemeanor.
As added by P.L.147-1997, SEC.72.






ARTICLE 23.7. MANUFACTURED HOME INSTALLERS

CHAPTER 1. APPLICATION OF ARTICLE



CHAPTER 2. DEFINITIONS

IC 25-23.7-2-2
"Board"
Sec. 2. "Board" refers to the manufactured home installer licensing board established by IC 25-23.7-3-1.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-2-3
"Installation" or "install"
Sec. 3. "Installation" or "install" means any of the following:
(1) The construction, whether temporary or permanent, of a structural support system for a manufactured home.
(2) The placement or erection of a manufactured home or manufactured home components on a structural support system.
(3) Supporting, blocking, leveling, securing, anchoring, or adjusting any structural component of a manufactured home.
(4) The connection of multiple or expandable sections or components of a manufactured home.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-2-4
"Installer"
Sec. 4. "Installer" means an individual who contracts to install or installs a manufactured home.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-2-5
"Licensee"
Sec. 5. "Licensee" means an individual who installs manufactured homes and is licensed under this article.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-2-6
"Licensing agency"
Sec. 6. "Licensing agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.162-2002, SEC.7. Amended by P.L.1-2006, SEC.458.

IC 25-23.7-2-7
"Manufactured home"
Sec. 7. "Manufactured home" means a: (1) dwelling meeting the definition set forth in IC 22-12-1-16; or
(2) mobile home being installed in a mobile home community.
As added by P.L.162-2002, SEC.7. Amended by P.L.87-2005, SEC.33.

IC 25-23.7-2-7.5
"Mobile home"
Sec. 7.5. "Mobile home" has the meaning set forth in IC 16-41-27-4.
As added by P.L.87-2005, SEC.34.

IC 25-23.7-2-7.6
"Mobile home community"
Sec. 7.6. "Mobile home community" has the meaning set forth in IC 16-41-27-5.
As added by P.L.87-2005, SEC.35.

IC 25-23.7-2-8
"Secretary"
Sec. 8. "Secretary" has the meaning set forth in IC 25-1-6-5(c).
As added by P.L.162-2002, SEC.7.



CHAPTER 3. MANUFACTURED HOME INSTALLER LICENSING BOARD

IC 25-23.7-3-2
Members
Sec. 2. (a) The board consists of nine (9) members appointed by the governor as follows:
(1) Four (4) members who are installers, each of whom:
(A) is licensed in Indiana as an installer; and
(B) has been actively engaged in the installation of manufactured homes for at least five (5) years immediately before the member's appointment to the board.
(2) One (1) member who represents manufactured home manufacturers with production facilities in Indiana.
(3) One (1) member who represents manufactured home dealers.
(4) One (1) member who is an operator or who is employed by an operator of a mobile home community licensed under IC 16-41-27.
(5) One (1) member who is an owner of or who is employed by a primary inspection agency, a designation issued under 24 CFR 3282 by the United States Department of Housing and Urban Development.
(6) One (1) member who represents the general public and who is not associated with the manufactured home industry other than as a consumer.
(b) The members of the board must be residents of Indiana.
As added by P.L.162-2002, SEC.7. Amended by P.L.87-2005, SEC.36.

IC 25-23.7-3-3
Terms of members
Sec. 3. (a) Each member of the board shall serve a term of four (4) years and until the member's successor is appointed and qualified.
(b) A board member may not serve more than two (2) consecutive terms.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-4
Removal of member; vacancies
Sec. 4. (a) The governor may remove a board member at any time for incompetency, neglect of duty, or unprofessional conduct.
(b) A vacancy in the membership of the board shall be filled by appointment by the governor for the unexpired term. As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-5
Board meetings; quorum; majority vote required
Sec. 5. (a) The board shall meet at least two (2) times each calendar year upon the call of the chairperson or the written request of a majority of the members of the board.
(b) The chairperson shall establish the time and place for each meeting.
(c) Five (5) members of the board constitute a quorum.
(d) Except as otherwise provided in this article, at least five (5) votes are necessary for the board to take official action.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-6
Salary per diem; travel expenses
Sec. 6. Each member of the board is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-7
Chairperson; vice chairperson; presiding officer
Sec. 7. (a) Each year the board shall elect a member as chairperson and a member as vice chairperson.
(b) The chairperson and vice chairperson shall serve until their successor is elected.
(c) The chairperson shall preside at all meetings at which the chairperson is present. The vice chairperson shall preside at meetings in the absence of the chairperson and shall perform other duties as the chairperson directs.
(d) If the chairperson and vice chairperson are absent from a meeting of the board when a quorum exists, the members who are present may elect a presiding officer who shall serve as acting chairperson until the conclusion of the meeting or until the arrival of the chairperson or vice chairperson.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-8
Board duties and powers
Sec. 8. The board shall:
(1) enforce and administer this article;
(2) adopt rules under IC 4-22-2 for the administration and enforcement of this article, including competency standards and a code of ethics for licensed installers;
(3) prescribe the requirements for and the form of licenses

issued or renewed under this article;
(4) issue, deny, suspend, and revoke licenses in accordance with this article;
(5) in accordance with IC 25-1-7, investigate and prosecute complaints involving licensees or individuals the board has reason to believe should be licensees, including complaints concerning the failure to comply with this article or rules adopted under this article;
(6) bring actions in the name of the state of Indiana in an appropriate circuit court to enforce compliance with this article or rules adopted under this article;
(7) establish fees in accordance with IC 25-1-8;
(8) inspect the records of a licensee in accordance with rules adopted by the board;
(9) conduct or designate a board member or other representative to conduct public hearings on any matter for which a hearing is required under this article and to exercise all powers granted under IC 4-21.5; and
(10) maintain the board's office, files, records, and property in the city of Indianapolis.
As added by P.L.162-2002, SEC.7.



CHAPTER 4. LICENSING AGENCY; BOARD SECRETARY

IC 25-23.7-4-2
Licensing agency responsibilities
Sec. 2. The licensing agency shall provide the board with clerical or other assistants necessary for the proper performance of the board's duties.
As added by P.L.162-2002, SEC.7. Amended by P.L.197-2007, SEC.86.

IC 25-23.7-4-3
Money collected; expenses paid from state general fund
Sec. 3. The secretary shall receive and account for all money collected under this article and deposit the money in the state general fund with the treasurer of state. All expenses incurred in the administration of this article shall be paid from the state general fund.
As added by P.L.162-2002, SEC.7.



CHAPTER 5. LICENSING REQUIREMENTS

IC 25-23.7-5-2
Licensing requirements
Sec. 2. An individual who applies for a license as an installer of a manufactured home must do the following:
(1) Furnish evidence satisfactory to the board showing that the individual:
(A) is at least eighteen (18) years of age;
(B) has successfully completed the board approved installation training course;
(C) has successfully completed a board approved course concerning Indiana law regarding:
(i) the installation requirements for manufactured homes; and
(ii) the state department of health requirements that apply to manufactured homes;
(D) has:
(i) at least one (1) year of experience installing manufactured homes under the direction and supervision of a licensed installer; or (ii) three (3) references, two (2) of whom are licensed installers familiar with the individual's work experience and competency; and
(E) has not been:
(i) convicted of an act that would constitute a ground for disciplinary action under this article; or
(ii) the subject of a disciplinary action by the licensing or certification agency of another state or jurisdiction in connection with the installation of manufactured homes.
(2) Verify the information submitted on the application form.
(3) Submit proof of insurance or a surety bond:
(A) issued by an insurance or a surety company authorized to transact business in Indiana;
(B) in an amount determined by the board; and
(C) with the terms and conditions established by the board.
(4) Pay the fee established by the board.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-5-3
Application form
Sec. 3. An individual applying for a license as an installer of manufactured homes must apply on a form prescribed and provided by the board.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-5-4
License denial; remedies
Sec. 4. An individual who is denied a license under this article has the remedies prescribed under IC 4-21.5.
As added by P.L.162-2002, SEC.7.



CHAPTER 6. RENEWAL OF LICENSE

IC 25-23.7-6-2
License renewal requirements
Sec. 2. (a) An individual who applies to renew a license as an installer of a manufactured home must:
(1) furnish evidence showing successful completion of the continuing education requirements of this chapter; and
(2) pay the renewal fee established by the board.
(b) If the holder of a license does not renew the license before the date established by the licensing agency, the certificate expires without any action taken by the board.
(c) If a license has been expired for not more than three (3) years, the license may be reinstated by the board if the holder of the license meets the requirements for reinstatement under IC 25-1-8-6(c).
(d) If a license has been expired for more than three (3) years, the license may be reinstated by the board if the holder of the license meets the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.162-2002, SEC.7. Amended by P.L.105-2008, SEC.44.

IC 25-23.7-6-3
Renewal notices; renewal fee
Sec. 3. (a) Renewal notices must be sent in accordance with IC 25-1-2-6(c).
(b) The renewal fee must be paid in accordance with IC 25-1-8-2(d).
As added by P.L.162-2002, SEC.7.

IC 25-23.7-6-4
Continuing education requirements
Sec. 4. Each licensed installer must complete the continuing education required by the board before the end of each license renewal period.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-6-5
Adoption of rules concerning continuing education
Sec. 5. (a) The board shall adopt rules concerning the continuing

education required for the renewal of a license under this chapter.
(b) The rules must do the following:
(1) Establish procedures for approving organizations that provide continuing education.
(2) Prescribe the content, duration, and organization of continuing education courses that contribute to the general competence of installers.
As added by P.L.162-2002, SEC.7. Amended by P.L.194-2005, SEC.68.



CHAPTER 7. DISCIPLINARY PROCEEDINGS; ENFORCEMENT

IC 25-23.7-7-2
Disciplinary hearings
Sec. 2. The procedures set forth in IC 4-21.5 govern the board's conduct of disciplinary hearings.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-3
License suspension
Sec. 3. The board may summarily suspend a license for up to ninety (90) days before a final adjudication or during an appeal of the board's determination if the board finds that the licensee represents a clear and immediate danger to the public's health, safety, or property if the licensee is allowed to install manufactured homes. The summary suspension may be renewed, upon a hearing before the board, for up to ninety (90) days.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-4
Show cause order; cease and desist order
Sec. 4. (a) When the board determines that an individual not licensed under this article is engaged in or believed to be engaged in activities for which a license is required under this article, the board may issue an order to that individual requiring the individual to show cause why the individual should not be ordered to cease and desist from such activities. The show cause order must set forth a time and place for a hearing at which the affected individual may appear and show cause as to why the individual should not be subject to licensing under this article.
(b) If the board, after a hearing, determines that the activities in which the individual is engaged are subject to licensing under this article, the board may issue a cease and desist order that describes

the individual and activities that are the subjects of the order.
(c) A cease and desist order issued under this section is enforceable in the circuit or superior courts.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-5
Criminal violations
Sec. 5. An individual who:
(1) engages in or offers to engage in the installation of a manufactured home without being licensed or without being exempt from licensing under Indiana law;
(2) presents as the individual's own the license of another;
(3) intentionally gives false or materially misleading information of any kind to the board or to a board member in connection with licensing matters;
(4) impersonates another licensee;
(5) uses an expired, suspended, or revoked license; or
(6) otherwise violates this article;
commits a Class B misdemeanor.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-6
Judicial review
Sec. 6. An individual who applies for and is denied a license or a licensee who is aggrieved by an order or a determination of the board is entitled to a judicial review under IC 4-21.5.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-7
Board legal adviser
Sec. 7. The attorney general shall act as the legal adviser for the board and provide any legal assistance necessary to carry out this article.
As added by P.L.162-2002, SEC.7.



CHAPTER 8. INSTALLATION IN A MOBILE HOME COMMUNITY

IC 25-23.7-8-2
Necessity of license
Sec. 2. An installation described in section 1 of this chapter must be performed:
(1) by a person licensed under this article; and
(2) in accordance with the manufacturer's installation instructions.
As added by P.L.87-2005, SEC.37.

IC 25-23.7-8-3
Modification of utilities
Sec. 3. Utilities and other facilities that served a mobile home or manufactured home formerly installed in a mobile home community may be modified and used for an installation.
As added by P.L.87-2005, SEC.37.

IC 25-23.7-8-4
Modified or expanded supports
Sec. 4. Supports that served a mobile home or manufactured home formerly installed in a mobile home community may be modified or expanded to use for an installation. However, upon completion of the installation, the supports must be adequate to serve the mobile home or manufactured home that is installed.
As added by P.L.87-2005, SEC.37.

IC 25-23.7-8-5
Installation location
Sec. 5. (a) An existing location within a mobile home community that is:
(1) valid and conforming; or
(2) valid and nonconforming;
under a local ordinance may be modified or expanded to provide adequate support and utilities for an installation described in section 1 of this chapter.
(b) A location modified or expanded under subsection (a) retains the status that the location possessed under the local ordinance before the modification or expansion.
(c) If an installation on a location described in subsection (a) is installed in accordance with rules adopted under IC 16-41-27, the location is not considered new work or new construction.
As added by P.L.87-2005, SEC.37. Amended by P.L.21-2006, SEC.1.
IC 25-23.7-8-6
Installation of weather radios
Sec. 6. (a) This section applies to a person that installs a manufactured home in a mobile home community after June 30, 2007.
(b) A person shall supply a weather radio inside each manufactured home that the person installs. The weather radio must be equipped with the following features:
(1) Tone alarm activation.
(2) Specific alert message encoding, or SAME, technology.
(3) Public alert standard (CEA-2009) certification.
(c) The supplying of a weather radio by a person who installs a manufactured home as required by this section does not subject the person to liability for the functionality of that weather radio.
As added by P.L.31-2007, SEC.2.






ARTICLE 24. OPTOMETRISTS

CHAPTER 1. REGULATION OF OPTOMETRISTS . CREATION OF BOARD

before they can be examined or receive a license, which schedules of qualifications of applicants and of minimum requirements shall be kept in a record for that purpose by the board.
(d) The board shall establish and record, in a record kept for that purpose, a schedule of the minimum requirements and rules for the recognition of schools of optometry, so as to keep the requirements of proficiency up to the average standard of other states.
(e) The board shall adopt rules establishing standards for the competent practice of optometry.
(f) The board shall assist in the prosecution of any violation of this chapter and assist in the enforcement of this chapter.
(g) The board shall utilize, when expedient, an agent whose title shall be inspector of the board, who shall hold office during the pleasure of the board and who shall, while in office, serve and execute any process or order issued by the board under this chapter. Such agents may enter any optometrist's establishment or any place where the optometrist is located for the purpose of practicing the optometry profession to inspect the premises and the licenses of all optometrists operating therein, and the inspector may inspect all instruments and patient records used in the conduct of the profession and all ophthalmic materials which are to be delivered to the public.
(h) The board shall utilize the services of attorneys and other necessary assistants in carrying out this chapter.
(i) The board may:
(1) grant or refuse to grant licenses as provided in this chapter;
(2) place any licensee on probation; and
(3) revoke or suspend the license, as provided in this chapter, of any optometrist for any violation of this chapter or for a violation of any rule of the board.
(j) The board has such other powers and duties as may be provided in this chapter.
(Formerly: Acts 1907, c.187, s.1; Acts 1913, c.359, s.2; Acts 1919, c.207, s.1; Acts 1929, c.45, s.1; Acts 1935, c.38, s.1.) As amended by Acts 1977, P.L.172, SEC.31; Acts 1979, P.L.17, SEC.47; Acts 1981, P.L.222, SEC.177; Acts 1982, P.L.113, SEC.60; P.L.169-1985, SEC.79.

IC 25-24-1-2
Meetings; quorum; record
Sec. 2. The board shall annually elect from its members a president and secretary. The board shall meet at least once each year, at Indianapolis, Indiana, and in addition thereto whenever and wherever the president and secretary thereof shall call a meeting; a majority of the board shall at all times constitute a quorum. The secretary provided for the board shall keep a full record of the proceedings of the board, which record shall at all reasonable times be open to public inspection.
(Formerly: Acts 1907, c.187, s.2; Acts 1935, c.38, s.2.) As amended by Acts 1981, P.L.222, SEC.178; Acts 1982, P.L.113, SEC.61.
IC 25-24-1-3
Examination; issuance of license; applicant licensed in other state; fees
Sec. 3. (a) Every person, except those exempted under this chapter, or those excepted from the taking of an examination under this chapter, before beginning the practice of optometry in this state, must pass an examination which shall be given or approved by the board.
(b) Any person desiring to be licensed by the board must fill out an application furnished by the board, which application must be verified by the applicant, and the applicant must file the verified application with the board. The applicant shall pay an application fee set by the board under section 1 of this chapter. If the applicant meets the requirements for licensure the applicant shall pay a further sum set by the board under section 1 of this chapter before the board may issue a license to the applicant.
(c) All persons successfully passing the examination and meeting the requirements of the board shall be registered in a record and shall also receive a license to be signed by the president and secretary of the board.
(d) Any applicant may, at the discretion of the board, be licensed if the applicant presents evidence that the applicant has been issued a license by any other state where the requirements for licensure are, in the opinion of the board, equivalent to the requirements for licensure in this state, provided that the applicant has not previously failed an examination given or approved by the board. The fee for licensing such applicant shall be set by the board under section 1 of this chapter.
(e) A license issued under this section is valid for the remainder of the renewal period in effect on the date of issuance.
(Formerly: Acts 1907, c.187, s.3; Acts 1919, c.207, s.2; Acts 1935, c.38, s.3; Acts 1973, P.L.258, SEC.1.) As amended by Acts 1977, P.L.172, SEC.32; Acts 1981, P.L.222, SEC.179; P.L.169-1985, SEC.80; P.L.149-1987, SEC.68; P.L.33-1993, SEC.43.

IC 25-24-1-3.1
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-24-1-3.2
Issuance of limited license
Sec. 3.2. (a) Notwithstanding section 3 of this chapter, the board may issue or renew a limited license to practice optometry at the Indiana University School of Optometry if the applicant:
(1) holds an active license in another jurisdiction; and
(2) meets the continuing education requirements under section 14.1 of this chapter.
(b) A limited license issued under this section is valid for two (2) years.
(c) A limited license issued under this section does not allow the

holder of the license to be granted or have renewed a certificate to administer, dispense, or prescribe legend drugs unless the holder of the license meets the requirements of IC 25-24-3-12, IC 25-24-3-13, and IC 25-23-3-15.
As added by P.L.234-1995, SEC.19 and P.L.235-1995, SEC.9. Amended by P.L.157-2006, SEC.64.

IC 25-24-1-4
Practice of optometry defined
Sec. 4. The practice of optometry is hereby defined to be any one of the following acts, or any combination of, or part of the following acts:
(a) The examination or diagnosis of the human eye, to ascertain the presence of abnormal conditions or functions which may be diagnosed, corrected, remedied or relieved, or the application or prescription of lenses, prisms, exercises, or any physical, mechanical, physiological or psychological therapy, or the employment of any means, for the purpose of detecting any diseased or pathological condition of the eye, or the effects of any diseased or pathological condition of the eye, which may have any significance in a complete optometric diagnosis of the eye or its associated structures.
(b) The application, use, or adaption of physical, anatomical, physiological, psychological or any other principles through scientific professional methods and devices, to the examination of the eyes and vision, measuring their function for the purpose of determining the nature and degree of their departure from the normal, if any, and adopting optical, physiological and psychological measures and/or the furnishing or providing any prosthetic or therapeutic devices for the emendation thereof.
(Formerly: Acts 1907, c.187, s.4; Acts 1913, c.359, s.3; Acts 1919, c.207, s.3; Acts 1935, c.38, s.4.)

IC 25-24-1-5
Application of chapter to physicians and surgeons
Sec. 5. Nothing in this chapter shall be considered to apply to physicians and surgeons who have been authorized to practice medicine, surgery (as described in IC 25-22.5-1-1.1(a)(1)(C)), and obstetrics under the laws of the state of Indiana.
(Formerly: Acts 1907, c.187, s.6; Acts 1935, c.38, s.5.) As amended by Acts 1982, P.L.154, SEC.85; P.L.217-1993, SEC.3.

IC 25-24-1-6
Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-24-1-7
Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-24-1-8 Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-24-1-9
Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-24-1-10
Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-24-1-11
Repealed
(Repealed by Acts 1977, P.L.172, SEC.56.)

IC 25-24-1-12
Display of license
Sec. 12. Every person who is granted a license under this article shall display it in a conspicuous part of the office in which the licensee practices optometry. Whenever practicing the profession of optometry outside of, or away from, the office or place of business, the licensee shall make available to each patient or person fitted with ophthalmic materials the licensee's name, office address, and number of the license.
(Formerly: Acts 1907, c.187, s.14.) As amended by Acts 1977, P.L.172, SEC.33; P.L.169-1985, SEC.81.

IC 25-24-1-13
Compensation and expenses of board
Sec. 13. Each member of the board may receive as compensation a salary per diem for each day actually engaged in the duties of his office and necessary travel expenses incurred in attending the meetings of the board in accordance with travel policies and procedures established by the department of administration and the state budget agency. All expenses shall be paid from the general fund upon appropriation being made therefor in the manner provided by law for the making of such appropriations. All fees and assessments received under the provisions of this chapter shall be deposited with the treasurer of the state of Indiana, and be deposited by him in the general fund of the state. The treasurer shall pay the per diem expenses as provided herein only on the itemized verified statement of the person entitled thereto. In accordance with IC 25-1-5, said board is expressly authorized to use any part of said appropriated funds available for the purpose of assisting in prosecuting any person violating any of the provisions of this chapter, or for the purpose of enforcing by legal action, any of the provisions of this chapter.
(Formerly: Acts 1907, c.187, s.15; Acts 1913, c.359, s.5; Acts 1919, c.207, s.4; Acts 1935, c.38, s.8.) As amended by Acts 1976, P.L.119, SEC.17; Acts 1981, P.L.222, SEC.180.
IC 25-24-1-14
License renewal; fee; failure to renew; expiration of license; inactive license
Sec. 14. (a) In each even-numbered year, the Indiana professional licensing agency shall issue a sixty (60) day notice of expiration and a license renewal application in accordance with IC 25-1-2-6 to each optometrist licensed in Indiana. The application shall be mailed to the last known address of the optometrist.
(b) The payment of the renewal fee must be made on or before the date established by the licensing agency under IC 25-1-5-4. The applicant's license expires and becomes invalid if the applicant has not paid the renewal fee by the date established by the licensing agency.
(c) The license shall be reinstated by the board not later than three (3) years after its expiration if the applicant for reinstatement meets the requirements under IC 25-1-8-6(c).
(d) Reinstatement of an expired license after the expiration of the three (3) year period provided in subsection (c) is dependent upon the applicant satisfying the requirements for reinstatement under IC 25-1-8-6(d).
(e) The board may classify a license as inactive if the board receives written notification from a licensee stating that the licensee will not maintain an office or practice optometry in Indiana. The renewal fee for an inactive license is one-half (1/2) the license renewal fee set by the board under section 1 of this chapter.
(f) The holder of an inactive license is not required to fulfill continuing education requirements set by the board. The board may issue a license to the holder of an inactive license if the applicant:
(1) pays the renewal fee set by the board under section 1 of this chapter;
(2) pays the reinstatement fee set by the board under section 1 of this chapter; and
(3) subject to IC 25-1-4-3, attests that the applicant obtained the continuing education required by the board under section 1 of this chapter for each year, or portion of a year during which the applicant's license has been classified as inactive.
(Formerly: Acts 1907, c.187, s.16; Acts 1925, c.193, s.1; Acts 1929, c.45, s.2; Acts 1935, c.38, s.9; Acts 1972, P.L.187, SEC.1; Acts 1973, P.L.258, SEC.2.) As amended by Acts 1977, P.L.172, SEC.34; Acts 1981, P.L.229, SEC.1; Acts 1981, P.L.222, SEC.181; P.L.169-1985, SEC.82; P.L.149-1987, SEC.70; P.L.48-1991, SEC.43; P.L.269-2001, SEC.24; P.L.1-2006, SEC.459; P.L.105-2008, SEC.45.

IC 25-24-1-14.1
Continuing professional education; renewal of license
Sec. 14.1. No biennial renewal license shall be issued by the board until the applicant submits proof satisfactory to the board that subsequent to the issuance of his license, or last renewal thereof, he has completed continuing professional education, including

postgraduate studies, institutes, seminars, lectures, conferences, workshops, and such other forms of continuing professional education as may be approved by the board. The number of hours and other requirements relating to this section shall be established by the board.
(Formerly: Acts 1973, P.L.259, SEC.1.) As amended by Acts 1977, P.L.172, SEC.35; Acts 1981, P.L.229, SEC.2.

IC 25-24-1-15
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-24-1-15.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-24-1-16
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-24-1-17
Specific violations
Sec. 17. The following are unlawful and a violation of this chapter:
(1) For any person or persons to open an office for the purpose of practicing optometry in this state, or to announce to the public in any way an intention to practice optometry in any county in this state, without first having obtained a license from the board.
(2) For any person or persons, except a licensed optometrist or optometrists under this chapter whose licenses have not been revoked or lapsed, to hold himself out by the use of any sign, newspaper, advertisement, pamphlet, circular, or any other means as qualified to practice optometry.
(3) For any person or persons, except a licensed optometrist or optometrists under this chapter whose licenses have not been revoked or lapsed, to have possession of any trial lenses, trial frames, graduated test cards, or other appliances or instruments used in the practice of optometry for the purpose of rendering assistance to patrons in the selection of contact lenses, lenses, or eyeglasses, or to sell ophthalmic lenses or to replace broken contact lenses or lenses in eyeglasses except upon the prescription of a regularly licensed optometrist, or a physician and surgeon exempted by this chapter. An ophthalmic lens, within the meaning of this chapter, is any lens which has a spherical or cylindrical or prismatic power or value and is ground pursuant to a prescription.
(4) For any person, not licensed under this chapter or who has not paid the annual renewal fee as in this chapter provided to be paid, to practice optometry as defined in this chapter. (Formerly: Acts 1907, c.187, s.18; Acts 1929, c.45, s.3; Acts 1935, c.38, s.12.) As amended by Acts 1977, P.L.172, SEC.38; P.L.252-1983, SEC.1.

IC 25-24-1-18
Violations
Sec. 18. A person who violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1907, c.187, s.19; Acts 1913, c.359, s.7; Acts 1929, c.45, s.4.) As amended by Acts 1978, P.L.2, SEC.2544.

IC 25-24-1-19
Injunction of violations
Sec. 19. (a) Whenever it appears to the board that any person or persons are engaged in the illegal practice of optometry as defined by this chapter, or that any person or persons are engaged in the practice of optometry without a license as required by this chapter, or that any person or persons are engaged in the practice of optometry in violation of this chapter, then the board, may, in addition to any other remedies provided for in this chapter, bring an action in the name of the state, on the relation of the board, against such person or persons, or against any other person or persons concerned in or in any way participating in such illegal practice of optometry as defined by this chapter, or against any person or persons engaged in the practice of optometry without a license as required by this chapter, or against any person or persons engaged in the practice of optometry in violation of this chapter, to enjoin such person or persons, or such other person or persons:
(1) from continuing the illegal practice of optometry as defined by this chapter;
(2) from engaging in the practice of optometry without a license as required by this chapter;
(3) from engaging in the practice of optometry in violation of this chapter; or
(4) from doing any other act or acts in furtherance thereof.
(b) In an action under subsection (a), a judgment may be entered awarding such injunction as may be proper.
(Formerly: Acts 1907, c.187, s.19a; Acts 1935, c.38, s.13.) As amended by Acts 1977, P.L.172, SEC.39; P.L.169-1985, SEC.84.

IC 25-24-1-20
Certificates considered licenses
Sec. 20. All certificates issued by the Indiana state board of registration and examination in optometry issued prior to May 1, 1977, shall be deemed to be licenses for the practice of optometry. All applications for the practice of optometry and all renewal notices sent for the practice of optometry in Indiana shall be for licenses and not for certificates of registration. For the purposes of this chapter, all certificates of registration and renewals for certificates of registration for the practice of optometry shall be the same as

licenses and renewals for licenses issued subsequent to May 1, 1977.
As added by Acts 1977, P.L.172, SEC.40.



CHAPTER 2. FURTHER LICENSING REQUIREMENTS . ESTABLISHMENT OF TRAINING PROGRAM AND SPECIAL FEE

IC 25-24-2-2
Program for training optometrists
Sec. 2. There is hereby created a program for the training of optometrists at Indiana University, said program to be established by the trustees of said University and to be effective when adequate funds for the establishment of said program are made available by the optometrists of the state of Indiana through the Indiana Optometric Association, Inc., or otherwise.
(Formerly: Acts 1951, c.190, s.2.)
IC 25-24-2-3
Additional fees for university support
Sec. 3. In addition to the biennial licensure fee provided for by IC 25-24-1-1, each licensed optometrist, at the time of payment of the biennial licensure fee each even-numbered year, shall pay to the Indiana professional licensing agency an additional fee of thirty-four dollars ($34), which shall be deposited in an optometry school account of the state general fund, and all such fees so deposited shall, before the following July 2, be paid to Indiana University to be used by it for the advancement of optometrical research and the maintenance and support of the department in which the science of optometry is taught at the university. A sufficient amount to pay the same is appropriated annually out of such account in the general fund of the state treasury not otherwise appropriated.
(Formerly: Acts 1951, c.190, s.3.) As amended by Acts 1977, P.L.172, SEC.41; Acts 1981, P.L.229, SEC.3; Acts 1981, P.L.222, SEC.184; P.L.169-1985, SEC.86; P.L.1-2006, SEC.460.



CHAPTER 3. OPTOMETRIC LEGEND DRUGS

IC 25-24-3-1
"Associated structures of the eye" defined
Sec. 1. As used in this chapter, "associated structures of the eye" means the:
(1) eyelids;
(2) eyebrows;
(3) conjunctiva;
(4) lachrymal apparatus; and
(5) orbital tissues.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-2
"Administer" defined
Sec. 2. As used in this chapter, "administer" means the direct application of a legend drug by an optometrist to a patient.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-3
"Board" defined; treatment of references to optometric legend drug prescription advisory committee
Sec. 3. (a) As used in this chapter, "board" means the Indiana optometry board established by IC 25-24-1-1.
(b) Any reference in a law, a rule, a license, a registration, a certification, or an agreement to the optometric legend drug prescription advisory committee shall be treated after June 30, 2006, as a reference to the board.
As added by P.L.157-2006, SEC.65. Amended by P.L.220-2011, SEC.411.

IC 25-24-3-4
"Diagnostic legend drug" defined
Sec. 4. As used in this chapter, "diagnostic legend drug" means a pharmacological agent approved by the board that is used in the examination of the human eye to detect abnormalities.
As added by P.L.157-2006, SEC.65.
IC 25-24-3-5
"Dispense" defined
Sec. 5. As used in this chapter, "dispense" means to deliver a legend drug to an ultimate user by or pursuant to a lawful order of an optometrist. The term includes the:
(1) prescribing;
(2) administering;
(3) packaging;
(4) labeling; or
(5) compounding;
necessary to prepare the drug for delivery.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-6
"Legend drug" defined
Sec. 6. As used in this chapter, "legend drug" has the meaning set forth in IC 16-18-2-199. The term does not include controlled substances (as defined in IC 35-48-1-9).
As added by P.L.157-2006, SEC.65.

IC 25-24-3-7
"Optometrist" defined
Sec. 7. As used in this chapter, "optometrist" means an individual licensed as an optometrist under IC 25-24-1.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-8
"Prescription" defined
Sec. 8. As used in this chapter, "prescription" means a written order or an order transmitted by other means of communication that is immediately reduced to writing by the pharmacist or, for electronically transmitted orders, recorded in an electronic format from an optometrist to or for an ultimate user for a drug or device, containing:
(1) the name and address of the patient;
(2) the date of issue;
(3) the name and strength or size (if applicable) of the drug or device;
(4) the amount to be dispensed (unless indicated by directions and duration of therapy);
(5) adequate directions for the proper use of the drug or device by the patient;
(6) the name and certification number of the prescribing optometrist; and
(7) if the prescription:
(A) is in written form, the signature of the optometrist; or
(B) is in electronic form, the electronic signature of the optometrist.
As added by P.L.157-2006, SEC.65.
IC 25-24-3-9
"Therapeutic legend drug" defined
Sec. 9. As used in this chapter, "therapeutic legend drug" means a pharmacological agent that is used in the treatment of a diagnosed condition of the:
(1) human eye; or
(2) associated structures of the human eye.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-10
Duties of board
Sec. 10. The board shall do the following:
(1) Adopt rules under IC 4-22-2 to do the following:
(A) Establish a formulary of legend drugs that may be prescribed, dispensed, or administered by an optometrist.
(B) Set fees described in IC 25-1-8.
(C) Carry out this chapter.
(2) Establish education and training requirements in ocular pharmacology required for certification to do the following:
(A) Administer therapeutic legend drugs.
(B) Dispense legend drugs.
(C) Prescribe legend drugs.
(3) Establish continuing education requirements for renewal of the certificate issued under this chapter.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-11
Formulary requirements; dependently and independently prescribed legend drugs
Sec. 11. (a) The formulary established under section 10 of this chapter shall include legend drugs that:
(1) may be independently prescribed by an optometrist; or
(2) must be dependently prescribed by an optometrist.
(b) If a legend drug is designated in the formulary as one (1) that must be dependently prescribed, the formulary must designate:
(1) those legend drugs for which the optometrist must only notify the patient's physician that the optometrist is prescribing the legend drug; and
(2) those legend drugs for which the optometrist must consult with the patient's physician before prescribing the legend drug.
(c) If the patient has no physician, the optometrist must document such in the patient's file.
(d) If the legend drug is designated in the formulary as a legend drug that must be dependently prescribed, the optometrist shall indicate on the prescription that:
(1) the patient's physician has been contacted; or
(2) the patient has indicated to the optometrist that the patient has no physician.
(e) If the legend drug is designated in the formulary as a legend drug that may be independently prescribed, the optometrist may

prescribe the legend drug without notifying the patient's physician.
As added by P.L.157-2006, SEC.65. Amended by P.L.1-2007, SEC.178.

IC 25-24-3-12
Certificate issuance
Sec. 12. The board shall issue a certificate to a licensed optometrist who:
(1) applies; and
(2) successfully fulfills all the requirements of this chapter.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-13
Application requirements
Sec. 13. An optometrist who applies for a certificate to administer, dispense, and prescribe legend drugs must meet the following requirements:
(1) Apply in the form and manner prescribed by the board.
(2) Provide proof of education in ocular pharmacology from a school or college of optometry or medicine approved by the optometry board.
(3) Pass the Treatment and Management of Ocular Disease (TMOD) examination that is sponsored by the International Association of Boards of Examiners in Optometry (IAB) and administered by the National Board of Examiners in Optometry.
(4) Pay the fee established by the board.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-14
Optometry license required to hold certificate
Sec. 14. An applicant must hold a license to practice optometry in order to hold a certificate.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-15
Certificate renewal
Sec. 15. The board shall renew a certificate issued under this chapter:
(1) concurrently with the renewal of the optometrist's license to practice optometry;
(2) upon payment of the renewal fee established by the board; and
(3) upon completion of continuing education requirements established under section 10 of this chapter.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-16
Diagnostic legend drugs; therapeutic legend drugs
Sec. 16. (a) Optometrists may administer topical diagnostic legend drugs limited to: (1) miotics;
(2) mydriatics;
(3) anesthetics; and
(4) cycloplegics;
without holding a certificate issued under this chapter. These pharmaceutical agents may be applied in diagnostic procedures only as a part of an examination of the eye.
(b) The board may authorize an optometrist holding a certificate issued under this chapter to:
(1) administer for therapeutic use;
(2) dispense; or
(3) prescribe;
legend drugs that are included in the formulary established by the board under section 10 of this chapter, in the treatment of any condition of the eye or the associated structures of the eye.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-17
Penalties for noncompliance
Sec. 17. (a) An optometrist may not:
(1) administer, dispense, or prescribe therapeutic legend drugs; or
(2) dispense or prescribe diagnostic legend drugs;
unless the optometrist is certified under this chapter.
(b) An optometrist may administer diagnostic legend drugs without obtaining a certificate under this chapter.
(c) An individual who recklessly, knowingly, or intentionally violates this chapter commits a Class A misdemeanor.
As added by P.L.157-2006, SEC.65.






ARTICLE 25. PEDDLERS, VENDORS, AND HAWKERS

CHAPTER 1. REPEALED



CHAPTER 2. EXEMPTION OF CERTAIN MILITARY PERSONNEL FROM VENDING AND PEDDLING LICENSE FEES

IC 25-25-2-2
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)

IC 25-25-2-3
Repealed
(Repealed by P.L.102-2009, SEC.2.)






ARTICLE 26. PHARMACISTS, PHARMACIES, DRUG STORES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REGULATION OF PHARMACISTS AND PHARMACIES . CREATION OF BOARD

IC 25-26-13-1.5
Continuation of accrued rights or benefits
Sec. 1.5. A right or benefit accrued under IC 25-26-1 through IC 25-26-12 before July 1, 1977, is continued under this chapter.
As added by P.L.1-1989, SEC.52.

IC 25-26-13-2
Definitions
Sec. 2. As used in this chapter:
"Administering" means the direct application of a drug to the body of a person by injection, inhalation, ingestion, or any other means.
"Board" means the Indiana board of pharmacy.
"Controlled drugs" are those drugs on schedules I through V of the Federal Controlled Substances Act or on schedules I through V of IC 35-48-2.
"Counseling" means effective communication between a pharmacist and a patient concerning the contents, drug to drug interactions, route, dosage, form, directions for use, precautions, and effective use of a drug or device to improve the therapeutic outcome of the patient through the effective use of the drug or device.
"Dispensing" means issuing one (1) or more doses of a drug in a suitable container with appropriate labeling for subsequent administration to or use by a patient.
"Drug" means:
(1) articles or substances recognized in the official United States Pharmacopoeia, official National Formulary, official Homeopathic Pharmacopoeia of the United States, or any supplement to any of them;
(2) articles or substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animals;
(3) articles other than food intended to affect the structure or any function of the body of man or animals; or
(4) articles intended for use as a component of any article

specified in subdivisions (1) through (3) and devices.
"Drug order" means a written order in a hospital or other health care institution for an ultimate user for any drug or device, issued and signed by a practitioner, or an order transmitted by other means of communication from a practitioner, which is immediately reduced to writing by the pharmacist, registered nurse, or other licensed health care practitioner authorized by the hospital or institution. The order shall contain the name and bed number of the patient; the name and strength or size of the drug or device; unless specified by individual institution policy or guideline, the amount to be dispensed either in quantity or days; adequate directions for the proper use of the drug or device when it is administered to the patient; and the name of the prescriber.
"Drug regimen review" means the retrospective, concurrent, and prospective review by a pharmacist of a patient's drug related history that includes the following areas:
(1) Evaluation of prescriptions or drug orders and patient records for drug allergies, rational therapy contradictions, appropriate dose and route of administration, appropriate directions for use, or duplicative therapies.
(2) Evaluation of prescriptions or drug orders and patient records for drug-drug, drug-food, drug-disease, and drug-clinical laboratory interactions.
(3) Evaluation of prescriptions or drug orders and patient records for adverse drug reactions.
(4) Evaluation of prescriptions or drug orders and patient records for proper utilization and optimal therapeutic outcomes.
"Drug utilization review" means a program designed to measure and assess on a retrospective and prospective basis the proper use of drugs.
"Device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article including any component part or accessory, which is:
(1) recognized in the official United States Pharmacopoeia, official National Formulary, or any supplement to them;
(2) intended for use in the diagnosis of disease or other conditions or the cure, mitigation, treatment, or prevention of disease in man or other animals; or
(3) intended to affect the structure or any function of the body of man or other animals and which does not achieve any of its principal intended purposes through chemical action within or on the body of man or other animals and which is not dependent upon being metabolized for the achievement of any of its principal intended purposes.
"Electronic data intermediary" means an entity that provides the infrastructure that connects a computer system or another electronic device used by a prescribing practitioner with a computer system or another electronic device used by a pharmacy to facilitate the secure transmission of:
(1) an electronic prescription order; (2) a refill authorization request;
(3) a communication; and
(4) other patient care information;
between a practitioner and a pharmacy.
"Electronic signature" means an electronic sound, symbol, or process:
(1) attached to or logically associated with a record; and
(2) executed or adopted by a person;
with the intent to sign the record.
"Electronically transmitted" or "electronic transmission" means the transmission of a prescription in electronic form. The term does not include the transmission of a prescription by facsimile.
"Investigational or new drug" means any drug which is limited by state or federal law to use under professional supervision of a practitioner authorized by law to prescribe or administer such drug.
"Legend drug" has the meaning set forth in IC 16-18-2-199.
"License" and "permit" are interchangeable and mean a written certificate from the Indiana board of pharmacy for the practice of pharmacy or the operation of a pharmacy.
"Nonprescription drug" means a drug that may be sold without a prescription and that is labeled for use by a patient in accordance with state and federal laws.
"Person" means any individual, partnership, copartnership, firm, company, corporation, association, joint stock company, trust, estate, or municipality, or a legal representative or agent, unless this chapter expressly provides otherwise.
"Practitioner" has the meaning set forth in IC 16-42-19-5.
"Pharmacist" means a person licensed under this chapter.
"Pharmacist intern" means a person who is:
(1) permitted by the board to engage in the practice of pharmacy while under the personal supervision of a pharmacist and who is satisfactorily progressing toward meeting the requirements for licensure as a pharmacist;
(2) a graduate of an approved college of pharmacy or a graduate who has established educational equivalency by obtaining a Foreign Pharmacy Graduate Examination Committee Certificate and who is permitted by the board to obtain practical experience as a requirement for licensure as a pharmacist;
(3) a qualified applicant awaiting examination for licensure; or
(4) an individual participating in a residency or fellowship program.
"Pharmacy" means any facility, department, or other place where prescriptions are filled or compounded and are sold, dispensed, offered, or displayed for sale and which has as its principal purpose the dispensing of drug and health supplies intended for the general health, welfare, and safety of the public, without placing any other activity on a more important level than the practice of pharmacy.
"The practice of pharmacy" or "the practice of the profession of pharmacy" means a patient oriented health care profession in which pharmacists interact with and counsel patients and with other health

care professionals concerning drugs and devices used to enhance patients' wellness, prevent illness, and optimize the outcome of a drug or device, by accepting responsibility for performing or supervising a pharmacist intern or an unlicensed person under section 18(a)(4) of this chapter to do the following acts, services, and operations:
(1) The offering of or performing of those acts, service operations, or transactions incidental to the interpretation, evaluation, and implementation of prescriptions or drug orders.
(2) The compounding, labeling, administering, dispensing, or selling of drugs and devices, including radioactive substances, whether dispensed under a practitioner's prescription or drug order or sold or given directly to the ultimate consumer.
(3) The proper and safe storage and distribution of drugs and devices.
(4) The maintenance of proper records of the receipt, storage, sale, and dispensing of drugs and devices.
(5) Counseling, advising, and educating patients, patients' caregivers, and health care providers and professionals, as necessary, as to the contents, therapeutic values, uses, significant problems, risks, and appropriate manner of use of drugs and devices.
(6) Assessing, recording, and reporting events related to the use of drugs or devices.
(7) Provision of the professional acts, professional decisions, and professional services necessary to maintain all areas of a patient's pharmacy related care as specifically authorized to a pharmacist under this article.
"Prescription" means a written order or an order transmitted by other means of communication from a practitioner to or for an ultimate user for any drug or device containing:
(1) the name and address of the patient;
(2) the date of issue;
(3) the name and strength or size (if applicable) of the drug or device;
(4) the amount to be dispensed (unless indicated by directions and duration of therapy);
(5) adequate directions for the proper use of the drug or device by the patient;
(6) the name of the practitioner; and
(7) if the prescription:
(A) is in written form, the signature of the practitioner; or
(B) is in electronic form, the electronic signature of the practitioner.
"Qualifying pharmacist" means the pharmacist who will qualify the pharmacy by being responsible to the board for the legal operations of the pharmacy under the permit.
"Record" means all papers, letters, memoranda, notes, prescriptions, drug orders, invoices, statements, patient medication charts or files, computerized records, or other written indicia,

documents, or objects which are used in any way in connection with the purchase, sale, or handling of any drug or device.
"Sale" means every sale and includes:
(1) manufacturing, processing, transporting, handling, packaging, or any other production, preparation, or repackaging;
(2) exposure, offer, or any other proffer;
(3) holding, storing, or any other possession;
(4) dispensing, giving, delivering, or any other supplying; and
(5) applying, administering, or any other using.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.149-1987, SEC.72; P.L.2-1993, SEC.144; P.L.187-1999, SEC.1; P.L.270-2001, SEC.2; P.L.288-2001, SEC.1; P.L.1-2002, SEC.97; P.L.204-2005, SEC.14; P.L.98-2006, SEC.2; P.L.94-2007, SEC.1.

IC 25-26-13-3
Board of pharmacy; creation; oath; meetings; compensation; majority approval of actions
Sec. 3. (a) The Indiana board of pharmacy is created. It shall consist of seven (7) members not more than four (4) of whom may be from the same political party, appointed by the governor for terms of four (4) years. One (1) member of the board, to represent the general public, must be a resident of this state who has never been associated with pharmacy in any way other than as a consumer. Except for the member representing the general public, the members must be pharmacists in good standing of recognized experience and ability from varied practice settings who hold a current license to practice pharmacy in Indiana. One (1) member of the board must be a practicing hospital pharmacist. A person employed as a full-time staff member or as a professor at a school of pharmacy may not serve on the board. If a member leaves the board for any reason before the end of the member's term, the member's successor shall serve for the unexpired portion of the term.
(b) Not later than ten (10) days after a member's appointment, the member must subscribe by oath or affirmation to faithfully uphold the duties of the member's office. If a member fails to qualify as provided, a new member shall be appointed in the member's place.
(c) At the first meeting of each year the board shall elect from among its members a president and vice president who shall perform duties and have powers as the board prescribes.
(d) The board shall meet at least eight (8) times per year at such times and places as the board selects. At each meeting the board shall continue in session from day to day, for not more than five (5) days, until the business of the meeting is complete. Four (4) members of the board shall constitute a quorum.
(e) Each member of the board is entitled to compensation as determined by the rules of the budget agency for each day the member is actually engaged in business of the board, together with necessary travel and other expenses incurred in the performance of the member's duties. (f) Approval by a majority of the quorum is required for any action to be taken by the board.
As added by Acts 1977, P.L.276, SEC.1. Amended by Acts 1981, P.L.222, SEC.185; P.L.157-1986, SEC.1; P.L.48-1991, SEC.45; P.L.187-1999, SEC.2.

IC 25-26-13-4
Powers and duties of board; prescription drug form program
Sec. 4. (a) The board may:
(1) promulgate rules and regulations under IC 4-22-2 for implementing and enforcing this chapter;
(2) establish requirements and tests to determine the moral, physical, intellectual, educational, scientific, technical, and professional qualifications for applicants for pharmacists' licenses;
(3) refuse to issue, deny, suspend, or revoke a license or permit or place on probation or fine any licensee or permittee under this chapter;
(4) regulate the sale of drugs and devices in the state of Indiana;
(5) impound, embargo, confiscate, or otherwise prevent from disposition any drugs, medicines, chemicals, poisons, or devices which by inspection are deemed unfit for use or would be dangerous to the health and welfare of the citizens of the state of Indiana; the board shall follow those embargo procedures found in IC 16-42-1-18 through IC 16-42-1-31, and persons may not refuse to permit or otherwise prevent members of the board or their representatives from entering such places and making such inspections;
(6) prescribe minimum standards with respect to physical characteristics of pharmacies, as may be necessary to the maintenance of professional surroundings and to the protection of the safety and welfare of the public;
(7) subject to IC 25-1-7, investigate complaints, subpoena witnesses, schedule and conduct hearings on behalf of the public interest on any matter under the jurisdiction of the board;
(8) prescribe the time, place, method, manner, scope, and subjects of licensing examinations which shall be given at least twice annually; and
(9) perform such other duties and functions and exercise such other powers as may be necessary to implement and enforce this chapter.
(b) The board shall adopt rules under IC 4-22-2 for the following:
(1) Establishing standards for the competent practice of pharmacy.
(2) Establishing the standards for a pharmacist to counsel individuals regarding the proper use of drugs.
(3) Establishing standards and procedures before January 1, 2006, to ensure that a pharmacist:
(A) has entered into a contract that accepts the return of expired drugs with; or (B) is subject to a policy that accepts the return of expired drugs of;
a wholesaler, manufacturer, or agent of a wholesaler or manufacturer concerning the return by the pharmacist to the wholesaler, the manufacturer, or the agent of expired legend drugs or controlled drugs. In determining the standards and procedures, the board may not interfere with negotiated terms related to cost, expenses, or reimbursement charges contained in contracts between parties, but may consider what is a reasonable quantity of a drug to be purchased by a pharmacy. The standards and procedures do not apply to vaccines that prevent influenza, medicine used for the treatment of malignant hyperthermia, and other drugs determined by the board to not be subject to a return policy. An agent of a wholesaler or manufacturer must be appointed in writing and have policies, personnel, and facilities to handle properly returns of expired legend drugs and controlled substances.
(c) The board may grant or deny a temporary variance to a rule it has adopted if:
(1) the board has adopted rules which set forth the procedures and standards governing the grant or denial of a temporary variance; and
(2) the board sets forth in writing the reasons for a grant or denial of a temporary variance.
(d) The board shall adopt rules and procedures, in consultation with the medical licensing board, concerning the electronic transmission of prescriptions. The rules adopted under this subsection must address the following:
(1) Privacy protection for the practitioner and the practitioner's patient.
(2) Security of the electronic transmission.
(3) A process for approving electronic data intermediaries for the electronic transmission of prescriptions.
(4) Use of a practitioner's United States Drug Enforcement Agency registration number.
(5) Protection of the practitioner from identity theft or fraudulent use of the practitioner's prescribing authority.
(e) The governor may direct the board to develop:
(1) a prescription drug program that includes the establishment of criteria to eliminate or significantly reduce prescription fraud; and
(2) a standard format for an official tamper resistant prescription drug form for prescriptions (as defined in IC 16-42-19-7(1)).
The board may adopt rules under IC 4-22-2 necessary to implement this subsection.
(f) The standard format for a prescription drug form described in subsection (e)(2) must include the following:
(1) A counterfeit protection bar code with human readable representation of the data in the bar code. (2) A thermochromic mark on the front and the back of the prescription that:
(A) is at least one-fourth (1/4) of one (1) inch in height and width; and
(B) changes from blue to clear when exposed to heat.
(g) The board may contract with a supplier to implement and manage the prescription drug program described in subsection (e). The supplier must:
(1) have been audited by a third party auditor using the SAS 70 audit or an equivalent audit for at least the three (3) previous years; and
(2) be audited by a third party auditor using the SAS 70 audit or an equivalent audit throughout the duration of the contract;
in order to be considered to implement and manage the program.
As added by Acts 1977, P.L.276, SEC.1. Amended by Acts 1981, P.L.222, SEC.186; P.L.75-1992, SEC.20; P.L.2-1993, SEC.145; P.L.177-1997, SEC.5; P.L.212-2005, SEC.22; P.L.204-2005, SEC.15; P.L.182-2009(ss), SEC.371.

IC 25-26-13-4.1
Authority to adopt emergency rules concerning synthetic drugs
Sec. 4.1. (a) The board may adopt an emergency rule to declare that a substance is a synthetic drug.
(b) The board may adopt an emergency rule declaring a substance to be a synthetic drug if the board finds that the substance:
(1) has been scheduled or emergency scheduled by the United States Drug Enforcement Administration; or
(2) has been scheduled, emergency scheduled, or criminalized by another state.
(c) A rule adopted under this section becomes effective thirty (30) days after it is filed with the publisher under IC 4-22-2-37.1.
(d) A rule adopted under this section expires on June 30 of the year following the year in which it is filed with the publisher under IC 4-22-2-37.1.
(e) The board may readopt under this section an emergency rule that has expired.
As added by P.L.78-2012, SEC.9.

IC 25-26-13-4.3
Adopted rules
Sec. 4.3. (a) Any rules adopted by the controlled substances advisory committee (IC 35-48-2-1 (before its abolishment)) before July 1, 2010, shall be treated as rules of the Indiana board of pharmacy (IC 25-26).
(b) This section expires July 1, 2015.
As added by P.L.84-2010, SEC.70.

IC 25-26-13-4.5
Rehabilitation of impaired pharmacists; confidentiality of information; duties of board designated rehabilitation program Sec. 4.5. (a) As used in this section, "impaired pharmacist" means a licensed pharmacist who has been affected by the use or abuse of alcohol or other drugs.
(b) The board shall assist in the rehabilitation of an impaired or a licensed pharmacist. The board may:
(1) enter into agreements, provide grants, and make other arrangements with statewide nonprofit professional associations, foundations, or entities specifically devoted to the rehabilitation of impaired health care professionals to identify and assist impaired pharmacists or licensed pharmacists; and
(2) accept and designate grants, public and private financial assistance, and licensure fees to fund programs under subdivision (1).
(c) Except as provided in subsection (e), all:
(1) information furnished to a nonprofit professional organization or foundation, including interviews, reports, statements, and memoranda; and
(2) findings, conclusions, or recommendations that result from a proceeding of a professional organization or foundation;
are privileged and confidential.
(d) The records of a proceeding under subsection (c) may be used only in the exercise of the proper functions of the board and may not become public records or be subject to a subpoena or discovery proceeding.
(e) Information received by the board from the board designated rehabilitation program for noncompliance by the licensed pharmacist may be used by the board in any disciplinary or criminal proceedings instituted against the impaired licensed pharmacist.
(f) The board designated rehabilitation program shall:
(1) immediately report to the board the name and results of any contact or investigation concerning an impaired licensed pharmacist that the program believes constitutes an imminent danger to either the public or the impaired licensed pharmacist; and
(2) in a timely fashion report to the board an impaired licensed pharmacist:
(A) who refuses to cooperate with the program;
(B) who refuses to submit to treatment; or
(C) whose impairment is not substantially alleviated through treatment.
As added by P.L.188-1995, SEC.4. Amended by P.L.182-2003, SEC.1.

IC 25-26-13-5
Executive director; record of proceedings; inspector-investigators
Sec. 5. (a) The executive director shall keep a record of the proceedings of the board. The record shall contain the names and addresses of all persons who apply to the board for a license or permit and the action taken on each.
(b) The board shall hire and supervise a sufficient number of

inspector-investigators to enforce the controlled substances law (IC 35-48). Inspector-investigators hired by the board are employees of the Indiana professional licensing agency.
As added by Acts 1977, P.L.276, SEC.1. Amended by Acts 1981, P.L.222, SEC.187; Acts 1982, P.L.113, SEC.64; P.L.169-1985, SEC.87; P.L.1-2006, SEC.461.

IC 25-26-13-6
Funds from sources other than state
Sec. 6. The board may accept and expend funds from sources other than the state of Indiana, provided that:
(1) such funds are awarded for the pursuit of a specific objective which the board is authorized to accomplish by this chapter, or which the board is qualified to accomplish by reason of its jurisdiction or professional expertise;
(2) such funds are expended for the pursuit of the objective for which they are awarded;
(3) activities connected with or occasioned by the expenditures of such funds do not interfere with or impair the performance of the board's duties and responsibilities and do not conflict with the exercise of the board's powers as specified by this chapter;
(4) such funds are kept in a separate, special account in the state treasury; and
(5) periodic reports are made to the governor concerning the board's receipt and expenditure of such funds.
As added by Acts 1977, P.L.276, SEC.1.

IC 25-26-13-7
Enforcement of law
Sec. 7. With respect to pharmacists, pharmacies, drugs, controlled drugs, legend drugs, and devices and the enforcement of this chapter, the board shall have the same powers, duties, and functions as specified in IC 16-42-20-2.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.2-1993, SEC.146.

IC 25-26-13-8
Repealed
(Repealed by P.L.105-2008, SEC.67.)

IC 25-26-13-9
Pharmacist intern programs; continuing education
Sec. 9. (a) The board shall establish standards for pharmacist intern programs. Such standards shall include, but not be limited to, the number of hours students must spend in a program, the number of hours a student must spend in a pharmacy each week, and the types of duties the student may perform.
(b) The board shall, by regulation, establish standards and requirements for continuing education and shall endorse those

continuing education programs which meet the standards and requirements.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.98-2006, SEC.3.

IC 25-26-13-10
Pharmacist intern registration
Sec. 10. (a) An applicant for registration as a pharmacist intern must furnish proof satisfactory to the board that the applicant:
(1) is actively enrolled in a school of pharmacy accredited by the American Council of Pharmaceutical Education;
(2) has obtained the Foreign Pharmacy Graduate Examination Committee Certificate; or
(3) is a qualified applicant awaiting the examination for licensure as a pharmacist.
(b) A registration issued under subsection (a) is valid for one (1) year and may be renewed by the board for an additional year until the expiration date established by the Indiana professional licensing agency under IC 25-1-5-4.
(c) An application for registration or renewal must be accompanied by the appropriate fee and one (1) of the following:
(1) Proof of having obtained the Foreign Pharmacy Graduate Examination Committee Certificate.
(2) Proof of active enrollment in a school of pharmacy accredited by the American Council of Pharmaceutical Education.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.187-1999, SEC.3; P.L.182-2003, SEC.2; P.L.98-2006, SEC.4; P.L.1-2006, SEC.462; P.L.1-2007, SEC.179.

IC 25-26-13-10.5
Pharmacist intern practice; supervision
Sec. 10.5. (a) A pharmacy intern may engage in the practice of pharmacy if the activities are under the direct supervision of a pharmacist. The pharmacist in charge is responsible for the activities relating to the practice of pharmacy performed by the pharmacy intern.
(b) A pharmacist shall review in person the prescription drug order and the dispensed product prepared by a pharmacy intern before the product is dispensed to the patient or the patient's agent.
As added by P.L.98-2006, SEC.5.

IC 25-26-13-11
Pharmacists; licenses; eligibility; examination
Sec. 11. (a) To be eligible for licensure as a pharmacist, an individual must file such evidence as is required by the board that:
(1) the individual is at least eighteen (18) years of age;
(2) the individual does not have a conviction for a crime that has a direct bearing on the individual's ability to practice competently; (3) the individual:
(A) has graduated with a professional degree from a school of pharmacy accredited by the American Council of Pharmaceutical Education or the Canadian Council on Pharmacy Accreditation and approved by the board; or
(B) has:
(i) graduated with a professional degree from a school of pharmacy located outside the United States and Canada; and
(ii) met the requirements under subsection (c); and
(4) the individual has satisfactorily completed a pharmacist intern program approved by the board.
(b) An applicant who has graduated with a professional degree from a school of pharmacy accredited by the Canadian Council on Pharmacy Accreditation and approved by the board must obtain the Foreign Pharmacy Graduate Examination Committee Certificate administered by the National Association of Boards of Pharmacy before taking the examination required under subsection (d).
(c) An applicant who has graduated with a professional degree from a school of pharmacy located outside the United States and Canada must do the following:
(1) Provide the board with verification of the applicant's academic record and graduation.
(2) Obtain the Foreign Pharmacy Graduate Examination Committee Certificate administered by the National Association of Boards of Pharmacy.
(d) After filing an application on a form provided by the board, submitting the information required in subsection (a), and successfully completing the examination administered by the board, the applicant may be licensed as a pharmacist.
As added by Acts 1977, P.L.276, SEC.1. Amended by Acts 1981, P.L.222, SEC.189; Acts 1982, P.L.113, SEC.65; P.L.169-1985, SEC.88; P.L.149-1987, SEC.73; P.L.152-1988, SEC.21; P.L.48-1991, SEC.46; P.L.33-1993, SEC.44; P.L.242-1995, SEC.2; P.L.98-2006, SEC.6.

IC 25-26-13-12
Persons licensed in another state
Sec. 12. (a) An individual who is licensed as a pharmacist in another state where the requirements for licensure were not less than those required in this state at the time of original licensure may be issued a license in this state if:
(1) the individual has registered with and been approved by the National Association of Boards of Pharmacy;
(2) the individual has graduated with a professional degree in pharmacy from a school of pharmacy accredited by the American Council of Pharmaceutical Education or the Canadian Council on Pharmacy Accreditation and approved by the board; and
(3) the individual has successfully completed an examination

administered by the board concerning the federal statutes and regulations and the Indiana statutes and rules governing the practice of pharmacy.
(b) An individual who has a professional pharmacy degree from a school of pharmacy located outside the United States and Canada and who is licensed in another state where the requirements for licensure are substantially the same as those in this state may be issued a license under this chapter if:
(1) the individual has registered with and been approved by the National Association of Boards of Pharmacy;
(2) the individual has provided the board with proof of the applicant's:
(A) academic record and graduation with a professional degree from a school of pharmacy; and
(B) completion of the requirements for obtaining a Foreign Pharmacy Graduate Examination Committee Certificate administered by the National Association of Boards of Pharmacy; and
(3) the individual has successfully completed an examination administered by the board concerning the federal statutes and regulations and the Indiana statutes and rules governing the practice of pharmacy.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.169-1985, SEC.89; P.L.156-1986, SEC.2; P.L.149-1987, SEC.74; P.L.33-1993, SEC.45; P.L.242-1995, SEC.3; P.L.288-2001, SEC.2; P.L.98-2006, SEC.7.

IC 25-26-13-12.5
Repealed
(Repealed by P.L.98-2006, SEC.29.)

IC 25-26-13-13
Active and inactive pharmacists
Sec. 13. (a) A person holding a pharmacist license shall be considered an active pharmacist if his fees are current and he has complied with all continuing education requirements.
(b) Any active pharmacist either by his own choice or by action of the board after hearing, may be classified as an inactive pharmacist. An inactive pharmacist may maintain his license by paying his license fees. An inactive pharmacist is exempt from the continuing education requirements. A person may not actively engage in the practice of pharmacy while classified as an inactive pharmacist.
(c) A person classified as an inactive pharmacist may reactivate his license by meeting current continuing education requirements and successfully demonstrating to the board's satisfaction his ability to actively practice as a pharmacist.
As added by Acts 1977, P.L.276, SEC.1.

IC 25-26-13-14 Expiration, renewal, surrender, and reinstatement of pharmacist's license
Sec. 14. (a) A pharmacist's license expires biennially on the date established by the licensing agency under IC 25-1-5-4, unless renewed before that date.
(b) If an application for renewal is not filed and the required fee paid before the established biennial renewal date, the license expires and becomes invalid without any action taken by the board.
(c) Subject to IC 25-1-4-3, a statement attesting that the pharmacist has met the continuing education requirements shall be submitted with the application for license renewal.
(d) If a pharmacist surrenders the pharmacist's license to practice pharmacy in Indiana, the board may subsequently consider reinstatement of the pharmacist's license upon written request of the pharmacist. The board may impose any conditions it considers appropriate to the surrender or to the reinstatement of a surrendered license. The practitioner may not voluntarily surrender the practitioner's license to the board without the written consent of the board if any disciplinary proceedings are pending against the practitioner under this chapter or IC 25-1-9.
(e) If a license has been expired for not more than three (3) years, the board may reinstate the license only if the person meets the requirements under IC 25-1-8-6(c).
(f) If a license has been expired for more than three (3) years, the license may be reinstated by the board if the holder of the license meets the requirements for reinstatement under IC 25-1-8-6(d).
(g) The board may require a person who applies for a license under subsection (e) to appear before the board and explain the reason the person failed to renew the person's license.
As added by Acts 1977, P.L.276, SEC.1. Amended by Acts 1981, P.L.222, SEC.190; P.L.169-1985, SEC.90; P.L.149-1987, SEC.75; P.L.48-1991, SEC.47; P.L.269-2001, SEC.25; P.L.98-2006, SEC.8; P.L.105-2008, SEC.46.

IC 25-26-13-15
Confidentiality of prescriptions, records, and patient information; disclosure; immunity
Sec. 15. (a) A pharmacist shall hold in strictest confidence all prescriptions, drug orders, records, and patient information. He may divulge such information only when it is in the best interest of the patient or when requested by the board or its representatives or by a law enforcement officer charged with the enforcement of laws pertaining to drugs or devices or the practice of pharmacy.
(b) A person who has knowledge by virtue of his office of any prescription drug order, record, or patient information may not divulge such information except in connection with a criminal prosecution or proceeding or a proceeding before the board, to which the person to whom the information relates is a party.
(c) A pharmacist or pharmacy is immune from civil liability for any action based on its good faith release of information under this

section.
As added by Acts 1977, P.L.276, SEC.1.

IC 25-26-13-16
Pharmacist's professional judgment; honoring and refusal to honor prescriptions; immunity
Sec. 16. (a) A pharmacist shall exercise his professional judgment in the best interest of the patient's health when engaging in the practice of pharmacy.
(b) A pharmacist has a duty to honor all prescriptions from a practitioner or from a physician, podiatrist, dentist, or veterinarian licensed under the laws of another state. Before honoring a prescription, the pharmacist shall take reasonable steps to determine whether the prescription has been issued in compliance with the laws of the state where it originated. The pharmacist is immune from criminal prosecution or civil liability if he, in good faith, refuses to honor a prescription because, in his professional judgment, the honoring of the prescription would:
(1) be contrary to law;
(2) be against the best interest of the patient;
(3) aid or abet an addiction or habit; or
(4) be contrary to the health and safety of the patient.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.156-1986, SEC.3.

IC 25-26-13-16.5
Optometrists who may have prescriptions filled
Sec. 16.5. Pharmacists licensed by Indiana may fill prescriptions of optometrists who are:
(1) licensed by Indiana; and
(2) certified under IC 25-24-3;
for a drug that is included in the formulary adopted under IC 25-24-3-10.
As added by P.L.147-1991, SEC.3. Amended by P.L.157-2006, SEC.66.

IC 25-26-13-17
Classes of pharmacy permits
Sec. 17. (a) The board shall establish classes of pharmacy permits as follows:
Category I. A retail permit for a pharmacy that provides pharmaceutical care to the general public by the dispensing of a drug or device.
Category II. An institutional permit for hospitals, clinics, health care facilities, sanitariums, nursing homes, or dispensaries that offer pharmaceutical care by dispensing a drug product to an inpatient under a drug order or to an outpatient of the institution under a prescription.
Category III. A permit for a pharmacy that provides closed door, central fill, mail order, or other processing operations that

are not open to the general public but include:
(A) traditional pharmacy functions; or
(B) nontraditional pharmacy functions, such as infusion, nuclear pharmacy, or sterile compounding.
(b) The board may approve a remote or mobile location for Category I, II, or III permits. Pharmacy practice in a mobile or remote location may include, but is not limited to, telepharmacy, automated dispensing, or delivery of cognitive services.
(c) A hospital or hospital system holding a Category II permit may offer drugs or devices:
(1) to:
(A) an employee, student, or volunteer of the hospital or hospital system;
(B) a retiree who is participating in a retirement, pension, or benefit program administered by the hospital or hospital system;
(C) an independent contractor who has an exclusive relationship with the hospital or hospital system;
(D) a member of the hospital's or hospital system's governing board; or
(E) a member of the hospital's or hospital system's medical staff; and
(2) to dependents of the individuals listed in subdivision (1);
for their own use.
(d) Hospitals holding a Category II permit may operate remote locations within a reasonable distance of the licensed area, as determined by the board, after:
(1) filing an application on a form prepared by the board;
(2) having each location inspected by the board; and
(3) obtaining approval from the board.
(e) Any applicable rule governing the practice of pharmacy in Indiana shall apply to all permits under this section.
(f) After June 30, 2012, a person with:
(1) a Type I permit shall be treated as holding a Category I permit;
(2) a Type II permit shall be treated as holding a Category II permit; and
(3) a Type III, IV, V, or VI permit shall be treated as holding a Category III permit.
The change in the name of the permit does not change the expiration date of the permit.
(g) After June 30, 2012, a reference in any rule or other document to:
(1) a Type I permit shall be treated as a reference to a Category I permit;
(2) a Type II permit shall be treated as a reference to a Category II permit; or
(3) a Type III, IV, V, or VI permit shall be treated as a reference to a Category III permit.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.149-1987,

SEC.76; P.L.147-1991, SEC.4; P.L.98-2006, SEC.9; P.L.159-2012, SEC.4; P.L.152-2012, SEC.10.

IC 25-26-13-18
Eligibility for pharmacy permits; inspections; value of drug inventory
Sec. 18. (a) To be eligible for issuance of a pharmacy permit, an applicant must show to the satisfaction of the board that:
(1) Persons at the location will engage in the bona fide practice of pharmacy. The application must show the number of hours each week, if any, that the pharmacy will be open to the general public.
(2) The pharmacy will maintain a sufficient stock of emergency and frequently prescribed drugs and devices as to adequately serve and protect the public health.
(3) Except as provided in section 19 of this chapter, a registered pharmacist will be in personal attendance and on duty in the licensed premises at all times when the practice of pharmacy is being conducted and that the pharmacist will be responsible for the lawful conduct of the pharmacy.
(4) Certified pharmacy technicians or pharmacy technicians in training certified under IC 25-26-19 must practice under a licensed pharmacist's immediate and personal supervision at all times. A pharmacist may not supervise more than six (6) pharmacy technicians or pharmacy technicians in training at any time. As used in this subdivision, "immediate and personal supervision" means within reasonable visual and vocal distance of the pharmacist.
(5) The pharmacy will be located separate and apart from any area containing merchandise not offered for sale under the pharmacy permit. The pharmacy will:
(A) be stationary;
(B) be sufficiently secure, either through electronic or physical means, or a combination of both, to protect the products contained in the pharmacy and to detect and deter entry during those times when the pharmacy is closed;
(C) be well lighted and ventilated with clean and sanitary surroundings;
(D) be equipped with a sink with hot and cold running water or some means for heating water, a proper sewage outlet, and refrigeration;
(E) have a prescription filling area of sufficient size to permit the practice of pharmacy as practiced at that particular pharmacy; and
(F) have such additional fixtures, facilities, and equipment as the board requires to enable it to operate properly as a pharmacy in compliance with federal and state laws and regulations governing pharmacies.
(b) Prior to opening a pharmacy after receipt of a pharmacy permit, the permit holder shall submit the premises to a qualifying

inspection by a representative of the board and shall present a physical inventory of the drug and all other items in the inventory on the premises.
(c) At all times, the wholesale value of the drug inventory on the licensed items must be at least ten percent (10%) of the wholesale value of the items in the licensed area.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.3-1990, SEC.90; P.L.27-1998, SEC.1; P.L.187-1999, SEC.4; P.L.251-2003, SEC.2; P.L.1-2009, SEC.142; P.L.159-2012, SEC.5.

IC 25-26-13-19
Retail pharmacies; absence of pharmacist; revocation of privilege
Sec. 19. (a) A pharmacy holding a Category I or Category III permit may be open to the general public without a pharmacist on duty if the following conditions are met:
(1) Approval is obtained from the board.
(2) All legend drugs and other merchandise that can only be dispensed by a pharmacist are securely locked or secured by an alternative system approved by the board when the pharmacist is absent.
(3) During the pharmacist's absence, a sign at least twenty (20) inches by thirty (30) inches is prominently displayed in the prescription department stating: "Prescription Department Closed, No Pharmacist on Duty".
(4) Only a pharmacist has access to the secured area.
(b) The board may revoke or limit a pharmacy's privilege under this section after a hearing under IC 4-21.5-3.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.7-1987, SEC.125; P.L.147-1991, SEC.5; P.L.288-2001, SEC.3; P.L.152-2012, SEC.11.

IC 25-26-13-20
Applications for pharmacy permits
Sec. 20. (a) A person desiring to open, establish, operate, or maintain a pharmacy shall apply to the board for a pharmacy permit on a form provided by the board. The applicant shall set forth:
(1) the name and occupation of the persons desiring the permit;
(2) the location, including street address and city, of the pharmacy;
(3) the name of the pharmacist who will qualify the pharmacy by being responsible to the board for the legal operation of the pharmacy under the permit; and
(4) such other information as the board may require.
(b) If the applicant desires to open, establish, operate, or maintain more than one (1) pharmacy, the applicant must file a separate application for each. Each pharmacy must be qualified by a different pharmacist.
(c) The board shall permit a pharmacist to serve as a qualifying pharmacist for more than one (1) pharmacy holding a Category II pharmacy permit upon the holder of the Category II permit showing

circumstances establishing that:
(1) the permit holder has made a reasonable effort, without success, to obtain a qualifying pharmacist who is not serving as a qualifying pharmacist at another Category II pharmacy; and
(2) the single pharmacist could effectively fulfill all duties and responsibilities of the qualifying pharmacist at both locations.
(d) The board shall grant or deny an application for a permit not later than one hundred twenty (120) days after the application and any additional information required by the board are submitted.
(e) The board may not issue a pharmacy permit to a person who desires to operate the pharmacy out of a residence.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.169-1985, SEC.91; P.L.270-2001, SEC.3; P.L.98-2006, SEC.10; P.L.152-2012, SEC.12.

IC 25-26-13-21
Transfer of ownership or location of pharmacies
Sec. 21. (a) A pharmacy permit is not transferable as to location or ownership.
(b) Not later than ten (10) days after the change of ownership of a pharmacy, an application shall be submitted for transfer of ownership accompanied by a signed and dated certificate of sale. The original permit remains valid until a new permit is issued or the application is rejected by the board. Not later than ten (10) days after notice of the board's action, the old permit is void and must be returned immediately by the new owner.
(c) If the holder of a pharmacy permit desires to change the location of the pharmacy, he shall file an application on a form provided by the board for a permit for the new location.
(d) All applications for transfers of ownership or location of a pharmacy must be accompanied by the appropriate fee.
As added by Acts 1977, P.L.276, SEC.1. Amended by Acts 1981, P.L.222, SEC.191.

IC 25-26-13-22
Expiration and renewal of pharmacy permits
Sec. 22. (a) A pharmacy permit shall expire biennially on a date established by the agency under IC 25-1-5-4.
(b) If a pharmacy permit lapses for not more than three (3) years, it may be reinstated by the board if the holder of the permit meets the requirements established under IC 25-1-8-6(c).
(c) If a pharmacy permit has been expired for more than three (3) years, the permit may be reinstated by the board if the holder of the permit meets the requirements for reinstatement under IC 25-1-8-6(d).
(d) No pharmacy may be open for business after the established biennial renewal date until the permit is reinstated.
As added by Acts 1977, P.L.276, SEC.1. Amended by Acts 1981, P.L.222, SEC.192; P.L.169-1985, SEC.92; P.L.105-2008, SEC.47.
IC 25-26-13-23
Fees; fines; license renewal
Sec. 23. (a) The board shall establish appropriate fees to carry out this chapter.
(b) All fees are nonrefundable. A receipt shall be issued for all fees and fines submitted.
(c) All fees collected under this section shall be transferred to the treasurer of state and deposited in the general fund of the state.
(d) The board shall adopt rules to establish fines for violation of an article listed in IC 25-26 or a rule adopted under IC 25-26-13-4, IC 25-26-14-13 or IC 35-48-3-1.
(e) A fine collected by the board shall be transferred to the treasurer of state and deposited in the state general fund.
(f) No fine established under subsection (d) shall be less than twenty-five dollars ($25).
(g) At the time of license renewal, each licensed pharmacist shall pay a renewal fee, a part of which shall be used for the rehabilitation of impaired pharmacists. Notwithstanding subsection (c), the lesser of the following amounts from fees collected under this subsection shall be deposited in the impaired pharmacists account of the state general fund established by section 30 of this chapter:
(1) Sixteen percent (16%) of the license renewal fee for each license renewed under this section.
(2) The amount per license needed to operate the impaired pharmacists program, as determined by the Indiana professional licensing agency.
As added by Acts 1977, P.L.276, SEC.1. Amended by Acts 1981, P.L.222, SEC.193; P.L.169-1985, SEC.93; P.L.152-1988, SEC.22; P.L.188-1995, SEC.5; P.L.1-2003, SEC.76; P.L.182-2003, SEC.3; P.L.1-2006, SEC.463.

IC 25-26-13-24
Display of permits and licenses
Sec. 24. The pharmacy permit and the licenses of the pharmacists primarily employed in the pharmacy shall be prominently displayed in an area where customers at the prescription counter can readily see them.
As added by Acts 1977, P.L.276, SEC.1.

IC 25-26-13-25 Version a
Prescriptions; numbering, filing, and inspection; refills; duration of validity; demise of practitioner or patient; resale or redistribution of returned medication
Note: This version of section amended by P.L.152-2012, SEC.13. See also following version of this section amended by P.L.159-2012, SEC.6.
Sec. 25. (a) All original prescriptions, whether in written or electronic format, shall be numbered and maintained in numerical and chronological order, or in a manner approved by the board and accessible for at least two (2) years in the pharmacy. A prescription

transmitted from a practitioner by means of communication other than writing must immediately be reduced to writing or recorded in an electronic format by the pharmacist. The files shall be open for inspection to any member of the board or the board's duly authorized agent or representative.
(b) A prescription may be electronically transmitted from the practitioner by computer or another electronic device to a pharmacy that is licensed under this article or any other state or territory. An electronic data intermediary that is approved by the board:
(1) may transmit the prescription information between the prescribing practitioner and the pharmacy;
(2) may archive copies of the electronic information related to the transmissions as necessary for auditing and security purposes; and
(3) must maintain patient privacy and confidentiality of all archived information as required by applicable state and federal laws.
(c) Except as provided in subsection (d), a prescription for any drug, the label of which bears either the legend, "Caution: Federal law prohibits dispensing without prescription" or "Rx Only", may not be refilled without written, electronically transmitted, or oral authorization of a licensed practitioner.
(d) A prescription for any drug, the label of which bears either the legend, "Caution: Federal law prohibits dispensing without prescription" or "Rx Only", may be refilled by a pharmacist one (1) time without the written, electronically transmitted, or oral authorization of a licensed practitioner if all of the following conditions are met:
(1) The pharmacist has made every reasonable effort to contact the original prescribing practitioner or the practitioner's designee for consultation and authorization of the prescription refill.
(2) The pharmacist believes that, under the circumstances, failure to provide a refill would be seriously detrimental to the patient's health.
(3) The original prescription authorized a refill but a refill would otherwise be invalid for either of the following reasons:
(A) All of the authorized refills have been dispensed.
(B) The prescription has expired under subsection (g).
(4) The prescription for which the patient requests the refill was:
(A) originally filled at the pharmacy where the request for a refill is received and the prescription has not been transferred for refills to another pharmacy at any time; or
(B) filled at or transferred to another location of the same pharmacy or its affiliate owned by the same parent corporation if the pharmacy filling the prescription has full access to prescription and patient profile information that is simultaneously and continuously updated on the parent corporation's information system. (5) The drug is prescribed for continuous and uninterrupted use and the pharmacist determines that the drug is being taken properly in accordance with IC 25-26-16.
(6) The pharmacist shall document the following information regarding the refill:
(A) The information required for any refill dispensed under subsection (e).
(B) The dates and times that the pharmacist attempted to contact the prescribing practitioner or the practitioner's designee for consultation and authorization of the prescription refill.
(C) The fact that the pharmacist dispensed the refill without the authorization of a licensed practitioner.
(7) The pharmacist notifies the original prescribing practitioner of the refill and the reason for the refill by the practitioner's next business day after the refill has been made by the pharmacist.
(8) Any pharmacist initiated refill under this subsection may not be for more than the minimum amount necessary to supply the patient through the prescribing practitioner's next business day. However, a pharmacist may dispense a drug in an amount greater than the minimum amount necessary to supply the patient through the prescribing practitioner's next business day if:
(A) the drug is packaged in a form that requires the pharmacist to dispense the drug in a quantity greater than the minimum amount necessary to supply the patient through the prescribing practitioner's next business day; or
(B) the pharmacist documents in the patient's record the amount of the drug dispensed and a compelling reason for dispensing the drug in a quantity greater than the minimum amount necessary to supply the patient through the prescribing practitioner's next business day.
(9) Not more than one (1) pharmacist initiated refill is dispensed under this subsection for a single prescription.
(10) The drug prescribed is not a controlled substance.
A pharmacist may not refill a prescription under this subsection if the practitioner has designated on the prescription form the words "No Emergency Refill".
(e) When refilling a prescription, the refill record shall include:
(1) the date of the refill;
(2) the quantity dispensed if other than the original quantity; and
(3) the dispenser's identity on:
(A) the original prescription form; or
(B) another board approved, uniformly maintained, readily retrievable record.
(f) The original prescription form or the other board approved record described in subsection (e) must indicate by the number of the original prescription the following information: (1) The name and dosage form of the drug.
(2) The date of each refill.
(3) The quantity dispensed.
(4) The identity of the pharmacist who dispensed the refill.
(5) The total number of refills for that prescription.
(g) A prescription is valid for not more than one (1) year after the original date of issue.
(h) A pharmacist may not knowingly dispense a prescription after the demise of the practitioner, unless in the pharmacist's professional judgment it is in the best interest of the patient's health.
(i) A pharmacist may not knowingly dispense a prescription after the demise of the patient.
(j) A pharmacist or a pharmacy shall not resell, reuse, or redistribute a medication that is returned to the pharmacy after being dispensed unless the medication:
(1) was dispensed to an individual:
(A) residing in an institutional facility (as defined in 856 IAC 1-28.1-1(6));
(B) in a hospice program under IC 16-25; or
(C) in a county jail or department of correction facility;
(2) was properly stored and securely maintained according to sound pharmacy practices;
(3) is returned unopened and:
(A) was dispensed in the manufacturer's original:
(i) bulk, multiple dose container with an unbroken tamper resistant seal; or
(ii) unit dose package; or
(B) was packaged by the dispensing pharmacy in a:
(i) multiple dose blister container; or
(ii) unit dose package;
(4) was dispensed by the same pharmacy as the pharmacy accepting the return;
(5) is not expired; and
(6) is not a controlled substance (as defined in IC 35-48-1-9), unless the pharmacy holds a Category II permit (as described in section 17 of this chapter).
(k) A pharmacist or a pharmacy shall not resell, reuse, or redistribute medical devices or medical supplies used for prescription drug therapy that have been returned to the pharmacy after being dispensed unless the medical devices or medical supplies:
(1) were dispensed to an individual in a county jail or department of correction facility;
(2) are not expired; and
(3) are returned unopened and in the original sealed packaging.
(l) A pharmacist may use the pharmacist's professional judgment as to whether to accept medication for return under this section.
(m) A pharmacist who violates subsection (d) commits a Class A infraction.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.239-1989, SEC.1; P.L.33-1993, SEC.46; P.L.188-1995, SEC.6; P.L.187-1999,

SEC.5; P.L.270-2001, SEC.4; P.L.288-2001, SEC.4; P.L.1-2002, SEC.98; P.L.182-2003, SEC.4; P.L.97-2004, SEC.95; P.L.75-2004, SEC.2; P.L.204-2005, SEC.16; P.L.174-2011, SEC.4; P.L.152-2012, SEC.13.

IC 25-26-13-25 Version b
Prescriptions; numbering, filing, and inspection; refills; duration of validity; demise of practitioner or patient; resale or redistribution of returned medication
Note: This version of section amended by P.L.159-2012, SEC.6. See also preceding version of this section amended by P.L.152-2012, SEC.13.
Sec. 25. (a) All original prescriptions, whether in written or electronic format, shall be numbered and maintained in numerical and chronological order, or in a manner approved by the board and accessible for at least two (2) years in the pharmacy. A prescription transmitted from a practitioner by means of communication other than writing must immediately be reduced to writing or recorded in an electronic format by the pharmacist. The files shall be open for inspection to any member of the board or its duly authorized agent or representative.
(b) A prescription may be electronically transmitted from the practitioner by computer or another electronic device to a pharmacy that is licensed under this article or any other state or territory. An electronic data intermediary that is approved by the board:
(1) may transmit the prescription information between the prescribing practitioner and the pharmacy;
(2) may archive copies of the electronic information related to the transmissions as necessary for auditing and security purposes; and
(3) must maintain patient privacy and confidentiality of all archived information as required by applicable state and federal laws.
(c) Except as provided in subsection (d), a prescription for any drug, the label of which bears either the legend, "Caution: Federal law prohibits dispensing without prescription" or "Rx Only", may not be refilled without written, electronically transmitted, or oral authorization of a licensed practitioner.
(d) A prescription for any drug, the label of which bears either the legend, "Caution: Federal law prohibits dispensing without prescription" or "Rx Only", may be refilled by a pharmacist one (1) time without the written, electronically transmitted, or oral authorization of a licensed practitioner if all of the following conditions are met:
(1) The pharmacist has made every reasonable effort to contact the original prescribing practitioner or the practitioner's designee for consultation and authorization of the prescription refill.
(2) The pharmacist believes that, under the circumstances, failure to provide a refill would be seriously detrimental to the

patient's health.
(3) The original prescription authorized a refill but a refill would otherwise be invalid for either of the following reasons:
(A) All of the authorized refills have been dispensed.
(B) The prescription has expired under subsection (h).
(4) The prescription for which the patient requests the refill was:
(A) originally filled at the pharmacy where the request for a refill is received and the prescription has not been transferred for refills to another pharmacy at any time; or
(B) filled at or transferred to another location of the same pharmacy or its affiliate owned by the same parent corporation if the pharmacy filling the prescription has full access to prescription and patient profile information that is simultaneously and continuously updated on the parent corporation's information system.
(5) The drug is prescribed for continuous and uninterrupted use and the pharmacist determines that the drug is being taken properly in accordance with IC 25-26-16.
(6) The pharmacist shall document the following information regarding the refill:
(A) The information required for any refill dispensed under subsection (e).
(B) The dates and times that the pharmacist attempted to contact the prescribing practitioner or the practitioner's designee for consultation and authorization of the prescription refill.
(C) The fact that the pharmacist dispensed the refill without the authorization of a licensed practitioner.
(7) The pharmacist notifies the original prescribing practitioner of the refill and the reason for the refill by the practitioner's next business day after the refill has been made by the pharmacist.
(8) Any pharmacist initiated refill under this subsection may not be for more than the minimum amount necessary to supply the patient through the prescribing practitioner's next business day. However, a pharmacist may dispense a drug in an amount greater than the minimum amount necessary to supply the patient through the prescribing practitioner's next business day if:
(A) the drug is packaged in a form that requires the pharmacist to dispense the drug in a quantity greater than the minimum amount necessary to supply the patient through the prescribing practitioner's next business day; or
(B) the pharmacist documents in the patient's record the amount of the drug dispensed and a compelling reason for dispensing the drug in a quantity greater than the minimum amount necessary to supply the patient through the prescribing practitioner's next business day.
(9) Not more than one (1) pharmacist initiated refill is

dispensed under this subsection for a single prescription.
(10) The drug prescribed is not a controlled substance.
A pharmacist may not refill a prescription under this subsection if the practitioner has designated on the prescription form the words "No Emergency Refill".
(e) When refilling a prescription, the refill record shall include:
(1) the date of the refill;
(2) the quantity dispensed if other than the original quantity; and
(3) the dispenser's identity on:
(A) the original prescription form; or
(B) another board approved, uniformly maintained, readily retrievable record.
(f) The original prescription form or the other board approved record described in subsection (e) must indicate by the number of the original prescription the following information:
(1) The name and dosage form of the drug.
(2) The date of each refill.
(3) The quantity dispensed.
(4) The identity of the pharmacist who dispensed the refill.
(5) The total number of refills for that prescription.
(g) This subsection does not apply:
(1) unless a patient requests a prescription drug supply of more than thirty (30) days;
(2) to the dispensing of a controlled substance (as defined in IC 35-48-1-9); or
(3) if a prescriber indicates on the prescription that the quantity of the prescription may not be changed.
A pharmacist may dispense, upon request of the patient, personal or legal representative of the patient, or guardian of the patient, not more than a ninety (90) day supply of medication if the patient has completed an initial thirty (30) day supply of the drug therapy and the prescription, including any refills, allows a pharmacist to dispense at least a ninety (90) day supply of the medication. However, a pharmacist shall notify the prescriber of the change in the quantity filled and must comply with state and federal laws and regulations concerning the dispensing limitations concerning a prescription drug. The pharmacist shall inform the customer concerning whether the additional supply of the prescription will be covered under the patient's insurance, if applicable.
(h) A prescription is valid for not more than one (1) year after the original date of issue.
(i) A pharmacist may not knowingly dispense a prescription after the demise of the practitioner, unless in the pharmacist's professional judgment it is in the best interest of the patient's health.
(j) A pharmacist may not knowingly dispense a prescription after the demise of the patient.
(k) A pharmacist or a pharmacy shall not resell, reuse, or redistribute a medication that is returned to the pharmacy after being dispensed unless the medication: (1) was dispensed to an individual:
(A) residing in an institutional facility (as defined in 856 IAC 1-28.1-1(6));
(B) in a hospice program under IC 16-25; or
(C) in a county jail or department of correction facility;
(2) was properly stored and securely maintained according to sound pharmacy practices;
(3) is returned unopened and:
(A) was dispensed in the manufacturer's original:
(i) bulk, multiple dose container with an unbroken tamper resistant seal; or
(ii) unit dose package; or
(B) was packaged by the dispensing pharmacy in a:
(i) multiple dose blister container; or
(ii) unit dose package;
(4) was dispensed by the same pharmacy as the pharmacy accepting the return;
(5) is not expired; and
(6) is not a controlled substance (as defined in IC 35-48-1-9), unless the pharmacy holds a Type II permit (as described in section 17 of this chapter).
(l) A pharmacist or a pharmacy shall not resell, reuse, or redistribute medical devices or medical supplies used for prescription drug therapy that have been returned to the pharmacy after being dispensed unless the medical devices or medical supplies:
(1) were dispensed to an individual in a county jail or department of correction facility;
(2) are not expired; and
(3) are returned unopened and in the original sealed packaging.
(m) A pharmacist may use the pharmacist's professional judgment as to whether to accept medication for return under this section.
(n) A pharmacist who violates subsection (d) commits a Class A infraction.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.239-1989, SEC.1; P.L.33-1993, SEC.46; P.L.188-1995, SEC.6; P.L.187-1999, SEC.5; P.L.270-2001, SEC.4; P.L.288-2001, SEC.4; P.L.1-2002, SEC.98; P.L.182-2003, SEC.4; P.L.97-2004, SEC.95; P.L.75-2004, SEC.2; P.L.204-2005, SEC.16; P.L.174-2011, SEC.4; P.L.159-2012, SEC.6.

IC 25-26-13-25.5
Approved electronic data intermediary
Sec. 25.5. A prescription may be transmitted electronically from a practitioner to a pharmacy only through the use of an electronic data intermediary approved by the board.
As added by P.L.204-2005, SEC.17.

IC 25-26-13-26
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)
IC 25-26-13-26.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-26-13-27
Closing of pharmacies
Sec. 27. (a) If a pharmacy will be closed for five (5) consecutive days or more, the permit holder shall notify the board and take such steps to secure the drugs in the pharmacy as the board may direct.
(b) If a pharmacy is to be permanently closed for any reason, the owner or qualifying pharmacist shall:
(1) notify the board not less than twenty (20) days before the transfer of any controlled substances and submit a copy of the inventory form required by the federal drug enforcement administration together with the name, address, and registration number of the person to whom the drugs will be transferred;
(2) remove all legend drugs from stock by:
(A) returning them to the wholesaler or manufacturer if he consents;
(B) transferring them to another pharmacy; or
(C) destroying them in the presence of a representative appointed by the board;
(3) before disposing of any other merchandise in the pharmacy, dispose of all controlled drugs and legend drugs as provided in clauses (1) and (2) and submit the licensed premises to an inspection by a representative of the board to certify that all legend and controlled drugs have been removed;
(4) remove from inside and outside the licensed area all symbols and signs using the words "drugs", "drugstore", "prescriptions", "pharmacy", "pharmacy department", "apothecary", or "apothecary shop", or any combination of such titles; and
(5) return the pharmacy permit for cancellation by the board within ten (10) days after all legend drugs, controlled drugs, drugs and devices are removed from the premises.
As added by Acts 1977, P.L.276, SEC.1. Amended by P.L.147-1991, SEC.6.

IC 25-26-13-28
Injunction of violations
Sec. 28. At the request of the board, the attorney general in the name of the state shall apply for an injunction in the circuit court of the county wherein a violation of this chapter is occurring.
As added by Acts 1977, P.L.276, SEC.1.

IC 25-26-13-29
Unlawful acts; violations; application of chapter
Sec. 29. (a) It is unlawful:
(1) For any person to display or permit to be displayed, a

pharmacy permit in any facility or place of business other than that for which it was issued.
(2) For any person to accept a prescription for filling or compounding at any place or facility for which there is not a valid pharmacy permit.
(3) For any person to operate a pharmacy or to take, assume, exhibit, display, or advertise by any medium, the title "drugs", "prescriptions", "medicine", "drug store", "pharmacy", or "apothecary shop", or any combination of such titles or any other title, symbol, term, or description of like import intended to cause the public to believe that it is a pharmacy unless he holds a valid pharmacy permit.
(4) For any person to engage or offer to engage in the practice of pharmacy or to hold himself out as a pharmacist without a valid pharmacist's license that is classified as active by the board.
(b) A person who violates a provision of subsection (a) of this section commits a Class D felony.
(c) Nothing in this chapter shall apply to, nor in any manner interfere with the business of a general merchant in selling and distributing nonnarcotic, nonprescription medicines or drugs which are prepackaged, fully prepared by the manufacturer for use by the consumer, and labeled in accordance with the requirements of the state and federal food and drug acts.
As added by Acts 1977, P.L.276, SEC.1.

IC 25-26-13-30
Impaired pharmacists account
Sec. 30. (a) The impaired pharmacists account is established within the state general fund to provide money for the rehabilitation of impaired pharmacists under this article. The account shall be administered by the Indiana professional licensing agency.
(b) Expenses of administering the account shall be paid from money in the account. The account consists of money collected under section 4.5(b) of this chapter.
(c) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Money remaining in the account at the end of a state fiscal year does not revert to the state general fund.
(d) There is appropriated to the board from the account an amount sufficient to carry out the purpose described in subsection (a).
As added by P.L.188-1995, SEC.7. Amended by P.L.1-2006, SEC.464.

IC 25-26-13-31
Powers and duties of pharmacists
Sec. 31. (a) A pharmacist may do the following:
(1) Obtain and maintain patient drug histories and other pharmacy records that are related to drug or device therapies. (2) Perform drug evaluation, drug utilization review, and drug regimen review.
(3) Participate in the selection, storage, and distribution of drugs, dietary supplements, and devices. However, drug selection must comply with IC 16-42-19 and IC 16-42-22.
(4) Participate in drug or drug related research.
(b) A pharmacist who participates in an activity allowed under subsection (a) is required to follow the standards for the competent practice of pharmacy adopted by the board.
As added by P.L.187-1999, SEC.6.

IC 25-26-13-31.2
Administration of immunizations; emergency immunizations
Sec. 31.2. (a) A pharmacist may administer an immunization to an individual under a drug order or prescription.
(b) A pharmacist may administer an immunization for influenza or shingles (herpes zoster) to a group of individuals under a drug order, under a prescription, or according to a protocol approved by a physician if the following requirements are met:
(1) The physician specifies in the drug order, prescription, or protocol the group of individuals to whom the immunization may be administered.
(2) The physician who writes the drug order, prescription, or protocol is licensed in Indiana and not employed by a pharmacy.
(3) The pharmacist who administers the immunization is responsible for notifying, not later than fourteen (14) days after the pharmacist administers the immunization, the physician who authorized the immunization and the individual's primary care physician that the individual received the immunization.
(4) If the physician uses a protocol, the protocol may apply only to an individual or group of individuals who are at least:
(A) fourteen (14) years of age but less than eighteen (18) years of age, if the pharmacist receives the consent of a parent or legal guardian, and the parent or legal guardian is present at the time of immunization; or
(B) eighteen (18) years of age.
(c) If the state department of health or the department of homeland security determines that an emergency exists, a pharmacist may administer any immunization in accordance with:
(1) the requirements of subsection (b)(1) through (b)(3); and
(2) any instructions in the emergency determination.
As added by P.L.94-2007, SEC.2. Amended by P.L.197-2011, SEC.109.

IC 25-26-13-32
State of emergency; suspension of statutes
Sec. 32. If a state of emergency is declared by:
(1) the governor under IC 10-14-3-12; or
(2) the President of the United States; the board may, for the duration of the state of emergency, suspend the provisions of a statute or rule under this article that would prevent, hinder, or delay the appropriate delivery of pharmaceutical care.
As added by P.L.98-2006, SEC.11.



CHAPTER 14. WHOLESALE LEGEND DRUG DISTRIBUTORS

IC 25-26-14-1.5
"Adulterated" defined
Sec. 1.5. As used in this chapter, "adulterated" refers to a legend drug that:
(1) consists in whole or in part of a filthy, putrid, or decomposed substance;
(2) has been produced, prepared, packed, or held under unsanitary conditions and may have been contaminated or rendered injurious to health;
(3) has been subjected to conditions in the manufacture, processing, packing, or holding of the legend drug that do not conform to current standards of manufacturing to ensure that the legend drug is safe for use and possesses the identity, strength, quality, and purity characteristics that the legend drug is represented to possess;
(4) is contained in a container composed of a poisonous or deleterious substance that may render the legend drug injurious to health;
(5) bears or contains, for purposes of coloring only, a color additive that is unsafe;
(6) is of a different strength, quality, or purity from the official compendium standard for the legend drug; or
(7) does not meet the considerations of the federal Food, Drug, and Cosmetic Act.
As added by P.L.212-2005, SEC.24.

IC 25-26-14-1.7
"Authenticate" defined
Sec. 1.7. As used in this chapter, "authenticate" means to

affirmatively verify before distribution occurs that each transaction that is listed on:
(1) the pedigree of a legend drug; and
(2) other accompanying documentation for a legend drug;
has occurred.
As added by P.L.212-2005, SEC.25.

IC 25-26-14-1.8
"Authorized distributor" defined
Sec. 1.8. As used in this chapter, "authorized distributor" means a wholesale drug distributor with which a manufacturer has established an ongoing relationship to distribute the manufacturer's products. For purposes of this section, an ongoing relationship exists between a wholesale drug distributor, including any affiliated group (as defined in Section 1504 of the Internal Revenue Code) of which the wholesale distributor is a member, and a manufacturer if the wholesale drug distributor:
(1) has a written agreement currently in effect with the manufacturer evidencing an ongoing relationship;
(2) is listed on the manufacturer's current monthly updated list of authorized distributors; or
(3) has a verifiable account with the manufacturer and a minimal transaction or volume requirement limit of:
(A) five thousand (5,000) units per company in the previous twelve (12) months; or
(B) twelve (12) purchases at the manufacturer's minimum purchasing requirement per invoice in the previous twelve (12) months.
As added by P.L.212-2005, SEC.26.

IC 25-26-14-2
"Blood" defined
Sec. 2. As used in this chapter, "blood" means whole blood collected from a single donor and processed either for transfusion or further manufacturing.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-3
"Blood component" defined
Sec. 3. As used in this chapter, "blood component" means that part of blood separated by physical or mechanical means.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-3.7
"Chain drug warehouse" defined
Sec. 3.7. As used in this chapter, "chain drug warehouse" means a permanent physical location for drugs or devices, or both, that:
(1) is licensed as a wholesale distributor;
(2) acts as a central warehouse; and
(3) primarily performs intracompany sales and transfers of

legend drugs or devices to members of the same affiliated group that is under common ownership and control.
As added by P.L.98-2006, SEC.13.

IC 25-26-14-4
"Board" defined
Sec. 4. As used in this chapter, "board" refers to the Indiana board of pharmacy established under IC 25-26-13-3.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-4.1
"Co-licensed products" defined
Sec. 4.1. As used in this chapter, "co-licensed products" means pharmaceutical products:
(1) that have been approved by the federal Food and Drug Administration; and
(2) concerning which two (2) or more parties have the right to engage in a business activity or occupation concerning the pharmaceutical products.
As added by P.L.212-2005, SEC.27.

IC 25-26-14-4.2
"Compendium" defined
Sec. 4.2. As used in this chapter, "compendium" refers to:
(1) the United States Pharmacopoeia;
(2) the Homeopathic Pharmacopoeia of the United States;
(3) the National Formulary;
(4) a drug approved by the federal Food and Drug Administration; or
(5) a supplement to a document specified in subdivision (1), (2), or (3).
As added by P.L.212-2005, SEC.28.

IC 25-26-14-4.3
"Contraband" defined
Sec. 4.3. As used in this chapter, "contraband" refers to a legend drug:
(1) that is counterfeit;
(2) that is stolen;
(3) that is misbranded;
(4) that is obtained by fraud;
(5) that is purchased by a nonprofit institution for the nonprofit institution's own use and placed in commerce in violation of the own use agreement for the legend drug;
(6) for which a required pedigree does not exist; or
(7) for which a pedigree in existence:
(A) has been forged, counterfeited, or falsely created; or
(B) contains any altered, false, or misrepresented information.
As added by P.L.212-2005, SEC.29.
IC 25-26-14-4.4
"Counterfeit" defined
Sec. 4.4. As used in this chapter, "counterfeit" refers to a legend drug, or the container, seal, or labeling of a legend drug, that, without authorization, bears the trademark, trade name, or other identifying mark or imprint of a manufacturer, processor, packer, or distributor other than the person that manufactured, processed, packed, or distributed the legend drug.
As added by P.L.212-2005, SEC.30.

IC 25-26-14-4.5
"Deliver" defined
Sec. 4.5. As used in this chapter, "deliver" means the actual, constructive, or attempted transfer of a legend drug from one (1) person to another.
As added by P.L.212-2005, SEC.31.

IC 25-26-14-4.6
"Designated representative" defined
Sec. 4.6. As used in this chapter, "designated representative" means an individual who:
(1) is designated by a wholesale drug distributor;
(2) serves as the wholesale drug distributor's responsible individual with the board; and
(3) is actively involved in and aware of the actual daily operation of the wholesale drug distributor.
As added by P.L.212-2005, SEC.32.

IC 25-26-14-4.7
"Distribute" defined
Sec. 4.7. As used in this chapter, "distribute" means to sell, offer to sell, deliver, offer to deliver, broker, give away, or transfer a legend drug, whether by passage of title or physical movement, or both. The term does not include the following:
(1) Dispensing or administering a legend drug.
(2) Delivering or offering to deliver a legend drug by a common carrier in the usual course of business as a common carrier.
(3) The provision of a legend drug sample to a patient by a:
(A) practitioner;
(B) health care professional acting at the direction and under the supervision of a practitioner; or
(C) hospital's or other health care entity's pharmacy that received the drug sample in accordance with this chapter and other applicable law to administer or dispense and that is acting at the direction of a practitioner;
licensed to prescribe the legend drug.
As added by P.L.212-2005, SEC.33.

IC 25-26-14-5
"Drug sample" defined Sec. 5. As used in this chapter, "drug sample" means a unit of a legend drug that is not intended to be sold and is intended to promote the sale of the drug.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-6
"Health care entity" defined
Sec. 6. As used in this chapter, "health care entity" means any organization or business that provides diagnostic, medical, surgical, dental treatment, or rehabilitative care. The term does not include a pharmacy or wholesale drug distributor.
As added by P.L.182-1991, SEC.3. Amended by P.L.212-2005, SEC.34.

IC 25-26-14-6.5
"Label" defined
Sec. 6.5. As used in this chapter, "label" means a display of written, printed, or graphic matter on the immediate container of a legend drug.
As added by P.L.212-2005, SEC.35.

IC 25-26-14-6.6
"Labeling" defined
Sec. 6.6. As used in this chapter, "labeling" means labels and other written, printed, or graphic matter:
(1) on a legend drug or a legend drug's container or wrapper; or
(2) accompanying a legend drug.
As added by P.L.212-2005, SEC.36.

IC 25-26-14-7
"Legend drug" defined
Sec. 7. As used in this chapter, "legend drug" has the meaning set forth in IC 16-18-2-199. The term includes any human drug required by federal law or regulation to be dispensed only by a prescription, including finished dosage forms and active ingredients subject to 21 U.S.C. 811 through 812. The term does not include a device or a device component, part, or accessory.
As added by P.L.182-1991, SEC.3. Amended by P.L.2-1993, SEC.147; P.L.212-2005, SEC.37.

IC 25-26-14-8
"Manufacturer" defined
Sec. 8. As used in this chapter, "manufacturer" means a person who is engaged in manufacturing, preparing, propagating, compounding, processing, packaging, repackaging, or labeling of a legend drug.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-8.3
"Misbranded" defined Sec. 8.3. As used in this chapter, "misbranded" means that a legend drug's label:
(1) is false or misleading;
(2) does not bear the name and address of the manufacturer, packer, or distributor or does not contain an accurate statement of the quantities of active ingredients of the legend drug;
(3) does not show an accurate monograph for the legend drug; or
(4) does not comply with any other requirements of the federal Food, Drug, and Cosmetic Act.
As added by P.L.212-2005, SEC.38.

IC 25-26-14-8.5
"Normal distribution chain of custody" defined
Sec. 8.5. As used in this chapter, "normal distribution chain of custody" means the route that a legend drug travels:
(1) from a manufacturer to a wholesale drug distributor, to a pharmacy, and to a patient or a patient's agent;
(2) from a manufacturer to a wholesale drug distributor, to a chain drug warehouse, to a pharmacy affiliated with the chain drug warehouse, and to a patient or a patient's agent;
(3) from a manufacturer to a chain drug warehouse, to a pharmacy affiliated with the chain drug warehouse, and to a patient or a patient's agent;
(4) from a manufacturer to a third party logistics provider, to a wholesale drug distributor, to a pharmacy, and to a patient or a patient's agent;
(5) from a manufacturer to a third party logistics provider, to a wholesale drug distributor, to a chain drug warehouse, to a pharmacy affiliated with the chain drug warehouse, and to a patient or a patient's agent;
(6) from a manufacturer to a third party logistics provider, to a chain drug warehouse, to a pharmacy affiliated with the chain drug warehouse, and to a patient or a patient's agent; or
(7) as prescribed by rules adopted by the board.
As added by P.L.212-2005, SEC.39.

IC 25-26-14-8.7
"Pedigree" defined
Sec. 8.7. As used in this chapter, "pedigree" means a statement or record in a written or an electronic form that is approved by the board, that:
(1) records each wholesale distribution of a legend drug from the sale by the manufacturer that leaves the normal distribution chain of custody and that includes information designated by the board through rules for each transaction; or
(2) complies with a legend drug pedigree law or regulation in another state or United States territory that meets the pedigree requirements under this chapter.
As added by P.L.212-2005, SEC.40. Amended by P.L.98-2006,

SEC.14.

IC 25-26-14-9
"Person" defined
Sec. 9. As used in this chapter, "person" means an individual, a partnership, a business firm, a limited liability company, a corporation, or another entity, including a governmental entity.
As added by P.L.182-1991, SEC.3. Amended by P.L.8-1993, SEC.395; P.L.212-2005, SEC.41.

IC 25-26-14-9.2
"Practitioner" defined
Sec. 9.2. As used in this chapter, "practitioner" has the meaning set forth in IC 16-42-19-5.
As added by P.L.212-2005, SEC.42.

IC 25-26-14-9.3
"Repackage" defined
Sec. 9.3. As used in this chapter, "repackage" means changing the container, wrapper, quantity, or labeling of a legend drug to further the distribution of the legend drug.
As added by P.L.212-2005, SEC.43.

IC 25-26-14-10
"Sale" defined
Sec. 10. As used in this chapter, "sale" includes purchase, trade, or offer to sell, purchase, or trade.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-10.5
"Third party logistics provider" defined
Sec. 10.5. As used in this chapter, "third party logistics provider" means an entity that:
(1) provides or coordinates warehousing, distribution, or other services on behalf of a manufacturer, but does not take title to the legend drug or have general responsibility to direct the legend drug's sale or disposition; and
(2) is licensed under this chapter.
As added by P.L.212-2005, SEC.44.

IC 25-26-14-11
"Wholesale distribution" defined
Sec. 11. As used in this chapter, "wholesale distribution" means to distribute legend drugs to persons other than a consumer or patient. The term does not include:
(1) a sale or transfer between a division, a subsidiary, a parent, an affiliated, or a related company under the common ownership and control of a corporate entity;
(2) the purchase or acquisition by a hospital or other health care entity that is a member of a group purchasing organization of a

drug for the hospital's or health care entity's own use from the group purchasing organization or from other hospitals or health care entities that are members of the organization;
(3) the sale of a drug by a charitable organization described in Section 501(c)(3) of the Internal Revenue Code, to a nonprofit affiliate of the organization to the extent otherwise permitted by law;
(4) the sale of a drug among hospitals or other health care entities that are under common control;
(5) the sale of a drug for emergency medical reasons, including transfers of legend drugs by a retail pharmacy to another retail pharmacy to alleviate a temporary shortage, if the gross dollar value of the transfers does not exceed five percent (5%) of the total legend drug sales revenue of either the transferor or transferee pharmacy during any twelve (12) consecutive month period;
(6) the sale of a drug or the dispensing of a drug pursuant to a prescription;
(7) the distribution of drug samples by manufacturers' representatives or distributors' representatives;
(8) the sale of blood and blood components intended for transfusion;
(9) the sale of a drug by a retail pharmacy to a practitioner (as defined in IC 25-26-13-2) for office use, if the gross dollar value of the transfers does not exceed five percent (5%) of the retail pharmacy's total legend drug sales during any twelve (12) consecutive months;
(10) the sale of a drug by a retail pharmacy that is ending its business and liquidating its inventory to another retail pharmacy;
(11) drug returns by a hospital, health care entity, or charitable institution conducted under 21 CFR 203.23;
(12) the sale of minimal quantities of drugs by retail pharmacies to licensed practitioners for office use;
(13) the distribution of prescription drugs by the original manufacturer of the finished form of the prescription drug or the distribution of the co-licensed products by a partner of the original manufacturer of the finished form of the prescription drug; or
(14) drug returns that meet criteria established by rules adopted by the board.
As added by P.L.182-1991, SEC.3. Amended by P.L.33-1993, SEC.47; P.L.212-2005, SEC.45.

IC 25-26-14-12
"Wholesale drug distributor" defined
Sec. 12. As used in this chapter, "wholesale drug distributor" means a person engaged in wholesale distribution of legend drugs, including:
(1) manufacturers; (2) repackers;
(3) own-label distributors;
(4) private-label distributors;
(5) jobbers;
(6) brokers;
(7) warehouses, including manufacturers' and distributors' warehouses, chain drug warehouses, and wholesale drug warehouses;
(8) independent wholesale drug traders;
(9) retail and hospital pharmacies that conduct wholesale distributions; and
(10) reverse distributors.
The term does not include a common carrier or person hired solely to transport prescription drugs.
As added by P.L.182-1991, SEC.3. Amended by P.L.98-2006, SEC.15.

IC 25-26-14-13
Rules
Sec. 13. The board shall adopt rules under IC 4-22-2 that conform with wholesale drug distributor licensing guidelines adopted by the United States Food and Drug Administration (21 CFR 205), including rules:
(1) necessary to carry out the purposes of this chapter;
(2) that incorporate and set detailed standards for meeting each of the license prerequisites set forth in this chapter; and
(3) establishing reasonable fees to carry out this chapter.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-14
Accreditation and license for wholesale distribution of legend drugs
Sec. 14. (a) A person may not engage in wholesale distributions of legend drugs without:
(1) after December 31, 2005, obtaining and maintaining accreditation or certification from the National Association of Boards of Pharmacy's Verified Accredited Wholesale Distributor or an accreditation body approved by the board under subsection (g);
(2) obtaining and maintaining a license issued by the board; and
(3) paying any reasonable fee required by the board.
(b) The board may not issue or renew the license of a wholesale drug distributor that does not comply with this chapter.
(c) The board shall require a separate license for each facility or location where wholesale distribution operations are conducted.
(d) An agent or employee of any licensed wholesale drug distributor does not need a license and may lawfully possess pharmaceutical drugs when acting in the usual course of business or employment.
(e) The issuance of a license under this chapter does not affect tax

liability imposed by the department of state revenue or the department of local government finance on any wholesale drug distributor.
(f) The board may adopt rules that permit out-of-state wholesale drug distributors to obtain a license on the basis of reciprocity if:
(1) an out-of-state wholesale drug distributor possesses a valid license granted by another state and the legal standards for licensure in the other state are comparable to the standards under this chapter; and
(2) the other state extends reciprocity to wholesale drug distributors licensed in Indiana.
However, if the requirements for licensure under this chapter are more restrictive than the standards of the other state, the out-of-state wholesale drug distributor must comply with the additional requirements of this chapter to obtain a license under this chapter.
(g) The board may adopt rules under IC 4-22-2 to approve an accreditation body to:
(1) evaluate a wholesale drug distributor's operations to determine compliance with:
(A) professional standards;
(B) this chapter; and
(C) any other applicable law; and
(2) perform inspections of each facility and location where wholesale distribution operations are conducted by the wholesale drug distributor.
As added by P.L.182-1991, SEC.3. Amended by P.L.90-2002, SEC.456; P.L.212-2005, SEC.46.

IC 25-26-14-14.5
Pedigree required
Sec. 14.5. After June 30, 2006, a wholesale drug distributor may not accept or deliver a legend drug without a current, accompanying pedigree as required under section 17 of this chapter.
As added by P.L.212-2005, SEC.47. Amended by P.L.98-2006, SEC.16.

IC 25-26-14-15
Information for grant and renewal of license; surety bond; inspection; reporting change in information
Sec. 15. (a) The board shall require the following minimum information from each wholesale drug distributor as part of the license described in section 14 of this chapter and as part of any renewal of such license:
(1) The name, full business address, and telephone number of the licensee.
(2) All trade or business names used by the licensee.
(3) Addresses, telephone numbers, and the names of contact persons for all facilities used by the licensee for the storage, handling, and distribution of legend drugs.
(4) The type of ownership of operation. (5) The name of each owner and operator of the licensee, including:
(A) if an individual, the name, address, Social Security number, and date of birth of the individual;
(B) if a partnership, the name, address, Social Security number, and date of birth of each partner, and the name of the partnership and federal employer identification number;
(C) if a corporation:
(i) the name, address, Social Security number, date of birth, and title of each corporate officer and director;
(ii) the corporate names, the name of the state of incorporation, the federal employer identification number, and the name of the parent company, if any; and
(iii) the name, address, and Social Security number of each shareholder owning ten percent (10%) or more of the voting stock of the corporation, unless the stock is traded on a major stock exchange and not traded over the counter;
(D) if a limited liability company, the name of each manager and member, the name and federal employer identification number of the limited liability company, and the name of the state where organized; and
(E) if a sole proprietorship, the full name, address, Social Security number, and date of birth of the sole proprietor and the name and federal employer identification number of the business entity.
(6) The name, address, and telephone number of the designated representative of each facility.
(7) Additional information concerning record keeping required under this chapter.
(b) The board shall require a wholesale drug distributor to post a surety bond of at least one hundred thousand dollars ($100,000), or an equivalent means of security acceptable to the board, including insurance, an irrevocable letter of credit, or funds deposited in a trust account or financial institution, to secure payment of any administrative penalties that may be imposed by the board and any fees and costs that may be incurred by the board and that:
(1) are related to a license held by the wholesale drug distributor;
(2) are authorized under Indiana law; and
(3) the wholesale drug distributor fails to pay less than thirty (30) days after the penalties, fees, or costs become final.
However, a separate surety bond or an equivalent means of security is not required for a separate location or a company of the wholesale drug distributor.
(c) The board may make a claim against a bond or security posted under subsection (b) within one (1) year after the wholesale drug distributor's license is no longer valid or sixty (60) days after the conclusion of:
(1) an administrative or legal proceeding before or on behalf of the board that involves the wholesale drug distributor and

results in penalties, fees, or costs described in subsection (b); or
(2) an appeal of a proceeding described in subdivision (1);
whichever occurs later.
(d) The board or the board's designee shall inspect each facility where wholesale distribution operations are conducted before initial licensure and periodically thereafter in accordance with a schedule determined by the board, but at least one (1) time in each three (3) year period.
(e) A wholesale drug distributor must publicly display or have readily available all licenses and the most recent inspection report administered by the board or the board's designee.
(f) A material change in any information in this section must be submitted to the board at the time of license renewal or within thirty (30) days from the date of the change, whichever occurs first.
As added by P.L.182-1991, SEC.3. Amended by P.L.8-1993, SEC.396; P.L.212-2005, SEC.48; P.L.98-2006, SEC.17.

IC 25-26-14-15.5
Repealed
(Repealed by P.L.98-2006, SEC.29.)

IC 25-26-14-16
Distributor qualifications; criminal history and financial background check
Sec. 16. (a) In reviewing, for purposes of licensure or renewal of a license under this chapter, the qualifications of persons who engage in wholesale distribution of legend drugs in Indiana, the board shall consider the following factors:
(1) A finding by the board that the applicant has:
(A) violated a law; or
(B) been disciplined by a regulatory agency for violating a law;
related to drug distribution in any state.
(2) A criminal conviction of the applicant.
(3) The applicant's past experience in the manufacture or distribution of legend drugs, including controlled substances.
(4) The furnishing by the applicant of false or fraudulent material in any application made in connection with drug manufacturing or distribution.
(5) Suspension or revocation of any license held by the applicant or the applicant's owner or the imposition of sanctions against the applicant or the applicant's owner by the federal or a state or local government for the manufacture or distribution of any drugs, including controlled substances.
(6) Compliance with licensing requirements under previously granted licenses.
(7) Compliance with requirements to maintain and make available to the board or to federal, state, or local law enforcement officials those records required under this chapter.
(8) Any other factors or qualifications the board considers

relevant to the public health and safety, including whether the granting of the license would not be in the public interest.
(b) In reviewing an application for licensure or renewal of a license under this chapter, the board shall consider the results of criminal history and financial background checks for:
(1) the designated representative or the most senior individual responsible for facility operations, purchasing, and inventory control;
(2) the supervisor or the designated representative or the most senior individual under subdivision (1); and
(3) principals and owners with more than a ten percent (10%) interest in the wholesale drug distributor, if the wholesale drug distributor is a nonpublicly held company.
(c) The criminal history and financial background checks conducted under subsection (b) must:
(1) be conducted at the applicant's expense;
(2) include a criminal history for all current and previous states of residence of the applicant;
(3) include the criminal history in the federal district where the applicant currently resides;
(4) include information from the previous seven (7) years; and
(5) be approved by the board.
(d) An applicant shall provide and attest to:
(1) an affirmation that the applicant has not been involved in or convicted of any criminal or prohibited acts; or
(2) a statement providing a complete disclosure of the applicant's past criminal convictions and violations of state and federal laws;
regarding drugs.
As added by P.L.182-1991, SEC.3. Amended by P.L.212-2005, SEC.50; P.L.98-2006, SEC.18.

IC 25-26-14-16.5
Designated representative; application; experience requirement; continuing education
Sec. 16.5. (a) A wholesale drug distributor shall designate in writing on a form prescribed by the board a designated representative for each of the wholesale drug distributor's facilities licensed under this chapter.
(b) A designated representative shall submit to the board an application prescribed by the board and provide to the board the following:
(1) The date and place of birth of the designated representative.
(2) A list of the occupations, positions of employment, and offices held by the designated representative during the immediately preceding seven (7) years, including the principal business and address of the organization with which the occupation, position, or office was associated.
(3) A statement concerning whether the designated representative, during the immediately preceding seven (7)

years, has been temporarily or permanently enjoined by a court from violating a state or federal law regulating the possession, control, or distribution of legend drugs, including details of related events.
(4) A description of any involvement by the designated representative with a business that:
(A) manufactured, administered, prescribed, distributed, or stored legend drugs; and
(B) was named as a party in a lawsuit;
during the immediately preceding seven (7) years, including investments other than the ownership of stock in a publicly traded company or mutual fund.
(5) A description of any criminal offense of which the designated representative has been convicted, regardless of whether adjudication of guilt was withheld or whether the designated representative pleaded nolo contendere. If the designated representative indicates that a criminal conviction is under appeal, the designated representative shall submit to the board:
(A) a copy of the notice of appeal; and
(B) a copy of the final written order of disposition.
(6) A photograph of the designated representative taken within the immediately preceding thirty (30) days under procedures specified by the board.
(7) A list of the name, address, occupation, and date and place of birth of each member of the designated representative's immediate family, including the designated representative's spouse, children, parents, and siblings, and the spouses of the designated representative's children and siblings. Information collected under this subdivision is confidential.
(8) Any other information required by the board.
(c) A designated representative must have at least two (2) years of verifiable full-time managerial or supervisory experience in a pharmacy or with a wholesale drug distributor licensed under this chapter or in another state. The designated representative's responsibilities must have included record keeping, storage, and shipment of legend drugs.
(d) A designated representative shall not serve as the designated representative for more than one (1) wholesale drug distributor facility at any one (1) time.
(e) A designated representative shall be actively involved and aware of the actual daily operations of the wholesale drug distributor as follows:
(1) Be employed full time in a managerial position by the wholesale drug distributor.
(2) Be physically present at the wholesale drug distributor's facility during normal business hours, except when absent due to illness, family illness or death, scheduled vacation, or another authorized absence.
(3) Be aware of and knowledgeable about all policies and

procedures pertaining to the operations of the wholesale drug distributor.
(f) A designated representative must complete continuing education programs specified by the board regarding state and federal law relevant to the distribution, handling, and storage of legend drugs.
(g) A third party logistics provider must comply with this subsection until the third party logistics provider has obtained accreditation. A third party logistics provider must identify to the board a designated representative who is responsible for the facility's compliance with applicable state and federal law. The designated representative:
(1) may be a corporate employee or officer, outside counsel, or an outside consulting specialist with authority to help ensure compliance;
(2) may be responsible for multiple facilities; and
(3) is not required to be physically present at the facility.
As added by P.L.212-2005, SEC.51. Amended by P.L.98-2006, SEC.19.

IC 25-26-14-16.6
Designated agent; service of process
Sec. 16.6. (a) A wholesale drug distributor that:
(1) is licensed under this chapter;
(2) is located outside Indiana; and
(3) distributes legend drugs in Indiana;
shall designate an agent in Indiana for service of process.
(b) A wholesale drug distributor that does not designate an agent under subsection (a) is considered to have designated the secretary of state to be the wholesale drug distributor's true and lawful attorney, upon whom legal process may be served in an action or a proceeding against the wholesale drug distributor arising from the wholesale drug distributor's wholesale distribution operations.
(c) The board shall mail a copy of any service of process to a wholesale drug distributor by certified mail, return receipt requested, postage prepaid, at the address designated by the wholesale drug distributor on the application for licensure submitted under this chapter.
(d) Service of process on the secretary of state is sufficient in an action or a proceeding against a wholesale drug distributor that is not licensed under this chapter.
As added by P.L.212-2005, SEC.52.

IC 25-26-14-17
Applicant assurances as condition of license
Sec. 17. As a condition for receiving and retaining a wholesale drug distributor license issued under this chapter, an applicant must satisfy the board that the applicant has and will continuously maintain the following:
(1) Acceptable storage and handling conditions and facilities

standards for each facility at which legend drugs are received, stored, warehoused, handled, held, offered, marketed, or displayed, or from which legend drugs are transported, including:
(A) suitable construction of the facility and appropriate monitoring equipment to ensure that legend drugs in the facility are maintained in accordance with labeling or in compliance with official compendium standards;
(B) suitable size and construction to facilitate cleaning, maintenance, and proper wholesale distribution operations;
(C) adequate storage areas to provide appropriate lighting, ventilation, temperature, sanitation, humidity, space, equipment, and security conditions;
(D) a quarantine area for separate storage of legend drugs that are outdated, damaged, deteriorated, misbranded, adulterated, counterfeit, suspected counterfeit, otherwise unfit for distribution, or contained in immediate or sealed secondary containers that have been opened;
(E) maintenance of the facility in a clean and orderly condition;
(F) maintenance of the facility in a commercial, nonresidential building; and
(G) freedom of the facility from infestation.
(2) Security of each facility from unauthorized entry as follows:
(A) Entry into areas where legend drugs are held is limited to authorized personnel.
(B) Each facility is equipped with a security system that includes:
(i) an after hours central alarm or a comparable entry detection capability;
(ii) restricted premises access;
(iii) adequate outside perimeter lighting;
(iv) safeguards against theft and diversion, including employee theft and theft or diversion facilitated or hidden by tampering with computers or electronic records; and
(v) a means of protecting the integrity and confidentiality of data and documents and of making the data and documents readily available to the board and other state and federal law enforcement officials.
(3) A reasonable system of record keeping as follows:
(A) The system describes all the wholesale distributor's activities governed by this chapter for the three (3) year period after the disposition of each product, and all records are maintained for at least three (3) years after disposition of the legend drug to which the record applies.
(B) The system is reasonably accessible as determined by board rules in any inspection authorized by the board.
(C) The system provides a means to establish and maintain inventories and records of transactions regarding the receipt and distribution or other disposition of all legend drugs,

including the following:
(i) For legend drugs manufactured by a manufacturer for which the wholesale drug distributor is an authorized distributor, a pedigree for each distributed legend drug that leaves the normal distribution chain of custody, as determined by rules adopted by the board.
(ii) For legend drugs manufactured by a manufacturer for which the wholesale drug distributor is not an authorized distributor, a pedigree for each distributed legend drug that leaves the normal chain of custody.
(iii) After January 1, 2007, and after consulting with the federal Food and Drug Administration, at the board's discretion, for each legend drug received and distributed by the wholesale drug distributor, an electronic pedigree developed in accordance with standards and requirements of the board to authenticate, track, and trace legend drugs. The standards and requirements of the board may indicate the information required to be part of the electronic pedigree.
(iv) Dates of receipt and distribution or other disposition of the legend drugs by the wholesale drug distributor.
(v) Availability for inspection and photocopying by any authorized official of a local, state, or federal governmental agency for three (3) years after the creation date of the inventories and records.
(D) Onsite electronic inventories and records are immediately available for inspection, and records kept at a central location apart from the inspection site and not electronically retrievable are available for inspection within two (2) working days after a request by an authorized official of a local, state, or federal governmental agency.
(E) The system maintains an ongoing list of persons with whom the wholesale drug distributor does business.
(F) The system provides for reporting counterfeit or suspected counterfeit legend drugs or counterfeiting or suspected counterfeiting activities to the board and the federal Food and Drug Administration.
(G) The system provides for mandatory reporting of significant shortages or losses of legend drugs to the board and the federal Food and Drug Administration, if applicable, if diversion is known or suspected.
(4) Written policies and procedures to which the wholesale drug distributor adheres for the receipt, security, storage, inventory, transport, shipping, and distribution of legend drugs, and that assure reasonable wholesale distributor preparation for, protection against, and handling of any facility security or operation problems, including the following:
(A) Facility security or operation problems caused by natural disaster or government emergency.
(B) Correction of inventory inaccuracies. (C) Product shipping and receiving problems.
(D) Quarantine and return to the manufacturer or destruction in accordance with state and federal law of all outdated products and outdated or expired legend drugs, including appropriate documentation and witnessing.
(E) Appropriate disposition of returned goods.
(F) Product recalls.
(G) Identifying, recording, and reporting losses or thefts.
(H) Recalls and withdrawals of legend drugs due to:
(i) an action initiated by the federal Food and Drug Administration or another federal, state, or local governmental agency;
(ii) a volunteer action by the manufacturer to remove defective or potentially defective legend drugs from the market; or
(iii) an action undertaken to promote public health and safety by replacing existing merchandise with an improved product or a new package design.
(I) Disposition and destruction of containers, labels, and packaging to ensure that the containers, labels, and packaging are not used in counterfeiting activities, including necessary documentation and witnessing in accordance with state and federal law.
(J) Investigation of discrepancies in the inventory involving counterfeit, suspected counterfeit, contraband, or suspected contraband legend drugs and reporting of discrepancies within three (3) business days to the board and any other appropriate state or federal governmental agency.
(K) Reporting of criminal or suspected criminal activities involving the inventory of legend drugs to the board within three (3) business days.
(L) Conducting for cause authentication as required under sections 17.2 and 17.8 of this chapter.
(5) Written policies and procedures and sufficient inspection procedures for all incoming and outgoing product shipments, including the following:
(A) Upon receipt, visual examination of each shipping container in a manner adequate to identify the legend drugs in the container and to determine whether the legend drugs may be outdated, adulterated, misbranded, contaminated, contraband, counterfeit, suspected counterfeit, damaged, or otherwise unfit for distribution.
(B) Upon receipt, review of records by the wholesale drug distributor for the acquisition of legend drugs for accuracy and completeness, considering the:
(i) total facts and circumstances surrounding each transaction involving the legend drugs; and
(ii) wholesale drug distributors involved.
(C) Quarantine of a legend drug considered to be outdated, adulterated, misbranded, contaminated, contraband,

counterfeit, suspected counterfeit, damaged, or otherwise unfit for distribution until:
(i) examination and a determination that the legend drug is not outdated, adulterated, misbranded, contaminated, contraband, counterfeit, damaged, or otherwise unfit for distribution; or
(ii) the legend drug is destroyed or returned to the manufacturer or wholesale drug distributor from which the legend drug was acquired.
(D) Written policies and procedures to ensure that if the wholesale drug distributor determines that a legend drug is adulterated, misbranded, counterfeit, or suspected counterfeit, the wholesale drug distributor provides notice of the adulteration, misbranding, counterfeiting, or suspected counterfeiting to the board, the federal Food and Drug Administration, and the manufacturer or wholesale drug distributor from which the legend drug was acquired within three (3) business days.
(E) Written policies and procedures to ensure that if the immediate or sealed outer or secondary container or labeling of a legend drug is adulterated, misbranded, counterfeit, or suspected counterfeit, the wholesale drug distributor:
(i) quarantines the legend drug until the legend drug is destroyed or returned to the manufacturer or wholesale drug distributor from which the legend drug was acquired; and
(ii) provides notice of the adulteration, misbranding, counterfeiting, or suspected counterfeiting to the board, the federal Food and Drug Administration, and the manufacturer or wholesale drug distributor from which the legend drug was acquired within three (3) business days.
(F) Written policies and procedures to ensure that a legend drug that has been opened or used, but is not adulterated, misbranded, counterfeit, or suspected counterfeit, is identified as such and quarantined until the legend drug is destroyed or returned to the manufacturer or wholesale drug distributor from which the legend drug was acquired.
(G) Written policies and procedures to ensure that:
(i) a legend drug that will be returned to a manufacturer or wholesale drug distributor is kept under proper conditions for storage, handling, transport, and shipment before the return; and
(ii) documentation showing that proper conditions were maintained is provided to the manufacturer or wholesale drug distributor to which the legend drug is returned.
(H) Inspection of each outgoing shipment for identity of the legend drugs and to ensure that the legend drugs have not been damaged in storage or held under improper conditions.
(I) Written policies and procedures to ensure that if conditions under which a legend drug has been returned to

the wholesale drug distributor cast doubt on the legend drug's safety, identity, strength, quality, or purity, the legend drug is destroyed or returned to the manufacturer or wholesale drug distributor from which the legend drug was acquired unless examination, testing, or other investigation proves that the legend drug meets appropriate standards of safety, identity, strength, quality, and purity. In determining whether the conditions under which a legend drug has been returned cast doubt on the legend drug's safety, identity, strength, quality, or purity, the wholesale drug distributor considers the conditions under which the legend drug has been held, stored, or shipped before or during the legend drug's return and the condition of the legend drug and the legend drug's container, carton, or labeling upon receipt of the returned legend drug.
(J) Written policies and procedures to ensure that contraband, counterfeit, or suspected counterfeit legend drugs, other evidence of criminal activity, and accompanying documentation are retained until a disposition is authorized by the board and the federal Food and Drug Administration.
(K) Written policies and procedures to ensure that any shipping, immediate, or sealed outer or secondary container or labeling, and accompanying documentation, suspected of or determined to be counterfeit or fraudulent, are retained until a disposition is authorized by the board and the federal Food and Drug Administration.
(6) Operations in compliance with all federal legal requirements applicable to wholesale drug distribution.
(7) Written policies and procedures to provide for the secure and confidential storage of information with restricted access and to protect the integrity and confidentiality of the information.
(8) A pedigree as required under this chapter, including an electronic pedigree developed in accordance with standards and requirements of the board under subdivision (3)(C)(iii).
(9) Appropriate inventory management and control systems to:
(A) prevent; and
(B) allow detection and documentation of;
theft, counterfeiting, or diversion of legend drugs.
(10) If the wholesale drug distributor is involved in the distribution of controlled substances, registration with the federal Drug Enforcement Administration and the board and compliance with all laws related to the storage, handling, transport, shipment, and distribution of controlled substances.
(11) Isolation of controlled substances from noncontrolled substances and storage of the controlled substances in a secure area in accordance with federal Drug Enforcement Administration security requirements and standards.
(12) Technology and equipment that allow the wholesale drug distributor to authenticate, track, and trace legend drugs. The

technology and equipment meet standards set by the board and are used as required by the board to conduct for cause and random tracking, tracing, and authentication of legend drugs.
(13) Employment, training, and documentation of the training concerning the proper use of the technology and equipment required under subdivision (12).
(14) Packaging operations in accordance with an official compendium allowing the identification of a compromise in the integrity of the legend drugs due to tampering or adverse storage conditions.
As added by P.L.182-1991, SEC.3. Amended by P.L.212-2005, SEC.53; P.L.98-2006, SEC.20.

IC 25-26-14-17.2
For cause authentication
Sec. 17.2. (a) A wholesale drug distributor that purchases legend drugs from another wholesale drug distributor and has reason to believe that a legend drug purchased from the other wholesale drug distributor is counterfeit, suspected counterfeit, misbranded, or adulterated shall conduct a for cause authentication of each distribution of the legend drug back to the manufacturer.
(b) A wholesale drug distributor that has engaged in the distribution of a legend drug for which a purchasing wholesale drug distributor conducts a for cause authentication under subsection (a) shall provide, upon request, detailed information regarding the distribution of the legend drug, including the:
(1) date of purchase of the legend drug;
(2) lot number of the legend drug;
(3) sales invoice number of the legend drug; and
(4) contact information, including name, address, telephone number, and electronic mail address of the wholesale drug distributor that sold the legend drug.
(c) If a wholesale drug distributor conducts a for cause authentication under subsection (a) and is unable to authenticate each distribution of the legend drug, the wholesale drug distributor shall quarantine the legend drug and report the circumstances to the board and the federal Food and Drug Administration, if applicable, not more than ten (10) business days after completing the attempted authentication.
(d) If a wholesale drug distributor authenticates the distribution of a legend drug back to the manufacturer under subsection (a), the wholesale drug distributor shall maintain records of the authentication for three (3) years and shall produce the records for the board and the federal Food and Drug Administration upon request.
As added by P.L.212-2005, SEC.54. Amended by P.L.98-2006, SEC.21.

IC 25-26-14-17.3
Repealed (Repealed by P.L.98-2006, SEC.29.)

IC 25-26-14-17.8
Purchase from unlicensed wholesale drug distributor; requirements; for cause authentication; random authentication; quarantine
Sec. 17.8. (a) A wholesale drug distributor licensed under this chapter that purchases legend drugs from a wholesale drug distributor that is not licensed under this chapter shall act with due diligence as required under this section and rules adopted by the board. However, the due diligence requirements of this section do not apply to purchases from an unlicensed wholesale drug distributor that has obtained accreditation through the National Association of Boards of Pharmacy's Verified-Accredited Wholesale Distributors program.
(b) Before the initial purchase of legend drugs from the unlicensed wholesale drug distributor, the licensed wholesale drug distributor shall obtain the following information from the unlicensed wholesale drug distributor:
(1) A list of states in which the unlicensed wholesale drug distributor is licensed.
(2) A list of states into which the unlicensed wholesale drug distributor ships legend drugs.
(3) Copies of all state and federal regulatory licenses and registrations held by the unlicensed wholesale drug distributor.
(4) The unlicensed wholesale drug distributor's most recent facility inspection reports.
(5) Information regarding general and product liability insurance maintained by the unlicensed wholesale drug distributor, including copies of relevant policies.
(6) A list of other names under which the unlicensed wholesale drug distributor does business or has been previously known.
(7) A list of corporate officers and managerial employees of the unlicensed wholesale drug distributor.
(8) A list of all owners of the unlicensed wholesale drug distributor that own more than ten percent (10%) of the unlicensed wholesale drug distributor, unless the unlicensed wholesale drug distributor is publicly traded.
(9) A list of all disciplinary actions taken against the unlicensed wholesale drug distributor by state and federal agencies.
(10) A description, including the address, dimensions, and other relevant information, of each facility used by the unlicensed wholesale drug distributor for legend drug storage and distribution.
(11) A description of legend drug import and export activities of the unlicensed wholesale drug distributor.
(12) A description of the unlicensed wholesale drug distributor's procedures to ensure compliance with this chapter.
(13) A statement:
(A) as to whether; and (B) of the identity of each manufacturer for which;
the unlicensed wholesale drug distributor is an authorized distributor.
(c) Before the initial purchase of legend drugs from an unlicensed wholesale drug distributor, the licensed wholesale drug distributor shall:
(1) request that the board obtain and consider the results of a national criminal history background check (as defined in IC 10-13-3-12) through the state police department of all individuals associated with the unlicensed wholesale drug distributor as specified for licensure of a wholesale drug distributor under section 16(b) of this chapter; and
(2) verify the unlicensed wholesale drug distributor's status as an authorized distributor, if applicable.
(d) If an unlicensed wholesale drug distributor's facility has not been inspected by the board or the board's agent within three (3) years after a contemplated purchase described in subsection (a), the licensed wholesale drug distributor shall conduct an inspection of the unlicensed wholesale drug distributor's facility:
(1) before the initial purchase of legend drugs from the unlicensed wholesale drug distributor; and
(2) at least once every three (3) years unless the unlicensed wholesale drug distributor's facility has been inspected by the board, or the board's agent, during the same period;
to ensure compliance with applicable laws and regulations relating to the storage and handling of legend drugs. A third party may be engaged to conduct the site inspection on behalf of the licensed wholesale drug distributor.
(e) At least annually, a licensed wholesale drug distributor that purchases legend drugs from an unlicensed wholesale drug distributor shall ensure that the unlicensed wholesale drug distributor maintains a record keeping system that meets the requirements of section 17(3) of this chapter.
(f) If a licensed wholesale drug distributor that purchases legend drugs from an unlicensed wholesale drug distributor has reason to believe that a legend drug purchased from the unlicensed wholesale drug distributor is misbranded, adulterated, counterfeit, or suspected counterfeit, the licensed wholesale drug distributor shall conduct a for cause authentication of each distribution of the legend drug back to the manufacturer.
(g) An unlicensed wholesale drug distributor that has engaged in the distribution of a legend drug for which a licensed wholesale drug distributor conducts a for cause authentication under subsection (f) shall provide, upon request, detailed information regarding the distribution of the legend drug, including the:
(1) date of purchase of the legend drug;
(2) lot number of the legend drug;
(3) sales invoice number of the legend drug; and
(4) contact information, including name, address, telephone number, and any electronic mail address of the unlicensed

wholesale drug distributor that sold the legend drug.
(h) If a licensed wholesale drug distributor conducts a for cause authentication under subsection (f) and is unable to authenticate each distribution of the legend drug, the licensed wholesale drug distributor shall quarantine the legend drug and report the circumstances to the board and the federal Food and Drug Administration within ten (10) business days after completing the attempted authentication.
(i) If a licensed wholesale drug distributor authenticates the distribution of a legend drug back to the manufacturer under subsection (f), the licensed wholesale drug distributor shall maintain records of the authentication for three (3) years and shall provide the records to the board upon request.
(j) A licensed wholesale drug distributor that purchases legend drugs from an unlicensed wholesale drug distributor shall, at least annually, conduct random authentications of required pedigrees on at least ten percent (10%) of sales units of distributions of legend drugs that were purchased from unlicensed wholesale drug distributors.
(k) An unlicensed wholesale drug distributor from which a licensed wholesale drug distributor has purchased legend drugs shall cooperate with the random authentications of pedigrees under this section and provide requested information in a timely manner.
(l) If a wholesale drug distributor conducts a random authentication under subsection (j) and is unable to authenticate each distribution of the legend drug, the wholesale drug distributor shall quarantine the legend drug and report the circumstances to the board and the federal Food and Drug Administration not more than ten (10) business days after completing the attempted authentication.
As added by P.L.212-2005, SEC.56. Amended by P.L.98-2006, SEC.22.

IC 25-26-14-17.9
Use of trade or business name
Sec. 17.9. A wholesale drug distributor licensed under this chapter may not use a trade name or business name identical to a trade name or business name used by an unrelated wholesale drug distributor licensed under this chapter.
As added by P.L.212-2005, SEC.57. Amended by P.L.98-2006, SEC.23.

IC 25-26-14-18
Denial of license; review of board action
Sec. 18. (a) Any applicant denied a license or renewal under this chapter has the right of review of the board's action under IC 4-21.5.
(b) An applicant that is denied the accreditation under section 14 of this chapter from an accreditation body that has entered into an agreement with the board has the right of review of the accreditation body's decision by the board.
As added by P.L.182-1991, SEC.3. Amended by P.L.98-2006,

SEC.24.

IC 25-26-14-19
Inspection of premises; recordkeeping
Sec. 19. (a) A person authorized by the board may enter and inspect, during normal business hours, all open premises that appear to be used by a wholesale drug distributor.
(b) Wholesale drug distributors may keep records regarding purchase and sales transactions at a central location apart from the principal office of the wholesale drug distributor or the location where the drugs were stored and from which the drugs were shipped, if the records are made available for inspection within two (2) working days of a request by the board. The records may be kept in any form permissible under federal law applicable to legend recordkeeping.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-20
Employee qualifications
Sec. 20. A person employed in wholesale distribution must have appropriate education or experience to assume responsibility for positions related to compliance with licensing requirements.
As added by P.L.182-1991, SEC.3. Amended by P.L.212-2005, SEC.58; P.L.98-2006, SEC.25.

IC 25-26-14-21
Renewal of licenses; lapsed licenses
Sec. 21. (a) A wholesale drug distributor license expires at midnight of the renewal date specified by the Indiana professional licensing agency under IC 25-1-5-4 in each even-numbered year.
(b) The board shall mail renewal application forms to each licensed wholesale drug distributor before the first day of the month before the month in which the license expires. If an application for renewal has not been filed and the required fee paid before the license expiration date, the wholesale drug distributor license shall lapse and become void.
(c) A lapsed license may be reinstated only by meeting the requirements under IC 25-1-8-6.
(d) A wholesale drug distributor may not be open for business after the license has lapsed, until the renewal is completed.
As added by P.L.182-1991, SEC.3. Amended by P.L.269-2001, SEC.26; P.L.1-2006, SEC.465.

IC 25-26-14-21.5
Prohibitions; sanctions
Sec. 21.5. (a) A person may not perform, cause the performance of, or aid the performance of the following:
(1) The manufacture, repackaging, sale, delivery, holding, or offering for sale of a legend drug that is adulterated, misbranded, counterfeit, suspected counterfeit, or is otherwise

unfit for distribution.
(2) The adulteration, misbranding, or counterfeiting of a legend drug.
(3) The receipt of a legend drug that is adulterated, misbranded, stolen, obtained by fraud or deceit, counterfeit, or suspected counterfeit, and the delivery or proffered delivery of the legend drug for pay or otherwise.
(4) The alteration, mutilation, destruction, obliteration, or removal of the whole or a part of the labeling of a legend drug or the commission of another act with respect to a legend drug that results in the legend drug being misbranded.
(5) Forging, counterfeiting, simulating, or falsely representing a legend drug using a mark, stamp, tag, label, or other identification device without the authorization of the manufacturer.
(6) The purchase or receipt of a legend drug from a person that is not licensed to distribute legend drugs to the purchaser or recipient.
(7) The sale or transfer of a legend drug to a person that is not authorized under the law of the jurisdiction in which the person receives the legend drug to purchase or receive legend drugs from the person selling or transferring the legend drug.
(8) Failure to maintain or provide records as required under this chapter.
(9) Providing the board, a representative of the board, or a state or federal official with false or fraudulent records or making false or fraudulent statements regarding a matter related to this chapter.
(10) The wholesale distribution of a legend drug that was:
(A) purchased by a public or private hospital or other health care entity;
(B) donated or supplied at a reduced price to a charitable organization; or
(C) stolen or obtained by fraud or deceit.
(11) Obtaining or attempting to obtain a legend drug by fraud, deceit, misrepresentation, or engaging in fraud, deceit, or misrepresentation in the distribution of a legend drug.
(12) Failure to obtain, authenticate, or provide a required pedigree.
(13) The receipt of a legend drug through wholesale distribution without first receiving a required pedigree attested to as accurate and complete by the wholesale drug distributor.
(14) Distributing a legend drug that was previously dispensed by a retail pharmacy or distributed by a practitioner.
(15) Failure to report an act prohibited by this section.
(b) The board may impose the following sanctions if, after a hearing under IC 4-21.5-3, the board finds that a person has violated subsection (a):
(1) Revoke the wholesale drug distributor's license issued under this chapter if the person is a wholesale drug distributor. (2) Assess a civil penalty against the person. A civil penalty assessed under this subdivision may not be more than ten thousand dollars ($10,000) per violation.
As added by P.L.212-2005, SEC.59.

IC 25-26-14-22
Violations of chapter; license revocation; penalties
Sec. 22. (a) The board, upon a showing of a violation of this chapter, may revoke, suspend, or limit a license issued under this chapter after a proceeding under IC 4-21.5.
(b) After a proceeding under IC 4-21.5, the board may assess a civil penalty against a licensed wholesale drug distributor of not more than one thousand dollars ($1,000) for each occurrence. If the licensed wholesale drug distributor fails to pay the civil penalty within the time specified by the board, the board may suspend the license without additional proceedings.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-23
Purchase from unlicensed person; offense
Sec. 23. A person that knowingly purchases or receives a legend drug from any source other than a person licensed under this chapter, including a wholesale distributor, manufacturer, pharmacy distributor, or pharmacy commits a Class A misdemeanor. A subsequent unrelated violation of this section is a Class D felony.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-24
Injunction
Sec. 24. (a) Upon application by the board, a circuit or superior court may grant an injunction, a restraining order, or other order to enjoin a person from offering to engage or engaging in the performance of any practices for which a permit or license is required by any applicable federal or state law including this chapter, upon a showing that the practices were or are likely to be performed or offered to be performed without a permit or license.
(b) An action brought under this section must be commenced either in the county where the conduct occurred or is likely to occur or in the county where the defendant resides.
(c) An action brought under this section is in addition to any other penalty provided by law and may be brought concurrently with other actions to enforce this chapter.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-25
Refusal of inspection; offense
Sec. 25. A wholesale drug distributor that fails to allow an authorized person to enter and inspect a facility as provided in section 19 of this chapter commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated

conviction for an offense under this section.
As added by P.L.182-1991, SEC.3.

IC 25-26-14-26
Offenses
Sec. 26. (a) A person who knowingly or intentionally engages in the wholesale distribution of a legend drug without a license issued under this chapter commits a Class D felony.
(b) A person who engages in the wholesale distribution of a legend drug and:
(1) who, with intent to defraud or deceive:
(A) fails to obtain or deliver to another person a complete and accurate required pedigree concerning a legend drug before:
(i) obtaining the legend drug from another person; or
(ii) transferring the legend drug to another person; or
(B) falsely swears or certifies that the person has authenticated any documents related to the wholesale distribution of legend drugs;
(2) who knowingly or intentionally:
(A) destroys, alters, conceals, or fails to maintain a complete and accurate required pedigree concerning a legend drug in the person's possession;
(B) purchases or receives legend drugs from a person not authorized to distribute legend drugs in wholesale distribution;
(C) sells, barters, brokers, or transfers a legend drug to a person not authorized to purchase the legend drug in the jurisdiction in which the person receives the legend drug in a wholesale distribution;
(D) forges, counterfeits, or falsely creates a pedigree;
(E) falsely represents a factual matter contained in a pedigree; or
(F) fails to record material information required to be recorded in a pedigree; or
(3) who:
(A) possesses a required pedigree concerning a legend drug;
(B) knowingly or intentionally fails to authenticate the matters contained in the pedigree as required; and
(C) distributes or attempts to further distribute the legend drug;
commits a Class D felony.
As added by P.L.182-1991, SEC.3. Amended by P.L.212-2005, SEC.60.

IC 25-26-14-27
Offenses
Sec. 27. A wholesale drug distributor that fails to comply with the conditions and requirements described in section 17, 17.2, 17.8, 17.9, or 20 of this chapter commits a Class D felony. As added by P.L.182-1991, SEC.3. Amended by P.L.212-2005, SEC.61; P.L.98-2006, SEC.26.



CHAPTER 15. REPEALED



CHAPTER 16. DRUG REGIMENS

IC 25-26-16-2
Adjustment
Sec. 2. For purposes of this chapter, a pharmacist adjusts a drug regimen if the pharmacist:
(1) changes the duration of treatment for a current drug therapy;
(2) adjusts a drug's strength, dosage form, frequency of administration, or route of administration;
(3) discontinues the use of a drug; or
(4) adds a drug to the treatment regimen.
As added by P.L.114-1996, SEC.2.

IC 25-26-16-3
Protocol upon hospital admission
Sec. 3. (a) At the time of admission to a hospital that has adopted a protocol under this chapter, the following apply:
(1) The admitting practitioner shall signify in writing in the form and manner prescribed by the hospital whether the protocol applies in the care and treatment of the patient.
(2) A pharmacist may adjust the drug therapy regimen of the patient pursuant to the:
(A) written authorization of the admitting practitioner under subdivision (1); and
(B) protocols of the hospital.
The pharmacist shall review the appropriate medical records of the patient to determine whether the admitting practitioner has authorized the use of a specific protocol before adjusting the patient's drug therapy regimen. The admitting practitioner may at any time modify or cancel a protocol by entering the modification or cancellation in the patient's medical record.
(b) The authorization of the admitting practitioner to use the protocol shall be entered immediately in the patient's medical record, if required by the protocol.
As added by P.L.114-1996, SEC.2. Amended by P.L.98-2006, SEC.27; P.L.197-2011, SEC.111.

IC 25-26-16-3.5 Protocol application
Sec. 3.5. (a) This section does not apply to a protocol adopted in a hospital.
(b) Upon authorization of a physician who has adopted a protocol under this chapter, the following apply:
(1) The physician shall signify in writing whether the protocol applies in the care and treatment of the patient.
(2) A pharmacist may adjust the drug therapy regimen of the patient under the authorization of the physician.
(3) The pharmacist shall review the appropriate medical records of the patient to determine whether the physician has authorized the use of a specific protocol before adjusting the patient's drug therapy regimen.
(c) The physician who has adopted a protocol under this chapter:
(1) shall take appropriate actions to assure that the pharmacist has the appropriate training to administer the protocol; and
(2) may at any time modify or cancel a protocol by entering the modification or cancellation in the patient's medical record.
As added by P.L.197-2011, SEC.112.

IC 25-26-16-4
Minimum protocol requirements
Sec. 4. (a) This section applies to a pharmacist who is practicing in a hospital:
(1) that is listed in IC 16-18-2-161(a)(1); and
(2) in which the pharmacist is supervised by a physician as required under the protocols of the facility that are developed by health care professionals, including physicians, pharmacists, and registered nurses.
(b) The protocols developed under this chapter must at a minimum require that the medical records of the patient are available to both the patient's practitioner and the pharmacist and that the procedures performed by the pharmacist relate to a condition for which the patient has first seen a physician or other licensed practitioner.
As added by P.L.114-1996, SEC.2. Amended by P.L.1-2009, SEC.144.

IC 25-26-16-4.5
Protocol for pharmacists
Sec. 4.5. (a) This section does not apply to a pharmacist who is practicing in a hospital.
(b) As used in this section, "direct supervision" means that the supervising physician is readily available to consult with the pharmacist while the protocol services are being provided.
(c) This section applies to a pharmacist who:
(1) is employed by, or has entered into a contract with, a physician, a group of physicians, or an outpatient clinic; and
(2) is under the direct supervision of a physician.
(d) The protocols developed under this chapter must: (1) be developed by the physician described in subsection (c)(2) and the pharmacist; and
(2) at a minimum, require that:
(A) the medical records of the patient are available to both the patient's physician and the pharmacist; and
(B) the procedures performed by the pharmacist relate to a condition for which the patient has first seen the physician or another licensed practitioner.
As added by P.L.197-2011, SEC.113.

IC 25-26-16-5
Implementation, revision, or renewal of protocol
Sec. 5. (a) If a hospital or private mental health institution elects to implement, revise, or renew a protocol under this chapter, the governing board of the hospital or private mental health institution shall consult with that facility's medical staff, pharmacists, and other health care providers selected by the governing board. However, the governing board is the ultimate authority regarding the terms, implementation, revision, and renewal of the protocol.
(b) If a physician elects to implement, revise, or renew a protocol in a setting other than a hospital or private mental health institution, the physician shall consult with a pharmacist. However, the physician is the ultimate authority regarding the terms, implementation, revision, and renewal of the protocol.
As added by P.L.114-1996, SEC.2. Amended by P.L.197-2011, SEC.114.

IC 25-26-16-6
Modification of written protocol
Sec. 6. Except for the addition or deletion of authorized practitioners and pharmacists, a modification to written protocols requires the initiation of a new protocol.
As added by P.L.114-1996, SEC.2.

IC 25-26-16-7
Annual review
Sec. 7. A protocol of a health care facility or a physician that is developed under this chapter must be reviewed at least annually.
As added by P.L.114-1996, SEC.2. Amended by P.L.197-2011, SEC.115.

IC 25-26-16-8
Documentation
Sec. 8. Documentation of protocols must be maintained in a current, consistent, and readily retrievable manner. A pharmacist is required to document decisions made under this chapter in a manner that shows adequate, consistent, and regular communication with an authorizing practitioner. After making an adjustment or a change to the drug regimen of a patient, the pharmacist shall immediately enter the change in the patient's medical record. As added by P.L.114-1996, SEC.2.

IC 25-26-16-9
Confidentiality; liability
Sec. 9. (a) This chapter does not modify the requirements of other statutes relating to the confidentiality of medical records.
(b) This chapter does not make any other licensed health care provider liable for the actions of a pharmacist carried out under this section.
As added by P.L.114-1996, SEC.2.



CHAPTER 16.5. DRUG REGIMENS IN HEALTH FACILITIES

IC 25-26-16.5-2
"Attending physician"
Sec. 2. (a) As used in this chapter, "attending physician" means a physician licensed under IC 25-22.5 who is responsible for the ongoing health care of an individual who resides in a health facility.
(b) The medical director of a health facility to which the individual is admitted may not serve as the individual's attending physician unless the medical director meets the requirements set forth in subsection (a).
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-3
"Protocol"
Sec. 3. As used in this chapter, "protocol" means a policy, procedure, or protocol of a health facility concerning the adjustment of a patient's drug regimen as allowed under this chapter by a pharmacist licensed under this article.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-4
"Therapeutic alternative"
Sec. 4. As used in this chapter, "therapeutic alternative" means a drug product that:
(1) has a different chemical structure from;
(2) is of the same pharmacological or therapeutic class as; and
(3) usually can be expected to have similar therapeutic effects and adverse reaction profiles when administered to patients in therapeutically equivalent doses as;
another drug.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-5
Adjustment of a drug regimen by a pharmacist
Sec. 5. For purposes of this chapter, a pharmacist adjusts a drug regimen if the pharmacist:
(1) changes the duration of treatment for a current drug therapy;
(2) adjusts a drug's strength, dosage form, frequency of administration, or route of administration;
(3) discontinues the use of a drug; or
(4) adds a drug to the treatment regimen.
As added by P.L.75-2004, SEC.3.
IC 25-26-16.5-6
Attending physician's duty to determine whether a protocol adopted by a hospital applies to a specific patient
Sec. 6. At the time an individual is admitted to a health facility that has adopted a protocol under this chapter, the individual's attending physician shall signify in writing in the form and manner prescribed by the health facility whether the protocol applies in the care and treatment of the individual.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-7
Authority of a pharmacist to adjust a drug regimen
Sec. 7. (a) A pharmacist may adjust the drug therapy regimen of the individual under:
(1) the written authorization of the individual's attending physician under section 6 of this chapter;
(2) the health facility's protocols; and
(3) this chapter.
(b) The pharmacist shall review the appropriate medical records of the individual to determine whether the attending physician has authorized the use of a specific protocol before the pharmacist adjusts the individual's drug therapy regimen.
(c) Notwithstanding subsection (a), if a protocol involves parenteral nutrition of the patient, the pharmacist shall communicate with the attending physician to receive approval to begin the protocol. The pharmacist shall document the authorization of the attending physician to use the protocol immediately in the individual's medical record.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-8
Drug regimen review committee
Sec. 8. If a health facility elects to implement, revise, or renew a protocol under this chapter, the health facility shall establish a drug regimen review committee consisting of:
(1) the health facility's medical director;
(2) the health facility's director of nursing; and
(3) a consulting pharmacist licensed under this article;
for the implementation, revision, or renewal of a protocol.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-9
Modification of written protocol requires new protocol; exception
Sec. 9. Except for the addition or deletion of authorized physicians and pharmacists, a modification to a written protocol requires the initiation of a new protocol.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-10
Basis and review of protocol Sec. 10. (a) A protocol of a health facility developed under this chapter must be:
(1) based on clinical considerations; and
(2) reviewed by the health facility's drug regimen committee at least quarterly.
(b) A protocol of a health facility developed under this chapter may not:
(1) prohibit the attending physician from approving only specific parts of a protocol; or
(2) provide for an adjustment to an individual's drug regimen for the sole purpose of achieving a higher reimbursement for the substituted drug therapy than what would have been received for the original drug therapy ordered by the attending physician.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-11
Required elements of a protocol
Sec. 11. A protocol developed under this chapter must include the following:
(1) The identification of:
(A) the individual whose drug regimen may be adjusted;
(B) the attending physician who is delegating the authority to adjust an individual's drug regimen; and
(C) the pharmacist who is authorized to adjust the individual's drug regimen.
(2) The attending physician's diagnosis of the individual's:
(A) condition; or
(B) disease state;
whose drug regimen may be adjusted.
(3) A statement regarding:
(A) the types and:
(i) categories; or
(ii) therapeutic classifications;
of medication, including the specific therapeutic alternatives that may be substituted for a drug prescribed by a physician;
(B) the minimum and maximum dosage levels within the types and:
(i) categories; or
(ii) therapeutic classifications;
of medications described in clause (A);
(C) the dosage forms;
(D) the frequency of administration;
(E) the route of administration;
(F) the duration of the administration of the drug regimen and any adjustment to the drug regimen; and
(G) exceptions to the application of the drug regimen or the adjustment to the drug regimen;
for which the pharmacist may adjust the individual's drug regimen.
(4) A requirement that: (A) the individual's medical records be available to both the individual's attending physician and the pharmacist; and
(B) the procedures performed by the pharmacist relate to a disease or condition for which the patient has been under the attending physician's medical care.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-12
Protocol must comply with certain Medicaid requirements
Sec. 12. A protocol developed under this chapter that is implemented for a Medicaid recipient must comply with any statutes, regulations, and procedures under the state Medicaid program relating to the preferred drug list established under IC 12-15-35-28.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-13
Duration of authorization of therapeutic alternative
Sec. 13. If a protocol developed under this chapter allows a pharmacist to substitute a therapeutic alternative for the drug prescribed by the individual's attending physician, the attending physician's authorization of the substitution is valid only for the duration of the prescription or drug order.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-14
Unauthorized therapeutic alternatives prohibited
Sec. 14. This chapter does not allow a pharmacist to substitute a therapeutic alternative for the drug prescribed by the individual's attending physician unless the substitution is authorized by the attending physician under a valid protocol under this chapter.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-15
Attending physician's duty to review an implemented protocol
Sec. 15. The individual's attending physician:
(1) shall review a protocol approved and implemented for a patient of the physician at the physician's next visit to the health facility, and at each subsequent visit of the physician to the health facility; and
(2) may at any time modify or cancel a protocol by entering the modification or cancellation in the individual's medical record.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-16
Protocol documentation required
Sec. 16. (a) Documentation of protocols must be maintained in a current, consistent, and readily retrievable manner.
(b) After making an adjustment to an individual's drug regimen, the pharmacist shall immediately document the adjustment in the patient's medical record. (c) The pharmacist shall notify the individual's attending physician of an adjustment at least one (1) business day before the adjustment is made.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-17
Confidentiality; liability
Sec. 17. (a) This chapter does not modify the requirements of other statutes relating to the confidentiality of medical records.
(b) This chapter does not make any other licensed health care provider or pharmaceutical manufacturer liable for the actions of a pharmacist carried out under this section.
(c) A physician who approves the use of a protocol under this chapter and a pharmacist who adjusts a drug regimen of a patient pursuant to a protocol under this chapter do not violate IC 25-22.5-1-2(d).
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-18
Pharmacist subject to discipline for violations
Sec. 18. A pharmacist who violates this chapter is subject to discipline under IC 25-1-9.
As added by P.L.75-2004, SEC.3.



CHAPTER 17. NONRESIDENT PHARMACIES

IC 25-26-17-2
"Nonresident pharmacy" defined
Sec. 2. For purposes of this chapter, "nonresident pharmacy" means a pharmacy located outside Indiana that dispenses drugs or devices through the United States Postal Service or other delivery services to patients in Indiana.
As added by P.L.183-1997, SEC.1.

IC 25-26-17-3
Registration; required information; fee
Sec. 3. A nonresident pharmacy must register with the board. To register with the board, a nonresident pharmacy must submit the following to the board:
(1) A verified statement that the nonresident pharmacy is licensed, certified, or registered to operate in the state in which the pharmacy is located.
(2) The location, names, and titles of all principal corporate officers and pharmacists who are dispensing drugs to residents of Indiana. This disclosure must be made on an annual basis. The nonresident pharmacy must notify the board within thirty (30) days after any change of office location, corporate officer, or pharmacist in charge.
(3) A verified statement that the nonresident pharmacy complies with all lawful requests for information from the regulatory or licensing agency of all states in which it is licensed.
(4) Information requested and deemed necessary by the board to carry out this chapter.
(5) The fee required by IC 25-1-8 which shall be reasonable and not exceed the costs to the board.
As added by P.L.183-1997, SEC.1.

IC 25-26-17-4
Duties of nonresident pharmacies
Sec. 4. A nonresident pharmacy must:
(1) comply with all requests for information made by the board;
(2) respond directly to all communications from the board concerning emergency circumstances arising from errors in the dispensing of drugs to the residents of Indiana;
(3) maintain records of drugs dispensed to patients in Indiana in a manner making those records readily retrievable and identifiable from the other business records of the pharmacy;

and
(4) provide a toll-free telephone service that:
(A) facilitates communications between a patient in Indiana and a pharmacist with access to the patient's records;
(B) is attended by a pharmacist with access to a patient's records during the nonresident pharmacy's regular business hours, but not less than six (6) days per week and not less than forty (40) hours per week; and
(C) has the toll-free telephone number displayed on a label affixed to each container of dispensed drugs.
As added by P.L.183-1997, SEC.1.

IC 25-26-17-4.5
Internet pharmacy accreditation
Sec. 4.5. A nonresident pharmacy that dispenses more than twenty-five percent (25%) of the pharmacy's total prescription volume as a result of an original prescription order received or solicited through the Internet:
(1) must be accredited:
(A) through the National Association of Boards of Pharmacy's Verified Internet Pharmacy Practice Sites (VIPPS); or
(B) under a program that is substantially similar to the program under clause (A) and that has been approved by the board; and
(2) shall obtain and display a seal of approval for:
(A) the National Association of Boards of Pharmacy; or
(B) the substantially similar program described in subdivision (1)(B);
anywhere that the nonresident pharmacy advertises.
As added by P.L.105-2008, SEC.48.

IC 25-26-17-5
Grounds for denial, suspension, or revocation of registration
Sec. 5. The board may deny, revoke, or suspend the registration of a nonresident pharmacy for:
(1) failing to comply with sections 3, 4, 4.5, and 6 of this chapter; or
(2) conduct that causes serious bodily or psychological harm to a customer who lives in Indiana or purchased drugs from the nonresident pharmacy while in Indiana, if the board reports the matter to the pharmacy regulatory or licensing agency in the state in which the nonresident pharmacy is located.
As added by P.L.183-1997, SEC.1. Amended by P.L.105-2008, SEC.49.

IC 25-26-17-6
Compliance with laws and rules of domicile state required
Sec. 6. A nonresident pharmacy registered under this chapter must comply with the laws and rules of the state in which it is domiciled. As added by P.L.183-1997, SEC.1.

IC 25-26-17-7
Waiver of registration requirements
Sec. 7. The board may waive the registration requirements of this chapter for a nonresident pharmacy that only dispenses drugs to Indiana in limited transactions.
As added by P.L.183-1997, SEC.1.



CHAPTER 18. MAIL ORDER AND INTERNET BASED PHARMACIES

IC 25-26-18-2
Compliance with laws required
Sec. 2. A mail order or Internet based pharmacy shall comply with the following:
(1) The licensure laws of the state in which the mail order or Internet based pharmacy is domiciled.
(2) The drug substitution laws of Indiana.
As added by P.L.231-1999, SEC.17.



CHAPTER 19. REGULATION OF PHARMACY TECHNICIANS

IC 25-26-19-2
"Pharmacy technician"
Sec. 2. As used in this chapter, "pharmacy technician" means an individual who:
(1) works under the direct supervision of a pharmacist licensed under this article; and
(2) performs duties to assist a pharmacist in activities that do not require the professional judgment of a pharmacist.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-3
"Pharmacy technician in training"
Sec. 3. As used in this chapter, "pharmacy technician in training" means a person who is enrolled in a training program for pharmacy technicians prescribed by the board.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-4
Adoption of rules
Sec. 4. (a) The board may adopt rules under IC 4-22-2 to:
(1) implement and enforce this chapter;
(2) set fees under IC 25-1-8; and
(3) establish education and training requirements for certification to practice as a pharmacy technician.
(b) The board shall:
(1) establish standards for the competent practice of pharmacy technicians; and
(2) subject to IC 4-21.5, IC 25-1-7, and IC 25-1-9, conduct proceedings on any matter under the jurisdiction of the board.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-5
Qualification for pharmacy technician certificate
Sec. 5. (a) The board shall issue a pharmacy technician certificate to an individual who:
(1) applies to the board in the form and manner prescribed by the board;
(2) is at least eighteen (18) years of age;
(3) has not been convicted of:
(A) a crime that has a direct bearing upon the individual's ability to practice competently; or (B) a felony involving controlled substances;
(4) is not in violation of this chapter or rules adopted by the board under section 4 of this chapter;
(5) has paid the fee set by the board under section 4 of this chapter; and
(6) has completed a program of education and training approved by the board or has passed a certification examination offered by a nationally recognized certification body approved by the board.
(b) For good cause, the board may waive the age requirement under subsection (a)(2).
As added by P.L.251-2003, SEC.3. Amended by P.L.159-2012, SEC.7.

IC 25-26-19-6
Qualification for pharmacy technician in training permit
Sec. 6. (a) The board shall issue a pharmacy technician in training permit to an individual who:
(1) applies to the board in the form and manner prescribed by the board;
(2) is at least eighteen (18) years of age;
(3) has not been convicted of a crime that has a direct bearing upon the individual's ability to practice competently;
(4) is not in violation of this chapter or rules adopted by the board under section 4 of this chapter; and
(5) has applied for certification under section 5 of this chapter.
(b) An applicant:
(1) may work as a pharmacy technician in training without a permit for not more than thirty (30) consecutive days after the applicant files an application under this section;
(2) shall provide the applicant's employer with a receipt issued by the board that:
(A) provides the date an application under this section was filed; and
(B) indicates that the fee has been paid;
before the applicant may begin work as a pharmacy technician in training; and
(3) may request an additional thirty (30) day period to practice as a pharmacy technician in training without a permit. The board may approve a request under this subdivision if the board determines that the extension is for good cause.
(c) A pharmacy technician in training permit expires on the earliest of the following:
(1) The date the permit holder is issued a pharmacy technician certificate under this chapter.
(2) The date the board disapproves the permit holder's application for a pharmacy technician certificate under this chapter.
(3) The date the permit holder ceases to be enrolled in good standing in a pharmacy technician training program approved

by the board. The graduation of a permit holder from a pharmacy technician program does not cause the permit to expire under this subdivision.
(4) Sixty (60) days after the date that the permit holder successfully completes a program approved by the board.
(5) Twelve (12) months after the date of issuance.
(d) For good cause, the board may waive the age requirement in subsection (a)(2).
As added by P.L.251-2003, SEC.3.

IC 25-26-19-7
Expiration of pharmacy technician certificate; renewal fee; reinstatement of pharmacy technician certificate
Sec. 7. (a) A pharmacy technician certificate expires on a date set by the Indiana professional licensing agency in each even-numbered year.
(b) An application for renewal of a pharmacy technician certificate must be accompanied by the appropriate fee.
(c) If a person fails to renew a pharmacy technician certificate, the certificate may be reinstated by meeting the requirements under IC 25-1-8-6.
(d) The board may require a person who applies for a certificate under subsection (c) to appear before the board and explain the reason why the person failed to renew a pharmacy technician certificate.
As added by P.L.251-2003, SEC.3. Amended by P.L.1-2006, SEC.466.

IC 25-26-19-8
Prohibited activities of a certified pharmacy technician
Sec. 8. A certified pharmacy technician may not perform the following activities:
(1) Providing advice or consultation with the prescribing practitioner or other licensed health care provider regarding the patient or the interpretation and application of information contained in the prescription or drug order, medical record, or patient profile.
(2) Providing advice or consultation with the patient regarding the interpretation of the prescription or the application of information contained in the patient profile or medical record.
(3) Dispensing prescription drug information to the patient.
(4) Final check on all aspects of the completed prescription and assumption of the responsibility for the filled prescription, including the appropriateness of the drug for the patient and the accuracy of the:
(A) drug dispensed;
(B) strength of the drug dispensed; and
(C) labeling of the prescription.
(5) Receiving a new prescription drug order over the telephone or electronically unless the original information is recorded so

a pharmacist may review the prescription drug order as transmitted.
(6) Any activity required by law to be performed only by a pharmacist.
(7) Any activity that requires the clinical judgment of a pharmacist and is prohibited by a rule adopted by the board.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-9
Specific violations
Sec. 9. (a) An individual may not practice as a pharmacy technician unless the individual is certified under this chapter.
(b) An individual may not act as a pharmacy technician in training unless the individual has obtained a permit under this chapter or the individual is acting as a pharmacy technician in training during the period permitted under section 6(b) of this chapter.
(c) An individual who knowingly violates this section commits a Class D felony.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-10
Injunctions
Sec. 10. (a) If an individual violates this chapter, the attorney general, the board, or the prosecuting attorney of the county in which the individual violates this chapter may maintain an action in the name of the state to enjoin the individual from continued violation of this chapter.
(b) An injunction issued under this section does not relieve an individual person from criminal prosecution but is in addition to any remedy provided under criminal law.
As added by P.L.251-2003, SEC.3.



CHAPTER 20. REGIONAL DRUG REPOSITORY PROGRAM

IC 25-26-20-2
"Nonprofit health clinic"
Sec. 2. As used in this chapter, "nonprofit health clinic" means any of the following:
(1) A federally qualified health center (as defined in 42 U.S.C. 1396d(l)(2)(B)).
(2) A rural health clinic (as defined in 42 U.S.C. 1396d(l)(1)).
(3) A nonprofit health clinic that provides medical care to patients who are indigent, uninsured, or underinsured.
As added by P.L.75-2004, SEC.4.

IC 25-26-20-3
Voluntary regional drug repository program to collect and redistribute drugs to nonprofit health clinics
Sec. 3. (a) The board may organize a voluntary regional drug repository program to collect and redistribute drugs to nonprofit health clinics.
(b) The board may enter into a voluntary agreement with any of the following to serve as a regional drug repository:
(1) A pharmacist or pharmacy.
(2) A wholesale drug distributor.
(3) A hospital licensed under IC 16-21.
(4) A health care facility (as defined in IC 16-18-2-161).
(5) A nonprofit health clinic.
(c) A regional drug repository may not receive compensation for participation in the program.
As added by P.L.75-2004, SEC.4.

IC 25-26-20-4
Donations of unadulterated drugs; exceptions
Sec. 4. (a) Except as provided in subsections (b) and (c), unadulterated drugs that meet the requirements set forth in IC 25-26-13-25(k) may be donated without a prescription or drug order to the regional drug repository program by the following:
(1) A pharmacist or pharmacy.
(2) A wholesale drug distributor.
(3) A hospital licensed under IC 16-21.
(4) A health care facility (as defined in IC 16-18-2-161).
(5) A hospice.
(6) A practitioner.
(b) An unadulterated drug that: (1) was returned under IC 25-26-13-25; and
(2) was prescribed for a Medicaid recipient;
may not be donated under this section unless the Medicaid program has been credited for the product cost of the drug as provided in policies under the Medicaid program.
(c) A controlled drug may not be donated under this section.
As added by P.L.75-2004, SEC.4. Amended by P.L.204-2005, SEC.19; P.L.159-2012, SEC.8.

IC 25-26-20-5
Sale of donated drug prohibited; Medicaid recipients and participants in state funded prescription drug plan ineligible
Sec. 5. (a) A drug that is given by a regional drug repository to a nonprofit health clinic may not be:
(1) sold; or
(2) given to a patient, except upon a practitioner's prescription or drug order.
(b) An individual who is eligible to participate in:
(1) the state Medicaid program under IC 12-15; or
(2) a program that:
(A) provides a prescription drug benefit; and
(B) is funded in whole or in part by state funds;
is not eligible to receive a drug donated under the voluntary regional drug repository program organized under section 3 of this chapter.
As added by P.L.75-2004, SEC.4.

IC 25-26-20-6
Immunity
Sec. 6. (a) The following are not subject to liability under IC 34-20-2-1:
(1) A person or entity who donates a drug to a regional drug repository program under this chapter in accordance with rules adopted by the board under section 7 of this chapter.
(2) A non-profit health clinic or practitioner who accepts or dispenses a drug under the regional drug repository program in accordance with rules adopted by the board under section 7 of this chapter.
(3) A regional drug repository that distributes a drug under the program in accordance with rules adopted by the board under section 7 of this chapter.
(b) Except in cases of negligence or willful misconduct by the manufacturer, a drug manufacturer is not subject to liability under IC 34-20-2-1 for a claim arising from a drug that is donated, accepted, or dispensed under this chapter to the user or the consumer.
As added by P.L.75-2004, SEC.4.

IC 25-26-20-7
Adoption of rules
Sec. 7. The board may adopt rules under IC 4-22-2 to:
(1) establish standards and procedures for accepting, storing,

and dispensing drugs donated under this chapter;
(2) establish the types of drugs that may be donated; and
(3) administer this chapter.
As added by P.L.75-2004, SEC.4.



CHAPTER 21. HOME MEDICAL EQUIPMENT SERVICES PROVIDERS

IC 25-26-21-2
"Home medical equipment"
Sec. 2. (a) As used in this chapter, "home medical equipment" means equipment that:
(1) is prescribed by a health care provider;
(2) sustains, restores, or supplants a vital bodily function; and
(3) is technologically sophisticated and requires individualized adjustment or regular maintenance.
(b) The term does not include the following:
(1) Walkers.
(2) Ambulatory aids.
(3) Commodes.
(4) Any other home medical equipment determined by the board in rules adopted under section 7 of this chapter.
As added by P.L.122-2005, SEC.1. Amended by P.L.105-2008, SEC.50.

IC 25-26-21-3
"Home medical equipment services"
Sec. 3. As used in this chapter, "home medical equipment services" means the:
(1) sale, rental, delivery, or installation; and
(2) installation, maintenance, and instruction in the use;
of medical equipment used by an individual that allows the individual to reside in a noninstitutional environment.
As added by P.L.122-2005, SEC.1. Amended by P.L.105-2008, SEC.51.

IC 25-26-21-4
"Provider"
Sec. 4. As used in this chapter, "provider" means a person engaged in the business of providing home medical equipment services to an unrelated individual in the individual's residence.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-5
Application of chapter
Sec. 5. (a) This chapter does not apply to the following:
(1) A home health agency (as defined in IC 16-27-1-2) that does not sell, lease, or rent home medical equipment.
(2) A hospital licensed under IC 16-21-2 that: (A) provides home medical equipment services only as an integral part of patient care; and
(B) does not provide home medical equipment services through a separate business entity.
(3) A manufacturer or wholesale distributor that does not sell, lease, or rent home medical equipment directly to a consumer.
(4) Except as provided under subsection (b), a practitioner (as defined in IC 25-1-9-2) who does not sell, lease, or rent home medical equipment.
(5) A veterinarian licensed under IC 25-38.1-3.
(6) A hospice program (as defined in IC 16-25-1.1-4) that does not sell, lease, or rent home medical equipment.
(7) A health facility licensed under IC 16-28 that does not sell, lease, or rent home medical equipment.
(8) A provider that:
(A) provides home medical equipment services within the scope of the licensed provider's professional practice;
(B) is otherwise licensed by the state; and
(C) receives annual continuing education that is documented by the provider or the licensing entity.
(9) An employee of a person licensed under this chapter.
(b) A pharmacist licensed in Indiana or a pharmacy that holds a permit issued under IC 25-26 that sells, leases, or rents home medical equipment:
(1) is not required to obtain a license under this chapter; and
(2) is otherwise subject to the:
(A) requirements of this chapter; and
(B) requirements established by the board by rule under this chapter.
As added by P.L.122-2005, SEC.1. Amended by P.L.2-2008, SEC.64.

IC 25-26-21-6
License application; requirements
Sec. 6. (a) A person seeking to provide home medical equipment services in Indiana shall apply to the board for a license in the manner prescribed by the board.
(b) A provider shall do the following:
(1) Comply with:
(A) federal and state law; and
(B) regulatory requirements;
for home medical equipment services.
(2) Maintain a physical facility and medical equipment inventory in Indiana.
(3) Purchase and maintain in an amount determined by the board:
(A) product liability insurance; and
(B) professional liability insurance;
and maintain proof of the insurance coverage.
(4) Establish procedures to ensure that an employee or a contractor of the provider who is engaged in the following

home medical equipment activities receives annual training:
(A) Delivery.
(B) Orientation of a patient in the use of home medical equipment.
(C) Reimbursement assistance.
(D) Maintenance.
(E) Repair.
(F) Cleaning and inventory control.
(G) Administration of home medical equipment services.
The provider shall maintain documentation of the annual training received by each employee or contractor.
(5) Maintain clinical records on a customer receiving home medical equipment services.
(6) Establish home medical equipment maintenance and personnel policies.
(7) Provide home medical equipment emergency maintenance services available twenty-four (24) hours a day.
(8) Comply with the rules adopted by the board under this chapter.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-7
Rules
Sec. 7. (a) The board may adopt rules under IC 4-22-2 to do the following:
(1) Specify home medical equipment that is or is not to be regulated under this chapter.
(2) Set standards for the licensure of providers.
(3) Govern the safety and quality of home medical equipment services that are provided to customers.
(4) Specify the amount of insurance coverage required under section 6(b)(3) of this chapter.
(5) Set reasonable fees for the application, issuance, and renewal of a license under this chapter and set other fees permitted under IC 25-1-8.
(b) The board may consult with individuals engaged in the home medical equipment services business to advise the board on the formulation of rules under subsection (a). The individuals may not be compensated or reimbursed for mileage by the board.
As added by P.L.122-2005, SEC.1. Amended by P.L.105-2008, SEC.52.

IC 25-26-21-8
License required; form; notification; renewal; reciprocity
Sec. 8. (a) A provider must be licensed by the board before the provider may provide home medical equipment services. If a provider provides home medical equipment services from more than one (1) location in Indiana, the provider must obtain a license under this chapter for each location.
(b) An applicant shall submit the application to the board on a

form adopted by the board. The nonrefundable application fee set by the board must be submitted with the application. The fee must be deposited in the state general fund.
(c) If the board determines that the applicant:
(1) meets the standards set forth by the board; and
(2) has satisfied the requirements under this chapter and the requirements established by the board by rule;
the board shall notify the applicant in writing that the license is being issued to the applicant. The license is effective on the applicant's receipt of the written notification.
(d) A license issued under this chapter expires biennially on a date established by the agency under IC 25-1-5-4. An entity that is licensed under this chapter shall display the license or a copy of the license on the licensed premises.
(e) A license lapses without any action by the board if an application for renewal has not been filed and the required fee has not been paid by the established biennial renewal date.
(f) If a license under this chapter has been expired for not more than three (3) years, the license may be reinstated by the board if the holder of the license meets the requirements of IC 25-1-8-6(c).
(g) If a license under this chapter has been expired for more than three (3) years, the license may be reinstated by the board if the holder of the license meets the requirements for reinstatement under IC 25-1-8-6(d).
(h) The board may adopt rules that permit an out-of-state provider to obtain a license on the basis of reciprocity if:
(1) the out-of-state provider possesses a valid license granted by another state;
(2) the legal standards for licensure in the other state are comparable to the standards under this chapter; and
(3) the other state extends reciprocity to providers licensed in Indiana.
However, if the requirements for licensure under this chapter are more restrictive than the standards of the other state, the out-of-state provider must comply with the additional requirements of this chapter to obtain a reciprocal license under this chapter.
As added by P.L.122-2005, SEC.1. Amended by P.L.98-2006, SEC.28; P.L.105-2008, SEC.53.

IC 25-26-21-9
Inspections; report; appeal; inspectors; confidential information
Sec. 9. (a) The board may inspect the operations and facilities of an applicant for a license under this chapter to determine whether to issue the applicant a license.
(b) The board may conduct random inspections at any time for the following reasons:
(1) To ensure the integrity and effectiveness of the licensing process.
(2) To investigate a consumer complaint or a complaint by a qualified source as identified by the board. (3) To ensure continuing compliance with the licensing requirements under this chapter.
(c) The board shall provide the provider a report of the board's findings after the board completes an investigation under this section.
(d) A provider that disputes the report in subsection (c) may file an appeal under IC 4-21.5 with the board not later than thirty (30) days after receipt of the report. The board shall review the inspection report and, upon the provider's request, conduct a new inspection.
(e) The board shall employ qualified inspectors to investigate complaints and conduct inspections. Investigators may review and audit records under an investigation or inspection during the inspected facility's normal business hours at the place of business of the provider being investigated.
(f) The board and the board's employees may not disclose confidential information obtained during an investigation except:
(1) during a disciplinary hearing held under section 10 of this chapter; or
(2) under a court order.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-10
Discipline
Sec. 10. The board may discipline the holder of a license under IC 25-1-9 after a hearing or for any of the following reasons:
(1) Violation of this chapter or violation of a rule established by the board.
(2) Violation of a board order.
(3) Failure to meet the standards set forth in section 6(b) of this chapter.
(4) The conviction or plea of guilty for a felony or misdemeanor that:
(A) involves fraud or deceit; or
(B) is directly related to providing home medical equipment services.
(5) Negligence or gross misconduct in providing home medical equipment services.
(6) The aid, assistance, or willful allowance of another person in violating a provision under this chapter or a rule adopted by the board.
(7) Failure to provide information within sixty (60) days in response to a written request from the board.
(8) The engagement in conduct that is likely to deceive, defraud, or harm the public.
(9) Denial, revocation, suspension, or restriction of a license in another state or jurisdiction to provide home medical equipment services for a reason other than the failure to renew the license.
(10) The receipt of a fee, commission, rebate, or other form of compensation for services not rendered.
(11) Knowingly making or filing false records, reports, or billings in the course of providing home medical equipment

services, including false records, reports, or billings prepared for or submitted to state or federal agencies or departments.
(12) Failure to comply with federal rules issued under the federal Medicare program (42 U.S.C. 1395 et seq.) relating to operations, financial transactions, and general business practices of home medical equipment services providers.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-11
Penalties
Sec. 11. (a) A person who engages in the business of home medical equipment services and who:
(1) is required to be licensed under this chapter; and
(2) knowingly provides home medical equipment services without a license issued under this chapter;
commits a Class A misdemeanor.
(b) Each day a violation of this section continues constitutes a separate offense.
(c) The board may, in the name of the state and through theattorney general, apply in a court to enjoin a person from providing home medical equipment services in violation of this chapter.
As added by P.L.122-2005, SEC.1.



CHAPTER 22. PHARMACY AUDITS

IC 25-26-22-2
"Audit"
Sec. 2. As used in this chapter, "audit" means an audit of a pharmacy:
(1) on behalf of a third party payer; and
(2) related to a particular claim made by the pharmacy to the third party payer.
As added by P.L.7-2009, SEC.1.

IC 25-26-22-3
"Extrapolation audit"
Sec. 3. As used in this chapter, "extrapolation audit" means an audit of a sample of claims submitted by a pharmacy to a third party payer, the results of which are used to estimate audit results for a larger group of unaudited claims submitted by the pharmacy to the third party payer.
As added by P.L.7-2009, SEC.1.

IC 25-26-22-4
Audit compliance
Sec. 4. An audit must be conducted in compliance with this chapter.
As added by P.L.7-2009, SEC.1.

IC 25-26-22-4.2
Third party payer onsite audit limitations
Sec. 4.2. (a) A third party payer may cause an onsite audit to occur at a particular pharmacy location not more than one (1) time per calendar year.
(b) A company that conducts an audit for a third party payer may conduct an onsite audit at a particular pharmacy location not more than one (1) time per calendar year for each third party payer. However, if the audit results in a finding of a particular problem at the pharmacy, the auditor may return within the calendar year to determine ongoing compliance.
As added by P.L.159-2012, SEC.9.

IC 25-26-22-5
Audit requirements
Sec. 5. An auditor conducting an audit shall comply with all of the following: (1) The contract under which the audit is performed must provide a description of audit procedures that will be followed.
(2) For an onsite audit conducted at a pharmacy's location, the auditor that conducts the audit shall provide written notice to the pharmacy at least two (2) weeks before the initial onsite audit is performed for each audit cycle.
(3) The auditor shall not interfere with the delivery of pharmacist services to a patient and shall use every effort to minimize inconvenience and disruption to pharmacy operations during the audit. This subdivision does not prohibit audits during normal business hours of the pharmacy.
(4) If the audit requires use of clinical or professional judgment, the audit must be conducted by or in consultation with a licensed pharmacist.
(5) The auditor shall allow the use of written or otherwise transmitted hospital, physician, or other health practitioner records to validate a pharmacy record with respect to a prescription for a legend drug.
(6) The auditor shall perform the audit according to the same standards and parameters that the auditor uses to audit all other similarly situated pharmacies on behalf of the third party payer.
(7) The period covered by the audit must not exceed twenty-four (24) months after the date on which the claim that is the subject of the audit was submitted to or adjudicated by the third party payer, and the pharmacy must be permitted to resubmit electronically any claims disputed by the audit. This subdivision does not limit the period for audits under the Medicaid program that are conducted due to a federal requirement.
(8) The audit must not be initiated or scheduled during the first seven (7) calendar days of any month without the voluntary consent of the pharmacy. The consent may not be mandated by a contract or any other means.
(9) Payment to the onsite auditor for conducting the audit must not be based on a percentage of any amount recovered as a result of the audit.
(10) Within twenty-four (24) hours of receiving the notice of an audit, a pharmacy may reschedule the audit to a date not more than fourteen (14) days after the date proposed by the auditor. However, if the auditor is unable to reschedule within the fourteen (14) day period, the auditor shall select and reschedule the audit for a date after the fourteen (14) day period.
(11) This subdivision does not apply to an audit conducted by the Medicaid program. If a clerical error is identified by the auditor during the course of an audit, the auditor shall allow the pharmacy to obtain a prescription that corrects the clerical error from the prescribing physician. However, if the clerical error results in an overpayment to the pharmacy, the overpayment may be recouped by the third party payer.
As added by P.L.7-2009, SEC.1. Amended by P.L.159-2012, SEC.10.
IC 25-26-22-6
Written audit reports
Sec. 6. (a) This section does not apply to an audit conducted by the Medicaid, Medicare, or any other federal program.
(b) Following an audit, the auditor shall provide to the pharmacy written audit reports as follows:
(1) The auditor shall deliver a preliminary audit report to the pharmacy not later than ninety (90) days after the audit is concluded.
(2) The auditor shall provide with the preliminary audit report a written appeal procedure for the pharmacy to follow if the pharmacy desires to appeal a finding contained in the preliminary audit report. The written appeal procedure must provide for a period of at least thirty (30) days after the pharmacy receives the preliminary audit report during which the pharmacy may file an appeal of findings contained in the preliminary audit report.
(3) The auditor shall deliver a final audit report to the pharmacy not later than one hundred twenty (120) days after:
(A) the preliminary audit report is received by the pharmacy; or
(B) if an appeal is filed, a final appeal determination is made;
whichever is later.
(4) Each audit report must be signed by the auditor and a pharmacist participating in the audit.
(5) The auditor shall provide a copy of the final audit report to the third party payer.
(c) If requested by the pharmacy, the auditor shall provide the audit report under this section to the pharmacy by a means that allows signature confirmation, including an electronic signature (as defined by IC 25-26-13-2). If the audit report is sent by electronic mail, any other verification system may be used, provided that the receipt is acknowledged by the pharmacy.
As added by P.L.7-2009, SEC.1. Amended by P.L.159-2012, SEC.11.

IC 25-26-22-7
Clerical errors; fraud; recoupment of payment
Sec. 7. (a) A clerical error related to or contained in a document that is necessary to the conduct of an audit does not constitute fraud without proof of intent to commit fraud.
(b) A clerical error that results in inappropriate payment of a claim by the third party payer may result in recoupment of any inappropriately made payment.
As added by P.L.7-2009, SEC.1.

IC 25-26-22-8
Overpayment and underpayment audit findings
Sec. 8. An audit finding of an overpayment or underpayment of a claim: (1) must be based on an actual overpayment or underpayment; and
(2) may not be based on a projection that is based on the number of:
(A) patients who:
(i) have similar diagnoses; and
(ii) are served by the pharmacy; or
(B) prescriptions for or refills of similar legend drugs that are dispensed by the pharmacy.
As added by P.L.7-2009, SEC.1.

IC 25-26-22-9
Audit report; distribution; interest accrual
Sec. 9. (a) This section does not apply to an audit conducted by the Medicaid, Medicare, or any other federal program.
(b) Before recoupment of funds may be made based on an audit finding of overpayment or underpayment:
(1) a final audit report must be distributed; and
(2) except when an audit finds that fraud, willful misrepresentation, or alleged serious abuse has occurred, at least thirty (30) days must elapse after the date on which the final audit report is distributed before the recoupment of funds exceeding ten thousand dollars ($10,000).
(c) Interest on funds described in subsection (b) does not accrue during the audit period.
As added by P.L.7-2009, SEC.1. Amended by P.L.159-2012, SEC.12.

IC 25-26-22-10
Prohibition of extrapolation audits for calculating recoupments or penalties
Sec. 10. The results of an extrapolation audit may not be used by an auditor as a basis for calculating overpayment or underpayment recoupments or penalties.
As added by P.L.7-2009, SEC.1.

IC 25-26-22-11
Application of chapter for investigative audits
Sec. 11. This chapter does not apply to an investigative audit conducted for purposes of determining whether fraud, willful misrepresentation, or alleged serious abuse has occurred.
As added by P.L.7-2009, SEC.1.



CHAPTER 23. RETURNING UNUSED MEDICATION

IC 25-26-23-2
Adoption of rules
Sec. 2. (a) The board shall adopt rules under IC 4-22-2 to implement this chapter.
(b) The board may adopt emergency rules under IC 4-22-2-37.1 to implement this chapter.
As added by P.L.119-2011, SEC.4.

IC 25-26-23-3
Determination of entities
Sec. 3. The board shall determine the entities that may participate in a program under this chapter, but must include health facilities licensed under IC 16-28 and pharmacies.
As added by P.L.119-2011, SEC.4.

IC 25-26-23-4
Rules for an entity to accept unused medications
Sec. 4. The rules adopted under this chapter must set forth the guidelines for an entity to accept unused medication. The rules must set forth:
(1) the responsibilities of the entities who are accepting the unused medication;
(2) details concerning record keeping of the medication collected;
(3) the proper methods to destroy unused medication;
(4) privacy protocols;
(5) security standards; and
(6) proper transportation procedures.
As added by P.L.119-2011, SEC.4.

IC 25-26-23-5
Rules allowing an entity to return unused medication
Sec. 5. The board may adopt rules allowing an entity determined under section 3 of this chapter to return unused medication to the pharmacy that dispensed the medication as described in IC 16-28-11-4(b).
As added by P.L.119-2011, SEC.4.

IC 25-26-23-6
Required board consultation with certain agencies and task force to promulgate rules Sec. 6. The board shall consult with the following agencies and task force in promulgating rules under this chapter:
(1) The department of environmental management.
(2) The state department of health.
(3) The state police department.
(4) The Indiana hazardous waste task force.
As added by P.L.119-2011, SEC.4.

IC 25-26-23-7
Limitation of rules adopted under this chapter
Sec. 7. The rules adopted under this chapter may not:
(1) mandate any public or private entity to establish, operate, or fund a disposal program under this chapter;
(2) mandate that law enforcement participate in a program under this chapter;
(3) require any new licensing or fees for a program under this chapter;
(4) create liability for:
(A) an entity not participating in; or
(B) a patient not using;
a program under this chapter; and
(5) have a fiscal impact to the state or any state agencies.
As added by P.L.119-2011, SEC.4.

IC 25-26-23-8
Immunity from civil liability for certain entities or employees
Sec. 8. (a) An entity or employee of an entity described in section 3 of this chapter who is operating a program under this chapter is immune from civil liability for an act or omission related to the operation of the program.
(b) The civil immunity described in subsection (a) does not apply to:
(1) an act or omission that constitutes gross negligence or willful, wanton, or intentional misconduct; and
(2) the enforcement of rules adopted under this chapter by a government entity.
As added by P.L.119-2011, SEC.4.






ARTICLE 27. PHYSICAL THERAPISTS

CHAPTER 1. REGULATION OF PHYSICAL THERAPISTS BY MEDICAL LICENSING BOARD

IC 25-27-1-2
Unlawful practices
Sec. 2. (a) Except as otherwise provided in this chapter, it is unlawful for a person to practice physical therapy or to profess to be a physical therapist, physiotherapist, or physical therapy technician or to use the initials "P.T.", "P.T.T.", or "R.P.T.", or any other letters, words, abbreviations, or insignia indicating that the person is a physical therapist, or to practice or to assume the duties incident to physical therapy without first obtaining from the board a license authorizing the person to practice physical therapy in this state.
(b) It is unlawful for a person to practice physical therapy other than upon the order or referral of a physician, podiatrist, psychologist, chiropractor, or dentist holding an unlimited license to

practice medicine, podiatric medicine, psychology, chiropractic, or dentistry, respectively. It is unlawful for a physical therapist to use the services of a physical therapist's assistant except as provided under this chapter. For the purposes of this subsection, the function of:
(1) teaching;
(2) doing research;
(3) providing advisory services; or
(4) conducting seminars on physical therapy;
is not considered to be a practice of physical therapy.
(c) Except as otherwise provided in this chapter, it is unlawful for a person to act as a physical therapist's assistant or to use initials, letters, words, abbreviations, or insignia indicating that the person is a physical therapist's assistant without first obtaining from the board a certificate authorizing the person to act as a physical therapist's assistant. It is unlawful for the person to act as a physical therapist's assistant other than under the direct supervision of a licensed physical therapist who is in responsible charge of a patient or under the direct supervision of a physician. However, nothing in this chapter prohibits a person licensed or registered in this state under another law from engaging in the practice for which the person is licensed or registered. These exempted persons include persons engaged in the practice of osteopathy, chiropractic, or podiatric medicine.
(d) This chapter does not authorize a person who is licensed as a physical therapist or certified as a physical therapist's assistant to:
(1) evaluate any physical disability or mental disorder except upon the order or referral of a physician, podiatrist, psychologist, chiropractor, or dentist;
(2) practice medicine, surgery (as described in IC 25-22.5-1-1.1(a)(1)(C)), dentistry, optometry, osteopathy, psychology, chiropractic, or podiatric medicine; or
(3) prescribe a drug or other remedial substance used in medicine.
(Formerly: Acts 1957, c.198, s.2; Acts 1971, P.L.379, SEC.2.) As amended by P.L.137-1985, SEC.8; P.L.157-1986, SEC.2; P.L.259-1987, SEC.2; P.L.240-1989, SEC.2; P.L.217-1993, SEC.4.

IC 25-27-1-3
Repealed
(Repealed by P.L.150-1986, SEC.14.)

IC 25-27-1-3.1
Practice of certain occupations or professions and first aid not prohibited
Sec. 3.1. This chapter does not prohibit any of the following:
(1) The practice of any occupation or profession for which a person is licensed, certified, or registered in Indiana by a state agency. The persons who are exempted by this subdivision include persons licensed, certified, or registered to practice

osteopathy, chiropractic, or podiatric medicine.
(2) The practice of any health care occupation or profession by a person who is practicing within the scope of the person's education and experience.
(3) The performance of any first aid procedure incidental to a person's employment or volunteer duties.
(4) The performance of an emergency first aid procedure by any person.
As added by P.L.150-1986, SEC.5.

IC 25-27-1-4
Indiana physical therapy committee
Sec. 4. (a) There is created a five (5) member Indiana physical therapy committee to assist the board in carrying out this chapter regarding the qualifications and examinations of physical therapists and physical therapist's assistants. The committee is comprised of:
(1) three (3) physical therapists;
(2) a licensed physician; and
(3) one (1) member who is a resident of the state and who is not associated with physical therapy in any way, other than as a consumer.
(b) The governor shall make each appointment for a term of three (3) years. Each physical therapist appointed must:
(1) be a licensed physical therapist meeting the requirements of this chapter;
(2) have had not less than three (3) years experience in the actual practice of physical therapy immediately preceding appointment; and
(3) be a resident of the state and actively engaged in this state in the practice of physical therapy during incumbency as a member of the committee.
(Formerly: Acts 1957, c.198, s.4; Acts 1971, P.L.379, SEC.3.) As amended by Acts 1981, P.L.222, SEC.195; P.L.150-1986, SEC.6.

IC 25-27-1-5
Determination of qualifications; administration of examinations; standards for competent practice
Sec. 5. (a) The committee shall:
(1) pass upon the qualifications of physical therapists who apply for licensure and physical therapist's assistants who apply for certification;
(2) provide all examinations either directly or by delegation under subsection (c);
(3) determine the applicants who successfully pass examinations;
(4) license qualified applicants; and
(5) propose rules concerning the competent practice of physical therapy to the board.
(b) The board shall adopt rules, considering the committee's proposed rules, establishing standards for the competent practice of

physical therapy.
(c) The committee may approve and utilize the services of a testing company or agent to prepare, conduct, and score examinations.
(d) The board shall adopt rules, considering the committee's proposed rules, concerning a continuing competency requirement for the renewal of a:
(1) license for a physical therapist; and
(2) certificate for a physical therapist's assistant.
(Formerly: Acts 1957, c.198, s.5; Acts 1971, P.L.379, SEC.4.) As amended by Acts 1981, P.L.222, SEC.196; P.L.150-1986, SEC.7; P.L.259-1987, SEC.3; P.L.197-2011, SEC.116.

IC 25-27-1-6
Evidence of qualification
Sec. 6. (a) Each applicant for a license as a physical therapist or certification as a physical therapist's assistant must present satisfactory evidence that the applicant:
(1) does not have a conviction for a crime that has a direct bearing on the applicant's ability to practice competently; and
(2) has not been the subject of a disciplinary action initiated by the licensing agency of another state or jurisdiction on the grounds that the applicant was unable to practice as a physical therapist or physical therapist's assistant without endangering the public.
(b) Each applicant for a license as a physical therapist must submit proof to the committee of the applicant's graduation from a school or program of physical therapy that meets standards set by the committee. Each applicant for a certificate as a physical therapist's assistant must present satisfactory evidence that the applicant is a graduate of a two (2) year college level education program for physical therapist's assistants that meets the standards of the committee. At the time of making application, each applicant must pay a fee determined by the board after consideration of any recommendation of the committee.
(c) An applicant may appeal the committee's decision to deny licensure to the committee within fifteen (15) days after the applicant receives notification of the committee's decision. Upon receiving an appeal under this subsection, the committee shall set the matter for an administrative hearing under IC 4-21.5.
(Formerly: Acts 1957, c.198, s.6; Acts 1971, P.L.379, SEC.5.) As amended by Acts 1981, P.L.222, SEC.197; Acts 1982, P.L.113, SEC.66; P.L.150-1986, SEC.8; P.L.149-1987, SEC.78; P.L.152-1988, SEC.23; P.L.33-1993, SEC.48.

IC 25-27-1-7
Examination; reexamination
Sec. 7. (a) All examinations of the applicants for licensure as physical therapists or for certification as physical therapist's assistants shall be held in Indiana at least twice a year. (b) Examinations shall include a written or computer examination which must test the applicant's knowledge of the basic and clinical sciences as they relate to physical therapy, physical therapy theory and procedures, and such other subjects as the committee may deem useful to test the applicant's fitness to practice physical therapy or to act as a physical therapist's assistant.
(c) Any qualified applicant who fails an examination and is refused a license or certificate may take another examination within the time limits set by the committee upon payment of an additional fee determined by the board after consideration of any recommendation of the committee.
(d) Nothing in this section shall be construed as a prohibition against any qualified applicant who has failed an examination from making further application for a license to practice physical therapy or for a certificate to act as a physical therapist's assistant when the application is accompanied by the fee determined by the board after consideration of any recommendation of the committee.
(Formerly: Acts 1957, c.198, s.7; Acts 1971, P.L.379, SEC.6.) As amended by P.L.136-1984, SEC.1; P.L.150-1986, SEC.9; P.L.173-1996, SEC.14.

IC 25-27-1-8
Issuance of license; renewal; reinstatement; temporary nonrenewable permit; retirement from practice
Sec. 8. (a) The committee shall license as a physical therapist each applicant who:
(1) successfully passes the examination provided for in this chapter; and
(2) is otherwise qualified as required by this chapter.
(b) All licenses and certificates issued by the committee expire on the date of each even-numbered year specified by the Indiana professional licensing agency under IC 25-1-5-4. A renewal fee established by the board after consideration of any recommendation of the committee must be paid biennially on or before the date specified by the Indiana professional licensing agency, and if not paid on or before that date, the license or certificate becomes invalid, without further action by the committee. A penalty fee set by the board after consideration of any recommendation of the committee shall be in effect for any reinstatement within three (3) years from the original date of expiration.
(c) An expired license or certificate may be reinstated by the committee up to three (3) years after the expiration date if the holder of the expired license or certificate:
(1) pays a penalty fee set by the board after consideration of any recommendation of the committee; and
(2) pays the renewal fees for the biennium.
If more than three (3) years have elapsed since expiration of the license or certificate, the holder may be reexamined by the committee. The board may adopt, after consideration of any recommendation of the committee, rules setting requirements for

reinstatement of an expired license.
(d) The committee may issue not more than two (2) temporary permits to a physical therapist or physical therapist's assistant. A person with a temporary permit issued under this subsection may practice physical therapy only under the direct supervision of a licensed physical therapist who is responsible for the patient. A temporary permit may be issued to any person who has paid a fee set by the board after consideration of any recommendation of the committee and who:
(1) has a valid license from another state to practice physical therapy, or has a valid certificate from another state to act as a physical therapist's assistant; or
(2) has applied for and been approved by the committee to take the examination for licensure or certification, has not previously failed the licensure or certification examination in Indiana or any other state, and has:
(A) graduated from a school or program of physical therapy; or
(B) graduated from a two (2) year college level education program for physical therapist's assistants that meets the standards set by the committee.
The applicant must take the examination within the time limits set by the committee.
(e) A temporary permit issued under subsection (d) expires when the applicant becomes licensed or certified, or approved for endorsement licensing or certification by the committee, or when the application for licensure has been disapproved, whichever occurs first. An application for licensure or certification is disapproved and any temporary permit based upon the application expires when the applicant fails to take the examination within the time limits set by the committee or when the committee receives notification of the applicant's failure to pass any required examination in Indiana or any other state.
(f) A holder of a license or certificate under this chapter who intends to retire from practice shall notify the committee in writing. Upon receipt of the notice, the committee shall record the fact that the holder of the license or certificate is retired and release the person from further payment of renewal fees. If a holder of the license or certificate surrenders a license or certificate, reinstatement of the license or certificate may be considered by the committee upon written request. The committee may impose conditions it considers appropriate to the surrender or reinstatement of a surrendered license or certificate. A license or certificate may not be surrendered to the committee without the written consent of the committee if any disciplinary proceedings are pending against a holder of a license or certificate under this chapter.
(Formerly: Acts 1957, c.198, s.8; Acts 1971, P.L.379, SEC.7.) As amended by Acts 1981, P.L.222, SEC.198; P.L.136-1984, SEC.2; P.L.150-1986, SEC.10; P.L.149-1987, SEC.79; P.L.48-1991, SEC.48; P.L.214-1993, SEC.59; P.L.244-1995, SEC.1;

P.L.173-1996, SEC.15; P.L.1-2006, SEC.467.

IC 25-27-1-9
Foreign applicants; license or certificate by endorsement; fee
Sec. 9. (a) The committee may register and furnish a license or certify by endorsement any applicant who presents evidence satisfactory to the committee of being duly licensed to practice physical therapy or to act as a physical therapist's assistant in another state if the applicant is otherwise qualified as required in section 6 of this chapter. However, the committee shall register and furnish a license or certificate by endorsement to any applicant who is licensed to practice physical therapy or to act as a physical therapist's assistant in another state if:
(1) the applicant is otherwise qualified as required under section 6(a) and 6(b) of this chapter; and
(2) the applicant has successfully passed a licensure examination in another state equal to or exceeding the examination standards of Indiana.
At the time of making an application, the applicant shall pay a fee determined by the board after consideration of any recommendation of the committee.
(b) The committee may license as a physical therapist or certify as a physical therapist's assistant any person who has graduated as a physical therapist or physical therapist's assistant, whichever is appropriate, in a foreign country from an educational program approved by the committee if the applicant presents satisfactory evidence to the committee that the applicant:
(1) does not have a conviction for:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the applicant's ability to practice competently; and
(2) has not been the subject of a disciplinary action initiated by the licensing agency of another state or jurisdiction on the grounds that the applicant was unable to practice as a physical therapist or physical therapist's assistant without endangering the public;
and that the applicant has successfully passed the physical therapy licensure or physical therapist's assistant certification examination provided for by this chapter. However, the committee, in evaluating an educational program under this subsection shall approve at least three (3) credential evaluating agencies acceptable to the board for the purpose of evaluating educational programs.
(c) At the time of making an application under subsection (b), the applicant shall pay a fee determined by the board after consideration of any recommendation of the committee.
(Formerly: Acts 1957, c.198, s.9; Acts 1971, P.L.379, SEC.8.) As amended by Acts 1981, P.L.222, SEC.199; Acts 1982, P.L.113, SEC.67; P.L.136-1984, SEC.3; P.L.150-1986, SEC.11; P.L.259-1987, SEC.4; P.L.152-1988, SEC.24; P.L.96-1990, SEC.15;

P.L.2-1995, SEC.97; P.L.244-1995, SEC.2.

IC 25-27-1-10
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-27-1-10.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-27-1-11
Refund of fees
Sec. 11. The fees collected under this chapter shall under no circumstances be refunded to the applicant.
(Formerly: Acts 1957, c.198, s.11.) As amended by Acts 1981, P.L.222, SEC.201; P.L.150-1986, SEC.13.

IC 25-27-1-12
Violation of chapter; injunction
Sec. 12. A person who violates this chapter commits a Class B misdemeanor. In addition the board may, in the name of the state, through the attorney general, apply in any court to enjoin any person from practicing physical therapy or acting as a physical therapist's assistant, in violation of IC 25-27-1-2.
(Formerly: Acts 1957, c.198, s.12; Acts 1971, P.L.379, SEC.10.) As amended by Acts 1978, P.L.2, SEC.2546.






ARTICLE 27.5. PHYSICIAN ASSISTANTS

CHAPTER 1. APPLICATION

IC 25-27.5-1-2
Physician authority to delegate
Sec. 2. This article grants a supervising physician or physician designee the authority to delegate, as the physician determines is appropriate, those tasks or services the physician typically performs and is qualified to perform.
As added by P.L.90-2007, SEC.6.

IC 25-27.5-1-3
Prohibition
Sec. 3. This article does not grant authority to a physician assistant to function independently of a physician's supervision.
As added by P.L.90-2007, SEC.7.



CHAPTER 2. DEFINITIONS

IC 25-27.5-2-1.5
Administer a drug
Sec. 1.5. "Administer a drug" means the direct application of a drug, whether by injection, inhalation, ingestion, or any other means, to the body of a patient.
As added by P.L.90-2007, SEC.8.

IC 25-27.5-2-2
Approved program
Sec. 2. "Approved program" means an educational program for physician assistants accredited:
(1) by the Accreditation Review Commission on Education for the Physician Assistant; or
(2) before January 1, 2001, by:
(A) the Committee on Allied Health Education and Accreditation or its successor organization; or
(B) the Commission on Accreditation of Allied Health Education Programs or its successor organization.
As added by P.L.227-1993, SEC.11. Amended by P.L.288-2001, SEC.7; P.L.177-2009, SEC.49.

IC 25-27.5-2-3
Board
Sec. 3. "Board" refers to the medical licensing board of Indiana.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-2-4
Repealed
(Repealed by P.L.288-2001, SEC.18.)

IC 25-27.5-2-4.5
Repealed
(Repealed by P.L.177-2009, SEC.63.)

IC 25-27.5-2-5
Committee
Sec. 5. "Committee" refers to the physician assistant committee established by IC 25-27.5-3-1.
As added by P.L.227-1993, SEC.11. Amended by P.L.2-1995, SEC.98.
IC 25-27.5-2-6
Dependent practice
Sec. 6. "Dependent practice" means the performance of an act, a duty, or a function delegated to a physician assistant by the supervising physician or physician designee.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-2-7
Diagnosis
Sec. 7. "Diagnosis" means to determine the nature of a disease or other physical or mental condition.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-2-7.3
Dispense
Sec. 7.3. "Dispense" means issuing medical devices or one (1) or more doses of a drug in a suitable container with appropriate labeling for subsequent administration to or use by a patient.
As added by P.L.90-2007, SEC.9.

IC 25-27.5-2-8
NCCPA
Sec. 8. "NCCPA" refers to the National Commission on Certification of Physician Assistants.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-2-9
Physician
Sec. 9. "Physician" means an individual who:
(1) holds the degree of doctor of medicine or doctor of osteopathy, or an equivalent degree; and
(2) holds an unlimited license under IC 25-22.5 to practice medicine or osteopathic medicine.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-2-10
Physician assistant
Sec. 10. "Physician assistant" means an individual who:
(1) meets the qualifications under this article; and
(2) is licensed under this article.
As added by P.L.227-1993, SEC.11. Amended by P.L.288-2001, SEC.9; P.L.90-2007, SEC.10; P.L.177-2009, SEC.50.

IC 25-27.5-2-11
Physician designee
Sec. 11. "Physician designee" means a physician:
(1) who:
(A) works in; or
(B) is trained in;
the same practice area as the practice area of the supervising

physician; and
(2) to whom responsibility for the supervision of a physician assistant is temporarily designated when the supervising physician is unavailable.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.11; P.L.3-2008, SEC.189.

IC 25-27.5-2-12
Prescribe
Sec. 12. "Prescribe" means to direct, order, or designate the use of or manner of using a drug, medicine, or treatment by spoken or written words or other means.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-2-13
Supervising physician
Sec. 13. "Supervising physician" means a physician licensed by the board who supervises and is responsible for a physician assistant.
As added by P.L.227-1993, SEC.11. Amended by P.L.197-2011, SEC.117.

IC 25-27.5-2-14
Supervision
Sec. 14. (a) "Supervision" means overseeing the activities of, and accepting responsibility for, the medical services rendered by a physician assistant and that the conditions set forth in subdivision (1) or (2) are met at all times that services are rendered or tasks are performed by the physician assistant:
(1) The supervising physician or the physician designee is physically present at the location at which services are rendered or tasks are performed by the physician assistant.
(2) Both of the following apply:
(A) The supervising physician or the physician designee is immediately available:
(i) through the use of telecommunications or other electronic means; and
(ii) for consultation, including being able to see the patient in person within twenty-four (24) hours if requested by the patient or the physician assistant.
(B) The supervising physician or the physician designee is in:
(i) the county of the physician assistant's practice; or
(ii) a contiguous county, including a county of a neighboring state, of the county containing the onsite location in which services are rendered or tasks are performed by the physician assistant.
The medical licensing board may permit an exception to the requirements of this clause after receiving an exceptional circumstance waiver request with the filed supervising agreement for each individual physician assistant and

practice location. An exception must be approved by the board before the commencement of the physician assistant's practice in the county that requires the exceptional circumstance waiver request.
(b) The term includes the use of protocols, guidelines, and standing orders developed or approved by the supervising physician.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.12; P.L.3-2008, SEC.190; P.L.197-2011, SEC.118.

IC 25-27.5-2-15
Trainee
Sec. 15. "Trainee" means an individual who is currently enrolled in an approved program.
As added by P.L.227-1993, SEC.11.



CHAPTER 3. PHYSICIAN ASSISTANT COMMITTEE

IC 25-27.5-3-2
Membership
Sec. 2. (a) The committee consists of five (5) members appointed by the governor for terms of three (3) years.
(b) The committee must include the following:
(1) Three (3) physician assistants who:
(A) are residents of Indiana;
(B) have at least three (3) years experience as physician assistants; and
(C) are licensed under this article.
(2) A physician licensed under IC 25-22.5 who is familiar with the practice of physician assistants.
(3) An individual who:
(A) is a resident of Indiana; and
(B) is not associated with physician assistants in any way other than as a consumer.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.13.

IC 25-27.5-3-3
Continuation of practice
Sec. 3. A physician assistant appointed to the committee must continue to practice as a physician assistant while serving as a member of the committee.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-3-4
Removal of members
Sec. 4. A member of the committee may be removed by the governor for cause.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-3-5
Quorum; duties of committee; inactive licenses
Sec. 5. (a) The committee shall have regular meetings, called upon the request of the president or by a majority of the members appointed to the committee, and upon the advice and consent of the executive director of the Indiana professional licensing agency, for the transaction of business that comes before the committee under this article. At the first committee meeting of each calendar year, the committee shall elect a president and any other officer considered necessary by the committee by an affirmative vote of a majority of

the members appointed to the committee.
(b) Three (3) members of the committee constitute a quorum. An affirmative vote of a majority of the members appointed to the committee is required for the committee to take action on any business.
(c) The committee shall do the following:
(1) Consider the qualifications of individuals who apply for an initial license under this article.
(2) Approve or reject license applications.
(3) Approve or reject renewal applications.
(4) Propose rules to the board concerning the competent practice of physician assistants and the administration of this article.
(5) Recommend to the board the amounts of fees required under this article.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.14; P.L.177-2009, SEC.51; P.L.197-2011, SEC.119.

IC 25-27.5-3-6
Rules; fees
Sec. 6. (a) After considering the committee's proposed rules, the board shall adopt rules under IC 4-22-2 establishing standards for the following:
(1) The competent practice of physician assistants.
(2) The renewal of licenses issued under this article.
(3) Standards for the administration of this article.
(b) After considering the committee's recommendations for fees, the board shall establish fees under IC 25-1-8-2.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.15.

IC 25-27.5-3-7
Repealed
(Repealed by P.L.177-2009, SEC.63.)

IC 25-27.5-3-8
Compensation of members
Sec. 8. Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.227-1993, SEC.11. Amended by P.L.3-2008, SEC.191.



CHAPTER 4. LICENSURE

IC 25-27.5-4-2
Refusal of licensure; probationary license
Sec. 2. The committee may refuse to issue a license or may issue a probationary license to an individual if:
(1) the individual has been disciplined by an administrative agency in another jurisdiction or been convicted for a crime that has a direct bearing on the individual's ability to practice competently; and
(2) the committee determines that the act for which the individual was disciplined or convicted has a direct bearing on the individual's ability to practice as a physician assistant.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007,

SEC.17.

IC 25-27.5-4-3
Probationary license; conditions
Sec. 3. (a) If the committee issues a probationary license under section 2 of this chapter, the committee may require the individual who holds the license to meet at least one (1) of the following conditions:
(1) Report regularly to the committee upon a matter that is the basis for the probation.
(2) Limit practice to areas prescribed by the committee.
(3) Continue or renew professional education.
(4) Engage in community restitution or service without compensation for a number of hours specified by the committee.
(5) Submit to care, counseling, or treatment by a physician designated by the committee for a matter that is the basis for the probation.
(b) The committee shall remove a limitation placed on a probationary license if after a hearing the committee finds that the deficiency that caused the limitation has been remedied.
As added by P.L.227-1993, SEC.11. Amended by P.L.32-2000, SEC.15; P.L.90-2007, SEC.18.

IC 25-27.5-4-4
Temporary license
Sec. 4. (a) The committee may grant a temporary license to an applicant who meets the qualifications for licensure under section 1 of this chapter but is awaiting the next scheduled meeting of the committee.
(b) A temporary license is valid until the committee makes a final decision on the applicant's request for a license.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.19; P.L.177-2009, SEC.53.

IC 25-27.5-4-5
Expiration of license; renewal
Sec. 5. (a) A license issued by the committee expires on a date established by the Indiana professional licensing agency under IC 25-1-5-4 in the next even-numbered year following the year in which the license was issued.
(b) An individual may renew a license by paying a renewal fee on or before the expiration date of the license.
(c) If an individual fails to pay a renewal fee on or before the expiration date of a license, the license becomes invalid and must be returned to the committee.
As added by P.L.227-1993, SEC.11. Amended by P.L.1-2006, SEC.468; P.L.90-2007, SEC.20; P.L.3-2008, SEC.192.

IC 25-27.5-4-6 Reinstatement of invalid licenses; renewal of expired licenses
Sec. 6. (a) The committee shall reinstate an invalid license up to three (3) years after the expiration date of the license if the individual holding the invalid license meets the requirements under IC 25-1-8-6.
(b) If more than three (3) years have elapsed since the date a license expired, the individual holding the license may renew the license by satisfying the requirements for renewal established by the board and meeting the requirements under IC 25-1-8-6.
As added by P.L.227-1993, SEC.11. Amended by P.L.269-2001, SEC.27; P.L.3-2008, SEC.193.

IC 25-27.5-4-7
Retirement from practice
Sec. 7. (a) An individual who is licensed under this chapter shall notify the committee in writing when the individual retires from practice.
(b) Upon receipt of the notice, the committee shall:
(1) record the fact the individual is retired; and
(2) release the individual from further payment of renewal fees.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.21.

IC 25-27.5-4-8
Reinstatement of surrendered licenses
Sec. 8. (a) If an individual surrenders a license to the committee, the committee may reinstate the license upon written request by the individual.
(b) If the committee reinstates a license, the committee may impose conditions on the license appropriate to the reinstatement.
(c) An individual may not surrender a license without written approval by the committee if a disciplinary proceeding under this article is pending against the individual.
As added by P.L.227-1993, SEC.11. Amended by P.L.3-2008, SEC.194.

IC 25-27.5-4-9
Inactive status
Sec. 9. (a) A physician assistant who notifies the committee in writing may elect to place the physician assistant's license on inactive status.
(b) The renewal fee for an inactive license is one-half (1/2) of the renewal fee to maintain an active license.
(c) If a physician assistant with an inactive license elects to activate the license, the physician assistant shall pay the renewal fee less any of the amount paid for the inactive license.
(d) An individual who holds a license under this article and who practices as a physician assistant while:
(1) the individual's license has lapsed; or
(2) the individual is on inactive status under this section;
is considered to be practicing without a license and is subject to

discipline under IC 25-1-9.
As added by P.L.90-2007, SEC.22. Amended by P.L.177-2009, SEC.54.



CHAPTER 5. SCOPE OF PRACTICE

IC 25-27.5-5-2
Practice with supervising physician; examination by physician; supervisory agreement
Sec. 2. (a) A physician assistant must engage in a dependent practice with physician supervision. A physician assistant may perform, under the supervision of the supervising physician, the duties and responsibilities that are delegated by the supervising physician and that are within the supervising physician's scope of practice, including prescribing and dispensing drugs and medical devices. A patient may elect to be seen, examined, and treated by the supervising physician.
(b) If a physician assistant determines that a patient needs to be examined by a physician, the physician assistant shall immediately notify the supervising physician or physician designee.
(c) If a physician assistant notifies the supervising physician that the physician should examine a patient, the supervising physician shall:
(1) schedule an examination of the patient in a timely manner unless the patient declines; or
(2) arrange for another physician to examine the patient.
(d) If a patient is subsequently examined by the supervising physician or another physician because of circumstances described in subsection (b) or (c), the visit must be considered as part of the same encounter except for in the instance of a medically appropriate referral.
(e) A supervising physician or physician assistant who does not comply with subsections (b) through (d) is subject to discipline under IC 25-1-9.
(f) A physician assistant's supervisory agreement with a supervising physician must:
(1) be in writing;
(2) include all the tasks delegated to the physician assistant by the supervising physician; (3) set forth the supervisory plans for the physician assistant, including the emergency procedures that the physician assistant must follow; and
(4) specify the name of the drug or drug classification being delegated to the physician assistant and the protocol the physician assistant shall follow in prescribing a drug.
(g) The physician shall submit the supervisory agreement to the board. The physician assistant may prescribe a drug under the supervisory agreement unless the board denies the supervisory agreement. Any amendment to the supervisory agreement must be resubmitted to the board, and the physician assistant may operate under any new prescriptive authority under the amended supervisory agreement unless the agreement has been denied by the board.
(h) A physician or a physician assistant who violates the supervisory agreement described in this section may be disciplined under IC 25-1-9.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.24; P.L.177-2009, SEC.55; P.L.197-2011, SEC.120.

IC 25-27.5-5-3
Agents of supervising physicians
Sec. 3. A physician assistant is the agent of the supervising physician in the performance of all practice related activities, including the ordering of diagnostic, therapeutic, and other medical services.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-5-4
Prescribing, dispensing, and administering drugs and medical devices
Sec. 4. (a) Except as provided in this section, a physician assistant may prescribe, dispense, and administer drugs and medical devices or services to the extent delegated by the supervising physician.
(b) A physician assistant may not prescribe, dispense, or administer ophthalmic devices, including glasses, contact lenses, and low vision devices.
(c) A physician assistant may use or dispense only drugs prescribed or approved by the supervising physician. A physician assistant may not prescribe or dispense the following drugs:
(1) a schedule I substance listed in IC 35-48-2-4.
(2) A schedule II substance listed in IC 35-48-2-6.
However, a physician assistant may write a drug order for a drug listed in subdivision (2) for use in the hospital if the patient is in an inpatient hospital.
(d) A physician assistant may request, receive, and sign for professional samples and may distribute professional samples to patients if the samples are within the scope of the physician assistant's prescribing privileges delegated by the supervising physician.
(e) A physician assistant may not prescribe drugs unless the

physician assistant has successfully completed at least thirty (30) contact hours in pharmacology from an educational program that is approved by the committee.
(f) A physician assistant may not prescribe, administer, or monitor general anesthesia, regional anesthesia, or deep sedation as defined by the board. A physician assistant may not administer moderate sedation:
(1) if the moderate sedation contains agents in which the manufacturer's general warning advises that the drug should be administered and monitored by an individual who is:
(A) experienced in the use of general anesthesia; and
(B) not involved in the conduct of the surgical or diagnostic procedure; and
(2) during diagnostic tests, surgical procedures, or obstetric procedures unless the following conditions are met:
(A) A physician is physically present in the area, is immediately available to assist in the management of the patient, and is qualified to rescue patients from deep sedation.
(B) The physician assistant is qualified to rescue patients from deep sedation and is competent to manage a compromised airway and provide adequate oxygenation and ventilation by reason of meeting the following conditions:
(i) The physician assistant is certified in advanced cardiopulmonary life support.
(ii) The physician assistant has knowledge of and training in the medications used in moderate sedation, including recommended doses, contraindications, and adverse reactions.
(g) Before a physician assistant may prescribe drugs, the physician assistant must have practiced as a physician assistant:
(1) for at least one (1) year after graduating from a physician assistant program approved by the committee; and
(2) for at least one thousand eight hundred (1,800) hours.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.25; P.L.197-2011, SEC.121.

IC 25-27.5-5-5
Display of license; name tags
Sec. 5. A physician assistant licensed under IC 25-27.5 shall:
(1) keep the physician assistant's license available for inspection at the primary place of business; and
(2) when engaged in the physician assistant's professional activities, wear a name tag identifying the individual as a physician assistant.
As added by P.L.227-1993, SEC.11. Amended by P.L.90-2007, SEC.26.

IC 25-27.5-5-6
Delegation of authority to prescribe drugs and medical devices Sec. 6. (a) Except as provided in section 4(d) of this chapter, a supervising physician may delegate authority to a physician assistant to prescribe:
(1) legend drugs except as provided in section 4(c) of this chapter; and
(2) medical devices (except ophthalmic devices, including glasses, contact lenses, and low vision devices).
(b) Any prescribing authority delegated to a physician assistant must be expressly delegated in writing by the physician assistant's supervising physician, including:
(1) the name of the drug or drug classification being delegated by the supervising physician; and
(2) the protocols the physician assistant shall use when prescribing the drug.
(c) A physician assistant who is delegated the authority to prescribe legend drugs or medical devices must do the following:
(1) Enter the following on each prescription form that the physician assistant uses to prescribe a legend drug or medical device:
(A) The signature of the physician assistant.
(B) The initials indicating the credentials awarded to the physician assistant by the NCCPA.
(C) The physician assistant's state license number.
(2) Comply with all applicable state and federal laws concerning prescriptions for legend drugs and medical devices.
(d) A supervising physician may delegate to a physician assistant the authority to prescribe only legend drugs and medical devices that are within the scope of practice of the licensed supervising physician or the physician designee.
(e) A physician assistant who is delegated the authority to prescribe controlled substances under subsection (a) and in accordance with the limitations specified in section 4(c) of this chapter must do the following:
(1) Obtain an Indiana controlled substance registration and a federal Drug Enforcement Administration registration.
(2) Enter the following on each prescription form that the physician assistant uses to prescribe a controlled substance:
(A) The signature of the physician assistant.
(B) The initials indicating the credentials awarded to the physician assistant by the NCCPA.
(C) The physician assistant's state license number.
(D) The physician assistant's federal Drug Enforcement Administration (DEA) number.
(3) Comply with all applicable state and federal laws concerning prescriptions for controlled substances.
(f) A supervising physician may only delegate to a physician assistant the authority to prescribe controlled substances:
(1) that may be prescribed within the scope of practice of the licensed supervising physician or the physician designee;
(2) in an amount that does not exceed a one (1) thirty (30) day

supply; and
(3) in accordance with the limitations set forth in section 4(c) of this chapter.
If an additional prescription for the controlled substance is necessary after the one (1) time thirty (30) day supply described in subdivision (2) has been prescribed, the additional prescription may be prescribed only by a physician.
As added by P.L.90-2007, SEC.27. Amended by P.L.197-2011, SEC.122.



CHAPTER 6. SUPERVISION OF PHYSICIAN ASSISTANTS

IC 25-27.5-6-2
Limit of physician assistants supervised
Sec. 2. A physician may supervise not more than two (2) physician assistants.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-6-3
Obligations of physicians and physician assistants
Sec. 3. It is the obligation of each team of physician and physician assistant to ensure the following:
(1) That the physician assistant's scope of practice is identified.
(2) That delegation of medical tasks is appropriate to the physician assistant's level of competence and within the supervising physician's scope of practice.
(3) That the relationship of and access to the supervising physician is defined.
(4) That a process for evaluation of the physician assistant's performance is established and maintained.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-6-4
Requirements of supervising physicians
Sec. 4. (a) A physician supervising a physician assistant must do the following:
(1) Be licensed under IC 25-22.5.
(2) Register with the board the physician's intent to supervise a

physician assistant.
(3) Submit a statement to the board that the physician will exercise supervision over the physician assistant in accordance with rules adopted by the board and retain professional and legal responsibility for the care rendered by the physician assistant.
(4) Not have a disciplinary action restriction that limits the physician's ability to supervise a physician assistant.
(5) Maintain a written agreement with the physician assistant that states the physician will:
(A) exercise supervision over the physician assistant in accordance with any rules adopted by the board; and
(B) retain responsibility for the care rendered by the physician assistant.
The agreement must be signed by the physician and physician assistant, updated annually, and made available to the board upon request.
(b) Except as provided in this section, this chapter may not be construed to limit the employment arrangement with a supervising physician under this chapter.
As added by P.L.227-1993, SEC.11. Amended by P.L.177-2009, SEC.56; P.L.197-2011, SEC.124.

IC 25-27.5-6-5
Information required
Sec. 5. (a) Before initiating practice the supervising physician and the physician assistant must submit, on forms approved by the board, the following information:
(1) The name, the business address, and the telephone number of the supervising physician.
(2) The name, the business address, and the telephone number of the physician assistant.
(3) A brief description of the setting in which the physician assistant will practice.
(4) Any other information required by the board.
(b) A physician assistant must notify the committee of any changes or additions in practice sites or supervising physicians not more than thirty (30) days after the change or addition.
As added by P.L.227-1993, SEC.11. Amended by P.L.288-2001, SEC.11.

IC 25-27.5-6-6
Delegation of authority to provide volunteer work
Sec. 6. The supervising physician may delegate authority for the physician assistant to provide volunteer work, including charitable work and migrant health care.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-6-7
Legal responsibility for physician assistants Sec. 7. If a physician assistant is employed by a physician, a group of physicians, or another legal entity, the physician assistant must be supervised by and be the legal responsibility of the supervising physician. The legal responsibility for the physician assistant's patient care activities are that of the supervising physician, including when the physician assistant provides care and treatment for patients in health care facilities. If a physician assistant is employed by a health care facility or other entity, the legal responsibility for the physician assistant's actions is that of the supervising physician. A physician assistant employed by a health care facility or entity must be supervised by a licensed physician.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-6-8
Physician assistants provide care in emergency
Sec. 8. (a) This section applies to a physician assistant:
(1) licensed in Indiana or licensed or authorized to practice in any other state or territory of the United States; or
(2) credentialed as a physician assistant by a federal employer.
(b) As used in this section, "emergency" means an event or a condition that is an emergency, a disaster, or a public health emergency under IC 10-14.
(c) A physician assistant who responds to a need for medical care created by an emergency may render care that the physician assistant is able to provide without the supervision required under this chapter, but with such supervision as is available.
(d) A physician who supervises a physician assistant providing medical care in response to an emergency is not required to meet the requirements under this chapter for a supervising physician.
As added by P.L.105-2008, SEC.54.



CHAPTER 7. UNAUTHORIZED PRACTICE; PENALTY; SANCTIONS

IC 25-27.5-7-2
Violations
Sec. 2. An individual who violates this chapter commits a Class B misdemeanor.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-7-3
Sanctions
Sec. 3. In addition to the penalty under section 2 of this chapter, a physician assistant who violates this article is subject to the sanctions under IC 25-1-9.
As added by P.L.227-1993, SEC.11.






ARTICLE 28. BOAT PILOTS

CHAPTER 1. REGULATION OF BOAT PILOTS BY CLARK COUNTY

IC 25-28-1-2
Bond
Sec. 2. Before any person licensed as aforesaid, shall act as such pilot, he shall execute bond, payable to the state of Indiana, with sufficient sureties, to be approved by the clerk of the circuit court of Clark County, in the penalty of five thousand dollars ($5,000), conditioned for the faithful discharge of his duties as such pilot; which bond shall be filed in the office of such clerk for the use of persons injured by such pilot as such, and shall not be void upon a mere recovery until the penalty is exhausted.
(Formerly: Acts 1852,1RS, c.79, s.2.)

IC 25-28-1-3
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)

IC 25-28-1-4
Establishment of pilot's fees
Sec. 4. Such pilots shall receive for their services such fees as may, from time to time, be fixed by the board of commissioners of the county of Clark; which tariff of fees shall be published at least once a year in some newspaper published in said county, and posted up in three (3) public places in the town of Jeffersonville.
(Formerly: Acts 1852,1RS, c.79, s.4.)

IC 25-28-1-5
Revocation of license; grounds; procedure
Sec. 5. The board of commissioners of the county of Clark may revoke such license at any time for incapacity, habitual drunkenness, change of domicil or neglect of duty; ten (10) days' notice having been given to such pilot. Such pilot may appeal from such revocation to the circuit court of Clark County within ten (10) days; giving appeal bond in the penalty of one hundred dollars, ($100), to be approved by the board of commissioners of the county of Clark.
(Formerly: Acts 1852,1RS, c.79, s.5.)






ARTICLE 28.5. PLUMBERS

CHAPTER 1. REGULATION OF PLUMBERS; CREATION OF COMMISSION; LICENSING

IC 25-28.5-1-2
Definitions
Sec. 2. As used in this chapter:
(1) "Plumbing" means the practice of and the materials and fixtures used in the installation, maintenance, extension, and alteration of all piping, fixtures, appliances, and appurtenances in connection with any of the following:
(A) Sanitary drainage or storm drainage facilities, the venting system, and the public or private water supply systems, within or adjacent to any building or structure.
(B) The practice and materials used in the installation, maintenance, extension, or alteration of the stormwater, liquid waste, or sewerage, and water supply systems of any premises to the private property line or to their connection with any point of public disposal or other acceptable terminal.
The term does not include the planning, designing, and installation of sanitation and water systems in vehicles commonly known as mobile homes, the drilling of wells, the installation of pumps, pressure tanks, and piping incidental to the drilling or repair of a well system, the sale or installation of water softening equipment and apparatuses and services of the same, or the business of manufacturing or selling plumbing fixtures; appliances, equipment, or hardware; the installation of automatic sprinklers, the overhead or underground water supplies or standpipes when connected to an automatic sprinkler system or to their related devices or appurtenances connecting thereto; nor does the term include the work referred to in section 32(i) of this chapter; nor does the term include the planning or design of water supply or sewage systems which would ordinarily be performed as "the practice of engineering", as defined in IC 25-31-1, or the "practice of architecture", as defined in IC 25-4-1.
(2) "Plumbing contractor" means any person who, for compensation, undertakes to, or submits a bid to, or does himself or

herself or by others, construct, repair, alter, remodel, add to, subtract from, or improve plumbing and who is responsible for substantially all the plumbing within the entire project, or one who fabricates units or plumbing substantially completed and ready for installation.
(3) "Journeyman plumber" means a person who engages or offers to engage in, as an occupation or trade, the construction, installation, alteration, maintenance, repair, remodeling, or removal and replacement of plumbing under the supervision, direction, and responsibility of a licensed plumbing contractor.
(4) "Maintenance man" means a person who is employed on a permanent basis to keep the premises of a business establishment in good repair.
(5) "Contracting" means, except as exempted in this chapter, engaging in a business as a contractor.
(6) "Person" means a natural person, except in the case of a plumbing contractor, in which case it may mean the partners or members of a partnership, limited partnership, or any form of unincorporated enterprise, owned by two (2) or more persons, and as applied to "corporation" in addition to the corporate entity means the officers or directors and employees thereof.
(7) "Commission" means the Indiana plumbing commission created by this chapter.
(8) "License" means a certificate issued by the commission established by this chapter which confers upon the holder the privilege to act as a plumbing contractor or a journeyman plumber as defined in this chapter.
(9) "Farmstead" means a farm dwelling together with other buildings, structures, equipment, piping, and other plumbing materials and supplies, located upon a parcel of real estate used primarily for agricultural purposes located outside the corporate limits of a municipality and not connected to a public water supply.
(10) "Licensing agency" means the Indiana professional licensing agency established under IC 25-1-5-3.
(11) "Apprentice plumber" means an individual who:
(A) is learning the plumbing trade; and
(B) is under the direction and immediate supervision of a licensed plumbing contractor or a licensed journeyman plumber.
(12) "Registration" means the granting of a certificate by the commission that authorizes an individual to act as an apprentice plumber.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.202; P.L.132-1984, SEC.36; P.L.248-1985, SEC.1; P.L.1-2006, SEC.469.

IC 25-28.5-1-3
Indiana plumbing commission; creation; administration and enforcement of chapter
Sec. 3. The Indiana plumbing commission is hereby created. The commission shall have general charge of the administration and

enforcement of this chapter.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1980, P.L.166, SEC.1.

IC 25-28.5-1-4
Members of commission; appointment; terms; vacancies; dual office holding prohibited
Sec. 4. (a) The commission shall consist of six (6) members to be appointed by the governor. Each member appointed shall be a citizen and resident of this state. Two (2) of the members shall be actively engaged in the plumbing contracting business for not less than five (5) years immediately prior to his appointment or shall have had ten (10) years experience in the plumbing contracting business. Two (2) of the members shall be persons who for not less than five (5) years immediately prior to their appointment have been employed as journeymen plumbers. One (1) member shall be the commissioner of the state department of health or a member of the commissioner's professional staff. One (1) member, appointed to represent the general public, may never have been associated with plumbing in any way other than as a consumer. The term of all members of the commission shall be for three (3) years and until their successors are appointed and qualified.
(b) Members appointed by the governor to fill vacancies shall hold office for the unexpired term. At no time shall there be more than four (4) members of the same political faith on the commission. No person, other than the representative of the state department of health, shall act as a member of the commission while holding another elective or appointive office either state or federal.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.203; Acts 1982, P.L.113, SEC.68; P.L.8-1984, SEC.120; P.L.20-1991, SEC.6; P.L.2-1992, SEC.778.

IC 25-28.5-1-5
Compensation of members of commission
Sec. 5. The members of the commission shall receive no salary, but are entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures, established by the department of administration and approved by the state budget agency.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1980, P.L.166, SEC.2.

IC 25-28.5-1-6
Organization and records of commission
Sec. 6. The commission shall annually organize and select one (1) of the members as chairman and one (1) of the members to serve as secretary, both to serve for a term of one (1) year. The commission, through the licensing agency, shall keep a record of all its proceedings, transactions, communications, official acts, and records and shall perform said other duties as required by law. (Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.204; P.L.132-1984, SEC.37.

IC 25-28.5-1-7
Duties of commission
Sec. 7. The commission shall do the following:
(1) Adopt a seal with the words "Indiana Plumbing Commission" and such other device as may be selected by which it shall authenticate the acts of the commission. Copies of all records and papers, when certified by the secretary and issued under the seal of the commission, shall be received in evidence in all cases equally and with like effect as the original commission records.
(2) Prescribe the form of licenses and issue the same under its seal. All such licenses, while in force, shall be under the supervision and control of the commission.
(3) Issue licenses as plumbing contractors and journeymen plumbers, to any person who qualifies and complies with the provisions of this chapter and pay required license fees.
(4) Adopt rules in accordance with IC 4-22-2 which establish standards for the competent practice of plumbing.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.205; P.L.132-1984, SEC.38; P.L.2-2005, SEC.66.

IC 25-28.5-1-8
Powers of commission
Sec. 8. The commission may:
(1) Adopt and promulgate rules and regulations for its guidance and for the regulation of its business and procedure consistent with the provisions of this chapter and in the manner provided in IC 4-22-2.
(2) Enter into such other contracts and authorize expenditures as its duties require, subject to the provisions of this chapter and IC 25-1-6.
(3) Do all things necessary for carrying into effect the provisions of this chapter.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.206; P.L.2-2005, SEC.67.

IC 25-28.5-1-9
Meetings of commission; notice; quorum; record
Sec. 9. The secretary shall call all meetings of the commission as directed by the chairman or upon request in writing by two (2) members, and at such time and places, within the state of Indiana as the commission business may require. Sufficient notice shall be given to permit members to attend all meetings. The presence of four (4) members of the commission in attendance at a commission meeting subject to notice as herein required, shall constitute a quorum for the transaction of commission business. Meetings of the commission may be held pursuant to written waiver of notice signed

by all the members of the commission. A record shall be kept of all proceedings at meetings and of the vote taken on each act or transaction of the commission and a majority vote of all members shall be required to bind the commission.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.207.

IC 25-28.5-1-10
Office and supplies of commission; employees
Sec. 10. (a) The department of administration shall provide office space, furniture, and necessary supplies and the office files, records, and property of the commission.
(b) The licensing agency shall provide the board with employees necessary to administer the provisions of this chapter.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.208; P.L.132-1984, SEC.39.

IC 25-28.5-1-11
Unlawful acts
Sec. 11. It shall be unlawful for any person to act in the capacity of a plumbing contractor or journeyman plumber within this state without first obtaining a license as a plumbing contractor or journeyman plumber from the commission. This chapter however does not apply to helpers, laborers, registered apprentices, and other employees of a plumbing contractor or journeyman plumber, who do not in any manner hold themselves out to the public as being plumbers.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.209; P.L.248-1985, SEC.2.

IC 25-28.5-1-12
Licensing requirements; apprenticeship; nonresidents
Sec. 12. (a) Except as otherwise provided in this chapter, a natural person over the age of eighteen (18) years who resides in Indiana and any corporation which satisfies the further requirements of this chapter may be licensed by the commission as a plumbing contractor. Except as otherwise provided by this chapter, a natural person over the age of eighteen (18) years may be licensed by the commission as journeyman plumber.
(b) A person who desires to be licensed as a plumbing contractor or journeyman plumber is eligible for such a license upon the successful taking of the examination provided in section 15 of this chapter.
(c) To qualify for a journeyman plumber examination under subsection (b), an applicant who is an Indiana resident must provide evidence that the applicant has completed at least four (4) years in an apprenticeship program approved by the commission or present to the commission a notarized statement providing evidence that the applicant has at least four (4) years of experience in the plumbing trade in employment as set forth in section 32(2), 32(6), or 32(7) of

this chapter. To qualify for a plumbing contractor license examination under subsection (b), an applicant who is an Indiana resident must provide evidence that the applicant has completed at least four (4) years in an apprenticeship program approved by the commission or present to the commission a notarized statement providing evidence that the applicant has at least four (4) years of experience in the plumbing trade in employment as set forth in section 32(2), 32(6), or 32(7) of this chapter, or has worked in a plumbing business under the direction of a licensed plumbing contractor for at least four (4) years.
(d) An applicant who is not an Indiana resident may qualify to take an examination under subsection (b) in the following manner:
(1) If the applicant holds a license in a state that does not have a reciprocity agreement with Indiana, the applicant must present the license to the commission to be eligible to take the examination.
(2) If the applicant resides in a state that does not have licensing requirements, the applicant before taking the examination must meet the appropriate requirements of subsection (b).
(e) If the applicant holds a license in a state that has a reciprocity agreement with Indiana, the appropriate license shall be issued automatically.
(Formerly: Acts 1972, P.L.188, SEC.1; Acts 1973, P.L.252, SEC.13.) As amended by Acts 1981, P.L.222, SEC.210; P.L.20-1991, SEC.7; P.L.194-2005, SEC.69.

IC 25-28.5-1-13
Application for license; corporations, partnerships, or associations; requisites
Sec. 13. (a) A person wishing to be licensed as a plumbing contractor or journeyman plumber must file with the commission a written application, on a form provided by the commission, that contains information the commission considers necessary to determine the qualifications of the applicant.
(b) All members of a firm, a copartnership, or an association who engage in the activities defined in this chapter as those of a plumbing contractor must be individually licensed as a plumbing contractor. In the case of a limited partnership, only the general partner must be licensed under this chapter.
(c) In the case of a corporation engaged in the business of a plumbing contractor, the corporation must be licensed as a plumbing contractor and must file with the commission an application as provided for in this chapter. A corporation may not be licensed as a plumbing contractor unless one (1) of the officers or employees of the corporation holds a valid license as a plumbing contractor issued by the commission. Where a license is issued to a corporation, at least one (1) officer or employee of the corporation must be:
(1) licensed as a plumbing contractor;
(2) designated in the application; and
(3) named in the license. (d) An officer or employee of a corporation desiring to act as a plumbing contractor in connection with the business of the corporation must take out a separate plumbing contractor's license in the officer's or employee's own name.
(e) An application must be signed by the applicant, or the applicant's duly authorized officer or officers. The applicant must make a statement that the applicant has not been convicted of:
(1) an act that would constitute a ground for disciplinary sanction under IC 25-1-11; or
(2) a felony that has a direct bearing on the applicant's ability to practice competently.
(f) A business that provides plumbing services and is required to file a certificate of assumed business name under IC 23-15-1 must register the name, address, and telephone number of the business with the commission.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.211; Acts 1982, P.L.113, SEC.69; P.L.241-1989, SEC.1; P.L.143-1990, SEC.4; P.L.214-1993, SEC.60.

IC 25-28.5-1-14
Refusal to examine or license
Sec. 14. Upon the filing of an application, the commission may investigate the statements contained therein and, if it finds the statements to be untrue, may refuse to examine or license the applicant.
(Formerly: Acts 1972, P.L.188, SEC.1.)

IC 25-28.5-1-15
Examinations
Sec. 15. (a) Except as otherwise provided, individual applicants for a license as a plumbing contractor or journeyman plumber must pass an examination. The contents of the examination must, for each license category, test the current level of skills required of persons to be licensed in that category.
(b) Examinations may be conducted at times and locations the commission may prescribe.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by P.L.241-1989, SEC.2.

IC 25-28.5-1-16
Preparation and administration of examination
Sec. 16. The commission or the commission's designee shall prepare and administer examinations for each license category. The subject matter to be covered and the passing grade for licensing shall be established and made known to the applicants prior to the date of the examination.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by P.L.241-1989, SEC.3.

IC 25-28.5-1-17 Reexamination
Sec. 17. (a) An applicant who fails the applicant's first examination for a license as a plumbing contractor or journeyman plumber may be reexamined.
(b) Reexamination of an applicant who fails the examination after two (2) attempts may be conditioned on the satisfactory completion of additional study or training as prescribed by the commission.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by P.L.241-1989, SEC.4.

IC 25-28.5-1-18
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-28.5-1-18.1
Apprentice plumber; application for registration; certificate of registration
Sec. 18.1. (a) An individual age seventeen (17) years or older wanting to be registered by the commission as an apprentice plumber shall, on a form provided by the commission, make application for registration. The applicant shall also provide to the commission a statement signed by a licensed plumbing contractor or journeyman plumber who is the employer of the applicant that the prospective apprentice is the employer's employee and will work under the direct and immediate personal supervision of a licensed contractor or journeyman plumber.
(b) If the commission approves the application for registration, it shall issue a certificate of registration as an apprentice plumber to the applicant.
As added by P.L.248-1985, SEC.3.

IC 25-28.5-1-18.3
Expiration of license
Sec. 18.3. A plumbing contractor's license expires upon the death of the individual to whom it was issued.
As added by P.L.248-1985, SEC.4.

IC 25-28.5-1-18.5
Temporary plumbing contractor's license; issuance
Sec. 18.5. Notwithstanding section 12 of this chapter, the commission may issue a temporary plumbing contractor's license to an applicant who has an ownership interest in or is an officer of a contracting business if the plumbing contractor licensee operating the business has died or is physically or mentally unable to operate the business. The commission may issue the license for the period needed to dispose of the contracting business or to otherwise meet the emergency giving rise to the need for the license. However, a temporary contractor's license may not be issued for a period, including all renewals, exceeding two (2) years.
As added by P.L.248-1985, SEC.5.
IC 25-28.5-1-19
Reciprocity
Sec. 19. Upon the payment of the required fee, an applicant who is a plumbing contractor or journeyman plumber licensed or registered in another state, territory, country, or province, shall without examination, be granted a license as a plumbing contractor or journeyman plumber by the Indiana Plumbing Commission:
Provided, That
(a) No such applicant shall be granted a license in a category he is not licensed in another state.
(b) The individual applicant for a license as a plumbing contractor or a journeyman plumber shall be at least eighteen (18) years of age.
(c) The requirements for the licensing or registration of plumbing contractors or journeyman plumbers in such other state, territory, country, or province, were, at the date of the applicant's last registration or licensing, substantially equal to the requirements in force in this state; and: Provided, That the same privilege of registration or licensing is accorded by said state, territory, country or province to licensees of the State of Indiana.
(Formerly: Acts 1972, P.L.188, SEC.1; Acts 1973, P.L.252, SEC.14.) As amended by Acts 1981, P.L.222, SEC.212.

IC 25-28.5-1-20
Nonresident applicants; service of process
Sec. 20. (a) Nonresident applicants for a license to act as a plumbing contractor or journeyman plumber in Indiana shall file a written application with the commission on a form to be provided by the commission. The nonresident applicant shall also file a certified copy of his license, or certificate of registration as a plumbing contractor or journeyman plumber in the state wherein he resides.
(b) In addition, every nonresident applicant to be licensed as a plumbing contractor or journeyman plumber shall file an irrevocable appointment of the secretary of the commission as his agent for service of process within this state.
(1) All process served upon the secretary of the commission as agent for a nonresident plumbing contractor or journeyman plumber shall be served in duplicate. One (1) copy shall be filed in the office of the commission and one (1) copy shall be forwarded to the nonresident licensee or registrant by the secretary by certified mail, return receipt requested.
(2) Service of process upon the secretary, as provided in this section shall be equivalent to personal service within the state upon the nonresident licensee or registrant.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.213.

IC 25-28.5-1-21
Repealed
(Repealed by P.L.260-1987, SEC.3.)
IC 25-28.5-1-22
Expiration of license or certificate of registration; renewal; fees
Sec. 22. (a) Every license or certificate of registration issued under this chapter expires on a date established by the licensing agency under IC 25-1-6-4 and shall be renewed biennially thereafter upon payment of the required renewal fees.
(b) Applications for renewal shall be filed with the commission in the form and manner provided by the commission. The application shall be accompanied by the required renewal fee. The commission, upon the receipt of the application for renewal and the required renewal fee, shall issue to the renewal applicant a license or certificate of registration in the category said applicant has previously held. Unless a license is renewed, a license issued by the commission expires on the date specified by the licensing agency under IC 25-1-6-4.
(c) A license or certificate of registration lapses without any action by the commission if an application for renewal has not been filed and the required fee has not been paid by the established biennial renewal date.
(d) If a license or certificate of registration has been expired for not more than three (3) years, the license or certificate of registration may be reinstated by the commission if the holder of the license or certificate of registration meets the requirements of IC 25-1-8-6(c).
(e) If a license or certificate of registration has been expired for more than three (3) years, the license or certificate of registration may be reinstated by the commission if the holder of the license or certificate of registration meets the requirements for reinstatement under IC 25-1-8-6(d).
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.214; Acts 1982, P.L.113, SEC.70; P.L.194-2005, SEC.70; P.L.105-2008, SEC.55.

IC 25-28.5-1-23
Fees
Sec. 23. The fees to be charged by and paid to the commission by licensees for all licenses and license renewals shall be established by the commission under IC 25-1-8.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1976, P.L.120, SEC.1; Acts 1981, P.L.222, SEC.215; Acts 1982, P.L.113, SEC.71; P.L.84-1998, SEC.26; P.L.194-2005, SEC.71.

IC 25-28.5-1-24
Disposition of fees; expenses of commission
Sec. 24. (a) All fees collected by the commission shall be deposited with the treasurer of state to be deposited by the treasurer in the state general fund.
(b) All expenses of the commission shall be paid from the state general fund upon appropriation being made therefor in the manner provided by law for the making of such appropriations.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1976,

P.L.119, SEC.22; P.L.194-2005, SEC.72.

IC 25-28.5-1-25
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)

IC 25-28.5-1-26
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)

IC 25-28.5-1-27
Investigations; motion of commission or complaint; approval
Sec. 27. Subject to IC 25-1-7, the commission may, upon its own motion and shall, upon the verified complaint in writing of any person setting forth specifically the wrongful act or acts complained of, investigate any action or business transaction of any licensee in accordance with IC 25-1-11. Approval by a majority of all members of the commission shall be required for any action to be taken.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1977, P.L.172, SEC.44; Acts 1981, P.L.222, SEC.216; P.L.214-1993, SEC.61.

IC 25-28.5-1-27.1
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-28.5-1-28
Proceedings for denial, suspension, or revocation of license; review
Sec. 28. (a) Proceedings before the commission for the suspension or revocation of any license shall be conducted in the manner provided by IC 4-21.5-3.
(b) Any person aggrieved by any action of the commission in suspending or revoking his license or certificate of registration may seek judicial review by following IC 4-21.5-5.
(c) Any person aggrieved by the commission's action in failing to issue or renew a license or certificate of registration may seek judicial review by following IC 4-21.5-5.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by P.L.7-1987, SEC.126.

IC 25-28.5-1-29
Record of commission as evidence; conclusiveness of verdicts
Sec. 29. (a) The record of the commission (or a duly certified copy thereof), shall be admissible in any proceedings at law or in equity in any court of competent jurisdiction in this or any other state in which the applicant, licensee or certificate of registration holder charged or under investigation is a party, and where the issues of an act involved in the proceedings are pertinent to the inquiry before the commission and the verdict of the jury or judgment of the court in any action at law or the decree of the court in any proceeding in

equity shall be prima facie as the facts at issue in the proceedings and necessarily adjudicated therein.
(b) The verdict of the court or jury in any criminal prosecution in a court of record of this or any other state in which the applicant, licensee, or certificate of registration holder charged shall have been the defendant shall be conclusive as to the facts charged and at issue in such prosecution.
(Formerly: Acts 1972, P.L.188, SEC.1.)

IC 25-28.5-1-30
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-28.5-1-31
Violations
Sec. 31. (a) A person who acts or advertises as a plumbing contractor or journeyman plumber without first obtaining a license from the commission or who continues to act as a plumbing contractor or journeyman plumber after the person's license has been suspended, revoked, or otherwise restricted under IC 25-1-11 commits a Class A misdemeanor.
(b) A person who fails to renew the person's license and continues to act as a plumbing contractor or journeyman plumber after the license has expired commits a Class B misdemeanor.
(c) It is unlawful for a plumbing contractor to fail to include one (1) of the following names on written or printed advertising for plumbing services and on vehicles that are used to provide plumbing services:
(1) The plumbing contractor's name.
(2) The name of the business with which the plumbing contractor is associated.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2547; Acts 1981, P.L.222, SEC.218; P.L.241-1989, SEC.5; P.L.214-1993, SEC.62.

IC 25-28.5-1-32
Exceptions to application of chapter
Sec. 32. This chapter does not apply to the following:
(1) Contractors in work on bridges, roads, streets, highways, railroads, or utilities and services incidental to the work.
(2) An authorized employee of the United States, the state, or a political subdivision of the state if the employee does not profess to be for hire and is acting within the scope of the employee's employment.
(3) An officer appointed by a court when the officer is acting within the scope of the officer's office as defined by law or court order. When construction projects are not underway at the time of the appointment of the officer by the court, and the nature of the officer's appointment requires that plumbing must be done, the officer must employ or contract with a registered

plumbing contractor or journeyman plumber.
(4) Public utilities with respect to construction, maintenance, and development work performed by their own forces and incidental to their business.
(5) The owner occupant of a dwelling of eight (8) or less residential units when the owner occupant is installing, altering, or repairing the plumbing system of the residential units.
(6) Construction, alteration, improvement, or repair of a plumbing system, located on a site, the title of which is in the name of the United States of America, or to construction, alteration, improvement, or repair on a project where federal law supersedes this article.
(7) An individual who is employed or acts as a maintenance person at the individual's place of employment.
(8) Farmsteads, except for buildings built on the farmstead for the purpose of public or commercial use.
(9) A sewer contractor, sewage disposal contractor, or an excavation contractor or utility contractor who generally engages in the business of installing, altering, or repairing sewers, private or public sewage disposal systems, and water distribution or drainage lines outside the foundation walls of a building.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1980, P.L.166, SEC.4; Acts 1981, P.L.222, SEC.219; P.L.241-1989, SEC.6.

IC 25-28.5-1-33
Political subdivisions; power to regulate
Sec. 33. Nothing in this chapter shall limit the power of political subdivision to regulate the quality and character of work performed by plumbing contractors through the enforcement of building codes and inspections, but no political subdivision shall require any licensee under this chapter to submit to any other form of licensing: Provided, however, That any political subdivision of this state may require any person licensed as a plumbing contractor under the provisions of this chapter to register with some public official of said political subdivision in order that the plumbing inspection officials of such political subdivision may have the records necessary to inspect the work of persons licensed hereunder. Nothing herein contained shall prohibit any political subdivision from charging a reasonable fee for such registration. Failure to register as required by a political subdivision, upon certification of said failure to the commission, at the discretion of the commission may constitute a basis for suspension of any plumbing contractor's license issued under the provisions of this chapter. Repeated and intentional violation of any such registration requirements may at the discretion of the commission constitute a basis for the revocation of a plumbing contractor's license, said proceeding for suspension or revocation to be had under the provisions of section 26 of this chapter.
(Formerly: Acts 1972, P.L.188, SEC.1.)
IC 25-28.5-1-34
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-28.5-1-35
Display of license; register available for public inspection
Sec. 35. (a) A plumbing contractor licensee shall prominently display the licensee's license in the licensee's principal business office. In the case of a partnership or corporation, the license of at least one (1) partner, member, or officer of the corporation, or the corporate license, must be displayed.
(b) The license number of a licensed plumbing contractor must be recognizably displayed in all forms of written or printed advertising for plumbing services and on all vehicles that are used to provide plumbing services.
(c) A plumbing contractor, partnership, or corporation must maintain a register listing:
(1) the name and license number of every plumbing contractor currently employed there;
(2) the name and license number of every journeyman plumber currently employed there; and
(3) the name and registration number of every apprentice plumber currently employed there.
The register must be available for public inspection upon request.
(d) A plumbing contractor, journeyman plumber, or apprentice plumber shall carry a facsimile of that person's license or certificate of registration on a job location where the person is engaged in plumbing contracting or the trade of plumbing. The plumbing contractor, journeyman plumber, or apprentice plumber shall display that person's license or certificate of registration upon the demand of a state inspector or local building or plumbing inspector in Indiana within that inspector's local jurisdiction or upon a customer's request.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1981, P.L.222, SEC.220; P.L.248-1985, SEC.7; P.L.241-1989, SEC.7.

IC 25-28.5-1-36
Actions to recover for services by unlicensed or unregistered plumbers barred
Sec. 36. No action or suit shall be instituted in any court of this state to recover compensation for plumbing contracting services, or for wages for work done which under the provisions of this chapter constitutes plumbing, by a person who is not licensed or registered under the provisions of this chapter.
(Formerly: Acts 1972, P.L.188, SEC.1.)

IC 25-28.5-1-37
Subpoena powers of commission; service and witness fees; enforcement
Sec. 37. The commission conducting a hearing in any particular case shall have power to subpoena and order production of books and

papers. In any hearing, the process issued by the commission shall extend to all parts of the state and the process shall be served either in like manner as are served writs of subpoena in the circuit court or by any person designated by the commission for that purpose. The person serving the process shall receive such compensation as may be allowed by the commission not to exceed the fee prescribed by law for similar services in the circuit courts and the fees shall be paid in the same manner as provided in this chapter for fees of witnesses subpoenaed at the instance of the commission. All witnesses who shall be subpoenaed and who appear in any proceeding before the commission shall receive the same fees and mileage as allowed by law to witnesses in the circuit courts, which amount shall be paid by the party at whose instance the subpoena was issued or upon whose behalf the witness has been called. When any witness who has not been subpoenaed at the instance of any party to the proceeding shall be subpoenaed at the instance of the commission the fees and mileage of the witness shall be paid from the funds appropriated to the use of the commission in the same manner as other expenses of the commission are paid.
Where in any proceeding before the commission, any witness shall fail or refuse to attend upon subpoena issued by the commission or any of their representatives, or appearing, shall refuse to testify or shall refuse to produce any books and papers the production of which is called for by the subpoena, the attendance of any witness and the giving of his testimony and the production of the books and papers required shall be enforced by any circuit court of this state.
(Formerly: Acts 1972, P.L.188, SEC.1.)

IC 25-28.5-1-38
Rules and regulations
Sec. 38. The Indiana Plumbing Commission is hereby authorized and empowered to adopt, fix and establish all rules and regulations necessary for the proper administration and enforcement of the provisions of this chapter.
(Formerly: Acts 1972, P.L.188, SEC.1.) As amended by Acts 1980, P.L.166, SEC.5.

IC 25-28.5-1-39
Loss of bid due to chapter violations; injunctive relief
Sec. 39. (a) As used in this section, "person" means an individual, a corporation, a partnership, or other legal entity.
(b) If a person submits a written competitive bid for a project involving the:
(1) alteration;
(2) construction;
(3) conversion;
(4) improvement;
(5) modernization;
(6) rehabilitation;
(7) remodeling; (8) renovation;
(9) repair; or
(10) replacement of plumbing;
and that bid is not accepted because another person knowingly violated this chapter, a person described in subsection (c) may bring a civil action to enjoin the person who violated this chapter from performing any activity under the competitive bid.
(c) The following persons may bring an action for injunctive relief under subsection (b):
(1) The person who did not receive the bid.
(2) An organization or association that represents plumbers.
As added by P.L.20-1991, SEC.8.



CHAPTER 2. PLUMBERS RECOVERY FUND

IC 25-28.5-2-2
Surcharge; formula; assessments
Sec. 2. (a) If the total amount in the plumbers recovery fund (including principal and interest) plus estimated revenues from the fee assessed under section 2.1 of this chapter from July 1 of the current year through June 30 of the next year will be less than three hundred thirty thousand dollars ($330,000) on June 30 in an odd-numbered year after the payment of all claims and expenses, the plumbing commission shall assess a surcharge according to the following formula in order to maintain the fund at an approximate level of four hundred thousand dollars ($400,000):
STEP ONE: Determine the amount remaining in the fund on June 30 of the current year after all expenses and claims have been paid.
STEP TWO: Add to the amount determined under STEP ONE the amount of revenue estimated from the fee assessed under section 2.1 of this chapter from July 1 of the current year through June 30 of the next year.
STEP THREE: Subtract the amount determined under STEP TWO from four hundred thousand dollars ($400,000).
STEP FOUR: Determine the number of plumbing contractors who had licenses in effect on June 30 of the current year.
STEP FIVE: Divide the number determined under STEP THREE by the number determined under STEP FOUR.
(b) The plumbing commission shall assess the surcharge described in subsection (a) against each plumbing contractor who:
(1) receives an initial license; or
(2) receives a renewal license.
(c) The plumbing commission shall assess the surcharge described in subsection (a) for the two (2) year period beginning on July 1 of the current year through June 30 of the next odd-numbered year.
(d) The surcharge assessed under this section is in addition to any

other fee under this article.
As added by P.L.260-1987, SEC.1. Amended by P.L.143-1990, SEC.6.

IC 25-28.5-2-2.1
Licensing fee
Sec. 2.1. (a) At the time of initial licensure under this article, each licensee shall pay the fees established by the commission under IC 25-1-8-2 for the following:
(1) A plumbing contractor.
(2) A journeyman plumber.
(b) Fees collected under subsection (a) shall be placed in the plumbers recovery fund.
(c) The fee assessed under this section is in addition to any other fee under this article.
As added by P.L.143-1990, SEC.7. Amended by P.L.194-2005, SEC.73.

IC 25-28.5-2-2.2
Reversion of excess funds
Sec. 2.2. If the total amount in the plumbing recovery fund (including principal and interest) exceeds five hundred fifty thousand dollars ($550,000) at the end of a state fiscal year after the payment of all claims and expenses, the amount in excess of five hundred fifty thousand dollars ($550,000) reverts to the state general fund.
As added by P.L.143-1990, SEC.8.

IC 25-28.5-2-3
Interest on investments; payment of expenses
Sec. 3. Any interest earned on investment of money in the plumbers recovery fund shall be credited at least annually to the fund. No money may be appropriated from the state general fund for payment of any expenses incurred under this chapter, and none of these expenses may be charged against the state.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-4
Applications for orders directing payment out of fund; amount of loss; limitation on recovery
Sec. 4. (a) If any aggrieved person obtains a final judgment in any court against any plumbing contractor to recover damages for a violation under IC 25-1-11 or the plumbing codes of the state (with or without a finding by the Indiana plumbing commission) that results in an actual cash loss to the aggrieved person, the person may, upon termination of all proceedings, including appeals and proceedings supplemental to judgment for collection purposes, file a verified application in the court in which the judgment was entered for an order directing payment out of the plumbers recovery fund of the amount of actual and direct loss in the transaction that remains unpaid upon the judgment. The amount of actual and direct loss may

include court costs but may not include attorney's fees or punitive damages awarded. The amount that may be paid from the plumbers recovery fund may not exceed twenty thousand dollars ($20,000) per judgment and an aggregate lifetime limit of fifty thousand dollars ($50,000) with respect to any one (1) licensee.
(b) This section applies only to a final judgment that awards damages for an act by the plumbing contractor described in subsection (a) that arises directly out of any transaction:
(1) that occurred when the plumbing contractor was licensed;
(2) for which a license was required under IC 25-28.5; and
(3) that occurred after December 31, 1987.
As added by P.L.260-1987, SEC.1. Amended by P.L.214-1993, SEC.63.

IC 25-28.5-2-5
Claims exceeding dollar limitations; joinder of claims; payment of claims; insufficient funds
Sec. 5. (a) If the payment in full of two (2) or more pending valid claims that have been filed by aggrieved persons against a single plumbing contractor would exceed the fifty thousand dollar ($50,000) limit set forth in section 4 of this chapter, the fifty thousand dollars ($50,000) shall be distributed among the aggrieved persons in the ratio that their respective claims bear to the aggregate of all valid claims or in any other manner that a court of record may determine equitable. This money shall be distributed among the persons entitled to share in it without regard to the order of priority in which their respective judgments have been obtained or their claims have been filed.
(b) Upon petition of the commission, the court may require all claimants and prospective claimants against a single plumbing contractor to be joined in one (1) action, to the end that the respective rights of all the claimants to the commission may be equitably adjudicated and settled.
(c) On June 30 and December 31 of each year, the plumbing commission shall identify each claim that the court orders to be paid during the six (6) month period that ended on that day. The commission shall pay the part of each claim that is so identified within fifteen (15) days after the end of the six (6) month period in which the claim is ordered paid. However, if the balance in the fund is insufficient to pay the full payable amount of each claim that is ordered to be paid during a six (6) month period, the commission shall pay a prorated portion of each claim that is ordered to be paid during the period. Any part of the payable amount of a claim left unpaid due to the prorating of payments under this subsection must be paid (subject to the fifty thousand dollar ($50,000) limit described in section 4 of this chapter) before the payment of claims ordered to be paid during the following six (6) month period.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-6 Agent for service of process
Sec. 6. Any plumbing contractor who is licensed or renews a license under this article after December 31, 1987, and upon whom personal service cannot be made with reasonable diligence shall be considered to have appointed the commission as the plumbing contractor's agent for service of process for purposes of actions filed under section 4 of this chapter for recovery from the plumbers recovery fund. Service of process under this section shall be made as nearly as practicable in the manner prescribed by the Indiana Rules of Trial Procedure for service on corporations.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-7
Limitation of actions
Sec. 7. An order for payment from the plumbers recovery fund may not be issued unless the action to recover from the plumbers recovery fund was commenced within two (2) years after the termination of all proceedings against the plumbing contractor for a violation under IC 25-1-11 or the plumbing codes of the state, including appeals and proceedings supplemental to judgment. When any person commences an action for a judgment that may result in an order for payment from the fund, the plumbing contractor against whom the action has been taken shall notify the commission in writing of the commencement of the action.
As added by P.L.260-1987, SEC.1. Amended by P.L.214-1993, SEC.64.

IC 25-28.5-2-8
Commission as defendant; hearings; issuance of orders
Sec. 8. When any person files an application for an order directing payment from the plumbers recovery fund, the commission shall be made a party defendant to the proceedings. The court shall conduct a hearing on the application, and it may issue an order directing payment out of the plumbers recovery fund, as provided in section 9 of this chapter, subject to the limitation of section 4 of this chapter, if the court finds:
(1) that there is no collusion between the judgment creditor and the judgment debtor;
(2) that the judgment creditor is making application not more than one (1) year after the termination of all proceedings in connection with the judgment, including appeals and proceedings supplemental to judgment for collection purposes;
(3) that the judgment creditor has caused to be issued a writ of execution on the judgment and the officer executing the writ has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found or that the amount realized on the sale under the execution was insufficient to satisfy the judgment;
(4) that the judgment creditor has diligently pursued the

creditor's remedies against all the judgment debtors and all other persons liable to the creditor in the transaction for which the creditor seeks recovery from the plumbers recovery fund;
(5) that a violation under IC 25-1-11 or the plumbing codes of the state arose directly out of a transaction that occurred when the judgment debtor was licensed and acted in a capacity for which a license is required under this article and that the transaction occurred after December 31, 1987; and
(6) that, in the event of a default judgment or a judgment entered upon stipulation of the parties, the judgment debtor's acts constituted a violation under IC 25-1-11 or the plumbing codes of the state.
As added by P.L.260-1987, SEC.1. Amended by P.L.214-1993, SEC.65.

IC 25-28.5-2-9
Payment of claims from fund
Sec. 9. Upon a final order of the court directing that payment be made out of the plumbers recovery fund, the commission shall, subject to sections 4 through 5 of this chapter, make the payment out of the plumbers recovery fund as provided in section 5 of this chapter.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-10
Suspension of license; repayment of fund
Sec. 10. If the commission is required to make any payment from the plumbers recovery fund in settlement of a claim or toward the satisfaction of a judgment under this chapter, the commission shall suspend the judgment debtor's license. The licensee is not eligible to be licensed again as either a plumbing contractor or journeyman plumber until the licensee has repaid in full the amount paid from the plumbers recovery fund with interest of twelve percent (12%) per annum.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-11
Subrogation
Sec. 11. When, upon order of any court, the commission has caused payment to be made from the plumbers recovery fund to a judgment creditor, the commission is subrogated to the rights of the judgment creditor with respect to the amount paid.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-12
Expenditure of interest
Sec. 12. Subject to the approval of the budget agency, the commission may expend the interest earned by the plumbers recovery fund for the following:
(1) Publications that provide: (A) information concerning the commission's activities and administrative rulings; and
(B) other educational information concerning the practice of plumbing.
(2) Educational programs concerning the practice of plumbing in Indiana.
As added by P.L.260-1987, SEC.1. Amended by P.L.20-1991, SEC.9.

IC 25-28.5-2-13
Attorney general; staff assistance; expenses
Sec. 13. (a) The office of the attorney general shall provide the staff assistance necessary to:
(1) enable the plumbing commission to perform its duties under this chapter; and
(2) enforce this chapter.
(b) Expenses incurred by the office of the attorney general under this section shall be paid from the plumbers recovery fund.
As added by P.L.260-1987, SEC.1.






ARTICLE 29. PODIATRISTS

CHAPTER 1. REGULATION OF PODIATRISTS

a podiatrist or group of podiatrists who performs an act, a duty, or a function that is customarily within the specific area of practice of the employing podiatrist or group of podiatrists, if the act, duty, or function is performed under the direction and supervision of the employing podiatrist or a podiatrist of the employing group within whose area of practice the act, duty, or function falls. An employee may not make a diagnosis or prescribe a treatment and must report the results of an examination of a patient conducted by the employee to the employing podiatrist or the podiatrist of the employing group under whose supervision the employee is working. An employee may not administer medication without the specific order of the employing podiatrist or a podiatrist of the employing group. Unless an employee is licensed or registered to independently practice in a profession described in subdivisions (8) through (12), nothing in this subsection grants the employee independent practitioner status or the authority to perform patient services in an independent practice in a profession.
(14) A hospital licensed under IC 16-21 or IC 12-25.
(15) A health care organization whose members, shareholders, or partners are individuals, partnerships, corporations, facilities, or institutions licensed or legally authorized by this state to provide health care or professional services as:
(A) a podiatrist;
(B) a psychiatric hospital;
(C) a hospital;
(D) a health facility;
(E) a registered or licensed practical nurse;
(F) a physician;
(G) a chiropractor; or
(H) a physical therapist.
(b) A person described in subsection (a)(8) through (a)(12) is not excluded from the application of this article if:
(1) the person performs an act that an Indiana statute does not authorize the person to perform; and
(2) the act qualifies in whole or in part as the practice of podiatric medicine.
(c) An employment or other contractual relationship between an entity described in subsection (a)(14) through (a)(15) and a licensed podiatrist does not constitute the unlawful practice of podiatric medicine under this article if the entity does not direct or control independent medical acts, decisions, or judgment of the licensed podiatrist. However, if the direction or control is done by the entity under IC 34-30-15 (or IC 34-4-12.6 before its repeal), the entity is excluded from the application of this article as it relates to the unlawful practice of podiatric medicine.
(d) This subsection does not apply to a prescription or drug order for a legend drug that is filled or refilled in a pharmacy owned or operated by a hospital licensed under IC 16-21-2. A podiatrist

licensed in Indiana who permits or authorizes a person to fill or refill a prescription or drug order for a legend drug except as authorized in IC 16-42-19 is subject to disciplinary action under IC 25-1-9. A person who violates this subsection commits the unlawful practice of podiatric medicine under this chapter.
As added by P.L.33-1993, SEC.50. Amended by P.L.2-1995, SEC.99; P.L.1-1998, SEC.133; P.L.42-2011, SEC.57.

IC 25-29-1-1
Repealed
(Repealed by Acts 1982, P.L.113, SEC.91.)

IC 25-29-1-1.1
Definitions
Sec. 1.1. The definitions in this chapter apply throughout this article.
As added by Acts 1981, P.L.222, SEC.221. Amended by P.L.137-1985, SEC.9; P.L.33-1993, SEC.51; P.L.217-1993, SEC.5; P.L.1-1994, SEC.127.

IC 25-29-1-2
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-3
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-3.1
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-4
Repealed
(Repealed by P.L.137-1985, SEC.19.)

IC 25-29-1-4.1
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-5
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-5.1
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-5.2
Repealed (Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-6
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-29-1-6.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-29-1-7
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-8
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-9
Repealed
(Repealed by P.L.33-1993, SEC.74.)

IC 25-29-1-9.5
"Agency" defined
Sec. 9.5. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.1-2006, SEC.470.

IC 25-29-1-10
"Board" defined
Sec. 10. "Board" refers to the board of podiatric medicine established by IC 25-29-2-1.
As added by P.L.33-1993, SEC.53.

IC 25-29-1-11
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 25-29-1-12
"Podiatric medicine" defined
Sec. 12. (a) "Podiatric medicine" means the diagnosis or medical, surgical (as described in IC 25-22.5-1-1.1(a)(1)(C)), and mechanical treatment of the human foot and related structures.
(b) Podiatric medicine includes the administration of local anesthetics.
As added by P.L.33-1993, SEC.55.

IC 25-29-1-13
"Podiatrist" defined
Sec. 13. "Podiatrist" means an individual who: (1) practices podiatric medicine; and
(2) uses one (1) or more of the following designations:
(A) Doctor of podiatric medicine.
(B) Podiatric physician.
(C) Podiatric surgeon.
As added by P.L.33-1993, SEC.56.

IC 25-29-1-14
"Podiatrist's assistant" defined
Sec. 14. "Podiatrist's assistant" means an individual who is certified under IC 25-29-8.
As added by P.L.33-1993, SEC.57.

IC 25-29-1-15
"Supervising podiatrist" defined
Sec. 15. "Supervising podiatrist" means a licensed podiatrist who has been certified by the board under IC 25-29-8 to supervise a podiatrist's assistant.
As added by P.L.33-1993, SEC.58.

IC 25-29-1-16
"Surgical treatment" defined
Sec. 16. "Surgical treatment" means the incision, excision, or disarticulation of parts of the human foot and related structures to treat a disease, a deformity, or an ailment of the foot. The term does not include the amputation of the entire foot, but does include the amputation of an entire toe if the amputation is performed at an institution:
(1) that is approved by a joint commission of accredited hospital organizations; and
(2) where comanagement of the patient is being performed by a physician licensed under IC 25-22.5.
As added by P.L.33-1993, SEC.59.



CHAPTER 2. BOARD OF PODIATRIC MEDICINE

IC 25-29-2-2
Membership of board; qualifications
Sec. 2. (a) The board consists of six (6) members appointed by the governor.
(b) Four (4) members must be licensed podiatrists who actively practice podiatric medicine and who meet the following conditions:
(1) Be licensed in Indiana as a podiatrist under this article.
(2) Be a resident of Indiana.
(3) Have practiced podiatric medicine for at least five (5) years.
(c) Two (2) members of the board must meet the following conditions:
(1) Be a resident of Indiana.
(2) Not be associated with the practice of podiatry other than as a consumer.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-3
Term of members
Sec. 3. A member of the board serves a term of three (3) years and until the member's successor is appointed and qualified.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-4
Removal of member; filling vacancies
Sec. 4. (a) The governor may remove a member of the board after a hearing conducted under IC 4-21.5-3 for incompetency, neglect of duty, or for unprofessional conduct.
(b) A vacancy in the membership of the board shall be filled by appointment by the governor for the unexpired term.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-5
Quorum
Sec. 5. A quorum of the board consists of four (4) members. At least four (4) votes are necessary for the board to take official action.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-6
Meetings
Sec. 6. (a) The board shall hold at least one (1) meeting each year. The board may hold additional meetings that the board considers necessary. (b) A meeting may be called by the chairman or by a majority of the members of the board.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-7
Officers
Sec. 7. Each year the board shall elect a chairman and any other officers from its members that the board considers necessary.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-8
Compensation and reimbursement
Sec. 8. Each member of the board is entitled to receive the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling and expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures prepared by the Indiana department of administration and approved by the budget agency.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-9
Records
Sec. 9. The agency shall keep a record of all licenses and applications for licensure. The record must contain all the facts in the application, including the action of the board on the application.
As added by P.L.33-1993, SEC.60. Amended by P.L.1-2006, SEC.471.

IC 25-29-2-10
Receipts and deposits
Sec. 10. The agency shall receive and account for all money collected under this article and deposit the money in the state general fund with the treasurer of state.
As added by P.L.33-1993, SEC.60. Amended by P.L.1-2006, SEC.472.

IC 25-29-2-11
Adoption of rules
Sec. 11. (a) The board may adopt rules under IC 4-22-2 concerning the following:
(1) Forms necessary for applications.
(2) Creation of a committee to assist the board with the administration of podiatrist's assistants and supervising podiatrists under IC 25-29-8.
(3) Areas that are necessary to implement this act.
(b) The board shall adopt rules under IC 4-22-2 concerning the following:
(1) The establishment of fees under IC 25-1-8-2.
(2) The retirement or surrender of a license. (3) Granting an inactive license and procedures for reinstatement of an inactive license.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-12
Conduct of hearings
Sec. 12. Each hearing conducted by the board must be held in accordance with the procedures under IC 4-21.5-3.
As added by P.L.33-1993, SEC.60.



CHAPTER 3. APPLICATION FOR LICENSURE

IC 25-29-3-2
Applicant appearance before board
Sec. 2. (a) The board may require an applicant under this chapter to personally appear before the board.
(b) The board may require the applicant to provide other information that the board determines is necessary.
As added by P.L.33-1993, SEC.61.

IC 25-29-3-3
Application fee
Sec. 3. An individual applying for a license under this chapter must pay a fee.
As added by P.L.33-1993, SEC.61.

IC 25-29-3-4
Right of applicant to take examination
Sec. 4. An applicant who satisfies the requirements under this chapter may take the examination under IC 25-29-4.
As added by P.L.33-1993, SEC.61. Amended by P.L.2-2005, SEC.68.



CHAPTER 4. EXAMINATIONS

IC 25-29-4-2
Preparation, administration, and scoring of examination
Sec. 2. (a) The board shall approve the preparation, administration, and scoring of the examination.
(b) The board shall establish examination procedures and the score required to pass the examination.
As added by P.L.33-1993, SEC.62.

IC 25-29-4-3
Division of examination into parts; rules for reexamination
Sec. 3. (a) The board may require that the examination be administered in separate parts.
(b) The board shall establish specific time requirements for an initial applicant to pass the examination.
(c) The board may grant permission to take subsequent examinations and establish additional requirements for applicants who do not meet the time requirements to pass the examination under subsection (b).
As added by P.L.33-1993, SEC.62.

IC 25-29-4-4
Examination fees
Sec. 4. An applicant must pay an examination fee before taking the examination.
As added by P.L.33-1993, SEC.62.

IC 25-29-4-5
Grant of license to successful examinees
Sec. 5. The board shall issue a license to an applicant who has passed the examination and meets the other requirements under this chapter and IC 25-29-4.
As added by P.L.33-1993, SEC.62.



CHAPTER 5. RECIPROCITY; TEMPORARY LICENSURE

IC 25-29-5-2
Temporary licensure
Sec. 2. (a) The board may issue a temporary license to an applicant who pays a fee established by the board and who presents satisfactory evidence to the board that the applicant:
(1) meets the requirements established by the board; and
(2) is licensed in a state, territory, or possession of the United States.
(b) A temporary license expires the earlier of:
(1) the date the applicant holding the temporary license is issued a license under this article; or
(2) the date the board disapproves the applicant's licensure application.
As added by P.L.33-1993, SEC.63.

IC 25-29-5-3
Limited licensure
Sec. 3. The board may issue a limited license to an applicant who pays a fee established by the board and who presents satisfactory evidence to the board that the applicant:
(1) except for the requirements under IC 25-29-3-1(3) and IC 25-29-3-1(4), meets the requirements under IC 25-29-3-1;
(2) meets the requirements established by the board; and
(3) is enrolled in a graduate training program in an institution that is approved by the board.
As added by P.L.33-1993, SEC.63. Amended by P.L.2-2005, SEC.70.



CHAPTER 6. LICENSE RENEWAL

IC 25-29-6-2
Renewal notice; fee
Sec. 2. (a) Renewal notices must be sent in accordance with IC 25-1-2-6(c).
(b) The renewal fees must be paid in accordance with IC 25-1-8-2(d).
As added by P.L.33-1993, SEC.64.

IC 25-29-6-3
Failure to renew; conditions for subsequent relicensing
Sec. 3. (a) The failure on the part of a podiatrist to renew a license as required does not deprive the individual of the right of renewal of the individual's license.
(b) The board may reinstate a license to a podiatrist who has not renewed the individual's license not later than four (4) years after the expiration if the individual meets the requirements under IC 25-1-8-6(c).
(c) If a license has been expired for more than four (4) years, the license may be reinstated by the board if the holder of the license meets the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.33-1993, SEC.64. Amended by P.L.105-2008, SEC.56.

IC 25-29-6-4
Application for renewal; contents and verification
Sec. 4. An application for renewal must be verified by the applicant and include the following information:
(1) Any action taken against the podiatrist for conduct that would be a ground for disciplinary action.
(2) Any awards, judgments, or settlements against the podiatrist that total at least twenty thousand dollars ($20,000) in a calendar year.
(3) The podiatrist's voluntary surrender or voluntary limitation on a license or authorization to practice podiatric medicine in another jurisdiction.
(4) Any denial to issue the podiatrist a license or authorization to practice medicine in another jurisdiction.
(5) The podiatrist's voluntary resignation from the medical staff of a health care institution or voluntary limitation of the

podiatrist's staff privileges at the health care institution if the action occurred while the podiatrist was under investigation by the health care institution for possible medical incompetence, unprofessional conduct, or a mental or physical impairment.
(6) The podiatrist's voluntary resignation or withdrawal from a podiatric medical society, an association, or an organization if the action occurred while the podiatrist was under investigation or review by the medical body for possible medical incompetence, unprofessional conduct, or a mental or physical impairment.
(7) Any addiction or treatment for addiction to alcohol or a chemical substance during the preceding four (4) years.
(8) Any physical injury or disease or mental illness during the preceding four (4) years that affected or may affect the podiatrist's ability to practice podiatric medicine.
(9) Except for a showing of good cause that is acceptable to the board, evidence of the podiatrist's maintenance of professional medical competence, which may include continuing podiatric medical education, postgraduate studies, institutes, seminars, lectures, conferences, work shops, professional evaluation, and specialty board certification or recertification during the preceding four (4) years.
As added by P.L.33-1993, SEC.64.

IC 25-29-6-5
Applications for renewal; further information or appearance
Sec. 5. The board may under section 4 of this chapter require an applicant to do the following:
(1) Provide additional information that the board determines is necessary.
(2) Personally appear before the board.
As added by P.L.33-1993, SEC.64.

IC 25-29-6-6
Use of information for investigation or disciplinary proceedings
Sec. 6. The board may initiate an investigation or a disciplinary proceeding based on information that is collected under this chapter.
As added by P.L.33-1993, SEC.64.



CHAPTER 7. IMPAIRMENT

IC 25-29-7-2
Rehabilitation; removal or modification of sanction
Sec. 2. (a) A podiatrist who is prohibited from practicing podiatric medicine under section 1 of this chapter may present evidence to the board at reasonable intervals that the podiatrist is able to practice podiatry with reasonable skill and safety.
(b) The board may after a hearing under subsection (a) remove or modify any sanction imposed under section 1 of this chapter.
As added by P.L.33-1993, SEC.65.

IC 25-29-7-3
Adoption of rules
Sec. 3. The board may adopt rules that do the following:
(1) Require podiatrists to report an impaired podiatrist to the board.
(2) Approve certain voluntary treatment programs for impaired podiatrists that are medically directed and nonprofit. The rules must allow an approved treatment program to be exempt from reporting to the board if the impaired podiatrist is participating satisfactorily in the program.
As added by P.L.33-1993, SEC.65.



CHAPTER 8. PODIATRIST'S ASSISTANTS

IC 25-29-8-2
Supervising podiatrist certification; qualification
Sec. 2. (a) A licensed podiatrist may apply to the board for a certificate as a supervising podiatrist.
(b) An applicant under this section must agree:
(1) to be personally responsible for the supervision of the podiatrist's assistant who is employed by the applicant;
(2) to not employ more than two (2) podiatrist's assistants at one (1) time;
(3) to limit a podiatrist's assistant's activities to areas in which the supervising podiatrist is qualified; and
(4) other criteria established by the board.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-3
Personal appearance by applicant before board
Sec. 3. The board may require an applicant under this chapter to personally appear before the board.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-4
Qualification of podiatrist employing assistant; certification of supervisor
Sec. 4. (a) A podiatrist may not employ a podiatrist's assistant unless:
(1) the podiatrist is certified; and
(2) the podiatrist's assistant is licensed; under this chapter.
(b) A podiatrist's assistant may not work as a podiatrist's assistant under the supervision of any person except a certified supervising podiatrist.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-5
Standards of practice for assistants
Sec. 5. The board shall establish standards of practice for podiatrist's assistants.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-6
Term of license; renewal
Sec. 6. (a) A license or certificate issued under this chapter expires one (1) year after issuance.
(b) An individual issued a license or certificate under this chapter may apply for renewal if a renewal fee is paid and the applicant follows the procedures and meets the requirements established by the board.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-7
Revocation or suspension of license
Sec. 7. (a) The board may revoke or suspend a license or certificate issued under this chapter if a supervising podiatrist or podiatrist's assistant fails to comply with the requirements under this chapter.
(b) The board shall report a podiatrist's assistant's license suspension or revocation to the Federation of Podiatric Medical Boards.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-8
Assistants; prescription of drugs
Sec. 8. A podiatric assistant may not prescribe a legend drug (as defined in IC 16-18-2-199).
As added by P.L.33-1993, SEC.66.



CHAPTER 9. PENALTIES






ARTICLE 30. PRIVATE INVESTIGATOR FIRMS, SECURITY GUARDS, AND POLYGRAPH EXAMINERS

CHAPTER 1. PRIVATE INVESTIGATOR FIRM LICENSING

IC 25-30-1-1.2
Repealed
(Repealed by P.L.185-2007, SEC.28.)

IC 25-30-1-2
Definitions
Sec. 2. As used in this chapter:
(1) "Person" means an individual, a firm, a company, an association, an organization, a partnership, or a corporation.
(2) "Licensee" means a person licensed under this chapter.
(3) "Private investigator firm" means the business of:
(A) making, for hire or reward, investigation or investigations for the purpose of obtaining information with reference to:
(i) a crime against the state or wrongs done or threatened;
(ii) the habits, conduct, movements, whereabouts, association, transactions, reputation, or character of a person;
(iii) credibility of witnesses or other persons;
(iv) the location or recovery of lost, abandoned, unclaimed, or stolen property;
(v) the causes, origin, or responsibility for fires or accidents or injuries to real or personal property; or
(vi) the truth or falsity of a statement or representation;
(B) securing, for hire or reward, evidence to be used for authorized investigation committees or boards of award or arbitration or in the trial of civil or criminal cases; or
(C) providing, for hire or reward, undercover investigators to detect and prevent fraud and theft in the workplace or elsewhere.
(4) "Board" refers to the private investigator and security guard licensing board established under section 5.2 of this chapter.
(5) "Licensing agency" refers to the Indiana professional licensing agency established under IC 25-1-5-3.
(6) "Business entity" means a firm, a company, an association,

an organization, a partnership, or a corporation.
(Formerly: Acts 1961, c.163, s.2; Acts 1965, c.162, s.1; Acts 1967, c.171, s.1.) As amended by Acts 1982, P.L.154, SEC.88; P.L.261-1987, SEC.1; P.L.234-1989, SEC.5; P.L.214-1993, SEC.66; P.L.236-1995, SEC.46; P.L.1-2006, SEC.474; P.L.185-2007, SEC.9; P.L.3-2008, SEC.196.

IC 25-30-1-3
Necessity of license
Sec. 3. It shall be unlawful for a person to:
(1) engage in business as a private investigator firm;
(2) solicit or advertise for business as a private investigator firm; or
(3) represent or hold the person out as a private investigator firm;
unless the person is licensed as a private investigator firm under this chapter and complies with this chapter and rules adopted under this chapter.
(Formerly: Acts 1961, c.163, s.3.) As amended by Acts 1982, P.L.154, SEC.89; P.L.234-1989, SEC.6; P.L.185-2007, SEC.10.

IC 25-30-1-4
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-30-1-5
Exceptions to licensing requirements
Sec. 5. This chapter does not require any of the following persons to be a licensee:
(1) A law enforcement officer of the United States, a state, or a political subdivision of a state to the extent that the officer or employee is engaged in the performance of the officer's or employee's official duties.
(2) Any person to the extent that the person is engaged in the business of furnishing and obtaining information concerning the financial rating of other persons.
(3) A collection agency licensed by the secretary of state or its employee acting within the scope of the employee's employment, to the extent that the person is making an investigation incidental to the business of the agency, including an investigation of the location of a debtor or a debtor's assets in a property that the client has an interest in or a lien upon.
(4) An attorney or employee of an attorney to the extent that the person is engaged in investigative matters incident to the delivery of professional services that constitute the practice of law.
(5) An insurance adjuster to the extent that the adjuster is employed in the investigation and settlement of claims made against insurance companies or persons insured by insurance companies if the adjuster is a regular employee of the insurance

company and the insurance company is authorized to do business in Indiana and is complying with the laws regulating insurance companies in Indiana.
(6) A person primarily engaged in the business of furnishing information for:
(A) business decisions and transactions in connection with credit, employment, or marketing; or
(B) insurance underwriting purposes;
including a consumer reporting agency as defined by the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).
(7) A retail merchant or an employee of the retail merchant to the extent that the person is hiring a private investigator for the purposes of loss prevention investigations for the retail merchant's retail establishment.
(8) A professional engineer registered under IC 25-31 or a person acting under a registered professional engineer's supervision, to the extent the professional engineer is engaged in an investigation incident to the practice of engineering.
(9) An architect with a certificate of registration under IC 25-4, to the extent the architect is engaged in an investigation incident to the practice of architecture.
(10) A land surveyor with a certificate of registration under IC 25-21.5, to the extent the land surveyor is engaged in an investigation incident to the practice of land surveying.
(11) A certified public accountant with a certificate under IC 25-2.1-3, to the extent that the person is engaged in an investigation incident to the practice of accountancy.
(12) An independent consultant employed by the attorney general under IC 32-34-1-48, to the extent that the independent consultant is engaged in providing services for the attorney general.
(Formerly: Acts 1961, c.163, s.5.) As amended by Acts 1982, P.L.154, SEC.91; P.L.261-1987, SEC.2; P.L.234-1989, SEC.7; P.L.245-1995, SEC.1; P.L.42-1999, SEC.1; P.L.185-2007, SEC.11.

IC 25-30-1-5.1
Repealed
(Repealed by P.L.185-2007, SEC.28.)

IC 25-30-1-5.2
Private investigator and security guard licensing board; establishment; members; terms; salaries
Sec. 5.2. (a) The private investigator and security guard licensing board is established.
(b) The board consists of:
(1) the superintendent of the state police department or the superintendent's designee; and
(2) the following six (6) members appointed by the governor from different geographic regions of Indiana as determined by the governor: (A) Two (2) individuals who are associated with a private investigator firm licensed under this article.
(B) Two (2) individuals who are associated with a security guard agency licensed under this article.
(C) One (1) local law enforcement official.
(D) One (1) person who is not associated with the private investigator firm or security guard agency other than as a consumer.
(c) Each member of the board appointed by the governor shall serve a term of two (2) years.
(d) The governor may remove a board member appointed by the governor for incompetency or failure to perform the member's duties under this chapter.
(e) A vacancy in the membership of the board shall be filled by appointment by the governor for the unexpired term.
(f) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.185-2007, SEC.12.

IC 25-30-1-5.3
Election of president and vice president
Sec. 5.3. The board shall, at its first meeting of each year, elect a president and a vice president from among its membership by a majority vote of all the members of the board.
As added by P.L.234-1989, SEC.9. Amended by P.L.214-1993, SEC.68.

IC 25-30-1-5.5
Rules
Sec. 5.5. (a) The board shall adopt rules under IC 4-22-2 to implement this chapter.
(b) The board may not adopt rules concerning qualifications for licensure that are so restrictive that a person may not be licensed under this chapter.
As added by P.L.234-1989, SEC.10.

IC 25-30-1-6
Powers and duties of licensing agency
Sec. 6. The licensing agency shall assist the board by performing administrative functions under this chapter.
(Formerly: Acts 1961, c.163, s.6.) As amended by Acts 1982, P.L.154, SEC.92; P.L.234-1989, SEC.11.

IC 25-30-1-6.5
Meeting; quorum Sec. 6.5. (a) The board shall meet upon the call of the board president.
(b) Four (4) members of the board constitute a quorum.
As added by P.L.185-2007, SEC.13.

IC 25-30-1-7
Application for license
Sec. 7. (a) An application for licensure as a private investigator firm must be on a form prescribed by the board accompanied by the license fee established by the board under IC 25-1-8.
(b) The application for licensure as a private investigator firm shall include the following:
(1) The full name and business address, including street address, of the applicant.
(2) The name under which the applicant intends to do business as a private investigator firm.
(3) The full name and residential address of each of the private investigator firm's members, partners, officers, directors, and managers.
(4) The proof of insurance required by section 15 of this chapter.
(5) Other information, evidence, statements, or documents required by the board.
(Formerly: Acts 1961, c.163, s.7.) As amended by Acts 1982, P.L.154, SEC.93; P.L.234-1989, SEC.12; P.L.194-2005, SEC.74; P.L.185-2007, SEC.14.

IC 25-30-1-8
Qualifications for license; grounds for denial
Sec. 8. (a) The board may not issue a private investigator firm license to an individual unless the individual:
(1) is at least twenty-one (21) years of age; and
(2) demonstrates the necessary knowledge and skills, as determined by the board, to conduct a private investigator firm competently.
(b) The board may not issue a private investigator firm license to a business entity unless:
(1) one (1) officer, in the case of a corporation; or
(2) one (1) partner, in the case of a partnership;
meets the personal qualifications as set out in subsection (a), unless otherwise provided.
(c) The board may deny a license unless the applicant makes a showing satisfactory to the board that the applicant or, if the applicant is a business entity, the officer or partner referred to in subsection (b):
(1) has not committed an act which, if committed by a licensee, would be grounds for the suspension or revocation of a license under this chapter;
(2) has not been convicted of a:
(A) felony; or (B) misdemeanor that has a direct bearing upon the applicant's ability to practice competently;
(3) has not been refused a license under this chapter or had a license revoked;
(4) has not, while unlicensed, committed or aided and abetted in the commission of an act for which a license is required by this chapter;
(5) is not on probation or parole; and
(6) is not being sought under an active warrant against the applicant, officer, or partner.
(Formerly: Acts 1961, c.163, s.8.) As amended by Acts 1978, P.L.2, SEC.2549; P.L.261-1987, SEC.3; P.L.234-1989, SEC.13; P.L.214-1993, SEC.69; P.L.185-2007, SEC.15; P.L.3-2008, SEC.197.

IC 25-30-1-8.5
Change in ownership; termination of license
Sec. 8.5. If a change in the ownership of a private investigator firm results in the failure to meet the qualifications set forth in section 8 of this chapter:
(1) the license of the private investigator firm terminates on the date the change in ownership is effective; and
(2) the private investigator firm must file a new application for a license as a private investigator firm with the board.
As added by P.L.185-2007, SEC.16.

IC 25-30-1-9
Continuation of business after death of licensee
Sec. 9. (a) Upon the death of an individual licensed under this chapter, the private investigator firm with which the decedent was connected may be carried on for a period of ninety (90) days after the individual's death by the following:
(1) In the case of an individual licensee the surviving spouse, or if there is no surviving spouse, the executor or administrator of the estate of the decedent.
(2) In the case of a partner, the surviving partners.
(3) In the case of an officer of a business entity, the other officers of the business entity.
(b) Upon the authorization of the board, the private investigator firm may be carried on for a further period of time when necessary to complete an investigation or assist in litigation pending at the death of the decedent.
(c) Nothing in this section authorizes the solicitation or acceptance of business after the death of the decedent except as provided by this chapter.
(d) Nothing in this section shall be construed to restrict the sale of a private investigator firm if the vendee qualifies for a license under this chapter.
(Formerly: Acts 1961, c.163, s.9.) As amended by Acts 1982, P.L.154, SEC.94; P.L.234-1989, SEC.14; P.L.185-2007, SEC.17.
IC 25-30-1-10
Form of license; pocket card; change of information; assignment of license
Sec. 10. (a) A license, when issued, shall be in a form determined by the board and shall include the following:
(1) The full name of the licensee.
(2) The number and expiration date of the license.
(b) Upon the issuance of a private investigator firm license, a pocket card shall be issued without charge to the licensee. When a license is revoked, the pocket card shall be surrendered and, not later than five (5) days after revocation, shall be mailed or delivered by the licensee to the board for cancellation.
(c) A licensed private investigator firm shall, not later than thirty (30) days after a change, notify the board of any changes to the:
(1) licensee's address;
(2) name under which the licensee does business; and
(3) licensee's officers, directors, members, or partners.
(d) A license issued under this chapter is not assignable and is personal to the licensee.
(e) A licensee shall present, upon the request of a client, a pocket card license that indicates the:
(1) license is active; and
(2) licensee is in good standing.
(Formerly: Acts 1961, c.163, s.10.) As amended by Acts 1982, P.L.154, SEC.95; P.L.234-1989, SEC.15; P.L.214-1993, SEC.70; P.L.236-1995, SEC.47; P.L.185-2007, SEC.18.

IC 25-30-1-11
Employees of licensee
Sec. 11. (a) A licensee may employ, to assist the licensee in the licensee's business as a private investigator firm, as many unlicensed persons as may be necessary. The licensee is civilly responsible for the good conduct of all employees while the unlicensed persons are acting on behalf of the licensee.
(b) A licensee shall maintain a record, relative to the licensee's employees, containing the following information:
(1) A picture taken within thirty (30) days of the date that the employee commences employment with the licensee.
(2) A full set of fingerprints of both hands of the employee.
(c) A licensed private investigator firm shall, at the board's request, provide the board with a roster of all unlicensed individuals employed by the private investigator firm.
(Formerly: Acts 1961, c.163, s.11.) As amended by Acts 1978, P.L.2, SEC.2550; P.L.234-1989, SEC.16; P.L.214-1993, SEC.71; P.L.236-1995, SEC.48; P.L.185-2007, SEC.19.

IC 25-30-1-12
Repealed
(Repealed by P.L.35-1984, SEC.10.)
IC 25-30-1-13
Advertisements
Sec. 13. An advertisement by a licensee soliciting or advertising for business must contain the name and address of the licensee as they appear in the records of the board.
(Formerly: Acts 1961, c.163, s.13.) As amended by P.L.234-1989, SEC.17.

IC 25-30-1-14
Nonresidents
Sec. 14. It shall be unlawful for a person licensed by any other state to do business in Indiana unless the person is licensed and authorized to do business in Indiana. A person may not do business in Indiana until the person is licensed with the board and meets the requirements for licensees of this state. In addition, an out-of-state person must prove to the board that the person is in good standing in the state the person was issued a license.
(Formerly: Acts 1961, c.163, s.14.) As amended by P.L.234-1989, SEC.18; P.L.214-1993, SEC.72; P.L.185-2007, SEC.20.

IC 25-30-1-15
Insurance
Sec. 15. (a) An applicant for a private investigator firm license shall submit to the board a certificate of insurance or other evidence of financial responsibility that:
(1) is approved by the board; and
(2) meets the following requirements:
(A) Is issued by an insurance company or other legal entity authorized to transact business in Indiana.
(B) Provides for general liability coverage of at least one hundred thousand dollars ($100,000).
(C) Lists the state as an additional insured.
(D) States that cancellation and nonrenewal of the underlying policy or other evidence of financial responsibility is not effective until the board receives written notice at least ten (10) days before the cancellation or nonrenewal of the policy.
(E) Contains any other terms and conditions established by the board.
(b) The insurance referred to in subsection (a):
(1) must cover damages that the insured becomes legally obligated to pay for bodily injury or property damage proximately caused to a person by the insured in conducting business as a private investigator firm;
(2) must include coverage for:
(A) false arrest, detention, or imprisonment;
(B) malicious prosecution; and
(C) wrongful entry or eviction, or other invasion of the right of private occupancy; and
(3) may not exclude coverage for an intentional act taken by or

at the direction of the insured that results in bodily injury, if such injury arises solely from the use of reasonable force for the purpose of protecting persons or property.
(c) If a licensee fails to comply with the insurance requirements of this section, the license of the licensee shall be suspended. A license suspended under this subsection may not be reinstated until an application for reinstatement of the license, in the form prescribed by the board, is filed with the board, together with proper proof of insurance.
(d) The board may deny an application for the reinstatement of a license suspended under this section, notwithstanding the applicant's compliance with the insurance requirements of this section for any of the following:
(1) Any reason that would justify a refusal to issue, a suspension, or a revocation of a license.
(2) The performance by the applicant, while the applicant's license was suspended under this section, of any practice for which a license under this chapter is required.
(Formerly: Acts 1961, c.163, s.15.) As amended by Acts 1982, P.L.154, SEC.97; P.L.261-1987, SEC.4; P.L.157-1988, SEC.1; P.L.234-1989, SEC.19; P.L.214-1993, SEC.73; P.L.185-2007, SEC.21.

IC 25-30-1-16
Expiration; reinstatement
Sec. 16. (a) Unless a license is renewed, a license issued under this chapter expires on a date specified by the licensing agency under IC 25-1-6-4 and expires every four (4) years after the initial expiration date. An applicant for renewal shall pay the renewal fee established by the board under IC 25-1-8-2 on or before the renewal date specified by the licensing agency.
(b) If the holder of a license does not renew the license by the date specified by the licensing agency, the license expires and becomes invalid without any action taken by the board.
(c) If a license has been expired for not more than three (3) years, the license may be reinstated by the board if the holder of the license meets the requirements under IC 25-1-8-6(c).
(d) If a license has been expired for more than three (3) years, the license may be reinstated by the board if the holder of the license meets the requirements for reinstatement under IC 25-1-8-6(d).
(Formerly: Acts 1961, c.163, s.16.) As amended by Acts 1982, P.L.154, SEC.98; P.L.234-1989, SEC.20; P.L.214-1993, SEC.74; P.L.194-2005, SEC.75; P.L.157-2006, SEC.68; P.L.185-2007, SEC.22; P.L.105-2008, SEC.57.

IC 25-30-1-17
Fees
Sec. 17. (a) The board shall charge and the licensing agency shall collect the fees established by the board under IC 25-1-8.
(b) All fees collected under this chapter shall go into the general

fund and shall be accounted for by the licensing agency.
(c) All fees collected under this chapter are nontransferable and nonrefundable.
(Formerly: Acts 1961, c.163, s.17.) As amended by Acts 1982, P.L.154, SEC.99; P.L.5-1988, SEC.137; P.L.234-1989, SEC.21; P.L.214-1993, SEC.75; P.L.194-2005, SEC.76; P.L.185-2007, SEC.23.

IC 25-30-1-18
Administrative proceedings; violation of professional standards; sanctions against licensees
Sec. 18. (a) The proceedings under this chapter shall be conducted in accordance with IC 4-21.5. In conducting proceedings under this chapter, the board has all powers granted under IC 4-21.5.
(b) The board may impose sanctions against a licensee under IC 25-1-11 if the board determines that the licensee has done any of the following:
(1) Forcibly and without the consent of the person in lawful possession, entered a building or portion of a building.
(2) Impersonated, permitted an employee to impersonate, or aided and abetted an employee in impersonating:
(A) a law enforcement officer;
(B) an employee of the United States government;
(C) an employee of the state; or
(D) an employee of a political subdivision of the state.
(3) During the period between the expiration of a license for failure to renew within the time fixed by this chapter and the reinstatement of the license, committed or permitted an employee to commit an act that would be cause for suspension or revocation of a license or grounds for the denial of the application for a license.
(4) Committed an act that is grounds for a denial of an application for a license under this chapter.
(Formerly: Acts 1961, c.163, s.18.) As amended by Acts 1978, P.L.2, SEC.2551; P.L.7-1987, SEC.127; P.L.234-1989, SEC.22; P.L.214-1993, SEC.76; P.L.3-2008, SEC.198.

IC 25-30-1-19
Carrying weapons
Sec. 19. Nothing in this chapter shall be construed to authorize any licensee to carry any weapon.
(Formerly: Acts 1961, c.163, s.19.) As amended by P.L.3-1989, SEC.147.

IC 25-30-1-19.5
Action to collect fees; burden of proving licensure or exemption
Sec. 19.5. A person that files a civil action to collect fees for performing acts regulated by this chapter must allege and prove that when the action arose the person was not in violation of section 22 of this chapter. As added by P.L.214-1993, SEC.77. Amended by P.L.185-2007, SEC.24.

IC 25-30-1-20
Prosecuting attorneys; reporting violations
Sec. 20. It shall be the duty of a prosecuting attorney to whom the board reports a violation of this chapter to cause proceedings to be commenced against a person violating this chapter and to prosecute the person to final termination.
(Formerly: Acts 1961, c.163, s.20.) As amended by P.L.234-1989, SEC.23.

IC 25-30-1-21
Violations; fines; separate offenses; complaints
Sec. 21. (a) A person who violates this chapter commits a Class A misdemeanor.
(b) A person violates this chapter if the person is not exempt under section 5 of this chapter, does not have a private investigator firm license, and knowingly or intentionally:
(1) engages in the private investigator firm business;
(2) solicits or advertises for business as a private investigator firm; or
(3) in any way represents to be a private investigator firm.
(c) In addition to any other fine imposed on the person, the court shall fine the person convicted of an offense under subsection (b) the amount of compensation earned by the person in the commission of the offense. Notwithstanding IC 35-50-3-2, the total fine imposed under this section may exceed ten thousand dollars ($10,000) if necessary to comply with this subsection.
(d) Each transaction under subsection (b) constitutes a separate offense.
(e) A complaint for a violation of this chapter or for an injunction under section 22 of this chapter is sufficient if the complaint alleges that a person on a specific day in a specific county:
(1) engages in business as a private investigator firm;
(2) solicited or advertised for business as a private investigator firm; or
(3) represented to be a private investigator firm;
without a private investigator firm license.
(f) A person who knowingly or intentionally fails or refuses to surrender a private investigator firm license issued under this chapter when the license is revoked by the board commits a Class A misdemeanor.
(Formerly: Acts 1961, c.163, s.21.) As amended by Acts 1978, P.L.2, SEC.2552; P.L.214-1993, SEC.78; P.L.1-1998, SEC.134; P.L.185-2007, SEC.25.

IC 25-30-1-22
Activities by unlicensed persons; show cause notice; cease and desist order Sec. 22. (a) If the board determines that a person that is not licensed or exempt under this chapter is engaged in activities that require a license, the board may send a notice of hearing requiring the person to show cause why the challenged activities are not a violation of this chapter. The notice must be in writing and include the following information:
(1) The date, time, and place of the hearing.
(2) The alleged violation.
(3) That the affected person or the person's representative may present evidence concerning the alleged violation.
(b) A hearing conducted under this section must comply with the requirements under IC 4-21.5.
(c) If the board after a hearing determines that the activities that the person engaged in are subject to licensing under this chapter, the board may issue a cease and desist order that describes the person and activities that are the subject of the order.
(d) A cease and desist order issued under this section is enforceable in the circuit courts of Indiana.
(e) The attorney general, the board, or the prosecuting attorney of any county where a violation of section 21(b) of this chapter occurs may file an action in the name of the state for an injunction.
As added by P.L.214-1993, SEC.79. Amended by P.L.185-2007, SEC.26.



CHAPTER 1.3. SECURITY GUARD AGENCY LICENSING

IC 25-30-1.3-2
"Business entity"
Sec. 2. As used in this chapter, "business entity" means a firm, a company, an association, an organization, a partnership, or a corporation.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-3
"Licensee"
Sec. 3. As used in this chapter, "licensee" means a person licensed as a security guard agency under this chapter.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-4
"Person"
Sec. 4. As used in this chapter, "person" means an individual, a firm, a company, an association, an organization, a partnership, or a corporation.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-5
"Security guard agency"
Sec. 5. As used in this chapter, "security guard agency" means a person that is in the business of providing, for hire or reward, a guard or other individual to:
(1) protect persons or property; or
(2) prevent the misappropriation or concealment of goods, wares and merchandise, money, bonds, stocks, choses in action, notes, or other valuable documents or papers.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-6
"Industrial plant"; application
Sec. 6. (a) For purposes of this section, "industrial plant" means a factory, business, or concern that is engaged primarily in the manufacture or assembly of goods or the processing of raw materials, or both.
(b) This chapter does not apply to the following:
(1) A law enforcement officer of the United States, a state, or a political subdivision of a state to the extent that the officer is

engaged in the performance of the officer's official duties.
(2) An employee to the extent that the employee is hired for the purpose of guarding and protecting the properties of railroad companies and is licensed as a railroad policeman under IC 8-3-17, to the extent that the employee is engaged in the performance of the employee's official duties.
(3) The owner of an industrial plant or an employee of the owner of an industrial plant to the extent that the owner or the employee is hiring a plant security guard for the owner's industrial plant.
(4) A retail merchant or an employee of the retail merchant to the extent that the retail merchant or the employee is hiring a security guard for the retail merchant's retail establishment.
As added by P.L.185-2007, SEC.27. Amended by P.L.3-2008, SEC.199.

IC 25-30-1.3-7
Necessity of license
Sec. 7. A person may not:
(1) engage in business as a security guard agency;
(2) solicit or advertise for business as a security guard agency; or
(3) represent or hold a person out as a security guard agency;
unless the person is licensed as a security guard agency under this chapter.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-8
Application
Sec. 8. (a) A person must apply for a license as a security guard agency by submitting the following to the board:
(1) An application as described under subsection (b) and in a form prescribed by the board.
(2) A licensing fee established by the board under IC 25-1-8.
(b) The application for licensure as a security guard agency must include the following:
(1) The full name and business address, including street address, of the applicant.
(2) The name under which the applicant intends to do business as a security guard agency.
(3) The full name and residential address of each of the security guard agency's members, partners, officers, directors, and managers.
(4) Proof of insurance required under section 16 of this chapter.
(5) Other information, evidence, statements, or documents required by the board.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-9
Qualifications for license; grounds for denial Sec. 9. (a) The board may not issue a security guard agency license to an individual unless the individual:
(1) is at least twenty-one (21) years of age; and
(2) demonstrates the necessary knowledge and skills, as determined by the board, to conduct a security guard agency competently.
(b) The board may not issue a security guard agency license to a business entity unless:
(1) one (1) officer, in the case of a corporation; or
(2) one (1) partner, in the case of a partnership;
meets the personal qualifications as set out in subsection (a), unless otherwise provided.
(c) The board may deny a license unless the applicant makes a showing satisfactory to the board that the applicant or, if the applicant is a business entity, the officer or partner referred to in subsection (b):
(1) has not committed an act which, if committed by a licensee, would be grounds for the suspension or revocation of a license under this chapter;
(2) has not been convicted of:
(A) a felony; or
(B) a misdemeanor that has a direct bearing upon the applicant's ability to practice competently;
(3) has not been refused a license under this chapter or had a license revoked;
(4) has not, while unlicensed, committed or aided and abetted commission of an act for which a license is required by this chapter;
(5) is not on probation or parole; and
(6) is not being sought under an active warrant against the applicant, officer, or partner.
As added by P.L.185-2007, SEC.27. Amended by P.L.3-2008, SEC.200.

IC 25-30-1.3-10
Change in ownership; termination of license
Sec. 10. If a change in the ownership of a security guard agency results in the failure to meet the qualifications set forth in section 9 of this chapter:
(1) the license for the security guard agency terminates on the date the change in ownership is effective; and
(2) the security guard agency must file a new application for a license as a security guard agency with the board.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-11
Continuation of business after death of licensee
Sec. 11. (a) Upon the death of an individual licensed under this chapter, the security guard agency with which the decedent was connected may be carried on for a period of ninety (90) days after the

individual's death by the following:
(1) In the case of an individual licensee, the surviving spouse, or if there is no surviving spouse, the executor or administrator of the estate of the decedent.
(2) In the case of a partner, the surviving partners.
(3) In the case of an officer of a business entity, the other officers of the business entity.
(b) Upon the authorization of the board, a security guard agency may be carried on for a further period of time when necessary to complete an investigation or assist in litigation pending at the death of the decedent.
(c) This section does not authorize the solicitation or acceptance of business after the death of an individual except as provided by this chapter.
(d) This section may not be construed to restrict the sale of a security guard agency if the vendee qualifies for a license under this chapter.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-12
Form of license; pocket card; change of information; assignment of license
Sec. 12. (a) A license, when issued, must be in a form determined by the board and must include the following:
(1) The full name of the licensee.
(2) The number and expiration date of the license.
(b) Upon the issuance of a security guard agency license, a pocket card shall be issued without charge to the licensee. If a license is revoked, the person whose license is revoked shall surrender the pocket card and, not later than five (5) days after revocation, shall mail or deliver the pocket card to the board for cancellation.
(c) A licensed security guard agency shall, not later than thirty (30) days after a change, notify the board of any changes to the:
(1) licensee's address;
(2) name under which the licensee does business; or
(3) licensee's officers, directors, members, or partners.
(d) A license issued under this chapter is not assignable and is personal to the licensee.
(e) A licensee shall present, upon the request of any client, a pocket card license that indicates the:
(1) license is active; and
(2) licensee is in good standing.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-13
Employees of licensee
Sec. 13. (a) A licensee may employ, to assist the licensee in the licensee's business as a security guard agency, as many unlicensed persons as necessary. The licensee is civilly responsible for the good conduct of all employees while the employees are acting on behalf

of the licensee.
(b) A licensee shall maintain a record, relative to each of the licensee's employees, containing the following information:
(1) A picture taken within thirty (30) days after the date that an employee commences employment with the licensee.
(2) A full set of fingerprints of both hands of each employee.
(c) A licensee shall provide the board, at the board's request, a roster of all unlicensed persons employed by the security guard agency.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-14
Advertisements
Sec. 14. An advertisement by a licensee soliciting or advertising for business must contain the name and address of the licensee as it appears in the records of the board.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-15
Nonresidents
Sec. 15. It is unlawful for a person licensed by any other state to do business in Indiana unless the person is licensed and authorized to do business in Indiana. A person may not do business in Indiana until the person is licensed with the board and meets the requirements for licensees of Indiana. In addition, an out-of-state person must prove to the board that the person is in good standing in the state the person was issued a license.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-16
Insurance
Sec. 16. (a) An applicant for a security guard agency license must submit to the board a certificate of insurance or other evidence of financial responsibility that:
(1) is approved by the board; and
(2) meets the following requirements:
(A) Is issued by an insurance company or other legal entity authorized to transact business in Indiana.
(B) Provides for general liability coverage of at least one hundred thousand dollars ($100,000).
(C) Lists the state as an additional insured.
(D) States that cancellation and nonrenewal of the underlying policy or other evidence of financial responsibility is not effective until the board receives at least ten (10) days prior written notice of the cancellation or nonrenewal of the policy.
(E) Contains any other terms and conditions established by the board.
(b) The insurance referred to in subsection (a):
(1) must cover damages that the insured becomes legally

obligated to pay for bodily injury or property damage proximately caused to a person by the insured in conducting business as a security guard agency;
(2) must include coverage for:
(A) false arrest, detention, or imprisonment;
(B) malicious prosecution; and
(C) wrongful entry or eviction or other invasion of the right of private occupancy; and
(3) may not exclude coverage for an intentional act taken by or at the direction of the insured that results in bodily injury, if the injury arises solely from the use of reasonable force to protect persons or property.
(c) If a licensee fails to comply with the insurance requirements of this section, the license of the licensee shall be suspended. A license suspended under this subsection may not be reinstated until an application for reinstatement of the license, in the form prescribed by the board, is filed with the board, together with proper proof of insurance.
(d) The board may deny an application for the reinstatement of a license suspended under this section, notwithstanding the applicant's compliance with the insurance requirements of this section for any of the following:
(1) Any reason that would justify a refusal to issue, a suspension, or a revocation of a license.
(2) The performance by the applicant, while the applicant's license was suspended under this section, of any practice for which a license under this chapter is required.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-17
Expiration; renewal; reinstatement
Sec. 17. (a) Unless a license is renewed, a license issued under this chapter expires on a date specified by the licensing agency under IC 25-1-6-4 and expires every four (4) years after the initial expiration date. An applicant for renewal shall pay the renewal fee established by the board under IC 25-1-8-2 on or before the renewal date specified by the licensing agency.
(b) If the holder of a license does not renew the license by the date specified by the licensing agency, the license expires and becomes invalid without any action taken by the board.
(c) If a license has been expired for not more than three (3) years, the license may be reinstated if the holder of the license meets the requirements under IC 25-1-8-6(c).
(d) If a license has been expired for more than three (3) years, the license may be reinstated by the board if the holder of the license meets the requirements for reinstatement under IC 25-1-8-6(d).
As added by P.L.185-2007, SEC.27. Amended by P.L.105-2008, SEC.58.

IC 25-30-1.3-18 Fees
Sec. 18. (a) The board shall charge and the licensing agency shall collect the fees established by the board under IC 25-1-8.
(b) All fees collected under this chapter shall be deposited in the state general fund and shall be accounted for by the licensing agency.
(c) All fees collected under this chapter are nontransferable and nonrefundable.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-19
Administrative proceedings; violations; sanctions
Sec. 19. (a) The proceedings under this chapter shall be conducted in accordance with IC 4-21.5. In conducting proceedings under this chapter, the board has all powers granted under IC 4-21.5.
(b) The board may impose sanctions against a licensee under IC 25-1-11 if the board determines that the licensee has done any of the following:
(1) Forcibly and without the consent of the person in lawful possession, entered a building or part of a building.
(2) Impersonated, permitted an employee to impersonate, or aided and abetted an employee in impersonating:
(A) a law enforcement officer;
(B) an employee of the United States government;
(C) an employee of the state; or
(D) an employee of a political subdivision of the state.
(3) During the period between the expiration of a license for failure to renew within the time fixed by this chapter and the reinstatement of the license, committed or permitted an employee to commit an act that would be cause for suspension or revocation of a license or grounds for the denial of the application for a license.
(4) Committed an act that is grounds for a denial of an application for a license under this chapter.
As added by P.L.185-2007, SEC.27. Amended by P.L.3-2008, SEC.201.

IC 25-30-1.3-20
Carrying weapons
Sec. 20. This chapter may not be construed to authorize any licensee to carry any weapon.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-21
Action to collect fees; burden of proving licensure or exemption
Sec. 21. A person that files a civil action to collect fees for performing acts regulated by this chapter must allege and prove that when the action arose the person was not in violation of section 23 of this chapter.
As added by P.L.185-2007, SEC.27.
IC 25-30-1.3-22
Prosecuting attorneys; reporting violations
Sec. 22. A prosecuting attorney to whom the board reports a violation of this chapter shall cause proceedings to be commenced against a person or a business entity violating this chapter and to prosecute the person or the business entity to final termination.
As added by P.L.185-2007, SEC.27.

IC 25-30-1.3-23
Violations; fines; separate offenses; complaints
Sec. 23. (a) A person who recklessly, knowingly, or intentionally violates this chapter commits a Class A misdemeanor.
(b) A person who is not exempt under section 6 of this chapter, who does not have a security guard agency license, and who recklessly, knowingly, or intentionally:
(1) engages in business as a security guard agency;
(2) solicits or advertises for business as a security guard agency; or
(3) in any way represents to be a security guard agency;
commits a Class A misdemeanor.
(c) In addition to any other penalty imposed on the person, the court shall fine a person convicted of an offense under subsection (b) the amount of compensation earned by the person in the commission of the offense. Notwithstanding IC 35-50-3-2, the total fine imposed under this section may exceed ten thousand dollars ($10,000) if necessary to comply with this subsection.
(d) Each transaction under subsection (b) constitutes a separate offense.
(e) A complaint for a violation of this chapter or for an injunction under section 24 of this chapter is sufficient if the complaint alleges that a person or business entity on a specific day in a specific county:
(1) engaged in business as a security guard agency;
(2) solicited or advertised for business as a security guard agency; or
(3) represented to be a security guard agency;
without a security guard agency license.
(f) A person who recklessly, knowingly, or intentionally fails or refuses to surrender a security guard agency license issued under this chapter when the license is revoked by action of the board commits a Class A misdemeanor.
As added by P.L.185-2007, SEC.27. Amended by P.L.3-2008, SEC.202.

IC 25-30-1.3-24
Activities by unlicensed persons; show cause notice; cease and desist order
Sec. 24. (a) If the board determines that a person that is not licensed or exempt under this chapter is engaged in activities that require a license, the board may send a notice of hearing requiring the person to show cause why the challenged activities are not a

violation of this chapter. The notice must be in writing and include the following information:
(1) The date, time, and place of the hearing.
(2) The alleged violation.
(3) That the affected person or the person's representative may present evidence concerning the alleged violation.
(b) A hearing conducted under this section must comply with IC 4-21.5.
(c) If the board after a hearing determines that the activities that the person engaged in are subject to licensing under this chapter, the board may issue a cease and desist order that describes the person and activities that are the subject of the order.
(d) A cease and desist order issued under this section is enforceable in the circuit courts of Indiana.
(e) The attorney general, the board, or the prosecuting attorney of any county where a violation of section 23(b) of this chapter occurs may file an action in the name of the state for an injunction.
As added by P.L.185-2007, SEC.27.



CHAPTER 1.5. REPEALED



CHAPTER 2. REGULATION OF POLYGRAPH EXAMINERS BY STATE POLICE

IC 25-30-2-2
Certificate of competence; standards and procedures
Sec. 2. (a) The department shall issue a certificate of competence to operate a polygraph instrument to each individual who complies with the standards and procedures established by the department under subsection (b).
(b) The department shall, by rule adopted under IC 4-22-2, establish standards and procedures for granting certificates of competence to operate polygraph instruments. These standards and procedures may include one (1) or more of the following requirements:
(1) Evidence which demonstrates that the applicant has successfully completed a course of formal training in the use of polygraph instruments.
(2) Evidence which demonstrates the applicant's experience and competence in the operation of polygraph instruments.
(3) A written examination.
As added by P.L.250-1983, SEC.2.

IC 25-30-2-3
Revocation of certificate
Sec. 3. The department may revoke a certificate issued under section 2 of this chapter if it determines that information given by an applicant was false.
As added by P.L.250-1983, SEC.2.

IC 25-30-2-4
Rules
Sec. 4. The department:
(1) shall adopt rules under IC 25-1-8 to establish fees for the administration of this chapter; and
(2) may adopt rules under IC 4-22-2 to provide any additional procedures necessary to implement this chapter. As added by P.L.250-1983, SEC.2.

IC 25-30-2-5
Use of title; violation
Sec. 5. After December 31, 1983, an individual who has not received a certificate of competence to operate a polygraph instrument may not assume or use the title "certified polygraph examiner", "polygraph examiner", or "polygraph operator". A person who violates this section commits a Class C infraction.
As added by P.L.250-1983, SEC.2.






ARTICLE 31. PROFESSIONAL ENGINEERS

CHAPTER 1. REGULATION OF ENGINEERS; CREATION OF BOARD

IC 25-31-1-3
State board of registration for professional engineers
Sec. 3. (a) The state board of registration for professional engineers is created.
(b) The board consists of seven (7) members, six (6) of whom shall be registered professional engineers.
(c) One (1) member must be appointed to represent the general public who is:
(1) a resident of this state; and
(2) not associated with professional engineering other than as a consumer.
(d) All members of the board shall be appointed by the governor.
(e) Six (6) professional engineer members shall be appointed to the board and shall at the time of appointment consist of:
(1) one (1) member from industry;
(2) one (1) member from government;
(3) one (1) member from education;
(4) two (2) members from private practice; and
(5) one (1) member at large.
(f) A person appointed as a professional engineer member of the board must:
(1) be a citizen of the United States;
(2) have been a resident of this state for a period of at least five

(5) years immediately before the time of the member's appointment;
(3) be registered as a professional engineer and must have been engaged in the lawful practice of engineering for at least twelve (12) years; and
(4) have been in responsible charge of engineering work or engineering teaching for at least five (5) years.
(g) Every member of the board shall be appointed for a term of four (4) years and shall serve until the member's successor is appointed and qualified.
(h) Every member of the board shall receive a certificate of appointment from the governor, and, before beginning the member's term of office, file with the secretary of the board a written oath or affirmation for the faithful discharge of the member's official duties.
(i) The governor may remove any member of the board at any time for incompetency, neglect of duty, or for unprofessional conduct.
(j) Any vacancy which may occur in the membership of the board, at any time, shall be filled by appointment by the governor for the unexpired term.
(Formerly: Acts 1935, c.148, s.3; Acts 1965, c.284, s.3; Acts 1967, c.94, s.1.) As amended by Acts 1981, P.L.222, SEC.230; P.L.23-1991, SEC.15; P.L.215-1993, SEC.3.

IC 25-31-1-4
Compensation and expenses of board members
Sec. 4. (a) The members of the board shall receive a salary per diem for each and every day, or part of a day, while they are in actual attendance of any meeting of the board, or while they are engaged in the performance of the official business of the board. The salary per diem is in addition to any allowance, prescribed by the laws of the state, for subsistence and travel within Indiana.
(b) Any member of the board, or the secretary of the board, may be authorized by the board to attend any engineering conference, or meeting, held outside of Indiana, the major purpose of the meeting being the consideration of problems directly associated with the registration of professional engineers. Any member of the board, in addition to any subsistence and travel allowance as prescribed by the laws of the state for travel outside of Indiana, shall receive a salary per diem for each and every day, or part of a day, while the board member is in actual attendance of any engineering conference or meeting held outside of Indiana, or while en route to and from the conference or meeting.
(Formerly: Acts 1935, c.148, s.4; Acts 1957, c.320, s.2.) As amended by Acts 1976, P.L.119, SEC.23; Acts 1981, P.L.222, SEC.231; P.L.23-1991, SEC.16; P.L.215-1993, SEC.4.

IC 25-31-1-5
Meetings of board; organization; quorum
Sec. 5. (a) The board shall hold in the city of Indianapolis at least

two (2) regular meetings each year and special meetings as the board considers necessary. Regular and special meetings must be held at times and places as the rules of the board may provide. Notice of all meetings must be given according to IC 5-14-1.5.
(b) The board shall elect, annually, from its own members, a chairman and a vice chairman.
(c) A quorum of the board consists of four (4) members and no official action of any meeting may be taken without at least four (4) votes being in accord.
(d) Suitable office quarters shall be provided by the state for the use of the board in the city of Indianapolis. This office may be shared with the state board of registration for land surveyors.
(Formerly: Acts 1935, c.148, s.5.) As amended by Acts 1982, P.L.113, SEC.75; P.L.23-1991, SEC.17; P.L.215-1993, SEC.5.

IC 25-31-1-6
Secretary of board; duties; employees
Sec. 6. (a) The licensing agency shall provide the board with a competent individual to serve as secretary of the board. The secretary may not be a member of the board. The secretary, through the licensing agency, shall keep a true and complete record of all proceedings of the board and perform any other duties, prescribed in this chapter, as may be assigned by the board.
(b) The board shall be provided by the licensing agency whatever clerical or other assistants, including investigators, as may be necessary for the proper performance of its duties.
(c) The licensing agency may assign joint personnel to work for both the board and the state board of registration for land surveyors.
(Formerly: Acts 1935, c.148, s.6; Acts 1957, c.320, s.3.) As amended by Acts 1981, P.L.222, SEC.232; P.L.132-1984, SEC.41; P.L.23-1991, SEC.18; P.L.215-1993, SEC.6.

IC 25-31-1-7
Enforcement and administration of chapter by board
Sec. 7. (a) The board shall enforce and administer the provisions of this chapter, and adopt rules, not inconsistent with the Constitution and laws of this state, as may be reasonably necessary for the proper performance of its duties and the regulations of the proceedings before it. The board shall adopt rules establishing standards for the competent practice of engineering and for the administration of the registered professional engineers and registered engineering interns investigative fund established by section 35 of this chapter. Any rulemaking by the board shall be in accordance with IC 4-22-2.
(b) The board shall adopt and have an official seal.
(Formerly: Acts 1935, c.148, s.7.) As amended by Acts 1981, P.L.222, SEC.233; P.L.23-1991, SEC.19; P.L.215-1993, SEC.7; P.L.194-2005, SEC.77.

IC 25-31-1-8 Hearings and subpoenas
Sec. 8. The provisions of IC 4-21.5 govern the board's procedures for conducting hearings and issuing subpoenas for witnesses and other evidence.
(Formerly: Acts 1935, c.148, s.8; Acts 1947, c.262, s.3; Acts 1965, c.284, s.4.) As amended by Acts 1982, P.L.154, SEC.101; P.L.215-1993, SEC.8.

IC 25-31-1-9
Disposition of receipts; fee
Sec. 9. (a) Except as provided in IC 25-31-1-35 and subsection (b), the licensing agency shall receive and account for all money collected under the provisions of this chapter and shall deposit the money with the treasurer of state to be deposited by the treasurer of state in the general fund of the state.
(b) In addition to the registration fee established under section 13(c) of this chapter, the board shall establish a fee of not more than twenty dollars ($20) for registered professional engineers and registered engineering interns to be paid at the time of:
(1) issuance of a certificate of registration; and
(2) renewal of a certificate of registration;
under this article to provide funds for administering and enforcing this article, including investigating and taking action against persons violating this article. All funds collected under this subsection shall be deposited into the registered professional engineers and registered engineering interns investigative fund established by section 35 of this chapter.
(Formerly: Acts 1935, c.148, s.9.) As amended by Acts 1976, P.L.119, SEC.24; P.L.215-1993, SEC.9; P.L.194-2005, SEC.78; P.L.177-2006, SEC.7.

IC 25-31-1-10
Records
Sec. 10. (a) The board shall keep a record of its proceedings and a record of all applications for registration. The record shall show:
(1) the name, age, and residence of each applicant;
(2) the date of the application;
(3) the place of business of the applicant;
(4) the applicant's education and other qualifications;
(5) whether or not an examination was required;
(6) whether or not the applicant was rejected;
(7) whether a certificate of registration was granted;
(8) the date of the action of the board; and
(9) any other information as may be deemed necessary by the board.
(b) The records of the board are prima facie evidence of the proceedings of the board.
(c) A transcript of the proceedings certified by the chairman and attested by the secretary of the board, under its seal, shall be admissible in evidence with the same force and effect as if the

original were produced.
(Formerly: Acts 1935, c.148, s.10; Acts 1961, c.277, s.2.) As amended by Acts 1979, P.L.17, SEC.48; P.L.215-1993, SEC.10.

IC 25-31-1-11
Repealed
(Repealed by P.L.132-1984, SEC.55.)

IC 25-31-1-12
Qualifications for registration
Sec. 12. (a) The following under either subdivision (1) or (2) shall be considered as minimum evidence that the applicant is qualified for registration as a professional engineer:
(1) All of the following:
(A) Graduation in an approved engineering curriculum of four (4) years or more.
(B) A specific record of four (4) years or more of progressive experience on engineering projects of sufficient quality acquired subsequent to graduation, which experience indicates that the applicant is qualified to be placed in responsible charge of engineering work requiring the exercise of judgment in the application of engineering sciences to the sound solution of engineering problems.
(C) The successful passing of an examination as provided for in section 14 of this chapter.
(2) All of the following:
(A) A specific record of eight (8) years or more of engineering education and experience in engineering work, which indicates that the applicant has acquired knowledge and skill and practical experience in engineering work approximating that required for registration as a professional engineer under subdivision (1).
(B) The successful passing of an examination as provided for in section 14 of this chapter.
(b) The following under either subdivision (1) or (2) shall be considered as minimum evidence that the applicant is qualified for certification as an engineering intern:
(1) All of the following:
(A) Graduation in an approved engineering curriculum of four (4) years or more.
(B) The successful passing of an engineering intern examination as provided in section 14 of this chapter.
(2) All of the following:
(A) A specific record of four (4) years or more of engineering education and experience in engineering work indicating that the applicant has acquired knowledge and skill approximating that acquired through graduation in an approved engineering curriculum of four (4) years or more.
(B) The successful passing of an engineering intern examination as provided in section 14 of this chapter. (c) The board may waive the examination under section 14 of this chapter to any applicant who has been granted a certificate of registration under section 21 of this chapter.
(d) An individual is not eligible for registration as a professional engineer or certification as an engineering intern if the individual has been convicted of:
(1) an act which would constitute grounds for disciplinary sanction under IC 25-1-11; or
(2) a felony that has a direct bearing on the individual's ability to practice competently.
(e) In considering the qualifications of applicants, responsible charge of engineering teaching shall be construed as responsible charge of engineering work. An applicant who holds a degree of master of science of engineering or the equivalent thereof from a curriculum in engineering approved by the board may be given a maximum credit of one (1) year of experience in addition to the credit of four (4) years of education. An applicant who holds a degree of doctor of philosophy or the equivalent thereof from a curriculum in engineering approved by the board may be given a maximum of credit of two (2) years of experience in addition to a credit of four (4) years of education. Graduation in a course other than engineering from a college or university acceptable to the board may be considered as equivalent to two (2) years engineering experience and education. The mere execution, as a contractor of work designed by a professional engineer, or the supervision of the construction of such work as a foreman or superintendent shall not be deemed to be engineering experience.
(f) Any person having the necessary qualifications to be registered under this chapter is eligible for registration although the individual may not be engaged in the practice of engineering at the time the application is made.
(Formerly: Acts 1935, c.148, s.12; Acts 1947, c.262, s.4; Acts 1957, c.320, s.5; Acts 1961, c.277, s.3; Acts 1965, c.284, s.6; Acts 1969, c.279, s.2.) As amended by Acts 1981, P.L.222, SEC.234; Acts 1982, P.L.113, SEC.76; P.L.23-1991, SEC.20; P.L.1-1992, SEC.133; P.L.215-1993, SEC.11; P.L.214-1993, SEC.80.

IC 25-31-1-13
Application for registration; fees
Sec. 13. (a) An individual applying for registration as a professional engineer or for certification as an engineering intern shall apply for registration or certification on a form prescribed and provided by the board. Each application for registration shall contain statements showing the education and qualifications of the applicant and a detailed summary of the technical work performed by the applicant. An application for registration as a professional engineer shall be accompanied by the names of five (5) persons to be used as references, at least three (3) of whom are professional engineers who have a personal knowledge of the experience of the applicant. Each application for a certification as an engineering intern must contain

statements showing the education of the applicant, and except for an application for an examination to be given during the applicant's senior year, the application shall be accompanied by the names of three (3) persons to be used as references. All applications shall be certified to by the applicant as to the correctness of the statements contained in the application.
(b) A person who knowingly makes a false statement in the application commits a Class A misdemeanor.
(c) The amount of registration fees for a professional engineer and for an engineering intern shall be fixed and determined by the board under IC 25-1-8-2. The board shall also in its rules prescribe the manner and the time for the paying of registration fees.
(d) In the event the board refuses to issue a certificate of registration to any person who has made proper application for registration as a professional engineer, any initial fee prescribed by the board and deposited with the board by an applicant shall be retained by the board as an application fee.
(e) In the event the board refuses to issue a certificate to any person who has made proper application for certification as an engineering intern, the fee prescribed by the board and deposited by the applicant with the board shall be retained as an application fee.
(Formerly: Acts 1935, c.148, s.13; Acts 1947, c.262, s.5; Acts 1957, c.320, s.6; Acts 1961, c.277, s.4; Acts 1965, c.284, s.7; Acts 1969, c.279, s.3.) As amended by Acts 1978, P.L.2, SEC.2553; P.L.23-1991, SEC.21; P.L.215-1993, SEC.12.

IC 25-31-1-14
Examination; reexamination
Sec. 14. (a) The examination required of all applicants for registration as a professional engineer shall be a written or computer based examination which shall be divided into the following two (2) parts:
(1) Engineering fundamentals.
(2) Principles and practice of engineering.
The board may adopt rules under IC 4-22-2 establishing additional examination requirements.
(b) The engineering fundamentals portion of the examination shall be designed to test the applicant's knowledge of mathematics and the physical and engineering sciences. The standards of proficiency required shall approximate that attained by graduation in an approved four (4) year engineering curriculum.
(c) The principles and practice of the engineering portion of the examination shall be designed primarily to test the applicant's understanding of, and judgment and ability to apply correctly, the principles of:
(1) mathematics;
(2) the physical sciences;
(3) the engineering sciences; and
(4) engineering design analysis and synthesis;
to the practice of professional engineering. A part of the examination

may be designed to test the applicant's knowledge and understanding of the ethical, economic, and legal principles relating to the practices of professional engineering.
(d) An applicant for registration as a professional engineer who holds an engineering intern certificate issued in Indiana or in any other state or territory having equivalent standards may be exempted from the engineering fundamentals portion of the examination.
(e) An applicant must successfully pass the engineering fundamentals portion of the examination before taking the principles and practice portion of the examination.
(f) Examinations shall be held at times and places as determined by the board at least two (2) times each year. Examinations for certification as an engineering intern may be held separately from the examinations for registration as a professional engineer.
(g) An applicant for registration as a professional engineer who is presently registered in another state or territory may be assigned a written or computer based examination as the board deems necessary to meet the requirements of this chapter.
(h) An applicant shall have three (3) attempts to pass each part of the examination within a time period established by the board by rule. The board may specify by rule the time required between examinations and the opportunity for future examination attempts for an applicant who fails to appear at an examination. The amount of the fee to be paid for each examination shall be determined by the board under IC 25-1-8-2.
(i) If an applicant who has failed a part of the examination three (3) times reapplies and submits evidence of acquiring additional knowledge for the examination, the board may give the applicant approval to take subsequent examinations or partial examinations.
(Formerly: Acts 1935, c.148, s.14; Acts 1947, c.262, s.6; Acts 1957, c.320, s.7; Acts 1961, c.277, s.5; Acts 1969, c.279, s.4.) As amended by Acts 1980, P.L.166, SEC.6; P.L.23-1991, SEC.22; P.L.215-1993, SEC.13; P.L.194-2005, SEC.79; P.L.9-2012, SEC.3.

IC 25-31-1-15
Issuance of certificate of registration; certificate of enrollment
Sec. 15. (a) The board shall issue a certificate of registration, upon the payment of the fee prescribed by the board under IC 25-1-8-2 and the fee established by section 9(b) of this chapter, to any applicant who, in the opinion of the board, has satisfactorily met all requirements of this chapter. In the case of a professional engineer, the certificate shall authorize the practice of "professional engineering". The certificate of registration shall:
(1) show the full name of the registrant;
(2) bear a serial number and date; and
(3) be signed by a designee of the board.
The issuance of any certificate of registration by the board under this chapter is evidence that the individual named on the certificate is entitled to all the rights and privileges of a registered professional engineer from the date on the certificate until it expires or is revoked. (b) The board shall issue a certificate of enrollment upon the payment of the certificate fee prescribed by the board under IC 25-1-8-2 to any applicant who, in the opinion of the board, has satisfactorily met all of the requirements of this chapter. In the case of an engineering intern, the certificate shall state that the applicant has successfully passed the examination in engineering fundamentals and has been enrolled as an engineering intern. The certificate of enrollment shall:
(1) show the full name of the enrollee;
(2) bear a serial number and date; and
(3) be signed by the director of the licensing agency.
The issuance of a certificate of enrollment by the board is evidence that the individual named on the certificate is entitled to all the rights and privileges of an engineering intern while the certificate remains unrevoked or until it expires.
(Formerly: Acts 1935, c.148, s.15; Acts 1947, c.262, s.7; Acts 1969, c.279, s.5.) As amended by Acts 1982, P.L.154, SEC.102; P.L.23-1991, SEC.23; P.L.215-1993, SEC.14; P.L.194-2005, SEC.80; P.L.177-2006, SEC.8.

IC 25-31-1-16
Seal
Sec. 16. (a) The granting of registration extends to the registrant the authority to use a seal of a design approved by the board bearing the registrant's name, registration number, and the legend "professional engineer".
(b) During the period of time that a registrant's certificate is valid, the registrant is authorized to apply the registrant's seal to plans, specifications, studies, drawings, and reports. Applying the registrant's seal attests that:
(1) the work embodies the engineering work of the registrant;
(2) the registrant or an employed subordinate supervised by the registrant prepared the documents, and in the context of engineered plans "prepared" refers to the registrant's control and direction of the engineering work and design process;
(3) the registrant assumes full professional responsibility for the documents; and
(4) the work meets standards of acceptable engineering practice.
(c) It is unlawful for any person to stamp or seal any document with a seal after the certificate of the registrant named on the seal has expired or has been revoked.
(Formerly: Acts 1935, c.148, s.16; Acts 1961, c.277, s.6.) As amended by P.L.23-1991, SEC.24; P.L.215-1993, SEC.15.

IC 25-31-1-17
Expiration and renewal of certificate
Sec. 17. (a) Unless a certificate is renewed, a certificate issued under this chapter expires on a date specified by the licensing agency under IC 25-1-6-4 and expires biennially after the initial expiration date. An applicant for renewal shall submit an application in the

manner prescribed by the board and pay the renewal fee established by the board under IC 25-1-8-2 on or before the renewal date specified by the licensing agency.
(b) If the holder of a certificate does not renew the certificate by the date specified by the licensing agency, the certificate expires and becomes invalid without the board taking any action.
(c) The failure on the part of a registrant to renew a certificate does not deprive the registrant of the right of renewal.
(d) If a certificate has been expired for not more than three (3) years, the certificate may be reinstated by the board if the holder of the certificate meets the requirements for reinstatement under IC 25-1-8-6(c).
(e) If a certificate has been expired for more than three (3) years, the certificate may be reinstated by the board if the holder of the certificate meets the requirements for reinstatement under IC 25-1-8-6(d).
(Formerly: Acts 1935, c.148, s.17; Acts 1961, c.277, s.7; Acts 1965, c.284, s.8; Acts 1969, c.279, s.6.) As amended by P.L.215-1993, SEC.16; P.L.194-2005, SEC.81; P.L.105-2008, SEC.59.

IC 25-31-1-17.5
Continuing education rules
Sec. 17.5. (a) The board may adopt rules requiring a professional engineer to obtain continuing education for renewal of a certificate under section 17 of this chapter.
(b) If the board adopts rules under this section, the rules must do the following:
(1) Establish an inactive certificate of registration that:
(A) does not require the holder of an inactive certificate to obtain continuing education; and
(B) prohibits the holder of an inactive certificate from practicing engineering.
(2) Establish requirements for reactivation of an inactive certificate.
As added by P.L.215-1993, SEC.17.

IC 25-31-1-18
Corporate practice
Sec. 18. (a) A registration certificate for a professional engineer may be issued only to a natural person.
(b) A business, including a proprietorship, partnership, or corporation, doing business in Indiana may not practice or offer to practice engineering unless that practice is carried on under the responsible direction and supervision of a registered professional engineer who is a full-time employee of the business. All plans, sheets of designs, specifications, reports, studies, or other engineering documents that require certification and are prepared by the personnel of a business must carry the signature and seal of the registered professional engineer who is in responsible charge of the professional engineering work. (Formerly: Acts 1935, c.148, s.18; Acts 1957, c.320, s.8; Acts 1961, c.277, s.8; Acts 1967, c.95, s.1.) As amended by P.L.23-1991, SEC.25; P.L.215-1993, SEC.18.

IC 25-31-1-19
Public projects; employment of professional engineer
Sec. 19. (a) A county, city, town, township, school corporation, or other political subdivision of this state may not engage in the construction or maintenance of any public work involving the practice of engineering for which plans, specifications, and estimates have not been prepared, certified, and sealed by, and the construction and maintenance executed under the direct supervision of, a professional engineer. Any contract executed in violation of this section is void.
(b) An official of this state, or of any city, town, county, township, or school corporation, charged with the enforcement of any law, ordinance, or rule relating to the design, construction, or alteration of buildings or structures may not use or accept or approve any plans or specifications that have not been prepared by, or under the supervision of and certified by, a registered professional engineer. This subsection does not apply:
(1) to plans or specifications prepared by, or under the supervision of and certified by, an architect who is registered under IC 25-4-1;
(2) to structures and construction listed in IC 22-15-3-3(a); or
(3) to plans or specifications contained in a registration, license, or permit application, including an application for an initial permit, the renewal of a permit, the modification of a permit, or a variance from a permit submitted to the commissioner of the department of environmental management under IC 13, unless the permit is for the approval of plans or specifications for construction for which a professional engineer's seal is required by operation of either state or federal law, rule, or regulation. This subsection does not require a professional engineer's seal for an application for an air quality construction permit under 326 IAC 2-1-3.
This section shall not be construed as to abridge or otherwise affect the powers of any state board or department to issue rules governing the safety of buildings or structures.
(c) All maps required to show the underground workings of any mine in Indiana must be prepared, certified, and sealed by a professional engineer or land surveyor.
(Formerly: Acts 1935, c.148, s.19; Acts 1947, c.262, s.8; Acts 1957, c.320, s.9; Acts 1961, c.277, s.9; Acts 1965, c.284, s.9.) As amended by P.L.8-1984, SEC.121; P.L.23-1991, SEC.26; P.L.215-1993, SEC.19; P.L.82-1994, SEC.30; P.L.246-1995, SEC.1.

IC 25-31-1-20
Exempt persons
Sec. 20. (a) An employee or a subordinate of any person who

holds a certificate of registration under the provisions of this chapter is exempt from the provisions of this chapter if the practice of the employee or subordinate does not include responsible charge of design or supervision.
(b) This chapter does not require registration for the purpose of practicing engineering by an individual or a business:
(1) on property owned or leased by that individual or business unless the engineering practice involves the public health or safety, or the health or safety of the employees of that individual or business;
(2) for the performance of engineering which relates solely to the design or fabrication of manufactured products; or
(3) that is registered as a landscape architect under IC 25-4-2 and while the individual or business is engaged in the practice of landscape architecture planning the use of land or water.
(Formerly: Acts 1935, c.148, s.20; Acts 1947, c.262, s.9; Acts 1951, c.125, s.1; Acts 1961, c.277, s.10; Acts 1969, c.279, s.7.) As amended by Acts 1982, P.L.154, SEC.103; P.L.23-1991, SEC.27; P.L.1-1993, SEC.198; P.L.215-1993, SEC.20.

IC 25-31-1-21
License by reciprocity
Sec. 21. The board may, upon application and payment of a fee established by the board in the board's rules, issue a certificate of registration as a professional engineer to an individual who holds a valid certificate of registration as a professional engineer, issued to the applicant by the proper authority of any state or territory or possession of the United States if the requirements for registration of professional engineers that the certificate of registration was issued under do not conflict with the provisions of this chapter. In determining the qualifications of an applicant, the board may accept the verified professional record of the applicant that is certified by the National Council of Examiners for Engineers and Surveyors. However, an applicant meets the experience requirement under section 12 of this chapter if the applicant:
(1) has at least three (3) years of engineering work experience after the applicant graduates from an approved engineering curriculum but before the applicant successfully passes an examination required under section 14 of this chapter; and
(2) has been registered or licensed as a professional engineer in another state for at least ten (10) years.
(Formerly: Acts 1935, c.148, s.21; Acts 1957, c.320, s.10; Acts 1965, c.284, s.10; Acts 1969, c.279, s.8.) As amended by Acts 1982, P.L.154, SEC.104; P.L.23-1991, SEC.28; P.L.215-1993, SEC.21; P.L.194-2005, SEC.82.

IC 25-31-1-22
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)
IC 25-31-1-22.1
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-31-1-23
Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-31-1-24
Conduct of hearings
Sec. 24. All hearings conducted by the board shall be held pursuant to IC 4-21.5-3.
(Formerly: Acts 1935, c.148, s.24; Acts 1965, c.284, s.12.) As amended by Acts 1977, P.L.172, SEC.47; P.L.7-1987, SEC.128; P.L.214-1993, SEC.81; P.L.215-1993, SEC.24.

IC 25-31-1-25
Judicial review
Sec. 25. An applicant or a registrant who is aggrieved by an order or determination of the board is entitled to a judicial review under IC 4-21.5.
(Formerly: Acts 1935, c.148, s.25; Acts 1965, c.284, s.13.) As amended by Acts 1982, P.L.154, SEC.105; P.L.3-1989, SEC.148; P.L.215-1993, SEC.25.

IC 25-31-1-26
Issuance of duplicate certificate
Sec. 26. A certificate of registration, or a certification as an engineering intern to replace a certificate which has been lost, destroyed, or mutilated, may be issued subject to the rules of the board and the fee established under IC 25-1-8-2.
(Formerly: Acts 1935, c.148, s.26; Acts 1947, c.262, s.10; Acts 1961, c.277, s.12.) As amended by P.L.215-1993, SEC.26; P.L.235-1995, SEC.10.

IC 25-31-1-27
Practicing without license and other specific violations
Sec. 27. A person who:
(1) practices or offers to practice engineering without being registered or exempted under the laws of this state;
(2) presents as the person's own the certificate of registration or the seal of another;
(3) gives any false or forged evidence of any kind to the board or to any member of the board in obtaining a certificate of registration;
(4) impersonates any other registrant;
(5) uses an expired, suspended, or revoked certificate of registration; or
(6) otherwise violates this chapter;
commits a Class B misdemeanor. (Formerly: Acts 1935, c.148, s.27; Acts 1947, c.262, s.11.) As amended by Acts 1978, P.L.2, SEC.2554; P.L.23-1991, SEC.30; P.L.215-1993, SEC.27.

IC 25-31-1-28
Enforcement; use of investigative fund
Sec. 28. (a) It is the duty of all law enforcement officers of this state, or any political subdivision, to enforce the provisions of this chapter and to apprehend and prosecute any person who violates any of the provisions of this chapter.
(b) The attorney general shall act as the legal advisor of the board and render any legal assistance as may be necessary in carrying out the provisions of this chapter.
(c) The attorney general and the licensing agency may use the registered professional engineers and registered engineering interns investigative fund established by section 35 of this chapter to hire investigators and other employees to enforce the provisions of this article and to investigate and prosecute violations of this article.
(Formerly: Acts 1935, c.148, s.28.) As amended by Acts 1982, P.L.154, SEC.106; P.L.215-1993, SEC.28; P.L.194-2005, SEC.83.

IC 25-31-1-29
Injunctions
Sec. 29. (a) The attorney general, the prosecuting attorney of any county, the board, or a citizen of any county where a person who is not exempted engages in the practice of engineering without first having obtained a certificate of registration or without first having renewed an expired certificate of registration may, in accordance with the provisions of the laws of this state governing injunctions, file an action in the name of the state of Indiana to enjoin that person from engaging in the practice of engineering until a certificate of registration is secured or renewed.
(b) Any person who has been enjoined and violates an injunction shall be punished for contempt of court. An injunction does not relieve a person engaged in the practice of engineering without a certificate of registration or without first having renewed an expired certificate of registration from a criminal prosecution.
(c) The remedy by injunction is in addition to any remedy provided for herein for the criminal prosecution of the offender. In charging any person in a complaint for violation of the provisions of this chapter by engaging in the practice of engineering without a certificate of registration or without having renewed an expired certificate of registration, it is sufficient to charge that the offender:
(1) on a certain day in a certain county practiced or offered to practice engineering; and
(2) was not registered or exempted under this chapter.
(Formerly: Acts 1935, c.148, s.29; Acts 1947, c.262, s.12.) As amended by Acts 1982, P.L.154, SEC.107; P.L.23-1991, SEC.31; P.L.215-1993, SEC.29.
IC 25-31-1-30
Exemption from statutes relating to practice of architecture
Sec. 30. (a) Except as provided in IC 25-4-1-11, a person registered as a professional engineer under this chapter is exempt from the provisions of any and all statutes in force in this state regulating the practice of architecture.
(b) This chapter does not apply to an individual registered as an architect under IC 25-4-1. An architect, however, who is registered under IC 25-4-1 and exempted from this chapter may not use the designation "engineer" in any form or manner unless the architect is registered under this chapter.
(Formerly: Acts 1935, c.148, s.30; Acts 1967, c.95, s.2.) As amended by Acts 1982, P.L.154, SEC.108; P.L.215-1993, SEC.30.

IC 25-31-1-31
Repealed
(Repealed by P.L.23-1991, SEC.40.)

IC 25-31-1-32
Repealed
(Repealed by P.L.214-1993, SEC.91 and P.L.215-1993, SEC.32.)

IC 25-31-1-34
Use of engineer in political subdivision job title
Sec. 34. (a) This section does not apply to a job position filled by the department of environmental management.
(b) Unless a job position is filled by a professional engineer, the state or a political subdivision (as defined in IC 36-1-2-13) may not use the word "engineer" in the position's job title.
As added by P.L.215-1993, SEC.31. Amended by P.L.16-1994, SEC.9.

IC 25-31-1-35
Investigative fund; administration by attorney general and licensing agency; appropriation
Sec. 35. (a) The registered professional engineers and registered engineering interns investigative fund is established to provide funds for administering and enforcing the provisions of this article, including investigating and taking enforcement action against violators of this article. The fund shall be administered by the attorney general and the licensing agency.
(b) The expenses of administering the fund shall be paid from the money in the fund. The fund consists of money from the fee imposed upon registered professional engineers and registered engineering interns under section 9(b) of this chapter.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. If the total amount in the fund

exceeds five hundred thousand dollars ($500,000) at the end of a state fiscal year after payment of all claims and expenses, the amount that exceeds five hundred thousand dollars ($500,000) reverts to the state general fund.
(e) Money in the fund is continually appropriated for use by the attorney general and the licensing agency to administer and enforce the provisions of this article and to conduct investigations and take enforcement action against persons violating the provisions of this article.
As added by P.L.194-2005, SEC.84. Amended by P.L.177-2006, SEC.9.






ARTICLE 31.5. PROFESSIONAL SOIL SCIENTISTS

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 25-31.5-1-2
Applicability of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-3
"Board"
Sec. 3. "Board" refers to the Indiana board of registration for soil scientists established by IC 25-31.5-2-1.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-4
"Public practice of soil science"
Sec. 4. "Public practice of soil science" means the performance of service to the public in connection with soil science.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-5 "Registered associate soil scientist"
Sec. 5. "Registered associate soil scientist" means an individual who is registered as an associate soil scientist under IC 25-31.5-4.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-6
"Registered professional soil scientist"
Sec. 6. "Registered professional soil scientist" means an individual who is registered as a professional soil scientist under IC 25-31.5-4.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-7
"Registered soil scientist"
Sec. 7. "Registered soil scientist" means:
(1) a registered professional soil scientist; or
(2) a registered associate soil scientist.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-8
"Registration"
Sec. 8. "Registration" means the act of registering a professional soil scientist or an associate soil scientist under IC 25-31.5-4.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-9
"Soil"
Sec. 9. "Soil" means the unconsolidated mineral or organic matter on the surface of the earth that has been subjected to and influenced by genetic and environmental factors of parent material, climate (including water and temperature effects), microorganisms, and topography, all acting over time and producing a product that differs from the material from which it is derived in many physical, chemical, biological, and morphological properties and characteristics.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-10
"Soil science"
Sec. 10. "Soil science" means the observation, identification, description, classification, mapping, evaluation, experimental investigation, and theoretical explanation of soils.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-11
"Soil scientist"
Sec. 11. "Soil scientist" means an individual who, by the individual's knowledge of the principles of soil science acquired by professional education and practical experience, is qualified to practice soil science. As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-12
"State chemist"
Sec. 12. "State chemist" refers to the state chemist appointed under IC 15-16-2-24.
As added by P.L.244-2001, SEC.1. Amended by P.L.2-2008, SEC.65.



CHAPTER 2. BOARD OF REGISTRATION FOR SOIL SCIENTISTS

IC 25-31.5-2-2
Qualifications of members
Sec. 2. Each member of the board must be:
(1) a resident of Indiana; and
(2) appointed by the governor.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-3
Members
Sec. 3. The board consists of the following five (5) members:
(1) Four (4) soil scientists who, at the time of appointment, include:
(A) one (1) member from federal, state, or local government;
(B) one (1) member involved in education in a teaching, a research, or an extension context; and
(C) two (2) members from industry or the private practice of soil science who are registered professional soil scientists in Indiana.
(2) One (1) member who represents the public at large and is not associated with soil science other than as a consumer.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-4
Terms of members
Sec. 4. (a) Each board member serves a term of four (4) years.
(b) A board member may serve until the member's successor is appointed and qualified under this chapter.
(c) A board member may not serve more than two (2) consecutive terms.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-5
Removal of members; vacancies
Sec. 5. (a) The governor may remove a board member for cause.
(b) A vacancy in the membership of the board is filled by appointment by the governor for the unexpired term.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-6
Quorum
Sec. 6. Three (3) members of the board constitute a quorum. As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-7
Majority vote required
Sec. 7. The affirmative vote of a majority of the total membership of the board is required for the board to take action on any matter.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-8
Chairperson; secretary
Sec. 8. Each year the board shall elect from its members a chairperson and a secretary.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-9
Travel expenses
Sec. 9. A member of the board is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). However, the member is entitled to reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.244-2001, SEC.1.



CHAPTER 3. DUTIES AND POWERS OF THE BOARD

IC 25-31.5-3-2
Determination of costs; adjustment of fees
Sec. 2. Each year the board shall:
(1) determine the cost incurred in administering the program for the registration of soil scientists under this article; and
(2) if necessary, adjust the amount of the:
(A) registration fee charged under IC 25-31.5-4-10; and
(B) renewal fee charged under IC 25-31.5-6-3;
to ensure that the program is self-supporting.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-3
Determination of qualifications of applicants
Sec. 3. (a) The board shall determine the qualifications of applicants for registration.
(b) The board shall:
(1) require an applicant for registration to submit evidence of the applicant's qualifications; and
(2) judge an applicant on evidence of the applicant's professional competency and integrity under rules adopted by the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-4
Code of professional conduct
Sec. 4. (a) The board may adopt rules under IC 4-22-2 to establish a code of professional conduct for registered soil scientists.
(b) If the board adopts or amends a code of professional conduct under subsection (a), the board shall mail a copy of the code and any amendments to all individuals listed on the roster published under section 7 of this chapter.
(c) A mailing under this section constitutes service for purposes of this article.
As added by P.L.244-2001, SEC.1.
IC 25-31.5-3-5
Legal adviser; private counsel
Sec. 5. (a) The attorney general shall act as legal adviser to the board and provide any legal assistance necessary to carry out this article.
(b) The board may employ private counsel at the expense of the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-6
Contracts with state chemist
Sec. 6. (a) The board shall enter into a contract with the state chemist under which:
(1) the state chemist provides:
(A) clerical support;
(B) administrative support for the soil scientist registration fund established in section 9 of this chapter;
(C) record keeping services; and
(D) office space;
to the board; and
(2) the board pays compensation to the state chemist at a rate and at intervals set by the contract.
(b) The contract entered into under this section may include provisions under which the state chemist, in exchange for compensation, fills needs of the board other than those described in subsection (a)(1).
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-7
Roster of registered soil scientists
Sec. 7. (a) Each year the board shall publish a roster that includes the names, addresses, and places of business of all registered soil scientists.
(b) Copies of the roster published under subsection (a) must be:
(1) made available to each registered soil scientist; and
(2) furnished to members of the public upon request.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-8
Adoption of rules
Sec. 8. The board may adopt rules under IC 4-22-2 that are consistent with this article and reasonably required for the conduct of the board's responsibilities and duties.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-9
Soil scientist registration fund
Sec. 9. (a) The soil scientist registration fund is established as a separate fund in the Purdue University treasury to carry out the purposes of this article. The fund is administered by the board. (b) The sources of money for the fund are the:
(1) registration fees paid under IC 25-31.5-4-10; and
(2) renewal fees paid under IC 25-31.5-6-3.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The state chemist shall collect all money paid under this article and deposit the money in the fund.
(e) If required by the board, the state chemist shall obtain a surety bond conditioned upon the faithful performance of the state chemist's duties for the board in an amount determined by the board. The bond must be issued by a surety company authorized to transact business in Indiana. All costs of the surety bond shall be paid from money in the fund.
(f) The Purdue University treasurer shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments must be deposited in the fund.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.244-2001, SEC.1.



CHAPTER 4. REQUIREMENTS FOR REGISTRATION AS A PROFESSIONAL SOIL SCIENTIST OR AN ASSOCIATE SOIL SCIENTIST

IC 25-31.5-4-2
Educational requirements
Sec. 2. (a) The education requirement for registration as a professional soil scientist consists of a bachelor's degree or advanced degree in soil science or a closely allied field in which the curriculum includes the following:
(1) At least fifteen (15) semester hours of course work in the soil sciences, including at least three (3) semester hours in courses that emphasize the field study of soils, such as soil genesis, morphology, classification, interpretation, and mapping.
(2) At least forty-five (45) semester hours of course work in supporting sciences, including biology, chemistry, crop science, engineering, geology, mathematics, physics, and statistics.
(b) The board shall determine which courses fulfill the requirements set forth in subsection (a)(1).
(c) The board shall specify the minimum number of credits in each type of supporting science needed to satisfy the requirement described in subsection (a)(2).
(d) If course credits used by an applicant to qualify for registration are in units other than semester hours, the board shall use the most generally accepted factor to convert the units to semester hour equivalents.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-3
Examinations
Sec. 3. The board shall require an applicant for registration as a professional soil scientist to pass:
(1) a written examination designed to demonstrate whether the applicant has the necessary knowledge and skill to exercise the responsibilities of the public practice of soil science; and
(2) an examination that evaluates field skills in soil morphology

and landscape analysis.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-4
Work requirement
Sec. 4. (a) The work requirement for registration as a professional soil scientist consists of three (3) years of professional experience in soil science.
(b) Experience obtained while working on an advanced degree does not qualify toward the satisfaction of the work requirement of subsection (a). However, the board may allow up to:
(1) one (1) year of work credit for a master's degree; and
(2) two (2) years of work credit for a doctorate.
(c) The board shall:
(1) evaluate all work experience claimed by an applicant to satisfy the work requirement under this section; and
(2) determine the amount of work credit to grant each applicant.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-5
Eligibility of associate soil scientists to become professional soil scientists
Sec. 5. A registered associate soil scientist who satisfies the work requirement of section 4 of this chapter is eligible to become a registered professional soil scientist.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-6
Qualifications of associate soil scientists
Sec. 6. (a) To qualify for registration as an associate soil scientist under this chapter, an individual must:
(1) satisfy the education requirement described in section 2 of this chapter;
(2) pass the examinations described in section 3 of this chapter; and
(3) pay the registration fee described in section 10 of this chapter.
(b) An individual is not required to satisfy the work requirement described in section 4 of this chapter in order to qualify for registration as an associate soil scientist.
(c) The board may establish a maximum period during which an individual may be registered as an associate soil scientist.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-7
Documentation required
Sec. 7. The board may require an applicant for registration under this chapter to provide documentation of competency and integrity.
As added by P.L.244-2001, SEC.1.
IC 25-31.5-4-8
Reciprocity
Sec. 8. Upon application by the individual, the board may allow the registration under this chapter of an individual who is registered as a soil scientist in a state that, as determined by the board, has standards for registration at least equal to those of this chapter.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-9
Requests for administrative review
Sec. 9. An individual who:
(1) seeks registration under this chapter; and
(2) is aggrieved by a determination of the board under this chapter;
may request administrative review under IC 25-31.5-9.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-10
Registration fees
Sec. 10. (a) An individual applying for registration under this chapter must pay a nonrefundable registration fee in an amount established by rules adopted by the board under IC 4-22-2.
(b) All registration fees collected under this section shall be deposited in the soil scientist registration fund established by IC 25-31.5-3-9.
As added by P.L.244-2001, SEC.1.



CHAPTER 5. CERTIFICATES; SEAL OR STAMP

IC 25-31.5-5-2
Prima facie evidence of rights and privileges
Sec. 2. The issuance of a registration certificate to a professional soil scientist by the board is prima facie evidence that the individual named on the certificate is entitled to all rights and privileges of a registered professional soil scientist while the certificate remains in force.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-5-3
Replacement certificates
Sec. 3. A replacement certificate, subject to the rules of the board, may be issued to replace a certificate that has been lost, destroyed, or mutilated.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-5-4
Seal or stamp of registration
Sec. 4. Each registered professional soil scientist may obtain and use a seal or stamp of registration. The design of the seal or stamp must:
(1) be authorized by the board; and
(2) contain:
(A) the soil scientist's name and registration number; and
(B) the legend "Registered Professional Soil Scientist".
As added by P.L.244-2001, SEC.1.

IC 25-31.5-5-5
Suspension or revocation of certificate
Sec. 5. After a soil scientist's registration is suspended or revoked, the soil scientist may not:
(1) affix the soil scientist's signature, stamp, or seal to a soil science report or document; or
(2) certify a soil science report or document;
unless the registration has been renewed, reissued, or reinstated.
As added by P.L.244-2001, SEC.1.



CHAPTER 6. RENEWAL OF CERTIFICATES; CONTINUING EDUCATION

IC 25-31.5-6-2
Continuing education requirements
Sec. 2. The board shall adopt rules under IC 4-22-2 establishing continuing education requirements that must be met for the renewal of registration certificates. The requirements established by the board must involve the description and evaluation of soils in the field.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-6-3
Renewal fees
Sec. 3. (a) An individual applying for the renewal of a certificate of registration under this chapter must pay a nonrefundable renewal fee in an amount established by rules adopted by the board under IC 4-22-2.
(b) All renewal fees collected by the board under this section shall be deposited in the soil scientist registration fund established by IC 25-31.5-3-9.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-6-4
Notices
Sec. 4. The board shall notify each individual registered under this article of:
(1) the date of expiration of the individual's certificate; and
(2) the amount of the renewal fee established by the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-6-5
Suspension for nonpayment of renewal fee
Sec. 5. If an individual fails to pay the renewal fee within ninety (90) days after the expiration date established by the board under this chapter, the board shall:
(1) suspend the individual's registration under this article; and
(2) delete the individual's name from the roster published under IC 25-31.5-3-7;
until the renewal fee is paid.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-6-6
Revocation for nonpayment of renewal fee Sec. 6. (a) If an individual fails to pay the renewal fee for two (2) consecutive years, the board shall revoke the individual's certificate of registration.
(b) If an individual whose certificate has been revoked under subsection (a) desires to be reregistered, the individual:
(1) must submit an application to the board; and
(2) shall be considered as a new applicant.
As added by P.L.244-2001, SEC.1.



CHAPTER 7. ACTIVITIES PROHIBITED TO INDIVIDUALS WHO ARE NOT REGISTERED PROFESSIONAL SOIL SCIENTISTS



CHAPTER 8. PROCEEDINGS AGAINST A REGISTERED SOIL SCIENTIST

IC 25-31.5-8-2
Complaints by board
Sec. 2. (a) The board may file a complaint to impose conditions on, suspend, or revoke the registration of a soil scientist.
(b) The soil scientist to whom a complaint is addressed may:
(1) agree to the terms of the complaint; or
(2) within twenty (20) days after receiving the complaint, request an informal review of the complaint before the board.
(c) The failure of a registered soil scientist to request an informal review under subsection (b)(2) constitutes an agreement to the terms of the complaint.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-3
Complaints by private individuals or organizations
Sec. 3. (a) An individual or organization may bring a complaint of fraud, deceit, gross negligence, or misconduct against a registered soil scientist.
(b) A complaint brought under subsection (a) must be:
(1) in writing;
(2) sworn to by:
(A) the individual; or
(B) an officer of the organization;
making the complaint; and
(3) filed with the board within two (2) years after the incident alleged in the complaint.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-4
Proceedings; rules; determinations
Sec. 4. (a) The board shall consider:
(1) a request for an informal review of a complaint brought under section 2 of this chapter; or
(2) a complaint brought under section 3 of this chapter;
during a meeting of the board. (b) The board may adopt rules under IC 4-22-2 to compel a registered soil scientist to respond to matters that relate to a complaint under section 2 of this chapter or a complaint brought under section 3 of this chapter.
(c) The board may adopt rules under IC 4-22-2 establishing procedures for the conduct of a meeting under this section, including the subpoena of witnesses and documents.
(d) A meeting held under this section shall be conducted in an informal manner. However, the board shall keep a written record of the proceeding.
(e) As soon as possible following a meeting under this section, the board shall:
(1) terminate its proceedings on the complaint under section 2 of this chapter or the complaint brought under section 3 of this chapter; or
(2) provide notice under IC 4-21.5-3-6 of a determination to impose conditions on, suspend, or revoke the registration of the professional soil scientist.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-5
Effect of determinations
Sec. 5. A registered soil scientist who receives a determination under section 4 of this chapter shall:
(1) comply with the terms of the determination; or
(2) request administrative review under IC 25-31.5-9.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-6
Disciplinary actions
Sec. 6. (a) The board may:
(1) suspend the registration of;
(2) refuse to renew the registration of;
(3) revoke the registration of;
(4) reprimand; or
(5) place on probation;
a registered soil scientist for any grounds set forth in subsection (b).
(b) The board may take action under subsection (a) against a registered soil scientist who is found to have:
(1) committed fraud or deceit in obtaining registration under this article;
(2) committed gross negligence, incompetence, or misconduct in the public practice of soil science;
(3) been convicted by a court of law of:
(A) a felony; or
(B) a crime involving moral turpitude;
(4) committed a violation of a code of professional conduct adopted by the board under IC 25-31.5-3-4; or
(5) committed an unlawful act set forth in section 7 of this chapter. As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-7
Criminal violations
Sec. 7. An individual who knowingly or intentionally does any of the following commits a Class B misdemeanor:
(1) Falsely professes to be a registered professional soil scientist in violation of IC 25-31.5-7.
(2) Presents or attempts to use as one's own the registration or seal of another.
(3) Gives false or forged evidence to:
(A) the board; or
(B) a member of the board;
to obtain registration.
(4) Falsely impersonates another soil scientist.
(5) Uses or attempts to use a certificate of registration that is suspended, revoked, or expired.
As added by P.L.244-2001, SEC.1.



CHAPTER 9. ADMINISTRATIVE REVIEW AND JUDICIAL REVIEW

IC 25-31.5-9-2
Parties
Sec. 2. The parties to the proceeding include:
(1) the individual seeking administrative review of the determination by the board; and
(2) the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-9-3
Authority of administrative law judge
Sec. 3. An administrative law judge appointed under section 1 of this chapter is the ultimate authority for the board for purposes of IC 4-21.5-3-27, and the order of the administrative law judge disposing of a proceeding is final.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-9-4
Judicial review
Sec. 4. A party who is dissatisfied with a final order rendered by an administrative law judge in a proceeding under this chapter may obtain judicial review of the final order under IC 4-21.5-5.
As added by P.L.244-2001, SEC.1.






ARTICLE 32. ENVIRONMENTAL HEALTH SPECIALISTS

CHAPTER 1. REPEALED






ARTICLE 33. PSYCHOLOGISTS

CHAPTER 1. REGULATION OF PSYCHOLOGISTS; CREATION OF BOARD

IC 25-33-1-2
Definitions
Sec. 2. (a) As used in this article:
"Appraisal instrument" means:
(1) a career and occupational instrument;
(2) an adaptive behavioral and symptom screening checklist; or
(3) an inventory of interests and preferences;
that is administered for the purpose of counseling individuals to cope with or adapt to changing life situations or to situations that are due

to problems in living. The term includes marital, relational, communicational, parent and child, family system assessment instruments, and employment counseling.
"Board" means the state psychology board.
"Person" means an individual, firm, partnership, association, or corporation.
"Practice of psychology" includes the following:
(1) Construction, administration, and interpretation of tests of intellectual and cognitive abilities, aptitudes, skills, interests, attitudes, personality characteristics, perception, emotion, motivation, and opinion.
(2) Diagnosis and treatment of mental and behavioral disorders by a health service provider in psychology.
(3) Educational and vocational planning and guidance.
(4) Personnel selection and management.
(5) Arrangement of effective work and learning situations.
(6) Resolution of interpersonal and social conflicts.
(7) Techniques used in interviewing, counseling, psychotherapy, and behavior modification of individuals or groups.
(8) Supervision of psychological services.
(9) Teaching of any of the practices listed in this subsection.
(10) The planning and conduct of research on human behavior.
"Psychological services" means acts or behaviors coming within the purview of the practice of psychology (as defined in this article).
"Recognized postsecondary educational institution" means any college, university, school, or similar educational establishment approved by the board for the purposes of this article.
"Agency" means the Indiana professional licensing agency under IC 25-1-5.
"Approved organization" means any organization or individual approved by the board.
"Continuing education course" means an orderly process of instruction that is designed to directly enhance the practicing psychologist's knowledge and skill in providing relevant psychological services, and that is approved by an approved organization.
(b) Nothing in this article shall be construed as permitting individuals licensed as psychologists to engage in any manner in the practice of medicine or optometry (as defined in the laws of this state).
(c) Nothing in this article shall be construed as permitting a psychologist to prescribe medication, unless a psychologist is participating in a federal government sponsored training or treatment program. An individual licensed as a psychologist may not prescribe medication unless the individual is a practitioner (as defined under IC 16-42-19-5).
(Formerly: Acts 1969, c.416, s.2.) As amended by Acts 1981, P.L.222, SEC.243; P.L.249-1985, SEC.1; P.L.169-1985, SEC.95; P.L.149-1987, SEC.94; P.L.140-1993, SEC.8; P.L.184-1997, SEC.2;

P.L.1-2006, SEC.477; P.L.2-2007, SEC.344.

IC 25-33-1-3
Creation of board; powers and duties; expenses
Sec. 3. (a) There is created a board to be known as the "state psychology board". The board shall consist of seven (7) members appointed by the governor. Six (6) of the board members shall be licensed under this article and shall have had at least five (5) years of experience as a professional psychologist prior to their appointment. The seventh member shall be appointed to represent the general public, must be a resident of this state, must never have been credentialed in a mental health profession, and must in no way be associated with the profession of psychology other than as a consumer. All members shall be appointed for a term of three (3) years. All members may serve until their successors are duly appointed and qualified. A vacancy occurring on the board shall be filled by the governor by appointment. The member so appointed shall serve for the unexpired term of the vacating member. Each member of the board is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the state budget agency.
(b) The members of the board shall organize by the election of a chairman and a vice chairman from among its membership. Such officers shall serve for a term of one (1) year. The board shall meet at least once in each calendar year and on such other occasions as it considers necessary and advisable. A meeting of the board may be called by its chairman or by a majority of the members on the board. Four (4) members of the board constitute a quorum. A majority of the quorum may transact business.
(c) The board is empowered to do the following:
(1) Establish reasonable application, examination, and renewal procedures and set fees for licensure under this article. However, no fee collected under this article shall, under any circumstances, be refunded.
(2) Adopt and enforce rules concerning assessment of costs in disciplinary proceedings before the board.
(3) Establish examinations of applicants for licensure under this article and issue, deny, suspend, revoke, and renew licenses.
(4) Subject to IC 25-1-7, investigate and conduct hearings, upon complaint against individuals licensed or not licensed under this article, concerning alleged violation of this article, under procedures conducted in accordance with IC 4-21.5.
(5) Initiate the prosecution and enjoinder of any person violating this article.
(6) Adopt rules which are necessary for the proper performance of its duties, in accordance with IC 4-22-2. (7) Establish a code of professional conduct.
(d) The board shall adopt rules establishing standards for the competent practice of psychology.
(e) All expenses incurred in the administration of this article shall be paid from the general fund upon appropriation being made in the manner provided by law for the making of such appropriations.
(f) The bureau shall do the following:
(1) Carry out the administrative functions of the board.
(2) Provide necessary personnel to carry out the duties of this article.
(3) Receive and account for all fees required under this article.
(4) Deposit fees collected with the treasurer of state for deposit in the state general fund.
(g) This section may not be interpreted to prevent a licensed or certified health care professional from practicing within the scope of the health care professional's:
(1) license or certification; and
(2) training or credentials.
(Formerly: Acts 1969, c.416, s.3.) As amended by Acts 1976, P.L.119, SEC.26; Acts 1977, P.L.172, SEC.49; Acts 1979, P.L.17, SEC.50; Acts 1981, P.L.222, SEC.244; P.L.249-1985, SEC.2; P.L.149-1987, SEC.95; P.L.140-1993, SEC.9; P.L.184-1997, SEC.3; P.L.1-2005, SEC.196; P.L.246-2005, SEC.211; P.L.1-2006, SEC.478; P.L.197-2007, SEC.88.

IC 25-33-1-4
Application for license
Sec. 4. (a) Application for a license issued under this article shall be made to the board on such form and in such manner as the board shall prescribe. The applicant shall furnish satisfactory evidence of qualifications that are required under this article or by the board. Each applicant shall be notified in writing of the board's decision concerning the applicant's application within thirty (30) days after a decision has been reached.
(b) Upon approval by the board of an applicant's application for examination, a temporary license shall be issued by the board and shall be in force until the board has notified the applicant of the applicant's examination results. If an applicant fails to take the next scheduled examination, the applicant's temporary license is revoked without further action by the board. A temporary license may be issued only for an applicant's first application.
(c) The board may adopt rules under section 3 of this chapter establishing additional requirements for any applicant who has failed the examination three (3) or more times.
(Formerly: Acts 1969, c.416, s.4.) As amended by P.L.249-1985, SEC.3; P.L.149-1987, SEC.96; P.L.140-1993, SEC.10.

IC 25-33-1-4.5
Limited scope temporary psychology permit
Sec. 4.5. (a) A person who: (1) is licensed to practice psychology by any board or licensing agency of another state or jurisdiction; and
(2) meets the requirements established by the board;
may be issued a temporary psychology permit limited by terms and conditions considered appropriate by the board. A limited scope temporary psychology permit issued under this subsection is valid for a nonrenewable period of not more than thirty (30) days. A psychologist may practice under a limited scope psychology permit not more than thirty (30) days every two (2) years.
(b) The board may adopt rules under section 3 of this chapter establishing requirements for limited scope temporary psychology permits.
(c) An individual who holds a limited scope temporary psychology permit under this section may be disciplined by the board under IC 25-1-9.
As added by P.L.157-2006, SEC.69.

IC 25-33-1-5
Repealed
(Repealed by P.L.249-1985, SEC.18.)

IC 25-33-1-5.1
Issuance of license; endorsement as health service provider in psychology; preceptorship program
Sec. 5.1. (a) Except as provided in section 5.3 of this chapter, the board shall issue a license to an individual who meets the following requirements:
(1) Applies to the board in the form and manner prescribed by the board under section 3 of this chapter.
(2) Is at least eighteen (18) years of age.
(3) Has not been convicted of a crime that has a direct bearing upon the applicant's ability to practice competently.
(4) Possesses a doctoral degree in psychology:
(A) granted from a recognized postsecondary educational institution; and
(B) from a degree program approved by the board as a psychology program at the time the degree was conferred.
(5) Is not in violation of this chapter or rules adopted by the board under section 3 of this chapter.
(6) Has paid the fee set by the board under section 3 of this chapter.
(7) Has passed the examination required and administered by the board.
(b) If an applicant has been disciplined by a licensing agency in another state or jurisdiction on the ground that the applicant was unable to competently practice psychology, the applicant must submit proof, satisfactory to the board, that the reasons for disciplinary sanction by the other licensing agency are no longer valid.
(c) The board shall endorse as a health service provider in

psychology an individual who:
(1) has a doctoral degree in clinical psychology, counseling psychology, school psychology, or another applied health service area of psychology;
(2) is licensed under this section, section 5.3, or section 9 of this chapter;
(3) has at least two (2) years of experience in a health service setting that includes:
(A) one (1) year of experience that was obtained in an organized health service training program and at least one (1) year of experience that was obtained after the individual received the individual's doctoral degree in psychology; or
(B) upon the adoption by the board of a rule defining "sequential and organized", sequential and organized supervised professional experience in a health service setting in which one (1) year of experience was obtained in an organized health service training program; and
(4) complies with the continuing education requirements under IC 25-33-2.
(d) An individual who received a doctoral degree in clinical psychology, counseling psychology, school psychology, or other applied health service area in psychology before September 1, 1983, may satisfy one (1) year of the two (2) year supervised health setting experience requirement under subsection (c) by successfully completing a preceptorship program. The individual must apply in writing to the board and the board must approve the program. The preceptorship program must:
(1) consist of at least one thousand eight hundred (1,800) hours of clinical, counseling, or school psychology work experience;
(2) consist of at least one hundred (100) hours of direct supervision of the individual by a psychologist, at least fifty (50) hours of which must involve the diagnosis of mental and behavioral disorders and at least fifty (50) hours of which must involve the treatment of mental and behavioral disorders;
(3) be completed in a health service setting that provides services in the diagnosis and treatment of mental and behavioral disorders;
(4) be under the supervision of a psychologist who meets the requirements for endorsement under this section; and
(5) be completed within two (2) years after the date the program is started.
(e) If an individual applies to the board under subsection (d), the board shall apply each hour of work experience the individual completes after applying to the board and before the board approves the preceptorship program to the one thousand eight hundred (1,800) hour work experience requirement under subsection (d)(1).
As added by P.L.249-1985, SEC.4. Amended by P.L.149-1987, SEC.97; P.L.152-1988, SEC.27; P.L.96-1990, SEC.16; P.L.33-1993, SEC.68; P.L.140-1993, SEC.11; P.L.1-1994, SEC.128; P.L.2-2007, SEC.345; P.L.177-2009, SEC.57.
IC 25-33-1-5.3
Issuance of license
Sec. 5.3. The board shall issue a license to an individual who:
(1) holds a limited license under section 18 of this chapter;
(2) applies to the board in the form and manner prescribed by the board;
(3) pays a fee;
(4) passes an examination on the state or federal statutes, state rules, and federal regulations that the board determines by rule to be relevant to the practice of psychology; and
(5) has practiced psychology continuously since September 1, 1985.
As added by P.L.96-1990, SEC.17. Amended by P.L.140-1993, SEC.12.

IC 25-33-1-6
Repealed
(Repealed by P.L.249-1985, SEC.18.)

IC 25-33-1-7
Repealed
(Repealed by P.L.249-1985, SEC.18.)

IC 25-33-1-8
Repealed
(Repealed by P.L.249-1985, SEC.18.)

IC 25-33-1-9
Issuance of license by reciprocity; refusal to issue or issuance of probationary license; conditions
Sec. 9. (a) The board shall issue a license to practice psychology to an individual who:
(1) applies in the manner required by the board;
(2) pays a fee;
(3) is at least eighteen (18) years of age;
(4) has not been convicted of a crime that has a direct bearing on the individual's ability to practice competently;
(5) holds, at the time of application, a valid license or certificate as a psychologist from another state;
(6) possesses a doctoral degree from a recognized postsecondary educational institution;
(7) has successfully completed:
(A) a degree program that would have been approved by the board at the time the individual was licensed or certified in the other state; or
(B) if the individual was licensed or certified in the other state before July 1, 1969, a degree program that satisfied the educational requirements of the board in effect January 4, 1971;
(8) has practiced psychology continuously since being licensed

or certified;
(9) if the individual was licensed or certified by the other state:
(A) after September 30, 1972, has taken the Examination for the Professional Practice of Psychology and achieved the passing score required by the board at the time the examination was administered; or
(B) before January 1, 1990, and the other state required an examination other than the Examination for the Professional Practice of Psychology, and the individual achieved a passing score in the other state at the time of licensure or certification;
(10) has passed an examination administered by the board that covers Indiana law related to the practice of psychology; and
(11) is not in violation of this chapter or rules adopted under this chapter.
(b) The board may adopt rules under IC 4-22-2 concerning the issuance of a license under this section.
(Formerly: Acts 1969, c.416, s.9.) As amended by Acts 1982, P.L.154, SEC.113; P.L.249-1985, SEC.5; P.L.149-1987, SEC.98; P.L.152-1988, SEC.28; P.L.96-1990, SEC.18; P.L.33-1993, SEC.69; P.L.140-1993, SEC.13; P.L.1-1994, SEC.129; P.L.212-2005, SEC.62; P.L.2-2007, SEC.346.

IC 25-33-1-10
Renewal of license
Sec. 10. (a) A license issued under this article expires on the date established by the licensing agency under IC 25-1-5-4. A renewal fee established by the board under section 3 of this chapter must be paid by an applicant for renewal before the license expires.
(b) If the holder of an expired license fails to renew the license on or before the renewal date, the license expires and becomes invalid without any further action by the board.
(c) A license that expires and becomes invalid under this section may be renewed by the board not more than three (3) years after the date of the expiration of the license if the applicant meets the requirements under IC 25-1-8-6(c).
(d) If a license has been invalidated under this section for more than three (3) years, the holder of the license may have the license reinstated by meeting the requirements for reinstatement under IC 25-1-8-6(d).
(e) The board may adopt rules establishing requirements for reinstatement of a license invalidated for more than three (3) years under this section.
(f) An initial license issued under this article is valid for the remainder of the renewal period in effect on the date of issuance.
(g) The board may require a person who applies for a license under subsection (d) to appear before the board and explain the reason the person failed to renew the person's license.
(Formerly: Acts 1969, c.416, s.10.) As amended by Acts 1982, P.L.154, SEC.114; P.L.249-1985, SEC.6; P.L.149-1987, SEC.99;

P.L.48-1991, SEC.62; P.L.140-1993, SEC.14; P.L.269-2001, SEC.28; P.L.105-2008, SEC.61.

IC 25-33-1-11
Repealed
(Repealed by P.L.249-1985, SEC.18.)

IC 25-33-1-12
Prohibition against practice beyond psychologist's professional competence
Sec. 12. A psychologist shall not offer to render, or render, services which are beyond the scope of that psychologist's competence, as determined by training and experience. The psychologist who engages in the practice of psychology shall assist each client in obtaining professional help for all relevant aspects of the client's problem that fall outside the boundaries of the psychologist's own competence.
(Formerly: Acts 1969, c.416, s.12.) As amended by Acts 1982, P.L.154, SEC.116; P.L.249-1985, SEC.7.

IC 25-33-1-13
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-33-1-13.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-33-1-14
Unlicensed practice prohibited
Sec. 14. (a) This section does not apply to an individual who is:
(1) a member of a teaching faculty, at a public or private postsecondary educational institution for the purpose of teaching, research, or the exchange or dissemination of information and ideas as an assigned duty of the institution;
(2) a commissioned psychology officer in the regular United States armed services;
(3) licensed by the department of education (established by IC 20-19-3-1) as a school psychologist and using the title "school psychologist" or "school psychometrist" as an employee of a school corporation; or
(4) endorsed as an independent practice school psychologist under IC 20-28-12.
(b) It is unlawful for an individual to:
(1) claim that the individual is a psychologist; or
(2) use any title which uses the word "psychologist", "clinical psychologist", "Indiana endorsed school psychologist", or "psychometrist", or any variant of these words, such as "psychology", or "psychological", or "psychologic";
unless that individual holds a valid license issued under this article

or a valid endorsement issued under IC 20-28-12.
(c) It is unlawful for any individual, regardless of title, to render, or offer to render, psychological services to individuals, organizations, or to the public, unless the individual holds a valid license issued under this article or a valid endorsement issued under IC 20-28-12 or is exempted under section 1.1 of this chapter.
(d) This section may not be interpreted to prevent a licensed or certified health care professional from practicing within the scope of the health care professional's:
(1) license or certification; and
(2) training or credentials.
(Formerly: Acts 1969, c.416, s.14.) As amended by Acts 1981, P.L.222, SEC.248; P.L.249-1985, SEC.9; P.L.149-1987, SEC.101; P.L.140-1993, SEC.15; P.L.153-1996, SEC.3; P.L.184-1997, SEC.4; P.L.1-2005, SEC.197; P.L.246-2005, SEC.212; P.L.2-2007, SEC.347; P.L.197-2007, SEC.89.

IC 25-33-1-15
Violations
Sec. 15. A person who violates section 14 of this chapter commits a Class A misdemeanor.
(Formerly: Acts 1969, c.416, s.15.) As amended by Acts 1978, P.L.2, SEC.2556; P.L.249-1985, SEC.10.

IC 25-33-1-16
Injunctions; contempt; criminal prosecution
Sec. 16. The attorney general, the prosecuting attorney, the board, or any citizen of any county where any person shall be engaged in the violation of this article, may, in accordance with the laws of the state of Indiana governing injunctions, maintain an action in the name of the state of Indiana to enjoin such person from continuing in violation of this article. Any person having been so enjoined who shall violate such injunctions shall be punished for contempt of court. An injunction issued under this section shall not relieve any such person from criminal prosecution thereof as provided for in this article, but such remedy by injunction shall be in addition to any remedy provided for the criminal prosecution of such offense.
(Formerly: Acts 1969, c.416, s.16.) As amended by Acts 1982, P.L.154, SEC.117; P.L.249-1985, SEC.11.

IC 25-33-1-17
Privileged communications; exceptions
Sec. 17. A psychologist licensed under this article may not disclose any information acquired from persons with whom the psychologist has dealt in a professional capacity, except under the following circumstances:
(1) Trials for homicide when the disclosure relates directly to the fact or immediate circumstances of said homicide.
(2) Proceedings the purpose of which is to determine mental competency, or in which a defense of mental incompetency is

raised.
(3) Actions, civil or criminal, against a psychologist for malpractice.
(4) Upon an issue as to the validity of a document such as a will of a client.
(5) If the psychologist has the expressed consent of the client or subject, or in the case of a client's death or disability, the express consent of the client's legal representative.
(6) Circumstances under which privileged communication is abrogated under the laws of Indiana.
(Formerly: Acts 1969, c.416, s.17.) As amended by Acts 1982, P.L.154, SEC.118; P.L.249-1985, SEC.12; P.L.140-1993, SEC.16.

IC 25-33-1-18
Issuance of limited license to holders of certificate under repealed section; restrictions; discipline
Sec. 18. (a) The state psychology board shall issue a limited license to practice psychology to any individual who held a basic certificate under IC 25-33-1-5 before its repeal on June 30, 1985.
(b) The holder of a basic certificate issued under IC 25-33-1-5, before its repeal on June 30, 1985, may not render or offer to render psychological services to any person for a fee under circumstances that the limited license holder assumes full responsibility and liability for the conduct and conditions of the offered services.
(c) An individual who holds a limited license under this section may be disciplined by the board under IC 25-1-9.
As added by P.L.149-1987, SEC.102. Amended by P.L.152-1988, SEC.29; P.L.140-1993, SEC.17.



CHAPTER 2. CONTINUING EDUCATION

IC 25-33-2-2
Required hours and courses
Sec. 2. (a) Except as provided in subsection (b), a licensed psychologist must complete at least forty (40) hours of continuing education courses each license period.
(b) A psychologist who has been licensed for less than two (2) years preceding the application for renewal must complete the number of credit hours established by the board.
(c) During a license period, a psychologist may not earn more than twenty (20) credit hours toward the requirements under this section for continuing education courses that include the following:
(1) Journal clubs, colloquia, invited speaker sessions, in-house seminars, and case conferences that are specifically designed for training or teaching.
(2) Programs offered at professional or scientific meetings that are relevant to psychology.
(3) Individualized learning, including approved audio and video instructional programs and formal professional supervision. Individualized learning does not include administrative supervision.
(d) During a license period, a psychologist must earn at least twenty (20) credit hours toward the requirements under this section for continuing education courses that include the following:
(1) Formally organized courses.
(2) Workshops.
(3) Seminars.
(4) Symposia.
(5) Post doctoral institutes.
(6) Home study programs, including approved computer, audio, and video instructional programs, designed by board approved organizations and subject to board verification and approval procedures, not to exceed ten (10) credit hours per license period.
As added by P.L.140-1993, SEC.18. Amended by P.L.177-1997, SEC.4.

IC 25-33-2-3
Repealed
(Repealed by P.L.157-2006, SEC.76.)
IC 25-33-2-4
Compliance with chapter
Sec. 4. The board and licensed psychologists shall comply with the requirements concerning continuing education under IC 25-1-4.
As added by P.L.140-1993, SEC.18. Amended by P.L.269-2001, SEC.29; P.L.157-2006, SEC.70.

IC 25-33-2-5
Monitoring of courses; rules
Sec. 5. (a) A member of the board may attend or monitor a continuing education course.
(b) An approved organization shall provide the board with course information or materials requested by the board.
(c) The board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.140-1993, SEC.18.






ARTICLE 34. REPEALED

CHAPTER 1. REPEALED






ARTICLE 34.1. REAL ESTATE BROKERS AND SALESPERSONS

CHAPTER 1. DEFINITIONS AND GENERAL PROVISIONS

IC 25-34.1-1-1 Version b
Short title
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 1. This article shall be known as the "Real Estate Broker Licensing Act."
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.127-2012, SEC.6.

IC 25-34.1-1-2 Version a
Definitions
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 2. As used in this article:
(1) "Person" means an individual, a partnership, a corporation, or a limited liability company.
(2) "Commission" means the Indiana real estate commission.
(3) "Real estate" means any right, title, or interest in real property.
(4) "Broker" means a person who, for consideration, sells, buys, trades, exchanges, options, leases, rents, manages, lists, or appraises real estate or negotiates or offers to perform any of those acts.
(5) "Salesperson" means an individual, other than a broker, who, for consideration and in association with and under the auspices of a broker, sells, buys, trades, exchanges, options, leases, rents, manages, or lists real estate or negotiates or offers to perform any of those acts.
(6) "Broker-salesperson" means an individual broker who is acting in association with and under the auspices of another broker.
(7) "Principal broker" means a broker who is not acting as a broker-salesperson.
(8) "License" means a broker or salesperson license issued

under this article and which is not expired, suspended, or revoked.
(9) "Licensee" means a person who holds a license issued under this article. The term does not include a person who holds a real estate appraiser license or certificate issued under the real estate appraiser licensure and certification program established under IC 25-34.1-3-8.
(10) "Course approval" means approval of a broker or salesperson course granted under this article which is not expired, suspended, or revoked.
(11) "Licensing agency" means the Indiana professional licensing agency established by IC 25-1-5-3.
(12) "Board" refers to the real estate appraiser licensure and certification board established under IC 25-34.1-8-1.
(13) "Commercial real estate" means a parcel of real estate other than real estate containing one (1) to four (4) residential units. This term does not include single family residential units such as:
(A) condominiums;
(B) townhouses;
(C) manufactured homes; or
(D) homes in a subdivision;
when sold, leased, or otherwise conveyed on a unit-by-unit basis, even if those units are part of a larger building or parcel of real estate containing more than four (4) residential units.
(14) "Out-of-state commercial broker" includes a person, a partnership, an association, a limited liability company, a limited liability partnership, or a corporation that is licensed to do business as a broker in a jurisdiction other than Indiana.
(15) "Out-of-state commercial salesperson" includes a person affiliated with an out-of-state commercial broker who is not licensed as a salesperson under this article.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1982, P.L.113, SEC.79; P.L.132-1984, SEC.42; P.L.186-1990, SEC.11; P.L.183-1991, SEC.5; P.L.128-1994, SEC.1; P.L.64-2004, SEC.16; P.L.2-2005, SEC.71; P.L.1-2006, SEC.479.

IC 25-34.1-1-2 Version b
Definitions
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 2. As used in this article:
(1) "Person" means an individual, a partnership, a corporation, or a limited liability company.
(2) "Commission" means the Indiana real estate commission.
(3) "Real estate" means any right, title, or interest in real property.
(4) "Broker" means a person who:
(A) for consideration, sells, buys, trades, exchanges, options, leases, rents, manages, lists, or appraises real estate or

negotiates or offers to perform any of those acts; and
(B) is acting in association with and under the auspices of a managing broker.
(5) "License" means a broker license issued under this article and which is not expired, suspended, or revoked.
(6) "Licensee" means a person who holds a license issued under this article. The term does not include a person who holds a real estate appraiser license or certificate issued under the real estate appraiser licensure and certification program established under IC 25-34.1-3-8.
(7) "Course approval" means approval of a broker course granted under this article which is not expired, suspended, or revoked.
(8) "Licensing agency" means the Indiana professional licensing agency established by IC 25-1-5-3.
(9) "Board" refers to the real estate appraiser licensure and certification board established under IC 25-34.1-8-1.
(10) "Commercial real estate" means a parcel of real estate other than real estate containing one (1) to four (4) residential units. This term does not include single family residential units such as:
(A) condominiums;
(B) townhouses;
(C) manufactured homes; or
(D) homes in a subdivision;
when sold, leased, or otherwise conveyed on a unit-by-unit basis, even if those units are part of a larger building or parcel of real estate containing more than four (4) residential units.
(11) "Out-of-state commercial broker" includes a person, a partnership, an association, a limited liability company, a limited liability partnership, or a corporation that is licensed to do business as a broker in a jurisdiction other than Indiana.
(12) "Out-of-state commercial salesperson" includes a person affiliated with an out-of-state commercial broker who is not licensed as a broker under this article.
(13) "Managing broker" refers to a broker whom the commission holds responsible for the actions of licensees who are affiliated with the managing broker.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1982, P.L.113, SEC.79; P.L.132-1984, SEC.42; P.L.186-1990, SEC.11; P.L.183-1991, SEC.5; P.L.128-1994, SEC.1; P.L.64-2004, SEC.16; P.L.2-2005, SEC.71; P.L.1-2006, SEC.479; P.L.127-2012, SEC.7.

IC 25-34.1-1-3
Nonconflicting rules to remain in effect
Sec. 3. All rules adopted under the former IC 25-34 and in effect on December 31, 1979, which are not in conflict with this article shall remain in effect under IC 25-34.1 until they are amended or repealed.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.3-1990,

SEC.91.

IC 25-34.1-1-4
Term of license

Effective 7-1-2014.



CHAPTER 2. CREATION OF COMMISSION

IC 25-34.1-2-2
Officers; term; duties; executive director
Sec. 2. (a) The commission shall elect from its membership a chairman and a vice chairman. The chairman and vice chairman shall serve in that capacity for one (1) year and until a successor is elected. The chairman and vice chairman may serve consecutively no more than two (2) terms in that capacity. The chairman shall preside at all meetings. The vice chairman shall preside at meetings in the absence of the chairman and shall perform other duties as the chairman may direct.
(b) The licensing agency shall provide to the commission an executive director. The executive director may not be a member of the commission. The executive director shall:
(1) provide reasonable notice to all commission members of the time and place of each meeting;
(2) keep a record of all meetings, of all votes taken by the commission, and of all other proceedings, transactions, communications, official acts, and records of the commission;
(3) keep a current file of all licenses and licensees; and
(4) perform any other duties which the commission may

prescribe.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1982, P.L.113, SEC.80; P.L.132-1984, SEC.43.

IC 25-34.1-2-3
Meetings; time and place; quorum; written consent to action
Sec. 3. (a) The commission shall meet upon the call of the chairman or at the written request of any seven (7) members of the commission. The chairman shall establish the time and place of all meetings.
(b) A majority of the current members of the commission constitutes a quorum at a meeting for the purpose of transacting business. A majority vote of all members present at a meeting is necessary to bind the commission.
(c) Any action required or permitted to be taken at a meeting of the commission may be taken without a meeting if, prior to that action:
(1) a written consent to the action, either executed as a single document or in counterparts, is signed by all members of the commission; or
(2) all members orally consent to the action and subsequently confirm that consent in writing.
The written consent or confirmation shall set forth the action under consideration and shall be filed with the minutes of the meetings which are kept by the executive director. A written consent or a confirmed oral consent shall be treated for all purposes as a unanimous vote of the members and as though the vote had taken place at a regular meeting of the commission.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-2-4
Compensation of members; expenses
Sec. 4. (a) Each member is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b).
(b) Each member is entitled to reimbursement for traveling and other expenses, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(c) The compensation and expenses of the commission members and the expenses of the commission shall be paid out of the general fund of the state.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-2-5
Powers of commission
Sec. 5. The commission may:
(1) administer and enforce the provisions of this article;
(2) adopt rules in accordance with IC 4-22-2 and prescribe forms for licenses, applications, and other documents which are necessary or appropriate for the administration and enforcement

of this article;
(3) issue, deny, suspend, and revoke licenses in accordance with this article, which licenses shall remain the property of the commission;
(4) subject to IC 25-1-7, investigate complaints concerning licensees or persons the commission has reason to believe should be licensees, including complaints respecting failure to comply with this article or the rules, and, when appropriate, take action pursuant to IC 25-34.1-6;
(5) bring actions, in the name of the state of Indiana, in an appropriate circuit court in order to enforce compliance with this article or the rules;
(6) inspect the records of a licensee in accordance with rules and standards prescribed by the commission;
(7) conduct, or designate a member or other representative to conduct, public hearings on any matter for which a hearing is required under this article and exercise all powers granted in IC 4-21.5;
(8) adopt a seal containing the words "Indiana Real Estate Commission" and, through its executive director, certify copies and authenticate all acts of the commission;
(9) utilize counsel, consultants, and other persons who are necessary or appropriate to administer and enforce this article and the rules;
(10) enter into contracts and authorize expenditures that are necessary or appropriate, subject to IC 25-1-6, to administer and enforce this article and the rules;
(11) maintain the commission's office, files, records, and property in the city of Indianapolis;
(12) grant, deny, suspend, and revoke approval of examinations and courses of study as provided in IC 25-34.1-5;
(13) provide for the filing and approval of surety bonds which are required by IC 25-34.1-5;
(14) adopt rules in accordance with IC 4-22-2 necessary for the administration of the investigative fund established under IC 25-34.1-8-7.5;
(15) annually adopt emergency rules under IC 4-22-2-37.1 to adopt any or all parts of Uniform Standards of Professional Appraisal Practice (USPAP), including the comments to the USPAP, as published by the Appraisal Standards Board of the Appraisal Foundation, under the authority of Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act (12 U.S.C. 3331-3351);
(16) exercise other specific powers conferred upon the commission by this article; and
(17) adopt rules under IC 4-22-2 governing education, including prelicensing, postlicensing, and continuing education.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1981, P.L.222, SEC.260; P.L.7-1987, SEC.129; P.L.145-2003, SEC.8; P.L.177-2009, SEC.58; P.L.127-2012, SEC.9.
IC 25-34.1-2-5.1
Standards for competent practice; rules
Sec. 5.1. The commission shall adopt rules establishing standards for the competent practice of the various occupations regulated in this article.
As added by Acts 1981, P.L.222, SEC.261.

IC 25-34.1-2-6
Repealed
(Repealed by P.L.57-2007, SEC.9.)

IC 25-34.1-2-7 Version a
Report of funds; deposit; payment of expenses; fee for investigative fund
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 7. (a) Except as provided in subsection (b), all funds collected under this article shall, at the end of each month, be reported to the auditor of state and deposited with the treasurer of state for deposit in the general fund. All expenses incurred in the administration of this article shall be paid from the general fund.
(b) The commission shall establish a fee of not more than twenty dollars ($20) for real estate brokers and salespersons to provide funds for the purpose of administering and enforcing the provisions of this article, including investigating and taking enforcement action against real estate fraud and real estate appraisal fraud. All funds collected under this subsection shall be deposited in the investigative fund established by IC 25-34.1-8-7.5.
As added by P.L.57-2007, SEC.2.

IC 25-34.1-2-7 Version b
Report of funds; deposit; payment of expenses; fee for investigative fund
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 7. (a) Except as provided in subsection (b), all funds collected under this article shall, at the end of each month, be reported to the auditor of state and deposited with the treasurer of state for deposit in the general fund. All expenses incurred in the administration of this article shall be paid from the general fund.
(b) The commission shall establish a fee of not more than twenty dollars ($20) for real estate brokers to provide funds for the purpose of administering and enforcing the provisions of this article, including investigating and taking enforcement action against real estate fraud and real estate appraisal fraud. All funds collected under this subsection shall be deposited in the investigative fund established by IC 25-34.1-8-7.5.
As added by P.L.57-2007, SEC.2. Amended by P.L.127-2012, SEC.10.



CHAPTER 3. LICENSING

IC 25-34.1-3-2 Version a
Transactions without license; prohibition; exemption
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 2. (a) Except as provided in:
(1) subsection (b);
(2) section 8(i) of this chapter; and
(3) section 11 of this chapter;
no person shall, for consideration, sell, buy, trade, exchange, option, lease, rent, manage, list, or appraise real estate or negotiate or offer to perform any of those acts in Indiana or with respect to real estate situated in Indiana, without a license.
(b) This article does not apply to:
(1) acts of an attorney which constitute the practice of law;
(2) performance by a public official of acts authorized by law;
(3) acts of a receiver, executor, administrator, commissioner, trustee, or guardian, respecting real estate owned or leased by the person represented, performed pursuant to court order or a will;
(4) rental, for periods of less than thirty (30) days, of rooms, lodging, or other accommodations, by any commercial hotel, motel, tourist facility, or similar establishment which regularly furnishes such accommodations for consideration;
(5) rental of residential apartment units by an individual employed or supervised by a licensed broker;
(6) rental of apartment units which are owned and managed by a person whose only activities regulated by this article are in relation to a maximum of twelve (12) apartment units which are located on a single parcel of real estate or on contiguous parcels of real estate;
(7) referral of real estate business by a broker, salesperson, or referral company which is licensed under the laws of another state, to or from brokers and salespersons licensed by this state;
(8) acts performed by a person in relation to real estate owned by that person unless that person is licensed under this article, in which case the article does apply to him;
(9) acts performed by a regular, full-time, salaried employee of a person in relation to real estate owned or leased by that person unless the employee is licensed under this article, in which case

the article does apply to him;
(10) conduct of a sale at public auction by a licensed auctioneer pursuant to IC 25-6.1;
(11) sale, lease, or other transfer of interests in cemetery lots; and
(12) acts of a broker or salesperson, who is licensed under the laws of another state, which are performed pursuant to, and under restrictions provided by, written permission that is granted by the commission in its sole discretion, except that such a person shall comply with the requirements of section 5(c) of this chapter.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1982, P.L.156, SEC.1; P.L.183-1991, SEC.6; P.L.64-2004, SEC.17.

IC 25-34.1-3-2 Version b
Transactions without license; prohibition; exemption
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 2. (a) Except as provided in:
(1) subsection (b);
(2) section 8(i) of this chapter; and
(3) section 11 of this chapter;
no person shall, for consideration, sell, buy, trade, exchange, option, lease, rent, manage, list, or appraise real estate or negotiate or offer to perform any of those acts in Indiana or with respect to real estate situated in Indiana, without a license.
(b) This article does not apply to:
(1) acts of an attorney which constitute the practice of law;
(2) performance by a public official of acts authorized by law;
(3) acts of a receiver, executor, administrator, commissioner, trustee, or guardian, respecting real estate owned or leased by the person represented, performed pursuant to court order or a will;
(4) rental, for periods of less than thirty (30) days, of rooms, lodging, or other accommodations, by any commercial hotel, motel, tourist facility, or similar establishment which regularly furnishes such accommodations for consideration;
(5) rental of residential apartment units by an individual employed or supervised by a licensed broker;
(6) rental of apartment units which are owned and managed by a person whose only activities regulated by this article are in relation to a maximum of twelve (12) apartment units which are located on a single parcel of real estate or on contiguous parcels of real estate;
(7) referral of real estate business by a broker or referral company which is licensed under the laws of another state, to or from brokers licensed by this state;
(8) acts performed by a person in relation to real estate owned by that person unless that person is licensed under this article, in which case the article does apply to him; (9) acts performed by a regular, full-time, salaried employee of a person in relation to real estate owned or leased by that person unless the employee is licensed under this article, in which case the article does apply to him;
(10) conduct of a sale at public auction by a licensed auctioneer pursuant to IC 25-6.1;
(11) sale, lease, or other transfer of interests in cemetery lots; and
(12) acts of a broker, who is licensed under the laws of another state, which are performed pursuant to, and under restrictions provided by, written permission that is granted by the commission in its sole discretion, except that such a person shall comply with the requirements of section 5(c) of this chapter.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1982, P.L.156, SEC.1; P.L.183-1991, SEC.6; P.L.64-2004, SEC.17; P.L.127-2012, SEC.11.

IC 25-34.1-3-3
Repealed
(Repealed by Acts 1982, P.L.156, SEC.4.)

IC 25-34.1-3-3.1 Version a
Requirements for salesperson's license
Note: This version of section effective until 7-1-2014. See also following repeal of this section, effective 7-1-2014.
Sec. 3.1. (a) To obtain a salesperson license, an individual must:
(1) be at least eighteen (18) years of age before applying for a license and must not have a conviction for:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-11;
(B) a crime that has a direct bearing on the individual's ability to practice competently; or
(C) a crime that indicates the individual has the propensity to endanger the public;
(2) have successfully completed courses in the principles, practices, and law of real estate, totaling eight (8) semester credit hours, or their equivalent, as a student at an accredited college or university or have successfully completed an approved salesperson course as provided in IC 25-34.1-5-5(a);
(3) apply for a license by submitting the fee prescribed by the commission and an application containing the name, address, and age of the applicant, the name under which the applicant intends to conduct business, the principal broker's address where the business is to be conducted, proof of compliance with subdivision (2), and any other information the commission requires;
(4) pass a written examination prepared and administered by the commission or its duly appointed agent; and
(5) submit not more than one (1) year after passing the written

examination under subdivision (4) a sworn certification of a principal broker that the principal broker intends to associate with the applicant and maintain that association until notice of termination of the association is given to the commission.
(b) Upon the applicant's compliance with the requirements of subsection (a), the commission shall:
(1) issue a wall certificate in the name of the salesperson to the principal broker who certified the applicant's association with the principal broker; and
(2) issue to the salesperson a pocket identification card which certifies that the salesperson is licensed and indicates the expiration date of the license and the name of the principal broker.
(c) A salesperson shall:
(1) act under the auspices of the principal broker responsible for that salesperson's conduct under this article;
(2) be associated with only one (1) principal broker;
(3) maintain evidence of licensure in the office, branch office, or sales outlet of the principal broker;
(4) advertise only in the name of the principal broker, with the principal broker's name in letters of advertising larger than that of the salesperson's name; and
(5) not maintain any real estate office apart from that office provided by the principal broker.
(d) Upon termination of a salesperson's association with a principal broker, the salesperson's license shall be returned to the commission within five (5) business days. The commission shall reissue the license to any principal broker whose certification, as prescribed in subsection (a)(5), is filed with the commission, and the commission shall issue a new identification card to the salesperson reflecting that change.
(e) Unless a license is renewed, a salesperson license expires on a date specified by the licensing agency under IC 25-1-6-4 and expires biennially after the initial expiration date. An applicant for renewal shall submit an application in the manner prescribed by the board and pay the renewal fee established by the board under IC 25-1-8-2 on or before the renewal date specified by the licensing agency. If the holder of a license does not renew the license by the date specified by the licensing agency, the license expires and becomes invalid without the board taking any action.
(f) If the holder of a license under this section fails to renew the license on or before the date specified by the licensing agency, the license may be reinstated by the commission if the holder of the license, not later than three (3) years after the expiration of the license, meets the requirements of IC 25-1-8-6(c).
(g) If a license under this section has been expired for more than three (3) years, the license may be reinstated by the commission if the holder meets the requirements for reinstatement under IC 25-1-8-6(d).
(h) A salesperson license may be issued to an individual who is

not yet associated with a principal broker but who otherwise meets the requirements of subsection (a). A license issued under this subsection shall be held by the commission in an unassigned status until the date the individual submits the certification of a principal broker required by subsection (a)(5). If the individual does not submit the application for licensure within one (1) year after passing the commission examination, the commission shall void the application and may not issue a license to that applicant unless the applicant again complies with the requirements of subsection (a)(4) through (a)(5).
(i) If an individual holding a salesperson license is not associated with a principal broker for two (2) successive renewal periods, the commission shall notify the individual in writing that the individual's license will become void if the individual does not associate with a principal broker within thirty (30) days from the date the notification is mailed. A void license may not be renewed.
As added by Acts 1982, P.L.156, SEC.2. Amended by P.L.255-1987, SEC.2; P.L.214-1993, SEC.82; P.L.128-1994, SEC.2; P.L.236-1995, SEC.49; P.L.182-1996, SEC.1; P.L.194-2005, SEC.85; P.L.157-2006, SEC.71; P.L.105-2008, SEC.62.

IC 25-34.1-3-3.1 Version b
Repealed
(Repealed by P.L.127-2012, SEC.12.)
Note: This repeal of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.

IC 25-34.1-3-4
Repealed
(Repealed by Acts 1982, P.L.156, SEC.4.)

IC 25-34.1-3-4.1 Version a
Requirements for broker's license
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 4.1. (a) To obtain a broker license, an individual must:
(1) be at least eighteen (18) years of age before applying for a license and must not have a conviction for:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-11;
(B) a crime that has a direct bearing on the individual's ability to practice competently; or
(C) a crime that indicates the individual has the propensity to endanger the public;
(2) have satisfied section 3.1(a)(2) of this chapter and have had continuous active experience for one (1) year immediately preceding the application as a licensed salesperson in Indiana. However, this one (1) year experience requirement may be waived by the commission upon a finding of equivalent experience; (3) have successfully completed an approved broker course of study as prescribed in IC 25-34.1-5-5(b);
(4) apply for a license by submitting the application fee prescribed by the commission and an application specifying the name, address, and age of the applicant, the name under which the applicant intends to conduct business, the address where the business is to be conducted, proof of compliance with subdivisions (2) and (3), and any other information the commission requires;
(5) pass a written examination prepared and administered by the commission or its duly appointed agent; and
(6) within one (1) year after passing the commission examination, submit the license fee established by the commission under IC 25-1-8-2. If an individual applicant fails to file a timely license fee, the commission shall void the application and may not issue a license to that applicant unless that applicant again complies with the requirements of subdivisions (4) and (5) and this subdivision.
(b) To obtain a broker license, a partnership must:
(1) have as partners only individuals who are licensed brokers;
(2) have at least one (1) partner who:
(A) is a resident of Indiana; or
(B) is a principal broker under IC 25-34.1-4-3(b);
(3) cause each employee of the partnership who acts as a broker or salesperson to be licensed; and
(4) submit the license fee established by the commission under IC 25-1-8-2 and an application setting forth the name and residence address of each partner and the information prescribed in subsection (a)(4).
(c) To obtain a broker license, a corporation must:
(1) have a licensed broker:
(A) residing in Indiana who is either an officer of the corporation or, if no officer resides in Indiana, the highest ranking corporate employee in Indiana with authority to bind the corporation in real estate transactions; or
(B) who is a principal broker under IC 25-34.1-4-3(b);
(2) cause each employee of the corporation who acts as a broker or salesperson to be licensed; and
(3) submit the license fee established by the commission under IC 25-1-8-2, an application setting forth the name and residence address of each officer and the information prescribed in subsection (a)(4), a copy of the certificate of incorporation, and a certificate of good standing of the corporation issued by the secretary of state.
(d) To obtain a broker license, a limited liability company must:
(1) if a member-managed limited liability company:
(A) have as members only individuals who are licensed brokers; and
(B) have at least one (1) member who is:
(i) a resident of Indiana; or (ii) a principal broker under IC 25-34.1-4-3(b);
(2) if a manager-managed limited liability company, have a licensed broker:
(A) residing in Indiana who is either a manager of the company or, if no manager resides in Indiana, the highest ranking company officer or employee in Indiana with authority to bind the company in real estate transactions; or
(B) who is a principal broker under IC 25-34.1-4-3(b);
(3) cause each employee of the limited liability company who acts as a broker or salesperson to be licensed; and
(4) submit the license fee established by the commission under IC 25-1-8-2 and an application setting forth the information prescribed in subsection (a)(4), together with:
(A) if a member-managed company, the name and residence address of each member; or
(B) if a manager-managed company, the name and residence address of each manager, or of each officer if the company has officers.
(e) Licenses granted to partnerships, corporations, and limited liability companies are issued, expire, are renewed, and are effective on the same terms as licenses granted to individual brokers, except as provided in subsection (h), and except that expiration or revocation of the license of:
(1) any partner in a partnership or all individuals in a corporation satisfying subsection (c)(1); or
(2) a member in a member-managed limited liability company or all individuals in a manager-managed limited liability company satisfying subsection (d)(2);
terminates the license of that partnership, corporation, or limited liability company.
(f) Upon the applicant's compliance with the requirements of subsection (a), (b), or (c), the commission shall issue the applicant a broker license and an identification card which certifies the issuance of the license and indicates the expiration date of the license. The license shall be displayed at the broker's place of business.
(g) Unless the license is renewed, a broker license expires, for individuals, on a date specified by the licensing agency under IC 25-1-6-4 and expires biennially after the initial expiration date. An applicant for renewal shall submit an application in the manner prescribed by the board and pay the renewal fee established by the commission under IC 25-1-8-2 on or before the renewal date specified by the licensing agency. If the holder of a license does not renew the license by the date specified by the licensing agency, the license expires and becomes invalid without the board taking any action.
(h) If the holder of a license under this section fails to renew the license on or before the date specified by the licensing agency, the license may be reinstated by the commission if the holder of the license, not later than three (3) years after the expiration of the license, meets the requirements of IC 25-1-8-6(c). (i) If a license under this section has been expired for more than three (3) years, the license may be reinstated by the commission if the holder meets the requirements for reinstatement under IC 25-1-8-6(d).
(j) A partnership, corporation, or limited liability company may not be a broker-salesperson except as authorized in IC 23-1.5. An individual broker who associates as a broker-salesperson with a principal broker shall immediately notify the commission of the name and business address of the principal broker and of any changes of principal broker that may occur. The commission shall then change the address of the broker-salesperson on its records to that of the principal broker.
As added by Acts 1982, P.L.156, SEC.3. Amended by P.L.255-1987, SEC.3; P.L.5-1988, SEC.139; P.L.214-1993, SEC.83; P.L.128-1994, SEC.3; P.L.229-1995, SEC.6; P.L.236-1995, SEC.50; P.L.182-1996, SEC.2; P.L.64-2004, SEC.18; P.L.194-2005, SEC.86; P.L.157-2006, SEC.72; P.L.105-2008, SEC.63.

IC 25-34.1-3-4.1 Version b
Requirements for broker's license
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 4.1. (a) To obtain a broker license, an individual must:
(1) be at least eighteen (18) years of age before applying for a license and must not have a conviction for:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-11;
(B) a crime that has a direct bearing on the individual's ability to practice competently; or
(C) a crime that indicates the individual has the propensity to endanger the public;
(2) have a high school diploma or a general educational development (GED) diploma under IC 20-20-6 (before its repeal) or IC 22-4.1-18;
(3) have successfully completed an approved broker course of study as prescribed in IC 25-34.1-5-5;
(4) apply for a license by submitting the application fee prescribed by the commission and an application specifying the name, address, and age of the applicant, the name under which the applicant intends to conduct business, the address where the business is to be conducted, proof of compliance with subdivisions (2) and (3), and any other information the commission requires;
(5) pass a written examination prepared and administered by the commission or its duly appointed agent; and
(6) within one (1) year after passing the commission examination, submit the license fee established by the commission under IC 25-1-8-2. If an individual applicant fails to file a timely license fee, the commission shall void the application and may not issue a license to that applicant unless

that applicant again complies with the requirements of subdivisions (4) and (5) and this subdivision.
(b) To obtain a broker license, a partnership must:
(1) have as partners only individuals who are licensed brokers;
(2) have at least one (1) partner who:
(A) is a resident of Indiana; or
(B) is a managing broker under IC 25-34.1-4-3(b);
(3) cause each employee of the partnership who acts as a broker to be licensed; and
(4) submit the license fee established by the commission under IC 25-1-8-2 and an application setting forth the name and residence address of each partner and the information prescribed in subsection (a)(4).
(c) To obtain a broker license, a corporation must:
(1) have a licensed broker:
(A) residing in Indiana who is either an officer of the corporation or, if no officer resides in Indiana, the highest ranking corporate employee in Indiana with authority to bind the corporation in real estate transactions; or
(B) who is a managing broker under IC 25-34.1-4-3(b);
(2) cause each employee of the corporation who acts as a broker to be licensed; and
(3) submit the license fee established by the commission under IC 25-1-8-2, an application setting forth the name and residence address of each officer and the information prescribed in subsection (a)(4), a copy of the certificate of incorporation, and a certificate of good standing of the corporation issued by the secretary of state.
(d) To obtain a broker license, a limited liability company must:
(1) if a member-managed limited liability company:
(A) have as members only individuals who are licensed brokers; and
(B) have at least one (1) member who is:
(i) a resident of Indiana; or
(ii) a managing broker under IC 25-34.1-4-3(b);
(2) if a manager-managed limited liability company, have a licensed broker:
(A) residing in Indiana who is either a manager of the company or, if no manager resides in Indiana, the highest ranking company officer or employee in Indiana with authority to bind the company in real estate transactions; or
(B) who is a managing broker under IC 25-34.1-4-3(b);
(3) cause each employee of the limited liability company who acts as a broker to be licensed; and
(4) submit the license fee established by the commission under IC 25-1-8-2 and an application setting forth the information prescribed in subsection (a)(4), together with:
(A) if a member-managed company, the name and residence address of each member; or
(B) if a manager-managed company, the name and residence

address of each manager, or of each officer if the company has officers.
(e) Licenses granted to partnerships, corporations, and limited liability companies are issued, expire, are renewed, and are effective on the same terms as licenses granted to individual brokers, except as provided in subsection (h), and except that expiration or revocation of the license of:
(1) any partner in a partnership or all individuals in a corporation satisfying subsection (c)(1); or
(2) a member in a member-managed limited liability company or all individuals in a manager-managed limited liability company satisfying subsection (d)(2);
terminates the license of that partnership, corporation, or limited liability company.
(f) Upon the applicant's compliance with the requirements of subsection (a), (b), or (c), the commission shall issue the applicant a broker license and an identification card which certifies the issuance of the license and indicates the expiration date of the license. The license shall be displayed at the broker's place of business. For at least two (2) years after the issuance of a license, the license must be assigned to a managing broker. An individual who applies for a broker's license after June 30, 2014, must, during the first two (2) years after the license is issued, take and pass at least thirty (30) hours of postlicensing education focused on the practical matters of real estate transactions instead of the continuing education requirements under IC 25-34.1-9.
(g) Unless the license is renewed, a broker license expires, for individuals, on a date specified by the licensing agency under IC 25-1-6-4 and expires three (3) years after the initial expiration date. An applicant for renewal shall submit an application in the manner prescribed by the commission and pay the renewal fee established by the commission under IC 25-1-8-2 on or before the renewal date specified by the licensing agency. If the holder of a license does not renew the license by the date specified by the licensing agency, the license expires and becomes invalid without the commission taking any action.
(h) If the holder of a license under this section fails to renew the license on or before the date specified by the licensing agency, the license may be reinstated by the commission if the holder of the license, not later than three (3) years after the expiration of the license, meets the requirements of IC 25-1-8-6(c).
(i) If a license under this section has been expired for more than three (3) years, the license may be reinstated by the commission if the holder meets the requirements for reinstatement under IC 25-1-8-6(d).
(j) A partnership, corporation, or limited liability company may not be a broker except as authorized in IC 23-1.5. An individual broker who associates with a managing broker shall immediately notify the commission of the name and business address of the managing broker and of any changes of managing broker that may

occur. The commission shall then change the address of the broker on its records to that of the managing broker.
As added by Acts 1982, P.L.156, SEC.3. Amended by P.L.255-1987, SEC.3; P.L.5-1988, SEC.139; P.L.214-1993, SEC.83; P.L.128-1994, SEC.3; P.L.229-1995, SEC.6; P.L.236-1995, SEC.50; P.L.182-1996, SEC.2; P.L.64-2004, SEC.18; P.L.194-2005, SEC.86; P.L.157-2006, SEC.72; P.L.105-2008, SEC.63; P.L.127-2012, SEC.13.

IC 25-34.1-3-5 Version a
Licensing of nonresident; consent to service of process; waiver
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 5. (a) A resident of another state, meeting the requirements of this chapter, may be licensed.
(b) A nonresident salesperson or broker shall file with the commission a written consent that any action arising out of the conduct of the licensee's business in Indiana may be commenced in any county of this state in which the cause of action accrues. The consent shall provide that service of process may be made upon the commission, as agent for the nonresident licensee, and that service in accordance with the Indiana Rules of Trial Procedure subjects the licensee to the jurisdiction of the courts in that county.
(c) The requirements of this section may be waived for individuals of or moving from other jurisdictions if the following requirements are met:
(1) The jurisdiction grants the same privilege to the licensees of this state.
(2) The individual is licensed in that jurisdiction.
(3) The licensing requirements of that jurisdiction are substantially similar to the requirements of this chapter.
(4) The applicant states that the applicant has studied, is familiar with, and will abide by the statutes and rules of this state.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.255-1987, SEC.4; P.L.64-2004, SEC.19.

IC 25-34.1-3-5 Version b
Licensing of nonresident; consent to service of process; waiver
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 5. (a) A resident of another state, meeting the requirements of this chapter, may be licensed.
(b) A nonresident broker shall file with the commission a written consent that any action arising out of the conduct of the licensee's business in Indiana may be commenced in any county of this state in which the cause of action accrues. The consent shall provide that service of process may be made upon the commission, as agent for the nonresident licensee, and that service in accordance with the Indiana Rules of Trial Procedure subjects the licensee to the jurisdiction of the courts in that county. (c) The requirements of this section may be waived for individuals of or moving from other jurisdictions if the following requirements are met:
(1) The jurisdiction grants the same privilege to the licensees of this state.
(2) The individual is licensed in that jurisdiction.
(3) The licensing requirements of that jurisdiction are substantially similar to the requirements of this chapter.
(4) The applicant states that the applicant has studied, is familiar with, and will abide by the statutes and rules of this state.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.255-1987, SEC.4; P.L.64-2004, SEC.19; P.L.127-2012, SEC.14.

IC 25-34.1-3-6 Version a
Change of name, business address, or association of licensee or principal broker
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 6. Each licensee and each licensee's principal broker, if any, shall notify the commission immediately of any change of name, name under which the licensee transacts business, business address, or association.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-3-6 Version b
Change of name, business address, or association of licensee or managing broker
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 6. Each licensee and each licensee's managing broker, if any, shall notify the commission immediately of any change of name, name under which the licensee transacts business, business address, or association.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.127-2012, SEC.15.

IC 25-34.1-3-7
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-34.1-3-8
Real estate appraiser licensure and certification program; necessity for licensure or certification
Sec. 8. (a) This section does not preclude a person who:
(1) is not licensed or certified as a real estate appraiser under this section; and
(2) is licensed as a broker under this article;
from appraising real estate in Indiana for compensation.
(b) As used in this section, "federal act" refers to Title XI of the

Financial Institutions Reform, Recovery, and Enforcement Act (12 U.S.C. 3331 through 3351).
(c) The commission shall adopt rules to establish a real estate appraiser licensure and certification program to be administered by the board.
(d) The commission may not adopt rules under this section except upon the action and written recommendations of the board under IC 25-34.1-8-6.5.
(e) The real estate appraiser licensure and certification program established by the commission under this section must meet the requirements of:
(1) the federal act;
(2) any federal regulations adopted under the federal act; and
(3) any other requirements established by the commission as recommended by the board, including requirements for education, experience, examination, reciprocity, and temporary practice.
(f) The real estate appraiser licensure and certification requirements established by the commission under this section must require a person to meet the standards for real estate appraiser certification and licensure established:
(1) under the federal act;
(2) by federal regulations; and
(3) under any other requirements established by the commission as recommended by the board, including requirements for education, experience, examination, reciprocity, and temporary practice.
(g) The commission may require continuing education as a condition of renewal for real estate appraiser licensure and certification.
(h) The following are not required to be a licensed or certified real estate appraiser to perform the requirements of IC 6-1.1-4:
(1) A county assessor.
(2) A township assessor.
(3) An employee of a county or township assessor.
(i) Notwithstanding IC 25-34.1-3-2(a):
(1) only a person who receives a license or certificate issued under the real estate appraiser licensure and certification program established under this section may appraise real estate involved in transactions governed by:
(A) the federal act; and
(B) any regulations adopted under the federal act;
as determined under rules adopted by the commission, as recommended by the board; and
(2) a person who receives a license or certificate issued under the real estate appraiser licensure and certification program established under this section may appraise real estate not involved in transactions governed by:
(A) the federal act; and
(B) any regulations adopted under the federal act; as determined under rules adopted by the commission, as recommended by the board.
As added by P.L.186-1990, SEC.12. Amended by P.L.183-1991, SEC.7; P.L.57-2007, SEC.3; P.L.146-2008, SEC.530.

IC 25-34.1-3-9
Repealed
(Repealed by P.L.57-2007, SEC.9.)

IC 25-34.1-3-9.5
Fees; real estate appraiser licensure and certification program
Sec. 9.5. (a) The commission shall establish fees under IC 25-1-8-2 to implement section 8 of this chapter.
(b) Notwithstanding IC 25-1-8-2, a fee established under IC 25-1-8-2 to implement section 8 of this chapter may not be less than fifty dollars ($50).
(c) The commission shall establish fees to provide funding for the investigative fund established by IC 25-34.1-8-7.5. The fees under this subsection may not be more than twenty dollars ($20).
(d) The board may collect a fee required by federal law and transmit the fees to the federal government as required by federal law.
(e) A fee described in subsection (a) is in addition to any fees required by federal law.
As added by P.L.57-2007, SEC.4.

IC 25-34.1-3-10 Version a
Inactive license requirements; continuing education; reactivation requirements
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 10. (a) A salesperson licensed under section 3.1 of this chapter or a broker licensed under section 4.1 of this chapter may apply for and receive an inactive license from the commission.
(b) An individual may not be granted an inactive license without the approval of the commission if a disciplinary or suspension hearing is pending against the individual.
(c) An individual with an inactive license:
(1) may not perform an act that requires a salesperson or broker's license;
(2) is not required to fulfill the continuing education requirements under IC 25-34.1-9;
(3) is required to pay any fees that a licensee is required to pay; and
(4) must fulfill the requirements under IC 25-34.1-9-11 for the current licensing period before applying for reactivation of the individual's license.
(d) Notwithstanding IC 25-34.1-9-11(2), the commission may adopt rules under IC 4-22-2 establishing continuing education requirements for individuals who have reactivated a license with less

than twelve (12) months remaining in the licensing period.
As added by P.L.120-1992, SEC.1. Amended by P.L.157-2006, SEC.73.

IC 25-34.1-3-10 Version b
Inactive license requirements; continuing education; reactivation requirements
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 10. (a) A broker licensed under section 4.1 of this chapter may apply for and receive an inactive license from the commission.
(b) An individual may not be granted an inactive license without the approval of the commission if a disciplinary or suspension hearing is pending against the individual.
(c) An individual with an inactive license:
(1) may not perform an act that requires a broker's license;
(2) is not required to fulfill the continuing education requirements under IC 25-34.1-9;
(3) is required to pay any fees that a licensee is required to pay; and
(4) must fulfill the:
(A) requirements under IC 25-34.1-9-11 for the current licensing period; or
(B) postlicensing education requirements as described in subsection (f);
whichever is applicable, before applying for reactivation of the individual's license.
(d) Notwithstanding IC 25-34.1-9-11(2), the commission may adopt rules under IC 4-22-2 establishing continuing education requirements for individuals who have reactivated a license with less than twelve (12) months remaining in the licensing period.
(e) Beginning July 1, 2014, a person who was licensed as a salesperson under section 3.1 of this chapter, before its repeal, and who applies for reactivation must complete the twenty-four (24) hour course required to become a broker under this article. The course described under this subsection may count toward the person's continuing education requirements.
(f) Beginning June 30, 2014, a broker licensed after June 30, 2014, who becomes inactive before completing the thirty (30) hour postlicensing education required under section 4.1(f) of this chapter, must complete the thirty (30) hours of postlicensure education before reactivation of the broker's license.
As added by P.L.120-1992, SEC.1. Amended by P.L.157-2006, SEC.73; P.L.127-2012, SEC.16.

IC 25-34.1-3-10.5
"Referral status"

Effective 7-1-2014.

under IC 25-34.1-9-19 as a result of the applicant meeting the requirements under IC 25-34.1-9-19(2).
(b) For purposes of this section, "salesperson" has the meaning set forth in IC 25-34.1-1-2(5) (before that subdivision was removed).
(c) For purposes of this section, "salesperson's license" means a license issued under section 3.1 of this chapter (before its repeal).
(d) Subject to subsection (e), the following applies to an individual whose salesperson's license is in referral status on June 30, 2014:
(1) On July 1, 2014, the salesperson's license of the individual becomes a broker's license under this article.
(2) The individual may continue to make referrals to a licensed broker after June 30, 2014.
(e) An individual whose salesperson's license becomes a broker's license under subsection (d) may only make referrals to a licensed broker and may not perform any other act that requires a broker's license under this article unless the individual does all of the following:
(1) Completes at least twenty-four (24) hours of the education described in IC 25-34.1-5-5.
(2) Meets the requirements to be a licensed broker under IC 25-34.1-3-4.1.
(3) Attests to the commission that the individual has completed the twenty-four (24) hours of education described in subdivision (1).
(f) If:
(1) a broker is licensed under this article after June 30, 2014; and
(2) the broker's license is placed on referral status before the broker completes the thirty (30) hours of postlicensing education required under section 4.1(f) of this chapter;
the broker must complete the thirty (30) hours of postlicensing education before the broker's license may be moved from referral status and the broker may perform acts that require a broker's license under this article beyond making referrals to licensed brokers.
As added by P.L.127-2012, SEC.17.

IC 25-34.1-3-11 Version a
Acts permitted by unlicensed out-of-state commercial broker; written consent
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 11. (a) An out-of-state commercial broker, for a fee, commission, or other valuable consideration, or in expectation, or upon the promise of receiving or collecting a fee, commission, or other valuable consideration, may perform acts with respect to commercial real estate that require a license under this article without a license under this article, if the out-of-state commercial broker does all of the following:
(1) Works in cooperation with a broker who holds a valid

license issued under this article.
(2) Enters into a written agreement with the broker described in subdivision (1) that includes the terms of cooperation and compensation and a statement that the out-of-state commercial broker and the broker's agents will comply with the laws of this state.
(3) Furnishes the broker described in subdivision (1) with a copy of the out-of-state commercial broker's current certificate of good standing or other proof of a license in good standing from a jurisdiction where the out-of-state commercial broker maintains a valid real estate license.
(4) Files an irrevocable written consent with the commission that legal actions arising out of the conduct of the out-of-state commercial broker or the broker's agents may be commenced against the out-of-state commercial broker in a court with jurisdiction in a county in Indiana in which the cause of action accrues.
(5) Advertises in compliance with state law and includes the name of the broker described in subdivision (1) in all advertising.
(6) Deposits all escrow funds, security deposits, and other money received by either the out-of-state commercial broker or the broker described in subdivision (1) in a trust account maintained by the broker described in subdivision (1).
(7) Deposits all documentation required by this section and records and documents related to the transaction with the broker described in subdivision (1).
(b) The broker described in subsection (a)(1) shall retain the documentation that is provided by the out-of-state commercial broker as required under this section, and the records and documents related to a transaction, for at least five (5) years.
(c) An out-of-state commercial salesperson may perform acts with respect to commercial real estate that require a salesperson to be licensed under this article without a license under this article if the out-of-state commercial salesperson meets all of the following requirements:
(1) The out-of-state commercial salesperson:
(A) is licensed with and works under the direct supervision of the out-of-state commercial broker;
(B) provides the broker described in subsection (a)(1) with a copy of the out-of-state commercial salesperson's current certificate of good standing or other proof of a license in good standing from the jurisdiction where the out-of-state commercial salesperson maintains a valid real estate license in connection with the out-of-state commercial broker; and
(C) collects money, including:
(i) commissions;
(ii) deposits;
(iii) payments;
(iv) rentals; or (v) escrow funds;
only in the name of and with the consent of the out-of-state commercial broker under whom the out-of-state commercial salesperson is licensed.
(2) The out-of-state commercial broker described in subdivision (1)(A) meets all of the requirements of subsection (a).
(d) A person licensed in a jurisdiction where there is not a legal distinction between a real estate broker license and a real estate salesperson license must meet the requirements of subsection (a) before engaging in an act that requires a license under this article.
(e) An out-of-state commercial broker or salesperson acting under this section shall file a written consent as provided in section 5(b) of this chapter.
As added by P.L.64-2004, SEC.20.

IC 25-34.1-3-11 Version b
Acts permitted by unlicensed out-of-state commercial broker; written consent
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 11. (a) An out-of-state commercial broker, for a fee, commission, or other valuable consideration, or in expectation, or upon the promise of receiving or collecting a fee, commission, or other valuable consideration, may perform acts with respect to commercial real estate that require a license under this article without a license under this article, if the out-of-state commercial broker does all of the following:
(1) Works in cooperation with a broker who holds a valid license issued under this article.
(2) Enters into a written agreement with the broker described in subdivision (1) that includes the terms of cooperation and compensation and a statement that the out-of-state commercial broker and the broker's agents will comply with the laws of this state.
(3) Furnishes the broker described in subdivision (1) with a copy of the out-of-state commercial broker's current certificate of good standing or other proof of a license in good standing from a jurisdiction where the out-of-state commercial broker maintains a valid real estate license.
(4) Files an irrevocable written consent with the commission that legal actions arising out of the conduct of the out-of-state commercial broker or the broker's agents may be commenced against the out-of-state commercial broker in a court with jurisdiction in a county in Indiana in which the cause of action accrues.
(5) Advertises in compliance with state law and includes the name of the broker described in subdivision (1) in all advertising.
(6) Deposits all escrow funds, security deposits, and other money received by either the out-of-state commercial broker or

the broker described in subdivision (1) in a trust account maintained by the broker described in subdivision (1).
(7) Deposits all documentation required by this section and records and documents related to the transaction with the broker described in subdivision (1).
(b) The broker described in subsection (a)(1) shall retain the documentation that is provided by the out-of-state commercial broker as required under this section, and the records and documents related to a transaction, for at least five (5) years.
(c) An out-of-state commercial salesperson may perform acts with respect to commercial real estate that require a broker to be licensed under this article without a license under this article if the out-of-state commercial salesperson meets all of the following requirements:
(1) The out-of-state commercial salesperson:
(A) is licensed with and works under the direct supervision of the out-of-state commercial broker;
(B) provides the broker described in subsection (a)(1) with a copy of the out-of-state commercial salesperson's current certificate of good standing or other proof of a license in good standing from the jurisdiction where the out-of-state commercial salesperson maintains a valid real estate license in connection with the out-of-state commercial broker; and
(C) collects money, including:
(i) commissions;
(ii) deposits;
(iii) payments;
(iv) rentals; or
(v) escrow funds;
only in the name of and with the consent of the out-of-state commercial broker under whom the out-of-state commercial salesperson is licensed.
(2) The out-of-state commercial broker described in subdivision (1)(A) meets all of the requirements of subsection (a).
(d) An out-of-state commercial broker or out-of-state commercial salesperson acting under this section shall file a written consent as provided in section 5(b) of this chapter.
As added by P.L.64-2004, SEC.20. Amended by P.L.127-2012, SEC.18.

IC 25-34.1-3-12
Criminal convictions
Sec. 12. A licensee who is convicted of a crime (as defined in IC 33-23-1-4) shall send a copy of the:
(1) complaint or other information that describes the crime; and
(2) judgment of conviction;
to the commission not more than thirty (30) days after the date of the conviction.
As added by P.L.87-2006, SEC.3.



CHAPTER 4. PRINCIPAL BROKERS

Effective 7-1-2014.

IC 25-34.1-4-1 Version a
Responsibility for actions of associated salespersons and broker salespersons; maintenance of two or more separate offices; notice
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 1. A principal broker is responsible under this article for the actions of any associated salesperson and broker-salesperson. Any principal broker who maintains two (2) or more separate offices for associated licensees shall notify the commission of the name and address of the broker who manages each office.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-4-1 Version b
Responsibilities of managing broker
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 1. A managing broker is responsible under this article for the actions of any broker who is associated with the managing broker. Any managing broker who maintains two (2) or more separate offices for associated licensees shall notify the commission of the name and address of the broker who manages each office.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.127-2012, SEC.20.

IC 25-34.1-4-2 Version a
Partnership, corporate, or limited liability company broker to act only as principal broker; designation of responsible licensed individual broker
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 2. Except as provided in IC 23-1.5, a partnership broker, corporate broker, or limited liability company broker may act only as a principal broker and shall designate to the commission a licensed individual broker, who is a partner or a corporate representative satisfying IC 25-34.1-3-4.1(c)(1) or a member-managed limited liability company member or a manager-managed limited liability company representative satisfying IC 25-34.1-3-4.1(d)(2), to be

primarily responsible to the commission for its actions.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.128-1994, SEC.4; P.L.229-1995, SEC.7.

IC 25-34.1-4-2 Version b
Partnership, corporate or limited liability company broker to act as managing broker
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 2. Except as provided in IC 23-1.5, a partnership broker, corporate broker, or limited liability company broker may act only as a managing broker and shall designate to the commission a licensed individual broker, who is a partner or a corporate representative satisfying IC 25-34.1-3-4.1(c)(1) or a member-managed limited liability company member or a manager-managed limited liability company representative satisfying IC 25-34.1-3-4.1(d)(2), to be primarily responsible to the commission for its actions.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.128-1994, SEC.4; P.L.229-1995, SEC.7; P.L.127-2012, SEC.21.

IC 25-34.1-4-3 Version a
Residency requirement for principal brokers; certain nonresidents may be principal brokers
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 3. (a) Except as provided in subsection (b), each individual who is a principal broker or is designated by a partnership, corporation, or a limited liability company pursuant to section 2 of this chapter shall be a resident of Indiana.
(b) A nonresident:
(1) individual broker; or
(2) individual designated by a partnership, corporation, or limited liability company under section 2 of this chapter;
may be a principal broker if all the licensees affiliated with the broker, partnership, corporation, or limited liability company are not residents of Indiana.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.128-1994, SEC.5; P.L.64-2004, SEC.21.

IC 25-34.1-4-3 Version b
Residency requirements of managing brokers; certain nonresidents may be managing brokers
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 3. (a) Except as provided in subsection (b), each individual who is a managing broker or is designated by a partnership, corporation, or a limited liability company pursuant to section 2 of this chapter shall be a resident of Indiana.
(b) A nonresident:
(1) individual broker; or (2) individual designated by a partnership, corporation, or limited liability company under section 2 of this chapter;
may be a managing broker if all the licensees affiliated with the broker, partnership, corporation, or limited liability company are not residents of Indiana.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.128-1994, SEC.5; P.L.64-2004, SEC.21; P.L.127-2012, SEC.22.

IC 25-34.1-4-4 Version a
Independent contractor relationship
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 4. Notwithstanding IC 23-1.5, the association of a salesperson or broker with a principal broker, as provided by this article, creates an independent contractor relationship unless otherwise specified by a written contract entered into by the principal broker and the associated salesperson or broker.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.229-1995, SEC.8.

IC 25-34.1-4-4 Version b
Independent contractor relationship
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 4. Notwithstanding IC 23-1.5, the association of a broker with a managing broker, as provided by this article, creates an independent contractor relationship unless otherwise specified by a written contract entered into by the managing broker and the broker.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.229-1995, SEC.8; P.L.127-2012, SEC.23.

IC 25-34.1-4-5 Version a
Trust accounts
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 5. (a) Each principal broker:
(1) shall keep in one (1) or more trust accounts (interest or noninterest bearing) all funds belonging to others that come into the possession of the principal broker or of any associated salesperson or broker-salesperson; and
(2) shall clearly identify any account containing those funds as a trust account. The trust accounts shall contain all earnest money deposits, funds held for closing escrows, sale proceeds not yet disbursed, and all other funds belonging to others.
(b) The principal broker shall not use any trust account for the deposit of any personal funds or other business funds and shall keep a detailed record of the funds and any interest accrued in each trust account that identifies the amount of funds held for each beneficiary. Any interest earned shall be held for the beneficiary.
(c) Upon the death or termination of a principal broker or the

expiration, revocation, or suspension of the principal broker's license, the commission shall take custody of each trust account and may appoint a successor trustee to protect and distribute the proceeds of that account.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.255-1987, SEC.5; P.L.114-2010, SEC.22.

IC 25-34.1-4-5 Version b
Trust accounts
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 5. (a) Each managing broker:
(1) shall keep in one (1) or more trust accounts (interest or noninterest bearing) all funds belonging to others that come into the possession of the managing broker or of any broker whose license the managing broker is holding; and
(2) shall clearly identify any account containing those funds as a trust account. The trust accounts shall contain all earnest money deposits, funds held for closing escrows, sale proceeds not yet disbursed, and all other funds belonging to others.
(b) The managing broker shall not use any trust account for the deposit of any personal funds or other business funds and shall keep a detailed record of the funds and any interest accrued in each trust account that identifies the amount of funds held for each beneficiary. Any interest earned shall be held for the beneficiary.
(c) Upon the death or termination of a managing broker or the expiration, revocation, or suspension of the managing broker's license, the commission shall take custody of each trust account and may appoint a successor trustee to protect and distribute the proceeds of that account.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.255-1987, SEC.5; P.L.114-2010, SEC.22; P.L.127-2012, SEC.24.

IC 25-34.1-4-6 Version a
Death of individual principal broker or termination of partnership principal broker by death of partner
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 6. (a) In the event of the death of an individual principal broker or the termination of a partnership principal broker by the death of a partner, a salesperson formerly associated with that principal broker may continue to carry out business contracted for before the death or termination of the principal broker, for a maximum period of ninety (90) days after the death or termination. During that period, the salesperson shall maintain a trust account as provided in section 5 of this chapter. However, until associating with another principal broker the salesperson may not undertake any new business.
(b) Upon associating with a new principal broker, the salesperson may conduct on behalf of the deceased or terminated principal broker

only that business which is necessary to complete obligations assumed while associated with that principal broker. All other acts performed by the salesperson shall be performed in association with the new principal broker.
(c) Each broker-salesperson formerly associated with the deceased or terminated principal broker becomes, upon the death or termination of the principal broker, a principal broker until the broker elects to act as a broker-salesperson for another principal broker.
(d) This section applies only to matters of licensing and responsibility under this article and does not affect the transfer of the deceased principal broker's property interests as provided by IC 29 and other laws of succession.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-4-6 Version b
Death of individual managing broker or termination of partnership; managing broker death of partner
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 6. (a) In the event of the death of an individual managing broker or the termination of a partnership managing broker by the death of a partner, a broker formerly associated with the managing broker may continue to carry out business contracted for before the death or termination of the managing broker, for a maximum period of ninety (90) days after the death or termination. During that period, the broker shall maintain a trust account as provided in section 5 of this chapter. However, until associating with another managing broker, the broker may not undertake any new business.
(b) Upon associating with a new managing broker, the broker may conduct on behalf of the deceased or terminated managing broker only that business which is necessary to complete obligations assumed while associated with the managing broker. All other acts performed by the broker shall be performed in association with the new managing broker.
(c) Each broker formerly associated with the deceased or terminated managing broker becomes, upon the death or termination of the managing broker, a managing broker until the broker elects to act as a broker for another managing broker.
(d) This section applies only to matters of licensing and responsibility under this article and does not affect the transfer of the deceased managing broker's property interests as provided by IC 29 and other laws of succession.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.127-2012, SEC.25.



CHAPTER 4.5. LICENSE TRANSITION

IC 25-34.1-4.5-2
Transition of salesperson to broker
Sec. 2. An individual who holds a salesperson's license under this article may not, after June 30, 2014, sell, buy, trade, exchange, option, lease, rent, manage, list, or appraise real estate or negotiate or offer to perform any of those acts in Indiana or with respect to real estate situated in Indiana for consideration without a broker's license under this article.
As added by P.L.127-2012, SEC.26.

IC 25-34.1-4.5-3
Broker requirements
Sec. 3. To obtain a broker's license, an individual holding a license as a salesperson on or after June 30, 2012, must:
(1) complete at least twenty-four (24) hours of education described in IC 25-34.1-5-5 to be licensed as a broker; and
(2) except for the requirement under IC 25-34.1-3-4.1(a)(2), meet the requirements to be licensed as a broker under IC 25-34.1-3-4.1.
As added by P.L.127-2012, SEC.26.

IC 25-34.1-4.5-4
Continuing education during transition
Sec. 4. Notwithstanding any other law concerning education or continuing education for salespersons, a salesperson may obtain the twenty-four (24) hours of commission approved education required under section 3 of this chapter at any time after June 30, 2012, and before July 1, 2014.
As added by P.L.127-2012, SEC.26.

IC 25-34.1-4.5-5
Issuance of broker license
Sec. 5. The commission shall issue a broker's license to a licensed salesperson who meets the requirements under sections 3 and 4 of this chapter.
As added by P.L.127-2012, SEC.26.

IC 25-34.1-4.5-6
Continuing education during transition
Sec. 6. For the period beginning July 1, 2012, and ending June 30, 2014, notwithstanding any other law concerning continuing

education, the twenty-four (24) hours of additional education required under section 3 of this chapter may be used to meet the continuing education requirement for a salesperson under IC 25-34.1-9-11.
As added by P.L.127-2012, SEC.26.

IC 25-34.1-4.5-7
Principal brokers become managing brokers
Sec. 7. An individual who is a principal broker on June 30, 2014, becomes a managing broker on July 1, 2014.
As added by P.L.127-2012, SEC.26.

IC 25-34.1-4.5-8
Expiration
Sec. 8. This chapter expires December 31, 2014.
As added by P.L.127-2012, SEC.26.



CHAPTER 5. EDUCATIONAL COURSES

IC 25-34.1-5-1 Version b
Approval by commission
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 1. No person shall conduct, solicit or accept student enrollment for a broker course as prescribed in this chapter without approval of the course by the commission.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.127-2012, SEC.27.

IC 25-34.1-5-2
Application for approval
Sec. 2. To obtain course approval, a person must apply to the commission by submitting a bond in the amount of ten thousand dollars ($10,000) and an application which includes a copy of the accreditation certificate issued by the appropriate accreditation body, if any, a detailed teaching syllabus, a proposed certificate to be issued to students who successfully complete the course, and other information and documents which may be required by the commission. If the course is to be conducted by a corporation, the application shall also include the names and residence addresses of all directors and officers, a copy of the certificate of incorporation, and a certificate of good standing of the corporation issued by the secretary of state of Indiana.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-3
Bond; obligee; requirements; liability; continuity; cancellation
Sec. 3. (a) The commission shall be the obligee under the bond.
(b) The bond shall be:
(1) executed by the person seeking course approval and by a corporate surety, licensed to do business in the state, as surety;
(2) in such form and with such terms and conditions as the commission may require;
(3) conditioned upon faithful compliance with all requirements of an approved course as provided by this article and the commission's regulations; and
(4) effective from its effective date and continue in effect until

cancelled.
The total and aggregate liability of the surety on a bond is limited to the amount specified in the bond and the continuous nature of the bond may in no event be construed as allowing the liability of the surety under a bond to accumulate for each successive approval period during which the bond is in force.
(c) To provide continuous bonding of the school's activities, a school providing an approved course may not cancel a bond without the commission's prior written approval of cancellation and approval of a substitute bond.
(d) The surety on a bond may cancel a bond filed under this article only after ninety (90) days from the date the surety mails a notice of intent to cancel, by registered or certified mail with return receipt requested, to the commission and to the school.
(e) To provide continuous bond coverage of the school's activities, the school shall give written notice to the commission, not later than thirty (30) days prior to the date upon which a bond cancellation becomes effective, that a new bond has been obtained.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-4 Version a
Grounds for approval of broker or salesperson course
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 4. (a) To obtain approval of a broker or salesperson course, a school shall:
(1) provide the curriculum prescribed in section 5 of this chapter;
(2) have no more than thirty-five (35) students per instructor per classroom;
(3) provide adequate educational facilities and supportive personnel as is necessary to implement the purpose of this article;
(4) schedule not more than the maximum number of hours of instruction established by the commission in any twenty-four (24) hour period;
(5) administer two (2) written examinations during the broker course and three (3) written examinations during the salesperson course which are approved, and passing scores established, by the commission;
(6) within fourteen (14) days of the end of each course, submit to the commission the names and addresses of those students who successfully complete the course;
(7) maintain records of students who successfully complete and pass the course of study for a minimum of five (5) years or, in the event the school should cease operation, the owner shall provide a custodian acceptable to the commission to keep those records and provide copies to students at the fee in effect when the school ceases operation; and
(8) meet any other standards the commission may establish by

regulation.
(b) Any instruction conducted in a broker or salesperson office does not apply to the minimum hour requirements of section 5 of this chapter.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-4 Version b
Approval of broker education courses
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 4. (a) To obtain approval of a broker course, a school shall:
(1) provide the curriculum prescribed in section 5 of this chapter;
(2) have no more than thirty-five (35) students per instructor per classroom;
(3) provide adequate educational facilities and supportive personnel as is necessary to implement the purpose of this article;
(4) schedule not more than the maximum number of hours of instruction established by the commission in any twenty-four (24) hour period;
(5) administer at least two (2) written examinations during the broker course which are approved, and passing scores established, by the commission;
(6) within thirty (30) days of the end of each course, submit to the commission the names and addresses of those students who successfully complete the course;
(7) maintain records of students who successfully complete and pass the course of study for a minimum of five (5) years or, in the event the school should cease operation, the owner shall provide a custodian acceptable to the commission to keep those records and provide copies to students at the fee in effect when the school ceases operation; and
(8) meet any other standards the commission may establish by regulation.
(b) Any instruction conducted in a broker office does not apply to the minimum hour requirements of section 5 of this chapter.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.127-2012, SEC.28.

IC 25-34.1-5-5 Version a
Curriculum
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 5. (a) The required curriculum for salespersons shall consist of a total of at least forty (40) hours of instruction and shall include the following subjects: Indiana license law and professional standards, law of agency, contracts, interests in real property, evidence of title, deeds, legal property descriptions, mathematics, taxes, valuation of real property, financing, listing contracts and

purchase agreements, settlement procedures, property management, government regulations, and planning and zoning.
(b) The required curriculum for brokers shall consist of a total of at least twenty-four (24) hours of instruction and shall include the following subjects: Indiana license law and professional standards, law of agency, contracts, financing, settlement procedures, escrow responsibility, recordkeeping, government regulations, and appraising.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-5 Version b
Curriculum
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 5. The required curriculum for brokers shall consist of a total of at least ninety (90) hours of instruction and shall include the following subjects: principles, practices, Indiana license law and professional standards, law of agency, contracts, financing, settlement procedures, escrow responsibility, recordkeeping, government regulations, and appraising.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.127-2012, SEC.29.

IC 25-34.1-5-6
Commission's considerations; factors
Sec. 6. In determining whether to grant approval of the curriculum, the commission shall consider, in addition to the requirements of sections 4 and 5 of this chapter, the following factors: accreditation, administration, ownership, instructors' qualifications, director's qualifications, course records, textbooks and related materials, cost of tuition and materials, and other means of evaluation as the commission establishes by regulation.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-7
Expiration of approval; renewal
Sec. 7. The approval of courses expires on the thirty-first day of December of each calendar year. To obtain renewal of approval for the ensuing calendar year, the school must submit to the commission by November 30 of the current year:
(1) a letter requesting renewal;
(2) an annual report; and
(3) a bond in the amount of twenty percent (20%) of the previous year's total tuition, but in no event less than ten thousand dollars ($10,000) or more than fifty thousand dollars ($50,000).
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-8
Inspection of records and facilities Sec. 8. Each school conducting an approved course shall allow the commission to inspect its records and facilities. Each school shall report any significant proposed change in curriculum, faculty, or facilities to the commission at least thirty (30) days before the change, if possible. No change is effective unless it is approved by the commission.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-9
Denial, suspension, or revocation of approval
Sec. 9. The commission may deny, suspend, or revoke approval of any course if it determines the school failed to comply with the standards established in this chapter and the commission's regulations.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-10
Prohibited advertising
Sec. 10. A school may not advertise that it or its course is endorsed, recommended, or accredited by the commission.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-11
Additional fees for review class prohibited
Sec. 11. Schools conducting approved courses may not charge an additional fee for any review class.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-12
Real estate education advisory council makes course recommendations
Sec. 12. (a) The real estate education advisory council established by IC 25-34.1-9-2 shall make recommendations to the commission concerning the following:
(1) Requirements for sponsors of courses.
(2) Requirements for instructors to be used by sponsors in providing courses.
(3) Requirements for the curricula for education courses required under this article.
(4) Rules to implement this chapter.
(5) Other issues identified by the commission in implementing this chapter.
(b) The commission shall approve all prelicensing courses.
(c) The commission may, with the advice of the council, approve online education required for licensing under this article.
As added by P.L.127-2012, SEC.30.



CHAPTER 6. ENFORCEMENT

IC 25-34.1-6-2 Version b
Penalties; supplemental procedures
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 2. (a) A person who:
(1) performs the acts of a broker without a broker license; or
(2) conducts, or solicits or accepts enrollment of students for, a course as prescribed in IC 25-34.1-3 without course approval;
commits a Class A infraction. Upon conviction for an offense under this section, the court shall add to any fine imposed the amount of any fee or other compensation earned in the commission of the offense. Each transaction constitutes a separate offense.
(b) In all actions for the collection of a fee or other compensation for performing acts regulated by this article, it must be alleged and proved that, at the time the cause of action arose, the party seeking

relief was not in violation of this section.
(c) Each enforcement procedure established in this section and IC 25-1-7-14 is supplemental to other enforcement procedures established in this section.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.214-1993, SEC.84; P.L.84-2010, SEC.71; P.L.127-2012, SEC.31.

IC 25-34.1-6-2.5
Violation of credit service organization statute or mortgage rescue protection fraud statute; Class A infraction; enforcement procedures and sanctions
Sec. 2.5. (a) A violation of:
(1) IC 24-5-15; or
(2) IC 24-5.5;
by a person licensed or required to be licensed under this article is a violation of this article.
(b) A person who commits a violation described in subsection (a) commits a Class A infraction and is subject to:
(1) the enforcement procedures described in section 2 of this chapter; and
(2) any sanction that may be imposed by the commission under IC 25-1-11-12.
As added by P.L.52-2009, SEC.12; P.L.105-2009, SEC.15. Amended by P.L.114-2010, SEC.23.

IC 25-34.1-6-3
Criminal conviction; discipline
Sec. 3. A licensee who is convicted of a crime that substantially relates to the practice of real estate may be disciplined under IC 25-1-11. A certified copy of a judgment of conviction from a court is presumptive evidence of a conviction for purposes of this section.
As added by P.L.87-2006, SEC.4. Amended by P.L.1-2007, SEC.180.



CHAPTER 7. REAL ESTATE RECOVERY FUND

IC 25-34.1-7-2
Surcharge; formula; assessment; application of section
Sec. 2. (a) If the total amount in the real estate recovery fund (including principal and interest) is less than four hundred fifty thousand dollars ($450,000) on June 30 in an odd-numbered year after the payment of all claims and expenses, the real estate commission shall assess a surcharge according to the following formula in order to maintain the fund at an approximate level of six hundred thousand dollars ($600,000):
STEP ONE: Determine the amount remaining in the fund on June 30 of the current year after all expenses and claims have been paid.
STEP TWO: Subtract the amount determined under STEP ONE from six hundred thousand dollars ($600,000).
STEP THREE: Determine the number of licensees who had licenses in effect on June 30 of the current year.
STEP FOUR: Divide the number determined under STEP TWO by the number determined under STEP THREE.
(b) The real estate commission shall assess the surcharge described in subsection (a) against each licensee who:
(1) receives an initial license; or
(2) receives a renewal license.
(c) The real estate commission shall assess the surcharge described in subsection (a) for the two (2) year period beginning on July 1 of the current year through June 30 of the next odd-numbered year.
(d) The surcharge assessed under this section is in addition to any other fee under this article.
(e) This section does not apply to a person who:
(1) receives an initial license or certificate; or
(2) receives a renewal license or certificate;
under the real estate appraiser licensure and certification program

established under IC 25-34.1-3-8.
As added by P.L.255-1987, SEC.6. Amended by P.L.143-1990, SEC.10; P.L.183-1991, SEC.9.

IC 25-34.1-7-2.1
Reversion of excess funds
Sec. 2.1. If the total amount in the real estate recovery fund (including principal and interest) exceeds seven hundred fifty thousand dollars ($750,000) at the end of a state fiscal year after the payment of all claims and expenses, the amount in excess of seven hundred fifty thousand dollars ($750,000) reverts to the state general fund.
As added by P.L.143-1990, SEC.11.

IC 25-34.1-7-3
Interest on investments; payment of expenses
Sec. 3. Any interest earned on investment of money in the real estate recovery fund shall be credited at least annually to the fund. No money may be appropriated from the general fund for payment of any expenses incurred under this chapter, and none of these expenses may be charged against the state.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-4
Applications for order directing payment out of fund; amount of loss; limitation on recovery
Sec. 4. (a) If any aggrieved person obtains a final judgment in any court against a licensee to recover damages for any act of:
(1) embezzlement of money or property; or
(2) unlawfully obtaining money or property by false pretenses, use of a device, trickery, or forgery;
that results in an actual cash loss to the aggrieved person (as opposed to loss in market value), the person may, upon termination of all proceedings including appeals and proceedings supplemental to judgment for collection purposes, file a verified application in the court in which the judgment was entered for an order directing payment out of the real estate recovery fund of the amount of actual and direct loss in the transaction that remains unpaid upon the judgment. The amount of actual and direct loss may include court costs but may not include attorney's fees or punitive damages awarded. The amount that may be paid from the real estate recovery fund may not exceed twenty thousand dollars ($20,000) per judgment and an aggregate lifetime limit of fifty thousand dollars ($50,000) with respect to any one (1) licensee.
(b) This section applies only to a final judgment that awards damages for an act by the licensee described in subsections (a)(1) through (a)(2) that arises directly out of any transaction:
(1) that occurred when the licensee was licensed;
(2) for which a license was required under IC 25-34.1; and
(3) that occurred after December 31, 1987. As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-5
Claims against single licensee in excess of dollar limitation; distribution; joinder of claims; payment; insufficient funds
Sec. 5. (a) If the payment in full of two (2) or more pending valid claims that have been filed by aggrieved persons against a single licensee would exceed the fifty thousand dollar ($50,000) limit set forth in section 4 of this chapter, the fifty thousand dollars ($50,000) shall be distributed among the aggrieved persons in the ratio that their respective claims bear to the aggregate of all valid claims or in any other manner that a court of record may determine equitable. This money shall be distributed among the persons entitled to share in it without regard to the order of priority in which their respective judgments have been obtained or their claims have been filed.
(b) Upon petition of the commission, the court may require all claimants and prospective claimants against one (1) licensee to be joined in one (1) action, to the end that the respective rights of all the claimants to the commission may be equitably adjudicated and settled.
(c) On June 30 and December 31 of each year, the real estate commission shall identify each claim that the court orders to be paid during the six (6) month period that ended on that day. The commission shall pay the part of each claim that is so identified within fifteen (15) days after the end of the six (6) month period in which the claim is ordered paid. However, if the balance in the fund is insufficient to pay the full payable amount of each claim that is ordered to be paid during a six (6) month period, the commission shall pay a prorated portion of each claim that is ordered to be paid during the period. Any part of the payable amount of a claim left unpaid due to the prorating of payments under this subsection must be paid (subject to the fifty thousand dollar ($50,000) limit described in section 4 of this chapter) before the payment of claims ordered to be paid during the following six (6) month period.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-6 Version a
Agent for service of process
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 6. Any broker or salesperson who is licensed or renews a license under this article after December 31, 1987, and upon whom personal service cannot be made with reasonable diligence shall be considered to have appointed the commission as the licensee's agent for service of process for purposes of actions filed under section 4 of this chapter for recovery from the real estate recovery fund. Service of process under this section shall be made as nearly as practicable in the manner prescribed by the Indiana Rules of Trial Procedure for service on corporations.
As added by P.L.255-1987, SEC.6.
IC 25-34.1-7-6 Version b
Agent for service of process
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 6. Any broker who is licensed or renews a license under this article after December 31, 1987, and upon whom personal service cannot be made with reasonable diligence shall be considered to have appointed the commission as the licensee's agent for service of process for purposes of actions filed under section 4 of this chapter for recovery from the real estate recovery fund. Service of process under this section shall be made as nearly as practicable in the manner prescribed by the Indiana Rules of Trial Procedure for service on corporations.
As added by P.L.255-1987, SEC.6. Amended by P.L.127-2012, SEC.32.

IC 25-34.1-7-7
Limitation of actions; notice of commencement of action
Sec. 7. An order for payment from the real estate recovery fund may not be issued unless the action to recover from the real estate recovery fund was commenced within one (1) year after the termination of all proceedings against the licensee for embezzlement of money or property, or unlawfully obtaining money or property by false pretenses, use of a device, trickery, or forgery, including appeals and proceedings supplemental to judgment. When any person commences an action for a judgment that may result in an order for payment from the fund, the person shall notify the commission in writing of the commencement of the action.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-8
Commission as defendant; hearings; orders directing payment
Sec. 8. When any person files an application for an order directing payment from the real estate recovery fund, the commission shall be made a party defendant to the proceedings. The court shall conduct a hearing on the application, and it may issue an order directing payment out of the real estate recovery fund, as provided in section 9 of this chapter, subject to the limitation of section 4 of this chapter, if the court finds:
(1) that there is no collusion between the judgment creditor and the judgment debtor;
(2) that the judgment creditor is making application not more than one (1) year after the termination of all proceedings in connection with the judgment, including appeals and proceedings supplemental to judgment for collection purposes;
(3) that the judgment creditor has caused to be issued a writ of execution on the judgment and the officer executing the writ has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found or that the amount realized on the

sale under the execution was insufficient to satisfy the judgment;
(4) that the judgment creditor has diligently pursued the creditor's remedies against all the judgment debtors and all other persons liable to the creditor in the transaction for which the creditor seeks recovery from the real estate recovery fund;
(5) that the embezzlement of money or property, or the unlawfully obtaining of money or property by false pretenses, use of a device, trickery, or forgery, arose directly out of a transaction that occurred when the judgment debtor was licensed and acted in a capacity for which a license is required under this article and that the transaction occurred after December 31, 1987; and
(6) that, in the event of a default judgment or a judgment entered upon stipulation of the parties, the judgment debtor's acts constituted embezzlement of money or property, or the unlawful obtaining of money or property by false pretenses, use of a device, trickery, or forgery.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-9
Payment of claims
Sec. 9. Upon a final order of the court directing that payment be made out of the real estate recovery fund, the commission shall, subject to sections 4 through 5 of this chapter, make the payment out of the real estate recovery fund as provided in section 5 of this chapter.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-10 Version a
Suspension of judgment debtor's license; repayment of fund; interest
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 10. If the commission is required to make any payment from the real estate recovery fund in settlement of a claim or toward the satisfaction of a judgment under this chapter, the commission shall suspend the judgment debtor's license and, if the judgment debtor is licensed under IC 25-34.1-3-3.1, the license of the individual designated broker, under this article. The licensee is not eligible to be licensed again as either a broker or a salesperson until the licensee has repaid in full the amount paid from the real estate recovery fund with interest of twelve percent (12%) per annum.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-10 Version b
Suspension of judgment debtor's license; repayment of fund; interest
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014. Sec. 10. If the commission is required to make any payment from the real estate recovery fund in settlement of a claim or toward the satisfaction of a judgment under this chapter, the commission shall suspend the judgment debtor's license and, if the judgment debtor is licensed under IC 25-34.1-3-4.1, the license of the individual designated broker, under this article. The licensee is not eligible to be licensed again as a broker until the licensee has repaid in full the amount paid from the real estate recovery fund with interest of twelve percent (12%) per annum.
As added by P.L.255-1987, SEC.6. Amended by P.L.127-2012, SEC.33.

IC 25-34.1-7-11
Subrogation
Sec. 11. When upon order of any court, the commission has caused payment to be made from the real estate recovery fund to a judgment creditor, the commission is subrogated to the rights of the judgment creditor with respect to the amount paid.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-12
Expenditure of interest
Sec. 12. Subject to the approval of the budget agency, the real estate commission may expend the interest earned by the real estate recovery fund for:
(1) information concerning the commission's activities and administrative rulings;
(2) other educational information concerning the real estate industry; and
(3) expenses related to the continuing education program under IC 25-34.1-9.
As added by P.L.255-1987, SEC.6. Amended by P.L.120-1992, SEC.2.

IC 25-34.1-7-13
Attorney general; assistance; expenses
Sec. 13. (a) The office of the attorney general shall provide the staff assistance necessary to:
(1) enable the real estate commission to perform its duties under this chapter; and
(2) enforce this chapter.
(b) Expenses incurred by the office of the attorney general under this section shall be paid from the real estate recovery fund.
As added by P.L.255-1987, SEC.6.



CHAPTER 8. REAL ESTATE APPRAISER CERTIFICATION BOARD

IC 25-34.1-8-2
Qualification of members; appointment
Sec. 2. (a) The board consists of seven (7) members appointed by the governor as follows:
(1) Five (5) members who are real estate appraisers:
(A) who are licensed or certified under this article;
(B) who have at least five (5) years experience as real estate appraisers; and
(C) at least three (3) of whom are certified appraisers.
(2) One (1) representative who represents lenders qualified to:
(A) make Federal Housing Administration insured loans and Veterans Administration guaranteed loans; and
(B) sell loans to the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation.
(3) One (1) member who is not associated with the real estate business in any way other than as a consumer.
(b) When making appointments under subsection (a), the governor shall consider the geographic areas represented on the board.
As added by P.L.186-1990, SEC.14. Amended by P.L.183-1991, SEC.11.

IC 25-34.1-8-3
Term
Sec. 3. Each board member serves for a term of four (4) years.
As added by P.L.186-1990, SEC.14.

IC 25-34.1-8-3.5
Officers
Sec. 3.5. (a) The board shall annually elect one (1) of its members to be the chair and another member to be the vice chair.
(b) A member of the board who serves as chair or vice chair serves until a successor is elected.
(c) A member who serves as chair or vice chair may serve not more than two (2) consecutive terms in that capacity.
(d) The chair shall preside at all of the board's meetings.
(e) The vice chair shall:
(1) preside at meetings in the absence of the chair; and
(2) perform other duties as directed by the chair.
As added by P.L.236-1995, SEC.51.
IC 25-34.1-8-4
Quorum
Sec. 4. (a) The board must have a quorum to transact business.
(b) Four (4) members of the board constitute a quorum.
As added by P.L.186-1990, SEC.14.

IC 25-34.1-8-5
Majority vote
Sec. 5. The affirmative vote of four (4) members of the board is required for the board to take action.
As added by P.L.186-1990, SEC.14.

IC 25-34.1-8-6
Repealed
(Repealed by P.L.57-2007, SEC.9.)

IC 25-34.1-8-6.5
Recommendations to commission; implementation and operation of program; fee; rules
Sec. 6.5. The board shall submit recommendations to the commission concerning the following:
(1) Implementation and operation of the real estate appraiser licensure and certification program under IC 25-34.1-3-8.
(2) Rules governing real estate appraisers licensed and certified under IC 25-34.1-3-8.
(3) Establishing a fee in an amount necessary to fund the investigative fund established by section 7.5 of this chapter but not more than twenty dollars ($20).
(4) Rules governing the administration of the investigative fund established by section 7.5 of this chapter.
As added by P.L.57-2007, SEC.5.

IC 25-34.1-8-7
Approval of applications; issuance of licenses and certificates
Sec. 7. The board shall do the following:
(1) Approve and disapprove applications for licensure and certification.
(2) Issue licenses and certificates.
As added by P.L.186-1990, SEC.14. Amended by P.L.183-1991, SEC.13.

IC 25-34.1-8-7.5 Version a
Investigative fund; administration by attorney general and professional licensing agency
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 7.5. (a) The investigative fund is established to provide funds for administering and enforcing the provisions of this article, including investigating and taking enforcement action against real estate fraud and real estate appraisal fraud. The fund shall be

administered by the attorney general and the professional licensing agency.
(b) The expenses of administering the fund shall be paid from the money in the fund. The fund consists of:
(1) money from a fee imposed upon licensed or certified appraisers and real estate brokers and salespersons under IC 25-34.1-2-7 and IC 25-34.1-3-9.5;
(2) civil penalties deposited in the fund under IC 24-5-23.5-9(d);
(3) registration fees imposed on appraisal management companies under IC 25-34.1-11-15; and
(4) civil penalties deposited under IC 25-34.1-11-17.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Except as otherwise provided in this subsection, money in the fund at the end of a state fiscal year does not revert to the state general fund. If the total amount in the investigative fund exceeds seven hundred fifty thousand dollars ($750,000) at the end of a state fiscal year after payment of all claims and expenses, the amount that exceeds seven hundred fifty thousand dollars ($750,000) reverts to the state general fund.
(e) Money in the fund is continually appropriated for use by the attorney general and the licensing agency to administer and enforce the provisions of this article and to conduct investigations and take enforcement action against real estate and appraisal fraud under this article. The attorney general shall receive five dollars ($5) of each fee collected under IC 25-34.1-2-7 and IC 25-34.1-3-9.5, and the licensing agency shall receive any amount that exceeds five dollars ($5) of each fee collected under IC 25-34.1-2-7 and IC 25-34.1-3-9.5.
As added by P.L.145-2003, SEC.12. Amended by P.L.87-2006, SEC.6; P.L.57-2007, SEC.6; P.L.52-2009, SEC.13; P.L.77-2010, SEC.1.

IC 25-34.1-8-7.5 Version b
Investigative fund; administration by attorney general and professional licensing agency
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 7.5. (a) The investigative fund is established to provide funds for administering and enforcing the provisions of this article, including investigating and taking enforcement action against real estate fraud and real estate appraisal fraud. The fund shall be administered by the attorney general and the professional licensing agency.
(b) The expenses of administering the fund shall be paid from the money in the fund. The fund consists of:
(1) money from a fee imposed upon licensed or certified appraisers and real estate brokers under IC 25-34.1-2-7 and IC 25-34.1-3-9.5; (2) civil penalties deposited in the fund under IC 24-5-23.5-9(d);
(3) registration fees imposed on appraisal management companies under IC 25-34.1-11-15; and
(4) civil penalties deposited under IC 25-34.1-11-17.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Except as otherwise provided in this subsection, money in the fund at the end of a state fiscal year does not revert to the state general fund. If the total amount in the investigative fund exceeds seven hundred fifty thousand dollars ($750,000) at the end of a state fiscal year after payment of all claims and expenses, the amount that exceeds seven hundred fifty thousand dollars ($750,000) reverts to the state general fund.
(e) Money in the fund is continually appropriated for use by the attorney general and the licensing agency to administer and enforce the provisions of this article and to conduct investigations and take enforcement action against real estate and appraisal fraud under this article. The attorney general shall receive five dollars ($5) of each fee collected under IC 25-34.1-2-7 and IC 25-34.1-3-9.5, and the licensing agency shall receive any amount that exceeds five dollars ($5) of each fee collected under IC 25-34.1-2-7 and IC 25-34.1-3-9.5.
As added by P.L.145-2003, SEC.12. Amended by P.L.87-2006, SEC.6; P.L.57-2007, SEC.6; P.L.52-2009, SEC.13; P.L.77-2010, SEC.1; P.L.127-2012, SEC.34.

IC 25-34.1-8-7.7
Memorandum of understanding
Sec. 7.7. (a) The attorney general and the licensing agency shall enter into a memorandum of understanding to administer and enforce this article.
(b) The attorney general and the licensing agency shall present the memorandum of understanding annually to the commission for review.
As added by P.L.87-2006, SEC.7.

IC 25-34.1-8-8
Repealed
(Repealed by P.L.183-1991, SEC.19.)

IC 25-34.1-8-9
Per diem; travel and other expenses
Sec. 9. Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency. As added by P.L.186-1990, SEC.14. Amended by P.L.3-2008, SEC.203.

IC 25-34.1-8-10
Qualification of applicants; criminal background checks; evidence of compliance
Sec. 10. (a) To be licensed or certified as a real estate appraiser, an individual must meet the following conditions:
(1) Not have a conviction for any of the following:
(A) An act that would constitute a ground for disciplinary sanction under IC 25-1-11.
(B) A crime that has a direct bearing on the individual's ability to practice competently.
(C) Fraud or material deception in the course of professional services or activities.
(D) A crime that indicates the individual has the propensity to endanger the public.
(2) Have satisfied the requirements established under IC 25-34.1-3-8(f).
(b) After December 31, 2008, the board shall require each applicant for initial licensure or certification under this chapter to submit fingerprints for a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation, for use by the board in determining whether the applicant should be denied licensure or certification under this chapter for any reason set forth in subsection (a)(1). The applicant shall pay any fees or costs associated with the fingerprints and background check required under this subsection. The board may not release the results of a background check described in this subsection to any private entity.
(c) The board may request evidence of compliance with this section in accordance with subsection (d). Evidence of compliance with this section may include any of the following:
(1) Subject to subsections (b) and (d)(2), criminal background checks, including a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation.
(2) Credit histories.
(3) Other background checks considered necessary by the board.
(d) The board may request evidence of compliance with this section at any of the following times:
(1) The time of application for an initial license or certificate.
(2) The time of renewal of a license or certificate.
(3) Any other time considered necessary by the board.
(e) The commission, upon recommendation of the board, shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.183-1991, SEC.14. Amended by P.L.214-1993, SEC.85; P.L.182-1996, SEC.3; P.L.145-2008, SEC.30.

IC 25-34.1-8-11 Repealed
(Repealed by P.L.214-1993, SEC.91.)

IC 25-34.1-8-12
Real estate appraisal practice or education without license or certification; injunctions; enforcement
Sec. 12. (a) A person who:
(1) performs:
(A) the acts of a licensed real estate appraiser without a license; or
(B) the acts of a certified real estate appraiser without a certificate; or
(2) conducts or solicits or accepts enrollment of students for a course without course approval as required by section 13 of this chapter;
commits a Class B infraction. When a judgment is entered for an offense under this section, the court shall add to any fine imposed the amount of any fee or other compensation earned in the commission of the offense. Each transaction constitutes a separate offense.
(b) In all actions for the collection of a fee or other compensation for performing acts regulated by this article, a party seeking relief must allege and prove that at the time the cause of action arose the party was not in violation of this section.
(c) The attorney general, the board, or the prosecuting attorney of any county in which a violation occurs may maintain an action in the name of the state of Indiana to enjoin a person from violating this section.
(d) In charging any person in a complaint for a judgment or an injunction for the violation of this section, it is sufficient, without averring any further or more particular facts, to charge that the person upon a certain day and in a certain county:
(1) acted as:
(A) a certified real estate appraiser without a certificate; or
(B) a licensed real estate appraiser without a license; or
(2) conducted, or solicited or accepted enrollment of students for a real estate appraiser course without course approval.
(e) Each enforcement procedure established in this section and IC 25-1-7-14 is supplemental to other enforcement procedures established in this section.
As added by P.L.183-1991, SEC.16. Amended by P.L.57-2007, SEC.7; P.L.3-2008, SEC.204; P.L.84-2010, SEC.72.

IC 25-34.1-8-13
Real estate appraiser courses; approval
Sec. 13. A person may not conduct, solicit, or accept student enrollment for a real estate appraiser course represented as satisfying the requirements of the board without approval of the course by the Appraiser Qualifications Board, under the regulatory oversight of the Appraisal Subcommittee established under Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989 (12

U.S.C. 3331 et seq.).
As added by P.L.183-1991, SEC.17. Amended by P.L.57-2007, SEC.8.

IC 25-34.1-8-14
Repealed
(Repealed by P.L.57-2007, SEC.9.)

IC 25-34.1-8-15
Use of investigative fund
Sec. 15. The office of the attorney general and the professional licensing agency may use the investigative fund established by section 7.5 of this chapter to hire investigators and other employees to administer and enforce the provisions of this article and to investigate and prosecute real estate fraud and real estate appraisal fraud.
As added by P.L.145-2003, SEC.13.



CHAPTER 9. CONTINUING EDUCATION

IC 25-34.1-9-2
Real estate education advisory council; establishment
Sec. 2. The real estate education advisory council is established.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-3
Membership
Sec. 3. The council consists of five (5) members, three (3) of whom must be recommended by the Indiana association of realtors and appointed by the commission.
As added by P.L.120-1992, SEC.3. Amended by P.L.127-2012, SEC.35.

IC 25-34.1-9-4
Term of office
Sec. 4. Each member of the council shall be appointed by the commission for a two (2) year term. If a successor has not been appointed, the current member serves until a successor is appointed and qualified.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-5
Vacancies
Sec. 5. If a vacancy occurs on the council, the commission shall appoint an individual to serve the unexpired term of the previous member and until a successor is appointed and qualified.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-6
Removal for cause
Sec. 6. The commission may remove a member of the council for cause.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-7
Chair and vice chair
Sec. 7. The council shall elect from the council's membership a chairman and a vice chairman.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-8 Meetings
Sec. 8. The council shall meet upon the call of the chairman or at the request of the commission. The chairman shall establish the time and place of all meetings.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-9
Implementation and courses under this chapter
Sec. 9. (a) The council shall make recommendations to the commission concerning the following:
(1) Requirements for sponsors of courses under this chapter.
(2) Requirements for instructors to be used by sponsors in providing courses under this chapter.
(3) Requirements for the curricula for postlicensing and continuing education courses under this chapter.
(4) Rules to implement this chapter.
(5) Other issues identified by the commission to implement this chapter.
(b) Notwithstanding IC 25-1-4, the commission shall approve all postlicensing and continuing education courses.
(c) The commission may, with the advice of the council, approve online education required for licensing.
As added by P.L.120-1992, SEC.3. Amended by P.L.127-2012, SEC.36.

IC 25-34.1-9-10 Version a
Completion of approved education requirement; exception
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 10. Except for an individual who has been granted an inactive license under IC 25-34.1-3-10, an individual who is licensed as a real estate broker under IC 25-34.1-3-4.1 or a salesperson under IC 25-34.1-3-3.1 must complete the approved education requirement before the end of each renewal period.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-10 Version b
Completion of approved education requirement; exception
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 10. Except for an individual who has been granted an inactive license under IC 25-34.1-3-10, an individual who is licensed as a real estate broker under IC 25-34.1-3-4.1 must complete the approved education requirement each year.
As added by P.L.120-1992, SEC.3. Amended by P.L.127-2012, SEC.37.

IC 25-34.1-9-11 Version a
Approved education requirement
Note: This version of section effective until 7-1-2014. See also

following version of this section, effective 7-1-2014.
Sec. 11. (a) The approved education requirement is as follows:
(1) At least six (6) hours in any of the following subjects as determined by the commission:
(A) License and escrow law.
(B) Anti-trust law.
(C) Civil rights law.
(D) Agency law.
(E) Listing contracts and purchase agreements.
(F) Ethics and professionals standards.
(G) Settlement procedures.
(H) Other courses approved by the commission.
(2) At least ten (10) hours of course work in any of the following subjects as determined by the commission:
(A) Appraising.
(B) Property management.
(C) Farm property management.
(D) Commercial brokerage and leasing.
(E) Financing.
(F) Residential brokerage.
(G) Land development.
(H) Legislative issues affecting the real estate practice.
(I) Other courses approved by the commission.
(b) An attorney in good standing licensed to practice law in Indiana may satisfy the requirements of subsection (a) by completing the number of hours required by subsection (a) in continuing legal education courses in the subject matters listed in subsection (a).
As added by P.L.120-1992, SEC.3. Amended by P.L.182-1996, SEC.4.

IC 25-34.1-9-11 Version b
Approved education requirement
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 11. (a) The approved education requirement is as follows:
(1) At least twelve (12) hours per year in any of the following subjects as determined by the commission:
(A) License and escrow law.
(B) Anti-trust law.
(C) Civil rights law.
(D) Agency law.
(E) Listing contracts and purchase agreements.
(F) Ethics and professionals standards.
(G) Settlement procedures.
(H) Appraising.
(I) Property management.
(J) Farm property management.
(K) Commercial brokerage and leasing.
(L) Financing.
(M) Residential brokerage. (N) Land development.
(O) Legislative issues affecting the real estate practice.
(P) Other courses approved by the commission.
(b) An attorney in good standing licensed to practice law in Indiana may satisfy the requirements of subsection (a) by completing the number of hours required by subsection (a) in continuing legal education courses in the subject matters listed in subsection (a).
(c) An individual who applies for a broker's license after June 30, 2014, must, during the first two (2) years after the license is issued, take and pass at least thirty (30) hours of postlicensing education focused on the practical matters of real estate transactions instead of the continuing education requirements under this chapter.
(d) For license renewal, a managing broker must complete at least twelve (12) hours of continuing education each year. At least four (4) hours of the continuing education must be dedicated to the necessary business and management skills and legal knowledge needed by a managing broker. The commission shall develop or approve the continuing education courses for managing brokers.
As added by P.L.120-1992, SEC.3. Amended by P.L.182-1996, SEC.4; P.L.127-2012, SEC.38.

IC 25-34.1-9-11.1
Transition continuing education
Sec. 11.1. (a) Notwithstanding section 11 of this chapter, from July 1, 2013, until June 30, 2014, a real estate broker licensed under IC 25-34.1-3-4.1, must complete eight (8) hours of continuing education.
(b) This section expires July 1, 2014.
As added by P.L.127-2012, SEC.39.

IC 25-34.1-9-12
Course sponsor; approval requirements
Sec. 12. To obtain approval as a continuing education course sponsor, the sponsor must do the following:
(1) Provide the commission information on courses, curriculum, and facilities as determined by the commission.
(2) Limit the number of credit hours that may be offered in a twenty-four (24) hour period for the course to a number not more than the amount established by the commission by rule.
(3) Provide each participant who successfully completes an approved course a certificate that contains the following:
(A) The name of the participant.
(B) The name, address, and signature of the sponsor.
(C) The number of approved credit hours.
(D) The date of the program.
(E) Any other information required by the commission.
(4) Pay a fee determined by the commission.
(5) Meet any standard that the commission adopts by rule.
As added by P.L.120-1992, SEC.3.
IC 25-34.1-9-13
Approved sponsor; records
Sec. 13. A continuing education sponsor that has received approval under section 12 of this chapter must maintain records for five (5) years of the participants who successfully complete and pass the course. If the sponsor ceases operations, the owner shall place the records in the care of a custodian that is approved by the commission.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-14 Version a
Expiration of sponsor approval; renewal requirements
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 14. (a) The approval for a sponsor for:
(1) a salesperson's course expires December 31 each odd-numbered year; and
(2) a broker's course expires December 31 each even-numbered year.
(b) A sponsor must submit:
(1) a letter requesting renewal of approval; and
(2) the renewal fee;
at least thirty (30) days before a sponsor's approval expires.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-14 Version b
Expiration of sponsor approval; renewal requirements
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 14. (a) The approval for a sponsor for a broker's course expires December 31 each even-numbered year.
(b) A sponsor must submit:
(1) a letter requesting renewal of approval; and
(2) the renewal fee;
at least thirty (30) days before a sponsor's approval expires.
As added by P.L.120-1992, SEC.3. Amended by P.L.127-2012, SEC.40.

IC 25-34.1-9-15
Inspection; approved sponsor records and facilities
Sec. 15. The commission may inspect an approved sponsor's records and facilities.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-16
Advertising sponsor or course
Sec. 16. (a) A person may advertise that the sponsor or the sponsor's course is approved by the commission and fulfills the requirements of the commission.
(b) A person may not advertise that the sponsor or the sponsor's

course is required or recommended by the commission.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-17
Renewal period; licensee exemption from continuing education requirement
Sec. 17. A licensee who is initially licensed in the second year of a renewal period is exempt from the continuing education requirements under this chapter for that renewal period.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-18
Application for renewal; certification requirements
Sec. 18. An applicant for renewal must certify on the application that the applicant:
(1) has complied with the continuing education requirements;
(2) is exempt from the continuing education requirement because the individual has been licensed for less than one (1) year; or
(3) has not complied with the continuing education requirements but is seeking a waiver under section 19 of this chapter.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-19 Version a
Waiver conditions; continuing education requirement; prohibited activity
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 19. The commission may grant an applicant a waiver from the continuing education requirement for the renewal period if the applicant meets one (1) of the following conditions:
(1) Was not able to fulfill the requirement due to a hardship that resulted from any of the following:
(A) Service in the armed forces of the United States during a substantial part of the renewal period.
(B) An incapacitating illness.
(C) Other circumstances determined by the commission.
(2) Has certified on approved forms to the commission the following:
(A) That the applicant has an active license but will not perform an act that requires a salesperson or broker's license.
(B) That the applicant is affiliated with a principal broker for the sole purpose of making referrals to a licensed salesperson or broker.
An individual granted a waiver under this subdivision may not perform an act that requires a salesperson or broker's license until the individual has fulfilled the same continuing education requirements needed to reactivate an inactive license under IC 25-34.1-3-10(c) and IC 25-34.1-3-10(d). As added by P.L.120-1992, SEC.3. Amended by P.L.42-2011, SEC.58.

IC 25-34.1-9-19 Version b
Waiver conditions; continuing education requirement; prohibited activity
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 19. The commission may grant an applicant a waiver from the continuing education requirement for the renewal period if the applicant meets one (1) of the following conditions:
(1) Was not able to fulfill the requirement due to a hardship that resulted from any of the following:
(A) Service in the armed forces of the United States during a substantial part of the renewal period.
(B) An incapacitating illness.
(C) Other circumstances determined by the commission.
(2) Has certified on approved forms to the commission the following:
(A) That the applicant has an active license but will not perform an act that requires a broker's license.
(B) That the applicant is affiliated with a managing broker for the sole purpose of making referrals to a licensed broker.
An individual granted a waiver under this subdivision may not perform an act that requires a broker's license until the individual has fulfilled the same continuing education requirements needed to reactivate an inactive license under IC 25-34.1-3-10(c) and IC 25-34.1-3-10(d) and applicable requirements under IC 25-34.1-3-10.5.
As added by P.L.120-1992, SEC.3. Amended by P.L.42-2011, SEC.58; P.L.127-2012, SEC.41.

IC 25-34.1-9-20
Renewal license; denial
Sec. 20. Subject to IC 25-1-4, the commission may deny renewal of the license of a licensee that does not fulfill the requirements of this chapter.
As added by P.L.120-1992, SEC.3. Amended by P.L.157-2006, SEC.74.

IC 25-34.1-9-21
Implementation of chapter
Sec. 21. The commission may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.120-1992, SEC.3.



CHAPTER 10. REAL ESTATE AGENCY RELATIONSHIPS

IC 25-34.1-10-1
"Broker"
Sec. 1. As used in this chapter, "broker" means an individual or entity issued a broker's real estate license by the Indiana real estate commission.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.4.

IC 25-34.1-10-2
Repealed
(Repealed by P.L.130-1999, SEC.23.)

IC 25-34.1-10-3
Repealed
(Repealed by P.L.130-1999, SEC.23.)

IC 25-34.1-10-4
Repealed
(Repealed by P.L.130-1999, SEC.23.)

IC 25-34.1-10-5
"Client"
Sec. 5. As used in this chapter, "client" means a person who has entered into an agency relationship with a licensee.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.5.

IC 25-34.1-10-6
"Customer"
Sec. 6. As used in this chapter, "customer" means a person who is provided services in the ordinary course of business by a licensee but who is not a client.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.6.

IC 25-34.1-10-6.5
"In-house agency relationship"
Sec. 6.5. As used in this chapter, "in-house agency relationship" means an agency relationship involving two (2) or more clients who are represented by different licensees within the same real estate

firm.
As added by P.L.130-1999, SEC.7.

IC 25-34.1-10-6.8 Version a
"Licensee"
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 6.8. As used in this chapter, "licensee" means an individual or entity issued a salesperson's or broker's real estate license by the Indiana real estate commission.
As added by P.L.130-1999, SEC.8.

IC 25-34.1-10-6.8 Version b
"Licensee"
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 6.8. As used in this chapter, "licensee" means an individual or entity issued a broker's real estate license by the Indiana real estate commission.
As added by P.L.130-1999, SEC.8. Amended by P.L.127-2012, SEC.42.

IC 25-34.1-10-7
"Limited agent"
Sec. 7. As used in this chapter, "limited agent" means a licensee who, with the written and informed consent of all parties to a real estate transaction, represents both the seller and buyer or both the landlord and tenant and whose duties and responsibilities to a client are only those set forth in this chapter.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.9.

IC 25-34.1-10-7.5 Version a
"Managing broker"
Note: This version of section effective until 7-1-2014. See also following repeal of this section, effective 7-1-2014.
Sec. 7.5. As used in this chapter, "managing broker" means a broker who manages a branch office or who acts on behalf of a principal broker.
As added by P.L.130-1999, SEC.10.

IC 25-34.1-10-7.5 Version b
Repealed
(Repealed by P.L.127-2012, SEC.43.)
Note: This repeal of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.

IC 25-34.1-10-7.8 Version a
"Principal broker"
Note: This version of section effective until 7-1-2014. See also

following repeal of this section, effective 7-1-2014.
Sec. 7.8. As used in this chapter, "principal broker" means the individual broker (including the broker designated or representative of a partnership, corporation, or limited liability company) whom the Indiana real estate commission shall hold responsible for the actions of licensees who are affiliated with the individual broker.
As added by P.L.130-1999, SEC.11.

IC 25-34.1-10-7.8 Version b
Repealed
(Repealed by P.L.127-2012, SEC.44.)
Note: This repeal of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.

IC 25-34.1-10-8
"Real estate transaction"
Sec. 8. As used in this chapter, "real estate transaction" means the sale or lease of any legal or equitable interest in real estate.
As added by P.L.128-1994, SEC.6.

IC 25-34.1-10-9
"Subagent"
Sec. 9. As used in this chapter, "subagent" means a broker engaged to act for another broker in performing brokerage services for a client.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.12.

IC 25-34.1-10-9.5
Agency relationship; performance of duties
Sec. 9.5. (a) A licensee has an agency relationship with, and is representing, the individual with whom the licensee is working unless:
(1) there is a written agreement to the contrary; or
(2) the licensee is merely assisting the individual as a customer without compensation.
(b) If a licensee, under subsection (a)(1), does not have an agency relationship with the individual with whom the licensee is working due to the existence of a written agreement to the contrary, the licensee must perform at least the following duties under the written agreement:
(1) Be available to receive and timely present offers and counteroffers for the purchase or lease of:
(A) the property of the individual, if the individual is a seller or landlord; or
(B) the property that the individual seeks to purchase or lease, if the individual is a buyer or tenant.
(2) Assist in negotiating, completing real estate forms, communicating, and timely presenting offers, counteroffers, notices, and various addenda relating to the offers and

counteroffers until:
(A) a purchase agreement or lease is signed; and
(B) all contingencies are satisfied or waived.
(3) Timely respond to questions relating to offers, counter offers, notices, various addenda, and contingencies from the seller, landlord, buyer, or tenant pertaining to the subject property.
(c) If:
(1) a licensee described in subsection (b) fails to perform the duties set forth in subsection (b); and
(2) another licensee performs those duties on behalf of or at the request of a seller, landlord, buyer, or tenant;
the performance of those duties by the other licensee referred to in subdivision (2) does not constitute an agency relationship.
(d) This section does not prohibit a licensee from performing duties in addition to the duties specified in this section on behalf of or at the request of a seller, landlord, buyer, or tenant in a real estate transaction.
As added by P.L.130-1999, SEC.13. Amended by P.L.87-2006, SEC.8.

IC 25-34.1-10-10
Licensee representing seller or landlord; duties; disclosure of information
Sec. 10. (a) A licensee representing a seller or landlord has the following duties and obligations:
(1) To fulfill the terms of the agency relationship made with the seller or landlord.
(2) To disclose the nature of the agency relationship with the seller or landlord, and redefine and disclose if the relationship changes.
(3) To promote the interests of the seller or landlord by:
(A) seeking a price or lease rate and contract terms satisfactory to the seller or landlord; however, the licensee is not obligated to seek additional offers to purchase or lease after an offer to purchase or lease has been accepted by the seller or landlord, unless otherwise agreed between the parties;
(B) presenting all offers to purchase or lease to and from the seller or landlord immediately upon receipt of the offers regardless of whether an offer to purchase or lease has been accepted, unless otherwise directed by the seller or landlord;
(C) disclosing to the seller or landlord adverse material facts or risks actually known by the licensee concerning the real estate transaction;
(D) advising the seller or landlord to obtain expert advice concerning material matters that are beyond the licensee's expertise;
(E) timely accounting for all money and property received from the seller or landlord; (F) exercising reasonable care and skill; and
(G) complying with the requirements of this chapter and all applicable federal, state, and local laws, rules, and regulations, including fair housing and civil rights statutes, rules, and regulations.
(b) A licensee representing a seller or landlord may not disclose the following without the informed written consent of the seller or landlord:
(1) That a seller or landlord will accept less than the listed price or lease rate for the property or other contract concessions.
(2) What motivates the seller to sell or landlord to lease the property.
(3) Any material or confidential information about the seller or landlord unless the disclosure is required by law or where failure to disclose would constitute fraud or dishonest dealing.
(c) A licensee representing a seller or landlord owes no duties or obligations to the buyer or tenant except that a licensee shall treat all prospective buyers or tenants honestly and shall not knowingly give them false information.
(d) A licensee shall disclose to a prospective buyer or tenant adverse material facts or risks actually known by the licensee concerning the physical condition of the property and facts required by statute or regulation to be disclosed and that could not be discovered by a reasonable and timely inspection of the property by the buyer or tenant. A licensee representing a seller or landlord owes no duty to conduct an independent inspection of the property for the buyer or tenant or to verify the accuracy of any statement, written or oral, made by the seller, the landlord, or an independent inspector. This subsection does not limit the obligation of a prospective buyer or tenant to obtain an independent inspection of the physical condition of the property. A cause of action does not arise against a licensee for disclosing information in compliance with this section.
(e) A licensee representing a seller or landlord may:
(1) show alternative properties not owned by the seller or landlord to a prospective buyer or tenant and may list competing properties for sale or lease without breaching any duty or obligation to the seller or landlord; and
(2) provide to a buyer or tenant services in the ordinary course of a real estate transaction and any similar services that do not violate the terms of the agency relationship made with the seller or landlord.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.14.

IC 25-34.1-10-11
Licensee representing buyer or tenant; duties; disclosure of information
Sec. 11. (a) A licensee representing a buyer or tenant has the following duties and obligations:
(1) To fulfill the terms of the agency relationship made with the

buyer or tenant.
(2) To disclose the nature of the agency relationship with the buyer or tenant, and redefine and disclose if the relationship changes.
(3) To promote the interests of the buyer or tenant by:
(A) seeking a property with a price or lease rate and contract terms satisfactory to the buyer or tenant; however, the licensee is not obligated to locate other properties to purchase or lease while the buyer is under contract to buy property or while the tenant is under contract to lease property, unless otherwise agreed between the parties;
(B) presenting all offers to purchase and lease to and from the buyer or tenant immediately upon receipt of an offer regardless of whether the buyer is already under contract to buy or the tenant is under contract to lease property, unless otherwise directed by the buyer or tenant;
(C) disclosing to the buyer or tenant adverse material facts or risks actually known by the licensee concerning the real estate transaction;
(D) advising the buyer or tenant to obtain expert advice concerning material matters that are beyond the licensee's expertise;
(E) timely accounting for all money and property received from the buyer or tenant;
(F) exercising reasonable care and skill; and
(G) complying with the requirements of this chapter and all applicable federal, state, and local laws, rules, and regulations, including fair housing and civil rights statutes, rules, and regulations.
(b) A licensee representing a buyer or tenant shall not disclose the following without the informed consent, in writing, of the buyer or tenant:
(1) That a buyer or tenant will pay more than the offered purchase price or offered lease rate for the property or other contract concessions.
(2) What motivates the buyer to buy or tenant to lease the property.
(3) Any material or confidential information about the buyer or tenant unless this disclosure is required by law or where failure to disclose would constitute fraud or dishonest dealing.
(c) A licensee representing a buyer or tenant owes no duties or obligations to the seller or landlord except that a licensee shall treat all prospective sellers or landlords honestly and not knowingly give them false information.
(d) A licensee representing a buyer or tenant owes no duty to conduct an independent investigation of the buyer's or tenant's financial ability to perform for the benefit of the seller or landlord or to verify the accuracy of any statement, written or oral, made by the buyer, the tenant, or a third party.
(e) A licensee representing a buyer or tenant may: (1) show properties in which the buyer or tenant is interested to other prospective buyers or tenants and may show competing buyers or tenants the same property or assist other buyers or tenants in purchasing or leasing a particular property without breaching any duty or obligation to the buyer or tenant; and
(2) provide to a seller or landlord services in the ordinary course of a real estate transaction and any similar services that do not violate the terms of the agency relationship made with the buyer or tenant.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.15.

IC 25-34.1-10-12
Licensee acting as limited agent
Sec. 12. (a) A licensee may act as a limited agent only with the written consent of all parties to a real estate transaction. The written consent is presumed to have been given and all parties are considered informed for any party who signs a writing or writings at the time of entering into an agency relationship with the licensee that contains the following:
(1) A description of the real estate transaction or types of real estate transactions in which the licensee will serve as a limited agent.
(2) A statement that in serving as a limited agent, the licensee represents parties whose interests are different or even adverse.
(3) A statement that a limited agent shall not disclose the following without the informed consent, in writing, of the parties to the real estate transaction:
(A) Any material or confidential information, except adverse material facts or risks actually known by the licensee concerning the physical condition of the property and facts required by statute, rule, or regulation to be disclosed and that could not be discovered by a reasonable and timely inspection of the property by the parties.
(B) That a buyer or tenant will pay more than the offered purchase price or offered lease rate for the property.
(C) That a seller or landlord will accept less than the listed price or lease rate for the property.
(D) What motivates a party to buy, sell, or lease the property.
(E) Other terms that would create a contractual advantage for one (1) party over another party.
(4) A statement that there will be no imputation of knowledge or information between any party and the limited agent or among licensees.
(5) A statement that a party does not have to consent to the limited agency.
(6) A statement that the consent of each party has been given voluntarily and that any limited agency disclosure has been read and understood. (b) A licensee acting as a limited agent may disclose and provide to both the seller and buyer property information, including listed and sold properties available through a multiple listing service or other information source.
(c) A cause of action does not arise against a licensee for disclosing or failing to disclose information in compliance with this section, and the limited agent does not terminate the limited agency relationship by making a required disclosure.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.16.

IC 25-34.1-10-12.5 Version a
Representations by licensees
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 12.5. (a) An individual licensee affiliated with a principal broker represents only the client with which the licensee is working in an in-house agency relationship. A client represented by an individual licensee affiliated with a principal broker is represented only by that licensee to the exclusion of all other licensees. A principal or managing broker does not represent any party in such transactions unless the principal or managing broker has an agency relationship to personally represent a client.
(b) A licensee who personally represents both the seller and buyer or both the landlord and tenant in a real estate transaction is a limited agent and is required to comply with the provisions of this chapter governing limited agents.
(c) A licensee representing a client in an in-house agency relationship owes the client duties and obligations set forth in this chapter and shall not disclose material or confidential information obtained from the client to other licensees, except to the principal or managing broker for the purpose of seeking advice or assistance for the client's benefit.
(d) A principal broker, managing broker, and any affiliated licensee shall take reasonable and necessary care to protect any material or confidential information disclosed by a client to the client's in-house agent.
(e) In all in-house agency relationships, a principal broker, managing broker, and an individual licensee possess only actual knowledge and information. There is no imputation of agency, knowledge, or information among or between clients, the principal broker, the managing broker, and licensees.
As added by P.L.130-1999, SEC.17.

IC 25-34.1-10-12.5 Version b
Representations by licensees
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 12.5. (a) An individual licensee affiliated with a managing broker represents only the client with which the licensee is working

in an in-house agency relationship. A client represented by an individual licensee affiliated with a managing broker is represented only by that licensee to the exclusion of all other licensees. A managing broker does not represent any party in such transactions unless the managing broker has an agency relationship to personally represent a client.
(b) A licensee who personally represents both the seller and buyer or both the landlord and tenant in a real estate transaction is a limited agent and is required to comply with the provisions of this chapter governing limited agents.
(c) A licensee representing a client in an in-house agency relationship owes the client duties and obligations set forth in this chapter and shall not disclose material or confidential information obtained from the client to other licensees, except to the managing broker for the purpose of seeking advice or assistance for the client's benefit.
(d) A managing broker and any affiliated licensee shall take reasonable and necessary care to protect any material or confidential information disclosed by a client to the client's in-house agent.
(e) In all in-house agency relationships, a managing broker and an individual licensee possess only actual knowledge and information. There is no imputation of agency, knowledge, or information among or between clients, the managing broker, and licensees.
As added by P.L.130-1999, SEC.17. Amended by P.L.127-2012, SEC.45.

IC 25-34.1-10-13 Version a
Written office policy regarding agency relationships; disclosure of policy; disclosure of compensation; compensation not creating agency relationship
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 13. (a) A principal broker shall develop and enforce a written office policy that identifies and describes the agency relationships that a licensee may have with a seller, landlord, buyer, or tenant and that specifically permits or rejects the practice of disclosed limited agency.
(b) At the beginning of an agency relationship, a licensee shall disclose in writing the principal broker's written office policy set forth in this section before the disclosure by the potential seller, landlord, buyer, or tenant of any confidential information specific to that potential seller, landlord, buyer, or tenant.
(c) Parties to a real estate transaction shall be advised whether compensation will be shared with other principal brokers who may represent other parties to the transaction whose interests are different or even adverse.
(d) The payment of compensation does not create an agency relationship between a licensee and a seller, landlord, buyer, or tenant.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999,

SEC.18.

IC 25-34.1-10-13 Version b
Written office policy regarding agency relationships; disclosure of policy; disclosure of compensation; compensation not creating agency relationship
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 13. (a) A managing broker shall develop and enforce a written office policy that identifies and describes the agency relationships that a licensee may have with a seller, landlord, buyer, or tenant and that specifically permits or rejects the practice of disclosed limited agency.
(b) At the beginning of an agency relationship, a licensee shall disclose in writing the managing broker's written office policy set forth in this section before the disclosure by the potential seller, landlord, buyer, or tenant of any confidential information specific to that potential seller, landlord, buyer, or tenant.
(c) Parties to a real estate transaction shall be advised whether compensation will be shared with other managing brokers who may represent other parties to the transaction whose interests are different or even adverse.
(d) The payment of compensation does not create an agency relationship between a licensee and a seller, landlord, buyer, or tenant.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.18; P.L.127-2012, SEC.46.

IC 25-34.1-10-14
Commencement and termination of agency relationship
Sec. 14. (a) The duties and obligations set forth in this chapter begin at the time the licensee enters into an agency relationship with a party to a real estate transaction and continues until the agency relationship terminates.
(b) If the agency relationship is not fulfilled or completed for any reason, the agency relationship ends at the earlier of:
(1) a date of expiration agreed upon by the parties; or
(2) a termination of the relationship by the parties.
(c) Except as otherwise agreed to in writing and as provided in subsection (b), a licensee representing a seller, landlord, buyer, or tenant owes no further duties or obligations after termination, expiration, or completion of the agency relationship, except:
(1) accounting for all money and property received during the agency relationship; and
(2) keeping confidential all information received during the course of the agency relationship that was made confidential by request or instructions from the client, unless:
(A) the disclosure is required by law;
(B) the client gives written consent to the disclosure; or
(C) the information becomes public from a source other than

the licensee or by subsequent words or conduct of the client.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.19.

IC 25-34.1-10-15
Fiduciary duties superseded
Sec. 15. The duties and obligations of a licensee set forth in this chapter supersede any fiduciary duties of a licensee to a party based on common law principles of agency to the extent that those common law fiduciary duties are inconsistent with the duties and obligations set forth in this chapter.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.20.

IC 25-34.1-10-16
Liability for misrepresentation
Sec. 16. (a) A client is not liable for any misrepresentation made by a licensee in connection with the agency relationship, unless the client knew or should have known of the misrepresentation.
(b) A licensee is not liable for any misrepresentation made by another licensee, unless the licensee knew or should have known of the other licensee's misrepresentation.
As added by P.L.128-1994, SEC.6. Amended by P.L.130-1999, SEC.21.

IC 25-34.1-10-17
Subagency prohibited
Sec. 17. A licensee may not make an offer of subagency through a multiple listing service or other information source, or agree to appoint, cooperate with, compensate, or otherwise associate with a subagent in a real estate transaction. The elimination of subagency by this section is not intended to limit the rights of a licensee to cooperate with, compensate, or otherwise associate with another licensee who is not acting on behalf of a client.
As added by P.L.130-1999, SEC.22.



CHAPTER 11. APPRAISAL MANAGEMENT COMPANIES

IC 25-34.1-11-2
"Appraisal management company"
Sec. 2. As used in this chapter, "appraisal management company" means a person that, for compensation, acts as a third party intermediary by contracting with independent real estate appraisers to perform appraisals for other persons.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-3
"Appraisal management services"
Sec. 3. (a) As used in this chapter, "appraisal management services" means any of the following functions:
(1) To recruit, qualify, verify licensing or certification, or negotiate fees and service level expectations with independent real estate appraisers on behalf of a person seeking an appraisal.
(2) To receive an order for an appraisal from a person and deliver the order for completion to a independent real estate appraiser.
(3) To track and determine the status of orders for appraisals.
(4) To conduct quality control of a completed appraisal before delivery of the appraisal to the client who ordered the appraisal.
(5) To provide a completed appraisal performed by a real estate appraiser to one (1) or more clients.
(b) The term does not include transportation or communication of an appraisal or order for an appraisal without concern for the appraisal information in the appraisal or the order for an appraisal, including transportation or communication by the United States Postal Service, a delivery company, a courier, or an Internet service provider.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-4
"Board"
Sec. 4. As used in this chapter, "board" refers to the real estate appraiser licensure and certification board established by IC 25-34.1-8-1.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-5
"Person"
Sec. 5. (a) As used in this chapter, "person" means an individual

engaged in a trade or business, an association, a partnership, a limited partnership, a limited liability company, a corporation, or a similar entity.
(b) The term does not include an employee.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-6
"Real estate appraiser"
Sec. 6. As used in this chapter, "real estate appraiser" means a person who:
(1) prepares an appraisal for a real estate transaction in Indiana; and
(2) meets one (1) or more of the following:
(A) Is licensed as a real estate broker under IC 25-34.1 and performs real estate appraisals within the scope of the person's license.
(B) Holds a real estate appraiser license or certificate issued under IC 25-34.1-8.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-7
"USPAP"
Sec. 7. "USPAP" refers to the Uniform Standards of Professional Appraisal Practice, as published by the Appraisal Standards Board of the Appraisal Foundation, under the authority of Title XI of the federal Financial Institutions Reform, Recover, and Enforcement Act (12 U.S.C. 3331-3351).
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-8
Certificate of registration required
Sec. 8. An appraisal management company may not perform appraisal management services unless the appraisal management company has obtained a certificate of registration from the board under this chapter.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-9
Information and fee required for registration
Sec. 9. (a) An appraisal management company that wishes to obtain or renew a certificate of registration under this chapter must submit the following information to the board on forms prescribed by the board:
(1) The name of the person seeking registration.
(2) The business address of the person seeking registration.
(3) The telephone contact information of the person seeking registration.
(4) The name, address, and contact information of each person that has an ownership share in an appraisal management company that equals or exceeds five percent (5%) of the total

ownership share of the appraisal management company.
(5) Any other information that the board reasonably requires.
(b) An appraisal management company that wishes to obtain or renew a certificate of registration must pay the fee established under section 15 of this chapter.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-10
Issuance of a certificate of registration
Sec. 10. (a) The board shall issue a certificate of registration to an appraisal management company that:
(1) has furnished the information required by section 9(a) of this chapter in the manner prescribed by the board; and
(2) paid the fee required under section 9(b) of this chapter.
(b) A certificate of registration issued to an appraisal management company under this chapter expires two (2) years after the date on which the certificate of registration is issued.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-11
Restrictions on appraisal management companies
Sec. 11. (a) A person may not own an interest in an appraisal management company if the person has had the person's license or certificate to act as a real estate appraiser in Indiana or any other state revoked and the license or certificate has not been reinstated.
(b) An appraisal management company may only hire an independent contractor to perform an appraisal who:
(1) holds a license or certificate under IC 25-34.1-3-8 or a license as a real estate broker under IC 25-34.1; and
(2) is in good standing.
(c) An appraisal management company may not corrupt or improperly influence a real estate appraiser in violation of IC 24-5-23.5-7.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-12
Appraisal reviews
Sec. 12. (a) As used in this section, "appraisal review" means the USPAP Standard 3 process of developing and communicating an opinion about the quality of an independent real estate appraiser's work that is performed as part of an appraisal assignment made by an appraisal management company. However, the term does not include:
(1) an examination of an appraisal solely for grammatical errors, typographical errors, or similar errors; or
(2) a quality control examination for completeness.
(b) An individual who performs an appraisal review must hold a license or certificate under IC 25-34.1-3-8 or a license as a real estate broker under IC 25-34.1.
As added by P.L.77-2010, SEC.2.
IC 25-34.1-11-13
Service requests; record requirements
Sec. 13. (a) An appraisal management company performing appraisal management services shall maintain a record of each service request for an appraisal that the appraisal management company receives. The following must be included in a record maintained under this subsection:
(1) The person making the service request.
(2) The date on which the service request is made.
(3) The property to be appraised.
(4) The real estate appraiser who performed the appraisal.
(5) A copy of the appraisal produced for the service request.
(6) The individuals who reviewed the appraisal.
(7) The date on which the appraisal was delivered to the person who made the service request.
(8) The costs and fees for the appraisal management services performed by the appraisal management company.
(9) The costs and fees for the appraisal performed by the real estate appraiser.
(b) An appraisal management company shall keep the records described in subsection (a) for not less than six (6) years after the date specified in subsection (a)(2).
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-14
Registration forms
Sec. 14. The board shall prescribe forms for the registration of appraisal management companies under this chapter.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-15
Registration fee
Sec. 15. (a) The board shall establish the registration fee to be paid by an appraisal management company seeking registration under this chapter. The amount of the registration fee must be the lesser of:
(1) the amount determined by the board to be sufficient for the administration of appraisal management registrations under this chapter when aggregated with all the registration fees paid by appraisal management companies seeking registration under this chapter; or
(2) five hundred dollars ($500).
(b) Registration fees collected under this section must be deposited in the investigative fund established by IC 25-34.1-8-7.5.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-16
Appraisals; standards compliance
Sec. 16. An appraisal management company is responsible for ensuring an appraisal complies with standards established:
(1) in the USPAP; and (2) by the board.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-17
Disciplinary sanctions
Sec. 17. (a) An appraisal management company that violates this chapter is subject to disciplinary sanctions under IC 25-1-11-12.
(b) The board may impose a civil penalty of not more than ten thousand dollars ($10,000) for each violation of this chapter.
(c) A civil penalty collected under this section must be deposited in the investigative fund established by IC 25-34.1-8-7.5.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-18
Penalty for failure to register
Sec. 18. (a) A person who performs appraisal management services without a certificate of registration under this chapter commits a Class A infraction.
(b) The attorney general, the board, or the prosecuting attorney of any county in which a violation occurs may maintain an action in the name of the state to enjoin a person from violating this section.
As added by P.L.77-2010, SEC.2.

IC 25-34.1-11-19
Authority to adopt rules
Sec. 19. The board may adopt rules under IC 4-22-2 that the board considers necessary or advisable for the administration of this chapter.
As added by P.L.77-2010, SEC.2.






ARTICLE 34.5. RESPIRATORY CARE PRACTITIONERS

CHAPTER 1. DEFINITIONS

IC 25-34.5-1-2
"Applicant" defined
Sec. 2. "Applicant" means a person who applies for licensure as a respiratory care practitioner under this article. The term does not include a practitioner who applies for renewal of the practitioner's license.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.1.

IC 25-34.5-1-2.5
"Assessment" defined
Sec. 2.5. (a) "Assessment" means the evaluation and interpretation of patient data that is the basis for and a prerequisite for making a decision concerning patient care.
(b) The term does not include making a medical diagnosis.
As added by P.L.60-2000, SEC.2.

IC 25-34.5-1-3
"Board" defined
Sec. 3. "Board" refers to the medical licensing board of Indiana.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-1-4
"Committee" defined
Sec. 4. "Committee" refers to the respiratory care committee established under IC 25-34.5-2-1.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-1-4.7
"Other authorized health care professional" defined
Sec. 4.7. "Other authorized health care professional" means a licensed health care professional whose scope of practice:
(1) includes the task being supervised; and
(2) authorizes the professional to supervise an individual who is not licensed, certified, or registered as a health care professional.
As added by P.L.60-2000, SEC.3. Amended by P.L.288-2001, SEC.12.
IC 25-34.5-1-5
"Person" defined
Sec. 5. "Person" means an individual.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-1-6
"Practice of respiratory care" defined
Sec. 6. "Practice of respiratory care" means the allied health specialty designed to aid the supervising physician or osteopath in the treatment, management, diagnostic testing, control, and care of patients with deficiencies and abnormalities associated with the cardiopulmonary system. The term includes the following:
(1) Administration of pharmacological, diagnostic, and therapeutic aids related to the implementation of a treatment, disease prevention, pulmonary rehabilitation, or diagnostic regimen prescribed by and under the direct supervision of a physician licensed under IC 25-22.5 as follows:
(A) Administration of medical gases (except for the purpose of anesthesia), aerosols, and humidification.
(B) Environmental control mechanisms and hyperbaric therapy.
(C) Mechanical or physiological ventilatory support.
(D) Bronchopulmonary hygiene.
(E) Cardiopulmonary resuscitation.
(F) Maintenance of the natural airway.
(G) Insertion and maintenance of artificial airways.
(H) Specific diagnostic and testing techniques employed in the medical management of patients to assist in diagnosis, monitoring, treatment, and research of pulmonary abnormalities, including measurements of ventilatory volumes, pressures, and flows, collection of specimens of blood and blood gases, expired and inspired gas samples, respiratory secretions, and pulmonary function testing.
(I) Utilization of hemodynamic and other related physiologic measurements to assess the status of the cardiopulmonary system.
(2) Transcription and implementation of the written or verbal orders of a physician.
(3) Observing and monitoring signs and symptoms, general behavior, general physical response to respiratory care treatment and diagnostic testing, including determination of whether the signs, symptoms, reactions, behavior, or general response exhibit abnormal characteristics.
(4) Observing and referring based on abnormalities, protocols, or changes in treatment.
(5) Repairing equipment used in the practice of respiratory care.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.4.

IC 25-34.5-1-7
"Practitioner" defined Sec. 7. "Practitioner" means a person licensed under this article to engage in the practice of respiratory care.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.5.

IC 25-34.5-1-8
"Proximate supervision" defined
Sec. 8. "Proximate supervision" means a situation in which an individual is:
(1) responsible for directing the actions of another individual; and
(2) in the facility and is physically close enough to be readily available if needed by the supervised individual.
As added by P.L.60-2000, SEC.6.

IC 25-34.5-1-9
"Task" defined
Sec. 9. "Task" means a respiratory care practice that does not:
(1) require specialized knowledge that results from a course of education or training in respiratory care;
(2) pose an unreasonable risk of a negative outcome for the patient; and
(3) involve assessment or making a decision concerning patient care.
As added by P.L.60-2000, SEC.7.



CHAPTER 2. RESPIRATORY CARE COMMITTEE; CERTIFICATION

IC 25-34.5-2-2
Membership
Sec. 2. (a) The committee consists of five (5) members to be appointed by the governor as follows:
(1) At least two (2) practitioners.
(2) At least one (1) physician licensed under IC 25-22.5 who is familiar with the practice of respiratory care.
(3) At least one (1) member who:
(A) is a resident of Indiana; and
(B) is not associated with the practice of respiratory care in any way, other than as a consumer.
(b) Each practitioner appointed to the committee must:
(1) be a practitioner meeting the requirements of this article;
(2) have had not less than three (3) years experience in the actual practice of respiratory care immediately preceding appointment; and
(3) be a resident of Indiana and actively engaged in Indiana in the practice of respiratory care while serving as a member of the committee.
As added by P.L.242-1989, SEC.1. Amended by P.L.48-1991, SEC.63.

IC 25-34.5-2-3
Terms
Sec. 3. The governor shall make each appointment to the committee for a term of three (3) years.
As added by P.L.242-1989, SEC.1. Amended by P.L.1-1990, SEC.255; P.L.48-1991, SEC.64.

IC 25-34.5-2-4
Removal of members
Sec. 4. A member of the committee may be removed by the governor without cause.
As added by P.L.242-1989, SEC.1. Amended by P.L.1-1990, SEC.256; P.L.48-1991, SEC.65.

IC 25-34.5-2-5
Salaries; expenses
Sec. 5. Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by

IC 4-10-11-2.1(b). Each member of the committee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-2-6
Duties
Sec. 6. The committee shall:
(1) pass upon the qualifications of persons who apply for licensure as respiratory care practitioners;
(2) provide all examinations;
(3) license qualified applicants; and
(4) propose rules concerning the competent practice of respiratory care to the board.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.8.

IC 25-34.5-2-6.1
Rules regarding designation of tasks
Sec. 6.1. The rules proposed under section 6(4) of this chapter and adopted under section 7(l) of this chapter must include, to the extent reasonably ascertainable, a designation of all tasks. The designation of tasks must:
(1) exclude the practices described in section 6.2 of this chapter; and
(2) include the tasks described in section 6.3 of this chapter.
As added by P.L.60-2000, SEC.9.

IC 25-34.5-2-6.2
Practices not considered tasks
Sec. 6.2. The following respiratory care practices are not tasks:
(1) Administration of aerosol medication.
(2) Insertion and maintenance of an artificial airway.
(3) Mechanical ventilatory support.
(4) Patient assessment.
(5) Patient education.
As added by P.L.60-2000, SEC.10.

IC 25-34.5-2-6.3
Practices considered tasks
Sec. 6.3. The following respiratory care practices are tasks:
(1) Cleaning, disinfecting, sterilizing, and assembling equipment used in the practice of respiratory care as delegated by a practitioner or other authorized health care professional.
(2) Collecting and reviewing patient data through noninvasive means if the collection and review does not include the individual's interpretation of the clinical significance of the data. Collecting and reviewing patient data includes the following: (A) Setting up and obtaining an electrocardiogram.
(B) Performing pulse oximetry and reporting to a practitioner or other authorized health care professional in a timely manner.
(3) Setting up a nasal cannula for oxygen therapy and reporting to a practitioner or other authorized health care professional in a timely manner.
(4) Performing incentive spirometry, excluding a patient's initial treatment and education.
(5) Performing cough and deep breath maneuvers.
(6) Maintaining a patient's natural airway by physically manipulating the jaw and neck.
As added by P.L.60-2000, SEC.11.

IC 25-34.5-2-6.4
Performance of tasks by unlicensed persons; oversight by practitioner
Sec. 6.4. (a) Notwithstanding any other law and except as otherwise provided in this article, to perform the practice of respiratory care other than a task, an individual must be:
(1) a practitioner; or
(2) a licensed, registered, or certified health care professional whose scope of practice includes the respiratory care practice.
(b) An individual who is not a licensed, registered, or certified health care professional may perform a task only:
(1) under the proximate supervision of a practitioner or other authorized health care professional; and
(2) if the individual has demonstrated to the facility that employs or contracts with the individual competency to perform the task.
The facility shall document competency in accordance with licensure, certification, and accreditation standards applicable to the facility.
(c) A practitioner may do the following:
(1) Delegate tasks.
(2) Supervise the performance of tasks.
As added by P.L.60-2000, SEC.12. Amended by P.L.288-2001, SEC.13.

IC 25-34.5-2-7
Rules
Sec. 7. The board shall adopt rules under IC 4-22-2 establishing:
(1) standards for the competent practice of respiratory care under the direct supervision of a physician licensed under IC 25-22.5, including a designation of tasks;
(2) fees for the administration of this article; and
(3) standards for the administration of this article;
after considering rules proposed by the committee.
As added by P.L.242-1989, SEC.1. Amended by P.L.48-1991, SEC.66; P.L.60-2000, SEC.13.
IC 25-34.5-2-8
Evidence required from applicants; criminal convictions; disciplinary actions; education requirements
Sec. 8. (a) Each applicant for licensure as a respiratory care practitioner must present satisfactory evidence that the applicant:
(1) does not have a conviction for:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the practitioner's ability to practice competently;
(2) has not been the subject of a disciplinary action initiated by the licensing or certification agency of another state or jurisdiction on the grounds that the applicant was unable to practice as a respiratory care practitioner without endangering the public; and
(3) has passed a respiratory care practitioner licensing or certification examination approved by the board.
(b) Each applicant for licensure as a respiratory care practitioner must submit proof to the committee of the applicant's:
(1) graduation from a school or program of respiratory care that meets standards set by the board;
(2) completion of a United States military training program in respiratory care; or
(3) completion of sufficient postsecondary education to be credentialed by a national respiratory care practitioner organization approved by the committee.
(c) At the time of making application, each applicant must pay a fee determined by the board after consideration of a recommendation of the committee.
As added by P.L.242-1989, SEC.1. Amended by P.L.33-1993, SEC.70; P.L.177-1997, SEC.6; P.L.60-2000, SEC.14.

IC 25-34.5-2-9
Certification; expiration
Sec. 9. (a) Except as provided in section 11 of this chapter, the committee shall issue a license to each applicant who:
(1) successfully passes the examination provided in section 12 of this chapter; and
(2) meets the requirements of section 8 of this chapter.
(b) A license issued under this section expires on the last day of the regular renewal cycle established under IC 25-1-5-4.
As added by P.L.242-1989, SEC.1. Amended by P.L.48-1991, SEC.67; P.L.60-2000, SEC.15.

IC 25-34.5-2-10
Renewal of certification; reinstatement of invalid certificates
Sec. 10. (a) The committee shall, under IC 25-1-2, renew every two (2) years the license of a practitioner who:
(1) meets the continuing education requirements established by rule by the board; and (2) pays the fee set by the board.
(b) If a practitioner does not renew the practitioner's license before its expiration, the practitioner's license becomes invalid without action taken by the committee. A license that becomes invalid under this subsection may be reinstated by the committee up to three (3) years after its invalidation if the practitioner who holds an invalid license meets the requirements under IC 25-1-8-6.
(c) If a license that becomes invalid under subsection (b) is not reinstated by the committee within three (3) years of its invalidation, the holder of the invalid license may be required by the committee to take an examination for competence before the committee will reinstate the license.
(d) The board may adopt rules under IC 4-22-2 establishing requirements for reinstatement of an invalid license after consideration of a recommendation of the committee.
(e) The board shall accept continuing education courses in the following areas toward fulfillment of the requirements of subsection (a):
(1) Management of the practice of respiratory care.
(2) Courses concerning the practice of respiratory care that enable individuals to teach continuing education courses for respiratory care practitioners.
(3) The practice of respiratory care.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.16; P.L.269-2001, SEC.30.

IC 25-34.5-2-10.1
Temporary permits
Sec. 10.1. (a) The committee may issue a temporary permit to a person to practice respiratory care or to profess to be a respiratory care practitioner if the person pays a fee and:
(1) has:
(A) a valid license or certificate to practice from another state; and
(B) applied for a license from the committee;
(2) is practicing in a state that does not license or certify respiratory care practitioners but is credentialed by a national respiratory care practitioner association approved by the committee, and the person has applied for a license from the committee; or
(3) has:
(A) been approved by the committee to take the next examination; and
(B) graduated from a school or program approved by the committee.
(b) A temporary permit expires the earlier of:
(1) the date the person holding the permit is issued a license under this article; or
(2) the date the committee disapproves the person's license application. (c) The committee may renew a temporary permit if the person holding the permit was scheduled to take the next examination and:
(1) did not take the examination; and
(2) shows good cause for not taking the examination.
(d) A permit renewed under subsection (c) expires on the date the person holding the permit receives the results from the next examination given after the permit was issued.
As added by P.L.48-1991, SEC.68. Amended by P.L.60-2000, SEC.17.

IC 25-34.5-2-11
Issuance of certificate by endorsement; waiver of education requirements
Sec. 11. (a) The committee may issue a license by endorsement to a person who:
(1) presents satisfactory evidence to the committee that the person holds:
(A) a license or certification to practice respiratory care in:
(i) another state; or
(ii) a jurisdiction of Canada; or
(B) credentials issued by a national respiratory care practitioner organization approved by the committee;
(2) meets the requirements of section 8 of this chapter; and
(3) pays a fee determined by the board after consideration of a recommendation of the committee.
(b) If the applicant presents satisfactory evidence that the applicant has actively engaged in the practice of respiratory care that included actual patient care:
(1) in another jurisdiction;
(2) under the supervision of a physician licensed in that jurisdiction; and
(3) for at least ten (10) of the previous fifteen (15) years preceding the date of application;
the committee may waive the education requirements under subsection (a)(2) and section 8(b) of this chapter if the committee determines that the applicant has sufficient knowledge and experience.
As added by P.L.242-1989, SEC.1. Amended by P.L.177-1997, SEC.7; P.L.60-2000, SEC.18.

IC 25-34.5-2-12
Examinations; contents; reexamination
Sec. 12. (a) Examinations of applicants for licensure under this article shall be held at least semiannually on dates set by the board.
(b) An examination under this section must include a written examination that tests the following:
(1) The applicant's knowledge of the basic and clinical sciences as they relate to the practice of respiratory care.
(2) Other subjects that the committee considers useful to test an applicant's fitness to practice respiratory care. (c) An otherwise qualified applicant who fails an examination and is refused licensure may take another scheduled examination upon payment of an additional fee set by the board under rules adopted under section 7 of this chapter.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.19.

IC 25-34.5-2-13
Utilization of testing services
Sec. 13. The committee may utilize the services of a testing company to prepare, conduct, and score examinations.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-2-14
Student permits
Sec. 14. (a) The committee shall issue a student permit to an individual if the individual does the following:
(1) Submits the appropriate application to the committee.
(2) Pays the fee established by the board.
(3) Submits written proof to the committee that the individual is a student in good standing in a respiratory care school or program that has been:
(A) approved by the committee for purposes of section 8(b)(1) of this chapter;
(B) approved by the committee for purposes of section 10.1(a)(3)(B) of this chapter; or
(C) otherwise approved by the committee.
(4) Submits satisfactory evidence that the individual:
(A) does not have a conviction described in section 8(a)(1) of this chapter; and
(B) has not been the subject of a disciplinary action described in section 8(a)(2) of this chapter.
(b) The committee shall issue a student permit as soon as it is reasonably practicable after an individual fulfills the requirements of subsection (a).
(c) An individual who holds a student permit may only perform respiratory care procedures that have been part of a course:
(1) the individual has successfully completed in the respiratory care program designated under subsection (a)(3); and
(2) for which the successful completion has been documented and that is available upon request to the committee.
(d) The committee may expand the list of respiratory care procedures that an individual may perform under the individual's student permit to include additional respiratory care procedures that have been part of a course:
(1) that the individual has successfully completed in the respiratory care program designated under subsection (a)(3); and
(2) for which the individual's successful completion has been documented. Upon request by the committee, the individual shall provide documentation of the successful completion of a course described in this subsection.
(e) The procedures permitted under subsections (c) and (d) may be performed only:
(1) on adult patients who are not critical care patients; and
(2) under the proximate supervision of a practitioner.
(f) A holder of a student permit shall meet in person at least one (1) time each working day with the permit holder's supervising practitioner or a designated respiratory care practitioner to review the permit holder's clinical activities. The supervising practitioner or a designated respiratory care practitioner shall review and countersign the entries that the permit holder makes in a patient's medical record not more than seven (7) calendar days after the permit holder makes the entries.
(g) A supervising practitioner may not supervise at one (1) time more than three (3) holders of student permits issued under this section.
(h) A student permit expires on the earliest of the following:
(1) The date the permit holder is issued a license under this article.
(2) The date the committee disapproves the permit holder's application for a license under this article.
(3) The date the permit holder ceases to be a student in good standing in a respiratory care program approved by the committee. The graduation of a student permit holder from a respiratory care program approved by the committee does not cause the student permit to expire under this subdivision.
(4) Sixty (60) days after the date that the permit holder graduates from a respiratory care program approved by the committee.
(5) The date that the permit holder is notified that the permit holder has failed the licensure examination.
(6) Two (2) years after the date of issuance.
As added by P.L.60-2000, SEC.20. Amended by P.L.288-2001, SEC.14.



CHAPTER 3. VIOLATIONS AND SANCTIONS

IC 25-34.5-3-2
Criminal charges
Sec. 2. A person who violates this chapter commits a Class B misdemeanor. In addition to any other penalty imposed for a violation of this chapter, the board may, in the name of the state of Indiana through the attorney general, petition a circuit or superior court to enjoin the person who is violating this chapter from practicing respiratory care in violation of this chapter.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.22.

IC 25-34.5-3-3
Practice of health care professionals not affected
Sec. 3. This article does not prohibit a licensed, registered, or certified health care professional from practicing within the scope of the health care professional's license, registration, or certification.
As added by P.L.60-2000, SEC.23.

IC 25-34.5-3-4
Examination requirement for practice by health care nonprofessional
Sec. 4. Except as provided in IC 25-34.5-2-6.4(a), an individual who is not licensed, registered, or certified as a health care professional may perform a respiratory care practice only when the individual passes an examination covering the practice that is offered by a testing body approved by the committee.
As added by P.L.60-2000, SEC.24.

IC 25-34.5-3-5
Conditions for operation of equipment by health care nonprofessional
Sec. 5. An individual who is not licensed, registered, or certified as a health care professional may deliver, set up, calibrate, and demonstrate the mechanical operation of respiratory care equipment

in a residential setting only when the following conditions are met:
(1) The individual's employer documents that the individual has obtained adequate training and demonstrated competence under the supervision of a practitioner or other licensed, registered, or certified health care professional.
(2) The individual does not teach, administer, or practice respiratory care.
(3) The individual does not attach the respiratory care equipment to the patient or instruct the patient, the patient's family, or the patient's caregiver on the equipment's clinical use as a treatment device.
(4) All instructions to the patient, family, or caregiver regarding the clinical use of the equipment, patient monitoring, patient assessment, or other procedures designed to evaluate the effectiveness of the treatment are performed by a practitioner or other licensed, registered, or certified health care professional.
As added by P.L.60-2000, SEC.25.

IC 25-34.5-3-6
Performing CPR; repairing equipment
Sec. 6. This article does not prohibit an individual who is not licensed as a respiratory care practitioner from doing any of the following:
(1) Performing cardiopulmonary resuscitation.
(2) Repairing equipment used in the practice of respiratory care.
As added by P.L.60-2000, SEC.26.

IC 25-34.5-3-7
Employee acting under supervision of physician not affected
Sec. 7. This article does not affect the applicability of IC 25-22.5-1-2(a)(19).
As added by P.L.60-2000, SEC.27.

IC 25-34.5-3-8
Laboratory tests by nonpractitioner
Sec. 8. This article does not prohibit an individual who is not a practitioner from performing laboratory tests in a clinical laboratory holding a federal Clinical Laboratory Improvement Act (CLIA) certificate or a CLIA certificate of accreditation if the individual satisfies the specified federal qualification standards.
As added by P.L.60-2000, SEC.28.






ARTICLE 35. REPEALED

CHAPTER 1. REPEALED






ARTICLE 35.6. SPEECH PATHOLOGISTS AND AUDIOLOGISTS

CHAPTER 1. GENERAL PROVISIONS

IC 25-35.6-1-2
Definitions
Sec. 2. (a) As used in this article, "board" means the speech-language pathology and audiology board established by this article.
(b) As used in this article, "person" means any individual, organization, or corporate body, except that only an individual may be licensed under this article.
(c) As used in this article, "speech-language pathologist" means an individual who practices speech-language pathology and who presents himself to the public by any title or description of services incorporating the words speech pathologist, speech-language pathologist, speech therapist, speech-language specialist, teacher of communication disorders, speech correctionist, speech clinician, language pathologist, language therapist, logopedist, communicologist, voice therapist, voice pathologist, or any similar title or description of service.
(d) As used in this article, "speech-language pathology" means the application of nonmedical and nonsurgical principles, methods, and procedures for the following:
(1) The prevention, evaluation, habilitation, rehabilitation, instruction, and research of communication and swallowing disorders.
(2) The elective modification of communication behaviors.
(3) The enhancement of communication, including the use of

augmentative or alternate communication strategies.
(e) As used in this article, "audiologist" means an individual who practices audiology and who presents himself to the public by any title or description of services incorporating the words audiologist, hearing clinician, hearing therapist, hearing specialist, audiometrist, vestibular specialist, or any similar title or description of service.
(f) As used in this article, "audiology" means the application of nonmedical and nonsurgical principles, methods, and procedures of prevention, evaluation, habilitation, rehabilitation, instruction, and research of disorders of hearing, auditory function, and vestibular function.
(g) As used in this article, "support personnel" means individuals who meet the qualifications which the board shall establish for the following:
(1) Speech-language pathology aide.
(2) Speech-language pathology associate.
(3) Speech-language pathology assistant.
(h) As used in this article, "audiology assistant" means an individual who:
(1) is not licensed as an audiologist under this article;
(2) meets qualifications which the board may establish; and
(3) provides specific services under the direction and supervision of a licensed audiologist.
(i) As used in this article, "clinical fellowship" means a supervised professional experience.
(j) As used in this article, "direct supervision" means onsite observation and guidance while an assigned evaluation or therapeutic activity is being performed.
(Formerly: Acts 1973, P.L.262, SEC.1; Acts 1974, P.L.1, SEC.11.) As amended by P.L.149-1987, SEC.104; P.L.212-2005, SEC.63.

IC 25-35.6-1-3
Persons and practices affected
Sec. 3. (a) Licensure shall be granted either in speech-language pathology or audiology independently. A person may be licensed in both areas if the person meets the respective qualifications.
(b) No person shall practice or represent himself as a speech-language pathologist or audiologist in this state unless the person is licensed in accordance with the provisions of this article.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.149-1987, SEC.105.

IC 25-35.6-1-4
Persons and practices not affected
Sec. 4. Nothing in this article shall be construed as preventing or restricting the following:
(1) A physician or surgeon from engaging in the practice of medicine in this state, or a person under the supervision and control of a physician or surgeon from conducting hearing testing, provided such a person is not called an audiologist. (2) Any hearing aid dealer from:
(A) engaging in the testing of hearing and other practices and procedures necessary for the business for which the dealer is registered in this state under IC 25-20-1; and
(B) using the title hearing aid specialist or any similar title or description of service.
(3) Any person licensed or registered in this state by any other law from engaging in the profession or occupation for which the person is licensed or registered.
(4) A person employed as a speech-language pathologist or audiologist by the government of the United States, if such person performs speech-language pathology or audiology services solely within the confines or under the jurisdiction of the governmental organization by which the person is employed. However, such person may, without obtaining a license under this article, consult with or disseminate the person's research findings and other scientific information to speech-language pathologists and audiologists outside the jurisdiction of the organization by which the person is employed. Such person may also offer instruction and lectures to the public without being licensed under this article. Such person may additionally elect to be subject to this article.
(5) The activities and services of persons pursuing a course of study leading to a degree in speech-language pathology or audiology at a postsecondary educational institution, if:
(A) such activities and services constitute a part of a supervised course of study;
(B) such person is designated speech-language pathology or audiology intern, speech-language pathology or audiology trainee, or by other such titles clearly indicating the training status appropriate to the person's level of training; and
(C) the person works only under the supervision of a speech-language pathologist or audiologist licensed under this article.
(6) The activities and services of persons fulfilling the clinical experience requirement of section 5(2)(B)(ii) or 6(3)(B) of this chapter, if such activities and services constitute a part of the experience required for that section's fulfillment.
(7) The performance of pure tone air conduction testing by an industrial audiometric technician, as defined by federal law, who is working in an industrial hearing conservation program directed by a physician or an audiologist.
(8) The performance of speech-language pathology or audiology services in this state by any person not a resident of this state who is not licensed under this article, if such services are performed for no more than five (5) days in any calendar year and in cooperation with a speech-language pathologist or audiologist licensed under this article, and if such person meets the qualifications and requirements for application for licensure described in sections 5(1) and 5(2) or 6(1) and 6(2) of this

chapter. However, a person not a resident of this state who is not licensed under this article, but who is licensed under the law of another state which has established licensure requirements at least equivalent to those established by section 5 or 6 of this chapter or who is the holder of a certificate of clinical competence in speech-language pathology or audiology or its equivalent issued by a nationally recognized association for speech-language or hearing, may offer speech-language pathology or audiology services in this state for no more than thirty (30) days in any calendar year, if such services are performed in cooperation with a speech-language pathologist or audiologist licensed under this article.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.250-1985, SEC.1; P.L.149-1987, SEC.106; P.L.212-2005, SEC.64; P.L.2-2007, SEC.348.

IC 25-35.6-1-5
Eligibility for licensure and registration
Sec. 5. To be eligible for licensure by the board as a speech-language pathologist or registration as a speech-language pathology aide, a speech-language pathology associate, or a speech-language pathology assistant, a person must satisfy the following:
(1) Not have been convicted of a crime that has a direct bearing on the person's ability to practice competently.
(2) For licensure as a speech-language pathologist:
(A) possess at least a master's degree or its equivalent in the area of speech-language pathology from an educational institution recognized by the board; and
(B) submit evidence of:
(i) a national certification in speech-language pathology that is approved by the board; or
(ii) satisfaction of the academic and clinical experience requirements necessary for licensure as defined in the rules of the board.
(3) For registration as a speech-language pathology aide, possess at least a high school degree or its equivalent.
(4) For registration as a speech-language pathology associate, possess at least an associate degree in speech-language pathology.
(5) For registration as a speech-language pathology assistant, possess at least a bachelor's degree in speech-language pathology.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1981, P.L.222, SEC.267; Acts 1982, P.L.113, SEC.84; P.L.250-1985, SEC.2; P.L.149-1987, SEC.107; P.L.33-1993, SEC.71; P.L.212-2005, SEC.65.

IC 25-35.6-1-6
Initial license; audiologist Sec. 6. To be eligible for an initial license by the board as an audiologist, an individual must satisfy the following:
(1) Not have been convicted of a crime that has a direct bearing on the individual's ability to practice competently.
(2) Possess a doctoral degree from an accredited educational program recognized by the board.
(3) Submit evidence of:
(A) a national certification in audiology that is approved by the board; or
(B) satisfaction of the academic and clinical experience requirements necessary for licensure as defined in the rules of the board.
As added by P.L.212-2005, SEC.66.

IC 25-35.6-1-7
Initial license; renewal license; speech-language pathologist; continuing education
Sec. 7. (a) The division of professional standards established within the department of education by IC 20-28-2-1.5 (referred to as "the division of professional standards" in this section) may issue the following:
(1) An initial license as a speech-language pathologist only to an individual who is licensed as a speech-language pathologist under this article.
(2) A nonrenewable initial license as a speech-language pathologist to an individual who is completing a clinical fellowship in speech-language pathology and who has registered the clinical fellowship with the board. The nonrenewable initial license expires on the earlier of:
(A) the date the individual is licensed by the board as a speech-language pathologist; or
(B) eighteen (18) months after the individual begins the clinical fellowship in speech-language pathology.
(3) A renewal license as a speech-language pathologist to an individual who was licensed by the professional standards board before July 1, 2005, and who is not licensed as a speech-language pathologist under this article.
(b) The division of professional standards shall issue a license as a speech-language pathologist to an individual who:
(1) is licensed as a speech-language pathologist under this article; and
(2) requests licensure.
(c) A speech-language pathologist licensed by the division of professional standards shall register with the Indiana professional licensing agency all speech-language pathology support personnel that the speech-language pathologist supervises.
(d) The division of professional standards may not impose different or additional supervision requirements upon speech-language pathology support personnel than the supervision requirements that are imposed under this article. (e) The division of professional standards may not impose continuing education requirements upon an individual who receives a license under this section that are different from or in addition to the continuing education requirements imposed under this article.
(f) An individual:
(1) who:
(A) if the individual is a speech-language pathologist, receives a license under this section or received a license as a speech-language pathologist issued by the professional standards board before July 1, 2005; or
(B) if the individual is an audiologist, works in an educational setting;
(2) who has been the holder of a certificate of clinical competence in speech-language pathology or audiology or its equivalent issued by a nationally recognized association for speech-language pathology and audiology for at least three (3) consecutive years; and
(3) who has professional experience as a licensed speech-language pathologist or audiologist in a school setting that is equivalent to the experience required for a teacher seeking national certification by the National Board of Professional Teaching Standards;
is considered to have the equivalent of and is entitled to the same benefits that accrue to a holder of a national certification issued by the National Board for Professional Teaching Standards.
As added by P.L.212-2005, SEC.67. Amended by P.L.1-2006, SEC.480; P.L.157-2006, SEC.75; P.L.1-2007, SEC.181; P.L.59-2007, SEC.1; P.L.197-2007, SEC.90.

IC 25-35.6-1-8
Adopting rules defining support personnel role; qualifications to supervise
Sec. 8. (a) The board shall adopt rules under IC 4-22-2 to define the role of support personnel, including the following:
(1) Supervisory responsibilities of the speech-language pathologist.
(2) Ratio of support personnel to speech-language pathologists.
(3) Scope of duties and restrictions of responsibilities for each type of support personnel.
(4) Frequency, duration, and documentation of supervision.
(5) Education and training required to perform services.
(6) Procedures for renewing registration and terminating duties.
(b) A speech-language pathologist must meet the following qualifications to supervise speech-language pathology support personnel:
(1) Hold a current license as a speech-language pathologist issued by the board.
(2) Except for an individual who:
(A) before September 1, 1990, completed all the course work and obtained all the experience required to receive a life

license from the department of education; and
(B) was issued a life license by the department of education;
hold a certificate of clinical competence in speech-language pathology or its equivalent issued by a nationally recognized association for speech-language and hearing.
(c) Speech-language pathology support personnel may provide support services only under the supervision of a speech-language pathologist.
As added by P.L.212-2005, SEC.68. Amended by P.L.197-2007, SEC.91; P.L.226-2011, SEC.21.

IC 25-35.6-1-8.5
Emergency communication disorder permit
Sec. 8.5. (a) The department of education may issue an emergency communication disorder permit to an individual, as necessary, to serve the needs of students who are eligible for speech and language services under the federal Individuals with Disabilities Education Improvement Act (20 U.S.C. 1400 et seq.).
(b) To be eligible to receive an emergency communication disorder permit, an individual must:
(1) have a bachelor's degree in speech, language, and hearing sciences or an equivalent bachelor's degree in this subject area; and
(2) be enrolled, and have submitted a verified plan of study, in a graduate program in communication disorders.
(c) An individual with an emergency communication disorder permit may not provide services beyond the scope of the individual's education and training.
(d) An individual who is issued an emergency communication disorder permit shall have accessibility to a licensed speech-language pathologist in order to collaborate on the provision of services at no additional cost to the school corporation.
(e) An individual with an emergency communication disorder permit may not use a title that states or implies that the individual is a licensed speech-language pathologist.
(f) This section expires June 30, 2018.
As added by P.L.59-2007, SEC.2.

IC 25-35.6-1-9
Patient referral; supervision of certain procedures
Sec. 9. (a) If a speech-language pathologist performs an evaluation and the evaluation suggests the possibility of a condition that requires medical attention, the speech-language pathologist shall promptly refer the patient to an individual licensed under IC 25-22.5.
(b) A speech-language pathologist shall perform instrumental procedures using rigid or flexible endoscopes only under the authorization and general supervision of an individual licensed under IC 25-22.5.
As added by P.L.212-2005, SEC.69.
IC 25-35.6-1-10
Patient referral
Sec. 10. (a) If an audiologist performs an evaluation and the evaluation suggests the possibility of a condition that requires medical attention, the audiologist shall promptly refer the patient to an individual licensed under IC 25-22.5.
(b) An audiologist shall administer tests of vestibular function only to patients who have been referred by an individual licensed under IC 25-22.5.
As added by P.L.212-2005, SEC.70.



CHAPTER 2. CREATION OF BOARD

board may hold closed sessions to prepare, approve, grade, or administer examinations or, upon request of an applicant who fails an examination, to prepare a response indicating any reason for his failure. All meetings of the board must be held in Indiana.
(g) Four (4) members of the board constitute a quorum. A majority of the quorum may transact business.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1981, P.L.222, SEC.266; P.L.250-1985, SEC.3; P.L.149-1987, SEC.108.

IC 25-35.6-2-2
Functions of board
Sec. 2. (a) The board:
(1) shall administer, coordinate, and enforce this article;
(2) shall evaluate the qualifications and supervise the examinations of applicants for licensure under this article;
(3) may issue subpoenas, examine witnesses, and administer oaths; and
(4) shall, at its discretion, investigate allegations of practices violating this article, subject to IC 25-1-7.
(b) The board shall adopt rules under IC 4-22-2 relating to professional conduct commensurate with the policy of this article, including rules that establish standards for the competent practice of speech-language pathology and audiology. Following their adoption, the rules govern and control the professional conduct of every person who holds a license to practice speech-language pathology or audiology in this state.
(c) The board shall conduct the hearings and keep the records and minutes necessary for the orderly dispatch of its functions. The board shall have notice provided to the appropriate persons in a manner it considers appropriate of the times and places of all hearings authorized by this subsection. Approval by a majority of a quorum of the board is required for any action to be taken in actions for revocation or suspension of a license issued under this article.
(d) The board may adopt rules under IC 4-22-2 to:
(1) administer or enforce this article;
(2) register persons in the process of fulfilling the clinical experience required for a license under this article;
(3) establish fees in accordance with IC 25-1-8-2; and
(4) register speech-language pathology assistants, associates, and aides and establish rules governing the duties of assistants, associates, and aides.
(e) The conferral or enumeration of specific powers elsewhere in this article shall not be construed as a limitation of the general functions conferred by this section.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1977, P.L.172, SEC.52; Acts 1981, P.L.222, SEC.268; P.L.250-1985, SEC.4; P.L.149-1987, SEC.109; P.L.212-2005, SEC.71.

IC 25-35.6-2-3
Administrative provisions Sec. 3. (a) The board may utilize employees provided by the health professions bureau as necessary.
(b) The board shall adopt a seal by which it shall authenticate its proceedings. Copies of the proceedings, records, and acts of the board, and certificates purporting to relate the facts concerning such proceedings, records, and acts, that are signed by the chairman or the executive secretary and authenticated by the seal, shall be prima facie evidence in all courts of this state.
(c) Under no circumstances shall the total amount of expenditures incurred by the board exceed the amount of the fees collected as provided in this chapter.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1981, P.L.222, SEC.269; P.L.250-1985, SEC.5; P.L.169-1985, SEC.96; P.L.149-1987, SEC.110.

IC 25-35.6-2-4
Reimbursement for expenses
Sec. 4. Each member of the board is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.250-1985, SEC.6.



CHAPTER 3. REGULATION OF SPEECH PATHOLOGISTS AND AUDIOLOGISTS

IC 25-35.6-3-2
Examination for license
Sec. 2. (a) Each applicant for licensure under this article shall be examined in writing. Standards for acceptable performance shall be established by the board.
(b) Applicants for licensure shall be examined at a time and place and under such supervision as the board may determine. Examinations shall be given at such places within this state as the board may determine at least twice each year, and the board shall make public, in a manner it considers appropriate, notice of such examinations at least sixty (60) days prior to their administration, and shall have all individual examination applicants notified of the time and place of their administration.
(c) The board may examine in whatever theoretical or applied fields of speech-language pathology and audiology it considers appropriate and may examine with regard to a person's professional skills and judgment in the utilization of speech-language pathology or audiology techniques and methods.
(d) The board shall maintain a record of all examination scores.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1981, P.L.222, SEC.270; P.L.149-1987, SEC.112.

IC 25-35.6-3-3
Waiver of examination
Sec. 3. (a) The board shall issue a license in speech-language pathology or audiology to any applicant who:
(1) presents proof of:
(A) current licensure in speech-language pathology or audiology in another state, including the District of Columbia or a territory of the United States, under professional standards that the board considers to be at least equivalent to those set forth in this article at the time that the license was issued in the other state or territory; or (B) practice as a speech-language pathologist or an audiologist under the authority and supervision of an agency of the federal government; and
(2) meets any other requirements that the board establishes by rule.
(b) The board may waive the examination and grant licensure to any person certified as clinically competent by a nationally recognized association for speech-language and hearing in the area for which such person is applying for licensure.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1982, P.L.154, SEC.123; P.L.250-1985, SEC.7; P.L.149-1987, SEC.113; P.L.212-2005, SEC.72.

IC 25-35.6-3-3.5
Provisional license
Sec. 3.5. The board may issue a provisional license in audiology to an individual who meets the requirements that the board establishes by rule.
As added by P.L.212-2005, SEC.73.

IC 25-35.6-3-4
Issuance of license
Sec. 4. (a) The board shall issue a license to any person who meets the requirements of this article and who pays to the board the initial license fee prescribed by the board by rule.
(b) A license issued under this article is valid until the next renewal date described under section 6 of this chapter.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.149-1987, SEC.114; P.L.48-1991, SEC.70.

IC 25-35.6-3-5
Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)

IC 25-35.6-3-5.1
Repealed
(Repealed by P.L.152-1988, SEC.30.)

IC 25-35.6-3-6
Renewal of license
Sec. 6. (a) Licenses issued under this article expire, if not renewed, on the date established by the licensing agency under IC 25-1-5-4.
(b) Every person licensed under this article shall pay a fee for renewal of the person's license before the date established by the licensing agency.
(c) If the holder of a license fails to renew the license on or before the date specified by the licensing agency, the license may be reinstated by the board if the holder of the license, not later than three (3) years after the expiration of the license, meets the

requirements of IC 25-1-8-6(c).
(d) If a license has been expired for more than three (3) years, the license may be reinstated by the board if the holder meets the requirements for reinstatement under IC 25-1-8-6(d).
(e) A suspended license is subject to expiration and may be renewed or reinstated as provided in this section, but a renewal or reinstatement shall not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other conduct or activity in violation of the order or judgment by which the license was suspended.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1981, P.L.222, SEC.272; P.L.250-1985, SEC.9; P.L.149-1987, SEC.116; P.L.48-1991, SEC.71; P.L.269-2001, SEC.31; P.L.105-2008, SEC.64.

IC 25-35.6-3-7
Fees
Sec. 7. Any fees required by this article shall be established by the board by rule and collected by the Indiana professional licensing agency under IC 25-1-8-2.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.250-1985, SEC.10; P.L.149-1987, SEC.117; P.L.1-2006, SEC.481.

IC 25-35.6-3-8
Repealed
(Repealed by P.L.250-1985, SEC.11.)

IC 25-35.6-3-8.1
Availability of license or registration; services performed by support personnel
Sec. 8.1. (a) Each individual licensed under this article and each individual registered as a speech-language pathology aide, a speech-language pathology associate, or a speech-language pathology assistant shall make the license or registration, or an official duplicate of the license or registration, available when the individual practices speech-language pathology or audiology or provides support services.
(b) Before support personnel may provide services, the speech-language pathologist shall ensure that prior written notification is provided to the recipient of the services that services are to be provided in whole or in part by support personnel.
As added by P.L.212-2005, SEC.74.

IC 25-35.6-3-9
Continuing professional education
Sec. 9. The board shall, by appropriate rule, provide for the continuing professional education of persons subject to this article.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.149-1987, SEC.118.
IC 25-35.6-3-10
Violations
Sec. 10. A person who violates this article commits a Class B misdemeanor.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2560.






ARTICLE 36. REPEALED

CHAPTER 1. REPEALED






ARTICLE 36.1. CERTIFIED SURGICAL TECHNOLOGISTS

CHAPTER 1. PENALTY FOR ACTIVITY BY NONCERTIFIED INDIVIDUALS

IC 25-36.1-1-2
Violations
Sec. 2. An individual who knowingly, recklessly, or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.36-2007, SEC.1.



CHAPTER 2. PRACTICING SURGICAL TECHNOLOGY

IC 25-36.1-2
Chapter 2. Practicing Surgical Technology

IC 25-36.1-2-1
"Health care facility"
Sec. 1. As used in this chapter, "health care facility" means the following:
(1) A hospital that is licensed under IC 16-21-2.
(2) An ambulatory outpatient surgical center licensed under IC 16-21-2.
(3) A birthing center licensed under IC 16-21-2.
(4) An abortion clinic licensed under IC 16-21-2.
As added by P.L.97-2009, SEC.1.

IC 25-36.1-2-2
"Operating room circulator"
Sec. 2. As used in this chapter, "operating room circulator" means an individual who is:
(1) licensed as a registered nurse under IC 25-23;
(2) educated, trained, and experienced in perioperative nursing, as determined by the health care facility; and
(3) responsible for coordinating all nursing care, patient safety needs, and needs of the surgical team in the operating room during a surgical procedure.
As added by P.L.97-2009, SEC.1.

IC 25-36.1-2-3
"Surgical technology"
Sec. 3. As used in this chapter, "surgical technology" means intraoperative surgical patient care that involves the following:
(1) Preparing the operating room for surgical procedures by:
(A) ensuring that surgical equipment is functioning properly and safely; and
(B) preparing sterile supplies, instruments, and equipment using sterile technique.
(2) Anticipating the needs of the surgical team based on knowledge of human anatomy and pathophysiology relating to the surgical patient and the patient's surgical procedure.
(3) Performing tasks in an operating room setting in the sterile field, including the following:
(A) Passing supplies, equipment, or instruments.
(B) Suctioning or sponging an operative site.
(C) Preparing and cutting suture material.
(D) Transferring and irrigating with fluids.
(E) Transferring, without administering, drugs within the sterile field.
(F) Handling specimens.
(G) Holding retractors.
(H) Assisting in counting sponges, needles, supplies, and instruments with an operating room circulator as allowed

under section 6 of this chapter.
As added by P.L.97-2009, SEC.1.

IC 25-36.1-2-4
Licensed practitioners acting within scope of practice not prohibited
Sec. 4. This chapter does not prohibit a licensed practitioner from performing surgical technology functions if the practitioner is acting within the scope of the practitioner's license.
As added by P.L.97-2009, SEC.1.

IC 25-36.1-2-5
Requirements to practice surgical technology in a health care facility
Sec. 5. (a) Except as provided in section 4 of this chapter, an individual may not practice surgical technology in a health care facility unless the individual meets one (1) of the following requirements:
(1) Is certified under IC 25-36.1-1.
(2) Has completed a surgical technology program provided by the United States Army, Navy, Air Force, Marine Corps, or Coast Guard, or the commissioned corps of the United States Public Health Service.
(3) Provides evidence to the health care facility that the individual was employed to practice surgical technology in a health care facility before July 1, 2009.
(4) Is performing duties related to the individual's employment by the federal government.
(5) Is practicing surgical technology during the twelve (12) month period immediately following the completion of a degree from an accredited school of surgical technology.
(6) Has the appropriate abilities, as determined by the health care facility.
(b) An individual who is:
(1) described in subsection (a)(1), (a)(2), or (a)(3); and
(2) practicing surgical technology in a health care facility;
annually shall complete fifteen (15) hours of continuing education concerning surgical technology in order to continue practicing surgical technology.
(c) An individual who wants to practice surgical technology in a health care facility is responsible for establishing to the satisfaction of the health care facility that the individual has complied with this section.
(d) An individual practicing surgical technology in a health care facility is responsible for immediately notifying in writing the governing body of the health care facility, or the governing body's designee, of any changes in the individual's compliance with this section.
(e) A health care facility shall maintain copies of any written documentation provided by the individual to the health care facility

under subsection (c) or (d) to show compliance with this section.
(f) This chapter does not require a health care facility to permit an individual described in subsection (a) to perform surgical technology services at the health care facility.
As added by P.L.97-2009, SEC.1.

IC 25-36.1-2-6
Assistance to an operating room circulator requirements; presence of operating room circulator
Sec. 6. (a) An individual described in section 5(a) of this chapter may assist an operating room circulator in performing circulating duties if the individual:
(1) has the necessary education, training, and experience, as determined by the health care facility; and
(2) is:
(A) assigned to perform the tasks by the health care facility; and
(B) supervised;
by the operating room circulator.
(b) An operating room circulator that is being assisted by an individual described in section 5(a) of this chapter shall be present in the operating room for the duration of the surgical procedure. However, the operating room circulator may leave the operating room for short periods of time as prescribed by the health care facility's policies.
As added by P.L.97-2009, SEC.1.






ARTICLE 36.5. TIMBER BUYERS

CHAPTER 1. REGULATION OF TIMBER BUYERS BY DEPARTMENT OF NATURAL RESOURCES

IC 25-36.5-1-2
Application for registration; contents; filing; prior registration
Sec. 2. (a) On and after July 28, 1972, no person shall engage in the business of timber buying in the state of Indiana without a registration certificate issued by the department. Application for Indiana registration to engage in the business of timber buying shall be filed with the department. Such application shall set forth the name of the applicant, its principal officers if the applicant is a corporation, its managers and members if the applicant is a limited liability company, or the partners if the applicant is a partnership, the location of any principal office or place of business of the applicant, the counties in this state from which the applicant proposes to engage

in the business of timber buying and such additional information as the department by regulation may require.
(b) The application shall set forth the aggregate dollar amount paid to timber growers for timber purchased in this state during the applicant's last completed fiscal or calendar year. In the event the applicant has been engaged as a timber buyer for less than one (1) year, his application shall set forth the dollar amount paid to timber growers for the number of completed months during which the applicant has been so engaged. If the applicant has not been previously engaged in buying timber in this state, the application shall set forth the estimated aggregate dollar amount to be paid by the applicant to timber growers for timber to be purchased from them during the next succeeding year.
(c) The registrations of any persons registered as timber buyers under any prior law in this state shall remain valid until the expiration date of that certificate, unless suspended or revoked. After the expiration of such registrations, all persons engaged in the business of timber buying must be registered under this chapter.
(Formerly: Acts 1972, P.L.190, SEC.1.) As amended by Acts 1982, P.L.154, SEC.128; P.L.8-1993, SEC.398.

IC 25-36.5-1-3
Bond or certificate of deposit; requisites; cancellation; forfeiture proceedings; preliminary injunction or restraining order
Sec. 3. (a) Every person registered as a timber buyer shall file with the department an effective surety bond issued by a corporate surety authorized to engage in the business of executing surety bonds in Indiana.
(b) Instead of the bond required by subsection (a), the department may accept security in cash or a certificate of deposit under terms established by rule.
(c) The security required under subsection (a) or (b) shall be made payable upon demand to the director, subject to this chapter, for the use and benefit of the people of Indiana and for the use and benefit of any timber grower from whom the applicant purchased and who is not paid by the applicant or for the use and benefit of any timber grower whose timber has been cut by the applicant or registrant or his agents, and who has not been paid therefor.
(d) The security required under subsection (a) or (b) shall be in the principal amount of two thousand dollars ($2,000) for an applicant who paid timber growers five thousand dollars ($5,000) or less for timber during the immediate preceding year, and an additional one hundred dollars ($100) for each additional one thousand dollars ($1,000) or fraction thereof paid to timber growers for timber purchased during the preceding year, but shall not be more than twenty thousand dollars ($20,000). In the case of an applicant not previously engaged in business as a timber buyer, the amount of such bond shall be based on the estimated dollar amount to be paid by such timber buyer to timber growers for timber purchased during the next succeeding year, as set forth in the application. (e) The security required under subsection (a) or (b) shall not be cancelled or altered during the period for which the certificate to the applicant was issued except upon at least sixty (60) days notice in writing to the department.
(f) Security shall be in such form, contain such terms and conditions as may be approved from time to time by the director, be conditioned to secure an honest cutting and accounting for timber purchased by the registrant, secure payment to the timber growers, and insure the timber growers against all fraudulent acts of the registrant in the purchase and cutting of the timber of this state.
(g) If a timber buyer fails to pay when due any amount due a timber grower for timber purchased, or fails to pay legally determined damages for timber wrongfully cut by a timber buyer or his agent, or commits any violation of this chapter, an adjudicative proceeding on the bond for forfeiture may be commenced, and notice of the proceeding shall be provided, under IC 4-21.5-3-6. A surety or person in possession of the security provided under subsection (a) or (b) is entitled to notification of the proceeding. If a final agency action is entered by the department under this subsection against the timber buyer, the surety or other person in possession of the security shall deliver the amount of the security identified in the order. A proceeding for forfeiture of a timber buyer's bond under IC 4-21.5 is the exclusive remedy under law for the forfeiture of the bond.
(h) An owner of property seeking a preliminary injunction or restraining order against a person, corporation, or other entity to prevent or stop the wrongful cutting of timber on the owner's property is relieved of the requirement to post a bond or other security with the court as a prerequisite to the issuance of the preliminary injunction or restraining order. However, this subsection does not apply to a property owner who seeks a preliminary injunction or restraining order to prevent or stop alleged wrongful cutting by a timber cutter or timber buyer with whom the property owner had contracted for the cutting or sale of timber.
(Formerly: Acts 1972, P.L.190, SEC.1.) As amended by P.L.253-1983, SEC.2; P.L.158-1988, SEC.2; P.L.220-1993, SEC.1; P.L.98-2001, SEC.3.

IC 25-36.5-1-3.1
Notice of violation of chapter or rules
Sec. 3.1. The department may under IC 4-21.5-3-6 issue a notice of violation against a person who has violated this chapter or the rules adopted under this chapter. The notice of violation shall be issued to the registrant and the registrant's sureties stating in general terms:
(1) the nature of the violation; and
(2) that a proceeding seeking forfeiture of the bond may be commenced twenty (20) days after service of the notice on the registrant if at the end of that period the violation still remains and neither the registrant nor the surety has asked for judicial review of the notice. As added by P.L.220-1993, SEC.2.

IC 25-36.5-1-3.2
Adjudicative proceeding against timber buyer or cutter
Sec. 3.2. (a) This section refers to an adjudicative proceeding against:
(1) a timber buyer; or
(2) a person who cuts timber but is not a timber buyer (referred to as a "timber cutter" in this section).
(b) The department may under IC 4-21.5-3-8 commence a proceeding against a timber buyer or a timber cutter if there is reason to believe that:
(1) the timber buyer or timber cutter has acquired timber from a timber grower under a written contract for the sale of the timber without payment having been made to the timber grower as specified in the contract; or
(2) if:
(A) there is no written contract for the sale of the timber; or
(B) there is a written contract for the sale of the timber but the contract does not set forth the purchase price for the timber;
the timber buyer or timber cutter has cut timber or acquired timber from the timber grower without payment having been made to the timber grower equal to the value of the timber as determined under IC 26-1-2.
(c) A proceeding may be commenced under this section at the request of a timber grower.
(d) The necessary parties to a proceeding initiated under this section are:
(1) the timber grower; and
(2) the timber buyer or timber cutter.
(e) After the commencement of a proceeding under this section through the service of a complaint under IC 4-21.5-3-8, a party to the proceeding may move for the joinder of any of the following persons having a relationship to the site or subject of the complaint:
(1) The surety of the timber buyer.
(2) A timber buyer.
(3) A timber cutter.
(4) A landowner.
(5) An owner of land adjacent to the land from which the timber was cut.
(6) A consultant receiving a fee for services related to the timber.
(7) A land surveyor performing a minimum standard detail survey in Indiana under the requirements of the Indiana Society of Professional Land Surveyors and Indiana Land Association.
(8) The department of natural resources, if the department has a relationship to the site or subject of the complaint as a landowner or owner of adjacent land.
(f) The complaint served under IC 4-21.5-3-8 to commence a

proceeding under this section may seek the following:
(1) Damages in compensation for damage actually resulting from the wrongful activities of a timber buyer or timber cutter.
(2) Damages equal to three (3) times the stumpage value of any timber that is wrongfully cut or appropriated without payment.
(g) Notwithstanding subsection (f), the liability on the surety bond of a timber cutter is limited to the value of any timber wrongfully cut or appropriated.
(h) A proceeding under this section is governed by IC 4-21.5. Before a hearing is convened in the proceeding, a prehearing conference shall be conducted to provide the parties with an opportunity for settlement, including an opportunity for mediation.
(i) In determining the site for a hearing in a proceeding under this section, the administrative law judge shall consider the convenience of the parties.
(j) A final agency action in a proceeding under this section must address all issues of damage and responsibility and, after the completion of the opportunity for judicial review, may be enforced in a civil proceeding as a judgment.
As added by P.L.220-1993, SEC.3.

IC 25-36.5-1-3.3
Bond or security forfeiture proceeds; overage and shortage; effect
Sec. 3.3. (a) If the amount realized by the department from a bond or security forfeited under section 3(g) of this chapter, after deducting expenses incurred by the department in converting the bond or security into money, is greater than the amount of the liability of the timber buyer as determined under this chapter, the department shall pay the excess to the timber buyer who furnished the bond or security.
(b) If the amount realized by the department from a bond or security forfeited under section 3(g) of this chapter, after deducting expenses incurred by the department in converting the bond or security into money, is less than the amount of liability of the timber buyer as determined under this chapter, the timber buyer's registration may be revoked.
As added by P.L.220-1993, SEC.4.

IC 25-36.5-1-3.5
Cessation of business; requirements for return of deposit
Sec. 3.5. (a) A timber buyer who intends to cease doing business as a timber buyer in Indiana and who seeks the return of a deposit of cash or a certificate of deposit that the timber buyer submitted to the department under section 3(b) of this chapter must submit the following to the department:
(1) A written request for the return of the cash or certificate of deposit.
(2) An affidavit meeting the requirements set forth in subsection (b).
(b) To obtain the return of a deposit of cash or a certificate of

deposit under this section, a timber buyer must execute an affidavit stating under the penalty for perjury set forth in IC 35-44.1-2-1 that the timber buyer:
(1) has ceased doing business as a timber buyer in Indiana;
(2) will not resume business as a timber buyer in Indiana after the date of the affidavit without filing a surety bond or submitting a new deposit of cash or certificate of deposit to the department;
(3) has not purchased, taken, or cut any timber for which the timber grower has not been paid; and
(4) is not a party to an executory contract for the purchase of timber under which the timber buyer has one (1) or more duties that have not been performed.
(c) Upon receiving a written request described in subsection (a)(1) and an affidavit meeting the requirements of subsection (b), the department shall publish a notice of the request in at least one (1) publication commonly read by persons active in forestry in Indiana. The notice must do the following:
(1) Identify the timber buyer requesting the release of the cash or certificate of deposit.
(2) Indicate the date of the request.
(3) State that the cash or certificate of deposit will be released to the timber buyer on a particular date, which must be at least sixty (60) days after the date of publication of the notice, unless the department is informed of a reason why the cash or certificate of deposit should not be released.
(d) On the date set forth under subsection (c)(3) in the notice given by the department, the department shall return the cash or certificate of deposit to the timber buyer unless the department has obtained information indicating that a statement set forth in the timber buyer's affidavit is false.
As added by P.L.220-1993, SEC.5. Amended by P.L.126-2012, SEC.41.

IC 25-36.5-1-4
Violations
Sec. 4. It shall be unlawful and a violation of this chapter.
(a) For any timber buyer to fail to pay, as agreed, for any timber purchased.
(b) For any timber buyer to cut or cause to be cut or appropriate any timber not purchased.
(c) For a timber buyer to willfully make any false statement in connection with the application, bond or other information required to be given to the department or a timber grower.
(d) To fail to honestly account to the timber grower or the department for timber purchased or cut if the buyer is under a duty to do so, and
(e) For a timber buyer to commit any fraudulent act in connection with the purchase or cutting of timber.
(Formerly: Acts 1972, P.L.190, SEC.1.)
IC 25-36.5-1-4.9
Refusal to issue timber buyer registration certificate; grounds
Sec. 4.9. The director may refuse to issue a timber buyer registration certificate to an applicant that has:
(1) been convicted of a felony;
(2) violated a provision of this chapter; or
(3) violated a rule adopted by the department under this chapter.
As added by P.L.220-1993, SEC.6.

IC 25-36.5-1-5
Repealed
(Repealed by P.L.220-1993, SEC.10.)

IC 25-36.5-1-6
Issuance of registration certificates; renewal
Sec. 6. (a) If:
(1) the department is satisfied that the applicant has fulfilled the requirements of this chapter for the issuance of a registration certificate;
(2) the bond and sureties or bank certificate of deposit filed by the applicant under section 3 of this chapter is approved; and
(3) the director does not refuse to issue the registration certificate to the applicant under section 4.9 of this chapter;
the department shall issue a registration certificate to the applicant.
(b) The registrations issued shall be valid for a calendar year and may be renewed annually. A copy of the registration certificate issued by the department shall be posted in the principal office of the registrant in this state.
(c) Upon request for a certificate and payment of the fee, the department shall issue to the registrant a certificate that a certificate of registration has been granted and a bond filed as required by this chapter.
(Formerly: Acts 1972, P.L.190, SEC.1.) As amended by P.L.220-1993, SEC.7.

IC 25-36.5-1-7
Fees; use by department
Sec. 7. The application fee or renewal fee for a registration certificate to operate as a timber buyer, is one hundred five dollars ($105). The fee for a certificate stating that a registration certificate has been issued and security filed is twenty dollars ($20). All fees collected by the department accrue to the use of the department for its administrative purposes.
(Formerly: Acts 1972, P.L.190, SEC.1.) As amended by Acts 1981, P.L.230, SEC.1; P.L.158-1988, SEC.3; P.L.186-2003, SEC.79.

IC 25-36.5-1-8
Inspection of premises, records, and papers
Sec. 8. The department may inspect the premises used by any timber buyer in the conduct of his business at any reasonable time

and the books, accounts, records and papers of every such timber buyer shall at all times during business hours be subject to inspection by the department.
(Formerly: Acts 1972, P.L.190, SEC.1.)

IC 25-36.5-1-9
Rules and regulations
Sec. 9. The department may make such rules and regulations as may be necessary to carry out the provisions of this chapter.
(Formerly: Acts 1972, P.L.190, SEC.1.)

IC 25-36.5-1-10
Violations
Sec. 10. A person who:
(1) engages in business as a timber buyer without securing a registration or in violation of this chapter; or
(2) refuses to permit inspection of the person's premises, books, accounts, or records as provided in this chapter;
commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction for an offense under this section.
(Formerly: Acts 1972, P.L.190, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2563; P.L.98-2001, SEC.4.

IC 25-36.5-1-11
Denial of registration for default
Sec. 11. No certificate of registration shall be issued to any person who is in default to the people of the State of Indiana for moneys due under this chapter.
(Formerly: Acts 1972, P.L.190, SEC.1.)

IC 25-36.5-1-12
Revocation of license; proceedings
Sec. 12. The department may, after notice and a hearing, revoke the registration certificate or license of any person who violates any of the provisions of this chapter. All proceedings under this chapter to revoke a license shall be conducted in the manner prescribed by IC 4-21.5-3.
(Formerly: Acts 1972, P.L.190, SEC.1.) As amended by P.L.253-1983, SEC.3; P.L.7-1987, SEC.132.

IC 25-36.5-1-13
Injunction; contempt proceedings
Sec. 13. The department may, by application to any circuit court or to a judge thereof, obtain an injunction restraining any person who engages in the business of timber buying in this state without a certificate of registration (either because his certificate has been revoked or because of a failure to obtain a certificate of registration in the first instance) from engaging in such business until such person complies with this chapter and qualifies for and obtains a

certificate of registration. Upon refusal or neglect to obey the order of the court or judge, said court or judge may compel obedience thereof by proceedings for contempt.
(Formerly: Acts 1972, P.L.190, SEC.1.)

IC 25-36.5-1-13.5
Civil penalties
Sec. 13.5. In addition to the other penalties prescribed by this chapter, the director may, under IC 4-21.5, impose a civil penalty on a person who violates this chapter. A civil penalty imposed under this section may not exceed the following limits:
(1) For engaging in business as a timber buyer without securing a registration certificate under this chapter, ten thousand dollars ($10,000).
(2) For acting as the agent of a timber buyer without holding an agent's license under this chapter, ten thousand dollars ($10,000).
(3) For other violations of this chapter, one thousand dollars ($1,000).
As added by P.L.220-1993, SEC.8.

IC 25-36.5-1-14
Judicial review
Sec. 14. All final administrative decisions under this chapter shall be subject to judicial review under IC 4-21.5-5.
(Formerly: Acts 1972, P.L.190, SEC.1.) As amended by P.L.7-1987, SEC.133.

IC 25-36.5-1-15
Agents; license; requirements; revocation; termination of agency relationship; misdemeanor
Sec. 15. (a) An individual who acts as the agent of a timber buyer must have an agent's license and carry the agent's card that verifies the license.
(b) An agent's license may be granted only:
(1) to qualified individuals;
(2) at the written application of the timber buyer who the agent is to represent; and
(3) under that timber buyer's registration certificate.
(c) The application for an agent's license must contain the agent's full name, address, and other information as required by the department on forms supplied by the department. Each timber buyer is responsible for all of the agent's activities performed while acting under the timber buyer's registration certificate as they pertain to this chapter.
(d) An application fee of ten dollars ($10) for each agent shall be charged for the license and agent's card. However, each timber buyer shall designate a qualified individual to be licensed as its principal agent at no additional charge.
(e) An agent's license may be revoked by the department under

IC 4-21.5 if the agent does not comply with this section.
(f) An agent may have a license to represent only one (1) timber buyer; however, upon surrendering the agent's card and license under one (1) timber buyer, an individual may be licensed as an agent of another timber buyer.
(g) A timber buyer may not be licensed as an agent except as the principal agent of that timber buyer.
(h) A timber buyer may not effect or attempt to effect a purchase except through an agent.
(i) A timber buyer may terminate an agency relationship by notifying in writing the agent and the department. Termination of an agency relationship revokes the agent's license.
(j) A person who acts as an agent without a license commits a Class B misdemeanor.
(Formerly: Acts 1975, P.L.274, SEC.2.) As amended by Acts 1981, P.L.230, SEC.2; P.L.253-1983, SEC.4; P.L.158-1988, SEC.4; P.L.186-2003, SEC.80.

IC 25-36.5-1-16
Denial, suspension, or revocation of license or registration; grounds; hearing
Sec. 16. The director may revoke or suspend or refuse to issue any license or agent's registration under that license if the applicant or holder of that license has:
(1) been convicted of a felony;
(2) violated any provision of this chapter; or
(3) violated any rule or regulation of the department promulgated under this chapter.
Revocation or suspension of a license or an agent's registration shall be determined by the director after an administrative hearing as provided in section 12 of this chapter.
(Formerly: Acts 1975, P.L.274, SEC.3.)

IC 25-36.5-1-17
Repealed
(Repealed by P.L.220-1993, SEC.10.)

IC 25-36.5-1-18
Criminal history of applicants for registration certificate or license
Sec. 18. (a) The definitions set forth in IC 10-13-3 apply throughout this section.
(b) The department shall under IC 10-13-3-27(b) request and obtain the release of a limited criminal history from the state police department on each person who applies to the department under this chapter for the issuance of either of the following:
(1) A timber buyer registration certificate.
(2) A timber buyer agent's license.
As added by P.L.220-1993, SEC.9. Amended by P.L.2-2003, SEC.68.






ARTICLE 37. TRANSIENT MERCHANTS

CHAPTER 1. REGULATION OF TRANSIENT MERCHANTS BY LOCAL GOVERNMENTAL UNITS

IC 25-37-1-2
"Transient merchant" defined
Sec. 2. "Transient merchant", when used in this chapter, includes all persons, firms, limited liability companies, and corporations, both as principals and agents, who engage in, do, or transact any temporary or transient business in this state, either in one (1) locality or in traveling from place to place in this state, offering for sale or selling goods, wares, or merchandise, and those who, for the purpose of carrying on such business, hire, lease, or occupy any permanent or mobile building, structure, or real estate for the exhibition by means of samples, catalogues, photographs, and price lists or sale of such goods, wares, or merchandise. The term does not include the following:
(1) any person, individual, copartner, limited liability company, or corporation which grows the goods, wares, or merchandise that is sold or offered for sale;
(2) a person who makes crafts or items by hand and sells them or offers them for sale;
(3) an auctioneer who is licensed under IC 25-6.1;
(4) a resident of the county in which the sale takes place who conducts a sale of tangible personal property for no more than four (4) days per calendar year;
(5) an organization that is exempt from the Indiana gross retail tax under IC 6-2.5-5-26;
(6) a person who:
(A) sells merchandise;
(B) offers to sell merchandise; and
(C) provides proof that the sale is being conducted as part of an activity sponsored by an organization described in subdivision (5);
(7) a person who:
(A) organizes;
(B) sells merchandise at;
(C) offers to sell merchandise at; or
(D) exhibits at;
a trade show or convention; (8) except as provided in section 15 of this chapter, a person who holds a registered retail merchant's certificate under IC 6-2.5-8.
(Formerly: Acts 1955, c.345, s.2.) As amended by Acts 1982, P.L.154, SEC.130; P.L.158-1986, SEC.1; P.L.11-1987, SEC.28; P.L.48-1991, SEC.72; P.L.8-1993, SEC.400; P.L.19-1994, SEC.15.

IC 25-37-1-3
Necessity for license
Sec. 3. Except as provided in section 11 of this chapter, it shall be unlawful for any transient merchant to transact business in any county in this state unless such transient merchant and the owners of any goods, wares or merchandise to be offered for sale or sold, if such are not owned by the vendor, shall have first secured a license as herein provided and shall have complied with the other requirements of this chapter herein set forth.
(Formerly: Acts 1955, c.345, s.3.) As amended by Acts 1982, P.L.154, SEC.131; P.L.48-1991, SEC.73.

IC 25-37-1-4
Application for license; attached statements
Sec. 4. Any transient merchant desiring to transact business in any county in this state shall file application for a license for that purpose with the auditor of the county in this state in which such transient merchant desires to do business. The application shall state the following facts:
(a) The name, residence and post-office address of the person, firm, limited liability company, or corporation making the application, and if a firm, limited liability company, or corporation, the name and address of the members of the firm or limited liability company, or officers of the corporation, as the case may be.
(b) If the applicant is a corporation or limited liability company then there shall be stated on the application form the date of incorporation or organization, the state of incorporation or organization, and if the applicant is a corporation or limited liability company formed in a state other than the state of Indiana, the date on which such corporation or limited liability company qualified to transact business as a foreign corporation or foreign limited liability company in the state of Indiana.
(c) A statement showing the kind of business proposed to be conducted, the length of time for which the applicant desires to transact business, and if for the purpose of transacting such business any permanent or mobile building, structure or real estate is to be used for the exhibition by means of samples, catalogues, photographs and price lists or sale of goods, wares or merchandise, the location of such proposed place of business.
(d) A detailed inventory and description of such goods, wares, and merchandise to be offered for sale or sold, the manner in which the same is to be advertised for sale and the representations to be made in connection therewith, the names of the persons from whom the

goods, wares, and merchandise so to be advertised or represented were obtained, the date of receipt of such goods, wares, and merchandise by the applicant for the license, the place from which the same were last taken, and any and all details necessary to locate and identify all goods, wares and merchandise to be sold.
(e) Attached to the application shall be a receipt showing that personal property taxes on the goods, wares and merchandise to be offered for sale or sold have been paid.
(f) Attached to the application shall be a copy of a notice, which ten (10) days before said application has been filed, shall have been mailed by registered mail by the applicant to the department of state revenue. The said notice shall state the precise period of time and location from which said applicant intends to transact business, the approximate value of the goods, wares, and merchandise to be offered for sale or sold, and such other information as the department of state revenue of the state of Indiana or its successor may request or by regulation require.
(g) Said application shall be verified.
(Formerly: Acts 1955, c.345, s.4.) As amended by P.L.8-1993, SEC.401; P.L.192-2002(ss), SEC.166.

IC 25-37-1-5
Surety bond; agent for service of process; action upon bond
Sec. 5. (a) Except as provided in section 5.5 of this chapter, at the time of filing the application, the applicant shall also file and deposit with the county auditor a bond with sureties to be approved by the county auditor in the penal sum of seven hundred fifty dollars ($750) or three (3) times the value of the goods, wares, and merchandise to be offered for sale or sold as shown by the inventory filed, whichever sum is greater, running to the state. The bond shall be forfeited and used for the benefit of:
(1) any purchaser of goods, wares, or merchandise sold by the applicant, if the purchaser is awarded a judgment as a result of a cause of action against the applicant that was commenced within one (1) year of and that arose out of the sale;
(2) the operating budget of the county's prosecuting attorney, if the applicant is found by a court to have violated section 9 of this chapter, although the amount forfeited under this subdivision may not exceed one-third (1/3) of the bond;
(3) the state, any of its departments or subdivisions, or any unit of local government, if the applicant fails to pay all taxes due from the applicant to that governmental entity; or
(4) a court in payment or partial payment of any fines that may be assessed by the court against the applicant, its agents, or employees for violation of this chapter.
However, the aggregate liability of the surety for all taxes, fines, disbursements, and causes of action may not exceed the amount of such bond. There shall be no limitation of liability against the transient merchant or the applicant for the license.
(b) In such bond, the applicant and surety shall appoint the auditor

of the county in which the bond is filed, the agent of the applicant, and the surety for the service of process. In the event of such service of process, the agent on whom such service is made shall, within five (5) days after the service, mail by ordinary mail a true copy of the process served upon him to each party for whom he has been served, addressed to the last known address of such party. Failure to mail the copy shall not, however, affect the court's jurisdiction.
(c) The state or any department or subdivision, municipal or otherwise, thereof or any person having a cause of action arising from or out of any sale or sales of goods, wares, or merchandise or against the applicant may join the applicant and the surety on such bond in the same action or may sue either such applicant or the surety alone.
(Formerly: Acts 1955, c.345, s.5.) As amended by Acts 1982, P.L.154, SEC.132; P.L.158-1986, SEC.2; P.L.221-1993, SEC.1.

IC 25-37-1-5.5
Reduction and waiver of surety bond
Sec. 5.5. (a) Notwithstanding section 5 of this chapter, a county legislative body (as defined in IC 36-1-2-9) may annually:
(1) set the amount of the bond required under section 5 of this chapter in any amount that is not greater than the amount required in section 5 of this chapter; or
(2) waive the bond required under section 5 of this chapter.
(b) A county legislative body that reduces or waives the bond under subsection (a) must inform the auditor of the county of the following:
(1) Whether a bond is required to be filed with an application with the auditor for a transient merchant license.
(2) The amount of the bond if a bond is required.
(c) An applicant filing for a transient merchant license must do the following:
(1) If filing for a transient merchant license with a county auditor who has been informed of a reduced bond under subsection (b), the applicant must file:
(A) an application; and
(B) the bond;
with the county auditor.
(2) If filing for a transient merchant license with a county auditor who has been informed that a bond has been waived under subsection (b), the applicant must file only an application.
(d) A bond required under subsection (a)(1), although not in the amount required under section 5 of this chapter, will for all other purposes be treated like a bond issued under section 5 of this chapter.
As added by P.L.221-1993, SEC.2.

IC 25-37-1-6
License fee
Sec. 6. Except as provided in section 6.5 of this chapter, the

applicant desiring to file an application with the auditor for a transient merchant license shall pay to the treasurer of the county in which the application is made a license fee of one hundred dollars ($100) for each six (6) month period in which the applicant proposes to transact business. The applicant shall thereupon file the treasurer's receipt for such payment with the auditor of the county with whom the application is filed.
(Formerly: Acts 1955, c.345, s.6.) As amended by P.L.158-1986, SEC.3; P.L.221-1993, SEC.3.

IC 25-37-1-6.5
Reduction and waiver of license fee
Sec. 6.5. (a) Notwithstanding section 6 of this chapter, a county legislative body (as defined in IC 36-1-2-9) may annually:
(1) set the county license fee required under section 6 of this chapter in any amount that is not greater than the amount required in section 6 of this chapter; or
(2) waive the county license fee required under section 6 of this chapter.
(b) A county legislative body that reduces or waives the county license fee under subsection (a) must inform:
(1) the treasurer of the county; and
(2) the auditor of the county;
whether a license fee is required to be filed with an application with the auditor for a transient merchant license and the amount of the license fee if a license fee is required.
(c) A treasurer who is informed of a fee change under subsection (b) shall:
(1) require each applicant to submit the lesser fee set by the county legislative body; and
(2) issue a receipt to the applicant.
(d) An applicant filing for a transient merchant license must do the following:
(1) If filing for a transient merchant license with a county auditor who has been informed of a reduced license fee under subsection (b), the applicant must file:
(A) an application; and
(B) a receipt from the county treasurer.
(2) If filing for a transient merchant license with a county auditor who has been informed that a license fee has been waived under subsection (b), the applicant must file only an application.
As added by P.L.221-1993, SEC.4.

IC 25-37-1-7
Issuance of license; transferability; use and validity of license; record of licenses
Sec. 7. (a) Upon the filing of such application and after the applicant has established that he has fully complied with all the provisions of this chapter, the auditor of said county may issue to the

applicant a license authorizing the said applicant to transact business as proposed in said application. Such license shall not be transferable and shall be valid only in the county where issued and shall not be valid in any town or city which has enacted an ordinance licensing transient merchants, unless a license from such city or town is also obtained. No license shall be good for more than one (1) person, unless such persons shall be copartners or employees of a firm, limited liability company, or corporation obtaining such license. No license shall be good for more than one (1) location in said county, if said transient merchant is transacting business in a building or structure in said county.
(b) The auditor shall keep a record of such license in a book provided for that purpose, which shall at all times be open to public inspection.
(c) No particular form of license shall be required to be issued by said auditor. However, any license issued shall state the name of the person, firm, limited liability company, or corporation which is licensed, and the number of days for which the license is issued.
(Formerly: Acts 1955, c.345, s.7.) As amended by Acts 1982, P.L.154, SEC.133; P.L.8-1993, SEC.402.

IC 25-37-1-8
Inventory of goods sold
Sec. 8. Within ten (10) days after said license expires the holder thereof shall file in duplicate with the county auditor an inventory of all goods, wares and merchandise sold and the price received therefor, which inventory shall be verified by the person who filed the application for the license with the said auditor. The county auditor shall immediately after receiving such report and inventory forward a copy thereof to the Indiana department of state revenue of the state of Indiana or its successor.
(Formerly: Acts 1955, c.345, s.8.)

IC 25-37-1-9
Violations
Sec. 9. A transient merchant who:
(1) transacts business without having first obtained a license under this chapter; or
(2) knowingly advertises, offers for sale, or sells any goods, wares, or merchandise contrary to this chapter;
commits a Class B infraction for each day a violation occurs.
(Formerly: Acts 1955, c.345, s.9.) As amended by Acts 1978, P.L.2, SEC.2564; P.L.158-1986, SEC.4.

IC 25-37-1-10
Exceptions
Sec. 10. The provisions of this chapter shall not apply to sales made to dealers by commercial travelers or selling agents in the usual course of business nor to bona fide sale of goods, wares or merchandise by sample for future delivery, or to sheriffs, constable

or other public officers selling goods, wares and merchandise according to law, nor to bona fide assignees or receivers appointed in this state selling goods, wares and merchandise for the benefit of creditors.
(Formerly: Acts 1955, c.345, s.10.) As amended by Acts 1982, P.L.154, SEC.134.

IC 25-37-1-11
Municipal authority over transient merchants
Sec. 11. (a) Towns and cities may tax, license, and regulate transient merchants and charge a fee for the transaction of business by them. Towns and cities may provide for punishment of violators, subject to the limitations of IC 36-1-3.
(b) This subsection does not apply to a county having a consolidated city. A city or town license may not be in lieu of a county license. This chapter does not supersede any ordinance regulating transient merchants.
(c) This subsection applies to a county having a consolidated city. A transient merchant is not required to obtain a county transient merchant license under this chapter. A transient merchant may not transact business in a municipality located wholly or partially within the county unless the transient merchant and the owner of the property to be offered for sale (or sold if the property is not owned by the vendor) have first obtained a license from the fiscal officer of the municipality under this chapter.
(Formerly: Acts 1955, c.345, s.11.) As amended by Acts 1978, P.L.2, SEC.2565; Acts 1981, P.L.11, SEC.131; P.L.158-1986, SEC.5; P.L.48-1991, SEC.74.

IC 25-37-1-12
Use and disposition of receipts
Sec. 12. All fees collected by a county, city, or town under this chapter shall be paid into the general fund of the county, city, or town.
(Formerly: Acts 1955, c.345, s.12.) As amended by Acts 1982, P.L.154, SEC.135; P.L.158-1986, SEC.6.

IC 25-37-1-13
Temporary association or partnership
Sec. 13. A temporary association or partnership with a person excluded from the definition of transient merchant under section 2 of this chapter does not relieve a transient merchant from complying with this chapter.
As added by P.L.158-1986, SEC.7.

IC 25-37-1-14
Veterans; license fees; counties having consolidated cities
Sec. 14. (a) This section applies to a county having a consolidated city.
(b) A veteran who holds an honorable discharge from the armed

forces of the United States is exempt from the payment of a fee for a transient merchant license issued under this chapter by a municipality located wholly or partially within the county.
(c) Upon the presentation of the veteran's certificate and papers of discharge and proof of the veteran's identity, the official designated by the municipality shall issue a transient merchant license to the veteran. A person licensed under this section shall comply with all ordinances of the county or municipality governing transient merchants.
As added by P.L.48-1991, SEC.75.

IC 25-37-1-15
Holders of registered retail merchant's certificates
Sec. 15. A county having a population of more than seventeen thousand two hundred fifty (17,250) but less than seventeen thousand three hundred fifty (17,350) may require that the holder of a registered retail merchant's certificate under IC 6-2.5-8 obtain a transient merchant license.
As added by P.L.19-1994, SEC.16. Amended by P.L.170-2002, SEC.129; P.L.119-2012, SEC.158.






ARTICLE 37.5. DEALERS IN VALUABLE METALS

CHAPTER 1. REGULATION OF VALUABLE METAL DEALERS BY STATE POLICE

IC 25-37.5-1-0.3
Repealed
(Repealed by P.L.158-2009, SEC.9.)

IC 25-37.5-1-0.5
"Metal bossie"
Sec. 0.5. As used in this chapter, "metal bossie" means a metal four (4) wheel cart used to transport or sell food products that are stored in crates, shells, or trays.
As added by P.L.158-2009, SEC.2.

IC 25-37.5-1-0.6
Repealed
(Repealed by P.L.158-2009, SEC.9.)

IC 25-37.5-1-1
"Valuable metal"
Sec. 1. (a) When used in this chapter, "valuable metal" means any product made of metal that readily may be resold. The term includes metal bossies and small component motor vehicle parts. The term does not include a beverage can.
(b) As used in this chapter, "valuable metal dealer" means any individual, firm, corporation, limited liability company, or partnership engaged in the business of purchasing and reselling valuable metal either at a permanently established place of business or in connection with a business of an itinerant nature, including junk shops, junk yards, junk stores, auto wreckers, scrap metal dealers or processors, salvage yards, collectors of or dealers in junk, and junk cars or trucks. The term includes a core buyer. The term does not include a person who purchases a vehicle and obtains title to the vehicle.
(c) As used in this chapter, "purchase" means acquiring a valuable metal product for a consideration, but does not include purchases between scrap metal processing facilities (as defined in IC 8-23-1-36). (Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by P.L.145-1990, SEC.1; P.L.8-1993, SEC.403; P.L.2-2007, SEC.349; P.L.170-2007, SEC.1; P.L.3-2008, SEC.205; P.L.63-2008, SEC.4; P.L.158-2009, SEC.3.

IC 25-37.5-1-2
Record of purchases; forms; retaining copies; beer kegs
Sec. 2. (a) Except as provided in section 5 of this chapter, every valuable metal dealer in this state shall enter on forms provided under section 6 of this chapter by the state police department for each purchase of valuable metal the following information:
(1) The name and address of the dealer.
(2) The date and place of each purchase.
(3) The name, address, age, and driver's license number or Social Security number of the person or persons from whom the valuable metal was purchased.
(4) The valuable metal dealer shall verify the identity of the person from whom the valuable metal was purchased by use of a government issued photographic identification. The dealer shall enter on the form the type of government issued photographic identification used to verify the identity of the person from whom the valuable metal was purchased, together with the:
(A) name of the government agency that issued the photographic identification; and
(B) identification number present on the government issued photographic identification.
(5) The motor vehicle license number of the vehicle or conveyance on which the valuable metal was delivered to the dealer.
(6) The price paid for the metal.
(7) A description and weight of the valuable metal purchased.
(8) The source of the valuable metal.
(9) The photograph described in subsection (b).
After entering the information required in this subsection, the valuable metal dealer shall require the person or persons from whom the valuable metal is purchased to sign the form and verify its accuracy.
(b) In addition to collecting the information described in subsection (a), a valuable metal dealer shall take a photograph of:
(1) the person from whom the valuable metal is being purchased; and
(2) the valuable metal.
(c) A valuable metal dealer shall make and retain a copy of the government issued photographic identification described under subsection (a)(4) used to verify the identity of the person from whom valuable metal was purchased and the photograph described in subsection (b). However, a valuable metal dealer is not required to make a copy of a government issued photographic identification used under subsection (a)(4) to verify the identity of the person from

whom valuable metal is purchased if the valuable metal dealer has retained a copy of a person's government issued photographic identification from a prior purchase from the person by the valuable metal dealer.
(d) The completed form, the photograph described in subsection (b), and the copy of the government issued photographic identification described in subsection (c) shall be kept in a separate book or register by the dealer and shall be retained for a period of two (2) years. This book or register shall be made available for inspection by any law enforcement official at any time.
(e) A valuable metal dealer may not accept a damaged or an undamaged metal beer keg if either of the following applies:
(1) The keg is clearly marked as the property of a brewery manufacturer.
(2) The keg's identification markings have been made illegible.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by P.L.145-1990, SEC.2; P.L.2-2007, SEC.350; P.L.170-2007, SEC.2; P.L.158-2009, SEC.4; P.L.134-2012, SEC.29.

IC 25-37.5-1-3
Rule adoption
Sec. 3. The superintendent of the state police department may adopt rules under IC 4-22-2 as may be necessary to administer and enforce the provisions and intent of this chapter.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by Acts 1982, P.L.154, SEC.136; P.L.7-1987, SEC.134; P.L.145-1990, SEC.3; P.L.2-2007, SEC.351; P.L.170-2007, SEC.3; P.L.3-2008, SEC.206; P.L.158-2009, SEC.5; P.L.134-2012, SEC.30.

IC 25-37.5-1-4
Separation of purchases; inspection
Sec. 4. Except as provided in section 5 of this chapter, every dealer shall hold each purchase of valuable metal requiring notification for at least five (5) working days from the date of notification:
(1) at his regular place of business; and
(2) separate and apart; so that it is readily identifiable from all other purchases. During this period, a dealer may not change the form of the valuable metal and shall permit any law enforcement officer to make inspection of the valuable metal purchased.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by P.L.145-1990, SEC.4.

IC 25-37.5-1-5
Exclusions
Sec. 5. The provisions of sections 2 and 3 of this chapter do not apply to purchases from persons, firms, limited liability companies, or corporations regularly engaged in the business of manufacturing valuable metals, the business of selling valuable metals at retail or

wholesale, to the purchase of one dealer from another or the purchase from persons, firms, limited liability companies, or corporations engaged in either the generation, transmission or distribution of electric energy or in telephone, telegraph and other communications if such persons, firms, limited liability companies, or corporations at the time of purchase, provide the dealer with a bill of sale or other written evidence of title to the valuable metal.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by P.L.8-1993, SEC.404.

IC 25-37.5-1-6
Publication of forms and information on web site
Sec. 6. The state police department shall publish the following on the state police Internet web site:
(1) The forms described in section 2(a) of this chapter to be used by valuable metal dealers when purchasing valuable metal.
(2) A list that describes valuable metal products that are particularly susceptible to theft.
(3) The:
(A) statutes; and
(B) rules adopted by the superintendent of the state police department under section 3 of this chapter;
concerning the regulation of valuable metal dealers.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by Acts 1982, P.L.154, SEC.137; P.L.134-2012, SEC.31.

IC 25-37.5-1-7
Violations
Sec. 7. A dealer who fails to comply with this chapter commits a Class A infraction.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by Acts 1978, P.L.2, SEC.2566; P.L.145-1990, SEC.5.






ARTICLE 38. REPEALED

CHAPTER 1. REPEALED






ARTICLE 38.1. VETERINARIANS

CHAPTER 1. PREAMBLE; DEFINITIONS

IC 25-38.1-1-1.5
Application of article
Sec. 1.5. This article does not apply to the manufacture, distribution, storage, transportation, sale, or use of a veterinary drug, including antibiotics and immunization products, if federal or state law does not restrict the drug to:
(1) use by; or
(2) use on the order of;
a licensed veterinarian.
As added by P.L.58-2008, SEC.2.

IC 25-38.1-1-2
Application of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-3
"Accredited college of veterinary medicine"
Sec. 3. "Accredited college of veterinary medicine" means a veterinary college or division of a university or college that:
(1) offers the degree doctor of veterinary medicine or its equivalent;
(2) conforms to the standards required for accreditation by the American Veterinary Medical Association; and
(3) is accredited by the American Veterinary Medical Association or an accrediting agency that has been approved by the United States Department of Education or its successor.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-3.5
"Accredited veterinary technology program"
Sec. 3.5. "Accredited veterinary technology program" means a program in veterinary technology that: (1) conforms to the standards required for accreditation by the American Veterinary Medical Association; and
(2) is accredited by the American Veterinary Medical Association or an accrediting agency that has been approved by the United States Department of Education or its successor.
As added by P.L.58-2008, SEC.3.

IC 25-38.1-1-4
"Agency"
Sec. 4. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-5
"Animal"
Sec. 5. "Animal" means any animal other than humans. The term includes:
(1) birds;
(2) fish;
(3) mammals; and
(4) reptiles;
wild or domestic.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-6
Repealed
(Repealed by P.L.58-2008, SEC.51.)

IC 25-38.1-1-7
"Board"
Sec. 7. "Board" means the Indiana board of veterinary medical examiners established by IC 25-38.1-2-1.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-7.3
"Client"
Sec. 7.3. "Client" means the owner, the owner's agent, or other person who is responsible for an animal that is examined or treated by a veterinarian.
As added by P.L.58-2008, SEC.4.

IC 25-38.1-1-7.5
"Consultation"
Sec. 7.5. "Consultation" means a licensed veterinarian receiving advice by any means from:
(1) a veterinarian licensed in Indiana or another jurisdiction; or
(2) a person whose expertise, in the opinion of the licensed veterinarian, would benefit an animal.
As added by P.L.58-2008, SEC.5.
IC 25-38.1-1-7.6
"Contract operator"
Sec. 7.6. "Contract operator" means an individual who contracts with the owner of an animal to provide complete care for the animal twenty-four (24) hours a day, seven (7) days a week.
As added by P.L.58-2008, SEC.6.

IC 25-38.1-1-7.7
"Direct supervision"
Sec. 7.7. "Direct supervision" means a supervisor is readily available on the premises where the animal is being treated.
As added by P.L.58-2008, SEC.7.

IC 25-38.1-1-8
"ECFVG certificate"
Sec. 8. "ECFVG certificate" means a certificate issued by the American Veterinary Medical Association Educational Commission for Foreign Veterinary Graduates, indicating that the holder has demonstrated knowledge and skill equivalent to that possessed by a graduate of an accredited college of veterinary medicine.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-9
"Extern"
Sec. 9. "Extern" means a:
(1) senior veterinary student enrolled in an accredited college of veterinary medicine; or
(2) second year student enrolled in an accredited veterinary technology program;
employed by or working with a licensed veterinarian and under the licensed veterinarian's direct supervision.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.8.

IC 25-38.1-1-9.3
"Impaired veterinary health care provider"
Sec. 9.3. "Impaired veterinary health care provider" means a veterinarian or registered veterinary technician who has been affected by the use or abuse of alcohol or other drugs.
As added by P.L.58-2008, SEC.9.

IC 25-38.1-1-9.5
"Indirect supervision"
Sec. 9.5. "Indirect supervision" means a supervising veterinarian is not on the premises but:
(1) is present within the veterinarian's usual practice area;
(2) has given written protocols or oral instructions for the treatment of an animal for which a veterinarian-client-patient relationship exists; and
(3) is readily available by telephone or other means of immediate communication. As added by P.L.58-2008, SEC.10.

IC 25-38.1-1-10
"Licensed veterinarian"
Sec. 10. "Licensed veterinarian" means an individual who is licensed under this article to practice veterinary medicine in Indiana.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-10.5
"Patient"
Sec. 10.5. "Patient" means an animal that is examined or treated by a veterinarian.
As added by P.L.58-2008, SEC.11.

IC 25-38.1-1-11
"Person"
Sec. 11. "Person" means an individual, an incorporated or unincorporated organization or association, or a group of persons acting in concert.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-12
"Practice of veterinary medicine"
Sec. 12. "Practice of veterinary medicine" means:
(1) representing oneself as engaged in the practice of veterinary medicine, veterinary surgery, or veterinary dentistry or any of their branches or specialties;
(2) using words, letters, or titles in a connection or under circumstances that may induce another person to believe that the person using them is engaged in the practice of veterinary medicine, veterinary surgery, or veterinary dentistry;
(3) accepting compensation for doing any of the things described in subdivisions (4) through (8);
(4) providing the diagnosis, treatment, correction, or prevention of any disease, defect, injury, deformity, pain, or condition of animals;
(5) prescribing, dispensing, or ordering the administration of a drug, a medicine, a biologic, a medical appliance, an application, or treatment of whatever nature for the prevention, cure, or relief of any disease, ailment, defect, injury, deformity, pain, or other condition of animals;
(6) performing a:
(A) surgical or dental operation; or
(B) complimentary or alternative therapy;
upon an animal;
(7) certifying the health, fitness, or soundness of an animal; or
(8) performing any procedure for the diagnosis of pregnancy, sterility, or infertility upon animals.
However, the term does not include administering a drug, medicine, appliance, application, or treatment that is administered at the

direction and under the direct supervision of a veterinarian licensed under this article.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.12.

IC 25-38.1-1-13
"Registered veterinary technician"
Sec. 13. "Registered veterinary technician" means a veterinary technician registered under this article to work under the direct or indirect supervision of a licensed veterinarian.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.13.

IC 25-38.1-1-14
"Veterinarian"
Sec. 14. "Veterinarian" means an individual who was a licensed veterinarian on August 31, 1979, or who has received a professional degree from an accredited college of veterinary medicine.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-14.5
"Veterinarian-client-patient relationship"
Sec. 14.5. "Veterinarian-client-patient relationship" means a relationship between a veterinarian and client that meets the following conditions:
(1) The veterinarian has assumed the responsibility for making clinical judgments regarding the health of the animal and the need for medical treatment, and the client has agreed to follow the veterinarian's instructions.
(2) The veterinarian has sufficient knowledge of the animal to initiate a diagnosis of the medical condition of the animal. The veterinarian has recently seen and is personally acquainted with the keeping and care of the animal by either of the following:
(A) An examination of the animal.
(B) By recently seeing and being personally acquainted with the keeping and care of representative animals and associated husbandry practices by making medically appropriate and timely visits to the premises where the animal is kept.
(3) The veterinarian is readily available or has arranged for emergency coverage for follow-up evaluation if there is an adverse reaction or failure of the treatment regimen.
(4) When appropriate, the veterinarian has arranged for continuing care with another licensed veterinarian who has access to the animal's medical record.
As added by P.L.58-2008, SEC.14.

IC 25-38.1-1-14.7
"Veterinary assistant"
Sec. 14.7. "Veterinary assistant" means an individual who is not a licensed veterinarian or registered veterinary technician who performs tasks related to animal health care under the direct

supervision of a licensed veterinarian or registered veterinary technician.
As added by P.L.58-2008, SEC.15.

IC 25-38.1-1-15
"Veterinary medicine"
Sec. 15. "Veterinary medicine" includes veterinary surgery, obstetrics, dentistry, acupuncture, and all other branches or specialties of veterinary medicine.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-1-16
Repealed
(Repealed by P.L.58-2008, SEC.51.)



CHAPTER 2. INDIANA BOARD OF VETERINARY MEDICAL EXAMINERS

IC 25-38.1-2-2
Terms of board members
Sec. 2. (a) The term of each member of the board is four (4) years beginning on September 1 of the appropriate year. Each member shall serve until the member's successor is appointed and qualified. Members of the board may be appointed for more than one (1) term, but an individual may not be a member of the board for more than eight (8) years out of any twelve (12) year period.
(b) The terms of the board members expire as follows:
(1) The term of the member from the first district expires on August 31, 2008, and every four (4) years thereafter.
(2) The term of the member from the second district expires on August 31, 2009, and every four (4) years thereafter.
(3) The term of the member from the third district expires on August 31, 2010, and every four (4) years thereafter.
(4) The term of the member from the fourth district expires on August 31, 2011, and every four (4) years thereafter.
(5) The term of the member from the fifth district expires on August 31, 2008, and every four (4) years thereafter.
(6) The term of the member appointed to represent the general public expires on August 31, 2009, and every four (4) years thereafter.
(7) The term of the registered technician member expires on August 31, 2012, and every four (4) years thereafter.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.17.

IC 25-38.1-2-3
Districts
Sec. 3. (a) District 1 consists of the following counties: Clay,

Crawford, Daviess, Dubois, Fountain, Gibson, Greene, Knox, Lawrence, Martin, Monroe, Montgomery, Morgan, Orange, Owen, Parke, Perry, Pike, Posey, Putnam, Spencer, Sullivan, Tippecanoe, Vanderburgh, Vermillion, Vigo, Warren, and Warrick.
(b) District 2 consists of the following counties: Bartholomew, Brown, Clark, Dearborn, Decatur, Delaware, Fayette, Floyd, Franklin, Hancock, Harrison, Henry, Jackson, Jefferson, Jennings, Johnson, Madison, Ohio, Randolph, Ripley, Rush, Scott, Shelby, Switzerland, Union, Washington, and Wayne.
(c) District 3 consists of the following counties: Boone, Clinton, Hamilton, Hendricks, Howard, Marion, and Tipton.
(d) District 4 consists of the following counties: Lake, LaPorte, Marshall, Porter, St. Joseph, and Starke.
(e) District 5 consists of the following counties: Adams, Allen, Benton, Blackford, Carroll, Cass, DeKalb, Elkhart, Fulton, Grant, Huntington, Jasper, Jay, Kosciusko, LaGrange, Miami, Newton, Noble, Pulaski, Steuben, Wabash, Wells, White, and Whitley.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-4
Eligibility of board members
Sec. 4. (a) Each member of the board must have been a resident of Indiana for at least five (5) years continuously before appointment and must have been a:
(1) licensed veterinarian in the private practice of veterinary medicine; or
(2) registered veterinary technician;
in Indiana for at least three (3) of those years.
(b) Each member of the board must be a graduate of a school or college of veterinary medicine or an accredited veterinary technology program generally recognized as approved, according to the prevailing standard for recognition as a school or college of veterinary medicine at the time of the member's graduation.
(c) Each member of the board must be a person of good reputation within the profession and within the community in which the member resides.
(d) A member of the board may not be an officer, a director, or an employee in any manufacturing, wholesaling, or retail enterprise dealing in drugs, supplies, instruments, or equipment used or useful in the practice of veterinary medicine, which might constitute or tend to create a conflict of interest between the member's business association and membership on the board.
(e) A member of the board may not be a member of the faculty, board of trustees, or advisory board of a school of veterinary medicine or school of veterinary technology.
(f) Notwithstanding the other provisions of this section, one (1) member of the board, appointed to represent the general public, must be an Indiana resident who has never been associated with veterinary medicine in any way other than as a consumer.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.18.
IC 25-38.1-2-5
Board meetings
Sec. 5. (a) The board shall hold an annual meeting in Indianapolis and other regular meetings during the year at places the board sets.
(b) The board may hold special meetings as necessary. The chairperson or two (2) members of the board may call a special meeting.
(c) Four (4) members of the board constitute a quorum.
(d) All meetings must be open and public. However, the board may meet in closed session:
(1) to prepare, approve, administer, or grade examinations;
(2) to deliberate the qualifications of an applicant for license or registration; or
(3) to deliberate the disposition of a proceeding to discipline a licensed veterinarian or registered veterinary technician.
(e) Minutes of each regular and special meeting shall be compiled and kept as a permanent record in the same office as other records of the board are kept. The agency is responsible for the care and safekeeping of the minutes.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-6
Travel reimbursement
Sec. 6. Each member of the board is entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-7
Officers; duties of the Indiana professional licensing agency
Sec. 7. (a) At its annual meeting, the board shall elect a chairperson and vice chairperson and other necessary officers determined by the board. Officers shall serve for a term of one (1) year or until a successor is elected. There is no limitation on the number of terms an officer may serve.
(b) The state veterinarian shall be the technical adviser of the board.
(c) The duties of the agency include:
(1) corresponding for the board;
(2) keeping accounts and records of all receipts and disbursements by the board;
(3) keeping records of all applications for license or registration;
(4) keeping a register of all persons currently licensed or registered by the board;
(5) keeping permanent records of all board proceedings; and
(6) administering the veterinary investigative fund established by section 25 of this chapter.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.19.
IC 25-38.1-2-8
Liberal construction of supervisory powers
Sec. 8. The powers granted to the board in this chapter are to enable the board to effectively supervise the practice of veterinary medicine and are to be construed liberally to accomplish this objective.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-9
Board powers; qualifications of applicants
Sec. 9. The board is vested with the sole authority to determine the qualifications of applicants for:
(1) a license to practice veterinary medicine; and
(2) registration to practice as a registered veterinary technician;
in Indiana.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.20.

IC 25-38.1-2-10
Board powers; licenses and permits
Sec. 10. The board is vested with the sole authority to issue, renew, deny, suspend, or revoke:
(1) licenses and special permits to practice veterinary medicine; and
(2) registrations or special permits to practice as a registered veterinary technician;
in Indiana.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.21.

IC 25-38.1-2-11
Board powers; authority to discipline
Sec. 11. The board is vested with sole authority to discipline licensed veterinarians and registered veterinary technicians consistent with this article and the rules adopted under this chapter.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-12
Board powers; examinations
Sec. 12. The board is vested with the sole authority to determine the following:
(1) The examinations applicants are required to take.
(2) The subjects to be covered on the examinations.
(3) The places where and the dates on which examinations will be given.
(4) The deadlines for applying to take the examinations.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.22.

IC 25-38.1-2-13
Continuing education
Sec. 13. The board may establish by rule minimum standards of continuing education for the renewal of licenses to practice

veterinary medicine and for the renewal of registrations as a registered veterinary technician. The rules adopted under this section must comply with IC 25-1-4-3.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.23.

IC 25-38.1-2-14
Standards of professional conduct
Sec. 14. The board shall adopt by rule standards of professional conduct for the competent practice of veterinary medicine and the competent practice of a registered veterinary technician.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.24.

IC 25-38.1-2-15
Investigations
Sec. 15. Subject to IC 25-1-7, the board may conduct investigations for the purpose of discovering violations of this article by:
(1) licensed veterinarians or registered veterinary technicians; or
(2) persons practicing veterinary medicine without a license or persons practicing as a registered veterinary technician without being registered.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-16
Inspections
Sec. 16. The board may inspect, without notice and during normal working hours, veterinary hospitals, clinics, or other establishments to determine if the veterinary hospitals, clinics, or other establishments meet the board's standards of cleanliness and sanitation as defined by the board's rules.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-17
Hearings
Sec. 17. The board may hold hearings on all matters properly brought before the board. When conducting hearings, the board may administer oaths, receive evidence, make findings, and enter orders consistent with the findings. The board may require by subpoena the attendance and testimony of witnesses and the production of papers, records, or other documentary evidence and commission depositions. The board may designate one (1) or more of its members to serve as the board's hearing officer.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-18
Court enforcement
Sec. 18. The board may bring proceedings in the courts for the enforcement of this article or any rules adopted under this chapter.
As added by P.L.2-2008, SEC.12.
IC 25-38.1-2-19
Fees
Sec. 19. (a) The board shall establish by rule under IC 25-1-8 fees sufficient to implement this article, including fees for examining and licensing veterinarians and for examining and registering veterinary technicians.
(b) In addition to the fee to issue or renew a license, registration, or permit, the board may establish a fee of not more than ten dollars ($10) per year for a person who holds a license or special permit as a veterinarian or a registration or special permit as a veterinary technician to provide funds for administering and enforcing the provisions of this article, including investigating and taking action against persons who violate this article. All funds collected under this subsection shall be deposited in the veterinary investigative fund established by section 25 of this chapter.
(c) The fees established under this section shall be charged and collected by the agency.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.25.

IC 25-38.1-2-20
Reciprocal agreements
Sec. 20. The board may enter into reciprocal agreements with its counterpart boards in other states and may effect agreements by rule.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-21
Board representation at meetings
Sec. 21. The board may appoint one (1) or more board members to act as representatives of the board at any meeting inside or outside Indiana where representation is desirable.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-22
Support personnel and supplies
Sec. 22. The agency shall provide the board with full or part-time professional and clerical personnel and supplies, including printed matter and equipment, necessary to implement this article.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-23
Rules
Sec. 23. The board may adopt rules under IC 4-22-2 that the board considers necessary to carry out the board's duties.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-24
Seal
Sec. 24. The board may adopt an appropriate seal, which may be affixed to all license and registration certificates and other official documents of the board. As added by P.L.2-2008, SEC.12.

IC 25-38.1-2-25
Veterinary investigation fund
Sec. 25. (a) The veterinary investigative fund is established to provide funds for administering and enforcing the provisions of this article, including investigating and taking enforcement action against violators of this article. The fund shall be administered by the agency.
(b) The expenses of administering the fund shall be paid from the money in the fund. The fund consists of money from the fee imposed under section 19(b) of this chapter.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the total amount in the fund exceeds seven hundred fifty thousand dollars ($750,000) at the end of a state fiscal year after payment of all claims and expenses, the amount that exceeds seven hundred fifty thousand dollars ($750,000) reverts to the state general fund.
(e) Money in the fund is continually appropriated to the agency for its use in administering and enforcing this article, conducting investigations, and taking enforcement action against persons violating this article.
(f) The attorney general and the agency may enter into a memorandum of understanding to provide the attorney general with funds to conduct investigations and pursue enforcement action against violators of this article.
(g) The attorney general and the agency shall present the memorandum of understanding annually to the board for review.
As added by P.L.58-2008, SEC.26.



CHAPTER 3. VETERINARIANS; VETERINARY TECHNICIANS; LICENSES, SPECIAL PERMITS, AND REGISTRATION

IC 25-38.1-3-2
Veterinarian licensure requirements
Sec. 2. To become a licensed veterinarian, a person must:
(1) not have a conviction for a crime that has a direct bearing on the person's ability to practice ethically and competently;
(2) not have committed an act that would have been a violation of IC 25-1-9-4 or IC 25-1-9-6;
(3) pay the fees required under this article;
(4) have successfully completed a program in veterinary medicine from an accredited college of veterinary medicine; and
(5) have successfully completed the examinations described in section 4 of this chapter or qualify for a license without examination under section 5 of this chapter.
However, a person who was licensed as a veterinarian in Indiana on August 31, 1979, is not required to meet the requirements of subdivision (4) or (5).
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.28.

IC 25-38.1-3-3
Application for license; requirements and qualifications
Sec. 3. (a) As used in this subsection, "term" refers to an academic semester, trimester, or quarter. A person desiring a license to practice veterinary medicine shall make written application to the board. The application must state that the applicant is:
(1) a graduate of an accredited college of veterinary medicine; or
(2) enrolled in the last term of the last year of the veterinary medical curriculum of an accredited school of veterinary medicine.
If the applicant is enrolled as a last term student as described in subdivision (2), a letter from the dean of the student's veterinary school confirming that the applicant is a last term student, attesting to the satisfactory academic standing of the student, and stating the date on which the degree is expected to be conferred upon the

student must accompany the application. A license to practice veterinary medicine in Indiana may not be issued until satisfactory proof has been furnished to the board either that the applicant has graduated from an accredited college of veterinary medicine or that the applicant is the holder of an Educational Commission for Foreign Veterinary Graduates (ECFVG) certificate. The application must show reasonable information and proof required by the board by rule. The application must be accompanied by the required fee.
(b) If the board determines that the applicant possesses the proper qualifications, the board may grant the applicant a license. If the board determines that the applicant is not qualified to take the examination or that the applicant does not qualify for a license without examination, the executive secretary of the board shall immediately notify the applicant in writing of the finding and the grounds for the finding. Applicants found unqualified may request a hearing on the question of their qualifications.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-3-4
Examinations
Sec. 4. (a) The board shall hold at least one (1) examination for licensing veterinarians and one (1) examination for registering veterinary technicians each year. However, the board may hold additional examinations. The agency shall give notice of the date, time, and place for each examination at least ninety (90) days before the date set for the examination. A person desiring to take an examination must make application not later than the time the board prescribes under IC 25-38.1-2-12.
(b) The board must approve the preparation, administration, and grading of examinations that comply with the following requirements:
(1) Examinations for licensure to practice as a veterinarian must be designed to test the examinee's knowledge of and proficiency in the subjects and techniques commonly taught in veterinary schools. To pass the examination, the examinee must demonstrate scientific and practical knowledge sufficient to prove to the board that the examinee is competent to practice veterinary medicine. The board may adopt and use examinations approved by the National Board of Veterinary Medical Examiners for licensure to practice veterinary medicine.
(2) Examinations for registration as a registered veterinary technician must be designed to test the examinee's knowledge of and proficiency in the subjects and techniques commonly taught in schools for veterinary technicians. To pass the examination, the examinee must demonstrate scientific and practical knowledge sufficient to prove to the board that the examinee is competent to act as a registered veterinary technician. The board may adopt and use examinations approved by the American Association of Veterinary State

Boards for registration as a veterinary technician.
(c) To qualify for a license as a veterinarian or to be registered as a veterinary technician, the applicant must attain a passing score in the examinations.
(d) After the examinations, the agency shall notify each examinee of the result of the examinee's examinations. The board shall issue a license or registration certificate, as appropriate, to each individual who successfully completes the examinations and is otherwise qualified. The agency shall keep a permanent record of the issuance of each license or registration certificate.
(e) An individual who fails to pass the required examinations may apply to take a subsequent examination. Payment of the examination fee may not be waived.
(f) If an applicant fails to pass the required examination within three (3) attempts in Indiana or any other state, the applicant may not retake the required examination. The applicant may take subsequent examinations upon approval by the board and completion of remedial education as required by the board.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.29.

IC 25-38.1-3-5
License without examination
Sec. 5. The board may issue a license without an examination to a qualified applicant who:
(1) furnishes satisfactory proof that the applicant is a graduate of an accredited college of veterinary medicine or holds an Educational Commission for Foreign Veterinary Graduates (ECFVG) certificate;
(2) for the five (5) years immediately preceding filing an application has been a practicing veterinarian licensed in a state, territory, or district of the United States that has license requirements substantially equivalent to the requirements of this chapter; and
(3) otherwise meets the requirements of this chapter.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-3-5.5
Permit requirements; exceptions
Sec. 5.5. (a) An individual may not act as a registered veterinary technician unless the person is registered as a veterinary technician in Indiana or has been issued a special permit by the board.
(b) An individual is not required to meet the registration requirements for a registered veterinary technician under this article while the individual is:
(1) a full-time student in an accredited veterinary technology program performing duties or actions assigned by faculty or staff of the accredited program; or
(2) working under the direct supervision of a licensed veterinarian to perform tasks that are an educational requirement of the accredited program. As added by P.L.58-2008, SEC.30.

IC 25-38.1-3-6
Veterinary technician permit requirements
Sec. 6. To become a registered veterinary technician, a person must:
(1) not have a conviction for a crime that has a direct bearing on the person's ability to practice competently;
(2) pay the required fees;
(3) be at least eighteen (18) years of age;
(4) have successfully completed four (4) years of high school education or an acceptable equivalent;
(5) have either successfully completed an accredited veterinary technology program or have been a registered veterinary technician on August 31, 1981; and
(6) show that the person has the necessary knowledge and skills to be a registered veterinary technician, demonstrated by successfully passing the required examinations.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.31.

IC 25-38.1-3-7
Veterinary technicians; refusal to issue permit; probationary registration; conditions
Sec. 7. (a) The board may refuse to issue a registration or may issue a probationary registration to an applicant for registration as a registered veterinary technician under this chapter if:
(1) the applicant has been disciplined by a licensing entity of another state or jurisdiction; and
(2) the violation for which the applicant was disciplined has a direct bearing on the applicant's ability to competently practice as a veterinary technician in Indiana.
(b) Whenever issuing a probationary registration under this section, the board may impose any or a combination of the following conditions:
(1) Report regularly to the board upon the matters that are the basis of the discipline of the other state or jurisdiction.
(2) Limit practice to those areas prescribed by the board.
(3) Continue or renew professional education.
(4) Engage in community restitution or service without compensation for a number of hours specified by the board.
(c) The board shall remove any limitations placed on a probationary registration issued under this section if the board finds after a hearing that the deficiency that required disciplinary action has been remedied.
(d) This section does not apply to an individual who currently holds a registration certificate under this chapter.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.32.

IC 25-38.1-3-8
Registration without examination Sec. 8. The board may issue a registration without an examination to a qualified applicant who:
(1) furnishes satisfactory proof that the applicant has successfully completed an accredited veterinary technology program;
(2) for the five (5) years immediately preceding filing an application has been acting as a registered veterinary technician in a state, territory, or district of the United States that has registration requirements substantially equivalent to the requirements of this chapter; and
(3) otherwise meets the requirements of this chapter.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.33.

IC 25-38.1-3-9
Application
Sec. 9. An applicant for registration as a registered veterinary technician shall complete an application form prescribed by the board. Each application shall be accompanied by the required registration fee and other material that the board may require by rule. Each applicant shall furnish proof to the board that the applicant meets the requirements of a registered veterinary technician under this chapter.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-3-10
Term of license and registration certificate
Sec. 10. A license or registration certificate issued under this article is valid for the remainder of the renewal period in effect on the date of issuance.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-3-11
License renewal
Sec. 11. (a) A license issued under this chapter is valid until the next renewal date described under subsection (b).
(b) All licenses expire on a date set by the agency in each odd-numbered year but may be renewed by application to the board and payment of the proper renewal fee. In accordance with IC 25-1-5-4(c), the agency shall mail a notice sixty (60) days before the expiration to each licensed veterinarian. The agency shall issue a license renewal to each individual licensed under this chapter if the proper fee has been received and all other requirements for renewal of the license have been satisfied. Failure to renew a license on or before the expiration date automatically renders the license invalid without any action by the board.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.34.

IC 25-38.1-3-12
Registration certificate renewal
Sec. 12. (a) A registration certificate issued under this chapter is

valid until the next renewal date described under subsection (b).
(b) All registration certificates expire on a date set by the agency of each even-numbered year but may be renewed by application to the board and payment of the proper renewal fee. In accordance with IC 25-1-5-4(c), the agency shall mail a notice sixty (60) days before the expiration to each registered veterinary technician. The agency shall issue a registration certificate renewal to each individual registered under this chapter if the proper fee has been received and all other requirements for renewal of the registration certificate have been satisfied. Failure to renew a registration certificate on or before the expiration date automatically renders the license invalid without any action by the board.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.35.

IC 25-38.1-3-13
Practicing without a valid license or registration; violation; renewal; inactive status
Sec. 13. (a) An individual who:
(1) practices veterinary medicine after the individual's license has expired, been revoked, or been placed on inactive status; or
(2) acts as a registered veterinary technician after the individual's registration has expired, been revoked, or been placed on inactive status;
violates this article.
(b) A veterinarian may renew an expired license or a registered veterinary technician may renew an expired registration certificate not later than five (5) years after the date of expiration by making written application for renewal and paying the required fee. However, the board may require continuing education as a condition of renewal of an expired license.
(c) A veterinarian may not renew an expired license, and a registered veterinary technician may not renew an expired registration certificate, after five (5) years have elapsed after the date of the expiration of a license or a registration certificate but the person may make application for a new license or registration certificate and take the appropriate examinations.
(d) To have a license or registration placed on inactive status, a licensed veterinarian or registered veterinarian technician must notify the board in writing of the veterinarian's or technician's desire to have the license or registration placed on inactive status. The board shall waive the continuing education requirements, if any, and payment of the renewal fee during the period the license or registration of a veterinarian or technician is on inactive status. A license or registration may be placed on inactive status during the period:
(1) the veterinarian or technician is on active duty with any branch of the armed services of the United States;
(2) the veterinarian or technician is in the Peace Corps;
(3) the veterinarian or technician is in an alternative service during a time of national emergency; (4) the veterinarian or technician is suffering from a severe medical condition that prevents the veterinarian or technician from meeting the requirements of the board; or
(5) after the veterinarian or technician retires.
A veterinarian or technician who is retired and on inactive status may not maintain an office or practice veterinary medicine. The board may adopt rules under IC 4-22-2 that establish prerequisites or conditions for the reactivation of an inactive license or registration.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.36.



CHAPTER 4. PRACTICE; DISCIPLINE; PROHIBITIONS

IC 25-38.1-4-2
Restrictions on veterinary technicians and veterinary assistants
Sec. 2. A:
(1) registered veterinary technician; or
(2) veterinary assistant;
may not diagnose, make a prognosis, prescribe medical or surgical treatment, or perform as a surgeon. However, the registered veterinary technician may perform routine procedures defined by board rules while under the direct or indirect supervision of a licensed veterinarian responsible for the technician's performance.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.38.

IC 25-38.1-4-3
Supervision of veterinary employees; compensation; duties
Sec. 3. (a) A supervising veterinarian shall determine and is responsible for determining the appropriate level of supervision, except where prohibited by law, if the tasks being delegated are commensurate with employee's training, experience, and skills.
(b) Registered veterinary technicians may, under direct or indirect supervision, perform routine food animal management practices if a valid veterinarian-client-patient relationship exists.
(c) A registered veterinary technician or veterinary assistant may not receive a fee or compensation for veterinary services other than salary or compensation paid by the establishment where the individual is employed.
(d) In the performance of delegated veterinary tasks, a registered veterinary technician and veterinary assistant shall do the following:
(1) Accept only those delegated veterinary tasks for which there are mutually approved protocols, written standing orders, or verbal directions. (2) Accept only those delegated veterinary tasks that:
(A) the registered veterinary technician or veterinary assistant is competent to perform based on education, training, or experience; and
(B) are not prohibited by law.
(3) Consult with the supervising veterinarian in cases where the registered veterinary technician or veterinary assistant knows or should have known that a delegated veterinary task may harm an animal.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.39.

IC 25-38.1-4-4
Repealed
(Repealed by P.L.58-2008, SEC.51.)

IC 25-38.1-4-5
Prescriptions
Sec. 5. (a) A licensed veterinarian may write prescriptions. Pharmacists shall give the prescriptions written by a licensed veterinarian the same recognition given the prescriptions of persons holding an unlimited license to practice medicine or osteopathic medicine.
(b) A valid veterinarian-client-patient relationship must exist before a licensed veterinarian dispenses or prescribes a prescription product.
(c) Veterinary prescription products, including drugs and immunizing products restricted by state and federal law for use by licensed veterinarians, may not be diverted or transferred to an individual for use on an animal if there is not a current veterinarian-client-patient relationship with the original prescribing veterinarian.
(d) If a veterinarian prescribes a drug for the client's animal, upon request, the veterinarian shall provide the prescription to the client, unless prohibited by state or federal law or to prevent inappropriate use.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.40.

IC 25-38.1-4-5.5
Maintenance of veterinary medical records; copies; confidentiality
Sec. 5.5. (a) Each person who provides veterinary medical services shall maintain medical records, as defined by rules adopted by the board.
(b) Veterinary medical records include the following:
(1) Written records and notes, radiographs, sonographic images, video recordings, photographs or other images, and laboratory reports.
(2) Other information received as the result of consultation.
(3) Identification of any designated agent of the owner for the purpose of authorizing veterinary medical or animal health care decisions. (4) Any authorizations, releases, waivers, or other related documents.
(c) The client is entitled to a copy or summary of the veterinary medical records. A veterinarian may charge a reasonable fee for copying or summarizing the requested veterinary medical record. The veterinarian may require that the request be in writing.
(d) Except as provided in subsection (e) or upon written authorization of the client, an animal's veterinary medical record and medical condition is confidential and may not be:
(1) furnished to; or
(2) discussed with;
any person other than the client or other veterinarians involved in the care or treatment of the animal.
(e) An animal's veterinary medical records and medical condition may be furnished without written client authorization under the following circumstances:
(1) Access to the records is specifically required by a state or federal statute.
(2) An order by a court with jurisdiction in a civil or criminal action upon the court's issuance of a subpoena and notice to the client or the client's legal representative.
(3) For statistical and scientific research, if the information is abstracted in a way as to protect the identity of the animal and the client.
(4) As part of an inspection or investigation conducted by the board or an agent of the board.
(5) As part of a request from a regulatory or health authority, physician, or veterinarian:
(A) to verify a rabies vaccination of an animal; or
(B) to investigate a threat to human or animal health, or for the protection of animal or public health and welfare.
(6) As a part of an animal cruelty report and associated applicable records that are part of an abuse investigation by law enforcement or a governmental agency.
(7) To a law enforcement agency as part of a criminal investigation.
(8) To the School of Veterinary Medicine at Purdue University, the animal disease diagnostic laboratory, or a state agency or commission. However, an animal's veterinary medical records remain confidential unless the information is disclosed in a manner allowed under this section.
(9) Veterinary medical records that are released by the board of animal health when in the judgment of the state veterinarian the disclosure is necessary or helpful in advancing animal health or protecting public health.
(f) An animal's veterinary medical records must be kept and maintained by the veterinarian for at least three (3) years after the veterinarian's last encounter with the animal.
As added by P.L.58-2008, SEC.41.
IC 25-38.1-4-6
Emergencies
Sec. 6. Notwithstanding this chapter, in an emergency, in the absence of the licensed veterinarian employer, an employee of a licensed veterinarian may perform the duties it is lawful for the employee to perform under the direct supervision of the licensed veterinarian according to the rules of the board and the written authority of the licensed veterinary employer.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.42.

IC 25-38.1-4-7
Immunity in emergencies; euthanasia
Sec. 7. A licensed veterinarian or a registered veterinary technician who, on the veterinarian's or technician's own initiative, gives emergency treatment to a sick or injured animal is not liable in damages to the owner of the animal in the absence of gross negligence. If a licensed veterinarian performs euthanasia on the animal, there is a presumption that performing euthanasia was a humane act, necessary to relieve the animal of pain and suffering.
As added by P.L.2-2008, SEC.12.

IC 25-38.1-4-8
Abandoned animals
Sec. 8. (a) An animal placed in the custody of a veterinarian is considered to be abandoned five (5) days after the veterinarian has given written notice to the individual who delivered the animal to the veterinarian that the animal should be reclaimed by the individual. Written notice must be delivered by certified mail to the place given by the individual as the individual's mailing address at the time the individual delivered the animal to the veterinarian.
(b) Abandonment of an animal under this section constitutes the relinquishment of all rights and claims by the owner of the animal. An abandoned animal may be sold or otherwise disposed of as the veterinarian may see fit. The purchaser or recipient of an abandoned animal shall receive full and clear title to the animal.
(c) The giving of notice as provided in this section relieves the veterinarian and all persons who receive an abandoned animal from the veterinarian of criminal or civil liability.
(d) The individual who delivered an animal abandoned under this section is liable for all reasonable and customary expenses incurred for diagnosis, treatment, hospitalization, surgery, board, euthanasia, and disposal of the abandoned animal.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.43.

IC 25-38.1-4-8.5
Immunity for reporting suspected animal cruelty
Sec. 8.5. A veterinarian or registered veterinary technician who reports in good faith and in the normal course of business a suspected incident of animal cruelty under IC 35-46-3 to a law enforcement officer is immune from liability in any civil or criminal action

brought for reporting the incident.
As added by P.L.58-2008, SEC.44. Amended by P.L.111-2009, SEC.5.

IC 25-38.1-4-9
Discipline of registered veterinary technicians
Sec. 9. Upon written complaint sworn to by any individual, the board may, by the concurrence of four (4) members, after a hearing and based upon findings of fact, discipline a registered veterinary technician by revoking or suspending the technician's registration for a time certain, by placing the technician on probation, or by any other appropriate means for any of the following reasons:
(1) The use of fraud, misrepresentation, or deception in obtaining a registration.
(2) Intoxication or the unlawful use of a controlled substance.
(3) The use of advertising or solicitation that is false or misleading or is considered unprofessional under rules adopted by the board.
(4) Conviction of or a plea of guilty to the charge of a felony or misdemeanor involving moral turpitude.
(5) Incompetence, gross negligence, or malpractice in performing as a registered veterinary technician.
(6) Cruelty to animals.
(7) Representing the technician as a veterinarian.
(8) Disciplinary action taken against the technician's registration by the board or by the licensing agency of any other state or jurisdiction by reason of the technician's inability to practice safely as a registered veterinary technician, if the reason is valid in the opinion of the board.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.45.

IC 25-38.1-4-10
Offenses; practice without a license; false information
Sec. 10. A person who knowingly:
(1) practices veterinary medicine without a license or special permit to practice veterinary medicine issued by the board; or
(2) supplies false information on an application for a license as a veterinarian;
commits a Class A misdemeanor.
As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.46.

IC 25-38.1-4-11
Offenses; veterinary technicians
Sec. 11. A person who knowingly:
(1) acts as a registered veterinary technician without being registered as a veterinary technician with the board or having a special permit issued by the board; or
(2) supplies false information on an application for registration as a veterinary technician;
commits a Class A misdemeanor. As added by P.L.2-2008, SEC.12. Amended by P.L.58-2008, SEC.47.

IC 25-38.1-4-11.5
Offenses; general
Sec. 11.5. Except as provided in sections 10 and 11 of this chapter, a person who violates this chapter commits a Class A infraction.
As added by P.L.58-2008, SEC.48.

IC 25-38.1-4-12
Injunction for practice without a license or certificate
Sec. 12. (a) If a person engages in the practice of veterinary medicine without a license or certificate issued under this article:
(1) the attorney general;
(2) a prosecuting attorney;
(3) the board; or
(4) a citizen;
may maintain an action in the name of the state to enjoin the person from engaging in the practice of veterinary medicine.
(b) In charging a person under subsection (a) in an affidavit, information, or indictment with a violation of this article, it is sufficient to charge that the person did, on a certain date and in a certain county, engage in the practice of veterinary medicine without a license or permit issued under this article.
As added by P.L.2-2008, SEC.12.



CHAPTER 5. IMPAIRED VETERINARY HEALTH CARE PROVIDERS

IC 25-38.1-5-2
Confidential information
Sec. 2. (a) Except as provided in section 3 of this chapter, all:
(1) information furnished to a nonprofit professional association, foundation, or other entity specifically devoted to the rehabilitation of impaired health care professionals, including interviews, reports, statements, and memoranda; and
(2) findings, conclusions, or recommendations that result from a proceeding of the professional association, foundation, or other entity specifically devoted to the rehabilitation of impaired health care professionals;
are privileged and confidential.
(b) The records of a proceeding under subsection (a)(2) may be used only in the exercise of proper functions of the board, and may not become public records or subject to a subpoena or discovery proceeding.
As added by P.L.58-2008, SEC.49.

IC 25-38.1-5-3
Use of noncompliance information
Sec. 3. Information received by the board from the board designated rehabilitation program for noncompliance by the impaired veterinary health care provider may be used by the board in a disciplinary or criminal proceeding instituted against the impaired veterinary health care provider.
As added by P.L.58-2008, SEC.49.

IC 25-38.1-5-4
Rehabilitation program responsibilities
Sec. 4. The board designated rehabilitation program shall:
(1) immediately report to the board the name and results of any contact or investigation concerning an impaired veterinary

health care provider whom the program believes constitutes a certain, immediate, and impending danger to either the public or the impaired veterinary health care provider; and
(2) in a timely fashion report to the board an impaired veterinary health care provider:
(A) who refuses to cooperate with the program;
(B) who refuses to submit to treatment; or
(C) whose impairment is not substantially or significantly alleviated through treatment, as determined by accepted medical standards.
As added by P.L.58-2008, SEC.49.

IC 25-38.1-5-5
Impaired veterinary health care provider fund
Sec. 5. (a) The impaired veterinary health care provider fund is established to provide money for rehabilitation of impaired veterinary health care providers under this chapter. The agency shall administer the fund.
(b) Expenses of administering the fund shall be paid from money in the fund. The fund consists of any grants or public and private financial assistance designated for the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Money in the fund is appropriated to the board for the purpose stated in subsection (a).
As added by P.L.58-2008, SEC.49.






ARTICLE 39. WATER WELL DRILLING CONTRACTORS

CHAPTER 1. REPEALED



CHAPTER 1.5. APPLICABILITY PROVISIONS

IC 25-39-1.5-2
Department of natural resources as board
Sec. 2. For the purposes of licensing a water well driller and well water pump installer under IC 25-39-3, the department of natural resources is a "board" under IC 25-1-8-1.
As added by P.L.262-1987, SEC.1. Amended by P.L.84-2010, SEC.74.

IC 25-39-1.5-3
Application of IC 25-39-3 and IC 25-39-4
Sec. 3. IC 25-39-3 and IC 25-39-4 do not apply to the following:
(1) A person who installs a well that:
(A) is for personal use; and
(B) is not greater than one and one-fourth (1 1/4) inches inside diameter and not greater than twenty-four (24) feet deep.
(2) A plumber who:
(A) is licensed under IC 25-28.5;
(B) is registered with the department under section 4 of this chapter; and
(C) installs wells that are not greater than one and one-fourth (1 1/4) inches inside diameter and not greater than twenty-four (24) feet deep.
(3) A person who installs or repairs a water well pump or water well pumping equipment for personal use.
(4) A person who is working under the direction and personal supervision of a person who holds a license.
As added by P.L.262-1987, SEC.1. Amended by P.L.20-1991, SEC.10; P.L.120-1993, SEC.17; P.L.84-2010, SEC.75.

IC 25-39-1.5-4
Plumbers; registration
Sec. 4. A plumber licensed under IC 25-28.5 must register with the department before the plumber installs a well or well water pump.
As added by P.L.20-1991, SEC.11. Amended by P.L.84-2010, SEC.76.



CHAPTER 2. DEFINITIONS

IC 25-39-2-2
Abandoned well
Sec. 2. "Abandoned well" means a well:
(1) whose original purpose and use have been discontinued for more than five (5) years; or
(2) that is in such a state of disrepair that using it to obtain ground water is impractical or a health hazard.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-3
Annular space
Sec. 3. "Annular space" means the space between the exterior of the well casing and the natural formation in a drilled well.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-4
Aquifer
Sec. 4. "Aquifer" means any underground geologic formation (consolidated or unconsolidated) that has the ability to receive, store, and transmit water in amounts sufficient for the satisfaction of any beneficial use.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-5
Bentonite clay
Sec. 5. "Bentonite clay" means a commercial clay or clay mineral product that has been approved by the commission by rule adopted under IC 4-22-2.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-6
Casing
Sec. 6. "Casing" means a pipe installed to prevent unwanted solids, liquids, or gases from entering the interior of a well.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-7
Commission
Sec. 7. "Commission" refers to the natural resources commission.
As added by P.L.262-1987, SEC.2.
IC 25-39-2-8
Department
Sec. 8. "Department" refers to the department of natural resources.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-9
Director
Sec. 9. "Director" refers to the director of the department of natural resources.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-10
Ground water
Sec. 10. "Ground water" means water occurring beneath the surface of the ground regardless of location or form.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-11
Grouting
Sec. 11. "Grouting" means the process of sealing the annular space in a well.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-12
License
Sec. 12. "License" refers to a water well driller's and water well pump installer's license issued by the department under this article.
As added by P.L.262-1987, SEC.2. Amended by P.L.84-2010, SEC.77.

IC 25-39-2-12.5
Licensee
Sec. 12.5. "Licensee" refers to a person who has been issued a water well driller's and water well pump installer's license issued by the department under this article.
As added by P.L.84-2010, SEC.78.

IC 25-39-2-13
Neat cement
Sec. 13. "Neat cement" means a mixture of ninety-four (94) pounds of cement and no more than six (6) gallons of clean water. Additives designed to increase fluidity may not exceed five percent (5%) of the total mixture.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-14
Plugged
Sec. 14. "Plugged" means the insertion of a material in a well that prevents the migration of gas, liquid, or solid material up or down the

well.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-15
Water well driller
Sec. 15. "Water well driller" means a person who operates well drilling or driving equipment or engages in the drilling or driving of wells.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-15.5
Water well pump installer
Sec. 15.5. "Water well pump installer" means a person who installs or repairs water well pumps.
As added by P.L.84-2010, SEC.79.

IC 25-39-2-16
Well
Sec. 16. "Well" means a hole drilled or driven to:
(1) obtain geologic information on aquifers;
(2) monitor the quality or quantity of ground water;
(3) obtain ground water; or
(4) utilize the geothermal properties of earth formations.
As added by P.L.262-1987, SEC.2.



CHAPTER 3. WATER WELL DRILLERS LICENSING

IC 25-39-3-2
Application; form; continuing education verification
Sec. 2. (a) An application for a license must be made on a form prescribed by the commission in rules adopted under IC 4-22-2. The purpose of the form is to identify the applicant and obtain information to determine if the applicant is qualified to be licensed.
(b) An application for an original license or a license renewal must be accompanied by a license fee of one hundred dollars ($100).
(c) Unless an applicant has held an original license for less than one (1) year, a license renewal application must be accompanied by:
(1) a copy of the continuing education verification of attendance forms; and
(2) a statement by the applicant attesting that the applicant has complied with the continuing education requirements under IC 25-39-6.
As added by P.L.262-1987, SEC.3. Amended by P.L.120-1993, SEC.18; P.L.84-2010, SEC.81.

IC 25-39-3-3
Qualifications; competency examination; fee
Sec. 3. (a) To qualify for an original license an individual must:
(1) be at least eighteen (18) years of age;
(2) furnish evidence from three (3) references, two (2) of whom are water well drillers, water well pump installers, or licensed plumbing contractors familiar with the applicant's work experience and professional competency; and
(3) have successfully completed a competency examination prepared and administered by the department.
(b) The competency examination shall be administered at least two (2) times every calendar year.
(c) The fee to take the competency examination shall be set by the

director under IC 25-1-8. This fee is nonrefundable and must be paid each time an applicant applies to take the examination.
As added by P.L.262-1987, SEC.3. Amended by P.L.84-2010, SEC.82.

IC 25-39-3-3.5
Expired
(Expired 7-1-2011 by P.L.84-2010, SEC.83.)

IC 25-39-3-4
Competency examinations; preparation; contents
Sec. 4. (a) In consultation with the Indiana Well Drilling Contractors Association and the Indiana Ground Water Association, the department shall prepare one (1) or more competency examinations to determine if an applicant for a license is qualified to be a water well driller and water well pump installer.
(b) The competency examination must include questions to determine if the applicant for a license has adequate knowledge and expertise concerning the following:
(1) Placement of wells.
(2) Well drilling procedures.
(3) Operations of well drilling and water well pump equipment.
(4) Contamination precautions.
(5) Installation of well casing and water well pumps.
(6) Well grouting procedures.
(7) Well screen design and installation.
(8) Pitless adapter units.
(9) Installation of pumping apparatus.
(10) Well disinfection.
(11) Sealing abandoned wells.
(12) Ground water occurrence.
(13) Aquifer characteristics.
(14) Drawdown requirements and limitations.
(15) Depth considerations.
(16) Methods of measuring well yield.
(17) The requirements of this chapter and other laws relating to wells.
(18) Other accepted standards relating to the drilling, operation, and abandonment of wells and water well pumps.
As added by P.L.262-1987, SEC.3. Amended by P.L.84-2010, SEC.84.



CHAPTER 4. REGULATION OF WATER WELL DRILLING

IC 25-39-4-2
Standards for well siting, construction, and operation
Sec. 2. (a) The commission shall, by rule, establish standards for well siting, construction, and operation. The standards must address the following:
(1) Placement of wells.
(2) Well drilling procedures.
(3) Operation of well drilling and water well pump equipment.
(4) Contamination precautions.
(5) Well casing and water well pump specification and installation.
(6) Well grouting procedures.
(7) Well screen design and installation.
(8) Pitless adapter units.
(9) Installation of pumping apparatus.
(10) Well disinfection techniques.
(11) Sealing and plugging abandoned wells.
(12) Other generally accepted standards relating to the drilling, operation, or abandonment of wells.
(b) A well that is drilled after December 31, 1987, must be drilled in compliance with the rules adopted under this section.
As added by P.L.262-1987, SEC.4. Amended by P.L.84-2010, SEC.86.

IC 25-39-4-3
Standards for well casing
Sec. 3. The commission may not establish standards under section 2 of this chapter that prohibit the use of well casing that is at least two (2) inches in diameter. As added by P.L.262-1987, SEC.4.

IC 25-39-4-4
Plugging wells not equipped with casing
Sec. 4. A well that is drilled after December 31, 1987, and not equipped with casing must be plugged by the driller within seventy-two (72) hours after drilling is completed.
As added by P.L.262-1987, SEC.4.

IC 25-39-4-5
Annular space grouting
Sec. 5. A well that is drilled after December 31, 1987, and equipped with casing must have the annular space grouted with neat cement, bentonite clay, or another material that has been approved by the commission by the driller when the well is completed.
As added by P.L.262-1987, SEC.4.

IC 25-39-4-6
Sealing abandoned or unused wells
Sec. 6. (a) A well that was abandoned before January 1, 1988, must be sealed by the use of a welded or threaded cap, or in accordance with rules adopted by the commission under IC 4-22-2. If the director determines that a well described in this subsection poses a hazard to human health, the well shall be plugged in accordance with rules adopted by the commission under IC 4-22-2.
(b) The owner of land upon which is situated a well that is abandoned after December 31, 1987, must have the well plugged by a water well driller within one (1) year after it is abandoned.
(c) A well that has not been used for more than three (3) months, but has not been abandoned, must be sealed at or above the land surface with a welded or threaded cap, or in accordance with rules adopted by the commission under IC 4-22-2.
As added by P.L.262-1987, SEC.4. Amended by P.L.120-1993, SEC.19.

IC 25-39-4-7
Suspension or revocation of license; refusal to grant or renew license
Sec. 7. (a) Under IC 4-21.5-3-6, the director may suspend or revoke the license of a licensee who has done any of the following:
(1) Acted as a licensee without a license in violation of this article.
(2) Secured a license through error or fraud.
(3) Failed to comply with any of the requirements of sections 1, 2, 4, 5, and 6 of this chapter.
(b) Under IC 4-21.5-3-5, the director may refuse to grant, renew, or restore a license to a person who has done any of the following:
(1) Acted as a licensee without a license in violation of this article.
(2) Secured a license through error or fraud. (3) Failed to comply with any of the requirements of sections 1, 2, 4, 5, and 6 of this chapter.
As added by P.L.262-1987, SEC.4. Amended by P.L.84-2010, SEC.87.

IC 25-39-4-8
Injunctive proceedings
Sec. 8. (a) The department may initiate injunctive proceedings in the appropriate court against a person who acts as a licensee without a license or while the person's license is suspended. The department may not be compelled to give bond in such a cause.
(b) After an action has been filed and notice has been given, all matters involved in the action shall be held in abeyance until the action has been tried and determined.
(c) If a defendant continues to violate this article after notice of the action has been given but before trial and determination, the department may, upon a verified showing of those acts of the defendant, obtain a temporary restraining order without notice. The order is effective until the cause has been tried and determined.
As added by P.L.262-1987, SEC.4. Amended by P.L.84-2010, SEC.88.

IC 25-39-4-9
Rules
Sec. 9. (a) The commission shall adopt rules under IC 4-22-2 to implement this article.
(b) The commission may adopt rules under IC 4-22-2 to do the following:
(1) Establish standards for the licensing of dewatering well drillers.
(2) Regulate the drilling of dewatering wells.
(3) Exempt the drilling of a dewatering well from the application of this chapter if the commission determines that application of this chapter is inappropriate.
As added by P.L.262-1987, SEC.4. Amended by P.L.20-1991, SEC.12.

IC 25-39-4-10
Confidentiality of well records
Sec. 10. Upon written application by the owner of a well or the licensee, the department shall keep the record of a well confidential for a period of one (1) year, and that record is not considered to be a public record.
As added by P.L.262-1987, SEC.4. Amended by P.L.84-2010, SEC.89.

IC 25-39-4-11
Application of article
Sec. 11. This article does not apply to wells drilled:
(1) under or incidental to an activity under IC 14-34 or

IC 14-37;
(2) for the sole purpose of supplying water for the secondary recovery of petroleum resources; or
(3) for the sole purpose of evaluating the foundation characteristics of earth materials to support bridges, roadways, buildings, or other engineered structures.
As added by P.L.262-1987, SEC.4. Amended by P.L.3-1990, SEC.92; P.L.1-1995, SEC.70.



CHAPTER 5. CRIMES AND INFRACTIONS

IC 25-39-5-2
Failure to keep records or file reports
Sec. 2. A person who fails to keep the records or file the reports required by IC 25-39-4-1 or who knowingly files any report containing false information commits a Class B infraction. The failure to submit records for each water well drilled constitutes a separate infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-3
Violation of standards
Sec. 3. A person who knowingly violates a standard established under IC 25-39-4-2 commits a Class B infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-4
Failure to plug well
Sec. 4. A person who knowingly fails to plug a well in violation of IC 25-39-4-4 commits a Class B infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-5
Failure to grout well
Sec. 5. A person who knowingly fails to grout a well in violation of IC 25-39-4-5 commits a Class B infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-6
Failure to seal, plug, or cap well
Sec. 6. A person who fails to seal, plug, or cap a well in violation of IC 25-39-4-6 commits a Class C infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-7
Failure to register
Sec. 7. A plumber who installs a well without first registering with the department under IC 25-39-1.5-4 commits a Class B misdemeanor.
As added by P.L.120-1993, SEC.20.



CHAPTER 6. CONTINUING EDUCATION

IC 25-39-6-2
Continuing education record retention
Sec. 2. A licensee shall retain the following for each continuing education course the individual attends:
(1) A record of:
(A) the number of hours the individual spent in the continuing education course;
(B) the name of the person or organization presenting the continuing education course;
(C) the date, location, and title of the continuing education course; and
(D) the number of hours of continuing education awarded for the course.
(2) Verification that the individual attended the course.
The records and verification of attendance must be retained for three (3) years after the individual attends a continuing education course.
As added by P.L.84-2010, SEC.90.

IC 25-39-6-3
Application for course approval
Sec. 3. (a) An institution, organization, governmental agency, or individual that wishes to offer continuing education courses for the purposes of this chapter must apply in writing to the department for approval of each course. An application for approval of a course must be received by the department not less than thirty (30) days before the course is offered. The department shall approve or deny an application for approval of a continuing education course not more than ten (10) business days after receiving the application.
(b) An application must include the following information:
(1) The title of the course and subjects that will be presented.
(2) The name of the person or organization presenting the continuing education course.
(3) The date, location, and title of the continuing education course.
(4) The number of hours of continuing education to be offered.
(5) Course outlines for the subjects to be offered.
(6) The fee to be charged for each course.
(7) Any other information requested by the department.
(c) The department may approve an application for approval of a

continuing education course that addresses one (1) of the following topics:
(1) Water well construction.
(2) Pump installation and repair.
(3) Grouting.
(4) Water sample collection and sampling.
(5) Contamination of water supplies.
(6) Other topics the department determines to be relevant for the continued improvement of the knowledge of a license holder.
As added by P.L.84-2010, SEC.90.

IC 25-39-6-4
Post continuing education course submissions
Sec. 4. An institution, organization, governmental agency, or individual that has been approved to offer a continuing education course for the purposes of this chapter shall submit to the department not more than forty-five (45) days after the course has been completed a typed listing of the following information:
(1) The name of each individual who attended the course, including each individual's license number.
(2) The title of the course.
(3) The name of the person or organization presenting the continuing education course.
(4) The date, location, and title of the continuing education course.
(5) The number of hours of continuing education each individual received.
As added by P.L.84-2010, SEC.90.

IC 25-39-6-5
Listing of continuing education courses
Sec. 5. The department shall maintain and make available to the public a list of future continuing education courses that will satisfy the continuing education requirements of this article.
As added by P.L.84-2010, SEC.90.

IC 25-39-6-6
Waiver or modification of requirements
Sec. 6. A licensee may apply in writing to the department for a waiver or modification of the continuing education requirements applying to the licensee under this article if the licensee:
(1) establishes that an emergency existed during the period for which the continuing education was required;
(2) has had an incapacitating illness verified by the applicant and a licensed physician; or
(3) was prevented from completing the continuing education requirement because of active military duty during the period for which the continuing education was required.
As added by P.L.84-2010, SEC.90.
IC 25-39-6-7
Contract to administer chapter
Sec. 7. The department may enter into a contract with the Indiana Ground Water Association to administer this chapter.
As added by P.L.84-2010, SEC.90.






ARTICLE 40. EMPLOYEE ASSISTANCE PROFESSIONALS

CHAPTER 1. DEFINITIONS

IC 25-40-1-2
"Association"
Sec. 2. "Association" refers to the Employee Assistance Professionals Association, Inc., a national nonprofit organization designed to authorize state programs.
As added by P.L.185-1999, SEC.1.

IC 25-40-1-3
"Certified employee assistance professional"
Sec. 3. "Certified employee assistance professional" means an individual who meets the requirements of and remains in good standing with the commission.
As added by P.L.185-1999, SEC.1.

IC 25-40-1-4
"Commission"
Sec. 4. "Commission" refers to the Employee Assistance Certification Commission, a nationally recognized body that certifies employee assistance professionals.
As added by P.L.185-1999, SEC.1.

IC 25-40-1-5
"Employee assistance professional"
Sec. 5. "Employee assistance professional" means an individual who:
(1) practices the employee assistance profession by providing workplace based services designed to address employer and employee productivity issues;
(2) practices the employee assistance profession by assisting employees and dependents of the employees with identifying and finding the means to resolve personal problems that affect the employee or the performance of the employee, not to include services provided by licensed mental health professionals; and
(3) is:
(A) a certified employee assistance professional; or
(B) experienced and trained in providing the services

described in subdivisions (1) through (2), including the subjects described in IC 24-40-2-1(1) through IC 24-40-2-1(5).
As added by P.L.185-1999, SEC.1.

IC 25-40-1-6
"Program"
Sec. 6. "Program" refers to the Indiana chapter of the association, or other in-state, local programs, as authorized by the association, that are designed to identify employee assistance professionals who are certified by and remain in good standing with the commission.
As added by P.L.185-1999, SEC.1.



CHAPTER 2. TRAINING AND STATE CERTIFICATION PROGRAMS

IC 25-40-2-2
Privileged information disclosed to employee assistance professional
Sec. 2. Matters communicated by a client to an employee assistance professional in the employee assistance professional's official capacity are privileged information and may not be disclosed by the employee assistance professional to any person, except under the following circumstances:
(1) In a criminal proceeding involving a homicide if the disclosure relates directly to the fact or immediate circumstances of the homicide.
(2) When the communication reveals the contemplation or commission of a crime or a serious harmful act.
(3) When:
(A) the client is an unemancipated minor or an adult adjudicated to be incompetent; and
(B) the information communicated to the employee assistance professional indicates the client was the victim of abuse or a crime. (4) In a proceeding to determine mental competency or a proceeding in which a defense of mental incompetency is raised.
(5) In a civil or criminal malpractice action against the employee assistance professional.
(6) When the employee assistance professional has the express consent of:
(A) the client; or
(B) the client's legal representative in the case of a client's death or disability.
(7) To a physician when the physician is licensed under IC 25-22.5 and has established a physician-patient relationship with the client.
(8) When privileged communication is abrogated under Indiana law.
As added by P.L.185-1999, SEC.1.






ARTICLE 41. BEHAVIOR ANALYSTS

CHAPTER 1. PENALTY FOR ACTIVITY BY NONCERTIFIED INDIVIDUALS

IC 25-41
ARTICLE 41. BEHAVIOR ANALYSTS

IC 25-41-1
Chapter 1. Penalty for Activity by Noncertified Individuals

IC 25-41-1-1
Unlawful practices
Sec. 1. An individual may not:
(1) profess to be a certified behavior analyst; or
(2) use the initials "BCBA" or any other words, letters, abbreviations, or insignia indicating or implying that the individual is a certified behavior analyst;
unless the individual holds and maintains the certified behavior analyst credentials administered by the Behavior Analyst Certification Board, Inc. (BACB).
As added by P.L.43-2008, SEC.1.

IC 25-41-1-2
Violations; penalty
Sec. 2. An individual who knowingly, intentionally, or recklessly violates this chapter commits a Class B misdemeanor.
As added by P.L.43-2008, SEC.1.









TITLE 26. COMMERCIAL LAW

ARTICLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 1. GENERAL PROVISIONS

IC 26-1-1-0.3
Certain security interests considered perfected
Sec. 0.3. A security interest, for the perfection of which filing or the taking of possession was required under this article, as effective on December 31, 1985, and which attached before January 1, 1986, but was not perfected, is considered perfected on January 1, 1986, if P.L.93-1985 permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.
As added by P.L.220-2011, SEC.413.

IC 26-1-1-0.4
Status of certain financing statements and continuation statements; effectiveness of certain financing statements; requirement for new financing statements; status of records of certain real estate mortgages
Sec. 0.4. (a) A financing statement or continuation statement filed before January 1, 1986, that has not lapsed before January 1, 1986, remains effective for the period provided in this article, as effective on December 31, 1985, but not less than five (5) years after the filing.
(b) With respect to any collateral acquired by the debtor after December 31, 1985, any effective financing statement or

continuation statement described in this section applies only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under P.L.93-1985.
(c) The effectiveness of any financing statement or continuation statement filed before January 1, 1986, may be continued by a continuation statement as permitted by P.L.93-1985 except that if P.L.93-1985 requires a filing in an office where there was no previous financing statement, a new financing statement conforming to section 0.5 of this chapter must be filed in that office.
(d) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described in the mortgage if P.L.93-1985 had been in effect on the date of recording the mortgage, the mortgage is considered effective as a fixture filing as to such goods under IC 26-1-9-402(6), as amended by P.L.93-1985 and before its repeal, on January 1, 1986.
As added by P.L.220-2011, SEC.414.

IC 26-1-1-0.5
Status of certain security interests; conditions; lapsing of perfection; filing of financing statements
Sec. 0.5. (a) If a security interest is perfected or has priority as of December 31, 1985, as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under P.L.93-1985, the perfection and priority rights of the security interest continue until December 31, 1988. The perfection will then lapse unless a financing statement is filed as provided in subsection (d) or unless the security interest is perfected otherwise than by filing.
(b) If a security interest is perfected as of December 31, 1985, under a law other than this article, as effective on December 31, 1985, which requires no further filing, refiling, or recording to continue its perfection, perfection continues until and will lapse on December 31, 1988, unless:
(1) a financing statement is filed as provided in subsection (d);
(2) the security interest is perfected otherwise than by filing; or
(3) under IC 26-1-9-302(3), as amended by P.L.93-1985 and before its repeal, the other law continues to govern filing.
(c) If a security interest is perfected by a filing, refiling, or recording under a law repealed by P.L.93-1985, which required further filing, refiling, or recording to continue its perfection, perfection continues and will lapse on the date provided by the repealed law for the further filing, refiling, or recording unless a financing statement is filed as provided in subsection (d) or unless the security interest is perfected otherwise than by filing.
(d) A financing statement may be filed within six (6) months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. The financing statement must identify the security

agreement, statement, or notice (however denominated in any statute or other law repealed or modified by P.L.93-1985), state the office where and the date when the last filing, refiling, or recording, if any, was made with respect to the security agreement, statement, or notice and the filing number, if any, or book and page, if any, of recording, and further state that the security agreement, statement, or notice, however denominated, in another filing office under this article, as amended by P.L.93-1985, or under any statute or other law repealed or modified by P.L.93-1985 is still effective. IC 26-1-9-401 and IC 26-1-9-103, as amended by P.L.93-1985 and before their repeal, determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of IC 26-1-9-403(3), as amended by P.L.93-1985 and before its repeal, for continuation statements apply to such a financing statement.
As added by P.L.220-2011, SEC.415.

IC 26-1-1-0.6
Application of article to certain questions of priority; exceptions
Sec. 0.6. Except as otherwise provided in sections 0.2, 0.3, 0.4, and 0.5 of this chapter, this article, as effective on December 31, 1985, applies to any questions of priority if the positions of the parties were fixed before January 1, 1986. In other cases, questions of priority shall be determined by this article.
As added by P.L.220-2011, SEC.416.

IC 26-1-1-101
Short title; application
Sec. 101. (1) IC 26-1 shall be known and may be cited as Uniform Commercial Code.
(2) IC 26-1 applies to a transaction to the extent that it is governed by another article of the Uniform Commercial Code.
(Formerly: Acts 1963, c.317, s.1-101.) As amended by P.L.152-1986, SEC.110; P.L.143-2007, SEC.1.

IC 26-1-1-102
Purposes; rules of construction; variation by agreement
Sec. 102. (1) IC 26-1 shall be liberally construed and applied to promote its underlying purposes and policies.
(2) Underlying purposes and policies of IC 26-1 are:
(a) to simplify, clarify, and modernize the law governing commercial transactions;
(b) to permit the continued expansion of commercial practices through custom, usage, and agreement of the parties;
(c) to make uniform the law among the various jurisdictions.
(3) The effect of provisions of IC 26-1 may be varied by agreement, except as otherwise provided in IC 26-1 and except that the obligations of good faith, diligence, reasonableness, and care prescribed by IC 26-1 may not be disclaimed by agreement, but the parties may by agreement determine the standards by which the performance of such obligations is to be measured, if such standards

are not manifestly unreasonable.
(4) The presence in certain provisions of IC 26-1 of the words "unless otherwise agreed" or words of similar import does not imply that the effect of other provisions may not be varied by agreement under subsection (3).
(5) In IC 26-1, unless the context otherwise requires:
(a) words in the singular number include the plural, and in the plural include the singular;
(b) words of the masculine gender include the feminine and the neuter, and when the sense so indicates, words of the neuter gender may refer to any gender.
(Formerly: Acts 1963, c.317, s.1-102.) As amended by P.L.152-1986, SEC.111.

IC 26-1-1-103
Supplementary general principles of law applicable
Sec. 103. Unless displaced by the particular provisions of IC 26-1, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause, shall supplement the provisions of IC 26-1.
(Formerly: Acts 1963, c.317, s.1-103.) As amended by P.L.152-1986, SEC.112.

IC 26-1-1-104
Construction against implicit repeal
Sec. 104. IC 26-1 being a general statute intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.
(Formerly: Acts 1963, c.317, s.1-104.) As amended by P.L.152-1986, SEC.113.

IC 26-1-1-105
Repealed
(Repealed by P.L.143-2007, SEC.78.)

IC 26-1-1-106
Remedies to be liberally administered
Sec. 106. (1) The remedies provided by IC 26-1 shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed, but neither consequential or special nor penal damages may be had except as specifically provided in IC 26-1 or by other rule of law.
(2) Any right or obligation declared by IC 26-1 is enforceable by action unless the provision declaring it specifies a different and limited effect.
(Formerly: Acts 1963, c.317, s.1-106.) As amended by P.L.152-1986, SEC.114.
IC 26-1-1-107
Waiver or renunciation of claim or right after breach
Sec. 107. Any claim or right arising out of an alleged breach can be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.
(Formerly: Acts 1963, c.317, s.1-107.)

IC 26-1-1-108
Severability
Sec. 108. The provisions of IC 26-1 are severable in the manner provided by IC 1-1-1-8(b).
(Formerly: Acts 1963, c.317, s.1-108.) As amended by P.L.152-1986, SEC.115.

IC 26-1-1-108.1
Powers of secretary of state; filing; acceptance of payment for fees
Sec. 108.1. (a) The secretary of state may provide that a document required to be filed under this article with the secretary of state may be filed by telecopy, facsimile, or other form of electronic transmission meeting the requirements established by the secretary of state.
(b) The secretary of state may accept payment of a filing fee for a document filed by electronic transmission by credit card, debit card, charge card, or similar method. However, if the filing fee is paid by credit card, debit card, charge card, or similar method, the liability is not finally discharged until the secretary of state receives payment or credit from the institution responsible for making the payment or credit.
(c) The secretary of state may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the secretary of state or charged directly to the secretary of state's account, the secretary of state or the credit card vendor may collect from the person using the bank or credit card a fee that may not exceed the highest transaction charge or discount fee charged to the secretary of state by the bank or credit card vendor during the most recent collection period. The fee may be collected regardless of any agreement between the bank and a credit card vendor or regardless of any internal policy of the credit card vendor that may prohibit this type of fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
As added by P.L.11-1996, SEC.33.

IC 26-1-1-108.2
Effect on Electronic Signatures in Global and National Commerce Act
Sec. 108.2. This article modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.).
However, this article does not: (a) modify, limit, or supersede 15 U.S.C. 7001(c); or
(b) authorize the electronic delivery of a notice described in 15 U.S.C. 7003(b).
As added by P.L.143-2007, SEC.2.

IC 26-1-1-109
Repealed
(Repealed by P.L.16-1983, SEC.23(a).)

IC 26-1-1-201 Version a
General definitions
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 201. Subject to additional definitions contained in IC 26-1-2 through IC 26-1-10 which are applicable to specific provisions, and unless the context otherwise requires, in IC 26-1:
(1) "Action" in the sense of a judicial proceeding includes recoupment, counterclaim, setoff, suit in equity, and any other proceedings in which rights are determined.
(2) "Aggrieved party" means a party entitled to resort to a remedy.
(3) "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in IC 26-1-1-205. Whether an agreement has legal consequences is determined by the provisions of IC 26-1, if applicable; otherwise by the law of contracts (IC 26-1-1-103). (Compare "Contract".)
(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.
(5) "Bearer" means the person:
(A) in control of a negotiable electronic document of title; or
(B) in possession of a negotiable instrument, a negotiable tangible document of title, or a certificated security payable to bearer or endorsed in blank.
(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt. The term includes an airbill. "Airbill" means a document serving for air transportation as a bill of lading does for marine or rail transportation, and includes an air consignment note or air waybill.
(7) "Branch" includes a separately incorporated foreign branch of a bank.
(8) "Burden of establishing" a fact means the burden of persuading the triers of fact that the existence of the fact is more probable than its nonexistence.
(9) "Buyer in ordinary course of business" means a person that

buys goods in good faith without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course of business if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may require goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from that seller under IC 26-1-2 may be a buyer in ordinary course of business. A person that acquires goods in a transfer in bulk or as security for or total or partial satisfaction of a money debt is not a buyer in ordinary course of business.
(10) "Conspicuous". A term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. A printed heading in capitals (as: NONNEGOTIABLE BILL OF LADING) is conspicuous. Language in the body of a form is conspicuous if it is in larger or other contrasting type or color. But in a telegram any stated term is conspicuous. Whether a term or clause is conspicuous or not is for decision by the court.
(11) "Contract" means the total legal obligation which results from the parties' agreement as affected by this Act and any other applicable rules of law. (Compare "Agreement".)
(12) "Creditor" includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.
(13) "Defendant" includes a person in the position of defendant in a cross-action or counterclaim.
(14) "Delivery" means the following:
(A) With respect to an electronic document of title, voluntary transfer of control.
(B) With respect to instruments, tangible documents of title, chattel paper, or certificated securities, voluntary transfer of possession.
(15) "Document of title" means a record that:
(A) in the regular course of business or financing, is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods it covers; and
(B) purports to be issued by or addressed to a bailee and purports to cover goods in the bailee's possession which are

either identified or are fungible portions of an identified mass.
The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, or order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.
(16) "Fault" means wrongful act, omission, or breach.
(17) "Fungible" with respect to goods or securities means goods or securities of which any unit is, by nature or usage of trade, the equivalent of any other like unit. Goods which are not fungible shall be deemed fungible for the purposes of IC 26-1 to the extent that under a particular agreement or document unlike units are treated as equivalents.
(18) "Genuine" means free of forgery or counterfeiting.
(19) "Good faith", except as otherwise provided by IC 26-1-4 or IC 26-1-5.1, means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(20) "Holder" means:
(A) the person in possession of a negotiable instrument that is payable either to bearer or to an identified person if the identified person is in possession of the instrument;
(B) the person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or
(C) the person in control of a negotiable electronic document of title.
(21) To "honor" is to pay or to accept and pay or where a credit so engages to purchase or discount a draft complying with the terms of the credit.
(22) "Insolvency proceedings" includes any assignment for the benefit of creditors or other proceedings intended to liquidate or rehabilitate the estate of the person involved.
(23) A person is "insolvent" who either has ceased to pay the person's debts in the ordinary course of business or cannot pay the person's debts as they become due or is insolvent within the meaning of the federal bankruptcy law.
(24) "Money" means a medium of exchange authorized or adopted by a domestic or foreign government and includes a monetary unit of account established by an intergovernmental organization or by agreement between two (2) or more nations.
(25) A person has "notice" of a fact when:
(a) the person has actual knowledge of it;
(b) the person has received a notice or notification of it; or
(c) from all the facts and circumstances known to the person at the time in question, the person has reason to know that it exists.
A person "knows" or has "knowledge" of a fact when the person

has actual knowledge of it. "Discover" or "learn" or a word or phrase of similar import refers to knowledge rather than to reason to know. The time and circumstances under which a notice or notification may cease to be effective are not determined by IC 26-1.
(26) A person "notifies" or "gives" a notice or notification to another by taking such steps as may be reasonably required to inform the other in ordinary course whether or not such other actually comes to know of it. A person "receives" a notice or notification when:
(a) it comes to the person's attention; or
(b) it is duly delivered at the place of business through which the contract was made or at any other place held out by the person as the place for receipt of such communications.
(27) Notice, knowledge, or a notice of notification received by an organization is effective for a particular transaction from the time when it is brought to the attention of the individual conducting that transaction and, in any event, from the time when it would have been brought to the person's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless such communication is part of the person's regular duties or unless the person has reason to know of the transaction and that the transaction would be materially affected by the information.
(28) "Organization" includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two (2) or more persons having a joint or common interest, or any other legal or commercial entity.
(29) "Party", as distinct from "third party", means a person who has engaged in a transaction or made an agreement within IC 26-1.
(30) "Person" includes an individual or an organization. (See IC 26-1-1-102.)
(31) "Presumption" or "presumed" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.
(32) "Purchase" includes taking by sale, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.
(33) "Purchaser" means a person who takes by purchase.
(33a) "Registered mail" includes certified mail.
(33b) "Record", except as used in IC 26-1-1.5-2 and IC 26-1-2.1-309, means information that is inscribed on a tangible medium or that is stored in an electronic or other

medium and is retrievable in perceivable form.
(34) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.
(35) "Representative" includes an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate, or any other person empowered to act for another.
(36) "Rights" includes remedies.
(37) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. The term also includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to IC 26-1-9.1. The special property interest of a buyer of goods on identification of such goods to a contract for sale under IC 26-1-2-401 is not a security interest, but a buyer may also acquire a security interest by complying with IC 26-1-9.1. Except as otherwise provided in IC 26-1-2-505, the right of a seller or lessor of goods under IC 26-1-2 or IC 26-1-2.1 to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with IC 26-1-9.1. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer (IC 26-1-2-401) is limited in effect to a reservation of a "security interest". Whether a transaction creates a lease or security interest is determined by the facts of each case. However, a transaction creates a security interest if the consideration the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease not subject to termination by the lessee and:
(a) the original term of the lease is equal to or greater than the remaining economic life of the goods;
(b) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;
(c) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement; or
(d) the lessee has an option to become the owner of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement.
A transaction does not create a security interest merely because it provides that:
(a) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;
(b) the lessee assumes risk of loss of the goods, or agrees to

pay taxes, insurance, filing, recording, or registration fees, or service or maintenance costs with respect to the goods;
(c) the lessee has an option to renew the lease or to become the owner of the goods;
(d) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or
(e) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.
For purposes of this subsection:
(x) Additional consideration is not nominal if:
(i) when the option to renew the lease is granted to the lessee the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or
(ii) when the option to become the owner of the goods is granted to the lessee the price is stated to be the fair market value of the goods determined at the time the option is to be performed.
Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised.
(y) "Reasonably predictable" and "remaining economic life of the goods" are to be determined with reference to the facts and circumstances at the time the transaction is entered into.
(z) "Present value" means the amount as of a date certain of one (1) or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate is not manifestly unreasonable at the time the transaction is entered into. Otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.
(38) "Send" in connection with any writing or notice means to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed or, if there be none, to any address reasonable under the circumstances. The receipt of any writing or notice within the time at which it would have arrived if properly sent has the effect of a proper sending.
(39) "Signed" includes any symbol executed or adopted by a party with present intention to authenticate a writing.
(40) "Surety" includes guarantor. (41) "Telegram" includes a message transmitted by radio, teletype, cable, any mechanical method of transmission, or the like.
(42) "Term" means that portion of an agreement which relates to a particular matter.
(43) "Unauthorized" signature means one made without actual, implied, or apparent authority and includes a forgery.
(44) "Value". Except as otherwise provided with respect to negotiable instruments and bank collections (IC 26-1-3.1-303, IC 26-1-4-208, and IC 26-1-4-209) a person gives value for rights if the person acquires them:
(a) in return for a binding commitment to extend credit or for the extension of immediately available credit whether or not drawn upon and whether or not a chargeback is provided for in the event of difficulties in collection;
(b) as security for or in total or partial satisfaction of a preexisting claim;
(c) by accepting delivery pursuant to a preexisting contract for purchase; or
(d) generally, in return for any consideration sufficient to support a simple contract.
(45) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.
(46) "Written" or "writing" includes printing, typewriting, or any other intentional reduction to tangible form.
(Formerly: Acts 1963, c.317, s.1-201.) As amended by P.L.93-1985, SEC.3; P.L.120-1987, SEC.46; P.L.3-1990, SEC.93; P.L.189-1991, SEC.2; P.L.222-1993, SEC.1; P.L.57-2000, SEC.12; P.L.143-2007, SEC.3; P.L.135-2009, SEC.1.

IC 26-1-1-201 Version b
General definitions
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 201. Subject to additional definitions contained in IC 26-1-2 through IC 26-1-10 which are applicable to specific provisions, and unless the context otherwise requires, in IC 26-1:
(1) "Action" in the sense of a judicial proceeding includes recoupment, counterclaim, setoff, suit in equity, and any other proceedings in which rights are determined.
(2) "Aggrieved party" means a party entitled to resort to a remedy.
(3) "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in IC 26-1-1-205. Whether an agreement has legal consequences is determined by the provisions of IC 26-1, if applicable; otherwise by the law of contracts (IC 26-1-1-103). (Compare "Contract".)
(4) "Bank" means a person engaged in the business of banking

and includes a savings bank, savings and loan association, credit union, and trust company.
(5) "Bearer" means the person:
(A) in control of a negotiable electronic document of title; or
(B) in possession of a negotiable instrument, a negotiable tangible document of title, or a certificated security payable to bearer or endorsed in blank.
(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt. The term includes an airbill. "Airbill" means a document serving for air transportation as a bill of lading does for marine or rail transportation, and includes an air consignment note or air waybill.
(7) "Branch" includes a separately incorporated foreign branch of a bank.
(8) "Burden of establishing" a fact means the burden of persuading the triers of fact that the existence of the fact is more probable than its nonexistence.
(9) "Buyer in ordinary course of business" means a person that buys goods in good faith without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course of business if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may require goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from that seller under IC 26-1-2 may be a buyer in ordinary course of business. A person that acquires goods in a transfer in bulk or as security for or total or partial satisfaction of a money debt is not a buyer in ordinary course of business.
(10) "Conspicuous". A term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. A printed heading in capitals (as: NONNEGOTIABLE BILL OF LADING) is conspicuous. Language in the body of a form is conspicuous if it is in larger or other contrasting type or color. But in a telegram any stated term is conspicuous. Whether a term or clause is conspicuous or not is for decision by the court.
(11) "Contract" means the total legal obligation which results from the parties' agreement as affected by this Act and any

other applicable rules of law. (Compare "Agreement".)
(12) "Creditor" includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.
(13) "Defendant" includes a person in the position of defendant in a cross-action or counterclaim.
(14) "Delivery" means the following:
(A) With respect to an electronic document of title, voluntary transfer of control.
(B) With respect to instruments, tangible documents of title, chattel paper, or certificated securities, voluntary transfer of possession.
(15) "Document of title" means a record that:
(A) in the regular course of business or financing, is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods it covers; and
(B) purports to be issued by or addressed to a bailee and purports to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.
The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, or order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.
(16) "Fault" means wrongful act, omission, or breach.
(17) "Fungible" with respect to goods or securities means goods or securities of which any unit is, by nature or usage of trade, the equivalent of any other like unit. Goods which are not fungible shall be deemed fungible for the purposes of IC 26-1 to the extent that under a particular agreement or document unlike units are treated as equivalents.
(18) "Genuine" means free of forgery or counterfeiting.
(19) "Good faith", except as otherwise provided by IC 26-1-4 or IC 26-1-5.1, means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(20) "Holder" means:
(A) the person in possession of a negotiable instrument that is payable either to bearer or to an identified person if the identified person is in possession of the instrument;
(B) the person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or
(C) the person in control of a negotiable electronic document of title. (21) To "honor" is to pay or to accept and pay or where a credit so engages to purchase or discount a draft complying with the terms of the credit.
(22) "Insolvency proceedings" includes any assignment for the benefit of creditors or other proceedings intended to liquidate or rehabilitate the estate of the person involved.
(23) A person is "insolvent" who either has ceased to pay the person's debts in the ordinary course of business or cannot pay the person's debts as they become due or is insolvent within the meaning of the federal bankruptcy law.
(24) "Money" means a medium of exchange authorized or adopted by a domestic or foreign government and includes a monetary unit of account established by an intergovernmental organization or by agreement between two (2) or more nations.
(25) A person has "notice" of a fact when:
(a) the person has actual knowledge of it;
(b) the person has received a notice or notification of it; or
(c) from all the facts and circumstances known to the person at the time in question, the person has reason to know that it exists.
A person "knows" or has "knowledge" of a fact when the person has actual knowledge of it. "Discover" or "learn" or a word or phrase of similar import refers to knowledge rather than to reason to know. The time and circumstances under which a notice or notification may cease to be effective are not determined by IC 26-1.
(26) A person "notifies" or "gives" a notice or notification to another by taking such steps as may be reasonably required to inform the other in ordinary course whether or not such other actually comes to know of it. A person "receives" a notice or notification when:
(a) it comes to the person's attention; or
(b) it is duly delivered at the place of business through which the contract was made or at any other place held out by the person as the place for receipt of such communications.
(27) Notice, knowledge, or a notice of notification received by an organization is effective for a particular transaction from the time when it is brought to the attention of the individual conducting that transaction and, in any event, from the time when it would have been brought to the person's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless such communication is part of the person's regular duties or unless the person has reason to know of the transaction and that the transaction would be materially affected by the information.
(28) "Organization" includes a corporation, government or

governmental subdivision or agency, business trust, estate, trust, partnership or association, two (2) or more persons having a joint or common interest, or any other legal or commercial entity.
(29) "Party", as distinct from "third party", means a person who has engaged in a transaction or made an agreement within IC 26-1.
(30) "Person" includes an individual or an organization. (See IC 26-1-1-102.)
(31) "Presumption" or "presumed" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.
(32) "Purchase" includes taking by sale, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.
(33) "Purchaser" means a person who takes by purchase.
(33a) "Registered mail" includes certified mail.
(33b) "Record", except as used in IC 26-1-2.1-309, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(34) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.
(35) "Representative" includes an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate, or any other person empowered to act for another.
(36) "Rights" includes remedies.
(37) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. The term also includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to IC 26-1-9.1. The special property interest of a buyer of goods on identification of such goods to a contract for sale under IC 26-1-2-401 is not a security interest, but a buyer may also acquire a security interest by complying with IC 26-1-9.1. Except as otherwise provided in IC 26-1-2-505, the right of a seller or lessor of goods under IC 26-1-2 or IC 26-1-2.1 to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with IC 26-1-9.1. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer (IC 26-1-2-401) is limited in effect to a reservation of a "security interest". Whether a transaction creates a lease or security interest is determined by the facts of each case. However, a transaction creates a security interest if the consideration the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of

the lease not subject to termination by the lessee and:
(a) the original term of the lease is equal to or greater than the remaining economic life of the goods;
(b) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;
(c) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement; or
(d) the lessee has an option to become the owner of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement.
A transaction does not create a security interest merely because it provides that:
(a) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;
(b) the lessee assumes risk of loss of the goods, or agrees to pay taxes, insurance, filing, recording, or registration fees, or service or maintenance costs with respect to the goods;
(c) the lessee has an option to renew the lease or to become the owner of the goods;
(d) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or
(e) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.
For purposes of this subsection:
(x) Additional consideration is not nominal if:
(i) when the option to renew the lease is granted to the lessee the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or
(ii) when the option to become the owner of the goods is granted to the lessee the price is stated to be the fair market value of the goods determined at the time the option is to be performed.
Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised.
(y) "Reasonably predictable" and "remaining economic life of the goods" are to be determined with reference to the facts and circumstances at the time the transaction is entered into. (z) "Present value" means the amount as of a date certain of one (1) or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate is not manifestly unreasonable at the time the transaction is entered into. Otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.
(38) "Send" in connection with any writing or notice means to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed or, if there be none, to any address reasonable under the circumstances. The receipt of any writing or notice within the time at which it would have arrived if properly sent has the effect of a proper sending.
(39) "Signed" includes any symbol executed or adopted by a party with present intention to authenticate a writing.
(40) "Surety" includes guarantor.
(41) "Telegram" includes a message transmitted by radio, teletype, cable, any mechanical method of transmission, or the like.
(42) "Term" means that portion of an agreement which relates to a particular matter.
(43) "Unauthorized" signature means one made without actual, implied, or apparent authority and includes a forgery.
(44) "Value". Except as otherwise provided with respect to negotiable instruments and bank collections (IC 26-1-3.1-303, IC 26-1-4-208, and IC 26-1-4-209) a person gives value for rights if the person acquires them:
(a) in return for a binding commitment to extend credit or for the extension of immediately available credit whether or not drawn upon and whether or not a chargeback is provided for in the event of difficulties in collection;
(b) as security for or in total or partial satisfaction of a preexisting claim;
(c) by accepting delivery pursuant to a preexisting contract for purchase; or
(d) generally, in return for any consideration sufficient to support a simple contract.
(45) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.
(46) "Written" or "writing" includes printing, typewriting, or any other intentional reduction to tangible form.
(Formerly: Acts 1963, c.317, s.1-201.) As amended by P.L.93-1985, SEC.3; P.L.120-1987, SEC.46; P.L.3-1990, SEC.93; P.L.189-1991, SEC.2; P.L.222-1993, SEC.1; P.L.57-2000, SEC.12; P.L.143-2007, SEC.3; P.L.135-2009, SEC.1; P.L.54-2011, SEC.1.
IC 26-1-1-202
Prima facie evidence by third party documents
Sec. 202. A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party shall be prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.
(Formerly: Acts 1963, c.317, s.1-202.)

IC 26-1-1-203
Obligation of good faith
Sec. 203. Every contract or duty within IC 26-1 imposes an obligation of good faith in its performance or enforcement.
(Formerly: Acts 1963, c.317, s.1-203.) As amended by P.L.152-1986, SEC.116.

IC 26-1-1-204
Time; reasonable time; "seasonably"
Sec. 204. (1) Whenever IC 26-1 requires any action to be taken within a reasonable time, any time which is not manifestly unreasonable may be fixed by agreement.
(2) What is a reasonable time for taking any action depends on the nature, purpose, and circumstances of such action.
(3) An action is taken "seasonably" when it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.
(Formerly: Acts 1963, c.317, s.1-204.) As amended by P.L.152-1986, SEC.117.

IC 26-1-1-205
Course of dealing, course of performance, and usage of trade
Sec. 205. (1) A course of dealing is a sequence of previous conduct between the parties to a particular transaction which is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.
(2) A course of performance is a sequence of conduct between the parties to a particular transaction that exists if the:
(a) agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and
(b) other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.
(3) A usage of trade is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage are to be proved as facts. If it is established that such a usage is embodied in a written trade code or similar writing the interpretation of the writing is for the court. (4) A course of dealing or course of performance between parties and any usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware give particular meaning to and supplement or qualify terms of an agreement.
(5) Except as provided in subsection (8), the express terms of an agreement and an applicable course of dealing, course of performance, or usage of trade shall be construed wherever reasonable as consistent with each other. If such a construction is unreasonable:
(a) express terms prevail over course of dealing and course of performance;
(b) course of performance prevails over course of dealing and usage of trade; and
(c) course of dealing prevails over usage of trade.
(6) An applicable usage of trade in the place where any part of performance is to occur shall be used in interpreting the agreement as to that part of the performance.
(7) Evidence of a relevant usage of trade offered by one party is not admissible unless and until the party has given the other party such notice as the court finds sufficient to prevent unfair surprise to the latter.
(8) Subject to IC 26-1-2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.
(Formerly: Acts 1963, c.317, s.1-205.) As amended by P.L.143-2007, SEC.4.

IC 26-1-1-206
Statute of frauds for kinds of personal property not otherwise covered
Sec. 206. (1) Except in the cases described in subsection (2), a contract for the sale of personal property is not enforceable by way of action or defense beyond five thousand dollars ($5,000) in amount or value of remedy unless there is some writing which indicates that a contract for sale has been made between the parties at a defined or stated price, reasonably identifies the subject matter, and is signed by the party against whom enforcement is sought or by his authorized agent.
(2) Subsection (1) does not apply to contracts for the sale of goods (IC 26-1-2-201) nor to security agreements (IC 26-1-9.1-201).
(Formerly: Acts 1963, c.317, s.1-206.) As amended by P.L.152-1986, SEC.118; P.L.247-1995, SEC.2; P.L.57-2000, SEC.13.

IC 26-1-1-207
Performance or acceptance under reservation of rights
Sec. 207. (1) A party who, with explicit reservation of rights, performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice", "under protest" or the like are sufficient. (2) Subsection (1) does not apply to an accord and satisfaction.
(Formerly: Acts 1963, c.317, s.1-207.) As amended by P.L.222-1993, SEC.2.

IC 26-1-1-208
Option to accelerate at will
Sec. 208. A term providing that one party or his successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he deems himself insecure" or in words of similar import shall be construed to mean that he shall have power to do so only if he in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against whom the power has been exercised.
(Formerly: Acts 1963, c.317, s.1-208.)

IC 26-1-1-301
Choice of law
Sec. 301. (1) Except as otherwise provided in this section, if a transaction bears a reasonable relation to Indiana and also to another state or nation, the parties may agree that the law either of Indiana or of the other state or nation shall govern their rights and duties.
(2) In the absence of an agreement under subsection (1), and except as provided in subsection (3), IC 26-1 applies to transactions bearing an appropriate relation to Indiana.
(3) If any of the following provisions specifies the applicable law, that provision governs, and a contrary agreement is effective only to the extent permitted by the law so specified:
(a) IC 26-1-2-402.
(b) IC 26-1-2.1-105 and IC 26-1-2.1-106.
(c) IC 26-1-4-102.
(d) IC 26-1-4.1-507.
(e) IC 26-1-5.1-116.
(f) IC 26-1-8.1-110.
(g) IC 26-1-9.1-301 through IC 26-1-9.1-307.
As added by P.L.143-2007, SEC.5.

IC 26-1-1-302
Subordination
Sec. 302. (1) An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate the creditor's right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated.
(2) Subordination does not create a security interest as against either the common debtor or a subordinated creditor.
As added by P.L.143-2007, SEC.6.



CHAPTER 1.5. UCC FORMS

IC 26-1-1.5-1 Version b
Use of forms
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 1. The forms in IC 26-1-9.1-521 may be used for filings under IC 26-1.
As added by P.L.57-2000, SEC.14. Amended by P.L.54-2011, SEC.2.

IC 26-1-1.5-2 Version a
Financing statement; financing statement amendment
Note: This version of section effective until 7-1-2013. See also following repeal of this section, effective 7-1-2013.
Sec. 2. The following forms are set forth below:
(1) IC 26-1-9.1 financing statement.
(2) IC 26-1-9.1 financing statement amendment.
Figure
Graphic file number 34 named . with height 17 p and width 113 p Left aligned Figure
Graphic file number 98 named . with height 8 p and width 114 p Left aligned Figure
Graphic file number 99 named . with height 8 p and width 114 p Left aligned Figure
Graphic file number 32 named . with height 17 p and width 113 p Left aligned

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back)CAREFULLY
Figure
Graphic file number 28 named . with height 84 p and width 164 p Left aligned
A. NAME & PHONE OF CONTACT FILER (optional)
B. SEND ACKNOWLEDGMENT TO: (Name and Address)

. .

. . THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR'S EXACT FULL LEGAL NAME - insert only
one
debtor name (1a or 1b) do not abbreviate or combine names.
Figure
Graphic file number 29 named . with height 33 p and width 4 p Left aligned
1a. ORGANIZATION'S NAME
Figure
Graphic file number 30 named . with height 53 p and width 4 p Left aligned Figure
Graphic file number 31 named . with height 33 p and width 4 p Left aligned Figure
Graphic file number 0 named . with height 37 p and width 7 p Left aligned OR

1b. INDIVIDUAL'S NAME FIRST NAME MIDDLE NAME SUFFIX

Figure
Graphic file number 1 named . with height 19 p and width 4 p Left aligned 1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
Figure
Graphic file number 2 named . with height 25 p and width 4 p Left aligned Figure
Graphic file number 33 named . with height 24 p and width 4 p Left aligned Figure
Graphic file number 7 named . with height 24 p and width 4 p Left aligned

Figure
Graphic file number 35 named . with height 13 p and width 10 p Left aligned ADD'L INFO RE 1e. TYPE OF ORGANIZATION 1f. JURISDICTION OF ORGANIZATION 1g. ORGANIZATION ID#, if any
ORGANIZATION
DEBTOR NONE
Figure
Graphic file number 3 named . with height 33 p and width 4 p Left aligned 2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME -insert only
one
debtor name (2a or 2b) - do not abbreviate or combine names
2a. ORGANIZATION'S NAME

Figure
Graphic file number 36 named . with height 54 p and width 4 p Left aligned Figure
Graphic file number 37 named . with height 34 p and width 4 p Left aligned Figure
Graphic file number 38 named . with height 34 p and width 4 p Left aligned OR
2b. INDIVIDUAL'S LAST NAME FIRST NAME MIDDLE NAME SUFFIX
Figure
Graphic file number 39 named . with height 19 p and width 4 p Left aligned

2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY

Figure
Graphic file number 40 named . with height 24 p and width 4 p Left aligned Figure
Graphic file number 41 named . with height 24 p and width 4 p Left aligned Figure
Graphic file number 42 named . with height 24 p and width 4 p Left aligned
Figure
Graphic file number 43 named . with height 13 p and width 10 p Left aligned ADD'L INFO RE 2e. TYPE OF ORGANIZATION 2f. JURISDICTION OF ORGANIZATION 2g. ORGANIZATION ID#, if any
ORGANIZATION
DEBTOR NONE

Figure
Graphic file number 44 named . with height 33 p and width 4 p Left aligned 3. SECUR ED PARTY'S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only
one
secured part name (3a or 3b)

3a. ORGANIZATION'S NAME

Figure
Graphic file number 45 named . with height 33 p and width 4 p Left aligned Figure
Graphic file number 46 named . with height 33 p and width 4 p Left aligned Figure
Graphic file number 47 named . with height 34 p and width 4 p Left aligned OR
3b. INDIVIDUAL'S LAST NAME FIRST NAME MIDDLE NAME SUFFIX
Figure
Graphic file number 48 named . with height 19 p and width 4 p Left aligned

3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY


4. This FINANCING STATEMENT covers the following collateral:
Figure
Graphic file number 49 named . with height 9 p and width 7 p Left aligned Figure
Graphic file number 50 named . with height 9 p and width 7 p Left aligned Figure
Graphic file number 51 named . with height 9 p and width 7 p Left aligned Figure
Graphic file number 52 named . with height 9 p and width 7 p Left aligned Figure
Graphic file number 53 named . with height 9 p and width 7 p Left aligned Figure
Graphic file number 84 named . with height 9 p and width 7 p Left aligned
5. ALTERNATIVE DESIGNATION (if applicable). LESSEE/LESSOR CONSIGNEE/CONSIGNOR BAILEE/BAILOR SELLER/BUYER AG. LIEN NON-UCC FILING
Figure
Graphic file number 54 named . with height 9 p and width 7 p Left aligned Figure
Graphic file number 55 named . with height 17 p and width 4 p Left aligned
Figure
Graphic file number 56 named . with height 9 p and width 7 p Left aligned Figure
Graphic file number 85 named . with height 9 p and width 7 p Left aligned Figure
Graphic file number 57 named . with height 9 p and width 7 p Left aligned 6. This FINANCING STATEMENT is to be filed (for record) (or recorded) in the REAL 7. Check to REQUEST SEARCH REPORTS(S) on Debtor(s)
ESTATE RECORDS Attached Addendum [if applicable] [ADDITIONAL FEE] [optional] All Debtors Debtor 1 Debtor 2

8. DEBTOR SIGNATURE

FILING OFFICE COPY _NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV. 04/23/98)

UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS (front and back)CAREFULLY

9. NAME OF FIRST DEBTOR(1a or 1b) ON RELATED FINANCING STATEMENT
9a. ORGANIZATION'S NAME

Figure
Graphic file number 63 named . with height 18 p and width 5 p Left aligned Figure
Graphic file number 65 named . with height 18 p and width 5 p Left aligned
9b. INDIVIDUAL'S LAST NAME FIRST NAME MIDDLE NAME, SUFFIX

10. MISCELLANEOUS:

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

11. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME -insert only
one
debtor name (11a or 11b) - do not abbreviate or combine names
Figure
Graphic file number 58 named . with height 35 p and width 4 p Left aligned

11a. ORGANIZATION'S NAME

Figure
Graphic file number 12 named . with height 39 p and width 4 p Left aligned Figure
Graphic file number 13 named . with height 39 p and width 4 p Left aligned Figure
Graphic file number 8 named . with height 54 p and width 4 p Left aligned OR
11b. INDIVIDUAL'S LAST NAME FIRST NAME MIDDLE NAME SUFFIX

Figure
Graphic file number 16 named . with height 24 p and width 43 p Left aligned
11c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY

Figure
Graphic file number 14 named . with height 21 p and width 43 p Left aligned Figure
Graphic file number 15 named . with height 20 p and width 43 p Left aligned
Figure
Graphic file number 59 named . with height 13 p and width 10 p Left aligned ADD'L INFO RE 11e. TYPE OF ORGANIZATION 11f. JURISDICTION OF ORGANIZATION 11g. ORGANIZATION ID#, if any
ORGANIZATION
Figure
Graphic file number 61 named . with height 10 p and width 10 p Left aligned Figure
Graphic file number 67 named . with height 41 p and width 4 p Left aligned Figure
Graphic file number 27 named . with height 11 p and width 10 p Left aligned DEBTOR NONE
12. ADDITIONAL SECUR ED PARTY'S
or
ASSIGNOR S/P'S name - insert only
one
name (12a or 12b)
12a. ORGANIZATION'S NAME

Figure
Graphic file number 4 named . with height 281 p and width 4 p Left aligned Figure
Graphic file number 60 named . with height 32 p and width 4 p Left aligned Figure
Graphic file number 62 named . with height 33 p and width 4 p Left aligned OR
12b. INDIVIDUAL'S LAST NAME FIRST NAME MIDDLE NAME SUFFIX
Figure
Graphic file number 64 named . with height 18 p and width 4 p Left aligned
12c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
Figure
Graphic file number 19 named . with height 7 p and width 7 p Left aligned Figure
Graphic file number 11 named . with height 7 p and width 7 p Left aligned
Figure
Graphic file number 20 named . with height 7 p and width 7 p Left aligned 13. This FINANCING STATEMENT covers timber to be cut or as-extracted 16. Additional collateral description:
collateral, or is filed as a fixture filing.
14. Description of real estate:

15. Name and address of a RECORD OWNER of above-described real estate
(if Debtor does not have a record interest):
17. Check
only
if applicable and check
only
one box.
Figure
Graphic file number 5 named . with height 7 p and width 7 p Left aligned Figure
Graphic file number 6 named . with height 7 p and width 7 p Left aligned Figure
Graphic file number 9 named . with height 7 p and width 7 p Left aligned Debtor is a Trust or Trustee acting with respect to property held in trust or Decedent's Estate

18. Check
only
if applicable and check
only
one box.
Figure
Graphic file number 10 named . with height 7 p and width 7 p Left aligned Figure
Graphic file number 17 named . with height 7 p and width 7 p Left aligned Debtor is a TRANSMITTING UTILITY
Figure
Graphic file number 18 named . with height 7 p and width 7 p Left aligned Filed in connection with a Manufactured-Home Transaction _effective 30 years
Filed in connection with a Public-Finance Transaction _effective 30 years

FILING OFFICE COPY_NATIONAL UCC FINANCING STATEMENT ADDENDUM (FORM UCC1Ad)(REV. 04/23/98)
END OF IC 26-1-9.1 FINANCING STATEMENT Figure
Graphic file number 66 named . with height 17 p and width 113 p Left aligned Figure
Graphic file number 100 named . with height 8 p and width 114 p Left aligned Figure
Graphic file number 101 named . with height 8 p and width 114 p Left aligned Figure
Graphic file number 102 named . with height 17 p and width 113 p Left aligned


UCC FINANCING STATEMENT AMENDMENT
Figure
Graphic file number 68 named . with height 85 p and width 178 p Left aligned FOLLOW INSTRUCTIONS (front and back)CAREFULLY
A. NAME & PHONE OF CONTACT FILER (optional)
Figure
Graphic file number 69 named . with height 5 p and width 178 p Left aligned
B. SEND ACKNOWLEDGMENT TO: (Name and Address)
. .

. . THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
Figure
Graphic file number 70 named . with height 14 p and width 11 p Left aligned 1a. INITIAL FINANCING STATEMENT FILE # 1b. This FINANCING STATEMENT AMENDMENT is
to be filed (for record) (or recorded) in the
Figure
Graphic file number 71 named . with height 11 p and width 9 p Left aligned REAL ESTATE RECORDS.
Figure
Graphic file number 72 named . with height 11 p and width 9 p Left aligned 2. TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to security interest(s) of the Secured party authorizing this Termination Statement
Figure
Graphic file number 73 named . with height 11 p and width 9 p Left aligned 3. CONTINUATION: Effectiveness of the Financing Statement identified above with respect to security interest(s) of the Secured Party authorizing this Continuation Statement is continued for the additional period provided by applicable law.
Figure
Graphic file number 74 named . with height 11 p and width 9 p Left aligned Figure
Graphic file number 75 named . with height 11 p and width 9 p Left aligned 4. ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and address of assignee in item 9.
5. AMENDMENT (PARTY INFORMATION): This Amendment effects Debtor
or
Secured party of record. Check only
one
of these boxes.
Figure
Graphic file number 76 named . with height 11 p and width 9 p Left aligned Figure
Graphic file number 77 named . with height 11 p and width 9 p Left aligned Also check
one
of the following three boxes
and
provide appropriate information in items 6 and/or 7.
Figure
Graphic file number 78 named . with height 11 p and width 9 p Left aligned CHANGE name and/or address: Give current record name in item 6 or 6b; also give new DELETE name: give record name ADD name: Complete item 7a or 7b and also
Name (if name change) in item 7a or 7b and./or new address (if address change) in item 7c to be deleted in item 6a or 6b. Item 7c; also complete 7e-7g (if applicable).
Figure
Graphic file number 79 named . with height 31 p and width 4 p Left aligned 6 6. CURRENT RECORD INFORMATION:
6a. ORGANIZATION'S NAME
Figure
Graphic file number 80 named . with height 18 p and width 4 p Left aligned Figure
Graphic file number 81 named . with height 18 p and width 4 p Left aligned Figure
Graphic file number 82 named . with height 18 p and width 4 p Left aligned OR
6b. INDIVIDUAL'S NAME FIRST NAME MIDDLE NAME SUFFIX

Figure
Graphic file number 83 named . with height 34 p and width 4 p Left aligned 7. CHANGED (NEW) OR ADDED INFORMATION:
7a. ORGANIZATION'S NAME
Figure
Graphic file number 86 named . with height 36 p and width 4 p Left aligned Figure
Graphic file number 87 named . with height 37 p and width 4 p Left aligned Figure
Graphic file number 21 named . with height 54 p and width 4 p Left aligned OR
7b. INDIVIDUAL'S LAST NAME FIRST NAME MIDDLE NAME SUFFIX

7c. ADDRESS CITY STATE POSTAL CODE COUNTRY

Figure
Graphic file number 88 named . with height 20 p and width 4 p Left aligned Figure
Graphic file number 89 named . with height 20 p and width 4 p Left aligned Figure
Graphic file number 90 named . with height 20 p and width 4 p Left aligned Figure
Graphic file number 22 named . with height 11 p and width 9 p Left aligned ADD'L INFO RE 7e. TYPE OF ORGANIZATION 7f. JURISDICTION OF ORGANIZATION 7g. ORGANIZATION ID#, if any
ORGANIZATION
DEBTOR NONE
Figure
Graphic file number 23 named . with height 11 p and width 9 p Left aligned Figure
Graphic file number 24 named . with height 11 p and width 9 p Left aligned Figure
Graphic file number 25 named . with height 11 p and width 9 p Left aligned Figure
Graphic file number 26 named . with height 11 p and width 9 p Left aligned 8. AMENDMENT (COLLATERAL CHANGE): Check only
one
box.
Describe collateral Deleted or Added, or give entire restated collateral description, or describe collateral assigned.

Figure
Graphic file number 91 named . with height 10 p and width 9 p Left aligned 9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor, if this is an Assignment). If this is an Amendment authorized by a Debtor which adds collateral or adds the authorizing Debtor, or if this is a Termination authorized by a Debtor, check here and enter name of DEBTOR authorizing this Amendment.
Figure
Graphic file number 92 named . with height 36 p and width 4 p Left aligned
9a. ORGANIZATION'S NAME

Figure
Graphic file number 93 named . with height 20 p and width 4 p Left aligned Figure
Graphic file number 94 named . with height 20 p and width 4 p Left aligned Figure
Graphic file number 95 named . with height 20 p and width 4 p Left aligned OR
9b. INDIVIDUAL'S LAST NAME FIRST NAME MIDDLE NAME SUFFIX

10. DEBTOR SIGNATURE


FILING OFFICE COPY _NATIONAL UCC FINANCING STATEMENT AMENDMENT(FORM UCC3) (REV. 04/23/98)

UCC FINANCING STATEMENT AMENDMENT ADDENDUM
FOLLOW INSTRUCTIONS (front and back) CAREFULLY
11. INITIAL FINANCING STATEMENT FILE # (same as item 1a on amendment form)

12. NAME OF PARTY AUTHORIZING THIS AMENDMENT (same as item 9 on Amendment form)
12a ORGANIZATION'S NAME
Figure
Graphic file number 96 named . with height 22 p and width 4 p Left aligned Figure
Graphic file number 97 named . with height 22 p and width 4 p Left aligned OR
12b INDIVIDUAL'S LAST NAME FIRST NAME MIDDLE NAME, SUFFIX

13. Use this space for additional information

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

FILING OFFICE COPY _NATIONAL UCC FINANCING STATEMENT AMENDMENT ADDENDUM(FORM UCC3Ad) (REV. 04/23/98)

END OF IC 26-1-9.1 FINANCING STATEMENT AMENDMENT
As added by P.L.57-2000, SEC.14.
IC 26-1-1.5-2 Version b
Repealed
(Repealed by P.L.54-2011, SEC.28.)
Note: This repeal of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.



CHAPTER 2. SALES

IC 26-1-2-102
Scope; certain security and other transactions excluded from this chapter
Sec. 102. Unless the context otherwise requires, IC 26-1-2 applies to transactions in goods. It does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction, nor does IC 26-1-2 impair or repeal any statute regulating sales to consumers, farmers, or other specified classes of buyers. IC 26-1-2 does not impair or repeal IC 9-14, IC 9-17, or IC 9-22-5.
(Formerly: Acts 1963, c.317, s.2-102.) As amended by P.L.152-1986, SEC.120; P.L.2-1991, SEC.86.

IC 26-1-2-103
Definitions and index of definitions
Sec. 103. (1) In IC 26-1-2, unless the context otherwise requires:
(a) "Buyer" means a person who buys or contracts to buy goods.
(b) "Good faith" in the case of a merchant means honesty in fact and observance of reasonable commercial standards of fair dealing in the trade.
(c) "Receipt" of goods means taking physical possession of them.
(d) "Seller" means a person who sells or contracts to sell goods.
(2) Other definitions applying to IC 26-1-2, or to specified parts thereof, and the sections in which they appear are:
"Acceptance". IC 26-1-2-606.
"Banker's credit". IC 26-1-2-325.
"Between merchants". IC 26-1-2-104.
"Cancellation". IC 26-1-2-106(4).
"Commercial unit". IC 26-1-2-105.
"Confirmed credit". IC 26-1-2-325.
"Conforming to contract". IC 26-1-2-106.
"Contract for sale". IC 26-1-2-106.
"Cover". IC 26-1-2-712.
"Entrusting". IC 26-1-2-403.
"Financing agency". IC 26-1-2-104.
"Future goods". IC 26-1-2-105.
"Goods". IC 26-1-2-105.
"Identification". IC 26-1-2-501.
"Installment contract". IC 26-1-2-612. "Letter of credit". IC 26-1-2-325.
"Lot". IC 26-1-2-105.
"Merchant". IC 26-1-2-104.
"Overseas". IC 26-1-2-323.
"Person in the position of seller". IC 26-1-2-707.
"Present sale". IC 26-1-2-106.
"Sale". IC 26-1-2-106.
"Sale on approval". IC 26-1-2-326.
"Sale or return". IC 26-1-2-326.
"Termination". IC 26-1-2-106.
(3) "Control" as provided in IC 26-1-7-106 and the following definitions apply to IC 26-1-2:
"Check". IC 26-1-3.1-104.
"Consignee". IC 26-1-7-102.
"Consignor". IC 26-1-7-102.
"Consumer goods". IC 26-1-9.1-102.
"Dishonor". IC 26-1-3.1-502.
"Draft". IC 26-1-3.1-104.
(4) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-2.
(Formerly: Acts 1963, c.317, s.2-103.) As amended by P.L.152-1986, SEC.121; P.L.222-1993, SEC.3; P.L.57-2000, SEC.15; P.L.143-2007, SEC.7.

IC 26-1-2-104
"Merchant"; "between merchants"; "financing agency"
Sec. 104. (1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.
(2) "Financing agency" means a bank, finance company, or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (IC 26-1-2-707).
(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.
(Formerly: Acts 1963, c.317, s.2-104.) As amended by P.L.152-1986, SEC.122; P.L.143-2007, SEC.8.
IC 26-1-2-105
Transferability; "goods"; "future" goods; "lot"; "commercial unit"
Sec. 105. (1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale, other than the money in which the price is to be paid, investment securities (IC 26-1-8.1), and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (IC 26-1-2-107).
(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.
(3) There may be a sale of a part interest in existing identified goods.
(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight, or other measure may, to the extent of the seller's interest in the bulk, be sold to the buyer who then becomes an owner in common.
(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.
(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.
(Formerly: Acts 1963, c.317, s.2-105.) As amended by P.L.152-1986, SEC.123; P.L.247-1995, SEC.3.

IC 26-1-2-106
"Contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation"
Sec. 106. (1) In IC 26-1-2, unless the context otherwise requires, "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (IC 26-1-2-401). A "present sale" means a sale which is accomplished by the making of the contract.
(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.
(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise

than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.
(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other, and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or of any unperformed balance.
(Formerly: Acts 1963, c.317, s.2-106.) As amended by P.L.152-1986, SEC.124.

IC 26-1-2-107
Goods to be severed from realty; recording
Sec. 107. (1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within IC 26-1-2 if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.
(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within IC 26-1-2 whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.
(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.
(Formerly: Acts 1963, c.317, s.2-107.) As amended by P.L.93-1985, SEC.4.

IC 26-1-2-201
Formal requirements; statute of frauds
Sec. 201. (1) Except as otherwise provided in this section, a contract for the sale of goods for the price of five hundred dollars ($500) or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.
(2) Between merchants, if within a reasonable time a writing in confirmation of the contract and sufficiently against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten

(10) days after it is received.
(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable:
(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or
(b) if the party against whom enforcement is sought admits in his pleading, testimony, or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or
(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (IC 26-1-2-606).
(Formerly: Acts 1963, c.317, s.2-201.) As amended by P.L.152-1986, SEC.125.

IC 26-1-2-202
Final written expression; parol or extrinsic evidence
Sec. 202. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:
(a) by course of dealing or usage of trade (IC 26-1-1-205) or by course of performance (IC 26-1-1-205); and
(b) by evidence of consistent additional terms, unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.
(Formerly: Acts 1963, c.317, s.2-202.) As amended by P.L.152-1986, SEC.126; P.L.143-2007, SEC.9.

IC 26-1-2-203
Seals inoperative
Sec. 203. The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.
(Formerly: Acts 1963, c.317, s.2-203.)

IC 26-1-2-204
Formation in general
Sec. 204. (1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract. (2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.
(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.
(Formerly: Acts 1963, c.317, s.2-204.)

IC 26-1-2-205
Firm offers
Sec. 205. An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three (3) months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.
(Formerly: Acts 1963, c.317, s.2-205.)

IC 26-1-2-206
Offer and acceptance in formation of contract
Sec. 206. (1) Unless otherwise unambiguously indicated by the language or circumstances
(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;
(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.
(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.
(Formerly: Acts 1963, c.317, s.2-206.)

IC 26-1-2-207
Additional terms in acceptance or confirmation
Sec. 207. (1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.
(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless: (a) the offer expressly limits acceptance to the terms of the offer;
(b) they materially alter it; or
(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.
(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this Act.
(Formerly: Acts 1963, c.317, s.2-207.)

IC 26-1-2-208
Repealed
(Repealed by P.L.143-2007, SEC.78.)

IC 26-1-2-209
Modification, rescission, and waiver
Sec. 209. (1) An agreement modifying a contract within IC 26-1-2 needs no consideration to be binding.
(2) A signed agreement which excludes modification or rescission, except by a signed writing, cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.
(3) The requirements of the statute of frauds section (IC 26-1-2-201) must be satisfied if the contract as modified is within its provisions.
(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3), it can operate as a waiver.
(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.
(Formerly: Acts 1963, c.317, s.2-209.) As amended by P.L.152-1986, SEC.128.

IC 26-1-2-210
Delegation of performance; assignment of rights
Sec. 210. (1) A party may perform his duty through a delegate, unless otherwise agreed, or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.
(2) Unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk

imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.
(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.
(4) Unless the circumstances indicate the contrary, a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.
(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights, and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor, and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.
(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may, without prejudice to his rights against the assignor, demand assurances from the assignee (IC 26-1-2-609).
(Formerly: Acts 1963, c.317, s.2-210.) As amended by P.L.152-1986, SEC.129; P.L.57-2000, SEC.16.

IC 26-1-2-301
General obligations of parties
Sec. 301. The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.
(Formerly: Acts 1963, c.317, s.2-301.)

IC 26-1-2-302
Unconscionable contract or clause
Sec. 302. (1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable

clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.
(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.
(Formerly: Acts 1963, c.317, s.2-302.)

IC 26-1-2-303
Allocation or division of risks
Sec. 303. Where IC 26-1-2 allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.
(Formerly: Acts 1963, c.317, s.2-303.) As amended by P.L.152-1986, SEC.130.

IC 26-1-2-304
Price payable in money, goods, realty, or otherwise
Sec. 304. (1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods, each party is a seller of the goods which he is to transfer.
(2) Even though all or part of the price is payable in an interest in realty, the transfer of the goods and the seller's obligations with reference to them are subject to IC 26-1-2, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.
(Formerly: Acts 1963, c.317, s.2-304.) As amended by P.L.152-1986, SEC.131.

IC 26-1-2-305
Open price term
Sec. 305. (1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if
(a) nothing is said as to price; or
(b) the price is left to be agreed by the parties and they fail to agree; or
(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.
(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.
(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one (1) party the other may at his option treat the contract as canceled or himself fix a reasonable price.
(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already

received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.
(Formerly: Acts 1963, c.317, s.2-305.)

IC 26-1-2-306
Output, requirements, and exclusive dealings
Sec. 306. (1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.
(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.
(Formerly: Acts 1963, c.317, s.2-306.)

IC 26-1-2-307
Delivery in single lot or several lots
Sec. 307. Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.
(Formerly: Acts 1963, c.317, s.2-307.)

IC 26-1-2-308
Absence of specified place for delivery
Sec. 308. Unless otherwise agreed:
(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but
(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and
(c) documents of title may be delivered through customary banking channels.
(Formerly: Acts 1963, c.317, s.2-308.) As amended by P.L.3-1989, SEC.149.

IC 26-1-2-309
Absence of specific time provisions; notice of termination
Sec. 309. (1) The time for shipment or delivery or any other action under a contract, if not provided in IC 26-1-2 or agreed upon, shall be a reasonable time.
(2) Where the contract provides for successive performances but is indefinite in duration, it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party. (3) Termination of a contract by one (1) party, except on the happening of an agreed event, requires that reasonable notification be received by the other party, and an agreement dispensing with notification is invalid if its operation would be unconscionable.
(Formerly: Acts 1963, c.317, s.2-309.) As amended by P.L.152-1986, SEC.132.

IC 26-1-2-310
Open time for payment or running of credit; authority to ship under reservation
Sec. 310. Unless otherwise agreed:
(a) payment is due at the time and place at which the buyer is to receive the goods, even though the place of shipment is the place of delivery; and
(b) if the seller is authorized to send the goods, he may ship them under reservation and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due, unless such inspection is inconsistent with the terms of the contract (IC 26-1-2-513); and
(c) if delivery is authorized and made by way of documents of title otherwise than by subdivision (b), then payment is due, regardless of where the goods are to be received:
(i) at the time and place at which the buyer is to receive delivery of the tangible documents; or
(ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or, if none, the seller's residence; and
(d) where the seller is required or authorized to ship the goods on credit, the credit period runs from the time of shipment, but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.
(Formerly: Acts 1963, c.317, s.2-310.) As amended by P.L.152-1986, SEC.133; P.L.143-2007, SEC.10.

IC 26-1-2-311
Options and cooperation respecting performance
Sec. 311. (1) An agreement for sale which is otherwise sufficiently definite (IC 26-1-2-204(3)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one (1) of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.
(2) Unless otherwise agreed, specifications relating to assortment of goods are at the buyer's option, and except as otherwise provided in IC 26-1-2-319(1)(c) and IC 26-1-2-319(3), specifications or arrangements relating to shipment are at the seller's option.
(3) Where such specification would materially affect the other party's performance but is not seasonably made, or where one (1) party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition

to all other remedies:
(a) is excused for any resulting delay in his own performance; and
(b) may also either proceed to perform in any reasonable manner, or after the time for a material part of his own performance, treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.
(Formerly: Acts 1963, c.317, s.2-311.) As amended by P.L.152-1986, SEC.134.

IC 26-1-2-312
Warranty of title and against infringement; buyer's obligation against infringement
Sec. 312. (1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that
(a) the title conveyed shall be good, and its transfer rightful; and
(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.
(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.
(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.
(Formerly: Acts 1963, c.317, s.2-312.)

IC 26-1-2-313
Express warranties by affirmation, promise, description, and sample
Sec. 313. (1) Express warranties by the seller are created as follows:
(a) any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.
(b) any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.
(c) any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.
(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation

merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.
(Formerly: Acts 1963, c.317, s.2-313.)

IC 26-1-2-314
Implied warranty; merchantability; usage of trade
Sec. 314. (1) Unless excluded or modified (IC 26-1-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.
(2) Goods to be merchantable must at least be such as:
(a) pass without objection in the trade under the contract description; and
(b) in the case of fungible goods, are of fair, average quality within the description; and
(c) are fit for the ordinary purposes for which such goods are used; and
(d) run, within the variations permitted by the agreement, of even kind, quality, and quantity within each unit and among all units involved; and
(e) are adequately contained, packaged, and labeled as the agreement may require; and
(f) conform to the promises or affirmations of fact made on the container or label if any.
(3) Unless excluded or modified (IC 26-1-2-316), other implied warranties may arise from course of dealing or usage of trade.
(Formerly: Acts 1963, c.317, s.2-314.) As amended by P.L.152-1986, SEC.135.

IC 26-1-2-315
Implied warranty; fitness for particular purpose
Sec. 315. Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is, unless excluded or modified under IC 26-1-2-316, an implied warranty that the goods shall be fit for such purpose.
(Formerly: Acts 1963, c.317, s.2-315.) As amended by P.L.152-1986, SEC.136.

IC 26-1-2-316
Exclusion or modification of warranties
Sec. 316. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of IC 26-1-2-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that such construction is unreasonable. (2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."
(3) Notwithstanding subsection (2):
(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults", or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and
(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and
(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and
(d) with respect to the sale of cattle, hogs, or sheep, there is no implied warranty that the cattle, hogs, or sheep are free from disease, if the seller shows that all state and federal regulations concerning animal health have been complied with; and
(e) with respect to a sale of audio or visual entertainment products, as defined by IC 26-2-6-1, made as a result of a solicitation through a mail order catalog, it is sufficient to exclude all implied warranties in connection with the sale of any product in the catalog, if the contract is in writing and the language in the contract conspicuously states that:
(i) the product is sold "as is" or "with all faults"; and
(ii) the entire risk as to the quality and performance of the product is with the buyer.
(4) Remedies for breach of warranty can be limited in accordance with the provisions of IC 26-1-2-718 and IC 26-1-2-719 on liquidation or limitation of damages and on contractual modification of remedy.
(Formerly: Acts 1963, c.317, s.2-316.) As amended by Acts 1980, P.L.167, SEC.1; P.L.254-1983, SEC.1.

IC 26-1-2-317
Cumulation and conflict of warranties express or implied
Sec. 317. Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:
(a) exact or technical specifications displace an inconsistent

sample or model or general language of description.
(b) a sample from an existing bulk displaces inconsistent general language of description.
(c) express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.
(Formerly: Acts 1963, c.317, s.2-317.)

IC 26-1-2-318
Third party beneficiaries of warranties express or implied
Sec. 318. A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.
(Formerly: Acts 1963, c.317, s.2-318.)

IC 26-1-2-319
F.O.B. and F.A.S. terms
Sec. 319. (1) Unless otherwise agreed, the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:
(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in IC 26-1-2-504 and bear the expense and risk of putting them into the possession of the carrier; or
(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in IC 26-1-2-503;
(c) when under either subdivision (a) or (b) the term is also F.O.B. vessel, car, or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel, the buyer must name the vessel and in an appropriate case, the seller must comply with the provisions of IC 26-1-2-323 on the form of bill of lading.
(2) Unless otherwise agreed, the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:
(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and
(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.
(3) Unless otherwise agreed in any case falling within subsection (1)(a), (1)(c), or (2), the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B., the loading berth of the vessel, and in an appropriate case, its name and sailing date. The seller may treat the failure of needed

instructions as a failure of cooperation under IC 26-1-2-311. He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.
(4) Under the term F.O.B. vessel or F.A.S., unless otherwise agreed, the buyer must make payment against tender of the required documents, and the seller may not tender nor the buyer demand delivery of the goods and substitution for the documents.
(Formerly: Acts 1963, c.317, s.2-319.) As amended by P.L.152-1986, SEC.137.

IC 26-1-2-320
C.I.F. and C.&F. terms
Sec. 320. (1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C.&F. or C.F. means that the price so includes cost and freight to the named destination.
(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to
(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and
(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and
(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and
(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and
(e) forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to perfect the buyer's rights.
(3) Unless otherwise agreed the term C.&F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.
(4) Under the term C.I.F. or C.&F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.
(Formerly: Acts 1963, c.317, s.2-320.)

IC 26-1-2-321
C.I.F. or C.&F.; "net landed weights"; payment on arrival;

warranty of condition on arrival
Sec. 321. Under a contract containing a term C.I.F. or C.&F.
(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.
(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.
(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.
(Formerly: Acts 1963, c.317, s.2-321.)

IC 26-1-2-322
Delivery "ex-ship"
Sec. 322. (1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.
(2) Under such a term unless otherwise agreed
(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with direction which puts the carrier under a duty to deliver the goods; and
(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.
(Formerly: Acts 1963, c.317, s.2-322.)

IC 26-1-2-323
Form of bill of lading required in overseas shipment; "overseas"
Sec. 323. (1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C.&F. or F.O.B. vessel, the seller, unless otherwise agreed, must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C.&F., received for shipment.
(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed, if the documents are not to be sent from abroad, the buyer may demand tender of the full set. Otherwise, only one (1) part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:
(a) due tender of a single part is acceptable within the

provisions of IC 26-1-2-508(1) on cure of improper delivery; and
(b) even though the full set is demanded, if the documents are sent from abroad, the person tendering an incomplete set may nevertheless require payments upon furnishing an indemnity which the buyer in good faith deems adequate.
(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing, or shipping practices characteristic of international deep water commerce.
(Formerly: Acts 1963, c.317, s.2-323.) As amended by P.L.152-1986, SEC.138; P.L.143-2007, SEC.11.

IC 26-1-2-324
"No arrival, no sale"
Sec. 324. Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:
(a) the seller must properly ship conforming goods, and if they arrive by any means he must tender them on arrival, but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and
(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (IC 26-1-2-613).
(Formerly: Acts 1963, c.317, s.2-324.) As amended by P.L.152-1986, SEC.139.

IC 26-1-2-325
"Letter of credit"; "confirmed credit"
Sec. 325. (1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.
(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.
(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.
(Formerly: Acts 1963, c.317, s.2-325.)

IC 26-1-2-326
Sale on approval and sale or return
Sec. 326. (1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:
(a) a "sale on approval" if the goods are delivered primarily for

use; and
(b) a "sale or return" if the goods are delivered primarily for resale.
(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance. Goods held on sale or return are subject to such claims while in the buyer's possession.
(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section (IC 26-2-2-201) and as contradicting the sale aspect of the contract within the provisions of IC 26-1-2-202 on parol or extrinsic evidence.
(Formerly: Acts 1963, c.317, s.2-326.) As amended by P.L.152-1986, SEC.140; P.L.57-2000, SEC.17.

IC 26-1-2-327
Special incidents of sale on approval and sale or return
Sec. 327. (1) Under a sale on approval unless otherwise agreed
(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and
(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and
(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.
(2) Under a sale or return unless otherwise agreed
(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and
(b) the return is at the buyer's risk and expense.
(Formerly: Acts 1963, c.317, s.2-327.)

IC 26-1-2-328
Sale by auction
Sec. 328. (1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.
(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.
(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction

does not revive any previous bid.
(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.
(Formerly: Acts 1963, c.317, s.2-328.)

IC 26-1-2-401
Passing of title; reservation of security; limited application of this section
Sec. 401. Each provision of IC 26-1-2 with regard to the rights, obligations, and remedies of the seller, the buyer, purchasers, or other third parties applies irrespective of title to the goods, except where the provision refers to such title. Insofar as situations are not covered by the other provisions of IC 26-1-2 and matters concerning title become material, the following rules apply:
(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (IC 26-1-2-501), and unless otherwise explicitly agreed, the buyer acquires by their identification a special property as limited by IC 26-1. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of IC 26-1-9.1 on secured transactions, title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.
(2) Unless otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place, and in particular despite any reservation of a security interest by the bill of lading:
(a) if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but
(b) if the contract requires delivery at destination, title passes on tender there.
(3) Unless otherwise explicitly agreed, where delivery is to be made without moving the goods:
(a) if the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or
(b) if the goods are at the time of contracting already identified and no documents of title are to be delivered, title

passes at the time and place of contracting.
(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".
(Formerly: Acts 1963, c.317, s.2-401.) As amended by P.L.152-1986, SEC.141; P.L.57-2000, SEC.18; P.L.143-2007, SEC.12.

IC 26-1-2-402
Rights of seller's creditors against sold goods
Sec. 402. (1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under IC 26-1-2-502 and IC 26-1-2-716.
(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.
(3) Nothing in IC 26-1-2 shall be deemed to impair the rights of creditors of the seller:
(a) under the provisions of IC 26-1-9.1 on secured transactions; or
(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from IC 26-1-2 constitute the transaction a fraudulent transfer or voidable preference.
(Formerly: Acts 1963, c.317, s.2-402.) As amended by P.L.152-1986, SEC.142; P.L.57-2000, SEC.19.

IC 26-1-2-403
Power to transfer; good faith purchase of goods; "entrusting"
Sec. 403. (1) A purchaser of goods acquires all title which the purchaser's transferor had or had power to transfer, except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase, the purchaser has such power even though:
(a) the transferor was deceived as to the identity of the purchaser; or
(b) the delivery was in exchange for a check which is later dishonored; or
(c) it was agreed that the transaction was to be a "cash sale"; or
(d) the delivery was procured through fraud punishable as theft

under the criminal law.
(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchant power to transfer all rights of the entruster to a buyer in ordinary course of business.
(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be theft under the criminal law.
(4) The rights of other purchasers of goods and of lien creditors are governed by IC 26-1-9.1 on secured transactions and IC 26-1-7 on documents of title.
(Formerly: Acts 1963, c.317, s.2-403.) As amended by P.L.152-1986, SEC.143; P.L.144-1997, SEC.3; P.L.57-2000, SEC.20; P.L.77-2007, SEC.3.

IC 26-1-2-501
Insurable interest in goods; manner of identification of goods
Sec. 501. (1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs
(a) when the contract is made if it is for the sale of goods already existing and identified;
(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;
(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve (12) months after contracting or for the sale of crops to be harvested within twelve (12) months or the next normal harvest season after contracting whichever is longer.
(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.
(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.
(Formerly: Acts 1963, c.317, s.2-501.)

IC 26-1-2-502
Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency
Sec. 502. (1) Subject to subsections (2) and (3) and even though

the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of IC 26-1-2-501 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:
(a) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or
(b) in other cases, the seller becomes insolvent within ten (10) days after receipt of the first installment on their price.
(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.
(3) If the identification creating his special property has been made by the buyer, he acquires the right to recover the goods only if they conform to the contract for sale.
(Formerly: Acts 1963, c.317, s.2-502.) As amended by P.L.152-1986, SEC.144; P.L.57-2000, SEC.21.

IC 26-1-2-503
Manner of seller's tender of delivery
Sec. 503. (1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and IC 26-1-2, and in particular:
(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but
(b) unless otherwise agreed, the buyer must furnish facilities reasonably suited to the receipt of the goods.
(2) Where the case is within IC 26-1-2-504 respecting shipment, tender requires that the seller comply with its provisions.
(3) Where the seller is required to deliver at a particular destination, tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5).
(4) Where goods are in the possession of a bailee and are to be delivered without being moved:
(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgement by the bailee of the buyer's right to possession of the goods; but
(b) tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in IC 26-1-9.1, receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to

obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.
(5) Where the contract requires the seller to deliver documents:
(a) he must tender all such documents in correct form, except as provided in IC 26-1-2-323(2) with respect to bills of lading in a set; and
(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying the documents constitutes nonacceptance or rejection.
(Formerly: Acts 1963, c.317, s.2-503.) As amended by P.L.152-1986, SEC.145; P.L.143-2007, SEC.13.

IC 26-1-2-504
Shipment by seller
Sec. 504. Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must
(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and
(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and
(c) promptly notify the buyer of the shipment.
Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.
(Formerly: Acts 1963, c.317, s.2-504.)

IC 26-1-2-505
Seller's shipment under reservation
Sec. 505. (1) Where the seller has identified goods to the contract by or before shipment:
(a) His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.
(b) A nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security, but except in a case of conditional delivery (IC 26-1-2-507(2)), a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.
(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale, it constitutes an

improper contract for transportation within IC 26-1-2-504, but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.
(Formerly: Acts 1963, c.317, s.2-505.) As amended by P.L.152-1986, SEC.146; P.L.143-2007, SEC.14.

IC 26-1-2-506
Rights of financing agency
Sec. 506. (1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.
(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.
(Formerly: Acts 1963, c.317, s.2-506.) As amended by P.L.143-2007, SEC.15.

IC 26-1-2-507
Effect of seller's tender; delivery on condition
Sec. 507. (1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.
(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.
(Formerly: Acts 1963, c.317, s.2-507.)

IC 26-1-2-508
Cure by seller of improper tender or delivery; replacement
Sec. 508. (1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.
(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.
(Formerly: Acts 1963, c.317, s.2-508.)

IC 26-1-2-509 Risk of loss in the absence of breach
Sec. 509. (1) Where the contract requires or authorizes the seller to ship the goods by carrier:
(a) if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (IC 26-1-2-505); but
(b) if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.
(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:
(a) on his receipt of possession or control of a negotiable document of title covering the goods; or
(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or
(c) after his receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in IC 26-1-2-503(4)(b).
(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant. Otherwise the risk passes to the buyer on tender of delivery.
(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of IC 26-1-2-327 on sale on approval and IC 26-1-2-510 on effect of breach on risk of loss.
(Formerly: Acts 1963, c.317, s.2-509.) As amended by P.L.152-1986, SEC.147; P.L.143-2007, SEC.16.

IC 26-1-2-510
Effect of breach on risk of loss
Sec. 510. (1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.
(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.
(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.
(Formerly: Acts 1963, c.317, s.2-510.)

IC 26-1-2-511
Tender of payment by buyer; payment by check
Sec. 511. (1) Unless otherwise agreed, tender of payment is a

condition to the seller's duty to tender and complete any delivery.
(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business, unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.
(3) Subject to the provisions of IC 26-1-3.1-802 on the effect of an instrument on an obligation, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.
(Formerly: Acts 1963, c.317, s.2-511.) As amended by P.L.152-1986, SEC.148; P.L.222-1993, SEC.4.

IC 26-1-2-512
Payment by buyer before inspection
Sec. 512. (1) Where the contract requires payment before inspection, nonconformity of the goods does not excuse the buyer from so making payment unless:
(a) the nonconformity appears without inspection; or
(b) despite tender of the required documents the circumstances would justify injunction against honor under IC 26-1-5.1-109(b).
(2) Payment pursuant to subsection (1) does not constitute an acceptance of the goods or impair the buyer's right to inspect or any of his remedies.
(Formerly: Acts 1963, c.317, s.2-512.) As amended by P.L.152-1986, SEC.149; P.L.183-1996, SEC.2.

IC 26-1-2-513
Buyer's right of inspection of goods
Sec. 513. (1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.
(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.
(3) Unless otherwise agreed and subject to the provisions of IC 26-1-2-321(3) on C.I.F. contracts, the buyer is not entitled to inspect the goods before payment of the price when the contract provides:
(a) for delivery "C.O.D." or on other like terms; or
(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.
(4) A place or method of inspection fixed by the parties is presumed to be exclusive, but unless otherwise expressly agreed, it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible,

inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.
(Formerly: Acts 1963, c.317, s.2-513.) As amended by P.L.152-1986, SEC.150.

IC 26-1-2-514
When documents deliverable on acceptance; when on payment
Sec. 514. Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment.
(Formerly: Acts 1963, c.317, s.2-514.)

IC 26-1-2-515
Preserving evidence of goods in dispute
Sec. 515. In furtherance of the adjustment of any claim or dispute
(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and
(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.
(Formerly: Acts 1963, c.317, s.2-515.)

IC 26-1-2-601
Buyer's rights on improper delivery
Sec. 601. Subject to the provisions of IC 26-1-2-612 on breach in installment contracts and unless otherwise agreed under the sections on contractual limitation of remedy (IC 26-1-2-718 and IC 26-1-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:
(a) reject the whole; or
(b) accept the whole; or
(c) accept any commercial unit or units and reject the rest.
(Formerly: Acts 1963, c.317, s.2-601.) As amended by P.L.152-1986, SEC.151.

IC 26-1-2-602
Manner and effect of rightful rejection
Sec. 602. (1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.
(2) Subject to the provisions of the sections on rejected goods (IC 26-1-2-603 and IC 26-1-2-604):
(a) after rejection, any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and (b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of IC 26-1-2-711(3), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but
(c) the buyer has no further obligations with regard to goods rightfully rejected.
(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of IC 26-1-2-703 on seller's remedies in general.
(Formerly: Acts 1963, c.317, s.2-602.) As amended by P.L.152-1986, SEC.152.

IC 26-1-2-603
Merchant buyer's duties as to rightfully rejected goods
Sec. 603. (1) Subject to any security interest in the buyer (IC 26-1-2-711(3)), when the seller has no agent or place of business at the market of rejection, a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.
(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent (10%) on the gross proceeds.
(3) In complying with this section, the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.
(Formerly: Acts 1963, c.317, s.2-603.) As amended by P.L.152-1986, SEC.153.

IC 26-1-2-604
Buyer's options as to salvage of rightfully rejected goods
Sec. 604. Subject to the provisions of IC 26-1-2-603 on perishables, if the seller gives no instructions within a reasonable time after notification of rejection, the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in IC 26-1-2-603. Such action is not acceptance or conversion.
(Formerly: Acts 1963, c.317, s.2-604.) As amended by P.L.152-1986, SEC.154.

IC 26-1-2-605
Waiver of buyer's objections by failure to particularize Sec. 605. (1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:
(a) where the seller could have cured it if stated seasonably; or
(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.
(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.
(Formerly: Acts 1963, c.317, s.2-605.) As amended by P.L.143-2007, SEC.17.

IC 26-1-2-606
What constitutes acceptance of goods
Sec. 606. (1) Acceptance of goods occurs when the buyer:
(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or
(b) fails to make an effective rejection (IC 26-1-2-602(1)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or
(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.
(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.
(Formerly: Acts 1963, c.317, s.2-606.) As amended by P.L.152-1986, SEC.155.

IC 26-1-2-607
Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over
Sec. 607. (1) The buyer must pay at the contract rate for any goods accepted.
(2) Acceptance of goods by the buyer precludes rejection of the goods accepted, and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured, but acceptance does not of itself impair any other remedy provided by IC 26-1-2 for nonconformity.
(3) Where a tender has been accepted:
(a) the buyer must, within a reasonable time after he discovers or should have discovered any breach, notify the seller of breach or be barred from any remedy; and
(b) if the claim is one for infringement or the like (IC 26-1-2-312(3)) and the buyer is sued as a result of such a breach, he must so notify the seller within a reasonable time

after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.
(4) The burden is on the buyer to establish any breach with respect to the goods accepted.
(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:
(a) He may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two (2) litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.
(b) If the claim is one for infringement or the like (IC 26-1-2-312(3)), the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over, and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control, the buyer is so barred.
(6) The provisions of subsections (3), (4), and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (IC 26-1-2-312(3)).
(Formerly: Acts 1963, c.317, s.2-607.) As amended by P.L.152-1986, SEC.156.

IC 26-1-2-608
Revocation of acceptance in whole or in part
Sec. 608. (1) The buyer may revoke his acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him if he has accepted it
(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or
(b) without discovery of such non-conformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.
(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.
(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.
(Formerly: Acts 1963, c.317, s.2-608.)

IC 26-1-2-609
Right to adequate assurance of performance
Sec. 609. (1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing

demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.
(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.
(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.
(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty (30) days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.
(Formerly: Acts 1963, c.317, s.2-609.)

IC 26-1-2-610
Anticipatory repudiation
Sec. 610. When either party repudiates the contract with respect to a performance not yet due, the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:
(a) for a commercially reasonable time await performance by the repudiating party; or
(b) resort to any remedy for breach (IC 26-1-2-703 or IC 26-1-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and
(c) in either case suspend his own performance or proceed in accordance with the provisions of IC 26-1-2-704 on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.
(Formerly: Acts 1963, c.317, s.2-610.) As amended by P.L.152-1986, SEC.157.

IC 26-1-2-611
Retraction of anticipatory repudiation
Sec. 611. (1) Until the repudiating party's next performance is due, he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.
(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of IC 26-1-2-609.
(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.
(Formerly: Acts 1963, c.317, s.2-611.) As amended by P.L.152-1986, SEC.158.

IC 26-1-2-612 "Instalment contract"; breach
Sec. 612. (1) An "instalment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract or its equivalent.
(2) The buyer may reject any instalment which is non-conforming if the non-conformity substantially impairs the value of that instalment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that instalment.
(3) Whenever non-conformity or default with respect to one (1) or more instalments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a non-conforming instalment without seasonably notifying of cancellation or if he brings an action with respect only to past instalments or demands performance as to future instalments.
(Formerly: Acts 1963, c.317, s.2-612.)

IC 26-1-2-613
Casualty to identified goods
Sec. 613. Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (IC 26-1-2-324), then:
(a) if the loss is total, the contract is avoided; and
(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract, the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or deficiency in quantity but without further right against the seller.
(Formerly: Acts 1963, c.317, s.2-613.) As amended by P.L.152-1986, SEC.159.

IC 26-1-2-614
Substituted performance
Sec. 614. (1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.
(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner

provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.
(Formerly: Acts 1963, c.317, s.2-614.)

IC 26-1-2-615
Excuse by failure of presupposed conditions
Sec. 615. Except so far as a seller may have assumed a greater obligation and subject to IC 26-1-2-614 on substituted performance:
(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.
(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.
(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.
(Formerly: Acts 1963, c.317, s.2-615.) As amended by P.L.16-1983, SEC.18.

IC 26-1-2-616
Procedure on notice claiming excuse
Sec. 616. (1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under IC 26-1-2-615, he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of IC 26-1-2-612 relating to breach of installment contracts, then also as to the whole:
(a) terminate and thereby discharge any unexecuted portion of the contract; or
(b) modify the contract by agreeing to take his available quota in substitution.
(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty (30) days, the contract lapses with respect to any deliveries affected.
(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under IC 26-1-2-615.
(Formerly: Acts 1963, c.317, s.2-616.) As amended by P.L.152-1986,

SEC.160.

IC 26-1-2-701
Remedies for breach of collateral contracts not impaired
Sec. 701. Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of IC 26-1-2.
(Formerly: Acts 1963, c.317, s.2-701.) As amended by P.L.152-1986, SEC.161.

IC 26-1-2-702
Seller's remedies on discovery of buyer's insolvency
Sec. 702. (1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under IC 26-1-2-705.
(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten (10) days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three (3) months before delivery the ten (10) day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.
(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under IC 26-1-2-403. Successful reclamation of goods excludes all other remedies with respect to them.
(Formerly: Acts 1963, c.317, s.2-702.) As amended by P.L.93-1985, SEC.5.

IC 26-1-2-703
Seller's remedies in general
Sec. 703. Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (IC 26-1-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may:
(a) withhold delivery of such goods;
(b) stop delivery by any bailee as hereafter provided (IC 26-1-2-705);
(c) proceed under IC 26-1-2-704 respecting goods still unidentified to the contract;
(d) resell and recover damages as hereafter provided (IC 26-1-2-706);
(e) recover damages for nonacceptance (IC 26-1-2-708) or in a proper case the price (IC 26-1-2-709);
(f) cancel.
(Formerly: Acts 1963, c.317, s.2-703.) As amended by P.L.152-1986,

SEC.162.

IC 26-1-2-704
Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods
Sec. 704. (1) An aggrieved seller under IC 26-1-2-703 may:
(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;
(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.
(2) Where the goods are unfinished, an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.
(Formerly: Acts 1963, c.317, s.2-704.) As amended by P.L.152-1986, SEC.163.

IC 26-1-2-705
Seller's stoppage of delivery in transit or otherwise
Sec. 705. (1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (IC 26-1-2-702) and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.
(2) As against such buyer the seller may stop delivery until:
(a) receipt of the goods by the buyer; or
(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or
(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or
(d) negotiation to the buyer of any negotiable document of title covering the goods.
(3) (a) To stop delivery, the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.
(b) After such notification, the bailee must hold and deliver the goods according to the directions of the seller, but the seller is liable to the bailee for any ensuing charges or damages.
(c) If a negotiable document of title has been issued for goods, the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.
(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.
(Formerly: Acts 1963, c.317, s.2-705.) As amended by P.L.152-1986,

SEC.164; P.L.143-2007, SEC.18.

IC 26-1-2-706
Seller's resale, including contract for resale
Sec. 706. (1) Under the conditions stated in IC 26-1-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner, the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of IC 26-1-2-710, but less expenses saved in consequence of the buyer's breach.
(2) Except as otherwise provided in subsection (3) or unless otherwise agreed, resale may be at public or private sale including sale by way of one (1) or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms, but every aspect of the sale including the method, manner, time, place, and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.
(3) Where the resale is at private sale, the seller must give the buyer reasonable notification of his intention to resell.
(4) Where the resale is at public sale:
(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and
(b) it must be made at a usual place or market for public sale if one is reasonably available and, except in the case of goods which are perishable or threaten to decline in value speedily, the seller must give the buyer reasonable notice of the time and place of the resale; and
(c) if the goods are not to be within the view of those attending the sale, the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and
(d) the seller may buy.
(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one (1) or more of the requirements of this section.
(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (IC 26-1-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (IC 26-1-2-711(3)).
(Formerly: Acts 1963, c.317, s.2-706.) As amended by P.L.152-1986, SEC.165.

IC 26-1-2-707 "Person in the position of a seller"
Sec. 707. (1) A "person in the position of a seller" includes (as against a principal) an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.
(2) A person in the position of a seller may as provided in IC 26-1-2 withhold or stop delivery (IC 26-1-2-705) and resell (IC 26-1-2-706) and recover incidental damages (IC 26-1-2-710).
(Formerly: Acts 1963, c.317, s.2-707.) As amended by P.L.152-1986, SEC.166.

IC 26-1-2-708
Seller's damages for nonacceptance or repudiation
Sec. 708. (1) Subject to subsection (2) and to the provisions of IC 26-1-2-723 with respect to proof of market price, the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in IC 26-1-2-710, but less expenses saved in consequence of the buyer's breach.
(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done, then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in IC 26-1-2-710, due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.
(Formerly: Acts 1963, c.317, s.2-708.) As amended by P.L.152-1986, SEC.167.

IC 26-1-2-709
Action for the price
Sec. 709. (1) When the buyer fails to pay the price as it becomes due, the seller may recover, together with any incidental damages under IC 26-1-2-710, the price:
(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and
(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.
(2) Where the seller sues for the price, he must hold for the buyer any goods which have been identified to the contract and are still in his control, except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold. (3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (IC 26-1-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under IC 26-1-2-708.
(Formerly: Acts 1963, c.317, s.2-709.) As amended by P.L.152-1986, SEC.168.

IC 26-1-2-710
Seller's incidental damages
Sec. 710. Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.
(Formerly: Acts 1963, c.317, s.2-710.)

IC 26-1-2-711
Buyer's remedies in general; buyer's security interest in rejected goods
Sec. 711. (1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance, then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (IC 26-1-2-612), the buyer may cancel, and whether or not he has done so may in addition to recovering so much of the price as has been paid:
(a) "cover" and have damages under IC 26-1-2-712 as to all the goods affected whether or not they have been identified to the contract; or
(b) recover damages for nondelivery as provided in IC 26-1-2-713.
(2) Where the seller fails to deliver or repudiates the buyer may also:
(a) if the goods have been identified, recover them as provided in IC 26-1-2-502; or
(b) in a proper case obtain specific performance or replevy the goods as provided in IC 26-1-2-716.
(3) On rightful rejection or justifiable revocation of acceptance, a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care, and custody and may hold such goods and resell them in like manner as an aggrieved seller (IC 26-1-2-706).
(Formerly: Acts 1963, c.317, s.2-711.) As amended by P.L.152-1986, SEC.169.

IC 26-1-2-712
"Cover"; buyer's procurement of substitute goods
Sec. 712. (1) After a breach within IC 26-1-2-711, the buyer may "cover" by making in good faith and without unreasonable delay any

reasonable purchase of or contract to purchase goods in substitution for those due from the seller.
(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (IC 26-1-2-715), but less expenses saved in consequence of the seller's breach.
(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.
(Formerly: Acts 1963, c.317, s.2-712.) As amended by P.L.152-1986, SEC.170.

IC 26-1-2-713
Buyer's damages for nondelivery or repudiation
Sec. 713. (1) Subject to the provisions of IC 26-1-2-723 with respect to proof of market price, the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in IC 26-1-2-715, but less expenses saved in consequence of the seller's breach.
(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.
(Formerly: Acts 1963, c.317, s.2-713.) As amended by P.L.152-1986, SEC.171.

IC 26-1-2-714
Buyer's damages for breach in regard to accepted goods
Sec. 714. (1) Where the buyer has accepted goods and given notification (IC 26-1-2-607(3)), he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.
(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.
(3) In a proper case any incidental and consequential damages under IC 26-1-2-715 may also be recovered.
(Formerly: Acts 1963, c.317, s.2-714.) As amended by P.L.152-1986, SEC.172.

IC 26-1-2-715
Buyer's incidental and consequential damages
Sec. 715. (1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in

connection with effecting cover and any other reasonable expense incident to the delay or other breach.
(2) Consequential damages resulting from the seller's breach include
(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and
(b) injury to person or property proximately resulting from any breach of warranty.
(Formerly: Acts 1963, c.317, s.2-715.)

IC 26-1-2-716
Buyer's right to specific performance or replevin
Sec. 716. (1) Specific performance may be decreed where the goods are unique or in other proper circumstances.
(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.
(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.
(Formerly: Acts 1963, c.317, s.2-716.) As amended by P.L.57-2000, SEC.22.

IC 26-1-2-717
Deduction of damages from the price
Sec. 717. The buyer on notifying the seller of his intention so to do may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.
(Formerly: Acts 1963, c.317, s.2-717.)

IC 26-1-2-718
Liquidation or limitation of damages; deposits
Sec. 718. (1) Damages for breach by either party may be liquidated in the agreement, but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.
(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds: (a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1); or
(b) in the absence of such terms, twenty percent (20%) of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars ($500), whichever is smaller.
(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes:
(a) a right to recover damages under the provisions of IC 26-1-2 other than subsection (1); and
(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.
(4) Where a seller has received payment in goods, their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2), but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in IC 26-1-2-706 on resale by an aggrieved seller.
(Formerly: Acts 1963, c.317, s.2-718.) As amended by P.L.152-1986, SEC.173.

IC 26-1-2-719
Contractual modification or limitation of remedy
Sec. 719. (1) Subject to the provisions of subsections (2) and (3) and of IC 26-1-2-718 on liquidation and limitation of damages:
(a) the agreement may provide for remedies in addition to or in substitution for those provided in IC 26-1-2 and may limit or alter the measure of damages recoverable under IC 26-1-2, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and
(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.
(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in IC 26-1.
(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable, but limitation of damages where the loss is commercial is not.
(Formerly: Acts 1963, c.317, s.2-719.) As amended by P.L.152-1986, SEC.174.

IC 26-1-2-720
Effect of "cancellation" or "rescission" on claims for antecedent breach
Sec. 720. Unless the contrary intention clearly appears,

expressions of "cancelation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.
(Formerly: Acts 1963, c.317, s.2-720.)

IC 26-1-2-721
Remedies for fraud
Sec. 721. Remedies for material misrepresentation or fraud include all remedies available under this IC 1971, 26-1-2 for non-fraudulent breach. In all suits based on fraud or material misrepresentation, if the plaintiff recovers judgment in any amount, he shall also be entitled to recover reasonable attorney fees which shall be entered by the court trying the suit as part of the judgment in that suit. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.
(Formerly: Acts 1963, c.317, s.2-721; Acts 1975, P.L.275, SEC.1.)

IC 26-1-2-722
Who can sue third parties for injury to goods
Sec. 722. Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract
(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;
(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;
(c) either party may with the consent of the other sue for the benefit of whom it may concern.
(Formerly: Acts 1963, c.317, s.2-722.)

IC 26-1-2-723
Proof of market price; time and place
Sec. 723. (1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (IC 26-1-2-708 and IC 26-1-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.
(2) If evidence of a price prevailing at the times or places described in IC 26-1-2 is not readily available, the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of

trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.
(3) Evidence of a relevant price prevailing at a time or place other than the one described in IC 26-1-2 offered by one (1) party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.
(Formerly: Acts 1963, c.317, s.2-723.) As amended by P.L.152-1986, SEC.175.

IC 26-1-2-724
Admissibility of market quotations
Sec. 724. Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.
(Formerly: Acts 1963, c.317, s.2-724.)

IC 26-1-2-725
Statute of limitations in contracts for sale
Sec. 725. (1) An action for breach of any contract for sale must be commenced within four (4) years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one (1) year, but may not extend it.
(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance, the cause of action accrues when the breach is or should have been discovered.
(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach, such other action may be commenced after the expiration of the time limited and within six (6) months after the termination of the first action, unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.
(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before IC 26-1 becomes effective.
(Formerly: Acts 1963, c.317, s.2-725.) As amended by P.L.152-1986, SEC.176.



CHAPTER 2.1. LEASES

IC 26-1-2.1-102
Scope
Sec. 102. IC 26-1-2.1 applies to any transaction, regardless of form, that creates a lease.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-103
Definitions and index of definitions
Sec. 103. (1) Unless the context otherwise requires, in IC 26-1-2.1:
(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.
(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.
(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.
(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.
(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for

a personal, family, or household purpose if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed twenty-five thousand dollars ($25,000).
(f) "Fault" means wrongful act, omission, breach, or default.
(g) "Finance lease" means a lease with respect to which:
(i) the lessor does not select, manufacture, or supply the goods;
(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and
(iii) one (1) of the following occurs:
(A) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;
(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;
(C) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations, or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or
(D) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing: (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person; (b) that the lessee is entitled under IC 26-1-2.1 to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.
(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (IC

26-1-2.1-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.
(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.
(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.
(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in IC 26-1-2.1. Unless the context clearly indicates otherwise, the term includes a sublease agreement.
(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by IC 26-1-2.1 and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.
(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.
(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.
(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.
(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.
(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract. (r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.
(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.
(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.
(u) "Present value" means the amount as of a date certain of one (1) or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.
(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.
(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.
(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.
(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.
(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.
(2) Other definitions applying to IC 26-1-2.1 and the sections in which they appear are:
"Accessions". IC 26-1-2.1-310(1).
"Construction mortgage". IC 26-1-2.1-309(1)(d).
"Encumbrance". IC 26-1-2.1-309(1)(e).
"Fixtures". IC 26-1-2.1-309(1)(a).
"Fixture filing". IC 26-1-2.1-309(1)(b).
"Purchase money lease". IC 26-1-2.1-309(1)(c).
(3) The following definitions in other chapters apply to IC 26-1-2.1:
"Account". IC 26-1-9.1-102(a)(2).
"Between merchants". IC 26-1-2-104(3).
"Buyer". IC 26-1-2-103(1)(a).
"Chattel paper". IC 26-1-9.1-102(a)(11).
"Consumer goods". IC 26-1-9.1-102(a)(23).
"Document". IC 26-1-9.1-102(a)(30). "Entrusting". IC 26-1-2-403(3).
"General intangibles". IC 26-1-9.1-102(a)(42).
"Good faith". IC 26-1-2-103(1)(b).
"Instrument". IC 26-1-9.1-102(a)(47).
"Merchant". IC 26-1-2-104(1).
"Mortgage". IC 26-1-9.1-102(a)(55).
"Pursuant to commitment". IC 26-1-9.1-102(a)(68).
"Receipt". IC 26-1-2-103(1)(c).
"Sale". IC 26-1-2-106(1).
"Sale on approval". IC 26-1-2-326.
"Sale or return". IC 26-1-2-326.
"Seller". IC 26-1-2-103(1)(d).
(4) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-2.1.
As added by P.L.189-1991, SEC.3. Amended by P.L.57-2000, SEC.23; P.L.143-2007, SEC.19.

IC 26-1-2.1-104
Leases subject to other statutes
Sec. 104. (1) A lease, although subject to IC 26-1-2.1, is also subject to any applicable:
(a) certificate of title statute of this state;
(b) certificate of title statute of another jurisdiction (IC 26-1-2.1-105); or
(c) consumer protection statute of this state, or final consumer protection decision of a court of this state existing on the effective date of IC 26-1-2.1.
(2) In case of conflict between IC 26-1-2.1, other than IC 26-1-2.1-105, IC 26-1-2.1-304(3), and IC 26-1-2.1-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.
(3) Failure to comply with an applicable law has only the effect specified therein.
As added by P.L.189-1991, SEC.3. Amended by P.L.1-1992, SEC.134.

IC 26-1-2.1-105
Territorial application of article to goods covered by certificate of title
Sec. 105. Subject to the provisions of IC 26-1-2.1-304(3) and IC 26-1-2.1-305(3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the

conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of:
(a) surrender of the certificate; or
(b) four (4) months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-106
Limitation on power of parties to consumer lease to choose applicable law and judicial forum
Sec. 106. (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty (30) days thereafter or in which the goods are to be used, the choice is not enforceable.
(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-107
Waiver or renunciation of claim or right after default
Sec. 107. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-108
Unconscionability
Sec. 108. (1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.
(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.
(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the

setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.
(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:
(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.
(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action the lessee knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.
(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-109
Option to accelerate at will
Sec. 109. (1) A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party deems the party insecure" or in words of similar import must be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired.
(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-201
Statute of frauds
Sec. 201. (1) A lease contract is not enforceable by way of action or defense unless:
(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars ($1,000); or
(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.
(2) Any description of leased goods or of the lease term is

sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.
(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.
(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:
(a) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;
(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or
(c) with respect to goods that have been received and accepted by the lessee.
(5) The lease term under a lease contract referred to in subsection (4) is:
(a) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;
(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or
(c) a reasonable lease term.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-202
Final written expression; parol or extrinsic evidence
Sec. 202. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:
(a) by course of dealing or usage of trade or by course of performance; and
(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and

exclusive statement of the terms of the agreement.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-203
Seals inoperative
Sec. 203. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-204
Formation in general
Sec. 204. (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.
(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.
(3) Although one (1) or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-205
Firm offers
Sec. 205. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three (3) months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-206
Offer and acceptance in formation of lease contract
Sec. 206. (1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.
(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-207
Repealed
(Repealed by P.L.143-2007, SEC.78.)

IC 26-1-2.1-208
Modification, rescission, and waiver
Sec. 208. (1) An agreement modifying a lease contract needs no consideration to be binding.
(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.
(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.
(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-209
Lessee under finance lease as beneficiary of supply contract
Sec. 209. (1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.
(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (IC 26-1-2.1-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or (ii) impose any duty or liability under the supply contract on the lessee.
(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee

under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.
(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-210
Express warranties
Sec. 210. (1) Express warranties by the lessor are created as follows:
(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.
(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.
(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.
(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-211
Warranties against interference and against infringement; lessee's obligation against infringement
Sec. 211. (1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.
(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.
(3) A lessee who furnishes specifications to a lessor or a supplier

shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-212
Implied warranty of merchantability
Sec. 212. (1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.
(2) Goods to be merchantable must be at least such as:
(a) pass without objection in the trade under the description in the lease agreement;
(b) in the case of fungible goods, are of fair average quality within the description;
(c) are fit for the ordinary purposes for which goods of that type are used;
(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;
(e) are adequately contained, packaged, and labeled as the lease agreement may require; and
(f) conform to any promises or affirmations of fact made on the container or label.
(3) Other implied warranties may arise from course of dealing or usage of trade.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-213
Implied warranty of fitness for particular purpose
Sec. 213. Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-214
Exclusion or modification of warranties
Sec. 214. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of IC 26-1-2.1-202 on parol or extrinsic evidence, negation or limitation is inoperative to the

extent that the construction is unreasonable.
(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".
(3) Notwithstanding subsection (2), but subject to subsection (4):
(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;
(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and
(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.
(4) To exclude or modify a warranty against interference or against infringement (IC 26-1-2.1-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-215
Cumulation and conflict of warranties express or implied
Sec. 215. Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:
(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.
(b) A sample from an existing bulk displaces inconsistent general language of description.
(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-216
Third-party beneficiaries of express and implied warranties
Sec. 216. A warranty to or for the benefit of a lessee under IC 26-1-2.1, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-217
Identification
Sec. 217. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:
(a) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;
(b) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or
(c) when the young are conceived, if the lease contract is for a lease of unborn young of animals.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-218
Insurance and proceeds
Sec. 218. (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.
(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.
(3) Notwithstanding a lessee's insurable interest under subsections

(1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.
(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.
(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-219
Risk of loss
Sec. 219. (1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.
(2) Subject to the provisions of IC 26-1-2.1 on the effect of default on risk of loss (IC 26-1-2.1-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:
(a) If the lease contract requires or authorizes the goods to be shipped by carrier:
(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but
(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.
(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.
(c) In any case not within subdivision (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-220
Effect of default on risk of loss
Sec. 220. (1) Where risk of loss is to pass to the lessee and the time of passage is not stated: (a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.
(b) If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.
(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in the supplier's effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-221
Casualty to identified goods
Sec. 221. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or IC 26-1-2.1-219, then:
(a) if the loss is total, the lease contract is avoided; and
(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lessee's option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-301
Enforceability of lease contract
Sec. 301. Except as otherwise provided in IC 26-1-2.1, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-302
Title to and possession of goods Sec. 302. Except as otherwise provided in IC 26-1-2.1, each provision of IC 26-1-2.1 applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-303
"Creation of a security interest"; alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; assignment of rights
Sec. 303. (1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to IC 26-1-9.1, by reason of IC 26-1-9.1-109(a)(3).
(2) Except as provided in subsection (3) and IC 26-1-9.1-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.
(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).
(4) Subject to subsection (3) and IC 26-1-9.1-407:
(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in IC 26-1-2.1-501(2); or
(b) if subdivision (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as

limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.
(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.
(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.
(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.
As added by P.L.189-1991, SEC.3. Amended by P.L.57-2000, SEC.24; P.L.1-2002, SEC.99.

IC 26-1-2.1-304
Subsequent lease of goods by lessor
Sec. 304. (1) Subject to IC 26-1-2.1-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and IC 26-1-2.1-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:
(a) the lessor's transferor was deceived as to the identity of the lessor;
(b) the delivery was in exchange for a check which is later dishonored;
(c) it was agreed that the transaction was to be a "cash sale"; or
(d) the delivery was procured through fraud punishable as larcenous under the criminal law.
(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the

goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.
(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-305
Sale or sublease of goods by lessee
Sec. 305. (1) Subject to the provisions of IC 26-1-2.1-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and IC 26-1-2.1-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:
(a) the lessor was deceived as to the identity of the lessee;
(b) the delivery was in exchange for a check which is later dishonored; or
(c) the delivery was procured through fraud punishable as larcenous under the criminal law.
(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.
(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-306
Priority of certain liens arising by operation of law Sec. 306. If a person in the ordinary course of the person's business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or IC 26-1-2.1 unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-307
Priority of liens related to lease contract
Sec. 307. (1) Except as otherwise provided in IC 26-1-2.1-306, a creditor of a lessee takes subject to the lease contract.
(2) Except as otherwise provided in subsection (3) and in IC 26-1-2.1-306 and IC 26-1-2.1-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.
(3) Except as otherwise provided in IC 26-1-9.1-317, IC 26-1-9.1-321, and IC 26-1-9.1-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.
As added by P.L.189-1991, SEC.3. Amended by P.L.57-2000, SEC.25.

IC 26-1-2.1-308
Special rights of creditors
Sec. 308. (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.
(2) Nothing in IC 26-1-2.1 impairs the rights of creditors of a lessor if the lease contract:
(a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like; and
(b) is made under circumstances which under any statute or rule of law apart from IC 26-1-2.1 would constitute the transaction a fraudulent transfer or voidable preference.
(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease

contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-309
Lessor's and lessee's rights when goods become fixtures
Sec. 309. (1) In this section:
(a) goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;
(b) a "fixture filing" is the filing, in the office where a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of IC 26-1-9.1-502(a) and IC 26-1-9.1-502(b);
(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;
(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and
(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.
(2) Under IC 26-1-2.1 a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under IC 26-1-2.1 of ordinary building materials incorporated into an improvement on land.
(3) IC 26-1-2.1 does not prevent creation of a lease of fixtures pursuant to real estate law.
(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:
(a) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten (10) days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or
(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the

lessee has an interest of record in the real estate or is in possession of the real estate.
(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:
(a) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or
(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or
(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or
(d) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.
(6) Notwithstanding subsection 4(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.
(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.
(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and IC 26-1-2.1, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under IC 26-1-2.1, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not

the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.
(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of IC 26-1-9.1.
As added by P.L.189-1991, SEC.3. Amended by P.L.34-1997, SEC.17; P.L.57-2000, SEC.26.

IC 26-1-2.1-310
Lessor's and lessee's rights when goods become accessions
Sec. 310. (1) Goods are "accessions" when they are installed in or affixed to other goods.
(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).
(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.
(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:
(a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or
(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.
(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may:
(a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and IC 26-1-2.1; or
(b) if necessary to enforce the lessor's or the lessee's other rights and remedies under IC 26-1-2.1; remove the goods from the whole, free and clear of all interests in the whole, but the lessor or lessee must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-311
Subordination by agreement; persons entitled to priority
Sec. 311. Nothing in IC 26-1-2.1 prevents subordination by agreement by any person entitled to priority.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-401
Insecurity; adequate assurance of performance
Sec. 401. (1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.
(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which the insecure party has not already received the agreed return.
(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty (30) days after receipt of a demand by the other party.
(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.
(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-402
Anticipatory repudiation
Sec. 402. If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract

to the other, the aggrieved party may:
(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;
(b) make demand pursuant to IC 26-1-2.1-401 and await assurance of future performance adequate under the circumstances of the particular case; or
(c) resort to any right or remedy upon default under the lease contract or IC 26-1-2.1, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of IC 26-1-2.1 on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (IC 26-1-2.1-524).
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-403
Retraction of anticipatory repudiation
Sec. 403. (1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.
(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under IC 26-1-2.1-401.
(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-404
Substituted performance
Sec. 404. (1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.
(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation: (a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and
(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-405
Excused performance
Sec. 405. Subject to IC 26-1-2.1-404 on substituted performance, the following rules apply:
(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subdivisions (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.
(b) If the causes mentioned in subdivision (a) affect only part of the lessor's or the supplier's capacity to perform, the lessor or supplier shall allocate production and deliveries among the lessor's or supplier's customers but at the lessor's or supplier's option may include regular customers not then under contract for sale or lease as well as the lessor's or supplier's own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.
(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subdivision (b), of the estimated quota thus made available for the lessee.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-406
Procedure on excused performance
Sec. 406. (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under IC 26-1-2.1-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially

impaired (IC 26-1-2.1-510):
(a) terminate the lease contract (IC 26-1-2.1-505(2)); or
(b) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.
(2) If, after receipt of a notification from the lessor under IC 26-1-2.1-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty (30) days, the lease contract lapses with respect to any deliveries affected.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-407
Irrevocable promises; finance leases
Sec. 407. (1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.
(2) A promise that has become irrevocable and independent under subsection (1):
(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and
(b) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.
(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-501
Default; procedure
Sec. 501. (1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and IC 26-1-2.1.
(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in IC 26-1-2.1 and, except as limited by IC 26-1-2.1, as provided in the lease agreement.
(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including

administrative proceeding, arbitration, or the like, in accordance with IC 26-1-2.1.
(4) Except as otherwise provided in IC 26-1-2.1-106(1) or IC 26-1-2.1 or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.
(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part does not apply.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-502
Notice after default
Sec. 502. Except as otherwise provided in IC 26-1-2.1 or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-503
Modification or impairment of rights and remedies
Sec. 503. (1) Except as otherwise provided in IC 26-1-2.1, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in IC 26-1-2.1 and may limit or alter the measure of damages recoverable under IC 26-1-2.1.
(2) Resort to a remedy provided under IC 26-1-2.1 or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in IC 26-1-2.1.
(3) Consequential damages may be liquidated under IC 26-1-2.1-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.
(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by IC 26-1-2.1.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-504 Liquidation of damages
Sec. 504. (1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.
(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in IC 26-1-2.1.
(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (IC 26-1-2.1-525 or IC 26-1-2.1-526), the lessee is entitled to restitution of any amount by which the sum of the lessee's payments exceeds:
(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or
(b) in the absence of those terms, twenty percent (20%) of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars ($500).
(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:
(a) a right to recover damages under the provisions of IC 26-1-2.1 other than subsection (1); and
(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-505
Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies
Sec. 505. (1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.
(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.
(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not

be construed as a renunciation or discharge of any claim in damages for an antecedent default.
(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under IC 26-1-2.1 for default.
(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-506
Statute of limitations
Sec. 506. (1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four (4) years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one (1) year.
(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.
(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six (6) months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.
(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before IC 26-1-2.1 becomes effective.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-507
Proof of market rent; time and place
Sec. 507. (1) Damages based on market rent (IC 26-1-2.1-519 or IC 26-1-2.1-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the time of the default.
(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease

agreement and prevailing at the times or places described in IC 26-1-2.1 is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.
(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in IC 26-1-2.1 offered by one party is not admissible unless and until the party has given the other party notice the court finds sufficient to prevent unfair surprise.
(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-508
Lessee's remedies
Sec. 508. (1) If a lessor fails to deliver the goods in conformity to the lease contract (IC 26-1-2.1-509) or repudiates the lease contract (IC 26-1-2.1-402), or a lessee rightfully rejects the goods (IC 26-1-2.1-509) or justifiably revokes acceptance of the goods (IC 26-1-2.1-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (IC 26-1-2.1-510), the lessor is in default under the lease contract and the lessee may:
(a) cancel the lease contract (IC 26-1-2.1-505(1));
(b) recover so much of the rent and security as has been paid and is just under the circumstances;
(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (IC 26-1-2.1-518 and IC 26-1-2.1-520), or recover damages for nondelivery (IC 26-1-2.1-519 and IC 26-1-2.1-520); and
(d) exercise any other rights or pursue any other remedies provided in the lease contract.
(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:
(a) if the goods have been identified, recover them (IC 26-1-2.1-522); or
(b) in a proper case, obtain specific performance or replevy the

goods (IC 26-1-2.1-521).
(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in IC 26-1-2.1-519(3).
(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (IC 26-1-2.1-519(4)).
(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to IC 26-1-2.1-527(5).
(6) Subject to the provisions of IC 26-1-2.1-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.
As added by P.L.189-1991, SEC.3. Amended by P.L.1-1992, SEC.135.

IC 26-1-2.1-509
Lessee's rights on improper delivery; rightful rejection
Sec. 509. (1) Subject to the provisions of IC 26-1-2.1-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.
(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-510
Installment lease contracts; rejection and default
Sec. 510. (1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.
(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment

lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-511
Merchant lessee's duties as to rightfully rejected goods
Sec. 511. (1) Subject to any security interest of a lessee (IC 26-1-2.1-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in the merchant lessee's possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.
(2) If a merchant lessee (subsection (1)) or any other lessee (IC 26-1-2.1-512) disposes of goods, the merchant lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent (10%) of the gross proceeds.
(3) In complying with this section or IC 26-1-2.1-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.
(4) A purchaser who purchases in good faith from a lessee pursuant to this section or IC 26-1-2.1-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of IC 26-1-2.1.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-512
Lessee's duties as to rightfully rejected goods
Sec. 512. (1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (IC 26-1-2.1-511) and subject to any security interest of a lessee (IC 26-1-2.1-508(5)):
(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's

seasonable notification of rejection;
(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in IC 26-1-2.1-511; but
(c) the lessee has no further obligations with regard to goods rightfully rejected.
(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-513
Cure by lessor of improper tender or delivery; replacement
Sec. 513. (1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.
(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessor or the supplier seasonably notifies the lessee.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-514
Waiver of lessee's objections
Sec. 514. (1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:
(a) if, stated seasonably, the lessor or the supplier could have cured it (IC 26-1-2.1-513); or
(b) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.
(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.
As added by P.L.189-1991, SEC.3. Amended by P.L.143-2007, SEC.20.
IC 26-1-2.1-515
Acceptance of goods
Sec. 515. (1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:
(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or
(b) the lessee fails to make an effective rejection of the goods (IC 26-1-2.1-509(2)).
(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-516
Effect of acceptance of goods; notice of default; burden of establishing
Sec. 516. (1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.
(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by IC 26-1-2.1 or the lease agreement for nonconformity.
(3) If a tender has been accepted:
(a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;
(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (IC 26-1-2.1-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and
(c) the burden is on the lessee to establish any default.
(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:
(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the

person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two (2) litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.
(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (IC 26-1-2.1-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.
(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (IC 26-1-2.1-211).
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-517
Revocation of acceptance of goods
Sec. 517. (1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:
(a) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or
(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.
(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.
(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.
(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.
(5) A lessee who so revokes has the same rights and duties with

regard to the goods involved as if the lessee had rejected them.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-518
Cover; substitute goods
Sec. 518. (1) After a default by a lessor under the lease contract of the type described in IC 26-1-2.1-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.
(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (IC 26-1-2.1-504) or otherwise determined pursuant to agreement of the parties (IC 26-1-1-102(3) and IC 26-1-2.1-503), if a lessee's cover is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.
(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and IC 26-1-2.1-519 governs.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-519
Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods
Sec. 519. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (IC 26-1-2.1-504) or otherwise determined pursuant to agreement of the parties (IC 26-1-1-102(3) and IC 26-1-2.1-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under IC 26-1-2.1-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining

lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.
(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.
(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (IC 26-1-2.1-516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.
(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-520
Lessee's incidental and consequential damages
Sec. 520. (1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.
(2) Consequential damages resulting from a lessor's default include:
(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and
(b) injury to person or property proximately resulting from any breach of warranty.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-521
Lessee's right to specific performance or replevin
Sec. 521. (1) Specific performance may be decreed if the goods

are unique or in other proper circumstances.
(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.
(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-522
Lessee's right to goods on lessor's insolvency
Sec. 522. (1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (IC 26-1-2.1-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten (10) days after receipt of the first installment of rent and security.
(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-523
Lessor's remedies
Sec. 523. (1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (IC 26-1-2.1-510), the lessee is in default under the lease contract and the lessor may:
(a) cancel the lease contract (IC 26-1-2.1-505(1));
(b) proceed respecting goods not identified to the lease contract (IC 26-1-2.1-524);
(c) withhold delivery of the goods and take possession of goods previously delivered (IC 26-1-2.1-525);
(d) stop delivery of the goods by any bailee (IC 26-1-2.1-526);
(e) dispose of the goods and recover damages (IC 26-1-2.1-527), or retain the goods and recover damages (IC 26-1-2.1-528), or in a proper case recover rent (IC 26-1-2.1-529); and
(f) exercise any other rights or pursue any other remedies provided in the lease contract. (2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.
(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:
(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2); or
(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).
As added by P.L.189-1991, SEC.3. Amended by P.L.1-1992, SEC.136.

IC 26-1-2.1-524
Lessor's right to identify goods to lease contract
Sec. 524. (1) After default by the lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:
(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and
(b) dispose of goods (IC 26-1-2.1-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.
(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-525
Lessor's right to possession of goods
Sec. 525. (1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.
(2) After a default by the lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a) or, if

agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (IC 26-1-2.1-527).
(3) The lessor may proceed under subsection (2) without judicial process if that can be done without breach of the peace or the lessor may proceed by action.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-526
Lessor's stoppage of delivery
Sec. 526. (1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.
(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:
(a) receipt of the goods by the lessee;
(b) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or
(c) such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.
(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.
(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.
(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.
As added by P.L.189-1991, SEC.3. Amended by P.L.143-2007, SEC.21.

IC 26-1-2.1-527
Lessor's rights to dispose of goods
Sec. 527. (1) After a default by a lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a)

or after the lessor refuses to deliver or takes possession of goods (IC 26-1-2.1-525 or IC 26-1-2.1-526), or, if agreed, after other default by the lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.
(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (IC 26-1-2.1-504) or otherwise determined pursuant to agreement of the parties (IC 26-1-1-102(3) and IC 26-1-2.1-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under IC 26-1-2.1-530, less expenses saved in consequence of the lessee's default.
(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and IC 26-1-2.1-528 governs.
(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of IC 26-1-2.1.
(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (IC 26-1-2.1-508(5)).
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-528
Lessor's damages for nonacceptance or repudiation
Sec. 528. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (IC 26-1-2.1-504) or otherwise determined pursuant to agreement of the parties (IC 26-1-1-102(3) and IC 26-1-2.1-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for

treatment under IC 26-1-2.1-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a), or, if agreed, for other default of the lease, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under IC 26-1-2.1-530, less expenses saved in consequence of the lessee's default.
(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under IC 26-1-2.1-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-529
Lessor's action for the rent
Sec. 529. (1) After default by the lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:
(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (IC 26-1-2.1-219):
(i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;
(ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement; and
(iii) any incidental damages allowed under IC 26-1-2.1-530, less expenses saved in consequence of the lessee's default; and
(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing: (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;
(ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement; and
(iii) any incidental damages allowed under IC 26-1-2.1-530, less expenses saved in consequence of the lessee's default.
(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.
(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by IC 26-1-2.1-527 or IC 26-1-2.1-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to IC 26-1-2.1-527 or IC 26-1-2.1-528.
(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.
(5) After default by the lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for non-acceptance under IC 26-1-2.1-527 and IC 26-1-2.1-528.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-530
Lessor's incidental damages
Sec. 530. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-531
Standing to sue third parties for injury to goods
Sec. 531. (1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the

third party, and (b) the lessee also has a right of action against the third party if the lessee:
(i) has a security interest in the goods;
(ii) has an insurable interest in the goods; or
(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.
(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the party plaintiff suit or settlement, subject to the party plaintiff's own interest, is as a fiduciary for the other party to the lease contract.
(3) Either party with the consent of the other may sue for the benefit of whom it may concern.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-532
Recovery by lessor for loss of or damage to residual interest
Sec. 532. In addition to any other recovery permitted by IC 26-1-2.1 or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.
As added by P.L.189-1991, SEC.3.



CHAPTER 3. REPEALED



CHAPTER 3.1. NEGOTIABLE INSTRUMENTS

IC 26-1-3.1-102
Subject matter
Sec. 102. (a) IC 26-1-3.1 applies to negotiable instruments. It does not apply to money, to payment orders governed by IC 26-1-4.1, or to securities governed by IC 26-1-8.1.
(b) If there is conflict between IC 26-1-3.1 and IC 26-1-4 or IC 26-1-9.1, IC 26-1-4, and IC 26-1-9.1 govern.
(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of IC 26-1-3.1 to the extent of the inconsistency.
As added by P.L.222-1993, SEC.5. Amended by P.L.247-1995, SEC.4; P.L.57-2000, SEC.27.

IC 26-1-3.1-103
Definitions
Sec. 103. (a) In IC 26-1-3.1:
(1) "Acceptor" means a drawee who has accepted a draft.
(2) "Consumer account" means an account established by an individual primarily for personal, family, or household purposes.
(3) "Consumer transaction" means a transaction in which an individual incurs an obligation primarily for personal, family, or household purposes.
(4) "Drawee" means a person ordered in a draft to make payment.
(5) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.
(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(7) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.
(8) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one (1) or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.
(9) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards

prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by IC 26-1-3.1 or IC 26-1-4.
(10) "Party" means a party to an instrument.
(11) "Principal obligor", with respect to an instrument, means the accommodated party or any other party to the instrument against whom a secondary obligor has recourse under this article.
(12) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.
(13) "Prove" with respect to a fact means to meet the burden of establishing the fact (IC 26-1-1-201(8)).
(14) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.
(15) "Remotely-created consumer item" means an item that is drawn on a consumer account, is not created by the payor bank, and does not bear a handwritten signature purporting to be the signature of the drawer.
(16) "Secondary obligor", with respect to an instrument, means:
(A) an endorser or an accommodation party;
(B) a drawer having the obligation described in IC 26-1-3.1-414(d); or
(C) any other party to the instrument that has recourse against another party to the instrument under IC 26-1-3.1-116(b).
(b) Other definitions applying to IC 26-1-3.1 and the sections in which they appear are:
"Acceptance". IC 26-1-3.1-409.
"Accommodated party". IC 26-1-3.1-419.
"Accommodation party". IC 26-1-3.1-419.
"Alteration". IC 26-1-3.1-407.
"Anomalous endorsement". IC 26-1-3.1-205.
"Blank endorsement". IC 26-1-3.1-205.
"Cashier's check". IC 26-1-3.1-104.
"Certificate of deposit". IC 26-1-3.1-104.
"Certified check". IC 26-1-3.1-409.
"Check". IC 26-1-3.1-104.
"Consideration". IC 26-1-3.1-303.
"Draft". IC 26-1-3.1-104.
"Holder in due course". IC 26-1-3.1-302.
"Incomplete instrument". IC 26-1-3.1-115. "Endorsement". IC 26-1-3.1-204.
"Endorser". IC 26-1-3.1-204.
"Instrument". IC 26-1-3.1-104.
"Issue". IC 26-1-3.1-105.
"Issuer". IC 26-1-3.1-105.
"Negotiable instrument". IC 26-1-3.1-104.
"Negotiation". IC 26-1-3.1-201.
"Note". IC 26-1-3.1-104.
"Payable at a definite time". IC 26-1-3.1-108.
"Payable on demand". IC 26-1-3.1-108.
"Payable to bearer". IC 26-1-3.1-109.
"Payable to order". IC 26-1-3.1-109.
"Payment". IC 26-1-3.1-602.
"Person entitled to enforce". IC 26-1-3.1-301.
"Presentment". IC 26-1-3.1-501.
"Reacquisition". IC 26-1-3.1-207.
"Special endorsement". IC 26-1-3.1-205.
"Teller's check". IC 26-1-3.1-104.
"Transfer of an instrument". IC 26-1-3.1-203.
"Traveler's check". IC 26-1-3.1-104.
"Value". IC 26-1-3.1-303.
(c) The following definitions in other IC 26-1-4 apply to IC 26-1-3.1:
"Banking day". IC 26-1-4-104.
"Clearing house". IC 26-1-4-104.
"Collecting bank". IC 26-1-4-105.
"Depositary bank". IC 26-1-4-105.
"Documentary draft". IC 26-1-4-104.
"Intermediary bank". IC 26-1-4-105.
"Item". IC 26-1-4-104.
"Payor bank". IC 26-1-4-105.
"Suspends payments". IC 26-1-4-104.
(d) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-3.1.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.2.

IC 26-1-3.1-104
Negotiable instrument
Sec. 104. (a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:
(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;
(2) is payable on demand or at a definite time; and
(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain: (A) an undertaking or power to give, maintain, or protect collateral to secure payment;
(B) an authorization or power to the holder to confess judgment or realize on or dispose of collateral; or
(C) a waiver of the benefit of any law intended for the advantage or protection of an obligor.
(b) "Instrument" means a negotiable instrument.
(c) An order that meets all of the requirements of subsection (a), except subdivision (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.
(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by IC 26-1-3.1.
(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft", a person entitled to enforce the instrument may treat it as either.
(f) "Check" means:
(1) a draft, other than a documentary draft, payable on demand and drawn on a bank; or
(2) a cashier's check or teller's check.
An instrument may be a check even though it is described on its face by another term, such as "money order".
(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.
(h) "Teller's check" means a draft drawn by a bank:
(1) on another bank; or
(2) payable at or through a bank.
(i) "Traveler's check" means an instrument that:
(1) is payable on demand;
(2) is drawn on or payable at or through a bank;
(3) is designated by the term "traveler's check" or by a substantially similar term; and
(4) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.
(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-105
Issue of instrument
Sec. 105. (a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.
(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance

is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.
(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-106
Unconditional promise or order
Sec. 106. (a) Except as provided in this section, for the purposes of IC 26-1-3.1-104(a), a promise or order is unconditional unless it states:
(1) an express condition to payment;
(2) that the promise or order is subject to or governed by another record; or
(3) that rights or obligations with respect to the promise or order are stated in another record.
A reference to another record does not of itself make the promise or order conditional.
(b) A promise or order is not made conditional:
(1) by a reference to another record for a statement of rights with respect to collateral, prepayment, or acceleration; or
(2) because payment is limited to resort to a particular fund or source.
(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of IC 26-1-3.1-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.
(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of IC 26-1-3.1-104(a), but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.3.

IC 26-1-3.1-107
Instrument payable in foreign money
Sec. 107. Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for

the purchase of dollars on the day on which the instrument is paid.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-108
Payable on demand or at definite time
Sec. 108. (a) A promise or order is "payable on demand" if it:
(1) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or
(2) does not state any time of payment.
(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of:
(1) prepayment;
(2) acceleration;
(3) extension at the option of the holder; or
(4) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.
(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-109
Payable to bearer or to order
Sec. 109. (a) A promise or order is payable to bearer if it:
(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;
(2) does not state a payee; or
(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.
(b) A promise or order that is not payable to bearer is payable to order if it is payable:
(1) to the order of an identified person; or
(2) to an identified person or order.
A promise or order that is payable to order is payable to the identified person.
(c) An instrument payable to bearer may become payable to an identified person if it is specially endorsed under IC 26-1-3.1-205(a). An instrument payable to an identified person may become payable to bearer if it is endorsed in blank under IC 26-1-3.1-205(b).
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-110
Identification of person to whom instrument is payable
Sec. 110. (a) The person to whom an instrument is initially

payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one (1) person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one (1) or more of the signers.
(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.
(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:
(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.
(2) If an instrument is payable to:
(A) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;
(B) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;
(C) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or
(D) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.
(d) If an instrument is payable to two (2) or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two (2) or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two (2) or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.
As added by P.L.222-1993, SEC.5.
IC 26-1-3.1-111
Place of payment
Sec. 111. Except as otherwise provided for items in IC 26-1-4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one (1) place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-112
Interest
Sec. 112. (a) Unless otherwise provided in the instrument:
(1) an instrument is not payable with interest; and
(2) interest on an interest-bearing instrument is payable from the date of the instrument.
(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-113
Date of instrument
Sec. 113. (a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in IC 26-1-4-401(c), an instrument payable on demand is not payable before the date of the instrument.
(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-114
Contradictory terms of instrument
Sec. 114. If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.
As added by P.L.222-1993, SEC.5.
IC 26-1-3.1-115
Incomplete instrument
Sec. 115. (a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.
(b) Subject to subsection (c), if an incomplete instrument is an instrument under IC 26-1-3.1-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under IC 26-1-3.1-104, but, after completion, the requirements of IC 26-1-3.1-104 are met, the instrument may be enforced according to its terms as augmented by completion.
(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under IC 26-1-3.1-407.
(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-116
Joint and several liability; contribution
Sec. 116. (a) Except as otherwise provided in the instrument, two (2) or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees, or anomalous endorsers are jointly and severally liable in the capacity in which they sign.
(b) Except as provided in IC 26-1-3.1-419(f) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.4.

IC 26-1-3.1-117
Other agreements affecting instrument
Sec. 117. Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-118 Statute of limitations
Sec. 118. (a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six (6) years after the due date or dates stated in the note or, if a due date is accelerated, within six (6) years after the accelerated due date.
(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six (6) years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten (10) years.
(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three (3) years after dishonor of the draft or ten (10) years after the date of the draft, whichever period expires first.
(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three (3) years after demand for payment is made to the acceptor or issuer, as the case may be.
(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six (6) years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six (6) year period begins when a demand for payment is in effect and the due date has passed.
(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced:
(1) within six (6) years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or
(2) within six (6) years after the date of the acceptance if the obligation of the acceptor is payable on demand.
(g) Unless governed by other law regarding claims for indemnity or contribution, an action:
(1) for conversion of an instrument, for money had and received, or like action based on conversion;
(2) for breach of warranty; or
(3) to enforce an obligation, duty, or right arising under IC 26-1-3.1;
and not governed by this section must be commenced within three (3) years after the cause of action accrues.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-119
Notice of right to defend action
Sec. 119. In an action for breach of an obligation for which a third person is answerable over pursuant to IC 26-1-3.1 or IC 26-1-4, the

defendant may give the third person notice of the litigation in a record, and the person notified may then give similar notice to any other person who is answerable over. If the notice states:
(1) that the person notified may come in and defend; and
(2) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two (2) litigations;
the person notified is so bound unless after reasonable receipt of the notice the person notified does come in and defend.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.5.

IC 26-1-3.1-201
Negotiation
Sec. 201. (a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.
(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-202
Negotiation subject to rescission
Sec. 202. (a) Negotiation is effective even if obtained:
(1) from an infant, a corporation exceeding its powers, or a person without capacity;
(2) by fraud, duress, or mistake; or
(3) in breach of duty or as part of an illegal transaction.
(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-203
Transfer of instrument; rights acquired by transfer
Sec. 203. (a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.
(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.
(c) Unless otherwise agreed, if an instrument is transferred for

value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.
(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under IC 26-1-3.1 and has only the rights of a partial assignee.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-204
Endorsement
Sec. 204. (a) "Endorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of:
(1) negotiating the instrument;
(2) restricting payment of the instrument; or
(3) incurring endorser's liability on the instrument;
but regardless of the intent of the signer, a signature and its accompanying words is an endorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.
(b) "Endorser" means a person who makes an endorsement.
(c) For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.
(d) If an instrument is payable to a holder under a name that is not the name of the holder, endorsement may be made by the holder in the name stated in the instrument or in the holder's name, or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-205
Special endorsement; blank endorsement; anomalous endorsement
Sec. 205. (a) If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a "special endorsement". When specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in IC 26-1-3.1-110 apply to special endorsements.
(b) If an endorsement is made by the holder of an instrument and it is not a special endorsement, it is a "blank endorsement". When endorsed in blank, an instrument becomes payable to bearer and may

be negotiated by transfer of possession alone until specially endorsed.
(c) The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.
(d) "Anomalous endorsement" means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the instrument may be negotiated.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-206
Restrictive endorsement
Sec. 206. (a) An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.
(b) An endorsement stating a condition to the right of the endorsee to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.
(c) If an instrument bears an endorsement (i) described in IC 26-1-4-201(b), or (ii) in blank or to a particular bank using the words "for deposit", "for collection", or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:
(1) A person, other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement.
(2) A depositary bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement.
(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement.
(4) Except as otherwise provided in subdivision (3), a payor bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.
(d) Except for an endorsement covered by subsection (c), if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee, or other

fiduciary for the benefit of the endorser or another person, the following rules apply:
(1) Unless there is notice of breach of fiduciary duty as provided in IC 26-1-3.1-307, a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser.
(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.
(e) The presence on an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).
(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-207
Reacquisition
Sec. 207. Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is canceled is discharged, and the discharge is effective against any subsequent holder.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-301
Person entitled to enforce instrument
Sec. 301. "Person entitled to enforce" an instrument means:
(1) the holder of the instrument;
(2) a nonholder in possession of the instrument who has the rights of a holder; or
(3) a person not in possession of the instrument who is entitled to enforce the instrument under IC 26-1-3.1-309 or IC 26-1-3.1-418(d).
A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.
As added by P.L.222-1993, SEC.5.
IC 26-1-3.1-302
Holder in due course
Sec. 302. (a) Subject to subsection (c) and IC 26-1-3.1-106(d), "holder in due course" means the holder of an instrument if:
(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and
(2) the holder took the instrument:
(A) for value;
(B) in good faith;
(C) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;
(D) without notice that the instrument contains an unauthorized signature or has been altered;
(E) without notice of any claim to the instrument described in IC 26-1-3.1-306; and
(F) without notice that any party has a defense or claim in recoupment described in IC 26-1-3.1-305(a).
(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.
(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:
(1) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding;
(2) by purchase as part of a bulk transaction not in ordinary course of business of the transferor; or
(3) as the successor in interest to an estate or other organization.
(d) If, under IC 26-1-3.1-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.
(e) If:
(1) the person entitled to enforce an instrument has only a security interest in the instrument; and
(2) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest;
the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed

the amount of the unpaid obligation secured.
(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.
(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-303
Value and consideration
Sec. 303. (a) An instrument is issued or transferred for value if:
(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;
(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;
(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;
(4) the instrument is issued or transferred in exchange for a negotiable instrument; or
(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.
(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-304
Overdue instrument
Sec. 304. (a) An instrument payable on demand becomes overdue at the earliest of the following times:
(1) on the day after the day demand for payment is duly made;
(2) if the instrument is a check, ninety (90) days after its date; or
(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.
(b) With respect to an instrument payable at a definite time the following rules apply:
(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured. (2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.
(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.
(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-305
Defenses and claims in recoupment
Sec. 305. (a) Except as otherwise provided in this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:
(1) a defense of the obligor based on:
(A) infancy of the obligor to the extent it is a defense to a simple contract;
(B) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor;
(C) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or
(D) discharge of the obligor in insolvency proceedings;
(2) a defense of the obligor stated in another section of IC 26-1-3.1 or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and
(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument, but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.
(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.
(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (IC 26-1-3.1-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of

a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.
(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.
(e) In a consumer transaction, if law other than this article requires that an instrument include a statement to the effect that the rights of a holder or transferee are subject to a claim or defense that the issuer could assert against the original payee, and the instrument does not include such a statement:
(1) the instrument has the same effect as if the instrument included such a statement;
(2) the issuer may assert against the holder or transferee all claims and defenses that would have been available if the instrument included such a statement; and
(3) the extent to which claims may be asserted against the holder or transferee is determined as if the instrument included such a statement.
(f) This section is subject to law other than this article that establishes a different rule for consumer transactions.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.6.

IC 26-1-3.1-306
Claims to an instrument
Sec. 306. A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-307
Notice of breach of fiduciary duty
Sec. 307. (a) In this section:
(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.
(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in subdivision (1) is owed.
(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of

the fiduciary is a breach of fiduciary duty, the following rules apply:
(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.
(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:
(A) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;
(B) taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or
(C) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person and the bank receiving the deposit has:
(i) actual knowledge that the fiduciary is committing a breach of its obligation as fiduciary in making the deposit; or
(ii) knowledge of other facts that the bank's action in receiving the deposit constitutes bad faith.
(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.
(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:
(A) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;
(B) taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or
(C) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person and the bank receiving the deposit has:
(i) actual knowledge that the fiduciary is committing a breach of its obligation as fiduciary in making the deposit; or
(ii) knowledge of other facts that the bank's action in receiving the deposit constitutes bad faith.
As added by P.L.222-1993, SEC.5. Amended by P.L.129-1994, SEC.1.

IC 26-1-3.1-308
Proof of signatures and status as holder in due course
Sec. 308. (a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of

the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under IC 26-1-3.1-402(a).
(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under IC 26-1-3.1-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-309
Enforcement of lost, destroyed, or stolen instrument
Sec. 309. (a) A person not in possession of an instrument is entitled to enforce the instrument if:
(1) the person seeking to enforce the instrument:
(A) was entitled to enforce the instrument when loss of possession occurred; or
(B) has directly or indirectly acquired ownership of the instrument from a person who was entitled to enforce the instrument when loss of possession occurred;
(2) the loss of possession was not the result of a transfer by the person or a lawful seizure; and
(3) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.
(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, IC 26-1-3.1-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.7.

IC 26-1-3.1-310
Effect of instrument on obligation for which taken
Sec. 310. (a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the

obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.
(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:
(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.
(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.
(3) Except as provided in subdivision (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.
(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.
(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is:
(1) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor; or
(2) that stated in subsection (b) in any other case.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-311
Accord and satisfaction by use of instrument
Sec. 311. (a) If a person against whom a claim is asserted proves that:
(1) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim;
(2) the amount of the claim was unliquidated or subject to a bona fide dispute; and (3) the claimant obtained payment of the instrument;
the following subsections apply.
(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.
(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:
(1) The claimant, if an organization, proves that:
(A) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place; and
(B) the instrument or accompanying communication was not received by that designated person, office, or place.
(2) The claimant, whether or not an organization, proves that within ninety (90) days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This subdivision does not apply if the claimant is an organization that sent a statement complying with subdivision (1)(A).
(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-312
Lost check; assertion of claim to obligated bank
Sec. 312. (a) In this section:
(1) "Check" means a cashier's check, teller's check, or certified check.
(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.
(3) "Declaration of loss" means a statement, made in a record under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that

cannot be found or is not amenable to service of process.
(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.
(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:
(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) ninety (90) days after the date of the check, in the case of a cashier's check or teller's check, or ninety (90) days after the date of the acceptance, in the case of a certified check.
(2) Until the claim becomes enforceable, the claim has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.
(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.
(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to IC 26-1-4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.
(c) If the obligated bank pays the amount of the check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.
(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or IC 26-1-3.1-309.
As added by P.L.47-1999, SEC.1. Amended by P.L.135-2009, SEC.8.

IC 26-1-3.1-401
Signature Sec. 401. (a) A person is not liable on an instrument unless:
(1) the person signed the instrument; or
(2) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under IC 26-1-3.1-402.
(b) A signature may be made:
(1) manually or by means of a device or machine; and
(2) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-402
Signature by representative
Sec. 402. (a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.
(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:
(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.
(2) Subject to subsection (c), if:
(A) the form of the signature does not show unambiguously that the signature is made in a representative capacity; or
(B) the represented person is not identified in the instrument;
the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.
(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-403
Unauthorized signature Sec. 403. (a) Unless otherwise provided in IC 26-1-3.1 or IC 26-1-4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of IC 26-1-3.1.
(b) If the signature of more than one (1) person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one (1) of the required signatures is lacking.
(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of IC 26-1-3.1 that makes the unauthorized signature effective for the purposes of IC 26-1-3.1.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-404
Impostors; fictitious payees
Sec. 404. (a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.
(b) If (i) a person whose intent determines to whom an instrument is payable (IC 26-1-3.1-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:
(1) Any person in possession of the instrument is its holder.
(2) An endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.
(c) Under subsection (a) or (b), an endorsement is made in the name of a payee if:
(1) it is made in a name substantially similar to that of the payee; or
(2) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.
(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the person bearing the loss proves that the failure to exercise

ordinary care substantially contributed to the loss.
As added by P.L.222-1993, SEC.5. Amended by P.L.248-1995, SEC.1.

IC 26-1-3.1-405
Employer's responsibility for fraudulent endorsement by employee
Sec. 405. (a) In this section:
(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.
(2) "Fraudulent endorsement" means:
(A) in the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer; or
(B) in the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee.
(3) "Responsibility" with respect to instruments means authority:
(A) to sign or endorse instruments on behalf of the employer;
(B) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition;
(C) to prepare or process instruments for issue in the name of the employer;
(D) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer;
(E) to control the disposition of instruments to be issued in the name of the employer; or
(F) to act otherwise with respect to instruments in a responsible capacity.
"Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail or similar access.
(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the person bearing the loss proves that the failure to

exercise ordinary care substantially contributed to the loss.
(c) Under subsection (b), an endorsement is made in the name of the person to whom an instrument is payable if:
(1) it is made in a name substantially similar to the name of that person; or
(2) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.
As added by P.L.222-1993, SEC.5. Amended by P.L.129-1994, SEC.2; P.L.248-1995, SEC.2.

IC 26-1-3.1-406
Negligence contributing to forged signature or alteration of instrument
Sec. 406. (a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.
(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.
(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-407
Alteration
Sec. 407. (a) "Alteration" means:
(1) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or
(2) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.
(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.
(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument:
(1) according to its original terms; or
(2) in the case of an incomplete instrument altered by

unauthorized completion, according to its terms as completed.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-408
Drawee not liable on unaccepted draft
Sec. 408. A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-409
Acceptance of draft; certified check
Sec. 409. (a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.
(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.
(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.
(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-410
Acceptance varying draft
Sec. 410. (a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.
(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.
(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-411
Refusal to pay cashier's checks, teller's checks, and certified checks
Sec. 411. (a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer. (b) If the obligated bank wrongfully:
(1) refuses to pay a cashier's check or certified check;
(2) stops payment of a teller's check; or
(3) refuses to pay a dishonored teller's check;
the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.
(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because:
(1) the bank suspends payments;
(2) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument;
(3) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or
(4) payment is prohibited by law.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-412
Obligation of issuer of note or cashier's check
Sec. 412. The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument:
(1) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or
(2) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under IC 26-1-3.1-415.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-413
Obligation of acceptor
Sec. 413. (a) The acceptor of a draft is obliged to pay the draft:
(1) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms;
(2) if the acceptance varies the terms of the draft, according to the terms of the draft as varied; or
(3) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under IC 26-1-3.1-414 or IC 26-1-3.1-415.
(b) If the certification of a check or other acceptance of a draft

states the amount certified or accepted, the obligation of the acceptor is that amount. If:
(1) the certification or acceptance does not state an amount;
(2) the amount of the instrument is subsequently raised; and
(3) the instrument is then negotiated to a holder in due course;
the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-414
Obligation of drawer
Sec. 414. (a) This section does not apply to cashier's checks or other drafts drawn on the drawer.
(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft:
(1) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or
(2) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under IC 26-1-3.1-415.
(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.
(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an endorser under IC 26-1-3.1-415(a) and (c).
(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.
(f) If:
(1) a check is not presented for payment or given to a depositary bank for collection within thirty (30) days after its date;
(2) the drawee suspends payments after expiration of the thirty (30) day period without paying the check; and
(3) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check;
the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-415
Obligation of endorser
Sec. 415. (a) Subject to subsections (b), (c), and (d) and to

IC 26-1-3.1-419(d), if an instrument is dishonored, an endorser is obliged to pay the amount due on the instrument:
(1) according to the terms of the instrument at the time it was endorsed; or
(2) if the endorser endorsed an incomplete instrument, according to its terms when completed, to the extent stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.
(b) If an endorsement states that it is made "without recourse" or otherwise disclaims liability of the endorser, the endorser is not liable under subsection (a) to pay the instrument.
(c) If notice of dishonor of an instrument is required by IC 26-1-3.1-503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under subsection (a) is discharged.
(d) If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under subsection (a) is discharged.
(e) If an endorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within thirty (30) days after the day the endorsement was made, the liability of the endorser under subsection (a) is discharged.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-416
Transfer warranties
Sec. 416. (a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that:
(1) the warrantor is a person entitled to enforce the instrument;
(2) all signatures on the instrument are authentic and authorized;
(3) the instrument has not been altered;
(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;
(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and
(6) with respect to a remotely-created consumer item, the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.
(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.
(c) The warranties stated in subsection (a) cannot be disclaimed

with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.9.

IC 26-1-3.1-417
Presentment warranties
Sec. 417. (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:
(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;
(2) the draft has not been altered;
(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and
(4) with respect to a remotely-created consumer item, the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.
(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.
(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under IC 26-1-3.1-404 or IC 26-1-3.1-405 or the drawer is precluded under IC 26-1-3.1-406 or IC 26-1-4-406 from asserting against the drawee the unauthorized endorsement or alteration.
(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other instrument is presented for payment

to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:
(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.
(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.
(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.10.

IC 26-1-3.1-418
Payment or acceptance by mistake
Sec. 418. (a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that:
(1) payment of the draft had not been stopped under IC 26-1-4-403; or
(2) the signature of the drawer of the draft was authorized;
the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.
(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution:
(1) recover the payment from the person to whom or for whose benefit payment was made; or
(2) in the case of acceptance, may revoke the acceptance.
(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by IC 26-1-3.1-417 or IC 26-1-4-407.
(d) Notwithstanding IC 26-1-4-215, if an instrument is paid or

accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-419
Instruments signed for accommodation
Sec. 419. (a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation".
(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or endorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.
(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in IC 26-1-3.1-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.
(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:
(1) execution of judgment against the other party has been returned unsatisfied;
(2) the other party is insolvent or in an insolvency proceeding;
(3) the other party cannot be served with process; or
(4) it is otherwise apparent that payment cannot be obtained from the other party.
(e) If the signature of a party to an instrument is accompanied by words indicating that the party guarantees payment or the signer signs the instrument as an accommodation party in some other manner that does not unambiguously indicate an intention to guarantee collection rather than payment, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the

instrument in the same circumstances as the accommodated party would be obliged, without prior resort to the accommodated party by the person entitled to enforce the instrument.
(f) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. In proper circumstances, an accommodation party may obtain relief that requires the accommodated party to perform its obligations on the instrument. An accommodated party that pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.11.

IC 26-1-3.1-420
Conversion of instrument
Sec. 420. (a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by:
(1) the issuer or acceptor of the instrument; or
(2) a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.
(b) Notwithstanding IC 34-24-3-1 or any other statute providing a measure of damages for conversion, in an action under subsection (a) for conversion of an instrument, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.
(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.
As added by P.L.222-1993, SEC.5. Amended by P.L.1-1998, SEC.135.

IC 26-1-3.1-501
Presentment
Sec. 501. (a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument:
(1) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank; or
(2) to accept a draft made to the drawee.
(b) The following rules are subject to IC 26-1-4, agreement of the

parties, and clearing-house rules and the like:
(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one (1) of two (2) or more makers, acceptors, drawees, or other payors.
(2) Upon demand of the person to whom presentment is made, the person making presentment must:
(A) exhibit the instrument;
(B) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and
(C) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.
(3) Without dishonoring the instrument, the party to whom presentment is made may:
(A) return the instrument for lack of a necessary endorsement; or
(B) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.
(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-502
Dishonor
Sec. 502. (a) Dishonor of a note is governed by the following rules:
(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.
(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.
(3) If the note is not payable on demand and subdivision (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.
(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules: (1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under IC 26-1-4-301 or IC 26-1-4-302, or becomes accountable for the amount of the check under IC 26-1-4-302.
(2) If a draft is payable on demand and subdivision (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.
(3) If a draft is payable on a date stated in the draft, the draft is dishonored if:
(A) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or
(B) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.
(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.
(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (b)(3), and (b)(4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those subdivisions.
(d) Dishonor of an accepted draft is governed by the following rules:
(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.
(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.
(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under IC 26-1-3.1-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.
(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-502.5
Surcharge after dishonor
Sec. 502.5. (a) Except as provided in subsection (b), a person to

whom a check, a draft, an order, or like instrument is tendered may, if the instrument is dishonored or returned unpaid for any reason, charge and collect from the maker or drawer, or the person for whose benefit the instrument was given, an amount not to exceed twenty dollars ($20) plus an amount equal to the actual charge by the depository institution for each returned or dishonored instrument. The charge shall not be considered an interest charge, a finance charge, a time price differential, or any charge of a similar nature.
(b) To the extent applicable to a federally chartered bank, if a check is dishonored, a bank, trust, banc, banco, or bancorp may not charge any party other than the maker or drawer of the check a fee in connection with the dishonoring of the check.
As added by P.L.248-1995, SEC.3. Amended by P.L.213-2007, SEC.32.

IC 26-1-3.1-503
Notice of dishonor
Sec. 503. (a) The obligation of an endorser stated in IC 26-1-3.1-415(a) and the obligation of a drawer stated in IC 26-1-3.1-414(d) may not be enforced unless:
(1) the endorser or drawer is given notice of dishonor of the instrument complying with this section; or
(2) notice of dishonor is excused under IC 26-1-3.1-504(b).
(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.
(c) Subject to IC 26-1-3.1-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given:
(1) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument; or
(2) by any other person within thirty (30) days following the day on which the person receives notice of dishonor.
With respect to any other instrument, notice of dishonor must be given within thirty (30) days following the day on which dishonor occurs.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-504
Excused presentment and notice of dishonor
Sec. 504. (a) Presentment for payment or acceptance of an instrument is excused if:
(1) the person entitled to present the instrument cannot with reasonable diligence make presentment;
(2) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings; (3) by the terms of the instrument presentment is not necessary to enforce the obligation of endorsers or the drawer;
(4) the drawer or endorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted; or
(5) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.
(b) Notice of dishonor is excused if:
(1) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument; or
(2) the party whose obligation is being enforced waived notice of dishonor.
A waiver of presentment is also a waiver of notice of dishonor.
(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-505
Evidence of dishonor
Sec. 505. (a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:
(1) A document regular in form as provided in subsection (b) which purports to be a protest.
(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor.
(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.
(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-601
Discharge and effect of discharge
Sec. 601. (a) The obligation of a party to pay the instrument is discharged as stated in IC 26-1-3.1 or by an act or agreement with the

party which would discharge an obligation to pay money under a simple contract.
(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-602
Payment
Sec. 602. (a) Subject to subsection (e), an instrument is paid to the extent payment is made:
(1) by or on behalf of a party obliged to pay the instrument; and
(2) to a person entitled to enforce the instrument.
(b) Subject to subsection (e), a note is paid to the extent payment is made by or on behalf of a party obliged to pay the note to a person that formerly was entitled to enforce the note only if at the time of the payment the party obliged to pay has not received adequate notification that the note has been transferred and that payment is to be made to the transferee. A notification is adequate only if it is signed by the transferor or the transferee, reasonably identifies the transferred note, and provides an address at which payments subsequently are to be made. Upon request, a transferee shall seasonably furnish reasonable proof that the note has been transferred. Unless the transferee complies with the request, a payment to the person that formerly was entitled to enforce the note is effective for purposes of subsection (c) even if the party obliged to pay the note has received a notification under this subsection.
(c) Subject to subsection (e), to the extent a payment is made under subsections (a) and (b), the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under IC 26-1-3.1-306 by another person.
(d) Subject to subsection (e), a transferee, or any party that has acquired rights in the instrument directly or indirectly from a transferee, including any such party that has rights as a holder in due course, is considered to have notice of any payment that is made under subsection (b) after the date that the note is transferred to the transferee but before the party obliged to pay the note receives adequate notification of the transfer.
(e) The obligation of a party to pay the instrument is not discharged under subsections (a) through (d) if:
(1) a claim to the instrument under IC 26-1-3.1-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or (2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.
(f) As used in this section, "signed", with respect to a record that is not a writing, includes the attachment to or logical association with the record of an electronic symbol, sound, or process with the present intent to adopt or accept the record.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.12.

IC 26-1-3.1-603
Tender of payment
Sec. 603. (a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.
(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an endorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.
(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is considered to have made tender of payment on the due date to the person entitled to enforce the instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-604
Discharge by cancellation or renunciation
Sec. 604. (a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument:
(1) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge; or
(2) by agreeing not to sue or otherwise renouncing rights against the party by a signed record.
(b) Cancellation or striking out of an endorsement under subsection (a) does not affect the status and rights of a party derived from the endorsement.
(c) As used in this section, "signed", with respect to a record that is not a writing, includes the attachment to or logical association with the record of an electronic symbol, sound, or process with the present

intent to adopt or accept the record.
As added by P.L.222-1993, SEC.5. Amended by P.L.135-2009, SEC.13.

IC 26-1-3.1-605
Release or extension of an obligor's obligation
Sec. 605. (a) If a person entitled to enforce an instrument releases the obligation of a principal obligor in whole or in part, and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:
(1) Any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. Unless the terms of the release preserve the secondary obligor's recourse, the principal obligor is discharged, to the extent of the release, from any other duties to the secondary obligor under this article.
(2) Unless the terms of the release provide that the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor, the secondary obligor is discharged to the same extent as the principal obligor from any unperformed part of its obligation on the instrument. If the instrument is a check and the obligation of the secondary obligor is based on an endorsement of the check, the secondary obligor is discharged without regard to the language or circumstances of the discharge or other release.
(3) If the secondary obligor is not discharged under subdivision (2), the secondary obligor is discharged to the extent of the value of the consideration for the release, and to the extent that the release would otherwise cause the secondary obligor a loss.
(b) If a person entitled to enforce an instrument grants a principal obligor an extension of the time at which one (1) or more payments are due on the instrument, and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:
(1) Any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. Unless the terms of the extension preserve the secondary obligor's recourse, the extension correspondingly extends the time for performance of any other duties owed to the secondary obligor by the principal obligor under this article.
(2) The secondary obligor is discharged to the extent that the extension would otherwise cause the secondary obligor a loss.
(3) To the extent that the secondary obligor is not discharged under subdivision (2), the secondary obligor may perform its obligations to a person entitled to enforce the instrument as if the time for payment had not been extended or, unless the terms of the extension provide that the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor as if the time for payment had not been

extended, may treat the time for performance of its obligations as having been extended correspondingly.
(c) If a person entitled to enforce an instrument agrees, with or without consideration, to a modification of the obligation of a principal obligor other than a complete or partial release or an extension of the due date, and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:
(1) Any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. The modification correspondingly modifies any other duties owed to the secondary obligor by the principal obligor under this article.
(2) The secondary obligor is discharged from any unperformed part of its obligation to the extent that the modification would otherwise cause the secondary obligor a loss.
(3) To the extent that the secondary obligor is not discharged under subdivision (2), the secondary obligor may satisfy its obligation on the instrument as if the modification had not occurred, or treat its obligation on the instrument as having been modified correspondingly.
(d) If the obligation of a principal obligor is secured by an interest in collateral, another party to the instrument is a secondary obligor with respect to that obligation, and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of the secondary obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the recourse of the secondary obligor, or the reduction in value of the interest causes an increase in the amount by which the amount of the recourse exceeds the value of the interest. For purposes of this subsection, impairing the value of an interest in collateral includes failure to obtain or maintain perfection or recordation of the interest in collateral, release of collateral without substitution of collateral of equal value or equivalent reduction of the underlying obligation, failure to perform a duty to preserve the value of collateral owed, under IC 26-1-9.1 or other law, to a debtor or other person secondarily liable, and failure to comply with applicable law in disposing of or otherwise enforcing the interest in collateral.
(e) A secondary obligor is not discharged under subsection (a)(3), (b), (c), or (d) unless the person entitled to enforce the instrument knows that the person is a secondary obligor or has notice under IC 26-1-3.1-419(c) that the instrument was signed for accommodation.
(f) A secondary obligor is not discharged under this section if the secondary obligor consents to the event or conduct that is the basis of the discharge, or the instrument or a separate agreement of the party provides for waiver of discharge under this section specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. Unless the circumstances

indicate otherwise, consent by the principal obligor to an act that would lead to a discharge under this section constitutes consent to that act by the secondary obligor if the secondary obligor controls the principal obligor or deals with the person entitled to enforce the instrument on behalf of the principal obligor.
(g) A release or extension preserves a secondary obligor's recourse if the terms of the release or extension provide that:
(1) the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor; and
(2) the recourse of the secondary obligor continues as if the release or extension had not been granted.
(h) Except as otherwise provided in subsection (i), a secondary obligor asserting discharge under this section has the burden of persuasion both with respect to the occurrence of the acts alleged to harm the secondary obligor and loss or prejudice caused by those acts.
(i) If the secondary obligor demonstrates prejudice caused by an impairment of its recourse, and the circumstances of the case indicate that the amount of loss is not reasonably susceptible of calculation or requires proof of facts that are not ascertainable, it is presumed that the act impairing recourse caused a loss or impairment equal to the liability of the secondary obligor on the instrument. In that event, the burden of persuasion as to any lesser amount of the loss is on the person entitled to enforce the instrument.
As added by P.L.222-1993, SEC.5. Amended by P.L.57-2000, SEC.28; P.L.135-2009, SEC.14.



CHAPTER 4. BANK DEPOSITS AND COLLECTIONS

IC 26-1-4-102
Applicability
Sec. 102. (a) To the extent that items within IC 26-1-4 are also within IC 26-1-3.1 and IC 26-1-8.1, they are subject to IC 26-1-3.1 and IC 26-1-8.1. If there is conflict, IC 26-1-4 governs IC 26-1-3.1, but IC 26-1-8.1 governs IC 26-1-4.
(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.
(Formerly: Acts 1963, c.317, s.4-102.) As amended by P.L.152-1986, SEC.206; P.L.222-1993, SEC.7; P.L.247-1995, SEC.5.

IC 26-1-4-102.5
Application of bank provisions to supervised financial organizations
Sec. 102.5. (a) As used in this section, "supervised financial organization" means a person, other than an insurance company or other organization primarily engaged in an insurance business, that is:
(1) organized, chartered, or holding an authorization certificate under the laws of a state or of the United States that authorizes the person to make loans and to receive deposits, including a savings, share, certificate, or deposit account; and
(2) subject to supervision by an official or agency of a state or of the United States.
(b) The provisions of IC 26-1-4 which apply to a bank apply equally to any supervised financial organization which is authorized by state or federal law to permit persons to make withdrawals or payments from accounts by negotiable instruments.
As added by Acts 1981, P.L.231, SEC.2. Amended by P.L.152-1986, SEC.207; P.L.35-2010, SEC.95.

IC 26-1-4-103
Variation by agreement; measure of damages; action constituting ordinary care
Sec. 103. (a) The effect of the provisions of IC 26-1-4 may be varied by agreement, but the parties to the agreement cannot disclaim

a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.
(b) Federal reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.
(c) Action or nonaction approved by IC 26-1-4 or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing-house rules and the like or with a general banking usage not disapproved by IC 26-1-4 is prima facie the exercise of ordinary care.
(d) The specification or approval of certain procedures by IC 26-1-4 is not disapproval of other procedures that may be reasonable under the circumstances.
(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.
(Formerly: Acts 1963, c.317, s.4-103.) As amended by P.L.152-1986, SEC.208; P.L.222-1993, SEC.8.

IC 26-1-4-104
Definitions and index of definitions
Sec. 104. (a) In IC 26-1-4, unless the context otherwise requires:
(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit.
(2) "Afternoon" means the period of a day between noon and midnight.
(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions, but does not include Saturday, Sunday, or a legal holiday.
(4) "Clearing house" means an association of banks or other payors regularly clearing items.
(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.
(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (IC 26-1-8.1-102), or instructions for uncertificated securities (IC 26-1-8.1-102) or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft. (7) "Draft" means a draft (as defined in IC 26-1-3.1-104) or an item, other than an instrument, that is an order.
(8) "Drawee" means a person ordered in a draft to make payment.
(9) "Good faith" means honesty in fact in the conduct or transaction concerned.
(10) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by IC 26-1-4.1 or a credit or debit card slip.
(11) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.
(12) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit, or by remittance, or otherwise as instructed. A settlement may be either provisional or final.
(13) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.
(b) Other definitions applying to IC 26-1-4 and the sections in which they appear are:
"Agreement for electronic presentment". IC 26-1-4-110.
"Bank". IC 26-1-4-105.
"Collecting bank". IC 26-1-4-105.
"Depositary bank". IC 26-1-4-105.
"Intermediary bank". IC 26-1-4-105.
"Payor bank". IC 26-1-4-105.
"Presenting bank". IC 26-1-4-105.
"Presentment notice". IC 26-1-4-110.
(c) "Control" as provided in IC 26-1-7-106 and the following definitions in IC 26-1-3.1 apply to IC 26-1-4:
"Acceptance". IC 26-1-3.1-409.
"Alteration". IC 26-1-3.1-407.
"Cashier's check". IC 26-1-3.1-104.
"Certificate of deposit". IC 26-1-3.1-104.
"Certified check". IC 26-1-3.1-409.
"Check". IC 26-1-3.1-104.
"Holder in due course". IC 26-1-3.1-302.
"Instrument". IC 26-1-3.1-104.
"Notice of dishonor". IC 26-1-3.1-503.
"Order". IC 26-1-3.1-103.
"Ordinary care". IC 26-1-3.1-103.
"Person entitled to enforce". IC 26-1-3.1-301.
"Presentment". IC 26-1-3.1-501.
"Promise". IC 26-1-3.1-103.
"Prove". IC 26-1-3.1-103.
"Record". IC 26-1-1-201(33b). "Remotely-created consumer item". IC 26-1-3.1-103.
"Teller's check". IC 26-1-3.1-104.
"Unauthorized signature". IC 26-1-3.1-403.
(d) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-4.
(Formerly: Acts 1963, c.317, s.4-104.) As amended by P.L.152-1986, SEC.209; P.L.263-1987, SEC.1; P.L.222-1993, SEC.9; P.L.247-1995, SEC.6; P.L.143-2007, SEC.22; P.L.135-2009, SEC.15.

IC 26-1-4-105
"Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"
Sec. 105. In IC 26-1-4:
(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings association, credit union, or trust company.
(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.
(3) "Payor bank" means a bank that is the drawee of a draft.
(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.
(5) "Collecting bank" means a bank handling an item for collection except the payor bank.
(6) "Presenting bank" means a bank presenting an item except a payor bank.
(Formerly: Acts 1963, c.317, s.4-105.) As amended by P.L.152-1986, SEC.210; P.L.222-1993, SEC.10; P.L.79-1998, SEC.28.

IC 26-1-4-106
Payable through or payable at bank; collecting bank
Sec. 106. (a) If an item states that it is "payable through" a bank identified in the item:
(1) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and
(2) the item may be presented for payment only by or through the bank.
(b) If an item states that it is "payable at" a bank identified in the item:
(1) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and
(2) the item may be presented for payment only by or through the bank.
(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.
(Formerly: Acts 1963, c.317, s.4-106.) As amended by P.L.152-1986,

SEC.211; P.L.222-1993, SEC.11.

IC 26-1-4-107
Separate office of bank
Sec. 107. A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under IC 26-1-4 and under IC 26-1-3.1.
(Formerly: Acts 1963, c.317, s.4-107.) As amended by Acts 1977, P.L.278, SEC.1; P.L.263-1987, SEC.2; P.L.222-1993, SEC.12.

IC 26-1-4-108
Time of receipt of items
Sec. 108. (a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2:00 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.
(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.
(Formerly: Acts 1963, c.317, s.4-108.) As amended by P.L.152-1986, SEC.212; P.L.222-1993, SEC.13.

IC 26-1-4-109
Delays
Sec. 109. (a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by IC 26-1 for a period not exceeding two (2) additional banking days without discharge of drawers or endorsers or liability to its transferor or a prior party.
(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by IC 26-1 or by instructions is excused if:
(1) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank; and
(2) the bank exercises such diligence as the circumstances require.
(Formerly: Acts 1963, c.317, s.4-109.) As amended by P.L.222-1993, SEC.14.

IC 26-1-4-110
Electronic presentment
Sec. 110. (a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information

describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.
(b) Presentment of an item under an agreement for presentment is made when the presentment notice is received.
(c) If presentment is made by presentment notice, a reference to "item" or "check" in IC 26-1-4 means the presentment notice unless the context otherwise indicates.
As added by P.L.222-1993, SEC.15.

IC 26-1-4-111
Statute of limitations
Sec. 111. An action to enforce an obligation, duty, or right arising under IC 26-1-4 must be commenced within three (3) years after the cause of action accrues.
As added by P.L.222-1993, SEC.16.

IC 26-1-4-201
Status of collecting banks as agent and provisional status of credits; applicability of chapter; item endorsed "pay any bank"
Sec. 201. (a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item, and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn, but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of IC 26-1-4 apply, even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.
(b) After an item has been endorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:
(1) returned to the customer initiating collection; or
(2) specially endorsed by a bank to a person who is not a bank.
(Formerly: Acts 1963, c.317, s.4-201.) As amended by P.L.152-1986, SEC.213; P.L.222-1993, SEC.17.

IC 26-1-4-202
Responsibility for collection or return; when action timely
Sec. 202. (a) A collecting bank must exercise ordinary care in:
(1) presenting an item or sending it for presentment;
(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor

after learning that the item has not been paid or accepted, as the case may be;
(3) settling for an item when the bank receives final settlement; and
(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.
(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.
(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.
(Formerly: Acts 1963, c.317, s.4-202.) As amended by P.L.152-1986, SEC.214; P.L.222-1993, SEC.18.

IC 26-1-4-203
Effect of instructions
Sec. 203. Subject to of IC 26-1-3.1-420 concerning conversion of instruments and the provisions of both IC 26-1-3.1 and IC 26-1-4 concerning restrictive endorsements (IC 26-1-3.1-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.
(Formerly: Acts 1963, c.317, s.4-203.) As amended by P.L.152-1986, SEC.215; P.L.222-1993, SEC.19.

IC 26-1-4-204
Methods of sending and presenting; sending directly to payor bank
Sec. 204. (a) A collecting bank shall send items by reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.
(b) A collecting bank may send:
(1) an item directly to the payor bank;
(2) an item to a nonbank payor if authorized by its transferor; and
(3) an item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.
(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.
(Formerly: Acts 1963, c.317, s.4-204.) As amended by P.L.222-1993, SEC.20.
IC 26-1-4-205
Depositary bank holder of unendorsed items
Sec. 205. If a customer delivers an item to a depositary bank for collection:
(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of IC 26-1-3.1-302, it is a holder in due course; and
(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.
(Formerly: Acts 1963, c.317, s.4-205.) As amended by P.L.222-1993, SEC.21.

IC 26-1-4-206
Transfer between banks
Sec. 206. Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.
(Formerly: Acts 1963, c.317, s.4-206.) As amended by P.L.222-1993, SEC.22.

IC 26-1-4-207
Transfer warranties
Sec. 207. (a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:
(1) the warrantor is a person entitled to enforce the item;
(2) all signatures on the item are authentic and authorized;
(3) the item has not been altered;
(4) the item is not subject to a defense or claim in recoupment (IC 26-1-3.1-305(a)) of any party that can be asserted against the warrantor;
(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and
(6) with respect to a remotely-created consumer item, the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.
(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item:
(1) according to the terms of the item at the time it was transferred; or
(2) if the transfer was of an incomplete item, according to its terms when completed as stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A

transferor cannot disclaim its obligation under this subsection by an endorsement stating that it is made "without recourse" or otherwise disclaiming liability.
(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.
(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.
(Formerly: Acts 1963, c.317, s.4-207.) As amended by P.L.222-1993, SEC.23; P.L.135-2009, SEC.16.

IC 26-1-4-208
Presentment warranties
Sec. 208. (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:
(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;
(2) the draft has not been altered;
(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and
(4) with respect to a remotely-created consumer item, the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.
(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft:
(1) breach of warranty is a defense to the obligation of the acceptor; and
(2) if the acceptor makes payment with respect to the draft, the

acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.
(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under IC 26-1-3.1-404 or IC 26-1-3.1-405 or the drawer is precluded under IC 26-1-3.1-406 or IC 26-1-4-406 from asserting against the drawee the unauthorized endorsement or alteration.
(d) If:
(1) a dishonored draft is presented for payment to the drawer or an endorser; or
(2) any other item is presented for payment to a party obliged to pay the item;
and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.
(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.
(Formerly: Acts 1963, c.317, s.4-208.) As amended by P.L.152-1986, SEC.216; P.L.222-1993, SEC.24; P.L.135-2009, SEC.17.

IC 26-1-4-209
Encoding and retention warranties
Sec. 209. (a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.
(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.
(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred

as a result of the breach.
(Formerly: Acts 1963, c.317, s.4-209.) As amended by P.L.152-1986, SEC.217; P.L.222-1993, SEC.25.

IC 26-1-4-210
Security interest of collecting bank in items, accompanying documents, and proceeds
Sec. 210. (a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:
(1) in the case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;
(2) in the case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or
(3) if it makes an advance on or against the item.
(b) If credit given for several items received at one (1) time or under a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents, or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.
(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to IC 26-1-9.1, but:
(1) no security agreement is necessary to make the security interest enforceable (IC 26-1-9.1-203(b)(3)(A));
(2) no filing is required to perfect the security interest; and
(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.
(Formerly: Acts 1963, c.317, s.4-210.) As amended by P.L.152-1986, SEC.218; P.L.222-1993, SEC.26; P.L.57-2000, SEC.29; P.L.1-2002, SEC.100; P.L.143-2007, SEC.23.

IC 26-1-4-211
When bank gives value for purposes of holder in due course
Sec. 211. For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of IC 26-1-3.1-302 on what constitutes a holder in due course.
(Formerly: Acts 1963, c.317, s.4-211.) As amended by P.L.222-1993, SEC.27.

IC 26-1-4-212
Presentment by notice of item not payable by, through, or at bank;

liability of drawer or endorser
Sec. 212. (a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a record providing notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under IC 26-1-3.1-501 by the close of the bank's next banking day after it knows of the requirement.
(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under IC 26-1-3.1-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or endorser by sending it notice of the facts.
(Formerly: Acts 1963, c.317, s.4-212.) As amended by P.L.152-1986, SEC.219; P.L.222-1993, SEC.28; P.L.135-2009, SEC.18.

IC 26-1-4-213
Medium and time of settlement by bank
Sec. 213. (a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:
(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and
(2) the time of settlement is:
(A) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;
(B) with respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;
(C) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or
(D) with respect to tender of settlement by a funds transfer, when payment is made under IC 26-1-4.1-406(a) to the person receiving settlement.
(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.
(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:
(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or (2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.
(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.
(Formerly: Acts 1963, c.317, s.4-213.) As amended by P.L.152-1986, SEC.220; P.L.243-1989, SEC.1; P.L.222-1993, SEC.29.

IC 26-1-4-214
Right of charge-back or refund; liability of collecting bank; return of item
Sec. 214. (a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspen sion of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.
(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or under its instructions.
(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (IC 26-1-4-301).
(d) The right to charge back is not affected by:
(1) previous use of a credit given for the item; or
(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.
(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.
(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.
(Formerly: Acts 1963, c.317, s.4-214.) As amended by P.L.152-1986, SEC.221; P.L.222-1993, SEC.30.
IC 26-1-4-215
Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal
Sec. 215. (a) An item is finally paid by a payor bank when the bank has first done any of the following:
(1) Paid the item in cash.
(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement.
(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.
(b) If provisional settlement for an item does not become final, the item is not finally paid.
(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.
(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.
(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:
(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; or
(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.
(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.
As added by P.L.222-1993, SEC.31.

IC 26-1-4-216
Insolvency and preference
Sec. 216. (a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer. (b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.
(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.
(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.
As added by P.L.222-1993, SEC.32.

IC 26-1-4-301
Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank
Sec. 301. (a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:
(1) returns the item;
(2) returns an image of the item, if the party to which the return is made has entered into an agreement to accept an image as a return of the item and the image is returned in accordance with that agreement; or
(3) sends a record providing notice of dishonor or nonpayment if the item is unavailable for return.
(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).
(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.
(d) An item is returned:
(1) as to an item received through a clearing-house, when it is delivered to the presenting or last collecting bank or to the clearing-house or is sent or delivered in accordance with its rules; or
(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.
(Formerly: Acts 1963, c.317, s.4-301.) As amended by P.L.152-1986, SEC.222; P.L.222-1993, SEC.33; P.L.135-2009, SEC.19.

IC 26-1-4-302 Payor bank's responsibility for late return of item
Sec. 302. (a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:
(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or
(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.
(b) The liability of a payor bank to pay an item under subsection (a) is subject to defenses based on breach of a presentment warranty (IC 26-1-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.
(Formerly: Acts 1963, c.317, s.4-302.) As amended by P.L.152-1986, SEC.223; P.L.222-1993, SEC.34.

IC 26-1-4-303
When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified
Sec. 303. (a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:
(1) The bank accepts or certifies the item.
(2) The bank pays the item in cash.
(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement.
(4) The bank becomes accountable for the amount of the item under IC 26-1-4-302 dealing with the payor bank's responsibility for late return of items.
(5) With respect to checks, a cutoff hour not earlier than one (1) hour after the opening of the next banking day after the banking day on which the bank received the check and not later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.
(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.
(Formerly: Acts 1963, c.317, s.4-303.) As amended by P.L.152-1986,

SEC.224; P.L.222-1993, SEC.35.

IC 26-1-4-401
When bank may charge customer's account
Sec. 401. (a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and the bank.
(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.
(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in IC 26-1-4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in IC 26-1-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under IC 26-1-4-402.
(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:
(1) the original terms of the altered item; or
(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.
(Formerly: Acts 1963, c.317, s.4-401.) As amended by P.L.222-1993, SEC.36.

IC 26-1-4-402
Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account
Sec. 402. (a) Except as otherwise provided in IC 26-1-4, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.
(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.
(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time

the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one (1) determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.
(Formerly: Acts 1963, c.317, s.4-402.) As amended by P.L.222-1993, SEC.37.

IC 26-1-4-403
Customer's right to stop payment; burden of proof of loss
Sec. 403. (a) A customer or any person authorized to draw on the account if there is more than one (1) person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in IC 26-1-4-303. If the signature of more than one (1) person is required to draw on an account, any of these persons may stop payment or close the account.
(b) A stop-payment order is effective for six (6) months, but it lapses after fourteen (14) calendar days if the original order was oral and was not confirmed in a record within that period. A stop-payment order may be renewed for additional six (6) month periods by a record given to the bank within a period during which the stop-payment order is effective.
(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under IC 26-1-4-402.
(Formerly: Acts 1963, c.317, s.4-403.) As amended by P.L.152-1986, SEC.225; P.L.222-1993, SEC.38; P.L.135-2009, SEC.20.

IC 26-1-4-404
Bank not obligated to pay check more than six months old
Sec. 404. A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six (6) months after its date, but it may charge its customer's account for a payment made thereafter in good faith.
(Formerly: Acts 1963, c.317, s.4-404.)

IC 26-1-4-405
Death or incompetence of customer
Sec. 405. (a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by the mental incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not

know of an adjudication of incompetence. Neither death nor mental incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.
(b) Even with knowledge, a bank may for ten (10) days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.
(Formerly: Acts 1963, c.317, s.4-405.) As amended by P.L.33-1989, SEC.25; P.L.222-1993, SEC.39.

IC 26-1-4-406
Customer's duty to discover and report unauthorized signature or alteration
Sec. 406. (a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.
(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven (7) years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.
(c) If a bank sends or makes available a statement of account or items under subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.
(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c) the customer is precluded from asserting against the bank:
(1) the customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and
(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration

and after the customer had been afforded a reasonable period of time, not exceeding thirty (30) days, in which to examine the item or statement of account and notify the bank.
(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.
(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one (1) year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under IC 26-1-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.
(Formerly: Acts 1963, c.317, s.4-406.) As amended by P.L.222-1993, SEC.40.

IC 26-1-4-407
Payor bank's right to subrogation on improper payment
Sec. 407. If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:
(1) of any holder in due course on the item against the drawer or maker;
(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and
(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.
(Formerly: Acts 1963, c.317, s.4-407.) As amended by P.L.222-1993, SEC.41.

IC 26-1-4-501
Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor
Sec. 501. A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the

fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.
(Formerly: Acts 1963, c.317, s.4-501.) As amended by P.L.222-1993, SEC.42.

IC 26-1-4-502
Presentment of "on arrival" drafts
Sec. 502. If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.
(Formerly: Acts 1963, c.317, s.4-502.) As amended by P.L.222-1993, SEC.43.

IC 26-1-4-503
Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case needed
Sec. 503. Unless otherwise instructed and except as provided in IC 26-1-5.1, a bank presenting a documentary draft:
(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment; and
(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft, or if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.
However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received. It has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.
(Formerly: Acts 1963, c.317, s.4-503.) As amended by P.L.152-1986, SEC.226; P.L.222-1993, SEC.44; P.L.183-1996, SEC.3.

IC 26-1-4-504
Privilege of presenting bank to deal with goods; security interest for expenses
Sec. 504. (a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.
(b) For its reasonable expenses incurred by action under subsection (a) the presenting bank has a lien upon the goods or their

proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.
(Formerly: Acts 1963, c.317, s.4-504.) As amended by P.L.222-1993, SEC.45.



CHAPTER 4.1. FUND TRANSFERS

IC 26-1-4.1-102
Subject matter
Sec. 102. Except as otherwise provided in IC 26-1-4.1-108, this chapter applies to funds transfers defined in IC 26-1-4.1-104.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-103
Payment order_definitions
Sec. 103. (a) In IC 26-1-4.1:
(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:
(i) the instruction does not state a condition to payment to the beneficiary other than time of payment;
(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and
(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.
(2) "Beneficiary" means the person to be paid by the beneficiary's bank.
(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.
(4) "Receiving bank" means the bank to which the sender's instruction is addressed.
(5) "Sender" means the person giving the instruction to the receiving bank.
(b) If an instruction complying with subsection (a)(1) is to make more than one (1) payment to a beneficiary, the instruction is a separate payment order with respect to each payment.
(c) A payment order is issued when it is sent to the receiving

bank.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-104
Funds transfer_definitions
Sec. 104. In IC 26-1-4.1:
(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.
(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.
(c) "Originator" means the sender of the first payment order in a funds transfer.
(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-105
Other definitions
Sec. 105. (a) In IC 26-1-4.1:
(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.
(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of IC 26-1-4.1.
(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.
(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.
(5) "Funds-transfer system" means a wire transfer network,

automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.
(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (IC 26-1-1-201(8)).
(b) Other definitions applying to IC 26-1-4.1 and the sections in which they appear are:
"Acceptance". IC 26-1-4.1-209.
"Beneficiary". IC 26-1-4.1-103.
"Beneficiary's bank". IC 26-1-4.1-103.
"Executed". IC 26-1-4.1-301.
"Execution date". IC 26-1-4.1-301.
"Funds transfer". IC 26-1-4.1-104.
"Funds-transfer system rule". IC 26-1-4.1-501.
"Intermediary bank". IC 26-1-4.1-104.
"Originator". IC 26-1-4.1-104.
"Originator's bank". IC 26-1-4.1-104.
"Payment by beneficiary's bank to beneficiary". IC 26-1-4.1-405.
"Payment by originator to beneficiary". IC 26-1-4.1-406.
"Payment by sender to receiving bank". IC 26-1-4.1-403.
"Payment date". IC 26-1-4.1-401.
"Payment order". IC 26-1-4.1-103.
"Receiving bank". IC 26-1-4.1-103.
"Security procedure". IC 26-1-4.1-201.
"Sender". IC 26-1-4.1-103.
(c) The following definitions in IC 26-1-4 apply to this IC 26-1-4.1:
"Clearing house". IC 26-1-4-104.
"Item". IC 26-1-4-104.
"Suspends payments". IC 26-1-4-104.
(d) In addition IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-4.1.
As added by P.L.189-1991, SEC.4. Amended by P.L.79-1998, SEC.29.

IC 26-1-4.1-106
Time payment order is received
Sec. 106. (a) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in IC 26-1-1-201(27). A receiving bank may fix a cut-off time or times

on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.
(b) If IC 26-1-4.1 refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in IC 26-1-4.1.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-107
Federal reserve regulations and operating circulars
Sec. 107. Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of IC 26-1-4.1 to the extent of the inconsistency.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-108
Exclusion of consumer transactions governed by federal law
Sec. 108. IC 26-1-4.1 does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. 1693 et seq.) as amended from time to time.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-201
"Security procedure"
Sec. 201. "Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or canceling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a

signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-202
Authorized and verified payment orders
Sec. 202. (a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.
(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.
(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.
(d) The term "sender" in IC 26-1-4.1 includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b). (e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.
(f) Except as provided in this section and in IC 26-1-4.1-203(a)(1), rights and obligations arising under this section or IC 26-1-4.1-203 may not be varied by agreement.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-203
Unenforceability of certain verified payment orders
Sec. 203. (a) If an accepted payment order is not, under IC 26-1-4.1-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to IC 26-1-4.1-202(b), the following rules apply:
(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.
(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:
(i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or
(ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.
(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-204
Refund of payment and duty of customer to report with respect to unauthorized payment order
Sec. 204. (a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under IC 26-1-2.1-202, or (ii) not enforceable, in whole or in part, against the customer under IC 26-1-4.1-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to

exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.
(b) Reasonable time under subsection (a) may be fixed by agreement as stated in IC 26-1-1-204(1), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.
As added by P.L.189-1991, SEC.4. Amended by P.L.1-1992, SEC.138.

IC 26-1-4.1-205
Erroneous payment orders
Sec. 205. (a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:
(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to IC 26-1-4.1-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obligated to pay the order to the extent stated in subdivisions (2) and (3).
(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.
(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obligated to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.
(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obligated to pay all or part of the order, and (ii)

the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety (90) days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.
(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-206
Transmission of payment order through funds-transfer or other communication system
Sec. 206. (a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.
(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-207
Misdescription of beneficiary
Sec. 207. (a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.
(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:
(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number

refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.
(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.
(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:
(1) If the originator is a bank, the originator is obliged to pay its order.
(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.
(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:
(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.
(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-208
Misdescription of intermediary bank or beneficiary's bank
Sec. 208. (a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an

identifying number.
(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.
(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.
(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.
(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.
(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subdivision (1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.
(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.
(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in IC 26-1-4.1-302(a)(1). As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-209
Acceptance of payment order
Sec. 209. (a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.
(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:
(1) when the bank:
(i) pays the beneficiary as stated in IC 26-1-4.1-405(a) or IC 26-1-4.1-405(b); or
(ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;
(2) when the bank receives payment of the entire amount of the sender's order pursuant to IC 26-1-4.1-403(a)(1) or IC 26-1-4.1-403(a)(2); or
(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within:
(i) one (1) hour after that time; or
(ii) one (1) hour after the opening of the next business day of the sender following the payment date if that time is later.
If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.
(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive

credits for the beneficiary's account.
(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to IC 26-1-4.1-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-210
Rejection of payment order
Sec. 210. (a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.
(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to IC 26-1-4.1-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.
(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments. (d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-211
Cancellation and amendment of payment order
Sec. 211. (a) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.
(b) Subject to subsection (a), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.
(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.
(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.
(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order:
(i) that is a duplicate of a payment order previously issued by the sender;
(ii) that orders payment to a beneficiary not entitled to receive payment from the originator; or
(iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.
(d) An unaccepted payment order is canceled by operation of law

at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.
(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.
(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.
(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.
(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-212
Liability and duty of receiving bank regarding unaccepted payment order
Sec. 212. If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in IC 26-1-4.1, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in IC 26-1-4.1 or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in IC 26-1-4.1-209, and liability is limited to that provided in IC 26-1-4.1. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in IC 26-1-4.1 or by express agreement.
As added by P.L.189-1991, SEC.4. Amended by P.L.1-1992, SEC.139.
IC 26-1-4.1-301
Execution and execution date
Sec. 301. (a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.
(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-302
Obligations of receiving bank in execution of payment order
Sec. 302. (a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to IC 26-1-4.1-209(a), the bank has the following obligations in executing the order:
(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning:
(i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer; or
(ii) the means by which payment orders are to be transmitted in the funds transfer.
If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.
(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment

date or as soon thereafter as is feasible.
(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.
(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.
(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-303
Erroneous execution of payment order
Sec. 303. (a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under IC 26-1-4.1-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.
(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under IC 26-1-4.1-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the

sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.
(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-304
Duty of sender to report erroneously executed payment order
Sec. 304. If the sender of a payment order that is erroneously executed as stated in IC 26-1-4.1-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under IC 26-1-4.1-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-305
Liability for late or improper execution or failure to execute payment order
Sec. 305. (a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of IC 26-1-4.1-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds

transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.
(b) If execution of a payment order by a receiving bank in breach of IC 26-1-4.1-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.
(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.
(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.
(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.
(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-401
"Payment date"
Sec. 401. "Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-402 Obligation of sender to pay receiving bank
Sec. 402. (a) This section is subject to IC 26-1-4.1-205 and IC 26-1-4.1-207.
(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.
(c) This subsection is subject to subsection (e) and to IC 26-1-4.1-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.
(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in IC 26-1-4.1-204 and IC 26-1-4.1-304, interest is payable on the refundable amount from the date of payment.
(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in IC 26-1-4.1-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).
(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-403
Payment by sender to receiving bank
Sec. 403. (a) Payment of the sender's obligation under IC 26-1-4.1-402 to pay the receiving bank occurs as follows:
(1) If the sender is a bank, payment occurs when the receiving

bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.
(2) If the sender is a bank and the sender:
(i) credited an account of the receiving bank with the sender; or
(ii) caused an account of the receiving bank in another bank to be credited;
payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.
(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.
(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.
(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under IC 26-1-4.1-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.
(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under IC 26-1-4.1-402(b) or IC 26-1-4.1-402(c) occurs is governed by applicable principles of law

that determine when an obligation is satisfied.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-404
Obligation of beneficiary's bank to pay and give notice to beneficiary
Sec. 404. (a) Subject to IC 26-1-4.1-211(e), IC 26-1-4.1-405(d), and IC 26-1-4.1-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.
(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.
(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-405
Payment by beneficiary's bank to beneficiary
Sec. 405. (a) If the beneficiary's bank credits an account of the

beneficiary of a payment order, payment of the bank's obligation under IC 26-1-4.1-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.
(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under IC 26-1-4.1-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.
(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.
(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under IC 26-1-4.1-406.
(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under IC 26-1-4.1-406, and (iv) subject to IC 26-1-4.1-402(e),

each sender in the funds transfer is excused from its obligation to pay its payment order under IC 26-1-4.1-402(c) because the funds transfer has not been completed.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-406
Payment by originator to beneficiary; discharge of underlying obligation
Sec. 406. (a) Subject to IC 26-1-4.1-211(e), IC 26-1-4.1-405(d), and IC 26-1-4.1-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.
(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under IC 26-1-4.1-404(a).
(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.
(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-501 Variation by agreement and effect of funds transfer system rule
Sec. 501. (a) Except as otherwise provided in IC 26-1-4.1, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.
(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in IC 26-1-4.1, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with IC 26-1-4.1 and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in IC 26-1-4.1-404(c), IC 26-1-4.1-405(d), and IC 26-1-4.1-507(c).
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-502
Creditor process served on receiving bank; setoff by beneficiary's bank
Sec. 502. (a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.
(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.
(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:
(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account. (2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.
(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.
(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-503
Injunction or restraining order with respect to funds transfer
Sec. 503. For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-504
Order in which items and payment orders may be charged to account; order of withdrawals from account
Sec. 504. (a) If a receiving bank has received more than one (1) payment order of the sender or one (1) or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.
(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-505
Preclusion of objection to debit of customer's account
Sec. 505. If a receiving bank has received payment from its

customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one (1) year after the notification was received by the customer.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-506
Rate of interest
Sec. 506. (a) If, under IC 26-1-4.1, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.
(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by three hundred sixty (360). The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-507
Choice of law
Sec. 507. (a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:
(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.
(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.
(3) The issue of when payment is made pursuant to a funds

transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.
(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.
(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.
(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.
(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.
As added by P.L.189-1991, SEC.4.



CHAPTER 5. REPEALED



CHAPTER 5.1. LETTERS OF CREDIT

IC 26-1-5.1-102
Definitions
Sec. 102. (a) In IC 26-1-5.1:
(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.
(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.
(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.
(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.
(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.
(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion which is: (i) presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in IC 26-1-5.1-108(e); and
(ii) capable of being examined for compliance with the terms and conditions of the letter of credit.
A document may not be oral.
(7) "Good faith" means honesty in fact in the conduct or transaction concerned.
(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:
(i) upon payment;
(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or
(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.
(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.
(10) "Letter of credit" means a definite undertaking that satisfies the requirements of IC 26-1-5.1-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.
(11) "Nominated person" means a person whom the issuer:
(i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit; and
(ii) undertakes by agreement or custom and practice to reimburse.
(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.
(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.
(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.
(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, an executor, a personal representative, a trustee in bankruptcy, a debtor in possession, a liquidator, and a receiver.
(b) Other definitions applying to IC 26-1-5.1 and the sections in which they appear are:
"Accept" or "Acceptance". IC 26-1-3.1-409.
"Value". IC 26-1-3.1-303 and IC 26-1-4-211. (c) IC 26-1 contains certain additional general definitions and principles of construction and interpretation applicable throughout IC 26-1-5.1.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-103
Applicability to IC 26-1-8.1; ability to vary by agreement; independence of rights and obligations under letter of credit
Sec. 103. (a) IC 26-1-8.1 applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.
(b) The statement of a rule in IC 26-1-5.1 does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in IC 26-1-5.1.
(c) With the exception of this subsection, subsections (a) and (d), IC 26-1-5.1-102(a)(9) and IC 26-1-5.1-102(a)(10), IC 26-1-5.1-106(d), and IC 26-1-5.1-114(d), and except to the extent prohibited in IC 26-1-1-102(3) and IC 26-1-5.1-117(d), the effect of IC 26-1-5.1 may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by IC 26-1-5.1.
(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-104
Formal requirements; signing or standard practice
Sec. 104. A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated:
(i) by a signature; or
(ii) in accordance with the agreement of the parties or the standard practice referred to in IC 26-1-5.1-108(e).
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-105
Consideration
Sec. 105. Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-106
Time and effect of establishment of credit; expiration Sec. 106. (a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.
(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.
(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one (1) year after its stated date of issuance or, if none is stated, after the date on which it is issued.
(d) A letter of credit that states that it is perpetual expires five (5) years after its stated date of issuance, or if none is stated, after the date on which it is issued.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-107
Confirmation; advice of credit; error in statement terms; notice to transfer beneficiary
Sec. 107. (a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.
(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.
(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.
(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-108
Issuer's duty and privilege to honor; standard practice; issuer's rights upon honor of presentation Sec. 108. (a) Except as otherwise provided in IC 26-1-5.1-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in IC 26-1-5.1-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.
(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:
(1) to honor;
(2) if the letter of credit provides for honor to be completed more than seven (7) business days after presentation, to accept a draft or incur a deferred obligation; or
(3) to give notice to the presenter of discrepancies in the presentation.
(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.
(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in IC 26-1-5.1-109(a) or expiration of the letter of credit before presentation.
(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.
(f) An issuer is not responsible for:
(1) the performance or nonperformance of the underlying contract, arrangement, or transaction;
(2) an act or omission of others; or
(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).
(g) If an undertaking constituting a letter of credit under IC 26-1-5.1-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.
(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.
(i) An issuer that has honored a presentation as permitted or required by IC 26-1-5.1:
(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;
(2) takes the documents free of claims of the beneficiary or presenter;
(3) is precluded from asserting a right of recourse on a draft

under IC 26-1-3.1-414 and IC 26-1-3.1-415;
(4) except as otherwise provided in IC 26-1-5.1-110 and IC 26-1-5.1-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and
(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-109
Fraud and forgery
Sec. 109. (a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:
(1) the issuer shall honor the presentation, if honor is demanded by:
(i) a nominated person who has given value in good faith and without notice of forgery or material fraud;
(ii) a confirmer who has honored its confirmation in good faith;
(iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person; or
(iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and
(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.
(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:
(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;
(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;
(3) all of the conditions to entitle a person to the relief under the law of Indiana have been met; and
(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does

not qualify for protection under subsection (a)(1).
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-110
Warranties on transfer and presentment
Sec. 110. (a) If its presentation is honored, the beneficiary warrants:
(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in IC 26-1-5.1-109(a); and
(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.
(b) The warranties in subsection (a) are in addition to warranties arising under IC 26-1-3.1, IC 26-1-4, IC 26-1-7, and IC 26-1-8.1 because of the presentation or transfer of documents covered by any of those articles.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-111
Remedies for wrongful dishonor, repudiation, or breach of obligation
Sec. 111. (a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.
(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.
(c) If an adviser or nominated person other than a confirmer breaches an obligation under IC 26-1-5.1 or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a

confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).
(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.
(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under IC 26-1-5.1.
(f) Damages that would otherwise be payable by a party for breach of an obligation under IC 26-1-5.1 may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-112
Transferability
Sec. 112. (a) Except as otherwise provided in IC 26-1-5.1-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.
(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:
(1) the transfer would violate applicable law; or
(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in IC 26-1-5.1-108(e) or is otherwise reasonable under the circumstances.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-113
Successors of beneficiaries; rights; recognition
Sec. 113. (a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.
(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in IC 26-1-5.1-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.
(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized. (d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in IC 26-1-5.1-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of IC 26-1-5.1-109.
(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).
(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-114
Proceeds of letter of credit; assignment
Sec. 114. (a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.
(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.
(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.
(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.
(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.
(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affects the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by IC 26-1-9.1 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other

assignment of a beneficiary's right to proceeds and its perfection are governed by IC 26-1-9.1 or other law.
As added by P.L.183-1996, SEC.4. Amended by P.L.57-2000, SEC.30.

IC 26-1-5.1-115
Statute of limitations
Sec. 115. An action to enforce a right or obligation arising under IC 26-1-5.1 must be commenced within one (1) year after the expiration date of the relevant letter of credit or one (1) year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-116
Applicable law regarding liability of issuer; choice of forum
Sec. 116. (a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in IC 26-1-5.1-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.
(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one (1) address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.
(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If:
(i) IC 26-1-5.1 would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b);
(ii) the relevant undertaking incorporates rules of custom or practice; and
(iii) there is conflict between IC 26-1-5.1 and those rules as applied to that undertaking;
those rules govern except to the extent of any conflict with the nonvariable provisions specified in IC 26-1-5.1-103(c).
(d) If there is conflict between IC 26-1-5.1 and IC 26-1-3.1,

IC 26-1-4, IC 26-1-4.1, or IC 26-1-9.1, IC 26-1-5.1 governs.
(e) The forum for settling disputes arising out of an undertaking within IC 26-1-5.1 may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).
As added by P.L.183-1996, SEC.4. Amended by P.L.57-2000, SEC.31.

IC 26-1-5.1-117
Rights of subrogation
Sec. 117. (a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.
(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).
(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:
(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;
(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and
(3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.
(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays, and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, the nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-118
Security interest of issuer or nominated person
Sec. 118. (a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.
(b) So long as and to the extent that an issuer or nominated person

has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to IC 26-1-9.1, but:
(1) a security agreement is not necessary to make the security interest enforceable under IC 26-1-9.1-203(b)(3);
(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and
(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.
As added by P.L.57-2000, SEC.32.



CHAPTER 6. REPEALED



CHAPTER 6.1. REPEALED



CHAPTER 6.2. ENFORCEMENT OF RIGHTS AND OBLIGATIONS UNDER REPEALED UNIFORM BULK SALES LAW



CHAPTER 7. DOCUMENTS OF TITLE

IC 26-1-7-102
Definitions and index of definitions
Sec. 102. (a) In this chapter unless the context otherwise requires:
(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.
(2) "Carrier" means a person that issues a bill of lading.
(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.
(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.
(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.
(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.
(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.
(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.
(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(11) "Shipper" means a person that enters into a contract of transportation with a carrier.
(12) "Sign" means, with present intent to authenticate or adopt a record:
(A) to execute or adopt a tangible symbol; or (B) to attach to or logically associate with the record an electronic sound, symbol, or process.
(13) "Warehouse" means a person engaged in the business of storing goods for hire.
(b) Other definitions applying to this chapter and the sections in which they appear are:
"Duly negotiate". IC 26-1-7-501.
"Contract for sale". IC 26-1-2-106.
"Lessee in the ordinary course of business". IC 26-1-2.1-103(o).
"Receipt" of goods. IC 26-1-2-103.
(c) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.
(Formerly: Acts 1963, c.317, s.7-102.) As amended by P.L.152-1986, SEC.245; P.L.143-2007, SEC.25.

IC 26-1-7-103
Relation of chapter to other laws
Sec. 103. (a) This chapter is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute applies.
(b) This chapter does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.
(c) This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.) but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15 U.S.C. 7003(b)).
(d) To the extent there is a conflict between IC 26-2-8 and this chapter, this chapter governs.
(Formerly: Acts 1963, c.317, s.7-103.) As amended by P.L.152-1986, SEC.246; P.L.143-2007, SEC.26.

IC 26-1-7-104
Negotiable and nonnegotiable warehouse receipt, bill of lading, and other document of title
Sec. 104. (a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.
(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.
(c) A document of title is nonnegotiable if, at the time it is issued,

the document has a conspicuous legend, however expressed, that it is nonnegotiable.
(Formerly: Acts 1963, c.317, s.7-104.) As amended by P.L.143-2007, SEC.27.

IC 26-1-7-105
Tangible substitute for electronic document of title
Sec. 105. (a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:
(1) the person entitled under the electronic document surrenders control of the document to the issuer; and
(2) the tangible document when issued contains a statement that it is issued in substitution for the electronic document.
(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):
(1) the electronic document ceases to have any effect or validity; and
(2) the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.
(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:
(1) the person entitled under the tangible document surrenders possession of the document to the issuer; and
(2) the electronic document when issued contains a statement that it is issued in substitution for the tangible document.
(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):
(1) the tangible document ceases to have any effect or validity; and
(2) the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.
(Formerly: Acts 1963, c.317, s.7-105.) As amended by P.L.152-1986, SEC.247; P.L.143-2007, SEC.28.

IC 26-1-7-106
Control of electronic document of title
Sec. 106. (a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred. (b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:
(1) a single authoritative copy of the document exists that is unique, identifiable, and, except as otherwise provided in subdivisions (4), (5), and (6), unalterable;
(2) the authoritative copy identifies the person asserting control as:
(A) the person to which the document was issued; or
(B) if the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;
(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;
(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;
(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and
(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.
As added by P.L.143-2007, SEC.29.

IC 26-1-7-201
Who may issue a warehouse receipt; storage under government bond
Sec. 201. (a) A warehouse receipt may be issued by any warehouse.
(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is considered to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.
(Formerly: Acts 1963, c.317, s.7-201.) As amended by P.L.143-2007, SEC.30.

IC 26-1-7-202
Form of warehouse receipt; essential terms; optional terms
Sec. 202. (a) A warehouse receipt need not be in any particular form.
(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:
(1) a statement of the location of the warehouse facility where the goods are stored;
(2) the date of issue of the receipt;
(3) the unique identification code of the receipt;
(4) a statement whether the goods received will be delivered to

the bearer, to a named person, or to a named person or the person's order;
(5) the rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;
(6) a description of the goods or the packages containing them;
(7) the signature of the warehouse or its agent;
(8) if the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, the fact of that ownership; and
(9) a statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest unless the precise amount of advances made or liabilities incurred at the time of the issue of the receipt is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.
(c) A warehouse may insert in its receipt any terms that are not contrary to the provisions of IC 26-1 and do not impair its obligation of delivery under section 403 of this chapter or its duty of care under section 204 of this chapter. Any contrary provisions are ineffective.
(Formerly: Acts 1963, c.317, s.7-202.) As amended by P.L.152-1986, SEC.248; P.L.143-2007, SEC.31.

IC 26-1-7-203
Liability for nonreceipt or misdescription
Sec. 203. A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:
(1) the document conspicuously indicates that the issuer does not know whether all or any part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain", or words of similar import, if the indication is true; or
(2) the party or purchaser otherwise has notice of the nonreceipt or misdescription.
(Formerly: Acts 1963, c.317, s.7-203.) As amended by P.L.143-2007, SEC.32.

IC 26-1-7-204
Duty of care; contractual limitation of warehouse's liability
Sec. 204. (a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not

liable for damages that could not have been avoided by the exercise of that care.
(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.
(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.
(Formerly: Acts 1963, c.317, s.7-204.) As amended by P.L.143-2007, SEC.33.

IC 26-1-7-205
Title under warehouse receipt defeated in certain cases
Sec. 205. A buyer in the ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.
(Formerly: Acts 1963, c.317, s.7-205.) As amended by P.L.143-2007, SEC.34.

IC 26-1-7-206
Termination of storage at warehouse's option
Sec. 206. (a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title, or, if a period is not fixed, within a stated period not less than thirty (30) days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them under section 210 of this chapter on enforcement of a warehouse's lien.
(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and section 210 of this chapter, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one (1) week after a single advertisement or posting.
(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale

without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, the warehouse may dispose of them in any lawful manner and does not incur liability by reason of the disposition.
(d) A warehouse shall deliver the goods to any person entitled to them under this chapter upon due demand made at any time before sale or other disposition under this section.
(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.
(Formerly: Acts 1963, c.317, s.7-206.) As amended by P.L.152-1986, SEC.249; P.L.143-2007, SEC.35.

IC 26-1-7-207
Goods must be kept separate; fungible goods
Sec. 207. (a) Unless the warehouse receipt otherwise provides, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.
(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.
(Formerly: Acts 1963, c.317, s.7-207.) As amended by P.L.143-2007, SEC.36.

IC 26-1-7-208
Altered warehouse receipts
Sec. 208. If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.
(Formerly: Acts 1963, c.317, s.7-208.) As amended by P.L.143-2007, SEC.37.

IC 26-1-7-209
Warehouse lien
Sec. 209. (a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably

incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse's receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for the charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.
(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by IC 26-1-9.1 on secured transactions.
(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:
(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:
(A) actual or apparent authority to ship, store, or sell;
(B) power to obtain delivery under section 403 of this chapter; or
(C) power of disposition under IC 26-1-2-403, IC 26-1-2.1-304(2), IC 26-1-2.1-305(2), IC 26-1-9.1-320, or IC 26-1-9.1-321 or any other statute or rule of law; or
(2) acquiesce in the procurement by the bailor or its nominee of any document.
(d) For purposes of this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling. A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit.
(e) A warehouse loses its lien on any goods that the warehouse voluntarily delivers or unjustifiably refuses to deliver.
(Formerly: Acts 1963, c.317, s.7-209.) As amended by P.L.152-1986, SEC.250; P.L.57-2000, SEC.36; P.L.143-2007, SEC.38.

IC 26-1-7-210
Enforcement of warehouse's lien Sec. 210. (a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the warehouse's sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.
(b) A warehouse may enforce its lien on goods other than goods stored by a merchant in the course of its business if the following requirements are satisfied:
(1) All persons known to claim an interest in the goods must be notified.
(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten (10) days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.
(3) The sale must conform to the terms of the notification.
(4) The sale must be held at the nearest suitable place to where the goods are held or stored.
(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two (2) weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least fifteen (15) days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten (10) days before the sale in not fewer than six (6) conspicuous places in the neighborhood of the proposed sale.
(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the

warehouse subject to the terms of the receipt and this chapter.
(d) A warehouse may buy at any public sale held pursuant to this section.
(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.
(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.
(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.
(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).
(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.
(Formerly: Acts 1963, c.317, s.7-210.) As amended by P.L.152-1986, SEC.251; P.L.143-2007, SEC.39.

IC 26-1-7-301
Liability for nonreceipt or misdescription; "said to contain"; "shipper's load and count"; improper handling
Sec. 301. (a) A consignee of a nonnegotiable bill of lading that has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load, and count" or words of similar import, if that indication is true.
(b) If goods are loaded by the issuer of a bill of lading:
(1) the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and
(2) words such as "shipper's weight, load, and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.
(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing the goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do

so. In that case, "shipper's weight" or words of similar import are ineffective.
(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count" or words of similar import indicate that the goods were loaded by the shipper, and if the statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.
(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.
(Formerly: Acts 1963, c.317, s.7-301.) As amended by P.L.143-2007, SEC.40.

IC 26-1-7-302
Through bills of lading and similar documents
Sec. 302. (a) The issuer of a through bill of lading or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.
(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.
(c) The issuer of a through bill of lading or other document of title described in subsection (b) is entitled to recover from the performing carrier or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:
(1) the amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and
(2) the amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach. (Formerly: Acts 1963, c.317, s.7-302.) As amended by P.L.143-2007, SEC.41.

IC 26-1-7-303
Diversion; reconsignment; change of instructions
Sec. 303. (a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:
(1) the holder of a negotiable bill;
(2) the consignor on a nonnegotiable bill even if the consignee has given contrary instructions;
(3) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or
(4) the consignee on a nonnegotiable bill if the consignee is entitled as against the consignor to dispose of the goods.
(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.
(Formerly: Acts 1963, c.317, s.7-303.) As amended by P.L.143-2007, SEC.42.

IC 26-1-7-304
Bills of lading in a set
Sec. 304. (a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.
(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one (1) bill.
(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.
(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.
(e) The bailee shall deliver in accordance with sections 401 through 404 of this chapter against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.
(Formerly: Acts 1963, c.317, s.7-304.) As amended by P.L.152-1986, SEC.252; P.L.143-2007, SEC.43.
IC 26-1-7-305
Destination bills
Sec. 305. (a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier may at the request of the consignor procure the bill to be issued at a destination or at any other place designated in the request.
(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to section 105 of this chapter, may procure a substitute bill to be issued at any place designated in the request.
(Formerly: Acts 1963, c.317, s.7-305.) As amended by P.L.143-2007, SEC.44.

IC 26-1-7-306
Altered bills of lading
Sec. 306. An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.
(Formerly: Acts 1963, c.317, s.7-306.)

IC 26-1-7-307
Lien of carrier
Sec. 307. (a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds from the goods for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.
(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.
(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.
(Formerly: Acts 1963, c.317, s.7-307.) As amended by P.L.143-2007, SEC.45.

IC 26-1-7-308
Enforcement of carrier's lien
Sec. 308. (a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place, and on any terms that are commercially reasonable, after

notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.
(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill and this chapter.
(c) A carrier may buy at any public sale pursuant to this section.
(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.
(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.
(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.
(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in section 210(b) of this chapter.
(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.
(Formerly: Acts 1963, c.317, s.7-308.) As amended by P.L.152-1986, SEC.253; P.L.143-2007, SEC.46.

IC 26-1-7-309
Duty of care; contractual limitation of carrier's liability
Sec. 309. (a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any law, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.
(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an

opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.
(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.
(Formerly: Acts 1963, c.317, s.7-309.) As amended by P.L.143-2007, SEC.47.

IC 26-1-7-401
Irregularities in issue of receipt or bill or conduct of issuer
Sec. 401. The obligations imposed by this chapter on an issuer apply to a document of title even if:
(1) the document does not comply with the requirements of this chapter or of any other statute, rule, or regulation regarding its issuance, form, or content;
(2) the issuer violated laws regulating the conduct of its business;
(3) the goods covered by the document were owned by the bailee when the document was issued; or
(4) the person issuing the document is not a warehouse but the document purports to be a warehouse receipt.
(Formerly: Acts 1963, c.317, s.7-401.) As amended by P.L.152-1986, SEC.254; P.L.143-2007, SEC.48.

IC 26-1-7-402
Duplicate receipt or bill; overissue
Sec. 402. A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen or destroyed documents, or substitute documents issued under section 105 of this chapter. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.
(Formerly: Acts 1963, c.317, s.7-402.) As amended by P.L.143-2007, SEC.49.

IC 26-1-7-403
Obligation of warehouse or carrier to deliver; excuse
Sec. 403. (a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:
(1) Delivery of the goods to a person whose receipt was rightful as against the claimant.
(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable.
(3) Previous sale or other disposition of the goods in lawful

enforcement of a lien or on a warehouse's lawful termination of storage.
(4) The exercise by a seller of its right to stop delivery pursuant to the provisions of IC 26-1-2-705 or by a lessor of its right to stop delivery under IC 26-1-2.1-526.
(5) A diversion, reconsignment, or other disposition pursuant to section 303 of this chapter.
(6) Release, satisfaction, or any other personal defense against the claimant.
(7) Any other lawful excuse.
(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.
(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under section 503(a) of this chapter:
(1) the person claiming the goods under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and
(2) the bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.
(Formerly: Acts 1963, c.317, s.7-403; Acts 1973, P.L.265, SEC.1.) As amended by P.L.152-1986, SEC.255; P.L.143-2007, SEC.50.

IC 26-1-7-404
No liability for good faith delivery upon receipt or bill
Sec. 404. A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this chapter is not liable for the goods even if:
(1) the person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or
(2) the person to which the bailee delivered the goods did not have authority to receive the goods.
(Formerly: Acts 1963, c.317, s.7-404.) As amended by P.L.152-1986, SEC.256; P.L.143-2007, SEC.51.

IC 26-1-7-501
Form of negotiation and requirements of "due negotiation"
Sec. 501. (a) The following rules apply to a negotiable tangible document of title:
(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's endorsement and delivery. After the named person's endorsement in blank or to bearer, any person may negotiate the document by delivery alone. (2) If the negotiable document's original terms run to bearer, it is negotiated by delivery alone.
(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.
(4) Negotiation of the document after it has been endorsed to a named person requires endorsement and delivery.
(5) A negotiable document of title is "duly negotiated" when it is negotiated in the manner stated in this section to a holder who purchases it in good faith without notice of any defense against or claim to it on the part of any person and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.
(b) The following rules apply to a negotiable electronic document of title:
(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Endorsement by the named person is not required to negotiate the document.
(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.
(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.
(c) Endorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.
(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.
(Formerly: Acts 1963, c.317, s.7-501.) As amended by P.L.143-2007, SEC.52.

IC 26-1-7-502
Rights acquired by due negotiation
Sec. 502. (a) Subject to sections 205 and 503 of this chapter, a holder to which a negotiable document of title has been duly negotiated acquires thereby:
(1) title to the document;
(2) title to the goods;
(3) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and
(4) the direct obligation of the issuer to hold or deliver the

goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter. In the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order, and the obligation acquired by the holder is that the issuer and any endorser will procure the acceptance of the bailee.
(b) Subject to section 503 of this chapter, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:
(1) the due negotiation or any prior due negotiation constituted a breach of duty;
(2) any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or
(3) a previous sale or other transfer of the goods or document has been made to a third person.
(Formerly: Acts 1963, c.317, s.7-502.) As amended by P.L.152-1986, SEC.257; P.L.143-2007, SEC.53.

IC 26-1-7-503
Form of negotiation and requirements of "due negotiation"
Sec. 503. (a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:
(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:
(A) actual or apparent authority to ship, store, or sell;
(B) power to obtain delivery under section 403 of this chapter; or
(C) power of disposition under IC 26-1-2-403, IC 26-1-9.1-320, or other statute or rule of law; or
(2) acquiesce in the procurement by the bailor or its nominee of any document.
(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under section 504 of this chapter to the same extent as the rights of the issuer or a transferee from the issuer.
(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with sections 401 through 404 of this chapter pursuant to its own bill of lading discharges the carrier's obligation to deliver.
(Formerly: Acts 1963, c.317, s.7-503.) As amended by P.L.152-1986, SEC.258; P.L.57-2000, SEC.37; P.L.143-2007, SEC.54.
IC 26-1-7-504
Rights acquired in the absence of due negotiation; effect of diversion; seller's stoppage of delivery
Sec. 504. (a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that the transferor had or had actual authority to convey.
(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:
(1) by those creditors of the transferor that could treat the transfer as void under IC 26-1-2-402 or IC 26-1-2.1-308;
(2) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;
(3) by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or
(4) as against the bailee by good faith dealings of the bailee with the transferor.
(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business, and, in any event, defeats the consignee's rights against the bailee.
(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under IC 26-1-2-705 or a lessor under IC 26-1-2.1-526 and subject to the requirements of due notification provided in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or the lessor against any resulting loss or expense.
(Formerly: Acts 1963, c.317, s.7-504.) As amended by P.L.152-1986, SEC.259; P.L.143-2007, SEC.55.

IC 26-1-7-505
Endorser not a guarantor for other parties
Sec. 505. The endorsement of a tangible document of title issued by a bailee does not make the endorser liable for any default by the bailee or previous endorsers.
(Formerly: Acts 1963, c.317, s.7-505.) As amended by P.L.143-2007, SEC.56.

IC 26-1-7-506
Delivery without endorsement; right to compel endorsement
Sec. 506. The transferee of a negotiable tangible document of title has a specifically enforceable right to have the transferor supply any necessary endorsement but the transfer becomes a negotiation only as of the time the endorsement is supplied.
(Formerly: Acts 1963, c.317, s.7-506.) As amended by P.L.143-2007,

SEC.57.

IC 26-1-7-507
Warranties on negotiation or transfer of receipt or bill
Sec. 507. If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under section 508 of this chapter, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:
(1) the document is genuine;
(2) the transferor has no knowledge of any fact that would impair the document's validity or worth; and
(3) the negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.
(Formerly: Acts 1963, c.317, s.7-507.) As amended by P.L.152-1986, SEC.260; P.L.143-2007, SEC.58.

IC 26-1-7-508
Warranties of collecting bank as to documents
Sec. 508. A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.
(Formerly: Acts 1963, c.317, s.7-508.) As amended by P.L.143-2007, SEC.59.

IC 26-1-7-509
Receipt or bill; when adequate to comply with commercial contract
Sec. 509. Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by IC 26-1-2, IC 26-1-2.1, or IC 26-1-5.1.
(Formerly: Acts 1963, c.317, s.7-509.) As amended by P.L.152-1986, SEC.261; P.L.183-1996, SEC.5; P.L.143-2007, SEC.60.

IC 26-1-7-601
Lost and missing documents
Sec. 601. (a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The

court may also order payment of the bailee's reasonable costs and attorney's fees in an action under this subsection.
(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery that files a notice of claim within one (1) year after the delivery.
(Formerly: Acts 1963, c.317, s.7-601.) As amended by P.L.143-2007, SEC.61.

IC 26-1-7-602
Attachment of goods covered by a negotiable document
Sec. 602. Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.
(Formerly: Acts 1963, c.317, s.7-602.) As amended by P.L.143-2007, SEC.62.

IC 26-1-7-603
Conflicting claims; interpleader
Sec. 603. If more than one (1) person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action, whichever is appropriate.
(Formerly: Acts 1963, c.317, s.7-603.) As amended by P.L.143-2007, SEC.63.



CHAPTER 8. REPEALED



CHAPTER 8.1. INVESTMENT SECURITIES

IC 26-1-8.1-0.3
Perfection of certain security interests; continuation of perfection
Sec. 0.3. If a security interest in a security is perfected before July 1, 1996, and the action by which the security interest was perfected would suffice to perfect a security interest under this chapter, as added by P.L.247-1995, no further action is required to continue perfection. If a security interest in a security is perfected on July 1, 1996, but the action by which the security interest was perfected would not suffice to perfect a security interest under this chapter, as added by P.L.247-1995, the security interest remains perfected for a period of four (4) months after the effective date and continues perfected thereafter if appropriate action to perfect this chapter, as added by P.L.247-1995, is taken within that period. If a security interest is perfected on July 1, 1996, and the security interest can be perfected by filing under this chapter, as added by P.L.247-1995, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.
As added by P.L.220-2011, SEC.418.

IC 26-1-8.1-101
Short title
Sec. 101. IC 26-1-8.1 may be cited as Uniform Commercial Code.Investment Securities.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-102
Definitions; rules of construction
Sec. 102. (a) In IC 26-1-8.1:
(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.
(2) "Bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement.
(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.
(4) "Certificated security" means a security that is represented

by a certificate.
(5) "Clearing corporation" means:
(i) a person that is registered as a "clearing agency" under the federal securities laws;
(ii) a federal reserve bank; or
(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.
(6) "Communicate" means to:
(i) send a signed writing; or
(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.
(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of IC 26-1-8.1-501(b)(2) or IC 26-1-8.1-501(b)(3), that person is the entitlement holder.
(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.
(9) "Financial asset", except as otherwise provided in IC 26-1-8.1-103, means:
(i) a security;
(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, that is, or is of a type, dealt in or traded on financial markets, or that is recognized in any area in which it is issued or dealt in as a medium for investment; or
(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under IC 26-1-8.1.
As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or an uncertificated security, a security certificate, or a security entitlement.
(10) "Good faith", for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within IC 26-1-8.1, means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(11) "Endorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of

assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.
(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.
(13) "Registered form", as applied to a certificated security, means a form in which:
(i) the security certificate specifies a person entitled to the security; and
(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.
(14) "Securities intermediary" means:
(i) a clearing corporation; or
(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.
(15) "Security", except as otherwise provided in IC 26-1-8.1-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:
(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;
(ii) which is one (1) of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and
(iii) which:
(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or
(B) is a medium for investment and by its terms expressly provides that it is a security governed by IC 26-1-8.1.
(16) "Security certificate" means a certificate representing a security.
(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in IC 26-1-8.1-501 through IC 26-1-8.1-511.
(18) "Uncertificated security" means a security that is not represented by a certificate.
(b) Other definitions applying to IC 26-1-8.1 and the sections in which they appear are:
"Appropriate person". IC 26-1-8.1-107.
"Control". IC 26-1-8.1-106.
"Delivery". IC 26-1-8.1-301.
"Investment company security". IC 26-1-8.1-103.
"Issuer". IC 26-1-8.1-201.
"Overissue". IC 26-1-8.1-210.
"Protected purchaser". IC 26-1-8.1-303. "Securities account". IC 26-1-8.1-501.
(c) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-8.1.
(d) The characterization of a person, business, or transaction for purposes of IC 26-1-8.1 does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-103
Classification as security or financial asset
Sec. 103. (a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.
(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face amount certificate issued by a face amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.
(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by IC 26-1-8.1, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.
(d) A writing that is a security certificate is governed by IC 26-1-8.1 and not by IC 26-1-3.1, even though it also meets the requirements of that article. However, a negotiable instrument governed by IC 26-1-3.1 is a financial asset if it is held in a securities account.
(e) An option or a similar obligation issued by a clearing corporation to its participants is not a security, but it is a financial asset.
(f) A commodity contract (as defined in IC 26-1-9.1-102(a)(15)) is not a security or a financial asset.
(g) A document of title is not a financial asset unless section 102(a)(9)(iii) of this chapter applies.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.38; P.L.143-2007, SEC.64.

IC 26-1-8.1-104
Acquisition of a security or financial asset
Sec. 104. (a) A person acquires a security or an interest therein, under IC 26-1-8.1, if:
(1) the person is a purchaser to whom a security is delivered

under IC 26-1-8.1-301; or
(2) the person acquires a security entitlement to the security under IC 26-1-8.1-501.
(b) A person acquires a financial asset, other than a security, or an interest therein, under IC 26-1-8.1, if the person acquires a security entitlement to the financial asset.
(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in IC 26-1-8.1-501 through IC 26-1-8.1-511, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in IC 26-1-8.1-503.
(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset under subsection (a) or (b).
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-105
Notice of adverse claim
Sec. 105. (a) A person has notice of an adverse claim if:
(1) the person knows of the adverse claim;
(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or
(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.
(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.
(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:
(1) one (1) year after a date set for presentment or surrender for redemption or exchange; or
(2) six (6) months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.
(d) A purchaser of a certificated security has notice of an adverse

claim if the security certificate:
(1) whether in bearer or registered form, has been endorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or
(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.
(e) Filing of a financing statement under IC 26-1-9.1 is not notice of an adverse claim to a financial asset.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.39.

IC 26-1-8.1-106
Control of securities
Sec. 106. (a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.
(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:
(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or
(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.
(c) A purchaser has "control" of an uncertificated security if:
(1) the uncertificated security is delivered to the purchaser; or
(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.
(d) A purchaser has "control" of a security entitlement if:
(1) the purchaser becomes the entitlement holder;
(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or
(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.
(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.
(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or a securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.
(g) An issuer or a securities intermediary may not enter into an

agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.40.

IC 26-1-8.1-107
Effectiveness of endorsement, instruction, or entitlement order
Sec. 107. (a) "Appropriate person" means:
(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;
(2) with respect to an instruction, the registered owner of an uncertificated security;
(3) with respect to an entitlement order, the entitlement holder;
(4) if the person designated in subdivision (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or
(5) if the person designated in subdivision (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.
(b) An endorsement, instruction, or entitlement order is effective if:
(1) it is made by the appropriate person;
(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under IC 26-1-8.1-106(c)(2) or IC 26-1-8.1-106(d)(2); or
(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.
(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:
(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or
(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.
(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an

endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.
(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-108
Warranties upon purchase or transfer of security
Sec. 108. (a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:
(1) the certificate is genuine and has not been materially altered;
(2) the transferor or endorser does not know of any fact that might impair the validity of the security;
(3) there is no adverse claim to the security;
(4) the transfer does not violate any restriction on transfer;
(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and
(6) the transfer is otherwise effective and rightful.
(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:
(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;
(2) the security is valid;
(3) there is no adverse claim to the security; and
(4) at the time the instruction is presented to the issuer:
(i) the purchaser will be entitled to the registration of transfer;
(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;
(iii) the transfer will not violate any restriction on transfer; and
(iv) the requested transfer will otherwise be effective and rightful.
(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:
(1) the uncertificated security is valid;
(2) there is no adverse claim to the security;
(3) the transfer does not violate any restriction on transfer; and (4) the transfer is otherwise effective and rightful.
(d) A person who endorses a security certificate warrants to the issuer that:
(1) there is no adverse claim to the security; and
(2) the endorsement is effective.
(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:
(1) the instruction is effective; and
(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.
(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.
(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.
(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).
(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-109
Warranties made by and to a securities intermediary
Sec. 109. (a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:
(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and
(2) there is no adverse claim to the security entitlement.
(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an

instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in IC 26-1-8.1-108(a) or IC 26-1-8.1-108(b).
(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in IC 26-1-8.1-108(a) or IC 26-1-8.1-108(b).
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-110
Applicability of local law; determination of jurisdiction
Sec. 110. (a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:
(1) the validity of a security;
(2) the rights and duties of the issuer with respect to registration of transfer;
(3) the effectiveness of registration of transfer by the issuer;
(4) whether the issuer owes any duties to an adverse claimant to a security; and
(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.
(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:
(1) acquisition of a security entitlement from the securities intermediary;
(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;
(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and
(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.
(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.
(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (a)(5).
(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:
(1) If an agreement between the securities intermediary and its

entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of IC 26-1-8.1-101 through IC 26-1-8.1-116, that jurisdiction is the securities intermediary's jurisdiction.
(2) If subdivision (1) does not apply, and an agreement between the securities intermediary and its entitlement holder expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.
(3) If neither subdivision (1) nor subdivision (2) applies, and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.
(4) If none of the preceding subdivisions apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.
(5) If none of the preceding subdivisions apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.
(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.41.

IC 26-1-8.1-111
Applicability of rules adopted by clearing corporations
Sec. 111. A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with IC 26-1-8.1 and affects another party who does not consent to the rule.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-112
Creditor access to debtor's interest in a security
Sec. 112. (a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.
(b) The interest of a debtor in an uncertificated security may be

reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).
(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).
(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.
(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-113
Enforceability of contracts for sale or purchase of a security
Sec. 113. A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one (1) year of its making.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-114
Special rules in actions against issuers of a certificated security
Sec. 114. The following rules apply in an action on a certificated security against the issuer:
(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.
(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.
(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.
(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.
As added by P.L.247-1995, SEC.10.
IC 26-1-8.1-115
Liability of securities intermediary, broker, or other agent or bailee
Sec. 115. A securities intermediary that has transferred a financial asset under an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:
(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process;
(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or
(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-116
Determination of securities intermediary as purchaser for value
Sec. 116. A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-201
"Issuer" defined
Sec. 201. (a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:
(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;
(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;
(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or
(4) becomes responsible for, or is in place of, another person described as an issuer in this section.
(b) With respect to an obligation on or defense to a security, a

guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.
(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-202
Terms of security; rules on validity; issuer's defenses; cancellation of contracts
Sec. 202. (a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, a statute, an ordinance, a rule, a regulation, an order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, a statute, an ordinance, a rule, a regulation, an order, or the like, under which the security is issued.
(b) The following rules apply if an issuer asserts that a security is not valid:
(1) A security other than a security issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.
(2) Subdivision (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.
(c) Except as otherwise provided in IC 26-1-8.1-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.
(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.
(e) This section does not affect the right of a party to cancel a contract for a security "when, as, and if issued" or "when distributed" in the event of a material change in the character of the security that

is the subject of the contract or in the plan or arrangement under which the security is to be issued or distributed.
(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-203
Notice of defects
Sec. 203. After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:
(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one (1) year after that date; or
(2) is not covered by subdivision (1) and the purchaser takes the security more than two (2) years after the date set for surrender or presentation or the date on which performance became due.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-204
Restrictions on transfer
Sec. 204. A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:
(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or
(2) the security is uncertificated and the registered owner has been notified of the restriction.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-205
Effect of unauthorized signature or certificate
Sec. 205. An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:
(1) an authenticating trustee, a registrar, a transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or
(2) an employee of the issuer, or of any of the persons listed in

subdivision (1), entrusted with responsible handling of the security certificate.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-206
Enforceability of incomplete or incorrect certificate
Sec. 206. (a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:
(1) any person may complete it by filling in the blanks as authorized; and
(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.
(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-207
Registered owner to exercise all rights and powers of owner absent appropriate notice of transfer
Sec. 207. (a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.
(b) IC 26-1-8.1 does not affect the liability of the registered owner of a security for a call, an assessment, or the like.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-208
Warranties by security certificate authenticating signatory
Sec. 208. (a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:
(1) the certificate is genuine;
(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and
(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.
(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.
As added by P.L.247-1995, SEC.10.
IC 26-1-8.1-209
Issuer's lien
Sec. 209. A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-210
Overissue of security; refund in the event of unavailability of security
Sec. 210. (a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.
(b) Except as otherwise provided in subsections (c) and (d), the provisions of IC 26-1-8.1 which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.
(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.
(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-301
Delivery of security
Sec. 301. (a) Delivery of a certificated security to a purchaser occurs when:
(1) the purchaser acquires possession of the security certificate;
(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or
(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially endorsed to the purchaser by an effective endorsement and has not been endorsed to the securities intermediary or in blank.
(b) Delivery of an uncertificated security to a purchaser occurs when:
(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or
(2) another person, other than a securities intermediary, either

becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.42.

IC 26-1-8.1-302
Rights acquired by purchaser
Sec. 302. (a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.
(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.
(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.43.

IC 26-1-8.1-303
"Protected purchaser" defined; acquisition of interest free of adverse claims
Sec. 303. (a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:
(1) gives value;
(2) does not have notice of any adverse claim to the security; and
(3) obtains control of the certificated or uncertificated security.
(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-304
Endorsement of securities
Sec. 304. (a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.
(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.
(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.
(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may

become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.
(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.
(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in IC 26-1-8.1-108 and not an obligation that the security will be honored by the issuer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-305
Incomplete instructions; obligations imposed on person initiating instructions
Sec. 305. (a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.
(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by IC 26-1-8.1-108 and not an obligation that the security will be honored by the issuer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-306
Warranties by guarantor
Sec. 306. (a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:
(1) the signature was genuine;
(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and
(3) the signer had legal capacity to sign.
(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:
(1) the signature was genuine;
(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and
(3) the signer had legal capacity to sign.
(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:
(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and (2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.
(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.
(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.
(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.
(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.
(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-307
Duties of transferor of security
Sec. 307. Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-401
Issuer's duty to register transfer
Sec. 401. (a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:
(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;
(2) the endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf

of the appropriate person;
(3) reasonable assurance is given that the endorsement or instruction is genuine and authorized (IC 26-1-8.1-402);
(4) any applicable law relating to the collection of taxes has been complied with;
(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with IC 26-1-8.1-204;
(6) a demand that the issuer not register transfer has not become effective under IC 26-1-8.1-403, or the issuer has complied with IC 26-1-8.1-403(b) but no legal process or indemnity bond is obtained as provided in IC 26-1-8.1-403(d); and
(7) the transfer is in fact rightful or is to a protected purchaser.
(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-402
Issuer's right to assurances
Sec. 402. (a) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:
(1) in all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;
(2) if the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;
(3) if the endorsement is made or the instruction is originated by a fiduciary under IC 26-1-8.1-107(a)(4) or IC 26-1-8.1-107(a)(5), appropriate evidence of appointment or incumbency;
(4) if there is more than one (1) fiduciary, reasonable assurance that all who are required to sign have done so; and
(5) if the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.
(b) An issuer may elect to require reasonable assurance beyond that specified in this section.
(c) In this section:
(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.
(2) "Appropriate evidence of appointment or incumbency" means:
(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or

supervision of the court or an officer thereof and dated within sixty (60) days before the date of presentation for transfer; or
(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-403
Demand that transfer not be registered; notice; contents; liability
Sec. 403. (a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.
(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:
(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;
(2) a demand that the issuer not register transfer had previously been received; and
(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.
(c) The period described in subsection (b)(3) may not exceed thirty (30) days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.
(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer under an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:
(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or (2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.
(e) This section does not relieve an issuer from liability for registering transfer under an endorsement or instruction that was not effective.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-404
Issuer liability for wrongful registration of transfer
Sec. 404. (a) Except as otherwise provided in IC 26-1-8.1-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:
(1) under an ineffective endorsement or instruction;
(2) after a demand that the issuer not register transfer became effective under IC 26-1-8.1-403(a) and the issuer did not comply with IC 26-1-8.1-403(b);
(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or
(4) by an issuer acting in collusion with the wrongdoer.
(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by IC 26-1-8.1-210.
(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made under an effective endorsement or instruction.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-405
Issuance of new certificates; protected purchasers
Sec. 405. (a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:
(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;
(2) files with the issuer a sufficient indemnity bond; and
(3) satisfies other reasonable requirements imposed by the issuer. (b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by IC 26-1-8.1-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-406
Failure to notify issuer of lost, destroyed, or wrongfully taken certificates
Sec. 406. If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under IC 26-1-8.1-404 or a claim to a new security certificate under IC 26-1-8.1-405.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-407
Obligations of agents acting on behalf of issuer
Sec. 407. A person acting as authenticating trustee, a transfer agent, a registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates, has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-501
Acquisition of security entitlements
Sec. 501. (a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.
(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:
(1) indicates by book entry that a financial asset has been credited to the person's securities account;
(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or
(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account. (c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.
(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially endorsed to the other person, and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.
(e) Issuance of a security is not establishment of a security entitlement.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-502
Adverse claims against person holding a security entitlement
Sec. 502. An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under IC 26-1-8.1-501 for value and without notice of the adverse claim.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-503
Property interests in financial assets; enforcement of property rights; purchasers for value
Sec. 503. (a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in IC 26-1-8.1-511.
(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.
(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under IC 26-1-8.1-505 through IC 26-1-8.1-508.
(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:
(1) insolvency proceedings have been initiated by or against the securities intermediary;
(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset; (3) the securities intermediary violated its obligations under IC 26-1-8.1-504 by transferring the financial asset or interest therein to the purchaser; and
(4) the purchaser is not protected under subsection (e).
The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.
(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under IC 26-1-8.1-504.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-504
Maintenance of financial assets by securities intermediary; exempted entity
Sec. 504. (a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one (1) or more other securities intermediaries.
(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain under subsection (a).
(c) A securities intermediary satisfies the duty in subsection (a) if:
(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.
(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-505
Duty of securities intermediary to obtain and pay distributions on financial assets
Sec. 505. (a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A

securities intermediary satisfies the duty if:
(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.
(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-506
Duty of securities intermediary to exercise rights as directed by entitlement holder
Sec. 506. A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-507
Duty of securities intermediary to comply with entitlement order; liability for wrongful transfer
Sec. 507. (a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.
(b) If a securities intermediary transfers a financial asset under an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities

intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-508
Duty of securities intermediary to act at direction of entitlement holder
Sec. 508. A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-509
Standards for performance of duties by securities intermediary
Sec. 509. (a) If the substance of a duty imposed upon a securities intermediary by IC 26-1-8.1-504 through IC 26-1-8.1-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.
(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.
(c) The obligation of a securities intermediary to perform the duties imposed by IC 26-1-8.1-504 through IC 26-1-8.1-508 is subject to:
(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and
(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.
(d) IC 26-1-8.1-504 through IC 26-1-8.1-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-510 Purchaser for value of financial asset or security entitlement; adverse claims
Sec. 510. (a) In a case not covered by the priority rules in IC 26-1-9.1 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.
(b) If an adverse claim could not have been asserted against an entitlement holder under IC 26-1-8.1-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.
(c) In a case not covered by the priority rules in IC 26-1-9.1, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:
(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under IC 26-1-8.1-106(d)(1);
(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under IC 26-1-8.1-106(d)(2); or
(3) if the purchaser obtained control through another person under IC 26-1-8.1-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.
(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.44.

IC 26-1-8.1-511
Priority of claims in financial asset
Sec. 511. (a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.
(b) A claim of a creditor of a securities intermediary who has a

security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.
(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.
As added by P.L.247-1995, SEC.10.



CHAPTER 9. REPEALED



CHAPTER 9.1. SECURED TRANSACTIONS

IC 26-1-9.1-102 Version a
Definitions and index of definitions
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 102. (a) In IC 26-1-9.1:
(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.
(2) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance:
(A) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;
(B) for services rendered or to be rendered;
(C) for a policy of insurance issued or to be issued;
(D) for a secondary obligation incurred or to be incurred;
(E) for energy provided or to be provided;
(F) for the use or hire of a vessel under a charter or other contract;
(G) arising out of the use of a credit or charge card or information contained on or for use with the card; or
(H) as winnings in a lottery or other game of chance operated or sponsored by a state other than Indiana, a governmental unit of a state, or a person licensed or authorized to operate the game by a state or governmental unit of a state.
The term does not include a right to a payment of a prize awarded by the state lottery commission in the Indiana state lottery established under IC 4-30. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.
(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.
(4) "Accounting", except as used in "accounting for", means a

record:
(A) authenticated by a secured party;
(B) indicating the aggregate unpaid secured obligations as of a date not more than thirty-five (35) days earlier or thirty-five (35) days later than the date of the record; and
(C) identifying the components of the obligations in reasonable detail.
(5) "Agricultural lien" means an interest, other than a security interest, in farm products:
(A) that secures payment or performance of an obligation for:
(i) goods or services furnished in connection with a debtor's farming operation; or
(ii) rent on real property leased by a debtor in connection with the debtor's farming operation;
(B) that is created by statute in favor of a person that:
(i) in the ordinary course of its business furnished goods or services to a debtor in connection with the debtor's farming operation; or
(ii) leased real property to a debtor in connection with the debtor's farming operation; and
(C) whose effectiveness does not depend on the person's possession of the personal property.
(6) "As-extracted collateral" means:
(A) oil, gas, or other minerals that are subject to a security interest that:
(i) is created by a debtor having an interest in the minerals before extraction; and
(ii) attaches to the minerals as extracted; or
(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.
(7) "Authenticate" means:
(A) to sign; or
(B) to execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.
(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.
(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.
(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.
(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific

goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this subdivision, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term "chattel paper" does not include: (i) charters or other contracts involving the use or hire of a vessel; or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.
(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:
(A) proceeds to which a security interest attaches;
(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and
(C) goods that are the subject of a consignment.
(13) "Commercial tort claim" means a claim arising in tort with respect to which:
(A) the claimant is an organization; or
(B) the claimant is an individual and the claim:
(i) arose in the course of the claimant's business or profession; and
(ii) does not include damages arising out of personal injury to or the death of an individual.
(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.
(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:
(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or
(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.
(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.
(17) "Commodity intermediary" means a person that:
(A) is registered as a futures commission merchant under federal commodities law; or
(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been

designated as a contract market pursuant to federal commodities law.
(18) "Communicate" means:
(A) to send a written or other tangible record;
(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or
(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.
(19) "Consignee" means a merchant to which goods are delivered in a consignment.
(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:
(A) the merchant:
(i) deals in goods of that kind under a name other than the name of the person making delivery;
(ii) is not an auctioneer; and
(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;
(B) with respect to each delivery, the aggregate value of the goods is one thousand dollars ($1,000) or more at the time of delivery;
(C) the goods are not consumer goods immediately before delivery; and
(D) the transaction does not create a security interest that secures an obligation.
(21) "Consignor" means a person that delivers goods to a consignee in a consignment.
(22) "Consumer debtor" means a debtor in a consumer transaction.
(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.
(24) "Consumer-goods transaction" means a consumer transaction in which:
(A) an individual incurs an obligation primarily for personal, family, or household purposes; and
(B) a security interest in consumer goods secures the obligation.
(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.
(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.
(27) "Continuation statement" means an amendment of a financing statement that: (A) identifies, by its file number, the initial financing statement to which it relates; and
(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.
(28) "Debtor" means:
(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;
(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or
(C) a consignee.
(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.
(30) "Document" means a document of title or a receipt of the type described in IC 26-1-7-201(b).
(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.
(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.
(33) "Equipment" means goods other than inventory, farm products, or consumer goods.
(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:
(A) crops grown, growing, or to be grown, including:
(i) crops produced on trees, vines, and bushes; and
(ii) aquatic goods produced in aquacultural operations;
(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;
(C) supplies used or produced in a farming operation; or
(D) products of crops or livestock in their unmanufactured states.
(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.
(36) "File number" means the number assigned to an initial financing statement pursuant to IC 26-1-9.1-519(a).
(37) "Filing office" means an office designated in IC 26-1-9.1-501 as the place to file a financing statement.
(38) "Filing-office rule" means a rule adopted pursuant to IC 26-1-9.1-526.
(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.
(40) "Fixture filing" means the filing of a financing statement

covering goods that are or are to become fixtures and satisfying IC 26-1-9.1-502(a) and IC 26-1-9.1-502(b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.
(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.
(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.
(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.
(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.
(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health-care goods or services provided.
(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The

term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.
(48) "Inventory" means goods, other than farm products, that:
(A) are leased by a person as lessor;
(B) are held by a person for sale or lease or to be furnished under a contract of service;
(C) are furnished by a person under a contract of service; or
(D) consist of raw materials, work in process, or materials used or consumed in a business.
(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.
(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.
(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.
(52) "Lien creditor" means:
(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;
(B) an assignee for benefit of creditors from the time of assignment;
(C) a trustee in bankruptcy from the date of the filing of the petition; or
(D) a receiver in equity from the time of appointment.
(53) "Manufactured home" means a structure, transportable in one (1) or more sections, which, in the traveling mode, is eight (8) body feet or more in width or forty (40) body feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this subdivision except the size requirements, and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.
(54) "Manufactured-home transaction" means a secured transaction:
(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held

as inventory; or
(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.
(55) "Mortgage" means a consensual interest in real property, including fixtures, that secures payment or performance of an obligation.
(56) "New debtor" means a person that becomes bound as debtor under IC 26-1-9.1-203(d) by a security agreement previously entered into by another person.
(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.
(58) "Noncash proceeds" means proceeds other than cash proceeds.
(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.
(60) "Original debtor", except as used in IC 26-1-9.1-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under IC 26-1-9.1-203(d).
(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.
(62) "Person related to", with respect to an individual, means:
(A) the spouse of the individual;
(B) a brother, brother-in-law, sister, or sister-in-law of the individual;
(C) an ancestor or lineal descendant of the individual or the individual's spouse; or
(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.
(63) "Person related to", with respect to an organization, means:
(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;
(B) an officer or director of, or a person performing similar functions with respect to, the organization;
(C) an officer or director of, or a person performing similar functions with respect to, a person described in clause (A);
(D) the spouse of an individual described in clause (A), (B),

or (C); or
(E) an individual who is related by blood or marriage to an individual described in clause (A), (B), (C), or (D) and shares the same home with the individual.
(64) "Proceeds", except as used in IC 26-1-9.1-609(b), means the following property:
(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral.
(B) Whatever is collected on, or distributed on account of, collateral.
(C) Rights arising out of collateral.
(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral.
(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.
(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.
(66) "Proposal" means a record authenticated by a secured party that includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to IC 26-1-9.1-620, IC 26-1-9.1-621, and IC 26-1-9.1-622.
(67) "Public-finance transaction" means a secured transaction in connection with which:
(A) debt securities are issued;
(B) all or a portion of the securities issued have an initial stated maturity of at least twenty (20) years; and
(C) the debtor, obligor, secured party, account debtor, or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.
(68) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.
(69) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(70) "Registered organization" means an organization organized

solely under the law of a single state or the United States and as to which the state or the United States must maintain a public record showing the organization to have been organized.
(71) "Secondary obligor" means an obligor to the extent that:
(A) the obligor's obligation is secondary; or
(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.
(72) "Secured party" means:
(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;
(B) a person that holds an agricultural lien;
(C) a consignor;
(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;
(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or
(F) a person that holds a security interest arising under IC 26-1-2-401, IC 26-1-2-505, IC 26-1-2-711(3), IC 26-1-2.1-508(5), IC 26-1-4-210, or IC 26-1-5.1-118.
(73) "Security agreement" means an agreement that creates or provides for a security interest.
(74) "Send", in connection with a record or notification, means:
(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or
(B) to cause the record or notification to be received within the time that it would have been received if properly sent under clause (A).
(75) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.
(76) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(77) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.
(78) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.
(79) "Termination statement" means an amendment of a financing statement that:
(A) identifies, by its file number, the initial financing

statement to which it relates; and
(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.
(80) "Transmitting utility" means a person primarily engaged in the business of:
(A) operating a railroad, subway, street railway, or trolley bus;
(B) transmitting communications electrically, electromagnetically, or by light;
(C) transmitting goods by pipeline or sewer; or
(D) transmitting or producing and transmitting electricity, steam, gas, or water.
(b) "Control" as provided in IC 26-1-7-106 and the following definitions outside IC 26-1-9.1 apply to IC 26-1-9.1:
"Applicant" IC 26-1-5.1-102.
"Beneficiary" IC 26-1-5.1-102.
"Broker" IC 26-1-8.1-102.
"Certificated security" IC 26-1-8.1-102.
"Check" IC 26-1-3.1-104.
"Clearing corporation" IC 26-1-8.1-102.
"Contract for sale" IC 26-1-2-106.
"Customer" IC 26-1-4-104.
"Entitlement holder" IC 26-1-8.1-102.
"Financial asset" IC 26-1-8.1-102.
"Holder in due course" IC 26-1-3.1-302.
"Issuer" (with respect to a letter of credit or letter-of-credit right) IC 26-1-5.1-102.
"Issuer" (with respect to a security) IC 26-1-8.1-201.
"Issuer" (with respect to documents of title) IC 26-1-7-102.
"Lease" IC 26-1-2.1-103.
"Lease agreement" IC 26-1-2.1-103.
"Lease contract" IC 26-1-2.1-103.
"Leasehold interest" IC 26-1-2.1-103.
"Lessee" IC 26-1-2.1-103.
"Lessee in ordinary course of business" IC 26-1-2.1-103.
"Lessor" IC 26-1-2.1-103.
"Lessor's residual interest" IC 26-1-2.1-103.
"Letter of credit" IC 26-1-5.1-102.
"Merchant" IC 26-1-2-104.
"Negotiable instrument" IC 26-1-3.1-104.
"Nominated person" IC 26-1-5.1-102.
"Note" IC 26-1-3.1-104.
"Proceeds of a letter of credit" IC 26-1-5.1-114.
"Prove" IC 26-1-3.1-103.
"Sale" IC 26-1-2-106.
"Securities account" IC 26-1-8.1-501.
"Securities intermediary" IC 26-1-8.1-102.
"Security" IC 26-1-8.1-102.
"Security certificate" IC 26-1-8.1-102.
"Security entitlement" IC 26-1-8.1-102. "Uncertificated security" IC 26-1-8.1-102.
(c) IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-9.1.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.65; P.L.108-2009, SEC.3.

IC 26-1-9.1-102 Version b
Definitions and index of definitions
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 102. (a) In IC 26-1-9.1:
(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.
(2) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance:
(A) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;
(B) for services rendered or to be rendered;
(C) for a policy of insurance issued or to be issued;
(D) for a secondary obligation incurred or to be incurred;
(E) for energy provided or to be provided;
(F) for the use or hire of a vessel under a charter or other contract;
(G) arising out of the use of a credit or charge card or information contained on or for use with the card; or
(H) as winnings in a lottery or other game of chance operated or sponsored by a state other than Indiana, a governmental unit of a state, or a person licensed or authorized to operate the game by a state or governmental unit of a state.
The term does not include a right to a payment of a prize awarded by the state lottery commission in the Indiana state lottery established under IC 4-30. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.
(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.
(4) "Accounting", except as used in "accounting for", means a record:
(A) authenticated by a secured party;
(B) indicating the aggregate unpaid secured obligations as of

a date not more than thirty-five (35) days earlier or thirty-five (35) days later than the date of the record; and
(C) identifying the components of the obligations in reasonable detail.
(5) "Agricultural lien" means an interest, other than a security interest, in farm products:
(A) that secures payment or performance of an obligation for:
(i) goods or services furnished in connection with a debtor's farming operation; or
(ii) rent on real property leased by a debtor in connection with the debtor's farming operation;
(B) that is created by statute in favor of a person that:
(i) in the ordinary course of its business furnished goods or services to a debtor in connection with the debtor's farming operation; or
(ii) leased real property to a debtor in connection with the debtor's farming operation; and
(C) whose effectiveness does not depend on the person's possession of the personal property.
(6) "As-extracted collateral" means:
(A) oil, gas, or other minerals that are subject to a security interest that:
(i) is created by a debtor having an interest in the minerals before extraction; and
(ii) attaches to the minerals as extracted; or
(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.
(7) "Authenticate" means:
(A) to sign; or
(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.
(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.
(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.
(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. (11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this subdivision, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term "chattel paper" does not include: (i) charters or other contracts involving the use or hire of a vessel; or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.
(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:
(A) proceeds to which a security interest attaches;
(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and
(C) goods that are the subject of a consignment.
(13) "Commercial tort claim" means a claim arising in tort with respect to which:
(A) the claimant is an organization; or
(B) the claimant is an individual and the claim:
(i) arose in the course of the claimant's business or profession; and
(ii) does not include damages arising out of personal injury to or the death of an individual.
(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.
(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:
(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or
(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.
(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.
(17) "Commodity intermediary" means a person that:
(A) is registered as a futures commission merchant under federal commodities law; or (B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.
(18) "Communicate" means:
(A) to send a written or other tangible record;
(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or
(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.
(19) "Consignee" means a merchant to which goods are delivered in a consignment.
(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:
(A) the merchant:
(i) deals in goods of that kind under a name other than the name of the person making delivery;
(ii) is not an auctioneer; and
(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;
(B) with respect to each delivery, the aggregate value of the goods is one thousand dollars ($1,000) or more at the time of delivery;
(C) the goods are not consumer goods immediately before delivery; and
(D) the transaction does not create a security interest that secures an obligation.
(21) "Consignor" means a person that delivers goods to a consignee in a consignment.
(22) "Consumer debtor" means a debtor in a consumer transaction.
(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.
(24) "Consumer-goods transaction" means a consumer transaction in which:
(A) an individual incurs an obligation primarily for personal, family, or household purposes; and
(B) a security interest in consumer goods secures the obligation.
(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.
(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions. (27) "Continuation statement" means an amendment of a financing statement that:
(A) identifies, by its file number, the initial financing statement to which it relates; and
(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.
(28) "Debtor" means:
(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;
(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or
(C) a consignee.
(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.
(30) "Document" means a document of title or a receipt of the type described in IC 26-1-7-201(b).
(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.
(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.
(33) "Equipment" means goods other than inventory, farm products, or consumer goods.
(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:
(A) crops grown, growing, or to be grown, including:
(i) crops produced on trees, vines, and bushes; and
(ii) aquatic goods produced in aquacultural operations;
(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;
(C) supplies used or produced in a farming operation; or
(D) products of crops or livestock in their unmanufactured states.
(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.
(36) "File number" means the number assigned to an initial financing statement pursuant to IC 26-1-9.1-519(a).
(37) "Filing office" means an office designated in IC 26-1-9.1-501 as the place to file a financing statement.
(38) "Filing-office rule" means a rule adopted pursuant to IC 26-1-9.1-526.
(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to

the initial financing statement.
(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying IC 26-1-9.1-502(a) and IC 26-1-9.1-502(b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.
(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.
(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.
(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.
(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.
(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health-care goods or services provided.
(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of

a type that in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.
(48) "Inventory" means goods, other than farm products, that:
(A) are leased by a person as lessor;
(B) are held by a person for sale or lease or to be furnished under a contract of service;
(C) are furnished by a person under a contract of service; or
(D) consist of raw materials, work in process, or materials used or consumed in a business.
(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.
(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.
(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.
(52) "Lien creditor" means:
(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;
(B) an assignee for benefit of creditors from the time of assignment;
(C) a trustee in bankruptcy from the date of the filing of the petition; or
(D) a receiver in equity from the time of appointment.
(53) "Manufactured home" means a structure, transportable in one (1) or more sections, which, in the traveling mode, is eight (8) body feet or more in width or forty (40) body feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this subdivision except the size requirements, and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.
(54) "Manufactured-home transaction" means a secured transaction: (A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or
(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.
(55) "Mortgage" means a consensual interest in real property, including fixtures, that secures payment or performance of an obligation.
(56) "New debtor" means a person that becomes bound as debtor under IC 26-1-9.1-203(d) by a security agreement previously entered into by another person.
(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.
(58) "Noncash proceeds" means proceeds other than cash proceeds.
(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.
(60) "Original debtor", except as used in IC 26-1-9.1-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under IC 26-1-9.1-203(d).
(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.
(62) "Person related to", with respect to an individual, means:
(A) the spouse of the individual;
(B) a brother, brother-in-law, sister, or sister-in-law of the individual;
(C) an ancestor or lineal descendant of the individual or the individual's spouse; or
(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.
(63) "Person related to", with respect to an organization, means:
(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;
(B) an officer or director of, or a person performing similar functions with respect to, the organization;
(C) an officer or director of, or a person performing similar

functions with respect to, a person described in clause (A);
(D) the spouse of an individual described in clause (A), (B), or (C); or
(E) an individual who is related by blood or marriage to an individual described in clause (A), (B), (C), or (D) and shares the same home with the individual.
(64) "Proceeds", except as used in IC 26-1-9.1-609(b), means the following property:
(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral.
(B) Whatever is collected on, or distributed on account of, collateral.
(C) Rights arising out of collateral.
(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral.
(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.
(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.
(66) "Proposal" means a record authenticated by a secured party that includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to IC 26-1-9.1-620, IC 26-1-9.1-621, and IC 26-1-9.1-622.
(67) "Public-finance transaction" means a secured transaction in connection with which:
(A) debt securities are issued;
(B) all or a portion of the securities issued have an initial stated maturity of at least twenty (20) years; and
(C) the debtor, obligor, secured party, account debtor, or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.
(68) "Public organic record" means a record that is available to the public for inspection and is:
(A) a record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;
(B) an organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a

statute of the state governing business trusts requires that the record be filed with the state; or
(C) a record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.
(69) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.
(70) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(71) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.
(72) "Secondary obligor" means an obligor to the extent that:
(A) the obligor's obligation is secondary; or
(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.
(73) "Secured party" means:
(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;
(B) a person that holds an agricultural lien;
(C) a consignor;
(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;
(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or
(F) a person that holds a security interest arising under IC 26-1-2-401, IC 26-1-2-505, IC 26-1-2-711(3), IC 26-1-2.1-508(5), IC 26-1-4-210, or IC 26-1-5.1-118.
(74) "Security agreement" means an agreement that creates or provides for a security interest.
(75) "Send", in connection with a record or notification, means:
(A) to deposit in the mail, deliver for transmission, or

transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or
(B) to cause the record or notification to be received within the time that it would have been received if properly sent under clause (A).
(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.
(77) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.
(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.
(80) "Termination statement" means an amendment of a financing statement that:
(A) identifies, by its file number, the initial financing statement to which it relates; and
(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.
(81) "Transmitting utility" means a person primarily engaged in the business of:
(A) operating a railroad, subway, street railway, or trolley bus;
(B) transmitting communications electrically, electromagnetically, or by light;
(C) transmitting goods by pipeline or sewer; or
(D) transmitting or producing and transmitting electricity, steam, gas, or water.
(b) "Control" as provided in IC 26-1-7-106 and the following definitions outside IC 26-1-9.1 apply to IC 26-1-9.1:
"Applicant" IC 26-1-5.1-102.
"Beneficiary" IC 26-1-5.1-102.
"Broker" IC 26-1-8.1-102.
"Certificated security" IC 26-1-8.1-102.
"Check" IC 26-1-3.1-104.
"Clearing corporation" IC 26-1-8.1-102.
"Contract for sale" IC 26-1-2-106.
"Customer" IC 26-1-4-104.
"Entitlement holder" IC 26-1-8.1-102.
"Financial asset" IC 26-1-8.1-102.
"Holder in due course" IC 26-1-3.1-302.
"Issuer" (with respect to a letter of credit or letter-of-credit

right) IC 26-1-5.1-102.
"Issuer" (with respect to a security) IC 26-1-8.1-201.
"Issuer" (with respect to documents of title) IC 26-1-7-102.
"Lease" IC 26-1-2.1-103.
"Lease agreement" IC 26-1-2.1-103.
"Lease contract" IC 26-1-2.1-103.
"Leasehold interest" IC 26-1-2.1-103.
"Lessee" IC 26-1-2.1-103.
"Lessee in ordinary course of business" IC 26-1-2.1-103.
"Lessor" IC 26-1-2.1-103.
"Lessor's residual interest" IC 26-1-2.1-103.
"Letter of credit" IC 26-1-5.1-102.
"Merchant" IC 26-1-2-104.
"Negotiable instrument" IC 26-1-3.1-104.
"Nominated person" IC 26-1-5.1-102.
"Note" IC 26-1-3.1-104.
"Proceeds of a letter of credit" IC 26-1-5.1-114.
"Prove" IC 26-1-3.1-103.
"Sale" IC 26-1-2-106.
"Securities account" IC 26-1-8.1-501.
"Securities intermediary" IC 26-1-8.1-102.
"Security" IC 26-1-8.1-102.
"Security certificate" IC 26-1-8.1-102.
"Security entitlement" IC 26-1-8.1-102.
"Uncertificated security" IC 26-1-8.1-102.
(c) IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-9.1.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.65; P.L.108-2009, SEC.3; P.L.54-2011, SEC.3.

IC 26-1-9.1-102.5
"Take free"; "takes free"; "takes the money free"; "takes the funds free"
Sec. 102.5. As used in this chapter, "take free", "takes free", "takes the money free", and "takes the funds free", when used in conjunction with a security interest in collateral which is transferred, means that following the transfer the collateral is no longer encumbered by the security interest and the security interest is terminated with respect to the transferred collateral.
As added by P.L.192-2003, SEC.1.

IC 26-1-9.1-103
Purchase-money security interest; application of payment; burden of establishing
Sec. 103. (a) In this section:
(1) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral.
(2) "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for

value given to enable the debtor to acquire rights in, or the use of the collateral if the value is in fact so used.
(b) A security interest in goods is a purchase-money security interest:
(1) to the extent that the goods are purchase-money collateral with respect to that security interest;
(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and
(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.
(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:
(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and
(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.
(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.
(e) If the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:
(1) in accordance with any reasonable method of application to which the parties agree;
(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or
(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:
(A) To obligations that are not secured.
(B) If more than one (1) obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.
(f) A purchase-money security interest does not lose its status as such, even if:
(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;
(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or
(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured. (g) A secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-104
Control of deposit account
Sec. 104. (a) A secured party has control of a deposit account if:
(1) the secured party is the bank with which the deposit account is maintained;
(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the account without further consent by the debtor; or
(3) the secured party becomes the bank's customer with respect to the deposit account.
(b) A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-105 Version a
Control of electronic chattel paper
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 105. A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:
(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in subdivisions (4), (5), and (6), unalterable;
(2) the authoritative copy identifies the secured party as the assignee of the record or records;
(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;
(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;
(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and
(6) any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-105 Version b
Control of electronic chattel paper
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 105. (a) A secured party has control of electronic chattel

paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.
(b) A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:
(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in subdivisions (4), (5), and (6), unalterable;
(2) the authoritative copy identifies the secured party as the assignee of the record or records;
(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;
(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;
(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and
(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.
As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011, SEC.4.

IC 26-1-9.1-106
Control of investment property
Sec. 106. (a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in IC 26-1-8.1-106.
(b) A secured party has control of a commodity contract if:
(1) the secured party is the commodity intermediary with which the commodity contract is carried; or
(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.
(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-107
Control of letter-of-credit right
Sec. 107. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under IC 26-1-5.1-114(c) or otherwise applicable law or practice.
As added by P.L.57-2000, SEC.45.
IC 26-1-9.1-108
Sufficiency of description
Sec. 108. (a) Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.
(b) Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:
(1) specific listing;
(2) category;
(3) except as otherwise provided in subsection (e), a type of collateral defined in IC 26-1;
(4) quantity;
(5) computational or allocational formula or procedure; or
(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.
(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.
(d) Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:
(1) the collateral by those terms or as investment property; or
(2) the underlying financial asset or commodity contract.
(e) A description only by type of collateral defined in IC 26-1 is an insufficient description of:
(1) a commercial tort claim; or
(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-109
Scope
Sec. 109. (a) Except as otherwise provided in subsections (c) and (d), IC 26-1-9.1 applies to:
(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;
(2) an agricultural lien;
(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;
(4) a consignment;
(5) a security interest arising under IC 26-1-2-401, IC 26-1-2-505, IC 26-1-2-711(3), or IC 26-1-2.1-508(5), as provided in IC 26-1-9.1-110;
(6) a security interest arising under IC 26-1-4-210 or IC 26-1-5.1-118; and
(7) a transfer of an interest or a claim in a contractual right of a person to receive commissions or other compensation payable

by an insurer (as defined in IC 27-1-2-3).
(b) The application of IC 26-1-9.1 to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which IC 26-1-9.1 does not apply.
(c) IC 26-1-9.1 does not apply to the extent that:
(1) a statute, regulation, or treaty of the United States preempts IC 26-1-9.1; or
(2) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under IC 26-1-5.1-114.
(d) IC 26-1-9.1 does not apply to:
(1) a landlord's lien, other than an agricultural lien;
(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but IC 26-1-9.1-333 applies with respect to priority of the lien;
(3) an assignment of a claim for wages, salary, or other compensation of an employee;
(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;
(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes that is for the purpose of collection only;
(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;
(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;
(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than a transfer described in subsection (a)(7), or an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but IC 26-1-9.1-315 and IC 26-1-9.1-322 apply with respect to proceeds and priorities in proceeds;
(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;
(10) a right of recoupment or set-off, but:
(A) IC 26-1-9.1-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and
(B) IC 26-1-9.1-404 applies with respect to defenses or claims of an account debtor;
(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:
(A) liens on real property in IC 26-1-9.1-203 and IC 26-1-9.1-308;
(B) fixtures in IC 26-1-9.1-334; (C) fixture filings in IC 26-1-9.1-501, IC 26-1-9.1-502, IC 26-1-9.1-512, IC 26-1-9.1-516, and IC 26-1-9.1-519; and
(D) security agreements covering personal and real property in IC 26-1-9.1-604;
(12) an assignment of a claim arising in tort, other than a commercial tort claim, but IC 26-1-9.1-315 and IC 26-1-9.1-322 apply with respect to proceeds and priorities in proceeds;
(13) an assignment of a deposit account in a consumer transaction, but IC 26-1-9.1-315 and IC 26-1-9.1-322 apply with respect to proceeds and priorities in proceeds;
(14) the creation, perfection, priority, or enforcement of a security interest created by the state, another state, or a foreign country, or a governmental unit of the state, another state or a foreign country;
(15) a pledge of revenues, other money, or property made under IC 5-1-14-4;
(16) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1) or (a)(2); or
(17) a claim or right to receive benefits under a special need trust as described in 42 U.S.C. 1396p(d)(4).
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.1.

IC 26-1-9.1-110
Security interests arising under IC 26-1-2 or IC 26-1-2.1
Sec. 110. A security interest arising under IC 26-1-2-401, IC 26-1-2-505, IC 26-1-2-711(3), or IC 26-1-2.1-508(5) is subject to IC 26-1-9.1. However, until the debtor obtains possession of the goods:
(1) the security interest is enforceable, even if IC 26-1-9.1-203(b)(3) has not been satisfied;
(2) filing is not required to perfect the security interest;
(3) the rights of the secured party after default by the debtor are governed by IC 26-1-2 or IC 26-1-2.1; and
(4) the security interest has priority over a conflicting security interest created by the debtor.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-201
General effectiveness of security agreement
Sec. 201. (a) Except as otherwise provided in IC 26-1, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.
(b) A transaction subject to this article is subject to any applicable rule of law that establishes a different rule for consumers.
(c) In case of conflict between IC 26-1-9.1 and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies. (d) IC 26-1-9.1 does not:
(1) validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or
(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-202
Title to collateral immaterial
Sec. 202. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-203
Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites
Sec. 203. (a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.
(b) Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:
(1) value has been given;
(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and
(3) one (1) of the following conditions is met:
(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned.
(B) The collateral is not a certificated security and is in the possession of the secured party under IC 26-1-9.1-313 pursuant to the debtor's security agreement.
(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under IC 26-1-8.1-301 pursuant to the debtor's security agreement.
(D) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under IC 26-1-7-106, IC 26-1-9.1-104, IC 26-1-9.1-105, IC 26-1-9.1-106, or IC 26-1-9.1-107 pursuant to the debtor's security agreement.
(c) Subsection (b) is subject to IC 26-1-4-210 on the security interest of a collecting bank, IC 26-1-5.1-118 on the security interest of a letter-of-credit issuer or nominated person, IC 26-1-9.1-110 on

a security interest arising under IC 26-1-2 or IC 26-1-2.1, and IC 26-1-9.1-206 on security interests in investment property.
(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than IC 26-1-9.1 or by contract:
(1) the security agreement becomes effective to create a security interest in the person's property; or
(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.
(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:
(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and
(2) another agreement is not necessary to make a security interest in the property enforceable.
(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by IC 26-1-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.
(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.
(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.
(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.66.

IC 26-1-9.1-204
After-acquired property; future advances
Sec. 204. (a) Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.
(b) A security interest does not attach under a term constituting an after-acquired property clause to:
(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten (10) days after the secured party gives value; or
(2) a commercial tort claim.
(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to

commitment.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-205
Use or disposition of collateral permissible
Sec. 205. (a) A security interest is not invalid or fraudulent against creditors solely because:
(1) the debtor has the right or ability to:
(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;
(B) collect, compromise, enforce, or otherwise deal with collateral;
(C) accept the return of collateral or make repossessions; or
(D) use, commingle, or dispose of proceeds; or
(2) the secured party fails to require the debtor to account for proceeds or replace collateral.
(b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-206
Security interest arising in purchase or delivery of financial asset
Sec. 206. (a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:
(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and
(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.
(b) The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.
(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:
(1) the security or other financial asset:
(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and
(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and
(2) the agreement calls for delivery against payment.
(d) The security interest described in subsection (c) secures the obligation to make payment for the delivery.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-207
Rights and duties of secured party having possession or control of

collateral
Sec. 207. (a) Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.
(b) Except as otherwise provided in subsection (d), if a secured party has possession of collateral:
(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;
(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;
(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and
(4) the secured party may use or operate the collateral:
(A) for the purpose of preserving the collateral or its value;
(B) as permitted by an order of a court having competent jurisdiction; or
(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.
(c) Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under IC 26-1-7-106, IC 26-1-9.1-104, IC 26-1-9.1-105, IC 26-1-9.1-106, or IC 26-1-9.1-107:
(1) may hold as additional security any proceeds, except money or funds, received from the collateral;
(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and
(3) may create a security interest in the collateral.
(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:
(1) subsection (a) does not apply unless the secured party is entitled under an agreement:
(A) to charge back uncollected collateral; or
(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and
(2) subsections (b) and (c) do not apply.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.67.

IC 26-1-9.1-208
Additional duties of secured party having control of collateral
Sec. 208. (a) This section applies to cases in which there is no outstanding secured obligation, and the secured party is not committed to make advances, incur obligations, or otherwise give

value.
(b) Within ten (10) days after receiving an authenticated demand by the debtor:
(1) a secured party having control of a deposit account under IC 26-1-9.1-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;
(2) a secured party having control of a deposit account under IC 26-1-9.1-104(a)(3) shall:
(A) pay the debtor the balance on deposit in the deposit account; or
(B) transfer the balance on deposit into a deposit account in the debtor's name;
(3) a secured party, other than a buyer, having control of electronic chattel paper under IC 26-1-9.1-105 shall:
(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;
(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and
(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party;
(4) a secured party having control of investment property under IC 26-1-8.1-106(d)(2) or IC 26-1-9.1-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;
(5) a secured party having control of a letter-of-credit right under IC 26-1-9.1-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and
(6) a secured party having control of an electronic document shall:
(A) give control of the electronic document to the debtor or its designated custodian;
(B) if the debtor designates a custodian that is the designated

custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and
(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.68.

IC 26-1-9.1-209
Duties of secured party if account debtor has been notified of assignment
Sec. 209. (a) Except as otherwise provided in subsection (c), this section applies if:
(1) there is no outstanding secured obligation; and
(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.
(b) Within ten (10) days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under IC 26-1-9.1-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.
(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-210
Request for accounting; request regarding list of collateral or statement of account
Sec. 210. (a) In this section the following definitions apply:
(1) "Request" means a record of a type described in subdivision (2), (3), or (4).
(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.
(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.
(4) "Request regarding a statement of account" means a record

authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.
(b) Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen (14) days after receipt:
(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and
(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.
(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record, including a statement to that effect within fourteen (14) days after receipt.
(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen (14) days after receipt by sending to the debtor an authenticated record:
(1) disclaiming any interest in the collateral; and
(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.
(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when the person receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen (14) days after receipt by sending to the debtor an authenticated record:
(1) disclaiming any interest in the obligations; and
(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.
(f) A debtor is entitled without charge to one (1) response to a request under this section during any six (6) month period. The secured party may require payment of a charge not exceeding twenty-five dollars ($25) for each additional response.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-301
Law governing perfection and priority of security interests
Sec. 301. Except as otherwise provided in IC 26-1-9.1-303 through IC 26-1-9.1-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral: (1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.
(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.
(3) Except as otherwise provided in subdivision (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:
(A) perfection of a security interest in the goods by filing a fixture filing;
(B) perfection of a security interest in timber to be cut; and
(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.
(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.69.

IC 26-1-9.1-302
Law governing perfection and priority of agricultural liens
Sec. 302. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-303
Law governing perfection and priority of security interests in goods covered by a certificate of title
Sec. 303. (a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.
(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.
(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods

become covered by the certificate of title until the goods cease to be covered by the certificate of title.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-304
Law governing perfection and priority of security interests in deposit accounts
Sec. 304. (a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.
(b) The following rules determine a bank's jurisdiction for purposes of IC 26-1-9.1-301 through IC 26-1-9.1-342:
(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of IC 26-1, that jurisdiction is the bank's jurisdiction.
(2) If subdivision (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.
(3) If neither subdivision (1) nor subdivision (2) applies, and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.
(4) If none of the preceding subdivisions apply, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.
(5) If none of the preceding subdivisions apply, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.2.

IC 26-1-9.1-305
Law governing perfection and priority of security interests in investment property
Sec. 305. (a) Except as otherwise provided in subsection (c), the following rules apply:
(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.
(2) The local law of the issuer's jurisdiction as specified in IC 26-1- 8.1-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.
(3) The local law of the securities intermediary's jurisdiction as

specified in IC 26-1-8.1-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.
(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.
(b) The following rules determine a commodity intermediary's jurisdiction for purposes of IC 26-1-9.1-301 through IC 26-1-9.1-342:
(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of IC 26-1, that jurisdiction is the commodity intermediary's jurisdiction.
(2) If subdivision (1) does not apply, and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.
(3) If neither subdivision (1) nor subdivision (2) applies, and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.
(4) If none of the preceding subdivisions apply, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.
(5) If none of the preceding subdivisions apply, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.
(c) The local law of the jurisdiction in which the debtor is located governs:
(1) perfection of a security interest in investment property by filing;
(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and
(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.3.

IC 26-1-9.1-306
Law governing perfection and priority of security interests in letter-of-credit rights
Sec. 306. (a) Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a

security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.
(b) For purposes of IC 26-1-9.1-301 through IC 26-1-9.1-342, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in IC 26-1-5.1-116.
(c) This section does not apply to a security interest that is perfected only under IC 26-1-9.1-308(d).
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.4.

IC 26-1-9.1-307 Version a
Location of debtor
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 307. (a) In this section, "place of business" means a place where a debtor conducts its affairs.
(b) Except as otherwise provided in this section, the following rules determine a debtor's location:
(1) A debtor who is an individual is located at the individual's principal residence.
(2) A debtor that is an organization and has only one (1) place of business is located at its place of business.
(3) A debtor that is an organization and has more than one (1) place of business is located at its chief executive office.
(c) Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.
(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).
(e) A registered organization that is organized under the law of a state is located in that state.
(f) Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:
(1) in the state that the law of the United States designates, if the law designates a state of location;
(2) in the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location; or
(3) in the District of Columbia, if neither paragraph (1) nor

paragraph (2) applies.
(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:
(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or
(2) the dissolution, winding up, or cancellation of the existence of the registered organization.
(h) The United States is located in the District of Columbia.
(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.
(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.
(k) This section applies only for purposes of IC 26-1-9.1-301 through IC 26-1-9.1-342.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.5.

IC 26-1-9.1-307 Version b
Location of debtor
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 307. (a) In this section, "place of business" means a place where a debtor conducts its affairs.
(b) Except as otherwise provided in this section, the following rules determine a debtor's location:
(1) A debtor who is an individual is located at the individual's principal residence.
(2) A debtor that is an organization and has only one (1) place of business is located at its place of business.
(3) A debtor that is an organization and has more than one (1) place of business is located at its chief executive office.
(c) Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.
(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).
(e) A registered organization that is organized under the law of a state is located in that state.
(f) Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and

a branch or agency of a bank that is not organized under the law of the United States or a state are located:
(1) in the state that the law of the United States designates, if the law designates a state of location;
(2) in the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or
(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.
(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:
(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or
(2) the dissolution, winding up, or cancellation of the existence of the registered organization.
(h) The United States is located in the District of Columbia.
(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one (1) state.
(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.
(k) This section applies only for purposes of IC 26-1-9.1-301 through IC 26-1-9.1-342.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.5; P.L.54-2011, SEC.5.

IC 26-1-9.1-308
When security interest or agricultural lien is perfected; continuity of perfection
Sec. 308. (a) Except as otherwise provided in this section and IC 26-1-9.1-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in IC 26-1-9.1-310 through IC 26-1-9.1-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.
(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in IC 26-1-9.1-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.
(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under IC 26-1-9.1 and is later perfected by another method under IC 26-1-9.1, without an intermediate period when it was unperfected.
(d) Perfection of a security interest in collateral also perfects a

security interest in a supporting obligation for the collateral.
(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.
(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.
(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-309
Security interest perfected upon attachment
Sec. 309. The following security interests are perfected when they attach:
(1) A purchase-money security interest in consumer goods, except as otherwise provided in IC 26-1-9.1-311(b) with respect to consumer goods that are subject to a statute or treaty described in IC 26-1-9.1-311(a).
(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles.
(3) A sale of a payment intangible.
(4) A sale of a promissory note.
(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services.
(6) A security interest arising under IC 26-1-2-401, IC 26-1-2-505, IC 26-1-2-711(3), or IC 26-1-2.1-508(5), until the debtor obtains possession of the collateral.
(7) A security interest of a collecting bank arising under IC 26-1-4-210.
(8) A security interest of an issuer or nominated person arising under IC 26-1-5.1-118.
(9) A security interest arising in the delivery of a financial asset under IC 26-1-9.1-206(c).
(10) A security interest in investment property created by a broker or securities intermediary.
(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary.
(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder.
(13) A security interest created by an assignment of a beneficial interest in a decedent's estate.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply
Sec. 310. (a) Except as otherwise provided in subsection (b) and IC 26-1-9.1-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.
(b) The filing of a financing statement is not necessary to perfect a security interest:
(1) that is perfected under IC 26-1-9.1-308(d), IC 26-1-9.1-308(e), IC 26-1-9.1-308(f), or IC 26-1-9.1-308(g);
(2) that is perfected under IC 26-1-9.1-309 when it attaches;
(3) in property subject to a statute, regulation, or treaty described in IC 26-1-9.1-311(a);
(4) in goods in possession of a bailee that are perfected under IC 26-1-9.1-312(d)(1) or IC 26-1-9.1-312(d)(2);
(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under IC 26-1-9.1-312(e), IC 26-1-9.1-312(f), or IC 26-1-9.1-312(g);
(6) in collateral in the secured party's possession under IC 26-1-9.1-313;
(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under IC 26-1-9.1-313;
(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under IC 26-1-9.1-314;
(9) in proceeds which is perfected under IC 26-1-9.1-315; or
(10) that is perfected under IC 26-1-9.1-316.
(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under IC 26-1-9.1 is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.70.

IC 26-1-9.1-311 Version a
Perfection of security interests in property subject to certain statutes, regulations, and treaties
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 311. (a) Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:
(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt IC 26-1-9.1-310(a);
(2) any Indiana certificate-of-title statute covering automobiles, trailers, mobile homes, or boats, which provides for a security interest to be indicated on the certificate as a condition or result

of perfection; or
(3) a certificate-of-title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.
(b) Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under IC 26-1-9.1. Except as otherwise provided in subsection (d), IC 26-1-9.1-313, IC 26-1-9.1-316(d), and IC 26-1-9.1-316(e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.
(c) Except as otherwise provided in subsection (d), IC 26-1-9.1-316(d), and IC 26-1-9.1-316(e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to IC 26-1-9.1.
(d) During any period in which collateral, subject to a statute specified in subsection (a)(2), is inventory held for sale or lease by a person or leased by that person as lessor, and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person, but instead, the filing provisions of IC 26-1-9.1-501 through IC 26-1-9.1-527 apply.
As added by P.L.57-2000, SEC.45. Amended by P.L.210-2005, SEC.74.

IC 26-1-9.1-311 Version b
Perfection of security interests in property subject to certain statutes, regulations, and treaties
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 311. (a) Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:
(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt IC 26-1-9.1-310(a);
(2) any Indiana statute covering automobiles, trailers, mobile homes, or boats, which provides for a security interest to be indicated on a certificate of title as a condition or result of perfection; or
(3) a statute of another jurisdiction which provides for a

security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.
(b) Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under IC 26-1-9.1. Except as otherwise provided in subsection (d), IC 26-1-9.1-313, IC 26-1-9.1-316(d), and IC 26-1-9.1-316(e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.
(c) Except as otherwise provided in subsection (d), IC 26-1-9.1-316(d), and IC 26-1-9.1-316(e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to IC 26-1-9.1.
(d) During any period in which collateral, subject to a statute specified in subsection (a)(2), is inventory held for sale or lease by a person or leased by that person as lessor, and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person, but instead, the filing provisions of IC 26-1-9.1-501 through IC 26-1-9.1-527 apply.
As added by P.L.57-2000, SEC.45. Amended by P.L.210-2005, SEC.74; P.L.54-2011, SEC.6.

IC 26-1-9.1-312
Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession
Sec. 312. (a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.
(b) Except as otherwise provided in IC 26-1-9.1-315(c) and IC 26-1-9.1-315(d), for proceeds:
(1) a security interest in a deposit account may be perfected only by control under IC 26-1-9.1-314;
(2) and except as otherwise provided in IC 26-1-9.1-308(d), a security interest in a letter-of-credit right may be perfected only by control under IC 26-1-9.1-314; and
(3) a security interest in money may be perfected only by the secured party's taking possession under IC 26-1-9.1-313.
(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods: (1) a security interest in the goods may be perfected by perfecting a security interest in the document; and
(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.
(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:
(1) issuance of a document in the name of the secured party;
(2) the bailee's receipt of notification of the secured party's interest; or
(3) filing as to the goods.
(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of twenty (20) days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.
(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty (20) days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:
(1) ultimate sale or exchange; or
(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.
(g) A perfected security interest in a certificated security or instrument remains perfected for twenty (20) days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:
(1) ultimate sale or exchange; or
(2) presentation, collection, enforcement, renewal, or registration of transfer.
(h) After the twenty (20) day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with IC 26-1-9.1.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.71.

IC 26-1-9.1-313
When possession by or delivery to secured party perfects security interest without filing
Sec. 313. (a) Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under IC 26-1-8.1-301.
(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the

goods by taking possession of the goods only in the circumstances described in IC 26-1-9.1-316(e).
(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:
(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or
(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.
(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs not earlier than the time the secured party takes possession and continues only while the secured party retains possession.
(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under IC 26-1-8.1-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.
(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.
(g) If a person acknowledges that it holds possession for the secured party's benefit:
(1) the acknowledgment is effective under subsection (c) or IC 26-1-8.1-301(a), even if the acknowledgment violates the rights of a debtor; and
(2) unless the person otherwise agrees or a law other than IC 26-1-9.1 otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.
(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:
(1) to hold possession of the collateral for the secured party's benefit; or
(2) to redeliver the collateral to the secured party.
(i) A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than IC 26-1-9.1 otherwise provides.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.72.
IC 26-1-9.1-314
Perfection by control
Sec. 314. (a) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under IC 26-1-7-106, IC 26-1-9.1-104, IC 26-1-9.1-105, IC 26-1-9.1-106, or IC 26-1-9.1-107.
(b) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under IC 26-1-7-106, IC 26-1-9.1-104, IC 26-1-9.1-105, or IC 26-1-9.1-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.
(c) A security interest in investment property is perfected by control under IC 26-1-9.1-106 from the time the secured party obtains control and remains perfected by control until:
(1) the secured party does not have control; and
(2) one of the following occurs:
(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;
(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or
(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.73.

IC 26-1-9.1-315
Secured party's rights on disposition of collateral and in proceeds
Sec. 315. (a) Except as otherwise provided in IC 26-1-9.1 and in IC 26-1-2-403(2):
(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and
(2) a security interest attaches to any identifiable proceeds of collateral.
(b) Proceeds that are commingled with other property are identifiable proceeds:
(1) if the proceeds are goods, to the extent provided by IC 26-1-9.1-336; and
(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than IC 26-1-9.1 with respect to commingled property of the type involved.
(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.
(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the

proceeds unless:
(1) the following conditions are satisfied:
(A) A filed financing statement covers the original collateral.
(B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed.
(C) The proceeds are not acquired with cash proceeds.
(2) the proceeds are identifiable cash proceeds; or
(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within twenty (20) days thereafter.
(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:
(1) when the effectiveness of the filed financing statement lapses under IC 26-1-9.1-515 or is terminated under IC 26-1-9.1-513; or
(2) the twenty-first day after the security interest attaches to the proceeds.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-316 Version a
Continued perfection of security interest following change in governing law
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 316. (a) A security interest perfected pursuant to the law of the jurisdiction designated in IC 26-1-9.1-301(1) or IC 26-1-9.1-305(c) remains perfected until the earliest of:
(1) the time perfection would have ceased under the law of that jurisdiction;
(2) the expiration of four (4) months after a change of the debtor's location to another jurisdiction; or
(3) the expiration of one (1) year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.
(b) If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:
(1) the collateral is located in one (1) jurisdiction and subject to a security interest perfected under the law of that jurisdiction;
(2) thereafter the collateral is brought into another jurisdiction; and (3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.
(d) Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.
(e) A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under IC 26-1-9.1-311(b) or IC 26-1-9.1-313 are not satisfied before the earlier of:
(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or
(2) the expiration of four (4) months after the goods had become so covered.
(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:
(1) the time the security interest would have become unperfected under the law of that jurisdiction; or
(2) the expiration of four (4) months after a change of the applicable jurisdiction to another jurisdiction.
(g) If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-316 Version b
Continued perfection of security interest following change in governing law
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 316. (a) A security interest perfected pursuant to the law of the jurisdiction designated in IC 26-1-9.1-301(1) or IC 26-1-9.1-305(c) remains perfected until the earliest of:
(1) the time perfection would have ceased under the law of that

jurisdiction;
(2) the expiration of four (4) months after a change of the debtor's location to another jurisdiction; or
(3) the expiration of one (1) year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.
(b) If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:
(1) the collateral is located in one (1) jurisdiction and subject to a security interest perfected under the law of that jurisdiction;
(2) thereafter the collateral is brought into another jurisdiction; and
(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.
(d) Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.
(e) A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under IC 26-1-9.1-311(b) or IC 26-1-9.1-313 are not satisfied before the earlier of:
(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or
(2) the expiration of four (4) months after the goods had become so covered.
(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:
(1) the time the security interest would have become unperfected under the law of that jurisdiction; or
(2) the expiration of four (4) months after a change of the

applicable jurisdiction to another jurisdiction.
(g) If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
(h) The following rules apply to collateral to which a security interest attaches within four (4) months after the debtor changes its location to another jurisdiction:
(1) A financing statement filed before the change under the law of the jurisdiction designated in IC 26-1-9.1-301(1) or IC 26-1-9.1-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.
(2) If a security interest perfected by a financing statement that is effective under subdivision (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in IC 26-1-9.1-301(1) or IC 26-1-9.1-305(c) or the expiration of the four (4) month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
(i) If a financing statement naming an original debtor is filed under the law of the jurisdiction designated in IC 26-1-9.1-301(1) or IC 26-1-9.1-305(c) and the new debtor is located in another jurisdiction, the following rules apply:
(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four (4) months after, the new debtor becomes bound under IC 26-1-9.1-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.
(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in IC 26-1-9.1-301(1) or IC 26-1-9.1-305(c) or the expiration of the four (4) month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value. As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011, SEC.7.

IC 26-1-9.1-317 Version a
Interests that take priority over or take free of unperfected security interest or agricultural lien
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 317. (a) A security interest or agricultural lien is subordinate to the rights of:
(1) a person entitled to priority under IC 26-1-9.1-322; and
(2) except as provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:
(A) the security interest or agricultural lien is perfected; or
(B) one (1) of the conditions specified in IC 26-1-9.1-203(b)(3) is met;
and a financing statement covering the collateral is filed.
(b) Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.
(c) Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.
(d) A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.
(e) Except as otherwise provided in IC 26-1-9.1-320 and IC 26-1-9.1-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty (20) days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor that arise between the time the security interest attaches and the time of filing.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.6; P.L.143-2007, SEC.74.

IC 26-1-9.1-317 Version b
Interests that take priority over or take free of unperfected security interest or agricultural lien
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 317. (a) A security interest or agricultural lien is subordinate to the rights of:
(1) a person entitled to priority under IC 26-1-9.1-322; and (2) except as provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:
(A) the security interest or agricultural lien is perfected; or
(B) one (1) of the conditions specified in IC 26-1-9.1-203(b)(3) is met;
and a financing statement covering the collateral is filed.
(b) Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.
(c) Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.
(d) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.
(e) Except as otherwise provided in IC 26-1-9.1-320 and IC 26-1-9.1-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty (20) days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor that arise between the time the security interest attaches and the time of filing.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.6; P.L.143-2007, SEC.74; P.L.54-2011, SEC.8.

IC 26-1-9.1-318
No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers
Sec. 318. (a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.
(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-319
Rights and title of consignee with respect to creditors and purchasers
Sec. 319. (a) Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for

value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee has rights and title to the goods identical to those the consignor had or had power to transfer.
(b) For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under IC 26-1-9.1-301 through IC 26-1-9.1-342, a perfected security interest held by the consignor would have priority over the rights of the creditor.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.7.

IC 26-1-9.1-320
Buyer of goods
Sec. 320. (a) Except as otherwise provided in this subsection and subsection (e), a buyer in ordinary course of business takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence. The following apply whenever a person is buying farm products from a person engaged in farming operations who has created a security interest on the farm products:
(1) A person buying farm products from a person engaged in farming operations is not protected by this subsection if, within one (1) year before the sale of the farm products, the buyer has received prior written notice of the security interest. "Written notice" means any writing that contains the following:
(A) The full name and address of the debtor.
(B) The full name and address of the secured party.
(C) In the case of a debtor doing business other than as an individual, the United States Internal Revenue Service taxpayer identification number of the debtor.
(D) A description of the collateral, including the type and amount of farm products, the crop year, the county of location, and a description of the real property on which the farm products were grown or produced.
(E) Any payment obligations imposed on the buyer by the secured party as conditions for waiver or release of the security interest.
Notice must be received before a buyer of farm products has made full payment to the person engaged in farming operations for the farm products if the notice is to be considered "prior written notice". The written notice lapses on either the expiration period of the statement or the transmission of a notice signed by the secured party that the statement has lapsed, whichever occurs first.
(2) A secured party must, within fifteen (15) days of the satisfaction of the debt, inform in writing each potential buyer listed by the debtor whenever a debt has been satisfied and written notice, as required by subdivision (1), had been previously sent to that buyer. (3) A debtor engaged in farming operations who has created a security interest in farm products must provide the secured party with a written list of potential buyers of the farm products at the time the debt is incurred if such a list is requested by the secured party. The debtor may not sell farm products to a buyer who does not appear on the list (if the list is requested by the secured party) unless the secured party has given prior written permission to the debtor to sell to someone who does not appear on the list, or the debtor satisfies the debt for that secured party on the farm products he sells within fifteen (15) days of the date of sale. A debtor who knowingly or intentionally sells to a buyer who does not appear on the list (if the list is requested by the secured party) and who does not meet one (1) of the above exceptions, commits a Class C misdemeanor. A secured party commits a Class C infraction if the secured party knowingly or intentionally gives false or misleading information on the notice required by subdivision (1) or the secured party fails within fifteen (15) days of satisfaction of the debt to notify purchasers to whom a written notice had been previously sent under subdivision (1) of the satisfaction of the debt.
(4) A purchaser of farm products buying from a person engaged in farming operations must issue a check for payment jointly to the debtor and those secured parties from whom he has received prior written notice of a security interest as provided for in subdivision (1). A purchaser who fails to issue a jointly payable check as required by this subsection is not protected by this subdivision. A purchaser of farm products (on which there is a perfected security interest) buying from a person engaged in farming operations who withholds all or part of the proceeds of the sale from the seller, in order to satisfy a prior debt ("prior debt" does not include the costs of marketing the farm product or the cost of transporting the farm product to the market) owed by the seller to the buyer, commits a Class C infraction.
(b) Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:
(1) without knowledge of the security interest;
(2) for value;
(3) primarily for the buyer's personal, family, or household purposes; and
(4) before the filing of a financing statement covering the goods.
(c) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by IC 26-1-9.1-316(a) and IC 26-1-9.1-316(b).
(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance. (e) Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under IC 26-1-9.1-313.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-321
Licensee of general intangible and lessee of goods in ordinary course of business
Sec. 321. (a) In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.
(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.
(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-322
Priorities among conflicting security interests in and agricultural liens on same collateral
Sec. 322. (a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:
(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.
(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.
(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.
(b) For the purposes of subsection (a)(1):
(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and
(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time

of filing or perfection as to a security interest in the supporting obligation.
(c) Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under IC 26-1-9.1-327, IC 26-1-9.1-328, IC 26-1-9.1-329, IC 26-1-9.1-330, or IC 26-1-9.1-331 also has priority over a conflicting security interest in:
(1) any supporting obligation for the collateral; and
(2) proceeds of the collateral if:
(A) the security interest in proceeds is perfected;
(B) the proceeds are cash proceeds or of the same type as the collateral; and
(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.
(d) Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.
(e) Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.
(f) Subsections (a) through (e) are subject to:
(1) subsection (g) and IC 26-1-9.1-301 through IC 26-1-9.1-342;
(2) IC 26-1-4-210 with respect to a security interest of a collecting bank;
(3) IC 26-1-5.1-118 with respect to a security interest of an issuer or nominated person; and
(4) IC 26-1-9.1-110 with respect to a security interest arising under IC 26-1-2 or IC 26-1-2.1.
(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.8.

IC 26-1-9.1-323
Future advances
Sec. 323. (a) Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under IC 26-1-9.1-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:
(1) is made while the security interest is perfected only:
(A) under IC 26-1-9.1-309 when it attaches; or
(B) temporarily under IC 26-1-9.1-312(e), IC 26-1-9.1-312(f), or IC 26-1-9.1-312(g); and (2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under IC 26-1-9.1-309, IC 26-1-9.1-312(e), IC 26-1-9.1-312(f), or IC 26-1-9.1-312(g).
(b) Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five (45) days after the person becomes a lien creditor unless the advance is made:
(1) without knowledge of the lien; or
(2) pursuant to a commitment entered into without knowledge of the lien.
(c) Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.
(d) Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:
(1) the time the secured party acquires knowledge of the buyer's purchase; or
(2) forty-five (45) days after the purchase.
(e) Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five (45) day period.
(f) Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:
(1) the time the secured party acquires knowledge of the lease; or
(2) forty-five (45) days after the lease contract becomes enforceable.
(g) Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five (45) day period.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-324
Priority of purchase-money security interests
Sec. 324. (a) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in IC 26-1-9.1-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty (20) days thereafter.
(b) Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in

inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in IC 26-1-9.1-330, and, except as otherwise provided in IC 26-1-9.1-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:
(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;
(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;
(3) the holder of the conflicting security interest receives the notification within five (5) years before the debtor receives possession of the inventory; and
(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.
(c) Subsection (b)(2) through (b)(4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:
(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or
(2) if the purchase-money security interest is temporarily perfected without filing or possession under IC 26-1-9.1-312(f), before the beginning of the twenty (20) day period thereunder.
(d) Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in IC 26-1-9.1-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:
(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;
(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;
(3) the holder of the conflicting security interest receives the notification within six (6) months before the debtor receives possession of the livestock; and
(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.
(e) Subsection (d)(2) through (d)(4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:
(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or
(2) if the purchase-money security interest is temporarily perfected without filing or possession under IC 26-1-9.1-312(f),

before the beginning of the twenty (20) day period thereunder.
(f) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in IC 26-1-9.1-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.
(g) If more than one (1) security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):
(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and
(2) in all other cases, IC 26-1-9.1-322(a) applies to the qualifying security interests.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-325
Priority of security interests in transferred collateral
Sec. 325. (a) Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:
(1) the debtor acquired the collateral subject to the security interest created by the other person;
(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and
(3) there is no period thereafter when the security interest is unperfected.
(b) Subsection (a) subordinates a security interest only if the security interest:
(1) otherwise would have priority solely under IC 26-1-9.1-322(a) or IC 26-1-9.1-324; or
(2) arose solely under IC 26-1-2-711(3) or IC 26-1-2.1-508(5).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-326 Version a
Priority of security interests created by new debtor
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 326. (a) Subject to subsection (b), a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under IC 26-1-9.1-508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral that is perfected by another method.
(b) The other provisions of IC 26-1-9.1-301 through IC 26-1-9.1-342 determine the priority among conflicting security interests in the same collateral perfected by filed financing

statements that are effective solely under IC 26-1-9-508. However, if the security agreements to which a new debtor became bound as a debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-326 Version b
Priority of security interests created by new debtor
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 326. (a) Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of IC 26-1-9.1-316(i)(1) or IC 26-1-9.1-508 is subordinate to a security interest in the same collateral that is perfected by another method.
(b) The other provisions of IC 26-1-9.1-301 through IC 26-1-9.1-342 determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as a debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.
As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011, SEC.9.

IC 26-1-9.1-327
Priority of security interests in deposit account
Sec. 327. The following rules govern priority among conflicting security interests in the same deposit account:
(1) A security interest held by a secured party having control of the deposit account under IC 26-1-9.1-104 has priority over a conflicting security interest held by a secured party that does not have control.
(2) Except as otherwise provided in subdivisions (3) and (4), security interests perfected by control under IC 26-1-9.1-314 rank according to priority in time of obtaining control.
(3) Except as otherwise provided in subdivision (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.
(4) A security interest perfected by control under IC 26-1-9.1-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-328
Priority of security interests in investment property Sec. 328. The following rules govern priority among conflicting security interests in the same investment property:
(1) A security interest held by a secured party having control of investment property under IC 26-1-9.1-106 has priority over a security interest held by a secured party that does not have control of the investment property.
(2) Except as otherwise provided in subdivisions (3) and (4), conflicting security interests held by secured parties each of which has control under IC 26-1-9.1-106 rank according to priority in time of:
(A) if the collateral is a security, obtaining control;
(B) if the collateral is a security entitlement carried in a securities account and:
(i) if the secured party obtained control under IC 26-1-8.1-106(d)(1), the secured party's becoming the person for which the securities account is maintained;
(ii) if the secured party obtained control under IC 26-1-8.1-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or
(iii) if the secured party obtained control through another person under IC 26-1-8.1-106(d)(3), the time on which priority would be based under this subdivision if the other person were the secured party; or
(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in IC 26-1-9.1-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.
(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.
(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.
(5) A security interest in a certificated security in registered form which is perfected by taking delivery under IC 26-1-9.1-313(a) and not by control under IC 26-1-9.1-314 has priority over a conflicting security interest perfected by a method other than control.
(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary, which are perfected without control under IC 26-1-9.1-106 rank equally.
(7) In all other cases, priority among conflicting security interests in investment property is governed by IC 26-1-9.1-322 and IC 26-1-9.1-323.
As added by P.L.57-2000, SEC.45.
IC 26-1-9.1-329
Priority of security interests in letter-of-credit rights
Sec. 329. The following rules govern priority among conflicting security interests in the same letter-of-credit right:
(1) A security interest held by a secured party having control of the letter-of-credit right under IC 26-1-9.1-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.
(2) Security interests perfected by control under IC 26-1-9.1-314 rank according to priority in time of obtaining control.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-330
Priority of purchases of chattel paper or instrument
Sec. 330. (a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:
(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under IC 26-1-9.1-105; and
(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.
(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under IC 26-1-9.1-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.
(c) Except as otherwise provided in IC 26-1-9.1-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:
(1) IC 26-1-9.1-322 provides for priority in the proceeds; or
(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.
(d) Except as otherwise provided in IC 26-1-9.1-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.
(e) For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.
(f) For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured

party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-331
Priority of rights of purchasers of instruments, documents, and securities under other chapters; priority of interests in financial assets and security entitlements under IC 26-1-8.1
Sec. 331. (a) This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in IC 26-1-3.1, IC 26-1-7, and IC 26-1-8.1.
(b) This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under IC 26-1-8.1.
(c) Filing under IC 26-1-9.1 does not constitute notice of a claim or defense to the holders, purchasers, or persons described in subsections (a) and (b).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-332
Transfer of money; transfer of funds from deposit account
Sec. 332. (a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.
(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-333
Priority of certain liens arising by operation of law
Sec. 333. (a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:
(1) that secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;
(2) that is created by statute or rule of law in favor of the person; and
(3) whose effectiveness depends on the person's possession of the goods.
(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.
As added by P.L.57-2000, SEC.45.
IC 26-1-9.1-334
Priority of security interests in fixtures and crops
Sec. 334. (a) A security interest under IC 26-1-9.1 may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under IC 26-1-9.1 in ordinary building materials incorporated into an improvement on land.
(b) IC 26-1-9.1 does not prevent creation of an encumbrance upon fixtures under real property law.
(c) In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.
(d) Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:
(1) the security interest is a purchase-money security interest;
(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and
(3) the security interest is perfected by a fixture filing before the goods become fixtures or within twenty (20) days thereafter.
(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:
(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:
(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and
(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;
(2) before the goods become fixtures, the security interest is perfected by any method permitted by IC 26-1-9.1 and the fixtures are readily removable:
(A) factory or office machines;
(B) equipment that is not primarily used or leased for use in the operation of the real property; or
(C) replacements of domestic appliances that are consumer goods;
(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by IC 26-1-9.1; or
(4) the security interest is:
(A) created in a manufactured home in a manufactured-home transaction; and
(B) perfected pursuant to a statute described in IC 26-1-9.1-311(a)(2).
(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if: (1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or
(2) the debtor has a right to remove the goods against the encumbrancer or owner.
(g) The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.
(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.
(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-335
Accessions
Sec. 335. (a) A security interest may be created in an accession and continues in collateral that becomes an accession.
(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.
(c) Except as otherwise provided in subsection (d), the other provisions of IC 26-1-9.1-301 through IC 26-1-9.1-342 determine the priority of a security interest in an accession.
(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under IC 26-1-9.1-311(b).
(e) After default, subject to IC 26-1-9.1-601 through IC 26-1-9.1-628, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.
(f) A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner, of the whole or the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation

to reimburse.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.9.

IC 26-1-9.1-336
Commingled goods
Sec. 336. (a) As used in this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.
(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.
(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.
(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.
(e) Except as otherwise provided in subsection (f), the other provisions of IC 26-1-9.1-301 through IC 26-1-9.1-342 determine the priority of a security interest that attaches to the product or mass under subsection (c).
(f) If more than one (1) security interest attaches to the product or mass under subsection (c), the following rules determine priority:
(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.
(2) If more than one (1) security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-337
Priority of security interests in goods covered by certificate of title
Sec. 337. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:
(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and
(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under IC 26-1-9.1-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.
As added by P.L.57-2000, SEC.45.
IC 26-1-9.1-338
Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information
Sec. 338. If a security interest or agricultural lien is perfected by a filed financing statement providing information described in IC 26-1-9.1-516(b)(5) that is incorrect at the time the financing statement is filed:
(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and
(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.75.

IC 26-1-9.1-339
Priority subject to subordination
Sec. 339. IC 26-1-9.1 does not preclude subordination by agreement by a person entitled to priority.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-340
Effectiveness of right of recoupment or setoff against deposit account
Sec. 340. (a) Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.
(b) Except as otherwise provided in subsection (c), the application of IC 26-1-9.1 to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.
(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under IC 26-1-9.1-104(a)(3), if the set-off is based on a claim against the debtor.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-341
Bank's rights and duties with respect to deposit account
Sec. 341. Except as otherwise provided in IC 26-1-9.1-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by: (1) the creation, attachment, or perfection of a security interest in the deposit account;
(2) the bank's knowledge of the security interest; or
(3) the bank's receipt of instructions from the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-342
Bank's right to refuse to enter into or disclose existence of control agreement
Sec. 342. IC 26-1-9.1 does not require a bank to enter into an agreement of the kind described in IC 26-1-9.1-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-401
Alienability of debtor's rights
Sec. 401. (a) Except as otherwise provided in subsection (b) and IC 26-1-9.1-406, IC 26-1-9.1-407, IC 26-1-9.1-408, and IC 26-1-9.1-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than IC 26-1-9.1.
(b) An agreement between the debtor and secured party that prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-402
Secured party not obligated on contract of debtor or in tort
Sec. 402. The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-403
Agreement not to assert defenses against assignee
Sec. 403. (a) As used in this section, "value" has the meaning provided in IC 26-1-3-303(a).
(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:
(1) for value;
(2) in good faith;
(3) without notice of a claim of a property or possessory right to the property assigned; and
(4) without notice of a defense or claim in recoupment of the

type that may be asserted against a person entitled to enforce a negotiable instrument under IC 26-1-3.1-305(a).
(c) Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under IC 26-1-3.1-305(b).
(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than IC 26-1-9.1 requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:
(1) the record has the same effect as if the record included such a statement; and
(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.
(e) This section is subject to law other than IC 26-1-9.1 that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(f) Except as otherwise provided in subsection (d), this section does not displace law other than IC 26-1-9.1 which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-404
Rights acquired by assignee; claims and defenses against assignee
Sec. 404. (a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:
(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and
(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.
(b) Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.
(c) This section is subject to law other than IC 26-1-9.1 that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than IC 26-1-9.1 requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses

against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.
(e) This section does not apply to an assignment of a health-care-insurance receivable.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-405
Modification of assigned contract
Sec. 405. (a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).
(b) Subsection (a) applies to the extent that:
(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or
(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under IC 26-1-9.1-406(a).
(c) This section is subject to law other than IC 26-1-9.1 that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(d) This section does not apply to an assignment of a health-care-insurance receivable.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-406 Version a
Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 406. (a) Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.
(b) Subject to subsection (h), notification is ineffective under subsection (a):
(1) if it does not reasonably identify the rights assigned; (2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than IC 26-1-9.1; or
(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:
(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;
(B) a portion has been assigned to another assignee; or
(C) the account debtor knows that the assignment to that assignee is limited.
(c) Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).
(d) Except as otherwise provided in subsection (e) and IC 26-1-2.1-303 and IC 26-1-9.1-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:
(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or
(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.
(e) Subsection (d) does not apply to the sale of a payment intangible or promissory note.
(f) Except as provided in IC 26-1-2.1-303 and IC 26-1-9-407, and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:
(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or
(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, right of recoupment, claim, defense, termination, right of termination, or remedy under the account

or chattel paper.
(g) Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).
(h) This section is subject to law other than IC 26-1-9.1 which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(i) This section does not apply to an assignment of a health-care-insurance receivable.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-406 Version b
Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 406. (a) Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.
(b) Subject to subsection (h), notification is ineffective under subsection (a):
(1) if it does not reasonably identify the rights assigned;
(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than IC 26-1-9.1; or
(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:
(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;
(B) a portion has been assigned to another assignee; or
(C) the account debtor knows that the assignment to that assignee is limited.
(c) Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).
(d) Except as otherwise provided in subsection (e) and IC 26-1-2.1-303 and IC 26-1-9.1-407, and subject to subsection (h),

a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:
(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or
(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.
(e) Subsection (d) does not apply to the sale of a payment intangible or promissory note other than a sale pursuant to a disposition under IC 26-1-9.1-610 or an acceptance of collateral under IC 26-1-9.1-620.
(f) Except as provided in IC 26-1-2.1-303 and IC 26-1-9.1-407, and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:
(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or
(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.
(g) Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).
(h) This section is subject to law other than IC 26-1-9.1 which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(i) This section does not apply to an assignment of a health-care-insurance receivable.
As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011, SEC.10.

IC 26-1-9.1-407
Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest
Sec. 407. (a) Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:
(1) prohibits, restricts, or requires the consent of a party to the

lease to the assignment, transfer, creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or
(2) provides that the assignment, transfer, creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.
(b) Except as otherwise provided in IC 26-1-2.1-303(7), a term described in subsection (a)(2) is effective to the extent that there is:
(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or
(2) a delegation of a material performance of either party to the lease contract in violation of the term.
(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of IC 26-1-2.1-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-408 Version a
Restrictions on assignment of promissory notes, health care insurance receivables, and certain general intangibles ineffective
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 408. (a) Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:
(1) would impair the creation, attachment, or perfection of a security interest; or
(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.
(b) Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.
(c) A rule of law, statute, or regulation, which prohibits, restricts,

or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:
(1) would impair the creation, attachment, or perfection of a security interest; or
(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.
(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than IC 26-1-9.1 but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:
(1) is not enforceable against the person obligated on the promissory note or the account debtor;
(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;
(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;
(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;
(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and
(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.
(e) This section prevails over any inconsistent provision in statute, administrative rule, or regulation.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.10.

IC 26-1-9.1-408 Version b
Restrictions on assignment of promissory notes, health care

insurance receivables, and certain general intangibles ineffective
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 408. (a) Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:
(1) would impair the creation, attachment, or perfection of a security interest; or
(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.
(b) Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note other than a sale under a disposition under IC 26-1-9.1-610 or an acceptance of collateral under IC 26-1-9.1-620.
(c) A rule of law, statute, or regulation, which prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:
(1) would impair the creation, attachment, or perfection of a security interest; or
(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.
(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than IC 26-1-9.1 but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:
(1) is not enforceable against the person obligated on the promissory note or the account debtor; (2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;
(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;
(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;
(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and
(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.
(e) This section prevails over any inconsistent provision in statute, administrative rule, or regulation.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.10; P.L.54-2011, SEC.11.

IC 26-1-9.1-409
Restrictions on assignment of letter-of-credit rights ineffective
Sec. 409. (a) A term in a letter-of-credit or a rule of law, statute, regulation, custom, or practice applicable to the letter-of-credit that prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:
(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or
(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.
(b) To the extent that a term in a letter-of-credit is ineffective under subsection (a) but would be effective under law other than IC 26-1-9.1 or a custom or practice applicable to the letter-of-credit, to the transfer of a right to draw or otherwise demand performance under the letter-of-credit, or to the assignment of a right to proceeds of the letter-of-credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:
(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;
(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and
(3) does not require the applicant, issuer, nominated person, or

transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-501
Filing office
Sec. 501. (a) Except as otherwise provided in subsections (b), (c), and (d), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:
(1) the office designated for the filing or recording of a record of a mortgage on the related real property, if:
(A) the collateral is as-extracted collateral or timber to be cut; or
(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or
(2) the office of the secretary of state, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.
(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the secretary of state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.
(c) Before July 1, 2002, the requirements for perfection of an agricultural lien are as prescribed in the statute establishing the agricultural lien.
(d) Before July 1, 2002, the office in which to file a financing statement to perfect a security interest in equipment used in a farming operation, a farm product, or an account or a general intangible arising from or relating to the sale of a farm product by a farmer is:
(1) the office of the county recorder in the county of the debtor's principal residence, if the debtor is an individual with the debtor's principal residence in Indiana;
(2) the office of the county recorder in the county of the debtor's place of business, if the debtor is an organization with one (1) place of business in Indiana;
(3) the office of the county recorder in the county of the debtor's chief executive office, if the debtor is an organization with two (2) or more places of business in Indiana and the debtor's chief executive office is in Indiana; and
(4) the office of the county recorder in the county in which the collateral is located, for equipment used in a farming operation or farm product, or the office of the secretary of state, for an account or a general intangible arising from or relating to the sale of a farm product by a farmer, in all other cases.
(e) A financing statement filed under subsection (d) is effective

for five (5) years after the date the financing statement is filed.
(f) After June 30, 2001, and before July 1, 2002, a financing statement filed under subsection (d) may be amended only by filing an amendment in the same office of county recorder as the office in which the financing statement being amended was filed.
(g) After June 30, 2002, a financing statement filed under subsection (d) may be amended only if a replacement financing statement is filed in the office of the secretary of state. The replacement financing statement must:
(1) satisfy the requirements of IC 26-1-9.1 for an initial financing statement;
(2) identify the earlier financing statement filed under subsection (d) by:
(A) indicating the office in which the earlier financing statement was filed; and
(B) providing the dates of filing and file numbers, if any, of:
(i) the earlier financing statement filed under subsection (d); and
(ii) the most recent amendment filed with respect to the financing statement filed under subsection (d); and
(3) indicate that the earlier financing statement filed under subsection (d) remains effective.
(h) The filing of a replacement financing statement under subsection (g) is effective as a continuation statement of the earlier financing statement filed under subsection (d) if it is filed:
(1) after June 30, 2002; and
(2) before the lapse of the earlier financing statement filed under subsection (d).
The filing of a replacement financing statement under subsection (g) continues the effectiveness of the earlier financing statement filed under subsection (d) for five (5) years after the date the replacement financing statement is filed.
(i) After June 30, 2002, a financing statement filed under subsection (d) may be terminated:
(1) by filing a termination statement in the office in which the initial financing statement has been filed if no replacement financing statement has been filed under subsection (g); or
(2) by filing a termination statement in the office of the secretary of state if a replacement financing statement has been filed under subsection (g).
(j) After June 30, 2002, a financing statement filed under subsection (d) may be assigned only if:
(1) a replacement financing statement is filed under subsection (g); and
(2) an assignment of record is filed that satisfies IC 26-1-9.1-514.
(k) After June 30, 2002, a financing statement filed under subsection (c) may be amended (for purposes other than continuation, termination, or assignment) only if:
(1) a replacement financing statement is filed under subsection

(g); and
(2) an amendment is filed that satisfies IC 26-1-9.1-512.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.11.

IC 26-1-9.1-502 Version a
Contents of financing statement; record of mortgage as financing statement; time of filing financing statement
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 502. (a) Subject to subsection (b), a financing statement is sufficient only if it:
(1) provides the name of the debtor;
(2) provides the name of the secured party or a representative of the secured party; and
(3) indicates the collateral covered by the financing statement.
(b) Except as otherwise provided in IC 26-1-9.1-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:
(1) indicate that it covers this type of collateral;
(2) indicate that it is to be filed in the real property records;
(3) provide a description of the real property to which the collateral is related that is sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and
(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.
(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:
(1) the record indicates the goods or accounts that it covers;
(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;
(3) the record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and
(4) the record is recorded.
(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.
(e) To the extent that IC 36-2-11-15 applies to require the identification of the preparer of a financing statement, the failure of the financing statement to identify the preparer does not affect the sufficiency of the financing statement.
(f) This subsection does not apply to a financing statement described in IC 26-1-9.1-706. Not later than thirty (30) days after the date the financing statement is filed, the secured party that files the

financing statement shall furnish a copy of the financing statement to the debtor. The secured party has the burden of establishing compliance with this subsection. The failure of the secured party to comply with this subsection does not affect the sufficiency or effectiveness of the financing statement. A person who fails to comply with this subsection is subject to IC 26-1-9.1-625.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.12.

IC 26-1-9.1-502 Version b
Contents of financing statement; record of mortgage as financing statement; time of filing financing statement
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 502. (a) Subject to subsection (b), a financing statement is sufficient only if it:
(1) provides the name of the debtor;
(2) provides the name of the secured party or a representative of the secured party; and
(3) indicates the collateral covered by the financing statement.
(b) Except as otherwise provided in IC 26-1-9.1-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:
(1) indicate that it covers this type of collateral;
(2) indicate that it is to be filed in the real property records;
(3) provide a description of the real property to which the collateral is related that is sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and
(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.
(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:
(1) the record indicates the goods or accounts that it covers;
(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;
(3) the record satisfies the requirements for a financing statement in this section, but:
(A) the record need not indicate that it is to be filed in the real property records; and
(B) the record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom IC 26-1-9.1-503(a)(4) applies; and (4) the record is recorded.
(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.
(e) To the extent that IC 36-2-11-15 applies to require the identification of the preparer of a financing statement, the failure of the financing statement to identify the preparer does not affect the sufficiency of the financing statement.
(f) This subsection does not apply to a financing statement described in IC 26-1-9.1-706. Not later than thirty (30) days after the date the financing statement is filed, the secured party that files the financing statement shall furnish a copy of the financing statement to the debtor. The secured party has the burden of establishing compliance with this subsection. The failure of the secured party to comply with this subsection does not affect the sufficiency or effectiveness of the financing statement. A person who fails to comply with this subsection is subject to IC 26-1-9.1-625.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.12; P.L.54-2011, SEC.12.

IC 26-1-9.1-503 Version a
Name of debtor and secured party
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 503. (a) A financing statement sufficiently provides the name of the debtor:
(1) if the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization which shows the debtor to have been organized;
(2) if the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;
(3) if the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:
(A) provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one (1) or more of the same settlors; and
(B) indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and
(4) in other cases:
(A) if the debtor has a name, only if it provides the individual or organizational name of the debtor; and
(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor.
(b) A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the

absence of:
(1) a trade name or other name of the debtor; or
(2) unless required under subsection (a)(4)(B), names of partners, members, associates, or other persons comprising the debtor.
(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.
(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.
(e) A financing statement may provide the name of more than one (1) debtor and the name of more than one (1) secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-503 Version b
Name of debtor and secured party
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 503. (a) A financing statement sufficiently provides the name of the debtor:
(1) except as otherwise provided in subdivision (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;
(2) subject to subsection (f), if the collateral is being administered by the personal representative of a decedent only if the financing statement provides as the name of the debtor the name of the decedent, and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;
(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:
(A) provides as the name of the debtor:
(i) if the organic record of the trust specifies a name for the trust, the name specified; or
(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and
(B) in a separate part of the financing statement:
(i) if the name is provided in accordance with clause (A)(i), indicates that the collateral is held in a trust; or
(ii) if the name is provided in accordance with clause (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one (1) or more of the same settlors of the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates; (4) subject to subsection (g), if the debtor is an individual to whom this state has issued a driver's license or an identification card for nondrivers under IC 9-24-16 that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver's license or identification card;
(5) if the debtor is an individual to whom subdivision (4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and
(6) in other cases:
(A) if the debtor has a name, only if it provides the individual or organizational name of the debtor; and
(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor in a manner that each name provided would be sufficient if the person named were the debtor.
(b) A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:
(1) a trade name or other name of the debtor; or
(2) unless required under subsection (a)(6)(B), names of partners, members, associates, or other persons comprising the debtor.
(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.
(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.
(e) A financing statement may provide the name of more than one (1) debtor and the name of more than one (1) secured party.
(f) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subsection (a)(2).
(g) If this state has issued to an individual more than one (1) driver's license or identification card of a kind described in subsection (a)(4), the one (1) that was issued most recently is the one (1) to which subsection (a)(4) refers.
(h) In this section, "name of the settlor or testator" means:
(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or
(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.
As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011, SEC.13.

IC 26-1-9.1-504 Indication of collateral
Sec. 504. A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:
(1) a description of the collateral pursuant to IC 26-1-9.1-108; or
(2) an indication that the financing statement covers all assets or all personal property.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-505
Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions
Sec. 505. (a) A consignor, lessor, or other bailor of goods or a buyer of a payment intangible or a promissory note may file a financing statement, or may comply with a statute or treaty described in IC 26-1-9.1-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".
(b) IC 26-1-9.1-501 through IC 26-1-9.1-527 apply to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under IC 26-1-9.1-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-506
Effect of errors or omissions
Sec. 506. (a) A financing statement substantially satisfying the requirements of IC 26-1-9.1-501 through IC 26-1-9.1-527 is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.
(b) Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with IC 26-1-9.1-503(a) is seriously misleading.
(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails to sufficiently provide the name of the debtor in accordance with IC 26-1-9.1-503(a), the name provided does not make the financing statement seriously misleading.
(d) For purposes of IC 26-1-9.1-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.13.
IC 26-1-9.1-507 Version a
Effect of certain events on effectiveness of financing statement
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 507. (a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.
(b) Except as otherwise provided in subsection (c) and IC 26-1-9.1-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under IC 26-1-9.1-506.
(c) If a debtor so changes its name that a filed financing statement becomes seriously misleading under IC 26-1-9.1-506:
(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four (4) months after, the change; and
(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four (4) months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months (4) after the change.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-507 Version b
Effect of certain events on effectiveness of financing statement
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 507. (a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.
(b) Except as otherwise provided in subsection (c) and IC 26-1-9.1-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under IC 26-1-9.1-506.
(c) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under IC 26-1-9.1-503(a) so that the financing statement becomes seriously misleading under IC 26-1-9.1-506:
(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four (4) months after, the filed financing statement becomes seriously misleading; and
(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four (4)

months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months (4) after the financing statement became seriously misleading.
As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011, SEC.14.

IC 26-1-9.1-508
Effectiveness of financing statement if new debtor becomes bound by security agreement
Sec. 508. (a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.
(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under IC 26-1-9.1-506:
(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four (4) months after, the new debtor becomes bound under IC 26-1-9.1-203(d); and
(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four (4) months after the new debtor becomes bound under IC 26-1-9.1-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.
(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under IC 26-1-9.1-507(a).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-509
Persons entitled to file a record
Sec. 509. (a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:
(1) the debtor authorizes the filing in an authenticated record or under subsection (b) or (c); or
(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.
(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:
(1) the collateral described in the security agreement; and
(2) property that becomes collateral under

IC 26-1-9.1-315(a)(2), whether or not the security agreement expressly covers proceeds.
(c) By acquiring collateral in which a security interest or agricultural lien continues under IC 26-1-9.1-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under IC 26-1-9.1-315(a)(2).
(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:
(1) the secured party of record authorizes the filing; or
(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by IC 26-1-9.1-513(a) or IC 26-1-9.1-513(c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.
(e) If there is more than one (1) secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.14; P.L.1-2010, SEC.108.

IC 26-1-9.1-510
Effectiveness of filed record
Sec. 510. (a) A filed record is effective only to the extent that it was filed by a person that may file it under IC 26-1-9.1-509.
(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.
(c) A continuation statement that is not filed within the six (6) month period prescribed by IC 26-1-9.1-515(d) is ineffective.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-511
Secured party of record
Sec. 511. (a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under IC 26-1-9.1-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.
(b) If an amendment of a financing statement that provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under IC 26-1-9.1-514(b), the assignee named in the amendment is a secured party of record.
(c) A person remains a secured party of record until the filing of an amendment of the financing statement that deletes the person. As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-512
Amendment of financing statement
Sec. 512. (a) Subject to IC 26-1-9.1-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:
(1) identifies, by its file number, the initial financing statement to which the amendment relates; and
(2) if the amendment relates to an initial financing statement filed or recorded in a filing office described in IC 26-1-9.1-501(a)(1), provides the information specified in IC 26-1-9.1-502(b).
(b) Except as otherwise provided in IC 26-1-9.1-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.
(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.
(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.
(e) An amendment is ineffective to the extent it:
(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or
(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-513
Termination statement
Sec. 513. (a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:
(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or
(2) the debtor did not authorize the filing of the initial financing statement.
(b) To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:
(1) within one (1) month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or
(2) if earlier, within twenty (20) days after the secured party receives an authenticated demand from a debtor.
(c) In cases not governed by subsection (a), within twenty (20)

days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:
(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;
(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;
(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or
(4) the debtor did not authorize the filing of the initial financing statement.
(d) Except as otherwise provided in IC 26-1-9.1-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in IC 26-1-9.1-510, for purposes of IC 26-1-9.1-519(g), IC 26-1-9.1-522(a), and IC 26-1-9.1-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-514
Assignment of powers of secured party of record
Sec. 514. (a) Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.
(b) Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:
(1) identifies, by its file number, the initial financing statement to which it relates;
(2) provides the name of the assignor; and
(3) provides the name and mailing address of the assignee.
(c) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under IC 26-1-9.1-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than IC 26-1. As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-515 Version a
Duration and effectiveness of financing statement; effect of lapsed financing statement
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 515. (a) Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five (5) years after the date of filing.
(b) Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty (30) years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.
(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless, before the lapse, a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is considered never to have been perfected as against a purchaser of the collateral for value.
(d) A continuation statement may be filed only within six (6) months before the expiration of the five (5) year period specified in subsection (a) or the thirty (30) year period specified in subsection (b), whichever is applicable.
(e) Except as otherwise provided in IC 26-1-9.1-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five (5) years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five (5) year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.
(f) If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.
(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under IC 26-1-9.1-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.
As added by P.L.57-2000, SEC.45.
IC 26-1-9.1-515 Version b
Duration and effectiveness of financing statement; effect of lapsed financing statement
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 515. (a) Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five (5) years after the date of filing.
(b) Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty (30) years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.
(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless, before the lapse, a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is considered never to have been perfected as against a purchaser of the collateral for value.
(d) A continuation statement may be filed only within six (6) months before the expiration of the five (5) year period specified in subsection (a) or the thirty (30) year period specified in subsection (b), whichever is applicable.
(e) Except as otherwise provided in IC 26-1-9.1-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five (5) years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five (5) year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.
(f) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.
(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under IC 26-1-9.1-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.
As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011, SEC.15.

IC 26-1-9.1-516 Version a What constitutes filing; effectiveness of filing
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 516. (a) Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.
(b) Filing does not occur with respect to a record that a filing office refuses to accept because:
(1) the record is not communicated by a method or medium of communication authorized by the filing office;
(2) an amount equal to or greater than the applicable filing fee is not tendered;
(3) the filing office is unable to index the record because:
(A) in the case of an initial financing statement, the record does not provide a name for the debtor;
(B) in the case of an amendment or correction statement, the record:
(i) does not identify the initial financing statement as required by IC 26-1-9.1-512 or IC 26-1-9.1-518, as applicable; or
(ii) identifies an initial financing statement whose effectiveness has lapsed under IC 26-1-9.1-515;
(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's last name; or
(D) in the case of a record recorded in the filing office described in IC 26-1-9.1-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;
(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;
(5) in the case of an initial financing statement or an amendment that provides a name of a debtor that was not previously provided in the financing statement to which the amendment relates, the record does not:
(A) provide a mailing address for the debtor;
(B) indicate whether the debtor is an individual or an organization; or
(C) if the financing statement indicates that the debtor is an organization, provide:
(i) a type of organization for the debtor;
(ii) a jurisdiction of organization for the debtor; or
(iii) an organizational identification number for the debtor or indicate that the debtor has none;
(6) in the case of an assignment reflected in an initial financing

statement under IC 26-1-9.1-514(a) or an amendment filed under IC 26-1-9.1-514(b), the record does not provide a name and mailing address for the assignee; or
(7) in the case of a continuation statement, the record is not filed within the six (6) month period prescribed by IC 26-1-9.1-515(d).
(c) For purposes of subsection (b):
(1) a record does not provide information if the filing office is unable to read or decipher the information; and
(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by IC 26-1-9.1-512, IC 26-1-9.1-514, or IC 26-1-9.1-518, is an initial financing statement.
(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one (1) set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-516 Version b
What constitutes filing; effectiveness of filing
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 516. (a) Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.
(b) Filing does not occur with respect to a record that a filing office refuses to accept because:
(1) the record is not communicated by a method or medium of communication authorized by the filing office;
(2) an amount equal to or greater than the applicable filing fee is not tendered;
(3) the filing office is unable to index the record because:
(A) in the case of an initial financing statement, the record does not provide a name for the debtor;
(B) in the case of an amendment or information statement, the record:
(i) does not identify the initial financing statement as required by IC 26-1-9.1-512 or IC 26-1-9.1-518, as applicable; or
(ii) identifies an initial financing statement whose effectiveness has lapsed under IC 26-1-9.1-515;
(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or (D) in the case of a record recorded in the filing office described in IC 26-1-9.1-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;
(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;
(5) in the case of an initial financing statement or an amendment that provides a name of a debtor that was not previously provided in the financing statement to which the amendment relates, the record does not:
(A) provide a mailing address for the debtor; or
(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;
(6) in the case of an assignment reflected in an initial financing statement under IC 26-1-9.1-514(a) or an amendment filed under IC 26-1-9.1-514(b), the record does not provide a name and mailing address for the assignee; or
(7) in the case of a continuation statement, the record is not filed within the six (6) month period prescribed by IC 26-1-9.1-515(d).
(c) For purposes of subsection (b):
(1) a record does not provide information if the filing office is unable to read or decipher the information; and
(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by IC 26-1-9.1-512, IC 26-1-9.1-514, or IC 26-1-9.1-518, is an initial financing statement.
(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one (1) set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.
As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011, SEC.16.

IC 26-1-9.1-517
Effect of indexing errors
Sec. 517. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-518 Version a
Claim concerning inaccurate or wrongfully filed record
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 518. (a) A person may file in the filing office a correction statement with respect to a record indexed there under the person's

name if the person believes that the record is inaccurate or was wrongfully filed.
(b) A correction statement must:
(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;
(2) indicate that it is a correction statement; and
(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.
(c) The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-518 Version b
Claim concerning inaccurate or wrongfully filed record
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 518. (a) A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.
(b) An information statement under subsection (a) must:
(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;
(2) indicate that it is an information statement; and
(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.
(c) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under IC 26-1-9.1-509(d).
(d) An information statement under subsection (c) must:
(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;
(2) indicate that it is an information statement; and
(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under IC 26-1-9.1-509(d).
(e) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.
As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011,

SEC.17.

IC 26-1-9.1-519
Numbering, maintaining, and indexing records; communicating information provided in records
Sec. 519. (a) For each record filed in a filing office, the filing office shall:
(1) assign a unique number to the filed record;
(2) create a record that bears the number assigned to the filed record and the date and time of filing;
(3) maintain the filed record for public inspection; and
(4) index the filed record in accordance with subsections (c), (d), and (e).
(b) A file number must include a digit that:
(1) is mathematically derived from or related to the other digits of the file number; and
(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.
(c) Except as otherwise provided in subsections (d) and (e), the filing office shall:
(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and
(2) index a record that provides a name of a debtor that was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.
(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:
(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and
(2) to the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.
(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under IC 26-1-9.1-514(a) or an amendment filed under IC 26-1-9.1-514(b):
(1) under the name of the assignor as grantor; and
(2) to the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee. (f) The filing office shall maintain a capability:
(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and
(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.
(g) The filing office may not remove a debtor's name from the index until one (1) year after the effectiveness of a financing statement naming the debtor lapses under IC 26-1-9.1-515 with respect to all secured parties of record.
(h) The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two (2) business days after the filing office receives the record in question.
(i) Subsections (b) and (h) do not apply to a filing office described in IC 26-1-9.1-501(a)(1).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-520
Acceptance and refusal to accept record
Sec. 520. (a) A filing office shall refuse to accept a record for filing for a reason set forth in IC 26-1-9.1-516(b) and may refuse to accept a record for filing only for a reason set forth in IC 26-1-9.1-516(b).
(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule, but in the case of a filing office described in IC 26-1-9.1-501(a)(2), in no event more than two (2) business days after the filing office receives the record.
(c) A filed financing statement satisfying IC 26-1-9.1-502(a) and IC 26-1-9.1-502(b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, IC 26-1-9.1-338 applies to a filed financing statement providing information described in IC 26-1-9.1-516(b)(5) that is incorrect at the time the financing statement is filed.
(d) If a record communicated to a filing office provides information that relates to more than one (1) debtor, IC 26-1-9.1-501 through IC 26-1-9.1-527 apply as to each debtor separately.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-521 Version a
Uniform form of written financing statement and amendment
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 521. (a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the form

specified in IC 26-1-1.5 and format except for a reason set forth in IC 26-1-9.1-516(b).
(b) A filing office that accepts written records may not refuse to accept a written record in the form specified in IC 26-1-1.5 and format except for a reason described in IC 26-1-9.1-516(b).
As added by P.L.57-2000, SEC.45. Amended by P.L.1-2007, SEC.182.

IC 26-1-9.1-521 Version b
Uniform form of written financing statement and amendment
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 521. (a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in IC 26-1-9.1-516(b):
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
_____________________________________________
B. E-MAIL CONTACT AT FILER (optional)
____________________________________________
C. SEND ACKNOWLEDGMENT TO: (Name and Address)
______________________________________________

THE ABOVE SPACE IS FOR
FILING OFFICE USE ONLY

1. DEBTOR'S NAME - provide only
one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any word in the Debtor's name)
1a . ORGANIZATION'S NAME
________________________________________________________
OR
1b . INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
__________________________ ________________________
ADDITIONAL NAME(S)/INITIAL(S) THAT ARE
PART OF THE NAME OF THIS DEBTOR SUFFIX
_____________________________________ ________
1c. MAILING ADDRESS
_____________________________________________________________________
CITY STATE POSTAL CODE COUNTRY
_____________________________ _______ ______________ __________
2. DEBTOR'S NAME - provide only
one
Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any word in the Debtor's name)
2a. ORGANIZATION'S NAME
_____________________________________________________________________
OR
2b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
_______________________________ ___________________________
ADDITIONAL NAME(S)/INITIAL(S) THAT
ARE PART OF THE NAME OF THIS DEBTOR SUFFIX
_________________________________________ ___________
2c. MAILING ADDRESS
____________________________________________________________________
CITY STATE POSTAL CODE COUNTRY
_____________________________ _______ ______________ __________
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY) - provide only
one
Secured Party name (3a or 3b)
3a. ORGANIZATION'S NAME
_____________________________________________________________________
OR
3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
_____________________________________ ___________________________
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX _____________________________________ __________________
3c. MAILING ADDRESS
_____________________________________________________________________
CITY STATE POSTAL CODE COUNTRY
___________________________ _______ ______________ __________
4. COLLATERAL: This financing statement covers the following collateral:
_____________________________________________________________________
5. Check
only
if applicable and check only
one
box:
Collateral is . held in a Trust (see Instructions)
. being administered by a Decedent's Personal Representative.
6a. Check
only
if applicable and check
only
one box:
. Public-Finance Transaction . Manufactured-Home Transaction
. A Debtor is a Transmitting Utility
6b. Check
only
if applicable and check
only
one box:
. Agricultural Lien . Non-UCC Filing
7. ALTERNATIVE DESIGNATION (if applicable): . Lessee/Lessor
. Consignee/Consignor . Seller/Buyer . Bailee/Bailor . Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA
_____________________________________________________________________

[UCC FINANCING STATEMENT (Form UCC1)]

UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS
9. NAME OF FIRST DEBTOR (same as item 1a or 1b on Financing Statement)
9a. ORGANIZATION'S NAME
_____________________________________________________________________
OR
9b. INDIVIDUAL'S SURNAME
_______________________________________________
FIRST PERSONAL NAME
_______________________________________________
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
________________________________________ ______

THE ABOVE SPACE IS FOR
FILING OFFICE USE ONLY

10. ADDITIONAL DEBTOR'S NAME - provide only
one
Debtor name (10a or 10b) (use exact, full name; do not omit, modify, or abbreviate any word in the Debtor's name)
10a. ORGANIZATION'S NAME
__________________________________________________________________
OR
10b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
____________________________________ _______________________
ADDITIONAL NAME(S)/INITIAL(S) THAT
ARE PART OF THE NAME OF THIS DEBTOR SUFFIX
_________________________________________ _______________
10c. MAILING ADDRESS
_____________________________________________________________________
CITY STATE POSTAL CODE COUNTRY
_____________________________ _______ ______________ __________
11. . ADDITIONAL SECURED PARTY'S NAME
or
. ASSIGNOR SECURED PARTY'S NAME - provide only
one
name (11a or 11b)
11a. ORGANIZATION'S NAME
___________________________________________________________________
OR
11b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
__________________________________ _________________________
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
_____________________________________ _________________________
11c. MAILING ADDRESS
___________________________________________________________________
CITY STATE POSTAL CODE COUNTRY
_____________________________ _______ _______________ _________
12. ADDITIONAL SPACE FOR ITEM 4 (Collateral)
____________________________________________________________________
13. . This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL ESTATE RECORDS (if applicable)
14. This FINANCING STATEMENT:
. covers timber to be cut . covers as-extracted collateral . is filed as a fixture filing 15. Name and address of a RECORD OWNER of real estate described in item 16 (if Debtor does not have a record interest):
____________________________________________________________________
16. Description of real estate:
_____________________________________________________________________
17. MISCELLANEOUS:
____________________________________________________________________

[UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad)]

(b) A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason described in IC 26-1-9.1-516(b):
UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
___________________________________________
B. E-MAIL CONTACT AT FILER (optional)
_________________________________________
C. SEND ACKNOWLEDGMENT TO: (Name and Address)
_________________________________________

THE ABOVE SPACE IS FOR
FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE NUMBER
____________________________________________________________________
1b. . This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded) in the REAL ESTATE RECORDS.
Filer:
attach
Amendment Addendum (Form UCC3Ad)
and
provide Debtor's name in item 13.
2. . TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of
Secured Party authorizing this Termination Statement
3. . ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b,
and
address of Assignee in item 7c
and
name of
Assignor in item 9. For partial assignment, complete items 7 and 9
and also
indicate affected collateral in item 8
4. . CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured
Party authorizing this Continuation Statement is continued for the additional period provided by applicable law
5. . PARTY INFORMATION CHANGE:
Check
one
of these two boxes:
This Change affects . Debtor
or
. Secured Party of record.

AND

Check
one
of these three boxes to:
. CHANGE name and/or address: Complete item 6a or 6b,
and
item 7a or 7b
and
item 7c.
. ADD name: Complete item 7a or 7b,
and
item 7c.
. DELETE name: Give record name to be deleted in item 6a or 6b.
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only
one
name (6a or 6b) (use exact, full name; do not omit, modify, or abbreviate any word in the Debtor's name)
6a. ORGANIZATION'S NAME
_____________________________________________________________________
OR
6b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
__________________________________ _________________________
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
_____________________________________ _________________________
7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only
one
name (7a or 7b) (use exact full name; do not omit, modify, or abbreviate any word in the Debtor's name)
7a. ORGANIZATION'S NAME
____________________________________________________________________
OR
7b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
__________________________________ _________________________
ADDITIONAL NAME(S)/INITIAL(S) THAT ARE
PART OF THE NAME OF THIS DEBTOR SUFFIX _____________________________________ _____________
7c. MAILING ADDRESS
___________________________________________________________________
CITY STATE POSTAL CODE COUNTRY
_____________________________ _______ _______________ _________
8. . COLLATERAL CHANGE:
Also check
one
of these four boxes:
. ADD collateral . DELETE collateral . RESTATE covered collateral
. ASSIGN collateral
Indicate collateral:
9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT - provide only
one
name (9a or 9b) (name of Assignor, if this is an Assignment)
If this is an Amendment authorized by a DEBTOR, check here . and provide name of authorizing Debtor
9a. ORGANIZATION'S NAME
__________________________________________________________________
OR
9b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
__________________________________ _________________________
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
______________________________________ ____________
10. OPTIONAL FILER REFERENCE DATA
_____________________________________________________________________

[UCC FINANCING STATEMENT AMENDMENT (Form UCC3)]

UCC FINANCING STATEMENT AMENDMENT ADDENDUM
FOLLOW INSTRUCTIONS
11. INITIAL FINANCING STATEMENT FILE NUMBER (same as item 1a on Amendment form)
_____________________________________________________________________
12. NAME OF PARTY AUTHORIZING THIS AMENDMENT (same as item 9 on Amendment form)
12a. ORGANIZATION'S NAME
____________________________________________________________________
OR
12b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
__________________________________ ___________________________
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
_______________________________________ _______

THE ABOVE SPACE IS FOR
FILING OFFICE USE ONLY

13. Name of DEBTOR on related financing statement (Name of a current Debtor of record required for indexing purposes only in some filing offices - see Instruction for item 13 - insert only
one
Debtor name (13a or 13b) (use exact, full name; do not omit, modify, or abbreviate any word in the Debtor's name)
13a. ORGANIZATION'S NAME
_____________________________________________________________________
OR
13b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
__________________________________ _________________________
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
_______________________________________________ ___________
14. ADDITIONAL SPACE FOR ITEM 8 (Collateral)
____________________________________________________________________
15. This FINANCING STATEMENT AMENDMENT: . covers timber to be cut
. covers as-extracted collateral . is filed as a fixture filing
16. Name and address of a RECORD OWNER of real estate described in item 17 (if Debtor does not have a record interest):
_____________________________________________________________________
17. Description of real estate
_____________________________________________________________________
18. MISCELLANEOUS:
_____________________________________________________________________

[UCC FINANCING STATEMENT AMENDMENT ADDENDUM (Form UCC3Ad)]

As added by P.L.57-2000, SEC.45. Amended by P.L.1-2007, SEC.182; P.L.54-2011, SEC.18.
IC 26-1-9.1-522
Maintenance and destruction of records
Sec. 522. (a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one (1) year after the effectiveness of the financing statement has lapsed under IC 26-1-9.1-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.
(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement that complies with subsection (a).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-523
Information from filing office; sale or license of records
Sec. 523. (a) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to IC 26-1-9.1-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:
(1) note upon the copy the number assigned to the record pursuant to IC 26-1-9.1-519(a)(1) and the date and time of the filing of the record; and
(2) send the copy to the person.
(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:
(1) the information in the record;
(2) the number assigned to the record pursuant to IC 26-1-9.1-519(a)(1); and
(3) the date and time of the filing of the record.
(c) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:
(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three (3) business days before the filing office receives the request, any financing statement that:
(A) designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;
(B) has not lapsed under IC 26-1-9.1-515 with respect to all secured parties of record; and
(C) if the request so states, has lapsed under IC 26-1-9.1-515 and a record of which is maintained by the filing office

under IC 26-1-9.1-522(a);
(2) the date and time of filing of each financing statement; and
(3) the information provided in each financing statement.
(d) In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.
(e) The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than two (2) business days after the filing office receives the request.
(f) At least weekly, the secretary of state shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under IC 26-1-9.1-501 through IC 26-1-9.1-527, in every medium from time to time available to the filing office.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.15.

IC 26-1-9.1-524
Delay by filing office
Sec. 524. Delay by the filing office beyond a time limit prescribed in IC 26-1-9.1-501 through IC 26-1-9.1-527 is excused if:
(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and
(2) the filing office exercises reasonable diligence under the circumstances.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-525
Fees
Sec. 525. (a) Except as otherwise provided in subsection (e), the fee for filing and indexing a record under IC 26-1-9.1-501 through IC 26-1-9.1-527, other than an initial financing statement of the kind described in IC 26-1-9.1-502(c), is:
(1) four dollars ($4) if the record is communicated in writing, including by facsimile, and consists of one (1) or two (2) pages;
(2) eight dollars ($8) if the record is communicated in writing, including by facsimile, and consists of more than two (2) pages; and
(3) no fee if the record is communicated by electronic filing.
(b) Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the kind described in IC 26-1-9.1-502(c) is:
(1) eight dollars ($8) if the financing statement indicates that it is filed in connection with a public-finance transaction; and
(2) eight dollars ($8) if the financing statement indicates that it is filed in connection with a manufactured-home transaction.
(c) The fee for responding to a request for information from the

filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is:
(1) five dollars ($5) if the request is communicated in writing, including by facsimile; and
(2) no fee if the request is communicated electronically.
(d) This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under IC 26-1-9.1-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.16; P.L.277-2001, SEC.26.

IC 26-1-9.1-526
Filing_office rules
Sec. 526. (a) The secretary of state shall adopt and publish rules to implement IC 26-1-9.1. The filing-office rules must be consistent with IC 26-1-9.1.
(b) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527, the secretary of state, so far as is consistent with the purposes, policies, and provisions of IC 26-1-9.1, in adopting, amending, and repealing filing-office rules, shall:
(1) consult with filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527;
(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and
(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.17.

IC 26-1-9.1-527
Duty to report
Sec. 527. The secretary of state shall report annually to the general assembly on the operation of the filing office. The report must be in an electronic format under IC 5-14-6 and must contain a statement of the extent to which:
(1) the filing office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527 and the reasons for these variations; and
(2) the filing office rules are not in harmony with the most

recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.
As added by P.L.57-2000, SEC.45. Amended by P.L.28-2004, SEC.164.

IC 26-1-9.1-601
Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes
Sec. 601. (a) After default, a secured party has the rights provided in this section through IC 26-1-9.1-628 and, except as otherwise provided in IC 26-1-9.1-602, those provided by agreement of the parties. A secured party:
(1) may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and
(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.
(b) A secured party in possession of collateral or control of collateral under IC 26-1-7-106, IC 26-1-9.1-104, IC 26-1-9.1-105, IC 26-1-9.1-106, or IC 26-1-9.1-107 has the rights and duties provided in IC 26-1-9.1-207.
(c) The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.
(d) Except as otherwise provided in subsection (g) and IC 26-1-9.1-605, after default, a debtor and an obligor have the rights provided in IC 26-1-9.1-601 through IC 26-1-9.1-628 and by agreement of the parties.
(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:
(1) the date of perfection of the security interest or agricultural lien in the collateral;
(2) the date of filing a financing statement covering the collateral; or
(3) any date specified in a statute under which the agricultural lien was created.
(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of IC 26-1-9.1.
(g) Except as otherwise provided in IC 26-1-9.1-607(c), IC 26-1-9.1-601 through IC 26-1-9.1-628 impose no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.
As added by P.L.57-2000, SEC.45. Amended by P.L.143-2007, SEC.76.

IC 26-1-9.1-602 Waiver and variance of rights and duties
Sec. 602. Except as otherwise provided in IC 26-1-9.1-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:
(1) IC 26-1-9.1-207(b)(4)(C), which deals with use and operation of the collateral by the secured party.
(2) IC 26-1-9.1-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account.
(3) IC 26-1-9.1-607(c), which deals with collection and enforcement of collateral.
(4) IC 26-1-9.1-608(a) and IC 26-1-9.1-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition.
(5) IC 26-1-9.1-608(a) and IC 26-1-9.1-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral.
(6) IC 26-1-9.1-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace.
(7) IC 26-1-9.1-610(b), IC 26-1-9.1-611, IC 26-1-9.1-613, and IC 26-1-9.1-614, which deal with disposition of collateral.
(8) IC 26-1-9.1-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor.
(9) IC 26-1-9.1-616, which deals with explanation of the calculation of a surplus or deficiency.
(10) IC 26-1-9.1-620, IC 26-1-9.1-621, and IC 26-1-9.1-622, which deal with acceptance of collateral in satisfaction of obligation.
(11) IC 26-1-9.1-623, which deals with redemption of collateral.
(12) IC 26-1-9.1-624, which deals with permissible waivers.
(13) IC 26-1-9.1-625 and IC 26-1-9.1-626, which deal with the secured party's liability for failure to comply with IC 26-1-9.1.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-603
Agreement on standards concerning rights and duties
Sec. 603. (a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in IC 26-1-9.1-602 if the standards are not manifestly unreasonable.
(b) Subsection (a) does not apply to the duty under IC 26-1-9.1-609 to refrain from breaching the peace.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-604
Procedure if security agreement covers real property or fixtures Sec. 604. (a) If a security agreement covers both personal and real property, a secured party may proceed:
(1) under IC 26-1-9.1-601 through IC 26-1-9.1-628 as to the personal property without prejudicing any rights with respect to the real property; or
(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628 do not apply.
(b) Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:
(1) under IC 26-1-9.1-601 through IC 26-1-9.1-628; or
(2) in accordance with the rights with respect to real property, in which case the other provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628 do not apply.
(c) Subject to the other provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.
(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-605
Unknown debtor or secondary obligor
Sec. 605. A secured party does not owe a duty based on its status as secured party:
(1) to a person that is a debtor or obligor, unless the secured party knows:
(A) that the person is a debtor or obligor;
(B) the identity of the person; and
(C) how to communicate with the person; or
(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:
(A) that the person is a debtor; and
(B) the identity of the person.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-606
Time of default for agricultural lien
Sec. 606. For purposes of IC 26-1-9.1-601 through IC 26-1-9.1-628, a default occurs in connection with an agricultural

lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-607 Version a
Collection and enforcement by secured party
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 607. (a) If so agreed, and in any event after default, a secured party:
(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;
(2) may take any proceeds to which the secured party is entitled under IC 26-1-9.1-315;
(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;
(4) if it holds a security interest in a deposit account perfected by control under IC 26-1-9.1-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and
(5) if it holds a security interest in a deposit account perfected by control under IC 26-1-9.1-104(a)(2) or IC 26-1-9.1-104-(a)(3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.
(b) If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:
(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and
(2) the secured party's sworn affidavit in recordable form stating that:
(A) a default has occurred; and
(B) the secured party is entitled to enforce the mortgage nonjudicially.
(c) A secured party shall proceed in a commercially reasonable manner if the secured party:
(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and
(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.
(d) A secured party may deduct from the collections made

pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.
(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-607 Version b
Collection and enforcement by secured party
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 607. (a) If so agreed, and in any event after default, a secured party:
(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;
(2) may take any proceeds to which the secured party is entitled under IC 26-1-9.1-315;
(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;
(4) if it holds a security interest in a deposit account perfected by control under IC 26-1-9.1-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and
(5) if it holds a security interest in a deposit account perfected by control under IC 26-1-9.1-104(a)(2) or IC 26-1-9.1-104(a)(3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.
(b) If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:
(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and
(2) the secured party's sworn affidavit in recordable form stating that:
(A) a default has occurred with respect to the obligation secured by the mortgage; and
(B) the secured party is entitled to enforce the mortgage nonjudicially.
(c) A secured party shall proceed in a commercially reasonable manner if the secured party:
(1) undertakes to collect from or enforce an obligation of an

account debtor or other person obligated on collateral; and
(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.
(d) A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.
(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.
As added by P.L.57-2000, SEC.45. Amended by P.L.54-2011, SEC.19.

IC 26-1-9.1-608
Application of proceeds of collection or enforcement; liability for deficiency and right to surplus
Sec. 608. (a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:
(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under IC 26-1-9.1-607 in the following order to:
(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;
(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and
(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.
(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under subdivision (1)(C).
(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under IC 26-1-9.1-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.
(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.
(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not

entitled to any surplus, and the obligor is not liable for any deficiency.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-609
Secured party's right to take possession after default
Sec. 609. (a) After default, a secured party:
(1) may take possession of the collateral; and
(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under IC 26-1-9.1-610.
(b) A secured party may proceed under subsection (a):
(1) pursuant to judicial process; or
(2) without judicial process, if it proceeds without breach of the peace.
(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-610
Disposition of collateral after default
Sec. 610. (a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.
(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.
(c) A secured party may purchase collateral:
(1) at a public disposition; or
(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.
(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like, which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.
(e) A secured party may disclaim or modify warranties under subsection (d):
(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or
(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties. (f) A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-611
Notification before disposition of collateral
Sec. 611. (a) As used in this section, "notification date" means the earlier of the date on which:
(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or
(2) the debtor and any secondary obligor waive the right to notification.
(b) Except as otherwise provided in subsection (d), a secured party that disposes of collateral under IC 26-1-9.1-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.
(c) To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:
(1) the debtor;
(2) any secondary obligor; and
(3) if the collateral is other than consumer goods:
(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;
(B) any other secured party or lienholder that, ten (10) days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:
(i) identified the collateral;
(ii) was indexed under the debtor's name as of that date; and
(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and
(C) any other secured party that, ten (10) days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in IC 26-1-9.1-311(a).
(d) Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.
(e) A secured party complies with the requirement for notification prescribed in subsection (c)(3)(B) if:
(1) not later than twenty (20) days or earlier than thirty (30) days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and (2) before the notification date, the secured party:
(A) did not receive a response to the request for information; or
(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-612
Timeliness of notification before disposition of collateral
Sec. 612. (a) Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.
(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten (10) days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-613
Contents and form of notification before disposition of collateral; general
Sec. 613. Except in a consumer-goods transaction, the following rules apply:
(1) The contents of a notification of disposition are sufficient if the notification:
(A) describes the debtor and the secured party;
(B) describes the collateral that is the subject of the intended disposition;
(C) states the method of intended disposition;
(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and
(E) states the time and place of a public disposition or the time after which any other disposition is to be made.
(2) Whether the contents of a notification that lacks any of the information specified in subdivision (1) are nevertheless sufficient is a question of fact.
(3) The contents of a notification providing substantially the information specified in subdivision (1) are sufficient, even if the notification includes:
(A) information not specified by that subdivision; or
(B) minor errors that are not seriously misleading.
(4) A particular phrasing of the notification is not required.
(5) The following form of notification and the form appearing in IC 26-1-9.1-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

notification is sent
From:
Name, address, and telephone number of secured party

Name of Debtor(s):
Include only if debtor(s) are not an addressee

(For a public disposition:)
We will sell (or lease or license, as applicable) the
describe collateral
to the highest qualified bidder in public as follows:
Day and Date: _____________________
Time: _________
Place: ____________________________
(For a private disposition:)
We will sell (or lease or license, as applicable) the
describe collateral
privately sometime after
day and date
.
You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell (or lease or license, as applicable) (for a charge of $____). You may request an accounting by calling us at
telephone number
.

(End of Form)

IC 26-1-9.1-614
Contents and form of notification before disposition of collateral; consumer goods transaction
Sec. 614. In a consumer-goods transaction, the following rules apply:
(1) A notification of disposition must provide the following information:
(A) The information specified in IC 26-1-9.1-613(1).
(B) A description of any liability for a deficiency of the person to which the notification is sent.
(C) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under IC 26-1-9.1-623 is available.
(D) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.
(2) A particular phrasing of the notification is not required.
(3) The following form of notification, when completed, provides sufficient information:

Name and address of secured party


Date

NOTICE OF OUR PLAN TO SELL PROPERTY

(End of Form)

IC 26-1-9.1-615
Application of proceeds of disposition; liability for deficiency and right to surplus
Sec. 615. (a) A secured party shall apply or pay over for application the cash proceeds of disposition under IC 26-1-9.1-610 in the following order to:
(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party; (2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;
(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:
(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and
(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and
(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.
(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).
(c) A secured party need not apply or pay over for application noncash proceeds of disposition under IC 26-1-9.1-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.
(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):
(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and
(2) the obligor is liable for any deficiency.
(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:
(1) the debtor is not entitled to any surplus; and
(2) the obligor is not liable for any deficiency.
(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with IC 26-1-9.1-601 through IC 26-1-9.1-628 to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:
(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and
(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.
(g) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights

of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:
(1) takes the cash proceeds free of the security interest or other lien;
(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and
(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-616
Explanation of calculation of surplus or deficiency
Sec. 616. (a) As used in this section:
(1) "Explanation" means a writing that:
(A) states the amount of the surplus or deficiency;
(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;
(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and
(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.
(2) "Request" means a record:
(A) authenticated by a debtor or consumer obligor;
(B) requesting that the recipient provide an explanation; and
(C) sent after disposition of the collateral under IC 26-1-9.1-610.
(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under IC 26-1-9.1-615, the secured party shall:
(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:
(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and
(B) within fourteen (14) days after receipt of a request; or
(2) in the case of a consumer obligor who is liable for a deficiency, within fourteen (14) days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.
(c) To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:
(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the

amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:
(A) if the secured party takes or receives possession of the collateral after default, not more than thirty-five (35) days before the secured party takes or receives possession; or
(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five (35) days before the disposition;
(2) the amount of proceeds of the disposition;
(3) the aggregate amount of the obligations after deducting the amount of proceeds;
(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral that are known to the secured party and relate to the current disposition;
(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and that are not reflected in the amount in paragraph (1); and
(6) the amount of the surplus or deficiency.
(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.
(e) A debtor or consumer obligor is entitled without charge to one (1) response to a request under this section during any six (6) month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding twenty-five dollars ($25) for each additional response.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-617
Rights of transferee of collateral
Sec. 617. (a) A secured party's disposition of collateral after default:
(1) transfers to a transferee for value all of the debtor's rights in the collateral;
(2) discharges the security interest under which the disposition is made; and
(3) discharges any subordinate security interest or other subordinate lien.
(b) A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with IC 26-1-9.1 or the requirements of any judicial proceeding.
(c) If a transferee does not take free of the rights and interests

described in subsection (a), the transferee takes the collateral subject to:
(1) the debtor's rights in the collateral;
(2) the security interest or agricultural lien under which the disposition is made; and
(3) any security interest or other lien.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-618
Rights and duties of certain secondary obligors
Sec. 618. (a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:
(1) receives an assignment of a secured obligation from the secured party;
(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or
(3) is subrogated to the rights of a secured party with respect to collateral.
(b) An assignment, transfer, or subrogation described in subsection (a):
(1) is not a disposition of collateral under IC 26-1-9.1-610; and
(2) relieves the secured party of further duties under IC 26-1-9.1.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-619
Transfer of record or legal title
Sec. 619. (a) In this section, "transfer statement" means a record authenticated by a secured party stating:
(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;
(2) that the secured party has exercised its post-default remedies with respect to the collateral;
(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and
(4) the name and mailing address of the secured party, debtor, and transferee.
(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:
(1) accept the transfer statement;
(2) promptly amend its records to reflect the transfer; and
(3) if applicable, issue a new appropriate certificate of title in the name of transferee. (c) A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under IC 26-1-9.1 and does not of itself relieve the secured party of its duties under IC 26-1-9.1.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-620
Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral
Sec. 620. (a) Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:
(1) the debtor consents to the acceptance under subsection (c);
(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:
(A) a person to which the secured party was required to send a proposal under IC 26-1-9.1-621; or
(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;
(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and
(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to IC 26-1-9.1-624.
(b) A purported or apparent acceptance of collateral under this section is ineffective unless:
(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and
(2) the conditions of subsection (a) are met.
(c) For purposes of this section:
(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and
(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:
(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;
(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and
(C) does not receive a notification of objection authenticated by the debtor within twenty (20) days after the proposal is sent. (d) To be effective under subsection (a)(2), a notification of objection must be received by the secured party:
(1) in the case of a person to which the proposal was sent pursuant to IC 26-1-9.1-621, within twenty (20) days after notification was sent to that person; and
(2) in other cases:
(A) within twenty (20) days after the last notification was sent pursuant to IC 26-1-9.1-621; or
(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).
(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to IC 26-1-9.1-610 within the time specified in subsection (f) if:
(1) sixty percent (60%) of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or
(2) sixty percent (60%) of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.
(f) To comply with subsection (e), the secured party shall dispose of the collateral:
(1) within ninety (90) days after taking possession; or
(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.
(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-621
Notification of proposal to accept collateral
Sec. 621. (a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:
(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;
(2) any other secured party or lienholder that, ten (10) days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:
(A) identified the collateral;
(B) was indexed under the debtor's name as of that date; and
(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and
(3) any other secured party that, ten (10) days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in IC 26-1-9.1-311(a). (b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-622
Effect of acceptance of collateral
Sec. 622. (a) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:
(1) discharges the obligation to the extent consented to by the debtor;
(2) transfers to the secured party all of a debtor's rights in the collateral;
(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and
(4) terminates any other subordinate interest.
(b) A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with IC 26-1-9.1.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-623
Right to redeem collateral
Sec. 623. (a) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.
(b) To redeem collateral, a person shall tender:
(1) fulfillment of all obligations secured by the collateral; and
(2) the reasonable expenses and attorney's fees described in IC 26-1-9.1-615(a)(1).
(c) A redemption may occur at any time before a secured party:
(1) has collected collateral under IC 26-1-9.1-607;
(2) has disposed of collateral or entered into a contract for its disposition under IC 26-1-9.1-610; or
(3) has accepted collateral in full or partial satisfaction of the obligation it secures under IC 26-1-9.1-622.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-624
Waiver
Sec. 624. (a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under IC 26-1-9.1-611 only by an agreement to that effect entered into and authenticated after default.
(b) A debtor may waive the right to require disposition of collateral under IC 26-1-9.1-620(e) only by an agreement to that effect entered into and authenticated after default.
(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under

IC 26-1-9.1-623 only by an agreement to that effect entered into and authenticated after default.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-625
Remedies for secured party's failure to comply with chapter
Sec. 625. (a) If it is established that a secured party is not proceeding in accordance with IC 26-1-9.1, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.
(b) Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with IC 26-1-9.1. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.
(c) Except as otherwise provided in IC 26-1-9.1-628:
(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and
(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with IC 26-1-9.1-601 through IC 26-1-9.1-628 may recover for that failure in any event an amount not less than the credit service charge plus ten percent (10%) of the principal amount of the obligation or the time-price differential plus ten percent (10%) of the cash price.
(d) A debtor whose deficiency is eliminated under IC 26-1-9.1-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under IC 26-1-9.1-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628 relating to collection, enforcement, disposition, or acceptance.
(e) In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars ($500) in each case from a person that:
(1) fails to comply with IC 26-1-9.1-208;
(2) fails to comply with IC 26-1-9.1-209;
(3) files a record that the person is not entitled to file under IC 26-1-9.1-509(a);
(4) fails to cause the secured party of record to file or send a termination statement as required by IC 26-1-9.1-513(a) or IC 26-1-9.1-513(c);
(5) fails to comply with IC 26-1-9.1-616(b)(1) and whose failure is part of a pattern or consistent with a practice, of noncompliance;
(6) fails to comply with IC 26-1-9.1-616(b)(2); or
(7) fails to comply with IC 26-1-9.1-502(f). (f) A debtor or consumer obligor may recover damages under subsection (b) and, in addition, five hundred dollars ($500) in each case from a person that, without reasonable cause, fails to comply with a request under IC 26-1-9.1-210. A recipient of a request under IC 26-1-9.1-210 that never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.
(g) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under IC 26-1-9.1-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.18.

IC 26-1-9.1-626
Action in which deficiency or surplus is in issue
Sec. 626. In an action arising from a transaction in which the amount of a deficiency or surplus is in issue, the following rules apply:
(1) A secured party need not prove compliance with the provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628 relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.
(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with IC 26-1-9.1-601 through IC 26-1-9.1-628.
(3) Except as otherwise provided in IC 26-1-9.1-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628 relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:
(A) the proceeds of the collection, enforcement, disposition, or acceptance; or
(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628 relating to collection, enforcement, disposition, or acceptance.
(4) For purposes of subdivision (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.
(5) If a deficiency or surplus is calculated under

IC 26-1-9.1-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.19.

IC 26-1-9.1-627
Determination of whether conduct was commercially reasonable
Sec. 627. (a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.
(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:
(1) in the usual manner on any recognized market;
(2) at the price current in any recognized market at the time of the disposition; or
(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.
(c) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:
(1) in a judicial proceeding;
(2) by a bona fide creditors' committee;
(3) by a representative of creditors; or
(4) by an assignee for the benefit of creditors.
(d) Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-628
Nonliability and limitation on liability of secured party; liability of secondary obligor
Sec. 628. (a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:
(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with IC 26-1-9.1; and
(2) the secured party's failure to comply with IC 26-1-9.1 does not affect the liability of the person for a deficiency.
(b) A secured party is not liable because of its status as secured party:
(1) to a person that is a debtor or obligor, unless the secured

party knows:
(A) that the person is a debtor or obligor;
(B) the identity of the person; and
(C) how to communicate with the person; or
(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:
(A) that the person is a debtor; and
(B) the identity of the person.
(c) A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:
(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or
(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.
(d) A secured party is not liable to any person under IC 26-1-9.1-625(c)(2) for its failure to comply with IC 26-1-9.1-616.
(e) A secured party is not liable under IC 26-1-9.1-625(c)(2) more than once with respect to any one secured obligation.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-701
Effective date
Sec. 701. IC 26-1-9.1 takes effect on July 1, 2001.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-702
Savings clause
Sec. 702. (a) Except as otherwise provided in this section through section 709 of this chapter, IC 26-1-9.1 applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before IC 26-1-9.1 takes effect.
(b) Except as otherwise provided in subsection (c) and IC 26-1-9.1-703 through IC 26-1-9.1-709:
(1) transactions and liens that were not governed by IC 26-1-9, before its repeal, were validly entered into or created before IC 26-1-9.1 takes effect, and would be subject to IC 26-1-9.1 if they had been entered into or created after IC 26-1-9.1 takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after IC 26-1-9.1 takes effect; and
(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by IC 26-1-9.1 or by the law that otherwise would apply if IC 26-1-9.1 had not taken effect.
(c) IC 26-1-9.1 does not affect an action, case, or proceeding commenced before IC 26-1-9.1 takes effect. As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-703
Security interest perfected before effective date
Sec. 703. (a) A security interest that is enforceable immediately before IC 26-1-9.1 takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under IC 26-1-9.1 if, when IC 26-1-9.1 takes effect, the applicable requirements for enforceability and perfection under IC 26-1-9.1 are satisfied without further action.
(b) Except as otherwise provided in IC 26-1-9.1-705, if, immediately before IC 26-1-9.1 takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under IC 26-1-9.1 are not satisfied when IC 26-1-9.1 takes effect, the security interest:
(1) is a perfected security interest for one (1) year after IC 26-1-9.1 takes effect;
(2) remains enforceable thereafter only if the security interest becomes enforceable under IC 26-1-9.1-203 before the year expires; and
(3) remains perfected thereafter only if the applicable requirements for perfection under IC 26-1-9.1 are satisfied before the year expires.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-704
Security interest unperfected before effective date
Sec. 704. A security interest that is enforceable immediately before IC 26-1-9.1 takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:
(1) remains an enforceable security interest for one (1) year after IC 26-1-9.1 takes effect;
(2) remains enforceable thereafter if the security interest becomes enforceable under IC 26-1-9.1-203 when IC 26-1-9.1 takes effect or within one (1) year thereafter; and
(3) becomes perfected:
(A) without further action, when IC 26-1-9.1 takes effect if the applicable requirements for perfection under IC 26-1-9.1 are satisfied before or at that time; or
(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-705
Effectiveness of action taken before effective date
Sec. 705. (a) If action, other than the filing of a financing statement, is taken before IC 26-1-9.1 takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest

become enforceable before IC 26-1-9.1 takes effect, the action is effective to perfect a security interest that attaches under IC 26-1-9.1 within one (1) year after IC 26-1-9.1 takes effect. An attached security interest becomes unperfected one (1) year after IC 26-1-9.1 takes effect unless the security interest becomes a perfected security interest under IC 26-1-9.1 before the expiration of that period.
(b) The filing of a financing statement before IC 26-1-9.1 takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under IC 26-1-9.1.
(c) IC 26-1-9.1 does not render ineffective an effective financing statement that is filed before IC 26-1-9.1 takes effect and satisfied the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in IC 26-1-9-103, before its repeal. However, except as otherwise provided in subsections (d) and (e) and IC 26-1-9.1-706, the financing statement ceases to be effective at the earlier of:
(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or
(2) June 30, 2006.
(d) The filing of a continuation statement after IC 26-1-9.1 takes effect does not continue the effectiveness of the financing statement filed before IC 26-1-9.1 takes effect. However, upon the timely filing of a continuation statement after IC 26-1-9.1 takes effect and in accordance with the law of the jurisdiction governing perfection as provided in IC 26-1-9.1-301 through IC 26-1-9.1-342, the effectiveness of a financing statement filed in the same office in that jurisdiction before IC 26-1-9.1 takes effect continues for the period provided by the law of that jurisdiction.
(e) Subsection (c)(2) applies to a financing statement that is filed against a transmitting utility before IC 26-1-9.1 takes effect and satisfied the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in IC 26-1-9-103, before its repeal, only to the extent that IC 26-1-9.1-301 through IC 26-1-9.1-342 provide that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.
(f) A financing statement that includes a financing statement filed before IC 26-1-9.1 takes effect and a continuation statement filed after IC 26-1-9.1 takes effect is effective only to the extent that it satisfies the requirements of IC 26-1-9.1-501 through IC 26-1-9.1-527 for an initial financing statement.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.20.

IC 26-1-9.1-706
Filing of initial financing statement; effectiveness of financing statement
Sec. 706. (a) The filing of an initial financing statement in the

office specified in IC 26-1-9.1-501 continues the effectiveness of a financing statement filed before IC 26-1-9.1 takes effect if:
(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under IC 26-1-9.1;
(2) the pre-effective-date financing statement was filed in an office in another state or another office in this state; and
(3) the initial financing statement satisfies subsection (c).
(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective date financing statement if the initial financing statement is filed:
(1) before IC 26-1-9.1 takes effect, for the period provided in IC 26-1-9-403 (before its repeal) for a financing statement; and
(2) after IC 26-1-9.1 takes effect, for the period provided in IC 26-1-9.1-515 for an initial financing statement.
(c) To be effective for purposes of subsection (a), an initial financing statement must:
(1) satisfy the requirements of IC 26-1-9.1-501 through IC 26-1-9.1-526 for an initial financing statement;
(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and
(3) indicate that the pre-effective-date financing statement remains effective.
As added by P.L.57-2000, SEC.45. Amended by P.L.1-2007, SEC.183.

IC 26-1-9.1-707
Pre-effective-date financing statement
Sec. 707. (a) In this section, "pre-effective-date financing statement" means a financing statement filed before IC 26-1-9.1 takes effect.
(b) After IC 26-1-9.1 takes effect, a person may add or delete collateral covered by, continue, or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided under IC 26-1-9.1-301 through IC 26-1-9.1-342. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.
(c) Except as otherwise provided in subsection (d), if Indiana law governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after IC 26-1-9.1 takes effect only if:
(1) the pre-effective date financing statement and an amendment are filed in the office specified in IC 26-1-9.1-501;
(2) an amendment is filed in the office specified in

IC 26-1-9.1-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies IC 26-1-9.1-706(c); or
(3) an initial financing statement that provides the information as amended and satisfies IC 26-1-9.1-706(c) is filed in the office specified in IC 26-1-9.1-501.
(d) If Indiana law governs the perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under IC 26-1-9.1-705(d) and IC 26-1-9.1-705(f) or IC 26-1-9.1-706.
(e) Whether or not Indiana law governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in Indiana may be terminated after IC 26-1-9.1 takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies IC 26-1-9.1-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection in IC 26-1-9.1-301 through IC 26-1-9.1-342 as the office in which to file a financing statement.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-708
Persons entitled to file initial financing statement or continuation statement
Sec. 708. A person may file an initial financing statement or a continuation statement under IC 26-1-9.1-701 through IC 26-1-9.1-709 if:
(1) the secured party of record authorizes the filing; and
(2) the filing is necessary under IC 26-1-9.1-701 through IC 26-1-9.1-709:
(A) to continue the effectiveness of a financing statement filed before IC 26-1-9.1 takes effect; or
(B) to perfect or continue the perfection of a security interest.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-709
Priority
Sec. 709. (a) IC 26-1-9, before its repeal, determines the priority of conflicting claims to collateral if the relative priorities of the claims were established before IC 26-1-9.1 takes effect. In other cases, IC 26-1-9.1 determines priority.
(b) For purposes of IC 26-1-9.1-322(a), the priority of a security interest that becomes enforceable under IC 26-1-9.1-203 dates from the time IC 26-1-9.1 takes effect if the security interest is perfected under IC 26-1-9.1 by the filing of a financing statement before IC 26-1-9.1 takes effect which would not have been effective to perfect the security interest under IC 26-1-9, before its repeal. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement. As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-801
Transactions or liens entered into or created before July 1, 2013

Effective 7-1-2013.

IC 26-1-9.1-802
Security interest perfected before July 1, 2013

Effective 7-1-2013.

IC 26-1-9.1-803
Security interest unperfected before July 1, 2013

Effective 7-1-2013.

made by P.L.54-2011 take effect (July 1, 2013) if the applicable requirements for perfection under this chapter, as amended by P.L.54-2011, are satisfied before or at that time; or
(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after this time.
As added by P.L.54-2011, SEC.22. Amended by P.L.6-2012, SEC.180.

IC 26-1-9.1-804
Effectiveness of action taken before July 1, 2013

Effective 7-1-2013.

existed before it was amended by P.L.54-2011, only to the extent that this chapter, as amended by P.L.54-2011, provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.
(e) A financing statement that includes a financing statement filed before the amendments to this chapter made by P.L.54-2011 take effect (July 1, 2013) and a continuation statement filed after the amendments to this chapter made by P.L.54-2011 take effect (July 1, 2013) is effective only to the extent that it satisfies the requirements of IC 26-1-9.1-501 through IC 26-1-9.1-527, as amended by P.L.54-2011, for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of IC 26-1-9.1-503(a)(2), as amended by P.L.54-2011. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of IC 26-1-9.1-503(a)(3) as amended by P.L.54-2011.
As added by P.L.54-2011, SEC.23. Amended by P.L.6-2012, SEC.181.

IC 26-1-9.1-805
When initial financing statement suffices to continue effectiveness of financing statement

Effective 7-1-2013.

financing statement must:
(1) satisfy the requirements of IC 26-1-9.1-501 through IC 26-1-9.1-527, as amended by P.L.54-2011 for an initial financing statement;
(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and
(3) indicate that the pre-effective-date financing statement remains effective.
As added by P.L.54-2011, SEC.24. Amended by P.L.6-2012, SEC.182.

IC 26-1-9.1-806
Amendment of financing statement filed before July 1, 2013

Effective 7-1-2013.

to this chapter made by P.L.54-2011 take effect (July 1, 2013) by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies IC 26-1-9.1-805(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this chapter, as amended by P.L.54-2011, as the office in which to file a financing statement.
As added by P.L.54-2011, SEC.25. Amended by P.L.6-2012, SEC.183.

IC 26-1-9.1-807
Person entitled to file initial financing statement or continuation statement

Effective 7-1-2013.

IC 26-1-9.1-808
Priority

Effective 7-1-2013.



CHAPTER 10. TREATMENT OF INCONSISTENT STATUTES

IC 26-1-10-103
Repealed
(Repealed by P.L.93-1985, SEC.41.)

IC 26-1-10-104
Laws not repealed
Sec. 104. (1) IC 26-1-7 does not repeal or modify any laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating bailees' businesses in respects not specifically dealt with in IC 26-1; but, the fact that such laws are violated does not affect the status of a document of title which otherwise complies with the definition of a document of title (IC 26-1-1-201).
(2) IC 26-1 does not repeal IC 30-2-5, known as the Uniform Act for the Simplification of Fiduciary Security Transfers, and if in any respect there is any inconsistency between IC 30-2-5 and IC 26-1-8.1, the provisions of IC 30-2-5 control.
(Formerly: Acts 1963, c.317, s.10-104.) As amended by P.L.93-1985, SEC.40; P.L.247-1995, SEC.23.

IC 26-1-10-105
Repealed
(Repealed by P.L.93-1985, SEC.41.)
IC 26-1-10-106
Repealed
(Repealed by P.L.93-1985, SEC.41.)






ARTICLE 2. COMMERCIAL TRANSACTIONS

CHAPTER 1. LIABILITY OF BUYER FOR GOODS BOUGHT FROM UNLICENSED SELLER



CHAPTER 2. MORTGAGE OF HOUSEHOLD GOODS

IC 26-2-2-2
Restriction on mortgagee's right of possession
Sec. 2. The mortgagee of household goods shall not be entitled to the possession of the mortgaged property unless the mortgage specially provides that the mortgagee shall have possession of the mortgaged property from the time the mortgage is executed until sale, as provided in this chapter, and the mortgagee takes actual possession of such property when the mortgage is executed and holds it continuously until sale. In all other cases, the possession of the mortgaged property shall remain in the mortgagor until he is divested of his title by sale, as provided in section 1 of this chapter.
(Formerly: Acts 1897, c.176, s.2.) As amended by P.L.152-1986, SEC.302.

IC 26-2-2-3
Duty to receipt for payments made
Sec. 3. It shall be the duty of the holder of any mortgage on household goods, or the agent of such holder or mortgagee whose duty it is to receive money on such mortgage, when any money, check or anything taken in payment on such mortgage or interest due thereon, is received by them from the mortgagor or from any person acting for the mortgagor, to give to the mortgagor or person making the payment a receipt specifying the amount paid and stating the unpaid balance, if any. However, no receipt is required where payment is made by check. If any such holder or mortgagee or the agent of such holder or mortgagee whose duty it is to receive such payments, shall fail to execute and deliver such receipt to the mortgagor, such mortgage shall be void.
(Formerly: Acts 1897, c.176, s.3; Acts 1957, c.188, s.1; Acts 1973, P.L.267, SEC.1.) As amended by Acts 1977, P.L.279, SEC.1.



CHAPTER 3. NEGOTIABLE INSTRUMENTS

IC 26-2-3-2
Assignee's right of action
Sec. 2. The assignee of any such instrument may, in his own name, recover against the person who made the same.
(Formerly: Acts 1861, c.75, s.2.)

IC 26-2-3-3
Availability of defense or set-off against assignee
Sec. 3. Whatever defense or setoff the maker of any such instrument had, before notice of assignment, against an assignor, or against the original payee, he shall have also against their assignees.
(Formerly: Acts 1861, c.75, s.3.)

IC 26-2-3-4
Assignee's right of action against endorsers; defenses
Sec. 4. Any such assignee, having used due diligence in the premises, shall have his action against his immediate or any remote endorser, and in suit against a remote endorser, he shall have any defense which he might have had in a suit brought by his immediate assignee.
(Formerly: Acts 1861, c.75, s.4.)

IC 26-2-3-5
Construction of law
Sec. 5. The provisions of sections 3 and 4 of this chapter shall not alter the law relative to bills of exchange as it exists on July 5, 1861.
(Formerly: Acts 1861, c.75, s.5.) As amended by P.L.152-1986, SEC.303.

IC 26-2-3-6
Negotiability of notes payable to order or bearer in a bank
Sec. 6. Notes payable to order or bearer in a bank in this state shall be negotiable as inland bills of exchange, and the payees and endorsees thereof may recover as in case of such bills.
(Formerly: Acts 1861, c.75, s.6.)

IC 26-2-3-7 Damages payable on protest for nonpayment or nonacceptance of bill of exchange
Sec. 7. Damages payable on protest for nonpayment or nonacceptance of a bill of exchange, drawn or negotiated within this state, shall be, if drawn upon any person at any place out of this state, but within the United States, five per cent (5%), but if upon any person at any place without the United States, ten per cent (10%) on the principal of such bill.
(Formerly: Acts 1861, c.75, s.7.)

IC 26-2-3-8
Interest on protested bill of exchange
Sec. 8. Beyond such damages, no interest or charges accruing prior to protest shall be allowed, but interest from the date of the protest may be recovered.
(Formerly: Acts 1861, c.75, s.8.)

IC 26-2-3-9
Rate of exchange
Sec. 9. As to any such bills payable within the United States, the rate of exchange shall not be taken into account.
(Formerly: Acts 1861, c.75, s.9.)

IC 26-2-3-10
Limitation of damages against drawer or endorser of protested bill of exchange
Sec. 10. No damages beyond cost of protest shall be chargeable against drawer or endorser, if, upon notice of protest and demand of the principal sum, the same is paid.
(Formerly: Acts 1861, c.75, s.10.)

IC 26-2-3-11
Necessity of consideration
Sec. 11. No holder of a bill of exchange shall recover damages thereon, if he has not given for the same, or for some interest therein, a valuable consideration.
(Formerly: Acts 1861, c.75, s.11.)

IC 26-2-3-12
Bill payable out of state; effect of provision of means for discharge within state
Sec. 12. On any bill drawn or negotiated in this state, and payable at any place without the state, but in regard to which it shall appear that it was not to be presented for acceptance or payment at that place, if means were provided for its discharge within the state, no damages or charges for protest shall be allowed.
(Formerly: Acts 1861, c.75, s.12.)

IC 26-2-3-13
Exclusion of notes discounted by bank Sec. 13. The provisions of this chapter relating to damages on bills of exchange shall not apply to promissory notes discounted by a bank, and protested for nonpayment.
(Formerly: Acts 1861, c.75, s.13.) As amended by P.L.152-1986, SEC.304.

IC 26-2-3-14
Judgment and execution
Sec. 14. Upon any instrument of writing, made within this state or elsewhere, containing a promise to pay money without relief from valuation laws, judgment shall be rendered and execution had accordingly.
(Formerly: Acts 1861, c.75, s.15.)



CHAPTER 4. AGREEMENTS TO PAY ATTORNEY'S FEES



CHAPTER 5. CONSTRUCTION OR DESIGN CONTRACTS; INDEMNITY AGREEMENTS INVALID

IC 26-2-5-2
Uninsurable facility excepted
Sec. 2. This chapter does not apply to a construction or design contract if liability insurance normally available within the United States at standard rates cannot be obtained for the facility being constructed or designed because it constitutes a dangerous instrumentality.
(Formerly: Acts 1975, P.L.276, SEC.1.)

IC 26-2-5-3
Application of chapter
Sec. 3. This chapter applies to a construction or design contract entered into after June 30, 1975.
As added by P.L.1-1989, SEC.53.



CHAPTER 6. SERVICE FOR AUDIO OR VISUAL ENTERTAINMENT PRODUCTS

IC 26-2-6-2
Duty of manufacturer under express warranty
Sec. 2. A manufacturer who makes an express warranty in connection with the sale of an audio or visual entertainment product shall do the following:
(1) Authorize a representative within a designated service area to provide any service or repair required under the terms of the warranty.
(2) Reimburse the authorized service representative for any service or repair, including labor and parts, made in connection with the express warranty in an amount negotiated between the

manufacturer and the authorized service representative. However, reimbursement or exchange for all parts used in such warranty repairs shall include all transportation costs and a reasonable fee for handling. The handling fee is to be negotiated as part of the authorization proceedings.
(3) Except for audio or visual entertainment products having a retail selling price less than fifty dollars ($50), make available to service representatives or independent service facilities adequate service information and replacement parts for the audio or visual entertainment product for at least seven (7) years after the date that product model or type was manufactured, regardless of whether the product is still under warranty.
(4) Make available any service part to service representatives or independent service facilities within forty-five (45) days of receipt of an order for that part, regardless of whether the product is still under warranty; however, if a delay in providing that part is caused by conditions beyond the control of the manufacturer, the manufacturer shall provide the service representative or independent service facility with a replacement part promptly upon termination of the condition causing the delay.
As added by P.L.254-1983, SEC.2.

IC 26-2-6-3
Timeliness of service or repair
Sec. 3. Whenever authorized service representatives or independent service facilities undertake to service or repair an audio or visual entertainment product, they shall:
(1) provide services or make repairs on the product within forty-five (45) days of receipt of that product, regardless of whether the product is covered by an express warranty; or
(2) if a part necessary to effect the repair or service is not immediately available:
(A) notify the consumer requesting the service or repair that the part is not immediately available and order the necessary part, within fifteen (15) days of receipt of the product; and
(B) repair or service the product within thirty (30) days of receipt of the ordered part, unless the consumer agrees otherwise.
However, if a delay in completing the requested service or repair is caused by a condition beyond the control of the authorized service representative or independent service facility, the authorized service representative or independent service facility shall repair or service the audio or visual entertainment product upon termination of the condition causing the delay.
As added by P.L.254-1983, SEC.2. Amended by P.L.42-2011, SEC.60.

IC 26-2-6-4 Actions by consumers to recover damages
Sec. 4. A consumer may bring an action on his own behalf to recover damages resulting from a violation of this chapter. In addition to any other remedies available to the consumer, the court may:
(1) order replacement of the audio or visual entertainment product, the cost of which is to be borne by the manufacturer, manufacturer's agent or importer; or
(2) order damages in an amount equal to three (3) times the damages sustained due to the violation, plus reasonable attorney's fees.
As added by P.L.254-1983, SEC.2.

IC 26-2-6-5
Injunctive relief
Sec. 5. (a) The attorney general may bring an action on behalf of the state to obtain an injunction to enjoin noncompliance with this chapter. In this action the court may:
(1) order replacement of the audio or visual entertainment product, the cost of which is to be borne by the manufacturer, manufacturer's agent or importer;
(2) order a person who violates section 2 or section 3 of this chapter to pay restitution to the aggrieved party; or
(3) void or limit the application of:
(A) contracts; or
(B) contract clauses;
that are in conflict with this chapter.
(b) The court issuing an injunction under this chapter shall retain jurisdiction and the cause shall be continued.
As added by P.L.254-1983, SEC.2.

IC 26-2-6-6
Violations; action for recovery of penalties
Sec. 6. (a) A person who knowingly violates this chapter commits a Class C infraction. Each violation of this chapter constitutes a separate infraction.
(b) In addition to any other available legal remedy, a person who violates the terms of an injunction issued under section 5 of this chapter commits a Class A infraction. Each violation of the terms of an injunction issued under section 5 of this chapter constitutes a separate infraction. Whenever the court determines that the terms of an injunction issued under section 5 of this chapter have been violated, the court shall award reasonable costs to the state.
(c) Notwithstanding IC 34-28-5-1(b), the prosecuting attorney or the attorney general in the name of the state may bring an action to petition for the recovery of the penalties outlined in this section.
As added by P.L.254-1983, SEC.2. Amended by P.L.1-1998, SEC.137; P.L.101-2009, SEC.15.

IC 26-2-6-7 Actions by service representatives or facilities to recover for violations
Sec. 7. An authorized service representative or independent service facility may bring an action on his own behalf to recover for a violation of this chapter, and, in addition to other remedies, may obtain damages in an amount equal to three (3) times the damages sustained due to the violation, plus reasonable attorney fees.
As added by P.L.254-1983, SEC.2.



CHAPTER 7. PENALTIES FOR STOPPING PAYMENTS OR PERMITTING DISHONOR OF CHECKS AND DRAFTS

IC 26-2-7-2
Financial institution
Sec. 2. (a) As used in this chapter, .financial institution. refers to a financial institution (as defined in IC 28-1-1-3).
(b) The term does not include a person licensed under IC 24-4.5.
As added by P.L.42-1993, SEC.18. Amended by P.L.10-2006, SEC.24 and P.L.57-2006, SEC.24; P.L.213-2007, SEC.33; P.L.217-2007, SEC.31.

IC 26-2-7-3
Notice of nonpayment
Sec. 3. For purposes of this chapter, notice that a check has not been paid by a financial institution is considered as having been given at the time that the notice was deposited in the regular United States mail, if the notice was addressed to either of the following:
(1) The address printed on the check.
(2) The address given by the person in writing to the payee or holder at the time the check was issued or delivered.
As added by P.L.42-1993, SEC.18.

IC 26-2-7-4
Liability for stopping payment or permitting dishonor of checks
Sec. 4. Subject to section 8 of this chapter, a person found liable under other applicable law is liable under this chapter to the holder of a check if the person executed and delivered the check to another person drawn on or payable at a financial institution and the person does either of the following:
(1) Without valid legal cause stops payment on the check.
(2) Allows the check to be dishonored by a financial institution because of any of the following:
(A) Lack of funds.
(B) Failure to have an account.
(C) Lack of an authorized signature of the drawer or a necessary endorser.
As added by P.L.42-1993, SEC.18.

IC 26-2-7-5
Extent of liability for stopping payment or permitting dishonor of checks
Sec. 5. A person liable under section 4 of this chapter is also liable for all of the following: (1) Interest at the rate of eighteen percent (18%) per annum on the face amount of the check from the date of the check's execution until payment is made in full.
(2) Court costs incurred in prosecuting an action that may be brought by the holder to collect on the check.
(3) Reasonable attorney's fees incurred by the holder if the responsibility for collection is referred to an attorney who is not a salaried employee of the holder. If legal action is filed to effect collection and the collection on the check is referred to an attorney who is not a salaried employee of the holder, the holder of the check is entitled to minimum attorney's fees of not less than one hundred dollars ($100).
(4) Actual travel expenses not otherwise reimbursed under subdivisions (1) through (3) and incurred by the holder to do either of the following:
(A) Have the holder or an employee or agent of the holder file papers and attend court proceedings related to the recovery of a judgment under this chapter.
(B) Provide witnesses to testify in court proceedings related to the recovery of a judgment under this chapter.
(5) A reasonable amount to compensate the holder for time used to do either of the following:
(A) File papers and attend court proceedings related to the recovery of a judgment under this chapter.
(B) Travel to and from activities described in clause (A).
(6) Actual direct and indirect expenses incurred by the holder to compensate employees and agents for time used to do either of the following:
(A) File papers and attend court proceedings related to the recovery of a judgment under this section.
(B) Travel to and from activities described in clause (A).
(7) All other reasonable costs of collection.
As added by P.L.42-1993, SEC.18.

IC 26-2-7-6
Liability for continued nonpayment of checks
Sec. 6. (a) This section does not apply to a person who has allowed a check to be dishonored because of lack of funds if both of the following apply:
(1) The person reasonably believed that there were sufficient funds in the account to cover the check.
(2) The insufficiency of funds is caused by the dishonoring of a third party check that had been deposited into the person's account.
(b) If a person liable under this chapter does not pay to the holder the full amount of the check not more than thirty (30) days after the certified mailing of written notice that the check has not been paid, the person is liable for, and the court shall award judgment for, the following, whichever applies:
(1) If the face amount of the check is not greater than two

hundred fifty dollars ($250), three (3) times the face amount of the check.
(2) If the face amount of the check is greater than two hundred fifty dollars ($250), the face amount of the check plus five hundred dollars ($500).
As added by P.L.42-1993, SEC.18.

IC 26-2-7-7
Election of remedies
Sec. 7. A person must elect whether to pursue a claim either under this chapter or under IC 34-24-3-1 (or IC 34-4-30-1 before its repeal).
As added by P.L.42-1993, SEC.18. Amended by P.L.1-1998, SEC.138.

IC 26-2-7-8
Exemption from liability for permitting dishonor of checks
Sec. 8. (a) A person who has allowed a check to be dishonored is not liable under this chapter if, not more than ten (10) days after the holder has given notice that the check has not been paid by the financial institution, the person pays to the holder the full amount of the check.
(b) A payment made under subsection (a) is effective for all purposes as of the date the payment is made.
As added by P.L.42-1993, SEC.18.



CHAPTER 8. UNIFORM ELECTRONIC TRANSACTIONS ACT

IC 26-2-8
Chapter 8. Uniform Electronic Transactions Act

IC 26-2-8-101
Short title
Sec. 101. IC 26-2-8 may be cited as the Uniform Electronic Transactions Act.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-102
Definitions
Sec. 102. As used in this chapter:
(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.
(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records in which the acts or records of one (1) or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.
(3) "Business entity" means a corporation, nonprofit corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is formed under the requirements of applicable Indiana law.
(4) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.
(5) "Constituent" means a person who holds a position defined in the business entity's organic law that permits the person, directly or indirectly, to own, manage, or operate a business entity either alone or with others. The term includes officers, directors, shareholders, members, managers, general partners, limited partners, partners, and persons occupying a similar status or performing similar functions for a business entity.
(6) "Contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.
(7) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.
(8) "Electronic agent" means a computer program or an electronic or other automated means used to initiate an action or respond to electronic records or performances in whole or in part without review by an individual at the time of the action or response.
(9) "Electronic record" means a record created, generated, sent,

communicated, received, or stored by electronic means.
(10) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.
(11) "Governing documents" means the publicly filed and nonpublicly filed organic documents of a business entity.
(12) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, instrumentality, or other political subdivision of the state.
(13) "Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.
(14) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.
(15) "Organic actions" means actions, notices, consents, and signatures relating to the operation of a business entity that are undertaken among constituents of that business entity or among constituents of a business entity and that business entity. The term does not include the service of process or the service of a summons, subpoena, or other service contemplated by rules or statutes governing trial procedure, civil procedure, or comparable provisions.
(16) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.
(17) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. The term includes records transmitted in the course of organic actions.
(18) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.
(19) "Transaction" means an action or set of actions relating to the conduct of business, commercial, or governmental affairs and occurring between two (2) or more persons. The term includes an organic action.
As added by P.L.62-2000, SEC.1. Amended by P.L.110-2008, SEC.10.

IC 26-2-8-103
Scope
Sec. 103. (a) Except as otherwise provided in subsection (b), this chapter applies to electronic records and electronic signatures that

relate to a transaction.
(b) This chapter does not apply to transactions subject to the following laws:
(1) A law governing the creation and execution of wills, codicils, or testamentary trusts.
(2) IC 26-1 other than IC 26-1-1-107, IC 26-1-1-206, IC 26-1-2, and IC 26-1-2.1.
(3) Laws specifically excluded by a governmental agency under sections 201 and 202 of this chapter.
(c) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection (b) when used for transactions subject to a law other than those specified in subsection (b).
(d) A transaction subject to this chapter is also subject to other applicable substantive law.
As added by P.L.62-2000, SEC.1. Amended by P.L.46-2001, SEC.1.

IC 26-2-8-104
Agreement to conduct transaction electronically; variation by agreement
Sec. 104. (a) This chapter does not require that a record or signature be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.
(b) This chapter only applies to transactions between parties each of which has agreed to conduct transactions electronically. An agreement to conduct transactions electronically is determined from the context and surrounding circumstances, including the parties' conduct. A constituent of a business entity and a business entity are presumed to have agreed to conduct organic actions electronically unless and to the extent:
(1) the governing documents of the business entity limit or prohibit, in whole or in part, the use of electronic signatures, electronic records, or both; or
(2) the business entity expressly states the method, means, or requirement by which a constituent may respond to or participate in any organic action, including imposing a requirement that participants use a specific form of writing, record, or signature.
Unless and to the extent limited or prohibited in the governing documents of a business entity, any electronic record or electronic signature to be sent to a constituent is properly sent if sent in the manner and to the electronic address or other means of receipt designated by the constituent to receive the electronic record or electronic signature as shown in the current records of the business entity. If the electronic record is a notice, it is effective when sent. Unless and to the extent limited or prohibited, any electronic record or electronic signature sent by a constituent to a business entity shall be considered properly sent if it is sent in a manner designated by the business entity to an electronic address or other location designated

by the business entity in a publication or notice provided by the business entity to the constituent. If the electronic record is a notice, it is effective upon receipt. The publication or notice may be included in the governing documents of the business entity, may be communicated to the constituent in writing, or may be transmitted by any other means selected by the business entity that is reasonably likely to convey the information to the constituent. A constituent or business entity may revoke or change any instruction regarding the manner, electronic address, or means of receipt the person requires for electronic records or electronic signatures by sending notice of the change and the corresponding new information.
(c) If a party agrees to conduct a transaction electronically, this chapter does not prohibit the party from refusing to conduct other transactions electronically. This subsection may not be varied by agreement.
(d) Except as otherwise provided in this chapter, the effect of any provision of this chapter may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.
(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter, if applicable, and otherwise by other applicable law.
As added by P.L.62-2000, SEC.1. Amended by P.L.110-2008, SEC.11; P.L.133-2009, SEC.41.

IC 26-2-8-105
Construction and application
Sec. 105. This chapter must be construed and applied:
(1) to facilitate electronic transactions consistent with other applicable law;
(2) to be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and
(3) to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-106
Legal recognition of electronic records, electronic signatures, and electronic contracts
Sec. 106. (a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.
(b) A contract may not be denied legal effect or enforceability solely because an electronic record or electronic signature was used in its formation.
(c) If a law requires a record to be in writing, or provides consequences if it is not, an electronic record satisfies the law.
(d) If a law requires a signature, or provides consequences in the

absence of a signature, the law is satisfied with respect to an electronic record if the electronic record includes an electronic signature.
As added by P.L.62-2000, SEC.1. Amended by P.L.110-2008, SEC.12.

IC 26-2-8-107
Provision of information in writing; presentation of records
Sec. 107. (a) If parties have agreed to conduct transactions electronically and a law requires a person to provide, send, or deliver information in writing to another person, that requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record and the information is capable of retention by the recipient at the time the information is received.
(b) If a law other than this chapter requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated, or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:
(1) The record must be posted or displayed in the manner specified in the other law.
(2) Except as otherwise provided in subsection (d)(2), the record must be sent, communicated, or transmitted by the method specified in the other law.
(3) The record must contain the information formatted in the manner specified in the other law.
(c) An electronic record may not be sent, communicated, or transmitted by an information processing system that inhibits the ability to print or download the information in the electronic record.
(d) This section may not be varied by agreement, but:
(1) a requirement under a law other than this chapter to provide information in writing may be varied by agreement to the extent permitted by the other law; and
(2) a requirement under a law other than this chapter to send, communicate, or transmit a record by first class mail, may be varied by agreement to the extent permitted by the other law.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-108
Attribution and effect of electronic record and electronic signature
Sec. 108. (a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be proved in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.
(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law. As added by P.L.62-2000, SEC.1.

IC 26-2-8-109
Effect of change or error
Sec. 109. If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:
(1) If the parties have agreed to use a security procedure to detect changes or errors and one (1) party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the effect of the changed or erroneous electronic record is avoidable by the conforming party.
(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error by the individual made in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:
(A) promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;
(B) takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and
(C) has not used or received any benefit or value from the consideration, if any, received from the other person.
(3) If neither subdivision (1) nor subdivision (2) applies, the change or error has the effect provided by law, including the law of mistake, and the parties' contract, if any.
(4) Subdivisions (2) and (3) may not be varied by agreement.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-110
Notarization and acknowledgment
Sec. 110. If a law requires that a signature be notarized, the requirement is satisfied with respect to an electronic signature if an electronic record includes, in addition to the electronic signature to be notarized, the electronic signature of a notary public together with all other information required to be included in a notarization by other applicable law.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-111
Retention of electronic records; originals
Sec. 111. (a) If a law requires that certain records be retained, that requirement is met by retaining an electronic record of the

information in the record that:
(1) accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and
(2) remains accessible for later reference.
(b) A requirement to retain records in accordance with subsection (a) does not apply to any information whose sole purpose is to enable the record to be sent, communicated, or received.
(c) A person satisfies subsection (a) by using the services of any other person if the requirements of subsection (a) are met.
(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a).
(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a).
(f) A record retained as an electronic record in accordance with subsection (a) satisfies a law requiring a person to retain records for evidentiary, audit, or like purposes, unless a law enacted after July 1, 2000, specifically prohibits the use of an electronic record for a specified purpose.
(g) This section does not preclude a governmental agency from specifying additional requirements for the retention of records, written or electronic, subject to the agency's jurisdiction.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-112
Admissibility of evidence
Sec. 112. In a legal proceeding, evidence of an electronic record or electronic signature may not be excluded because it is an electronic record or electronic signature or it is not an original or is not in its original form.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-113
Automated transaction
Sec. 113. (a) If an offer evokes an electronic record in response, a contract may be formed in the same manner and with the same effect as if the record were not electronic, but an acceptance of the offer is effective, if at all, when received.
(b) In an automated transaction, the following rules apply:
(1) A contract may be formed by the interaction of electronic agents of the parties even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.
(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse

to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.
(c) The terms of a contract are determined by the substantive law applicable to the particular contract.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-114
Time and place of sending and receipt
Sec. 114. (a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when the information is addressed or otherwise directed properly to the recipient and either:
(1) enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender; or
(2) enters a region of an information processing system that is under the control of the recipient.
(b) Unless otherwise agreed between the sender and the recipient, an electronic record is received when:
(1) it enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent from which the recipient is able to retrieve the electronic record; and
(2) the electronic record is in a form capable of being processed by that system.
(c) Subsection (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d).
(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and is deemed to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:
(1) If the sender or recipient has more than one (1) place of business, the place of business of that person is that which has the closest relationship to the underlying transaction.
(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.
(e) An electronic record is effective when received even if no individual is aware of its receipt.
(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) establishes that a record was received but, in itself, does not establish that the content sent corresponds to the content received.
(g) If a law other than this chapter requires that a record be sent or received, the requirement is satisfied by an electronic record only if it is sent in accordance with subsection (a) or received in accordance with subsection (b). If a person is aware that an electronic record purportedly sent under subsection (a), or

purportedly received under subsection (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, this subsection may not be varied by agreement.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-115
Transferable records
Sec. 115. (a) In this section, "transferable record" means an electronic record that:
(1) would be a note under IC 26-1-3.1 or a document under IC 26-1-7, if the electronic record were in writing; and
(2) the issuer of the electronic record expressly has agreed is subject to this chapter.
(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to whom the transferable record has been issued or transferred.
(c) A system satisfies subsection (a), and a person is deemed to have control of a transferable record, if the record or records are created, stored, and assigned in such a manner that:
(1) a single authoritative copy of the record or records exists that is unique, identifiable, and except as otherwise provided in subdivisions (4), (5), and (6), unalterable;
(2) the authoritative copy identifies the person asserting control as the assignee of the record or records;
(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;
(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;
(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and
(6) any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.
(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in IC 26-1-1-201(20), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under IC 26-1, including, if the applicable statutory requirements under IC 26-1-3.1-302(a), IC 26-1-7-501, or IC 26-1-9.1-330 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and endorsement are not required to obtain or exercise any of the rights in this subsection.
(e) Except as otherwise agreed, obligors under a transferable record have the same rights and defenses as equivalent obligors under equivalent records and writings under IC 26-1.
(f) If requested by the person against whom enforcement is

sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. This proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and establish the identity of the person in control of the transferable record.
As added by P.L.62-2000, SEC.1. Amended by P.L.1-2001, SEC.32.

IC 26-2-8-116
Electronic signature involving individual health information
Sec. 116. (a) As used in this section, "authorization" means a consent, an approval, or an authorization between an individual and a person.
(b) As used in this section, "electronic identification" means the electronic identification system for form, location, and endorsement that is specified in subsection (d).
(c) Electronic signature authentication and identification may be used for an individual who participates in agreements, authorizations, contracts, records, or transactions that involve individually identifiable health information, including medical records and record keeping, transfer of medical records, medical billing, health care proxies, health care directives, consent to medical treatment, medical research, and organ and tissue donation or procurement.
(d) The electronic authentication and identification under subsection (c) may be accomplished by an interactive system of security procedures that include any of the following:
(1) A tamper proof electric appliance that receives input of unique identification numbers, unique biometric identifiers, or location devices.
(2) A computerized authentication process for biometric identifiers that is linked to the appropriate identification numbers upon receipt of the identifiers.
(3) Transmission of verification of the identifiers to a securely maintained electronic repository.
No provision in this section may be construed to supersede or preempt applicable federal and state law, including the Indiana Uniform Electronic Transactions Act (IC 26-2-8), the Health Insurance Portability and Accountability Act of 1996 and associated regulations, and 21 CFR Part 11.
As added by P.L.77-2005, SEC.1.

IC 26-2-8-201
Creation and retention of electronic records and conversion of written records by governmental agency
Sec. 201. Each governmental agency shall determine whether, and the extent to which, the governmental agency will create and retain electronic records and convert written records to electronic records.
As added by P.L.62-2000, SEC.1.
IC 26-2-8-202
Acceptance and distribution of electronic records by governmental agencies
Sec. 202. (a) Except as otherwise provided in section 111(f) of this chapter, each governmental agency shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.
(b) To the extent that a governmental agency uses electronic records and electronic signatures under subsection (a), the governmental agency, giving due consideration to security, may specify:
(1) the manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for such purposes;
(2) if electronic records must be electronically signed, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;
(3) control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and
(4) any other required attributes for electronic records that are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.
(c) Except as otherwise provided in section 111(f) of this chapter, this chapter does not require a governmental agency to use or permit the use of electronic records or electronic signatures.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-203
Interoperability
Sec. 203. Standards adopted by a governmental agency under section 202 of this chapter must encourage and promote consistency and interoperability with similar requirements adopted by:
(1) other governmental agencies;
(2) other states;
(3) the federal government; and
(4) nongovernmental persons interacting with governmental agencies.
If appropriate, those standards must specify differing levels of standards from which governmental agencies may choose in implementing the most appropriate standard for a particular application.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-301 Severability clause
Sec. 301. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.
As added by P.L.62-2000, SEC.1.

IC 26-2-8-302
Prospective application
Sec. 302. This chapter applies to an electronic record or electronic signature created, generated, sent, communicated, received, or stored after June 30, 2000.
As added by P.L.62-2000, SEC.1.



CHAPTER 9. CREDIT AGREEMENTS

IC 26-2-9-1
"Credit agreement"
Sec. 1. (a) As used in this chapter, "credit agreement" means an agreement to:
(1) lend or forbear repayment of money, goods, or things in action;
(2) otherwise extend credit; or
(3) make any other financial accommodation.
(b) The term includes an agreement to:
(1) amend or modify an agreement;
(2) enter into a new agreement;
(3) forbear from exercising rights under an agreement; or
(4) grant an extension under an agreement;
described in subsection (a).
As added by P.L.2-2002, SEC.79. Amended by P.L.10-2006, SEC.25 and P.L.57-2006, SEC.25; P.L.76-2011, SEC.1.

IC 26-2-9-2
"Creditor"
Sec. 2. As used in this chapter, "creditor" means:
(1) a bank, a savings bank, a trust company, a savings association, a credit union, an industrial loan and investment company, or any other financial institution regulated by any agency of the United States or any state, including a consumer finance institution licensed to make supervised or regulated loans under IC 24-4.5;
(2) a person authorized to sell and service loans for the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, issue securities backed by the Government National Mortgage Association, make loans insured by the United States Department of Housing and Urban Development, make loans guaranteed by the United States Department of Veterans Affairs, or act as a correspondent of loans insured by the United States Department of Housing and Urban Development or guaranteed by the United States Department of Veterans Affairs; or
(3) an insurance company or its affiliates that extend credit under a credit agreement with a debtor.
As added by P.L.2-2002, SEC.79.
IC 26-2-9-3
"Debtor"
Sec. 3. As used in this chapter, "debtor" means a person who:
(1) obtains credit under a credit agreement with a creditor;
(2) seeks a credit agreement with a creditor; or
(3) owes money to a creditor.
As added by P.L.2-2002, SEC.79.

IC 26-2-9-4
Claims and defenses arising from credit agreements; writing required
Sec. 4. (a) A debtor may assert:
(1) a claim for legal or equitable relief; or
(2) a defense to a claim;
arising from a credit agreement only if the credit agreement at issue satisfies the requirements set forth in subsection (b).
(b) A debtor may assert a claim or defense under subsection (a) only if the credit agreement at issue:
(1) is in writing;
(2) sets forth all material terms and conditions of the credit agreement, including the loan amount, rate of interest, duration, and security; and
(3) is signed by the creditor and the debtor.
As added by P.L.2-2002, SEC.79. Amended by P.L.10-2006, SEC.26 and P.L.57-2006, SEC.26; P.L.76-2011, SEC.2.

IC 26-2-9-5
Repealed
(Repealed by P.L.76-2011, SEC.3.)



CHAPTER 10. REPOSSESSING MOTOR VEHICLES OR WATERCRAFT

IC 26-2-10
Chapter 10. Repossessing Motor Vehicles or Watercraft

IC 26-2-10-1
"Motor vehicle"
Sec. 1. As used in this chapter, "motor vehicle" means a vehicle that is self-propelled.
As added by P.L.38-2009, SEC.1.

IC 26-2-10-2
"Motor vehicle repossession agent"
Sec. 2. As used in this chapter, "motor vehicle repossession agent" means a person who physically repossesses a motor vehicle or watercraft on behalf of another person or on the person's own behalf.
As added by P.L.38-2009, SEC.1.

IC 26-2-10-3
"Repossess"
Sec. 3. As used in this chapter, "repossess" or "repossesses" means to take possession of personal property used as collateral under IC 26-1-9.1-609.
As added by P.L.38-2009, SEC.1.

IC 26-2-10-4
"Sheriff's department of the county"
Sec. 4. As used in this chapter, "sheriff's department of the county" includes a consolidated law enforcement department established in IC 36-3-1-5.1.
As added by P.L.38-2009, SEC.1.

IC 26-2-10-5
"Watercraft"
Sec. 5. As used in this chapter, "watercraft" has the meaning set forth in IC 9-13-2-198.5.
As added by P.L.38-2009, SEC.1.

IC 26-2-10-6
Information required to be provided before repossession of a motor vehicle or watercraft
Sec. 6. (a) A motor vehicle repossession agent who repossesses or intends to repossess a motor vehicle or watercraft must provide the following information, if available, to the sheriff's department of the county having jurisdiction in the location where the motor vehicle repossession agent believes that the motor vehicle or watercraft will be found:
(1) The identity of the repossession company.
(2) A description of the motor vehicle or watercraft.
(3) The name and address of the person believed to be currently in possession of the motor vehicle or watercraft (if the repossession has not yet occurred), or believed to have been in

possession of the motor vehicle (if the repossession has already occurred).
(4) The address where the motor vehicle repossession agent believes that the motor vehicle or watercraft will be found (if the repossession has not yet occurred), or the address where the motor vehicle was found when it was repossessed.
(b) A motor vehicle repossession agent must provide the information described in subsection (a):
(1) before the repossession occurs; or
(2) not later than two (2) hours after the repossession.
As added by P.L.38-2009, SEC.1.

IC 26-2-10-7
Violations
Sec. 7. A motor vehicle repossession agent who violates section 6 of this chapter commits a Class C infraction.
As added by P.L.38-2009, SEC.1.






ARTICLE 3. WAREHOUSES

CHAPTER 1. REPEALED



CHAPTER 2. UNIFORM WAREHOUSE RECEIPTS ACT

IC 26-3-2-2
Issuance of false or fraudulent receipt
Sec. 2. A warehouseman, or any officer, agent or servant of a warehouseman, who fraudulently issues a receipt for goods, knowing that it contains any false statement, commits a Class A misdemeanor.
(Formerly: Acts 1921, c.100, s.51.) As amended by Acts 1978, P.L.2, SEC.2602.

IC 26-3-2-3
Issuance of duplicate or additional negotiable receipt with former receipt outstanding
Sec. 3. A warehouseman, or any officer, agent, or servant of a warehouseman, who issues a duplicate or additional negotiable receipt for goods, knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncanceled, without plainly placing upon the face thereof the word "Duplicate," except in case of a lost, stolen, or destroyed receipt, commits a Class D felony.
(Formerly: Acts 1921, c.100, s.52.) As amended by Acts 1978, P.L.2, SEC.2603.

IC 26-3-2-4
Issuance of receipt failing to show warehouseman's ownership interest
Sec. 4. If there are deposited with or held by a warehouseman goods of which he is owner, either solely or jointly, or in common with others, and if the warehouseman, or his officer, agent, or servant, knowing the ownership, issues a negotiable receipt for the goods which does not state the ownership, he commits a Class A misdemeanor.
(Formerly: Acts 1921, c.100, s.53.) As amended by Acts 1978, P.L.2, SEC.2604.

IC 26-3-2-5
Delivery of goods without canceling outstanding receipt
Sec. 5. A warehouseman, or any officer, agent, or servant of a warehouseman, who delivers goods out of the possession of the

warehouseman, knowing that a negotiable receipt, the negotiation of which would transfer the right to the possession of the goods, is outstanding and uncanceled, without obtaining the possession of the receipt at or before the time of delivery, commits a Class A misdemeanor.
(Formerly: Acts 1921, c.100, s.54.) As amended by Acts 1978, P.L.2, SEC.2605.

IC 26-3-2-6
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2609.)

IC 26-3-2-7
Short title
Sec. 7. This chapter may be cited as the Uniform Warehouse Receipts Act.
(Formerly: Acts 1921, c.100, s.61.) As amended by P.L.152-1986, SEC.306.



CHAPTER 3. REPEALED



CHAPTER 4. ILLEGAL ISSUANCE OF RECEIPTS

IC 26-3-4-2
Transfer of purported warehouse receipt with knowledge of nonexistence of warehouse or nonexistence of goods
Sec. 2. It shall be unlawful for any corporation, firm, limited liability company, or person, their agents or employees, to issue, sell, pledge, assign or transfer, in this state, any receipt, certificate or other written instrument for goods, wares or merchandise claimed to be stored or deposited in any warehouse, public or private, in any other state, knowing that there is no such warehouse located at the place named in such receipt, certificate or other written instrument, or if there be a warehouse at such place, knowing that there are no goods, wares or merchandise stored or deposited therein as specified in such report, certificate or other written instrument.
(Formerly: Acts 1897, c.124, s.2.) As amended by P.L.8-1993, SEC.406.

IC 26-3-4-3
Transfer of documents evidencing interest in goods under foreign warehouse receipt; form and contents; prohibition; exceptions
Sec. 3. It shall be unlawful for any corporation, firm, limited liability company, or person, their agents or employees, to issue, sign, sell, pledge, assign or transfer, in this state, any receipt, certificate or other written instrument evidencing, or purporting to evidence, the sale, pledge, mortgage, or bailment of any goods, wares or merchandise stored or deposited, or claimed to be stored or deposited, in any warehouse, public or private, in any other state, unless such receipt, certificate or other written instrument shall plainly designate the number and location of such warehouse, and shall also set forth therein a full, true and complete copy of the receipt issued by the warehouseman operating such warehouse wherein such goods, wares, or merchandise are stored or deposited,

or are claimed to be stored or deposited; however, the provisions of this section shall not apply to the issue, signing, sale, pledge, assignment, or transfer of bona fide warehouse receipt issued by the warehouseman operating public or bonded warehouses in other states according to the laws of the state wherein such warehouses may be located.
(Formerly: Acts 1897, c.124, s.3.) As amended by P.L.8-1993, SEC.407.

IC 26-3-4-4
Violations
Sec. 4. A person who knowingly violates this chapter commits a Class A misdemeanor.
(Formerly: Acts 1897, c.124, s.4.) As amended by Acts 1978, P.L.2, SEC.2606.



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. INDIANA GRAIN BUYERS AND WAREHOUSE LICENSING AND BONDING LAW

IC 26-3-7-1.5
Liberal construction
Sec. 1.5. This chapter shall be liberally construed to effect its purposes.
As added by P.L.1-1989, SEC.54.

IC 26-3-7-2
Definitions
Sec. 2. The following definitions apply throughout this chapter:
(1) "Agency" refers to the Indiana grain buyers and warehouse licensing agency established under section 1 of this chapter.
(2) "Anniversary date" means the date that is ninety (90) calendar days after the fiscal year end of a business licensed under this chapter.
(3) "Bin" means a bin, tank, interstice, or other container in a warehouse in which bulk grain may be stored.
(4) "Buyer-warehouse" means a person that operates both as a warehouse licensed under this chapter and as a grain buyer.
(5) "Claimant" means a person that is unable to secure satisfaction within the twelve (12) months following delivery of the financial obligations due from a licensee under this chapter for grain that has been delivered to the licensee for sale or for storage under a bailment.
(6) "Deferred pricing" or "price later" means a purchase by a buyer in which title to the grain passes to the buyer and the price to be paid to the seller is not determined:
(A) at the time the grain is received by the buyer; or
(B) less than twenty-one (21) days after delivery. (7) "Delayed payment" means a purchase by a buyer in which title to the grain passes to the buyer at a determined price and payment to the seller is not made in less than twenty-one (21) days after delivery.
(8) "Depositor" means any of the following:
(A) A person that delivers grain to a licensee under this chapter for storage or sale.
(B) A person that:
(i) owns or is the legal holder of a ticket or receipt issued by a licensee for grain received by the licensee; and
(ii) is the creditor of the issuing licensee for the value of the grain received in return for the ticket or receipt.
(C) A licensee that stores grain that the licensee owns solely, jointly, or in common with others in a warehouse owned or controlled by the licensee or another licensee.
(9) "Designated representative" means the person or persons designated by the director to act instead of the director in assisting in the administration of this chapter.
(10) "Director" means the director of the Indiana grain buyers and warehouse licensing agency appointed under section 1 of this chapter.
(11) "Facility" means a location or one (1) of several locations in Indiana that are operated as a warehouse or by a grain buyer.
(12) "Failed" or "failure" means any of the following:
(A) The inability of a licensee to financially satisfy fully all obligations due to claimants.
(B) Public declaration of a licensee's insolvency.
(C) Revocation or suspension of a licensee's license, if the licensee has outstanding indebtedness owed to claimants.
(D) Nonpayment of a licensee's debts in the ordinary course of business, if there is not a good faith dispute.
(E) Voluntary surrender of a licensee's license, if the licensee has outstanding indebtedness to claimants.
(F) Involuntary or voluntary bankruptcy of a licensee.
(13) "Grain" means corn for all uses, popcorn, wheat, oats, barley, rye, sorghum, soybeans, oil seeds, other agricultural commodities as approved by the agency, and seed as defined in this section. The term does not include canning crops for processing, sweet corn, or flint corn.
(14) "Grain assets" means any of the following:
(A) All grain owned or stored by a licensee, including grain that:
(i) is in transit following shipment by a licensee; and
(ii) has not been paid for.
(B) All proceeds, due or to become due, from the sale of a licensee's grain.
(C) Equity, less any secured financing directly associated with the equity, in hedging or speculative margin accounts of a licensee held by a commodity or security exchange, or a dealer representing a commodity or security exchange, and

any money due the licensee from transactions on the exchange, less any secured financing directly associated with the money due the licensee from the transactions on the exchange.
(D) Any other unencumbered funds, property, or equity in funds or property, wherever located, that can be directly traced to the sale of grain by a licensee. However, funds, property, or equity in funds or property may not be considered encumbered unless:
(i) the encumbrance results from valuable consideration paid to the licensee in good faith by a secured party; and
(ii) the encumbrance did not result from the licensee posting the funds, property, or equity in funds or property as additional collateral for an antecedent debt.
(E) Any other unencumbered funds, property, or equity in assets of the licensee.
(15) "Grain bank grain" means grain owned by a depositor for use in the formulation of feed and stored by the warehouse to be returned to the depositor on demand.
(16) "Grain buyer" means a person who is engaged in the business of buying grain from producers.
(17) "Grain standards act" means the United States Grain Standards Act, approved August 11, 1916 (39 Stat. 482; 7 U.S.C. 71-87 as amended).
(18) "License" means a license issued under this chapter.
(19) "Official grain standards of the United States" means the standards of quality or condition for grain, fixed and established by the secretary of agriculture under the grain standards act.
(20) "Person" means an individual, partnership, corporation, association, or other form of business enterprise.
(21) "Receipt" means a warehouse receipt issued by a warehouse licensed under this chapter.
(22) "Seed", notwithstanding IC 15-15-1, means grain set apart to be used primarily for the purpose of producing new plants.
(23) "Ticket" means a scale weight ticket, a load slip, or other evidence, other than a receipt, given to a depositor upon initial delivery of grain to a facility.
(24) "Warehouse act" means the United States Warehouse Act, approved August 11, 1916 (39 Stat. 486; 7 U.S.C. 241-273 as amended).
(25) "Warehouse" means any building or other protected enclosure in one (1) general location licensed or required to be licensed under this chapter in which grain is or may be:
(A) stored for hire;
(B) used for grain bank storage; or
(C) used to store company owned grain;
and the building or other protected enclosure is operated under one (1) ownership and run from a single office.
(26) "Warehouse operator" means a person that operates a facility or group of facilities in which grain is or may be stored

for hire or which is used for grain bank storage and which is operated under one (1) ownership and run from a single office.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.1; Acts 1975, P.L.277, SEC.2.) As amended by Acts 1982, P.L.155, SEC.3; P.L.191-1991, SEC.1; P.L.1-1992, SEC.142; P.L.139-1996, SEC.6; P.L.125-1997, SEC.19; P.L.173-1999, SEC.1; P.L.1-2006, SEC.483; P.L.2-2008, SEC.66; P.L.64-2009, SEC.1; P.L.75-2010, SEC.10.

IC 26-3-7-2.2
Determination of a single warehouse
Sec. 2.2. For purposes of determining whether a building or other protected enclosure constitutes a single warehouse that requires a single license under this chapter, the director may consider the following:
(1) The presence of a full weighing facility at geographically diverse warehouse facilities.
(2) The traditional method of record keeping with respect to the separate facilities.
(3) The hours, number of personnel, and activities of the separate facilities.
(4) Any other factor considered relevant.
In the absence of contradictory information, any warehouses owned and operated by the same person that are located within close proximity of each other are presumed to constitute a single warehouse.
As added by P.L.64-2009, SEC.2.

IC 26-3-7-3
Powers and duties of director
Sec. 3. (a) The director may do the following:
(1) Require any reports that are necessary to administer this chapter.
(2) Administer oaths, issue subpoenas, compel the attendance and testimony of witnesses, and compel the production of records in connection with any investigation or hearing under this chapter.
(3) Prescribe all forms within the provisions of this chapter.
(4) Establish grain standards in accordance with the grain standards act and federal regulations promulgated under that act that must be used by warehouses.
(5) Investigate the activities required by this chapter including the storage, shipping, marketing, and handling of grain and complaints with respect to the storage, shipping, marketing, and handling of grain.
(6) Inspect a facility, the grain stored in a facility, and all property and records pertaining to a facility. All inspections of an applicant or licensee under this chapter must take into consideration the proprietary nature of an applicant's or licensee's commercial information. The director may adopt rules

under IC 4-22-2 regarding inspections permitted under this chapter, and the rules must take into consideration the proprietary nature of an applicant's or a licensee's commercial information. This chapter does not authorize the inspection of an applicant's or licensee's trade secret or intellectual property information.
(7) Determine whether a facility for which a license has been applied for or has been issued is suitable for the proper storage, shipping, and handling of the grain that is stored, shipped, or handled, or is expected to be stored, shipped, or handled.
(8) Require a licensee to terminate storage, shipping, marketing, and handling agreements upon revocation of the person's license.
(9) Attend and preside over any investigation or hearing allowed or required under this chapter.
(10) Impose sanctions for violations of this article.
(11) Require a grain buyer and all persons purchasing grain to show evidence of training or licensing on the risks associated with grain marketing practices only if a grain buyer engages in a risk factor higher than a standard defined by the director. This training or licensing may include requiring the grain buyer or person purchasing grain to do any of the following:
(A) Provide the agency with proof of registry with the commodity futures trading commission (CFTC) as a commodity trading adviser, a futures commission merchant, an introducing broker, or an associated person.
(B) Demonstrate passage of the series 3 examination administered by the National Association of Security Dealers.
(C) Annually attend six (6) hours of continuing education, approved by the director, focusing on the risks to a grain buyer and seller that are associated with grain marketing practices and the communication of risks to the producer. Additionally, as part of continuing education, require a grain buyer, and all persons purchasing grain for a grain buyer, to pass a test, approved and administered by the director, that reasonably measures the grain buyer's understanding of the risks to grain buyers and sellers associated with producer marketing strategies.
(12) Require all contracts executed after June 30, 1997, for the purchase of grain from producers, except a flat price contract or a contract for the production of seed, to include the following notice immediately above the place on the contract where the seller of the grain must sign:
"NOTICE - SELLER IS CAUTIONED THAT CONTRACTING FOR THE SALE AND DELIVERY OF GRAIN INVOLVES RISKS. THESE RISKS MAY INCLUDE FUTURE PAYMENTS BY YOU TO MAINTAIN THIS CONTRACT, A LOWER SALES PRICE, AND OTHER RISKS NOT SPECIFIED. COVERAGE UNDER THE INDIANA GRAIN INDEMNITY PROGRAM IS LIMITED TO 100% OF A LOSS FOR STORED GRAIN AND 80% OF A LOSS FOR OTHER COVERED CONTRACTS.
BE SURE YOU UNDERSTAND THE NATURE OF THIS CONTRACT AND THE ASSOCIATED RISKS."
(13) Require all contracts executed after January 1, 2000, for the production of seed to include the following notice, in conspicuous letters, immediately above the place on the contract or an addendum where the seller of the seed must sign:
"NOTICE - IF THE TERMS OF THIS CONTRACT STATE THAT THE CONTRACTOR RETAINS OWNERSHIP OF THE SEED AND ITS PRODUCTS, YOU MAY NOT BE ELIGIBLE FOR PARTICIPATION IN THE INDIANA GRAIN INDEMNITY PROGRAM. TO BE ELIGIBLE TO PARTICIPATE IN THE INDIANA GRAIN INDEMNITY PROGRAM, FARMERS MUST OWN AND SELL GRAIN OR SEED. BE SURE YOU UNDERSTAND THE NATURE OF THIS CONTRACT AND THE ASSOCIATED RISKS."
(14) At any time, order an unannounced audit for compliance with this article.
(15) Adopt rules under IC 4-22-2 to carry out the purposes and intent of this chapter.
(16) Require all grain buyers offering deferred pricing, delayed payments, or contracts linked to the commodity futures or commodity options market in connection with a grain purchase to document the agreement in writing not more than twenty-one (21) days after delivery.
(b) The director shall do the following:
(1) Establish standards to ensure that a grain buyer has a suitable financial position to conduct a business as a grain buyer.
(2) Require a person who conducts business as a grain buyer to first be licensed by the agency.
(3) Require any person engaged in the business of advising producers on grain marketing for hire to:
(A) register with the agency; and
(B) provide the agency with proof of registry with the commodity futures trading commission (CFTC) as a commodity trading advisor, a futures commission merchant, an introducing broker, or an associated person.
(c) The director may designate an employee to act for the director in the administration of this chapter. A designee may not:
(1) act in matters that require a public hearing or the temporary suspension of a license;
(2) adopt rules; or
(3) act as the ultimate authority in the administration of this chapter.
(d) The director may determine whether geographically separate

facilities constitute a single warehouse or grain buyer and in making the determination may consider the following:
(1) The number of facilities involved.
(2) Whether full weighing equipment is present at the geographically separate facilities.
(3) The method of bookkeeping employed by the separate facilities.
(4) The hours of operation of the separate facilities.
(5) The personnel employed at the separate facilities.
(6) Other factors the director deems relevant.
(e) The director and the director's designees shall become members of the national grain regulatory organization and shall:
(1) work in partnership with other state grain regulatory officials;
(2) participate in national grain regulatory meetings; and
(3) provide expertise and education at national meetings.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.2.) As amended by P.L.191-1991, SEC.2; P.L.1-1992, SEC.143; P.L.249-1995, SEC.1; P.L.139-1996, SEC.7; P.L.125-1997, SEC.20; P.L.173-1999, SEC.2; P.L.75-2010, SEC.11.

IC 26-3-7-4
License; application; exemptions; suspension or revocation; prohibited operation
Sec. 4. (a) A person may not operate a warehouse or conduct business as a grain buyer or buyer-warehouse without first having obtained the appropriate license from the agency, nor may a person continue to operate a warehouse or conduct business as a grain buyer or buyer-warehouse after the person's license has been revoked or suspended, except as provided in section 18 of this chapter.
(b) All facilities in Indiana that an applicant for a license uses to store or handle grain must qualify for and obtain a license and be licensed under this chapter before the applicant may operate a warehouse or conduct business as a grain buyer in Indiana. An applicant may not be licensed unless all of the applicant's facilities qualify for a license under this chapter. An applicant for a license must apply to the agency for a license that covers all facilities operated by the applicant for the storage or handling of grain in Indiana.
(c) If a licensee acquires an additional grain storage or handling facility in Indiana, the licensee shall promptly submit to the agency an amended application for licensure. A licensee shall promptly notify the agency of a material change to the licensee's operations, such as expansion of the amount of storage being used in the licensee's existing facilities or change of ownership of a facility, and shall provide the director with additional information the director may require. A licensee shall obtain the approval of the director before making use of increased storage or handling capacity.
(d) A licensee that acquires an additional grain storage or handling facility that is required to be licensed shall not use the

facility for the storage or handling of grain until it qualifies for and is issued a license and is licensed as provided in this chapter. If a licensed grain storage or handling facility that a licensee operates in Indiana becomes ineligible for a license at any time for any reason, it shall not be used for the storage or handling of grain until the condition making it ineligible is removed.
(e) A licensee shall maintain at least eighty percent (80%) of the unpaid balance of grain payables in unencumbered assets represented by the aggregate of the following:
(1) Company owned grain.
(2) Cash on hand.
(3) Cash held on account in federally or state licensed financial institutions or lending institutions of the Federal Farm Credit Administration.
(4) Investments held in time accounts with federally or state licensed financial institutions.
(5) Direct obligations of the United States government.
(6) Balances in grain margin accounts determined by marking to market.
(7) Balances due or to become due to the licensee on deferred pricing contracts.
(8) Marketable securities, including mutual funds.
(9) Irrevocable letters of credit that are:
(A) in favor of the agency;
(B) acceptable to the agency; and
(C) in addition to any letter of credit deposited with the director to satisfy the bonding requirement of this chapter.
(10) Deferred pricing contract service charges due or to become due to the licensee.
(11) Other evidence of proceeds from or of grain that is acceptable to the agency.
(12) Other assets approved by the director.
(f) A licensee must have the minimum positive net worth specified in section 16 of this chapter to hold any license or do business.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.3.) As amended by Acts 1982, P.L.155, SEC.4; P.L.191-1991, SEC.3; P.L.139-1996, SEC.8; P.L.125-1997, SEC.21; P.L.173-1999, SEC.3.

IC 26-3-7-4.1
Renewal application
Sec. 4.1. (a) The agency shall mail by first class mail a renewal application, which must include a listing of all the licensee's facilities, to each licensee before the end of the licensee's fiscal year. The renewal application form must be completed and returned to the agency not later than ninety (90) days after the end of the licensee's fiscal year. The licensee must forward, with the renewal application, the following:
(1) Current reviewed level financial statement.
(2) Updated financial profile form supplied by the agency. (3) Appropriate license fee.
(b) A renewal application must contain the information as required under rules adopted by the agency. The licensee shall receive an annual renewal license application form appropriate to the license issued to the licensee. The annual renewal license application forms are for a:
(1) grain bank;
(2) warehouse;
(3) grain buyer; or
(4) buyer-warehouse.
As added by P.L.64-2009, SEC.3.

IC 26-3-7-4.5
Repealed
(Repealed by P.L.125-1997, SEC.57.)

IC 26-3-7-5
Inspection and certification of scales
Sec. 5. All scales used to weigh grain for purchase or storage must be inspected and certified as to accuracy at least once each year.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by P.L.2-1992, SEC.781; P.L.125-1997, SEC.22.

IC 26-3-7-6
Types of licenses issued; application for license; fees; payment of fees; current liability ratio; review level financial statement inspection
Sec. 6. (a) The agency shall issue the following licenses:
(1) A grain bank license may be issued to a person that:
(A) stores only grain bank grain;
(B) has a storage capacity of not more than fifty thousand (50,000) bushels of grain; and
(C) purchases less than fifty thousand (50,000) bushels of grain per year.
(2) A warehouse license may be issued to a person that:
(A) stores grain for hire; and
(B) purchases less than fifty thousand (50,000) bushels of grain per year.
(3) A grain buyer license may be issued to a person that:
(A) purchases annually at least fifty thousand (50,000) bushels of grain that are not for the sole purpose of feeding the person's own livestock or poultry;
(B) chooses to obtain a grain buyer's license; or
(C) offers deferred pricing, delayed payments, or contracts linked to the commodity futures or commodity options market in connection with grain purchases.
(4) A buyer-warehouse license may be issued to a person that operates both as a warehouse and as a grain buyer.
(b) An applicant shall file with the director a separate application for each license or amendment of a license at the times, on the forms,

and containing the information that the director prescribes.
(c) An initial application for a license must be accompanied by a license fee as follows:
(1) For a grain bank or for a warehouse or buyer-warehouse with a storage capacity of less than two hundred fifty thousand (250,000) bushels, two hundred fifty dollars ($250) for the first facility and fifty dollars ($50) for each additional facility.
(2) For a warehouse or a buyer-warehouse with a storage capacity of at least two hundred fifty thousand (250,000) bushels but less than one million (1,000,000) bushels, five hundred dollars ($500) for the first facility and fifty dollars ($50) for each additional facility.
(3) For a warehouse or a buyer-warehouse with a storage capacity of at least one million (1,000,000) bushels but less than ten million (10,000,000) bushels, seven hundred fifty dollars ($750) for the first facility and fifty dollars ($50) for each additional facility.
(4) For a warehouse or buyer-warehouse with a storage capacity greater than ten million (10,000,000) bushels, one thousand dollars ($1,000) for the first facility and fifty dollars ($50) for each additional facility.
(5) For a grain buyer, including a grain buyer that is also licensed as a warehouse under the warehouse act, five hundred dollars ($500) for the first facility and fifty dollars ($50) for each additional facility.
The director may prorate the initial application fee for a license that is issued at least thirty (30) days after the anniversary date of the licensee's business.
(d) Before the anniversary date of the license, the licensee shall pay an annual fee in an amount equal to the amount required under subsection (c). The director may prorate the annual application fee for a license that is modified at least thirty (30) days after the anniversary date of the licensee's license.
(e) A licensee or an applicant for an initial license must have a minimum current asset to current liability ratio of one to one (1:1) or better.
(f) An applicant for an initial license shall submit with the person's application a review level financial statement or better financial statement that reflects the applicant's financial situation on a date not more than fifteen (15) months before the date on which the application is submitted. A financial statement submitted under this section must:
(1) be prepared by an independent accountant certified under IC 25-2.1;
(2) comply with generally accepted accounting principles; and
(3) contain:
(A) an income statement;
(B) a balance sheet;
(C) a statement of cash flow;
(D) a statement of retained earnings; (E) the preparer's notes; and
(F) other information the agency may require.
The director may adopt rules under IC 4-22-2 to allow the agency to accept other substantial supporting documents instead of those listed to determine the financial solvency of the applicant if the director determines that providing the listed documents creates a financial or other hardship on the applicant or licensee.
(g) An application for a license implies a consent to be inspected.
(h) Fees collected under this section shall be deposited in the grain buyers and warehouse licensing agency license fee fund established by section 6.3 of this chapter.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.4; Acts 1975, P.L.277, SEC.3.) As amended by Acts 1979, P.L.249, SEC.2; Acts 1981, P.L.232, SEC.1; Acts 1982, P.L.155, SEC.6; P.L.191-1991, SEC.4; P.L.125-1997, SEC.23; P.L.173-1999, SEC.4; P.L.207-2007, SEC.28; P.L.64-2009, SEC.4; P.L.75-2010, SEC.12.

IC 26-3-7-6.1
Financial statement; fines
Sec. 6.1. (a) Not more than ninety (90) days after the end of a licensee's fiscal year, the licensee shall file with the agency a current review level financial statement or better financial statement that reflects the licensee's financial situation for the previous fiscal year. A financial statement submitted under this section must:
(1) be prepared by an independent accountant certified under IC 25-2.1;
(2) comply with generally accepted accounting principles; and
(3) contain:
(A) an income statement;
(B) a balance sheet;
(C) a statement of cash flow;
(D) a statement of retained earnings;
(E) the preparer's notes; and
(F) other information the agency requires.
The director may adopt rules under IC 4-22-2 to allow the agency to accept other substantial supporting documents instead of those listed to determine the financial solvency of the applicant if the director determines that providing the listed documents creates a financial or other hardship on the applicant or licensee.
(b) If the licensee has failed to timely file the financial statement as required in subsection (a), the agency may assess a fine as follows:
(1) Twenty percent (20%) of the licensee's renewal fee for a financial statement that is at least one (1) and less than sixteen (16) days late.
(2) Forty percent (40%) of the licensee's renewal fee for a financial statement that is more than fifteen (15) and less than thirty-one (31) days late.
(3) Sixty percent (60%) of the licensee's renewal fee for a financial statement that is more than thirty (30) and less than forty-six (46) days late. (4) Eighty percent (80%) of the licensee's renewal fee for a financial statement that is more than forty-five (45) and less than sixty-one (61) days late.
(5) One hundred percent (100%) of the licensee's renewal fee for a financial statement that is more than sixty (60) days late.
As added by P.L.64-2009, SEC.5.

IC 26-3-7-6.3
Grain buyers and warehouse licensing agency license fee fund
Sec. 6.3. (a) The grain buyers and warehouse licensing agency license fee fund is established to provide funds for the administration of this chapter. The fund shall be administered by the agency. The fund consists of:
(1) the moisture testing device inspection fees collected under IC 15-11-8-3;
(2) the licensing fees collected under section 6 of this chapter;
(3) gifts and bequests; and
(4) appropriations made by the general assembly.
(b) Expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.207-2007, SEC.29. Amended by P.L.2-2008, SEC.67.

IC 26-3-7-6.5
Disclosure of information
Sec. 6.5. The names and respective counties of licensees may be disclosed. Unless in accordance with a judicial order, the director, the agency, its counsel, auditors, or its other employees or agents shall not divulge any other information disclosed by the applications or reports filed or inspections performed under the provisions of this chapter, except to agents and employees of the agency or to any other legal representative of the state or federal government otherwise empowered to see or review the information. The director may disclose the information only in the form of an information summary or profile, or statistical study based upon data provided with respect to more than one (1) warehouse, grain buyer, or buyer-warehouse that does not identify the warehouse, grain buyer, or buyer-warehouse to which the information applies.
(Formerly: Acts 1975, P.L.277, SEC.4.) As amended by Acts 1979, P.L.249, SEC.3; P.L.12-1984, SEC.5; P.L.139-1996, SEC.9; P.L.125-1997, SEC.24; P.L.64-2009, SEC.6.

IC 26-3-7-7
Issuance of license or permit; false statements; applicant's

qualifications
Sec. 7. (a) The director may issue or amend a license after the director has:
(1) received and approved the required information and documentation; and
(2) determined that:
(A) the facility or facilities covered by the application are suitable for the proper storage or handling of the grain intended to be stored or handled in the facility or facilities; and
(B) the applicant has complied with this chapter and the rules adopted under this chapter.
(b) A person may not represent that the person is licensed under this chapter, and may not use a name or description that conveys the impression that the person is licensed, in a receipt or otherwise, unless the person holds an unsuspended and unrevoked license to conduct the business indicated by the license.
(c) An applicant for a license under this chapter must show that the applicant:
(1) has a good business reputation;
(2) has not been involved in improper manipulation of books and records or other improper business practice;
(3) has the qualifications and background essential for the conduct of the business to be licensed;
(4) employs management and principal officers that have suitable business reputations, background, and qualifications to perform their duties;
(5) has not been found guilty of a crime that would affect the licensee's ability to conduct business with integrity; and
(6) does not employ an officer, director, partner, or manager that has been found guilty of a crime that would affect the licensee's ability to conduct business with integrity.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.5.) As amended by Acts 1979, P.L.249, SEC.4; Acts 1982, P.L.155, SEC.7; P.L.17-1985, SEC.21; P.L.191-1991, SEC.5; P.L.249-1995, SEC.2; P.L.125-1997, SEC.25.

IC 26-3-7-8
Temporary license
Sec. 8. Upon receipt of an application for a permanent license, the director may issue a temporary license to the applicant for a reasonable time, not to exceed ninety (90) days, as the director deems necessary or advisable to enable the applicant to comply with the further requirements for obtaining a license under this chapter. A temporary license entitles the temporary licensee to the same rights and subjects the temporary licensee to the same duties as if the temporary licensee had a permanent license.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1975, P.L.277, SEC.5.) As amended by P.L.125-1997, SEC.26.
IC 26-3-7-8.5
Licensing requirements of successor owner
Sec. 8.5. If the ownership of a facility or business licensed under this chapter passes to a successor owner, the obligations under this chapter of the original licensee do not cease until the successor owner is properly licensed and has executed a successor's agreement with the agency.
As added by P.L.125-1997, SEC.27.

IC 26-3-7-9
Bond, cash deposit, or letter of credit
Sec. 9. (a) Each applicant for a license under this chapter shall, as a condition of licensure, file or have on file with the director:
(1) a cash deposit;
(2) an irrevocable letter of credit;
(3) a bond; or
(4) any combination of the above;
as provided in section 10 of this chapter.
(b) A bond filed under this chapter shall:
(1) be conditioned upon the faithful performance of all obligations of the licensee under this chapter and the rules adopted under this chapter from the effective date of the bond until the earlier of the date the license is revoked or the bond is canceled as provided in this chapter; and
(2) be further conditioned upon the faithful performance of all obligations from the effective date of the bond and thereafter, regardless of whether the licensee's facility or facilities exist on the effective date of the bond or are thereafter assumed prior to the date the licensee's license is revoked or the bond is canceled as provided in this chapter.
(c) The bond must remain in effect during a violation, a temporary suspension of the licensee's license, or a period during which the licensee is subject to a cease and desist order.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.6; Acts 1975, P.L.277, SEC.6.) As amended by Acts 1979, P.L.249, SEC.5; Acts 1982, P.L.155, SEC.8; P.L.191-1991, SEC.6; P.L.125-1997, SEC.28; P.L.173-1999, SEC.5.

IC 26-3-7-10
Amount of bond, cash deposit, letter of credit, or other surety; deficiencies
Sec. 10. (a) The minimum amount of bond, letter of credit, or cash deposit required from a licensee is as follows:
(1) For a grain bank license or a warehouse license:
(A) ten thousand dollars ($10,000); and
(B) ten cents ($0.10) multiplied by the licensed bushel storage capacity of the grain bank or warehouse.
(2) For a grain buyer, including a grain buyer that is also a licensee under the warehouse act:
(A) ten thousand dollars ($10,000); or (B) five-tenths percent (0.5%) of the total amount the grain buyer paid for grain purchased from producers during the grain buyer's most recent fiscal year;
whichever is greater.
(3) For a buyer-warehouse:
(A) an amount equal to the sum of:
(i) ten thousand dollars ($10,000); and
(ii) ten cents ($0.10) multiplied by the licensed bushel storage capacity of the buyer-warehouse's facility; or
(B) five-tenths percent (0.5%) of the total amount the buyer-warehouse paid for grain purchased from producers during the buyer-warehouse's most recent fiscal year;
whichever is greater.
(b) Except as provided in subsections (g) and (h), the amount of bond, letter of credit, or cash deposit required by this chapter may not exceed one hundred thousand dollars ($100,000) per license and may not exceed a total of five hundred thousand dollars ($500,000) per person.
(c) The licensed bushel storage capacity is the maximum number of bushels of grain that the licensee's facility could accommodate as determined by the director or the director's designated representative and shall be increased or reduced in accordance with the amount of space being used for storage from time to time.
(d) Instead of a bond or cash deposit, an irrevocable letter of credit in the prescribed amount may be provided with the director as the beneficiary. The director shall adopt rules under IC 4-22-2 to establish acceptable form, substance, terms, and conditions for letters of credit. The director may not release a party from the obligations of the letter of credit within eighteen (18) months of the termination of the licensee's license.
(e) The director shall adopt rules under IC 4-22-2 to provide for the receipt and retention of cash deposits. However, the director shall not return a cash deposit to a licensee until the director has taken reasonable precautions to assure that the licensee's obligations and liabilities have been or will be met.
(f) If a person is licensed or is applying for licenses to operate two (2) or more facilities in Indiana, the person may give a single bond, letter of credit, or cash deposit to satisfy the requirements of this chapter and the rules adopted under this chapter to cover all the person's facilities in Indiana.
(g) If a licensee has a deficiency in the minimum positive net worth required under section 16(a)(2)(B), 16(a)(3)(B), 16(a)(4)(B), or 16(a)(5)(B) of this chapter, the licensee shall add to the amount of bond, letter of credit, or cash deposit determined under subsection (a) an amount equal to the deficiency or provide another form of surety as permitted under the rules of the agency.
(h) Except as provided in subsections (i) and (j), a licensee may not correct a deficiency in the minimum positive net worth required by section 16(a)(1), 16(a)(2)(A), 16(a)(3)(A), 16(a)(4)(A), or 16(a)(5)(A) of this chapter by adding to the amount of bond, letter of

credit, or cash deposit required by subsection (a).
(i) A buyer-warehouse that has a bushel storage capacity of less than one million (1,000,000) bushels or purchases less than one million (1,000,000) bushels of grain per year may correct a deficiency in minimum positive net worth by adding to the amount of bond, letter of credit, or cash deposit determined under subsection (a) if the buyer-warehouse has a minimum positive net worth of at least fifteen thousand dollars ($15,000), not including the amount added to the bond, letter of credit, or cash deposit.
(j) A buyer-warehouse that has a bushel storage capacity of at least one million (1,000,000) bushels, or purchases at least one million (1,000,000) bushels of grain per year, may correct a deficiency in minimum positive net worth by adding to the amount of bond, letter of credit, or cash deposit determined under subsection (a) if the buyer-warehouse has a minimum positive net worth of at least fifty thousand dollars ($50,000), not including the amount added to the bond, letter of credit, or cash deposit.
(k) If the director or the director's designated representative finds that conditions exist that warrant requiring additional bond or cash deposit, there shall be added to the amount of bond or cash deposit as determined under the other provisions of this section, a further amount to meet the conditions.
(l) The director may accept, instead of a single cash deposit, letter of credit, or bond, a deposit consisting of any combination of cash deposits, letters of credit, or bonds in an amount equal to the licensee's obligation under this chapter. The director shall adopt rules under IC 4-22-2 to establish standards for determining the order in which the forms of security on deposit must be used to pay proven claims if the licensee defaults.
(m) The director may require additional bonding that the director considers necessary.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.7; Acts 1975, P.L.277, SEC.7.) As amended by Acts 1979, P.L.249, SEC.6; Acts 1982, P.L.155, SEC.9; P.L.191-1991, SEC.7; P.L.125-1997, SEC.29; P.L.173-1999, SEC.6; P.L.64-2009, SEC.7.

IC 26-3-7-11
Repealed
(Repealed by Acts 1979, P.L.249, SEC.18.)

IC 26-3-7-12
Insurance; filing of certificate; settlement with depositor in case of destruction
Sec. 12. (a) Each applicant for a license under this chapter shall, as a condition to the granting of the license, file or have on file a certificate of insurance evidencing an effective policy of insurance issued by an insurance company authorized to do business in Indiana insuring in the name of the applicant all grain that is or may be in the licensee's facilities for its full market value against loss by fire, internal explosion, lightning, and windstorm. (b) In case fire, internal explosion, lightning, or wind-storm destroys or damages any grain in a licensed facility, the licensee shall, upon demand by the depositor and upon being presented with the receipt or other evidence of ownership, make settlement, after deducting the licensee's charges and advances, at the market value of the grain based on the value at the average price paid for grain of the same grade and quality on the date of the loss at the location of the facility. If a settlement is not made within sixty (60) days from the date of demand, the depositor is entitled to seek recovery from the insurance company.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1975, P.L.277, SEC.8.) As amended by P.L.125-1997, SEC.30.

IC 26-3-7-13
Additional bond, cash deposit, letter of credit, or insurance
Sec. 13. Whenever the director determines that a previously approved bond, letter of credit, cash deposit, or previously approved insurance is insufficient, the director shall require an additional bond, letter of credit, cash deposit, or insurance to be given by the licensee in the form and upon the terms and conditions required by this chapter and rules adopted under this chapter.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.8; Acts 1975, P.L.277, SEC.9.) As amended by Acts 1979, P.L.249, SEC.7; P.L.125-1997, SEC.31.

IC 26-3-7-14
Cancellation of bond or insurance; approval; notice; suspension of license
Sec. 14. (a) A licensee may not cancel an approved bond or approved insurance unless the director has given prior written approval for the cancellation and has received a substitute cash deposit or has approved a substitute bond or insurance. The surety on a bond may cancel a bond required by this chapter only after the expiration of ninety (90) days from the date the surety mailed a notice of intent to cancel, by registered or certified mail, to the director. An insurance company may cancel insurance required by this chapter only after the expiration of a thirty (30) day period from the mailing, by certified mail, of notice of intent to cancel, to the director. The surety and the insurance company shall, at the time of giving notice to the director, send a copy of the notice to the licensee.
(b) Notwithstanding any other provision of this chapter, the license of a licensee shall automatically be suspended for failure to:
(1) file a new bond, letter of credit, or cash deposit within the ninety (90) day period as provided in this section;
(2) file new evidence of insurance within the thirty (30) day period as provided in this section; or
(3) maintain at all times a bond or cash deposit and insurance as provided in this chapter.
The suspension shall continue until the licensee complies with the bonding and insurance requirements of this chapter. (Formerly: Acts 1973, P.L.268, SEC.1.) As amended by Acts 1979, P.L.249, SEC.8; P.L.125-1997, SEC.32.

IC 26-3-7-15
Grain inventories; sufficiency for outstanding warehouse receipts or other storage obligations
Sec. 15. (a) A licensee shall maintain inventories of sufficient quantity and grade of grain to meet the licensee's storage obligations.
(b) Inventories representing grain evidenced by outstanding warehouse receipts shall be maintained in the warehouse shown on the warehouse receipt issued by the warehouse in which the grain was originally deposited.
(c) Inventories representing storage obligations other than those evidenced by warehouse receipts may be represented by:
(1) receipts for grain stored in a facility licensed under this chapter;
(2) receipts in a warehouse licensed and bonded under the warehouse act; or
(3) other warehouse receipts or tickets as approved by the director.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.9.) As amended by Acts 1979, P.L.249, SEC.9; P.L.125-1997, SEC.33.

IC 26-3-7-16
Maintenance of minimum net worth
Sec. 16. (a) A licensee shall have and maintain a current asset to current liability ratio of one to one (1:1) and shall maintain, as evidenced by the financial statement required by section 6 of this chapter, the following minimum positive net worth:
(1) For a grain bank, minimum positive net worth is at least ten thousand dollars ($10,000).
(2) For a warehouse, minimum positive net worth is at least equal to the sum of:
(A) fifteen thousand dollars ($15,000); and
(B) ten cents ($0.10) multiplied by the bushel storage capacity of the warehouse.
(3) For a grain buyer, minimum positive net worth is:
(A) ten thousand dollars ($10,000); or
(B) five cents ($0.05) multiplied by the total number of bushels of grain purchased by the grain buyer during the grain buyer's most recent fiscal year;
whichever is greater.
(4) For a buyer-warehouse that has a bushel storage capacity of less than one million (1,000,000) bushels or purchases less than one million (1,000,000) bushels of grain per year, minimum positive net worth is:
(A) the sum of:
(i) fifteen thousand dollars ($15,000); and
(ii) ten cents ($0.10) multiplied by the bushel storage capacity of the buyer-warehouse; or (B) five cents ($0.05) multiplied by the total number of bushels of grain purchased by the buyer-warehouse during the buyer-warehouse's most recent fiscal year;
whichever is greater.
(5) For a buyer-warehouse that has a bushel storage capacity of at least one million (1,000,000) bushels or purchases at least one million (1,000,000) bushels of grain per year, minimum positive net worth is:
(A) the sum of:
(i) fifty thousand dollars ($50,000); and
(ii) ten cents ($0.10) multiplied by the bushel storage capacity of the buyer-warehouse; or
(B) five cents ($0.05) multiplied by the total number of bushels of grain purchased by the buyer-warehouse during the buyer-warehouse's most recent fiscal year;
whichever is greater.
(b) Except as provided in section 10 of this chapter, if a licensee is required to show additional net worth to comply with this section, the licensee may satisfy the requirement by adding to the amount of the bond, letter of credit, or cash deposit required under section 10 of this chapter an amount equal to the additional net worth required or provide another form of surety as permitted under the rules of the agency.
(c) The director may adopt rules under IC 4-22-2 to provide that a narrative market appraisal that demonstrates assets sufficient to comply with this section may satisfy the minimum positive net worth requirement.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by Acts 1979, P.L.249, SEC.10; P.L.125-1997, SEC.34; P.L.253-1997(ss), SEC.26; P.L.173-1999, SEC.7; P.L.64-2009, SEC.8.

IC 26-3-7-16.1
Repealed
(Repealed by P.L.125-1997, SEC.57.)

IC 26-3-7-16.5
Determination of shortages; payment of claims; hearings and procedures
Sec. 16.5. (a) Upon learning of the possibility that a shortage exists, either as a result of an inspection or a report or complaint from a depositor, the agency, based on an on-premise inspection, shall make a preliminary determination as to whether a shortage exists. If a shortage is not discovered, the agency shall treat the audit as it would any other audit.
(b) If it is determined that a shortage may exist, the director or the director's designated representative shall hold a hearing as soon as possible to confirm the existence of a shortage as indicated by the licensee's books and records and the grain on hand. Only the licensee, the surety company named on the licensee's bond, the issuer of the irrevocable letter of credit, and any grain depositor who has

made a claim or complaint to the agency in conjunction with the shortage shall be considered as interested parties for the purposes of that hearing, and each shall be given notice of the hearing. At the hearing, the director or the director's designated representative shall determine whether there appears to be a reasonable probability that a shortage exists. If it is determined that a reasonable probability exists and that the bond or letter of credit proceeds or the cash deposit should be distributed, a preliminary determination shall be entered to the effect that the licensee has failed to meet its obligations under this chapter or the rules adopted under this chapter. At the hearing, the director or the director's designated representative may order that all proceeds from grain sales are to be held in the form in which they are received and to be kept separate from all other funds held by the licensee. The order may also provide for informal conferences between agency representatives and persons who have or who appear to have grain deposited with the licensee. The surety company shall be permitted to participate in those conferences.
(c) In the event that the director determines that the bond or letter of credit proceeds or cash deposit is to be distributed, the agency shall hold a hearing on claims. Notice shall be given to the surety company named on the licensee's bond, the issuer of the irrevocable letter of credit, and to all persons shown by the licensee's books and records to have interests in grain deposited with the licensee. If the agency has actual knowledge of any other depositor or person claiming rights in the grain deposited with the licensee, the bond, the irrevocable letter of credit, or the cash deposit, notice shall also be provided to that person. In addition, public notice shall be provided in newspapers of general circulation that serve the counties in which licensed facilities are located, and notices shall be posted on the licensed premises. At the hearing on claims, the director may accept as evidence of claims the report of agency representatives who in informal conferences with depositors have concluded that a claim is directly and precisely supported by the licensee's books and records. When there is disagreement between the claims of a depositor and the licensee's books and records, the director or the director's designated representative shall hear oral claims and receive written evidence of claims in order to determine the validity of the claim.
(d) Any depositor who does not present a claim at the hearing may bring the claim to the agency within fifteen (15) days after the conclusion of the hearing.
(e) Following the hearing on claims, the director shall make a determination as to the total proven storage obligation of the claimants and the loss sustained by each depositor who has proven a claim. Depositors found to have proven their claims shall be proven claimants. In arriving at that loss, in accordance with section 19 of this chapter, the director shall apply all grain on hand or its identifiable proceeds to meet the licensee's obligations to grain depositors of grain of that type. Initial determinations of loss shall be made on the amount of grain on hand, or identifiable proceeds, and

shall reduce the amount to which a depositor may have a proven claim. With respect to the remaining unfulfilled obligations, the director shall, for the sole purpose of establishing each depositor's claim under this chapter, establish a date upon which the loss is discovered, shall price the grain as of that date, shall treat all outstanding grain storage obligations not covered by grain on hand or identifiable proceeds as being sold as of that date, and shall determine the extent of each depositor's loss as being the actual loss sustained as of that date. Grain of a specific type on the premises of a licensee must first be applied to meet the licensee's storage obligations with respect to that type of grain. If there is insufficient grain of a specific type on hand to meet all storage obligations with respect to that type of grain, the grain that is present shall be prorated in accordance with the procedures described in this section and section 16.8 of this chapter.
(f) Upon the failure of the agency to begin an audit, which would serve as the basis for a preliminary administrative determination, within forty-five (45) days of the agency's receipt of a written claim by a depositor, a depositor shall have a right of action upon the bond, letter of credit, or cash deposit. A depositor bringing a civil action need not join other depositors. If the agency has undertaken an audit within the forty-five (45) day period, the exclusive remedy for recovery against the bond, letter of credit, or cash deposit shall be through the recovery procedure prescribed by this section.
(g) When the proven claims exceed the amount of the bond, letter of credit, or cash deposit, recoveries of proven claimants shall be prorated in the same manner as priorities are prorated under section 16.8 of this chapter.
(h) The proceedings and hearings under this section may be undertaken without regard to, in combination with, or in addition to those undertaken in accordance with section 17.1 of this chapter.
(i) The findings of the director shall be final, conclusive, and binding on all parties.
(j) The director may adopt rules under IC 4-22-2 to determine how the agency may distribute the interest that may accrue from funds held by the agency for the payment of claims.
(k) A claim of a licensee for stored grain may not be honored until the proven claims of all other claimants arising from the purchase, storage, and handling of the grain have been paid in full.
As added by Acts 1979, P.L.249, SEC.11. Amended by P.L.191-1991, SEC.8; P.L.125-1997, SEC.35; P.L.173-1999, SEC.8; P.L.75-2010, SEC.13.

IC 26-3-7-16.6
Procedures
Sec. 16.6. The procedures established by this chapter also apply when the director learns or has reason to believe that a person is doing business as a grain buyer, operating a warehouse, or acting as a buyer-warehouse without the license required by this chapter.
As added by Acts 1982, P.L.155, SEC.11. Amended by P.L.191-1991,

SEC.9; P.L.139-1996, SEC.10; P.L.125-1997, SEC.36; P.L.173-1999, SEC.9.

IC 26-3-7-16.8
Liens on grain assets
Sec. 16.8. (a) A lien against all grain assets of a licensee or a person who is required to be licensed under this chapter attaches in favor of the following:
(1) A lender or other claimant that has a receipt for grain owned or stored by the licensee.
(2) A claimant that has a ticket or written evidence, other than a receipt, of a storage obligation of the licensee.
(3) A claimant that surrendered a receipt as part of a grain sales transaction if:
(A) the claimant was not fully paid for the grain sold; and
(B) the licensee failed less than twenty-one (21) days after the surrender of the receipt.
(4) A claimant that has other written evidence of a sale to the licensee of grain for which the claimant has not been fully paid.
(b) A lien under this section attaches and is effective at the earliest of the following:
(1) the delivery of the grain for sale, storage, or under a bailment;
(2) the commencement of the storage obligation; or
(3) the advancement of funds by a lender.
(c) A lien under this section terminates when the licensee discharges the claim.
(d) If a licensee has failed, the lien that attaches under this section is assigned to the agency by operation of this section. If a failed licensee is liquidated, a lien under this section continues to attach as a claim against the assets or proceeds of the assets of the licensee that are received or liquidated by the agency.
(e) Except as provided in subsection (g), if a licensee has failed, the power to enforce the lien on the licensee's grain assets transfers by operation of this section to the director and rests exclusively with the director who shall allocate and prorate the proceeds of the grain assets as provided in subsections (f) and (h).
(f) The priority of a lien that attaches under this section is not determined by the date on which the claim arose. If a licensee has failed, the director shall enforce lien claims and allocate grain assets and the proceeds of grain assets of the licensee in the following order of priority:
(1) First priority is assigned to the following:
(A) A lender or other claimant that has a receipt for grain owned or stored by the licensee.
(B) A claimant that has a ticket or written evidence, other than a receipt, of a storage obligation of the licensee.
(C) A claimant that surrendered a receipt as part of a grain sales transaction if:
(i) the claimant was not fully paid for the grain sold; and (ii) the licensee failed less than twenty-one (21) days after the surrender of the receipt.
If there are insufficient grain assets to satisfy all first priority claims, first priority claimants shall share pro rata in the assets.
(2) Second priority is assigned to all claimants who have written evidence of the sale of grain, such as a ticket, a deferred pricing agreement, or similar grain delivery contract, and who completed delivery less than thirty (30) days before the licensee's failure. Claimants under this subdivision share pro rata in the remaining assets if all claimants under subdivision (1) have been paid but insufficient assets remain to fully satisfy all claimants under this subdivision.
(3) Third priority is assigned to all other claimants that have written evidence of the sale of grain to the failed licensee. Claimants under this subdivision share pro rata in the distribution of the remaining grain assets.
(g) If a claimant under this section brings an action to recover grain assets that are subject to a lien under this section and the agency does not join the action, the director shall, upon request of the claimant, assign the lien to the claimant in order to allow the claimant to pursue the claim to the extent that the action does not delay the resolution of the matter by the agency, the prompt liquidation of the assets, or the ultimate distribution of assets to all claimants.
(h) If:
(1) a claimant engaged in farming operations granted to one (1) or more secured parties one (1) or more security interests in the grain related to the claimant's claim under this section; and
(2) one (1) or more secured parties described in subdivision (1) have given to:
(A) the licensee prior written notice of the security interest under IC 26-1-9.1-320(a)(1) or IC 26-1-9-307(1)(a) before its repeal; and
(B) the director prior written notice of the security interest with respect to the grain described in subdivision (1) sufficient to give the director a reasonable opportunity to cause the issuance of a joint check under this subsection;
the director shall pay the claimant described in subdivision (1) the portion of the proceeds of grain assets under subsection (e) to which the claimant is entitled under this section by issuance of a check payable jointly to the order of the claimant and any secured party described in subdivision (1) who has given the notices described in subdivision (2). If only one (1) secured party described in subdivision (1) is a payee, the rights of the secured party in the check shall be to the extent of the indebtedness of the claimant to the secured party. If two (2) or more secured parties described in subdivision (1) are payees, the nature, extent, and priority of their respective rights in the check are determined in the same manner as the nature, extent, and priority of their respective security interest under IC 26-1-9.1. As added by P.L.125-1997, SEC.37. Amended by P.L.115-1999, SEC.1; P.L.173-1999, SEC.10; P.L.1-2002, SEC.101; P.L.75-2010, SEC.14.

IC 26-3-7-17
Repealed
(Repealed by Acts 1979, P.L.249, SEC.18.)

IC 26-3-7-17.1
Possible violations; powers of director; procedures
Sec. 17.1. (a) Whenever the director, as a result of an inspection or otherwise, has reasonable cause to believe that a person to which this chapter is or may be applicable:
(1) is conducting business contrary to this chapter or in an unauthorized manner; or
(2) has failed, neglected, or refused to observe or comply with any order, rule, or published policy statement of the agency;
then the director may undertake any one (1) of the actions prescribed by this section.
(b) Upon learning of the possibility that a licensee is acting as described in subsection (a), the director or the director's designated representative may seek an informal meeting with the licensee. At that meeting, which shall be held at a time and place agreed to by the licensee and the director, the director or the director's designated representative shall discuss the possible violations and may enter into a consent agreement with the licensee under which the licensee agrees to undertake, or to cease, the activities that were the subject of the meeting. The consent agreement may provide for a time frame within which the licensee must be in compliance.
(c) Upon learning of the possibility that a person is acting as described in subsection (a), the director, except as otherwise provided in this subsection, shall hold a hearing to determine whether a cease and desist order should issue against a licensee or an unlicensed person undertaking activities covered by this chapter. If the director determines that the violation or the prohibited practice is likely to cause immediate insolvency or irreparable harm to depositors, the director, without notice, may issue a temporary cease and desist order requiring the person to cease and desist from that violation or practice. The order shall become effective upon service on the person and shall remain effective and enforceable pending the completion of all administrative proceedings.
(d) Upon a determination, after a hearing held by the director or the director's designated representative, that a person is acting as described in subsection (a), the director may suspend, revoke, or deny a license. If the director suspends, revokes, or denies a license, the director shall publish notice of the suspension, revocation, or denial as provided in section 17.5 of this chapter.
(e) If the director has reasonable cause to believe that a licensee is acting as described in subsection (a) and determines that immediate action without an opportunity for a hearing is necessary

in order to safeguard depositors, the director may suspend a license temporarily without a hearing for a period not to exceed twenty (20) days. When a license is suspended without a hearing, the director or the director's designated representative shall grant an opportunity for a hearing as soon as possible.
As added by Acts 1979, P.L.249, SEC.12. Amended by P.L.191-1991, SEC.10; P.L.125-1997, SEC.38.

IC 26-3-7-17.5
Notice of suspension or revocation of license; notice of denial of application
Sec. 17.5. (a) Whenever the license of a licensee is suspended or revoked, the director may:
(1) for each facility operated by the licensee, publish a public notice in a newspaper of general circulation that serves the county in which the facility is located; and
(2) cause notice of the suspension or revocation to be posted at the facilities covered by the license.
(b) Whenever an application for licensure under this chapter is denied, the director may:
(1) for each facility operated by the applicant, publish a public notice in a newspaper of general circulation that serves the county in which the facility is located; and
(2) cause notice of the denial to be posted at the applicant's facilities.
(c) A notice posted under this section may not be removed without the written permission of the director.
(d) The director shall adopt rules under IC 4-22-2 to determine the content of the notices required by this section.
As added by P.L.125-1997, SEC.39.

IC 26-3-7-18
Revocation, expiration, or suspension of license; effect upon operation
Sec. 18. (a) When a license is revoked, the licensee shall terminate in the manner prescribed by the director all arrangements covering the grain in the facility covered by the license, but shall be permitted, under the direction and supervision of the director or the director's designated representative, to deliver grain previously received.
(b) During any suspension of a license, the licensee may, under the direction and supervision of the director or the director's designated representative, operate the facility, but shall not incur any additional obligations to producers.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.11.) As amended by Acts 1979, P.L.249, SEC.13; Acts 1982, P.L.155, SEC.12; P.L.191-1991, SEC.11; P.L.125-1997, SEC.40.

IC 26-3-7-19
Receipt of grain; ownership of deposited grain Sec. 19. (a) A licensee shall issue a receipt or ticket for grain received. Grain received by a licensee shall be credited to the depositor on the books of the licensee within seven (7) days from the date of its delivery. If a ticket is issued on delivery of the grain for storage, a receipt shall be issued on demand, but no receipt shall be issued on grain bank grain.
(b) The licensee is a bailee with respect to all stored grain. The person whose name appears on a receipt or a ticket has title to the stored grain evidenced by the receipt or ticket.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by Acts 1979, P.L.249, SEC.14; Acts 1982, P.L.155, SEC.13; P.L.125-1997, SEC.41.

IC 26-3-7-20
Grain owned by licensee; receipts; transfer
Sec. 20. A licensee may issue a receipt for grain owned by the licensee in whole or in part, located in the licensee's facility. The negotiation, transfer, sale, or pledge of the receipt shall not be defeated by reason of the licensee's ownership.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by P.L.3-1989, SEC.150; P.L.125-1997, SEC.42.

IC 26-3-7-21
Uniform Warehouse Receipts Act; application to transactions
Sec. 21. Except as provided by this chapter, and regardless of whether the grain was received for storage, shipping, or handling, IC 26-3-2 applies to all transactions involving or incidental to the issuance, negotiation, transfer, sale, endorsement, or other dealings with receipts, to transactions involving delivery or other disposition of grain, and to the rights, duties, liabilities, and privileges of licensees or others dealing with licensees.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by Acts 1982, P.L.155, SEC.14; P.L.125-1997, SEC.43.

IC 26-3-7-22
Commingling of grain
Sec. 22. Different lots of the same type of grain delivered to a licensee may be commingled by type of grain unless the receipt or ticket states that the identity of the lot of grain is to be preserved.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by P.L.125-1997, SEC.44.

IC 26-3-7-23
Return of grain to depositor
Sec. 23. Upon demand, after payment of all applicable charges, grain shall be returned to the depositor at the licensed facility where the grain was received unless agreed otherwise in writing.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.12.) As amended by P.L.125-1997, SEC.45.
IC 26-3-7-24
Duplicate receipts; restriction; requisites; bond
Sec. 24. While a receipt or ticket issued under this chapter is outstanding and uncancelled by the issuing licensee, no other receipt or ticket shall be issued for the grain or any part of the grain that is covered by the receipt or ticket. However, if a receipt or ticket is lost, stolen, or destroyed the owner of the receipt or ticket is entitled to a new receipt that is a duplicate of the missing receipt or a new ticket that is a substitute for the missing ticket. The duplicate receipt or substitute ticket entitles the owner to all rights appertaining to the document for which it was issued, and shall state that it is in lieu of the former receipt or ticket and give the number and date of the former receipt or ticket. If the missing document was a negotiable receipt, the issuing licensee shall require an indemnity bond of double the market value of the grain covered by the missing receipt in a form and with the surety that the director may prescribe to fully protect all rights under the missing receipt.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by P.L.125-1997, SEC.46.

IC 26-3-7-25
Terms of receipts
Sec. 25. Every warehouse receipt issued, whether paper or electronic, shall embody within its terms the following:
(1) The type, grade, and quantity of the grain stored as established by the official grain standards of the United States, unless:
(A) the identity of the grain is preserved in a special pile or special bin or otherwise; and
(B) a mark identifying the preserved grain appears on the face of the receipt.
(2) A statement that the receipt is issued subject to the Indiana Grain Buyers and Warehouse Licensing and Bonding Law, IC 26-3-7, and rules adopted under the Indiana Grain Buyers and Warehouse Licensing and Bonding Law.
(3) A clause that reserves to the licensee the right to terminate storage and collect outstanding charges against any lot of grain that remains in storage after June 30 following the date of the receipt.
(4) A clause that reserves to the licensee the right to terminate storage, shipping, and handling arrangements and collect outstanding charges upon the revocation of the licensee's license.
(5) Other terms and conditions as provided in the Uniform Warehouse Receipts Acts. However, nothing contained in the Uniform Warehouse Receipts Act shall require a receipt issued for grain to specifically state the variety of the grain by name.
(6) A clause that terminates storage on the date the license held by the licensee when the receipt was issued expires and reserves to the licensee the right to collect outstanding charges against

any lot of grain.
(7) Other provisions prescribed by the director.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.13.) As amended by P.L.125-1997, SEC.47; P.L.173-1999, SEC.11.

IC 26-3-7-26
Terms of tickets
Sec. 26. Every ticket issued shall embody within its terms:
(1) the name of the licensee to whom the grain was delivered;
(2) the date the grain was delivered;
(3) exact information concerning the type, net weight, and grade factors of the grain received;
(4) a statement that the grain described in the ticket is to be taken into storage, is being delivered on contract, or is to be sold under other arrangements;
(5) the name of the owner of the grain; and
(6) other provisions prescribed by the director.
The director may adopt rules under IC 4-22-2 to exempt certain types of grain from these requirements.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1975, P.L.277, SEC.10.) As amended by Acts 1982, P.L.155, SEC.15; P.L.125-1997, SEC.48; P.L.173-1999, SEC.12.

IC 26-3-7-27
Repealed
(Repealed by P.L.125-1997, SEC.57.)

IC 26-3-7-28
Records and accounts; retention
Sec. 28. A licensee shall keep in a place of safety complete and correct records and accounts pertaining to the licensee's grain business. The licensee shall retain records and accounts for not less than six (6) years from the date of the final settlement of the transaction.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.14.) As amended by P.L.125-1997, SEC.49.

IC 26-3-7-29
Display of license or permit; schedule of charges; sign
Sec. 29. A licensee shall:
(1) conspicuously display the licensee's license in the licensee's main office and at each facility included under the license;
(2) conspicuously display in each operational office the approved schedule of charges for services; and
(3) conspicuously display at each facility all charts and diagrams provided to the facility by the agency.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.15.) As amended by Acts 1982, P.L.155, SEC.17; P.L.125-1997, SEC.50.

IC 26-3-7-30 Receipt forms; requests; cost; requisites for accountability
Sec. 30. All receipt forms shall be supplied by the director except where the director, in writing, approves the form and gives permission to a warehouse operator to have receipts printed. Requests for receipts shall be on forms furnished by the director and shall be accompanied by payment to cover the estimated cost of printing, packaging, and shipping, as determined by the director. Where privately printed, the printer shall furnish the director an affidavit showing the amount of the receipts printed, and the serial numbers thereof. All receipts remaining unused shall be recovered by the director or the director's designated representative if the license required by this chapter is terminated or suspended.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.16.) As amended by P.L.173-1999, SEC.13; P.L.64-2009, SEC.9.

IC 26-3-7-31
Grain shortages; appointment of receiver
Sec. 31. (a) Whenever it appears to the satisfaction of the director that a licensee cannot meet the licensee's outstanding grain obligations owed to depositors, or when a licensee refuses to submit the licensee's records or property to lawful inspection, the director may give notice to the licensee to do any of the following:
(1) Cover the shortage with grain that is fully paid for.
(2) Give additional bond, letter of credit, or cash deposit as required by the director.
(3) Submit to inspection as the director may deem necessary.
(b) If the licensee fails to comply with the terms of the notice within five (5) business days from the date of its issuance, or within an extension of time that the director may allow, the director may petition the circuit court of the Indiana county where the licensee's principal place of business is located seeking the appointment of a receiver. If the court determines in accordance with IC 32-30-5 that a receiver should be appointed, upon the request of the licensee the court may appoint the agency or its representative to act as receiver. The agency or its representative shall not be appointed as receiver except upon the request of the licensee. If the agency or its representative is appointed, any person interested in an action as described in IC 32-30-5-2 may after twenty (20) days request that the agency or its representative be removed as receiver. If the agency or its representative is not serving as receiver, the receiver appointed shall meet and confer with representatives of the agency regarding the licensee's grain related obligations and, before taking any actions regarding those obligations, the receiver and the court shall consider the agency's views and comments.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.17.) As amended by Acts 1979, P.L.249, SEC.15; P.L.125-1997, SEC.51; P.L.1-1998, SEC.139; P.L.173-1999, SEC.14; P.L.2-2002, SEC.80.

IC 26-3-7-32
Injunctions; unlawful removal of grain; temporary restraining

orders
Sec. 32. (a) The director may apply for, and the courts of this state are vested with jurisdiction to issue, a temporary or permanent injunction against the business operation of a licensee, or the issuance of receipts or tickets without a license and against interference by any person with the director, the director's designated representative, or a receiver appointed under section 31 of this chapter, in the performance of their duties and powers under this chapter.
(b) Upon a determination by the director that there is reasonable cause to believe that a licensee is unable to meet the licensee's storage or other grain obligations, and that the licensee is removing, or the director has reasonable cause to believe that the licensee may remove, grain from the licensed premises, the director may, under the conditions provided in, and in accordance with, the Indiana Rules of Trial Procedure, seek from the circuit court of the Indiana county in which the licensee has the licensee's principal place of business a temporary restraining order preventing the further sale or movement of any grain and requiring that proceeds from grain sales received after the issuance of the temporary restraining order should be held in the form in which they are received by the licensee and kept separate from all other funds held by the licensee.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.18.) As amended by Acts 1979, P.L.249, SEC.16; Acts 1982, P.L.155, SEC.18; P.L.191-1991, SEC.12; P.L.125-1997, SEC.52.

IC 26-3-7-33
Examination of warehouse; fee; expenses
Sec. 33. In addition to all other inspections and investigations authorized by this chapter, the director or the director's designated representative may, upon request of any person having an interest in grain in a licensed warehouse, cause the warehouse to be examined. The director or the director's representative may check the outstanding receipts and tickets against the grain on hand and advise each depositor of any shortage with respect to any grain in which the person has an interest. If the cost of the examination is more than twenty-five dollars ($25.00), the person requesting the examination shall pay the additional cost to the director unless a shortage is found to exist.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1974, P.L.120, SEC.19.) As amended by P.L.125-1997, SEC.53.

IC 26-3-7-34
Violations
Sec. 34. (a) A person who knowingly or intentionally violates or fails to comply with this chapter commits a Class A misdemeanor. Each day a person violates this chapter constitutes a separate violation.
(b) A person who knowingly or intentionally issues a receipt or ticket, knowing that the grain for which the receipt or ticket is issued

has not been actually received at the licensed warehouse, commits a Class A misdemeanor. A person who issues a duplicate, or additional negotiable receipt for grain, knowing that a former negotiable receipt for the same grain or any part of the grain is outstanding and uncancelled, except in the case of a lost, stolen, or destroyed receipt, as provided in section 24 of this chapter, commits a Class A misdemeanor. A person who fraudulently represents, alters, or counterfeits any license provided for in this chapter commits a Class D felony.
(c) Except in case of sale or other disposition of the grain in lawful enforcement of the lien on grain that attaches under this chapter or on a licensee's lawful termination of storage, shipping, or handling agreements, or except as permitted by the rules adopted by the director under IC 4-22-2 to effectuate the purposes of this chapter:
(1) a person who knowingly or intentionally delivers grain out of a licensed facility, knowing that a negotiable receipt, the negotiation of which would transfer the right of possession of the grain is outstanding and uncancelled, without obtaining the possession of the receipt at or before the time of delivery, commits a Class D felony; and
(2) a person who knowingly or intentionally delivers grain out of a licensed facility, knowing that a non-negotiable receipt or ticket is outstanding and uncancelled, without the prior written approval of the person lawfully entitled to delivery under the non-negotiable receipt or ticket and without delivery being shown on the appropriate records of the licensee, commits a Class D felony.
(d) A person who fraudulently issues a receipt, a ticket, or a weight or grade certificate, knowing that it contains a false statement, or who issues a receipt for grain owned solely or jointly by the person and does not state the fact of the person's ownership in the receipt, commits a Class A misdemeanor.
(e) A person who recklessly changes a receipt or ticket subsequent to issuance, except for notation by the licensee of partial delivery, commits a Class B misdemeanor.
(f) A person who knowingly or intentionally deposits grain to which the person does not have title or upon which there is a lien or mortgage and who accepts for the grain a receipt or ticket, without disclosing the lack of title or the existence of the lien or mortgage, commits a Class D felony.
(g) A person commits a Class A misdemeanor who knowingly or intentionally:
(1) engages in the business of being a grain buyer or operates a warehouse without a valid license issued by the director;
(2) engages in the business of being a grain buyer or operates a warehouse without a sufficient cash deposit, letter of credit, or surety bond on file with and in a form approved by the director; or
(3) engages in the business of being a grain buyer or operates a

warehouse while in violation of the rules adopted by the director.
(h) A person commits a Class A misdemeanor who willfully makes or causes to be made a false entry or statement of fact in an application or report filed with the director.
(i) A person who is not in compliance with section 3(a)(11) of this chapter may be subject to a fine imposed by the agency of not more than twenty thousand dollars ($20,000), or the suspension of the grain buyer's license for not more than five (5) years, or both.
(j) The director may suspend or revoke the license of a licensee that uses an unlicensed facility to store or handle grain or commits another violation of this chapter.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2608; Acts 1979, P.L.249, SEC.17; Acts 1981, P.L.232, SEC.2; Acts 1982, P.L.155, SEC.19; P.L.139-1996, SEC.11; P.L.125-1997, SEC.54.

IC 26-3-7-35
Grain buyer license required
Sec. 35. A person licensed under the warehouse act must also have a valid grain buyer license to do business in Indiana as a grain buyer.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by P.L.191-1991, SEC.13; P.L.125-1997, SEC.55.

IC 26-3-7-36
Deposit of fees
Sec. 36. All fees received by the director under this chapter shall be deposited within thirty (30) days of receipt.
(Formerly: Acts 1973, P.L.268, SEC.1.) As amended by Acts 1979, P.L.17, SEC.53; P.L.139-1996, SEC.12.



CHAPTER 8. SELF-SERVICE STORAGE FACILITIES

IC 26-3-8-2
"Emergency" defined
Sec. 2. As used in this chapter, "emergency" means any sudden, unexpected occurrence or circumstance at or near a self-service storage facility that requires immediate action to avoid injury to persons or property at or near the self-service storage facility.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-3
"Last known address" defined
Sec. 3. As used in this chapter, "last known address" means the address provided to the owner by the renter:
(1) for the purposes of the latest rental agreement; or
(2) in a written notice of a change of address after the latest rental agreement.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-4
"Rented space" defined
Sec. 4. As used in this chapter, "rented space" means the individual storage space at a self-service storage facility that is rented to a renter under a rental agreement.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-5
"Renter" defined
Sec. 5. As used in this chapter, "renter" means:
(1) a person who is entitled to the use of a rented space in a self-service storage facility under a rental agreement; or
(2) the sublessee, successor, or assignee of a person described in subdivision (1).
As added by P.L.265-1987, SEC.1.

IC 26-3-8-6
"Owner" defined
Sec. 6. As used in this chapter, "owner" means:
(1) the owner, operator, lessor, or sublessor of a self-service storage facility;
(2) the agent of a person described in subdivision (1); or
(3) any person authorized by a person described in subdivision

(1) to manage a self-service storage facility or to receive rent from a renter under a rental agreement.
As added by P.L.265-1987, SEC.1. Amended by P.L.5-1988, SEC.140.

IC 26-3-8-7
"Personal property" defined
Sec. 7. As used in this chapter, "personal property" means movable property not affixed to land. The term includes goods, wares, merchandise, and household items.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-8
"Rental agreement" defined
Sec. 8. As used in this chapter, "rental agreement" means any written agreement or lease that establishes or modifies the terms under which a renter may store personal property in a rented space in a self-service storage facility.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-9
"Self-service storage facility" defined
Sec. 9. As used in this chapter, "self-service storage facility" means any real property designed and used for the renting of space under a rental agreement that provides a renter access to rented space for the storage and retrieval of personal property.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-10
Entry of owner into rented space
Sec. 10. A renter, upon a reasonable request from the owner, shall allow the owner to enter a rented space for the purpose of:
(1) inspection;
(2) repair;
(3) alteration;
(4) improvement; or
(5) providing other services that are necessary or were agreed to by the renter.
If an emergency occurs, an owner may enter a rented space for any purpose set forth in this section without notice to or consent from the renter.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-11
Lien of owner of facility upon personal property; priority; attachment; statement
Sec. 11. (a) The owner of a self-service storage facility has a lien upon all personal property present in the self-service storage facility for:
(1) rent, labor, or other charges that accrue in connection with

the personal property under the rental agreement;
(2) expenses necessary for the preservation of the personal property; and
(3) expenses reasonably incurred in the sale or other disposition of the personal property under this chapter.
(b) The lien described in subsection (a) is superior to any other lien or security interest, except for:
(1) a lien or security interest perfected before any sale or other disposition of the personal property; and
(2) any tax lien, as provided by law.
(c) The lien described in subsection (a) attaches on the date on which personal property is placed in a rented space. Every rental agreement must contain a statement in bold type notifying the renter of the existence of the lien and of the method by which the owner may enforce the lien under this chapter.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-12
Enforcement of owner's lien; notice
Sec. 12. (a) After a renter has been in default continuously for thirty (30) days, an owner may begin enforcement of the owner's lien under this chapter.
(b) An owner enforcing the owner's lien under this chapter may:
(1) deny the renter access to the rented space; and
(2) move the renter's personal property from the rented space to another storage space pending its redemption, sale, or other disposition under this chapter.
(c) An owner enforcing the owner's lien shall send the renter, by registered or certified mail (return receipt requested) addressed to the last known address of the renter, a written notice that includes:
(1) an itemized statement of the owner's claim showing the amount due at the time of the notice and the date when the amount became due;
(2) a demand for payment of the amount due before a specified time at least thirty (30) days after the date of the mailing of the notice;
(3) a statement that the contents of the renter's rented space are subject to the owner's lien;
(4) a statement advising the renter that the owner has denied the renter access to the rented space, if the owner has done this under subsection (b);
(5) a statement advising the renter that the owner has removed the renter's personal property from the rented space to another suitable storage space, if the owner has done this under subsection (b);
(6) the name, street address, and telephone number of the owner or of any other person the renter may contact to respond to the notice; and
(7) a conspicuous statement that unless the owner's claim is paid within the time stated under subdivision (2), the personal

property will be advertised for sale, or will be otherwise disposed of, at a specified place and time, which must be at least ninety (90) days after the renter's default.
(d) Any sale or other disposition of the personal property to enforce the owner's lien must conform to the notice given under subsection (c)(7).
As added by P.L.265-1987, SEC.1.

IC 26-3-8-13
Redemption of personal property
Sec. 13. Before any sale or other disposition of the personal property under this chapter, the renter may redeem the personal property by paying the owner an amount sufficient to satisfy the owner's lien. Upon the payment of this amount, the owner shall immediately return the personal property to the renter. After returning the personal property under this section, the owner has no liability to any person with respect to the personal property.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-14
Sale of personal property; advertisement; notice of other disposition
Sec. 14. (a) After the expiration of the time stated in the owner's notice under section 12(c)(2) of this chapter, if the personal property has not been otherwise disposed of under a notice provided under section 12(c)(7) of this chapter, an owner enforcing the owner's lien shall prepare for a sale of the personal property under this section.
(b) The owner shall cause an advertisement of sale to be published one (1) time before the date of the sale in a newspaper of general circulation in the county in which the self-service storage facility is located. The advertisement must include:
(1) a statement that the personal property stored in the renter's rented space will be sold to satisfy the owner's lien;
(2) the address of the self-service storage facility, the number or other designation (if any) of the space where the personal property is located, and the name of the renter; and
(3) the time, place, and manner of the sale.
(c) The sale must be held at least ten (10) days after the publication under subsection (b). If, after the publication of notice under this section, the sale of the personal property is not consummated, the owner shall notify the renter in writing at the renter's last known address of the other disposition the owner intends for the property.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-15
Place of sale; owner as buyer; proceeds of sale
Sec. 15. (a) Any sale of the personal property under this chapter shall be held at the self-service storage facility or, if that facility is not a suitable place for a sale, at the suitable place nearest to where

the property is held or stored.
(b) The owner may buy the personal property at any sale under this chapter.
(c) An owner may satisfy the owner's lien from the proceeds of a sale under this chapter. If the proceeds of a sale under this chapter exceed the amount of the owner's lien, the owner shall hold the balance for delivery, upon demand, to the renter. If the renter does not claim the balance of the proceeds within one (1) year after the sale, the balance shall be treated as unclaimed property under IC 32-34-1.
As added by P.L.265-1987, SEC.1. Amended by P.L.31-1995, SEC.6; P.L.2-2002, SEC.81.

IC 26-3-8-16
Rental agreements; rights of owner additional to creditor's rights
Sec. 16. This chapter does not impair the power of the parties to a rental agreement to create rights, duties, or obligations that do not arise from this chapter. The rights provided to an owner by this chapter are in addition to all other rights provided by law to a creditor against a debtor.
As added by P.L.265-1987, SEC.1.






ARTICLE 4. GRAIN INDEMNITY PROGRAM

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 26-4-1-2
Applicability of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-3
"Agency"
Sec. 3. "Agency" refers to the Indiana grain buyers and warehouse licensing agency established under IC 26-3-7.
As added by P.L.250-1995, SEC.1. Amended by P.L.125-1997, SEC.56.

IC 26-4-1-4
"Board"
Sec. 4. "Board" means the governing body of the Indiana grain indemnity corporation created by IC 26-4-3-2.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-5
"Claimant"
Sec. 5. "Claimant" means a producer that:
(1) is a participant in the grain indemnity program;
(2) possesses a claim resulting from a failure of a licensed grain buyer or warehouse; and
(3) has a claim that has been adjudicated by the agency under IC 26-3-7-16.5.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.15.

IC 26-4-1-6
"Cooperative agreement"
Sec. 6. "Cooperative agreement" means an agreement made by the board as may be reasonable and proper to carry out the provisions of this article.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-7 "Corporation"
Sec. 7. "Corporation" means the Indiana grain indemnity corporation established by IC 26-4-3-1.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-8
"Deferred pricing"
Sec. 8. "Deferred pricing" means a purchase by a buyer where title to the grain passes to the buyer, in which the actual dollar price to be paid to the seller is not to be determined at the time the grain is received by the buyer or less than twenty-one (21) days of that receipt.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.16.

IC 26-4-1-9
"Director"
Sec. 9. "Director" means the director of the agency (as defined in section 3 of this chapter).
As added by P.L.250-1995, SEC.1.

IC 26-4-1-10
"Failed" or "failure"
Sec. 10. "Failed" or "failure" means any of the following:
(1) An inability of a licensee to financially satisfy fully all obligations due a claimant.
(2) A public declaration of a licensee's insolvency.
(3) The nonpayment of a licensee's debts in the ordinary course of business if there is not a good faith dispute.
(4) Revocation or suspension of a licensee's license, if the licensee has outstanding indebtedness owed to claimants.
(5) Voluntary surrender of a licensee's license, if the licensee has outstanding indebtedness to claimants.
(6) Involuntary or voluntary bankruptcy of a licensee.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.17; P.L.42-2011, SEC.61.

IC 26-4-1-11
"Financial loss"
Sec. 11. "Financial loss" means a loss resulting from a producer not being fully paid for grain that has been delivered and sold to a grain buyer, net of any outstanding charges against the grain.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-12
"Fund"
Sec. 12. "Fund" means the Indiana grain indemnity fund established under IC 26-4-4-1.
As added by P.L.250-1995, SEC.1.
IC 26-4-1-13
"Grain"
Sec. 13. "Grain" means corn for all uses, popcorn, wheat, oats, rye, soybeans, barley, sorghum, oil seeds, other agricultural commodities as approved by the agency, and seed (as defined in IC 26-3-7-2(22)). The term does not include canning crops for processing, sweet corn, or flint corn.
As added by P.L.250-1995, SEC.1. Amended by P.L.173-1999, SEC.15; P.L.1-2006, SEC.484; P.L.75-2010, SEC.18.

IC 26-4-1-14
"Grain buyer"
Sec. 14. "Grain buyer" means a person licensed under IC 26-3-7 who is engaged in Indiana in the business of buying grain from producers.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.19.

IC 26-4-1-15
"Grain indemnity program"
Sec. 15. "Grain indemnity program" means the system created by this article to have the board pay money out of the fund to producers having losses due to a failure.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-16
"Participant in the grain indemnity program"
Sec. 16. "Participant in the grain indemnity program" means a producer who has never requested a refund under IC 26-4-5-1, or has reentered the program under IC 26-4-5-2.
As added by P.L.250-1995, SEC.1. Amended by P.L.268-2001, SEC.1.

IC 26-4-1-17
"Person"
Sec. 17. "Person" means a natural person, partnership, firm, association, corporation, limited liability company, or other business organization.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-18
"Producer"
Sec. 18. "Producer" means an owner of land, a tenant on land, or an operator of a farm that has an interest in and receives all or any part of the proceeds from the sale in Indiana of the grain produced.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-19
"Producer premium"
Sec. 19. "Producer premium" means the amount of money charged

to and collected from a producer under IC 26-4-4-4 that qualifies the producer to be a part of the grain indemnity program.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-19.5
"Seed"
Sec. 19.5. "Seed", notwithstanding IC 15-15-1, means grain set apart to be used primarily for the purpose of producing new plants.
As added by P.L.173-1999, SEC.16. Amended by P.L.2-2008, SEC.68.

IC 26-4-1-20
"Storage loss"
Sec. 20. "Storage loss" means a loss to a storage depositor resulting from a failed warehouse operator not fully satisfying the warehouse operator's storage obligation to the depositor, net of any outstanding charges against the grain.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.20.

IC 26-4-1-21
"United States Warehouse Act"
Sec. 21. "United States Warehouse Act" means the United States Warehouse Act, enacted August 11, 1916, as amended.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-22
Repealed
(Repealed by P.L.75-2010, SEC.35.)

IC 26-4-1-23
"Warehouse"
Sec. 23. "Warehouse" means any building or other protected enclosure in one (1) general location that is licensed or required to be licensed under IC 26-3-7 in which grain is or may be:
(1) stored for hire;
(2) used for grain bank storage; or
(3) used to store company owned grain;
and the building or other protected enclosure is operated under one (1) ownership and run from a single office.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.21.

IC 26-4-1-24
"Warehouse operator"
Sec. 24. "Warehouse operator" means a person who operates a facility or group of facilities:
(1) in which grain is or may be stored for hire; or
(2) that is used for grain bank storage;
and that is operated under one (1) ownership and run from a single

office that holds a valid license under IC 26-3-7 or the United States Warehouse Act.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.22.

IC 26-4-1-25
"Warehouse receipt"
Sec. 25. "Warehouse receipt" means any of the following:
(1) A warehouse receipt issued under the Public Grain Warehouse and Warehouse Receipts Act in accordance with the Uniform Commercial Code.
(2) A warehouse receipt issued under IC 26-3-7.
(3) A warehouse receipt issued under the United States Warehouse Act.
As added by P.L.250-1995, SEC.1.



CHAPTER 2. GRAIN BUYERS REGISTRATION



CHAPTER 3. INDIANA GRAIN INDEMNITY CORPORATION

IC 26-4-3-2
Board of directors; establishment; powers and duties; members
Sec. 2. (a) The corporation's board is created. The governing powers of the corporation are vested in the board, which is composed of thirteen (13) members as described in subsections (b) and (c).
(b) The board consists of the following ten (10) voting members:
(1) Two (2) members appointed by the largest Indiana organization representing the interests of grain and feed dealers in Indiana.
(2) Two (2) members appointed by the largest Indiana organization representing general farm interests in Indiana.
(3) One (1) member appointed by the second largest Indiana organization representing general farm interests in Indiana.
(4) One (1) member appointed by the largest Indiana organization exclusively representing the interests of corn producers.
(5) One (1) member appointed by the largest Indiana organization exclusively representing the interests of soybean producers in Indiana.
(6) Two (2) members appointed by the largest Indiana organization representing the interests of bankers in Indiana.
(7) One (1) member appointed by the largest Indiana organization representing the interests of the seed trade in Indiana.
The members appointed under subdivisions (2) through (5) must be producers.
(c) The board consists of the following three (3) nonvoting members:
(1) The attorney general.
(2) The treasurer of state.
(3) The director of the agency, who shall serve as the chairperson.
(d) The attorney general and treasurer of state may each designate a representative to serve on the board.
As added by P.L.250-1995, SEC.1. Amended by P.L.115-1999, SEC.3; P.L.5-2009, SEC.1.

IC 26-4-3-3 Board of directors; term; vacancies
Sec. 3. (a) A member of the board appointed under section 2(b) of this chapter:
(1) serves for a four (4) year term;
(2) is entitled to the same per diem and mileage allowances provided by law for state employees; and
(3) may be reappointed.
(b) A vacancy created by a member described in subsection (a) shall be filled by the appointing body of the person who created the vacancy. The replacement board member shall fill the vacancy for the unexpired term of the previous member.
(c) A vacancy in the membership of the board does not impair the right of a quorum to exercise all the rights and perform all the duties of the board and corporation.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-4
Board of directors; quorum
Sec. 4. (a) Except as provided in subsection (b), six (6) voting members constitute a quorum. The affirmative votes of at least six (6) voting members are necessary for any action to be taken by the board.
(b) A meeting may be adjourned by less than six (6) members.
As added by P.L.250-1995, SEC.1. Amended by P.L.115-1999, SEC.4.

IC 26-4-3-5
Board of directors; meetings
Sec. 5. The board shall meet at least two (2) times each year. One (1) meeting of the board must be held in July.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.23.

IC 26-4-3-6
Board of directors; notice of meetings
Sec. 6. (a) Except as provided in subsection (b), a member of the board must be given at least five (5) days written notice of the meetings.
(b) A member of the board may waive any notice required by this section or bylaws of the corporation before or after the date and time stated in the notice. The waiver by the board member entitled to the notice must be in writing and be hand delivered or mailed to the corporation for inclusion in the minutes or filing with the corporate records.
(c) A board member's attendance at a meeting waives any objection:
(1) to the lack of a notice or a defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and
(2) to consideration of a particular matter at the meeting that is

not within the purpose or purposes described in the notice, unless the member objects to considering the matter when it is presented.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-7
Board of directors; duties
Sec. 7. The board shall do the following:
(1) Adopt rules, create forms, and establish guidelines to implement this article.
(2) Collect and deposit all producer premiums authorized under IC 26-4-4-4 into the fund for investment by the board.
(3) Initiate any action it may consider necessary to compel the grain buyer against whom an awarded claim arose to repay to the fund the sums that are disbursed from the fund in relation to each claim.
(4) Initiate any action it may consider necessary to compel the claimant whose claim arose due to a failure to participate in any legal proceeding in relation to the claim.
(5) Within five (5) business days of receiving notice of failure of a grain buyer, publish notice of the failure in a manner described in IC 5-3.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-8
Board of directors; liability
Sec. 8. A member of the board or other person acting on behalf of the corporation is not personally liable for damage or injury resulting from the performance of the member's or person's duties under this article.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-9
Powers and duties of corporation
Sec. 9. (a) The corporation may do or shall have any of the following:
(1) Perpetual succession by its corporate name as a corporate body.
(2) Adopt and make use of an official seal and alter the same at pleasure.
(3) Adopt, amend, and repeal bylaws consistent with the provisions of this article for the regulation and conduct of the corporation's affairs and prescribe rules and policies in connection with the performance of the corporation's functions and duties.
(4) Use the services of the agency and the attorney general when considered necessary in the execution of the duties of the board.
(5) Accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance, and any other

aid from any source and agree to and comply with any attached conditions.
(6) Procure insurance against any loss in connection with its operations in the amounts and from the insurers as it considers necessary or desirable.
(7) Borrow money from a bank, an insurance company, an investment company, or any other person. The corporation may negotiate the terms of a loan contract. The contract must provide for repayment of the money in not more than forty (40) years and that the loan may be prepaid. The loan contract must plainly state that it is not an indebtedness of the state but constitutes a corporate obligation solely of the corporation and is payable solely from revenues of the corporation or any appropriations from the state that might be made to the corporation for that purpose.
(8) Include in any borrowing amounts considered necessary by the corporation to pay financing charges, interest on the obligations, consultant, advisory, and legal fees, and other expenses necessary or incident to such borrowing.
(9) Employ personnel as may be required in the judgment of the corporation, and fix and pay compensation from money available to the corporation from the administrative expenses account.
(10) Make, execute, and carry out any and all contracts, agreements, or other documents with any governmental agency or any person, corporation, limited liability company, association, partnership, or other organization or entity necessary or convenient to accomplish the purposes of this article.
(11) Upon the request of the director of the agency and the approval of the board, make payment from the fund when the payment is necessary for the purpose of compensating claimants in accordance with the provisions of IC 26-4-6.
(12) Have powers necessary or appropriate for the exercise of the powers specifically conferred upon the corporation and all incidental powers customary in corporations.
(b) The corporation or the board may use the services of a person other than the attorney general to collect money owed to the fund or to litigate claims concerning money owed to the fund.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-10
Repealed
(Repealed by P.L.177-2011, SEC.5.)



CHAPTER 4. INDIANA GRAIN INDEMNITY FUND

IC 26-4-4-2
Contents of fund; fees and expenses
Sec. 2. (a) The fund consists of money paid into the fund from the producers of grain under section 4 of this chapter.
(b) The expenses of administering the fund must be paid from money in the fund. After the fund reaches an amount in excess of ten million dollars ($10,000,000), the board may annually take not more than two hundred fifty thousand dollars ($250,000) and allocate it to a separate administrative expenses account to pay administrative expenses. Administrative expenses under this section may include:
(1) processing refunds;
(2) enforcement of the fund;
(3) record keeping in relation to the fund; and
(4) the ordinary management and investment fees connected with the operation of the fund.
(c) Board approved legal fees and legal expenses in actions brought against the corporation, board, or fund must be paid from money in the fund. These fees and expenses are not administrative costs and may not be paid from the administrative expense account.
As added by P.L.250-1995, SEC.1. Amended by P.L.5-2009, SEC.2.

IC 26-4-4-3
Premiums held in trust; investment of fund; interest; reversion
Sec. 3. (a) All producer premiums submitted to the board by a grain buyer under section 6(b) of this chapter shall be held by the corporation in trust in the fund for carrying out the purposes of this article. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest earned from these investments shall be credited to the fund.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.250-1995, SEC.1.

IC 26-4-4-4
Producer premiums Sec. 4. (a) Except as provided in section 8 of this chapter, beginning on July 1, 1996, the producers of grain shall be charged a producer premium equal to two-tenths percent (0.2%) of the price on all marketed grain that is sold in Indiana.
(b) The producer premiums required under this section are in addition to any other fees or assessments required by law.
As added by P.L.250-1995, SEC.1.

IC 26-4-4-5
Notice of producer premium deductions
Sec. 5. The agency shall notify each grain buyer licensed under IC 26-3-7 that producer premiums described in section 4 of this chapter shall be deducted from the purchase price of the grain on and after the date specified in the notice. The notice must be sent by first class mail.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.25.

IC 26-4-4-6
Submission of producer premiums to finance fund
Sec. 6. (a) When purchasing grain, a grain buyer, a grain buyer's agent, or a grain buyer's representative shall:
(1) deduct the producer premium described in section 4 of this chapter from the producer's payment; and
(2) document the producer premium paid by the producer.
(b) A grain buyer shall submit producer premiums collected under subsection (a) to the board for the purpose of financing or contributing to the financing of the fund by:
(1) October 31 for producer premiums collected during the months of July, August, and September;
(2) January 31 for producer premiums collected during the months of October, November, and December;
(3) April 30 for producer premiums collected during the months of January, February, and March; and
(4) July 31 for producer premiums collected during the months of April, May, and June.
As added by P.L.250-1995, SEC.1.

IC 26-4-4-7
Inspection of books and records; verification; confidentiality
Sec. 7. (a) The:
(1) books and records of each grain buyer must clearly indicate the producer premiums collected by the grain buyer; and
(2) portion of the books and records reflecting the premiums collected must be open for inspection by the corporation, board, board's authorized agents, director, or the director's designee during regular business hours.
(b) The corporation, board, board's authorized agent, director, or the director's designee may take steps reasonably necessary to verify the accuracy of the portion of a grain buyer's books and records that

reflect the premiums collected. The information obtained under this section is confidential for purposes of IC 5-14-3-4(a)(1). Unless otherwise required by judicial order, the information obtained under this section may be disclosed only to parties empowered to see or review the information. The corporation, board, or director may respond to inquiries or disclose information obtained under this section only in accordance with guidelines set forth in IC 26-3-7-6.5.
(c) Notwithstanding subsections (a) and (b), the verification permitted under subsection (b) must be completed by the agency unless two-thirds (2/3) of the board vote to have the verification completed by an independent auditor.
As added by P.L.250-1995, SEC.1.

IC 26-4-4-8
Amount of fund; basis for suspension and reinstatement of producer premium collection
Sec. 8. (a) The producer premiums required under section 4 of this chapter must be collected until the fund contains more than fifteen million dollars ($15,000,000) as of June 30 of any given year.
(b) Except as provided in subsection (c), after the fund reaches fifteen million dollars ($15,000,000), the board may not require the collection of additional producer premiums until the amount in the fund drops below ten million dollars ($10,000,000), as determined under section 9 of this chapter. In a year when the board determines that the fund is at or below ten million dollars ($10,000,000), the board shall reinstate the collection described in this chapter.
(c) The board shall reinstate the collection described in this chapter if as of May 1:
(1) the fund contains at least ten million dollars ($10,000,000);
(2) the board is aware of a failure of a grain buyer; and
(3) the amount of compensation from the fund to cover producers' claims, as determined by the board, is equal to or greater than the amount of money in the fund.
As added by P.L.250-1995, SEC.1. Amended by P.L.5-2009, SEC.3.

IC 26-4-4-9
Certification of fund balance; discretion of board to suspend collection
Sec. 9. (a) At the July meeting required under IC 26-4-3-5, the board shall certify the amount of money in the fund on June 30.
(b) Except as provided in section 8(c) of this chapter, the board may not require the collection of a producer premium during a fiscal year when the board certifies under subsection (a) that the fund has money in excess of ten million dollars ($10,000,000). If the fund is at or below ten million dollars ($10,000,000), the board shall reinstate the collection.
As added by P.L.250-1995, SEC.1. Amended by P.L.5-2009, SEC.4; P.L.75-2010, SEC.26.

IC 26-4-4-10 Repealed
(Repealed by P.L.268-2001, SEC.2.)



CHAPTER 5. WITHDRAWAL FROM AND REENTRY INTO THE GRAIN INDEMNITY PROGRAM

IC 26-4-5-2
Reentry into program; conditions; date coverage commences
Sec. 2. (a) A producer who has received a refund of a producer premium under section 1 of this chapter and has made a request for reentry may reenter the grain indemnity program if the following conditions are satisfied:
(1) The producer petitions the board for approval of reentry into the grain indemnity program by hand delivering or sending by certified mail, return receipt requested, a written request in a form required by the board.
(2) The board reviews the producer's petition for reentry and approves the petition.
(3) The producer pays into the fund:
(A) all previous producer premium refunds; and
(B) interest on the refunds; as determined by the board.
(b) A producer that reenters the grain indemnity program under subsection (a)(3) is protected by the program from the time all previous producer premium refunds and interest on the refunds are paid to the fund.
As added by P.L.250-1995, SEC.1.

IC 26-4-5-3
Repealed
(Repealed by P.L.75-2010, SEC.35.)



CHAPTER 6. PAYMENTS TO PRODUCERS UNDER THE GRAIN INDEMNITY PROGRAM

IC 26-4-6-2
Payment of administrative and legal expenses
Sec. 2. The board is authorized to pay the administrative expenses or the fund from the administrative expenses account established by IC 26-4-4-2(b) and to pay the fund's legal fees and legal expenses from the fund.
As added by P.L.250-1995, SEC.1.

IC 26-4-6-3
Compensation from fund; extension
Sec. 3. (a) Except as provided in subsection (b), within ninety (90) days of the board's approval of a claim, the board shall compensate from the fund, in an amount described in section 4 of this chapter and in the manner described in subsection (c), a claimant who has incurred a financial loss or storage loss due to a failure of a grain buyer or warehouse operator licensed under IC 26-3-7.
(b) The time for payment may be extended if the board and claimant mutually agree and put the terms of the payment in writing.
(c) If:
(1) a claimant engaged in farming operations granted to one (1) or more secured parties one (1) or more security interests in the grain related to the claimant's claim under this section; and
(2) one (1) or more secured parties described in subdivision (1) have given to:
(A) the licensee prior written notice of the security interest under IC 26-1-9.1-320(a)(1) or IC 26-1-9-307(1)(a) before its repeal; and
(B) the board prior written notice of the security interest

with respect to the grain described in subdivision (1) sufficient to give the board a reasonable opportunity to cause the issuance of a joint check under this subsection;
the board may compensate the claimant described in subdivision (1) in the amount to which the claimant is entitled under section 4 of this chapter by causing the issuance of a check payable jointly to the order of the claimant and any secured party described in subdivision (1) who has given the notices described in subdivision (2). If only one (1) secured party described in subdivision (1) is a payee, the rights of the secured party in the check shall be to the extent of the indebtedness of the claimant to the secured party. If two (2) or more secured parties described in subdivision (1) are payees, the nature, extent, and priority of their respective rights in the check are determined in the same manner as the nature, extent, and priority of their respective security interest under IC 26-1-9.1.
As added by P.L.250-1995, SEC.1. Amended by P.L.115-1999, SEC.5; P.L.1-2002, SEC.102; P.L.75-2010, SEC.28.

IC 26-4-6-4
Percentage of compensation
Sec. 4. (a) A claimant who has incurred a storage loss due to the failure of a warehouse operator licensed under IC 26-3-7 is entitled to be compensated by the board from the fund for one hundred percent (100%) of the storage loss incurred less all credits and offsets and any producer premium that would have been due on the sale of the grain. The gross amount of the storage loss shall be as determined by the agency for warehouses licensed under IC 26-3-7 or by the United States Department of Agriculture for warehouses licensed under the United States Warehouse Act. The warehouse operator and claimants may submit to the agency evidence related to outstanding charges against stored grain. If the evidence is submitted, the agency shall determine the storage loss payable by the board.
(b) A claimant who has incurred a financial loss due to the failure of a grain buyer is entitled to be compensated by the board from the fund for eighty percent (80%) of the loss incurred less all credits and offsets and any producer premium that should have been due on the sale of the grain. The agency shall determine the loss incurred in the following manner:
(1) For grain that has been priced, the loss shall be the value of the priced grain less any outstanding charges against the grain.
(2) For grain sold to a grain buyer who is also a warehouse operator and that has not been priced, the loss shall be established using the price determined for the storage obligations.
(3) For grain sold to a grain buyer who is not a warehouse operator and that has not been priced, the loss shall be established using a price determined by the agency using the same procedures used by the agency to determine the price at the warehouse.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010,

SEC.29.

IC 26-4-6-5
Repealed
(Repealed by P.L.75-2010, SEC.35.)

IC 26-4-6-6
Subrogation of claim
Sec. 6. A claimant compensated under this chapter may be required to subrogate to the board or corporation all the claimant's rights to collect on a bond issued under IC 26-3-7 or the United States Warehouse Act and all the claimant's rights to any other compensation arising from the failure of the grain buyer or warehouse operator. If so required, the claimant shall assign all the claimant's rights, title, and interest in any judgment concerning the failure to the board or corporation.
As added by P.L.250-1995, SEC.1. Amended by P.L.173-1999, SEC.20; P.L.75-2010, SEC.30.

IC 26-4-6-7
Denial of claim
Sec. 7. The board shall deny the payment of compensation under this chapter to a claimant who has incurred a financial loss or storage loss due to the failure of a warehouse or grain buyer when the board determines the existence of any of the following:
(1) The claimant as payee has failed to present for payment a negotiable instrument issued as payment for grain within ninety (90) days from the date the negotiable instrument is tendered to the claimant in satisfaction of obligations for grain purchased by the licensed grain establishment.
(2) The claimant has engaged in conduct or practices that differ from generally accepted marketing practices within the grain industry to an extent that the claimant's actions have substantially contributed to the claimant's loss. The Indiana grain indemnity board may consider whether contracts not excluded under IC 26-3-7-4 are to be generally accepted marketing practices within the grain industry.
As added by P.L.250-1995, SEC.1. Amended by P.L.139-1996, SEC.13.

IC 26-4-6-8
Duties of board following failure to pay by warehouse or grain buyer
Sec. 8. After the agency has determined that a grain buyer or warehouse has defaulted payment or failed, the board shall have the following duties:
(1) Determine the valid claims and the amount of such claims to be paid to claimants for financial losses that were incurred due to the failure of a grain buyer or warehouse operator.
(2) Authorize payment of money from the fund when necessary

for the purpose of compensating claimants in accordance with the provisions of this chapter.
(3) Collect money through subrogated claims against bonds filed under IC 26-3-7 in the place of claimants who collected for a loss incurred due to a warehouse or grain buyer failure.
(4) Borrow money as authorized under IC 26-4-3-9 if the fund has insufficient money to cover approved claims.
(5) Deposit into the fund any remaining grain assets of a failed grain buyer or warehouse operator for the purpose of repayment to the fund the money used to pay claimants, subject to any priority lien right a holder of a mortgage, security interest, or other encumbrance may possess under any other applicable law. Any repayment into the fund may not exceed the principal amount paid to claimants plus interest at the rate paid on ninety (90) day United States Treasury bills.
(6) If the amount in the fund is insufficient to pay all approved claims in accordance with this chapter and the board is unable to borrow funds for whatever reason, authorize payment of all the approved claims on a pro rata basis.
As added by P.L.250-1995, SEC.1. Amended by P.L.173-1999, SEC.21; P.L.75-2010, SEC.31.



CHAPTER 7. RULES

IC 26-4-7-2
Disciplinary action
Sec. 2. This article does not limit the authority of the director of the agency to take disciplinary action against a grain buyer or warehouse operator licensed under IC 26-3-7 for a violation of IC 26-3-7, this article, or the rules of the agency.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.32.

IC 26-4-7-3
Effect of repayment to fund
Sec. 3. The repayment in full of all obligations to the fund by a grain buyer or warehouse operator does not nullify or modify the effect of any other disciplinary proceeding brought under IC 26-3-7 or this article.
As added by P.L.250-1995, SEC.1. Amended by P.L.75-2010, SEC.33.



CHAPTER 8. PENALTIES

IC 26-4-8-2
Other violations
Sec. 2. A person who knowingly makes any false statement, representation, or certification, or who knowingly fails to make any statement, representation, or certification, in any record, report, or other document filed or required to be filed or maintained by the director, agency, board, or corporation commits a Class A misdemeanor.
As added by P.L.250-1995, SEC.1.

IC 26-4-8-3
Interference with board's or corporation's performance of duties
Sec. 3. Except as permitted by law, a person who willfully or knowingly resists, prevents, impedes, or interferes with the board or other agents or employees of the corporation or the board in the performance of the duties assigned under this article commits a Class A misdemeanor.
As added by P.L.250-1995, SEC.1.









TITLE 27. INSURANCE

ARTICLE 1. DEPARTMENT OF INSURANCE

CHAPTER 1. DEPARTMENT CREATED

IC 27-1-1-2
Insurance commissioner
Sec. 2. (a) The powers, duties, management and control of the department of insurance are hereby conferred on and vested in the "insurance commissioner". The insurance commissioner shall be appointed by the governor, and shall be familiar with and known to possess a knowledge of the subject of insurance and be skilled in matters pertaining thereto and shall be chosen solely for fitness, irrespective of political beliefs or affiliations. The commissioner shall serve and may be removed at the pleasure of the governor, and shall be the chief executive and administrative officer of the department. The commissioner shall take an oath of office and give bond in the sum of fifty thousand dollars ($50,000) with surety to be approved by the governor for the faithful performance of his duties.
(b) The commissioner is authorized to attend and participate in the meetings of the national convention of insurance commissioners and

of the committees thereof and may require the deputies, actuaries, and assistants that the commissioner may designate to attend and participate in such meetings. If the commissioner deems it advisable, the commissioner may request the attorney general or a deputy attorney general to attend and participate in such meetings. The commissioner and the deputies, actuaries, assistants, and attorneys of the department of insurance shall aid in promoting improvements in the insurance laws and the uniformity thereof in the several states. The expense of such attendance by the commissioner, and the deputies, actuaries, assistants, and attorneys shall be paid by the treasurer of state upon the warrant of the commissioner certifying that the commissioner has examined and approved the charges for such expenses.
(Formerly: Acts 1945, c.351, s.2; Acts 1959, c.351, s.1.) As amended by P.L.100-2012, SEC.62.

IC 27-1-1-3
Personnel
Sec. 3. The commissioner shall appoint a chief deputy, an actuary, a securities deputy, and such other deputies, examiners, assistants and other employees as may be necessary to carry on the work of the department. With respect to all of such positions, aptitude, previous training and experience, intelligence and moral and physical qualifications shall be carefully considered and such employees shall be chosen for their fitness, either professional or practical, as the nature of the position may require, irrespective of their political beliefs or affiliations; it being the responsibility of the commissioner to develop and maintain a highly trained and effective personnel within the insurance department. The actuary of the department shall have had at least five (5) years experience in a responsible actuarial position in a life or casualty insurance company, in consulting actuarial practice, or in a comparable actuarial position in a state or federal agency; however, only two (2) years experience of the type aforesaid shall be required (a) if the applicant is a fellow or associate of the society of actuaries or the casualty actuarial society, or (b) if said applicant has completed courses in actuarial mathematics or theory in an accredited college or university. The technical or professional qualifications of any applicant shall be determined by examination, professional rating or otherwise, as the commissioner shall determine. The securities deputy and any securities clerk shall each give bond in the sum fixed by the governor, but not less than twenty-five thousand dollars ($25,000) surety, for the faithful performance of their duties.
(Formerly: Acts 1945, c.351, s.3; Acts 1959, c.351, s.2.) As amended by P.L.100-2012, SEC.63.

IC 27-1-1-4
Repealed
(Repealed by P.L.100-2012, SEC.64.)
IC 27-1-1-5
Repealed
(Repealed by P.L.4-1988, SEC.17.)



CHAPTER 2. APPLICATION OF ARTICLE; DEFINITIONS

IC 27-1-2-2
Application of article
Sec. 2. This article shall be applicable to all persons, firms, partnerships, corporations, associations, orders, societies, and systems and to associations operating as Lloyds, interinsurers, or individual underwriters authorized as of March 8, 1935, to make insurance under the provisions of any statute enacted prior to March 8, 1935, or organized or incorporated before or after March 8, 1935, under the provisions of any statute of this state, or which are doing or attempting to do, or which are representing that they are doing an insurance business in this state, or which are in process of organization for the purpose of doing or attempting to do such business. All domestic, foreign, and alien companies authorized to do business in this state shall be subject to this article; however, any not-for-profit corporation which pays death benefits to the owner of a valuable registered horse on the death of said horse shall for that purpose not be subject to this article.
(Formerly: Acts 1935, c.162, s.2; Acts 1973, P.L.269, SEC.1.) As amended by P.L.252-1985, SEC.4; P.L.8-1993, SEC.408.

IC 27-1-2-2.5
Health insurance providers; registration
Sec. 2.5. A person or other entity that provides coverage in Indiana for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, optometric, or podiatric expenses, whether coverage is by direct payment, reimbursement, or other means, shall:
(1) register with the commissioner; and
(2) indicate in the registration if the coverage provided by the person or other entity is an employee benefit plan subject to the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.).
As added by P.L.147-1990, SEC.1.

IC 27-1-2-3
Definitions
Sec. 3. As used in this article, and unless a different meaning appears from the context: (a) "Insurance" means a contract of insurance or an agreement by which one (1) party, for a consideration, promises to pay money or its equivalent or to do an act

valuable to the insured upon the destruction, loss or injury of something in which the other party has a pecuniary interest, or in consideration of a price paid, adequate to the risk, becomes security to the other against loss by certain specified risks; to grant indemnity or security against loss for a consideration.
(b) "Commissioner" means the "insurance commissioner" of this state.
(c) "Department" means "the department of insurance" of this state.
(d) The term "company" or "corporation" means an insurance company and includes all persons, partnerships, corporations, associations, orders or societies engaged in or proposing to engage in making any kind of insurance authorized by the laws of this state.
(e) The term "domestic company" or "domestic corporation" means an insurance company organized under the insurance laws of this state.
(f) The term "foreign company" or "foreign corporation" means an insurance company organized under the laws of any state of the United States other than this state or under the laws of any territory or insular possession of the United States or the District of Columbia.
(g) The term "alien company" or "alien corporation" means an insurance company organized under the laws of any country other than the United States or territory or insular possession thereof or of the District of Columbia.
(h) The term "person" includes individuals, corporations, associations, and partnerships; personal pronoun includes all genders; the singular includes the plural and the plural includes the singular.
(k) The term "insurance solicitor" means any natural person employed to aid an insurance producer in any manner in soliciting, negotiating, or effecting contracts of insurance or indemnity other than life.
(l) The term "principal office" means that office maintained by the corporation in this state, the address of which is required by the provisions of this article to be kept on file in the office of the department.
(m) The term "articles of incorporation" includes both the original articles of incorporation and any and all amendments thereto, except where the original articles of incorporation only are expressly referred to, and includes articles of merger, consolidation and reinsurance, and in case of corporations, heretofore organized, articles of reorganization filed in the office of the secretary of state, and all amendments thereto.
(n) The term "shareholder" means one who is a holder of record of shares of stock in a corporation, unless the context otherwise requires.
(o) The term "policyholder" means one who is a holder of a contract of insurance in an insurance company.
(p) The term "member" means one who holds a contract of

insurance or is insured in an insurance company other than a stock corporation.
(q) The term "capital stock" means the aggregate amount of the par value of all shares of capital stock.
(r) The term "capital" means the aggregate amount paid in on the shares of capital stock of a corporation issued and outstanding.
(s) The term "life insurance company" means any company making one or more of the kinds of insurance set out and defined in class 1(a) of IC 27-1-5-1.
(t) The term "casualty insurance company" means any company making the kind or kinds of insurance set out and defined in class 2 of IC 27-1-5-1.
(u) The term "fire and marine insurance company" means any company making the kind or kinds of insurance set out and defined in class 3 of IC 27-1-5-1.
(v) The term "certificate of authority" means an instrument in writing issued by the department to an insurer, which sets out the authority of such insurer to engage in the business of insurance or activities connected therewith.
(w) The term "premium" means money or any other thing of value paid or given in consideration to an insurer, insurance producer, or solicitor on account of or in connection with a contract of insurance and shall include as a part but not in limitation of the above, policy fees, admission fees, membership fees and regular or special assessments and payments made on account of annuities.
(x) The term "insurer" means a company, firm, partnership, association, order, society or system making any kind or kinds of insurance and shall include associations operating as Lloyds, reciprocal or inter-insurers, or individual underwriters.
(y) The terms "assessment plan" and "assessment insurance" mean the mode or plan and the business of a corporation, association or society organized and limited to the making of insurance on the lives of persons and against disability from disease, bodily injury or death by accident, and which provides for the payment of policy claims, accumulation of reserve or emergency funds, and the expenses of the management and prosecution of its business by payments to be made either at stated periods named in the contract or upon assessments, and wherein the insured's liability to contribute is not limited to a fixed sum.
(z) "Agency billed" refers to a system in which an insured pays a premium directly to an insurance agency.
(aa) "Reinsurer" means an insurer that:
(1) is principally engaged in the business of reinsurance;
(2) does not conduct a significant amount of direct insurance as a percentage of the insurer's net premiums; and
(3) is not engaged on an ongoing basis in the business of soliciting direct insurance.
(Formerly: Acts 1935, c.162, s.3; Acts 1963, c.203, s.1.) As amended by Acts 1977, P.L.280, SEC.1; P.L.8-1993, SEC.409; P.L.48-2000, SEC.1; P.L.178-2003, SEC.13; P.L.11-2011, SEC.3.
IC 27-1-2-4
Violation of Indiana Insurance Law
Sec. 4. A person who recklessly violates the Indiana Insurance Law (chapters 2 through 20 of this article) commits a Class A misdemeanor, except as otherwise provided.
As added by Acts 1978, P.L.2, SEC.2701. Amended by P.L.82-1998, SEC.1.



CHAPTER 2.1. HEALTH CARE SHARING MINISTRIES

IC 27-1-2.1
Chapter 2.1. Health Care Sharing Ministries

IC 27-1-2.1-1
"Health care sharing ministry"
Sec. 1. (a) As used in this chapter, "health care sharing ministry" means a nonprofit organization that:
(1) is comprised only of participants who share similar and sincerely held religious beliefs;
(2) is tax exempt under Section 501(c)(3) of the Internal Revenue Code;
(3) acts as a facilitator among participants who have financial or medical needs that are qualified in accordance with the organization's criteria, matching those participants with other participants who have the present ability to assist with financial or medical needs;
(4) provides for the financial or medical needs of a participant through contributions from one (1) participant to another participant;
(5) provides information about amounts that participants, with no assumption of risk or promise to pay, may contribute for distribution:
(A) among the participants; or
(B) by the organization to participants;
(6) provides a written monthly statement to all participants that specifies:
(A) the total dollar amount of qualified needs submitted to the organization; and
(B) the amount actually published or assigned to participants for their contribution; and
(7) includes the following statement, in writing, on or accompanying all applications and guideline materials:
"Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and neither its guidelines nor its plan of operation is an insurance policy. Any assistance you receive with your medical bills will be totally voluntary. Neither the organization nor any other participant can be compelled by law to contribute toward your medical bills. As such, participation in the organization or a subscription to any of its documents should never be considered to be insurance. Whether or not you receive any payments for medical expenses and whether or not this organization continues to operate, you are always personally responsible for the payment of your own medical bills.".
(b) The term does not include a fraternal benefit society described in IC 27-11-1-1.
As added by P.L.13-2012, SEC.1.

IC 27-1-2.1-2
Health care sharing ministry not engaged in the business of

insurance
Sec. 2. A health care sharing ministry is not considered to be engaged in the business of insurance under this title or any other provision of Indiana law.
As added by P.L.13-2012, SEC.1.



CHAPTER 3. GENERAL POWERS AND DUTIES OF THE DEPARTMENT

IC 27-1-3-2
Conflicts of interest
Sec. 2. Neither the insurance commissioner, during his term of office, nor any deputy, actuary, securities clerk, examiner or employee shall be directly or indirectly interested in any insurance company, except as an ordinary policyholder.
(Formerly: Acts 1935, c.162, s.9.)

IC 27-1-3-3
Seal of department
Sec. 3. The department of insurance shall have an official seal of such design as may be approved by the insurance commissioner.
(Formerly: Acts 1935, c.162, s.10.)

IC 27-1-3-4
Business practices of insurance companies
Sec. 4. Every insurance company to which this article is applicable:
(1) shall conduct and transact its business in a safe and prudent manner;
(2) shall maintain such company in a safe and solvent condition; and
(3) shall establish and maintain safe and sound methods for the conduct of such insurance company and its business and prudential affairs.
(Formerly: Acts 1935, c.162, s.11.) As amended by P.L.252-1985, SEC.6.

IC 27-1-3-5
Certified copies of documents and commissioner's certification of facts as prima facie evidence
Sec. 5. Copies of all certificates, documents, reports, or other papers lawfully received and filed by the department pursuant to this article or any other law of this state, when duly certified by the commissioner or any deputy and authenticated by the official seal of the department, shall be taken and received in all courts and places as prima facie evidence of the facts therein stated, and a certificate

from the commissioner under the official seal of the department as to the existence or nonexistence of the facts relating to any insurance company which would not appear from a certified copy of any paper lawfully filed with the department shall be taken and received in all courts and places as prima facie evidence of the existence or nonexistence of the facts therein stated.
(Formerly: Acts 1935, c.162, s.12.) As amended by P.L.252-1985, SEC.7.

IC 27-1-3-6
Commissioner's annual report
Sec. 6. During December the commissioner shall report to the governor the names of all insurance companies which are in the charge of the department for rehabilitation, liquidation or conservation and such information in regard to those companies as the commissioner may deem pertinent.
(Formerly: Acts 1935, c.162, s.13.) As amended by Acts 1979, P.L.17, SEC.54.

IC 27-1-3-7
Rules and regulations
Sec. 7. (a) The department may promulgate rules and regulations for any of the following enumerated purposes:
(1) For the conduct of the work of the department.
(2) Prescribing the methods and standards to be used in making the examinations and prescribing the forms of reports of the several insurance companies to which IC 27-1 is applicable.
(3) Defining what is a safe or an unsafe manner and a safe or an unsafe condition for conducting business by any insurance company to which IC 27-1 is applicable.
(4) For the establishment of safe and sound methods for the transaction of business by such insurance companies and for the purpose of safeguarding the interests of policyholders, creditors, and shareholders respecting the withdrawal or payment of funds by any life insurance company in times of emergency. Any rule or regulation promulgated under this subdivision may apply to one (1) or more insurance companies as the department may determine.
(5) For the administration and termination of the affairs of any such insurance company which is in involuntary liquidation or whose business and property have been taken possession of by the department for the purpose of rehabilitation, liquidation, conservation, or dissolution under IC 27-1.
(6) For the regulation of the solicitation or use of proxies, in general and as they concern consents or authorizations, in respect of securities issued by any domestic stock company for the purpose of protecting investors by prescribing the form of proxies, including such consents or authorizations, and by requiring adequate disclosure of information relevant to such proxies, including such consents or authorizations, and relevant

to the business to be transacted at any meeting of shareholders with respect to which such proxies, including such consents or authorizations, may be used, which regulations may, in general, conform to those prescribed by the National Association of Insurance Commissioners.
(b) The department may adopt a rule under IC 4-22-2 to provide reasonable simplification of the terms and coverage of individual and group Medicare supplement accident and sickness insurance policies and individual and group Medicare supplement subscriber contracts in order to facilitate public understanding and comparison and to eliminate provisions contained in those policies or contracts which may be misleading or confusing in connection either with the purchase of those coverages or with the settlement of claims and to provide for full disclosure in the sale of those coverages.
(Formerly: Acts 1935, c.162, s.14; Acts 1965, c.178, s.1.) As amended by Acts 1978, P.L.2, SEC.2702; Acts 1980, P.L.168, SEC.1; Acts 1981, P.L.233, SEC.1; Acts 1982, P.L.159, SEC.1; P.L.114-1991, SEC.8.

IC 27-1-3-8
Repealed
(Repealed by P.L.26-1991, SEC.28.)

IC 27-1-3-9
Repealed
(Repealed by P.L.26-1991, SEC.28.)

IC 27-1-3-10
Power to revoke or suspend certificate of authority
Sec. 10. The commissioner shall have power:
(1) to revoke or suspend the authority to do business in this state of any company which refuses to permit an examination under IC 27-1-3.1; and
(2) to revoke or suspend any certificate of authority when any condition prescribed by law for granting it no longer exists.
(Formerly: Acts 1935, c.162, s.17.) As amended by P.L.26-1991, SEC.3.

IC 27-1-3-10.5
Disclosure of information
Sec. 10.5. (a) As used in this section, "confidential information" means information that has been designated as confidential by statute, rule, or regulation issued under a statute.
(b) The commissioner may not:
(1) disclose; or
(2) subject to subpoena;
financial information regarding material transactions disclosed by an insurer under IC 27-2-18.
(c) The commissioner may not disclose any information, including any document or report received from: (1) the National Association of Insurance Commissioners; or
(2) an insurance department of another state;
if the information is designated as confidential information in the other jurisdiction.
(d) The commissioner may share confidential information with:
(1) the National Association of Insurance Commissioners; or
(2) an insurance department of another state;
on the condition that the National Association of Insurance Commissioners and the other state agree to maintain the same level of confidentiality that is provided to the information under Indiana law.
As added by P.L.251-1995, SEC.1.

IC 27-1-3-11
Confidential information
Sec. 11. (a) The commissioner or any deputy, actuary, assistant, examiner, or employee or any other person having access to any information obtained through an examination conducted under IC 27-1-3.1 may not disclose to any person, other than officially to the department, by the report made to it, or to the board of directors, trustees, partners, attorney-in-fact, or owners, or in compliance with an order of a court, any information concerning the affairs of any insurance company as shown by the report of the examination of such company by the department. However, this prohibition against disclosure does not apply after the report of the examiners has been submitted to the department and the department has in turn submitted the report with its recommendations, if any, to the board of directors, trustees, partners, attorney-in-fact, or owners.
(b) This section does not prohibit the publication by any company of the facts contained in its own examination.
(Formerly: Acts 1935, c.162, s.18; Acts 1969, c.164, s.6.) As amended by Acts 1978, P.L.2, SEC.2703; P.L.17-1984, SEC.7; P.L.159-1986, SEC.1; P.L.26-1991, SEC.4.

IC 27-1-3-12
Acceptance of examination made by another state
Sec. 12. The department may in its discretion accept any examination of any insurance company made by the commissioners' convention or by the proper authority of the state in which a foreign or alien company is domiciled in lieu of the examination made under the provisions of this article.
(Formerly: Acts 1935, c.162, s.19.) As amended by P.L.252-1985, SEC.9.

IC 27-1-3-13
Blanks for annual statement; separate exhibit
Sec. 13. (a) Each company authorized to conduct business in Indiana and required to file an annual statement with the department under IC 27-1-20-21 shall submit the company's statement on the National Association of Insurance Commissioners (NAIC) Annual

Statement Blank prepared in accordance with NAIC Annual Statement Instructions, and following practices and procedures prescribed by the most recent NAIC Accounting Practices and Procedures Manual.
(b) To the extent that the NAIC Annual Statement Instructions require disclosure under subsection (a) of compensation paid to or on behalf of an insurer's officers, directors, or employees, the information may be filed with the department as an exhibit separate from the annual statement blank. The compensation information described under this subsection shall be maintained by the department as confidential and may not be made public.
(Formerly: Acts 1935, c.162, s.20; Acts 1963, c.154, s.1.) As amended by P.L.130-1994, SEC.1; P.L.116-1994, SEC.5; P.L.251-1995, SEC.2.

IC 27-1-3-14
Notice of insolvency, failure, or suspension of operations; failure to give notice
Sec. 14. If any domestic insurance company is insolvent, or in imminent danger of insolvency, or fails or suspends operation between the periods of examination authorized, it is a Class B misdemeanor for the highest officer then actively in charge of such domestic insurance company to knowingly fail to notify the department immediately, of such condition, failure, or suspension.
(Formerly: Acts 1935, c.162, s.21.) As amended by Acts 1978, P.L.2, SEC.2704.

IC 27-1-3-15
Filing fees; collection
Sec. 15. (a) Except as provided in subsections (f) and (h), the commissioner shall collect the following filing fees:
Document Fee
Articles of incorporation $ 350
Amendment of articles of
incorporation $ 10
Filing of annual statement
and consolidated statement $ 100
Annual renewal of company license
fee $ 50
Withdrawal of certificate
of authority $ 25
Certified statement of condition $ 5
Any other document required to be
filed by this article $ 25
The commissioner shall deposit fees collected under this subsection into the department of insurance fund established by section 28 of this chapter.
(b) The commissioner shall collect a fee of ten dollars ($10) each time process is served on the commissioner under this title.
(c) The commissioner shall collect the following fees for copying

and certifying the copy of any filed document relating to a domestic or foreign corporation:
Per page for copying As determined by
the commissioner
but not to exceed
actual cost
For the certificate $10
(d) Each domestic and foreign insurer and each health maintenance organization shall remit annually to the commissioner for deposit into the department of insurance fund established by section 28 of this chapter one thousand dollars ($1,000) as an internal audit fee. All assessment insurers, farm mutuals, and fraternal benefit societies shall remit to the commissioner for deposit into the department of insurance fund two hundred fifty dollars ($250) annually as an internal audit fee.
(e) Beginning July 1, 1994, each insurer shall remit to the commissioner for deposit into the department of insurance fund established by section 28 of this chapter a fee of thirty-five dollars ($35) for each policy, rider, rule, rate, or endorsement filed with the state, including subsequent filings. Except as provided in subsection (f), each policy, rider, rule, rate, or endorsement that is filed as part of a particular product filing or in association with a particular product filing is an individual filing subject to the fee under this subsection. However, the total amount of fees paid under this subsection by each insurer for a particular product filing may not exceed one thousand dollars ($1,000).
(f) Beginning July 1, 2009, a policy, rider, rule, rate, or endorsement that is filed as part of a particular product filing or in association with a particular product filing for a commercial product described in:
(1) Class 2(b), Class 2(c), Class 2(d), Class 2(e), Class 2(f), Class 2(g), Class 2(h), Class 2(i), Class 2(j), Class 2(k), Class 2(l), or Class 2(m) of IC 27-1-5-1; or
(2) Class 3 of IC 27-1-5-1;
is considered to be part of a single filing for which the insurer is subject only to one (1) thirty-five dollar ($35) fee under subsection (e).
(g) The commissioner shall pay into the state general fund by the end of each calendar month the amounts collected during that month under subsections (b) and (c).
(h) The commissioner may not collect fees for quarterly statements filed under IC 27-1-20-33.
(i) The commissioner may adopt rules under IC 4-22-2 to provide for the accrual and quarterly billing of fees under this section.
(Formerly: Acts 1935, c.162, s.22.) As amended by P.L.31-1988, SEC.9; P.L.130-1994, SEC.2; P.L.116-1994, SEC.6; P.L.91-1998, SEC.3; P.L.268-1999, SEC.1; P.L.203-2001, SEC.4; P.L.173-2007, SEC.6; P.L.234-2007, SEC.188; P.L.3-2008, SEC.207.

IC 27-1-3-16 Disposition of taxes and fees collected; payment of expenses
Sec. 16. All taxes provided by this article and all fees accruing to the department as provided in this article shall be paid into the state treasury monthly. All expenses incurred and all compensation paid by the department in the administration of this article shall be paid out of the general fund, in the same manner as other state expense and compensation are paid.
(Formerly: Acts 1935, c.162, s.23.) As amended by P.L.252-1985, SEC.10.

IC 27-1-3-17
Repealed
(Repealed by P.L.4-1988, SEC.17.)

IC 27-1-3-18
Solicitation for political assessments or contributions; violations
Sec. 18. It is a Class A misdemeanor for a person to knowingly solicit from any officer or employee of the department any money or other property for political assessments or contributions.
(Formerly: Acts 1935, c.162, s.25.) As amended by Acts 1978, P.L.2, SEC.2705.

IC 27-1-3-19
Order to correct improper practices or remedy deficiencies; actions to compel compliance
Sec. 19. (a) Whenever the commissioner determines that any insurance company to which this article is applicable:
(1) is conducting its business contrary to law or in an unsafe or unauthorized manner;
(2) has had its capital or surplus fund impaired or reduced below the amount required by law; or
(3) has failed, neglected, or refused to observe and comply with any order or rule of the department or commissioner;
then the commissioner may, by an order in writing addressed to the board of directors, board of trustees, attorney in fact, partners, or owners of or in any such insurance company, to direct the discontinuance of any such illegal, unauthorized, or unsafe practice, the restoration of an impairment to the capital or the surplus fund, or the compliance with any such law, order, or rule of the department or commissioner. The order shall be mailed to the last known principal office of the insurance company by certified or registered mail or delivered to an officer of the company and shall be considered to be received by the insurance company three (3) days after mailing or on the date of delivery.
(b) If the insurance company fails, neglects, or refuses to comply with the terms of that order within thirty (30) days after its receipt by the insurance company, or within a shorter period set out in the order if the commissioner determines that an emergency exists, the commissioner may, in addition to any other remedy conferred upon the department or the commissioner by law, bring an action against

any such insurance company, its officers, and agents to compel that compliance.
(c) The action shall be brought by the commissioner in the Marion County circuit court. The action shall be commenced and prosecuted in accordance with the Indiana Rules of Trial Procedure, and relief for noncompliance of the order includes any remedy appropriate under the facts, including injunction, preliminary injunction, and temporary restraining order. In that action, a change of venue from the judge, but no change of venue from the county, is permitted.
(Formerly: Acts 1935, c.162, s.26.) As amended by P.L.252-1985, SEC.12; P.L.31-1988, SEC.10.

IC 27-1-3-20
Certificate of authority; issuance; necessity; removal of unqualified officers or directors; violations; civil penalties
Sec. 20. (a) The commissioner may issue a certificate of authority to any company when it shall have complied with the requirements of the laws of this state so as to entitle it to do business herein. The certificate shall be issued under the seal of the department authorizing and empowering the company to make the kind or kinds of insurance specified in the certificate. No certificate of authority shall be issued until the commissioner has found that:
(1) the company has submitted a sound plan of operation; and
(2) the general character and experience of the incorporators, directors, and proposed officers is such as to assure reasonable promise of a successful operation, based on the fact that such persons are of known good character and that there is no good reason to believe that they are affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions, or other insurance or business relations with any person or persons known to have been involved in the improper manipulation of assets, accounts, or reinsurance.
No certificate of authority shall be denied, however, under subdivision (1) or (2) until notice, hearing, and right of appeal has been given as provided in IC 4-21.5.
(b) Every company possessing a certificate of authority shall notify the commissioner of the election or appointment of every new director or principal officer, within thirty (30) days thereafter. If in the commissioner's opinion such a new principal officer or director does not meet the standards set forth in this section, he shall request that the company effect the removal of such persons from office. If such removal is not accomplished as promptly as under the circumstances and in the opinion of the commissioner is possible, then upon notice to both the company and such principal officer or director and after notice, hearing, and right of appeal pursuant to IC 4-21.5, and after a finding that such person is incompetent or untrustworthy or of known bad character, the commissioner may order the removal of such person from office and may, unless such removal is promptly accomplished, suspend the company's certificate of authority until there is compliance with such order. (c) No company shall transact any business of insurance or hold itself out as a company in the business of insurance in Indiana until it shall have received a certificate of authority as prescribed in this section.
(d) No company shall make, issue, deliver, sell, or advertise any kind or kinds of insurance not specified in the company's certificate of authority.
(e) Notwithstanding IC 27-1-2-4, a director or officer of a company who knowingly, intentionally, or recklessly violates subsection (c) or (d) commits a Class D felony.
(f) The commissioner shall impose a civil penalty of not more than twenty-five thousand dollars ($25,000) on a director or officer of a company that violates subsection (c) or (d). The amount imposed must be proportionate to the costs incurred by the department of insurance, other governmental entities, and the courts in regulating the activity of the director, officer, or company who violates subsection (c) or (d). A civil penalty imposed under this subsection may be enforced in the same manner as a civil judgment.
(Formerly: Acts 1935, c.162, s.27; Acts 1967, c.127, s.1; Acts 1975, P.L.278, SEC.1.) As amended by P.L.7-1987, SEC.135; P.L.67-1998, SEC.1.

IC 27-1-3-21
Execution of instruments or documents
Sec. 21. All rules, regulations, notices, orders, deeds, assignments and other instruments or documents issued, executed or promulgated by the department shall be executed in the name of "the department of insurance," on its behalf, by the insurance commissioner, or, in case of his absence or disability, by a deputy insurance commissioner, and shall be sealed with the official seal of the department; but the commissioner may authorize the execution of such deeds, assignments, releases, petitions, notices or any other instruments or documents issued or executed by the department in connection with the rehabilitation, liquidation or conservation of any insurance company by such department in the name of "the department of insurance," by any special deputy commissioner duly appointed in charge of rehabilitation, liquidation or conservation of any insurance company; and all such documents so executed by the special deputy insurance commissioner need not bear the official seal of the department.
(Formerly: Acts 1935, c.162, s.28.)

IC 27-1-3-22
Fraudulent insurance act; definition; liability
Sec. 22. (a) As used in this section, "fraudulent insurance act" means:
(1) the preparation or presentation of a written statement as part of, or in support of:
(A) a fraudulent application for the issuance or rating of a policy of commercial insurance; or (B) a fraudulent claim under a policy of commercial or personal insurance; or
(2) the concealment, for the purpose of misleading, of information concerning any fact material to an application or claim described in subdivision (1).
(b) As used in this section, "fraudulent insurance act" includes the act or omission of a person who, knowingly and with intent to defraud, does any of the following:
(1) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented, to or by an insurer, a reinsurer, a purported insurer or reinsurer, a broker, or an agent of an insurer, reinsurer, purported insurer or reinsurer, or broker, an oral or written statement that the person knows to contain materially false information as part of, in support of, or concerning any fact that is material to:
(A) an application for the issuance of an insurance policy;
(B) the rating of an insurance policy;
(C) a claim for payment or benefit under an insurance policy;
(D) premiums paid on an insurance policy;
(E) payments made in accordance with the terms of an insurance policy;
(F) an application for a certificate of authority;
(G) the financial condition of an insurer, a reinsurer, or a purported insurer or reinsurer; or
(H) the acquisition of an insurer or a reinsurer;
or conceals any information concerning a subject set forth in clauses (A) through (H).
(2) Solicits or accepts new or renewal insurance risks by or for an insolvent insurer, reinsurer, or other entity regulated under this title.
(3) Removes or attempts to remove:
(A) the assets;
(B) the record of assets, transactions, and affairs; or
(C) a material part of the assets or the record of assets, transactions, and affairs;
of an insurer, a reinsurer, or another entity regulated under this title, from the home office, other place of business, or place of safekeeping of the insurer, reinsurer, or other regulated entity, or conceals or attempts to conceal from the department assets or records referred to in clauses (A) through (C).
(4) Diverts, attempts to divert, or conspires to divert funds of an insurer, a reinsurer, another entity regulated under the Indiana Code, or other persons, in connection with any of the following:
(A) The transaction of insurance or reinsurance.
(B) The conduct of business activities by an insurer, a reinsurer, or another entity regulated under this title.
(C) The formation, acquisition, or dissolution of an insurer, a reinsurer, or another entity regulated under this title.
(c) A person who acts without malice, fraudulent intent, or bad

faith is not subject to civil liability for filing a report or furnishing, orally or in writing, other information concerning a suspected, anticipated, or completed fraudulent insurance act if the report or other information is provided to or received from any of the following:
(1) The department or an agent, an employee, or a designee of the department.
(2) Law enforcement officials or an agent or employee of a law enforcement official.
(3) The National Association of Insurance Commissioners.
(4) Any agency or bureau of federal or state government established to detect and prevent fraudulent insurance acts.
(5) Any other organization established to detect and prevent fraudulent insurance acts.
(6) An agent, an employee, or a designee of an entity referred to in subdivisions (3) through (5).
(d) This section does not abrogate or modify in any way any common law or statutory privilege or immunity.
As added by P.L.159-1986, SEC.2. Amended by P.L.121-1992, SEC.1.

IC 27-1-3-23
Civil actions; substantial justification
Sec. 23. (a) For the purposes of this section, a party is "substantially justified" in initiating a civil action if the action had a reasonable basis in law or fact at the time the action was initiated.
(b) If:
(1) a person or entity referred to in section 22(c) of this chapter, or an employee or agent of a person or entity referred to in section 22(c), is the prevailing party in a civil action for libel, slander, or any other relevant tort arising out of the filing of a report or the furnishing of information under section 22(c) of this chapter; and
(2) the party who initiated the action was not substantially justified in initiating the action;
the person, entity, employee, or agent referred to in subdivision (1) is entitled to an award of attorney's fees and costs.
As added by P.L.121-1992, SEC.2.

IC 27-1-3-24
Declaration of dividend other than from earned surplus; approval
Sec. 24. (a) As used in this section, "earned surplus" means an amount equal to the unassigned funds of an insurer as set forth in the most recent annual statement of the insurer that is submitted to the commissioner, excluding surplus arising from unrealized capital gains or revaluation of assets.
(b) A domestic insurer may not:
(1) declare; or
(2) pay;
a dividend from any source of money other than earned surplus

unless the commissioner approves the payment of the dividend before the dividend is paid.
As added by P.L.130-1994, SEC.3 and P.L.116-1994, SEC.7.

IC 27-1-3-25
Review of ordinary shareholder dividends to determine reasonableness
Sec. 25. The department shall establish and maintain a procedure under which the department, at least one (1) time each year, reviews the ordinary shareholder dividends paid by each domestic insurer to determine whether dividends paid by the insurer are reasonable in relation to the following:
(1) The adequacy of the level of surplus as regards policyholders of the insurer remaining after the payment of dividends.
(2) The quality of the earnings of the insurer and the extent to which the reported earnings of the insurer include extraordinary items, such as surplus relief, reinsurance transactions, and reserve destrengthening.
As added by P.L.130-1994, SEC.4 and P.L.116-1994, SEC.8.

IC 27-1-3-26
Order to limit ordinary shareholder dividends
Sec. 26. The department shall establish and follow a practice under which the department issues an order to a domestic insurer to limit the payment of ordinary shareholder dividends by the insurer if the department determines that the surplus of the insurer as regards policyholders:
(1) is not reasonable in relation to the outstanding liabilities of the insurer; and
(2) is not adequate to the financial needs of the insurer.
As added by P.L.130-1994, SEC.5 and P.L.116-1994, SEC.9.

IC 27-1-3-27
Order to limit or disallow payment of ordinary shareholder dividends
Sec. 27. The department shall establish and follow a practice under which the department issues an order to limit or disallow the payment of ordinary shareholder dividends by a domestic insurer if the domestic insurer is found to be financially distressed or troubled.
As added by P.L.130-1994, SEC.6 and P.L.116-1994, SEC.10.

IC 27-1-3-28
Department of insurance fund; establishment; deposits
Sec. 28. (a) The department of insurance fund is established for the following purposes:
(1) To provide supplemental funding for the operations of the department of insurance.
(2) To pay the costs of hiring and employing staff.
(3) To enable the department of insurance to maintain

accreditation by the National Association of Insurance Commissioners.
(4) To carry out any other purpose determined necessary by the department of insurance to carry out the department's duties under this title.
(b) The fund shall be administered by the commissioner. The following shall be deposited in the department of insurance fund:
(1) Audit fees remitted by insurers to the commissioner under section 15(d) of this chapter.
(2) Filing fees remitted by insurers to the commissioner under section 15(a) or 15(e) of this chapter.
(3) Any other amounts remitted to the commissioner or the department that are required by rule or statute to be deposited into the department of insurance fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a particular fiscal year does not revert to the state general fund.
(f) There is annually appropriated to the department of insurance, for the purposes set forth in subsection (a), the entire amount of money deposited in the fund in each year.
As added by P.L.130-1994, SEC.7 and P.L.116-1994, SEC.11. Amended by P.L.252-1995, SEC.1; P.L.91-1998, SEC.4; P.L.173-2007, SEC.7; P.L.234-2007, SEC.189; P.L.100-2012, SEC.65.

IC 27-1-3-29
Enforceability of policies exceeding authority of insurer or violating statute or rule
Sec. 29. (a) Except as otherwise provided by statute, a policy is enforceable against the insurer according to its terms, even if the policy exceeds the authority of the insurer.
(b) A policy that violates a statute or rule is enforceable against the insurer as if the policy conformed to the statute or rule.
(c) Upon the written request of the policyholder or the insured whose rights under the policy are continuing and not transitory, an insurer shall reform and reissue its written policy to comply with the requirements of the law existing at the date of issue or last renewal of the policy.
As added by P.L.268-1999, SEC.2.

IC 27-1-3-30
Expired
(Expired 12-31-2010 by P.L.125-2005, SEC.1.)

IC 27-1-3-31
Expired
(Expired 12-31-2009 by P.L.144-2009, SEC.1.)



CHAPTER 3.1. EXAMINATIONS

IC 27-1-3.1-2
Company
Sec. 2. As used in this chapter, "company" means any person engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative, regulatory, or taxing authority of the commissioner.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-3
Department
Sec. 3. As used in this chapter, "department" refers to the department of insurance of Indiana.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-4
Examiner
Sec. 4. As used in this chapter, "examiner" means any individual or firm authorized by the commissioner to conduct an examination under this chapter.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-5
Insurer
Sec. 5. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-2-3.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-6
NAIC examiner's handbook
Sec. 6. As used in this chapter, "NAIC examiner's handbook" means the Examiners' Handbook adopted by the National Association of Insurance Commissioners.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-7
Person
Sec. 7. As used in this chapter, "person" means any individual, aggregation of individuals, trust, association, partnership, limited liability company, or corporation, or any affiliate of these entities.
As added by P.L.26-1991, SEC.5. Amended by P.L.8-1993, SEC.410.
IC 27-1-3.1-8
Procedure
Sec. 8. (a) The commissioner or any of the commissioner's examiners:
(1) may conduct an examination under this chapter of any company as often as the commissioner, in the commissioner's sole discretion, considers appropriate; and
(2) shall, at a minimum, conduct an examination of every insurer licensed in Indiana at least once every five (5) years.
(b) In scheduling and determining the nature, scope, and frequency of the examinations, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and other criteria as set forth in the NAIC examiner's handbook.
(c) For purposes of completing an examination of any company under this chapter, the commissioner may examine or investigate any person, or the business of any person, in so far as such examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the company.
(d) In lieu of an examination under this chapter of any foreign or alien insurer licensed in Indiana, the commissioner may accept an examination report on such company as prepared by the insurance department of the company's state of domicile or port-of-entry state until January 1, 1994. After January 1, 1994, those reports may only be accepted if:
(1) the insurance department that prepared the report was at the time of the examination accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program; or
(2) the examination is performed with the participation of one (1) or more examiners who are employed by an accredited State Insurance Department and who after a review of the examination work papers and report state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.
As added by P.L.26-1991, SEC.5. Amended by P.L.1-1992, SEC.144.

IC 27-1-3.1-9
Warrant; access to information; refusal; penalties; subpoenas; oaths; order to appear; evidence
Sec. 9. (a) Upon determining that an examination should be conducted, the commissioner or the commissioner's designee shall issue an examination warrant appointing one (1) or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the NAIC examiner's handbook. The commissioner may also employ such other guidelines or procedures as the commissioner considers appropriate.

The commissioner is not required to issue an examination warrant for a data call.
(b) Every company or person from whom information is sought, and the officers, directors, and agents of the company or person, must provide to the examiners appointed under subsection (a) timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, and any or all computer or other recordings relating to the property, assets, business, and affairs of the company being examined. The officers, directors, employees, and agents of the company or person must facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of any company, by its officers, directors, employees, or agents within the company's control, to submit to examination or to comply with any reasonable written request of the examiners, or the failure of any company to make a good faith effort to require compliance with such a request, is grounds for:
(1) suspension;
(2) refusal; or
(3) nonrenewal;
of any license or authority held by the company to engage in an insurance or other business subject to the commissioner's jurisdiction. The commissioner may proceed to suspend or revoke a license or authority upon the grounds set forth in this subsection under IC 27-1-3-10 or IC 27-1-3-19.
(c) The commissioner and the commissioner's examiners may issue subpoenas, administer oaths, and examine under oath any person as to any matter pertinent to an examination conducted under this chapter. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter any order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order is punishable as contempt of court.
(d) When making an examination under this chapter, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners. The cost of retaining these examiners shall be borne by the company that is the subject of the examination.
(e) This chapter does not limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to this title. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.8; P.L.116-1994, SEC.12; P.L.111-2008, SEC.1.

IC 27-1-3.1-10
Reports
Sec. 10. (a) All examination reports shall be comprised of only: (1) facts:
(A) appearing upon the books, records, or other documents of the company; and
(B) ascertained from the agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning the affairs of the company; and
(2) conclusions and recommendations that the examiners find reasonably warranted from those facts.
(b) No more than sixty (60) days after the completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice that affords such company examined a reasonable opportunity of not more than thirty (30) days to make a written submission or rebuttal with respect to any matters contained in the examination report. The thirty (30) day period may be extended if the commissioner, in the commissioner's sole discretion, determines that an extension is appropriate or necessary.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.9; P.L.116-1994, SEC.13.

IC 27-1-3.1-11
Review of report; order
Sec. 11. (a) Within thirty (30) days after the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's workpapers, and enter an order:
(1) adopting the examination report as filed or with modification or corrections;
(2) rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling the report under this chapter; or
(3) calling for an investigatory hearing with no less than twenty (20) days notice to the company for purposes of obtaining additional documentation, data, information and testimony.
(b) If the examination report reveals that the company is operating in violation of any law, regulation, or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure that violation.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-12
Orders; findings and conclusions; appeal; hearing
Sec. 12. (a) All orders entered under section 11(a) of this chapter shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report,

relevant examiner workpapers, and any written submissions or rebuttals.
(b) Any order entered under section 11(a) of this chapter shall be considered a final administrative decision that may be appealed under IC 4-21.5-5, and shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within thirty (30) days of the issuance of the adopted report, the company shall file an affidavit stating that each director has received a copy of the adopted report and related orders.
(c) Any hearing conducted under section 11(a)(3) of this chapter by the commissioner or an authorized representative shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant workpapers or by the written submission or rebuttal of the company. Within twenty (20) days of the conclusion of the hearing, the commissioner shall enter an order under section 11 of this chapter.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.10; P.L.116-1994, SEC.14.

IC 27-1-3.1-13
Hearing
Sec. 13. (a) The commissioner may not appoint an examiner as authorized representative to conduct a hearing. The hearing shall proceed expeditiously with discovery by the company limited to the examiner's workpapers which tend to substantiate any assertions set forth in any written submission or rebuttal. The commissioner or the commissioner's representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation whether under the control of the department, the company, or other persons. The documents produced shall be included in the record and testimony taken by the commissioner or the commissioner's representative shall be under oath and preserved for the record.
(b) This section does not require the department to disclose any information or records which would indicate or show the existence or content of any investigation or activity of a criminal justice agency.
(c) The hearing shall proceed with the commissioner or the commissioner's representative posing questions to the persons subpoenaed. Thereafter, the company and the department may present testimony relevant to the investigation. The commissioner, the department, and the company may cross-examine witnesses. The company and the department shall be permitted to make closing statements and may be represented by counsel of their choice.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.11; P.L.116-1994, SEC.15.
IC 27-1-3.1-14
Confidentiality of report; public inspection; disclosures
Sec. 14. (a) Upon the adoption of an examination report under section 11(a)(1) of this chapter, the commissioner shall continue to hold the content of the examination report as confidential information for a period of thirty (30) days except to the extent provided in section 10(b) of this chapter. Thereafter, the report shall be open for public inspection.
(b) This chapter does not prevent or prohibit the commissioner from disclosing the content of an examination report, preliminary examination report, or results, or any matter relating thereto, to the National Association of Insurance Commissioners, the insurance department of any other state or country, or to law enforcement officials of Indiana or any other state or agency of the federal government at any time, if the agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this chapter.
(c) If the commissioner determines that regulatory action is appropriate as a result of any examination, the commissioner may initiate any proceedings or actions authorized by law.
(d) This chapter does not limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the commissioner may, in the commissioner's sole discretion, consider appropriate.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.12; P.L.116-1994, SEC.16; P.L.11-2011, SEC.4.

IC 27-1-3.1-15
Working papers, recorded information, and documents; confidentiality
Sec. 15. All working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination under this chapter (including trade secrets and information obtained from a federal agency, a foreign country, or the National Association of Insurance Commissioners, or under another state law) are confidential for the purposes of IC 5-14-3-4, are not subject to subpoena, and may not be made public by the commissioner or any other person, except to the extent provided in section 14 of this chapter. However, access may also be granted to the National Association of Insurance Commissioners. Those parties must agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.
As added by P.L.26-1991, SEC.5. Amended by P.L.11-2011, SEC.5.
IC 27-1-3.1-16
Appointment of examiner; conflict of interest; support staff
Sec. 16. (a) No examiner may be appointed by the commissioner if that examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this chapter. However, this section does not automatically preclude an examiner from being:
(1) a policyholder or claimant under an insurance policy;
(2) a grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;
(3) an investment owner in shares of regulated diversified investment companies; or
(4) a settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.
(b) Notwithstanding the requirements of this section, the commissioner may periodically retain on an individual basis qualified actuaries, certified public accountants, and other similar individuals who are independently practicing their professions, even though those persons may from time to time be similarly employed or retained by persons subject to examination under this chapter.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-17
Liability of commissioner, authorized representative, or examiner; attorney's fees
Sec. 17. (a) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this chapter.
(b) No cause of action may arise, and no liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this chapter, if that act of communication or delivery is performed in good faith and without fraudulent intent or the intent to deceive.
(c) This section does not abrogate or modify in any way any common law or statutory privilege or immunity enjoyed by any person identified in subsection (a).
(d) A person identified in subsection (a) is entitled to an award of attorney's fees and costs if that person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of that person's activities in carrying out the provisions of this chapter and if the court finds the action was frivolous, unreasonable, groundless, or litigated in bad faith.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-18 Financial analysis ratios; written requests; examination synopses; confidentiality
Sec. 18. (a) The commissioner shall provide any financial analysis ratios computed by the Insurance Regulatory Information System of the National Association of Insurance Commissioners within five (5) business days after receiving a written request for those ratios.
(b) All examination synopses concerning insurance companies that are submitted to the department by the Insurance Regulatory Information System of the National Association of Insurance Commissioners are confidential and may not be disclosed by the department.
As added by P.L.26-1991, SEC.5.



CHAPTER 3.5. ANNUAL AUDITED FINANCIAL REPORTS

IC 27-1-3.5-2
"Domestic insurer" defined
Sec. 2. (a) As used in this chapter, "domestic insurer" means an insurer organized under the laws of Indiana.
(b) If a domestic insurer is a member of an "insurance holding company system" (as defined in IC 27-1-23-1), the term "domestic insurer" also includes:
(1) any person in immediate control of the domestic insurer; and
(2) any affiliate:
(A) in which the domestic insurer has invested; or
(B) that is indebted to the domestic insurer.
As added by P.L.244-1989, SEC.2.

IC 27-1-3.5-3
"Independent auditor" defined
Sec. 3. As used in this chapter, "independent auditor" means a certified public accountant or a certified public accounting firm that conducts an annual audit of a domestic insurer as required by this chapter.
As added by P.L.244-1989, SEC.2.

IC 27-1-3.5-3.5
"Significant deficiency" defined
Sec. 3.5. As used in this chapter, "significant deficiency" means a reportable condition described in the Professional Standards of the American Institute of Certified Public Accountants.
As added by P.L.251-1995, SEC.3.

IC 27-1-3.5-4
"Work papers" defined
Sec. 4. (a) As used in this chapter, "work papers" means the records kept by the independent auditor of the procedures followed, the tests performed, the information obtained, and the conclusions reached by the independent auditor's audit of the financial statements of a domestic insurer.
(b) The term includes any audit planning documentation, work programs, analyses, memoranda, letters of confirmation and representation, abstracts of company documents, and schedules or commentaries that:
(1) are prepared or obtained by the independent auditor in the course of any audit of the financial statements of a domestic

insurer; and
(2) support the independent auditor's opinion on the domestic insurer's financial statements.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.4.

IC 27-1-3.5-5
Application of chapter; exemptions
Sec. 5. (a) Except as provided in subsections (b) and (c), this chapter applies to all domestic insurers.
(b) A domestic insurer that has:
(1) direct written premiums of less than one million dollars ($1,000,000) in any calendar year; and
(2) less than one thousand (1,000) policyholders or certificate holders of directly written policies nationwide at the end of a calendar year;
is exempt from this chapter with respect to that year. However, the commissioner may require compliance with this chapter upon a finding that compliance with this chapter is necessary for the commissioner to carry out a statutory responsibility.
(c) A foreign or an alien insurer that files an audited financial report in another state or country pursuant to that state's or country's requirement for audited financial reports is exempt, with respect to the year of that audited financial report, from the requirement to file an audited financial report with the commissioner under this chapter, if:
(1) the commissioner has found the other state's or country's requirement for audited financial reports to be substantially similar to the requirements of this chapter;
(2) copies of the audited financial report, the report on significant deficiencies in internal controls, and the accountant's letter of qualifications filed with the other state or country are filed with the commissioner in accordance with the filing dates set forth in sections 8, 12, and 12.5 of this chapter; and
(3) a copy of a notification of an adverse financial condition report that is filed with the other state is filed with the commissioner within the time specified in section 11 of this chapter.
This subsection does not prevent the commissioner from ordering, conducting, or performing examinations of foreign or alien insurers under the rules, regulations, and practices of the department.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.5.

IC 27-1-3.5-6
Annual audit; filing; time; extension
Sec. 6. (a) A domestic insurer shall have an audit by an independent auditor every year and shall file an audited financial report with the commissioner every year before June 1 immediately following the December 31 that ends the year reported on in the

financial report. The commissioner may require a domestic insurer to file an audited financial report earlier than June 1 if the commissioner gives the domestic insurer ninety (90) days advance notice of the earlier filing date.
(b) An extension of the June 1 filing date may be granted by the commissioner for thirty (30) days upon a showing by the insurer and its independent auditor of the reasons for requesting the extension and a determination by the commissioner that there is good cause for an extension. The request for an extension must be submitted in writing at least ten (10) days before the due date, and must include sufficient detail to permit the commissioner to make an informed decision with respect to the requested extension.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.6.

IC 27-1-3.5-6.5
Filing annual audited financial reports by domestic insurer
Sec. 6.5. Except as provided in this chapter, a domestic insurer shall file the annual audited financial reports required under this chapter for the calendar year ending December 31, 1989, and for every calendar year after 1989.
As added by P.L.220-2011, SEC.420.

IC 27-1-3.5-7
Contents of report
Sec. 7. (a) The annual audited financial report filed by a domestic insurer under this chapter shall report:
(1) the financial position of the domestic insurer as of the end of the most recently ended calendar year; and
(2) the results of the domestic insurer's operations, cash flow, and changes in capital and surplus for that year;
in conformity with statutory accounting practices prescribed, or otherwise permitted, by the department of insurance.
(b) The financial statements included in the annual audited financial report filed by a domestic insurer under this chapter shall be examined by an independent auditor. The independent auditor shall conduct its examination of the domestic insurer's financial statements in accordance with generally accepted auditing standards, and shall consider such other procedures illustrated in the Financial Condition Examiner's Handbook published by the National Association of Insurance Commissioners as the independent auditor considers necessary.
(c) An annual audited financial report filed by a domestic insurer under this chapter must include the following:
(1) The report of the insurer's independent auditor.
(2) A balance sheet reporting admitted assets, liabilities, capital, and surplus.
(3) A statement of operations.
(4) A statement of cash flow.
(5) A statement of changes in capital and surplus. (6) Notes to financial statements. The notes must be those required by the National Association of Insurance Commissioners' annual statement instructions and any other notes required by statutory accounting practices, which must include the following:
(A) A reconciliation of differences, if any, between the financial statements included in the audited financial report and the annual statement filed by the insurer under IC 27-1-20-21, including a written description of the nature of these differences.
(B) A summary of the ownership and relationships of the domestic insurer and all affiliated companies.
(d) The financial statements included in a domestic insurer's audited financial report shall be prepared in the same form, and using language and groupings substantially the same, as the relevant sections of the annual statement of the insurer filed with the commissioner under IC 27-1-20-21.
(e) The financial statements included in a domestic insurer's audited financial report must be comparative, presenting the amounts as of December 31 of the year of the report and comparative amounts as of the immediately preceding December 31. However, in the first year in which an insurer is required to file an audited financial report under this chapter, the comparative data may be omitted.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.7.

IC 27-1-3.5-8
Independent auditor
Sec. 8. (a) A domestic insurer that is required by this chapter to file annual audited financial reports shall, not more than sixty (60) days after becoming subject to the requirement, register in writing with the commissioner the name and address of the independent auditor retained by the insurer to conduct the annual audits required by this chapter. The domestic insurer shall continuously ensure that the information provided to the commissioner under this section is accurate, and shall inform the commissioner in writing of any change in the identity or address of its independent auditor.
(b) A domestic insurer shall obtain a letter from its independent auditor that:
(1) states that the independent auditor is aware of the provisions of IC 27 and the administrative rules of the department of insurance that relate to auditing, accounting, and financial matters; and
(2) affirms that the independent auditor will express its opinion on the financial statements of the domestic insurer in the terms of their conformity to the statutory accounting practices prescribed or otherwise permitted by the department, specifying such exceptions as the independent auditor may believe appropriate.
The domestic insurer shall file a copy of this letter with the

commissioner.
(c) If an independent auditor that audited the most recent financial report filed by the insurer with the commissioner under this chapter subsequently ceases to be the independent auditor for the insurer, the insurer shall:
(1) not more than five (5) business days after the cessation of the independent auditor's services, notify the commissioner in writing of the identity and address of the new independent auditor;
(2) not more than ten (10) business days after the notification given in subdivision (1), furnish the commissioner with a separate letter that states whether in the twenty-four (24) months preceding the engagement of the new independent auditor there were any disagreements between the insurer and its former independent auditor on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of the former independent auditor, would have caused the former independent auditor to make reference to the subject matter of the disagreement in the former independent auditor's statement of its opinion on the insurer's financial report, and, if there was such a disagreement, provides a description of the disagreement. Disagreements required to be reported under this subdivision include those at the decision making level that were resolved:
(A) to the former accountant's satisfaction; and
(B) not to the former accountant's satisfaction; and
(3) comply with subsection (d).
For the purposes of this subsection, "decision making level" refers to the personnel of the insurer who are responsible for the presentation of the insurer's financial statements and the personnel of the independent auditor who are responsible for rendering the opinion of the auditor on the insurer's financial report.
(d) A domestic insurer subject to the provisions of subsection (c) shall:
(1) provide its former independent auditor with a copy of the letter furnished to the commissioner under subsection (c)(2); and
(2) request in writing its former independent auditor to furnish a letter addressed to the insurer stating whether the former independent auditor agrees with the statements contained in the letter furnished to the commissioner under subsection (c)(2) and, if not, stating the reasons for the former independent auditor's disagreement.
The domestic insurer shall furnish the commissioner with a copy of any responsive letter it receives from its former independent auditor within five (5) business days after the insurer receives the letter.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.8.
IC 27-1-3.5-9
Qualifications of independent auditor
Sec. 9. (a) For the purposes of this chapter, the commissioner may not recognize as an independent auditor any individual or firm that is not:
(1) a certified public accountant (if an individual) or made up of certified public accountants (if a firm); or
(2) in good standing with:
(A) the American Institute of Certified Public Accountants; and
(B) all of the authorities that license certified public accountants and certified public accounting firms in the states in which the individual or firm is licensed to practice.
(b) A partner or other individual responsible for rendering a report may not act in that capacity for more than five (5) consecutive years. An individual who has been responsible for rendering a report for five (5) years is disqualified from acting in that or a similar capacity for the same company or its insurance subsidiaries or affiliates for five (5) years. A domestic insurer may apply to the commissioner and request to be exempted from the five (5) year rotation requirement on the basis of unusual circumstances. The commissioner may consider the following factors in determining if relief should be granted:
(1) The number of partners, expertise of the partners, or number of insurance clients in the currently registered firm.
(2) The premium volume of the domestic insurer.
(3) The number of jurisdictions in which the domestic insurer transacts business.
(c) The commissioner may not recognize as an independent auditor or accept an annual audited financial report prepared in whole or part by a person who:
(1) has been convicted of fraud, bribery, a violation of the Racketeer Influenced and Corrupt Organizations Act under federal law (18 U.S.C. 1961 through 1968) or state law (IC 35-45-6) or any dishonest conduct or practices under federal or state law;
(2) has been found to have violated the insurance law of this state with respect to any previous reports submitted under this chapter; or
(3) has demonstrated a pattern or practice of failing to detect or disclose material information in previous reports filed under this chapter.
(d) The commissioner may conduct a hearing under IC 4-21.5 to determine whether an independent auditor engaged by a domestic insurer is sufficiently independent of that domestic insurer to be capable of exercising independent judgment and expressing an objective opinion on the financial statements in the annual financial report filed by the insurer under this chapter. If the commissioner determines that the auditor is not sufficiently independent of the insurer, the commissioner shall require the insurer to replace the

auditor with another that is sufficiently independent of the insurer.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.9; P.L.11-2011, SEC.6.

IC 27-1-3.5-10
Consolidated returns
Sec. 10. A domestic insurer may apply in writing to the commissioner for approval to satisfy the requirements of this chapter by filing audited consolidated or combined financial statements instead of separate annual audited financial statements if the insurer is part of a group of insurance companies that utilizes a pooling or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer cedes all of the insurer's direct and assumed business to the pool. If a domestic insurer whose application is approved elects to file a consolidated return, the insurer shall file, with its financial statements, a columnar consolidating or combining schedule, which must meet the following requirements:
(1) Amounts shown on the consolidated or combined audited financial report shall be shown on the schedule.
(2) Amounts for each insurer subject to this section shall be stated separately.
(3) Noninsurance operations shall be shown on the schedule on an individual basis.
(4) Explanations of consolidating and eliminating entries shall be included.
(5) A reconciliation shall be included of any differences between the amounts shown in the individual insurer columns of the schedule and comparable amounts shown on the annual statements of the insurers.
As added by P.L.244-1989, SEC.2. Amended by P.L.130-1994, SEC.13; P.L.116-1994, SEC.17.

IC 27-1-3.5-11
Report from independent auditor of financial condition irregularities; subsequent facts
Sec. 11. (a) A domestic insurer required to file annual audited financial reports under this chapter shall require its independent auditor to report in writing to the board of directors or the board of director's audit committee, not more than five (5) business days after making a determination, the independent auditor's determination that:
(1) the domestic insurer has materially misstated to the commissioner the financial condition of the insurer as of the date of the balance sheet being examined by the independent auditor; or
(2) the domestic insurer does not meet the minimum capital and surplus requirements of Indiana as of the date of the balance sheet being examined by the independent auditor.
The domestic insurer who has received a report under this section shall forward a copy of the report to the commissioner within five (5)

business days after receipt of the report and shall provide the independent accountant making the report with evidence of the report being furnished to the commissioner. An independent auditor who does not receive the evidence that the report was filed with the commissioner within the required five (5) business days shall furnish the commissioner a copy of the report within the next five (5) business days. An independent auditor may not be liable to any person for a statement made in connection with this subsection, if the statement is made in good faith compliance with this subsection.
(b) If the independent auditor of a domestic insurer, after the filing of the insurer's audited financial report under this chapter, becomes aware of facts that, if the independent auditor had been aware of the facts when writing its report, might have affected the independent auditor's report that was included in the insurer's audited financial report, the independent auditor shall take such action as is prescribed in the Professional Standards of the American Institute of Certified Public Accountants.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.10.

IC 27-1-3.5-12
Report describing deficiencies in internal control structure
Sec. 12. (a) A domestic insurer required by this chapter to file an audited financial report with the commissioner shall also furnish the commissioner with:
(1) a written report (or a letter on reportable conditions) describing the significant deficiencies in the insurer's internal control structure, if internal control deficiencies were noted by the domestic insurer's independent auditor in connection with its audit; and
(2) a written discussion of any remedial action taken or proposed in connection with the written report.
(b) The written report and written discussion required under subsection (a) must be filed not later than sixty (60) days after the filing of the annual audited financial statements.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.11.

IC 27-1-3.5-12.5
Letter from independent auditor; contents
Sec. 12.5. The independent auditor shall furnish the domestic insurer, in connection with and for inclusion in the filing of the annual audited financial report, a letter stating the following:
(1) That the independent auditor is independent with respect to the insurer and conforms to the standards of the independent auditor's profession as contained in the Code of Professional Ethics and Pronouncements of the American Institute of Certified Public Accountants and the rules of Professional Conduct of the Indiana State Board of Accountancy.
(2) The: (A) general background and experience; and
(B) experience in audits of insurers;
of the staff assigned to the audit. The letter must also state whether each member of the staff is a certified public accountant. This subdivision does not prohibit the independent auditor from using the staff considered appropriate where such use is consistent with the standards prescribed by generally accepted auditing standards.
(3) That the independent auditor understands that the commissioner will be relying on the independent auditor's annual audited financial report and the independent auditor's opinion in the report for the monitoring and regulation of the financial positions of the insurers.
(4) That the independent auditor consents to the requirements of section 13 of this chapter and agrees to make available for review by the commissioner, the commissioner's designee, or the commissioner's appointed agent, any of the independent auditor's work papers and significant communications.
(5) That the independent auditor is properly licensed by an appropriate state licensing authority and is a member in good standing in the American Institute of Certified Public Accountants.
(6) That the independent auditor is in compliance with the requirements of section 9 of this chapter.
As added by P.L.251-1995, SEC.12.

IC 27-1-3.5-13
Independent audit work papers and communications; review by department examiners
Sec. 13. (a) A domestic insurer required to file an audited financial report under this chapter shall require its independent auditor to make available for review by department examiners:
(1) all work papers prepared in the conduct of the independent auditor's examination; and
(2) any record of significant communications related to the audit between the independent auditor and the insurer that took place at:
(A) the offices of the insurer;
(B) the department;
(C) the offices of the independent auditor; or
(D) any other reasonable place designated by the commissioner.
The insurer shall require the independent auditor to retain the audit work papers and communications until the department has filed a report on the examination covering the period of the audit but not later than seven (7) years after the date of the audit report.
(b) Department examiners, in conducting a review of an independent auditor's work papers, may make and retain copies of the work papers and communications. A review of an independent auditor's work papers and communications shall be considered an

investigation and all work papers and communications obtained or copied during the course of that investigation are confidential under IC 27-1-3.1-15.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.13.

IC 27-1-3.5-14
Exemption application; hearing
Sec. 14. (a) In response to a written application from a domestic insurer, the commissioner may grant an exemption from compliance with this chapter if the commissioner finds, upon review of the application, that compliance with this chapter would constitute a financial or an organizational hardship upon the domestic insurer. An exemption may be granted at any time for a specified period.
(b) Within ten (10) days after the denial of a domestic insurer's written request for an exemption from this chapter, the insurer may, in writing, request a hearing on its application for an exemption. The hearing shall be held under IC 4-21.5.
As added by P.L.244-1989, SEC.2. Amended by P.L.251-1995, SEC.14.

IC 27-1-3.5-15
Repealed
(Repealed by P.L.251-1995, SEC.22.)

IC 27-1-3.5-16
Penalty for noncompliance
Sec. 16. A domestic insurer that fails to file an audited annual financial report before July 1 or any other deadline established by the commissioner for the insurer under this chapter without having obtained an extension is subject to a civil penalty of fifty dollars ($50) per day until the report is received by the commissioner.
As added by P.L.244-1989, SEC.2.

IC 27-1-3.5-17
Effect of chapter on examinations under IC 27-1-3.1
Sec. 17. This chapter does not prohibit or in any way restrict the commissioner from ordering, conducting, or performing examinations of insurers under IC 27-1-3.1.
As added by P.L.244-1989, SEC.2. Amended by P.L.26-1991, SEC.6.

IC 27-1-3.5-18
British or Canadian insurers
Sec. 18. (a) In the case of a British or Canadian insurer, the annual audited financial report refers to the annual statement of total business on the form filed by the company with its domiciliary supervision authority audited by an independent auditor.
(b) For a British or Canadian insurer, the letter required under section 8 of this chapter shall state that the accountant is aware of the requirement relating to the annual audited statement filed with the

commissioner under section 6 of this chapter and shall affirm that the opinion expressed is in conformity with those requirements.
As added by P.L.251-1995, SEC.15.



CHAPTER 4. REPEALED



CHAPTER 5. CLASSIFICATION OF INSURANCE

allocated to the account, their investment or income, or mortality experience shall be adjusted by withdrawals from or additions to such account so that the assets of such account shall always equal the assets required to satisfy all liabilities arising under contracts fundable by such account.
CLASS 2.
(a) To insure any persons against bodily injury, disablement or death resulting from accident and against disablement resulting from disease and every insurance appertaining thereto;
(b) To insure against loss or damage resulting from accident to, or injury sustained by, an employee or other person for which accident or injury the insured is liable;
(c) To insure against loss or damage by burglary, theft or housebreaking;
(d) To insure glass, its fittings or lettering thereon, against breakage or damage;
(e) To insure against loss from injury to persons or property which results accidentally from steam-boilers, elevators, electrical devices, engines and all machinery and appliances used in connection therewith or operated thereby; and to make inspection of and issue certificates of inspection upon such boilers, elevators, electrical devices, engines, machinery and appliances;
(f) To insure against any loss, expense and/or liability resulting from the ownership, maintenance, use and/or operation of any automobile or other motor vehicle, including complete line coverage on automobiles or other motor vehicles;
(g) To insure against loss or damage by water to any goods or premises arising from the breakage or leakage of sprinklers and/or water-pipes;
(h) To insure against any loss or damage resulting from accident to or injury suffered by any person, for which loss or damage the insured is liable; excepting employer's liability insurance as authorized under subsection (b) of Class 2 of this section;
(i) To insure persons, associations or corporations against loss or damage by reason of the giving or extending of credit;
(j) To insure against loss or damage on account of encumbrances upon or defects in the title to real estate and against loss by reason of the nonpayment of the principal or interest of bonds, mortgages or other evidences of indebtedness;
(k) To become surety or guarantor for any person, partnership or corporation in any position or place of trust or as custodian of money or property, public or private; to become a surety or guarantor for the performances by any person, copartnership or corporation of any lawful obligation, undertaking, agreement or contract of any kind, except contracts or policies of insurance, to become surety or guarantor for the performance of insurance contracts where surety bonds are required by states or municipalities. The business covered by this subsection (k) shall be considered as fidelity and surety obligations and construed as such regardless of any other classification contained in this chapter to the contrary; (l) To insure against any other casualty or insurance risk specified in the articles of incorporation which lawfully may be made the subject of insurance and for which specific provision is not made in this chapter.
(m) To insure against legal expenses, such as attorneys fees, court costs, witness fees and incidental expenses incurred in connection with the use of the professional services of attorneys at law, in consideration of a specified payment for an interval of time, regardless of whether payment is made by the beneficiaries individually or by a third person for them, so that the total cost incurred by assuming the obligation is spread directly or indirectly among the group, except those expenses resulting from the following:
(1) Retainer contracts made with a single client with the fee based on an estimate of the nature and the amount of services that will be provided to that client, and similar contracts made with a group of clients involved in the same or closely related legal matters (such as class actions).
(2) Plans providing no benefits other than a limited amount of consultation and advice on simple matters either alone or in combination with referral services or the promise of fee discounts for other matters.
(3) Plans providing limited benefits on simple legal matters on a voluntary and informal basis, not involving a legally binding promise, in the context of an employment or educational or similar relationship.
(4) Legal services provided by unions or employee associations to its members in matters solely relating to employment or occupation, and provided, further, that nothing in this chapter shall prohibit group legal services of any other kind.
(5) Payment of fines, penalties, judgments or assessments.
CLASS 3.
(a) To make insurance on buildings and personal property of every description against loss or damage, including loss of use or occupancy, caused by fire, smoke or smudge, lightning or other electrical disturbance, earthquake, windstorm, cyclone, tornado, tempest, hail, frost or snow, ice, sleet, weather or climatic conditions, including excess or deficiency of moisture, flood, rain or drought, rising of the waters of the ocean, or its tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, and by explosion, whether fire ensues or not, except explosion of steam-boilers;
(b) To insure against loss or damage from any cause, to crops or farm products and loss of rental value of land used in producing such crops or products;
(c) To insure against loss or damage by water or other fluid to any goods or premises arising from the breakage or leakage of sprinklers, pumps, or other apparatus erected for extinguishing fires or of other conduits or containers or by water entering through leaks or openings in buildings and/or water-pipes, and against accidental injury to such

sprinklers, pumps, or other apparatus, conduits, containers or water-pipes;
(d) To insure vessels, boats, cargoes, goods, merchandise, freight, specie, bullion, jewels, profits, commissions, bank notes, bills of exchange, other evidences of debt, bottomry and respondentia interests, and other property against loss or damage by any or all of the risks of lake, river, canal and inland navigation and transportation, and other insurances appertaining to or connected with marine risks, including complete line coverage automobile insurance, and also insurance on any other property or risk, or the use thereof, by reason of any contingency unless the granting of such insurance is contrary to public policy. However, such companies may not grant or make insurance against:
(1) losses arising from explosion of steam boilers;
(2) losses arising from breakage of plate or other glass, except when caused by fire, wind, or hail storm, and except when the loss occurs to glass which is a part of any dwelling house;
(3) risks of the classes commonly known as fidelity insurance and surety bonds;
(4) risks of the classes commonly known as burglary or theft insurance, except as above specifically permitted, and except for the risks to any dwelling house; and
(5) the risk of legal liability by reason of bodily injury to the person except as such liability may result from the ownership, maintenance, use or operation of an automobile.
(Formerly: Acts 1935, c.162, s.59; Acts 1957, c.265, s.1; Acts 1959, c.87, s.1; Acts 1961, c.138, s.2.) As amended by Acts 1978, P.L.129, SEC.1; Acts 1982, P.L.160, SEC.1; P.L.260-1983, SEC.5.

IC 27-1-5-2
Management of segregated investment account
Sec. 2. Notwithstanding any other provisions of this article, any company which has established or establishes on or after March 8, 1935, a segregated investment account of assets as authorized in Class 1(c) of section 1 of this chapter may provide that such segregated investment account of assets shall be managed by a committee, board, or similarly designated body, the members of which need not be otherwise affiliated with such company or its board of directors and the members of which may be elected solely by the owners of the contracts issued and outstanding under such account, and may further provide that each contract owner under such account shall have the right, with respect to the election of members of such committee, board, or body and with respect to other matters pertaining only to such account, to vote a number of votes proportionate to the value of the contract owner's interest in the account in the manner provided by such rules as may be adopted by such committee, board, or body.
(Formerly: Acts 1935, c.162, s.59a; Acts 1967, c.127, s.6.) As amended by P.L.252-1985, SEC.13.
IC 27-1-5-3
"Property" and "property interests" defined
Sec. 3. "Property" and "property interests", as used in section 1 of this chapter, shall include real and personal property, chattels real, currency, coin, bank notes, bullion, postage or revenue stamps, express, postal, pension or bank money orders, bonds, debentures, checks, coupons, demand or time drafts, bills of exchange, acceptances, promissory notes, certificates of deposit, certificates of stock, warehouse receipts, bills of lading, and all other choses in action.
(Formerly: Acts 1935, c.162, s.60.) As amended by P.L.252-1985, SEC.14.

IC 27-1-5-4
Repealed
(Repealed by P.L.255-1995, SEC.15.)



CHAPTER 6. FORMATION OF DOMESTIC COMPANIES

IC 27-1-6-2
Applicable rights, powers, privileges, duties, obligations, and liabilities
Sec. 2. Any insurance company incorporated as such under this chapter, and its successors shall have the rights and powers, shall be entitled to the privileges, and shall be subject to the duties, obligations, and liabilities as prescribed in this article.
(Formerly: Acts 1935, c.162, s.62.) As amended by P.L.252-1985, SEC.16.

IC 27-1-6-3
Names; required and prohibited words; similarity of names; change of name
Sec. 3. The name of any company organized under this article shall contain the word "insurance" and the word "company," "corporation" or "incorporated," or shall end with an abbreviation of one of these words, except that the word "company" or the abbreviation "Co." may be used only if that word or abbreviation is not immediately preceded by the word "and," or any substitute therefor.
No company organized under this article shall:
(a) Use as a part of its corporate name the words "United States," "Federal," "government," "official," or any word that would imply that the company was an administrative agency of the state of Indiana or of the United States, or is subject to supervision of any department other than the department of insurance of the state of Indiana.
(b) Take or assume a corporate name the same as, or confusingly similar to, the name of any other insurance company then existing under the laws of this state or authorized to transact business in this state, unless at the same time (1) such other company shall change its corporate name or withdraw from transacting business in this state, and (2) the written consent of such company, signed and verified under oath by its secretary, shall be filed with the department.
Any company organized under this article may change its

corporate name at any time by amending its articles of incorporation in the manner hereinafter provided. The provisions of this section shall not affect the right of any insurance company which is existing under the laws of this state on March 8, 1935, or of any such company which thereafter reorganizes or reincorporates under this article or of any company authorized to transact business in this state on March 8, 1935, to continue the use of its corporate name.
(Formerly: Acts 1935, c.162, s.63.) As amended by Acts 1977, P.L.281, SEC.3; P.L.1-2009, SEC.145.

IC 27-1-6-4
Articles of incorporation; contents
Sec. 4. The incorporators shall execute articles of incorporation, not inconsistent with the provisions of this article, setting forth the following:
(a) The name of the proposed corporation.
(b) The post office address of its principal office.
(c) A precise and accurate statement of the purpose or purposes for which the company is organized, which shall be restricted to the kind or kinds of insurance comprised within one (1) of the classes of insurance specified in IC 27-1-5-1, and that it is organized under this article.
(d) The term for which it is to continue as a corporation, which may be perpetual.
(e) In the case of a stock company, the amount of its capital and the aggregate number of shares which the company shall have authority to issue and the par value thereof.
(f) The amount of paid-in capital with which the company will begin business.
(g) The plan or principle upon which the business is to be transacted.
(h) The name, occupation, and post office address of each of the incorporators.
(i) The names of the first officers and directors, their post office addresses, and their terms of office.
(j) Any other provisions, consistent with the laws of this state, for the regulation of the business and conduct of the affairs of the company and creating, defining, limiting, or regulating the powers of the company, of the directors, or of the shareholders or any class or classes of shareholders.
(Formerly: Acts 1935, c.162, s.64.) As amended by P.L.252-1985, SEC.17.

IC 27-1-6-5
Publication of notice of intention to organize
Sec. 5. At least ten (10) and not more than twenty (20) days prior to the presentation of the articles of incorporation to the department as provided in section 6 of this chapter, the incorporators shall publish at least once in a newspaper of general circulation, printed and published in the English language, in the county in which the

principal office of the proposed company is to be located, and at least once in a newspaper of general circulation, printed and published in the English language, in the city of Indianapolis, Marion County, Indiana, a notice of intention to organize such a corporation, which publication shall contain the following:
(a) The name of the proposed company.
(b) A statement that the proposed company is to be organized under the provisions of this article.
(c) The general character and class or classes of insurance to be transacted by the proposed company.
(d) The time when the articles of incorporation will be presented to the department.
(e) The names, occupations, and addresses of the incorporators.
(Formerly: Acts 1935, c.162, s.65.) As amended by P.L.252-1985, SEC.18.

IC 27-1-6-6
Articles of incorporation; form; execution
Sec. 6. The form of the articles of incorporation shall be prescribed and furnished by the department. The articles of incorporation shall be:
(1) prepared and signed in triplicate originals by all of the incorporators, or, in the case of a redomestication under IC 27-1-6.5, by the corporate officers if the original incorporators are no longer available;
(2) acknowledged by at least three (3) of the incorporators or corporate officers before a notary public; and
(3) presented in triplicate originals to the department at the office of the department.
(Formerly: Acts 1935, c.162, s.66.) As amended by P.L.116-1994, SEC.18.

IC 27-1-6-7
Articles of incorporation; submission to department; proof of publication
Sec. 7. At the time of presenting the articles of incorporation for approval, the incorporators shall file with the department the proof of publication required by section 5 of this chapter. The department shall determine whether the proof of publication conforms with the provisions of section 5 of this chapter and is hereby authorized to approve or disapprove the same. If the department shall disapprove the proof of publication, it shall endorse its disapproval thereon and return the proof of publication and the articles of incorporation to the incorporators. If the department approves the proof of publication, it shall then consider the articles of incorporation.
(Formerly: Acts 1935, c.162, s.67.) As amended by P.L.252-1985, SEC.19.

IC 27-1-6-8
Articles of incorporation; approval or disapproval by department Sec. 8. The department is hereby authorized, in its discretion, to approve or disapprove the articles of incorporation of the proposed company. If the department shall approve the articles of incorporation of the proposed company, it shall write or stamp, in an appropriate place on each of said triplicate copies of such articles of incorporation, the words "Approved by the department of insurance of the state of Indiana"; and the date of such approval, beneath which shall appear the impression of the seal of the department and the signature of the commissioner.
(Formerly: Acts 1935, c.162, s.68.)

IC 27-1-6-9
Articles of incorporation; submission to attorney general
Sec. 9. In the event the department approves the articles of incorporation of the proposed company, it shall then submit the proposed articles of incorporation to the attorney general for the state of Indiana, who shall examine said articles. If the attorney general finds that the articles of incorporation conform to the provisions of this article and are not inconsistent with the constitution of this state, and of the United States, he shall so certify and shall thereupon return the articles of incorporation to the department with his approval endorsed thereon.
(Formerly: Acts 1935, c.162, s.69.) As amended by P.L.252-1985, SEC.20.

IC 27-1-6-10
Articles of incorporation; submission to secretary of state; filing
Sec. 10. When the articles of incorporation have been approved by the attorney-general and returned to the department, then the department shall present the same to the secretary of state for the state of Indiana. If the secretary of state finds that the articles of incorporation conform to law, he shall indorse his approval upon each of the triplicate copies of the articles, and when all fees have been paid as required by law, he shall file one (1) copy in his office and return the other two (2) copies to the incorporators or their representatives.
(Formerly: Acts 1935, c.162, s.70.)

IC 27-1-6-11
Articles of incorporation; filing certified copy with department; surety bond; permit for completion of organization; procedure
Sec. 11. (a) When the articles of incorporation are returned to the incorporators or their representatives bearing the endorsement of the approval of the secretary of state, as provided in section 10 of this chapter, the incorporators or their representatives shall obtain a certified copy of the articles of incorporation from the secretary of state and file such certified copy with the department.
(b) The incorporators shall also file with the department a surety bond payable to the state of Indiana in the sum of ten thousand dollars ($10,000), with surety to be approved by the commissioner

or collateral in the sum of ten thousand dollars ($10,000), as approved by the commissioner, and conditioned upon the faithful accounting to the department on completion of organization and receipt of its certificate of authority from the department, or to its shareholders, members, applicants for policies and creditors, or the trustee, receiver, or assignee of the proposed company duly appointed in any proceedings in any court of competent jurisdiction in the state in accordance with their respective rights in case the organization of the proposed company should not be completed and a certificate of authority should not be procured from the department.
(c) Whenever the incorporators have filed their certified copy of the articles of incorporation and bond as provided in this section, then the department may issue a permit for completion of organization. The company shall have authority under such permit to solicit subscriptions and payments for capital stock, if a stock company, and applications and advance premiums for insurance, if a mutual company, and to exercise such powers, subject to the limitations in this article prescribed, as may be necessary and proper in completing its organization and qualifying itself for a certificate of authority from the department to make the kind or kinds of insurance proposed in its articles of incorporation, provided that such company shall not issue policies or enter into contracts of insurance until it shall have received the certificate of the department authorizing it so to do.
(Formerly: Acts 1935, c.162, s.71.) As amended by P.L.252-1985, SEC.21.

IC 27-1-6-12
Commencement of corporate existence; powers
Sec. 12. Upon the issuance of the permit for completion of organization by the department, the corporate existence shall begin, and thereupon such incorporators and their associates shall become a body corporate with power to sue and be sued, contract and be contracted with, adopt a seal, and do such other acts, subject to the provisions and to the restrictions of this article, as shall be needful to accomplish the purpose of completing its organization, provided, that such company shall not issue policies or enter into contracts of insurance until it shall have received the certificate of the department authorizing it so to do.
(Formerly: Acts 1935, c.162, s.72.) As amended by P.L.252-1985, SEC.22.

IC 27-1-6-13
Requirements for commencing business or incurring indebtedness; liability for violations
Sec. 13. Any company organized under this article shall not transact any business or incur any indebtedness until:
(a) one (1) of the triplicate copies of the articles of incorporation, bearing the approval of the department and the attorney general and the endorsement of the approval of the

secretary of state, as provided in section 10 of this chapter has been filed for record with the county recorder of the county in which the principal office is located; and
(b) a certified copy of the permit for completion of organization, issued pursuant to section 11 of this chapter, shall be filed for record with the county recorder of the county in which the principal office is located, which certified copy shall be evidence only that the company has been authorized to proceed in the completion of its organization.
If a company transacts any business or incurs any indebtedness in violation of this section, the officers who participated therein and the directors, except those who dissented therefrom and caused their dissent to be filed at the time in the principal office of the company or who, being absent, filed their dissent upon learning of the action, shall be severally liable for the debts or liabilities of the company so incurred or arising therefrom.
(Formerly: Acts 1935, c.162, s.73.) As amended by P.L.252-1985, SEC.23.

IC 27-1-6-14
Stock companies; capital stock and surplus requirements
Sec. 14. (a) A domestic capital stock company that organized before March 7, 1967, must maintain a paid-in capital stock of not less than:
(1) two hundred thousand dollars ($200,000), if it markets one (1) or more kinds of insurance under Class I;
(2) two hundred thousand dollars ($200,000), if it markets one (1) kind of insurance under Class II, other than Class II(k) insurance;
(3) three hundred thousand dollars ($300,000), if it markets two (2) kinds of insurance under Class II, other than Class II(k) insurance;
(4) four hundred thousand dollars ($400,000), if it markets three (3) or more kinds of insurance under Class II, other than Class II(k) insurance;
(5) four hundred thousand dollars ($400,000), if it markets one (1) or more kinds of insurance under Class III;
(6) seven hundred fifty thousand dollars ($750,000), if it markets one (1) or more kinds of insurance under both Class II and Class III; or
(7) seven hundred fifty thousand dollars ($750,000), if it markets one (1) or more kinds of insurance under Class II, including Class II(k) insurance.
(b) A domestic capital stock company that organized after March 6, 1967, and before July 1, 1977, must maintain a paid-in capital stock of not less than:
(1) four hundred thousand dollars ($400,000), if it markets one (1) or more kinds of insurance under Class I;
(2) four hundred thousand dollars ($400,000), if it markets one (1) or more kinds of insurance under Class II, other than Class

II(k) insurance;
(3) four hundred thousand dollars ($400,000), if it markets one (1) or more kinds of insurance under Class III;
(4) seven hundred fifty thousand dollars ($750,000), if it markets one (1) or more kinds of insurance under both Class II and Class III; or
(5) seven hundred fifty thousand dollars ($750,000), if it markets one (1) or more kinds of insurance under Class II, including Class II(k) insurance.
(c) A domestic capital stock company that organized after June 30, 1977, must maintain a paid-in capital stock of not less than one million dollars ($1,000,000).
(d) A domestic capital stock company must deposit with the department the following percentage of its paid-in capital stock requirement under this section in cash or in obligations of the United States:
(1) Twenty-five percent (25%), if it organized before July 1, 1977.
(2) Ten percent (10%), if it organized after June 30, 1977.
(e) A domestic capital stock company must maintain a surplus of not less than two hundred fifty thousand dollars ($250,000). However, when it organizes, it must have a surplus of not less than one million dollars ($1,000,000).
(f) If the commissioner determines that the continued operation of a domestic capital stock company may be hazardous to the policyholders or the general public, the commissioner may, upon the commissioner's determination, issue an order requiring the insurer to increase the insurer's capital and surplus based on the type, volume, and nature of the business transacted.
(Formerly: Acts 1935, c.162, s.74; Acts 1955, c.316, s.1; Acts 1959, c.13, s.1; Acts 1967, c.127, s.2.) As amended by Acts 1977, P.L.282, SEC.1; Acts 1980, P.L.169, SEC.1; P.L.130-1994, SEC.14; P.L.116-1994, SEC.19.

IC 27-1-6-15
Mutual companies; initial subscriptions and premiums; deposits; surplus
Sec. 15. (a) Except as provided in subsection (b), a domestic mutual company that organized before July 1, 1977, must maintain a surplus of not less than two hundred fifty thousand dollars ($250,000). This subsection does not apply to a standard farm mutual insurance company that is organized under IC 27-5 (before its repeal) or IC 27-5.1.
(b) A domestic mutual company that organized before July 1, 1977, must maintain a surplus of not less than:
(1) seven hundred fifty thousand dollars ($750,000), if it markets one (1) or more kinds of insurance under both Class II and Class III, other than Class II(k) insurance;
(2) one million dollars ($1,000,000), if it markets one (1) or more kinds of insurance under Class II, including Class II(k)

insurance; or
(3) one million dollars ($1,000,000), if it markets one (1) or more kinds of insurance under both Class II and Class III, including Class II(k) insurance.
(c) A domestic mutual company that organized after June 30, 1977, must maintain a surplus of not less than one million two hundred fifty thousand dollars ($1,250,000). However, when it organizes, it must:
(1) have a surplus of not less than two million dollars ($2,000,000);
(2) for the one (1) or more kinds of insurance under Class I that it intends to market, have received applications for insurance from not less than four hundred (400) persons, each application for an amount not less than one thousand dollars ($1,000), and have received the first year's premium due on a policy to be issued on each such application; and
(3) for the one (1) or more kinds of insurance under Class II or Class III that it intends to market, have received applications for insurance covering not less than eight hundred (800) separate risks in not less than forty (40) policies to be issued to not less than forty (40) members, and have received premiums amounting to not less than one hundred thousand dollars ($100,000) for those policies.
(d) A domestic mutual company must deposit with the department in cash or in obligations of the United States:
(1) twenty-five thousand dollars ($25,000), if it organized before June 30, 1955;
(2) fifty thousand dollars ($50,000), if it organized after June 29, 1955, and before March 7, 1967; or
(3) one hundred thousand dollars ($100,000), if it organized after March 6, 1967.
This subsection does not apply to a standard farm mutual insurance company that is organized under IC 27-5 (before its repeal) or IC 27-5.1.
(e) If the commissioner determines that the continued operation of a domestic mutual company may be hazardous to the policyholders or the general public, the commissioner may, upon the commissioner's determination, issue an order requiring the insurer to increase the insurer's capital and surplus based on the type, volume, and nature of the business transacted.
(Formerly: Acts 1935, c.162, s.75; Acts 1955, c.316, s.2; Acts 1967, c.127, s.3.) As amended by Acts 1977, P.L.282, SEC.2; P.L.130-1994, SEC.15; P.L.116-1994, SEC.20; P.L.129-2003, SEC.1.

IC 27-1-6-16
Extension of charter powers and licenses; limitation of actions
Sec. 16. (a) The charter powers and licenses of any domestic insurers authorized to market one or more kinds of insurance or reinsurance under Class II or Class III and meeting the requirements

set out in section 14 or 15 of this chapter may be broadened and extended hereunder to include the right, power and authority to make any one or more of the kinds of insurance and reinsurance specified in both Class II and Class III of IC 27-1-5-1.
(b) Any domestic company authorized to insure against loss or damage by fire, which has been actively engaged in the fire insurance business continuously for ten (10) years or more, or whose predecessor or predecessors, if any prior to merger or consolidation, shall have been so engaged for such period, may, if it complies with the provisions of this subsection and without complying with the capitalization and surplus requirements of section 14 or section 15 of this chapter, insure against loss or damage to dwellings and appurtenant structures and to the contents thereof and any other personal property of a similar nature of the insured or of the members of his household, resulting from any peril, and may, in connection with making such insurance, also make insurance against the legal liability of the insured or of the members of his household, and for any medical, surgical and hospital expenses of any person other than the insured or such members, arising out of nonbusiness pursuits of the insured or such members or out of the condition of, or acts performed by the insured or such members on such dwellings and appurtenant structures and the real estate on which each is located. Where a company is entitled to make such additional insurance solely by virtue of this subsection, it shall not make such insurance unless it has made reinsurance arrangements satisfactory to the commissioner whereby all of such additional insurance is reinsured with a company which is qualified under IC 27-1 to make reinsurance of such additional kind of insurance. The charter powers and licenses of any domestic insurer meeting the requirements set out in this subsection may be broadened and extended hereunder to include the right, power and authority to make any one or more of the kinds of insurance permitted by this subsection.
(c) No policy issued by a mutual company including a farm mutual insurance company, shall be required to contain a provision limiting the time within which suit against the insurer on such policy must be filed.
(Formerly: Acts 1935, c.162, s.75 1/2; Acts 1947, c.50, s.1; Acts 1957, c.265, s.2; Acts 1967, c.233, s.2.) As amended by Acts 1977, P.L.282, SEC.3; P.L.129-2003, SEC.2.

IC 27-1-6-17
Examination of proposed companies; revocation and renewal of permit and insurance producer's authority
Sec. 17. The commissioner may, personally or through the commissioner's deputies and assistants, examine into the affairs of any such proposed company and inspect its books and papers, and may summon and examine under oath any officer or insurance producer or any person who is or has been connected with such company, and if the commissioner finds the company is violating the law, or if the company shall not be qualified for a certificate of

authority within one (1) year from date of its permit, the commissioner may revoke its permit; and if the commissioner finds an insurance producer of such company has violated the law, the commissioner may revoke the insurance producer's authority, and the commissioner may for the insurance producer's violation revoke the company's permit. Any revocation shall be after notice and hearing. The commissioner may renew any company's permit or agent's authority which the commissioner has revoked.
(Formerly: Acts 1935, c.162, s.76.) As amended by P.L.178-2003, SEC.14.

IC 27-1-6-18
Certificate of authority; issuance; recording
Sec. 18. When the provisions of sections 2 through 17 of this chapter have been complied with, and the department has made an investigation and examination as required in section 17, then the commissioner may issue a certificate of authority under IC 27-1-3-20, which shall license the company to transact only the kind or kinds of insurance specified in its articles of incorporation. The company shall file a certified copy of such certificate of authority for record with the county recorder of the county wherein the principal office is located, which certified copy shall be evidence only that the company is authorized and licensed to transact the class or classes of insurance set out therein.
(Formerly: Acts 1935, c.162, s.77.) As amended by Acts 1977, P.L.283, SEC.1.

IC 27-1-6-19
Bylaws; procedure for adoption
Sec. 19. (a) If the articles of incorporation provide for the adoption of the bylaws by the shareholders, members, or policyholders, the incorporators or a majority of them after the issuance of the certificate of authority, shall call a meeting of the shareholders, members, or policyholders for the purpose of adopting the bylaws, giving at least ten (10) days' notice by mail to each shareholder, member, or policyholder entitled to vote at the time and place of such meeting, unless the giving of such notice be waived in writing by any or all of such shareholders, members, or policyholders, in which case notice shall be given only to such shareholders, members, or policyholders who have not so waived such notice. Such shareholders, members, or policyholders shall meet at the time and place designated and shall adopt the bylaws. After the adoption of such bylaws, the directors named in the articles of incorporation as the first board of directors shall meet at the call of a majority thereof and shall elect officers and transact such other business as may properly come before such board.
(b) If the articles of incorporation do not provide for the adoption of the bylaws by the shareholders, members, or policyholders, then, after the issuance of the certificate of authority, the directors named in the articles as the first board of directors shall meet at the call of

a majority thereof, adopt the bylaws, elect officers, and transact such other business as may properly come before such board.
(Formerly: Acts 1935, c.162, s.78.) As amended by P.L.252-1985, SEC.24.

IC 27-1-6-20
Repealed
(Repealed by P.L.108-1985, SEC.1.)

IC 27-1-6-21
Company domiciled in Indiana; requirements
Sec. 21. (a) A company that is approved by the department after June 30, 2000, to be domiciled in Indiana, must have and maintain in Indiana the following:
(1) A physical presence that provides economic benefit to the state.
(2) Complete records of the company's assets, transactions, and affairs in accordance with methods and systems that are customary or suitable to the kind or kinds of insurance transacted by the company, including all records required under IC 27-1-7-16. Records may be maintained in a form that is physically or electronically available to the department within Indiana.
(b) The commissioner shall determine whether the requirements of subsection (a) are met. In making a determination under subsection (a)(1), the commissioner shall compare and consider the following:
(1) The economic benefit to Indiana and Indiana communities offered by the domestication of the company.
(2) The costs that may be incurred by the state in regulating the company as a domestic company versus a foreign company.
(c) If a domestic company subject to this section fails to comply with the provisions of subsection (a), the commissioner may:
(1) require the company to transfer its domicile under IC 27-1-6.5-2; or
(2) annually impose an additional administrative fee on the company in an amount equal to the difference between the cost of regulating the company as a domestic company and the cost of regulating the company as a foreign company. The fee shall be deposited in the department of insurance fund established by IC 27-1-3-28.
(d) In the case of a company that is part of an insurance holding company system (as defined in IC 27-1-23-1) whose presence provides an economic benefit to the state, the commissioner shall consider the insurance holding company system and any domestic company in the aggregate when making the determination required under subsection (b).
As added by P.L.144-2000, SEC.1.



CHAPTER 6.5. REDOMESTICATION OF INSURERS

IC 27-1-6.5-2
Domestic insurers; transfer of domicile to another state; approval
Sec. 2. Any domestic insurance company may, upon the approval of the commissioner, transfer its domicile from this state to any other state in which it is admitted to transact business. The commissioner shall approve the proposed transfer of domicile, unless he determines that the transfer is contrary to the best interests of the company's policyholders. If the commissioner does not approve the transfer, he shall give the company written notice of the refusal and the reasons for it within thirty (30) days after the date the request for transfer was made. If the request for transfer is granted, and the company is otherwise qualified, it may operate in this state as a foreign insurer without interruption in licensing.
As added by Acts 1980, P.L.170, SEC.1.

IC 27-1-6.5-3
Foreign insurers; change of domicile to another foreign state; merger or consolidation conditions
Sec. 3. Any foreign insurance company admitted to transact business in this state may, upon proper notice to the commissioner, change its domicile by merger, consolidation, or otherwise to another foreign state without interruption of its licensing and without reapplying as a foreign insurer if:
(1) the change in domicile does not result in a reduction in the company's assets or surplus below the requirements for admission as a foreign insurer under IC 27-1-17-5;
(2) there is no substantial change in the lines of insurance to be written by the company; and
(3) the change in domicile has been approved by the supervising regulatory officials of both the former and new state of

domicile.
As added by Acts 1980, P.L.170, SEC.1.

IC 27-1-6.5-4
Transfer of domicile to another state; requisites
Sec. 4. Each insurer admitted to transact business in this state that transfers its domicile to any other state shall notify the commissioner of the proposed transfer and shall file promptly with him any necessary amendments to articles of incorporation, charters, bylaws, and other corporate documents.
As added by Acts 1980, P.L.170, SEC.1.

IC 27-1-6.5-5
Transfer of domicile to this or another state; effectiveness of certificate of authority
Sec. 5. When any insurer admitted to transact business in this state transfers its domicile to this or any other state, its certificate of authority, insurance producers' appointments and licenses, policy forms, rates, authorizations, and other filings and approvals which existed at the time of the transfer, remain in effect after the transfer of domicile occurs.
As added by Acts 1980, P.L.170, SEC.1. Amended by P.L.178-2003, SEC.15.

IC 27-1-6.5-6
Regulations
Sec. 6. The commissioner may develop and promulgate regulations, under IC 4-22-2, to carry out the purposes of this chapter.
As added by Acts 1980, P.L.170, SEC.1.



CHAPTER 7. GENERAL CORPORATE POWERS AND RESPONSIBILITIES OF INSURANCE COMPANIES

IC 27-1-7-2
Capacity and authority to act; general rights, privileges, and powers; excluded powers
Sec. 2. (a) Every corporation has the capacity to act that is possessed by natural persons, but has the authority to perform only those acts that are necessary, convenient, or expedient to accomplish the purposes for which it is formed and that are not repugnant to law.
(b) Subject to any limitations or restrictions imposed by law or the articles of incorporation, each corporation has the following general rights, privileges, and powers:
(1) To continue as a corporation, under its corporate name, for the period set forth in its articles of incorporation.
(2) To sue and be sued in its corporate name.
(3) To have a corporate seal and to alter the same at pleasure.
(4) To acquire, own, hold, lease, mortgage, pledge, convey, or otherwise dispose of property, real and personal, tangible and intangible.
(5) To acquire, subscribe for, own, hold, vote, mortgage, lend, pledge, convey, or otherwise dispose of, and to guarantee or otherwise deal in and with, shares or other interests in, or obligations of, any entity, including itself, except as otherwise prohibited or limited by this article.
(6) To be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity.
(7) To borrow money, and to issue its notes or debentures to evidence such borrowings, but any debentures so issued shall be subordinate to the rights of policyholders, members, or creditors of such corporations.
(8) To conduct business in this state and elsewhere; to have one (1) or more offices out of this state; to acquire, own, hold and use, and to lease, mortgage, pledge, sell, convey, or otherwise dispose of property, real and personal, tangible and intangible, out of this state.
(9) To appoint such officers and agents as the business of the corporation may require, and to define their duties and fix their compensation. (10) To lend money, invest and reinvest its funds, and receive and hold real estate and personal property as security for repayment, except as otherwise limited in this title.
(11) To pay pensions and establish and administer pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, welfare plans, qualified and nonqualified retirement plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents.
(12) To make donations for the public welfare or for charitable, scientific, or education purposes.
(13) To make bylaws for the government and regulation of its affairs.
(14) To cease doing business and to dissolve and surrender its corporate franchise and authority and license to transact an insurance business in this state.
(15) To do all acts and things necessary, convenient, or expedient to carry out the purposes for which it is formed.
(16) To become a member of any federal home loan bank; to purchase stock therein, to borrow money or obtain advances from any such bank and to transfer, assign, and pledge property to or with such bank as security for the payment of such loans or advances, to do and perform all acts required of members of a federal home loan bank, and to possess and exercise all rights, powers, and privileges conferred upon such members under the provisions of the act of Congress entitled Federal Home Loan Bank Act.
(c) No corporation shall, by any implication or construction, be deemed to possess the power of carrying on the business of receiving deposits of money, bullion, or foreign coins, or receiving deposits of securities or other personal property from any person or corporation or acting as a safe deposit company, or of issuing bills, notes, or other evidences of debt for circulation as money.
(d) A corporation that is a stock company may establish one (1) or more procedures by which it regulates transactions that would, when consummated, result in a change of control of such corporation.
(e) For purposes of this section "control" means:
(1) for any corporation having one hundred (100) or more shareholders, the beneficial ownership, or the direct or indirect power to direct the voting, of no less than ten percent (10%) of the voting shares of a corporation's outstanding voting shares; or
(2) for any corporation having fewer than one hundred (100) shareholders, the beneficial ownership, or the direct or indirect power to direct the voting, of no less than fifty percent (50%) of the voting shares of the corporation's outstanding voting shares.
(f) A procedure established under this section may be adopted:
(1) in a corporation's original articles of incorporation or bylaws; (2) by amending the articles of incorporation; or
(3) notwithstanding that a vote of the shareholders would otherwise be required by any other provision of this article or the articles of incorporation for the adoption or implementation of all or any portion of the procedure, by amending the bylaws.
(Formerly: Acts 1935, c.162, s.80; Acts 1939, c.63, s.1; Acts 1973, P.L.271, SEC.1.) As amended by P.L.266-1987, SEC.1.

IC 27-1-7-3
Principal office; change of location
Sec. 3. Each corporation shall maintain an office or place of business in this state, to be known as the "Principal Office." The post-office address of the principal office shall be stated in the original articles of incorporation at the time of incorporating. Thereafter, the location of the principal office, may be changed at any time or from time to time when authorized by the board of directors by:
(1) filing with the department and secretary of state, on or before the day any change is to take effect, a certificate signed by the president or a vice-president and the secretary or an assistant secretary of the corporation, and verified under oath, stating the change to be made and reciting that such change is made pursuant to authorization by the board of directors; and
(2) notifying each policyholder of the address and telephone number of the new location.
(Formerly: Acts 1935, c.162, s.81.) As amended by P.L.94-1999, SEC.1.

IC 27-1-7-4
Shares of stock; classes; sale for less than par; shareholders' liability; preemptive rights
Sec. 4. (a) Every stock company organized under this article shall have the right, when authorized by its articles of incorporation, to issue one (1) or more classes or kinds of shares of capital stock, any or all of which classes or kinds may consist of shares with par value or shares without par value, with full, limited, or no voting powers as provided in the articles of incorporation and with such designations, and such relative rights, preferences, qualifications, limitations, or restrictions as shall be stated and expressed in the articles of incorporation.
(b) No stock company organized under this article shall issue or sell any of its shares of stock having a par value for less than the par value thereof.
(c) The shareholders of any stock company organized under this article shall be liable for the debts of such stock company only to the extent of any unpaid portion of their subscriptions for shares of such company or any unpaid portion of the consideration for the issuance to them of shares of such stock company.
(d) The shareholders of such stock company shall not have preemptive rights to subscribe to any additional issues of shares of

the capital stock of such company, except to the extent, if any, that such rights shall be fixed and prescribed in the articles of incorporation, or in a bylaw adopted by the board of directors of such stock company.
(Formerly: Acts 1935, c.162, s.82; Acts 1969, c.164, s.3.) As amended by P.L.252-1985, SEC.26.

IC 27-1-7-5
Stock certificate; contents; transferability
Sec. 5. In the case of a stock company, every shareholder shall be entitled to a certificate, or other evidence of stock ownership, signed by the president or a vice president and by the secretary or an assistant secretary, which shall state the name of the registered holder, the number of shares represented thereby and the par value of each share. Where such certificate is also signed by a transfer agent or registrar, or both, the signatures of any such president, vice president, secretary or assistant secretary may be facsimiled. The shares represented thereby shall be transferable on the books of the company in such manner and under such regulations, not inconsistent with the laws of this state relating to the transfer of shares of stock in corporations, as may be provided in the by-laws. If such company is authorized to issue shares of more than one (1) class, every certificate shall state the kind and class of shares represented thereby, and the relative rights, interests, preferences and restrictions of such class, or a summary thereof.
(Formerly: Acts 1935, c.162, s.83; Acts 1963, c.144, s.1.)

IC 27-1-7-6
Bylaws
Sec. 6. Unless otherwise provided in the articles of incorporation, the power to make, alter, amend or repeal the bylaws of a company is hereby vested in the board of directors. The bylaws so adopted may contain any provision for the regulations and management of the affairs of the corporation which is not inconsistent with this article or of any law of this state or with the articles of incorporation and may include provisions concerning:
(a) the time and place of holding, and the manner of conducting meetings of the shareholders, members, or policyholders, and of directors;
(b) the manner of calling special meetings of shareholders, members, or policyholders and directors;
(c) the powers, duties, tenure, and qualifications of the officers of the corporation and the time, place, and manner of electing them;
(d) the creation and appointment of executive or other committees and the number of members thereof and prescribing their powers;
(e) the classification of its risks and of its members, the payment of dividends and the creation of a surplus fund or funds, if other than a stock company; and (f) the form of stock certificates or other evidences of stock ownership and the manner of transferring shares of capital stock if a stock company, and the manner of creating and exercising proxies.
(Formerly: Acts 1935, c.162, s.84.) As amended by P.L.252-1985, SEC.27.

IC 27-1-7-7
Meetings of shareholders, members, or policyholders; location; annual meeting; special meetings; notice; quorum; actions taken without meeting
Sec. 7. (a) All meetings of shareholders, members, or policyholders shall be held within this state and at the principal office of the corporation, unless otherwise provided in the articles of incorporation.
(b) An annual meeting of shareholders, members, or policyholders shall be held within five (5) months after the close of each fiscal year of the corporation and at such time within that period as the bylaws may provide. The failure to hold the annual meeting at the designated time shall not work any forfeiture or a dissolution of the corporation. The time and place of such annual meeting of a mutual company may be stated in the policies thereof or notice of such meeting shall be given as provided in subsection (d).
(c) Special meetings of the shareholders, members, or policyholders may be called by the president, by the board of directors, by shareholders, members, or policyholders holding not less than one-fourth (1/4) of all of the shares or policies outstanding and entitled by the articles of incorporation to vote on the business proposed to be transacted thereat, or by such other officers or persons as the bylaws may provide.
(d) A written or printed notice stating the place, day, and hour of the meeting, and in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered or mailed by the secretary, or by the officers or persons calling the meeting, to each shareholder, member, or policyholder of record, entitled by the articles of incorporation and by this article to vote at such meeting, at such address as appears upon the records of the corporation, at least thirty (30) days before the date of the meeting. Notice of any meeting of the shareholders, members, or policyholders may be waived in writing by any shareholder, member, or policyholder if the waiver sets forth in reasonable detail the purpose or purposes for which the meeting is called and the time and place thereof. Attendance at any meeting in person or by proxy shall constitute a waiver of notice of such meeting.
(e) Unless otherwise provided in the articles of incorporation or by the provisions of this article or the bylaws, at any meeting of the shareholders, members, or policyholders, a majority of the shares of the outstanding capital stock entitled by the articles of incorporation to vote at such meeting or in the case of a company other than a stock company, not less than ten percent (10%) of the policyholders or

members entitled to vote at such meeting, represented in person or by proxy, shall constitute a quorum.
(f) Unless otherwise provided in the articles of incorporation or bylaws, action to be taken at a meeting of shareholders, members, or policyholders may be taken without a meeting if the action is taken by all the shareholders, members, or policyholders entitled to vote on the action. The action must be evidenced by one (1) or more written consents that:
(1) describe the action taken;
(2) are signed by all the shareholders, members, or policyholders entitled to vote on the action; and
(3) are delivered to the corporation for inclusion in the minutes or for filing with the corporate records.
(g) The record date for determining shareholders, members, or policyholders entitled to take action without a meeting is the date the first shareholder, member, or policyholder signs the consent under subsection (f).
(h) Action taken under subsection (f) is effective when the last shareholder, member, or policyholder signs the consent, unless the consent specifies a different prior or subsequent effective date.
(i) A consent signed under subsection (f) has the effect of a meeting vote and may be described as a meeting vote in any document.
(Formerly: Acts 1935, c.162, s.85; Acts 1965, c.6, s.1.) As amended by P.L.252-1985, SEC.28; P.L.185-1997, SEC.1.

IC 27-1-7-8
Voting rights of shareholders; shares that cannot be voted; voting by particular shareholders; proxy votes
Sec. 8. (a) Except as otherwise provided in the articles of incorporation or in this section, every shareholder in a stock insurance company shall have the right, at every shareholders' meeting, to one (1) vote for each share of stock standing in his name on the books of the corporation. No share shall be voted at any meeting:
(1) which shall have been transferred on the books of the corporation within such number of days, not exceeding fifty (50), next preceding the date of such meeting as the board of directors shall determine, or, in the absence of such determination, within ten (10) days next preceding the date of such meeting; or
(2) which belongs to the corporation that issued it.
(b) Shares standing in the name of a corporation, other than the issuing corporation, may be voted by such officer, agent or proxy as the board of directors of such corporation may appoint or as the by-laws of such corporation may prescribe.
(c) Shares held by fiduciaries may be voted by the fiduciaries in such manner as the instrument or order appointing such fiduciaries may direct. In the absence of such direction, or the inability of the fiduciaries to act in accordance therewith, the following provisions

shall apply:
(1) Where shares are held jointly by three (3) or more fiduciaries, such shares shall be voted in accordance with the will of the majority.
(2) Where the fiduciaries, or a majority of them, can not agree, or where they are equally divided upon the question of voting such shares, any court having general equity jurisdiction may, upon petition filed by any of such fiduciaries, or by any party in interest, direct the voting of such shares as it may deem to be for the best interest of the beneficiaries, and such shares shall be voted in accordance with such direction.
(d) Unless otherwise provided in the agreement of pledge, or in the by-laws of the corporation, shares that are pledged may be voted by the shareholder pledging such shares until the shares shall have been transferred to the pledgee on the books of the corporation, and thereafter such shares may be voted by the pledgee.
(e) Shares issued and held in the names of two (2) or more persons shall be voted in accordance with the will of the majority, and if a majority of them can not agree, or if they are equally divided as to the voting of such shares, the shares shall be divided equally between or among such persons for voting purposes.
(f) A shareholder, including any fiduciary, may vote either in person or by proxy executed in writing by the shareholder or a duly authorized attorney in fact. Unless a longer time is expressly provided therein, no proxy shall be valid after eleven (11) months from the date of its execution.
(Formerly: Acts 1935, c.162, s.86.) As amended by Acts 1981, P.L.234, SEC.1.

IC 27-1-7-9
Voting rights of policyholders and members; proxy votes
Sec. 9. Except as otherwise provided in the articles of incorporation every policyholder or member, in all companies other than stock companies, shall have the right to one (1) vote at every policyholders' or members' meeting, regardless of the number of policies or amount of insurance he may have with such company.
Any policyholder or member may vote either in person or by proxy executed in writing by the policyholder or by a duly authorized attorney in fact. Unless a longer time is expressly provided therein, no proxy hereafter given shall be valid after eleven (11) months from the date of its execution.
(Formerly: Acts 1935, c.162, s.87.)

IC 27-1-7-9.5
Shareholders' derivative proceedings; procedure
Sec. 9.5. (a) As used in this section, "shareholder" includes:
(1) with respect to a stock company formed under this article, a shareholder or a beneficial owner whose shares are held in a voting trust or held by a nominee on the owner's behalf; and
(2) with respect to a mutual company formed under this article,

a member or policyholder.
(b) A person may not commence a proceeding in the right of a corporation unless the person was a shareholder of the corporation when the transaction complained of occurred or unless the person became a shareholder through transfer by operation of law from one who was a shareholder at that time. The derivative proceeding may not be maintained if it appears that the person commencing the proceeding does not fairly and adequately represent the interests of the shareholders in enforcing the right of the corporation.
(c) A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the board of directors, and either that the demand was refused or ignored or why the shareholder did not make the demand. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint (including an investigation commenced under subsection (e)), the court may stay any proceeding until the investigation is completed.
(d) A proceeding commenced under this section may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected. On termination of the proceeding, the court may require the plaintiff to pay any defendant's reasonable expenses (including attorney's fees) incurred in defending the proceeding if it finds that the proceeding was commenced without reasonable cause.
(e) Unless prohibited by the articles of incorporation, the board of directors may establish a committee consisting of three (3) or more disinterested directors or other disinterested persons to determine:
(1) whether the corporation has a legal or equitable right or remedy; and
(2) whether it is in the best interests of the corporation to pursue that right or remedy, if any, or to dismiss a proceeding that seeks to assert that right or remedy on behalf of the corporation.
(f) In making a determination under subsection (e), the committee is not subject to the direction or control of or termination by the board. A vacancy on the committee may be filled by the majority of the remaining members by selection of another disinterested director or other disinterested person.
(g) If the committee determines that pursuit of a right or remedy through a derivative proceeding or otherwise is not in the best interests of the corporation, the merits of that determination shall be presumed to be conclusive against any shareholder making a demand or bringing a derivative proceeding with respect to such right or remedy, unless such shareholder can demonstrate that:
(1) the committee was not disinterested, as described in subsection (h); or
(2) the committee's determination was not made after an investigation conducted in good faith. (h) For purposes of this section, a director or other person is disinterested if the director or other person:
(1) has not been made a party to a derivative proceeding seeking to assert the right or remedy in question, or has been made a party but only on the basis of a frivolous or insubstantial claim or for the sole purpose of seeking to disqualify the director or other person from serving on the committee;
(2) is able under the circumstances to render a determination in the best interests of the corporation; and
(3) is not an officer, employee, or agent of the corporation or of a related corporation. However, an officer, employee, or agent of the corporation or a related corporation who meets the standards of subdivisions (1) through (2) shall be considered disinterested in any case in which the right or remedy under scrutiny is not assertable against a director or officer of the corporation or the related corporation.
As added by P.L.266-1987, SEC.2.

IC 27-1-7-10
Board of directors; general provisions; management of business; executive committee; removal of directors
Sec. 10. (a) The business of every corporation shall be managed by a board of directors, composed of not less than five (5) nor more than the maximum number fixed in the articles of incorporation. The exact number of directors to serve for each year shall be determined from time to time, in such manner as the bylaws prescribe.
(b) The first board of directors shall be elected by the incorporators and shall hold office until the first annual meeting of the shareholders, members or policyholders. At the first annual meeting of the shareholders, members or policyholders, and at each annual meeting thereafter, directors shall be elected by the shareholders, members or policyholders for the term or terms hereinafter prescribed.
(c) The articles of incorporation or the bylaws may provide that the directors may be divided into two (2) or more classes whose terms of office expire at different times, but no term shall continue longer than six (6) years. In the absence of such provision, each director, except members of the first board of directors, shall be elected for a term of one (1) year and shall hold office until the director's successor is elected and has qualified.
(d) Any vacancy which may occur in the membership of the board of directors, caused by an increase in the number of directors or otherwise (except death, resignation, or disqualification), shall be filled by a majority vote of the remaining members of the board, until the next annual meeting of the shareholders, members or policyholders. A vacancy in the membership in the board of directors caused by death, resignation or disqualification of a member shall be filled by a majority vote of the remaining membership of the board for the unexpired term of the directorship.
(e) A majority of the whole board of directors is necessary to

constitute a quorum for the transaction of any business except the filling of vacancies, and the act of a majority of the board of directors present at any meeting at which a quorum is present is the act of the board of directors, unless a greater number is required by this article, or by the articles of incorporation or the bylaws.
(f) The board of directors may, by a resolution adopted by a majority of the whole board, pursuant to a provision of the bylaws, designate two (2) or more of their number to constitute an executive committee, which, to the extent provided in that resolution or in the bylaws, has all of the authority of the board of directors in the management of the corporation, during the interval between the meetings of the board, but the designation of the committee and the delegation to the committee of such authority does not operate to relieve the board of directors or any member of the board of directors of any responsibility imposed upon it or the member by this article. The minutes of each meeting of the executive committee shall be read at the next succeeding meeting of the board of directors.
(g) Meetings of the board of directors may be held at such time at the principal office of the corporation or at such other place as may be unanimously designated by the board of directors, and upon the notice provided in the bylaws. Unless otherwise provided by the articles of incorporation or bylaws, a member of the board of directors or of a committee designated by the board may participate in a meeting of the board or committee by means of a conference telephone or similar communications equipment by which all persons participating in the meeting can communicate with each other, and participation by these means constitutes presence in person at the meeting.
(h) Unless otherwise provided in the articles of incorporation or bylaws, an action required or permitted to be taken at a meeting of the board of directors or of a committee of the board may be taken without a meeting if:
(1) before the action is taken, a written consent to the action is signed by all members of the board or of the committee; and
(2) the written consent is filed with the minutes of the proceedings of the board or the committee.
(i) Every director, when elected, shall take and subscribe an oath that he will, insofar as the duty devolves upon him, faithfully, honestly and diligently administer the affairs of such corporation, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to any such corporation.
(j) A director may be removed in any manner provided by the articles of incorporation. Unless the articles of incorporation provide otherwise, a director may be removed, with or without cause, by a majority vote of:
(1) the shareholders of a stock company;
(2) the members or policyholders of a mutual company qualified to elect directors; or
(3) the directors. (k) A director may be removed under this subsection:
(1) only at a meeting called for the purpose of removing the director; and
(2) the meeting notice must state that the purpose, or one (1) of the purposes, of the meeting is removal of the director.
(Formerly: Acts 1935, c.162, s.88; Acts 1969, c.164, s.4; Acts 1971, P.L.1, SEC.7.) As amended by Acts 1982, P.L.161, SEC.1; P.L.266-1987, SEC.3.

IC 27-1-7-11
Citizenship and residence qualifications of directors
Sec. 11. A majority of directors must, during their entire terms of service, be citizens of the United States or Canada. At least one (1) of the directors must reside in Indiana.
(Formerly: Acts 1935, c.162, s.89; Acts 1941, c.127, s.1; Acts 1947, c.18, s.1; Acts 1969, c.164, s.5.) As amended by P.L.245-1989, SEC.1.

IC 27-1-7-12
Directors; attendance record and report; record of communications; annual examination and report of condition
Sec. 12. In addition to such other duties as may be imposed upon the directors by any other provisions of this article, such directors shall keep a record of the attendance of directors at meetings of the board, and shall make a report showing the names of the directors, the number of meetings of the board, regular and special, the number of meetings attended, and the number of meetings from which each director was absent, which report shall be read at and incorporated in the minutes of the annual meeting of the shareholders, members, or policyholders. Such directors, at such times as they are meeting as a board of directors, shall also require the secretary of such board, or some other duly designated agent, to make such communications from the department as the department designates a matter of record in the minutes of the meetings of such board of directors. The board of directors, a committee therefrom, or the auditor, actuary, or comptroller of such corporation shall examine the corporation once each year and submit a complete statement of the condition of such corporation to the department. Such report of examination, if made by other than the board of directors or a committee thereof, shall be approved by the board of directors before the same is submitted to the department.
(Formerly: Acts 1935, c.162, s.90.) As amended by P.L.252-1985, SEC.29.

IC 27-1-7-12.5
Directors; good faith discharge of duties; liability; conflict of interest; authorization of unlawful payments to shareholders
Sec. 12.5. (a) A director shall, based on facts then known to the director, discharge the duties as a director, including the director's duties as a member of a committee: (1) in good faith;
(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and
(3) in a manner the director reasonably believes to be in the best interests of the corporation.
(b) In discharging the director's duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:
(1) one (1) or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;
(2) legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or
(3) a committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.
(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.
(d) A director may, in considering the best interests of a corporation, consider the effects of any action on shareholders, members, policyholders, agents, employees, suppliers, and customers of the corporation, and the communities in which offices or other facilities of the corporation are located, and any other factors the director considers pertinent.
(e) A director is not liable for any action taken as a director, or any failure to take any action, unless:
(1) the director has breached or failed to perform the duties of the director's office under subsections (a) through (d); and
(2) the breach or failure to perform constitutes willful misconduct or recklessness.
(f) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one (1) of the following is true:
(1) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction.
(2) The material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved, or ratified the transaction.
(3) The transaction was fair to the corporation.
(g) For purposes of subsection (f), a director of the corporation has an indirect interest in a transaction if:
(1) another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or (2) another entity of which the director is a director, officer, or trustee is a party to the transaction and the transaction is, or is required to be, considered by the board of directors of the corporation.
(h) For purposes of subsection (f)(1), a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors (or on the committee) who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (f)(1) if the transaction is otherwise authorized, approved, or ratified as provided in subsection (f)(1).
(i) For purposes of subsection (f)(2), shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (g), may be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interest transaction.
(j) Subject to subsection (e), a director who votes for or assents to a payment in the form of a dividend or otherwise to the corporation's shareholders made in violation of this article or the articles of incorporation is personally liable to the corporation for the amount of the payment that exceeds what could have been paid without violating this article or the articles of incorporation.
(k) A director held liable for an unlawful payment under subsection (j) is entitled to contribution:
(1) from every other director who voted for or assented to the distribution, subject to subsection (e); and
(2) from each shareholder for the amount the shareholder accepted.
(l) The purchase and holding of a contract of insurance or annuity or a certificate in a group policy by a director does not constitute a conflict of interest.
As added by P.L.266-1987, SEC.4.

IC 27-1-7-13
Officers; secretary; duties; resignation; removal; contract rights
Sec. 13. (a) A corporation has the officers described in its bylaws. However, a corporation must have at least one (1) officer.
(b) An officer of a corporation may appoint one (1) or more officers or assistant officers if authorized to do so by the bylaws or the board of directors.
(c) The bylaws or the board of directors must delegate to one (1) of the officers responsibility for preparing minutes of the directors' and shareholders' meetings and for authenticating records of the

corporation, and that officer is the secretary for purposes of this article. The same individual may simultaneously hold more than one (1) office in the corporation.
(d) Each officer of a corporation has the authority and shall perform the duties set forth in the bylaws, to the extent consistent with the bylaws or, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.
(e) An officer of a corporation may resign at any time by delivering notice to the board of directors, its chairman, the secretary of the corporation or, if the articles of incorporation or bylaws so provide, to another designated officer. A resignation is effective when the notice is delivered unless the notice specifies a later date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.
(f) The board of directors of a corporation may remove an officer of the corporation at any time with or without cause. An officer who appoints another officer or assistant officer may remove the appointed officer or assistant officer at any time with or without cause.
(g) The election or appointment of an officer of a corporation does not itself create contract rights.
(h) The removal of an officer of a corporation does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.
(Formerly: Acts 1935, c.162, s.91.) As amended by P.L.266-1987, SEC.5.

IC 27-1-7-14
Bonding officers having access to money or securities; blanket bond
Sec. 14. All officers and home office employees of every corporation having control of or access to moneys or securities of such corporation in the regular discharge of their duties, shall, before entering upon the performance of their duties, execute their individual bonds with adequate surety payable to the corporation to indemnify the corporation for any pecuniary loss it shall sustain of money or other personal property by any act or acts of fraud, dishonesty, forgery, theft, embezzlement, wrongful abstraction, or willful misapplication. The amount and form of such bonds and the sufficiency of the sureties thereon shall be approved by the board of directors of the corporation and by the department and shall be filed with the department within such time as it may prescribe. In lieu of individual bonds, a blanket bond covering all such officers and employees may be used, subject to the same approval as individual bonds. No officer or director of the corporation shall sign the bond

of any other person as surety thereon required by this article. If any bonds required by this section are signed by individuals as sureties, the bonds must contain separate affidavits as to the net worth of each surety.
(Formerly: Acts 1935, c.162, s.92.) As amended by P.L.252-1985, SEC.30.

IC 27-1-7-15
Loans to or borrowing by directors or officers; offense; exceptions
Sec. 15. A board of directors, director, or officer of any insurance company doing business in this state who lends any of its money or other property, to any director or officer of the insurance company commits a Class B misdemeanor. A director or officer who borrows from the insurance company any money or other property commits a Class B misdemeanor. However, this section does not apply to:
(1) the continuation to maturity of any loan that did not violate this section when it was made; or
(2) a loan made by a life insurance company to any director or officer of the company in an amount not greater than the net cash surrender value of, and secured by, a policy with the company held by the borrower; or
(3) a loan made by any insurance company to an officer, other than a director, secured by a first mortgage loan upon a single-family dwelling, condominium unit or cooperative apartment unit, which is the borrower's personal residence acquired on account of the officer's relocation or initial employment.
(Formerly: Acts 1935, c.162, s.93.) As amended by Acts 1978, P.L.2, SEC.2707; Acts 1981, P.L.235, SEC.1.

IC 27-1-7-16
Books and records to be kept at principal office
Sec. 16. Every corporation shall keep correct and complete books of account and minutes of the proceedings of its shareholders, members or policyholders, directors, executive and/or finance committees, and it shall likewise keep, at its principal office, an original or a duplicate stock transfer book and/or records giving the names and addresses of all shareholders, members or policyholders, and if a stock company the number of shares held by each.
(Formerly: Acts 1935, c.162, s.94.)

IC 27-1-7-17
Restrictions on dividend payments
Sec. 17. No domestic company shall make any payments in form of dividends or otherwise to its shareholders, for or on account of any interest in or relation to the company as shareholders, unless it possesses assets in the amount of such payment, in excess of its liabilities, including its capital stock: Provided, That in no instance shall such dividend reduce the surplus below an amount equal to fifty per cent (50%) of the capital stock of such company; and no

domestic company shall make any payments to its members or policyholders for or on account of any interest in or relation to the company as members or policyholders, except for matured claims or other policy obligations and in the purchase of surrender values, unless it possesses assets in the amount of such payments in excess of its liabilities.
(Formerly: Acts 1935, c.162, s.95.)

IC 27-1-7-18
Repealed
(Repealed by P.L.260-1983, SEC.8.)

IC 27-1-7-19
Mutual or stock companies; borrowing for surplus funds
Sec. 19. (a) A mutual or stock company organized under this article may borrow or assume a liability for the repayment of a sum of money to provide itself with surplus funds with the prior approval of the department. The rate of interest on any loan or advance may not exceed the following:
(1) The corporate base rate in effect on the first business day of the month in which the loan document is executed, as reported by the bank or branch with the greatest amount of assets in Indiana, plus three percent (3%) per annum.
(2) A variable rate determined by a formula that:
(A) is specified in the loan document;
(B) is based on objective data or information that is reasonably related to commercial lending rates;
(C) provides an initial rate that is not more than the corporate base rate in effect on the first business day of the month in which the loan document is executed, as reported by the bank or branch with the greatest amount of assets in Indiana, plus two percent (2%) per annum; and
(D) is approved by the department as reasonable and appropriate in relation to the company's financial condition.
The company shall elect and state in the written agreement whether the interest rate is to be fixed or floating for the term of the agreement. The agreement shall be submitted to and approved by the department before the agreement's execution.
(b) The loan or advance, with interest at a rate not exceeding the maximum rate of interest as defined in subsection (a), shall be repaid only out of the surplus of the company. Repayment of principal or payment of interest may be made only when approved by the department whenever in its judgment the financial condition of the company shall warrant. However, the department may not withhold approval if:
(1) the company has and submits to the department satisfactory evidence that a surplus that is equal to or greater than the surplus existing immediately after the issuance of the loan or advance will exist after the repayment; and
(2) the surplus that will exist immediately after repayment of

principal or payment of interest is:
(A) reasonable in relation to the company's outstanding liabilities; and
(B) adequate to the company's financial needs;
in light of the factors set forth in IC 27-1-23-4(f).
(c) A loan or advance made under this section, or interest accruing on the loan or advance, may not form a part of the legal liabilities of the company until authorized for payment by the department. However, until a loan or an advance is repaid, all statements published by the company or filed with the department must show the amount of the loan or advance then remaining unpaid, including any accrued and unpaid interest charges.
(Formerly: Acts 1935, c.162, s.97.) As amended by P.L.138-1984, SEC.1; P.L.253-1985, SEC.1; P.L.184-1996, SEC.1; P.L.111-2000, SEC.1.

IC 27-1-7-20
Authority of corporations, boards, and associations to insure with mutual insurance company
Sec. 20. Any public or private corporation, board or association in this state or elsewhere may make applications, enter into agreements for, and hold policies in, any mutual insurance company. Any officer, stockholder, trustee or legal representative of any such company, board, association, or estate may be recognized as acting for or on its behalf for the purposes of such membership, but shall not be personally liable upon such contract of insurance by reason of acting in such representative capacity.
(Formerly: Acts 1935, c.162, s.97a.)

IC 27-1-7-21
Mutual companies; statement of maximum premium in policy; limitation of liability for single risk; reinsurance requirements
Sec. 21. (a) The maximum premium shall be expressed in the policy of a mutual company and shall be solely a cash premium without contingent premium but no such company other than a life insurance company shall issue any policy providing limits of liability for any one (1) risk under any one (1) line of insurance in an amount exceeding five percent (5%) of its surplus, including contingent reserves, if any, until and unless it either possesses a surplus, including contingent reserves, if any, of at least four hundred thousand dollars ($400,000), or has reinsured in a reinsurer (or reinsurers) admitted to do business in this state and authorized to make such kind or kinds of reinsurance in this state all of such liability in excess of such amount or such greater amount as the commissioner may authorize and such reinsurance contract or contracts shall have been submitted to and approved by the commissioner. Such reinsurance contract or contracts shall be in such form as to enable the insured under such policy or the holder of a judgment against the insured for which such company is liable under such policy to maintain an action on such reinsurance contract or

contracts against such reinsured company jointly with the reinsurer and, upon recovering judgment, to have recovery against such reinsurer or reinsurers for payment to the extent to which it or they may be liable under such reinsurance contract (or contracts) and in discharge thereof. In no event shall the unreinsured liability assumed under this section on any one (1) risk exceed the amount otherwise authorized by this article to be written upon any one (1) risk.
(b) Any determination of permissible limits of liability and amount of surplus pursuant to the provisions of subsection (a) shall be made as of December 31 immediately preceding except that in the case of a newly formed company such determination shall be made as of the date it receives the certificate of the department authorizing it to commence business.
(c) Any reinsurance contract submitted to and approved by the commissioner in accordance with the requirements of this section shall continue in full force and effect until notice of its termination or amendment has been filed with the commissioner, and in the case of an amendment has been approved by him.
(d) Subsection (a) shall apply only to companies organized under this article after July 26, 1967, except that any company in existence on July 26, 1967, under any of the insurance statutes of this state and to which subsection (a) would otherwise apply may, by appropriate action of its policyholders and board of directors, elect to comply with subsection (a).
(e) This section shall not affect nor invalidate any policy of any mutual insurance company in existence on July 26, 1967, issued pursuant to Acts 1935, c.162, s.98. Any such policy issued on or after July 26, 1967, by a mutual insurance company in existence on July 26, 1967, and the rights and obligations thereunder shall continue to be subject to the provisions of Acts 1935, c.162, s.98 until such company has exercised the right of election provided in this section and has complied with the provisions of this section.
(Formerly: Acts 1935, c.162, s.98; Acts 1967, c.233, s.1.) As amended by P.L.252-1985, SEC.31.

IC 27-1-7-22
Vouchers for disbursements
Sec. 22. No domestic insurance corporation shall make any disbursement of one hundred dollars ($100) or more unless the same be evidenced by a voucher signed by or on behalf of the person, firm, limited liability company, or corporation receiving the money and correctly describing the consideration for the payment, and if the same be for services and disbursements, setting forth the services rendered and an itemized statement of the disbursements made, and if it be in connection with any matter pending before any legislative or public body or before any department or officer of any government, correctly describing in addition the nature of the matter and of the interest of such corporation therein, or, if such a voucher can not be obtained by an affidavit stating the reasons therefor and setting forth the particulars above mentioned. (Formerly: Acts 1935, c.162, s.99.) As amended by P.L.8-1993, SEC.411.

IC 27-1-7-23
Annual or other required statements; material false statement
Sec. 23. A director, officer, agent, or employee of any company who knowingly subscribes, makes, or concurs in making or publishing any annual or other statement required by law, containing any material statement which is false, commits a Class A misdemeanor.
(Formerly: Acts 1935, c.162, s.100.) As amended by Acts 1978, P.L.2, SEC.2708.



CHAPTER 7.5. INDEMNIFICATION OF DIRECTORS

IC 27-1-7.5-2
"Director" defined
Sec. 2. As used in this chapter, "director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. The term includes, unless the context requires otherwise, the estate or personal representative of a director.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-3
"Expenses" defined
Sec. 3. As used in this chapter, "expenses" includes counsel fees.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-4
"Liability" defined
Sec. 4. As used in this chapter, "liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-5
"Official capacity" defined
Sec. 5. (a) As used in this chapter, "official capacity" means:
(1) when used with respect to a director, the office of director in a corporation; and
(2) when used with respect to an individual other than a director, as contemplated in section 13 of this chapter, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on

behalf of the corporation.
(b) The term does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not.
As added by P.L.266-1987, SEC.6. Amended by P.L.5-1988, SEC.141.

IC 27-1-7.5-6
"Party" defined
Sec. 6. As used in this chapter, "party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-7
"Proceeding" defined
Sec. 7. As used in this chapter, "proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-8
Conditional indemnification of director against liability
Sec. 8. (a) A corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:
(1) the individual's conduct was in good faith;
(2) the individual reasonably believed:
(A) in the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in its best interests; and
(B) in all other cases, that the individual's conduct was at least not opposed to its best interests; and
(3) in the case of any criminal proceeding, the individual either:
(A) had reasonable cause to believe the individual's conduct was lawful; or
(B) had no reasonable cause to believe the individual's conduct was unlawful.
(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2).
(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-9 Mandatory indemnification of director for expenses incurred in successful defense
Sec. 9. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-10
Advancement of expenses before final disposition; conditions
Sec. 10. (a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:
(1) the director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in section 8 of this chapter;
(2) the director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and
(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.
(b) The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.
(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 12 of this chapter.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-11
Court ordered indemnification; determination
Sec. 11. Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification if it determines that:
(1) the director is entitled to mandatory indemnification under section 9 of this chapter, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court ordered indemnification; or
(2) the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in section 8 of this chapter. As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-12
Determination of permissible indemnification; authorization of indemnification and evaluation as to reasonableness of expenses
Sec. 12. (a) A corporation may not indemnify a director under section 8 of this chapter unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 8 of this chapter.
(b) The determination shall be made by any one (1) of the following procedures:
(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding.
(2) If a quorum cannot be obtained under subdivision (1), by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two (2) or more directors not at the time parties to the proceeding.
(3) By special legal counsel:
(A) selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2); or
(B) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors (in which selection directors who are parties may participate).
(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-13
Indemnification of corporate employees other than directors
Sec. 13. The following apply unless a corporation's articles of incorporation provide otherwise:
(1) An officer of the corporation, whether or not a director, is entitled to mandatory indemnification under section 9 of this chapter and is entitled to apply for court ordered indemnification under section 11 of this chapter, in each case to the same extent as a director.
(2) The corporation may indemnify and advance expenses under this chapter to an officer, employee, or agent of the corporation, whether or not a director, to the same extent as to a director.
(3) A corporation may also indemnify and advance expenses to an officer, employee, or agent, whether or not a director, to the

extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-14
Liability insurance purchased and maintained by corporation
Sec. 14. A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the individual against the same liability under section 8 or 9 of this chapter.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-15
Limitation of remedies; effect of chapter
Sec. 15. (a) The indemnification and advance for expenses provided for or authorized by this chapter does not exclude any other rights to indemnification and advance for expenses that a person may have under:
(1) a corporation's articles of incorporation or bylaws;
(2) a resolution of the board of directors or of the shareholders of a stock company, or members or shareholders of a mutual company qualified to elect directors; or
(3) any other authorization, whenever adopted, after notice, by a majority vote of all the voting shares then issued and outstanding of a stock company or of all the members or policyholders of a mutual company authorized to elect directors.
(b) If the articles of incorporation, bylaws, resolutions of the board of directors or of the shareholders, or other duly adopted authorization of indemnification or advance for expenses limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles, bylaws, resolution of the board of directors or of the shareholders, members, or directors or other duly adopted authorization of indemnification or advance for expenses.
(c) This chapter does not limit a corporation's power to pay or reimburse expenses incurred by a director, officer, employee, or agent in connection with the person's appearance as a witness in a proceeding at a time when the person has not been made a named defendant or respondent to the proceeding.
As added by P.L.266-1987, SEC.6.



CHAPTER 8. PROCEDURES FOR AMENDING ARTICLES OF INCORPORATION

IC 27-1-8-2
Proposal of amendment
Sec. 2. Every amendment to the articles of incorporation shall first be proposed by the board of directors, by the adoption of a resolution setting forth the proposed amendment and directing that it be submitted to a vote of the shareholders, members, or policyholders entitled to vote in respect thereof at a designated meeting of such shareholders, members, or policyholders which may be an annual meeting of the shareholders, members, or policyholders or a special meeting of the shareholders, members, or policyholders entitled to vote in respect thereof. If the resolution shall direct that the proposed amendment is to be submitted at an annual meeting, notice of the submission of the proposed amendment shall be included in the notice of such annual meeting. If the said resolution shall direct that the proposed amendment is to be submitted to a special meeting of the shareholders, members, or policyholders entitled to vote thereon, such special meeting shall be called by the resolution proposing the amendment, and notice of such meeting shall be given at the time in the manner provided in IC 27-1-7-7.
(Formerly: Acts 1935, c.162, s.102.) As amended by P.L.252-1985, SEC.33.

IC 27-1-8-3
Vote of shareholders, policyholders, or members; exceptions; notice of corporation name change
Sec. 3. (a) Except as provided in subsection (b), an amendment to the articles of incorporation so proposed shall be submitted to a vote of the shareholders, members, or policyholders at the annual or at the special meeting directed by the resolution of the board of directors proposing the amendment, and the proposed amendment shall be adopted upon receiving the affirmative votes of at least a majority of the stock, or such greater portion as the articles of incorporation may require, of the outstanding shares of stock entitled to vote, if a stock company; and upon receiving the affirmative votes of at least two-thirds (2/3) of the members or policyholders voting at such annual or special meeting, if other than a stock company.
(b) Unless the articles of incorporation provide otherwise, a

corporation's board of directors may adopt one (1) or more amendments to the corporation's articles of incorporation without shareholder, member, or policyholder action to:
(1) extend the duration of the corporation, if the corporation was incorporated at a time when limited duration was required by law;
(2) delete the names and addresses of the initial directors, officers, or incorporators;
(3) delete the name and address of the initial registered agent or registered or principal office, if a statement of change is on file with the secretary of state;
(4) change each issued and unissued authorized share of an outstanding class into a greater number of whole shares or a lesser number of whole shares and fractional shares if the corporation has only shares of that class outstanding;
(5) reduce the number of authorized shares solely as the result of a cancellation of treasury shares; or
(6) change the corporate name, if the new name complies with IC 27-1-6-3.
(c) If a corporation changes its name under subsection (b)(6), the corporation shall, not more than thirty (30) days after the effective date of the amendment changing the corporate name, mail or deliver a written or printed notice of the new corporate name to each shareholder, member, or policyholder of record of the corporation.
(Formerly: Acts 1935, c.162, s.103.) As amended by P.L.185-1997, SEC.2.

IC 27-1-8-4
Form and content of articles of amendment
Sec. 4. Upon the proposal and adoption of any amendment to the articles of incorporation, there shall be executed articles of amendment setting forth the following:
(a) The amendment so adopted;
(b) The manner of its adoption and the vote by which it was adopted;
(c) In the case of a stock corporation;
(1) If the total authorized amount or number of shares is increased by such amendment, a statement of the shares theretofore authorized and a statement of the additional shares authorized by the amendment;
(2) If the total authorized amount or number of shares is reduced by such amendment, a statement of the shares theretofore authorized and the amount thereof that has been issued, and a statement of the reduction authorized by the amendment and the manner in which the reduction shall be effected; and
(3) If any change is made in the shares without increasing or reducing the total authorized amount or number of shares, a statement of the shares theretofore authorized and the amount thereof that has been issued, and a statement of the change to be made by the amendment and the manner in which the change shall be effected. (Formerly: Acts 1935, c.162, s.104.)

IC 27-1-8-5
Execution and presentation of articles of amendment to department
Sec. 5. The form of the articles of amendment shall be prescribed and furnished by the department. The articles of amendment shall be prepared and signed in triplicate originals by the president or a vice-president and by the secretary or an assistant secretary of the corporation, and shall be acknowledged before a notary public by the officers signing the articles and shall be presented in triplicate originals to the department at its office, for the approval or disapproval of the department.
(Formerly: Acts 1935, c.162, s.105.)

IC 27-1-8-6
Approval or disapproval of articles of amendment by department
Sec. 6. The department is hereby authorized to approve or disapprove such articles of amendment, and the approval of them, if given, shall be evidenced in the manner prescribed in IC 27-1-6-8.
(Formerly: Acts 1935, c.162, s.106.) As amended by P.L.252-1985, SEC.34.

IC 27-1-8-7
Submission of articles of amendment to attorney general
Sec. 7. In the event the department approves the articles of amendment, they shall then be submitted to the attorney general for the state of Indiana who shall examine said articles. And his approval, if given, shall be evidenced in the manner provided in IC 27-1-6-9, and he shall return the same to the department.
(Formerly: Acts 1935, c.162, s.107.) As amended by P.L.252-1985, SEC.35.

IC 27-1-8-8
Presentation of articles of amendment to secretary of state; duties of secretary of state
Sec. 8. When the articles of amendment have been approved by the attorney-general and returned to the department, then the department shall present the same to the secretary of state for the state of Indiana. If the secretary of state finds that the articles conform to law, he shall indorse his approval upon each of the triplicate copies of the articles, and when all fees have been paid as required by law, he shall file one (1) copy in his office and shall return the other two (2) copies of the articles of amendment bearing the indorsement of his approval, to the corporation, one (1) of which copies the corporation shall file with the department.
(Formerly: Acts 1935, c.162, s.108.)

IC 27-1-8-9
Amended certificate of authority Sec. 9. When the provisions of sections 2 through 8 of this chapter have been complied with, then the commissioner may issue an amended certificate of authority, which shall license the company to transact the kind or kinds of insurance specified in its articles of incorporation and in the amendment to its articles of incorporation, and which shall expire at midnight, April 30, next following the date of issuance.
(Formerly: Acts 1935, c.162, s.109.) As amended by P.L.252-1985, SEC.36.

IC 27-1-8-10
Effect of amendment
Sec. 10. Upon the issuance of the amended certificate of authority by the commissioner, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly. No amendment shall effect any existing cause of action in favor of or against such corporation, or any pending suit in which such corporation shall be a party, or the existing rights of persons other than shareholders of a stock company, or the members or policyholders in companies other than stock companies; and in the event the corporate name shall be changed by any amendment, no suit brought against such corporation under its former name shall be abated for that reason.
(Formerly: Acts 1935, c.162, s.110.)

IC 27-1-8-11
Prerequisites to corporate acts under amendment
Sec. 11. (a) A corporation whose articles of incorporation have been amended in accordance with the provisions of this chapter shall not exercise any power, right, or authority conferred by, or take any action pursuant to, such amendment until:
(1) the corporation shall have filed one (1) of the triplicate copies of the articles of amendment, bearing the endorsement of the approval of the secretary of state as provided in section 8 of this chapter, for record in the office of the county recorder of the county in which the articles of incorporation of such corporation were or should have been filed for record as provided in IC 27-1-6-13; and
(2) the company shall have filed a certified copy of such amended certificate of authority for record with the county recorder of the county wherein the principal office is located, which certified copy shall be evidence only that the company is authorized and licensed to transact the kind or kinds of insurance set out therein, for the period stated therein.
(b) If a corporation exercises any such power, right, or authority, or takes any such action, in violation of this section, the officers and directors who participated therein shall be severally liable for any debts or liabilities of the corporation incurred thereby or arising therefrom.
(Formerly: Acts 1935, c.162, s.111.) As amended by P.L.252-1985,

SEC.37.

IC 27-1-8-12
Restrictions on amendments; decreasing capital stock
Sec. 12. A company may amend its articles by providing for a decrease of its capital stock to an amount not less than the minimum capital required for the kind or kinds of insurance theretofore transacted by the company. The department shall not approve or issue its certified copy of such amendment to the company if it shall be of the opinion that the interests of policyholders or creditors may be prejudiced thereby. No distribution of the assets of the company shall be made to shareholders upon any such decrease of capital which shall reduce the surplus of its assets over its liabilities, including capital, to less than the minimum surplus required by this article. Upon any such amendment so decreasing the capital, such company may require each shareholder to return his certificate of stock and accept a new certificate for such proportion of the amount of its original stock as the reduced capital shall bear to the original capital.
(Formerly: Acts 1935, c.162, s.113.) As amended by P.L.252-1985, SEC.38.

IC 27-1-8-13
Repealed
(Repealed by P.L.94-1999, SEC.4.)



CHAPTER 9. MERGER, CONSOLIDATION, AND REINSURANCE

IC 27-1-9-2
Effect of article on corporate powers and kinds of business
Sec. 2. Nothing contained in this chapter shall be construed to enlarge the corporate powers of any insurance company, nor to authorize any insurance company to engage in any kind or kinds of insurance business not authorized by its articles of incorporation, nor to authorize any foreign insurance company to engage in any kind or kinds of insurance business in this state not covered by its certificate of authority to do business in this state.
(Formerly: Acts 1935, c.162, s.115.) As amended by P.L.252-1985, SEC.40.

IC 27-1-9-2.5
Definitions relating to merger
Sec. 2.5. (a) As used in section 3 of this chapter, "participating shares" means shares that entitle the shareholders to participate without limitation in distributions.
(b) As used in section 3 of this chapter, "voting members" means members or policyholders entitled to vote unconditionally in the

election of directors.
(c) As used in section 3 of this chapter, "voting shares" means shares that entitle the shareholders to vote unconditionally in the election of directors.
As added by P.L.185-1997, SEC.4.

IC 27-1-9-3
Procedure for merger
Sec. 3. (a) Any domestic corporation may merge with any other corporation or corporations, subject to the provisions of sections 1 and 2 of this chapter, in the following manner. The board of directors of each corporation shall, by a resolution adopted by a majority vote of the members of such board, approve a joint agreement of merger setting forth:
(1) the names of the corporations proposed to merge, and the name of the corporation into which they propose to merge, which is designated in this section as the surviving corporation;
(2) the terms and conditions of the proposed merger and the mode of carrying the same into effect;
(3) the manner and basis, if any, of converting the shares of each stock corporation, other than the surviving corporation into shares or other securities or obligations of the surviving corporation, or, in whole or in part, into cash, property, shares, or other securities or obligations of any corporation;
(4) a restatement of such provisions of the articles of incorporation of the surviving corporation as may be deemed necessary or advisable to give effect to the proposed merger; and
(5) such other provisions with respect to the proposed merger as are deemed necessary or desirable.
Unless shareholder, member, or policyholder approval is not required by subsection (i), the resolution of the board of directors of each corporation approving the agreement shall direct that the agreement be submitted to a vote of the shareholders, members, or policyholders of such corporation entitled to vote in respect thereof at a designated meeting thereof, which may be an annual meeting of shareholders, members, or policyholders, or a special meeting of the shareholders, members, or policyholders entitled to vote in respect thereof. If the designated meeting of any corporation at which the agreement is to be submitted is an annual meeting, notice of the submission of the agreement shall be included in the notice of such annual meeting. If the designated meeting of any corporation at which the agreement is to be submitted is a special meeting of the shareholders, members, or policyholders entitled to vote in respect thereof, such special meeting shall be called by the resolution designating the meeting, and notice of such meeting shall be given at the time and in the manner provided in IC 27-1-7-7.
(b) Unless shareholder, member, or policyholder approval is not required by subsection (i), the agreement of merger so approved shall be submitted to a vote of the shareholders, members, or policyholders

of each corporation entitled to vote in respect thereof at the meeting directed by the resolution of the board of directors of such corporation approving the agreement, and the agreement shall be adopted by such corporation upon receiving the affirmative vote of such proportion of the shareholders, members, or policyholders as provided in section 8 of this chapter.
(c) Unless shareholder, member, or policyholder approval is not required by subsection (i), within five (5) days after the agreement of merger shall be adopted by any corporation, the secretary of such corporation shall mail or deliver a written or printed notice of the adoption of the agreement to each shareholder, member, or policyholder of record of such corporation who was not present in person or represented by proxy at the meeting at which the agreement was adopted. And the corporation shall file an affidavit with the department, signed by the president and secretary of such corporation, that such notice was given.
(d) Unless shareholder, member, or policyholder approval is not required by subsection (i), any shareholder, member, or policyholder of any such corporation who did not vote in favor of the adoption of the agreement of merger may object to such merger in the manner and with the effect provided in sections 9 and 10 of this chapter.
(e) Unless shareholder, member, or policyholder approval is not required by subsection (i), as soon as practicable after the expiration of a period of thirty (30) days after the adoption of the agreement of merger by the shareholders, members, or policyholders of that one (1) of the merging corporations which is the last, in point of time, to adopt the same, the agreement shall again be considered by the board of directors of each corporation a party thereto, at a regular or special meeting of such board, and if the board of directors of each such corporation, by a majority vote of the members of such board, shall again approve the agreement and shall authorize the execution thereof, the agreement shall be signed on behalf of each such corporation by its president or a vice president and its secretary or an assistant secretary and shall have the corporate seal of each such corporation thereto affixed.
(f) Upon the execution of the agreement of merger by all of the corporations parties thereto, there shall be executed and filed, in the manner provided in this section, articles of merger setting forth the agreement of merger, the signatures of the several corporations parties thereto, the manner of its adoption, and the vote, if any, by which adopted by each of such corporations. The articles of merger shall be signed on behalf of each such corporation by its president or a vice president and its secretary or an assistant secretary, and acknowledged before a notary public by the officers signing the same, in such multiple copies as shall be required to enable the corporations to comply with the provisions of this chapter with respect to filing and recording the articles of merger, and shall then be presented to the department at its office. The department is hereby authorized to approve or disapprove the articles of merger. In the event that the department shall approve the articles of merger, it shall

endorse its approval thereon in the manner provided in IC 27-1-6-8, and it shall present the same to the secretary of state of the state of Indiana at his office.
(g) Upon the presentation of the articles of merger, the secretary of state, if he finds that they conform to law, shall endorse his approval on each of the multiple copies of the articles and, when all fees have been paid as required by law, shall file one (1) copy of the articles of merger in his office and issue a certificate of merger and shall return the remaining copies of the articles bearing the endorsement of his approval, together with the certificate of merger, to the surviving corporation or its representatives.
(h) The surviving corporation shall obtain a certified copy of the certificate of merger from the secretary of state and file the same with the department, accompanied by a copy of the articles of merger bearing the endorsement and approval of the secretary of state.
(i) If a domestic corporation is the surviving corporation, action by the shareholders, members, or policyholders is not required if the articles of incorporation of the surviving corporation will not differ (except for amendments enumerated in IC 27-1-8-3(b)) from its articles before the merger and:
(1) if the corporation is a stock corporation:
(A) each shareholder of the surviving corporation whose shares were outstanding immediately before the merger will hold the same proportionate number of shares relative to the number of shares held by all shareholders (except for shares of the surviving corporation received solely as a result of the shareholder's proportionate shareholdings in the other corporations participating in the merger) with identical designations, preferences, limitations, and relative rights, immediately after the merger;
(B) the number of voting shares outstanding immediately after the merger, including the number of voting shares issuable as a result of the merger (either by the conversion of securities issued under the merger or the exercise of rights and warrants issued under the merger), will not exceed by more than twenty percent (20%) the total number of voting shares (adjusted to reflect any forward or reverse share split that occurs under the plan of merger) of the surviving corporation outstanding immediately before the merger; and
(C) the number of participating shares outstanding immediately after the merger, including the number of participating shares issuable as a result of the merger (either by conversion of securities issued under the merger or the exercise of rights and warrants issued under the merger), will not exceed by more than twenty percent (20%) the total number of participating shares (adjusted to reflect any forward or reverse share split that occurs under a plan of merger) outstanding immediately before the merger; or
(2) if the surviving corporation is an insurance company other than a stock corporation: (A) each member or policyholder of the surviving corporation will retain the same contractual and other rights to which the member or policyholder was entitled before the merger; and
(B) the number of votes of voting members immediately after the merger, including the number of votes of voting members added as a result of the merger, will not exceed by more than twenty percent (20%) the total number of votes of voting members of the surviving corporation immediately before the merger.
(Formerly: Acts 1935, c.162, s.116; Acts 1973, P.L.272, SEC.1.) As amended by P.L.252-1985, SEC.41; P.L.185-1997, SEC.5.

IC 27-1-9-4
Procedure for consolidation
Sec. 4. Any domestic corporation may consolidate with any other corporation or corporations, subject to the provisions of sections 1 and 2 of this chapter, in the following manner:
(a) Agreement of Consolidation. The board of directors of each corporation shall, by a resolution adopted by a majority vote of the members of such board, approve a joint agreement of consolidation setting forth:
(1) The names of the corporations proposing to consolidate, and the name of the new corporation into which they proposed to consolidate, which is hereinafter designated as the new corporation;
(2) The terms and conditions of the proposed consolidation and the mode of carrying the same into effect;
(3) The manner and basis, if any, of converting the shares of each stock corporation into shares of other securities or obligations of the new corporation, or, in whole or in part, into cash, property, shares, or other securities or obligations of any other corporation;
(4) With respect to the new corporation, all of the statements required by IC 1971, 27-1-6-4 to be set forth in original articles of incorporation for corporations formed under this article; and
(5) Such other provisions with respect to the proposed consolidation as are deemed necessary or desirable;
(b) Adoption of Agreement. The agreement of consolidation shall then be submitted to a vote of the shareholders, members or policyholders entitled to vote in respect thereof of each corporation in the same manner as provided in section 3 of this chapter and this agreement shall be adopted by such corporation upon receiving the affirmative vote of such proportion of the shareholders, members or policyholders, as provided in section 8 of this chapter; and the adoption thereof by directors and by the shareholders, members or policyholders shall be followed by the same notice to shareholders, members or policyholders as hereinabove provided in paragraphs (a), (b) and (c) of section 3 of this chapter in case of a merger.
(c) Objections. Any shareholder, member or policyholder, of any such corporation who did not vote in favor of the adoption of the agreement of consolidation, may object to such consolidation in the

manner and with the effect provided in sections 9 and 10 of this chapter.
(d) Reapproval and Execution of Agreement. Upon the adoption of the agreement of consolidation it shall again be considered by the board of directors of each corporation a party to the agreement, and, if again approved and the execution of the agreement authorized by such board, the agreement shall be signed and filed, all in the same manner and within the same time as provided in subsection (e) of section 3 of this chapter.
(e) Articles of Consolidation. Under the execution of the agreement of consolidation by all of the corporations parties thereto, articles of consolidation shall be executed and filed, accompanied by the fees prescribed by law in the same manner and form and in such multiple copies as provided in subsection (f) of section 3 of this chapter.
(f) Certificate of Consolidation and Incorporation. Upon the presentation of the articles of consolidation, the secretary of state, if he finds that they conform to law, shall indorse his approval on each of the multiple copies of the articles, and, when all fees have been paid as required by law, shall file one (1) copy of the articles of consolidation in his office and issue a certificate of consolidation and incorporation, and shall return the remaining copies of the articles bearing the indorsement of his approval, together with the certificate of consolidation and incorporation, to the new corporation, or its representatives.
(g) Filing Certificate. The surviving corporation shall obtain a certified copy of the certificate of consolidation and incorporation from the secretary of state and file the same with the department, accompanied by a copy of the articles of consolidation bearing the indorsement of the approval of the secretary of state.
(Formerly: Acts 1935, c.162, s.117; Acts 1973, P.L.272, SEC.2.)

IC 27-1-9-5
Effective time of merger or consolidation
Sec. 5. Upon the issuance of a certificate of merger or a certificate of consolidation and incorporation by the secretary of state, the merger or consolidation, as the case may be, shall be effected, subject to the rights of dissenting shareholders, members, or policyholders, as provided in sections 9 and 10 of this chapter.
(Formerly: Acts 1935, c.162, s.118.) As amended by P.L.252-1985, SEC.42.

IC 27-1-9-6
Recording certified copies of certificate of merger or consolidation
Sec. 6. The surviving or new corporation, as the case may be, resulting from a merger or consolidation, shall within ten (10) days after such merger or consolidation has become effective as hereinabove provided, file for record with the county recorder of each county in which the principal office of any of the corporations parties to the agreement is located, and of each county in this state in

which any of such corporations shall have real property at the time of such merger or consolidation the title to which will be transferred by the merger or consolidation, a certified copy of the certificate of merger or certificate of consolidation and incorporation, as the case may be, accompanied by one (1) of the copies of the articles of merger or articles of consolidation, bearing the indorsement of the approval of the secretary of state, as the case may be.
(Formerly: Acts 1935, c.162, s.119.)

IC 27-1-9-7
Repealed
(Repealed by P.L.260-1983, SEC.8.)

IC 27-1-9-8
Voting at meeting of shareholders, policyholders, or members; proxies; vote required
Sec. 8. At any meeting of the shareholders, members, or policyholders held pursuant to the resolution of the board of directors for the purpose of adopting an agreement of merger or consolidation, as provided for in sections 3 and 4 of this chapter, the shareholders, members, or policyholders entitled to vote in respect thereof may vote in person or by proxy. Each shareholder entitled to vote at such meeting shall have one (1) vote for each share of voting stock held by him, and each member or policyholder entitled to vote at such meeting shall have one (1) vote regardless of the amount of insurance or number of policies held by him. The affirmative votes representing two-thirds (2/3) of all outstanding capital stock in case of purely stock companies, or two-thirds (2/3) of all outstanding capital stock, if any, and two-thirds (2/3) of the votes cast by the members or policyholders represented at the meeting in person or by proxy in the case of other companies, shall be necessary for the adoption of such proposed articles of merger or consolidation.
(Formerly: Acts 1935, c.162, s.122; Acts 1941, c.115, s.4.) As amended by P.L.252-1985, SEC.43.

IC 27-1-9-9
Dissenting shareholders; payment of value of shares; appraisal
Sec. 9. (a) If any shareholder of any corporation a party to a merger or consolidation who did not vote in favor of such merger or consolidation at the meeting at which the agreement of merger or consolidation was adopted by the shareholders of such corporation shall, at any time within thirty (30) days after the filing of the affidavit of notice of the adoption of the agreement of merger or consolidation as provided for in sections 3 and 4 of this chapter, object thereto in writing and demand payment of the value of his shares, the surviving or new corporation shall, in the event that the merger or consolidation shall be made effective, pay to such shareholder upon surrender of his certificates therefor, the value of such shares at the effective date of the merger or consolidation. If within thirty (30) days after such effective date, the value of such

shares is agreed upon between the shareholder and the surviving or new corporation, as the case may be, payment therefor may be made within ninety (90) days after the effective date. If, within thirty (30) days after such effective date, the surviving or new corporation, as the case may be, and the shareholder do not so agree, either such corporation or the shareholder may, within ninety (90) days after such effective date, petition the judge of the circuit or superior court of the county in which the principal office of the corporation is located, to appraise the value of such shares, and payment of the appraised value thereof shall be made within sixty (60) days after the entry of the judgment or order finding such appraised value. The practice, procedure, and judgment in the circuit or superior court upon such petition shall be the same, so far as practicable, as that under the eminent domain laws in this state, and the judgment of such circuit or superior court in such matter shall be final.
(b) Upon the effective date of the merger or consolidation, any shareholder who has made such objection and demand shall cease to be a shareholder and shall have no rights with respect to such shares except the right to receive payment therefor. Every shareholder who did not vote in favor of such merger or consolidation and who does not object in writing and demand payment of the value of his shares at the time and in the manner provided in this section shall be conclusively presumed to have assented to such merger or consolidation.
(Formerly: Acts 1935, c.162, s.123; Acts 1941, c.115, s.5.) As amended by P.L.252-1985, SEC.44.

IC 27-1-9-10
Hearing on petition of members or policyholders of mutual company in opposition to merger or consolidation; revocation of approval
Sec. 10. If not less than five percent (5%) of the members or policyholders in a mutual corporation who did not vote in favor of such merger or consolidation at the meeting at which the agreement of merger or consolidation was adopted by the members or policyholder of such corporation shall, at any time within thirty (30) days after the filing of the affidavit of notice of the adoption of the agreement of merger or consolidation as provided for in sections 3 and 4 of this chapter, file a petition with the department for a hearing upon the adoption of such agreement or merger or consolidation, the department shall order a hearing upon said petition and give notice fixing the time and place of such hearing to the corporations which are parties to the merger or consolidation fifteen (15) days before the date of such hearing. The company whose policyholders file such petition shall give notice by mail to each member or policyholder of such company, at least ten (10) days before such hearing. At the time and place fixed in such notice, or at the time or times and place or places to which such hearing shall be adjourned, the commissioner shall proceed with the hearing and make or order such examination into the affairs and condition of each of such corporations as he may

deem proper. The commissioner shall have the power to summon and compel the attendance and testimony of witnesses and the production of books and papers before him at such hearing. Any member or policyholder, as the case may be, of the corporation so petitioning may appear before the commissioner and be heard with reference to said contract. If, upon such hearing being had, the commissioner is not satisfied that the interests of the members or policyholders, as the case may be, of such company are properly protected, or if he finds that any reasonable objection exists to such contract, he shall revoke the approval already given, and the said agreement of merger or consolidation shall thereupon become null and void. The commissioner shall have like power to revoke any approval of any such agreement of merger or consolidation if any officer, director, or employee of either corporation party to such agreement of merger or consolidation shall, after reasonable notice, fail or refuse to attend and testify at such hearing, or to produce any books or papers called for by said commissioner.
(Formerly: Acts 1935, c.162, s.124; Acts 1941, c.115, s.6.) As amended by P.L.252-1985, SEC.45.

IC 27-1-9-11
Effect of merger or consolidation
Sec. 11. When such merger or consolidation has been effected as provided in this chapter, the following apply:
(a) The several corporations parties to the agreement of merger or consolidation shall be a single corporation, which shall be:
(1) in case of a merger, the surviving corporation a party to the agreement of merger into which it has been agreed the other corporations parties to the agreement shall be merged, which surviving corporation shall survive the merger; or
(2) in case of a consolidation, the new corporation into which it has been agreed the corporations parties to the agreement of consolidation shall be consolidated.
(b) The separate existence of all of the corporations parties to the agreement of merger or consolidation, except the surviving corporation in the case of a merger, shall cease.
(c) Such single corporation shall have all of the rights, privileges, immunities, and powers and shall be subject to all of the duties and liabilities of a corporation organized under this article.
(d) Such single corporation shall thereupon and thereafter possess all the rights, privileges, immunities, powers, and franchises of a public as well as of a private nature of each of the corporations so merged or consolidated, and all property, real, personal, and mixed, and all debts due on whatever account, including subscriptions to shares of capital stock, and all other choses in action and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed,

and the title to any real estate, or any interest therein, under the laws of this state vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation.
(e) Such single corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged or consolidated in the same manner and to the same extent as if such single corporation had itself incurred the same or contracted therefor; any claim existing or action or proceeding pending by or against any of such corporations may be prosecuted to judgment as if such merger or consolidation had not taken place, or such single corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any of such corporations shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation.
(f) In case of a merger, the articles of incorporation of the surviving corporation shall be supplanted and superseded to the extent, if any, that any provision or provisions of such articles shall be restated in the agreement of merger as provided by section 3 of this chapter, and such articles of incorporation shall be deemed to be thereby and to that extent amended; and in case of a consolidation, the statements set forth in the agreement of consolidation as provided in section 4 of this chapter shall be deemed to be articles of incorporation of the new corporation formed by such consolidation.
(Formerly: Acts 1935, c.162, s.125.) As amended by P.L.252-1985, SEC.46.

IC 27-1-9-12
Execution of articles of merger or consolidation by foreign corporations; approval by foreign regulatory authority; appointment of commissioner as attorney for service of process on foreign corporation
Sec. 12. (a) In case of a merger or consolidation between a domestic and a foreign company, the articles of merger or consolidation shall be regarded as executed by the proper officers of said foreign company when such officers are duly authorized to execute same through such action on the part of the directors, shareholders, members, or policyholders of said foreign company as may be required by the laws of the state where the same is incorporated; and upon execution, said articles of merger or consolidation shall be submitted to the commissioner of insurance or other officer at the head of the insurance department of the state where such foreign company is incorporated. No such merger or consolidation shall take effect until it shall have been approved by the insurance official of the state where said foreign company is

incorporated nor until a certificate of his approval has been filed in the office of the department of insurance of the state of Indiana. Such submission to and approval by the proper official of such other state shall not be required unless the same are required by the laws of such foreign state. The domestic company involved in such merger or consolidation shall not through anything contained in this section be relieved of any of the procedural requirements enumerated in the preceding sections of this article.
(b) No merger or consolidation between a domestic and a foreign company shall take effect, unless and until the surviving or new company, if such is a foreign company, shall file with the department a power of attorney appointing the commissioner and his successors in office, the attorney for service of said foreign company, upon whom all lawful process against said company may be served. Said power of attorney shall be irrevocable so long as said foreign company has outstanding in this state any contract of insurance, or other obligation whatsoever, and shall by its terms so provide. Service upon the commissioner shall be deemed sufficient service upon the company.
(Formerly: Acts 1935, c.162, s.127; Acts 1941, c.115, s.8.) As amended by P.L.260-1983, SEC.3.

IC 27-1-9-13
Transfer of deposit covering policies assumed by foreign corporation to foreign state
Sec. 13. If the state in which a foreign, new, surviving or accepting company, is incorporated or organized, shall require the maintenance with any official of such state of a deposit of the legal reserve on the policies so assumed and such foreign company shall maintain such deposit, then the commissioner is authorized to deliver to the proper custodian of such funds in the state in which the said foreign company is incorporated or organized, such deposits as he may hold pertaining to the policies so assumed by the new, surviving or accepting company. If a surviving, new or accepting domestic company assumes all or a substantial number of the risks of a foreign company incorporated in a state which requires the maintenance with a state official of a deposit of the legal reserve on policies so assumed, then the commissioner is hereby authorized to receive from such official such deposits as he may hold pertaining to the policies so assumed. Such surviving, new or accepting company shall, within sixty (60) days after the transfer of such deposit, notify the holder of every policy secured by such transferred deposit that the transfer has been made; and the president and secretary of such company shall, within thirty (30) days thereafter, file with the commissioner an affidavit of the fact that due notification to policyholders, as provided for herein, has been given. The amount of deposit to be maintained from time to time for each policy on which liability is assumed shall be at least equal to the amount which would be required in the state where such deposit has theretofore been maintained. (Formerly: Acts 1935, c.162, s.128.)

IC 27-1-9-14
Statement of compensation to persons securing, aiding, promoting, or assisting in merger, consolidation, or reinsurance
Sec. 14. Whenever articles of merger, consolidation or reinsurance are filed with the department, there shall also be filed a certificate, executed by the president or a vice-president and attested by the secretary or an assistant secretary, and under the corporate seal of each of the corporations parties to the agreement of merger, consolidation and reinsurance, verified by the affidavits of all such officers, setting forth all fees, commissions or other compensations, or valuable considerations paid or to be paid, directly or indirectly, to any person or persons, firm or firms, limited liability company or limited liability companies, corporation or corporations whomsoever, which in any manner secured, aided, promoted or assisted in any such merger, consolidation or reinsurance.
(Formerly: Acts 1935, c.162, s.129.) As amended by P.L.8-1993, SEC.412.

IC 27-1-9-15
Undisclosed compensation; violations
Sec. 15. (a) No director, officer, or member of any such corporation or corporations, except as fully expressed in the affidavits described in section 14 of this chapter, may receive any money or other property for aiding, promoting, or assisting in such a merger, consolidation, or reinsurance.
(b) A person who violates this section commits a Class A misdemeanor.
(Formerly: Acts 1935, c.162, s.130.) As amended by Acts 1978, P.L.2, SEC.2709.



CHAPTER 10. VOLUNTARY DISSOLUTION

IC 27-1-10-2
Submission of question of dissolution; vote of shareholders, members, or policyholders
Sec. 2. Any corporation organized under the provisions of this article may liquidate its affairs and dissolve in the following manner:
(1) Whenever the board of directors by a resolution adopted by a majority vote of the members of such board shall deem it advisable to submit the question of dissolution, or whenever the board of directors shall be required in writing by the holders of a majority of the outstanding shares of capital stock, if a stock company, or a majority of the members or policyholders, if other than a stock company, to submit the question of dissolution, the board of directors shall submit the question of dissolving the company to a vote of the shareholders, members, or policyholders of a company entitled to vote in respect thereof at such meeting thereof as may be designated in such request, or, in the absence of such request or of such designation, in such resolution, the designated meeting may be an annual meeting of shareholders, members or policyholders, entitled to vote in respect thereof. If the designated meeting is an annual meeting, notice of the submission of the question of dissolution shall be included in the notice of such annual meeting. If the designated meeting is a special meeting of the shareholders, members, or policyholders entitled to vote in respect thereof, such special meeting shall be called by the board of directors, and notice of such meeting

shall be given at the time and in the manner as provided in IC 27-1-7-7.
(2) The question of dissolving the corporation shall be submitted to a vote of the shareholders, members, or policyholders entitled to vote in respect thereof at the meeting designated as provided in this section, and the dissolution shall be authorized upon receiving the affirmative votes of the holders of two-thirds (2/3) of the outstanding shares entitled to vote in respect thereof, if a stock company, or not less than two-thirds (2/3) of the members or policyholders entitled to vote, if other than a stock company. The shareholders, members, or policyholders of a corporation entitled to vote in respect to dissolution of the corporation shall be the shareholders entitled to vote under IC 27-1-7-8 and the members or policyholders entitled to vote under IC 27-1-7-9.
(Formerly: Acts 1935, c.162, s.132.) As amended by P.L.252-1985, SEC.48.

IC 27-1-10-3
Reinsurance of noncancellable policies
Sec. 3. Nothing contained in this article shall authorize or be construed to authorize the dissolution of any life insurance company or health and accident insurance company having noncancellable policies in force, after the same shall have commenced business, unless and until all of its policies shall have been reinsured, to the satisfaction of the commissioner, in a solvent life insurance company or health and accident insurance company respectively.
(Formerly: Acts 1935, c.162, s.133.) As amended by P.L.252-1985, SEC.49.

IC 27-1-10-4
Publication of notice of dissolution; payment of debts and liabilities; distribution of remaining assets; disposal of unclaimed distributive shares
Sec. 4. Upon authorization of the dissolution, the board of directors shall then proceed to:
(a) Cause a notice that the corporation is about to be dissolved to be published at least once in a newspaper of general circulation, printed and published in the English language, in the county in which the principal office of the corporation is located, and at least once in a newspaper of general circulation, printed and published in the English language in the city of Indianapolis, Marion County, Indiana, and to be mailed to each creditor of the corporation;
(b) Collect all of the corporate assets;
(c) Pay and discharge all of the corporate debts and liabilities; and
(d) After the expiration of a period of thirty (30) days following the publication and mailing of said notice, distribute the remaining corporate assets and property among the shareholders, members or policyholders according to their respective interests.
In case the holders of shares or policies are unknown or shall fail or refuse to accept their distributive shares in such property and

assets, or are under any disability, or can not be found, after diligent inquiry or in case the ownership of any shares or policies is in dispute, the board of directors shall deposit the distributive portions of such shares of stock or policies with the clerk of the circuit court in the county in which the principal office is located for the use and benefit of those who may be lawfully entitled thereto, and such deposit shall have the same force and effect as if payment had been made directly to and accepted by the persons lawfully entitled thereto. Such distributive shares shall be paid over by such clerk to such shareholders or policyholders, respectively, or to the lawful owner of the shares or policies, the ownership of which has been in dispute, or to their respective legal representatives, upon satisfactory proof being made to such clerk of their respective rights thereto.
(Formerly: Acts 1935, c.162, s.134.)

IC 27-1-10-5
Articles of dissolution; contents; executions; approval
Sec. 5. The corporation shall then execute and file, in the manner provided in this chapter, articles of dissolution, setting forth the following:
(a) The name of the corporation.
(b) The place where its principal office is located.
(c) The date of the meeting of the shareholders, members, or policyholders at which the dissolution was authorized and a copy of the notice of such meeting.
(d) A copy of the resolution of the shareholders, members, or policyholders authorizing the dissolution.
(e) The manner of its adoption and the vote by which it was adopted.
(f) A copy of the notice published and mailed as provided in this chapter.
(g) The names and addresses of the then existing directors and officers of the corporation.
(h) A complete itemized list of all the corporate debts and liabilities of the corporation existing at the time of the adoption of such resolution and thereafter incurred, and the date and manner of payment of each such debt and liability.
(i) A complete itemized list of all the corporate assets and property distributed to its shareholders, members, or policyholders, the name of each such shareholder, member, or policyholder, the amount distributed to each, and the date of distribution.
The articles of dissolution shall be executed in triplicate originals, in the form prescribed by the department, and signed by the president or a vice president and the secretary or an assistant secretary of the corporation, and verified by the oaths of the officers signing the same, and shall be presented in triplicate originals to the department at its office accompanied by the proof of publication of the notice required by section 4 of this chapter. The department is hereby authorized, in its discretion, to approve or disapprove the articles of

dissolution and proof of publication. If the department shall approve the articles of dissolution and proof of publication, it shall endorse its approval thereon as required in IC 27-1-6-8 and present the same to the attorney general of the state of Indiana for examination. In the event the attorney general approves the articles of dissolution and proof of publication he shall certify his approval thereon as required in IC 27-1-6-9 and return the same to the department when the articles of dissolution and proof of publication have been approved by the attorney general and returned to the department.
(Formerly: Acts 1935, c.162, s.135.) As amended by P.L.252-1985, SEC.50.

IC 27-1-10-6
Articles of dissolution; duties of secretary of state
Sec. 6. Then the department shall present the same to the secretary of state for the state of Indiana. If the secretary of state finds that the articles of dissolution and proof of publication conform to law he shall indorse his approval upon each of the triplicate copies of the articles, and the proof of publication, and when all fees have been paid as required by law, he shall file one (1) copy of the articles of dissolution and the proof of publication in his office and issue a certificate of dissolution to the corporation, and shall return the certificate of dissolution to the corporation together with the two (2) remaining copies of the articles of dissolution, bearing the indorsement of his approval, to the corporation or its representatives.
(Formerly: Acts 1935, c.162, s.136.)

IC 27-1-10-7
Articles of dissolution; filing certified copies; surrender of certificate of authority; recording
Sec. 7. (a) The corporation shall then file a certified copy of the articles of dissolution with the department, and present to the department its certificate of authority issued or renewed under IC 27-1-6-18 for cancellation. The department shall file the certified copy of the articles of dissolution and shall cancel the said certificate of authority and endorse the cancellation thereon, and return the cancelled certificate of authority to the corporation or its representatives.
(b) The corporation shall then file for record with the county recorder of the county in which the articles of incorporation were or should have been recorded, as provided in IC 27-1-6-13, one (1) of the triplicate originals of the articles of dissolution bearing the endorsement of the approval of the secretary of state as provided for in section 6 of this chapter.
(Formerly: Acts 1935, c.162, s.137.) As amended by P.L.252-1985, SEC.51.

IC 27-1-10-8
Final dissolution; pending liabilities
Sec. 8. (a) Upon the issuance of the certificate of dissolution and

the recording of the articles of dissolution, as provided in section 7 of this chapter, the corporation shall be dissolved and its existence shall cease.
(b) The dissolution of any corporation in accordance with the provisions of this article shall not take away or impair any remedy against such corporation, its directors, officers, or shareholders, for any liability incurred by the corporation previous to its dissolution if suit is brought and service of process is had, as provided by the laws of this state, within two (2) years after the date of such dissolution.
(Formerly: Acts 1935, c.162, s.138.) As amended by P.L.252-1985, SEC.52.



CHAPTER 11. REORGANIZATION OF EXISTING INSURANCE COMPANIES

IC 27-1-11-2
Articles; approval by directors
Sec. 2. The board of directors of such company desiring to reorganize under this article shall, by resolution adopted by a majority vote of the members of such board, approve the articles of reorganization setting forth:
(1) the name of the corporation;
(2) the location of its principal office;
(3) the date of its incorporation or organization;
(4) a designation of the statute under which it was organized;
(5) a declaration that it accepts all of the terms and provisions of this article; and
(6) a restatement of such provisions of its articles of incorporation or association as may be deemed desirable so long as the provisions restated would have been authorized by this article as provisions of original articles of incorporation for a corporation organized under this article.
(Formerly: Acts 1935, c.162, s.140.) As amended by P.L.252-1985, SEC.54.

IC 27-1-11-3
Articles; submission to shareholders, members, or policyholders; vote required; eligibility to vote
Sec. 3. (a) The resolution of the board of directors approving the articles of reorganization shall direct that the articles be submitted to a vote of the shareholders, members, or policyholders of such corporation entitled to vote in respect thereof, at a designated meeting thereof, which may be an annual meeting of shareholders, members, or policyholders or a special meeting of the shareholders, members, or policyholders, entitled to vote in respect thereof. If the designated meeting is an annual meeting, notice of the submission of the articles of reorganization shall be included in the notice of such annual meeting. If the designated meeting is a special meeting of the shareholders, members, or policyholders entitled to vote in respect

thereof, such meeting shall be called by the resolution designating the meeting, and notice of such meeting shall be given at the time and in the manner as provided in IC 27-1-7-7.
(b) The articles of reorganization so approved shall be submitted to a vote of the shareholders, members, or policyholders entitled to vote in respect thereof at the meeting directed by the resolution of the board of directors approving the articles, and shall be adopted upon receiving the affirmative vote of the holders of two-thirds (2/3) of the outstanding shares entitled to vote in respect thereof, if a stock company, or not less than two-thirds (2/3) of the members or policyholders present and voting at such meeting, if other than a stock company. The shareholders, members, or policyholders of a corporation entitled to vote in respect of the organization of such corporation shall be the shareholders entitled to vote under IC 27-1-7-8 and the members or policyholders entitled to vote under IC 27-1-7-9.
(Formerly: Acts 1935, c.162, s.141.) As amended by P.L.252-1985, SEC.55.

IC 27-1-11-4
Articles; execution; approval or disapproval by department
Sec. 4. (a) Upon the approval and adoption thereof, the articles of reorganization shall be filed in triplicate originals, in the form prescribed by the department, by the president or a vice president and the secretary or an assistant secretary of the corporation, and acknowledged and sworn to before a notary public by the officer signing the same and shall be presented in triplicate to the department at its office.
(b) The department is hereby authorized, in its discretion, to approve or disapprove the articles of reorganization, and if the department shall approve the articles of reorganization it shall endorse its approval thereon as required in IC 27-1-6-8 and present the same to the secretary of state for the state of Indiana for his approval.
(Formerly: Acts 1935, c.162, s.142.) As amended by P.L.252-1985, SEC.56.

IC 27-1-11-5
Articles; presentation to secretary of state; duties of secretary of state
Sec. 5. Upon the presentation of the articles of reorganization, the secretary of state, if he finds they conform to law, shall indorse his approval on each of the triplicate copies of the articles, and when all fees have been paid as required by law, shall file one (1) copy of the articles in his office, issue a certificate of reorganization, and return two (2) copies of the articles of reorganization, bearing the indorsement of his approval, together with the certificate of reorganization to the corporation or its representatives.
(Formerly: Acts 1935, c.162, s.143.)
IC 27-1-11-6
Filing copy of articles; cancellation of certificate of authority; recording articles; exercise of new powers
Sec. 6. (a) The corporation shall then file a certified copy of the articles of reorganization with the department and present to the department its certificate of authority issued or renewed under IC 27-1-6-18 for cancellation. The department shall file the certified copy of articles of reorganization and shall cancel the said certificate of authority and endorse the cancellation thereon, and issue a new certificate of authority to the corporation under the provisions of IC 27-1-6-18.
(b) The corporation shall then file for record with the county recorder of the county in which the principal office of the corporation is located, one (1) of the triplicate copies of the articles of reorganization bearing the endorsement of the approval of the secretary of state as provided for in section 5 of this chapter.
(c) A corporation which is reorganized in accordance with the provisions of this chapter shall not exercise any new power, right, or authority conferred by, or take any action pursuant to, such reorganization until subsections (a) and (b) have been complied with. If a corporation exercises any such new power, right, or authority or takes any such action in violation of this section, the officers and directors who participated therein shall be severally liable for any debts or liabilities of the corporation incurred thereby or arising therefrom.
(Formerly: Acts 1935, c.162, s.144.) As amended by P.L.252-1985, SEC.57.

IC 27-1-11-7
Completion of reorganization; effect
Sec. 7. Upon the issuance of the certificate of reorganization by the secretary of state, the filing for record of the articles with the department and the county recorder as provided in section 6 of this chapter, and the issuance of the new certificate of authority provided for in section 6 of this chapter:
(1) the reorganization shall become effective;
(2) the corporation shall be entitled to all of the rights, privileges, immunities, powers, and franchises and be subject to all of the penalties, liabilities, and restrictions by the provisions of this article granted to or imposed upon corporations organized under this article; and
(3) the articles of incorporation or organization shall be deemed to be amended to the extent, if any, that any provision or provisions of such articles shall be restated in the articles of reorganization as provided by section 2 of this chapter.
(Formerly: Acts 1935, c.162, s.145.) As amended by P.L.252-1985, SEC.58.



CHAPTER 12. LIFE INSURANCE COMPANY POWERS AND POLICY REQUIREMENTS

IC 27-1-12-1
Particular rights, privileges, and powers
Sec. 1. In addition to the general rights, privileges, and powers conferred by IC 27-1-5 through IC 27-1-13 and IC 27-11 and subject to the limitations and restrictions contained in this article and in the articles of incorporation, every life insurance company shall possess and may exercise the rights, privileges, and powers enumerated in this chapter.
(Formerly: Acts 1935, c.162, s.146.) As amended by P.L.252-1985, SEC.59; P.L.3-1990, SEC.96.

IC 27-1-12-2
Investments; categories, conditions, limitations, and standards
Sec. 2. (a) The following definitions apply to this section:
(1) "Acceptable collateral" means, as to securities lending transactions:
(A) cash;
(B) cash equivalents;
(C) letters of credit; and
(D) direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, including the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation.
(2) "Acceptable collateral" means, as to lending foreign securities, sovereign debt that is rated:
(A) A- or higher by Standard & Poor's Corporation;
(B) A3 or higher by Moody's Investors Service, Inc.;
(C) A- or higher by Duff and Phelps, Inc.; or
(D) 1 by the Securities Valuation Office.
(3) "Acceptable collateral" means, as to repurchase transactions:
(A) cash;
(B) cash equivalents; and
(C) direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, including the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation. (4) "Acceptable collateral" means, as to reverse repurchase transactions:
(A) cash; and
(B) cash equivalents.
(5) "Admitted assets" means assets permitted to be reported as admitted assets on the statutory financial statement of the life insurance company most recently required to be filed with the commissioner.
(6) "Business entity" means:
(A) a sole proprietorship;
(B) a corporation;
(C) a limited liability company;
(D) an association;
(E) a partnership;
(F) a joint stock company;
(G) a joint venture;
(H) a mutual fund;
(I) a trust;
(J) a joint tenancy; or
(K) other, similar form of business organization;
whether organized for-profit or not-for-profit.
(7) "Cash" means any of the following:
(A) United States denominated paper currency and coins.
(B) Negotiable money orders and checks.
(C) Funds held in any time or demand deposit in any depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(8) "Cash equivalent" means any of the following:
(A) A certificate of deposit issued by a depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(B) A banker's acceptance issued by a depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(C) A government money market mutual fund.
(D) A class one money market mutual fund.
(9) "Class one money market mutual fund" means a money market mutual fund that at all times qualifies for investment pursuant to the "Purposes and Procedures of the Securities Valuation Office" or any successor publication either using the bond class one reserve factor or because it is exempt from asset valuation reserve requirements.
(10) "Dollar roll transaction" means two (2) simultaneous transactions that have settlement dates not more than ninety-six (96) days apart and that meet the following description:
(A) In one (1) transaction, a life insurance company sells to a business entity one (1) or both of the following:
(i) Asset-backed securities that are issued, assumed, or guaranteed by the Government National Mortgage Association, the Federal National Mortgage Association,

or the Federal Home Loan Mortgage Corporation or the successor of an entity referred to in this item.
(ii) Other asset-backed securities referred to in Section 106 of Title I of the Secondary Mortgage Market Enhancement Act of 1984 (15 U.S.C. 77r-1), as amended.
(B) In the other transaction, the life insurance company is obligated to purchase from the same business entity securities that are substantially similar to the securities sold under clause (A).
(11) "Domestic jurisdiction" means:
(A) the United States;
(B) any state, territory, or possession of the United States;
(C) the District of Columbia;
(D) Canada; or
(E) any province of Canada.
(12) "Earnings available for fixed charges" means income, after deducting:
(A) operating and maintenance expenses other than expenses that are fixed charges;
(B) taxes other than federal and state income taxes;
(C) depreciation; and
(D) depletion;
but excluding extraordinary nonrecurring items of income or expense appearing in the regular financial statements of a business entity.
(13) "Fixed charges" includes:
(A) interest on funded and unfunded debt;
(B) amortization of debt discount; and
(C) rentals for leased property.
(14) "Foreign currency" means a currency of a foreign jurisdiction.
(15) "Foreign jurisdiction" means a jurisdiction other than a domestic jurisdiction.
(16) "Government money market mutual fund" means a money market mutual fund that at all times:
(A) invests only in:
(i) obligations that are issued, guaranteed, or insured by the United States; or
(ii) collateralized repurchase agreements composed of obligations that are issued, guaranteed, or insured by the United States; and
(B) qualifies for investment without a reserve pursuant to the "Purposes and Procedures of the Securities Valuation Office" or any successor publication.
(17) "Guaranteed or insured," when used in reference to an obligation acquired under this section, means that the guarantor or insurer has agreed to:
(A) perform or insure the obligation of the obligor or purchase the obligation; or
(B) be unconditionally obligated, until the obligation is

repaid, to maintain in the obligor a minimum net worth, fixed charge coverage, stockholders' equity, or sufficient liquidity to enable the obligor to pay the obligation in full.
(18) "Investment company" means:
(A) an investment company as defined in Section 3(a) of the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), as amended; or
(B) a person described in Section 3(c) of the Investment Company Act of 1940.
(19) "Investment company series" means an investment portfolio of an investment company that is organized as a series company to which assets of the investment company have been specifically allocated.
(20) "Letter of credit" means a clean, irrevocable, and unconditional letter of credit that is:
(A) issued or confirmed by; and
(B) payable and presentable at;
a financial institution on the list of financial institutions meeting the standards for issuing letters of credit under the "Purposes and Procedures of the Securities Valuation Office" or any successor publication. To constitute acceptable collateral for the purposes of paragraph 29 of subsection (b), a letter of credit must have an expiration date beyond the term of the subject transaction.
(21) "Market value" means the following:
(A) As to cash, the amount of the cash.
(B) As to cash equivalents, the amount of the cash equivalents.
(C) As to letters of credit, the amount of the letters of credit.
(D) As to a security as of any date:
(i) the price for the security on that date obtained from a generally recognized source, or the most recent quotation from such a source; or
(ii) if no generally recognized source exists, the price for the security as determined in good faith by the parties to a transaction;
plus accrued but unpaid income on the security to the extent not included in the price as of that date.
(22) "Money market mutual fund" means a mutual fund that meets the conditions of 17 CFR 270.2a-7, under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(23) "Multilateral development bank" means an international development organization of which the United States is a member.
(24) "Mutual fund" means:
(A) an investment company; or
(B) in the case of an investment company that is organized as a series company, an investment company series;
that is registered with the United States Securities and Exchange Commission under the Investment Company Act of

1940 (15 U.S.C. 80a-1 et seq.).
(25) "Obligation" means any of the following:
(A) A bond.
(B) A note.
(C) A debenture.
(D) Any other form of evidence of debt.
(26) "Person" means:
(A) an individual;
(B) a business entity;
(C) a multilateral development bank; or
(D) a government or quasi-governmental body, such as a political subdivision or a government sponsored enterprise.
(27) "Repurchase transaction" means a transaction in which a life insurance company purchases securities from a business entity that is obligated to repurchase the purchased securities or equivalent securities from the life insurance company at a specified price, either within a specified period of time or upon demand.
(28) "Reverse repurchase transaction" means a transaction in which a life insurance company sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price, either within a specified period of time or upon demand.
(29) "Securities lending transaction" means a transaction in which securities are loaned by a life insurance company to a business entity that is obligated to return the loaned securities or equivalent securities to the life insurance company, either within a specified period of time or upon demand.
(30) "Securities Valuation Office" refers to:
(A) the Securities Valuation Office of the National Association of Insurance Commissioners; or
(B) any successor of the office referred to in Clause (A) established by the National Association of Insurance Commissioners.
(31) "Series company" means an investment company that is organized as a series company (as defined in Rule 18f-2(a) adopted under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), as amended).
(32) "Supported", when used in reference to an obligation, by whomever issued or made, means that:
(A) repayment of the obligation by:
(i) a domestic jurisdiction or by an administration, agency, authority, or instrumentality of a domestic jurisdiction; or
(ii) a business entity;
as the case may be, is secured by real or personal property of value at least equal to the principal amount of the obligation by means of mortgage, assignment of vendor's interest in one (1) or more conditional sales contracts, other title retention device, or by means of other security interest in such property for the benefit of the holder of the obligation; and (B) the:
(i) domestic jurisdiction or administration, agency, authority, or instrumentality of the domestic jurisdiction; or
(ii) business entity;
as the case may be, has entered into a firm agreement to rent or use the property pursuant to which it is obligated to pay money as rental or for the use of such property in amounts and at times which shall be sufficient, after provision for taxes upon and other expenses of use of the property, to repay in full the obligation with interest and when such agreement and the money obligated to be paid thereunder are assigned, pledged, or secured for the benefit of the holder of the obligation. However, where the security for the repayment of the obligation consists of a first mortgage lien or deed of trust on a fee interest in real property, the obligation may provide for the amortization, during the initial, fixed period of the lease or contract, of less than one hundred percent (100%) of the obligation if there is pledged or assigned, as additional security for the obligation, sufficient rentals payable under the lease, or of contract payments, to secure the amortized obligation payments required during the initial, fixed period of the lease or contract, including but not limited to payments of principal, interest, and taxes other than the income taxes of the borrower, and if there is to be left unamortized at the end of such period an amount not greater than the original appraised value of the land only, exclusive of all improvements, as prescribed by law.
(b) Investments of domestic life insurance companies at the time they are made shall conform to the following categories, conditions, limitations, and standards:
1. Obligations of a domestic jurisdiction or of any administration, agency, authority, or instrumentality of a domestic jurisdiction.
2. Obligations guaranteed, supported, or insured as to principal and interest by a domestic jurisdiction or by an administration, agency, authority, or instrumentality of a domestic jurisdiction.
3. Obligations issued under or pursuant to the Farm Credit Act of 1971 (12 U.S.C. 2001 through 2279aa-14) as in effect on December 31, 1990, or the Federal Home Loan Bank Act (12 U.S.C. 1421 through 1449) as in effect on December 31, 1990, interest bearing obligations of the FSLIC Resolution Fund or shares of any institution whose deposits are insured by the Federal Deposit Insurance Corporation to the extent that such shares are insured, obligations issued or guaranteed by a multilateral development bank, and obligations issued or guaranteed by the African Development Bank.
4. Obligations issued, guaranteed, or insured as to principal and interest by a city, county, drainage district, road district, school district, tax district, town, township, village, or other civil administration, agency, authority, instrumentality, or subdivision of

a domestic jurisdiction, providing such obligations are authorized by law and are:
(a) direct and general obligations of the issuing, guaranteeing or insuring governmental unit, administration, agency, authority, district, subdivision, or instrumentality;
(b) payable from designated revenues pledged to the payment of the principal and interest thereof; or
(c) improvement bonds or other obligations constituting a first lien, except for tax liens, against all of the real estate within the improvement district or on that part of such real estate not discharged from such lien through payment of the assessment. The area to which such improvement bonds or other obligations relate shall be situated within the limits of a town or city and at least fifty percent (50%) of the properties within such area shall be improved with business buildings or residences.
5. Loans evidenced by obligations secured by first mortgage liens on otherwise unencumbered real estate or otherwise unencumbered leaseholds having at least fifty (50) years of unexpired term, such real estate, or leaseholds to be located in a domestic jurisdiction. Such loans shall not exceed eighty percent (80%) of the fair value of the security determined in a manner satisfactory to the department, except that the percentage stated may be exceeded if and to the extent such excess is guaranteed or insured by:
(a) a domestic jurisdiction or by an administration, agency, authority, or instrumentality of any domestic jurisdiction; or
(b) a private mortgage insurance corporation approved by the department.
If improvements constitute a part of the value of the real estate or leaseholds, such improvements shall be insured against fire for the benefit of the mortgagee in an amount not less than the difference between the value of the land and the unpaid balance of the loan.
For the purpose of this section, real estate or a leasehold shall not be deemed to be encumbered by reason of the existence in relation thereto of:
(1) liens inferior to the lien securing the loan made by the life insurance company;
(2) taxes or assessment liens not delinquent;
(3) instruments creating or reserving mineral, oil, water or timber rights, rights-of-way, common or joint driveways, sewers, walls, or utility connections;
(4) building restrictions or other restrictive covenants; or
(5) an unassigned lease reserving rents or profits to the owner.
A loan that is authorized by this paragraph remains qualified under this paragraph notwithstanding any refinancing, modification, or extension of the loan. Investments authorized by this paragraph shall not in the aggregate exceed forty-five percent (45%) of the life insurance company's admitted assets.
6. Loans evidenced by obligations guaranteed or insured, but only to the extent guaranteed or insured, by a domestic jurisdiction or by any agency, administration, authority, or instrumentality of any

domestic jurisdiction, and secured by second or subsequent mortgages or deeds of trust on real estate or leaseholds, provided the terms of the leasehold mortgages or deeds of trust shall not exceed four-fifths (4/5) of the unexpired lease term, including enforceable renewable options remaining at the time of the loan.
7. Real estate contracts involving otherwise unencumbered real estate situated in a domestic jurisdiction, to be secured by the title to such real estate, which shall be transferred to the life insurance company or to a trustee or nominee of its choosing. For statement and deposit purposes, the value of a contract acquired pursuant to this paragraph shall be whichever of the following amounts is the least:
(a) eighty percent (80%) of the contract price of the real estate;
(b) eighty percent (80%) of the fair value of the real estate at the time the contract is purchased, such value to be determined in a manner satisfactory to the department; or
(c) the amount due under the contract.
For the purpose of this paragraph, real estate shall not be deemed encumbered by reason of the existence in relation thereto of: (1) taxes or assessment liens not delinquent; (2) instruments creating or reserving mineral, oil, water or timber rights, rights-of-way, common or joint driveways, sewers, walls or utility connections; (3) building restrictions or other restrictive covenants; or (4) an unassigned lease reserving rents or profits to the owner. Fire insurance upon improvements constituting a part of the real estate described in the contract shall be maintained in an amount at least equal to the unpaid balance due under the contract or the fair value of improvements, whichever is the lesser.
8. Improved or unimproved real property, whether encumbered or unencumbered, or any interest therein, held directly or evidenced by joint venture interests, general or limited partnership interests, trust certificates, or any other instruments, and acquired by the life insurance company as an investment, which real property, if unimproved, is developed within five (5) years. Real property acquired for investment under this paragraph, whether leased or intended to be developed for commercial or residential purposes or otherwise lawfully held, is subject to the following conditions and limitations:
(a) The real estate shall be located in a domestic jurisdiction.
(b) The admitted assets of the life insurance company must exceed twenty-five million dollars ($25,000,000).
(c) The life insurance company shall have the right to expend from time to time whatever amount or amounts may be necessary to conform the real estate to the needs and purposes of the lessee and the amount so expended shall be added to and become a part of the investment in such real estate.
(d) The value for statement and deposit purposes of an investment under this paragraph shall be reduced annually by amortization of the costs of improvement and development, less land costs, over the expected life of the property, which value

and amortization shall for statement and deposit purposes be determined in a manner satisfactory to the commissioner. In determining such value with respect to the calendar years in which an investment begins or ends with respect to a point in time other than the beginning or end of a calendar year, the amortization provided above shall be made on a proportional basis.
(e) Fire insurance shall be maintained in an amount at least equal to the insurable value of the improvements or the difference between the value of the land and the value at which such real estate is carried for statement and deposit purposes, whichever amount is smaller.
(f) Real estate acquired in any of the manners described and sanctioned under section 3 of this chapter, or otherwise lawfully held, except paragraph 5 of that section which specifically relates to the acquisition of real estate under this paragraph, shall not be affected in any respect by this paragraph unless such real estate at or subsequent to its acquisition fulfills the conditions and limitations of this paragraph, and is declared by the life insurance company in a writing filed with the department to be an investment under this paragraph. The value of real estate acquired under section 3 of this chapter, or otherwise lawfully held, and invested under this paragraph shall be initially that at which it was carried for statement and deposit purposes under that section.
(g) Neither the cost of each parcel of improved real property nor the aggregate cost of all unimproved real property acquired under the authority of this paragraph may exceed two percent (2%) of the life insurance company's admitted assets. For purposes of this paragraph, "unimproved real property" means land containing no structures intended for commercial, industrial, or residential occupancy, and "improved real property" consists of all land containing any such structure. When applying the limitations of subparagraph (d) of this paragraph, unimproved real property becomes improved real property as soon as construction of any commercial, industrial, or residential structure is so completed as to be capable of producing income. In the event the real property is mortgaged with recourse to the life insurance company or the life insurance company commences a plan of construction upon real property at its own expense or guarantees payment of borrowed funds to be used for such construction, the total project cost of the real property will be used in applying the two percent (2%) test. Further, no more than ten percent (10%) of the life insurance company's admitted assets may be invested in all property, measured by the property value for statement and deposit purposes as defined in this paragraph, held under this paragraph at the same time.
9. Deposits of cash in a depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation, or

certificates of deposit issued by a depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
10. Bank and bankers' acceptances and other bills of exchange of kinds and maturities eligible for purchase or rediscount by federal reserve banks.
11. Obligations that are issued, guaranteed, assumed, or supported by a business entity organized under the laws of a domestic jurisdiction and that are rated:
(a) BBB- or higher by Standard & Poor's Corporation (or A-2 or higher in the case of commercial paper);
(b) Baa 3 or higher by Moody's Investors Service, Inc. (or P-2 or higher in the case of commercial paper);
(c) BBB- or higher by Duff and Phelps, Inc. (or D-2 or higher in the case of commercial paper); or
(d) 1 or 2 by the Securities Valuation Office.
Investments may also be made under this paragraph in obligations that have not received a rating if the earnings available for fixed charges of the business entity for the period of its five (5) fiscal years next preceding the date of purchase shall have averaged per year not less than one and one-half (1 1/2) times its average annual fixed charges applicable to such period and if during either of the last two (2) years of such period such earnings available for fixed charges shall have been not less than one and one-half (1 1/2) times its fixed charges for such year. However, if the business entity is a finance company or other lending institution at least eighty percent (80%) of the assets of which are cash and receivables representing loans or discounts made or purchased by it, the multiple shall be one and one-quarter (1 1/4) instead of one and one-half (1 1/2).
11.(A) Obligations issued, guaranteed, or assumed by a business entity organized under the laws of a domestic jurisdiction, which obligations have not received a rating or, if rated, have not received a rating that would qualify the obligations for investment under paragraph 11 of this section. Investments authorized by this paragraph may not exceed ten percent (10%) of the life insurance company's admitted assets.
12. Preferred stock of, or common or preferred stock guaranteed as to dividends by, any corporation organized under the laws of a domestic jurisdiction, which over the period of the seven (7) fiscal years immediately preceding the date of purchase earned an average amount per annum at least equal to five percent (5%) of the par value of its common and preferred stock (or, in the case of stocks having no par value, of its issued or stated value) outstanding at date of purchase, or which over such period earned an average amount per annum at least equal to two (2) times the total of its annual interest charges, preferred dividends and dividends guaranteed by it, determined with reference to the date of purchase. No investment shall be made under this paragraph in a stock upon which any dividend is in arrears or has been in arrears for ninety (90) days within the immediately preceding five (5) year period.
13. Common stock of any solvent corporation organized under the

laws of a domestic jurisdiction which over the seven (7) fiscal years immediately preceding purchase earned an average amount per annum at least equal to six percent (6%) of the par value of its capital stock (or, in the case of stock having no par value, of the issued or stated value of such stock) outstanding at date of purchase, but the conditions and limitations of this paragraph shall not apply to the special area of investment to which paragraph 23 of this section pertains.
13.(A) Stock or shares of any mutual fund that:
(a) has been in existence for a period of at least five (5) years immediately preceding the date of purchase, has assets of not less than twenty-five million dollars ($25,000,000) at the date of purchase, and invests substantially all of its assets in investments permitted under this section; or
(b) is a class one money market mutual fund or a class one bond mutual fund.
Investments authorized by this paragraph 13(A) in mutual funds having the same or affiliated investment advisers shall not at any one (1) time exceed in the aggregate ten percent (10%) of the life insurance company's admitted assets. The limitations contained in paragraph 22 of this subsection apply to investments in the types of mutual funds described in subparagraph (a). For the purposes of this paragraph, "class one bond mutual fund" means a mutual fund that at all times qualifies for investment using the bond class one reserve factor under the "Purposes and Procedures of the Securities Valuation Office" or any successor publication.
The aggregate amount of investments under this paragraph may be limited by the commissioner if the commissioner finds that investments under this paragraph may render the operation of the life insurance company hazardous to the company's policyholders or creditors or to the general public.
14. Loans upon the pledge of any of the investments described in this section other than real estate and those qualifying solely under paragraph 20 of this subsection, but the amount of such a loan shall not exceed seventy-five percent (75%) of the value of the investment pledged.
15. Real estate acquired or otherwise lawfully held under the provisions of IC 27-1, except under paragraph 7 or 8 of this subsection, which real estate as an investment shall also include the value of improvements or betterments made thereon subsequent to its acquisition. The value of such real estate for deposit and statement purposes is to be determined in a manner satisfactory to the department.
15.(A) Tangible personal property, equipment trust obligations, or other instruments evidencing an ownership interest or other interest in tangible personal property when the life insurance company purchasing such property has admitted assets in excess of twenty-five million dollars ($25,000,000), and where there is a right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use of such personal property from a

corporation whose obligations would be eligible for investment under the provisions of paragraph 11 of this subsection, provided that the aggregate of such payments together with the estimated salvage value of such property at the end of its minimum useful life, to be determined in a manner acceptable to the insurance commissioner, and the estimated tax benefits to the insurer resulting from ownership of such property, is adequate to return the cost of the investment in such property, and provided further, that each net investment in tangible personal property for which any single private corporation is obligated to pay rental, purchase, or other obligatory payments thereon does not exceed one-half of one percent (1/2%) of the life insurance company's admitted assets, and the aggregate net investments made under the provisions of this paragraph do not exceed five percent (5%) of the life insurance company's admitted assets.
16. Loans to policyholders of the life insurance company in amounts not exceeding in any case the reserve value of the policy at the time the loan is made.
17. A life insurance company doing business in a foreign jurisdiction may, if permitted or required by the laws of such jurisdiction, invest funds equal to its obligations in such jurisdiction in investments legal for life insurance companies domiciled in such jurisdiction or doing business therein as alien companies.
17.(A) Investments in (i) obligations issued, guaranteed, assumed, or supported by a foreign jurisdiction or by a business entity organized under the laws of a foreign jurisdiction and (ii) preferred stock and common stock issued by any such business entity, if the obligations of such foreign jurisdiction or business entity, as appropriate, are rated:
(a) BBB- or higher by Standard & Poor's Corporation (or A-2 or higher in the case of commercial paper);
(b) Baa 3 or higher by Moody's Investors Service, Inc. (or P-2 or higher in the case of commercial paper);
(c) BBB- or higher by Duff and Phelps, Inc. (or D-2 or higher in the case of commercial paper); or
(d) 1 or 2 by the Securities Valuation Office.
If the obligations issued by a business entity organized under the laws of a foreign jurisdiction have not received a rating, investments may nevertheless be made under this paragraph in such obligations and in the preferred and common stock of the business entity if the earnings available for fixed charges of the business entity for a period of five (5) fiscal years preceding the date of purchase have averaged at least three (3) times its average fixed charges applicable to such period, and if during either of the last two (2) years of such period, the earnings available for fixed charges were at least three (3) times its fixed charges for such year. Investments authorized by this paragraph in a single foreign jurisdiction shall not exceed ten percent (10%) of the life insurance company's admitted assets. Subject to section 2.2(g) of this chapter, investments authorized by this paragraph denominated in foreign currencies shall not in the

aggregate exceed ten percent (10%) of a life insurance company's admitted assets, and investments in any one (1) foreign currency shall not exceed five percent (5%) of the life insurance company's admitted assets. Investments authorized by this paragraph and paragraph 17(B) shall not in the aggregate exceed twenty percent (20%) of the life insurance company's admitted assets. This paragraph in no way limits or restricts investments which are otherwise specifically eligible for deposit under this section.
17.(B) Investments in:
(a) obligations issued, guaranteed, or assumed by a foreign jurisdiction or by a business entity organized under the laws of a foreign jurisdiction; and
(b) preferred stock and common stock issued by a business entity organized under the laws of a foreign jurisdiction;
which investments are not eligible for investment under paragraph 17.(A).
Investments authorized by this paragraph 17(B) shall not in the aggregate exceed five percent (5%) of the life insurance company's admitted assets. Subject to section 2.2(g) of this chapter, if investments authorized by this paragraph 17(B) are denominated in a foreign currency, the investments shall not, as to such currency, exceed two percent (2%) of the life insurance company's admitted assets. Investments authorized by this paragraph 17(B) in any one (1) foreign jurisdiction shall not exceed two percent (2%) of the life insurance company's admitted assets.
Investments authorized by paragraph 17(A) of this subsection and this paragraph 17(B) shall not in the aggregate exceed twenty percent (20%) of the life insurance company's admitted assets.
18. To protect itself against loss, a company may in good faith receive in payment of or as security for debts due or to become due, investments or property which do not conform to the categories, conditions, limitations, and standards set out above.
19. A life insurance company may purchase for its own benefit any of its outstanding annuity or insurance contracts or other obligations and the claims of holders thereof.
20. A life insurance company may make investments although not conforming to the categories, conditions, limitations, and standards contained in paragraphs 1 through 11, 12 through 19, and 29 through 31 of this subsection, but limited in aggregate amount to the lesser of:
(a) ten percent (10%) of the company's admitted assets; or
(b) the aggregate of the company's capital, surplus, and contingency reserves reported on the statutory financial statement of the insurer most recently required to be filed with the commissioner.
This paragraph 20 does not apply to investments authorized by paragraph 11.(A) of this subsection.
20.(A) Investments under paragraphs 1 through 20 and paragraphs 29 through 31 of this subsection are subject to the general conditions, limitations, and standards contained in paragraphs 21 through 28 of

this subsection.
21. Investments in obligations (other than real estate mortgage indebtedness) and capital stock of, and in real estate and tangible personal property leased to, a single corporation, shall not exceed two percent (2%) of the life insurance company's admitted assets, taking into account the provisions of section 2.2(h) of this chapter. The conditions and limitations of this paragraph shall not apply to investments under paragraph 13(A) of this subsection or the special area of investment to which paragraph 23 of this subsection pertains.
22. Investments in:
(a) preferred stock; and
(b) common stock;
shall not, in the aggregate, exceed twenty percent (20%) of the life insurance company's admitted assets, exclusive of assets held in segregated accounts of the nature defined in class 1(c) of IC 27-1-5-1. These limitations shall not apply to investments for the special purposes described in paragraph 23 of this subsection nor to investments in connection with segregated accounts provided for in class 1(c) of IC 27-1-5-1.
23. Investments in subsidiary companies must be made in accordance with IC 27-1-23-2.6.
24. No investment, other than commercial bank deposits and loans on life insurance policies, shall be made unless authorized by the life insurance company's board of directors or a committee designated by the board of directors and charged with the duty of supervising loans or investments.
25. No life insurance company shall subscribe to or participate in any syndicate or similar underwriting of the purchase or sale of securities or property or enter into any transaction for such purchase or sale on account of said company, jointly with any other corporation, firm, or person, or enter into any agreement to withhold from sale any of its securities or property, but the disposition of its assets shall at all times be within its control. Nothing contained in this paragraph shall be construed to invalidate or prohibit an agreement by two (2) or more companies to join and share in the purchase of investments for bona fide investment purposes.
26. No life insurance company may invest in the stocks or obligations, except investments under paragraphs 9 and 10 of this subsection, of any corporation in which an officer of such life insurance company is either an officer or director. However, this limitation shall not apply with respect to such investments in:
(a) a corporation which is a subsidiary or affiliate of such life insurance company; or
(b) a trade association, provided such investment meets the requirements of paragraph 5 of this subsection.
27. Except for the purpose of mutualization provided for in section 23 of this chapter, or for the purpose of retirement of outstanding shares of capital stock pursuant to amendment of its articles of incorporation, or in connection with a plan approved by the commissioner for purchase of such shares by the life insurance

company's officers, employees, or agents, no life insurance company shall invest in its own stock.
28. In applying the conditions, limitations, and standards prescribed in paragraphs 11, 12, and 13 of this subsection to the stocks or obligations of a corporation which in the seven (7) year period preceding purchase of such stocks or obligations acquired its property or a substantial part thereof through consolidation, merger, or purchase, the earnings of the several predecessors or constituent corporations shall be consolidated.
29. A. Before a life insurance company may engage in securities lending transactions, repurchase transactions, reverse repurchase transactions, or dollar roll transactions, the life insurance company's board of directors must adopt a written plan that includes guidelines and objectives to be followed, including the following:
(1) A description of how cash received will be invested or used for general corporate purposes of the company.
(2) Operational procedures for managing interest rate risk, counterparty default risk, and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction.
(3) A statement of the extent to which the company may engage in securities lending transactions, repurchase transactions, reverse repurchase transactions, and dollar roll transactions.
B. A life insurance company must enter into a written agreement for all transactions authorized by this paragraph, other than dollar roll transactions. The written agreement:
(1) must require the termination of each transaction not more than one (1) year after its inception or upon the earlier demand of the company; and
(2) must be with the counterparty business entity, except that, for securities lending transactions, the agreement may be with an agent acting on behalf of the life insurance company if:
(A) the agent is:
(i) a business entity, the obligations of which are rated BBB- or higher by Standard & Poor's Corporation (or A-2 or higher in the case of commercial paper), Baa3 or higher by Moody's Investors Service, Inc. (or P-2 or higher in the case of commercial paper), BBB- or higher by Duff and Phelps, Inc. (or D-2 or higher in the case of commercial paper), or 1 or 2 by the Securities Valuation Office;
(ii) a business entity that is a primary dealer in United States government securities, recognized by the Federal Reserve Bank of New York; or
(iii) any other business entity approved by the commissioner; and
(B) the agreement requires the agent to enter into with each counterparty separate agreements that are consistent with the requirements of this paragraph.
C. Cash received in a transaction under this paragraph shall be:
(1) invested:
(A) in accordance with this section 2; and (B) in a manner that recognizes the liquidity needs of the transaction; or
(2) used by the life insurance company for its general corporate purposes.
D. For as long as a transaction under this paragraph remains outstanding, the life insurance company or its agent or custodian shall maintain, as to acceptable collateral received in the transaction, either physically or through book entry systems of the Federal Reserve, the Depository Trust Company, the Participants Trust Company, or another securities depository approved by the commissioner:
(1) possession of the acceptable collateral;
(2) a perfected security interest in the acceptable collateral; or
(3) in the case of a jurisdiction outside the United States:
(A) title to; or
(B) rights of a secured creditor to;
the acceptable collateral.
E. The limitations set forth in paragraphs 17 and 21 of this subsection do not apply to transactions under this paragraph 29. For purposes of calculations made to determine compliance with this paragraph, no effect may be given to the future obligation of the life insurance company to:
(1) resell securities, in the case of a repurchase transaction; or
(2) repurchase securities, in the case of a reverse repurchase transaction.
F. A life insurance company shall not enter into a transaction under this paragraph if, as a result of the transaction, and after giving effect to the transaction:
(1) the aggregate amount of securities then loaned, sold to, or purchased from any one (1) business entity under this paragraph would exceed five percent (5%) of the company's admitted assets (but in calculating the amount sold to or purchased from a business entity under repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement); or
(2) the aggregate amount of all securities then loaned, sold to, or purchased from all business entities under this paragraph would exceed forty percent (40%) of the admitted assets of the company (provided, however, that this limitation does not apply to a reverse repurchase transaction if the borrowing is used to meet operational liquidity requirements resulting from an officially declared catastrophe and is subject to a plan approved by the commissioner).
G. The following collateral requirements apply to all transactions under this paragraph:
(1) In a securities lending transaction, the life insurance company must receive acceptable collateral having a market value as of the transaction date at least equal to one hundred two percent (102%) of the market value of the securities loaned by the company in the transaction as of that date. If at any time

the market value of the acceptable collateral received from a particular business entity is less than the market value of all securities loaned by the company to that business entity, the business entity shall be obligated to deliver additional acceptable collateral to the company, the market value of which, together with the market value of all acceptable collateral then held in connection with all securities lending transactions with that business entity, equals at least one hundred two percent (102%) of the market value of the loaned securities.
(2) In a reverse repurchase transaction, other than a dollar roll transaction, the life insurance company must receive acceptable collateral having a market value as of the transaction date equal to at least ninety-five percent (95%) of the market value of the securities transferred by the company in the transaction as of that date. If at any time the market value of the acceptable collateral received from a particular business entity is less than ninety-five percent (95%) of the market value of all securities transferred by the company to that business entity, the business entity shall be obligated to deliver additional acceptable collateral to the company, the market value of which, together with the market value of all acceptable collateral then held in connection with all reverse repurchase transactions with that business entity, equals at least ninety-five percent (95%) of the market value of the transferred securities.
(3) In a dollar roll transaction, the life insurance company must receive cash in an amount at least equal to the market value of the securities transferred by the company in the transaction as of the transaction date.
(4) In a repurchase transaction, the life insurance company must receive acceptable collateral having a market value equal to at least one hundred two percent (102%) of the purchase price paid by the company for the securities. If at any time the market value of the acceptable collateral received from a particular business entity is less than one hundred percent (100%) of the purchase price paid by the life insurance company in all repurchase transactions with that business entity, the business entity shall be obligated to provide additional acceptable collateral to the company, the market value of which, together with the market value of all acceptable collateral then held in connection with all repurchase transactions with that business entity, equals at least one hundred two percent (102%) of the purchase price. Securities acquired by a life insurance company in a repurchase transaction shall not be:
(A) sold in a reverse repurchase transaction;
(B) loaned in a securities lending transaction; or
(C) otherwise pledged.
30. A life insurance company may invest in obligations or interests in trusts or partnerships regardless of the issuer, which are secured by: (a) investments authorized by paragraphs 1, 2, 3, 4, or 11 of this subsection; or
(b) collateral with the characteristics and limitations prescribed for loans under paragraph 5 of this subsection.
For the purposes of this paragraph 30, collateral may be substituted for other collateral if it is in the same amount with the same or greater interest rate and qualifies as collateral under subparagraph (a) or (b) of this paragraph.
31. A life insurance company may invest in obligations or interests in trusts or partnerships, regardless of the issuer, secured by any form of collateral other than that described in subparagraphs (a) and (b) of paragraph 30 of this subsection, which obligations or interests in trusts or partnerships are rated:
(a) A- or higher by Standard & Poor's Corporation or Duff and Phelps, Inc.;
(b) A 3 or higher by Moody's Investor Service, Inc.; or
(c) 1 by the Securities Valuation Office.
Investments authorized by this paragraph may not exceed ten percent (10%) of the life insurance company's admitted assets.
32. A. A life insurance company may invest in short-term pooling arrangements as provided in this paragraph.
B. The following definitions apply throughout this paragraph:
(1) "Affiliate" means, as to any person, another person that, directly or indirectly through one (1) or more intermediaries, controls, is controlled by, or is under common control with the person.
(2) "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract (other than a commercial contract for goods or non-management services), or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote or holds proxies representing ten percent (10%) or more of the voting securities of another person. This presumption may be rebutted by a showing that control does not exist in fact. The commissioner may determine, after furnishing all interested persons notice and an opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.
(3) "Qualified bank" means a national bank, state bank, or trust company that at all times is not less than adequately capitalized as determined by standards adopted by United States banking regulators and that is either regulated by state banking laws or is a member of the Federal Reserve System.
C. A life insurer may participate in investment pools qualified under this paragraph that invest only in:
(1) obligations that are rated BBB- or higher by Standard &

Poor's Corporation (or A-2 or higher in the case of commercial paper), Baa 3 or higher by Moody's Investors Service, Inc. (or P-2 or higher in the case of commercial paper), BBB- or higher by Duff and Phelps, Inc. (or D-2 or higher in the case of commercial paper), or 1 or 2 by the Securities Valuation Office, and have:
(A) a remaining maturity of three hundred ninety-seven (397) days or less or a put that entitles the holder to receive the principal amount of the obligation which put may be exercised through maturity at specified intervals not exceeding three hundred ninety-seven (397) days; or
(B) a remaining maturity of three (3) years or less and a floating interest rate that resets not less frequently than quarterly on the basis of a current short-term index (for example, federal funds, prime rate, treasury bills, London InterBank Offered Rate (LIBOR) or commercial paper) and is not subject to a maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes;
(2) government money market mutual funds or class one money market mutual funds; or
(3) securities lending, repurchase, and reverse repurchase and dollar roll transactions that meet the requirements of paragraph 29 of this subsection and any applicable regulations of the department;
provided that the investment pool shall not acquire investments in any one (1) business entity that exceed ten percent (10%) of the total assets of the investment pool.
D. For an investment pool to be qualified under this paragraph, the investment pool shall not:
(1) acquire securities issued, assumed, guaranteed, or insured by the life insurance company or an affiliate of the company; or
(2) borrow or incur any indebtedness for borrowed money, except for securities lending, reverse repurchase, and dollar roll transactions that meet the requirements of paragraph 29 of this subsection.
E. A life insurance company shall not participate in an investment pool qualified under this paragraph if, as a result of and after giving effect to the participation, the aggregate amount of participation then held by the company in all investment pools under this paragraph and section 2.4 of this chapter would exceed thirty-five percent (35%) of its admitted assets.
F. For an investment pool to be qualified under this paragraph:
(1) the manager of the investment pool must:
(A) be organized under the laws of the United States, a state or territory of the United States, or the District of Columbia, and designated as the pool manager in a pooling agreement; and
(B) be the life insurance company, an affiliated company, a business entity affiliated with the company, or a qualified

bank or a business entity registered under the Investment Advisors Act of 1940 (15 U.S.C. 80a-1 et seq.);
(2) the pool manager or an entity designated by the pool manager of the type set forth in subdivision (1) of this subparagraph F shall compile and maintain detailed accounting records setting forth:
(A) the cash receipts and disbursements reflecting each participant's proportionate participation in the investment pool;
(B) a complete description of all underlying assets of the investment pool (including amount, interest rate, maturity date (if any) and other appropriate designations); and
(C) other records which, on a daily basis, allow third parties to verify each participant's interest in the investment pool; and
(3) the assets of the investment pool shall be held in one (1) or more accounts, in the name of or on behalf of the investment pool, under a custody agreement or trust agreement with a qualified bank, which must:
(A) state and recognize the claims and rights of each participant;
(B) acknowledge that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its participation in the investment pool; and
(C) contain an agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the qualified bank or any other person.
G. The pooling agreement for an investment pool qualified under this paragraph must be in writing and must include the following provisions:
(1) Insurers, subsidiaries, or affiliates of insurers holding interests in the pool, or any pension or profit sharing plan of such insurers or their subsidiaries or affiliates, shall, at all times, hold one hundred percent (100%) of the interests in the investment pool.
(2) The underlying assets of the investment pool shall not be commingled with the general assets of the pool manager or any other person.
(3) In proportion to the aggregate amount of each pool participant's interest in the investment pool:
(A) each participant owns an undivided interest in the underlying assets of the investment pool; and
(B) the underlying assets of the investment pool are held solely for the benefit of each participant.
(4) A participant or (in the event of the participant's insolvency, bankruptcy, or receivership) its trustee, receiver, or other successor-in-interest may withdraw all or any portion of its participation from the investment pool under the terms of the pooling agreement. (5) Withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter. Payments upon withdrawals under this paragraph shall be calculated in each case net of all then applicable fees and expenses of the investment pool. The pooling agreement shall provide for such payments to be made to the participants in one (1) of the following forms, at the discretion of the pool manager:
(A) in cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool;
(B) in kind, a pro rata share of each underlying asset; or
(C) in a combination of cash and in kind distributions, a pro rata share in each underlying asset.
(6) The records of the investment pool shall be made available for inspection by the commissioner.
(Formerly: Acts 1935, c.162, s.147; Acts 1937, c.288, s.1; Acts 1939, c.63, s.3; Acts 1941, c.115, s.9; Acts 1945, c.175, s.1; Acts 1947, c.43, s.1; Acts 1959, c.21, s.1; Acts 1961, c.138, s.1; Acts 1967, c.60, s.1; Acts 1969, c.184, s.1; Acts 1974, P.L.121, SEC.1; Acts 1975, P.L.44, SEC.2; Acts 1975, P.L.279, SEC.1.) As amended by Acts 1981, P.L.236, SEC.1; P.L.267-1987, SEC.1; P.L.49-1988, SEC.2; P.L.8-1991, SEC.8; P.L.26-1991, SEC.7; P.L.1-1992, SEC.145; P.L.186-1997, SEC.1; P.L.126-2001, SEC.1; P.L.40-2004, SEC.1; P.L.89-2011, SEC.29.

IC 27-1-12-2.1
Repealed
(Repealed by P.L.26-1991, SEC.28.)

IC 27-1-12-2.2
Derivative transactions
Sec. 2.2. (a) The following definitions apply to this section:
(1) "Acceptable collateral" means, as to over-the-counter derivatives transactions and for the purpose of calculating counterparty exposure amounts:
(A) cash;
(B) cash equivalents;
(C) letters of credit; and
(D) direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, including the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation.
(2) "Admitted assets" means the life insurance company's assets permitted to be reported as admitted assets on the statutory financial statement of the insurer most recently required to be filed with the commissioner.
(3) "Business entity" means:
(A) a sole proprietorship; (B) a corporation;
(C) a limited liability company;
(D) an association;
(E) a partnership;
(F) a joint stock company;
(G) a joint venture;
(H) a mutual fund;
(I) a trust;
(J) a joint tenancy; or
(K) another, similar form of business organization;
whether organized for-profit or not-for-profit.
(4) "Cap" means an agreement obligating the seller to make payments to the buyer, with each payment based on the amount by which a reference price or level or the performance or value of one (1) or more underlying interests exceeds a predetermined number, sometimes called the strike rate or strike price.
(5) "Cash" means any of the following:
(A) United States denominated paper currency and coins.
(B) Negotiable money orders and checks.
(C) Funds held in any time or demand deposit in any depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(6) "Cash equivalent" means any of the following:
(A) A certificate of deposit issued by a depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(B) A banker's acceptance issued by a depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(C) A government money market mutual fund.
(D) A class one money market mutual fund.
(7) "Class one money market mutual fund" means a money market mutual fund that at all times qualifies for investment pursuant to the "Purposes and Procedures of the Securities Valuation Office" or any successor publication either using the bond class one reserve factor or because it is exempt from asset valuation reserve requirements.
(8) "Collar" means two (2) derivatives transactions on the same underlying interest in which the insurer receives payments as the buyer of an option, cap, or floor in one (1) transaction and makes payments as the seller of a different option, cap, or floor in the second transaction.
(9) A. "Counterparty exposure amount" means the net amount of credit risk attributable to a derivative instrument that a life insurance company enters into with another business entity other than through a qualified exchange or a qualified foreign exchange, or cleared through a qualified clearing house ("over the counter derivative instrument"). The amount of credit risk equals:
(1) the market value of the over-the-counter derivative

instrument, if the liquidation of the instrument would result in a final cash payment to the insurer; or
(2) zero (0), if the liquidation of the over-the-counter derivative instrument would not result in a final cash payment to the insurer.
B. If a life insurance company enters into one (1) or more over-the-counter derivative instruments with another business entity under a written master agreement that provides for netting of payments owed by the respective parties, and the domiciliary jurisdiction of the counterparty is either within the United States or a foreign jurisdiction listed in the "Purposes and Procedures of the Securities Valuation Office" or any successor publication as eligible for netting, the net amount of credit risk attributable to the counterparty is the greater of zero (0) or the remainder of:
(1) the market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment to the insurer by the business entity; minus
(2) the market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment by the insurer to the business entity.
C. For open transactions involving over-the-counter derivative instruments, market value:
(1) shall be determined not less frequently than at the end of the most recent quarter of the insurer's fiscal year; and
(2) shall be reduced by the market value of acceptable collateral that is:
(A) held by the insurer; or
(B) placed in escrow by one (1) or both parties.
(10) "Covered" means, in the case of a call option, that:
(A) the life insurance company owns the instrument underlying the call option it has written (a "written call") during the entire period that the written call is outstanding; or
(B) pursuant to the exercise of options, warrants, or conversion rights already owned when the call option is written and held during the period that the written call is outstanding, the life insurance company can immediately acquire the instrument underlying the written call, if:
(1) the price at which the underlying instrument can be acquired is less than or equal to the strike price of the written call; or
(2) the life insurance company has placed in escrow or, pursuant to a custodian agreement, has segregated during the entire period that the written call is outstanding, cash, cash equivalents, or securities with a market value equal to the difference between the price at which the underlying instrument can be acquired and the strike price of the

written call.
(11) "Covered" means, in the case of a put option, that the life insurance company has placed in escrow or, pursuant to a custodian agreement, has segregated during the entire period that the put option it has sold (a "written put") is outstanding, cash, cash equivalents, or securities with a market value equal to the amount of the insurer's obligation under the written put.
(12) "Covered" means, in the case of a cap or floor, that the life insurance company holds in its portfolio, during the entire period that the cap or floor is outstanding, investments that generate sufficient cash flow to make all required payments under the cap or floor.
(13) "Derivative instrument" means an agreement (in the nature of a bilateral contract, option, or otherwise), an instrument, or a series or combination of agreements and instruments:
(A) to make or take delivery of, or assume or relinquish, a specified amount of one (1) or more of the interests underlying the derivative instrument, or to make a cash settlement in lieu thereof; or
(B) that has a price, performance, value, or cash flow based primarily upon the actual or expected price, level, performance, value, or cash flow of one (1) or more of the interests underlying the derivative instrument.
Derivative instruments include options, warrants used in a hedging transaction and not attached to another financial instrument, caps, floors, collars, swaps, swaptions, forwards, futures, and any other agreements (in the nature of bilateral contracts, options, or otherwise) or substantially similar instruments, or any series or combination thereof, and any agreements (in the nature of bilateral contracts, options, or otherwise) or instruments permitted under rules adopted by the department.
(14) "Derivative transaction" means a transaction involving the use of one (1) or more derivative instruments. For purposes of this section, a derivative transaction may involve a requirement that the insurer, a counterparty, or both, are required to post collateral with the other party (or a designated third party) pursuant to an agreement between the insurer and the counterparty.
(15) "Domestic jurisdiction" means the United States, any state, territory, or possession of the United States, the District of Columbia, Canada, or any province of Canada.
(16) "Floor" means an agreement obligating the seller to make payments to the buyer, with each payment based on the amount by which a predetermined number, sometimes called the floor rate or price, exceeds a reference price or level or the performance or value of one or more underlying interests.
(17) "Foreign currency" means a currency other than that of a domestic jurisdiction.
(18) "Foreign jurisdiction" means a jurisdiction other than a

domestic jurisdiction.
(19) "Forward" means an agreement (other than a future) to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance, or value of, one (1) or more underlying interests.
(20) "Future" means an agreement, traded on a qualified exchange or qualified foreign exchange, to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance, or value of, one or more underlying interests.
(21) "Government money market mutual fund" means a money market mutual fund that at all times:
(A) invests only in obligations issued, guaranteed, or insured by the United States or collateralized repurchase agreements composed of these obligations; and
(B) qualifies for investment without a reserve pursuant to the "Purposes and Procedures of the Securities Valuation Office" or any successor publication.
(22) "Guaranteed or insured," when used in connection with an obligation acquired under this section, means that the guarantor or insurer has agreed to:
(A) perform or insure the obligation of the obligor or purchase the obligation; or
(B) be unconditionally obligated until the obligation is repaid to maintain in the obligor a minimum net worth, fixed charge coverage, stockholders' equity, or sufficient liquidity to enable the obligor to pay the obligation in full.
(23) "Hedging transaction" means a derivative transaction that is entered into and maintained to manage:
(A) the risk of a change in the value, yield, price, cash flow, or quantity of assets or liabilities (or a portfolio of assets, liabilities, or assets and liabilities) that the insurer has acquired or incurred or anticipates acquiring or incurring; or
(B) currency exchange rate risk or the degree of exposure to assets or liabilities (or a portfolio of assets, liabilities, or assets and liabilities) that the insurer has acquired or incurred or anticipates acquiring or incurring.
(24) "Income generation transaction" means a derivative transaction involving the writing of covered call options, covered put options, covered caps, or covered floors.
(25) "Investment company" means an investment company as defined in Section 3(a) of the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), as amended, and a person described in Section 3(c) of the Investment Company Act of 1940.
(26) "Investment company series" means an investment portfolio of an investment company that is organized as a series company and to which assets of the investment company have been specifically allocated.
(27) "Letter of credit" means a clean, irrevocable, and unconditional letter of credit issued or confirmed by, and

payable and presentable at, a financial institution on the list of financial institutions meeting the standards for issuing letters of credit under the "Purposes and Procedures of the Securities Valuation Office" or any successor publication.
(28) "Market value" means:
(A) as to cash, cash equivalents, and letters of credit, the amounts thereof;
(B) as to a security (other than a security that is an over-the-counter derivative instrument) as of any date, the price for the security on that date obtained from a generally recognized source or the most recent quotation from such a source or, to the extent no generally recognized source exists, the price for the security as determined in good faith by the parties to a transaction, plus accrued but unpaid income on the security to the extent not included in the price as of that date; and
(C) as to an over-the-counter derivative instrument as of any date, the amount that a life insurance company would have to pay or would receive for entering into an over-the-counter derivative transaction on substantially identical terms with another counterparty.
(29) "Money market mutual fund" means a mutual fund that meets the conditions of 17 CFR 270.2a-7, under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(30) "Mutual fund" means:
(A) an investment company; or
(B) in the case of an investment company that is organized as a series company, an investment company series;
that is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(31) "Obligation" means any of the following:
(A) A bond.
(B) A note.
(C) A debenture.
(D) Any other form of evidence of debt.
(32) "Option" means an agreement giving the buyer the right to buy or receive (a "call option"), sell or deliver (a "put option"), enter into, extend or terminate, or effect a cash settlement based on the actual or expected price, level, performance, or value of one or more underlying interests.
(33) "Qualified business entity" means a business entity that is:
(A) an issuer of obligations, preferred stock, or derivative instruments that are rated 1 or 2 or are rated the equivalent of 1 or 2 by the Securities Valuation Office or by a nationally recognized statistical rating organization recognized by the Securities Valuation Office; or
(B) a primary dealer in United States government securities, recognized by the Federal Reserve Bank of New York.
(34) "Qualified clearinghouse" means a clearinghouse: (A) that is for, and subject to the rules of, a qualified exchange or qualified foreign exchange; and
(B) that provides clearing services, including acting as a counterparty to each of the parties to a transaction so that the parties no longer have credit risk as to each other.
(35) "Qualified exchange" means:
(A) a securities exchange registered as a national securities exchange, or a securities market regulated under the Securities Exchange Act of 1934 (15 U.S.C. 78 et seq.), as amended;
(B) a board of trade or commodities exchange designated as a contract market by the Commodity Futures Trading Commission (CFTC) or any successor of the CFTC;
(C) Private Offerings, Resales, and Trading through Automated Linkages (PORTAL);
(D) a designated offshore securities market as defined in Securities Exchange Commission Regulation S (17 C.F.R. Part 230), as amended; or
(E) a qualified foreign exchange.
(36) "Qualified foreign exchange" means a foreign exchange, board of trade, or contract market located outside the United States or its territories or possessions:
(A) that has received regulatory comparability relief under CFTC Rule 30.10 (as set forth in Appendix C to Part 30 of the CFTC's Regulations (17 C.F.R. Part 30));
(B) that is, or whose members are, subject to the jurisdiction of a foreign futures authority that has received regulatory comparability relief under CFTC Rule 30.10 (as set forth in Appendix C to Part 30 of the CFTC's Regulations (17 C.F.R. Part 30)) as to futures transactions in the jurisdiction where the exchange, board of trade, or contract market is located; or
(C) upon which are listed foreign stock index futures contracts that are the subject of no-action relief issued by the CFTC's Office of the General Counsel, provided that an exchange, board of trade, or contract market that qualifies as a qualified foreign exchange only under this clause is a qualified foreign exchange only as to foreign stock index futures contracts that are the subject of no-action relief.
(37) "Replication transaction" means a derivative transaction that is intended to replicate the investment in one (1) or more assets that an insurer is authorized to acquire or sell under this section or section 2 of this chapter. A derivative transaction that is entered into as a hedging transaction shall not be considered a replication transaction.
(38) "Securities Valuation Office" refers to:
(A) the Securities Valuation Office of the National Association of Insurance Commissioners; or
(B) any successor of the office referred to in Clause (A) established by the National Association of Insurance

Commissioners.
(39) "Swap" means an agreement to exchange or to net payments at one (1) or more times based on the actual or expected price, level, performance, or value of one (1) or more underlying interests.
(40) "Swaption" means an agreement giving the buyer the right (but not the obligation) to enter into a swap at a specified time in the future.
(41) "Underlying interest" means the assets, liabilities, other interests or a combination thereof underlying a derivative instrument, such as any one (1) or more securities, currencies, rates, indices, commodities, or derivative instruments.
(42) "Warrant" means an instrument that gives the holder the right to purchase an underlying financial instrument at a given price and time or at a series of prices and times outlined in the warrant agreement. Warrants may be issued alone or in connection with the sale of other securities, for example, as part of a merger or recapitalization agreement or to facilitate divestiture of the securities of another business entity.
(b) A life insurance company's board of directors shall do all the following:
(1) Before engaging in derivatives transactions, approve a written plan that specifies guidelines, systems, and objectives to be followed, such as:
(A) investment or, if applicable, underwriting objectives and risk constraints, such as credit risk limits;
(B) permissible transactions and the relationship of those transactions to the insurer's operations;
(C) internal control procedures;
(D) a system for determining whether a derivative instrument used for hedging has been effective;
(E) a credit risk management system for over-the-counter derivatives transactions that measures credit risk exposure using the counterparty exposure amount; and
(F) a mechanism for reviewing and auditing compliance with the guidelines, systems, and objectives specified in the written plan.
(2) Before engaging in derivatives transactions, make a determination that the insurer's investment managers have adequate professional personnel, technical expertise, and systems to implement the insurer's intended investment practices involving derivative instruments.
(3) Review whether derivatives transactions have been made in accordance with the approved guidelines and are consistent with stated objectives.
(4) Take action to correct any deficiencies in internal controls relating to derivatives transactions.
(c) A life insurance company may use derivative instruments under this section to engage in hedging transactions, certain income generation transactions, and certain replication transactions, as these

terms may be further defined in rules adopted by the department. For each hedging and replication transaction in which it engages, a life insurance company must be able to demonstrate to the commissioner:
(1) the intended characteristics; and
(2) the ongoing effectiveness;
of the derivative transaction or combination of the derivatives transactions through appropriate analyses.
(d) A life insurance company insurer may enter into a hedging transaction under this section if, as a result of the transaction, and after giving effect to the transaction:
(1) the aggregate statement value of options, caps, floors, and warrants not attached to another financial instrument purchased and used in hedging transactions does not exceed seven and one half percent (7.5%) of the insurer's admitted assets;
(2) the aggregate statement value of options, caps, and floors written in hedging transactions does not exceed three percent (3%) of the insurer's admitted assets; and
(3) the aggregate potential exposure of collars, swaps, forwards, and futures used in hedging transactions does not exceed six and one-half percent (6.5%) of the insurer's admitted assets.
(e) A life insurance company may enter into the following types of income generation transactions:
(1) sales of covered call options on:
(A) non-callable fixed income securities;
(B) callable fixed income securities if the option expires by its terms before the end of the noncallable period; or
(C) derivative instruments based on fixed income securities or yields;
(2) sales of covered call options on equity securities;
(3) sales of covered puts on investments that the insurer is permitted to acquire under section 2 of this chapter; and
(4) sales of covered caps or floors;
only if, as a result of the transactions and after giving effect to the transactions, the aggregate statement value of the fixed income securities that are subject to call or that generate the cash flows for payments under the caps or floors, plus the face value of fixed income securities underlying a derivative instrument subject to call, plus the amount of the purchase obligations under the puts, does not exceed ten percent (10%) of the insurer's admitted assets.
(f) A life insurance company may enter into replication transactions. For the purposes of this subsection, a replication transaction is subject to the limitations and restrictions set forth in section 2 of this chapter to which the replicated investments are subject.
(g) An investment of a life insurance company that is:
(1) permitted under section 2(b)(17A) or 2(b)(17B) of this chapter; and
(2) denominated in a foreign currency;
shall not be considered denominated in a foreign currency if the acquiring insurer enters into one (1) or more contracts permitted

under this section in which the business entity counterparty agrees to exchange, or grants to the insurer the option to exchange, all payments made on the foreign currency denominated investment (or amounts equivalent to the payments that are or will be due to the insurer in accordance with the terms of such investment) for United States or Canadian dollars during the period that the contract or contracts are in effect, or other contracts with like effect, to insulate the insurer against loss caused by diminution of the value of payments owed to the insurer due to future changes in currency exchange rates.
(h) A life insurance company shall include all counterparty exposure amounts in determining compliance with the limitations set forth in section 2(b)(21) of this chapter.
(i) Upon the request of a life insurance company, the commissioner may approve additional transactions involving the use of derivative instruments that:
(1) exceed the limits set forth in subsections (d), (e), and (f); or
(2) are for other risk management purposes.
(j) A life insurance company shall maintain documentation and records relating to each derivative transaction. The documentation and records must record and include matters such as the following:
(1) The purpose or purposes of the transaction.
(2) The assets or liabilities to which the transaction relates.
(3) The specific derivative instrument used in the transaction.
(4) For collateralized derivatives transactions, a description of any collateral posted by the insurer or the counterparty, as well as records documenting any subsequent variations in the amount of the collateral.
(5) For over-the-counter derivative transactions, the name of the counterparty and the counterparty exposure amount.
(6) For exchange traded derivative instruments, the name of the exchange and the name of the firm that handled the trade.
(k) Each derivative instrument shall be:
(1) traded on a qualified exchange;
(2) entered into with, or guaranteed by, a business entity;
(3) issued or written by or entered into with the issuer of the underlying interest on which the derivative instrument is based; or
(4) entered into on a qualified foreign exchange.
As added by P.L.186-1997, SEC.2. Amended by P.L.81-2012, SEC.1.

IC 27-1-12-2.4
Participation in certain investment pools; requirements for pooling agreements
Sec. 2.4. (a) The following definitions apply to this section:
(1) "Admitted assets" means a life insurance company's assets permitted to be reported as admitted assets on the statutory financial statement of the insurer most recently required to be filed with the commissioner.
(2) "Affiliate" means, as to any person, another person that,

directly or indirectly, through one (1) or more intermediaries:
(A) controls;
(B) is controlled by; or
(C) is under common control with;
the person.
(3) "Business entity" means:
(A) a sole proprietorship;
(B) a corporation;
(C) a limited liability company;
(D) an association;
(E) a partnership;
(F) a joint stock company;
(G) a joint venture;
(H) a mutual fund;
(I) a trust;
(J) a joint tenancy; or
(K) another, similar form of business organization;
whether organized for-profit or not-for-profit.
(4) "Cash" means any of the following:
(A) United States denominated paper currency and coins.
(B) Negotiable money orders and checks.
(C) Funds held in any time or demand deposit in any depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(5) "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract (other than a commercial contract for goods or non-management services), or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote or holds proxies representing ten percent (10%) or more of the voting securities of another person. This presumption may be rebutted by a showing that control does not exist in fact. The commissioner may determine, after furnishing all interested persons notice and an opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.
(6) "Fixed charges" includes interest on funded and unfunded debt, amortization of debt discount, and rentals for leased property.
(7) "Guaranteed or insured," when used in connection with an obligation acquired under this section, means that the guarantor or insurer has agreed to:
(A) perform or insure the obligation of the obligor or purchase the obligation; or
(B) be unconditionally obligated until the obligation is repaid to maintain in the obligor a minimum net worth, fixed

charge coverage, stockholders' equity or sufficient liquidity to enable the obligor to pay the obligation in full.
(8) "Investment company" means an investment company as defined in Section 3(a) of the Investment Company Act of 1940 (15 U.S.C. 80a-1, et seq.), as amended, and a person described in Section 3(c) of the Investment Company Act of 1940.
(9) "Investment company series" means an investment portfolio of an investment company that is organized as a series company and to which assets of the investment company have been specifically allocated.
(10) "Market value" means:
(A) as to cash, cash equivalents, and letters of credit, the amounts thereof; and
(B) as to a security as of any date, the price for the security on that date obtained from a generally recognized source or the most recent quotation from such a source or, to the extent no generally recognized source exists, the price for the security as determined in good faith by the parties to a transaction, plus accrued but unpaid income on the security to the extent not included in the price as of that date.
(11) "Multilateral development bank" means an international development organization of which the United States is a member.
(12) "Mutual fund" means:
(A) an investment company; or
(B) in the case of an investment company that is organized as a series company, an investment company series;
that is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(13) "Obligation" means any of the following:
(A) A bond.
(B) A note.
(C) A debenture.
(D) Any other form of evidence of debt.
(14) "Person" means an individual, a business entity, a multilateral development bank or a government or quasi-governmental body, such as a political subdivision or a government sponsored enterprise.
(15) "Qualified bank" means a national bank, state bank, or trust company that:
(A) at all times is not less than adequately capitalized, as determined by standards adopted by United States banking regulators; and
(B) is regulated by state banking laws or is a member of the Federal Reserve System.
(16) "Series company" means an investment company that is organized as a series company, as defined in Rule 18f-2(a) adopted under the Investment Company Act of 1940 (15 U.S.C. 80a-1, as amended). (b) In addition to the authority to participate in investment pools under section 2(b)(31) of this chapter, a life insurance company may participate in investment pools that:
(1) are qualified under this section; and
(2) invest only in investments that an insurer may acquire under section 2 of this chapter;
if the company's proportionate interest in the amount invested in these investments does not exceed the applicable limits of section 2 of this chapter.
(c) For an investment pool to be qualified under this section, the investment pool shall not:
(1) acquire securities issued, assumed, guaranteed, or insured by the insurer or an affiliate of the insurer; or
(2) borrow or incur any indebtedness for borrowed money, except for securities lending, reverse repurchase, and dollar roll transactions that meet the requirements of section 2(b)(29) of this chapter.
(d) A life insurance company shall not participate in an investment pool qualified under this section if, as a result of the participation and after giving effect to the participation, the aggregate amount of participation then held by the insurer in all investment pools under this section and under section 2(b)(31) of this chapter would exceed thirty-five percent (35%) of the admitted assets of the insurer.
(e) For an investment pool to be qualified under this section:
(1) the manager of the investment pool:
(A) must be organized under the laws of the United States, a state or territory of the United States, or the District of Columbia;
(B) must be designated as the pool manager in a pooling agreement; and
(C) must be:
(i) the insurer;
(ii) an affiliated insurer;
(iii) a business entity affiliated with the insurer;
(iv) a qualified bank; or
(v) a business entity registered under the Investment Advisors Act of 1940 (15 U.S.C. 80a-1 et seq.);
(2) the pool manager or an entity of the type referred to in subdivision (1)(C) that is designated by the pool manager must compile and maintain detailed accounting records setting forth:
(A) the cash receipts and disbursements reflecting each participant's proportionate participation in the investment pool;
(B) a complete description of all underlying assets of the investment pool (including the amount, interest rate, maturity date (if any) and other appropriate designations); and
(C) other records that, on a daily basis, allow third parties to verify each participant's interest in the investment pool; and (3) the assets of the investment pool must be held in one (1) or more accounts, in the name of or on behalf of the investment pool, in a qualified bank under a custody agreement or trust agreement that:
(A) states and recognizes the claims and rights of each participant;
(B) acknowledges that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of the participant's participation in the investment pool; and
(C) contains an agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the qualified bank or the assets of any other person.
(f) The pooling agreement for an investment pool that is qualified under this section must be in writing and must provide the following:
(1) Insurers, subsidiaries, or affiliates of insurers holding interests in the pool, or any pension or profit sharing plan of the insurers or their subsidiaries or affiliates, must at all times hold one hundred percent (100%) of the interests in the investment pool.
(2) The underlying assets of the investment pool must not be commingled with the general assets of the pool manager or any other person.
(3) In proportion to the aggregate amount of each pool participant's interest in the investment pool:
(A) each participant owns an undivided interest in the underlying assets of the investment pool; and
(B) the underlying assets of the investment pool are held solely for the benefit of each participant.
(4) A participant or (in the event of the participant's insolvency, bankruptcy, or receivership) its trustee, receiver, or other successor-in-interest may withdraw all or any portion of its participation from the investment pool under the terms of the pooling agreement.
(5) Withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter. Payments upon withdrawals under this paragraph shall be calculated in each case net of all then applicable fees and expenses of the investment pool. The pooling agreement shall provide for such payments to be made to the participants in one (1) of the following forms, at the discretion of the pool manager:
(A) in cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool;
(B) in kind, a pro rata share of each underlying asset; or
(C) in a combination of cash and in kind distributions, a pro rata share in each underlying asset.
(6) The records of the investment pool shall be made available for inspection by the commissioner. As added by P.L.186-1997, SEC.3.

IC 27-1-12-2.5
Investments; assets of certain segregated investment accounts; limitations and exceptions
Sec. 2.5. (a) A domestic life insurance company, which has a segregated account or accounts in relation to contracts to which class 1(c) of IC 27-1-5-1 applies, is governed as to its investment of assets by the investment limitations of section 2 of this chapter with the following exceptions:
(1) the limitations prescribed in paragraph 22 of section 2(b) of this chapter are not applicable to investments in relation to such segregated account or accounts;
(2) investments under paragraph 20 of section 2(b) of this chapter are solely limited to ten percent (10%) of the assets of such segregated account; and
(3) the limitations in sections 2 and 3 of this chapter do not apply with regard to contributions, premiums, or considerations made by holders of pension contracts issued by a domestic life insurance company, which has net assets of at least twenty-five million dollars ($25,000,000) at the end of the preceding calendar year and which has allocated such contributions, premiums, or considerations to a segregated investment account or accounts.
(b) Nothing in section 2 of this chapter or this section prohibits the investment of all assets of a segregated account or accounts in any open-end diversified management company registered under the federal Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(c) Pension contracts for the purposes of subsection (a)(3) means contracts to which both class 1(c) of IC 27-1-5-1 applies and which are issued in connection with a plan or other arrangement described in section 3(a)(2) of the Securities Act of 1933, (15 U.S.C. 77c(a)(2)). The term also includes agreements reinsuring other insurers' contracts which were issued in connection with plans or other arrangements described in 15 U.S.C. 77c(a)(2).
As added by Acts 1981, P.L.236, SEC.2. Amended by P.L.186-1997, SEC.4.

IC 27-1-12-3
Real estate
Sec. 3. Any domestic life insurance company shall have power to acquire, hold and convey real estate as described below, and no other:
1. The building in which it has its principal office and the land on which it stands;
2. Such as shall be necessary for the convenient transaction of its business;
3. Such as shall have been acquired for the accommodation of its business;
4. Such as shall have been mortgaged to it in good faith by way of

security for loans previously contracted or for money due;
5. Such as shall have been conveyed to it in connection with its investments in real estate contracts or its investments in real estate under lease or for the purpose of leasing or developing in accordance with paragraph 8 of section 2 of this chapter or such as shall have been acquired for the purpose of investment under paragraph 20 of section 2(b) of this chapter. Any real estate acquired under paragraph 20 of section 2(b) of this chapter shall be evaluated for statement purposes in a manner satisfactory to the department.
6. Such as shall have been conveyed to it in satisfaction of debts previously contracted in the course of its dealings, or in exchange for real estate so conveyed to it; and
7. Such as it shall have purchased at sales on judgments, decrees or mortgages obtained or made for such debts.
All such real estate specified in paragraphs (3), (4), (5), (6), and (7) of this section, which shall not be necessary for the convenient transaction of its business, and which is not held under paragraphs 7, 8 or 20 of section 2(b) of this chapter, shall be sold by the life insurance company and disposed of within ten (10) years after it shall have acquired the title to same, or within five (5) years after the same shall have ceased to be necessary for the accommodation of its business, unless the company procures the certificate of the commissioner that its interests will suffer materially by a forced sale thereof, in which event the time for the sale may be extended to such time as the commissioner shall direct in such certificate.
(Formerly: Acts 1935, c.162, s.148; Acts 1945, c.175, s.2; Acts 1951, c.24, s.1.) As amended by Acts 1981, P.L.236, SEC.3; P.L.186-1997, SEC.5.

IC 27-1-12-3.5
Intangible assets attributable to investment in subsidiary; exceptions
Sec. 3.5. Goodwill, trade names, and other like intangible assets attributable to any investment in a subsidiary shall be admitted as assets except:
(1) to the extent that the aggregate amount thereof exceeds ten percent (10%) of the capital and surplus of the insurer as reported in its latest annual report filed with the commissioner;
(2) to the extent that any such asset is not being amortized ratably over a period of ten (10) years or less from the date of acquisition; and
(3) in determining the financial condition or solvency of an insurer under IC 27-9.
As added by P.L.160-1986, SEC.1.

IC 27-1-12-4
Valuation of bonds and securities
Sec. 4. (a) All bonds or other evidences of debt having a fixed term and rate of interest held by an insurer may, if amply secured and not in default as to principal or interest, be valued as follows: If

purchased at par, at the par value; if purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made, or, instead of this method, according to an accepted method of valuation approved by the department. The purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus actual brokerage, transfer, postage, or express charges paid in the acquisition of the securities. The department shall have full discretion in determining the method of calculating values according to the rules set forth in this subsection. However, no such method or valuation under this subsection may be inconsistent with any applicable method or valuation used by insurers in general or any such method then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.
(b) Securities held by an insurer, other than those referred to in subsection (a), shall be valued, in the discretion of the department, at their market value or at their appraised value or at prices determined by the department as representing the fair market value of the securities. Preferred or guaranteed stocks or shares, while paying full dividends, may be carried at a fixed value in lieu of market value at the discretion of the department and in accordance with the method of valuation that the department approves. No valuation under this subsection may be inconsistent with any applicable valuation or method then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.
(Formerly: Acts 1935, c.162, s.150.) As amended by P.L.130-1994, SEC.16; P.L.116-1994, SEC.21.

IC 27-1-12-5
Required provisions of policies between July 1, 1935, and transition date or January 1, 1948
Sec. 5. (a) No policy of life insurance, other than industrial insurance, group life insurance, or reinsurance, bearing a date of issue not earlier than July 1, 1935, nor later than a transition date to be selected by the company pursuant to section 12 of this chapter, such transition date in no event to be later than January 1, 1948, shall be delivered or issued for delivery in this state or issued by a company organized under the laws of this state unless the same shall provide the following:
(1) That all premiums shall be payable in advance, either at the home office of the company, or to an agent of the company, upon delivery of a receipt signed by one (1) or more of the officers who shall be designated in the policy.
(2) For a grace of not less than thirty (30) days for the payment of every premium after the first premium, which may be subject to an interest charge, during which period the insurance shall continue in force; provided, that if the insured shall die within

such period of grace the unpaid premium for the current policy year may be deducted in any settlement under the policy.
(3) That the policy, together with the application therefor, a copy of which application shall be attached to the policy and made a part thereof, shall constitute the entire contract between the parties and shall be incontestable after it shall have been in force during the lifetime of the insured for two (2) years from its date, or, at the option of the company after it shall have been in force for two (2) years from its date, except for nonpayment of premiums, and except for violation of the conditions of the policy relating to naval and military service in time of war, and at the option of the company provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident may also be excepted.
(4) That if the age of the insured and/or the beneficiary, if that age enters into the determination of the premiums charged or benefits promised, has been misstated, the amount payable under the policy shall be such as the premium would have purchased at the correct age of the insured and/or beneficiary.
(5) That all statements made by the insured in the application shall, in the absence of fraud, be deemed representations and not warranties.
(6) That, in the case of participating policies, the policy shall participate in the surplus of the company as apportioned by the board of directors of the company, and that, beginning not later than the end of the fifth policy year, the company will determine and account for the portion of the divisible surplus so ascertained accruing on the policy, and that the owner of the policy shall have the right to have the current dividends arising from such participation paid in cash, and that at periods of not more than five (5) years, such accounting and payment at the option of the policyholder shall be had. The owner of the policy may elect to take any of the other dividend options in the policy. If the owner of the policy shall not elect any of the other dividend options provided in the policy, the apportioned dividends shall be held to the credit of the policy and be payable in cash at maturity of the policy or be withdrawable in cash at an anniversary of its date; provided, however, if the policy shall contain a provision for an apportionment of the surplus at the end of the first policy year and annually thereafter, then and in that event said policy may provide that each dividend shall be paid subject to the payment of the premium of the next ensuing year.
(7) A table showing in figures the loan values and the cash, paid-up and extended insurance options upon surrender, or available under the policy each year, upon default in premium payment during at least the first twenty (20) years of the policy, beginning at the end of the third policy year, which values shall be equal to the full reserve on the policy, except the reserve for

permanent mental or physical disability, or for accidental death, and/or other supplemental benefits, less not to exceed two and one-half percent (2 1/2%) of the sum insured; following this table there shall be a clause specifying the mortality table and rate of interest adopted for computing the reserve and specifying the basis for the values and options after the period covered by the table. The provisions of this subdivision shall not apply to term policies nor to any form of paid-up insurance issued or granted in exchange for lapsed or surrendered policies.
(8) Policies issued by companies doing business in this state may provide for not more than one (1) year preliminary term insurance by incorporating therein the following clause immediately following the table of options and statement of basis therefor, as provided for in subdivision (7): "The first year's insurance under this policy is term insurance, purchased by the whole or part of the premium to be received during the first policy year and the policy shall be valued according to its terms and the laws of the state of Indiana".
(9) That after three (3) full years' premiums shall have been paid, the company, at any time while the policy is in force, will loan, on the execution of a proper assignment of the policy and on the sole security thereof, at a specified rate of interest, a sum equal to, or at the option of the insured, less than the amount stated in the table of options to be loaned at the end of the current policy year plus the value of the reserve on any dividend additions to the policy, and that the company will deduct from such loan value any existing indebtedness on or secured by the policy and any unpaid balance of the premiums for the current policy year, and may collect interest in advance on the loan to the end of the current policy year, and may further provide that such loan may be deferred for not exceeding six (6) months after the application therefor is made. It shall be further stipulated in the policy that failure to repay any such loan or pay interest thereon shall not void the policy unless such total indebtedness to the company shall equal or exceed such loan value at the time of such failure, nor until thirty (30) days after notice shall have been mailed by the company to the last known address of the insured and to the assignee, if any, if such assignee has notified the company of his address. No condition other than as provided in this subdivision shall be exacted as a prerequisite to any such loan. The provisions of this subdivision shall not be required in term policies nor shall they apply to paid-up insurance issued or granted in exchange for lapsed or surrendered policies.
(10) That in the event of default of premium payment after premiums have been paid for not less than three (3) years, the insured shall be entitled to the extended insurance shown in the table of values and options for the end of the last year for which full annual premiums shall have been paid; provided, that if

there be any unpaid note given for a premium or any indebtedness to the company on account of or secured by the policy, the amount of extended insurance shall be reduced in the ratio of such indebtedness to the net value of such extended insurance, or the amount of such indebtedness shall be deducted from the net value of the extended insurance otherwise available and the balance shall be applied as a net single premium to purchase extended insurance for an amount equal either to the face of the policy or to the face of the policy less the amount of such indebtedness; and provided further, that the policy may be surrendered to the company at its home office within one (1) month from the due date of the unpaid premium for a specified cash value at least equal to the sum which would otherwise be available for the purchase of extended insurance as provided in this subdivision; and provided further, that the company may defer payment for not more than six (6) months after the application therefor is made. The provisions of this subdivision shall not be required in term insurance of twenty (20) years or less.
(11) That, should there have been default in premium payment, and the value of the policy applied to the extension of the insurance, and such insurance be in force and the original policy not surrendered to the company and cancelled, the policy may be reinstated within three (3) years from such default, upon evidence of insurability satisfactory to the company and payment of arrears of premiums with interest.
(12) That when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and of the interest of the claimant and not later than two (2) months after receipt of such proof.
(13) A title on the face and on the back of the policy describing the same.
(b) Any of the provisions of subsection (a) not applicable to single premium policies shall to that extent not be incorporated therein. The provisions of subsection (a) shall not apply to policies issued on substandard, underaverage, or impaired risks. Any policy may be issued or delivered in this state which in the opinion of the department contains provisions on any one (1) or more of the several requirements of subsection (a) more favorable to the policyholder than those required in subsection (a).
(Formerly: Acts 1935, c.162, s.151; Acts 1943, c.189, s.1.) As amended by P.L.252-1985, SEC.60.

IC 27-1-12-6
Required provisions of policies after transition date or January 1, 1948
Sec. 6. (a) No policy of life insurance, other than industrial insurance, group life insurance or reinsurance, bearing a date of issue which is the same as or later than a transition date to be selected by the company pursuant to section 12 of this chapter, such transition

date in no event to be later than January 1, 1948, shall be delivered or issued for delivery in this state or issued by a company organized under the laws of this state unless the same shall provide the following:
(1) That all premiums shall be payable in advance, either at the home office of the company, or to an agent of the company, upon delivery of a receipt signed by one (1) or more of the officers who shall be designated in the policy.
(2) For a grace period of not less than thirty (30) days for the payment of every premium after the first premium, which may be subject to an interest charge, during which period the insurance shall continue in force; provided, that if the insured shall die within such period of grace the unpaid premium for the current policy year may be deducted in any settlement under the policy.
(3) That the policy, together with the application therefor, a copy of which application shall be attached to the policy and made a part thereof, shall constitute the entire contract between the parties and shall be incontestable after it shall have been in force during the lifetime of the insured for two (2) years from its date, or, at the option of the company after it shall have been in force for two (2) years from its date, except for nonpayment of premiums, and except for violation of the conditions of the policy relating to naval and military service in time of war, and at the option of the company provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident may also be excepted.
(4) That if the age of the insured and/or beneficiary, if that age enters into the determination of the premiums charged or benefits promised, has been misstated, the amount payable under the policy shall be such as the premium would have purchased at the correct age of the insured and/or beneficiary.
(5) That all statements made by the insured in the application shall, in the absence of fraud, be deemed representations and not warranties.
(6) That, in the case of participating policies, the policy shall participate in the surplus of the company as apportioned by the board of directors of the company, and that, beginning not later than the end of the fifth policy year, the company will determine and account for the portion of the divisible surplus so ascertained accruing on the policy, and that the owner of the policy shall have the right to have the current dividends arising from such participation paid in cash, and that at periods of not more than five (5) years, such accounting and payment at the option of the policyholder shall be had. The owner of the policy may elect to take any of the other dividend options in the policy. If the owner of the policy shall not elect any of the other dividend options provided in the policy, the apportioned dividends shall be held to the credit of the policy and be

payable in cash at maturity of the policy or be withdrawable in cash at any anniversary of its date; provided, however, that if the policy shall contain a provision for an apportionment of the surplus at the end of the first policy year and annually thereafter, then and in that event, said policy may provide that each dividend shall be paid subject to the payment of the premium of the next ensuing year.
(7) Nonforfeiture provisions in accordance with the requirements of section 7 of this chapter.
(8) That the company, at any time while the policy is in force, will loan, on the execution of a proper assignment of the policy, and on the sole security thereof, at a specified rate of interest (payable in advance if the company so elects), a sum, which, together with the sum of:
(A) previously existing indebtedness, if any, including interest thereon to the end of the current policy year; and
(B) interest to the end of the current policy year on the amount newly loaned;
is equal to or, at the option of the insured, less than the cash surrender value at the end of the current policy year as provided for by the policy in accordance with the terms of section 7 of this chapter; provided, that the company may, as a condition precedent to the making of such loan, and at its own option, require the payment of the unpaid balance, if any, of the premium or premiums for the current policy year, and may require the payment of interest in advance on the total loan to the end of the current policy year. The policy may provide that, if interest on the loan is not paid when due, it shall be added to the existing loan and become a part thereof and bear interest at the same rate as the loan. It shall further be stipulated in the policy that failure to repay any such loan or pay interest thereon shall not void the policy unless such total indebtedness to the company shall equal or exceed such cash surrender value at the time of such failure, nor until thirty (30) days after notice shall have been mailed by the company to the last known address of the insured and to the assignee, if any, if such assignee has notified the company of his address. No condition other than as provided in this subdivision shall be exacted as prerequisite to any such loan. The company shall reserve the right to defer the granting of any loan, except when made to pay premiums on a policy or policies issued by it, for six (6) months after application therefor is made. The provisions of this subdivision shall not be required in term policies nor shall they apply to paid-up insurance issued or granted in exchange for lapsed or surrendered policies.
(9) That, should there have been default in premium payment and the value of the policy applied to the extension of the insurance, and such insurance be in force and the original policy not surrendered to the company and canceled, the policy may be reinstated within three (3) years from the due date of the

premium in default, upon evidence of insurability satisfactory to the company and payment of arrears of premiums with interest.
(10) That when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and of the interest of the claimant and not later than two (2) months after receipt of such proof.
(11) A title on the face and on the back of the policy describing the same.
(b) Any of the provisions of subsection (a) not applicable to single premium policies shall to that extent not be incorporated therein. The provisions of subsection (a) shall not apply to policies issued on substandard, underaverage, or impaired risks. Any policy may be issued or delivered in this state which in the opinion of the department contains provisions on any one (1) or more of the several requirements of subsection (a) more favorable to the policyholder than those required in subsection (a).
(Formerly: Acts 1935, c.162, s.151A; Acts 1943, c.189, s.2; Acts 1959, c.146, s.1.) As amended by P.L.252-1985, SEC.61.

IC 27-1-12-7
Required provisions relating to defaulting or surrendering policyholder
Sec. 7. (a) No policy of life insurance, except as stated in subsection (f) of this section, bearing a date of issue which is the same as or later than a transition date to be selected by the company pursuant to section 12 of this chapter, such transition date in no event to be later than January 1, 1948, shall be delivered or issued for delivery in this state, or issued by a company organized under the laws of this state, unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the department are at least as favorable to defaulting or surrendering policyholders as are the minimum requirements specified in this section and are essentially in compliance with subsection (g) of this section:
(1) That, in the event of default in any premium payment after premiums have been paid for at least one (1) full year in the case of ordinary insurance or three (3) full years in the case of industrial insurance, the company will grant, upon proper request made not later than sixty (60) days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of an amount determined as specified in this section. In lieu of such stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than sixty (60) days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits;
(2) That, upon surrender of the policy within sixty (60) days after

the due date of any premium in default, after premiums have been paid for at least three (3) full years in the case of ordinary insurance or five (5) full years in the case of industrial insurance, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of a stated amount determined as specified in this section;
(3) That, if a request for a nonforfeiture benefit or surrender of the policy is not made or effected as contemplated in subdivisions (1) and (2) of this subsection, a designated paid-up nonforfeiture benefit shall become operative as specified in the policy;
(4) That, if the policy shall have become paid up by completion of all premium payments or if it continues in the form of a paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within thirty (30) days after any policy anniversary, a cash surrender value of such amount as may be determined in this section;
(5) In the case of policies which cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty (20) policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions to the credit of the policy and that there is no indebtedness to the company on account of or secured by the policy;
(6) A brief and general statement of the method to be used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy on the policy anniversaries beyond the last anniversary of those for which such values and benefits are consecutively shown in the table provided for in subdivision (5) of this subsection;
(7) An explanation of the manner in which the cash surrender value and the paid-up nonforfeiture benefit or benefits are affected by the existence of any paid-up additions to the policy or any indebtedness to the company on account of or secured by the policy.
Any of the provisions of this subsection not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.
The company shall reserve the right to defer the payment of any cash surrender value for a period of six (6) months after demand

therefor and surrender of the policy.
(b) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy (including any existing paid-up additions) if there had been no default, over the sum of (1) the then present value of the adjusted premiums as defined in subsections (d) and (dd), corresponding to premiums which would have fallen due on and after such anniversary, and (2) the amount of any indebtedness to the company on account of or secured by the policy. However, for any policy issued on or after the operative date of subsection (dd) of this section which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value is an amount not less than the sum of the cash surrender value as defined in this paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in this paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.
For any family policy issued on or after the operative date of subsection (dd) of this section, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age seventy-one (71), the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value, as defined in that paragraph, for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value, as defined in that paragraph, for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse. Any cash surrender value available within thirty (30) days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by such paid-up policy (including any existing paid-up additions) decreased by any indebtedness to the company on account of or secured by the policy.
(c) Any paid-up nonforfeiture benefit available under a policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be not less than the cash surrender value then provided for by such policy or, if none is provided for, the minimum amount determinable in accordance with subsection (b) in the absence of the condition of subsection (a)(2) that premiums be paid for at least a specified period.
(d) This subsection does not apply to policies issued on or after the operative date of subsection (dd) of this section. Except as

provided in the third paragraph of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of (i) the then present value of the future guaranteed benefits provided for by the policy; (ii) two per cent (2%) of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (iii) forty per cent (40%) of the adjusted premium for the first policy year; (iv) twenty-five per cent (25%) of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less; provided that for the sole purpose of computing the amounts of (iii) and (iv) above, no adjusted premiums in excess of four per cent (4%) of the amount of insurance or uniform amount equivalent thereto shall be used.
In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at date of issue as the benefits under the policy; provided that in the case of a policy for a varying amount of insurance issued on the life of a child under age ten (10), the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten (10) were the amount provided by such policy at age ten (10) or at expiry, if earlier.
The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (a) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in the first two (2) paragraphs of this subsection except that, for the purposes of (ii), (iii) and (iv) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).
Except as otherwise provided in the succeeding paragraphs of this

subsection, all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table, provided, that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six (6) years younger than the actual age of the insured, and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half percent (3 1/2%) per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided that in calculating the present value of any nonforfeiture benefits consisting of paid-up term insurance with or without pure endowment of a lesser amount, the rates of mortality assumed may be not more than one hundred and thirty per cent (130%) of the rates of the mortality according to such applicable table; and provided that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table or tables of mortality as may be specified by the company and approved by the department.
In the case of ordinary policies bearing a date of issue which is the same as or later than the operative date of this paragraph as defined in the succeeding paragraph, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table and the rate of interest, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided, that such rate of interest shall not exceed three and one-half percent (3 1/2%) per annum, except that such rate of interest shall not exceed four percent (4%) per annum for policies bearing a date of issue of or later than September 1, 1973 and prior to September 1, 1979, and the interest rate may not exceed five and one-half percent (5 1/2%) per annum for policies bearing a date of issue after August 31, 1979; provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six (6) years younger than the actual age of the insured; provided that in calculating the present value of any nonforfeiture benefits consisting of paid-up term insurance with or without pure endowment of a lesser amount, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table; and provided that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table or tables of mortality as may be specified by the company and approved by the department.
Any company may file with the department a written notice of its election to invoke the provisions of the preceding paragraph after a specified date before January 1, 1966. After the filing of such notice, then upon such specified date (which shall be the operative date of

the preceding paragraph for such company), the preceding paragraph shall become operative with respect to the ordinary policies issued by such company and bearing a date of issue which is the same as or later than such specified date. If a company makes no such election, the operative date of the preceding paragraph for such company shall be January 1, 1966.
In the case of policies of industrial insurance bearing a date of issue which is the same as or later than the operative date of this paragraph as defined in the succeeding paragraph, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table and the rate of interest, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided that such rate of interest shall not exceed three and one-half percent (3 1/2%) per annum, except that such rate of interest shall not exceed four percent (4%) per annum for policies bearing a date of issue of or later than September 1, 1973 and before September 1, 1979, and the rate of interest may not exceed five and one-half percent (5 1/2%) per annum for policies bearing a date of issue after August 31, 1979; provided, further, that in calculating the present value of any nonforfeiture benefits consisting of paid-up term insurance with or without pure endowment of a lesser amount, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table; and provided that for insurance issued on a substandard basis, the calculations of any such adjusted premiums and present values may be based on such other table or tables of mortality as may be specified by the company and approved by the department.
Any company may file with the department a written notice of its election to invoke the provisions of the preceding paragraph after a specified date before January 1, 1968. After the filing of such notice, then upon such specified date (which shall be the operative date of the preceding paragraph for such company), the preceding paragraph shall become operative with respect to the policies of industrial insurance issued by such company and bearing a date of issue which is the same as or later than such specified date. If a company makes no such election, the operative date of the preceding paragraph for such company shall be January 1, 1968.
(dd)(1) This subsection applies to all policies issued on or after the operative date of this subsection. Except as provided in subdivision (7) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums

shall be equal to the sum of (i) the then present value of the future guaranteed benefits provided for by the policy; (ii) one percent (1%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and (iii) one hundred twenty-five percent (125%) of the nonforfeiture net level premium as defined in this subsection. Provided that in applying the percentage specified in (iii) no nonforfeiture net level premium may be considered to exceed four percent (4%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.
(2) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one (1) per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.
(3) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums, the future adjusted premiums, nonforfeiture net level premiums, and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.
(4) Except as otherwise provided in subdivision (7) of this subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of: (A) the sum of (i) the then present value of the then future guaranteed benefits provided for by the policy and (ii) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.
(5) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of (i) one percent (1%) of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten (10) policy years subsequent to the change over the average amount of insurance prior

to the change at the beginning of each of the first ten (10) policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (ii) one hundred twenty-five percent (125%) of the increase, if positive, in the nonforfeiture net level premium.
(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where:
(A) equals the sum of:
(i) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one (1) per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and
(ii) the present value of the increase in future guaranteed benefits provided for by the policy; and
(B) equals the present value of an annuity of one (1) per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.
(7) Notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, that policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.
(8) All adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of (i) the Commissioners 1980 Standard Ordinary Mortality Table or (ii) at the election of the company for any one (1) or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; shall for all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection, for policies issued in that calendar year. However:
(A) At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year.
(B) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection (a) of this section, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any. (C) A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.
(D) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance.
(E) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the tables referred to in this subdivision.
(F) Any ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table.
(G) Any industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table.
(9) The nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred twenty-five percent (125%) of the calendar year statutory valuation interest rate for such policy as defined in IC 27-1-12-10, rounded to the nearer one quarter of one percent (1/4 of 1%).
(10) Notwithstanding any other provision in this title to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.
(11) After September 1, 1981, any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for such company. If a company makes no such election, the operative date of this subsection for such company shall be January 1, 1989.
(e) Any cash surrender value and any paid-up nonforfeiture

benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in subsections (b), (c), (d), and (dd) may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding the provisions of subsection (b), additional benefits payable (1) in the event of death or dismemberment by accident or accidental means, (2) in the event of total and permanent disability, (3) as reversionary annuity or deferred reversionary annuity benefits, (4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply, (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six (26), is uniform in amount after the child's age is one (1), and has not become paid up by reason of the death of a parent of the child, and (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.
(f) This section shall not apply to any reinsurance, group insurance, pure endowment, annuity or reversionary annuity contract, nor to any term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty (20) years or less expiring before age seventy-one (71), for which uniform premiums are payable during the entire term of the policy, nor to any term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subsections (d) and (dd), is less than the adjusted premium so calculated on a term policy of uniform amount, or renewal of it, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance, and for a term of twenty (20) years or less expiring before age seventy-one (71), for which uniform premiums are payable during the entire term of the policy, nor to any policy which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (b), (c), (d), and (dd) of this section, exceeds two and one-half percent (2 1/2%) of the amount of insurance at the beginning of the same policy year, nor to any policy which shall be delivered outside this state through an agent or other representative of the company issuing the policy. For purposes of determining the applicability of this section, the age at

expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.
(g) This subsection, in addition to all other applicable subsections of this section, applies to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be an amount which does not differ by more than two tenths of one percent (.2%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years, from the sum of (a) the greater of zero (0) and the basic cash value specified in this subsection and (b) the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.
The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as defined in this subsection, corresponding to premiums which would have fallen due on and after such anniversary. However, the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (b) or (d) of this section, whichever is applicable, shall be the same as are the effects specified in that subsection on the cash surrender values defined in that subsection.
The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (d) or (dd), whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, such percentage:
(1) must be the same percentage for each policy year between the second policy anniversary and the later of (i) the fifth policy anniversary and (ii) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two tenths of one percent (.2%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten (10) policy years; and
(2) must be such that no percentage after the later of the two (2) policy anniversaries specified in the preceding item (a) may apply to fewer than five (5) consecutive policy years. No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection (d) or (dd) of this section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.
All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same

mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.
Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections (a), (b), (c), (dd), and (e) of this section. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as subdivisions (1) through (6) in subsection (e) of this section shall conform with the principles of this subsection.
(h) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsections (a), (b), (c), (d), or (dd) of this section then:
(1) the commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsection (a), (b), (c), (d), or (dd) of this section;
(2) the commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds; and
(3) the cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this section, as determined by regulations promulgated by the department.
(Formerly: Acts 1935, c.162, s.151B; Acts 1943, c.189, s.3; Acts 1949, c.8, s.1; Acts 1959, c.146, s.2; Acts 1963, c.212, s.1; Acts 1973, P.L.273, SEC.1.) As amended by Acts 1979, P.L.250, SEC.1; Acts 1981, P.L.237, SEC.1.

IC 27-1-12-8
Prohibited provisions
Sec. 8. No policy of life insurance shall hereafter be issued or delivered in this state, or be issued by a life insurance company organized under the laws of this state, if it contain any of the following provisions:
(1) Limiting the time within which any action at law or in equity may be commenced, to less than three (3) years after the cause of action shall accrue.
(2) By which the policy shall purport to be issued or to take effect more than six (6) months before the original application for

insurance was made.
(3) That in the event of the maturity of any policy after the expiration of the contestable period thereof, for any mode of settlement at maturity of less value according to the company's published rates therefor then in use, than the amount insured under the policy, plus dividend additions, if any, less any indebtedness to the company on account of or secured by the policy and less any premium that may, by the terms of the policy, be deducted.
(4) For the forfeiture of the policy for failure to repay any loan on the policy, or to pay interest on such loan while the total indebtedness on the policy is less than the loan value thereof; or any provision for forfeiture for failure to repay any such loan or to pay interest thereon, unless such provision contain a stipulation that no such forfeiture shall occur until at least thirty (30) days after notice shall have been mailed by the company to the last-known address of the insured and to the assignee, if any, if such assignee has notified the company of his address.
(5) Which contains any clause promising to the holder of such policy any special dividend or benefit to be derived from any other policy; nor shall any company organized under the laws of this state issue in connection with any policy any separate paper or contract promising any such special dividend or benefit; nor shall any company be admitted to do business in this state that issues policies which contain any such clause, or which issues in connection with any policy any separate paper or contract promising any such dividend or benefit.
(Formerly: Acts 1935, c.162, s.152.)

IC 27-1-12-9
Net reserve value of policies issued before transition date or January 1, 1948; mortality tables
Sec. 9. Policies of life insurance bearing dates of issue which are earlier than a transition date selected by the company pursuant to section 12 of this chapter, such transition date in no event to be later than January 1, 1948, shall be valued in accordance with the following methods and standards:
(a) As soon as practicable after the filing of the annual statement of any life insurance company organized under this article or under any other law or laws of this state and doing business in this state in the office of the department, as provided in IC 27-1-20-21, the department shall proceed to ascertain the net reserve value of each policy in force on December 31 immediately preceding, upon the basis of the American Experience Table of Mortality and four percent (4%) interest or Actuaries' Combined Experience Table of Mortality and four percent (4%) interest, as adopted by the company, and should any such company issue any policies based upon a higher standard than the above, such policies shall be valued according to such higher standard. For the purpose of making such valuation, the department may employ an actuary to do the

same, who shall be paid by the company for which the services are rendered, but nothing herein shall prevent any company from making said valuation herein contemplated, which may be accepted by the department upon such proof as it may determine. The department, or anyone representing it, in making any valuation of the policies of any life insurance company incorporated under any law of this state, for the purpose of ascertaining the net reserve value of outstanding policies of any such company, shall compute such net reserve value according to the terms of each policy outstanding, and should any policy provide that any time covered thereby is term insurance, or for a valuation as term insurance for any time covered by such policy, the valuation of such policy shall be in accordance with any such provision in such policy, but any policy issued after March 5, 1909, may provide for not more than one (1) year's preliminary term insurance, and if the premium charged for term insurance under a limited payment life preliminary term policy providing for the payment of less than twenty (20) annual premiums or under an endowment preliminary term policy, exceeds that charged for life insurance under twenty (20) payment life preliminary term policies of the same company, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a twenty (20) payment life preliminary term policy issued in the same year at the same age, together with an amount which shall be equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium payment period equal to the difference between the value at the end of such period of such a twenty (20) payment life preliminary term policy and the full reserve at such time of such limited payment life or endowment policy. All policies of life insurance, including policies issued on a reducing premium plan, or a return premium plan shall be valued according to the provisions in this article, except that, in every case in which the actual premium charged for an insurance is less than the net premium for such insurance, based upon the American Men Ultimate Table of Mortality with three and one-half percent (3 1/2%) interest, then and not otherwise the company shall also be charged with the value of an annuity, the amount of which shall be equal to the difference between the premium charged and the net premium for such insurance based upon the American Men Ultimate Table with three and one-half percent (3 1/2%) interest and the term of which in years shall equal the number of future annual payments due on the insurance at the date of valuation; provided, however, that the provisions of this subdivision for the valuation of policies shall apply to life insurance policies only.
(b) Insurance against permanent mental or physical disability resulting from accident or disease or against accidental death, combined with a policy of life insurance, shall be valued on a

basis of fifty percent (50%) of the additional annual premium charged therefor.
(c) The department, for the purpose of ascertaining the solvency of any company, may at any time during the year proceed to ascertain the net reserve value of the policies of any company, as provided in this section.
(d) Reserves may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all policies and contracts than the reserves produced by the standard specified in this section.
(e) Any company which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided for in this section may, with the approval of the department, adopt any standard of valuation producing lower aggregate reserves, but not lower in the aggregate than the reserves produced by the standard or standards specified in its policies.
(Formerly: Acts 1935, c.162, s.153; Acts 1943, c.189, s.4.) As amended by P.L.252-1985, SEC.62.

IC 27-1-12-10
Valuation of policies, annuities, and endowment contracts after transition date or January 1, 1948
Sec. 10. Policies of life insurance and annuity and pure endowment contracts bearing dates of issue that are the same as or later than a transition date to be selected by the company pursuant to section 12 of this chapter, such transition date in no event to be later than January 1, 1948, and annuities and pure endowments purchased on or after the operative date provided for in paragraph (i) of subsection (2) of this section under group annuity and pure endowment contracts bearing dates of issue prior to such transition date, shall be valued in accordance with the following methods and standards:
(1) The department shall value, or cause to be valued, as of December 31 of each year the reserve liabilities (hereinafter called reserves) of all outstanding life insurance policies and annuity and pure endowment contracts of each life insurance company doing business in this state, and may certify the amount of such reserves, specifying the mortality table or tables, rate or rates of interest and methods (net level premium or other method) used in the calculation of same; provided, that in the case of alien companies, the valuation shall be limited to policies and contracts written within the United States, its territories or possessions. Group methods and approximate averages for fractions of a year or otherwise may be used in calculating such reserves, and the valuation made by the company may be accepted by the department upon such evidence of its correctness as the department may require. In lieu of the valuation of the reserves required in this section of any foreign or alien company, the department may accept any valuation of the reserves of such company made or caused to be made by the insurance supervisory

official of any state or jurisdiction (a) if such valuation complies with the minimum standard provided for in this section, and (b) if the insurance supervisory official of such state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of reserve valuation of the department evidencing that such valuation was made in a specified manner according to which the aggregate reserves are at least as large as if computed in the manner prescribed by the law of such state or jurisdiction.
The department, for the purpose of ascertaining the solvency of any company, may at any time during the year proceed to ascertain the reserve liabilities of the policies of any company, as hereinbefore provided.
(2) Except as otherwise provided in subsections (2)(i) and (2)(j) of this section, the minimum standard for the valuation of all such policies and contracts shall be the commissioners' reserve valuation method defined in subsection (3) of this section, three and one-half percent (3 1/2%) interest, or four percent (4%) interest in the case of policies and contracts, other than annuity and pure endowment contracts, bearing a date of issue of or later than September 1, 1973, and before September 1, 1979, five and one-half percent (5 1/2%) interest for single premium life insurance policies, and four and one-half percent (4 1/2%) interest for all other policies and contracts issued after August 31, 1979, and the following tables:
(a) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies-the Commissioners 1941 Standard Ordinary Mortality Table for such policies bearing a date of issue prior to the operative date of the fifth paragraph of subsection (d) of section 7 of this chapter, the Commissioners 1958 Standard Ordinary Mortality Table for such policies bearing a date of issue which is the same as or later than the operative date of the fifth paragraph of IC 27-1-12-7(d) and prior to the operative date of IC 27-1-12-7(dd); provided, that for any category of such policies issued on female risks all modified net premiums and present values referred to in this section may be calculated according to an age not more than six (6) years younger than the actual age of the insured; and for such policies issued on or after the operative date of IC 27-1-12-7(dd): (i) the Commissioners 1980 Standard Ordinary Mortality Table; or (ii) at the election of the company for any one (1) or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; or (iii) any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule promulgated by the department for use in determining the minimum standard of valuation for such policies.
(b) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies-the 1941 Standard Industrial Mortality Table for such policies bearing a date of issue prior to the operative date of the seventh paragraph of IC 27-1-12-7(d) and for such policies bearing

a date of issue which is the same as or later than such operative date the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by the rule promulgated by the department for use in determining the minimum standard of valuation for such policies; for such policies bearing a date of issue which is the same as or later than such operative date.
(c) For ordinary annuity and pure endowment contracts, excluding any disability and accidental death benefits in such contracts-the 1937 Standard Annuity Mortality Table or, at the option of the company the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the department.
(d) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such contracts-the Group Annuity Mortality Table for 1951, any modification of such table approved by the department, or, at the option of the company, any of the tables or modifications of tables authorized for ordinary annuity and pure endowment contracts.
(e) For total and permanent disability benefits in or supplementary to ordinary policies or contracts for such policies or contracts bearing a date of issue of or later than January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule promulgated by the department for use in determining the minimum standard of valuation for such policies; for such policies or contracts bearing a date of issue of or later than January 1, 1961, and prior to January 1, 1966, either such tables or, at the option of the company, the Class (3) Disability Table (1926); and for such policies or contracts bearing a date of issue prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.
(f) For accidental death benefits in or supplementary to ordinary and industrial policies-for such policies bearing a date of issue of or later than January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule promulgated by the commissioner for use in determining the minimum standard of valuation for such policies; for such policies bearing a date of issue of or later than January 1, 1961, and prior to January 1, 1966, either such table or, at the option of the company, the Inter-Company Double Indemnity Mortality Table; and for such policies bearing a date of issue prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.
(g) For group life insurance issued on a standard basis, excluding

any disability and accidental death benefits in such policies-the Commissioners 1958 Standard Ordinary Mortality Table or such other table as may be specified by the company and approved by the department.
(h) For other special benefits and for life insurance benefits contained in policies issued on a substandard basis-such tables as may be approved by the department.
(i) Except as provided in subsection (2)(j) of this section, minimum standard for the valuation of all ordinary annuity and pure endowment contracts bearing a date of issue which is the same as or later than the operative date of this paragraph (i), as defined in this subsection, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts, shall be the commissioners' reserve valuation method defined in subsection (3) of this section and the following tables and interest rates:
(i) For ordinary annuity and pure endowment contracts bearing a date of issue before September 1, 1979, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the department, and six percent (6%) interest for ordinary single premium immediate annuity contracts and four percent (4%) interest for all other ordinary annuity and pure endowment contracts.
(ii) For ordinary annuity and pure endowment contracts bearing a date of issue after August 31, 1979, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule promulgated by the department for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the department, and seven and one-half percent (7 1/2%) interest for ordinary single premium immediate annuity contracts, five and one-half percent (5 1/2%) interest for single premium deferred annuity and pure endowment contracts; and four and one-half percent (4 1/2%) interest for all other ordinary annuity and pure endowment contracts.
(iii) For all annuities and pure endowments purchased before September 1, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table, or any modification of this table approved by the department, and six percent (6%) interest.
(iv) For all annuities and pure endowments purchased after August 31, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table, or any group annuity mortality table, adopted

after 1980 by the National Association of Insurance Commissioners, that is approved by rule promulgated by the department for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the department, and seven and one-half percent (7 1/2%) interest.
After September 1, 1973, any company may file with the department a written notice of its election to invoke the provisions of this paragraph (i) after a specified date before January 1, 1979, which specified date shall be the operative date of this paragraph (i) for such company; provided, that any company may elect an operative date for ordinary annuity and pure endowment contracts different from that elected for group annuity and pure endowment contracts. If a company makes no such election, the operative date of this paragraph (i) for such company shall be January 1, 1979.
(j)(A) Applicability of this Subsection
(1) The interest rates used in determining the minimum standard for the valuation of:
(a) all life insurance policies issued in a particular calendar year, on or after the operative date of IC 27-1-12-7(dd);
(b) all ordinary annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982;
(c) all annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts; and
(d) the net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts;
shall be the calendar year statutory valuation interest rates as defined in this subsection.
(B) Calendar Year Statutory Valuation Interest Rates
(1) The calendar year statutory valuation interest rates, 1, shall be determined as follows and the results rounded to the nearer one-quarter of one percent (1/4 of 1%):
(a) For life insurance,
I = .03 + W(R1 - .03) + W/2(R2 - .09)
(b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,
I = .03 + W(R - .03)
where R1 is the lesser of R and .09,
R2 is the greater of R and .09,
R is the reference interest rate defined in this subsection, and W is the weighting factor defined in this subsection.
(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in (b) above, the formula for life insurance stated in (a) above shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten (10) years and the formula for single premium immediate annuities stated in (b)

above shall apply to annuities and guaranteed interest contracts with guarantee duration of ten (10) years or less.
(d) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in (b) above shall not apply.
(e) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in (b) above shall apply.
(2) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent (1/2 of 1%), the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of when IC 27-1-12-7(dd) becomes operative.
(C) Weighting Factors
(1) The weighting factors referred to in the formulas stated above are given in the following tables:
(a) Weighting Factors for Life Insurance:
Guarantee Weighting
Duration Factors
(Years)
10 or less: .50
More than 10, but not more
than 20: .45
More than 20: .35
For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;
(b) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:
.80
(c) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in (b) above, shall be as specified in tables (i), (ii), and (iii) below, according to the rules and definitions in (iv), (v) and (vi) below:
(i) For annuities and guaranteed interest contracts valued on an

issue year basis:
Guarantee Weighting Factor
Duration For Plan Type
(Years) A B C
5 or less: .80 .60 .50
More than 5, but not
more than 10: .75 .60 .50
More than 10, but not
more than 20: .65 .50 .45
More than 20: .45 .35 .35
(ii) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in (i) above increased by:
Plan Type
A B C
.15 .25 .05
(iii) For annuities and guaranteed interest contracts valued on an issue year basis (other than those with no cash settlement options) which do not guarantee interest on considerations received more than one (1) year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve (12) months beyond the valuation date, the factors shown in (i) or derived in (ii) increased by:
Plan Type
A B C
.05 .05 .05
(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guaranteed duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty (20) years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.
(v) Plan type as used in the above tables is defined as follows:
Plan Type A: At any time policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five (5) years or more, or (3) as an immediate life annuity, or (4) no withdrawal permitted.
Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only (1) with adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five (5) years or more, or (3) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments

over less than five (5) years.
Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five (5) years either (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.
(vi) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in fund.
(D) Reference Interest Rate
(1) The Reference Interest Rate referred to in subsection (B) of this section shall be defined as follows:
(a) For all life insurance, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.
(b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or year of purchase of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.
(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in (b) above, with guarantee duration in excess of ten (10) years, the lesser of the average over a period of thirty-six (36) months and the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.
(d) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in (b) above, with guarantee duration of ten (10) years or less, the average over a period of twelve

(12) months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.
(e) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve (12) months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.
(f) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in (b) above, the average over a period of twelve (12) months, ending on June 30 of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.
(E) Alternative Method for Determining Reference Interest Rates
In the event that Moody's Corporate Bond Yield Average-Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by rule promulgated by the department, may be substituted.
(3) Reserves according to the commissioners' reserve valuation method, for life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such benefits shall be such uniform percentage of the respective contract premiums for such benefits, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of (a) over (b), as follows:
(a) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one (1) per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided that such net level annual premium shall not exceed the net level annual premium on the nineteen (19) year premium whole life plan for insurance of the same amount at an age one (1) year higher than the age at issue

of such policy.
(b) A net one (1) year term premium for such benefits provided for in the first policy year.
Provided that for any life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners' reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in subsection (6) of this section, be the greater of the reserve as of such policy anniversary calculated as described in the preceding paragraph and the reserve as of such policy anniversary calculated as described in that paragraph, but with (i) the value defined in subparagraph (a) of that paragraph being reduced by fifteen percent (15%) of the amount of such excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on such date as an endowment, and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison, the mortality and interest bases stated in paragraphs (a) through (h) and paragraph (j) of subsection (2) of this section shall be used.
Reserves according to the commissioners' reserve valuation method for: (i) life insurance and endowment benefits of policies providing for a varying amount of insurance or requiring the payment of varying premiums; (ii) group annuity and pure endowment contracts, purchased under a retirement plan or a plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship), or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code; (iii) disability and accidental death benefits in all policies and contracts; and (iv) all other benefits, except life insurance and endowment benefits and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a valuation method consistent with the principles set forth in the preceding paragraph of this subsection.
This paragraph applies to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code.

Reserves according to the commissioners' annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in those contracts, is the greatest of the respective excesses of present values, at the date of valuation, of future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by the terms of those contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of the contract, that become payable before the end of each contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in the contract for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of those contracts to determine nonforfeiture values.
(4) In no event shall a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, be less than the corresponding aggregate reserves calculated in accordance with the methods set forth in subsections (3), (6), and (7) of this section and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies, anything in subsections (2) and (5) to the contrary notwithstanding. In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined to be necessary by the qualified actuary under IC 27-1-12-10.1.
(5) Reserves for any category of policies, contracts, or benefits as may be determined by the company and approved by the department may be calculated at the option of the company according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard established by this section, but the rate or rates of interest used shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits in such policies, contracts, or benefits.
Any company which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided for in this section may, with the approval of the department, adopt any standard of valuation producing lower aggregate reserves, but not lower in the aggregate than the reserves produced by the minimum standard specified in this section.
(6) If in any contract year the gross premium charged by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for that policy or contract shall be the greater of:
(A) the reserve calculated according to the mortality table, rate

of interest, and method actually used for that policy; or
(B) the reserve calculated by the method actually used for that policy or contract but using the minimum standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this subsection are those standards stated in paragraphs (a) through (h) and paragraph (j) of subsection (2) of this section.
Provided that for any life insurance policy issued on or after January 1, 1985, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination of the two in an amount greater than such excess premium, the foregoing provisions of this section (6) shall be applied as if the method actually used in calculating the reserve for such policy were the method described in subsection (3) of this section, ignoring the second paragraph of subsection (3) of this section. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with subsection (3) of this section, including the second paragraph of that subsection, and the minimum reserve calculated in accordance with subsection (6) of this section.
(7) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in subsections (3) and (6) of this section, the reserves which are held under any such plan must:
(a) be appropriate in relation to the benefits and the pattern of premiums for that plan, and
(b) be computed by a method which is consistent with the principles of this section, as determined by rules promulgated by the department.
(Formerly: Acts 1935, c.162, s.153A; Acts 1943, c.189, s.5; Acts 1959, c.146, s.3; Acts 1963, c.212, s.2; Acts 1973, P.L.273, SEC.2.) As amended by Acts 1979, P.L.250, SEC.2; Acts 1980, P.L.22, SEC.16; Acts 1981, P.L.237, SEC.2; P.L.2-1987, SEC.35; P.L.5-1988, SEC.142; P.L.130-1994, SEC.17; P.L.116-1994, SEC.22.

IC 27-1-12-10.1
Annual opinion of qualified actuarial relating to reserves and related actuarial items held by life insurance company in support of policies and contracts
Sec. 10.1. (a) As used in this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries

who meets any requirements the commissioner may establish in rules adopted under IC 4-22-2 as a prerequisite to offering the opinions required by this section.
(b) Each life insurance company doing business in Indiana shall annually submit to the department the opinion of a qualified actuary as to whether the reserves and related actuarial items held by the life insurance company in support of the policies and contracts specified by the commissioner by rules adopted under IC 4-22-2:
(1) are computed appropriately;
(2) are based on assumptions that satisfy contractual provisions;
(3) are consistent with prior reported amounts; and
(4) comply with applicable laws of Indiana.
The commissioner shall adopt rules under IC 4-22-2 to implement this section. The rules adopted by the commissioner must specify the information to be included in an actuary's opinion submitted under this section and may require the inclusion in the opinion of any other items of information that the commissioner considers necessary to the scope of the opinion.
(c) Unless it is exempted by a rule adopted by the commissioner under IC 4-22-2, a life insurance company doing business in Indiana shall include with the actuary's opinion submitted under subsection (b) an opinion by the same qualified actuary. The opinion required under this subsection shall state whether the reserves and related actuarial items held by the life insurance company in support of the policies and contracts specified by the commissioner by rules adopted under IC 4-22-2 make adequate provision for the obligations of the company under the policies and contracts, including but not limited to:
(1) the benefits under; and
(2) the expenses associated with;
the policies and contracts of the life insurance company. In making the determination required under this subsection, the qualified actuary shall consider the assets held by the company with respect to reserves and related actuarial items, including but not limited to investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts.
(d) The commissioner, in rules adopted under IC 4-22-2, may provide for a transition period for establishing any higher reserves that the qualified actuary may consider necessary in order to render the opinion required by this section.
(e) The following requirements apply to the actuary's opinion required by subsection (c):
(1) A memorandum, which meets all requirements that the commissioner may establish by rules adopted under IC 4-22-2 concerning form and content, shall be prepared to support each actuarial opinion.
(2) If:
(A) the life insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by rules adopted by the commissioner under

IC 4-22-2; or
(B) the commissioner determines that the supporting memorandum provided by the life insurance company does not meet the standards set forth in rules adopted by the commissioner under IC 4-22-2 or is otherwise unacceptable to the commissioner;
the commissioner may engage a qualified actuary at the expense of the life insurance company to review the opinion and the basis for the opinion and to prepare a supporting memorandum, if a supporting memorandum is required by the commissioner.
(f) The following requirements apply to every opinion under this section:
(1) The opinion shall be submitted with the annual statement of the life insurance company and must reflect the valuation of reserve liabilities for each year ending after December 31, 1994.
(2) The opinion must apply to all business in force, including individual and group health insurance plans, and must meet all requirements that the commissioner may establish concerning form and content by rules adopted under IC 4-22-2.
(3) The opinion must be based on standards adopted periodically by the Actuarial Standards Board and on additional standards that the commissioner may prescribe by rules adopted under IC 4-22-2.
(4) In the case of an opinion required to be submitted by a foreign or an alien life insurance company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in Indiana.
(g) Except in cases of fraud or willful misconduct, a qualified actuary who provides an opinion required by this section is not liable for damages to any person other than:
(1) the life insurance company for which the opinion is offered; and
(2) the commissioner;
for any act, error, omission, decision, or conduct with respect to the actuary's opinion.
(h) The rules adopted by the commissioner under IC 4-22-2 to implement this section shall provide for disciplinary action against a life insurance company or a qualified actuary who violates this section or the rules adopted under this section.
(i) Except as provided in subsections (j) and (k), a memorandum submitted by a life insurance company in support of an opinion required by this section and any other material provided to the commissioner by the company in connection with the memorandum:
(1) are declared confidential for the purposes of IC 5-14-3-4(a)(1);
(2) shall be kept confidential by the commissioner; and
(3) are not subject to subpoena;
other than for the purpose of defending an action seeking damages

from any person by reason of any action required by this section or rules adopted under this section.
(j) A memorandum submitted by a life insurance company in support of an opinion required by this section and material provided to the commissioner by the company in connection with the memorandum may be released by the commissioner:
(1) with the written consent of the life insurance company; or
(2) to the American Academy of Actuaries in response to a written request that:
(A) states that the memorandum or other material is required for the purpose of professional disciplinary proceedings; and
(B) sets forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material.
(k) Whenever any portion of a memorandum submitted to the commissioner by a life insurance company in support of an opinion required by this section:
(1) is cited by the company in its marketing;
(2) is cited before any governmental agency other than a state insurance department; or
(3) is released by the company to the news media;
all portions of the memorandum are no longer confidential.
(l) The commissioner shall adopt rules under IC 4-22-2 containing the minimum standards for the valuation of health plans.
As added by P.L.130-1994, SEC.18 and P.L.116-1994, SEC.23.

IC 27-1-12-10.5
Rules for minimum standards for establishment of reserves
Sec. 10.5. The department shall adopt rules under IC 4-22-2 to prescribe minimum standards for the establishment of reserves as required by the National Association of Insurance Commissioners or its successor organization for insurers writing Class 1(a), Class 1(b), and Class 1(c) lines of business.
As added by P.L.130-1994, SEC.19 and P.L.116-1994, SEC.24.

IC 27-1-12-11
Deposit of assets to cover reserve valuation and liabilities; additional deposits; foreign deposits; continuation of deposits under repealed or superseded laws
Sec. 11. (a) After the department has ascertained the net reserve value of all policies (as defined in section 9 of this chapter) or the reserve liabilities (as defined in section 10 of this chapter) of any life insurance company organized and doing business in this state, the department shall notify said company of the amount or amounts thereof. Within sixty (60) days after the date of such notification, the officers of such company shall deposit with the department, solely for the security and benefit of all its policyholders, assets in an amount, invested in accordance with section 2 of this chapter (except paragraph 20 of section 2(b) of this chapter) which together with the assets already deposited with the department and such additional

assets as may be deposited by said company with other states or governments, pursuant to the requirements of the laws of such other states or governments in which said company is doing business, shall be not less than the lesser of the amount of such reserve value or reserve liabilities or the amount provided under subsection (f). No life insurance company organized under this article or any other law of this state shall be required to make such deposit until the amount prescribed by this subsection exceeds the amount deposited by said company under IC 27-1-6-14 or IC 27-1-6-15. Investments in real estate shall be deposited in the form of satisfactory evidences of ownership. The deposit requirement in relation to policy loans and bank deposits shall be considered fulfilled by the inclusion of such item in the company's annual statement, but subject to the right of the company at any time, and the obligation of the company on demand of the department, to file with the department a certificate as to the amount of such item.
(b) If the department in the course of the year ascertains that the net reserve value of a company's policies (as defined in section 9 of this chapter) or its reserve liabilities (as defined in section 10 of this chapter) exceeds such company's deposits as required by subsection (a), it may require such company within sixty (60) days to increase its deposit to the required amount.
(c) Nothing in this article shall prevent the deposit of bonds, mortgages, or other securities which meet the investment requirements of a foreign or alien state or country, to an amount not exceeding the amount of the reserves on policies issued to residents of, and to corporations doing business in, such state or country. If, pursuant to the law of a foreign or alien state or country in which an Indiana life insurance company is doing business, securities belonging to such a company are required to be deposited within the boundaries of such foreign or alien state or country, credit for the amount of such deposit, not exceeding the amount of the reserves on policies issued to residents of, and to corporations doing business in, such foreign or alien state or country, may be taken by the company as an offset against its deposits required under this article.
(d) If, pursuant to the law of a foreign or alien state or country, a life insurance company domiciled therein is not permitted a reserve credit for reserves maintained by a reinsurer foreign to such a state or country, except on the condition that the amount of such reserve be deposited with the insurance supervisory official of such state or country, a deposit credit for the amount of such reserves so deposited shall be allowed a domestic life insurance company accepting reinsurance from companies domiciled in such state or country.
(e) Any deposit of assets with the department pursuant to any law superseded by this chapter shall, prior to the first deposit date contemplated in subsection (a), be continued with the department and otherwise be subject to this section.
(f) The amount of the deposit, except as otherwise provided in subsection (a), shall be one million dollars ($1,000,000) excluding policy loans and bank deposits, or such greater amount as the

department deems necessary to protect the interests of the policyholders of a particular company by an order to the company to deposit additional amounts under this section.
(g) Except for a company that maintains a deposit in the amount specified in subsection (f), each company:
(1) must report to the department each new asset acquisition to establish its eligibility for investment under the numbered categories of permissible investments under section 2 of this chapter at such regular intervals, within the time limit following each interval and on the forms as the department may require, without complying with IC 4-22-2; and
(2) when ordered by the department, shall make any additional report relating to:
(A) the category of eligibility, the characteristics, or the amount of any investment; or
(B) the amount of the assets of the company in any category;
calculated under the rules applied for annual statement purposes.
(Formerly: Acts 1935, c.162, s.153B; Acts 1943, c.189, s.6; Acts 1945, c.175, s.4.) As amended by Acts 1981, P.L.238, SEC.1; P.L.31-1988, SEC.12; P.L.186-1997, SEC.6; P.L.81-2012, SEC.2.

IC 27-1-12-12
Transition period; selection of date; effect
Sec. 12. The period beginning July 1, 1943, and ending January 1, 1948, both dates inclusive, shall be a transition period between the nonforfeiture provisions set forth respectively in sections 5, 6, and 7 of this chapter and between the valuation provisions set forth respectively in sections 9 and 10 of this chapter. Accordingly, a company may, by means of a writing filed with the department, select a transition date within such period, but should a company fail to make such a selection, the transition date as to such company shall be January 1, 1948. Except as otherwise provided in section 10 of this chapter for group annuities and pure endowments, policies issued prior to the transition date shall be governed in all respects and at all times by sections 5 and 9 of this chapter, and policies issued on or after such transition date shall be governed in all respects and at all times by sections 6, 7, and 10 of this chapter. A company's election of a transition date shall be irrevocable and shall apply to sections 6, 7, and 10 of this chapter without exception, as well as to that portion of section 31 of this chapter which relates to policies bearing a date of issue later than such transition date.
(Formerly: Acts 1935, c.162, s.153C; Acts 1943, c.189, s.7; Acts 1973, P.L.273, SEC.3; Acts 1974, P.L.1, SEC.12.) As amended by P.L.252-1985, SEC.63.

IC 27-1-12-13
Filing form of policy with department; objections; effect on right to issue
Sec. 13. A policy of life insurance shall not be issued or delivered

in this state until the form of the same has been filed with the department, nor if the department give written notice within thirty (30) days of such filing, to the company proposing to issue it showing wherein the form of such policy does not comply with the requirements of the laws of this state.
(Formerly: Acts 1935, c.162, s.154.)

IC 27-1-12-14
Designation of beneficiary; change of beneficiary; eligible beneficiaries; exemption of policy proceeds from claims of creditors
Sec. 14. (a) As used in this section, "premium" includes any deposit or contribution.
(b) As used in this section, "proceeds or avails" means death benefits, cash surrender and loan values, premiums waived, and dividends whether used in reduction of the premiums or in whatsoever manner used or applied, excepting only where the debtor has, subsequent to the issuance of the policy, actually elected to receive the dividends in cash.
(c) Any person whose life is insured by any life insurance company may name as his payee or beneficiary any person or persons, natural or artificial, with or without an insurable interest, or his estate. A designation at the option of the policyowner may be made either revocable or irrevocable, and the option elected shall be set out in and shall be made a part of the application for the certificate or policy of insurance. When the right of revocation has been reserved, the person whose life is insured, subject to any existing assignment of the policy, may at any time designate a new payee or beneficiary, with or without reserving the right of revocation, by filing written notice thereof at the home office of the corporation, accompanied by the policy for suitable indorsement thereon.
(d) Any person may effect an insurance on his life, for any definite period of time, or for the term of his natural life, to inure to the sole benefit of the spouse and children, or of either, or other relative or relatives dependent upon such person or any creditor or creditors as he may cause to be appointed and provided in the policy.
(e) Except as provided in subsection (g), all policies of life insurance upon the life of any person, which name as beneficiary, or are bona fide assigned to, the spouse, children, or any relative dependent upon such person, or any creditor, shall be held, subject to change of beneficiary from time to time, if desired, for the benefit of such spouse, children, other relative or creditor, free and clear from all claims of the creditors of such insured person or of the person's spouse; and the proceeds or avails of all such life insurance shall be exempt from all liabilities from any debt or debts of such insured person or of the person's spouse.
(f) A premium paid for an individual life insurance policy that names as a beneficiary, or is legally assigned to, a spouse, child, or relative who is dependent upon the policy owner is not exempt from

the claims of the creditors of the policy owner if the premium is paid:
(1) not more than one (1) year before the date of the filing of a voluntary or involuntary bankruptcy petition by; or
(2) to defraud the creditors of;
the policy owner.
(g) The insurer issuing the policy is discharged from all liability by payment of the proceeds and avails of the policy in accordance with the terms of the policy unless, before payment, the insurer has received at the insurer's home office, written notice by or on behalf of a creditor of the policy owner that specifies the amount claimed against the policy owner.
(Formerly: Acts 1935, c.162, s.155; Acts 1973, P.L.274, SEC.1; Acts 1975, P.L.280, SEC.1.) As amended by Acts 1981, P.L.239, SEC.1; P.L.253-1995, SEC.1; P.L.82-1998, SEC.2.

IC 27-1-12-15
Competency of certain minors to contract for insurance and receive payments
Sec. 15. (a) Any person who is not of the full age of eighteen (18) years but who is of the age, as determined by the nearest birthday, of not less than sixteen (16) years, shall be deemed competent to contract for life, accident and sickness insurance or annuities upon the life of such minor for the benefit of such minor or for the benefit of the father, mother, husband, wife, brother or sister, child or children, or any grandparent of such minor, and to exercise and enjoy every right, privilege and benefit provided by any such contracts on the life of such minor, subject to the foregoing limitations as to the designation of beneficiary.
(b) No person who shall have attained the age of eighteen (18) years is incompetent because of age to contract for any of the kinds of insurance described in Class 1 of IC 1971, 27-1-5-1, or to exercise and enjoy every right, privilege and benefit provided by any such contract.
(c) No person who shall have attained the age of eighteen (18) years is incompetent because of age to receive and to give full acquittance and discharge for payments made to such person by a life insurance company under the provisions of a contract of insurance of any of the kinds described in Class 1 of IC 1971, 27-1-5-1, or under the provisions of a settlement agreement executed in connection with any such contract of insurance.
(Formerly: Acts 1935, c.162, s.155a; Acts 1961, c.203, s.1; Acts 1971, P.L.383, SEC.1; Acts 1973, P.L.275, SEC.1.)

IC 27-1-12-16
Proceeds of life insurance; definition; payment to trustees
Sec. 16. (A) The terms "proceeds" and "proceeds of life insurance" and similar phrases used in this section mean and include any and all benefits payable by the insurer by reason of the death of the insured under any "life insurance," "policy of life insurance," "insurance policy," "policy," or "annuity contract" providing for

benefits on the death of the insured, including individual ordinary life policies, certificates issued under a group policy, annuity contracts, and accident or health policies.
(B) Proceeds of life insurance policies heretofore made payable to a trustee or trustees named as beneficiary or hereafter to be named beneficiary under an inter vivos trust shall be paid directly to the trustee or trustees and held and disposed of by the trustee or trustees as provided in the trust agreement or declaration of trust in writing made and in existence on the date of death of the insured, whether or not such trust or declaration of trust is amendable or revocable or both, or whether it may have been amended, and notwithstanding the reservation of any or all rights of ownership under the insurance policy or annuity contract; subject, however, to a valid assignment of any part of the proceeds. It is not necessary to the validity of such trust agreement or declaration of trust that it be funded or have a corpus other than the right, which need not be irrevocable, of the trustee or trustees named therein to receive such proceeds as beneficiary.
(C) A policy of life insurance or annuity contract may designate as beneficiary a trustee or trustees named or to be named by will if the designation is made in accordance with the provisions of the policy or contract whether or not the will is in existence at the time of the designation. The company shall, within sixty days after receipt at its home office of proof of probate of the will, pay the proceeds of such insurance or contract to the trustee or trustees designated in the insurance policy or annuity contract, subject to a valid assignment of any part thereof and any other provisions of the policy or contract, unless prior to the actual payment by the company it shall have received at its home office written notice of the filing or pendency of (1) objection to the probate of said will, or (2) a suit to contest the validity of said will or of the testamentary trust or trusts created therein to which such proceeds are payable, or (3) petition for the construction of that part of the testamentary trust designating the trustee or trustees: Provided, however, That if the company makes any payment or payments of proceeds to such trustee or trustees in accordance with the terms of the policy or contract before receipt at the home office of such written notice, said trustee or trustees shall give full acquittance therefor to the company and such payment shall fully discharge the company from all claims and liability to the extent thereof. Provided, further, That if such written notice is received by the company, payment by it of any unpaid proceeds may be delayed during the pendency of said objections, suit, or petition for construction for not to exceed one (1) year from the date of death of insured, and thereafter the company may pay any and all unpaid proceeds due by reason of the death of the insured to the clerk of the court wherein the probate proceeding is pending by depositing them with such clerk who, as such clerk, shall give full acquittance to the company for all proceeds so paid and the company shall be fully discharged from any and all liability and claims by or on behalf of any other person or persons whomsoever to the extent of the amount

so paid and deposited. The clerk shall thereafter hold and disburse said proceeds in accordance with the order of said court to the party or parties and in the amount or amounts provided in said order upon receiving proper receipts therefor; all Provided, however, That the procedure provided for herein shall not preclude the company from interpleading or being interpleaded in any appropriate proceeding or filing a bill of interpleader in any court of competent jurisdiction.
(d) If no claim to proceeds is made by any trustee designated as the beneficiary in any policy of insurance or annuity contract within one year after the death of the insured or if satisfactory evidence is furnished the insurance company within the one-year period showing that there is or will be no trustee qualified to receive the proceeds, payment may be made by the insurance company to those thereafter entitled.
(e) The proceeds of insurance collected by the trustee or trustees are not part of the testator's estate and are not subject to the debts of the insured or to transfer, inheritance, or estate taxes to any greater extent than if the proceeds were payable to some named beneficiary or beneficiaries other than to the estate of the insured or executor or administrator thereof.
(f) This section applies to all trustee designations of a beneficiary or beneficiaries by an insured dying after June 15, 1967, regardless of when made, naming a trustee or trustees of a trust or trusts established by will.
If any provision of this section or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application.
(Formerly: Acts 1935, c.162, s.155b; Acts 1967, c.127, s.4.)

IC 27-1-12-17
Authority of corporation to insure life of director, officers, agent, or employee; consent to change of beneficiary
Sec. 17. Any corporation organized under the laws of this state may, when authorized by its board of directors, or its executive committee, cause to be insured, for its benefit, the life of any of its directors, officers, agents or employees, and to pay the premiums for such insurance; and may continue to pay such premiums after the insured shall cease to be such a director, officer, agent or employee of such corporation.
Due authority for such corporation to effect, assign, release, convert, surrender, or take any other action with reference to such insurance, shall be sufficiently evidenced to the insurance company by a certificate to that effect by the secretary, or other corresponding officer of such corporation under its corporate seal. Any such certificate shall protect the insurance company for any act done or suffered by it upon the faith thereof, without further inquiry into the validity of the corporate authority or the regularity of the corporate proceedings. The beneficiary in such a policy shall not be changed except with the consent of such corporation, beneficiary, effecting

such insurance.
No person shall, by reason of interest in the subject matter, be disqualified from acting as a director, or as a member of the executive committee of such corporation on any corporate act touching such insurance.
(Formerly: Acts 1935, c.162, s.156.)

IC 27-1-12-17.1
Acquisition of insurable interest in and policy on life of employee
Sec. 17.1. (a) As used in this section, "employee" includes a director, an officer, a partner, a manager, a nonmanagement employee, and a retired employee of the employer or the employer's affiliates.
(b) As used in this section, "employer" means an individual, a corporation, a partnership, a limited liability company, and any other legal entity that has at least one (1) employee and is legally doing business in Indiana. The term includes an association of employers and the employer's affiliates.
(c) An employer that provides life insurance, health insurance, disability insurance, retirement benefits, or similar benefits to an employee of the employer has an insurable interest in the life of the employee. The trustee of a trust established by an employer for the benefit of the employer has the same insurable interest as the employer in the life of an employee. The trustee of a trust established by an employer that provides life insurance, health insurance, disability insurance, retirement benefits, or similar benefits to an employee of the employer and acts in a fiduciary capacity with respect to that employee or the employee's dependents or beneficiaries has an insurable interest in the life of the employee for whom benefits are to be provided.
(d) An employer or the trustee of a trust established by the employer may acquire insurance upon an employee in whom the employer or the trustee of the trust has an insurable interest as determined under subsection (c) if the employee consents to be insured. An employee consents to be insured if the employee is provided written notice of the insurance coverage and does not object to the insurance coverage within thirty (30) days of receipt of the notice.
(e) An insurable interest must exist at the time the contract of life or disability insurance becomes effective, but need not exist at the time the loss occurs.
(f) Proceeds of a policy issued under this section are exempt from the claims of the employee's creditors or dependents.
As added by P.L.254-1995, SEC.1.

IC 27-1-12-18
Contract to extend time for premium payments
Sec. 18. A life insurance company may enter into subsequent agreements in writing with the insured, which need not be attached to the policy, to extend the time for the payment of any premium, or

part thereof, upon condition that failure to comply with the terms of such agreement shall lapse the policy as provided in said agreement or in the policy. Subject to such lien as may be created to secure any indebtedness contracted by the insured in consideration of such extension, said agreement shall not impair any right existing under the policy.
(Formerly: Acts 1935, c.162, s.157.)

IC 27-1-12-19
Ascertainment of indebtedness due upon policy or premium loans; interest
Sec. 19. In ascertaining the indebtedness due upon policy or premium loans, the interest, if not paid when due, shall be added to the principal of such loans and shall bear interest at the rate specified in the note or loan agreement.
(Formerly: Acts 1935, c.162, s.158.)

IC 27-1-12-20
Premium deposits; maximum; inclusion in cash surrender value; disposition; withdrawal
Sec. 20. No life insurance company shall receive or accept, by virtue of the provisions set forth in any policy or indorsement thereon, any premium deposit in excess of the regular premium then due whenever the total premium deposit together with the policy reserve shall be sufficient as a gross premium to convert the policy into a fully paid policy. The policy or indorsement shall contain a provision that the amount of any premium deposit fund held by the company will be included as a part of the cash surrender value of the policy, a provision providing for the disposition of such fund if it is not sufficient to pay the next premium, and a provision that such fund is not withdrawable except by surrender of the policy, a loan thereon or through the selection of a nonforfeiture value.
(Formerly: Acts 1935, c.162, s.159.)

IC 27-1-12-21
Power to hold proceeds under trust or other agreement with policyholder
Sec. 21. Any life insurance company organized under the laws of this state shall have power to hold the proceeds of any policy issued by it under a trust or other agreement upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as shall have been agreed to in writing by such company and the policyholder. Such insurance company shall not be required to segregate funds so held but may hold them as a part of its general corporate assets.
(Formerly: Acts 1935, c.162, s.160.)

IC 27-1-12-22
Impairment of assets or capital; notice of time for restoration;

suspension of right to issue new policies
Sec. 22. If it appears to the department from an examination made by it or by an examiner appointed by it, that the assets of any domestic life insurance company are insufficient to justify its continuance in business or that its capital is impaired the department shall notify such company, setting a time, within the discretion of the commissioner, by which such impairment of assets or of its capital shall be restored and further notifying such company to issue no new policies until its assets have become equal to its liabilities, or its capital has been restored unimpaired.
(Formerly: Acts 1935, c.162, s.161.)

IC 27-1-12-23
Procedure for converting domestic stock life insurance company into mutual life insurance company
Sec. 23. Any domestic stock life insurance company may become a mutual life insurance company and to that end may carry out a plan for the acquisition of shares of its capital stock by amending its articles of incorporation and complying with the following requirements:
(a) Such plan shall be approved by a two-thirds (2/3) vote of the policyholders, present and voting at a meeting called for that purpose. For the purpose of this section a quorum shall consist of at least ten per cent (10%) of the policyholders of such company. Each policyholder whose insurance shall have been in force for at least one (1) year prior to such meeting shall have one (1) vote, regardless of the number of policies or amount of insurance he may have with such company. Notice of such meeting shall be given by mailing from the principal office of such company at least thirty (30) days prior to the date set for such meeting in a sealed envelope, postage prepaid, addressed to such policyholders at their last known post-office addresses. Voting shall be by ballot, in person or by proxy, or by mail under the direction of inspectors appointed by the commissioner and in accordance with such other regulations as he may prescribe. Such inspectors shall have the power to determine all questions concerning the verification of the ballots, the ascertainment of the validity thereof, the qualifications of the voters, and to canvass the vote. They shall certify to the commissioner and to the company the result of such election. All necessary expenses incurred by the commissioner or by the inspectors appointed by him shall be certified by him to and paid by the company.
(b) Such plan shall be submitted to and approved by the commissioner. The commissioner shall not approve said plan unless in his opinion the rights and interests of all policyholders are preserved. In carrying out said plan a company may acquire any shares of its own stock by gift, bequest or purchase. Any shares thus acquired shall be held in trust for the policyholders of the company as hereinafter provided and shall be assigned and transferred on the books of the company to three (3) trustees who shall hold in trust and shall vote them at all company meetings until all the capital stock of

such company is acquired, when the entire capital stock shall be cancelled, and thereupon, the company shall be and become a mutual life insurance company without capital stock. Such trustees shall be appointed and vacancies shall be filled as provided in the plan adopted under the provisions of this section. Such trustees shall file with the company a verified acceptance of their appointments and declarations that they will faithfully discharge their duties as such trustees. All dividends and other sums acquired, after paying the necessary expenses of executing said trust, shall be immediately repaid to said company for the benefit of all who are or may become policyholders of said company and entitled to participate in the profits thereof, and shall be added to and become a part of the surplus earned by said company and be apportionable accordingly as a part of said surplus among said policyholders.
(Formerly: Acts 1935, c.162, s.162.)

IC 27-1-12-24
Offering stock or certificates as inducement for purchase of insurance or annuity; revocation of authority
Sec. 24. No life insurance company doing business in this state shall issue in this state, nor permit its agents, officers, or employees to issue or deliver in this state, agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities, or any special advisory board or other contracts of any kind promising returns and profits as an inducement to insurance or for the purchase of an annuity; and no life insurance company shall be authorized to do business in this state which issues or permits its agents, officers, or employees to issue in this state or in any other state or territory agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities, or any special advisory board or other contracts of any kind promising returns and profits as an inducement to insurance or for the purchase of an annuity; and no corporation or stock company acting as agent of a life insurance company nor any of its agents, officers, or employees shall be permitted to sell, agree to offer or sell, or give or offer to give, directly or indirectly, in any manner whatsoever, any share of stock, securities, bonds, or agreement of any form or nature promising returns and profits as an inducement to insurance or for the purchase of an annuity; or in connection therewith. The department may, upon due proof after notice and hearing that any such company or agent thereof has violated any of the provisions of this section, revoke the authority of the company or agent so offending.
(Formerly: Acts 1935, c.162, s.163.)

IC 27-1-12-25
Misrepresentation of policy terms or benefits; inducing policyholder to lapse, forfeit, or surrender insurance
Sec. 25. No life insurance company doing business in this state, and no officer, director or agent thereof shall make, issue or

circulate, or cause to be issued or circulated, any estimate, illustration, circular, or statement of any sort misrepresenting the terms of any policy issued or to be issued by it or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon, or shall use any name or title of any policy or class of policies misrepresenting the true nature thereof. Nor shall a person make any misrepresentation to any person insured in any company for the purpose of inducing or tending to induce a policyholder in any company to lapse, forfeit, or surrender his insurance.
(Formerly: Acts 1935, c.162, s.164.) As amended by Acts 1978, P.L.2, SEC.2710.

IC 27-1-12-26
Fraudulent representations; offense
Sec. 26. A person who knowingly makes any false or fraudulent statement or representation in or with reference to any application for life insurance, or for the purpose of obtaining any fee, commission, money, or benefit from or in any company transacting business under this article, commits a Class A misdemeanor.
(Formerly: Acts 1935, c.162, s.165.) As amended by Acts 1978, P.L.2, SEC.2711.

IC 27-1-12-27
Repealed
(Repealed by P.L.254-1985, SEC.7.)

IC 27-1-12-28
Repealed
(Repealed by P.L.254-1985, SEC.7.)

IC 27-1-12-29
Group life insurance; exemption of proceeds from legal process
Sec. 29. (a) As used in this section, "premium" includes any deposit or contribution.
(b) Except as provided in subsection (c), no policy of group insurance nor the proceeds thereof, when paid to any employee or employees, shall be liable to attachment, garnishment, or other process, or to be seized, taken, appropriated, or applied to any legal or equitable process or operation of law, to pay any debt or liability of such employee, or his beneficiary, or any other person who may have a right thereunder, either before or after payment, nor shall the proceeds thereof, where not payable to a named beneficiary, constitute a part of the estate of the employee for the payment of his debts.
(c) A premium paid for an individual life insurance policy that names as a beneficiary, or is legally assigned to, a spouse, child, or relative who is dependent upon the policy owner is not exempt from the claims of the creditors of the policy owner if the premium is paid:
(1) not more than one (1) year before the date of the filing of a

voluntary or involuntary bankruptcy petition by; or
(2) to defraud the creditors of;
the policy owner.
(d) The insurer issuing the policy is discharged from all liability by payment of the proceeds and avails of the policy (as defined in section 14(b) of this chapter) in accordance with the terms of the policy unless, before payment, the insurer has received at the insurer's home office, written notice by or on behalf of a creditor of the policy owner that specifies the amount claimed against the policy owner.
(Formerly: Acts 1935, c.162, s.168.) As amended by P.L.253-1995, SEC.2.

IC 27-1-12-30
Group life insurance; assignment of incidents of ownership
Sec. 30. No provision of this article or of any other law shall be construed as prohibiting an insured under a group insurance policy, pursuant to agreement among the insured, the group policyholder and the insurer, from making an assignment of all or any part of the incidents of ownership held by the insured under such policy, including specifically but not by way of limitation, any right to designate a beneficiary thereunder and any right to have an individual policy issued in accordance with provisions (8) and (9) of section 28 of this chapter. All such assignments, whether made prior to or subsequent to August 18, 1969, shall be valid for the purpose of vesting in the assignee thereof all the incidents of ownership so assigned, and shall entitle the insurer to deal with the assignee as the owner thereof in accordance with the provisions of said policy, but without prejudice to the insurer on account of any payment made or individual policy issued prior to receipt by the insurer of such notice as may be required by the provisions of the policy.
(Formerly: Acts 1935, c.162, s.168.1; Acts 1969, c.327, s.2.) As amended by P.L.252-1985, SEC.64.

IC 27-1-12-31
Authority to issue life or endowment insurance upon group plan; special premium rates; valuation of policies; segregation
Sec. 31. Any life insurance company may issue life or endowment insurance, with or without annuities, upon the group plan as defined in this chapter, with special rates of premiums less than the usual rates of premiums for such policies, and may value such policies on any accepted table of mortality and interest assumption adopted by the company for that purpose, provided, that in no case shall such standard be lower than the American Men Table of Mortality (ultimate) with interest assumption at three and one-half percent (3 1/2%) in the case of policies issued before the transition date selected by the company pursuant to section 12 of this chapter, nor lower than the standard prescribed in section 10(2)(g) of this chapter in the case of policies issued on and after such transition date. All policies of group insurance shall be segregated by the company into

a separate class, the mortality experience kept separate, and the number of policies, amount of insurance, reserves, premiums, and payments to policyholders thereunder, together with the mortality table and interest assumption adopted by the company shall be reported separately in the company's annual financial statement.
(Formerly: Acts 1935, c.162, s.169; Acts 1943, c.189, s.8.) As amended by P.L.252-1985, SEC.65.

IC 27-1-12-32
Financial qualifications of companies issuing certain contracts
Sec. 32. A domestic life insurance company shall not issue the type of life insurance or annuity contracts defined and sanctioned under Class 1(c) of IC 27-1-5-1 unless, in addition to fulfilling all other qualifications prescribed by law, it possesses assets of not less than twenty million dollars ($20,000,000), or combined capital and surplus, in the case of a stock company, or surplus, in the case of a mutual company, of not less than two million five hundred thousand dollars ($2,500,000). In applying these qualifications to a subsidiary stock life insurance company that is a subsidiary company (as defined in IC 27-1-23-2.6), the requirements concerning assets, capital, and surplus shall be regarded as fulfilled if the consolidated assets, capital, and surplus of the primary and subsidiary companies equal or exceed the required amounts.
(Formerly: Acts 1935, c.162, s.169.1; Acts 1961, c.138, s.3.) As amended by P.L.252-1985, SEC.66; P.L.1-2002, SEC.103.

IC 27-1-12-33
Variable life insurance policies; contents; regulation
Sec. 33. Variable life insurance policies (contracts providing for immediate or future life insurance benefits as described in Class 1 (c) of IC 1971, 27-1-5-1), to the extent that benefits thereunder are on a variable basis, shall contain a statement to that effect in lieu of stipulating the dollar amount of benefits. Such policies shall also contain such grace period, reinstatement, and nonforfeiture provisions, and shall be subject to the establishment of such reserve liabilities, in accordance with actuarial procedures that recognize the variable nature of benefits provided and any mortality guarantees, as the commissioner shall by regulation prescribe. Upon promulgation of such regulation, variable life insurance policies shall not thereafter be subject to the grace period, nonforfeiture, policy loan, reinstatement, and valuation provisions of the Indiana Insurance Law applicable to or required to be contained in other policies of life insurance. Such regulation shall establish such other requirements with respect to variable life insurance policies, variable life insurance, or any matter incidental thereto, as the commissioner deems to be in the public interest.
(Formerly: Acts 1973, P.L.276, SEC.1.)

IC 27-1-12-34
Repealed
(Repealed, as added by Acts 1977, P.L.284, SEC.1, by Acts 1978, P.L.8, SEC.16.)
(Repealed, as added by Acts 1977, P.L.285, SEC.1, by Acts 1982, P.L.6, SEC.18.)

IC 27-1-12-34.1
Wholesale, franchise, and employee term life insurance; issuance or delivery; requirements
Sec. 34.1. (a) No policy of wholesale, franchise, or employee life insurance, as defined in this section, shall be issued or delivered in this state unless it conforms to the requirements of this section.
(b) Wholesale, franchise, or employee life insurance is defined as a term life insurance plan under which a number of individual term insurance policies are issued at special rates to a selected group. A special rate is any rate lower than the rate shown in the issuing insurance company's manual for individually issued policies of the same type and to insureds of the same class.
(c) Wholesale, franchise, or employee life insurance may be issued to:
(1) three (3) or more employees of any corporation, copartnership, or individual employer, or any governmental corporation, agency, or department thereof; or
(2) ten (10) or more members, employees, or employees of members of any trade or professional association, or of a labor union, or of any association of members in the same or related occupations, profession, or industry having been in existence for at least two (2) years, where such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance. Evidence of individual insurability satisfactory to the insurer may be required by the insurer as a condition to coverage.
(d) The premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the insured or association or union for its members, or by some designated person acting on behalf of such employer, association, or union. The term "employees" as used in this chapter refers to officers, managers, employees, and retired employees of the employer and the individual proprietor or partners if the employer is an individual or partnership.
(e) Each policy issued under this section shall provide that, if the insured person ceases to qualify for the policy he may convert the policy, without evidence of insurability, to an individual policy of life insurance, provided application for such conversion is made within thirty-one (31) days of the date the insured person ceases to qualify for coverage under this section. The individual policy shall be issued on any one (1) of the forms, except term insurance, then customarily issued by the insurer at the age and in the amount applied for. The premium on this individual policy is to be at the

insurer's then customary rate applicable to the form and amount of such individual policy, the class of risk to which the insured person then belongs, and his age attained on the effective date of such individual policy.
As added by Acts 1982, P.L.6, SEC.17.

IC 27-1-12-35
Life insurance proceeds; payment; time limit; liability for interest
Sec. 35. (a) Any resident of this state who becomes entitled to receive payment of an obligation in cash under the terms of a policy of individual life insurance issued in this state, including any death benefit riders attached thereto, endowment insurance or an individual annuity contract, shall be entitled to receive payment of interest from the insuring company if any payment is not received by such resident within thirty (30) days after the event giving rise to the obligation, or within thirty (30) days after the scheduled date of payment as the case may be. Interest payable shall be calculated from the date of the event or the scheduled date of payment. However, any interest awarded by a court shall be in lieu of that provided in this section.
(b) The rate of interest payable pursuant to this section shall be not less than that rate, as determined from time to time by the insuring company, applicable to proceeds of life insurance left on deposit with the insuring company and subject to withdrawal on demand.
(c) For the purposes of this section, payment shall be deemed to have been received by a resident when manually delivered by an agent or representative of the insuring company or when deposited by the insuring company in the United States mails, postage prepaid, and directed to the resident at his last known address as evidenced by the business records of the insuring company.
As added by Acts 1978, P.L.8, SEC.15.

IC 27-1-12-36
Repealed
(Repealed by P.L.254-1985, SEC.7.)

IC 27-1-12-37
Group life insurance; eligible policyholders; regulations
Sec. 37. Except as provided in section 38 of this chapter, no policy of group life insurance may be delivered in Indiana unless it conforms to one (1) of the following descriptions:
(1) A policy issued to an employer or to the trustees of a fund established by an employer (which employer or trustees must be deemed the policyholder) to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:
(A) The employees eligible for insurance under the policy must be all of the employees of the employer, or all of any class or classes of employees. The policy may provide that the term "employees" includes the employees of one (1) or

more subsidiary corporations and the employees, individual proprietors, and partners of one (1) or more affiliated corporations, limited liability companies, proprietorships, or partnerships if the business of the employer and of the affiliated corporations, proprietorships, limited liability companies, or partnerships is under common control. The policy may provide that the term "employees" includes the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" may include retired employees, former employees, and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" includes elected or appointed officials.
(B) The premium for the policy must be paid either from the employer's funds, from funds contributed by the insured employees, or from both sources of funds. Except as provided in clause (C), a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject the coverage in writing.
(C) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(2) A policy issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by two (2) or more creditors (which creditor, holding company, affiliate, trustee, trustees, or agent must be deemed the policyholder) to insure debtors of the creditor, or creditors, subject to the following requirements:
(A) The debtors eligible for insurance under the policy must be all of the debtors of the creditor or creditors, or all of any class or classes of debtors. The policy may provide that the term "debtors" includes:
(i) borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction;
(ii) the debtors of one (1) or more subsidiary corporations; and
(iii) the debtors of one (1) or more affiliated corporations, proprietorships, limited liability companies, or partnerships if the business of the policyholder and of the affiliated corporations, proprietorships, limited liability companies, or partnerships is under common control.
(B) The premium for the policy must be paid either from the creditor's funds, from charges collected from the insured debtors, or from both sources of funds. Except as provided in clause (C), a policy on which no part of the premium is to be derived from the funds contributed by insured debtors specifically for their insurance must insure all eligible

debtors.
(C) An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer.
(D) The amount of the insurance on the life of any debtor may at no time exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor.
(E) The insurance may be payable to the creditor or any successor to the right, title, and interest of the creditor. Each payment under this clause must reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment, and any excess of the insurance must be payable to the estate of the insured.
(F) Notwithstanding clauses (A) through (E), insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a nondecreasing or level term plan, and insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.
(3) A policy issued to a labor union or similar employee organization (which organization must be deemed to be the policyholder) to insure members of the union or organization for the benefit of persons other than the union or organization or any of its officials, representatives, or agents, subject to the following requirements:
(A) The members eligible for insurance under the policy must be all of the members of the union or organization, or all of any class or classes of members.
(B) The premium for the policy must be paid either from funds of the union or organization, from funds contributed by the insured members specifically for their insurance, or from both sources of funds. Except as provided in clause (C), a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject the coverage in writing.
(C) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(4) A policy issued to a trust or to one (1) or more trustees of a fund established or adopted by two (2) or more employers, or by one (1) or more labor unions or similar employee organizations, or by one (1) or more employers and one (1) or more labor unions or similar employee organizations (which trust or trustees must be deemed the policyholder) to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements: (A) The persons eligible for insurance must be all of the employees of the employers or all of the members of the unions or organizations, or all of any class or classes of employees or members. The policy may provide that the term "employees" includes the employees of one (1) or more subsidiary corporations and the employees, individual proprietors, and partners of one (1) or more affiliated corporations, proprietorships, limited liability companies, or partnerships if the business of the employer and of the affiliated corporations, proprietorships, limited liability companies, or partnerships is under common control. The policy may provide that the term "employees" includes the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term "employees" includes retired employees, former employees, and directors of a corporate employer. The policy may provide that the term "employees" includes the trustees or their employees, or both, if their duties are principally connected with the trusteeship.
(B) The premium for the policy must be paid from funds contributed by the employer or employers of the insured persons, by the union or unions or similar employee organizations, or by both, from funds contributed by the insured persons, or from both the insured persons and one (1) or more employers, unions, or similar employee organizations. Except as provided in clause (C), a policy on which no part of the premium is to be derived from funds contributed by the insured persons, specifically for their insurance must insure all eligible persons, except those who reject the coverage in writing.
(C) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(5) A policy issued to an association, a trust, or one (1) or more trustees of a fund established, created, or maintained for the benefit of members of one (1) or more associations. The association or associations must have at the outset a minimum of one hundred (100) persons; must have been organized and maintained in good faith for purposes other than that of obtaining insurance; must have been in active existence for at least two (2) years; and must have a constitution and bylaws that provide that the association or associations hold regular meetings not less than annually to further purposes of the members, that, except for credit unions, the association or associations collect dues or solicit contributions from members, and that the members have voting privileges and representation on the governing board and committees. The policy must be subject to the following requirements:
(A) The policy may insure members or employees of the association or associations, employees of members, one (1)

or more of the preceding, or all of any class or classes of members, employees, or employees of members for the benefit of persons other than the employee's employer.
(B) The premium for the policy must be paid from funds contributed by the association or associations, by employer members, or by both, from funds contributed by the covered persons, or from both the covered persons and the association, associations, or employer members.
(C) Except as provided in clause (D), a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for the insurance must insure all eligible persons, except those who reject such coverage in writing.
(D) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(6) A policy issued to a credit union or to one (1) or more trustees or an agent designated by two (2) or more credit unions (which credit union, trustee, trustees, or agent must be deemed the policyholder) to insure members of the credit union or credit unions for the benefit of persons other than the credit union or credit unions, trustee, trustees, or agent, or any of their officials, subject to the following requirements:
(A) The members eligible for insurance must be all of the members of the credit union or credit unions, or all of any class or classes of members.
(B) The premium for the policy shall be paid by the policyholder from the credit union's funds and, except as provided in clause (C), must insure all eligible members.
(C) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.
As added by P.L.254-1985, SEC.1. Amended by P.L.19-1986, SEC.46; P.L.8-1993, SEC.413.

IC 27-1-12-38
Group life insurance; requirements for issuance of policy to certain groups
Sec. 38. (a) Group life insurance offered to a resident of Indiana under a group life insurance policy issued to a group other than one described in section 37(1)(A), (2)(A), (3)(A), (4)(A), (5)(A), or (6)(A) of this chapter is subject to the requirements set forth in subsections (b) through (e).
(b) A group life insurance policy described in subsection (a) may not be delivered in Indiana unless the commissioner finds that:
(1) the issuance of the policy is not contrary to the best interest of the public;
(2) the issuance of the policy would result in economies of acquisition or administration; and
(3) the benefits of the policy are reasonable in relation to the

premiums charged.
(c) Group life insurance coverage may not be offered in Indiana by an insurer under a policy that was issued in another state unless Indiana or another state having requirements substantially similar to those contained in subsection (b) has made a determination that the policy meets those requirements.
(d) The premium for a policy described in subsection (a) must be paid either from the policyholder's funds, from funds contributed by the covered persons, or from both sources of funds.
(e) An insurer may exclude or limit the coverage under a policy described in subsection (a) on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
As added by P.L.254-1985, SEC.2. Amended by P.L.268-1987, SEC.1.

IC 27-1-12-39
Direct response solicitations; notice of payment of compensation
Sec. 39. (a) As used in this section, "direct response solicitation" means a solicitation through a sponsoring or endorsing entity through the mails, telephone, or other mass communications media.
(b) As used in this section, "sponsoring or endorsing entity" means an organization that has arranged for the offering of a program of insurance in a manner that communicates that:
(1) eligibility for participation in the program is dependent upon affiliation with the organization; or
(2) the organization encourages participation in the program.
(c) This section applies to any program of insurance that, if issued on a group basis, would not conform to one (1) of the descriptions in section 37 of this chapter.
(d) If compensation of any kind will or may be paid, under a program of insurance described in subsection (c), to:
(1) a policyholder or sponsoring or endorsing entity in the case of a group policy; or
(2) a sponsoring or endorsing entity in the case of individual, blanket, or franchise policies marketed by means of direct response solicitation;
the insurer shall cause to be distributed to prospective insureds under the program a written notice that compensation will or may be paid under the program as indicated in subdivision (1) or (2).
(e) The notice required under subsection (d) shall be given:
(1) whether the compensation that will or may be paid is direct or indirect; and
(2) whether the compensation is to be paid to or retained by:
(A) the policyholder or sponsoring or endorsing entity; or
(B) a third party, at the direction of the policyholder or sponsoring or endorsing entity, or any entity affiliated with the sponsoring or endorsing entity by way of ownership, contract, or employment.
(f) The notice required under subsection (d) shall be placed on or accompany any application or enrollment form provided prospective

insureds.
As added by P.L.254-1985, SEC.3.

IC 27-1-12-40
Group life insurance; premiums; spouse or dependent child coverage
Sec. 40. Except for a policy that conforms to the description in section 37(2) of this chapter, a group life insurance policy may be extended to insure the employees or members, or any class or classes of employees or members, against loss due to the death of their spouses and dependent children, subject to the following:
(1) The premium for the insurance must be paid either from funds contributed by the employer, union, association, or other person to whom the policy has been issued, from funds contributed by the covered persons, or from both sources of funds. Except as provided in subdivision (2), a policy on which no part of the premium for the spouse's and dependent child's coverage is to be derived from funds contributed by the covered persons must insure all eligible employees or members, or any class or classes of eligible employees or members, with respect to their spouses and dependent children.
(2) An insurer may exclude or limit the coverage on any spouse or dependent child as to whom evidence of individual insurability is not satisfactory to the insurer.
As added by P.L.254-1985, SEC.4. Amended by P.L.111-2008, SEC.2.

IC 27-1-12-41
Group life insurance; required provisions
Sec. 41. (a) A policy of group life insurance may not be delivered in Indiana unless it contains in substance:
(1) the provisions described in subsection (b); or
(2) provisions that, in the opinion of the commissioner, are:
(A) more favorable to the persons insured; or
(B) at least as favorable to the persons insured and more favorable to the policyholder;
than the provisions set forth in subsection (b).
(b) The provisions referred to in subsection (a)(1) are as follows:
(1) A provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder is liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period.
(2) A provision that the validity of the policy may not be contested, except for nonpayment of premiums, after the policy has been in force for two (2) years after its date of issue, and

that no statement made by a person insured under the policy relating to the person's insurability may be used in contesting the validity of the insurance with respect to which the statement was made, unless:
(A) the insurance has not been in force for a period of two (2) years or longer during the person's lifetime; or
(B) the statement is contained in a written instrument signed by the insured person.
However, a provision under this subdivision may not preclude the assertion at any time of defenses based upon provisions in the policy that relate to eligibility for coverage.
(3) A provision that a copy of the application, if any, of the policyholder must be attached to the policy when issued, that all statements made by the policyholder or by the persons insured are to be deemed representations and not warranties, and that no statement made by any person insured may be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the insured person or, in the event of death or incapacity of the insured person, to the insured person's beneficiary or personal representative.
(4) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the person's coverage.
(5) A provision specifying an equitable adjustment of premiums, benefits, or both to be made in the event the age of a person insured has been misstated. A provision under this subdivision must contain a clear statement of the method of adjustment to be made.
(6) A provision that any sum becoming due by reason of the death of the person insured must be payable to the beneficiary designated by the person insured. However, if a policy contains conditions pertaining to family status, the beneficiary may be the family member specified by the policy terms, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of the sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding two thousand dollars ($2,000) to any person appearing to the insurer to be equitably entitled to that payment by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.
(7) A provision that the insurer will issue to the policyholder, for delivery to each person insured, a certificate setting forth a statement that:
(A) explains the insurance protection to which the person insured is entitled;
(B) indicates to whom the insurance benefits are payable; (C) explains any dependent's coverage included in the certificate; and
(D) sets forth the rights and conditions that apply to the person under subdivisions (8), (9), (10), and (11).
(8) A provision that if the insurance, or any portion of it, on a person covered under the policy, or on the dependent of a person covered, ceases because of termination of employment or termination of membership in the class or classes eligible for coverage under the policy, the person or dependent is entitled, without evidence of insurability, to an individual policy of life insurance issued to the person or dependent by the insurer without disability or other supplementary benefits, provided that an application for the individual policy is made and that the first premium is paid to the insurer within thirty-one (31) days after the termination, and provided further that:
(A) the individual policy must, at the option of the person or dependent, be on any one (1) of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;
(B) the individual policy must be in an amount not in excess of the amount of life insurance that ceases because of the termination, less the amount of any life insurance for which the person or dependent becomes eligible under the same policy or any other group policy within thirty-one (31) days after the termination (however, any amount of insurance that has matured on or before the date of the termination as an endowment payable to the person insured, whether in one (1) sum, in installments, or in the form of an annuity, may not, for the purposes of this clause, be included in the amount of insurance that is considered to cease because of the termination); and
(C) the premium on the individual policy must be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the person or dependent then belongs, and to the individual age attained by the person or dependent on the effective date of the individual policy.
Subject to the conditions set forth in this subdivision, the conversion privilege created by this subdivision must be available to a surviving dependent of a person covered under a group policy, with respect to the coverage under the group policy that terminates by reason of the death of the person covered, and to the dependent of an employee or member after termination of the coverage of the dependent because the dependent ceases to be a qualified family member under the group policy, while the employee or member remains insured under the group policy.
(9) A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured

persons, every person insured under the policy at the date of the termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured for at least five (5) years before the termination date, is entitled to have issued by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided in subdivision (8), except that the group policy may provide that the amount of the individual policy may not exceed the lesser of:
(A) the amount of the person's life insurance protection that is ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which the person is eligible or becomes eligible under a group policy issued or reinstated by the same insurer or another insurer within thirty-one (31) days after the termination; or
(B) ten thousand dollars ($10,000).
(10) A provision that if a person insured under the group policy, or the insured dependent of a covered person, dies during the period within which the covered person or dependent would have been entitled to have an individual policy issued under subdivision (8) or (9) or before such an individual policy becomes effective, the amount of life insurance that the covered person or dependent would have been entitled to have issued under an individual policy is payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium for the individual policy has been made.
(11) If active employment is a condition of insurance, a provision that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required for the insured had total disability not occurred. The continuation of coverage under this subdivision on a premium paying basis must extend for a period of six (6) months from the date on which the total disability started, but not beyond the earlier of:
(A) the date of approval by the insurer of continuation of the coverage under any disability provision that the group insurance policy may contain; or
(B) the date of discontinuance of the group insurance policy.
(12) In the case of a policy insuring the lives of debtors, a provision that the insurer will furnish to the policyholder, for delivery to each debtor insured under the policy, a certificate of insurance describing the coverage and specifying that the death benefit will first be applied to reduce or extinguish the indebtedness.
(c) Subsections (b)(6) through (b)(11) do not apply to policies insuring the lives of debtors. The standard provisions required under IC 27-1-12 for individual life insurance policies do not apply to group life insurance policies. (d) If a group life insurance policy is on a plan of insurance other than the group plan, it must contain a nonforfeiture provision that, in the opinion of the commissioner, is equitable to the insured persons and to the policyholder. However, group life insurance policies need not contain the same nonforfeiture provisions as are required for individual life insurance policies under IC 27-1-12.
As added by P.L.254-1985, SEC.5.

IC 27-1-12-42
Group life insurance; conversion rights; notice; time to exercise rights
Sec. 42. (a) If a person who:
(1) is insured under a group life insurance policy delivered in Indiana; and
(2) is entitled under the terms of the group policy to have an individual policy of life insurance issued without evidence of insurability upon the making of application and payment of the first premium within the period specified in the policy;
is not given notice of the existence of the conversion right referred to in subdivision (2) at least fifteen (15) days before the expiration of the period during which the application and payment of the first premium must be made under the terms of the policy, the person has an additional period within which to exercise the conversion right.
(b) The additional period created under subsection (a) for exercise of a right of conversion expires fifteen (15) days after the person is given notice of the conversion right. However, irrespective of the date on which notice is given or of the absence of any notice, the additional period may not extend beyond sixty (60) days after the expiration date of the period within which application and payment of the first premium were to be made under the terms of the policy.
(c) For purposes of this section, notice of the right of conversion may be given to the person in a writing:
(1) presented to the person;
(2) mailed by the policyholder to the last known address of the person; or
(3) mailed by the insurer to the last known address of the person as furnished by the policyholder.
As added by P.L.254-1985, SEC.6.

IC 27-1-12-43
Life insurance provision allowing for right to return policy
Sec. 43. (a) As used in this section, "life insurance policy" means:
(1) an individual life insurance policy other than a credit life insurance policy; or
(2) an individual policy of variable life insurance;
that is sold after June 30, 1994.
(b) No life insurance policy may be issued in Indiana or issued for delivery in Indiana unless it contains a provision allowing the policyholder to return the policy to:
(1) the insurer; (2) the insurance producer through whom the policy was purchased; or
(3) any agent of the insurer;
within ten (10) days after the policy is received by the policyholder for a full refund of all money paid by the policyholder.
(c) Each life insurance policy must have prominently printed on its first page a notice setting forth in substance the provisions of subsection (b).
As added by P.L.116-1994, SEC.25. Amended by P.L.178-2003, SEC.16.

IC 27-1-12-44
Stranger originated life insurance allegation; lack of insurable interest
Sec. 44. (a) This section applies to a life insurance policy that is issued after June 30, 2008.
(b) Notwithstanding any other law, an insurer shall not, after a life insurance policy has been in force for two (2) years after the life insurance policy's date of issue, allege that the life insurance policy was issued in connection with stranger originated life insurance (as defined in IC 27-8-19.8-7.8) as a basis to deny payment of the proceeds of the life insurance policy. However, an insurer may seek to void a life insurance policy at any time for lack of insurable interest at the time the life insurance policy was issued.
As added by P.L.112-2008, SEC.1.



CHAPTER 12.1. LIMITED PURPOSE SUBSIDIARY LIFE INSURANCE COMPANIES

IC 27-1-12.1-2
Limited purpose subsidiary
Sec. 2. As used in this chapter, "limited purpose subsidiary" means a subsidiary life insurance company that is organized under this chapter.
As added by P.L.11-2011, SEC.7.

IC 27-1-12.1-3
Organizing domestic life insurance company
Sec. 3. As used in this chapter, "organizing domestic life insurance company" refers to a life insurance company that organizes a limited purpose subsidiary under this chapter.
As added by P.L.11-2011, SEC.7.

IC 27-1-12.1-4
Parent
Sec. 4. As used in this chapter, "parent" means a person that through at least one (1) intermediary wholly owns a limited purpose subsidiary.
As added by P.L.11-2011, SEC.7. Amended by P.L.115-2011, SEC.1.

IC 27-1-12.1-5
Risk
Sec. 5. As used in this chapter, "risk" means a risk:
(1) that is associated with a life insurance policy that is:
(A) written by a ceding domestic life insurance company; or
(B) assumed by a ceding domestic life insurance company from an affiliate; and
(2) for which a ceding domestic life insurance company holds direct statutory reserves for the policy as required under IC 27-1-12-10.5.
As added by P.L.11-2011, SEC.7.

IC 27-1-12.1-6
Organization of limited purpose subsidiary
Sec. 6. A domestic life insurance company that is authorized to engage in the business of insurance in Indiana may organize a limited purpose subsidiary under this chapter.
As added by P.L.11-2011, SEC.7.
IC 27-1-12.1-7
Requirements for assumption of risk
Sec. 7. Before assuming risk under a reinsurance contract, a limited purpose subsidiary must do all of the following:
(1) Comply with IC 27-1-6.
(2) File with the commissioner an affidavit, signed by the limited purpose subsidiary's president, vice president, treasurer, or chief financial officer, including all of the following to the best of the individual's knowledge after reasonable inquiry:
(A) That the proposed organization and operation of the limited purpose subsidiary complies with this chapter.
(B) That the limited purpose subsidiary's investment policy reflects and considers the liquidity of assets and the reasonable preservation, administration, and management of the assets with respect to the risks associated with reinsurance contracts issued by the limited purpose subsidiary.
(C) That the reinsurance contract and any arrangement intended to secure the limited purpose subsidiary's obligations under the reinsurance contract (including an agreement to implement the arrangement) comply with this chapter.
(3) File with the commissioner the opinion of a qualified actuary that the methodology and assumptions (including significant stress tests of key assumptions) used to establish reserves held by the limited purpose subsidiary are sufficient to provide for the risk assumed by the limited purpose subsidiary.
(4) File with the commissioner the limited purpose subsidiary's plan of operation, including the following:
(A) A statement that the limited purpose subsidiary will, before an offer and sale of securities of or by the limited purpose subsidiary, file with the commissioner, in a form acceptable to the commissioner, a legal opinion that the offering and sale of securities:
(i) of the limited purpose subsidiary complies with all federal securities laws; and
(ii) by the limited purpose subsidiary complies with all Indiana securities laws.
For purposes of this clause, the issuance of stock by the limited purpose subsidiary to the organizing domestic life insurance company is not the offer and sale of securities requiring a legal opinion.
(B) A complete description of the material terms of all proposed reinsurance transactions, reinsurance security arrangements, securitizations, and any other material transactions or arrangements of the limited purpose subsidiary.
(C) A description of the source and form of the limited purpose subsidiary's capital and surplus.
(D) The investment policy of the limited purpose subsidiary. (E) Pro forma balance sheets and income statements that illustrate at least one (1) adverse case scenario, as determined using criteria required by the commissioner, for the performance of the limited purpose subsidiary under all reinsurance contracts.
(F) Policies for payment of dividends and other distributions to the organizing domestic life insurance company.
(G) Copies of all contracts between the limited purpose subsidiary and affiliates.
(H) Other documentation or information required by the commissioner.
(5) Obtain from the commissioner a certificate of authority to engage in the business of reinsurance in Indiana.
As added by P.L.11-2011, SEC.7. Amended by P.L.115-2011, SEC.2.

IC 27-1-12.1-8
Certificate of authority; conditions; production and disclosures to commissioner
Sec. 8. (a) The commissioner may issue a certificate of authority to a limited purpose subsidiary upon a finding by the commissioner of all of the following:
(1) That the proposed plan of operation provides for a viable operation of the limited purpose subsidiary.
(2) That the terms of all proposed reinsurance contracts and related transactions of the limited purpose subsidiary comply with this chapter and any other applicable insurance laws.
(3) That the proposed plan of operation is not hazardous to any ceding insurer.
(b) The commissioner may, in conjunction with the issuance of a certificate of authority to a limited purpose subsidiary, issue an order containing any terms or conditions applying to the limited purpose subsidiary's authority to engage in the business of reinsurance, including terms or conditions concerning the organization, licensing, or operation of the limited purpose subsidiary, consistent with this chapter and determined necessary by the commissioner.
(c) A limited purpose subsidiary shall produce or disclose its plan of operation, amendments, and records, books, documents, reports, and other information that the commissioner requires the limited purpose subsidiary to produce or disclose under:
(1) this chapter;
(2) rules adopted under section 15 of this chapter; or
(3) an order under IC 27-1-3.1.
(d) The commissioner has the powers enumerated in IC 27-1-3.1 with respect to a limited purpose subsidiary.
As added by P.L.11-2011, SEC.7.

IC 27-1-12.1-9
Authority of limited purpose subsidiary
Sec. 9. A limited purpose subsidiary that is granted a certificate of authority by the commissioner under this chapter: (1) is authorized to engage in the business of reinsurance for purposes of IC 27-6-10 only for the lines of insurance for which the:
(A) organizing domestic life insurance company; and
(B) affiliates of the organizing domestic life insurance company;
are authorized;
(2) may reinsure only risks of:
(A) the organizing domestic life insurance company; and
(B) affiliates of the organizing domestic life insurance company; and
(3) may access alternative forms of financing.
As added by P.L.11-2011, SEC.7. Amended by P.L.115-2011, SEC.3.

IC 27-1-12.1-10
Investment of organizing domestic life insurance company
Sec. 10. An organizing domestic life insurance company may invest funds from the organizing domestic life insurance company's surplus in a limited purpose subsidiary that is organized by the organizing domestic life insurance company.
As added by P.L.11-2011, SEC.7.

IC 27-1-12.1-11
Officers and directors
Sec. 11. The officers and directors of an organizing domestic life insurance company may serve as officers and directors of a limited purpose subsidiary organized by the organizing domestic life insurance company.
As added by P.L.11-2011, SEC.7.

IC 27-1-12.1-12
Purchase of reinsurance
Sec. 12. A limited purpose subsidiary may, upon approval of the commissioner, purchase reinsurance to cede the reinsurance risks assumed by the limited purpose subsidiary.
As added by P.L.11-2011, SEC.7.

IC 27-1-12.1-13
Admitted assets
Sec. 13. (a) If approved by the commissioner, the following are considered to be and must be reported as admitted assets of a limited purpose subsidiary:
(1) Proceeds from a securitization, premiums, and other amounts payable by an affiliate to the limited purpose subsidiary.
(2) Letters of credit.
(3) Guarantees of the parent.
(4) Other assets.
(b) If the commissioner determines that the value of admitted assets that: (1) were previously approved by the commissioner under subsection (a); and
(2) are not assets that are addressed by the Accounting Practices and Procedures Manual of the National Association of Insurance Commissioners;
has decreased, the commissioner may require the limited purpose subsidiary to provide additional security or collateral.
(c) The commissioner shall, at least thirty (30) days before taking action under subsection (b):
(1) notify the limited purpose subsidiary of the action; and
(2) provide to the limited purpose subsidiary an opportunity to remedy the issues identified by the commissioner.
As added by P.L.11-2011, SEC.7. Amended by P.L.115-2011, SEC.4.

IC 27-1-12.1-14
Duties of limited purpose subsidiary
Sec. 14. (a) A limited purpose subsidiary shall do the following:
(1) Provide to the commissioner, not later than forty-five (45) days after the closing date of the transactions of an insurance securitization, a copy of a complete set of executed documentation of the insurance securitization.
(2) Notify the commissioner, not later than two (2) business days after any material change in the financial condition or management of the limited purpose subsidiary, written notice of the material change.
(3) Annually file with the commissioner the actuarial opinion of the limited purpose subsidiary's internal actuary concerning reserves held by the limited purpose subsidiary for all risks assumed by the limited purpose subsidiary under the limited purpose subsidiary's reinsurance contracts.
(4) Biennially file with the commissioner the actuarial opinion of a qualified actuary concerning the methodology and assumptions used by the limited purpose subsidiary in establishing the reserves held by the limited purpose subsidiary.
(5) Immediately notify the commissioner concerning any action by a ceding insurer or other person to foreclose on or otherwise take possession of collateral provided by the limited purpose subsidiary to secure an obligation of the limited purpose subsidiary.
(6) Comply with IC 27-1-23 and IC 27-1-36.
(b) Unless otherwise required by the commissioner, a limited purpose subsidiary is not required to file a report, notice, or other document with the National Association of Insurance Commissioners.
As added by P.L.11-2011, SEC.7. Amended by P.L.115-2011, SEC.5.

IC 27-1-12.1-15
Administrative rules; emergency rulemaking
Sec. 15. (a) The commissioner may adopt rules under IC 4-22-2 to implement this chapter. (b) The rules adopted under subsection (a) may specify the following concerning limited purpose subsidiaries:
(1) Requirements for reserves, including actuarial certification.
(2) Requirements for securities.
(3) Authorized investments.
(4) Requirements with respect to reinsurance ceded or assumed by the limited purpose subsidiary.
(5) Requirements for dividends and distributions.
(6) Requirements for operations.
(7) Conditions of, forms for, and approval of the financing of a limited purpose subsidiary.
(c) The commissioner may adopt emergency rules under IC 4-22-2-37.1 to implement this section if the commissioner determines that:
(1) the need for a rule is so immediate and substantial that rulemaking procedures under IC 4-22-2-23 through IC 4-22-2-36 are inadequate to address the need; and
(2) an emergency rule is likely to address the need.
As added by P.L.11-2011, SEC.7. Amended by P.L.115-2011, SEC.6.



CHAPTER 12.3. INTEREST RATES ON INSURANCE POLICY LOANS

IC 27-1-12.3-2
Required provisions in policies
Sec. 2. Policies issued after August 31, 1983, must contain a provision for policy loan interest rates permitting:
(1) a maximum interest rate of not more than eight percent (8%) per year; or
(2) an adjustable interest rate established from time to time as follows:
(A) The maximum rate of interest shall be the greater of the rate determined by the published monthly average for the calendar month ending two (2) months before the date on which the interest rate is determined or the rate used to

compute the cash surrender values under the policy during the applicable loan period as required in IC 27-1-12-7(5), plus one percent (1%) per year.
(B) The maximum interest rate for each policy shall be determined at regular intervals at least once every twelve (12) months, but not more frequently than once every three (3) months. The interval must be specified in the policy.
(C) As of the time of the periodic maximum interest determination, the interest rate on the policy loan will be fixed, not below the minimum rate, as follows:
(i) If the maximum rate is greater than the last previous establishment or change of the interest rate, the interest rate may at the option of the insurer be increased to any rate not in excess of the maximum rate.
(ii) If the maximum rate is less than the last previous establishment or change of the interest rate, the interest rate will be decreased to the new maximum rate.
(iii) Notwithstanding subparts (i) and (ii) of this clause (C), no change in interest rate which is less than one-half percent (1/2%) will be made.
(D) The most recently determined interest rate on a loan made on any policy will apply to the unpaid amount of all policy loans previously made thereon.
As added by Acts 1981, P.L.240, SEC.1. Amended by P.L.260-1983, SEC.6.

IC 27-1-12.3-3
Variable interest rate loans; duties of insurer
Sec. 3. With respect to variable interest rate loans under section 2 of this chapter, the insurer shall:
(1) notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;
(2) notify the policyholder as soon as is reasonably practical after a premium loan is made of the initial rate of interest on the loan, except that notice need not be given the policyholder when a further premium loan is added other than the notice required by subdivision (3) of this section;
(3) send to the policyholder reasonable advance notice of any increase in the loan interest rate; and
(4) include in the notices required by this section, whether the rate is fixed or variable and, if variable, the permitted frequency of change.
As added by Acts 1981, P.L.240, SEC.1.

IC 27-1-12.3-4
Loan value of policy; determination; termination of policy due to increase in interest rate
Sec. 4. (a) The loan value of a policy shall be determined in accordance with IC 27-1-12-6(8); however, a policy shall not terminate in a policy year as the sole result of an increase in the

interest rate and the failure of the policyholder to pay the amount of interest required by that increase during that policy year. In such event, the insurer shall maintain coverage during that policy year until the time at which the policy would otherwise have terminated if there had been no change during that policy year.
As added by Acts 1981, P.L.240, SEC.1.

IC 27-1-12.3-5
Nonapplicability of other laws
Sec. 5. No statute other than this chapter applies to policy loan interest rates, except to the extent that a statute enacted after the 1981 regular session of the Indiana general assembly specifically provides otherwise.
As added by Acts 1981, P.L.240, SEC.1.

IC 27-1-12.3-6
Inapplicability to contracts issued before September 1, 1981; agreement excepted
Sec. 6. The provisions of this chapter shall not apply to any insurance contract issued before September 1, 1981, unless the policyholder agrees in writing to the applicability of such provisions.
As added by Acts 1981, P.L.240, SEC.1.



CHAPTER 12.4. CHARITABLE GIFT ANNUITIES

IC 27-1-12.4-2
Annuities exempt from regulation
Sec. 2. An annuity is not subject to regulation by the department under IC 27 if the annuity:
(1) is established under a transaction that, for federal income tax purposes, is treated:
(A) in part as a charitable contribution under Section 170 of the Internal Revenue Code; and
(B) in part as an investment in an annuity contract under Section 72 of the Internal Revenue Code; and
(2) meets the requirements for exclusion from the definition of "acquisition indebtedness" under Section 514(c)(5) of the Internal Revenue Code.
As added by P.L.131-1994, SEC.1.



CHAPTER 12.5. NONFORFEITURE PROVISIONS OF ANNUITY CONTRACTS

IC 27-1-12.5-1
"Annuity contract" defined
Sec. 1. The term "annuity contract" as used in this chapter means:
(1) any individual deferred annuity contract; and
(2) any group annuity contract delivered or issued in connection with a plan providing individual retirement accounts or individual annuities under Section 408 of the Internal Revenue Code;
but does not refer to any other group annuity or to any reinsurance, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, and any annuity contract delivered outside this state through an agent or other representative of the company issuing the contract.
As added by Acts 1977, P.L.286, SEC.1. Amended by P.L.2-1987, SEC.36.

IC 27-1-12.5-2
Provisions of contract
Sec. 2. (a) No annuity contract shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions, which in the opinion of the insurance commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:
(1) Upon:
(A) cessation of payment of considerations under an annuity contract; or
(B) the written request of the contract holder;
the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in sections 4, 5, 6, 7, and 9 of this chapter.
(2) If an annuity contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in sections 4, 5, 7, and 9 of this chapter. The company may reserve the right to defer the payment of such cash surrender benefit for a period of not more than six (6) months after

demand therefor with surrender of the contract but only after:
(A) submitting to the commissioner a written request that addresses the:
(i) necessity of the deferral; and
(ii) equitability of the deferral for all the company's contract holders; and
(B) receiving the commissioner's written approval to defer.
(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits.
(4) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the annuity contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.
(b) Notwithstanding the requirements of this chapter, any annuity contract may provide that if no considerations have been received under a contract for a period of two (2) full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than twenty dollars ($20.00) monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.
As added by Acts 1977, P.L.286, SEC.1. Amended by P.L.59-2004, SEC.1.

IC 27-1-12.5-3
Minimum nonforfeiture amounts
Sec. 3. (a) The minimum values as specified in sections 4, 5, 6, 7, and 9 of this chapter of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section.
(b) With respect to any annuity contract, the minimum nonforfeiture amounts at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at an annual rate of interest determined under subsections (d) and (e) of the net considerations as set forth in subsection (c) paid prior to such time, decreased by the sum of the following:
(1) Any prior withdrawals from or partial surrenders of the annuity contract accumulated at an annual rate of interest

determined under subsections (d) and (e).
(2) The amount of any indebtedness to the company on the annuity contract, including interest due and accrued.
(3) An annual contract charge of fifty dollars ($50), accumulated at the annual rate of interest determined under subsections (d) and (e).
(c) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent (87.5%) of the gross considerations credited to the annuity contract during that contract year.
(d) Except as provided in subsection (e), the interest rate used in determining minimum nonforfeiture amounts is an annual rate of interest determined under either of the following methods:
(1) The five-year constant maturity treasury rate, rounded to the nearest five-hundredths of one percent (0.05%), as reported by the Federal Reserve as of a date specified in the annuity contract. Reduce this amount by one hundred twenty-five (125) basis points.
(2) An average of the five-year constant maturity treasury rate as reported by the Federal Reserve, rounded to the nearest five-hundredths of one percent (0.05%), over a specified period as set forth in the annuity contract. Reduce this amount by one hundred twenty-five (125) basis points.
The date under subdivision (1) or the average period used under subdivision (2) may not be longer than fifteen (15) months before the annuity contract issue date or the redetermination date as determined under subsection (f).
(e) If the rate of interest determined under subsection (d) is:
(1) less than one percent (1%), the interest rate used in determining minimum nonforfeiture amounts is one percent (1%); or
(2) greater than three percent (3%), the interest rate used in determining minimum nonforfeiture amounts is three percent (3%).
(f) The interest rate determined under subsections (d) and (e) applies for an initial period and may be redetermined for subsequent periods. The redetermination date, basis, and period, if any, must be specified in the annuity contract. The basis is:
(1) the date; or
(2) an average calculated over a specified period;
that produces the value of the five-year constant maturity treasury rate reported by the Federal Reserve to be used at each redetermination date.
(g) During the period or term that an annuity contract provides substantive participation in an equity index benefit, the contract may increase the basis point reduction described in subsection (d) by not more than an additional one hundred (100) basis points to reflect the value of the equity index benefit. The present value at the annuity contract issue date, and at each redetermination date after the annuity

contract issue date, of the additional reduction may not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. If the demonstration is not acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.
(h) The commissioner may adopt rules under IC 4-22-2 to provide for further adjustments to the calculation of minimum nonforfeiture amounts for:
(1) annuity contracts that provide participation in an equity index benefit; and
(2) other annuity contracts for which the commissioner determines adjustments are justified.
As added by Acts 1977, P.L.286, SEC.1. Amended by P.L.130-2002, SEC.1; P.L.59-2004, SEC.2.

IC 27-1-12.5-4
Paid-up benefits
Sec. 4. Any paid-up annuity benefit available under any annuity contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-5
Cash surrender benefits
Sec. 5. If an annuity contract provides cash surrender benefits, the amount of these benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent (1%) higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such an annuity contract shall be at least equal to the cash surrender benefit.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-6
Paid-up annuity benefit available as nonforfeiture option where no

cash surrender benefits
Sec. 6. If an annuity contract does not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. The present values for an annuity contract, not providing any death benefits prior to the commencement of any annuity payments, shall be calculated on the basis of the interest rate and mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-7
Maturity date determination
Sec. 7. For the purpose of determining the benefits calculated under sections 5 and 6, in the case of an annuity contract under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-8
Statement of benefits not provided
Sec. 8. Any annuity contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-9
Allowance for lapse of time and payment of scheduled considerations
Sec. 9. Under any annuity contract with fixed scheduled considerations, any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract

year in which cessation of payment of considerations under the contract occurs.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-10
Life insurance; additional benefits
Sec. 10. If any annuity contract provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of sections 4, 5, 6, 7, and 9, additional benefits payable (i) in the event of total and permanent disability, (ii) as reversionary annuity or deferred reversionary annuity benefits, or (iii) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this chapter. The inclusion of such additional benefits shall not be required in any paid-up benefits unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-11
Rules
Sec. 11. The commissioner may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.59-2004, SEC.3.



CHAPTER 12.6. GENERAL PROVISIONS OF ANNUITY CONTRACTS

IC 27-1-12.6-2
Calculation of paid-up nonforfeiture benefits
Sec. 2. Each annuity contract shall contain a brief and general statement of the method to be used in calculating the paid-up nonforfeiture benefits available under the contract.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-3
Cash surrender value table
Sec. 3. Each annuity contract providing for single or fixed scheduled considerations shall contain a table showing the cash surrender value, if any, available under the contract on each contract anniversary date, during the first twenty (20) contract years or during the term of the contract, whichever is shorter. Such table shall be calculated upon the assumptions that there are no additional amounts credited by the company to the contract, that there is no indebtedness to the company on account of or secured by the contract and that there are no prior withdrawals from or partial surrender of the contract.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-4
Automatic payments
Sec. 4. An annuity contract shall not contain a provision wherein life insurance premium or annuity consideration payments may be automatically made by the company by withdrawing from or placing a loan against annuity nonforfeiture values provided under the contract.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-5
Right to return contracts
Sec. 5. Each annuity contract shall contain a provision giving the purchaser an unrestricted right to return the contract to the company or to the insurance producer through whom it was purchased, on or before the tenth day after it is received by the purchaser, such return entitling the purchaser to a return of the value of a variable annuity account or the monies paid by the purchaser to a fixed account in connection with the issuance of the contract. This provision shall be

conspicuously placed on the face of the contract. This provision does not apply to contracts issued in connection with a pension, annuity, or profit-sharing plan qualified or exempt under Sections 401, 403, 404, or 501 of the Internal Revenue Code, if participation in the plan is a condition of employment.
As added by Acts 1977, P.L.286, SEC.2. Amended by P.L.2-1987, SEC.37; P.L.116-1994, SEC.26; P.L.178-2003, SEC.17.

IC 27-1-12.6-6
Disclosures
Sec. 6. If an annuity contract does not provide a cash surrender benefit or a death benefit prior to the commencement of any annuity payments at least equal to the minimum nonforfeiture amounts provided in IC 27-1-12.5, the company shall, in addition to the disclosures provided in IC 27-1-12.5-8, make such disclosures as the commissioner by regulation shall provide, including, but not limited to, the following:
(1) The execution by the purchaser of a statement in such form as the commissioner may approve, stating specifically the following, as appropriate:
(i) the only nonforfeiture value provided by the contract is a paid-up benefit;
(ii) the contract provides no cash surrender value;
(iii) the contract provides no benefit should the purchaser die before maturity.
(2) The form shall be made a part of the application or may be executed separately from and attached to the application. It shall be executed at or prior to the time of executing the application and shall be filed with the application in the company's office.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-7
Rules and regulations
Sec. 7. The commissioner is authorized to promulgate rules and regulations to provide disclosure of (1) the pertinent facts concerning annuity contracts to purchasers of these contracts in advertising and sales literature, (2) practices connected with their issuance, and (3) their annual nonforfeiture and related values.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-8
Form of contracts
Sec. 8. An annuity contract shall not be issued or delivered in this state until the form has been filed with the department, and not thereafter if the department within thirty (30) days after this filing gives a written notice to the company setting out the reasons why the form of the contract does not comply with the laws of this state.
As added by Acts 1977, P.L.286, SEC.2.
IC 27-1-12.6-9
Disapproval of benefits
Sec. 9. The commissioner may disapprove any individual annuity contract or contracts issued for delivery in Indiana which do not provide a cash surrender value in accordance with IC 27-1-12.5 upon cessation of the payment of considerations under the contract, if in his opinion the annuity would otherwise be misleading, deceptive or unfair to the purchaser. This provision does not, however, apply (i) to such contract delivered in connection with a pension, profit-sharing or employee benefit plan funded in whole or in part by employer contributions, (ii) to annuities purchased in connection with the termination or winding up of a pension, profit-sharing, or employee benefit plan, or (iii) to an individual annuity contract issued by a company organized and operated without profit to any private shareholder or individual, exclusively for the purpose of aiding nonproprietary education and scientific institutions, and providing a nationwide pension system featuring full funding and full and immediate vesting of benefits.
As added by Acts 1977, P.L.286, SEC.2.



CHAPTER 12.7. FUNDING AGREEMENTS

IC 27-1-12.7-2
"Holder"
Sec. 2. As used in this chapter, "holder" means a person described in section 5 of this chapter that is issued a funding agreement by a life insurance company.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-3
"Life insurance company"
Sec. 3. As used in this chapter, "life insurance company" means a life insurance company authorized to issue a product described in Class 1(c) of IC 27-1-5-1.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-4
"Optional modes of settlement"
Sec. 4. As used in this chapter, "optional modes of settlement" means the manner in which the funding agreement is structured to repay interest and principal to the holder.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-5
Issuance or issuance for delivery of funding agreements
Sec. 5. A life insurance company may issue or issue for delivery in Indiana a funding agreement to the following:
(1) A person authorized by a state or foreign country to engage in an insurance business or a subsidiary of an insurance business.
(2) A person who uses the funding agreement for the purpose of funding:
(A) benefits under an employee benefit plan (as defined in the federal Employee Retirement Security Act of 1974, 29 U.S.C. 1001 et seq.);
(B) the activities of a nonprofit organization exempt from federal income taxation under Section 501(c)(3) of the

Internal Revenue Code or a similar nonprofit organization domiciled in a foreign country;
(C) a program of:
(i) the United States government;
(ii) a state government;
(iii) a political subdivision;
(iv) a foreign country; or
(v) an agency or instrumentality of the United States or a state government, a political subdivision, or a foreign country;
(D) an agreement providing for periodic payments in satisfaction of a claim;
(E) a program of an institution with assets exceeding twenty-five million dollars ($25,000,000);
(F) a program in which a business entity, including a trust:
(i) purchases and holds funding agreements; and
(ii) issues securities by using the funding agreement to finance or collateralize the securities; or
(G) any program or activity substantially similar to a program or an activity described in clauses (A) through (F) that is first authorized by the commissioner.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-6
Funding agreements interpretation
Sec. 6. The issuance of a funding agreement:
(1) constitutes an activity necessary, convenient, or expedient to the business of a life insurance company under IC 27-1-7-2;
(2) is not insurance under IC 27-1-5-1;
(3) is not a security (as defined in IC 23-19-1-2(28)); and
(4) does not constitute gross premium for taxation purposes under IC 27-1-18-2.
As added by P.L.178-2003, SEC.18. Amended by P.L.27-2007, SEC.25.

IC 27-1-12.7-7
Guaranteed or credited amounts under funding agreements
Sec. 7. An amount may not be guaranteed or credited under a funding agreement except:
(1) upon reasonable assumptions as to investment income and expenses; and
(2) on a basis equitable to all holders of funding agreements of a given class.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-8
Segregated asset accounts
Sec. 8. An amount paid to a life insurance company and proceeds applied to amounts paid under optional modes of settlement under a funding agreement may be allocated by the insurer to one (1) or more

segregated asset accounts in the manner described in Class 1(c) of IC 27-1-5-1.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-9
Commissioner; conditions; rules
Sec. 9. The commissioner may establish reasonable conditions or adopt rules under IC 4-22-2 regarding:
(1) reserve amounts to be maintained by a life insurance company for funding agreements;
(2) accounting and reporting of funds credited under funding agreements; and
(3) other matters regarding funding agreements the commissioner considers necessary, proper, and advisable.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-10
Regulation; funding agreement not a covered policy; claim for payments; assets in segregated asset account
Sec. 10. Notwithstanding any other provision of law:
(1) the commissioner has the sole authority to regulate the issuance and sale of funding agreements;
(2) a funding agreement is not considered a covered policy under IC 27-8-8-2.3(d);
(3) a claim for payments under a funding agreement must be treated as a loss claim described in Class 2 of IC 27-9-3-40; and
(4) assets supporting a funding agreement in a segregated asset account under section 8 of this chapter are subject to IC 27-9-3-40.5 and Class 1(c) of IC 27-1-5-1.
As added by P.L.178-2003, SEC.18. Amended by P.L.193-2006, SEC.2; P.L.173-2007, SEC.8; P.L.1-2010, SEC.109.



CHAPTER 13. CASUALTY, FIRE, AND MARINE INSURANCE COMPANY POWERS AND POLICY REQUIREMENTS

IC 27-1-13-1
Particular rights, privileges, and powers of casualty, fire, or marine insurers; exceptions
Sec. 1. In addition to the general rights, privileges, and powers conferred by IC 27-1-5 through IC 27-1-13 and IC 27-11 and subject to the limitations and restrictions contained in this article and in the articles of incorporation, every casualty, fire, or marine insurance company shall possess and may exercise the rights, privileges, and powers enumerated in this chapter, except that such powers shall not be intended or interpreted to mean that a company organized under either class as set out and defined in IC 27-1-5-1 shall make any kind or kinds of insurance as set out and defined in any other class of IC 27-1-5-1 other than as expressly provided in such classification.
(Formerly: Acts 1935, c.162, s.170.) As amended by P.L.252-1985, SEC.67; P.L.3-1990, SEC.97.

IC 27-1-13-2
Repealed
(Repealed by Acts 1981, P.L.241, SEC.4.)

IC 27-1-13-3
Investment of capital and funds above capital; real estate interests
Sec. 3. (a) The following definitions apply throughout this section:
(1) "Acceptable collateral" means the following:
(A) As to securities lending transactions and for the purpose of calculating counterparty exposure:
(i) cash;
(ii) cash equivalents;
(iii) letters of credit; and
(iv) direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, including the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation.
(B) As to lending foreign securities, sovereign debt rated 1 by the Securities Valuation Office.
(C) As to repurchase transactions:
(i) cash; (ii) cash equivalents; and
(iii) direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, including the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation.
(D) As to reverse repurchase transactions:
(i) cash; and
(ii) cash equivalents.
(2) "Admitted assets" means assets permitted to be reported as admitted assets on the statutory financial statement of the insurer most recently required to be filed with the commissioner.
(3) "Business entity" means any of the following:
(A) A sole proprietorship.
(B) A corporation.
(C) A limited liability company.
(D) An association.
(E) A general partnership.
(F) A limited partnership.
(G) A limited liability partnership.
(H) A joint stock company.
(I) A joint venture.
(J) A trust.
(K) A joint tenancy.
(L) Any other similar form of business organization, whether for profit or nonprofit.
(4) "Cash" means any of the following:
(A) United States denominated paper currency and coins.
(B) Negotiable money orders and checks.
(C) Funds held in any time or demand deposit in any depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(5) "Cash equivalent" means any of the following:
(A) A certificate of deposit issued by a depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(B) A banker's acceptance issued by a depository institution, the deposits of which are insured by the Federal Deposit Insurance Corporation.
(C) A government money market mutual fund.
(D) A class one (1) money market mutual fund.
(6) "Class one (1) money market mutual fund" means a money market mutual fund that at all times qualifies for investment using the bond class one (1) reserve factor pursuant to the Purposes and Procedures of the Securities Valuation Office of the National Association of Insurance Commissioners or any successor publication.
(7) "Derivative transaction" has the meaning set forth in IC 27-1-12-2.2(a)(14). (8) "Government money market mutual fund" means a money market mutual fund that at all times:
(A) invests only in obligations issued, guaranteed, or insured by the United States or collateralized repurchase agreements composed of these obligations; and
(B) qualifies for investment without a reserve pursuant to the Purposes and Procedures of the Securities Valuation Office of the National Association of Insurance Commissioners or any successor publication.
(9) "Money market mutual fund" means a mutual fund that meets the conditions of 17 CFR 270.2a-7, under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(10) "Mutual fund" means:
(A) an investment company; or
(B) in the case of an investment company that is organized as a series company, an investment company series;
that is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(11) "Obligation" means any of the following:
(A) A bond.
(B) A note.
(C) A debenture.
(D) Any other form of evidence of debt.
(12) "Qualified business entity" means a business entity that is:
(A) an issuer of obligations or preferred stock that is rated one (1) or two (2) or is rated the equivalent of one (1) or two (2) by the Securities Valuation Office or by a nationally recognized statistical rating organization recognized by the Securities Valuation Office; or
(B) a primary dealer in United States government securities, recognized by the Federal Reserve Bank of New York.
(13) "Securities Valuation Office" refers to the Securities Valuation Office of the National Association of Insurance Commissioners or any successor of the Office established by the National Association of Insurance Commissioners.
(b) Any company, other than one organized as a life insurance company, organized under the provisions of IC 27-1 or any other law of this state and authorized to make any or all kinds of insurance described in class 2 or class 3 of IC 27-1-5-1 shall invest its capital or guaranty fund as follows and not otherwise:
(1) In cash.
(2) In:
(A) direct obligations of the United States; or
(B) obligations secured or guaranteed as to principal and interest by the United States.
(3) In:
(A) direct obligations; or
(B) obligations secured by the full faith and credit;
of any state of the United States or the District of Columbia. (4) In obligations of any county, township, city, town, village, school district, or other municipal district within the United States which are a direct obligation of the county, township, city, town, village, or district issuing the same.
(5) In obligations secured by mortgages or deeds of trust or unencumbered real estate or perpetual leases thereon in the United States not exceeding eighty percent (80%) of the fair value of the security determined in a manner satisfactory to the department, except that the percentage stated may be exceeded if and to the extent such excess is guaranteed or insured by the United States, any state, territory, or possession of the United States, the District of Columbia, Canada, any province of Canada, or by an administration, agency, authority, or instrumentality of any such governmental units. Where improvements on the land constitute a part of the value on which the loan is made, the improvements shall be insured against fire and tornado for the benefit of the mortgagee. For the purposes of this section, real estate may not be deemed to be encumbered by reason of the existence of taxes or assessments that are not delinquent, instruments creating or reserving mineral, oil, or timber rights, rights-of-way, joint driveways, sewer rights, rights-in-walls, nor by reason of building restrictions, or other restrictive covenants, nor when such real estate is subject to lease in whole or in part whereby rents or profits are reserved to the owner. The restrictions contained in this subdivision do not apply to loans or investments made under section 5 of this chapter.
(c) Any company organized under the provisions of this article or any other law of this state and authorized to make any or all of the kinds of insurance described in class 2 or class 3 of IC 27-1-5-1 shall invest its funds over and above its required capital stock or required guaranty fund as follows, and not otherwise:
(1) In cash or cash equivalents. However, not more than ten percent (10%) of admitted assets may be invested in any single government money market mutual fund or class one (1) money market mutual fund.
(2) In direct obligations of the United States or obligations secured or guaranteed as to principal and interest by the United States.
(3) In obligations issued, guaranteed, or insured as to principal and interest by a city, county, drainage district, road district, school district, tax district, town, township, village or other civil administration, agency, authority, instrumentality or subdivision of a state, territory, or possession of the United States, the District of Columbia, Canada, or any province of Canada, providing such obligations are authorized by law and are either:
(A) direct and general obligations of the issuing, guaranteeing, or insuring governmental unit, administration, agency, authority, district, subdivision, or instrumentality;
(B) payable from designated revenues pledged to the

payment of the principal and interest of the obligations; or
(C) improvement bonds or other obligations constituting a first lien, except for tax liens, against all of the real estate within the improvement district or on that part of such real estate not discharged from such lien through payment of the assessment.
The area to which the improvement bonds or other obligations under clause (C) relate must be situated within the limits of a town or city and at least fifty percent (50%) of the properties within that area must be improved with business buildings or residences.
(4) In:
(A) direct obligations; or
(B) obligations secured by the full faith and credit;
of any state of the United States, the District of Columbia, or Canada or any province thereof.
(5) In obligations guaranteed, supported, or insured as to principal and interest by the United States, any state, territory, or possession of the United States, the District of Columbia, Canada, any province of Canada, or by an administration, agency, authority, or instrumentality of any of the political units listed in this subdivision. An obligation is "supported" for the purposes of this subdivision when repayment of the obligation is secured by real or personal property of value at least equal to the principal amount of the indebtedness by means of mortgage, assignment of vendor's interest in one (1) or more conditional sales contracts, other title retention device, or by means of other security interest in the property for the benefit of the holder of the obligation, and one (1) of the political units listed in this subdivision, or an administration, agency, authority, or instrumentality listed in this subdivision, has entered into a firm agreement to rent or use the property pursuant to which entity is obligated to pay money as rental or for the use of the property in amounts and at times that are sufficient, after provision for taxes upon and for other expenses of the use of the property, to repay in full the indebtedness, both principal and interest, and when the firm agreement and the money obligated to be paid under the agreement are assigned, pledged, or secured for the benefit of the holder of the obligation. However, where the security consists of a first mortgage lien or deed of trust on a fee interest in real property, the obligation may provide for the amortization, during the initial fixed period of the lease or contract of less than one hundred percent (100%) of the indebtedness if there is pledged or assigned, as additional security for the obligation, sufficient rentals payable under the lease, or of contract payments, to secure the amortized obligation payments required during the initial, fixed period of the lease or contract, including but not limited to payments of principal, interest, and taxes other than the income taxes of the borrower, and if there is to be left unamortized at the end of the

period an amount not greater than the original appraised value of the land only, exclusive of all improvements, as prescribed by law.
(6) In obligations secured by mortgages or deeds of trust or unencumbered real estate or perpetual leases thereon, in any state in the United States, the District of Columbia, Canada, or any province of Canada, not exceeding eighty percent (80%) of the fair value of the security determined in a manner satisfactory to the department, except that the percentage stated may be exceeded if and to the extent that the excess is guaranteed or insured by the United States, any state, territory, or possession of the United States, the District of Columbia, Canada, any province of Canada, or by an administration, agency, authority, or instrumentality of any of such governmental units. The value of the real estate must be determined by a method and in a manner satisfactory to the department. The restrictions contained in this subdivision do not apply to loans or investments made under section 5 of this chapter.
(7) In obligations issued under or pursuant to the Farm Credit Act of 1971 (12 U.S.C. 2001 through 2279aa-14) as in effect on December 31, 1990, or the Federal Home Loan Bank Act (12 U.S.C. 1421 through 1449) as in effect on December 31, 1990, interest bearing obligations of the FSLIC Resolution Fund and shares of any institution that is insured by the Federal Deposit Insurance Corporation to the extent that the shares are insured, obligations issued or guaranteed by the International Bank for Reconstruction and Development, obligations issued or guaranteed by the Inter-American Development Bank, and obligations issued or guaranteed by the African Development Bank.
(8) In any mutual fund that:
(A) has been registered with the Securities and Exchange Commission for a period of at least five (5) years immediately preceding the date of purchase;
(B) has net assets of at least twenty-five million dollars ($25,000,000) on the date of purchase; and
(C) invests substantially all of its assets in investments permitted under this subsection.
The amount invested in any single mutual fund shall not exceed ten percent (10%) of admitted assets. The aggregate amount of investments under this subdivision may be limited by the commissioner if the commissioner finds that investments under this subdivision may render the operation of the company hazardous to the company's policyholders, to the company's creditors, or to the general public. This subdivision in no way limits or restricts investments that are otherwise specifically permitted under this section.
(9) In obligations payable in United States dollars and issued, guaranteed, assumed, insured, or accepted by a foreign

government or by a solvent business entity existing under the laws of a foreign government, if the obligations of the foreign government or business entity meet at least one (1) of the following criteria:
(A) The obligations carry a rating of at least A3 conferred by Moody's Investor Services, Inc.
(B) The obligations carry a rating of at least A- conferred by Standard & Poor's Corporation.
(C) The earnings available for fixed charges of the business entity for a period of five (5) fiscal years preceding the date of purchase have averaged at least three (3) times the average fixed charges of the business entity applicable to the period, and if during either of the last two (2) years of the period, the earnings available for fixed charges were at least three (3) times the fixed charges of the business entity for the year. As used in this subdivision, the terms "earnings available for fixed charges" and "fixed charges" have the meanings set forth in IC 27-1-12-2(a).
Foreign investments authorized by this subdivision shall not exceed twenty percent (20%) of the company's admitted assets. This subdivision in no way limits or restricts investments that are otherwise specifically permitted under this section. Canada is not a foreign government for purposes of this subdivision.
(10) In the obligations of any solvent business entity existing under the laws of the United States, any state of the United States, the District of Columbia, Canada, or any province of Canada, provided that interest on the obligations is not in default.
(11) In the preferred or guaranteed shares of any solvent business entity, so long as the business entity is not and has not been for the preceding five (5) years in default in the payment of interest due and payable on its outstanding debt or in arrears in the payment of dividends on any issue of its outstanding preferred or guaranteed stock.
(12) In the shares, other than those specified in subdivision (7), of any solvent business entity existing under the laws of any state of the United States, the District of Columbia, Canada, or any province of Canada, and in the shares of any institution wherever located which has the insurance protection provided by the Federal Deposit Insurance Corporation. Except for the purpose of mutualization or for the purpose of retirement of outstanding shares of capital stock pursuant to amendment of its articles of incorporation, or in connection with a plan approved by the commissioner for purchase of such shares by the insurance company's officers, employees, or agents, or for the elimination of fractional shares, no company subject to the provisions of this section may invest in its own stock.
(13) In loans upon the pledge of any mortgage, stocks, bonds, or other evidences of indebtedness, acceptable as investments under the terms of this chapter, if the current value of the

mortgage, stock, bond, or other evidences of indebtedness is at least twenty-five percent (25%) more than the amount loaned on it.
(14) In real estate, subject to subsections (d) and (e).
(15) In securities lending, repurchase, and reverse repurchase transactions with business entities, subject to the following requirements:
(A) The company's board of directors shall adopt a written plan that specifies guidelines and objectives to be followed, such as:
(i) a description of how cash received will be invested or used for general corporate purposes of the company;
(ii) operational procedures to manage interest rate risk, counterparty default risk, and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and
(iii) the extent to which the company may engage in these transactions.
(B) The company shall enter into a written agreement for all transactions authorized in this subdivision. The written agreement shall require the termination of each transaction not more than one (1) year from its inception or upon the earlier demand of the company. The agreement shall be with the counterparty business entity but, for securities lending transactions, the agreement may be with an agent acting on behalf of the company if the agent is a qualified business entity and if the agreement:
(i) requires the agent to enter into separate agreements with each counterparty that are consistent with the requirements of this section; and
(ii) prohibits securities lending transactions under the agreement with the agent or its affiliates.
(C) Cash received in a transaction under this section shall be invested in accordance with this section and in a manner that recognizes the liquidity needs of the transaction or used by the company for its general corporate purposes. For as long as the transaction remains outstanding, the company or its agent or custodian shall maintain, as to acceptable collateral received in a transaction under this section, either physically or through book entry systems of the Federal Reserve, Depository Trust Company, Participants Trust Company, or other securities depositories approved by the commissioner:
(i) possession of the acceptable collateral;
(ii) a perfected security interest in the acceptable collateral; or
(iii) in the case of a jurisdiction outside the United States, title to, or rights of a secured creditor to, the acceptable collateral.
(D) For purposes of calculations made to determine compliance with this subdivision, no effect may be given to

the company's future obligation to resell securities in the case of a repurchase transaction, or to repurchase securities in the case of a reverse repurchase transaction. A company shall not enter into a transaction under this subdivision if, as a result of and after giving effect to the transaction:
(i) the aggregate amount of securities then loaned, sold to, or purchased from any one (1) business entity pursuant to this subdivision would exceed five percent (5%) of its admitted assets (but, in calculating the amount sold to or purchased from a business entity pursuant to repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement); or
(ii) the aggregate amount of all securities then loaned, sold to, or purchased from all business entities under this subdivision would exceed forty percent (40%) of its admitted assets.
(E) In a securities lending transaction, the company shall receive acceptable collateral having a market value as of the transaction date at least equal to one hundred two percent (102%) of the market value of the securities loaned by the company in the transaction as of that date. If at any time the market value of the acceptable collateral is less than the market value of the loaned securities, the business entity shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, at least equals one hundred two percent (102%) of the market value of the loaned securities.
(F) In a reverse repurchase transaction, the company shall receive acceptable collateral having a market value as of the transaction date at least equal to ninety-five percent (95%) of the market value of the securities transferred by the company in the transaction as of that date. If at any time the market value of the acceptable collateral is less than ninety-five percent (95%) of the market value of the securities so transferred, the business entity shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least ninety-five percent (95%) of the market value of the transferred securities.
(G) In a repurchase transaction, the company shall receive as acceptable collateral transferred securities having a market value equal to at least one hundred two percent (102%) of the purchase price paid by the company for the securities. If at any time the market value of the acceptable collateral is less than one hundred percent (100%) of the purchase price paid by the company, the business entity shall be obligated to provide additional acceptable collateral, the market value of which, together with the market value of all acceptable

collateral then held in connection with the transaction, equals at least one hundred two percent (102%) of the purchase price. Securities acquired by a company in a repurchase transaction shall not be sold in a reverse repurchase transaction, loaned in a securities lending transaction, or otherwise pledged.
(16) In mortgage backed securities, including collateralized mortgage obligations, mortgage pass through securities, mortgage backed bonds, and real estate mortgage investment conduits, adequately secured by a pool of mortgages, which mortgages are fully guaranteed or insured by the government of the United States or any agency of the United States, including the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.
(17) In mortgage backed securities, including collateralized mortgage obligations, mortgage pass through securities, mortgage backed bonds, and real estate mortgage investment conduits, adequately secured by a pool of mortgages, if the securities carry a rating of at least:
(A) A3 conferred by Moody's Investor Services, Inc.; or
(B) A- conferred by Standard & Poor's Corporation.
The amount invested in any one (1) obligation or pool of obligations described in this subdivision shall not exceed five percent (5%) of admitted assets. The aggregate amount of all investments under this subdivision shall not exceed ten percent (10%) of admitted assets.
(18) Any other investment acquired in good faith as payment on account of existing indebtedness or in connection with the refinancing, restructuring, or workout of existing indebtedness, if taken to protect the interests of the company in that investment.
(19) In obligations or interests in trusts or partnerships in which a life insurance company may invest as described in paragraph 31 of IC 27-1-12-2(b). Investments authorized by this paragraph may not exceed ten percent (10%) of the company's admitted assets.
(20) In any other investment. The total of all investments under this subdivision, except for investments in subsidiary companies under IC 27-1-23-2.6, may not exceed an aggregate amount of ten percent (10%) of the insurer's admitted assets. Investments are not permitted under this subdivision:
(A) if expressly prohibited by statute; or
(B) in an insolvent organization or an organization in default with respect to the payment of principal or interest on its obligations.
(d) Any company subject to the provisions of this section shall have power to acquire, hold, or convey real estate, or an interest therein, as described below, and no other:
(1) Leaseholds, provided the mortgage term shall not exceed four-fifths (4/5) of the unexpired lease term, including

enforceable renewable options, remaining at the time of the loan, such real estate or leaseholds to be located in the United States, any territory or possession of the United States, or Canada, the value of such leasehold for statement purposes shall be determined in a manner and form satisfactory to the department. At the time the leasehold is acquired and approved by the department, a schedule of annual depreciation shall be set up by the department in which the value of said leasehold is to be depreciated, and said depreciation is to be averaged out over not exceeding a period of fifty (50) years.
(2) The building in which it has its principal office and the land on which it stands.
(3) Such as shall be necessary for the convenient transaction of its business.
(4) Such as shall have been acquired for the accommodation of its business.
(5) Such as shall have been mortgaged to it in good faith by way of security for loans previously contracted or for money due.
(6) Such as shall have been conveyed to it in connection with its investments in real estate contracts or its investments in real estate under lease or for the purpose of leasing or such as shall have been acquired for the purpose of investment under any law, order, or regulation authorizing such investment, for statement purposes, the value of such real estate shall be determined in a manner satisfactory to the department.
(7) Such as shall have been conveyed to it in satisfaction of debts previously contracted in the course of its dealings, or in exchange for real estate so conveyed to it.
(8) Such as it shall have purchased at sales on judgments, decrees, or mortgages obtained or made for such debts.
(e) All real estate described in subsection (d)(4) through (d)(8) which is not necessary for the convenient transaction of its business shall be sold by said company and disposed of within ten (10) years after it acquired title to the same, or within five (5) years after the same has ceased to be necessary for the accommodation of its business, unless the company procures the certificate of the commissioner that its interests will suffer materially by a forced sale of the real estate, in which event the time for the sale may be extended to such time as the commissioner directs in the certificate.
(f) The board of directors of a company, other than a company organized as a life insurance company, shall do all the following:
(1) Before engaging in derivatives transactions, approve a written plan that specifies guidelines, systems, and objectives to be followed, such as:
(A) investment of or, if applicable, underwriting objectives and risk constraints, such as credit risk limits;
(B) permissible transactions and the relationship of those transactions to the insurer's operations;
(C) internal control procedures;
(D) a system for determining whether a derivative

instrument used for hedging has been effective;
(E) a credit risk management system for over-the-counter derivatives transactions that measures credit risk exposure using the counterparty exposure amount; and
(F) a mechanism for reviewing and auditing compliance with the guidelines, systems, and objectives specified in the written plan.
(2) Before engaging in derivatives transactions, make a determination that the insurer's investment managers have adequate professional personnel, technical expertise, and systems to implement the insurer's intended investment practices involving derivative instruments.
(3) Review whether derivatives transactions have been made in accordance with the approved guidelines and are consistent with stated objectives.
(4) Take action to correct any deficiencies in internal controls relating to derivatives transactions.
(Formerly: Acts 1935, c.162, s.172; Acts 1937, c.288, s.3; Acts 1939, c.63, s.4; Acts 1949, c.206, s.1; Acts 1971, P.L.384, SEC.1; Acts 1973, P.L.277, SEC.1.) As amended by Acts 1981, P.L.241, SEC.1; P.L.159-1986, SEC.3; P.L.161-1986, SEC.1; P.L.121-1990, SEC.2; P.L.8-1991, SEC.9; P.L.184-1996, SEC.2; P.L.186-1997, SEC.7; P.L.1-2002, SEC.104; P.L.40-2004, SEC.2; P.L.89-2011, SEC.30; P.L.81-2012, SEC.3.

IC 27-1-13-3.5
Intangible assets attributable to investment in subsidiary; amount as percentage of capital and surplus
Sec. 3.5. (a) Except as provided by subsection (b), goodwill, trade names, and other like intangible assets attributable to any investment in a subsidiary shall be admitted as assets except:
(1) to the extent that the aggregate amount thereof exceeds ten percent (10%) of the capital and surplus of the insurer as reported in its latest annual report filed with the commissioner;
(2) to the extent that any such asset is not being amortized ratably over a period of ten (10) years or less from the date of acquisition; and
(3) in determining the financial condition or solvency of an insurer under IC 27-9.
(b) The commissioner may increase the ten percent (10%) limitation in subsection (a)(1) to an amount not to exceed twenty percent (20%) of the capital and surplus of the insurer as reported in its latest annual statement filed with the commissioner if:
(1) the assets of the insurer include good will, trade names, and other like intangible assets that are attributable to the acquisition after December 31, 1998, of an insurance company or health maintenance organization authorized to do business under the laws of any state; and
(2) as of the date of the initial request for an increase in the ten percent (10%) limitation in subsection (a)(1) the total adjusted

capital of the insurer is at least four hundred percent (400%) of the authorized control level risk based capital of the insurer as reported in the latest annual report filed with the commissioner.
(c) The commissioner may retain experts to assist with a request made under subsection (b). The insurer shall pay all costs for the experts.
As added by P.L.160-1986, SEC.2. Amended by P.L.88-2000, SEC.1.

IC 27-1-13-4
Valuation of bonds and securities
Sec. 4. (a) All bonds or other evidences of debt having a fixed term and rate of interest held by an insurer may, if amply secured and not in default as to principal or interest, be valued as follows: If purchased at par, at the par value; if purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made, or, instead of this method, according to an accepted method of valuation as is approved by the department. The purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus actual brokerage, transfer, postage, or express charges paid in the acquisition of the securities. The department shall have full discretion in determining the method of calculating values according to the rules set forth in this subsection. However, no such method or valuation under this subsection may be inconsistent with any applicable method or valuation used by insurers in general or any such method then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.
(b) Securities held by an insurer, other than those referred to in subsection (a), shall be valued, in the discretion of the department, at their market value or at their appraised value or at prices determined by the department as representing the fair market value of the securities. Preferred or guaranteed stocks or shares, while paying full dividends, may be carried at a fixed value in lieu of market value at the discretion of the department and in accordance with the method of valuation that the department approves. No valuation under this subsection may be inconsistent with any applicable valuation or method then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.
(Formerly: Acts 1935, c.162, s.172a.) As amended by P.L.130-1994, SEC.20; P.L.116-1994, SEC.27.

IC 27-1-13-5
Insured loans and investments
Sec. 5. (a) Subject to such rules as the department finds to be necessary and proper, any insurance company other than one organized as a life insurance company organized under the provisions of this article or any other law of this state and authorized

to make any or all of the kinds of insurance described in Class 2 or Class 3 of IC 27-1-5-1 shall have the following powers:
(1) To make such loans and advances of credit and purchase of obligations representing loans and advances of credit as are eligible for insurance by the federal housing administrator, and to obtain such insurance.
(2) To make such loans secured by mortgages on real property or leasehold, as the federal housing administrator insures or makes a commitment to insure, and to obtain such insurance.
(3) To purchase, invest its capital and other funds in, and dispose of, notes or bonds secured by deed of trusts or mortgage insured by the federal housing administrator or debentures issued by the federal housing administrator, or bonds or other securities issued by national mortgage associations.
(b) No law of this state prescribing the nature, amount, or form of security or requiring security upon which loans or advances of credits may be made, or prescribing or limiting interest rates upon loans or advances of credit, or prescribing or limiting the period for which loans or advances of credit may be made shall be deemed to apply to loans, advances of credit, or purchases made pursuant to subsections (a)(1) and (a)(2).
(c) Any rule made and promulgated under and pursuant to this section may apply to one (1) or more of the insurance companies to which this section is applicable.
(Formerly: Acts 1935, c.162, s.173; Acts 1937, c.288, s.4.) As amended by P.L.252-1985, SEC.68.

IC 27-1-13-6
Limitation on risks; effect of reinsurance
Sec. 6. (a) No company organized to make any kind or kinds of insurance included in class II and class III of IC 27-1-5-1 may take, on any one (1) risk of whatever nature, a sum exceeding one-tenth (1/10) part of its paid-up capital, surplus, and contingent reserves, if any, if a stock company, or one-tenth (1/10) part of its surplus and contingent reserves, if any, if other than a stock company. No portion of any such risk or hazard which shall have been reinsured in accordance with any regulations that the commissioner may enact pursuant to this section shall be included in determining the limitation of risk prescribed in this section. This section shall not apply to marine insurances, companies organized to make life insurance, or companies organized to issue title insurance.
(b) No stock or mutual insurance company transacting fidelity or surety business in this state shall expose itself to any loss on any one (1) fidelity or surety risk or hazard in an amount exceeding ten percent (10%) of its capital, surplus and contingent reserves, if any, unless it shall be protected in excess of that amount by: (a) Reinsurance in a company authorized to transact the fidelity or surety business in this state, provided that such reinsurance is in such form as to enable the obligee or beneficiary to maintain an action thereon against the company reinsured jointly with such reinsurer and, upon

recovering judgment against such reinsured, to have recovery against such reinsurer for payment to the extent in which it may be liable under such reinsurance and in discharge thereof; or (b) the cosuretyship of such a company similarly authorized; or (c) deposit with it in pledge or conveyance to it in trust for its protection of property; or (d) conveyance or mortgage for its protection; or (e) in case a suretyship obligation was made on behalf or on account of a fiduciary holding property in a trust capacity, deposit or other disposition of a portion of the property so held in trust that no future sale, mortgage, pledge or other disposition can be made thereof without the consent of such company; except by decree or order of a court of competent jurisdiction. However (1) such a company may execute what are known as transportation or warehousing bonds for United States internal revenue taxes to an amount equal to fifty percent (50%) of its capital, surplus and contingent reserves, if any; (2) when the penalty of the suretyship obligation exceeds the amount of a judgment described therein as appealed from and thereby secured, or exceeds the amount of the subject-matter in controversy or of the estate in the hands of the fiduciary for the performance of whose duties it is conditioned, the bond may be executed if the actual amount of the judgment or the subject-matter in controversy or estate not subject to supervision or control of the surety is not in excess of such limitation; and (3) when the penalty of the suretyship obligation executed for the performance of a contract exceeds the contract price, the latter shall be taken as the basis for estimating the limit of risk within the meaning of this section. No such company may, anything to the contrary in this section notwithstanding, execute suretyship obligations guaranteeing the deposits of any single financial institution in an aggregate amount in excess of ten percent (10%) of the capital, surplus and contingent reserves, if any, of such corporate surety, unless it is protected in excess of that amount by credits in accordance with subdivisions (a), (b), (c) or (d) of this subsection.
(Formerly: Acts 1935, c.162, s.175.) As amended by Acts 1982, P.L.162, SEC.1; P.L.260-1983, SEC.4.

IC 27-1-13-7
Required provisions of policies
Sec. 7. (a) No policy of insurance against loss or damage resulting from accident to, or death or injury suffered by, an employee or other person or persons and for which the person or persons insured are liable, or, against loss or damage to property resulting from collision with any moving or stationary object and for which loss or damage the person or persons insured is liable, shall be issued or delivered in this state by any domestic or foreign corporation, insurance underwriters, association, or other insurer authorized to do business in this state, unless there shall be contained within such policy a provision that the insolvency or bankruptcy of the person or persons insured shall not release the insurance carrier from the payment of damages for injury sustained or loss occasioned during the life of

such policy, and stating that in case execution against the insured is returned unsatisfied in an action brought by the injured person or his or her personal representative in case death resulted from the accident because of such insolvency or bankruptcy then an action may be maintained by the injured person, or his or her personal representative, against such domestic or foreign corporation, insurance underwriters, association or other insurer under the terms of the policy for the amount of the judgment in the said action not exceeding the amount of the policy. No such policy shall be issued or delivered in this state by any foreign or domestic corporation, insurance underwriters, association or other insurer authorized to do business in this state, unless there shall be contained within such policy a provision that notice given by or on behalf of the insured to any authorized agent of the insurer within this state, with particulars sufficient to identify the insured, shall be deemed to be notice to the insurer. No such policy shall be issued or delivered in this state to the owner of a motor vehicle, by any domestic or foreign corporation, insurance underwriters, association or other insurer authorized to do business in this state, unless there shall be contained within such policy a provision insuring such owner against liability for damages for death or injury to person or property resulting from negligence in the operation of such motor vehicle, in the business of such owner or otherwise, by any person legally using or operating the same with the permission, expressed or implied, of such owner. If a motor vehicle is owned jointly by a husband and wife, either spouse may, with the written consent of the other spouse, be excluded from coverage under the policy. A husband and wife may choose instead to have their liability covered under separate policies. A policy issued in violation of this section shall, nevertheless, be held valid but be deemed to include the provisions required by this section, and when any provision in such policy or rider is in conflict with the provision required to be contained by this section, the rights, duties and obligations of the insurer, the policyholder and the injured person or persons shall be governed by the provisions of this section.
(b) No policy of insurance shall be issued or delivered in this state by any foreign or domestic corporation, insurance underwriters, association, or other insurer authorized to do business in this state, unless it contains a provision that authorizes such foreign or domestic corporation, insurance underwriters, association, or other insurer authorized to do business in this state to settle the liability of its insured under IC 34-18 without the consent of its insured when the unanimous opinion of the medical review panel under IC 34-18-10-22(b)(1) is that the evidence supports the conclusion that the defendant failed to comply with the appropriate standard of care as charged in the complaint.
(Formerly: Acts 1935, c.162, s.177.) As amended by Acts 1981, P.L.241, SEC.2; P.L.111-1998, SEC.1.

IC 27-1-13-8
Estimating condition; classification of items as assets or liabilities;

reserves
Sec. 8. In estimating the condition of any company which makes insurance comprised within class 2 or class 3 of IC 27-1-5-1, the department shall allow only such investments as assets as are authorized by the laws of this state at the date of the investigation, but unpaid premiums on policies or renewals written within three (3) months shall be admitted as available resources. It shall charge as liabilities in addition to all other outstanding indebtedness of the company the capital stock, if any, and the following:
(a) The premium reserve on policies in force equal to fifty percent (50%) of the gross premiums charged for covering risks, less the reserve computed by the same method, on reinsurance in force. However, the department may, in its discretion, charge a premium reserve equal to the unearned portions of the gross premium charged by computing on each respective risk from the date of the issuance of the policy, less the reserve, computed by the same method, on reinsurance in force.
(b) In the case of policies of marine or inland navigation or transportation insurance it shall charge as a liability fifty percent (50%) of the amount of the premiums written in such policies upon yearly risks and upon risks covering not more than one (1) passage not terminated and the full amount of premiums written in policies upon all other such risks not terminated.
(c) The reserve for outstanding losses at least equal to the aggregate estimated amounts due or to become due on account of all losses or claims of which the company has received notice. However, the loss reserve shall also include the estimated liability on any notices received by the company of the occurrence of any event which may result in a loss and the estimated liability for all losses which have occurred but on which no notice has been received. For the purpose of such reserves, the company shall keep a complete and itemized record showing all losses and claims on which it has received notice, including all notices received by it of the occurrence of any event which may result in a loss.
(d) Any other reserves as are required by or provided for in the annual statement blanks adopted by the National Association of Insurance Commissioners and furnished to companies under IC 27-1-3-13.
(e) Whenever, in the judgment of the department, the loss reserves calculated in accordance with subsections (a), (b), (c), and (d) are inadequate, it may in its discretion require a company to maintain additional reserves.
(Formerly: Acts 1935, c.162, s.179.) As amended by P.L.260-1983, SEC.7.

IC 27-1-13-8.5
Rules to prescribe minimum standards for establishment of reserves
Sec. 8.5. The department shall adopt rules under IC 4-22-2 to prescribe minimum standards for the establishment of reserves as

required by the National Association of Insurance Commissioners or its successor organization for insurers writing Class 2 and Class 3 lines of business.
As added by P.L.130-1994, SEC.21 and P.L.116-1994, SEC.28.

IC 27-1-13-9
Trading or dealing in commodities, goods, wares, and merchandise
Sec. 9. No company shall directly or indirectly deal or trade in buying or selling goods, wares, merchandise or other commodities, except such as may have been insured by it and such as may be sold under judicial process or otherwise, in which, or in the profits of the sale of which, it may be interested by reason of having previously become insurers of the same or of some share or portion thereof.
(Formerly: Acts 1935, c.162, s.180.)

IC 27-1-13-10
Insurance rating bureaus; organizational regulations
Sec. 10. Any insurance rating bureau which files any rating plan, manual, classifications, rules or rates for fire, marine or inland marine and allied risks insurance with the insurance department of the state of Indiana for its members or subscribers shall as a condition precedent to the filing of an application to act as a rating bureau in the state of Indiana, establish in its constitution or by-laws the right of domestic insurers organized and operating under the laws of the state of Indiana, who are members of such rating bureau, to have representation on the board of directors, board of governors or any other governing body whatsoever, controlling said rating bureau, in an amount of not less than 33 1/3% of all of the voting members of such governing body. The constitution and by-laws of said rating bureau shall also contain the condition that all meetings of the governing body of said rating bureau shall be held either in Chicago, Illinois or in Indianapolis, Indiana; Provided, however, That nothing contained herein shall limit the representation of such domestic insurers on said governing body. Indiana representatives on such governing body shall be nominated by special meeting of the Indiana members of such rating bureau at least 10 days preceding the election of representatives on the governing body of such rating bureau. The insurance commissioner of the state of Indiana shall have no right to approve any such rating bureau as a rating bureau in the state of Indiana until the aforesaid conditions are met by such bureau.
(Formerly: Acts 1935, c.162, s.180a; Acts 1947, c.269, s.1.)

IC 27-1-13-11
Insurance rating bureaus; meetings; appearance by aggrieved persons
Sec. 11. At all such meetings of the governing body held at Indianapolis, Indiana, as set out in section 10 of this chapter, any aggrieved policyholder, insurance producer, company, representative, or any other aggrieved person may appear before such meeting to have complaints heard in full, and it shall be the duty of

such rating bureau to rectify such conditions as are justly complained of in such manner as is reasonably possible.
(Formerly: Acts 1935, c.162, s.180b; Acts 1947, c.269, s.2.) As amended by P.L.252-1985, SEC.69; P.L.178-2003, SEC.19.

IC 27-1-13-12
Insurance rating bureau; division of representation
Sec. 12. The representation of Indiana insurors on such governing body of such rating bureau described in section 10 of this chapter shall be equally divided as between domestic stock and mutual insurors, and the number of members on such governing body of such rating bureau shall be fixed so this can be accomplished.
(Formerly: Acts 1935, c.162, s.180c; Acts 1947, c.269, s.3.) As amended by P.L.252-1985, SEC.70.

IC 27-1-13-13
Repealed
(Repealed by P.L.108-1985, SEC.1.)

IC 27-1-13-14
Casualty and liability insurance; qualified public transportation agency; group coverage for functions
Sec. 14. (a) As used in this section:
"Casualty and liability insurance" means insurance included in Class II and Class III of IC 27-1-5-1.
"Qualified public transportation agency" means any of the following:
(1) A public transportation corporation established under IC 36-9-4.
(2) An agency of a city that provides for public transportation.
(3) An agency of a town that provides for public transportation.
(4) An agency of a township that provides for public transportation.
(5) Any person who provides public transportation to a county under an agreement with the county.
(b) A company authorized to issue casualty and liability insurance policies in Indiana may sell group casualty and liability insurance to two (2) or more qualified public transportation agencies only for the purpose of insuring their public transportation functions.
As added by P.L.256-1983, SEC.1.

IC 27-1-13-15
Property and casualty insurance blanket policies for planned unit development owners association or corporation
Sec. 15. (a) As used in this section, "planned unit development" has the meaning set forth in IC 36-7-1-14.5.
(b) As used in this section, "property and casualty insurance" means one (1) or more of the types of insurance described in IC 27-1-5-1, Class 2 and Class 3.
(c) An insurance company may issue a blanket policy of property

and casualty insurance to an association or a nonprofit corporation composed of the owners of the property within a planned unit development for the purpose of insuring:
(1) the association or nonprofit corporation;
(2) the owners of the property within the planned unit development;
(3) the executive body of the association or nonprofit corporation;
(4) the managing agent of the association or nonprofit corporation, if any;
(5) all persons who act as agents or employees of:
(A) the association or nonprofit corporation;
(B) the owners of the property;
(C) the executive body; or
(D) the managing agent;
with respect to the planned unit development; and
(6) all other persons entitled to occupy any unit or other portion of the planned unit development, including property owners;
against losses under this subsection, including loss or damage to property within the planned unit development and loss of use or occupancy.
(d) An association or a nonprofit corporation composed of the owners of all of the property within a planned unit development is authorized to purchase an insurance policy described in subsection (c).
As added by P.L.116-1994, SEC.29. Amended by P.L.1-2010, SEC.110.

IC 27-1-13-16
Notice of residential policy changes
Sec. 16. (a) This section applies to a policy of insurance that:
(1) covers first party loss to property located in Indiana; and
(2) insures against loss or damage to:
(A) real property consisting of not more than four (4) residential units, one (1) of which is the principal place of residence of the named insured; or
(B) personal property in which the named insured has an insurable interest and that is used within a residential dwelling for personal, family, or household purposes.
(b) An insurer that reduces, restricts, or removes, through a rider or an endorsement, coverage provided by a policy of insurance must provide to the named insured written notice, through the United States mail or by electronic means, of the changes to the policy. The written notice required by this subsection must:
(1) be part of a document that is separate from the rider or endorsement;
(2) be printed in at least 12 point type, 1 point leaded;
(3) consist of text that achieves a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on a comparable test approved by the commissioner as provided by

IC 27-1-26-6;
(4) identify the forms, provisions, or endorsements that are changed;
(5) indicate that the named insured may contact the servicing insurance producer for the policy, if any, or the insurer for assistance with any questions concerning the policy changes;
(6) indicate whether a premium adjustment will result from the policy changes; and
(7) set forth any options available to the named insured to repurchase the coverage that has been reduced, restricted, or removed.
(c) If the notice required under subsection (b) is sent through the United States mail, the outside of the envelope used to mail the notice must contain the following statement in at least 14 point type: "Coverage has been reduced, restricted, or removed from your policy.".
(d) The insurer bears the burden to prove that notice was sent to the named insured in accordance with this section. If the notice is sent through the United States mail, proof of mailing as described in IC 27-7-6-7 is sufficient proof of the notice.
(e) The commissioner may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.173-2007, SEC.9. Amended by P.L.3-2008, SEC.208; P.L.116-2011, SEC.1; P.L.6-2012, SEC.186.

IC 27-1-13-17
Residential policy restrictions
Sec. 17. (a) This section applies to a policy of insurance that:
(1) covers first party loss to property located in Indiana; and
(2) insures against loss or damage to:
(A) real property consisting of not more than four (4) residential units, one (1) of which is the principal place of residence of the named insured; or
(B) personal property in which the named insured has an insurable interest and that is used within a residential dwelling for personal, family, or household purposes.
(b) A policy of insurance described in subsection (a) may not be issued, renewed, or delivered to any person in Indiana if the policy limits a policyholder's right to bring an action against an insurer to a period of less than two (2) years from the date of loss.
As added by P.L.173-2007, SEC.10.



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 15.5. REPEALED



CHAPTER 15.6. INSURANCE PRODUCERS

IC 27-1-15.6-2
Definitions
Sec. 2. The following definitions apply throughout this chapter, IC 27-1-15.7, and IC 27-1-15.8:
(1) "Bureau" refers to the child support bureau established by IC 31-25-3-1.
(2) "Business entity" means a corporation, an association, a partnership, a limited liability company, a limited liability partnership, or another legal entity.
(3) "Commissioner" means the insurance commissioner appointed under IC 27-1-1-2.
(4) "Consultant" means a person who:
(A) holds himself or herself out to the public as being engaged in the business of offering; or
(B) for a fee, offers;
any advice, counsel, opinion, or service with respect to the benefits, advantages, or disadvantages promised under any policy of insurance that could be issued in Indiana.
(5) "Delinquent" means the condition of being at least:
(A) two thousand dollars ($2,000); or
(B) three (3) months;
past due in the payment of court ordered child support.
(6) "FINRA" refers to the independent Financial Industry Regulatory Authority.
(7) "Home state" means the District of Columbia or any state or territory of the United States in which an insurance producer:
(A) maintains the insurance producer's principal place of residence or principal place of business; and
(B) is licensed to act as an insurance producer.
(8) "Insurance producer" means a person required to be licensed under the laws of Indiana to sell, solicit, or negotiate insurance.
(9) "License" means a document issued by the commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.
(10) "Limited line credit insurance" includes the following:
(A) Credit life insurance.
(B) Credit disability insurance. (C) Credit property insurance.
(D) Credit unemployment insurance.
(E) Involuntary unemployment insurance.
(F) Mortgage life insurance.
(G) Mortgage guaranty insurance.
(H) Mortgage disability insurance.
(I) Guaranteed automobile protection (gap) insurance.
(J) Any other form of insurance:
(i) that is offered in connection with an extension of credit and is limited to partially or wholly extinguishing that credit obligation; and
(ii) that the insurance commissioner determines should be designated a form of limited line credit insurance.
(11) "Limited line credit insurance producer" means a person who sells, solicits, or negotiates one (1) or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.
(12) "Limited lines insurance" means any of the following:
(A) The lines of insurance defined in section 18 of this chapter.
(B) Any line of insurance the recognition of which is considered necessary by the commissioner for the purpose of complying with section 8(e) of this chapter.
(C) For purposes of section 8(e) of this chapter, any form of insurance with respect to which authority is granted by a home state that restricts the authority granted by a limited lines producer's license to less than total authority in the associated major lines described in section 7(a)(1) through 7(a)(6) of this chapter.
(13) "Limited lines producer" means a person authorized by the commissioner to sell, solicit, or negotiate limited lines insurance.
(14) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.
(15) "Person" means an individual or a business entity.
(16) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of a company.
(17) "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.
(18) "Surplus lines producer" means a person who sells, solicits, negotiates, or procures from an insurance company not licensed to transact business in Indiana an insurance policy that cannot be procured from insurers licensed to do business in Indiana.
(19) "Terminate" means:
(A) the cancellation of the relationship between an insurance

producer and the insurer; or
(B) the termination of a producer's authority to transact insurance.
(20) "Uniform business entity application" means the current version of the national association of insurance commissioners uniform business entity application for resident and nonresident business entities.
(21) "Uniform application" means the current version of the national association of insurance commissioners uniform application for resident and nonresident producer licensing.
As added by P.L.132-2001, SEC.3. Amended by P.L.182-2001, SEC.1; P.L.145-2006, SEC.163; P.L.11-2011, SEC.8.

IC 27-1-15.6-3
Required licensing
Sec. 3. (a) A person shall not sell, solicit, or negotiate insurance in Indiana for any class or classes of insurance unless the person is licensed for that line of authority under this chapter.
(b) An insurer shall require a person who sells, solicits, or negotiates insurance in Indiana by any means of communication on behalf of the insurer to be licensed under this chapter.
(c) A violation of subsection (b) is deemed an unfair method of competition and an unfair and deceptive act and practice in the business of insurance under IC 27-4-1-4.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-4
Insurance producer license; when not required
Sec. 4. (a) As used in this section, "insurer" does not include an officer, director, employee, subsidiary, or affiliate of an insurer.
(b) This chapter does not require an insurer to obtain an insurance producer license.
(c) The following are not required to be licensed as an insurance producer:
(1) An officer, director, or employee of an insurer or of an insurance producer, if the officer, director, or employee does not receive any commission on policies written or sold to insure risks that reside, are located, or are to be performed in Indiana, and if:
(A) the officer, director, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;
(B) the officer, director, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or
(C) the officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers and the officer, director, or employee's

activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance.
(2) A person who secures and furnishes information for the purpose of:
(A) group life insurance, group property and casualty insurance, group annuities, or group or blanket accident and sickness insurance;
(B) enrolling individuals under plans;
(C) issuing certificates under plans or otherwise assisting in administering plans; or
(D) performing administrative services related to mass marketed property and casualty insurance;
where no commission is paid to the person for the service.
(3) A person identified in clauses (A) through (C) who is not in any manner compensated, directly or indirectly, by a company issuing a contract, to the extent that the person is engaged in the administration or operation of a program of employee benefits for the employer's or association's employees, or for the employees of a subsidiary or affiliate of the employer or association, that involves the use of insurance issued by an insurer:
(A) An employer or association.
(B) An officer, director, or employee of an employer or association.
(C) The trustees of an employee trust plan.
(4) An:
(A) employee of an insurer; or
(B) organization employed by insurers;
that is engaged in the inspection, rating, or classification of risks, or in the supervision of the training of insurance producers, and that is not individually engaged in the sale, solicitation, or negotiation of insurance.
(5) A person whose activities in Indiana are limited to advertising, without the intent to solicit insurance in Indiana, through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of Indiana, provided that the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in Indiana.
(6) A person who is not a resident of Indiana and who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one (1) state insured under that contract, provided that:
(A) the person is otherwise licensed as an insurance producer to sell, solicit, or negotiate the insurance in the state where the insured maintains its principal place of business; and
(B) the contract of insurance insures risks located in that

state.
(7) A salaried full-time employee who counsels or advises the employee's employer about the insurance interests of the employer or of the subsidiaries or business affiliates of the employer, provided that the employee does not sell or solicit insurance or receive a commission.
(8) An officer, employee, or representative of a rental company (as defined in IC 24-4-9-7) who negotiates or solicits insurance incidental to and in connection with the rental of a motor vehicle.
(9) An individual who:
(A) furnishes only title insurance rate information at the request of a consumer; and
(B) does not discuss the terms or conditions of a title insurance policy.
(10) An employee or authorized representative of a vendor that is licensed as a limited lines producer under this chapter to sell, solicit, or negotiate portable electronics insurance incidental to and in connection with portable electronics transactions as described in IC 27-1-15.9.
As added by P.L.132-2001, SEC.3. Amended by P.L.129-2003, SEC.3; P.L.64-2004, SEC.22; P.L.4-2012, SEC.1.

IC 27-1-15.6-5
Licensing examination
Sec. 5. (a) A resident individual applying for:
(1) an insurance producer license;
(2) a consultant's license; or
(3) a surplus lines producer license;
must pass a written examination unless the individual is exempt under section 9 of this chapter.
(b) The examination required under subsection (a) must test the knowledge of the individual concerning the:
(1) lines of authority for which application is made;
(2) duties and responsibilities of a licensee; and
(3) insurance laws and administrative rules of Indiana.
(c) Examinations required under this section must be developed and conducted under rules adopted by the commissioner.
(d) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations, collecting the nonrefundable examination fee as established by contract with an outside testing service, or collecting the nonrefundable licensure fee set forth in section 32 of this chapter.
(e) An individual who fails to appear for the examination required under subsection (a) as scheduled or who fails to pass the examination must reapply for an examination and remit all required fees and forms before being rescheduled for another examination.
As added by P.L.132-2001, SEC.3. Amended by P.L.1-2002, SEC.105.
IC 27-1-15.6-6
Application for resident insurance producer
Sec. 6. (a) A person applying for a resident insurance producer license shall make application to the commissioner on the uniform application and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief.
(b) Before approving an application submitted under subsection (a), the commissioner must find that the individual meets the following requirements:
(1) Is at least eighteen (18) years of age.
(2) Has not committed any act that is a ground for denial, suspension, or revocation under section 12 of this chapter.
(3) Has completed, if required by the commissioner, a certified prelicensing course of study for the lines of authority for which the individual has applied.
(4) Has paid the nonrefundable fee set forth in section 32 of this chapter.
(5) Has successfully passed the examinations for the lines of authority for which the individual has applied.
(c) An applicant for a resident insurance producer license must file with the commissioner on a form prescribed by the commissioner a certification of completion certifying that the applicant has completed an insurance producer program of study certified by the commissioner under IC 27-1-15.7-5 not more than six (6) months before the application for the license is received by the commissioner. This subsection applies only to licensees seeking qualification in the lines of insurance described in sections 7(a)(1) through 7(a)(6) and 7(a)(8) of this chapter.
(d) A business entity, before acting as an insurance producer, is required to obtain an insurance producer license. The application submitted by a business entity under this subsection must be made using the uniform business entity application. Before approving the application, the commissioner must find that the business entity has:
(1) paid the fees required under section 32 of this chapter; and
(2) designated an individual licensed producer responsible for the business entity's compliance with the insurance laws and administrative rules of Indiana.
(e) The commissioner may require any documents reasonably necessary to verify the information contained in an application submitted under this subsection.
(f) An insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide a program of instruction approved by the commissioner to each individual whose duties will include selling, soliciting, or negotiating limited line credit insurance.
As added by P.L.132-2001, SEC.3. Amended by P.L.1-2002, SEC.106; P.L.64-2004, SEC.23.

IC 27-1-15.6-7 Insurance producer licenses; qualifications; expiration; renewal; registry
Sec. 7. (a) Unless denied licensure under section 12 of this chapter, a person who has met the requirements of sections 5 and 6 of this chapter shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one (1) or more of the following lines of authority:
(1) Life _ insurance coverage on human lives, including benefits of endowment and annuities, that may include benefits in the event of death or dismemberment by accident and benefits for disability income.
(2) Accident and health or sickness _ insurance coverage for sickness, bodily injury, or accidental death that may include benefits for disability income.
(3) Property _ insurance coverage for the direct or consequential loss of or damage to property of every kind.
(4) Casualty _ insurance coverage against legal liability, including liability for death, injury, or disability, or for damage to real or personal property.
(5) Variable life and variable annuity products _ insurance coverage provided under variable life insurance contracts and variable annuities.
(6) Personal lines _ property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes.
(7) Credit _ limited line credit insurance.
(8) Title _ insurance coverage against loss or damage on account of encumbrances on or defects in the title to real estate.
(9) Any other line of insurance permitted under Indiana laws or administrative rules.
(b) A person who requests qualification under subsection (a)(5) for variable life and annuity products must:
(1) be licensed as an insurance producer with a life qualification under subsection (a)(1);
(2) be registered with FINRA; and
(3) meet the broker-dealer registration requirements of:
(A) FINRA for a Series 6 limited representative license; or
(B) FINRA for a Series 7 general securities registered representative license.
(c) A resident insurance producer may not request separate qualifications for property insurance and casualty insurance under subsection (a).
(d) An insurance producer license remains in effect unless revoked or suspended, as long as the renewal fee set forth in section 32 of this chapter is paid and the educational requirements for resident individual producers are met by the due date.
(e) An individual insurance producer who:
(1) allows the individual insurance producer's license to lapse; and
(2) completed all required continuing education before the

license expired;
may, not more than twelve (12) months after the expiration date of the license, reinstate the same license without the necessity of passing a written examination. A penalty in the amount of three (3) times the unpaid renewal fee shall be required for any renewal fee received after the expiration date of the license. However, the department of insurance may waive the penalty if the renewal fee is received not more than thirty (30) days after the expiration date of the license.
(f) A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance may request a waiver of the license renewal procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with the license renewal procedures.
(g) An insurance producer license shall contain the licensee's name, address, personal identification number, date of issuance, lines of authority, expiration date, and any other information the commissioner considers necessary.
(h) A licensee shall inform the commissioner of a change of address not more than thirty (30) days after the change by any means acceptable to the commissioner. The failure of a licensee to timely inform the commissioner of a change in legal name or address shall result in a penalty under section 12 of this chapter.
(i) To assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC), or any affiliates or subsidiaries that the NAIC oversees, to perform ministerial functions, including the collection of fees related to producer licensing, that the commissioner and the nongovernmental entity consider appropriate.
(j) The commissioner may participate, in whole or in part, with the NAIC or any affiliate or subsidiary of the NAIC in a centralized insurance producer license registry through which insurance producer licenses are centrally or simultaneously effected for states that require an insurance producer license and participate in the centralized insurance producer license registry. If the commissioner determines that participation in the centralized insurance producer license registry is in the public interest, the commissioner may adopt rules under IC 4-22-2 specifying uniform standards and procedures that are necessary for participation in the registry, including standards and procedures for centralized license fee collection.
As added by P.L.132-2001, SEC.3. Amended by P.L.64-2004, SEC.24; P.L.11-2011, SEC.9; P.L.115-2011, SEC.7.

IC 27-1-15.6-7.3
Insurance producer frameable certificates
Sec. 7.3. (a) The commissioner may design or have designed an insurance producer certificate suitable for framing and display.
(b) Upon request of an insurance producer, the commissioner may

issue a certificate described in subsection (a).
(c) The commissioner may impose and collect a reasonable fee for a certificate issued under subsection (b). The commissioner shall deposit fees collected under this subsection into the insurance education scholarship fund established by IC 21-12-9-5.
(d) The commissioner shall establish guidelines to implement this section.
As added by P.L.173-2007, SEC.11. Amended by P.L.3-2008, SEC.209.

IC 27-1-15.6-8
Nonresident producer license
Sec. 8. (a) Unless denied licensure under section 12 of this chapter, a nonresident person shall receive a nonresident producer license if:
(1) the person is currently licensed as a resident and in good standing in the person's home state;
(2) the person has submitted the proper request for licensure and has paid the fees required under section 32 of this chapter;
(3) the person has submitted or transmitted to the commissioner:
(A) the application for licensure that the person submitted to the person's home state; or
(B) a completed uniform application; and
(4) the person's home state awards non-resident producer licenses to residents of Indiana on the same basis as non-resident producer licenses are awarded to residents of other states under this chapter.
(b) The commissioner may verify a producer's licensing status through the Producer Database maintained by the National Association of Insurance Commissioners and its affiliates or subsidiaries.
(c) A:
(1) person who holds an Indiana nonresident producer's license and moves from one state to another state; or
(2) a resident producer who moves from Indiana to another state;
shall file a change of address with the Indiana department of insurance and provide certification from the new resident state not more than thirty (30) days after the change of legal residence. No fee or license application is required under this subsection.
(d) Notwithstanding any other provision of this chapter, a person licensed as a surplus lines producer in the person's home state shall receive a nonresident surplus lines producer license under subsection (a). Except as provided in subsection (a), nothing in this section otherwise amends or supercedes IC 27-1-15.8, as added by this act.
(e) Notwithstanding any other provision of this chapter, a person who is not a resident of Indiana and who is licensed as a limited lines credit insurance producer or another type of limited lines producer in the person's home state shall, upon application, receive a

nonresident limited lines producer license under subsection (a) granting the same scope of authority as is granted under the license issued by the person's home state.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-9
Prelicensing education; exemptions
Sec. 9. (a) An individual who applies for an insurance producer license in Indiana and who was previously licensed for the same lines of authority in another state is not required to complete any prelicensing education or examination. However, the exemption provided by this subsection is available only if:
(1) the individual is currently licensed in the other state; or
(2) the application is received within ninety (90) days after the cancellation of the applicant's previous license and:
(A) the other state issues a certification that, at the time of cancellation, the applicant was in good standing in that state; or
(B) the state's Producer Database records that are maintained by the National Association of Insurance Commissioners, its affiliates, or its subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.
(b) If a person is licensed as an insurance producer in another state and moves to Indiana, the person, to be authorized to act as an insurance producer in Indiana, must make application to become a resident licensee under section 6 of this chapter within ninety (90) days after establishing legal residence in Indiana. However, the person is not required to take prelicensing education or examination to obtain a license for any line of authority for which the person held a license in the other state unless the commissioner determines otherwise by rule.
(c) An individual who:
(1) has attained the designation of chartered life underwriter, certified financial planner, chartered financial consultant, or another nationally recognized designation approved by the commissioner or the National Association of Insurance Commissioners; and
(2) applies for an insurance producer license in Indiana requesting qualification under sections:
(A) 7(a)(1);
(B) 7(a)(2); or
(C) 7(a)(5);
of this chapter;
is not required to complete prelicensing education and is required to take only the portion of the examination required under section 5(b) of this chapter that pertains to Indiana laws and rules.
(d) An individual who:
(1) has attained the designation of chartered property and casualty underwriter, certified insurance counselor, accredited

advisor in insurance, or another nationally recognized designation approved by the commissioner or the National Association of Insurance Commissioners; and
(2) applies for an insurance producer license in Indiana requesting qualification under sections:
(A) 7(a)(3);
(B) 7(a)(4); or
(C) 7(a)(6);
of this chapter;
is not required to complete prelicensing education and is required to take only the portion of the examination required under section 5(b) of this chapter that pertains to Indiana laws and rules.
(e) An individual who:
(1) has attained a bachelor's degree in insurance; and
(2) applies for an insurance producer license in Indiana requesting qualification under section 7(a)(1) through 7(a)(6) of this chapter;
is not required to complete prelicensing education and is required to take only the part of the examination required under section 5 of this chapter that pertains to Indiana laws and rules.
As added by P.L.132-2001, SEC.3. Amended by P.L.11-2011, SEC.10.

IC 27-1-15.6-10
Use of assumed name
Sec. 10. Before an insurance producer may do business in Indiana under any name other than the producer's legal name, the insurance producer shall notify the commissioner of the proposed use of the assumed name.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-11
Temporary insurance producer license
Sec. 11. (a) If the commissioner considers the issuance of a temporary license necessary for the servicing of an insurance business, the commissioner, without requiring an examination, may issue a temporary insurance producer license for a period of not more than one hundred eighty (180) days to any of the following:
(1) To the surviving spouse or court-appointed personal representative of a licensed individual insurance producer who dies or becomes mentally or physically disabled:
(A) to allow adequate time for the sale of the insurance business owned by the producer;
(B) to provide for the servicing of the insurance business until the recovery or return of the producer to the business; or
(C) to provide for the training and licensing of new personnel to operate the producer's business.
(2) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual

designated in the business entity application or the license.
(3) To the designee of a licensed individual insurance producer entering active service in the armed forces of the United States of America.
(4) To an individual in any other circumstance where the commissioner considers the public interest to be best served by the issuance to the individual of a temporary insurance producer license.
(b) The commissioner may by order limit the authority of a temporary licensee in any way considered necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other, similar requirements designed to protect insureds and the public.
(c) The commissioner may by order revoke a temporary insurance producer license if the interest of insureds or the public are endangered. A temporary insurance producer license issued under subsection (a)(1)(A) expires at the time the owner or the personal representative disposes of the business.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-12
Penalties
Sec. 12. (a) For purposes of this section, "permanently revoke" means that:
(1) the producer's license shall never be reinstated; and
(2) the former licensee, after the license revocation, is not eligible to submit an application for a license to the department.
(b) The commissioner may reprimand, levy a civil penalty, place an insurance producer on probation, suspend an insurance producer's license, revoke an insurance producer's license for a period of years, permanently revoke an insurance producer's license, or refuse to issue or renew an insurance producer license, or take any combination of these actions, for any of the following causes:
(1) Providing incorrect, misleading, incomplete, or materially untrue information in a license application.
(2) Violating:
(A) an insurance law;
(B) a regulation;
(C) a subpoena of an insurance commissioner; or
(D) an order of an insurance commissioner;
of Indiana or of another state.
(3) Obtaining or attempting to obtain a license through misrepresentation or fraud.
(4) Improperly withholding, misappropriating, or converting any monies or properties received in the course of doing insurance business.
(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance. (6) Having been convicted of a felony.
(7) Admitting to having committed or being found to have committed any unfair trade practice or fraud in the business of insurance.
(8) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in Indiana or elsewhere.
(9) Having an insurance producer license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory.
(10) Forging another's name to an application for insurance or to any document related to an insurance transaction.
(11) Improperly using notes or any other reference material to complete an examination for an insurance license.
(12) Knowingly accepting insurance business from an individual who is not licensed.
(13) Failing to comply with an administrative or court order imposing a child support obligation.
(14) Failing to pay state income tax or to comply with any administrative or court order directing payment of state income tax.
(15) Failing to satisfy the continuing education requirements established by IC 27-1-15.7.
(16) Violating section 31 of this chapter.
(17) Failing to timely inform the commissioner of a change in legal name or address, in violation of section 7(h) of this chapter.
(c) The commissioner shall refuse to:
(1) issue a license; or
(2) renew a license issued;
under this chapter to any person who is the subject of an order issued by a court under IC 31-14-12-7 or IC 31-16-12-10 (or IC 31-1-11.5-13(m) or IC 31-6-6.1-16(m) before their repeal).
(d) If the commissioner refuses to renew a license or denies an application for a license, the commissioner shall notify the applicant or licensee and advise the applicant or licensee, in a writing sent through regular first class mail, of the reason for the denial of the applicant's application or the nonrenewal of the licensee's license. The applicant or licensee may, not more than sixty-three (63) days after notice of denial of the applicant's application or nonrenewal of the licensee's license is mailed, make written demand to the commissioner for a hearing before the commissioner to determine the reasonableness of the commissioner's action. The hearing shall be held not more than thirty (30) days after the applicant or licensee makes the written demand, and shall be conducted under IC 4-21.5.
(e) The license of a business entity may be suspended, revoked, or refused if the commissioner finds, after hearing, that a violation of an individual licensee acting on behalf of the partnership or corporation was known or should have been known by one (1) or

more of the partners, officers, or managers of the partnership or corporation and:
(1) the violation was not reported to the commissioner; and
(2) no corrective action was taken.
(f) In addition to or in lieu of any applicable denial, suspension, or revocation of a license under subsection (b), a person may, after a hearing, be subject to the imposition by the commissioner under subsection (b) of a civil penalty of not less than fifty dollars ($50) and not more than ten thousand dollars ($10,000). A penalty imposed under this subsection may be enforced in the same manner as a civil judgement.
(g) A licensed insurance producer or limited lines producer shall, not more than ten (10) days after the producer receives a request in a registered or certified letter from the commissioner, furnish the commissioner with a full and complete report listing each insurer with which the licensee has held an appointment during the year preceding the request.
(h) If a licensee fails to provide the report requested under subsection (g) not more than ten (10) days after the licensee receives the request, the commissioner may, in the commissioner's sole discretion, without a hearing, and in addition to any other sanctions allowed by law, suspend any insurance license held by the licensee pending receipt of the appointment report.
(i) The commissioner shall promptly notify all appointing insurers and the licensee regarding any suspension, revocation, or termination of a license by the commissioner under this section.
(j) The commissioner may not grant, renew, continue, or permit to continue any license if the commissioner finds that the license is being used or will be used by the applicant or licensee for the purpose of writing controlled business. As used in this subsection, "controlled business" means:
(1) insurance written on the interests of:
(A) the applicant or licensee;
(B) the applicant's or licensee's immediate family; or
(C) the applicant's or licensee's employer; or
(2) insurance covering:
(A) the applicant or licensee;
(B) members of the applicant's or licensee's immediate family; or
(C) either:
(i) a corporation, limited liability company, association, or partnership; or
(ii) the officers, directors, substantial stockholders, partners, members, managers, employees of such a corporation, limited liability company, association, or partnership;
of which the applicant or licensee or a member of the applicant's or licensee's immediate family is an officer, director, substantial stockholder, partner, member, manager, associate, or employee. However, this section does not apply to insurance written or interests insured in connection with or arising out of credit transactions. A license is considered to have been used or intended to be used for the purpose of writing controlled business if the commissioner finds that during any twelve (12) month period the aggregate commissions earned from the controlled business exceeded twenty-five percent (25%) of the aggregate commission earned on all business written by the applicant or licensee during the same period.
(k) The commissioner has the authority to:
(1) enforce the provisions of; and
(2) impose any penalty or remedy authorized by;
this chapter or any other provision of this title against any person who is under investigation for or charged with a violation of this chapter or any other provision of this title, even if the person's license or registration has been surrendered or has lapsed by operation of law.
(l) For purposes of this section, the violation of any provision of IC 28 concerning the sale of a life insurance policy or an annuity contract shall be considered a violation described in subsection (b)(2).
(m) The commissioner may order a licensee to make restitution if the commissioner finds that the licensee has committed a violation described in:
(1) subsection (b)(4);
(2) subsection (b)(7);
(3) subsection (b)(8); or
(4) subsection (b)(16).
(n) The commissioner shall notify the securities commissioner appointed under IC 23-19-6-1(a) when an administrative action or civil proceeding is filed under this section and when an order is issued under this section denying, suspending, or revoking a license.
As added by P.L.132-2001, SEC.3. Amended by P.L.182-2001, SEC.2; P.L.27-2007, SEC.26; P.L.11-2011, SEC.11.

IC 27-1-15.6-13
No consideration given to unlicensed sellers
Sec. 13. (a) An insurance company or insurance producer shall not pay a commission, service fee, brokerage fee, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in Indiana if the person is required to be licensed under this chapter and is not licensed.
(b) A person shall not accept a commission, service fee, brokerage fee, or other valuable consideration for selling, soliciting, or negotiating insurance in Indiana if the person is required to be licensed under this chapter and is not licensed.
(c) Renewal commissions or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in Indiana if the person was required to be licensed under this chapter and was licensed at the time of the sale, solicitation, or negotiation.
(d) An insurer or insurance producer may pay or assign

commissions, service fees, brokerage fees, or other valuable consideration to an insurance agency or to a person who does not sell, solicit, or negotiate insurance in Indiana, unless the payment would violate IC 27-1-20-30.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-14
Insurance producer acting as agent of insurer
Sec. 14. An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed producer of the insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-15
Notification of termination
Sec. 15. (a) An insurer or authorized representative of an insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the commissioner not more than thirty (30) days after the effective date of the termination using a format prescribed by the commissioner, if:
(1) the reason for termination is described in section 12 of this chapter; or
(2) the insurer has knowledge that the producer was found by a court, a government body, or a self-regulatory organization authorized by law to have engaged in any of the activities described in section 12 of this chapter.
Upon the written request of the insurance commissioner, the insurer shall provide additional information, documents, records, and other data pertaining to the termination or activity of the producer.
(b) If an insurer discovers, upon further review or investigation, additional information that would have been reportable to the commissioner under subsection (a) had the insurer known of the existence of the additional information, the insurer or an authorized representative of the insurer shall promptly notify the commissioner of the additional information in a format acceptable to the commissioner.
(c) A copy of the notification of termination of a producer that must be provided to the commissioner under this section shall also be provided to the producer as follows:
(1) Not more than fifteen (15) days after making the notification required under subsection (a) or (b), the insurer shall mail a copy of the notification to the producer at the producer's last known address. If the producer is terminated for cause for any of the reasons described in section 12 of this chapter, the insurer shall provide a copy of the notification to the producer at the producer's last known address by certified mail, return receipt requested, postage prepaid, or by overnight delivery using a nationally recognized carrier.
(2) Not more than thirty (30) days after the producer has

received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means used by the producer to file the written comments with the commissioner, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (e).
(d) Immunities under this section are as follows:
(1) In the absence of actual malice, an insurer, an authorized representative of an insurer, a producer, the commissioner, and an organization of which the commissioner is a member and that compiles information and makes it available to other insurance commissioners or regulatory or law enforcement agencies are immune from civil liability, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees, as a result of:
(A) a statement or information required by or provided under this section or any information relating to a statement that may be requested in writing by the commissioner from an insurer or producer; or
(B) a statement by a terminating insurer to a producer or by a producer to a terminating insurer;
limited solely and exclusively to whether a termination for cause referred to in subsection (a) was reported to the commissioner, provided that the propriety of any termination for cause referred to in subsection (a) is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.
(2) In any action brought against a person that may have immunity under subdivision (1) for:
(A) making a statement required under this section; or
(B) providing information relating to a statement that may be requested by the commissioner;
the party bringing the action must plead specifically in any allegation that subdivision (1) does not apply because the person making the statement or providing the information did so with actual malice.
(3) Existing statutory or common law privileges or immunities are not abrogated or modified by subdivision (1) or (2).
(e) Confidentiality under this section is as follows:
(1) Documents, materials, and other forms of information in the control or possession of the department that are:
(A) furnished by:
(i) an insurer or producer; or
(ii) an employee or agent of an insurer acting on behalf of the insurer or producer; or
(B) obtained by the commissioner in an investigation under this section; are confidential by law and privileged, are not subject to public inspection and copying under IC 5-14-3-3, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.
(2) Neither the commissioner nor any person who receives confidential documents, materials, or other information described in subdivision (1) while acting under the authority of the commissioner may be permitted or required to testify in any private civil action concerning the confidential documents, materials, or information described in subdivision (1).
(3) To assist in the performance of the commissioner's duties under this chapter, the commissioner may:
(A) share documents, materials, and other information, including the confidential and privileged documents, materials, and information described in subdivision (1), with:
(i) other state, federal, and international regulatory agencies;
(ii) the National Association of Insurance Commissioners, its affiliates or subsidiaries; and
(iii) state, federal, and international law enforcement authorities;
provided that the recipient agrees to maintain the confidentiality and privileged status of the documents, materials, or other information;
(B) receive documents, materials, and information, including otherwise confidential and privileged documents, materials, and information, from:
(i) the National Association of Insurance Commissioners, its affiliates or subsidiaries; and
(ii) regulatory and law enforcement officials of other foreign or domestic jurisdictions;
and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and
(C) enter into agreements governing sharing and use of information consistent with this subsection.
(4) Disclosure of documents, materials, and information:
(A) to the commissioner; or
(B) by the commissioner;
under this section does not result in a waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information.
(5) This chapter does not prohibit the commissioner from releasing final, adjudicated actions, including for cause

terminations that are open to public inspection under IC 5-14, to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners or by its affiliates or subsidiaries.
(f) If an insurer, an authorized representative of an insurer, or a producer fails to report as required under this section or is found to have reported falsely with actual malice by a court of competent jurisdiction, the commissioner may, after notice and hearing, suspend or revoke the license or certificate of authority of the insurer, authorized representative, or producer, and may fine the insurer, authorized representative, or producer under IC 27-4-1-6.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-16
Nonresident license applicant with license from other state
Sec. 16. (a) The commissioner shall waive any requirements, except the requirements imposed by section 8 of this chapter, for a nonresident license applicant with a valid license from the applicant's home state if the applicant's home state awards nonresident licenses to residents of Indiana on the same basis.
(b) A nonresident producer's satisfaction of the nonresident producer's home state's continuing education requirements for licensed insurance producers also satisfies Indiana's continuing education requirements if the non-resident producer's home state recognizes the satisfaction of the non-resident producer's home state's continuing education requirements imposed upon producers from Indiana on the same basis.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-17
Reports of administrative actions or criminal prosecutions against producers
Sec. 17. (a) A producer shall report to the commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in Indiana not more than thirty (30) days after the final disposition of the matter. The report shall include a copy of the order, consent to order, or other relevant legal documents.
(b) Not more than thirty (30) days after an initial pretrial hearing date, a producer shall report to the commissioner any criminal prosecution of the producer initiated in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-18
Issuance of limited lines producer's license without examination
Sec. 18. The commissioner may issue a limited lines producer's license to the following without examination:
(1) A person who is a ticket-selling producer of a common

carrier and who will act only with reference to the issuance of insurance on personal effects carried as baggage, in connection with the transportation provided by such common carrier.
(2) A person who will only negotiate or solicit limited travel accident insurance in transportation terminals.
(3) A limited line credit insurance producer.
(4) A person who will only negotiate or solicit insurance under Class 2(j) of IC 27-1-5-1.
(5) Any person who will negotiate or solicit a kind of insurance that the commissioner finds does not require an examination to demonstrate professional competency.
(6) A person that will sell, solicit, or negotiate only portable electronics insurance as provided in IC 27-1-15.9.
As added by P.L.132-2001, SEC.3. Amended by P.L.4-2012, SEC.2.

IC 27-1-15.6-19
Prearranged funeral insurance
Sec. 19. (a) As used in this section, "prearranged funeral insurance" means insurance that is used to fund any of the following:
(1) A funeral trust under IC 30-2-10 and IC 30-2-13.
(2) Any other arrangement for advance payment of funeral and burial expenses.
(b) A person shall not sell, solicit, or negotiate prearranged funeral insurance unless the person is licensed as either of the following:
(1) An insurance producer with a life qualification under section 7 of this chapter.
(2) A limited lines producer.
(c) A person may be licensed as a limited lines producer to sell only prearranged funeral insurance if the person is:
(1) licensed under IC 25-15-4-3; and
(2) granted a change in status under subsection (d).
(d) If, after a person is licensed under this chapter as an insurance producer with a life qualification, the person wants to limit the person's insurance business solely to the sale of prearranged funeral insurance, the person must:
(1) request the commissioner to issue the person a limited lines producer's license under this chapter; and
(2) show proof of having completed ten (10) hours of continuing education credit approved by the department.
(e) If the commissioner receives a request and proof under subsection (d), the commissioner shall issue a limited lines producer's license, subject to the provisions of this chapter relating to limited lines producer's licenses.
(f) A person issued a limited lines producer's license under subsection (e) may sell only prearranged funeral insurance.
As added by P.L.132-2001, SEC.3. Amended by P.L.1-2002, SEC.107.

IC 27-1-15.6-19.5 Annuities; insurance producer qualifications and training
Sec. 19.5. (a) As used in this section, "annuity" means an annuity that is:
(1) an insurance product under Indiana law; and
(2) solicited individually, regardless of whether the insurance product is classified as an individual annuity or a group annuity.
(b) A person may not sell, solicit, or negotiate an annuity unless the person meets the following requirements:
(1) The person is licensed as:
(A) an insurance producer with a life qualification under section 7(a)(1) of this chapter; or
(B) in the case of a variable annuity, an insurance producer with a variable annuity qualification under section 7(a)(5) of this chapter.
(2) The person has adequate knowledge of an annuity product to recommend the annuity product.
(3) The person complies with the insurer's training standards for annuity products.
(4) The person has completed a single four (4) hour annuity training course that is conducted through a structured setting or self-study method and approved by the department in accordance with the requirements for approval that apply to continuing education courses under IC 27-1-15.7.
As added by P.L.11-2011, SEC.12. Amended by P.L.115-2011, SEC.8.

IC 27-1-15.6-20
Crop hail insurance
Sec. 20. (a) As used in this section, "crop hail insurance" means insurance that is used only in the event of hail related disasters to growing farm crops.
(b) As used in this section, "multi-peril crop insurance" means insurance that is:
(1) used in the event of weather related disasters or insect infestations during the growing season; and
(2) guaranteed by the Federal Crop Insurance Corporation.
(c) To sell multi-peril crop insurance or crop hail insurance, a person must be licensed under this chapter.
(d) If, after a person is licensed under this chapter as an insurance producer, the person wants to limit the person's insurance business solely to the sale of:
(1) multi-peril crop insurance;
(2) crop hail insurance; or
(3) multi-peril crop insurance and crop hail insurance;
the person may request the commissioner to issue to the person a limited lines producer's license under this chapter.
(e) If the commissioner:
(1) receives a request from a person under subsection (d); and
(2) the person shows proof of having completed ten (10) hours of continuing education credit approved by the department; the commissioner shall issue a limited lines producer's license to the person, subject to the provisions of this chapter relating to limited lines producer's licenses.
(f) A person issued a limited lines producer's license under subsection (e) may sell only:
(1) multi-peril crop insurance;
(2) crop hail insurance; or
(3) multi-peril crop insurance and crop hail insurance.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-21
Service of process
Sec. 21. (a) Service of process upon any nonresident producer licensee in any action or proceeding in any court of competent jurisdiction of Indiana arising out of the nonresident producer's insurance business in Indiana may be made by serving the commissioner with appropriate copies thereof and paying to the commissioner a fee of two dollars ($2). The commissioner shall forward a copy of such process by registered or certified mail to the licensee at the licensee's last known address of record or principal place of business, and shall keep a record of all processes so served upon the commissioner.
(b) The service of process under subsection (a) is sufficient if notice of the service and a copy of the process are sent to the licensee at the licensee's last known address of record or principal place of business by registered or certified mail, return receipt requested not more than ten (10) days after the commissioner is served.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-22
Compensation; restrictions
Sec. 22. An insurance producer may not receive compensation for the sale, solicitation, negotiation, or renewal of any insurance policy issued to any person or entity for whom the insurance producer, for a fee, acts as a consultant for that policy unless:
(1) the insurance producer provides to the insured a written agreement in accordance with section 23(c) of this chapter; and
(2) the insurance producer discloses to the insured the following information prior to the sale, solicitation, negotiation, or renewal of any policy:
(A) The fact that the insurance producer will receive compensation for the sale of the policy.
(B) The method of compensation.
As added by P.L.132-2001, SEC.3. Amended by P.L.193-2006, SEC.3.

IC 27-1-15.6-23
Insurance consultant license
Sec. 23. (a) An individual or corporation shall not engage in the business of an insurance consultant until a consultant license has

been issued to the individual or corporation by the commissioner. However, a consultant license is not required for the following:
(1) An attorney licensed to practice law in Indiana acting in the attorney's professional capacity.
(2) A duly licensed insurance producer or surplus lines producer.
(3) A trust officer of a bank acting in the normal course of the trust officer's employment.
(4) An actuary or a certified public accountant who provides information, recommendations, advice, or services in the actuary's or certified public accountant's professional capacity.
(b) An application for a license to act as an insurance consultant shall be made to the commissioner on forms prescribed by the commissioner. An applicant may limit the scope of the applicant's consulting services by stating the limitation in the application. The areas of allowable consulting services are:
(1) Class 1, consulting regarding the kinds of insurance specified in IC 27-1-5-1, Class 1; and
(2) Class 2 and Class 3, consulting regarding the kinds of insurance specified in IC 27-1-5-1, Class 2 and Class 3.
Within a reasonable time after receipt of a properly completed application form, the commissioner shall hold a written examination for the applicant that is limited to the type of consulting services designated by the applicant, and may conduct investigations and propound interrogatories concerning the applicant's qualifications, residence, business affiliations, and any other matter that the commissioner considers necessary or advisable in order to determine compliance with this chapter or for the protection of the public.
(c) For purposes of this subsection, "consultant's fee" does not include a late fee charged under section 24 of this chapter or fees otherwise allowed by law. A consultant shall provide consultant services as outlined in a written agreement. The agreement must be signed by the person receiving services, and a copy of the agreement must be provided to the person receiving services before any services are performed. The agreement must outline the nature of the work to be performed by the consultant and the method of compensation of the consultant. The signed agreement must be retained by the consultant for not less than two (2) years after completion of the services. A copy of the agreement shall be made available to the commissioner. In the absence of an agreement on the consultant's fee, the consultant shall not be entitled to recover a fee in any action at law or in equity.
(d) An individual or corporation shall not concurrently hold a consultant license and an insurance producer's license, surplus lines producer's license, or limited lines producer's license at any time.
(e) A licensed consultant shall not:
(1) employ;
(2) be employed by;
(3) be in partnership with; or
(4) receive any remuneration whatsoever; from a licensed insurance producer, surplus lines producer, or limited lines producer or insurer, except that a consultant may be compensated by an insurer for providing consulting services to the insurer.
(f) A consultant license shall be valid for not longer than twenty-four (24) months and may be renewed and extended in the same manner as an insurance producer's license. The commissioner shall designate on the license the consulting services that the licensee is entitled to perform.
(g) All requirements and standards relating to the denial, revocation, or suspension of an insurance producer's license, including penalties, apply to the denial, revocation, and suspension of a consultant license as nearly as practicable.
(h) A consultant is obligated under the consultant's license to:
(1) serve with objectivity and complete loyalty solely the insurance interests of the consultant's client; and
(2) render the client such information, counsel, and service as within the knowledge, understanding, and opinion, in good faith of the licensee, best serves the client's insurance needs and interests.
(i) The form of a written agreement required by subsection (c) must be filed with the commissioner not less than thirty (30) days before the form is used. If the commissioner does not expressly approve or disapprove the form within thirty (30) days after filing, the form is considered approved. At any time after notice and for cause shown, the commissioner may withdraw approval of a form effective thirty (30) days after the commissioner issues notice that the approval is withdrawn.
As added by P.L.132-2001, SEC.3. Amended by P.L.193-2006, SEC.4.

IC 27-1-15.6-24
Commercial property and casualty insurance
Sec. 24. (a) This section applies to commercial property and casualty insurance coverage described in Class 2 and Class 3 of IC 27-1-5-1.
(b) A licensed insurance producer may charge a commercial insured a reasonable fee to reimburse the insurance producer for expenses incurred by the insurance producer at the specific request of the commercial insured, subject to the following requirements:
(1) Before incurring any expense described in this subsection, the insurance producer must provide written notice to the commercial insured stating that a fee will be charged and setting forth the:
(A) amount of the fee; or
(B) basis for calculating the fee.
(2) The amount of a fee and the basis for calculating a fee may not vary among commercial insureds.
(3) Any fee that is charged must be identified separately from premium and itemized in any bill provided to the commercial

insured.
(c) A licensed insurance producer may charge a commercial insured a reasonable fee for services that are provided at the request of the commercial insured in connection with a policy that provides coverage described in subsection (a) and for which the insurance producer does not receive a commission or other compensation, subject to the following requirements:
(1) Before providing services, the insurance producer must provide to the commercial insured a written description of the services to be provided and the fee for the services.
(2) Any fee that is charged must be identified separately from premium and itemized in any bill provided to the commercial insured.
(d) A licensed insurance producer who acts as a consultant and provides services described in this section shall comply with the requirements of this section and section 23 of this chapter.
(e) A licensed insurance producer may charge a late fee for agency billed accounts or policies that are more than thirty (30) days delinquent. A late fee may not exceed one and three quarters percent (1.75%) per month of the amount due on the due date.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-24.1
Personal property and casualty fees
Sec. 24.1. A licensed insurance producer may charge a reasonable fee for personal lines property and casualty insurance or services related to personal lines property and casualty insurance subject to the following requirements:
(1) The amount of a fee and the basis for calculating a fee may not vary among personal lines insureds.
(2) The amount of a fee is subject to the approval of the commissioner.
As added by P.L.173-2007, SEC.12.

IC 27-1-15.6-25
Representation of a fraternal benefit society
Sec. 25. An individual who performed the functions of a person representing a fraternal benefit society before July 1, 1977, is not required to take an examination, but is entitled to have an insurance producer's license issued to the individual, subject to IC 27-1-15.7 and the requirements of this chapter.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-26
Limited lines producer
Sec. 26. A person who performed the functions of a limited lines producer negotiating or soliciting the type of insurance described in IC 27-1-5-1, Class 2(j) before July 1, 1977, is not required to take an examination, but is entitled to have an insurance producer's license issued to the individual, subject to IC 27-1-15.7 and the requirements

of this chapter.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-27
Solicitor's license
Sec. 27. A person who held a valid solicitor's license on July 1, 1977, is subject to the same rights and responsibilities under a solicitor's license as the rights and responsibilities that were in effect before enactment of this chapter.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-28
Suspension of license
Sec. 28. (a) Upon receiving an order of a court issued under IC 31-14-12-7 or IC 31-16-12-10 (or IC 31-1-11.5-13(m) or IC 31-6-6.1-16(m) before their repeal), the commissioner shall:
(1) suspend a license issued under this chapter to the person who is the subject of the order; and
(2) promptly mail a notice to the last known address of the person who is the subject of the order, stating the following:
(A) That the person's license is suspended beginning five (5) business days after the date the notice is mailed, and that the suspension will terminate not earlier than ten (10) business days after the commissioner receives an order allowing reinstatement from the court that issued the suspension order.
(B) That the person has the right to petition for reinstatement of a license issued under this chapter to the court that issued the order for suspension.
(b) The commissioner shall not reinstate a license suspended under subsection (a) until the commissioner receives an order allowing reinstatement from the court that issued the order for suspension.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-29
Probationary status
Sec. 29. (a) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-32(i), the commissioner shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and:
(A) pays the person's child support arrearage in full;
(B) establishes a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the

commissioner shall place the person on probationary status with respect to a license issued to the person under this chapter.
(3) Explains that the person may contest the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; and
(C) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business days after the commissioner receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(b) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-34(d), the commissioner shall send a notice to the person who is the subject of the order stating the following:
(1) That a license issued to the person under this chapter has been placed on probationary status, beginning five (5) business days after the date the notice was mailed, and that the probation will terminate ten (10) business days after the commissioner receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(2) That if the commissioner is advised by the bureau that the person whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the date the notice is mailed, the commissioner shall suspend the person's license.
(c) If the commissioner receives a notice by the bureau (Title IV-D agency) under IC 31-25-4-32(i) that the person whose license has been placed on probationary status has failed to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the

arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the notice required under subsection (b) is mailed, the commissioner shall suspend the person's license.
(d) The commissioner may not reinstate any license placed on probation or suspended under this section until the commissioner receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
As added by P.L.132-2001, SEC.3. Amended by P.L.145-2006, SEC.164; P.L.103-2007, SEC.8.

IC 27-1-15.6-29.5
Determination of suspension or revocation of license
Sec. 29.5. If the commissioner receives a copy of a final order from the securities commissioner under IC 23-19-6-4(h), the commissioner shall:
(1) determine whether the person who is the subject of the final order is licensed by the department under this chapter; and
(2) if the person is licensed under this chapter, institute proceedings to determine whether the person's license should be suspended or revoked.
The determination under subdivision (2) may be based solely on the final order by the securities commissioner.
As added by P.L.48-2006, SEC.10. Amended by P.L.27-2007, SEC.27.

IC 27-1-15.6-30
Authority to enforce compliance
Sec. 30. The commissioner and the director of the department of financial institutions shall consult with each other and assist each other in enforcing compliance with the provisions of IC 28 concerning the sale of life insurance policies and annuity contracts. The commissioner and the director of the department of financial institutions may jointly conduct investigations, prosecute suits, and take other official action that the commissioner and the director consider appropriate under this section if either the commissioner or the director is empowered to take the action. If the director of the department of financial institutions is informed by a financial institution or its affiliate of a violation or suspected violation of any provision of IC 28 concerning the sale of life insurance policies or annuity contracts or of the insurance laws and rules of Indiana, the director of the department of financial institutions shall timely advise the commissioner of the violation. If the commissioner is informed by a financial institution or its affiliate of a violation or suspected violation of any provision of IC 28 concerning the sale of life insurance policies or annuity contracts or of the insurance laws and rules of Indiana, the commissioner shall timely advise the director of

the department of financial institutions of the violation.
As added by P.L.132-2001, SEC.3. Amended by P.L.1-2002, SEC.108.

IC 27-1-15.6-31
Producers not to be named as beneficiaries
Sec. 31. An insurance producer shall not:
(1) be named a beneficiary of;
(2) become an owner of; or
(3) receive a collateral assignment of;
an individual life insurance policy or individual annuity contract unless the insurance producer has an insurable interest in the life of the insured or annuitant. A beneficiary designation, ownership designation, or collateral assignment made in violation of this section is void.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-32
Fees for licensure
Sec. 32. (a) The department shall adopt rules under IC 4-22-2 to set fees for licensure under this chapter, IC 27-1-15.7, and IC 27-1-15.8.
(b) Insurance producer and limited lines producer license renewal fees are due every two (2) years. The fee charged by the department every two (2) years for a:
(1) resident license is forty dollars ($40); and
(2) nonresident license is ninety dollars ($90).
(c) Consultant renewal fees are due every twenty-four (24) months.
(d) Surplus lines producer renewal fees are due every two (2) years. The fee charged by the department every two (2) years for a:
(1) resident license is eighty dollars ($80); and
(2) nonresident license is one hundred twenty dollars ($120).
(e) The commissioner may issue a duplicate license for any license issued under this chapter. The fee charged by the commissioner for the issuance of a duplicate:
(1) insurance producer license;
(2) surplus lines producer license;
(3) limited lines producer license; or
(4) consultant license;
may not exceed ten dollars ($10).
(f) A fee charged and collected under this section shall be deposited into the department of insurance fund established by IC 27-1-3-28.
As added by P.L.132-2001, SEC.3. Amended by P.L.173-2007, SEC.13; P.L.234-2007, SEC.190.

IC 27-1-15.6-33
Rules
Sec. 33. Except as otherwise provided in section 32 of this

chapter, the commissioner may adopt rules under IC 4-22-2 to carry out the purposes of this chapter.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-34
Hearings
Sec. 34. All hearings held under this chapter are governed by IC 4-21.5-3. The commissioner may appoint members of the commissioner's staff to act as hearing officers for purposes of hearings held under this chapter.
As added by P.L.132-2001, SEC.3.



CHAPTER 15.7. INSURANCE PRODUCER LICENSE RENEWAL

IC 27-1-15.7-1
Applicability of definitions
Sec. 1. The definitions in IC 27-1-15.6-2 apply throughout this chapter.
As added by P.L.132-2001, SEC.4.

IC 27-1-15.7-2
License renewal
Sec. 2. (a) Except as provided in subsection (b), to renew a license issued under IC 27-1-15.6, a resident insurance producer must complete at least twenty-four (24) hours of credit in continuing education courses. An attorney in good standing who is admitted to the practice of law in Indiana and holds a license issued under IC 27-1-15.6 may complete all or any number of hours of continuing education required by this subsection by completing an equivalent number of hours in continuing legal education courses that are related to the business of insurance.
(b) Except as provided in subsection (c), to renew a license issued under IC 27-1-15.6, a limited lines producer with a title qualification under IC 27-1-15.6-7(a)(8) must complete at least seven (7) hours of credit in continuing education courses related to the business of title insurance with at least one (1) hour of instruction in a structured setting or comparable self-study in each of the following:
(1) Ethical practices in the marketing and selling of title insurance.
(2) Title insurance underwriting.
(3) Escrow issues.
(4) Principles of the federal Real Estate Settlement Procedures Act (12 U.S.C. 2608).
An attorney in good standing who is admitted to the practice of law in Indiana and holds a license issued under IC 27-1-15.6 with a title qualification under IC 27-1-15.6-7(a)(8) may complete all or any number of hours of continuing education required by this subsection by completing an equivalent number of hours in continuing legal education courses related to the business of title insurance or any aspect of real property law.
(c) The following insurance producers are not required to complete continuing education courses to renew a license under this chapter:
(1) A limited lines producer who is licensed without

examination under IC 27-1-15.6-18(1) or IC 27-1-15.6-18(2).
(2) A limited line credit insurance producer.
(3) A nonresident limited lines producer with a title qualification:
(A) whose home state requires continuing education for a title qualification; and
(B) who has met the continuing education requirements described in clause (A).
(d) To satisfy the requirements of subsection (a) or (b), a licensee may use only those credit hours earned in continuing education courses completed by the licensee:
(1) after the effective date of the licensee's last renewal of a license under this chapter; or
(2) if the licensee is renewing a license for the first time, after the date on which the licensee was issued the license under this chapter.
(e) If an insurance producer receives qualification for a license in more than one (1) line of authority under IC 27-1-15.6, the insurance producer may not be required to complete a total of more than twenty-four (24) hours of credit in continuing education courses to renew the license.
(f) Except as provided in subsection (g), a licensee may receive credit only for completing continuing education courses that have been approved by the commissioner under section 4 of this chapter.
(g) A licensee who teaches a course approved by the commissioner under section 4 of this chapter shall receive continuing education credit for teaching the course.
(h) When a licensee renews a license issued under this chapter, the licensee must submit:
(1) a continuing education statement that:
(A) is in a format authorized by the commissioner;
(B) is signed by the licensee under oath; and
(C) lists the continuing education courses completed by the licensee to satisfy the continuing education requirements of this section; and
(2) any other information required by the commissioner.
(i) A continuing education statement submitted under subsection (h) may be reviewed and audited by the department.
(j) A licensee shall retain a copy of the original certificate of completion received by the licensee for completion of a continuing education course.
(k) A licensee who completes a continuing education course that:
(1) is approved by the commissioner under section 4 of this chapter;
(2) is held in a classroom setting; and
(3) concerns ethics;
shall receive continuing education credit not to exceed four (4) hours in a renewal period.
As added by P.L.132-2001, SEC.4. Amended by P.L.1-2002, SEC.109; P.L.64-2004, SEC.25; P.L.60-2005, SEC.1; P.L.73-2006,

SEC.1; P.L.173-2007, SEC.14; P.L.11-2011, SEC.13; P.L.81-2012, SEC.4.

IC 27-1-15.7-2.5
Waiver of licensure and continuing education requirements
Sec. 2.5. The commissioner shall, not later than September 1, 2005, establish a policy to allow a waiver of the:
(1) continuing education requirements of this chapter; and
(2) license renewal requirements of IC 27-1-15.6 and this chapter;
for an insurance producer who is serving on active duty in the armed forces of the United States in an area designated as a combat zone by the President of the United States.
As added by P.L.56-2005, SEC.1 and P.L.60-2005, SEC.2.

IC 27-1-15.7-3
Extension for continuing education requirements
Sec. 3. (a) The commissioner may grant an extension for complying with the continuing education requirement set forth in section 2 of this chapter.
(b) To receive an extension under this section, a licensee must:
(1) file a request with the commissioner on a form provided by the commissioner; and
(2) submit with the request an extension fee of twenty-five dollars ($25) for deposit in the department of insurance fund under IC 27-1-3-28.
(c) After a licensee files a request for an extension, the license of the licensee remains in effect until the commissioner makes a decision on the request.
(d) If the commissioner denies a licensee's request for an extension, the licensee must complete continuing education requirements set forth in section 2 of this chapter within ninety (90) days after the commissioner notifies the licensee of the denial.
As added by P.L.132-2001, SEC.4. Amended by P.L.81-2012, SEC.5.

IC 27-1-15.7-4
Approval of continuing education courses
Sec. 4. (a) The commissioner shall approve and disapprove continuing education courses after considering recommendations made by the insurance producer education and continuing education advisory council created under section 6 of this chapter.
(b) The commissioner may not approve a course under this section if the course:
(1) is designed to prepare an individual to receive an initial license under this chapter;
(2) concerns only routine, basic office skills, including filing, keyboarding, and basic computer skills;
(3) concerns sales promotion and sales techniques;
(4) concerns motivation, psychology, or time management; or
(5) may be completed by a licensee without supervision by an

instructor, unless the course involves an examination process that is:
(A) completed and passed by the licensee as determined by the provider of the course; and
(B) approved by the commissioner.
(c) The commissioner shall approve a course under this section that is submitted for approval by an insurance trade association or professional insurance association if:
(1) the objective of the course is to educate a manager or an owner of a business entity that is required to obtain an insurance producer license under IC 27-1-15.6-6(d);
(2) the course teaches insurance producer management and is designed to result in improved efficiency in insurance producer operations, systems use, or key functions;
(3) the course is designed to benefit consumers; and
(4) the course is not described in subsection (b).
(d) Approval of a continuing education course under this section shall be for a period of not more than two (2) years.
(e) A prospective provider of a continuing education course shall pay:
(1) a fee of forty dollars ($40) for each course submitted for approval of the commissioner under this section; or
(2) an annual fee of five hundred dollars ($500) not later than January 1 of a calendar year, which entitles the prospective provider to submit an unlimited number of courses for approval of the commissioner under this section during the calendar year.
The commissioner may waive all or a portion of the fee for a course submitted under a reciprocity agreement with another state for the approval or disapproval of continuing education courses. Fees collected under this subsection shall be deposited in the department of insurance fund established under IC 27-1-3-28.
(f) The commissioner shall adopt rules under IC 4-22-2 to establish procedures for approving continuing education courses.
As added by P.L.132-2001, SEC.4. Amended by P.L.57-2005, SEC.1.

IC 27-1-15.7-5
Certified prelicensing courses of study
Sec. 5. (a) To qualify as a certified prelicensing course of study for purposes of IC 27-1-15.6-6, an insurance producer program of study must meet all of the following criteria:
(1) Be conducted or developed by an:
(A) insurance trade association;
(B) accredited college or university;
(C) educational organization certified by the insurance producer education and continuing education advisory council; or
(D) insurance company licensed to do business in Indiana.
(2) Provide for self-study or instruction provided by an approved instructor in a structured setting, as follows:
(A) For life insurance producers, not less than twenty (20)

hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana; and
(iii) principles of life insurance.
(B) For health insurance producers, not less than twenty (20) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana; and
(iii) principles of health insurance.
(C) For life and health insurance producers, not less than forty (40) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana;
(iii) principles of life insurance; and
(iv) principles of health insurance.
(D) For property and casualty insurance producers, not less than forty (40) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana;
(iii) principles of property insurance; and
(iv) principles of liability insurance.
(E) For personal lines producers, a minimum of twenty (20) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana; and
(iii) principles of property and liability insurance applicable to coverages sold to individuals and families for primarily noncommercial purposes.
(F) For title insurance producers, not less than ten (10) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of title insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana; (iii) principles of title insurance, including underwriting and escrow issues; and
(iv) principles of the federal Real Estate Settlement Procedures Act (12 U.S.C. 2608).
(G) For annuity product producers, not less than four (4) hours of instruction in a structured setting or comparable self-study on:
(i) types and classifications of annuities;
(ii) identification of the parties to an annuity;
(iii) the manner in which fixed, variable, and indexed annuity contract provisions affect consumers;
(iv) income taxation of qualified and non-qualified annuities;
(v) primary uses of annuities; and
(vi) appropriate sales practices, replacement, and disclosure requirements.
(3) Instruction provided in a structured setting must be provided only by individuals who meet the qualifications established by the commissioner under subsection (b).
(b) The commissioner, after consulting with the insurance producer education and continuing education advisory council, shall adopt rules under IC 4-22-2 prescribing the criteria that a person must meet to render instruction in a certified prelicensing course of study.
(c) The commissioner shall adopt rules under IC 4-22-2 prescribing the subject matter that an insurance producer program of study must cover to qualify for certification as a certified prelicensing course of study under this section.
(d) The commissioner may make recommendations that the commissioner considers necessary for improvements in course materials.
(e) The commissioner shall designate a program of study that meets the requirements of this section as a certified prelicensing course of study for purposes of IC 27-1-15.6-6.
(f) For each person that provides one (1) or more certified prelicensing courses of study, the commissioner shall annually determine, of all individuals who received classroom instruction in the certified prelicensing courses of study provided by the person, the percentage who passed the examination required by IC 27-1-15.6-5. The commissioner shall determine only one (1) passing percentage under this subsection for all lines of insurance described in IC 27-1-15.6-7(a) for which the person provides classroom instruction in certified prelicensing courses of study.
(g) The commissioner may, after notice and opportunity for a hearing, do the following:
(1) Withdraw the certification of a course of study that does not maintain reasonable standards, as determined by the commissioner for the protection of the public.
(2) Disqualify a person that is currently qualified under subsection (b) to render instruction in a certified prelicensing

course of study from rendering the instruction if the passing percentage calculated under subsection (f) is less than forty-five percent (45%).
(h) Current course materials for a prelicensing course of study that is certified under this section must be submitted to the commissioner upon request, but not less frequently than once every three (3) years.
As added by P.L.132-2001, SEC.4. Amended by P.L.64-2004, SEC.26; P.L.11-2011, SEC.14; P.L.115-2011, SEC.9; P.L.81-2012, SEC.6.

IC 27-1-15.7-6
Insurance producer education and continuing education advisory council
Sec. 6. (a) As used in this section, "council" refers to the insurance producer education and continuing education advisory council created under subsection (b).
(b) The insurance producer education and continuing education advisory council is created within the department. The council consists of the commissioner and fifteen (15) members appointed by the governor as follows:
(1) Two (2) members recommended by the Professional Insurance Agents of Indiana.
(2) Two (2) members recommended by the Independent Insurance Agents of Indiana.
(3) Two (2) members recommended by the Indiana Association of Insurance and Financial Advisors.
(4) Two (2) members recommended by the Indiana State Association of Health Underwriters.
(5) Two (2) representatives of direct writing or exclusive producer's insurance companies.
(6) One (1) representative of the Association of Life Insurance Companies.
(7) One (1) member recommended by the Insurance Institute of Indiana.
(8) One (1) member recommended by the Indiana Land Title Association.
(9) Two (2) other individuals.
(c) Members of the council serve for a term of three (3) years. Members may not serve more than two (2) consecutive terms.
(d) Before making appointments to the council, the governor must:
(1) solicit; and
(2) select appointees to the council from;
nominations made by organizations and associations that represent individuals and corporations selling insurance in Indiana.
(e) The council shall meet at least semiannually.
(f) A member of the council is entitled to the minimum salary per diem provided under IC 4-10-11-2.1(b). A member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the

state travel policies and procedures established by the state department of administration and approved by the state budget agency.
(g) The council shall review and make recommendations to the commissioner with respect to course materials, curriculum, and credentials of instructors of each prelicensing course of study for which certification by the commissioner is sought under section 5 of this chapter and shall make recommendations to the commissioner with respect to educational requirements for insurance producers.
(h) A member of the council or designee of the commissioner shall be permitted access to any classroom while instruction is in progress to monitor the classroom instruction.
(i) The council shall make recommendations to the commissioner concerning the following:
(1) Continuing education courses for which the approval of the commissioner is sought under section 4 of this chapter.
(2) Rules proposed for adoption by the commissioner that would affect continuing education.
As added by P.L.132-2001, SEC.4. Amended by P.L.64-2004, SEC.27; P.L.73-2006, SEC.2.

IC 27-1-15.7-7
Rules
Sec. 7. The commissioner may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.132-2001, SEC.4.

IC 27-1-15.7-8
Hearings
Sec. 8. All hearings held under this chapter are governed by IC 4-21.5-3. The commissioner may appoint members of the commissioner's staff to act as hearing officers for purposes of hearings held under this chapter.
As added by P.L.132-2001, SEC.4.



CHAPTER 15.8. SURPLUS LINES PRODUCERS

IC 27-1-15.8-2
Other provisions applicable to licensure of surplus lines producers
Sec. 2. The following provisions of IC 27-1-15.6 apply to licensure of surplus lines producers under this chapter:
(1) IC 27-1-15.6-5.
(2) IC 27-1-15.6-6.
(3) IC 27-1-15.6-8 through IC 27-1-15.6-13.
(4) IC 27-1-15.6-15 through IC 27-1-15.6-17.
(5) IC 27-1-15.6-21.
(6) IC 27-1-15.6-32 through IC 27-1-15.6-34.
As added by P.L.132-2001, SEC.5.

IC 27-1-15.8-3
Qualifications for license
Sec. 3. (a) A surplus lines producer may receive qualification for a license in one (1) or more of the kinds of insurance defined in Class 2 and Class 3 of IC 27-1-5-1 from insurers that are authorized to do business in one (1) or more states of the United States of America but are not authorized to do business in Indiana whenever, after diligent effort, as determined to the satisfaction of the department, the licensee is unable to procure the amount of insurance desired from insurers authorized and licensed to do business in Indiana.
(b) An applicant for a surplus lines producer's license must be licensed in Indiana as an insurance producer qualified as to the line or lines of insurance to be written.
As added by P.L.132-2001, SEC.5.

IC 27-1-15.8-4
Percent of gross premiums remitted to department; affidavit and financial statement filed with department
Sec. 4. (a) In addition to all other charges, fees, and taxes that may be imposed by law, a surplus lines producer licensed under this chapter shall, on or before February 1 and August 1 of each year, collect from the insured and remit to the department for the use and benefit of the state of Indiana an amount equal to two and one-half percent (2 1/2%) of all gross premiums upon all policies and contracts procured by the surplus lines producer under the provisions of this section during the preceding six (6) month period ending December 31 and June 30, respectively. The declarations page of a policy referred to in this subsection must itemize the amounts of all charges for taxes, fees, and premiums. (b) A licensed surplus lines producer shall execute and file with the department of insurance on or before the twentieth day of each month an affidavit that specifies all transactions, policies, and contracts procured during the preceding calendar month, including:
(1) the description and location of the insured property or risk and the name of the insured;
(2) the gross premiums charged in the policy or contract;
(3) the name and home office address of the insurer whose policy or contract is issued, and the kind of insurance effected; and
(4) a statement that:
(A) the licensee, after diligent effort, was unable to procure from any insurer authorized to transact the particular class of insurance business in Indiana the full amount of insurance required to protect the insured; and
(B) the insurance placed under this chapter is not placed for the purpose of procuring it at a premium rate lower than would be accepted by an insurer authorized and licensed to transact insurance business in Indiana.
(c) A licensed surplus lines producer shall file with the department, not later than March 31 of each year, the financial statement, dated as of December 31 of the preceding year, of each unauthorized insurer from whom the surplus lines producer has procured a policy or contract. The insurance commissioner may, in the commissioner's discretion, after reviewing the financial statement of the unauthorized insurer, order the surplus lines producer to cancel an unauthorized insurer's policies and contracts if the commissioner is of the opinion that the financial statement or condition of the unauthorized insurer does not warrant continuance of the risk.
(d) A licensed surplus lines producer shall keep a separate account of all business transacted under this section. The account may be inspected at any time by the commissioner or the commissioner's deputy or examiner.
(e) An insurer that issues a policy or contract to insure a risk under this section is considered to have appointed the commissioner as the insurer's attorney upon whom process may be served in Indiana in any suit, action, or proceeding based upon or arising out of the policy or contract.
(f) The commissioner may revoke or refuse to renew a surplus lines producer's license for failure to comply with this section.
(g) A surplus lines producer licensed under this chapter may accept and place policies or contracts authorized under this section for an insurance producer duly licensed in Indiana, and may compensate the insurance producer even though the insurance producer is not licensed under this chapter.
(h) If a surplus lines producer does not remit an amount due to the department within the time prescribed in subsection (a), the commissioner shall assess the surplus lines producer a penalty of ten percent (10%) of the amount due. The commissioner shall assess a further penalty of an additional one percent (1%) of the amount due

for each month or portion of a month that any amount due remains unpaid after the first month. Penalties assessed under this subsection are payable by the surplus lines producer and are not collectible from an insured.
As added by P.L.132-2001, SEC.5. Amended by P.L.160-2003, SEC.2; P.L.173-2007, SEC.15.



CHAPTER 15.9. PORTABLE ELECTRONICS INSURANCE

IC 27-1-15.9-2
"Customer"
Sec. 2. As used in this chapter, "customer" means a person who purchases portable electronics.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-3
"Insured customer"
Sec. 3. As used in this chapter, "insured customer" means a customer who purchases insurance under a portable electronics insurance policy that is issued to a vendor.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-4
"Location"
Sec. 4. As used in this chapter, "location" means:
(1) a geographic site in Indiana; or
(2) an Internet web site, a call center site, or a similar site;
that is intended to be used by Indiana residents to engage in portable electronics transactions.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-5
"Portable electronics"
Sec. 5. (a) As used in this chapter, "portable electronics" means electronic devices that are portable in nature.
(b) The term includes accessories, wireless services, and other services related to the use of a device described in subsection (a).
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-6
"Portable electronics insurance"
Sec. 6. (a) As used in this chapter, "portable electronics insurance" means insurance that provides coverage for the repair or replacement of portable electronics, including coverage for loss, theft, inoperability due to mechanical failure, malfunction, damage, or other similar causes of loss.
(b) The term does not include the following:
(1) A service contract or extended warranty that provides coverage for repair, replacement, or maintenance only to address operational or structural failure caused by: (A) a defect in materials or workmanship;
(B) accidental damage from a power surge; or
(C) normal wear and tear.
(2) A policy of insurance that covers a seller's or manufacturer's obligations under a warranty.
(3) Any of the following:
(A) A homeowner's insurance policy.
(B) A renter's insurance policy.
(C) A private passenger automobile insurance policy.
(D) A commercial multi-peril insurance policy.
(E) An insurance policy that provides coverage similar to the insurance provided by a policy described in clauses (A) through (D).
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-7
"Portable electronics transaction"
Sec. 7. As used in this chapter, "portable electronics transaction" means the sale or lease of portable electronics.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-8
"Supervising entity"
Sec. 8. As used in this chapter, "supervising entity" means a business entity that:
(1) is an:
(A) insurer; or
(B) insurance producer;
that is licensed under this title; and
(2) issues, or is appointed by the insurer that issues, a portable electronics insurance policy that is sold, solicited, or negotiated by a vendor;
to supervise the activities of the vendor related to the portable electronics insurance policy.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-9
"Vendor"
Sec. 9. As used in this chapter, "vendor" means a business entity that directly or indirectly engages in portable electronics transactions.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-10
Limited lines license required; authorization; training requirements; representation as limited lines producer
Sec. 10. (a) A vendor shall not sell, solicit, or negotiate portable electronics insurance unless the vendor holds a limited lines license issued under IC 27-1-15.6 to sell, solicit, or negotiate portable electronics insurance. (b) A limited lines license required by subsection (a) authorizes each of the following to sell, solicit, or negotiate portable electronics insurance to a customer at each of a vendor's locations:
(1) The vendor.
(2) Each of the vendor's employees or authorized representatives, regardless of whether the employee or authorized representative is individually licensed under IC 27-1-15.6, if the insurer that issues the portable electronics insurance directly supervises or appoints a supervising entity to supervise:
(A) the administration of the portable electronics insurance sold by the vendor; and
(B) a training program for the employees and authorized representatives.
(c) The following apply to a training program described in subsection (b):
(1) The training must be provided to any employee or authorized representative who is directly engaged in the sale, solicitation, or negotiation of portable electronics insurance.
(2) Initial training of an employee or authorized representative:
(A) must be provided before the employee or authorized representative engages in the sale, solicitation, or negotiation of portable electronics insurance; and
(B) may be provided in electronic form.
(3) Continuing training of an employee or authorized representative:
(A) must be provided on a periodic basis; and
(B) may be provided in electronic or another form.
(4) The training must be developed and overseen by employees of the supervising entity who are licensed as insurance producers under IC 27-1-15.6 with the qualifications described in IC 27-1-15.6-7(a)(3) and IC 27-1-15.6-7(a)(4).
(5) The training must provide basic instruction concerning the:
(A) portable electronics insurance offered to customers of the vendor; and
(B) disclosures required by section 12 of this chapter.
(d) An employee or authorized representative of a vendor shall not advertise, represent, or otherwise profess to be an insurance producer other than a limited lines producer licensed under IC 27-1-15.6.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-11
Supervising entity location registry; examination
Sec. 11. (a) A supervising entity shall:
(1) maintain a registry of locations described in section 10(b) of this chapter; and
(2) make the registry available for examination by the commissioner during the supervising entity's regular business hours.
(b) The commissioner shall, at least ten (10) days before the

examination is conducted, provide to a supervising entity written notice of an examination described in subsection (a).
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-12
Written materials; content
Sec. 12. (a) A vendor shall, at each location where portable electronics insurance is sold, solicited, or negotiated, make available to customers written materials concerning the portable electronics insurance.
(b) The written materials available under subsection (a) must do all the following:
(1) Disclose that portable electronics insurance may duplicate coverage already provided under a customer's homeowner's insurance policy, renter's insurance policy, or other coverage.
(2) State that the customer may purchase or lease portable electronics regardless of whether the customer also purchases portable electronics insurance.
(3) Summarize the material terms of each portable electronics insurance policy under which insurance is available from the vendor, including all the following:
(A) The identity of the insurer that issues the portable electronics insurance policy.
(B) The identity of any supervising entity.
(C) The amount of any applicable deductible and the manner by which the deductible is paid.
(D) The benefits of the portable electronics insurance.
(E) The key terms and conditions, including whether portable electronics may be repaired or replaced with:
(i) reconditioned; or
(ii) nonoriginal;
manufacturer equipment of a make or model that is similar to the portable electronics.
(4) Summarize the process for filing a claim, including:
(A) a description of the manner by which to return portable electronics; and
(B) the maximum fee applicable if the customer fails to comply with any applicable equipment return requirement.
(5) State that an insured customer may cancel the portable electronics insurance at any time and the person who pays the premium will receive a refund of unearned premium.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-13
Coverage availability
Sec. 13. Portable electronics insurance may be sold:
(1) for any period; and
(2) under:
(A) an individual policy; or
(B) a group or master policy issued to a vendor to provide

insurance for the vendor's customers.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-14
Eligibility and underwriting standards
Sec. 14. The:
(1) insurer that issues a portable electronics insurance policy; or
(2) supervising entity that supervises a vendor with respect to a portable electronics insurance policy;
shall establish eligibility and underwriting standards for each portable electronics insurance policy that is sold, solicited, or negotiated by a vendor.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-15
Charges; funds
Sec. 15. The following apply to charges for portable electronics insurance:
(1) The charges may be billed and collected by the vendor.
(2) If the insurance cost is not included in the cost associated with the purchase or lease of portable electronics, the insurance cost must be separately itemized on the insured customer's bill.
(3) If the insurance cost is included in the cost associated with the purchase or lease of portable electronics, the vendor shall clearly and conspicuously disclose to the insured customer that the portable electronics insurance cost is included with the cost of the portable electronics.
(4) A vendor that bills and collects the charges shall maintain collected funds in a segregated account unless the:
(A) insurer that issues the portable electronics insurance policy authorizes the vendor to hold the funds in an alternative manner; and
(B) vendor remits the funds to the supervising entity less than sixty (60) days after the vendor receives the funds.
(5) All funds received by the vendor from an insured customer for the sale of portable electronics insurance are considered to be funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer.
(6) A vendor may receive from an insurer compensation for billing and collection services.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-16
Violations
Sec. 16. (a) This section supplements and does not limit the actions that may be taken by the commissioner for a violation under IC 27-1-15.6.
(b) If a vendor or an employee or authorized representative of a vendor violates this chapter, the commissioner may do any of the

following:
(1) After notice and hearing, impose on the vendor a civil penalty of not less than fifty dollars ($50) and not more than ten thousand dollars ($10,000).
(2) After notice and hearing, impose other penalties that the commissioner considers necessary and reasonable, including:
(A) suspending the privilege of transacting portable electronics insurance under this chapter at specific locations where violations have occurred; and
(B) suspending or revoking the ability of an individual employee or authorized representative to act under the vendor's limited lines producer license.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-17
Insurer requirements; notices; termination
Sec. 17. (a) To the extent that this section conflicts with any other provision of IC 27 that applies to an insurer, this section is controlling.
(b) The following apply to an insurer that issues a portable electronics insurance policy:
(1) Except as provided in subdivisions (3) and (4), an insurer shall provide written notice to a vendor and an insured customer at least thirty (30) days before terminating or otherwise changing the terms and conditions of a portable electronics insurance policy.
(2) An insurer that changes the terms and conditions as described in subdivision (1) shall provide to the vendor and insured customer:
(A) a revised policy, endorsement, or certificate;
(B) an updated brochure; or
(C) other evidence of the change;
including a summary of material changes.
(3) If an insurer discovers fraud or material misrepresentation by an insured customer in:
(A) obtaining portable electronics insurance; or
(B) presenting a claim under the portable electronics insurance;
the insurer may, not less than fifteen (15) days after providing written notice to the insured customer, terminate the insured customer's portable electronics insurance.
(4) An insurer may immediately terminate an insured customer's portable electronics insurance for the following reasons:
(A) Nonpayment of premiums.
(B) The insured customer no longer has active service with the vendor.
(C) The:
(i) insured customer has exhausted any aggregate limit of liability under the terms of the portable electronics insurance policy; and (ii) insurer has sent written notice of the termination to the insured customer.
(5) If portable electronics insurance is terminated by a vendor, the vendor shall, at least thirty (30) days before the effective date of the termination, deliver written notice of the termination, including notice of the effective date of the termination, to each insured customer.
(6) Written notice required by this chapter may be delivered as follows:
(A) By United States mail to:
(i) a vendor at the mailing address specified by the vendor for delivery of written notice; and
(ii) an insured customer at the insured customer's last known mailing address;
that is on file with the insurer.
(B) By electronic mail to:
(i) a vendor at the vendor's electronic mail address specified by the vendor for delivery of written notice; and
(ii) an insured customer at the insured customer's last known electronic mail address provided by the insured customer to the insurer or vendor.
An insured customer's provision of an electronic mail address to an insurer or a vendor is considered to be consent from the insured customer to receive written notices by electronic mail. An insurer and a vendor shall maintain proof that a written notice sent by electronic mail was sent.
(7) A written notice required by this chapter that is delivered by a supervising entity appointed by an insurer on behalf of the insurer or vendor is considered to have been delivered by the insurer or vendor.
As added by P.L.4-2012, SEC.3.

IC 27-1-15.9-18
Application for limited lines producer license
Sec. 18. (a) A vendor shall apply for a limited lines producer license required by this chapter by filing a sworn application for the license with the commissioner on forms prescribed and furnished by the commissioner.
(b) An application filed under subsection (a) must include the following information:
(1) Except as provided in subdivision (2), the name, residence address, and other information required by the commissioner for an employee or officer of the vendor who is designated by the vendor as the individual who is responsible for the vendor's compliance with this chapter.
(2) If the vendor derives more than fifty percent (50%) of the vendor's revenue from the sale of portable electronics insurance, the name, residence address, and other information required by the commissioner for each officer, director, and shareholder of record that has beneficial ownership of at least ten percent

(10%) of any class of securities registered by the vendor under federal securities law.
(3) The physical address of the vendor's home office.
As added by P.L.4-2012, SEC.3.



CHAPTER 16. REPEALED



CHAPTER 17. ADMISSION OF FOREIGN AND ALIEN COMPANIES TO TRANSACT BUSINESS IN INDIANA

IC 27-1-17-2
Equality of treatment between domestic companies and foreign or alien companies; exception
Sec. 2. No foreign or alien company shall be admitted for the purpose of transacting any kind or kinds of insurance business in this state, the transaction of which by a domestic company is not permitted by the laws of this state; provided, however, that where a foreign or alien company whose charter provides for the transaction of the kind or kinds of insurance described in more than one (1) class of IC 27-1-5-1 has been transacting business in this state under a certificate of authority issued by the insurance department or insurance commissioner prior to March 8, 1935, such company may be issued a certificate of authority under the provisions of this article to make the kind or kinds of insurance provided by its charter. A foreign or alien insurance company admitted to do an insurance business in this state shall have the same but no greater rights and privileges than a domestic company.
(Formerly: Acts 1935, c.162, s.227.) As amended by P.L.252-1985, SEC.72.

IC 27-1-17-3
Name
Sec. 3. No foreign or alien insurance company shall be admitted to do business in this state having a name which, at the date of such admission, could not be taken by a domestic corporation under the provisions of IC 27-1-6-3, except that the name of a foreign or alien insurance company need not include the word "company", "corporation", "incorporated", or "mutual", or one (1) of the abbreviations thereof, nor the word "insurance" or the word "assurance" provided the name of such company is authorized by the laws of the state or territory of its organization or domicile and provided such name does not negate the characteristic of such company as an insurance company. No such foreign or alien insurance company after it has been admitted shall, by amendment

to its charter, assume any name which, at the date of the filing of such amendment as provided in this chapter, could not be taken by a domestic corporation under the provisions of IC 27-1-6-3.
(Formerly: Acts 1935, c.162, s.228; Acts 1969, c.164, s.7.) As amended by P.L.252-1985, SEC.73.

IC 27-1-17-4
Documents required for admittance
Sec. 4. Whenever a foreign or an alien insurance company desires to be admitted to do an insurance business in this state, it shall execute in the English language and present the following to the department, at its office, accompanied by the fees prescribed by law:
(1) A copy of its articles of incorporation or association, with all amendments thereto, duly authenticated by the proper officer of the state, country, province, or government wherein it is incorporated or organized, or the state in which it is domiciled in the United States.
(2) An application for admission, executed in the manner provided in this chapter, setting forth:
(A) the name of such company;
(B) the location of its principal office or place of business without this state;
(C) the names of the states in which it has been admitted or qualified to do business;
(D) the character of insurance business under its articles of incorporation or association which it intends to transact in this state, which must conform to the class or classes set forth in the provisions of IC 27-1-5-1;
(E) the total authorized capital stock of the company and the amount thereof issued and outstanding, and the surplus required of such company by the laws of the state, country, province, or government under which it is organized, or the state in which it is domiciled in the United States, if a stock company, which shall equal at least the requirements set forth in section 5(a) of this chapter;
(F) the total amount of assets and the surplus of assets over all its liabilities, if other than a stock company, which shall equal at least the requirements set forth in section 5(b) of this chapter;
(G) if an alien company, the surplus of assets invested according to the laws of the state in the United States where it has its deposit, which shall equal at least the requirements set forth in section 5(c) of this chapter; and
(H) such further and additional information as the department may from time to time require.
The application shall be signed in duplicate, in the form prescribed by the department, by the president or a vice president and the secretary or an assistant secretary of the corporation, and verified under oath by the officers signing the same. (3) A statement of its financial condition and business, in the form prescribed by law for annual statements, signed and sworn to by the president or secretary or other principal officers of the company; provided, however, that an alien company shall also furnish a separate statement comprising only its condition and business in the United States, which shall be signed and sworn to by its United States manager.
(4) A copy of the last report of examination certified to by the insurance commissioner or other proper supervisory official of the state in which such company is domiciled; provided, however, that the commissioner may cause an examination to be made of the condition and affairs of such company before authority to transact business in this state is given.
(5) A certificate from the proper official of the state, country, province, or government wherein it is incorporated or organized, or the state in which it is domiciled in the United States, that it is duly organized or incorporated under those laws and authorized to make the kind or kinds of insurance which it proposes to make in this state.
(6) A copy of its bylaws or regulations, if any, certified to by the secretary or similar officer of the insurance company.
(7) A duly executed power of attorney in a form prescribed by the department which constitutes and appoints an individual or a corporate resident of Indiana, or an authorized Indiana insurer, as the insurance company's agent, its true and lawful attorney upon whom, except as provided in section 4.2 of this chapter, all lawful processes in any action in law or in equity against it shall be served. Such power of attorney shall contain an agreement by the insurance company that any lawful process against it which may be served upon the agent as its attorney shall be of the same force and validity as if served upon the insurance company and that such power of attorney shall continue in force and be irrevocable so long as any liability of the insurance company remains outstanding in this state. Such power of attorney shall be executed by the president and secretary of the insurance company or other duly authorized officers under its seal and shall be accompanied by a certified copy of the resolution of the board of directors of the company making said appointment and authorizing the execution of said power of attorney. Service of any lawful process shall be by delivering to and leaving with the agent two (2) copies of such process, with copy of the pertinent complaint attached. The agent shall forthwith transmit to the defendant company at its last known principal place of business by registered or certified mail, return receipt requested, one (1) of the copies of such process, with complaint attached, the other copy to be retained in a record which shall show all process served upon and transmitted by him. Such service shall be sufficient provided the returned receipt or, if the defendant company shall refuse to accept such mailing, the registered mail together with an

affidavit of plaintiff or his attorney stating that service was made upon the agent and forwarded as above set forth but that such mail was returned by the post office department is filed with the court. The agent shall make information and receipts available to plaintiff, defendant or their attorneys. No plaintiff or complainant shall be entitled to a judgment by default based on service authorized by this section until the expiration of at least thirty (30) days from the date on which either the post office receipt or the unclaimed mail together with affidavit is filed with the court. Nothing in this section shall limit or abridge the right to serve any process, notice or demand upon any company in any other manner permitted by law.
(8) Proof which satisfies the department that it has complied with the financial requirements imposed in this chapter upon foreign and alien insurance companies which transact business in this state and that it is entitled to public confidence and that its admission to transact business in this state will not be prejudicial to public interest.
(Formerly: Acts 1935, c.162, s.229; Acts 1967, c.127, s.5.) As amended by P.L.252-1985, SEC.74; P.L.130-1994, SEC.25; P.L.116-1994, SEC.35; P.L.268-1999, SEC.6; P.L.126-2001, SEC.2; P.L.193-2006, SEC.5.

IC 27-1-17-4.2
Service of process in action on surety bonds
Sec. 4.2. (a) A foreign or alien insurance company that provides a surety bond that is required or permitted under the law of the United States shall execute a power of attorney in a form prescribed by the department irrevocably appointing the commissioner as the insurance company's agent for service of process in an action on the surety bond if the:
(1) surety bond was provided in Indiana; and
(2) service of process under this section is in addition to another method of service of process authorized by law or court rule.
(b) Service of process under this section has the same effect as personal service on the insurance company.
(c) Upon receipt of process described in this section, the commissioner shall forward the process to the resident agent designated by the insurance company under section 4(7) of this chapter.
(d) The commissioner may adopt rules under IC 4-22-2 to establish reasonable fees for the acceptance of process described in this section. Fees collected under rules adopted under this subsection must be deposited in the department of insurance fund established by IC 27-1-3-28.
As added by P.L.193-2006, SEC.6.

IC 27-1-17-5
Capital and surplus or surplus of assets over liabilities; investment of surplus Sec. 5. (a) Every foreign insurance company authorized to do business in this state shall have, in the case of a stock company, at least the capital and surplus required of a domestic insurance company which makes the same kind or kinds of insurance.
(b) Every foreign insurance company authorized to do business in this state shall have, in the case of other than a stock company, at least the assets with a surplus of assets over all liabilities required of a domestic insurance company which makes the same kind or kinds of insurance, and an additional contingent liability of its policyholders equal to not less than the cash premium expressed in the policies in force, if such contingent liability is required of a like domestic insurance company.
(c) Every alien insurance company authorized to do business in this state shall have the surplus of assets invested according to the laws of the state in the United States, wherein it has its deposit, held in the United States in trust for the benefit and security of all its policyholders and creditors in the United States, over all its liabilities in the United States, of an amount equal to the surplus of assets required of a like domestic insurance company.
(Formerly: Acts 1935, c.162, s.230.)

IC 27-1-17-6
Deposit
Sec. 6. Every alien company shall deposit with the department securities of the amount and value of one hundred thousand dollars ($100,000) invested in the classes of securities in which insurance companies are permitted by the laws of this state to make investments, or, satisfy the department that it has on deposit with the proper official of a state of the United States, authorized by the laws of such state to accept such deposit, securities of the amount and value of one hundred thousand dollars ($100,000), of the classes in which like insurance companies of such state are permitted to make their investments, for the benefit and security of all its policyholders and creditors in the United States, and the company shall file with the department the certificate of such official of any such deposit held by him.
(Formerly: Acts 1935, c.162, s.231.)

IC 27-1-17-7
Trustees of assets of alien insurer
Sec. 7. The directors of an alien company may appoint citizens or corporations of the United States, approved by the commissioner, as its trustees to hold funds and assets in trust for the benefit of the policyholders and creditors of the company in the United States. A certified copy of the record of such appointment and of the deed of trust shall be filed with the commissioner, who may examine such trustees and any officers and agents, books and papers of the company in the same manner as he may examine officer, agents, books, papers and affairs of insurance companies. The funds and assets so held by such trustees shall, with the deposits otherwise

made by the company and the funds and assets held by the company in the United States for the benefit of its policyholders and creditors in the United States, constitute the assets of the company for the purpose of making its financial statements required by this law.
(Formerly: Acts 1935, c.162, s.232.)

IC 27-1-17-8
Issuance of certificate of authority
Sec. 8. When any foreign or alien insurance company has complied with the provisions of sections 1 through 7 of this chapter, then the commissioner may issue a certificate of authority, pursuant to IC 27-1-3-20, which shall license such foreign or alien insurance company to transact only the kind or kinds of insurance specified in its application for admission, and which shall expire on midnight of April 30 next, following the date of issuance.
(Formerly: Acts 1935, c.162, s.233.) As amended by P.L.252-1985, SEC.75.

IC 27-1-17-9
Hazardous financial condition
Sec. 9. (a) If, upon satisfactory evidence, it appears to the commissioner that any foreign or alien insurance company doing business in this state is in a hazardous financial condition as evidenced by the existence of any conditions indicated by, but not limited to, the following, he shall take such action as set forth in subsection (b) or (c), compliance herewith not precluding action under other provisions of law:
(1) It cannot meet the current applicable requirements for the conduct of the business of insurance in this state.
(2) It has commenced, or has attempted to commence, any voluntary liquidation or dissolution proceeding, or any proceeding to procure the appointment of a receiver, liquidator, rehabilitator, sequestrator, conservator, or similar officer for itself.
(3) It is the subject of liquidation or dissolution proceedings undertaken by another state, or any other proceeding undertaken by another state to procure the appointment of a receiver, liquidator, rehabilitator, sequestrator, conservator, or similar officer.
(4) Its further transaction of business would be hazardous to its policyholders, contract holders, or the public as shown by the following conduct or other conduct:
(A) Investment practices not providing availability within a reasonable time of sufficient moneys to promptly meet any demand which might in the ordinary course of business be properly made against it.
(B) Embezzlement, sequestration, or wrongful diversion of any of its assets by any of its officers or directors.
(C) Willful violation of its charter or any law of this state.
(b) Upon finding that a company is in a hazardous financial

condition as described in subsection (a), the commissioner shall order the company to take such action as reasonably may be required to correct the situation, such as the following:
(1) Requiring the company to reduce the volume of new business being accepted to an amount and period of time specified by the commissioner in the manner prescribed by his order.
(2) Requiring the submission of such reinsurance contracts for approval and make such requirements relative to the company's reinsurance program as the commissioner deems necessary to protect the interests of Indiana policyholders.
(3) Requiring the company to reinsure all or any part of its Indiana business with a company duly authorized to transact such business in this state.
(4) Requiring a contribution to surplus which will increase the company's surplus for such a period of time, and by such an amount, and in such a manner, as the commissioner may deem necessary and essential.
(5) Requiring the company to maintain a special deposit with the commissioner of insurance of this state in cash or securities of the kinds in which a domestic insurer is permitted to invest its funds, in an amount not less than the lesser of:
(A) the amounts required to be maintained as reserves, for losses and loss adjustment expenses on Indiana business and reserves for unearned premiums on Indiana business. (In determining the amount of deposit required by this subdivision, the reserves for losses, loss adjustment expenses, and unearned premiums shall be reduced only for reinsurance cessions to approved reinsurers which maintain with an independent custodian cash or marketable securities in an amount not less than the sum of the reinsurer's reserves for losses, loss adjustment expenses, and unearned premiums in regard to reinsurance assumed); and
(B) six hundred thousand dollars ($600,000).
Any deposit required by this subsection shall be for the protection and benefit of Indiana policyholders or claimants only and shall not be withdrawn without the consent of the commissioner. The commissioner shall require such reports as may be necessary to implement supervision of any order issued under this subsection.
(c) If the company fails to comply with the commissioner's order under subsection (b) within sixty (60) days or if the commissioner finds that the company's financial condition is so serious as to make any efforts under subsection (b) meaningless to the company's policyholders, claimants, or the public, the commissioner shall suspend the authority granted to such company to do business in this state. If no demand for a hearing is made by the suspended company within thirty (30) days after suspension, such suspension shall become a revocation of the authority to transact the business of insurance in this state. Any such hearing shall be held in compliance with IC 4-21.5-3. If during such a hearing satisfactory evidence is

forced to indicate that the company is in a hazardous financial condition as described in subsection (a), the commissioner shall revoke the authority of the company to transact the business of insurance in this state.
As added by Acts 1977, P.L.281, SEC.4. Amended by P.L.7-1987, SEC.138.



CHAPTER 18. ADDITIONAL PROVISIONS PERTAINING TO FOREIGN AND ALIEN COMPANIES

IC 27-1-18-2
Gross premium privilege tax
Sec. 2. (a) Every insurance company not organized under the laws of this state, and each domestic company electing to be taxed under this section, and doing business within this state shall, on or before March 1 of each year, report to the department, under the oath of the president and secretary, the gross amount of all premiums received by it on policies of insurance covering risks within this state, or in the case of marine or transportation risks, on policies made, written, or renewed within this state during the twelve (12) month period ending on December 31 of the preceding calendar year. From the amount of gross premiums described in this subsection shall be deducted:
(1) considerations received for reinsurance of risks within this state from companies authorized to transact an insurance business in this state;
(2) the amount of dividends paid or credited to resident insureds, or used to reduce current premiums of resident insureds;
(3) the amount of premiums actually returned to residents on account of applications not accepted or on account of policies not delivered; and
(4) the amount of unearned premiums returned on account of the cancellation of policies covering risks within the state.
(b) A domestic company shall be taxed under this section only in

each calendar year with respect to which it files a notice of election. The notice of election shall be filed with the insurance commissioner and the commissioner of the department of state revenue on or before November 30 in each year and shall state that the domestic company elects to submit to the tax imposed by this section with respect to the calendar year commencing January 1 next following the filing of the notice. The exemption from license fees, privilege, or other taxes accorded by this section to insurance companies not organized under the laws of this state and doing business within this state which are taxed under this chapter shall be applicable to each domestic company in each calendar year with respect to which it is taxed under this section. In each calendar year with respect to which a domestic company has not elected to be taxed under this section it shall be taxed without regard to this section.
(c) For the privilege of doing business in this state, every insurance company required to file the report provided in this section shall pay into the treasury of this state an amount equal to the excess, if any, of the gross premiums over the allowable deductions multiplied by one and three-tenths percent (1.3%).
(d) Payments of the tax imposed by this section shall be made on a quarterly estimated basis. The amounts of the quarterly installments shall be computed on the basis of the total estimated tax liability for the current calendar year and the installments shall be due and payable on or before April 15, June 15, September 15, and December 15, of the current calendar year.
(e) Any balance due shall be paid in the next succeeding calendar year at the time designated for the filing of the annual report with the department.
(f) Any overpayment of the estimated tax during the preceding calendar year shall be allowed as a credit against the liability for the first installment of the current calendar year.
(g) In the event a company subject to taxation under this section fails to make any quarterly payment in an amount equal to at least:
(1) twenty-five percent (25%) of the total tax paid during the preceding calendar year; or
(2) twenty per cent (20%) of the actual tax for the current calendar year;
the company shall be liable, in addition to the amount due, for interest in the amount of one percent (1%) of the amount due and unpaid for each month or part of a month that the amount due, together with interest, remains unpaid. This interest penalty shall be exclusive of and in addition to any other fee, assessment, or charge made by the department.
(h) The taxes under this article shall be in lieu of all license fees or privilege or other tax levied or assessed by this state or by any municipality, county, or other political subdivision of this state. No municipality, county, or other political subdivision of this state shall impose any license fee or privilege or other tax upon any insurance company or any of its agents for the privilege of doing an insurance business therein, except the tax authorized by IC 22-12-6-5.

However, the taxes authorized under IC 22-12-6-5 shall be credited against the taxes provided under this chapter. This section shall not be construed to prohibit the levy and collection of state, county, or municipal taxes upon real and tangible personal property of such company, or to prohibit the levy of any retaliatory tax, fine, penalty, or fee provided by law. However, all insurance companies, foreign or domestic, paying taxes in this state predicated in part on their premium income from policies sold and premiums received in Indiana, shall have the same rights and privileges from further taxation and shall be given the same credits wherever applicable, as those set out for those companies paying only a tax on premiums as set out in this section.
(i) Any insurance company failing or refusing, for more than thirty (30) days, to render an accurate account of its premium receipts as provided in this section and pay the tax due thereon shall be subject to a penalty of one hundred dollars ($100) for each additional day such report and payment shall be delayed, not to exceed a maximum penalty of ten thousand dollars ($10,000). The penalty may be ordered by the commissioner after a hearing under IC 4-21.5-3. The commissioner may revoke all authority of such defaulting company to do business within this state, or suspend such authority during the period of such default, in the discretion of the commissioner.
(Formerly: Acts 1935, c.162, s.235; Acts 1963, c.301, s.1; Acts 1971, P.L.386, SEC.1.) As amended by P.L.252-1985, SEC.77; P.L.245-1987, SEC.15; P.L.268-1999, SEC.7; P.L.144-2000, SEC.2; P.L.81-2012, SEC.7.

IC 27-1-18-3
Amendment of articles; filing copies; effect
Sec. 3. Each foreign or alien corporation admitted to do business in this state shall keep on file in the office of the department a duly authenticated copy of each instrument amending its articles of incorporation or association, but the filing of any such instrument shall not of itself enlarge or alter the character of business which the foreign corporation is authorized to transact in this state as set forth in the certificate of admission, unless such foreign corporation apply for and receive an amended certificate of admission as provided for in section 4 of this chapter.
(Formerly: Acts 1935, c.162, s.236.) As amended by P.L.252-1985, SEC.78.

IC 27-1-18-4
Amended certificate of authority
Sec. 4. (a) Any foreign or alien corporation admitted to do business in this state may alter or enlarge the character of the business which it is authorized to transact in this state under its articles of incorporation or association, and any amendments thereof filed with the department as provided in section 3 of this chapter, by procuring an amended certificate of authority from the department in

the manner provided in subsection (b).
(b) Whenever a foreign or alien corporation desires to procure such amended certificate, it shall present to the department at its office, accompanied by the fees prescribed by law, an application for an amended certificate of authority, setting forth the change desired in the kind or kinds of insurance business under its articles of incorporation or association which it intends to thereafter carry on in this state; the application shall be filed in the form prescribed by the department by the president or a vice president and the secretary or an assistant secretary of the corporation, and verified by the oaths of the officers signing the same.
(c) Upon the presentation of such application, accompanied by the corporation's certificate of authority, the department, if it finds that it conforms to law and that the foreign or alien company has fulfilled the requirements set forth in subsection (b) and in section 3 of this chapter, may endorse its approval upon the application, and, in case of the approval of such application and when all fees required by law shall have been paid, shall file one (1) copy of the application in its office, cancel the certificate of authority presented with the application, and issue to the corporation a new certificate of authority, which certificate shall set forth the kind or kinds of business that the corporation is authorized thereafter to transact in this state, which shall be accompanied by one (1) copy of the application bearing the endorsement of the approval of the department.
(d) Upon the issuance of the new certificate of authority by the department, the corporation therein named shall have authority thereafter to transact in this state the kind or kinds of insurance business set forth in such certificate, subject to the terms and conditions prescribed in this article.
(Formerly: Acts 1935, c.162, s.237.) As amended by P.L.252-1985, SEC.79; P.L.11-2011, SEC.15.

IC 27-1-18-5
Condensed statement of assets and liabilities; examination; correction of statement; publication; expense
Sec. 5. At the time of filing its annual statement, an alien or foreign company shall submit, on a form prescribed by the department, a condensed statement of its assets and liabilities as of December 31 of the preceding year. If the department, on examination of such statement, determines from information available to it that it is true and correct, it shall cause such statement to be published in a newspaper in this state selected by the department. In the event the department determines that the statement submitted by a company is inaccurate or incorrect, it shall, after giving the company notice of the proposed changes and an opportunity to be heard, certify the corrected statement and proceed with its publication as above provided. The company shall bear the expenses of the publication, but in no event shall an amount exceeding forty dollars ($40) be charged for such publication. Any

cost of publication that exceeds forty dollars ($40) must be borne by the newspaper publishing the statement.
(Formerly: Acts 1935, c.162, s.238; Acts 1971, P.L.385, SEC.4.) As amended by P.L.267-1987, SEC.2; P.L.160-2003, SEC.3.

IC 27-1-18-6
Procedure for withdrawal
Sec. 6. (a) Any foreign or alien corporation admitted to do business in this state may withdraw from this state by surrendering its certificate of authority and by filing with the department, accompanied by the fees prescribed by law, a statement of withdrawal setting forth:
(1) the name of the corporation and the state, country, province, or government wherein it is incorporated or organized, or the state in which it is domiciled in the United States;
(2) the date of the issuance of the original certificate of authority;
(3) that it surrenders its authority to transact business in this state and returns for cancellation its certificate of authority; and
(4) a post office address to which the commissioner may mail a copy of any process against the withdrawing company that may be served upon him.
(b) Such statement shall be signed, in the form prescribed by the department, by the president or a vice president and the secretary or an assistant secretary of the corporation, and shall be verified by the oaths of the officers signing the same.
(c) The statement as provided for in this section shall be filed with the department, accompanied by a report of taxable premiums as provided for in section 2 of this chapter, the amount of tax shown to be due and payable by such report, its certificate of authority, and after the payment of the fees prescribed by law, the department shall cancel the certificate of authority and endorse the same thereon, and return such cancelled certificate to the company, and the authority of the company to transact an insurance business in this state shall cease, but the withdrawal and cessation of business shall not affect any action by or against such corporation pending at the time thereof, or any right of action existing at or before the filing of such statement, in favor of or against such company.
(Formerly: Acts 1935, c.162, s.239.) As amended by P.L.252-1985, SEC.80.



CHAPTER 19. REORGANIZATION OF FOREIGN COMPANIES INTO DOMESTIC COMPANIES

IC 27-1-19-2
Articles of reorganization; adoption by directors; contents
Sec. 2. (a) The board of directors of any such company desiring to reorganize under this article shall, after full compliance with the laws of state, territory, or insular possession of the United States, or the District of Columbia, under which the company was incorporated or organized, by a resolution adopted by a majority vote of the members of such board, approve and adopt articles of reorganization setting forth:
(1) the name of the company;
(2) the location of its principal office and the location of its proposed principal office in this state;
(3) the date of its incorporation or organization;
(4) a designation of the statute under which it was organized;
(5) a declaration that it accepts all of the terms and provisions of this article; and
(6) a restatement of such provisions of its articles of incorporation or association as may be deemed advisable so long as the provisions restated would have been authorized by this article as provisions of original articles of incorporation for a company organized under this article.
(b) Upon the approval and adoption thereof by the board of directors, the articles of reorganization shall be executed and signed in triplicate originals by the president and the secretary of the company, and acknowledged and sworn to before an officer authorized to take the acknowledgments of deeds by the officers signing the same.
(Formerly: Acts 1935, c.162, s.241.) As amended by P.L.252-1985, SEC.82.

IC 27-1-19-3
Articles of reorganization; presentation and approval
Sec. 3. The articles of reorganization shall be presented to the department, accompanied by a certified copy of the resolution of the

board of directors adopting and approving the same, signed by the president and secretary of the company. The department may approve or disapprove the articles of reorganization, in the same manner as provided in IC 27-1-6-8. In the event the department approves the articles of reorganization as provided, it shall then submit them to the attorney general for the state of Indiana, who shall examine such articles and endorse his approval thereon and return them to the department in the same manner as provided in IC 27-1-6-9. When the articles of reorganization have been approved by the attorney general and returned to the department, the department shall present them to the secretary of state for the state of Indiana, who shall endorse his approval thereon in the same manner as provided in IC 27-1-6-10 and file one (1) copy in his office and return the other two (2) copies to the company or its representatives.
(Formerly: Acts 1935, c.162, s.242.) As amended by P.L.252-1985, SEC.83.

IC 27-1-19-4
Certificate of authority
Sec. 4. When the provisions of sections 1, 2, and 3 of this chapter have been complied with and the applicant has fulfilled all the requirements imposed by this article upon a similar domestic company doing a like business, then the commissioner may, in his discretion, issue a certificate of authority as provided in IC 27-1-6-18.
(Formerly: Acts 1935, c.162, s.243.) As amended by P.L.252-1985, SEC.84.

IC 27-1-19-5
Continuation of existing obligations
Sec. 5. Any such corporation so organizing under the provisions of this article is hereby required to faithfully carry out any and all rights, duties, obligations, contracts, and any and all other liabilities of every kind and description existing in its favor or against it at the time of its reorganization under the provisions of this article, and it shall have the rights, privileges, powers, duties, and responsibilities, unchanged and unaffected, which it had at the time of such reorganization under the provisions of this article; nothing contained in this chapter or authorized by this chapter shall impair or operate to impair the obligations of any contract existing at the time of the creation of the new corporation, but such new corporation shall be subject to and shall assume, carry out, fulfill, and pay all liabilities, obligations, responsibilities, and contracts connected with and arising out of its business prior to such reincorporation.
(Formerly: Acts 1935, c.162, s.244.) As amended by P.L.252-1985, SEC.85.

IC 27-1-19-6
Vesting of assets in new corporation; name; treatment of real estate Sec. 6. Upon compliance with the provisions of this article, the entire assets of any such corporation shall thereby become vested in the new corporation. The name of the new corporation may be the same as the former corporation, or, upon resolution of the board of trustees or directors or other governing body, such name may be changed. If such corporation shall be the owner of any real estate situate in said state of Indiana or of any other state, such real estate shall become vested, upon compliance with this statute, in the new corporation, and a copy of such resolution, duly certified by the secretary of state and filed in the recorder's office of the proper county in which such real estate may be situated, shall constitute a conveyance of said real estate to said new corporation.
(Formerly: Acts 1935, c.162, s.245.) As amended by P.L.252-1985, SEC.86.

IC 27-1-19-7
Reports; regulation and supervision; location of principal office
Sec. 7. Such new corporation shall hereafter make its reports in accordance with the laws of the state of Indiana, and shall be subject to the exclusive regulation and supervision of the department of insurance of the state of Indiana, and thereafter shall make its applications for the purpose of doing business in other states, and countries, as a corporation of the state of Indiana, and shall be subject to regulation and supervision by the insurance departments of other states and countries as a foreign insurance company. In its resolution for reincorporation under this law, it shall state the location of its principal office, which shall be in this state.
(Formerly: Acts 1935, c.162, s.246.)

IC 27-1-19-8
Directors
Sec. 8. The board of directors, or other governing body, of such corporation, shall remain for the new corporation, the same as for the old, until changed by the board of directors of the new corporation. Their election and terms of office shall remain the same as they were prior to the new incorporation.
(Formerly: Acts 1935, c.162, s.247.)



CHAPTER 20. ADDITIONAL PROVISIONS PERTAINING TO ALL INSURANCE COMPANIES

IC 27-1-20-2
Repealed
(Repealed by Acts 1971, P.L.1, SEC.8.)

IC 27-1-20-3
Eligibility of investments for deposit; existing investments
Sec. 3. Eligible investments made or deposited prior to March 8, 1935, shall continue to be eligible for deposit, subject, however, to section 4 of this chapter.
(Formerly: Acts 1935, c.162, s.250.) As amended by P.L.252-1985, SEC.87.

IC 27-1-20-4
Revaluation of investments omitting interest or dividends
Sec. 4. If any investment when made or purchased conforms to the requirements of this law, or of any law of this state at the date of such deposit, it shall continue to be eligible for deposit for the full amount thereof so long as: (a) in the case of an interest-bearing investment, the interest is not in default for more than two (2) years; and (b) in the case of a dividend-paying investment, the dividends are not unpaid for more than two (2) years: Provided, however, That when there shall be a default in the payment of interest, or a failure to pay dividends, for a period of more than two (2) years, the commissioner may, if he deems it advisable, require the company to furnish reasonable proof of the then fair value of the investment and the same shall thereafter continue to be a proper investment and available for deposit for the fair value thus determined, not exceeding the amount due on any given promise to pay or the amount paid for a given share of stock.
(Formerly: Acts 1935, c.162, s.251.)

IC 27-1-20-5
Deposit of securities acquired from foreign life insurer under reinsurance agreement
Sec. 5. Nothing in this law shall prevent the deposit of securities and other evidences of ownership of property, acquired from a life

insurance company domiciled in a foreign state or alien country by a domestic life insurance company under a reinsurance agreement approved by the department, provided such securities and property comply with the investment requirements of the state of incorporation of such reinsured company.
(Formerly: Acts 1935, c.162, s.252.)

IC 27-1-20-6
Transfer of defaulted deposited securities to other depository under financial reorganization agreement; filing receipt; effect on deposit credit
Sec. 6. If a life insurance company, in order to protect itself against loss on account of defaulted securities issued by a public or private corporation and deposited with the department in accordance with this article, enters into an agreement incidental to the financial reorganization of such corporation, and requiring a deposit of such securities with a committee or a depository designated in such agreement, such securities may be withdrawn from the deposit with the department and transferred to the committee or depository designated in such agreement without reducing the deposit credit of such company, provided that a proper receipt executed by the committee or depository be filed with the department within fifteen (15) days following the date such securities are withdrawn, or within such further period of time as the commissioner may in his discretion allow.
(Formerly: Acts 1935, c.162, s.253.) As amended by P.L.252-1985, SEC.88.

IC 27-1-20-7
Withdrawal from deposit to pledge for loan; effect; redeposit
Sec. 7. Nothing in this article shall prevent a life insurance company, with the commissioner's consent, from withdrawing investments from deposit for the purpose of pledging them for a loan or loans, in which case the difference between the deposit value of such investments and the amount of the obligation or obligations thereby secured shall, unless and until such pledge is foreclosed, continue as a deposit credit, and when such investments are offered for deposit they shall be reinstated in all respects to their former status as a deposit.
(Formerly: Acts 1935, c.162, s.254.) As amended by P.L.252-1985, SEC.89.

IC 27-1-20-8
Deposits as a condition of doing business; definitions; securities; bank deposits with restricted withdrawal privileges
Sec. 8. (a) The definitions set forth in this subsection apply throughout this section:
(1) "Broker dealer" means an entity that:
(A) is registered with and subject to the jurisdiction of the Securities and Exchange Commission; (B) maintains membership in the Securities Investor Protection Corporation; and
(C) has a tangible net worth of at least two hundred fifty million dollars ($250,000,000).
(2) "Clearing corporation" means a corporation as defined in IC 26-1-8.1-102 except that with respect to securities issued by institutions organized or existing under the laws of any foreign country or securities used to meet the deposit requirements pursuant to the laws of a foreign country as a condition of doing business therein. "Clearing corporation" may include a corporation organized or existing under the laws of any foreign country and which is legally qualified under such laws to effect transactions in securities by computerized book entry.
(3) "Direct participant" means a bank, trust company, or safety deposit company approved by the commissioner which maintains an account in its name in a clearing corporation and through which an insurance company participates in a clearing corporation.
(4) "Federal Reserve book-entry system" means the computerized systems sponsored by the United States Department of the Treasury and certain agencies and instrumentalities of the United States for holding and transferring securities of the United States government and such agencies and instrumentalities, respectively, in Federal Reserve Banks through banks which are members of the Federal Reserve System, or which otherwise have access to such computerized systems.
(5) "Member bank" means a national bank, state bank, or trust company which is a member of the Federal Reserve System and through which an insurance company participates in the Federal Reserve book-entry system.
(6) "Securities" means instruments meeting the definition set forth in IC 26-1-8.1-102.
(b) Notwithstanding any other provision of law, a domestic insurance company may deposit or arrange for the safekeeping of securities held in or purchased for its general account and its separate accounts in a clearing corporation or the Federal Reserve book-entry system. When securities are deposited with a clearing corporation, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other securities deposited with such clearing corporation by any person, regardless of the ownership of such securities, and certificates representing securities of small denominations may be merged into one (1) or more certificates of larger denominations. The records of any member bank or broker dealer through which an insurance company holds securities in the Federal Reserve book-entry system, and the records of any custodian through which an insurance company holds securities in a clearing corporation, shall at all times show that such securities are held for such insurance company and for which accounts thereof. Ownership

of, and other interests in, such securities may be transferred by bookkeeping entry on the books of such clearing corporation or in the Federal Reserve book-entry system without, in either case, physical delivery of certificates representing such securities.
(c) Any Indiana law requiring an insurance company operating under the laws of Indiana to deposit assets with the department shall be deemed complied with if such deposit is made pursuant to a written agreement between the insurance company and any bank, trust company or a safety deposit company and approved by the commissioner which limits withdrawals to those sanctioned and approved by the department. Deposits so made shall be credited by the department as deposits in its possession on the basis of the insurance company's affidavit describing such deposits as to amount and nature.
(d) Notwithstanding any other provisions of law, securities eligible for deposit under the insurance law of this state relating to deposit of securities by an insurance company as a condition of commencing or continuing to do an insurance business in this state may be deposited with a clearing corporation or held in the Federal Reserve book-entry system. Securities deposited with a clearing corporation or held in the Federal Reserve book-entry system and used to meet the deposit requirements under the insurance laws of this state shall be under the control of the commissioner and shall not be withdrawn by the insurance company without the approval of the commissioner. Any insurance company holding such securities in such manner shall provide to the commissioner evidence issued by its custodian or a member bank through which such insurance company has deposited securities with a clearing corporation or held in the Federal Reserve book-entry system, respectively, in order to establish that the securities are actually recorded in an account in the name of the custodian or other direct participant or member bank and evidence that the records of the custodian, other participant, or member bank reflect that such securities are held subject to the order of the commissioner.
(e) The commissioner of insurance is authorized to promulgate rules and regulations governing the deposit by insurance companies of securities with clearing corporations and in the Federal Reserve book-entry system.
(Formerly: Acts 1935, c.162, s.255; Acts 1945, c.175, s.5; Acts 1957, c.22, s.1.) As amended by Acts 1981, P.L.238, SEC.2; Acts 1982, P.L.164, SEC.1; P.L.255-1995, SEC.4; P.L.247-1995, SEC.24; P.L.11-2011, SEC.16.

IC 27-1-20-9
Substitution of securities on deposit; withdrawal of securities in excess of requirements
Sec. 9. Companies shall have the right at any time to change their securities on deposit, by substituting for those withdrawn a like amount in other securities of the character provided for in this article, and whenever the net cash value of policies outstanding and in force

against any company is less than the amount of securities then on deposit with the department, said company shall have the right to withdraw such excess, but at least twenty-five thousand dollars ($25,000) shall remain on deposit.
(Formerly: Acts 1935, c.162, s.256.) As amended by P.L.252-1985, SEC.90.

IC 27-1-20-10
Disposition of interest earned by securities on deposit
Sec. 10. The department shall permit companies having on deposit with it stocks or bonds as security, to collect the interest accruing on such deposits, delivering to their authorized agents, respectively, the coupons or other evidences of interest as the same become due; but upon default by any company to deposit additional security as called for by the department or pending any proceedings for rehabilitation, liquidation or conservation of such company, the department shall collect the interest as it becomes due and add the same to the securities in its possession, or under its control, belonging to such company.
(Formerly: Acts 1935, c.162, s.257.)

IC 27-1-20-11
Discontinuance of business; procedure for return of deposited securities
Sec. 11. When any company determines to discontinue its business and ceases to do business in this state and desires to withdraw its deposit made in this state pursuant to this article, the department shall upon the application of the company and at the expense of the company give notice of such intention in a newspaper of general circulation in the state once a week for a period of four (4) weeks. After such publication it shall deliver to such company or its assigns the securities so deposited when it is satisfied upon examination and investigation made by it or under its authority and upon the oaths of the president or a vice president and the secretary or an assistant secretary of the company that all debts and liabilities of every kind due and to become due which the deposit was made to secure are paid and extinguished.
(Formerly: Acts 1935, c.162, s.258.) As amended by P.L.252-1985, SEC.91.

IC 27-1-20-12
Retaliatory provisions
Sec. 12. (a) When, by the laws of any other state, any taxes, fines, penalties, licenses, fees, deposits of money or securities, or other obligations or prohibitions are imposed upon insurance companies of this or other states, or their agents, greater than are required by laws of this state, then the same obligations and prohibitions, of whatever kind, shall, in like manner for like purposes, be imposed upon all insurance companies of such states and their agents. All insurance companies of other nations, under this section, shall be

held as of the state where they have elected to make their deposit and establish their principal agency in the United States.
(b) Whenever it shall be made to appear to the insurance commissioner that permission to transact business within any state of the United States, other than the state of Indiana, or within any foreign country, is refused to an insurance company organized under the laws of this state, after a certificate of the solvency and good management of such company has been issued to it by the insurance commissioner and after such company has complied with any reasonable laws of such other state or foreign country requiring deposits of money or securities with the government of such other state or foreign country, then and in every such case, the commissioner may forthwith cancel the authority of every insurance company organized under the laws of such other state or foreign country and licensed to do business in this state, and may refuse a certificate of authority to every such company thereafter applying to him for authority to do business in this state, until his certificate shall have been duly recognized by the government of such other state or foreign country.
(Formerly: Acts 1935, c.162, s.259; Acts 1937, c.288, s.5.)

IC 27-1-20-13
Fees of secretary of state
Sec. 13. The fees payable to the secretary of the state by insurance companies which are organized or reorganized under the laws of this state or the laws of any other state, territory or insular possession of the United States or the District of Columbia shall be the same as the fees prescribed in chapter 219 of the Acts of the General Assembly of 1929.
(Formerly: Acts 1935, c.162, s.262.)

IC 27-1-20-14
Pension plan for officers and employees
Sec. 14. Any insurance company organized under the laws of this state, in addition to the rights and powers conferred upon it by the law under which it was organized and/or under which it operates, shall have the power to establish a pension plan or system for the benefit of its officers and employees. Before such a plan or system is adopted by a company, it shall be submitted to and approved by the commissioner of insurance.
(Formerly: Acts 1935, c.162, s.262a.)

IC 27-1-20-15
Automatic revocation of authority for failure to timely complete organization
Sec. 15. If any company, whether organized under the provisions of this article or of any statute enacted prior to March 8, 1935, for the purpose of making any kind or kinds of insurance, does not complete its organization and proceed with the transaction of business, pursuant to the provisions of the statute under which it is organized,

within a period of one (1) year after its articles of incorporation or its organization shall have been approved and filed in the office of the secretary of state, the approval so given shall be deemed to be revoked and such articles of incorporation or such organization shall be null and void.
(Formerly: Acts 1935, c.162, s.264.) As amended by P.L.252-1985, SEC.92.

IC 27-1-20-16
Repealed
(Repealed by P.L.1-1989, SEC.75.)

IC 27-1-20-17
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2728.)

IC 27-1-20-18
Repealed
(Repealed by Acts 1976, P.L.122, SEC.1.)

IC 27-1-20-19
Misrepresentation of funds available to pay losses or policy claims
Sec. 19. No company doing business in this state or agent thereof shall state or represent by advertisement in any newspaper, periodical or magazine or by any sign, circular, card, policy of insurance or certificate of renewal thereof or otherwise that any funds or assets are in possession of such company which are not actually owned by it and available for the payment of losses and claims and held for the protection of its policyholders and creditors. Funds deposited by any company, under depository laws of this or other states, shall be considered as in the company's possession for the payment of losses or policy claims.
(Formerly: Acts 1935, c.162, s.267.)

IC 27-1-20-20
Financial statement; requirements; violations; penalties
Sec. 20. Except as otherwise provided in this section, every advertisement or public announcement and every sign, circular or card issued or displayed by any domestic, foreign or alien company doing business in this state, purporting to make known its financial condition, shall state the amount of its paid-up capital, the assets owned, its liabilities, including therein the premium and loss reserves required by law, and the amount of net surplus of admitted assets over all its liabilities actually available for the payment of its losses and claims and held for the protection of its policyholders and shall correspond to the next preceding verified statement made to the department by such company. The foregoing shall not apply to a statement showing only the capital stock paid up and the surplus separately and combined, but such items shall not be in excess of the corresponding items shown on the verified statements made by such

company to the department next preceding the making or issuing of the same. Every advertisement or public announcement and every sign, circular or card issued or displayed by an alien company doing business in this state, purporting to make known its financial condition, shall segregate and state separately the capital and assets held by its United States branch, the liabilities, including therein the premium and loss reserves required by law, and the amount of net surplus of assets over all its liabilities actually available for the payment of its losses and claims and held for the protection of its policyholders in the United States and shall correspond to the next preceding verified annual statement made by such company to the commissioner.
Despite any other provision of the laws of this state an insurer may, subject to requirements set forth by regulation promulgated by the Commissioner, publish financial statements or information based on financial statements prepared on a basis which is in accordance with requirements of a competent authority and which differs from the basis of the statements which have been filed with the Insurance Commissioner. Such differing financial statements or information based on financial statements shall not be made the basis for the application of provisions of any laws of this state not relating solely to the publication of financial information unless such provisions specifically so require.
For every willful violation of this section and section 19 of this chapter by any such company or by an agent thereof the company shall forfeit for the first offense to the state of Indiana the sum of five hundred dollars ($500) and for every subsequent offense the sum of one thousand dollars ($1,000), which, when recovered, shall be paid to the state treasurer.
(Formerly: Acts 1935, c.162, s.268; Acts 1974, P.L.123, SEC.1.)

IC 27-1-20-21
Annual financial statement; microfilm copies
Sec. 21. Every company doing business in this state shall file with the department on or before March 1 in each year a financial statement for the year ending December 31 immediately preceding in a format in accordance with IC 27-1-3-13. For good and sufficient cause shown, the commissioner may grant to any individual company a reasonable extension of time not to exceed ninety (90) days within which such statement may be filed. Such statement shall be verified by the oaths of the president or a vice president and the secretary or an assistant secretary of the company. The statement of an alien company shall segregate and state separately its condition and transaction in the United States and such segregated and separated statement shall be verified by the oath of its resident manager or principal representative in the United States. The commissioner of insurance may, with the approval of the commission on public records, authorize the destruction of such annual statements which have been on file for two (2) years or more and microfilm copies of which have been made and filed. (Formerly: Acts 1935, c.162, s.269; Acts 1957, c.124, s.1.) As amended by P.L.252-1985, SEC.94; P.L.159-1986, SEC.4; P.L.271-1987, SEC.3; P.L.3-1989, SEC.151; P.L.246-1989, SEC.1; P.L.130-1994, SEC.26; P.L.116-1994, SEC.36; P.L.1-1998, SEC.140; P.L.268-1999, SEC.8.

IC 27-1-20-21.1
Repealed
(Repealed by P.L.1-1990, SEC.257.)

IC 27-1-20-21.2
Civil penalty; failure to comply with IC 27-1-20-21
Sec. 21.2. The commissioner may impose a civil penalty of five hundred dollars ($500) under IC 4-21.5-3 on an insurance company that fails to comply with section 21 of this chapter.
As added by P.L.1-1990, SEC.258.

IC 27-1-20-21.3
Actuarial opinions
Sec. 21.3. (a) Every domestic casualty insurance company, domestic fire and marine insurance company, and domestic life and health insurance company shall include an actuarial opinion as an additional part of the financial statement required under section 21 of this chapter. The commissioner shall adopt rules under IC 4-22-2 that:
(1) prescribe the form and content of the actuarial opinion required by this section; and
(2) establish minimum qualifications that an actuary must meet in order to provide the actuarial opinion required under this section.
(b) The actuarial opinion required by subsection (a) shall be included with every annual statement beginning with the statement for calendar year 1994.
As added by P.L.1-1990, SEC.259. Amended by P.L.130-1994, SEC.27; P.L.116-1994, SEC.37; P.L.14-2000, SEC.57.

IC 27-1-20-22
Verification of accounts and reports
Sec. 22. Whenever any provision of this article requires that there shall be filed any verified account, report, or other paper by any person, firm, or corporation, such account, report, or other paper shall be executed by the person or persons filing such account, report, or other paper or by the president or such other officer as may be designated by the board of directors of any corporation filing such account, report, or other paper, and the truth of the matters therein stated shall be sworn to under oath by such person or by such president or other officer, before a notary public or other officer duly qualified to administer oaths.
(Formerly: Acts 1935, c.162, s.270.) As amended by P.L.252-1985, SEC.95.
IC 27-1-20-23
Remedies of receivership exclusive with department; exception in favor of judgment creditor
Sec. 23. No order, judgment, or decree providing for an accounting or enjoining, restraining, or interfering with the operation of the business of any insurance company, association, or society, to which any provision of this article is applicable, or for the appointment of a temporary or permanent receiver thereof, shall be made or granted otherwise than upon the application of the department, except in an action by a judgment creditor or in proceedings supplemental to execution.
(Formerly: Acts 1935, c.162, s.270a.) As amended by P.L.252-1985, SEC.96.

IC 27-1-20-24
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2728.)

IC 27-1-20-25
Organization of new companies on Lloyds or assessment plan prohibited; surplus requirement for reciprocal plan
Sec. 25. (a) A domestic company that organized after March 7, 1935, may not operate:
(1) an insurance business on the assessment plan; or
(2) an insurance business as Lloyds.
(b) A domestic company may not operate an insurance business on the reciprocal plan as an interinsurer or individual underwriter unless it has a surplus over all policy liabilities of not less than two hundred fifty thousand dollars ($250,000).
(Formerly: Acts 1935, c.162, s.272.) As amended by Acts 1977, P.L.282, SEC.4.

IC 27-1-20-26
Exemption from article of a farm mutual insurance company
Sec. 26. Except as provided in IC 27-5.1-2-8, the provisions of this article shall not apply to a farm mutual insurance company or any similar company organized and operating under IC 27-5 (before its repeal) or IC 27-5.1, nor shall any provision of this article be construed as repealing any provision of the statutes applicable to the companies and associations referred to in this section.
(Formerly: Acts 1935, c.162, s.272a.) As amended by P.L.252-1985, SEC.97; P.L.129-2003, SEC.4.

IC 27-1-20-27
Exemption of domestic mutual fire insurance companies
Sec. 27. The provisions of IC 27-1-5 through IC 27-1-19 and this chapter shall not apply to any domestic mutual fire insurance company or association licensed as of March 8, 1935, originally organized and operated by farmers to insure farm property.
(Formerly: Acts 1935, c.162, s.272b.) As amended by P.L.252-1985,

SEC.98.

IC 27-1-20-28
Exemption of interinsurance associations or reciprocal or interinsurance exchanges dealing with worker's compensation insurance
Sec. 28. The provisions of this article shall not apply to any interinsurance association or reciprocal or interinsurance exchange organized under and by virtue of Acts 1915, c.106, as amended and supplemented, and formed and operating on or before January 1, 1991, for the sole purpose of writing worker's compensation insurance.
(Formerly: Acts 1935, c.162, s.272c.) As amended by P.L.252-1985, SEC.99; P.L.28-1988, SEC.78; P.L.170-1991, SEC.26.

IC 27-1-20-29
Exemption of abstract and title insurance companies
Sec. 29. Nothing contained in this article shall be construed to affect or apply to any corporation organized before March 8, 1935, under any law of this state which is authorized to engage in the making of abstracts of title to real estate and the issuing of certificates insuring or guaranteeing the titles to real estate.
(Formerly: Acts 1935, c.162, s.272d.) As amended by P.L.252-1985, SEC.100.

IC 27-1-20-30
Rebate of premium or commission; unfair competition
Sec. 30. (a) No company acting through its officers or members, attorney-in-fact, or by any other party, no officer of a company acting on the officer's own behalf and no insurance producer, broker, or solicitor, personally or by any other party, shall offer, promise, allow, give, set off or pay, directly or indirectly, any rebate of or part of the premium payable on a policy, or any insurance producer's commission thereon, or earnings, profits, dividends or other benefits founded, arising, accruing, or to accrue thereon or therefrom, or any special advantage in date of policy or age of issue, or any paid employment or contract for services of any kind, or any other valuable consideration or inducement, to or for insurance on any risk in this state, now or hereafter to be written, or for or upon any renewal of any such insurance, which is not specified in the policy contract of insurance, or offer, promise, give, option, sell or purchase any stocks, bonds, securities, or property, or any dividends or profits accruing or to accrue thereon, or other thing of value whatsoever as inducement to insurance or in connection therewith, or any renewal thereof, which is not specified in the policy. Nothing in this section shall prevent a company which transacts industrial life insurance on a weekly payment plan from returning to policyholders who have made a premium payment for a period of at least one (1) year directly to the company at its home or district office a percentage of premium which the company would otherwise have paid for the weekly

collection of such premium, nor shall this section be construed to prevent the taking of a bona fide obligation, with legal interest, in payment of any premium.
(b) No insured person or party or applicant for insurance shall directly or indirectly, receive or accept, or agree to receive or accept, any rebate of premium or of any part thereof, or all or any part of any insurance producer's or broker's commission thereon, or any favor or advantage, or share in any benefit to accrue under any policy of insurance, or any valuable consideration or inducement, other than such as are specified in the policy.
(Formerly: Acts 1935, c.162, s.273.) As amended by Acts 1978, P.L.2, SEC.2713; P.L.178-2003, SEC.20.

IC 27-1-20-31
Restrictions on interlocking directorates
Sec. 31. Insurance corporations may have interlocking directorates, provided no person at the same time shall be a director in two (2) or more insurance corporations where the effect may be to substantially lessen competition generally or tend to create a monopoly. Whenever the commissioner of insurance has reason to believe that there is a violation of this section, he shall have the authority to proceed to an adjudication of the violation under IC 4-21.5-3.
(Formerly: Acts 1935, c.162, s.273a; Acts 1949, c.90, s.1.) As amended by P.L.252-1985, SEC.101; P.L.7-1987, SEC.139.

IC 27-1-20-32
Effect of captions
Sec. 32. No caption of any section or set of sections of Acts 1935, c.162 shall in any way affect the interpretation of this article or any provision of this article.
(Formerly: Acts 1935, c.162, s.275.) As amended by P.L.252-1985, SEC.102.

IC 27-1-20-33
Annual statement convention blank, additional filings, and quarterly statements; filings with NAIC
Sec. 33. (a) As used in this section, "insurer" refers to each:
(1) domestic company;
(2) foreign company; and
(3) alien company;
that is authorized to transact business in Indiana.
(b) As used in this section, "NAIC" means the National Association of Insurance Commissioners.
(c) On or before March 1 of each year, an insurer shall file with the National Association of Insurance Commissioners and with the department a copy of the insurer's annual statement convention blank and additional filings prescribed by the commissioner for the preceding year. An insurer shall also file quarterly statements with the NAIC and with the department on or before May 15, August 15,

and November 15 of each year in a form prescribed by the commissioner. The information filed with the NAIC under this subsection:
(1) must be:
(A) in the same format; and
(B) of the same scope;
as is required by the commissioner under section 21 of this chapter;
(2) to the extent required by the NAIC, must include the signed jurat page and the actuarial certification; and
(3) must be filed electronically in accordance with NAIC electronic filing specifications.
The commissioner may grant an exemption from the requirement of subdivision (3) to domestic companies that operate only in Indiana. If an insurer files any amendment or addendum to an insurer's annual statement convention blank or quarterly statement with the commissioner, the insurer shall also file a copy of the amendment or addendum with the NAIC. Annual and quarterly financial statements are deemed filed with the NAIC when delivered to the address designated by the NAIC for the filings regardless of whether the filing is accompanied by any applicable fee.
(d) The commissioner may, for good cause, grant an insurer an extension of time for the filing required by subsection (c).
(e) A foreign company that:
(1) is domiciled in a state that has a law substantially similar to subsection (c); and
(2) complies with that law;
shall be considered to be in compliance with this section.
(f) In the absence of actual malice:
(1) members of the NAIC;
(2) duly authorized committees, subcommittees, and task forces of members of the NAIC;
(3) delegates of members of the NAIC;
(4) employees of the NAIC; and
(5) other persons responsible for collecting, reviewing, analyzing, and disseminating information developed from the filing of annual statement convention blanks under this section;
shall be considered to be acting as agents of the commissioner under the authority of this section and are not subject to civil liability for libel, slander, or any other cause of action by virtue of the collection, review, analysis, or dissemination of the data and information collected from the filings required by this section.
(g) The commissioner may suspend, revoke, or refuse to renew the certificate of authority of an insurer that fails to file the insurer's annual statement convention blank or quarterly statements with the NAIC or with the department within the time allowed by subsection (c) or (d).
As added by P.L.121-1992, SEC.3. Amended by P.L.251-1995, SEC.16; P.L.91-1998, SEC.7; P.L.268-1999, SEC.9.
IC 27-1-20-34
Repealed
(Repealed by P.L.193-2006, SEC.33.)

IC 27-1-20-35
Insurer response to department request
Sec. 35. (a) Except as otherwise provided in this title, a company shall respond to a written inquiry or request that:
(1) is made by the department; and
(2) meets the requirements of subsection (b);
not more than twenty (20) business days after the date the written inquiry or request is received by the company.
(b) A written inquiry or request described in subsection (a) must do all of the following:
(1) Be addressed to the individual who holds the position that the company has designated as the position reasonably capable of processing such an inquiry or request.
(2) Specify that the inquiry or request is made under this section.
(3) Specify the penalty described in subsection (d) to which the company is subject for noncompliance with the inquiry or request.
(4) Numerically list the questions to which a response is requested.
(c) The commissioner may, upon request of a company for extenuating circumstances, grant a company an extension of the period specified in subsection (a) or waive all or any part of a civil penalty described in subsection (d).
(d) The commissioner may assess against a company that does not comply with subsection (a) a civil penalty of one hundred dollars ($100) per day of noncompliance. A civil penalty assessed under this subsection may not exceed three thousand dollars ($3,000).
(e) The commissioner shall deposit a civil penalty collected under this section in the department of insurance fund established by IC 27-1-3-28.
As added by P.L.81-2012, SEC.8.

IC 27-1-20-36
Health insurer withdrawal from individual market
Sec. 36. (a) As used in this section, "health insurance" means the kind of coverage provided under a health insurance plan.
(b) As used in this section, "health insurance plan" means any of the following:
(1) An individual policy of accident and sickness insurance (as defined in IC 27-8-5-1). However, the term does not include the coverages described in IC 27-8-5-2.5(a).
(2) An individual contract (as defined in IC 27-13-1-21).
(c) As used in this section, "insurer" is limited to a person that enters into, issues, or delivers a health insurance plan on an individual basis in Indiana. (d) An insurer shall, at least one hundred eighty (180) days before withdrawing from the individual health insurance market in Indiana, provide to the department written notice of the insurer's intent to withdraw.
As added by P.L.81-2012, SEC.9.



CHAPTER 21. ADDITIONAL PROVISIONS PERTAINING TO INSURANCE COMPANY INVESTMENTS



CHAPTER 22. REGULATION OF INSURANCE RATES

IC 27-1-22-2
Application of act; exceptions; "inland marine insurance" defined
Sec. 2. (a) This chapter applies to all forms of casualty insurance including fidelity, surety, and guaranty bonds, to all forms of motor vehicle insurance, to all forms of fire, marine, and inland marine insurance, and to any and all combinations of the foregoing or parts thereof, on risks or operations in this state, except:
(1) reinsurance, other than joint reinsurance to the extent stated in section 14 of this chapter;
(2) accident and health insurance;
(3) insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies;
(4) insurance against loss or damage to aircraft or against liability arising out of the ownership, maintenance, or use of aircraft;
(5) worker's compensation insurance; and
(6) abstract and title insurance.
(b) Inland marine insurance includes insurance defined by statute, or by interpretation of statute, or if not so defined or interpreted, by ruling of the commissioner of insurance (referred to as the commissioner), or as established by general custom of the business, as inland marine insurance.
(Formerly: Acts 1967, c.133, s.2.) As amended by P.L.252-1985, SEC.105; P.L.28-1988, SEC.79; P.L.129-2003, SEC.5.

IC 27-1-22-2.5
"Commercial policyholder" defined
Sec. 2.5. As used in this chapter, "commercial policyholder" means a business, nonprofit, or governmental entity that purchases a policy of commercial insurance through an insurance producer

licensed under IC 27-1-15.6 or IC 27-1-15.8.
As added by P.L.268-1999, SEC.11. Amended by P.L.132-2001, SEC.6; P.L.178-2003, SEC.21; P.L.193-2006, SEC.7.

IC 27-1-22-3
Guidelines for establishing rates; uniformity; fleet or fleet policy
Sec. 3. (a) Rates shall be made in accordance with the following provisions:
(1) Due consideration shall be given to the past and prospective loss experience within and outside this state, to conflagration and catastrophe hazards, if any, to a reasonable margin for underwriting profit and contingencies, to dividends or savings allowed or returned by insurers to their policyholders or members, to past and prospective expenses both countrywide and those specifically applicable to this state, to all other relevant factors, including trend factors, within and outside this state, and in the case of fire insurance rates, to the underwriting experience of the fire insurance business during a period of not less than the most recent five (5) year period for which such experience is available and relevant.
(2) Risks may be grouped by classifications, by rating schedules, or by any other reasonable methods, for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any difference among risks that can be demonstrated to have a probable effect upon losses or expenses.
(3) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable.
(4) Rates shall not be excessive, inadequate, or unfairly discriminatory.
No rate shall be held to be excessive unless such rate is unreasonably high for the insurance coverage provided and a reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable. No rate shall be held to be inadequate unless such rate is unreasonably low for the insurance coverage provided and is insufficient to sustain projected losses and expenses, or unless such rate is unreasonably low for the insurance coverage provided and the use of such rate has, or if continued, will have, the effect of destroying competition or creating a monopoly. A rating difference that results from application of a rating plan that is intended to control rate changes applicable to a current policyholder upon renewal of the policy or the transfer of a

policy in force among insurers is not unfairly discriminatory, is not an unfair or deceptive act or practice in the business of insurance under IC 27-4-1-4, and is not a violation of IC 27-1-20-30.
(b) Except to the extent necessary to meet the provisions of subsection (a)(4), uniformity among insurers in any matters within the scope of this section is neither required nor prohibited.
(c) For the purpose of making rates upon automobiles and other motor vehicles under the provisions of this chapter, the terms "fleet" or "fleet policy" shall mean an insurance risk of five (5) or more automobiles and other vehicles of any kind, all owned by one (1) insured and all under one (1) direct operating management; provided, that automobiles and other motor vehicles owned by employees may not be included or insured under a fleet policy of an employer under any circumstances.
(Formerly: Acts 1967, c.133, s.3.) As amended by P.L.252-1985, SEC.106; P.L.55-2011, SEC.1.

IC 27-1-22-3.1
Senior citizens participating in motor vehicle accident prevention courses; reduced premiums
Sec. 3.1. (a) As used in this section, "motor vehicle insurance" means any type of insurance described in IC 27-1-5-1, Class 2(f).
(b) A motor vehicle insurance rate filed under section 4 of this chapter may provide for an appropriate reduction in premium charges for a policy if the principal operator of the motor vehicle covered under the policy:
(1) is at least fifty-five (55) years of age; and
(2) has, within three (3) years before the issuance or renewal of the policy, successfully completed a motor vehicle accident prevention course approved by the bureau of motor vehicles.
(c) A reduction in premium charges need not be provided under this section if the principal operator of the motor vehicle covered under the policy participated in the motor vehicle accident prevention course under the order of a court.
(d) This section does not prevent an insurer from withholding or rescinding the reduction in premium charges for a motor vehicle insurance policy if the principal operator of the motor vehicle covered under the policy is involved in a motor vehicle accident for which the principal operator is at fault.
As added by P.L.121-1989, SEC.11.

IC 27-1-22-4 Version a
Rate filings; exemptions; procedure and requirements; rules; inspection; notice of changes
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 4. (a) Every insurer shall file with the commissioner every manual of classifications, rules, and rates, every rating schedule, every rating plan, and every modification of any of the foregoing which it proposes to use. (b) The following types of insurance are exempt from the requirements of subsections (a) and (j):
(1) Inland marine risks, which by general custom of the business are not written according to manual rates or rating plans.
(2) Insurance that is:
(A) written by an insurer that:
(i) complies with subsection (m) and maintains at least a B rating by A.M. Best or an equivalent rating by another independent insurance rating organization; or
(ii) is approved for an exemption by the commissioner; and
(B) issued to commercial policyholders.
(c) Every such filing shall indicate the character and extent of the coverage contemplated and shall be accompanied by the information upon which the filer supports such filing.
(d) The information furnished in support of a filing may include:
(1) the experience and judgment of the insurer or rating organization making the filing;
(2) its interpretation of any statistical data it relies upon;
(3) the experience of other insurers or rating organizations; or
(4) any other relevant factors.
The commissioner shall have the right to request any additional relevant information. A filing and any supporting information shall be open to public inspection as soon as stamped "filed" within a reasonable time after receipt by the commissioner, and copies may be obtained by any person on request and upon payment of a reasonable charge therefor.
(e) Filings shall become effective upon the date of filing by delivery or upon date of mailing by registered mail to the commissioner, or on a later date specified in the filing.
(f) Specific inland marine rates on risks specially rated, made by a rating organization, shall be filed with the commissioner.
(g) Any insurer may satisfy its obligation to make any such filings by becoming a member of, or a subscriber to, a licensed rating organization which makes such filings and by authorizing the commissioner to accept such filings on its behalf, provided that nothing contained in this chapter shall be construed as requiring any insurer to become a member of or a subscriber to any rating organization or as requiring any member or subscriber to authorize the commissioner to accept such filings on its behalf.
(h) Every insurer which is a member of or a subscriber to a rating organization shall be deemed to have authorized the commissioner to accept on its behalf all filings made by the rating organization which are within the scope of its membership or subscribership, provided:
(1) that any subscriber may withdraw or terminate such authorization, either generally or for individual filings, by written notice to the commissioner and to the rating organization and may then make its own independent filings for

any kinds of insurance, or subdivisions, or classes of risks, or parts or combinations of any of the foregoing, with respect to which it has withdrawn or terminated such authorization, or may request the rating organization, within its discretion, to make any such filing on an agency basis solely on behalf of the requesting subscriber; and
(2) that any member may proceed in the same manner as a subscriber unless the rating organization shall have adopted a rule, with the approval of the commissioner:
(A) requiring a member, before making an independent filing, first to request the rating organization to make such filing on its behalf and requiring the rating organization, within thirty (30) days after receipt of such request, either:
(i) to make such filing as a rating organization filing;
(ii) to make such filing on an agency basis solely on behalf of the requesting member; or
(iii) to decline the request of such member; and
(B) excluding from membership any insurer which elects to make any filing wholly independently of the rating organization.
(i) Under such rules as the commissioner shall adopt, the commissioner may, by written order, suspend or modify the requirement of filing as to any kinds of insurance, or subdivision, or classes of risk, or parts or combinations of any of the foregoing, the rates for which can not practicably be filed before they are used. Such orders and rules shall be made known to insurers and rating organizations affected thereby. The commissioner may make such examination as the commissioner may deem advisable to ascertain whether any rates affected by such order are excessive, inadequate, or unfairly discriminatory.
(j) Upon the written application of the insured, stating the insured's reasons therefor, filed with the commissioner, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.
(k) An insurer shall not make or issue a policy or contract except in accordance with filings which are in effect for that insurer or in accordance with the provisions of this chapter. Subject to the provisions of section 6 of this chapter, any rates, rating plans, rules, classifications, or systems in effect on May 31, 1967, shall be continued in effect until withdrawn by the insurer or rating organization which filed them.
(l) The commissioner shall have the right to make an investigation and to examine the pertinent files and records of any insurer, insurance producer, or insured in order to ascertain compliance with any filing for rate or coverage which is in effect. The commissioner shall have the right to set up procedures necessary to eliminate noncompliance, whether on an individual policy, or because of a system of applying charges or discounts which results in failure to comply with such filing.
(m) This subsection applies to an insurer that issues a commercial

property or commercial casualty insurance policy to a commercial policyholder. Not more than thirty (30) days after the insurer begins using a commercial property or commercial casualty insurance:
(1) rate;
(2) rating plan;
(3) manual of classifications;
(4) form; or
(5) modification of an item specified in subdivision (1), (2), (3), or (4);
the insurer shall file with the department, for informational purposes only, the item specified in subdivision (1), (2), (3), (4), or (5). Use of an item specified in subdivision (1), (2), (3), (4), or (5) is not conditioned on review or approval by the department. This subsection does not require filing of an individual policy rate if the original manuals, rates, and rules for the insurance plan or program to which the individual policy conforms has been filed with the department.
(n) An insurer that issues a commercial property or commercial casualty insurance policy form, endorsement, or rider that is prepared to provide or exclude coverage for an unusual or extraordinary risk of a particular commercial policyholder must maintain the policy form, endorsement, or rider in the insurer's Indiana office and provide the policy form, endorsement, or rider to the commissioner at the commissioner's request.
(o) If coverage under a commercial property or commercial casualty insurance policy is changed, upon renewal of the policy, the insurer shall provide to the policyholder and insurance producer through which the policyholder obtains the coverage a written notice that the policy has been changed.
(Formerly: Acts 1967, c.133, s.4.) As amended by P.L.252-1985, SEC.107; P.L.268-1999, SEC.12; P.L.178-2003, SEC.22; P.L.193-2006, SEC.8; P.L.173-2007, SEC.16.

IC 27-1-22-4 Version b
Rate filings; exemptions; procedure and requirements; rules; confidentiality; inspection; notice of changes
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 4. (a) Every insurer shall file with the commissioner every manual of classifications, rules, and rates, every rating schedule, every rating plan, and every modification of any of the foregoing which it proposes to use.
(b) The following types of insurance are exempt from the requirements of subsections (a) and (k):
(1) Inland marine risks, which by general custom of the business are not written according to manual rates or rating plans.
(2) Insurance that is:
(A) written by an insurer that:
(i) complies with subsection (n) and maintains at least a B

rating by A.M. Best or an equivalent rating by another independent insurance rating organization; or
(ii) is approved for an exemption by the commissioner; and
(B) issued to commercial policyholders.
(c) Every such filing shall indicate the character and extent of the coverage contemplated and shall be accompanied by the information upon which the filer supports such filing.
(d) The information furnished in support of a filing may include:
(1) the experience and judgment of the insurer or rating organization making the filing;
(2) its interpretation of any statistical data it relies upon;
(3) the experience of other insurers or rating organizations; or
(4) any other relevant factors.
The commissioner shall have the right to request any additional relevant information.
(e) The following apply to a filing and any supporting information filed under this section:
(1) If the filer marks the filing or supporting information "confidential", "trade secret", or "proprietary", the filer shall, upon the request of the commissioner, provide a sufficient basis on which the commissioner may determine that the filing or supporting information is confidential.
(2) If the commissioner does not, less than thirty (30) days after receiving the filing or information, notify the filer that the commissioner disapproves the confidentiality of the filing or supporting information, the filing and supporting information is considered to have been determined to be confidential.
(3) The commissioner shall do the following:
(A) Upon the request of the filer before the filing or supporting information is open to public inspection:
(i) return the filing or supporting information to the filer; and
(ii) make a notation in the policy filing retained by the commissioner that the filing or supporting information was returned to the filer.
(B) If the commissioner determines that a filing or supporting information is not confidential under this subsection, upon the request of the filer before the filing or supporting information is open to public inspection, return the entire filing to the filer.
(C) Adopt rules under IC 4-22-2 to establish a process for a determination under this subsection that a filing or supporting information is confidential.
(4) Except for information determined by the commissioner to be confidential under this subsection, the filing and supporting information that has not been returned to the filer under subdivision (3) shall be open to public inspection as soon as stamped "filed" within a reasonable time after receipt by the commissioner, and copies may be obtained by any person on

request and upon payment of a reasonable charge therefor.
The work product of the commissioner in making a determination under this subsection is confidential. The department, the commissioner, and employees of the department are immune from civil and criminal liability for the good faith performance of their duties under this subsection.
(f) Filings shall become effective upon the date of filing by delivery or upon date of mailing by registered mail to the commissioner, or on a later date specified in the filing.
(g) Specific inland marine rates on risks specially rated, made by a rating organization, shall be filed with the commissioner.
(h) Any insurer may satisfy its obligation to make any such filings by becoming a member of, or a subscriber to, a licensed rating organization which makes such filings and by authorizing the commissioner to accept such filings on its behalf, provided that nothing contained in this chapter shall be construed as requiring any insurer to become a member of or a subscriber to any rating organization or as requiring any member or subscriber to authorize the commissioner to accept such filings on its behalf.
(i) Every insurer which is a member of or a subscriber to a rating organization shall be deemed to have authorized the commissioner to accept on its behalf all filings made by the rating organization which are within the scope of its membership or subscribership, provided:
(1) that any subscriber may withdraw or terminate such authorization, either generally or for individual filings, by written notice to the commissioner and to the rating organization and may then make its own independent filings for any kinds of insurance, or subdivisions, or classes of risks, or parts or combinations of any of the foregoing, with respect to which it has withdrawn or terminated such authorization, or may request the rating organization, within its discretion, to make any such filing on an agency basis solely on behalf of the requesting subscriber; and
(2) that any member may proceed in the same manner as a subscriber unless the rating organization shall have adopted a rule, with the approval of the commissioner:
(A) requiring a member, before making an independent filing, first to request the rating organization to make such filing on its behalf and requiring the rating organization, within thirty (30) days after receipt of such request, either:
(i) to make such filing as a rating organization filing;
(ii) to make such filing on an agency basis solely on behalf of the requesting member; or
(iii) to decline the request of such member; and
(B) excluding from membership any insurer which elects to make any filing wholly independently of the rating organization.
(j) Under such rules as the commissioner shall adopt, the commissioner may, by written order, suspend or modify the

requirement of filing as to any kinds of insurance, or subdivision, or classes of risk, or parts or combinations of any of the foregoing, the rates for which can not practicably be filed before they are used. Such orders and rules shall be made known to insurers and rating organizations affected thereby. The commissioner may make such examination as the commissioner may deem advisable to ascertain whether any rates affected by such order are excessive, inadequate, or unfairly discriminatory.
(k) Upon the written application of the insured, stating the insured's reasons therefor, filed with the commissioner, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.
(l) An insurer shall not make or issue a policy or contract except in accordance with filings which are in effect for that insurer or in accordance with the provisions of this chapter. Subject to the provisions of section 6 of this chapter, any rates, rating plans, rules, classifications, or systems in effect on May 31, 1967, shall be continued in effect until withdrawn by the insurer or rating organization which filed them.
(m) The commissioner shall have the right to make an investigation and to examine the pertinent files and records of any insurer, insurance producer, or insured in order to ascertain compliance with any filing for rate or coverage which is in effect. The commissioner shall have the right to set up procedures necessary to eliminate noncompliance, whether on an individual policy, or because of a system of applying charges or discounts which results in failure to comply with such filing.
(n) This subsection applies to an insurer that issues a commercial property or commercial casualty insurance policy to a commercial policyholder. Not more than thirty (30) days after the insurer begins using a commercial property or commercial casualty insurance:
(1) rate;
(2) rating plan;
(3) manual of classifications;
(4) form; or
(5) modification of an item specified in subdivision (1), (2), (3), or (4);
the insurer shall file with the department, for informational purposes only, the item specified in subdivision (1), (2), (3), (4), or (5). Use of an item specified in subdivision (1), (2), (3), (4), or (5) is not conditioned on review or approval by the department. This subsection does not require filing of an individual policy rate if the original manuals, rates, and rules for the insurance plan or program to which the individual policy conforms has been filed with the department.
(o) An insurer that issues a commercial property or commercial casualty insurance policy form, endorsement, or rider that is prepared to provide or exclude coverage for an unusual or extraordinary risk of a particular commercial policyholder must maintain the policy form, endorsement, or rider in the insurer's Indiana office and

provide the policy form, endorsement, or rider to the commissioner at the commissioner's request.
(p) If coverage under a commercial property or commercial casualty insurance policy is changed, upon renewal of the policy, the insurer shall provide to the policyholder and insurance producer through which the policyholder obtains the coverage a written notice that the policy has been changed.
(Formerly: Acts 1967, c.133, s.4.) As amended by P.L.252-1985, SEC.107; P.L.268-1999, SEC.12; P.L.178-2003, SEC.22; P.L.193-2006, SEC.8; P.L.173-2007, SEC.16; P.L.81-2012, SEC.10.

IC 27-1-22-5
Hearing on question of compliance with filing requirements; finding and order
Sec. 5. (a) Upon the commissioner's motion, or upon written request by any insured affected thereby or by any licensed insurance producer or broker, if such request is made in good faith and states reasonable grounds, the commissioner, if the commissioner shall have reason to believe that any filing is not in compliance with the applicable provisions of section 3 of this chapter, or in the case of an alleged violation of section 6 of the chapter if the commissioner finds on the basis of the information on file with the department that there has been a prima facie showing of a violation of that section, shall hold a hearing upon not less than ten (10) days written notice to the rating organization or insurer which made the filing in issue, specifying the items and matters to be considered and stating in what manner and to what extent noncompliance is alleged to exist. No other matter or subject shall be considered at such hearing. Only the rating organization or insurer which made such filing and the commissioner may be parties to any hearing or to any judicial appeal resulting therefrom. Within a reasonable time, the commissioner shall notify every person making request as to the decision as to the validity of the request and subsequently shall notify every such person of any action which may thereafter be taken with reference to such request.
(b) If, after such hearing, the commissioner finds, based upon a preponderance of the evidence adduced at such hearing and made a part of the record thereof, that such filing is not in compliance with the provisions of section 3 of this chapter, the commissioner shall immediately issue a written order to the parties specifying in detail in what respects and upon what evidence such noncompliance exists and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. Said order shall not affect any contract policy made or issued prior to the expiration of the period set forth in said order.
(c) If after such hearing the commissioner finds that such filing does not violate the provisions of section 3 of this chapter, the commissioner shall immediately issue a written order to the parties dismissing the proceedings.
(d) The finding and order of the commissioner shall be made

within ninety (90) days after the close of such hearing or within such reasonable time extensions as may be fixed by the commissioner.
(e) No manual of classifications, rule, rate, rating schedule, rating plan, or any modification of any of the foregoing which establishes standards for measuring variations in hazards or expense provisions, or both, which has been filed pursuant to section 4 of this chapter shall be disapproved if the rates produced thereby meet the requirements of section 3 of this chapter.
(f) All actions of the commissioner under this chapter and all appeals from the commissioner's action shall be governed by IC 4-21.5, except where a different specific provision is made in this chapter.
(Formerly: Acts 1967, c.133, s.5; Acts 1971, P.L.1, SEC.9.) As amended by P.L.252-1985, SEC.108; P.L.7-1987, SEC.140; P.L.178-2003, SEC.23.

IC 27-1-22-6
Bad faith filing; burden of proof; order to rewrite policies at approved rate
Sec. 6. (a) A "bad-faith filing", as used in this chapter, means a rate filing made by any filer who, in bad faith, files a rate which it knows, or should know, is grossly inadequate for the insurance coverage provided, and which is filed and used for the purpose of unfairly obtaining a particular risk or limited group of risks, and which is available only to such risk or limited group of risks.
(b) At any hearing conducted under this section, the burden shall be on the filer to prove that such filing is not in violation of this section. If, after such hearing, the commissioner finds that the filer has failed to prove that such filing is not in violation of this section, based on the evidence adduced at the hearing and made a part of the record, he may order all policies written under such bad-faith filing to be rewritten at an approved rate from the date of the inception of such policies of insurance, or all such policies shall be cancelled pro rata in accordance with the policy provisions.
(c) Nothing in this section shall be deemed to supersede the provisions set forth in section 24 of this chapter.
(Formerly: Acts 1967, c.133, s.6.) As amended by P.L.252-1985, SEC.109.

IC 27-1-22-7
Rate adjustment filing or deviation; effectiveness unless disapproved; hearing; approval or disapproval
Sec. 7. (a) When a filing or deviation involving a rate adjustment depends upon a change in the relationship between the proposed rates and the anticipated production expense portion thereof from the relationship anticipated under any rates previously filed and currently in effect for the company or rating organization involved, such filing or deviation shall be subject to the provisions of subsection (b).
(b) Each filing or deviation subject to this section shall be on file for a waiting period of twenty (20) days before it becomes effective.

If within such waiting period or after hearing as provided in this section, the commissioner finds that the filing or deviation does not meet the requirements of this chapter, the commissioner shall send to the insurer or rating organization which made the filing or to the insurer which filed the deviation written notice of disapproval specifying therein in what respects the filing or deviation fails to meet the requirements of this chapter and stating that the same shall not become effective. Such filing or deviation shall be deemed to meet the requirements of this act unless disapproved:
(1) within such waiting period; or
(2) if a hearing has been called and written notice thereof given by the commissioner during such waiting period, then within ten (10) days after the date of commencement of such hearing.
Upon the commissioner's own motion, or upon timely written request by any insurance producer or broker of the company or companies to which such filing or deviation is applicable, if such request is in good faith and states reasonable grounds, the commissioner may at any time within the waiting period call a hearing upon not less than ten (10) nor more than fifteen (15) days written notice to the company or rating organization making the filing or to the company filing the deviation. Within ten (10) days after the commencement of such hearing, the commissioner shall in writing either approve such filing or deviation or shall disapprove the same as provided in this section.
(Formerly: Acts 1967, c.133, s.7.) As amended by P.L.252-1985, SEC.110; P.L.178-2003, SEC.24.

IC 27-1-22-8
Rating organizations; definitions; license; services to subscribers; rules; cooperation
Sec. 8. (a) A rating organization is an individual, partnership, corporation, limited liability company, or unincorporated association other than an insurer located within or without this state, who or which has as its primary object and purpose the making and filing of rates, rating plans, rating systems, or rules relating thereto, and who or which may also examine policies, daily reports, binders, renewal certificates, endorsements, and other evidences of insurance or the cancellation thereof for any member or subscriber requesting such auditing service.
(b) Such a rating organization shall make application to the commissioner for license as a rating organization for such kinds of insurance, or subdivisions, or classes of risk, or parts or combination of any of the foregoing as are specified in its application and shall file therewith:
(1) a copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules, and regulations governing the conduct of its business;
(2) a list of its members and subscribers;
(3) the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting such rating organization may be served; and (4) a statement of its qualifications as a rating organization.
(c) If the commissioner finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization, and that its constitution, its articles of agreement or association, or its certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business conform to the requirements of law, he shall issue a license specifying the kinds of insurance, or subdivisions, or classes of risk, or parts or combinations of any of the foregoing for which the applicant is authorized to act as a rating organization. Every such application shall be granted or denied in whole or in part by the commissioner within sixty (60) days of the date of its filing with him. Licenses issued pursuant to this section shall remain in effect for three (3) years unless sooner suspended or revoked by the commissioner. The fee for the license is seventy-five dollars ($75). Licenses issued pursuant to this section may be suspended or revoked by the commissioner, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this subsection. Every rating organization shall notify the commissioner promptly of every change in:
(1) its constitution, its articles of agreement or association, or its certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business;
(2) its list of members and subscribers; and
(3) the name and address of the resident of this state designated by it upon whom notices or orders of the commissioner or process affecting such rating organization may be served.
(d) Subject to rules and regulations which have been approved by the commissioner as reasonable, each rating organization shall permit any insurer, not a member, to be a subscriber to its services for any one (1) or more of the kinds of insurance, subdivisions, or classes of risk or parts or combinations of any of the foregoing for which it is authorized to act as an organization. Notice of proposed changes in such rules and regulations shall be given to subscribers. Each rating organization shall furnish its services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any such insurer, be reviewed by the commissioner at a hearing held upon at least ten (10) days written notice to such rating organization and to such subscriber or insurer. If the commissioner finds that such rule or regulation is unreasonable in its application to subscribers, he shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within thirty (30) days after it was made, the insurer may request a review by the commissioner as if the application had been rejected. If the commissioner finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, he shall order the rating organization to admit the insurer as a subscriber. If he finds that the action of the rating

organization was justified, he shall make an order affirming its action.
(e) No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends or savings allowed or returned by insurers to their policyholders or members.
(f) Cooperation among rating organizations or among rating organizations and insurers in ratemaking or in other matters within the scope of this chapter is hereby authorized, provided the filings resulting from such cooperation are subject to all the provisions of this chapter which are applicable to filing generally. The commissioner may review such cooperative activities and practices and if, after a hearing, he finds that any such activity or practice is unfair or unreasonable, or otherwise inconsistent with the provisions of this chapter, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of such activity or practice.
(g) Any rating organization may subscribe for or purchase actuarial, technical, or other services, and such services shall be available to all members and subscribers without discrimination.
(h) A member of a rating organization means an insurer entitled to participate in its management and electing to exercise its right to so participate.
(Formerly: Acts 1967, c.133, s.8.) As amended by P.L.252-1985, SEC.111; P.L.31-1988, SEC.14; P.L.8-1993, SEC.415.

IC 27-1-22-9
Deviation from rates; filing; effective date; termination; public inspection
Sec. 9. (a) In addition to any rights conferred pursuant to section 4 of this chapter any member or subscriber to a rating organization may file with commissioner a deviation from the rates, rating schedules, rating plans, rating systems, or rules respecting any kind of insurance, division, subdivision, classification, or any part or combination of any of the foregoing.
(b) Such a filing shall specify the nature and extent of the deviation and shall be accompanied by the relevant information upon which the filer supports the deviation. The commissioner shall have the right to request any additional relevant information.
(c) Such deviation shall become effective upon the date of filing by delivery or upon date of mailing by registered mail to the commissioner or on a later date specified in the filing. It shall be in effect until terminated by the filer giving notice to the commissioner of the termination of the deviation. A change in the rates, rating schedules, rating plans, rating systems, or rules to which the deviation applies shall not terminate the deviation without the consent of the insurer to which the deviation applies. Any such deviation may be terminated by the commissioner pursuant to the provisions of section 5 of this chapter and after notice and hearings as provided in section 5 of this chapter. (d) A deviation filing and supporting information shall be open to public inspection as soon as stamped "filed" within a reasonable time after receipt by the commissioner and copies may be had by any person on request and upon the payment of a reasonable charge therefor.
(Formerly: Acts 1967, c.133, s.9.) As amended by P.L.252-1985, SEC.112.

IC 27-1-22-10
Insurers acting in concert
Sec. 10. Subject to and in compliance with all other provisions of this chapter, two (2) or more insurers may act in concert with each other and with others with respect to any matters within the purview of this chapter and are authorized to act in concert between or among themselves to the same extent as if they constituted a single insurer.
(Formerly: Acts 1967, c.133, s.10.) As amended by P.L.252-1985, SEC.113.

IC 27-1-22-11 Version a
Appeal to commissioner from act or decision of rating organization; decision and order
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 11. (a) Any subscriber which has authorized a rating organization to making filings on its behalf and any member thereof which does not wish to act under sections 4(g) and 4(h) of this chapter may appeal to the commissioner from the action or decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization and the commissioner shall, after a hearing held upon not less than ten (10) days written notice to the appellant and to such rating organization, issue an order approving the action or decision of such rating organization or directing it to give further consideration to such proposal, or, if such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, he may, in the event he finds that such action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings in a manner consistent with his findings within a reasonable time after the issuance of such order.
(b) If such appeal is based upon the failure of the rating organization to make a filing on behalf of such member or subscriber which is based on a system of expense provisions which differs, in accordance with the right granted in section 3(a)(3) of this chapter from the system of expense provisions included in a filing made by the rating organization, the commissioner shall, if he grants the appeal, order the rating organization to make the requested filing for use by the appellant. In deciding such appeal the commissioner shall apply the standards set forth in section 3 of this chapter.
(Formerly: Acts 1967, c.133, s.11.) As amended by P.L.252-1985, SEC.114; P.L.268-1999, SEC.13.
IC 27-1-22-11 Version b
Appeal to commissioner from act or decision of rating organization; decision and order
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 11. (a) Any subscriber which has authorized a rating organization to making filings on its behalf and any member thereof which does not wish to act under sections 4(h) and 4(i) of this chapter may appeal to the commissioner from the action or decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization and the commissioner shall, after a hearing held upon not less than ten (10) days written notice to the appellant and to such rating organization, issue an order approving the action or decision of such rating organization or directing it to give further consideration to such proposal, or, if such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, the commissioner may, in the event the commissioner finds that such action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings in a manner consistent with the commissioner's findings within a reasonable time after the issuance of such order.
(b) If such appeal is based upon the failure of the rating organization to make a filing on behalf of such member or subscriber which is based on a system of expense provisions which differs, in accordance with the right granted in section 3(a)(3) of this chapter from the system of expense provisions included in a filing made by the rating organization, the commissioner shall, if the commissioner grants the appeal, order the rating organization to make the requested filing for use by the appellant. In deciding such appeal the commissioner shall apply the standards set forth in section 3 of this chapter.
(Formerly: Acts 1967, c.133, s.11.) As amended by P.L.252-1985, SEC.114; P.L.268-1999, SEC.13; P.L.81-2012, SEC.11.

IC 27-1-22-12
Procedure on complaint by insured
Sec. 12. Any insured may, in writing, request his insurer or its rating organization to review the manner in which its filing or the filing made by a rating organization on its behalf has been applied with respect to insurance afforded him. Any such insured aggrieved by the failure or refusal of an insurer or rating organization to make such review and to grant appropriate relief within thirty (30) days after such request is received may file a written complaint and request for a hearing with the commissioner, specifying the grounds relied upon. If the complaint charges a violation of this chapter and the commissioner finds that the complaint was made in good faith and that the complainant would be aggrieved if the violation is proven, he shall hold a hearing upon not less than ten (10) days written notice to the complainant, the insurer, and the related rating

organization, if any, stating the grounds of complaint. If after such hearing he finds the complaint justified, he shall order the matter complained of to be corrected within a reasonable time, but not less than twenty (20) days after a copy of his written order has been mailed to or served upon the insurer complained against.
(Formerly: Acts 1967, c.133, s.12.) As amended by P.L.252-1985, SEC.115.

IC 27-1-22-13
Advisory organization; filing and regulation; orders of commissioner
Sec. 13. (a) Every group, association, or other organization of insurers, whether located within or outside this state, which assists insurers which make their own filings or rating organizations in ratemaking, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under this chapter, shall be known as an advisory organization.
(b) Every advisory organization shall file with the commissioner:
(1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation and of its bylaws, rules, and regulations governing its activities;
(2) a list of its members;
(3) the name and address of a resident of this state upon whom notices or orders of the commissioner or process issued at his direction may be served; and
(4) an agreement that the commissioner may examine such advisory organization in accordance with the provisions of section 15 of this chapter.
(c) If, after a hearing, the commissioner finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, he may issue a written order specifying in what respect such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, and requiring the discontinuance of such act or practice.
(d) No insurer which makes its own filings nor any rating organization shall support its findings by statistics or adopt ratemaking recommendations furnished to it by an advisory organization which has not complied with this section or with an order of the commissioner involving such statistics or recommendations issued under subsection (c). If the commissioner finds such insurer or rating organization to be in violation of this subsection, he may issue an order requiring the discontinuance of the violation.
(Formerly: Acts 1967, c.133, s.13.) As amended by P.L.252-1985, SEC.116.

IC 27-1-22-14
Regulation of organization of insurers engaging in joint

underwriting or joint reinsurance; unfair or unreasonable practices
Sec. 14. (a) Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance shall be subject to regulation with respect thereto as provided in this chapter, subject, however, with respect to joint underwriting, to all other provisions of this chapter and with respect to joint reinsurance, to section 15 of this chapter.
(b) If, after a hearing, the commissioner finds that any activity or practice of any such group, association, or other organization is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of such activity or practice.
(Formerly: Acts 1967, c.133, s.14.) As amended by P.L.252-1985, SEC.117.

IC 27-1-22-15
Examination of licensed rating organization; report of examination in another state; cost of examination
Sec. 15. (a) The commissioner shall, at least once every three (3) years, make or cause to be made an examination of each licensed rating organization, and may, as often as he may deem it expedient, make or cause to be made an examination of each advisory organization and of each group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance pursuant to section 13 of this chapter to ascertain whether such rating or advisory organization or group, association or other organization complies with the applicable provisions of this chapter. In lieu of any such examination the commissioner may accept the report of an examination made by the insurance supervisory official of another state.
(b) The officers, managers, agents, and employees of any such organization, group or association may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation, together with all data, statistics and information of every kind and character collected or considered by such organization, group or association in the conduct of the operations to which such examination relates.
(c) The reasonable cost of any examination authorized by this chapter shall be paid by the organization, group, or association examined, upon presentation to it of a detailed account of such cost.
(d) No report of examination shall be made public until the organization examined has an opportunity to review the proposed report and to have a hearing with reference thereto, after which hearing the report shall be filed for public inspection and become admissible in evidence as a public record.
(Formerly: Acts 1967, c.133, s.15.) As amended by P.L.252-1985, SEC.118.
IC 27-1-22-16
Approval of rules and statistical plans; exchange of information and experience data
Sec. 16. a. The commissioner shall approve reasonable rules and statistical plans, reasonably adapted to each of the rating systems on file with him, which may be modified from time to time and which shall be used thereafter by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible of determination by a prorating of countrywide expense experience. In approving such rules and plans, the commissioner shall give due consideration to the rating systems on file with him and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it. The commissioner may designate rating organizations or other agencies, or both, to assist him in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules approved by the commissioner to insurers and advisory and rating organizations.
b. In order to further uniform administration of the regulatory laws, the commissioner and every insurer, rating organization, advisory organization or statistical agency may exchange information and experience data with insurance supervisory officials, insurers, rating organizations, advisory organizations or statistical agencies in this and other states and may consult with them with respect to rate making and the application of rating systems.
c. The commissioner may make reasonable rules and regulations necessary to effect the purposes of this section.
(Formerly: Acts 1967, c.133, s.16.)

IC 27-1-22-17
Withholding information; giving false or misleading information
Sec. 17. No person may knowingly withhold information from, or knowingly give false or misleading information to, the commissioner or the department, to any statistical agency designated by the department, to any rating organization, or to any insurer, which will affect the rates or premiums chargeable under this article.
(Formerly: Acts 1967, c.133, s.17.) As amended by Acts 1978, P.L.2, SEC.2714.

IC 27-1-22-18
Deviation from authorized premium charge; discounts and rebates as inducement to insure; commissions for insurance producers
Sec. 18. No insurer, broker, or insurance producer shall

knowingly charge, demand, or receive a premium for any policy of insurance except in accordance with the provisions of this chapter. No insurer or employee thereof, and no broker or insurance producer shall pay, allow, or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy of insurance, except to the extent provided for in applicable filings. No insured named in any policy of insurance shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, credit or reduction of premium, or any such special favor or advantage or valuable consideration or inducement. Nothing in this section shall be construed as prohibiting the payment of, nor permitting the regulation of the payment of, commissions or other compensation to duly licensed insurance producers and brokers, nor as prohibiting, or permitting the regulation of, any insurer from allowing or returning to its participating policyholders or members, dividends or savings.
(Formerly: Acts 1967, c.133, s.18.) As amended by P.L.252-1985, SEC.119; P.L.178-2003, SEC.25.

IC 27-1-22-19
Freedom of contract with reference to commissions
Sec. 19. Nothing in this chapter abridges or restricts the freedom of contract of insurers, insurance producers, or brokers with reference to the amount of commission to be paid to insurance producers or brokers by insurers, and such payments are expressly authorized.
(Formerly: Acts 1967, c.133, s.19.) As amended by P.L.252-1985, SEC.120; P.L.178-2003, SEC.26.

IC 27-1-22-20
High risk auto insurance; apportionment agreements; rate modifications
Sec. 20. Agreements may be made among insurers with respect to the equitable apportionment among them of automobile, bodily injury liability, and property damage insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods, and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance, such agreements and rate modifications to be subject to the terms of this chapter.
(Formerly: Acts 1967, c.133, s.20.) As amended by P.L.252-1985, SEC.121.

IC 27-1-22-21
Repealed
(Repealed by P.L.4-1988, SEC.17.)
IC 27-1-22-22
Appointment and removal of additional personnel; powers of deputy conducting hearings; exemption from personal liability
Sec. 22. (a) For the purpose of maintaining the affirmative, active, and definite administration of the provisions of this chapter, the commissioner, with the approval of the governor, may appoint such additional actuaries, deputies, examiners, assistants, and other employees in the department as may be found necessary to carry out the provisions of this chapter. Except as otherwise provided in this chapter, such additional deputies, examiners, assistants, and employees so appointed shall be chosen for their fitness, either professional or practical, as the nature of the position may require, irrespective of their political beliefs or affiliations. The technical or professional qualifications of any applicant shall be determined by examination, professional rating or otherwise, as the commissioner with the approval of the governor may determine. Subject to the approval of the governor and the state budget director, the salaries of such additional actuaries, deputies, examiners, assistants, and other employees shall be fixed by the commissioner. Any actuary, deputy, examiner, assistant, or employee so employed may be removed at any time by the commissioner.
(b) In the absence of the commissioner, he may, by written order, designate a deputy to conduct any hearing, and, in such case, such deputy commissioner shall possess and may exercise any and all powers of the commissioner with respect to the matter in hearing.
(c) Neither the commissioner nor any actuary, deputy, examiner, assistant, or employee in the department shall be liable in their individual capacity, except to the state of Indiana, for any act done or omitted in connection with the performance of their respective duties under the provisions of this chapter.
(Formerly: Acts 1967, c.133, s.22.) As amended by P.L.252-1985, SEC.123.

IC 27-1-22-23
Exemption of rates and classifications from law governing rules and regulations
Sec. 23. No provision of IC 4-22-2 shall be construed to apply to rates or classifications made pursuant to the provisions of this chapter and approved by the commissioner or department.
(Formerly: Acts 1967, c.133, s.23.) As amended by P.L.252-1985, SEC.124.

IC 27-1-22-24
Suspension or revocation of licenses
Sec. 24. (a) The commissioner may suspend the license of any rating organization or insurer which fails to comply with an order of the commissioner or department within the time limited by such order, or any extension thereof which the commissioner may grant. The commissioner shall not suspend the license of any rating organization or insurer for failure to comply with an order until the

time prescribed for an appeal therefrom has expired or if an appeal has been taken, until such order has been affirmed. The commissioner may determine when a suspension of license shall become effective and it shall remain in effect for the period fixed by him, unless he modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, rescinded or reversed. No license shall be suspended or revoked except upon a written order of the commissioner, stating his findings, made after a hearing is held upon not less than fifteen (15) days' written notice to the person specifying the alleged violation.
(b) A person who violates this chapter commits a Class A misdemeanor.
(Formerly: Acts 1967, c.133, s.24.) As amended by Acts 1978, P.L.2, SEC.2715.

IC 27-1-22-25
Motor vehicle insurance; rating plan establishing higher rates for bankruptcy petitioners; violations
Sec. 25. (a) This section only applies to a policyholder or an applicant who is an individual.
(b) As used in this section, "motor vehicle insurance" means any type of insurance described in IC 27-1-5-1, Class 2(f).
(c) A motor vehicle insurance rating plan filed under section 4 of this chapter may not establish a higher rate for a policyholder based on the fact that the policyholder has filed a voluntary petition under the federal bankruptcy law (11 U.S.C. 101 et seq.).
(d) The premium rate for an individual policy of motor vehicle insurance may not be set higher than the applicable rate set forth in the rating plan in effect under this chapter based on the fact that the policyholder or applicant has filed a voluntary petition under the federal bankruptcy law.
(e) The violation of this section is an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.122-1992, SEC.1.

IC 27-1-22-26
Motor vehicle insurance; rating plan establishing higher rates for persons in armed forces; violations
Sec. 26. (a) As used in this section, "armed forces" means the following:
(1) The Army.
(2) The Navy.
(3) The Air Force.
(4) The Marine Corps.
(5) The Coast Guard.
(b) This section applies only to an individual:
(1) who is applying for motor vehicle insurance; and
(2) who:
(A) is serving in one (1) of the armed forces; or
(B) has served in one (1) of the armed forces within six (6)

months before applying for motor vehicle insurance.
(c) As used in this section, "motor vehicle insurance" means any type of insurance described in IC 27-1-5-1, Class 2(f).
(d) As used in this chapter, "rating plan" means the rating schedule or rating plan of an insurer concerning premium rates for motor vehicle insurance that has been filed with the commissioner and is in effect under section 4 of this chapter.
(e) An insurer may not set the premium rate for a policy of motor vehicle insurance for an individual described in subsection (b) at an amount higher than the applicable rate set forth in the rating plan due to the fact that the individual has not been covered by motor vehicle insurance for a period of time.
(f) The violation of this section is an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.223-1993, SEC.5.

IC 27-1-22-26.1
Motor vehicle insurance; rating plan for active and reserve members of armed forces; violation
Sec. 26.1. (a) As used in this section, "armed forces" means the active and reserve components of the following:
(1) The United States Army.
(2) The United States Navy.
(3) The United States Air Force.
(4) The United States Marine Corps.
(5) The United States Coast Guard.
(6) The Indiana National Guard.
(b) As used in this section, "motor vehicle insurance" means any type of insurance described in IC 27-1-5-1, Class 2(f).
(c) As used in this chapter, "rating plan" means the rating schedule or rating plan of an insurer:
(1) concerning premium rates for motor vehicle insurance;
(2) that has been filed with the commissioner; and
(3) that is in effect under section 4 of this chapter.
(d) An insurer that issues or renews a policy of motor vehicle insurance may not set the premium rate for a policy of motor vehicle insurance that covers an individual who is serving in one (1) of the armed forces at an amount higher than the applicable rate set forth in the rating plan for a policy of motor vehicle insurance that covers an individual who is not serving in one (1) of the armed forces.
(e) A violation of this section is an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.39-2005, SEC.1.

IC 27-1-22-27
Motor vehicle insurance; rates for innocent prior-uninsured motorists
Sec. 27. (a) The purpose of this section is to preclude insurers from charging higher rates for innocent prior-uninsured motorists who have not operated a motor vehicle in violation of any financial

responsibility or compulsory insurance requirement within the prior twelve months.
(b) As used in this section, "motor vehicle insurance" means any type of insurance described in IC 27-1-5-1, Class 2(f).
(c) A motor vehicle insurer may not discriminate in establishing a rate for a policyholder or applicant, based solely on the absence of insurance by the applicant or policyholder.
(d) This section does not apply to applicants who first received their driver's license within the past thirty-six (36) month period.
(e) A violation of this section is an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.169-1999, SEC.1.



CHAPTER 23. REGULATION OF INSURANCE HOLDING COMPANY SYSTEMS

this state.
(h) "Earned surplus" means an amount equal to the unassigned funds of an insurer as set forth in the most recent annual statement of an insurer that is submitted to the commissioner, excluding surplus arising from unrealized capital gains or revaluation of assets.
(i) "Enterprise risk" means an activity, circumstance, event, or series of events that involves at least one (1) affiliate of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or the insurer's insurance holding company system as a whole, including an activity, circumstance, event, or series of events that would cause the:
(1) insurer's risk based capital to fall into company action level under IC 27-1-36; or
(2) insurer to be in hazardous financial condition subject to IC 27-1-3-7 and rules adopted under IC 27-1-3-7.
(j) An "insurance holding company system" consists of two (2) or more affiliated persons, one (1) or more of which is an insurer.
(k) "Insurer" has the same meaning as set forth in IC 27-1-2-3, except that it does not include:
(1) agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state; or
(2) nonprofit medical and hospital service associations.
The term includes a health maintenance organization (as defined in IC 27-13-1-19) and a limited service health maintenance organization (as defined in IC 27-13-1-27).
(l) "NAIC" refers to the National Association of Insurance Commissioners.
(m) "Supervisory college" means a temporary or permanent forum:
(1) comprised of regulators, including other state, federal, and international regulators, responsible for the supervision of:
(A) a domestic insurer that is part of an insurance holding company system that has international operations;
(B) an insurance holding company system described in clause (A); or
(C) an affiliate of:
(i) a domestic insurer described in clause (A); or
(ii) an insurance holding company system described in clause (B); and
(2) established to facilitate communication and cooperation between the regulators described in subdivision (1).
(n) A "person" is an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but shall not include any securities broker performing no more than the usual and customary broker's function. (o) A "policyholder" of a domestic insurer includes any person who owns an insurance policy or annuity contract issued by the domestic insurer, any person reinsured by the domestic insurer under a reinsurance contract or treaty between the person and the domestic insurer, and any health maintenance organization with which the domestic insurer has contracted to provide services or protection against the cost of care.
(p) A "subsidiary" of a specified person is an affiliate controlled by that person directly or indirectly through one or more intermediaries.
(q) "Surplus" means the total of gross paid in and contributed surplus, special surplus funds, and unassigned surplus, less treasury stock at cost.
(r) "Voting security" includes any security convertible into or evidencing a right to acquire a voting security.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.1; P.L.26-1991, SEC.8; P.L.8-1993, SEC.416; P.L.130-1994, SEC.28; P.L.116-1994, SEC.38; P.L.26-1994, SEC.9; P.L.2-1995, SEC.100; P.L.203-2001, SEC.5; P.L.81-2012, SEC.12.

IC 27-1-23-1.5
Dividend payments; notice; content
Sec. 1.5. (a) A domestic insurer that is a member of an insurance holding company system may not pay a dividend unless the insurer notifies the department of the dividend and the department receives the notice from the insurer:
(1) not more than five (5) business days after the declaration of the dividend or distribution; and
(2) at least ten (10) days before the payment of the dividend or distribution.
(b) A notice provided by an insurer under subsection (a) must contain information indicating that the surplus of the insurer as regards policyholders will be:
(1) reasonable in relation to the outstanding liabilities of the insurer; and
(2) adequate to the financial needs of the insurer;
following the payment of the dividend.
(c) After receiving a notice from an insurer under this section, the department shall promptly consider the information set forth in the notice under subsection (b). In the department's consideration of the information, the department shall apply the factors set forth in section 4(f) of this chapter.
As added by P.L.130-1994, SEC.29 and P.L.116-1994, SEC.39.

IC 27-1-23-2
Acquisition of domestic insurance company; statement to commissioner; hearings; notice; approval; exceptions; process
Sec. 2. (a) No person other than the issuer shall commence a tender offer for or a request or invitation for tenders of, or enter into any agreement to purchase or exchange securities for, or otherwise

seek to acquire, or acquire, in the open market or otherwise, or solicit proxies relating to, any voting security of a domestic insurer or of any corporation controlling a domestic insurer if, after the consummation thereof, such person would, directly or indirectly (or by conversion or by exercise of any right to acquire), be in control of such insurer, and no person shall enter into an agreement to acquire control of a domestic insurer or of any corporation controlling a domestic insurer unless, at the time any such offer, request, or invitation is commenced or any such agreement is entered into, or any such solicitation is begun, or prior to the acquisition of such securities if no offer or agreement is involved:
(1) each acquiring party has filed with the commissioner and has sent to such insurer and any such controlling corporation a statement containing the information required by this section;
(2) the offer, request, invitation, agreement, solicitation, or acquisition has been approved by the commissioner; and
(3) two (2) business days have elapsed following the commissioner's determination approving the offer, request, invitation, agreement, solicitation, or acquisition;
all in the manner prescribed in this section.
(b) Unless a statement described in subsection (a) is otherwise filed, the following apply to an acquisition or a divestiture of a person's controlling interest in a domestic insurer:
(1) If a controlling person of a domestic insurer seeks to divest the person's controlling interest, the person shall:
(A) file with the commissioner a confidential notice of the person's proposed divestiture at least thirty (30) days before the person ceases control; and
(B) send a copy of the filing required by clause (A) to the insurer.
(2) The commissioner shall determine whether a person:
(A) described in subdivision (1); or
(B) that seeks to acquire a controlling interest in a domestic insurer;
is required to obtain from the commissioner approval of the divestiture or acquisition.
(3) Information obtained by the commissioner under this subsection is confidential until the conclusion of the divestiture or acquisition unless the commissioner determines that maintaining confidentiality of the information interferes with enforcement of this section.
(c) A statement to be filed with the commissioner under this section shall be made under oath or affirmation and shall contain the following information:
(1) The name and address of the acquiring party.
(2) If the acquiring party is an individual, the individual's principal occupation and all offices and positions held during the past five (5) years, and any conviction of crimes other than minor traffic violations during the past ten (10) years.
(3) If the acquiring party is not an individual, a report of the

nature of its business operations during the past five (5) years or for such lesser period as the acquiring party and any predecessors thereof shall have been in existence, including, but not limited to:
(A) information relating to the acquisition or disposition of control by the acquiring party of any other person and any subsequent material change in the financial condition, management, organization, or operations of such other person;
(B) an informative description of the business intended to be done by the acquiring party and its affiliates;
(C) any plans or proposals for the conduct of the business or employment of the assets and surplus of the domestic insurer and any corporation controlling such insurer;
(D) an informative description of any transaction in which the acquiring party received, employed, or used any affiliate's assets;
(E) an informative description of any transaction or presently proposed transaction between the acquiring party and any of its affiliates in which either such acquiring party or such affiliate has a direct or indirect material interest; however, no information need be given as to any such transaction where the amount involved in the transaction or series of similar transactions, including all periodic payments or installments in the case of any lease or agreement providing for periodic payments or installments, does not or would not exceed one hundred thousand dollars ($100,000); and
(F) a list of all individuals who are or who have been selected to become directors or officers of the acquiring party, or who perform or will perform functions appropriate to such positions, such list to include for each such individual the information required by subdivision (2).
(4) The source, nature, and amount of the consideration to be used in effecting the acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose (including any pledge of the insurer's stock, or the stock of any of the insurer's subsidiaries or controlling affiliates), all documents evidencing, supporting, referring to, or relating to any such transaction and the identity of persons who are furnishing or who will furnish such consideration.
(5) Fully audited financial information as to the earnings and financial condition of the acquiring party for its preceding five (5) fiscal years (or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence), and similar unaudited information as of a date not earlier than ninety (90) days prior to the filing of the statement.
(6) Any plans or proposals which the acquiring party may have to liquidate such domestic insurer or such controlling corporation, to sell its assets or merge or consolidate it with any

person, or to make any other material change in its investment policy, business, corporate structure, or management.
(7) The number of shares of any security referred to in subsection (a) which the acquiring party proposes to acquire, the terms of the proposed offer, request, invitation, agreement, or acquisition referred to in subsection (a), and a statement as to the method by which the terms of the proposal were arrived at.
(8) The amount of each class of any security referred to in subsection (a) which is beneficially owned or concerning which there is a right to acquire beneficial ownership by the acquiring party.
(9) A full description of any contracts, arrangements, or understandings with respect to any security referred to in subsection (a) in which the acquiring party proposes to be or is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. Such description shall identify the persons with whom such contracts, arrangements, or understandings have been or will be entered into.
(10) A description of the purchase of any security referred to in subsection (a) during the twelve (12) calendar months preceding the filing of the statement by the acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor.
(11) A description of any recommendations to purchase any security referred to in subsection (a) made during the twelve (12) calendar months preceding the filing of the statement by the acquiring party, or by anyone, based upon interviews or at the suggestion of such acquiring party.
(12) Copies of the proposed forms of all tender offers for, requests or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subsection (a), and of the proposed form of additional soliciting material relating thereto.
(13) The terms of any agreement, contract, or understanding made or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection (a) for tender, and the amount of any fees, commissions, or other compensation paid or to be paid to broker-dealers with regard thereto.
(14) A full description of any existing or proposed contracts, arrangements, or understandings between the acquiring party and any present or former director, officer, or employee of the domestic insurer or of any corporation controlling such insurer. Such description shall identify the persons with whom such contracts, arrangements, or understandings have been or will be entered into. (15) Copies of all studies, analyses, and reports which were prepared by or for the acquiring party or any affiliate of the acquiring party for the purpose of evaluating or analyzing the proposed acquisition of control with respect to market shares, competition, competitors, markets, and potential for growth or expansion into product or geographic markets.
(16) If the acquiring party or any affiliate of the acquiring party is an insurer:
(A) the amount of any premiums, deposits, or annuity considerations received by the insurer during each of the last five (5) fiscal years (calculated on an accrual basis) for each line of insurance business conducted in any section of this state, and copies of annual statements for each of the last five (5) fiscal years filed by any such insurer with the insurance regulatory authority of its domiciliary jurisdiction;
(B) a full and complete description of any direct or indirect reinsurance relationship between the acquiring party or any affiliate of the acquiring party and the domestic insurer or any affiliate of the domestic insurer, together with copies of any treaties or contracts relating to that relationship; and
(C) such additional information as the commissioner may by rule or order prescribe as necessary or appropriate to enable the commissioner to make the determination required by subsection (f)(2).
(17) An agreement that a person required to obtain the commissioner's approval of a statement described in subsection (a) will file an annual enterprise risk report described in section 3(l) of this chapter as long as the person continues to hold a controlling interest in the domestic insurer.
(18) An acknowledgment that:
(A) a person described in subdivision (17); and
(B) any subsidiary in the insurance holding company system that is within the person's control;
will, upon the commissioner's request, provide to the commissioner information that the commissioner considers necessary to evaluate enterprise risk to the domestic insurer.
(19) Such additional information as the commissioner may by rule or order prescribe as necessary or appropriate for the protection of policyholders or in the public interest.
If any material change occurs in the facts set forth in a statement filed with the commissioner and sent to the insurer and any controlling corporation under this section, an amendment made under oath or affirmation setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the commissioner and sent to the insurer and any controlling corporation within two (2) business days after any acquiring party learns of this change.
(d) If any acquiring party is a partnership, limited partnership, syndicate, or other group, the commissioner may require that the information called for by subsection (c)(1) through (c)(19) shall be

given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person who controls such partner or member. If any such partner, member, person, or acquiring party is a corporation, the commissioner may require that the information called for by subsection (c)(1) through (c)(19) shall be given with respect to all individuals who are or have been selected to become directors or officers of any such corporation or who perform or will perform functions appropriate to these positions.
(e) If the proposed acquisition of control referred to in subsection (a) requires the filing of a registration statement under the federal Securities Act of 1933 (15 U.S.C. 77a-15 U.S.C. 77aa) or requires the disclosure of similar information under the federal Securities Exchange Act of 1934 (15 U.S.C. 78a-15 U.S.C. 78kk) or under a state law requiring similar registration or disclosure, an acquiring party may utilize such documents in furnishing the information called for by the statement.
(f) The commissioner shall hold a public hearing on the proposed acquisition of control referred to in subsection (a) and shall thereafter approve such acquisition of control only if the commissioner finds, by a preponderance of the evidence, that:
(1) the acquisition of control would not tend to affect adversely the contractual obligations of the domestic insurer or its ability and tendency to render service in the future to its policyholders and the public;
(2) the effect of the acquisition of control would not be substantially to lessen competition in any line of insurance business in any section of this state or tend to create a monopoly therein;
(3) the financial condition of any acquiring party is not such as might jeopardize the financial stability of the domestic insurer or of any corporation controlling such insurer, or prejudice the interest of its policyholders;
(4) the plans or proposals which any acquiring party has to liquidate the domestic insurer or any such controlling corporation, sell its assets or consolidate or merge it with any person, or to make any other material change in its investment policy, business, corporate structure, or management are fair and reasonable to policyholders of the domestic insurer and in the public interest; and
(5) the competence, experience, and integrity of those persons who would control the operation of the domestic insurer are such that the acquisition of control would not tend to affect adversely the general capacity or intention of the domestic insurer to transact the business of insurance in a safe and prudent manner.
(g) For the purposes of the commissioner's application of the competitive standard set forth in subsection (f)(2) to a proposed acquisition:
(1) the acquiring person must file a pre-acquisition notification

that meets the requirements set forth in section 2.5(e) of this chapter;
(2) the commissioner shall apply the provisions of section 2.5(h) of this chapter; and
(3) the commissioner may not disapprove the acquisition based upon the application of subsection (f)(2) if the commissioner finds that either of the conditions set forth in section 2.5(i) of this chapter applies to the proposed acquisition.
(h) The public hearing referred to in subsection (f) shall be held within sixty (60) days after all statements required by subsection (a) are filed, or within such longer period after the statements are filed as the commissioner determines upon a showing of good cause therefor, in the city of Indianapolis at such place, date, and time as the commissioner shall specify. At least thirty (30) days written notice of the hearing shall be given by the commissioner to each acquiring party, the domestic insurer, any corporation controlling such insurer, and to other persons as the commissioner may designate. In the event that an amendment to any such statement is filed, the hearing shall be postponed for a further period not to exceed sixty (60) days after the filing of such amendment, or for such longer period after the amendment is filed as the commissioner determines upon a showing of good cause therefor. If the proposed acquisition of control requires the approval of the commissioners of more than one (1) state, the public hearing may be held on a consolidated basis upon the request of the person that files the statement described in subsection (a). The person shall file the statement with the NAIC not more than five (5) days after the person makes the request for a public hearing. The commissioner of a state may opt out of a consolidated hearing by notifying the person not more than ten (10) days after receiving the statement described in subsection (a). A hearing conducted on a consolidated basis must be public and held in the United States before the commissioners of the domiciliary states of the insurers. The commissioners shall hear and receive evidence and may attend in person or by telecommunication.
(i) The commissioner shall give notice of the hearing by publication in a newspaper of general circulation in the city of Indianapolis, and in the city wherein is located the principal office of the domestic insurer, and in such other city or cities as the commissioner may deem appropriate. Any policyholder of the domestic insurer who makes a written request to the commissioner is entitled to a copy of all statements, amendments, or other material filed with the commissioner by any acquiring party.
(j) The commissioner may retain at the acquiring party's expense any attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control. All hearing expenses, including transcript costs, expenses of publication and of preparing and mailing material to policyholders, shall be borne equally by each acquiring party. As security for the payment of such expenses, each acquiring party shall file with the

commissioner an acceptable bond or other deposit in an amount to be determined by the commissioner.
(k) At such hearing, each acquiring party, the domestic insurer, any corporation controlling such insurer, policyholders of the domestic insurer, and any other person whose interests may be affected by the proposed acquisition of control shall have the right to appear and become party to the proceeding. Each such person shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as provided in the Indiana Rules of Trial Procedure. The commissioner may employ any sanction or power granted courts in the Indiana Rules of Trial Procedure, excluding the power of contempt, to enforce the commissioner's discovery rulings or orders. The commissioner shall make a determination within thirty (30) days after the conclusion of such hearing and shall immediately upon making that determination notify all persons who appeared and became parties to the proceeding of that determination. To permit an aggrieved party to perfect an appeal under IC 27-1-23-12, no offer, request, invitation, agreement, or acquisition referred to in subsection (a) may be commenced, entered into, or consummated until two (2) business days have elapsed following the commissioner's determination approving an acquisition of control.
(l) If the commissioner determines that a person acquiring control of a domestic insurer is required to maintain or restore the capital of the insurer to the level required by Indiana law, the person shall, not later than sixty (60) days after the closing date of the acquisition, file with the commissioner evidence that the capital has been maintained or restored to that level.
(m) Except as otherwise provided in this section, the hearing and the determination made therein shall be subject to IC 4-21.5-3.
(n) The provisions of this section shall not apply to the following:
(1) Any transaction to be undertaken under a statutory procedure for the purchase of dissenting shareholder's stock.
(2) Any transaction to be undertaken under a judicially approved reorganization.
(3) Any offer, request, invitation, agreement, solicitation, or acquisition respecting any security of a domestic insurer or of any corporation controlling such insurer if any acquiring party, immediately prior to such offer, request, invitation, agreement, solicitation, or acquisition being commenced, entered into, begun, or consummated, beneficially owns more than fifty percent (50%) of all the outstanding voting securities of such domestic insurer or corporation controlling such insurer.
(4) Any solicitation of proxies respecting any security of a domestic insurer or of any corporation controlling a domestic insurer that is undertaken by the management or the board of directors of the issuer of the security for purposes other than effecting, directly or indirectly, a transaction that would otherwise be subject to the requirements of this section. (5) Any offer, request, invitation, agreement, solicitation, or acquisition respecting a security of a non-insurance corporation controlling one (1) or more domestic insurers if all of the following conditions are met:
(A) the offer, request, invitation, agreement, solicitation, or acquisition has been approved by the insurance regulatory authority of any state or territory of the United States of America other than Indiana, and the insurance regulatory authority of the state or territory has been accredited by the National Association of Insurance Commissioners;
(B) the domestic insurer or insurers meet all of the following conditions, determined in accordance with generally accepted accounting principles:
(i) the investments in and advances to the domestic insurer or insurers by the controlling non-insurance corporation and its other subsidiaries equal less than ten percent (10%) of the total assets of the controlling non-insurance corporation and all of its subsidiaries consolidated as of the end of the most recently completed fiscal year;
(ii) the proportionate share of the controlling non-insurance corporation and its other subsidiaries in the total assets (after intercompany eliminations) of the domestic insurer or insurers equals less than ten percent (10%) of the total assets of the controlling non-insurance corporation and all of its subsidiaries consolidated as of the end of the most recently completed fiscal year; and
(iii) the equity of the controlling non-insurance corporation and its other subsidiaries in the income from continuing operations before income taxes, extraordinary items, and the cumulative effect of a change in accounting principle of the domestic insurer or insurers is less than ten percent (10%) of the income of that corporation and all of its subsidiaries consolidated for the end of the most recently completed fiscal year; and
(C) the commissioner has not determined that the application of this section to the offer, request, invitation, agreement, solicitation, or acquisition is necessary or appropriate for the protection of policyholders of the domestic insurer or insurers.
(6) Any acquisition of stock of a former mutual by a parent company, as those terms are defined in IC 27-15-1, that occurs in connection with the conversion of a mutual insurance company to a stock insurance company under IC 27-15, provided that no person acquires control of the parent company.
(o) The courts of this state are hereby vested with jurisdiction over every acquiring party not resident, domiciled, or authorized to do business in this state, and over all actions involving each such acquiring party arising out of violations of this section, and each such acquiring party shall be deemed to have performed acts equivalent to and constituting an appointment by the acquiring party of the

commissioner to be the acquiring party's true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of violations of this section. Copies of all such lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to such acquiring party at the acquiring party's last known address.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1979, P.L.252, SEC.1; Acts 1981, P.L.244, SEC.2; P.L.2-1987, SEC.38; P.L.26-1991, SEC.9; P.L.130-1994, SEC.30; P.L.116-1994, SEC.40; P.L.94-1999, SEC.2; P.L.81-2012, SEC.13.

IC 27-1-23-2.5
Acquisitions in which there is a change in control of an insurer; preacquisition notification; waiting period; competitive standards; violations; order; penalties
Sec. 2.5. (a) The following definitions apply throughout this section:
(1) "Acquisition" means any agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person. The term includes the acquisition of voting securities, and the acquisition of assets, assumption reinsurance, and mergers.
(2) "Involved insurer" includes an insurer that:
(A) acquires;
(B) is acquired;
(C) is affiliated with an acquirer;
(D) is affiliated with an acquired; or
(E) is the result of a merger.
(b) Except as provided in subsection (c), this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in Indiana.
(c) This section does not apply to the following:
(1) An acquisition subject to approval or disapproval by the commissioner under section 2 of this chapter.
(2) A purchase of securities solely for investment purposes, so long as those securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under section 1(e) of this chapter, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and this disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of Indiana.
(3) The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if a pre-acquisition notification is filed with the commissioner in accordance with subsection (d) at least thirty (30) days before the proposed

effective date of the acquisition. However, a pre-acquisition notification is not required for an exclusion from this section if the acquisition would otherwise be excluded from this section by any other subdivision of this subsection.
(4) The acquisition of persons already affiliated with the acquirer.
(5) An acquisition if, as an immediate result of the acquisition:
(A) in no market would the combined market share of the involved insurers exceed five percent (5%) of the total market;
(B) there would be no increase in any market share; or
(C) in no market would the combined market share of the involved insurers:
(i) exceed twelve percent (12%) of the total market; or
(ii) increase by more than two percent (2%) of the total market.
(6) An acquisition for which a pre-acquisition notification would be required under this section due solely to the resulting effect on the ocean marine insurance line of business.
(7) An acquisition of an insurer, if:
(A) the domiciliary commissioner of the insurer affirmatively finds that:
(i) the insurer is in failing condition;
(ii) there is a lack of feasible alternatives to improving that condition; and
(iii) the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and
(B) those findings are communicated by the domiciliary commissioner to the commissioner of Indiana.
For the purposes of this subsection, a "market" means the total direct written insurance premium of all insurers providing insurance in Indiana for a particular line of business, as reported in the annual statements required to be filed by insurers licensed to do business in Indiana.
(d) An order pursuant to subsection (j) may be entered with respect to an acquisition to which this section applies unless the acquiring person files a pre-acquisition notification with respect to the acquisition and the waiting period referred to in subsection (f) has expired. An acquired person may also file a pre-acquisition notification with respect to an acquisition. Information in pre-acquisition notifications filed under this section is confidential and protected from disclosure under section 6 of this chapter.
(e) A pre-acquisition notification filed under this section must be in the form and must contain the information prescribed by the National Association of Insurance Commissioners with respect to markets that meet the description set forth in subsection (c)(5), causing an acquisition not to be exempted from the provisions of this section. The commissioner may require additional material and

information that the commissioner considers necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard set forth in subsection (g). The required information may include an opinion of an economist as to the competitive impact of the acquisition in Indiana, accompanied by a summary of the education and experience of the economist, indicating the economist's ability to render an informed opinion.
(f) The waiting period required with respect to a proposed acquisition begins on the day when the commissioner receives a pre-acquisition notification and ends:
(1) on the thirtieth day after the day the commissioner receives the notification; or
(2) upon the commissioner's termination of the waiting period, if earlier.
Before the end of the waiting period, the commissioner, on a one-time basis, may require the submission of additional needed information relevant to the proposed acquisition. If the commissioner requests additional information under this subsection, the waiting period ends on the earlier of the thirtieth day after receipt of the additional information by the commissioner or the termination of the waiting period by the commissioner.
(g) The commissioner may enter an order under subsection (j) with respect to an acquisition if:
(1) there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in Indiana or to tend to create a monopoly in any line of insurance in Indiana; or
(2) the insurer fails to file adequate information in compliance with subsections (d) and (e).
(h) In determining whether a proposed acquisition to which this section applies would violate the competitive standard set forth in subsection (g), the commissioner shall consider the following:
(1) An acquisition to which this section applies that involves two (2) or more insurers competing in the same market is prima facie evidence of a violation of the competitive standard:
(A) If the market is highly concentrated and the involved insurers possess the following shares of the market:
(i) Insurer A a share of four percent (4%) and insurer B a share of 4% or more.
(ii) Insurer A a share of ten percent (10%) and insurer B a share of two percent (2%) or more.
(iii) Insurer A a share of fifteen percent (15%) and insurer B a share of one percent (1%) or more.
(B) If the market is not highly concentrated and the involved insurers possess the following shares of the market:
(i) Insurer A a share of five percent (5%) and insurer B a share of five percent (5%) or more.
(ii) Insurer A a share of ten percent (10%) and insurer B a share of four percent (4%) or more.
(iii) Insurer A a share of fifteen percent (15%) and insurer

B a share of three percent (3%) or more.
(iv) Insurer A a share of nineteen percent (19%) and insurer B a share of one percent (1%) or more.
For the purposes of this subdivision, a highly concentrated market is a market in which the share of the four (4) largest insurers is seventy-five percent (75%) or more of the market. Percentages not referred to in this subdivision must be interpolated proportionately to the percentages that are referred to in this subdivision. If more than two (2) insurers are involved in a proposed acquisition, exceeding the total of the two (2) figures set forth for insurer A and insurer B in an item set forth in this subdivision is prima facie evidence of violation of the competitive standard set forth in subsection (g). For the purpose of this subdivision, the insurer with the largest share of the market shall be considered to be insurer A.
(2) There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two (2) largest to the eight (8) largest, has increased by seven percent (7%) or more of the market over a period of time extending from any base year five (5) to ten (10) years before the acquisition up to the time of the acquisition. Any acquisition or merger to which this section applies involving two (2) or more insurers competing in the same market is prima facie evidence of violation of the competitive standard set forth in subsection (g) if:
(A) there is a significant trend toward increased concentration in the market;
(B) one (1) of the insurers involved is one (1) of the insurers in a grouping of those large insurers showing the requisite increase in the market share; and
(C) the market share of another involved insurer is two percent (2%) or more.
(3) For the purposes of this subsection:
(A) The term "insurer" includes any company or group of companies under common management, ownership, or control.
(B) The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets with respect to an acquisition, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners, and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business that is used in the annual statement required to be filed by insurers doing business in Indiana, and the relevant geographical market is assumed to be Indiana.
(C) The burden of showing prima facie evidence of a

violation of the competitive standard rests upon the commissioner.
(4) Even though an acquisition is not prima facie violative of the competitive standard under subdivisions (1) and (2), the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under subdivisions (1) and (2), a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this subdivision include, but are not limited to, the following:
(A) Market shares.
(B) Volatility of ranking of market leaders.
(C) Number of competitors.
(D) Concentration and trend of concentration in the industry.
(E) Ease of entry into and exit from the market.
(i) An order may not be entered under subsection (j) if:
(1) the acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits that would arise from those economies exceed the public benefits that would arise from not lessening competition; or
(2) the acquisition will substantially increase the availability of insurance, and the public benefits of that increase exceed the public benefits that would arise from not lessening competition.
(j) If an acquisition violates the standards set forth in this section, the commissioner may enter an order:
(1) requiring an involved insurer to cease and desist from doing business in Indiana with respect to the line or lines of insurance involved in the violation; or
(2) denying the application of an acquired or acquiring insurer for a license to do business in Indiana.
(k) An order may not be entered under subsection (j) unless:
(1) there is a hearing;
(2) notice of the hearing is issued before the end of the waiting period and not less than fifteen (15) days before the hearing; and
(3) the hearing is concluded and the order is issued not more than sixty (60) days after the end of the waiting period.
Every order shall be accompanied by a written decision of the commissioner setting forth the commissioner's findings of fact and conclusions of law.
(l) An order entered under subsection (j) shall not become final less than thirty (30) days after it is issued, during which time the involved insurer may submit a plan to remedy the anticompetitive impact of the acquisition within a reasonable time. Based upon that plan or other information, the commissioner shall specify the conditions, if any, under which the aspects of the acquisition causing a violation of the standards of this section would be remedied and the

order vacated or modified, and the time period within which those aspects would have to remedied.
(m) An order entered under subsection (j) does not apply if the acquisition to which the order applies is not consummated.
(n) A person who violates a cease and desist order issued by the commissioner under subsection (j) while that order is in effect may, after notice and hearing under IC 4-21.5 and upon order of the commissioner, be subject at the discretion of the commissioner to any one (1) or more of the following:
(1) A civil penalty of not more than ten thousand dollars ($10,000) for each day of violation.
(2) The suspension or revocation of the person's license.
(3) Both a monetary penalty under subdivision (1) and the suspension or revocation or the person's license under subdivision (2).
(o) An insurer or other person who fails to make any filing required by this section and also fails to demonstrate a good faith effort to comply with that filing requirement is subject to a civil penalty of not more than fifty thousand dollars ($50,000).
(p) Sections 8(b), 8(c), and 10 of this chapter do not apply to an acquisition to which this section applies.
As added by P.L.26-1991, SEC.10.

IC 27-1-23-2.6
Primary and subsidiary companies
Sec. 2.6. (a) As used in this section, "entity" means:
(1) a sole proprietorship;
(2) a corporation;
(3) a limited liability company;
(4) a partnership;
(5) an association;
(6) a joint stock company;
(7) a mutual fund;
(8) a joint venture;
(9) a trust;
(10) a joint tenancy;
(11) an unincorporated organization; or
(12) a similar entity.
(b) As used in this section, "primary company" means a domestic insurance company that beneficially owns more than fifty percent (50%) of one (1) or more subsidiary companies.
(c) As used in this section, "subsidiary company" means an entity of which more than fifty percent (50%) is beneficially owned by an insurance company.
(d) As used in this section, "total investment of the primary company" means the total of:
(1) a direct investment by a primary company in an asset; plus
(2) the primary company's proportionate share of an investment made by a subsidiary company of the primary company.
The primary company's proportionate share must be determined by

multiplying the amount of the subsidiary company's investment by the percentage of the primary company's ownership interest in the subsidiary company.
(e) A primary company may, independently or in cooperation with another person, organize or acquire one (1) or more subsidiary companies.
(f) A subsidiary company of a primary company may conduct business of any kind, and the authority to conduct the business is not limited because of the status of the subsidiary company as a subsidiary company of the primary company.
(g) In addition to investments in common stock, preferred stock, debt obligations, and other securities as permitted under IC 27-1-12-2 or IC 27-1-13-3, a primary company to which this section applies may, directly or through one (1) or more subsidiary companies, also do the following:
(1) Invest in common stock, preferred stock, debt obligations, and other securities of one (1) or more subsidiary companies, amounts that in total do not exceed the lesser of ten percent (10%) of the primary company's admitted assets or fifty percent (50%) of the primary company's surplus as regards policyholders, if, after the investments, the primary company's surplus as regards policyholders is reasonable in relation to the primary company's outstanding liabilities and adequate to the primary company's financial needs. In calculating the amount of investments permitted under this subdivision:
(A) investments, whether made directly or through one (1) or more subsidiary companies, in domestic or foreign insurance subsidiary companies and health maintenance organizations must be excluded; and
(B) to the extent that expenditures relate to an investment other than an investment described in clause (A), the following must be included:
(i) Total net money or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary company, including all organizational expenses and contributions to capital and surplus of the subsidiary company, whether or not represented by the purchase of capital stock or issuance of other securities.
(ii) All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus of a subsidiary company subsequent to the subsidiary company's acquisition or formation.
(2) Notwithstanding subdivision (1), invest an amount in common stock, preferred stock, debt obligations, and other securities of one (1) or more subsidiary companies engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the primary company, if the subsidiary company agrees to limit the subsidiary company's investment in an asset so that, when

combined with the investments of the primary company, the total investment of the primary company will not exceed the investment limitations described in subdivision (1) or in any applicable provision of IC 27-1-12-2 or IC 27-1-13-3.
(3) Notwithstanding subdivision (1), with the prior approval of the commissioner, invest a greater amount in common stock, preferred stock, debt obligations, or other securities of one (1) or more subsidiary companies, if, after the investment, the primary company's surplus as regards policyholders is reasonable in relation to the primary company's outstanding liabilities and adequate to the primary company's financial needs.
(h) Investments that are made under this section in common stock, preferred stock, debt obligations, or other securities of a subsidiary company are not subject to restrictions or prohibitions under IC 27-1-12-2 or IC 27-1-13-3 that otherwise apply to investments of primary companies.
(i) Before a primary company to which this section applies makes an investment described in subsection (g), a primary company shall make a determination regarding whether the proposed investment meets the applicable requirements by determining the applicable investment limitations as though the investment has been made, considering:
(1) the currently outstanding principal balance on previous investments in debt obligations; and
(2) the value of previous investments in equity securities as of the day that the investments in equity securities were made;
net of any return of capital invested.
(j) If a primary company ceases to control a subsidiary company, the primary company shall dispose of any investment in the subsidiary company made under this section not more than:
(1) three (3) years from the time of the cessation of control; or
(2) the period determined appropriate by the commissioner;
unless the investment meets the requirements for investment under any applicable provision of IC 27-1-12-2 or IC 27-1-13-3 and the primary company has notified the commissioner that the investment meets the requirements.
(k) A primary company, at the time of establishing a subsidiary company, must possess:
(1) assets of not less than twenty-five million dollars ($25,000,000); or
(2) not less than three million five hundred thousand dollars ($3,500,000) of:
(A) combined capital and surplus in the case of a stock company; and
(B) surplus in the case of a mutual company.
(l) The department has the power to:
(1) conduct periodic examinations of a subsidiary company;
(2) require reports that reflect the effect of the condition and operation of a subsidiary company on the financial condition of

a primary company; and
(3) make additional examinations or require other reports with respect to a subsidiary company that are necessary to carry out the purposes of this section.
A noninsurance subsidiary company shall annually furnish the department financial statements that are prepared under generally accepted accounting principles and certified by an independent certified public accountant and the department may rely on the statements. If a subsidiary company conducts the business of the subsidiary company in a manner that clearly tends to impair the capital or surplus fund of the primary company, or otherwise makes the operation of the primary company financially unsafe, the department may act under IC 27-1-3-19 with respect to the primary company.
(m) A primary company and a subsidiary company shall, in all respects, stand before the law as separate and distinct companies and neither company is liable to the creditors, policyholders, or stockholders of the other company, acts or omissions of an officer, director, stockholder, or member of either company notwithstanding.
(n) The board of directors and officers of a primary company and a subsidiary company may be identical. However, the affairs of each company shall be carried on separate and distinct from the other company.
(o) A foreign subsidiary company shall be treated in the same manner as other foreign companies, except that the treatment may be withheld or suspended with respect to a subsidiary company that is domiciled in a state that does not treat a:
(1) primary company; or
(2) subsidiary company;
that is domiciled in Indiana in a manner equal to a foreign or domestic company doing business in the other state.
(p) Interests in a subsidiary company that are owned by a primary company must be registered in the name of the primary company except for shares that are required under Indiana law to be registered in the name of another person.
As added by P.L.126-2001, SEC.3.

IC 27-1-23-3
Registration statement; amendments; termination; disclaimer of affiliation; enterprise risk reports; civil penalty
Sec. 3. (a) Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system shall register with the commissioner, except a foreign insurer subject to disclosure requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in:
(1) this section;
(2) section 4(a) and 4(c) of this chapter; and
(3) section 4(b) of this chapter or a provision such as the following: Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within fifteen (15) days after the end of the month in which it learns of each such change or addition.
Any insurer which is subject to registration under this section shall register within fifteen (15) days after it becomes subject to registration, and annually thereafter by March 15 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within such extended time. The commissioner may require any authorized insurer which is a member of an insurance holding company system but not subject to registration under this section to furnish a copy of the registration statement or other information filed by such insurer with the insurance regulatory authority of its domiciliary jurisdiction.
(b) Every insurer subject to registration shall file a registration statement on a form prescribed by the commissioner, which shall contain current information about all of the following:
(1) The capital structure, general financial condition, ownership and management of the insurer and any person controlling the insurer.
(2) The identity of every member of the insurance holding company system.
(3) The following agreements in force, relationships subsisting, and transactions that are currently outstanding or that have occurred during the last calendar year between such insurer and its affiliates:
(i) loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;
(ii) purchases, sales, or exchanges of assets;
(iii) transactions not in the ordinary course of business;
(iv) guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;
(v) all management and service contracts and all cost-sharing arrangements, other than cost allocation arrangements based upon generally accepted accounting principles; and
(vi) reinsurance agreements covering all or substantially all of one or more lines of insurance of the ceding insurer;
(vii) dividends and other distributions to shareholders; and
(viii) consolidated tax allocation agreements.
(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system.
(5) If requested by the commissioner, financial statements of the insurance holding company system, the parent corporation of the insurer, or all affiliates, including annual audited financial statements filed with the federal Securities and Exchange

Commission under the Securities Act of 1933 or the federal Securities Exchange Act of 1934, both as amended.
(6) Statements reflecting that the insurer's:
(A) board of directors oversees corporate governance and internal controls; and
(B) officers or senior management have approved and implemented and maintain and monitor corporate governance and internal control procedures.
(7) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms prescribed by the commissioner.
(8) Other information that the commissioner requires under rules adopted under IC 4-22-2.
(c) Every registration statement must contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.
(d) No information need be disclosed on the registration statement filed pursuant to subsection (b) if such information is not material for the purposes of this section. Unless the commissioner by rule or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, or investments, involving one per cent (1%) or less of an insurer's admitted assets as of the 31st day of December next preceding shall not be deemed material for purposes of this section.
(e) Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions on amendment forms prescribed by the commissioner within fifteen (15) days after the end of the month in which it learns of each such change or addition.
(f) A person within an insurance holding company system subject to registration under this chapter shall provide complete and accurate information to an insurer when that information is reasonably necessary to enable the insurer to comply with this chapter.
(g) The commissioner shall terminate the registration of any insurer which demonstrates that it no longer is subject to the provisions of this section.
(h) The commissioner may require or allow two (2) or more affiliated insurers subject to registration under this section to file a consolidated registration statement or consolidated reports amending their consolidated registration statement or their individual registration statements.
(i) The commissioner may allow an insurer which is authorized to do business in this state and which is a member of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under subsection (a) and to file all information and material required to be filed under this section.
(j) The provisions of this section shall not apply to any insurer, information, or transaction if and to the extent that the commissioner by rule or order shall exempt the same from the provisions of this section. (k) Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer or such a disclaimer may be filed by such insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurer as well as the basis for disclaiming such affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this section which may arise out of the insurer's relationship with such person unless and until the commissioner disallows such disclaimer. A disclaimer of affiliation is considered to have been granted unless the commissioner, less than thirty (30) days after receiving a disclaimer, notifies the person filing the disclaimer that the disclaimer is disallowed. The commissioner shall disallow such disclaimer only after furnishing all parties in interest with notice and opportunity to be heard.
(l) The person that ultimately controls an insurer that is subject to registration shall file with the lead state commissioner of the insurance holding company system (as determined by the procedures in the Financial Analysis Handbook adopted by the NAIC) an annual enterprise risk report that identifies, to the best of the person's knowledge, the material risks within the insurance holding company system that could pose enterprise risk to the insurer.
(m) The commissioner may impose on a person a civil penalty of one hundred dollars ($100) per day that the person fails to file, within the period specified, a:
(1) registration statement; or
(2) summary of a registration statement or enterprise risk filing;
required by this section. The commissioner shall deposit a civil penalty collected under this subsection in the department of insurance fund established by IC 27-1-3-28.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.3; P.L.26-1991, SEC.11; P.L.81-2012, SEC.14.

IC 27-1-23-4
Material transactions; standards; prohibitions; review; notice; financial status; payment of extraordinary dividends; shareholder distributions; civil penalty
Sec. 4. (a) Material transactions within an insurance holding company system to which an insurer subject to registration is a party shall be subject to the following standards:
(1) The terms shall be fair and reasonable.
(2) Agreements concerning cost sharing services and management must include provisions required by the commissioner in rules adopted under IC 4-22-2.
(3) The charges or fees for services performed shall be reasonable.
(4) The expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied.
(5) The books, accounts, and records of each party as to all

transactions described in this subsection shall be so maintained as to clearly and accurately disclose the nature and details of the transactions, including accounting information necessary to support the reasonableness of the charges or fees to the respective parties.
(6) The insurer's surplus as regards policyholders following any transactions with affiliates or shareholder dividend shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.
(b) The following transactions involving a domestic insurer and any person in its insurance holding company system (including amendments or modifications to affiliate agreements previously filed under this chapter) that are subject to any materiality standards described in subdivisions (1) through (5) may not be entered into unless the insurer has notified the commissioner in writing of its intention to enter into such transaction at least thirty (30) days prior thereto, or such shorter period as the commissioner may permit, and the commissioner has not disapproved it within that period:
(1) Sales, purchases, exchanges, loans or extensions of credit, guarantees, or investments, provided those transactions are equal to or exceed:
(A) with respect to nonlife insurers, the lesser of three percent (3%) of the insurer's admitted assets or twenty-five percent (25%) of surplus as regards policyholders; and
(B) with respect to life insurers, three percent (3%) of the insurer's admitted assets;
each as of December 31 next preceding.
(2) Loans or extensions of credit to any person who is not an affiliate, where the insurer makes those loans or extensions of credit with the agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making such loans or extensions of credit, provided those transactions are equal to or exceed:
(A) with respect to nonlife insurers, the lesser of three percent (3%) of the insurer's admitted assets or twenty-five percent (25%) of surplus as regards policyholders; and
(B) with respect to life insurers, three percent (3%) of the insurer's admitted assets;
each as of December 31 next preceding.
(3) Reinsurance agreements or modifications thereto, including:
(A) reinsurance pooling agreements; and
(B) agreements under which:
(i) a reinsurance premium;
(ii) a change in the insurer's liabilities; or
(iii) the projected reinsurance premium;
in any of the immediately succeeding three (3) years equals or exceeds five percent (5%) of the insurer's surplus as regards policyholders, as of December 31 next preceding,

including those agreements that may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one (1) or more affiliates of the insurer.
(4) Management agreements, service contracts, cost-sharing arrangements, lease agreements, and tax allocation agreements.
(5) Material transactions, specified by rule, that the commissioner determines may adversely affect the interests of the insurer's policyholders.
This subsection does not authorize or permit any transactions that, in the case of an insurer not a member of the same insurance holding company system, would be otherwise contrary to law. Notice concerning amendments or modifications of a transaction must include the reasons for the change and the financial impact on the domestic insurer. Not more than thirty (30) days after an agreement that was previously filed under this section is terminated, the domestic insurer shall send written notice of the termination to the commissioner. The commissioner shall determine whether a filing concerning the termination is required and shall notify the domestic insurer of the commissioner's determination.
(c) A domestic insurer may not enter into transactions that are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise.
(d) The commissioner, in reviewing transactions pursuant to subsection (b), shall consider whether the transactions comply with the standards set forth in subsection (a) and whether the transactions may adversely affect the interests of policyholders.
(e) The commissioner shall be notified within thirty (30) days of any investment of the domestic insurer in any one (1) corporation if the total investment in that corporation by the insurance holding company system exceeds ten percent (10%) of the corporation's voting securities.
(f) For purposes of this chapter, in determining whether an insurer's surplus is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:
(1) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria.
(2) The extent to which the insurer's business is diversified among the several lines of insurance.
(3) The number and size of risks insured in each line of business.
(4) The extent of the geographical dispersion of the insurer's insured risks.
(5) The nature and extent of the insurer's reinsurance program.
(6) The quality, diversification, and liquidity of the insurer's

investment portfolio.
(7) The recent past and projected future trend in the size of the insurer's surplus as regards policyholders.
(8) The surplus as regards policyholders maintained by other comparable insurers in respect of the factors described in subdivisions (1) through (7).
(9) The adequacy of the insurer's reserves.
(10) The quality and liquidity of investments in subsidiaries, except that the commissioner may discount or treat any such investment in subsidiaries as a disallowed asset for purposes of determining the adequacy of surplus whenever in the commissioner's judgment such investment so warrants.
(11) The quality of the earnings of the insurer and the extent to which the reported earnings of the insurer include extraordinary items.
(g) No domestic insurer subject to registration under section 3 of this chapter shall pay an extraordinary dividend or make any other extraordinary distribution to its security holders until:
(1) thirty (30) days after the commissioner has received notice of the declaration thereof and has not within such period disapproved such payment; or
(2) the commissioner shall have approved such payment within such thirty (30) day period.
(h) For purposes of subsection (g), an extraordinary dividend or distribution is any dividend or distribution of cash or other property whose fair market value, together with that of other dividends or distributions made within the twelve (12) consecutive months ending on the date on which the proposed dividend or distribution is scheduled to be made, exceeds the greater of:
(1) ten percent (10%) of such insurer's surplus as regards policyholders as of the most recently preceding December 31; or
(2) the net gain from operations of such insurer, if such insurer is a life insurer, or the net income, if such insurer is not a life insurer, for the twelve (12) month period ending on the most recently preceding December 31.
(i) Notwithstanding any other provision of law, a domestic insurer may declare an extraordinary dividend or distribution which is conditional upon the commissioner's approval thereof, but such a declaration shall confer no rights upon shareholders until:
(1) the commissioner has approved the payment of such dividend or distribution; or
(2) the commissioner has not disapproved the payment within the thirty (30) day period referred to in subsection (g).
(j) The commissioner may impose a civil penalty of five thousand dollars ($5,000) on a person who fails to file a transaction as required by this section. The commissioner shall deposit a civil penalty collected under this subsection in the department of insurance fund established by IC 27-1-3-28.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981,

P.L.244, SEC.4; P.L.26-1991, SEC.12; P.L.130-1994, SEC.31; P.L.116-1994, SEC.41; P.L.11-2011, SEC.17; P.L.81-2012, SEC.15.

IC 27-1-23-5
Examination of registered insurer records; liability for expenses; noncompliance
Sec. 5. (a) Subject to the limitations contained in this section and in addition to the powers which the commissioner has under the insurance laws of this state relating to the examination of insurers, the commissioner shall have the power to do the following:
(1) Examine an insurer registered under section 3 of this chapter, and affiliates of the insurer, to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by:
(A) the person who ultimately controls the insurer;
(B) one (1) or more other persons within the insurance holding company system; or
(C) the insurance holding company system;
on a consolidated basis.
(2) Order any insurer registered under section 3 of this chapter to produce such records, books, or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to ascertain the financial condition or legality of conduct of such insurer. In the event such insurer fails to comply with such order, the commissioner shall have the power to examine such insurer or affiliates to obtain such information.
(b) The commissioner shall exercise the commissioner's power under subsection (a) only if the examination of the insurer under the insurance laws of this state is deemed inadequate for the purposes of this chapter or if the interests of the policyholders of such insurer may be adversely affected.
(c) The commissioner may order an insurer registered under section 3 of this chapter to produce information that is not in the possession of the insurer if the insurer is able to obtain the information under contractual relationships, statutory obligations, or another method. If the insurer is unable to obtain the information, the insurer shall provide to the commissioner a detailed explanation of the reason for the insurer's inability and the identity of the person that holds the information. If the commissioner determines that the detailed explanation is without merit, the commissioner may:
(1) after notice and hearing, impose on the insurer a civil penalty of not more than one thousand dollars ($1,000) for each day that the insurer does not produce the information; or
(2) suspend or revoke the insurer's certificate of authority.
The commissioner shall deposit a civil penalty collected under this subsection in the department of insurance fund established by IC 27-1-3-28.
(d) The commissioner may retain at the registered insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as shall be reasonably

necessary to assist in the conduct of the examination under subsection (a). Any persons so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.
(e) Each registered insurer producing for examination records, books, and papers pursuant to subsection (a) shall be liable for and shall pay the expense of such examination.
(f) If an insurer fails to comply with an order under this section, the commissioner may:
(1) examine affiliates of the insurer to obtain information;
(2) issue subpoenas;
(3) administer oaths; and
(4) examine under oath any person;
to determine compliance with this section. The commissioner may petition a court with jurisdiction for an order to compel a person that refuses to comply with a subpoena to testify or produce evidence. A witness who testifies under this section is entitled to the same compensation as the compensation to which a witness is entitled under IC 34, which must be paid by the insurer that is under examination.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.5; P.L.26-1991, SEC.13; P.L.81-2012, SEC.16.

IC 27-1-23-5.1
Supervisory college
Sec. 5.1. (a) The commissioner may participate in a supervisory college for a domestic insurer that is part of an insurance holding company system that has international operations, and any affiliate of the insurer, to do the following:
(1) Determine whether the insurer or affiliate is in compliance with this chapter.
(2) Assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management, and governance processes that apply to the insurer or affiliate.
(3) Examine the insurer or affiliate.
(b) The powers of the commissioner under subsection (a) include the following:
(1) Initiation of the establishment of the supervisory college.
(2) Clarification of the membership and participation of other supervisors in the supervisory college.
(3) Clarification of the functions of the supervisory college and the role of other regulators, including the establishment of a group supervisor.
(4) Coordination of the activities of the supervisory college, including planning meetings and information sharing procedures.
(5) Establishment of a crisis management plan.
(c) An insurer that is described in subsection (a) shall pay the commissioner's reasonable expenses of participation in a supervisory college, including travel expenses. The commissioner may establish

a regular assessment to the insurer for payment of the expenses.
(d) The commissioner may enter into agreements in accordance with the requirements that apply to an agreement entered into with the NAIC under section 6 of this chapter to specify the activities of the commissioner and other regulators participating in the supervisory college.
(e) This section does not delegate to a supervisory college a commissioner's authority to regulate or supervise the insurer described in subsection (a) or the insurer's affiliates within the commissioner's jurisdiction.
As added by P.L.81-2012, SEC.17.

IC 27-1-23-6
Confidential and privileged information; sharing of information; requirements
Sec. 6. (a) Documents, materials, and other information in the possession or control of the department that are obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to section 5 of this chapter and all information reported pursuant to sections 2(c)(17), 2(c)(18), 3, and 4 of this chapter are confidential and privileged and shall not be subject to subpoena, discoverable, or admissible in evidence in a private civil action. However, the commissioner may use the documents, materials, and other information in the performance of the commissioner's duties as described in subsections (c) and (d). The commissioner shall not make the materials, documents, or other information public without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interests of policyholders or the public will be served by the publication thereof, in which event the commissioner may publish all or any part thereof in such manner as the commissioner considers appropriate.
(b) The commissioner and any other person:
(1) who receives documents, materials, or other information while acting under the authority of the commissioner; or
(2) with whom the documents, materials, or other information are shared;
under this chapter is not permitted or required to testify in a private civil action concerning any documents, materials, or other information that is confidential under subsection (a).
(c) The commissioner may do the following:
(1) Except as provided in subdivision (2), share documents, materials, and other information described in this section with the following if the recipient agrees in writing, and provides written verification that the recipient has the legal authority, to maintain the confidential and privileged status of the documents, materials, and other information:
(A) Other state, federal, and international regulatory

agencies.
(B) The NAIC and affiliates and subsidiaries of the NAIC.
(C) State, federal, and international law enforcement authorities.
(D) Members of a supervisory college described in section 5.1 of this chapter.
(2) With respect to confidential and privileged documents, materials, and other information reported under section 3(l) of this chapter, share the documents, materials, and other information with commissioners who:
(A) regulate insurance in states with a law that is substantially similar to subsection (a); and
(B) have agreed in writing not to disclose the documents, materials, or other information.
(3) Receive documents, materials, or other information from:
(A) the NAIC and affiliates and subsidiaries of the NAIC;
(B) regulatory and law enforcement officials of domestic or foreign jurisdictions;
if the commissioner maintains the confidential or privileged status of the documents, materials, and other information that are received with notice or the understanding that the documents, materials, and other information are confidential or privileged under the laws of the jurisdiction that is the source of the documents, materials, and other information.
(d) The commissioner shall enter into written agreements with the NAIC governing sharing and use of information provided under this chapter, including the following:
(1) Procedures and protocols concerning the confidentiality and security of information shared:
(A) with the NAIC and affiliates and subsidiaries of the NAIC under this chapter; and
(B) by the NAIC with other state, federal, and international regulators.
(2) A statement that, with respect to information shared with and used by the NAIC and affiliates and subsidiaries of the NAIC under this chapter:
(A) the commissioner maintains ownership of the information; and
(B) the use of the information is subject to the direction of the commissioner.
(3) A requirement that, if confidential information of an insurer that is in the possession of the NAIC under this chapter is subject to a request or subpoena to the NAIC for production or disclosure, the NAIC will provide prompt notice to the insurer.
(4) A requirement that the NAIC and affiliates and subsidiaries of the NAIC will allow intervention by an insurer in a judicial or administrative action under which the NAIC or affiliates or subsidiaries of the NAIC may be required to disclose confidential information concerning the insurer that has been shared with the NAIC or affiliates or subsidiaries of the NAIC

under this chapter.
(e) The sharing of information by the commissioner under this chapter is not considered to be a delegation of regulatory authority. The commissioner is solely responsible for the administration, implementation, and enforcement of this chapter.
(f) Disclosure to or sharing by the commissioner of documents, materials, or other information under this chapter is not a waiver of any applicable privilege or claim of confidentiality in the documents, materials, or other information.
(g) Documents, materials, and other information in the possession or control of the NAIC under this section are:
(1) confidential;
(2) privileged;
(3) not subject to subpoena; and
(4) not discoverable or admissible in evidence in a private civil action.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.6; P.L.26-1991, SEC.14; P.L.81-2012, SEC.18.

IC 27-1-23-7
Rules and orders
Sec. 7. The commissioner may adopt, under IC 4-22-2, such rules and orders as are necessary to carry out this chapter, including emergency rules under IC 4-22-2-37.1.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.7; P.L.26-1991, SEC.15.

IC 27-1-23-8
Enjoining violations; seizure or sequestration of securities
Sec. 8. (a) Whenever it appears to the commissioner that any person has committed or is about to commit a violation of this chapter or of any rule or order issued by the commissioner hereunder, the commissioner may apply to the circuit court for the county in which such person resides or, in the case of a corporation or other entity, has its principal office, or if such person has no such residence or office in this state then to the circuit court of Marion County, for an order enjoining such person from violating or continuing to violate this chapter or any such rule or order, and for such other equitable relief as the nature of the case and the interests of policyholders or the public may require.
(b) No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this chapter or of any rule or order issued by the commissioner hereunder may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of a domestic insurer or any

corporation controlling such insurer or unless the courts of this state have so ordered. If a domestic insurer, any corporation controlling such insurer or the commissioner has reason to believe that any security of the domestic insurer or any corporation controlling such insurer has been or is about to be acquired in contravention of the provisions of this chapter or of any rule or order issued by the commissioner hereunder, the domestic insurer, any corporation controlling such insurer or the commissioner may apply to the circuit court of Marion County or to the circuit court of the county in which the domestic insurer or corporation controlling such insurer has its principal place of business to enjoin any offer, request, invitation, agreement or acquisition commenced, entered into, or consummated in contravention of this chapter or any rule or order issued by the commissioner under this chapter, to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interests of the domestic insurer's policyholders or the public may require.
(c) In any case where a person has acquired or is proposing to acquire securities in violation of this chapter or any rule or order issued by the commissioner hereunder, the circuit court of Marion County or the circuit court of the county in which the domestic insurer or any corporation controlling such insurer has its principal place of business may, on such notice as the court deems appropriate, upon the application of the domestic insurer, any corporation controlling such insurer or the commissioner, seize or sequester any such securities owned directly or indirectly by such person, and issue such orders with respect thereto as may be appropriate to effectuate the provisions of this chapter. Notwithstanding any other provision of law, for the purposes of this chapter the situs of the ownership of the securities of domestic insurers and corporations controlling such insurers shall be deemed to be in this state.
(d) Violation of this chapter or any rule or order issued by the commissioner under this chapter shall be deemed to be irreparable harm for the purpose of obtaining any form of equitable relief.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.8.

IC 27-1-23-9
Repealed
(Repealed by Acts 1981, P.L.244, SEC.12.)

IC 27-1-23-10
Seizure of property of domestic insurer
Sec. 10. Whenever it appears to the commissioner that any person has committed a violation of this chapter which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders or the public, the commissioner may proceed as provided in the insurance laws of this state to take possession of the

property of such domestic insurer and to conduct the business thereof. A determination made under this section must be accompanied by specific findings of fact and conclusions of law.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.9; P.L.26-1991, SEC.16.

IC 27-1-23-10.5
Receiver's right to recover upon liquidation or rehabilitation
Sec. 10.5. (a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order has a right to recover on behalf of the insurer:
(1) from any parent corporation or holding company or person or affiliate that otherwise controlled the insurer, the amount of distributions other than distributions of shares of the same class of stock paid by the insurer on the insurer's capital stock; or
(2) any payment in the form of a bonus, a termination settlement, or an extraordinary lump sum salary adjustment made by the insurer or the insurer's subsidiaries to a director, an officer, or an employee;
if the distribution or payment described in subdivision (1) or (2) is made at any time during the one (1) year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c), and (d).
(b) A distribution is not recoverable if the parent or affiliate shows that, when paid, the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill the insurer's contractual obligations.
(c) Any person that was a parent corporation or holding company or a person that otherwise controlled the insurer or affiliate at the time distributions described in subsection (a) were paid shall be liable up to the amount of distributions or payments under subsection (a) that the person received. Any person that otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions the person would have received if the distributions had been paid immediately. If at least two (2) persons are liable with respect to the same distributions, they are jointly and severally liable.
(d) The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.
(e) To the extent that any person liable under subsection (c) is insolvent or otherwise fails to pay claims due from the person, the person's parent corporation or holding company or the person that otherwise controlled the person at the time the distribution was paid is jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person that otherwise controlled the person.
As added by P.L.130-1994, SEC.32 and P.L.116-1994, SEC.42.
IC 27-1-23-11
Denial, suspension, or revocation of license or authority to do business
Sec. 11. Whenever it appears to the commissioner that any person has committed a violation of this chapter which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke or refuse to renew such insurer's license or authority to do business in this state for such period as he finds is required for the protection of policyholders or the public.
(Formerly: Acts 1971, P.L.387, SEC.1.)

IC 27-1-23-12
Review of actions of commissioner; stay; mandamus
Sec. 12. (a) Any person aggrieved by any agency action of the commissioner pursuant to this chapter may petition for judicial review thereof in accordance, so far as practical, with IC 4-21.5-5.
(b) Notwithstanding IC 4-21.5-5, the filing of a petition for review of the commissioner's determination approving an acquisition of control under section 2 of this chapter shall stay the application of any such determination or other action of the commissioner unless the court to which the petition is directed, after giving the petitioner notice and an opportunity to be heard, determines that such a stay would be detrimental to the interests of policyholders or the public.
(c) Any person aggrieved by any failure of the commissioner to act or make a determination required by this chapter may bring an action for mandate in the circuit court of Marion County to compel the commissioner to act or make such determination forthwith.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.10; P.L.7-1987, SEC.141.

IC 27-1-23-13
Application of chapter
Sec. 13. This chapter, while independent in its enactment of any other law, shall be supplemental to the Indiana Insurance Law (IC 27-1-2 through IC 27-1-20). All provisions of IC 27-1-2 through IC 27-1-20 shall be fully and completely applicable to this chapter in the same manner as if the provisions of this chapter had been an original part of IC 27-1-2 through IC 27-1-20. This chapter shall be controlling in the event there exists any conflict between this chapter and IC 27-1-2 through IC 27-1-20.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.11.



CHAPTER 24. REPEALED



CHAPTER 25. INSURANCE ADMINISTRATORS

law.
(h) "GAAP" refers to consistently applied United States generally accepted accounting principles.
(i) "Governmental plan" has the meaning set forth in IC 27-8-10-1.
(j) "Home state" means the District of Columbia or any state or territory of the United States in which an administrator is incorporated or maintains the administrator's principal place of business. If the place in which the administrator is incorporated or maintains the administrator's principal place of business is not governed by a law that is substantially similar to this chapter, the administrator's home state is another state:
(1) in which the administrator conducts the business of the administrator; and
(2) that the administrator declares is the administrator's home state.
(k) "Insurance producer" has the meaning set forth in IC 27-1-15.6-2.
(l) "Insurer" means:
(1) a person who obtains a certificate of authority under:
(A) IC 27-1-3-20;
(B) IC 27-13-3; or
(C) IC 27-13-34; or
(2) an employer that provides life, health, or annuity coverage in Indiana under a governmental plan or a church plan.
(m) "NAIC" refers to the National Association of Insurance Commissioners.
(n) "Negotiate" has the meaning set forth in IC 27-1-15.6-2.
(o) "Nonresident administrator" means a person that applies for or holds a license under section 12.2 of this chapter.
(p) "Person" has the meaning set forth in IC 27-1-15.6-2.
(q) "Sell" has the meaning set forth in IC 27-1-15.6-2.
(r) "Solicit" has the meaning set forth in IC 27-1-15.6-2.
(s) "Underwrite" refers to the:
(1) acceptance of a group application or an individual application for coverage of an individual in accordance with the written rules of the insurer; or
(2) planning and coordination of a benefit program provided by an insurer.
(t) "Uniform application" means the current version of the NAIC uniform application for third party administrators.
As added by Acts 1980, P.L.168, SEC.2. Amended by Acts 1982, P.L.165, SEC.1; P.L.26-1991, SEC.18; P.L.26-1994, SEC.10; P.L.2-1995, SEC.101; P.L.185-1996, SEC.9; P.L.79-1998, SEC.31; P.L.207-1999, SEC.1 and P.L.255-1999, SEC.1; P.L.132-2001, SEC.7; P.L.160-2003, SEC.4; P.L.178-2003, SEC.27; P.L.97-2004, SEC.96; P.L.11-2011, SEC.18.

IC 27-1-25-2
Written agreements Sec. 2. (a) An administrator may act only if there is a written agreement between the administrator and an insurer. This agreement must conform to the requirements of this chapter, which apply to the functions performed by the administrator.
(b) An agreement between an administrator and an insurer must be retained by both parties as part of their official records for a period of not less than five (5) years after the termination of the agreement.
(c) When a policy is issued to a trustee, a copy of the trust agreement and all amendments to it must be:
(1) furnished by the administrator to the insurer with which the administrator has a written agreement; and
(2) retained as part of the official records of the administrator for a period of not less than five (5) years after the termination of the trust.
(d) The written agreement required under subsection (a) must:
(1) include a statement of functions that the administrator will perform on behalf of the insurer;
(2) specify the lines, classes, or types of coverage that the administrator is authorized to administer on behalf of the insurer; and
(3) contain provisions concerning the standard of underwriting required by the insurer.
(e) The commissioner may require any written agreement executed by an administrator and an insurer to be filed with the department at the time the administrator applies for a license under this chapter. The commissioner may require any written agreement executed subsequent to the original issue of the license to the administrator to be filed with the department at the time the administrator is applying for renewal of the license.
(f) An administrator or insurer may, with written notice, terminate a written agreement for cause as provided in the written agreement. The insurer may suspend the underwriting authority of the administrator during the pendency of a dispute regarding the cause for termination of the written agreement. The insurer shall fulfill lawful obligations with respect to coverage affected by the written agreement, regardless of a dispute described in this subsection.
As added by Acts 1980, P.L.168, SEC.2. Amended by Acts 1982, P.L.165, SEC.2; P.L.160-2003, SEC.5.

IC 27-1-25-3
Presumptions as to payment of premiums and claims
Sec. 3. (a) If an insurer utilizes the services of an administrator:
(1) premiums or charges for coverage paid by or on behalf of the covered individual are considered to have been received by the insurer when paid to the administrator; and
(2) claims or return premiums paid by the insurer to the administrator are not considered to have been paid to the covered individual or claimant until the payment is received by the covered individual or claimant. (b) This section does not limit the rights of an insurer against an administrator resulting from the failure of the administrator to make payments to the insurer, covered individuals, or claimants.
As added by Acts 1980, P.L.168, SEC.2. Amended by P.L.26-1991, SEC.19; P.L.160-2003, SEC.6.

IC 27-1-25-4
Books and records; maintenance; inspection; transfer; ownership; notice of material change; maintenance of bond
Sec. 4. (a) An administrator:
(1) shall maintain at its principal administrative office books and records of all transactions between the administrator and insurers for at least five (5) years after the creation of the books and records; or
(2) may transfer the books and records of transactions between the administrator and an insurer with which the administrator has entered into a written agreement under section 2 of this chapter to a new administrator if:
(A) the agreement between the administrator and the insurer is canceled; and
(B) a written agreement for a transfer of the books and records is made between the administrator and the insurer.
If the books and records are transferred to a new administrator under subdivision (2), the new administrator shall acknowledge in writing that the new administrator is responsible for retaining the books and records of the prior administrator as required under subdivision (1). The books and records must be maintained in accordance with generally accepted standards of insurance record keeping.
(b) The commissioner is entitled to inspect all books and records of the administrator for the purpose of examinations and audits. Trade secrets contained within those books and records, including the identity and addresses of policyholders and certificate holders, financial information concerning the administrator, and the business plan of the administrator, are to remain confidential. However, the commissioner may use that confidential information in proceedings instituted against the administrator.
(c) An insurer is the owner of records that:
(1) are generated by an administrator with which the insurer has entered into a written agreement under section 2 of this chapter; and
(2) pertain to the insurer.
However, the administrator retains the right to continuing access to books and records necessary to fulfill the administrator's contractual obligations to covered individuals, claimants, and the insurer.
(d) An administrator that is licensed under section 11.1 of this chapter shall make available for inspection by the commissioner copies of written agreements with insurers.
(e) An administrator that is licensed under section 11.1 of this chapter shall:
(1) produce the administrator's accounts, records, and files for

examination; and
(2) make the administrator's officers available to provide information concerning the affairs of the administrator;
whenever reasonably required by the commissioner.
(f) An administrator that is licensed under section 11.1 of this chapter shall immediately notify the commissioner of a material change in:
(1) the ownership or control of the administrator; or
(2) another fact or circumstance that affects the administrator's qualification for a license.
The commissioner, upon receiving notice under this subsection, shall report the change to an electronic data base maintained by the NAIC or an affiliate or a subsidiary of the NAIC.
(g) An administrator that is licensed under section 11.1 of this chapter and that administers a governmental plan or a church plan shall maintain a bond:
(1) for the use and benefit of:
(A) the commissioner; and
(B) the insurance regulator of any state in which the administrator is authorized to conduct business; and
(2) that covers an individual and a person that has remitted premiums, insurance, charges, or other money to the administrator in the course of the administrator's business;
in an amount equal to the greater of one hundred thousand dollars ($100,000) or ten percent (10%) of the total of funds administered in connection with governmental plans or church plans in Indiana and all other states in which the administrator is authorized to conduct business.
As added by Acts 1980, P.L.168, SEC.2. Amended by Acts 1982, P.L.165, SEC.3; P.L.2-1995, SEC.102; P.L.160-2003, SEC.7.

IC 27-1-25-5
Advertising
Sec. 5. An administrator may use advertising relating to the business underwritten by an insurer only to the extent that the advertising has been approved in writing by that insurer before the advertising is used.
As added by Acts 1980, P.L.168, SEC.2. Amended by P.L.160-2003, SEC.8.

IC 27-1-25-5.5
Insurer responsibilities
Sec. 5.5. (a) If an insurer uses the services of an administrator, the insurer is responsible for:
(1) determining the:
(A) benefits;
(B) premium rates;
(C) underwriting criteria; and
(D) claims payment procedures;
that apply to the coverage; and (2) securing reinsurance.
(b) An insurer shall provide to an administrator, with the written agreement required under section 2 of this chapter:
(1) the rules that the administrator must follow in administering the coverage, as determined under subsection (a); and
(2) the responsibilities of the administrator as to administering the coverage.
(c) An insurer that uses the services of an administrator has sole responsibility for the competent administration of benefit programs provided by the insurer.
(d) If an administrator administers benefits for more than one hundred (100) covered individuals on behalf of an insurer, the insurer shall, not less than semiannually, review the operations of the administrator. At least one (1) of the semiannual reviews must be an onsite audit of the operations of the administrator.
As added by P.L.160-2003, SEC.9.

IC 27-1-25-6
Fiduciary status of administrator; fiduciary accounts
Sec. 6. (a) An administrator is a fiduciary in collecting or returning premiums or charges for the insurer with whom it has a written agreement for administrative services.
(b) Funds collected by the administrator shall be immediately remitted to the person entitled to the funds or deposited in a fiduciary account, which shall be established and maintained by the administrator in a federally insured or state insured financial institution.
(c) The administrator shall maintain records clearly showing the deposits and withdrawals from the fiduciary account for each insurer with whom it has a written agreement for administrative services. The administrator shall furnish to the insurer:
(1) upon the insurer's request, copies of the required records; and
(2) at intervals specified in the written agreement, a periodic accounting of transactions performed by the administrator pertaining to the business underwritten by the insurer.
(d) Subject to the written agreement required by section 2 of this chapter, withdrawals from the fiduciary account shall only be made for the following:
(1) Remittance to an insurer entitled to the funds.
(2) Deposit in an account maintained in the name of the insurer with whom the administrator has a written agreement.
(3) Transfer to and deposit in a claims paying account, with claims to be paid as required under section 7 of this chapter.
(4) Payment to a group policyholder for remittance to the insurer entitled to the funds.
(5) Payment to the administrator for its commission, fees, or charges.
(6) Remittance of return premiums to the person entitled to the funds. (e) An administrator may not pay any claim with money withdrawn from a fiduciary account established under subsection (b) in which premiums or charges are deposited.
As added by Acts 1980, P.L.168, SEC.2. Amended by Acts 1982, P.L.165, SEC.4; P.L.26-1991, SEC.20; P.L.160-2003, SEC.10.

IC 27-1-25-7
Payment of claims
Sec. 7. All claims paid by an administrator from funds collected on behalf of an insurer shall only be paid on drafts or checks authorized by the insurer.
As added by Acts 1980, P.L.168, SEC.2. Amended by Acts 1982, P.L.165, SEC.5; P.L.160-2003, SEC.11.

IC 27-1-25-7.5
Repealed
(Repealed by P.L.11-2011, SEC.46.)

IC 27-1-25-8
Administrator compensation
Sec. 8. (a) An administrator may not enter into an agreement or understanding with an insurer if the effect of the agreement or understanding is to make the amount of a:
(1) commission;
(2) fee; or
(3) charge;
that is payable to the administrator contingent on savings effected in the adjustment, settlement, and payment of losses covered by the insurer's obligations.
(b) This section does not prevent an administrator from receiving performance based compensation for providing hospital auditing services or other auditing services.
As added by Acts 1980, P.L.168, SEC.2. Amended by P.L.26-1991, SEC.21; P.L.160-2003, SEC.12.

IC 27-1-25-9
Delivery of written communications
Sec. 9. Policies, certificates, booklets, termination notices, or other written communications delivered by an insurer to an administrator for delivery to its covered individuals shall be delivered by the administrator promptly after receipt of instructions from the insurer to do so.
As added by Acts 1980, P.L.168, SEC.2. Amended by P.L.160-2003, SEC.13.

IC 27-1-25-10
Notice of relationship; statement of premiums or charges
Sec. 10. (a) An administrator having a written agreement with an insurer shall provide written notice, which must first be approved by the insurer, to covered persons advising them of the relationship

among the administrator, the covered person, and the insurer.
(b) When the administrator collects premiums or charges, the administrator shall state separately the amount of any premium or charge for coverage specified by the insurer to the person paying the premium or charge. Additional charges may not be made for a service to the extent that the charge for the service has been paid by the insurer.
(c) The administrator shall disclose to the insurer:
(1) charges;
(2) fees; and
(3) commissions;
received by the administrator in connection with the provision of administrative services for the insurer, including fees or commissions paid by insurers that provide reinsurance.
As added by Acts 1980, P.L.168, SEC.2. Amended by Acts 1982, P.L.165, SEC.6; P.L.160-2003, SEC.14.

IC 27-1-25-11
Repealed
(Repealed by P.L.160-2003, SEC.28.)

IC 27-1-25-11.1
Resident administrator license; commissioner refusal to issue; fees; notice of material change; maintenance of bond
Sec. 11.1. (a) If the home state of a person is Indiana, the person shall:
(1) apply to act as an administrator in Indiana upon the uniform application;
(2) pay an application fee in an amount determined by the commissioner; and
(3) receive a license from the commissioner;
before performing the function of an administrator in Indiana. The commissioner shall deposit a fee paid under subdivision (2) into the department of insurance fund established by IC 27-1-3-28.
(b) The uniform application must include or be accompanied by the following:
(1) Basic organizational documents of the applicant, including:
(A) articles of incorporation;
(B) articles of association;
(C) partnership agreement;
(D) trade name certificate;
(E) trust agreement;
(F) shareholder agreement;
(G) other applicable documents; and
(H) amendments to the documents specified in clauses (A) through (G).
(2) Bylaws, rules, regulations, or other documents that regulate the internal affairs of the applicant.
(3) The NAIC biographical affidavits for individuals who are responsible for the conduct of affairs of the applicant,

including:
(A) members of the applicant's:
(i) board of directors;
(ii) board of trustees;
(iii) executive committee; or
(iv) other governing board or committee;
(B) principal officers, if the applicant is a corporation;
(C) partners or members, if the applicant is:
(i) a partnership;
(ii) an association; or
(iii) a limited liability company;
(D) shareholders or members that hold, directly or indirectly, at least ten percent (10%) of the:
(i) voting stock;
(ii) voting securities; or
(iii) voting interest;
of the applicant; and
(E) any other person who exercises control or influence over the affairs of the applicant.
(4) Financial information reflecting a positive net worth, including:
(A) audited annual financial statements prepared by an independent certified public accountant for the two (2) most recent fiscal years; or
(B) if the applicant has been in business for less than two (2) fiscal years, financial statements or reports that are:
(i) prepared in accordance with GAAP; and
(ii) certified by an officer of the applicant;
for any completed fiscal years and for any month during the current fiscal year for which financial statements or reports have been completed.
If an audited financial statement or report required under clause (A) or (B) is prepared on a consolidated basis, the statement or report must include a columnar consolidating or combining worksheet that includes the amounts shown on the consolidated audited financial statement or report, separately reported on the worksheet for each entity included on the statement or report, and an explanation of consolidating and eliminating entries.
(5) Information determined by the commissioner to be necessary for a review of the current financial condition of the applicant.
(6) A description of the business plan of the applicant, including:
(A) information on staffing levels and activities proposed in Indiana and nationwide; and
(B) details concerning the applicant's ability to provide a sufficient number of experienced and qualified personnel for:
(i) claims processing;
(ii) record keeping; and (iii) underwriting.
(7) Any other information required by the commissioner.
(c) An administrator that applies for licensure under this section shall make copies of written agreements with insurers available for inspection by the commissioner.
(d) An administrator that applies for licensure under this section shall:
(1) produce the administrator's accounts, records, and files for examination; and
(2) make the administrator's officers available to provide information concerning the affairs of the administrator;
whenever reasonably required by the commissioner.
(e) The commissioner may refuse to issue a license under this section if the commissioner determines that:
(1) the administrator or an individual who is responsible for the conduct of the affairs of the administrator:
(A) is not:
(i) competent;
(ii) trustworthy;
(iii) financially responsible; or
(iv) of good personal and business reputation; or
(B) has had an:
(i) insurance certificate of authority or insurance license; or
(ii) administrator certificate of authority or administrator license;
denied or revoked for cause by any jurisdiction;
(2) the financial information provided under subsection (b)(4) does not reflect that the applicant has a positive net worth; or
(3) any of the grounds set forth in section 12.4 of this chapter exists with respect to the administrator.
(f) An administrator that applies for a license under this section shall immediately notify the commissioner of a material change in:
(1) the ownership or control of the administrator; or
(2) another fact or circumstance that affects the administrator's qualification for a license.
The commissioner, upon receiving notice under this subsection, shall report the change to an electronic data base maintained by the NAIC or an affiliate or a subsidiary of the NAIC.
(g) An administrator that applies for a license under this section and will administer a governmental plan or a church plan shall obtain a bond as required under section 4(g) of this chapter.
(h) A license that is issued under this section is valid:
(1) for one (1) year after the date of issuance, unless subdivision (2) applies; or
(2) until:
(A) the license is:
(i) surrendered; or
(ii) suspended or revoked by the commissioner; or
(B) the administrator: (i) ceases to do business in Indiana; or
(ii) is not in compliance with this chapter.
As added by P.L.160-2003, SEC.15. Amended by P.L.11-2011, SEC.19.

IC 27-1-25-12
Repealed
(Repealed by P.L.160-2003, SEC.28.)

IC 27-1-25-12.2
Nonresident administrator license; commissioner refusal to issue license or delay of issuance; fees
Sec. 12.2. (a) An administrator that:
(1) performs the duties of an administrator in Indiana; and
(2) does not hold a license issued under section 11.1 of this chapter;
shall obtain a nonresident administrator license under this section by filing a uniform application, accompanied by an application fee in an amount determined by the commissioner, with the commissioner. The commissioner shall deposit a fee paid under this subsection into the department of insurance fund established by IC 27-1-3-28.
(b) Unless the commissioner verifies the nonresident administrator's home state license status through an electronic data base maintained by the NAIC or by an affiliate or a subsidiary of the NAIC, a uniform application filed under subsection (a) must be accompanied by a letter of certification from the nonresident administrator's home state, verifying that the nonresident administrator holds a resident administrator license in the home state.
(c) A nonresident administrator is not eligible for a nonresident administrator license under this section unless the nonresident administrator is licensed as a resident administrator in a home state that has a law or regulation that is substantially similar to this chapter.
(d) Except as provided in subsections (b) and (h), the commissioner shall issue a nonresident administrator license to a nonresident administrator that makes a filing under subsections (a) and (b) upon receipt of the filing.
(e) Unless a nonresident administrator is notified by the commissioner that the commissioner is able to verify the nonresident administrator's home state licensure through an electronic data base described in subsection (b), the nonresident administrator shall:
(1) on September 15 of each year, file a renewal application and a statement with the commissioner affirming that the nonresident administrator maintains a current license in the nonresident administrator's home state; and
(2) pay to the commissioner a filing fee in an amount determined by the commissioner.
The commissioner shall deposit a filing fee paid under subdivision (2) into the department of insurance fund established by IC 27-1-3-28. (f) A nonresident administrator that applies for licensure under this section shall:
(1) produce the accounts of the nonresident administrator;
(2) produce the records and files of the nonresident administrator for examination; and
(3) make the officers of the nonresident administrator available to provide information with respect to the affairs of the nonresident administrator;
when reasonably required by the commissioner.
(g) A nonresident administrator is not required to hold a nonresident administrator license in Indiana if the nonresident administrator's function in Indiana is limited to the administration of life, health, or annuity coverage for a total of not more than one hundred (100) Indiana residents.
(h) The commissioner may refuse to issue or may delay the issuance of a nonresident administrator license if the commissioner determines that:
(1) due to events occurring; or
(2) based on information obtained;
after the nonresident administrator's home state's licensure of the nonresident administrator, the nonresident administrator is unable to comply with this chapter or grounds exist for the home state's revocation or suspension of the nonresident administrator's home state license.
(i) If the commissioner makes a determination described in subsection (h), the commissioner:
(1) shall provide written notice of the determination to the insurance regulator of the nonresident administrator's home state; and
(2) may delay the issuance of a nonresident administrator license to the nonresident administrator until the commissioner determines that the nonresident administrator is able to comply with this chapter and that grounds do not exist for the home state's revocation or suspension of the nonresident administrator's home state license.
As added by P.L.160-2003, SEC.16. Amended by P.L.173-2007, SEC.17; P.L.234-2007, SEC.191; P.L.11-2011, SEC.20.

IC 27-1-25-12.3
Resident administrator annual filings
Sec. 12.3. (a) An administrator that is licensed under section 11.1 of this chapter shall, not later than July 1 of each year unless the commissioner grants an extension of time for good cause, file a report for the previous calendar year that complies with the following:
(1) The report must contain financial information reflecting a positive net worth prepared in accordance with section 11.1(b)(4) of this chapter.
(2) The report must be in the form and contain matters prescribed by the commissioner. (3) The report must be verified by at least two (2) officers of the administrator.
(4) The report must include the complete names and addresses of insurers with which the administrator had a written agreement during the preceding fiscal year.
(5) The report must be accompanied by a filing fee in an amount determined by the commissioner.
The commissioner shall collect a filing fee paid under subdivision (5) and deposit the fee into the department of insurance fund established by IC 27-1-3-28.
(b) The commissioner shall review a report filed under subsection (a) not later than September 1 of the year in which the report is filed. Upon completion of the review, the commissioner shall:
(1) issue a certification to the administrator:
(A) indicating that:
(i) the financial statement reflects a positive net worth; and
(ii) the administrator is currently licensed and in good standing; or
(B) noting deficiencies found in the report; or
(2) update an electronic data base that is maintained by the NAIC or by an affiliate or a subsidiary of the NAIC:
(A) indicating that the administrator is solvent and in compliance with this chapter; or
(B) noting deficiencies found in the report.
As added by P.L.160-2003, SEC.17. Amended by P.L.173-2007, SEC.18; P.L.234-2007, SEC.192; P.L.11-2011, SEC.21.

IC 27-1-25-12.4
Denial, suspension, or revocation of administrator license
Sec. 12.4. (a) The commissioner shall deny, suspend, or revoke a license issued under this chapter if the commissioner determines that the administrator:
(1) is in unsound financial condition;
(2) engages in methods or practices in the conduct of the administrator's business so as to render the administrator's continued transaction of business in Indiana hazardous or injurious to covered persons or the public; or
(3) fails to pay a judgment rendered against the administrator in Indiana not more than sixty (60) days after the judgment is final and all appeals have been exhausted.
(b) The commissioner may deny, suspend, or revoke a license issued under this chapter if the commissioner determines that:
(1) the administrator has violated a lawful rule or order of the commissioner or a provision of the insurance laws of Indiana;
(2) the administrator refuses to be examined or to produce the administrator's accounts, records, and files for examination;
(3) an individual who is responsible for the conduct of the affairs of the administrator, including:
(A) a member of the administrator's:
(i) board of directors; (ii) board of trustees;
(iii) executive committee; or
(iv) other governing board or committee;
(B) a principal officer, if the administrator is a corporation;
(C) a partner or member, if the administrator is:
(i) a partnership;
(ii) an association; or
(iii) a limited liability company;
(D) a shareholder or member that holds, directly or indirectly, ten percent (10%) or more of the:
(i) voting stock;
(ii) voting securities; or
(iii) voting interest;
of the administrator; or
(E) any other person who exercises control or influence over the affairs of the administrator;
refuses to provide information with respect to the administrator's business or to perform another legal obligation with respect to an examination when required by the commissioner;
(4) the administrator, without just cause:
(A) refuses to pay proper claims or to perform services arising under a written agreement;
(B) causes a covered individual to accept less than the amount due to the covered individual; or
(C) causes a covered individual to employ an attorney or bring suit against the administrator to secure full payment or settlement of a proper claim;
(5) the administrator fails to meet a qualification for which issuance of the administrator's license could have been refused if the failure had existed and been known by the commissioner at the time of license issuance;
(6) an individual who is responsible for the conduct of the affairs of the administrator, including:
(A) a member of the administrator's:
(i) board of directors;
(ii) board of trustees;
(iii) executive committee; or
(iv) other governing board or committee;
(B) a principal officer, if the administrator is a corporation;
(C) a partner or member, if the administrator is:
(i) a partnership;
(ii) an association; or
(iii) a limited liability company;
(D) a shareholder or member that holds, directly or indirectly, ten percent (10%) or more of the:
(i) voting stock;
(ii) voting securities; or
(iii) voting interest;
of the administrator; or (E) any other person who exercises control or influence over the affairs of the administrator;
is convicted of or enters a plea of guilty or nolo contendere to a felony, without regard to whether adjudication is withheld;
(7) the administrator's license has been suspended or revoked in another state; or
(8) the administrator fails to timely file the:
(A) report required under section 12.3 of this chapter; or
(B) statement and pay the filing fee required under section 12.2(e) of this chapter.
(c) The commissioner may, in the commissioner's discretion and without advance notice or hearing, immediately suspend the license of an administrator if the commissioner finds one (1) or more of the following:
(1) The administrator is insolvent or financially impaired.
(2) A proceeding for receivership, conservatorship, rehabilitation, or other delinquency proceeding regarding the administrator has been commenced in any state.
(3) The financial condition or business practices of the administrator pose an imminent threat to the public health, safety, or welfare of residents of Indiana.
(d) If the commissioner determines that cause exists for the suspension or revocation of a license issued under this chapter, the commissioner may, instead of suspension or revocation, impose a civil penalty not to exceed twenty-five thousand dollars ($25,000) per act or violation upon the administrator. A civil penalty imposed under this subsection may be enforced in the same manner as a civil judgment. Civil penalties collected under this subsection shall be deposited in the state general fund.
As added by P.L.160-2003, SEC.18.

IC 27-1-25-13
Public documents; confidentiality; financial information
Sec. 13. (a) Except as provided by section 4(b) of this chapter, and except that all provisions of the written agreement between the administrator and an insurer shall be treated by the commissioner as confidential and shall not be open to any member of the public for inspection or copying, all documents submitted to the commissioner under this chapter are public documents:
(1) when filed by the commissioner; or
(2) thirty (30) days after their receipt by the department.
(b) Any financial information concerning an administrator submitted by an administrator to the commissioner must remain confidential and is not open to any member of the public for inspection or copying. However, the commissioner may use the financial information in a proceeding under section 12.4 of this chapter.
As added by Acts 1980, P.L.168, SEC.2. Amended by Acts 1982, P.L.165, SEC.7; P.L.192-1991, SEC.2; P.L.160-2003, SEC.19.
IC 27-1-25-14
Regulations
Sec. 14. The commissioner may, under IC 4-22-2, adopt regulations necessary to implement this chapter.
As added by Acts 1980, P.L.168, SEC.2.

IC 27-1-25-15
Violations; offense; notice
Sec. 15. (a) An administrator acting without a license issued under this chapter commits a Class C infraction.
(b) The commissioner shall notify the prosecuting attorney or the attorney general of Indiana of violations under subsection (a).
As added by Acts 1980, P.L.168, SEC.2. Amended by P.L.160-2003, SEC.20.

IC 27-1-25-16
Presumption of control
Sec. 16. (a) A presumption of control arising under section 1(e) of this chapter may be rebutted by a showing made in the manner provided under IC 27-1-23-3(k) that control does not exist in fact.
(b) In the absence of a presumption that control exists in fact, the commissioner may determine that control exists in fact after:
(1) providing notice and an opportunity to be heard under IC 4-21.5 to all interested parties; and
(2) making specific findings of fact to support the determination.
As added by P.L.160-2003, SEC.21.



CHAPTER 25.1. CERTAIN INSURER RESPONSIBILITIES

IC 27-1-25.1-2
"Insurer"
Sec. 2. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-25-1(l).
As added by P.L.160-2003, SEC.22.

IC 27-1-25.1-3
"Person"
Sec. 3. As used in this chapter, "person" refers to a person described in IC 27-1-25-1(a)(15).
As added by P.L.160-2003, SEC.22.

IC 27-1-25.1-4
Insurer responsibility for actions of affiliate
Sec. 4. The insurer with which a person is affiliated is responsible for:
(1) the acts of the person; and
(2) providing the person's books and records to the commissioner.
As added by P.L.160-2003, SEC.22.



CHAPTER 26. POLICY LANGUAGE SIMPLIFICATION

IC 27-1-26-2
Policies and forms not subject to chapter
Sec. 2. (a) This chapter does not apply to:
(1) A policy that is security subject to federal jurisdiction.
(2) A group policy, other than a group credit life insurance policy or a group credit health insurance policy.
(3) A group annuity contract that serves as a funding vehicle for pension, profit-sharing, or deferred compensation plans.
(4) A form used in connection with a policy issued for delivery on a form approved or permitted to be issued for delivery in Indiana.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-3
Minimum requirements Sec. 3. Except as otherwise provided in this chapter, a policy issued for delivery in Indiana must meet the following minimum requirements:
(1) The text achieves a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on a comparable test approved by the commissioner as provided by section 6 of this chapter.
(2) It is printed, except for specification pages, schedules, and tables, in not less than ten (10) point type, one (1) point leaded.
(3) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text of the policy or to any endorsements or riders.
(4) It must contain a table of contents or an index of the principal sections of the policy if:
(A) the policy has three thousand (3,000) or more words; or
(B) the policy has three (3) or more pages.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-4
Non-English language policies
Sec. 4. A non-English language policy that is issued for delivery in Indiana is in compliance with this chapter if the insurer issuing the policy certifies that the policy if translated into English would comply with section 3 of this chapter.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-5
Flesch reading ease score; procedure to determine; rules of construction
Sec. 5. (a) The following procedure shall be used in determining the Flesch reading ease score:
(1) First, a sample of the text of the policy shall be chosen for analysis:
(A) For policy forms containing ten thousand (10,000) or less words of text, the entire policy form shall be analyzed.
(B) For policy forms containing ten thousand and one (10,001) or more words of text, two (2) samples of two hundred (200) words from each page, with each sample separated by at least twenty (20) lines, may be analyzed instead of the entire form.
(2) Second, the number of words and sentences in the text shall be counted and the total number of words shall be divided by the total number of sentences. The figure obtained shall be multiplied by a factor of one and fifteen thousandths (1.015).
(3) Third, the total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of eighty-four and six tenths (84.6).
(4) Fourth, the sum of the figures computed under subdivisions (2) and (3) when subtracted from two hundred six and eight hundred thirty-five thousandths (206.835) equals the Flesch reading ease score for the policy form. (b) For the purposes of subsections (a)(2) through (4), the following rules of construction shall be used:
(1) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be treated as one (1) word.
(2) A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, shall be counted as a sentence.
(3) The term "syllable" means a unit of spoken language consisting of one (1) or more letters of a word as divided by a dictionary approved by the commissioner.
(4) When a dictionary approved by the commissioner shows two (2) or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-6
Reading ease; alternative tests
Sec. 6. The commissioner may approve the use of any other reading ease test as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-7
Certificate of insurer to accompany policy filed with department; contents; additional information
Sec. 7. (a) A policy filed with the department must be accompanied by a certificate signed by an officer of the insurer stating that:
(1) the policy meets the minimum reading ease score on the test used; or
(2) the score for the policy is lower than the minimum required but should be approved in accordance with section 9 of this chapter.
(b) To confirm the accuracy of a certification under subsection (a), the commissioner may require the submission of additional information to verify the certification.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-8
Separate test scores permitted for riders, endorsements, applications, and other forms
Sec. 8. At the option of an insurer, riders, endorsements, applications, and other forms made a part of the policy may be scored separately.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-9
Policies with failing scores; issuance for delivery authorized upon certain findings
Sec. 9. The commissioner may authorize a policy to be issued for

delivery in Indiana with a score lower than the score required by section 3 of this chapter if he finds that the lower score:
(1) will provide a more accurate reflection of the readability of a policy form;
(2) is necessary because of the nature of a particular policy form or type or class of policy forms; or
(3) is caused by policy language that is drafted to conform to the requirements of Indiana law, regulation, or agency interpretation.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-10
Compliance with other laws
Sec. 10. A policy form meeting the requirements of this chapter shall be approved notwithstanding the requirements of any other law that specifies the contents of policies, only if the policy form provides the policyholders and claimants with protection as favorable as they are entitled to under that law.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-11
Regulations
Sec. 11. The commissioner may adopt regulations under IC 4-22-2 necessary to administer this chapter.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-12
Application of chapter
Sec. 12. This chapter applies to all policy forms filed after June 30, 1982. A policy may not be issued for delivery in Indiana after June 30, 1985, unless approved by the commissioner or permitted to be issued under this chapter. A policy that has been approved or permitted to be issued under this chapter before July 1, 1985, and that meets the standards of this chapter does not need to be refiled for approval on July 1, 1985, but may continue being issued in Indiana upon filing with the commissioner a list of those forms, identified by form number, and accompanied by a certificate for each form as provided by section 7 of this chapter.
As added by Acts 1981, P.L.245, SEC.1.



CHAPTER 27. PUBLIC ADJUSTERS

IC 27-1-27-2
Certification requirement
Sec. 2. (a) No individual or corporation shall act within Indiana as a public adjuster, or receive, directly or indirectly, compensation or reward for services rendered in the adjustment of any claim or claims under the types of insurance policies set forth in section 1(a) of this chapter, unless he, or it, is the holder of a certificate of authority to act as such public adjuster issued by the commissioner of insurance of the state of Indiana pursuant to this chapter.
(b) Any individual or corporation who, or which, shall have received from the commissioner of insurance a public adjuster's

certificate of authority shall be styled and be known as a "Certified Public Adjuster".
As added by P.L.257-1983, SEC.1.

IC 27-1-27-3
Certificates of authority; issuance; prerequisites
Sec. 3. (a) The commissioner of insurance shall issue resident and nonresident public adjusters' certificates of authority to each person who:
(1) has complied with the requirements of this chapter, including the payment of fees, the completion of the examination, and, in the case of a nonresident applicant, the service of process designation;
(2) is at least eighteen (18) years of age; and
(3) has not been convicted of:
(A) an act which would constitute a ground for disciplinary sanction under section 7 of this chapter; or
(B) a felony that has a direct bearing on his ability to practice competently.
A certificate of authority may be issued to a corporation that has one (1) or more officers, directors, or employees who have been issued public adjusters' certificates of authority. However, a corporation may practice public adjusting only through its officers, directors, or employees who have been issued certificates under this chapter.
(b) The commissioner of insurance may issue a resident certificate of authority only to an applicant who is a bona fide resident of Indiana.
(c) The commissioner may issue a nonresident certificate of authority only to a nonresident of Indiana who holds an equivalent resident certificate of authority or a license issued under the laws of any other state, any territorial possession of the United States, or any foreign country.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-4
Certificates of authority; application; renewal; surety bond
Sec. 4. (a) Each applicant for a certificate of authority as a public adjuster shall file with the commissioner of insurance an application therefor on forms furnished by the commissioner of insurance, which application shall set forth:
(1) the name and address of the applicant, and if the applicant be a corporation, the name and address of each of its officers and directors;
(2) whether the person is applying as a resident or nonresident;
(3) whether any license or certificate of authority as insurance producer, broker, public adjuster, or independent adjuster has been issued previously by the commissioner of insurance of the state of Indiana or by the insurance department of any other state, any territorial possession of the United States, or any foreign country to the applicant; and (4) the business or employment in which the applicant has been engaged for the five (5) years next preceding the date of the application, and the name and address of such business and the name or names and addresses of the applicant's employer or employers.
(b) An application for any certificate of authority must be signed and verified under oath by the applicant.
(c) An annual fee of fifty dollars ($50) is to be paid to the commissioner of insurance by the applicant for such public adjuster's certificate of authority before the application or annual renewal thereof is granted. However, the commissioner may, by rule adopted under IC 4-22-2, change the amount of the fee to an amount necessary to pay all of the direct and indirect costs of administering this chapter. Fees collected shall be used by the department to administer this chapter.
(d) Every public adjuster's certificate of authority shall expire on December 31 of the calendar year in which the same shall have been issued, but if an application for the renewal of such certificate shall have been filed with the commissioner of insurance before January 1 of any year, the certificate of authority sought to be renewed shall continue in full force and effect until the issuance by the commissioner of insurance of the new certificate applied for or until five (5) days after the commissioner of insurance shall have refused to issue such new certificate and shall have served notice of such refusal on the applicant therefor. Service of such notice shall be made by registered mail directed to the applicant at the place of business specified in the application.
(e) The applicant shall file with the commissioner of insurance a surety bond in a sum equal to ten thousand dollars ($10,000) payable to the state of Indiana and conditioned on the principal's faithful performance and discharge of the principal's duties under this title and under any rule of the department of insurance. The bond must be renewed annually.
As added by P.L.257-1983, SEC.1. Amended by P.L.178-2003, SEC.29.

IC 27-1-27-5
Nonresident applicants; service of process designation
Sec. 5. (a) The commissioner may not issue a certificate of authority to a nonresident applicant until that nonresident files with the commissioner, in a form prescribed by the commissioner, a designation of an individual resident of Indiana, a corporate resident of Indiana, or an authorized Indiana insurer as the nonresident applicant's legal representative upon whom may be served all lawful process in any action, suit, or proceeding:
(1) instituted by or on behalf of an interested person; and
(2) arising out of the nonresident applicant's public adjuster's insurance business.
(b) The designation required by subsection (a) constitutes an agreement that service of process upon the nonresident applicant's

legal representative is of the same legal force and validity as personal service of process upon an Indiana resident.
(c) Service upon a nonresident may be made by serving the nonresident applicant's legal representative with an appropriate number of copies of the process.
(d) The nonresident applicant's legal representative shall forward a copy of the process by registered mail to the nonresident at his last known address of record or principal place of business, keeping a record of such process and service.
(e) Service of process is sufficient as long as notice of the service and a copy of the process are sent not more than ten (10) days after the nonresident applicant's legal representative received the service of process on behalf of the nonresident.
(f) Service of process upon a nonresident in any action instituted by the commissioner under this chapter shall be made by the commissioner by mailing the process to the nonresident applicant's legal representative or the nonresident by registered mail at his last known address of record or principal place of business.
As added by P.L.257-1983, SEC.1. Amended by P.L.31-1988, SEC.15; P.L.130-1994, SEC.33; P.L.116-1994, SEC.43; P.L.268-1999, SEC.14.

IC 27-1-27-6
Examination requirement; exception
Sec. 6. (a) The commissioner of insurance shall, in order to determine the competency of an applicant for a certificate of authority to act as a public adjuster, require such applicant to submit to a written examination, except such applicants who shall be entitled to such certificate without the examination as provided in this chapter. Such examinations shall be held in such place in the state of Indiana and at such time as the commissioner of insurance may designate. The examination as described in this section shall include such questions which, at the discretion of the commissioner, will properly test the applicant's knowledge and competency to engage in the adjustment of claims of an insured to include, but not be limited to the following areas:
(1) The Indiana insurance law, IC 27.
(2) Inventory and appraisal procedures.
(3) Building construction.
(4) Standard fire policy.
(5) Insurance contracts related to claims on real or personal property.
(6) Insurance coverage questions regarding business interruption, improvements and betterments, replacement cost coverage, concurrent and noncurrent apportionment, coinsurance, and contribution.
(b) The commissioner of insurance may issue a public adjuster's certificate of authority without examination to any individual or corporation who, or which, has transacted the business of adjusting, as a public adjuster, losses covered by policies of insurance within

Indiana as his or its principal occupation or business for a period of at least one (1) year immediately preceding the date of application for such certificate of authority, and who, or which, the commissioner determines to be competent to act as a public adjuster. Examination shall not be required for an applicant for renewal of a certificate of authority in effect at the date the application for renewal thereof is filed.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-7
Disciplinary sanctions and proceedings
Sec. 7. (a) As used in this section, "practitioner" means an individual or corporation who or which holds a certificate of authority under this chapter.
(b) A practitioner shall conduct the practice of public adjusting in accordance with the standards established by the commissioner of insurance under section 8 of this chapter and is subject to the exercise of the disciplinary sanctions under subsection (e), if after a hearing, the commissioner finds:
(1) the practitioner has employed or knowingly cooperated in fraud or material deception in order to obtain a certificate to practice public adjusting, or has engaged in fraud or material deception in the course of professional services or activities, or has advertised services in a false or misleading manner;
(2) the practitioner has been convicted of a crime which has direct bearing on the practitioner's ability to continue to practice competently;
(3) a practitioner has knowingly violated any rule adopted by the commissioner under section 8 of this chapter;
(4) a practitioner has continued to practice although he has become unfit to practice public adjusting due to:
(A) professional incompetence;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction or severe dependency upon alcohol or other drugs which endangers the public by impairing a practitioner's ability to practice safely;
(5) a practitioner has engaged in a course of lewd or immoral conduct in connection with the delivery of services to clients; or
(6) a practitioner has allowed his name or a certificate issued to him under this chapter to be used in connection with any individual who renders public adjusting services beyond the scope of his training, experience, or competence.
(c) The commissioner of insurance may order a practitioner to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is at issue in a disciplinary proceeding.
(d) Failure to comply with an order under subsection (c) shall

render a practitioner liable to the summary revocation procedures under subsection (f).
(e) The commissioner of insurance may impose any of the following sanctions, singly or in combination, when he finds that a practitioner is guilty of any offense under subsection (b):
(1) Permanently revoke a practitioner's certificate.
(2) Suspend a practitioner's certificate.
(3) Censure a practitioner.
(4) Issue a letter of reprimand.
(5) Place a practitioner on probation status and require the practitioner to:
(A) report regularly to the commissioner upon the matters which are the basis of probation;
(B) limit practice to those areas prescribed by the commissioner; or
(C) continue or renew professional education under a practitioner approved by the commissioner until a satisfactory degree of skill has been attained in those areas which are the basis of the probation.
The commissioner may withdraw a probation order if he finds that the deficiency which required disciplinary action has been remedied.
(f) The commissioner of insurance may summarily suspend a practitioner's certificate for a period of ninety (90) days in advance of a final adjudication or during the appeals process if the commissioner finds that a practitioner represents a clear and immediate danger to the public health and safety if he is allowed to continue to practice. The summary suspension may be renewed upon a hearing before the commissioner, and each renewal may be for a period of ninety (90) days or less.
(g) The commissioner of insurance may reinstate a certificate which has been suspended under this chapter if, after a hearing, the commissioner is satisfied that the applicant is able to practice public adjusting with reasonable skill and safety to clients. As a condition of reinstatement, the commissioner may impose disciplinary or corrective measures authorized under this chapter.
(h) The commissioner of insurance shall seek to achieve consistency in the application of the sanctions authorized in this section, and significant departures from prior decisions involving similar conduct shall be explained in the commissioner's findings or orders.
(i) The commissioner of insurance may initiate proceedings under this section on his own motion or on the verified written complaint of any interested person. All such proceedings shall be conducted in accordance with IC 4-21.5.
As added by P.L.257-1983, SEC.1. Amended by P.L.7-1987, SEC.142.

IC 27-1-27-8
Professional standards; adoption Sec. 8. The commissioner of insurance shall, in the manner prescribed by IC 4-22-2, adopt standards for the competent practice of public adjusting appropriate to establish and maintain a high standard of integrity and dignity in the profession of public adjusting.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-9
Practice of law prohibited
Sec. 9. A public adjuster may not:
(1) engage in the practice of law;
(2) deal directly with any claimant represented by an attorney at law without the consent of the attorney;
(3) advise a claimant to refrain from seeking legal advice or retaining counsel; or
(4) in the case where legal counsel is desired by claimants, advise the retention of specific attorneys or law firms.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-10
Validity of resident certificates of authority
Sec. 10. A resident certificate of authority issued to a person claiming residency is void if that person:
(1) holds a resident certificate of authority issued by another state;
(2) makes application for a resident certificate of authority from another state; or
(3) ceases to be a resident of Indiana.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-11
Violations
Sec. 11. (a) A person who adjusts an insurance loss without having obtained the required certificate of authority or who adjusts an insurance loss after his certificate of authority has been cancelled, suspended, or revoked by the commissioner of insurance commits a Class B infraction.
(b) A person who makes any false statement pertaining to any matter or thing required by this chapter to be made commits a Class B infraction.
(c) A contract or agreement for compensation or services made between any insured and a public adjuster for any loss suffered by the insured which occurred in Indiana is void unless the public adjuster, at the time of the making of the contract or agreement, has a certificate of authority issued by the commissioner of insurance under this chapter.
(d) This section does not limit the authority of the commissioner of insurance to suspend, revoke, place on probation, or refuse to issue a certificate of authority.
As added by P.L.257-1983, SEC.1.



CHAPTER 28. INDEPENDENT ADJUSTER LICENSING

IC 27-1-28-2
Administrative rules
Sec. 2. The commissioner may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-3
Automated claims adjudication system
Sec. 3. As used in this chapter, "automated claims adjudication system" means a preprogrammed computer system that:
(1) is designed for the collection, data entry, calculation, and system generated final resolution of property insurance claims;
(2) is used only by a licensee or a person described in section 6(b)(2) or 6(b)(3) of this chapter;
(3) complies with all claim payment requirements under Indiana insurance law; and
(4) is certified as compliant with the claims adjudication requirements of this chapter by an individual who is an:
(A) independent adjuster who is licensed under this chapter; and
(B) officer of a business entity that is licensed under this chapter.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-4
Catastrophe
Sec. 4. As used in this chapter, "catastrophe" means an event that is the subject of a declaration by the commissioner and that:
(1) results in a large number of deaths or injuries;
(2) causes extensive damage or destruction of facilities used to provide and sustain human needs;
(3) produces an overwhelming demand on state and local response resources and mechanisms;
(4) causes a severe long term effect on general economic activity; or
(5) severely affects state, local, and private sector capabilities to begin and sustain response activities.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-5
Home state Sec. 5. As used in this chapter, "home state" means:
(1) a state, district, or territory of the United States in which an independent adjuster:
(A) maintains the independent adjuster's principal place of residence or business; and
(B) is licensed to act as a resident independent adjuster; or
(2) if the principal place of residence described in subdivision (1) does not license independent adjusters for the line of authority in which the independent adjuster seeks licensing under this chapter, the state, district, or territory of the United States:
(A) that is designated by the independent adjuster as the independent adjuster's home state; and
(B) in which the independent adjuster is licensed and in good standing.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-6
Independent adjuster
Sec. 6. (a) As used in this chapter, "independent adjuster" means a person, or an independent contractor or employee of a person, that:
(1) contracts for compensation with insurers or self-insurers to investigate, negotiate, or settle property, casualty, or worker's compensation claims; and
(2) for tax purposes is treated by the insurers or self-insurers in a manner consistent with treatment of an independent contractor rather than an employee under Title 26, Subtitle C of the Internal Revenue Code.
(b) The term does not include the following:
(1) An attorney who:
(A) is admitted to practice in Indiana; and
(B) acts in a professional capacity as an attorney.
(2) A person employed solely to do any of the following:
(A) Obtain facts surrounding a claim.
(B) Furnish technical assistance to a licensed independent adjuster.
(3) An individual:
(A) who is an employee of:
(i) an independent adjuster who is licensed under this chapter; or
(ii) an affiliate of an independent adjuster who is licensed under this chapter;
(B) who is supervised by:
(i) an independent adjuster licensed under this chapter; or
(ii) an insurance producer licensed under IC 27-1-15.6;
who supervises not more than twenty-five (25) persons described in this subdivision; and
(C) who is employed solely to:
(i) collect claim information from insureds or claimants;
(ii) furnish claim information to insureds or claimants; or (iii) perform data entry into an automated claims adjudication system.
(4) An individual who is employed to investigate suspected fraudulent insurance claims, but who does not adjust losses or determine claim payments.
(5) A person that:
(A) performs only executive, administrative, managerial, or clerical duties; and
(B) does not investigate, negotiate, or settle claims with policyholders, claimants, or legal representatives of policyholders or claimants.
(6) A person that settles only reinsurance or subrogation claims.
(7) An officer, director, manager, or employee of an authorized insurer, a managing general agent, a surplus lines insurer, a risk retention group, or an attorney in fact of a reciprocal insurer.
(8) A manager of the United States branch of an alien insurer.
(9) A person that investigates, negotiates, or settles life, accident and health, annuity, or disability insurance claims.
(10) Under a self-insured arrangement, an individual who adjusts claims on behalf of the individual's employer.
(11) A licensed insurance producer, an attorney in fact of a reciprocal insurer, or a managing general agent of an insurer to whom claim authority has been granted by the insurer.
(12) A person that is authorized to adjust worker's compensation or disability claims under the authority of a third party administrator.
(13) A person that investigates, negotiates, or settles crop insurance claims.
(14) An individual who:
(A) does not adjust losses or determine claim payments; and
(B) is employed to use a specialized skill possessed by the individual to make a determination:
(i) concerning an element of a claim; and
(ii) that is used by an independent adjuster, or an adjuster who is directly employed by an insurer, in adjusting a loss or determining a claim payment.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-7
NAIC
Sec. 7. As used in this chapter, "NAIC" refers to the National Association of Insurance Commissioners.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-8
Uniform individual application
Sec. 8. As used in this chapter, "uniform individual application" means the NAIC uniform individual application for resident and nonresident individuals.
As added by P.L.11-2011, SEC.22.
IC 27-1-28-9
Uniform business entity application
Sec. 9. As used in this chapter, "uniform business entity application" means the NAIC uniform business entity application for resident and nonresident business entities.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-10
Independent adjuster licensure and exemption
Sec. 10. A person shall not:
(1) act as an independent adjuster in Indiana; or
(2) hold the person's self out as an independent adjuster in Indiana;
unless the person is licensed or exempt from licensure under this chapter.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-11
Temporary emergency independent adjuster licensure
Sec. 11. (a) If a catastrophe is declared, an insurer may contract with an individual who:
(1) is not licensed under this chapter; but
(2) is otherwise qualified to adjust claims;
to act as a temporary emergency independent adjuster on behalf of the insurer if the insurer obtains for the individual a temporary emergency independent adjuster license under this section.
(b) An insurer described in subsection (a) must, not more than five (5) days after the individual begins to adjust claims arising from the declared catastrophe, submit to the commissioner an application for temporary emergency licensure of the individual under this section.
(c) An application submitted under subsection (b) must include the following information in a format prescribed by the commissioner:
(1) The name of the individual.
(2) The Social Security number of the individual.
(3) The name of the insurer.
(4) The effective date of the contract between the insurer and the individual.
(5) The catastrophe or loss number.
(6) The catastrophe event name.
(7) Other information the commissioner considers necessary.
(d) The commissioner shall establish standards and procedures for temporary emergency independent adjuster licensure under this section.
(e) A temporary emergency independent adjuster license issued under this section is effective for not more than ninety (90) days, unless extended by the commissioner. In the event of multiple catastrophes, an individual who holds a temporary emergency independent adjuster license issued under this section with respect to

one (1) declared catastrophe may adjust claims arising from any other catastrophe that occurs within the ninety (90) day period during which the license is effective under this subsection without the insurer applying for an additional temporary emergency independent adjuster license.
(f) The rules adopted by the commissioner under section 2 of this chapter may establish a fee for an application submitted under this section.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-12
Resident individual independent adjuster licensure
Sec. 12. (a) An individual may apply for a resident independent adjuster license by submitting:
(1) a uniform individual application to the commissioner with a declaration, under penalty of suspension, revocation, or refusal of licensure, that the statements made in the application are true and complete to the best of the individual's knowledge; and
(2) an application fee of forty dollars ($40).
(b) The commissioner shall approve an application submitted under subsection (a) upon finding all of the following:
(1) The individual is at least eighteen (18) years of age.
(2) The individual is eligible to designate Indiana as the individual's home state.
(3) The individual is determined by the commissioner to be trustworthy, reliable, and of good reputation.
(4) The individual has not committed an act that is grounds for probation, suspension, revocation, or refusal of licensure under section 18 of this chapter.
(5) The individual has completed a prelicensing course of study for the line of authority in which the individual has applied for licensing under this section.
(6) The individual has successfully passed the written examination administered under section 15 of this chapter for the line of authority in which the individual has applied for licensing under this section.
(c) The commissioner may require any documents reasonably necessary to verify the information contained in the application.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-13
Resident business entity independent adjuster licensure
Sec. 13. (a) A business entity may apply for a resident independent adjuster license by submitting:
(1) a uniform business entity application to the commissioner with a declaration, under penalty of suspension, revocation, or refusal of licensure, that the statements made in the application are true and complete to the best knowledge of the individual submitting the application on behalf of the business entity; (2) an application fee of forty dollars ($40); and
(3) the name, address, Social Security number, and criminal and administrative history of each of the following:
(A) An owner that has at least ten percent (10%) interest or voting interest in the business entity.
(B) A partner of the business entity.
(C) An executive officer of the business entity.
(D) A director of the business entity.
(b) The commissioner shall approve an application submitted by a business entity under subsection (a) upon finding all of the following:
(1) The business entity is eligible to designate Indiana as the business entity's home state.
(2) The business entity has designated an individual independent adjuster licensed under this chapter to be responsible for the business entity's compliance with Indiana insurance law.
(3) The business entity has not committed any act that is grounds for probation, suspension, revocation, or refusal of an independent adjuster license under section 18 of this chapter.
(c) The commissioner may require a business entity applying under this section to produce any documents reasonably necessary to verify the information contained in the application.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-14
Qualifications; renewal; fees; expiration; content of license; change of information; contract for administration
Sec. 14. (a) An independent adjuster may qualify for an independent adjuster license under this chapter in one (1) or more of the following lines of authority:
(1) Property and casualty insurance.
(2) Worker's compensation insurance.
(b) An independent adjuster licensed under this chapter is not required to hold another independent adjuster, insurance producer, or insurance administrator license in Indiana.
(c) An independent adjuster license:
(1) is effective for two (2) years after the date of issuance unless probated, suspended, revoked, or refused; and
(2) may be renewed if all requirements for renewal, including submission to the commissioner of a renewal fee of forty dollars ($40), are met on or before the renewal date.
(d) If an independent adjuster license expires, the independent adjuster may, within twelve (12) months after the date of expiration, be reissued an independent adjuster license upon receipt by the commissioner of:
(1) a request for reissuance, as prescribed by the commissioner; and
(2) a reissuance fee of eighty dollars ($80).
(e) An independent adjuster who is unable to comply with the

license renewal requirements of this section due to:
(1) military service;
(2) long term medical disability; or
(3) another extenuating circumstance determined by the commissioner;
may request a waiver of the renewal requirements or applicable sanction.
(f) A license issued under this chapter must contain the following:
(1) The licensee's name, address, and personal identification number.
(2) The date of issuance.
(3) The date of expiration.
(4) Other information considered necessary by the commissioner.
(g) An independent adjuster is subject to IC 27-4-1-4.5.
(h) An independent adjuster shall, not more than thirty (30) days after the occurrence of a change of the independent adjuster's:
(1) legal name; or
(2) home state address;
provide written notice to the commissioner of the change.
(i) The commissioner may contract with a nongovernmental entity to perform ministerial functions required by this section, including the collection of data and fees related to licensing.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-15
Written examination
Sec. 15. (a) Except as provided in section 16 of this chapter, an individual who applies for an independent adjuster license under this chapter must pass a written examination that is:
(1) developed and conducted according to rules adopted by the commissioner under IC 4-22-2; and
(2) intended to test the knowledge of the individual concerning:
(A) the lines of authority in which the individual has applied for licensing under this chapter;
(B) the duties and responsibilities of an independent adjuster; and
(C) Indiana insurance law.
(b) The commissioner may contract with a nongovernmental entity to administer the written examination required by this section.
(c) An individual described in subsection (a) shall remit, with the application to take the written examination required by this section, a nonrefundable examination fee in an amount set by the commissioner or the organization administering the examination.
(d) If an individual:
(1) fails to appear for or to pass an examination; and
(2) desires to reschedule the examination;
the individual shall reapply for the written examination and remit all fees and forms before scheduling an examination date.
As added by P.L.11-2011, SEC.22.
IC 27-1-28-16
Nonresident licensure
Sec. 16. (a) An individual who applies for an independent adjuster license under this chapter and who:
(1) possesses an independent adjuster license for the same line of authority in which the individual has applied for licensing under this chapter in a state in which a prelicensing independent adjuster licensure examination is required;
(2) possessed an independent adjuster license that:
(A) was for the same line of authority in which the individual has applied for licensing under this chapter in a state in which a prelicensing independent adjuster licensure examination is required; and
(B) expired less than ninety (90) days before the date the commissioner receives the application; or
(3) provides proof from contracting insurers that the individual has participated in claims adjudication in the same line of authority during the five (5) years immediately preceding the date of application;
is not required to complete a prelicensing course as described in section 12(b)(5) of this chapter or pass a written examination under section 15 of this chapter before being licensed under this chapter.
(b) An applicant who meets the criteria set forth in subsection (a)(1) or (a)(2) must provide certification from the other state that the applicant's independent adjuster license:
(1) is currently in good standing; or
(2) was in good standing at the time of expiration.
(c) A person that:
(1) is licensed as an independent adjuster in another state where a prelicensing independent adjuster licensure examination is required;
(2) establishes legal residency in Indiana; and
(3) applies for a resident independent adjuster license under this chapter less than ninety (90) days after the person establishes legal residency in Indiana;
is not required to complete a prelicensing course as described in section 12(b)(5) of this chapter or pass a written examination under section 15 of this chapter before being licensed under this chapter.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-17
Issuance of nonresident license
Sec. 17. (a) Except as provided in section 18 of this chapter, the commissioner shall issue a nonresident independent adjuster license to a person if:
(1) the person is currently licensed in good standing as an independent adjuster in the person's home state;
(2) the person has submitted:
(A) the proper application for licensure;
(B) a nonresident application fee of ninety dollars ($90); and (C) in the case of a business entity, the information described in section 13(a)(3) of this chapter; and
(3) the person's designated home state awards nonresident independent adjuster licenses to residents of Indiana on the same basis as nonresident independent adjuster licenses are awarded under this chapter to residents of other states.
(b) Except as provided in section 18 of this chapter, if a person that:
(1) is not a resident of Indiana; and
(2) is not licensed as an independent adjuster in another state;
desires to obtain an independent adjuster license under this chapter, the person must comply with the requirements of section 12 or 13 of this chapter, and sections 14 and 15 of this chapter, and must remit the nonresident application fee of ninety dollars ($90).
(c) The commissioner may:
(1) verify an independent adjuster's licensure status in another state through an appropriate data base, including the insurance producer data base maintained by the NAIC or an affiliate or a subsidiary of the NAIC; or
(2) request certification of good standing as described in section 16(b) of this chapter.
(d) To maintain a valid nonresident independent adjuster license issued under this chapter:
(1) the independent adjuster must maintain a valid resident independent adjuster license in the independent adjuster's home state; and
(2) the independent adjuster's home state must award nonresident independent adjuster licenses to residents of Indiana on the same basis as nonresident independent adjuster licenses are awarded under this chapter to residents of other states.
(e) For a nonresident independent adjuster license issued under this chapter to be renewed:
(1) the independent adjuster must:
(A) maintain a valid resident independent adjuster license in the independent adjuster's home state; and
(B) remit to the commissioner a nonresident independent adjuster license renewal fee of ninety dollars ($90); and
(2) the independent adjuster's home state must award nonresident independent adjuster licenses to residents of Indiana on the same basis as nonresident independent adjuster licenses are awarded under this chapter to residents of other states.
(f) If a nonresident independent adjuster's home state license terminates for any reason other than issuance of a new resident independent adjuster license in a new home state:
(1) the person's nonresident independent adjuster license issued under this chapter also terminates immediately; and
(2) the person shall immediately surrender the nonresident independent adjuster license to the commissioner. (g) If a nonresident independent adjuster's home state license terminates due to the issuance of a new resident independent adjuster license in a new home state, the independent adjuster shall, not more than thirty (30) days after the nonresident independent adjuster's home state license termination date, provide notice of the termination to the commissioner and the insurance commissioner of any state that has issued a nonresident independent adjuster license to the independent adjuster. The notice must specify the independent adjuster's previous home state address and new home state address.
(h) If a resident independent adjuster's license issued under this chapter terminates for any reason, the resident independent adjuster shall, not more than thirty (30) days after the resident adjuster license termination date, provide notice of the termination to the insurance commissioner of any state that has issued a nonresident independent adjuster license to the resident independent adjuster. If the termination results from a change of the resident independent adjuster's home state, the notice must specify the independent adjuster's previous home state address and new home state address.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-18
Penalties; refusal of license renewal
Sec. 18. (a) The commissioner may suspend, revoke, or refuse to issue or renew an independent adjuster license, or place an independent adjuster on probation, for a cause set forth in subsection (b).
(b) An independent adjuster is subject to the penalties set forth in subsection (a) for any of the following:
(1) Providing incorrect, misleading, incomplete, or materially untrue information in a license application.
(2) Violating an insurance law, a subpoena, or an order of the commissioner or another state's insurance commissioner.
(3) Obtaining or attempting to obtain a license through misrepresentation or fraud.
(4) Improperly withholding, misappropriating, or converting money or property received in the course of doing insurance business.
(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance.
(6) Having been convicted of a felony.
(7) Having admitted or been found to have committed any unfair trade practice or fraud in the business of insurance.
(8) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility, in the conduct of insurance business.
(9) Having an insurance license, or its equivalent, probated, suspended, revoked, or refused in another state, province, district, or territory.
(10) Forging another person's name to a document related to an insurance transaction. (11) Cheating, including improperly using notes or any other reference material, to complete an examination for an insurance license.
(12) Failing to comply with an administrative or court order imposing a child support obligation.
(13) Failing to pay state income tax or failing to comply with an administrative or court order directing payment of state income tax.
(c) If the commissioner refuses an application for licensure or for the renewal of an existing license under this chapter, the commissioner shall notify the applicant or licensee in writing, advising of the reason for the refusal. The applicant or licensee may, not more than thirty (30) days after receiving the commissioner's notice of refusal, make written demand upon the commissioner for a hearing to determine the reasonableness of the refusal. The hearing must be held under IC 4-21.5 not more than twenty (20) days after the commissioner receives the applicant's or licensee's written demand.
(d) The commissioner may suspend, revoke, or refuse a business entity's independent adjuster license under this chapter or place a business entity licensed under this chapter on probation if, after a hearing under IC 4-21.5, the commissioner finds that:
(1) the individual licensed independent adjuster designated by the business entity under section 13(b)(2) of this chapter as being responsible for the business entity's compliance with Indiana insurance law committed a violation described in subsection (b) while acting on behalf of or representing the business entity;
(2) the violation was known or should have been known by at least one (1) of the business entity's partners, officers, or managers;
(3) the violation was not reported to the commissioner; and
(4) the business entity did not take corrective action.
(e) In addition to or instead of a penalty imposed under subsection (a), the commissioner may, after a hearing under IC 4-21.5, impose a civil penalty of at least fifty dollars ($50) and not more than ten thousand dollars ($10,000), regardless of whether the person on whom the penalty is imposed holds an independent adjuster license issued under this chapter that is in effect. A penalty imposed under this subsection may be enforced in the same manner as a civil judgment.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-19
Continuing education
Sec. 19. (a) Except as provided in subsection (b), an individual who holds a license under this chapter shall, every two (2) years, satisfactorily complete a minimum of twenty-four (24) hours of continuing education courses and report the completion of the courses to the commissioner. (b) This section does not apply to the following:
(1) An individual who is licensed for less than twelve (12) months before the end of the applicable continuing education biennium.
(2) A licensed nonresident independent adjuster who has met the continuing education requirements of the licensed nonresident independent adjuster's designated home state.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-20
Contracts
Sec. 20. An independent adjuster shall:
(1) maintain a copy of each contract between the independent adjuster and an insurer or a self-insurer; and
(2) comply with the record retention policy agreed to in the contract described in subdivision (1).
As added by P.L.11-2011, SEC.22.

IC 27-1-28-21
Duties
Sec. 21. An independent adjuster shall do all of the following:
(1) Be honest and fair in all communications with an insured, an insurer, a self-insurer, and the public.
(2) Give policyholders and claimants prompt and knowledgeable service and courteous, fair, and objective treatment.
(3) Refrain from:
(A) giving legal advice; or
(B) dealing directly with a policyholder or claimant who is represented by legal counsel unless the legal counsel consents to the direct contact.
(4) Comply with all local, state, and federal privacy and information security laws.
(5) Identify:
(A) the independent adjuster's self as an independent adjuster; and
(B) if applicable, the independent adjuster's employer;
when dealing with a policyholder or claimant.
(6) Refrain from:
(A) having any financial interest in an adjustment; or
(B) acquiring, for the independent adjuster or any person, an interest or a title in salvage without first receiving written authority from the principal.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-22
Reports to commissioner of administrative and criminal actions
Sec. 22. (a) An independent adjuster shall report to the commissioner an administrative action taken against the independent adjuster: (1) in another jurisdiction; or
(2) by another governmental agency in Indiana;
not more than thirty (30) days after the final disposition of the matter. The report must include a copy of the order or consent order, and any other relevant documentation.
(b) An independent adjuster shall report to the commissioner any criminal action taken against the independent adjuster:
(1) in another jurisdiction; or
(2) by another governmental agency in Indiana;
not more than thirty (30) days after the final disposition of the criminal matter. The report must include a copy of the initial complaint filed, the final order issued by the court, and any other relevant documentation.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-23
Certification of automated claims adjudication system
Sec. 23. If an independent adjuster uses an automated claims adjudication system, the independent adjuster shall maintain proof of the certification described in section 3(4) of this chapter and provide the proof of certification to the commissioner upon request.
As added by P.L.11-2011, SEC.22.

IC 27-1-28-24
Deposit of fees
Sec. 24. The commissioner shall deposit a fee received under this chapter into the department of insurance fund established by IC 27-1-3-28.
As added by P.L.11-2011, SEC.22.



CHAPTER 29. INDIANA POLITICAL SUBDIVISION RISK MANAGEMENT COMMISSION

IC 27-1-29-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the political subdivision risk management fund established by this chapter.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-3
"Liability" defined
Sec. 3. As used in this chapter, "liability" means an obligation arising from a claim for the payment of money in an amount established under IC 34-13-3 (or IC 34-4-16.5 before its repeal) or any other claim for which coverage is provided for members of the fund under rules adopted by the commission.
As added by P.L.162-1986, SEC.1. Amended by P.L.1-1998, SEC.141.

IC 27-1-29-4
"Political subdivision" defined
Sec. 4. As used in this chapter, "political subdivision" has the meaning set forth in IC 34-6-2-110.
As added by P.L.162-1986, SEC.1. Amended by P.L.5-1988, SEC.143; P.L.1-1998, SEC.142.

IC 27-1-29-5
Creation; purpose; membership; appointment; term; qualifications; vacancies; per diem and expenses; tax exempt property of commission
Sec. 5. (a) The Indiana political subdivision risk management commission is created as a separate body corporate and politic, constituting an instrumentality of the state for the public purposes set out in this chapter, but not a state agency. The commission is separate from the state in its corporate and sovereign capacity. The purpose of the commission is aiding political subdivisions in protecting themselves against liabilities. The commission is not subject to IC 27-6-8, and the Indiana guaranty association created by IC 27-6-8-5 has no obligation to insureds or claimants of the commission.
(b) The commission consists of the insurance commissioner, who shall serve as chairman, and ten (10) other commission members.

Except for the commissioner, the members of the commission shall be appointed by the governor for a term of four (4) years. No more than five (5) commission members appointed by the governor under this section may be members of the same political party. The commission members appointed by the governor under this section must include one (1) resident of each congressional district in Indiana. The commission shall elect one (1) of the appointed commission members as secretary of the commission.
(c) The initial appointments of commission members are for the following terms:
(1) Three (3) members appointed for a term of one (1) year.
(2) Three (3) members appointed for a term of two (2) years.
(3) Two (2) members appointed for a term of three (3) years.
(4) Two (2) members appointed for a term of four (4) years.
A commission member may be reappointed to the commission.
(d) In appointing commission members under this section, the governor shall consider the qualifications, expertise, and background that would provide the proper talent to administer this chapter. To the degree possible, the members must have backgrounds in educational administration, risk management, and governance of a political subdivision and must include persons with knowledge of insurance matters.
(e) A vacancy occurring on the commission shall be filled through the appointment of a resident of the same congressional district as the vacating commission member for the unexpired term of the commission member leaving the commission.
(f) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a commission member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(g) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the commission member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(h) All property of the commission is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or a political subdivision of the state.
As added by P.L.162-1986, SEC.1. Amended by P.L.272-1987, SEC.1.

IC 27-1-29-6
Meetings; actions
Sec. 6. The commission shall meet upon the call of the commissioner, who shall convene meetings as often as necessary to

accomplish the purposes of this chapter. The commission may act:
(1) through the vote of a majority of members at a meeting at which at least six (6) members are present; or
(2) through the commissioner, pursuant to powers granted to the commission under this chapter and delegated to the commissioner by the vote of a majority of members at a meeting at which at least six (6) members are present.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-7
Powers of commission; limit on surcharge levied against members of fund; reports
Sec. 7. (a) The commission is granted all powers necessary, convenient, or appropriate to carry out and effectuate its public and corporate purposes under this chapter and IC 27-1-29.1 including, but not limited to, and except as otherwise restricted in this chapter or IC 27-1-29.1:
(1) The power to have perpetual existence as a body corporate and politic, and an independent instrumentality, but not a state agency, exercising essential public functions.
(2) The power to sue and be sued.
(3) The power to adopt and alter an official seal.
(4) The power to make and enforce bylaws and rules for the conduct of its business, which bylaws and rules may be adopted by the commission without complying with IC 4-22-2.
(5) The power to make contracts and incur liabilities, borrow money, issue its negotiable bonds or notes in accordance with this chapter, subject to provisions for registration of negotiable bonds and notes, and provide for and secure their payment and provide for the rights of their holders, and purchase and hold and dispose of any of its bonds or notes.
(6) The power to acquire, hold, use, and dispose of its income, revenues, funds, and money.
(7) The power to acquire, rent, lease, hold, use, and dispose of property for its purposes.
(8) The power to fix and revise from time to time and charge and collect fees and charges for the use of its services or facilities.
(9) The power to accept gifts or grants of property, funds, money, materials, labor, supplies, or services from the United States, any governmental unit, or any person, carry out the terms or provisions or make agreements with respect to the gifts or grants, and do all things necessary, useful, desirable, or convenient in connection with procuring, accepting, or disposing of the gifts or grants.
(10) The power to do anything authorized by this article, through its officers, agents, or employees or by contracts with a person.
(11) The power to procure insurance against any losses in connection with its property, operations, or assets in amounts

and from insurers as it considers desirable.
(12) The power to cooperate with and exchange services, personnel, and information with any federal, state, or local government agency.
(b) The commission may:
(1) implement a statewide program of loss control and risk management to minimize the liabilities of members of the fund;
(2) contract with any persons or entities to obtain or provide the services of risk managers, actuaries, loss control specialists, attorneys, and other professionals in carrying out its powers and duties under this chapter and to pay for those services from the fund;
(3) exercise control over the defense of members of the fund against tort claims, including the selection and retention of legal counsel, the direction of counsel in the conduct of cases, and the negotiation and acceptance or rejection of any settlement;
(4) establish procedures by which political subdivisions can gain or regain membership and relinquish membership in the fund;
(5) establish procedures and criteria for the imposition of assessments to be paid by members of the fund, and the payment of members' liabilities;
(6) establish programs for the payment of money from the fund to compensate members for damage to or loss of real or personal property;
(7) establish programs for the payment of:
(A) liabilities covered under IC 34-13-3 (or IC 34-4-16.5 before its repeal); and
(B) liabilities that are not covered under IC 34-13-3 (or IC 34-4-16.5 before its repeal), including, but not limited to, liability due to alleged violations of the Constitution of the United States or federal civil rights statutes by law enforcement officers;
(8) establish programs by which members can protect their elected officers and employees against liability arising from their alleged errors or omissions;
(9) establish procedures by which a member of the fund can settle small claims that are within the deductible provision of coverage under the fund;
(10) capitalize the fund by levying against each member of the fund an annual surcharge over and above the assessment imposed against the member under section 12 of this chapter; and
(11) establish any other programs or procedures the commission considers necessary for the implementation of this chapter.
The amount of the surcharge levied against a member of the fund for a particular year under subdivision (10) may not exceed twenty-five percent (25%) of the member's assessment for the same year.
(c) The commission shall file a report in an electronic format under IC 5-14-6 with the general assembly each year concerning the

operations of the commission and the condition of the fund.
As added by P.L.162-1986, SEC.1. Amended by P.L.272-1987, SEC.2; P.L.1-1998, SEC.143; P.L.28-2004, SEC.166.

IC 27-1-29-8
Expenses incurred; payment
Sec. 8. (a) All expenses incurred by the commission in administering the fund under this chapter shall be paid from the fund.
(b) All expenses incurred by the commission in administering the political subdivision catastrophic liability fund established by IC 27-1-29.1 shall be paid from the political subdivision catastrophic liability fund.
(c) All expenses incurred by the commission that are not incurred directly in connection with the administration of the political subdivision risk management fund or the political subdivision catastrophic liability fund shall be paid equally from each fund.
As added by P.L.162-1986, SEC.1. Amended by P.L.272-1987, SEC.3.

IC 27-1-29-9
Liability insurance or indemnification; state responsibility for commission obligations
Sec. 9. (a) The commission shall purchase liability insurance for, or otherwise indemnify, its members against personal liability for acts and omissions arising out of their performance, in good faith, of their duties as members of the commission.
(b) The state is not responsible for the payment of any obligation of the commission.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-10
Political subdivision risk management fund; purpose; administration; expenses; depositories; investment; reserve account
Sec. 10. (a) The political subdivision risk management fund is established for the purpose of:
(1) paying the liabilities of political subdivisions to the extent specified in this chapter;
(2) receiving assessments paid by political subdivisions to replenish the fund and to pay the principal of and interest on bonds or notes issued by the commission under section 17(b)(2) of this chapter; and
(3) receiving money from any other source.
(b) The fund shall be administered by the commission.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) All money received by the commission under this chapter, whether as assessments, proceeds from the sale of bonds, or revenues, are trust funds, to be held and applied solely as provided in this chapter. Current operating funds shall be kept in depositories

selected by the commission. The commission shall deposit with the treasurer of state the money in the fund not currently needed to meet the obligations of the fund, and the treasurer of state shall invest such money for the commission in accordance with the provisions of any resolution or trust agreement that the commission adopts or enters into under this chapter. Interest that accrues from these investments shall be credited to the commission and to the fund.
(e) Money in the fund at the end of a particular fiscal year does not revert to the state general fund.
(f) The commission shall create a reserve account in the fund and shall capitalize the reserve account through the surcharges levied under section 7(b)(10) of this chapter.
As added by P.L.162-1986, SEC.1. Amended by P.L.272-1987, SEC.4.

IC 27-1-29-11
Fund members; eligibility; assessments; surcharge levies; payment of liabilities
Sec. 11. All political subdivisions are eligible for membership in the fund. Each member of the fund:
(1) shall contribute to the fund in the amount of the assessment charged the member under this chapter;
(2) shall pay the annual surcharge levied against the member under this chapter; and
(3) is entitled to payment of its liabilities from the fund under this chapter.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-12
Assessments on members of fund
Sec. 12. (a) The commission shall impose an assessment to be paid by each member of the fund. The assessments to be paid by members of the fund shall be set in fairness to all members, based upon the uniform application of actuarial principles and underwriters' rating principles. A member shall pay its assessment in accordance with rules of the commission.
(b) The assessment for the first twelve (12) months of a political subdivision's membership in the fund shall be no greater than the payment made by the political subdivision to a commercial insurer for like coverage for the twelve (12) month period immediately preceding the political subdivision's application to become a member. In the case of an applicant not insured by a commercial insurer, the commission shall set the amount of the assessment for the first twelve (12) months of membership in accordance with subsection (a).
As added by P.L.162-1986, SEC.1.

IC 27-1-29-13
Payment of liabilities of members of fund; primary coverage
Sec. 13. (a) The commission shall pay liabilities of members of

the fund in accordance with rules established by the commission.
(b) Payment from the fund for any liability covered under IC 34-13-3 (or IC 34-4-16.5 before its repeal) or for any other liability designated under rules adopted by the commission is primary coverage in relation to the following:
(1) Any insurance policy issued to a member of the fund that, by its terms, provides coverage secondary to coverage provided through membership in the fund.
(2) A fund member's own program of self insurance.
Payment of a liability identified in this subsection must be made within the limits set forth in section 14(b) of this chapter and irrespective of the existence of an insurance policy described in subdivision (1) or of a self insurance program described in subdivision (2).
As added by P.L.162-1986, SEC.1. Amended by P.L.1-1998, SEC.144.

IC 27-1-29-14
Eligibility and guidelines for payment from fund
Sec. 14. (a) In order to be eligible for payment under this chapter, a liability of a political subdivision must arise out of a claim based upon an act or omission that takes place while the political subdivision is a member of the fund.
(b) The maximum amount payable from the fund for any liability, whether or not it is covered under IC 34-13-3 (or IC 34-4-16.5 before its repeal), is:
(1) for injury, death, or damage suffered by any one (1) person as a result of the act or omission from which the liability arises:
(A) three hundred thousand dollars ($300,000) for a cause of action that accrues before January 1, 2006;
(B) five hundred thousand dollars ($500,000) for a cause of action that accrues on or after January 1, 2006, and before January 1, 2008; or
(C) seven hundred thousand dollars ($700,000) for a cause of action that accrues on or after January 1, 2008; and
(2) one million dollars ($1,000,000) for all injury, death, or damage suffered by all persons as a result of the act or omission from which the liability arises.
(c) No amount may be paid from the fund in respect of punitive damages paid by or assessed against a member of the fund.
(d) No amount may be paid from the fund in the case of a liability based upon bodily injury or property damage arising out of the discharge, dispersal, release, or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids, gases, waste materials, or other irritants, contaminants, or pollutants into or upon land, the atmosphere, or any watercourse or body of water unless the discharge, dispersal, release, or escape:
(1) is caused by an act or omission of a political subdivision that is a member of the fund; and
(2) occurs as a result of: (A) a household hazardous waste; or
(B) a conditionally exempt small quantity generator (as described in 40 CFR 261.5(a));
collection, disposal, or recycling project conducted by or controlled by the political subdivision.
(e) The commissioner may pay a liability of a member of the fund in a series of annual payments. The amount of any annual payment under this subsection must be one hundred thousand dollars ($100,000) or more, except for the final payment in a series of payments.
(f) The commission may negotiate a structured settlement of any claim.
(g) As used in this section, "household hazardous waste" means solid waste generated by households that consists of or contains a material that is:
(1) ignitable, as described in 40 CFR 261.21;
(2) corrosive, as described in 40 CFR 261.22;
(3) reactive, as described in 40 CFR 261.23; or
(4) toxic, as described in 40 CFR 261.24.
As added by P.L.162-1986, SEC.1. Amended by P.L.273-1987, SEC.1; P.L.256-1995, SEC.1; P.L.1-1998, SEC.145; P.L.108-2003, SEC.1.

IC 27-1-29-15
Filing notice of intent to become member of fund; relinquishing membership in fund
Sec. 15. (a) A political subdivision may become a member of the fund by filing a written notice of its intent to become a member with the commission by the date exactly six (6) months before the expiration date of the liability insurance policy covering the political subdivision on December 31, 1986.
(b) Each political subdivision that files a notice of intent to become a member of the fund by the date set forth in subsection (a) shall be granted membership in the fund. A political subdivision that files a notice of intent to become a member after the date set forth in subsection (a) may be admitted to or rejected for membership in the fund at the discretion of the commission.
(c) A rule adopted by the commission to establish the procedures described in section 7(b)(4) of this chapter may not provide that a political subdivision continues to be a member of the fund more than twelve (12) months after the political subdivision gives notice to the commissioner of its intention to relinquish its membership.
(d) After relinquishing its membership in the fund, a political subdivision remains liable for its pro rata share of assessments to pay for liabilities of fund members that arose out of claims based upon acts or omissions that took place while the political subdivision was a member of the fund. If a political subdivision fails to pay an assessment to which it is subject under this chapter, the commission may give notice to any department or agency of the state (including the treasurer of state or the auditor of state) that is the custodian of

money payable to the delinquent political subdivision after the date of the notice, that the political subdivision is in default on the payment of an assessment under this chapter. After receiving this notice, the department or agency shall withhold the delinquent amount from money payable to the political subdivision and pay over the money to the commission to be applied against the delinquent assessment.
As added by P.L.162-1986, SEC.1. Amended by P.L.273-1987, SEC.2; P.L.272-1987, SEC.5.

IC 27-1-29-16
Appointment of members; rules
Sec. 16. (a) The governor shall appoint the initial members of the commission by May 1, 1986.
(b) The commission shall adopt rules under IC 4-22-2 for the implementation of this chapter by October 1, 1986, and shall adopt other rules as required after that date.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-17
Bonds or notes issued by commission; purposes; status; procedures
Sec. 17. (a) As used in this section:
(1) "basic fund" refers to the political subdivision risk management fund established by this chapter; and
(2) "catastrophic fund" refers to the political subdivision catastrophic liability fund established by IC 27-1-29.1.
(b) Before July 1, 2005, the commission may issue its bonds or notes in amounts that it considers necessary to provide funds to:
(1) establish or maintain the reserve account in the catastrophic fund provided for in IC 27-1-29.1-8;
(2) provide for the payment of liabilities payable out of the basic fund to the extent such liabilities exceed the money in the basic fund; and
(3) pay, fund, or refund, regardless of when due, the principal of or interest or redemption premiums on bonds or notes issued under subdivision (1) or (2).
Bonds or notes issued under subdivision (2) must mature within three (3) years after their date of issuance.
(c) The bonds or notes of the commission may be issued and sold by the commission to the Indiana bond bank under IC 5-1.5.
(d) Every issue of bonds or notes is an obligation of the commission. An issue of bonds or notes under subsection (b)(1) is payable solely from assessments imposed by the commission under IC 27-1-29.1 on political subdivisions that are members of the catastrophic fund, and the commission may secure such bonds or notes by a pledge of assessments imposed under IC 27-1-29.1. An issue of bonds or notes under subsection (b)(2) is payable solely from assessments imposed by the commission under section 12 of this chapter on political subdivisions that are members of the basic fund, and the commission may secure such bonds or notes by a

pledge of assessments imposed under section 12 of this chapter.
(e) A bond or note of the commission:
(1) is not a debt, liability, loan of credit, or pledge of the faith and credit of the state; and
(2) must contain on its face a statement that the commission is obligated to pay principal and interest, and the redemption premium, if any, and that the faith, credit, and taxing power of the state are not pledged to the payment of the bond or note.
(f) The state pledges to and agrees with the holders of the bonds or notes issued under this chapter that the state will not:
(1) limit or restrict the rights vested in the commission to fulfill the terms of any agreement made with the holders of its bonds or notes; or
(2) in any way impair the rights or remedies of the holders of the bonds or notes;
until the bonds or notes, together with the interest on the bonds or notes, and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged.
(g) The bonds or notes of the commission are negotiable instruments for all purposes of IC 26-1, subject only to the provisions of the bonds and notes for registration.
(h) Bonds or notes of the commission must be authorized by resolution of the commission, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) be in the denomination;
(4) be in the form;
(5) carry the conversion or registration privileges;
(6) have the rank or priority;
(7) be executed in the manner;
(8) be payable from the sources in the medium of payment at the place inside or outside the state; and
(9) be subject to the terms of redemption;
as the resolution of the commission or the trust agreement securing the bonds or notes provides.
(i) Bonds or notes may be issued under this chapter without obtaining the consent of any agency of the state and without any other proceeding or condition other than the proceedings or conditions specified in this chapter.
(j) The rate or rates of interest on the bonds or notes may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution authorizing the issuance of the bonds or notes. Bonds or notes bearing a variable rate of interest may be converted to bonds or notes bearing a fixed rate or rates of interest, and bonds or notes bearing a fixed rate or rates of interest may be converted to bonds or notes bearing a variable rate of interest, to the extent and in the manner set forth in the resolution pursuant to which the bonds or notes are issued. The

interest on bonds or notes may be payable semiannually or annually or at any other interval or intervals as may be provided in the resolution, or the interest may be compounded and paid at maturity or at any other times as may be specified in the resolution.
(k) The bonds or notes may be made subject, at the option of the holders, to mandatory redemption by the commission at the times and under the circumstances set forth in the authorizing resolution.
(l) Bonds or notes of the commission may be sold at public or private sale at such price, either above or below the principal amount, as the commission fixes. If bonds or notes of the commission are to be sold at public sale, the commission shall comply with IC 5-1-11 and shall publish notice of the sale in accordance with IC 5-3-1-2 in two (2) newspapers published and of general circulation in Indianapolis.
(m) The commission may periodically issue its notes under this chapter and pay and retire the principal of the notes, pay the interest due on the notes, or fund or refund the notes from proceeds of bonds or of other notes or from other funds or money of the commission available for that purpose in accordance with a contract between the commission and the holders of the notes.
(n) The commission may secure any bonds or notes issued under this chapter by a trust agreement by and between the commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside Indiana.
(o) The trust agreement or the resolution providing for the issuance of the bonds or notes may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds or notes as are reasonable and proper and not in violation of law.
(p) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds or notes and of the trustee and may restrict the individual right of action by the holders.
(q) In addition to the provisions of subsections (n) through (p), any trust agreement or resolution may contain other provisions the commission considers reasonable and proper for the security of the holders of any bonds or notes.
(r) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from assessments, revenues, or assets pledged or assigned to the payment of the principal of and the interest on bonds and notes or from any other funds available to the commission.
(s) Notwithstanding the restrictions of any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds or notes issued under this chapter.
(t) All bonds or notes issued under this chapter are issued by a body corporate and politic of this state, but not a state agency, and for an essential public and government purpose and the bonds and

notes, the interest thereon, the proceeds received by a holder from the sale of the bonds or notes to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, and proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.272-1987, SEC.6. Amended by P.L.21-1990, SEC.52; P.L.254-1997(ss), SEC.25; P.L.235-2005, SEC.203.

IC 27-1-29-27.1
Repealed
(Repealed by P.L.177-2011, SEC.5.)

IC 27-1-29-28
Actions affecting fund warranted by declining membership or financial conditions
Sec. 28. (a) As used in this section, "fund" means the political subdivision risk management fund established by section 10 of this chapter.
(b) Notwithstanding any other provision of this chapter, the commission:
(1) with the approval of the insurance commissioner; and
(2) upon a determination by the commission that:
(A) membership in the fund is declining; and
(B) financial conditions warrant the action;
is authorized to take action under subsection (c).
(c) Under the circumstances set forth in subsection (b), the commission may do the following with respect to the fund:
(1) Prevent any political subdivision that is not already a member of the fund from becoming a member.
(2) Decline to renew the membership of the political subdivisions that are members of the fund.
(3) When the membership of the last member has expired, cease the operation of the fund, except for:
(A) the payment of liabilities of former members of the fund; and
(B) the collection of assessments from former members of the fund, if any are due;
in accordance with this chapter and rules adopted by the commission.
(4) Allow or cause a partial reduction or complete depletion of the balance of the fund through:
(A) the payment of liabilities of former members of the fund; and
(B) at the discretion of the commission, and with the approval of the commissioner, the pro rata return to former members of assessments paid by former members of the fund;
in accordance with this chapter and rules adopted by the

commission.
(d) After any or all of the actions authorized by subsection (c), the commission, with the approval of the insurance commissioner, may resume using the fund to pay the liabilities of members of the fund under this chapter.
As added by P.L.103-1998, SEC.1.



CHAPTER 29.1. POLITICAL SUBDIVISION CATASTROPHIC LIABILITY FUND

IC 27-1-29.1-2
"Fund" defined
Sec. 2. As used in this chapter "fund" refers to the political subdivision catastrophic liability fund established by this chapter.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-3
"Liability" defined
Sec. 3. As used in this chapter, "liability" means an obligation arising from:
(1) multiple claims for the payment of money that are within the limits set forth in IC 34-13-3-4 (or IC 34-4-16.5-4 before its repeal) and that arise from a single catastrophic occurrence; or
(2) any other claim for which coverage is provided for members of the fund under rules adopted by the commission.
As added by P.L.272-1987, SEC.7. Amended by P.L.1-1998, SEC.146.

IC 27-1-29.1-4
"Member" defined
Sec. 4. As used in this chapter "member" refers to any political subdivision that has a membership in the fund, as provided in section 9 of this chapter.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-5
"Political subdivision" defined
Sec. 5. As used in this chapter, "political subdivision" has the meaning set forth in IC 34-6-2-110.
As added by P.L.272-1987, SEC.7. Amended by P.L.3-1989, SEC.152; P.L.1-1998, SEC.147.

IC 27-1-29.1-6
"Underlying coverage" defined
Sec. 6. As used in this chapter, "underlying coverage" refers to any liability insurance policy that names a member of the fund or its officials or employees as a named insured, an additional named insured, an insured, or an additional insured.
As added by P.L.272-1987, SEC.7.
IC 27-1-29.1-7
Establishment of fund; purpose; administration; expenses; depositories; investment
Sec. 7. (a) The political subdivision catastrophic liability fund is established for the purpose of:
(1) paying a part of certain liabilities of members of the fund under this chapter;
(2) receiving assessments paid by fund members to replenish the fund and to pay the principal of the interest on bonds or notes issued by the commission under IC 27-1-29-17(b)(1); and
(3) receiving money from any other source.
(b) The fund shall be administered by the commission, using the powers granted in IC 27-1-29-7, as modified by this chapter.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) All money received by the commission under this chapter, whether as assessments, proceeds from the sale of bonds, or revenues, are trust funds, to be held and applied solely as provided in this chapter. Current operating funds shall be kept in depositories selected by the commission. The commission shall deposit with the treasurer of state the money in the fund not currently needed to meet the obligations of the fund, and the treasurer of state shall invest such money for the commission in accordance with the provisions of any resolution or trust agreement that the commission may adopt or enter into under this chapter or IC 27-1-29. Interest that accrues from these investments shall be credited to the commission and to the fund.
(e) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.272-1987, SEC.7. Amended by P.L.159-1988, SEC.1.

IC 27-1-29.1-8
Reserve account; issuance of bonds to establish account; use of funds
Sec. 8. (a) The commission shall establish a reserve account in the fund. A balance of at least five million dollars ($5,000,000) must remain in the reserve account. To provide money to establish the reserve account, the commission may issue bonds under IC 27-1-29-17(b)(1). The bonds issued to provide money for the establishment of the reserve account may not exceed a total amount of forty million dollars ($40,000,000).
(b) Money in the reserve account shall be held and applied solely to pay claims against the fund that cannot be paid from other money in the fund.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-9
Membership eligibility; rights and duties
Sec. 9. All political subdivisions that satisfy the criteria for membership under the rules of the commission are eligible for

membership in the fund. A political subdivision is not required to be a member of the political subdivision risk management fund under IC 27-1-29 to be eligible for membership in the fund established by this chapter. Each member of the fund:
(1) shall contribute to the fund in the amount of the assessment charged the member under this chapter; and
(2) is entitled to the partial payment of certain liabilities from the fund under this chapter.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-10
Liabilities qualifying for partial payment from fund; notice of claim
Sec. 10. (a) The commissioner, using money from the fund, shall pay a part of every liability that qualifies for partial payment under this chapter and under the terms of the coverage provided by the commission according to rules adopted under this chapter.
(b) A liability of a member of the fund that has no underlying coverage or that has occurrence basis underlying coverage qualifies for partial payment under this chapter if it:
(1) is a liability covered under the coverage document issued by the commission to the member;
(2) arises out of an act or omission that takes place while the political subdivision bearing the liability is a member of the fund; and
(3) satisfies the minimum total amount requirement set forth in section 12 of this chapter.
(c) A liability of a member of the fund that has claims made basis underlying coverage qualifies for partial payment under this chapter if it:
(1) is a liability covered under the coverage document issued by the commission to the member;
(2) arises out of an act or omission with respect to which a claim is made while the political subdivision bearing the liability is a member of the fund;
(3) is covered by the underlying coverage; and
(4) satisfies the minimum total amount requirement set forth in section 12 of this chapter.
(d) For the purposes of subsection (c)(2) and section 11 of this chapter, the question of when and how a claim is made shall be determined by the provisions of the insurance policy providing the underlying coverage. However, if the underlying coverage is not applicable to a liability, a claim is considered to have been made for purposes of subsection (c)(2) when notice of a claim giving rise to the liability is received by the fund member from the claimant or the claimant's representative.
As added by P.L.272-1987, SEC.7. Amended by P.L.159-1988, SEC.2.

IC 27-1-29.1-11 Preexisting liabilities qualifying for partial payment
Sec. 11. A liability that arises out of an act or omission that takes place before the political subdivision bearing the liability becomes a member of the fund does not qualify for partial payment under this chapter unless the liability:
(1) is expressly covered by the provisions of a coverage document that:
(A) is issued to the fund member; and
(B) is in effect when the claim is made; and
(2) is also covered by the underlying coverage that is claims made basis coverage.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-12
Liabilities of members that are or are not also members of political subdivision risk management fund; conditional payment
Sec. 12. (a) A liability of a member of the fund that is not a member of the political subdivision risk management fund under IC 27-1-29 does not qualify for partial payment under this chapter unless the total amount of the liability exceeds:
(1) one million dollars ($1,000,000); or
(2) another sum that is:
(A) greater than one million dollars ($1,000,000); and
(B) approved by the commission as a provision of the fund member's coverage because the fund member has underlying coverage with limits of liability that exceed one million dollars ($1,000,000).
(b) A liability of a member of the fund that is also a member of the political subdivision risk management fund under IC 27-1-29 does not qualify for partial payment under this chapter unless the amount of the liability exceeds the amount of liability payable by the commission under IC 27-1-29 under the terms of the coverage document that is issued to the fund member and applicable to the liability.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-13
Liability partial payment determination; formula
Sec. 13. The amount that is to be paid by the commission toward the satisfaction of a liability qualifying for partial payment under this chapter is determined in STEP FOUR of the following formula:
STEP ONE: If the total amount of the liability exceeds five million dollars ($5,000,000), subtract five million dollars ($5,000,000) from the total amount of the liability.
STEP TWO: Add the remainder under STEP ONE to the minimum total amount figure that applies to the liability under section 12 of this chapter.
STEP THREE: Add to the sum determined under STEP TWO the total amount expended by the commission under section 16 of this chapter in defending the member of the fund against

claims giving rise to the liability.
STEP FOUR: Subtract the sum determined under STEP THREE from the total amount of the liability.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-14
Excess coverage provided
Sec. 14. The coverage of a liability under this chapter is excess of any and all other valid and collectible insurance and coverage under liability risk management, risk sharing, and risk financing pools or funds.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-15
Single or installment payments; limits
Sec. 15. An amount payable under section 13 of this chapter that is no more than ten thousand dollars ($10,000) may be paid in a single, immediate payment. An amount payable under section 13 of this chapter that is greater than ten thousand dollars ($10,000) shall be paid:
(1) in installments under section 18(c) of this chapter; or
(2) under a structured settlement negotiated under section 18(d) of this chapter.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-16
Defense of claims; expenses
Sec. 16. The commission may associate with a member of the fund in the defense of a claim and, if no defense is provided by the insurer providing the fund member's underlying coverage, the commission may defend the member and control that defense. Amounts expended by the commission from the fund under this section must be deducted under section 13 of this chapter from the amount to be paid by the commission toward the satisfaction of a liability.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-17
Biannual recognition of liabilities; payment; proration in event of insufficient funds
Sec. 17. On June 30 and December 31 of every year, the commission shall recognize every liability that has qualified for partial payment under this section during the six (6) month period that ended on that day. The commission shall pay the part of each liability that is payable under section 13 of this chapter within fifteen (15) days after the liability is recognized as qualifying for partial payment. However, if the balance in the fund is insufficient to pay the full payable amount of every liability that has qualified for partial payment during a six (6) month period, the commission shall pay a prorated portion of each liability that qualified for partial payment

during the period. Any part of the payable amount of a liability left unpaid due to the prorating of payments under this subsection must be paid before the payment of liabilities that qualify for partial payment during any of the following six (6) month periods.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-18
Punitive damages; bodily injury or property damage; installment payments; structured settlements
Sec. 18. (a) No amount may be paid from the fund in respect of punitive damages paid by or assessed against a member of the fund.
(b) No amount may be paid from the fund in the case of a liability based upon bodily injury or property damage arising out of the discharge, dispersal, release, or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids, gases, waste materials, or other irritants, contaminants, or pollutants into or upon land, the atmosphere, or any watercourse or body of water unless the discharge, dispersal, release, or escape:
(1) is caused by an act or omission of a political subdivision that is a member of the fund; and
(2) occurs as a result of:
(A) a household hazardous waste; or
(B) a conditionally exempt small quantity generator (as described in 40 CFR 261.5(a);
collection, disposal, or recycling project conducted by or controlled by the political subdivision.
(c) The commissioner may pay a liability of a member of the fund in a series of annual payments. The amount of any annual payment under this subsection based upon the injury to or death of one (1) person in any one (1) occurrence must be one hundred thousand dollars ($100,000) or more, except for the final payment in a series of payments.
(d) The commission may negotiate a structured settlement of any claim.
(e) As used in this section, "household hazardous waste" means solid waste generated by households that consists of or contains a material that is:
(1) ignitable, as described in 40 CFR 261.21;
(2) corrosive, as described in 40 CFR 261.22;
(3) reactive, as described in 40 CFR 261.23; or
(4) toxic, as described in 40 CFR 261.24.
As added by P.L.272-1987, SEC.7. Amended by P.L.256-1995, SEC.2.

IC 27-1-29.1-19
Notice of intent to become member of fund
Sec. 19. (a) A political subdivision may become a member of the fund by filing a written notice of its intent to become a member with the commission by the latter of the following dates:
(1) December 31, 1987. (2) The date exactly six (6) months before the expiration date of the liability insurance policy covering the political subdivision on December 31, 1987.
(b) Each political subdivision that files a notice of intent to become a member by the latter of the two (2) dates set forth in subsection (a) shall be granted membership in the fund. A political subdivision that files a notice of intent to become a member after the latter of the two (2) dates set forth in subsection (a) may be admitted to or rejected for membership in the fund at the discretion of the commission.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-20
Implementing rules; coverage limitations; commission powers; rules governing relinquishment of membership in fund
Sec. 20. (a) The commission shall adopt rules under IC 4-22-2 to implement this chapter.
(b) The commission, in accordance with the rules adopted under subsection (a), may, in whole or in part, conform or limit the coverage provided to a member of the fund under this chapter (as described in the coverage document issued to the member by the commission) with the provisions of insurance policies providing underlying coverage to the fund member.
(c) In accordance with the rules adopted under subsection (a), the commission may provide, to a member of the fund that is not a member of the political subdivision risk management fund under IC 27-1-29, coverage of a liability that exceeds the amount of one million dollars ($1,000,000) but that is subject to reduction by exhaustion of the aggregate limits of liability in the fund member's underlying coverage.
(d) In accordance with the rules adopted under subsection (a), the commission may provide, to a member of the fund that is also a member of the political subdivision risk management fund under IC 27-1-29, coverage of liabilities for which no coverage is provided under IC 27-1-29.
(e) Except as otherwise specifically provided in this chapter, the commission has the same powers in the administration of the fund as it has in the administration of the political subdivision risk management fund under IC 27-1-29-7(b). A rule adopted by the commission to establish the procedure by which a political subdivision can withdraw from membership in the fund may not provide that a political subdivision continues to be a member of the fund more than twelve (12) months after the political subdivision gives notice to the commissioner of its intention to relinquish its membership.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-21
Relinquishment of membership in fund; prerelinquishment liabilities; assessments Sec. 21. After relinquishing its membership in the fund, a political subdivision remains liable for its pro rata share of assessments to pay for liabilities of fund members that arose out of claims based upon acts or omissions that took place while the political subdivision was a member of the fund. If a political subdivision fails to pay an assessment to which it is subject under this chapter, the commission may give notice to any department or agency of the state (including the treasurer of state or the auditor of state) that is the custodian of money payable to the delinquent political subdivision after the date of the notice, that the political subdivision is in default on the payment of an assessment under this chapter. After receiving this notice, the department or agency shall withhold the delinquent amount from the money payable to the political subdivision and pay over the money to the commission to be applied against the delinquent assessment.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-22
Assessments on members of fund
Sec. 22. (a) The commission shall impose an assessment to be paid by each member of the fund. The assessments to be paid by members of the fund shall be determined by the commission and must be fair to all members, in consideration of the uniform application of actuarial principles and underwriters' rating principles and in consideration of the need to pay the principal of and interest on bonds or notes issued under IC 27-1-29-17(b)(1). A member shall pay its assessment in accordance with rules of the commission.
(b) The assessment for the first twelve (12) months of a political subdivision's membership in the fund shall be no greater than the payment made by the political subdivision to a commercial insurer for like coverage for the twelve (12) month period immediately preceding the political subdivision's application to become a member. In the case of an applicant not insured by a commercial insurer, the department shall set the amount of the assessment for the first twelve (12) months of membership in accordance with subsection (a).
As added by P.L.272-1987, SEC.7.



CHAPTER 30. GROUP CASUALTY AND LIABILITY INSURANCE FOR FOSTER PARENTS

IC 27-1-30-3
"Casualty insurance company" defined
Sec. 3. As used in this chapter, "casualty insurance company" has the meaning set forth in IC 27-1-2-3(t).
As added by P.L.270-1987, SEC.2.

IC 27-1-30-4
"Foster parent" defined
Sec. 4. As used in this chapter, "foster parent" means a person who holds a license to operate a foster family home under IC 31-27.
As added by P.L.270-1987, SEC.2. Amended by P.L.99-1988, SEC.24; P.L.2-1992, SEC.782; P.L.81-1992, SEC.35; P.L.1-1993, SEC.200; P.L.61-1993, SEC.64; P.L.145-2006, SEC.165.

IC 27-1-30-5
Issuance of group policies
Sec. 5. An insurer authorized under IC 27-1-3-20 to transact business as a casualty insurance company may provide casualty and liability insurance to foster parents on a group basis. A policy may not be issued or renewed to provide group coverage under this chapter to a group that includes fewer than ten (10) members.
As added by P.L.270-1987, SEC.2.

IC 27-1-30-6
Administrative regulations
Sec. 6. The insurance commissioner may promulgate regulations under IC 4-22-2 that he considers necessary for the proper administration of this chapter.
As added by P.L.270-1987, SEC.2.



CHAPTER 31. CANCELLATION AND NONRENEWAL OF COMMERCIAL PROPERTY AND CASUALTY INSURANCE

IC 27-1-31-2
Grounds for cancellation; notice of cancellation
Sec. 2. (a) An insurer may not cancel a policy of insurance that the insurer has written that has been in effect more than ninety (90) days unless:
(1) the insured under the policy has failed to pay the premium;
(2) there is a substantial change in the scale of risk covered by the policy;
(3) the insured has perpetrated a fraud or material misrepresentation upon the insurer;
(4) the insured has failed to comply with reasonable safety recommendations; or
(5) reinsurance of the risk associated with the policy has been cancelled.
(b) An insurer shall provide a written notice of cancellation to a person insured under a policy issued by the insurer at least:
(1) forty-five (45) days before cancelling the policy for any reason set forth in subsection (a)(2), (a)(4), or (a)(5);
(2) twenty (20) days before cancelling the policy for the reason set forth in subsection (a)(3); or
(3) ten (10) days before cancelling the policy for the reason set forth in subsection (a)(1).
As added by P.L.271-1987, SEC.4. Amended by P.L.162-1988, SEC.3.

IC 27-1-31-2.5
Notice of cancellation
Sec. 2.5. An insurer may cancel a policy of insurance that the insurer has written that has been in effect ninety (90) days or less by

providing a written notice of cancellation to a person insured under the policy at least:
(1) ten (10) days before cancelling if an insured has failed to pay a premium;
(2) twenty (20) days before cancelling if the insured has perpetrated a fraud or material misrepresentation upon the insurer; or
(3) thirty (30) days before cancelling for any other reason.
As added by P.L.162-1988, SEC.4.

IC 27-1-31-3
Notice of nonrenewal
Sec. 3. (a) If an insurer refuses to renew a policy of insurance written by the insurer, the insurer shall provide written notice of nonrenewal to the insured:
(1) at least forty-five (45) days before the expiration date of the policy, if the coverage provided is for one (1) year, or less; or
(2) at least forty-five (45) days before the anniversary date of the policy, if the coverage provided is for more than one (1) year.
(b) A notice of nonrenewal is not required if:
(1) the insured is transferred from an insurer to an affiliate of the insurer for future coverage as a result of a merger, an acquisition, or a company restructuring;
(2) the transfer results in the same or broader coverage; and
(3) the insured approves the transfer.
As added by P.L.271-1987, SEC.4. Amended by P.L.160-2003, SEC.23.



CHAPTER 32. REPEALED



CHAPTER 33. MANAGING GENERAL AGENTS

IC 27-1-33-2
Commissioner
Sec. 2. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-3
Insurer
Sec. 3. As used in this chapter, "insurer" means any person, firm, association, or corporation duly authorized to act in Indiana as an insurance company pursuant to IC 27-1.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-4
Managing general agent
Sec. 4. (a) As used in this chapter, "managing general agent" or "MGA" means any person, firm, association, or corporation:
(1) that manages all or part of the insurance business of an insurer (including the management of a separate division, department, or underwriting office);
(2) that acts as an agent for the insurer, whether known as a managing general agent, manager, or other similar term;
(3) that, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium at least five percent (5%) of the policyholder surplus as reported in the last annual statement of the insurer in any one (1) quarter or year; and
(4) that does at least one (1) of the following activities related to the business produced:
(A) Adjusts or pays claims in excess of an amount determined by the commissioner.
(B) Negotiates reinsurance on behalf of the insurer.
(b) Notwithstanding subsection (a), the following persons are not MGAs for the purposes of this chapter:
(1) An employee of the insurer.
(2) A United States manager of the United States branch of an alien insurer.
(3) An underwriting manager that, pursuant to contract:
(A) manages all or part of the insurance operations of the insurer; (B) is under common control with the insurer, subject to IC 27-1-23; and
(C) is not compensated based on the volume of premiums written.
(4) An attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer as authorized in IC 27-6-6-1 or an interinsurance exchange as authorized in IC 27-1-2-2 under powers of attorney.
As added by P.L.1-1992, SEC.148. Amended by P.L.130-1994, SEC.34; P.L.116-1994, SEC.44.

IC 27-1-33-5
Underwrite
Sec. 5. As used in this chapter, "underwrite" means the authority to accept or reject risk on behalf of the insurer.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-6
Acting in capacity of MGA with respect to risks; prohibitions; bond; errors and omissions policy
Sec. 6. (a) A person, a firm, an association, or a corporation may not act in the capacity of an MGA with respect to risks located in Indiana for an insurer licensed in Indiana unless that person is a licensed producer in Indiana.
(b) A person, a firm, an association, or a corporation may not act in the capacity of an MGA representing an insurer domiciled in Indiana with respect to risks located outside Indiana unless that person is licensed as a producer in Indiana pursuant to the provisions of this chapter. For the purposes of this subsection, a person is licensed as a producer in Indiana if that person holds a nonresident license.
(c) The commissioner may require a bond in an amount determined by the commissioner for the protection of the insurer.
(d) The commissioner may require an MGA to maintain an errors and omissions policy.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-7
Placement of business with an insurer; contract; contents
Sec. 7. A person, a firm, an association, or a corporation acting in the capacity of an MGA may not place business with an insurer unless there is in force a written contract between the parties. A contract required by this section must set forth the responsibilities of each party and, where both parties share responsibility for a particular function, specify the division of those responsibilities. The contract must, at a minimum, contain provisions that state the following:
(1) The insurer may terminate the contract for cause upon written notice to the MGA and may suspend the underwriting authority of the MGA during the pendency of any dispute

regarding the cause for termination.
(2) The MGA will:
(A) render accounts to the reinsurer detailing all transactions; and
(B) remit all funds due under the contract to the insurer on not less than a monthly basis.
(3) All funds collected for the account of an insurer will be held by the MGA in a fiduciary capacity in a bank that is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer. The MGA may retain not more than three (3) months estimated claims payments and allocated loss adjustment expenses.
(4) Separate records of business written by the MGA shall be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts, and records of the MGA in a form usable to the commissioner.
(5) The contract may not be assigned in whole or part by the MGA.
(6) Appropriate underwriting guidelines, including the following:
(A) The maximum annual premium volume.
(B) The basis of the rates to be charged.
(C) The types of risks which may be written.
(D) Maximum limits of liability.
(E) Applicable exclusions.
(F) Territorial limitations.
(G) Policy cancellation provisions.
(H) The maximum policy period.
(7) The insurer has the right to cancel or nonrenew any policy of insurance subject to the applicable laws and regulations concerning the cancellation and nonrenewal of insurance policies.
(8) If the contract permits the MGA to settle claims on behalf of the insurer, the following apply:
(A) All claims must be reported to the company in a timely manner.
(B) A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim:
(i) has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less;
(ii) involves a coverage dispute;
(iii) may exceed the MGA's claims settlement authority;
(iv) is open for more than six (6) months; or
(v) is closed by payment of an amount set by the commissioner or an amount set by the company, whichever is less.
(C) All claim files will be the joint property of the insurer

and MGA. However, upon an order of liquidation of the insurer, those files shall become the sole property of the insurer or its estate. The MGA shall have reasonable access to and the right to copy the files on a timely basis.
(D) Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.
(9) Where electronic claims files are in existence, the contract must address the timely transmission of the data in those files.
(10) If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the MGA:
(A) until one (1) year after the profits are earned, for property insurance business, and five (5) years after the profits are earned on casualty business; and
(B) until the profits have been verified pursuant to section 8 of this chapter.
(11) An MGA may not do any of the following:
(A) Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines, including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.
(B) Commit the insurer to participate in insurance or reinsurance syndicates.
(C) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which the producer is appointed.
(D) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which may not exceed one percent (1%) of the insurer's policyholder's surplus as of December 31 of the last completed calendar year before the payment or commitment.
(E) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer.
(F) Permit its subproducer to serve on the insurer's board of directors.
(G) Jointly employ an individual who is employed with the insurer, unless the MGA and the insurer are affiliated in an insurance holding company system. (H) Appoint a sub-MGA.
As added by P.L.1-1992, SEC.148. Amended by P.L.186-1997, SEC.9.

IC 27-1-33-8
Independent financial examination; loss reserves; on-site review of underwriting and claims; reinsurance; termination of contracts; review of books and records; board of directors
Sec. 8. (a) An insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each MGA with which it has done business.
(b) If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This requirement is in addition to any other required loss reserve certification.
(c) The insurer shall periodically (at least semiannually) conduct an on-site review of the underwriting and claims processing operations of the MGA.
(d) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who may not be affiliated with the MGA.
(e) Within thirty (30) days after entering into or terminating a contract with an MGA, the insurer shall provide written notification of the appointment or termination to the commissioner. Notices of appointment of an MGA must include a statement of duties that the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request.
(f) An insurer shall review its books and records each quarter to determine if any producer (as defined by section 4 of this chapter) has become, by operation of section 4 of this chapter, an MGA. If the insurer determines that a producer has become an MGA pursuant to section 4 of this chapter, the insurer shall promptly notify the producer and the commissioner of that determination, and the insurer and producer shall fully comply with the provisions of this chapter within thirty (30) days.
(g) An insurer shall not appoint to its board of directors an officer, a director, an employee, a subproducer, or a controlling shareholder of its MGAs. This subsection does not apply to relationships governed by IC 27-1-23.
(h) An insurance holding company system regulated under IC 27-1-23 may perform the obligations imposed by this section for insurers affiliated in the system by submitting, in a form acceptable to the commissioner, consolidated information concerning the MGAs with whom the insurers have done business.
As added by P.L.1-1992, SEC.148. Amended by P.L.116-1994, SEC.45.

IC 27-1-33-9 Actions of MGA; examinations
Sec. 9. The acts of the MGA are considered to be the acts of the insurer on whose behalf the MGA is acting. An MGA may be examined as if it were the insurer.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-10
Violations; penalties; civil actions
Sec. 10. (a) If the commissioner determines that the MGA or any other person has not materially complied with this chapter or any rule or order adopted under this chapter, after notice and opportunity to be heard:
(1) the commissioner may order:
(A) for each separate violation, a civil penalty in an amount not exceeding five thousand dollars ($5,000); and
(B) the revocation or suspension of the producer's license; and
(2) if it is found that because of such material noncompliance the insurer has suffered any loss or damage, the commissioner may maintain a civil action brought by or on behalf of the insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or other appropriate relief.
(b) If an order of rehabilitation or liquidation of the insurer has been entered under IC 27-9 and the receiver appointed under that order determines that the MGA or any other person has not materially complied with this chapter or any rule or order adopted under this chapter and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.
(c) Nothing contained in this section affects the right of the commissioner to impose any other penalties provided for by law.
(d) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.
As added by P.L.1-1992, SEC.148. Amended by P.L.130-1994, SEC.35; P.L.116-1994, SEC.46.

IC 27-1-33-11
Rules for implementation and administration of chapter
Sec. 11. The commissioner may adopt reasonable rules under IC 4-22-2 for the implementation and administration of this chapter.
As added by P.L.1-1992, SEC.148.



CHAPTER 34. MULTIPLE EMPLOYER WELFARE ARRANGEMENTS

IC 27-1-34-2
Certificate of registration
Sec. 2. (a) An arrangement must annually obtain a certificate of registration from the department under rules adopted by the commissioner.
(b) An arrangement that does not obtain a certificate of registration described in subsection (a) or violates the requirements of this chapter is subject to IC 27-4.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-3
Benefits under an employee benefit plan
Sec. 3. An arrangement may provide benefits under an employee benefit plan in Indiana only through an employee benefit plan that has been filed and approved by the department of insurance.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-4
Annual statement
Sec. 4. An arrangement shall file an annual statement on a form prescribed by the commissioner.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-5
Application of insurance law
Sec. 5. Except as provided by this chapter and by IC 27-9, Indiana insurance law does not apply to the operation of multiple employer welfare arrangements.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-6 Examination of arrangements; revocation or suspension of certificate of registration
Sec. 6. (a) It shall be the duty of the department to examine every domestic multiple employer welfare arrangement at least every five (5) years or as often as the department in its discretion may deem necessary. The expense of the examination and or investigations of such arrangements shall be paid by the arrangement so examined.
(b) The commissioner shall revoke or suspend:
(1) the certificate of registration to do business in Indiana of any multiple employer welfare arrangement which refuses to permit such examination described in subsection (a); and
(2) any certificate of registration when any condition prescribed by law or regulation for the issuance or continuance of the certificate no longer exists.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-7
Insolvency; notification of department
Sec. 7. If any domestic multiple employer welfare arrangement is insolvent or in imminent danger of insolvency, or fails or suspends operation between periods of examination authorized, it is a class A misdemeanor for the highest officer then actively in charge of such multiple employer welfare arrangement to knowingly fail to notify the department immediately of such condition, failure, or suspension.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-8
Reinsurers and insurance producers; multiple employer welfare arrangement
Sec. 8. (a) A reinsurer may not issue a policy of insurance to a multiple employer welfare arrangement that does not have a certificate of registration from the department.
(b) An insurance producer licensed by the department may not solicit, offer, or provide coverage through a multiple employer welfare arrangement that does not have a certificate of registration from the department.
(c) A reinsurer or insurance producer who knows or reasonably should have known that the arrangement does not have a current certificate of registration is liable for any claims for benefits that are due and unpaid.
As added by P.L.1-1992, SEC.149. Amended by P.L.178-2003, SEC.30.

IC 27-1-34-9
Rules
Sec. 9. The department of insurance shall adopt rules under IC 4-22-2 necessary to implement this chapter, including but not limited to:
(1) certificate of registration requirements;
(2) reinsurance requirements; (3) reserve levels;
(4) deposits;
(5) financial reporting;
(6) fidelity bonds; and
(7) the operations;
of multiple employer welfare arrangements.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-10
Exemptions
Sec. 10. This chapter does not apply to a multiple employer welfare arrangement which offers or provides benefits which are fully insured by an authorized insurer or to an arrangement which is exempt under the federal Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.).
As added by P.L.1-1992, SEC.149.



CHAPTER 35. BUSINESS TRANSACTED WITH PRODUCER CONTROLLED PROPERTY AND CASUALTY INSURERS

IC 27-1-35-2
"Accredited state" defined
Sec. 2. As used in this chapter, "accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established periodically by the National Association of Insurance Commissioners (NAIC).
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-3
"Captive insurer" defined
Sec. 3. As used in this chapter, "captive insurer" means an insurance company owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies, or in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks of any of the following:
(1) Member organizations.
(2) Group members and their affiliates.
(3) Member organizations and group members and their affiliates.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-4
"Control" or "controlled" defined
Sec. 4. As used in this chapter, "control" or "controlled" has the meaning set forth in IC 27-1-23-1.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-5
"Controlled insurer" defined
Sec. 5. As used in this chapter, "controlled insurer" means a licensed insurer that is controlled, directly or indirectly, by a producer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.
IC 27-1-35-6
"Controlling producer" defined
Sec. 6. As used in this chapter, "controlling producer" means a producer that, directly or indirectly, controls an insurer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-7
"Licensed insurer" or "insurer" defined
Sec. 7. As used in this chapter, "licensed insurer" or "insurer" means any person, firm, association, or corporation licensed to transact a property/casualty insurance business in Indiana. The following are not licensed insurers for the purposes of this chapter:
(1) All risk retention groups (as defined in the Superfund Amendments Reauthorization Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613 (1986), the Risk Retention Act, 15 U.S.C. Section 3901 et seq. (1982 & Supp. 1986), and IC 27-7-10-11).
(2) All residual market pools and joint underwriting authorities or associations.
(3) All captive insurers.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-8
"Producer" defined
Sec. 8. As used in this chapter, "producer" means an insurance broker or brokers or any other person, firm, association, or corporation, when, for any compensation, commission, or other thing of value, the person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association, or corporation.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-9
Threshold limit of premiums
Sec. 9. The provisions of sections 11 through 14 of this chapter apply if, in any calendar year, the aggregate amount of gross written premiums on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent (5%) of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September 30 of the prior year.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-10
Exempt transactions
Sec. 10. Notwithstanding section 9 of this chapter, the provisions of sections 11 through 14 of this chapter do not apply if:
(1) the controlling producer:
(A) places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the

controlled insurer's holding company system, or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance; and
(B) accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds; and
(2) the controlled insurer, except for insurance business written through a residual market facility accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-11
Written contract requirement
Sec. 11. A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the controlled insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the controlled insurer and contains the following minimum provisions:
(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination.
(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the controlling producer.
(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments of premiums collected shall be remitted not later than ninety (90) days after the effective date of any policy placed with the controlled insurer under this contract.
(4) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one (1) or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of the insurance law as applicable. However, funds of a controlling producer not required to be licensed in Indiana shall be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction.
(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer.
(6) The contract shall not be assigned in whole or in part by the

controlling producer.
(7) The controlled insurer shall provide the controlling producer with the controlled insurer's underwriting standards, rules, and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer.
(8) The rates and terms of the controlling producer's commissions, charges, or other fees, and the purposes for those charges or fees. The rates of the commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this subdivision and subdivision (7), examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.
(9) If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then such compensation shall not be determined and paid until at least five (5) years after the premiums on liability insurance are earned and at least one (1) year after the premiums are earned on any other insurance. The commissions may not be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified under section 13 of this chapter.
(10) A limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or sub-line of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if the controlling producer has been notified by the controlled insurer that the limit has been reached.
(11) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts under obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines, including for both reinsurance assumed and ceded a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules. As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-12
Audit committees
Sec. 12. Each controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the insurer's loss reserves.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-13
Opinions of independent casualty actuaries or independent loss reserve specialists
Sec. 13. In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary or such other independent loss reserve specialist acceptable to the commissioner reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year end (including incurred but not reported) on business placed by the producer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-14
Annual reports
Sec. 14. The controlled insurer shall annually report to the commissioner the amount of commissions paid to the producer, the percentage this amount represents of the net premiums written, and comparable amounts and percentage paid to noncontrolling producers for placements of the same kind of insurance.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-15
Notice of relationship
Sec. 15. A producer, before the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer, except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in the controlling producer's records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-16 Orders to cease placing business
Sec. 16. If the commissioner believes that the controlling producer or any other person has not materially complied with this chapter or any rule or order adopted under this chapter, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-17
Civil actions by commissioner
Sec. 17. If the commissioner finds that because of a material noncompliance under section 16 of this chapter the controlled insurer or any policyholder of the controlled insurer has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-18
Civil actions by receivers
Sec. 18. If an order for liquidation or rehabilitation of the controlled insurer has been entered under IC 27-9, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this chapter or any rule or order adopted under this chapter, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-19
Other rights not affected
Sec. 19. Sections 16 through 18 of this chapter do not:
(1) affect the right of the commissioner to impose any other penalties provided by Indiana law; or
(2) in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.



CHAPTER 36. RISK BASED CAPITAL REQUIREMENTS

IC 27-1-36-2
"Adjusted RBC report"
Sec. 2. As used in this chapter, "adjusted RBC report" means an RBC report that has been adjusted by the commissioner under section 28 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-3
"Authorized control level event"
Sec. 3. As used in this chapter, "authorized control level event" has the meaning set forth in section 39 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-4
"Authorized control level RBC"
Sec. 4. As used in this chapter, the "authorized control level RBC" means, with respect to an insurer, the number determined under the risk-based capital formula in accordance with the RBC instructions.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-5
"Company action level event"
Sec. 5. As used in this chapter, "company action level event" has the meaning set forth in section 29 of this chapter. As added by P.L.186-1996, SEC.1.

IC 27-1-36-6
"Company action level RBC"
Sec. 6. As used in this chapter, "company action level RBC" means, with respect to an insurer, the product of two (2) multiplied by the insurer's authorized control level RBC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-7
"Corrective order"
Sec. 7. As used in this chapter, "corrective order" means an order issued by the commissioner that specifies the corrective actions that the commissioner determines are required.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-8
"Domestic insurer"
Sec. 8. As used in this chapter, "domestic insurer" means any:
(1) insurance company;
(2) health maintenance organization; or
(3) limited service health maintenance organization;
that is domiciled in Indiana.
As added by P.L.186-1996, SEC.1. Amended by P.L.51-2002, SEC.2.

IC 27-1-36-9
"Foreign insurer"
Sec. 9. As used in this chapter, "foreign insurer" means the following:
(1) An insurer that is:
(A) licensed to do business in Indiana under IC 27-1-17; but
(B) not a domestic insurer.
(2) A health maintenance organization that:
(A) is organized under the laws of a state other than Indiana, a territory or another insular possession of the United States, or the District of Columbia; and
(B) has obtained a certificate of authority under IC 27-13-2.
(3) A limited service health maintenance organization that:
(A) is organized under the laws of a state other than Indiana, a territory or another insular possession of the United States, or the District of Columbia; and
(B) has obtained a certificate of authority under IC 27-13-34.
As added by P.L.186-1996, SEC.1. Amended by P.L.51-2002, SEC.3.

IC 27-1-36-9.4
"Health maintenance organization"
Sec. 9.4. As used in this chapter, "health maintenance organization" has the meaning set forth in IC 27-13-1-19.
As added by P.L.51-2002, SEC.4.
IC 27-1-36-9.6
"Insurer"
Sec. 9.6. As used in this chapter, "insurer" includes:
(1) a health maintenance organization; and
(2) a limited service health maintenance organization.
As added by P.L.51-2002, SEC.5.

IC 27-1-36-9.8
"Limited service health maintenance organization"
Sec. 9.8. As used in this chapter, "limited service health maintenance organization" has the meaning set forth in IC 27-13-34-4.
As added by P.L.51-2002, SEC.6.

IC 27-1-36-10
"Life and health insurer"
Sec. 10. As used in this chapter, "life and health insurer" means:
(1) an insurer that makes one (1) or more of the types of insurance described in Class 1 of IC 27-1-5-1; or
(2) a property and casualty insurer that writes only accident and health insurance.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-11
"Mandatory control level event"
Sec. 11. As used in this chapter, "mandatory control level event" has the meaning set forth in section 41 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-12
"Mandatory control level RBC"
Sec. 12. As used in this chapter, "mandatory control level RBC" means, with respect to an insurer, the product of seven-tenths (.7) multiplied by the insurer's authorized control level RBC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-13
"NAIC"
Sec. 13. As used in this chapter, "NAIC" refers to the National Association of Insurance Commissioners.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-14
"Negative trend"
Sec. 14. As used in this chapter, "negative trend" means, with respect to a life and health insurer, a negative trend over a period of time, as determined in accordance with the trend test calculation included in the RBC instructions.
As added by P.L.186-1996, SEC.1.
IC 27-1-36-15
"Property and casualty insurer"
Sec. 15. As used in this chapter, "property and casualty insurer" means an insurer that is authorized to make one (1) or more of the types of insurance described in Class 2 and Class 3 of IC 27-1-5-1. The term does not include the following:
(1) A monoline mortgage guaranty insurer.
(2) A financial guaranty insurer.
(3) A title insurer.
(4) A health maintenance organization.
(5) A limited service health maintenance organization.
As added by P.L.186-1996, SEC.1. Amended by P.L.51-2002, SEC.7.

IC 27-1-36-16
"RBC"
Sec. 16. As used in this chapter, "RBC" refers to risk based capital.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-17
"RBC instructions"
Sec. 17. As used in this chapter, "RBC instructions" means the RBC report including risk based capital instructions adopted by the NAIC, as amended by the NAIC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-18
"RBC level"
Sec. 18. As used in this chapter, "RBC level" means an insurer's:
(1) company action level RBC;
(2) regulatory action level RBC;
(3) authorized control level RBC; or
(4) mandatory control level RBC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-19
"RBC plan"
Sec. 19. As used in this chapter, "RBC plan" means a comprehensive financial plan containing the elements specified in section 30 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-20
"RBC report"
Sec. 20. As used in this chapter, "RBC report" means the report required by section 25 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-21
"Regulatory action level event" Sec. 21. As used in this chapter, "regulatory action level event" has the meaning set forth in section 35 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-22
"Regulatory action level RBC"
Sec. 22. As used in this chapter, "regulatory action level RBC" means, with respect to an insurer, the product of one and five-tenths (1.5) multiplied by the insurer's authorized control level RBC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-23
"Revised RBC plan"
Sec. 23. As used in this chapter, "revised RBC plan" means the revised RBC plan that an insurer must prepare, with or without the commissioner's recommendation, if the commissioner rejects the insurer's previous RBC plan.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-24
"Total adjusted capital"
Sec. 24. As used in this chapter, "total adjusted capital" means the sum of:
(1) an insurer's statutory capital and surplus determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed under IC 27-1-3.5; and
(2) other items, if any, that the RBC instructions may provide.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-25
RBC report; requirements; filing
Sec. 25. (a) A domestic insurer shall prepare a report of the RBC levels of the insurer as of the last day of the calendar year most recently ended. The report must:
(1) be in the form; and
(2) contain the information;
required by the RBC instructions.
(b) On or before March 1 of each year, a domestic insurer shall file the RBC report described in subsection (a) with:
(1) the commissioner;
(2) the NAIC, in accordance with the RBC instructions; and
(3) the insurance commissioner in any state other than Indiana in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer in writing of the commissioner's request for the insurer's RBC report.
An insurer is not required to pay a fee when filing an RBC report under this subsection.
(c) If an insurer is required under subsection (b)(3) to file its RBC report with the insurance commissioner of a state other than Indiana,

the insurer shall file the RBC report with the insurance commissioner of that state not later than:
(1) fifteen (15) days after the insurer receives the notice; or
(2) March 1 of the calendar year in which the insurer receives the notice;
whichever occurs later.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-26
Life and health insurer's RBC; formula
Sec. 26. A life and health insurer's RBC must be determined in accordance with the formula set forth in the RBC instructions. The formula must take into account (and may adjust for the covariance between):
(1) the risk with respect to the insurer's assets;
(2) the risk of adverse insurance experience with respect to the insurer's liabilities and obligations;
(3) the interest rate risk with respect to the insurer's business; and
(4) all other business risks and such other relevant risks as are set forth in the RBC instructions;
determined by applying the factors in the manner set forth in the RBC instructions.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-26.1
Health maintenance organization's and limited service health maintenance organization's RBC; formula
Sec. 26.1. A health maintenance organization's RBC and a limited service health maintenance organization's RBC must be determined in accordance with the formula set forth in the RBC instructions for a health maintenance organization and a limited service health maintenance organization. The formula must take into account (and may adjust for the covariance between):
(1) affiliation investment risk;
(2) asset risk;
(3) credit risk;
(4) underwriting risk; and
(5) all other business risks and such other relevant risks as are set forth in the RBC instructions;
determined by applying the factors in the manner set forth in the RBC instructions.
As added by P.L.51-2002, SEC.8.

IC 27-1-36-27
Property and casualty insurer's RBC; formula
Sec. 27. A property and casualty insurer's RBC must be determined in accordance with the formula set forth in the RBC instructions. The formula must take into account (and may adjust for the covariance between): (1) asset risk;
(2) credit risk;
(3) underwriting risk; and
(4) all other business risks and such other relevant risks as are set forth in the RBC instructions;
determined by applying the factors in the manner set forth in the RBC instructions.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-28
Inaccuracy of RBC report filed by domestic insurer
Sec. 28. (a) If the commissioner determines an RBC report filed by a domestic insurer is inaccurate, the commissioner shall:
(1) adjust the RBC report to correct the inaccuracy; and
(2) notify the insurer of the adjustment.
(b) A notice provided by the commissioner under subsection (a) must contain a statement of the reason for the adjustment.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-29
"Company action level event"
Sec. 29. As used in this chapter, "company action level event" means any of the following events:
(1) The filing of an RBC report by an insurer that indicates that:
(A) the insurer's total adjusted capital is:
(i) greater than or equal to its regulatory action level RBC; but
(ii) less than its company action level RBC;
(B) if a life and health insurer, the insurer:
(i) has total adjusted capital that is greater than or equal to its company action level RBC but less than the product of two and five-tenths (2.5) multiplied by its authorized control level RBC; and
(ii) has a negative trend; or
(C) if a property and casualty insurer, a health maintenance organization, or a limited service health maintenance organization, the insurer:
(i) has total adjusted capital that is greater than or equal to its company action level RBC but less than the product of three (3) multiplied by its authorized control level RBC; and
(ii) has a negative trend.
(2) The notification by the commissioner to the insurer of an adjusted RBC report that indicates that:
(A) the insurer's total adjusted capital is:
(i) greater than or equal to its regulatory action level RBC; but
(ii) less than its company action level RBC;
(B) if a life and health insurer, the insurer:
(i) has total adjusted capital that is greater than or equal to

its company action level RBC but less than the product of two and five-tenths (2.5) multiplied by its authorized control level RBC; and
(ii) has a negative trend; or
(C) if a property and casualty insurer, a health maintenance organization, or a limited service health maintenance organization, the insurer:
(i) has total adjusted capital that is greater than or equal to its company action level RBC but less than the product of three (3) multiplied by its authorized control level RBC; and
(ii) has a negative trend;
unless the insurer challenges the adjusted RBC report under section 44 of this chapter.
(3) The notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC report described in subdivision (2).
As added by P.L.186-1996, SEC.1. Amended by P.L.11-2011, SEC.23; P.L.81-2012, SEC.19.

IC 27-1-36-30
Preparation and submission of RBC plan after company action level event
Sec. 30. If a company action level event occurs, the insurer shall prepare and submit to the commissioner an RBC plan that does all the following:
(1) Addresses the following:
(A) The conditions that contribute to the insurer's RBC level.
(B) The key assumptions affecting the insurer's projections and the sensitivity of the projections to the assumptions.
(C) The quality of, and problems associated with, the insurer's business, including the following:
(i) Assets.
(ii) Anticipated business growth and associated surplus strain.
(iii) Extraordinary exposure to risk.
(iv) Mix of business and use of reinsurance, if any, in each case.
(2) Contains proposals for corrective actions that the insurer intends to take and that would be expected to result in the elimination of the RBC level.
(3) Provides projections of the insurer's financial results in the current year and at least the four (4) consecutive succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of the following:
(A) Statutory operating income.
(B) Net income.
(C) Capital. (D) Surplus. (The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense, and benefit component.)
As added by P.L.186-1996, SEC.1.

IC 27-1-36-31
Timing for submission of RBC plan after company action level event
Sec. 31. An insurer must submit to the commissioner an RBC plan required under section 30 of this chapter:
(1) not more than forty-five (45) days after the company action level event; or
(2) not more than forty-five (45) days after notification to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-32
RBC plan; notice by commissioner; revised RBC plan
Sec. 32. (a) Not more than sixty (60) days after an insurer submits an RBC plan under section 31 of this chapter, the commissioner shall notify the insurer of whether the RBC plan:
(1) must be implemented; or
(2) is unsatisfactory.
(b) If the commissioner determines that an RBC plan is unsatisfactory, the notification to the insurer:
(1) must state the reasons for the determination; and
(2) may include revisions proposed by the commissioner that will render the RBC plan satisfactory.
(c) Upon receiving a notification from the commissioner under subsection (b), the insurer shall prepare a revised RBC plan. The revised RBC plan may incorporate by reference any revisions proposed by the commissioner. The insurer shall submit the revised RBC plan to the commissioner:
(1) not more than forty-five (45) days after the insurer receives the notification under subsection (a)(2); or
(2) not more than forty-five (45) days after the insurer receives the notification from the commissioner that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-33
Notification by commissioner as regulatory action level event
Sec. 33. If the commissioner notifies an insurer that the insurer's RBC plan or revised RBC plan is unsatisfactory, the commissioner may, subject to the insurer's right to a hearing under section 44 of this chapter, specify in the notification that the notification constitutes a regulatory action level event. As added by P.L.186-1996, SEC.1.

IC 27-1-36-34
Filing RBC plan with commissioner of state other than Indiana
Sec. 34. (a) A domestic insurer that files an RBC plan or a revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in each state other than Indiana in which the insurer is authorized to do business, if:
(1) the state has an RBC provision substantially similar to section 45 of this chapter; and
(2) the insurance commissioner of that state has notified the insurer in writing of its request for the filing.
(b) If an insurer is required under subsection (a) to file its RBC plan or revised RBC plan with the insurance commissioner of a state other than Indiana, the insurer shall file the RBC plan or revised RBC plan not later than:
(1) fifteen (15) days after the insurer receives notice under subsection (a)(2); or
(2) the date on which the RBC plan or revised RBC plan is filed under sections 31 and 32 of this chapter;
whichever occurs later.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-35
"Regulatory action level event"
Sec. 35. As used in this chapter, "regulatory action level event" means any of the following events:
(1) The filing of an RBC report by the insurer that indicates that the insurer's total adjusted capital is:
(A) greater than or equal to its authorized control level RBC; but
(B) less than its regulatory action level RBC.
(2) The notification by the commissioner to an insurer of an adjusted RBC report that indicates that the insurer's total adjusted capital is:
(A) greater than or equal to its authorized control level RBC; but
(B) less than its regulatory action level RBC;
unless the insurer challenges the adjusted RBC report under section 44 of this chapter.
(3) The notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC report.
(4) The failure of the insurer to file an RBC report by the filing date, unless the insurer:
(A) has provided an explanation for the failure that is satisfactory to the commissioner; and
(B) has cured the failure not more than ten (10) days after

the March 1 filing date.
(5) The failure of the insurer to submit an RBC plan to the commissioner within the period prescribed in section 31 of this chapter.
(6) Notification by the commissioner to the insurer under section 33 of this chapter, unless the insurer challenges the notification under section 44 of this chapter.
(7) The notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the challenge to a determination by the commissioner under section 33 of this chapter.
(8) Notification by the commissioner to the insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan, but only if:
(A) the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its RBC plan or revised RBC plan; and
(B) the commissioner has so stated in the notification;
unless the insurer challenges the determination under section 44 of this chapter.
(9) The notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to the determination made under subdivision (8).
As added by P.L.186-1996, SEC.1.

IC 27-1-36-36
Action by commissioner after regulatory action level event
Sec. 36. If a regulatory action level event occurs, the commissioner shall:
(1) require the insurer to prepare an RBC plan or, if applicable, a revised RBC plan;
(2) perform such examination or analysis as the commissioner considers necessary of the assets, liabilities, and operations of the insurer, including a review of the insurer's RBC plan or revised RBC plan; and
(3) after the examination or analysis, issue a corrective order specifying the corrective actions that the commissioner determines are required, taking into account relevant factors with respect to the insurer, based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the insurer, including the results of any sensitivity tests undertaken under the RBC instructions.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-37
Timing for submission of RBC plan or revised RBC plan after regulatory action level event
Sec. 37. The RBC plan or revised RBC plan must be submitted:
(1) not more than forty-five (45) days after the regulatory action

level event;
(2) not later than forty-five (45) days after the notification to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC report; or
(3) not more than forty-five (45) days after the notification to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC plan.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-38
Consultants to commissioner
Sec. 38. (a) The commissioner may retain actuaries, investment experts, and other consultants that the commissioner determines to be necessary to:
(1) review the insurer's RBC plan or revised RBC plan;
(2) examine or analyze the assets, liabilities, and operations of the insurer; and
(3) formulate the corrective order with respect to the insurer.
(b) The reasonable costs and expenses relating to consultants shall be paid by the affected insurer or another party, as directed by the commissioner.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-39
"Authorized control level event"
Sec. 39. As used in this chapter, "authorized control level event" means any of the following events:
(1) The filing of an RBC report by an insurer that indicates that the insurer's total adjusted capital is:
(A) greater than or equal to its mandatory control level RBC; but
(B) less than its authorized control level RBC.
(2) The notification by the commissioner to the insurer of an adjusted RBC report that indicates that the insurer's total adjusted capital is:
(A) greater than or equal to its mandatory control level RBC; but
(B) less than its authorized control level RBC;
unless the insurer challenges the adjusted RBC report under section 44 of this chapter.
(3) Notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC report.
(4) The failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order, unless the insurer has challenged the corrective order under section 44 of this chapter. (5) The failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order if, after a challenge and a hearing under section 44 of this chapter, the commissioner has:
(A) rejected the challenge; or
(B) modified the corrective order.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-40
Action by commissioner after authorized control level event
Sec. 40. (a) If an authorized control level event occurs with respect to an insurer, the commissioner shall:
(1) take the actions required under section 36 of this chapter regarding an insurer; or
(2) if the commissioner considers it to be in the best interests of:
(A) the policyholders and creditors of the insurer; and
(B) the public;
take any action necessary to cause the insurer to be placed under regulatory control under IC 27-9.
(b) An authorized control level event is sufficient grounds for the commissioner to:
(1) determine, under IC 27-9-2-1, that an insurer has committed or engaged in, or is about to commit or engage in, an act, a practice, or a transaction that would subject the insurer to a delinquency proceeding under IC 27-9-3-1 or IC 27-9-3-6; and
(2) serve upon the insurer, under IC 27-9-2-1, orders reasonably necessary to correct, eliminate, or remedy the conduct, condition, or ground.
The commissioner has the rights, powers, and duties with respect to the insurer that are set forth in IC 27-9.
(c) If the commissioner takes action under subsection (a)(2), the insurer is entitled to the protections of IC 27-9-2 pertaining to summary proceedings.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-41
"Mandatory control level event"
Sec. 41. As used in this chapter, "mandatory control level event" means any of the following events:
(1) The filing of an RBC report that indicates that the insurer's total adjusted capital is less than its mandatory control level RBC.
(2) Notification by the commissioner to the insurer of an adjusted RBC report that indicates that the insurer's total adjusted capital is less than its mandatory control level RBC unless the insurer challenges the adjusted RBC report under section 44 of this chapter.
(3) Notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC

report.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-42
Action by commissioner after mandatory control level event with respect to life and health insurer
Sec. 42. (a) If a mandatory control level event occurs with respect to a life and health insurer, the commissioner shall take the actions necessary to place the insurer under regulatory control under IC 27-9.
(b) A mandatory control level event is sufficient grounds for the commissioner to take action against a life and health insurer under IC 27-9, and the commissioner has the rights, powers, and duties with respect to the insurer that are set forth in IC 27-9.
(c) If the commissioner takes action against a life and health insurer under an adjusted RBC report, the insurer is entitled to the protections of IC 27-9-2 pertaining to summary proceedings.
(d) The commissioner may forego action under subsections (a) through (c) for not more than ninety (90) days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety (90) day period.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-42.1
Action by commissioner after mandatory control level event with respect to health maintenance organization or limited service health maintenance organization
Sec. 42.1. (a) If a mandatory control level event occurs with respect to a health maintenance organization or a limited service health maintenance organization, the commissioner shall take the action necessary to place the health maintenance organization or limited service health maintenance organization under regulatory control under IC 27-13.
(b) A mandatory control level event is sufficient grounds for the commissioner to take action against a health maintenance organization or a limited service health maintenance organization under IC 27-13 and the commissioner has the rights, powers, and duties with respect to the health maintenance organization or limited service health maintenance organization that are set forth in IC 27-13.
(c) If the commissioner takes action against a health maintenance organization or a limited service health maintenance organization under an adjusted RBC report, the health maintenance organization or limited service health maintenance organization is entitled to the protections under IC 27-9-2 pertaining to summary proceedings.
(d) The commissioner may forego action under subsections (a) through (c) for not more than ninety (90) days after the mandatory control level event if the commissioner finds that there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety (90) day period. As added by P.L.51-2002, SEC.9.

IC 27-1-36-43
Action by commissioner after mandatory control level event with respect to property and casualty insurer
Sec. 43. (a) If a mandatory control level event occurs with respect to a property and casualty insurer, the commissioner:
(1) shall take the actions necessary to place the insurer under regulatory control under IC 27-9; or
(2) in the case of an insurer that is not writing business and that is running off its existing business, may allow the insurer to continue its run-off under the supervision of the commissioner.
(b) A mandatory control level event is sufficient grounds for the commissioner to take action against a property and casualty insurer under IC 27-9, and the commissioner has the rights, powers, and duties with respect to the insurer that are set forth in IC 27-9.
(c) If the commissioner takes action against a property and casualty insurer under an adjusted RBC report, the insurer is entitled to the protections of IC 27-9-2 pertaining to summary proceedings.
(d) The commissioner may forego action for not more than ninety (90) days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety (90) day period.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-44
Confidential department hearing
Sec. 44. (a) The insurer has the right to a confidential departmental hearing, on the record, upon the occurrence of any of the following:
(1) Notification to an insurer by the commissioner of an adjusted RBC report.
(2) Notification to an insurer by the commissioner under section 32(b) of this chapter.
(3) Notification to an insurer by the commissioner that:
(A) the insurer has failed to adhere to its RBC plan or revised RBC plan; and
(B) the insurer's failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its RBC plan or revised RBC plan.
(4) Notification to an insurer by the commissioner of a corrective order with respect to the insurer.
(b) At a confidential hearing under this section, the insurer may challenge any determination or action by the commissioner.
(c) An insurer must notify the commissioner of the insurer's request for a hearing under this section not more than five (5) days after the notification by the commissioner under subsection (a). Upon receiving the insurer's request for a hearing, the commissioner shall set a date for the hearing. The date set by the commissioner must be: (1) at least ten (10); and
(2) not more than thirty (30);
days after the date of the insurer's request.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-45
Confidential information
Sec. 45. (a) Because they contain information that might be damaging to an insurer if made available to the insurer's competitors, the following are declared confidential for purposes of IC 5-14-3-4 and are not subject to inspection and copying by the public under IC 5-14-3-3:
(1) An RBC report filed with the commissioner under this chapter, to the extent that the information in the report is not required to be provided in a publicly available annual statement schedule.
(2) An RBC plan filed with the commissioner under this chapter, including:
(A) the results or report of any examination or analysis of an insurer performed under the plan; and
(B) any corrective order issued by the commissioner under the examination or analysis.
(b) The information described in subsection (a):
(1) must be kept confidential by the commissioner;
(2) shall not be made public; and
(3) is not subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner under this chapter or another provision of this title.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-46
Comparison of insurer's total adjusted capital to RBC levels
Sec. 46. (a) The comparison of an insurer's total adjusted capital to any of its RBC levels is a regulatory tool that may indicate the need for possible corrective action with respect to the insurer and it is not intended as a means to rank insurers generally. Except as provided in subsection (b), the action of an insurer, an insurance producer, a broker, or other person engaged in any manner in the insurance business, in:
(1) making, publishing, disseminating, circulating, or placing before the public; or
(2) causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way;
an advertisement, an announcement, or a statement containing an assertion, a representation, or a statement regarding the RBC level of an insurer or any component derived in the calculation of the RBC

level of an insurer is misleading and is prohibited.
(b) If:
(1) a materially false statement with respect to the comparison regarding an insurer's total adjusted capital to an RBC level of the insurer or an inappropriate comparison of any other amount to the insurer's RBC levels is published in any written publication; and
(2) the insurer is able to demonstrate to the commissioner with substantial proof the:
(A) falsity; or
(B) inappropriateness;
of the statement;
the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.
As added by P.L.186-1996, SEC.1. Amended by P.L.178-2003, SEC.31.

IC 27-1-36-47
Use of documents referred to in chapter
Sec. 47. (a) The:
(1) RBC instructions;
(2) RBC reports;
(3) adjusted RBC reports;
(4) RBC plans; and
(5) revised RBC plans;
referred to in this chapter are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers.
(b) The instructions, reports, and plans referred to in subsection (a) shall not be:
(1) used by the commissioner for ratemaking;
(2) considered or introduced as evidence in a rate proceeding; or
(3) used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that an insurer or an affiliate is authorized to write.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-48
Chapter supplements other Indiana law
Sec. 48. This chapter is supplemental to other provisions of Indiana law and does not preclude or limit any other powers or duties of the commissioner under other provisions of Indiana law, including IC 27-9.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-49
Submission of RBC report by foreign insurer Sec. 49. (a) Upon the written request of the commissioner, a foreign insurer shall submit to the commissioner an RBC report as of the last day of the calendar year most recently ended. The foreign insurer shall submit the report on or before:
(1) the date on which a domestic insurer would be required to file an RBC report under this chapter; or
(2) fifteen (15) days after the foreign insurer receives the request;
whichever occurs later.
(b) Upon the written request of the commissioner, a foreign insurer shall promptly submit to the commissioner a copy of any RBC plan that the foreign insurer has filed with the insurance commissioner of any other state.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-50
Filing of RBC plan by foreign insurer
Sec. 50. (a) If:
(1) an event that is:
(A) a company action level event;
(B) a regulatory action level event; or
(C) an authorized control level event;
occurs with respect to a foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer (or, if no RBC statute is in force in that state, under this chapter); and
(2) the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan in the manner specified under that state's RBC statute (or, if no RBC statute is in force in that state, under sections 31 through 35 of this chapter);
the commissioner may require the foreign insurer to file an RBC plan with the commissioner.
(b) In a situation described in subsection (a), the failure of the foreign insurer to file an RBC plan with the commissioner is grounds for the commissioner to order the insurer to cease and desist from writing new insurance business in Indiana.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-51
Liquidation of property of foreign insurer
Sec. 51. If:
(1) a mandatory control level event occurs with respect to a foreign insurer; and
(2) no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer;
the commissioner may apply to the Marion County circuit court with respect to the liquidation of property of the foreign insurer that is found in Indiana. The occurrence of the mandatory control level

event is adequate grounds for the application.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-52
Effective notice
Sec. 52. (a) A notice by the commissioner to an insurer that may result in regulatory action under this chapter, if transmitted by registered or certified mail, is effective when the notice is put in the mail.
(b) A transmission by the commissioner to an insurer under this chapter other than a notice described in subsection (a) is effective upon the insurer's receipt of the transmission.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-53
Immunity from liability
Sec. 53. There is no liability on the part of, and no cause of action shall arise against:
(1) the commissioner;
(2) the department; or
(3) any employee or agent of the department;
for any action taken in the exercise of their powers and the performance of duties under this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-54
Severability of chapter provisions
Sec. 54. The provisions of this chapter are severable in the manner provided in IC 1-1-1-8. If:
(1) any provision of this chapter; or
(2) the application of this chapter to any person or circumstance;
is held invalid, that determination shall not affect the provisions or applications of this chapter that can be given effect without the invalid provision or application.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-55
Rules
Sec. 55. The commissioner, under IC 4-22-2, may adopt reasonable rules necessary for the implementation of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-56
Excess capital
Sec. 56. (a) An excess of capital over the amount produced by the:
(1) risk based capital requirements contained in this chapter; and
(2) formulas, schedules, and instructions referred to in this chapter; is desirable in the business of insurance. Therefore, insurers should seek to maintain capital above the RBC levels required by this chapter.
(b) Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks that are:
(1) inherent in or affecting the business of insurance; and
(2) not accounted for or only partially measured by the risk based capital requirements contained in this chapter.
As added by P.L.186-1996, SEC.1.



CHAPTER 37. HEALTH PROVIDER CONTRACTS

IC 27-1-37-2
"Health maintenance organization" defined
Sec. 2. As used in this chapter, "health maintenance organization" means a person that undertakes to provide or arrange for the delivery of health care services to individuals on a prepaid basis, except for the individual's responsibility for copayments or deductibles. The term includes a limited service health maintenance organization. The term does not include a staff-model health maintenance organization that employs a group of providers and that requires the providers to provide health care services solely to individuals who are entitled to coverage under a contract with the staff-model health maintenance organization or an affiliate of the staff-model health maintenance organization.
As added by P.L.197-2001, SEC.1.

IC 27-1-37-3
"Health provider contract" defined
Sec. 3. As used in this chapter, "health provider contract" means an agreement with a provider relating to terms and conditions of reimbursement for health care services provided to an individual under:
(1) an employee welfare benefit plan (as defined in 29 U.S.C. 1002 et seq.);
(2) a policy of accident and sickness insurance (as defined in IC 27-8-5-1);
(3) a contract with a health maintenance organization;
(4) a self-insurance program established under IC 5-10-8-7(b); or
(5) a prepaid health care delivery plan entered into under IC 5-10-8-7(c).
As added by P.L.197-2001, SEC.1.
IC 27-1-37-4
"Person" defined
Sec. 4. (a) As used in this chapter, "person" means an individual, an agency, a political subdivision, a partnership, a corporation, an association, or any other entity.
(b) The term does not include a health care provider described in IC 16-18-2-163(a)(1), IC 16-18-2-163(a)(2), IC 16-18-2-163(a)(3), or IC 16-18-2-163(a)(4).
As added by P.L.197-2001, SEC.1.

IC 27-1-37-5
"Provider" defined
Sec. 5. As used in this chapter, "provider" means an individual or entity licensed or legally authorized to provide health care services.
As added by P.L.197-2001, SEC.1.

IC 27-1-37-6
Requiring provider to provide health care services
Sec. 6. (a) Except as provided in subsection (b), a person may not require a provider, as a condition of entering into a health provider contract for the provision of health care services other than health care services to enrollees of a health maintenance organization, to provide health care services to enrollees of a health maintenance organization.
(b) A person may require a provider, as a condition of entering into a health provider contract for the provision of health care services other than health care services to enrollees of a health maintenance organization, to provide health care services to enrollees of a health maintenance organization:
(1) in an emergency; or
(2) upon referral.
(c) If a person requires a provider to provide health care services to enrollees of a health maintenance organization under subsection (b), the person:
(1) shall reimburse the provider at rates established under the health provider contract; and
(2) may not require the provider to comply with the terms and conditions of the health maintenance organization.
As added by P.L.197-2001, SEC.1.



CHAPTER 37.1. TERMINATION OF HEALTH PROVIDER CONTRACTS

IC 27-1-37.1-2
"Health provider contract" defined
Sec. 2. As used in this chapter, "health provider contract" means an agreement with a provider relating to terms and conditions of reimbursement for health care services provided to an individual under:
(1) an employee welfare benefit plan (as defined in 29 U.S.C. 1002 et seq.);
(2) a policy of accident and sickness insurance (as defined in IC 27-8-5-1);
(3) a contract with a health maintenance organization;
(4) a self-insurance program established under IC 5-10-8-7(b); or
(5) a prepaid health care delivery plan entered into under IC 5-10-8-7(c).
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-3
"Person" defined
Sec. 3. (a) As used in this chapter, "person" means an individual, an agency, a political subdivision, a partnership, a corporation, an association, or any other entity that enters into a health provider contract with a provider.
(b) The term does not include a health care provider described in IC 16-18-2-163(a)(1), IC 16-18-2-163(a)(2), IC 16-18-2-163(a)(3), or IC 16-18-2-163(a)(4).
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-4
"Provider" defined
Sec. 4. As used in this chapter, "provider" means:
(1) a physician licensed under IC 25-22.5; (2) a dentist licensed under IC 25-14;
(3) an advanced practice nurse licensed under IC 25-23;
(4) a chiropractor licensed under IC 25-10;
(5) a podiatrist licensed under IC 25-29;
(6) an optometrist licensed under IC 25-24; or
(7) a clinical psychologist licensed under IC 25-33.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-5
Notice of amendment of contract
Sec. 5. A person who enters into a health provider contract with a provider shall provide written notice to the provider of any amendment to the health provider contract not less than forty-five (45) days before the proposed effective date of the amendment.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-6
Termination of contract without penalty
Sec. 6. (a) Subject to subsection (b), a provider who receives notice under section 5 of this chapter may terminate the health provider contract without penalty by informing the person with whom the health care provider contracts that the provider chooses not to approve the amendment.
(b) Notice under subsection (a) must be:
(1) given not later than fifteen (15) days after the provider receives notice under section 5 of this chapter; and
(2) in writing.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-7
Effective date of termination
Sec. 7. The termination of a contract under section 6 of this chapter is effective:
(1) ninety (90) days after the person with whom the provider contracts receives written notice from the provider that the provider does not approve the amendment; or
(2) on a date earlier than the date described in subdivision (1), if agreed to by the person with whom the provider contracts and the provider.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-8
Compliance with proposed amendment not required
Sec. 8. If a person with whom a provider contracts receives notice from a provider under section 6 of this chapter, the person with whom a provider contracts may not require the provider to comply with the proposed amendment.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-9 Notification to patient that provider's contract terminated
Sec. 9. Except in an emergency, a provider who elects to terminate a health provider contract under this section shall, before providing services to a patient who is covered by the contract, notify the patient that the provider's contract has been or will be terminated.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-10
Contrary contract provisions void
Sec. 10. Except as provided in section 7(2) of this chapter, a health provider contract provision that is contrary to this chapter is void.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-11
Chapter inapplicable to compliance with state or federal laws
Sec. 11. This chapter does not apply to an amendment to a health provider contract that is required to comply with a state or federal law.
As added by P.L.196-2001, SEC.1.



CHAPTER 37.2. HEALTH INSURANCE EDUCATOR

IC 27-1-37.2-2
"Health benefit plan provider" defined
Sec. 2. As used in this chapter, "health benefit plan provider" means a person that provides coverage under a health benefit plan.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-3
"Health insurance educator" defined
Sec. 3. As used in this chapter, "health insurance educator" refers to the health insurance educator appointed under section 6 of this chapter.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-4
"Position" defined
Sec. 4. As used in this chapter, "position" means the position of health insurance educator established under section 5 of this chapter.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-5
Establishment of position
Sec. 5. The department shall establish the position of health insurance educator within the department.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-6
Qualifications
Sec. 6. The commissioner shall appoint a health insurance educator who must possess expertise in the areas of health benefit plans, education, and advocacy.
As added by P.L.258-2001, SEC.1.
IC 27-1-37.2-7
Contracts with nonprofit organizations
Sec. 7. The department may contract with a nonprofit organization to provide the services required under this chapter.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-8
Duties; prohibitions
Sec. 8. (a) The health insurance educator shall do the following:
(1) Assist health benefit plan consumers in making informed choices regarding health benefit plans by providing information about the following:
(A) The purchase, or enrollment in, a health benefit plan.
(B) The manner in which to resolve a dispute with a health benefit plan.
(C) The method of filing a claim under a health benefit plan.
(D) The availability of resources useful to a health benefit plan consumer.
(E) Consumer rights and responsibilities under a health benefit plan.
(F) Comparative information about health benefit plans to consumers and purchasers of health benefit plans.
(G) Other matters that may further a health benefit plan consumer's knowledge of health insurance benefit plans.
(2) Apply to obtain funds through federal grants and any other source. Any funds obtained shall be used to fulfill the purposes described in subdivision (1).
(b) Notwithstanding subsection (a)(1), the health insurance educator shall not:
(1) recommend a particular company, insurance producer, or product; or
(2) interpret or advise an individual regarding a particular contract or disputed claim that is subject to the federal Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.).
As added by P.L.258-2001, SEC.1.



CHAPTER 37.3. THIRD PARTY RIGHTS AND RESPONSIBILITIES UNDER HEALTH CARE CONTRACTS

IC 27-1-37.3-1
Application of definitions
Sec. 1. Unless otherwise specified in this chapter, the definitions in IC 27-8-11-1 apply throughout this chapter.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-2
"Affiliate"
Sec. 2. As used in this chapter, "affiliate" has the meaning set forth in IC 27-1-25-1.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-3
"Contractor"
Sec. 3. As used in this chapter, "contractor" refers to a person with a primary business purpose of entering into health care contracts with providers.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-4
"Covered individual"
Sec. 4. As used in this chapter, "covered individual" means an individual who is entitled to coverage under a health plan.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-5
"Health plan"
Sec. 5. (a) As used in this chapter, "health plan" means a plan through which coverage is provided for health care services through insurance, prepayment, reimbursement, or otherwise. The term includes the following:
(1) An employee welfare benefit plan (as defined in 29 U.S.C. 1002 et seq.).
(2) A policy of accident and sickness insurance (as defined in IC 27-8-5-1).
(3) An individual contract (as defined in IC 27-13-1-21) or a group contract (as defined in IC 27-13-1-16).
(b) The term does not include the following:
(1) Accident-only, credit, Medicare supplement, long term care,

or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy issued as an individual policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides a stipulated daily, weekly, or monthly payment to an insured during hospital confinement, without regard to the actual expense of the confinement.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-6
"Health care contract"
Sec. 6. As used in this chapter, "health care contract" means a contract between a person and a provider specifying the rights and responsibilities of the:
(1) person; and
(2) provider;
in relation to payment for and delivery of health care services to a covered individual.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-7
Granting access to contracted health care services; requirements
Sec. 7. A contractor may not lease, rent, or otherwise grant access to a provider's health care services under a health care contract unless the contractor complies with one (1) of the following:
(1) The third party to which the access is granted is:
(A) an employer or another entity providing coverage for health care services to the employer's or entity's employees or members and the entity has a contract with the contractor or the contractor's affiliate for the administration or processing of claims for payment or service provided under the health care contract; or
(B) an affiliate or a subsidiary of the contractor or providing administrative services to or receiving administrative services from the contractor or the contractor's affiliate or subsidiary.
(2) The:
(A) health care contract specifically states that the contractor may lease, rent, or otherwise grant access to the provider's health care services under the health care contract;
(B) third party accessing the health care contract is:
(i) a payer or third party administrator or another entity that administers claims on behalf of the payer;
(ii) a preferred provider organization or preferred provider network, including a physician-hospital organization; or
(iii) an entity engaged in the electronic claims transport

between the contractor and the payer; and
(C) third party that is granted access to the provider's health care services under the health care contract is obligated to comply with all the applicable terms of the health care contract.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-8
List of third parties with access to contracted health care services
Sec. 8. (a) A contractor that leases, rents, or otherwise grants access to a provider's health care services as described in section 7(2) of this chapter shall maintain an Internet web page or a toll free telephone number through which the provider may obtain a listing, updated at least semiannually, of the third parties to which access to the provider's health care services has been granted.
(b) A contractor shall, at the time a health care contract is entered into with a provider, identify and provide any preferred provider organization, preferred provider network, physician hospital organization, or other entity identified in section 7(2)(B)(ii) of this chapter that is known at the time of contracting, to which the contractor will grant access to the provider's health care services under section 7 of this chapter.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-9
Identification of contractual source of discounts
Sec. 9. A contractor that leases, rents, or otherwise grants access to a provider's health care services under section 7 of this chapter shall ensure that an explanation of benefits or remittance advice furnished to the provider that delivers health care services under the health care contract identifies the contractual source of any discount that applies.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-10
Termination of third party rights
Sec. 10. Subject to applicable continuity of care requirements, a third party's right to exercise a contractor's rights and responsibilities under a health care contract terminates on the date that the health care contract is terminated.
As added by P.L.55-2008, SEC.1.

IC 27-1-37.3-11
Arbitration of disputes
Sec. 11. A health care contract may provide for arbitration of disputes arising under this chapter.
As added by P.L.55-2008, SEC.1.



CHAPTER 38. REGULATION OF DEPOSITORY INSTITUTIONS

IC 27-1-38-2
"Customer" defined
Sec. 2. As used in this section, "customer" means an individual who purchases, applies to purchase, or is solicited to purchase insurance primarily for personal, family, or household purposes.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-3
"Depository institution" defined
Sec. 3. As used in this chapter, "depository institution" means a depository financial institution (as defined in IC 28-9-2-6).
As added by P.L.130-2002, SEC.2.

IC 27-1-38-4
"Insurance producer" defined
Sec. 4. As used in this section, "insurance producer" has the meaning set forth in IC 27-1-15.6-2.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-5
"Person that sells, solicits, advertises, or offers insurance on behalf of a depository institution" defined
Sec. 5. As used in this chapter, "person that sells, solicits, advertises, or offers insurance on behalf of a depository institution" means a person to which one (1) of the following applies:
(1) The person represents to a customer that the sale, solicitation, advertisement, or offer of insurance is by or on behalf of the depository institution.
(2) The depository institution:
(A) refers a customer to the person; and
(B) has a contractual arrangement with the person to receive commissions or fees on sales of insurance that result from referrals to the person.
(3) Documents that provide evidence of the sale, solicitation, advertisement, or offer of insurance identify or refer to the depository institution.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-6
Application of chapter Sec. 6. This chapter does not apply to credit insurance.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-7
Prohibited activities of a depository institution of an affiliate of a depository institution
Sec. 7. A depository institution or an affiliate of a depository institution may not do the following:
(1) As a condition precedent to a loan of money, an extension of credit, or the renewal of a loan of money or an extension of credit, require a customer to:
(A) purchase; or
(B) renew;
insurance through a particular insurer, insurance producer, broker, or group of insurers or insurance producers.
(2) When insurance is required in connection with a loan of money or an extension of credit, reject an insurance policy solely because the insurance policy was issued by an insurer that is not associated with the depository institution or an affiliate of the depository institution.
(3) As a condition precedent to an extension of credit or an offer of a product or service that is equivalent to an extension of credit, require a customer to obtain insurance from a particular depository institution, affiliate of a depository institution, insurance producer, or insurer. This subdivision does not prohibit a depository institution or an affiliate of a depository institution from informing a customer or prospective customer that:
(A) insurance is required for a loan of money or an extension of credit;
(B) approval for a loan of money or an extension of credit is contingent upon the purchase of insurance; or
(C) insurance is available through the depository institution or affiliate.
(4) Unreasonably reject an insurance policy that is furnished by a customer for the protection of property that secures a loan of money or an extension of credit to the customer. For purposes of this subdivision, a rejection is not unreasonable if the rejection is based on uniformly applied reasonable standards that:
(A) relate to the extent of insurance required;
(B) relate to the financial soundness and services of the insurer issuing the insurance policy;
(C) do not discriminate against a particular kind of insurer; and
(D) do not require rejection of an insurance policy because the insurance policy provides coverage in addition to the coverage required for the loan of money or extension of credit.
(5) Require a person to pay a separate charge: (A) in connection with the issuance of insurance that is required as surety for a loan of money for real estate; or
(B) to substitute insurance issued by one (1) insurer for an insurance policy issued by another insurer.
For purposes of this subdivision, a separate charge does not include interest charged on loans of money or advancements for premiums under the terms of a loan agreement or credit agreement. This subdivision does not apply to charges that apply when the insurance producer that provides the insurance is the depository institution or the affiliate of a depository institution.
(6) Require of an:
(A) insurance producer; or
(B) insurer;
a condition that is not customarily required of an insurance producer or insurer that is connected with the depository institution or the affiliate of a depository institution.
(7) Use advertising or insurance promotional material that would cause a reasonable person to incorrectly believe that the federal or state government:
(A) is responsible for the insurance sales activity; or
(B) guarantees the credit;
of the depository institution or the affiliate of a depository institution.
(8) Use advertising or insurance promotional material that would cause a reasonable person to incorrectly believe that the federal or state government:
(A) guarantees a return on an insurance product sold by; or
(B) is a source of payment on an insurance obligation of;
the depository institution or the affiliate of a depository institution.
(9) Act as an insurance producer, unless the depository institution or the affiliate of a depository institution is licensed under IC 27-1-15.6.
(10) Solicit or sell insurance, other than credit insurance or flood insurance, unless the solicitation or sale is completed through documents separate from a loan of money or an extension of credit.
(11) Include the expense of an insurance premium, other than a credit insurance premium or a flood insurance premium, in a primary loan of money or extension of credit without the express written consent of the customer.
(12) Solicit or sell insurance, unless the area in which insurance sales activities of the depository institution or affiliate occur is, to the extent practicable, physically separate from the area where retail deposits are routinely accepted by the depository institution or affiliate.
(13) Solicit or sell insurance, unless the depository institution or the affiliate of a depository institution maintains separate books and records that relate to insurance transactions,

including files related to consumer complaints.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-8
Required disclosure concerning insurance related to a loan or a credit extension
Sec. 8. (a) A depository institution or the affiliate of a depository institution that:
(1) lends money or extends credit; and
(2) solicits insurance primarily for personal, family, or household purposes;
shall disclose in writing to a customer that the insurance related to the loan or credit extension may be purchased from an insurer or insurance producer chosen by the customer, subject only to the ability of the depository institution or affiliate to reasonably reject an insurer or insurance producer as described in section 7(4) of this chapter.
(b) A disclosure under subsection (a) must inform the customer that the customer's choice of insurer or insurance producer does not affect:
(1) the decision of the depository institution or the affiliate of a depository institution regarding the loan or credit extension; or
(2) the terms of the loan or credit extension;
except that the depository institution or the affiliate of a depository institution may impose reasonable requirements concerning the creditworthiness of the insurer and the scope of insurance coverage chosen, as described in section 7(4) of this chapter.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-9
Required disclosures before sale of insurance
Sec. 9. (a) This section applies as follows:
(1) To an affiliate of a depository institution only to the extent that the affiliate sells, solicits, advertises, or offers insurance at the office of a depository institution or on behalf of a depository institution.
(2) To the:
(A) sale of;
(B) solicitation for; or
(C) application for;
insurance by an individual primarily for personal, family, or household purposes and only to the extent that a disclosure is accurate.
(b) A depository institution or an affiliate of a depository institution that solicits, sells, advertises, or offers insurance, and a person that sells, solicits, advertises, or offers insurance on behalf of a depository institution, shall disclose to a customer, in writing where practicable, in a clear and conspicuous manner, and before a sale of insurance, that the insurance: (1) is not a deposit;
(2) is not insured by the Federal Deposit Insurance Corporation or another federal government agency;
(3) is not guaranteed by the depository institution, the affiliate of a depository institution, or the person that sells, solicits, advertises, or offers insurance on behalf of a depository institution; and
(4) involves investment risk including possible loss of value, if appropriate.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-10
Acknowledgment of receipt of required disclosure
Sec. 10. (a) A depository institution that solicits, sells, advertises, or offers insurance, a depository institution's affiliate that solicits, sells, advertises, or offers insurance, or a person that sells, solicits, advertises, or offers insurance on behalf of a depository institution shall obtain from a customer to whom a disclosure is made under section 9 of this chapter a written acknowledgment of receipt of the disclosure:
(1) when the customer receives the disclosure; or
(2) at the time of the initial purchase of the insurance.
(b) If a solicitation for insurance is conducted by telephone, the depository institution, the affiliate of a depository institution, or the person that sells, solicits, advertises, or offers insurance on behalf of a depository institution shall:
(1) obtain an oral acknowledgment of receipt of the disclosure;
(2) maintain documentation to show that the acknowledgment was given by the customer; and
(3) make reasonable efforts to obtain a written acknowledgment from the customer.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-11
Requirements for electronic disclosure
Sec. 11. If:
(1) a customer consents to receive the disclosure required under section 8 of this chapter electronically; and
(2) the disclosure is provided to the customer in a format that the customer may retain or obtain at a later time;
the depository institution, the affiliate of a depository institution, or the person that sells, solicits, advertises, or offers insurance on behalf of a depository institution may provide the disclosure electronically and may obtain from the customer acknowledgment of receipt of the disclosure electronically.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-12
Commissioner examination and investigation
Sec. 12. (a) The commissioner may examine and investigate the

insurance activities of a person that the commissioner believes to be in violation of this chapter. A person examined or investigated under this section shall, upon reasonable notice from the commissioner, make the insurance related books and records of the person available to the commissioner.
(b) In the case of an examination or investigation of a depository institution under subsection (a), the commissioner shall, before performing the examination or investigation:
(1) notify the federal or state banking agency that regulates the depository institution that the commissioner intends to examine or investigate the depository institution; and
(2) advise the federal or state banking agency of the depository institution's suspected violation of this section.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-13
Allowed activities
Sec. 13. This chapter does not prevent a depository institution or an affiliate of a depository institution that lends money or extends credit from placing insurance on real or personal property if a customer fails to provide insurance that is required under terms of a loan agreement or credit agreement.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-14
Violation of chapter
Sec. 14. A person that violates this chapter commits an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.130-2002, SEC.2.



CHAPTER 39. INDEPENDENT EDUCATIONAL INSTITUTION SELF-INSURANCE CONSORTIUM

IC 27-1-39
Chapter 39. Independent Educational Institution Self-Insurance Consortium

IC 27-1-39-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" means the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.38-2006, SEC.1.

IC 27-1-39-2
"Consortium" defined
Sec. 2. As used in this chapter, "consortium" refers to a self-insurance consortium established under section 7 of this chapter.
As added by P.L.38-2006, SEC.1.

IC 27-1-39-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the department of insurance created by IC 27-1-1-1.
As added by P.L.38-2006, SEC.1.

IC 27-1-39-4
"Independent postsecondary educational institution" defined
Sec. 4. As used in this chapter, "independent postsecondary educational institution" refers to an independent, degree granting college or university that is:
(1) accredited by the Higher Learning Commission of the North Central Association of Colleges and Schools;
(2) chartered in Indiana; and
(3) operated as a nonprofit entity under Section 501(c)(3) of the Internal Revenue Code.
As added by P.L.38-2006, SEC.1. Amended by P.L.2-2007, SEC.352.

IC 27-1-39-5
"Member" defined
Sec. 5. As used in this chapter, "member" means an independent postsecondary educational institution that enters into an agreement under section 7 of this chapter to form a consortium.
As added by P.L.38-2006, SEC.1. Amended by P.L.2-2007, SEC.353.

IC 27-1-39-6
"Self-insurance fund" defined
Sec. 6. As used in this chapter, "self-insurance fund" means a fund established by a consortium to provide money sufficient to:
(1) cover self-insured risk retained by the consortium;
(2) pay premiums for stop-loss insurance coverage; and
(3) pay the administrative and other costs of the consortium.
As added by P.L.38-2006, SEC.1.
IC 27-1-39-7
Establishing self-insurance consortium and trust
Sec. 7. (a) Notwithstanding any other law, two (2) or more independent postsecondary educational institutions may establish a trust under Indiana law to establish and maintain a self-insurance consortium through which the independent educational institutions jointly maintain a self-insurance fund to cover certain retained risks and jointly purchase stop-loss insurance coverage. The coverage for retained risks or stop-loss insurance coverage provided for through the trust may include any of the following types of coverage:
(1) Property and casualty coverage.
(2) Worker's compensation coverage.
(3) Employee health coverage.
(4) Employee vision coverage.
(5) Employee dental coverage.
(6) Other coverage.
(b) If the coverage described in subsection (a)(3), (a)(4), or (a)(5) is provided through the self-insurance fund, the coverage must be provided through a multiple employer welfare arrangement regulated under IC 27-1-34.
As added by P.L.38-2006, SEC.1. Amended by P.L.2-2007, SEC.354.

IC 27-1-39-8
Consortium governance
Sec. 8. A consortium shall be governed by a governing authority comprised entirely of representatives of the consortium's members.
As added by P.L.38-2006, SEC.1.

IC 27-1-39-9
Regulation of trust
Sec. 9. A trust created under section 7 of this chapter is subject to regulation by the department as follows:
(1) The trust must be registered with the department.
(2) The trust shall:
(A) retain a total risk for the self-insurance fund of not more than one hundred twenty-five percent (125%) of the amount of expected claims for the following year; and
(B) obtain stop-loss insurance issued by an insurer authorized to do business in Indiana to cover losses in excess of the amount retained under clause (A).
(3) Contributions by the members must be set to fund one hundred percent (100%) of the total risk retained under subdivision (2)(A) plus all other costs of the trust.
(4) The trust shall maintain a fidelity bond in an amount approved by the department, covering each person responsible for the trust, to protect against acts of fraud or dishonesty in servicing the trust.
(5) The trust is subject to IC 27-4-1-4.5 regarding claims settlement practices.
(6) The trust shall, before March 1 of each year, file an annual

financial statement in the form required by IC 27-1-3-13.
(7) The trust is not a member of the Indiana insurance guaranty association under IC 27-6-8. The liability of each member is joint and several.
(8) The trust is subject to examination by the department. The trust shall pay all costs associated with an examination.
(9) The department may deny, suspend, or revoke the registration of the trust if the commissioner finds that the trust:
(A) is in a hazardous financial condition;
(B) refuses to be examined or produce records for examination; or
(C) has failed to pay a final judgment rendered against the trust by a court within thirty (30) days.
As added by P.L.38-2006, SEC.1. Amended by P.L.1-2007, SEC.184.

IC 27-1-39-10
Rulemaking authority
Sec. 10. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.38-2006, SEC.1.



CHAPTER 40. ENTRY OF UNAUTHORIZED ALIEN COMPANIES

IC 27-1-40-2
"United States branch"
Sec. 2. As used in this chapter, "United States branch" means:
(1) an entity that is considered, for purposes of this chapter, to be a domestic company through which insurance business is transacted in the United States by an alien company; and
(2) the alien company's assets and liabilities that are attributable to the insurance business transacted in the United States.
As added by P.L.173-2007, SEC.20.

IC 27-1-40-3
Indiana as state of entry for alien company
Sec. 3. Indiana may serve as a state of entry to enable an alien company to transact insurance business in the United States through a United States branch if the United States branch:
(1) qualifies under this title for a certificate of authority as if the United States branch were a domestic company organized under this title; and
(2) establishes a trust account that meets the following conditions:
(A) The trust account is established under a trust agreement approved by the commissioner with a United States bank.
(B) The amount in the trust account is at least equal to:
(i) the minimum capital and surplus requirements; or
(ii) the authorized control level risk based capital requirements;
whichever is greater, that apply to a domestic company that possesses a certificate of authority to transact the same kind of insurance business in Indiana as the United States branch will transact.
As added by P.L.173-2007, SEC.20.

IC 27-1-40-4 Trust account; requirements; trust agreement
Sec. 4. (a) A trust account established under section 3(2) of this chapter must contain, at all times, an amount equal to the United States branch's reserves and other liabilities, plus the:
(1) minimum capital and surplus requirement; or
(2) authorized control level risk based capital requirement;
whichever is greater, that applies to a domestic company granted a certificate of authority under this title to transact the same kind of insurance business as the United States branch transacts.
(b) One (1) or more trustees must be appointed to administer the trust.
(c) A trust agreement for a trust account established under section 3(2) of this chapter, and amendments to the trust agreement:
(1) must be authenticated in a manner prescribed by the commissioner; and
(2) are effective only when approved by the commissioner after the commissioner finds all of the following:
(A) The trust agreement and amendments are sufficient in form and in conformity with law.
(B) All trustees appointed under subsection (b) are eligible to serve as trustees.
(C) The trust agreement is adequate to protect the interests of the beneficiaries of the trust.
(d) The commissioner may withdraw an approval granted under subsection (c)(2) if, after notice and hearing, the commissioner determines that one (1) or more of the conditions required under subsection (c)(2) for approval no longer exist.
(e) The commissioner may approve modifications of, or variations in, a trust agreement under subsection (c) if the modifications or variations are not prejudicial to the interests of Indiana residents, United States policyholders, and creditors of the United States branch.
(f) A trust agreement for a trust account established under section 3(2) of this chapter must contain provisions that:
(1) vest legal title to trust assets in the trustees and lawfully appointed successors of the trustees;
(2) require that all assets deposited in the trust account be continuously kept in the United States;
(3) provide for appointment of a new trustee in case of a vacancy, subject to the approval of the commissioner;
(4) require that the trustees continuously maintain a record sufficient to identify the assets of the trust account;
(5) require that the trust assets consist of:
(A) cash;
(B) investments of the same kind as the investments in which funds of a domestic company may be invested; and
(C) interest accrued on the cash and investments specified in clauses (A) and (B), if collectible by the trustees;
(6) establish that the trust:
(A) is for the exclusive benefit, security, and protection of: (i) United States policyholders of the United States branch; and
(ii) United States creditors of the United States branch after all obligations to policyholders are paid; and
(B) shall be maintained as long as any liability of the United States branch arising out of the United States branch's insurance transactions in the United States is outstanding; and
(7) establish that trust assets, other than income as specified in subsection (g), may not be withdrawn or permitted by the trustees to be withdrawn without the approval of the commissioner, except for any of the following purposes:
(A) To make deposits required by the law of any state for the security or benefit of all policyholders of the United States branch in the United States.
(B) To substitute other assets permitted by law and at least equal in value and quality to the assets withdrawn, upon the specific written direction of the United States manager of the United States branch when the United States manager is empowered and acting under general or specific written authority previously granted or delegated by the alien company's board of directors.
(C) To transfer the assets to an official liquidator or rehabilitator under a court order.
(g) A trust agreement for a trust account established under section 3(2) of this chapter may provide that income, earnings, dividends, or interest accumulations of the trust assets may be paid over to the United States manager of the United States branch upon request of the United States manager if the total amount of trust assets following the payment to the United States manager is not less than the amount required under subsection (a).
(h) A trust agreement for a trust account established under section 3(2) of this chapter may provide that written approval of the insurance supervising official of another state in which:
(1) trust assets are deposited; and
(2) the United States branch is authorized to transact insurance business;
is sufficient, and approval of the commissioner is not required, for withdrawal of the trust assets in the other state if the amount of total trust assets after the withdrawal will not be less than the amount required under subsection (a). However, the United States branch shall provide written notice to the commissioner of the nature and extent of the withdrawal.
(i) The commissioner may at any time:
(1) make examinations of the trust assets of a United States branch that holds a certificate of authority under this chapter, at the expense of the United States branch; and
(2) require the trustees to file a statement, on a form prescribed by the commissioner, certifying the assets of the trust account and the amounts of the assets. (j) Refusal or neglect of a trustee to comply with this section is grounds for:
(1) the revocation of the United States branch's certificate of authority; or
(2) the liquidation of the United States branch.
As added by P.L.173-2007, SEC.20.

IC 27-1-40-5
Certificate of authority for United States branch; requirements
Sec. 5. (a) The commissioner shall require a United States branch to do the following before granting the United States branch a certificate of authority to transact insurance business as described in section 3(1) of this chapter:
(1) Comply with this chapter and any other requirement of this title.
(2) Submit the following:
(A) A copy of the current charter and bylaws of the alien company that intends to transact business through the United States branch and any other documents determined by the commissioner to be necessary to provide evidence of the kinds of insurance business that the alien company is authorized to transact. Documents submitted under this clause must be attested to as accurate by the insurance supervisory official in the alien company's domiciliary jurisdiction.
(B) A full statement, subscribed and affirmed as true under penalty of perjury by two (2) officers or equivalent responsible representatives of the alien company in a manner prescribed by the commissioner, of the alien company's financial condition as of the close of the alien company's latest fiscal year, showing the alien company's:
(i) assets;
(ii) liabilities;
(iii) income disbursements;
(iv) business transacted; and
(v) other facts required to be shown in the alien company's annual statement reported to the insurance supervisory official in the alien company's domiciliary jurisdiction.
(C) An English translation, if necessary, of any document submitted under this subdivision.
(3) Submit to an examination of the affairs of the alien company that intends to transact business through the United States branch at the alien company's principal office in the United States. However, the commissioner may accept a report of the insurance supervisory official in the alien company's domiciliary jurisdiction in lieu of the examination required under this subdivision.
(b) The commissioner may at any time hire, at a United States branch's expense, any independent experts that the commissioner considers necessary to implement this chapter with respect to the

United States branch.
As added by P.L.173-2007, SEC.20.

IC 27-1-40-6
United States branch filing requirements
Sec. 6. (a) A United States branch shall file with the commissioner, not later than March 1, May 15, August 15, and November 15 of each year, all of the following:
(1) Statements of the insurance business transacted in the United States, the assets held by or for the United States branch in the United States for the protection of policyholders and creditors in the United States, and the liabilities incurred against the assets. All of the following apply to the statements filed under this subdivision:
(A) The statements must contain information concerning only the United States branch's assets and insurance business in the United States.
(B) The statements must be in the same form as statements required of a domestic company that possesses a certificate of authority to transact the same kinds of insurance business as the United States branch transacts.
(C) The statements must be filed as follows:
(i) Quarterly statements filed not later than May 15, August 15, and November 15 of each year for the first three (3) quarters of the calendar year.
(ii) An annual statement, filed not later than March 1 of each year.
(2) A trusteed surplus statement, in a form prescribed by the commissioner, at the end of the period covered by each statement described in subdivision (1)(C). In determining the net amount of the United States branch's liabilities in the United States to be reported in the statement of trusteed surplus, the United States branch shall make adjustments to total liabilities reported on the accompanying annual or quarterly statement as follows:
(A) Add back liabilities used to offset admitted assets reported in the accompanying quarterly or annual statement.
(B) Deduct:
(i) unearned premiums on insurance producer balances or uncollected premiums that are not more than ninety (90) days past due;
(ii) losses reinsured by reinsurers authorized to do business in Indiana, less unpaid reinsurance premiums to be paid to the authorized reinsurers;
(iii) reinsurance recoverables on paid losses from reinsurers not authorized to do business in Indiana that are included as an asset in the annual statement, but only to the extent that a liability for the unauthorized recoverables is included in the liabilities report in the trusteed surplus statement; (iv) special state deposits held for the exclusive benefit of policyholders of a particular state that do not exceed net liabilities reports for the particular state;
(v) secured accrued retrospective premiums;
(vi) if the alien company transacting business through the United States branch is a life insurer, the amount of the alien company's policy loans to policyholders in the United States, not exceeding the amount of legal reserve required on each policy, and the net amount of uncollected and deferred premiums; and
(vii) any other nontrust asset that the commissioner determines secures liabilities in a manner substantially similar to the manner in which liabilities are secured by the unearned premiums, losses reinsured, reinsurance recoverables, special state deposits, secured accrued retrospective premiums, and policy loans referred to in items (i) through (vi).
(3) Any additional information that relates to the business or assets of the alien company and is required by the commissioner.
(b) The annual statement and trusteed surplus statement described in subsection (a) must be signed and verified by the United States manager, the attorney in fact, or an empowered assistant United States manager, of the United States branch. Items of securities and other property held under a trust agreement must be certified in the trusteed surplus statement by the United States trustees.
(c) Each report concerning an examination of a United States branch conducted under section 4(i) of this chapter must include a trusteed surplus statement as of the date of examination and a general statement of the financial condition of the United States branch.
As added by P.L.173-2007, SEC.20.

IC 27-1-40-7
Issuance and renewal of certificate of authority
Sec. 7. (a) Before issuing a new or renewal certificate of authority to a United States branch, the commissioner may require satisfactory proof:
(1) in the charter of the alien company transacting business through the United States branch;
(2) by an agreement evidenced by a certified resolution of the alien company's board of directors; or
(3) otherwise as required by the commissioner;
that the United States branch will not engage in any insurance business not authorized by this chapter and by the alien company's charter.
(b) The commissioner shall issue a renewal certificate of authority to a United States branch if the commissioner is satisfied that the United States branch is not delinquent in any requirement of this title and that the United States branch's continued insurance business in Indiana is not contrary to the best interest of the citizens of Indiana. (c) A United States branch may not be:
(1) granted a certificate of authority to transact any kind of insurance business in Indiana that is not permitted to be transacted in Indiana by a domestic company granted a certificate of authority under this title; or
(2) authorized to transact an insurance business in Indiana if the United States branch transacts, anywhere in the United States, any kind of business other than an insurance business (and business incidental to the kind of insurance business) that the United States branch is authorized to transact in Indiana.
(d) A United States branch entering the United States through Indiana or another state may not be authorized to transact an insurance business in Indiana if the United States branch fails to substantially comply with any requirement of this title that:
(1) applies to a similar domestic company that is organized after July 1, 2007; and
(2) the commissioner determines is necessary to protect the interest of the policyholders.
(e) Unless the commissioner determines that the kind of insurance is not contrary to the best interest of the citizens of Indiana, a United States branch may not transact any kind of insurance business that is not permitted to be transacted in Indiana by a similar domestic company that is organized after July 1, 2007.
(f) A United States branch may not be authorized to transact an insurance business in Indiana unless the United States branch maintains correct and complete records of the United States branch's transactions that are:
(1) open to inspection by any person who has the right to inspect the records; and
(2) maintained at the United States branch's principal office in Indiana.
As added by P.L.173-2007, SEC.20.

IC 27-1-40-8
Insolvency proceedings
Sec. 8. If the commissioner determines from a quarterly or annual statement, a trusteed surplus statement, or another report that a United States branch's trusteed surplus is less than:
(1) the minimum capital and surplus requirements; or
(2) the authorized control level risk based capital requirements;
whichever is greater, that apply to a domestic insurer granted a certificate of authority to transact the same kind of insurance business in Indiana, the commissioner may proceed under IC 27-9 against the United States branch as if the United States branch were an insurer in such condition that further transaction by the insurer of insurance business in the United States would be hazardous to the insurer's policyholders, creditors, or residents of the United States.
As added by P.L.173-2007, SEC.20.



CHAPTER 41. GROUP PERSONAL EXCESS OR UMBRELLA LIABILITY INSURANCE

IC 27-1-41-2
"Group"
Sec. 2. As used in this chapter, "group" means the following:
(1) The membership of any of the following:
(A) A trade association.
(B) A professional association.
(C) A labor union.
(D) An employee association.
(E) A club.
(F) A league.
(G) A fraternity.
(H) A guild.
(I) Another organization.
(2) The employees of any of the following:
(A) An employer.
(B) Two (2) or more employers.
As added by P.L.32-2012, SEC.2.

IC 27-1-41-3
"Group administrator"
Sec. 3. As used in this chapter, "group administrator" means the officers or directors of a group or any other person legally vested with the responsibility to manage the affairs of a group. In the case of a group that consists of employees of a single employer, the employer is considered to be the group administrator.
As added by P.L.32-2012, SEC.2.

IC 27-1-41-4
"Group insurance policy"
Sec. 4. As used in this chapter, "group insurance policy" means a policy of insurance that provides personal excess liability insurance or personal umbrella liability insurance to participating group members under one (1) master policy:
(1) that is issued to the group administrator; and
(2) under which individual certificates are issued to each participating group member.
As added by P.L.32-2012, SEC.2.

IC 27-1-41-5 Authorization to issue group insurance policy
Sec. 5. An insurer that is:
(1) authorized under IC 27-1-3-20 to engage in the business of insurance in Indiana; or
(2) doing business with an insurance producer that is licensed under IC 27-1-15.8;
may issue a group insurance policy in Indiana.
As added by P.L.32-2012, SEC.2.

IC 27-1-41-6
Group eligibility requirements
Sec. 6. (a) A group described in section 2(1) of this chapter must meet the following requirements to be eligible to purchase coverage under a group insurance policy:
(1) The group consists of at least ten (10) individuals who are members.
(2) The group has been in existence for at least two (2) years.
(3) The group was formed for a purpose other than the purchase of insurance.
(b) A group described in section 2(2) of this chapter may include each of the following as a group member:
(1) An employee of a subsidiary or an affiliate of the employer.
(2) A retired employee of the employer.
(3) An individual business owner or proprietor who is the employer.
(4) A partner of a partnership that is the employer.
(5) A director or retired director of the employer.
(6) A former employee, owner, proprietor, partner, or director who purchased coverage under a group insurance policy before leaving the position.
(7) A spouse, child, or household resident of any individual described in subdivisions (1) through (6).
(c) A group is not eligible to purchase, and an insurer shall not provide to the group, coverage under a group insurance policy if:
(1) the purchase of insurance is a condition of membership in the group; or
(2) a group member is penalized by the group as a result of the group member refusing coverage under a group insurance policy.
As added by P.L.32-2012, SEC.2.

IC 27-1-41-7
Rates
Sec. 7. An insurer may apply to a group insurance policy a lower rate than the rate shown in the insurer's manual for insurance policies that are:
(1) of the same type as the group insurance policy; and
(2) individually issued to insureds of the same class as the group members insured under the group insurance policy.
As added by P.L.32-2012, SEC.2.
IC 27-1-41-8
Premium payment
Sec. 8. (a) A group administrator may, if authorized by the insurer, aggregate the group members' premiums and remit the premiums to the insurer or insurance producer.
(b) If an insurer authorizes payment of premiums as described in subsection (a), payment of a premium by a group member to the group administrator is considered to be payment to the insurer.
(c) An employer or group administrator of a group described in section 2(2) of this chapter may remit premiums to an insurer through an employee benefit plan.
As added by P.L.32-2012, SEC.2.

IC 27-1-41-9
Certificate of coverage; notice
Sec. 9. (a) A certificate that is issued under a group insurance policy to an individual participating group member must include the following information:
(1) The full name and address of the insurer.
(2) The policy number of the master policy.
(3) The full name, address, and telephone number of the group administrator that holds the master policy.
(4) A description of the coverage provided under the certificate, including the amount and term of the coverage.
(5) The amount of premium charged to the individual participating group member for the coverage.
(6) Coverage limits that specifically apply under the individual participating group member's certificate.
(7) Unless:
(A) the master policy is incorporated by reference in the certificate; and
(B) a copy of the master policy accompanies the certificate;
all material terms and conditions of coverage under the certificate.
(b) An insurer shall provide to each individual participating group member separate notice that provides instructions on claim submission procedures.
(c) An insurer or group administrator shall deliver to each individual participating group member a certificate, an amended certificate, or an endorsement to a certificate if any of the following occurs:
(1) A change in coverage limits.
(2) A change in the type of coverage provided.
(3) An addition to, reduction in, or elimination of coverage provided.
(4) An addition of an exclusion of coverage.
As added by P.L.32-2012, SEC.2.

IC 27-1-41-10
Cancellation; refusal to renew Sec. 10. (a) An insurer may cancel or refuse to renew an individual certificate while maintaining in force the master policy and other individual certificates issued under the master policy.
(b) An insurer that cancels or refuses to renew a master policy shall, within a period determined by the commissioner, provide:
(1) to the group administrator; and
(2) to each individual participating group member;
written notice of the cancellation or refusal to renew.
As added by P.L.32-2012, SEC.2.

IC 27-1-41-11
Administrative rules
Sec. 11. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.32-2012, SEC.2.






ARTICLE 2. POWERS AND DUTIES OF INSURERS

CHAPTER 1. ACTUARIES' AUTHORITY TO ADMINISTER OATHS



CHAPTER 2. ANNUAL STATEMENT BY SPECIAL CHARTER COMPANIES



CHAPTER 3. DISBURSEMENTS BY VOUCHERS



CHAPTER 4. RECEIVERS



CHAPTER 5. PROVISIONS CONCERNING ALIENATION OF BENEFITS



CHAPTER 6. INVESTMENT IN CERTAIN BONDS



CHAPTER 7. COMPLIANCE WITH OTHER STATES' REGULATIONS

IC 27-2-7-2
Exemption from personal liability
Sec. 2. No officer, director or trustee of any insurer shall be subject to any personal liability by reason of any payment, or determination not to contest payment, deemed by the board of directors or trustees to be in the corporate interests of such insurer, of any license, excise, privilege, premium, occupation or other fee or tax to any state, territory or political subdivision thereof (including the District of Columbia), unless prior to such payment the statute, ordinance or other law imposing such fee or tax shall have been expressly held invalid by the state court having final appellate jurisdiction in the premises, or by the Supreme Court of the United States.
(Formerly: Acts 1945, c.123, s.2.)

IC 27-2-7-3
Application of act
Sec. 3. This chapter shall be applicable to acts done and payments made on and after March 3, 1945; provided, however, that nothing contained in this chapter shall be construed as directly or indirectly limiting, minimizing, or interpreting the rights and powers and duties of insurers and their officers, directors, and trustees, existing before March 3, 1945, except as specifically exempted by this chapter.
(Formerly: Acts 1945, c.123, s.3.) As amended by P.L.252-1985, SEC.128.



CHAPTER 8. COMMISSIONER'S LIST OF MOTOR VEHICLE INSURERS



CHAPTER 9. REPEALED



CHAPTER 10. EQUITY SECURITIES OF INSURANCE COMPANIES

IC 27-2-10-2
Accounting for profits from short term equity trading; persons entitled to bring action; limitation of actions
Sec. 2. For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of his relationship to such domestic stock insurance company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six (6) months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six (6) months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within sixty (60) days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two (2) years after the date such profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the insurance commissioner by rules and regulations may exempt as not comprehended within the purpose of this section.
(Formerly: Acts 1965, c.5, s.2.)
IC 27-2-10-3
Short sales; time for delivery of securities sold
Sec. 3. It shall be unlawful for any such beneficial owner, director, or officer, directly or indirectly, to sell any equity security of such domestic insurance company if the person selling the security or his principal (i) does not own the security sold, or (ii) if owning the security, does not deliver it against such sale within twenty (20) days thereafter, or does not within five (5) days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.
(Formerly: Acts 1965, c.5, s.3.)

IC 27-2-10-4
Exemption of dealers
Sec. 4. The provisions of section 2 of this chapter shall not apply to any purchase and sale, or sale and purchase, and the provisions of section 3 of this chapter shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934, 15 U.S.C. 78a et seq.) for such security. The insurance commissioner may, by such rules as he deems necessary or appropriate and in the public interest, define and prescribe terms and conditions with respect to equity securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.
(Formerly: Acts 1965, c.5, s.4.) As amended by P.L.252-1985, SEC.132.

IC 27-2-10-5
Exemption of arbitrage transactions
Sec. 5. The provisions of sections 1, 2, and 3 of this chapter shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules as the insurance commissioner may adopt in order to carry out the purposes of this chapter.
(Formerly: Acts 1965, c.5, s.5.) As amended by P.L.252-1985, SEC.133.

IC 27-2-10-6
"Equity security" defined
Sec. 6. The term "equity security", when used in this chapter, means any stock or similar security, or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security, or any

such warrant or right, or any other security which the insurance commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.
(Formerly: Acts 1965, c.5, s.6.) As amended by P.L.252-1985, SEC.134.

IC 27-2-10-7
Exemption of sale of registered securities or securities in closely held corporation
Sec. 7. The provisions of sections 1, 2, and 3 of this chapter shall not apply to transactions in equity securities of a domestic stock insurance company if:
(a) such securities shall be registered, or shall be required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 781), as amended; or
(b) such domestic stock insurance company shall not have any class of its equity securities held of record by one hundred (100) or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of sections 1, 2, and 3 of this chapter except for the provisions of this subdivision.
(Formerly: Acts 1965, c.5, s.7.) As amended by P.L.252-1985, SEC.135; P.L.3-1989, SEC.153.

IC 27-2-10-8
Powers of commissioner
Sec. 8. The insurance commissioner shall have the power to make such rules as may be necessary for the execution of the functions vested in him by sections 1 through 7 of this chapter and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction. No provision of sections 1, 2, and 3 of this chapter imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule of the insurance commissioner, notwithstanding that such rule may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.
(Formerly: Acts 1965, c.5, s.8.) As amended by P.L.252-1985, SEC.136.

IC 27-2-10-9
Construction of act
Sec. 9. This chapter shall be construed as supplemental to IC 27-1.
(Formerly: Acts 1965, c.5, s.9.) As amended by P.L.252-1985, SEC.137; P.L.11-1987, SEC.30.



CHAPTER 11. REPEALED



CHAPTER 11.1. MINORS

IC 27-2-11.1-2
Competence to receive insurance payments
Sec. 2. No person eighteen (18) years of age or over is incompetent because of age to receive and give full acquittance and discharge for payments or execute assignments under the provisions of an insurance contract or under the provisions of a settlement agreement executed in connection with any such contract of insurance.
(Formerly: Acts 1973, P.L.275, SEC.5.)



CHAPTER 13. ARSON REPORTING

IC 27-2-13-1
Definitions
Sec. 1. As used in this chapter:
(a) "Authorized agency" means:
(1) the state fire marshal or a fire department acting under IC 36-8-17;
(2) the superintendent of the state police;
(3) the prosecuting attorney responsible for prosecutions in the county where the fire occurred;
(4) the attorney general; and
(5) an arson investigator.
(b) "Relevant" refers to information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of a fire loss more probable or less probable than it would have been without the evidence.
(c) "Insurer" has the same meaning as in IC 27-1-2-3(x) and includes the Indiana FAIR plan.
(d) "Arson investigator" means an officer of a unit of local government whose duties include the investigation of arson.
As added by Acts 1979, P.L.253, SEC.1. Amended by P.L.139-1984, SEC.1; P.L.245-1987, SEC.16; P.L.1-2006, SEC.485.

IC 27-2-13-2
Release of information by insurer to investigating authorized agency
Sec. 2. (a) An authorized agency charged with the responsibility of investigating a fire loss may, in writing, request that an insurer investigating that loss release to the requesting agency any or all relevant information or evidence considered important to the authorized agency, including:
(1) pertinent insurance policy information relevant to a fire loss under investigation and any application for that policy;
(2) policy premium payment records;
(3) history of previous claims made by the insured; and
(4) material relating to the investigation of the loss, including:
(A) statements of any person;
(B) proof of loss; and
(C) other evidence relevant to the investigation.
(b) An insurer shall furnish information requested under this section to the requesting authorized agency. As added by Acts 1979, P.L.253, SEC.1. Amended by P.L.139-1984, SEC.2.

IC 27-2-13-3
Notice to authorized agency by insurer of suspected nonaccidental fire loss
Sec. 3. (a) When an insurer has reason to believe that a fire loss in which it has an interest was caused by a means that was not accidental, then, for the purpose of notification and for having that fire loss investigated, the company shall, in writing, notify an authorized agency and provide that agency with all material developed from the insurer's inquiry into the fire loss.
(b) When an insurer provides an authorized agency with notice of a fire loss, it shall be considered sufficient notice for the purpose of this chapter. However, the insurer shall provide the state fire marshal a copy of the information provided under subsection (a), if the notice was provided to an authorized agency other than the state fire marshal.
As added by Acts 1979, P.L.253, SEC.1. Amended by P.L.139-1984, SEC.3; P.L.245-1987, SEC.17; P.L.1-2006, SEC.486.

IC 27-2-13-4
Supplying information to other authorized agency or insurer; immunity from civil or criminal liability
Sec. 4. (a) An authorized agency provided with information under this chapter may release or provide that information to any other authorized agency to further its investigation.
(b) An insurer providing information to an authorized agency under section 3 of this chapter has the right to request and to receive from that agency relevant information. The agency shall provide the requested information within a reasonable time, not to exceed thirty (30) days from the date of the request.
(c) An insurer (or a person acting on its behalf) or an authorized agency who releases or provides evidence or information under this chapter is immune from any civil or criminal liability for providing the evidence or information.
As added by Acts 1979, P.L.253, SEC.1. Amended by P.L.139-1984, SEC.4.

IC 27-2-13-5
Withholding of insurance proceeds; exceptions
Sec. 5. An authorized agency that is investigating a fire believed to have been caused by arson may, in writing, order an insurer to withhold payment of the proceeds of an insurance policy on the damaged or destroyed property for up to thirty (30) days from the date of the order. The insurer may not make a payment during that time, except for payments:
(1) for emergency living expenses;
(2) for emergency action necessary to secure the premises;
(3) necessary to prevent further damage to the premises; or (4) to a mortgagee who is not the target of investigation by the authorized agency.
As added by P.L.247-1989, SEC.1.



CHAPTER 14. VEHICLE THEFT REPORTING

IC 27-2-14-2
Fraudulent claims; notification by insurer
Sec. 2. If an insurer has reason to believe that a vehicle theft claim made by an insured is fraudulent, the insurer shall:
(1) notify, in writing, an authorized agency of the suspected fraudulent claim; and
(2) provide the agency with all material developed from the insurer's inquiry into the claim.
As added by Acts 1981, P.L.246, SEC.1.

IC 27-2-14-3
Investigative agencies; disclosure of information or evidence by insurer
Sec. 3. An authorized agency charged with the responsibility of investigating a vehicle theft may, in writing, require an insurer investigating that loss to release to the requesting agency any or all relevant information or evidence considered important to the authorized agency including:
(1) pertinent insurance policy information relevant to the theft under investigation and any application for that policy;
(2) policy premium payment records;
(3) history of previous claims made by the insured; and
(4) material relating to the investigation, including:
(A) statements of any person;
(B) proof of loss; and
(C) other evidence relevant to the investigation.
As added by Acts 1981, P.L.246, SEC.1.

IC 27-2-14-4
Release of information to other agencies; reciprocal disclosure to insurer; immunity from civil or criminal liability
Sec. 4. (a) An authorized agency provided with information under this chapter may release or provide that information to any other

authorized agency to further its investigation.
(b) An insurer providing information to an authorized agency under section 2 or section 3 of this chapter has the right to request and to receive from that agency relevant information. The agency shall provide the requested information within a reasonable time, not to exceed thirty (30) days from the date of the request.
(c) An insurer (or a person acting on its behalf) or an authorized agency that releases or provides evidence or information under this chapter is immune from any civil or criminal liability for providing such evidence or information.
As added by Acts 1981, P.L.246, SEC.1.



CHAPTER 15. AVAILABLE INSURANCE PROCEEDS SET ASIDE

IC 27-2-15-2
"City" defined
Sec. 2. As used in this chapter, "city" refers to a first class or second class city, as classified under IC 36-4-1-1.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-3
"Enforcement authority" defined
Sec. 3. As used in this chapter, "enforcement authority" has the meaning set forth in IC 36-7-9-2.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-4
"Insurer" defined
Sec. 4. As used in this chapter, "insurer" means a fire and marine insurance company, as defined in IC 27-1-2-3(u).
As added by P.L.247-1989, SEC.2.

IC 27-2-15-4.5
Notice to enforcement authority of existence of policy
Sec. 4.5. (a) As used in this section, "city" refers to either of the following:
(1) A city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
(2) A city having a population of more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000).
(b) An insurer that issued an insurance policy covering a building or other structure that is:
(1) located in a city; and
(2) damaged by a fire or explosion;
shall notify the enforcement authority of the city about the existence of the policy. However, an insurer is not required to notify the

enforcement authority under this section if the policy issued by the insurer is not in effect at the time of the fire or explosion that damages the building or structure.
(c) The insurer shall provide the notice required under this section if the enforcement authority makes a request for the notice within twenty (20) days after the damage occurs.
(d) The notice required by this section must:
(1) be in writing;
(2) identify the insurer and state the insurer's address;
(3) identify the building or structure and state the location of the building or structure; and
(4) disclose the nature and extent of the coverage of the building or structure provided by the policy.
(e) An insurer shall provide notice to the enforcement authority under this section within ten (10) days after the insurer is notified under subsection (c) of the damaging of the building or structure by fire or explosion.
(f) The commissioner may take action under IC 27-1-3-10 and IC 27-1-3-19 against an insurer that violates this section.
As added by P.L.123-1992, SEC.1. Amended by P.L.119-2012, SEC.159.

IC 27-2-15-5
Set aside of insurance proceeds; amount
Sec. 5. (a) If:
(1) a fire or explosion damages a building or other structure located in a city; and
(2) the enforcement authority of the city certifies to an insurer that issued a policy covering the building or structure the amount of demolition or rehabilitation expenses that the city anticipates incurring or has incurred under IC 36-7-9 in connection with the building or structure;
the insurer shall remit to the city or the enforcement authority the amount determined under subsection (c).
(b) To require the remittance of money under this section, an enforcement authority must:
(1) provide the certification under subsection (a) within thirty (30) days after the fire or explosion that damages the building or structure; and
(2) comply with subsection (c).
However, it is not necessary for the enforcement authority to provide the certification within thirty (30) days after the fire or explosion if the insurer fails to provide notice to the enforcement authority under section 4.5 of this chapter within ten (10) days after the fire or explosion.
(c) The amount that must be remitted to the city or the enforcement agency under subsection (a) is the lesser of:
(1) fifteen percent (15%) of the available insurance proceeds, if any; or
(2) an amount equal to the amount certified. (d) The amount remitted under this section shall be placed in an interest bearing escrow account to be administered by the enforcement authority and the city. The insured shall be notified by the enforcement authority of the actions taken under this section.
As added by P.L.247-1989, SEC.2. Amended by P.L.123-1992, SEC.2.

IC 27-2-15-6
Claims against set aside
Sec. 6. Upon a judgment being rendered under IC 36-7-9-13(c) or IC 36-7-9-13(d), the city is entitled to the available insurance proceeds set aside to the extent of the costs set forth in IC 36-7-9-12. All claims by the city against the available insurance proceeds must be made within one (1) year after the date of the fire or explosion or within one (1) year after the final outcome of a case or appeal initiated under IC 36-7-9, whichever is later. Proceeds in the escrow account that are not claimed in this manner shall be paid to the insured.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-7
Immunity of insurers
Sec. 7. An insurer complying with this chapter or attempting in good faith to comply with this chapter is immune from civil and criminal liability in connection with actions taken under this chapter, and those actions, including withholding payment of any insurance proceeds under this chapter or releasing or disclosing any information under this chapter, may not be considered to violate IC 27-4-1.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-8
Satisfaction of contractual liability
Sec. 8. Insurance proceeds set aside in an escrow account under section 5 of this chapter shall be considered as having been paid to the insured in satisfaction of any contractual liability under the policy.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-9
Immunity of public officials
Sec. 9. The state fire marshal, a deputy fire marshal, an enforcement authority, or an officer of a city complying with this chapter or attempting in good faith to comply with this chapter is immune from civil and criminal liability in connection with actions taken under this chapter.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-10
Rules Sec. 10. The insurance commissioner may adopt rules under IC 4-22-2 necessary to implement this chapter. These rules must include a procedure for the administration of escrow accounts established under section 5 of this chapter, including the disposition of any funds in the escrow account not claimed under section 6 of this chapter.
As added by P.L.247-1989, SEC.2.



CHAPTER 16. INSURANCE CLAIM FORM NOTICE

IC 27-2-16-1
Supplemental construction of chapter
Sec. 1. This chapter is supplemental to IC 27-1.
As added by P.L.193-1991, SEC.1.

IC 27-2-16-2
"Insurer" defined
Sec. 2. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-2-3(x).
As added by P.L.193-1991, SEC.1.

IC 27-2-16-3
Claim forms; statement of false claim constituting fraud; effect of absence of statement
Sec. 3. (a) All preprinted claim forms provided by an insurer to a claimant that are required as a condition of payment of a claim must contain a statement that clearly states in substance the following:
"A person who knowingly and with intent to defraud an insurer files a statement of claim containing any false, incomplete, or misleading information commits a felony.".
(b) The lack of a statement required under subsection (a) does not constitute a defense against a prosecution under IC 35-43-5-4.5.
As added by P.L.193-1991, SEC.1. Amended by P.L.181-2005, SEC.1.

IC 27-2-16-4
Identification cards and benefit booklets; utilization review determination clause
Sec. 4. An insurer shall include on each identification card and on all benefit booklets that are delivered to an enrollee (as defined in IC 27-8-17-3) whose policy requires a utilization review determination (as defined in IC 27-8-17-8) a printed statement in boldface 8 point type in the benefit booklets and in 6 point type on the identification cards that reads substantially as follows:
"NOTICE: Precertification or preauthorization does NOT guarantee coverage for or the payment of the service or procedure reviewed.".
As added by P.L.132-1994, SEC.1.



CHAPTER 17. DISCRIMINATION IN INSURANCE

IC 27-2-17-2
"Department" defined
Sec. 2. As used in this chapter, "department" means the department of insurance of Indiana.
As added by P.L.130-1994, SEC.37 and P.L.116-1994, SEC.48.

IC 27-2-17-3
"Independent insurance producer" defined
Sec. 3. As used in this chapter, "independent insurance producer" means an insurance producer who:
(1) represents an insurer in the sale of insurance as an independent contractor rather than as an employee; and
(2) is not limited to representing:
(A) one (1) insurer; or
(B) several insurers that are under common management.
As added by P.L.130-1994, SEC.37 and P.L.116-1994, SEC.48. Amended by P.L.178-2003, SEC.32.

IC 27-2-17-4
"Property or casualty insurance" defined
Sec. 4. As used in this chapter, "property or casualty insurance" means a type of insurance described in Class 2 and Class 3 of IC 27-1-5-1. However, the term does not mean insurance described in Class 2(a) of IC 27-1-5-1.
As added by P.L.130-1994, SEC.37 and P.L.116-1994, SEC.48.

IC 27-2-17-5
Discrimination based on geographical location prohibited
Sec. 5. (a) This chapter applies to an insurer that obtains a certificate of authority under IC 27-1-3-20 as:
(1) a domestic insurer formed under IC 27-1-6;
(2) a foreign insurer that has become a domestic insurer under IC 27-1-6.5; or
(3) a foreign or an alien insurer under IC 27-1-17.
(b) An insurer that:
(1) obtains a certificate of authority authorizing the insurer to provide property or casualty insurance in Indiana; and
(2) provides property or casualty insurance covering risks in any location in Indiana;
may not cancel or refuse to issue or renew a policy of property or casualty insurance based solely on the geographical location of the

risk within Indiana. This subsection does not preclude an insurer from refusing to issue or renew or from canceling a policy based on sound underwriting or actuarial principles reasonably related to actual or anticipated loss experience or any other sound business purpose.
(c) If an insurer is found by the commissioner to have violated subsection (b), the commissioner may, after a hearing, suspend or revoke the certificate of authority of the insurer.
(d) Any determination made by the commissioner under this section is subject to IC 4-21.5.
(e) Except as provided in subsection (f), the department has exclusive jurisdiction to investigate any alleged violation of this section.
(f) Subsection (e) is not intended to restrict the jurisdiction, if any, the civil rights commission may have under IC 22-9-1-4.
As added by P.L.130-1994, SEC.37 and P.L.116-1994, SEC.48.

IC 27-2-17-6
Appointment of independent insurance producers; jurisdiction; hearing; violation; administrative orders and procedures; evidence
Sec. 6. (a) An insurance company that issues property or casualty insurance shall not discriminate in the appointment of an independent insurance producer on the basis of race, color, national origin, or gender.
(b) Except as provided in subsection (c), the department has exclusive jurisdiction to investigate any complaints of discrimination in the appointment of independent insurance producers in violation of subsection (a).
(c) If the commissioner of the department determines after a hearing that an insurance company has violated subsection (a), the commissioner may order one (1) of the following remedies:
(1) Payment of a civil penalty of not more than two thousand dollars ($2,000) for each violation.
(2) Suspension or revocation of the insurance company's certificate of authority if the commissioner determines that the violation was willful or wanton and that similar violations have been committed by that company with a frequency that constitutes a general business practice.
(3) Any other remedy agreed to by the department and the insurance company.
(d) Any determination made by the commissioner under this section is subject to IC 4-21.5.
(e) Findings of the department under this section may not be considered as evidence in any civil action other than an appeal as provided under IC 4-21.5.
As added by P.L.116-1994, SEC.48 and P.L.130-1994, SEC.37. Amended by P.L.2-1995, SEC.103; P.L.178-2003, SEC.33.



CHAPTER 18. DISCLOSURE OF MATERIAL TRANSACTIONS

IC 27-2-18-2
"Asset disposition" defined
Sec. 2. As used in this chapter, "asset disposition" includes every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction, or other disposition.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-3
"Domicile" defined
Sec. 3. As used in this chapter, "domicile" means the following:
(1) For a corporation, the state in which the purchasing group is incorporated.
(2) For an unincorporated entity, the state of its principal place of business.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-4
"Material acquisition" defined
Sec. 4. As used in this chapter, "material acquisition" means an asset acquisition or a series of related asset acquisitions during any thirty (30) day period that:
(1) is nonrecurring;
(2) is not in the normal course of business; and
(3) involves more than five percent (5%) of the reporting insurer's total admitted assets as reported in the insurer's most recent statutory statement filed with the department.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-5
"Material disposition" defined
Sec. 5. As used in this chapter, "material disposition" means an asset disposition or a series of related asset dispositions during any thirty (30) day period that:
(1) is nonrecurring;
(2) is not in the normal course of business; and
(3) involves more than five percent (5%) of the reporting

insurer's total admitted assets as reported in the insurer's most recent statutory statement filed with the department.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-6
"Material nonrenewal, cancellation, or revision of a ceded reinsurance agreement" defined; reportable material revisions
Sec. 6. (a) As used in this chapter, "material nonrenewal, cancellation, or revision of a ceded reinsurance agreement" has the following meanings:
(1) When used in connection with property and casualty business, including accident and sickness insurance business written by a property and casualty insurer, the term means a nonrenewal, cancellation, or revision that affects:
(A) more than fifty percent (50%) of the insurer's total ceded written premium; or
(B) more than fifty percent (50%) of the insurer's total ceded indemnity and loss adjustment reserves.
(2) When used in connection with life insurance or accident and sickness insurance business, the term means a nonrenewal, cancellation, or revision that affects more than fifty percent (50%) of the total reserve credit taken for business ceded on an annualized basis, as indicated in the insurer's most recent annual statement.
(b) The following events constitute a material revision of a ceded reinsurance agreement for property and casualty insurance, life insurance, or accident and sickness insurance business meeting the requirements of subsection (a) and must be reported:
(1) An authorized reinsurer representing more than ten percent (10%) of a total cession is replaced by one (1) or more unauthorized reinsurers.
(2) Previously established collateral requirements have been reduced or waived as respects one (1) or more unauthorized reinsurers representing collectively more than ten percent (10%) of a total cession.
(c) A nonrenewal, cancellation, or revision of a ceded reinsurance agreement is not material and a filing is not required under subsection (a) or (b) for the following:
(1) In connection with property and casualty business, including accident and sickness insurance business written by a property and casualty insurer, the insurer's total ceded written premium represents, on an annualized basis, less than ten percent (10%) of the insurer's total written premiums for direct and assumed business.
(2) In connection with life insurance or accident and sickness insurance business, the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent (10%) of the statutory reserve requirement before any cession.
As added by P.L.251-1995, SEC.17.
IC 27-2-18-7
Reports
Sec. 7. (a) Except as provided in subsection (b), an insurer domiciled in Indiana shall file a report with the commissioner disclosing:
(1) a material acquisition;
(2) a material disposition; and
(3) a material nonrenewal, cancellation, or revision of a ceded reinsurance agreement.
(b) A report of a transaction described in subsection (a) does not have to be filed with the commissioner under this section if the transaction was previously submitted to the commissioner for review, approval, or information purposes under other provisions of IC 27, rules adopted by the department, or other requirements.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-8
Time of filing
Sec. 8. The report required in section 7 of this chapter must be filed not later than fifteen (15) days after the end of the calendar month in which the transaction that requires the filing occurred.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-9
Filing copies
Sec. 9. One (1) complete copy of the report, including any exhibits or other attachments filed with the report, shall be filed with the department.
As added by P.L.251-1995, SEC.17. Amended by P.L.81-2012, SEC.20.

IC 27-2-18-10
Reports as confidential information; exceptions
Sec. 10. (a) Except as provided in subsections (b) and (c), any report obtained by or disclosed to the commissioner under this chapter:
(1) shall be confidential information; and
(2) shall not, without the prior written consent of the insurer to which it pertains, be:
(A) subject to subpoena; or
(B) made public by the commissioner, the National Association of Insurance Commissioners, or any other person.
(b) A report obtained under this chapter may be made available to other departments of insurance in other states subject to IC 27-1-3-10.5.
(c) The commissioner may, after giving notice and an opportunity to be heard to the insurer that would be affected by the release of information under this chapter:
(1) determine that the interests of policyholders, shareholders,

or the public will be served by the publication of information in the report under section 7 of this chapter; and
(2) publish all or any part of the information in such manner as the commissioner considers appropriate.
(d) The commissioner may not:
(1) disclose; or
(2) subject to subpoena;
financial information regarding material transactions disclosed by an insurer under this chapter.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-11
Contents of reports of material acquisitions and dispositions
Sec. 11. The following information must be disclosed in any report of a material asset acquisition or asset disposition:
(1) The date of the transaction.
(2) The manner of the asset acquisition or asset disposition.
(3) A description of the assets involved.
(4) The nature and amount of the consideration given or received in connection with the asset acquisition or the asset disposition.
(5) The purpose of or reason for the transaction.
(6) The manner by which the amount of consideration was determined.
(7) The gain or loss recognized or realized as a result of the transaction.
(8) The name of each person from whom the assets were acquired or to whom the assets were disposed.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-12
Reports of material acquisitions and dispositions on nonconsolidated basis; exceptions
Sec. 12. (a) Insurers must report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that uses a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool.
(b) An insurer is considered to have ceded substantially all of its direct and assumed business to a pool under subsection (a) if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-13
Contents of reports of material nonrenewals, cancellations, or

revisions
Sec. 13. The following information must be disclosed on a nonconsolidated basis in any report of a material nonrenewal, cancellation, or revision of a ceded reinsurance agreement:
(1) The effective date of the nonrenewal, cancellation, or revision.
(2) The description of the transaction with an identification of the initiator of the transaction.
(3) The purpose of or reason for the transaction.
(4) If applicable, the identity of the replacement reinsurers.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-14
Reports of material nonrenewals, cancellations, or revisions on nonconsolidated basis; exceptions
Sec. 14. (a) An insurer must report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless:
(1) the insurer is part of a consolidated group of insurers that uses a:
(A) pooling arrangement; or
(B) one hundred percent (100%) reinsurance agreement;
that affects the solvency and integrity of the insurer's reserves; and
(2) the insurer ceded substantially all of its direct and assumed business to the pool.
(b) An insurer is considered to have ceded substantially all of its direct and assumed business to a pool under subsection (a) if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.
As added by P.L.251-1995, SEC.17.



CHAPTER 19. FRAUD INVESTIGATION INFORMATION EXCHANGE

IC 27-2-19-1
"Governmental agency" defined
Sec. 1. As used in this chapter, "governmental agency" means any:
(1) department;
(2) division;
(3) public agency;
(4) political subdivision; or
(5) other public instrumentality;
of a political subdivision, the state of Indiana, or the federal government.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-2
"Insurer" defined
Sec. 2. As used in this chapter, "insurer" means a person who transacts a property and casualty insurance business.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-3
"Law enforcement agency" defined
Sec. 3. As used in this chapter, "law enforcement agency" means an agency or a department of any level of government whose principal function is the apprehension of criminal offenders. The term includes the office of the inspector general.
As added by P.L.187-1996, SEC.1. Amended by P.L.222-2005, SEC.36.

IC 27-2-19-4
"Person" defined
Sec. 4. As used in this chapter, "person" includes individuals, corporations, associations, limited liability companies, and partnerships.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-5
"Political subdivision" defined
Sec. 5. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.187-1996, SEC.1.
IC 27-2-19-6
Authorization or release from claimant; when required; exceptions
Sec. 6. (a) Except as provided in subsections (b) and (c), a law enforcement agency, an insurer, or a governmental agency that has reason to believe that an application for insurance or a claim for insurance proceeds is being, or is likely to be, presented:
(1) based upon misrepresentation; and
(2) with intent to defraud;
is not required to obtain any authorization or release in order to receive or provide any information other than medical records and medical reports and medical related information contained in medical records and medical reports regarding or in any way potentially relating to that claim or application from or to any other law enforcement agency, insurer, or governmental agency.
(b) In claims for bodily injury, only information:
(1) regarding the type of injury claimed;
(2) regarding the date of the alleged injury;
(3) regarding the name and address of each medical provider submitted to support the claimed injuries; and
(4) referred to in subsection (a);
may be released without first obtaining authorization or a release from the injured claimant.
(c) Medical records and medical reports and medical related information contained in medical records and medical reports may not be released under this chapter without first obtaining authorization or a release from the injured claimant unless:
(1) the claim is a bodily injury claim; and
(2) the parties requesting the release have complied with section 8 of this chapter.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-7
Immunity from liability
Sec. 7. (a) As used in this section, "representative" includes:
(1) a representative investigative agency; and
(2) an attorney;
of a law enforcement agency, insurer, or governmental agency.
(b) Any:
(1) law enforcement agency, insurer, or governmental agency; or
(2) agent, employee, or representative of a law enforcement agency, insurer, or governmental agency;
that receives or provides information referred to in this chapter in good faith is immune from liability arising from the act of receiving or the act of providing the information.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-8
Obtaining medical records and reports in claims for bodily injury
Sec. 8. (a) A law enforcement agency, insurer, or governmental

agency who has obtained the names and addresses of a claimant's medical providers under section 6(b) of this chapter may obtain the claimant's medical records and medical reports from any other law enforcement agency, insurer, or governmental agency:
(1) with the prior authorization or release of the injured claimant; or
(2) without the prior authorization or release of the injured claimant if:
(A) there is a reasonable belief that the mere request for authorization or a release will hinder a fraud investigation; and
(B) a verified application is presented to the circuit court in the county where the application or claim is presented that sets forth:
(i) probable cause for the need to obtain the medical records and medical reports and medical related information contained in the medical records and medical reports without obtaining the proper release or authorization; and
(ii) the specific medical records and medical reports and medical related information contained in the medical records and medical reports requested.
(b) The court, upon review of the information presented in subsection (a), may issue an order authorizing the law enforcement agency, insurer, or governmental agency to release the medical records and medical reports and the medical related information contained in the medical records and reports requested.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-9
Conflict of laws
Sec. 9. For the purpose of insurance fraud investigation, if another provision in Indiana law regarding the release or receipt of information conflicts with this chapter, this chapter governs and controls.
As added by P.L.187-1996, SEC.1.



CHAPTER 20. DISCLOSURE OF NONPUBLIC PERSONAL FINANCIAL INFORMATION

IC 27-2-20-2
Disclosure prohibited
Sec. 2. A person may not disclose any nonpublic personal information to a non-affiliated third party in violation of Title V of the Gramm-Leach-Blilely Act of 1999, 15 U.S.C. 6801 et seq.
As added by P.L.203-2001, SEC.6.

IC 27-2-20-3
Adoption of rules
Sec. 3. The commissioner may adopt rules under IC 4-22-2 to implement this chapter. These rules:
(1) must be consistent with; and
(2) may not be more restrictive than;
the standards contained in 15 U.S.C. 6801 et seq.
As added by P.L.203-2001, SEC.6.

IC 27-2-20-4
Private right of action not created
Sec. 4. This chapter does not create a private right of action against any person.
As added by P.L.203-2001, SEC.6.



CHAPTER 21. USE OF CREDIT INFORMATION

IC 27-2-21-1
"Adverse action"
Sec. 1. As used in this chapter, "adverse action" means:
(1) a denial or cancellation of;
(2) an increase in a charge for; or
(3) a reduction or other adverse or unfavorable change in the terms of coverage or amount of;
insurance in connection with the underwriting of a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-2
"Affiliate"
Sec. 2. As used in this chapter, "affiliate" means a company that controls, is controlled by, or is under common control with another company.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-3
"Applicant"
Sec. 3. As used in this chapter, "applicant" means an individual who has applied with an insurer for coverage under a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-4
"Commissioner"
Sec. 4. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-5
"Consumer"
Sec. 5. As used in this chapter, "consumer" means an:
(1) insured whose:
(A) credit information is used; or
(B) insurance score is calculated;
in the underwriting or rating of a personal insurance policy; or (2) applicant for a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-6
"Consumer reporting agency"
Sec. 6. As used in this chapter, "consumer reporting agency" means a person that, for a monetary fee or dues or on a cooperative nonprofit basis, regularly engages in the practice of assembling or evaluating consumer credit information or other information concerning consumers for the purpose of furnishing consumer reports to third parties.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-7
"Credit information"
Sec. 7. As used in this chapter, "credit information" means credit related information:
(1) derived from a credit report;
(2) found on a credit report; or
(3) provided on an application for a personal insurance policy.
The term does not include information that is not credit related, regardless of whether the information is contained in a credit report or in an application or is used to calculate an insurance score.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-8
"Credit report"
Sec. 8. As used in this chapter, "credit report" means a written, an oral, or another communication of information by a consumer reporting agency concerning a consumer's creditworthiness, credit standing, or credit capacity that is used or expected to be used or collected as a factor to determine personal insurance policy premiums, eligibility for coverage, or tier placement.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-9
"Department"
Sec. 9. As used in this chapter, "department" refers to the department of insurance created by IC 27-1-1-1.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-10
"Insurance producer"
Sec. 10. As used in this chapter, "insurance producer" has the meaning set forth in IC 27-1-15.6-2.
As added by P.L.201-2003, SEC.1. Amended by P.L.11-2011, SEC.24.

IC 27-2-21-11
"Insurance score" Sec. 11. As used in this chapter, "insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based on credit information for the purpose of predicting the future insurance loss exposure of an individual consumer.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-12
"Insured"
Sec. 12. As used in this chapter, "insured" means an individual entitled to coverage under a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-13
"Insurer"
Sec. 13. As used in this chapter, "insurer" refers to an insurer (as defined in IC 27-1-2-3) that issues a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-14
"Personal insurance policy"
Sec. 14. As used in this chapter, "personal insurance policy" means a policy that:
(1) provides one (1) or more of the kinds of insurance described in Class 2 or Class 3 of IC 27-1-5-1; and
(2) is underwritten on an individual basis for personal, family, or household use.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-15
Applicability
Sec. 15. This chapter does not apply to commercial insurance.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-16
Requirements for insurer use of credit information
Sec. 16. (a) An insurer that uses credit information to underwrite or rate risks shall not do the following:
(1) Use an insurance score that is calculated using income, gender, address, ZIP code, ethnic group, religion, marital status, or nationality of the consumer as a factor.
(2) Deny, cancel, or decline to renew a personal insurance policy solely on the basis of credit information.
(3) Base an insured's renewal rate for a personal insurance policy solely on credit information.
(4) Take an adverse action against a consumer solely because the consumer does not have a credit card account.
(5) Consider an absence of credit information or an inability to calculate an insurance score in underwriting or rating a personal insurance policy, unless the insurer does one (1) of the

following:
(A) Presents to the commissioner information that the absence or inability relates to the risk for the insurer and treats the consumer as approved by the commissioner.
(B) Treats the consumer as if the consumer had neutral credit information, as defined by the insurer.
(6) Take an adverse action against a consumer based on credit information unless the insurer obtains and uses:
(A) a credit report issued; or
(B) an insurance score calculated;
not more than ninety (90) days before the date the personal insurance policy is first written or the renewal is issued.
(7) Use the following as a negative factor in an insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a personal insurance policy:
(A) A credit inquiry:
(i) not initiated by the consumer; or
(ii) requested by the consumer for the consumer's own credit information.
(B) A credit inquiry relating to insurance coverage.
(C) A late payment or a collection account with a medical industry code on the consumer's credit report.
(D) Multiple lender inquiries:
(i) coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry; and
(ii) made within thirty (30) days of one another.
(E) Multiple lender inquiries:
(i) coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry; and
(ii) made within thirty (30) days of one another.
(b) An insurer that uses credit information to underwrite or rate risks shall, at annual renewal upon the request of an insured or an insured's agent, re-underwrite and re-rate the insured's personal insurance policy based on a current credit report or insurance score unless one (1) of the following applies:
(1) The insurer's treatment of the consumer is otherwise approved by the commissioner.
(2) The insured is in the most favorably priced tier of the insurer, within a group of affiliated insurers.
(3) Credit information was not used for underwriting or rating the insured when the personal insurance policy was initially written.
(4) The insurer reevaluates the insured at least every thirty-six (36) months after a personal insurance policy is issued based on underwriting or rating factors other than credit information.
(5) The insurer has re-underwritten and re-rated the insured's personal insurance policy based on a credit report obtained or an insurance score recalculated less than twelve (12) months

before the date of the request by the insured or the insured's agent.
(c) An insurer that uses credit information to underwrite or rate risks may obtain current credit information upon the renewal of a personal insurance policy when renewal occurs more frequently than every thirty-six (36) months if consistent with the insurer's underwriting guidelines.
As added by P.L.201-2003, SEC.1. Amended by P.L.84-2009, SEC.1.

IC 27-2-21-17
Incorrect or incomplete credit information; notice; remedy
Sec. 17. (a) If:
(1) a determination is made through the dispute resolution process set forth in the federal Fair Credit Reporting Act, 15 U.S.C. 1681i(a)(5), that the credit information of a current insured was incorrect or incomplete; and
(2) the insurer receives notice of the determination from the consumer reporting agency or the insured;
the insurer shall re-underwrite and re-rate the insured not more than thirty (30) days after receiving the notice.
(b) After an insurer re-underwrites or re-rates an insured as described in subsection (a), the insurer shall:
(1) make necessary adjustments, consistent with the insurer's underwriting and rating guidelines; and
(2) if the insurer determines that the insured has overpaid a premium, refund to the insured the amount of overpayment calculated back to the shorter of the:
(A) immediately preceding twelve (12) month period of coverage; or
(B) actual policy period.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-18
Disclosure of use of credit information
Sec. 18. (a) If an insurer uses credit information in underwriting or rating a consumer, the insurer or the insurer's agent shall disclose, either on the insurance application or at the time the insurance application is taken, that the insurer may obtain credit information in connection with the application. The disclosure must be:
(1) written; or
(2) provided to the consumer in the same medium as the application for insurance.
The insurer is not required to provide the disclosure statement required under this section to an insured on a renewal policy if the insured has previously been provided a disclosure statement.
(b) Use of the following sample disclosure statement constitutes compliance with this section: "In connection with this application for insurance, we may review your credit report or obtain or use a credit based insurance score based on the information contained in that credit report. We may use a third party in connection with the

development of your insurance score.".
As added by P.L.201-2003, SEC.1.

IC 27-2-21-19
Adverse action based on credit information; notice
Sec. 19. (a) If an insurer takes an adverse action based on credit information, the insurer shall:
(1) provide notice to the consumer that an adverse action has been taken, in accordance with the requirements of the federal Fair Credit Reporting Act, 15 U.S.C. 1681m(a); and
(2) provide notice to the consumer explaining the reason for the adverse action.
(b) The reason provided under subsection (a)(2) must be provided in sufficiently clear and specific language so that an individual can identify the basis for the insurer's decision to take an adverse action. The notice must include a description of all factors up to four (4) primary factors that were the primary influences of the adverse action. The use of generalized terms such as "poor credit history", "poor credit rating", or "poor insurance score" does not meet requirements of this subsection. A standardized credit explanation provided by a consumer reporting agency or other third party vendor meets the requirements of this section.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-20
Filings
Sec. 20. (a) An insurer that uses an insurance score to underwrite and rate risks shall file the insurer's scoring models or other scoring processes with the department.
(b) A third party may file a scoring model or scoring process on behalf of an insurer.
(c) A filing that includes insurance scoring may include loss experience justifying the use of credit information.
(d) A filing related to credit information is confidential.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-21
Insurance producer indemnification, defense, and hold harmless
Sec. 21. (a) An insurer shall indemnify and defend an insurance producer and hold an insurance producer harmless from and against liability, fees, and costs arising out of or related to the actions, errors, or omissions of the insurance producer relating to a use of credit information if the insurance producer:
(1) obtains or uses credit information or insurance scores for the insurer;
(2) follows the instructions of or procedures established by the insurer; and
(3) complies with applicable laws and regulations.
(b) This section does not provide a consumer with a cause of action that does not exist in the absence of this section. As added by P.L.201-2003, SEC.1.

IC 27-2-21-22
Consumer reporting agency prohibitions
Sec. 22. (a) A consumer reporting agency may not provide or sell data or lists that include information submitted in conjunction with:
(1) an insurance inquiry about a consumer's credit information; or
(2) a request for a credit report or insurance score;
including the expiration dates of an insurance policy or other information that may identify periods during which a consumer's insurance expires and the terms and conditions of the consumer's insurance coverage.
(b) The restrictions under subsection (a) do not apply to data or lists a consumer reporting agency supplies to an:
(1) insurance producer from whom the information was received;
(2) insurer on behalf of which the insurance producer described in subdivision (1) acted; or
(3) affiliate or holding company of the insurer described in subdivision (2).
(c) This section does not prohibit an insurer from obtaining a claim history report or a motor vehicle report.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-23
Violations
Sec. 23. A violation of this chapter by an insurer is an unfair and deceptive act and practice in the business of insurance under IC 27-4-1-4.
As added by P.L.201-2003, SEC.1.



CHAPTER 22. RETAINED ASSET ACCOUNTS

IC 27-2-22-2
"Commissioner"
Sec. 2. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.67-2011, SEC.1.

IC 27-2-22-3
"Insured"
Sec. 3. As used in this chapter, "insured" means the individual whose life is the subject of insurance under a policy.
As added by P.L.67-2011, SEC.1.

IC 27-2-22-4
"Insurer"
Sec. 4. As used in this chapter, "insurer" means an insurance company that issues a policy.
As added by P.L.67-2011, SEC.1.

IC 27-2-22-5
"Policy"
Sec. 5. As used in this chapter, "policy" means a policy or certificate that provides the kind of insurance described in Class 1 of IC 27-1-5-1.
As added by P.L.67-2011, SEC.1.

IC 27-2-22-6
"Retained asset account"
Sec. 6. As used in this chapter, "retained asset account" means a mechanism through which the settlement of proceeds payable under a policy occurs by the insurer's deposit of the proceeds into a checking or draft account:
(1) in which the proceeds are retained by the insurer; and
(2) under a contract that is supplemental to the policy and does not involve annuity benefits.
As added by P.L.67-2011, SEC.1.

IC 27-2-22-7
Requirements for use of retained asset account
Sec. 7. An insurer may not use a retained asset account unless, before the policy proceeds are transferred to the retained asset account, the insurer: (1) informs:
(A) the beneficiary;
(B) the legal representative of the beneficiary; or
(C) in the case of a group policy, the policy owner;
of the beneficiary's right to a lump sum payment of the full amount of the policy proceeds; and
(2) makes the disclosure described in section 8(c) of this chapter to the beneficiary.
As added by P.L.67-2011, SEC.1.

IC 27-2-22-8
Required disclosures by insurer to the beneficiary
Sec. 8. (a) An insurer that pays a policy death benefit in any manner other than a lump sum payment of the full amount of the policy proceeds shall provide, in written or electronic form, a disclosure containing a complete list and clear explanation of all payment options available to the beneficiary.
(b) An insurer described in subsection (a) shall not use a retained asset account as the default manner of payment of the policy death benefit unless the insurer conspicuously discloses to the beneficiary that, in the event that the beneficiary does not choose another payment option, a retained asset account will be used as the default manner of payment.
(c) The disclosure required by section 7 of this chapter must include the following information:
(1) A recommendation for the beneficiary to consult a tax, investment, or other financial adviser regarding tax liability and investment options.
(2) The:
(A) method by which interest rates are determined;
(B) timing and method of interest rate changes; and
(C) dividends or other gains that may be paid to the beneficiary;
applicable to the funds in the retained asset account.
(3) The identity of the custodian of the funds in the retained asset account.
(4) Whether the retained asset account is insured by the Federal Deposit Insurance Corporation and, if so, the amount of the coverage.
(5) Any limitations on the number and amount of withdrawals of funds from the retained asset account, including minimum or maximum benefit payment amounts.
(6) Services related to the retained asset account that are provided for a fee, including a list of the fees or method of calculation of the fees.
(7) The nature and frequency of statements of account for the retained asset account.
(8) That the payment of some or all of the proceeds may be by the delivery of checks, drafts, or other instruments to access the available funds. (9) That the entire proceeds are available to the beneficiary by the use of one (1) check, draft, or other instrument.
(10) That the insurer or a related party may derive income, in addition to fees charged on the retained asset account, from the total gains received on the investment of the balance of funds in the retained asset account.
(11) The telephone number, address, and other contact information, including Internet web site address, from which the beneficiary may obtain additional information regarding the retained asset account.
(12) The following statement:
"FOR FURTHER INFORMATION, PLEASE CONTACT YOUR STATE DEPARTMENT OF INSURANCE.".
(d) The disclosures described in this section must be written in:
(1) layman's terms; and
(2) bold or at least 12 point type.
As added by P.L.67-2011, SEC.1. Amended by P.L.6-2012, SEC.187.

IC 27-2-22-9
Violation of chapter
Sec. 9. A violation of this chapter is an unfair and deceptive act in the business of insurance under IC 27-4-1-4.
As added by P.L.67-2011, SEC.1.






ARTICLE 3. CONSOLIDATIONS AND REORGANIZATION

CHAPTER 1. EXCHANGE OF SECURITIES

IC 27-3-1-2
Authority to adopt plan of exchange
Sec. 2. Any domestic stock insurance company (referred to in this chapter as the "domestic company") may adopt a plan of exchange providing for the exchange by its shareholders of their stock in the domestic company for:
(i) shares of stock issued by any other stock insurance corporation organized or reorganized under the provisions of IC 27-1 or any statute enacted prior to March 8, 1935, or any stock corporation organized under the provisions of IC 23-1 or any foreign stock corporation (such other corporation is referred to in this chapter as the "acquiring corporation");
(ii) other securities issued by the acquiring corporation;
(iii) cash;
(iv) other consideration; or
(v) any combination of such stock, such other securities, cash, or other consideration.
(Formerly: Acts 1967, c.61, s.2.) As amended by P.L.252-1985, SEC.139.

IC 27-3-1-3
Manner of adoption of plan of exchange; approvals; compensation of dissenting shareholders
Sec. 3. (a) Subject to section 2 of this chapter, any domestic company may adopt a plan of exchange with any acquiring corporation providing for the exchange of the outstanding stock of the domestic company for shares of stock or other securities issued by the acquiring corporation or cash or other consideration, or any combination, in the following manner. The boards of directors of the domestic company and of the acquiring corporation by resolutions approved by a majority of the whole of each board shall adopt a plan of exchange that sets forth the terms and conditions of the exchange

and the mode of carrying the terms and conditions into effect and other provisions with respect to the exchange as may be deemed necessary or desirable.
(b) The domestic company and the acquiring corporation shall submit to the insurance commissioner three (3) copies of the plan of exchange certified by an officer of each as having been adopted in accordance with subsection (a). The copies of the plan of exchange shall be accompanied by financial statements of the domestic company for its last preceding fiscal year prepared pursuant to IC 27-1-20-21, pro forma financial statements of each corporation based on the assumption that the plan of exchange was effective as proposed at the end of the last preceding fiscal year of the domestic company, an estimate of expenses already incurred and of expenses expected to be incurred in connection with the proposed plan of exchange, and a written statement that sets forth for each corporation the proposed changes, if any, in management policies and in the identity of officers and directors of the domestic company and of the acquiring corporation that are initially contemplated if the plan of exchange is effected as proposed. The insurance commissioner shall hold a hearing upon the fairness of the terms, conditions, and provisions of the plan of exchange and the proposed exchange of stock or other securities of the acquiring corporation or cash or other consideration or any combination thereof for the stock of the domestic company at which the policyholders and the shareholders of both the domestic company and the acquiring corporation and any other interested party may appear and to become party to the proceeding. The commissioner shall require the domestic company and the acquiring corporation to produce evidence as the commissioner considers necessary to establish the foregoing, including evidence concerning the valuation of the respective companies and the method utilized by the management of each corporation to accomplish the valuation, inclusive of the value established with respect to the stock of the domestic company that is proposed to be exchanged as well as the value of the stock, securities, and consideration other than cash to be offered by the acquiring corporation in the exchange. The hearing shall be commenced not less than twenty (20) days after the date on which the plan of exchange is presented to the commissioner. The hearing shall be held in Indianapolis, Indiana, at a place, date, and time specified by the insurance commissioner. Notice of the hearing shall be published in a newspaper of general circulation in the city where the principal office of the domestic company and of the acquiring corporation are located and Indianapolis once a week for two (2) successive weeks. Written notice of the hearing shall be mailed at least ten (10) days before the hearing by the domestic company and by the acquiring corporation to all of their respective shareholders. All expenses of publication shall be borne by the domestic company or the acquiring corporation, or both, as specified in the plan of exchange. Except as otherwise provided in this section, the hearing and the determination are subject to IC 4-21.5-3. The commissioner

shall issue an order approving the plan of exchange as delivered to the commissioner by the domestic company and the acquiring corporation and the modifications approved by a majority of the whole board of directors of each corporation if the commissioner finds:
(1) that the plan, including all modifications, if effected, will not tend adversely to affect the financial stability or management of the domestic company or the general capacity or intention to continue the safe and prudent transaction of the insurance business of the domestic company, or of the acquiring corporation, if it is a domestic insurance company;
(2) that the interests of the policyholders and shareholders of the domestic company, and, if the acquiring corporation is a domestic insurance company, the policyholders of the acquiring corporation are protected;
(3) that the fulfillment of the plan will not affect either the contractual obligations of the domestic company and of the acquiring corporation, if it is a domestic insurance company, to its policyholders or the ability and tendency of either to render service to its policyholders in the future; and
(4) that the terms and conditions of the plan of exchange and the proposed issuance and exchange are fair and reasonable.
The order of the commissioner approving or disapproving the plan of exchange shall be filed in the department within sixty (60) days after the date the plan of exchange is presented to the commissioner. The department shall give notice of the order in the manner prescribed in IC 4-21.5-3 to all parties to the proceeding, and the department shall endorse the commissioner's approval or disapproval on the plan of exchange in the manner provided in IC 27-1-6-8 and shall deliver copies to the domestic company and to the acquiring corporation. Any party to the proceeding aggrieved by the order are entitled to a judicial review of the order in accordance with IC 4-21.5-5.
(c) The plan of exchange as approved by the insurance commissioner shall then be submitted to a vote of the shareholders of the domestic company at an annual or special meeting of the shareholders. Notice of the submission of the plan to the shareholders shall be included in the notice of the annual or special meeting. The shareholders entitled to vote in respect of the plan may vote in person or by proxy, and each shareholder has one (1) vote for each share of voting stock held by the shareholder. Jointly owned shares may only be voted jointly. The plan shall be approved by the shareholders of the domestic company upon receiving the affirmative votes representing two thirds (2/3) of the outstanding capital stock of the domestic company or a larger proportion as may be specified in the plan of exchange. Notwithstanding shareholder adoption of the plan of exchange and at any time before the filing of the certificate setting forth the plan of exchange by the department, pursuant to section 4 of this chapter, the plan of exchange may be abandoned pursuant to a provision for abandonment, if any, contained in the

plan of exchange.
(d) Within ten (10) days after the plan of exchange is adopted by the shareholders of the domestic company, a written notice of the adoption of the plan of exchange shall be mailed or delivered personally to each shareholder of record of the company who was entitled to vote on the plan. The domestic company shall file with the department an affidavit of the secretary or an assistant secretary of the company or of an officer of the transfer agent of the company that the notice was given.
(e) Any shareholder of the domestic company owning shares not voted in favor of the plan at the meeting at which the plan was approved by the shareholders of the domestic company may object in writing to the plan and demand payment, should the plan become effective, of the fair value of any shares as of the day on which the plan of exchange was approved by the shareholders of the domestic company pursuant to subsection (c). The objection and demand must be received, together with the certificate or certificates representing the shares with respect to which objection and demand have been made for notation that the objection and demand have been made, by the domestic company or its transfer agent within thirty (30) days after the date of the meeting of shareholders. The objection and demand may not pertain to any shares that were voted in favor of the plan. Objection and demand can only be made jointly by the holders of any share jointly held. The objection and demand may not be withdrawn unless the domestic company, by an authorized officer, consents in writing. Upon the plan of exchange becoming effective, the holder of any shares, with respect to which the objection and demand have been made and certificates for which have been delivered to the domestic company or its transfer agent for notation, or any transferee, ceases to be a shareholder of the domestic company with respect to the shares and does not have rights with respect to the shares except the right to receive payment for the shares under this subsection. Every shareholder failing to make objection and demand accompanied by certificates representing the shares with respect to which the objection and demand have been made or withdrawing the objection and demand as provided in this subsection are conclusively presumed to have assented to, and to have agreed to be bound by, the plan of exchange in accordance with its terms. Within forty-five (45) days after the date of the meeting of shareholders of the domestic company at which the plan of exchange was approved by the shareholders, the domestic company, or, if the plan of exchange specifies, the acquiring corporation, shall mail a written offer to each holder of record of shares with respect to which an objection and demand have been made, as provided in this subsection, to pay for the shares a price per share considered by the corporation to be the fair value of the shares as of the date of the meeting. The form of written offer to be used, including the price per share, shall first be submitted to and approved by the insurance commissioner. If the offer is accepted in writing by the holder, the corporation shall pay the holder, within forty-five (45) days after the

date of the plan of exchange becoming effective, the price upon the surrender of the certificate or certificates representing the shares. If, within thirty (30) days after the date of the mailing of the written offer, the domestic company or the acquiring corporation, as the case may be, and a shareholder do not agree, the corporation or the shareholder may, within ninety (90) days after the date of the mailing of the written offer, petition the circuit or the superior court of the county in which the principal office of the domestic company is located to appraise the fair value of the shares as of the date of the meeting of shareholders of the domestic company at which the plan of exchange was approved by the shareholders and payment of the appraised value of the shares shall be made by the domestic company or, if the plan of exchange so specifies, the acquiring corporation within sixty (60) days after the entry of the judgment or order finding the appraised value upon the surrender of the certificate or certificates representing the shares. The practice, procedure, and judgment in the circuit or superior court upon the petition is the same, so far as practical, as that under IC 32-24. The judgment of the circuit or superior court is final. All shares acquired by the domestic company upon payment of the value of the shares shall be canceled by the board of directors of the domestic company upon the plan of exchange becoming effective or at any time after the plan becomes effective and the capital stock of the domestic company shall be decreased in accordance with IC 27-1-8-12. If the plan of exchange does not become effective, the right of shareholders or transferees to be paid the fair value of their shares under this subsection shall cease, and their status shall be the same as that of shareholders who voted in favor of the plan. If a shareholder or the shareholder's transferee with respect to any share or shares for which objection and demand has been made:
(1) withdraws the objection and demand in the manner provided by this subsection;
(2) fails to submit a certificate or certificates at the time and in the manner required by this subsection;
(3) does not file a petition for the determination of fair value within the time and in the manner provided in this subsection and neither the domestic company nor the acquiring corporation files a petition for such determination; or
(4) is adjudged by a court of competent jurisdiction not to be entitled to the relief provided by this subsection;
the right of the shareholder or the shareholder's transferee to be paid the fair value of the share or shares under this subsection shall cease, and the shareholder's status with respect to the share or shares is the same as that of a shareholder who voted in favor of the plan.
(Formerly: Acts 1967, c.61, s.3.) As amended by P.L.252-1985, SEC.140; P.L.7-1987, SEC.143; P.L.2-2002, SEC.82.

IC 27-3-1-4
Filing; time plan becomes effective
Sec. 4. Not earlier than thirty-one (31) days after the date of the

meeting of shareholders of the domestic company at which the plan of exchange was approved by such shareholders, a certificate setting forth the plan of exchange, the manner of the approval thereof by the directors of the acquiring corporation and the domestic company and the manner of its adoption and the vote by which adopted by the shareholders of the domestic company or setting forth that the plan of exchange has been abandoned shall be signed on behalf of each such corporation by its president or a vice-president and shall then be presented in triplicate to the department at its office for filing. The department shall file one (1) copy of such certificate in its offices and shall deliver copies bearing the date and time of filing endorsed thereon to the domestic company and the acquiring corporation. Upon the filing of such certificate, the plan of exchange and the issuance and exchange provided for therein shall become effective, unless a later date and time is specified in the plan of exchange, in which event the plan of exchange and the issuance and exchange provided for therein shall become effective upon such later date and time.
(Formerly: Acts 1967, c.61, s.4.)

IC 27-3-1-5
Vesting of title to shares without physical transfer or deposit of certificates; rights represented by outstanding certificates
Sec. 5. (a) Upon the plan of exchange becoming effective, the exchange provided for therein shall be deemed to have been consummated, each shareholder of the domestic company shall cease to be a shareholder of such company, the ownership of all shares of the issued and outstanding stock of the domestic company, except shares payment of the value of which is required to be made by the domestic company or the acquiring corporation pursuant to section 3 of this chapter, shall vest in the acquiring corporation automatically without any physical transfer or deposit of certificates representing such shares, and all shares payment of the value of which is required to be made by the domestic company or the acquiring corporation pursuant to section 3 of this chapter shall be deemed no longer outstanding shares of the domestic company. The acquiring corporation shall thereupon become the sole shareholder of the domestic company and shall have all of the rights, privileges, immunities, and powers and, except as otherwise provided in this chapter, shall be subject to all of the duties and liabilities to the extent provided by law of a shareholder of an insurance company organized or reorganized under IC 27-1 or any statute enacted prior to March 8, 1935.
(b) Certificates representing shares of the domestic company prior to the plan of exchange becoming effective, except certificates representing shares payment of the value of which is required to be made pursuant to section 3 of this chapter and bearing a notation thereon that objection and demand pursuant to such section have been made, shall, after the plan of exchange becomes effective, represent: (i) shares of the issued and outstanding capital stock or other securities issued by the acquiring corporation; and
(ii) the right, if any, to receive such cash or other consideration upon such terms as shall be specified in the plan of exchange;
provided, that the plan of exchange may specify that all certificates representing shares of stock of the domestic company, except certificates representing shares payment of the value of which is required to be made pursuant to section 3 of this chapter, shall after the plan of exchange becomes effective represent only the right to receive shares of stock or other securities issued by the acquiring corporation or cash or other consideration or any combination thereof upon such terms as shall be specified in the plan of exchange. Certificates representing shares of the domestic company with respect to which an objection and demand have been made pursuant to section 3 of this chapter and bearing a notation thereon that such objection and demand have been made, shall, after the plan of exchange becomes effective, represent only the right to receive payment therefor, subject to the provisions of this chapter.
(Formerly: Acts 1967, c.61, s.5.) As amended by P.L.252-1985, SEC.141.

IC 27-3-1-6
Effect of acquisition on insurance business conducted
Sec. 6. Nothing contained in this chapter shall be construed to authorize any insurance company to engage in any kind or kinds of insurance business not authorized by its articles of incorporation, or to authorize any acquiring corporation which is not an insurance company to engage directly in the business of insurance. Subsequent to the effective date of the plan of exchange, the insurance department, pursuant to the authority vested in it by IC 27-1-3-7 and IC 27-1-3.1 and having regard to the findings stated in section 3(b) of this chapter, shall have the authority to require that the affairs of the domestic company be conducted in such manner as to assure the continuing safe conduct and transaction of the domestic company's business of insurance.
(Formerly: Acts 1967, c.61, s.7.) As amended by P.L.252-1985, SEC.142; P.L.26-1991, SEC.25.

IC 27-3-1-7
Continuation of domestic corporation and acquiring corporation as separate entities
Sec. 7. The domestic company and the acquiring corporation shall in all respects stand before the law as separate and distinct corporations, with neither of such corporations having any liability to the creditors, policyholders, if any, or shareholders of the other, any acts or omissions of the officers, directors, or shareholders of either or both of such corporations notwithstanding.
(Formerly: Acts 1967, c.61, s.8.)



CHAPTER 2. ASSESSMENT PLANS.REORGANIZATION INTO STOCK COMPANIES

IC 27-3-2-2
Notice of meeting; vote of members
Sec. 2. Before issuing any stock as provided in section 1 of this chapter, such company shall, at least four (4) weeks before the meeting provided for in this chapter, cause a printed notice of the time, place, and purpose of such meeting to be mailed to each of its members, and shall cause public notice to be given by publication thereof, at least once a week, for four (4) weeks, in a newspaper of general circulation in the county wherein is located the principal office of said company, that the proposal to issue stock in pursuance of this act, will be submitted to the members of such company at a meeting to be held at a time and place to be named in such notice. If, after due mailing and publication of such notice, two-thirds (2/3) of all the members (present at such meeting), either in person or by proxy, shall vote in favor of a proposal to issue stock as aforesaid, then the authority conferred by section 1 of this chapter, shall take effect, and subscription books may be opened.
(Formerly: Acts 1895, c.158, s.2.) As amended by P.L.252-1985, SEC.143.

IC 27-3-2-3
Subscription rights
Sec. 3. Every person who is a member of such company on the day of such meeting shall, for thirty (30) days after the opening of subscription books as aforesaid, be entitled to subscribe to that proportionate number of shares of the capital stock, agreed upon to be issued, which the premium note or notes owing by such member and held by such company on unexpired policies, in force on the day of such meeting aforesaid, shall bear to the entire amount of such notes then held by such company, and upon the payment of such subscription, said note or notes shall be canceled and delivered to such members. If at the end of thirty (30) days from the opening of subscription books, the full amount of the capital stock designated

has not been subscribed under the provisions of this section, then other subscriptions may be received, to be paid for as the directors of said company may require within eighteen (18) months.
(Formerly: Acts 1895, c.158, s.3.)

IC 27-3-2-4
By-laws; directors
Sec. 4. When all the stock shall have been subscribed as aforesaid, the stockholders shall adopt by-laws for the government of such company not inconsistent with the laws of the state of Indiana, naming therein the number of directors, which shall not be less than seven (7) nor more than thirteen (13), who shall manage the affairs of said company, and shall at once elect the new directors for the ensuing year, a majority of whom shall constitute a quorum for the transaction of business.
(Formerly: Acts 1895, c.158, s.4.)

IC 27-3-2-5
Certificate of incorporation; body corporate; deposit of securities; change of deposited securities
Sec. 5. And thereupon, when all of said stock shall have been subscribed, a statement shall be filed with the secretary of state, and that officer shall give to such company a certificate of incorporation under his seal of office, declaring the corporate name of such company, the amount of capital stock, and the amount of securities deposited with the auditor of state, as hereinafter provided, the names of the directors who are to conduct the business of the company for the first year, and henceforth upon the payment to such officer of the fee provided by law to be paid for the incorporation of joint stock companies; and said company shall then become a body corporate, with the power and authority to sue and be sued as such, in any proper court, and such company may carry on the business of insuring property against loss or damage by fire, in a manner not inconsistent with the laws of this state, as a stock company: Provided, however, That before such company shall issue any policies of insurance, such company shall deposit in the office of the auditor of state of Indiana, stocks, bonds or notes to be approved by said auditor, to the amount of twenty-five per cent (25%) of the capital stock of said company, the interest on which is to be paid to said company: Provided, That the securities so held may be replaced by other securities to be first approved by said auditor, when by reason of their maturity or other good cause, it shall seem necessary or proper for the best interest of such company to replace them.
(Formerly: Acts 1895, c.158, s.5.)

IC 27-3-2-6
Officers; election; bond
Sec. 6. Said directors shall, upon the receipt by the company of said certificate of incorporation, immediately elect a president, vice-president, secretary and treasurer from their number, who shall

be sworn to perform faithfully the duties of their respective offices, and who shall give bond for a sum and in a manner to be prescribed in the by-laws of such company.
(Formerly: Acts 1895, c.158, s.6.)

IC 27-3-2-7
Option to discontinue writing insurance on mutual or assessment plan
Sec. 7. It shall not be obligatory upon any company, after the issuing of stock as aforesaid, to accept applications for insurance upon the mutual or assessment plan.
(Formerly: Acts 1895, c.158, s.7.)

IC 27-3-2-8
Treatment of assets
Sec. 8. No part of the assets now possessed by such company, or that shall be possessed at the time of the meeting at which it is determined to issue stock, or which may be acquired in the interim, shall be divided among the members of such company, or be expended, except for the ordinary disbursements of such company made in the usual course of its business, including losses incurred upon its policies, but such assets shall remain and constitute as heretofore a fund in the hands of such company for the security of the holders of its policies.
(Formerly: Acts 1895, c.158, s.8.)

IC 27-3-2-9
Annual report
Sec. 9. Such company shall, by its board of directors make a report, upon the first day of January of each year, of the condition of stock, showing the amount of capital stock, the number and amount of policies issued, the nature and kind of risks taken, the losses sustained, and the assets of every nature on hand or belonging to the company, which report shall be signed and sworn to by a majority of the directors of such company and published in a newspaper of general circulation in the county in which the company shall have its principal office.
(Formerly: Acts 1895, c.158, s.9.)



CHAPTER 3. ACQUISITION OF CERTAIN MINORITY INTERESTS IN SUBSIDIARY DOMESTIC STOCK INSURANCE COMPANIES

IC 27-3-3-2
Manner of acquisition
Sec. 2. Any parent corporation may acquire all of the issued and outstanding voting stock of its subsidiary insurer not owned by the parent corporation in exchange for shares or other securities of the parent corporation, or cash, other consideration, or any combination of the foregoing, in the manner provided in this section. The board of directors of the parent corporation, by resolution approved by a majority of the whole board, shall adopt a plan of acquisition setting forth:
(1) the name of the subsidiary insurer;
(2) the designation and a description of the voting rights of each class, and any series thereof, of voting stock of the subsidiary insurer;
(3) the total number of issued and outstanding shares of each class, and any series thereof, of voting stock of the subsidiary insurer, the number of such shares owned by the parent corporation and, if either of the foregoing is subject to change prior to the proposed acquisition, the manner in which any change may occur;
(4) the terms and conditions of the acquisition, including the consideration to be paid and the proposed effective date of acquisition, and a statement clearly describing the rights of shareholders dissenting from the plan of acquisition;
(5) if the parent corporation is not authorized to do business in

this state, its consent to the enforcement against it in this state of the rights of shareholders pursuant to the plan of acquisition or the rights of shareholders dissenting from that plan, and a designation of the commissioner as the agent upon whom process may be served against the parent corporation in any action or proceeding to enforce those rights; and
(6) such other provisions with respect to the acquisition as the board of directors of the parent corporation deems necessary or appropriate.
(b) Upon adoption of a plan of acquisition, the parent corporation shall submit that plan to the commissioner in duplicate, certified by the secretary or an assistant secretary of the parent corporation as having been adopted in accordance with the provisions of this chapter. Within thirty (30) days from the date the plan is submitted to the commissioner, he shall endorse his approval or disapproval and the date thereof on both copies of the plan, file one (1) copy of the plan in his offices, and deliver the other copy to the parent corporation. No plan of acquisition shall take effect unless the approval of the commissioner has been obtained. The commissioner shall approve the plan of acquisition if he is satisfied that the plan complies with this chapter and that the terms and conditions of the plan of acquisition are fair and reasonable. If the commissioner disapproves the plan, he shall advise the parent corporation in writing of the reasons for his disapproval. The commissioner's disapproval of a plan of acquisition shall be subject to judicial review upon the petition of the parent corporation in accordance, so far as practical, with IC 4-21.5-5.
(c) If the commissioner approves the plan of acquisition, and if the plan has not been abandoned, the parent corporation shall deliver a copy of the plan or a summary thereof approved by the commissioner to each person who, as of the date of delivery, is a holder of record of voting stock to be acquired pursuant to the plan. Delivery shall be made either in person or by depositing a copy of the plan or an approved summary thereof in the United States mails, postage prepaid, addressed to the shareholder at his address of record as furnished by the subsidiary insurer or its transfer agent. The parent corporation shall thereafter file with the commissioner an affidavit of its secretary or assistant secretary setting forth that the delivery was made and the date of delivery.
(d) Notwithstanding approval by the commissioner of the plan of acquisition or delivery of the plan or of an approved summary thereof to shareholders, the plan of acquisition may be abandoned at any time prior to the proposed effective date of acquisition pursuant to a provision for abandonment, if any, contained in the plan.
(e) Upon compliance with the requirements of this section and if the plan of acquisition has not been abandoned, ownership of the voting stock to be acquired pursuant to the plan shall automatically vest in the parent corporation on the date of acquisition proposed in the plan, without any physical transfer or deposit of certificates representing that voting stock, and the parent corporation shall be

entitled to have new certificates therefor registered in its name. Shareholders whose voting stock is so acquired shall cease to be shareholders and shall have only the right to receive the consideration to be paid in exchange for their voting stock pursuant to the plan of acquisition.
(Formerly: Acts 1973, P.L.278, SEC.1.) As amended by P.L.7-1987, SEC.144.

IC 27-3-3-3
Dissent and demand by subsidiary stockholder; withdrawal; notice and offer; acceptance; appraisal; procedure
Sec. 3. Within thirty (30) days after delivery of the plan of acquisition or an approved summary thereof to shareholders as hereinabove provided, any shareholder of the subsidiary insurer may notify the subsidiary insurer in writing of his dissent from the plan and of his demand for payment of fair value of his voting stock, and, if the acquisition proposed in the plan is effected, the subsidiary insurer shall pay to each dissenting shareholder, upon surrender of the certificate or certificates representing the affected voting stock, the fair value thereof as of the day prior to the date on which the plan of acquisition was adopted by the board of directors of the parent corporation, excluding any appreciation or depreciation in anticipation of, or resulting from, that corporate action. Dissent and demand under this section shall be accompanied by the certificate or certificates representing the dissenting shareholder's voting stock for notation thereon that dissent and demand have been made, unless a court of competent jurisdiction, for good and sufficient cause shown, shall otherwise direct. Dissent and demand shall only be made jointly by holders of voting stock jointly held. Any shareholder failing to make the dissent and demand accompanied by certificates representing his voting stock within the thirty (30) day period shall be bound by the terms and conditions of the plan of acquisition. Any shareholder making dissent and demand accompanied by certificates representing his voting stock shall thereafter have no rights with respect to that voting stock except the right to receive payment therefor under this section, and a transferee of voting stock shall acquire by the transfer no rights other than those which the original dissenting shareholder had after making dissent and demand.
No dissent and demand may be withdrawn unless the president or a vice-president of the subsidiary insurer shall consent thereto in writing. If, however, dissent and demand is withdrawn upon such consent, or if the plan of acquisition is abandoned, or if a dissenting shareholder fails to submit for notation or surrender for payment the certificate or certificates representing his voting stock at the time and in the manner required by this section, or if a dissenting shareholder does not file a petition for a determination of fair value of his voting stock within the time and in the manner provided in this section and the subsidiary insurer does not file a petition for such determination, or if a court of competent jurisdiction determines that a dissenting shareholder is not entitled to the relief provided by this section, then

the right of the dissenting shareholder to be paid the fair value of his voting stock shall cease and his status and rights shall be the same as a shareholder failing to make dissent and demand, without prejudice to any corporate proceedings which may have been taken during the interim.
Within sixty (60) days after the acquisition proposed in the plan is effected, the subsidiary insurer shall give written notice thereof to each shareholder who has made dissent and demand as in this section provided, and shall make a written offer to each such dissenting shareholder to pay for his voting stock a specified price deemed by the subsidiary insurer to be the fair value thereof. This notice and offer shall be made when deposited in the United States mails, postage prepaid, addressed to the dissenting shareholder at his address of record. If the offer is accepted in writing by the dissenting shareholder, the subsidiary insurer shall pay the specified price to the dissenting shareholder upon surrender of the certificate or certificates representing his voting stock. Upon such payment the dissenting shareholder shall cease to have any interest in such voting stock and such voting stock shall be retired by the subsidiary insurer pursuant to IC 1971, 27-1-8-12.
If within thirty (30) days after the date of the mailing of the written offer the subsidiary insurer and a dissenting shareholder do not agree in writing upon the fair value, the subsidiary insurer or the dissenting shareholder may, within ninety (90) days after the date of the mailing of the written offer, petition the circuit or superior court of the county in which the principal office of the subsidiary insurer is located to appraise the fair value of the voting stock as of the day prior to the date on which the plan of acquisition was adopted by the board of directors of the parent corporation, excluding any appreciation or depreciation in anticipation of, or resulting from, that corporate action. If more than one (1) petition is filed, the petitions may be consolidated or joint hearings may be held thereon. The practice, procedure and judgment in the circuit or superior court shall be the same, so far as practical, as that under the eminent domain laws in this state. The judgment of the circuit or superior court shall be final. A judgment shall be payable only upon and concurrently with the surrender by such dissenting shareholder to the subsidiary insurer of the certificate or certificates representing the voting stock. Upon payment of the judgment, the dissenting shareholder shall cease to have any interest in the voting stock and such voting stock shall be retired by the subsidiary insurer pursuant to IC 1971, 27-1-8-12.
This section shall provide the exclusive method for dissenting from a plan of acquisition effected pursuant to this chapter and demanding payment of fair value of the voting stock acquired or to be acquired under such a plan.
(Formerly: Acts 1973, P.L.278, SEC.1.)

IC 27-3-3-4
Parent and subsidiary as separate corporations Sec. 4. Notwithstanding a plan of acquisition effected pursuant to this chapter, the parent corporation and its subsidiary insurer shall in all respects stand before the law as separate and distinct corporations, with neither of the corporations having any liability to the creditors, policyholders, if any, or shareholders of the other, notwithstanding any actions or omissions of the officers, directors, or shareholders of either or both of the corporations.
(Formerly: Acts 1973, P.L.278, SEC.1.)

IC 27-3-3-5
Application of chapter
Sec. 5. The method authorized by this chapter for acquiring voting stock of a subsidiary insurer is not exclusive, but is in addition to any other lawful method for the acquisition of such voting stock.
(Formerly: Acts 1973, P.L.278, SEC.1.)






ARTICLE 4. UNFAIR COMPETITION; UNAUTHORIZED INSURERS; FOREIGN INSURERS

CHAPTER 1. UNFAIR COMPETITION; UNFAIR OR DECEPTIVE ACTS AND PRACTICES

IC 27-4-1-2
Definitions
Sec. 2. When and as used in this chapter:
(a) The term "person" shall mean any individual, corporation, company including any farm mutual insurance company, association, partnership, firm, reciprocal exchange, inter-insurer, Lloyds insurers, society, fraternal benefit society, lodge, order, council, corps, and any other association or legal entity, engaged in the business of insurance, including but not in limitation of the foregoing, insurance producers, brokers, solicitors, advisors, auditors, and adjusters.
(b) "Department" shall mean the department of insurance of this state created and defined as a department in the state government of the state of Indiana by IC 27-1.
(c) "Commissioner" shall mean the insurance commissioner of this state appointed pursuant to, and on and in whom the powers, duties, management, and control of the department are conferred and vested by, the provisions of IC 27-1.
(Formerly: Acts 1947, c.112, s.2.) As amended by P.L.252-1985, SEC.145; P.L.129-2003, SEC.7; P.L.178-2003, SEC.34.

IC 27-4-1-3
Prohibited use of unfair methods of competition and deceptive acts or practices
Sec. 3. No person shall engage in this state in any trade practice which is defined in this chapter or determined pursuant to this chapter as an unfair method of competition or as an unfair or deceptive act or practice in the business of insurance as defined in IC 27-1-2-3.
(Formerly: Acts 1947, c.112, s.3.) As amended by P.L.252-1985, SEC.146.
IC 27-4-1-4
Enumeration of unfair methods of competition and deceptive acts and practices
Sec. 4. (a) The following are hereby defined as unfair methods of competition and unfair and deceptive acts and practices in the business of insurance:
(1) Making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, or statement:
(A) misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon;
(B) making any false or misleading statement as to the dividends or share of surplus previously paid on similar policies;
(C) making any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates;
(D) using any name or title of any policy or class of policies misrepresenting the true nature thereof; or
(E) making any misrepresentation to any policyholder insured in any company for the purpose of inducing or tending to induce such policyholder to lapse, forfeit, or surrender the policyholder's insurance.
(2) Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to any person in the conduct of the person's insurance business, which is untrue, deceptive, or misleading.
(3) Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article, or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance.
(4) Entering into any agreement to commit, or individually or by a concerted action committing any act of boycott, coercion, or intimidation resulting or tending to result in unreasonable restraint of, or a monopoly in, the business of insurance.
(5) Filing with any supervisory or other public official, or making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false

statement of financial condition of an insurer with intent to deceive. Making any false entry in any book, report, or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to which such insurer is required by law to report, or which has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report, or statement of such insurer.
(6) Issuing or delivering or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance.
(7) Making or permitting any of the following:
(A) Unfair discrimination between individuals of the same class and equal expectation of life in the rates or assessments charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract. However, in determining the class, consideration may be given to the nature of the risk, plan of insurance, the actual or expected expense of conducting the business, or any other relevant factor.
(B) Unfair discrimination between individuals of the same class involving essentially the same hazards in the amount of premium, policy fees, assessments, or rates charged or made for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever. However, in determining the class, consideration may be given to the nature of the risk, the plan of insurance, the actual or expected expense of conducting the business, or any other relevant factor.
(C) Excessive or inadequate charges for premiums, policy fees, assessments, or rates, or making or permitting any unfair discrimination between persons of the same class involving essentially the same hazards, in the amount of premiums, policy fees, assessments, or rates charged or made for:
(i) policies or contracts of reinsurance or joint reinsurance, or abstract and title insurance;
(ii) policies or contracts of insurance against loss or damage to aircraft, or against liability arising out of the ownership, maintenance, or use of any aircraft, or of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine,

insurance; or
(iii) policies or contracts of any other kind or kinds of insurance whatsoever.
However, nothing contained in clause (C) shall be construed to apply to any of the kinds of insurance referred to in clauses (A) and (B) nor to reinsurance in relation to such kinds of insurance. Nothing in clause (A), (B), or (C) shall be construed as making or permitting any excessive, inadequate, or unfairly discriminatory charge or rate or any charge or rate determined by the department or commissioner to meet the requirements of any other insurance rate regulatory law of this state.
(8) Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract or policy of insurance of any kind or kinds whatsoever, including but not in limitation, life annuities, or agreement as to such contract or policy other than as plainly expressed in such contract or policy issued thereon, or paying or allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance, or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends, savings, or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract or policy; or giving, or selling, or purchasing or offering to give, sell, or purchase as inducement to such insurance or annuity or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, limited liability company, or partnership, or any dividends, savings, or profits accrued thereon, or anything of value whatsoever not specified in the contract. Nothing in this subdivision and subdivision (7) shall be construed as including within the definition of discrimination or rebates any of the following practices:
(A) Paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, so long as any such bonuses or abatement of premiums are fair and equitable to policyholders and for the best interests of the company and its policyholders.
(B) In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense.
(C) Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first year or of any subsequent year of insurance thereunder, which may be made retroactive only for such policy year.
(D) Paying by an insurer or insurance producer thereof duly licensed as such under the laws of this state of money,

commission, or brokerage, or giving or allowing by an insurer or such licensed insurance producer thereof anything of value, for or on account of the solicitation or negotiation of policies or other contracts of any kind or kinds, to a broker, an insurance producer, or a solicitor duly licensed under the laws of this state, but such broker, insurance producer, or solicitor receiving such consideration shall not pay, give, or allow credit for such consideration as received in whole or in part, directly or indirectly, to the insured by way of rebate.
(9) Requiring, as a condition precedent to loaning money upon the security of a mortgage upon real property, that the owner of the property to whom the money is to be loaned negotiate any policy of insurance covering such real property through a particular insurance producer or broker or brokers. However, this subdivision shall not prevent the exercise by any lender of the lender's right to approve or disapprove of the insurance company selected by the borrower to underwrite the insurance.
(10) Entering into any contract, combination in the form of a trust or otherwise, or conspiracy in restraint of commerce in the business of insurance.
(11) Monopolizing or attempting to monopolize or combining or conspiring with any other person or persons to monopolize any part of commerce in the business of insurance. However, participation as a member, director, or officer in the activities of any nonprofit organization of insurance producers or other workers in the insurance business shall not be interpreted, in itself, to constitute a combination in restraint of trade or as combining to create a monopoly as provided in this subdivision and subdivision (10). The enumeration in this chapter of specific unfair methods of competition and unfair or deceptive acts and practices in the business of insurance is not exclusive or restrictive or intended to limit the powers of the commissioner or department or of any court of review under section 8 of this chapter.
(12) Requiring as a condition precedent to the sale of real or personal property under any contract of sale, conditional sales contract, or other similar instrument or upon the security of a chattel mortgage, that the buyer of such property negotiate any policy of insurance covering such property through a particular insurance company, insurance producer, or broker or brokers. However, this subdivision shall not prevent the exercise by any seller of such property or the one making a loan thereon of the right to approve or disapprove of the insurance company selected by the buyer to underwrite the insurance.
(13) Issuing, offering, or participating in a plan to issue or offer, any policy or certificate of insurance of any kind or character as an inducement to the purchase of any property, real, personal, or mixed, or services of any kind, where a charge to the insured is not made for and on account of such policy or certificate of

insurance. However, this subdivision shall not apply to any of the following:
(A) Insurance issued to credit unions or members of credit unions in connection with the purchase of shares in such credit unions.
(B) Insurance employed as a means of guaranteeing the performance of goods and designed to benefit the purchasers or users of such goods.
(C) Title insurance.
(D) Insurance written in connection with an indebtedness and intended as a means of repaying such indebtedness in the event of the death or disability of the insured.
(E) Insurance provided by or through motorists service clubs or associations.
(F) Insurance that is provided to the purchaser or holder of an air transportation ticket and that:
(i) insures against death or nonfatal injury that occurs during the flight to which the ticket relates;
(ii) insures against personal injury or property damage that occurs during travel to or from the airport in a common carrier immediately before or after the flight;
(iii) insures against baggage loss during the flight to which the ticket relates; or
(iv) insures against a flight cancellation to which the ticket relates.
(14) Refusing, because of the for-profit status of a hospital or medical facility, to make payments otherwise required to be made under a contract or policy of insurance for charges incurred by an insured in such a for-profit hospital or other for-profit medical facility licensed by the state department of health.
(15) Refusing to insure an individual, refusing to continue to issue insurance to an individual, limiting the amount, extent, or kind of coverage available to an individual, or charging an individual a different rate for the same coverage, solely because of that individual's blindness or partial blindness, except where the refusal, limitation, or rate differential is based on sound actuarial principles or is related to actual or reasonably anticipated experience.
(16) Committing or performing, with such frequency as to indicate a general practice, unfair claim settlement practices (as defined in section 4.5 of this chapter).
(17) Between policy renewal dates, unilaterally canceling an individual's coverage under an individual or group health insurance policy solely because of the individual's medical or physical condition.
(18) Using a policy form or rider that would permit a cancellation of coverage as described in subdivision (17).
(19) Violating IC 27-1-22-25, IC 27-1-22-26, or IC 27-1-22-26.1 concerning motor vehicle insurance rates. (20) Violating IC 27-8-21-2 concerning advertisements referring to interest rate guarantees.
(21) Violating IC 27-8-24.3 concerning insurance and health plan coverage for victims of abuse.
(22) Violating IC 27-8-26 concerning genetic screening or testing.
(23) Violating IC 27-1-15.6-3(b) concerning licensure of insurance producers.
(24) Violating IC 27-1-38 concerning depository institutions.
(25) Violating IC 27-8-28-17(c) or IC 27-13-10-8(c) concerning the resolution of an appealed grievance decision.
(26) Violating IC 27-8-5-2.5(e) through IC 27-8-5-2.5(j) (expired July 1, 2007, and removed) or IC 27-8-5-19.2 (expired July 1, 2007, and repealed).
(27) Violating IC 27-2-21 concerning use of credit information.
(28) Violating IC 27-4-9-3 concerning recommendations to consumers.
(29) Engaging in dishonest or predatory insurance practices in marketing or sales of insurance to members of the United States Armed Forces as:
(A) described in the federal Military Personnel Financial Services Protection Act, P.L.109-290; or
(B) defined in rules adopted under subsection (b).
(30) Violating IC 27-8-19.8-20.1 concerning stranger originated life insurance.
(31) Violating IC 27-2-22 concerning retained asset accounts.
(b) Except with respect to federal insurance programs under Subchapter III of Chapter 19 of Title 38 of the United States Code, the commissioner may, consistent with the federal Military Personnel Financial Services Protection Act (P.L.109-290), adopt rules under IC 4-22-2 to:
(1) define; and
(2) while the members are on a United States military installation or elsewhere in Indiana, protect members of the United States Armed Forces from;
dishonest or predatory insurance practices.
(Formerly: Acts 1947, c.112, s.4; Acts 1955, c.10, s.1; Acts 1971, P.L.389, SEC.1; Acts 1974, P.L.124, SEC.1.) As amended by Acts 1981, P.L.247, SEC.1; P.L.259-1983, SEC.1; P.L.271-1987, SEC.5; P.L.5-1988, SEC.144; P.L.160-1988, SEC.1; P.L.2-1992, SEC.783; P.L.122-1992, SEC.2; P.L.8-1993, SEC.417; P.L.8-1993, SEC.418; P.L.225-1993, SEC.1; P.L.223-1993, SEC.6; P.L.1-1994, SEC.134; P.L.133-1994, SEC.1; P.L.116-1994, SEC.49; P.L.2-1995, SEC.104; P.L.188-1996, SEC.1; P.L.185-1996, SEC.10; P.L.150-1997, SEC.2; P.L.132-2001, SEC.8; P.L.130-2002, SEC.3; P.L.178-2003, SEC.35; P.L.201-2003, SEC.2; P.L.211-2003, SEC.1; P.L.97-2004, SEC.97; P.L.39-2005, SEC.2; P.L.138-2005, SEC.1; P.L.1-2006, SEC.487; P.L.131-2007, SEC.1; P.L.3-2008, SEC.211; P.L.112-2008, SEC.2; P.L.1-2009, SEC.146; P.L.67-2011, SEC.2.
IC 27-4-1-4.5
Enumeration of unfair claim settlement practices
Sec. 4.5. The following are unfair claim settlement practices:
(1) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue.
(2) Failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies.
(3) Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies.
(4) Refusing to pay claims without conducting a reasonable investigation based upon all available information.
(5) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed.
(6) Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear.
(7) Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds.
(8) Attempting to settle a claim for less than the amount to which a reasonable individual would have believed the individual was entitled by reference to written or printed advertising material accompanying or made part of an application.
(9) Attempting to settle claims on the basis of an application that was altered without notice to or knowledge or consent of the insured.
(10) Making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which the payments are being made.
(11) Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration.
(12) Delaying the investigation or payment of claims by requiring an insured, a claimant, or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information.
(13) Failing to promptly settle claims, where liability has become reasonably clear, under one (1) portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage.
(14) Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a

compromise settlement.
(15) In negotiations concerning liability insurance claims, ascribing a percentage of fault to a person seeking to recover from an insured party, in spite of an obvious absence of fault on the part of that person.
(16) The unfair claims settlement practices defined in IC 27-4-1.5.
As added by P.L.259-1983, SEC.2. Amended by P.L.271-1987, SEC.6; P.L.194-1991, SEC.1; P.L.203-2001, SEC.7.

IC 27-4-1-5
Statement of charges; notice and hearing; intervention
Sec. 5. (a) Whenever the commissioner shall have reason to believe that any such person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice defined in section 4 of this chapter and that a proceeding by him in respect thereto would be to the interest of the public, he shall issue and cause to be served upon such person a statement of the charges in that respect and a notice in writing of a hearing thereon to be held under IC 4-21.5-3.
(b) Whenever the hearing involves the claim, averment, or complaint of, or made by, a person who is not an investigator, deputy, examiner, or other employee of the department, a copy of the substance of such claim, averment, or complaint shall be included in or exhibited with such notice. The commissioner and department shall afford all interested persons or parties the right and opportunity for the settlement or adjustment of all claims, controversies, and issues when such persons or parties shall join in a request in writing for such opportunity.
(Formerly: Acts 1947, c.112, s.5.) As amended by P.L.252-1985, SEC.147; P.L.7-1987, SEC.145.

IC 27-4-1-5.5
Repealed
(Repealed by P.L.1-1991, SEC.165.)

IC 27-4-1-5.6
Unfair claim settlement practice complaint; response; investigation; report; notice of remedies
Sec. 5.6. (a) A person who believes the person has been adversely affected by an unfair claim settlement practice under section 4.5 of this chapter may file a complaint with the commissioner. If the commissioner believes an unfair claim settlement practice has occurred, the commissioner shall, within ten (10) business days from the date of receipt of a written complaint, deliver a copy of the complaint to the insurer and shall respond in writing to the complaining party, at the address provided in the complaint, advising the party of the following:
(1) The specific action taken by the department on the complaint. (2) Any further investigations or other actions that are intended by the department.
(b) An insurer who receives a written notice of complaint under subsection (a) shall promptly conduct an investigation of the matters alleged in the complaint. Within twenty (20) business days from the date of receipt of the complaint, the insurer shall provide to the commissioner and the complaining party a written report containing the following information:
(1) The specific reasons for actions taken by the insurer with respect to the claim.
(2) The specific reasons for any inaction by the insurer with respect to the claim.
(3) If the claim has not been settled, a good faith estimate of the time required for settlement.
(c) An insurer who commits an unfair claims settlement practice or who fails to comply with this section is subject to action by the commissioner under section 6 of this chapter.
(d) Each insurer shall provide to each current policyholder a one (1) time written notice of the remedies provided under this section. Future policyholders shall be notified by the insurer at the time the insurance policy is issued.
As added by P.L.1-1991, SEC.166.

IC 27-4-1-6
Cease and desist order; penalties
Sec. 6. (a) If after a hearing under IC 4-21.5-3, the commissioner determines that the method of competition or the act or practice in question is defined in section 4 of this chapter and that the person complained of has engaged in such method of competition, act, or practice in violation of this chapter, he shall reduce his findings to writing and shall issue and cause to be served on the person charged with the violation an order requiring such person to cease and desist from such method of competition, act, or practice, and the commissioner may at his discretion order one (1) or more of the following:
(1) Payment of a civil penalty of not more than twenty-five thousand dollars ($25,000) for each act or violation. If the person knew or reasonably should have known that he was in violation of this chapter, the penalty may be not more than fifty thousand dollars ($50,000) for each act or violation.
(2) Suspension or revocation of the person's license, or certificate of authority, if he knew or reasonably should have known he was in violation of this chapter.
(b) In determining the amount of a civil penalty under subsection (a)(1), the commissioner shall consider the remediation efforts undertaken by the person.
(c) All civil penalties imposed and collected under this section shall be deposited in the state general fund.
(Formerly: Acts 1947, c.112, s.6.) As amended by P.L.259-1983, SEC.3; P.L.7-1987, SEC.146; P.L.121-1990, SEC.4; P.L.149-1990,

SEC.2; P.L.203-2001, SEC.8.

IC 27-4-1-7
Judicial review; civil enforcement orders
Sec. 7. (a) Any person required by an order of the commissioner under section 6 of this chapter to cease and desist from engaging in any unfair method of competition or any unfair or deceptive act or practice defined in section 4 of this chapter may obtain judicial review of such order under IC 4-21.5-5.
(b) The commissioner may file a petition for civil enforcement of an order under IC 4-21.5-6.
(Formerly: Acts 1947, c.112, s.7.) As amended by P.L.252-1985, SEC.148; P.L.7-1987, SEC.147.

IC 27-4-1-8
Determination of additional methods of unfair competition or deceptive acts or practices; notice and hearing
Sec. 8. Whenever the commissioner shall have reason to believe that any person engaged in the business of insurance is engaging in this state in any method of competition or in any act or practice in the conduct of such business which is not defined in section 4 of this chapter, that such method of competition is unfair, or that such act or practice is unfair or deceptive, and that a proceeding by him in respect thereto would be to the interest of the public, he may issue and cause to be served upon such person a statement of the charges in that respect and a notice of a hearing thereon. Each such hearing shall be conducted under IC 4-21.5-3 in the same manner as the hearings provided for in section 5 of this chapter.
(Formerly: Acts 1947, c.112, s.8.) As amended by P.L.252-1985, SEC.149; P.L.7-1987, SEC.148.

IC 27-4-1-9
Judicial review
Sec. 9. Any party to a proceeding under this chapter, including any intervenor, may obtain judicial review under IC 4-21.5-5.
(Formerly: Acts 1947, c.112, s.9.) As amended by P.L.252-1985, SEC.150; P.L.7-1987, SEC.149.

IC 27-4-1-10
Application of other laws
Sec. 10. No order of the commissioner under this chapter or judgment of a court to enforce the same shall in any way relieve or absolve any person affected by such order from any liability under any other statute of this state.
(Formerly: Acts 1947, c.112, s.10.) As amended by P.L.252-1985, SEC.151.

IC 27-4-1-11
Foreign or alien insurer's unfair competition or unfair or deceptive practice by periodical or radio; notice to supervisory official of

domiciliary state
Sec. 11. If any foreign or alien insurer engages in this state in an unfair method of competition or in an unfair or deceptive practice as defined in section 4(1) or 4(2) of this chapter by means of any advertisement, announcement, or statement, in any magazine or other periodical publication having a general circulation in more than five (5) states, or by means of any radio broadcast to more than five (5) states, including the state of domicile of such insurer, and if the laws of the state where such insurer is domiciled make provision for enjoining of such method of competition or practice, it shall be the duty of the commissioner to advise the insurance supervisory official of such domiciliary state of the violation in order that he may take appropriate action, but the commissioner shall have no authority to proceed, with respect to such violation, under either section 5 or 8 of this chapter. For the purpose of this section the domiciliary state of an alien insurer shall be deemed to be its state of entry, or the state of the principal office in the United States.
(Formerly: Acts 1947, c.112, s.11.) As amended by P.L.252-1985, SEC.152.

IC 27-4-1-12
Violations; penalties
Sec. 12. Any person who violates a cease and desist order of the commissioner under section 6 of this chapter, or an order of the court under IC 4-21.5, after it has become final, and while such order is in effect, may, after notice and hearing under IC 4-21.5 and upon order of the commissioner, be subject at the discretion of the commissioner to one (1) or more of the following:
(1) A civil penalty of not more than twenty-five thousand dollars ($25,000) for each act or violation.
(2) Suspension or revocation of the person's license or certificate of authority.
(Formerly: Acts 1947, c.112, s.12.) As amended by P.L.259-1983, SEC.4; P.L.7-1987, SEC.150; P.L.121-1990, SEC.5; P.L.149-1990, SEC.3.

IC 27-4-1-13
Cumulative powers and remedies
Sec. 13. The powers vested in the commissioner and the department by this chapter shall be additional to any other powers to enforce any penalties or forfeitures authorized by law with respect to the methods, acts, and practices declared hereby to be unfair or deceptive.
(Formerly: Acts 1947, c.112, s.13.) As amended by P.L.252-1985, SEC.153.

IC 27-4-1-14
Repealed
(Repealed by P.L.7-1987, SEC.151.)
IC 27-4-1-15
Enforcement; additional personnel
Sec. 15. (a) For the purpose of maintaining the affirmative, active, and definite administration of the provisions of this chapter, the commissioner, with the approval of the governor, may appoint such additional actuaries, agents, deputies, examiners, assistants, stenographers, reporters, and other employees in the department as may be found necessary to carry out the provisions of this chapter. Except as otherwise provided in this chapter, such additional deputies, examiners, assistants, reporters, and employees so appointed shall be chosen for their fitness, either professional or practical, as the nature of the position may require, irrespective of their political beliefs or affiliations. The technical or professional qualifications of any applicant shall be determined by examination, professional rating, or otherwise, as the commissioner with the approval of the governor may determine. Subject to the approval of the governor and the state budget director, the salaries of such additional actuaries, agents, deputies, examiners, assistants, stenographers, reporters, and other employees shall be fixed by the commissioner. Any actuary agent, deputy, examiner, assistant, stenographer, or employee so employed may be removed at any time by the commissioner.
(b) In the absence of the commissioner, he may, by written order, designate a deputy to conduct any hearing, and, in such case, such deputy commissioner shall possess and may exercise all powers of the commissioner with respect to the matter in hearing.
(c) Neither the commissioner nor any actuary, deputy, examiner, assistant, or employee in the department shall be liable in their individual capacity, except to the state of Indiana, for any act done or omitted in connection with the performance of their respective duties under the provisions of this chapter.
(Formerly: Acts 1947, c.112, s.15.) As amended by P.L.252-1985, SEC.155.

IC 27-4-1-16
Inapplicable laws
Sec. 16. No provision of IC 4-22-2 shall be construed to apply to any hearings held or proceedings had pursuant to the provisions of this chapter.
(Formerly: Acts 1947, c.112, s.16.) As amended by P.L.252-1985, SEC.156.

IC 27-4-1-17
Construction and application
Sec. 17. (a) This chapter shall be, and shall be construed as being, in addition to IC 27-1, and in addition to IC 27-7-2, and in addition to any and all statutes supplemental to either, and in addition to any and all other laws of the state of Indiana concerning insurance or the business of insurance, whether enacted at any time in the 1947 regular session or at any preceding session of the general assembly

of the state of Indiana.
(b) Whereas certain unlawful practices are set forth in other insurance statutes of the state of Indiana which unlawful practices are similar or identical to those enumerated in section 4 of this chapter and are characterized in other insurance statutes as criminal in nature, it is deemed desirable to retain the criminal penalties imposed by other insurance statutes; for that purpose, nothing contained in this chapter shall be construed to repeal, amend, or otherwise to affect in any way IC 27-1, IC 27-7-2, or any other law of the state of Indiana concerning insurance or the business of insurance whether enacted at any time in the 1947 regular session or at any preceding session of the general assembly of the state of Indiana, it being the intent of this chapter to provide additional administrative remedies for the purpose of controlling unfair methods of competition and unfair and deceptive acts and practices in and affecting the business of insurance.
(c) Nothing in this chapter shall be construed as exempting or excepting from the provisions of this chapter any person engaged in the business of insurance in this state, except as in this chapter otherwise expressly provided.
(Formerly: Acts 1947, c.112, s.18.) As amended by P.L.252-1985, SEC.157.

IC 27-4-1-18
Causes of action created
Sec. 18. This article does not create a cause of action other than an action by:
(1) the commissioner to enforce his order; or
(2) a person, as defined in section 1 of this chapter, to appeal an order of the commissioner.
As added by P.L.259-1983, SEC.6.

IC 27-4-1-19
Annual report of consumer complaints
Sec. 19. (a) The commissioner shall, on an annual basis and in a manner determined by the commissioner, publish figures and produce a report containing the following information:
(1) The ratio of valid consumer complaints lodged against each company weighted by the direct premiums earned in Indiana by each company.
(2) A separate listing of any company determined by the commissioner to have committed a practice that is designated an unfair claim settlement practice under section 4.5 of this chapter if the practice is committed flagrantly and in conscious disregard of section 4.5 of this chapter or if the practice is committed with a frequency that indicates a general business practice.
(3) Any enforcement action taken by the commissioner as a result of a practice described in subdivision (2).
(b) The commissioner shall provide a copy of the report required

under subsection (a) to the house of representatives and senate committees of the general assembly that are assigned responsibility for insurance issues.
As added by P.L.121-1990, SEC.6 and P.L.149-1990, SEC.4. Amended by P.L.203-2001, SEC.9.



CHAPTER 1.5. AUTO REPAIR CLAIMS SETTLEMENT

IC 27-4-1.5-1
"Body part" defined
Sec. 1. (a) As used in this chapter, "body part" means a replacement for any of the nonmechanical sheet metal or plastic parts that generally constitute the exterior of a motor vehicle.
(b) The term includes the inner and outer panels of the body of a motor vehicle.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-2
"Body shop" defined
Sec. 2. As used in this chapter, "body shop" means a business that repairs damage to the exterior of motor vehicles.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-3
"Insured" defined
Sec. 3. As used in this chapter, "insured" means a person who is entitled to the coverage provided by an insurance policy.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-4
"Insurer" defined
Sec. 4. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-2-3.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-5
"Motor vehicle" defined
Sec. 5. As used in this chapter, "motor vehicle" has the meaning set forth in IC 9-13-2-105.
As added by P.L.194-1991, SEC.2. Amended by P.L.1-1992, SEC.150.

IC 27-4-1.5-6
"New body part" defined Sec. 6. As used in this chapter, "new body part" means a body part that has not previously been attached to a motor vehicle.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-7
"Used body part" defined
Sec. 7. As used in this chapter, "used body part" means a body part that has previously been attached to a motor vehicle.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-8
Insurer notice to insured; body parts to be used in repair
Sec. 8. (a) An insurer that is obligated to pay at least part of the cost of repairing the exterior of a motor vehicle under an insurance policy issued by the insurer may not direct a body shop to repair the motor vehicle until the insurer has presented the insured with a written notice that meets the requirements set forth in subsections (b) and (c).
(b) An insurer described in subsection (a) shall present the insured with a written notice that does the following:
(1) Informs the insured that the insured has a right to approve the type of body parts to be used in the repair of the motor vehicle.
(2) Gives the insured an opportunity, in approving the type of body parts to be used in the repair of the motor vehicle, to select from among the following:
(A) New body parts manufactured by or for the manufacturer of the motor vehicle.
(B) New body parts that were not manufactured by or for the manufacturer of the motor vehicle.
(C) Used body parts.
(c) An insurer described in subsection (a) shall give the insured an opportunity to indicate in writing the type of body part that the insured approves for use in the repair of the motor vehicle.
(d) This section applies only in the five (5) years after the model year of the motor vehicle.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-9
Failure to give insured notice; unfair claim settlement practice
Sec. 9. An insurer that:
(1) is required to give a written notice to an insured under section 8 of this chapter concerning the repair of a motor vehicle;
(2) does not give the insured a written notice that meets the

requirements set forth in section 8(b) of this chapter; and
(3) directs a body shop to repair the motor vehicle;
commits an unfair claim settlement practice under IC 27-4-1-4.5.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-10
Failure to permit selection of body parts by insured; unfair claim settlement practice
Sec. 10. An insurer that:
(1) is subject to the requirement set forth in section 8(c) of this chapter with respect to the repair of a motor vehicle;
(2) does not satisfy this requirement; and
(3) directs a body shop to repair the motor vehicle;
commits an unfair claims settlement practice under IC 27-4-1-4.5.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-11
Direction by insurer to use different body parts from those directed by insured; unfair claims settlement practice
Sec. 11. An insurer that:
(1) under section 8(c) of this chapter gives an insured an opportunity to indicate in writing the type of body part that the insured approves for use in the repair of the motor vehicle; and
(2) directs a body shop to repair the motor vehicle using a type of body part different from the type of body part that the insured approved for use in the repair of the motor vehicle;
commits an unfair claim settlement practice under IC 27-4-1-4.5.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-12
Refusal to direct use of or pay for body parts directed by insured; unfair claim settlement practice
Sec. 12. An insurer that:
(1) under section 8(c) of this chapter gives an insured an opportunity to indicate in writing the type of body parts that the insured approves for use in the repair of a motor vehicle; and
(2) refuses to:
(A) pay for; or
(B) direct a body shop to use;
the type of body parts approved by the insured under section 8(c) of this chapter in the repair of the motor vehicle;
commits an unfair claims settlement practice under IC 27-4-1-4.5.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-13
Insurer duties performed by agent or body shop Sec. 13. An act that an insurer is required to perform under this chapter shall be considered to have been performed by the insurer if the act is performed by:
(1) an agent of the insurer; or
(2) a body shop that the insurer directs to repair a motor vehicle.
As added by P.L.194-1991, SEC.2.



CHAPTER 2. REPEALED



CHAPTER 3. RESTRICTIONS ON UNLAWFUL INSURANCE PRODUCER REPRESENTATION

IC 27-4-3-2
Insurance producer's agreement not to represent additional companies; exclusive representation of single company
Sec. 2. (a) It is unlawful for any insurance producer representing or acting for two (2) or more insurance companies writing the same class or classes, of risks to enter, either directly or indirectly, into any agreement, arrangement, contract or understanding with one (1) or more of such companies that the insurance producer will refrain from representing any other like company or companies, and it is unlawful for any such insurance company, not having a contract requiring an insurance producer to represent the insurance company alone, in any manner to require, coerce, or induce any insurance producer to refrain from representing any other like company or companies.
(b) This section does not prevent any insurance company or insurance producer from at any time entering into a bona fide contract whereby an insurance producer agrees that the insurance producer will thereafter represent a single company exclusively.
(Formerly: Acts 1937, c.46, s.2.) As amended by P.L.178-2003, SEC.37.

IC 27-4-3-3
Violations; license suspension; public hearing; appeal
Sec. 3. For violation of any provision of this chapter, the license of the offending company or insurance producer to transact the business of insurance within the state of Indiana shall be suspended for a period of three (3) years. Whenever information of any such violation shall come to the knowledge of the commissioner of insurance, the commissioner shall issue an order fixing a day certain,

not more than thirty (30) nor less than twenty (20) days from the making thereof, upon which the offender shall appear and show cause why such penalty should not be enforced, such order specifying with reasonable certainty the violation charged, and if, after hearing, the commissioner shall determine that the company or insurance producer is guilty of such violation, the commissioner shall forthwith suspend the license of the offender for a period of three (3) years. Such hearing shall be public, and at any such hearing any person or corporation having lodged information of such violation with the commissioner shall be entitled to be present and submit evidence. Within thirty (30) days after the suspension of any such license, the insurance producer or company whose license has been suspended may appeal from the ruling of the commissioner of insurance to the circuit or superior court of the county in which the insurance producer resides or in which such company has its principal place of business, and if such company be a foreign insurance company then such appeal may be taken by such company to the circuit or superior court of Marion County.
(Formerly: Acts 1937, c.46, s.3.) As amended by P.L.252-1985, SEC.158; P.L.178-2003, SEC.38.



CHAPTER 4. UNAUTHORIZED INSURERS PROCESS ACT

IC 27-4-4-2
Definitions
Sec. 2. As used in this chapter and unless a different meaning appears from the context:
(a) The term "insurer" means a company, firm, partnership, association, order, society, or system making any kind or kinds of insurance and shall include associations operating as Lloyds, reciprocal, or interinsurers, or individual underwriters.
(b) The term "unauthorized foreign insurer" means an insurer organized under the laws of, or whose place of domicile is in any state of the United States other than this state or organized under the laws of, or whose place of domicile is in any territory or insular possession of the United States or the District of Columbia, and which insurer is not admitted, authorized, and licensed in accordance with the laws of this state to do and transact the business of insurance in the state of Indiana.
(c) The term "unauthorized alien insurer" means an insurer organized under the laws of, or whose place of domicile is in any country other than the United States or territory or insular possession thereof, or the District of Columbia, and which insurer is not admitted, authorized, and licensed in accordance with the laws of this state to do and transact the business of insurance in the state of Indiana.
(Formerly: Acts 1955, c.203, s.2.) As amended by P.L.252-1985, SEC.160.
IC 27-4-4-3
Acts constituting appointment of commissioner as attorney for service of process; methods of service
Sec. 3. (a) Any of the following acts in this state, effected by mail, or otherwise, by an unauthorized foreign or alien insurer; (1) the issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein, (2) the solicitation of applications for such contracts, (3) the collection of premiums, membership fees, assessments or other considerations for such contracts, or (4) any other transaction of insurance business, is equivalent to and shall constitute an appointment by such insurer of the insurance commissioner of the state of Indiana and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract of insurance, and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.
(b) Such service of process shall be made by delivering to and leaving with the insurance commissioner of the state of Indiana, or in his office, two (2) copies thereof and the payment to him at the time of such service a fee as required under IC 27-1-3-15. The insurance commissioner shall forthwith mail by registered mail one (1) of the copies of such process to the defendant at its last known principal place of business, and shall keep a record of all process so served upon him. Such service of process is sufficient, provided notice of such service and a copy of the process are sent within ten (10) days thereafter by registered mail by plaintiff or plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.
(c) Service of process in any such action, suit or proceeding shall in addition to the manner provided in subsection (b) of this section be valid if served upon any person within this state who, in this state on behalf of such insurer, is (1) soliciting insurance, or (2) making, issuing, or delivering any contract of insurance, or (3) collecting or receiving any premium, membership fee, assessment or other consideration for insurance; and a copy of such process is sent within ten (10) days thereafter by registered mail by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and

address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.
(d) No plaintiff or complainant shall be entitled to a judgment by default under this section until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.
(e) Nothing in this section shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner now or hereafter permitted by law.
(Formerly: Acts 1955, c.203, s.3.) As amended by P.L.130-1994, SEC.38; P.L.116-1994, SEC.50.

IC 27-4-4-4
Deposit or bond; motion to quash service
Sec. 4. (a) Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit, or proceeding instituted against it, such unauthorized insurer shall:
(1) deposit, with the clerk of the court in which such action, suit, or proceeding is pending, cash or securities, or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or
(2) procure a certificate of authority to transact the business of insurance in this state.
(b) The court in any action, suit, or proceeding, in which service is made in the manner provided in section 3 of this chapter may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) and to defend such action.
(c) Nothing in subsection (a) is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service made in the manner provided in section 3 of this chapter on the ground either:
(1) that such unauthorized insurer has not done any of the acts enumerated in section 3(a) of this chapter; or
(2) that the person on whom service was made pursuant to section 3(c) of this chapter was not doing any of the acts therein enumerated.
(Formerly: Acts 1955, c.203, s.4.) As amended by P.L.252-1985, SEC.161.

IC 27-4-4-5
Vexatious refusal to pay without reasonable cause; attorney's fees
Sec. 5. In any action against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if the insurer has failed for thirty (30) days after demand

prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Such fee shall not exceed twelve and one-half per cent (12 1/2%) of the amount which the court or jury finds the plaintiff is entitled to recover against the insurer, but in no event shall such fee be less than twenty-five dollars ($25.00). Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.
(Formerly: Acts 1955, c.203, s.5.)

IC 27-4-4-6
Exclusions from act
Sec. 6. The provisions of this chapter shall not apply to any action, suit, or proceeding against any unauthorized insurer arising out of any contract of:
(1) reinsurance effectuated in accordance with the laws of Indiana;
(2) aircraft insurance;
(3) insurance on property or operations of railroads engaged in interstate commerce;
(4) insurance against legal liability arising out of the ownership, operation or maintenance of any property having a permanent situs outside of this state; or
(5) insurance against loss of or damage to any property having a permanent situs outside of this state;
where such contract contains a provision designating the department or the commissioner or a bona fide resident of the state of Indiana to be its true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract.
(Formerly: Acts 1955, c.203, s.6.) As amended by P.L.252-1985, SEC.162.

IC 27-4-4-7
Construction
Sec. 7. This chapter is declared to be in addition and supplemental to other laws of the state of Indiana and shall be construed accordingly.
(Formerly: Acts 1955, c.203, s.7.) As amended by P.L.252-1985, SEC.163.

IC 27-4-4-8
Short title
Sec. 8. This chapter may be cited as the Unauthorized Insurers Process Act.
(Formerly: Acts 1955, c.203, s.9.) As amended by P.L.252-1985, SEC.164.



CHAPTER 5. UNAUTHORIZED INSURERS ACT

IC 27-4-5-2
Prohibition of unauthorized insurance business; exceptions; business by mail; venue; validity of contract; right to defend; prerequisites to action
Sec. 2. (a) It is a Class A infraction for an insurer to transact insurance business in this state, as set forth in subsection (b), without a certificate of authority from the commissioner. However, this section does not apply to the following:
(1) The lawful transaction of surplus lines insurance.
(2) The lawful transaction of reinsurance by insurers.
(3) Transactions in this state involving a policy lawfully solicited, written, and delivered outside of this state covering only subjects of insurance not resident, located, or expressly to be performed in this state at the time of issuance, and which transactions are subsequent to the issuance of such policy.
(4) Attorneys acting in the ordinary relation of attorney and client in the adjustment of claims or losses.
(5) Transactions in this state involving group life and group sickness and accident or blanket sickness and accident insurance or group annuities where the master policy of such groups was lawfully issued and delivered in and pursuant to the

laws of a state in which the insurer was authorized to do an insurance business, to a group organized for purposes other than the procurement of insurance, and where the policyholder is domiciled or otherwise has a bona fide situs.
(6) Transactions in this state relative to a policy issued or to be issued outside this state involving insurance on vessels, craft or hulls, cargos, marine builder's risk, marine protection and indemnity or other risk, including strikes and war risks commonly insured under ocean or wet marine forms of policy.
(7) Transactions in this state involving life insurance, health insurance, or annuities provided to religious or charitable institutions organized and operated without profit to any private shareholder or individual for the benefit of such institutions and individuals engaged in the service of such institutions.
(8) Transactions in this state involving contracts of insurance not readily obtainable in the ordinary insurance market and issued to one (1) or more industrial insureds. For purposes of this section, an "industrial insured" means an insured:
(A) who procures the insurance of any risk or risks by use of the services of a full-time employee acting as an insurance manager or buyer or the services of a regularly retained and continuously qualified insurance consultant;
(B) whose aggregate annual premium for insurance on all risks totals at least twenty-five thousand dollars ($25,000);
(C) who has at least twenty-five (25) full-time employees;
(D) who, on or before February 1 (for the preceding six (6) month period ending December 31) and August 1 (for the preceding six (6) month period ending June 30) of each year, remits to the department an amount equal to two and one-half percent (2.5%) of all gross premiums upon all policies and contracts procured by the insured under this section, plus:
(i) ten percent (10%) of the amount due for the first month after the date specified in this clause, during which the amount described in this clause is not remitted in compliance with this clause; and
(ii) an additional one percent (1%) of the amount due for each additional month during which the amount due under this clause is unpaid; and
(E) who files with the department, with the amount remitted under clause (D), an affidavit specifying all transactions undertaken and policies and contracts procured during the preceding calendar year, including the following:
(i) The description and location of the insured property or risk and the name of the insured.
(ii) The gross premiums charged for the policy or contract.
(iii) The name and home office address of the insurer that issues the policy or contract and the kind of insurance affected.
(iv) A statement that the insured, after diligent effort, was

unable to procure from any insurer authorized to transact the particular kind of insurance business in Indiana the full amount of insurance coverage required to protect the insured.
(9) Transactions in Indiana involving the rendering of any service by any ambulance service provider and all fees, costs, and membership payments charged for the service. To qualify under this subdivision, the ambulance service provider:
(A) must have its ambulance service program approved by an ordinance of the legislative body of the county or city in which it operates; and
(B) may not offer any membership program that includes benefits exceeding one (1) year in duration.
(b) Any of the following acts in this state effected by mail or otherwise by or on behalf of an unauthorized insurer constitutes the transaction of an insurance business in this state. The venue of an act committed by mail is at the point where the matter transmitted by mail is delivered and takes effect. Unless otherwise indicated, the term "insurer" as used in this section includes all persons engaged as principals in the business of insurance and also includes interinsurance exchanges and mutual benefit societies.
(1) The making of or proposing to make, as an insurer, an insurance contract.
(2) The making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety.
(3) The taking or receiving of any application for insurance.
(4) The receiving or collection of any premium, commission, membership fees, assessments, dues, or other consideration for any insurance or any part thereof.
(5) The issuance or delivery of contracts of insurance to residents of this state or to persons authorized to do business in this state.
(6) Acting as an agent for or otherwise representing or aiding on behalf of another person or insurer in the solicitation, negotiation, procurement, or effectuation of insurance or renewals thereof or in the dissemination of information as to coverage or rates, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, a fixing of rates or investigation or adjustment of claims or losses or in the transaction of matters subsequent to effectuation of the contract and arising out of it, or representing or assisting a person or an insurer in the transaction of insurance with respect to subjects of insurance resident, located, or to be performed in this state. This subdivision does not prohibit full-time salaried employees of a corporate insured from acting in the capacity of an insurance manager or buyer in placing insurance in behalf of the employer.
(c)(1) The failure of an insurer transacting insurance business in

this state to obtain a certificate of authority does not impair the validity of any act or contract of such insurer and does not prevent such insurer from defending any action at law or suit in equity in any court of this state, but no insurer transacting insurance business in this state without a certificate of authority may maintain an action in any court of this state to enforce any right, claim, or demand arising out of the transaction of such business until such insurer obtains a certificate of authority.
(2) In the event of failure of any such unauthorized insurer to pay any claim or loss within the provisions of such insurance contract, any person who assisted or in any manner aided directly or indirectly in the procurement of such insurance contract is liable to the insured for the full amount of the claim or loss in the manner provided by the insurance contract.
(Formerly: Acts 1969, c.194, s.2.) As amended by Acts 1978, P.L.2, SEC.2720; P.L.161-1988, SEC.1; P.L.130-1994, SEC.39; P.L.116-1994, SEC.51; P.L.252-1995, SEC.2; P.L.11-2011, SEC.25.

IC 27-4-5-3
Injunction
Sec. 3. Whenever the commissioner believes, from evidence satisfactory to the commissioner, that any insurer is violating or about to violate the provisions of section 2 of this chapter, the commissioner may cause a complaint to be filed in the circuit or superior court to enjoin and restrain such insurer from continuing such violation or engaging therein or doing any act in furtherance thereof. The court shall have jurisdiction of the proceeding and shall have the power to make and enter an order or judgment awarding such preliminary or final injunctive relief as in its judgment is proper.
(Formerly: Acts 1969, c.194, s.3.) As amended by P.L.252-1985, SEC.166; P.L.255-1995, SEC.5.

IC 27-4-5-4
Appointment of attorney for service of process; method of service
Sec. 4. (a) Any act of transacting an insurance business as set forth in section 2 of this chapter by any unauthorized insurer is equivalent to and shall constitute an irrevocable appointment by such insurer, binding upon him, his executor or administrator, or successor in interest if a corporation, of the secretary of state or his successor in office, to be the true and lawful attorney of such insurer upon whom may be served all lawful process in any action, suit, or proceeding in any court by the commissioner of insurance or by the state and upon whom may be served any notice, order, pleading, or process in any proceeding before the commissioner of insurance and which arises out of transacting an insurance business in this state by such insurer. Any act of transacting an insurance business in this state by any unauthorized insurer shall be signification of its agreement that any such lawful process in such court action, suit, or proceeding and any such notice, order, pleading, or process in such

administrative proceeding before the commissioner of insurance so served shall be of the same legal force and validity as personal service of process in this state upon such insurer.
(b) Service of process in such action shall be made by delivering to and leaving with the secretary of state, or some person in apparent charge of his office, two (2) copies thereof and by payment to the secretary of state of the fee prescribed by law. Service upon the secretary of state as such attorney shall be service upon the principal.
(c) The secretary of state shall forthwith forward by certified mail one (1) of the copies of such process or such notice, order, pleading, or process in proceedings before the commissioner to the defendant in such court proceeding or to whom the notice, order, pleading, or process in such administrative proceeding is addressed or directed at its last known principal place of business and shall keep a record of all process so served on him which shall show the day and hour of service. Such service is sufficient, provided:
(1) notice of such service and a copy of the court process or the notice, order, pleading, or process in such administrative proceeding are sent within ten (10) days thereafter by certified mail by the plaintiff or the plaintiff's attorney in the court proceeding or by the commissioner of insurance in the administrative proceeding to the defendant in the court proceeding or to whom the notice, order, pleading, or process in such administrative proceeding is addressed or directed at the last known place of business of the defendant in the court or administrative proceeding; and
(2) the defendant's receipt or receipts issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiff's attorney in court proceeding or of the commissioner of insurance in administrative proceeding, showing compliance therewith are filed with the clerk of the court in which such action, suit, or proceeding is pending or with the commissioner in administrative proceedings, on or before the date the defendant in the court or administrative proceeding is required to appear or respond thereto, or within such further time as the court or commissioner of insurance may allow.
(d) No plaintiff shall be entitled to a judgment or a determination by default in any court or administrative proceeding in which court process or notice, order, pleading, or process in proceedings before the commissioner of insurance is served under this section until the expiration of forty-five (45) days from the date of filing of the affidavit of compliance.
(e) Nothing in this section shall limit or affect the right to serve any process, notice, order, or demand upon any person or insurer in any other manner permitted by law.
(Formerly: Acts 1969, c.194, s.4; Acts 1971, P.L.1, SEC.10.) As amended by P.L.252-1985, SEC.167.
IC 27-4-5-5
Prerequisites to pleading; deposit to secure payment of judgment; procuring certificate of authority; motion to quash
Sec. 5. (a) Before any unauthorized insurer files or causes to be filed in any pleading in any court action, suit, or proceeding or in any notice, order, pleading, or process in such administrative proceeding before the commissioner instituted against such person or insurer, by services made as provided in section 4 of this chapter, such insurer shall either:
(1) deposit with the clerk in which such action, suit, or proceeding is pending, or with the commissioner of insurance in administrative proceedings before the commissioner, cash or securities, or file with such clerk or commissioner a bond with good and sufficient sureties, to be approved by the clerk or commissioner in an amount to be fixed by the court or commissioner sufficient to secure the payment of any final judgment which may be rendered in such action or administrative proceeding; or
(2) procure a certificate of authority to transact the business of insurance in this state.
In considering the application of an insurer for a certificate of authority, for the purposes of this section the commissioner need not assert the provisions of IC 27-1-20-12 against such insurer with respect to its application if he determines that such company would otherwise comply with the requirements for such certificate of authority.
(b) The commissioner of insurance, in any administrative proceeding in which service is made as provided in section 4 of this chapter, may in his discretion order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) and to defend such action.
(c) Nothing in subsection (a) shall be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in section 4 of this chapter on the ground that such unauthorized insurer has not done any of the acts enumerated in section 2 of this chapter.
(Formerly: Acts 1969, c.194, s.5.) As amended by P.L.252-1985, SEC.168.

IC 27-4-5-6
Enforcement of orders in domestic or foreign courts; definitions; list of reciprocal states; enforcement of foreign decrees; stay; fees
Sec. 6. (a) The attorney general upon request of the commissioner may proceed in the courts of this state or any reciprocal state to enforce an order or decision in any court proceeding or in any administrative proceeding before the commissioner of insurance.
(b) The following definitions apply throughout this section:
(1) "Reciprocal state" means any state or territory of the United States the laws of which contain procedures substantially similar to those specified in this section for the enforcement of

decrees or orders in equity issued by courts located in other states or territories of the United States, against any insurer incorporated or authorized to do business in said state or territory.
(2) "Foreign decree" means any decree or order in equity of a court located in a "reciprocal state," including a court of the United States located therein, against any insurer incorporated or authorized to do business in this state.
(3) "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state.
(c) The insurance commissioner of this state shall determine which states and territories qualify as reciprocal states and shall maintain at all times an up-to-date list of such states.
(d) A copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the office of the clerk of any circuit or superior court of this state. The clerk, upon verifying with the insurance commissioner that the decree or order qualifies as a "foreign decree" shall treat the foreign decree in the same manner as a decree of a circuit or superior court of this state. A foreign decree so filed has the same effect and shall be deemed as a decree of a circuit or superior court of this state, and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a decree of a circuit or superior court of this state and may be enforced or satisfied in like manner.
(e) At the time of the filing of the foreign decree, the attorney general shall make and file with the clerk of the court an affidavit setting forth the name and last known post office address of the defendant.
(f) Promptly upon the filing of the foreign decree and the affidavit, the clerk shall mail notice of the filing of the foreign decree to the defendant at the address given and to the insurance commissioner of this state and shall make a note of the mailing in the docket. In addition, the attorney general may mail a notice of the filing of the foreign decree to the defendant and to the insurance commissioner of this state and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the attorney general has been filed.
(g) No execution or other process for enforcement of a foreign decree filed under this section shall issue until 30 days after the date the decree is filed.
(h) If the defendant shows the circuit or superior court that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.
(i) If the defendant shows the circuit or superior court any ground upon which enforcement of a decree of any circuit or superior court

of this state would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this state.
(j) Any person filing a foreign decree shall pay to the clerk of court six dollars ($6). Fees for docketing, transcription, or other enforcement proceedings shall be as provided for decrees of the circuit or superior court.
(Formerly: Acts 1969, c.194, s.6.) As amended by P.L.1-1993, SEC.201.

IC 27-4-5-7
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2728.)

IC 27-4-5-8
Short title
Sec. 8. This chapter may be cited as the Uniform Unauthorized Insurers Act.
(Formerly: Acts 1969, c.194, s.8.) As amended by P.L.252-1985, SEC.169.



CHAPTER 6. UNAUTHORIZED INSURERS FALSE ADVERTISING PROCESS ACT

IC 27-4-6-2
Definitions
Sec. 2. When used in this chapter:
"Commissioner" shall mean the commissioner of insurance of this state.
"Residents" shall mean and include person, partnership, limited liability company, or corporation, domestic, alien, or foreign.
(Formerly: Acts 1963, c.163, s.2.) As amended by P.L.252-1985, SEC.171; P.L.8-1993, SEC.419.

IC 27-4-6-3
Advertising in violation of Unfair Trade Practice Act by unauthorized foreign or alien insurer; notice to insurer and supervisory official of domiciliary state
Sec. 3. No unauthorized foreign or alien insurer of the kind described in section 1 of this chapter shall make, issue, circulate, or cause to be made, issued, or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine, or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any

contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of IC 27-4-1, and whenever the commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, he shall give notice of such fact by registered mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.
(Formerly: Acts 1963, c.163, s.3.) As amended by P.L.252-1985, SEC.172.

IC 27-4-6-4
Failure of unauthorized foreign or alien insurer to cease unlawful advertising after notice; action under Unfair Trade Practice Act
Sec. 4. If after thirty (30) days following the giving of the notice mentioned in section 3 of this chapter such insurer has failed to cease making, issuing, or circulating such misrepresentations or causing the same to be made, issued, or circulated in this state, and if the commissioner has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this state or collecting premiums on such contracts or doing any of the acts enumerated in section 5 of this chapter, he shall take action against such insurer under IC 27-4-1.
(Formerly: Acts 1963, c.163, s.4.) As amended by P.L.252-1985, SEC.173.

IC 27-4-6-5
Acts of unauthorized foreign or alien insurer appointing commissioner as attorney for service of process; method of service
Sec. 5. (a) Any of the following acts in this state, effected by mail or otherwise, by any such unauthorized foreign or alien insurer:
(1) the issuance or delivery of contracts of insurance to residents of this state;
(2) the solicitation of applications for such contracts;
(3) the collection of premiums, membership fees, assessments or other considerations for such contracts; or
(4) any other transaction of insurance business;
is equivalent to and shall constitute an appointment by such insurer of the commissioner of insurance, and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices and lawful process in any proceeding instituted in respect to the misrepresentations set forth in section 3 of this chapter under the provisions of IC 27-4-1 or in any action, suit, or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices, or process is of the same legal force and validity as personal service of such statement

of charges, notices, or process in this state, upon such insurer.
(b) Service of a statement of charges and notices under IC 27-4-1 shall be made by any deputy or employee of the department of insurance delivering to and leaving with the commissioner or some person in apparent charge of his office, two (2) copies thereof. Service of process issued by any court in any action, suit, or proceeding to collect any penalty under IC 27-4-1 shall be made by delivering and leaving with the commissioner, or some person in apparent charge of his office, two (2) copies thereof. The commissioner shall forthwith cause to be mailed by registered mail one (1) of the copies of such statement of charges, notices, or process to the defendant at its last known principal place of business, and shall keep a record of all statements of charges, notices, and process so served. Such service of statement of charges, notices, or process shall be sufficient provided they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing a compliance with this section are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.
(c) Service of statement of charges, notices, and process in any such proceeding, action, or suit shall, in addition to the manner provided in subsection (b), be valid if served upon any person within this state who on behalf of such insurer is:
(1) soliciting insurance;
(2) making, issuing, or delivering any contract of insurance; or
(3) collecting or receiving in this state any premium for insurance;
and a copy of such statement of charges, notices, or process is sent within ten (10) days thereafter by registered mail by or on behalf of the commissioner to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance with this section are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.
(d) No cease or desist order or judgment by default or a judgment by confession under this section shall be entered until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.
(e) Service of process and notice under the provisions of this

chapter shall be in addition to all other methods of service provided by law, and nothing in this chapter shall limit or prohibit the right to serve any statement of charges, notices, or process upon any insurer in any other manner permitted by law.
(Formerly: Acts 1963, c.163, s.5.) As amended by P.L.252-1985, SEC.174.

IC 27-4-6-6
Short title
Sec. 6. This chapter may be cited as the Unauthorized Insurers False Advertising Process Act.
(Formerly: Acts 1963, c.163, s.7.) As amended by P.L.252-1985, SEC.175.



CHAPTER 7. REPEALED



CHAPTER 8. FOREIGN PLATE GLASS INSURERS



CHAPTER 9. RECOMMENDATIONS TO SENIOR CONSUMERS

IC 27-4-9-2
"Consumer"
Sec. 2. As used in this chapter, "consumer" means an individual who receives a recommendation to purchase or exchange an annuity that results in the recommended purchase or exchange.
As added by P.L.138-2005, SEC.2. Amended by P.L.131-2007, SEC.2.

IC 27-4-9-3
Suitability of annuity recommendations
Sec. 3. (a) An insurance producer, or an insurer in a case in which an insurance producer is not involved, shall not recommend to a consumer the:
(1) purchase of an annuity; or
(2) exchange of an annuity that results in another insurance transaction;
that is unsuitable for the consumer.
(b) A determination regarding whether a purchase or an exchange under subsection (a) is unsuitable for a consumer must be made:
(1) based on the facts disclosed by the consumer concerning the consumer's:
(A) investments and other insurance products; and
(B) financial situation and needs; and
(2) according to the rule adopted under section 4 of this chapter.
As added by P.L.138-2005, SEC.2. Amended by P.L.131-2007, SEC.3.

IC 27-4-9-4
Rules
Sec. 4. (a) The department shall adopt rules under IC 4-22-2 to implement this chapter.
(b) The rules adopted under subsection (a) must set forth the duties that apply to an insurer or an insurance producer in determining whether reasonable grounds exist to believe that a recommendation to purchase or exchange an annuity is suitable for a consumer to whom the recommendation is made based on the facts disclosed by the consumer concerning the consumer's investments, other insurance products, and financial situation and needs.
As added by P.L.138-2005, SEC.2. Amended by P.L.131-2007,

SEC.4.

IC 27-4-9-5
Violations
Sec. 5. (a) Except as provided in subsection (b), a recommendation made in violation of section 3 of this chapter is an unfair method of competition or an unfair and deceptive act or practice under IC 27-4-1-4.
(b) A recommendation made in violation of section 3 of this chapter is not an unfair method of competition or an unfair and deceptive act or practice under IC 27-4-1-4 if the recommendation is made in compliance with the National Association of Securities Dealers Conduct Rules concerning suitability, as determined by the commissioner.
As added by P.L.138-2005, SEC.2.

IC 27-4-9-6
Commissioner actions concerning compliance
Sec. 6. (a) The commissioner may conduct an investigation, pursue an enforcement action, and take other official action that the commissioner considers appropriate to ensure compliance with section 3 of this chapter.
(b) With regard to a variable annuity, the commissioner may:
(1) consult with the securities commissioner; and
(2) use the resources of the securities commissioner;
in making a final determination regarding any issue concerning compliance with section 3 of this chapter.
(c) If the securities commissioner is informed of a violation or suspected violation of section 3 of this chapter or other insurance laws of the state, the securities commissioner shall timely advise the commissioner of the violation or suspected violation.
As added by P.L.138-2005, SEC.2.






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.1. FARM MUTUAL INSURANCE COMPANIES

CHAPTER 1. DEFINITIONS

IC 27-5.1-1-2
"Assessment"
Sec. 2. "Assessment" means an amount or a policyholder's share of an amount that a farm mutual insurance company determines is necessary for any of the following:
(1) To pay the farm mutual insurance company's accrued liabilities.
(2) To meet or defray the farm mutual insurance company's anticipated needs.
(3) To add to or restore the policyholder surplus of the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-3
"Certificate of authority"
Sec. 3. "Certificate of authority" has the meaning set forth in IC 27-1-2-3(v).
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-4
"Commissioner"
Sec. 4. "Commissioner" means the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-5
"Department"
Sec. 5. "Department" means the department of insurance created by IC 27-1-1-1.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-6
"Extended company"
Sec. 6. "Extended company" means a farm mutual insurance company that is authorized to provide coverage as described in IC 27-5.1-4.
As added by P.L.129-2003, SEC.8.
IC 27-5.1-1-7
"Farm mutual insurance company"
Sec. 7. "Farm mutual insurance company" means a company (as defined in IC 27-1-2-3) that is authorized to provide insurance coverage under this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-8
"First class city"
Sec. 8. "First class city" refers to a first class city as classified under IC 36-4-1-1.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-9
"Initial charge"
Sec. 9. "Initial charge" means a charge that is collected by a farm mutual insurance company before or at the time of the issuance or renewal of an insurance policy under this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-10
"Person"
Sec. 10. "Person" means an individual or a business entity.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-11
"Policyholder"
Sec. 11. "Policyholder" means a person who is insured by a farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-12
"Policyholder surplus"
Sec. 12. "Policyholder surplus" means the accumulated assets of a farm mutual insurance company that exceed the farm mutual insurance company's accrued losses and expenses.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-13
"Premium"
Sec. 13. "Premium" means money given in consideration to a farm mutual insurance company on account of or in connection with an insurance policy for a specified policy period.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-14
"Premium plus assessment"
Sec. 14. "Premium plus assessment" refers to an insurance policy under which the policyholder is:
(1) obligated to pay a premium; and (2) subject to potential assessment.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-15
"Principal office"
Sec. 15. "Principal office" means the primary office maintained by a farm mutual insurance company in Indiana.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-16
"Standard company"
Sec. 16. "Standard company" means a farm mutual insurance company that may provide insurance coverage under IC 27-5.1-3. The term does not include an extended company.
As added by P.L.129-2003, SEC.8.



CHAPTER 2. FARM MUTUAL INSURANCE COMPANIES

IC 27-5.1-2-1
Applicability
Sec. 1. This chapter applies to a farm mutual insurance company regulated under this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-2
Farm mutual insurance companies existing on June 30, 2003
Sec. 2. (a) A farm mutual insurance company that holds a certificate of authority to do business in Indiana on June 30, 2003, is a standard company under this article unless the farm mutual insurance company:
(1) elects to become an extended company under IC 27-5.1-4; and
(2) is authorized by the commissioner to do business as an extended company.
(b) A standard company described in subsection (a) may elect to become an extended company at any time by:
(1) complying with IC 27-5.1-4-2(b); and
(2) submitting to an examination that may be conducted at the discretion of the commissioner.
(c) An election made under this section is effective upon the date the commissioner issues a new certificate of authority.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-3
Proposed farm mutual insurance companies; application for certificate of authority
Sec. 3. (a) If a proposed farm mutual insurance company does not hold a certificate of authority to do business in Indiana on June 30, 2003, an application may be made to the commissioner on a form prescribed by the commissioner for a certificate of authority for the proposed farm mutual insurance company to do business in Indiana as a standard company.
(b) An application described in subsection (a) must include the following concerning the proposed farm mutual insurance company:
(1) The name.
(2) The location and address of the principal office.
(3) The names and addresses of the officers and directors.
(4) Three (3) copies of the articles of incorporation. (5) A copy of the bylaws.
(c) A standard company described in subsection (a), not earlier than three (3) years after it is granted a certificate of authority to do business as a standard company, may elect to obtain a certificate of authority to do business as an extended company if the standard company:
(1) has an annual direct written premium of more than one million dollars ($1,000,000); and
(2) complies with IC 27-5.1-4-2.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-4
Proposed farm mutual insurance company requirements for certificate of authority
Sec. 4. A farm mutual insurance company that is established after June 30, 2003, must have at least:
(1) two hundred fifty (250) applications for insurance policies; and
(2) one hundred thousand dollars ($100,000) in annual direct written premiums;
before issuing an insurance policy.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-5
Powers and duties
Sec. 5. (a) A farm mutual insurance company has all the powers, rights, privileges, duties, and obligations of a company organized under IC 27-1-6 except where IC 27-1-6 is inconsistent with this article.
(b) A farm mutual insurance company has the following:
(1) The power to borrow money.
(2) The ability to sue or be sued.
(3) The power to make contracts of insurance or indemnity with:
(A) a person;
(B) a firm;
(C) a public corporation;
(D) a private corporation;
(E) a board;
(F) an association;
(G) an estate; or
(H) a trustee or legal representative of an estate.
(4) The power to cede or obtain reinsurance from an insurance company legally operating in Indiana.
(5) The power to participate with a financially stable insurance company in:
(A) a plan for reinsurance; or
(B) catastrophe protection.
(6) The power to determine the qualifications and the manner by which to admit or withdraw policyholders. (7) The power to use a common seal, which the farm mutual insurance company may change or alter.
(8) The power to purchase, lease, hold, and dispose of:
(A) real property; and
(B) personal property;
in the farm mutual insurance company's name for use in carrying out the purposes of the farm mutual insurance company.
(9) The power to classify risks according to the hazards involved.
(10) The power to establish rates according to the classification of risk.
(11) The power to determine the acceptability of risk and hazards insured.
(12) The power to determine the cost of insurance issued by the farm mutual insurance company and the adjustment and payment of losses.
(13) The power to determine the compensation of directors and officers of the farm mutual insurance company.
(14) The power to require that directors and officers of the farm mutual insurance company be bonded in the performance of the duties of the directors and officers.
(15) The power to adopt or amend bylaws and articles of incorporation of the farm mutual insurance company.
(16) The power to adopt or amend policy forms and application forms used by the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-6
Exclusion of companies
Sec. 6. A farm mutual insurance company with an annual direct written premium of more than ten million dollars ($10,000,000) may not function as a farm mutual insurance company and shall be regulated as a domestic mutual insurance company described in IC 27-1-6-15.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-7
Exemption from Indiana insurance laws
Sec. 7. Except as provided in section 8 of this chapter, a farm mutual insurance company that operates under this article is exempt from any other Indiana insurance law unless the law expressly states that the law is applicable to a farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-8
Application of Indiana insurance laws
Sec. 8. The following provisions apply to standard companies and extended companies:
(1) IC 27-1-3. (2) IC 27-1-3.1.
(3) IC 27-1-5-3.
(4) IC 27-1-7-14 through IC 27-1-7-16.
(5) IC 27-1-7-21 through IC 27-1-7-23.
(6) IC 27-1-9.
(7) IC 27-1-10.
(8) IC 27-1-13-3 through IC 27-1-13-4.
(9) IC 27-1-13-6 through IC 27-1-13-9.
(10) IC 27-1-15.6.
(11) IC 27-1-18-2.
(12) IC 27-1-20-1.
(13) IC 27-1-20-4.
(14) IC 27-1-20-6.
(15) IC 27-1-20-9 through IC 27-1-20-11.
(16) IC 27-1-20-14.
(17) IC 27-1-20-19 through IC 27-1-20-21.3.
(18) IC 27-1-20-23.
(19) IC 27-1-20-30.
(20) IC 27-1-20-35.
(21) IC 27-1-22.
(22) IC 27-4-1.
(23) Except as provided in IC 27-6-1.1-6, IC 27-6-1.1-2.
(24) IC 27-6-2.
(25) IC 27-7-2.
(26) IC 27-9.
(27) IC 34-30-17.
As added by P.L.129-2003, SEC.8. Amended by P.L.137-2006, SEC.14 and P.L.162-2006, SEC.47; P.L.81-2012, SEC.21.

IC 27-5.1-2-9
Location of insurance business
Sec. 9. A farm mutual insurance company may engage in the business of insurance in any location in Indiana other than a first class city. However, a farm mutual insurance company may continue to insure property in a first class city in Indiana if the insurance policy under which the property is insured was originally issued before July 1, 2003, or if the insurance policy was originally issued before the city became a first class city.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-10
Annual policyholder meeting
Sec. 10. (a) A farm mutual insurance company shall hold an annual meeting of the policyholders of the farm mutual insurance company on the date, time, and location set forth in the articles of incorporation of the farm mutual insurance company. If the articles of incorporation do not specify the date, time, and location of the annual meeting, the meeting shall be held on the first Monday in April at the registered principal office of the farm mutual insurance company. (b) A quorum for purposes of an annual policyholder meeting must be defined in a farm mutual insurance company's articles of incorporation.
(c) Each policyholder of a farm mutual insurance company is entitled to one (1) vote on any issue voted upon at a policyholder meeting.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-11
Board of directors
Sec. 11. (a) A farm mutual insurance company shall elect a board of directors consisting of at least five (5) policyholders.
(b) To be elected to the board of directors of a farm mutual insurance company, an individual must be the owner of an insurance policy issued by the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-12
Election of director; term of office; election of officers; annual board meeting
Sec. 12. (a) Unless a farm mutual insurance company's articles of incorporation specify otherwise, a director of a farm mutual insurance company must be elected at the farm mutual insurance company's annual policyholder meeting by the affirmative vote of a majority of:
(1) the policyholders present and voting; and
(2) the policyholders voting by proxy, if voting by proxy is allowed by the farm mutual insurance company's articles of incorporation.
(b) The term of office of a director must be at least one (1) year but not more than five (5) years. A farm mutual insurance company's articles of incorporation may provide for the classification of directors into three (3) groups, and the terms of the directors may be staggered. A vacancy on the board of directors may be filled for the unexpired term through an appointment made by the remaining directors.
(c) The board of directors of a farm mutual insurance company shall, by vote of a majority of the directors, elect the officers designated in the farm mutual insurance company's bylaws. The directors may also elect any additional officers that the directors determine are necessary. An officer elected under this subsection is not required to be a director.
(d) The term of an officer elected under subsection (c) may not be less than one (1) year or more than three (3) years. An outgoing officer shall hold office until the officer's successor is either elected or selected and qualified.
(e) The board of directors of a farm mutual insurance company shall hold a separate meeting of the board of directors immediately after the farm mutual insurance company's annual meeting.
As added by P.L.129-2003, SEC.8.
IC 27-5.1-2-13
Articles of incorporation; amendment
Sec. 13. (a) Unless a farm mutual insurance company's articles of incorporation specify otherwise, the articles of incorporation of a farm mutual insurance company may be amended by an affirmative vote of two-thirds (2/3) of the farm mutual insurance company's policyholders who are voting in person or by proxy at any policyholder meeting if the policyholders are given at least thirty (30) days notice of:
(1) the meeting; and
(2) the subject matter of the proposed amendments.
(b) After a farm mutual insurance company has adopted an amendment to the farm mutual insurance company's articles of incorporation, three (3) copies of the amendment must be filed with the commissioner.
(c) The commissioner shall determine whether to approve an amendment specified under subsection (b) and, if the amendment is approved, shall return a copy of the filed amendment and a certificate of approval to the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-14
Bylaws; amendment
Sec. 14. (a) Bylaws of a farm mutual insurance company may be amended by the farm mutual insurance company in accordance with the farm mutual insurance company's articles of incorporation. All amendments to the bylaws must be filed with the commissioner.
(b) Bylaws of a farm mutual insurance company may not be inconsistent with this article, other applicable laws, or the farm mutual insurance company's articles of incorporation.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-15
Commissioner filing fee
Sec. 15. The commissioner may charge a farm mutual insurance company a reasonable fee, as provided in IC 27-1-3-15, for a filing under this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-16
Form and rate filing file and use; commissioner disapproval; judicial review
Sec. 16. (a) A farm mutual insurance company may not deliver or issue for delivery an insurance policy or an endorsement or a rider to an insurance policy until a copy of the form and the rates charged for the insurance policy are filed with the commissioner.
(b) A farm mutual insurance company may use any form or rate filed with the commissioner unless the commissioner notifies the farm mutual insurance company in writing that the form is disapproved not more than thirty (30) days after the commissioner's

receipt of the rate or form filing. The commissioner may disapprove a rate or form for the following reasons:
(1) An inconsistency with this article or another applicable state law.
(2) A provision that is:
(A) deceptive;
(B) ambiguous; or
(C) misleading.
(c) If the commissioner disapproves a rate or form under this section, the commissioner shall notify the farm mutual insurance company of the reason that the rate or form was disapproved. The farm mutual insurance company may request a hearing before the commissioner under IC 4-21.5 concerning the disapproval.
(d) A farm mutual insurance company may seek judicial review under IC 4-21.5-5 of the commissioner's final disapproval of a rate or form under this section.
(e) The commissioner may charge a farm mutual insurance company a reasonable fee as provided in IC 27-1-3-15 for the filing of a rate or form.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-17
Commissioner examination
Sec. 17. (a) The commissioner may examine the affairs of a farm mutual insurance company under IC 27-1-3.1.
(b) The commissioner may take an action that may protect a policyholder's interest if the commissioner determines that a farm mutual insurance company conducts business in a manner that is:
(1) contrary to law applying to a farm mutual insurance company; or
(2) detrimental to policyholder interests.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-18
Unsafe business practice; insufficient assets; commissioner notice; remedies; court proceedings; injunction; liquidation
Sec. 18. (a) If the commissioner determines from:
(1) a statement filed by a farm mutual insurance company;
(2) an examination under section 17 of this chapter; or
(3) other information obtained by the commissioner;
that a farm mutual insurance company is conducting business in an unsafe manner or that a farm mutual insurance company's assets are insufficient to justify continuing the business, the commissioner shall send written notice of the commissioner's concerns regarding the farm mutual insurance company to the officers and directors of the farm mutual insurance company.
(b) Not more than thirty (30) days after receiving a notice under subsection (a), the farm mutual insurance company's officers and directors shall:
(1) remedy; or (2) establish a plan to remedy;
the commissioner's concerns.
(c) If:
(1) a farm mutual insurance company does not remedy or establish a plan to remedy the commissioner's concerns under subsection (b); or
(2) the commissioner determines that the continuation of a farm mutual insurance company is not in the best interests of the farm mutual insurance company's policyholders;
the commissioner shall institute proceedings in the Marion County circuit court to enjoin the farm mutual insurance company from conducting any further business transactions.
(d) If the commissioner seeks a permanent injunction against a farm mutual insurance company under subsection (c), the commissioner shall also institute proceedings to settle and wind up the affairs of the farm mutual insurance company and liquidate and dissolve the farm mutual insurance company, as provided in IC 27-9.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-19
Application for coverage; policyholder status
Sec. 19. (a) A person, including a person described in subsection (b), that has a risk that is insurable under this article in a territory in which a farm mutual insurance company operates may apply for insurance coverage with the farm mutual insurance company. If the farm mutual insurance company accepts the person as a policyholder, the person becomes a policyholder of the farm mutual insurance company and is entitled to all the rights and privileges of a policyholder.
(b) Any of the following that own property within the territory of a farm mutual insurance company may apply for insurance, enter into an agreement for an insurance policy, and hold an insurance policy issued by a farm mutual insurance company:
(1) A corporation.
(2) An estate.
(3) An association.
(c) An officer, a trustee, a board member, or a legal representative of an entity described in subsection (b) may be recognized as acting for or on behalf of the entity for the purpose of membership.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-20
Insurance producers
Sec. 20. A person that solicits or negotiates insurance on behalf of a farm mutual insurance company must be licensed as an insurance producer under IC 27-1-15.6.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-21
Merger; plan; policyholder notice Sec. 21. (a) Two (2) or more farm mutual insurance companies may merge into one (1) farm mutual insurance company upon approval of a merger plan by the policyholders of each farm mutual insurance company as provided in subsection (b).
(b) Before a merger described in subsection (a) may take place:
(1) the board of directors of each farm mutual insurance company must approve a merger plan; and
(2) the merger plan must be approved by the affirmative vote of two-thirds (2/3) of the policyholders of each farm mutual insurance company who vote in person or by proxy.
(c) Before a meeting at which a proposed merger under this section may be considered:
(1) the policyholders of a farm mutual insurance company for which the merger is proposed must be provided, by first class mail:
(A) written notice of the date, time, and location of the meeting;
(B) written notice that a proposed merger will be discussed and voted on at the meeting; and
(C) a copy or summary of the merger plan; and
(2) a general notice stating:
(A) the date, time, and location of the meeting; and
(B) that a proposed merger or transfer will be discussed and voted on at the meeting;
must be published in a newspaper of general circulation in the county in which the principal office of the farm mutual insurance company is located.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-22
Merger files; commissioner review; notice and hearing; approval; modification; experts; costs
Sec. 22. (a) Each farm mutual insurance company that decides to merge under section 21 of this chapter shall file the following documents with the commissioner:
(1) A petition for merger.
(2) The farm mutual insurance company's merger plan.
(3) Articles of merger.
(4) A copy of the minutes of a meeting at which the merger plan was approved.
(5) Proof of compliance with section 21 of this chapter.
(b) The commissioner shall:
(1) review a filing submitted under subsection (a); and
(2) schedule a hearing under IC 4-21.5 if the commissioner considers a hearing necessary.
The commissioner may waive a hearing under this subsection if the commissioner determines that a proposed merger does not prejudice the interests of policyholders of the farm mutual insurance company.
(c) If the commissioner determines under subsection (b) that a hearing is necessary, the commissioner shall provide written notice

of the hearing to the farm mutual insurance company that filed the petition for merger. The commissioner may require the farm mutual insurance company to provide the farm mutual insurance company's policyholders with written notice of the hearing, including the date, time, and place of the hearing.
(d) If the commissioner requires a farm mutual insurance company to provide the farm mutual insurance company's policyholders with notice of a hearing under subsection (c), the notice must meet the following requirements:
(1) Be published in at least two (2) daily newspapers that the commissioner may designate.
(2) Be published in the newspapers designated under subdivision (1):
(A) not less than one (1) time per week;
(B) for two (2) successive weeks; and
(C) on the same day of the week.
(3) The last publication of notice must appear not more than five (5) calendar days before the date of the hearing.
(e) The commissioner may require a farm mutual insurance company to provide more notice than is required by subsection (d) if the commissioner determines that more notice is required under the circumstances concerning the farm mutual insurance company.
(f) In a hearing conducted under this section, the commissioner may examine a farm mutual insurance company's business affairs by:
(1) requiring and compelling the production of documents, records, books, papers, contracts, or other evidence; and
(2) compelling the attendance of, and examining under oath, a director, an officer, an agent, an employee, a solicitor, or an attorney of the farm mutual insurance company, or another person.
(g) A person who has an interest in a hearing conducted under this section may appear and testify at the hearing.
(h) The commissioner shall approve and authorize a proposed merger if the commissioner determines the following:
(1) That the interests of policyholders of the merging farm mutual insurance companies are properly protected.
(2) That a reasonable objection to the proposed merger does not exist.
(i) The commissioner may order a modification of the merger plan or articles of merger for a proposed merger if the commissioner determines that the modification is in the best interest of policyholders.
(j) The commissioner may hire experts the commissioner considers necessary to review a merger plan filed under this section.
(k) A farm mutual insurance company that files a petition for merger shall pay the costs of a hearing under this section.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-23
Merger plan performance; surviving company Sec. 23. (a) The commissioner may establish the time frame in which a farm mutual insurance company must perform the terms of a merger plan approved under section 22 of this chapter.
(b) After a farm mutual insurance company that is a party to a merger under sections 21 and 22 of this chapter performs the terms of the merger plan, the surviving farm mutual insurance company shall file with the commissioner written notice of the surviving farm mutual insurance company's compliance with the merger plan.
(c) The commissioner shall determine whether the terms of a merger plan are performed adequately by a farm mutual insurance company that is a party to a merger under sections 21 and 22 of this chapter. If the commissioner determines that the terms of the merger plan are met, the commissioner shall issue a certificate of merger to the surviving farm mutual insurance company.
(d) The commissioner may charge a farm mutual insurance company the fee set forth in IC 27-1-3-15 for a filing made under this section.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-24
Certificate of merger
Sec. 24. Upon the commissioner's issuance of a certificate of merger under section 23 of this chapter, the farm mutual insurance companies that are parties to the merger plan become a single surviving farm mutual insurance company. The separate existence of each farm mutual insurance company that is a party to the merger plan ceases upon the issuance of the certificate of merger.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-25
Notice of contract to manage or control; commissioner determination; managing general agent
Sec. 25. (a) A person that intends to enter into a contract for the exclusive or dominant right to manage or control a farm mutual insurance company shall file notice of the contract with the commissioner at least thirty (30) days before entering into the contract.
(b) The commissioner may approve a contract or proposed contract described in subsection (a) only if the contract is not detrimental to:
(1) the policyholders of the farm mutual insurance company; or
(2) the public.
(c) If the commissioner disapproves a contract or proposed contract described in subsection (a), the commissioner shall provide written notice of the disapproval to the parties to the contract. A person that entered into a contract described in subsection (a) may not manage or control the farm mutual insurance company under the contract after receiving notice of the commissioner's disapproval of the contract.
(d) A person that enters into a contract for the exclusive or

dominant right to manage or control a farm mutual insurance company is the managing general agent (as defined in IC 27-1-33-4) of the farm mutual insurance company and shall comply with the requirements that apply to a managing general agent under IC 27.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-26
Violations of law; commissioner orders
Sec. 26. If the commissioner determines, after notice and a hearing under IC 4-21.5, that a farm mutual insurance company has violated a provision of this article or a rule or order issued under this article, the commissioner may issue an order requiring the farm mutual insurance company to refrain from the unlawful practice or to take an affirmative action that the commissioner considers necessary to carry out the purposes of this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-27
Judicial review
Sec. 27. (a) A decision, a determination, or an order of the commissioner under section 26 of this chapter is subject to judicial review under IC 4-21.5-5.
(b) If a farm mutual insurance company does not seek judicial review of the commissioner's determination to issue an order under section 26 of this chapter less than thirty (30) days after the commissioner notifies the farm mutual insurance company of the commissioner's determination, the order is final.
(c) If a farm mutual insurance company seeks judicial review of the commissioner's determination under section 26 of this chapter and the commissioner's determination is upheld, the order is final.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-28
Willful violation; penalties
Sec. 28. If a farm mutual insurance company willfully violates a provision of an order under section 26 of this chapter, the commissioner may do the following:
(1) Impose a civil penalty on the farm mutual insurance company of not more than ten thousand dollars ($10,000).
(2) Suspend or revoke the farm mutual insurance company's certificate of authority.
(3) Institute proceedings to enjoin the farm mutual insurance company from conducting further business.
(4) Institute proceedings to wind up the affairs of the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-29
Notice of intent to waive term of policy, right, or defense
Sec. 29. (a) A farm mutual insurance company may not waive: (1) a term of an insurance policy; or
(2) a right or defense of the farm mutual insurance company;
unless the farm mutual insurance company states in a letter or other written or printed document to a policyholder that the farm mutual insurance company intends to specifically waive the term, right, or defense.
(b) A letter or other written or printed document required under subsection (a) must include the signature of an officer or other representative of the farm mutual insurance company who is authorized to execute the particular type of waiver.
(c) A letter or other written or printed document under this section is the only admissible evidence of a waiver by the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-30
Premium plus assessment basis; policyholder liability
Sec. 30. (a) A policyholder of a farm mutual insurance company operating on a premium plus assessment basis under this article is liable for the policyholder's share of the amount necessary to:
(1) pay the losses and necessary expenses incurred by the farm mutual insurance company; and
(2) maintain an adequate reserve or safety fund as determined by the farm mutual insurance company's directors;
while the policyholder's insurance policy is in effect.
(b) Notwithstanding subsection (a), a farm mutual insurance company shall limit a policyholder's contingent liability during any one (1) year to an amount not to exceed the limitation set forth in the farm mutual insurance company's bylaws. The limitation set forth in the farm mutual insurance company's bylaws under this subsection must be an amount equal to not less than three percent (3%) of the insurance carried by the policyholder.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-31
Assessment collection; verification of loss
Sec. 31. (a) A farm mutual insurance company shall collect an assessment from a policyholder in the manner prescribed by the farm mutual insurance company's bylaws.
(b) After a farm mutual insurance company that operates on a premium plus assessment basis receives:
(1) notice of a loss or damage to a policyholder's property; or
(2) a judgment against the farm mutual insurance company;
the directors of the farm mutual insurance company shall verify the loss, damage, or judgment and shall, subject to the limitation set forth in the farm mutual insurance company's bylaws under section 30 of this chapter, assess each policyholder an amount proportionate to the amount of risk the policyholder has with the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.
IC 27-5.1-2-32
Policyholder failure to pay assessment
Sec. 32. (a) If a policyholder is assessed and fails to pay the assessment, the farm mutual insurance company may, upon providing written notice of failure to pay:
(1) suspend the farm mutual insurance company's liability for loss under the policyholder's insurance policy for the time during which the assessment is not paid; or
(2) cancel the policyholder's insurance policy if the assessment is not paid less than thirty (30) days after notice of the assessment is sent to the policyholder.
The farm mutual insurance company may deduct the assessment from the policyholder's deposit before returning the remainder of a deposit, if any, to the policyholder.
(b) If an assessment is paid by a policyholder after a farm mutual insurance company takes an action under subsection (a), the farm mutual insurance company may reinstate the policyholder's insurance policy effective beginning on the date on which the payment is received, but a deduction or credit may not be made to an assessment because of the suspension of the insurance policy.
(c) A farm mutual insurance company may file an action to compel a policyholder to pay an assessment.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-33
Policyholder liability after policy termination
Sec. 33. (a) A policyholder is not liable for an assessment of losses or expenses that are incurred by a farm mutual insurance company after the policyholder has terminated the policyholder's insurance policy.
(b) A former policyholder is not liable for an assessment for obligations incurred by a farm mutual insurance company before the policyholder terminated the insurance policy on which the assessment is made unless the farm mutual insurance company gives the former policyholder notice of the assessment less than one (1) year after the date of termination of the insurance policy.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-34
Notice of premium plus assessment policy; civil actions; limitation
Sec. 34. (a) A premium plus assessment insurance policy must expressly and prominently state on the face page of the insurance policy that the insurance policy is a premium plus assessment insurance policy.
(b) A suit or action for a loss under a premium plus assessment insurance policy may not be commenced until:
(1) the loss is due in accordance with the premium plus assessment insurance policy; or
(2) not less than sixty (60) days after proof of loss was given to the farm mutual insurance company that issued the premium

plus assessment insurance policy.
(c) Requirements that a policyholder must meet to sustain a legal cause of action under this section must be disclosed clearly and prominently on the face page of the premium plus assessment insurance policy.
(d) Notwithstanding IC 34-11-2-11, the statute of limitations for a claim on a premium plus assessment insurance policy under this section is two (2) years after the date of the loss.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-35
Payment of losses and judgments; insufficient funds; assessments
Sec. 35. (a) A farm mutual insurance company that operates on a premium plus assessment basis must pay losses and judgments of the farm mutual insurance company from premiums received or amounts collected on promissory notes. The amount:
(1) deducted from a policyholder's premium paid; or
(2) demanded from a policyholder's promissory note;
must bear the same relationship to the total loss as the policyholder's total premium bears to the total premiums collected in the calendar year that the loss is incurred.
(b) If funds collected under subsection (a) are insufficient to cover a loss or judgment, the directors of the farm mutual insurance company may, subject to the limitation set forth in the farm mutual insurance company's bylaws under section 30 of this chapter, assess each policyholder in the same manner. However, a farm mutual insurance company may not assess policyholders more than one (1) time in a calendar year for losses incurred by the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-36
Borrowing funds; assessment
Sec. 36. (a) A farm mutual insurance company may borrow money for the payment of accrued losses and expenses.
(b) A farm mutual insurance company that borrows money under subsection (a) shall assess policyholders the full amount necessary to fully repay the loan in the assessment immediately following the date the money is borrowed. Unless the commissioner authorizes a longer period, the assessment must be levied not more than twelve (12) months after the losses or expenses paid by the farm mutual insurance company through the loan are incurred.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-37
Policy cancellation; notice
Sec. 37. (a) A farm mutual insurance company may cancel, in whole or in part, a policyholder's insurance policy after giving the policyholder written notice of the cancellation as follows:
(1) The written notice must be delivered or mailed to the

policyholder at the last known address of the policyholder.
(2) The written notice must specify the effective date of the cancellation.
(3) Upon request of the policyholder, the written notice must be accompanied by a written explanation of the specific reasons for the cancellation.
(b) A farm mutual insurance company shall provide the written notice specified in subsection (a) at least:
(1) ten (10) days before canceling the insurance policy, if the cancellation is for nonpayment of premium;
(2) twenty (20) days before canceling the insurance policy, if the cancellation occurs more than sixty (60) days after the date of issuance of the policy; and
(3) ten (10) days before canceling the insurance policy, if the cancellation occurs less than sixty-one (61) days after the date of issuance of the policy.
(c) If the insurance policy was procured by an independent insurance producer licensed in Indiana, the farm mutual insurance company shall deliver or mail notice of cancellation to the insurance producer not less than ten (10) days before the farm mutual insurance company delivers or mails the notice to the policyholder, unless the obligation to notify the insurance producer is waived in writing by the insurance producer.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-38
Discontinuation of company
Sec. 38. A farm mutual insurance company may vote to discontinue operations and settle its affairs under IC 27-1-10.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-39
Misconduct; Class C felony
Sec. 39. A director, an officer, a member, an insurance producer, or an employee of a farm mutual insurance company who knowingly or intentionally, directly or indirectly, uses or employs, or allows another person to use or employ, money, funds, securities, or assets of the farm mutual insurance company for private profit or gain commits a Class C felony.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-40
Investment gain; policyholder surplus
Sec. 40. This article does not prohibit a farm mutual insurance company from doing the following:
(1) Distributing underwriting or investment gain to policyholders of a farm mutual insurance company.
(2) Accumulating a reasonable policyholder surplus for the payment of losses or other expenses.
As added by P.L.129-2003, SEC.8.
IC 27-5.1-2-41
Election to be subject to Indiana insurance law
Sec. 41. (a) A farm mutual insurance company may elect to be subject to the provisions of IC 27-1, as provided by IC 27-1-11-1, with the rights, privileges, and franchises provided under IC 27-1.
(b) An election under subsection (a) becomes effective on the date of issuance of a new certificate of authority under IC 27-1-11-7.
(c) An insurance policy that is:
(1) issued or bound by a farm mutual insurance company that makes an election under subsection (a); and
(2) in effect on the date the election becomes effective;
is not invalidated by IC 27-1, but remains in full force and effect until expiration or termination of the insurance policy. However, IC 27-1 applies to an insurance policy described in this subsection beginning three (3) years after the date the election becomes effective.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-42
Exemption from regulation
Sec. 42. A company or association organized before January 1, 1870, that provides the kind of insurance described in this article and has not made an election under IC 27-5-1-14 (before its repeal) is not subject to this article unless the company or association elects to conduct the company's or association's business under this article by a resolution:
(1) adopted by the company's or association's board of directors or policyholders;
(2) filed with the commissioner; and
(3) approved by the commissioner.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-43
Administrative rules
Sec. 43. The commissioner may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-44
Validity of rate or form filed under prior law
Sec. 44. A rate or form filed by a farm mutual insurance company before July 1, 2003, is valid and remains in effect notwithstanding the repeal of IC 27-5 and the addition of this article.
As added by P.L.16-2009, SEC.28.



CHAPTER 3. STANDARD FARM MUTUAL INSURANCE COMPANIES

IC 27-5.1-3-2
Powers; kinds of insurance coverage
Sec. 2. A standard company that is issued a certificate of authority under this article may:
(1) perform the business of insurance on:
(A) an assessable;
(B) a mutual; and
(C) a nonprofit;
basis;
(2) insure the property of policyholders of the standard company against loss or damage that is caused by:
(A) fire;
(B) windstorm;
(C) causes specified under an extended coverage provision; and
(D) other perils that are not specifically excluded in the policy form; and
(3) insure the property of policyholders of the standard company against:
(A) loss of use;
(B) loss of occupancy;
(C) loss of rents; and
(D) additional expenses;
that result from direct loss or damage to covered property.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-3-3
Company territory expansion; net retention per risk; investments
Sec. 3. (a) A standard company may not insure property located outside the standard company's territory, as described in the standard company's articles of incorporation, unless the standard company

meets the following requirements for expansion:
(1) A standard company with annual direct written premiums that total not less than one hundred thousand dollars ($100,000) may expand the territory in which the standard company insures property to not more than ten (10) counties if the expansion is approved by the affirmative vote of a majority of the standard company's:
(A) board of directors; or
(B) policyholders present and voting at a meeting of the policyholders.
(2) A standard company with annual direct written premiums that total not less than two hundred fifty thousand dollars ($250,000) may expand the territory in which the standard company insures property to more than ten (10) counties if the expansion is approved by the affirmative vote of a majority of the standard company's:
(A) board of directors; or
(B) policyholders present and voting at a meeting of the policyholders.
(b) The net retention per risk of a standard company may not exceed two-tenths percent (0.2%) of the standard company's insurance in force.
(c) A standard company shall make investments in accordance with IC 27-1-13-3.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-3-4
Policyholder surplus; reinsurance
Sec. 4. A standard company may issue an insurance policy insuring against loss or damage to property of a policyholder of the standard company from the perils specified in section 2 of this chapter in a county located in Indiana if the standard company maintains a policyholder surplus or reinsurance that the commissioner determines is sufficient to protect the financial stability of the standard company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-3-5
Annual statements
Sec. 5. (a) A standard company shall, not later than March 1, prepare and file with the commissioner an annual statement:
(1) that is on a form prescribed by the commissioner;
(2) that is verified by an affidavit of the:
(A) president; and
(B) secretary;
of the board of the standard company and individuals who are authorized to do business on behalf of the standard company; and
(3) that reflects the financial condition of the standard company as of the end of the calendar year immediately preceding the

date of the annual statement.
(b) An annual statement prepared and filed under subsection (a) must be presented at the annual meeting of the standard company.
(c) An annual statement filed under subsection (a) must be accompanied by the filing fee set forth under IC 27-1-3-15.
As added by P.L.129-2003, SEC.8.



CHAPTER 4. EXTENDED FARM MUTUAL INSURANCE COMPANIES

IC 27-5.1-4-2
Companies existing on June 30, 2003; extended company election; amended certificate of authority
Sec. 2. (a) A farm mutual insurance company that was authorized to provide insurance in Indiana on June 30, 2003, may elect to obtain a certificate of authority as an extended company.
(b) An election under subsection (a) is made by:
(1) an affirmative vote by the board of directors of the farm mutual insurance company:
(A) on a resolution to convert to an extended company; and
(B) on an amendment of the articles of incorporation of the farm mutual insurance company; and
(2) filing:
(A) the resolution;
(B) the amended articles of incorporation; and
(C) other information that the commissioner considers necessary for review;
with the commissioner.
(c) The commissioner shall, upon:
(1) receiving a filing specified under subsection (b)(2); and
(2) determining that the farm mutual insurance company is in compliance with the requirements of this article and other applicable law;
issue an amended certificate of authority to the farm mutual insurance company authorizing the farm mutual insurance company as an extended company.
(d) A farm mutual insurance company, after receiving an amended certificate of authority under subsection (c):
(1) is subject to the requirements of this chapter; and
(2) may commence the business of insurance as an extended company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-3
Kinds of insurance coverage
Sec. 3. An extended company may:
(1) insure the property of policyholders of the extended company against loss or damage that is caused by:
(A) fire;
(B) windstorm;
(C) causes specified under an extended coverage provision;

and
(D) other perils that are specified in the policy form;
(2) insure the property of policyholders of the extended company against:
(A) loss of use;
(B) loss of occupancy;
(C) loss of rents; and
(D) additional expenses;
that result from direct loss or damage to covered property; and
(3) provide other kinds of insurance that are approved by the commissioner.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-4
Financial and reinsurance requirements
Sec. 4. An extended company shall comply with the following financial and reinsurance requirements if the extended company provides the types of insurance described in section 3 of this chapter:
(1) The extended company shall maintain a policyholder surplus as required under IC 27-1-6-15.
(2) The net retention per risk that an extended company may maintain may not exceed two-tenths percent (0.2%) of the extended company's insurance in force.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-5
Collections through assessments and premiums
Sec. 5. (a) An extended company:
(1) may collect a membership fee and an initial premium charge that are prescribed by the board of directors of the extended company; and
(2) shall collect, not less than annually, an amount that is sufficient to enable the extended company to:
(A) pay losses and expenses; and
(B) create and maintain a policyholder surplus in accordance with the articles of incorporation and bylaws of the extended company.
(b) Collections under subsection (a) are subject to the following requirements:
(1) Collections must be made through assessments or premiums charged by the extended company on certain insurance policies issued by the extended company as determined by the board of directors of the extended company.
(2) A policyholder that holds an insurance policy that is issued on a basis other than a premium basis:
(A) may be charged an advance assessment that is payable not later than the time at which the insurance policy is issued, as determined by the board of directors of the extended company; and
(B) may be assessed if a further assessment is required under

the articles of incorporation of the extended company.
(c) The terms and conditions of assessments made under this section must be clearly disclosed in the insurance policy.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-6
Policyholder surplus
Sec. 6. The following requirements apply to the policyholder surplus of an extended company:
(1) The articles of incorporation of the extended company must provide for the existence, maintenance, and use of the policyholder surplus.
(2) The policyholder surplus may be used only for the payment of losses and expenses considered necessary by the board of directors of the extended company.
(3) The existence or maintenance of the policyholder surplus does not relieve a policyholder of any assessment or other obligation that the:
(A) policyholder owes to the extended company; or
(B) extended company has levied against the policyholder.
(4) If the extended company is dissolved, the policyholder surplus must be treated in the same manner as any other asset of the extended company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-7
Investments
Sec. 7. An extended company shall make investments in accordance with IC 27-1-13-3.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-8
Annual statement
Sec. 8. (a) An extended company shall, not later than March 1, prepare and file with the commissioner an annual statement:
(1) that is on a form prescribed by the commissioner;
(2) that is verified by an affidavit of the:
(A) president; and
(B) secretary;
of the board of directors of the extended company; and
(3) that reflects the condition of the extended company as of the end of the calendar year immediately preceding the date of the annual statement.
(b) An annual statement prepared and filed under subsection (a) must be presented at the annual meeting of the extended company.
(c) An annual statement filed under subsection (a) must be accompanied by the filing fee set forth in IC 27-1-3-15.
As added by P.L.129-2003, SEC.8.






ARTICLE 6. REINSURANCE; INTERINSURANCE; RECIPROCAL INSURANCE

CHAPTER 1. REPEALED



CHAPTER 1.1. REINSURANCE

IC 27-6-1.1-2
Indemnity reinsurance; ceding agreements
Sec. 2. (a) A domestic insurer may cede indemnity reinsurance to any insurer authorized to do business in this state, in any other state of the United States, or in the District of Columbia, or to any alien insurer.
(b) A domestic ceding insurer must file with the commissioner for approval any proposed agreement that would cede indemnity reinsurance of previously retained insurance if the reserves and other liabilities with respect to previously retained insurance that are transferred by the insurer under the proposed agreement and under all other agreements that cede previously retained insurance exceed twenty-five percent (25%) of the total reserves and other liabilities of the domestic ceding insurer. As used in this subsection, "previously retained insurance" means insurance issued before the date of reinsurance and not previously reinsured.
(c) Any agreement that is filed as provided in subsection (b) shall be deemed approved unless the commissioner notifies the insurer within thirty (30) days after submission of an intent to hold a hearing in accordance with section 4 of this chapter.
(d) A transaction of indemnity reinsurance does not create any legal right or relation between the insured, beneficiary, or policyholder and the accepting insurer.
As added by P.L.260-1983, SEC.1.

IC 27-6-1.1-3 Repealed
(Repealed by P.L.116-1994, SEC.78.)

IC 27-6-1.1-4
Termination of indemnity reinsurance transaction
Sec. 4. The commissioner may require the termination of any indemnity reinsurance transaction, whether or not the applicable agreement was required to be filed for approval, if after a hearing under IC 4-21.5-3, the commissioner finds that the transaction creates an unsafe condition for the policyholders of a domestic insurer.
As added by P.L.260-1983, SEC.1. Amended by P.L.7-1987, SEC.152.

IC 27-6-1.1-5
Assumption reinsurance agreement; approval; exemptions; notice to policyholders
Sec. 5. (a) A domestic insurer must file any proposed agreement of assumption reinsurance with the commissioner for the commissioner's approval. The agreement must be executed by each insurer in a manner consistent with its articles and bylaws and the applicable law.
(b) The requirement for filing and approval provided in subsection (a) is not applicable to an agreement if:
(1) the ceding insurer is not a domestic insurer; and
(2) the reserves and liabilities assumed under the agreement are not greater than twenty percent (20%) of the corresponding outstanding reserves and liabilities of the domestic accepting insurer without regard to the agreement.
(c) The commissioner shall approve a reinsurance agreement within sixty (60) days after it is filed as provided in subsection (a) if the commissioner determines that:
(1) the agreement was legally executed by both insurers;
(2) in case one (1) of the parties to the agreement is a foreign or alien insurer, the agreement received the sanction and approval of the law of the foreign or alien jurisdiction, if necessary; and
(3) the agreement deals equitably and fairly with the contract and property rights of insurance, annuity, and endowment policy or contract holders of both insurers.
(d) The commissioner's approval of any agreement of reinsurance that is required to be filed as provided in subsection (a) shall be a condition precedent to the validity of the agreement. On the commissioner's approval, the agreement shall become effective as of the date of the agreement or as of such other date as may be specifically provided in the agreement.
(e) Within the period of forty-five (45) days following the commissioner's approval of an agreement of assumption reinsurance, or within the period of forty-five (45) days following the effective date of an agreement of assumption reinsurance for which the approval of the commissioner is not required, the accepting insurer

shall mail a written notification to each reinsured insurance, annuity, and endowment policy or contract holder. The notification must:
(1) specify each policy or contract subject to reinsurance and the effective date of the reinsurance transaction;
(2) offer to provide a copy of the agreement of assumption of reinsurance upon the written request of the policy or contract holder;
(3) state that the accepting insurer assumes all of the rights and obligations of the ceding insurer with respect to the policies and contracts that are subject to the agreement of assumption reinsurance; and
(4) state that the rights and benefits of the policy or contract holder under the policy or contract that is subject to reinsurance, including the right to surrender the policy or contract subject to the terms of the policy or contract, are not affected by the reinsurance.
(f) This section does not apply to an assumption reinsurance agreement to which a domestic ceding insurer is a party if the insurer is the subject of a proceeding under IC 27-9-3.
As added by P.L.260-1983, SEC.1. Amended by P.L.256-1985, SEC.1; P.L.248-1989, SEC.1.

IC 27-6-1.1-6
Application of chapter
Sec. 6. This chapter does not apply to any of the parties to a contract of merger or consolidation under IC 27-5.1-2-21.
As added by P.L.260-1983, SEC.1. Amended by P.L.129-2003, SEC.9.



CHAPTER 2. FARMERS' MUTUAL INSURANCE COMPANIES.ADDITIONAL REINSURANCE

IC 27-6-2-2
Construction of acts
Sec. 2. The rights and powers conferred in this chapter shall be supplemental and in addition to those conferred by law as of March 11, 1955, upon such farm mutual insurance companies.
(Formerly: Acts 1955, c.330, s.2.) As amended by P.L.252-1985, SEC.212; P.L.129-2003, SEC.11.



CHAPTER 3. RECIPROCAL EXCHANGE MAY REINSURE



CHAPTER 4. REINSURANCE.EFFECT ON WORKER'S COMPENSATION INSURERS



CHAPTER 5. FEDERAL REINSURANCE

IC 27-6-5-2
Appropriations
Sec. 2. There is hereby appropriated to the insurance commissioner of the state of Indiana from any moneys in the general fund of the state not otherwise appropriated the amount of money, if any, which may be required to maintain the availability of federal reinsurance in the state of Indiana pursuant to the federal act referred to in section 1 of this chapter, up to a maximum amount in a current year of five percent (5%) of the aggregate property insurance premiums earned in Indiana during the preceding calendar year on those lines of insurance reinsured by the Secretary in Indiana during a current year, said amount to be ordered by the said insurance commissioner to be paid to the Secretary of Housing and Urban Development as provided in the said federal act.
(Formerly: Acts 1969, c.429, s.2.) As amended by P.L.252-1985, SEC.216.



CHAPTER 6. INTERINSURANCE

IC 27-6-6-2
Execution of contracts; attorneys; location of office of attorney
Sec. 2. Such contracts may be executed by an attorney, agent or other representative, herein designated "attorney," duly authorized and acting for such subscribers. The office or offices of such attorney may be maintained at such place or places as may be designated by the subscribers in the power of attorney.
(Formerly: Acts 1919, c.102, s.2.)

IC 27-6-6-3
Declaration of subscribers
Sec. 3. Such subscribers so contracting among themselves shall, through their attorney, file with the insurance department a declaration verified by the oath of such attorney, or where such attorney is a corporation, by the oath of a chief officer thereof, setting forth the following:
(a) The name or title adopted by such subscribers proposing to exchange such indemnity contracts. Such name or title shall not be so similar to any other name or title previously adopted by a similar organization or by any insurance corporation or association as in the opinion of the insurance department is likely to result in confusion or deception.
(b) The kind or kinds of insurance to be effected or exchanged.
(c) A copy of the form of policy contract or agreement under or by which such insurance is to be effected or exchanged.
(d) A copy of the form of power of attorney or other authority of such attorney under which such insurance is to be effected or exchanged; provided, that a copy of any amendment to or substitution of such form shall be filed with the insurance department prior to its use.
(e) The location of the office or offices from which such contracts or agreements are to be issued.
(f) That applications have been made for indemnity upon at

least one hundred (100) separate risks aggregating not less than one and one-half million dollars ($1,500,000) as represented by executed contracts or bona fide applications to become concurrently effective in the case of fire insurance, and in the case of automobile insurance, executed contracts or bona fide applications for indemnity upon two hundred and fifty (250) separate risks aggregating not less than one and one-half million dollars ($1,500,000) or any or all classes of automobile insurance effected by said subscriber through said attorney.
(g) That there is in the possession of such attorney and available for the payment of losses, assets conforming to the requirements of section 6 of this chapter.
(h) A financial statement under oath in form prescribed for the annual statement.
(i) The instrument authorizing service of process as provided for in this chapter.
(Formerly: Acts 1919, c.102, s.3; Acts 1963, c.315, s.1; Acts 1967, c.232, s.2.) As amended by P.L.252-1985, SEC.217.

IC 27-6-6-4
Instrument authorizing service of process on subscriber's agent; procedure for service
Sec. 4. (a) Concurrently with the filing of the declaration provided for by the terms of section 3 of this chapter, the attorney (as defined in section 2 of this chapter) shall file with the department of insurance, state of Indiana, an instrument in writing, executed by him for said subscribers, conditioned that, upon the issuance of a certificate of authority provided for in section 9 of this chapter, service of process may be had upon the individual resident of Indiana, corporate resident of Indiana, or authorized Indiana insurer, appointed by the subscribers as the subscribers' agent for service of process in all suits in this state arising out of such policies, contracts, or agreements, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through such attorney.
(b) Service of process under subsection (a) shall be made by delivering to the subscribers' agent two (2) copies of process with a complaint attached.
(c) It shall be the duty of the subscribers' agent, upon service, to promptly send one (1) copy of such summons, by registered letter, to the attorney specified in subsection (a) and to file the other copy of summons in the office of the subscribers' agent.
(Formerly: Acts 1919, c.102, s.4; Acts 1967, c.232, s.3.) As amended by P.L.252-1985, SEC.218; P.L.130-1994, SEC.40; P.L.116-1994, SEC.52; P.L.268-1999, SEC.15.

IC 27-6-6-5
Statement of maximum amount of single fire insurance risk; limitation on amount assumed
Sec. 5. There shall be filed with the department of insurance, state

of Indiana, by such attorney, whenever the department of insurance shall so require, a statement under oath of such attorney, showing, in the case of fire or casualty classifications as authorized by the insurance laws of Indiana, except title insurance, the maximum amount of indemnity upon a single risk, and no reciprocal shall assume on any single fire or casualty classifications as authorized by the insurance laws of Indiana, except title insurance, risk in an amount greater than ten percent (10%) of the net worth of the reciprocal.
(Formerly: Acts 1919, c.102, s.5; Acts 1967, c.232, s.4.) As amended by P.L.116-1994, SEC.53; P.L.255-1995, SEC.6.

IC 27-6-6-6
Assets and reserves
Sec. 6. There shall at all times be maintained as assets a sum in cash or securities of the kind designated by the laws of the state where the principal office is located for the investment of funds of insurance companies, doing the same kinds of business, amounting to fifty per cent (50%) of the net annual deposits, collected, and credited to the accounts of subscribers on policies having one (1) year or less to run and pro rata on those for longer periods; in addition to which there shall be maintained in cash or such securities assets sufficient to discharge all liabilities on all outstanding losses arising under policies issued, same to be calculated on the basis of net premiums or deposits as in this section defined and in accordance with the laws of the state relating to similar reserves for companies insuring similar risks. For the purpose of computing said reserves and assets, net deposits shall be construed to mean the payments of subscribers collected or in the course of collection after deducting therefrom the amounts provided in the subscribers' agreement for expenses except payments or credits to the attorney-in-fact. If at any time the assets so held in cash or such securities shall be less than required above, or be less than three hundred thousand dollars ($300,000), the subscribers or their attorney for them shall make up the deficiency within thirty (30) days after notice from the department of insurance so to do: Provided, however, That as to reciprocal or interinsurance exchanges now licensed and authorized to do business in Indiana, the alternative minimum of cash or securities required to be held shall be one hundred thousand dollars ($100,000).
(Formerly: Acts 1919, c.102, s.6; Acts 1963, c.315, s.2; Acts 1967, c.232, s.5.)

IC 27-6-6-7
Annual financial report; examination; acceptance of examination of another state
Sec. 7. Such attorney shall, within the time limited for filing the annual statement by insurance companies transacting the same kind of business, make a report under oath to the insurance department for each calendar year showing the financial condition of affairs at the

office where such contracts are issued and shall furnish such additional information and reports as may be required. The business affairs, records, and assets of any such organization shall be subject to examination by the insurance department at any reasonable time, and such examination shall be at the expense of the organization examined. Where the principal office of the attorney is located in another state, the insurance department may in lieu of the examination provided for in this section, accept a certified copy of the report of examination made by the insurance department of the state where the principal office is located.
(Formerly: Acts 1919, c.102, s.7; Acts 1963, c.315, s.3; Acts 1967, c.232, s.6.)

IC 27-6-6-8
Right of domestic corporation to exchange contracts
Sec. 8. Any corporation now or hereafter organized under the laws of this state, shall, in addition to the rights, powers and franchises specified in its articles of incorporation, have full power and authority, as a subscriber, to exchange insurance contracts of the kind and character herein mentioned. The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized and as much granted as the rights and powers expressly conferred.
(Formerly: Acts 1919, c.102, s.8.)

IC 27-6-6-9
Certificate of authority
Sec. 9. Upon compliance with the requirements of this chapter, the insurance department shall issue a certificate of authority or a license to the attorney authorizing him to make such contracts of insurance and shall contain the name of the attorney, the location of the principal office, and the name or the designation under which such contracts of insurance are issued. Such license shall be renewed annually, upon a showing that the standard of solvency required in this section has been maintained and all fees and taxes required have been paid; provided, no certificate of authority shall be issued under this section unless and until the subscribers and the attorney shall have complied with the same character and fitness qualifications, plan of operation, and standards for officers and directors as is required of stock and mutual insurance companies under this title.
(Formerly: Acts 1919, c.102, s.9; Acts 1967, c.232, s.7.) As amended by P.L.252-1985, SEC.219.

IC 27-6-6-10
Violations
Sec. 10. An attorney who exchanges a contract of insurance of the kind and character specified in this chapter, or solicits or negotiates any application for such a contract, without complying with this chapter, commits a Class C infraction. For the purpose of organization and upon issuance of permit by the insurance

department, powers of attorney and applications for such contracts may be solicited without compliance with this chapter, but a person may not make or issue any such contracts until this chapter is complied with.
(Formerly: Acts 1919, c.102, s.10; Acts 1967, c.232, s.8.) As amended by Acts 1978, P.L.2, SEC.2722.

IC 27-6-6-11
Refusal, suspension, or revocation of certificate of authority
Sec. 11. In addition to the penalties in section 10 of this chapter and where not otherwise provided, the penalty for failure or refusal to comply with any or all of the terms and provisions of this chapter, upon the part of the attorney, shall be the refusal, suspension, or revocation of certificate of authority or license by the insurance department, after due notice and opportunity for hearing has been given such attorney, so that he may appear and show cause why such action should not be taken.
(Formerly: Acts 1919, c.102, s.11; Acts 1967, c.232, s.9.) As amended by P.L.252-1985, SEC.220.

IC 27-6-6-12
Taxation
Sec. 12. In lieu of all other taxes, licenses or fees, state or local, such attorney shall pay annually, on account of the transaction of such business in this state, the same taxes, licenses and fees as are required to be paid by mutual insurance companies with principal office similarly located and transacting the same kind of business. In the application of the retaliatory law, the taxes and fees exacted by another state from an exchange with principal office in Indiana shall apply.
(Formerly: Acts 1919, c.102, s.12.)

IC 27-6-6-13
Terms inserted in policy; conformity to state law
Sec. 13. The attorney may insert in any form of policy prescribed by the laws of this state any provisions or conditions required by the plan of reciprocal or interinsurance, Provided That same shall not be inconsistent with or in conflict with the law of this state. Such policy in lieu of conforming to the language and form prescribed by such law, shall be held to conform thereto in substance if such policy includes a provision or endorsement reciting that the policy shall be construed as if in the language and form prescribed by such law. Any such endorsement shall first be filed with the insurance department.
(Formerly: Acts 1919, c.102, s.13; Acts 1967, c.232, s.10.)

IC 27-6-6-14
Application of state insurance law
Sec. 14. Except as herein provided, no law of this state relating to insurance shall apply to the exchange of indemnity contracts described herein, unless they are specifically mentioned therein. (Formerly: Acts 1919, c.102, s.14.)

IC 27-6-6-15
Loans or advances; purposes; repayment; approval; interest rate; restrictions
Sec. 15. The attorney for the subscribers at a reciprocal or interinsurance exchange organized under this law may on behalf of the subscribers borrow or assume a loan or advance for the repayment of a sum of money sufficient to defray the reasonable expenses in the establishment of such an exchange or to enable the attorney for the subscribers at the exchange to comply with any requirement of the law or as a guarantee fund upon agreement. The borrowing or assumption shall first be submitted to and approved by the department, and shall be repaid only out of the surplus, earnings or profits at the exchange with the approval of the department. The department shall withhold its approval of any repayment whenever in its judgment the financial condition of the attorney for the subscribers at such exchange shall warrant, but shall not withhold its approval if after the repayment the attorney-in-fact for subscribers at the exchange shall have and be in possession of a surplus equal to ten percent (10%) or more of the gross annual premium of the subscribers. Any such loan or advance shall not form a part of the legal liabilities of the attorney for the subscribers at the exchange but until repaid, all statements published by the attorney for the subscribers or filed with the department, shall show the amount thereof then remaining unpaid. However, this section shall not be construed as an extension of the liability of any subscriber beyond that expressly provided for in the subscribers' agreement or power of attorney. The per annum interest rate on any loan or advance shall not exceed three-quarters of one percent (.75%) above the prevailing prime bank rate charged by national banks and banks chartered by the state of Indiana with their principal offices in Indiana, or ten percent (10%), whichever is less. The department shall establish the prevailing prime bank rate for each calendar quarter equal to this rate for the first working day of the subsequent calendar quarter. The prime bank rate for any bank on a given day is the rate of interest it charges on unsecured loans made that day to its most credit-worthy customers. In establishing the prevailing prime bank rate the department may use the prime bank rate charged by the fifteen (15) largest banks with their principal offices in Indiana, or such other number as the department deems adequate. The total amount of interest shall be calculated on a three hundred sixty (360) day basis.
(Formerly: Acts 1919, c.102, s.14a; Acts 1967, c.232, s.11.) As amended by Acts 1977, P.L.287, SEC.1.



CHAPTER 7. LAWSUITS CONCERNING INTERINSURANCE.PROCEDURE



CHAPTER 8. PROPERTY AND CASUALTY INSURANCE AND GUARANTY ASSOCIATION LAW

IC 27-6-8-1
Short title
Sec. 1. (Short Title) This chapter may be cited as the "Indiana Insurance Guaranty Association Law of 1971."
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-2
Purpose
Sec. 2. (Purpose) The purpose of this chapter is to provide a mechanism for the payment of claims under certain insurance policies to avoid excessive delay in payment and to avoid excessive financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies, and to provide an association to assess the cost of this protection among insurers.
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-3
Scope
Sec. 3. This chapter applies to all kinds of direct insurance except:
(1) life, annuity, health, or disability insurance;
(2) mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risks;
(3) fidelity or surety bonds, or any other bonding obligations;
(4) credit insurance, vendors' single interest insurance, or collateral protection insurance or similar insurance with the primary purpose of protecting the interests of a creditor arising out of a creditor-debtor transaction;
(5) warranty or service contract insurance;
(6) title insurance;
(7) ocean marine insurance;
(8) a transaction between a person or an affiliate of a person and an insurer or an affiliate of an insurer that involves the transfer of investment or credit risk without a transfer of insurance risk;
(9) insurance provided by or guaranteed by a government entity; and (10) insurance written on a retroactive basis to cover known losses for which a claim has already been made and the claim is known to the insurer at the time the insurance is bound.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.163-1988, SEC.1; P.L.31-1988, SEC.20.

IC 27-6-8-4
Definitions
Sec. 4. As used in this chapter, unless otherwise provided:
(1) The term "account" means any one (1) of the three (3) accounts created by section 5 of this chapter.
(2) The term "association" means the Indiana Insurance Guaranty Association created by section 5 of this chapter.
(3) The term "commissioner" means the commissioner of insurance of this state.
(4) The term "covered claim" means an unpaid claim which arises out of and is within the coverage and not in excess of the applicable limits of an insurance policy to which this chapter applies issued by an insurer, if the insurer becomes an insolvent insurer after the effective date (January 1, 1972) of this chapter and (a) the claimant or insured is a resident of this state at the time of the insured event or (b) the property from which the claim arises is permanently located in this state. "Covered claim" shall be limited as provided in section 7 of this chapter, and shall not include (1) any amount due any reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries or otherwise. However, a claim for any such amount, asserted against a person insured under a policy issued by an insurer which has become an insolvent insurer, which if it were not a claim by or for the benefit of a reinsurer, insurer, insurance pool or underwriting association, would be a "covered claim" may be filed directly with the receiver or liquidator of the insolvent insurer, but in no event may any such claim be asserted in any legal action against the insured of such insolvent insurer; nor (2) any supplementary obligation including but not limited to adjustment fees and expenses, attorney fees and expenses, court costs, interest and bond premiums, whether arising as a policy benefit or otherwise, prior to the appointment of a liquidator; nor (3) any unpaid claim that is not both filed within one (1) year after an order of liquidation and permitted to share in liquidation distributions under IC 27-9-3-33 if the insolvent insurer is a domestic insurer or in accordance with the applicable provisions of the law of the state of domicile if the insolvent insurer is not a domestic insurer; nor (4) any claim by a person whose net worth at the time an insured event occurred was more than five million dollars ($5,000,000); nor (5) a claim against a person insured by an insolvent insurer if the person's net worth at the time an insured event occurred was more than fifty million dollars ($50,000,000); nor (6) any claim by a person who directly or

indirectly controls, is controlled, or is under common control with an insolvent insurer on December 31 of the year before the order of liquidation. All covered claims filed in the liquidation proceedings shall be referred immediately to the association by the liquidator for processing as provided in this chapter.
(5) The term "insolvent insurer" means (a) a member insurer holding a valid certificate of authority to transact insurance in this state either at the time the policy was issued or when the insured event occurred and (b) against whom a final order of liquidation, with a finding of insolvency, to which there is no further right of appeal, has been entered by a court of competent jurisdiction in the company's state of domicile. "Insolvent insurer" shall not be construed to mean an insurer with respect to which an order, decree, judgment or finding of insolvency whether preliminary or temporary in nature or order to rehabilitation or conservation has been issued by any court of competent jurisdiction prior to January 1, 1972 or which is adjudicated to have been insolvent prior to that date.
(6) The term "member insurer" means any person who is licensed or holds a certificate of authority under IC 27-1-6-18 or IC 27-1-17-1 to transact in Indiana any kind of insurance for which coverage is provided under section 3 of this chapter, including the exchange of reciprocal or inter-insurance contracts. The term includes any insurer whose license or certificate of authority to transact such insurance in Indiana may have been suspended, revoked, not renewed, or voluntarily surrendered. A "member insurer" does not include farm mutual insurance companies organized and operating pursuant to IC 27-5.1 other than a company to which IC 27-5.1-2-6 applies.
(7) The term "net direct written premiums" means direct gross premiums written in this state on insurance policies to which this chapter applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct premiums written" does not include premiums on contracts between insurers or reinsurers.
(8) The term "person" means an individual, corporation, limited liability company, partnership, reciprocal or inter-insurance exchange, association, or voluntary organization.
(Formerly: Acts 1971, P.L.390, SEC.1; Acts 1973, P.L.279, SEC.1.) As amended by Acts 1977, P.L.281, SEC.5; P.L.163-1988, SEC.2; P.L.8-1993, SEC.422; P.L.255-1995, SEC.7; P.L.129-2003, SEC.12.

IC 27-6-8-5
Creation of the association
Sec. 5. There is created a nonprofit unincorporated legal entity to be known as the Indiana Insurance Guaranty Association (referred to in this chapter as the "association"). All insurers defined as member insurers in section 4(6) of this chapter shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions

under a plan of operation established and approved under section 8 of this chapter and shall exercise its powers through a board of directors established under section 6 of this chapter. For purposes of administration and assessment, the association shall be divided into three (3) separate accounts:
(1) The worker's compensation insurance account.
(2) The automobile insurance account.
(3) The account for all other insurance to which this chapter applies.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.252-1985, SEC.221; P.L.28-1988, SEC.83.

IC 27-6-8-6
Board of directors
Sec. 6. (a) The board of directors of the association shall consist of nine (9) member insurers one (1) of whom shall be selected by or from among each of the following groups representative of member insurers, such selection to be subject to the approval of the commissioner:
(1) One (1) person representing the American Insurance Association.
(2) One (1) person representing the Alliance of American Insurers.
(3) One (1) person representing the National Association of Independent Insurers.
(4) One (1) person representing the National Association of Mutual Insurance Companies.
(5) One (1) person representing the Insurance Institute of Indiana.
(6) Three (3) persons representing the:
(A) domestic stock companies;
(B) domestic mutual companies; or
(C) domestic reciprocal insurers;
with not more than two (2) persons representing any category.
(7) One (1) person representing independent unaffiliated stock, fire, and casualty companies to be appointed by the commissioner.
(b) Not more than one (1) member insurer in a group of insurers under the same management or ownership shall serve as a director at the same time.
(c) Directors shall serve such terms as shall be established in the plan of operation.
(d) Vacancies on the board shall be filled for the remaining period of the term in the same manner as the initial selection.
(e) If no directors are selected by March 1, 1972, the commissioner may appoint the initial members of the board of directors.
(f) In approving selections to the board, the commissioner shall consider among other things whether all member insurers are fairly represented. (g) Directors may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.252-1985, SEC.222; P.L.233-1999, SEC.6 and P.L.268-1999, SEC.16.

IC 27-6-8-7
Powers and duties of the association
Sec. 7. (a) The association shall:
(i) Be obligated to the extent of the covered claims as defined herein existing at the time of the order of liquidation or arising within thirty (30) days after the order of liquidation, or before the policy expiration date if less than thirty (30) days after the determination, or before the insured replaces the policy or causes its cancellation, if he does so within thirty (30) days of the determination. This obligation shall include only that amount of each covered claim which is less than one hundred thousand dollars ($100,000). In no event shall the association be obligated to a policyholder or claimant in an amount in excess of the applicable limits provided in the policy from which the claim arises, nor shall the association be obligated in an amount in excess of three hundred thousand dollars ($300,000) per policy for all claims arising out of one (1) occurrence. The return of unearned premium is limited to the lesser of: eighty percent (80%) of the paid but unearned premium; or six hundred fifty dollars ($650) multiplied by the number of months or partial months remaining in the policy term, not to exceed twelve (12) months.
(1) In the case of claims arising from bodily injury, sickness, or disease, including death resulting therefrom, except claims under IC 22-3 or similar state or federal laws providing benefits for occupational injury or disease, the amount for which the association shall be obligated shall not exceed the claimant's reasonable expenses incurred for necessary medical, surgical, x-ray, and dental services, including prosthetic devices and necessary ambulance, hospital, professional nursing, and funeral services, and any amounts actually lost by reason of the claimant's inability to work and earn wages or salary or their equivalent that would otherwise have been earned in the normal course of such injured claimant's employment, to which may be added at the discretion of the association a sum not to exceed one thousand dollars ($1,000) for all other costs and expenses incurred by the claimant prior to the insolvency. In the case of a claim for wrongful death, the foregoing obligation of the association shall, in addition to the limits set forth above, be subject to the limitations provided by the wrongful death statutes of the state. Such amounts which are legally payable because of the death of a claimant shall be paid to the claimant's estate, to the claimant's father or mother or guardian, to the surviving spouse or children, or to the next of kin as set out in IC 34-23-1 and IC 34-23-2.
The amount for which the association shall be obligated may also include payments in fact made to others, not members of claimant's

household, which were reasonably incurred to obtain from such other persons ordinary and necessary services for the production of income in lieu of those services the claimant would have performed for himself had he not been injured.
In the case of claims arising from bodily injury, sickness, or disease, including those in which death results, under IC 22-3 or similar state or federal laws providing benefits for occupational injury or disease, the association is obligated only to the extent provided under IC 22-3.
(2) A third party having a covered claim against any insured of an insolvent member insurer may file such claim in the liquidation proceeding under IC 27-9-3 if such insolvent member insurer is a domestic insurer and pursuant to the applicable provisions of law of the state of domicile if such insolvent member insurer is not a domestic insurer. The liquidator shall immediately refer said claim to the association to process as provided in this chapter unless the claimant shall within thirty (30) days from the date of filing said claim in the liquidation proceeding, file with the commissioner as liquidator a written demand that said claim be processed in liquidation proceedings as a claim not covered by this chapter.
(ii) Be deemed the insurer to the extent of its obligation on the covered claims as limited by this chapter and to this extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent, including those relating to reinsurance contracts and treaties entered into by the insolvent insurer. However, the association's obligation to defend any insured of the insolvent insurer or to indemnity against the costs of such defense terminates as soon as the claimant or claimants have been paid all benefits that they are entitled to under this chapter.
(iii) Allocate claims paid and expenses incurred among the three (3) accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligation of the association under paragraph (i) of this subsection subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, the cost of examination under IC 27-6-8-12 and other expenses authorized by this chapter. The assessments of each member insurer shall be on a uniform percentage basis in the proportion that the net direct written premiums in this state of the member insurer for the preceding calendar year on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the preceding calendar year on the kinds of insurance in the account. However, in addition to the pro rata assessments already described, an assessment may be made against each member insurer in a stated amount up to fifty dollars ($50) per year for the purpose of paying the administrative expenses of the association. There shall be no assessment for any account so long as assets held in such account are sufficient to cover all estimated payments for liquidation in process under such account. Each member insurer shall be notified of the assessment not later than thirty (30) days before it is due. No member insurer may be assessed

in any year on any account an amount greater than one percent (1%) of that member insurer's net direct written premiums in this state for the preceding calendar year on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one (1) year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. However, during the period of deferment no dividends shall be paid to shareholders or policyholders by a company whose assessment has been deferred. A deferred assessment shall be paid when such payment will not reduce capital or surplus below required minimums. Such payments shall be refunded to those companies whose assessments were increased as the result of such deferment, or at the option of any such company, shall be credited to future assessments against such company.
(iv) Investigate, adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims and may review settlements, releases, and judgments to which the insolvent insurer or its insured were parties to determine the extent to which such settlements, releases, and judgments may be properly contested, and as appropriate to contest them.
(v) Notify such persons as the commissioner directs under IC 27-6-8-9(b)(i).
(vi) Handle claims through its employees or through one (1) or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but such designation may be declined by a member insurer.
(vii) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this chapter. Any unreimbursed obligation of the association to a member insurer designated a servicing facility shall constitute an admitted asset of such member insurer.
(viii) Be entitled to and permitted to examine all claims, files, and records of an insolvent insurer at such times and to such extent as necessary or appropriate to obtain information regarding covered claims individually and in the aggregate, and to establish such procedures as appropriate to obtain prompt notice of all covered claims and information pertaining thereto during the course of liquidation.
(b) The association may:
(i) Appear in, defend, and appeal any action on a covered claim

but it shall have no obligation to pay any amount in excess of the provisions of IC 27-6-8-7.
(ii) Employ or retain such persons as are necessary to handle claims and perform other duties of the association.
(iii) Borrow funds necessary to effect the purposes of this chapter in accord with the plan of operation.
(iv) Sue or be sued.
(v) Negotiate and become a party to any contracts as are necessary to carry out the purpose of this chapter.
(vi) Perform such other acts as are necessary or proper to effectuate the purpose of this chapter.
(vii) Refund to the then member insurers in proportion to the contribution of each such member insurer to that account that amount by which the assets of the account exceed the liabilities if, at the end of the calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year, provided that the association may retain as a reserve fund from the excess of the assets over liabilities at the end of any calendar year an amount not to exceed ten percent (10%) of such excess assets of such account. Any such reserve fund or earnings from its investment shall be used only for the payment of covered claims and authorized association expenses. Upon appropriate action by the board of directors such reserve fund shall be refunded to the then member insurers in proportion to the total contribution of each such member insurer to such account.
(Formerly: Acts 1971, P.L.390, SEC.1; Acts 1975, P.L.280, SEC.2.) As amended by Acts 1977, P.L.281, SEC.6; P.L.163-1988, SEC.3; P.L.3-1990, SEC.95; P.L.1-1998, SEC.150.

IC 27-6-8-8
Plan of operation
Sec. 8. (a)(i) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and amendments thereto shall become effective upon approval in writing by the commissioner.
(ii) If the association fails to submit a suitable plan of operation by March 31, 1972, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.
(b) All member insurers shall comply with the plan of operation.
(c) The plan of operation shall:
(i) Establish the procedures whereby all the powers and duties of the association under section 7 of this chapter will be performed. (ii) Establish procedures for handling assets of the association.
(iii) Establish the amount and method of reimbursing members of the board of directors under section 6 of this chapter.
(iv) Establish procedures by which claims may be filed with the association by the liquidator and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of these claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator.
(v) Establish regular places and times for meetings of the board of directors.
(vi) Establish procedures for records to be kept of financial transactions of the association, its agents, and the board of directors.
(vii) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within thirty (30) days after the action or decision.
(viii) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner.
(ix) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.
(d) The plan of operation may provide that any or all powers and duties of the association, except those under section 7(a)(iii) and 7(b)(iii) of this chapter, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two (2) or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.252-1985, SEC.223.

IC 27-6-8-9
Powers and duties of commissioner
Sec. 9. (a) The commissioner shall:
(i) Notify the association of the existence of an insolvent insurer not later than three (3) working days after the commissioner receives an order of liquidation.
(ii) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.
(b) The commissioner may:
(i) Require that the association notify the insureds of the

insolvent insurer and any other interested parties of the order of liquidation and of their rights under this chapter. This notification shall be by mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation in all counties in which the insolvent insurer transacted insurance business shall be sufficient.
(ii) Require each insurance producer of the insolvent insurer to give prompt written notice by first class mail of such insolvency and the rights of the insured under this chapter to each insured of the insolvent insurer for whom the insurance producer is insurance producer of record, at such insured's last known address.
(iii) Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due. The fine shall not exceed five percent (5%) of the unpaid assessment per month, except that no fine shall be less than one hundred dollars ($100) per month.
(iv) Revoke the designation of any servicing facility if the commissioner finds claims are being handled unsatisfactorily.
(v) Any final action or order of the commissioner under this chapter shall be subject to judicial review in a court of competent jurisdiction.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.163-1988, SEC.4; P.L.178-2003, SEC.41.

IC 27-6-8-10
Effect of paid claims
Sec. 10. (Effect of Paid Claims) (a) Any person recovering under this chapter shall be deemed to have assigned the person's rights under the policy to the association to the extent of the person's recovery from the association. Every insured or claimant seeking the protection of this chapter shall cooperate with the association to the same extent as the person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association shall not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments previously made and no assessment shall be thereafter made for the purpose of reimbursing the association.
(b) The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the

association or a similar organization in another state functioning pursuant to IC 27-6-8-8(d). The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this chapter against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.
(c) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.
(d) The association shall have a right to recover from the insurance producer of record any part of the paid claim for unearned premium that represents unearned commission to the insurance producer.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by Acts 1977, P.L.281, SEC.7; P.L.178-2003, SEC.42.

IC 27-6-8-11
Nonduplication of recovery
Sec. 11. (a) Any person having a claim against an insurer under any provision in an insurance policy other than a policy of an insolvent insurer which is also a covered claim, shall be required to exhaust first the person's right under the policy. Any amount payable on a covered claim under this chapter shall be reduced by the amount of recovery under the insurance policy.
(b) Any person having a claim which may be recovered under more than one (1) insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured except that if it is a first party claim for damage to property with a permanent location, the person shall seek recovery first from the association of the location of the property, and if it is a worker's compensation claim, the person shall seek recovery first from the association of the residence of the claimant. Any recovery under this chapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.28-1988, SEC.84.

IC 27-6-8-12
Prevention of insolvencies
Sec. 12. To aid in the detection and prevention of insurer insolvencies:
(1) Every member insurer shall file with the National Association of Insurance Commissioners for use in their Early Warning System on or before March 1, of each year a financial statement of the same type and content as required by IC 27-1-20-21. (2) It shall be the duty of the commissioner:
(A) To notify the commissioners of all of the other states, territories of the United States, and the District of Columbia in which a member insurer is licensed to do business when he takes any of the following actions against a member insurer:
(i) revocation of license;
(ii) suspension of license;
(iii) makes any formal order that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or an increase in capital, surplus, or any other account for the security of policyholders or creditors. Such notice shall be mailed to all commissioners within thirty (30) days following the action taken or the date on which such action occurs.
(B) To report to the board of directors when he has taken any of the actions set forth in (A) of this paragraph or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner.
(C) To report to the board of directors when he has reasonable cause to believe from any examination, whether completed or in process, of any member company, that such company may be insolvent or in a financial condition hazardous to the policyholders or the public.
(3) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member companies and companies seeking admission to transact insurance business in this state.
(4) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. Such reports and recommendations shall not be considered public documents.
(5) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to the policyholders or the public. Within thirty (30) days of the receipt of such request, the commissioner shall begin such examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the commissioner designates provided such persons are qualified insurance accountants or actuaries. The cost of

such examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with subsection (1). The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.
(6) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by Acts 1977, P.L.281, SEC.8; P.L.163-1988, SEC.5.

IC 27-6-8-13
Examination of the association
Sec. 13. (Examination of the Association) The Association shall be subject to examination and regulation by the commissioner. The board of directors shall submit, not later than March 30th of each year, a financial report for the preceding calendar year in a form approved by the commissioner.
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-14
Tax exemption
Sec. 14. (Tax Exemption) The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-15
Recoupment of assessments; tax credits
Sec. 15. (a) Member insurers, which during any preceding calendar year shall have paid one (1) or more assessments levied pursuant to section 7 of this chapter, shall be allowed a credit against premium taxes, adjusted gross income taxes, or any combination thereof upon revenue or income of member insurers which may be imposed by the state, up to twenty percent (20%) of the assessment described in section 7 of this chapter for each calendar year following the year the assessment was paid until the aggregate of all assessments paid to the guaranty association shall have been offset by either credits against such taxes or refunds from the association. The provisions herein are applicable to all assessments levied after the passage of this article.
(b) To the extent a member insurer elects not to utilize the tax credits authorized by subsection (a), the member insurer may utilize the provisions of subsection (c) as a secondary method of recoupment. (c) The rates and premiums charged for insurance policies to which this chapter applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association and the rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by Acts 1977, P.L.281, SEC.9; P.L.163-1986, SEC.1; P.L.192-2002(ss), SEC.167.

IC 27-6-8-16
Immunity
Sec. 16. (Immunity) There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this chapter.
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-17
Stay of proceedings; reopening of default judgments
Sec. 17. (Stay of Proceedings; Reopening of Default Judgments) All proceedings in which the insolvent insurer is a party or is obligated to defend a party in court in this state shall be stayed for up to six (6) months and such additional time thereafter as may be determined by the court from the date the insolvency is determined or an ancillary proceeding is instituted in the state whichever is later to permit proper defense by the association of all pending causes of action. As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the association either on its own behalf or on behalf of such insured may apply to have the judgment, order, decision, verdict or finding set aside by the same court or administrator that made the judgment, order, decision, verdict or findings and shall be permitted to defend against the claim on the merits.
(Formerly: Acts 1971, P.L.390, SEC.1; Acts 1973, P.L.279, SEC.2.)

IC 27-6-8-18
Records of insolvent insurers; access; copies
Sec. 18. The liquidator, receiver, or statutory successor of an insolvent insurer covered by this chapter shall permit access by the board or its authorized representative to such of the insolvent insurers records which are necessary for the board in carrying out its functions under this chapter with regard to covered claims. In addition, the liquidator, receiver, or statutory successor shall provide the board or its representative with copies of such records upon the request by the board and at the expense of the board.
(Formerly: Acts 1971, P.L.390, SEC.1; Acts 1973, P.L.279, SEC.3.)
IC 27-6-8-19
Advertising
Sec. 19. No person, including an insurer, insurance producer, or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement which uses the existence of the insurance guaranty association of this state for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by the Indiana insurance guaranty association law. However, this section does not apply to Indiana insurance guaranty association or to any other entity which does not sell or solicit insurance.
(Formerly: Acts 1973, P.L.279, SEC.4.) As amended by Acts 1977, P.L.281, SEC.10; P.L.178-2003, SEC.43.



CHAPTER 9. REINSURANCE INTERMEDIARIES

IC 27-6-9-2
Commissioner
Sec. 2. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-3
Controlling person
Sec. 3. As used in this chapter, "controlling person" means any person, firm, association, limited liability company, or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of a reinsurance intermediary.
As added by P.L.26-1991, SEC.26. Amended by P.L.8-1993, SEC.423.

IC 27-6-9-4
Insurer
Sec. 4. As used in this chapter, "insurer" means any person, firm, association or corporation duly licensed in Indiana pursuant to the applicable provisions of the insurance law as an insurer.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-5
Licensed producer
Sec. 5. As used in this chapter, "licensed producer" means an insurance producer, broker, or reinsurance intermediary licensed pursuant to the applicable provision of the insurance law.
As added by P.L.26-1991, SEC.26. Amended by P.L.178-2003, SEC.44.

IC 27-6-9-6
Reinsurance intermediary
Sec. 6. As used in this chapter, "reinsurance intermediary" means:
(1) a reinsurance intermediary-broker; or
(2) a reinsurance intermediary-manager.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-7
Reinsurance intermediary-broker
Sec. 7. As used in this chapter, "reinsurance intermediary-broker"

or, "RB" means any person, other than an officer or employee of the ceding insurer, "firm," association, or corporation who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of that insurer.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-8
Reinsurance intermediary-manager
Sec. 8. (a) As used in this chapter, "reinsurance intermediary-manager" (or, RM) means any person, firm, association or corporation that:
(1) has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer (including the management of a separate division, department, or underwriting office); and
(2) acts as an agent for that reinsurer;
whether known as a RM, manager, or other similar term.
(b) Notwithstanding subsection (a), the following persons may not be considered a RM, with respect to a reinsurer, for the purposes of this chapter:
(1) An employee of the reinsurer.
(2) A United States manager of the United States branch of an alien reinsurer.
(3) An underwriting manager which, pursuant to contract:
(A) manages all or part of the reinsurance operations of the reinsurer;
(B) is under common control with the reinsurer, subject to IC 27-1-23; and
(C) whose compensation is not based on the volume of premiums written.
(4) The manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance commissioner of the state in which the manager's principal business office is located.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-9
Reinsurer
Sec. 9. As used in this chapter, "reinsurer" means any person, firm, association, or corporation duly licensed in Indiana pursuant to the applicable provisions of the insurance law as an insurer with the authority to assume reinsurance.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-10
To be in violation
Sec. 10. As used in this chapter, "to be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply

with the provisions of this chapter.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-11
Qualified United States financial institution
Sec. 11. As used in this chapter, "qualified United States financial institution" means an institution that:
(1) is organized or (in the case of a United States office of a foreign banking organization) licensed, under the laws of the United States or any state;
(2) is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and
(3) has been determined by:
(A) the commissioner; or
(B) the Securities Valuation Office of the National Association of Insurance Commissioners;
to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-12
Reinsurance intermediary-broker; requirements
Sec. 12. No person, firm, association, or corporation may act as a RB in Indiana if the RB maintains an office either directly, or as a member or employee of a firm or association, or as an officer, director, or employee of a corporation:
(1) in Indiana, unless the RB is a licensed producer in Indiana; or
(2) in another state, unless the RB:
(A) is a licensed producer in Indiana or another state having a law substantially similar to this chapter; or
(B) is licensed in Indiana as a nonresident reinsurance intermediary.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-13
Reinsurance intermediary-manager; requirements
Sec. 13. No person, firm, association, or corporation may act as a RM:
(1) for a reinsurer domiciled in this state, unless the RM is a licensed producer in this state;
(2) in this state, if the RM maintains an office either directly, or as a member or employee of a firm, limited liability company, or association, or as an officer, director, or employee of a corporation in this state, unless the RM is a licensed producer in this state;
(3) in another state for a nondomestic insurer, unless the RM is: (A) a licensed producer in Indiana or another state having a law substantially similar to this chapter; or
(B) the person is licensed in this state as a nonresident reinsurance intermediary.
As added by P.L.26-1991, SEC.26. Amended by P.L.8-1993, SEC.424.

IC 27-6-9-14
Bond; errors and omissions policy
Sec. 14. The commissioner may require a RM subject to section 13 of this chapter to:
(1) file a bond from an insurer in an amount acceptable to the commissioner for the protection of the reinsurer; and
(2) maintain an errors and omissions policy in an amount acceptable to the commissioner.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-15
Reinsurance intermediary license; issuance; application; authority to act; nonresidents
Sec. 15. (a) The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation who has complied with the requirements of this chapter. Any license issued to a firm or association under this section authorizes all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such persons must be named in the application and any supplements thereto. Any license issued to a corporation under this section authorizes all of the officers of the corporation, and any designated employees and directors of the corporation, to act as reinsurance intermediaries on behalf of the corporation, and all such persons must be named in the application and any supplements thereto.
(b) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, must:
(1) designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this chapter for designation of service of process upon unauthorized insurers; and
(2) furnish the commissioner with the name and address of a resident of Indiana upon whom notices or orders of the commissioner or process affecting such nonresident reinsurance intermediary may be served.
(c) A licensee who receives a license under subsection (b) shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and a change in the licensee's designated agent does not become effective until acknowledged by the commissioner.
As added by P.L.26-1991, SEC.26.
IC 27-6-9-16
Refusal to issue license; conditions; summary
Sec. 16. (a) The commissioner may refuse to issue a reinsurance intermediary license if, in the commissioner's judgment:
(1) the applicant, anyone named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy;
(2) any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary; or
(3) any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance of such license.
(b) Upon written request therefor, the commissioner shall furnish a summary of the basis for refusal to issue a license. A summary furnished under this subsection is declared confidential for the purposes of IC 5-14-3-4(a)(1) and is not subject to inspection and copying as a public record.
As added by P.L.26-1991, SEC.26. Amended by P.L.1-2002, SEC.110.

IC 27-6-9-17
Attorneys; exemptions
Sec. 17. Attorneys licensed to practice in Indiana, when acting in their professional capacity, are exempt from sections 12 through 16 of this chapter.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-18
Transactions between reinsurance intermediary-broker and insurer; written authorization; contents
Sec. 18. Transactions between a RB and the insurer it represents in the capacity of RB shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, contain provisions stating the following:
(1) The insurer may terminate the RB's authority at any time.
(2) The RB will:
(A) render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the RB; and
(B) remit all funds due to the insurer within thirty (30) days of receipt.
(3) All funds collected for the insurer's account will be held by the RB in a fiduciary capacity in a bank which is a qualified United States financial institution.
(4) The RB will comply with section 19 of this chapter.
(5) The RB will comply with the written standards established by the insurer for the cession or retrocession of all risks.
(6) The RB will disclose to the insurer any relationship with

any reinsurer to which business will be ceded or retroceded.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-19
Record of transactions; contents; insurer access
Sec. 19. (a) For at least ten (10) years after the expiration of each contract of reinsurance transacted by the RB, the RB will keep a complete record for each transaction showing the following:
(1) The type of contract, limits, underwriting restrictions, classes or risks and territory.
(2) Period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation.
(3) Reporting and settlement requirements of balances.
(4) Rate used to compute the reinsurance premium.
(5) Names and addresses of assuming reinsurers.
(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RB.
(7) Related correspondence and memoranda.
(8) Proof of placement.
(9) Details regarding retrocessions handled by the RB, including the identity of retrocessionaires and percentage of each contract assumed or ceded.
(10) Financial records, including but not limited to, premium and loss accounts.
(11) When the RB procures a reinsurance contract on behalf of a licensed ceding insurer:
(A) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or
(B) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.
(b) The insurer shall have access to and the right to copy and audit all accounts and records maintained by the RB related to its business in a form usable by the insurer.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-20
Engagement of services of reinsurance intermediary-broker; employment of an individual employed by an RB; financial condition; requirements
Sec. 20. (a) An insurer may not engage the services of any person, firm, association, or corporation to act as a RB on its behalf unless such person is licensed as required by section 12 of this chapter.
(b) An insurer may not employ an individual who is employed by a RB with which it transacts business unless the RB is under common control with the insurer and subject to IC 27-1-23.
(c) The insurer shall annually obtain a copy of statements of the financial condition of each RB with which it transacts business.
As added by P.L.26-1991, SEC.26.
IC 27-6-9-21
Transactions between reinsurance intermediary-manager and reinsurer; written contract; contents
Sec. 21. Transactions between a RM and the reinsurer it represents in the capacity of RM may only be entered into pursuant to a written contract, specifying the responsibilities of each party, which must be approved by the reinsurer's board of directors. At least thirty (30) days before a reinsurer assumes or cedes business through a RM, a true copy of the approved contract must be filed with the commissioner for approval. The contract must, at a minimum, contain provisions that state the following:
(1) The reinsurer may terminate the contract for cause upon written notice to the RM, and may suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination.
(2) The RM will:
(A) render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the RM; and
(B) remit all funds due under the contract to the reinsurer on not less than a monthly basis.
(3) All funds collected for the reinsurer's account will be held by the RM in a fiduciary capacity in a bank which is a qualified United States financial institution. The RM may retain no more than three (3) months estimated claims payments and allocated loss adjustment expenses. The RM shall maintain a separate bank account for each reinsurer that it represents.
(4) For at least ten (10) years after expiration of each contract of reinsurance transacted by the RM, the RM will keep a complete record for each transactions showing the following:
(A) The type of contract, limits, underwriting restrictions, classes or risks, and territory.
(B) Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks.
(C) Reporting and settlement requirements of balances.
(D) Rate used to compute the reinsurance premium.
(E) Names and addresses of reinsurers.
(F) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM.
(G) Related correspondence and memoranda.
(H) Proof of placement.
(I) Details regarding retrocessions handled by the RM, as permitted by section 23(d) of this chapter, including the identity of retrocessionaires and percentage of each contract assumed or ceded.
(J) Financial records, including premium and loss accounts.
(K) When the RM places a reinsurance contract on behalf of

a ceding insurer:
(i) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or
(ii) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.
(5) The reinsurer will have access and the right to copy all accounts and records maintained by the RM related to its business in a form usable by the reinsurer.
(6) The contract cannot be assigned in whole or in part by the RM.
(7) The RM will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.
(8) The rates, terms, and purposes of commissions, charges, and other fees which the RM may levy against the reinsurer.
(9) If the contract permits the RM to settle claims on behalf of the reinsurer the following apply:
(A) All claims will be reported to the reinsurer in a timely manner.
(B) A copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:
(i) has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;
(ii) involves a coverage dispute;
(iii) may exceed the RM's claims settlement authority;
(iv) is open for more than six (6) months; or
(v) is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer.
(C) All claim files will be the joint property of the reinsurer and RM. However, upon an order of liquidation of the reinsurer, the files shall become the sole property of the reinsurer or its estate, and the RM shall have reasonable access to and the right to copy the files on a timely basis.
(D) Any settlement authority granted to the RM may be terminated for cause upon the reinsurer's written notice to the RM or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.
(10) If the contract provides for a sharing of interim profits by the RM, that those interim profits will not be paid until one (1) year after the end of each underwriting period for property business and five (5) years after the end of each underwriting period for casualty business (or a later period set by the commissioner for specified lines of insurance) and not until the adequacy of reserves on remaining claims has been verified under section 23(c) of this chapter. (11) The RM will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.
(12) The reinsurer shall periodically (at least semiannually) conduct an on-site review of the underwriting and claims processing operations of the RM.
(13) The RM will disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with that insurer pursuant to the contract.
(14) The acts of the RM shall be considered to be the acts of the reinsurer on whose behalf the RM is acting.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-22
Binding of retrocessions on behalf of reinsurers by RM; conditions; reinsurance syndicates; appointment of producers; payment of claims; collection of payment; settlements; employment of reinsurer employee; sub-RMs
Sec. 22. (a) A RM may not bind retrocessions on behalf of the reinsurer, except that the RM may bind facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. Guidelines referred to in this subsection must include a list of reinsurers with which the automatic agreements are in effect, and, for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules.
(b) A RM may not commit the reinsurer to participate in reinsurance syndicates.
(c) A RM may not appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which the producer is appointed.
(d) A RM may not, without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of:
(1) an amount specified by the reinsurer; or
(2) one percent (1%) of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year before the payment or commitment.
(e) A RM may not collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer.
(f) A RM may not jointly employ an individual who is employed by the reinsurer.
(g) A RM may not appoint a sub-RM.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-23
Engagement of services of a reinsurance intermediary-manager; statement of financial condition; loss reserves; authority to

contract; termination; board of directors
Sec. 23. (a) A reinsurer may not engage the services of any person, firm, association, or corporation to act as a RM on its behalf unless the person engaged is licensed as required by section 13 of this chapter.
(b) A reinsurer shall annually obtain a copy of statements of the financial condition of each RM which the reinsurer has engaged, prepared by an independent certified accountant in a form acceptable to the commissioner.
(c) If a RM establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM. This opinion shall be in addition to any other required loss reserve certification.
(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer, who must not be affiliated with the RM.
(e) Within thirty (30) days of termination of a contract with a RM, the reinsurer shall provide written notification of the termination to the commissioner.
(f) A reinsurer may not appoint to its board of directors any officer, director, employee, controlling shareholder, or subproducer of its RM. This subsection does not apply to relationships governed by IC 27-1-23.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-24
Examination by commissioner; access to records
Sec. 24. (a) A reinsurance intermediary is subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner.
(b) A RM may be examined as if it were the reinsurer.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-25
Violations; penalties; review; effect on third parties
Sec. 25. (a) A reinsurance intermediary, insurer, or reinsurer found by the commissioner, after a hearing conducted in accordance with IC 4-21.5, to be in violation of any provision of this chapter, shall:
(1) for each separate violation, pay an administrative penalty in an amount not exceeding five thousand dollars ($5,000);
(2) be subject to revocation or suspension of its license; and
(3) if a violation was committed by the reinsurance intermediary, the reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to the reinsurance intermediary's violation. (b) The decision, determination, or order of the commissioner pursuant to subsection (a) is subject to judicial review pursuant to IC 4-21.5.
(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided by law.
(d) Nothing contained in this chapter is intended to, or shall in any manner, limit or restrict the rights of policyholders, claimants, creditors, or other third parties, or confer any rights upon those persons.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-26
Rules for implementation and administration of chapter
Sec. 26. The commissioner may adopt rules under IC 4-22-2 for the implementation and administration of this chapter.
As added by P.L.26-1991, SEC.26.



CHAPTER 10. CREDIT FOR REINSURANCE

IC 27-6-10-2
"Ceding insurer"
Sec. 2. As used in this chapter, "ceding insurer" has the meaning set forth in IC 27-6-1.1-1.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-2.2
"Certified reinsurer"
Sec. 2.2. As used in this chapter, "certified reinsurer" means an assuming insurer that is certified by the commissioner under section 11.5 of this chapter. As added by P.L.81-2012, SEC.23.

IC 27-6-10-3
"Commissioner"
Sec. 3. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-4
"Department"
Sec. 4. As used in this chapter, "department" refers to the department of insurance created under IC 27-1-1-1.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-5
"Qualified United States financial institution" as used in IC 27-6-10-14(c)(3)
Sec. 5. As used in section 14(c)(3) of this chapter, "qualified United States financial institution" means an institution that:
(1) is organized, or in the case of a United States office of a foreign banking organization licensed, under the laws of the United States or any state thereof;
(2) is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and
(3) has been determined by the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet the standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.
As added by P.L.116-1994, SEC.54. Amended by P.L.81-2012, SEC.24.

IC 27-6-10-6
"Qualified United States financial institution" as used in IC 27-6-10-11(a) and IC 27-6-10-14(b)
Sec. 6. As used in sections 11(a) and 14(b) of this chapter, "qualified United States financial institution" means an institution that:
(1) is organized, or in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and
(2) is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-7 Asset or reduction from liability; requirements
Sec. 7. Credit for reinsurance shall be allowed to any domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded only as follows:
(1) The reinsurer meets the requirements of one (1) of the following:
(A) Only with respect to cessions of the kind of insurance or reinsurance business for which the assuming insurer is licensed or otherwise permitted to assume in:
(i) the assuming insurer's state of domicile; or
(ii) with respect to a United States branch of an alien assuming insurer, the state through which the alien assuming insurer is entered and licensed to engage in the business of insurance or reinsurance;
section 8, 9, or 10 of this chapter.
(B) Sections 10 and 12 of this chapter.
(C) Sections 11 and 12 of this chapter.
(D) Section 11.5 of this chapter.
(E) Section 13 of this chapter.
(2) The reinsurance contract provides in substance that, in the event of the insolvency of the ceding insurer, the reinsurance is payable under a contract reinsured by the assuming insurer on the basis of reported claims allowed in the liquidation proceedings, subject to court approval, without diminution because of the insolvency of the ceding insurer. Payments under this subdivision must be made directly to the ceding insurer or to the ceding insurer's domiciliary liquidator except as provided in IC 27-9-3-30.1. The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to an assuming insurer of the pendency of a claim against the ceding insurer on the contract reinsured within a reasonable time after the claim is filed in the liquidation proceeding. During the pendency of the claim, any assuming insurer may investigate the claim and interpose in the proceeding where the claim is to be adjudicated, at the assuming insurer's expense, any defenses that the assuming insurer considers available to the ceding insurer or the liquidator. If two (2) or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to the claim, the expense must be apportioned under the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer.
As added by P.L.116-1994, SEC.54. Amended by P.L.233-1999, SEC.7; P.L.11-2011, SEC.26; P.L.81-2012, SEC.25.

IC 27-6-10-8
Assuming insurer licensed to transact insurance or reinsurance
Sec. 8. As provided in section 7 of this chapter, credit for reinsurance shall be allowed a domestic ceding insurer when the reinsurance is ceded to an assuming insurer that is licensed to

transact insurance or reinsurance in Indiana.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-9
Credit for reinsurance ceded to accredited reinsurer
Sec. 9. As provided in section 7 of this chapter, credit for reinsurance shall be allowed a domestic ceding insurer when the reinsurance is ceded to an assuming insurer that is an accredited reinsurer in Indiana.
As added by P.L.116-1994, SEC.54. Amended by P.L.81-2012, SEC.26.

IC 27-6-10-10
Assuming insurer domiciled or entering through another state
Sec. 10. As provided in section 7 of this chapter, credit shall be allowed a domestic ceding insurer when the reinsurance is ceded to an assuming insurer:
(1) that:
(A) is domiciled in; or
(B) in the case of a United States branch of an alien assuming insurer, is entered through;
a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this chapter;
(2) that:
(A) maintains a surplus as regards policyholders in an amount not less than twenty million dollars ($20,000,000); and
(B) submits to the authority of Indiana to examine the insurer's books and records;
provided, however, that the requirement of clause (A) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system; and
(3) that complies with section 12 of this chapter.
As added by P.L.116-1994, SEC.54. Amended by P.L.81-2012, SEC.27.

IC 27-6-10-11
Assuming insurer maintenance of trust fund; requirements for form and content of trust; reports
Sec. 11. (a) As provided in section 7 of this chapter and subject to section 13.3 of this chapter, credit for reinsurance shall be allowed a domestic ceding insurer when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution (as defined in section 6 of this chapter) for the payment of the valid claims of its United States ceding insurers, their assigns, and successors in interest, and the assuming insurer complies with section 12 of this chapter. In order for the commissioner to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the commissioner

substantially the same information as that required to be reported by licensed insurers on the National Association of Insurance Commissioners' annual statement form. The assuming insurer shall submit to the examination of the assuming insurer's books and records by the commissioner and shall bear the expense of the examination. A trust maintained under this section shall comply with the provisions of this section.
(b) The form of a trust described in subsection (a) and any amendments to the trust must:
(1) have been approved by:
(A) the commissioner of the state where the trust is domiciled; or
(B) the commissioner of another state who, under the terms of the trust instrument, has accepted principal regulatory oversight of the trust; and
(2) be filed with the commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled.
(c) The following requirements apply to the following categories of assuming insurer:
(1) In the case of a trust of a single assuming insurer, the following apply:
(A) The trust fund shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers.
(B) Except as provided in clause (C), the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars ($20,000,000).
(C) After the assuming insurer has, for at least three (3) full years, permanently discontinued underwriting new business secured by the trust and the commissioner that has principal regulatory oversight of the trust has performed a risk assessment:
(i) that may involve an actuarial review, including an independent analysis of reserves and cash flows; and
(ii) that considers all material risk factors, including the lines of business involved, the stability of the incurred loss estimates, and the effect of the surplus requirements specified in clause (B) on the assuming insurer's liquidity or solvency;
and determined that a surplus level that is less than the amount required by clause (B) is adequate for the protection of United States ceding insurers, policyholders, and claimants in light of reasonably foreseeable adverse loss development, the commissioner may authorize a reduction in the trusteed surplus amount required by clause (B). However, the amount required by clause (B) may not be reduced to an amount less than thirty percent (30%) of the assuming insurer's liabilities that are attributable to reinsurance ceded by United States ceding insurers covered

by the trust.
(2) In the case of a group including incorporated and individual unincorporated underwriters that is an assuming insurer, the following apply:
(A) For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date after December 31, 1992, the trust shall consist of a trusteed account in an amount not less than the respective underwriters' several liabilities attributable to business ceded by United States ceding insurers to any underwriter of the group.
(B) Notwithstanding any other provision of this chapter, for reinsurance ceded under reinsurance agreements with an inception date before January 1, 1993, and not amended or renewed after December 31, 1992, the trust shall consist of a trusteed account in an amount not less than the respective underwriters' several insurance and reinsurance liabilities attributable to business written in the United States.
(C) In addition to the trusts described in clauses (A) and (B), the group shall maintain in trust a trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of United States ceding insurers of any member of the group for all years of account.
(D) The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members.
Not more than ninety (90) days after the group's financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the commissioner an annual certification by the group's domiciliary regulator of the solvency of each underwriter member. However, if a certification is unavailable, the group shall provide to the commissioner financial statements of each underwriter member of the group, prepared by independent public accountants.
(3) In the case of a group of incorporated underwriters under common administration that is an assuming insurer, the group:
(A) must have continuously transacted an insurance business outside the United States for at least three (3) years immediately before making application for accreditation;
(B) shall maintain an aggregate policyholders' surplus of at least ten billion dollars ($10,000,000,000);
(C) shall maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group under reinsurance contracts issued in the name of the group;
(D) shall maintain a joint trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly

for the benefit of United States ceding insurers of any member of the group as additional security for any such liabilities; and
(E) shall, not more than ninety (90) days after the group's financial statements are due to be filed with the group's domiciliary regulator, make available to the commissioner:
(i) an annual certification of each underwriter member's solvency by the member's domiciliary regulator; and
(ii) financial statements of each underwriter member of the group prepared by the member's independent public accountant.
(d) The trust instrument of a trust shall provide that contested claims are valid and enforceable upon the final order of any court with jurisdiction in the United States.
(e) A trust shall vest legal title to the trust's assets in the trustees of the trust for the benefit of the assuming insurer's United States ceding insurers, their assigns, and successors in interest.
(f) A trust and the assuming insurer shall be subject to examination as determined by the commissioner.
(g) A trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust.
(h) Not later than February 28 of each year the trustee of a trust permitted under this section shall report in writing to the commissioner the following information:
(1) The balance of the trust.
(2) A listing of the trust's investments at the preceding year end.
(3) A certification of the date of termination of the trust, if applicable, or a certification that the trust shall not expire before the following December 31.
(i) Credit may only be permitted under this section if an assuming insurer also complies with section 12 of this chapter.
As added by P.L.116-1994, SEC.54. Amended by P.L.81-2012, SEC.28.

IC 27-6-10-11.5
Credit for reinsurance ceded to certified reinsurer; certification requirements; qualified jurisdictions; ratings
Sec. 11.5. (a) As provided in section 7 of this chapter and subject to section 13.3 of this chapter, credit for reinsurance shall be allowed a domestic ceding insurer when the reinsurance is ceded to an assuming insurer that:
(1) has been certified as a certified reinsurer by the commissioner in Indiana; and
(2) secures the assuming insurer's obligations as required by this section.
(b) An assuming insurer must do all of the following to be eligible for certification under this section:
(1) Be domiciled and licensed to engage in insurance or reinsurance business in a jurisdiction that has been determined

under subsection (d) or (e) by the commissioner to be a qualified jurisdiction.
(2) Maintain minimum capital and surplus, or the equivalent, in an amount determined by the commissioner in rules adopted under IC 4-22-2.
(3) Maintain financial strength ratings from at least two (2) rating agencies that the commissioner determines acceptable under rules adopted under IC 4-22-2.
(4) Agree to submit to the jurisdiction of Indiana.
(5) Appoint the commissioner as the assuming insurer's agent for service of process in Indiana.
(6) Agree to provide security for one hundred percent (100%) of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers if the assuming insurer resists enforcement of a final United States judgment.
(7) Agree to meet information filing requirements determined by the commissioner, at the time of application for certification and on an ongoing basis.
(8) Satisfy any other requirements specified by the commissioner.
(c) An association that includes incorporated and individual unincorporated underwriters may be certified under this section if all of the following requirements are met:
(1) The association must meet all of the requirements described in subsection (b).
(2) The association must satisfy the association's minimum capital and surplus requirements through the capital and surplus equivalents (net of liabilities) of the association and the association's members, including a joint central fund:
(A) that may be applied to any unsatisfied obligation of the association or any of the association's members; and
(B) in an amount determined by the commissioner to provide adequate protection.
(3) The incorporated members of the association:
(A) may not engage in any business other than underwriting as a member of the association; and
(B) are subject to the same level of regulation and solvency control by the association's domiciliary regulator as the level that applies to the unincorporated members of the association.
(4) Not more than ninety (90) days after the association's financial statements are due to be filed with the association's domiciliary regulator, the association must provide to the commissioner:
(A) an annual certification by the association's domiciliary regulator of the solvency; or
(B) if a certification is unavailable, financial statements prepared by the independent public accountant;
of each underwriter member of the association.
(d) The commissioner shall create and publish a list of non-United

States jurisdictions that the commissioner determines are qualified jurisdictions. The following requirements apply to the commissioner's creation, publication, maintenance, and use of the list created and published under this subsection:
(1) In determining whether a jurisdiction is a qualified jurisdiction, the commissioner shall:
(A) initially and on an ongoing basis, evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction;
(B) consider the rights, benefits, and extent of reciprocal recognition afforded by the jurisdiction to reinsurers licensed and domiciled in the United States;
(C) consider the list of qualified jurisdictions that is published by the National Association of Insurance Commissioners committee process; and
(D) consider any other factors that the commissioner considers necessary, including any of the following:
(i) The framework under which the assuming insurer is regulated.
(ii) The structure and authority of the domiciliary regulator with respect to solvency requirements and financial surveillance.
(iii) The substance of financial and operating standards for assuming insurers in the domiciliary jurisdiction.
(iv) The form and substance of financial reports required to be filed or made public by reinsurers in the domiciliary jurisdiction, and the accounting principals used.
(v) The domiciliary regulator's willingness to cooperate with United States regulators and the commissioner.
(vi) The history of performance by assuming insurers in the domiciliary jurisdiction.
(vii) Documented evidence of substantial problems in the domiciliary jurisdiction with the enforcement of final United States judgments.
(viii) Relevant international standards or guidance with respect to mutual recognition of reinsurance supervision adopted by the International Association of Insurance Supervisors or a successor organization.
(2) A jurisdiction considered for qualification under this subsection must:
(A) agree to share information and cooperate with the commissioner with respect to all certified reinsurers that are domiciled in the jurisdiction; and
(B) not have been determined by the commissioner not to have adequately and promptly enforced final United States judgments and arbitration awards;
to be determined to be a qualified jurisdiction.
(3) If the commissioner determines that a jurisdiction is qualified, but the qualified jurisdiction does not appear on the National Association of Insurance Commissioners list described

in subdivision (1)(C), the commissioner must thoroughly document the commissioner's justification for the determination in accordance with criteria established by the commissioner in rules adopted under IC 4-22-2.
(e) The commissioner:
(1) shall consider a United States jurisdiction that meets the requirements for accreditation under the National Association of Insurance Commissioners financial standards and accreditation program to be a qualified jurisdiction; and
(2) may, instead of revocation, indefinitely suspend a certified reinsurer's certification under this section if the certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction.
(f) The commissioner shall:
(1) after considering the financial strength ratings assigned to the certified reinsurer by rating agencies considered acceptable to the commissioner according to rules adopted under IC 4-22-2, assign a rating to each certified reinsurer; and
(2) publish a list of all certified reinsurers and the rating assigned to each certified reinsurer under subdivision (1).
(g) A certified reinsurer shall secure obligations assumed from United States ceding insurers under this section at a level consistent with the rating assigned by the commissioner under subsection (f), as follows:
(1) For a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security:
(A) in a form acceptable to the commissioner and consistent with section 14 of this chapter; or
(B) in a multibeneficiary trust under section 11 of this chapter.
(2) If a certified reinsurer:
(A) maintains a trust to fully secure the certified reinsurer's obligations under section 11 of this chapter; and
(B) chooses to secure the certified reinsurer's obligations incurred as a certified reinsurer under this section in the form of a multibeneficiary trust;
the certified reinsurer shall maintain separate trust accounts for the certified reinsurer's obligations under section 11 of this chapter and for the certified reinsurer's obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security under this section or comparable laws of other United States jurisdictions.
(3) If a certified reinsurer described in subdivision (2) has not agreed:
(A) in the language of the trust; and
(B) under an agreement with the commissioner that has principal regulatory oversight of each trust account described in subdivision (2);
to fund, upon termination of any of the trust accounts and from

the surplus of the terminated trust account, any deficiency of any of the other trust accounts, the commissioner shall revoke the certified reinsurer's certification under this section.
(4) The minimum trusteed surplus requirements of section 11 of this chapter do not apply with respect to a multibeneficiary trust that is maintained by a certified reinsurer for the purpose of securing obligations incurred by the certified reinsurer under this section. However, the multibeneficiary trust must maintain a minimum trusteed surplus of at least ten million dollars ($10,000,000).
(5) If the security for obligations incurred by a certified reinsurer under this section is insufficient, the commissioner:
(A) shall reduce the allowable credit by an amount in proportion to the deficiency; and
(B) may impose further reductions in the allowable credit if the commissioner determines that a material risk exists that the certified reinsurer's obligations will not be paid in full when the obligations are due.
(6) If the certification of an assuming insurer under this section is revoked, suspended, inactivated, or voluntarily surrendered, the commissioner shall, for purposes of reinsurance in force:
(A) except as provided in clause (B), regulate the assuming insurer as if the assuming insurer were a certified reinsurer; and
(B) require that the assuming insurer provide security for one hundred percent (100%) of the assuming insurer's obligations attributable to the reinsurance in force.
However, clause (B) does not apply to an assuming insurer after certification is suspended or inactivated if, after suspension or inactivation, the commissioner assigns a new rating to the assuming insurer that is higher than the rating assigned under subsection (f)(1) before certification was suspended or inactivated.
(h) If an assuming insurer that applies for certification under this section is a certified reinsurer in a jurisdiction that is accredited by the National Association of Insurance Commissioners, the commissioner may:
(1) defer to the:
(A) accredited jurisdiction's certification of the assuming insurer; and
(B) rating assigned to the assuming insurer by the accredited jurisdiction; and
(2) consider the assuming insurer a certified reinsurer in Indiana without the assuming insurer meeting the requirements of subsection (b)(2) and (b)(3).
(i) A certified reinsurer that ceases to assume new business in Indiana may request that the commissioner allow the certified reinsurer to maintain certification in inactive status to continue to qualify for the reduction in security for the certified reinsurer's in-force business in Indiana. If inactive status is granted by the

commissioner, the certified reinsurer shall continue to comply with this section and the commissioner shall, after considering the reasons that the certified reinsurer has ceased assuming new business in Indiana, assign a new rating to the certified reinsurer.
(j) If a certified reinsurer continues throughout the year to pay claims in a timely manner, the certified reinsurer is not, for one (1) year after the date of the first liability reserve entry by a ceding company resulting from a loss from a catastrophic occurrence recognized by the commissioner, required to post security for the catastrophe recoverables in the following lines of business (as reported on the National Association of Insurance Commissioners annual financial statement and specifically related to the catastrophic occurrence):
(1) Fire.
(2) Allied lines.
(3) Farmowners multiple peril.
(4) Homeowners multiple peril.
(5) Commercial multiple peril.
(6) Inland marine.
(7) Earthquake.
(8) Motor vehicle physical damage.
As added by P.L.81-2012, SEC.29.

IC 27-6-10-12
Assuming insurers not licensed, accredited, or certified in Indiana
Sec. 12. If an assuming insurer is not licensed, accredited, or certified to transact insurance or reinsurance in Indiana, the credit permitted by sections 10 and 11 of this chapter shall not be allowed unless the assuming insurer agrees in the reinsurance agreements to all of the following:
(1) That in the event of the failure of the assuming insurer to perform the assuming insurer's obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall:
(A) submit to the jurisdiction of any court with jurisdiction in any state of the United States;
(B) comply with all requirements necessary to give the court described in clause (A) jurisdiction; and
(C) abide by the final decision of the court or of any appellate court in the event of an appeal.
(2) To designate the commissioner or an attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding insurer.
This section is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement.
As added by P.L.116-1994, SEC.54. Amended by P.L.81-2012, SEC.30.
IC 27-6-10-13
Assuming insurer failure to meet requirements
Sec. 13. Credit shall be allowed to a domestic ceding insurer when the reinsurance is ceded to an assuming insurer not meeting the requirements of sections 8, 9, 10, 11, or 11.5 of this chapter, but only with respect to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.
As added by P.L.116-1994, SEC.54. Amended by P.L.81-2012, SEC.31.

IC 27-6-10-13.3
Assuming insurer failure to meet requirements; requirements for exception to disallowance of credit
Sec. 13.3. If an assuming insurer does not meet the requirements of section 8, 9, or 10 of this chapter, a credit allowed under section 11 or 11.5 of this chapter is not allowed unless the assuming insurer agrees in the trust agreements under section 11 or 11.5 of this chapter to the following:
(1) That if the trust fund is inadequate because the:
(A) trust fund contains less than the amount required by section 11(c) of this chapter; or
(B) grantor of the trust is declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the law of the grantor's domiciliary state or country;
the trustee shall comply with an order of the commissioner that has regulatory oversight of the trust or of a court with jurisdiction directing the trustee to transfer all assets of the trust fund to the commissioner that has regulatory oversight of the trust.
(2) That:
(A) the assets of the trust will be distributed by, and claims will be filed with and valued by, the commissioner that has regulatory oversight of the trust; and
(B) the assets of the trust will be distributed under, and claims will be filed and valued under, the laws of the domiciliary state of the trust that apply to liquidation of domestic insurers.
(3) That if the commissioner that has regulatory oversight of the trust determines that any part of the assets of the trust fund is unnecessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the commissioner that has regulatory oversight of the trust shall return the unnecessary part of the assets to the trustee for distribution under the trust agreement.
(4) That the grantor of the trust waives any legal right under United States law that is inconsistent with this section.
As added by P.L.81-2012, SEC.32.
IC 27-6-10-13.6
Accredited or certified reinsurer failure to meet requirements; suspension or revocation
Sec. 13.6. If an accredited reinsurer or a certified reinsurer ceases to meet the requirements for accreditation or certification under this chapter, the commissioner may suspend or revoke the accreditation or certification as follows:
(1) After the reinsurer receives from the commissioner notice and the opportunity for a hearing, the commissioner may order suspension or revocation of the accreditation or certification, which takes effect after the hearing unless one (1) of the following occurs:
(A) The reinsurer waives the right to a hearing.
(B) The commissioner's order is based on:
(i) regulatory action by the reinsurer's domiciliary jurisdiction; or
(ii) the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in the reinsurer's domiciliary jurisdiction or in the reinsurer's primary certifying jurisdiction described in section 11.5(h) of this chapter.
(C) The commissioner determines that an emergency requires immediate action and a court with jurisdiction has not stayed the commissioner's action based on the determination.
(2) If a reinsurer's accreditation or certification is suspended under this section, credit for reinsurance is not allowed for a reinsurance contract that is issued or renewed by the reinsurer during the period of suspension except to the extent that the reinsurer's obligations under the reinsurance contract are secured under section 14 of this chapter.
(3) If a reinsurer's accreditation or certification is revoked under this section, credit for reinsurance is not allowed for a reinsurance contract that is issued or renewed by the reinsurer after the effective date of the revocation except to the extent that the reinsurer's obligations under the reinsurance contract are secured under section 11.5(g) or 14 of this chapter.
As added by P.L.81-2012, SEC.33.

IC 27-6-10-13.8
Ceding insurer exposure management requirements
Sec. 13.8. (a) A ceding insurer shall manage the ceding insurer's reinsurance recoverables in proportion to the ceding insurer's own book of business. A domestic ceding insurer shall, not more than thirty (30) days after reinsurance recoverables from any single assuming insurer or group of affiliated assuming insurers:
(1) exceeds; or
(2) is determined by the domestic ceding insurer to be likely to exceed;
fifty percent (50%) of the domestic ceding insurer's last reported

surplus to policyholders, notify the commissioner concerning the actual or likely exposure.
(b) A ceding insurer shall diversify the ceding insurer's reinsurance program. A domestic ceding insurer shall, not more than thirty (30) days after:
(1) ceding to any single assuming insurer or group of affiliated assuming insurers reinsurance in excess of; or
(2) determining that the reinsurance ceded to any single assuming insurer or group of affiliated assuming insurers is likely to exceed;
twenty percent (20%) of the domestic ceding insurer's gross written premium in the preceding calendar year, notify the commissioner concerning the actual or likely exposure.
(c) A notice required by subsection (a) or (b) must include evidence that the domestic ceding insurer is safely managing the actual or likely exposure.
As added by P.L.81-2012, SEC.34.

IC 27-6-10-14
Reduction from liability for reinsurance ceded to assuming insurer not meeting statutory requirements; amount; security
Sec. 14. (a) An asset or a reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of section 8, 9, 10, 11, 11.5, 12, 13, 13.3, 13.6, or 13.8 of this chapter shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer.
(b) The reduction permitted under subsection (a) shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder. The security must be held:
(1) in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or
(2) in the case of a trust, in a qualified United States financial institution (as defined in section 6 of this chapter).
(c) The security described under subsection (b) may be in the following forms:
(1) Cash.
(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners, including securities that are considered exempt from filing (as defined by the Purposes and Procedures Manual of the Securities Valuation Office), and qualifying as admitted assets.
(3) Clean, irrevocable, unconditional letters of credit:
(A) issued or confirmed by a qualified United States financial institution (as defined in section 5 of this chapter);
(B) effective not later than December 31 in the year for which the filing is being made; and
(C) in the possession of or in trust for the ceding insurer on or before the filing date of the ceding insurer's annual

statement.
Letters of credit that meet applicable standards of issuer acceptability as of the dates of their issuance (or confirmation) shall, notwithstanding the issuing (or confirming) institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until the earlier of their expiration, extension, renewal, modification, or amendment.
(4) Any other form of security acceptable to the commissioner.
As added by P.L.116-1994, SEC.54. Amended by P.L.2-1995, SEC.105; P.L.81-2012, SEC.35.

IC 27-6-10-15
Implementation of chapter
Sec. 15. The commissioner may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-16
Repealed
(Repealed by P.L.81-2012, SEC.36.)






ARTICLE 7. SPECIAL TYPES OF INSURANCE

CHAPTER 1. LLOYDS INSURANCE

form of policy by it issued. Said policies shall show the name and address, as well as the amount of the subscription of each subscriber, and shall be signed by the attorneys in fact, and they shall contain the following special provisions:
First: Whenever, under the terms of this policy, notice or consent is required to be given to or by the company, notice or consent given to or by the attorney or attorneys in fact shall be sufficient compliance therewith, and each underwriter hereon shall be bound thereby, the same as though notice or consent had been given to or by each of such underwriters individually.
Second: In no event, shall the liability of any underwriter exceed the sum underwritten by him or them hereon, and, in no event, shall any underwriter be liable for any part of the sum underwritten hereon by any other underwriter.
Third: The insured agrees by the acceptance of this policy that no underwriter hereon shall, in any event, be liable for claims exceeding, in the aggregate, on all policies, certificates or contracts issued on his or their behalf, in the name of this Lloyds for an amount in excess of the unpaid portion, if any, of his or their original subscription or contribution to said Lloyds, as indorsed hereon.
Fourth: In case of action brought to enforce the provisions of this policy, same shall be brought against the attorney or attorneys in fact for the underwriters, as representing all of the said underwriters, and each of the underwriters hereto hereby agrees to abide by the final results of any suit so brought as fixing the proportionate amount of his or their individual liability.
Fifth: This policy is made and accepted subject to all the stipulations and conditions contained therein, together with such other provisions, agreements or conditions as may be indorsed hereon, or added hereto, and as to such provisions and conditions, no officer, agent or representative shall have such power or be deemed or held to have waived such provisions or conditions unless such waiver, if any, shall be indorsed upon or attached hereto, nor shall any privilege or permission affecting the insurance under this policy exist or be claimed by the assured unless so indorsed or attached.
(Formerly: Acts 1919, c.177, s.2.)

IC 27-7-1-3
Additional underwriters
Sec. 3. After any Lloyds is authorized to do business in this state pursuant to this law, it may be joined by other and additional underwriters, but, in that event, such underwriters who may thereafter join such authorized Lloyds shall be held to be bound by the documents on file with the auditor of state concerning such Lloyds.
(Formerly: Acts 1919, c.177, s.3.)

IC 27-7-1-4
Examination; issuance of certificate of authority
Sec. 4. After such documents specified shall have been filed, the

auditor of state shall cause an examination of such Lloyds to be made, and after he has specified that all of the facts alleged in the declaration are true, and that the articles of association or copartnership agreement is of such character that the rights of the policyholders will be protected thereunder, he shall issue, or cause to be issued, a certificate of authority to such Lloyds to do such business as is specified in the declaration, which certificate shall be issued to such Lloyds under the name designated and approved, authorizing the underwriters thereof to do the business permitted through its attorney or attorneys in fact.
(Formerly: Acts 1919, c.177, s.4.)

IC 27-7-1-5
Investments
Sec. 5. Any such Lloyds as may be thus authorized to do business in this state shall not invest its funds except in accordance with the laws of this state relative to the investment of the funds of domestic stock insurance companies doing a similar business, except in such securities as may be held by said Lloyds as a guaranty for the payment of any subscription.
(Formerly: Acts 1919, c.177, s.5.)

IC 27-7-1-6
Unearned premium reserve
Sec. 6. Such Lloyds shall maintain the same unearned premium reserve as is required of all domestic stock companies writing a like business.
(Formerly: Acts 1919, c.177, s.6.)

IC 27-7-1-7
Insurance authorized under Lloyds plan; deposits; additional deposits; withdrawal of deposits
Sec. 7. The following insurance shall be authorized and permitted to be written by Lloyds under this chapter:
(1) For the purpose of making insurance on dwelling-houses, stores and all kinds of buildings and household furniture, and other property against loss or damage, including loss of use or occupancy, by fire, lightning, windstorm, tornado, cyclone, earthquake, hail, frost or snow, bombardment, invasion, insurrection, riots or civil war or commotion, military or usurped power, and by explosion, whether fire ensues or not, except explosions on risks specified in this section, and also against loss or damage by water to any goods or premises arising from the breakage or leakage of sprinklers, pumps, or other apparatuses erected for extinguishing fires, and of water pipes, and against accidental injury to such sprinklers, pumps, or other apparatuses, and upon vessels, boats, cargoes, goods, merchandise, freight, and other property against loss or damage by all or any of the risks of lake, river, canal, and inland navigation and transportation, as well as by any or all of the

risks of credit and upon automobiles, whether stationary or being operated under their power, which shall include all or any of the hazards of fire, explosions, transportation, collision, loss by legal liability for damage to property and to persons resulting from the maintenance and use of automobiles and loss by burglary or theft or both.
(2) For the purpose of making insurance upon vessels, freights, goods, wares, merchandise, specie, bullion, jewels, profits, commissions, bank notes, bills of exchange and other evidence of debt, bottomry and respondentia interests, and every insurance appertaining to or connected with marine risks and risks of transportation and navigation, including the risks of lake, river, canal, and inland transportation and navigation, and to effect reinsurance on any risk of the subscribers hereto, or any of said risks wholly or in part, or the transfer thereof, and to accept any authorized risk whether direct or by reinsurance.
(3) For the purpose of making insurance against loss or damage resulting from accident to or injury sustained by an employee or other person for which accident or injury the insured is liable.
Provided, that no such insurance shall be written by any Lloyds under this chapter until such Lloyds shall have deposited with the department of insurance of the state of Indiana the sum of twenty-five thousand dollars ($25,000) in the direct or indirect obligations of the United States or of any state of the United States. In the event the total of all unsatisfied and unappealed from final awards made by the worker's compensation board under IC 22-3-2 through IC 22-3-6 against any Lloyds having made the above deposit shall exceed the amount of the above said deposit, then the department of insurance may require such Lloyds to make an additional deposit or deposits in cash in direct or indirect obligations of the United States or of any state of the United States in a sum equal to the difference between the amount of the unsatisfied final awards and the amount of the deposit with the department of insurance. The department of insurance is hereby authorized and directed to receive such deposit or deposits and to hold them exclusively for the protection of the holders of such insurance policies. Any deposit so made shall not be withdrawn except upon filing with the department of insurance evidence satisfactory to it that such Lloyds has no unsecured liability outstanding in this state upon any such insurance policy, and upon the approval of the department of insurance such Lloyds may withdraw such deposit, except that the above mentioned additional deposit may be withdrawn with the approval of the department of insurance upon filing satisfactory evidence that the total of all unsatisfied and unappealed from final awards made by the worker's compensation board do not exceed the amount of twenty-five thousand dollars ($25,000).
(Formerly: Acts 1919, c.177, s.7; Acts 1937, c.143, s.1.) As amended by P.L.252-1985, SEC.224; P.L.28-1988, SEC.85.
IC 27-7-1-8
Supervision and control
Sec. 8. The auditor of state shall have the same supervision and control over Lloyds as he has over stock insurance companies incorporated under the laws of Indiana.
(Formerly: Acts 1919, c.177, s.8.)

IC 27-7-1-9
Foreign Lloyds association; certificate of authority; application; unearned premium reserve
Sec. 9. The insurance commissioner may, in his discretion, issue a certificate of authority to a Lloyds domiciled in another state to do business in this state, for permission to do which application is made as may be authorized by the articles of association or copartnership agreement under which said Lloyds is operated, provided, however, that in no event shall authority be given to any such Lloyds to do any kind of insurance business other than those specified in section 7 of this chapter. The application for such certificate shall specify the kind of business such Lloyds desires the authority to transact in this state. It must be signed by the attorney or attorneys in fact for such Lloyds, and must file with the auditor of state a certificate from the insurance department of its home state that it has and maintains at all times an unearned premium reserve as is required of stock companies of said state, and that the total subscription of its subscribers shall not be less than two hundred and fifty thousand dollars ($250,000), and that at least twenty-five percent (25%) thereof is paid in cash.
(Formerly: Acts 1919, c.177, s.9.) As amended by P.L.252-1985, SEC.225.

IC 27-7-1-10
Foreign Lloyds association; documents required; appointment of attorney for service of process
Sec. 10. A true copy of the articles of association or copartnership agreement, power of attorney, and a copy of each form of policy by it issued, verified by the attorney or attorneys in fact, shall be filed with the auditor of state, as well as a copy of the last report filed with the insurance department of its home state, and also a declaration and agreement, duly executed and acknowledged by the attorneys in fact of said Lloyds, appointing the auditor of state as a true and lawful attorney for such Lloyds and the underwriters thereof in and for this state, upon whom all legal process in any action or proceedings against said Lloyds or the underwriters thereof may be served, and that any service upon him shall be equivalent to the personal service within the state of such persons of each and every such underwriter.
(Formerly: Acts 1919, c.177, s.10.)

IC 27-7-1-11
Revocation of certificate of authority; grounds
Sec. 11. The certificate of authority of any such Lloyds, whether domestic or foreign, shall be revoked by the insurance commissioner

if at any time it appears that any underwriters are issuing policies of insurance within the state under apparent authority of such certificate without filing such declaration and agreement as aforesaid, or if such Lloyds does not maintain at all times the funds specified in this chapter, or has violated its agreement or the law, or is found to be in such a condition that the further transaction of business by it will be hazardous to the policyholders, its creditors, or the public.
(Formerly: Acts 1919, c.177, s.11.) As amended by P.L.252-1985, SEC.226.

IC 27-7-1-12
Taxation
Sec. 12. In lieu of all other taxes, licenses and fees, state or local, such Lloyds shall pay annually, on account of the transaction of such business in this state, the same taxes, licenses and fees as are required to be paid by mutual companies with principal offices similarly located and transacting the same kind of business. In the application of the retaliatory law, the taxes and fees exacted by another state from a Lloyds insurance with principal offices in Indiana shall apply.
(Formerly: Acts 1919, c.177, s.12.)



CHAPTER 2. WORKER'S COMPENSATION

IC 27-7-2-1.2
Insurers and underwriters subject to chapter
Sec. 1.2. This chapter applies to all persons, firms, partnerships, corporations, associations, and systems and to associations operating as Lloyds, interinsurers, or individual underwriters authorized on or after July 1, 1935, to transact the business of making worker's compensation insurance in Indiana. All domestic, foreign, and alien companies authorized to issue worker's compensation insurance policies in Indiana are subject to this chapter.
As added by P.L.249-1989, SEC.2.

IC 27-7-2-2
Definitions
Sec. 2. As used in this chapter and unless a different meaning appears from the context:
(a) "Department" means the department of insurance of this state.
(b) "Worker's compensation board" means the worker's compensation board of Indiana.
(c) "Company" means an insurance company and includes all persons, partnerships, corporations, or associations engaged in

making worker's compensation insurance under the laws of this state.
(d) "Domestic company" means a company organized under the laws of this state.
(e) "Foreign company" means a company organized under the laws of any state of the United States, other than this state or under the laws of any territory or insular possession of the United States or the District of Columbia.
(f) "Alien company" means a company organized under the laws of any country other than the United States or a territory or insular possession thereof or of the District of Columbia.
(g) "Person" includes individuals, corporations, firms, companies, associations, and partnerships. The personal pronoun includes all genders. The singular includes the plural, and the plural includes the singular.
(h) "Commissioner" means the insurance commissioner of this state.
(i) "Bureau" means the worker's compensation rating bureau of Indiana.
(j) "Interested person" means any person who has filed with the department a request to be notified under sections 4(b) and 20.2(c) of this chapter of each filing of rates by the bureau or a company.
(k) "Assigned risk plan" means the plan by which members of the worker's compensation rating bureau provide for the insurance of rejected risks.
(l) "Classification system" or "classification" means the plan, system, or arrangement for recognizing differences in exposure to hazards among industries, occupations, or operations of insurance policyholders.
(m) "Experience rating" means a rating procedure utilizing past insurance experience of the individual policyholder to forecast future losses by measuring the policyholder's loss experience against the loss experience of policyholders in the same classification to produce a prospective premium credit, debit, or unity modification.
(n) "Rate" means the cost of insurance per exposure base unit, prior to any application of individual risk variations based on loss or expense considerations, and does not include minimum premiums.
(o) "Schedule rating plan" means an independent rating plan that measures hazard differences that have an immediate bearing on the probability or severity of loss and applies debits and credits to modify the premium for a risk.
(p) "Statistical plan" means the plan, system, or arrangement used in collecting data.
(q) "Supplementary rate information" means any manual or plan of rates, classification system, rating schedule, minimum premium, rating rule, rating plan, and any other similar information needed to determine the applicable premium for an insured.
(r) "Supporting information" means the experience and judgment of the filer and the experience or data of other companies or organizations relied on by the filer, the interpretation of any statistical data relied on by the filer, descriptions of methods used in

making the rates, and any other similar information required to be filed by the commissioner.
(Formerly: Acts 1935, c.323, s.2; Acts 1959, c.231, s.2.) As amended by P.L.252-1985, SEC.228; P.L.28-1988, SEC.87; P.L.249-1989, SEC.3.

IC 27-7-2-3
Worker's compensation rating bureau; membership
Sec. 3. After July 1, 1935, every insurance company authorized to effect worker's compensation insurance in this state shall be a member of the worker's compensation rating bureau of Indiana. The bureau shall be composed of all insurance companies lawfully engaged on July 1, 1935, wholly or in part in making worker's compensation insurance in Indiana or who shall after July 1, 1935, be issued a certificate of authority to make worker's compensation insurance in this state.
(Formerly: Acts 1935, c.323, s.3.) As amended by P.L.252-1985, SEC.229; P.L.28-1988, SEC.88.

IC 27-7-2-3.1
Duties of bureau
Sec. 3.1. The bureau, in addition to other activities not prohibited, is authorized to do the following:
(1) Develop a statistical plan including class definitions.
(2) Collect statistical data from members, subscribers or any other source.
(3) Prepare and distribute rate data, adjusted for loss development and loss trending, in accordance with its statistical plan. Such data and adjustments shall be in sufficient detail so as to permit companies to modify such rates or minimum premiums based on their own rating methods or interpretations of underlying data.
(4) Prepare and distribute manuals of rating rules and rating schedules.
(5) Distribute information that is filed with the commissioner and open to public inspection.
(6) Conduct research and collect statistics in order to discover, identify, and classify information relating to cause or prevention of losses.
(7) Prepare and file policy forms and endorsements and consult with members, subscribers, and others relative to their use and application.
(8) Collect, compile, and distribute past and current prices of individual companies if such information is made available to the general public.
(9) Conduct research and collect information to determine the impact of benefit level changes on rates.
(10) Prepare and distribute rules and rating values for the experience rating plan. Calculate and disseminate individual risk premium modification. (11) Assist an individual company to develop minimum premiums, rates, supplementary rate information, or supporting information when so authorized by the individual company.
As added by P.L.249-1989, SEC.4.

IC 27-7-2-4
Rate filings; notice
Sec. 4. (a) The bureau shall file not less than once each calendar year recommended minimum premiums and rates for worker's compensation insurance subject to the approval of the commissioner.
(b) There shall accompany each filing adequate proof that notice of the filing has been mailed, by first class United States mail, to each interested person at the person's address as shown on the records of the department.
(Formerly: Acts 1935, c.323, s.4; Acts 1959, c.231, s.3.) As amended by P.L.28-1988, SEC.89; P.L.249-1989, SEC.5.

IC 27-7-2-5
Management of bureau
Sec. 5. The management of said bureau shall be in the hands of duly elected officers or committees provided for in the bylaws of said bureau; each member of the bureau or member group with affiliate or subsidiary companies shall be entitled to only one (1) vote on any subject coming before the bureau for determination.
(Formerly: Acts 1935, c.323, s.5.) As amended by P.L.116-1994, SEC.55.

IC 27-7-2-6
By-laws of bureau
Sec. 6. The bureau shall make by-laws for its government and for the government of its members. Such by-laws and amendments thereto shall be filed with and approved by the insurance commissioner before they shall be effective.
(Formerly: Acts 1935, c.323, s.6.)

IC 27-7-2-7
Representation of stock and nonstock companies; resolution of tie votes
Sec. 7. Stock companies and nonstock companies shall be represented in the bureau management and on all committees. In case of a tie vote in any committee or governing body of said bureau, the insurance commissioner shall decide the matter.
(Formerly: Acts 1935, c.323, s.7.)

IC 27-7-2-8
Membership in bureau
Sec. 8. The bureau shall admit to membership every company lawfully engaged in whole or in part in writing worker's compensation insurance in Indiana.
(Formerly: Acts 1935, c.323, s.8.) As amended by P.L.28-1988,

SEC.90.

IC 27-7-2-9
Charges and expenses of bureau; apportionment; review
Sec. 9. The charges and expenses incident to the establishment and operation of the bureau shall be borne equitably and without discrimination among the members of the bureau. If any member is aggrieved by an apportionment of the cost or costs made by the bureau or by failure of the bureau to make such equitable apportionment, it may in writing petition the commissioner for a review of such apportionment or failure to act. The commissioner shall upon not less than five (5) days' notice to each member hold a hearing upon such petition at which time all members shall be entitled to be heard. And said commissioner shall determine the matter or matters and mail a copy of his decision to each member of the bureau. The decision of the commissioner shall be final.
(Formerly: Acts 1935, c.323, s.9.)

IC 27-7-2-10
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-11
Approval of classifications, premiums, or rates; consultations with worker's compensation board; duty of board to furnish information
Sec. 11. (a) In approving classifications, premiums, or rates, the department may in all cases consult with the worker's compensation board or member thereof. The department may also consult with the worker's compensation board or members thereof on any other matter arising under this chapter.
(b) The worker's compensation board shall furnish the department all available information at its disposal and permit the department to have access to all records of the worker's compensation board which the department may wish to consult in the performance of its duties under this chapter.
(Formerly: Acts 1935, c.323, s.11.) As amended by P.L.252-1985, SEC.231; P.L.28-1988, SEC.92; P.L.249-1989, SEC.6.

IC 27-7-2-12
Representative of department; appointment; powers and duties
Sec. 12. The department may authorize any person to attend meetings of the rating bureau, hold hearings, make investigations, and make examinations with reference to any subject over which it has jurisdiction under this chapter. The person so appointed shall have all the powers of the department in relation to said hearings, investigations, or examinations, and shall report in writing to the department the results of such hearings, examinations, or investigations, and any testimony taken by him.
(Formerly: Acts 1935, c.323, s.12.) As amended by P.L.252-1985,

SEC.232.

IC 27-7-2-13
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-14
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-15
Approval of system of schedule rating
Sec. 15. The department shall after consultation with members of the bureau and after investigation approve a system of schedule rating for use in this state. Only the system filed by the bureau and approved by the department may be used in Indiana.
(Formerly: Acts 1935, c.323, s.15.) As amended by P.L.249-1989, SEC.7.

IC 27-7-2-16
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-17
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-18
Exclusion of physical impairment of employees in rate making
Sec. 18. The physical impairment of employees shall not be taken into account in establishing rates or system of schedule or merit rating.
(Formerly: Acts 1935, c.323, s.18.)

IC 27-7-2-19
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-20
Adherence to approved rules, forms, plans, and systems; annual reports
Sec. 20. (a) Every company shall adhere to manual rules, policy forms, a statistical plan, a classification system, and experience rating plan filed by the bureau and approved by the commissioner.
(b) The commissioner shall designate the bureau to assist in gathering, compiling, and reporting relevant statistical information. Every company shall record and report its worker's compensation experience to the bureau according to the statistical plan approved by the commissioner. The report shall include any deviation from the filed recommended minimum premiums and rates, in total and by

classification. The bureau shall annually submit data concerning these deviations to the department. Upon receipt, the department shall evaluate the data and prepare a report concerning the effect of competitive rating in Indiana. The department shall make the report available not later than October 31 of each year.
(c) Every company shall adhere to the approved manual rules, policy forms, statistical plan, classification system, and experience rating plan in the recording and reporting of data to the bureau.
(d) Copies of all approved classifications, rules, and forms shall be provided to the worker's compensation board.
(Formerly: Acts 1935, c.323, s.20.) As amended by P.L.28-1988, SEC.95; P.L.249-1989, SEC.8; P.L.91-1998, SEC.8.

IC 27-7-2-20.1
Minimum premiums and rates
Sec. 20.1. Minimum premiums and rates may not be excessive, inadequate, or unfairly discriminatory.
As added by P.L.249-1989, SEC.9.

IC 27-7-2-20.2
Minimum premiums, rates, and supplementary rate information; filing; approval; proof of notice; public inspection
Sec. 20.2. (a) Every company and the bureau shall file with the commissioner all minimum premiums, rates, and supplementary rate information that are to be used in Indiana. Such minimum premiums, rates, and supplementary rate information must be submitted to the commissioner at least thirty (30) days before the effective date. The commissioner shall disapprove a filing that does not meet the requirements of section 20.1 of this chapter. A filing shall be deemed approved unless disapproved by the commissioner within thirty (30) days after the filing is made. A company may adopt by reference, with or without deviation, the minimum premiums, rates, and supplementary rate information filed by another company or by the bureau.
(b) Minimum premiums, rates, and supplementary information filed under this section shall be filed in the form and manner prescribed by the commissioner.
(c) There shall accompany each filing adequate proof that notice of the filing has been mailed, by first class United States mail, to each interested person at the person's address as shown on the records of the department.
(d) All information filed under this chapter shall, as soon as filed, be open to the public for inspection and copying under IC 5-14-3.
As added by P.L.249-1989, SEC.10.

IC 27-7-2-20.3
Minimum premiums or rates; disapproval
Sec. 20.3. (a) Minimum premiums or rates may be disapproved at the following times:
(1) At any time subsequent to the effective date. (2) Before the effective date.
(b) Minimum premiums or rates may be disapproved for any of the following reasons:
(1) If the company fails to comply with the filing requirements under section 20.2 of this chapter.
(2) If the commissioner finds that the minimum premium or rate is excessive, inadequate, or unfairly discriminatory.
(c) The following procedure shall be used for disapproval of minimum premiums or rates:
(1) The commissioner may disapprove, without hearing, minimum premiums or rates filed under section 20.2 or 28.1 of this chapter that have not become effective. However, the bureau or a company whose minimum premiums or rates have been disapproved shall be given a hearing upon a written request made within thirty (30) days after the date of the disapproval order.
(2) Every company or the bureau shall provide within Indiana reasonable means whereby any person aggrieved by the application of its filings may be heard on written request to review the manner in which such rating system has been applied in connection with the insurance afforded or offered. If the company or the bureau fails to grant or reject such request within thirty (30) days, the aggrieved person may proceed in the same manner as if the request had been rejected. Any aggrieved person affected by the action of such company or the bureau on such request may, within thirty (30) days after written notice of such action, appeal to the commissioner who, after a hearing held upon not less than ten (10) days written notice to the aggrieved person and to such company or the bureau, may affirm, modify, or reverse such action.
(d) If the commissioner disapproves a minimum premium or rate, the commissioner shall issue an order specifying in what respects minimum premium or the rate fails to meet the requirements of this chapter and stating when within a reasonable period thereafter such minimum premium or rate shall be discontinued for any policy issued or renewed after a date specified in the order. The order shall be issued within thirty (30) days after the close of the hearing or within such reasonable time extension as the commissioner may fix. Such order may include a provision for premium adjustment for the period after the effective date of the order for policies in effect on such date.
(e) Whenever a company has no legally effective minimum premiums or rates as a result of the commissioner's disapproval of minimum premiums or rates or other act, the commissioner shall specify interim minimum premiums or rates for the company that are adequate to protect the interests of all parties and may order that a specified portion of the premiums be placed in an escrow account approved by the commissioner. When new minimum premiums or rates become legally effective, the commissioner shall order the escrowed funds or any overcharge in the interim minimum premiums or rates to be distributed appropriately, except that refunds of less

than ten dollars ($10) per policyholder shall not be required.
As added by P.L.249-1989, SEC.11.

IC 27-7-2-20.4
Arrangements in restraint of trade; presumption; subsidiary companies
Sec. 20.4. (a) A company or the bureau may not make any arrangement with any other company or other person that has the purpose or effect of restraining trade unreasonably or of substantially lessening competition in the business of insurance.
(b) A company may not agree with any other company or the bureau to adhere to or use any rate, rating plan (other than the experience rating plan), or rating rule except as needed to comply with the requirements of section 20 of this chapter.
(c) The fact that two (2) or more companies use consistently or intermittently the same rules, rating plans, rating schedules, rating rules, policy forms, rate classifications, underwriting rules, surveys, or inspections or similar materials is not sufficient in itself to support a finding that an agreement prohibited by subsection (b) exists.
(d) Two (2) or more companies having a common ownership or operating in Indiana under common management or control may act in concert between or among themselves with respect to any matters pertaining to those authorized in this chapter as if they constituted a single company.
As added by P.L.249-1989, SEC.12.

IC 27-7-2-21
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-22
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-23
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-24
Appointment of resident agent for service of process
Sec. 24. Every person lawfully engaged wholly or in part in writing worker's compensation insurance in this state shall, upon July 1, 1935, by written notice to the insurance commissioner, appoint an individual resident of Indiana, a corporate resident of Indiana, or an authorized Indiana insurer as the person's resident agent in Indiana upon whom service of process may be had for the enforcement of this chapter.
(Formerly: Acts 1935, c.323, s.24.) As amended by P.L.252-1985, SEC.235; P.L.28-1988, SEC.98; P.L.268-1999, SEC.17.
IC 27-7-2-25
Annual license of rating bureau
Sec. 25. The bureau shall procure annually from the department a license to carry on its business for which license a fee of one hundred dollars ($100) shall be paid to the state of Indiana through the insurance department of this state. The license year shall terminate on the thirtieth day of April of each year.
(Formerly: Acts 1935, c.323, s.25.)

IC 27-7-2-26
Effect of chapter on mutual insurance associations and reciprocal associations
Sec. 26. Nothing in this chapter shall be construed to annul, restrict, or in any manner interfere with the licensing and supervision of mutual insurance associations and reciprocal associations formed and operating on or before January 1, 1991, solely for the writing of worker's compensation insurance as provided under IC 22-3-2 through IC 22-3-6.
(Formerly: Acts 1935, c.323, s.26.) As amended by P.L.252-1985, SEC.236; P.L.28-1988, SEC.99; P.L.170-1991, SEC.28.

IC 27-7-2-27
Jurisdiction of courts of Marion County; review
Sec. 27. (a) The courts of Marion County, Indiana, shall have jurisdiction in all matters arising under this chapter except such rulings by the department as are made final by this chapter.
(b) Any order or decision of the commissioner made under this chapter is subject to review in the circuit or superior court of Marion County by any party in interest. An appeal must be taken within thirty (30) days after the date of the order or decision of the commissioner. The court shall determine whether the filing of the petition for review shall operate as a stay of the order or decision of the commissioner. The court may, in disposing of the issue before it, affirm or set aside the order or decision of the commissioner. If the order or decision of the commissioner is affirmed, the court shall make its own order and judgment commanding obedience to the order or decision of the commissioner. An appeal may be taken to the supreme court as in civil actions from any order or judgment of the circuit or superior court made under this section.
(Formerly: Acts 1935, c.323, s.27.) As amended by P.L.252-1985, SEC.237; P.L.249-1989, SEC.13.

IC 27-7-2-28
Duty to insure and accept certain rejected risks
Sec. 28. From and after July 1, 1935, all insurance companies authorized to effect worker's compensation insurance in this state, and being members of the worker's compensation rating bureau of Indiana, shall insure and accept any worker's compensation risk tendered to and rejected in writing by any three (3) members of the bureau in the manner provided in this chapter. (Formerly: Acts 1935, c.323, s.28.) As amended by P.L.252-1985, SEC.238; P.L.28-1988, SEC.100.

IC 27-7-2-28.1
Assigned risk plan; filing; approval
Sec. 28.1. (a) All companies authorized to write worker's compensation insurance shall participate in the assigned risk plan providing for the equitable apportionment among them of insurance that may be afforded to applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods. The bureau shall file, at least thirty (30) days before their effective date, the plan of operation, rates, rating plans, rules, policy forms, and any future modifications thereof, with the commissioner for approval. Such rates shall reflect experience in the assigned risk plan to the extent it is actuarially appropriate. The rates must reflect the varied categories of rejected risks covered by the assigned risk plan and must include at least two (2) rating plans, one (1) of which may not exceed the recommended minimum premiums and rates filed by the bureau under section 4 of this chapter.
(b) The commissioner shall disapprove any filing that does not meet the requirements of section 20.1 of this chapter. A filing shall be deemed to meet such requirements unless disapproved by the commissioner within thirty (30) days after the filing is made. In disapproving a filing made under this section, the commissioner shall have the same authority and follow the same procedure as in disapproving a filing under section 20.3 of this chapter.
As added by P.L.249-1989, SEC.14.

IC 27-7-2-28.2
Examination of records; costs
Sec. 28.2. (a) The commissioner may examine any company, the bureau, or the assigned risk plan as the commissioner considers necessary to ascertain compliance with this chapter.
(b) Every company, the bureau, and the assigned risk plan shall maintain reasonable records of the type and kind reasonably adapted to its method of operation containing its experiences or the experience of its staff members including the data, statistics, or information collected or used by it in its activities. These records shall be available at all reasonable times to enable the commissioner to determine whether the activities of the bureau, company, and the assigned risk plan comply with this chapter. Such records shall be maintained in an office within Indiana or shall be made available to the commissioner for examination or inspection at any time upon reasonable notice.
(c) The reasonable cost of an examination made under this section shall be paid by the examined party upon presentation of a detailed account of such costs.
(d) Instead of an examination the commissioner may accept the report of an examination by the insurance supervisory official of another state, made under the laws of that state. As added by P.L.249-1989, SEC.15.

IC 27-7-2-29
Rejected risks; designation of insurer; reinsurance
Sec. 29. (a) When any such rejected risk is called to the attention of the worker's compensation board and it appearing to the board that said risk is in good faith entitled to coverage, said bureau upon the order of the board shall fix the initial premium for the coverage.
(b) Upon payment, of the premium fixed under subsection (a), the bureau shall designate a member of said bureau whose duty it shall be to issue a policy containing the usual and customary provisions found in such policies therefor. However, for this undertaking all members of said bureau shall be reinsurers as among themselves in the amount which the compensation insurance written in this state during the preceding calendar year by such member bears to the total compensation insurance written in this state during the preceding year by all members of said bureau.
(Formerly: Acts 1935, c.323, s.29.) As amended by P.L.28-1988, SEC.101.

IC 27-7-2-30
Rules; adoption
Sec. 30. The bureau shall, by July 31, 1935, make and adopt such rules as may be necessary to carry out the provisions of this chapter, subject to the approval of the insurance commissioner.
(Formerly: Acts 1935, c.323, s.30.) As amended by P.L.252-1985, SEC.239.

IC 27-7-2-31
Loss of coverage for nonpayment of premiums; report of conditions precluding insurance; coverage pending decision
Sec. 31. No employer who does not pay the advance premiums or premium when due, shall be entitled to insurance, nor shall any coverage be extended until all obligations to pay worker's compensation insurance premiums contracted during the previous twelve (12) months have been paid. If, in the opinion of the designated carrying company or the bureau, physical or moral conditions exist in any risk which shall preclude the risk from obtaining insurance, that risk shall be reported to the worker's compensation board and to the department. The bureau shall, in those cases, furnish the board and the department with its recommendations for improving safety conditions, which, if complied with, would entitle the risk to insurance. Pending a decision by the board or the department, insurance shall be effective as otherwise provided in this chapter. However, the board, or the department, or both shall make that decision within sixty (60) days after such recommendations are furnished by the bureau.
(Formerly: Acts 1935, c.323, s.31.) As amended by P.L.252-1985, SEC.240; P.L.28-1988, SEC.102.
IC 27-7-2-32
Considerations in designating insurer to assume rejected risk; review of reasons
Sec. 32. In designating the bureau member to insure a rejected risk, the bureau shall have due regard for the service facilities and compensation premium volume in Indiana of the member so designated as the carrying company. Any grievance on the part of such bureau member with the respect of such designation shall be brought to the attention of the bureau for review and such action as the circumstances may justify.
(Formerly: Acts 1935, c.323, s.32.)

IC 27-7-2-33
Designated insurer carrying rejected risk; additional inspection; renewal rates
Sec. 33. At any time while a policy, written pursuant to designation by the bureau, is in force, the carrying company, upon its own initiative, may make a further careful inspection of the risk for the purpose of measuring its hazards, making recommendation for the promotion of the safety of employees and determining the rate or rates which should apply to insurance issued in renewal of such policy. Rates for the renewal of any policy issued pursuant to this chapter shall take into account the available experience of the risk for the previous five (5) years, and such rates shall be made in contemplation of the facts disclosed by the most recent inspection of the risk by the rating bureau as provided in this chapter, subject to the approval of the department.
(Formerly: Acts 1935, c.323, s.33.) As amended by P.L.252-1985, SEC.241.

IC 27-7-2-34
Information concerning rejected risks; automatic insurance
Sec. 34. The management of the bureau shall furnish to all members of the bureau complete information concerning each rejected risk and any member of such bureau may write any rejected risk as regular business in which event the risk so written shall no longer be treated as provided for in section 29 of this chapter. If, at expiration, the risk is still uninsured on voluntary basis, it shall automatically be insured as provided in section 29 of this chapter.
(Formerly: Acts 1935, c.323, s.34.) As amended by P.L.252-1985, SEC.242; P.L.202-2001, SEC.12.

IC 27-7-2-35
Record of rejected risks referred by bureau to members; effect of writing rejected risk as regular business
Sec. 35. The bureau shall keep a record of all risks referred to members as carrying company, coming within the provisions of section 29 of this chapter, and this record shall be open to any bureau member or its authorized representative. Any member may at any time write as regular business any risk which is carried by any other

member as a carrying company, under the provisions of section 29 and such carrying company shall cancel such policy on a pro rata premium basis or thereafter carry such risk in its entirety as regular business.
(Formerly: Acts 1935, c.323, s.35.) As amended by P.L.252-1985, SEC.243.

IC 27-7-2-36
Repealed
(Repealed by P.L.249-1989, SEC.19.)

IC 27-7-2-37
Cancellation of rejected risk coverage; grounds; effect
Sec. 37. (a) If, after the issuance of a policy, it develops that an employer is not or ceases to be in good faith entitled to compensation insurance, the carrying company which issued the policy shall have the right, upon authorization of the bureau and the worker's compensation board, to cancel the insurance in accordance with the conditions of the policy.
(b) If a policy is cancelled under the circumstances described in subsection (a), the risk shall not be assigned again by the bureau to any of its members as a carrying company until it is fully satisfied that the employer is entitled to insure as a proper rejected risk under this chapter.
(c) In the event of a cancellation under this section, the facts justifying such action shall be referred to the worker's compensation board and the department.
(Formerly: Acts 1935, c.323, s.37.) As amended by P.L.252-1985, SEC.245; P.L.28-1988, SEC.103.

IC 27-7-2-37.5
Refund of dividends, savings, or unabsorbed premium deposits
Sec. 37.5. (a) Nothing in this chapter prohibits or regulates the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by companies to their policyholders, members, or subscribers, but in the payment of such dividends there shall be no unfair discrimination between policyholders.
(b) A plan for the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by companies to their policyholders, members, or subscribers is not considered a rating plan or system.
(c) It is an unfair trade practice to make the payment of a dividend or any portion thereof conditioned upon renewal of the policy or contract.
As added by P.L.249-1989, SEC.16.

IC 27-7-2-38
Violations; penalties; suspension or revocation of license
Sec. 38. (a) A person who fails to comply with this chapter or fails to comply with any lawful order or ruling made by the department in

the administration of this chapter commits a Class C infraction. If a person is fined for violating this section and fails to pay the fine within thirty (30) days after final judgment, the insurance commissioner shall suspend the license of the person to transact any form of insurance business in Indiana until the fine and costs incident to the final judgment are paid in full.
(b) The commissioner may, if the commissioner finds that any person or organization has violated this chapter, impose a penalty of not more than one thousand dollars ($1,000) for each such violation but if the commissioner finds the violation is willful the commissioner may impose a penalty of not more than ten thousand dollars ($10,000) for each such violation. These penalties are in addition to any other penalty provided by law.
(c) For purposes of this section, any company using a rate for which the company has failed to file the rate, supplementary rate information, or supporting information, as required by this chapter, shall have committed a separate violation for each day such failure continues.
(d) The commissioner may suspend or revoke the license of the bureau or any company that fails to comply with an order of the commissioner within the time limit specified by such order, or any extension of time that the commissioner may grant.
(e) The commissioner may determine when a suspension of license becomes effective and it shall remain in effect for the period fixed by the commissioner, unless the commissioner modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, rescinded, or reversed.
(f) No penalty shall be imposed and no license shall be suspended or revoked except on a written order of the commissioner, stating the commissioner's findings, made after a hearing.
(Formerly: Acts 1935, c.323, s.38.) As amended by Acts 1978, P.L.2, SEC.2723; P.L.249-1989, SEC.17.

IC 27-7-2-39
Appointment and compensation of personnel; appropriation
Sec. 39. The commissioner shall appoint such deputies, examiners, actuaries, assistants, and other employees in the department of insurance as may be found necessary to carry out the provisions of this chapter and fix the compensation thereof, subject to the approval of the state budget agency. There is hereby appropriated out of funds not otherwise appropriated in the general fund such sums as may be necessary to carry out the provisions of this chapter.
(Formerly: Acts 1935, c.323, s.38a.) As amended by P.L.252-1985, SEC.246; P.L.100-2012, SEC.66.



CHAPTER 3. ABSTRACT AND TITLE INSURANCE

IC 27-7-3-2
Definitions
Sec. 2. As used in this chapter and unless a different meaning appears from the context:
(a) The term "title insurance" means a contract of insurance against loss or damage on account of encumbrances upon or defects in the title to real estate.
(b) The term "company" shall mean and include any corporation, domestic or foreign, to which this chapter is applicable.
(c) The term "department" shall mean the department of insurance of the state of Indiana.
(d) The term "commissioner" shall mean the insurance commissioner.
(e) The term "public record" has the meaning set forth in IC 5-14-3-2.
(f) The term "title search" means a search and examination of the public records sufficient to determine:
(1) ownership of;
(2) encumbrances on;
(3) liens on; and
(4) defects in the title to;
the real estate that is the subject of the search.
(Formerly: Acts 1937, c.104, s.2.) As amended by P.L.252-1985, SEC.248; P.L.68-2002, SEC.1.

IC 27-7-3-3
Title insurance business; authorization of domestic and foreign corporations; application of business corporation law
Sec. 3. (a) Any domestic corporation having:
(1) among its purposes the insuring against loss or damage on account of encumbrances upon or defects in the title to real estate; and
(2) a physical office in Indiana;
is hereby authorized to organize under IC 23-1, and any foreign corporation, having among its purposes the insuring against loss or damage on account of encumbrances upon or defects in the title to real estate, is hereby authorized to and may be admitted to do business in this state under IC 23-1. Any domestic or foreign corporation, organized or admitted to do business before or after June 7, 1937, as provided in this section, may engage in business as

a title insurance company by complying with the provisions of this chapter.
(b) A domestic corporation admitted to do business as described in subsection (a) shall provide written notice to the department of insurance and all policyholders of a change in location of the domestic corporation's physical office in Indiana, including the address and telephone number of the new location.
(Formerly: Acts 1937, c.104, s.3.) As amended by P.L.252-1985, SEC.249; P.L.11-2011, SEC.28.

IC 27-7-3-3.5
Requirements applicable to issuers of title insurance
Sec. 3.5. (a) A domestic corporation admitted to do business as described in section 3 of this chapter is subject to the following:
(1) IC 27-1-6-21.
(2) IC 27-1-7-11.
(3) IC 27-9.
(b) A foreign corporation admitted to do business as described in section 3 of this chapter is subject to IC 27-1-17-9.
As added by P.L.11-2011, SEC.29.

IC 27-7-3-4
Corporate rights; powers and privileges
Sec. 4. Every such company shall possess and may exercise all the rights, powers, and privileges conferred upon domestic corporations by IC 23-1 but only to the extent that the same may be necessary, convenient or expedient to accomplish the purposes for which it is organized, and in addition thereto, but subject to the restrictions and limitations contained in this chapter, every such company shall possess and may exercise the power of making insurance to insure against the loss or damage on account of encumbrances upon or defects in the title to real estate. In all things not specifically provided for in this chapter, the provisions of IC 23-1 shall apply.
(Formerly: Acts 1937, c.104, s.4.) As amended by P.L.252-1985, SEC.250.

IC 27-7-3-5
Capital stock
Sec. 5. The capital stock of any company engaged in business under the provisions of this chapter shall be not less than one hundred thousand dollars ($100,000), which shall be fully paid in.
(Formerly: Acts 1937, c.104, s.5.) As amended by P.L.252-1985, SEC.251.

IC 27-7-3-6
Certificate of authority; requirements; issuance; necessity to do business
Sec. 6. (a) Whenever any such company shall have shown to the department by a sworn statement, verified by the oaths of the president or a vice president and the secretary or an assistant

secretary of the company and bearing the corporate seal of such company, that it has complied with all the requirements of this chapter necessary for beginning business and that it has deposited the amount as required in section 7 of this chapter, the commissioner shall issue a certificate of authority reciting that such company has complied with the provisions of this chapter and is authorized to insure against the loss or damage on account of encumbrances upon or defects in the title to real estate, which certificate shall expire as of midnight of April 30 of each calendar year. The certificate shall be issued under the seal of the department.
(b) No person, firm, partnership, corporation, association, or company shall transact any business of insuring against loss or damage on account of encumbrances upon or defects in the title to real estate until it or they shall have received a certificate of authority as provided for in this section.
(Formerly: Acts 1937, c.104, s.6.) As amended by P.L.252-1985, SEC.252.

IC 27-7-3-7
Deposits; title insurance fund
Sec. 7. Every company described in section 3 of this chapter, before engaging in business, shall deposit with the department the sum of fifty thousand dollars ($50,000) either out of its capital or surplus. The deposit shall be known as the title insurance fund and must be deposited in securities of the kind and character designated by IC 27-1-13-3(b).
(Formerly: Acts 1937, c.104, s.7.) As amended by P.L.252-1985, SEC.253; P.L.159-1986, SEC.5; P.L.161-1986, SEC.2; P.L.184-1996, SEC.3.

IC 27-7-3-8
Additional deposit to meet requirements of another state; withdrawal
Sec. 8. In the event any such domestic company shall be required by the laws of any other state, country, or province, as a requirement prior to doing such business as defined in this chapter therein, to deposit, with the duly appointed officer of such other state, country, or province or with the department of this state, any securities or cash in excess of the deposit required of the company by this chapter, such company may deposit with the department securities of the character authorized by this chapter sufficient to meet such requirement. The department is hereby authorized and directed to receive such deposit and to hold it exclusively for the protection of all policyholders of the company. Any deposit so made to meet the requirement of any such other state, country, or province shall not be withdrawn by the company except upon filing with the department evidence satisfactory to it that the company has withdrawn from business, and has no unsecured liability outstanding in any such other state, country, or province by which such additional deposit was required, and upon the filing of such evidence, and the approval

of the department, the company may withdraw such additional deposit. Upon the approval of the department, any such domestic company may deposit and use the reserve fund, provided for in section 9 of this chapter, for the purpose of complying with the additional deposit requirement of any other state, country, or province.
(Formerly: Acts 1937, c.104, s.8.) As amended by P.L.252-1985, SEC.254.

IC 27-7-3-9
Title insurance reserve fund
Sec. 9. Every company described in section 3 of this chapter shall annually set apart, accumulate, and maintain, in a fund to be known as the title insurance reserve fund, securities of the kind and character designated by IC 27-1-13-3(b) of the face amount equal to ten percent (10%) of the actual premiums collected during the preceding year by the company on account of such title insurance, until the fund totals fifty thousand dollars ($50,000). The fund shall be maintained in the treasury of the company as additional security to the holders of policies issued by the company. However, at its option, the company may deposit the title insurance reserve fund with the department in the amount of ten thousand dollars ($10,000), or any multiple thereof up to fifty thousand dollars ($50,000). This deposit shall be known as the title insurance reserve fund deposit.
(Formerly: Acts 1937, c.104, s.9.) As amended by P.L.252-1985, SEC.255; P.L.159-1986, SEC.6; P.L.161-1986, SEC.3; P.L.184-1996, SEC.4.

IC 27-7-3-10
Deficiency in title insurance reserve fund
Sec. 10. Whenever the amount of the title insurance reserve fund of any such company shall fall below the amount required in section 9 of this chapter, no further title insurance shall be made or issued by such company until the deficiency has been supplied.
(Formerly: Acts 1937, c.104, s.10.) As amended by P.L.252-1985, SEC.256.

IC 27-7-3-11
Interest on deposited securities
Sec. 11. The department shall permit such companies having on deposit with it stocks or bonds as security to collect the interest accruing on such deposits, delivering to their authorized agents, respectively, the coupons or other evidences of interest as the same become due.
(Formerly: Acts 1937, c.104, s.11.)

IC 27-7-3-12
Foreign corporations; capital and deposit requirements; certificate of authority; rights and privileges
Sec. 12. Every foreign corporation duly authorized to do a title

insurance business in the state in which it is incorporated or organized and admitted to do business in this state under IC 23-1 may be authorized by the department to transact a title insurance business in this state upon filing with the department proof which satisfies it that the corporation has complied with sections 5 and 9 of this chapter and has deposited with the proper official of the state in which it is incorporated or organized, or has deposited with the department, the amount as required by section 7 of this chapter, and that it has complied with the provisions of this chapter. Upon the receipt of such proof, the commissioner may issue to such foreign corporation a certificate of authority as provided for in section 6 of this chapter. A foreign corporation admitted to do business under this chapter shall have the same but no greater rights and privileges than a domestic corporation under this chapter.
(Formerly: Acts 1937, c.104, s.12.) As amended by P.L.252-1985, SEC.257.

IC 27-7-3-13
Examination of company; appointment of examiners; report of examination
Sec. 13. (a) The department may examine into the affairs of any such company doing business in this state under the provisions of this chapter. For such purpose it may appoint as examiners competent persons, and upon such examination the commissioner, his deputy, or any examiner authorized by him may examine under oath the officers and agents of such company and all persons deemed to have material information regarding the company's property or business. Every such company, its officers, and agents shall produce at the office of the company where the same are kept, its books and all papers in its or their possession relating to its business or affairs, and any other person may be required to produce any book or paper in his custody relevant to the examination for the inspection of the commissioner, his deputy, or examiners whenever required, and the officers and agents of such company shall facilitate such examination and aid the examiners in making the same so far as it is within their power to do so.
(b) Upon the conclusion of such examination a full, true, and detailed report of such company shall be made to the department, by the person or persons making the examination, in such form as the department may prescribe.
(Formerly: Acts 1937, c.104, s.13.) As amended by P.L.252-1985, SEC.258.

IC 27-7-3-14
Annual financial statement; effect of certification by certified public accountant
Sec. 14. (a) Every such company doing business in this state shall file with the department on or before March 15 in each year a financial statement for the year ending December 31 immediately preceding on forms furnished by the department. Such statement

shall include a showing that the sum of ten percent (10%) of all actual premiums received by such company, on account of such title insurance business, during the year ending on December 31 prior thereto, as required by section 9 of this chapter, has been duly set apart and is held by such company in said title insurance reserve fund or is held on deposit by the department as provided in section 9 of this chapter. Such statement shall be verified by the oaths of the president or a vice president and the secretary or an assistant secretary.
(b) If the annual statement, as required by this section, shall be certified to by a certified public accountant, then such statement shall be prima facie evidence of the facts stated therein, and the department may in its discretion accept such certified statements in lieu of an examination under this chapter.
(Formerly: Acts 1937, c.104, s.14.) As amended by P.L.252-1985, SEC.259.

IC 27-7-3-15
Collection of charges, fees, and taxes; disposition
Sec. 15. The department shall collect the charges, fees and taxes provided for in this section, and give proper acquittances therefor, and on or before the end of every calendar month shall pay into the state treasury the amounts collected by it during such month, as hereinafter provided:
Fees. Domestic Companies: Every such domestic company shall pay to the department the following stipulated fees: For filing annual statement, twenty dollars ($20.00); for license to such company, and for each renewal thereof, five dollars ($5.00); for affixing seal or certifying to any paper, one dollar ($1.00). The department may require payment of fees on or before the first day of the month next after the same are chargeable.
Fees. Foreign Companies: Every such foreign company shall pay to the department the following stipulated fees: For filing annual statement, twenty dollars ($20.00); for license to such company, and for each annual renewal thereof, five dollars ($5.00); for filing withdrawal and cancellation of certificate, twenty dollars ($20.00); for affixing seal or certifying to any paper, one dollar ($1.00).
(Formerly: Acts 1937, c.104, s.15.)

IC 27-7-3-15.5 Version a
Mortgage transactions and real estate transactions; electronic storage of data on persons involved; closing agents to input data and submit form; duty to provide information; failure to comply; civil penalty; access to data; rules; administrative fee
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 15.5. (a) This section applies to the following transactions:
(1) A mortgage transaction (as defined in IC 24-9-3-7(a)) that:
(A) is:
(i) a first lien purchase money mortgage transaction; or (ii) a refinancing transaction; and
(B) is closed by a closing agent after December 31, 2009.
(2) A real estate transaction (as defined in IC 24-9-3-7(b)) that:
(A) does not involve a mortgage transaction described in subdivision (1); and
(B) is closed by a closing agent (as defined in IC 6-1.1-12-43(a)(2)) after December 31, 2011.
(b) For purposes of this subsection, a person described in this subsection is involved in a transaction to which this section applies if the person participates in or assists with, or will participate in or assist with, a transaction to which this section applies. The department shall establish and maintain an electronic system for the collection and storage of the following information, to the extent applicable, concerning a transaction to which this section applies:
(1) In the case of a transaction described in subsection (a)(1), the name and license number (under IC 23-2-5) of each loan brokerage business involved in the transaction.
(2) In the case of a transaction described in subsection (a)(1), the name and license or registration number of any mortgage loan originator who is:
(A) either licensed or registered under state or federal law as a mortgage loan originator consistent with the Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (H.R. 3221 Title V); and
(B) involved in the transaction.
(3) The name and license number (under IC 25-34.1) of each:
(A) principal broker; and
(B) salesperson or broker-salesperson, if any;
involved in the transaction.
(4) The following information:
(A) The:
(i) name of; and
(ii) code assigned by the National Association of Insurance Commissioners (NAIC) to;
each title insurance underwriter involved in the transaction.
(B) The type of title insurance policy issued in connection with the transaction.
(5) The name and license number (under IC 27-1-15.6) of each title insurance agency and agent involved in the transaction as a closing agent (as defined in IC 6-1.1-12-43(a)(2)).
(6) The following information:
(A) The name and:
(i) license or certificate number (under IC 25-34.1-3-8) of each licensed or certified real estate appraiser; or
(ii) license number (under IC 25-34.1) of each broker;
who appraises the property that is the subject of the transaction.
(B) The name and registration number (under IC 25-34.1-11-10) of any appraisal management company that performs appraisal management services (as defined in

IC 25-34.1-11-3) in connection with the transaction.
(7) In the case of a transaction described in subsection (a)(1), the name of the creditor and, if the creditor is required to be licensed under IC 24-4.4, the license number of the creditor.
(8) In the case of a transaction described in subsection (a)(1)(A)(i) or (a)(2), the name of the seller of the property that is the subject of the transaction.
(9) In the case of a transaction described in subsection (a)(1)(A)(i), the following information:
(A) The name of the buyer of the property that is the subject of the transaction.
(B) The purchase price of the property that is the subject of the transaction.
(C) The loan amount of the mortgage transaction.
(10) In the case of a transaction described in subsection (a)(2), the following information:
(A) The name of the buyer of the property that is the subject of the transaction.
(B) The purchase price of the property that is the subject of the transaction.
(11) In the case of a transaction described in subsection (a)(1)(A)(ii), the following information:
(A) The name of the borrower in the mortgage transaction.
(B) The loan amount of the refinancing.
(12) The:
(A) name; and
(B) license number, certificate number, registration number, or other code, as appropriate;
of any other person that is involved in a transaction to which this section applies, as the department may prescribe.
(c) The system established by the department under this section must include a form that:
(1) is uniformly accessible in an electronic format to the closing agent (as defined in IC 6-1.1-12-43(a)(2)) in the transaction; and
(2) allows the closing agent to do the following:
(A) Input information identifying the property that is the subject of the transaction by lot or parcel number, street address, or some other means of identification that the department determines:
(i) is sufficient to identify the property; and
(ii) is determinable by the closing agent.
(B) Subject to subsection (d) and to the extent determinable, input the applicable information described in subsection (b).
(C) Respond to the following questions, if applicable:
(i) "On what date did you receive the closing instructions from the creditor in the transaction?".
(ii) "On what date did the transaction close?".
(D) Submit the form electronically to a data base maintained by the department. (d) Not later than the time of the closing, each person described in subsection (b), other than a person described in subsection (b)(8), (b)(9), (b)(10), or (b)(11), shall provide to the closing agent in the transaction the person's:
(1) legal name; and
(2) license number, certificate number, registration number, or NAIC code, as appropriate;
to allow the closing agent to comply with subsection (c)(2)(B). In the case of a transaction described in subsection (a)(1), the person described in subsection (b)(7) shall, with the cooperation of any person involved in the transaction and described in subsection (b)(6)(A) or (b)(6)(B), provide the information described in subsection (b)(6). In the case of a transaction described in subsection (a)(1)(A)(ii), the person described in subsection (b)(7) shall also provide the information described in subsection (b)(11). A person described in subsection (b)(3)(B) who is involved in the transaction may provide the information required by this subsection for a person described in subsection (b)(3)(A) that serves as the principal broker for the person described in subsection (b)(3)(B). The closing agent shall determine the information described in subsection (b)(8), (b)(9), and (b)(10) from the HUD-1 settlement statement, or in the case of a transaction described in subsection (a)(2), from the contract or any other document executed by the parties in connection with the transaction.
(e) Except for a person described in subsection (b)(8), (b)(9), (b)(10), or (b)(11), a person described in subsection (b) who fails to comply with subsection (d) is subject to a civil penalty of one hundred dollars ($100) for each closing with respect to which the person fails to comply with subsection (d). The penalty:
(1) may be enforced by the state agency that has administrative jurisdiction over the person in the same manner that the agency enforces the payment of fees or other penalties payable to the agency; and
(2) shall be paid into the home ownership education account established by IC 5-20-1-27.
(f) Subject to subsection (g), the department shall make the information stored in the data base described in subsection (c)(2)(D) accessible to:
(1) each entity described in IC 4-6-12-4; and
(2) the homeowner protection unit established under IC 4-6-12-2.
(g) The department, a closing agent who submits a form under subsection (c), each entity described in IC 4-6-12-4, and the homeowner protection unit established under IC 4-6-12-2 shall exercise all necessary caution to avoid disclosure of any information:
(1) concerning a person described in subsection (b), including the person's license, registration, or certificate number; and
(2) contained in the data base described in subsection (c)(2)(D);
except to the extent required or authorized by state or federal law.
(h) The department may adopt rules under IC 4-22-2, including

emergency rules under IC 4-22-2-37.1, to implement this section. Rules adopted by the department under this subsection may establish procedures for the department to:
(1) establish;
(2) collect; and
(3) change as necessary;
an administrative fee to cover the department's expenses in establishing and maintaining the electronic system required by this section.
(i) If the department adopts a rule under IC 4-22-2 to establish an administrative fee to cover the department's expenses in establishing and maintaining the electronic system required by this section, as allowed under subsection (h), the department may:
(1) require the fee to be paid:
(A) to the closing agent responsible for inputting the information and submitting the form described in subsection (c)(2); and
(B) by the borrower, the seller, or the buyer in the transaction;
(2) allow the closing agent described in subdivision (1)(A) to retain a part of the fee collected to cover the closing agent's costs in inputting the information and submitting the form described in subsection (c)(2); and
(3) require the closing agent to pay the remainder of the fee collected to the department for deposit in the title insurance enforcement fund established by IC 27-7-3.6-1, for the department's use in establishing and maintaining the electronic system required by this section.
As added by P.L.145-2008, SEC.31. Amended by P.L.105-2009, SEC.16; P.L.35-2010, SEC.96; P.L.226-2011, SEC.22.

IC 27-7-3-15.5 Version b
Mortgage transactions and real estate transactions; electronic storage of data on persons involved; closing agents to input data and submit form; duty to provide information; failure to comply; civil penalty; access to data; rules; administrative fee
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 15.5. (a) This section applies to the following transactions:
(1) A mortgage transaction (as defined in IC 24-9-3-7(a)) that:
(A) is:
(i) a first lien purchase money mortgage transaction; or
(ii) a refinancing transaction; and
(B) is closed by a closing agent after December 31, 2009.
(2) A real estate transaction (as defined in IC 24-9-3-7(b)) that:
(A) does not involve a mortgage transaction described in subdivision (1); and
(B) is closed by a closing agent (as defined in IC 6-1.1-12-43(a)(2)) after December 31, 2011.
(b) For purposes of this subsection, a person described in this

subsection is involved in a transaction to which this section applies if the person participates in or assists with, or will participate in or assist with, a transaction to which this section applies. The department shall establish and maintain an electronic system for the collection and storage of the following information, to the extent applicable, concerning a transaction to which this section applies:
(1) In the case of a transaction described in subsection (a)(1), the name and license number (under IC 23-2-5) of each loan brokerage business involved in the transaction.
(2) In the case of a transaction described in subsection (a)(1), the name and license or registration number of any mortgage loan originator who is:
(A) either licensed or registered under state or federal law as a mortgage loan originator consistent with the Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (H.R. 3221 Title V); and
(B) involved in the transaction.
(3) The name and license number (under IC 25-34.1) of each:
(A) managing broker; and
(B) broker if any;
involved in the transaction.
(4) The following information:
(A) The:
(i) name of; and
(ii) code assigned by the National Association of Insurance Commissioners (NAIC) to;
each title insurance underwriter involved in the transaction.
(B) The type of title insurance policy issued in connection with the transaction.
(5) The name and license number (under IC 27-1-15.6) of each title insurance agency and agent involved in the transaction as a closing agent (as defined in IC 6-1.1-12-43(a)(2)).
(6) The following information:
(A) The name and:
(i) license or certificate number (under IC 25-34.1-3-8) of each licensed or certified real estate appraiser; or
(ii) license number (under IC 25-34.1) of each broker;
who appraises the property that is the subject of the transaction.
(B) The name and registration number (under IC 25-34.1-11-10) of any appraisal management company that performs appraisal management services (as defined in IC 25-34.1-11-3) in connection with the transaction.
(7) In the case of a transaction described in subsection (a)(1), the name of the creditor and, if the creditor is required to be licensed under IC 24-4.4, the license number of the creditor.
(8) In the case of a transaction described in subsection (a)(1)(A)(i) or (a)(2), the name of the seller of the property that is the subject of the transaction.
(9) In the case of a transaction described in subsection

(a)(1)(A)(i), the following information:
(A) The name of the buyer of the property that is the subject of the transaction.
(B) The purchase price of the property that is the subject of the transaction.
(C) The loan amount of the mortgage transaction.
(10) In the case of a transaction described in subsection (a)(2), the following information:
(A) The name of the buyer of the property that is the subject of the transaction.
(B) The purchase price of the property that is the subject of the transaction.
(11) In the case of a transaction described in subsection (a)(1)(A)(ii), the following information:
(A) The name of the borrower in the mortgage transaction.
(B) The loan amount of the refinancing.
(12) The:
(A) name; and
(B) license number, certificate number, registration number, or other code, as appropriate;
of any other person that is involved in a transaction to which this section applies, as the department may prescribe.
(c) The system established by the department under this section must include a form that:
(1) is uniformly accessible in an electronic format to the closing agent (as defined in IC 6-1.1-12-43(a)(2)) in the transaction; and
(2) allows the closing agent to do the following:
(A) Input information identifying the property that is the subject of the transaction by lot or parcel number, street address, or some other means of identification that the department determines:
(i) is sufficient to identify the property; and
(ii) is determinable by the closing agent.
(B) Subject to subsection (d) and to the extent determinable, input the applicable information described in subsection (b).
(C) Respond to the following questions, if applicable:
(i) "On what date did you receive the closing instructions from the creditor in the transaction?".
(ii) "On what date did the transaction close?".
(D) Submit the form electronically to a data base maintained by the department.
(d) Not later than the time of the closing, each person described in subsection (b), other than a person described in subsection (b)(8), (b)(9), (b)(10), or (b)(11), shall provide to the closing agent in the transaction the person's:
(1) legal name; and
(2) license number, certificate number, registration number, or NAIC code, as appropriate;
to allow the closing agent to comply with subsection (c)(2)(B). In the

case of a transaction described in subsection (a)(1), the person described in subsection (b)(7) shall, with the cooperation of any person involved in the transaction and described in subsection (b)(6)(A) or (b)(6)(B), provide the information described in subsection (b)(6). In the case of a transaction described in subsection (a)(1)(A)(ii), the person described in subsection (b)(7) shall also provide the information described in subsection (b)(11). A person described in subsection (b)(3)(B) who is involved in the transaction may provide the information required by this subsection for a person described in subsection (b)(3)(A) that serves as the managing broker for the person described in subsection (b)(3)(B). The closing agent shall determine the information described in subsection (b)(8), (b)(9), and (b)(10) from the HUD-1 settlement statement, or in the case of a transaction described in subsection (a)(2), from the contract or any other document executed by the parties in connection with the transaction.
(e) Except for a person described in subsection (b)(8), (b)(9), (b)(10), or (b)(11), a person described in subsection (b) who fails to comply with subsection (d) is subject to a civil penalty of one hundred dollars ($100) for each closing with respect to which the person fails to comply with subsection (d). The penalty:
(1) may be enforced by the state agency that has administrative jurisdiction over the person in the same manner that the agency enforces the payment of fees or other penalties payable to the agency; and
(2) shall be paid into the home ownership education account established by IC 5-20-1-27.
(f) Subject to subsection (g), the department shall make the information stored in the data base described in subsection (c)(2)(D) accessible to:
(1) each entity described in IC 4-6-12-4; and
(2) the homeowner protection unit established under IC 4-6-12-2.
(g) The department, a closing agent who submits a form under subsection (c), each entity described in IC 4-6-12-4, and the homeowner protection unit established under IC 4-6-12-2 shall exercise all necessary caution to avoid disclosure of any information:
(1) concerning a person described in subsection (b), including the person's license, registration, or certificate number; and
(2) contained in the data base described in subsection (c)(2)(D);
except to the extent required or authorized by state or federal law.
(h) The department may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to implement this section. Rules adopted by the department under this subsection may establish procedures for the department to:
(1) establish;
(2) collect; and
(3) change as necessary;
an administrative fee to cover the department's expenses in establishing and maintaining the electronic system required by this

section.
(i) If the department adopts a rule under IC 4-22-2 to establish an administrative fee to cover the department's expenses in establishing and maintaining the electronic system required by this section, as allowed under subsection (h), the department may:
(1) require the fee to be paid:
(A) to the closing agent responsible for inputting the information and submitting the form described in subsection (c)(2); and
(B) by the borrower, the seller, or the buyer in the transaction;
(2) allow the closing agent described in subdivision (1)(A) to retain a part of the fee collected to cover the closing agent's costs in inputting the information and submitting the form described in subsection (c)(2); and
(3) require the closing agent to pay the remainder of the fee collected to the department for deposit in the title insurance enforcement fund established by IC 27-7-3.6-1, for the department's use in establishing and maintaining the electronic system required by this section.
As added by P.L.145-2008, SEC.31. Amended by P.L.105-2009, SEC.16; P.L.35-2010, SEC.96; P.L.226-2011, SEC.22; P.L.127-2012, SEC.47.

IC 27-7-3-16
Retirement or withdrawal from business; reinsurance; cancellation of certificate of authority; return of deposit
Sec. 16. (a) Whenever any domestic company desires to retire from the business provided for in this chapter, it shall furnish to the department satisfactory evidence that it no longer has outstanding any liability upon any policy of insurance made by it in the conduct of its business as a title insurance company, or that it has reinsured its outstanding policies with a solvent company, authorized to do business under this chapter in this state, or with a company approved by the department. At the same time the company shall surrender to the department its certificate of authority. If the department is satisfied that there is no outstanding liability upon any policy issued by such company, or, that its outstanding policies have been properly reinsured, then the department shall cancel the surrendered certificate of authority and shall return to the company any and all deposits made by such company under the provisions of this chapter.
(b) Whenever any foreign company desires to withdraw from doing a title insurance business in this state, it shall furnish to the department satisfactory evidence that it no longer has outstanding any liability upon any policy of title insurance made by it in the conduct of its business in this state, or that it has reinsured its outstanding policies with a solvent company, authorized to do business in this state, or with a company approved by the department. At the same time such company shall surrender to the department its certificate of authority. If the department is satisfied that there is no

outstanding liability upon any policy issued by such company in the conduct of its business in this state, or that its outstanding policies have been properly reinsured, then the department shall cancel the surrendered certificate of authority and shall return to the company any and all deposits made with it by such company under the provisions of this chapter.
(Formerly: Acts 1937, c.104, s.16.) As amended by P.L.252-1985, SEC.260.

IC 27-7-3-17
Violations
Sec. 17. A person who recklessly violates this chapter or fails to fulfill any of the requirements of this chapter commits a Class B misdemeanor.
(Formerly: Acts 1937, c.104, s.17.) As amended by Acts 1978, P.L.2, SEC.2724.

IC 27-7-3-18
Exemptions from chapter
Sec. 18. The provisions of this chapter shall not apply to any insurance company organized or desiring to organize under and pursuant to IC 27-1 nor to any person, firm, partnership, corporation, limited liability company, association, or company whose business is the making of abstracts of title to real estate and attaching their certificate thereto and not engaging in the business of making title insurance, nor to any person, firm, partnership, corporation, limited liability company, or association acting as an authorized agent for a duly qualified title insurance company.
(Formerly: Acts 1937, c.104, s.18.) As amended by P.L.252-1985, SEC.261; P.L.8-1993, SEC.425.

IC 27-7-3-19
Construction of chapter
Sec. 19. This chapter shall be deemed to create an additional and separate method for engaging in the business of title insurance, as defined in this chapter, and providing for the incorporation of such companies and their licensing to do such business. This chapter shall not be deemed to alter, amend, or repeal any other statutes of the state of Indiana. No requirements or proceedings shall be necessary for the incorporation and licensing of a title insurance company under this chapter except such as are prescribed in this chapter, any provision of the laws of the state of Indiana or IC 27-1 to the contrary notwithstanding.
(Formerly: Acts 1937, c.104, s.20.) As amended by P.L.252-1985, SEC.262.

IC 27-7-3-20
Limitation on risks
Sec. 20. (a) As used in this section, "any one (1) risk" means a risk or hazard that arises in connection with any one (1) piece or

parcel of property, whether or not the policy insures other property.
(b) Any company organized to issue title insurance in Indiana may not expose itself to any one (1) risk in an amount exceeding fifty percent (50%) of the aggregate amount of its total capital and surplus and its reserves other than its loss of claim reserves.
(c) Any risk or portion of any risk that has been reinsured as authorized under IC 27-7, must be deducted in determining the limitation of risk prescribed in this section.
As added by Acts 1982, P.L.162, SEC.2.

IC 27-7-3-21
Requirement of title search
Sec. 21. A company described in section 3 of this chapter that issues a title insurance policy shall perform or cause to be performed a title search for the real estate in conjunction with a mortgage secured by the real estate unless the mortgage meets all of the following requirements:
(1) The principal amount of the mortgage is not more than fifty thousand dollars ($50,000).
(2) The mortgage is subordinate to a prior mortgage where a title search was conducted and a title policy was issued.
(3) The mortgage is not a reverse mortgage.
As added by P.L.68-2002, SEC.2.



CHAPTER 3.6. TITLE INSURANCE ENFORCEMENT FUND

IC 27-7-3.6-2
Administration of title insurance enforcement fund
Sec. 2. The title insurance enforcement fund shall be administered by the commissioner. The expenses of administering the title insurance enforcement fund shall be paid from money in the fund.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-3
Investments
Sec. 3. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same

manner as other public money may be invested.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-4
Reversions to state general fund prohibited
Sec. 4. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-5
Augmentation authorized
Sec. 5. The budget agency may augment the appropriation for the department of insurance from balances in the fund.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-6
Deposits
Sec. 6. The following shall be deposited in the title insurance enforcement fund:
(1) Policy reporting fees remitted by title insurers to the commissioner under section 7 of this chapter.
(2) Other amounts remitted to the commissioner or the department that are required by law to be deposited into the title insurance enforcement fund.
As added by P.L.171-2006, SEC.5. Amended by P.L.1-2007, SEC.185.

IC 27-7-3.6-7
Fees
Sec. 7. (a) A person that purchases a title insurance policy shall pay to the title insurer that issues the title insurance policy a fee of five dollars ($5) as a fee for the title insurance enforcement fund at the time of payment for the title insurance policy.
(b) A title insurer shall:
(1) retain two dollars ($2) of the fee collected under subsection (a) as an administrative fee; and
(2) pay to the department three dollars ($3) of the fee collected under subsection (a) for deposit in the title insurance enforcement fund.
As added by P.L.171-2006, SEC.5.



CHAPTER 3.7. ESCROW TRANSACTIONS IN REAL ESTATE TRANSACTIONS

IC 27-7-3.7
Chapter 3.7. Escrow Transactions in Real Estate Transactions

IC 27-7-3.7-1
"Closing agent"
Sec. 1. (a) As used in this chapter, "closing agent" means a person that:
(1) closes an escrow transaction in connection with the purchase, sale, or financing of an interest in real estate; and
(2) is required to be licensed as an insurance producer under IC 27-1-15.6.
(b) The term does not include a lender or an employee of a lender that conducts a settlement or closing of a real estate secured loan provided by the lender in the office of the lender.
As added by P.L.92-2009, SEC.1.

IC 27-7-3.7-2
"Escrow account"
Sec. 2. As used in this chapter, "escrow account" means a checking account established by a closing agent with a:
(1) bank;
(2) savings and loan association;
(3) credit union; or
(4) savings bank;
that is chartered under the laws of a state or the United States and used exclusively for the deposit and disbursement of funds for an escrow transaction.
As added by P.L.92-2009, SEC.1.

IC 27-7-3.7-3
"Escrow transaction"
Sec. 3. (a) As used in this chapter, "escrow transaction" means a transaction in which a person deposits with a closing agent funds that are to be held until:
(1) a specified event occurs; or
(2) the performance of a prescribed condition;
in connection with the purchase, sale, or financing of an interest in real estate.
(b) The term does not include a loan financing if:
(1) the only parties to the loan transaction are the lender and the borrower; and
(2) the lender is responsible for disbursing all of the funds to the borrower or to a third party in order to pay fees and charges associated with the loan transaction.
As added by P.L.92-2009, SEC.1.

IC 27-7-3.7-4
"Good funds"
Sec. 4. As used in this chapter, "good funds" means funds in any of the following forms: (1) United States currency.
(2) Wired funds unconditionally held by and irrevocably credited to the escrow account of the closing agent.
(3) Certified or cashier's checks that are drawn on an existing account at a:
(A) bank;
(B) savings and loan association;
(C) credit union; or
(D) savings bank;
chartered under the laws of a state or the United States.
(4) A check drawn on the trust account of a real estate broker licensed under IC 25-34.1, if the closing agent has reasonable and prudent grounds to believe that sufficient funds will be available for withdrawal from the account on which the check is drawn at the time of disbursement of funds from the closing agent's escrow account.
(5) A personal check not to exceed five hundred dollars ($500) per closing.
(6) A check issued by the state, the United States, or a political subdivision of the state or the United States.
(7) A check drawn on the escrow account of another closing agent, if the closing agent in the escrow transaction has reasonable and prudent grounds to believe that sufficient funds will be available for withdrawal from the account upon which the check is drawn at the time of disbursement of funds from the escrow account of the closing agent in the escrow transaction.
(8) A check issued by a farm credit service authorized under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.).
As added by P.L.92-2009, SEC.1.

IC 27-7-3.7-5
"Real estate transaction"
Sec. 5. (a) As used in this section, "real estate transaction" refers to any:
(1) escrow transaction;
(2) settlement; or
(3) closing;
conducted in connection with the purchase, sale, or financing of an interest in real estate.
(b) The term does not include a real estate secured loan financing if:
(1) the only parties to the loan transaction are the lender and the borrower; and
(2) the lender is responsible for disbursing all of the funds to the borrower or to a third party in order to pay fees and charges associated with the loan transaction.
As added by P.L.92-2009, SEC.1.

IC 27-7-3.7-6 Funds received in escrow transaction to be deposited in escrow account; exception
Sec. 6. Funds received in connection with an escrow transaction must be deposited in an escrow account unless the parties to the escrow transaction agree in writing to another arrangement.
As added by P.L.92-2009, SEC.1.

IC 27-7-3.7-7
Disbursements; requirements for funds of at least $10,000 received from single party
Sec. 7. A closing agent may not make disbursements from an escrow account in connection with a real estate transaction unless any funds that:
(1) are received from any single party to the real estate transaction; and
(2) in the aggregate are at least ten thousand dollars ($10,000);
are wired funds that are unconditionally held by and irrevocably credited to the escrow account of the closing agent.
As added by P.L.92-2009, SEC.1.

IC 27-7-3.7-8
Disbursements; requirements for funds less than $10,000 received from single party
Sec. 8. A closing agent may not make disbursements from an escrow account in connection with a real estate transaction unless any funds that:
(1) are received from any single party to the real estate transaction; and
(2) in the aggregate are less than ten thousand dollars ($10,000);
are good funds.
As added by P.L.92-2009, SEC.1.

IC 27-7-3.7-9
Mortgage holder's right to receive proceeds from real estate transaction through funds electronically transferred to specified account
Sec. 9. If:
(1) the closing agent in a real estate transaction receives wired funds unconditionally held and irrevocably credited to the escrow account of the closing agent; and
(2) a holder of a mortgage lien encumbering real estate so requests, as part of written closing instructions or a written payoff statement in advance of closing;
the holder of the mortgage lien is entitled to receive its proceeds from the real estate transaction through funds electronically transferred to an account specified by the holder of the mortgage lien.
As added by P.L.92-2009, SEC.1.

IC 27-7-3.7-10 Advance of fees from escrow account to pay incidental fees
Sec. 10. A closing agent may advance an amount not to exceed five hundred dollars ($500) from an escrow account on behalf of a party to an escrow transaction for the purpose of paying incidental fees, including conveyance and recording fees. Incidental fees may be paid in order to:
(1) effect and close the sale of;
(2) purchase;
(3) exchange;
(4) transfer;
(5) encumber; or
(6) lease;
real property that is the subject of the escrow transaction.
As added by P.L.92-2009, SEC.1.



CHAPTER 4. REPEALED



CHAPTER 5. UNINSURED MOTORIST COVERAGE AND UNDERINSURED MOTORIST COVERAGE

IC 27-7-5-1
Repealed
(Repealed by Acts 1982, P.L.166, SEC.6.)

IC 27-7-5-1.5
Repealed
(Repealed by P.L.124-2009, SEC.4.)

IC 27-7-5-2
Uninsured and underinsured motorist coverage; required coverage; rejection; commercial policies
Sec. 2. (a) Except as provided in subsections (d) and (f), the insurer shall make available, in each automobile liability or motor vehicle liability policy of insurance which is delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state, insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person and for injury to or destruction of property to others arising from the ownership, maintenance, or use of a motor vehicle, or in a supplement to such a policy, the following types of coverage:
(1) in limits for bodily injury or death and for injury to or destruction of property not less than those set forth in IC 9-25-4-5 under policy provisions approved by the commissioner of insurance, for the protection of persons insured under the policy who are legally entitled to recover

damages from owners or operators of uninsured or underinsured motor vehicles because of bodily injury, sickness or disease, including death, and for the protection of persons insured under the policy who are legally entitled to recover damages from owners or operators of uninsured motor vehicles for injury to or destruction of property resulting therefrom; or
(2) in limits for bodily injury or death not less than those set forth in IC 9-25-4-5 under policy provisions approved by the commissioner of insurance, for the protection of persons insured under the policy provisions who are legally entitled to recover damages from owners or operators of uninsured or underinsured motor vehicles because of bodily injury, sickness or disease, including death resulting therefrom.
The uninsured and underinsured motorist coverages must be provided by insurers for either a single premium or for separate premiums, in limits at least equal to the limits of liability specified in the bodily injury liability provisions of an insured's policy, unless such coverages have been rejected in writing by the insured. However, underinsured motorist coverage must be made available in limits of not less than fifty thousand dollars ($50,000). At the insurer's option, the bodily injury liability provisions of the insured's policy may be required to be equal to the insured's underinsured motorist coverage. Insurers may not sell or provide underinsured motorist coverage in an amount less than fifty thousand dollars ($50,000). Insurers must make underinsured motorist coverage available to all existing policyholders on the date of the first renewal of existing policies that occurs on or after January 1, 1995, and on any policies newly issued or delivered on or after January 1, 1995. Uninsured motorist coverage or underinsured motorist coverage may be offered by an insurer in an amount exceeding the limits of liability specified in the bodily injury and property damage liability provisions of the insured's policy.
(b) A named insured of an automobile or motor vehicle liability policy has the right, in writing, to:
(1) reject both the uninsured motorist coverage and the underinsured motorist coverage provided for in this section; or
(2) reject either the uninsured motorist coverage alone or the underinsured motorist coverage alone, if the insurer provides the coverage not rejected separately from the coverage rejected.
A rejection of coverage under this subsection by a named insured is a rejection on behalf of all other named insureds, all other insureds, and all other persons entitled to coverage under the policy. No insured may have uninsured motorist property damage liability insurance coverage under this section unless the insured also has uninsured motorist bodily injury liability insurance coverage under this section. Following rejection of either or both uninsured motorist coverage or underinsured motorist coverage, unless later requested in writing, the insurer need not offer uninsured motorist coverage or underinsured motorist coverage in or supplemental to a renewal or replacement policy issued to the same insured by the same insurer or

a subsidiary or an affiliate of the originally issuing insurer. Renewals of policies issued or delivered in this state which have undergone interim policy endorsement or amendment do not constitute newly issued or delivered policies for which the insurer is required to provide the coverages described in this section.
(c) A rejection under subsection (b) must specify:
(1) that the named insured is rejecting:
(A) the uninsured motorist coverage;
(B) the underinsured motorist coverage; or
(C) both the uninsured motorist coverage and the underinsured motorist coverage;
that would otherwise be provided under the policy; and
(2) the date on which the rejection is effective.
(d) An insurer is not required to make available the coverage described in subsection (a) in a commercial umbrella or excess liability policy, including a commercial umbrella or excess liability policy that is issued or delivered to a motor carrier (as defined in IC 8-2.1-17-10) that is in compliance with the minimum levels of financial responsibility set forth in 49 CFR Part 387.
(e) A rejection under subsection (b) of uninsured motorist coverage or underinsured motorist coverage in an underlying commercial policy of insurance is also a rejection of uninsured motorist coverage or underinsured motorist coverage in a commercial umbrella or excess liability policy.
(f) An insurer is not required to make available the coverage described in subsection (a) in connection with coverage that:
(1) is related to or included in a commercial policy of property and casualty insurance described in Class 2 or Class 3 of IC 27-1-5-1; and
(2) covers a loss related to a motor vehicle:
(A) of which the insured is not the owner; and
(B) that is used:
(i) by the insured or an agent of the insured; and
(ii) for purposes authorized by the insured.
(g) For purposes of subsection (f), "owner" means:
(1) a person who holds the legal title to a motor vehicle;
(2) a person who rents or leases a motor vehicle and has exclusive use of the motor vehicle for more than thirty (30) days;
(3) the conditional vendee or lessee under an agreement for the conditional sale or lease of a motor vehicle; or
(4) the mortgagor under an agreement for the conditional sale or lease of a motor vehicle under which the mortgagor has:
(A) the right to purchase; and
(B) an immediate right of possession of;
the motor vehicle upon the performance of the conditions stated in the agreement.
As added by Acts 1982, P.L.166, SEC.1. Amended by P.L.391-1987(ss), SEC.1; P.L.5-1988, SEC.145; P.L.2-1991, SEC.88; P.L.1-1992, SEC.151; P.L.1-1993, SEC.203; P.L.130-1994,

SEC.41; P.L.116-1994, SEC.56; P.L.233-1999, SEC.8; P.L.124-2009, SEC.1; P.L.116-2011, SEC.2; P.L.125-2012, SEC.403.

IC 27-7-5-3
Property damage coverage; authorization
Sec. 3. (a) Insurers shall additionally offer to provide uninsured motorist property damage coverage without any deductible amount and may offer uninsured motorist property damage coverage with a deductible of not more than the first three hundred dollars ($300.00) of property damage caused by collision. However, any such deductible amount for property damage shall be waived for damage resulting from collision if the insured motor vehicle is legally parked and unoccupied when involved in a motor vehicle accident for which the insured is legally entitled to recover damages from an uninsured motorist.
(b) Property damage losses recoverable under the provisions of this chapter are limited to damages to the insured motor vehicle and the personal property owned by the insured which is contained in the insured motor vehicle and shall not include the loss of use of damaged or destroyed property.
(c) Any claim for property damage submitted under an uninsured motorist coverage must include the name and address of the at-fault operator and any other information to establish the at-fault operator is without motor vehicle liability insurance. There shall be no liability imposed upon an insurer where the owner or operator of the other vehicle cannot be identified.
As added by Acts 1982, P.L.166, SEC.2. Amended by P.L.259-1983, SEC.5.

IC 27-7-5-4
"Uninsured motor vehicle" and "underinsured motor vehicle" defined; insurer's insolvency protection
Sec. 4. (a) For the purpose of this chapter, the term uninsured motor vehicle, subject to the terms and conditions of such coverage, means a motor vehicle without liability insurance or a motor vehicle not otherwise in compliance with the financial responsibility requirements of IC 9-25 or any similar requirements applicable under the law of another state, and includes an insured motor vehicle where the liability insurer of the vehicle is unable to make payment with respect to the legal liability of its insured within the limits specified in IC 9-25-4-5 because of insolvency.
(b) For the purpose of this chapter, the term underinsured motor vehicle, subject to the terms and conditions of such coverage, includes an insured motor vehicle where the limits of coverage available for payment to the insured under all bodily injury liability policies covering persons liable to the insured are less than the limits for the insured's underinsured motorist coverage at the time of the accident, but does not include an uninsured motor vehicle as defined in subsection (a). (c) An insurer's insolvency protection applies only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect and where the liability insurer of the tortfeasor becomes insolvent within two (2) years after such an accident. However, nothing contained in this section shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to its insured than is provided under this section.
As added by Acts 1982, P.L.166, SEC.3. Amended by P.L.391-1987(ss), SEC.2; P.L.2-1991, SEC.89; P.L.1-1992, SEC.152; P.L.1-1993, SEC.204.

IC 27-7-5-5
Limitations on coverage
Sec. 5. (a) The policy or endorsement affording coverage specified in this chapter may provide that the total limit of all insurers' liability arising out of any one (1) accident shall not exceed the highest limits under any one (1) policy applicable to the loss, but in no event may coverage be less than the minimum set forth in IC 9-25-4-5.
(b) When the coverage specified in this chapter is written to apply to one (1) or more motor vehicles under a single automobile liability policy, such coverage applies only to the operation of those motor vehicles for which a specific uninsured or underinsured motorist premium charge has been made and does not apply to the operation of any motor vehicles insured under the policy or owned by the named insured for which a premium charge has not been made.
(c) The maximum amount payable for bodily injury under uninsured or underinsured motorist coverage is the lesser of:
(1) the difference between:
(A) the amount paid in damages to the insured by or for any person or organization who may be liable for the insured's bodily injury; and
(B) the per person limit of uninsured or underinsured motorist coverage provided in the insured's policy; or
(2) the difference between:
(A) the total amount of damages incurred by the insured; and
(B) the amount paid by or for any person or organization liable for the insured's bodily injury.
As added by Acts 1982, P.L.166, SEC.4. Amended by P.L.391-1987(ss), SEC.3; P.L.2-1991, SEC.90; P.L.1-1992, SEC.153; P.L.1-1993, SEC.205.

IC 27-7-5-6
Subrogation
Sec. 6. (a) The policy or endorsement affording the coverage specified in this chapter may also provide that payment to any person of sums as damages under such coverage shall operate to subrogate the insurer to any cause of action in tort which such person may have against any other person or organization legally responsible for the

bodily injury or death, or property damage, because of which such payment is made. The insurer shall be subrogated, to the extent of such payment, to the proceeds of any settlement or judgment that may later result from the exercise of any rights of recovery of such person against any person or organization legally responsible for said bodily injury or death, or property damage, for which payment is made by the insurer. Such insurer may enforce such rights in its own name or in the name of the person to whom payment has been made, as in their interest may appear, by proper action in any court of competent jurisdiction.
(b) An insurer providing underinsured motorist coverage does not have a right of subrogation against an underinsured motorist if:
(1) the insurer has been provided with a written notice that:
(A) informs the insurer of the existence of a bona fide offer of agreement or settlement between its insured and the underinsured motorist; and
(B) includes a certification of the liability coverage limits of the underinsured motorist; and
(2) the insurer fails to advance payment to the insured in an amount equal to the amount provided for in the offer of agreement or settlement within thirty (30) days after the insurer receives the notice described in subdivision (1).
However, an insurer that, under the circumstances described in subdivision (1), advances payment to the insured in an amount equal to the amount provided for in the offer of agreement or settlement, has full rights of subrogation as provided in its policy or endorsement affording the underinsured motorist coverage.
(c) When an insurer makes payment under uninsured motorist coverage or underinsured motorist coverage because of the insolvency of an insolvent insurer (as defined in IC 27-6-8), the paying insurer's rights of reimbursement and subrogation do not include any rights of recovery against:
(1) the insured of the insolvent insurer; or
(2) the Indiana Insurance Guaranty Association created by IC 27-6-8-5;
except that the paying insurer may recover from the insured of the insolvent insurer that part of its payment that exceeds the limits of liability of the policy of the insolvent insurer.
As added by Acts 1982, P.L.166, SEC.5. Amended by P.L.121-1990, SEC.7.



CHAPTER 6. CANCELLATION OF AUTOMOBILE INSURANCE POLICIES

IC 27-7-6-2
"Automobile insurance policy", "automobile liability coverage", and "policy" defined
Sec. 2. "Automobile insurance policy" means a policy delivered or issued for delivery in this state or covering a motor vehicle required to be registered in this state providing coverage for bodily injury and property damage liability, medical payments, and uninsured motorists or any combination thereof, and insuring as the named insured a natural person or more than one (1) natural persons related to each other, resident of the same household, and under which the insured vehicles therein designated are as:
(a) a motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers, nor rented to others; or
(b) any other four-wheel motor vehicle with a load capacity of one thousand five hundred (1,500) pounds or less which is not used in the occupation, profession, or business of the insured; provided, however, that this chapter shall not apply:
(1) to any policy issued under an automobile assigned risk plan;
(2) to any policy insuring more than four (4) automobiles; or
(3) to pay policy covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards.
"Automobile liability coverage" includes only coverage of bodily injury and property damage liability, medical payments and uninsured motorists coverage.
"Policy" shall be deemed to mean a policy providing automobile liability coverage.
(Formerly: Acts 1969, c.332, s.2.) As amended by P.L.252-1985, SEC.264.

IC 27-7-6-3
"Renewal" or "to renew" defined
Sec. 3. "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer insuring the same insured, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or

term; provided, however, that any policy with a policy period or term of six (6) months or less and any policy with no fixed expiration date shall for the purposes of this chapter be considered as if written for a policy period or term of six (6) months; and provided further, that any policy written for a term longer than one (1) year shall for the purposes of this chapter be considered as if written for successive policy periods or terms of one (1) year, and such policy may be terminated by the insurer at the expiration of any annual period upon giving twenty (20) days notice of cancellation prior to such anniversary date, and such cancellation shall not be subject to any other provisions of this chapter.
(Formerly: Acts 1969, c.332, s.3.) As amended by P.L.252-1985, SEC.265.

IC 27-7-6-4
Notice of cancellation; authorized reasons
Sec. 4. A notice of cancellation by an insurer of an automobile insurance policy as defined in this chapter shall be effective only if such cancellation is for one (1) or more of the following reasons:
(a) Nonpayment of premium which is defined to mean for the purposes of this chapter the failure of the named insured to discharge when due any of his obligations in connection with the payment of premiums on a policy, or any installment of such premium whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.
(b) The driver's license or motor vehicle registration of the named insured or of any other operator who either resides in the same household or customarily operates an automobile insured under the policy has been denied or has been under suspension or revocation during the policy period or the existence of one (1) or more grounds for such denial, suspension, or revocation has become known.
(c) The named insured or any other operator who either resides in the same household or customarily operates an automobile insured under the policy:
(1) is under treatment for epilepsy or heart disease and does not produce a certificate from a physician testifying to the operator's unqualified ability to operate a motor vehicle safely; or
(2) uses drugs or alcoholic beverages to excess.
(d) Fraud, willful misrepresentation, or concealment on the part of any insured in respect to any material fact or circumstance relating to the issuance or continuance of the policy or relating to a loss.
(e) Violation of any terms or conditions of the policy.
(f) The place of residence of the insured or the state of registration or license of the insured automobile is changed to a state or country in which the insurer is not licensed.
Provided, however, that a change or substitution in policy form shall

not be deemed to be a cancellation within the intent of this chapter; provided, further, that nothing in this section shall apply to nonrenewals. This section shall not apply to any policy or coverage which has been in effect less than sixty (60) days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy.
(Formerly: Acts 1969, c.332, s.4.) As amended by P.L.252-1985, SEC.266.

IC 27-7-6-5
Notice of cancellation; time for mailing or delivery; notice to insurance producer
Sec. 5. No notice of cancellation of a policy to which section 4 of this chapter applies shall be effective unless mailed or delivered by the insurer to the named insured at least twenty (20) days prior to the effective date of cancellation; provided, however, that where cancellation is for nonpayment of premium at least ten (10) days notice of cancellation accompanied by the reason therefor shall be given. In the event such policy was procured by an insurance producer duly licensed by the state of Indiana, notice of intent to cancel shall be mailed or delivered to the insurance producer at least ten (10) days prior to such mailing or delivery to the named insured unless such notice of intent is or has been waived in writing by the insurance producer. Unless the reason accompanies or is included in the notice of cancellation, the notice of cancellation shall state or be accompanied by a statement that upon written request of the named insured, mailed or delivered to the insurer not less than fifteen (15) days prior to the effective date of cancellation, the insurer will specify the reason for such cancellation. This section shall not apply to nonrenewal.
(Formerly: Acts 1969, c.332, s.5.) As amended by P.L.252-1985, SEC.267; P.L.178-2003, SEC.45.

IC 27-7-6-6
Notice of intention not to renew; time for mailing or delivery; notice to insurance producer
Sec. 6. (a) No insurer shall fail to renew a policy unless it shall mail or deliver to the named insured, at the address shown in the policy, at least twenty (20) days' advance notice of its intention not to renew. In the event such policy was procured by an insurance producer duly licensed by the state of Indiana notice of intent not to renew shall be mailed or delivered to the insurance producer at least ten (10) days prior to such mailing or delivery to the named insured unless such notice of intent is or has been waived in writing by the insurance producer.
(b) This section shall not apply:
(1) if the insurer has manifested its willingness to renew; or
(2) in case of nonpayment of premium.
However, notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any

other insurance policy with respect to any automobile designated in both policies.
(c) A notice of intention not to renew is not required if:
(1) the insured is transferred from an insurer to an affiliate of the insurer for future coverage as a result of a merger, an acquisition, or a company restructuring;
(2) the transfer results in the same or broader coverage; and
(3) the insured approves the transfer.
(d) Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.
(Formerly: Acts 1969, c.332, s.6.) As amended by P.L.160-2003, SEC.24; P.L.178-2003, SEC.46; P.L.97-2004, SEC.98.

IC 27-7-6-7
Proof of mailing notice
Sec. 7. Proof of mailing of notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured at the address shown in the policy shall be sufficient proof of notice.
(Formerly: Acts 1969, c.332, s.7.)

IC 27-7-6-8
Notice of possible eligibility under assigned risk plan
Sec. 8. When a policy providing automobile liability coverage is cancelled, other than for nonpayment of premium, or in the event of failure to renew a policy providing automobile liability coverage to which section 6 of this chapter applies, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through other insurers or through the automobile liability assigned risk plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.
(Formerly: Acts 1969, c.332, s.8.) As amended by P.L.252-1985, SEC.268.

IC 27-7-6-9
Compliance with request for reason for cancellation or nonrenewal; time limits
Sec. 9. Where the reason for cancellation does not accompany or is not included in the notice of cancellation, the insurer shall upon written request of the named insured, mailed or delivered to the insurer not less than fifteen (15) days prior to the effective date of cancellation, specify in writing the reason for such cancellation. Such reason shall be mailed or delivered to the named insured within five (5) days after receipt of such request.
(Formerly: Acts 1969, c.332, s.9.)

IC 27-7-6-10
Exemption from liability for statements made in giving reasons for cancellation or nonrenewal
Sec. 10. There shall be no liability on the part of and no cause of

action of any nature shall arise against the commissioner of insurance or against any insurer, its authorized representative, its insurance producers, its employees, or any firm, person, limited liability company, or corporation furnishing to the insurer information as to reasons for cancellation, for any statement made by any of them in any written notice of cancellation, or in any other communication, oral or written specifying the reasons for cancellation, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.
(Formerly: Acts 1969, c.332, s.10.) As amended by P.L.8-1993, SEC.426; P.L.178-2003, SEC.47.

IC 27-7-6-11
Dispute as to truth of reason for cancellation; hearing; findings; effect; fee
Sec. 11. (a) In the event the truth of the reason or reasons for cancellation is disputed by the named insured, the insured may, not later than ten (10) days prior to the effective date of such cancellation, apply in writing to the commissioner of insurance for a hearing. Such application shall state wherein such reason or reasons are false and a copy of such application shall be mailed or delivered to the insurer on the same date it is submitted to the commissioner.
(b) If the commissioner finds that the application was made in good faith and does in fact present a dispute as to the truth or existence of valid grounds for cancellation, the commissioner shall, within a reasonable time after receipt of such application and upon ten (10) days notice to the named insured and the insurer, hold a hearing on the matter. The findings of the commissioner shall be final and shall be issued in writing to the parties within five (5) days after the hearing.
(c) In the event of a finding that no reason for cancellation in fact exists, the cancellation shall be of no effect and the notice shall be rescinded.
(d) In the event of a finding that one (1) or more reasons for cancellation do in fact exist, the cancellation shall be effective as of the date stated in the cancellation notice.
(e) No investigation, defense, or other action undertaken by the insurer during the period between the date of cancellation stated in the notice and the date the commissioner issued findings shall be deemed a waiver of any rights or defenses on the part of such insurer.
(f) Any application for a hearing shall be accompanied by a filing fee of twenty dollars ($20) as a condition precedent to such hearing. Such fee shall be returned to the named insured if the finding is in the insured's favor, but otherwise shall be retained by the department of insurance.
(Formerly: Acts 1969, c.332, s.11.) As amended by P.L.3-1989, SEC.154.
IC 27-7-6-12
Person with a disability; automobile policy
Sec. 12. (a) As used in this section, "person with a disability" means a person who is under a disability as defined by the federal Social Security Administration guidelines (42 U.S.C. 416).
(b) After June 30, 1990, an insurer may not cancel, fail to renew, or refuse to issue an automobile insurance policy to a person with a disability who holds a valid driver's license solely because of the disability, nor may an insurer cancel, fail to renew, or refuse to issue an automobile insurance policy under conditions less favorable to persons with a disability than persons without a disability.
As added by P.L.121-1990, SEC.9. Amended by P.L.99-2007, SEC.191.



CHAPTER 7. REPEALED



CHAPTER 8. LEGAL INSURANCE

IC 27-7-8-2
Provisions governing legal insurance
Sec. 2. In addition to the other applicable provisions of IC 27, an insurer providing legal insurance must comply with the provisions of this chapter.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-3
Authority to issue insurance to individuals and groups
Sec. 3. Legal insurance may be issued to an individual or, as a group policy to:
(1) ten (10) or more employees; or
(2) ten (10) or more members of a trade or professional association, labor union, or any other association of members in the same or related occupation, profession, or industry in existence for two (2) years, having a constitution, and formed

for a purpose other than obtaining insurance.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-4
Payment of premiums; persons authorized
Sec. 4. The following may periodically pay to the insurer, as provided in the contract to insure, the premiums on a group legal insurance policy:
(1) An employer for its employees.
(2) An association for its members.
(3) A labor union for its members.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-5
Group policies; rights to obtain individual coverage
Sec. 5. (a) A group policy must contain a provision that allows an insured member who no longer qualifies for group coverage to obtain an individual policy with similar coverage.
(b) An individual desiring to obtain an individual policy as provided under subsection (a) must apply for the policy not later than thirty-one (31) days from the date on which the individual is no longer a qualified member of the group.
(c) The individual policy shall be issued on one (1) of the forms issued by the insurer for individual policies, and the premium on the policy must be at the insurer's customary rate for the class of risk to which the individual belongs.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-6
Master group policy; individual certificates; filing; contents
Sec. 6. An insurer shall issue an individual or master policy that serves as evidence of a contractual obligation. A certificate of coverage must be issued to each individual under a group policy. All such documents must be filed with the commissioner as required under this title. In addition to those provisions, each policy or certificate concerning legal insurance must contain a complete and clear statement of:
(1) the legal benefits to which the insured is entitled;
(2) any limitation or exclusion on the services, kinds of services, benefits to be provided, including deductible or copayment features; and
(3) where information is available as to how services may be obtained.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-7
Regulations
Sec. 7. The commissioner may promulgate regulations under IC 4-22-2 that he considers necessary for the proper administration of this chapter. As added by Acts 1978, P.L.129, SEC.2.



CHAPTER 9. MINE SUBSIDENCE INSURANCE

IC 27-7-9-2
"Insurer" defined
Sec. 2. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-2-3(x).
As added by P.L.164-1986, SEC.1.

IC 27-7-9-3
"Mine subsidence" defined
Sec. 3. As used in this chapter, "mine subsidence" means the collapse of inactive underground coal mines abandoned before August 3, 1977, resulting in damage to a structure. The term does not include loss caused by earthquake, landslide, volcanic eruption, or collapse of storm or sewer drains.
As added by P.L.164-1986, SEC.1. Amended by P.L.124-1992, SEC.1.

IC 27-7-9-3.5
"Peril" defined
Sec. 3.5. As used in this chapter, "peril" means the cause of a loss, such as a fire, an explosion, or a flood.
As added by P.L.124-1992, SEC.2.

IC 27-7-9-4
"Premium" defined
Sec. 4. As used in this chapter, "premium" has the meaning set forth in IC 27-1-2-3(w).
As added by P.L.164-1986, SEC.1.

IC 27-7-9-5
"Structure" defined
Sec. 5. As used in this chapter, "structure" means any dwelling, building, or fixture permanently fixed to real property. The term does not include land, trees, crops, or other plants, nor does the term include a dwelling, building, or fixture that is owned by a public or governmental entity.
As added by P.L.164-1986, SEC.1. Amended by P.L.124-1992, SEC.3.

IC 27-7-9-6
List of counties in which mine subsidence insurance available
Sec. 6. The department of natural resources shall identify and

maintain a list of counties that are:
(1) at least partially within the Illinois Coal Basin; or
(2) underlain by coal-bearing rock formations of the Pennsylvanian system.
The mine subsidence insurance provided under this chapter is available only to cover structures located in counties identified by the department of natural resources under this section.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-7
Mine subsidence insurance fund; deposits; investment
Sec. 7. (a) The mine subsidence insurance fund is established for the purpose of making mine subsidence insurance available to owners of property located in counties identified under section 6 of this chapter. The fund shall be administered by the commissioner. Money shall be deposited in the fund from:
(1) premiums for mine subsidence insurance remitted by insurers to the commissioner; and
(2) funds obtained through federal grants or any other source.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a particular fiscal year does not revert to the state general fund.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-8
Extent of coverage necessary; deductible
Sec. 8. (a) Coverage for damage due to mine subsidence must be available as an additional form of coverage under any insurance policy providing the type of insurance described in Class 3(a) of IC 27-1-5-1 to directly cover one (1) or more structures located in a county identified under section 6 of this chapter. The mine subsidence coverage must be available in an amount adequate to indemnify the insured to the extent of the loss in actual cash value of the covered structure due to mine subsidence, less a deductible equal to two percent (2%) of the insured value of the structure under the policy. However, the deductible must be no less than two hundred fifty dollars ($250) and no more than five hundred dollars ($500).
(b) An insurer proposing to issue a policy providing the type of insurance described in Class 3(a) of IC 27-1-5-1 to cover one (1) or more structures located in a county identified under section 6 of this chapter shall inform the prospective policyholder of the availability of mine subsidence coverage under this section. An insurer shall inform the prospective policyholder of the availability of mine subsidence coverage under this subsection when a policy described in this subsection is issued. (c) When an insurer informs a prospective policyholder of the amount of the premium for the mine subsidence coverage that is available as an additional form of coverage under a policy as required by subsection (a), the premium for the mine subsidence coverage must be stated separately from the premium for the other coverage provided by the policy. The amount of the premium for mine subsidence coverage provided by an insurer under this section must be set according to the premium level set by the commissioner under section 10 of this chapter.
(d) Except as provided in subsection (f), an insurance policy providing the type of insurance described in Class 3(a) of IC 27-1-5-1 to directly cover one (1) or more structures located in a county identified under section 6 of this chapter must include the mine subsidence coverage provided for under subsection (a) if the prospective insured (before issuance of the policy) or the insured (before renewal of the policy) indicates that the coverage is to be included in the policy.
(e) An insurer is not required to provide mine subsidence coverage under subsection (a) under any insurance policy in an amount exceeding the amount that is reimbursable from the fund under section 9(a)(4) of this chapter.
(f) An insurer must decline to make the mine subsidence coverage provided for under subsection (a) available to cover a structure evidencing unrepaired mine subsidence damage, until necessary repairs are made. An insurer may also decline to make the mine subsidence coverage available under an insurance policy if the insurer has:
(1) declined to issue the policy;
(2) declined to renew the policy; or
(3) canceled all coverage under the policy for underwriting reasons unrelated to mine subsidence.
As added by P.L.164-1986, SEC.1. Amended by P.L.29-1987, SEC.2; P.L.150-1990, SEC.1; P.L.124-1992, SEC.4; P.L.1-1993, SEC.206; P.L.116-1994, SEC.57; P.L.91-1998, SEC.9; P.L.132-2001, SEC.3; P.L.182-2001, SEC.3.

IC 27-7-9-8.4
Additional forms of coverage; application to structures
Sec. 8.4. If coverage for damage due to mine subsidence is added under this chapter as an additional form of coverage to a policy providing the coverage described in Class 3(a) of IC 27-1-5-1, the mine subsidence coverage of the policy must apply to structures in the same manner as coverage for other perils under the policy.
As added by P.L.124-1992, SEC.5.

IC 27-7-9-8.5
Limitation on amount payable; one mine subsidence occurrence; damage occurring before issuance of policy; duty to investigate; liability
Sec. 8.5. (a) The amount payable through mine subsidence

insurance provided under this chapter for all damage caused by one (1) mine subsidence occurrence is limited to the amount of insurance that:
(1) is in force with respect to the structure or structures damaged in the occurrence; and
(2) is reinsured under section 9 of this chapter;
at the time when the damage to the structure or structures occurs.
(b) For the purposes of this section, all damage that is caused by:
(1) a single mine subsidence event; or
(2) two (2) or more mine subsidence events that are continuous;
shall be considered as having been caused by one (1) mine subsidence occurrence.
(c) Neither an insurer, an agent of an insurer, nor an employee of an insurer is obligated to investigate for mine subsidence damage that may have occurred before the issuance or renewal of a policy including mine subsidence coverage under this chapter, unless specifically informed of such damage by the insured or prospective insured.
(d) Neither an insurer, an agent of an insurer, nor an employee of an insurer is liable for mine subsidence damage that occurs before the issuance of a policy including mine subsidence coverage under this chapter.
As added by P.L.150-1990, SEC.2. Amended by P.L.124-1992, SEC.6.

IC 27-7-9-9
Reinsurance; terms; ceding commission
Sec. 9. (a) An insurer making the type of insurance described in Class 3(a) of IC 27-1-5-1 shall enter into a reinsurance agreement with the commissioner. The reinsurance agreement must include the following terms:
(1) The insurer agrees to cede to the commissioner one hundred percent (100%) of any mine subsidence coverage issued under this chapter, subject to a maximum limit of two hundred thousand dollars ($200,000) per structure insured.
(2) The insurer shall collect the premiums for mine subsidence insurance, may retain a ceding commission in an amount set by the commissioner, and shall remit the remainder of the premiums to the commissioner for deposit in the mine subsidence insurance fund.
(3) The insurer, in consideration of the ceding commission, shall:
(A) undertake the adjustment of losses under the mine subsidence coverage issued under this chapter by the insurer, with technical assistance provided under section 9.5 of this chapter; and
(B) pay the taxes and absorb all other expenses necessarily incurred by the insurer in the sale of policies and the administration of the mine subsidence insurance program under this chapter. (4) The commissioner shall reimburse the insurer from the mine subsidence insurance fund for all amounts paid to policyholders for mine subsidence insurance claims.
(5) The insurer is not required to pay a claim for any mine subsidence loss insured under this chapter if the amount available in the mine subsidence insurance fund is insufficient to reimburse the insurer for the claim.
(b) The determination of the commissioner as to the amount of the ceding commission that an insurer may retain under subsection (a)(2) must be based on a consideration of the insurer's reasonable administrative costs (including insurance producers' commissions).
As added by P.L.164-1986, SEC.1. Amended by P.L.150-1990, SEC.3; P.L.124-1992, SEC.7; P.L.189-1996, SEC.1; P.L.182-2001, SEC.4; P.L.178-2003, SEC.48.

IC 27-7-9-9.5
Assistance with adjusting of claims; responsibility of insurer; costs paid from fund
Sec. 9.5. (a) The commissioner shall provide insurers with assistance from one (1) or more individuals with technical expertise in mine subsidence for the purpose of assisting with the adjusting of claims under coverage issued under this chapter. To comply with this section, the commissioner may:
(1) expand the staff of the department of insurance; or
(2) enter into contracts providing for the services of persons with the necessary technical expertise to provide assistance to insurers in the determination of subsidence events.
(b) The adjustment of a claim against a policy that includes mine subsidence coverage under this chapter is the sole responsibility of the insurer until the insurer makes a preliminary determination that the loss may involve mine subsidence. Upon such a determination, those persons retained by the commissioner as set out in subsection (a) of this section shall assist the commissioner and insurer in determining the existence of a mine subsidence event and the costs therein shall be paid from the fund established by section 7 of this chapter.
As added by P.L.124-1992, SEC.8.

IC 27-7-9-10
Premiums
Sec. 10. (a) Premiums for mine subsidence insurance under this chapter shall be established by the commissioner, who shall review at least annually the premium level and the experience data concerning operation of the fund and make changes in the premiums as required.
(b) Premiums shall be established at a rate or within a schedule of rates sufficient to:
(1) satisfy all foreseeable claims on the mine subsidence insurance fund during the period of coverage, giving due consideration to relevant loss or claims experience or trends; (2) cover normal costs of operation of the mine subsidence insurance fund; and
(3) provide a reasonable reserve fund for unexpected contingencies.
(c) Deviations from the premium level or premiums set by the commissioner may not be allowed.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-11
Report to commissioner
Sec. 11. An insurer that enters into a reinsurance agreement with the commissioner under section 9 of this chapter shall:
(1) report the amounts of premiums collected, at times designated by the commissioner; and
(2) present an itemized list of losses paid, including the policy number and the location of the structures, semiannually on dates selected by the commissioner.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-12
Payment to insurer upon receipt of loss report
Sec. 12. The commissioner shall pay an insurer all amounts due under section 9(a)(4) of this chapter within ninety (90) days after receiving a loss report. The commissioner shall require that each loss report include:
(1) an itemized statement of the damage, repairs made, and the cost of each repair; and
(2) any other documentation the commissioner believes will substantiate the reported loss.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-13
Nature of claims
Sec. 13. Mine subsidence insurance claims made under this chapter do not constitute a debt, liability, or obligation of the state or a pledge of faith and credit of the state, except to the extent that the mine subsidence insurance fund has accumulated reserves from premiums, state or federal grants, investment income, or state appropriations.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-14
Subrogation rights; reports
Sec. 14. (a) The commissioner and each insurer issuing mine subsidence insurance under this chapter have the right of subrogation. In enforcing this subrogation right, the commissioner or the insurer shall be considered the real party in interest and shall pursue any action under the insurer's or commissioner's own name.
(b) The insurer shall include in its semiannual report under section 11(2) of this chapter an itemized list of all losses in

subrogation. An insurer shall remit to the commissioner all money, less expenses, recovered as a result of subrogation actions.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-15
Recourse against insurer or policyholder; fraud or policy violations
Sec. 15. (a) Except in case of fraud by an insurer, the commissioner has no right of recourse against an insurer. An insurer may settle losses under this chapter in the customary manner.
(b) The commissioner may require an insurer to attempt to recover from a policyholder for amounts paid to the policyholder if, in the judgment of the commissioner, the policyholder was not entitled to the amounts paid because of fraud or violation of the policy conditions. The cost of a recovery attempt under this subsection shall be borne equally by the insurer and the commissioner.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-16
Delegation of powers
Sec. 16. The commissioner may delegate the task of executing the powers conferred upon the commissioner under this chapter to officers of the department of insurance or other persons. However, the commissioner remains fully responsible for the proper execution of those powers.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-17
Authority to adopt rules
Sec. 17. In order to establish guidelines and procedures necessary to implement this chapter, the commissioner shall have authority to adopt rules pursuant to IC 4-22-2.
As added by P.L.124-1992, SEC.9.

IC 27-7-9-18
Reports; claims
Sec. 18. The department of insurance shall, every three (3) years beginning not later than November 1, 2001, publish a report regarding mine subsidence insurance provided under this chapter, including the:
(1) number of claims filed;
(2) amount paid for each claim; and
(3) amount remaining in the mine subsidence insurance fund established under section 7 of this chapter;
since the date of the previous publication of the report under this section.
As added by P.L.182-2001, SEC.5.



CHAPTER 10. RISK RETENTION GROUPS

IC 27-7-10-2
"Completed operations liability" defined
Sec. 2. As used in this chapter, "completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site that is not owned or controlled by:
(1) any person who performs that work; or
(2) any person who hires an independent contractor to perform that work.
However, the term includes liability for activities that are completed or abandoned before the date of the occurrence giving rise to the liability.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-3
"Domicile" defined
Sec. 3. As used in this chapter to determine the state in which a purchasing group is domiciled, "domicile" means the following:
(1) For a corporation, the state in which the purchasing group is incorporated.
(2) For an unincorporated entity, the state of its principal place of business.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-4
"Hazardous financial condition" defined
Sec. 4. As used in this chapter, "hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to:
(1) meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or
(2) pay other obligations in the normal course of business.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-5
"Insurance" defined
Sec. 5. As used in this chapter, "insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and

any other arrangement for shifting and distributing risk that is determined to be insurance under the laws of Indiana.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-6
"Liability" defined
Sec. 6. (a) As used in this chapter, "liability" means legal liability for damages (including costs of defense, legal costs and fees, and other claims expenses) because of injuries to other persons, damage to their property, or other damage or loss to other persons, resulting from or arising out of:
(1) any business (whether profit or nonprofit), trade, product, services (including professional services), premises, or operations; or
(2) any activity of any state or local government, or any agency or political subdivision of state or local government.
(b) The term "liability" does not include:
(1) personal risk liability; or
(2) an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act (45 U.S.C. 51 et seq.).
As added by P.L.162-1988, SEC.2.

IC 27-7-10-7
"Personal risk liability" defined
Sec. 7. As used in this chapter, "personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in section 6(a) of this chapter.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-8
"Plan of operation or feasibility study" defined
Sec. 8. As used in this chapter, "plan of operation or feasibility study" means an analysis that presents the expected activities and results of a risk retention group including, at a minimum, the following:
(1) Information sufficient to verify that the members of the risk retention group are engaged in businesses or activities similar or related with respect to the liability to which those members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.
(2) For each state in which the risk retention group intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer.
(3) Historical and expected loss experience of the proposed members of the risk retention group and national experience of similar exposures to the extent that this experience is

reasonably available.
(4) Pro forma financial statements and projections.
(5) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition.
(6) Identification of management, underwriting, and claims procedures, marketing methods, managerial oversight methods, investment policies, and reinsurance agreements.
(7) Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each state.
(8) Such other matters as may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-9
"Product liability" defined
Sec. 9. (a) As used in this chapter, "product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage (including damages resulting from the loss of use of property) arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product.
(b) The term "product liability" does not include the liability of a person for damages described in subsection (a) if the product involved was in the possession of that person when the incident giving rise to the liability occurred.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-10
"Purchasing group" defined
Sec. 10. As used in this chapter, "purchasing group" means any group that:
(1) has as one of its purposes the purchase of liability insurance on a group basis;
(2) purchases liability insurance:
(A) only for its group members; and
(B) only to cover the liability with respect to which the businesses or activities of the group members are similar or related;
(3) is composed of members whose businesses or activities are similar or related with respect to the liability to which the members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and
(4) is domiciled in any state.
As added by P.L.162-1988, SEC.2.
IC 27-7-10-11
"Risk retention group" defined
Sec. 11. (a) As used in this chapter, "risk retention group" means any corporation or other limited liability association:
(1) whose primary activity consists of assuming and spreading all or any portion of the liability exposure of its group members;
(2) that is organized for the primary purpose of conducting the activity described in subdivision (1);
(3) that:
(A) is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or
(B) before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before January 1, 1985, had certified to the insurance commissioner of at least one (1) state that it satisfied the capitalization requirements of that state;
(4) that does not exclude any person from membership in the group solely to provide the members of the group a competitive advantage over that person;
(5) that:
(A) has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by that group; or
(B) has as its sole owner an organization which:
(i) has as its members only persons who comprise the membership of the risk retention group; and
(ii) is owned entirely by persons who comprise the membership of the risk retention group and who are provided insurance by that group;
(6) whose members are engaged in businesses or activities similar or related with respect to the liability to which the members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations;
(7) whose activities do not include the provision of insurance other than:
(A) liability insurance for assuming and spreading all or any portion of the liability of its group members; and
(B) reinsurance with respect to the liability of:
(i) any other risk retention group; or
(ii) any member of any other risk retention group;
that is engaged in business or activities that would make the group or group member eligible for membership, under subdivision (6), in the risk retention group that provides the reinsurance;
(8) whose name includes the phrase "Risk Retention Group".
(b) The term "risk retention group" includes a corporation or limited liability association described in subsection (a)(3)(B): (1) only if that corporation or association has been engaged in business continuously since January 1, 1985; and
(2) only for the purpose of continuing to provide insurance to cover product liability or completed operations liability.
As used in this subsection, the terms "product liability" and "completed operations liability" have the meanings set forth in 15 U.S.C. 3901 before October 27, 1986.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-12
"State" defined
Sec. 12. As used in this chapter, "state" means any state of the United States or the District of Columbia.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-13
Establishment of risk retention groups; certificate of authority; submission of plan of operation or feasibility study; revision of plan; required information
Sec. 13. (a) This section governs the establishment of a risk retention group in Indiana.
(b) A risk retention group may be organized and may obtain a certificate of authority under IC 27-1-6 to write only liability insurance pursuant to this chapter. Except as otherwise provided in this chapter, a risk retention group established under this section shall comply with:
(1) all laws and rules that apply to insurers that are chartered and licensed in Indiana; and
(2) sections 14 through 22 of this chapter;
to the extent that the requirements referred to in subdivisions (1) and (2) are not a limitation on the laws, rules, or requirements of this state.
(c) Before a risk retention group to be established under this section may offer insurance in any state, the organizers of the risk retention group shall submit for approval to the commissioner of this state a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in an item of the plan of operation or feasibility study, within ten (10) days of the change. A risk retention group established under this section may not offer any additional kinds of liability insurance, in Indiana or any other state, until a revision of the plan of operation or feasibility study is approved by the commissioner.
(d) At the time that an application is submitted for a certificate of authority for a risk retention group, the organizers of the risk retention group shall provide to the commissioner of this state, in summary form, the following information:
(1) The identity of the initial members of the group.
(2) The identity of those individuals who organized the group or who will provide administrative services or otherwise

influence or control the activities of the group.
(3) The amount and nature of initial capitalization of the group.
(4) The types of insurance coverage to be afforded by the group.
(5) The states in which the group intends to operate.
(e) Upon receiving the information required by subsection (d), the commissioner of this state shall forward the information to the National Association of Insurance Commissioners. The requirement to provide information to the National Association of Insurance Commissioners under this section is in addition to all other requirements of this chapter, and providing this information does not satisfy the requirements of sections 14 through 22 or any other sections of this chapter.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-14
Foreign risk retention groups seeking to do or doing business in Indiana; required information
Sec. 14. (a) A risk retention group that is chartered and licensed in a state other than Indiana and that seeks to do business in Indiana shall comply with this section and with sections 15 through 22 of this chapter.
(b) Before offering insurance in Indiana, a risk retention group shall submit to the commissioner the following:
(1) A statement that sets forth the following:
(A) The state or states in which the risk retention group is chartered and licensed as a liability insurance company.
(B) The date on which the charter of the group was issued.
(C) The group's principal place of business.
(D) Any other information (including information on the membership of the group) that the commissioner may require to verify that the group meets the definition of risk retention group in section 11 of this chapter.
(2) A copy of the plan of operations or feasibility study, and of any revisions of that plan or study, submitted by the risk retention group to the state in which the group is chartered and licensed.
(3) A copy of the group's charter or license from its chartering state.
(4) A statement of registration (for which a filing fee shall be determined by the commissioner) that designates the commissioner as its agent for the purpose of receiving service of legal documents or process.
(c) A risk retention group that is chartered and licensed in a state other than Indiana and that is doing or seeks to do business in Indiana shall submit a copy of any revision of its plan of operation or feasibility study to the commissioner of this state at the same time that the revision is submitted to the commissioner of the group's chartering state.
(d) A risk retention group that is chartered and licensed in a state other than Indiana and that is doing business in Indiana shall submit

to the commissioner of this state the following:
(1) A copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed, which must be certified by an independent public accountant and must contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or by a qualified loss reserve specialist (under criteria established by the National Association of Insurance Commissioners).
(2) A copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination.
(3) Upon request by the commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group.
(4) Such information as may be required to verify that the group continues to meet the definition of risk retention group in section 11 of this chapter.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-15
Premium taxes and taxes on premiums; liability; report of premiums; policy records
Sec. 15. (a) A risk retention group is liable for the payment of premium taxes and taxes on premiums of direct business for risks resident or located within Indiana, and shall report to the commissioner of this state the net premiums written for risks resident or located within Indiana. A risk retention group that is chartered and licensed in a state other than Indiana is subject to taxation, and any applicable fines and penalties related thereto, on the same basis as a foreign admitted insurer.
(b) A licensed insurance producer who is utilized under section 30 of this chapter in soliciting, negotiating, or procuring liability insurance from a risk retention group that is chartered and licensed in a state other than Indiana shall report to the commissioner the premiums for direct business for risks resident or located within Indiana that the insurance producer has placed with or on behalf of a risk retention group that is not chartered in Indiana.
(c) A licensed insurance producer who is utilized under section 30 of this chapter in soliciting, negotiating, or procuring liability insurance from a risk retention group that is chartered and licensed in a state other than Indiana shall keep a complete and separate record of all policies procured from each such risk retention group. The record kept under this subsection must be open to examination by the commissioner and must, for each policy and each kind of insurance provided, include the following information:
(1) The limit of liability.
(2) The time period covered.
(3) The effective date.
(4) The name of the risk retention group that issued the policy. (5) The gross premium charged.
(6) The amount of return premiums, if any.
As added by P.L.162-1988, SEC.2. Amended by P.L.178-2003, SEC.49.

IC 27-7-10-16
Foreign risk retention groups; compliance with business practice provisions
Sec. 16. (a) All risk retention groups that are chartered and licensed in other states and that are doing business in Indiana and all agents and representatives of those risk retention groups shall comply with:
(1) IC 27-4-1-4.5 concerning unfair claims settlement practices; and
(2) IC 27-4 concerning deceptive, false, or fraudulent acts or practices.
(b) However, any injunction sought by the commissioner of this state regarding conduct described in subsection (a)(2) must be obtained from a court.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-17
Examination of foreign risk retention groups
Sec. 17. A risk retention group that is licensed and chartered in a state other than Indiana shall submit to an examination by the commissioner of this state to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within sixty (60) days after a request by the commissioner of this state. Any examination conducted by the commissioner of this state under this section shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the NAIC's Examiner Handbook.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-18
Notice; applications and policies
Sec. 18. Every application form for insurance from a risk retention group, and every policy (on its front and declaration pages) issued by a risk retention group, must contain in ten (10) point type the following notice:

NOTICE

IC 27-7-10-19
Prohibited acts Sec. 19. The following acts by a risk retention group are prohibited:
(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in the group.
(2) The solicitation or sale of insurance by, or operation of, a risk retention group that is in hazardous financial condition or financially impaired.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-20
Insurance company membership in risk retention group
Sec. 20. A risk retention group may not do business in Indiana if an insurance company is directly or indirectly a member or owner of that risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-21
Prohibited coverage
Sec. 21. The terms of any insurance policy issued by any risk retention group may not provide, or be construed to provide, coverage prohibited generally by Indiana law or declared unlawful by the Indiana supreme court.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-22
Financial impairment of foreign risk retention group; violations of chapter; compliance requirements
Sec. 22. (a) A risk retention group that is not chartered in Indiana and that is doing business in Indiana shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state commissioner if there has been a finding of financial impairment after an examination under section 17 of this chapter.
(b) A risk retention group that violates any provision of this chapter is subject to fines and penalties, including revocation of its right to do business in Indiana, that are applicable to licensed insurers generally.
(c) In addition to complying with the other requirements of sections 14 through 22 of this chapter, a risk retention group operating in Indiana before April 1, 1988, shall, before May 1, 1988, comply with section 14(a) of this chapter.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-23
Insurance insolvency guaranty fund
Sec. 23. (a) A risk retention group may not be required or permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in Indiana. Neither

a risk retention group, nor its insureds, nor claimants against its insureds may receive any benefit from any such fund for claims arising under the insurance policies issued by the risk retention group.
(b) When a purchasing group obtains insurance covering its members' risks from an insurer that is not authorized in Indiana or from a risk retention group, no risks, wherever resident or located, are covered by an insurance guaranty fund or similar mechanism in Indiana.
(c) When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in Indiana are covered by the state guaranty fund under IC 27-6-8.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-24
Countersignature on policies
Sec. 24. A policy of insurance issued to a risk retention group or to any member of that group is not required to be countersigned.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-25
Purchasing groups and their insurers; application of Indiana law; exemptions
Sec. 25. A purchasing group and its insurer or insurers are subject to all applicable Indiana laws, except that a purchasing group and its insurer or insurers are exempt, in regard to liability insurance for the purchasing group, from any law that would:
(1) prohibit the establishment of a purchasing group;
(2) make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters;
(3) prohibit a purchasing group or its members from purchasing insurance on a group basis as described in subdivision (2);
(4) prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;
(5) require that a purchasing group have a minimum number of members, common ownership or affiliation, or certain legal form;
(6) require that a certain percentage of a purchasing group must obtain insurance on a group basis; or
(7) otherwise discriminate against a purchasing group or any of its members.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-26 Purchasing groups; notice of intent to do business; required information; agent for service of process; exemptions
Sec. 26. (a) A purchasing group, before doing business in Indiana, shall furnish notice to the commissioner. The notice must:
(1) identify the state in which the group is domiciled;
(2) identify all other states in which the group intends to do business;
(3) specify the lines and classifications of liability insurance that the purchasing group intends to purchase;
(4) identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of the company or companies;
(5) specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in Indiana;
(6) identify the principal place of business of the group; and
(7) provide such other information as may be required by the commissioner to verify that the purchasing group meets the definition of a purchasing group under section 10 of this chapter.
(b) A purchasing group shall, within ten (10) days, notify the commissioner of any changes in any of the facts set forth in the notice provided to the commissioner under this section.
(c) A purchasing group, before doing business in Indiana, shall register with and designate the commissioner as its agent solely for the purpose of receiving service of legal documents or process in Indiana (for which a filing fee shall be determined by the commissioner). However, this requirement does not apply in the case of a purchasing group that only purchases insurance that was authorized under the federal Product Liability Risk Retention Act of 1981, P.L.97-45, and:
(1) that in any state of the United States:
(A) was domiciled before April 1, 1986; and
(B) is domiciled on and after October 27, 1986;
(2) that:
(A) before October 27, 1986, purchased insurance from an insurance carrier licensed in any state; and
(B) since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state; or
(3) that was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986.
(d) Each purchasing group that is required to give notice under subsection (a) shall also furnish information required by the commissioner to:
(1) verify that the entity qualifies as a purchasing group;
(2) determine where the purchasing group is located; and
(3) determine appropriate tax treatment.
(e) Any purchasing group that was doing business in Indiana before April 1, 1988, shall, before May 1, 1988, furnish notice to the

commissioner under subsection (a) and furnish information required under subsections (c) through (d).
As added by P.L.162-1988, SEC.2.

IC 27-7-10-27
Purchasing groups; purchase of insurance from risk retention groups; limitations; notice to members; deductibles; aggregate limits
Sec. 27. (a) A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed insurance producer or broker acting under the surplus lines laws and regulations of that state.
(b) A purchasing group that obtains liability insurance from an insurer that is not admitted in Indiana or from a risk retention group shall inform each of the members of the group who have a risk resident or located in Indiana that the risk is not protected by an insurance insolvency guaranty fund in Indiana and that the risk retention group or insurer may not be subject to all insurance laws and rules of Indiana.
(c) No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole. However, coverage may provide for a deductible or self-insured retention applicable to individual members of the purchasing group.
(d) Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits that are applicable to all purchases of group insurance.
As added by P.L.162-1988, SEC.2. Amended by P.L.178-2003, SEC.50.

IC 27-7-10-28
Premium taxes; taxes on premiums; calculations
Sec. 28. Premium taxes and taxes on premiums paid for coverage of risks resident or located in Indiana by a purchasing group or any member of a purchasing group shall be:
(1) imposed at the same rate and subject to the same interest, fines, and penalties that apply to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insureds; and
(2) paid first by the insurance source, and if not by the insurance source, then by the insurance producer or broker for the purchasing group, and if not by the insurance producer or broker, then by the purchasing group, and if not by the purchasing group, then by each of its members.
As added by P.L.162-1988, SEC.2. Amended by P.L.178-2003, SEC.51.

IC 27-7-10-29 Enforcement; scope of authority
Sec. 29. The commissioner may make use of any of the powers established under this title to enforce the laws of Indiana not specifically preempted by the Risk Retention Act of 1986, 15 U.S.C. 3901 et seq., including the commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, impose penalties, and seek injunctive relief. With regard to any investigation, administrative proceedings, or litigation, the commissioner shall rely on Indiana procedural laws. The injunctive authority of the commissioner, in regard to risk retention groups, is restricted by the requirement under section 16 of this chapter that any injunction be issued by a court.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-30
Solicitation, negotiation, or procurement of liability insurance; license requirements
Sec. 30. No individual, firm, association, limited liability company, or corporation may act or aid in any manner in soliciting, negotiating, or procuring liability insurance in Indiana from a risk retention group unless the individual, firm, association, or corporation is licensed as an insurance producer under IC 27-1-15.6.
As added by P.L.162-1988, SEC.2. Amended by P.L.8-1993, SEC.428; P.L.132-2001, SEC.11; P.L.178-2003, SEC.52.

IC 27-7-10-31
Purchasing groups; solicitation, negotiation, or procurement of liability insurance; license requirements
Sec. 31. (a) No individual, firm, association, or corporation may act or aid in any manner in soliciting, negotiating, or procuring liability insurance in Indiana for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless the individual, firm, association, or corporation is licensed as an insurance producer under IC 27-1-15.6.
(b) No individual, firm, association, or corporation may act or aid in any manner in soliciting, negotiating, or procuring liability insurance coverage in Indiana for any member of a purchasing group under a purchasing group's policy unless the individual, firm, association, or corporation is licensed as an insurance producer under IC 27-1-15.6.
(c) No individual, firm, association, or corporation may act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an insurer not authorized to do business in Indiana on behalf of a purchasing group located in Indiana unless the individual, firm, association, or corporation is licensed as a surplus lines producer under IC 27-1-15.8.
As added by P.L.162-1988, SEC.2. Amended by P.L.132-2001, SEC.12; P.L.178-2003, SEC.53.

IC 27-7-10-32 Insurance producers for risk retention groups; residence; notice
Sec. 32. (a) For purposes of acting as an insurance producer for a risk retention group or purchasing group under section 30 or 31 of this chapter, the requirement of residence in Indiana does not apply.
(b) Every individual, firm, association, or corporation licensed under IC 27-1-15.6, in regard to business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by section 18 of this chapter in the case of a risk retention group and section 27(c) of this chapter in the case of a purchasing group.
As added by P.L.162-1988, SEC.2. Amended by P.L.132-2001, SEC.13; P.L.178-2003, SEC.54.

IC 27-7-10-33
Injunctions
Sec. 33. An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state (or in all states, or in any territory or possession of the United States), upon a finding that the risk retention group is in hazardous financial or financially impaired condition is enforceable in the courts of this state.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-34
Rules to implement chapter
Sec. 34. The commissioner, under IC 4-22-2, may adopt rules necessary to implement this chapter.
As added by P.L.162-1988, SEC.2.



CHAPTER 11. DROUGHT INSURANCE

IC 27-7-11-2
Policy effective date; cancellation
Sec. 2. A drought insurance policy becomes effective and is not subject to cancellation:
(1) at the time stated in the application for the insurance; or
(2) fourteen (14) days after the applicant submits the premium payment;
whichever occurs first, unless the application is refused in writing and the premium payment is returned within fourteen (14) days after the premium payment is submitted.
As added by P.L.250-1989, SEC.1.



CHAPTER 12. TERMINATION OF RESIDENTIAL POLICIES

IC 27-7-12-2
Definitions
Sec. 2. (a) As used in this chapter, "cancellation" refers to a termination of property insurance coverage that occurs during the policy term.
(b) As used in this chapter, "nonpayment of premium" means the failure of the named insured to discharge any obligation in connection with the payment of premiums on policies of insurance subject to this chapter, regardless of whether the payments are directly payable to the insurer or its agent or indirectly payable under a premium finance plan or extension of credit. The term includes the failure to pay dues or fees where payment of the dues or fees is a prerequisite to obtaining or continuing property insurance coverage.
(c) As used in this chapter, "nonrenewal" or "nonrenewed" refers to a termination of property insurance coverage that occurs at the end of the policy term.
(d) As used in this chapter, "renewal" or "to renew" refers to:
(1) the issuance and delivery by an insurer at the end of a policy period of a policy superseding a policy previously issued and delivered by the same insurer; or
(2) the issuance and delivery of a certificate or notice extending the term of an existing policy beyond its policy period or term.
(e) As used in this chapter, "termination" means a cancellation or nonrenewal. The term does not include:
(1) the requirement of a reasonable deductible;
(2) reasonable changes in the amount of insurance; or (3) reasonable reductions in policy limits or coverage;
if the requirements or changes are directly related to the hazard involved and are made on the renewal date for the policy. The term does not include a transfer of a policy to another insurer.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-3
Notice of cancellation
Sec. 3. (a) Notice of cancellation of property insurance coverage by an insurer must:
(1) be in writing;
(2) be delivered or mailed to the named insured at the last known address of the named insured;
(3) state the effective date of the cancellation; and
(4) upon request of the named insured, be accompanied by a written explanation of the specific reasons for the cancellation.
(b) An insurer shall provide written notice of cancellation to the named insured at least:
(1) ten (10) days before canceling a policy, if the cancellation is for nonpayment of a premium;
(2) twenty (20) days before canceling a policy, if:
(A) the cancellation occurs more than sixty (60) days after the date of issuance of the policy; or
(B) the insurer has received a copy of a complaint under IC 32-30-10.5-8(d)(2) concerning the property; and
(3) ten (10) days before canceling a policy, if the cancellation occurs not more than sixty (60) days after the date of issuance of the policy.
(c) If the policy was procured by an independent insurance producer licensed in Indiana, the insurer shall deliver or mail notice of cancellation to the insurance producer not less than ten (10) days before the insurer delivers or mails the notice to the named insured, unless the obligation to notify the insurance producer is waived in writing by the insurance producer.
As added by P.L.203-2001, SEC.10. Amended by P.L.178-2003, SEC.55; P.L.116-2011, SEC.3.

IC 27-7-12-4
Notice of nonrenewal
Sec. 4. (a) Notice of nonrenewal by an insurer must:
(1) be in writing;
(2) be delivered or mailed to the named insured at the last known address of the named insured;
(3) state the insurer's intention not to renew the policy upon expiration of the current policy period;
(4) upon request of the named insured, be accompanied by a written explanation of the specific reasons for the nonrenewal; and
(5) be provided to the named insured at least twenty (20) days before the expiration of the current policy period. (b) If the policy was procured by an independent insurance producer licensed in Indiana, the insurer shall deliver or mail notice of nonrenewal to the insurance producer not less than ten (10) days before the insurer delivers or mails the notice to the named insured, unless the obligation to notify the insurance producer is waived in writing by the insurance producer.
(c) If an insurer mails or delivers to an insured a renewal notice, bill, certificate, or policy indicating the insurer's willingness to renew a policy and the insured does not respond, the insurer is not required to provide to the insured notice of intention not to renew.
As added by P.L.203-2001, SEC.10. Amended by P.L.178-2003, SEC.56.

IC 27-7-12-5
Sufficiency of explanations; coverage considered renewed where notice not given
Sec. 5. (a) A written explanation provided under section 3 or 4 of this chapter must be of sufficient clarity and specificity to enable a reasonable lay person to identify the basis for the insurer's decision without further inquiry.
(b) If notice is not provided under section 4 of this chapter, coverage is considered to be renewed only for the ensuing policy period upon payment of the appropriate premiums under the same terms and conditions, and subject to section 6 of this chapter, unless the named insured has accepted replacement coverage with another insurer or unless the named insured has agreed to the nonrenewal.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-6
Grounds for cancellation of policies in effect for more than 60 days
Sec. 6. After coverage has been in effect for more than sixty (60) days or after the effective date of a renewal policy, a notice of cancellation shall not be issued unless cancellation is based on at least one (1) of the following:
(1) Nonpayment of a premium.
(2) Discovery of fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy, or in presenting a claim under the policy.
(3) Discovery of willful or reckless acts or omissions on the part of the named insured that increase a hazard insured against.
(4) The occurrence of a change in the risk that substantially increases a hazard insured against after insurance coverage has been issued or renewed.
(5) A violation of any local fire, health, safety, building, or construction regulation or ordinance with respect to an insured property or the occupancy of the property that substantially increases any hazard insured against.
(6) A determination by the insurance commissioner that the continuation of the policy would place the insurer in violation

of the insurance laws of Indiana.
(7) Real property taxes owing on the insured property have been delinquent for two (2) or more years and continue to be delinquent at the time notice of cancellation is issued.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-7
Prohibited grounds for termination
Sec. 7. Termination of property insurance coverage by an insurer is prohibited if the termination is based on any of the following:
(1) Upon the race, religion, nationality, ethnic group, age, sex, or marital status of the applicant or named insured.
(2) Solely upon the lawful occupation or profession of the applicant or named insured. However, this subdivision does not apply to an insurer that limits its market to one (1) lawful occupation or profession or to several related lawful occupations or professions.
(3) Upon the age or location of the residence of the applicant or named insured, unless that decision is for a business purpose that is not a mere pretext for a decision based on factors prohibited in this chapter or any other provision of this title.
(4) Upon the fact that another insurer previously declined to insure the applicant or terminated an existing policy in which the applicant was the named insured.
(5) Upon the fact that the applicant or named insured previously obtained insurance coverage through a residual market insurance mechanism.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-8
Notice of transfer of policies
Sec. 8. The named insured must be given notice of a transfer of a policy, including a transfer between insurers within the same insurance group. The notice must:
(1) be in writing;
(2) be delivered or mailed to the named insured at the last known address of the named insured;
(3) be provided to the named insured at least twenty (20) days before the transfer; and
(4) identify the insurer to which the policy will be transferred.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-9
Immunity from civil liability
Sec. 9. (a) The following persons are immune from civil liability for any communication giving notice of or specifying the reasons for a termination or for any statement made in connection with an attempt to discover or verify the existence of conditions that would be a reason for a termination under this chapter:
(1) Employees of the department of insurance. (2) An insurer or its authorized representative, agent, or employee.
(3) A licensed insurance producer.
(4) A person furnishing information to an insurer as to reasons for a termination.
(b) This section does not apply to statements made in bad faith with malice in fact.
As added by P.L.203-2001, SEC.10. Amended by P.L.178-2003, SEC.57.



CHAPTER 13. REQUIRED NOTICE OF FLOOD COVERAGE IN A RESIDENTIAL POLICY

IC 27-7-13-2
Required notices for policies not covering flood damage
Sec. 2. If a policy of insurance described in section 1 of this chapter does not provide coverage for flood damage:
(1) the policy jacket must contain a prominently printed notice stating; or
(2) the policyholder must be given written notice when the policy is issued, or upon the first renewal after December 31, 2001;
that coverage for flood damage may be available through the National Flood Insurance Program.
As added by P.L.203-2001, SEC.11.






ARTICLE 8. LIFE, ACCIDENT, AND HEALTH

CHAPTER 1. LIFE INSURANCE.ASSESSMENT PLAN

IC 27-8-1-2
Corporate status and powers
Sec. 2. A corporation, association, or society organized under the provisions of this chapter shall be a body corporate and politic by the name stated in certificate of organization, and by that name, they and their successors:
(1) may have succession, and shall be persons in law capable of suing and being sued;
(2) may have power to make and enforce contracts in relation to the legitimate business of their corporation, association or society;
(3) may have and use a common seal, and may change or alter the same at pleasure, and they or their successors in their corporate name shall in law be capable of taking, purchasing, holding, and disposing of real and personal estate for purposes of their association or society; and
(4) may make bylaws not inconsistent with the constitution and law of this state or the United States, in which bylaws shall be defined the manner and form of electing directors and officers of the corporation, association, or society, and the qualifications and duties of the same, and also the qualifications and privileges of members thereof.
(Formerly: Acts 1883, c.136, s.2.) As amended by P.L.252-1985, SEC.269.

IC 27-8-1-3
Name; approval; misleading similarity
Sec. 3. The corporators shall submit the title or name of the proposed corporation to the auditor of state, who shall approve the same, provided it indicates the object or purpose for which the corporation is formed, and does not too closely resemble a title in use. Before approving a title, it shall be the duty of the auditor of state to examine the titles of corporations appearing in all the

published insurance reports at his command, and not to approve any title that would tend to mislead the public on account of its too closely resembling some other title.
(Formerly: Acts 1883, c.136, s.3.)

IC 27-8-1-4
Statement of initial applications and deposit of first assessment
Sec. 4. Before the charter is granted to any such corporation, it shall file its statement, sworn to by at least two (2) of its executive officers, with the proper state officers, showing that application has been made for not less than two hundred thousand dollars ($200,000) insurance by not less than one hundred (100) persons, and that the amount of the first assessment on each policy or certificate has been deposited in the bank to the credit of the mortuary fund; and it shall be lawful for any corporation, association or society, or its agents, to solicit and secure business to that amount, for the purpose herein provided, before its charter shall have been granted.
(Formerly: Acts 1883, c.136, s.4.)

IC 27-8-1-5
Assessment; statement of object
Sec. 5. Assessment notices sent to members by any such an association shall state the object for which the money to be collected from the insured is intended, and no part of the proceeds of any assessment shall be applied to any other purpose than the stated purpose for which it was collected.
(Formerly: Acts 1883, c.136, s.5.)

IC 27-8-1-6
Exemption of certificates from valuation; insurable interest
Sec. 6. A policy or certificate issued by any such an association shall be exempt from the valuation based upon the American Experience Table, or any other table of mortality, in consequence of such association conducting its business on the plan of assessing members, and such policy or certificate, when the payments thereon are made by any person other than the insured, and without the written consent of the insured, to be valid must be supported by an insurable interest.
(Formerly: Acts 1883, c.136, s.6.)

IC 27-8-1-7
Restriction on kinds of certificates; expenses; segregation of expense and mortuary funds
Sec. 7. No corporation, association, or society organized under the provisions of this chapter shall issue endowment certificates or policies undertaking or promising to pay members during life, except for accident or temporary illness, any stipulated sum of money. The expenses of such corporation, association, or society shall be provided for by admission fees, and either fixed annual payments or assessments made and designated to be for such expenses, and no

part of the expense fund shall in any case be used to pay death claims, and no part of the mortuary fund shall in any case be used to pay expenses.
(Formerly: Acts 1883, c.136, s.7.) As amended by P.L.252-1985, SEC.270.

IC 27-8-1-8
Annual statement; examination
Sec. 8. Any corporation, association, or society carrying on the business of life or accident insurance on the assessment plan shall submit annually, on or before February 28, under oath, to the insurance commissioner a detailed statement of assets, liabilities, insurance in force, and number of persons upon whom risks are in force on the preceding December 31, and answer such interrogatories as the commissioner, who shall furnish a blank for the purpose, may, under the provisions of this chapter make in order to ascertain its financial character and condition, and shall pay to the commissioner, upon filing such statement, a fee of ten dollars ($10), and the commissioner shall publish such statement in his annual report. For the purpose of verifying such statement, the commissioner shall, on petition of a majority of the officers or of ten (10) members of such association supported by the affidavit of one (1) or more of the petitioners showing the necessity therefor, institute an examination of its affairs to ascertain its true character and condition.
(Formerly: Acts 1883, c.136, s.8; Acts 1891, c.189, s.1.) As amended by P.L.252-1985, SEC.271.

IC 27-8-1-9
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2728.)

IC 27-8-1-10
Quo warranto to remove officers or close business
Sec. 10. Whenever any such corporation or association shall fail to make its annual statement to the insurance commissioner before August 31, or if, in the opinion of the commissioner it is conducting its business fraudulently or not in compliance with this chapter or is not carrying out its contract with the members in good faith, then it shall be the duty of the commissioner to communicate the fact to the attorney general, who may thereupon commence proceeding, by writ of quo warranto against such corporation, association, or society, requiring it to show cause why its officers should not be removed or its business closed, and the court shall thereupon hear the allegations and proofs of the respective parties; and if it shall appear to the satisfaction of such court that the officers of such corporation, association, or society, or any one (1) or more of them, have been guilty of any material irregularity or violation of law to the injury of such corporation, association, or society, the said court shall decree a removal from office of the guilty party or parties and substitute suitable persons to serve until the regular annual election, or until a

successor is regularly chosen; or if it shall appear to the court that the interest of the public so requires, the court shall decree a dissolution of such corporation, association, or society and a distribution of its effects.
(Formerly: Acts 1883, c.136, s.10.) As amended by P.L.252-1985, SEC.272.

IC 27-8-1-11
Bonds of officers and agents
Sec. 11. No agent or officer of such corporation, association or society, shall be permitted to collect or receive any dues or assessments for or on account of the same until he executes, jointly with two (2) responsible sureties, a bond to the corporation, approved by the board of directors thereof, in such sum as they shall prescribe, conditioned upon the payment of all dues, assessments or funds over to the proper officer of such corporation, and all receipts of any such corporation shall be paid into the hands of the treasurer thereof, who shall, before assuming the duties of his office, give a bond in the sum of not less than ten thousand dollars ($10,000), with not less than two (2) sureties, to be approved by the board of directors, and conditioned for the faithful performance of his duties, and the accounting for, and the proper payment and disbursement by him of, all moneys thereof which come into his hands.
(Formerly: Acts 1883, c.136, s.11.)

IC 27-8-1-12
Examination of sufficiency of treasurer's bond
Sec. 12. Said bond of treasurer shall be examined as to its efficiency annually by the auditor of state, and it shall then be renewed if he shall deem the present bond insufficient. Said bond shall be recorded in the recorder's office in the county in this state in which one (1) of the incorporators resides, and a certified copy of said record shall, by said recorder, be forwarded to the auditor of state, who shall file and preserve the same in his office.
(Formerly: Acts 1883, c.136, s.12.)

IC 27-8-1-13
Qualification of foreign corporation
Sec. 13. Any corporation, association or society, organized under the laws of any other state or government to insure lives on the assessment plan, or any corporation carrying on the business of life or accident insurance on the assessment plan, shall be licensed by the auditor of state, upon the payment to the auditor of state of a fee of twenty-five dollars ($25.00), to do business in this state. However, the corporation or association shall first deposit with the auditor of state a certified copy of its charter or articles of incorporation, a copy of its statement of business for the preceding year, with the names and residence of its officers, sworn to by the president and secretary, or like officers, showing a detailed account of expenses and income, the amount of insurance in force, its assets and liabilities in detail,

and setting forth that it has the ability to pay its policies or certificates to the full limit named therein; a certificate from the insurance commissioner or from a judge or clerk of a court of record of its home state, certifying that corporations or associations insuring life in the assessment plan, and paying policies in full, or providing accident indemnities, and chartered under the laws of this state are legally entitled to do business in its home state; a copy of its policy or certificate of membership, application and by-laws, which must show that death losses are, in the main, provided for by assessment upon the surviving members; and it shall legally designate an individual resident of Indiana, a corporate resident of Indiana, or an authorized Indiana insurer as its agent or attorney in fact, residing in this state, upon whom service of process for said company or association may be made, and the agent or attorney in fact shall immediately notify any corporation or association thus served.
(Formerly: Acts 1883, c.136, s.13.) As amended by P.L.268-1999, SEC.18.

IC 27-8-1-14
Retaliatory provision
Sec. 14. When any other state or government shall impose any obligation upon such corporation, association or society of this state, or their agents transacting business in such other state or government, the like obligations are hereby imposed on similar corporations, associations or societies of such other state or government, and their agents or representatives, transacting business in this state.
(Formerly: Acts 1883, c.136, s.14; Acts 1889, c.169, s.2.)

IC 27-8-1-15
Foreign corporations; annual statement and fee; license revocation for failure to file statement; solvency statement from foreign state
Sec. 15. Such corporation, association or society, shall pay to the auditor of state, upon filing each annual statement, a fee of ten dollars ($10.00). And in the event of its failure to make such statement on or before the thirty-first day of August of each year, the auditor of state shall revoke its license, and thereafter, or until such statement is made, it shall be deemed to be doing business unlawfully in this state. When the auditor of state of this state shall have reason to doubt the solvency of any such foreign corporation, association or society, he shall accept a statement from the insurance commissioner, or like officer of the state under whose authority it was organized, as prima facie evidence of its solvency.
(Formerly: Acts 1883, c.136, s.15.)

IC 27-8-1-16
Foreign corporations; fraudulent practices; quo warranto to revoke license
Sec. 16. When, in the auditor's opinion, such corporation or association is in this state conducting its business fraudulently, or is not carrying out its contracts with members residing in this state, in

good faith, he shall report the same to the attorney-general, who shall thereupon commence proceedings by writ of quo warranto against such corporation or association, requiring it to show cause why its license to do business in this state should not be revoked.
(Formerly: Acts 1883, c.136, s.16.)

IC 27-8-1-17
Noncompliance; violations
Sec. 17. An officer, agent, or employee of a corporation or association who knowingly permits the corporation or association to do business in Indiana, unless it has complied with the laws of this state applicable to the same, commits a Class B misdemeanor.
(Formerly: Acts 1883, c.136, s.17.) As amended by Acts 1978, P.L.2, SEC.2725.

IC 27-8-1-18
Exemption of fraternal societies
Sec. 18. The provisions of this chapter shall in no way apply to any secret or fraternal society or lodge or association which, under the supervision of a grand or supreme lodge, secures membership through the lodge system exclusively, and provides insurance to its members, nor to insurance organizations of a purely benevolent character which pay no commission nor employ any paid insurance producer, organized under the laws of this or any other state.
(Formerly: Acts 1883, c.136, s.18.) As amended by P.L.252-1985, SEC.273; P.L.178-2003, SEC.58.



CHAPTER 2. ASSESSMENT POLICY.SPECIFIED PAYMENT

IC 27-8-2-2
Failure to pay amount specified; proceedings to close business
Sec. 2. Failure to pay the amount, whether in friendly settlement or by judgment of court, within thirty (30) days of its adjudication, shall constitute a forfeiture of the right of the delinquent corporation to further continue in business in this state, in the case of an insurance corporation of another state, and in the case of an insurance corporation of this state, it shall be the duty of the insurance commissioner to report the facts to the attorney general, who shall immediately bring suit to close up the business of the delinquent corporation. Nothing in this chapter shall be construed as affecting any organization doing business under IC 27-11.
(Formerly: Acts 1901, c.214, s.2.) As amended by P.L.252-1985, SEC.274; P.L.3-1990, SEC.98.



CHAPTER 3. MUTUAL LIFE AND ACCIDENT.FORMATION

are fully and definitely set forth and are clearly within the provisions of this chapter, and that the name or title is not the same or does not so closely resemble a title in use as to have a tendency to mislead the public, the commissioner shall submit the same to the attorney general for examination, and if found by him to be in accordance with this chapter and not inconsistent with the constitution and laws of the United States and of this state, he shall certify to and deliver the same to the secretary of state, who shall cause the same, with the certificate of the attorney general, to be recorded in a book to be kept for that purpose; and, upon application of the signers thereof, the secretary of state shall furnish to them a certified copy of such articles and certificates, under his hand and the seal of this state, and the secretary of state shall thereupon file in the office of the commissioner a certified copy of all papers pertaining to the organization of such corporation, association, or society. Thereupon, the commissioner shall issue a license, authorizing said corporation, association, or society to transact the business set forth in the certificate of incorporation. Such corporation, association, or society shall deposit with the commissioner a copy of all its forms of policy issued by them, together with a copy of its bylaws and all forms of application for insurance.
(Formerly: Acts 1897, c.195, s.1.) As amended by P.L.252-1985, SEC.275.

IC 27-8-3-2
Corporate powers
Sec. 2. A corporation, association, or society, organized under the provisions of this chapter, shall, by the name adopted by such corporation, association, or society, in law, be capable of suing and being sued, and may have power to make and enforce contracts in relation to the business of such corporation, association, or society, may have and use a common seal and may change or alter the same at pleasure, and, in the name of the corporation, association, or society, or by a trustee chosen by their board of directors, shall, in law, be capable of taking, purchasing, holding, and disposing of real and personal property for the purposes of their organization, may by their board of directors, trustees or managers, make bylaws not inconsistent with the constitution and laws of this state or of the United States, which bylaws shall define the manner of electing directors, trustees, or managers, or officers of such corporation, association, or society, and the qualifications and duties of the same, with terms of office not exceeding three (3) years, also the qualifications and privileges of the members thereof.
(Formerly: Acts 1897, c.195, s.2.) As amended by P.L.252-1985, SEC.276.

IC 27-8-3-3
Directors, trustees, or managers
Sec. 3. The affairs of all corporations, associations, or societies organized or doing business under the provisions of this chapter shall

be managed by not less than five (5) directors, trustees, or managers, a majority of whom shall be residents of the state of Indiana, who shall be elected from and by the members, at such time and place and for such period, not exceeding three (3) years, as may be provided for in the bylaws, and may be eligible for reelection, provided that as near as practicable, an equal number shall be elected each year. Whenever directors, trustees, or managers shall be elected, a certificate, under the seal of the corporation, association, or society, giving the names and residences of those elected and the term of their office, shall be filed in the office of the insurance commissioner. Vacancies in the board of directors, trustees, or managers shall be filled in the manner provided in the bylaws. Such board of directors, trustees, or managers shall fix the compensation to be paid to all officers and managers of such corporation, association, or society.
(Formerly: Acts 1897, c.195, s.3.) As amended by P.L.252-1985, SEC.277.

IC 27-8-3-4
Determination of fee rates and amount of premiums, assessments, or periodical calls; risks
Sec. 4. The trustees, directors, or managers, or the persons designated in the bylaws of the corporation, association, or society, subject to the provisions of this chapter, shall fix the fee rates and amounts of premiums, assessments, or periodical calls, and the time and manner of the payment thereof, and the risks to be assumed by such corporation, association, or society, and the duration thereof, and may change the same, from time to time, as the experience of the corporation, association, or society may require. An affidavit made by the person having charge of the mailing of notices of premiums, assessments, or periodical calls that any such notice was mailed to his last postoffice address, stating the date of mailing, shall be prima facie evidence thereof.
(Formerly: Acts 1897, c.195, s.4.) As amended by P.L.252-1985, SEC.278.

IC 27-8-3-5
Reincorporation of domestic assessment plan companies; exceptions
Sec. 5. Any domestic corporation, association, or society, transacting business of life or accident or life and accident insurance and providing for the payment of total and permanent disability claims to living members, upon the assessment plan, may be reincorporated or reorganized under the provisions of this chapter under its existing corporate name, by filing with the insurance commissioner a declaration of their desire to do so, signed and duly acknowledged by a majority of its board of directors, trustees, or managers, with a statement in like manner signed and acknowledged by them that such corporation, association, or society, having insured the lives or provided for the payment of accident indemnity, has

accumulated the fund required by section 7 of this chapter, or having engaged in the business of accident insurance only, has accumulated the fund required by section 11 of this chapter, and that such funds are safely invested and held for the purposes for which the same were accumulated, as provided in the bylaws of such corporation, association or society, whereupon the commissioner, if approved by him, shall file the same, together with his certificate of such approval, with the secretary of state, who shall issue to such corporation, association, or society a certificate of such reincorporation or reorganization, under the seal of the state, and attach thereto copies of all papers so filed with the secretary of state, and the same shall be recorded in the office of the secretary of state, and copies thereof filed in the office of the commissioner, and such corporation, association, or society shall thereupon be deemed to be reincorporated and reorganized under the provisions of this chapter. It shall not be obligatory upon any such existing corporation, association or society to incorporate or reincorporate under this chapter, and any such domestic corporation, association, or society may continue to exercise all the rights, powers, and privileges not inconsistent with this chapter, pursuant to its articles of incorporation or association, the same as if incorporated or reincorporated under this chapter.
(Formerly: Acts 1897, c.195, s.5.) As amended by P.L.252-1985, SEC.279.

IC 27-8-3-6
Application of chapter to assessment plan companies; exceptions
Sec. 6. Any incorporation, association or society organized to insure lives, which provides for the payment of policy claims, or the accumulation of reserve or emergency funds, and the expenses of the management and prosecution of the business by payments to be made either at periods named in the contract or upon assessments as required, by persons holding similar contracts, and wherein the insured's liability to contribute to the payment of policy claims accrued or to accrue is not limited to a fixed sum, shall be deemed to be engaged in the business of life insurance upon the assessment plan, and shall be subject only to the provisions of this chapter. However, nothing contained in this chapter shall be construed as applicable to any association of religious or secret societies, or to any class of mechanics, express, telegraph or railroad employees, or veterans described in IC 10-17-5-2 or IC 10-17-5-1 formed for the mutual benefit of the members thereof and their families exclusively, or to any secret or fraternal societies, lodges or councils that may be organized, or that are now organized and doing business in this state, which conduct their business and secure members on the lodge system exclusively, having ritualistic work and ceremonies in their societies, lodges or councils, and which are under the supervision of the grand or supreme body, nor to any association organized solely for benevolent purposes and not for profit.
(Formerly: Acts 1897, c.195, s.6.) As amended by Acts 1980, P.L.38,

SEC.17; P.L.2-2003, SEC.69.

IC 27-8-3-7
Accumulation of reserve or emergency fund; investment; additional funds; use of excess
Sec. 7. Every such life insurance corporation, association, or society shall accumulate and maintain a reserve or emergency fund equal to such sum as might be realized from one (1) assessment on, or periodical payment by, policy or certificate holders thereof, and, in no event, less than the amount of its maximum policy or certificate. Such fund, if not already accumulated, shall be accumulated by every such corporation, association, or society existing on March 9, 1897, by September 9, 1897, and by every corporation, association, or society formed under this chapter after March 9, 1897, within six (6) months from the date of its incorporation or organization, and shall be held as a trust fund for the purposes for which such fund was created or accumulated. In case such fund or any portion thereof shall have been used by the corporation, association, or society for the purpose or purposes for which the same was created or accumulated and the amount thereof thereby reduced to less than the amount of one (1) death assessment or periodical payment, the amount of such reduction below the amount of one (1) death assessment or periodical payment shall be made up and restored to said fund within six (6) months thereafter. Such fund may be held in cash or invested in the same class of securities required by law for the investment of funds by insurance corporations; and nothing contained in this chapter shall prevent the creation and accumulation of other funds in excess of the amount required in this chapter to provide for the purposes of such corporation, association, or society. If such fund is in excess of the amount of one (1) death assessment or periodical payment upon all certificate or policyholders and not less than the sum of fifty thousand dollars ($50,000), the excess or any portion thereof may be used in the reduction of assessment or periodical payments by policy or certificate holders by ratable cash dividends or credits, or in such other equitable division or apportionment thereof as its bylaws or rules may provide, and such use shall not be deemed or construed to mean a profit received by members within the meaning of the statutes of this state, or the pro rata excess on any policy or certificate terminated by death or surrender may be refunded to the holder or beneficiary, as may be provided for in said policy or contract; provided, that nothing contained in this chapter shall be construed to permit any contract promising any fixed cash payment to any living certificate or policyholder excepting in the contingency of physical disability.
(Formerly: Acts 1897, c.195, s.7.) As amended by P.L.252-1985, SEC.280.

IC 27-8-3-8
Assignment of policy to person without insurable interest void Sec. 8. No corporation, association or society doing business of life insurance under this chapter shall issue any policy of life insurance in which the beneficiary named has no insurable interest. Any assignment of the policy or certificate to a person having no insurable interest in the insured life, except as security for actual debt, with remainder over to the beneficiary or to the estate of the insured, shall render such a policy or certificate void.
(Formerly: Acts 1897, c.195, s.8; Acts 1971, P.L.391, SEC.1.)

IC 27-8-3-9
Annual report; failure to file report and pay fees; suspension from doing business
Sec. 9. Every such life insurance corporation, association, or society doing business under this chapter shall, on or before March 1 in each year, make and file with the insurance commissioner a report of its affairs and operations during the year ending on December 31 immediately preceding, which report shall be in lieu of all other reports required by this title and shall be in such form as the commissioner may require. Such report shall be verified by such of the officers of the corporation, association, or society as the commissioner may require. Any corporation, association, or society refusing or neglecting to make such report, or to make payment of any of the fees required by law, shall, upon the order of the commissioner, cease to do business in this state until such report and payment shall be made and until the costs of such action be paid.
(Formerly: Acts 1897, c.195, s.9.) As amended by P.L.252-1985, SEC.281.

IC 27-8-3-10
Accident insurance business on assessment plan
Sec. 10. Any corporation, association, or society organized to insure against the contingency of death or physical disability of the assured thereunder resulting from accidental injuries, and which provides for the payment of policy claims, the accumulation of reserve or emergency funds and the expenses of the management and prosecution of the business, by payments to be made, either at periods named in the contract or upon assessments as required by persons holding similar contracts, and where the assured's liability to contribute to the payment of benefits accrued or to accrue is not limited to a fixed sum, shall be deemed to be engaged in the business of accident insurance upon the assessment plan, and the business involving the issuance of such contracts shall be carried on in this state only by duly organized and authorized corporations, associations, or societies, which shall be subject only to the provisions and requirements of this chapter.
(Formerly: Acts 1897, c.195, s.10.) As amended by P.L.252-1985, SEC.282.

IC 27-8-3-11
Reserve emergency fund Sec. 11. Every such accident insurance corporation, association, or society shall accumulate and maintain a reserve emergency fund of at least two thousand dollars ($2,000). Such fund, if not already accumulated, shall be accumulated by every such corporation, association, or society existing on March 9, 1897, by September 9, 1897, and by every corporation, association, or society organized under this chapter within six (6) months of the completion of its organization and the receipt of its certificate of authority to transact business in this state, and every corporation, association, or society subject to the provisions of this chapter shall add to such emergency fund thereafter two and one-half percent (2 1/2%) of the amount realized from every premium, assessment, or periodical call until such fund shall be equal to the amount of two dollars ($2) for every five thousand dollars ($5,000) of insurance in force. Such emergency fund, or any part thereof, may be used for the payment of death and indemnity claims; provided, that if the amount of such fund be thereby reduced below the amount contemplated in this chapter, the amount by which such fund is reduced be made up and restored within six (6) months thereafter. Such fund may be held in cash or invested in the same class of securities required by law for the investment of funds by insurance corporations, and nothing contained in this chapter shall prevent the creation and accumulation of other funds in excess of the amount required in this chapter to provide for the purposes of such corporation, association, or society.
(Formerly: Acts 1897, c.195, s.11.) As amended by P.L.252-1985, SEC.283.

IC 27-8-3-12
Report of affairs and operations; suspension for failure to file
Sec. 12. (a) Every such accident insurance corporation, association, or society doing business under this chapter shall, on or before March 1 in each year, make and file with the insurance commissioner a report of its affairs and operations during the year ending on December 31 immediately preceding, which report shall be in lieu of all other reports required by this title and shall be verified by such officers of the corporation, association or society, as the commissioner may require, and shall contain answers to the following questions:
(1) First, what number of certificates or policies were issued during the year or applicants admitted?
(2) Second, what was the amount of death indemnity affected thereby?
(3) Third, what number of death losses were incurred?
(4) Fourth, what number of death losses were paid and amount thereof?
(5) Fifth, what were the total number of indemnity claims paid and amount thereof?
(6) Sixth, what were the number of death and number of indemnity claims unpaid?
(7) Seventh, does the corporation, association, or society charge

annual dues or membership fee? If so, how much?
(8) Eighth, what was the total amount received and whether from assessment, annual dues, membership fees, or other sources, and the disposition thereof?
(9) Ninth, does corporation, association, or society use moneys received for payment of claims to pay expenses, in whole or in part? And, if so, state the amount used.
(10) Tenth, what is the amount of the emergency fund and how invested?
(11) Eleventh, if organized under the laws of this state, state such fact and the date of organization.
(12) Twelfth, what were the number of policies in force and death insurance in force at the beginning of the year, and such other information as may be required by the superintendent of insurance?
(b) Any corporation, association, or society refusing or neglecting to make such report or to make payment of any one of the fees required by this chapter shall, upon the order of the insurance commissioner, cease to do business in this state until such report and payment shall be made and until the costs of such action be paid.
(Formerly: Acts 1897, c.195, s.12.) As amended by P.L.252-1985, SEC.284.

IC 27-8-3-13
Authority to deposit securities; investment of reserve funds
Sec. 13. This chapter shall not be construed to limit the accumulation of a reserve or emergency fund by any corporation, association, or society subject to the provisions of this chapter. Any such corporation, association, or society may, in its discretion, through its officers or directors, deposit with the insurance commissioner such securities and for such amounts as may be approved by him, and, when so deposited, shall be retained by him for the purposes described in this chapter. All other investments of reserve funds shall be made in the same class of securities as are allowed by law for the investment of funds by insurance corporations.
(Formerly: Acts 1897, c.195, s.13.) As amended by P.L.252-1985, SEC.285.

IC 27-8-3-14
Specification of amount payable upon particular contingency; obligation for payment; suspension of right to issue new policies until payment made
Sec. 14. Every policy or certificate issued after March 9, 1897, by any corporation, association, or society doing business under this chapter and promising payment to be made upon a contingency of death or physical disability shall specify the sum of money which it promises to pay under such contingency, and the number of days after satisfactory proof of the happening thereof on which such payment shall be made. Upon the occurrence of such contingency,

unless the contract shall have been avoided by fraud, or by breach of its conditions, the corporation, association, or society shall be obligated to the beneficiary for such payment, at the time and to the amount specified in the policy or certificate. If such corporation, association, or society shall refuse or fail to make such payment for sixty (60) days after final judgment has been obtained against such claim, the insurance commissioner shall notify the corporation, association, or society not to issue any new policies or certificates until such indebtedness is fully paid; and no officer or agent of the corporation, association, or society shall make, sign, or issue any policy or certificate of insurance while such notice is in force.
(Formerly: Acts 1897, c.195, s.14.) As amended by P.L.252-1985, SEC.286.

IC 27-8-3-15
Transfer or reinsurance of risks; approval; notice of preference for transfer to different corporation
Sec. 15. No such corporation, association or society, organized under the laws of this state, shall transfer its risks to, or reinsure them in any other corporation, association or society unless the contract of transfer or reinsurance is first submitted to and approved by a two-thirds (2/3) vote of a meeting of the insured, called to consider the same, of which meeting, a written or printed notice shall be mailed to each member, certificate or policyholder, at least thirty (30) days before the day fixed for such meeting. If such transfer or reinsurance shall be approved, every member, certificate or policyholder of the corporation, association or society, who shall file with the secretary thereof, within ten (10) days after the meeting, a written notice of his preference to be transferred to some other corporation, association or society, than that named in the contract, shall be accorded all the rights and privileges, if any, in aid of such transfer as would have been accorded under the terms of such contract had he been transferred to the corporation, association or society named therein. No such corporation, association or society, organized under the laws of this state, shall transfer its risks or assets, or any part thereof, to, or reinsure its risks, or any part thereof, in any insurance corporation, association or society of any other state or country which is not at the time of such transfer or reinsurance authorized to do business in this state under the laws thereof.
(Formerly: Acts 1897, c.195, s.15.)

IC 27-8-3-16
Examination at request of corporation; certificate of results; expense
Sec. 16. The insurance commissioner shall, at the request of any corporation, association, or society doing business under the provisions of this chapter in this state on the assessment plan, make an examination of such corporation, association, or society, and shall furnish a certificate of the results of such examination, showing all

its assets and how invested, and such other particulars as may be deemed necessary to show the character and condition of said corporation, association, or society, and the necessary expense of said examination shall be paid by the corporation, association, or society requesting it.
(Formerly: Acts 1897, c.195, s.16.) As amended by P.L.252-1985, SEC.287.

IC 27-8-3-17
Visitation and inspection; insolvency or improper business practices; report; order to show cause for termination of business
Sec. 17. All corporations, associations, and societies to which this chapter is applicable, with their books, papers, and vouchers, shall be subject to visitation and inspection by the insurance commissioner or such person as he may designate, at the expense of said association. The commissioner may address any inquiries to such corporation, association, or society, in relation to its doings or condition, or any other matter connected with its transactions relative to the business contemplated by this chapter. All officers of such corporation, association, or society shall promptly reply in writing to all such inquiries, under the oath of its president, secretary, or other officers, if required. When the commissioner on investigation, shall be satisfied that any corporation, association, or society, organized under the laws of this state, doing business in this state of the character defined in this chapter, is insolvent because of matured death claims or other obligations due and unpaid, exceeding its assets and death assessments or periodical payments, called or in process of collection, or has exceeded its powers, failed to comply with any provision of law, or is conducting business fraudulently, he shall report the facts to the attorney general, who, if he shall be of the opinion that the facts require such action, may thereupon apply to any court having jurisdiction thereof, within the county in which the principal office of such corporation, association, or society in this state is located, for an order requiring the officers of such corporation, association, or society to show cause, at a reasonable time and place within such county, why such corporation, association, or society should not be restrained from continuing to transact business, with power to the court to adjourn the hearing thereon from time to time, not exceeding sixty (60) days in all.
(Formerly: Acts 1897, c.195, s.17.) As amended by P.L.252-1985, SEC.288.

IC 27-8-3-18
Attorney general; exclusive power to apply for accounting, injunction, or receivership
Sec. 18. No order, judgment, or decree providing for an accounting or enjoining, restraining, or interfering with the prosecution of the business of any domestic insurance corporation, association, or society subject to the provisions of this chapter, or appointing a temporary or permanent receiver thereof, shall be made

or granted otherwise than upon the application of the attorney general on his own motion, or after his approval of a request in writing thereof by the insurance commissioner, except in an action by a judgment creditor or in proceedings supplementary to execution.
(Formerly: Acts 1897, c.195, s.18.) As amended by P.L.252-1985, SEC.289.

IC 27-8-3-19
Foreign corporations; requirements for authority to do business; revocation of authority; retaliation clause
Sec. 19. Any corporation, association, or society organized under the authority of another state or government to issue, or which is engaged in the business of issuing, policies or certificates of life or accident or life and accident insurance, and for the payment of total and permanent disability claims to living members on the assessment plan, as a condition precedent to transacting business in this state, shall deposit with the insurance commissioner:
(1) a certified copy of its articles of incorporation or association;
(2) a certified copy of a vote or resolution of the board of directors of said company consenting that service of process in any suit against such company may be served upon an individual resident of Indiana, a corporate resident of Indiana, or an authorized Indiana insurer, appointed by the company as the company's agent for service of process, with like effect as if such company was chartered, organized, or incorporated in the state of Indiana, and agreeing that any process served upon such agent shall be of the same legal force and validity as if served upon said company, and agreeing that such service may be so made with such effect while any liability remains outstanding against such company in this state;
(3) a statement, under oath of its president and secretary, in the form by the commissioner required, of its business for the preceding year;
(4) a certificate, under oath of its president and secretary, that it is paying, and for the twelve (12) months then next preceding, has paid, the maximum amount named in its policies or certificates in full;
(5) a certificate from the proper authority in its home state that corporations, associations or societies of this state, engaged according to the provisions of this chapter in life or accident, or life and accident insurance, and for the payment of total and permanent disability claims to living members upon the assessment plan, are legally entitled to do business in such state;
(6) a copy of its policy or certificate, application, and bylaws, which must show that the insured's liability to contribute to the payments of benefits is not limited to the payment of a fixed periodical sum; and
(7) evidence satisfactory to the commissioner that the

corporation, association, or society accumulates a fund equal in amount to that required of similar corporations, associations, or societies of this state and that such accumulation is permitted by the law of the corporation, association, or society and is for the benefit of policy or certificate-holders only, and is invested in securities authorized under the law of its incorporation or association.
The insurance commissioner shall thereupon issue or renew the authority of such corporation, association, or society to do business in this state, and such authority shall be revoked whenever the commissioner, on investigation, is satisfied that such corporation, association, or society is not paying the maximum amount named in its policies or certificates in full. Upon such revocation, the commissioner shall cause notice thereof to be published in a newspaper of general circulation, published in the city of Indianapolis, Indiana, and no new business shall be thereafter done by its agents in this state. If any such corporation, association, or society is authorized by the law under which it is incorporated to issue contracts of insurance not contemplated in this chapter, it shall nevertheless be permitted to transact in this state the character of business authorized by this chapter upon complying in all other respects with the requirements thereof and filing with the commissioner an agreement duly executed by the proper officers that such corporation, association, or society will not enter into or issue within this state any contract of insurance, policy, or agreement not authorized by this chapter. Upon a breach of such agreement by any such corporation, association, or society, the commissioner shall forthwith revoke and cancel its authority to transact business in this state. When any other state or country shall impose any obligation upon any such corporation, association, or society of this state, the like obligation shall be imposed upon similar corporations, associations, or societies and their agents of such state or country doing business in this state. If the laws of such state where such corporation, association, or society is organized will not admit corporations, associations, or societies organized in this state, or doing business under this chapter, to do business in such state, then such corporations, associations, or societies shall not be admitted to do business in this state.
(Formerly: Acts 1897, c.195, s.19.) As amended by P.L.252-1985, SEC.290; P.L.268-1999, SEC.19.

IC 27-8-3-20
Foreign corporations; service of process
Sec. 20. All processes in any action or proceeding against any foreign corporation, association, or society doing business in this state under the provisions of this chapter may be served upon an individual resident of Indiana, a corporate resident of Indiana, or an authorized Indiana insurer, appointed by the corporation, association, or society as its agent for service of process, and any lawful process against it which is served on the agent shall be of the same legal

force and validity as if served on the corporation, association, or society, and this provision shall continue in force so long as any liability remains outstanding against the corporation, association, or society in this state, service upon such agent shall be deemed sufficient service upon the principal. When legal process against any such corporation, association, or society is served upon such agent, the agent shall immediately notify the corporation, association, or society of such service by registered letter, prepaid, directed to its secretary, or, in case of a corporation, association or society of a foreign country, to the resident manager, if any, in this country, and shall, within two (2) days after such service, forward in the same manner a copy of the process served on the agent to such secretary or manager, or to any person previously designated by the corporation, association, or society, in writing. The agent shall keep a record of all processes served upon the agent which record shall show the day and hour when such service was made.
(Formerly: Acts 1897, c.195, s.20.) As amended by P.L.252-1985, SEC.291; P.L.130-1994, SEC.42; P.L.116-1994, SEC.58; P.L.268-1999, SEC.20.

IC 27-8-3-21
Fraudulent representations; offenses
Sec. 21. A person who knowingly makes a false or fraudulent statement or representation in or with reference to any application for insurance, or for the purpose of obtaining any money or benefit in or to any corporation, association, or society transacting business under this chapter, commits a Class A misdemeanor.
(Formerly: Acts 1897, c.195, s.21.) As amended by Acts 1978, P.L.2, SEC.2726.

IC 27-8-3-22
Eligible beneficiaries; change of beneficiary
Sec. 22. Any member of such corporation, association or society may name as his payee or beneficiary any person or persons, natural or artificial, permitted by the by-laws of such corporations, associations or society, or, if the by-laws thereof permit, the insurance of such member may be made payable to his estate. Any member of such corporation, association or society, naming as his payee or beneficiary any such person or persons, may make such designation either revocable or irrevocable, and the option which he elects to exercise shall be set out in and be made a part of his application for a certificate or policy of insurance. When the right of revocation has been reserved, or in case of the death of any payee or beneficiary under either a revocable or an irrevocable designation, the insured, subject to any existing assignment of the policy, may designate a new payee or beneficiary, with or without reserving the right of revocation, by filing written notice thereof at the home office of the corporation, association or society, accompanied by the policy for suitable endorsement thereon. No person who shall have been designated as a payee or beneficiary by the insured shall have or

obtain any vested interest in the death benefits which may accrue in the event of the death of the insured until such death benefits shall have become due and payable upon the death of the insured.
(Formerly: Acts 1897, c.195, s.22; Acts 1923, c.185, s.1.)

IC 27-8-3-23
Exemption of benefits and premiums from judicial process
Sec. 23. (a) As used in this section, "premium" includes any deposit or contribution.
(b) The money or benefit provided or rendered by any corporation, association, or society authorized to do business under this chapter shall not be liable to attachment by garnishee or other process, and shall not be seized, taken, appropriated, or applied by any legal or equitable process, nor by any operation of law, to pay any debt or liability of a policy or certificate holder or any beneficiary named therein.
(c) A premium paid for an individual life insurance policy that names as a beneficiary, or is legally assigned to, a spouse, child, or relative who is dependent upon the policy owner is not exempt from the claims of the creditors of the policy owner if the premium is paid:
(1) not more than one (1) year before the date of the filing of a voluntary or involuntary bankruptcy petition by; or
(2) to defraud the creditors of;
the policy owner.
(d) The insurer issuing the policy is discharged from all liability by payment of the proceeds and avails of the policy (as defined in IC 27-1-12-14(b)) in accordance with the terms of the policy unless, before payment, the insurer has received at the insurer's home office, written notice by or on behalf of a creditor of the policy owner that specifies the amount claimed against the policy owner.
(Formerly: Acts 1897, c.195, s.23.) As amended by P.L.252-1985, SEC.292; P.L.253-1995, SEC.4.

IC 27-8-3-24
Violations; revocation of power to do business
Sec. 24. An officer or agent of any corporation, association, or society subject to this chapter who fails to comply with this chapter, knowingly makes in any report or statement any false or fraudulent statement, or refuses to permit the insurance commissioner or any examiner duly authorized by him for the purpose to make examination of its condition and business, books, papers, and vouchers commits a Class C infraction. A person who fails to comply with or violates this chapter commits a Class C infraction. If an examination of the condition and business of any such corporation, association, or society transacting business in this state is prevented by an offense under this section, the insurance commissioner shall revoke the certificate of authority issued to such corporation, association, or society, and it is unlawful for it to do business in this state until it has submitted to an examination, and the insurance commissioner has issued to it a new certificate of authority

authorizing it to continue business in this state.
(Formerly: Acts 1897, c.195, s.24.) As amended by Acts 1978, P.L.2, SEC.2727.

IC 27-8-3-25
Fees
Sec. 25. The fees to be paid by each such corporation, association, or society to the insurance commissioner for the authority to such corporation, association, or society, and its insurance producers under the license granted by him to each corporation, association, or society, to transact business in the state of Indiana shall be as follows:
For filing copy of charter or articles of incorporation, twenty-five dollars ($25).
For filing each annual statement, twenty dollars ($20).
For issuing certificate of authority or license to company, corporation, association or society, one dollar ($1).
For issuing license to each insurance producer, one dollar ($1).
For affixing seal and certifying to any paper, one dollar ($1).
For renewal of license, each such corporation, association, or society shall file with the commissioner its annual statement, for which it shall pay the sum of twenty dollars ($20).
For the privilege of transacting business in this state, a foreign or alien company, association, or society, admitted and licensed under this chapter, shall pay an annual tax upon premiums or assessments derived from business written within this state, such tax to be as defined and determined under IC 27-1-18-2, which is declared to be applicable in its terms and provisions to such a company, association, or society; provided also, that when any other state or country shall impose any obligations in excess of those imposed by this chapter upon any such corporation, association, or society of this state, a like obligation shall be imposed on similar corporations and their agents of such state or country doing business in this state; and provided also, that such corporation, association, or society, in transacting business in this state, shall be subject only to the provisions of this chapter.
(Formerly: Acts 1897, c.195, s.25; Acts 1955, c.55, s.1.) As amended by P.L.252-1985, SEC.293; P.L.178-2003, SEC.59.

IC 27-8-3-26
Exempt organizations
Sec. 26. Nothing contained in sections one through twenty-five of this chapter shall be construed to apply to secret or fraternal societies, lodges or councils that are now organized, or that may hereafter be organized, which conduct their business and secure members on the lodge system, exclusively, having ritualistic work and ceremonies in their societies, lodges or councils, and which are under the supervision of a grand or supreme body, nor to any association organized solely for benevolent purposes and not for profit; nor to any association of religious or secret societies, nor to

any class of mechanics, express, telegraph or railroad employees or veterans described in IC 10-17-5-2 or IC 10-17-5-1 or any existing societies now doing business and formed for the mutual benefit of the members thereof and their families exclusively.
(Formerly: Acts 1897, c.195, s.26.) As amended by Acts 1980, P.L.38, SEC.18; P.L.2-2003, SEC.70.

IC 27-8-3-27
Legal reserves; compulsory deposits; filing of forms; exceptions
Sec. 27. (a) Notwithstanding any of the provisions of sections 1 through 26 of this chapter, every corporation or association organized and operating under the provisions of this chapter shall on or before July 1, 1970, comply with the provisions of IC 27-1 relative to the maintenance of legal reserves required on all life insurance and health and accident insurance policies issued in this state, and relative to compulsory deposit of assets by life insurance companies, and relative to filing of forms, with particular reference to but not limited to IC 27-1-12-9 through IC 27-1-12-13, IC 27-1-13-8, and IC 27-1-20-1 through IC 27-1-20-11.
(b) Provided, that this section shall not apply to any corporation or association that has prior to July 1, 1970, reorganized and accepted the provisions of IC 27-1, as provided in IC 27-1-11. Nor shall this section apply to any insurance policies issued or sold prior to July 1, 1970, or prior to any such reorganization under IC 27-1, whichever occurs earlier.
(c) Provided, further, that with respect to insurance policies issued by any corporation or association on a pure assessment basis, no premiums having been collected in advance, which corporation or association is incorporated and operating under this chapter as of August 18, 1969, and which has had in force between August 18, 1964, and August 18, 1969, insurance policies covering not less than fifteen thousand (15,000) members, such company or association shall maintain, beginning January 1, 1971, a legal reserve on its life assessment business on the basis of monthly renewable term insurance, and said monthly unearned premium reserve shall be calculated at one dollar and thirty cents ($1.30) per member.
(d) Such legal reserve shall be deposited with the insurance department under compulsory deposit provisions referred to in subsection (a).
(Formerly: Acts 1897, c.195, s.26a; Acts 1969, c.236, s.1.) As amended by P.L.252-1985, SEC.294.



CHAPTER 4. CREDIT LIFE AND CREDIT ACCIDENT AND HEALTH INSURANCE

IC 27-8-4-1
Purpose
Sec. 1. The purpose of this chapter is to promote the public welfare through the establishment of unified and consistent rules relating to the implementation and administration of the laws of this state pertaining to credit life insurance and credit accident and health insurance, as such insurances are defined and limited in this chapter.
(Formerly: Acts 1961, c.47, s.1.) As amended by P.L.252-1985, SEC.295.

IC 27-8-4-2
Citation; scope; definitions
Sec. 2. (a) Citation and Scope:
(1) This chapter may be cited as the Model Act for the Regulation of Credit Life Insurance and Credit Accident and Health Insurance.
(2) All life insurance and all accident and health insurance of the nature in this chapter defined in connection with loans or other credit transactions shall be subject to the provisions of this chapter, except such insurance issued in relation to an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor.
(b) Definitions. For the purpose of this chapter:
(1) "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.
(2) "Credit accident and health insurance" means insurance on a debtor to provide funds for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.
(3) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights, or privileges, for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of any such lender, vendor, or lessor, and any affiliate, associate, or subsidiary of any of them or any director, officer, or employee of any of them or any other person in any way associated with any of them.
(4) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction. The

term includes the following:
(A) A joint debtor.
(B) A co-maker.
(C) An endorser.
(D) A guarantor.
(5) "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.
(6) "Commissioner" means insurance commissioner of Indiana.
(7) The term "accident and health insurance" has the same meaning as "accident and sickness insurance" sometimes used in other statutes relating to insurance against accident and sickness.
(Formerly: Acts 1961, c.47, s.2.) As amended by P.L.252-1985, SEC.296; P.L.153-1986, SEC.4; P.L.132-1994, SEC.2.

IC 27-8-4-3
Forms of insurance
Sec. 3. Credit life insurance and credit accident and health insurance shall be issued only in the following forms:
A. Individual policies of life insurance issued to debtors on the term plan;
B. Individual policies of accident and health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;
C. Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;
D. Group policies of accident and health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.
(Formerly: Acts 1961, c.47, s.3.)

IC 27-8-4-4
Limitations on amount of insurance
Sec. 4. A. Credit Life Insurance. The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness and, when an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater. Notwithstanding the provisions of this paragraph, insurance on agriculture credit transaction commitments, not exceeding one (1) year in duration, may be written up to the amount of the loan commitment on a non-decreasing or level term plan.
B. Credit Accident and Health Insurance. The aggregate amount of periodic benefits payable by credit accident and health insurance in the event of disability, as defined in the policy, shall not, in the case of an indebtedness payable in installments, exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness or

in the case of an indebtedness payable in one sum, the unpaid amount of such indebtedness; and the amount of each periodic benefit payment shall not exceed the original indebtedness divided by the number of periodic installments.
(Formerly: Acts 1961, c.47, s.4.)

IC 27-8-4-5
Term of insurance
Sec. 5. The term of any credit life insurance or credit accident and health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. This rule shall apply when no evidence of insurability is required and, as well, when such evidence is required and is furnished within the period of thirty (30) days after the date when the debtor becomes obligated to the creditor; but should such evidence of insurability be furnished after such thirty (30) day period, the term of the insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of such insurance shall not extend more than fifteen (15) days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in section 8 of this chapter.
(Formerly: Acts 1961, c.47, s.5.) As amended by P.L.252-1985, SEC.297.

IC 27-8-4-6
Policy or certificate; delivery; rejection of risk; to another insurer; credit for lower premium
Sec. 6. (a) All credit life insurance and credit accident and health insurance shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy of group certificate of insurance shall be delivered to the debtor.
(b) Each individual policy or group certificate of credit life insurance or credit accident and health insurance shall, in addition to other requirements of law, set forth:
(1) the name and home office address of the insurer;
(2) the name or names of the debtor or in the case of a certificate under a group policy, the identity by name or otherwise of the debtor;
(3) the premium or amount of payment, if any, by the debtor

separately for credit life insurance and credit accident and health insurance;
(4) a description of the coverage including the amount and term thereof;
(5) any exceptions, limitations, and restrictions; and
(6) that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate.
(c) Said individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as provided in this chapter.
(d) If said individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor and setting forth:
(1) the name and home office address of the insurer;
(2) the name or names of the debtor;
(3) the premium or amount of payment by the debtor, if any, separately for credit life insurance and credit accident and health insurance; and
(4) the amount, term, and a brief description of the coverage provided;
shall be delivered to the debtor at the time such indebtedness is incurred. The copy of the application for, or notice of proposed insurance, shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale, or other credit statement of account, instrument, or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within thirty (30) days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. Said application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in section 5 of this chapter.
(e) If the named insurer does not accept the risk, then and in such event the debtor shall receive a policy or certificate of insurance, if one can be obtained from another insurer, setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and if the amount of premium is less than that set forth in the notice of proposed insurance an appropriate refund shall be made.
(Formerly: Acts 1961, c.47, s.6.) As amended by P.L.252-1985, SEC.298; P.L.255-1995, SEC.8.

IC 27-8-4-7
Filing of documents; disapproval of form of policy; effect; withdrawal of approval; review Sec. 7. (a) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the commissioner.
(b) The commissioner shall, within thirty (30) days after the filing of any such policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders, disapprove any such form if the benefits provided therein are not reasonable in relation to the premium charge, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of this title or of a rule promulgated under this title.
(c) If the commissioner notifies the insurer that the form is disapproved, it shall be unlawful thereafter for such insurer to issue or use such form. In such notice, the commissioner shall specify the reason for his disapproval and state that a hearing will be granted within twenty (20) days after request in writing by the insurer. No such policy, certificate of insurance, notice of proposed insurance, nor any application, endorsement, or rider, shall be issued or used until the expiration of thirty (30) days after it has been so filed, unless the commissioner shall give his prior written approval thereto.
(d) The commissioner may, at any time after a hearing held not less than twenty (20) days after written notice to the insurer, withdraw his approval of any such form on any ground set forth in subsection (b). The written notice of such hearing shall state the reason for the proposed withdrawal.
(e) It shall be unlawful for the insurer to issue such forms or use them after the effective date of such withdrawal.
(f) If a group policy of credit life insurance or credit accident and health insurance:
(1) has been delivered by an insurer in this state before July 6, 1961; or
(2) has been or is delivered by an insurer in another state before or after July 6, 1961;
such insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in sections 6(b) and 6(d) of this chapter, and such forms shall be approved by the commissioner if they conform with the requirements specified in sections 6(b) and 6(d) and if the schedules of premium rates applicable to the insurance evidenced by such certificate or notice are not in excess of the insurer's schedules of premium rates on file with the commissioner; provided, however, that the premium rate in effect on group policies existing on July 6, 1961, may be continued until the first policy anniversary date following the date this section becomes operative as provided in section 12 of this chapter.
(g) Any order or final determination of the commissioner under the provisions of this section shall be subject to judicial review. (Formerly: Acts 1961, c.47, s.7.) As amended by P.L.252-1985, SEC.299.

IC 27-8-4-8
Revision of rate schedules; credit or refund of premiums
Sec. 8. A. Any insurer may revise its schedules of premium rates from time to time, and shall file such revised schedules with the commissioner. No insurer shall issue any credit life insurance policy or credit accident and health insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the commissioner.
B. Each individual policy, or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; Provided, however, That the commissioner shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing such refund shall be filed with and approved by the commissioner.
C. If a creditor requires a debtor to make any payment for credit life insurance or credit accident and health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.
D. The amount charged to a debtor for any credit life or credit health and accident insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.
(Formerly: Acts 1961, c.47, s.8.)

IC 27-8-4-9
Persons authorized to issue or deliver policies
Sec. 9. All policies of credit life insurance and credit accident and health insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business therein, and shall be issued only through holders of licenses issued by the commissioner.
(Formerly: Acts 1961, c.47, s.9.)

IC 27-8-4-9.5
Debtor's right to cancel policy; required provisions in application form; time limit
Sec. 9.5. (a) An individual or group policy of credit life insurance or credit accident and health insurance may not be delivered or issued for delivery in Indiana unless the application or authorized form:
(1) provides the debtor with a right to cancel the policy not more than fourteen (14) days after the policy is issued; and
(2) informs the debtor of the right to cancel in plain and

conspicuous language.
(b) The language informing the debtor of the right to cancel under subsection (a)(2) must explain the way in which the debtor may cancel the policy and, if applicable, the address to which the debtor may mail the notice of cancellation.
(c) After the debtor cancels a policy under a provision required by subsection (a), the insurer or creditor shall return to the debtor the premium paid by the debtor.
As added by P.L.226-1993, SEC.1.

IC 27-8-4-10
Report, adjustment, and settlement of claims
Sec. 10. A. All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.
B. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to one specified.
C. No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; Provided, That a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.
(Formerly: Acts 1961, c.47, s.10.)

IC 27-8-4-11
Debtor's choice of insurer; use of existing policies
Sec. 11. When life insurance or accident and health insurance is required as additional security for any indebtedness, the debtor shall have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state. As used in this section, "life insurance" and "accident and health insurance" includes any form and any amount of life insurance or accident and health insurance that affords security to the creditor for the indebtedness involved.
(Formerly: Acts 1961, c.47, s.11.)

IC 27-8-4-12
Rules; order for compliance
Sec. 12. The commissioner may, after notice and hearing, issue such rules as he deems appropriate for the supervision of this chapter. Whenever the commissioner finds that there has been a violation of this chapter or any rules issued pursuant to this chapter

and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the commissioner, he shall set forth the details of his findings together with an order for compliance by a specified date. Such order shall be binding on the insurer and other person authorized or licensed by the commissioner on the date specified unless sooner withdrawn by the commissioner or a stay thereof has been ordered by a court of competent jurisdiction. The provisions of sections 5, 6, 7, and 8 of this chapter shall not be operative until October 4, 1961, and the commissioner in his discretion may extend until not later than January 2, 1962, the initial period within which the provisions of sections 5, 6, 7, and 8 shall not be operative.
(Formerly: Acts 1961, c.47, s.12.) As amended by P.L.252-1985, SEC.300.

IC 27-8-4-13
Judicial review
Sec. 13. Any party to the proceeding affected by an order of the commissioner shall be entitled to judicial review under IC 4-21.5-5.
(Formerly: Acts 1961, c.47, s.13.) As amended by P.L.252-1985, SEC.301; P.L.7-1987, SEC.153.

IC 27-8-4-14
Violations; civil penalty; revocation or suspension of license or certificate of authority
Sec. 14. In addition to any other penalty provided by law, any person, firm, or corporation which violates an order of the commissioner after it has become final, and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the state of Indiana a sum not to exceed two hundred fifty dollars ($250), which may be recovered in a civil action, except that if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed one thousand dollars ($1000). The commissioner, in his discretion, may revoke or suspend the license or certificate of authority of the person, firm, or corporation guilty of such violation. Such order for suspension or revocation shall be upon notice and hearing, and shall be subject to judicial review as provided in section 13 of this chapter.
(Formerly: Acts 1961, c.47, s.14.) As amended by P.L.252-1985, SEC.302.



CHAPTER 5. ACCIDENT AND SICKNESS INSURANCE.POLICY PROVISIONS

sickness insurance that is issued, delivered, amended, or renewed after June 30, 2006.
(13) The amendments made to section 3 of this chapter by P.L.98-2007 apply to a policy of accident and sickness insurance that is issued, delivered, amended, or renewed after December 31, 2007.
(14) The amendments made to section 2 of this chapter by P.L.218-2007 apply to a policy of accident and sickness insurance that is issued, delivered, amended, or renewed after June 30, 2007.
(15) The addition of section 28 of this chapter by P.L.218-2007 applies to a policy of accident and sickness insurance that is issued, delivered, amended, or renewed after June 30, 2007.
As added by P.L.220-2011, SEC.435.

IC 27-8-5-1
Policy of accident and sickness insurance; filing; review; conformity with federal act
Sec. 1. (a) The term "policy of accident and sickness insurance", as used in this chapter, includes any policy or contract covering one (1) or more of the kinds of insurance described in Class 1(b) or 2(a) of IC 27-1-5-1. Such policies may be on the individual basis under this section and sections 2 through 9 of this chapter, on the group basis under this section and sections 16 through 19 of this chapter, on the franchise basis under this section and section 11 of this chapter, or on a blanket basis under section 15 of this chapter and (except as otherwise expressly provided in this chapter) shall be exclusively governed by this chapter.
(b) No policy of accident and sickness insurance may be issued or delivered to any person in this state, nor may any application, rider, or endorsement be used in connection with an accident and sickness insurance policy, until a copy of the form of the policy and of the classification of risks and the premium rates, or, in the case of assessment companies, the estimated cost pertaining thereto, have been filed with and reviewed by the commissioner under section 1.5 of this chapter. This section is applicable also to assessment companies and fraternal benefit associations or societies.
(c) This chapter shall be applied in conformity with the requirements of the federal Patient Protection and Affordable Care Act (P.L. 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (P.L. 111-152), as in effect on September 23, 2010.
(Formerly: Acts 1953, c.15, s.169.1; Acts 1975, P.L.281, SEC.1.) As amended by P.L.257-1985, SEC.1; P.L.7-1987, SEC.154; P.L.173-2007, SEC.21; P.L.160-2011, SEC.17.

IC 27-8-5-1.5
Filing, review, approval, and disapproval process
Sec. 1.5. (a) This section applies to a policy of accident and sickness insurance issued on an individual, a group, a franchise, or

a blanket basis, including a policy issued by an assessment company or a fraternal benefit society.
(b) As used in this section, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
(c) As used in this section, "grossly inadequate filing" means a policy form filing:
(1) that fails to provide key information, including state specific information, regarding a product, policy, or rate; or
(2) that demonstrates an insufficient understanding of applicable legal requirements.
(d) As used in this section, "policy form" means a policy, a contract, a certificate, a rider, an endorsement, an evidence of coverage, or any amendment that is required by law to be filed with the commissioner for approval before use in Indiana.
(e) As used in this section, "type of insurance" refers to a type of coverage listed on the National Association of Insurance Commissioners Uniform Life, Accident and Health, Annuity and Credit Product Coding Matrix, or a successor document, under the heading "Continuing Care Retirement Communities", "Health", "Long Term Care", or "Medicare Supplement".
(f) Each person having a role in the filing process described in subsection (i) shall act in good faith and with due diligence in the performance of the person's duties.
(g) A policy form may not be issued or delivered in Indiana unless the policy form has been filed with and approved by the commissioner.
(h) The commissioner shall do the following:
(1) Create a document containing a list of all product filing requirements for each type of insurance, with appropriate citations to the law, administrative rule, or bulletin that specifies the requirement, including the citation for the type of insurance to which the requirement applies.
(2) Make the document described in subdivision (1) available on the department of insurance Internet site.
(3) Update the document described in subdivision (1) at least annually and not more than thirty (30) days following any change in a filing requirement.
(i) The filing process is as follows:
(1) A filer shall submit a policy form filing that:
(A) includes a copy of the document described in subsection (h);
(B) indicates the location within the policy form or supplement that relates to each requirement contained in the document described in subsection (h); and
(C) certifies that the policy form meets all requirements of state law.
(2) The commissioner shall review a policy form filing and, not more than thirty (30) days after the commissioner receives the filing under subdivision (1):
(A) approve the filing; or (B) provide written notice of a determination:
(i) that deficiencies exist in the filing; or
(ii) that the commissioner disapproves the filing.
A written notice provided by the commissioner under clause (B) must be based only on the requirements set forth in the document described in subsection (h) and must cite the specific requirements not met by the filing. A written notice provided by the commissioner under clause (B)(i) must state the reasons for the commissioner's determination in sufficient detail to enable the filer to bring the policy form into compliance with the requirements not met by the filing.
(3) A filer may resubmit a policy form that:
(A) was determined deficient under subdivision (2) and has been amended to correct the deficiencies; or
(B) was disapproved under subdivision (2) and has been revised.
A policy form resubmitted under this subdivision must meet the requirements set forth as described in subdivision (1) and must be resubmitted not more than thirty (30) days after the filer receives the commissioner's written notice of deficiency or disapproval. If a policy form is not resubmitted within thirty (30) days after receipt of the written notice, the commissioner's determination regarding the policy form is final.
(4) The commissioner shall review a policy form filing resubmitted under subdivision (3) and, not more than thirty (30) days after the commissioner receives the resubmission:
(A) approve the resubmitted policy form; or
(B) provide written notice that the commissioner disapproves the resubmitted policy form.
A written notice of disapproval provided by the commissioner under clause (B) must be based only on the requirements set forth in the document described in subsection (h), must cite the specific requirements not met by the filing, and must state the reasons for the commissioner's determination in detail. The commissioner's approval or disapproval of a resubmitted policy form under this subdivision is final, except that the commissioner may allow the filer to resubmit a further revised policy form if the filer, in the filer's resubmission under subdivision (3), introduced new provisions or materially modified a substantive provision of the policy form. If the commissioner allows a filer to resubmit a further revised policy form under this subdivision, the filer must resubmit the further revised policy form not more than thirty (30) days after the filer receives notice under clause (B), and the commissioner shall issue a final determination on the further revised policy form not more than thirty (30) days after the commissioner receives the further revised policy form.
(5) If the commissioner disapproves a policy form filing under this subsection, the commissioner shall notify the filer, in writing, of the filer's right to a hearing as described in

subsection (m). A disapproved policy form filing may not be used for a policy of accident and sickness insurance unless the disapproval is overturned in a hearing conducted under this subsection.
(6) If the commissioner does not take any action on a policy form that is filed or resubmitted under this subsection in accordance with any applicable period specified in subdivision (2), (3), or (4), the policy form filing is considered to be approved.
(j) Except as provided in this subsection, the commissioner may not disapprove a policy form resubmitted under subsection (i)(3) or (i)(4) for a reason other than a reason specified in the original notice of determination under subsection (i)(2)(B). The commissioner may disapprove a resubmitted policy form for a reason other than a reason specified in the original notice of determination under subsection (i)(2) if:
(1) the filer has introduced a new provision in the resubmission;
(2) the filer has materially modified a substantive provision of the policy form in the resubmission;
(3) there has been a change in requirements applying to the policy form; or
(4) there has been reviewer error and the written disapproval fails to state a specific requirement with which the policy form does not comply.
(k) The commissioner may return a grossly inadequate filing to the filer without triggering a deadline set forth in this section.
(l) The commissioner may disapprove a policy form if:
(1) the benefits provided under the policy form are not reasonable in relation to the premium charged; or
(2) the policy form contains provisions that are unjust, unfair, inequitable, misleading, or deceptive, or that encourage misrepresentation of the policy.
(m) Upon disapproval of a filing under this section, the commissioner shall provide written notice to the filer or insurer of the right to a hearing within twenty (20) days of a request for a hearing.
(n) Unless a policy form approved under this chapter contains a material error or omission, the commissioner may not:
(1) retroactively disapprove the policy form; or
(2) examine the filer of the policy form during a routine or targeted market conduct examination for compliance with a policy form filing requirement that was not in existence at the time the policy form was filed.
As added by P.L.173-2007, SEC.22. Amended by P.L.111-2008, SEC.3.

IC 27-8-5-2
Requirements for issuance and delivery of policy
Sec. 2. (a) No individual policy of accident and sickness insurance shall be delivered or issued for delivery to any person in this state

unless it complies with each of the following:
(1) The entire money and other considerations for the policy are expressed in the policy.
(2) The time at which the insurance takes effect and terminates is expressed in the policy.
(3) The policy purports to insure only one (1) person, except that a policy must insure, originally or by subsequent amendment, upon the application of any member of a family who shall be deemed the policyholder and who is at least eighteen (18) years of age, any two (2) or more eligible members of that family, including husband, wife, dependent children, or any children who are less than twenty-six (26) years of age, and any other person dependent upon the policyholder.
(4) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in lightface type of a style in general use, the size of which shall be uniform and not less than ten point with a lower-case unspaced alphabet length not less than one hundred and twenty point (the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description if any, and captions and subcaptions).
(5) The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in section 3 of this chapter, are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "EXCEPTIONS", or "EXCEPTIONS AND REDUCTIONS", provided that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies.
(6) Each such form of the policy, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page of the policy.
(7) The policy contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of or reference to a statement of rates or classification of risks, or short-rate table filed with the commissioner.
(8) If an individual accident and sickness insurance policy or hospital service plan contract or medical service plan contract provides that hospital or medical expense coverage of a dependent child terminates upon attainment of the limiting age for dependent children specified in such policy or contract, the policy or contract must also provide that attainment of such limiting age does not operate to terminate the hospital and medical coverage of such child while the child is and continues to be both: (A) incapable of self-sustaining employment by reason of mental retardation or mental or physical disability; and
(B) chiefly dependent upon the policyholder for support and maintenance.
Proof of such incapacity and dependency must be furnished to the insurer by the policyholder within thirty-one (31) days of the child's attainment of the limiting age. The insurer may require at reasonable intervals during the two (2) years following the child's attainment of the limiting age subsequent proof of the child's disability and dependency. After such two (2) year period, the insurer may require subsequent proof not more than once each year. The foregoing provision shall not require an insurer to insure a dependent who is a child who has mental retardation or a mental or physical disability where such dependent does not satisfy the conditions of the policy provisions as may be stated in the policy or contract required for coverage thereunder to take effect. In any such case the terms of the policy or contract shall apply with regard to the coverage or exclusion from coverage of such dependent. This subsection applies only to policies or contracts delivered or issued for delivery in this state more than one hundred twenty (120) days after August 18, 1969.
(b) If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the commissioner that any such policy is not subject to approval or disapproval by such official, the commissioner may by ruling require that such policy meet the standards set forth in subsection (a) and in section 3 of this chapter.
(c) An insurer may issue a policy described in this section in electronic or paper form. However, the insurer shall:
(1) inform the insured that the insured may request the policy in paper form; and
(2) issue the policy in paper form upon the request of the insured.
(Formerly: Acts 1953, c.15, s.169.2; Acts 1969, c.266, s.1; Acts 1973, P.L.275, SEC.3.) As amended by Acts 1977, P.L.2, SEC.79; P.L.23-1993, SEC.153; P.L.207-1999, SEC.3 and P.L.233-1999, SEC.9; P.L.125-2005, SEC.2; P.L.99-2007, SEC.192; P.L.218-2007, SEC.45; P.L.160-2011, SEC.18.

IC 27-8-5-2.5
Coverage under individual, and certain association group, policies of accident and sickness insurance; waivers
Sec. 2.5. (a) As used in this section, the term "policy of accident and sickness insurance" does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Automobile medical payment insurance. (4) A specified disease policy.
(5) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(6) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(7) Worker's compensation or similar insurance.
(8) A student health plan.
(9) A supplemental plan that always pays in addition to other coverage.
(10) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
(b) The benefits provided by:
(1) an individual policy of accident and sickness insurance; or
(2) a certificate of coverage that is issued under a nonemployer based association group policy of accident and sickness insurance to an individual who is a resident of Indiana;
may not be excluded, limited, or denied for more than twelve (12) months after the effective date of the coverage because of a preexisting condition of the individual.
(c) An individual policy of accident and sickness insurance or a certificate of coverage described in subsection (b) may not define a preexisting condition, a rider, or an endorsement more restrictively than as:
(1) a condition that would have caused an ordinarily prudent person to seek medical advice, diagnosis, care, or treatment during the twelve (12) months immediately preceding the effective date of the plan;
(2) a condition for which medical advice, diagnosis, care, or treatment was recommended or received during the twelve (12) months immediately preceding the effective date of the plan; or
(3) a pregnancy existing on the effective date of the plan.
(d) An insurer shall reduce the period allowed for a preexisting condition exclusion described in subsection (b) by the amount of time the individual has continuously served under a preexisting condition clause for a policy of accident and sickness insurance issued under IC 27-8-15 if the individual applies for a policy under this chapter not more than thirty (30) days after coverage under a policy of accident and sickness insurance issued under IC 27-8-15 expires.
As added by P.L.93-1995, SEC.6. Amended by P.L.190-1996, SEC.1; P.L.211-2003, SEC.2; P.L.127-2006, SEC.1; P.L.173-2007, SEC.23; P.L.3-2008, SEC.212.
IC 27-8-5-2.6
Repealed
(Repealed by P.L.1-2001, SEC.51.)

IC 27-8-5-2.7
Individual policy of accident and sickness insurance; waiver of coverage
Sec. 2.7. (a) Notwithstanding section 2.5 of this chapter and any other law, and except as provided in subsection (b), an individual policy of accident and sickness insurance that is issued after June 30, 2005, may contain a waiver of coverage for a specified condition and any complications that arise from the specified condition if:
(1) the waiver period does not exceed ten (10) years; and
(2) all the following conditions are met:
(A) The insurer provides to the applicant before issuance of the policy written notice explaining the waiver of coverage for the specified condition and complications arising from the specified condition.
(B) The:
(i) offer of coverage; and
(ii) policy;
include the waiver in a separate section stating in bold print that the applicant is receiving coverage with an exception for the waived condition.
(C) The:
(i) offer of coverage; and
(ii) policy;
do not include more than two (2) waivers per individual.
(D) The waiver period is concurrent with and not in addition to any applicable preexisting condition limitation or exclusionary period.
(E) The insurer agrees to:
(i) review the underwriting basis for the waiver upon request one (1) time per year; and
(ii) remove the waiver if the insurer determines that evidence of insurability is satisfactory.
(F) The insurer discloses to the applicant that the applicant may decline the offer of coverage and apply for a policy issued by the Indiana comprehensive health insurance association under IC 27-8-10.
(G) An insurance benefit card issued by the insurer to the applicant includes a telephone number for verification of coverage waived.
The insurer shall require an applicant to initial the written notice provided under subdivision (2)(A) and the waiver included in the offer of coverage and in the policy under subdivision (2)(B) to acknowledge acceptance of the waiver of coverage. An offer of coverage under a policy that includes a waiver under this subsection does not preclude eligibility for an Indiana comprehensive health insurance association policy under IC 27-8-10-5.1. (b) An individual policy of accident and sickness insurance may not include a waiver of coverage for a:
(1) mental health condition; or
(2) developmental disability.
(c) An insurer may not, on the basis of a waiver contained in a policy as provided in subsection (a), deny coverage for any condition or complication that is not specified as required in the:
(1) written notice under subsection (a)(2)(A); and
(2) offer of coverage and policy under subsection (a)(2)(B).
(d) An insurer that removes a waiver under subsection (a)(2)(E) shall not consider the condition or any complication to which the waiver previously applied in making policy renewal and underwriting determinations.
(e) Upon the expiration of the waiver period allowed under this section, the insurer shall:
(1) remove the waiver;
(2) not consider the condition or any complication to which the waiver previously applied in making policy underwriting determinations; and
(3) renew the policy in accordance with 45 CFR 148.122.
As added by P.L.211-2005, SEC.1.

IC 27-8-5-3
Required provisions; statutory option provisions; inapplicable or inconsistent provisions; order of provisions; third party ownership; requirements of other jurisdictions; filing procedure
Sec. 3. (a) Except as provided in subsection (c), each policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this subsection in the words in which the same appear in this section. However, the insurer may, at its option, substitute for one (1) or more of the provisions corresponding provisions of different wording approved by the commissioner that are in each instance no less favorable in any respect to the insured or the beneficiary. The provisions shall be preceded individually by the caption appearing in this subsection or, at the option of the insurer, by appropriate individual or group captions or subcaptions as the commissioner may approve.
(1) A provision as follows: ENTIRE CONTRACT; CHANGES: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No insurance producer has authority to change this policy or to waive any of its provisions.
(2) A provision as follows: TIME LIMIT ON CERTAIN DEFENSES: (A) After two (2) years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two

(2) year period.
The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy of denial of a claim during such initial two (2) year period, nor to limit the application of subsection (b), (1), (2), (3), (4), and (5) in the event of misstatement with respect to age or occupation or other insurance.
A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium:
(1) until at least age fifty (50); or
(2) in the case of a policy issued after forty-four (44) years of age, for at least five (5) years from its date of issue;
may contain in lieu of the foregoing the following provision (from which the clause in parentheses may be omitted at the insurer's option) under the caption "INCONTESTABLE": After this policy has been in force for a period of two (2) years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.
(B) No claim for loss incurred or disability (as defined in the policy) commencing after two (2) years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition, not excluded from coverage by name or specific description effective on the date of loss, had existed prior to the effective date of coverage of this policy.
(3) A provision as follows: GRACE PERIOD: A grace period of (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.
A policy in which the insurer reserves the right to refuse renewal shall have, at the beginning of the above provision: "Unless not less than thirty (30) days prior to the premium due date the insurer has delivered to the insured or has mailed to the insured's last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted.".
Each policy in which the insurer reserves the right to refuse renewal on an individual basis shall provide, in substance, in a provision of the policy, in an endorsement on the policy, or in a rider attached to the policy, that subject to the right to terminate the policy upon non-payment of premium when due, such right to refuse renewal shall not be exercised before the renewal date occurring on, or after and nearest, each anniversary, or in the case of lapse and reinstatement at the renewal date occurring on, or after and nearest, each anniversary of the last reinstatement, and that any refusal or renewal shall be without prejudice to any claim originating while the policy is in force. The preceding sentence shall not apply to accident insurance only policies.
(4) A provision as follows: REINSTATEMENT: If any renewal

premium is not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy. Provided, that if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten (10) days after such date. In all other respects the insured and insurer shall have the same rights as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty (60) days prior to the date of reinstatement.
The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums:
(1) until at least fifty (50) years of age; or
(2) in the case of a policy issued after forty-four (44) years of age, for at least five (5) years from its date of issue.
(5) A provision as follows: NOTICE OF CLAIM: Written notice of claim must be given to the insurer within twenty (20) days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at _______ (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.
In a policy providing a loss-of-time benefit which may be payable for at least two (2) years, an insurer may insert the following between the first and second sentences of the above provision:
Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two (2) years, the insured shall, at least once in every six (6) months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six (6) months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insurer's right to any indemnity which would otherwise have accrued during the period of six (6)

months preceding the date on which such notice is actually given.
(6) A provision as follows: CLAIM FORMS: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen (15) days after the giving of such notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character, and the extent of the loss for which claim is made.
(7) A provision as follows: PROOFS OF LOSS: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety (90) days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety (90) days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one (1) year from the time proof is otherwise required.
(8) A provision as follows: TIME OF PAYMENT OF CLAIMS: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid:
(1) immediately upon receipt of due written proof of such loss; or
(2) in accordance with IC 27-8-5.7;
whichever is more favorable to the policyholder. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid _______ (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof. This provision must reflect compliance with IC 27-8-5.7.
(9) A provision as follows: PAYMENT OF CLAIMS: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.
The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:
If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $ _______ (insert an

amount which shall not exceed $1,000), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment.
Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.
For the purposes of this section a "minor" is a person under the age of eighteen (18) years. A person eighteen (18) years of age or over is competent, insofar as the person's age is concerned, to sign a valid release.
(10) A provision as follows: PHYSICAL EXAMINATIONS AND AUTOPSY: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.
(11) A provision as follows: LEGAL ACTIONS: No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty (60) days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three (3) years after the time written proof of loss is required to be furnished.
(12) A provision as follows: CHANGE OF BENEFICIARY: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.
The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.
(13) A provision as follows: GUARANTEED RENEWABILITY: In compliance with the federal Health Insurance Portability and Accountability Act of 1996 (P.L.104-191), renewability is guaranteed.
(b) Except as provided in subsection (c), no policy delivered or issued for delivery to any person in Indiana shall contain provisions respecting the matters set forth below unless the provisions are in the words in which the provisions appear in this section. However, the insurer may use, instead of any provision, a corresponding provision of different wording approved by the commissioner which is not less favorable in any respect to the insured or the beneficiary. Any substitute provision contained in the policy shall be preceded individually by the appropriate caption appearing in this subsection

or, at the option of the insurer, by appropriate individual or group captions or subcaptions as the commissioner may approve.
(1) A provision as follows: CHANGE OF OCCUPATION: If the insured be injured or contract sickness after having changed the insured's occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes the insured's occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.
(2) A provision as follows: MISSTATEMENT OF AGE: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.
(3) A provision as follows: OTHER INSURANCE IN THIS INSURER: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured are in force concurrently herewith, making the aggregate indemnity for _______ (insert type of coverage or coverages) in excess of $ _______ (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to the insured's estate. Or, instead of that provision: Insurance effective at any one (1) time on the insured under a like policy or policies, in this insurer is limited to the one (1) such policy elected by the insured, the insured's beneficiary or the insured's estate, as the case may be, and the insurer will return all premiums paid for all other such policies.
(4) A provision as follows: INSURANCE WITH OTHER INSURER: If there is other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this

policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro-rata portion of the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.
If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase "EXPENSE INCURRED BENEFITS". The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any worker's compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage".
(5) A provision as follows: INSURANCE WITH OTHER INSURERS: If there is other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro-rata portion for the indemnities thus determined. If the foregoing policy provision is included in a policy which also contains the next preceding policy provision, there shall be added to the caption of the foregoing provision the phrase "-OTHER BENEFITS". The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form

by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage to the inclusion of which may be approved by the commissioner. In the absence of such definition such term shall not include group insurance or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any worker's compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage".
(6) A provision as follows: RELATION OF EARNINGS TO INSURANCE: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the insured's average monthly earnings for the period of two (2) years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two (2) years as shall exceed the pro rata amount of the premiums for the benefits actually paid; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars ($200) or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.
The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums:
(1) until at least fifty (50) years of age; or
(2) in the case of a policy issued after forty-four (44) years of age, for at least five (5) years from its date of issue.
The insurer may, at its option, include in this provision a definition of "valid loss of time coverage", approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner or any combination of such

coverages. In the absence of such definition the term shall not include any coverage provided for the insured pursuant to any compulsory benefit statute (including any worker's compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.
(7) A provision as follows: UNPAID PREMIUM: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.
(8) A provision as follows: CONFORMITY WITH STATE STATUTES: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.
(9) A provision as follows: ILLEGAL OCCUPATION: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.
(10) A provision as follows: INTOXICANTS AND NARCOTICS: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician.
The policy provision under this subdivision may not be used with respect to a policy that provides coverage for hospital, medical, or surgical expenses.
(c) If any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.
(d) The provisions which are the subject of subsections (a) and (b), or any corresponding provisions which are used in lieu thereof in accordance with such subsections, shall be printed in the consecutive order of the provisions in such subsections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.
(e) "Insured", as used in this chapter, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits, and rights provided therein.
(f)(1) Any policy of a foreign or alien insurer, when delivered or

issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than is provided in this chapter and which is prescribed or required by the law of the state under which the insurer is organized.
(f)(2) Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.
(g) The commissioner may make reasonable rules under IC 4-22-2 concerning the procedure for the filing or submission of policies subject to this chapter as are necessary, proper, or advisable to the administration of this chapter. This provision shall not abridge any other authority granted the commissioner by law.
(Formerly: Acts 1953, c.15, s.169.3; Acts 1971, P.L.392, SEC.1; Acts 1973, P.L.275, SEC.4; Acts 1974, P.L.1, SEC.13.) As amended by P.L.28-1988, SEC.104; P.L.93-1995, SEC.8; P.L.91-1998, SEC.10; P.L.162-2001, SEC.2; P.L.178-2003, SEC.60; P.L.98-2007, SEC.1.

IC 27-8-5-4
Effect of other policy provisions or policy conflicting with chapter
Sec. 4. (a) No policy provision which is not subject to section 3 of this chapter shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this chapter.
(b) A policy delivered or issued for delivery to any person in this state in violation of this chapter shall be held valid but shall be construed as provided in this chapter. When any provision in a policy subject to this chapter is in conflict with any provision of this chapter, the rights, duties, and obligations of the insurer, the insured, and the beneficiary shall be governed by the provisions of this chapter.
(Formerly: Acts 1953, c.15, s.169.4.) As amended by P.L.252-1985, SEC.303.

IC 27-8-5-5
Application; attaching copy to policy; furnishing copy to insured; alterations; effect of false statements
Sec. 5. (a) The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within fifteen (15) days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal. (b) No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.
(c) The falsity of any statement in the application for any policy covered by this chapter may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.
(Formerly: Acts 1953, c.15, s.169.5.) As amended by P.L.252-1985, SEC.304.

IC 27-8-5-6
Defenses of insurer; acts not constituting waiver
Sec. 6. The acknowledgment by any insurer of the receipt of notice given under any policy covered by this chapter, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.
(Formerly: Acts 1953, c.15, s.169.6.) As amended by P.L.252-1985, SEC.305.

IC 27-8-5-7
Acceptance of premium for period beyond termination date; effect; misstatement of age
Sec. 7. If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.
(Formerly: Acts 1953, c.15, s.169.7.)

IC 27-8-5-8
Exemption of accident and sickness coverage incidental to designated other forms of insurance
Sec. 8. Except as otherwise expressly indicated in this section, nothing contained in sections 1 through 7 of this chapter shall apply to or affect:
(1) any policy of worker's compensation insurance or any policy of liability insurance with or without supplementary coverage in the policy; (2) any policy or contract of reinsurance;
(3) as to sections 2 through 7 of this chapter, any blanket or group policy of insurance;
(4) life insurance, endowment, or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to accident and sickness insurance as:
(A) provide additional benefits in case of death or dismemberment or loss of sight by accident; or
(B) operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract;
(5) as to sections 2 through 5 of this chapter, any policies of accident and sickness insurance issued on the industrial plan with premiums payable on a weekly basis; or
(6) transportation ticket policies sold only at public transportation stations or at public transportation ticket offices by public transportation employees, as to such of the required provisions set out in section 3 of this chapter as are incongruous with the coverage and conditions of the policies.
(Formerly: Acts 1953, c.15, s.169.8; Acts 1955, c.129, s.1.) As amended by P.L.252-1985, SEC.306; P.L.28-1988, SEC.105.

IC 27-8-5-9
Exemption of certain individual policies
Sec. 9. An individual accident and sickness insurance policy form or any form of rider or endorsement appertaining to such a policy form, which could have been lawfully used or delivered or issued for delivery to any person in this state immediately before February 20, 1953, may be used or delivered or issued for delivery to any such person at any time prior to January 1, 1956, without being subject to the provisions of sections 2, 3, and 4 of this chapter.
(Formerly: Acts 1953, c.15, s.169.9.) As amended by P.L.252-1985, SEC.307.

IC 27-8-5-10
Repealed
(Repealed by P.L.257-1985, SEC.6.)

IC 27-8-5-11
Franchise plan; accident and sickness insurance; definitions, limitations, requirements, and standards
Sec. 11. No policy of accident and sickness insurance on a franchise plan shall be delivered or issued for delivery to any person in this state unless it conforms to the definitions, limitations, requirements and standards in this section prescribed:
(A) Qualified Groups.
(1) Two (2) or more employees of any employer, inclusive of any governmental division, department or agency. (2) Ten (10) or more members of any trade, occupational or professional association or of a labor union, or of any other association or group which has had an active existence for at least two (2) years and which has a constitution or by-laws and was formed in good faith for purposes other than that of obtaining insurance.
(3) Members of the family and dependents of persons eligible under (1) or (2) above may be included in the group with such eligible persons.
(B) Nature of Insurance Coverage. The insurance policies issued to members of a qualified group shall be written on identical individual policy form or forms, varying only as to amounts and kinds of coverage applied for by such persons, and such policy form or forms shall otherwise fulfill the requirements of sections 2 through 9 of this chapter. The premiums for such policies may be paid to the insurer periodically by the employer, with or without payroll deduction, or by the association for its members, or by some designated person acting on behalf of such employer or association.
(C) Rates, Benefits, Underwriting Procedures. Premium rates, benefits and underwriting procedures relating to such individual policies may differ from those relating to comparable individual policies issued singly, but as between comparable groups such rates, benefits and procedures shall be nondiscriminatory.
(Formerly: Acts 1953, c.15, s.169.11.) As amended by Acts 1981, P.L.248, SEC.1.

IC 27-8-5-12
Supplementary character of chapter
Sec. 12. This chapter while independent in its enactment of any other statute, is nevertheless a supplement to IC 27-1 and shall be so considered and construed. Accordingly, all general provisions of IC 27-1 shall be fully and completely applicable to the sections of this chapter in the same manner as though such sections were part of IC 27-1.
(Formerly: Acts 1953, c.15, s.169.12.) As amended by P.L.252-1985, SEC.308.

IC 27-8-5-13
Repeal of 1935 act
Sec. 13. Acts 1935, c.162, s.174 is hereby expressly repealed except as to policies issued before February 20, 1953, and except as to policies which under section 9 of this chapter continue to be issued under said section 174 prior to January 1, 1956.
(Formerly: Acts 1953, c.15, s.169.13.) As amended by P.L.252-1985, SEC.309.

IC 27-8-5-14
Exception of fraternal benefit associations
Sec. 14. The provisions of sections 2 and 3 of this chapter shall not be applicable to fraternal benefit associations or societies. (Formerly: Acts 1953, c.15, s.169.15; Acts 1957, c.20, s.1.) As amended by P.L.252-1985, SEC.310.

IC 27-8-5-15
Blanket accident and sickness insurance; qualification of groups; policy provisions; payment of benefits
Sec. 15. (a) No policy of blanket accident and sickness insurance shall be delivered or issued for delivery in this state unless it conforms to the requirements of this section.
(1) A policy may be issued to any common carrier or to any operator, owner or lessee of a means of transportation, who or which shall be deemed the policyholder, covering a group of persons who may become passengers defined by reference to their travel status on such common carrier or such means of transportation.
(2) A policy may be issued to an employer, who shall be deemed the policyholder, covering any group of employees, dependents or guests, defined by reference to specified hazards incident to an activity or activities or operations of the policyholder.
(3) A policy may be issued to a college, school, or other institution of learning, a school district or districts, or school jurisdictional unit, or to the head, principal, or governing board of any such educational unit, who or which shall be deemed the policyholder, covering students, teachers, or employees.
(4) A policy may be issued to any religious, charitable, recreational, educational, or civic organization, or branch thereof, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to any activity or activities or operations sponsored or supervised by such policyholder.
(5) A policy may be issued to a sports team, camp, or sponsor thereof, which shall be deemed the policyholder, covering members, campers, employees, officials, or supervisors.
(6) A policy may be issued to any volunteer fire department, first aid, emergency management, or other such volunteer organization, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.
(7) A policy may be issued to a newspaper or other publisher, which shall be deemed the policyholder, covering its carriers.
(8) A policy may be issued to an association, including a labor union, which shall have a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder. (9) A policy may be issued to cover any other risk or class of risks which, in the discretion of the commissioner, may be properly eligible for blanket accident and sickness insurance. The discretion of the commissioner may be exercised on an individual risk basis or class of risks, or both.
(b) Each such policy shall contain in substance provisions which in the opinion of the commissioner are not less favorable to the policyholder and the individual insured than the following:
(1) A provision that the policy, including endorsements and a copy of the application, if any, of the policyholder and the persons insured shall constitute the entire contract between the parties, and that any statement made by the policyholder or by a person insured shall in absence of fraud, be deemed a misrepresentation and not a warranty, and that no such statements shall be used in defense to a claim under the policy, unless contained in a written application. Such person, his beneficiary, or assignee, shall have the right to make written request to the insurer for a copy of such application and the insurer shall, within fifteen (15) days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action based upon or involving any statements contained therein.
(2) A provision that written notice of sickness or of injury must be given to the insurer within twenty (20) days after the date when such sickness or injury occurred. Failure to give notice within such time shall not invalidate nor reduce any claim if it is shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible.
(3) A provision that the insurer will furnish either to the claimant or to the policyholder for delivery to the claimant such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of fifteen (15) days after giving of such notice, the claimant shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, the character, and the extent of the loss for which claim is made.
(4) A provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within ninety (90) days after the commencement of the period for which the insurer is liable and that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of such loss must be furnished to the insurer

within ninety (90) days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to furnish such proof and that such proof was furnished as soon as was reasonably possible.
(5) A provision that all benefits payable under the policy other than benefits for loss of time will be payable:
(A) immediately upon receipt of due written proof of such loss; or
(B) in accordance with IC 27-8-5.7;
whichever is more favorable to the policyholder, and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not less frequently than monthly during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof.
(6) A provision that the insurer at its own expense, shall have the right and opportunity to examine the person of the injured or sick individual when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy where it is not prohibited by law.
(7) A provision that no action at law or in equity shall be brought to recover under the policy prior to the expiration of sixty (60) days after written proof of loss has been furnished in accordance with the requirements of the policy and that no such action shall be brought after the expiration of three (3) years after the time written proof of loss is required to be furnished.
The insurer may omit from a policy any portion of any of the above provisions which is not applicable to that policy. An individual application need not be required from a person covered under a blanket accident and sickness policy, nor shall it be necessary for the insurer to furnish each person a certificate.
(c) All benefits under any blanket accident and sickness policy shall be payable to the person insured, or to the insured's designated beneficiary or beneficiaries, or to the insured's estate, except that if the person insured be a minor or otherwise not competent to give a valid release, such benefits may be made payable to the insured's parent, guardian, or other person actually supporting the insured. However, the policy may provide in substance that all or any portion of any benefits provided by any such policy on account of hospital, nursing, medical, or surgical services may, at the option of the insurer and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but, the policy may not require that the service be rendered by a particular hospital or person. Payment so made shall discharge the insurer's obligations with respect to the amount of insurance so paid.
(d) This section applies only to policies delivered or issued for

delivery in Indiana after August 19, 1975.
(Formerly: Acts 1975, P.L.281, SEC.2.) As amended by P.L.5-1988, SEC.146; P.L.21-1991, SEC.24; P.L.162-2001, SEC.3.

IC 27-8-5-15.5
Inpatient services for treatment of mental illness or substance abuse
Sec. 15.5. (a) As used in this section:
"Alcohol abuse" has the meaning set forth in IC 12-7-2-10.
"Community mental health center" has the meaning set forth in IC 12-7-2-38 and IC 12-7-2-39.
"Division of mental health and addiction" refers to the division created under IC 12-21-1-1.
"Drug abuse" has the meaning set forth in IC 12-7-2-72.
"Inpatient services" means services that require the beneficiary of the services to remain overnight in the facility in which the services are offered.
"Mental illness" has the meaning set forth in IC 12-7-2-130(1).
"Psychiatric hospital" has the meaning set forth in IC 12-7-2-151.
"State department of health" refers to the department established under IC 16-19-1-1.
"Substance abuse" means drug abuse or alcohol abuse.
(b) An insurance policy that provides coverage for inpatient services for the treatment of:
(1) mental illness;
(2) substance abuse; or
(3) both mental illness and substance abuse;
may not exclude coverage for inpatient services for the treatment of mental illness or substance abuse that are provided by a community mental health center or by any psychiatric hospital licensed by the state department of health or the division of mental health and addiction to offer those services.
As added by P.L.258-1985, SEC.1. Amended by P.L.2-1992, SEC.784; P.L.2-1993, SEC.150; P.L.215-2001, SEC.104.

IC 27-8-5-15.6
Treatment limitations or financial requirements on coverage of services for mental illness
Sec. 15.6. (a) As used in this section, "coverage of services for a mental illness" includes the services defined under the policy of accident and sickness insurance. However, the term does not include services for the treatment of substance abuse or chemical dependency.
(b) This section applies to a policy of accident and sickness insurance that:
(1) is issued on an individual basis or a group basis;
(2) is issued, entered into, or renewed after December 31, 1999; and
(3) is issued to an employer that employs more than fifty (50) full-time employees. (c) This section does not apply to the following:
(1) A legal business entity that has obtained an exemption under section 15.7 of this chapter.
(2) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(3) Coverage issued as a supplement to liability insurance.
(4) Worker's compensation or similar insurance.
(5) Automobile medical payment insurance.
(6) A specified disease policy.
(7) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(8) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(9) A supplemental plan that always pays in addition to other coverage.
(10) A student health plan.
(11) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
(d) A group or individual insurance policy or agreement may not permit treatment limitations or financial requirements on the coverage of services for a mental illness if similar limitations or requirements are not imposed on the coverage of services for other medical or surgical conditions.
(e) An insurer that issues a policy of accident and sickness insurance that provides coverage of services for the treatment of substance abuse and chemical dependency when the services are required in the treatment of a mental illness shall offer to provide the coverage without treatment limitations or financial requirements if similar limitations or requirements are not imposed on the coverage of services for other medical or surgical conditions.
(f) This section does not require a group or individual insurance policy or agreement to offer mental health benefits.
(g) The benefits delivered under this section may be delivered under a managed care system.
As added by P.L.42-1997, SEC.2. Amended by P.L.81-1999, SEC.3; P.L.226-2003, SEC.1; P.L.173-2007, SEC.24.

IC 27-8-5-15.7
Exemption of policies or contracts from laws resulting in certain annual premium increases
Sec. 15.7. (a) The department shall exempt a policy or contract issued by an insurer or health maintenance organization under

IC 5-10-8-9, section 15.6 of this chapter, or IC 27-13-7-14.8 by documenting to the department that compliance with the requirements of IC 5-10-8-9(c), section 15.6(d) of this chapter, or IC 27-13-7-14.8(d) have increased the annual premium or rates charged for the policy or health maintenance organization contract by more than four percent (4%) per year. An insurer or a health maintenance organization that applies for an exemption under this section shall provide documentation that is certified by an independent member of the American Academy of Actuaries of actual mental health claims incurred for a period of not less than six (6) months to substantiate the insurer's or health maintenance organization's assertion of increased claims and administrative costs by more than four percent (4%) per year.
(b) Documents submitted under this section must be available for public inspection.
As added by P.L.81-1999, SEC.4.

IC 27-8-5-16
Policy of group accident and sickness insurance; requirements
Sec. 16. Except as provided in sections 17 and 24 of this chapter, no policy of group accident and sickness insurance may be delivered or issued for delivery to a group that has a legal situs in Indiana unless it conforms to one (1) of the following descriptions:
(1) A policy issued to an employer or to the trustees of a fund established by an employer (which employer or trustees must be deemed the policyholder) to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:
(A) The employees eligible for insurance under the policy must be all of the employees of the employer, or all of any class or classes of employees. The policy may provide that the term "employees" includes the employees of one (1) or more subsidiary corporations and the employees, individual proprietors, members, and partners of one (1) or more affiliated corporations, proprietorships, limited liability companies, or partnerships if the business of the employer and of the affiliated corporations, proprietorships, limited liability companies, or partnerships is under common control. The policy may provide that the term "employees" includes retired employees, former employees, and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" includes elected or appointed officials.
(B) The premium for the policy must be paid either from the employer's funds, from funds contributed by the insured employees, or from both sources of funds. Except as provided in clause (C), a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject the coverage in writing. (C) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(2) A policy issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by two (2) or more creditors (which creditor, holding company, affiliate, trustee, trustees, or agent must be deemed the policyholder) to insure debtors of the creditor, or creditors, subject to the following requirements:
(A) The debtors eligible for insurance under the policy must be all of the debtors of the creditor or creditors, or all of any class or classes of debtors. The policy may provide that the term "debtors" includes:
(i) borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction;
(ii) the debtors of one (1) or more subsidiary corporations; and
(iii) the debtors of one (1) or more affiliated corporations, proprietorships, limited liability companies, or partnerships if the business of the policyholder and of the affiliated corporations, proprietorships, limited liability companies, or partnerships is under common control.
(B) The premium for the policy must be paid either from the creditor's funds, from charges collected from the insured debtors, or from both sources of funds. Except as provided in clause (C), a policy on which no part of the premium is to be derived from the funds contributed by insured debtors specifically for their insurance must insure all eligible debtors.
(C) An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer.
(D) The amount of the insurance payable with respect to any indebtedness may not exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor. The insurer may exclude any payments that are delinquent on the date the debtor becomes disabled as defined in the policy.
(E) The insurance may be payable to the creditor or any successor to the right, title, and interest of the creditor. Each payment under this clause must reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment, and any excess of the insurance must be payable to the insured or the estate of the insured.
(F) Notwithstanding clauses (A) through (E), insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a nondecreasing or level term plan, and insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments

made on the loan.
(3) A policy issued to a labor union or similar employee organization (which must be deemed to be the policyholder) to insure members of the union or organization for the benefit of persons other than the union or organization or any of its officials, representatives, or agents, subject to the following requirements:
(A) The members eligible for insurance under the policy must be all of the members of the union or organization, or all of any class or classes of members.
(B) The premium for the policy must be paid either from funds of the union or organization, from funds contributed by the insured members specifically for their insurance, or from both sources of funds. Except as provided in clause (C), a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject the coverage in writing.
(C) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(4) A policy issued to a trust or to one (1) or more trustees of a fund established or adopted by two (2) or more employers, or by one (1) or more labor unions or similar employee organizations, or by one (1) or more employers and one (1) or more labor unions or similar employee organizations (which trust or trustees must be deemed the policyholder) to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:
(A) The persons eligible for insurance must be all of the employees of the employers or all of the members of the unions or organizations, or all of any class or classes of employees or members. The policy may provide that the term "employees" includes the employees of one (1) or more subsidiary corporations and the employees, individual proprietors, and partners of one (1) or more affiliated corporations, proprietorships, limited liability companies, or partnerships if the business of the employer and of the affiliated corporations, proprietorships, limited liability companies, or partnerships is under common control. The policy may provide that the term "employees" includes retired employees, former employees, and directors of a corporate employer. The policy may provide that the term "employees" includes the trustees or their employees, or both, if their duties are principally connected with the trusteeship.
(B) The premium for the policy must be paid from funds contributed by the employer or employers of the insured

persons, by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and one (1) or more employers, unions, or similar employee organizations. Except as provided in clause (C), a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject the coverage in writing.
(C) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(5) A policy issued to an association or to a trust or to one (1) or more trustees of a fund established, created, or maintained for the benefit of members of one (1) or more associations. The association or associations must have at the outset a minimum of one hundred (100) persons, must have been organized and maintained in good faith for purposes other than that of obtaining insurance, must have been in active existence for at least one (1) year, and must have a constitution and bylaws that provide that the association or associations hold regular meetings not less than annually to further purposes of the members, that, except for credit unions, the association or associations collect dues or solicit contributions from members, and that the members have voting privileges and representation on the governing board and committees. The policy must be subject to the following requirements:
(A) The policy may insure members or employees of the association or associations, employees of members, one (1) or more of the preceding, or all of any class or classes of members, employees, or employees of members for the benefit of persons other than the employee's employer.
(B) The premium for the policy must be paid from funds contributed by the association or associations, by employer members, or by both, from funds contributed by the covered persons, or from both the covered persons and the association, associations, or employer members.
(C) Except as provided in clause (D), a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for the insurance must insure all eligible persons, except those who reject such coverage in writing.
(D) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
(6) A policy issued to a credit union, or to one (1) or more trustees or an agent designated by two (2) or more credit unions (which credit union, trustee, trustees, or agent must be deemed the policyholder) to insure members of the credit union or credit unions for the benefit of persons other than the credit union or

credit unions, trustee, trustees, or agent, or any of their officials, subject to the following requirements:
(A) The members eligible for insurance must be all of the members of the credit union or credit unions, or all of any class or classes of members.
(B) The premium for the policy shall be paid by the policyholder from the credit union's funds and, except as provided in clause (C), must insure all eligible members.
(C) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.
(7) A policy issued to cover persons in a group specifically described by another law of Indiana as a group that may be covered for group life insurance. The provisions of the group life insurance law relating to eligibility and evidence of insurability apply to a group health policy to which this subdivision applies.
(8) A policy issued to a trustee or agent designated by two (2) or more small employers (as defined in IC 27-8-15-14) as determined by the commissioner under rules adopted under IC 4-22-2.
As added by P.L.257-1985, SEC.2. Amended by P.L.19-1986, SEC.47; P.L.125-1992, SEC.1; P.L.8-1993, SEC.429; P.L.185-1996, SEC.11; P.L.218-2007, SEC.46.

IC 27-8-5-16.3
"Small employer"; implementation of program for joint purchase of health insurance; rules
Sec. 16.3. (a) As used in this section, "small employer" has the meaning set forth in IC 27-8-15-14.
(b) The commissioner and the office of the secretary of family and social services may implement a program to allow two (2) or more small employers to join together to purchase health insurance, as described in section 16(8) of this chapter.
(c) The commissioner shall adopt rules under IC 4-22-2 necessary to implement this section.
As added by P.L.16-2009, SEC.29.

IC 27-8-5-16.5
Conditions for issuance of certificate to resident of Indiana under group policy delivered or issued in another state
Sec. 16.5. (a) As used in this section, "delivery state" means any state other than Indiana in which a policy is delivered or issued for delivery.
(b) Except as provided in subsection (c), (d), or (e), a certificate may not be issued to a resident of Indiana pursuant to a group policy that is delivered or issued for delivery in a state other than Indiana.
(c) A certificate may be issued to a resident of Indiana pursuant to a group policy not described in subsection (d) that is delivered or issued for delivery in a state other than Indiana if: (1) the delivery state has a law substantially similar to section 16 of this chapter;
(2) the delivery state has approved the group policy; and
(3) the policy or the certificate contains provisions that are:
(A) substantially similar to the provisions required by:
(i) section 19 of this chapter;
(ii) section 21 of this chapter; and
(iii) IC 27-8-5.6; and
(B) consistent with the requirements set forth in:
(i) section 24 of this chapter;
(ii) IC 27-8-6;
(iii) IC 27-8-14;
(iv) IC 27-8-23;
(v) 760 IAC 1-38.1; and
(vi) 760 IAC 1-39.
(d) A certificate may be issued to a resident of Indiana under an association group policy, a discretionary group policy, or a trust group policy that is delivered or issued for delivery in a state other than Indiana if:
(1) the delivery state has a law substantially similar to section 16 of this chapter;
(2) the delivery state has approved the group policy; and
(3) the policy or the certificate contains provisions that are:
(A) substantially similar to the provisions required by:
(i) section 19 of this chapter or, if the policy or certificate is described in section 2.5(b)(2) of this chapter, section 2.5 of this chapter;
(ii) section 19.3 of this chapter if the policy or certificate contains a waiver of coverage;
(iii) section 21 of this chapter; and
(iv) IC 27-8-5.6; and
(B) consistent with the requirements set forth in:
(i) section 15.6 of this chapter;
(ii) section 24 of this chapter;
(iii) section 26 of this chapter;
(iv) IC 27-8-6;
(v) IC 27-8-14;
(vi) IC 27-8-14.1;
(vii) IC 27-8-14.5;
(viii) IC 27-8-14.7;
(ix) IC 27-8-14.8;
(x) IC 27-8-20;
(xi) IC 27-8-23;
(xii) IC 27-8-24.3;
(xiii) IC 27-8-26;
(xiv) IC 27-8-28;
(xv) IC 27-8-29;
(xvi) 760 IAC 1-38.1; and
(xvii) 760 IAC 1-39.
(e) A certificate may be issued to a resident of Indiana pursuant

to a group policy that is delivered or issued for delivery in a state other than Indiana if the commissioner determines that the policy pursuant to which the certificate is issued meets the requirements set forth in section 17(a) of this chapter.
(f) This section does not affect any other provision of Indiana law governing the terms or benefits of coverage provided to a resident of Indiana under any certificate or policy of insurance.
As added by P.L.185-1996, SEC.12. Amended by P.L.96-2002, SEC.1; P.L.211-2003, SEC.3; P.L.127-2006, SEC.2; P.L.11-2011, SEC.30.

IC 27-8-5-17
Exceptions; discretionary groups; group accident and sickness insurance
Sec. 17. (a) A group accident and sickness insurance policy shall not be delivered or issued for delivery in Indiana to a group that is not described in section 16(1)(A), 16(2)(A), 16(3)(A), 16(4)(A), 16(5)(A), 16(6)(A), 16(7), or 16(8) of this chapter unless:
(1) the group applies to the commissioner for approval as a discretionary group;
(2) the commissioner reviews the group according to the same standards as a group described in section 16 of this chapter; and
(3) the commissioner finds that:
(A) the issuance of the policy is not contrary to the best interest of the public;
(B) the issuance of the policy would result in economies of acquisition or administration; and
(C) the benefits of the policy are reasonable in relation to the premiums charged.
(b) Except as otherwise provided in this chapter, an insurer may exclude or limit the coverage under a policy described in subsection (a) on any person as to whom evidence of individual insurability is not satisfactory to the insurer.
As added by P.L.257-1985, SEC.3. Amended by P.L.268-1987, SEC.2; P.L.125-1992, SEC.2; P.L.185-1996, SEC.13; P.L.218-2007, SEC.47; P.L.11-2011, SEC.31.

IC 27-8-5-18
Extension to family members or dependents; premiums; exclusions; group accident and sickness insurance
Sec. 18. (a) Except for a policy that conforms to the description in section 16(2) of this chapter, a group accident and sickness insurance policy may be extended to insure the employees or members, or any class or classes of employees or members, with respect to their family members or dependents, subject to subsections (b) and (c).
(b) The premium for the insurance must be paid from funds contributed by the employer, union, association, or other person to whom the policy has been issued or from funds contributed by the covered persons, or from both sources of funds. Except as provided

in subsection (c), a policy on which no part of the premium for the coverage of family members or dependents is to be derived from funds contributed by the covered persons must insure all eligible employees or members, or any class or classes of eligible employees or members, with respect to their spouses and dependent children.
(c) Except as provided in section 24 of this chapter, an insurer may exclude or limit the coverage on any family member or dependent as to whom evidence of individual insurability is not satisfactory to the insurer.
As added by P.L.257-1985, SEC.4. Amended by P.L.125-1992, SEC.3.

IC 27-8-5-19
Contents; group accident and sickness insurance
Sec. 19. (a) As used in this chapter, "late enrollee" has the meaning set forth in 26 U.S.C. 9801(b)(3).
(b) A policy of group accident and sickness insurance may not be issued to a group that has a legal situs in Indiana unless it contains in substance:
(1) the provisions described in subsection (c); or
(2) provisions that, in the opinion of the commissioner, are:
(A) more favorable to the persons insured; or
(B) at least as favorable to the persons insured and more favorable to the policyholder;
than the provisions set forth in subsection (c).
(c) The provisions referred to in subsection (b)(1) are as follows:
(1) A provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, during which grace period the policy will continue in force, unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder is liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period. A provision under this subdivision may provide that the insurer is not obligated to pay claims incurred during the grace period until the premium due is received.
(2) A provision that the validity of the policy may not be contested, except for nonpayment of premiums, after the policy has been in force for two (2) years after its date of issue, and that no statement made by a person covered under the policy relating to the person's insurability may be used in contesting the validity of the insurance with respect to which the statement was made, unless:
(A) the insurance has not been in force for a period of two (2) years or longer during the person's lifetime; or
(B) the statement is contained in a written instrument signed by the insured person.
However, a provision under this subdivision may not preclude

the assertion at any time of defenses based upon a person's ineligibility for coverage under the policy or based upon other provisions in the policy.
(3) A provision that a copy of the application, if there is one, of the policyholder must be attached to the policy when issued, that all statements made by the policyholder or by the persons insured are to be deemed representations and not warranties, and that no statement made by any person insured may be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the insured person or, in the event of death or incapacity of the insured person, to the insured person's beneficiary or personal representative.
(4) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the person's coverage.
(5) A provision specifying any additional exclusions or limitations applicable under the policy with respect to a disease or physical condition of a person that existed before the effective date of the person's coverage under the policy and that is not otherwise excluded from the person's coverage by name or specific description effective on the date of the person's loss. An exclusion or limitation that must be specified in a provision under this subdivision:
(A) may apply only to a disease or physical condition for which medical advice, diagnosis, care, or treatment was received by the person or recommended to the person during the six (6) months before the effective date of the person's coverage; and
(B) may not apply to a loss incurred or disability beginning after the earlier of:
(i) the end of a continuous period of twelve (12) months beginning on or after the effective date of the person's coverage; or
(ii) the end of a continuous period of eighteen (18) months beginning on the effective date of the person's coverage if the person is a late enrollee.
This subdivision applies only to group policies of accident and sickness insurance other than those described in section 2.5(a)(1) through 2.5(a)(8) and 2.5(b)(2) of this chapter.
(6) A provision specifying any additional exclusions or limitations applicable under the policy with respect to a disease or physical condition of a person that existed before the effective date of the person's coverage under the policy. An exclusion or limitation that must be specified in a provision under this subdivision:
(A) may apply only to a disease or physical condition for which medical advice or treatment was received by the person during a period of three hundred sixty-five (365) days

before the effective date of the person's coverage; and
(B) may not apply to a loss incurred or disability beginning after the earlier of the following:
(i) The end of a continuous period of three hundred sixty-five (365) days, beginning on or after the effective date of the person's coverage, during which the person did not receive medical advice or treatment in connection with the disease or physical condition.
(ii) The end of the two (2) year period beginning on the effective date of the person's coverage.
This subdivision applies only to group policies of accident and sickness insurance described in section 2.5(a)(1) through 2.5(a)(8) of this chapter.
(7) If premiums or benefits under the policy vary according to a person's age, a provision specifying an equitable adjustment of:
(A) premiums;
(B) benefits; or
(C) both premiums and benefits;
to be made if the age of a covered person has been misstated. A provision under this subdivision must contain a clear statement of the method of adjustment to be used.
(8) A provision that the insurer will issue to the policyholder, for delivery to each person insured, a certificate, in electronic or paper form, setting forth a statement that:
(A) explains the insurance protection to which the person insured is entitled;
(B) indicates to whom the insurance benefits are payable; and
(C) explains any family member's or dependent's coverage under the policy.
The provision must specify that the certificate will be provided in paper form upon the request of the insured.
(9) A provision stating that written notice of a claim must be given to the insurer within twenty (20) days after the occurrence or commencement of any loss covered by the policy, but that a failure to give notice within the twenty (20) day period does not invalidate or reduce any claim if it can be shown that it was not reasonably possible to give notice within that period and that notice was given as soon as was reasonably possible.
(10) A provision stating that:
(A) the insurer will furnish to the person making a claim, or to the policyholder for delivery to the person making a claim, forms usually furnished by the insurer for filing proof of loss; and
(B) if the forms are not furnished within fifteen (15) days after the insurer received notice of a claim, the person making the claim will be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing

proof of loss, written proof covering the occurrence, character, and extent of the loss for which the claim is made.
(11) A provision stating that:
(A) in the case of a claim for loss of time for disability, written proof of the loss must be furnished to the insurer within ninety (90) days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of the disability must be furnished to the insurer at reasonable intervals as may be required by the insurer;
(B) in the case of a claim for any other loss, written proof of the loss must be furnished to the insurer within ninety (90) days after the date of the loss; and
(C) the failure to furnish proof within the time required under clause (A) or (B) does not invalidate or reduce any claim if it was not reasonably possible to furnish proof within that time, and if proof is furnished as soon as reasonably possible but (except in case of the absence of legal capacity of the claimant) no later than one (1) year from the time proof is otherwise required under the policy.
(12) A provision that:
(A) all benefits payable under the policy (other than benefits for loss of time) will be paid:
(i) not more than forty-five (45) days after the insurer's (as defined in IC 27-8-5.7-3) receipt of written proof of loss if the claim is filed by the policyholder; or
(ii) in accordance with IC 27-8-5.7 if the claim is filed by the provider (as defined in IC 27-8-5.7-4); and
(B) subject to due proof of loss, all accrued benefits under the policy for loss of time will be paid not less frequently than monthly during the continuance of the period for which the insurer is liable, and any balance remaining unpaid at the termination of the period for which the insurer is liable will be paid as soon as possible after receipt of the proof of loss.
(13) A provision that benefits for loss of life of the person insured are payable to the beneficiary designated by the person insured. However, if the policy contains conditions pertaining to family status, the beneficiary may be the family member specified by the policy terms. In either case, payment of benefits for loss of life is subject to the provisions of the policy if no designated or specified beneficiary is living at the death of the person insured. All other benefits of the policy are payable to the person insured. The policy may also provide that if any benefit is payable to the estate of a person or to a person who is a minor or otherwise not competent to give a valid release, the insurer may pay the benefit, up to an amount of five thousand dollars ($5,000), to any relative by blood or connection by marriage of the person who is deemed by the insurer to be equitably entitled to the benefit.
(14) A provision that the insurer, at the insurer's expense, has

the right and must be allowed the opportunity to:
(A) examine the person of the individual for whom a claim is made under the policy when and as often as the insurer reasonably requires during the pendency of the claim; and
(B) conduct an autopsy in case of death if it is not prohibited by law.
(15) A provision that no action at law or in equity may be brought to recover on the policy less than sixty (60) days after proof of loss is filed in accordance with the requirements of the policy and that no action may be brought at all more than three (3) years after the expiration of the time within which proof of loss is required by the policy.
(16) In the case of a policy insuring debtors, a provision that the insurer will furnish to the policyholder, for delivery to each debtor insured under the policy, a certificate of insurance describing the coverage and specifying that the benefits payable will first be applied to reduce or extinguish the indebtedness.
(17) If the policy provides that hospital or medical expense coverage of a dependent child of a group member terminates upon the child's attainment of the limiting age for dependent children set forth in the policy, a provision that the child's attainment of the limiting age does not terminate the hospital and medical coverage of the child while the child is:
(A) incapable of self-sustaining employment because of mental retardation or mental or physical disability; and
(B) chiefly dependent upon the group member for support and maintenance.
A provision under this subdivision may require that proof of the child's incapacity and dependency be furnished to the insurer by the group member within one hundred twenty (120) days of the child's attainment of the limiting age and, subsequently, at reasonable intervals during the two (2) years following the child's attainment of the limiting age. The policy may not require proof more than once per year in the time more than two (2) years after the child's attainment of the limiting age. This subdivision does not require an insurer to provide coverage to a child who has mental retardation or a mental or physical disability who does not satisfy the requirements of the group policy as to evidence of insurability or other requirements for coverage under the policy to take effect. In any case, the terms of the policy apply with regard to the coverage or exclusion from coverage of the child.
(18) A provision that complies with the group portability and guaranteed renewability provisions of the federal Health Insurance Portability and Accountability Act of 1996 (P.L.104-191).
(d) Subsection (c)(5), (c)(8), and (c)(13) do not apply to policies insuring the lives of debtors. The standard provisions required under section 3(a) of this chapter for individual accident and sickness insurance policies do not apply to group accident and sickness

insurance policies.
(e) If any policy provision required under subsection (c) is in whole or in part inapplicable to or inconsistent with the coverage provided by an insurer under a particular form of policy, the insurer, with the approval of the commissioner, shall delete the provision from the policy or modify the provision in such a manner as to make it consistent with the coverage provided by the policy.
(f) An insurer that issues a policy described in this section shall include in the insurer's enrollment materials information concerning the manner in which an individual insured under the policy may:
(1) obtain a certificate described in subsection (c)(8); and
(2) request the certificate in paper form.
As added by P.L.257-1985, SEC.5. Amended by P.L.165-1986, SEC.1; P.L.23-1993, SEC.154; P.L.185-1996, SEC.14; P.L.91-1998, SEC.11; P.L.207-1999, SEC.4; P.L.233-1999, SEC.10; P.L.14-2000, SEC.58; P.L.162-2001, SEC.4; P.L.125-2005, SEC.3; P.L.127-2006, SEC.3; P.L.99-2007, SEC.193; P.L.173-2007, SEC.25.

IC 27-8-5-19.2
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 27-8-5-19.3
Association and discretionary group policies of accident and sickness insurance; waiver of coverage
Sec. 19.3. (a) This section applies to an association or a discretionary group policy of accident and sickness insurance:
(1) under which a certificate of coverage is issued after June 30, 2005, to an individual member of the association or discretionary group;
(2) under which a member of the association or discretionary group is individually underwritten; and
(3) that is not employer based.
(b) Notwithstanding sections 19 and 19.2 of this chapter and any other law, and except as provided in subsection (e), a policy described in subsection (a) may contain a waiver of coverage for a specified condition and any complications that arise from the specified condition if:
(1) the waiver period does not exceed ten (10) years; and
(2) all of the following conditions are met:
(A) The insurer provides to the applicant before issuance of the certificate written notice explaining the waiver of coverage for the specified condition and complications arising from the specified condition.
(B) The:
(i) offer of coverage; and
(ii) certificate of coverage;
include the waiver in a separate section stating in bold print that the applicant is receiving coverage with an exception for the waived condition. (C) The:
(i) offer of coverage; and
(ii) certificate of coverage;
do not include more than two (2) waivers per individual.
(D) The waiver period is concurrent with and not in addition to any applicable preexisting condition limitation or exclusionary period.
(E) The insurer agrees to:
(i) review the underwriting basis for the waiver upon request one (1) time per year; and
(ii) remove the waiver if the insurer determines that evidence of insurability is satisfactory.
(F) The insurer discloses to the applicant that the applicant may decline the offer of coverage, and that any individual to whom the waiver would have applied may apply for a policy issued by the Indiana comprehensive health insurance association under IC 27-8-10.
(G) An insurance benefit card issued by the insurer to the applicant includes a telephone number for verification of coverage waived.
(c) The insurer shall require an applicant to initial the written notice provided under subsection (b)(2)(A) and the waiver included in the offer of coverage and in the certificate of coverage under subsection (b)(2)(B) to acknowledge acceptance of the waiver of coverage.
(d) An offer of coverage under a policy that includes a waiver under this section does not preclude eligibility for an Indiana comprehensive health insurance association policy under IC 27-8-10-5.1.
(e) A policy described in subsection (a) may not include a waiver of coverage for a:
(1) mental health condition; or
(2) developmental disability.
(f) An insurer may not, on the basis of a waiver contained in a policy as provided in this section, deny coverage for any condition or complication that is not specified as required in the:
(1) written notice under subsection (b)(2)(A); and
(2) offer of coverage and certificate of coverage under subsection (b)(2)(B).
(g) An insurer that removes a waiver under subsection (b)(2)(E) shall not consider the condition or any complication to which the waiver previously applied in making policy renewal and underwriting determinations.
(h) Upon the expiration of the waiver period allowed under this section, the insurer shall:
(1) remove the waiver;
(2) not consider the condition or any complication to which the waiver previously applied in making policy underwriting determinations; and
(3) renew the policy in accordance with 45 CFR 148.122. As added by P.L.211-2005, SEC.2.

IC 27-8-5-20
Notice of right to return policy
Sec. 20. (a) All individual accident and health insurance policies, other than those issued pursuant to direct response solicitation, must have a notice prominently printed on the first page of the policy stating in substance that the policyholder has the right to return the policy:
(1) except as provided in subdivision (2), within ten (10) days of its delivery; or
(2) if the policy is a travel accident insurance policy, until the earlier of:
(A) thirty (30) days after the policy is delivered; or
(B) the date of departure;
and to have the premium refunded if, after examination of the policy, the insured person is not satisfied for any reason.
(b) All accident and health insurance policies issued pursuant to a direct response solicitation must have a notice prominently printed on the first page stating in substance that the policyholder has the right to return the policy:
(1) except as provided in subdivision (2), within thirty (30) days of its delivery; or
(2) if the policy is a travel accident insurance policy, until the earlier of:
(A) thirty (30) days after the policy is delivered; or
(B) the date of departure;
and to have the premium refunded if, after examination of the policy, the insured person is not satisfied for any reason.
(c) Notwithstanding subsection (b), a short term health insurance policy that is written for a period of less than sixty-one (61) days and issued under a direct response solicitation must have a notice prominently printed on the first page stating in substance that the policyholder has the right to return the policy within ten (10) days after the policy's delivery and to have the premium refunded if, after examination of the policy, the insured person is not satisfied for any reason.
As added by P.L.267-1987, SEC.5. Amended by P.L.1-1991, SEC.167; P.L.173-2007, SEC.26.

IC 27-8-5-21
Adopted children
Sec. 21. (a) Any individual or group policy or plan of health and accident insurance regulated under this chapter or any health maintenance organization or limited service health maintenance organization regulated under IC 27-13 that provides coverage under a policy issued for delivery in Indiana must cover newly adopted children of the insured or enrollee. The coverage for newly adopted children will be the same as for other dependents. No policy or plan provision concerning preexisting condition limitations, insurability,

eligibility, or health underwriting approval may be applied to newly adopted children when they are enrolled in accordance with this section.
(b) The coverage required by this section:
(1) is effective upon the earlier of:
(A) the date of placement for the purpose of adoption; or
(B) the date of the entry of an order granting the adoptive parent custody of the child for purposes of adoption;
(2) continues unless the placement is disrupted prior to legal adoption and the child is removed from placement; and
(3) continues unless required action as described in subsection (c) is not taken.
(c) If the payment of a specific premium or subscription fee is required to provide coverage for an adopted child, the policy or contract may require that notification of the adoption of the child as described in subsection (b) and the payment of the required premium or fees must be furnished to the insurer or nonprofit service or indemnity corporation within thirty-one (31) days after the adoption of the child in order to have the coverage continue beyond the thirty-one (31) day period.
As added by P.L.251-1989, SEC.1. Amended by P.L.98-1990, SEC.2; P.L.26-1994, SEC.11; P.L.116-1994, SEC.59; P.L.2-1995, SEC.106.

IC 27-8-5-22
Refund of unused premiums
Sec. 22. (a) All individual policies of accident and sickness insurance issued for delivery in Indiana after June 30, 1990, must provide for the refund of unused premiums upon the death of the insured during the contract period.
(b) The amount of premium refund shall be prorated from the date following the date of death of the insured to the end of the contract period for which the premium has been paid.
(c) The refund required by this section shall be paid as follows:
(1) If a person other than the insured paid the premium, to that person. A person entitled to a refund under this subdivision must furnish proof of payment to the insurer.
(2) If the insured paid the premium, to the surviving spouse of the insured. If there is no surviving spouse, the premium shall be paid in the same manner as distributions of the net estate of a person who dies intestate under IC 29-1-2-1(d). A parent disqualified under IC 29-1-2-1(e) from receiving an intestate share of the parent's child's estate is not entitled to a refund under this section of insurance premiums paid by the child.
(d) A person entitled to receive a refund under this section must do the following:
(1) Submit a written request for the refund.
(2) Furnish proof of the insured's death.
(e) This section does not affect the rights of a dependent under a policy covered by this section to obtain a conversion policy upon the death of the insured. As added by P.L.151-1990, SEC.1. Amended by P.L.101-2008, SEC.4.

IC 27-8-5-23
Statute or rule mandating particular types of health care coverage; applications to insurer
Sec. 23. (a) This section does not apply to IC 27-8-6.
(b) A statute or rule mandating that one (1) or more particular types of health care coverage be provided does not apply to an insurer unless the statute or rule applies equally to employee welfare benefit plans described in 29 U.S.C. 1001 et seq.
As added by P.L.152-1990, SEC.1. Amended by P.L.119-1991, SEC.2.

IC 27-8-5-24
Insured issued new policy within year after cancellation or nonrenewal; mandatory coverage
Sec. 24. If an insurer cancels or declines to renew a group accident and sickness policy for reasons other than fraud or nonpayment of a premium and issues a new policy to the policyholder within one (1) year after the effective date of cancellation of the policy, the insurer must accept for coverage under the new policy an individual who:
(1) was covered under the old policy; and
(2) has continued to meet the requirements for membership in the group that applied to the old policy.
However, the insurer may not exclude or limit the coverage to the individual or individual's dependent due to evidence of insurability.
As added by P.L.125-1992, SEC.4.

IC 27-8-5-25
Maternity benefits; replacement of discontinued policy; prohibition on preexisting condition limitation or exclusion of coverage
Sec. 25. (a) As used in this section, "employer" means an employer who offers health insurance to the employer's employees.
(b) As used in this section, "insurer" means an insurer subject to IC 27.
(c) When an employer that has a group policy issued by an insurer that contains maternity benefits:
(1) discontinues the group health policy provided by the insurer; and
(2) replaces the discontinued policy with coverage through a succeeding insurer;
the succeeding insurer's policy may not contain a preexisting condition limitation for maternity or exclude coverage due to pregnancy for employees or spouses of employees who were covered under the prior policy on the date the prior plan was discontinued.
(d) Subsection (c) only applies if the employer obtains a new group insurance policy within thirty-one (31) days after the

discontinuance of an insurance policy.
As added by P.L.116-1994, SEC.60.

IC 27-8-5-26
Post-mastectomy coverage
Sec. 26. (a) As used in this section, "mastectomy" means the removal of all or part of the breast for reasons that are determined by a licensed physician to be medically necessary.
(b) A policy of accident and sickness insurance that provides coverage for a mastectomy may not be issued, amended, delivered, or renewed in Indiana unless the policy provides coverage as required under 29 U.S.C. 1185b, including coverage for:
(1) prosthetic devices; and
(2) reconstructive surgery incident to a mastectomy including:
(A) all stages of reconstruction of the breast on which the mastectomy has been performed; and
(B) surgery and reconstruction of the other breast to produce symmetry;
in the manner determined by the attending physician and the patient to be appropriate.
(c) Coverage required under this section is subject to:
(1) the deductible and coinsurance provisions applicable to a mastectomy; and
(2) all other terms and conditions applicable to other benefits.
(d) An insurer that issues a policy of accident and sickness insurance shall provide to an insured, at the time the policy is issued and annually thereafter, written notice of the coverage required under this section. Notice that is sent by the insurer that meets the requirements set forth in 29 U.S.C. 1185b constitutes compliance with this subsection.
(e) The coverage required under this section applies to a policy of accident and sickness insurance that provides coverage for a mastectomy, regardless of whether an individual who:
(1) underwent a mastectomy; and
(2) is covered under the policy;
was covered under the policy at the time of the mastectomy.
(f) This section does not require an insurer to provide coverage related to post mastectomy care that exceeds the coverage required for post mastectomy care under federal law.
As added by P.L.150-1997, SEC.3. Amended by P.L.96-2002, SEC.2; P.L.204-2003, SEC.1.

IC 27-8-5-27
Dental care provisions required
Sec. 27. (a) As used in this section, "accident and sickness insurance policy" means an insurance policy that provides at least one (1) of the types of insurance described in IC 27-1-5-1, Classes 1(b) and 2(a), and is issued on a group basis. The term does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement,

long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Automobile medical payment insurance.
(4) A specified disease policy.
(5) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(6) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(7) Worker's compensation or similar insurance.
(8) A student health plan.
(9) A supplemental plan that always pays in addition to other coverage.
(10) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
(b) As used in this section, "insured" means a child or an individual with a disability who is entitled to coverage under an accident and sickness insurance policy.
(c) As used in this section, "child" means an individual who is less than nineteen (19) years of age.
(d) As used in this section, "individual with a disability" means an individual:
(1) with a physical or mental impairment that substantially limits one (1) or more of the major life activities of the individual; and
(2) who:
(A) has a record of; or
(B) is regarded as;
having an impairment described in subdivision (1).
(e) A policy of accident and sickness insurance must include coverage for anesthesia and hospital charges for dental care for an insured if the mental or physical condition of the insured requires dental treatment to be rendered in a hospital or an ambulatory outpatient surgical center. The Indications for General Anesthesia, as published in the reference manual of the American Academy of Pediatric Dentistry, are the utilization standards for determining whether performing dental procedures necessary to treat the insured's condition under general anesthesia constitutes appropriate treatment.
(f) An insurer that issues a policy of accident and sickness insurance may:
(1) require prior authorization for hospitalization or treatment in an ambulatory outpatient surgical center for dental care procedures in the same manner that prior authorization is

required for hospitalization or treatment of other covered medical conditions; and
(2) restrict coverage to include only procedures performed by a licensed dentist who has privileges at the hospital or ambulatory outpatient surgical center.
(g) This section does not apply to treatment rendered for temporal mandibular joint disorders (TMJ).
As added by P.L.189-1999, SEC.2. Amended by P.L.173-2007, SEC.27.

IC 27-8-5-28
Coverage of child to 26 years of age
Sec. 28. A policy of accident and sickness insurance may not be issued, delivered, amended, or renewed unless the policy provides for coverage of a child of the policyholder or certificate holder, upon request of the policyholder or certificate holder, until the date that the child becomes twenty-six (26) years of age.
As added by P.L.218-2007, SEC.48. Amended by P.L.160-2011, SEC.19.



CHAPTER 5.5. ACCIDENT AND SICKNESS INSURANCE.CLAIM FORMS

IC 27-8-5.5-2
Promulgation of forms; requisites; contents; acceptance of claims; explanation of benefits paid statements or claims summary statements
Sec. 2. (a) The commissioner shall prescribe by rule, after consultation with providers of health care or treatment, accident and sickness insurers, hospital, medical, and dental service corporations and other prepayment organizations, such accident and sickness insurance claim forms as the commissioner determines will provide for uniformity and simplicity in insurance reporting. The forms shall include, but need not be limited to, information regarding the medical diagnosis, treatment and prognosis of the patient, together with the details of charges incident to the providing of care, treatment or services, sufficient for the purpose of meeting the proof requirements of an accident or sickness insurance policy or a hospital, medical, or dental service contract.
(b) An accident and sickness insurer may not refuse to accept a claim submitted on duly promulgated uniform claim forms. However, an insurer may accept claims submitted on any other form.
(c) Accident and sickness insurer explanation of benefits paid statements or claims summary statements sent to an insured by the accident and sickness insurer may be sent in electronic or paper form and shall be in a format and written in a manner that promotes understanding by the insured by setting forth:
(1) the total dollar amount submitted to the insurer for payment;
(2) any reduction in the amount paid due to the application of any co-payment or deductible, along with an explanation of the amount of the co-payment or deductible applied under the insured's policy;
(3) any reduction in the amount paid due to the application of any other policy limitation or exclusion as set forth in the insured's policy along with an explanation thereof;
(4) the total dollar amount paid; and
(5) the total dollar amount remaining unpaid.
In addition, the explanation shall clearly set forth a toll free number that the insured may call to obtain additional information about any of the items contained in the explanation of benefits paid or claims

summary statement.
(d) The commissioner may issue an order under IC 27-1-3-19(a) directing an accident and sickness insurer to comply with subsection (c).
(e) An accident and sickness insurer does not violate subsection (c) by using a document that the accident and sickness insurer has been required to use by the federal government or the state.
(f) An accident and sickness insurer shall:
(1) inform an insured that the insured may request that the statements described in subsection (c) be sent in paper form; and
(2) send the statements in paper form upon the request of the insured.
As added by Acts 1977, P.L.288, SEC.1. Amended by P.L.252-1989, SEC.1; P.L.125-2005, SEC.4.

IC 27-8-5.5-3
Obtaining additional information regarding claims
Sec. 3. The adoption of uniform claim forms by the commissioner pursuant to this chapter does not preclude an insurer, hospital, medical, or dental service corporation or other pre-payment organization, from obtaining any necessary additional information regarding a claim from the claimant, provider of health care or treatment, or certifier of coverage, as may be required.
As added by Acts 1977, P.L.288, SEC.1.



CHAPTER 5.6. ACCIDENT AND SICKNESS INSURANCE.COVERAGE FOR NEWBORNS

IC 27-8-5.6-1
"Accident and sickness insurance" defined
Sec. 1. (a) As used in this chapter, the term "accident and sickness insurance" means any policy or contract covering one (1) or more of the kinds of insurance described in classes 1(b) or 2(a) of IC 1971, 27-1-5-1, as governed by IC 1971, 27-8-5.
(b) The term does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(8) A supplemental plan that always pays in addition to other coverage.
(9) A student health plan.
(10) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
(Formerly: Acts 1975, P.L.282, SEC.1.) As amended by P.L.173-2007, SEC.28.

IC 27-8-5.6-2
Policy provisions
Sec. 2. (a) Except as provided in subsection (b), all individual and group accident and sickness insurance policies or contracts which provide coverage on an expense incurred basis or a provision of service basis for: (1) an individual insured, certificate holder, or subscriber; or
(2) a family member or child of the insured, certificate holder, or subscriber;
shall, as to such individual or family members' coverage, also provide that the insurance benefits applicable for the individual or family member shall be payable with respect to a newly born child of the insured, certificate holder, or subscriber from the moment of birth.
(b) Subsection (a) does not require the coverage of a newly born child of an insured or a subscriber under an individual accident and sickness policy or contract if the pregnancy resulting in the birth of the newly born child was a condition that existed prior to the issuance of the policy or contract. If the pregnancy resulting in the birth of a newly born child was a condition that existed prior to the issuance of the policy or contract, coverage for the newly born child under the policy or contract is subject to the underwriting practices followed by the insurer at the time of the birth of the child.
(c) The coverage for newly born children required by subsection (a) shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. Coverage for newly born children required by subsection (a) shall include but not be limited to benefits for inpatient or outpatient expenses arising from medical and dental treatment (including orthodontic and oral surgery treatment) involved in the management of birth defects known as cleft lip and cleft palate.
(Formerly: Acts 1975, P.L.282, SEC.1.) As amended by P.L.259-1985, SEC.1; P.L.267-1987, SEC.6; P.L.257-1995, SEC.1; P.L.189-1997, SEC.1.

IC 27-8-5.6-3
Payment of specific premium; notification of birth
Sec. 3. If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child and payment of the required premium or fees must be furnished to the insurer or nonprofit service or indemnity corporation within thirty-one (31) days after the date of birth in order to have the coverage continue beyond the thirty-one (31) day period.
(Formerly: Acts 1975, P.L.282, SEC.1.)

IC 27-8-5.6-4
Application of chapter
Sec. 4. This chapter applies to accident and sickness insurance policies and contracts delivered or issued for delivery in Indiana after October 1, 1975.
As added by P.L.5-1988, SEC.148.



CHAPTER 5.7. ACCIDENT AND SICKNESS INSURANCE; PROVIDER PAYMENT

IC 27-8-5.7-2
"Clean claim" defined
Sec. 2. As used in this chapter, "clean claim" means a claim submitted by a provider for payment under an accident and sickness insurance policy issued in Indiana that has no defect, impropriety, or particular circumstance requiring special treatment preventing payment.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-3
"Insurer" defined
Sec. 3. As used in this chapter, "insurer" means an insurance company issued a certificate of authority in Indiana to issue accident and sickness insurance policies. The term includes:
(1) a preferred provider plan (as defined in IC 27-8-11-1); and
(2) an insurance administrator that:
(A) collects charges or premiums; and
(B) adjusts or settles claims;
in connection with coverage under an accident and sickness insurance policy.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-4
"Provider" defined
Sec. 4. As used in this chapter, "provider" has the meaning set forth in IC 27-8-11-1.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-5
Notice of deficiencies in claims
Sec. 5. (a) An insurer shall pay or deny each clean claim in accordance with section 6 of this chapter.
(b) An insurer shall notify a provider of any deficiencies in a submitted claim not more than:
(1) thirty (30) days for a claim that is filed electronically; or
(2) forty-five (45) days for a claim that is filed on paper;
and describe any remedy necessary to establish a clean claim.
(c) Failure of an insurer to notify a provider as required under subsection (b) establishes the submitted claim as a clean claim.
As added by P.L.162-2001, SEC.5. Amended by P.L.137-2002,

SEC.2.

IC 27-8-5.7-6
Payment or denial of claims; interest
Sec. 6. (a) An insurer shall pay or deny each clean claim as follows:
(1) If the claim is filed electronically, within thirty (30) days after the date the claim is received by the insurer.
(2) If the claim is filed on paper, within forty-five (45) days after the date the claim is received by the insurer.
(b) If:
(1) an insurer fails to pay or deny a clean claim in the time required under subsection (a); and
(2) the insurer subsequently pays the claim;
the insurer shall pay the provider that submitted the claim interest on the accident and sickness insurance policy allowable amount of the claim paid under this section.
(c) Interest paid under subsection (b):
(1) accrues beginning:
(A) thirty-one (31) days after the date the claim is filed under subsection (a)(1); or
(B) forty-six (46) days after the date the claim is filed under subsection (a)(2); and
(2) stops accruing on the date the claim is paid.
(d) In paying interest under subsection (b), an insurer shall use the same interest rate as provided in IC 12-15-21-3(7)(A).
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-7
Permitted forms
Sec. 7. A provider shall submit only the following forms for payment by an insurer:
(1) HCFA-1500.
(2) HCFA-1450 (UB-92).
(3) American Dental Association (ADA) claim form.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-8
Civil penalties
Sec. 8. (a) If the commissioner finds that an insurer has failed during any calendar year to process and pay clean claims in compliance with this chapter, the commissioner may assess an aggregate civil penalty against the insurer according to the following schedule:
(1) If the insurer has paid at least eighty-five percent (85%) but less than ninety-five percent (95%) of all clean claims received from all providers during the calendar year in compliance with this chapter, a civil penalty of up to ten thousand dollars ($10,000).
(2) If the insurer has paid at least sixty percent (60%) but less

than eighty-five percent (85%) of all clean claims received from all providers during the calendar year in compliance with this chapter, a civil penalty of at least ten thousand dollars ($10,000) but not more than one hundred thousand dollars ($100,000).
(3) If the insurer has paid less than sixty percent (60%) of all clean claims received from all providers during the calendar year in compliance with this chapter, a civil penalty of at least one hundred thousand dollars ($100,000) but not more than two hundred thousand dollars ($200,000).
(b) In determining the amount of a civil penalty under this section, the commissioner shall consider whether the insurer's failure to achieve the standards established by this chapter is due to circumstances beyond the insurer's control.
(c) An insurer may contest a civil penalty imposed under this section by requesting an administrative hearing under IC 4-21.5 not more than thirty (30) days after the insurer receives notice of the assessment of the fine.
(d) If the commissioner imposes a civil penalty under this section, the commissioner may not impose a penalty against the insurer under IC 27-4-1 for the same activity.
(e) Civil penalties collected under this section shall be deposited in the state general fund.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-9
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 27-8-5.7-10
Claim payment errors
Sec. 10. (a) An insurer may not, more than two (2) years after the date on which an overpayment on a provider claim was made to the provider by the insurer:
(1) request that the provider repay the overpayment; or
(2) adjust a subsequent claim filed by the provider as a method of obtaining reimbursement of the overpayment from the provider.
(b) An insurer may not be required to correct a payment error to a provider more than two (2) years after the date on which a payment on a provider claim was made to the provider by the insurer.
(c) This section does not apply in cases of fraud by the provider, the insured, or the insurer with respect to the claim on which the overpayment or underpayment was made.
As added by P.L.55-2006, SEC.1.

IC 27-8-5.7-11
Claim overpayment adjustment
Sec. 11. Every subsequent claim that is adjusted by an insurer for reimbursement on an overpayment of a previous provider claim made to the provider must be accompanied by an explanation of the reason

for the adjustment, including:
(1) an identification of:
(A) the claim on which the overpayment was made; and
(B) if ascertainable, the party financially responsible for the overpaid amount; and
(2) the amount of the overpayment that is being reimbursed to the insurer through the adjusted subsequent claim.
As added by P.L.55-2006, SEC.2.



CHAPTER 5.8. INSURANCE BENEFIT CARDS

IC 27-8-5.8-2
"Commissioner" defined
Sec. 2. As used in this chapter, "commissioner" means the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.230-2001, SEC.2.

IC 27-8-5.8-3
"Insured" defined
Sec. 3. As used in this chapter, "insured" means an individual who is entitled to coverage under an accident and sickness insurance policy.
As added by P.L.230-2001, SEC.2.

IC 27-8-5.8-4
Prescription drug information card
Sec. 4. (a) This section applies to an insurer that:
(1) issues an accident and sickness insurance policy that provides coverage for prescription drugs or devices; and
(2) issues a card or other technology for claims processing.
This section also applies to a third party administrator for self-insured plans, a pharmacy benefit manager, or a health benefit plan administered by the state if the administrator, manager, or plan issues a card or other technology described in subdivision (2).
(b) The card or other technology issued by an insurer or another

entity referred to in subsection (a) must contain uniform prescription drug information that complies with the requirements established under subsection (c).
(c) Prescription drug information cards or other technology must meet either of the following criteria:
(1) Be in a format and contain information fields approved by the National Council for Prescription Drug Programs (NCPDP) as contained in the National Council for Prescription Drug Programs Pharmacy ID Card Implementation Guide in effect on the October 1 most immediately preceding the issuance of the card.
(2) Contain the following information:
(A) The health benefit plan's name.
(B) The insured's name, group number, and identification number.
(C) A telephone number to inquire about pharmacy related issues.
(D) The issuer's international identification number or ANSI BIN number, labeled as RxBIN.
(E) The processor control number, labeled as RxPCN.
(F) The insured's pharmacy benefits group number if different than the medical group number, labeled as RxGRP.
Only those fields listed in clauses (A) through (F) that are required for proper adjudication of the claim must appear on the card. If the card is used to adjudicate non-pharmacy claims, then the designation "Rx" listed in clauses (D) through (F) is not required to be used by the issuer.
(d) An insurer or an insurer's agents, contractors, or administrators, including pharmacy benefits managers, may not be required to issue a prescription drug information card or other technology to a person more than one (1) time during a twelve (12) month period.
(e) The prescription drug information cards or other technology issued under this section may be used for health insurance coverage other than the coverage to which this chapter applies.
As added by P.L.230-2001, SEC.2. Amended by P.L.1-2002, SEC.111.



CHAPTER 6. REIMBURSEMENT FOR CERTAIN MEDICAL SERVICES

IC 27-8-6-1
Professional services for which reimbursement authorized
Sec. 1. Notwithstanding any provision of any individual or group policy of accident and health insurance, or any provision of a policy, contract, plan, or agreement for hospital or medical service or indemnity, wherever such policy, contract, plan, or agreement provides for reimbursement for any service which is in the lawful scope of practice of a duly licensed dentist, health service provider in psychology, podiatrist, osteopath, optometrist, or chiropractor, the person entitled to benefits or the person performing services under the policy, contract, plan, or agreement shall be entitled to reimbursement on an equal basis for such service, whether the service is performed by a physician, dentist, health service provider in psychology, podiatrist, osteopath, optometrist, or chiropractor duly licensed under the laws of this state.
(Formerly: Acts 1969, c.409, s.1; Acts 1974, P.L.126, SEC.1.) As amended by P.L.260-1985, SEC.1.

IC 27-8-6-2
Prior policies
Sec. 2. The provisions of section 1 of this chapter shall not apply to any policy, contract, plan, or agreement in effect prior to May 1, 1969.
(Formerly: Acts 1969, c.409, s.2.) As amended by P.L.252-1985, SEC.311.

IC 27-8-6-3
Application of amendments by Acts 1974, P.L.126
Sec. 3. The amendments to this chapter made by Acts 1974, P.L.126 do not apply to a policy, contract, plan, or agreement in effect before June 11, 1974.
As added by P.L.1-1989, SEC.55.

IC 27-8-6-4
Reimbursement for services; application of section; prohibitions excluded
Sec. 4. (a) This section does not apply to any of the following:
(1) A health maintenance organization (as defined in IC 27-13-1-19) or limited service health maintenance

organization (as defined in IC 27-13-34-4).
(2) A preferred provider plan (as defined in IC 27-8-11-1).
(3) An employee benefit program that is subject to the federal Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.).
(4) Worker's compensation for an injury to or occupational disease of an employee under IC 22-3.
(b) A group or individual policy or agreement providing comprehensive accident and health benefits must reimburse an insured for services rendered by a provider licensed under IC 25-10 within the scope of that provider's license in the same manner as that policy or agreement reimburses an insured for services rendered by a provider licensed under IC 25-22.5 within the scope of that provider's license. The policy or agreement may not exclude or otherwise limit reimbursement for any service that a provider licensed under IC 25-10 renders under the scope of that provider's license in the diagnosis and treatment of any illness or injury. This section does not require that a health care policy or agreement cover a particular illness or injury.
(c) This section does not prohibit the following:
(1) The application of coinsurance and deductible provisions to providers licensed under IC 25-10 on the same basis as those provisions are applied to providers licensed under IC 25-22.5.
(2) The application of cost containment or quality assurance measures to providers licensed under IC 25-10 on the same basis as those measures are applied to providers licensed under IC 25-22.5.
(3) A review of the necessity of services that applies to services rendered by providers licensed under IC 25-10 on the same basis as the review applies to services provided by providers licensed under IC 25-22.5.
As added by P.L.153-1990, SEC.1. Amended by P.L.26-1994, SEC.12.

IC 27-8-6-5
Indemnity for services provided by certified registered nurse anesthetist
Sec. 5. (a) As used in this section, "certified registered nurse anesthetist" has the meaning set forth in IC 25-23-1-1.4.
(b) As used in this section, "insured" means an individual who is entitled to the benefits provided by a policy of accident and sickness insurance. The term includes the following:
(1) The policyholder of an individual policy of accident and sickness insurance.
(2) A member of the group covered by a group policy of accident and sickness insurance.
(3) An individual who is entitled to coverage under a policy of accident and sickness insurance as a spouse or dependent of an individual referred to in subdivision (1) or (2).
(c) As used in this section, "insurer" has the meaning set forth in

IC 27-1-2-3.
(d) As used in this section, "policy of accident and sickness insurance" has the meaning set forth in IC 27-8-5-1.
(e) An insurer that issued a policy of accident and sickness insurance that indemnifies an insured for anesthesiology services shall indemnify an insured under the policy for any covered anesthesiology services provided by a certified registered nurse anesthetist.
As added by P.L.258-1995, SEC.1.

IC 27-8-6-6
Coverage for athletic trainer services
Sec. 6. (a) As used in this section, "policy of accident and sickness insurance" has the meaning set forth in IC 27-8-5-1. However, the term does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Automobile medical payment insurance.
(4) A specified disease policy.
(5) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(6) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(7) A supplemental plan that always pays in addition to other coverage.
(b) A policy of accident and sickness insurance that provides coverage for physical medicine and rehabilitative services shall provide the coverage for physical medicine and rehabilitative services that are:
(1) rendered by an athletic trainer who is licensed under IC 25-5.1; and
(2) within the athletic trainer's scope of practice.
(c) This section does not require a policy of accident and sickness insurance to provide coverage for physical medicine or rehabilitative services generally.
As added by P.L.133-2011, SEC.1.



CHAPTER 7. REPEALED



CHAPTER 8. INDIANA LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION LAW

IC 27-8-8-1
Repealed
(Repealed by P.L.193-2006, SEC.32.)

IC 27-8-8-1.5
Repealed
(Repealed by P.L.193-2006, SEC.32.)

IC 27-8-8-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Account" means one (1) of the two (2) accounts created under section 3 of this chapter.
(c) "Annuity contract", except as provided in section 2.3(e) of this chapter, includes:
(1) a guaranteed investment contract;
(2) a deposit administration contract;
(3) a structured settlement annuity;
(4) an annuity issued to or in connection with a government lottery; and
(5) an immediate or a deferred annuity contract.
(d) "Assessment base year" means, for an impaired insurer or insolvent insurer, the most recent calendar year for which required premium information is available preceding the calendar year during which the impaired insurer's or insolvent insurer's coverage date occurs.
(e) "Association", except when the context otherwise requires, means the Indiana life and health insurance guaranty association created by section 3 of this chapter.
(f) "Benefit plan" means a specific plan, fund, or program that is established or maintained by an employer or an employee organization, or both, that: (1) provides retirement income to employees; or
(2) results in a deferral of income by employees for a period extending to or beyond the termination of employment.
(g) "Board" refers to the board of directors of the association selected under IC 27-8-8-4.
(h) "Called", when used in the context of assessments, means that notice has been issued by the association to member insurers requiring the member insurers to pay, within a time frame set forth in the notice, an assessment that has been authorized by the board.
(i) "Commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
(j) "Contractual obligation" means an enforceable obligation under a covered policy for which and to the extent that coverage is provided under section 2.3 of this chapter.
(k) "Coverage date" means, with respect to a member insurer, the date on which the earlier of the following occurs:
(1) The member insurer becomes an insolvent insurer.
(2) The association determines that the association will provide coverage under section 5(a) of this chapter with respect to the member insurer.
(l) "Covered policy" means a:
(1) nongroup policy or contract;
(2) certificate under a group policy or contract; or
(3) part of a policy, contract, or certificate described in subdivisions (1) and (2);
for which coverage is provided under section 2.3 of this chapter.
(m) "Extracontractual claims" includes claims that relate to bad faith in the payment of claims, punitive or exemplary damages, or attorney's fees and costs.
(n) "Funding agreement" has the meaning set forth in IC 27-1-12.7-1.
(o) "Impaired insurer" means a member insurer that is:
(1) not an insolvent insurer; and
(2) placed under an order of rehabilitation or conservation by a court with jurisdiction.
(p) "Insolvent insurer" means a member insurer that is placed under an order of liquidation with a finding of insolvency by a court with jurisdiction.
(q) "Member insurer" means any person that holds a certificate of authority to transact in Indiana any kind of insurance for which coverage is provided under section 2.3 of this chapter. The term includes an insurer whose certificate of authority to transact such insurance in Indiana may have been suspended, revoked, not renewed, or voluntarily withdrawn but does not include the following:
(1) A for-profit or nonprofit hospital or medical service organization.
(2) A health maintenance organization under IC 27-13.
(3) A fraternal benefit society under IC 27-11.
(4) The Indiana Comprehensive Health Insurance Association

or any other mandatory state pooling plan or arrangement.
(5) An assessment company or another person that operates on an assessment plan (as defined in IC 27-1-2-3(y)).
(6) An interinsurance or reciprocal exchange authorized by IC 27-6-6.
(7) A prepaid limited service health maintenance organization or a limited service health maintenance organization under IC 27-13-34.
(8) A farm mutual insurance company under IC 27-5.1.
(9) A person operating as a Lloyds under IC 27-7-1.
(10) The political subdivision risk management fund established by IC 27-1-29-10 and the political subdivision catastrophic liability fund established by IC 27-1-29.1-7.
(11) The small employer health reinsurance board established by IC 27-8-15.5-5.
(12) A person similar to any person described in subdivisions (1) through (11).
(r) "Moody's Corporate Bond Yield Average" means:
(1) the monthly average of the composite yield on seasoned corporate bonds as published by Moody's Investors Service, Inc.; or
(2) if the monthly average described in subdivision (1) is no longer published, an alternative publication of interest rates or yields determined appropriate by the association.
(s) "Multiple employer welfare arrangement" has the meaning set forth in IC 27-1-34-1.
(t) "Owner" means the person:
(1) identified as the legal owner of a policy or contract according to the terms of the policy or contract; or
(2) otherwise vested with legal title to a policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer.
The term does not include a person with a mere beneficial interest in a policy or contract.
(u) "Person" means an individual, a corporation, a limited liability company, a partnership, an association, a governmental entity, a voluntary organization, a trust, a trustee, or another business entity or organization.
(v) "Plan sponsor" refers to only one (1) of the following with respect to a benefit plan:
(1) The employer, in the case of a benefit plan established or maintained by a single employer.
(2) The holding company or controlling affiliate, in the case of a benefit plan established or maintained by affiliated companies comprising a consolidated corporation.
(3) The employee organization, in the case of a benefit plan established or maintained by an employee organization.
(4) In a case of a benefit plan established or maintained:
(A) by two (2) or more employers; (B) by two (2) or more employee organizations; or
(C) jointly by one (1) or more employers and one (1) or more employee organizations;
and that is not of a type described in subdivision (2), the association, committee, joint board of trustees, or other similar group of representatives of the parties that establish or maintain the benefit plan.
(w) "Premiums" means amounts, deposits, and considerations received on covered policies, less returned premiums, returned deposits, returned considerations, dividends, and experience credits. The term does not include the following:
(1) Amounts, deposits, and considerations received for policies or contracts or parts of policies or contracts for which coverage is not provided under section 2.3(d) of this chapter, as qualified by section 2.3(e) of this chapter, except that an assessable premium must not be reduced on account of the limitations set forth in section 2.3(e)(3), 2.3(e)(15), or 2.3(f)(2) of this chapter.
(2) Premiums in excess of five million dollars ($5,000,000) on an unallocated annuity contract not issued or not connected with a governmental benefit plan established under Section 401, 403(b), or 457 of the United States Internal Revenue Code.
(x) "Principal place of business" refers to the single state in which individuals who establish policy for the direction, control, and coordination of the operations of an entity as a whole primarily exercise the direction, control, and coordination, as determined by the association in the association's reasonable judgment by considering the following factors:
(1) The state in which the primary executive and administrative headquarters of the entity is located.
(2) The state in which the principal office of the chief executive officer of the entity is located.
(3) The state in which the board of directors or similar governing person of the entity conducts the majority of the board of directors' or governing person's meetings.
(4) The state in which the executive or management committee of the board of directors or similar governing person of the entity conducts the majority of the committee's meetings.
(5) The state from which the management of the overall operations of the entity is directed.
However, in the case of a plan sponsor, if more than fifty percent (50%) of the participants in the plan sponsor's benefit plan are employed in a single state, that state is considered to be the principal place of business of the plan sponsor. The principal place of business of a plan sponsor of a benefit plan described in subsection (v)(4), if more than fifty percent (50%) of the participants in the plan sponsor's benefit plan are not employed in a single state, is considered to be the principal place of business of the association, committee, joint board of trustees, or other similar group of representatives of the parties that establish or maintain the benefit plan and, in the absence of a specific or clear designation of a principal place of business, is

considered to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question on the coverage date.
(y) "Receivership court" refers to the court in an insolvent insurer's or impaired insurer's state that has jurisdiction over the conservation, rehabilitation, or liquidation of the insolvent insurer or impaired insurer.
(z) "Resident" means a person that resides or has the person's principal place of business in Indiana on the applicable coverage date.
(aa) "State" includes a state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate.
(bb) "Structured settlement annuity" means an annuity purchased to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.
(cc) "Supplemental contract" means a written agreement entered into for the distribution of proceeds under a life, health, or annuity policy or contract.
(dd) "Unallocated annuity contract" means an annuity contract or group annuity certificate:
(1) the owner of which is not a natural person; and
(2) that does not identify at least one (1) specific natural person as an annuitant;
except to the extent of any annuity benefits guaranteed to a natural person by an insurer under the contract or certificate. For purposes of this chapter, an unallocated annuity contract shall not be considered a group policy or group contract.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.8-1993, SEC.431; P.L.251-1995, SEC.20; P.L.129-2003, SEC.13; P.L.193-2006, SEC.9.

IC 27-8-8-2.1
Policy and contract descriptions; plan sponsor
Sec. 2.1. (a) For purposes of this chapter:
(1) a policy or contract issued on a blanket basis is a group policy or group contract;
(2) each individual insured under a policy or contract issued on a blanket basis is a certificate holder under the policy or contract; and
(3) a policy or contract issued on a franchise plan to members of a qualified group is a nongroup policy or nongroup contract.
(b) For purposes of this chapter, a benefit plan may have only one (1) plan sponsor.
As added by P.L.193-2006, SEC.10.

IC 27-8-8-2.3
Coverage provided; exclusions; limitations
Sec. 2.3. (a) Except as otherwise excluded or limited by this chapter, this chapter provides coverage for policies and contracts

specified in subsection (d) as follows:
(1) To a person, other than a certificate holder under a group policy or a group contract, that, regardless of where the person resides, is the beneficiary, nonowner assignee, or payee of a person covered under subdivision (2).
(2) To a person that is a certificate holder under a group policy or group contract, and to a person that is the owner of a nongroup policy or nongroup contract that is not an unallocated annuity contract or a structured settlement annuity, and that:
(A) is a resident; or
(B) is not a resident if all the following conditions are satisfied:
(i) The member insurer that issued the policy or contract is domiciled in Indiana.
(ii) The state in which the person resides has an association similar to the association.
(iii) The nonresident is not eligible for coverage by the other association referred to in item (ii) solely because the member insurer was not licensed in the state of residence at the time specified in the guaranty association law of the state of residence.
(3) For an unallocated annuity contract, subdivisions (1) and (2) do not apply, and this chapter provides coverage to the following:
(A) A person that is the owner of the unallocated annuity contract, if the contract was issued to or in connection with a benefit plan whose plan sponsor is a resident or, if the plan sponsor is not a resident, if all the following conditions are satisfied:
(i) The member insurer that issued the unallocated annuity contract is domiciled in Indiana.
(ii) The state in which the plan sponsor resides has an association similar to the association.
(iii) The other association referred to in item (ii) does not provide coverage of the unallocated annuity contract solely because the member insurer was not licensed in the state of residence at the time specified in the guaranty association law of the state of residence.
(B) A person that is the owner of an unallocated annuity contract issued to or in connection with a government lottery, if the owner is a resident or, if the owner is not a resident, if all the following conditions are satisfied:
(i) The member insurer that issued the unallocated annuity contract is domiciled in Indiana.
(ii) The state in which the owner resides has an association similar to the association.
(iii) The other association referred to in item (ii) does not provide coverage of the unallocated annuity contract solely because the member insurer was not licensed in the state of residence at the time specified in the guaranty

association law of the state of residence.
(4) For a structured settlement annuity, subdivisions (1) and (2) do not apply, and this chapter provides coverage to a person that is a payee under the structured settlement annuity (or beneficiary of a payee if the payee is deceased), if the payee:
(A) is a resident, regardless of where the contract owner resides; or
(B) is not a resident if all the following conditions are satisfied:
(i) The member insurer that issued the structured settlement annuity is domiciled in Indiana.
(ii) The state in which the payee resides has an association similar to the association.
(iii) Neither the payee nor the beneficiary of the payee (if the payee is deceased) is eligible for coverage by the other association referred to in item (ii) solely because the member insurer was not licensed in the state of residence at the time specified in the guaranty association law of the state of residence.
(b) This chapter does not provide coverage to a person that is:
(1) a payee or beneficiary of a contract owner that is a resident, if the payee or beneficiary is afforded any coverage by the association of another state; or
(2) otherwise covered under subsection(a)(3), if any coverage is provided to the person by the association of another state.
(c) To avoid duplicate coverage, if a person that would otherwise receive coverage under this chapter is provided coverage under the laws of another state, the person is not eligible for coverage under this chapter. In determining the application of this subsection when a person may be covered by the association of more than one (1) state as an owner, a payee, a beneficiary, or an assignee, this chapter must be construed in conjunction with the laws of the other state to result in coverage by only one (1) association.
(d) Except as otherwise excluded or limited by this chapter, this chapter provides coverage to the persons specified in subsection (a) for:
(1) direct nongroup life, health, or annuity policies and contracts and supplemental contracts to direct nongroup life, health, or annuity policies and contracts;
(2) certificates under direct group life, health, and annuity policies and contracts; and
(3) unallocated annuity contracts;
issued by member insurers.
(e) This chapter does not provide coverage for or with respect to the following:
(1) A part of a certificate, policy, or contract:
(A) not guaranteed by the insurer; or
(B) under which the risk is borne by the payee, certificate holder, or the policy or contract owner.
(2) A reinsurance policy or contract, unless and to the extent

that assumption certificates have been issued under the reinsurance policy or contract.
(3) A part of a certificate, policy, or contract to the extent that the certificate's, policy's, or contract's interest rate, crediting rate, or similar factor employed in calculating returns or changes in values, whether expressly stated in the certificate, policy, or contract or determined by use of an index or other external referent stated in the certificate, policy, or contract, either:
(A) when averaged over a period of four (4) years immediately before the applicable coverage date, exceeds the rate of interest determined by subtracting two (2) percentage points from Moody's Corporate Bond Yield Average averaged for the same four (4) year period or for a lesser period if the certificate, policy, or contract was issued less than four (4) years before the applicable coverage date; or
(B) in effect under the certificate, policy, or contract on and after the applicable coverage date, exceeds the rate of interest determined by subtracting three (3) percentage points from Moody's Corporate Bond Yield Average as most recently available on the applicable coverage date.
(4) The obligations of a plan or program of an employer, an association, or another person to provide life, health, or annuity benefits to the employer's, association's, or other person's employees, members, or others, including obligations arising under and benefits payable by the employer, association, or other person under a multiple employer welfare arrangement.
(5) A minimum premium group insurance plan.
(6) A stop-loss or excess loss insurance policy or contract providing for the indemnification of or payment to a policy owner, a contract owner, a plan, or another person obligated to pay life, health, or annuity benefits or to provide services in connection with a benefit plan or another plan, fund, or program for the provision of employee welfare or pension benefits.
(7) An administrative services only contract.
(8) A part of a certificate, policy, or contract to the extent that the certificate, policy, or contract provides for:
(A) dividends or experience rating credits;
(B) voting rights; or
(C) payment of fees or allowances to a person, including the certificate holder or policy or contract owner, in connection with service with respect to or administration of the certificate, policy, or contract.
(9) A certificate, policy, or contract issued in Indiana by a member insurer when the member insurer did not have a certificate of authority to issue the certificate, policy, or contract in Indiana.
(10) An unallocated annuity contract issued to or in connection with a benefit plan protected by the federal Pension Benefit

Guaranty Corporation, regardless of whether the federal Pension Benefit Guaranty Corporation has yet been required to make payments with respect to the benefit plan.
(11) An unallocated annuity contract or part of an unallocated annuity contract that is not issued to or in connection with a benefit plan or a government lottery.
(12) A certificate, policy, or contract or part of a certificate, policy, or contract with respect to which the Class B assessments contemplated by section 6 of this chapter may not be made or collected under federal or state law.
(13) An obligation or claim that does not arise under the express written terms of the policy or contract issued by the member insurer to the contract owner or policy owner, including any of the following obligations and claims:
(A) Obligations and claims based on marketing materials.
(B) Obligations and claims based on side letters, riders, or other documents issued by the member insurer without meeting applicable policy form filing or approval requirements.
(C) Obligations and claims based on actual or alleged misrepresentations.
(D) Obligations and claims that are extracontractual claims.
(E) Obligations and claims for penalties or consequential, incidental, punitive, or exemplary damages.
(14) An obligation to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the:
(A) benefit plan; or
(B) benefit plan's trustee;
that is not an affiliate of the member insurer.
(15) A part of a certificate, policy, or contract to the extent the:
(A) certificate, policy, or contract provides for the certificate's, policy's, or contract's interest rate, crediting rate, or similar factor employed in calculating returns or changes in values, to be determined by use of an index or other external referent stated in the certificate, policy, or contract; and
(B) returns or changes in value have not been credited to the certificate, policy, or contract, or as to which the certificate holder's or policy or contract owner's rights are subject to forfeiture, as of the applicable coverage date.
If a certificate's, policy's, or contract's returns or changes in values are credited to the certificate, policy, or contract less frequently than annually, for purposes of determining the returns and values that have been credited and are not subject to forfeiture under this subdivision, the returns and changes in value determined by using the procedures defined in the certificate, policy, or contract must be considered credited as if the contractual date of crediting returns or changes in values were the applicable coverage date, and those credited returns or

changes in value are not subject to forfeiture under this subdivision, but will be subject to any other applicable limitations under this chapter.
(16) A funding agreement.
(17) An annuity not subject to regulation as described in IC 27-1-12.4.
(f) The benefits that the association is obligated to cover do not exceed the lesser of the following:
(1) The contractual obligations for which the member insurer is liable or would have been liable if the member insurer were not an impaired insurer or insolvent insurer.
(2) The applicable limitations as follows:
(A) With respect to certificates, policies, and contracts not subject to clause (B), (C), (E), or (F), with respect to one (1) life, regardless of the number of policies or contracts, the following limitations:
(i) Three hundred thousand dollars ($300,000) in life insurance death benefits, but not more than one hundred thousand dollars ($100,000) in net cash surrender and net cash withdrawal values.
(ii) Three hundred thousand dollars ($300,000) in health insurance benefits, but not more than one hundred thousand dollars ($100,000) in net cash surrender and net cash withdrawal values.
(iii) One hundred thousand dollars ($100,000) in the present value of annuity benefits, including net cash surrender and net cash withdrawal values.
(B) With respect to unallocated annuity contracts issued to or in connection with a governmental benefit plan established under Section 401, 403(b), or 457 of the United States Internal Revenue Code, one hundred thousand dollars ($100,000) in the present value of annuity benefits, including net cash surrender and net cash withdrawal values, per participant.
(C) With respect to structured settlement annuities, one hundred thousand dollars ($100,000) in the present value of annuity benefits, including net cash surrender and net cash withdrawal values, per payee.
(D) In addition to the foregoing limitations, the association is not obligated to cover more than:
(i) an aggregate of three hundred thousand dollars ($300,000) in benefits with respect to any one (1) person under clauses (A), (B), and (C); or
(ii) with respect to one (1) owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, a firm, a corporation, or another person, and whether the persons insured are officers, managers, employees, or other persons, five million dollars ($5,000,000) in benefits, including net cash surrender and net cash withdrawal values, regardless of the number of

policies and contracts held by the owner.
(E) With respect to unallocated annuity contracts issued to or in connection with a government lottery, five million dollars ($5,000,000) in benefits per contract owner, regardless of the number of contracts held by the contract owner.
(F) With respect to unallocated annuity contracts:
(i) issued to or in connection with a benefit plan; and
(ii) not subject to clause (B);
five million dollars ($5,000,000) in benefits per plan sponsor, regardless of the number of unallocated annuity contracts entitled to coverage under this chapter.
(g) The limitations set forth in subsection (f) are limitations on the benefits for which the association is obligated before taking into account the:
(1) association's subrogation and assignment rights; or
(2) extent to which the benefits could be provided out of the assets of the impaired insurer or insolvent insurer attributable to covered policies.
The costs of discharging the association's obligations under this chapter may be met by the use of assets attributable to covered policies or reimbursed to the association under the association's subrogation and assignment rights.
(h) In discharging the association's obligations to provide coverage under this chapter, the association is not required to:
(1) guarantee, assume, reinsure, or perform;
(2) cause to be guaranteed, assumed, reinsured, or performed; or
(3) otherwise assure the discharge of;
the obligations of the insolvent insurer or impaired insurer under a covered policy that do not materially affect the economic values or economic benefits of the covered policy.
As added by P.L.193-2006, SEC.11.

IC 27-8-8-3
Creation of association; membership; accounts; supervision
Sec. 3. (a) There is created a nonprofit legal entity referred to as the Indiana Life and Health Insurance Guaranty Association. A member insurer shall be and remain a member of the association as a condition of the member insurer's authority to transact insurance in Indiana. The association shall perform its functions under the plan of operation established and approved under section 7 of this chapter. The association shall exercise its powers through a board of directors established under section 4 of this chapter. For purposes of administration and assessment the association shall maintain the following two (2) accounts:
(1) The health insurance account.
(2) The life insurance and annuity account, which includes the following subaccounts:
(A) The life insurance subaccount. (B) The annuity subaccount, which includes annuity contracts issued to or in connection with a governmental benefit plan established under Section 401, 403(b), or 457 of the United States Internal Revenue Code, but otherwise excludes unallocated annuities.
(C) The unallocated annuity subaccount, which excludes annuity contracts issued to or in connection with a governmental benefit plan established under Section 401, 403(b), or 457 of the United States Internal Revenue Code.
(b) The association is under the immediate supervision of the commissioner and subject to the applicable provisions of the insurance laws of Indiana.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.130-1994, SEC.43; P.L.116-1994, SEC.61; P.L.193-2006, SEC.12.

IC 27-8-8-4
Board of directors
Sec. 4. (a) The board of directors of the association shall consist of not less than five (5) nor more than nine (9) member insurers serving terms established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the commissioner.
(b) Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner.
(c) To select the initial board and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting. At the organizational meeting, each member insurer is entitled to one (1) vote in person or by proxy. If the board is not selected within sixty (60) days after notice of the organizational meeting, the commissioner may appoint the initial members of the board.
(d) In approving selections to the board, the commissioner shall consider whether all member insurers are fairly represented.
(e) Members of the board may be reimbursed from the assets of the association for expenses incurred by the members as members of the board. The association shall not otherwise compensate members of the board for the members' services on the board.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006, SEC.13.

IC 27-8-8-5
Impaired insurers; insolvent insurers; liens; association powers and duties
Sec. 5. (a) If a member insurer is an impaired insurer, the association may, in the association's sole discretion and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner:
(1) guarantee, assume, reinsure, or perform, or cause to be

guaranteed, assumed, reinsured, or performed, the contractual obligations of any of the covered policies of the impaired insurer or otherwise assure the discharge of the contractual obligations of the covered policies of the impaired insurer; and
(2) provide money, pledges, loans, notes, guarantees, or use other means as determined by the association in the association's sole discretion to be necessary or appropriate to effectuate subdivision (1).
(b) An obligation undertaken by the association under subsection (a) with respect to a covered policy of an impaired insurer ceases on the date the covered policy is replaced by the policy owner, insured, or association.
(c) If a member insurer is an insolvent insurer, the association shall, in the association's sole discretion, do one (1) of the following for each covered policy:
(1) Guarantee, assume, reinsure, or perform, or cause to be guaranteed, assumed, reinsured, or performed, the contractual obligations of the covered policy or otherwise assure the discharge of the contractual obligations of the covered policy.
(2) Terminate existing benefits and coverage and provide benefits and coverages in accordance with the following provisions:
(A) For premiums identical to the premiums that would have been payable under the covered policy, assure payment of benefits arising under the contractual obligations, except for terms of conversion and nonrenewability, for:
(i) with respect to a group covered policy, claims incurred not later than the earlier of the next renewal date under the covered policy or forty-five (45) days, but not less than thirty (30) days, after the coverage date for the insolvent insurer; and
(ii) with respect to a nongroup covered policy, claims incurred not later than the earlier of the next renewal date under the covered policy or one (1) year, but in no event less than thirty (30) days, after the coverage date for the insolvent insurer.
(B) Make diligent efforts to provide each:
(i) known insured or annuitant, for a nongroup covered policy; and
(ii) owner, for a group covered policy;
at least thirty (30) days notice of the termination of the benefits provided.
(C) Make available substitute coverage, on an individual basis, to each:
(i) owner of a nongroup covered policy if the owner had a right to continue the nongroup covered policy in force until a specified age or for a specified period, during which time the insurer had no unilateral right to make changes in the nongroup covered policy's provisions or had only a unilateral right to make changes in premiums

only by class; and
(ii) insured or annuitant under a group covered policy if the insured or annuitant is not eligible for any replacement group coverage and had a right, before termination of the group covered policy, to convert to individual coverage.
(D) In making available any substitute coverage under clause (C), the association may offer to reissue the terminated coverage or to issue an alternative policy or contract. If made available under clause (C), alternative or reissued policies and contracts must be offered without requiring evidence of insurability and must not impose any waiting period or coverage exclusion, other than a waiting period or coverage exclusion provided for in this chapter, that would not have applied under the terminated covered policy. The association may cause any alternative or reissued policy or contract to be assumed or reinsured.
(E) Use of alternative policies and contracts by the association is subject to the approval of the domiciliary insurance regulatory authority and the receivership court. The association may adopt alternative policies and contracts of various types for future issuance without regard to any particular impairment or insolvency. Alternative policies and contracts must contain at least the minimum statutory provisions required in Indiana and provide benefits that are reasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates adopted by the association. The premium must:
(i) reflect the amount of insurance to be provided and the age and class of risk of each insured; and
(ii) not reflect changes in the health of the insured after the terminated covered policy was last underwritten.
Subject to coverage exceptions, exclusions, and limitations provided for in this chapter, an alternative policy or contract issued by the association must provide coverage similar, in material respects, to the coverage under the terminated covered policy as determined by the association.
(F) If the association elects to reissue terminated coverage at a premium rate different from the premium rate charged under the terminated covered policy, the association shall set the premium in accordance with a table of rates adopted by the association. The premium:
(i) must reflect the amount of insurance to be provided and the age and class of risk of each insured; and
(ii) is subject to approval of the domiciliary insurance regulatory authority and the receivership court.
(G) The association's obligations with respect to coverage under a covered policy of an insolvent insurer or under a reissued or alternative policy or contract ceases on the date the coverage or covered policy is replaced by another similar policy by the policy owner, insured, or association. (H) Subject to subsection (u), when proceeding under this subdivision with respect to a covered policy carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with section 2.3(e)(3) of this chapter.
(3) Take any combination of the actions set forth in subdivisions (1) and (2).
(d) The association may provide money, pledges, loans, notes, or guarantees, or use other means that the association, in the association's sole discretion, determines are necessary or appropriate to discharge the association's duties under subsection (c).
(e) Failure to pay premiums within thirty-one (31) days after the date that payment is due under the terms of a guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage terminates the association's obligations under this chapter with respect to the policy, contract, or coverage, except with respect to claims incurred or net cash surrender value due under this chapter.
(f) Premiums due for coverage after the coverage date for an impaired insurer or insolvent insurer belong to and are payable at the direction of the association, and the association is liable for unearned premiums payable to policy or contract owners with respect to premiums received by the association.
(g) The protection provided by this chapter does not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state of the impaired insurer or insolvent insurer if the domiciliary state is a state other than Indiana.
(h) In carrying out its duties under subsection (c), the association may, subject to approval by a court in Indiana, impose:
(1) permanent policy or contract liens, if the association finds that:
(A) the amounts that can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the association's duties under this chapter; or
(B) economic or financial conditions, as they affect member insurers, are sufficiently adverse so as to render the imposition of the permanent policy or contract liens to be in the public interest; and
(2) temporary moratoriums or liens on payments of cash values and policy loans or any other right to withdraw funds held in conjunction with a covered policy, in addition to any contractual provisions for deferral of cash or policy loan value.
In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payments of cash values or policy loans or any other right to withdraw funds held in conjunction with a covered policy out of the assets of the impaired insurer or insolvent insurer, the association may defer the payment of cash values, policy loans, or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the

liquidator or rehabilitator and approved by the receivership court.
(i) A deposit in Indiana, held by law or required by the commissioner for the benefit of creditors, including policy owners, that is not turned over to the domiciliary receiver before or promptly after the coverage date for an impaired insurer or insolvent insurer under IC 27-9-4-3 must be promptly paid to the association. The association:
(1) may retain a part of an amount paid to the association under this subsection equal to the percentage determined by dividing the aggregate amount of policy owners' claims related to the impairment or insolvency for which the association provides statutory benefits by the aggregate amount of all policy owners' claims in Indiana related to the impairment or insolvency; and
(2) shall remit to the domiciliary receiver the difference between the amount paid to the association and the amount retained by the association under this subsection.
An amount retained by the association under this subsection must be treated as a distribution of estate assets under IC 27-9-3-32 or similar provision of the state of domicile of the impaired insurer or insolvent insurer.
(j) If the association fails to act within a reasonable period of time as provided in subsection (c) with respect to an insolvent insurer, the commissioner has the powers and duties of the association under this chapter with respect to the insolvent insurer.
(k) The association may, upon the commissioner's request, assist and advise the commissioner concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of an impaired insurer or insolvent insurer.
(l) The association has standing and the right to appear or intervene before a court or an agency in Indiana or elsewhere with jurisdiction over an impaired insurer or insolvent insurer for which the association is or may become obligated under this chapter or with jurisdiction over a person or property against which the association may have rights through subrogation or otherwise. Standing extends to all matters germane to the rights, powers, and duties of the association, including proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired insurer or insolvent insurer and the determination of the policies or contracts and contractual obligations.
(m) A person receiving benefits under this chapter is considered to have assigned:
(1) the person's rights under; and
(2) any cause of action against another person for losses arising under, resulting from, or otherwise relating to;
the covered policy to the association to the extent of the benefits received because of this chapter, whether the benefits are payments of or on account of contractual obligations or continuation of coverage or provision of substitute or alternative coverage. The association may require an assignment to it of those rights and causes of action by a payee, policy or contract owner, certificate holder,

beneficiary, insured, or annuitant as a condition precedent to the receipt of any right or benefits conferred by this chapter on the person.
(n) The subrogation rights of the association under subsections (m) and (o) have the same priority against the assets of the impaired insurer or insolvent insurer as those possessed by the person entitled to receive benefits under this chapter.
(o) In addition to the rights conferred by subsections (m) and (n), the association has all common law rights of subrogation and any other equitable or legal remedy with respect to a covered policy that would have been available to the:
(1) impaired insurer or insolvent insurer;
(2) owner, beneficiary, or payee of a policy or contract with respect to the policy or contract, including, in the case of a structured settlement annuity, rights of the owner, beneficiary, or payee of the annuity, to the extent of benefits received under this chapter, against a person:
(A) who is originally or by succession responsible for the losses arising from the personal injury relating to the annuity or payment for the annuity; and
(B) whose responsibility is not solely because of the person serving as an assignee in respect of a qualified assignment under Section 130 of the Internal Revenue Code; and
(3) certificate holder, or the beneficiary or payee of the certificate holder, with respect to a certificate.
(p) If subsection (m), (n), or (o) is invalid or ineffective with respect to a person or claim, the amount payable by the association with respect to the related covered policies must be reduced by the amount realized by another person with respect to the person or claim that is attributable to the covered policies.
(q) If the association provides benefits with respect to a covered policy and a person recovers amounts to which the association has rights as described in subsection (m), (n), or (o), the person shall pay to the association the part of the recovery attributable to the covered policies.
(r) The association may do the following:
(1) Enter into contracts necessary or appropriate to carry out the provisions and purposes of this chapter.
(2) Sue or, subject to section 14 of this chapter, be sued, including taking legal actions necessary or appropriate to recover unpaid assessments under section 6 of this chapter and to resolve claims or potential claims against or on behalf of the association.
(3) Borrow money to effect the purposes of this chapter and issue notes or other evidences of indebtedness of the association with respect to borrowings. Notes or other evidences of indebtedness described in this subdivision that are not in default are legal investments for domestic insurers and may be carried as admitted assets.
(4) Employ or retain persons necessary or appropriate to handle

the financial transactions of the association and to perform other functions necessary or appropriate under this chapter.
(5) Take legal action necessary or appropriate to avoid or recover payment of improper claims.
(6) Exercise, for the purposes of this chapter and to the extent approved by the commissioner, the powers of a domestic life or health insurer. However, in no case may the association issue insurance policies or annuity contracts other than those issued to perform the association's obligations under this chapter.
(7) Request information from a person seeking coverage from the association to aid the association in determining and discharging the association's obligations under this chapter with respect to the person. The person shall promptly comply with the request.
(8) Settle claims and potential claims by or against the association.
(9) Exercise all rights, privileges, and powers granted to the association by any other laws of Indiana or another jurisdiction.
(10) Take other necessary or appropriate action to discharge the association's duties and obligations under this chapter or to exercise the association's rights and powers under this chapter.
(s) The association may belong to one (1) or more organizations of one (1) or more other state associations of similar purpose to further the purpose and administer the powers and duties of the association.
(t) The association has discretion and may exercise reasonable business judgment to determine the means by which the association is to discharge, in an economical and efficient manner, the association's obligations under this chapter.
(u) In discharging the association's obligations and exercising the association's rights and powers under subsections (a) and (c), the association may, subject to approval of the receivership court, provide substitute coverage for a covered policy that provides for the covered policy's interest rate, crediting rate, or similar factor employed in calculating returns or changes in value to be determined by use of an index or other external referent stated in the covered policy by issuing an alternative policy or contract in accordance with the following provisions:
(1) Instead of the index or other external referent stated in the covered policy, the alternative policy or contract may provide for:
(A) a fixed interest rate;
(B) payment of dividends with minimum guarantees; or
(C) a different method for calculating returns or changes in value.
(2) A:
(A) requirement for evidence of insurability; or
(B) waiting period or an exclusion, other than a waiting period or an exclusion provided for in this chapter;
that would not have applied under the covered policy may not

be imposed.
(3) The alternative policy or contract must provide coverage similar, in material respects, to the coverage under the covered policy, after taking into account the exceptions, exclusions, and limitations provided for in this chapter, as determined by the association.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.166-1986, SEC.1; P.L.130-1994, SEC.44; P.L.116-1994, SEC.62; P.L.251-1995, SEC.21; P.L.193-2006, SEC.14.

IC 27-8-8-5.2
Association election to succeed to rights and duties of impaired or insolvent insurer; reinsurance
Sec. 5.2. (a) At any time within one (1) year after the coverage date for an impaired insurer or insolvent insurer, the association may elect, subject to subdivisions (1) through (4), to succeed to the rights and obligations of the impaired insurer or insolvent insurer that accrue on or after the coverage date and that relate to covered policies under one (1) or more indemnity reinsurance agreements entered into by the impaired insurer or insolvent insurer as a ceding insurer. However, the association may not exercise an election with respect to a reinsurance agreement if the receiver, rehabilitator, or liquidator of the impaired insurer or insolvent insurer has previously and expressly disaffirmed the reinsurance agreement. The election by the association must be effected by a notice to the receiver, rehabilitator, or liquidator and to the affected reinsurers specifying the reinsurance agreement concerning which the association has made the foregoing election. If the association makes an election, the following apply with respect to the agreements selected by the association:
(1) The association is responsible for:
(A) all unpaid premiums due under the agreements for periods before and after the coverage date; and
(B) the performance of all other obligations of the impaired insurer or insolvent insurer to be performed after the coverage date;
that relate to covered policies. The association may charge covered policies that are only partially covered by the association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the association.
(2) The association is entitled to any amount payable by the reinsurer under the selected agreements:
(A) with respect to losses or events that occur during periods after the coverage date; and
(B) that relate to covered policies.
Of the amount received from the reinsurer, the association is obliged to pay to the beneficiary under the covered policy on account of which the amount was paid a portion of the amount equal to the excess of the amount received by the association over benefits paid by the association on account of the covered

policy less the retention of the impaired insurer or insolvent insurer applicable to the loss or event.
(3) Within thirty (30) days after the association's election, the association and each indemnity reinsurer shall calculate the net balance due to or from the association under each reinsurance agreement as of the date of the association's election, giving full credit to all items paid by the:
(A) impaired insurer or insolvent insurer, or the impaired insurer's or insolvent insurer's receiver, rehabilitator, or liquidator; or
(B) indemnity reinsurer;
during the period between the coverage date and the date of the association's election. Either the association or indemnity reinsurer shall pay the net balance due the other not more than five (5) days after the completion of the calculation. If the receiver, rehabilitator, or liquidator has received any amount due the association under subdivision (2), the receiver, rehabilitator, or liquidator shall remit the amount to the association as promptly as practicable.
(4) If the association, within sixty (60) days of the election, pays the premiums due for periods before and after the coverage date that relate to covered policies, the reinsurer is not entitled to:
(A) terminate the reinsurance agreements insofar as the agreements relate to covered policies; or
(B) set off any unpaid premium due for periods before the coverage date against amounts due the association.
(b) If the association transfers any of the association's obligations to another insurer, and if the association and the other insurer agree, the other insurer succeeds to the rights and obligations of the association under subsection (a) with respect to the transferred obligations effective as of the date agreed upon by the association and the other insurer and regardless of whether the association has made the election referred to in subsection (a), except that the:
(1) indemnity reinsurance agreements automatically terminate for new reinsurance unless the indemnity reinsurer and the other insurer agree to the contrary; and
(2) obligations of the association described in subsection (a)(2) no longer apply on and after the date the indemnity reinsurance agreement is transferred to the third party insurer.
This subsection does not apply if the association has previously notified the receiver, rehabilitator, or liquidator and the affected reinsurer in writing that the association will not exercise the election referred to in subsection (a).
(c) Subsections (a) and (b) supersede any other law or affected reinsurance agreement that provides for or requires payment of reinsurance proceeds, on account of losses or events that occur after the coverage date, to the receiver, liquidator, or rehabilitator of the impaired insurer or insolvent insurer. The receiver, rehabilitator, or liquidator remains entitled to amounts payable by the reinsurer under

the reinsurance agreement with respect to losses or events that occur before the coverage date, subject to applicable setoff provisions.
(d) Except as provided in subsections (a), (b), and (c), this chapter does not alter or modify the terms and conditions of indemnity reinsurance agreements of the insolvent insurer.
(e) This chapter does not:
(1) abrogate or limit the rights of a reinsurer to claim that the reinsurer is entitled to rescind a reinsurance agreement; or
(2) give a policy owner or beneficiary an independent cause of action against an indemnity reinsurer that is not otherwise set forth in the indemnity reinsurance agreement.
As added by P.L.193-2006, SEC.15.

IC 27-8-8-5.4
Association obligations to person entitled to coverage
Sec. 5.4. If the association has arranged or offered to discharge the association's obligations under this chapter with respect to contractual obligations owed to a person entitled to coverage under this chapter:
(1) the person, and any other person claiming by, through, or under the person, is not entitled to benefits from the association in addition to or other than benefits arranged or offered by the association; and
(2) the association is relieved of further obligation with respect to the contractual obligations if the person rejects, declines, or otherwise fails to accept the association's arrangement or offer.
As added by P.L.193-2006, SEC.16.

IC 27-8-8-5.5
Venue; appeal bond
Sec. 5.5. (a) Venue in a suit against the association is in Marion County.
(b) The association is not required to give an appeal bond in an appeal that relates to a cause of action arising under or with respect to this chapter.
As added by P.L.193-2006, SEC.17.

IC 27-8-8-6
Assessments
Sec. 6. (a) For the purpose of providing funds necessary to carry out the powers and duties of the association and necessary to pay administrative costs and expenses incurred by the commissioner in supervising the association and discharging the commissioner's obligations under this chapter, the board shall assess the member insurers, separately for each account, at a time and for amounts as the board finds necessary. Assessments are due not less than thirty (30) days after prior written notice to the member insurers and accrue interest at six percent (6%) per annum on and after the due date.
(b) There are two (2) classes of assessments as follows:
(1) Class A assessments are assessments that are authorized and

called by the board for the purpose of meeting administrative and legal costs and other expenses. Class A assessments may be authorized and called whether or not related to a particular impaired insurer or insolvent insurer.
(2) Class B assessments are assessments that are authorized and called by the board to the extent necessary to carry out the powers and duties of the association under this chapter with regard to an impaired insurer or insolvent insurer.
(c) The amount of a Class A assessment must be determined by the board and may be authorized and called on a pro rata or non-pro rata basis. If pro rata, the board may provide that the assessment be credited against future Class B assessments. The total of all non-pro rata assessments must not exceed one hundred fifty dollars ($150) per member insurer in any one (1) calendar year.
(d) The amount of a Class B assessment must be allocated for assessment purposes among the accounts under an allocation formula that may be based on the premiums or reserves of the impaired insurer or insolvent insurer or another standard considered by the board in the board's sole discretion as fair and reasonable under the circumstances.
(e) Class B assessments against member insurers for each account and subaccount with respect to an impaired insurer or insolvent insurer must be allocated among the assessed member insurers in the proportion that the premiums received in Indiana by each assessed member insurer on policies and contracts covered by the account or subaccount during the assessment base year for the impaired insurer or insolvent insurer bears to premiums received in Indiana by all assessed members on policies and contracts covered by the same account or subaccount during the same assessment base year.
(f) Assessments for funds to meet the requirements of the association with respect to an impaired insurer or insolvent insurer must not be authorized or called until necessary to implement the purposes of this chapter. Classification of assessments under subsection (b) and computation of assessments under subsections (c), (d), and (e) must be made with a reasonable degree of accuracy, recognizing that exact determinations are not always possible. The association shall notify each member insurer of the member insurer's anticipated share of an assessment that has been authorized but not yet called not more than one hundred eighty (180) days after the assessment is authorized.
(g) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its policy and contract obligations. In the event an assessment against a member insurer is abated or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay assessments that were

deferred under a repayment plan approved by the association.
(h) Subject to subsection (i), the total of all assessments authorized by the association in one (1) calendar year against a member insurer for a given subaccount of the life insurance and annuity account or for the health insurance account with respect to any single assessment base year must not exceed two percent (2%) of the member insurer's premiums received in Indiana on the policies and contracts covered by the subaccount or account during the applicable assessment base year.
(i) If two (2) or more assessments are authorized in one (1) calendar year with respect to impaired insurers or insolvent insurers having different assessment base years, the annual premium used for purposes of determining the aggregate assessment percentage limitation referenced in subsection (h) must be equal to the higher of the annual premiums for the applicable subaccount or account as calculated under this section.
(j) If the maximum assessment, together with other assets of the association in an account, does not provide in one (1) year in the account an amount sufficient to carry out the responsibilities of the association, additional funds must be assessed as soon as permitted by this chapter.
(k) The board may provide in the plan of operation a method of or procedure for allocating funds among claims relating to one (1) or more impaired insurers or insolvent insurers when the maximum assessment is insufficient to cover anticipated claims.
(l) If the maximum assessment for a subaccount of the life insurance and annuity account in one (1) year does not provide an amount sufficient to carry out the responsibilities of the association, the board shall, under subsection (e), access the other subaccounts of the life insurance and annuity account for the necessary additional amount, subject to the maximum stated in subsections (h) and (i).
(m) The board may, by an equitable method or procedure as established in the plan of operation, refund to member insurers, in proportion to the contribution of each member insurer to the account, the amount by which the assets of the account exceed the amount the board determines is necessary to carry out the obligations of the association with regard to the account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in an account to provide funds for the continuing expenses of the association and for the future discharge of the association's obligations.
(n) It is proper for a member insurer, in determining its premium rates and policyowner dividends as to any type of insurance within the scope of this chapter, to consider the amount reasonably necessary to meet its assessment obligations under this chapter.
(o) The association shall issue to each member insurer paying an assessment under this chapter, other than a Class A assessment, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment paid. All outstanding certificates are of equal dignity and priority without reference to amounts or

dates of issue. A certificate of contribution may be shown by the member insurer in its financial statement as an asset in the form and for the amount and period of time as the commissioner may approve.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.16-1984, SEC.17; P.L.166-1986, SEC.2; P.L.130-1994, SEC.45; P.L.116-1994, SEC.63; P.L.193-2006, SEC.18.

IC 27-8-8-6.2
Member protesting assessment
Sec. 6.2. (a) A member insurer that wishes to protest all or part of an assessment made under section 6 of this chapter shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment is available to meet association obligations during the pendency of the protest or a subsequent appeal. Payment must be accompanied by a statement in writing that the payment is made under protest and set forth a brief statement of the grounds for the protest.
(b) Not more than sixty (60) days after the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of the association's determination with respect to the protest (unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest).
(c) Not more than sixty (60) days after receipt of notice of the association's determination with respect to a protest, the protesting member insurer may appeal the determination to the commissioner.
(d) Instead of making a determination with respect to a protest based on a question regarding the assessment base, the association may refer the protest to the commissioner for a determination, with or without a recommendation from the association.
(e) If a protest of an assessment is upheld, the amount paid by the protesting member insurer in error or excess must be returned to the member insurer. Interest on a refund due to a protesting member insurer must be paid at the rate actually earned by the association.
As added by P.L.193-2006, SEC.19.

IC 27-8-8-6.5
Association requests for information
Sec. 6.5. (a) The association may request information from a member insurer to aid in the exercise of the association's power under sections 6 and 6.2 of this chapter.
(b) A member insurer that receives a request under subsection (a) shall promptly comply with the request.
As added by P.L.193-2006, SEC.20.

IC 27-8-8-7
Association plan of operation
Sec. 7. (a) The association shall submit to the commissioner a plan of operation and any amendments to the plan of operation that are necessary or appropriate to assure the fair, reasonable, and

equitable administration of the association. The plan of operation and an amendment to the plan of operation are effective:
(1) if the plan or amendment is not disapproved by the commissioner within thirty (30) days after being submitted to the commissioner; or
(2) upon the commissioner's written approval, if sooner than the time set in subdivision (1).
(b) If the association fails to submit a suitable plan of operation within one hundred eighty (180) days from September 1, 1978, or if at any other time the association fails to submit suitable amendments to the plan, the commissioner shall adopt rules under IC 4-22-2 necessary to effectuate the provisions of this chapter. The rules continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.
(c) A member insurer shall comply with the plan of operation.
(d) The plan of operation must, in addition to requirements stated elsewhere in this chapter establish:
(1) procedures for handling the assets of the association;
(2) the amount and method of reimbursing members of the board under section 4 of this chapter;
(3) regular places and times for meetings, including, if desired by the association, telephone conference calls, of the board;
(4) procedures for records to be kept of all financial transactions of the association, its agents, and the board;
(5) procedures whereby selections for the board will be made and submitted to the commissioner; and
(6) any additional procedures for assessments under sections 6 and 6.2 of this chapter.
The plan of operation may contain additional provisions necessary or appropriate for the execution of the powers and duties of the association.
(e) The plan of operation may provide that any or all powers and duties of the association, except those under sections 5(r)(3), 6, 6.2, and 6.5 of this chapter, may be delegated to a corporation, association, or other organization that performs or will perform functions similar to those of the association, or its equivalent, in two (2) or more states. The corporation, association, or organization must be reimbursed for payments made on behalf of the association and must be paid for its performance of any function of the association. A delegation under this subsection takes effect only with the approval of both the board and the commissioner and may be made only to a corporation, association, or organization that extends protection that is not substantially less favorable and effective than that provided by this chapter.
(f) To the extent and in the manner specified in the plan of operation, the board may create one (1) or more committees, each of which may exercise the authority of the board to the extent specified in the plan of operation or by the board.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006,

SEC.21.

IC 27-8-8-8
Powers and duties of commissioner; appeals to commissioner; notice of effect of chapter
Sec. 8. (a) The commissioner shall do the following:
(1) Upon request of the board, provide the association with a statement of the premiums in Indiana and other appropriate states for each member insurer.
(2) When an impairment is declared and the amount of the impairment is determined, serve a demand on the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders. The failure of the insurer to promptly comply with the demand shall not excuse the association from the performance of its powers and duties under this chapter.
(3) In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.
(b) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in Indiana of a member insurer that fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a forfeiture on a member insurer that fails to pay an assessment when due. A forfeiture shall not exceed five percent (5%) of the unpaid assessment per month, but no forfeiture shall be less than one hundred dollars ($100) per month.
(c) A final action of the association or the board may be appealed to the commissioner by a member insurer if the appeal is taken within sixty (60) days of the member insurer's receipt of notice of the final action being appealed. A final action or order of the commissioner is subject to judicial review in a court with jurisdiction in accordance with the Indiana law that applies to the actions or orders of the commissioner.
(d) The liquidator, rehabilitator, or conservator of an impaired insurer or insolvent insurer may notify all interested persons of the effect of this chapter.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006, SEC.22.

IC 27-8-8-9
Detection and prevention of insurer insolvencies or impairments; actions of board of directors
Sec. 9. (a) To aid in the detection and prevention of insurer insolvencies or impairments, the commissioner shall do the following:
(1) Notify the insurance regulatory authorities of all the other states not more than thirty (30) days after the date an action taken by the commissioner occurs when the commissioner takes any of the following actions against a member insurer:
(A) Revokes the member insurer's certificate of authority. (B) Suspends the member insurer's certificate of authority.
(C) Issues a formal order that the member insurer restrict its premium writing, obtain additional contributions to surplus, withdraw from Indiana, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policy owners or creditors.
(2) Report to the association when the commissioner takes any of the actions set forth in subdivision (1) or when the commissioner has received a report from any other insurance regulatory authority indicating that an action has been taken in another state. The report to the association must contain all significant details of the action taken or of the report received from another insurance regulatory authority.
(3) Report to the association when the commissioner has reasonable cause to believe from an examination, whether completed or in process, of a member insurer that the member insurer may be impaired or insolvent.
(4) Furnish to the association the NAIC Insurance Regulatory Information System (IRIS) ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners. The association may use the information contained in the ratios and listings in carrying out its duties and responsibilities under this chapter. The report and the information contained in the report must be kept confidential by the association until made public by the commissioner or other lawful authority.
(b) The commissioner may seek the advice and recommendations of the association concerning a matter affecting the commissioner's duties and responsibilities in regard to the financial condition of member insurers and companies seeking admission to transact insurance business in Indiana.
(c) The association may, upon majority vote by the board, make reports and recommendations to the commissioner on any matter germane to the solvency, liquidation, rehabilitation, or conservation of a member insurer or germane to the solvency of any company seeking to do an insurance business in Indiana. The reports and recommendations are not public documents.
(d) The association may, upon majority vote by the board, notify the commissioner of any information indicating that a member insurer may be impaired or insolvent.
(e) The association may, upon majority vote by the board, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006, SEC.23.

IC 27-8-8-10
Records of board meetings; disclosure of records; association status as creditor; application of impaired or insolvent insurer's assets Sec. 10. (a) Records must be kept of all meetings of the board to discuss the activities of the association in carrying out its powers and duties under sections 5, 5.2, and 5.4 of this chapter. Records of the association with respect to an impaired insurer or insolvent insurer must not be disclosed except:
(1) after the termination of the liquidation, rehabilitation, or conservation proceeding involving the impaired insurer or insolvent insurer; or
(2) upon the order of a court with jurisdiction if the order is made before the time described in subdivision (1).
This subsection does not limit the duty of the association to submit a report of its activities under section 12 of this chapter.
(b) For the purpose of carrying out its obligations under this chapter, the association is a creditor of the impaired insurer or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts that the association has received, from a person other than the impaired insurer or insolvent insurer, as subrogee under section 5(m), 5(o), and 5(q) of this chapter. Assets of the impaired insurer or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired insurer or insolvent insurer as required by this chapter. "Assets attributable to covered policies", as used in this subsection, is that proportion of the assets that the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired insurer or insolvent insurer.
(c) As a creditor of an impaired insurer or insolvent insurer under subsection (b) and consistent with IC 27-9-3-32, the association and other similar associations are entitled to receive disbursements of assets out of the marshaled assets, as the assets become available to reimburse the association or another similar association, as a credit against contractual obligations under this chapter. If the liquidator has not, within one hundred twenty (120) days after a member insurer becomes an insolvent insurer, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency, the association is entitled to make application to the receivership court for approval of the association's own proposal to disburse the assets.
(d) Before the termination of a liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders and policy owners of the impaired insurer or insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the impaired insurer or insolvent insurer. In making the determination, the court shall consider the welfare of the policy owners of the continuing or successor insurer.
(e) A distribution to stockholders of an impaired insurer or insolvent insurer must not be made until the total amount of valid

claims of the association, with interest, for funds expended in carrying out the association's powers and duties under sections 5, 5.2, 5.4, and 5.5 of this chapter with respect to the impaired insurer or insolvent insurer, have been fully recovered by the association.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006, SEC.24.

IC 27-8-8-11
Distributions to affiliates; recovery
Sec. 11. (a) Subject to subsections (b) through (d), if an order for liquidation or rehabilitation of an insurer domiciled in Indiana has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five (5) years preceding the filing of the petition for liquidation or rehabilitation.
(b) A distribution described in subsection (a) is not recoverable if the insurer shows that when the distribution was paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill the insurer's policy and contract obligations.
(c) A person who was an affiliate that controlled the insurer at the time a distribution described in subsection (a) was paid is liable up to the amount of distributions the person received. A person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions that would have been received if the distributions had been paid immediately. If two (2) or more persons are liable with respect to the same distributions, they are jointly and severally liable.
(d) The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the policy and contract obligations of the insolvent insurer.
(e) If a person liable under subsection (c) is insolvent, the affiliates that controlled the person at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006, SEC.25.

IC 27-8-8-12
Examination and regulation of association; financial report
Sec. 12. (a) The association is subject to examination and regulation by the commissioner. The association shall annually submit to the commissioner, not later than one hundred twenty (120) days after the end of the association's fiscal year, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year. (b) Upon the request of a member insurer, the association shall provide to the member insurer a copy of the reports described in subsection (a).
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006, SEC.26.

IC 27-8-8-13
Association tax and fee exemption
Sec. 13. The association is exempt from payment of all fees and all taxes levied by Indiana or any of its political subdivisions, except taxes levied on real property.
As added by Acts 1978, P.L.129, SEC.3.

IC 27-8-8-14
Liability for performance under chapter
Sec. 14. (a) A member insurer and the member insurer's agents and employees, the association and the association's agents and employees, members of the board and representatives of the members of the board, and the commissioner and the commissioner's representatives are not liable for and no cause of action of any nature arises or may be brought against them for or in connection with an action or omission by any of them in the exercise and performance of their rights, powers, and duties under this chapter.
(b) Immunity under this section extends to:
(1) the participation in an organization of one (1) or more other state associations of similar purpose; and
(2) an organization described in subdivision (1) and an agent or employee of the organization.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006, SEC.27.

IC 27-8-8-15
Insolvent insurer proceedings; stay; setting aside judgment
Sec. 15. All proceedings in which an insolvent insurer is a party in any court in Indiana shall be stayed for sixty (60) days from the date an order of liquidation is entered to permit proper legal action by the association on matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default, the association may apply to have the judgment set aside by the same court that made the judgment and is entitled to defend against the suit on the merits.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006, SEC.28.

IC 27-8-8-16
Recoupment of assessments
Sec. 16. A member insurer may take as a credit against premium taxes, adjusted gross income taxes, or any combination of them imposed by the state upon the member insurer's revenue or income not more than twenty percent (20%) of the amount of each

assessment described in section 6 of this chapter for each calendar year following the year in which the assessment was paid until the assessment has been offset by either credits against the taxes or refunds from the association. If the member insurer ceases doing business, all uncredited assessments may be credited against the member insurer's premium taxes, adjusted gross income taxes, or a combination of the premium taxes and adjusted gross income taxes of the member insurer for the year the member insurer ceases doing business.
As added by Acts 1978, P.L.129, SEC.3. Amended by Acts 1979, P.L.255, SEC.2; Acts 1980, P.L.173, SEC.1; P.L.163-1986, SEC.2; P.L.192-2002(ss), SEC.168; P.L.193-2006, SEC.29.

IC 27-8-8-17
Refunds from association
Sec. 17. (a) Sums acquired by refund under section 6(m) of this chapter from the association by member insurers and offset against taxes as provided by section 16 of this chapter shall be paid by the member insurers to the state in the manner required by the tax authorities.
(b) The association shall notify the commissioner when refunds under section 6 of this chapter have been made.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.193-2006, SEC.30.

IC 27-8-8-18
Advertising referring to association; association summary document
Sec. 18. (a) A person, including an insurer, insurance producer, employee, agent, or affiliate of an insurer, shall not make, publish, disseminate, circulate, or place before the public or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, an advertisement, an announcement, or a statement, written or oral, that uses the existence of the association for the purpose of the sale of, solicitation of, or inducement to purchase any form of insurance covered by this chapter. This section does not apply to the association or any other entity that does not sell or solicit insurance.
(b) Not later than January 1, 2007, the association shall:
(1) prepare a summary document:
(A) describing the general purposes and current limitations of this chapter; and
(B) complying with subsection (c); and
(2) submit the summary document to the commissioner for approval.
Sixty (60) days after the date on which the commissioner approves the summary document, a member insurer may not deliver a policy or contract to a policy or contract owner unless the summary

document is delivered to the policy or contract owner at the time of delivery of the policy or contract. The summary document must also be available upon request by a policy owner. The distribution, delivery, or contents or interpretation of the summary document does not guarantee that the policy or contract or the owner of the policy or contract is covered in the event of the impairment or insolvency of a member insurer. The summary document must be revised by the association as amendment to this chapter requires. Failure to receive the summary document does not give a policy owner, a contract owner, a certificate holder, or an insured greater rights than the rights specified in this chapter.
(c) The summary document prepared under subsection (b) must contain a clear and conspicuous disclaimer on the face of the summary document. The commissioner shall approve the form and content of the disclaimer. The disclaimer must, at a minimum, convey all the following:
(1) State the name and address of the association and the department of insurance.
(2) Prominently warn that:
(A) the association might not cover the policy or contract; and
(B) even if coverage were currently provided, coverage is:
(i) subject to substantial limitations and exclusions;
(ii) generally conditioned on continued residence in Indiana; and
(iii) subject to possible change as a result of future amendments to this chapter and court decisions.
(3) State the types of policies for which the association currently provides coverage.
(4) State that the member insurer and the member insurer's agents are prohibited by law from using the existence of the association for the purpose of selling, soliciting, or inducing purchase of any form of insurance.
(5) State that the policy owner or contract owner should not rely on coverage under this chapter when selecting an insurer.
(6) Explain:
(A) rights available following; and
(B) procedures for filing a complaint to allege;
a violation of any provision of this chapter.
(7) Provide other information as directed by the commissioner, including sources for information that:
(A) is not proprietary; and
(B) is subject to disclosure under IC 5-14-3;
concerning the financial condition of an insurer.
(d) A member insurer shall retain evidence of compliance with subsection (b) until the policy or contract for which the notice is given is no longer in effect.
As added by Acts 1978, P.L.129, SEC.3. Amended by P.L.178-2003, SEC.62; P.L.193-2006, SEC.31.



CHAPTER 9. PRIMARY MOTOR VEHICLE INSURANCE COVERAGE

IC 27-8-9-1
Repealed
(Repealed by P.L.261-1983, SEC.6.)

IC 27-8-9-2
Repealed
(Repealed by P.L.261-1983, SEC.6.)

IC 27-8-9-3
Repealed
(Repealed by P.L.261-1983, SEC.6.)

IC 27-8-9-4
Repealed
(Repealed by P.L.261-1983, SEC.6.)

IC 27-8-9-5
Application of chapter
Sec. 5. This chapter applies only to policies affording motor vehicle insurance coverage that are issued or renewed after August 31, 1983. As added by Acts 1980, P.L.174, SEC.1. Amended by P.L.261-1983, SEC.1; P.L.226-1993, SEC.2.

IC 27-8-9-6
Definitions
Sec. 6. (a) The definitions set forth in this section apply throughout this chapter.
(b) "Garage liability policy" refers to any motor vehicle liability insurance policy that affords coverage to a named insured engaged in the business of selling, leasing, repairing, servicing, delivering, testing, road testing, parking, or storing motor vehicles, but does not refer to a motor vehicle liability insurance policy that affords coverage to a vehicle used in the business of transporting property for hire.
(c) "Motor vehicle insurance coverage" means any type of insurance coverage described in IC 27-1-5-1, Class 2(f).
(d) "Permittee" means any person who is granted permission to operate a motor vehicle by the owner of the motor vehicle.
As added by P.L.261-1983, SEC.2. Amended by P.L.81-1991, SEC.11; P.L.226-1993, SEC.3.

IC 27-8-9-7
Coverage for a permittee or passenger
Sec. 7. (a) This section does not apply to cases covered by section 10 or 11 of this chapter.
(b) In any case arising from a permittee's use of a motor vehicle for which the owner of the vehicle has motor vehicle insurance coverage, the owner's motor vehicle insurance coverage is considered primary if both of the following apply:
(1) The vehicle, at the time damage occurred, was operated with the permission of the owner of the motor vehicle.
(2) The use was within the scope of the permission granted.
(c) The permittee may not recover under any other motor vehicle insurance coverage available to the permittee until the limit of all coverage provided by the owner's policy is first exhausted.
(d) In a case arising from an owner's use of a motor vehicle for which the owner of the vehicle has motor vehicle insurance coverage, the owner's motor vehicle insurance policy is considered primary for any claim made by a passenger in the motor vehicle.
(e) A passenger in a motor vehicle at the time a case described in subsection (b) or (d) arises may not recover under any other motor vehicle insurance coverage available to the passenger until the limit of all coverage available to the passenger under the owner's motor vehicle insurance policy is first exhausted.
As added by P.L.261-1983, SEC.3. Amended by P.L.226-1993, SEC.4; P.L.74-2009, SEC.1; P.L.93-2010, SEC.17.

IC 27-8-9-8
Repealed
(Repealed by P.L.226-1993, SEC.8.)
IC 27-8-9-9
Leased motor vehicles; leased vehicles used in transportation for hire
Sec. 9. (a) When a claim arises from the operation of a motor vehicle leased under a written lease agreement, if under the agreement the lessee agrees to provide coverage for damage resulting from his operation of the vehicle, then the motor vehicle insurance coverage of the lessee is primary. No claim may be made against any coverage available for the vehicle by the lessor until the limits of the motor vehicle insurance coverage provided by the lessee for the vehicle are exhausted.
(b) When a claim arises from the operation of a motor vehicle that is used in the business of transporting property for hire and leased under a written lease agreement, if under the agreement the lessor and lessee agree as to which coverage of the parties' motor vehicle insurance is primary coverage, then the policy of insurance providing that coverage is primary and no claim may be made against any other coverage for the vehicle until the limits of that policy are exhausted.
As added by P.L.261-1983, SEC.5. Amended by P.L.81-1991, SEC.12; P.L.226-1993, SEC.5.

IC 27-8-9-10
Garage liability policy as owner's only coverage; permittee's coverage primary
Sec. 10. (a) This section applies if the only motor vehicle insurance coverage provided by the owner of the motor vehicle is under a garage liability policy.
(b) Notwithstanding section 7 of this chapter, any coverage available to the permittee is primary.
(c) Recovery may not be made under the garage liability policy until the limits of all coverage available to the permittee have been exhausted.
As added by P.L.226-1993, SEC.6.

IC 27-8-9-11
Bailee's coverage primary
Sec. 11. (a) This section applies to a motor vehicle while under the control of either of the following:
(1) A bailee.
(2) An agent or employee of a bailee.
(b) As used in this section, "bailee" refers only to a person who is in the business of storing, parking, servicing, or repairing vehicles.
(c) Notwithstanding section 7 of this chapter, any coverage available to the bailee is primary.
(d) Recovery may not be made under the vehicle owner's policy until the limits of all motor vehicle insurance coverage available to the bailee have been exhausted.
As added by P.L.226-1993, SEC.7.



CHAPTER 10. COMPREHENSIVE HEALTH INSURANCE

IC 27-8-10-1
Definitions
Sec. 1. (a) The definitions in this section apply throughout this chapter.
(b) "Association" means the Indiana comprehensive health insurance association established under section 2.1 of this chapter.
(c) "Association policy" means a policy issued by the association that provides coverage specified in section 3 of this chapter. The term does not include a Medicare supplement policy that is issued under section 9 of this chapter.
(d) "Carrier" means an insurer providing medical, hospital, or surgical expense incurred health insurance policies.
(e) "Church plan" means a plan defined in the federal Employee Retirement Income Security Act of 1974 under 26 U.S.C. 414(e).
(f) "Commissioner" refers to the insurance commissioner.
(g) "Creditable coverage" has the meaning set forth in the federal Health Insurance Portability and Accountability Act of 1996 (26 U.S.C. 9801(c)(1)).
(h) "Eligible expenses" means those charges for health care services and articles provided for in section 3 of this chapter.
(i) "Federal income poverty level" has the meaning set forth in IC 12-15-2-1.
(j) "Federally eligible individual" means an individual:
(1) for whom, as of the date on which the individual seeks coverage under this chapter, the aggregate period of creditable coverage is at least eighteen (18) months and whose most recent prior creditable coverage was under a: (A) group health plan;
(B) governmental plan; or
(C) church plan;
or health insurance coverage in connection with any of these plans;
(2) who is not eligible for coverage under:
(A) a group health plan;
(B) Part A or Part B of Title XVIII of the federal Social Security Act; or
(C) a state plan under Title XIX of the federal Social Security Act (or any successor program);
and does not have other health insurance coverage;
(3) with respect to whom the individual's most recent coverage was not terminated for factors relating to nonpayment of premiums or fraud;
(4) who, if after being offered the option of continuation coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) (29 U.S.C. 1191b(d)(1)), or under a similar state program, elected such coverage; and
(5) who, if after electing continuation coverage described in subdivision (4), has exhausted continuation coverage under the provision or program.
(k) "Governmental plan" means a plan as defined under the federal Employee Retirement Income Security Act of 1974 (26 U.S.C. 414(d)) and any plan established or maintained for its employees by the United States government or by any agency or instrumentality of the United States government.
(l) "Group health plan" means an employee welfare benefit plan (as defined in 29 U.S.C. 1167(1)) to the extent that the plan provides medical care payments to, or on behalf of, employees or their dependents, as defined under the terms of the plan, directly or through insurance, reimbursement, or otherwise.
(m) "Health care facility" means any institution providing health care services that is licensed in this state, including institutions engaged principally in providing services for health maintenance organizations or for the diagnosis or treatment of human disease, pain, injury, deformity, or physical condition, including a general hospital, special hospital, mental hospital, public health center, diagnostic center, treatment center, rehabilitation center, extended care facility, skilled nursing home, nursing home, intermediate care facility, tuberculosis hospital, chronic disease hospital, maternity hospital, outpatient clinic, home health care agency, bioanalytical laboratory, or central services facility servicing one (1) or more such institutions.
(n) "Health care institutions" means skilled nursing facilities, home health agencies, and hospitals.
(o) "Health care provider" means any physician, hospital, pharmacist, or other person who is licensed in Indiana to furnish health care services.
(p) "Health care services" means any services or products

included in the furnishing to any individual of medical care, dental care, or hospitalization, or incident to the furnishing of such care or hospitalization, as well as the furnishing to any person of any other services or products for the purpose of preventing, alleviating, curing, or healing human illness or injury.
(q) "Health insurance" means hospital, surgical, and medical expense incurred policies, nonprofit service plan contracts, health maintenance organizations, limited service health maintenance organizations, and self-insured plans. However, the term "health insurance" does not include short term travel accident policies, accident only policies, fixed indemnity policies, automobile medical payment, or incidental coverage issued with or as a supplement to liability insurance.
(r) "Insured" means all individuals who are provided qualified comprehensive health insurance coverage under an individual policy, including all dependents and other insured persons, if any.
(s) "Medicaid" means medical assistance provided by the state under the Medicaid program under IC 12-15.
(t) "Medical care payment" means amounts paid for:
(1) the diagnosis, care, mitigation, treatment, or prevention of disease or amounts paid for the purpose of affecting any structure or function of the body;
(2) transportation primarily for and essential to Medicare services referred to in subdivision (1); and
(3) insurance covering medical care referred to in subdivisions (1) and (2).
(u) "Medically necessary" means health care services that the association has determined:
(1) are recommended by a legally qualified physician;
(2) are commonly and customarily recognized throughout the physician's profession as appropriate in the treatment of the patient's diagnosed illness; and
(3) are not primarily for the scholastic education or career and technical training of the provider or patient.
(v) "Medicare" means Title XVIII of the federal Social Security Act (42 U.S.C. 1395 et seq.).
(w) "Policy" means a contract, policy, or plan of health insurance.
(x) "Policy year" means a twelve (12) month period during which a policy provides coverage or obligates the carrier to provide health care services.
(y) "Health maintenance organization" has the meaning set out in IC 27-13-1-19.
(z) "Resident" means an individual who is:
(1) legally domiciled in Indiana for at least twelve (12) months before applying for an association policy; or
(2) a federally eligible individual and legally domiciled in Indiana.
(aa) "Self-insurer" means an employer who provides services, payment for, or reimbursement of any part of the cost of health care services other than payment of insurance premiums or subscriber

charges to a carrier. However, the term "self-insurer" does not include an employer who is exempt from state insurance regulation by federal law, or an employer who is a political subdivision of the state of Indiana.
(bb) "Services of a skilled nursing facility" means services that must commence within fourteen (14) days following a confinement of at least three (3) consecutive days in a hospital for the same condition.
(cc) "Skilled nursing facility", "home health agency", "hospital", and "home health services" have the meanings assigned to them in 42 U.S.C. 1395x.
(dd) "Medicare supplement policy" means an individual policy of accident and sickness insurance that is designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, and surgical expenses of individuals who are eligible for Medicare benefits.
(ee) "Limited service health maintenance organization" has the meaning set forth in IC 27-13-34-4.
As added by Acts 1981, P.L.249, SEC.1. Amended by P.L.253-1989, SEC.1; P.L.1-1990, SEC.260; P.L.2-1992, SEC.785; P.L.26-1994, SEC.13; P.L.116-1994, SEC.64; P.L.2-1995, SEC.107; P.L.188-1995, SEC.8; P.L.91-1998, SEC.12; P.L.1-2001, SEC.33; P.L.193-2003, SEC.3; P.L.234-2007, SEC.165.

IC 27-8-10-2
Repealed
(Repealed by P.L.1-1990, SEC.261.)

IC 27-8-10-2.1
Comprehensive health insurance association; establishment; board of directors; plan of operation; powers and duties
Sec. 2.1. (a) There is established a nonprofit legal entity to be referred to as the Indiana comprehensive health insurance association, which must assure that health insurance is made available throughout the year to each eligible Indiana resident applying to the association for coverage. All carriers, health maintenance organizations, limited service health maintenance organizations, and self-insurers providing health insurance or health care services in Indiana must be members of the association. The association shall operate under a plan of operation established and approved under subsection (c) and shall exercise its powers through a board of directors established under this section.
(b) The board of directors of the association consists of nine (9) members whose principal residence is in Indiana selected as follows:
(1) Four (4) members to be appointed by the commissioner from the members of the association, one (1) of which must be a representative of a health maintenance organization.
(2) Two (2) members to be appointed by the commissioner shall be consumers representing policyholders.
(3) Two (2) members shall be the state budget director or

designee and the commissioner of the department of insurance or designee.
(4) One (1) member to be appointed by the commissioner must be a representative of health care providers.
The commissioner shall appoint the chairman of the board, and the board shall elect a secretary from its membership. The term of office of each appointed member is three (3) years, subject to eligibility for reappointment. Members of the board who are not state employees may be reimbursed from the association's funds for expenses incurred in attending meetings. The board shall meet at least semiannually, with the first meeting to be held not later than May 15 of each year.
(c) The association shall submit to the commissioner a plan of operation for the association and any amendments to the plan necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation becomes effective upon approval in writing by the commissioner consistent with the date on which the coverage under this chapter must be made available. The commissioner shall, after notice and hearing, approve the plan of operation if the plan is determined to be suitable to assure the fair, reasonable, and equitable administration of the association and provides for the sharing of association losses on an equitable, proportionate basis among the member carriers, health maintenance organizations, limited service health maintenance organizations, and self-insurers. If the association fails to submit a suitable plan of operation within one hundred eighty (180) days after the appointment of the board of directors, or at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall adopt rules under IC 4-22-2 necessary or advisable to implement this section. These rules are effective until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner. The plan of operation must:
(1) establish procedures for the handling and accounting of assets and money of the association;
(2) establish the amount and method of reimbursing members of the board;
(3) establish regular times and places for meetings of the board of directors;
(4) establish procedures for records to be kept of all financial transactions and for the annual fiscal reporting to the commissioner;
(5) establish procedures whereby selections for the board of directors will be made and submitted to the commissioner for approval;
(6) contain additional provisions necessary or proper for the execution of the powers and duties of the association; and
(7) establish procedures for the periodic advertising of the general availability of the health insurance coverages from the association. (d) The plan of operation may provide that any of the powers and duties of the association be delegated to a person who will perform functions similar to those of this association. A delegation under this section takes effect only with the approval of both the board of directors and the commissioner. The commissioner may not approve a delegation unless the protections afforded to the insured are substantially equivalent to or greater than those provided under this chapter.
(e) The association has the general powers and authority enumerated by this subsection in accordance with the plan of operation approved by the commissioner under subsection (c). The association has the general powers and authority granted under the laws of Indiana to carriers licensed to transact the kinds of health care services or health insurance described in section 1 of this chapter and also has the specific authority to do the following:
(1) Enter into contracts as are necessary or proper to carry out this chapter, subject to the approval of the commissioner.
(2) Subject to section 2.6 of this chapter, sue or be sued, including taking any legal actions necessary or proper for recovery of any assessments for, on behalf of, or against participating carriers.
(3) Take legal action necessary to avoid the payment of improper claims against the association or the coverage provided by or through the association.
(4) Establish a medical review committee to determine the reasonably appropriate level and extent of health care services in each instance.
(5) Establish appropriate rates, scales of rates, rate classifications and rating adjustments, such rates not to be unreasonable in relation to the coverage provided and the reasonable operational expenses of the association.
(6) Pool risks among members.
(7) Issue policies of insurance on an indemnity or provision of service basis providing the coverage required by this chapter.
(8) Administer separate pools, separate accounts, or other plans or arrangements considered appropriate for separate members or groups of members.
(9) Operate and administer any combination of plans, pools, or other mechanisms considered appropriate to best accomplish the fair and equitable operation of the association.
(10) Appoint from among members appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the association, policy and other contract design, and any other function within the authority of the association.
(11) Hire an independent consultant.
(12) Develop a method of advising applicants of the availability of other coverages outside the association.
(13) Provide for the use of managed care plans for insureds, including the use of: (A) health maintenance organizations; and
(B) preferred provider plans.
(14) Solicit bids directly from providers for coverage under this chapter.
(15) Subject to section 3 of this chapter, negotiate reimbursement rates and enter into contracts with individual health care providers and health care provider groups.
(f) Rates for coverages issued by the association may not be unreasonable in relation to the benefits provided, the risk experience, and the reasonable expenses of providing the coverage. Separate scales of premium rates based on age apply for individual risks. Premium rates must take into consideration the extra morbidity and administration expenses, if any, for risks insured in the association. The rates for a given classification must be equal to one hundred fifty percent (150%) of the average premium rate for that class charged by the five (5) carriers with the largest premium volume in the state during the preceding calendar year. In determining the average rate of the five (5) largest carriers, the rates charged by the carriers shall be actuarially adjusted to determine the rate that would have been charged for benefits substantially identical to those issued by the association. All rates adopted by the association must be submitted to the commissioner for approval.
(g) Following the close of the association's fiscal year, the association shall determine the net premiums, the expenses of administration, and the incurred losses for the year. Twenty-five percent (25%) of any net loss shall be assessed by the association to all members in proportion to their respective shares of total health insurance premiums as reported to the department of insurance, excluding premiums for Medicaid contracts with the state of Indiana, received in Indiana during the calendar year (or with paid losses in the year) coinciding with or ending during the fiscal year of the association. Seventy-five percent (75%) of any net loss shall be paid by the state. In sharing losses, the association may abate or defer in any part the assessment of a member, if, in the opinion of the board, payment of the assessment would endanger the ability of the member to fulfill its contractual obligations. The association may also provide for interim assessments against members of the association if necessary to assure the financial capability of the association to meet the incurred or estimated claims expenses or operating expenses of the association until the association's next fiscal year is completed. Net gains, if any, must be held at interest to offset future losses or allocated to reduce future premiums. Assessments must be determined by the board members specified in subsection (b)(1), subject to final approval by the commissioner.
(h) The association shall conduct periodic audits to assure the general accuracy of the financial data submitted to the association, and the association shall have an annual audit of its operations by an independent certified public accountant.
(i) The association is subject to examination by the department of insurance under IC 27-1-3.1. The board of directors shall submit, not

later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.
(j) All policy forms issued by the association must conform in substance to prototype forms developed by the association, must in all other respects conform to the requirements of this chapter, and must be filed with and approved by the commissioner before their use.
(k) The association may not issue an association policy to any individual who, on the effective date of the coverage applied for, does not meet the eligibility requirements of section 5.1 of this chapter.
(l) The association and the premium collected by the association shall be exempt from the premium tax, the adjusted gross income tax, or any combination of these upon revenues or income that may be imposed by the state.
(m) Members who, during any calendar year, have paid one (1) or more assessments levied under this chapter may include in the rates for premiums charged for insurance policies to which this chapter applies amounts sufficient to recoup a sum equal to the amounts paid to the association by the member less any amounts returned to the member insurer by the association, and the rates shall not be deemed excessive by virtue of including an amount reasonably calculated to recoup assessments paid by the member.
(n) The association shall provide for the option of monthly collection of premiums.
(o) The association shall periodically certify to the budget agency the amount necessary to pay seventy-five percent (75%) of any net loss as specified in subsection (g).
As added by P.L.1-1990, SEC.262. Amended by P.L.26-1991, SEC.27; P.L.1-1994, SEC.136; P.L.116-1994, SEC.65; P.L.26-1994, SEC.14; P.L.2-1995, SEC.108; P.L.255-1995, SEC.9; P.L.91-1998, SEC.13; P.L.192-2002(ss), SEC.169; P.L.178-2003, SEC.63; P.L.193-2003, SEC.4; P.L.97-2004, SEC.99; P.L.51-2004, SEC.1; P.L.1-2007, SEC.186; P.L.229-2011, SEC.251.

IC 27-8-10-2.2
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 27-8-10-2.3
Reporting requirements
Sec. 2.3. (a) A member shall, not later than October 31 of each year, certify an independently audited report to the:
(1) association;
(2) legislative council; and
(3) department of insurance;
of the amount of tax credits taken against assessments by the member under section 2.1 (as in effect December 31, 2004) or 2.4 of this chapter during the previous calendar year. A report certified under this section to the legislative council must be in an electronic format

under IC 5-14-6.
(b) A member shall, not later than October 31 of each year, certify an independently audited report to the association of the amount of assessments paid by the member against which a tax credit has not been taken under section 2.1 (as in effect December 31, 2004) or 2.4 of this chapter as of the date of the report.
As added by P.L.167-2002, SEC.1. Amended by P.L.28-2004, SEC.168; P.L.51-2004, SEC.3; P.L.2-2005, SEC.72; P.L.1-2006, SEC.488.

IC 27-8-10-2.4
Tax credits
Sec. 2.4. (a) Beginning January 1, 2005, a member that, before January 1, 2005, has:
(1) paid an assessment; and
(2) not taken a credit against taxes;
under section 2.1 of this chapter (as in effect December 31, 2004) is not entitled to claim or carry forward the unused tax credit except as provided in this section.
(b) A member described in subsection (a) may, for each taxable year beginning after December 31, 2006, take a credit of not more than ten percent (10%) of the amount of the assessments paid before January 1, 2005, against which a tax credit has not been taken before January 1, 2005. A credit under this subsection may be taken against premium taxes, adjusted gross income taxes, or any combination of these, or similar taxes upon revenues or income of the member that may be imposed by the state, up to the amount of the taxes due for each taxable year.
(c) If the maximum amount of a tax credit determined under subsection (b) for a taxable year exceeds a member's liability for the taxes described in subsection (b), the member may carry the unused portion of the tax credit forward to subsequent taxable years. Tax credits carried forward under this subsection are not subject to the ten percent (10%) limit set forth in subsection (b).
(d) The total amount of credits taken by a member under this section in all taxable years may not exceed the total amount of assessments paid by the member before January 1, 2005, minus the total amount of tax credits taken by the member under section 2.1 of this chapter (as in effect December 31, 2004) before January 1, 2005.
As added by P.L.51-2004, SEC.4.

IC 27-8-10-2.5
Members; general requirements
Sec. 2.5. (a) A member shall comply with the association's plan of operation.
(b) A member assessment under section 2.1 of this chapter is due not more than thirty (30) days after the member receives written notice of the assessment. A member that pays an assessment after the due date shall pay interest on the assessment at the rate of six percent (6%) per annum. As added by P.L.51-2004, SEC.5.

IC 27-8-10-2.6
Member and health care provider grievances
Sec. 2.6. (a) If a:
(1) member is aggrieved by an act of the association; or
(2) health care provider is aggrieved by an act of the association with respect to reimbursement to the provider under an association policy;
the member or health care provider shall, not more than ninety (90) days after the act occurs, appeal to the board of directors for review of the act.
(b) If:
(1) within thirty (30) days after an appeal is filed under subsection (a), the board of directors has not acted on the appeal; or
(2) a member or health care provider is aggrieved by a final action or decision of the board of directors;
the member or health care provider may appeal to the commissioner.
(c) An appeal to the commissioner under subsection (b) must be filed less than thirty (30) days after the:
(1) expiration of the thirty (30) day period specified in subsection (b)(1); or
(2) action or decision specified in subsection (b)(2).
(d) The commissioner shall, not more than forty-five (45) days after an appeal is filed under subsection (c), take a final action or issue an order regarding the appeal.
(e) A final action or order of the commissioner on an appeal filed under this section is subject to judicial review.
(f) If a member or health care provider sues the association, the court shall not award to the member or health care provider:
(1) attorney's fees or costs; or
(2) punitive damages.
As added by P.L.51-2004, SEC.6.

IC 27-8-10-3
Association policy coverage; reimbursement methods; eligible expenses; managed care
Sec. 3. (a) An association policy issued under this chapter may pay an amount for medically necessary eligible expenses related to the diagnosis or treatment of illness or injury that exceed the deductible and coinsurance amounts applicable under section 4 of this chapter. Payment under an association policy must be based on one (1) or a combination of the following reimbursement methods, as determined by the board of directors:
(1) The association's usual and customary fee schedule in effect on January 1, 2004. If payment is based on the usual and customary fee schedule in effect on January 1, 2004, the rates of reimbursement under the fee schedule must be adjusted annually by a percentage equal to the percentage change in the

Indiana medical care component of the Consumer Price Index for all Urban Consumers, as published by the United States Bureau of Labor Statistics during the preceding calendar year.
(2) A health care provider network arrangement. If payment is based on a health care provider network arrangement, reimbursement under an association policy must be made according to:
(A) a network fee schedule for network health care providers and nonnetwork health care providers; and
(B) any additional coinsurance that applies to the insured under the association policy if the insured obtains health care services from a nonnetwork health care provider.
(3) Reimbursement for an eligible expense in an amount equal to not less than the federal Medicare reimbursement rate for the eligible expense plus ten percent (10%).
(b) Eligible expenses are the charges for the following health care services and articles to the extent furnished by a health care provider in an emergency situation or furnished or prescribed by a physician:
(1) Hospital services, including charges for the institution's most common semiprivate room, and for private room only when medically necessary, but limited to a total of one hundred eighty (180) days in a year.
(2) Professional services for the diagnosis or treatment of injuries, illnesses, or conditions, other than mental or dental, that are rendered by a physician or, at the physician's direction, by the physician's staff of registered or licensed nurses, and allied health professionals.
(3) The first twenty (20) professional visits for the diagnosis or treatment of one (1) or more mental conditions rendered during the year by one (1) or more physicians or, at their direction, by their staff of registered or licensed nurses, and allied health professionals.
(4) Drugs and contraceptive devices requiring a physician's prescription.
(5) Services of a skilled nursing facility for not more than one hundred eighty (180) days in a year.
(6) Services of a home health agency up to two hundred seventy (270) days of service a year.
(7) Use of radium or other radioactive materials.
(8) Oxygen.
(9) Anesthetics.
(10) Prostheses, other than dental.
(11) Rental of durable medical equipment which has no personal use in the absence of the condition for which prescribed.
(12) Diagnostic X-rays and laboratory tests.
(13) Oral surgery for:
(A) excision of partially or completely erupted impacted teeth;
(B) excision of a tooth root without the extraction of the

entire tooth; or
(C) the gums and tissues of the mouth when not performed in connection with the extraction or repair of teeth.
(14) Services of a physical therapist and services of a speech therapist.
(15) Professional ambulance services to the nearest health care facility qualified to treat the illness or injury.
(16) Other medical supplies required by a physician's orders.
An association policy may also include comparable benefits for those who rely upon spiritual means through prayer alone for healing upon such conditions, limitations, and requirements as may be determined by the board of directors.
(c) A managed care organization that issues an association policy may not refuse to enter into an agreement with a hospital solely because the hospital has not obtained accreditation from an accreditation organization that:
(1) establishes standards for the organization and operation of hospitals;
(2) requires the hospital to undergo a survey process for a fee paid by the hospital; and
(3) was organized and formed in 1951.
(d) This section does not prohibit a managed care organization from using performance indicators or quality standards that:
(1) are developed by private organizations; and
(2) do not rely upon a survey process for a fee charged to the hospital to evaluate performance.
(e) For purposes of this section, if benefits are provided in the form of services rather than cash payments, their value shall be determined on the basis of their monetary equivalency.
(f) The following are not eligible expenses in any association policy within the scope of this chapter:
(1) Services for which a charge is not made in the absence of insurance or for which there is no legal obligation on the part of the patient to pay.
(2) Services and charges made for benefits provided under the laws of the United States, including Medicare and Medicaid, military service connected disabilities, medical services provided for members of the armed forces and their dependents or for employees of the armed forces of the United States, medical services financed in the future on behalf of all citizens by the United States.
(3) Benefits which would duplicate the provision of services or payment of charges for any care for injury or disease either:
(A) arising out of and in the course of an employment subject to a worker's compensation or similar law; or
(B) for which benefits are payable without regard to fault under a coverage statutorily required to be contained in any motor vehicle or other liability insurance policy or equivalent self-insurance.
However, this subdivision does not authorize exclusion of

charges that exceed the benefits payable under the applicable worker's compensation or no-fault coverage.
(4) Care which is primarily for a custodial or domiciliary purpose.
(5) Cosmetic surgery unless provided as a result of an injury or medically necessary surgical procedure.
(6) Any charge for services or articles the provision of which is not within the scope of the license or certificate of the institution or individual rendering the services.
(g) The coverage and benefit requirements of this section for association policies may not be altered by any other inconsistent state law without specific reference to this chapter indicating a legislative intent to add or delete from the coverage requirements of this chapter.
(h) This chapter does not prohibit the association from issuing additional types of health insurance policies with different types of benefits that, in the opinion of the board of directors, may be of benefit to the citizens of Indiana.
(i) This chapter does not prohibit the association or its administrator from implementing uniform procedures to review the medical necessity and cost effectiveness of proposed treatment, confinement, tests, or other medical procedures. Those procedures may take the form of preadmission review for nonemergency hospitalization, case management review to verify that covered individuals are aware of treatment alternatives, or other forms of utilization review. Any cost containment techniques of this type must be adopted by the board of directors and approved by the commissioner.
As added by Acts 1981, P.L.249, SEC.1. Amended by P.L.28-1988, SEC.106; P.L.253-1989, SEC.3; P.L.116-1994, SEC.66; P.L.259-1995, SEC.1; P.L.51-2004, SEC.7; P.L.229-2011, SEC.252.

IC 27-8-10-3.2
Balance billing
Sec. 3.2. Except as provided in section 3.6 of this chapter, a health care provider shall not bill an insured for any amount that exceeds:
(1) the payment made by the association under the association policy for eligible expenses incurred by the insured; and
(2) any copayment, deductible, or coinsurance amounts applicable under the association policy.
As added by P.L.51-2004, SEC.8.

IC 27-8-10-3.5
Chronic disease and pharmaceutical management programs
Sec. 3.5. (a) The association shall:
(1) approve and implement chronic disease management and pharmaceutical management programs based on:
(A) an analysis of the highest cost health care services covered under association policies;
(B) a review of chronic disease management and

pharmaceutical management programs used in populations similar to insureds; and
(C) a determination of the chronic disease management and pharmaceutical management programs expected to best improve health outcomes in a cost effective manner;
(2) consider recommendations of the drug utilization review board established by IC 12-15-35-19 concerning chronic disease management and pharmaceutical management programs;
(3) when practicable, coordinate programs adopted under this section with comparable programs implemented by the state; and
(4) implement a copayment structure for prescription drugs covered under an association policy.
(b) A program approved and implemented under this section may not require prior authorization for a prescription drug that is prescribed for the treatment of:
(1) human immunodeficiency virus (HIV) or acquired immune deficiency syndrome (AIDS) and is included on the AIDS drug assistance program formulary adopted by the state department of health under the federal Ryan White CARE Act (42 U.S.C. 300ff et seq.); or
(2) hemophilia according to recommendations of the:
(A) Advisory Committee on Blood Safety and Availability of the United States Department of Health and Human Services; or
(B) Medical and Scientific Advisory Council of the National Hemophilia Foundation.
(c) The copayment structure implemented under subsection (a) must be based on an annual actuarial analysis.
(d) A disease management program for which federal funding is available is considered to be approved by the association under this section.
(e) An insured who has a chronic disease for which at least one (1) chronic disease management program is approved under this section shall participate in an approved chronic disease management program for the chronic disease as a condition of coverage of treatment for the chronic disease under an association policy.
As added by P.L.193-2003, SEC.5.

IC 27-8-10-3.6
Mail order or Internet based pharmacy
Sec. 3.6. (a) The association shall approve a mail order or Internet based pharmacy (as defined in IC 25-26-18-1) through which an insured may obtain prescription drugs covered under an association policy.
(b) A prescription drug that is covered under an association policy is covered if the prescription drug is obtained from:
(1) a pharmacy approved under subsection (a); or
(2) a pharmacy that:
(A) is not approved under subsection (a); and (B) agrees to sell the prescription drug at the same price as a pharmacy approved under subsection (a).
(c) A prescription drug that is:
(1) covered under an association policy; and
(2) obtained from a pharmacy not described in subsection (b);
is covered for an amount equal to the price at which a pharmacy described in subsection (b) will sell the prescription drug, with the remainder of the charge for the prescription drug to be paid by the insured.
As added by P.L.193-2003, SEC.6.

IC 27-8-10-4
Policies; deductible and coinsurance requirements; limitations
Sec. 4. (a) Subject to the limitation provided in subsection (c), an association policy offered in accordance with this chapter must impose a five hundred dollar ($500) deductible on a per person per policy year basis. The deductible must be applied to the first five hundred dollars ($500) of eligible expenses incurred by the covered person.
(b) Subject to the limitation provided in subsection (c), a mandatory coinsurance requirement shall be imposed at the rate of twenty percent (20%) of eligible expenses in excess of the mandatory deductible.
(c) The maximum aggregate out-of-pocket payments for eligible expenses by the insured in the form of deductibles and coinsurance may not exceed one thousand five hundred dollars ($1,500) per individual or two thousand five hundred dollars ($2,500) per family, per policy year.
As added by Acts 1981, P.L.249, SEC.1. Amended by P.L.253-1989, SEC.4.

IC 27-8-10-5
Repealed
(Repealed by P.L.1-1990, SEC.263.)

IC 27-8-10-5.1
Policies; eligible persons; dependent coverage; preexisting conditions
Sec. 5.1. (a) A person is not eligible for an association policy if the person is eligible for any of the coverage described in subdivisions (1) and (2). A person other than a federally eligible individual may not apply for an association policy unless the person has applied for:
(1) Medicaid; and
(2) coverage under the:
(A) preexisting condition insurance plan program established by the Secretary of Health and Human Services under Section 1101 of Title I of the federal Patient Protection and Affordable Care Act (P.L. 111-148); and
(B) Indiana check-up plan under IC 12-15-44.2; not more than sixty (60) days before applying for the association policy.
(b) Except as provided in subsection (c), a person is not eligible for an association policy if, at the effective date of coverage, the person has or is eligible for coverage under any insurance plan that equals or exceeds the minimum requirements for accident and sickness insurance policies issued in Indiana as set forth in IC 27. However, an offer of coverage described in IC 27-8-5-2.5(e) (expired July 1, 2007, and removed), IC 27-8-5-2.7, IC 27-8-5-19.2(e) (expired July 1, 2007, and repealed), or IC 27-8-5-19.3 does not affect an individual's eligibility for an association policy under this subsection. Coverage under any association policy is in excess of, and may not duplicate, coverage under any other form of health insurance.
(c) Except as provided in IC 27-13-16-4 and subsection (a), a person is eligible for an association policy upon a showing that:
(1) the person has been rejected by one (1) carrier for coverage under any insurance plan that equals or exceeds the minimum requirements for accident and sickness insurance policies issued in Indiana, as set forth in IC 27, without material underwriting restrictions;
(2) an insurer has refused to issue insurance except at a rate exceeding the association plan rate; or
(3) the person is a federally eligible individual.
For the purposes of this subsection, eligibility for Medicare coverage does not disqualify a person who is less than sixty-five (65) years of age from eligibility for an association policy.
(d) Coverage under an association policy terminates as follows:
(1) On the first date on which an insured is no longer a resident of Indiana.
(2) On the date on which an insured requests cancellation of the association policy.
(3) On the date of the death of an insured.
(4) At the end of the policy period for which the premium has been paid.
(5) On the first date on which the insured no longer meets the eligibility requirements under this section.
(e) An association policy must provide that coverage of a dependent unmarried child terminates when the child becomes nineteen (19) years of age (or twenty-five (25) years of age if the child is enrolled full time in an accredited educational institution). The policy must also provide in substance that attainment of the limiting age does not operate to terminate a dependent unmarried child's coverage while the dependent is and continues to be both:
(1) incapable of self-sustaining employment by reason of mental retardation or mental or physical disability; and
(2) chiefly dependent upon the person in whose name the contract is issued for support and maintenance.
However, proof of such incapacity and dependency must be furnished to the carrier within one hundred twenty (120) days of the

child's attainment of the limiting age, and subsequently as may be required by the carrier, but not more frequently than annually after the two (2) year period following the child's attainment of the limiting age.
(f) An association policy that provides coverage for a family member of the person in whose name the contract is issued must, as to the family member's coverage, also provide that the health insurance benefits applicable for children are payable with respect to a newly born child of the person in whose name the contract is issued from the moment of birth. The coverage for newly born children must consist of coverage of injury or illness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. If payment of a specific premium is required to provide coverage for the child, the contract may require that notification of the birth of a child and payment of the required premium must be furnished to the carrier within thirty-one (31) days after the date of birth in order to have the coverage continued beyond the thirty-one (31) day period.
(g) Except as provided in subsection (h), an association policy may contain provisions under which coverage is excluded during a period of three (3) months following the effective date of coverage as to a given covered individual for preexisting conditions, as long as medical advice or treatment was recommended or received within a period of three (3) months before the effective date of coverage. This subsection may not be construed to prohibit preexisting condition provisions in an insurance policy that are more favorable to the insured.
(h) If a person applies for an association policy within six (6) months after termination of the person's coverage under a health insurance arrangement and the person meets the eligibility requirements of subsection (c), then an association policy may not contain provisions under which:
(1) coverage as to a given individual is delayed to a date after the effective date or excluded from the policy; or
(2) coverage as to a given condition is denied;
on the basis of a preexisting health condition. This subsection may not be construed to prohibit preexisting condition provisions in an insurance policy that are more favorable to the insured.
(i) For purposes of this section, coverage under a health insurance arrangement includes, but is not limited to, coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985.
As added by P.L.1-1990, SEC.264. Amended by P.L.23-1993, SEC.155; P.L.130-1994, SEC.46; P.L.116-1994, SEC.67; P.L.26-1994, SEC.15; P.L.2-1995, SEC.109; P.L.91-1998, SEC.14; P.L.207-1999, SEC.5 and P.L.233-1999, SEC.11; P.L.193-2003, SEC.7; P.L.211-2003, SEC.5; P.L.97-2004, SEC.100; P.L.211-2005, SEC.3; P.L.3-2008, SEC.213; P.L.229-2011, SEC.253.

IC 27-8-10-6
Policies; renewal provisions; election to continue coverage upon

death of policyholder
Sec. 6. (a) An association policy offered under this chapter must contain provisions under which the association is obligated to renew the contract until:
(1) the date on which coverage terminates under section 5.1 of this chapter; or
(2) the day on which the individual in whose name the contract is issued first becomes eligible for Medicare coverage, except that in a family policy covering both husband and wife, the age of the younger spouse must be used as the basis for meeting the durational requirement of this subdivision.
(b) The association may not change the rates for association policies or Medicare supplement policies except on a class basis with a clear disclosure in the policy of the association's right to do so.
(c) An association policy offered under this chapter must provide that upon the death of the individual in whose name the contract is issued, every other individual then covered under the contract may elect, within a period specified in the contract, to continue coverage under the same or a different contract until such time as he would have ceased to be entitled to coverage had the individual in whose name the contract was issued lived.
As added by Acts 1981, P.L.249, SEC.1. Amended by P.L.116-1994, SEC.68; P.L.193-2003, SEC.8.

IC 27-8-10-7
Rules; adoption
Sec. 7. The commissioner may adopt rules, under IC 4-22-2, that:
(1) provide for disclosure by carriers of the availability of insurance coverage from the association; and
(2) implement this chapter.
As added by Acts 1981, P.L.249, SEC.1.

IC 27-8-10-8
Civil or criminal liability of association or members
Sec. 8. Neither the participation by carriers or members in the association, the establishment of rates, forms, or procedures for coverages issued by the association, nor any joint or collective action required by this chapter shall be the basis of any legal action, civil, or criminal liability against the association or members of it either jointly or separately.
As added by Acts 1981, P.L.249, SEC.1.

IC 27-8-10-9
Medicare supplement policies
Sec. 9. (a) The association may issue Medicare supplement policies to individuals who reside in Indiana.
(b) A Medicare supplement policy issued under this section:
(1) must be based on a model policy adopted by the commissioner under IC 27-8-13-10.1; and
(2) must meet the standards for Medicare supplement policy

benefits established under IC 27-8-13-10.1.
(c) A Medicare supplement policy issued under this section is not subject to the deductible and coinsurance requirements and the eligibility restrictions applying to association policies under sections 4 and 5.1 of this chapter. However, the association may provide that an individual is not eligible for a Medicare supplement policy issued under this section unless the individual has applied to one (1) carrier for a Medicare supplement policy and the application of the individual has been rejected.
As added by P.L.116-1994, SEC.69.

IC 27-8-10-10
Eligibility guidelines
Sec. 10. Before January 1, 1996, the board of directors of the association shall establish eligibility guidelines for the issuance of an association policy under this chapter to prohibit an:
(1) employer;
(2) insurance producer; or
(3) insurance broker;
from placing in or referring to the association an individual who works for an employer who offers employees an employee welfare benefit plan (as defined in 29 U.S.C. 1002).
As added by P.L.93-1995, SEC.9. Amended by P.L.178-2003, SEC.64.

IC 27-8-10-11.2
Use of diagnostic or procedure codes
Sec. 11.2. (a) Not more than ninety (90) days after the effective date of a diagnostic or procedure code described in this subsection:
(1) the association shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the association pays claims for services provided under an association policy; and
(2) a health care provider shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and (F) third party administrator (TPA);
codes under which the health care provider submits claims for payment for services provided under an association policy.
(b) If a health care provider provides services that are covered under an association policy:
(1) after the effective date of the most current version of a diagnostic or procedure code described in subsection (a); and
(2) before the association begins using the most current version of the diagnostic or procedure code;
the association shall reimburse the health care provider under the version of the diagnostic or procedure code that was in effect on the date that the services were provided.
As added by P.L.161-2001, SEC.3. Amended by P.L.66-2002, SEC.15.

IC 27-8-10-12
Repealed
(Repealed by P.L.51-2004, SEC.10.)

IC 27-8-10-13
Repealed
(Repealed by P.L.51-2004, SEC.10.)

IC 27-8-10-14
Repealed
(Repealed by P.L.1-2007, SEC.248.)



CHAPTER 10.1. HIGH RISK INDIANA CHECK-UP PLAN PARTICIPANTS

IC 27-8-10.1-2
"Participant"
Sec. 2. As used in this chapter, "participant" means an individual entitled to coverage under the plan.
As added by P.L.218-2007, SEC.49.

IC 27-8-10.1-3
"Plan"
Sec. 3. As used in this chapter, "plan" refers to the Indiana check-up plan established by IC 12-15-44.2-3.
As added by P.L.218-2007, SEC.49. Amended by P.L.3-2008, SEC.214.

IC 27-8-10.1-4
Administration of plan for high risk participants
Sec. 4. (a) The association shall administer the plan for participants who are referred to the association by the office of the secretary of family and social services.
(b) Coverage under the plan is separate from the coverage provided under IC 27-8-10.
(c) The following apply to the administration of the plan under this chapter:
(1) Only participants referred by the office of the secretary of family and social services are eligible for plan coverage administered under this chapter.
(2) Plan coverage administered under this chapter must provide medical management services.
(d) A participant who is referred to the association under subsection (a) shall participate in medical management services provided under this chapter.
As added by P.L.218-2007, SEC.49.



CHAPTER 11. ACCIDENT AND SICKNESS INSURANCE.REIMBURSEMENT AGREEMENTS

IC 27-8-11-1
Definitions
Sec. 1. (a) The definitions in this section apply throughout this chapter.
(b) "Credentialing" means a process through which an insurer makes a determination:
(1) based on criteria established by the insurer; and
(2) concerning whether a provider is eligible to:
(A) provide health care services to an insured; and
(B) receive reimbursement for the health care services;
under an agreement entered into between the provider and the insurer under section 3 of this chapter.
(c) "Health care services":
(1) means health care related services or products rendered or sold by a provider within the scope of the provider's license or legal authorization; and
(2) includes hospital, medical, surgical, dental, vision, and pharmaceutical services or products.
(d) "Insured" means an individual entitled to reimbursement for expenses of health care services under a policy issued or administered by an insurer.
(e) "Insurer" means an insurance company authorized in this state to issue policies that provide reimbursement for expenses of health care services.
(f) "Person" means an individual, an agency, a political subdivision, a partnership, a corporation, an association, or any other entity.
(g) "Preferred provider plan" means an undertaking to enter into agreements with providers relating to terms and conditions of reimbursements for the health care services of insureds, members, or enrollees relating to the amounts to be charged to insureds, members, or enrollees for health care services.
(h) "Provider" means an individual or entity duly licensed or legally authorized to provide health care services.
As added by P.L.140-1984, SEC.1. Amended by P.L.31-1988, SEC.22; P.L.26-2005, SEC.1.

IC 27-8-11-2
Conflicting provisions Sec. 2. To the extent of any conflict between this chapter and IC 27-4-1-4, IC 27-8-5-15, IC 27-8-6-1, or any other statutory provision, this chapter prevails over the conflicting provision. Agreements may be entered into under section 3(a)(1) of this chapter notwithstanding any contradictory policy provision prescribed under IC 27-8-5-3(a)(9).
As added by P.L.140-1984, SEC.1. Amended by P.L.1-2010, SEC.111.

IC 27-8-11-3
Reimbursement agreements; immunity
Sec. 3. (a) An insurer may:
(1) enter into agreements with providers relating to terms and conditions of reimbursement for health care services that may be rendered to insureds of the insurer, including agreements relating to the amounts to be charged the insured for services rendered or the terms and conditions for activities intended to reduce inappropriate care;
(2) issue or administer policies in this state that include incentives for the insured to utilize the services of a provider that has entered into an agreement with the insurer under subdivision (1); and
(3) issue or administer policies in this state that provide for reimbursement for expenses of health care services only if the services have been rendered by a provider that has entered into an agreement with the insurer under subdivision (1).
(b) Before entering into any agreement under subsection (a)(1), an insurer shall establish terms and conditions that must be met by providers wishing to enter into an agreement with the insurer under subsection (a)(1). These terms and conditions may not discriminate unreasonably against or among providers. For the purposes of this subsection, neither differences in prices among hospitals or other institutional providers produced by a process of individual negotiation nor price differences among other providers in different geographical areas or different specialties constitutes unreasonable discrimination. Upon request by a provider seeking to enter into an agreement with an insurer under subsection (a)(1), the insurer shall make available to the provider a written statement of the terms and conditions that must be met by providers wishing to enter into an agreement with the insurer under subsection (a)(1).
(c) No hospital, physician, pharmacist, or other provider designated in IC 27-8-6-1 willing to meet the terms and conditions of agreements described in this section may be denied the right to enter into an agreement under subsection (a)(1). When an insurer denies a provider the right to enter into an agreement with the insurer under subsection (a)(1) on the grounds that the provider does not satisfy the terms and conditions established by the insurer for providers entering into agreements with the insurer, the insurer shall provide the provider with a written notice that:
(1) explains the basis of the insurer's denial; and (2) states the specific terms and conditions that the provider, in the opinion of the insurer, does not satisfy.
(d) In no event may an insurer deny or limit reimbursement to an insured under this chapter on the grounds that the insured was not referred to the provider by a person acting on behalf of or under an agreement with the insurer.
(e) No cause of action shall arise against any person or insurer for:
(1) disclosing information as required by this section; or
(2) the subsequent use of the information by unauthorized individuals.
Nor shall such a cause of action arise against any person or provider for furnishing personal or privileged information to an insurer. However, this subsection provides no immunity for disclosing or furnishing false information with malice or willful intent to injure any person, provider, or insurer.
(f) Nothing in this chapter abrogates the privileges and immunities established in IC 34-30-15 (or IC 34-4-12.6 before its repeal).
As added by P.L.140-1984, SEC.1. Amended by P.L.134-1994, SEC.1; P.L.191-1996, SEC.1; P.L.1-1998, SEC.151; P.L.1-1999, SEC.59.

IC 27-8-11-3.1
Repealed
(Repealed by P.L.1-1999, SEC.60.)

IC 27-8-11-4
Accessibility and availability terms; reasonable standards
Sec. 4. Policies issued under section 3(a)(3) or section 3.1 of this chapter (before its repeal) may not contain terms or conditions that would operate unreasonably to restrict the access and availability of health care services for the insured. The commissioner of insurance may, under IC 4-22-2, adopt rules binding upon insurers prescribing reasonable standards relating to the accessibility and availability of health care services for persons insured under policies described in section 3(a)(3) or section 3.1 of this chapter (before its repeal).
As added by P.L.140-1984, SEC.1. Amended by P.L.134-1994, SEC.3; P.L.1-1999, SEC.61.

IC 27-8-11-4.5
Permitted disclosures by providers; coverage of benefit or service; payment of provider; application
Sec. 4.5. (a) An agreement between an insurer and provider under section 3 of this chapter may not prohibit a provider from disclosing:
(1) financial incentives to the provider;
(2) all treatment options available to an insured, including those not covered by the insured's policy.
(b) An insurer may not penalize a provider financially or in any other manner for making a disclosure permitted under subsection (a).
(c) An insured is not entitled to coverage of a benefit or service under a health insurance policy unless that benefit or service is

included in the insured's health insurance policy.
(d) A provider is not entitled to payment under a policy for benefits or services provided to an insured unless the provider has a contract or an agreement with the insurer.
(e) This section applies to a contract entered, renewed, or modified after June 30, 1996.
As added by P.L.192-1996, SEC.1.

IC 27-8-11-5
Preferred provider plans; filing sworn statement
Sec. 5. Each person that organizes a preferred provider plan under this chapter shall file with the commissioner before March 1 of each year a statement, under oath, upon a form prescribed by the commissioner that covers the preceding calendar year and includes the following:
(1) The name and address of each person that has organized a preferred provider plan.
(2) The names and addresses of the providers with whom the preferred provider plan has entered into agreements under section 3 of this chapter.
(3) The geographical area, by counties, within which the preferred provider plan provides or arranges for health care services for insureds, members or enrollees.
(4) The number of insureds, members or enrollees covered by the agreements listed in subdivision (2).
As added by P.L.31-1988, SEC.23.

IC 27-8-11-6
Preferred provider plans; hospital accreditation
Sec. 6. (a) A preferred provider plan may not refuse to enter into an agreement with a hospital solely because the hospital has not obtained accreditation from an accreditation organization that:
(1) establishes standards for the organization and operation of hospitals;
(2) requires the hospital to undergo a survey process for a fee paid by the hospital; and
(3) was organized and formed in 1951.
(b) This section does not prohibit a preferred provider plan from using performance indicators or quality standards that:
(1) are developed by private organizations; and
(2) do not rely upon a survey process for a fee charged to the hospital to evaluate performance.
As added by P.L.259-1995, SEC.2.

IC 27-8-11-7
Provider credentialing
Sec. 7. (a) This section applies to an insurer that issues or administers a policy that provides coverage for basic health care services (as defined in IC 27-13-1-4).
(b) The department of insurance shall prescribe the credentialing

application form used by the Council for Affordable Quality Healthcare (CAQH) in electronic or paper format, which must be used by:
(1) a provider who applies for credentialing by an insurer; and
(2) an insurer that performs credentialing activities.
(c) An insurer shall notify a provider concerning a deficiency on a completed credentialing application form submitted by the provider not later than thirty (30) business days after the insurer receives the completed credentialing application form.
(d) An insurer shall notify a provider concerning the status of the provider's completed credentialing application not later than:
(1) sixty (60) days after the insurer receives the completed credentialing application form; and
(2) every thirty (30) days after the notice is provided under subdivision (1), until the insurer makes a final credentialing determination concerning the provider.
As added by P.L.26-2005, SEC.2.

IC 27-8-11-8
Provider directories
Sec. 8. (a) An insurer may provide to an insured in electronic or paper form a directory of providers with which the insurer has entered into an agreement under section 3 of this chapter.
(b) An insurer that provides a directory described in subsection (a) shall:
(1) inform the insured that the insured may request the directory in paper form; and
(2) provide the directory in paper form upon the request of the insured.
As added by P.L.125-2005, SEC.5.

IC 27-8-11-9
Preferred provider agreement prohibitions
Sec. 9. (a) As used in this section, "insurer" includes the following:
(1) An administrator licensed under IC 27-1-25.
(2) A person that pays or administers claims on behalf of an insurer.
(b) An agreement between an insurer and a provider under this chapter may not contain a provision that:
(1) prohibits, or grants the insurer an option to prohibit, the provider from contracting with another insurer to accept lower payment for health care services than the payment specified in the agreement;
(2) requires, or grants the insurer an option to require, the provider to accept a lower payment from the insurer if the provider agrees with another insurer to accept lower payment for health care services;
(3) requires, or grants the insurer an option of, termination or renegotiation of the agreement if the provider agrees with

another insurer to accept lower payment for health care services; or
(4) requires the provider to disclose the provider's reimbursement rates under contracts with other insurers.
(c) A provision that:
(1) is contained in an agreement between an insurer and a provider under this chapter; and
(2) violates this section;
is void.
As added by P.L.74-2007, SEC.1.

IC 27-8-11-10
Coverage for dialysis treatment
Sec. 10. (a) As used in this section, "dialysis facility" means an outpatient facility in Indiana at which a dialysis treatment provider provides dialysis treatment.
(b) As used in this section, "contracted dialysis facility" means a dialysis facility that has entered into an agreement with a particular insurer under section 3 of this chapter.
(c) Notwithstanding section 1 of this chapter, as used in this section, "insured" refers only to an insured who requires dialysis treatment.
(d) As used in this section, "insurer" includes the following:
(1) An administrator licensed under IC 27-1-25.
(2) An agent of an insurer.
(e) As used in this section, "non-contracted dialysis facility" means a dialysis facility that has not entered into an agreement with a particular insurer under section 3 of this chapter.
(f) An insurer shall not require an insured, as a condition of coverage or reimbursement, to:
(1) if the nearest dialysis facility is located within thirty (30) miles of the insured's home, travel more than thirty (30) miles from the insured's home to obtain dialysis treatment; or
(2) if the nearest dialysis facility is located more than thirty (30) miles from the insured's home, travel a greater distance than the distance to the nearest dialysis facility to obtain dialysis treatment;
regardless of whether the insured chooses to receive dialysis treatment at a contracted dialysis facility or a non-contracted dialysis facility.
As added by P.L.111-2008, SEC.4.

IC 27-8-11-11
Insurer payment to insured for service rendered by noncontracted provider; requirements
Sec. 11. (a) As used in this section, "noncontracted provider" means a provider that has not entered into an agreement with an insurer under section 3 of this chapter.
(b) After September 30, 2009, if an insurer makes a payment to an insured for a health care service rendered by a noncontracted

provider, the insurer shall include with the payment instrument written notice to the insured that includes the following:
(1) A statement specifying the claims covered by the payment instrument.
(2) The name and address of the provider submitting each claim.
(3) The amount paid by the insurer for each claim.
(4) Any amount of a claim that is the insured's responsibility.
(5) A statement in at least 24 point bold type that:
(A) instructs the insured to use the payment to pay the noncontracted provider if the insured has not paid the noncontracted provider in full;
(B) specifies that paying the noncontracted provider is the insured's responsibility; and
(C) states that the failure to make the payment violates the law and may result in collection proceedings or criminal penalties.
As added by P.L.144-2009, SEC.2.



CHAPTER 12. LONG TERM CARE INSURANCE

IC 27-8-12-2
"Certificate" defined
Sec. 2. As used in this chapter, "certificate" means a document issued to a member of the group covered under a group insurance policy, which policy has been delivered or issued for delivery in Indiana, to signify that the individual named in the certificate is covered under the policy.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-3
"Certificate holder" defined
Sec. 3. As used in this chapter, "certificate holder" means an individual to whom a certificate is issued.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-4
"Insurance policy" defined
Sec. 4. As used in this chapter, "insurance policy" means any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in Indiana by an insurer, a fraternal benefit society, a nonprofit corporation, a health maintenance organization (as defined in IC 27-13-1-19), a limited service health maintenance organization (as defined in IC 27-13-34-4), a preferred provider arrangement, or any other organization.
As added by P.L.275-1987, SEC.1. Amended by P.L.26-1994, SEC.16.

IC 27-8-12-4.5
"Long term care facility" defined
Sec. 4.5. As used in this chapter, "long term care facility" has the meaning set forth in IC 12-15-39.6-2.
As added by P.L.75-1994, SEC.9. Amended by P.L.24-1997, SEC.63.

IC 27-8-12-5
"Long term care insurance policy" defined
Sec. 5. (a) As used in this chapter, "long term care insurance policy" means an insurance policy providing coverage for at least twelve (12) consecutive months for each covered person on an

expense incurred, indemnity, prepaid, or other basis for one (1) or more necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services provided in a setting other than an acute care wing of a hospital.
(b) The term includes the following:
(1) A policy advertised, marketed, or offered as long term care insurance.
(2) A group or individual annuity, a life insurance policy, or riders that provide directly or supplement long term care insurance.
(3) A policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity.
(c) The term does not include the following:
(1) An insurance policy that is offered primarily to provide basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified disease or specified accident coverage, comprehensive coverage, catastrophic coverage, or limited benefit health coverage.
(2) A life insurance policy that accelerates the death benefit specifically for terminal illness, a medical condition requiring extraordinary medical intervention, or a permanent institutional confinement, and that provides the option of a lump sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long term care.
(3) An insurance policy that is offered primarily to provide basic Medicare supplemental coverage (as defined under IC 27-8-13).
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.9.

IC 27-8-12-6
Compliance with statutory requirements
Sec. 6. An insurance policy may be marketed, advertised, offered, or sold in Indiana as long term care insurance only if that policy complies with the requirements of this chapter.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-7
Policy disclosure standards; marketing practices; continuing education; penalties; reporting practices; rules
Sec. 7. (a) The insurance commissioner shall adopt rules under IC 4-22-2 establishing standards of full and fair disclosure concerning long term care insurance policies. The standards must require disclosure of information concerning the following:
(1) The sale of the policies.
(2) Terms of renewability.
(3) Initial and subsequent terms of eligibility. (4) Nonduplication of coverage provisions.
(5) Coverage of dependents.
(6) Preexisting conditions.
(7) Termination of insurance coverage.
(8) Probationary periods.
(9) Limitations on coverage.
(10) Exceptions to coverage.
(11) Reductions from coverage.
(12) Elimination periods.
(13) Requirements for replacement.
(14) Recurrent conditions.
(15) Definitions of terms.
(16) Continuation or conversion of coverage.
(b) The insurance commissioner shall adopt rules under IC 4-22-2 to establish minimum standards concerning:
(1) marketing practices;
(2) insurance producer continuing education;
(3) penalties; and
(4) reporting practices;
for long term care insurance.
(c) Rules adopted by the insurance commissioner under this section must:
(1) recognize the unique, developing, and experimental nature of long term care insurance; and
(2) where necessary or appropriate, recognize the distinctions between group insurance policies and individual insurance policies.
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.10; P.L.178-2003, SEC.65.

IC 27-8-12-7.1
Qualification of long term care policies; rules
Sec. 7.1. The department of insurance shall adopt rules under IC 4-22-2 that establish standards for the qualification of a long term care policy under IC 12-15-39.6. The rules must include the following:
(1) The standards adopted under section 7 of this chapter.
(2) The requirement that an insurer or other person who issues a qualified long term care policy must at a minimum offer to each policyholder or prospective policyholder a policy that provides both:
(A) long term care facility coverage; and
(B) home and community care coverage.
(3) A provision that an insurer or other person who complies with subdivision (2) may elect to also offer a qualified long term care policy that provides only long term care facility coverage.
(4) The submission of data by insurers that will allow the department of insurance, the office of Medicaid policy and planning, and the division of aging to administer the Indiana

long term care program under IC 12-15-39.6.
(5) Other standards needed to administer the Indiana long term care program.
As added by P.L.114-1991, SEC.11. Amended by P.L.9-1991, SEC.94; P.L.2-1992, SEC.786; P.L.4-1993, SEC.260; P.L.5-1993, SEC.273; P.L.75-1994, SEC.10; P.L.24-1997, SEC.64; P.L.141-2006, SEC.109.

IC 27-8-12-8
Loss ratio standards rule
Sec. 8. The insurance commissioner may not adopt a rule establishing loss ratio standards that apply to long term care insurance policies unless the rule exclusively concerns long term care insurance.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-9
Termination of policy on grounds of age or deteriorated health
Sec. 9. An insurer that issues a long term care insurance policy may not cancel, decline to renew, or otherwise terminate the policy solely on the grounds of the age or deterioration in mental or physical health of the insured individual or certificate holder.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-10
"Preexisting condition" defined; exclusion of coverage; limitations
Sec. 10. (a) As used in this section, "preexisting condition" means the existence of:
(1) either:
(A) symptoms that would cause an ordinarily prudent person to seek diagnosis, care, or treatment; or
(B) a condition for which medical advice or treatment was recommended by, or received from, a provider of health care services; within
(2) a period not to exceed either:
(A) twelve (12) months preceding the effective date of coverage of an insured person who is sixty-five (65) years of age or older on the effective date of coverage; or
(B) twenty-four (24) months preceding the effective date of coverage of an insured person who is less than sixty-five (65) years of age on the effective date of coverage.
(b) A long term care insurance policy may exclude coverage for a loss or confinement that is the result of a preexisting condition only if that loss or confinement begins within:
(1) twelve (12) months following the effective date of coverage of an insured person who is sixty-five (65) years of age or older on the effective date of coverage; or
(2) twenty-four (24) months following the effective date of coverage of an insured person who is under sixty-five (65) years of age on the effective date of coverage. (c) The insurance commissioner may extend the limitation periods set forth in subsections (a)(2)(A), (a)(2)(B), and (b), concerning specific age group categories in specific policies upon a finding that the extension is in the best interest of the public.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-10.5
Loss or confinement resulting from a preexisting condition; exclusion of coverage; limitation period; rules
Sec. 10.5. (a) As used in this section, "preexisting condition" means a condition for which medical advice or treatment was recommended by or received from a provider of health care services within six (6) months preceding the effective date of coverage of an insured individual.
(b) A long term care insurance policy may not use a definition of preexisting condition that is more restrictive than the definition contained in subsection (a).
(c) Except for a group long term care policy under IC 27-8-5-16(1) or IC 27-1-12-37, a long term care insurance policy may not exclude coverage for a loss or confinement that is the result of a preexisting condition unless the loss or confinement begins within six (6) months following the effective date of coverage of an insured individual.
(d) The commissioner may extend the limitation period under subsections (a) and (c) concerning a specific age group category in a specific policy form upon a finding by the commissioner that the extension is in the best interest of the public.
(e) This section does not prohibit an insurer from doing any of the following:
(1) Using an application form designed to elicit the complete health history of an applicant.
(2) Based on an application, underwriting in accordance with the insurer's established underwriting standards.
(f) Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether the condition is disclosed on the application, need not be covered until after the waiting period described in subsection (c).
(g) A long term care insurance policy may not exclude or use a waiver or rider to exclude, limit, or reduce coverage or benefits for a specifically named or described preexisting disease or physical condition beyond the waiting period described in subsection (c).
As added by P.L.114-1991, SEC.12.

IC 27-8-12-10.6
Conditions on eligibility for benefits; restrictions
Sec. 10.6. (a) A long term care insurance policy may not be delivered or issued for delivery in Indiana if the policy:
(1) conditions eligibility for any benefits on a prior hospitalization requirement;
(2) conditions eligibility for benefits provided in an institutional

care setting on the receipt of a higher level of institutional care; or
(3) conditions eligibility for a benefit other than:
(A) a waiver of premium;
(B) postconfinement;
(C) postacute care; or
(D) recuperative benefits;
on a prior institutionalization requirement.
(b) A long term care insurance policy containing a postconfinement, postacute, or recuperative benefit must clearly label in a separate paragraph of the policy a statement entitled "limitations or conditions on eligibility for benefits". Under the statement, the policy must outline any limitations or conditions for benefits.
(c) A long term care insurance policy or rider that conditions eligibility of noninstitutional benefits on the prior receipt of institutional care must not require a prior institutional stay of more than thirty (30) days.
(d) A long term care insurance policy or rider that provides benefits only following institutionalization may not condition such benefits upon admission to a facility for the same or related conditions within a period of less than thirty (30) days after discharge from the institution.
As added by P.L.114-1991, SEC.13.

IC 27-8-12-11
Establishment of new waiting period
Sec. 11. (a) A long term care insurance policy may not:
(1) contain a provision establishing a new waiting period if an existing policy is converted to or replaced by a new form issued by the same insurer, except in the case of an increase in benefits voluntarily selected by the insured individual or group policyholder;
(2) be canceled, nonrenewed, or otherwise terminated on the grounds of age or the deterioration of the mental or physical health of the insured individual or certificate holder;
(3) provide coverage for skilled nursing care only; or
(4) provide significantly more coverage for skilled care than coverage for a lower level of care.
(b) Subsection (a) does not prohibit an insurer from voluntarily waiving any authorized waiting period.
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.14.

IC 27-8-12-12
No obligation return period; notice
Sec. 12. (a) An individual long term care insurance policyholder may return the policy within thirty (30) days of its delivery and have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason. (b) Each individual long term care insurance policy must have prominently printed on, or attached to, its first page a notice setting forth in substance the provisions of subsection (a).
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.15.

IC 27-8-12-13
Direct response solicitation issued policies; no obligation return period; notice
Sec. 13. (a) A person insured under a long term care insurance policy or certificate issued under a direct response solicitation may return the policy or certificate within thirty (30) days of its delivery and have the premium refunded if the insured person is not satisfied for any reason.
(b) Each long term care insurance policy or certificate issued under a direct response solicitation must have printed on, or attached to, its first page a notice setting forth in substance the provisions of subsection (a).
As added by P.L.275-1987, SEC.1.

IC 27-8-12-14
Outline of coverage; contents
Sec. 14. (a) The insurer shall deliver an outline of the coverage provided by an individual long term care insurance policy to the prospective applicant at the time of initial solicitation through means that prominently direct the attention of the recipient to the document and the document's purpose.
(b) The commissioner shall prescribe a standard format regarding:
(1) style;
(2) arrangement;
(3) overall appearance; and
(4) content;
for an outline of coverage.
(c) An insurance producer who solicits a long term care insurance policy shall deliver the outline of coverage before the presentation of an application or enrollment form.
(d) The outline of coverage must be presented in conjunction with any application or enrollment form when there is a direct response solicitation of long term care insurance.
(e) An outline of coverage required under this section must include the following:
(1) A description of the principal benefits and coverage provided in the policy.
(2) A statement of the principal exclusions, reductions, and limitations set forth in the policy.
(3) A statement of the policy's renewal provisions, including any reservation by the insurer of a right to change premiums.
(4) A statement that the outline of coverage is a summary of the policy issued or applied for, and that the policy should be consulted to determine the exact terms of the coverage provided

by the policy.
(5) A description of the terms under which the policy may be returned and the premium refunded.
(6) A brief description of the relationship of the cost of care and benefits.
(7) A statement of the terms under which the policy or certificate may continue or be discontinued, including any reservation in the policy of the right to change the premium.
(8) A specific statement of the provisions for continuation or conversion of group coverage.
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.16; P.L.178-2003, SEC.66.

IC 27-8-12-14.5
Policy summary; requirements
Sec. 14.5. (a) A policy summary shall be delivered, at the time of policy delivery, for an individual life insurance policy that provides long term care benefits within the policy or by a rider.
(b) The insurer shall deliver the policy summary upon the applicant's request when there is a direct response solicitation. If there is no request, the insurer shall deliver the policy summary not later than when the policy is delivered.
(c) The policy summary must include the following:
(1) An explanation of how long a long term care benefit interacts with other components of the policy, including deductions from a death benefit.
(2) An illustration of the amount of a benefit, the length of a benefit, and the guaranteed lifetime benefits for each covered person.
(3) Any exclusion, reduction, and limitation on benefits of long term care.
(d) A policy summary required under this section must also include the following information if applicable:
(1) A disclosure of any effect of exercising rights under the policy other than rights referred to in subsection (c).
(2) A disclosure of any guarantee related to long term care costs of insurance charges.
(3) Current and projected maximum lifetime benefits.
As added by P.L.114-1991, SEC.17.

IC 27-8-12-14.6
Benefits funded through life insurance by acceleration of death benefits; benefit payment status report; contents
Sec. 14.6. If a long term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report containing the following shall be provided to the policyholder:
(1) Any long term care benefit paid out during the month.
(2) An explanation of any change in the policy, including a change in death benefit or cash value due to long term care

benefits being paid.
(3) The amount of long term care benefits remaining under the policy.
As added by P.L.114-1991, SEC.18.

IC 27-8-12-15
Group policy certificate; contents
Sec. 15. A certificate issued under a group long term care insurance policy that is delivered or issued for delivery in Indiana must include the following:
(1) A description of the principal benefits and coverage provided in the policy.
(2) A statement of the principal exclusions, reductions, and limitations set forth in the policy.
(3) A statement that the group master policy should be consulted to determine the exact terms of the coverage provided by the policy.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-16
Application of general insurance law
Sec. 16. All other applicable provisions of IC 27 not in conflict with the provisions of this chapter apply to insurance policies issued under this chapter. A long term care insurance policy issued under this chapter is not subject to any rule adopted under IC 27-1-3-7(c).
As added by P.L.275-1987, SEC.1.

IC 27-8-12-17
Group policies issued in another state; requirements
Sec. 17. Group long term care insurance may not be offered to a resident of Indiana under a group policy issued in another state unless the commissioner determines that the group long term care insurance policy substantially complies with insurance requirements similar to those established under this chapter.
As added by P.L.114-1991, SEC.19.

IC 27-8-12-18
Insurance producer commissions
Sec. 18. (a) An insurer or other entity that provides a commission to an insurance producer or other representative for the sale of a long term care insurance policy may not violate the following conditions:
(1) The insurer or other entity shall, for at least six (6) years, pay to the insurance producer or other representative an annual commission for selling or servicing the policy.
(2) The amount of commission provided in years after the first year must be determined based on the premium charged for the long term care insurance policy during the first year.
(b) If an existing long term care policy or certificate is replaced, the insurer or other entity that issues the replacement policy may not provide, and its insurance producer may not accept, a commission in

an amount greater than the renewal commission payable by the replacing insurer on renewal policies, unless the benefits of the replacement policy or certificate are clearly and substantially greater than the benefits under the replaced policy or certificate.
(c) This section does not apply to the following:
(1) Life insurance policies and certificates.
(2) A policy or certificate that is sponsored by an employer for the benefit of:
(A) the employer's employees; or
(B) the employer's employees and their dependents.
As added by P.L.114-1991, SEC.20. Amended by P.L.178-2003, SEC.67; P.L.173-2007, SEC.29; P.L.115-2011, SEC.10.

IC 27-8-12-19
Violations; civil penalty; amount
Sec. 19. (a) In addition to any other sanction provided under this article, the commissioner may impose a civil penalty against an insurer who has violated this chapter or rules adopted under this chapter. A penalty imposed under this section must be the greater of:
(1) three (3) times the amount of the commissions paid for each policy involved in the violation; or
(2) ten thousand dollars ($10,000).
(b) In addition to any other sanction provided under this title, the commissioner may impose a penalty against an insurance producer who has violated this chapter or rules adopted under this chapter. The penalty must be the greater of:
(1) up to three (3) times the amount of the commissions paid to that insurance producer for each policy involved in the violation; or
(2) twenty-five hundred dollars ($2,500).
As added by P.L.114-1991, SEC.21. Amended by P.L.178-2003, SEC.68.



CHAPTER 13. MEDICARE SUPPLEMENT INSURANCE SOLICITATIONS

IC 27-8-13-1
"Medicare" defined
Sec. 1. As used in this chapter, "medicare" means Title XVIII of the federal Social Security Act (42 U.S.C. 1395 et seq.).
As added by P.L.275-1987, SEC.2.

IC 27-8-13-2
"Medicare supplement insurance solicitation" defined
Sec. 2. As used in this chapter, "Medicare supplement insurance solicitation" means a meeting between an insurance producer and another individual at which the insurance producer discusses the possible issuance of a medicare supplement policy to the other individual.
As added by P.L.275-1987, SEC.2. Amended by P.L.178-2003, SEC.69.

IC 27-8-13-3
"Medicare supplement policy" defined
Sec. 3. (a) As used in this chapter, "Medicare supplement policy" means a group or individual policy of accident and sickness insurance or a subscriber contract of health maintenance organizations that is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare benefits.
(b) The term does not include a group policy issued:
(1) to or for the benefit of employees;
(2) to one (1) or more labor organizations; or
(3) to the trustees of a fund established:
(A) by one (1) or more employees or former employees; or
(B) for members or former members of a labor organization.
(c) The term does not include:
(1) a policy issued under a contract under Section 1876 or 1833 of the federal Social Security Act (42 U.S.C. 1395 et seq.); or
(2) a policy issued under a demonstration project authorized under amendments to the federal Social Security Act.
As added by P.L.275-1987, SEC.2. Amended by P.L.255-1989, SEC.1; P.L.126-1992, SEC.1.

IC 27-8-13-4 Receipt for materials received by soliciting insurance producer; "materials" defined
Sec. 4. (a) Following a Medicare supplement insurance solicitation, an insurance producer shall give the individual involved in the solicitation a receipt for materials received by the insurance producer as a result of the solicitation.
(b) The receipt required under subsection (a) must be dated and signed by the insurance producer and must set forth the following:
(1) An itemized list of the materials received by the insurance producer.
(2) The insurance producer's name.
(3) The address and telephone number of the insurance producer's office.
(c) As used in this section, "materials" includes any:
(1) document;
(2) cash;
(3) money order; or
(4) check or draft;
received by the insurance producer. The term does not include an application for a policy.
As added by P.L.275-1987, SEC.2. Amended by P.L.178-2003, SEC.70.

IC 27-8-13-5
"Applicant" defined
Sec. 5. As used in this chapter, "applicant" means:
(1) in the case of an individual Medicare supplement policy, the person who seeks to contract for insurance benefits; and
(2) in the case of a group Medicare supplement policy, the proposed certificate holder.
As added by P.L.255-1989, SEC.2. Amended by P.L.126-1992, SEC.2.

IC 27-8-13-6
"Certificate" defined
Sec. 6. As used in this chapter, "certificate" means a certificate:
(1) issued under a group Medicare supplement policy; and
(2) delivered or issued for delivery in Indiana.
As added by P.L.255-1989, SEC.3.

IC 27-8-13-6.2
"Certificate form" defined
Sec. 6.2. As used in this chapter, "certificate form" means the form on which a certificate is delivered or issued for delivery by the issuer.
As added by P.L.126-1992, SEC.3.

IC 27-8-13-7
Repealed
(Repealed by P.L.126-1992, SEC.17.)
IC 27-8-13-7.3
"Issuer" defined
Sec. 7.3. As used in this chapter, "issuer" includes:
(1) an insurance company;
(2) a fraternal benefit society;
(3) a health care service plan;
(4) a health maintenance organization; and
(5) any other entity;
that delivers a Medicare supplement policy or certificate in Indiana or issues a Medicare supplement policy or certificate for delivery in Indiana.
As added by P.L.126-1992, SEC.4.

IC 27-8-13-7.6
"Policy form" defined
Sec. 7.6. As used in this chapter, "policy form" means the form on which a policy is delivered or issued for delivery by the issuer.
As added by P.L.126-1992, SEC.5.

IC 27-8-13-8
Application of chapter
Sec. 8. (a) Except as otherwise specifically provided, this chapter applies to the following:
(1) All Medicare supplement policies delivered or issued for delivery in Indiana on or after June 1, 1989.
(2) All certificates issued under group Medicare supplement policies that have been delivered or issued for delivery in Indiana.
(b) This chapter does not apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons that are not marketed or held to be Medicare supplement policies or benefit plans.
As added by P.L.255-1989, SEC.5. Amended by P.L.126-1992, SEC.6.

IC 27-8-13-9
Medicare supplement policies; standards; preexisting medical conditions
Sec. 9. (a) A Medicare supplement policy, contract, or certificate in force in Indiana may not contain benefits that duplicate benefits provided by Medicare. However, a change in Medicare coverage that becomes effective after a Medicare supplement policy, contract, or certificate is in force in Indiana and that causes a duplication of benefits does not void the policy, contract, or certificate.
(b) The commissioner shall adopt rules under IC 4-22-2 to establish specific standards for policy provisions of Medicare supplement policies and certificates. Such standards shall be in addition to and in accordance with Indiana law. No requirement of IC 27 relating to minimum required policy benefits other than the

minimum standards contained in this chapter apply to Medicare supplement policies and certificates. The standards may cover, but are not limited to:
(1) terms of renewability;
(2) initial and subsequent conditions of eligibility;
(3) nonduplication of coverage;
(4) probationary periods;
(5) benefit limitations, exceptions, and reductions;
(6) elimination periods;
(7) requirements for replacement;
(8) recurrent conditions; and
(9) definitions of terms.
(c) The commissioner may adopt rules under IC 4-22-2 that specify prohibited policy provisions not specifically authorized by statute that, in the opinion of the commissioner, are unjust, unfair, or unfairly discriminatory to a person insured or proposed to be insured under a Medicare supplement policy or certificate.
(d) Notwithstanding any other law, a Medicare supplement policy or certificate shall not exclude or limit benefits for a loss incurred more than six (6) months after the effective date of the policy because the loss involves a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six (6) months before the effective date of coverage.
As added by P.L.255-1989, SEC.6. Amended by P.L.126-1992, SEC.7.

IC 27-8-13-10
Medicare supplement policy and certificate standards; conformity with federal law and regulations
Sec. 10. (a) The commissioner shall adopt rules under IC 4-22-2 to establish minimum standards for:
(1) claims payment;
(2) marketing practices;
(3) compensation arrangements; and
(4) reporting practices;
for Medicare supplement policies and certificates.
(b) The commissioner may adopt rules under IC 4-22-2 that are necessary to conform Medicare supplement policies and certificates to the requirements of federal law and federal regulations. A rule adopted under this subsection may do the following:
(1) Require refunds or credits if the policies or certificates do not meet loss ratio requirements.
(2) Establish a uniform methodology for calculating and reporting loss ratios.
(3) Assure public access to policies, premiums, and loss ratio information of issuers of Medicare supplement insurance.
(4) Establish a process for approving or disapproving policy forms and certificate forms and proposed premium increases. (5) Establish a policy for holding public hearings before approval of premium increases.
(6) Establish standards for Medicare Select policies and certificates.
As added by P.L.255-1989, SEC.7. Amended by P.L.149-1990, SEC.5; P.L.195-1991, SEC.1; P.L.126-1992, SEC.8.

IC 27-8-13-10.1
Model Medicare supplement policy standards
Sec. 10.1. (a) The commissioner shall adopt rules under IC 4-22-2 to establish standards for model Medicare supplement policies. The standards must include standards for benefits.
(b) An insurer may issue a Medicare supplement policy or certificate in Indiana only if the policy or certificate is one (1) of the model policies adopted by the department under subsection (a).
As added by P.L.195-1991, SEC.2. Amended by P.L.126-1992, SEC.9.

IC 27-8-13-11
Repealed
(Repealed by P.L.126-1992, SEC.17.)

IC 27-8-13-12
Reasonable benefits; loss ratio standards
Sec. 12. (a) Medicare supplement policies must return to policyholders benefits that are reasonable in relation to the premium charged.
(b) The commissioner shall adopt rules under IC 4-22-2 to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses if coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.
As added by P.L.255-1989, SEC.9. Amended by P.L.126-1992, SEC.10.

IC 27-8-13-13
Repealed
(Repealed by P.L.149-1990, SEC.6.)

IC 27-8-13-14
Outline of coverage; contents
Sec. 14. (a) In order to provide for full and fair disclosure in the sale of Medicare supplement policies, a Medicare supplement policy or certificate may not be delivered in Indiana unless an outline of coverage is delivered to the applicant at the time application is made.
(b) The commissioner shall prescribe by rule adopted under IC 4-22-2 the form and content of the outline of coverage required by subsection (a). For purposes of this section, "form" means style,

arrangements, and overall appearance, including such items as the size, color, and prominence of type and arrangement of text and captions. The outline of coverage must include the following:
(1) A description of the principal benefits and coverage provided in the policy.
(2) A statement of the renewal provisions, including a reservation by the issuer of a right to change premiums, and a disclosure of the existence of any automatic premium increases based on the policyholder's age.
(3) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.
As added by P.L.255-1989, SEC.11. Amended by P.L.126-1992, SEC.11.

IC 27-8-13-15
Informational brochures
Sec. 15. (a) The commissioner may prescribe by rule adopted under IC 4-22-2 a standard form and the contents of an informational brochure for persons eligible for Medicare that is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare.
(b) Except in the case of direct response insurance policies, the commissioner may require by rule adopted under IC 4-22-2 that the information brochure be provided to a prospective insured eligible for Medicare concurrently with delivery of the outline of coverage required under section 14 of this chapter.
(c) With respect to direct response insurance policies, the commissioner may require by rule adopted under IC 4-22-2 that the prescribed brochure be provided upon request to a prospective insured eligible for Medicare, but not later than the time of policy delivery.
As added by P.L.255-1989, SEC.12. Amended by P.L.126-1992, SEC.12.

IC 27-8-13-16
Disclosures distinguishing Medicare supplement coverages from accident and sickness coverages
Sec. 16. (a) The commissioner may adopt rules under IC 4-22-2 for captions or notice requirements that are determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not Medicare supplement coverages. The captions or notice requirements may apply to all accident and sickness insurance policies sold to persons eligible for Medicare by reason of age, other than:
(1) Medicare supplement policies;
(2) disability income policies;
(3) basic, catastrophic, or major medical expense policies; and
(4) single premium, nonrenewable policies.
(b) The commissioner may also adopt rules under IC 4-22-2 to

govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts, or certificates by persons eligible for Medicare.
As added by P.L.255-1989, SEC.13. Amended by P.L.126-1992, SEC.13.

IC 27-8-13-17
Return privilege notice; refund
Sec. 17. (a) Medicare supplement policies and certificates must have a notice prominently printed on the first page of the policy or certificate or attached to the first page stating in substance that the applicant has the right to return the policy or certificate within thirty (30) days of delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.
(b) A refund made under this section shall be paid directly to the applicant by the issuer in a timely manner.
As added by P.L.255-1989, SEC.14. Amended by P.L.126-1992, SEC.14.

IC 27-8-13-18
Review and approval of proposed advertisements
Sec. 18. Every issuer of Medicare supplement insurance policies or certificates in Indiana shall provide a copy of any Medicare supplement advertisement intended for use in Indiana whether through written, radio, or television medium to the commissioner for review or approval by the commissioner to the extent required under Indiana law.
As added by P.L.255-1989, SEC.15. Amended by P.L.126-1992, SEC.15.

IC 27-8-13-19
Penalties for noncompliance
Sec. 19. In addition to any other penalties for violations of IC 27, the commissioner may take either or both of the following actions:
(1) Require issuers violating this chapter or rules adopted under this chapter to cease marketing a Medicare supplement policy or certificate in Indiana that is related directly or indirectly to a violation.
(2) Require the issuer to take the action necessary to comply with this chapter.
As added by P.L.255-1989, SEC.16. Amended by P.L.126-1992, SEC.16.

IC 27-8-13-20
Refund of unused premiums
Sec. 20. (a) All Medicare supplement policies issued for delivery in Indiana after June 30, 1990, must provide for the refund of unused premiums upon the death of the insured during the contract period.
(b) The amount of premium refund shall be prorated from the date

following the date of death of the insured to the end of the contract period for which the premium has been paid.
(c) The refund required by this section shall be paid as follows:
(1) If a person other than the insured paid the premium, to that person. A person entitled to a refund under this subdivision must provide proof of payment to the insurer.
(2) If the insured paid the premium, to the surviving spouse of the insured. If there is no surviving spouse, the premium shall be paid in the same manner as distributions of the net estate of a person who dies intestate under IC 29-1-2-1(d).
(d) A person entitled to receive a refund under this section must do the following:
(1) Submit a written request for the refund.
(2) Furnish proof of the insured's death.
As added by P.L.151-1990, SEC.2.



CHAPTER 14. COVERAGE FOR SERVICES RELATED TO BREAST CANCER SCREENING

IC 27-8-14-1
"Accident and sickness insurance policy"
Sec. 1. (a) As used in this chapter, "accident and sickness insurance policy" means an insurance policy that:
(1) provides one (1) or more of the types of insurance described in IC 27-1-5-1, classes 1(b) and 2(a); and
(2) is issued on a group basis.
(b) The term does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(8) A supplemental plan that always pays in addition to other coverage.
(9) A student health plan.
(10) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
As added by P.L.119-1991, SEC.3. Amended by P.L.173-2007, SEC.30.
IC 27-8-14-2
"Breast cancer screening mammography"
Sec. 2. (a) As used in this chapter, "breast cancer screening mammography" means a standard, two (2) view per breast, low-dose radiographic examination of the breasts that is:
(1) furnished to an asymptomatic woman; and
(2) performed by a mammography services provider using equipment designed by the manufacturer for and dedicated specifically to mammography in order to detect unsuspected breast cancer.
(b) The term includes the interpretation of the results of a breast cancer screening mammography by a physician.
As added by P.L.119-1991, SEC.3.

IC 27-8-14-3
"Insured"
Sec. 3. As used in this chapter, "insured" means an individual who is entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.119-1991, SEC.3.

IC 27-8-14-4
"Mammography services provider"
Sec. 4. As used in this chapter, "mammography services provider" means a person or facility that:
(1) has been accredited by the American College of Radiology;
(2) meets equivalent guidelines established by the state department of health; or
(3) certified by the Federal Department of Health and Human Services for participation in the Medicare program (42 U.S.C. 1395 et seq.).
As added by P.L.119-1991, SEC.3. Amended by P.L.2-1992, SEC.787.

IC 27-8-14-5
"Woman at risk"
Sec. 5. As used in this chapter, "woman at risk" means a woman who meets at least one (1) of the following descriptions:
(1) A woman who has a personal history of breast cancer.
(2) A woman who has a personal history of breast disease that was proven benign by biopsy.
(3) A woman whose mother, sister, or daughter has had breast cancer.
(4) A woman who is at least thirty (30) years of age and has not given birth.
As added by P.L.119-1991, SEC.3.

IC 27-8-14-6
Breast cancer screening mammography; coverage
Sec. 6. (a) Except as provided in subsection (f), an insurer must

provide coverage for breast cancer screening mammography in any accident and sickness insurance policy that the insurer issues in Indiana.
(b) Except as provided in subsection (f), the coverage that an insurer must provide under this section must include the following:
(1) If the insured is at least thirty-five (35) but less than forty (40) years of age, coverage for at least one (1) baseline breast cancer screening mammography performed upon the insured before she becomes forty (40) years of age.
(2) If the insured is:
(A) less than forty (40) years of age; and
(B) a woman at risk;
one (1) breast cancer screening mammography performed upon the insured every year.
(3) If the insured is at least forty (40) years of age, one (1) breast cancer screening mammography performed upon the insured every year.
(4) Any additional mammography views that are required for proper evaluation.
(5) Ultrasound services, if determined medically necessary by the physician treating the insured.
(c) Except as provided in subsection (f), the coverage that an insurer must provide under this section must provide reimbursement for breast cancer screening mammography at a level at least as high as:
(1) the limitation on payment for screening mammography services established in 42 CFR 405.534(b)(3) according to the Medicare Economic Index at the time the breast cancer screening mammography is performed; or
(2) the rate negotiated by a contract provider according to the provisions of the insurance policy;
whichever is lower.
(d) Except as provided in subsection (f), the coverage that an insurer must provide under this section may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to the insured than the dollar limits, deductibles, or coinsurance provisions applying to physical illness generally under the accident and sickness insurance policy.
(e) Except as provided in subsection (f), the coverage that an insurer must provide is in addition to any benefits specifically provided for x-rays, laboratory testing, or wellness examinations.
(f) In the case of insurance policies that are not employer based, the insurer must offer to provide the coverage described in subsections (a) through (e).
As added by P.L.119-1991, SEC.3. Amended by P.L.170-1999, SEC.3.



CHAPTER 14.1. COVERAGE FOR SERVICES RELATED TO MORBID OBESITY

IC 27-8-14.1-1
"Accident and sickness insurance policy" defined
Sec. 1. (a) As used in this chapter, "accident and sickness insurance policy" means an insurance policy that:
(1) provides one (1) or more of the types of insurance described in IC 27-1-5-1, classes 1(b) and 2(a); and
(2) is issued on a group basis.
(b) As used in this chapter, "accident and sickness insurance policy" does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(8) A supplemental plan that always pays in addition to other coverage.
(9) A student health plan.
(10) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
As added by P.L.78-2000, SEC.2. Amended by P.L.173-2007, SEC.31.

IC 27-8-14.1-2
"Health care provider" defined
Sec. 2. As used in this chapter, "health care provider" means a:
(1) physician licensed under IC 25-22.5; or (2) hospital licensed under IC 16-21;
that provides health care services for surgical treatment of morbid obesity.
As added by P.L.78-2000, SEC.2.

IC 27-8-14.1-3
"Morbid obesity" defined
Sec. 3. As used in this chapter, "morbid obesity" means:
(1) a body mass index of at least thirty-five (35) kilograms per meter squared, with comorbidity or coexisting medical conditions such as hypertension, cardiopulmonary conditions, sleep apnea, or diabetes; or
(2) a body mass index of at least forty (40) kilograms per meter squared without comorbidity.
For purposes of this section, body mass index is equal to weight in kilograms divided by height in meters squared.
As added by P.L.78-2000, SEC.2. Amended by P.L.196-2005, SEC.4.

IC 27-8-14.1-4
Coverage for nonexperimental, surgical treatment of morbid obesity
Sec. 4. (a) Except as provided in subsection (b), an insurer that issues an accident and sickness insurance policy shall offer coverage for nonexperimental, surgical treatment by a health care provider of morbid obesity:
(1) that has persisted for at least five (5) years; and
(2) for which nonsurgical treatment that is supervised by a physician has been unsuccessful for at least six (6) consecutive months.
(b) An insurer that issues an accident and sickness insurance policy may not provide coverage for a surgical treatment of morbid obesity for an insured who is less than twenty-one (21) years of age unless two (2) physicians licensed under IC 25-22.5 determine that the surgery is necessary to:
(1) save the life of the insured; or
(2) restore the insured's ability to maintain a major life activity (as defined in IC 4-23-29-6);
and each physician documents in the insured's medical record the reason for the physician's determination.
As added by P.L.78-2000, SEC.2. Amended by P.L.196-2005, SEC.5; P.L.102-2006, SEC.4.



CHAPTER 14.2. INSURANCE COVERAGE FOR PERVASIVE DEVELOPMENTAL DISORDERS

IC 27-8-14.2-2
"Insured" defined
Sec. 2. As used in this chapter, "insured" means an individual who is entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.148-2001, SEC.2.

IC 27-8-14.2-3
"Pervasive developmental disorder" defined
Sec. 3. As used in this chapter, "pervasive developmental disorder" means a neurological condition, including Asperger's syndrome and autism, as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the

American Psychiatric Association.
As added by P.L.148-2001, SEC.2.

IC 27-8-14.2-4
Group coverage required
Sec. 4. (a) An accident and sickness insurance policy that is issued on a group basis must provide coverage for the treatment of a pervasive developmental disorder of an insured. Coverage provided under this section is limited to treatment that is prescribed by the insured's treating physician in accordance with a treatment plan. An insurer may not deny or refuse to issue coverage on, refuse to contract with, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage on an individual under an insurance policy solely because the individual is diagnosed with a pervasive developmental disorder.
(b) The coverage required under this section may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally under the accident and sickness insurance policy.
As added by P.L.148-2001, SEC.2.

IC 27-8-14.2-5
Individual coverage required
Sec. 5. (a) An insurer that issues an accident and sickness insurance policy on an individual basis must offer to provide coverage for the treatment of a pervasive developmental disorder of an insured. Coverage provided under this section is limited to treatment that is prescribed by the insured's treating physician in accordance with a treatment plan. An insurer may not deny or refuse to issue coverage on, refuse to contract with, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage on an individual under an insurance policy solely because the individual is diagnosed with a pervasive developmental disorder.
(b) The coverage that must be offered under this section may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally under the accident and sickness insurance policy.
As added by P.L.148-2001, SEC.2.



CHAPTER 14.5. COVERAGE FOR SERVICES RELATED TO DIABETES

IC 27-8-14.5-1
"Health insurance plan" defined
Sec. 1. (a) As used in this chapter, "health insurance plan" means any:
(1) hospital or medical expense incurred policy or certificate;
(2) hospital or medical service plan contract; or
(3) health maintenance organization subscriber contract;
provided to an insured.
(b) The term does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(8) A supplemental plan that always pays in addition to other coverage.
(9) A student health plan.
(10) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
As added by P.L.190-1997, SEC.1. Amended by P.L.173-2007, SEC.33.

IC 27-8-14.5-2
"Insured" defined
Sec. 2. As used in this chapter, "insured" refers to an individual with:
(1) insulin-using diabetes; (2) non-insulin using diabetes; or
(3) elevated blood glucose levels induced by pregnancy or another medical condition;
who is covered by a health insurance plan issued by an insurer.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-3
"Insurer" defined
Sec. 3. As used in this chapter, "insurer" means any person who provides health insurance and issues health insurance plans in Indiana. The term includes the following:
(1) A licensed insurance company.
(2) A prepaid hospital or medical service plan.
(3) A health maintenance organization.
(4) A state employee health benefit plan.
(5) The state Medicaid plan.
(6) Any person providing a plan of health insurance subject to state insurance law.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-4
Coverage for treatments, supplies, and equipment
Sec. 4. A health insurance plan issued by an insurer must provide coverage to the insured for the medically necessary treatment for diabetes, including medically necessary supplies and equipment as ordered in writing by a physician licensed under IC 25-22.5 or a podiatrist licensed under IC 25-29, subject to the general provisions of the health insurance plan.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-5
Deductible, copayment, and coinsurance provisions
Sec. 5. (a) An insured may not be required to pay an annual deductible or copayment that is greater than an annual deductible or copayment established for similar benefits under the health insurance plan. If the plan does not cover a similar benefit, the copayment or deductible may not be set at a level that materially diminishes the value of the diabetes benefit required by this chapter.
(b) An insured may be subject to coinsurance that is not greater than coinsurance established for similar benefits under the health insurance plan. If the plan does not cover a similar benefit, the coinsurance may not be set at a level that materially diminishes the value of the diabetes benefit required by this chapter.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-6
Coverage for diabetes self-management training
Sec. 6. (a) A health insurance plan issued by an insurer must provide coverage for diabetes self-management training that is:
(1) medically necessary; (2) ordered in writing by a physician licensed under IC 25-22.5 or a podiatrist licensed under IC 25-29; and
(3) provided by a health care professional who:
(A) is licensed, registered, or certified under IC 25; and
(B) has specialized training in the management of diabetes.
(b) Coverage for diabetes self-management training may be limited to the following:
(1) One (1) or more visits after receiving a diagnosis of diabetes.
(2) One (1) or more visits after receiving a diagnosis by a physician licensed under IC 25-22.5 or a podiatrist licensed under IC 25-29 that:
(A) represents a significant change in the insured's symptoms or condition; and
(B) makes changes in the insured's self-management medically necessary.
(3) One (1) or more visits for reeducation or refresher training.
(c) Coverage for diabetes self-management training is subject to the requirements of the health insurance plan regarding the use of participating providers.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-7
Adoption of rules
Sec. 7. The department may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.190-1997, SEC.1.



CHAPTER 14.7. COVERAGE FOR SERVICES RELATED TO PROSTATE CANCER SCREENING

IC 27-8-14.7-1
"Accident and sickness insurance policy" defined
Sec. 1. (a) As used in this chapter, "accident and sickness insurance policy" means an insurance policy that:
(1) provides at least one (1) of the types of insurance described in IC 27-1-5-1, Classes 1(b) and 2(a); and
(2) is issued on a group basis.
(b) "Accident and sickness insurance policy" does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(8) A supplemental plan that always pays in addition to other coverage.
(9) A student health plan.
(10) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
As added by P.L.170-1999, SEC.4. Amended by P.L.173-2007, SEC.34.

IC 27-8-14.7-2
"Insured" defined
Sec. 2. As used in this chapter, "insured" means a male individual who is entitled to coverage under a policy of accident and sickness

insurance.
As added by P.L.170-1999, SEC.4.

IC 27-8-14.7-3
"Prostate specific antigen test" defined
Sec. 3. As used in this chapter, "prostate specific antigen test" means a standard blood test performed to determine the level of prostate specific antigen in the blood.
As added by P.L.170-1999, SEC.4.

IC 27-8-14.7-4
Coverage required
Sec. 4. (a) Except as provided in subsection (f), an insurer shall provide coverage for prostate specific antigen testing in any accident and sickness insurance policy that the insurer issues in Indiana.
(b) Except as provided in subsection (f), the coverage required under subsection (a) must include the following:
(1) At least one (1) prostate specific antigen test annually for an insured who is at least fifty (50) years of age.
(2) At least one (1) prostate specific antigen test annually for an insured who is less than fifty (50) years of age and who is at high risk for prostate cancer according to the most recent published guidelines of the American Cancer Society.
(c) An insured may not be required to pay an annual deductible or coinsurance that is greater than an annual deductible or coinsurance established for similar benefits under the accident and sickness insurance policy. If the policy does not cover a similar benefit, the deductible or coinsurance may not be set at a level that materially diminishes the value of the prostate specific antigen testing benefit required by this chapter.
(d) Except as provided in subsection (f), the coverage that an insurer must provide under this chapter may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to the insured than the dollar limits, deductibles, or coinsurance provisions applying to physical illness generally under the accident and sickness insurance policy.
(e) Except as provided in subsection (f), the coverage that an insurer must provide is in addition to any benefits specifically provided for x-rays, laboratory testing, or wellness examinations.
(f) In the case of insurance policies that are not employer based, the insurer must offer to provide the coverage described in subsections (a) through (e).
As added by P.L.170-1999, SEC.4.



CHAPTER 14.8. COVERAGE FOR SERVICES RELATED TO COLORECTAL CANCER SCREENING

IC 27-8-14.8-2
"Insured" defined
Sec. 2. As used in this chapter, "insured" means an individual who is entitled to coverage under an accident and sickness insurance policy.
As added by P.L.54-2000, SEC.2.

IC 27-8-14.8-3
Colorectal cancer testing coverage
Sec. 3. (a) Except as provided in subsection (d), an insurer shall provide coverage for colorectal cancer examinations and laboratory

tests for cancer for any nonsymptomatic insured, in accordance with the current American Cancer Society guidelines, in any accident and sickness insurance policy that the insurer issues in Indiana or issues for delivery in Indiana.
(b) For an insured who is:
(1) at least fifty (50) years of age; or
(2) less than fifty (50) years of age and at high risk for colorectal cancer according to the most recent published guidelines of the American Cancer Society;
the coverage required under this section must meet the requirements set forth in subsection (c).
(c) An insured may not be required to pay an additional annual deductible or coinsurance for the colorectal cancer examination and laboratory testing benefit that is greater than an annual deductible or coinsurance established for similar benefits under an accident and sickness insurance policy. If the accident and sickness insurance policy does not cover a similar benefit, a deductible or coinsurance may not be set at a level that materially diminishes the value of the colorectal cancer examination and laboratory testing benefit required under this section.
(d) In the case of an accident and sickness insurance policy that is not employer based, the insurer shall offer to provide the coverage described in this section.
As added by P.L.54-2000, SEC.2.



CHAPTER 15. SMALL EMPLOYER GROUP HEALTH INSURANCE

IC 27-8-15-1
Application of chapter
Sec. 1. This chapter applies to any group health insurance plan that is issued for delivery in Indiana to at least two (2) employees of a small employer located in Indiana if one (1) of the following conditions is met:
(1) Any part of the premium or benefits is paid by a small employer or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any part of the premium not including the administrative expenses of administering a payroll deduction plan where the employee contributes one hundred percent (100%) of the premium without reimbursement.
(2) The health benefit plan is treated by the employer or any of the covered individuals as part of a plan or program for purposes of Section 106 or 162 of the United States Internal Revenue Code.
As added by P.L.127-1992, SEC.1. Amended by P.L.11-2011, SEC.32.
IC 27-8-15-2
Repealed
(Repealed by P.L.11-2011, SEC.46.)

IC 27-8-15-3
"Actuarial certification"
Sec. 3. As used in this chapter, "actuarial certification" means a written statement by a member of the American Academy of Actuaries that a small employer insurer is in compliance with section 16 of this chapter, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods utilized by the insurer in establishing premium rates for applicable health insurance plans.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-4
"Base premium rate"
Sec. 4. As used in this chapter, "base premium rate" means the lowest premium rate charged or that could have been charged under a rating system by the small employer insurer to small employers with similar case characteristics and benefit design characteristics.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-5
"Benefit design characteristics"
Sec. 5. As used in this chapter, "benefit design characteristics" means the following:
(1) Covered services.
(2) Cost sharing.
(3) Utilization management.
(4) Managed care networks.
(5) Any other features differentiating plan or benefit design.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-6
"Case characteristics"
Sec. 6. As used in this chapter, "case characteristics" means demographic or other relevant characteristics of a small employer, as determined by a small employer insurer, that are considered by the insurer in the determination of premium rates for the small employer. Claim experience, health status, and duration of coverage since issue are not case characteristics.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-7
"Commissioner"
Sec. 7. As used in this chapter, "commissioner" refers to the commissioner of the department of insurance.
As added by P.L.127-1992, SEC.1.
IC 27-8-15-8
"Department"
Sec. 8. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-8.5
"Eligible employee"
Sec. 8.5. (a) As used in this chapter, "eligible employee" means an employee:
(1) who is employed to work at least thirty (30) hours each week; and
(2) who meets an applicable waiting period required by a small employer before gaining coverage under a health insurance policy.
(b) The term includes:
(1) a sole proprietor;
(2) a partner in a partnership; and
(3) an owner of an S corporation;
regardless of whether the sole proprietor, partner, or owner is included as an employee for purposes of taxation of a small employer.
(c) The term does not include:
(1) an employee who works on a temporary or substitute basis; or
(2) a seasonal employee.
As added by P.L.93-1995, SEC.10. Amended by P.L.11-2011, SEC.33.

IC 27-8-15-9
"Health insurance plan"
Sec. 9. (a) Except as provided in section 28 of this chapter, as used in this chapter, "health insurance plan" or "plan" means any:
(1) hospital or medical expense incurred policy or certificate;
(2) hospital or medical service plan contract; or
(3) health maintenance organization subscriber contract;
provided to the employees of a small employer.
(b) The term does not include the following:
(1) Accident-only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for: (A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(8) A supplemental plan that always pays in addition to other coverage.
(9) A student health plan.
(10) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
As added by P.L.127-1992, SEC.1. Amended by P.L.93-1995, SEC.11; P.L.11-2011, SEC.34.

IC 27-8-15-10
"Insurer"
Sec. 10. As used in this chapter, "insurer" means any person who provides health insurance in Indiana. The term includes the following:
(1) A licensed insurance company.
(2) A prepaid hospital or medical service plan.
(3) A health maintenance organization.
(4) A multiple employer welfare arrangement.
(5) Any person providing a plan of health insurance subject to state insurance law.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-10.5
"Late enrollee"
Sec. 10.5. (a) As used in this chapter, "late enrollee" means an eligible employee or a dependent of an eligible employee who did not request enrollment in a health insurance plan of a small employer during the initial enrollment period during which the individual was entitled to enroll under the health insurance plan.
(b) The term "late enrollee" does not include an eligible employee or the dependent of an eligible employee:
(1) who was covered under a health insurance plan or had health insurance coverage at the time coverage was previously offered to the employee or to the dependent of the employee;
(2) who stated in writing at the time coverage was offered that coverage under another health insurance plan was the reason for declining the enrollment, but only if the insurer required such a statement at the time and provided the employee with notice of the requirement (and the consequences of the requirement) at the time;
(3) whose coverage under this subsection:
(A) was under a COBRA continuation provision and the coverage under the provision was exhausted; or
(B) was not under a COBRA continuation provision and either the coverage was terminated as a result of loss of

eligibility for the coverage (including as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment) or employer contributions toward the coverage were terminated; and
(4) who requests enrollment under the terms of the plan not later than thirty (30) days after the date of exhaustion of coverage as described in subdivision (3)(A) or the termination of coverage or employer contributions as described in subdivision (3)(B).
(c) The term "late enrollee" does not include an eligible employee who is employed by a small employer that offers multiple health insurance plans and who elects a different plan during an open enrollment period.
(d) The term "late enrollee" does not include an eligible employee or the eligible employee's spouse or minor or dependent child where:
(1) a court has ordered that health insurance coverage be provided for the spouse or minor or dependent child of an eligible employee under the eligible employee's insurance plan; and
(2) the request for enrollment is made not more than thirty (30) days after the issuance of the court order.
As added by P.L.93-1995, SEC.12. Amended by P.L.190-1996, SEC.3; P.L.91-1998, SEC.15.

IC 27-8-15-11
"Midpoint rate"
Sec. 11. As used in this chapter, "midpoint rate" means for small employers with similar case and benefit design characteristics the arithmetic average of the applicable base premium rate and the corresponding highest premium rate.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-12
"New business premium rate"
Sec. 12. As used in this chapter, "new business premium rate" means the premium rate charged or offered by the small employer insurer to small employers with similar case characteristics and benefit design characteristics for newly issued health insurance plans.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-13
"Rating period"
Sec. 13. As used in this chapter, "rating period" means the calendar period for which premium rates established by a small employer insurer are assumed to be in effect, as determined by the small employer insurer.
As added by P.L.127-1992, SEC.1.
IC 27-8-15-14
"Small employer"
Sec. 14. As used in this chapter, "small employer" means any person, firm, corporation, limited liability company, partnership, or association actively engaged in business who, on at least fifty percent (50%) of the working days of the employer during the preceding calendar year, employed at least two (2) but not more than fifty (50) eligible employees, the majority of whom work in Indiana. In determining the number of eligible employees, companies that are affiliated companies or that are eligible to file a combined tax return for purposes of state taxation are considered one (1) employer.
As added by P.L.127-1992, SEC.1. Amended by P.L.8-1993, SEC.432; P.L.93-1995, SEC.13; P.L.190-1996, SEC.4; P.L.91-1998, SEC.16.

IC 27-8-15-15
"Small employer insurer"
Sec. 15. As used in this chapter, "small employer insurer" means any insurer that offers a health insurance plan covering the employees of a small employer.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-16
Premium rates
Sec. 16. Premium rates for a health insurance plan are subject to the following:
(1) For all small employer business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar benefit design characteristics, or the rates that could be charged to small employers under the rating system may not vary from the midpoint rate by more than thirty-five percent (35%) above or below the midpoint rate.
(2) The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:
(A) The percentage change in the new business premium rate for a plan with the same or similar benefit design characteristics measured from the first day of the prior rating period to the first day of the new rating period. For a plan for which the small employer insurer is not issuing new policies, the insurer shall use the percentage change in the base premium rate.
(B) An adjustment, not to exceed fifteen percent (15%) annually and adjusted pro rata for rating periods of less than one (1) year, due to the claim experience, health status, or duration of coverage of the employees or dependents of the small employer.
(C) Any adjustment due to change in benefit design characteristics or change in the case characteristics of the

small employer.
(3) For health insurance plans issued before July 1, 1992, a premium rate for a rating period may exceed the ranges described in subdivisions (1) and (2) for five (5) years following July 1, 1992. The percentage increase in the premium rate charged to a small employer in such a class of business for a new rating period may not exceed the sum of the following:
(A) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. For a plan for which the small employer insurer is not issuing new policies, the insurer shall use the percentage change in the base premium rate.
(B) Any adjustment due to change in benefit design characteristics or change in the case characteristics of the small employer.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-17
Rating factors
Sec. 17. (a) This chapter is not intended to affect the use by a small employer insurer of legitimate rating factors other than claim experience, health status, or duration of coverage in the determination of premium rates.
(b) A small employer insurer shall apply rating factors, including case characteristics, consistently with respect to all small employers in a plan with substantially the same benefit design characteristics.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-18
Offer to transfer
Sec. 18. A small employer insurer may not offer to transfer a small employer into or out of a plan with substantially the same benefit design unless the offer is made to transfer all small employers in that plan without regard to case characteristics, claim experience, health status, or duration since issue.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-19
Cancellation or refusal of renewal of plans
Sec. 19. Except as provided in section 20 of this chapter, a small employer insurer may only cancel or refuse to renew a health insurance plan for the following reasons:
(1) Nonpayment of required premiums.
(2) Fraud or misrepresentation of the small employer, or with respect to coverage of an insured individual, fraud or misrepresentation by the insured individual or the individual's representative.
(3) The small employer has failed to comply with a material plan provision relating to employer contribution or group

participation rules.
(4) In the case of a small employer insurer that offers coverage in a market through a network plan, there is no longer any insured individual in connection with the plan who lives, resides, or works:
(A) in the service area of the small employer insurer; or
(B) in the area for which the issuer is authorized to do business.
(5) In the case of coverage that is made available through one (1) or more bona fide associations, the membership of the small employer in the association ceases, but only if the coverage is terminated under this subdivision uniformly without regard to any health status related factor relating to an insured individual.
(6) In a case in which an insurer decides to discontinue offering a particular type of group health insurance coverage offered in the small employer market, that coverage may be discontinued by the insurer only if:
(A) the insurer provides notice of the insurer's intent to discontinue the coverage to each small employer provided with the coverage;
(B) the insurer offers the option to purchase all other health insurance coverage currently being offered by the insurer to the small employer to each small employer that is provided with the coverage; and
(C) in exercising the option to discontinue the coverage in offering the option of coverage under clause (B), the insurer acts uniformly without regard to:
(i) the claims experience of the small employer groups; or
(ii) any health status related factor relating to any eligible employee or dependent of an eligible employee who is covered or who may become eligible for the coverage.
As added by P.L.127-1992, SEC.1. Amended by P.L.93-1995, SEC.14; P.L.91-1998, SEC.17.

IC 27-8-15-20
Renewal cessation; notice
Sec. 20. (a) A small employer insurer may cease to renew all small employer plans.
(b) The insurer shall provide notice to all affected health insurance plans and to the commissioner at least one (1) year before termination of coverage unless the coverage is placed with another insurer.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-21
Renewal cessation; prohibitions
Sec. 21. (a) An insurer who ceases to renew all small employer plans may not do the following:
(1) Accept any new small employer business for five (5) years after the notice of nonrenewal of the plans. (2) Transfer or otherwise provide coverage to any of the employers from the nonrenewed class of business unless the insurer offers to transfer or provide coverage to all affected employers and eligible employees and dependents without regard to case characteristics, claim experience, health status, or duration of coverage.
(b) The commissioner may suspend the penalty under subsection (a)(1) upon a finding by the commissioner that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-22
Disclosure of premium rate changes
Sec. 22. Each small employer insurer shall make reasonable disclosure in solicitation and sales materials provided to small employers of the provisions affecting premium rate changes.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-23
Maintenance of rating and renewal practice information and documentation
Sec. 23. Each small employer insurer shall maintain for three (3) years at the insurer's principal place of business a complete and detailed description of the insurer's rating practices and renewal underwriting practices, including information and documentation that demonstrate that the insurer's rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-24
Maintenance of actuarial certification; submission to department
Sec. 24. (a) Each small employer insurer shall maintain an actuarial certification verifying that the insurer is in compliance with this chapter and that the rating methods of the insurer are actuarially sound. A copy of the certification shall be retained by the insurer at the insurer's principal place of business for three (3) years.
(b) Before March 1 of each year, each small employer insurer shall submit to the department a copy of the actuarial certification maintained under subsection (a).
As added by P.L.127-1992, SEC.1. Amended by P.L.190-1996, SEC.5.

IC 27-8-15-25
Availability of information and documentation to commissioner; disclosure by commissioner
Sec. 25. A small employer insurer shall make the information and documentation described in section 23 of this chapter available to the commissioner upon request. The information is proprietary and trade

secret information and is not subject to disclosure by the commissioner to a person outside of the department except as agreed to by the insurer or as ordered by a court with jurisdiction.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-26
Suspension of premium rate provisions
Sec. 26. The commissioner may suspend all or any part of section 16 of this chapter as to the premium rates applicable to one (1) small employer for at least one (1) rating period upon a filing by the small employer insurer and a finding by the commissioner that either:
(1) the suspension is reasonable in light of the financial condition of the insurer; or
(2) the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.
As added by P.L.127-1992, SEC.1.

IC 27-8-15-27
Application in conformity with act; compliance
Sec. 27. (a) This section shall be applied in conformity with the requirements of the federal Patient Protection and Affordable Care Act (P.L. 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (P.L. 111-152), as in effect on September 23, 2010.
(b) A health insurance plan provided by a small employer insurer to a small employer must comply with the following:
(1) The benefits provided by a plan to an eligible employee enrolled in the plan may not be excluded, limited, or denied for more than nine (9) months after the effective date of the coverage because of a preexisting condition of the eligible employee, the eligible employee's spouse, or the eligible employee's dependent.
(2) The plan may not define a preexisting condition, rider, or endorsement more restrictively than as a condition for which medical advice, diagnosis, care, or treatment was recommended or received during the six (6) months immediately preceding the effective date of enrollment in the plan.
As added by P.L.93-1995, SEC.15. Amended by P.L.91-1998, SEC.18; P.L.160-2011, SEC.20.

IC 27-8-15-28
Waiver of exclusion and limitation period
Sec. 28. (a) As used in this section, "health insurance plan" means coverage provided under any of the following:
(1) A hospital or medical expense incurred policy or certificate.
(2) A hospital or medical service plan contract.
(3) A health maintenance organization subscriber contract.
(4) Medicare or Medicaid.
(5) An employer based health insurance arrangement.
(6) An individual health insurance policy. (7) A policy issued by the Indiana comprehensive health insurance association under IC 27-8-10.
(8) An employee welfare benefit plan (as defined in 29 U.S.C. 1002) that is self-funded.
(9) A conversion policy issued under section 31 or 31.1 of this chapter.
(b) Except as provided in section 29 of this chapter, a small employer insurer shall waive the exclusion period described in section 27 of this chapter applicable to a preexisting condition or the limitation period with respect to a particular service in a health insurance plan for the time an eligible employee or a dependent of an eligible employee was previously covered by a health insurance plan if the following conditions are met:
(1) The eligible employee or a dependent of the eligible employee was previously covered by a health insurance plan that provided benefits with respect to the particular service.
(2) Coverage under the health insurance plan was continuous to a date not more than sixty-three (63) days before the effective date of enrollment by:
(A) the eligible employee; or
(B) a dependent of the eligible employee.
(c) In determining whether an eligible employee or a dependent of the eligible employee meets the requirements of subsection (b)(2), a waiting period imposed by a small employer insurer or small employer before new coverage may become effective must be excluded from the calculation.
(d) This section does not preclude the application of any waiting period applicable to all new enrollees under a plan.
As added by P.L.93-1995, SEC.16. Amended by P.L.190-1996, SEC.6; P.L.91-1998, SEC.19.

IC 27-8-15-29
Application in conformity with act; exclusion of coverage
Sec. 29. (a) This section shall be applied in conformity with the requirements of the federal Patient Protection and Affordable Care Act (P.L. 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (P.L. 111-152), as in effect on September 23, 2010.
(b) A plan may exclude coverage for a late enrollee or the late enrollee's covered spouse or dependent for not more than fifteen (15) months.
(c) If a late enrollee or the late enrollee's covered spouse or dependent has a preexisting condition, a plan may exclude coverage for the preexisting condition for not more than fifteen (15) months.
(d) If a period of exclusion from coverage under subsection (b) and a preexisting condition exclusion under subsection (c) are applicable to the late enrollee, the combined period of exclusion may not exceed fifteen (15) months from the date that the eligible employee enrolls for coverage under the health insurance plan.
As added by P.L.93-1995, SEC.17. Amended by P.L.160-2011,

SEC.21.

IC 27-8-15-30
Plan modifications prohibited
Sec. 30. Except as permitted under sections 27 and 29 of this chapter, a small employer insurer shall not modify a health insurance plan with respect to:
(1) a small employer; or
(2) an eligible employee or dependent;
through riders, endorsements, or otherwise to restrict or exclude coverage or benefits for specific diseases, medical conditions, or services otherwise covered by the plan.
As added by P.L.93-1995, SEC.18.

IC 27-8-15-31
Conversion policy
Sec. 31. (a) If an eligible employee who has been continuously covered under a health insurance plan for at least ninety (90) days:
(1) loses coverage under the plan as the result of:
(A) termination of employment;
(B) reduction of hours;
(C) marriage dissolution; or
(D) attainment of any age specified in the plan;
(2) is not eligible for continuation coverage under the federal Consolidated Omnibus Budget Reconciliation Act of 1985; and
(3) requests a conversion policy from the small employer insurer that insured the health insurance plan;
the individual is entitled to receive a conversion policy from the small employer insurer.
(b) A request under subsection (a) must be made within thirty (30) days after the individual loses coverage under the health insurance plan.
(c) The premium for a conversion policy issued under this section shall not exceed one hundred fifty percent (150%) of the rate that would have been charged under the small employer health insurance plan with respect to the individual if the individual had been covered as an eligible employee under the plan during the same period. If the health insurance plan under which the individual was covered is canceled or is not renewed, the rates shall be based on the rate that would have been charged with respect to the individual if the plan had continued in force, as determined by the small employer insurer in accordance with standard actuarial principles.
(d) A conversion policy issued under this section must be approved by the insurance commissioner as described in IC 27-8-5-1. The commissioner may not approve a conversion policy unless the policy and its benefits are:
(1) comparable to those required under IC 27-13-1-4(a)(2) through IC 27-13-1-4(a)(5);
(2) reasonable in relation to the premium charged; and
(3) in compliance with IC 27-8-6-1. If the benefit limits of the conversion policy are not more than the benefit limits of the small employer's health insurance plan, the small employer insurer shall credit the individual with any waiting period, deductible, or coinsurance credited to the individual under the small employer's health insurance plan.
(e) This section expires on the effective date of a mechanism enacted by the general assembly to offset the potential fiscal impact on small employers and small employer insurers that results from the establishment of a continuation policy under section 31.1 of this chapter.
As added by P.L.93-1995, SEC.19. Amended by P.L.11-2011, SEC.35.

IC 27-8-15-31.1
Continuing coverage
Sec. 31.1. (a) This section becomes effective on the effective date of a mechanism enacted by the general assembly to offset the potential fiscal impact on small employers and small employer insurers that results from the establishment of a continuation policy under this section. This section does not apply to an individual who is eligible for coverage under a group health plan (as defined in 29 U.S.C. 1167).
(b) If an eligible employee who has been employed by the same small employer for at least one (1) year and continuously covered under a health insurance plan for at least ninety (90) days, or a dependent of such eligible employee:
(1) loses coverage under the plan as the result of:
(A) termination of the eligible employee's employment;
(B) reduction of the eligible employee's hours;
(C) dissolution of marriage; or
(D) attainment of any age specified in the plan; and
(2) requests continuing coverage from the small employer insurer that insured the health insurance plan;
the individual and any dependents of the individual are entitled to receive continuing coverage from the small employer insurer.
(c) A small employer shall notify an individual of the individual's possible right to continuing coverage under subsection (b) by presenting notice to the individual in writing within ten (10) days after the individual becomes an eligible employee. The notice must be presented directly to the eligible employee and must include:
(1) the conditions under which the eligible employee may qualify for continuing coverage;
(2) the name, address, and telephone number of the small employer insurer providing insurance to the small employer; and
(3) a statement that emphasizes the eligible employee's responsibility to contact the small employer insurer that insures the small employer at the time the eligible employee qualifies for continuing coverage under this section within thirty (30) days after becoming eligible for continuing coverage. (d) An individual who wishes to receive continuing coverage must request continuing coverage from the small employer insurer in writing within thirty (30) days after losing coverage under subsection (b)(1).
(e) An individual electing continuing coverage must pay to the employer, in advance of the date the employer is required to make payments for insurance, but not more than one (1) time each month, the total premium amount required for continuing coverage.
(f) An individual who fails to:
(1) provide notice to a small employer insurer under subsection (d); or
(2) timely pay the premium as described in subsection (e);
relieves the employer and the small employer insurer of any responsibility to the individual for continuing coverage.
(g) A notification of the continuation privilege must accompany or be included in each certificate of coverage.
(h) Continuing coverage shall not be available to an individual who was discharged because the individual committed a felony or theft in connection with the individual's work, provided that:
(1) the individual admits participating in the felony or theft;
(2) the discharge is upheld through binding arbitration; or
(3) the act resulted in a conviction or an order of or supervision by a court.
(i) The premium for continuing coverage referred to in subsection (b) for any given period shall not exceed one hundred two percent (102%) of the rate that would have been charged under the health insurance plan with respect to the individual if the individual had been covered as an eligible employee under the plan during the same period. If the health insurance plan under which the individual was covered is canceled or is not renewed, the individual may apply for a conversion policy under this section.
(j) Benefits provided under the continuing coverage referred to in subsection (b) may not be less than the benefits provided under the health insurance plan. If the plan limits of the continuing coverage are not greater than the plan limits of the health insurance plan, the small employer insurer shall credit the insured with any waiting period, deductible, and coinsurance to the extent that the waiting period, deductible, or coinsurance was credited to the individual under the health insurance plan.
(k) Continuing coverage provided under this section may not last longer than twelve (12) months. If a small employer changes the health insurance plan during the time that continuing coverage is provided to an individual under this section, the small employer shall notify the individual in writing within thirty (30) days of the change, and the individual is entitled to apply for a conversion policy under this section within thirty (30) days of receiving the notice.
(l) A small employer insurer who provides continuing coverage under this section may not refuse to accept for coverage under a conversion policy any individual who remained continuously covered under this section if the individual can prove that: (1) the individual is entitled to and has exhausted the benefits available under continuing coverage or the health insurance plan under which the individual was covered is canceled or is not renewed under the provisions of section 19 of this chapter;
(2) the continuing coverage was continuous to a date not more than thirty (30) days before the effective date of the coverage the individual is applying for under this subsection; and
(3) the individual is not eligible for coverage under any other employer health insurance plan.
The premium for a conversion policy issued under this subsection shall not exceed one hundred thirty-five percent (135%) of the rate that would have been charged under the health insurance plan with respect to the individual if the individual had been covered as an eligible employee under the plan during the same period. If the health insurance plan under which the individual was covered is canceled or is not renewed, the rate shall be based on the rate that would have been charged with respect to the individual if the plan had continued in force, as determined by the small employer insurer in accordance with standard actuarial principles.
As added by P.L.93-1995, SEC.20.

IC 27-8-15-32
Employees becoming eligible after employer's commencement of health insurance plan entitled to coverage
Sec. 32. (a) If an individual:
(1) becomes an eligible employee of a small employer after the date that a small employer insurer first insures an eligible employee of the small employer under a health insurance plan; and
(2) is not a late enrollee;
the individual and all dependents of the individual are entitled to coverage under section 33 of this chapter, subject to the provisions of sections 27 and 28 of this chapter.
As added by P.L.93-1995, SEC.21.

IC 27-8-15-33
Mandatory coverage by employer insurer to all employer's eligible employees and employees' dependents; employees declining coverage; minimum participation and contribution requirements
Sec. 33. (a) If a small employer insurer offers coverage under a health insurance plan to a small employer, the small employer insurer shall provide the employer coverage under the plan for:
(1) all eligible employees of the small employer; and
(2) the dependents of all eligible employees of the small employer.
(b) Except as provided in section 29 of this chapter with respect to late enrollees, a small employer insurer shall not limit the insurer's provision of coverage to:
(1) certain individuals in a small employer group; or
(2) a part of a small employer group. (c) This section does not prohibit an eligible employee from declining coverage under this section.
(d) Nothing in this chapter prohibits a small employer insurer from including minimum participation and contribution requirements in its offer of coverage.
As added by P.L.93-1995, SEC.22.

IC 27-8-15-34
Repealed
(Repealed by P.L.91-1998, SEC.24.)

IC 27-8-15-34.1
All products required to be offered; all employers required to be accepted
Sec. 34.1. Except as provided in 29 U.S.C. 1191a and 42 U.S.C. 300gg, a small employer insurer must:
(1) offer to any small employer all products that are approved for sale in the small group market and that the insurer is actively marketing; and
(2) accept any employer that applies for any of those products.
As added by P.L.91-1998, SEC.20.



CHAPTER 15.5. SMALL EMPLOYER INSURER VOLUNTARY REINSURANCE PROGRAM

IC 27-8-15.5-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the Indiana small employer health reinsurance board established by section 5 of this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-3
"Program" defined
Sec. 3. As used in this chapter, "program" refers to the program of reinsurance established by section 6 of this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-4
"Reinsuring carrier" defined
Sec. 4. As used in this chapter, "reinsuring carrier" means a small employer insurer that obtains reinsurance under this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-5
Establishment of board
Sec. 5. The Indiana small employer health reinsurance board is established. The board shall supervise and control the program of reinsurance established under this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-6
Establishment of program
Sec. 6. The Indiana small employer health reinsurance program is established. Any small employer insurer that is doing or planning to do business in Indiana may become a member of the program as described in section 12 of this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-7
Members of board
Sec. 7. (a) The board consists of the commissioner or the commissioner's designated representative, who serves as an ex officio member of the board, and ten (10) members. The members of the board shall be appointed by the commissioner, who shall name

a chairman of the board one (1) time every three (3) years.
(b) The members of the board appointed under subsection (a) must include the following:
(1) One (1) representative of health maintenance organizations.
(2) One (1) representative of providers (as defined in IC 27-13-1-28).
(3) Six (6) representatives of small employer insurers.
(4) Two (2) representatives of small employers.
(c) A member of the board is appointed for a term of three (3) years.
(d) The term of a board member appointed under subsection (a) continues until the board member's successor is appointed.
(e) The commissioner shall fill a vacancy in an appointive member's position on the board.
(f) A board member may be removed by the commissioner for cause.
(g) At least six (6) members of the board must be present for the board to conduct official business. The affirmative vote of at least six (6) members of the board is necessary for the board to take official action.
(h) The board shall meet at least one (1) time each calendar quarter at the call of the commissioner.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-8
Plan of operation; submission; approval; amendments
Sec. 8. (a) Not later than two hundred seventy (270) days after the appointment of the initial board, the board shall submit to the commissioner a plan of operation.
(b) The commissioner may adopt the plan of operation as a rule under IC 4-22-2 if the commissioner determines the plan will:
(1) ensure the fair, reasonable, and equitable administration of the program; and
(2) provide for the sharing of program gains or losses on an equitable and a proportionate basis in accordance with this chapter.
(c) After the adoption of a plan of operation under this section, the board may submit to the commissioner any proposed amendments to the plan the board considers necessary or suitable to ensure the fair, reasonable, and equitable administration of the program. The commissioner may adopt under IC 4-22-2 proposed amendments submitted under this subsection as amendments to the rule adopted under subsection (b).
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-9
Plan of operation; temporary plan
Sec. 9. (a) If the board fails to submit a suitable plan of operation within the time allowed under section 8 of this chapter, the commissioner shall adopt rules under IC 4-22-2 establishing a

temporary plan of operation.
(b) The commissioner shall amend or rescind under IC 4-22-2 any temporary plan of operation adopted under this section when a plan of operation is submitted by the board and approved by the commissioner.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-10
Plan of operation; requirements
Sec. 10. The plan of operation submitted and adopted under section 8 of this chapter must do the following:
(1) Establish procedures for the handling and accounting of program assets and money.
(2) Provide for an annual fiscal report to the commissioner.
(3) Establish procedures for selecting an insurer to administer the program.
(4) Establish the powers and duties of the administering insurer, including:
(A) notifying all members regarding annual assessments; and
(B) collecting of assessments.
(5) Establish procedures for reinsuring risks under this chapter.
(6) Establish procedures for collecting assessments from reinsuring carriers to fund claims and administrative expenses that are incurred or estimated to be incurred by the program.
(7) Establish a methodology for applying the dollar thresholds contained in this chapter in the case of small employer insurers that pay or reimburse health care providers through capitation or salary.
(8) Provide for any additional matters necessary for the implementation and administration of the program.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-11
Powers of board
Sec. 11. (a) The board, in supervising and controlling the program, has the general powers and authority granted under IC 27 to insurance companies and health maintenance organizations authorized to transact business in Indiana, except the power to issue health insurance plans directly to groups or individuals.
(b) In addition to exercising the powers conferred by subsection (a), the board may do the following:
(1) Enter into contracts that are necessary or proper to carry out the provisions and purposes of this chapter, including, with the approval of the commissioner, contracts with:
(A) similar programs of other states for the joint performance of common functions; or
(B) persons or other organizations for the performance of administrative functions.
(2) Sue or be sued, including taking any legal action necessary or proper to recover assessments and penalties for, on behalf of,

or against the program or any reinsuring insurer.
(3) Take any legal action necessary to avoid the payment of improper claims against the program.
(4) Define the health insurance plans for which reinsurance is provided.
(5) Issue reinsurance policies under this chapter.
(6) Establish rules, conditions, and procedures for reinsuring risks under the program.
(7) Establish actuarial functions as appropriate for the operation of the program.
(8) Impose assessments on reinsuring carriers under this chapter, and make advance interim assessments that are reasonable and necessary for organizational and interim operating expenses.
(9) Appoint appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the program, policy, and other contract design, and any other function within the authority of the program.
(c) Any interim assessments imposed under subsection (b)(8) shall be credited as offsets against any regular assessments due from reinsuring carriers after the close of the fiscal year.
(d) Any notes or other evidence of indebtedness of the program that are not in default:
(1) are legal investments for small employer insurers; and
(2) may be carried by small employer insurers as admitted assets.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-12
Election to become member of program
Sec. 12. (a) A small employer insurer may elect to become a member of the program by filing a written intention to participate with the commissioner not later than sixty (60) days after the:
(1) board submits a plan of operation to the commissioner and the commissioner adopts the plan under section 8 of this chapter; or
(2) commissioner establishes a temporary plan of operation for the program under section 9 of this chapter;
whichever occurs first.
(b) A small employer insurer that fails to become a member of the program under subsection (a) may only become a member by filing a written intention with the commissioner to participate in the program:
(1) three (3) years; or
(2) at the end of any three (3) year interval;
after the program begins under subsection (a)(1) or (a)(2).
(c) Notwithstanding subsections (a) and (b), the commissioner may permit a small employer insurer to become a member of the program at other times for reasons based on financial solvency.
As added by P.L.193-1996, SEC.1.
IC 27-8-15.5-13
Maximum level of coverage; other limits on coverage
Sec. 13. (a) The board may establish a maximum level of coverage up to which the program will reinsure a health insurance plan and beyond which the program will not reinsure a health insurance plan.
(b) A member of the program must allow any employer insured by the member to maintain the same health insurance plan and may reinsure only that part of the health insurance plan that is consistent with the program established by the board.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-14
Time requirements for reinsurance
Sec. 14. (a) A small employer insurer may reinsure an entire small employer group not later than sixty (60) days after the commencement of the coverage of the small employer group under a health insurance plan.
(b) A small employer insurer may reinsure coverage of an eligible employee or the dependent of an eligible employee under a health insurance plan issued to a small employer not later than sixty (60) days after the coverage of the eligible employee or dependent of the eligible employee commences.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-15
Reimbursement of reinsuring carriers
Sec. 15. The program may not reimburse a reinsuring carrier with respect to the claims of a reinsured employee or dependent until the reinsuring carrier has incurred an initial level of claims for the employee or dependent of five thousand dollars ($5,000) in a calendar year for benefits covered by the program. In addition, the reinsuring carrier is responsible for ten percent (10%) of the next fifty thousand dollars ($50,000) of benefit payments during a calendar year, and the program shall reinsure the remainder. The liability of a reinsuring carrier under this section may not exceed ten thousand dollars ($10,000) in any calendar year with respect to any reinsured individual.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-16
Adjustments in initial level of claims and maximum limit to be retained
Sec. 16. The board may annually adjust the initial level of claims and the maximum limit to be retained by a reinsuring carrier to reflect increases in costs and utilization within the standard market for health insurance plans in Indiana. The adjustment may not be lower than the annual change in the medical component of the "Consumer Price Index for All Urban Consumers" of the Bureau of Labor Statistics of the United States Department of Labor unless the

board proposes and the commissioner approves a lower adjustment factor.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-17
Termination of reinsurance
Sec. 17. A small employer insurer that issues a health insurance plan to a small employer and obtains reinsurance for the health insurance plan under this chapter may terminate the reinsurance for one (1) or more of the reinsured employees or dependents of the small employer:
(1) on any anniversary of the health insurance plan; or
(2) when the reinsured employee leaves the employment of the small employer.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-18
Reduction of premium rates for reinsurance of federally qualified HMOs
Sec. 18. Premium rates charged under this chapter for reinsurance to a health maintenance organization that is federally qualified under 42 U.S.C. 300e et seq., and as such is subject to limits on the amount of risk that may be ceded to the program that are more restrictive than those set forth in section 15 of this chapter, must be reduced to reflect the part of the risk, if any, that may not be ceded to the program due to the more restrictive limits.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-19
Managed care and claims handling techniques
Sec. 19. A reinsuring carrier shall apply all managed care and claims handling techniques, including:
(1) utilization review;
(2) individual case management;
(3) preferred provider provisions; and
(4) other managed care provisions or methods of operation;
consistently with respect to reinsured and nonreinsured business.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-20
Methodology for determining premium rates
Sec. 20. (a) The board, as part of the plan of operation adopted under section 8 of this chapter, shall establish a methodology for determining premium rates to be charged by the program for reinsuring small employers and individuals under this chapter.
(b) The methodology established under this section must include a system for classification of small employers that reflects the types of case characteristics commonly used by small employer insurers in Indiana.
(c) The methodology established under this section must provide

for the development of base reinsurance premium rates. The base reinsurance premium rates are multiplied by the factors set forth in section 21 of this chapter to determine the premium rates for the program.
(d) The base reinsurance premium rates referred to in subsection (c) shall be established by the board, subject to the approval of the commissioner.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-21
Multiplication factors for premium rates
Sec. 21. (a) Premiums charged by the program for reinsurance are as follows:
(1) An entire small employer group may be reinsured for a rate that is one hundred fifty percent (150%) of the base reinsurance premium rate for the group that is developed under section 20(c) of this chapter.
(2) An eligible employee or the dependent of an eligible employee may be reinsured for a rate that is five hundred percent (500%) of the base reinsurance premium rate for the individual established under this section.
(b) The board shall periodically review the methodology established under section 20 of this chapter, including the system of classification and any rating factors, to ensure that it reasonably reflects the claims experience of the program. The board may propose changes in the methodology. The changes proposed by the board take effect upon approval by the commissioner.
(c) The board may consider adjustments to the premium rates charged for reinsurance under the program to reflect the use of effective cost containment and managed care arrangements.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-22
Premium rates for health insurance plans to comply with IC 27-8-15
Sec. 22. If a health insurance plan issued to a small employer is entirely or partially reinsured under the program, the premium charged to the small employer for any rating period for the coverage issued must meet the requirements relating to premium rates set forth in IC 27-8-15.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-23
Determination and report of net loss
Sec. 23. (a) Before March 1 of each year, the board shall determine and report to the commissioner the program's net loss for the previous calendar year, including administrative expenses and incurred losses for the year, taking into account investment income and other appropriate gains and losses.
(b) Any net loss for the year shall be recouped by assessments of

reinsuring carriers.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-24
Determination of assessments against reinsuring carriers
Sec. 24. (a) The board, as part of the plan of operation adopted under section 8 of this chapter, shall establish a formula by which to impose assessments against reinsuring carriers.
(b) The assessment formula established under subsection (a) must result in assessments apportioned by the board among all small employer insurers participating in the program in proportion to:
(1) the small employer insurers' respective shares of the total premiums;
(2) the net of reinsurance premiums paid for coverage under the program earned from health insurance plans covering small employers that are issued by participating small employer insurers during the calendar year coinciding with or ending during the fiscal year of the program; or
(3) any other equitable basis reflecting coverage of small employers as may be provided in the plan of operation.
(c) Health insurance plan premiums and benefits paid by a reinsuring carrier that are less than an amount determined by the board to justify the cost of collection shall not be considered for purposes of determining assessments.
(d) An assessment determined under this section may not exceed one percent (1%) of total net premiums annually. If an excess is actuarially projected, the commissioner may take any action necessary to lower the assessment to the maximum level of one percent (1%) of total net premiums.
(e) The board, with the approval of the commissioner, may change the assessment formula established under this section from time to time as appropriate.
(f) Subject to the approval of the commissioner, the board shall make an adjustment to the assessment formula for reinsuring carriers that are approved health maintenance organizations and federally qualified under 42 U.S.C. 300e et seq., to the extent that restrictions are placed on them that are not imposed on other small employer insurers.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-25
Estimates of assessments needed to fund losses
Sec. 25. (a) Before March 1 of each year the board shall determine and file with the commissioner an estimate of the assessments needed to fund the losses incurred by the program in the previous calendar year.
(b) If the board determines that the assessments needed to fund the losses incurred by the program in the previous calendar year will exceed two percent (2%) of total premiums earned in the previous calendar year from health insurance plans delivered or issued for

delivery to small employers by reinsuring carriers, the board shall evaluate the operation of the program and report the board's findings, including any recommendations for changes in the plan of operation adopted under section 8 of this chapter, to the commissioner not more than ninety (90) days after the end of the calendar year in which the losses were incurred. The evaluation must:
(1) include an estimate of future assessments; and
(2) consider the:
(A) administrative costs of the program;
(B) appropriateness of the premiums charged;
(C) level of insurer retention under the program; and
(D) costs of coverage for small employers.
(c) If the board fails to file a report with the commissioner under subsection (b) not later than ninety (90) days after the end of the calendar year, the commissioner may:
(1) evaluate the operation of the program; and
(2) implement the amendments to the plan of operation adopted under section 8 of this chapter that the commissioner considers necessary to reduce future losses and assessments.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-26
Use of excess assessments
Sec. 26. If assessments paid by reinsuring carriers under this chapter exceed the net losses of the program, the excess is held at interest and used by the board to:
(1) offset future losses, including reserves for incurred but not reported claims; or
(2) reduce program premiums.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-27
Determination of reinsuring carrier's proportion of assessments
Sec. 27. (a) The board shall annually determine each reinsuring carrier's proportion of the assessment for reinsurance under this chapter based on annual statements and other reports considered necessary by the board and filed with the board by the reinsuring carriers.
(b) The plan of operation adopted under section 8 of this chapter must provide for the imposition of an interest penalty on reinsuring carriers for late payment of assessments.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-28
Deferments from assessments
Sec. 28. (a) A reinsuring carrier may seek from the commissioner a deferment from all or part of an assessment imposed by the board. The commissioner may defer all or part of the assessment of a reinsuring carrier if the commissioner determines that the payment of the assessment would place the reinsuring carrier in a financially

impaired condition.
(b) If all or part of an assessment against a reinsuring carrier is deferred under subsection (a), the amount deferred is assessed against the other reinsuring carriers in a manner consistent with the basis for assessment under this chapter.
(c) A reinsuring carrier that receives a deferment under this section:
(1) remains liable to the program for the amount deferred; and
(2) may not reinsure an individual or a group with the program until the reinsuring carrier pays the assessment.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-29
Participation not to be basis for legal action, liability, or penalty
Sec. 29. The participation of small employer insurers in the program as reinsuring carriers, the establishment of rates, forms, or procedures under this chapter, or any other joint or collective action required by this chapter may not be the basis of any legal action, criminal or civil liability, or penalty against the program or any of the program's reinsuring carriers, either jointly or separately.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-30
Tax exemption
Sec. 30. The program is exempt from all taxes imposed by the state.
As added by P.L.193-1996, SEC.1.



CHAPTER 16. MEDICAL CLAIMS REVIEW

IC 27-8-16-1
"Claim review agent" defined
Sec. 1. (a) As used in this chapter, "claim review agent" means any entity performing medical claims review on behalf of an insurance company, a health maintenance organization, or another benefit program providing payment, reimbursement, or indemnification for health care costs to an enrollee.
(b) The term does not include the following:
(1) An insurance company authorized under IC 27-1-3 or IC 27-1-17 to do business in Indiana or the company's affiliated companies.
(2) An entity acting on behalf of the federal or state government. However, an agent described in this subdivision who performs medical claims review for a person other than the federal or state government is a claim review agent who is subject to the requirements of this chapter.
(3) A health maintenance organization or limited service health maintenance organization that holds a certificate of authority to operate under IC 27-13.
(4) An insurance administrator that is licensed under IC 27-1-25.
(5) An individual qualified and acting as an expert witness under the Indiana Rules of Trial Procedure.
As added by P.L.128-1992, SEC.2. Amended by P.L.26-1994, SEC.17; P.L.160-2003, SEC.25.

IC 27-8-16-1.5
"Claim review consultant" defined Sec. 1.5. (a) As used in this chapter, "claim review consultant" means a person who:
(1) makes a recommendation or provides consultation to:
(A) an entity engaged in performing medical claims review; or
(B) an insurance company, a health maintenance organization, or another benefit program providing payment, reimbursement, or indemnification for health care costs to an enrollee;
concerning the appropriateness of a health care service or the amount charged for a health care service delivered to an enrollee in Indiana; and
(2) is not an employee of an entity referred to in subdivision (1)(A) or (1)(B).
(b) Making a recommendation or providing consultation concerning a health care service does not render a person a claim review consultant under this section if the recommendation or consultation concerns:
(1) coverage provided; or
(2) medical services rendered;
under IC 22.
(c) The term "claim review consultant" does not include the following:
(1) An insurance company authorized under IC 27 to do business in Indiana.
(2) An entity acting on behalf of the federal or state government. However, an agent described in this subdivision who performs medical claims review for a person other than the federal or state government is a claim review agent who is subject to the requirements of this chapter.
(3) A health maintenance organization or limited service health maintenance organization that holds a certificate of authority to operate under IC 27-13.
(4) An insurance administrator that is licensed under IC 27-1-25.
(5) An individual qualified and acting as an expert witness under the Indiana Rules of Trial Procedure.
(6) A person who engages in the prospective, concurrent, or retrospective utilization review of health care services.
(7) A person who engages in the identification of alternative, optional medical care that:
(A) requires the approval of the enrollee or covered individual; and
(B) does not affect coverage or benefits if rejected by the enrollee or covered individual.
(8) An individual who is a licensed health care provider who makes a recommendation or provides consultation concerning the appropriateness of health care service. However, this exception does not apply if the individual:
(A) makes any recommendations or provides consultation

concerning the amount charged for a health care service delivered in Indiana;
(B) makes any recommendations or provides consultation concerning the appropriateness of hospital services provided by a hospital licensed under IC 12-25 or IC 16-21;
(C) is employed by or under contract with an entity that is required to be registered under this chapter; or
(D) has received more than five thousand dollars ($5,000) in compensation during the present calendar year for providing consultation services concerning the appropriateness of health care services delivered to enrollees in Indiana.
(9) A claim review agent under section 1 of this chapter.
As added by P.L.260-1995, SEC.2. Amended by P.L.160-2003, SEC.26.

IC 27-8-16-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-3
"Enrollee" defined
Sec. 3. As used in this chapter, "enrollee" means an individual who has contracted for or who participates in coverage under an insurance policy, a health maintenance organization contract, or another benefit program providing payment, reimbursement, or indemnification for the costs of health care for:
(1) the individual;
(2) eligible dependents of the individual; or
(3) both the individual and the individual's eligible dependents.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-4
"Medical claims review" defined
Sec. 4. (a) As used in this chapter, "medical claims review" means the determination of the reimbursement to be provided under the terms of an insurance policy, a health maintenance organization contract, or another benefit program providing payment, reimbursement, or indemnification for health care costs based on the appropriateness of health care services or the amount charged for a health care service delivered to an enrollee.
(b) The term does not include the prospective, concurrent, or retrospective utilization review of health care services.
(c) The term does not include the identification of alternative, optional medical care that:
(1) requires the approval of the enrollee or covered individual; and
(2) does not affect coverage or benefits if rejected by the enrollee or covered individual. As added by P.L.128-1992, SEC.2. Amended by P.L.135-1994, SEC.1.

IC 27-8-16-4.5
"Person" defined
Sec. 4.5. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, or an unincorporated association.
As added by P.L.260-1995, SEC.3.

IC 27-8-16-5
Certificate of registration; issuance to agent
Sec. 5. (a) A claim review agent may not conduct medical claims review concerning health care services delivered to an enrollee in Indiana unless the claim review agent holds a certificate of registration issued by the department under this chapter.
(b) To obtain a certificate of registration under this chapter, a claim review agent must submit to the department an application containing the following:
(1) The name, address, telephone number, and normal business hours of the claim review agent.
(2) The name and telephone number of a person that the department may contact concerning the information in the application.
(3) Documentation necessary for the department to determine that the claim review agent is capable of satisfying the minimum requirements set forth in section 7 of this chapter.
(c) An application submitted under this section must be:
(1) signed and verified by the applicant; and
(2) accompanied by an application fee in the amount established under subsection (d).
The commissioner shall deposit an application fee collected under this subsection into the department of insurance fund established by IC 27-1-3-28.
(d) The department shall set the amount of the application fee required by subsection (c) and section 6(a) of this chapter in the rules adopted under section 14 of this chapter. The amount may not be more than is reasonably necessary to generate revenue sufficient to offset the costs incurred by the department in carrying out the department's responsibilities under this chapter.
(e) The department shall issue a certificate of registration to a claim review agent that satisfies the requirements of this section.
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.4; P.L.173-2007, SEC.36; P.L.234-2007, SEC.193.

IC 27-8-16-5.2
Certificate of registration; application; requirements; application fee
Sec. 5.2. (a) A person may not act as a claim review consultant concerning health care services delivered to an enrollee in Indiana

unless the person holds a certificate of registration issued by the department under this chapter.
(b) To obtain a certificate of registration under this chapter, a person must submit to the department an application containing the following:
(1) The name, address, telephone number, and normal business hours of the person.
(2) The name and telephone number of a person that the department may contact concerning the information in the application.
(3) Documentation necessary for the department to determine that the person is capable of satisfying the minimum requirements set forth in this chapter.
(c) An application submitted under this section must be:
(1) signed and verified by the applicant; and
(2) accompanied by an application fee in the amount established under subsection (d).
The commissioner shall deposit an application fee collected under this subsection into the department of insurance fund established by IC 27-1-3-28.
(d) The department shall set the amount of the application fee required by subsection (c) and section 6(a) of this chapter in the rules adopted under section 14 of this chapter. The amount may not be more than is reasonably necessary to generate revenue sufficient to offset the costs incurred by the department in carrying out the department's responsibilities under this chapter.
(e) The department shall issue a certificate of registration to a claim review consultant that satisfies the requirements of this section.
As added by P.L.260-1995, SEC.5. Amended by P.L.173-2007, SEC.37; P.L.234-2007, SEC.194.

IC 27-8-16-6
Certificate of registration; renewal; transfer; notice of change in information
Sec. 6. (a) To remain in effect, a certificate of registration issued under this chapter must be renewed on June 30 of each year. To obtain the renewal of a certificate of registration, a claim review agent or a claim review consultant must submit an application to the commissioner. The application must be accompanied by a registration fee in the amount set under section 5(d) of this chapter. The commissioner shall deposit a registration fee collected under this subsection into the department of insurance fund established by IC 27-1-3-28.
(b) A certificate of registration issued under this chapter may not be transferred unless the department determines that the person to which the certificate of registration is to be transferred has satisfied the requirements of this chapter.
(c) If there is a material change in any of the information set forth in an application submitted under this chapter, the claim review agent

or claim review consultant that submitted the application shall notify the department of the change in writing not more than thirty (30) days after the change.
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.6; P.L.173-2007, SEC.38; P.L.234-2007, SEC.195.

IC 27-8-16-7
Minimum claim review agent requirements
Sec. 7. A claim review agent must satisfy the following minimum requirements:
(1) Provide toll free telephone access at least forty (40) hours each week during normal business hours.
(2) Maintain a telephone call recording system capable of accepting or recording incoming telephone calls or providing instructions during hours other than normal business hours.
(3) Respond to each telephone call left on the recording system maintained under subdivision (2) within two (2) business days after receiving the call.
(4) Protect the confidentiality of the medical records disclosed to the claim review agent.
(5) Include in every notification of a medical review determination based on the appropriateness of health care services delivered to an enrollee the principal reason for the determination.
(6) Ensure that every medical claims review determination based on the appropriateness of health care services delivered to an enrollee is:
(A) made by a provider; or
(B) determined in accordance with standards or guidelines approved by a provider;
who holds a license in the same discipline as the provider who rendered the service.
(7) Include in every notification of a medical review determination based on the appropriateness of the amount charged for a health care service delivered to an enrollee the following:
(A) An explanation of the factual basis for the determination.
(B) If the determination is based on any information from a claims data base, the name and address of the person or entity compiling the data base.
(C) If the determination is based on any information from a claims data base, a statement whether any of the information was obtained from a data base regarding amounts charged for health services performed outside Indiana.
(D) Any percentile limiter applied to determine the appropriateness of an amount charged for a health service provided to an enrollee.
(8) Ensure that every provider referred to in subdivision (6) who makes medical claims review determinations or approves

standards or guidelines for medical claims review determinations for the claim review agent has a current license issued by a state licensing agency in the United States.
(9) Develop a medical claims review plan and file a summary of the plan with the department.
As added by P.L.128-1992, SEC.2. Amended by P.L.135-1994, SEC.2.

IC 27-8-16-8
Appeals procedure; written description; minimum standards; notice of appeal procedure on limitation or reduction of benefits
Sec. 8. (a) An insurance company, a health maintenance organization, or another benefit program providing payment, reimbursement, or indemnification for health care costs that contracts with a claim review agent for medical claims review services shall maintain and make available upon request a written description of the appeals procedure by which an enrollee may seek a review of a determination by the claim review agent.
(b) The appeals procedure referred to in subsection (a) must meet the following requirements:
(1) On appeal, the determination must be made by a provider who holds a license in the same discipline as the provider who rendered the service.
(2) The adjudication of an appeal of a determination must be completed within thirty (30) days after:
(A) the appeal is filed; and
(B) all information necessary to complete the appeal is received.
(c) If a medical review determination results in a limitation or reduction of benefits, a notice of the appeals procedure shall be provided by the claim review agent to the provider who rendered the health care services.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-9
Provider's statement; documentation of review agent capability
Sec. 9. To provide documentation demonstrating that a claim review agent is capable of satisfying the requirement of section 7(6) of this chapter, the claim review agent must provide a signed statement of a provider employed by the claim review agent verifying that determinations are:
(1) made by; or
(2) determined in accordance with standards or guidelines approved by;
a provider licensed in the same discipline as the provider who rendered the service.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-9.5
Claim determinations based on data base information Sec. 9.5. (a) As used in this section, "data base" means a data base that provides information concerning health care services or amounts charged for health care services.
(b) If a claim review agent bases a medical claims review determination concerning a health care service provided by a hospital licensed under IC 12-25 or IC 16-21 in whole or in part on information obtained from a data base, the information must relate exclusively to services provided by a hospital licensed under IC 12-25 or IC 16-21.
(c) If a claim review consultant makes a recommendation or provides consultation concerning the appropriateness of or the amount charged for services provided by a hospital licensed under IC 12-25 or IC 16-21 based in whole or in part on information obtained from a data base, the information must relate exclusively to services provided by a hospital licensed under IC 12-25 or IC 16-21.
(d) This section does not apply to:
(1) medical claims review determinations made under subsection (b); or
(2) consultations or recommendations made under subsection (c);
regarding medical services provided under IC 22.
As added by P.L.260-1995, SEC.7.

IC 27-8-16-10
Fraudulent or misleading information; penalties
Sec. 10. A provider, an enrollee, or an agent of a provider or enrollee who provides fraudulent or misleading information to a claim review agent is subject to the appropriate administrative, civil, and criminal penalties.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-11
Prohibited bases for compensation of claim review agents and consultants
Sec. 11. (a) The compensation of a claim review agent for the performance of medical claims review may not be based on the amount by which claims are reduced for payment.
(b) The compensation of a claim review consultant for making a recommendation or providing consultation concerning the appropriateness of or amount charged for a health care service delivered to an enrollee in Indiana may not be based on the amount by which a claim relating to the service is reduced for payment.
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.8.

IC 27-8-16-12
Violations; claims review agent; notice; cease and desist orders; penalties; revocation or suspension of registration; review
Sec. 12. (a) If the department believes that a claim review agent or claim review consultant has violated this chapter, the department

shall notify the claim review agent or claim review consultant of the alleged violation.
(b) The claim review agent or claim review consultant shall respond to a notice given under subsection (a) within thirty (30) days after receiving the notice.
(c) If the department:
(1) believes that a claim review agent or claim review consultant has violated this chapter; and
(2) is not satisfied, based on the response given by the claim review agent or claim review consultant under subsection (b), that the violation has been corrected;
the department shall order the claim review agent or claim review consultant under IC 4-21.5-3-6 to cease all claims review activities in Indiana.
(d) If the department determines that a claim review agent or claim review consultant has violated this chapter, the department:
(1) shall order the claim review agent or claim review consultant to cease and desist from engaging in the violation; and
(2) may do either or both of the following:
(A) Order the claim review agent or claim review consultant to pay a civil penalty of not more than five thousand dollars ($5,000) if the claim review agent or claim review consultant has committed violations with a frequency that indicates a general business practice.
(B) Suspend or revoke the certificate of registration of the claim review agent or claim review consultant.
(e) An order issued or a ruling made by the department under this section is subject to review under IC 4-21.5.
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.9.

IC 27-8-16-13
Confidential information
Sec. 13. (a) This chapter does not require a claim review agent or claim review consultant to disclose information that is proprietary.
(b) Any:
(1) information concerning standards, criteria, or medical protocols used by a claim review agent in conducting medical claims review; and
(2) other proprietary information concerning medical claims review conducted by a claim review agent;
that is disclosed to the department under this chapter is confidential for the purposes of IC 5-14-3-4(a)(1).
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.10.

IC 27-8-16-14
Rules
Sec. 14. The department shall adopt rules under IC 4-22-2

necessary to carry out this chapter.
As added by P.L.128-1992, SEC.2.



CHAPTER 17. HEALTH CARE UTILIZATION REVIEW

IC 27-8-17-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-3
"Enrollee" defined
Sec. 3. As used in this chapter, "enrollee" means an individual who has contracted for or who participates in coverage under an insurance policy issued under insurance classes 1(b) and 2(a) of IC 27-1-5-1, health maintenance organization contract, or other benefit program providing payment, reimbursement, or indemnification for the costs of health care for:
(1) the individual;
(2) eligible dependents of the individual; or
(3) both the individual and the individual's eligible dependents.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-4
"Health maintenance organization" defined
Sec. 4. As used in this chapter, "health maintenance organization" has the meaning set forth in IC 27-13-1-19.
As added by P.L.128-1992, SEC.1. Amended by P.L.26-1994, SEC.18.

IC 27-8-17-5
"Provider of record" defined
Sec. 5. As used in this chapter, "provider of record" means the physician or other licensed practitioner identified to a utilization review agent as having primary responsibility for the care, treatment, and services rendered to a covered individual.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-6
"Utilization review" defined
Sec. 6. (a) As used in this chapter, "utilization review" means a system for prospective, concurrent, or retrospective review of the medical necessity and appropriateness of health care services provided or proposed to be provided to a covered individual. (b) The term does not include the following:
(1) Elective requests for clarification of coverage, eligibility, or benefits verification.
(2) Medical claims review (as defined in IC 27-8-16-4).
As added by P.L.128-1992, SEC.1.

IC 27-8-17-7
"Utilization review agent" defined
Sec. 7. (a) As used in this chapter, "utilization review agent" means any entity performing utilization review, except the following:
(1) An agency of the state or federal government.
(2) An agent acting on behalf of the federal or state government.
(3) Entities conducting general in-house utilization review for hospitals, home health agencies, health maintenance organizations, preferred provider organizations or other managed care entities, clinics, private offices, or any other health facility, so long as the review does not result in the approval or denial of an enrollee's coverage for hospital or medical services.
(b) However, an agent described in subsection (a)(2) who performs utilization review for a person other than the federal or state government is a utilization review agent who is subject to the requirements of this chapter.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-8
"Utilization review determination" defined
Sec. 8. (a) As used in this chapter, "utilization review determination" means the rendering of a decision based on utilization review that denies or affirms either of the following:
(1) The necessity or appropriateness of the allocation of resources.
(2) The provision or proposed provision of health care services to a covered individual.
(b) The term does not include the identification of alternative, optional medical care that:
(1) requires the approval of the covered individual; and
(2) does not affect coverage or benefits if rejected by the covered individual.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-9
Certificate of registration; issuance to agent
Sec. 9. (a) A utilization review agent may not conduct utilization review in Indiana unless the utilization review agent holds a certificate of registration issued by the department under this chapter.
(b) To obtain a certificate of registration under this chapter, a utilization review agent must submit to the department an application containing the following:
(1) The name, address, telephone number, and normal business

hours of the utilization review agent.
(2) The name and telephone number of a person that the department may contact concerning the information in the application.
(3) Documentation necessary for the department to determine that the utilization review agent is capable of satisfying the minimum requirements set forth in section 11 of this chapter.
(c) An application submitted under this section must be:
(1) signed and verified by the applicant; and
(2) accompanied by an application fee in the amount established under subsection (d).
The commissioner shall deposit an application fee collected under this subsection into the department of insurance fund established by IC 27-1-3-28.
(d) The department shall set the amount of the application fee required by subsection (c) and section 10(a) of this chapter in the rules adopted under section 20 of this chapter. The amount may not be more than is reasonably necessary to generate revenue sufficient to offset the costs incurred by the department in carrying out its responsibilities under this chapter.
(e) The department shall issue a certificate of registration to a utilization review agent that satisfies the requirements of this section.
As added by P.L.128-1992, SEC.1. Amended by P.L.173-2007, SEC.39; P.L.234-2007, SEC.196.

IC 27-8-17-10
Certificate of registration; renewal; transfer; notice of change in information
Sec. 10. (a) To remain in effect, a certificate of registration issued under this chapter must be renewed on June 30 of each year. To obtain the renewal of a certificate of registration, a utilization review agent must submit an application to the commissioner. The application must be accompanied by a registration fee in the amount set under section 9(d) of this chapter. The commissioner shall deposit a registration fee collected under this subsection into the department of insurance fund established by IC 27-1-3-28.
(b) A certificate of registration issued under this chapter may not be transferred unless the department determines that the entity to whom the certificate is to be transferred has satisfied the requirements of this chapter.
(c) If there is a material change in any of the information set forth in an application submitted under this chapter, the utilization review agent that submitted the application shall notify the department of the change in writing within thirty (30) days after the change.
As added by P.L.128-1992, SEC.1. Amended by P.L.173-2007, SEC.40; P.L.234-2007, SEC.197.

IC 27-8-17-11
Minimum utilization review agent requirements
Sec. 11. A utilization review agent must satisfy the following

minimum requirements:
(1) Provide toll free telephone access at least forty (40) hours each week during normal business hours.
(2) Maintain a telephone call recording system capable of accepting or recording incoming telephone calls or providing instructions during hours other than normal business hours.
(3) Respond to each telephone call left on the recording system maintained under subdivision (2) within two (2) business days after receiving the call.
(4) Protect the confidentiality of the medical records of covered individuals.
(5) Within two (2) business days after receiving a request for a utilization review determination that includes all information necessary to complete the utilization review determination, notify the enrollee or the provider of record of the utilization review determination by mail or another means of communication.
(6) Include in the notification of a utilization review determination not to certify an admission, a service, or a procedure:
(A) if the determination not to certify is based on medical necessity or appropriateness of the admission, service, or procedure, the principal reason for that determination; and
(B) the procedures to initiate an appeal of the determination.
(7) Ensure that every utilization review determination as to the necessity or appropriateness of an admission, a service, or a procedure is:
(A) reviewed by a physician; or
(B) determined in accordance with standards or guidelines approved by a physician.
(8) Ensure that every physician making a utilization review determination for the utilization review agent has a current license issued by a state licensing agency in the United States.
(9) Provide a period of at least forty-eight (48) hours following an emergency admission, service, or procedure during which:
(A) an enrollee; or
(B) the representative of an enrollee;
may notify the utilization review agent and request certification or continuing treatment for the condition involved in the admission, service, or procedure.
(10) Provide an appeals procedure satisfying the requirements set forth in section 12 of this chapter.
(11) Develop a utilization review plan and file a summary of the plan with the department.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-12
Appeals procedure
Sec. 12. (a) A utilization review agent shall make available to an enrollee, and to a provider of record upon request, at the time an

adverse utilization review determination is made:
(1) a written description of the appeals procedure by which an enrollee or a provider of record may appeal the utilization review determination by the utilization review agent; and
(2) in the case of an enrollee covered under an accident and sickness policy or a health maintenance organization contract described in subsection (d), notice that the enrollee has the right to appeal the utilization review determination under IC 27-8-28 or IC 27-13-10 and the toll free telephone number that the enrollee may call to request a review of the determination or obtain further information about the right to appeal.
(b) The appeals procedure provided by a utilization review agent must meet the following requirements:
(1) On appeal, the determination not to certify an admission, a service, or a procedure as necessary or appropriate must be made by a health care provider licensed in the same discipline as the provider of record.
(2) The determination of the appeal of a utilization review determination not to certify an admission, service, or procedure must be completed within thirty (30) days after:
(A) the appeal is filed; and
(B) all information necessary to complete the appeal is received.
(c) A utilization review agent shall provide an expedited appeals process for emergency or life threatening situations. The determination of an expedited appeal under the process required by this subsection shall be made by a physician and completed within forty-eight (48) hours after:
(1) the appeal is initiated; and
(2) all information necessary to complete the appeal is received by the utilization review agent.
(d) If an enrollee is covered under an accident and sickness insurance policy (as defined in IC 27-8-28-1) or a contract issued by a health maintenance organization (as defined in IC 27-13-1-19), the enrollee's exclusive right to appeal a utilization review determination is provided under IC 27-8-28 or IC 27-13-10, respectively.
(e) A utilization review agent shall make available upon request a written description of the appeals procedure that an enrollee or provider of record may use to obtain a review of a utilization review determination by the utilization review agent.
As added by P.L.128-1992, SEC.1. Amended by P.L.66-2001, SEC.1; P.L.203-2001, SEC.12; P.L.1-2002, SEC.112.

IC 27-8-17-13
Physician's statement; documentation of review agent capability
Sec. 13. To provide documentation demonstrating that a utilization review agent is capable of satisfying the requirement of section 11(7) of this chapter, as required by section 9(b)(3) of this chapter, the utilization review agent may provide a signed statement of a physician employed by or under contract to the utilization

review agent verifying that determinations made by the utilization review agent as to the necessity or appropriateness of admissions, services, and procedures are reviewed by a physician or determined in accordance with standards or guidelines approved by a physician.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-14
Accreditation and approval of review agent; determination; new certificate of registration; order to cease activities
Sec. 14. (a) The department may, according to the rules adopted under section 20 of this chapter, determine that a utilization review agent satisfies the requirements set forth in section 11 of this chapter if the utilization review agent:
(1) has, at the time of issuance of the agent's certificate of registration, received; and
(2) maintains;
the approval or accreditation of a utilization review accreditation organization that has been approved by the department for the purposes of this section. The department may not make a determination under this subsection before July 1, 1993.
(b) If a utilization review agent:
(1) is determined to satisfy the requirements of section 11 of this chapter by obtaining accreditation from a utilization review accreditation organization; and
(2) subsequently loses the accreditation from the accrediting organization;
the utilization review agent must, within sixty (60) days after losing its accreditation, obtain a new certificate of registration under this chapter to continue to conduct utilization review in Indiana. During the sixty (60) day period, the utilization review agent may continue to conduct utilization review subject to all other requirements of this chapter, unless ordered to cease under subsection (c).
(c) If the department determines, before the expiration of the sixty (60) day period referred to in subsection (b), that the utilization review agent cannot satisfy the requirements for issuance of a certificate of registration under this chapter, the department shall order the utilization review agent to immediately cease all utilization review activities in Indiana.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-15
Certification of admission, service, or procedure; enrollee request; notice and information; assistance; denial under terms of benefit program
Sec. 15. (a) The following requirements apply to an enrollee's request for certification by a utilization review agent of an admission, a service, or a procedure:
(1) In the absence of contractual terms to the contrary, the enrollee is responsible for notifying the utilization review agent of the admission, service, or procedure in a timely manner and

for obtaining certification of health care services.
(2) A utilization review agent shall allow the provider of record or a responsible patient representative, including a family member, to assist the enrollee in fulfilling the enrollee's responsibility under subdivision (1).
(3) The provider of record shall, within a reasonable time, provide to the utilization review agent all relevant information necessary to certify the admission, service, or procedure. For an emergency admission or procedure, the information shall be provided within two (2) business days after the emergency admission or procedure. For an elective admission, procedure, or treatment, the information shall be provided not later than two (2) business days before the admission or the provision of the procedure or treatment.
(b) The failure to provide the information required by this section may result in the denial of certification in accordance with the terms of the enrollee's insurance policy, health maintenance organization contract, or other benefit program.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-16
Fraudulent or misleading information; penalties
Sec. 16. A provider of record, an enrollee, or the agent of a provider of record or an enrollee who provides fraudulent or misleading information is subject to appropriate administrative, civil, and criminal penalties, including the penalty for deception under IC 35-43-5-3.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-17
Violations; notice to agent; cease and desist orders; penalties; revocation or suspension of registration; review
Sec. 17. (a) If the department believes that a utilization review agent has violated this chapter, the department shall notify the utilization review agent of the alleged violation.
(b) The utilization review agent shall respond to a notice given under subsection (a) within thirty (30) days after receiving the notice.
(c) If the department:
(1) believes that a utilization review agent has violated this chapter; and
(2) is not satisfied, based on the response given by the utilization review agent under subsection (b), that the violation has been corrected;
the department shall order the utilization review agent under IC 4-21.5-3-6 to cease all utilization review activities in Indiana.
(d) If the department determines that a utilization review agent has violated this chapter, the department:
(1) shall order the utilization review agent to cease and desist from engaging in the violation; and
(2) may do either or both of the following: (A) Order the utilization review agent to pay a civil penalty of not more than five thousand dollars ($5,000) if the utilization review agent has committed violations with a frequency that indicates a general business practice.
(B) Suspend or revoke the certificate of registration of the utilization review agent.
(e) Any order issued or ruling made by the department under this section is subject to review under IC 4-21.5.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-18
Confidential information
Sec. 18. (a) This chapter does not require a utilization review agent to disclose information that is proprietary.
(b) Any:
(1) information concerning standards, criteria, or medical protocols used by a utilization review agent in conducting utilization review; or
(2) other proprietary information concerning utilization review conducted by a utilization review agent;
that is disclosed to the department of insurance under this chapter is confidential for the purposes of IC 5-14-3-4(a)(1) and may not be disclosed by the department.
As added by P.L.128-1992, SEC.1. Amended by P.L.1-1993, SEC.207.

IC 27-8-17-19
Prohibited bases for compensation of agent
Sec. 19. The compensation of a utilization review agent for the performance of utilization review may not be based on:
(1) the extent to which certifications are denied; or
(2) the amount by which subsequent claims are reduced for payment.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-20
Rules
Sec. 20. The department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.128-1992, SEC.1.



CHAPTER 18. CHARITABLE ENTITY'S INSURABLE INTEREST IN LIFE OF DONOR

IC 27-8-18-2
"Charitable entity" defined
Sec. 2. As used in this chapter, "charitable entity" means an entity that is exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code.
As added by P.L.129-1992, SEC.1.

IC 27-8-18-3
"Life insurance policy" defined
Sec. 3. As used in this chapter, "life insurance policy" means an insurance policy that provides the type of insurance described in Class 1(a) of IC 27-1-5-1.
As added by P.L.129-1992, SEC.1.

IC 27-8-18-4
Purchase, ownership, or transfer of ownership; consent; insurable interest
Sec. 4. (a) A charitable entity may:
(1) purchase;
(2) own; or
(3) be transferred ownership of;
a life insurance policy on the life of an individual if the individual consents to the charitable entity's purchase or ownership of the policy.
(b) A charitable entity that purchases or is transferred ownership of a life insurance policy under subsection (a) has an insurable interest in the life of the individual who consents to the charitable entity's purchase or ownership of the policy.
As added by P.L.129-1992, SEC.1.

IC 27-8-18-5
Inquiry into legal status of charitable entity
Sec. 5. A life insurance company that is requested to:
(1) issue a life insurance policy; or
(2) transfer ownership of a life insurance policy;
to an entity that is purported to be a charitable entity has no obligation to inquire into the legal status of that entity under any law.
As added by P.L.129-1992, SEC.1.
IC 27-8-18-6
Reliance on good faith representations
Sec. 6. A life insurance company is entitled to rely on the representations made in apparent good faith by the owner or putative owner of a life insurance policy for the purpose of inducing the life insurance company to accept an entity as the owner or beneficiary of the life insurance policy.
As added by P.L.129-1992, SEC.1.



CHAPTER 19. REPEALED



CHAPTER 19.8. VIATICAL SETTLEMENTS

IC 27-8-19.8-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70.

IC 27-8-19.8-3
"Insured" defined
Sec. 3. As used in this chapter, "insured" refers to an individual whose life is the subject of insurance under a life insurance policy or contract.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.2; P.L.223-2005, SEC.4.

IC 27-8-19.8-4
Repealed
(Repealed by P.L.32-1998, SEC.32.)

IC 27-8-19.8-4.3
"Viatical settlement agent" defined
Sec. 4.3. As used in this chapter, "viatical settlement agent" means a person that solicits, offers, or attempts to negotiate a viatical settlement contract with a viator.
As added by P.L.32-1998, SEC.3.

IC 27-8-19.8-4.5
"Viatical settlement broker" defined
Sec. 4.5. As used in this chapter, "viatical settlement broker" means a person that represents a viator and for a fee, commission, or other valuable consideration, solicits, offers, or attempts to negotiate viatical settlements between a viator and one (1) or more viatical settlement providers.
As added by P.L.32-1998, SEC.4.

IC 27-8-19.8-5
"Viatical settlement provider" defined
Sec. 5. (a) As used in this chapter, "viatical settlement provider" means a person, other than a viator, that:
(1) enters into a viatical settlement contract with a viator; or
(2) obtains financing for the purchase, acquisition, transfer, or

other assignment of one (1) or more viatical settlement contracts, viaticated policies, or interests therein, or otherwise sells, assigns, transfers, pledges, hypothecates, or disposes of one (1) or more viatical settlement contracts, viaticated policies, or interests therein.
(b) The term does not include any of the following:
(1) A bank, savings bank, savings association, credit union, or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan.
(2) The issuer of a life insurance policy that makes a policy loan, permits surrender of the policy, or pays other policy benefits, including accelerated benefits, in accordance with the terms of the policy.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.5; P.L.79-1998, SEC.32.

IC 27-8-19.8-6
"Viatical settlement contract" defined
Sec. 6. As used in this chapter, "viatical settlement contract" means an agreement for the purchase, sale, assignment, transfer, devise, or bequest of a portion of the death benefit or ownership of a life insurance policy or contract for consideration that is less than the expected death benefit of the life insurance policy or contract. The term does not include the following:
(1) A loan by an insurer under the terms of a life insurance policy, including a loan secured by the cash value of a policy.
(2) An agreement with a bank, savings bank, savings and loan association, credit union, or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan.
(3) The provision of accelerated death benefits by an insurer to an insured under the provisions of a life insurance contract.
(4) Agreements between an insurer and a reinsurer.
(5) An agreement by a person who enters into not more than one (1) such agreement in any five (5) year period to purchase a life insurance policy or contract for the transfer of a life insurance policy for a value that is less than the expected death benefit.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.6; P.L.128-2000, SEC.2.

IC 27-8-19.8-6.5
"Viaticated policy" defined
Sec. 6.5. As used in this chapter, "viaticated policy" means a life insurance policy or certificate that has been acquired by a viatical settlement provider under a viatical settlement contract.
As added by P.L.32-1998, SEC.7.

IC 27-8-19.8-7
"Person" defined Sec. 7. As used in this chapter, "person" means an individual, an association, a corporation, a limited liability corporation, an estate, a partnership, a trust, or any other business or legal entity.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.8.

IC 27-8-19.8-7.8
"Stranger originated life insurance" defined
Sec. 7.8. (a) As used in this chapter, "stranger originated life insurance" means a practice or plan to initiate a life insurance policy for the benefit of a third party investor who, at the time the life insurance policy is originated, has no insurable interest in the insured.
(b) The term includes the following:
(1) An arrangement under which, at the time of life insurance policy inception:
(A) a life insurance policy is purchased with resources or guarantees from or through a person that is not legally permitted to initiate the life insurance policy; and
(B) a written or verbal arrangement or agreement is made to transfer the ownership of the life insurance policy or policy benefits to a third party.
(2) A trust that is:
(A) created to give an appearance of the existence of an insurable interest; and
(B) used to initiate a life insurance policy for an investor.
As added by P.L.112-2008, SEC.3.

IC 27-8-19.8-8
"Viator" defined
Sec. 8. As used in this chapter, "viator" refers to the owner of a life insurance policy or a certificate holder under a group policy that insures the life of an insured who enters or seeks to enter into a viatical settlement contract.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.9.

IC 27-8-19.8-8.5
Persons required to be licensed as insurance producer with life qualification
Sec. 8.5. The following must be licensed as an insurance producer with a life qualification under IC 27-1-15.6-7:
(1) A viatical settlement broker.
(2) A person who solicits, offers, or attempts to negotiate a viatical settlement contract with a viator.
As added by P.L.32-1998, SEC.10. Amended by P.L.132-2001, SEC.14; P.L.178-2003, SEC.71.

IC 27-8-19.8-8.6
Exemptions from licensing requirement Sec. 8.6. The following are exempt from the licensing requirement under IC 27-8-19.8-8.5:
(1) An accountant, an attorney, or a financial planner retained to represent the viator, and whose compensation is paid directly by or at the direction of the viator.
(2) A regularly salaried officer or employee of a viatical settlement broker or viatical settlement provider, if the officer or employee's duties and responsibilities do not include the solicitation or negotiation of viatical settlement contracts.
(3) The following persons, to the extent that the person is engaged in the administration or operation of a program of employee benefits for the person's employees or the employees of the person's subsidiaries or affiliates involving the use of viatical settlement contracts issued by a licensed viatical settlement provider, if the person is not in any manner directly or indirectly compensated by the viatical settlement provider:
(A) An employer.
(B) An officer or employee of an employer.
(C) A trustee of an employee trust plan.
As added by P.L.32-1998, SEC.11.

IC 27-8-19.8-8.7
Fiduciary duties of viatical settlement brokers
Sec. 8.7. A viatical settlement broker:
(1) represents only the viator; and
(2) owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator;
regardless of the manner in which the viatical settlement broker is compensated.
As added by P.L.32-1998, SEC.12.

IC 27-8-19.8-9
License required for viatical settlement providers
Sec. 9. After December 31, 1998, a person may not act as a viatical settlement provider unless the person holds an unexpired license issued under this chapter.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.13.

IC 27-8-19.8-9.2
Insurance producer remuneration
Sec. 9.2. An insurance producer that:
(1) is licensed under IC 27-1-15.6; and
(2) sells a life insurance policy or contract that, less than two (2) years after the insurance producer sells the policy or contract, is the subject of a viatical settlement contract;
shall not accept a commission or other remuneration in connection with the viatical settlement contract.
As added by P.L.223-2005, SEC.5.
IC 27-8-19.8-10
Application and fee for license
Sec. 10. (a) An applicant must do the following to obtain a license as a viatical settlement provider:
(1) Apply for the license on forms prescribed by the department.
(2) Provide information required by the department.
(3) Pay the license fee.
(b) The application must include the name of each officer, member, or employee of the applicant who will be authorized by the applicant to act as a viatical settlement provider under the license if issued to the applicant.
(c) The department shall adopt rules under IC 4-22-2 to set the licensing fee required by this section.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.14.

IC 27-8-19.8-11
Investigation of applicant; issuance of license
Sec. 11. The department shall investigate an applicant and issue a license to the applicant if the department finds all of the following:
(1) The applicant is competent and trustworthy and intends to act in good faith as a viatical settlement provider.
(2) The applicant has a good business reputation.
(3) The applicant has had the experience, training, or education to qualify the applicant as a viatical settlement provider.
(4) If the applicant is a corporation, or limited liability corporation, it is either:
(A) incorporated under Indiana law; or
(B) authorized to do business in Indiana.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.15.

IC 27-8-19.8-12
Refusal to issue license
Sec. 12. The department may refuse to issue a license to an applicant if the department is not satisfied that any officer, employee, partner, or stockholder who could materially influence the applicant's conduct meets the standards of this chapter.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70.

IC 27-8-19.8-13
Nonresident licenses
Sec. 13. The department may not issue a license to an applicant who is not an Indiana resident unless the applicant does either of the following:
(1) Files and maintains with the department a written designation of an agent for service of process.
(2) Files with the department the applicant's written irrevocable consent that any action against the applicant may be begun

against the applicant by the service of process on the department.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70.

IC 27-8-19.8-14
Individuals authorized to act as viatical settlement benefits providers
Sec. 14. A license issued under this chapter authorizes all officers, members, and employees of the license holder designated under section 10(b) of this chapter to act as viatical settlement providers under the license.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.16.

IC 27-8-19.8-15
Expiration and renewal of license
Sec. 15. (a) A license issued or renewed under this chapter expires on July 1 after its issuance or renewal.
(b) A viatical settlement provider may renew a license by:
(1) applying for renewal on forms prescribed by the department; and
(2) paying the renewal fee.
(c) The department shall adopt rules under IC 4-22-2 to do the following:
(1) Set the renewal fee required by this section.
(2) Set a date before July 1 and before which receipt of a license renewal application can be processed without a lapse in the license.
(d) A viatical settlement provider that submits an application for renewal after the date set under subsection (c)(2):
(1) is not entitled to have the license renewed before July 1; and
(2) may not act as a viatical settlement provider until the department issues the license renewal, if the department is unable to process the renewal before July 1.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.17.

IC 27-8-19.8-16
Disclosure of identity of individuals associated with viatical settlement providers
Sec. 16. The department may at any time require a viatical settlement provider or an applicant for a license to disclose fully the identity of all of the viatical settlement provider's or applicant's officers, employees, partners, and stockholders.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.18.

IC 27-8-19.8-17
Annual reports
Sec. 17. (a) A viatical settlement provider shall file with the

department an annual report containing information prescribed in rules adopted by the department under IC 4-22-2.
(b) The rules adopted by the department under subsection (a) shall set the date by which annual reports must be submitted.
(c) A viatical settlement provider shall maintain records of each viatical settlement at least five (5) years after the death of the insured.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.19.

IC 27-8-19.8-18
Examination of viatical settlement provider or applicant
Sec. 18. (a) When the department reasonably considers it necessary for the protection of the public, the department may examine the business and other affairs of a viatical settlement provider or an applicant.
(b) The department may order a viatical settlement provider or an applicant to produce records, books, files, or other information reasonably necessary to ascertain whether the viatical settlement provider or the applicant has violated or is violating the law or otherwise has acted or is acting contrary to the public interest.
(c) The viatical settlement provider or applicant shall pay the expenses of an examination conducted under this section.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.20.

IC 27-8-19.8-19
Suspension, revocation, or refusal to renew license
Sec. 19. After a hearing under IC 4-21.5, the department may suspend, revoke, or refuse to renew a viatical settlement provider's license, or impose a civil penalty, or both, if the department finds any of the following:
(1) There was a misrepresentation in the application for the license.
(2) The viatical settlement provider is untrustworthy or incompetent to act as a viatical settlement provider.
(3) The viatical settlement provider demonstrates a pattern of unreasonable payments to viators.
(4) The viatical settlement provider has been convicted of, or pleaded guilty or nolo contendere to, an offense the definition of which includes fraudulent acts as an element of the offense regardless of whether a judgement has been entered by the court.
(5) The viatical settlement provider no longer meets the requirements for initial licensure.
(6) The viatical settlement provider has failed to honor the contractual obligations of a viatical settlement contract.
(7) The viatical settlement provider has violated this chapter.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.21.
IC 27-8-19.8-20
Repealed
(Repealed by P.L.32-1998, SEC.32.)

IC 27-8-19.8-20.1
Stranger originated life insurance; prohibition
Sec. 20.1. (a) A person shall not issue, solicit, market, or otherwise promote the purchase of a life insurance policy in connection with stranger originated life insurance.
(b) A violation of this section is an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.112-2008, SEC.4.

IC 27-8-19.8-21
Required terms of viatical settlement contract
Sec. 21. (a) A viatical settlement contract must establish the terms under which the viatical settlement provider will pay value, in return for the viator's assignment, bequest, devise, sale, or transfer of the death benefit, certificate, or ownership of the insurance policy to the viatical settlement provider.
(b) A viatical settlement contract must provide for the unconditional rescission of the contract by the viator for the longer of the following:
(1) the period ending not more than fifteen (15) days after the receipt of the viatical settlement proceeds by the viator; or
(2) the period ending not more than thirty (30) days after execution of the contract.
(c) A viatical settlement contract is rescinded if the insured dies during the rescission period, subject to repayment to the viatical settlement provider of all proceeds and any premiums, loans, and loan interest that have been paid by the viatical settlement provider.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.22; P.L.223-2005, SEC.6.

IC 27-8-19.8-22
Form for viatical settlement contract
Sec. 22. (a) A person may not use a viatical settlement contract form or a disclosure form in Indiana unless the contract form or disclosure form has been filed with and approved by the department.
(b) A viatical settlement contract form or disclosure form filed with the department is considered approved if the department has not disapproved the form within sixty (60) days after the filing.
(c) The department shall disapprove a viatical settlement contract form or disclosure form if the department finds that the contract form, disclosure form, or the provisions of the contract are:
(1) misleading or unfair to the viator;
(2) not in compliance with this chapter; or
(3) otherwise contrary to the public interest.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.23.
IC 27-8-19.8-23
Required disclosures to viator; information to insured
Sec. 23. (a) A viatical settlement provider or viatical settlement broker shall, not later than the date of application, provide to a viator a brochure approved by the commissioner and describing the viatical settlement process. If a brochure describes only a viatical settlement contract in which the insured does not have a catastrophic or life threatening illness or condition, the brochure may use the term "life settlement" in place of the term "viatical settlement".
(b) A viatical settlement provider or viatical settlement broker shall, in a separate document that is signed by the viator and the viatical settlement provider or viatical settlement broker, disclose the following information to the viator not later than the date of application:
(1) Possible alternatives to viatical settlement contracts, including accelerated benefits or policy loans offered by the issuer of the life insurance policy.
(2) Federal and state tax consequences that may result from entering into a viatical settlement contract, and that the viator should seek assistance from a professional tax advisor.
(3) Possible:
(A) adverse effect on eligibility for; or
(B) interruption of assistance provided by;
medical or public assistance programs as a consequence of entering into a viatical settlement contract, and that the viator should seek advice from the appropriate government agencies.
(4) The viator's right to rescind a viatical settlement contract as provided in section 21 of this chapter.
(5) The amount of any fees paid by a viatical settlement provider to a viatical settlement broker.
(6) A statement that proceeds of the viatical settlement could be subject to claims of creditors.
(7) A statement that:
(A) entering into a viatical settlement contract may cause other rights or benefits under the policy, including conversion rights, waiver of premium benefits, family riders, or coverage of a life other than the insured, to be forfeited by the viator; and
(B) the viator should seek advice from a financial advisor.
(8) The procedure for contacts with the insured.
(9) That the proceeds of the viatical settlement will be transferred to the viator as provided in section 24.2 of this chapter.
(10) A statement containing the following language:
"All medical, financial, or personal information solicited or obtained by a viatical settlement provider or viatical settlement broker about an insured, including the insured's identity or the identity of family members, a spouse, or a significant other may be disclosed as necessary to effect the viatical settlement between the viator and the viatical

settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years.".
(11) That the insured may be contacted by the viatical settlement provider or viatical settlement broker to determine the health status of the insured in accordance with section 24.9 of this chapter.
(c) The viatical settlement provider shall disclose the following information to the viator, conspicuously displayed in the viatical settlement contract or in a separate document signed by the viatical settlement provider and the viator, before a viatical settlement contract is signed:
(1) Any affiliation between the viatical settlement provider and the insurer that issued the life insurance policy or certificate that is the subject of the viatical settlement contract.
(2) The name, address, and telephone number of the viatical settlement provider.
(3) If the life insurance policy or certificate that is the subject of the viatical settlement contract was issued as a joint policy or includes family riders or any coverage of an individual other than the insured:
(A) the possible loss of coverage of the other individuals under the policy or certificate; and
(B) that the viator should consult with the viator's insurance producer or the insurer that issued the policy or certificate for advice concerning the proposed viatical settlement contract.
(4) The:
(A) dollar amount of the current death benefit payable to the viatical settlement provider; and
(B) if known, the:
(i) availability of any additional guaranteed insurance benefits;
(ii) dollar amount of any accidental death and dismemberment benefits; and
(iii) viatical settlement provider's interest in the benefits described in items (i) and (ii);
under the policy or certificate.
(5) The:
(A) name, business address, and telephone number of the trustee or escrow agent described in section 24.2 of this chapter; and
(B) right of the viator or insured to inspect or receive copies of the relevant escrow or trust agreements or documents.
(d) A viatical settlement broker shall disclose to the viator, conspicuously displayed in the viatical settlement contract or in a separate document signed by the viatical settlement broker and the

viator before a viatical settlement contract is signed, the amount and method of calculation of the viatical settlement broker's compensation.
(e) If a viatical settlement provider transfers ownership or changes the beneficiary of a viaticated policy, the viatical settlement provider shall, not more than twenty (20) days after the transfer or change occurs, inform the insured of the transfer or change.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.24; P.L.223-2005, SEC.7.

IC 27-8-19.8-24
Prerequisites to viatical settlement contract
Sec. 24. A viatical settlement provider shall obtain the following before entering into a viatical settlement contract:
(1) If the viator is the insured, a written statement from a licensed attending physician that the insured is of sound mind and under no constraint or undue influence.
(2) A document signed by the viator and witnessed by two (2) disinterested witnesses in which the viator does the following:
(A) Consents to the viatical settlement contract.
(B) If the insured has a catastrophic or life threatening illness or condition, acknowledges the catastrophic or life threatening illness or condition.
(C) Represents that the viator has a full and complete understanding of the viatical settlement contract.
(D) Represents that the viator has a full and complete understanding of the benefits of the life insurance policy.
(E) Acknowledges that the viator has entered into the viatical settlement contract freely and voluntarily.
(F) Discloses the identity of any person that served as a viatical settlement broker in connection with the viatical settlement contract.
(3) A document in which the insured consents to the release of the insured's medical records.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.25; P.L.223-2005, SEC.8.

IC 27-8-19.8-24.2
Payment of proceeds of settlement to trust or escrow account; transfer of proceeds of settlement to viator
Sec. 24.2. (a) Immediately upon a viatical settlement provider's receipt of a signed viatical settlement contract, the viatical settlement provider shall pay the proceeds of the viatical settlement to a trust or escrow account in a state or federally chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation. The account shall be managed by a trustee or escrow agent independent of the parties to the contract.
(b) Within two (2) business days after the viatical settlement provider's receipt of the insurer's or group administrator's acknowledgment that ownership of the policy or interest in the

certificate has been transferred and the beneficiary has been designated according to the viatical settlement contract, the trustee or escrow agent shall transfer the proceeds to the viator.
As added by P.L.32-1998, SEC.26.

IC 27-8-19.8-24.7
Disclosure of identity of viator
Sec. 24.7. Except as otherwise provided by law, a person with actual knowledge of a viator's identity may not disclose that identity to another person unless the disclosure is:
(1) necessary to effect a viatical settlement contract and the viator has provided written consent to the disclosure;
(2) provided in response to an investigation by the commissioner or other governmental officer or agency; or
(3) in connection with a transfer of a viatical settlement contract or viaticated policy to another licensed viatical settlement provider or to an entity that provides financing to effect the viatical settlement contract under a written agreement with a licensed viatical settlement provider.
As added by P.L.32-1998, SEC.27.

IC 27-8-19.8-24.8
Applicability of IC 16-39 to release of insured's medical records
Sec. 24.8. IC 16-39 applies to the release of an insured's medical records under this chapter.
As added by P.L.32-1998, SEC.29.

IC 27-8-19.8-24.9
Contacts with insured for purpose of determining health status
Sec. 24.9. (a) The viatical settlement provider or viatical settlement broker may contact the insured for the purpose of determining the health status of the insured not more than:
(1) one (1) time every three (3) months for an insured with a life expectancy of more than one (1) year; or
(2) one (1) time every month for an insured with a life expectancy of not more than one (1) year.
(b) Contacts made with an insured under subsection (a) must be made by mail unless the parties agree to another method of contact.
As added by P.L.32-1998, SEC.28.

IC 27-8-19.8-25
Standards for evaluation of reasonableness of payments under viatical settlement contract
Sec. 25. The department may adopt rules under IC 4-22-2 to establish standards for evaluating the reasonableness of payments under viatical settlement contracts, including regulation of discount rates used to determine the amount paid in exchange for an assignment, a bequest, a devise, a sale, or a transfer of a benefit under a life insurance policy.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70.

Amended by P.L.32-1998, SEC.30.

IC 27-8-19.8-26
Adoption of rules
Sec. 26. The department may adopt rules under IC 4-22-2 that the department considers necessary to implement this chapter.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70.



CHAPTER 20. REIMBURSEMENT FOR OFF LABEL DRUG TREATMENT

IC 27-8-20-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" refers to the commissioner of the department of insurance.
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-2
"Drug" defined
Sec. 2. As used in this chapter, "drug" means a drug or biologic that is used in an anticancer chemotherapeutic regimen.
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-3
"Insurance policy" defined
Sec. 3. As used in this chapter, "insurance policy" means an accident and sickness policy (as defined in IC 27-8-5-1).
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-4
"Off label use" defined
Sec. 4. As used in this chapter, "off label use" means the use of a drug for indications other than those stated in the labeling approved by the federal Food and Drug Administration.
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-5
"Health maintenance organization" defined
Sec. 5. As used in this chapter, "health maintenance organization" has the meaning set forth in IC 27-13-1-19.
As added by P.L.277-1993(ss), SEC.120. Amended by P.L.26-1994, SEC.19.

IC 27-8-20-6
"Standard reference compendium" defined
Sec. 6. As used in this chapter, "standard reference compendium" means any of the following:
(1) The United States Pharmacopeia Drug Information.
(2) The American Medical Association Drug Evaluations. (3) The American Hospital Formulary Service Drug Information.
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-7
Exclusion of coverage for drugs not approved by the FDA; limitations
Sec. 7. An insurance policy or a health maintenance organization that provides coverage for drugs may not exclude coverage of a covered drug for a particular indication on the grounds that the drug has not been approved by the federal Food and Drug Administration for the particular indication if any of the following conditions are met:
(1) The drug is recognized for treatment of the indication in at least one (1) standard reference compendium.
(2) The drug is recommended for that particular type of cancer and found to be safe and effective in formal clinical studies, the results of which have been published in a peer reviewed professional medical journal published in the United States or Great Britain.
As added by P.L.277-1993(ss), SEC.120. Amended by P.L.26-1994, SEC.20.

IC 27-8-20-8
Enforcement of chapter
Sec. 8. The commissioner has the authority to enforce this chapter under the provisions of IC 27-1-3-19, IC 27-9, and IC 27-13.
As added by P.L.277-1993(ss), SEC.120. Amended by P.L.26-1994, SEC.21.

IC 27-8-20-9
Drugs not requiring coverage; drug's use contraindicated; experimental drugs; alteration of laws limiting coverage on drugs not approved by the FDA
Sec. 9. This chapter does not do any of the following:
(1) Require coverage for any drug when the federal Food and Drug Administration has determined the drug's use to be contraindicated.
(2) Require coverage for an experimental drug not approved for any indication by the federal Food and Drug Administration.
(3) Alter any other law limiting the coverage of drugs that have not been approved by the federal Food and Drug Administration.
As added by P.L.277-1993(ss), SEC.120.



CHAPTER 21. ADVERTISEMENTS CONCERNING INTEREST RATE GUARANTEES

IC 27-8-21-2
Statement of period of interest rate guarantee required
Sec. 2. An advertisement that refers to an interest rate guarantee applying to a life insurance product or to an annuity contract must state the period for which the interest rate is guaranteed.
As added by P.L.1-1994, SEC.138.

IC 27-8-21-3
Violation an unfair or deceptive act or practice
Sec. 3. The presentation to the general public of an advertisement that violates section 2 of this chapter is an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.1-1994, SEC.138.



CHAPTER 22. PATIENT BILLING

IC 27-8-22-2
"Claim information" defined
Sec. 2. As used in this chapter, "claim information" means the following:
(1) A notice that a claim has been filed with a patient's third party payor.
(2) A copy of an itemized bill for services when submitted to the third party payor.
As added by P.L.1-1994, SEC.139.

IC 27-8-22-3
"Representative" defined
Sec. 3. As used in this chapter, "representative" has the meaning set forth in IC 16-36-1-2.
As added by P.L.1-1994, SEC.139.

IC 27-8-22-4
Providing copy of claim information to patient
Sec. 4. (a) A health care provider shall routinely provide to a patient or the patient's representative, upon request, a copy of the claim information for health care services to the patient that the health care provider submits to the patient's insurance company, Medicare, or other third party payor except Medicaid.
(b) A health care provider is not required by this section to provide the patient with more than one (1) copy of a patient's claim information.
As added by P.L.1-1994, SEC.139.



CHAPTER 22.1. CLAIMS

IC 27-8-22.1-2
"Insurer" defined
Sec. 2. As used in this chapter, "insurer" means:
(1) an insurer that issues:
(A) an accident and sickness insurance policy; or
(B) a worker's compensation policy; or
(2) an employer who has received a certificate from the worker's compensation board to carry the employer's worker's compensation risk without insurance under IC 22-3-2-5.
As added by P.L.161-2001, SEC.4.

IC 27-8-22.1-3
"Provider" defined
Sec. 3. As used in this chapter, "provider" has the meaning set forth in IC 27-8-11-1.
As added by P.L.161-2001, SEC.4.

IC 27-8-22.1-4
"Worker's compensation policy" defined
Sec. 4. As used in this chapter, "worker's compensation policy" means a policy of insurance issued to an employer under IC 22-3-2-5.
As added by P.L.161-2001, SEC.4.

IC 27-8-22.1-5
Use of diagnostic or procedure codes
Sec. 5. (a) Not more than ninety (90) days after the effective date of a diagnostic or procedure code described in this subsection:
(1) an insurer shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the insurer pays claims for services provided under an accident and sickness insurance policy or a worker's compensation policy; and (2) a provider shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the provider submits claims for payment for services provided under an accident and sickness insurance policy or a worker's compensation policy.
(b) If a provider provides services that are covered under an accident and sickness insurance policy or a worker's compensation policy:
(1) after the effective date of the most current version of a diagnostic or procedure code described in subsection (a); and
(2) before the insurer begins using the most current version of the diagnostic or procedure code;
the insurer shall reimburse the provider under the version of the diagnostic or procedure code that was in effect on the date that the services were provided.
As added by P.L.161-2001, SEC.4. Amended by P.L.66-2002, SEC.16.



CHAPTER 23. MEDICAL CHILD SUPPORT PROVISIONS OF TITLE XIX OF THE FEDERAL SOCIAL SECURITY ACT

IC 27-8-23-2
Applicability of chapter
Sec. 2. Notwithstanding any other law, this chapter applies to the duty of an insurer to provide family health coverage to a child in accordance with this chapter.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-3
"Child" defined
Sec. 3. As used in this chapter, "child" refers to a child who is less than eighteen (18) years of age.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-4
"Insurer" defined
Sec. 4. As used in this chapter, "insurer" has the meaning set forth in IC 12-7-2-120.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-5
Prohibited grounds for denial of coverage
Sec. 5. An insurer may not deny enrollment of a child under the health coverage of the child's parent on any of the following grounds:
(1) That the child was born out of wedlock.
(2) That the child is not claimed as a dependent on the parent's federal income tax return.
(3) That the child does not reside:
(A) with the parent; or
(B) in the insurer's service area.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-6
Duties of insurer to noncustodial parent
Sec. 6. Whenever a child has health coverage through an insurer of a noncustodial parent, the insurer shall:
(1) provide any information to the custodial parent that is necessary for the child to obtain benefits through the coverage;
(2) permit the custodial parent, or the provider of medical assistance services with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent; and (3) make payments on insurance claims submitted under subdivision (2) directly to the:
(A) custodial parent;
(B) provider of the medical assistance services; or
(C) office of Medicaid policy and planning.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-7
Duties of insurer when parent is ordered to provide coverage for child
Sec. 7. Whenever a parent is required by a court or an administrative order to provide health coverage for a child and the parent is eligible for family health coverage through an insurer, the insurer:
(1) shall permit the parent to enroll under the family coverage a child who is otherwise eligible for the coverage, without regard to any enrollment season restrictions;
(2) shall enroll a child under the family coverage upon application by:
(A) the child's custodial parent;
(B) the office of Medicaid policy and planning; or
(C) a Title IV-D agency;
whenever a noncustodial parent who is enrolled fails to apply for coverage of the child; and
(3) may not disenroll or eliminate coverage of a child who is otherwise eligible for coverage unless the insurer is provided satisfactory written evidence that:
(A) the court order or an administrative order is no longer in effect; or
(B) the child is or will be enrolled in comparable health coverage through another insurer that is to take effect not later than the effective date of the disenrollment.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-8
Requirements imposed by insurer
Sec. 8. An insurer may not impose requirements on a state agency that has been assigned the rights of a person:
(1) eligible for assistance under Medicaid; and
(2) covered for health benefits from the insurer;
that are different from requirements applicable to an agency or assignee of any other person who is covered.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-9
Delivery of policy
Sec. 9. A policy of health care coverage shall not be delivered or issued for delivery to any person in Indiana unless the policy complies with this chapter.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.



CHAPTER 24. MINIMUM MATERNITY BENEFITS

IC 27-8-24-2
"At-home postdelivery care" defined
Sec. 2. As used in this chapter, "at-home postdelivery care" refers to health care provided to a woman at her residence by a physician licensed under IC 25-22.5 or a registered nurse or an advanced practice nurse licensed under IC 25-23 whose scope of practice includes providing postpartum care in the area of maternal and child health care. The health care services provided must include, at a minimum:
(1) parent education;
(2) assistance and training in breast or bottle feeding; and
(3) performance of any maternal and neonatal tests routinely performed during the usual course of inpatient care for the woman or her newborn child, including the collection of an adequate sample for the hereditary and metabolic newborn screening.
As added by P.L.194-1996, SEC.1.

IC 27-8-24-3
"Maternity benefits" defined
Sec. 3. As used in this chapter, "maternity benefits" refers to the provision of health care to a woman before, during, and after delivery of a child, including physician, hospital, laboratory, and ultrasound services.
As added by P.L.194-1996, SEC.1.

IC 27-8-24-4
Postpartum hospital stay; HIV testing of newborns; payment
Sec. 4. (a) Except as provided in section 5 of this chapter, every policy or group contract that provides maternity benefits must provide minimum benefits to a mother and her newborn child that cover:
(1) a minimum length of postpartum stay at a hospital licensed

under IC 16-21 that is consistent with the minimum postpartum hospital stay recommended by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists in their Guidelines for Perinatal Care;
(2) the examinations to the newborn child required under IC 16-41-17-2; and
(3) the testing of the newborn child required under IC 16-41-6-4.
(b) Payment to a hospital for a test required under IC 16-41-6-4 must be in an amount equal to the hospital's actual cost of performing the test.
As added by P.L.194-1996, SEC.1. Amended by P.L.91-1999, SEC.5; P.L.237-2003, SEC.17.

IC 27-8-24-5
Conditions warranting shorter period of inpatient care; at-home postdelivery care visit
Sec. 5. (a) If the patients' attending physician determines further inpatient care is not necessary for the mother or newborn child, a policy or group contract that provides maternity benefits under this chapter may provide under the policy or group contract a shorter length of postpartum hospital stay than the period under section 4 of this chapter if all the following conditions are met:
(1) in the patients' attending physician's opinion the newborn meets the criteria for medical stability in the Guidelines for Perinatal Care prepared by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists that determine the appropriate length of stay based upon evaluation of:
(A) the antepartum, intrapartum, and postpartum course of the mother and infant;
(B) the gestational stage, birth weight, and clinical condition of the infant;
(C) the demonstrated ability of the mother to care for the infant after discharge; and
(D) the availability of postdischarge follow-up to verify the condition of the infant after discharge; and
(2) the policy or contract authorizes for the mother and the newborn one (1) at-home postdelivery care visit described in subsection (b).
(b) The at-home postdelivery care visit shall be conducted not later than forty-eight (48) hours following the discharge of the woman and her newborn child from a licensed hospital. However, at the mother's discretion, the visit may occur at the facility of the provider subject to the terms of the policy or group contract.
(c) The provider of the policy or group contract described in this chapter shall provide notice to each enrollee under the policy or group contract regarding the coverage provided under this chapter.
As added by P.L.194-1996, SEC.1. Amended by P.L.2-1997, SEC.66.



CHAPTER 24.1. COVERAGE FOR TREATMENT OF INHERITED METABOLIC DISEASE

IC 27-8-24.1-1
"Accident and sickness insurance policy"
Sec. 1. (a) As used in this chapter, "accident and sickness insurance policy" means an insurance policy that provides at least one (1) of the types of insurance described in IC 27-1-5-1, Classes 1(b) and 2(a), and is issued on a group basis.
(b) The term does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides indemnity benefits not based on any expense incurred requirement, including a plan that provides coverage for:
(A) hospital confinement, critical illness, or intensive care; or
(B) gaps for deductibles or copayments.
(8) A supplemental plan that always pays in addition to other coverage.
(9) A student health plan.
(10) An employer sponsored health benefit plan that is:
(A) provided to individuals who are eligible for Medicare; and
(B) not marketed as, or held out to be, a Medicare supplement policy.
As added by P.L.166-2003, SEC.2. Amended by P.L.173-2007, SEC.41.

IC 27-8-24.1-2
"Covered individual"
Sec. 2. As used in this chapter, "covered individual" means an individual who is entitled to coverage under an accident and sickness insurance policy.
As added by P.L.166-2003, SEC.2.
IC 27-8-24.1-3
"Inherited metabolic disease"
Sec. 3. As used in this chapter, "inherited metabolic disease" means a disease:
(1) caused by inborn errors of amino acid, organic acid, or urea cycle metabolism; and
(2) treatable by the dietary restriction of one (1) or more amino acids.
As added by P.L.166-2003, SEC.2.

IC 27-8-24.1-4
"Medical food"
Sec. 4. As used in this chapter, "medical food" means a formula that is:
(1) intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation; and
(2) formulated to be consumed or administered enterally under the direction of a physician.
As added by P.L.166-2003, SEC.2.

IC 27-8-24.1-5
Coverage for medical food
Sec. 5. An accident and sickness insurance policy must provide coverage for medical food that is:
(1) medically necessary; and
(2) prescribed by a covered individual's treating physician for treatment of the covered individual's inherited metabolic disease.
As added by P.L.166-2003, SEC.2.

IC 27-8-24.1-6
Dollar limits, out-of-pocket expenses
Sec. 6. The coverage that must be provided under this chapter shall not be subject to dollar limits, coinsurance, or deductibles that are less favorable to a covered individual than the dollar limits, coinsurance, or deductibles that apply to coverage for:
(1) prescription drugs generally under the accident and sickness insurance policy, if prescription drugs are covered under the accident and sickness insurance policy; or
(2) physical illness generally under the accident and sickness insurance policy, if prescription drugs are not covered under the accident and sickness insurance policy.
As added by P.L.166-2003, SEC.2.



CHAPTER 24.2. COVERAGE FOR PROSTHETIC DEVICES

IC 27-8-24.2-1
"Insured"
Sec. 1. As used in this chapter, "insured" means an individual who is entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.109-2008, SEC.2.

IC 27-8-24.2-2
"Orthotic device"
Sec. 2. As used in this chapter, "orthotic device" means a medically necessary custom fabricated brace or support that is designed as a component of a prosthetic device.
As added by P.L.109-2008, SEC.2.

IC 27-8-24.2-3
"Policy of accident and sickness insurance"
Sec. 3. (a) As used in this chapter, "policy of accident and sickness insurance" has the meaning set forth in IC 27-8-5-1.
(b) The term does not include the following:
(1) Accident only, credit, dental, vision, Medicare, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Automobile medical payment insurance.
(4) A specified disease policy.
(5) A limited benefit health insurance policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides a stipulated daily, weekly, or monthly payment to an insured during hospital confinement, without regard to the actual expense of the confinement.
(8) Worker's compensation or similar insurance.
(9) A student health insurance policy.
As added by P.L.109-2008, SEC.2.

IC 27-8-24.2-4
"Prosthetic device"
Sec. 4. As used in this chapter, "prosthetic device" means an artificial leg or arm.
As added by P.L.109-2008, SEC.2.
IC 27-8-24.2-5
Coverage required
Sec. 5. A policy of accident and sickness insurance must provide coverage for orthotic devices and prosthetic devices, including repairs or replacements, that:
(1) are provided or performed by a person that is:
(A) accredited as required under 42 U.S.C. 1395m(a)(20); or
(B) a qualified practitioner (as defined in 42 U.S.C. 1395m(h)(1)(F)(iii));
(2) are determined by the insured's physician to be medically necessary to restore or maintain the insured's ability to perform activities of daily living or essential job related activities; and
(3) are not solely for comfort or convenience.
As added by P.L.109-2008, SEC.2.

IC 27-8-24.2-6
Coverage and reimbursement
Sec. 6. The:
(1) coverage required under section 5 of this chapter must be equal to the coverage that is provided for the same device, repair, or replacement under the federal Medicare program (42 U.S.C. 1395 et seq.); and
(2) reimbursement under the coverage required under section 5 of this chapter must be equal to the reimbursement that is provided for the same device, repair, or replacement under the federal Medicare reimbursement schedule, unless a different reimbursement rate is negotiated.
This section does not require a deductible under a policy of accident and sickness insurance to be equal to a deductible under the federal Medicare program.
As added by P.L.109-2008, SEC.2.

IC 27-8-24.2-7
Comparison to other benefits
Sec. 7. Except as provided in sections 8 and 9 of this chapter, the coverage required under section 5 of this chapter:
(1) may be subject to; and
(2) may not be more restrictive than;
the provisions that apply to other benefits under the policy of accident and sickness insurance.
As added by P.L.109-2008, SEC.2.

IC 27-8-24.2-8
Continued medical necessity review
Sec. 8. The coverage required under section 5 of this chapter may be subject to utilization review, including periodic review, of the continued medical necessity of the benefit.
As added by P.L.109-2008, SEC.2.

IC 27-8-24.2-9 Lifetime maximum coverage limitation
Sec. 9. Any lifetime maximum coverage limitation that applies to prosthetic devices and orthotic devices:
(1) must not be included in; and
(2) must be equal to;
the lifetime maximum coverage limitation that applies to all other items and services generally under the policy of accident and sickness insurance.
As added by P.L.109-2008, SEC.2.

IC 27-8-24.2-10
Deductible, copayment, or coinsurance requirements
Sec. 10. For purposes of this section, "items and services" does not include preventive services for which coverage is provided under a high deductible health plan (as defined in 26 U.S.C. 220(c)(2) or 26 U.S.C. 223(c)(2)). The coverage required under section 5 of this chapter may not be subject to a deductible, copayment, or coinsurance provision that is less favorable to an insured than the deductible, copayment, or coinsurance provisions that apply to other items and services generally under the policy of accident and sickness insurance.
As added by P.L.109-2008, SEC.2.



CHAPTER 24.3. INSURANCE AND HEALTH PLAN COVERAGE FOR VICTIMS OF ABUSE

IC 27-8-24.3-1
Applicability of chapter
Sec. 1. This chapter applies to every:
(1) policy of accident and sickness insurance (as described in IC 27-8-5-1), whether written on an individual basis, a group basis, a franchise basis, a blanket basis, or under a preferred provider plan (as defined in IC 27-8-11-1);
(2) group contract (as defined in IC 27-13-1-16) or individual contract (as defined in IC 27-13-1-21) through which a health maintenance organization furnishes health care services; and
(3) policy of life insurance or disability insurance described under Class 1 of IC 27-1-5-1.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-2
"Abuse" defined
Sec. 2. As used in this chapter, "abuse" refers to the occurrence of one (1) or more of the following acts between family members or current or former household members:
(1) Attempting to cause or intentionally, knowingly, or recklessly causing bodily injury to, physical harm to, sexual assault on, involuntary sexual intercourse with, or rape of another individual.
(2) Knowingly engaging in a course of conduct or repeatedly committing acts, including stalking (as defined in IC 35-45-10-1) or impermissible contact (as defined in IC 35-45-10-3), under circumstances that place the individual toward whom such acts are directed in reasonable fear of bodily injury or physical harm.
(3) Subjecting another individual to false imprisonment.
(4) Attempting to cause or intentionally, knowingly, or recklessly causing damage to property in order to intimidate or attempt to control the behavior of another individual.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-3
"Individual" defined
Sec. 3. As used in this chapter, "individual" means a natural person whether adult or minor. As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-4
"An insurance policy or a health plan" defined
Sec. 4. As used in this chapter, "an insurance policy or a health plan" refers to an insurance policy or a health maintenance organization contract described in section 1 of this chapter.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-5
"Insurer" defined
Sec. 5. As used in this chapter, "insurer" means a company, a firm, a partnership, an association, an order, a society, or a system:
(1) making any of the kinds of insurance; or
(2) entering into any of the kinds of contracts;
described in section 1 of this chapter.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-6
Prohibited acts by insurer
Sec. 6. Except as provided in sections 7 and 8 of this chapter, an insurer may not do any of the following:
(1) Deny or refuse to issue coverage on, refuse to contract with, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage on an individual under an insurance policy or a health plan because the individual:
(A) has been, is, or has the potential to be a victim of abuse; or
(B) seeks, has sought, or should have sought protection from abuse, shelter from abuse, or medical or psychological treatment for abuse.
(2) Add any surcharge or rating factor to a premium of an insurance policy or a health plan because an individual:
(A) has a history of being;
(B) is; or
(C) has the potential to be;
a victim of abuse.
(3) Exclude or limit coverage for losses or deny a claim incurred by a person covered by an insurance policy or a health plan as a result of abuse or the potential for abuse.
(4) Designate that if an individual:
(A) has a history of being a victim of abuse; or
(B) is a victim of abuse;
the abuse is a preexisting condition that causes coverage to be denied for a specified period.
(5) Ask an individual covered by or applying for an insurance policy or a health plan if the individual:
(A) is, has been, or may be a victim of abuse; or
(B) seeks, has sought, or should have sought protection from abuse, shelter from abuse, or medical or psychological

treatment for abuse.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-7
Insurer may adjust premiums
Sec. 7. This chapter does not prohibit an insurer from adjusting premiums of an individual applying for or covered by an insurance policy described in Class 1(a) of IC 27-1-5-1 on the basis that the individual has a physical or mental condition or medical claims history.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-8
Underwriting or rating risk on basis of physical or mental condition caused by abuse
Sec. 8. This chapter does not prohibit an insurer from inquiring about, underwriting, or rating a risk on the basis of a physical or mental condition, even if that condition has been caused by abuse if:
(1) the insurer routinely underwrites or charges a different rate for that condition in the same manner with respect to all individuals who apply for or are covered by an insurance policy or a health plan regardless of whether the individual has been the victim of abuse;
(2) the individual's status as being, having been, or having the potential to be the subject of abuse is not considered to be a physical or mental condition;
(3) the insurer does not:
(A) refuse to insure or refuse to contract with;
(B) refuse to continue to insure or refuse to continue to contract with;
(C) limit the amount, extent, or coverage available; or
(D) charge a different rate for the same coverage;
solely because of a physical or mental condition, except where the refusal, limitation, or rate differential is based on sound actuarial principles or is related to actuarial or reasonably anticipated experience; and
(4) the underwriting or rating is not used to evade the intent of this chapter.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-9
Violations
Sec. 9. A violation of this chapter is an unfair and deceptive act and practice in the business of insurance under IC 27-4-1-4.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-10
Immunity from liability
Sec. 10. An insurer is immune from civil and criminal liability for any damages caused as a result of the insurer's compliance with this

chapter.
As added by P.L.188-1996, SEC.2.



CHAPTER 24.7. REFERRALS TO WOMEN'S HEALTH CARE PROVIDERS

IC 27-8-24.7-2
"Health insurer" defined
Sec. 2. As used in this chapter, "health insurer" means an entity referred to in section 1 of this chapter that issues, delivers, or renews a health insurance policy.
As added by P.L.192-1996, SEC.2.

IC 27-8-24.7-3
"Insured" defined
Sec. 3. As used in this chapter, "insured" means an individual who is entitled to the benefits provided by a health insurance policy. The term includes the following:
(1) A policyholder of an individual health insurance policy.
(2) A member of the group covered by a group health insurance policy.
(3) A female who is entitled to coverage under a health insurance policy as a spouse or dependent of an individual referred to in subdivision (1) or (2).
As added by P.L.192-1996, SEC.2.

IC 27-8-24.7-4
"Women's health care provider" defined
Sec. 4. As used in this chapter, "women's health care provider" means a physician licensed under IC 25-22.5 who specializes in the provision of obstetric or gynecological services.
As added by P.L.192-1996, SEC.2.

IC 27-8-24.7-5
Designation of women's health care provider as primary care provider
Sec. 5. Under a health insurance policy that is issued, delivered, issued for delivery, or renewed in Indiana, an organization or

arrangement described in section 1(1) through 1(5) of this chapter may not refuse to designate a women's health care provider as an insured's primary care provider if the women's health care provider meets the terms and conditions for participation established by an organization or arrangement described in section 1(1) through 1(5) of this chapter under an insurance policy as a primary care physician solely because the individual physician specializes in the provision of obstetric or gynecological services.
As added by P.L.192-1996, SEC.2.



CHAPTER 25. COVERAGE FOR CARE RELATED TO CLINICAL TRIALS

IC 27-8-25-2
"Clinical trial"
Sec. 2. As used in this chapter, "clinical trial" means a Phase I, II, III, or IV research study:
(1) that is conducted:
(A) using a particular care method to prevent, diagnose, or treat a cancer for which:
(i) there is no clearly superior, noninvestigational alternative care method; and
(ii) available clinical or preclinical data provides a reasonable basis from which to believe that the care method used in the research study is at least as effective as any noninvestigational alternative care method;
(B) in a facility where personnel providing the care method to be followed in the research study have:
(i) received training in providing the care method;
(ii) expertise in providing the type of care required for the research study; and
(iii) experience providing the type of care required for the research study to a sufficient volume of patients to maintain expertise; and
(C) to scientifically determine the best care method to prevent, diagnose, or treat the cancer; and
(2) that is approved or funded by one (1) of the following:
(A) A National Institutes of Health institute.
(B) A cooperative group of research facilities that has an established peer review program that is approved by a National Institutes of Health institute or center.
(C) The federal Food and Drug Administration.
(D) The United States Department of Veterans Affairs.
(E) The United States Department of Defense.
(F) The institutional review board of an institution located in Indiana that has a multiple project assurance contract approved by the National Institutes of Health Office for Protection from Research Risks as provided in 45 CFR 46.103.
(G) A research entity that meets eligibility criteria for a support grant from a National Institutes of Health center.
As added by P.L.109-2009, SEC.3.

IC 27-8-25-3 "Contracted provider"
Sec. 3. As used in this chapter, "contracted provider" means a health care provider that has entered into an agreement under IC 27-8-11-3 with an insurer that issues a policy of accident and sickness insurance.
As added by P.L.109-2009, SEC.3.

IC 27-8-25-4
"Covered individual"
Sec. 4. As used in this chapter, "covered individual" means an individual entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.109-2009, SEC.3.

IC 27-8-25-5
"Noncontracted provider"
Sec. 5. As used in this chapter, "noncontracted provider" means a health care provider that has not entered into an agreement to serve as a contracted provider.
As added by P.L.109-2009, SEC.3.

IC 27-8-25-6
"Policy of accident and sickness insurance"
Sec. 6. As used in this chapter, "policy of accident and sickness insurance" has the meaning set forth in IC 27-8-5-1.
As added by P.L.109-2009, SEC.3.

IC 27-8-25-7
"Routine care cost"
Sec. 7. As used in this chapter, "routine care cost" means the cost of medically necessary services related to the care method that is under evaluation in a clinical trial. The term does not include the following:
(1) The health care service, item, or investigational drug that is the subject of the clinical trial.
(2) Any treatment modality that is not part of the usual and customary standard of care required to administer or support the health care service, item, or investigational drug that is the subject of the clinical trial.
(3) Any health care service, item, or drug provided solely to satisfy data collection and analysis needs that are not used in the direct clinical management of the patient.
(4) An investigational drug or device that has not been approved for market by the federal Food and Drug Administration.
(5) Transportation, lodging, food, or other expenses for the patient or a family member or companion of the patient that are associated with travel to or from a facility where a clinical trial is conducted.
(6) A service, item, or drug that is provided by a clinical trial sponsor free of charge for any new patient. (7) A service, item, or drug that is eligible for reimbursement from a source other than a covered individual's policy of accident and sickness insurance, including the sponsor of the clinical trial.
As added by P.L.109-2009, SEC.3.

IC 27-8-25-8
Coverage for routine care costs
Sec. 8. (a) A policy of accident and sickness insurance must provide coverage for routine care costs that are incurred in the course of a clinical trial if the policy of accident and sickness insurance would provide coverage for the same routine care costs not incurred in a clinical trial.
(b) The coverage that must be provided under this section is subject to the terms, conditions, restrictions, exclusions, and limitations that apply generally under the policy of accident and sickness insurance, including terms, conditions, restrictions, exclusions, or limitations that apply to health care services rendered by contracted providers and noncontracted providers.
(c) This section does not do any of the following:
(1) Require an insurer that issues a policy of accident and sickness insurance to provide coverage for clinical trial services rendered by a contracted provider.
(2) Prohibit an insurer that issues a policy of accident and sickness insurance from providing coverage for clinical trial services rendered by a contracted provider.
(3) Require reimbursement under a policy of accident and sickness insurance for services that are rendered in a clinical trial by a noncontracted provider at the same rate of reimbursement that would apply to the same services rendered by a contracted provider.
As added by P.L.109-2009, SEC.3.

IC 27-8-25-9
No cause of action created by chapter
Sec. 9. This chapter does not create a cause of action against a person for any harm to a covered individual resulting from a clinical trial.
As added by P.L.109-2009, SEC.3.



CHAPTER 26. GENETIC SCREENING OR TESTING

IC 27-8-26-1
Applicability of chapter
Sec. 1. (a) This chapter applies to the following:
(1) Every policy of accident and sickness insurance (as defined in IC 27-8-5-1), whether written on an individual basis, a group basis, a franchise basis, or a blanket basis that is issued, delivered, or renewed in Indiana.
(2) Every group contract (as defined in IC 27-13-1-16) or individual contract (as defined in IC 27-13-1-21) through which a health maintenance organization furnishes health care services that is delivered, executed, or renewed in Indiana.
(3) Every health care plan of a state or local governmental entity that provides coverage for health care services on a self-insurance basis in Indiana.
(4) Every employee welfare benefit plan (as defined in 29 U.S.C. 1002) that is self-funded.
(b) This chapter does not apply to the following:
(1) Accident-only insurance, credit insurance, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) Life insurance.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-2
"Genetic screening or testing" defined
Sec. 2. (a) As used in this chapter, "genetic screening or testing" means a laboratory test:
(1) of an individual's genes or chromosomes for abnormalities, defects, or deficiencies, including changes in the number, structure, or integrity of an individual's chromosomes or carrier status, that:
(A) are linked to physical or mental disorders or impairments;
(B) indicate a susceptibility to illness, disease, or other disorders, whether physical or mental; or
(C) demonstrate genetic or chromosomal damage due to environmental factors; and (2) that is a direct test for abnormalities, defects, or deficiencies in an individual's genes or chromosomes.
(b) The term does not include the detection of a genetic disorder through the manifestation of the genetic disorder.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-3
"Health care services coverage" defined
Sec. 3. As used in this chapter, "health care services coverage" refers to an insurance policy, a health maintenance organization contract, or a governmental health care plan described in section 1 of this chapter.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-4
"Insurer" defined
Sec. 4. As used in this chapter, "insurer" means a company, a firm, a partnership, an entity, an association, an order, a society, or a system:
(1) making any of the kinds of insurance;
(2) entering into any of the kinds of contracts; or
(3) providing any of the coverage;
described in section 1 of this chapter.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-5
Determination of eligibility for health care services coverage by insurer; prohibitions
Sec. 5. In processing an application for health care services coverage or in determining insurability for health care services coverage, an insurer may not do any of the following:
(1) Require an individual or any member of an individual's family seeking health care services coverage to submit to genetic screening or testing.
(2) Consider any information obtained from genetic screening or testing in a manner adverse to:
(A) an applicant or a member of an applicant's family for; or
(B) an individual or a member of an individual's family covered by;
health care services coverage.
(3) Inquire, directly or indirectly, into the results of genetic screening or testing, or use such information to cancel, refuse to issue or renew, or limit benefits under health care services coverage.
(4) Make a decision adverse to an applicant or a member of an applicant's family based on entries related to the results of genetic testing or screening in medical records or other reports of genetic screening or testing.
As added by P.L.150-1997, SEC.4.
IC 27-8-26-6
Questions by insurer regarding genetic screening or testing results prohibited
Sec. 6. In developing and asking questions regarding the medical history of an applicant for health care services coverage, an insurer may not ask:
(1) for the results of; or
(2) questions designed to ascertain the results of;
genetic screening or testing.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-7
Refusal of health care services coverage based on genetic screening or testing results prohibited
Sec. 7. An insurer may not cancel, refuse to issue, refuse to renew, or refuse to enter into a contract for health care services coverage based on the results of genetic screening or testing.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-8
Limitation of benefits or establishment of premiums based on genetic screening or testing results prohibited
Sec. 8. An insurer may not deliver, issue for delivery, renew, or execute a contract for health care services coverage in Indiana that:
(1) limits benefits; or
(2) establishes premiums;
based on the results of genetic screening or testing.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-9
Consideration of genetic screening or testing results by insurer
Sec. 9. An insurer may consider the results of genetic screening or testing if:
(1) the results are voluntarily submitted by:
(A) an applicant for; or
(B) an individual seeking renewal of;
health care services coverage; and
(2) the results are favorable to the applicant or the individual.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-10
Enforcement of chapter; rules
Sec. 10. (a) The commissioner shall enforce this chapter.
(b) The commissioner may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-11
Violation unfair and deceptive act or practice
Sec. 11. A violation of this chapter is an unfair and deceptive act

or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.150-1997, SEC.4.



CHAPTER 27. COVERAGE FOR SERVICES TO INFANTS AND TODDLERS WITH DISABILITIES

IC 27-8-27-2
"First steps child" defined
Sec. 2. For purposes of this chapter, "first steps child" means an infant or toddler from birth through two (2) years of age who is enrolled in the Indiana first steps program and is an insured.
As added by P.L.121-1999, SEC.13.

IC 27-8-27-3
"First steps program" defined
Sec. 3. As used in this chapter, "first steps program" means the program established under IC 12-12.7-2 and 20 U.S.C. 1431 et seq. to meet the needs of:
(1) children who are eligible for early intervention services; and
(2) their families.
The term includes the coordination of all available federal, state, local, and private resources available to provide early intervention services within Indiana.
As added by P.L.121-1999, SEC.13. Amended by P.L.93-2006, SEC.18.

IC 27-8-27-4
"Health insurance plan" defined
Sec. 4. (a) For purposes of this chapter, "health insurance plan" means any:
(1) hospital or medical expense incurred policy or certificate;
(2) hospital or medical service plan contract; or
(3) health maintenance organization subscriber contract;
provided to an insured.
(b) The term does not include the following:
(1) Accident-only, credit, dental, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy issued as an individual policy.
(6) A limited benefit health insurance plan issued as an individual policy.
(7) A short term insurance plan that: (A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(8) A policy that provides a stipulated daily, weekly, or monthly payment to an insured during hospital confinement, without regard to the actual expense of the confinement.
As added by P.L.121-1999, SEC.13.

IC 27-8-27-5
"Insured" defined
Sec. 5. As used in this chapter, "insured" means an individual covered by a health insurance plan.
As added by P.L.121-1999, SEC.13.

IC 27-8-27-6
Reimbursement of first steps program for early intervention services payments
Sec. 6. A health insurance plan that provides coverage for early intervention services shall reimburse the first steps program a monthly fee established by the division of disability and rehabilitative services. The monthly fee shall be provided instead of claims processing of individual claims.
As added by P.L.121-1999, SEC.13. Amended by P.L.229-2011, SEC.254.

IC 27-8-27-7
Repealed
(Repealed by P.L.246-2005, SEC.231.)

IC 27-8-27-8
Reimbursement not to be applied to lifetime coverage limit
Sec. 8. The reimbursement required under section 6 of this chapter may not be applied to any annual or aggregate lifetime limit on the first steps child's coverage under the health insurance plan.
As added by P.L.121-1999, SEC.13.

IC 27-8-27-9
Payment of deductibles, copayments, or other expenses
Sec. 9. The first steps program may pay required deductibles, copayments, or other out-of-pocket expenses for a first steps child directly to a provider. An insurer (as defined in IC 27-8-14.5-3) shall apply any payments made by the first steps program to the health insurance plan's deductibles, copayments, or other out-of-pocket expenses according to the terms and conditions of the health insurance plan.
As added by P.L.121-1999, SEC.13.



CHAPTER 28. INTERNAL GRIEVANCE PROCEDURES

IC 27-8-28-2
"Commissioner"
Sec. 2. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13. Amended by P.L.1-2002, SEC.113.

IC 27-8-28-3
"Covered individual"
Sec. 3. As used in this chapter, "covered individual" means an individual who is covered under an accident and sickness insurance policy.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-4
"Department"
Sec. 4. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-5
"External grievance"
Sec. 5. As used in this chapter, "external grievance" means the independent review under IC 27-8-29 of a grievance filed under this

chapter.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-6
"Grievance"
Sec. 6. As used in this chapter, "grievance" means any dissatisfaction expressed by or on behalf of a covered individual regarding:
(1) a determination that a service or proposed service is not appropriate or medically necessary;
(2) a determination that a service or proposed service is experimental or investigational;
(3) the availability of participating providers;
(4) the handling or payment of claims for health care services;
(5) matters pertaining to the contractual relationship between:
(A) a covered individual and an insurer; or
(B) a group policyholder and an insurer; or
(6) an insurer's decision to rescind an accident and sickness insurance policy;
and for which the covered individual has a reasonable expectation that action will be taken to resolve or reconsider the matter that is the subject of dissatisfaction.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13. Amended by P.L.1-2002, SEC.114; P.L.160-2011, SEC.22.

IC 27-8-28-7
"Grievance procedure"
Sec. 7. As used in this chapter, "grievance procedure" means a written procedure established and maintained by an insurer for filing, investigating, and resolving grievances and appeals.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-8
"Insured"
Sec. 8. As used in this chapter, "insured" means:
(1) an individual whose employment status or other status except family dependency is the basis for coverage under a group accident and sickness insurance policy; or
(2) in the case of an individual accident and sickness insurance policy, the individual in whose name the policy is issued.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-9
"Insurer"
Sec. 9. As used in this chapter, "insurer" means any person who delivers or issues for delivery an accident and sickness insurance policy or certificate in Indiana.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-10 Grievance procedure to comply with chapter requirements
Sec. 10. An insurer shall establish and maintain a grievance procedure that complies with the requirements of this chapter for the resolution of grievances initiated by a covered individual.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-11
Commissioner may examine procedure
Sec. 11. The commissioner may examine the grievance procedure of any insurer.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-12
Grievance records
Sec. 12. An insurer shall maintain all grievance records received by the insurer after the most recent examination of the insurer's grievance procedure by the commissioner.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-13
Insurer to provide notice to insured
Sec. 13. (a) An insurer shall provide timely, adequate, and appropriate notice to each insured of:
(1) the grievance procedure required under this chapter;
(2) the external grievance procedure required under IC 27-8-29;
(3) information on how to file:
(A) a grievance under this chapter; and
(B) a request for an external grievance review under IC 27-8-29; and
(4) a toll free telephone number through which a covered individual may contact the insurer at no cost to the covered individual to obtain information and to file grievances.
(b) An insurer shall prominently display on all notices to covered individuals the toll free telephone number and the address at which a grievance or request for external grievance review may be filed.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-14
Filing grievance; toll free number
Sec. 14. (a) A covered individual may file a grievance orally or in writing.
(b) An insurer shall make available to covered individuals a toll free telephone number through which a grievance may be filed. The toll free telephone number must:
(1) be staffed by a qualified representative of the insurer;
(2) be available for at least forty (40) hours per week during normal business hours; and
(3) accept grievances in the languages of the major population groups served by the insurer.
(c) A grievance is considered to be filed on the first date it is

received, either by telephone or in writing.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-15
Assistance in filing grievance; designation of representative
Sec. 15. (a) An insurer shall establish procedures to assist covered individuals in filing grievances.
(b) A covered individual may designate a representative to file a grievance for the covered individual and to represent the covered individual in a grievance under this chapter.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-16
Policies and procedures for timely resolution of grievances
Sec. 16. (a) An insurer shall establish written policies and procedures for the timely resolution of grievances filed under this chapter. The policies and procedures must include the following:
(1) An acknowledgment of the grievance, given orally or in writing, to the covered individual within five (5) business days after receipt of the grievance.
(2) Documentation of the substance of the grievance and any actions taken.
(3) An investigation of the substance of the grievance, including any aspects involving clinical care.
(4) Notification to the covered individual of the disposition of the grievance and the right to appeal.
(5) Standards for timeliness in:
(A) responding to grievances; and
(B) providing notice to covered individuals of:
(i) the disposition of the grievance; and
(ii) the right to appeal;
that accommodate the clinical urgency of the situation.
(b) An insurer shall appoint at least one (1) individual to resolve a grievance.
(c) A grievance must be resolved as expeditiously as possible, but not more than twenty (20) business days after the insurer receives all information reasonably necessary to complete the review. If an insurer is unable to make a decision regarding the grievance within the twenty (20) day period due to circumstances beyond the insurer's control, the insurer shall:
(1) before the twentieth business day, notify the covered individual in writing of the reason for the delay; and
(2) issue a written decision regarding the grievance within an additional ten (10) business days.
(d) An insurer shall notify a covered individual in writing of the resolution of a grievance within five (5) business days after completing an investigation. The grievance resolution notice must include the following:
(1) A statement of the decision reached by the insurer.
(2) A statement of the reasons, policies, and procedures that are

the basis of the decision.
(3) Notice of the covered individual's right to appeal the decision.
(4) The department, address, and telephone number through which a covered individual may contact a qualified representative to obtain additional information about the decision or the right to appeal.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13. Amended by P.L.1-2002, SEC.115.

IC 27-8-28-17
Policies and procedures for timely resolution of appeals of grievance decisions; filing of report for violation
Sec. 17. (a) An insurer shall establish written policies and procedures for the timely resolution of appeals of grievance decisions. The procedures for registering and responding to oral and written appeals of grievance decisions must include the following:
(1) Written or oral acknowledgment of the appeal not more than five (5) business days after the appeal is filed.
(2) Documentation of the substance of the appeal and the actions taken.
(3) Investigation of the substance of the appeal, including any aspects of clinical care involved.
(4) Notification to the covered individual:
(A) of the disposition of an appeal; and
(B) that the covered individual may have the right to further remedies allowed by law.
(5) Standards for timeliness in:
(A) responding to an appeal; and
(B) providing notice to covered individuals of:
(i) the disposition of an appeal; and
(ii) the right to initiate an external grievance review under IC 27-8-29;
that accommodate the clinical urgency of the situation.
(b) In the case of an appeal of a grievance decision described in section 6(1) or 6(2) of this chapter, an insurer shall appoint a panel of one (1) or more qualified individuals to resolve an appeal. The panel must include one (1) or more individuals who:
(1) have knowledge of the medical condition, procedure, or treatment at issue;
(2) are licensed in the same profession and have a similar specialty as the provider who proposed or delivered the health care procedure, treatment, or service;
(3) are not involved in the matter giving rise to the appeal or in the initial investigation of the grievance; and
(4) do not have a direct business relationship with the covered individual or the health care provider who previously recommended the health care procedure, treatment, or service giving rise to the grievance.
(c) An appeal of a grievance decision must be resolved: (1) as expeditiously as possible, reflecting the clinical urgency of the situation; and
(2) not later than forty-five (45) days after the appeal is filed.
An insurer that violates this subsection commits an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
(d) If an insurer violates subsection (c), the insurer shall file a report with the department during the quarter in which the violation occurred concerning the insurer's compliance with subsection (c). The report must include the following:
(1) The number of appealed grievance decisions that were not resolved as required under subsection (c).
(2) The reason each appeal described in subdivision (1) was not resolved.
(e) An insurer shall allow a covered individual the opportunity to:
(1) appear in person before; or
(2) if unable to appear in person, otherwise appropriately communicate with;
the panel appointed under subsection (b).
(f) An insurer shall notify a covered individual in writing of the resolution of an appeal of a grievance decision within five (5) business days after completing the investigation. The appeal resolution notice must include the following:
(1) A statement of the decision reached by the insurer.
(2) A statement of the reasons, policies, and procedures that are the basis of the decision.
(3) Notice of the covered individual's right to further remedies allowed by law, including the right to external grievance review by an independent review organization under IC 27-8-29.
(4) The department, address, and telephone number through which a covered individual may contact a qualified representative to obtain more information about the decision or the right to an external grievance review.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13. Amended by P.L.1-2002, SEC.116; P.L.178-2003, SEC.72.

IC 27-8-28-18
Insurer prohibited from taking action
Sec. 18. An insurer may not take action against a provider solely on the basis that the provider represents a covered individual in a grievance filed under this chapter.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-19
Filing description of grievance procedure
Sec. 19. (a) An insurer shall each year file with the commissioner a description of the grievance procedure of the insurer established under this chapter, including:
(1) the total number of grievances handled through the procedure during the preceding calendar year; (2) a compilation of the causes underlying those grievances; and
(3) a summary of the final disposition of those grievances.
(b) The information required by subsection (a) must be filed with the commissioner on or before March 1 of each year. The commissioner shall:
(1) make the information required to be filed under this section available to the public; and
(2) prepare an annual compilation of the data required under subsection (a) that allows for comparative analysis.
(c) The commissioner may require any additional reports as are necessary and appropriate for the commissioner to carry out the commissioner's duties under this article.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-20
Adoption of rules
Sec. 20. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.



CHAPTER 29. EXTERNAL REVIEW OF GRIEVANCES

IC 27-8-29-2
"Appeal" defined
Sec. 2. As used in this chapter, "appeal" means the procedure described in IC 27-8-28-17.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-3
"Commissioner" defined
Sec. 3. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.117.

IC 27-8-29-4
"Covered individual" defined
Sec. 4. As used in this chapter, "covered individual" has the meaning set forth in IC 27-8-28-3.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-5
"Department" defined
Sec. 5. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-6
"External grievance" defined
Sec. 6. As used in this chapter, "external grievance" means the independent review under this chapter of a:
(1) grievance filed under IC 27-8-28; or
(2) denial of coverage based on a waiver described in IC 27-8-5-2.5(e) (expired July 1, 2007, and removed) or IC 27-8-5-19.2 (expired July 1, 2007, and repealed).
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.211-2003, SEC.6; P.L.3-2008, SEC.215.

IC 27-8-29-7
"Grievance" defined
Sec. 7. As used in this chapter, "grievance" has the meaning set forth in IC 27-8-28-6.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.
IC 27-8-29-8
"Grievance procedure" defined
Sec. 8. As used in this chapter, "grievance procedure" has the meaning set forth in IC 27-8-28-7.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-9
"Health care provider" defined
Sec. 9. As used in this chapter, "health care provider" means a person:
(1) that provides physician services (as defined in IC 12-15-11-1(a)); or
(2) who is licensed under IC 25-33.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-10
"Insured" defined
Sec. 10. As used in this chapter, "insured" has the meaning set forth in IC 27-8-28-8.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-11
"Insurer" defined
Sec. 11. As used in this chapter, "insurer" has the meaning set forth in IC 27-8-28-9.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-12
Insurer to establish external grievance procedures
Sec. 12. An insurer shall establish and maintain an external grievance procedure for the resolution of external grievances regarding the following:
(1) The following determinations made by the insurer or an agent of the insurer regarding a service proposed by the treating health care provider:
(A) An adverse determination of appropriateness.
(B) An adverse determination of medical necessity.
(C) A determination that a proposed service is experimental or investigational.
(D) A denial of coverage based on a waiver described in IC 27-8-5-2.5(e) (expired July 1, 2007, and removed) or IC 27-8-5-19.2 (expired July 1, 2007, and repealed).
(2) The insurer's decision to rescind an accident and sickness insurance policy.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.211-2003, SEC.7; P.L.3-2008, SEC.216; P.L.160-2011, SEC.23.

IC 27-8-29-13
Requirements for external grievance procedure; independent

review organizations
Sec. 13. (a) An external grievance procedure established under section 12 of this chapter must:
(1) allow a covered individual, or a covered individual's representative, to file a written request with the insurer for an external grievance review of the insurer's
(A) appeal resolution under IC 27-8-28-17 or
(B) denial of coverage based on a waiver described in IC 27-8-5-2.5(e) (expired July 1, 2007, and removed) or IC 27-8-5-19.2 (expired July 1, 2007, and repealed);
not more than one hundred twenty (120) days after the covered individual is notified of the resolution; and
(2) provide for:
(A) an expedited external grievance review for a grievance related to an illness, a disease, a condition, an injury, or a disability if the time frame for a standard review would seriously jeopardize the covered individual's:
(i) life or health; or
(ii) ability to reach and maintain maximum function; or
(B) a standard external grievance review for a grievance not described in clause (A).
A covered individual may file not more than one (1) external grievance of an insurer's appeal resolution under this chapter.
(b) Subject to the requirements of subsection (d), when a request is filed under subsection (a), the insurer shall:
(1) select a different independent review organization for each external grievance filed under this chapter from the list of independent review organizations that are certified by the department under section 19 of this chapter; and
(2) rotate the choice of an independent review organization among all certified independent review organizations before repeating a selection.
(c) The independent review organization chosen under subsection (b) shall assign a medical review professional who is board certified in the applicable specialty for resolution of an external grievance.
(d) The independent review organization and the medical review professional conducting the external review under this chapter may not have a material professional, familial, financial, or other affiliation with any of the following:
(1) The insurer.
(2) Any officer, director, or management employee of the insurer.
(3) The health care provider or the health care provider's medical group that is proposing the service.
(4) The facility at which the service would be provided.
(5) The development or manufacture of the principal drug, device, procedure, or other therapy that is proposed for use by the treating health care provider.
(6) The covered individual requesting the external grievance review. However, the medical review professional may have an affiliation under which the medical review professional provides health care services to covered individuals of the insurer and may have an affiliation that is limited to staff privileges at the health facility, if the affiliation is disclosed to the covered individual and the insurer before commencing the review and neither the covered individual nor the insurer objects.
(e) A covered individual shall not pay any of the costs associated with the services of an independent review organization under this chapter. All costs must be paid by the insurer.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.118; P.L.211-2003, SEC.8; P.L.3-2008, SEC.217; P.L.160-2011, SEC.24.

IC 27-8-29-14
Rights of individuals who file grievances
Sec. 14. (a) A covered individual who files an external grievance under this chapter:
(1) shall not be subject to retaliation for exercising the covered individual's right to an external grievance under this chapter;
(2) shall be permitted to utilize the assistance of other individuals, including health care providers, attorneys, friends, and family members throughout the review process;
(3) shall be permitted to submit additional information relating to the proposed service throughout the review process; and
(4) shall cooperate with the independent review organization by:
(A) providing any requested medical information; or
(B) authorizing the release of necessary medical information.
(b) An insurer shall cooperate with an independent review organization selected under section 13(b) of this chapter by promptly providing any information requested by the independent review organization.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.119.

IC 27-8-29-15
Independent review organizations; determinations
Sec. 15. (a) An independent review organization shall:
(1) for an expedited external grievance filed under section 13(a)(2)(A) of this chapter, within seventy-two (72) hours after the external grievance is filed; or
(2) for a standard external grievance filed under section 13(a)(2)(B) of this chapter, within fifteen (15) business days after the external grievance is filed;
make a determination to uphold or reverse the insurer's appeal resolution under IC 27-8-28-17 based on information gathered from the covered individual or the covered individual's designee, the insurer, and the treating health care provider, and any additional information that the independent review organization considers

necessary and appropriate.
(b) When making the determination under this section, the independent review organization shall apply:
(1) standards of decision making that are based on objective clinical evidence; and
(2) the terms of the covered individual's accident and sickness insurance policy.
(c) In an external grievance described in section 12(1)(D) of this chapter, the insurer bears the burden of proving that the insurer properly denied coverage for a condition, complication, service, or treatment because the condition, complication, service, or treatment is directly related to a condition for which coverage has been waived under IC 27-8-5-2.5(e) (expired July 1, 2007, and removed) or IC 27-8-5-19.2 (expired July 1, 2007, and repealed).
(d) The independent review organization shall notify the insurer and the covered individual of the determination made under this section:
(1) for an expedited external grievance filed under section 13(a)(2)(A) of this chapter, within twenty-four (24) hours after making the determination; and
(2) for a standard external grievance filed under section 13(a)(2)(B) of this chapter, within seventy-two (72) hours after making the determination.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.211-2003, SEC.9; P.L.3-2008, SEC.218; P.L.81-2012, SEC.37.

IC 27-8-29-15.5
Information from independent review organization
Sec. 15.5. Upon the request of a covered individual who is notified under section 15(d) of this chapter that the independent review organization has made a determination, the independent review organization shall provide to the covered individual all information reasonably necessary to enable the covered individual to understand the:
(1) effect of the determination on the covered individual; and
(2) manner in which the insurer may be expected to respond to the determination.
As added by P.L.173-2007, SEC.42.

IC 27-8-29-16
Binding determinations
Sec. 16. A determination made under section 15 of this chapter is binding on the insurer.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-17
Reconsideration of resolution by insurer
Sec. 17. (a) If, at any time during an external review performed under this chapter, the covered individual submits information to the

insurer that is relevant to the insurer's resolution of the covered individual's appeal of a grievance decision under IC 27-8-28-17 and that was not considered by the insurer under IC 27-8-28:
(1) the insurer may reconsider the resolution under IC 27-8-28-17; and
(2) if the insurer chooses to reconsider, the independent review organization shall cease the external review process until the reconsideration under subsection (b) is completed.
(b) An insurer reconsidering the resolution of an appeal of a grievance decision due to the submission of information under subsection (a) shall reconsider the resolution under IC 27-8-28-17 based on the information and notify the covered individual of the insurer's decision:
(1) within seventy-two (72) hours after the information is submitted, for a reconsideration related to an illness, a disease, a condition, an injury, or a disability that would seriously jeopardize the covered individual's:
(A) life or health; or
(B) ability to reach and maintain maximum function; or
(2) within fifteen (15) days after the information is submitted, for a reconsideration not described in subdivision (1).
(c) If the decision reached under subsection (b) is adverse to the covered individual, the covered individual may request that the independent review organization resume the external review under this chapter.
(d) If an insurer to which information is submitted under subsection (a) chooses not to reconsider the insurer's resolution under IC 27-8-28-17, the insurer shall forward the submitted information to the independent review organization not more than two (2) business days after the insurer's receipt of the information.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.120.

IC 27-8-29-18
Applicability of chapter
Sec. 18. This chapter does not add to or otherwise change the terms of coverage included in a policy, certificate, or contract under which a covered individual receives health care benefits under IC 27-8.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-19
Annual certifications of independent review organizations
Sec. 19. (a) The department shall establish and maintain a process for annual certification of independent review organizations.
(b) The department shall certify a number of independent review organizations determined by the department to be sufficient to fulfill the purposes of this chapter.
(c) An independent review organization must meet the following minimum requirements for certification by the department: (1) Medical review professionals assigned by the independent review organization to perform external grievance reviews under this chapter:
(A) must be board certified in the specialty in which a covered individual's proposed service would be provided;
(B) must be knowledgeable about a proposed service through actual clinical experience;
(C) must hold an unlimited license to practice in a state of the United States; and
(D) must not have any history of disciplinary actions or sanctions, including:
(i) loss of staff privileges; or
(ii) restriction on participation;
taken or pending by any hospital, government, or regulatory body.
(2) The independent review organization must have a quality assurance mechanism to ensure:
(A) the timeliness and quality of reviews;
(B) the qualifications and independence of medical review professionals;
(C) the confidentiality of medical records and other review materials; and
(D) the satisfaction of covered individuals with the procedures utilized by the independent review organization, including the use of covered individual satisfaction surveys.
(3) The independent review organization must file with the department the following information on or before March 1 of each year:
(A) The number and percentage of determinations made in favor of covered individuals.
(B) The number and percentage of determinations made in favor of insurers.
(C) The average time to process a determination.
(D) The number of external grievance reviews terminated due to reconsideration of the insurer before a determination was made.
(E) Any other information required by the department.
The information required under this subdivision must be specified for each insurer for which the independent review organization performed reviews during the reporting year.
(4) The independent review organization must retain all records related to an external grievance review for at least three (3) years after a determination is made under section 15 of this chapter.
(5) Any additional requirements established by the department.
(d) The department may not certify an independent review organization that is one (1) of the following:
(1) A professional or trade association of health care providers or a subsidiary or an affiliate of a professional or trade association of health care providers. (2) An insurer, a health maintenance organization, or a health plan association, or a subsidiary or an affiliate of an insurer, health maintenance organization, or health plan association.
(e) The department may suspend or revoke an independent review organization's certification if the department finds that the independent review organization is not in substantial compliance with the certification requirements under this section.
(f) The department shall make available to insurers a list of all certified independent review organizations.
(g) The department shall make the information provided to the department under subsection (c)(3) available to the public in a format that does not identify individual covered individuals.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.121; P.L.160-2011, SEC.25.

IC 27-8-29-20
Documents of review organizations
Sec. 20. Except as provided in section 19(g) of this chapter, documents and other information created or received by the independent review organization or the medical review professional in connection with an external grievance review under this chapter:
(1) are not public records;
(2) may not be disclosed under IC 5-14-3; and
(3) must be treated in accordance with confidentiality requirements of state and federal law.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-21
Filing description of grievance procedure
Sec. 21. (a) An insurer shall each year file with the commissioner a description of the grievance procedure established by the insurer under this chapter, including:
(1) the total number of external grievances handled through the procedure during the preceding calendar year;
(2) a compilation of the causes underlying those grievances; and
(3) a summary of the final disposition of those grievances;
for each independent review organization used by the insurer during the reporting year.
(b) The information required by subsection (a) must be filed with the commissioner on or before March 1 of each year. The commissioner shall:
(1) make the information required to be filed under this section available to the public; and
(2) prepare an annual compilation of the data required under subsection (a) that allows for comparative analysis.
(c) The commissioner may require any additional reports that are necessary and appropriate for the commissioner to carry out the commissioner's duties under this article.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.122.
IC 27-8-29-22
Immunity from civil liability; work product or determination
Sec. 22. (a) An independent review organization is immune from civil liability for actions taken in good faith in connection with an external review under this chapter.
(b) The work product or determination, or both, of an independent review organization under this chapter are admissible in a judicial or administrative proceeding. However, the work product or determination, or both, do not, without other supporting evidence, satisfy a party's burden of proof or persuasion concerning any material issue of fact or law.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-23
Medicare
Sec. 23. If a covered individual has the right to an external review of a grievance under Medicare, the covered individual may not request an external review of the same grievance under this chapter.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-24
Rules
Sec. 24. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.



CHAPTER 30. SPECIFIC ACCIDENT AND SICKNESS INSURANCE REPORTING REQUIREMENTS

IC 27-8-30-2
"Covered individual" defined
Sec. 2. As used in this chapter, "covered individual" means an individual who is covered under an accident and sickness insurance policy.
As added by P.L.107-2002, SEC.29.

IC 27-8-30-3
Allowing an insurer to report the number of covered children who are prescribed a stimulant medication for the treatment of certain disorders
Sec. 3. An insurer that issues an accident and sickness insurance policy may report to the drug utilization review board established by IC 12-15-35-19 the number of covered individuals who are:
(1) less than eighteen (18) years of age; and
(2) prescribed a stimulant medication approved by the federal Food and Drug Administration for the treatment of attention deficit disorder or attention deficit hyperactivity disorder.
As added by P.L.107-2002, SEC.29.



CHAPTER 31. INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

IC 27-8-31-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Advertisement" means material designed to create public interest in a product or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace, or retain a policy, as more specifically defined in the rules and operating procedures of the commission.
(c) "Bylaws" means bylaws established by the commission for the governance, direction, or control of the commission.
(d) "Commission" refers to the interstate insurance product regulation commission established by section 3 of this chapter.
(e) "Commissioner" means the chief insurance regulatory official of a state, including a commissioner, a superintendent, a director, or an administrator.
(f) "Compacting state" means a state that:
(1) has enacted this compact; and
(2) has not:
(A) withdrawn as provided in section 15 of this chapter; or (B) been terminated as provided in section 16 of this chapter.
(g) "Domiciliary state" means the state in which an insurer is incorporated or organized, or the state of entry of an alien insurer.
(h) "Insurer" means an entity licensed by a state to issue contracts of insurance for the lines of insurance covered by this chapter.
(i) "Member" means the commissioner or the commissioner's designee.
(j) "NAIC" refers to the National Association of Insurance Commissioners.
(k) "Noncompacting state" means a state that is not a compacting state.
(l) "Operating procedures" mean procedures adopted by the commission to implement a rule, a uniform standard, or a provision of this compact.
(m) "Opt out" means any action by a compacting state to decline to adopt or participate in a promulgated uniform standard.
(n) "Product" means the form of a policy or contract, including an application, an endorsement, or a related form that is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or a group annuity, life insurance, disability income, or long term care insurance product that an insurer is authorized to issue in Indiana or another compacting state.
(o) "Rule" means a statement of general or particular applicability and future effect adopted by the commission, including a uniform standard developed under section 8 of this chapter, that has the full force and effect of law in the compacting states and:
(1) is designed to implement or interpret law or prescribe policy; or
(2) describes the organization, procedure, or practice requirements of the commission.
(p) "State" means a state, district, or territory of the United States.
(q) "Third party filer" means an entity that submits a product filing to the commission on behalf of an insurer.
(r) "Uniform standard" means a standard adopted by the commission for a product line under section 8 of this chapter. The term includes all the product requirements. However:
(1) each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a product; and
(2) the form of the product made available to the public shall not be unfair, inequitable, or against public policy as determined by the commission.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-3
Interstate insurance product regulation commission
Sec. 3. (a) The compacting states hereby establish a joint public agency known as the interstate insurance product regulation commission. Under section 4 of this chapter, the commission may:
(1) develop uniform standards for product lines; (2) receive and provide prompt review of products filed with the commission; and
(3) give approval to product filings satisfying applicable uniform standards.
However, it is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. This chapter does not prohibit an insurer from filing the insurer's product in a state where the insurer is licensed to conduct the business of insurance and any such filing is subject to the laws of the state where filed.
(b) The commission is a body corporate and politic, and an instrumentality of the compacting states.
(c) The commission is solely responsible for the commission's liabilities except as otherwise specifically provided in this compact.
(d) Venue is proper, and judicial proceedings by or against the commission shall be brought solely and exclusively, in a court with jurisdiction where the principal office of the commission is located.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-4
Commission powers
Sec. 4. The commission has the following powers:
(1) To adopt rules under section 8 of this chapter, which shall have the force and effect of law and are binding in the compacting states to the extent and in the manner provided in this compact.
(2) To exercise the commission's rulemaking authority and establish reasonable uniform standards for products covered under the compact and advertisement related to the products, which shall have the force and effect of law and are binding in the compacting states, but only for those products filed with the commission. However, a compacting state has the right to opt out of the uniform standard under section 8(d) of this chapter, to the extent and in the manner provided in this compact, and any uniform standard established by the commission for long term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the NAIC's long term care insurance model act and long term care insurance model regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the NAIC long term care insurance model act or long term care insurance model regulation adopted by the NAIC require amending the uniform standards established by the commission for long term care insurance products.
(3) To receive and review in an expeditious manner products filed with the commission and rate filings for disability income and long term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, where the approval shall have the force and

effect of law and is binding on the compacting states to the extent and in the manner provided in the compact.
(4) To receive and review in an expeditious manner advertisement relating to long term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard. For any product covered under this compact, other than long term care insurance products, the commission has authority to require an insurer to submit all or any part of the insurer's advertisement with respect to that product for review or approval before use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of the commission as provided in this section shall have the force and effect of law and are binding in the compacting states to the extent and in the manner provided in the compact.
(5) To exercise the commission's rulemaking authority and designate products and advertisement that may be subject to a self-certification process without the need for prior approval by the commission.
(6) To adopt operating procedures under section 8 of this chapter, which shall have the force and effect of law and are binding in the compacting states to the extent and in the manner provided in this compact.
(7) To bring and prosecute legal proceedings or actions in the commission's name as the commission, provided that the standing of any state insurance department to sue or be sued under applicable law shall not be affected.
(8) To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence.
(9) To establish and maintain offices.
(10) To purchase and maintain insurance and bonds.
(11) To borrow, accept, or contract for services of personnel, including employees of a compacting state.
(12) To hire employees, professionals, or specialists, elect or appoint officers, and fix their compensation, define their duties, give them appropriate authority to carry out the purposes of the compact, determine their qualifications, and establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.
(13) To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, use, and dispose of the same. At all times the commission shall strive to avoid any appearance of impropriety.
(14) To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed. At all times the commission shall strive to avoid any appearance of impropriety. (15) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.
(16) To remit filing fees to compacting states as may be set forth in the bylaws, rules, or operating procedures.
(17) To enforce compliance by compacting states with rules, uniform standards, operating procedures, and bylaws.
(18) To provide for dispute resolution among compacting states.
(19) To advise compacting states on issues relating to insurers domiciled or doing business in noncompacting jurisdictions, consistent with the purposes of this compact.
(20) To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments.
(21) To establish a budget and make expenditures.
(22) To borrow money.
(23) To appoint committees, including advisory committees, comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and any other interested persons as may be designated in the bylaws.
(24) To provide and receive information from and to cooperate with law enforcement agencies.
(25) To adopt and use a corporate seal.
(26) To perform any other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-5
Commission members; action; bylaws
Sec. 5. (a) Each compacting state shall have and be limited to one (1) member. Each member shall be qualified to serve in that capacity under applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which the member is appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state where the vacancy exists. Nothing in this section shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of the compacting state's commissioner.
(b) Each member is entitled to one (1) vote and is entitled to an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision in this chapter to the contrary, no action of the commission with respect to the promulgation of a uniform standard is effective unless two-thirds (2/3) of the members vote in favor of adoption.
(c) The commission shall, by a majority of the members, prescribe bylaws to govern the commission's conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of the

compact, including the following:
(1) Establishing the fiscal year of the commission.
(2) Providing reasonable procedures for appointing and electing members and holding meetings of the management committee.
(3) Providing reasonable standards and procedures:
(A) for the establishment and meetings of other committees; and
(B) governing any general or specific delegation of any authority or function of the commission.
(4) Providing reasonable procedures for calling and conducting meetings of the commission and ensuring reasonable advance notice of each meeting, including:
(A) requiring a majority of commission members to attend a meeting;
(B) providing for the right of citizens to attend the meetings with enumerated exceptions designed to:
(i) protect the public interest;
(ii) protect the privacy of individuals; and
(iii) insure proprietary information, including trade secrets;
(C) allowing a meeting in camera only after a majority of the members of the commission votes to close a meeting en toto or in part, with no proxy voting; and
(D) providing for the commission, as soon as practicable after a vote to close a meeting as described in clause (C), to make public:
(i) a copy of the vote to close the meeting revealing the vote of each member; and
(ii) votes taken during the meeting.
(5) Establishing the titles, duties, authority, and reasonable procedures for the election of the officers of the commission.
(6) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission.
(7) Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees.
(8) Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment and reserving of all the commission's debts and obligations.
(d) The commission shall publish bylaws in a convenient form and file a copy of the bylaws and amendments to the bylaws with the appropriate agency or officer in each compacting state.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-6
Management committee; legislative committee; liability Sec. 6. (a) A management committee comprising not more than fourteen (14) members shall be established as follows:
(1) One (1) member from each of the six (6) compacting states with the largest premium volume for individual and group annuities, life, disability income, and long term care insurance products, determined from the records of the NAIC for the prior year.
(2) Four (4) members from those compacting states with at least two percent (2%) of the market based on the premium volume described in subdivision (1), other than the six (6) compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws.
(3) Four (4) members from those compacting states with less than two percent (2%) of the market, based on the premium volume described in subdivision (1), with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the bylaws.
(b) The management committee has the authority and duties as may be set forth in the bylaws, including the following:
(1) Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission.
(2) Establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard. However, a uniform standard shall not be submitted to the compacting states for adoption unless approved by two-thirds (2/3) of the members of the management committee.
(3) Overseeing the offices of the commission.
(4) Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations to advance the goals of the commission.
(c) The commission shall annually elect officers from the management committee, with each having the authority and duties as may be specified in the bylaws.
(d) The management committee may, subject to the approval of the commission, appoint or retain an executive director for the period, upon the terms and conditions and for the compensation as the commission considers appropriate. The executive director shall serve as secretary to the commission but may not be a member of the commission. The executive director shall hire and supervise any other staff as may be authorized by the commission.
(e) A legislative committee comprised of state legislators or state legislators' designees shall be established to monitor the operations of and make recommendations to the commission, including the management committee. However, the manner of selection and term of any legislative committee member shall be as set forth in the

bylaws. Before the commission adopts any uniform standard, revision to the bylaws, annual budget, or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee. The commission shall establish two (2) advisory committees, one (1) of which shall comprise consumer representatives independent of the insurance industry and the other of which shall comprise insurance industry representatives. The commission may establish additional advisory committees as the commission's bylaws may provide for the carrying out of the commission's functions.
(f) The commission shall maintain its corporate books and records in accordance with the bylaws.
(g) The members, officers, executive director, employees, and representatives of the commission are immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities. However, nothing in this subsection shall be construed to protect any person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the person.
(h) The commission shall defend any member, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities. However:
(1) nothing in this subsection shall be construed to prohibit that person from retaining the person's own counsel; and
(2) this subsection applies only if the actual or alleged act, error, or omission did not result from the person's intentional or willful and wanton misconduct.
(i) The commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against the person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities. However, this subsection applies only if the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.
As added by P.L.138-2005, SEC.3.
IC 27-8-31-7
Commission action
Sec. 7. (a) The commission shall meet and take any actions that are consistent with this compact and the bylaws.
(b) Each member of the commission is entitled to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.
(c) The commission shall meet at least one (1) time during each calendar year. Additional meetings shall be held as set forth in the bylaws.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-8
Rules; uniform standards; opting out; judicial review
Sec. 8. (a) The commission shall adopt reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this compact. However, if the commission exercises the commission's rulemaking authority in a manner that is beyond the scope of the purposes of this chapter or the powers granted in this chapter, the action by the commission is invalid and has no force and effect.
(b) Rules and operating procedures shall be made according to a rulemaking process that substantially conforms to the principles of the model state administrative procedure act of 1981, as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committees in each compacting state responsible for insurance issues of the commission's intention to adopt the uniform standard. The commission, in adopting a uniform standard, shall fully consider all submitted materials and issue a concise explanation of the commission's decision.
(c) A uniform standard becomes effective ninety (90) days after the uniform standard's adoption by the commission or on a later date as the commission may determine. However, a compacting state may opt out of a uniform standard as provided in subsection (d). All other rules and operating procedures and amendments to the other rules and operating procedures become effective as of the date specified in each rule, operating procedure, or amendment.
(d) A compacting state may opt out of a uniform standard, either by legislation or by rule adopted by the insurance department under the compacting state's administrative procedure act. If a compacting state elects to opt out of a uniform standard by rule, the compacting state must:
(1) give written notice to the commission not later than ten (10) business days after the uniform standard is adopted or at the time the state becomes a compacting state; and (2) find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state that warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner must balance, consider, and find that the conditions in the state and needs of the citizens of the state outweigh the following factors:
(A) The intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this chapter.
(B) The presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.
However, a compacting state may, at the time of the compacting state's enactment of this compact, prospectively opt out of all uniform standards involving long term care insurance products by expressly providing for an opt out in the enacted compact, and the opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in this compact. The opt out is effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long term care insurance products and those subsequently adopted.
(e) If a compacting state elects to opt out of a uniform standard, the uniform standard remains applicable in the compacting state electing to opt out until the time the opt out legislation is enacted or the regulation opting out becomes effective. Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of the state, the uniform standard shall have no further force and effect in the state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in the state, the opt out shall have the same prospective effect as provided under section 15 of this chapter for withdrawals.
(f) If a compacting state has formally initiated the process of opting out of a uniform standard by rule while the regulatory opt out is pending, the compacting state may petition the commission, not less than fifteen (15) days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in the compacting state. The commission may grant a stay if the commission determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension may postpone the effective date by not more than ninety (90) days, unless the stay is extended by the commission. However, a stay may not be

permitted to remain in effect for more than one (1) year unless the compacting state can show extraordinary circumstances that warrant a continuance of the stay, including the existence of a legal challenge that prevents the compacting state from opting out. A stay may be terminated by the commission on notice that the rulemaking process has been terminated.
(g) Not later than thirty (30) days after a rule or operating procedure is adopted, any person may file a petition for judicial review of the rule or operating procedure. However, the filing of a petition shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-9
Commission information and records; disclosure; confidentiality; compacting state compliance and oversight
Sec. 9. (a) The commission shall adopt rules establishing conditions and procedures for public inspection and copying of the commission's information and official records, except information and records involving the privacy of individuals and trade secrets of insurers. The commission may adopt additional rules under which the commission may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with these agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.
(b) Except as to privileged records, data, and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data, or information to the commission. However, disclosure to the commission shall not be considered to waive or otherwise affect any confidentiality requirement, and, except as otherwise expressly provided in this chapter, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in the commission's possession. Confidential information of the commission remains confidential after the information is provided to any commissioner.
(c) The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any noncomplying compacting state in writing of the noncomplying compacting state's noncompliance with commission bylaws, rules, or operating procedures. If a noncomplying compacting state fails to remedy the noncomplying compacting state's noncompliance within

the time specified in the notice of noncompliance, the compacting state is considered to be in default as set forth in section 16 of this chapter.
(d) The commissioner of any state in which an insurer is authorized to do business or is conducting the business of insurance shall continue to exercise the commissioner's authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the compact is governed by the following:
(1) With respect to the commissioner's market regulation of a product or an advertisement that is approved or certified to the commission, the content of the product or advertisement does not constitute a violation of the provisions, standards, or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission.
(2) Before a commissioner may bring an action for violation of a provision, standard, or requirement of the compact related to the content of an advertisement not approved or certified to the commission, the commission or an authorized commission officer or employee must authorize the action. However, authorization under this subdivision does not require:
(A) notice to the insurer;
(B) opportunity for hearing; or
(C) disclosure of:
(i) requests for authorization; or
(ii) records of the commission's action on a request described in item (i).
As added by P.L.138-2005, SEC.3.

IC 27-8-31-10
Dispute resolution
Sec. 10. The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and that may arise between two (2) or more compacting states, or between compacting states and noncompacting states, and the commission shall adopt an operating procedure providing for resolution of any disputes.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-11
Product filing and approval
Sec. 11. (a) Insurers and third party filers seeking to have a product approved by the commission shall file the product with and pay applicable filing fees to the commission. Nothing in this chapter restricts or otherwise prevents an insurer from filing the insurer's product with the insurance department in any state where the insurer is licensed to conduct the business of insurance, and the filing is subject to the laws of the states where filed. (b) The commission shall establish appropriate filing and review processes and procedures under commission rules and operating procedures. Notwithstanding any provision in this chapter to the contrary, the commission shall adopt rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing any rules, the commission shall consider the interests of the public in having access to the information as well as protection of personal medical and financial information and trade secrets that may be contained in a product filing or supporting information.
(c) Any product approved by the commission may be sold or otherwise issued in the compacting states in which the insurer is legally authorized to do business.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-12
Disapproval; appeal; monitoring
Sec. 12. (a) Not later than thirty (30) days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall adopt rules to establish procedures for appointing the review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or an advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with section 3(e) of this chapter.
(b) The commission shall monitor, review, and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. If appropriate, the commission may withdraw or modify the commission's approval after proper notice and hearing, subject to the appeal process in subsection (a).
As added by P.L.138-2005, SEC.3.

IC 27-8-31-13
Commission finances
Sec. 13. (a) The commission shall pay or provide for the payment of the reasonable expenses of the commission's establishment and organization. To fund the cost of the commission's initial operations, the commission may accept contributions and other forms of funding from the NAIC, compacting states, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of the commission's duties is not compromised.
(b) The commission shall collect a filing fee from each insurer and third party filer filing a product with the commission to cover the cost of the operations and activities of the commission and the

commission's staff in an amount sufficient to cover the commission's annual budget.
(c) The commission's budget for a fiscal year may not be approved until the commission's budget has been subject to notice and comment as set forth in section 8(b) of this chapter.
(d) The commission is exempt from all taxation in and by the compacting states.
(e) The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.
(f) The commission shall keep complete and accurate accounts of all the commission's internal receipts, including grants and donations, and disbursements of all funds under the commission's control. The internal financial accounts of the commission are subject to the accounting procedures established under the commission's bylaws. The financial accounts and reports, including the system of internal controls and procedures of the commission, shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but not less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report, to the governor and legislature of the compacting states, including a report of the independent audit. The commission's internal accounts are not confidential and such internal account materials may be shared with the commissioner of any compacting state upon request. However, work papers related to internal or independent audit and information regarding the privacy of individuals and proprietary information of insurers, including trade secrets, is confidential.
(g) No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held under the provisions of this compact.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-14
Effectiveness of compact; amendments
Sec. 14. (a) Any state is eligible to become a compacting state. The compact becomes effective and binding upon legislative enactment of the compact into law by two (2) compacting states. However, the commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of products filed with the commission that satisfy applicable uniform standards only after twenty-six (26) states are compacting states or, alternatively, by states representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income, and long term care insurance products, based on records of the NAIC for the prior year. Thereafter, it becomes effective and binding as to any other compacting state upon enactment of the compact into law by that state.
(b) Amendments to the compact may be proposed by the

commission for enactment by the compacting states. An amendment does not become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-15
Withdrawal of compacting state; reinstatement
Sec. 15. (a) Once effective, the compact continues in force and remains binding upon each compacting state. However, a compacting state may withdraw from the compact by enacting a statute specifically repealing the statute that enacted the compact into law.
(b) The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal does not apply to any product filings approved or self-certified, or any advertisement of products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state, unless the approval is rescinded by the withdrawing state as provided in subsection (e).
(c) The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.
(d) The commission shall notify the other compacting states of the introduction of the legislation within ten (10) days after the commission's receipt of notice of the introduction of the legislation.
(e) The withdrawing state is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisement before the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law.
(f) Reinstatement following withdrawal of any compacting state occurs on the effective date of the withdrawing state reenacting the compact.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-16
Default of compacting state; reinstatement
Sec. 16. (a) If the commission determines that any compacting state has at any time defaulted in the performance of any of the compacting state's obligations or responsibilities under this compact, the bylaws, or adopted rules or operating procedures, after notice and hearing as set forth in the bylaws, all rights, privileges, and benefits conferred by this compact on the defaulting state shall be suspended

from the effective date of default as fixed by the commission. The grounds for default include:
(1) failure of a compacting state to perform its obligations or responsibilities; or
(2) any other grounds designated in commission rules.
The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the period within which the defaulting state must cure the defaulting state's default. If the defaulting state fails to cure the default within the period specified by the commission, the defaulting state shall be terminated and the compact and all rights, privileges, and benefits conferred by this compact shall be terminated on the effective date of termination.
(b) Product approvals by the commission, product self-certifications, or any advertisement in connection with the product that is in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily under section 15 of this chapter.
(c) Reinstatement following termination of any compacting state requires a reenactment of the compact.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-17
Dissolution of compact
Sec. 17. The compact dissolves effective on the date of the withdrawal or default of the compacting state that reduces membership in the compact to one (1) compacting state. Upon the dissolution of this compact, the compact is null and void and is of no further force or effect, and the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-18
Severability
Sec. 18. The provisions of this compact are severable and if any phrase, clause, sentence, or provision is considered unenforceable, the remaining provisions of the compact are enforceable. The provisions of this compact shall be liberally construed to effectuate the compact's purposes.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-19
Effect on state law
Sec. 19. (a) Nothing in this chapter prevents the enforcement of any other law of a compacting state, except as provided in subsection (b).
(b) For a product approved or certified to the commission, the

rules, uniform standards, and any other requirements of the commission constitute the exclusive provisions applicable to the content, approval, and certification of the products. For an advertisement that is subject to the commission's authority, any rule, uniform standard, or other requirement of the commission that governs the content of the advertisement constitutes the exclusive provision that a commissioner may apply to the content of the advertisement. However, no action taken by the commission shall abrogate or restrict:
(1) the access of any person to state courts;
(2) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product;
(3) state law relating to the construction of insurance contracts; or
(4) the authority of the attorney general of the state, including maintaining actions or proceedings, as authorized by law.
(c) All insurance products filed with individual states are subject to the laws of those states.
As added by P.L.138-2005, SEC.3.

IC 27-8-31-20
Commission actions and agreements; effect on compacting states; constitutional violation
Sec. 20. (a) All lawful actions of the commission, including all rules and operating procedures adopted by the commission, are binding upon the compacting states.
(b) All agreements between the commission and the compacting states are binding in accordance with the terms of the agreements.
(c) Upon the request of a party to a conflict over the meaning or interpretation of commission actions and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute.
(d) Any provision of this compact that violates the Constitution of the State of Indiana is ineffective in Indiana.
As added by P.L.138-2005, SEC.3.



CHAPTER 31.2. MAIL ORDER AND INTERNET PHARMACY DESIGNATION

IC 27-8-31.2-1
"Insurer"
Sec. 1. As used in this chapter, "insurer" refers to an insurer (as defined in IC 27-1-2-3) that issues a policy of accident and sickness insurance.
As added by P.L.251-2003, SEC.4.

IC 27-8-31.2-2
"Insured"
Sec. 2. As used in this chapter, "insured" means an individual who is entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.251-2003, SEC.4.

IC 27-8-31.2-3
"Mail order or Internet based pharmacy"
Sec. 3. As used in this chapter, "mail order or Internet based pharmacy" has the meaning set forth in IC 25-26-18-1.
As added by P.L.251-2003, SEC.4.

IC 27-8-31.2-4
"Policy of accident and sickness insurance"
Sec. 4. As used in this chapter, "policy of accident and sickness insurance" has the meaning set forth in IC 27-8-5-1.
As added by P.L.251-2003, SEC.4.

IC 27-8-31.2-5
Designation of mail order or Internet based pharmacy
Sec. 5. (a) An insurer that provides coverage for prescription drugs may designate a mail order or an Internet based pharmacy to provide prescription drugs to an insured.
(b) An insurer may not require an insured to obtain a prescription drug from a pharmacy designated under subsection (a) as a condition of coverage.
As added by P.L.251-2003, SEC.4.



CHAPTER 32. COVERAGE FOR CHEMOTHERAPY

IC 27-8-32-2
"Cancer chemotherapy"
Sec. 2. As used in this chapter, "cancer chemotherapy" means medication that is prescribed by a physician to kill or slow the growth of cancer cells.
As added by P.L.46-2009, SEC.1.

IC 27-8-32-3
"Insured"
Sec. 3. As used in this chapter, "insured" means an individual who is entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.46-2009, SEC.1.

IC 27-8-32-4
"Policy of accident and sickness insurance"
Sec. 4. As used in this chapter, "policy of accident and sickness insurance" has the meaning set forth in IC 27-8-5-1.
As added by P.L.46-2009, SEC.1.

IC 27-8-32-5
Prohibition on coverage limitations
Sec. 5. Coverage for orally administered cancer chemotherapy under a policy of accident and sickness insurance must not be subject to dollar limits, copayments, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, copayments, deductibles, or coinsurance provisions that apply to coverage for cancer chemotherapy that is administered intravenously or by injection under the policy of accident and sickness insurance.
As added by P.L.46-2009, SEC.1.



CHAPTER 33. HEALTH CARE EXCHANGES AND ABORTION

IC 27-8-33-2
"Federal Patient Protection and Affordable Care Act"
Sec. 2. As used in this chapter, "federal Patient Protection and Affordable Care Act" includes amendments made by the federal Health Care and Education Reconciliation Act of 2010 (P.L. 111-152).
As added by P.L.193-2011, SEC.16.

IC 27-8-33-3
"Qualified health plan"
Sec. 3. As used in this chapter, "qualified health plan" has the meaning set forth in Section 1301 of the federal Patient Protection and Affordable Care Act (P.L. 111-148).
As added by P.L.193-2011, SEC.16.

IC 27-8-33-4
Prohibition on coverage for abortion; exceptions
Sec. 4. A qualified health plan offered under Subtitle D of Title 1 of the federal Patient Protection and Affordable Care Act may not provide coverage for abortion, except in the following cases:
(1) The pregnant woman became pregnant through an act of rape or incest.
(2) An abortion is necessary to avert the pregnant woman's death or a substantial and irreversible impairment of a major bodily function of the pregnant woman.
As added by P.L.193-2011, SEC.16.






ARTICLE 9. SUPERVISION; REHABILITATION; LIQUIDATION

CHAPTER 1. GENERAL PROVISIONS

IC 27-9-1
Chapter 1. General Provisions

IC 27-9-1-1
Applicability of article
Sec. 1. Proceedings under this article apply to the following:
(1) All insurers who are doing, or who have done, insurance business in Indiana, and against whom claims arising from that business may exist.
(2) All insurers who purport to do insurance business in Indiana.
(3) All insurers who have insureds resident in Indiana.
(4) All other persons organized or in the process of organizing with the intent to do an insurance business in Indiana.
(5) All nonprofit service plans, fraternal benefit societies, and beneficial societies.
(6) All title insurance companies.
(7) All health maintenance organizations under IC 27-13.
(8) All multiple employer welfare arrangements under IC 27-1-34.
(9) All limited service health maintenance organizations under IC 27-13-34.
(10) All mutual insurance holding companies under IC 27-14.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.274-1987, SEC.16; P.L.192-1991, SEC.4; P.L.1-1992, SEC.155; P.L.26-1994, SEC.22; P.L.5-2000, SEC.1.

IC 27-9-1-2
Definitions
Sec. 2. As used in IC 27-9:
(a) "Ancillary state" means any state other than a domiciliary state.
(b) "Commissioner" refers to the insurance commissioner.
(c) "Creditor" means a person having a claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.
(d) "Delinquency proceeding" means:
(1) any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving that insurer; and
(2) any summary proceeding under IC 27-9-2-1 or IC 27-9-2-2.
(e) "Doing business" includes the following acts, whether effected by mail or otherwise:
(1) The issuance or delivery of contracts of insurance to persons resident in Indiana.
(2) The solicitation of applications for contracts or other

negotiations preliminary to the execution of contracts.
(3) The collection of premiums, membership fees, assessments, or other consideration for contracts.
(4) The transaction of matters subsequent to execution of contracts and arising out of them.
(5) Operating under a license or certificate of authority, as an insurer, issued by the insurance department.
(f) "Domiciliary state" means the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, its state of entry.
(g) "Fair consideration" is given for property or obligation:
(1) when in exchange for that property or obligation, as a fair equivalent for it, and in good faith, property is conveyed or services are provided or an obligation is incurred or an antecedent debt is satisfied; or
(2) when that property or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared to the value of the property or obligation obtained.
(h) "Foreign guaranty association" refers to a guaranty association similar to those listed in subsection (k) established in any state.
(i) "Formal delinquency hearing" means any liquidation or rehabilitation proceeding.
(j) "General assets" means all property not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured by that property. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.
(k) "Guaranty association" includes an association established under:
(1) IC 27-6-8, the insurance guaranty association law; or
(2) IC 27-8-8, the life and health guaranty association law.
(l) "Insolvency" or "insolvent" means:
(1) for an insurer issuing only assessable fire insurance policies:
(A) the inability of the insurer to pay any obligation within thirty (30) days after it becomes payable; or
(B) if an assessment be made within thirty (30) days after the date an obligation becomes payable, the inability of the insurer to pay that obligation thirty (30) days following the date specified in the first assessment notice issued after the date of loss; and
(2) for all other insurers when:
(A) the insurer is unable to pay its obligations when they are due; or
(B) the insurer's admitted assets do not exceed its liabilities, plus the greater of: (i) any capital and surplus required by law for its organization; or
(ii) the total par or stated value of its authorized and issued capital stock.
For purposes of this subsection, "liabilities" include reserves required by law or by regulation.
(m) "Insurer" means any person who:
(1) has done, purports to do, is doing, or is licensed to do insurance business; and
(2) is subject to the authority of any insurance commissioner as to liquidation, rehabilitation, reorganization, supervision, or conservation.
For purposes of IC 27-9, other persons included under section 1 of this chapter shall be considered to be insurers.
(n) "Preferred claim" means any claim with respect to which the terms of IC 27-9 accord priority of payment from the general assets of the insurer.
(o) "Receiver" includes liquidator, rehabilitator, or conservator.
(p) "Reciprocal state" means any state other than Indiana in which:
(1) in substance and effect IC 27-9-3-7(a), IC 27-9-4-3, IC 27-9-4-4, and IC 27-9-4-6 through IC 27-9-4-8 are in force;
(2) provisions are in force requiring that the commissioner (or equivalent official) be the receiver of a delinquent insurer; and
(3) some provision exists for the avoidance of fraudulent conveyances and preferential transfers.
(q) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process.
(r) "Special deposit claim" means any claim secured by a deposit made under law for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets.
(s) "State" includes the District of Columbia and all other territories of the United States.
(t) "Transfer" includes all methods of disposing with any interest in property or with the possession of that property, or of fixing a lien upon property, or upon an interest in property, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be considered a transfer made by the debtor.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-1-3
Jurisdiction of court and commissioner; actions by receivers; place of action
Sec. 3. (a) A delinquency proceeding under this chapter may only be commenced by the commissioner. A court may not entertain, hear,

or determine a proceeding commenced by any other person.
(b) A court may not entertain, hear, or determine any complaint requesting:
(1) the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of any insurer; or
(2) an injunction, restraining order, or other relief preliminary to, incidental to, or relating to those proceedings other than in accordance with this article.
(c) In addition to other grounds for jurisdiction provided by the law, an Indiana court having jurisdiction of the subject matter has jurisdiction over a person served under the Indiana rules of court or other applicable law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in Indiana if the person served is:
(1) obligated to the insurer in any way as an incident to any agency or brokerage arrangement that may exist or has existed between the insurer and the insurance producer or broker, in any action on or incident to the obligation;
(2) a reinsurer who:
(A) has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced; or
(B) is an insurance producer or broker of, or for, the reinsurer in any action on or incident to the reinsurance contract; or
(3) or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced in any action resulting from such a relationship with the insurer.
(d) If it appears to a receiver appointed in a proceeding under this article that there has been criminal or tortious conduct, breach of any contractual or fiduciary obligation, or other unlawful conduct detrimental to the insurer by any director, officer, manager, insurance producer, broker, employee, or other person or entity, the receiver may pursue all appropriate legal remedies on behalf of the insurer.
(e) If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside Indiana, the court may enter an order to stay further proceedings on the action in Indiana.
(f) All action authorized by this section must be brought in the Marion County circuit court.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.167-1986, SEC.1; P.L.178-2003, SEC.73.

IC 27-9-1-3.5
Change of judge or venue from Marion County Circuit Court in actions against receiver
Sec. 3.5. Notwithstanding the Indiana rules of trial procedure or other law to the contrary, an automatic change of judge or change of

venue from the Marion County circuit court may not be granted in any action brought by or against a receiver appointed in a proceeding under this article. A change of judge or change of venue from the Marion County circuit court in such an action shall be granted only upon the filing of a verified application alleging and demonstrating one (1) or more of the specific grounds for a change of judge set forth in the Indiana rules of trial procedure or for a change of venue set forth in IC 34-35-1-1.
As added by P.L.167-1986, SEC.2. Amended by P.L.1-1998, SEC.153.

IC 27-9-1-4
Restraining orders and injunctions
Sec. 4. (a) A receiver appointed in a proceeding under IC 27-9 may at any time apply for, and any court with general jurisdiction may grant, restraining orders, preliminary and permanent injunctions, and other orders as considered necessary and proper to prevent any of the following:
(1) The transaction of further business.
(2) The transfer of property.
(3) Interference with the receiver or with a proceeding under IC 27-9.
(4) Waste of the insurer's assets.
(5) Dissipation and transfer of bank accounts.
(6) The institution or further prosecution of any actions or precedings.
(7) The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets or its policyholders.
(8) The levying of execution against the insurer, its assets, or its policyholders.
(9) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer.
(10) The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer.
(11) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under IC 27-9.
(b) The receiver may apply to any court outside of Indiana for the relief described in subsection (a).
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-1-5
Cooperation of insurer with commissioner
Sec. 5. (a) An officer, manager, director, trustee, owner, employee, or insurance producer of any insurer, or any other persons with authority over or in charge of any segment of the insurer's

affairs, shall cooperate with the commissioner in any proceeding under IC 27-9 or any investigation preliminary to the proceeding. The term "person", as used in this section, includes any person who exercises control, directly or indirectly, over activities of an insurer through any holding company or other affiliate of the insurer. "To cooperate" includes:
(1) replying promptly in writing to any inquiry from the commissioner requesting such a reply; and
(2) making available to the commissioner all books, accounts, documents, or other records, information, or property of or pertaining to the insurer and in the insurer's possession, custody, or control.
(b) A person may not obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary to or incidental to an investigation.
(c) This section does not abridge existing legal rights, including the right to resist a petition for liquidation, other delinquency proceedings, or other orders.
(d) A person who:
(1) is included within subsection (a) and who fails to cooperate with the commissioner;
(2) obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental to a delinquency proceeding; or
(3) violates any order of the commissioner under IC 27-9;
commits a Class A infraction.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.178-2003, SEC.74.

IC 27-9-1-6
Bonds of commissioner and deputies
Sec. 6. In any proceeding under IC 27-9, the commissioner and his deputies are responsible on their official bonds for the faithful performance of their duties. If the court considers it desirable for the protection of the insurer's assets, the court may at any time require an additional bond from the commissioner or his deputies. Those bonds shall be paid for out of the assets of the insurer as a cost of administration.
As added by Acts 1979, P.L.255, SEC.1.



CHAPTER 2. SUMMARY PROCEEDINGS

existing business.
(e) Any insurer subject to an order under this section must comply with the lawful requirements of the commissioner and, if placed under supervision, has sixty (60) days from the date the supervision order is served within which to comply with the requirements of the commissioner. In the event of the insurer's failure to comply within those time requirements, the commissioner may institute proceedings under IC 27-9-3-1 or IC 27-9-3-6 to have a rehabilitator or liquidator appointed, or extend the period of supervision.
(f) During the period of supervision, the insurer may request the commissioner to review any action taken or proposed to be taken by the supervisor, specifying the reason the action complained of is believed not to be in the best interest of the insurer.
(g) If a person violates a supervision order issued under this section, he is civilly liable up to ten thousand dollars ($10,000).
(h) The commissioner may apply for and the Marion County circuit court may grant, under IC 4-21.5-6, orders as are necessary and proper to enforce a supervision order.
(i) In the event that a person subject to this article knowingly violates any valid order of the commissioner issued under this section and, as a result of that violation, the net worth of the insurer is reduced or the insurer suffers loss it would not otherwise have suffered, that person is personally liable to the insurer for the amount of that reduction or loss. The commissioner or supervisor is authorized to bring an action on behalf of the insurer in the Marion County circuit court to recover the amount of the reduction or loss together with any costs.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.7-1987, SEC.155; P.L.5-2000, SEC.2.

IC 27-9-2-2
Petition; orders
Sec. 2. (a) The commissioner may file in the Marion County circuit court a petition alleging, with respect to a domestic insurer:
(1) that there exist grounds that justify a court order for a formal delinquency proceeding against the insurer under IC 27-9;
(2) that the interests of policyholders, creditors, or the public will be endangered by delay; and
(3) other matters the commissioner considers necessary.
(b) Upon a filing under subsection (a), the Marion County circuit court may issue, ex parte, and without a hearing, the requested order that must:
(1) Direct the commissioner to take possession and control any part of the property, books, accounts, documents, and other records of an insurer.
(2) Direct the commissioner to take possession of the premises occupied by the insurer for transaction of its business.
(3) Until further order of the Marion County circuit court, enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from transaction

of its business except with the written consent of the commissioner.
(c) The Marion County circuit court shall specify the order's duration, which shall be such time as the court considers necessary for the commissioner to determine the condition of the insurer. On motion of either party or on its own motion, the Marion County circuit court may hold hearings as it considers desirable after giving notice as it considers appropriate, and may extend, shorten, or modify the terms of the seizure order. The Marion County circuit court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under IC 27-9 after having had a reasonable opportunity to do so. An order of the Marion County circuit court under a formal proceeding under IC 27-9 shall ipso facto vacate the seizure order.
(d) Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.
(e) An insurer subject to an ex parte order under this section may petition the Marion County circuit court at any time after the issuance of the order for a hearing and review of the order. The Marion County circuit court shall hold a hearing and review not more than fifteen (15) days after the request. A hearing under this subsection may be held privately in chambers, and the hearing must be held in chambers if the petitioning insurer requests it.
(f) If, at any time after the issuance of an order, it appears to the Marion County circuit court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the Marion County circuit court may order notice to be given to that person. An order that notice be given does not stay the effect of any order previously issued by the court.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-2-3
Confidential nature of records and documents
Sec. 3. In all proceedings and judicial reviews of those proceedings under sections 1 and 2 of this chapter, all records of the insurer, other documents, and all insurance department files, and court records and papers, so far as they concern or are a part of the record of the proceedings, shall remain confidential except as is necessary to obtain compliance with those proceedings or judicial reviews, unless and until the Marion County circuit court, after hearing arguments from the parties in chambers, shall order otherwise, or unless the insurer requests that the matter be made public. Until the Marion County circuit court issues an order, all papers filed with the clerk of the Marion County circuit court must be held by him in a confidential file.
As added by Acts 1979, P.L.255, SEC.1.



CHAPTER 3. FORMAL PROCEEDINGS

IC 27-9-3-1
Petition to rehabilitate insurer
Sec. 1. The commissioner may apply by petition to the Marion County circuit court for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in Indiana on any one (1) of the following grounds:
(1) The insurer is in a condition that the further transaction of business would be hazardous, financially, to its policyholders, creditors, or the public.
(2) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.
(3) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the commissioner under IC 4-21.5-3 to be dishonest or untrustworthy in a way affecting the insurer's business.
(4) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person found after notice and hearing under IC 4-21.5-3 to be untrustworthy.
(5) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the commissioner concerning its affairs, whether in Indiana or elsewhere, and after reasonable notice of the fact the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management.
(6) After demand by the commissioner under this article or IC 27-1-3, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they concern the insurer. (7) Without first obtaining the written consent of the commissioner, the insurer has transferred, or attempted to transfer, in a manner contrary to IC 27-1-23 or IC 27-6, substantially all of its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person.
(8) The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator, or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under this title, and the appointment has been made or is imminent, and the appointment might:
(A) remove the insurer from the jurisdiction of the Indiana courts; or
(B) prejudice orderly delinquency proceedings under this article.
(9) Within the previous four (4) years the insurer has willfully violated its charter or articles of incorporation, its bylaws, this title, or any valid order of the commissioner under IC 27-9-2-1.
(10) The insurer has failed to pay within sixty (60) days after the due date any obligation to any state or any political subdivision of any state or any judgment entered in any state, if the court in which the judgment was entered had jurisdiction over the subject matter. However, nonpayment shall not be a ground until sixty (60) days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full.
(11) The insurer has failed to file its annual report or other financial report required by law and, after written demand by the commissioner, has failed to immediately give an adequate explanation.
(12) The board of directors or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of those entities, request or consent to rehabilitation under this article.
(13) The insurer is a mutual insurance holding company under IC 27-14 and a reorganized insurance company that is affiliated with the mutual insurance holding company and is or has been the subject of a petition for an order authorizing the commissioner to rehabilitate the reorganized insurance company under this section or to liquidate the reorganized insurance company under section 6 of this chapter, regardless of whether another basis exists for petitioning for rehabilitation of the mutual insurance holding company.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.7-1987, SEC.156; P.L.5-2000, SEC.3.
IC 27-9-3-2
Order to rehabilitate insurer
Sec. 2. (a) An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in Indiana, must:
(1) Appoint the commissioner and his successors in office as the rehabilitator.
(2) Direct the rehabilitator to take possession of the assets of the insurer as soon as possible, and to administer them under the general supervision of the Marion County circuit court.
(b) The filing or recording of the order with the clerk of the Marion County circuit court or recorder of deeds of the county in which the principal business of the company is conducted, or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted. The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.
(c) An order issued under this section must require accounting by the rehabilitator to the Marion County circuit court. Accountings shall be at intervals as the Marion County circuit court specifies in its order.
(d) Entry of an order of rehabilitation does not constitute an anticipatory breach of any contracts of the insurer.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-3
Rehabilitator; personnel; term; compensation; powers; plan
Sec. 3. (a) The commissioner, as rehabilitator, may appoint one (1) or more special deputies, who shall have all the powers and responsibilities of the rehabilitator granted under this section. Also, the commissioner may employ such counsel, clerks, and assistants as he considers necessary.
(b) With the approval of the court, the compensation of the special deputy, counsel, clerks, and assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be:
(1) fixed by the commissioner; and
(2) paid out of the funds or assets of the insurer.
(c) The persons appointed under this section shall serve at the pleasure of the commissioner.
(d) In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs so incurred out of any appropriation for the maintenance of the insurance department. Any amounts so advanced for expenses of administration shall be repaid to the commissioner for the use of the insurance department out of the first available money of the insurer.
(e) The rehabilitator may take such action as he considers necessary or appropriate to reform and revitalize the insurer. The commissioner:
(1) has all the powers of the directors, officers, and managers,

whose authority shall be suspended, except as they are redelegated by the rehabilitator;
(2) may direct, manage, hire, and discharge employees subject to any contract rights they may have; and
(3) may deal with the property and business of the insurer.
(f) The rehabilitator may prosecute any action that exists in behalf of the creditors, members, policyholders, or shareholders of the insurer against any director or officer of the insurer or any other person or entity.
(g) If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer is appropriate, he shall prepare a plan to effect those changes.
(h) Upon application of the rehabilitator for approval of the plan, and after such notice and hearings as the Marion County circuit court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section must be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan.
(i) In the case of the life insurer, the plan proposed may include the imposition of liens upon the policies of company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.167-1986, SEC.3.

IC 27-9-3-4
Pending actions; protection of insurer after rehabilitation order
Sec. 4. (a) Any court in Indiana before which any action or proceeding in which the insurer is a party or is obligated to defend a party is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for ninety (90) days and for any additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take action respecting the pending litigation as he considers necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside Indiana and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.
(b) The statute of limitations or the defense of laches shall not run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action by or against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty (60) days after the order of rehabilitation is entered or the petition is denied. (c) Any guaranty association or foreign guaranty association covering life or health insurance or annuities has standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if that association is or may become liable to act as a result of the rehabilitation.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-5
Petition for liquidation; termination of rehabilitation
Sec. 5. (a) Whenever the commissioner believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders, or the public, or would be futile, the commissioner may petition the Marion County circuit court for an order of liquidation. A petition under this subsection has the same effect as a petition under section 6 of this chapter. The Marion County circuit court shall permit the directors of the insurer to take actions that are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require.
(b) The rehabilitator may at any time petition the Marion County circuit court for an order terminating rehabilitation of an insurer. The Marion County circuit court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of the petition as justice may require. If the Marion County circuit court finds that rehabilitation has been accomplished and that grounds for rehabilitation under section 1 of this chapter no longer exist, the court shall order that the insurer be restored to possession of its property and the control of its business. The Marion County circuit court may also make that finding and issue that order at any time upon its own motion.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-6
Basis for liquidation
Sec. 6. The commissioner may petition the Marion County circuit court for an order directing him to liquidate a domestic insurer or an alien insurer domiciled in Indiana on the basis:
(1) of any ground for an order of rehabilitation as specified in section 1 of this chapter, whether or not there has been a prior order directing the rehabilitation of the insurer;
(2) that the insurer is insolvent; or
(3) that the insurer is in such a condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors, or the public.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-7
Order to liquidate; content; effect; declaration of insolvency; accounting Sec. 7. (a) An order to liquidate the business of a domestic insurer must:
(1) Appoint the commissioner and his successors in office liquidator.
(2) Direct the liquidator as soon as possible to take possession of the assets of the insurer and to administer them under the general supervision of the Marion County circuit court.
(b) The liquidator shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation. The filing or recording of the order with the clerk of the circuit court and the recorder of deeds of the county in which its principal office or place or business is located, or in the case of real estate with the recorder of deeds of the county where the property is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.
(c) Upon issuance of the order, the rights and liabilities of any insurer and of its creditors, policyholders, shareholders, members and all other persons interested in its estate become fixed as of the date of entry of the order of liquidation, except as provided in sections 8 and 35 of this chapter.
(d) An order to liquidate the business of an alien insurer domiciled in Indiana must be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included in the liquidation.
(e) At the time of petitioning for an order of liquidation, or at any time after petitioning for an order of liquidation, the commissioner, after making appropriate findings of an insurer's insolvency, may petition the Marion County circuit court for a judicial declaration of that insolvency. After providing for a notice and hearing as the Marion County circuit court considers proper, the court may make the declaration.
(f) An order issued under this section shall require accounting by the liquidator to the Marion County circuit court. Accountings shall be at intervals as the court specifies in its order.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-8
Termination of insurance coverage
Sec. 8. (a) All policies, other than life or health insurance or annuities, in effect at the time of issuance of an order of liquidation shall continue in force only for the lesser of:
(1) a period of thirty (30) days from the date of entry of the liquidation order;
(2) the expiration of the policy coverage;
(3) the date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy; or (4) the date when the liquidator has effected a transfer of the policy obligation under section 9(b)(8) of this chapter.
(b) An order of liquidation under section 7 of this chapter shall terminate coverages at the time specified in subsection (a) for purposes of any other law.
(c) Policies of life or health insurance or annuities shall continue in force for periods and under terms as is provided for by any applicable guaranty association or foreign guaranty association.
(d) Policies of life or health insurance or annuities or any period or coverage of those policies not covered by a guaranty association or foreign guaranty association terminate under subsections (a) and (b).
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-9
Dissolution of corporate existence; authorized acts of liquidator
Sec. 9. (a) The commissioner may petition for an order dissolving the corporate existence of a domestic insurer, or the United States branch of an alien insurer domiciled in Indiana, at the time the commissioner applies for a liquidation order. The Marion County circuit court shall order dissolution of the corporation upon petition by the commissioner upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, the dissolution shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.
(b) The liquidator may do all acts necessary or appropriate for the accomplishment of the liquidation, including the following:
(1) Appoint a special deputy to act for the liquidator under this article, and determine a reasonable compensation for that special deputy.
(2) Employ employees and insurance producers, legal counsel, actuaries, accountants, appraisers, consultants, and other personnel as the liquidator considers necessary to assist in the liquidation.
(3) Fix the reasonable compensation of employees and insurance producers, legal counsel, actuaries, accountants, appraisers, and consultants with the approval of the court.
(4) Pay reasonable compensation to persons appointed and defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer.
(5) Hold hearings, subpoena witnesses to compel their attendance, administer oaths, examine any person under oath, and compel any person to subscribe to the person's testimony after it has been correctly reduced to writing, and in connection with hearings and the examination of witnesses require the production of any books, papers, records, or other documents

which the liquidator deems relevant to the inquiry.
(6) Collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose:
(A) institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against those debts;
(B) do other acts necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for purposes of collection upon terms and conditions as the liquidator considers best; and
(C) pursue any creditor's remedies available to enforce the liquidator's claims.
(7) Conduct public and private sales of the property of the insurer.
(8) Use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under section 40 of this chapter.
(9) Acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable.
(10) Borrow money on the security of the insurer's assets or without security and execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation.
(11) Enter into contracts that are necessary to carry out the order to liquidate, and affirm or disavow any contracts to which the insurer is a party.
(12) Continue to prosecute and to institute in the name of the insurer, or in the liquidator's own name, all suits and other legal proceedings, in Indiana or elsewhere, and abandon the prosecution of claims the liquidator considers unprofitable to pursue further.
(13) Prosecute any action that may exist in behalf of the creditors, members, policyholders, or shareholders of the insurer against any director or officer of the insurer, or any other person.
(14) Remove all records and property of the insurer to the offices of the commissioner or to some other place as may be convenient for the purposes of efficient and orderly execution of the liquidation.
(15) Deposit in one (1) or more banks in Indiana sums required for meeting current administration expenses and dividend distributions.
(16) Invest all sums not currently needed, unless the court orders otherwise.
(17) File any necessary documents for record in the office of any recorder of deeds or record office in Indiana or elsewhere

where property of the insurer is located.
(18) Assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds, and the defense of usury.
(19) Exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder, or member, including any power to avoid any transfer or lien that may be given by the general law and that is not included in sections 14 through 16 of this chapter.
(20) Intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and act as the receiver or trustee whenever the appointment is offered.
(21) Enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states.
(22) Exercise all powers conferred upon receivers by the laws of Indiana not inconsistent with this article.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.167-1986, SEC.4; P.L.178-2003, SEC.75.

IC 27-9-3-10
Notice of liquidation by liquidator
Sec. 10. (a) Unless the Marion County circuit court otherwise directs, the liquidator shall give notice of the liquidation order as soon as possible by:
(1) first-class mail and either by telegram or telephone to the insurance commissioner of each jurisdiction in which the insurer is doing business;
(2) first-class mail to any guaranty association or foreign guaranty association that is or may become obligated as a result of the liquidation;
(3) first-class mail to all insurance producers of the insurer;
(4) first-class mail to all persons known or reasonably expected to have claims against the insurer, including all policyholders, at their last known address as indicated by the records of the insurer;
(5) first-class mail to the secretary of state's office; and
(6) publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in all other locations the liquidator considers appropriate.
(b) Notice to potential claimants under subsection (a) must require claimants to file with the liquidator their claims, together with proper proof of those claims under section 34 of this chapter, before a date the liquidator specifies in the notice. The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants must keep the liquidator informed of any changes of address.
(c) If notice is given in accordance with this section, the distribution of assets of the insurer under this chapter shall be

conclusive with respect to all claimants, whether or not they received notice.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.178-2003, SEC.76.

IC 27-9-3-11
Notice of liquidation by insurance producers to policyholders
Sec. 11. (a) Every person who receives notice in the form prescribed in section 10 of this chapter that an insurer whom the person represents as an insurance producer is the subject of a liquidation order must, within fifteen (15) days of that notice, give notice of the liquidation order to each policyholder as provided by subsection (b).
(b) The notice must be sent by first class mail to the last address contained in the insurance producer's records to each policyholder or other person named in any policy issued through that insurance producer by the insurer, if the insurance producer has a record of the address of the policyholder or other person.
(c) A policy shall be treated as though it were issued through an insurance producer if the insurance producer has a property interest in the expiration of the policy, or if the insurance producer has had in the insurance producer's possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another.
(d) The written notice must include:
(1) the name and address of the insurer;
(2) the name and address of the insurance producer; and
(3) identification of the policy impaired and the nature of the impairment, including termination of coverage as described in section 8 of this chapter.
(e) Notice by a general agent satisfies the notice requirement for any insurance producers under contract to the general agent. Each insurance producer obligated to give notice under this section shall file a report of compliance with the liquidator.
(f) After a hearing under IC 4-21.5-3, an insurance producer failing to give notice or file a report of compliance as required by subsection (e) may be subject to payment of a penalty of not more than one thousand dollars ($1,000) and may have the insurance producer's license suspended.
(g) The liquidator may waive the duties imposed by this section if the liquidator determines that other notice to the policyholders of the insurer under liquidation is adequate.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.7-1987, SEC.157; P.L.178-2003, SEC.77.

IC 27-9-3-12
Actions after liquidation orders
Sec. 12. (a) Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in Indiana, an

action at law or equity may not be brought against the insurer or liquidator, whether in Indiana or elsewhere, nor shall any existing actions be maintained or further presented after issuance of an order.
(b) The courts of Indiana shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when those injunctions are included in an order to liquidate an insurer issued under similar provisions in other states.
(c) Whenever in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside Indiana, the liquidator may intervene in the action. The liquidator may defend any action in which he intervenes under this section at the expense of the estate of the insurer.
(d) Within two (2) years after an order for liquidation (or a time in addition to two (2) years as applicable law may permit) the liquidator may institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which the order is entered.
(e) Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition. The liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of one hundred eighty (180) days after the entry of an order for liquidation, or within such further period as is shown to the satisfaction of the Marion County circuit court not to be unfairly prejudicial to the other party.
(f) A statute of limitations or defense of laches shall not run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition. Any action against the insurer that might have been commenced when the petition was filed may not be commenced for at least sixty (60) days after the petition is denied.
(g) Any guaranty association or foreign guaranty association has standing to appear in any court proceeding concerning the liquidation of an insurer if that association is or may become liable to act as a result of the liquidation.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-13
Listing of assets
Sec. 13. (a) As soon as practicable after the liquidation order, but not later than one hundred twenty (120) days after that order, the liquidator shall prepare in duplicate a list of the insurer's assets. The

list shall be amended or supplemented as the liquidator determines necessary. One (1) copy shall be filed in the office of the clerk of the Marion County circuit court and one (1) copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.
(b) The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.
(c) A submission to the Marion County circuit court for disbursement of assets in accordance with section 32 of this chapter fulfills the requirements of subsection (a).
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-14
Transfers made or obligations incurred as fraudulent
Sec. 14. (a) Every transfer made, or suffered, and every obligation incurred by an insurer within one (1) year before the filing of a successful petition for rehabilitation or liquidation under IC 27-9 is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors.
(b) A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under IC 27-9, which is fraudulent under this section, may be avoided by the receiver, except:
(1) as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value; and
(2) that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment.
The court may, on due notice, order any transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.
(c) A transfer of property, other than real property, is made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under section 18 of this chapter.
(d) A transfer of real property is made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.
(e) A transfer that creates an equitable lien is not perfected if there are available means by which a legal lien could be created.
(f) Any transfer not perfected before the filing of a petition for liquidation shall be treated as if it were made immediately before the filing of the successful petition.
(g) The provisions of subsections (b) through (f) apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers. (h) Any transaction of the insurer with a reinsurer is fraudulent and may be avoided by the receiver under section 13 of this chapter if:
(1) the transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred before the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and
(2) any part of the transaction took place within one (1) year before the date of filing of the petition through which the receivership was commenced.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-15
Transfers after petition; validity
Sec. 15. (a) After a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid for that real property, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of deeds in the county where any real property in question is located. The exercise by a court of the United States or any state with jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of a proceeding, unless the copy is recorded in the county before the consummation of the judicial sale.
(b) After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:
(1) a transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid for that real property, for which amount the transferee shall have a lien on the property so transferred;
(2) a person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part of the property, to the insurer or upon his order, with the same effect as if the petition were not pending;
(3) a person having actual knowledge of the pending rehabilitation or liquidation shall be considered not to act in good faith; and (4) a person asserting the validity of a transfer under this section has the burden of proof.
Except as elsewhere provided in this section, a transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator is not valid against the liquidator.
(c) Nothing in IC 27-9 shall be considered to impair the negotiability of currency or negotiable instruments.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-16
Preferences
Sec. 16. (a) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one (1) year before the filing of a successful petition for liquidation under IC 27-9, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then that transfer shall be considered a preference if made or suffered within one (1) year before the filing of the successful petition for rehabilitation, or within two (2) years before the filing of the successful petition for liquidation, whichever time is shorter.
(b) A preference may be avoided by the liquidator if:
(1) the insurer was insolvent at the time of the transfer;
(2) the transfer was made within four (4) months before the filing of the petition;
(3) the creditor receiving it or to be benefited by it or his agent acting with reference to it had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or
(4) the creditor receiving it was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not he held such a position, or any shareholder holding directly or indirectly more than five percent (5%) of any class of any equity security issued by the insurer, or any other person, firm, limited liability company, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.
(c) Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property, except where a bona fide purchaser or lienor has given less than fair equivalent value, he shall have a lien upon the property to the extent of the consideration actually given by him. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator. As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.8-1993, SEC.433.

IC 27-9-3-17
Transfers; time perfected
Sec. 17. (a) A transfer of property other than real property shall be considered to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.
(b) A transfer of real property shall be considered to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.
(c) A transfer that creates an equitable lien shall not be considered to be perfected if there are available means by which a legal lien could be created.
(d) A transfer not perfected before the filing of a petition for liquidation shall be considered to be made immediately before the filing of the successful petition.
(e) This section applies whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-18
Liens
Sec. 18. (a) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of those proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens that under applicable law are given a special priority over other liens that are prior in time.
(b) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of section 17 of this chapter, if those consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. A lien could not, however, become superior and a purchase could not create superior rights for the purpose of section 17 of this chapter through any acts after obtaining a lien or after a purchase that requires the agreement or concurrence of any third party or which requires any further judicial action or ruling.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-19
Transfers on account of new and contemporaneous consideration Sec. 19. A transfer of property for or on account of a new and contemporaneous consideration that is considered under section 17 of this chapter to be made or suffered after the transfer because of delay in perfecting it does not become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one (21) days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan or a transfer that becomes security for a future loan, has the same effect as a transfer for or on account of a new and contemporaneous consideration.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-20
Liens dissolved by furnishing bond; effect of voidable lien
Sec. 20. If any lien that is voidable under section 16(b) of this chapter has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under IC 27-9 that results in a liquidation order, the indemnifying transfer or lien shall also be considered voidable.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-21
Discharge from voidable lien
Sec. 21. The property affected by any lien considered voidable under sections 16 and 20 of this chapter shall be discharged from that lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any lien to be preserved for the benefit of the estate and the court may direct that the conveyance be executed as may be proper or adequate to evidence the title of the liquidator.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-22
Jurisdiction of Marion County circuit court under this chapter
Sec. 22. The Marion County circuit court has summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this chapter. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the

court, to the liquidator, within reasonable times as the court shall fix.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-23
Discharge of surety under releasing bond
Sec. 23. The liability of a surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under section 22 of this chapter to the extent of the amount paid to the liquidator.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-24
Extension of unsecured credit by preferred creditor
Sec. 24. If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind for property that becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference that would otherwise be recoverable from him.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-25
Payment to attorney for services
Sec. 25. If an insurer shall, directly or indirectly:
(1) within four (4) months before the filing of a successful petition for liquidation under IC 27-9; or
(2) at any time in contemplation of a proceeding to liquidate it;
pay money or transfer property to an attorney for services, the transaction may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court. The excess may be recovered by the liquidator for the benefit of the estate. However, where the attorney is in a position of influence in the insurer or an affiliate of the insurer payment of any money or the transfer of any property to the attorney for services is governed by section 16(b)(4) of this chapter.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-26
Personal liability relating to improper preferences
Sec. 26. (a) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference is personally liable to the liquidator for the amount of the preference. If the transfer was made within four (4) months before the date of filing a successful petition for liquidation it may be presumed that the person knew of the pending insolvency. (b) Every person receiving any property from the insurer (or the benefit of any property) as a preference voidable under section 16(a) of this chapter is personally liable for that property and is bound to account to the liquidator.
(c) Nothing in this section shall prejudice any other claim by the liquidator against any person.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.1-1991, SEC.168.

IC 27-9-3-27
Claims by creditors holding voidable preferences
Sec. 27. (a) Claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance, voidable under IC 27-9, shall not be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty (30) days from the date of entering of the final judgment, except that the Marion County circuit court may allow further time if there is an appeal or other continuation of the proceeding.
(b) A claim allowable under subsection (a) by reason of the avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused late filing under section 33 of this chapter if filed within thirty (30) days from the date of the avoidance (or within the further time allowed by the court under subsection (a)).
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-28
Setoff of mutual debts or credits
Sec. 28. (a) Mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this article shall be set off and only the balance shall be allowed or paid, except as provided in section 31(a) of this chapter.
(b) A setoff or counterclaim shall not be allowed in favor of any person where:
(1) the obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer;
(2) the obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff; or
(3) the obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.29-1987, SEC.3; P.L.255-1995, SEC.10.
IC 27-9-3-29
Liquidator's report; assessment of members
Sec. 29. (a) As soon as practicable but not more than two (2) years from the date of an order of liquidation under section 7 of this chapter of an insurer issuing assessable policies, the liquidator shall make a report to the Marion County circuit court stating:
(1) The reasonable value of the assets of the insurer.
(2) The insurer's probable total liabilities.
(3) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment.
(4) A recommendation as to whether or not an assessment should be made and in what amount.
(b) Upon the basis of the report required by subsection (a), including any supplements and amendments to that report, the Marion County circuit court may levy one (1) or more assessments against all members of the insurer who are subject to assessment.
(c) Subject to any applicable legal limits on assessability, the aggregate assessment must be the amount that:
(1) the sum of the probable liabilities;
(2) the expenses of administration; and
(3) the estimated cost of collection of the assessment;
exceed the value of existing assets, with due regard being given to assessments that cannot be collected economically.
(d) After the levy of assessment under subsections (b) and (c), the liquidator shall issue an order directing each member who has not paid the assessment under the order to show cause why the liquidator should not pursue a judgment for that amount.
(e) The liquidator shall give notice of the order to show cause by publication and by first-class mail to each member liable under the order mailed to his last known address as it appears on the insurer's records, at least twenty (20) days before the return day of the order to show cause.
(f) If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under subsection (d), the Marion County circuit court shall issue an order adjudging the member liable for the amount of the assessment against him, under subsection (d) together with costs. The liquidator shall have a judgment against the member for that amount.
(g) If on or before the return day, the member appears and serves duly verified objections upon the liquidator, the commissioner may hear and determine the matter or may appoint a referee to hear it and make an order as the facts warrant. In the event that the commissioner determines that the objections do not warrant relief from assessment, the member may request the Marion County circuit court to review the matter and vacate the order to show cause.
(h) The liquidator may enforce any order or collect any judgment under subsection (f) by any lawful means.
As added by Acts 1979, P.L.255, SEC.1.
IC 27-9-3-30
Repealed
(Repealed by P.L.233-1999, SEC.16.)

IC 27-9-3-30.1
Reinsurance; method of payment upon liquidation
Sec. 30.1. (a) Reinsurance must be payable under a contract reinsured by an assuming insurer on the basis of reported claims allowed in the liquidation proceedings, subject to court approval, without diminution because of the insolvency of the ceding insurer. Payments must be made directly to the ceding insurer or to the ceding insurer's domiciliary liquidator except when:
(1) the contract or other written agreement specifically provides another payee of the reinsurance in the event of the insolvency of the ceding insurer; or
(2) before the initiation of the insolvency proceedings, the assuming insurer, with the consent of the direct insured, has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer to policy payees and in substitution for the obligations of the ceding insurer to the payees.
(b) During the pendency of a receivership proceeding, an assuming insurer, with the consent of the direct insured and the receiver, subject to court approval, may assume policy obligations of the ceding insurer as direct obligations of the assuming insurer to the policy payees and in substitution for the obligations of the ceding insurer to the payees.
As added by P.L.233-1999, SEC.12.

IC 27-9-3-31
Liability for payment of premiums by insured and person other than insured; penalties
Sec. 31. (a) An insurance producer, a broker, an agency, a premium finance company, an insured, or any other person responsible for the payment of a premium shall be obligated to pay any earned but unpaid premium for any policy that is due the insurer for coverage provided before the declaration of insolvency. However, an insurance producer, a broker, an agency, a premium finance company, an insured, or any other person responsible for the payment of a premium shall not be responsible for any unpaid premium unearned as of the time of the declaration of insolvency.
(b) In addition to the obligation owed under subsection (a), an insurance producer, broker, agency, premium finance company, or any other person, other than the insured, responsible for the payment of a premium to the insurance company or any holding company shall pay any unearned premium collected from the insured before the declaration of insolvency. The commissioner may also recover from that person any part of an unearned premium that represents a commission of that person.
(c) Credits or setoffs or both may not be allowed to an insurance

producer, broker, or premium finance company for any amounts advanced to the insurer by the insurance producer, broker, or premium finance company on behalf of, but in the absence of a payment by, the insured.
(d) Upon satisfactory evidence of a violation of this section, the commissioner may pursue the following courses of action against those parties licensed by the department of insurance:
(1) Suspend, revoke, or refuse to renew the licenses of the offending party.
(2) Impose a penalty of not more than one thousand dollars ($1,000) for each and every act in violation of this article by the party.
These penalties are in addition to and not in lieu of the obligations owed under subsections (a) and (b).
(e) Before the commissioner may take any action as provided in subsection (d), the commissioner shall give written notice to the person accused of violating the law, stating specifically the nature of the alleged violation, and fixing a time (at least ten (10) days after the notice is sent) and place when a hearing on the matter is to be held. After the hearing, if the commissioner finds a violation, or upon failure of the accused to appear at the hearing, the commissioner shall impose whatever penalties allowed under subsection (d) as the commissioner considers advisable.
(f) Subsection (a) does not relieve an insured of any obligation that may exist to reimburse any agency, insurance producer, broker, premium finance company, or other person for amounts advanced to the insurer on behalf of the insured.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.29-1987, SEC.4; P.L.255-1995, SEC.11; P.L.178-2003, SEC.78.

IC 27-9-3-32
Proposal to disburse assets
Sec. 32. (a) Within one hundred twenty (120) days of a final determination of insolvency of an insurer by the Marion County circuit court, the liquidator shall make application to that court for approval of a proposal to disburse assets out of marshalled assets, from time to time as those assets become available, to a guaranty association or foreign guaranty association having obligations because of the insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by the liquidator filing a statement setting forth the reasons for this determination.
(b) The proposal to disburse assets must include:
(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in section 40 of this chapter (Classes 1 and 2).
(2) Disbursement of the assets marshalled to date and subsequent disbursement of assets as they become available. (3) Equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled to disbursements.
(4) The securing by the liquidator from each of the associations entitled to disbursements under this section of an agreement to return to the liquidator those assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in section 40 of this chapter in accordance with those priorities. A bond may not be required of any guaranty association or foreign guaranty association.
(5) A full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on those assets and any other matter as the court may direct.
(c) The liquidator's proposal must provide:
(1) for disbursements to the associations in amounts estimated at least equal to the claim payments made or to be made by disbursements for which those associations could assert a claim against the liquidator; and
(2) that if the assets available for disbursement from time to time do not equal or exceed the amount of the claim payments made or to be made by the association then disbursements shall be in the amount of available assets.
(d) With respect to an insolvent insurer writing life or health insurance or annuities, the liquidator's proposal must provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the laws creating those associations.
(e) Notice of application must be given to the association in and to the commissioners of insurance of each of the states. The notice shall be considered to have been given when deposited in the United States certified mails, first-class postage prepaid, at least thirty (30) days before submission of the application to the Marion County circuit court. Action on the application may be taken by the Marion County circuit court provided that:
(1) the required notice has been given; and
(2) the liquidator's proposal complies with subsections (b)(1) and (b)(2).
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-33
Filing proof of claims
Sec. 33. (a) Proof of all claims must be filed with the liquidator in the form required by section 34 of this chapter on or before the last day for filing specified in the notice required by section 10 of this chapter, except that proof of claims for cash surrender values or other

investment values in life insurance and annuities need not be filed unless the liquidator expressly requires it.
(b) The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that any late payment will not prejudice the orderly administration of the liquidation, when:
(1) the existence of the claim was not known to the claimant but that after learning of it he filed his claim as promptly as is reasonably possible;
(2) a transfer to a creditor was avoided under sections 14 through 16 of this chapter, or was voluntarily surrendered under section 27 of this chapter and that the filing satisfies the conditions of section 27 of this chapter; and
(3) the valuation under section 39 of this chapter, of security held by a secured creditor shows a deficiency, which is filed within thirty (30) days after the valuation.
(c) The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if those claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses after the last day for filing where the payments were made and expenses incurred as provided by law.
(d) The liquidator may consider any claim filed late that is not covered by subsection (b), and permit it to receive distributions that are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on his claim as is then being paid to claimants of any lower priority. This shall continue until his claim has been paid in full.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-34
Content of proof of claim
Sec. 34. (a) Proof of a claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:
(1) The particulars of the claim including the consideration given for it.
(2) The identity and amount of the security on the claim.
(3) The payments made on the debt, if any.
(4) That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim.
(5) Any right of priority of payment or other specific right asserted by the claimants.
(6) A copy of written instrument that is the foundation of the claim.
(7) The name and address of the claimant and the attorney who represents him, if any.
(b) A claim need not be considered or allowed if it does not contain all the information in subsection (a) that is applicable. The

liquidator may require that a prescribed form be used, and may require that other information and documents be included.
(c) At any time, the liquidator may:
(1) request the claimant to present information or evidence supplementary to that required by subsection (a);
(2) take testimony under oath;
(3) require production of affidavits or depositions; or
(4) obtain additional information or evidence necessary.
(d) The following do not need to be considered as evidence of liability or the measure of damages:
(1) A judgment or order against an insured or the insurer entered after the date of filing a successful petition for liquidation.
(2) A judgment or order against an insured or the insurer entered at any time by default or by collusion.
(3) A judgment or order against an insured or the insurer entered not more than four (4) months before the filing of the petition.
(e) All claims of a guaranty association or foreign guaranty association must be in a form and contain substantiation as may be agreed to by the association and the liquidator.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-35
Claims subject to contingencies
Sec. 35. (a) The claim of a third party that is contingent only on his first obtaining a judgment against the insured must be considered and allowed as if there were no contingency.
(b) If a claim is filed in accordance with section 33 of this chapter, it may be allowed even if contingent. A contingent claim may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.
(c) Claims that are due except for the passage of time must be treated as absolute claims are treated, except that the claims may be discounted at the legal rate of interest.
(d) Claims made under employment contracts by directors or principal officers (or persons performing similar functions or having similar powers) are limited to payment for services provided before the issuance of any order of rehabilitation or liquidation under sections 2 or 7 of this chapter.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-36
Claims by insured or by third party
Sec. 36. (a) Whenever a third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.
(b) Whether or not the third party files a claim, the insured may file a claim on his own behalf in the liquidation. If the insured fails

to file a claim by the date for filing claims specified in the order of liquidation, or within sixty (60) days after mailing of the notice required by section 10 of this chapter, whichever is later, the insured is an unexcused late filer.
(c) The liquidator shall make his recommendations to the Marion County circuit court under section 40 of this chapter, for the allowance of an insured's claim under subsection (b), after consideration of:
(1) the probable outcome of any pending action against the insured on which the claim is based;
(2) the probable damages recoverable in the action; and
(3) the probable costs and expenses of defense.
(d) After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, the liquidator shall reconsider the claim on the basis of additional information and amend his recommendations to the Marion County circuit court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The Marion County circuit court may amend its allowance as it thinks appropriate.
(e) As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like property, based on the lesser of:
(1) the amount actually recovered from the insured by action or paid by agreement, plus the reasonable costs and expenses of defense; or
(2) the amount allowed on the claims by the court.
(f) After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection is not a ground for unreasonable delay of final distribution and discharge of the liquidator.
(g) If several claims founded upon one (1) policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as required in subsections (c) through (f). If any insured's claim is subsequently reduced under subsections (c) through (f) the amount freed shall be apportioned ratably among the claims that have been reduced under this subsection.
(h) A claim may not be presented under this section if it is or may be covered by any guaranty association or foreign guaranty association.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-37
Denial of claim; objections; hearing Sec. 37. (a) When a claim is denied in whole or in part by the liquidator, written notice of the determination must be given to the claimant or his attorney by first-class mail at the address shown in the proof of claim. Within sixty (60) days from the mailing of the notice, the claimant may file his objections with the liquidator. If no filing is made, the claimant may not further object to the determination.
(b) Whenever objections are filed with the liquidator and the liquidator does not alter his denial of the claim as a result of the objections, the liquidator shall ask the Marion County circuit court for a hearing as soon as practicable and give notice of the hearing by first-class mail to the claimant or his attorney and to any other persons directly affected, not less than ten (10) nor more then thirty (30) days before the date of the hearing. The matter may be heard by the court or by a court appointed referee who shall submit findings of fact along with his recommendation.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-38
Claims in name of secured creditors
Sec. 38. Whenever a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person, fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that he discharges the undertaking. However, in the absence of an agreement with the creditor to the contrary, the other person is not entitled to any distribution until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by him in trust for the other person. As used in this section, the term "other person" is not intended to apply to a guaranty association or foreign guaranty association.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-39
Valuation of security held by secured creditor
Sec. 39. (a) The value of any security held by a secured creditor shall be determined in one (1) of the following ways, as the Marion County circuit court may direct:
(1) By converting the security into money according to the terms of the agreement under which the security was delivered to the creditors.
(2) By agreement, arbitration, compromise, or litigation between the creditor and the liquidator.
(b) The valuation determination shall be under the supervision and control of the Marion County circuit court with due regard for the recommendation of the liquidator. The amount determined shall be

credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant surrenders his security to the liquidator, the entire claim shall be allowed as if unsecured.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-40
Priority of distribution of claims
Sec. 40. (a) The priority of distribution of claims from the insurer's estate must be in accordance with the order in which each class of claims is set forth in this section. Every claim in each class must be paid in full (or adequate funds retained for payment) before the members of the next class receive any payment. Subclasses may not be established within any class. The order of distribution of claims shall be:
(1) Class 1. The costs and expenses of administration, including:
(A) The actual and necessary costs of preserving or recovering the assets of the insurer.
(B) Compensation for all services rendered in the liquidation.
(C) Any necessary filing fees.
(D) The fees and mileage payable to witnesses.
(E) Reasonable attorney's fees.
(F) The reasonable expenses of a guaranty association or foreign guaranty association in handling claims.
(2) Class 2. All claims under policies for losses incurred, including third party claims, all claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property which are not under policies, and all claims of a guaranty association or foreign guaranty association. All claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. Payment by an employer to his employee may not be treated as gratuity.
(3) Class 3. Claims of the federal government.
(4) Class 4. Debts owed to employees for services performed, to the extent that they do not exceed one thousand dollars ($1,000) and represent payment for services performed within one (1) year before the filing of the petition for liquidation. Officers and directors are not entitled to the benefit of this priority. This priority is in place of any other similar priority that may be authorized by law as to wages or compensation of employees.
(5) Class 5. Claims under nonassessable policies for unearned premium or other premium refunds and claims of general

creditors.
(6) Class 6. Claims of any state or local government. Claims, including those of any governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of these claims shall be postponed to the class of claims under subdivision (9).
(7) Class 7. Claims filed late or any other claims other than claims under subdivisions (8) and (9).
(8) Class 8. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law.
(9) Class 9. The claims of shareholders or other owners.
(b) This section is severable in the manner provided in IC 1-1-1-8(b). If:
(1) any provision of this section; or
(2) the application of any provision of this section to any person or circumstance;
is held invalid, the invalidity does not affect the other provisions or applications of this section.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.185-1996, SEC.15.

IC 27-9-3-40.5
Segregated investment accounts
Sec. 40.5. (a) A claim under a contract that is funded by an account established under IC 27-1-5-1 as a segregated investment account must be satisfied from the assets maintained in the account. The segregated investment account is not chargeable with a liability arising out of other business that the insurer conducts that has no specific relation to or dependence on the account.
(b) Surplus remaining in a segregated investment account by virtue of a guarantee by the insurer as described in IC 27-1-5-1 must be included in the assets of the insurer's estate.
(c) A deficit in a segregated investment account by virtue of a guarantee by an insurer as described in IC 27-1-5-1 must be treated as a Class 2 claim under section 40 of this chapter.
As added by P.L.130-2002, SEC.4.

IC 27-9-3-41
Settlement of claims; report of unresolved claims; action of court on report
Sec. 41. (a) The liquidator shall review all claims duly filed in the liquidation and shall make further investigation as he considers necessary. He may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the Marion County circuit court except where the liquidator is required by law to accept claims as settled by any person or organization,

including any guaranty association or foreign guaranty association. Unresolved disputes shall be determined under section 37 of this chapter. As soon as practicable, the liquidator shall present to the Marion County circuit court a report of the claims against the insurer with his recommendations. The report must include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.
(b) The Marion County circuit court may approve, disapprove, or modify the report on claims by the liquidator. Reports that are not modified by the court within a period of sixty (60) days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject to later modification or to rulings made by the court under to section 37 of this chapter. A claim under a policy of insurance may not be allowed for an amount in excess of the applicable policy limits.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-42
Payment of distributions
Sec. 42. Under the direction of the Marion County circuit court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the Marion County circuit court.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-43
Deposit of unclaimed funds
Sec. 43. (a) All unclaimed funds subject to distribution remaining in the liquidator's hands when the liquidator is ready to apply to the Marion County circuit court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found, shall be deposited with the treasurer of state, and shall be paid without interest except in accordance with section 40 of this chapter to the person entitled to it or his legal representative upon proof satisfactory to the treasurer of state of his right to it. Any amount on deposit that is not claimed within six (6) years from the discharge of the liquidator shall be treated as if abandoned and shall be escheated without formal escheat proceedings and be deposited in the state general fund.
(b) All funds withheld under section 35 of this chapter and not distributed shall upon discharge of the liquidator be deposited with the treasurer of state and paid by him as required by section 40 of this chapter. Any sums remaining, which under section 40 of this

chapter would revert to the undistributed assets of the insurer, shall be transferred to the treasurer of state and become the property of the state as provided by subsection (a), unless the commissioner in his discretion petitions the Marion County circuit court to reopen the liquidation under section 45 of this chapter.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-44
Discharge of liquidator
Sec. 44. (a) When all assets justifying the expense of collection and distribution have been collected and distributed under IC 27-9, the liquidator shall apply to the Marion County circuit court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as may be considered appropriate.
(b) Any other person may apply to the Marion County circuit court at any time for an order under subsection (a). If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-45
Reopening of proceedings
Sec. 45. After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the Marion County circuit court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, the court shall order it.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-46
Destruction of records
Sec. 46. Whenever it appears to the commissioner that the records of any insurer in process of liquidation or completely liquidated are no longer useful, he may recommend to the Marion County circuit court that certain records be destroyed. The court shall direct what records should be retained for future reference and what should be destroyed.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-3-47
Audit of books of commissioner relating to receivership
Sec. 47. The Marion County circuit court may, as the court considers desirable, cause audits to be made of the books of the commissioner relating to any receivership established under IC 27-9, and a report of each audit must be filed with the commissioner and with the court. The books, records, and other documents of the receivership must be made available to the auditor at any time

without notice. The expense of each audit shall be considered a cost of the administration of the receivership.
As added by Acts 1979, P.L.255, SEC.1.



CHAPTER 3.1. TREATMENT OF CERTAIN AGREEMENTS

IC 27-9-3.1-2
"Business day"
Sec. 2. As used in this chapter, "business day" means a day other than:
(1) Saturday;
(2) Sunday; or
(3) a day on which either the New York Stock Exchange or the Federal Reserve Bank of New York is closed.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-3
"Commodity contract"
Sec. 3. As used in this chapter, "commodity contract" means any of the following:
(1) A contract for the purchase or sale of a commodity:
(A) for future delivery on; or
(B) subject to the rules of;
a board of trade or contract market under the federal Commodity Exchange Act (7 U.S.C. 1 et seq.) or a board of trade outside the United States.
(2) An agreement that is:
(A) subject to regulation under Section 19 of the federal Commodity Exchange Act (7 U.S.C. 1 et seq.); and
(B) commonly known to the commodities trade as a margin account, margin contract, leverage account, or leverage contract.
(3) An agreement or transaction that is:
(A) subject to regulation under Section 4c(b) of the federal Commodity Exchange Act (7 U.S.C. 1 et seq.); and
(B) commonly known to the commodities trade as a commodity option.
(4) A combination of the contracts, agreements, or transactions described in subdivisions (1) through (3). (5) An option to enter into:
(A) a contract;
(B) an agreement;
(C) a transaction; or
(D) a combination of contracts, agreements, or transactions;
described in subdivisions (1) through (4).
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-4
"Contractual right"
Sec. 4. As used in this chapter, "contractual right" includes the following:
(1) A right set forth in a rule, bylaw, or resolution of the governing board of any of the following:
(A) A derivatives clearing organization (as defined in the federal Commodity Exchange Act (7 U.S.C. 1 et seq.)).
(B) A multilateral clearing organization (as defined in the Federal Deposit Insurance Corporation Improvement Act (12 U.S.C. 1821)).
(C) A national securities exchange, national securities association, or securities clearing agency.
(D) A contract market designated under the federal Commodity Exchange Act (7 U.S.C. 1 et seq.).
(E) A derivatives transaction execution facility registered under the federal Commodity Exchange Act (7 U.S.C. 1 et seq.).
(F) A board of trade (as defined in the federal Commodity Exchange Act (7 U.S.C. 1 et seq.)).
(2) A right, regardless of whether evidenced in writing, arising:
(A) under statutory or common law;
(B) under the law merchant; or
(C) by reason of normal business practice.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-5
"Forward contract"
Sec. 5. As used in this chapter, "forward contract" has the meaning set forth in the Federal Deposit Insurance Act (12 U.S.C. 1821).
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-6
"Netting agreement"
Sec. 6. (a) As used in this chapter, "netting agreement" means a new agreement that:
(1) allows the parties to a previous agreement to aggregate the amounts owing by each party under all transactions that are outstanding under the previous agreement; and
(2) replaces the amounts owing under the previous agreement with a single net amount: (A) resulting from the aggregation under subdivision (1); and
(B) owing:
(i) by one (1) party; and
(ii) to the other party;
to the previous agreement.
(b) The single net amount described in subsection (a)(2) may be determined as follows:
(1) In the event of a relevant default (including counterparty bankruptcy) as specified in the previous agreement, all transactions of a certain type are netted at:
(A) market value; or
(B) if:
(i) otherwise specified in the contract; or
(ii) market value is impossible to obtain;
an amount equal to the loss suffered by the nondefaulting party as a result of the default.
(2) Under the new agreement, the parties agree that legal obligations of the parties to make required payments under at least one (1) series of related transactions under the previous agreement are:
(A) canceled; and
(B) replaced by a new legal obligation to make payments on only the single net amount under the new agreement.
(3) In the event of a cash settled trade, the parties agree that legal obligations of:
(A) the parties; or
(B) a party and parents or affiliates of a party;
under related or unrelated transactions are canceled and replaced by the cash settled trade.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-7
"Qualified financial contract"
Sec. 7. As used in this chapter, "qualified financial contract" means a commodity contract, forward contract, repurchase agreement, securities contract, swap agreement, or a similar agreement, as determined by the commissioner.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-8
"Repurchase agreement"
Sec. 8. As used in this chapter, "repurchase agreement" has the meaning set forth in the Federal Deposit Insurance Act (12 U.S.C. 1821).
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-9
"Securities contract"
Sec. 9. As used in this chapter, "securities contract" has the

meaning set forth in the Federal Deposit Insurance Act (12 U.S.C. 1821).
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-10
"Swap agreement"
Sec. 10. As used in this chapter, "swap agreement" has the meaning set forth in the Federal Deposit Insurance Act (12 U.S.C. 1821).
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-11
"Walkaway clause"
Sec. 11. As used in this chapter, "walkaway clause" means a provision in a netting agreement or qualified financial contract that, after calculation of the value of a party's position or an amount due to or from a party under the netting agreement or qualified financial contract upon termination, liquidation, or acceleration of the netting agreement or qualified financial contract, either:
(1) does not create a payment obligation of a party; or
(2) voids any part of a payment obligation of a party;
solely because of the party's status as a nondefaulting party.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-12
Rights
Sec. 12. Notwithstanding a provision of IC 27-9-3 or this chapter to the contrary, a person may exercise any of the following:
(1) A contractual right to cause the termination, liquidation, acceleration, or close-out of obligations in connection with a netting agreement or qualified financial contract with an insurer due to:
(A) the insolvency, financial condition, or default of the insurer if the right is enforceable under applicable law other than this chapter; or
(B) the commencement of a formal delinquency proceeding under IC 27-9-3.
(2) A right under:
(A) a pledge, security, collateral, reimbursement, guarantee agreement, or similar security agreement; or
(B) an arrangement or credit enhancement relating to at least one (1) netting agreement or qualified financial contract.
(3) A right to set off or net out a termination value, payment amount, or other transfer obligation arising in connection with at least one (1) qualified financial contract in which the counterparty or the counterparty's guarantor is organized under the laws of:
(A) the United States; or
(B) a state or foreign jurisdiction approved as eligible for netting by the Securities Valuation Office of the NAIC. As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-13
Damages
Sec. 13. (a) If a counterparty to a netting agreement or qualified financial contract with an insurer that is subject to a proceeding under IC 27-9-3 terminates, liquidates, closes out, or accelerates the netting agreement or qualified financial contract, damages must be measured as of the date of termination, liquidation, close-out, or acceleration.
(b) The amount of a claim for damages under subsection (a) is equal to the actual direct compensatory damages calculated in accordance with section 19 of this chapter.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-14
Transfer of amounts with receiver
Sec. 14. (a) Notwithstanding a walkaway clause in a netting agreement or qualified financial contract, upon termination of the netting agreement or qualified financial contract, any net or settlement amount owed by a nondefaulting party to an insurer against which an application or petition has been filed under IC 27-9-3 must be transferred:
(1) to; or
(2) according to the order of;
the receiver for the insurer, regardless of whether the insurer is the defaulting party.
(b) For purposes of subsection (a), a limited two-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted is considered to be a full two-way payment or second method provision as against the defaulting insurer.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-15
Transfers by receiver
Sec. 15. In making a transfer of a netting agreement or qualified financial contract of an insurer that is subject to a proceeding under IC 27-9-3, the receiver shall either:
(1) transfer to one (1) party, other than an insurer subject to a proceeding under IC 27-9-3, all netting agreements and qualified financial contracts between a counterparty or an affiliate of a counterparty and the insurer that is the subject of the proceeding, including:
(A) all rights and obligations of each party; and
(B) all property, including guarantees or credit enhancements, that secures claims of each party;
under each netting agreement and qualified financial contract; or
(2) transfer none of the netting agreements, qualified financial

contracts, rights, obligations, or property referred to in subdivision (1) with respect to a counterparty or an affiliate of a counterparty.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-16
Notice to parties of transfer
Sec. 16. If an insurer's receiver makes a transfer of at least one (1) netting agreement or qualified financial contract under section 14 of this chapter, the receiver shall use the receiver's best efforts to notify any person that is a party to the netting agreement or qualified financial contract before noon, local time of the receiver, on the business day following the transfer.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-17
Avoidance of transfer by receiver
Sec. 17. Notwithstanding IC 27-9-3 and this chapter, a receiver may not avoid a transfer of money or other property arising in connection with:
(1) a netting agreement or qualified financial contract;
(2) a pledge, security, collateral, reimbursement, guarantee agreement, or similar security agreement; or
(3) an arrangement or credit enhancement relating to a netting agreement or qualified financial contract;
made before the commencement of a formal delinquency proceeding under IC 27-9-3. However, a receiver may avoid a transfer made with actual intent to hinder, delay, or defraud the insurer, the insurer's receiver, or creditors.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-18
Receiver's right of disaffirmance or repudiation
Sec. 18. In exercising a receiver's right of disaffirmance or repudiation with respect to a netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either:
(1) disaffirm or repudiate all netting agreements and qualified financial contracts between a counterparty or an affiliate of a counterparty and the insurer that is the subject of the proceeding; or
(2) disaffirm or repudiate none of the netting agreements and qualified financial contracts referred to in subdivision (1) with respect to a counterparty or an affiliate of a counterparty.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-19
Claim arising from disaffirmance or repudiation
Sec. 19. (a) Notwithstanding IC 27-9-3 and this chapter, a claim of a counterparty against an estate arising from an insurer's receiver's

disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding conservation or rehabilitation case must be determined and allowed or disallowed:
(1) as if the claim had arisen before the date of the filing of the petition for liquidation; or
(2) if a conservation or rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for conservation or rehabilitation.
(b) The amount of a claim described in subsection (a) is the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract.
As added by P.L.11-2011, SEC.36.

IC 27-9-3.1-20
Application of counterparty rights
Sec. 20. All rights of counterparties under this chapter apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are:
(1) available only to counterparties to netting agreements and qualified financial contracts; and
(2) entered into on behalf of the separate account.
As added by P.L.11-2011, SEC.36.



CHAPTER 4. INTERSTATE RELATIONS

IC 27-9-4-2
Liquidation of assets of foreign or alien insurer; grounds; procedure; order; domiciliary proceedings; federal court proceedings; payment of claims Sec. 2. (a) If no domiciliary receiver has been appointed, the commissioner may apply to the Marion County circuit court by verified petition for an order directing him to liquidate the assets found in Indiana of a foreign insurer or an alien insurer not domiciled in Indiana, on any of the grounds:
(1) specified in IC 27-9-3-1 or IC 27-9-3-6; or
(2) specified in section 1(a)(2) through 1(a)(4).
(b) When an order is sought under subsection (a), the Marion County circuit court shall cause the insurer to be given a notice and a time to respond to the request as is reasonable under the circumstances.
(c) If it appears to the court that the best interests of creditors, policyholders, and the public require, the Marion County circuit court may issue an order to liquidate in whatever terms the court considers appropriate. The filing or recording of the order with the clerk of the Marion County circuit court or the recorder of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.
(d) If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall act as ancillary receiver under section 4 of this chapter. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the Marion County circuit court for permission to act as ancillary receiver under section 4 of this chapter.
(e) On the same grounds as are specified in subsection (a), the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that part of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part of the assets that the commissioner considers desirable for the protection of the policyholders and creditors in Indiana.
(f) The district court may order the commissioner, when he has liquidated the assets of a foreign or alien insurer under this section, to pay claims of residents of Indiana against the insurer under such rules as to the liquidation of insurers under IC 27-9 as are otherwise compatible with this section.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-3
Insurers domiciled in reciprocal states; title to property in Indiana; filing of claims by Indiana residents
Sec. 3. (a) The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims under section 4(c) of this chapter, be vested by operation of law with the title to all of the assets, property, contracts, and rights of action, insurance producers' balances, and all of the

books, accounts, and other records of the insurer located in Indiana. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from insurance producers and to obtain possession of the books, accounts, and other records of the insurer located in Indiana. The domiciliary liquidator also shall have the right to recover all other assets of the insurer located in Indiana, subject to section 4 of this chapter.
(b) If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books, accounts, and other records of the insurer located in Indiana, at the same time that the domiciliary liquidator is vested with title in the domicile. The Indiana insurance commissioner may petition for a conservation or liquidation order under section 1 or 2 of this chapter, or for an ancillary receivership under section 4 of this chapter, or after approval by the Marion County circuit court may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.
(c) Claimants residing in Indiana may file claims with the liquidator or ancillary receiver, if any, in Indiana or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.178-2003, SEC.79.

IC 27-9-4-4
Ancillary state receivers
Sec. 4. (a) If a domiciliary liquidator has been appointed for an insurer not domiciled in Indiana, the commissioner may file a petition with the Marion County circuit court requesting appointment as ancillary receiver in Indiana if:
(1) he finds that there are sufficient assets of the insurer located in Indiana to justify the appointment of an ancillary receiver; and
(2) the protection of creditors or policyholders in Indiana requires it.
(b) The Marion County circuit court may issue an order appointing an ancillary receiver in whatever terms it considers appropriate. The filing or recording of the order with the recorder of deeds in Indiana imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds.
(c) When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in Indiana may,

whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in Indiana. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in Indiana, and shall pay the necessary expenses of the proceedings. He shall promptly transfer all remaining assets, books, accounts and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in Indiana.
(d) When a domiciliary liquidator has been appointed in Indiana, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties and powers to those provided in subsection (c) for ancillary receivers appointed in Indiana.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-5
Summary proceedings at request of officials of domiciliary states
Sec. 5. The commissioner in his sole discretion may institute proceedings under IC 27-9-2 at the request of the commissioner or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in Indiana.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-6
Claims by residents of other states
Sec. 6. (a) In a liquidation proceeding begun in Indiana against an insurer domiciled in Indiana, claimants residing in foreign countries or in states not reciprocal states must file claims in Indiana, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.
(b) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in Indiana as provided in IC 27-9, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of Indiana as provided in section 7(b) of this chapter with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in ancillary states, but shall not be conclusive with respect to priorities against general assets under IC 27-9-3-40.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-7 Claims by residents in proceeding in other states or in ancillary proceedings in Indiana
Sec. 7. (a) In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within Indiana may file claims either with the ancillary receiver, if any, in Indiana, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.
(b) Claims belonging to claimants residing in Indiana may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in Indiana. If a claimant elects to prove his claim in Indiana, he shall file his claim with the liquidator in the manner provided in IC 27-9-3-33 and IC 27-9-3-34. The ancillary receiver shall make his recommendation to the court as under IC 27-9-3-41. He shall also arrange a date for hearing if necessary under IC 27-9-3-37 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least forty (40) days prior to the date set for hearing. If the domiciliary liquidator, within thirty (30) days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of his intention to contest the claim, he may appear or be represented in any proceeding in Indiana involving the adjudication of the claim.
(c) The final allowance of the claim by the courts of Indiana shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in Indiana.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-8
Attachment, garnishment, or levy of execution
Sec. 8. During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in Indiana against the delinquent insurer or its assets.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-9
Proceedings involving reciprocal states, orders of distribution, and priority of claims; special deposit claims; secured claims
Sec. 9. (a) In a liquidation proceeding in Indiana involving one (1) or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where those assets are located.
(b) The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If

there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.
(c) The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security in accordance with IC 27-9-3-39, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-10
Failure by ancillary receiver to transfer assets
Sec. 10. If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in Indiana any assets within his control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims under IC 27-9-3-40(7).
As added by Acts 1979, P.L.255, SEC.1.






ARTICLE 10. INDIANA BAIL LAW

CHAPTER 1. DEFINITIONS

IC 27-10-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.261-1985, SEC.1.

IC 27-10-1-2
"All lines fire and casualty insurance producer"
Sec. 2. "All lines fire and casualty insurance producer" means an insurance producer who holds a valid license issued by the department of insurance to engage in the writing and transacting of all of the following lines and kinds of insurance:
(1) Property insurance.
(2) Casualty insurance.
(3) Surety insurance.
(4) Disability insurance.
(5) Inland marine insurance.
As added by P.L.261-1985, SEC.1. Amended by P.L.178-2003, SEC.80.

IC 27-10-1-3
Repealed
(Repealed by P.L.305-1987, SEC.38.)

IC 27-10-1-4
"Bail agent"
Sec. 4. "Bail agent" means a person who has been:
(1) approved by the commissioner; and
(2) appointed by an insurer by power of attorney;
to execute or countersign bail bonds for the insurer in connection with judicial proceedings for which the person receives a premium.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.2.

IC 27-10-1-4.3
"Bureau"
Sec. 4.3. "Bureau" refers to the child support bureau established

by IC 31-25-3-1.
As added by P.L.23-1996, SEC.25. Amended by P.L.145-2006, SEC.166.

IC 27-10-1-5
"Commissioner"
Sec. 5. "Commissioner" means the insurance commissioner.
As added by P.L.261-1985, SEC.1.

IC 27-10-1-5.5
"Delinquent"
Sec. 5.5. "Delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.23-1996, SEC.26.

IC 27-10-1-6
"Disqualifying offense"
Sec. 6. "Disqualifying offense" means:
(1) a felony; or
(2) a misdemeanor if an element of the offense involves dishonesty, violence, or a deadly weapon.
As added by P.L.261-1985, SEC.1.

IC 27-10-1-7
"Insurer"
Sec. 7. "Insurer" means any domestic, foreign, or alien surety company which has qualified generally to transact surety business under the requirements of this title and specifically to transact bail bond business in this state.
As added by P.L.261-1985, SEC.1. Amended by P.L.149-1986, SEC.60.

IC 27-10-1-7.5
"License"
Sec. 7.5. "License" has the meaning set forth in IC 25-1-2-6.
As added by P.L.23-1996, SEC.27.

IC 27-10-1-8
"Premium"
Sec. 8. "Premium" means:
(1) currency issued by the United States of America paid to a bail agent prior to the execution of a bail bond;
(2) a check delivered to a bail agent prior to the execution of the bail bond that must be:
(A) properly payable when delivered; and
(B) deposited in the bail agent's bank account; or
(3) a credit card transaction if the bail agent:
(A) accepts the credit card; and (B) obtains:
(i) authorization from the credit card issuer for the amount due; and
(ii) an approval number from the credit card issuer for the credit card transaction;
before the execution of the bail bond.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.3; P.L.348-1995, SEC.1.

IC 27-10-1-9
"Recovery agent"
Sec. 9. "Recovery agent" means a person who is offered or given any compensation by a bail agent or surety in exchange for assisting the bail agent or surety in apprehending or surrendering any defendant or keeping a defendant under necessary surveillance. This does not affect the right of bail agents or sureties to hire counsel or to ask assistance of law enforcement officers.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.4.

IC 27-10-1-10
"Surety"
Sec. 10. "Surety" means any person who satisfies the qualifications of IC 27-10-2-4 and who agrees to pay the bond in the event the defendant fails to appear in court at the scheduled date and time.
As added by P.L.261-1985, SEC.1.

IC 27-10-1-11
"Transfer fee"
Sec. 11. "Transfer fee" means a service charge made by an insurer, in addition to the premium, when a bond is executed by an agent of the insurer for another agent in a different jurisdiction.
As added by P.L.261-1985, SEC.1.



CHAPTER 2. GENERAL PROVISIONS

IC 27-10-2-2
Prima facie evidence
Sec. 2. Any written instrument purporting to be a copy of any action, proceeding, or finding of fact by the commissioner, or any record of the commissioner authenticated under the hand of the commissioner by the seal of the commissioner's office shall be accepted by all the courts of this state as prima facie evidence of the contents thereof.
As added by P.L.261-1985, SEC.1.

IC 27-10-2-3
Undertakings; validity; defect of form or other irregularity; expiration
Sec. 3. (a) An undertaking is valid if it states:
(1) the court where the defendant is to appear;
(2) the amount of the bail; and
(3) that it was made before an official legally authorized to take the bond.
(b) A surety remains liable on an undertaking despite:
(1) any lack of the surety's qualifications as required by section 4 of this chapter;
(2) any other agreement that is expressed in the undertaking;
(3) any failure of the defendant to join in the undertaking; or
(4) any other defect of form or record, or any other irregularity, except as to matters covered by subsection (a).
(c) Any undertaking written after August 31, 1985, shall expire thirty-six (36) months after it is posted for the release of a defendant from custody. This section does not apply to cases in which a bond has been declared to be forfeited and the surety and bail agent have been notified as described in section 12 of this chapter.
As added by P.L.261-1985, SEC.1. Amended by P.L.355-1989(ss), SEC.1; P.L.105-2010, SEC.6.

IC 27-10-2-4
Qualifications of surety Sec. 4. Every surety for the release of a person on bail shall be qualified as:
(1) an insurer as defined and meeting the qualifications prescribed in IC 27-1-5-1, and represented by a bail agent as defined in and meeting the qualifications prescribed in this article; or
(2) a person who:
(A) has reached the age of eighteen (18) years;
(B) is a citizen of the United States;
(C) has been a bona fide resident of Indiana for at least one (1) year immediately preceding the execution of the bond;
(D) is related to the person for whom release on bail is sought within the third degree of affinity; and
(E) owns real or tangible personal property in Indiana with a net asset value that is acceptable to the proper authority approving the bond.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.6.

IC 27-10-2-5
Surrender of defendants
Sec. 5. (a) Any time before there has been a breach of the undertaking in any type of bail and cash bond, the surety may surrender a defendant, or the defendant may surrender, to the official to whose custody the defendant was committed at the time bail was taken or to the official into whose custody the defendant would have been given if committed.
(b) A defendant shall be surrendered without the return of premium for the bond if the defendant has been guilty of:
(1) changing address without notifying the defendant's bail agent or surety;
(2) concealing one's self;
(3) leaving the jurisdiction of the court without the permission of the defendant's bail agent or surety or the court; or
(4) violating the defendant's contract with the bail agent or surety in a way that does harm to the bail agent or the surety or violates the defendant's obligation to the court.
As added by P.L.261-1985, SEC.1. Amended by P.L.355-1989(ss), SEC.2; P.L.224-1993, SEC.7.

IC 27-10-2-6
Surrender of defendants; detention; exoneration of sureties
Sec. 6. (a) The person desiring to make a surrender of the defendant shall be provided a certified copy of the undertakings and a certified copy of the arrest warrant forthwith by the clerk of the court having jurisdiction and shall deliver them together with the defendant to the official in whose custody the defendant was at the time bail was taken or to the official into whose custody the defendant would have been given if committed, who shall detain the defendant in the official's custody thereon, as upon a commitment,

and shall acknowledge the surrender in a written certificate.
(b) The court having jurisdiction of the offense shall order that a surety be exonerated from liability for an undertaking and that any money or bonds deposited as bail be refunded when the person surrendering the defendant has:
(1) presented to the court both of the documents described in subsection (a); and
(2) given to the prosecuting attorney:
(A) three (3) days notice; and
(B) copies of both of the documents described in subsection (a).
As added by P.L.261-1985, SEC.1. Amended by P.L.348-1995, SEC.2.

IC 27-10-2-7
Apprehension of defendant; time; fees
Sec. 7. For the purpose of surrendering the defendant, the surety may apprehend the defendant before or after the forfeiture of the undertaking or may empower any law enforcement officer to make apprehension by providing written authority endorsed on a certified copy of the undertaking and paying the lawful fees therefor.
As added by P.L.261-1985, SEC.1.

IC 27-10-2-8
Notice of trial or hearing; breach of undertaking; record
Sec. 8. (a) The court shall give the bail agent or insurer legal written notice of the defendant's trial or hearing for purposes of entering a plea at least seventy-two (72) hours before the defendant's appearance is required unless the appearance is scheduled within seventy-two (72) hours from the execution of the bond.
(b) The defendant's failure to appear constitutes a breach of the undertaking. The court before which the cause is pending shall make a record of the breach at which time section 12 of this chapter then applies.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.8; P.L.105-2010, SEC.7.

IC 27-10-2-9
Property bonds; recordings; liens
Sec. 9. (a) If the undertaking is a property bond, the clerk shall record the same in the proper records of the county. If the undertaking describes property in another county, the clerk of the trial court shall transmit the undertaking to the clerk of such other county, who shall likewise record it and return it to the first mentioned clerk.
(b) The undertaking shall be a lien on any real property described in it, until released in accordance with IC 35-33-8.5.
As added by P.L.261-1985, SEC.1. Amended by P.L.5-1988, SEC.150.
IC 27-10-2-10
Recognizances; affidavits; forms
Sec. 10. (a) Recognizances for the appearance of prisoners shall in all cases and in all courts be in writing, be taken with at least one (1) resident freehold surety or be secured by a surety company, and be substantially in the following form:
STATE OF INDIANA )
) SS:
COUNTY OF _________________ )
State of Indiana.
vs.
John Doe
We, A B and C D, jointly and severally acknowledge ourselves bound to the state of Indiana in ______ dollars. If A B (the prisoner) shall appear on the ____ day of ________, 20___, in the ___________ court, to answer a charge of (here state the offense) and from day to day and from term to term thereof, and abide the order of the court until the cause is determined and not depart therefrom without leave, then this recognizance shall be void, else to remain in full force.
If the above named defendant does not appear at any time fixed in this bond, the court shall order CD (the surety) to produce the defendant. The court shall mail notice of this order to CD, the surety at __________ and __________ in __________ county and state of Indiana. If the surety does not produce the defendant, and does not pay all costs and late surrender fees in compliance with IC 27-10-2-12, the court shall, three hundred sixty-five (365) days after the mailing of the above notice to the surety, declare the bond forfeited, enter judgment forthwith against the surety, and certify the judgment to the clerk for record. Such forfeiture shall be without pleadings and without change of judge or change of venue. The obligors on such bond may appeal to the ruling of the court and appeal to the court of appeals as in other civil cases, and on appeal the evidence may be reviewed. Execution shall issue forthwith to the sheriff against the properties of each of us to be levied as other executions are levied.
Witness our hand and seals this ___ day of _________, 20___.
A B __________ (SEAL)
C D __________ (SEAL)
taken and approved this ___ day of _________, 20___.
_____________________________
(Officer taking surety)
Affidavits shall be taken from each personal surety substantially as follows:
State of Indiana )
County of ______________)
I, C D, being duly sworn, on oath say, that I am worth in my personal rights and name, over and above all debts and liabilities of any and every kind, not less than _______ dollars, and that I possess real estate in my own name, located in the above-named county, which is

worth over and above all encumbrances and liens, more than ______ dollars; that I am surety on the following recognizance bonds and none other, aggregating the total amount of ________ to-wit: (Here name bonds and amounts, if any) ________, And that I am not surety on any recognizance bond of any kind in any court which bond has been forfeited which judgment remains unpaid.

C D _______________ (SEAL)

_________________________________

IC 27-10-2-11
Transcript of proceedings; docketing; liens
Sec. 11. Such recognizance, together with a transcript of the proceedings and all papers in the case, shall be filed forthwith with the clerk of the proper court, who shall docket the cause and record such recognizance forthwith and enter it on the judgment docket, all as provided in IC 35-33-8.5. From the date of the entries in the records of the respective counties as provided in IC 35-33-8.5, it shall be a lien upon all lands in the counties where recorded owned by any of the obligors, and any judgment afterward had upon it shall relate back to the date of entry in such county, or counties, where any such lands are situated.
As added by P.L.261-1985, SEC.1. Amended by P.L.5-1988, SEC.151.

IC 27-10-2-12
Failure of defendant to appear; notice; late surrender fees; forfeiture proceedings; satisfaction of judgment; revocation of license
Sec. 12. (a) Only if a defendant does not appear as provided in the bond:
(1) the court shall:
(A) issue a warrant for the defendant's arrest; and
(B) order the bail agent and the surety to surrender the defendant to the court immediately; (2) the clerk shall, less than thirty (30) days after the defendant's failure to appear, mail notice of the order to both:
(A) the bail agent; and
(B) the surety;
at each of the addresses indicated in the bonds; and
(3) if the defendant later is arrested or otherwise appears:
(A) the court shall order that the surety be released from the bond; and
(B) after the court issues an order under clause (A), the surety's original undertaking shall be reinstated if the surety files a written request for the reinstatement of the undertaking with the court.
This subsection may not be construed to prevent a court from revoking or resetting bail.
(b) The bail agent or surety must:
(1) produce the defendant; or
(2) prove within three hundred sixty-five (365) days:
(A) that the appearance of the defendant was prevented:
(i) by the defendant's illness or death;
(ii) because the defendant was at the scheduled time of appearance or currently is in the custody of the United States, a state, or a political subdivision of the United States or a state;
(iii) because the required notice was not given; or
(iv) because authorities have refused to extradite the defendant, by a preponderance of the evidence; and
(B) the defendant's absence was not with the consent or connivance of the sureties.
(c) If the bail agent or surety does not comply with the terms of subsection (b) within one hundred twenty (120) days after the mailing of the notice required under subsection (a)(2), a late surrender fee shall be assessed against the bail agent or surety as follows:
(1) If compliance occurs more than one hundred twenty (120) days but not more than one hundred eighty (180) days after the mailing of notice, the late surrender fee is twenty percent (20%) of the face value of the bond.
(2) If compliance occurs more than one hundred eighty (180) days but not more than two hundred ten (210) days after the mailing of notice, the late surrender fee is thirty percent (30%) of the face value of the bond.
(3) If compliance occurs more than two hundred ten (210) days but not more than two hundred forty (240) days after the mailing of notice, the late surrender fee is fifty percent (50%) of the face value of the bond.
(4) If compliance occurs more than two hundred forty (240) days but not more than three hundred sixty-five (365) days after the mailing of notice, the late surrender fee is eighty percent (80%) of the face value of the bond.
(5) If the bail agent or surety does not comply with the terms of

subsection (b) within three hundred sixty-five (365) days of the mailing of notice required under subsection (a)(2), the late surrender fee is eighty percent (80%) of the face value of the bond.
All late surrender fees are due as of the date of compliance with subsection (b) or three hundred sixty-five (365) days after the mailing of notice required under subsection (a)(2), whichever is earlier, and shall be paid by the surety when due. If the surety fails to pay, then the late surrender fees shall be paid by the commissioner as provided in subsection (f).
(d) If the bail agent or surety does not comply with the terms of subsection (b) within three hundred sixty-five (365) days of the mailing of notice required by subsection (a)(2), the court shall declare forfeited an amount equal to twenty percent (20%) of the face value of the bond. The court shall immediately enter judgment on the forfeiture, without pleadings and without change of judge or change of venue, and assess against the bail agent or surety all actual costs resulting from the defendant's failure to appear. These costs include jury fees, witness fees, and any other documented costs incurred by the court.
(e) Proceedings relative to the bond, forfeiture of a bond, judgment on the forfeiture, execution of judgment, or stay of proceedings shall be in the court in which the bond was posted. Costs and late surrender fee assessed against a bail agent or surety under subsection (c) shall be satisfied without further order of the court as provided in subsection (f). The court may waive the late surrender fee or extend the period for payment beyond the statutorily permitted period, or both, if the following conditions are met:
(1) A written request is filed with the court and the prosecutor.
(2) The surety or bail agent provides evidence satisfactory to the court that diligent efforts were made to locate the defendant.
(f) In the case of an insurer, if the fees, costs, or judgment is not paid, then the clerk shall mail the notice to the commissioner. The commissioner shall:
(1) within ten (10) days of receipt of the notice forward a copy by certified mail to the insurer;
(2) forty-five (45) days after receipt of the notice from the clerk, if the commissioner has not been notified by the clerk that the fees or judgment or both have been paid, pay the late surrender fee assessment, costs, and any judgment of forfeiture ordered by the court from funds the insurer has on deposit with the department of insurance;
(3) upon paying the assessment, costs, and judgment, if any, from funds on deposit, immediately revoke the license of the insurer, if the satisfaction causes the deposit remaining to be less than the amount required by this article; and
(4) within ten (10) days after revoking a license, notify the insurer and the insurer's agents and the clerk of each county in Indiana of the revocation and the insurer shall be prohibited from conducting a bail bond business in Indiana until the deposit has

been replenished.
(g) The notice mailed by the clerk to the commissioner pursuant to the terms of subsection (f) shall include:
(1) the date on which the defendant originally failed to appear as provided in the bond;
(2) the date of compliance with subsection (b), if compliance was achieved within three hundred sixty-five (365) days after the mailing of the notice required by subsection (a)(2);
(3) the amount of the bond;
(4) the dollar amount of the late surrender fee due;
(5) the amount of costs resulting from the defendant's failure to appear; and
(6) if applicable, the dollar amount of the judgment of forfeiture entered by the court.
(h) Any surety on a bond may appeal to the court of appeals as in other civil cases without moving for a new trial, and on the appeal the evidence, if any, shall be reviewed.
(i) Fifty percent (50%) of the late surrender fees collected under this chapter shall be deposited in the police pension trust fund established under IC 36-8-10-12 and the remaining fifty percent (50%) shall be deposited in the county extradition fund established under IC 35-33-14.
As added by P.L.261-1985, SEC.1. Amended by P.L.355-1989(ss), SEC.4; P.L.224-1993, SEC.9; P.L.348-1995, SEC.3; P.L.105-2010, SEC.8.

IC 27-10-2-13
Liability of bail agent or surety
Sec. 13. All liability of the bail agent or surety may be enforced on motion without necessity of an independent action if conformance with sections 1 through 12 of this chapter is shown.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.10.

IC 27-10-2-14
Collateral securities; receipts; records
Sec. 14. (a) When a bail agent or insurer accepts collateral, the bail agent or insurer shall give a written receipt for the collateral. The receipt shall give in detail a full description of the collateral received and the terms of redemption. The collateral shall be considered to have been taken in a fiduciary capacity. The bail agent or insurer shall keep copies of all receipts at the bail agent's or insurer's place of business to be available to the commissioner for the commissioner's review.
(b) A bail agent or an insurer shall maintain in the bail agent's or insurer's office records of bail bonds executed or countersigned by the bail agent or insurer for at least one (1) year after the liability of the surety has been terminated. Salient details of the bonds shall be a part of the records required by this subsection.
(c) At the time a bail agent's license issued under IC 27-10-3 is

renewed, the bail agent or a firm or an agency that the bail agent is employed by, associated with, or a member of shall file with the commissioner a sworn statement on a form furnished by the commissioner. The statement must include:
(1) a list of every outstanding or unpaid late surrender fee and judgment;
(2) the name of the court in which each outstanding or unpaid late surrender fee and judgment is recorded; and
(3) all other information determined by the commissioner to be pertinent.
(d) The commissioner may:
(1) deny;
(2) suspend;
(3) revoke; or
(4) refuse to renew;
a license issued under this article for failure of the licensee to comply with subsection (c).
(e) The commissioner may impose a civil penalty of not more than ten thousand dollars ($10,000) against:
(1) an insurer;
(2) a bail agent; or
(3) a firm or an agency;
for failure to comply with subsection (c).
(f) A civil penalty imposed under subsection (e) may be enforced in the same manner as a civil judgment.
As added by P.L.261-1985, SEC.1. Amended by P.L.355-1989(ss), SEC.5; P.L.224-1993, SEC.11; P.L.86-2011, SEC.1.

IC 27-10-2-15
Bail instead of money or bonds; refund
Sec. 15. If money or bonds have been deposited, bail by sureties may be substituted therefor at any time before a breach of the undertaking, and the official taking the new bail shall make an order that the money or bonds be refunded to the person depositing the same and they shall be refunded accordingly and the original undertakings shall be cancelled.
As added by P.L.261-1985, SEC.1.

IC 27-10-2-16
Deposits instead of bond
Sec. 16. (a) When the defendant has been admitted to bail, the defendant, or another in the defendant's behalf, may deposit with an official authorized to take bail, a sum of money, or nonregistered bonds of the United States, of the state, or of any county, city, or town within the state, equal in market value to the amount of such bail, together with the defendant's personal undertaking, and an undertaking of such other person, if the money or bonds are deposited by another. Upon delivery to the official in whose custody the defendant is of a certificate of such deposit, the defendant shall be discharged from custody in the cause. (b) When bail other than a deposit of money or bonds has been given, the defendant or the surety may, at any time before a breach of the undertaking, deposit the sum mentioned in the undertaking, and upon such deposit being made, accompanied by a new undertaking, the original undertaking shall be cancelled.
As added by P.L.261-1985, SEC.1.



CHAPTER 3. LICENSURE AND REGISTRATION

IC 27-10-3-2
Expiration of license; reinstatement
Sec. 2. (a) All licenses issued expire two (2) years after the end of the month of issue.
(b) A license that has expired may be reinstated if:
(1) the licensee:
(A) applies for reinstatement not more than ninety (90) days after the expiration date;
(B) is not on probation;
(C) has not previously been denied a license;
(D) pays:
(i) the license fee required under section 7 of this chapter; plus
(ii) to the commissioner a license reinstatement fee of one hundred dollars ($100); and
(E) meets all other requirements for licensure; and
(2) the license was not revoked or suspended at the time that the license expired.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.13; P.L.1-1994, SEC.141; P.L.102-2005, SEC.1; P.L.81-2012, SEC.38.

IC 27-10-3-3
Applications; qualifications
Sec. 3. (a) The application for license, in addition to the matters set out in section 1 of this chapter, to serve as a bail agent must affirmatively show that:
(1) the applicant is at least eighteen (18) years of age and is of good moral character;
(2) the applicant has never been convicted of a disqualifying offense, notwithstanding IC 25-1-1.1, or:
(A) in the case of a felony conviction, at least ten (10) years have passed since the date of the applicant's conviction or release from imprisonment, parole, or probation, whichever is later; or
(B) in the case of a misdemeanor disqualifying offense, at least five (5) years have passed since the date of the applicant's conviction or release from imprisonment, parole, or probation, whichever is later;
(3) the applicant has knowledge or experience in the bail bond business, or has held a valid all lines fire and casualty insurance producer's license for one (1) year within the last five (5) years, or has been employed by a company engaged in writing bail bonds in which field the applicant has actively engaged for at least one (1) year of the last five (5) years; and
(4) the applicant has completed at least twelve (12) hours of

instruction in courses approved by the commissioner under section 7.1 of this chapter that pertain to the duties and responsibilities of a bail agent or recovery agent, including instruction in the laws that relate to the conduct of a bail agent or recovery agent.
(b) The application must affirmatively show that the applicant has been a bona fide resident of Indiana for one (1) year immediately preceding the date of application. However, the commissioner may waive this requirement.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.14; P.L.178-2003, SEC.82; P.L.102-2005, SEC.2.

IC 27-10-3-4
Examination; fees; fingerprints and photographs
Sec. 4. (a) A license fee of six hundred fifty dollars ($650) and an examination fee of one hundred dollars ($100) must be submitted to the commissioner with each application for the issuance of a bail agent's license.
(b) An applicant for a bail agent's license must also furnish with the application a complete set of the applicant's fingerprints and a recent credential-size full face photograph of the applicant. The applicant's fingerprints must be certified by an authorized law enforcement officer.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.15.

IC 27-10-3-5
Recovery agent; additional licensing requirements; fees; fingerprints and photographs
Sec. 5. In addition to the requirements prescribed in section 1 of this chapter, an applicant for a license to serve as a recovery agent must affirmatively show that:
(1) the applicant is at least eighteen (18) years of age;
(2) the applicant is a citizen of the United States and has been a bona fide resident of this state for more than six (6) months immediately preceding the date of application;
(3) the applicant has never been convicted of a disqualifying offense, notwithstanding IC 25-1-1.1, or:
(A) in the case of a felony conviction, at least ten (10) years have passed since the date of the applicant's conviction or release from imprisonment, parole, or probation, whichever is later; or
(B) in the case of a misdemeanor disqualifying offense, at least five (5) years have passed since the date of the applicant's conviction or release from imprisonment, parole, or probation, whichever is later; and
(4) the applicant has completed at least twelve (12) hours of instruction in courses approved by the commissioner under section 7.1 of this chapter that pertain to the duties and responsibilities of a bail agent or recovery agent, including

instruction in the laws that relate to the conduct of a bail agent or recovery agent.
A license fee of three hundred dollars ($300) and an examination fee of one hundred dollars ($100) shall be submitted to the commissioner with each application, together with the applicant's fingerprints and photograph.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.16; P.L.102-2005, SEC.3.

IC 27-10-3-6
Examination; application
Sec. 6. (a) The applicant for a bail agent's or recovery agent's license shall be required to appear in person and take a written examination prepared by the commissioner testing the applicant's ability and qualifications to be a bail agent or recovery agent.
(b) An applicant is eligible for examination after the date the application is received by the commissioner, if the commissioner is satisfied as to the applicant's fitness to take the examination. Examinations shall be held at times and places designated by the commissioner, and an applicant shall be given notice of a time and place not less than fifteen (15) days prior to taking the examination.
(c) The failure of an applicant to pass an examination may not preclude the applicant from taking subsequent examinations.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.17; P.L.348-1995, SEC.4.

IC 27-10-3-7
Renewal; fees; continuing education
Sec. 7. (a) A renewal license shall be issued by the commissioner to a licensee who:
(1) has continuously maintained a license in effect;
(2) pays a renewal fee of:
(A) six hundred dollars ($600) for bail agents; and
(B) three hundred dollars ($300) for recovery agents;
(3) has fulfilled the continuing education requirement as required under subsection (b);
(4) satisfactorily completes a renewal examination if required by the commissioner; and
(5) has in all other respects complied with and been subject to this article.
(b) A licensee shall complete at least six (6) hours of continuing education courses that:
(1) are approved under section 7.1 of this chapter; and
(2) apply to the licensee's particular license, including instruction in the laws that relate to the conduct of a bail agent or recovery agent;
during each license period. A continuing education course that is used to fulfill the continuing education requirements for an insurance producer license under IC 27-1-15.7 may not be used to satisfy the continuing education requirement set forth in this section. (c) After the receipt of the licensee's application for renewal, the current license continues in effect until the renewal license is issued, suspended, or denied for cause.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.18; P.L.102-2005, SEC.4; P.L.81-2012, SEC.39.

IC 27-10-3-7.1
Continuing education course approval; fees; criteria
Sec. 7.1. (a) A provider of courses required for licensure under sections 3 and 5 of this chapter or license renewal under section 7 of this chapter:
(1) shall obtain from the commissioner approval of the courses and instructors before the courses are conducted;
(2) shall annually pay to the commissioner a reasonable fee, as determined by the commissioner;
(3) must have been:
(A) a full-time resident of Indiana and licensed as a bail agent under this chapter for at least five (5) of the immediately preceding ten (10) years; or
(B) a bail agent association operating in Indiana and approved by the commissioner; and
(4) shall comply with any other requirements established by the commissioner.
However, the commissioner may waive the full-time residency requirement specified in subdivision (3)(A).
(b) A provider described in subsection (a) may charge a reasonable fee for attendance at an approved course.
(c) A fee paid under subsection (a)(2) must be:
(1) deposited in the bail bond enforcement and administration fund created under IC 27-10-5-1; and
(2) used to implement this article.
(d) The commissioner shall:
(1) establish criteria for approval or disapproval of instructors and courses required for:
(A) licensure under sections 3 and 5 of this chapter; and
(B) license renewal under section 7 of this chapter; and
(2) approve or disapprove instructors and courses specified in subdivision (1);
that pertain to the duties and responsibilities of a bail agent and recovery agent, including instruction concerning the laws that relate to the conduct of a bail agent and recovery agent.
As added by P.L.102-2005, SEC.5. Amended by P.L.86-2011, SEC.2; P.L.81-2012, SEC.40.

IC 27-10-3-8
Denial, suspension, or revocation of licenses; refusal to renew
Sec. 8. (a) The commissioner shall deny, suspend, revoke, or refuse to renew any license issued under this article for any of the following causes:
(1) Any cause for which issuance of the license could have been

refused had it then existed and been known to the commissioner.
(2) Violation of any laws of this state in the course of dealings under any license issued the licensee by the commissioner.
(3) Material misstatement, misrepresentation, or fraud in obtaining the license.
(4) Misappropriation, conversion, or unlawful withholding of money belonging to insurers or others and received in the conduct of business under any license issued to the licensee by the commissioner.
(5) Fraudulent or dishonest practices in the conduct of business under any license issued to the licensee by the commissioner.
(6) Willful failure to comply with or willful violation of any proper order or rule of the commissioner.
(7) When, in the judgment of the commissioner, the licensee has, in the conduct of affairs under the license, demonstrated:
(A) incompetency or untrustworthiness;
(B) conduct or practices rendering the licensee unfit to carry on the bail bond business or making the licensee's continuance in such business detrimental to the public interest;
(C) that the licensee is no longer in good faith carrying on the bail bond business; or
(D) that the licensee is guilty of rebating, or offering to rebate, or unlawfully dividing, or offering to divide, the licensee's commissions in the case of limited surety agents;
and for such reasons is found by the commissioner to be a source of detriment, injury, or loss to the public.
(8) The listing of the name of the applicant or licensee on the most recent tax warrant list supplied to the commissioner by the department of state revenue.
(b) The commissioner shall refuse to:
(1) issue a license; or
(2) renew a license issued;
under this chapter to a person who is the subject of an order issued by a court under IC 31-14-12-7 or IC 31-16-12-10 (or IC 31-1-11.5-13(m) or IC 31-6-6.1-16(m) before their repeal).
(c) The commissioner may also levy a civil penalty of not more than ten thousand dollars ($10,000) for any of the causes listed in subsection (a). Any civil penalty levied under this subsection may be enforced in the same manner as a civil judgment.
(d) When a person who holds a license under this chapter enters a plea of guilty to a disqualifying offense, the commissioner, immediately upon the court's acceptance of the plea, shall revoke the person's license. The commissioner shall revoke the license of any person who is convicted of a disqualifying offense immediately upon conviction. The pending of sentencing or the pending of an appeal of a conviction of a disqualifying offense does not stay the revocation of a license under this subsection. A person convicted of a felony is not eligible to reapply for a license until ten (10) years from the date

of conviction or release from imprisonment, parole, or probation, whichever is later. A person convicted of a misdemeanor disqualifying offense is not eligible to reapply for a license until five (5) years from the date of conviction or release from imprisonment, parole, or probation, whichever is later.
As added by P.L.261-1985, SEC.1. Amended by P.L.29-1987, SEC.5; P.L.185-1996, SEC.16; P.L.23-1996, SEC.28; P.L.1-1997, SEC.114.

IC 27-10-3-9
Suspension or revocation of licenses; hearings; witnesses; attorneys; penalty
Sec. 9. (a) If, after investigation, the commissioner determines that a licensed bail agent or recovery agent has been guilty of violating any of the laws of this state relating to bail bonds or has committed any disqualifying offense, the commissioner shall, upon ten (10) days notice in writing to:
(1) the bail agent or recovery agent; and
(2) the insurer represented by the bail agent if a surety bail agent;
accompanied by a copy of the charges of the unlawful conduct of the bail agent or the recovery agent, suspend the license of the bail agent or the recovery agent, unless on or before the expiration of the ten (10) days the bail agent or the recovery agent makes a written response to the commissioner concerning the charges.
(b) If, after the expiration of ten (10) days and within twenty (20) days after the expiration of the ten (10) days, the bail agent or the recovery agent fails to make a written response to the charges, the commissioner shall suspend or revoke the license of the bail agent or the recovery agent. If, however, the bail agent or the recovery agent files a written response denying the charges within the time specified, the commissioner shall call a hearing within a reasonable time for the purpose of taking testimony and evidence on any issue of facts made by the charges and answer.
(c) The commissioner shall give notice to:
(1) the bail agent or the recovery agent; and
(2) the insurer represented by the bail agent if a surety bail agent;
of the time and place of the hearing. The parties may produce witnesses and appear personally with or without representation by counsel.
(d) If, following the hearing, the commissioner determines by a preponderance of the evidence that the bail agent or the recovery agent is guilty as alleged in the charges, whether or not convicted in court, the commissioner shall publish the determination not later than thirty (30) days after the conclusion of the hearing and shall:
(1) revoke the license of the bail agent or the recovery agent; or
(2) suspend the bail agent for a definite period of time to be fixed in the order of suspension.
The commissioner may also levy a civil penalty against the bail agent or the recovery agent that is not more than ten thousand dollars

($10,000).
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.19; P.L.102-2005, SEC.6.

IC 27-10-3-10
Suspension or revocation of licenses; appeals
Sec. 10. An applicant for license as a bail agent or recovery agent whose:
(1) application has been denied; or
(2) license has been suspended, revoked, or denied renewal by the commissioner;
may appeal to the circuit court of the county from which the bail agent or recovery agent applied for the license. The appeal shall be heard de novo.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.20.

IC 27-10-3-11
Surety bail agents; terminating appointment; premiums owed; remedies
Sec. 11. (a) An insurer who appoints a surety bail agent in Indiana shall give notice of the appointment to the commissioner along with a written application for license for the bail agent. All appointments are subject to the issuance of a license to the surety bail agent.
(b) If an insurer appoints a surety bail agent under subsection (a), not later than sixty (60) days after the appointment, the appointee shall submit to the commissioner an affidavit:
(1) on a form prescribed by the commissioner;
(2) signed by the appointee; and
(3) that states:
(A) whether the appointee owes premiums to a former insurer or an agency to which the appointee reported on behalf of a former insurer;
(B) to whom the appointee owes a premium;
(C) the amount of the premium owed; and
(D) whether there is a dispute concerning the premium.
(c) An appointee shall provide a copy of an affidavit submitted under subsection (b) by certified mail to each of the appointee's former insurers or agents to which the appointee reported on behalf of a former insurer in the six (6) years immediately preceding the appointee's appointment under subsection (a).
(d) Not more than one hundred eighty (180) days after receiving a copy of an appointee's affidavit provided under subsection (c), a former insurer or agent that has knowledge that the affidavit is untrue may file a petition with the commissioner stating that the appointee still owes a premium to the insurer or agent in violation of IC 27-10-4-7 and requesting relief. At the same time that the insurer or agent files the petition with the commissioner, the insurer or agent shall mail a copy of the petition to the appointee by certified mail. The appointee may file a response with the commissioner not later

than ten (10) days after the appointee receives the petition.
(e) Upon receipt of the petition and response, if filed, under subsection (d), the commissioner may conduct an investigation and institute proceedings in accordance with section 9 of this chapter.
(f) The remedies provided in this section are not the exclusive remedies available to an insurer or agent. The election of an insurer or agent to seek a remedy under this section does not preclude the insurer or agent from seeking other remedies available at law or in equity, and is not a prerequisite for an insurer or agent to seek other remedies available at law or in equity.
(g) An insurer that terminates the appointment of a surety bail agent shall file written notice of the termination with the commissioner together with a statement that the insurer has given or mailed notice to the surety bail agent. The notice filed with the commissioner must state the reasons, if any, for the termination. Information furnished to the commissioner is confidential and may not be used as evidence in or a basis for any action against the insurer or any of the insurer's representatives.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.21; P.L.348-1995, SEC.5; P.L.102-2005, SEC.7.

IC 27-10-3-12
Deposits in accounts of insurers or agents; reports
Sec. 12. All insurers or general agents requiring bail bond agents to post deposits pursuant to their bail bond writing authority must maintain those deposits in a bank, savings association, or credit union in this state. Each insurer or general agent shall report to the commissioner the location of each agent's account at the time of the agent's license issuance or renewal. Any change in the location of an agent's account shall be reported by the insurer or general agent to the commissioner within thirty (30) days of the change of location.
As added by P.L.261-1985, SEC.1. Amended by P.L.79-1998, SEC.33.

IC 27-10-3-13
Discontinuing business; return of license
Sec. 13. A bail agent who discontinues writing bail bonds during the period for which the bail agent is licensed shall:
(1) notify the clerks of the circuit court and the sheriffs with whom the bail agent is registered; and
(2) return the bail agent's license to the commissioner for cancellation;
within thirty (30) days after the discontinuance.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.22.

IC 27-10-3-14
Recovery agent; use of licensed persons; list
Sec. 14. A person who is licensed as a bail agent may use as a recovery agent any person who holds a valid recovery agent's license.

A bail agent must, at the time the bail agent's license is renewed under this chapter, furnish to the commissioner, on a form supplied by the commissioner, a list of all recovery agents used by the bail agent during the preceding year.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.23; P.L.86-2011, SEC.3.

IC 27-10-3-15
Insurers; deposits; engaging in bail bond business
Sec. 15. All insurers must deposit with the commissioner cash, United States treasury notes, or bonds in bearer form with coupons attached having a par value of at least seventy-five thousand dollars ($75,000) in order to obtain a license to engage in the bail bond business, out of which the commissioner shall satisfy judgment on all forfeitures which have not been paid. Such deposit shall be subject to all laws and rules as are deposits by domestic insurance companies.
As added by P.L.261-1985, SEC.1. Amended by P.L.255-1995, SEC.12.

IC 27-10-3-16
Repealed
(Repealed by P.L.224-1993, SEC.32.)

IC 27-10-3-17
Registration of licenses; power of attorney
Sec. 17. (a) A bail agent may not become a surety on an undertaking unless the bail agent has registered the bail agent's license in the office of the sheriff and with the clerk of the circuit court in the county in which the bail agent resides. The bail agent may then become a surety on an undertaking in any other county upon filing a copy of the bail agent's license in the office of the sheriff and with the clerk of the circuit court in the other county. A surety bail agent must also file an original qualifying power of attorney signed by the bail agent and attached to a specimen bail bond with the clerk of the circuit court and file a copy of the qualifying power of attorney with the office of the sheriff. The clerk of the circuit court and the sheriff may not permit the registration of a bail agent unless the bail agent is currently licensed by the commissioner under this article.
(b) A recovery agent may not perform the recovery agent's duties unless the recovery agent has registered the recovery agent's license within fifteen (15) days of issuance or any renewal in the office of the sheriff and with the clerk of the circuit court in the county where the recovery agent resides. The clerk of the circuit court and the sheriff may not permit a registration unless the recovery agent is properly licensed by the commissioner under this article.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.24; P.L.348-1995, SEC.6.
IC 27-10-3-18
Access to jails
Sec. 18. A person who holds a valid bail agent's license issued by the insurance commissioner and registered as required in section 17 of this chapter may have equal access to the jails of this state for the purpose of making bond, subject to this article and rules adopted under this article.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.25.

IC 27-10-3-19
Duty of commissioner upon receipt of support order; reinstatement
Sec. 19. (a) Upon receiving an order of a court issued under IC 31-14-12-7 or IC 31-16-12-10 (or IC 31-1-11.5-13(m) or IC 31-6-6.1-16(m) before their repeal), the commissioner shall:
(1) suspend a license issued under this chapter to any person who is the subject of the order; and
(2) promptly mail a notice to the last known address of the person who is the subject of the order, stating the following:
(A) That the person's license is suspended beginning five (5) business days after the date the notice is mailed, and that the suspension will terminate not earlier than ten (10) business days after the commissioner receives an order allowing reinstatement from the court that issued the suspension order.
(B) That the person has the right to petition for reinstatement of a license issued under this chapter to the court that issued the order for suspension.
(b) The commissioner shall not reinstate a license suspended under subsection (a) until the commissioner receives an order allowing reinstatement from the court that issued the order for suspension.
As added by P.L.23-1996, SEC.29. Amended by P.L.1-1997, SEC.115.

IC 27-10-3-20
Notice; probationary status; appeal; reinstatement
Sec. 20. (a) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-32(i), the commissioner shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and:
(A) pays the person's child support arrearage in full;
(B) establishes a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the

commissioner shall place the person on probationary status with respect to any license issued to the person under this chapter.
(3) Explains that the person may contest the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; and
(C) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business days after the commissioner receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(b) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-34(d), the commissioner shall send to the person who is the subject of the order a notice that states the following:
(1) That a license issued to the person under this chapter has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will terminate ten (10) business days after the commissioner receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(2) That if the commissioner is advised by the bureau that the person whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the date the notice is mailed, the commissioner shall suspend the person's license.
(c) If the commissioner receives a notice from the bureau (Title IV-D agency) under IC 31-25-4-32(i) that the person whose license has been placed on probationary status has failed to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the

arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5;
within twenty (20) days after the notice required under subsection (b) is mailed, the commissioner shall suspend the person's license.
(d) The commissioner may not reinstate any license placed on probation or suspended under this section until the commissioner receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
As added by P.L.23-1996, SEC.30. Amended by P.L.1-1997, SEC.116; P.L.145-2006, SEC.167; P.L.103-2007, SEC.9.

IC 27-10-3-21
Rules
Sec. 21. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.102-2005, SEC.8.



CHAPTER 4. PROHIBITED ACTIVITIES

IC 27-10-4-2
Advising employment of attorney; paying fees or rebates; acting as attorney; accepting property; soliciting business
Sec. 2. (a) A bail agent or recovery agent may not do any of the following:
(1) Suggest or advise the employment of or name for employment any particular attorney to represent the bail agent's principal.
(2) Pay a fee or rebate or give any property to an attorney in bail bond matters, except in defense of any action on a bond.
(3) Pay a fee or rebate or give or promise any property to the principal or anyone in the bail agent's behalf.
(4) Participate in the capacity of an attorney at a trial or hearing of one on whose bond the bail agent is surety.
(5) Accept any property from a principal except the premium, bail bond filing fee (when applicable), and transfer fee (when applicable), except that the bail agent or surety may accept collateral security or other indemnity from the principal that must be returned upon final termination of liability on the bond. The collateral security or other indemnity required by the bail agent or surety must be reasonable in relation to the amount of the bond.
(6) Solicit business in or about any place where prisoners are confined or in or near any courtroom.
(b) A person who recklessly violates this section or who operates as a bail agent or recovery agent without a valid license commits a Class A misdemeanor.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.26.
IC 27-10-4-3
Persons excluded as bail agent
Sec. 3. (a) The following persons may not be bail agents or receive any benefits from the execution of any bail bond:
(1) Jailers.
(2) Law enforcement officers.
(3) Judges.
(4) Persons having anything to do with the control of federal, state, county, or municipal prisoners.
(b) A person who recklessly violates this section commits a Class B misdemeanor.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.27.

IC 27-10-4-4
Blank bond; signature
Sec. 4. (a) A bail agent may not:
(1) sign or countersign in blank any bond; or
(2) give a power of attorney to or otherwise authorize anyone to countersign the bail agent's name to bonds unless the person who is authorized is a licensed bail agent directly employed by the bail agent giving the power of attorney.
(b) A person who recklessly violates this section commits a Class B misdemeanor.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.28.

IC 27-10-4-5
Failure of bail agent to collect full premium
Sec. 5. A bail agent who knowingly or intentionally executes a bail bond without collecting in full a premium for the bail bond, at the premium rate as filed with and approved by the commissioner, commits a Class D felony.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.29.

IC 27-10-4-6
Payments for apprehension or surrender of defendants
Sec. 6. (a) A person may not give or receive anything of value in exchange for the apprehension or surrender of a defendant unless the payment is made:
(1) to a law enforcement agency for actual expenses incurred in the apprehension or surrender, or both, of the defendant, or other lawful fees; or
(2) to a bail agent or recovery agent properly licensed under this article.
(b) A bail agent or recovery agent who knowingly or intentionally gives or offers to give anything of value to any law enforcement officer, officer of the court, or other public servant, except as permitted by subsection (a), commits a Class D felony. (c) A person who recklessly violates this section, except as provided in subsection (b), commits a Class B misdemeanor.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.30.

IC 27-10-4-7
Surety bail agent; payment of premium owed
Sec. 7. (a) Notwithstanding any other law, not later than thirty (30) days after the termination of a surety bail agent's appointment, the surety bail agent shall pay to the former insurer or agent of the insurer to whom the surety bail agent reported on behalf of the former insurer any premium owed.
(b) The commissioner may enforce this section in accordance with IC 27-10-3-9.
As added by P.L.102-2005, SEC.9.



CHAPTER 5. ENFORCEMENT AND ADMINISTRATION

IC 27-10-5-2
Bail bond enforcement and administration fund; use of money
Sec. 2. The money in the fund created by this chapter shall be used for the following purposes and no other:
(1) The employment of a qualified investigator and investigation staff.
(2) The expense of examination.
(3) Licensing.
(4) Forms.
(5) Other related expenses necessitated by this article.
As added by P.L.261-1985, SEC.1.

IC 27-10-5-3
Investigator; qualifications; staff; duties
Sec. 3. (a) The commissioner shall appoint a qualified investigator who shall serve at the pleasure of the commissioner. The investigator shall be of good moral character, have had at least five (5) years of experience as an insurance or private investigator or equivalent experience as a law enforcement or judicial officer, and be thoroughly familiar and conversant with Indiana criminal law, including the court procedure and structure.
(b) The investigator, with the approval of the commissioner, may select such staff as is necessary to enable the investigator to properly perform the investigator's duties. The primary duty of the investigator and the investigator's staff is to administer this article and to investigate all violations of this article and to report and recommend to the commissioner all findings made on the investigation.
As added by P.L.261-1985, SEC.1.






ARTICLE 11. FRATERNAL BENEFIT SOCIETIES

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 27-11-1-1
Application of article
Sec. 1. This article applies to any incorporated society, order, or supreme lodge without capital stock, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not-for-profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and that provides benefits in accordance with this article.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-2
Application of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-3
"Benefit contract" defined
Sec. 3. "Benefit contract" means the agreement for provision of benefits authorized by IC 27-11-6-1, as that agreement is described in IC 27-11-6-4.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-4
"Benefit member" defined
Sec. 4. "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-5
"Certificate" defined
Sec. 5. "Certificate" means the document issued as written

evidence of the benefit contract.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-6
"Commissioner" defined
Sec. 6. "Commissioner" refers to the insurance commissioner of this state.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-7
"Laws" defined
Sec. 7. "Laws" means the society's articles of incorporation, constitution, and bylaws, however designated.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-8
"Lodge" defined
Sec. 8. "Lodge" means a subordinate member unit of the society, whether known as a camp, court, council, branch, or by any other designation.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-9
"Premiums" defined
Sec. 9. "Premiums" includes rates, dues, or other required contributions by whatever name known that are payable under the certificate.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-10
"Rules" defined
Sec. 10. "Rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors that are intended to have general application to the members of the society.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-11
"Society" defined
Sec. 11. "Society" refers to a fraternal benefit society to which this article applies, according to section 1 of this chapter.
As added by P.L.262-1985, SEC.1.



CHAPTER 2. STRUCTURE AND PURPOSE

IC 27-11-2-2
Representative form of government
Sec. 2. A society has a representative form of government if it meets all of the following conditions:
(1) It has a supreme governing body constituted in one (1) of the following ways:
(A) The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than a majority of the votes and not less than the number of votes required to amend the society's laws. The assembly shall meet at least once every four (4) years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.
(B) The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four (4) years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member is considered to be an elected member. The board

shall meet at least quarterly to conduct the business of the society.
(2) The officers of the society are elected either by the supreme governing body or by the board of directors.
(3) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly.
(4) Each voting member shall have one (1) vote and no vote may be cast by proxy.
As added by P.L.262-1985, SEC.1.

IC 27-11-2-3
Operation for benefit of members and beneficiaries
Sec. 3. A society shall operate for the benefit of members and their beneficiaries by:
(1) providing benefits as specified in IC 27-11-6-1; and
(2) operating for one (1) or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members that may also be extended to others. These purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.
As added by P.L.262-1985, SEC.1.

IC 27-11-2-4
Laws and rules; necessary and incidental powers
Sec. 4. Every society may adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It may change, alter, add to, or amend such laws and rules. It shall have such other powers as are necessary and incidental to effect the objectives and purposes of the society.
As added by P.L.262-1985, SEC.1.



CHAPTER 3. MEMBERSHIP

IC 27-11-3-2
Location of principal office; meetings; official publication; synopsis of annual statement; grievance procedures
Sec. 2. (a) The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory where the society has at least one (1) subordinate lodge, or in another location as determined by the supreme governing body, and all business transacted at the meetings shall be as valid in all respects as if the meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors must be in the English language.
(b) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two (2) or more members have the same mailing address, an official publication mailed to one (1) member is deemed to be mailed to all members at the same address unless a member requests a separate copy.
(c) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society shall be printed and mailed to each benefit member of the society or, instead, the synopsis may be published in the society's official publication.
(d) A society may provide in its laws or rules for grievance or complaint procedures for members.
As added by P.L.262-1985, SEC.1.
IC 27-11-3-3
Personal liability of officers and members; indemnification and reimbursement of certain persons; maintenance of insurance on certain persons
Sec. 3. (a) The officers and members of the supreme governing body or any subordinate body of a society are not personally liable for any benefits provided by a society.
(b) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by and liabilities imposed upon the person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved by reason of the fact that the person is or was a director, officer, employee, or agent of the society or of any firm, limited liability company, corporation, or organization that the person served in any capacity at the request of the society. A person shall not be indemnified or reimbursed:
(1) in relation to any matter in such action, suit, or proceeding as to which the person is adjudged to be or has been guilty of breach of a duty as a director, officer, employee, or agent of the society; or
(2) in relation to any matter in an action, suit, proceeding, or threat that has been made the subject of a compromise settlement;
unless in either case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, had no reasonable cause to believe that this conduct was unlawful.
(c) The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subsection (b)(1) or (b)(2) may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest does not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement.
(d) The right of indemnification and reimbursement provided in this section is not exclusive of other rights to which the person may be entitled as a matter of law and shall inure to the benefit of that person's heirs, executors, and administrators.
(e) A society may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, limited liability company, or organization against any liability asserted against the person and incurred by the person in any such capacity or arising out of the person's status, whether or not the

society would have the power to indemnify the person against such liability under this section.
As added by P.L.262-1985, SEC.1. Amended by P.L.8-1993, SEC.435.

IC 27-11-3-4
Waiver of provisions of laws of the society
Sec. 4. The laws of the society may provide that no subordinate body nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws of the society. The provision shall be binding on the society and every member and beneficiary of a member.
As added by P.L.262-1985, SEC.1.



CHAPTER 4. ORGANIZATION

IC 27-11-4-2
Organization of fraternal benefit society; articles of incorporation
Sec. 2. Seven (7) or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer competent to take acknowledgment of deeds and articles of incorporation. The article of incorporation must state the following:
(1) The proposed corporate name of the society, which must not resemble the name of any society or insurance company as to be misleading or confusing.
(2) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes may not include more liberal powers than are granted by this article.
(3) The names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one (1) year from the date of issuance of the permanent certificate of authority.
As added by P.L.262-1985, SEC.1.

IC 27-11-4-3
Filing of articles of incorporation, bylaws and rules, forms of certificates, circulars, and bond
Sec. 3. Articles of incorporation, certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, circulars to be issued by the society, and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one (1) year shall be filed with the commissioner, who may require further information as the commissioner considers necessary. The bond with sureties approved by the commissioner shall be not less than three hundred thousand dollars ($300,000) nor more than one million five hundred thousand dollars ($1,500,000), as required by the commissioner. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this article and all provisions of the law have been complied with, the

commissioner shall certify, retain, and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as provided in this chapter.
As added by P.L.262-1985, SEC.1.

IC 27-11-4-4
Preliminary certificate of authority; expiration; extension
Sec. 4. No preliminary certificate of authority granted under this section shall be valid after one (1) year from its date or after a further period, not exceeding one (1) year, as may be authorized by the commissioner upon cause shown, unless the five hundred (500) applicants required in this chapter have been secured and the organization has been completed as provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one (1) year from the date of the preliminary certificate of authority or at the expiration of the extended period, unless the society has completed its organization and received a certificate of authority to do business in Indiana.
As added by P.L.262-1985, SEC.1.

IC 27-11-4-5
Solicitation of members; liabilities incurred upon receipt of preliminary certificate
Sec. 5. Upon receipt of a preliminary certificate of authority from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one (1) regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount collected. No society shall incur any liability other than for the return of the advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow any benefit to any person until:
(1) actual bona fide applications for benefits have been secured on not less than five hundred (500) applicants, and any necessary evidence of insurability has been furnished to and approved by the society;
(2) at least ten (10) subordinate lodges have been established into which the five hundred (500) applicants have been admitted;
(3) there has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of the applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted, and premiums therefor; and
(4) it shall have been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of such society, that at least five hundred (500) applicants have each paid in cash at least one (1) regular monthly premium, which

premiums in the aggregate amount to at least one hundred fifty thousand dollars ($150,000). The advance premiums shall be held in trust during the period of organization and, if the society has not qualified for a certificate of authority within one (1) year as provided in this chapter, the premiums shall be returned to the applicants.
As added by P.L.262-1985, SEC.1.

IC 27-11-4-6
Certificate of authority
Sec. 6. The commissioner may make an examination and require any further information as the commissioner considers advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority authorizing the society to transact business under this article. The certificate of authority is prima facie evidence of the existence of the society at the date of the certificate. The commissioner shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority.
As added by P.L.262-1985, SEC.1.



CHAPTER 5. GOVERNANCE

IC 27-11-5-2
Operation of not-for-profit institutions
Sec. 2. A society may create, maintain, and operate or may

establish organizations to operate not-for-profit institutions to further the purposes permitted by IC 27-11-2-3. Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement.
As added by P.L.262-1985, SEC.1.

IC 27-11-5-3
Reinsurance agreements
Sec. 3. (a) A domestic society may by a reinsurance agreement cede any individual risk or risks in whole or in part to an insurer (other than another fraternal benefit society) having the power to make the reinsurance and authorized to do business in this state or, if not so authorized, one that is approved by the commissioner, but no society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on the ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after December 31, 1985, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.
(b) Notwithstanding the limitation in subsection (a), a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under section 4 of this chapter.
As added by P.L.262-1985, SEC.1.

IC 27-11-5-4
Consolidation or merger
Sec. 4. (a) A domestic society may consolidate or merge with any other society by complying with this section. It shall file with the commissioner:
(1) a certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;
(2) a sworn statement by the president and secretary or corresponding officers of each society showing the financial condition of the society on a date fixed by the commissioner, but not earlier than December 31 next preceding the date of the contract;
(3) a certificate of the officers, verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds (2/3) vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each body, or, if the society's laws permit, by mail; and
(4) evidence that, at least sixty (60) days before the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication

of each society.
(b) If the commissioner finds that:
(1) the contract is in conformity with this section;
(2) the financial statements are correct; and
(3) the consolidation or merger is just and equitable to the members of each society;
the commissioner shall approve the contract and issue a certificate to that effect. Upon approval, the contract shall be in full force and effect unless any society that is a party to the contract is incorporated under the laws of any other state or territory. In that event, the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of the state or territory and a certificate of approval has been filed with the commissioner or, if the laws of the state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of that state or territory and a certificate of approval has been filed with the commissioner of this state.
(c) Upon the consolidation or merger becoming effective, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.
(d) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been duly addressed and mailed, is prima facie evidence that the notice or document has been furnished the addressees.
As added by P.L.262-1985, SEC.1.

IC 27-11-5-5
Conversion and licensing as mutual life insurance company
Sec. 5. Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of the insurance law for mutual life insurance companies. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds (2/3) of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of the plan. No conversion shall take effect unless and until approved by the commissioner, who may give the approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the

certificate holders of the society.
As added by P.L.262-1985, SEC.1.



CHAPTER 6. CONTRACTUAL BENEFITS

IC 27-11-6-2
Beneficiaries of benefit contracts; funeral benefits; failure to designate lawful beneficiary
Sec. 2. (a) The owner of a benefit contract is entitled to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.
(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member.
(c) If at the death of any person insured under a benefit contract there is no lawful beneficiary to whom the proceeds shall be payable, the amount of the benefit, except to the extent that funeral benefits may be paid, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, the proceeds shall be payable to such owner.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-3 Limitation on use of benefits to pay debts or liabilities of members, beneficiaries, or other persons
Sec. 3. No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any society shall be liable to attachment, garnishment, or other process or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member, beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-4
Issuance of certificate to owner of benefit contract
Sec. 4. Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided. The certificate, together with any riders or endorsements attached to the certificate, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each constitutes the benefit contract as of the date of issuance between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-5
Effect of changes, additions, or amendments to laws of society upon owner and beneficiaries of benefit contract
Sec. 5. Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects as though the changes, additions, or amendments had been made before and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits that the society contracted to give the owner as of the date of issuance.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-6
Issuance of benefit contract upon life of a minor
Sec. 6. Any person upon whose life a benefit contract is issued before attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-7 Payment of owner's equitable proportion of deficiency where society's reserves are impaired
Sec. 7. A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that, if the payment is not made, either:
(1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or
(2) instead of or in combination with subdivision (1), the owner may accept a proportionate reduction in benefits under the certificate.
The society may specify the manner of the election and which alternative is to be presumed if no election is made.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-8
Copies of documents as evidence of terms and conditions
Sec. 8. Copies of any of the documents mentioned in this chapter, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-9
Filing of copy of certificate with commissioner; contents of certificate
Sec. 9. A certificate shall not be delivered or issued for delivery in Indiana unless a copy of the form has been filed with the commissioner in the manner provided for like policies issued by life insurers in Indiana. Every life, accident, health, or disability insurance certificate and every annuity certificate issued after December 31, 1986, shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one (1) full month in its certificate. The certificate shall also contain a provision stating the amount of premiums that are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate that, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.
As added by P.L.262-1985, SEC.1. Amended by P.L.2-1995,

SEC.110.

IC 27-11-6-10
Benefit contract issued on life of a minor; transfer of control of ownership to the insured
Sec. 10. Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer and may provide in all other respects for the regulation, government, and control of certificates and all rights, obligations, and liabilities incident to a benefit contract. Ownership rights before a transfer shall be specified in the certificate.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-11
Assignment of benefit contracts
Sec. 11. A society may specify the terms and conditions on which benefit contracts may be assigned.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-12
Cash surrender value, loans, or other options
Sec. 12. (a) For certificates issued before January 1, 1987, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable on December 31, 1985.
(b) For certificates issued after December 31, 1986, for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon the tables.
As added by P.L.262-1985, SEC.1.



CHAPTER 7. FINANCIAL MATTERS

IC 27-11-7-2
Financial affairs of fraternal benefit societies
Sec. 2. (a) All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights in the assets or become entitled to any apportionment on the surrender of any part of the assets, except as provided in the benefit contract.
(b) A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.
(c) A society may, pursuant to resolution of its supreme governing body, establish and operate one (1) or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing accounts and issuing contracts. To the extent the society considers it necessary in order to comply with any applicable federal or state laws or any rules issued thereunder, the society may:
(1) adopt special procedures for the conduct of the business and affairs of a separate account;
(2) for persons having beneficial interest therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account; and
(3) issue contracts on a variable basis to which IC 27-11-6-5 and IC 27-11-6-7 shall not apply.
As added by P.L.262-1985, SEC.1.

IC 27-11-7-3
Law governing financial matters
Sec. 3. Except as provided in this article, societies shall be governed by this article and by IC 27-1-2, IC 27-1-3, and IC 27-9, and shall be exempt from all other provisions of this title unless they be expressly designated therein, or unless it is specifically made

applicable by this article.
As added by P.L.262-1985, SEC.1.

IC 27-11-7-4
Designation as charitable or benevolent institution
Sec. 4. Every society organized or licensed under this article is declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal, and school tax other than taxes on real estate not occupied by a society in carrying on its business.
As added by P.L.262-1985, SEC.1.



CHAPTER 8. REGULATION

IC 27-11-8-2
Annual financial statement
Sec. 2. (a) Reports shall be filed in accordance with this section.
(b) Every society transacting business in this state shall annually, before March 1, unless for cause shown the time has been extended by the commissioner, file with the commissioner a true statement of its financial condition, transactions, and affairs for the preceding calendar year and pay a fee of twenty-five dollars ($25) for filing the statement. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners

for fraternal benefit societies and as supplemented by additional information required by the commissioner.
(c) As part of the annual statement required in this section, each society shall, before March 1, file with the commissioner a valuation of its certificates in force on December 31 last preceding, provided the commissioner may for cause shown, extend the time for filing the valuation for not more than two (2) calendar months. The valuation shall be done in accordance with the standards specified in section 1 of this chapter. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.
(d) A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit one hundred dollars ($100) for each day during which the neglect continues, and, upon notice by the commissioner to that effect, its authority to do business in Indiana shall cease while the default continues.
As added by P.L.262-1985, SEC.1. Amended by P.L.31-1988, SEC.24.

IC 27-11-8-3
Renewal of license; fee
Sec. 3. The authority of all societies licensed may be renewed annually, but in all cases to terminate on April 30. However, a license shall continue in full force and effect until the new license is issued or specifically refused. For each license or renewal, the society shall pay the commissioner a fee of twenty-five dollars ($25). A duly certified copy or duplicate of the license is prima facie evidence that the licensee is a fraternal benefit society within the meaning of this article.
As added by P.L.262-1985, SEC.1. Amended by P.L.31-1988, SEC.25.

IC 27-11-8-4
Examination of societies transacting or applying for admission to transact business in Indiana; expenses
Sec. 4. (a) The commissioner or any person the commissioner may appoint may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in Indiana in the same manner as authorized for examination of domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.
(b) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner.
As added by P.L.262-1985, SEC.1.
IC 27-11-8-5
Requirements for issuance of license to transact business in Indiana
Sec. 5. No foreign or alien society shall transact business in Indiana without a license issued by the commissioner. Any society desiring admission to Indiana shall comply substantially with the requirements and limitations of this article applicable to domestic societies. Any society may be licensed to transact business in Indiana upon filing with the commissioner:
(1) a certified copy of its articles of incorporation;
(2) a copy of its bylaws, certified by its secretary or corresponding officer;
(3) a power of attorney to the commissioner as prescribed in IC 27-11-9-1;
(4) a statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country and satisfactory to the commissioner;
(5) certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business therein;
(6) copies of its certificate forms; and
(7) such other information as the commissioner considers necessary;
and upon a showing that its assets are invested in accordance with this chapter.
As added by P.L.262-1985, SEC.1.

IC 27-11-8-6
Noncompliance with limitations on transaction of business; injunction; hearing; liquidation of society; receivership; voluntary determination to discontinue business
Sec. 6. (a) When the commissioner upon investigation finds that a domestic society:
(1) has exceeded its powers;
(2) has failed to comply with this chapter;
(3) is not fulfilling its contracts in good faith;
(4) has a membership of less than four hundred (400) after an existence of one (1) year or more; or
(5) is conducting business fraudulently or in a manner hazardous to its members, creditors, the public, or the business;
the commissioner shall in writing notify the society of the deficiency or deficiencies, state the reasons for the commissioner's dissatisfaction, and require that the deficiency or deficiencies that exist be corrected. After notice, the society shall have thirty (30) days in which to comply with the commissioner's request for correction, and, if the society fails to comply, the commissioner shall notify the society of the findings of noncompliance and require the

society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected, or why an action in quo warranto should not be commenced against the society.
(b) If on that date the society does not present good and sufficient reasons why it should not be enjoined or why action should not be commenced, the commissioner may present the facts relating thereto to the attorney general who shall, if the attorney general considers the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto.
(c) The court shall notify the officers of the society of a hearing. If after a full hearing it appears that the society should be enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:
(1) the commissioner finds that the violation complained of has been corrected;
(2) the costs of the action have been paid by the society if the court finds that the society was in default as charged;
(3) the court has dissolved its injunction; and
(4) the commissioner has reinstated the certificate of authority.
(d) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money, and other assets of the society and, under the direction of the court, proceed to close the affairs of the society and to distribute its funds to those entitled to the funds.
(e) No action under this section shall be recognized in any court of this state unless brought by the attorney general upon request of the commissioner. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner as the receiver.
(f) The provisions of this section relating to hearing by the commissioner, action by the attorney general at the request of the commissioner, hearing by the court, injunction, and receivership shall be applicable to a society that shall voluntarily determine to discontinue business.
As added by P.L.262-1985, SEC.1.

IC 27-11-8-7
Noncompliance by foreign or alien society; suspension, revocation, or refusal of license
Sec. 7. (a) When the commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in Indiana:
(1) has exceeded its powers;
(2) has failed to comply with any of the provisions of this chapter;
(3) is not fulfilling its contracts in good faith; or
(4) is conducting its business fraudulently or in a manner

hazardous to its members or creditors or the public;
the commissioner shall in writing notify the society of the deficiency or deficiencies, state the reasons for the commissioner's dissatisfaction, and require that the deficiency or deficiencies that exist be corrected.
(b) After the notice, the society shall have thirty (30) days in which to comply with the commissioner's request for correction, and, if the society fails to comply, the commissioner shall notify the society of the findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked, or refused. If on that date the society does not present good and sufficient reason why its authority to do business in Indiana should not be suspended, revoked, or refused, the commissioner may suspend or refuse the license of the society to do business in Indiana until satisfactory evidence is furnished to the commissioner that the suspension or refusal should be withdrawn, or the commissioner may revoke the authority of the society to do business in Indiana.
(c) Nothing contained in this section shall be taken or construed as preventing any society from continuing in good faith all contracts made in Indiana during the time the society was legally authorized to transact business in Indiana.
As added by P.L.262-1985, SEC.1.

IC 27-11-8-8
Application or petition for injunction
Sec. 8. No application or petition for injunction against any domestic, foreign, or alien society, or lodge shall be recognized in any court of Indiana unless made by the attorney general upon request of the commissioner.
As added by P.L.262-1985, SEC.1.

IC 27-11-8-9
Licensing of insurance producers of societies
Sec. 9. (a) Insurance producers of societies shall be licensed in accordance with the laws regulating the licensing and the revocation, suspension, or termination of license of resident and nonresident insurance producers.
(b) No examination or license shall be required of any regular salaried officer, employee, or member of a licensed society who devotes substantially all of the officer's, employee's or member's services to activities other than the solicitation of fraternal insurance contracts from the public and who receives for the solicitation of those contracts no commission or other compensation directly dependent upon the amount of business obtained.
As added by P.L.262-1985, SEC.1. Amended by P.L.178-2003, SEC.83.

IC 27-11-8-10
Unfair competition; unfair or deceptive acts or practices
Sec. 10. Every society authorized to do business in Indiana shall

be subject to IC 27-4-1 relating to unfair methods of competition and unfair or deceptive acts or practices, provided that nothing in those provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.
As added by P.L.262-1985, SEC.1.



CHAPTER 9. MISCELLANEOUS PROVISIONS

IC 27-11-9-2
Judicial review of decisions and findings of commissioner
Sec. 2. All decisions and findings of the commissioner made under this article shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.
As added by P.L.262-1985, SEC.1.

IC 27-11-9-3
Violations
Sec. 3. (a) A person who knowingly makes any false or fraudulent statement or representation in or with reference to any application for membership or for the purpose of obtaining money from or benefits in any society transacting business under this chapter, commits a Class A misdemeanor.
(b) A person who solicits membership for any fraternal beneficiary association not licensed to do business in Indiana, or for

any society not authorized to do business in Indiana, commits a Class C infraction.
(c) Any person who knowingly violates, neglects, or refuses to comply with a provision of this article for which a penalty is not otherwise prescribed commits a Class B misdemeanor.
As added by P.L.262-1985, SEC.1.

IC 27-11-9-4
Construction of article
Sec. 4. (a) Nothing contained in this article shall be so construed as to affect or apply to:
(1) grand or subordinate lodges of societies, orders, or associations doing business in Indiana that provide benefits exclusively through local or subordinate lodges;
(2) orders, societies, or associations that admit to membership only persons engaged in one (1) or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to these orders, societies, or associations;
(3) domestic societies that limit their membership to employees of a particular city or town, designated firm, business house, or corporation that provide for a death benefit of not more than four hundred dollars ($400) or disability benefits of not more than three hundred fifty dollars ($350) to any person in any one (1) year, or both; or
(4) domestic societies or associations of a purely religious, charitable, or benevolent description that provide for a death benefit of not more than four hundred dollars ($400) or for disability benefits of not more than three hundred fifty dollars ($350) to any one (1) person in any one (1) year, or both.
(b) Any society or association described in subsection (a)(3) or (a)(4) that provides for death or disability benefits for which benefit certificates are issued, and any society or association included in subsection (a)(4) that has more than one thousand (1,000) members, shall not be exempted from this article but shall comply with all requirements of this article.
(c) A society that under this section is exempt from the requirements of this article, except any society described in subsection (a)(2), shall not give or allow or promise to give or allow to any person any compensation for procuring new members.
(d) Every society that provides for benefits in case of death or disability resulting solely from accident and that does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and rules of this article, except that the provisions relating to medical examination, valuations of benefit certificates, and incontestability shall not apply to the society.
(e) The commissioner may require from any society or association, by examination or otherwise, such information as will

enable the commissioner to determine whether the society or association is exempt from this article.
(f) Societies exempted under this section shall also be exempt from all other provisions of this title.
As added by P.L.262-1985, SEC.1.






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. HEALTH MAINTENANCE ORGANIZATIONS

CHAPTER 1. DEFINITIONS

IC 27-13-1-2
"Admitted asset"
Sec. 2. "Admitted asset" means an asset that may be included in a health maintenance organization's total assets for the purpose of computing the net worth of the health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-3
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 27-13-1-4
"Basic health care services"
Sec. 4. (a) "Basic health care services" means the following medically necessary services:
(1) Preventive care.
(2) Inpatient and outpatient hospital and physician care.
(3) Diagnostic laboratory care.
(4) Diagnostic and therapeutic radiological services.
(5) Emergency care.
(b) The term does not include the following:
(1) Mental health services.
(2) Services for alcohol and drug abuse.
(3) Dental services.
(4) Vision services.
(5) Long term rehabilitation treatment.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-5
"Capitated basis"
Sec. 5. "Capitated basis" means fixed per member per month payment or percentage of premium payment under which the provider assumes the full risk for the cost of contracted services without regard to type, value, or frequency of services provided. For purposes of this definition, capitated basis includes the cost associated with operating staff model facilities.
As added by P.L.26-1994, SEC.25.
IC 27-13-1-6
"Carrier"
Sec. 6. "Carrier" refers to any of the following:
(1) A health maintenance organization.
(2) An insurer licensed in Indiana to write Class 1(B) or Class 2(A) lines of insurance.
(3) Any other entity responsible for the payment of benefits or provision of services under a group contract.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-7
"Commissioner"
Sec. 7. "Commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-8
"Copayment"
Sec. 8. "Copayment" means an amount, or a percentage of the charge, that an enrollee must pay to receive a specific service that is not fully prepaid.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-9
"Coverage"
Sec. 9. "Coverage" means the health care services to which a person is contractually entitled, either directly or indirectly, under a contract with a carrier.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-10
"Covered by a health maintenance organization"
Sec. 10. "Covered by a health maintenance organization" means that a person is contractually entitled, either directly or indirectly, to health care services from the health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-10.5
"Credentialing"
Sec. 10.5. "Credentialing" means a process through which a health maintenance organization makes a determination:
(1) based on criteria established by the health maintenance organization; and
(2) concerning whether a provider may serve as a participating provider.
As added by P.L.26-2005, SEC.3.

IC 27-13-1-11
"Deductible"
Sec. 11. "Deductible" means the amount that an enrollee is

responsible to pay out-of-pocket before the health maintenance organization begins to pay the costs associated with the health care services.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-11.3
"Department"
Sec. 11.3. "Department" refers to the department of insurance.
As added by P.L.69-1998, SEC.1.

IC 27-13-1-11.5
"Dialysis facility"
Sec. 11.5. "Dialysis facility" means an outpatient facility in Indiana at which a dialysis treatment provider provides dialysis treatment.
As added by P.L.111-2008, SEC.5.

IC 27-13-1-11.7
"Emergency"
Sec. 11.7. "Emergency" means a medical condition that arises suddenly and unexpectedly and manifests itself by acute symptoms of such severity, including severe pain, that the absence of immediate medical attention could reasonably be expected by a prudent lay person who possesses an average knowledge of health and medicine to:
(1) place an individual's health in serious jeopardy;
(2) result in serious impairment to the individual's bodily functions; or
(3) result in serious dysfunction of a bodily organ or part of the individual.
As added by P.L.69-1998, SEC.2.

IC 27-13-1-12
"Enrollee"
Sec. 12. "Enrollee" means a subscriber or a subscriber's dependent who is covered by a health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.191-1997, SEC.1.

IC 27-13-1-13
"Evidence of coverage"
Sec. 13. "Evidence of coverage" means a statement of the essential features and services of the coverage provided by a health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-13.5
"Experimental treatment"
Sec. 13.5. "Experimental treatment" means medical technology or a new application of existing medical technology, including medical

procedures, drugs, and devices for treating a medical condition, illness, or diagnosis that:
(1) is not generally accepted by informed health care professionals in the United States as effective; or
(2) has not been proven by scientific testing or evidence to be effective;
in treating the medical condition, illness, or diagnosis for which its use is proposed.
As added by P.L.69-1998, SEC.3.

IC 27-13-1-14
"Extension of benefits"
Sec. 14. "Extension of benefits" means the continuation of coverage under a particular benefit provided under a contract following the termination of an enrollee with a total disability on the date of termination.
As added by P.L.26-1994, SEC.25. Amended by P.L.99-2007, SEC.194.

IC 27-13-1-15
"Grievance"
Sec. 15. "Grievance" means a written complaint submitted in accordance with the formal grievance procedure of a health maintenance organization by or on behalf of:
(1) the enrollee or subscriber regarding any aspect of the health maintenance organization relative to the enrollee or subscriber; or
(2) an individual who would be an enrollee or a subscriber under an individual contract or a group contract regarding the health maintenance organization's decision to rescind the individual contract or group contract.
As added by P.L.26-1994, SEC.25. Amended by P.L.160-2011, SEC.26.

IC 27-13-1-16
"Group contract"
Sec. 16. "Group contract" means a contract for health care services which by the contract's terms limits eligibility to members of a specified group. A group contract may include coverage for dependents.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-17
"Group contract holder"
Sec. 17. "Group contract holder" means the person to whom a group contract has been issued.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-18
"Health care services" Sec. 18. (a) "Health care services" means:
(1) any services provided by individuals licensed under IC 25-5.1, IC 25-10, IC 25-13, IC 25-14, IC 25-22.5, IC 25-23, IC 25-24, IC 25-26, IC 25-27, IC 25-29, IC 25-33, or IC 25-35.6;
(2) services provided as a result of hospitalization;
(3) services incidental to the furnishing of services described in subdivision (1) or (2); or
(4) any other services or goods furnished for the purpose of preventing, alleviating, curing, or healing human illness, physical disability, or injury.
(b) The term does not include any service provided by, from, or through a licensed health care facility in connection with any life care, founder's fee, or other type of prepaid fee contract for residency and health care in a retirement home, community, or facility for elderly persons.
As added by P.L.26-1994, SEC.25. Amended by P.L.133-2011, SEC.2.

IC 27-13-1-19
"Health maintenance organization"
Sec. 19. "Health maintenance organization" means a person that undertakes to provide or arrange for the delivery of health care services to enrollees on a prepaid basis, except for enrollee responsibility for copayments or deductibles.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-20
"In-plan covered services"
Sec. 20. "In-plan covered services" means the following:
(1) Covered health care services that are obtained from a provider who:
(A) is employed by;
(B) is under contract with;
(C) provides health care services to an enrollee referred by; or
(D) is otherwise affiliated with;
the health maintenance organization.
(2) Emergency services.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-21
"Individual contract"
Sec. 21. (a) "Individual contract" means a contract for health care services that:
(1) is issued to; and
(2) covers;
an individual.
(b) An individual contract may include coverage for a dependent of the subscriber. As added by P.L.26-1994, SEC.25.

IC 27-13-1-21.3
"Insurance producer"
Sec. 21.3. "Insurance producer" means a person who is a licensed insurance producer under IC 27-1-15.6 and who:
(1) solicits, negotiates, effects, procures, delivers, renews, or continues a policy or contract for membership in a health maintenance organization or a prepaid limited health service organization;
(2) takes or transmits a membership fee or premium for the policy or contract other than for the insurance producer; or
(3) causes the insurance producer to be held out to the public, through advertising or otherwise, as a producer for a health maintenance organization or a prepaid limited health service organization.
As added by P.L.97-2004, SEC.102.

IC 27-13-1-21.5
"Managed hospital payment basis"
Sec. 21.5. "Managed hospital payment basis" means agreements in which the financial risk is primarily related to the degree of utilization rather than to cost of services.
As added by P.L.255-1995, SEC.13.

IC 27-13-1-22
"Net worth"
Sec. 22. (a) "Net worth" means the excess of total admitted assets over total liabilities.
(b) For the purposes of subsection (a), "liabilities" does not include fully subordinated debt.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-23
"Out-of-plan covered services"
Sec. 23. (a) "Out-of-plan covered services" means nonemergency, self-referred covered health care services that:
(1) are obtained from a provider who is:
(A) not otherwise employed by;
(B) not under contract with; and
(C) not otherwise affiliated with;
the health maintenance organization; or
(2) are obtained from a participating provider without a referral.
(b) The term does not include uncovered services.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-24
"Participating provider"
Sec. 24. "Participating provider" means a provider who, under an express or implied contract with: (1) the health maintenance organization; or
(2) a contractor of the health maintenance organization or any subcontractor of a contractor of the health maintenance organization;
has agreed to provide health care services to enrollees with an expectation of directly or indirectly receiving payment, other than copayment or deductible, from the health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.1.

IC 27-13-1-25
"Person"
Sec. 25. "Person" includes the following:
(1) An individual.
(2) A partnership.
(3) An association.
(4) A trust.
(5) A limited liability company.
(6) A corporation.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-26
"Point-of-service product"
Sec. 26. "Point-of-service product" means a product that covers both:
(1) in-plan covered services; and
(2) out-of-plan covered services.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-27
"Limited service health maintenance organization"
Sec. 27. "Limited service health maintenance organization" has the meaning set forth in IC 27-13-34-4.
As added by P.L.26-1994, SEC.25. Amended by P.L.2-1998, SEC.70.

IC 27-13-1-27.5
"Primary care provider"
Sec. 27.5. "Primary care provider" means a provider under contract with a health maintenance organization who is designated by the health maintenance organization to coordinate, supervise, or provide ongoing care to an enrollee.
As added by P.L.69-1998, SEC.4.

IC 27-13-1-28
"Provider"
Sec. 28. (a) "Provider" means a physician, a hospital, or any other person licensed or authorized to furnish health care services.
(b) The term includes an entity that:
(1) is owned in whole or in part by one (1) or more physicians, hospitals, or other persons licensed or authorized to furnish

health care services; and
(2) was established for purposes of furnishing health care services through:
(A) contracts; or
(B) employment agreements;
with one (1) or more physicians, hospitals, or other persons licensed or authorized to furnish health care services.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.2.

IC 27-13-1-28.5
"Quality assurance"
Sec. 28.5. "Quality assurance" means the ongoing evaluation of the quality of health care services provided to enrollees.
As added by P.L.69-1998, SEC.5.

IC 27-13-1-29
"Receivership"
Sec. 29. "Receivership" means that the health maintenance organization has been placed in receivership under an order of rehabilitation or liquidation by a court with jurisdiction.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-30
"Replacement coverage"
Sec. 30. "Replacement coverage" means the coverage provided to a person whose last preceding carrier has ceased providing coverage to that person.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-31
"Service area"
Sec. 31. "Service area" means the geographic area within which a health maintenance organization licensed under this article provides or arranges for the delivery of health care services to enrollees.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-32
"Subscriber"
Sec. 32. "Subscriber" means:
(1) an individual whose employment status or other status, except family dependency, is the basis for eligibility for enrollment in the health maintenance organization; or
(2) in the case of an individual contract, the person in whose name the contract is issued.
As added by P.L.26-1994, SEC.25.

IC 27-13-1-33
"Subscriber premiums" Sec. 33. "Subscriber premiums" means money or any other thing of value paid or given in consideration to a health maintenance organization, agent, or solicitor on account of or in connection with a contract under which a health maintenance organization provides or arranges for the delivery of health care benefits to enrollees.
As added by P.L.26-1994, SEC.25.



CHAPTER 2. ESTABLISHMENT OF HEALTH MAINTENANCE ORGANIZATIONS

IC 27-13-2-2
Certificate of authority required
Sec. 2. (a) A person may not establish or operate a health maintenance organization without obtaining a certificate of authority under this article.
(b) If a participating provider contracts with another provider under a contract that complies with IC 27-13-15 to provide health services on a prepaid basis to enrollees of a health maintenance organization that holds a certificate of authority, neither provider, with respect to the contract is:
(1) considered to be engaged in the business of insurance; or
(2) required to obtain a certificate of authority under this article.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.3.

IC 27-13-2-3
Foreign entities obtaining certificate of authority
Sec. 3. (a) A foreign corporation, other than a foreign corporation defined under IC 27-1-2-3, may obtain a certificate of authority if the foreign corporation:
(1) is authorized to do business in Indiana under IC 23-1-49 or IC 23-17-26; and
(2) complies with this article.
(b) A foreign corporation (as defined in IC 27-1-2-3) may obtain a certificate of authority if the foreign corporation complies with this article.
(c) A foreign or alien health maintenance organization granted a certificate of authority under this section has the same but no greater rights and privileges than a domestic health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.15.

IC 27-13-2-4
Certificate of authority application; verification; form
Sec. 4. An application for a certificate of authority to operate a health maintenance organization must be:
(1) verified by an officer or authorized representative of the applicant; and (2) submitted on a form prescribed by the commissioner.
As added by P.L.26-1994, SEC.25.

IC 27-13-2-5
Certificate of authority application; requirements
Sec. 5. An application for a certificate of authority to operate a health maintenance organization must set forth or be accompanied by the following:
(1) A copy of the organizational documents of the applicant, such as the articles of incorporation, partnership agreement, trust agreement, articles of organization, or any other applicable documents, and all amendments to those documents.
(2) A copy of the bylaws, rules and regulations, or similar document regulating the conduct of the internal affairs of the applicant.
(3) A list, on a form acceptable to the commissioner, of the names, addresses, official positions, and biographical information of the persons who are to be responsible for the conduct of the affairs and daily operations of the applicant, including the following:
(A) All members of the board of directors, board of trustees, executive committee, or other governing board or committee of the applicant.
(B) The principal officers, if the applicant is a corporation.
(C) The partners or members, if the applicant is a partnership or an association.
(D) The manager or, if there is no manager, all members of a limited liability company.
(4) A copy of any contract form that has been made or is to be made between any class of providers and the health maintenance organization.
(5) A copy of any contract that has been made or is to be made between:
(A) third party administrators, agents, or persons identified under subdivision (3); and
(B) the health maintenance organization.
(6) A copy of the form of evidence of coverage that is to be issued by the health maintenance organization to an enrollee.
(7) A copy of the form of a group contract, if any, that is to be issued by the health maintenance organization to an employer, a union, a trustee, or another entity.
(8) Financial statements showing the assets, liabilities, and sources of financial support of the applicant, including:
(A) a copy of the most recent certified financial statement of the applicant; and
(B) an unaudited current financial statement.
(9) A financial feasibility plan that includes the following:
(A) Detailed enrollment projections.
(B) The methodology for determining premium rates to be charged during the first twelve (12) months of operations,

certified by an actuary or other qualified person acceptable to the commissioner.
(C) A projection of:
(i) balance sheets;
(ii) cash flow statements showing any capital expenditures, purchase and sale of investments, and deposits with the state; and
(iii) income and expense statements;
anticipated from the start of operations until the organization has had net income for at least one (1) year.
(D) A statement of the sources of working capital as well as any other sources of funding.
(10) If the applicant is not domiciled in Indiana, an executed power of attorney appointing the commissioner, the commissioner's successors in office, and authorized deputies of the commissioner as the true and lawful attorney of the applicant in and for Indiana upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in Indiana may be served.
(11) A statement or map reasonably indicating, on a county-by-county basis, the service area to be served by the health maintenance organization.
(12) A description of the internal procedures to be used by the health maintenance organization for the investigation and resolution of the complaints and grievances of enrollees.
(13) A description of the proposed quality management program of the applicant, including the following:
(A) The formal organizational structure.
(B) Methods for developing criteria.
(C) Procedures for comprehensive evaluation of the quality of care rendered to enrollees.
(D) Processes to initiate corrective action and reevaluation when deficiencies in provider performance or organizational performance are identified.
(14) A description of the procedures to be implemented to meet the requirements set forth in IC 27-13-12 through IC 27-13-17.
(15) A list of the names, addresses, and license numbers of any providers with whom the health maintenance organization has agreements.
(16) Any other information required by the commissioner to make the determination required under IC 27-13-3.
As added by P.L.26-1994, SEC.25.

IC 27-13-2-6
Certificate of authority application; modifications or amendments
Sec. 6. (a) An applicant shall submit to the commissioner any modifications or amendments to the items of information required in an application under section 5 of this chapter.
(b) The commissioner may adopt rules under this section that

provide that any modifications or amendments to the items of information in the application required of a health maintenance organization:
(1) must be submitted to the commissioner before the modification or amendment takes effect:
(A) for the approval of the commissioner; or
(B) for the information of the commissioner only; or
(2) must be indicated by the health maintenance organization to the commissioner at the time of the next succeeding site visit or examination of the organization by the department of insurance.
(c) A health maintenance organization shall file any assumed corporate name with the department at least thirty (30) days before assuming the name.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.16.

IC 27-13-2-7
Certificate of authority application; approval of modifications or amendments
Sec. 7. Any modification or amendment requiring the approval of the commissioner under rules adopted under section 6 of this chapter is considered approved unless the commissioner disapproves the modification or amendment not more than thirty (30) days after the modification or amendment is submitted. However, the commissioner may postpone the action, if necessary for proper consideration, and if the commissioner gives written notice of the postponement to the applicant before the expiration of the thirty (30) day period.
As added by P.L.26-1994, SEC.25.

IC 27-13-2-8
Waiver of rights under bankruptcy laws
Sec. 8. The commissioner may not issue a certificate of authority to operate a health maintenance organization unless the applicant has submitted to the commissioner a written waiver of the health maintenance organization's rights under the federal bankruptcy laws.
As added by P.L.26-1994, SEC.25.

IC 27-13-2-9
Prohibited names
Sec. 9. (a) A health maintenance organization established under this article may not:
(1) use as a part of its corporate name the words "United States", "Federal", "government", "official", or any word that would imply that the company is an administrative agency of the state of Indiana or of the United States, or that it is subject to supervision of any department other than the department of insurance; or
(2) take or assume a corporate name the same as, or confusingly similar to, an existing name of any other insurance company or

other entity licensed or regulated under IC 27, unless at the same time:
(A) the other company changes its corporate name or withdraws from transacting business in Indiana; and
(B) the written consent of the other company, signed and verified under oath by its secretary, is filed with the department.
(b) This section does not affect the right of any health maintenance organization that:
(1) exists under the laws of Indiana as of July 1, 2001;
(2) exists under the laws of Indiana as of July 1, 2001, and thereafter reorganizes or reincorporates under this article; or
(3) is authorized to transact business in Indiana as of July 1, 2001;
to continue the use of its corporate name.
As added by P.L.203-2001, SEC.17.

IC 27-13-2-10
Application of other laws to domestic health maintenance organizations
Sec. 10. (a) A domestic health maintenance organization that is admitted to transact business in Indiana shall do the following:
(1) If the health maintenance organization is a domestic health maintenance organization admitted to transact business in Indiana after June 30, 2011, comply with IC 27-1-6-21.
(2) If the health maintenance organization changes the physical location of its home office, provide written notice to the department and all subscribers at least thirty (30) days before the location is changed, including the address and telephone number of the new location.
(b) A domestic health maintenance organization operating under this article is subject to IC 27-1-7-11.
As added by P.L.11-2011, SEC.37.



CHAPTER 3. ISSUANCE OF CERTIFICATES OF AUTHORITY

IC 27-13-3-1.5
Approval of certificate of authority
Sec. 1.5. (a) Except as provided in subsection (b), a completed application for a certificate of authority is considered approved one hundred twenty (120) days after the completed application is submitted to the commissioner.
(b) If the commissioner issues an order under IC 27-13-24-3(b) within one hundred twenty (120) days after a completed application is submitted under subsection (a), the review and processing of the application are subject to IC 27-13-24-3 and IC 27-13-24-4.
As added by P.L.195-1996, SEC.4.

IC 27-13-3-2
Denial of application
Sec. 2. An application for a certificate of authority may be denied only after the commissioner complies with the requirements set forth in IC 27-13-24.
As added by P.L.26-1994, SEC.25.



CHAPTER 4. POWERS OF HEALTH MAINTENANCE ORGANIZATIONS

expense of a self-funded plan.
(b) A health maintenance organization may offer any of the following:
(1) Plans that include only basic health care services.
(2) Plans that include basic health care services and other health care services.
(3) Plans that include health care services other than basic health care services so long as at least one (1) of the plans offered by the health maintenance organization includes basic health care services.
(c) Notwithstanding subsection (a)(5), a health maintenance organization may not take credit for reinsurance unless the risk is ceded to a reinsurer qualified under IC 27-6-10.
As added by P.L.26-1994, SEC.25. Amended by P.L.2-1995, SEC.111; P.L.203-2001, SEC.18.

IC 27-13-4-2
Asset of health maintenance organization as an admitted asset
Sec. 2. Nothing in this chapter qualifies an asset of a health maintenance organization as an admitted asset.
As added by P.L.26-1994, SEC.25.

IC 27-13-4-3
Filing notice with commissioner before exercising power; disapproval of exercise of power; exemptions from filing requirement
Sec. 3. (a) A domestic health maintenance organization must file notice with the commissioner, with supporting information that the commissioner deems adequate, before exercising any power granted in:
(1) section 1(a)(1); or
(2) section 1(a)(4);
of this chapter if the proposed transaction is equal to or greater than ten percent (10%) of the health maintenance organization's admitted assets.
(b) A domestic health maintenance organization must file notice with the commissioner, with the supporting information that the commissioner deems adequate, before exercising any power granted in section 1(a)(2), if the proposed transaction is equal to or greater than three percent (3%) of the health maintenance organization's admitted assets.
(c) The commissioner may disapprove an exercise of power referred to in a notice received under subsection (a) or (b) only if, in the opinion of the commissioner, the exercise of the power would:
(1) substantially and adversely affect the financial soundness of the health maintenance organization; and
(2) endanger the ability of the health maintenance organization to meet its obligations.
(d) If the commissioner does not disapprove an exercise of power referred to in a notice received under subsection (a) or (b) within

thirty (30) days after the notice is filed with the commissioner, the exercise of power is considered approved.
(e) The commissioner may adopt rules under IC 4-22-2 exempting from the filing requirement of this section certain activities that have a minimal effect on:
(1) the financial soundness of the health maintenance organization; and
(2) the ability of the health maintenance organization to meet its obligations.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.19.



CHAPTER 5. FIDUCIARY RESPONSIBILITIES

IC 27-13-5-2
Fidelity bond or fidelity insurance
Sec. 2. A health maintenance organization shall maintain in force a fidelity bond or fidelity insurance on the directors, officers, employees, and partners referred to in section 1 of this chapter:
(1) in an amount:
(A) not less than two hundred and fifty thousand dollars ($250,000) for each health maintenance organization; or
(B) not more than five million dollars ($5,000,000) in the aggregate on behalf of all health maintenance organizations owned by a common parent organization; or
(2) in an amount prescribed by the commissioner.
As added by P.L.26-1994, SEC.25.



CHAPTER 6. QUALITY MANAGEMENT PROGRAMS

IC 27-13-6-2
Internal quality management program required
Sec. 2. A health maintenance organization shall have an ongoing internal quality management program to monitor and evaluate the health care services it provides, including:
(1) primary and specialist physician services; and
(2) ancillary and preventive health care services;
across all institutional and noninstitutional settings.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-3
Quality management program requirements
Sec. 3. The quality management program required by section 2 of this chapter must include at least the following:
(1) A written statement of the scope and purpose of the health maintenance organization's quality management program, including a written statement of goals and objectives that emphasizes improved health status in evaluating the quality of care rendered to enrollees.
(2) The organizational structure responsible for quality management activities.
(3) Any contractual arrangements, when appropriate, for delegation of quality management activities.
(4) Confidentiality of policies and procedures.
(5) A system of ongoing evaluation activities.
(6) A system of focused evaluation activities.
(7) A system for credentialing providers and performing peer review activities.
(8) Duties and responsibilities of the designated physician responsible for the quality management activities.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-4
Written statement of quality management activities
Sec. 4. The quality management program required by section 2 of this chapter must contain a written statement describing the system

of ongoing quality management activities, including the following:
(1) Problem assessment, identification, selection, and study.
(2) Corrective action, monitoring, evaluation, and reassessment.
(3) Interpretation and analysis of patterns of care rendered to individual patients by individual providers.
(4) Comparison between patterns of care, including outcomes, rendered to patients by providers and the cost to the health maintenance organization of that care.
(5) A written statement describing the system of focused quality assurance activities based on representative samples of the enrolled population that identifies method of topic selection, study, data collection, analysis, interpretation, and report format.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-5
Written plans for correcting insufficient service
Sec. 5. The quality management program required by section 2 of this chapter must contain written plans for taking appropriate corrective action whenever the quality management program determines that:
(1) inappropriate or substandard services have been provided; or
(2) services that should have been provided were not provided.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-6
Patient record system
Sec. 6. A health maintenance organization shall ensure the use and maintenance of an adequate patient record system that will facilitate:
(1) documentation and retrieval of clinical information to enable the health maintenance organization to evaluate continuity and coordination of patient care; and
(2) the assessment of the quality of health and medical care provided to enrollees.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-7
Reporting quality management program activities
Sec. 7. A health maintenance organization shall establish a mechanism for periodic reporting of quality management program activities to the governing body, providers, and appropriate staff of the organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-8
Records of proceedings; confidentiality
Sec. 8. A health maintenance organization shall:
(1) record the proceedings of formal quality management program activities; and (2) maintain its documentation of the quality management program in a confidential manner.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-9
Inspection of records by commissioner
Sec. 9. The commissioner may inspect the records of a health maintenance organization's quality management program. The health maintenance organization shall cooperate with the inspections by making available to the commissioner the records requested by the commissioner, while protecting the confidentiality of enrollee medical records.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-10
Hospital accreditation
Sec. 10. (a) A health maintenance organization may not refuse to enter into an agreement with a hospital solely because the hospital has not obtained accreditation from an accreditation organization that:
(1) establishes standards for the organization and operation of hospitals;
(2) requires the hospital to undergo a survey process for a fee paid by the hospital; and
(3) was organized and formed in 1951.
(b) This section does not prohibit a health maintenance organization from using performance indicators or quality standards that:
(1) are developed by private organizations; and
(2) do not rely upon a survey process for a fee charged to the hospital to evaluate performance.
As added by P.L.259-1995, SEC.3.



CHAPTER 7. REQUIREMENTS FOR GROUP CONTRACTS, INDIVIDUAL CONTRACTS, AND EVIDENCE OF COVERAGE

IC 27-13-7-1
Persons entitled to copies of contracts
Sec. 1. Any holder of a group or an individual contract with a health maintenance organization is entitled to a copy of the group or individual contract.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-2
Deceptive contract provisions prohibited
Sec. 2. A contract or an evidence of coverage referred to in section 1 or section 5 of this chapter may not contain provisions or statements that are unjust, unfair, inequitable, misleading, or

deceptive or that encourage misrepresentation prohibited by IC 27-1-15.6-12 or IC 27-4-1-4.
As added by P.L.26-1994, SEC.25. Amended by P.L.132-2001, SEC.16.

IC 27-13-7-3
Contract provisions
Sec. 3. (a) A contract referred to in section 1 of this chapter must clearly state the following:
(1) The name and address of the health maintenance organization.
(2) Eligibility requirements.
(3) Benefits and services within the service area.
(4) Emergency care benefits and services.
(5) Any out-of-area benefits and services.
(6) Copayments, deductibles, and other out-of-pocket costs.
(7) Limitations and exclusions.
(8) Enrollee termination provisions.
(9) Any enrollee reinstatement provisions.
(10) Claims procedures.
(11) Enrollee grievance procedures.
(12) Continuation of coverage provisions.
(13) Conversion provisions.
(14) Extension of benefit provisions.
(15) Coordination of benefit provisions.
(16) Any subrogation provisions.
(17) A description of the service area.
(18) The entire contract provisions.
(19) The term of the coverage provided by the contract.
(20) Any right of cancellation of the group or individual contract holder.
(21) Right of renewal provisions.
(22) Provisions regarding reinstatement of a group or an individual contract holder.
(23) Grace period provisions.
(24) A provision on conformity with state law.
(25) A provision or provisions that comply with the:
(A) guaranteed renewability; and
(B) group portability;
requirements of the federal Health Insurance Portability and Accountability Act of 1996 (26 U.S.C. 9801(c)(1)).
(26) That the contract provides, upon request of the subscriber, coverage for a child of the subscriber until the date the child becomes twenty-six (26) years of age.
(b) For purposes of subsection (a), an evidence of coverage which is filed with a contract may be considered part of the contract.
As added by P.L.26-1994, SEC.25. Amended by P.L.91-1998, SEC.22; P.L.218-2007, SEC.50; P.L.160-2011, SEC.27.

IC 27-13-7-4 Compliance with requirements; ten day grace period
Sec. 4. (a) An individual contract must comply with all provisions of section 3(a) of this chapter and provide for a period of ten (10) days during which the individual entering into the contract with the health maintenance organization may:
(1) examine the contract; and
(2) if the individual decides, return the contract to the health maintenance organization and obtain a refund of the premium paid.
(b) If:
(1) services were received during the ten (10) day period referred to in subsection (a); and
(2) the individual returns the contract to receive a refund of the premium paid;
the individual must pay for the services received during the ten (10) day period.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-5
Evidence of coverage
Sec. 5. (a) A subscriber under a group contract must receive an evidence of coverage from:
(1) the group contract holder; or
(2) the health maintenance organization.
(b) A group contract holder or health maintenance organization may provide the evidence of coverage required under subsection (a) in electronic or paper form. The group contract holder or health maintenance organization shall provide the evidence of coverage in paper form upon the request of the subscriber.
(c) A health maintenance organization shall include in the health maintenance organization's enrollment materials information concerning the manner in which a subscriber may:
(1) obtain an evidence of coverage; and
(2) request the evidence of coverage in paper form.
As added by P.L.26-1994, SEC.25. Amended by P.L.125-2005, SEC.6.

IC 27-13-7-6
Evidence of coverage; prohibited provisions
Sec. 6. The evidence of coverage required by section 5 of this chapter may not contain provisions or statements:
(1) that are unfair, unjust, inequitable, misleading, or deceptive; or
(2) that encourage misrepresentation prohibited by IC 27-1-15.6-12 or IC 27-4-1-4.
As added by P.L.26-1994, SEC.25. Amended by P.L.132-2001, SEC.17.

IC 27-13-7-7
Evidence of coverage; required statement Sec. 7. The evidence of coverage required by section 5 of this chapter must contain a clear statement of the matters set forth in section 3(a) of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-8
Readability standards
Sec. 8. The commissioner may adopt rules under IC 4-22-2 establishing readability standards for individual contracts and evidence of coverage forms.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-9
Approval of forms by commissioner
Sec. 9. Subject to sections 10 and 11 of this chapter:
(1) a group or an individual contract;
(2) an evidence of coverage; or
(3) an amendment to:
(A) a group or an individual contract; or
(B) an evidence of coverage;
may not be delivered or issued for delivery in Indiana unless the form has been filed with and approved by the commissioner.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-10
Coverage outside Indiana; commissioner's approval not required
Sec. 10. If:
(1) an evidence of coverage that is issued under and incorporated into a contract issued in Indiana is intended for delivery in another state;
(2) the evidence of coverage has been approved for use in the state in which it is to be delivered; and
(3) the evidence of coverage is not delivered in Indiana;
the evidence of coverage need not be submitted to the commissioner in Indiana for approval.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-11
Filing of form with commissioner; review period; approval; withdrawal of approval; hearing
Sec. 11. (a) A form required by this chapter must be filed with the commissioner at least thirty (30) days before the form is:
(1) delivered; or
(2) issued for delivery;
in Indiana.
(b) At any time during the thirty (30) day period referred to in subsection (a), the commissioner may extend the period for review for an additional thirty (30) days.
(c) The commissioner must give notice in writing of an extension of a review period under subsection (b). (d) If the commissioner does not take action on a form submitted to the commissioner within the thirty (30) day period and any period of extension, the form is considered approved.
(e) At any time after notice and for cause shown, the commissioner may withdraw approval of any form, effective thirty (30) days after notice of the withdrawal of the approval is issued.
(f) When the commissioner:
(1) disapproves a filing; or
(2) withdraws approval of a form;
under this section, the commissioner shall give the health maintenance organization written notice of the reasons for the disapproval or withdrawal of approval. The notice must inform the health maintenance organization that it may, not more than thirty (30) days after it receives the notice, request a hearing concerning the disapproval or withdrawal of approval. If the health maintenance organization requests a hearing not more than thirty (30) days after it receives the notice, the commissioner shall hold a hearing upon not less than ten (10) days notice to the health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-12
Additional information required by commissioner
Sec. 12. The commissioner may require the submission of any information the commissioner considers necessary to determine whether to approve or disapprove a filing under this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-13
Continuation of coverage statement
Sec. 13. (a) A health maintenance organization must include in each contract a written statement that if the contract is terminated by the health maintenance organization, an enrollee who is hospitalized for a medical or surgical condition on the date of termination will have continuation of coverage for inpatient covered services.
(b) The continuation of coverage referred to in subsection (a) is not required after one (1) of the following occurs:
(1) The discharge of the enrollee from the hospital.
(2) Sixty (60) days pass after the contract is terminated by the health maintenance organization.
(3) The hospitalized enrollee obtains from another carrier coverage that includes the coverage provided by the terminating health maintenance organization.
(4) A contract holder terminates the contract with the health maintenance organization, as determined by:
(A) the effective date specified in written communication sent by the contract holder to the health maintenance organization, which effective date shall be at least fifteen (15) days after the date the written communication is placed in the United States mail or sent by facsimile transmission; or (B) the failure to pay a premium within the grace period permitted under the contract.
(5) Termination of an enrollee by a health maintenance organization due to:
(A) the enrollee knowingly providing false information to the health maintenance organization;
(B) the enrollee's failure to comply with the rules of the health maintenance organization stated in the contract; or
(C) the enrollee's failure to pay a premium within the grace period permitted under contract.
(c) In order to satisfy the requirements of subsection (a), a health maintenance organization may provide benefits that exceed the continuation of coverage required by this section, either in the types or time period of health care services covered, or both.
(d) If an enrollee terminates the enrollee's coverage, the health maintenance organization is not required to provide continuation of coverage to that enrollee under this section after the termination.
(e) This section does not apply to a termination of coverage as the result of the receivership of a health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-14
Post-mastectomy coverage
Sec. 14. (a) As used in this section, "mastectomy" means the removal of all or part of the breast for reasons that are determined by a licensed physician to be medically necessary.
(b) A contract with a health maintenance organization that provides coverage for a mastectomy must provide coverage as required under 29 U.S.C. 1185b, including coverage for:
(1) prosthetic devices; and
(2) reconstructive surgery incident to a mastectomy including:
(A) all stages of reconstruction of the breast on which the mastectomy has been performed; and
(B) surgery and reconstruction of the other breast to produce symmetry;
in the manner determined by the attending physician and the patient to be appropriate.
(c) Coverage required under this section is subject to:
(1) the deductible and coinsurance provisions applicable to a mastectomy; and
(2) all other terms and conditions applicable to other services under the contract.
(d) A health maintenance organization shall provide to an enrollee, at the time that an individual contract or a group contract is entered into and annually thereafter, written notice of the coverage required under this section. Notice that is sent by the health maintenance organization that meets the requirements set forth in 29 U.S.C. 1185b constitutes compliance with this subsection.
(e) The coverage required under this section applies to a contract with a health maintenance organization that provides coverage for a

mastectomy, regardless of whether an individual who:
(1) underwent a mastectomy; and
(2) is covered under the contract;
was covered under the contract at the time of the mastectomy.
(f) This section does not require a health maintenance organization to provide coverage related to post mastectomy care that exceeds the coverage required for post mastectomy care under federal law.
As added by P.L.150-1997, SEC.5. Amended by P.L.2-1998, SEC.71; P.L.96-2002, SEC.3; P.L.204-2003, SEC.2.

IC 27-13-7-14.5
Coverage for nonexperimental, surgical treatment of morbid obesity
Sec. 14.5. (a) As used in this section, "health care provider" means a:
(1) physician licensed under IC 25-22.5; or
(2) hospital licensed under IC 16-21;
that provides health care services for surgical treatment of morbid obesity.
(b) As used in this section, "morbid obesity" means:
(1) a body mass index of at least thirty-five (35) kilograms per meter squared with comorbidity or coexisting medical conditions such as hypertension, cardiopulmonary conditions, sleep apnea, or diabetes; or
(2) a body mass index of at least forty (40) kilograms per meter squared without comorbidity.
For purposes of this subsection, body mass index equals weight in kilograms divided by height in meters squared.
(c) Except as provided in subsection (d), a health maintenance organization that provides coverage for basic health care services under a group contract shall offer coverage for nonexperimental, surgical treatment by a health care provider of morbid obesity:
(1) that has persisted for at least five (5) years; and
(2) for which nonsurgical treatment that is supervised by a physician has been unsuccessful for at least six (6) consecutive months.
(d) A health maintenance organization that provides coverage for basic health care services may not provide coverage for surgical treatment of morbid obesity for an enrollee who is less than twenty-one (21) years of age unless two (2) physicians licensed under IC 25-22.5 determine that the surgery is necessary to:
(1) save the life of the enrollee; or
(2) restore the enrollee's ability to maintain a major life activity (as defined in IC 4-23-29-6);
and each physician documents in the enrollee's medical record the reason for the physician's determination.
As added by P.L.78-2000, SEC.3. Amended by P.L.196-2005, SEC.6; P.L.102-2006, SEC.5.
IC 27-13-7-14.7
Coverage for pervasive developmental disorders
Sec. 14.7. (a) As used in this section, "pervasive developmental disorder" means a neurological condition, including Asperger's syndrome and autism, as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.
(b) A group contract with a health maintenance organization that provides basic health care services must provide services for the treatment of a pervasive developmental disorder of an enrollee. Services provided to an enrollee under this subsection are limited to services that are prescribed by the enrollee's treating physician in accordance with a treatment plan. A health maintenance organization may not deny or refuse to provide services to, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage under a group contract to services to an individual solely because the individual is diagnosed with a pervasive developmental disorder.
(c) The services required under subsection (b) may not be subject to dollar limits, deductibles, copayments, or coinsurance provisions that are less favorable to an enrollee than the dollar limits, deductibles, copayments, or coinsurance provisions that apply to physical illness generally under the contract with the health maintenance organization.
(d) A health maintenance organization that enters into an individual contract that provides basic health care services must offer to provide services for the treatment of a pervasive developmental disorder of an enrollee. Services provided to an enrollee under this subsection are limited to services that are prescribed by the enrollee's treating physician in accordance with a treatment plan. A health maintenance organization may not deny or refuse to provide services to, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage under an individual contract to services to an individual solely because the individual is diagnosed with a pervasive developmental disorder.
(e) The services that must be offered under subsection (d) may not be subject to dollar limits, deductibles, copayments, or coinsurance provisions that are less favorable to an enrollee than the dollar limits, deductibles, copayments, or coinsurance provisions that apply to physical illness generally under the contract with the health maintenance organization.
As added by P.L.148-2001, SEC.3.

IC 27-13-7-14.8
Treatment limitations or financial requirements on coverage of services for mental illness
Sec. 14.8. (a) As used in this section, "coverage of services for a mental illness" includes the services defined under the contract with the health maintenance organization. However, the term does not include services for the treatment of substance abuse or chemical dependency. (b) This section applies to a group or individual contract with a health maintenance organization that:
(1) is issued, entered into, or renewed after December 31, 1999; and
(2) is issued to an employer that employs more than fifty (50) full-time employees.
(c) This section does not apply to a legal business entity that has obtained an exemption under IC 27-8-5-15.7.
(d) A group or individual contract with a health maintenance organization may not permit treatment limitations or financial requirements on the coverage of services for a mental illness if similar limitations or requirements are not imposed on the coverage of services for other medical or surgical conditions.
(e) A health maintenance organization that enters into an individual contract or a group contract that provides coverage of services for the treatment of substance abuse and chemical dependency when the services are required in the treatment of a mental illness shall offer to provide the coverage without treatment limitations or financial requirements if similar limitations or requirements are not imposed on the coverage of services for other medical or surgical conditions.
(f) This section does not require a group or individual contract with a health maintenance organization to offer mental health benefits.
As added by P.L.42-1997, SEC.3. Amended by P.L.81-1999, SEC.5; P.L.226-2003, SEC.2.

IC 27-13-7-15
Dental care provisions required
Sec. 15. (a) As used in this section, "child" means an individual who is less than nineteen (19) years of age.
(b) As used in this section, "enrollee" means an enrollee who is a child or an individual:
(1) with a physical or mental impairment that substantially limits one (1) or more of the major life activities of the individual; and
(2) who:
(A) has a record of; or
(B) is regarded as;
having an impairment described in subdivision (1).
(c) A health maintenance organization that provides basic health care services shall include coverage under the terms and conditions of the benefits contract for anesthesia and hospital charges for an enrollee for dental care if the mental or physical condition of the enrollee requires dental treatment to be rendered in a hospital or an ambulatory outpatient surgical center. The Indications for General Anesthesia, as published in the reference manual of the American Academy of Pediatric Dentistry, are the utilization standards for determining whether performing dental procedures necessary to treat the enrollee's condition under general anesthesia constitutes

appropriate treatment.
(d) A health maintenance organization may:
(1) require prior authorization for hospitalization or treatment in an ambulatory outpatient surgical center for dental care procedures in the same manner that prior authorization is required for hospitalization or treatment of other covered medical conditions; and
(2) restrict coverage to include only procedures performed by a licensed dentist who has privileges at the hospital or ambulatory outpatient surgical center.
(e) This section does not apply to treatment rendered for temporal mandibular joint disorders (TMJ).
As added by P.L.189-1999, SEC.3.

IC 27-13-7-15.3
Breast cancer screening mammography
Sec. 15.3. (a) As used in this section, "breast cancer screening mammography" has the meaning set forth in IC 27-8-14-2.
(b) As used in this section, "woman at risk" has the meaning set forth in IC 27-8-14-5.
(c) Except as provided in subsection (g), a health maintenance organization issued a certificate of authority in Indiana shall provide breast cancer screening mammography as a covered service under every group contract that provides coverage for basic health care services.
(d) Except as provided in subsection (g), the coverage that a health maintenance organization must provide under this section must include the following:
(1) If the enrollee is at least thirty-five (35) years of age but less than forty (40) years of age and a female, coverage for at least one (1) baseline breast cancer screening mammography performed upon the enrollee before the enrollee becomes forty (40) years of age.
(2) If the enrollee is less than forty (40) years of age and a woman at risk, one (1) breast cancer screening mammography performed upon the enrollee every year.
(3) If the enrollee is at least forty (40) years of age and a female, one (1) breast cancer screening mammography performed upon the enrollee every year.
(4) Any additional mammography views that are required for proper evaluation.
(5) Ultrasound services, if determined medically necessary by the physician treating the enrollee.
(e) Except as provided in subsection (g), the coverage that a health maintenance organization must provide under this section may not be subject to a contract provision that is less favorable to an enrollee or a subscriber than contract provisions applying to physical illness generally under the health maintenance organization contract.
(f) Except as provided in subsection (g), the coverage that a health maintenance organization must provide under this section is in

addition to services specifically provided for x-rays, laboratory testing, or wellness examinations.
(g) In the case of coverage that is not employer based, the health maintenance organization must offer to provide the coverage described in subsections (c) through (f).
As added by P.L.170-1999, SEC.5.

IC 27-13-7-16
Prostate specific antigen test
Sec. 16. (a) As used in this section, "prostate specific antigen test" means a standard blood test performed to determine the level of prostate specific antigen in the blood.
(b) Except as provided in subsection (f), a health maintenance organization issued a certificate of authority in Indiana shall provide prostate specific antigen testing as a covered service under every group contract that provides coverage for basic health care services.
(c) Except as provided in subsection (f), the coverage required under subsection (b) must include the following:
(1) At least one (1) prostate specific antigen test annually for a male enrollee who is at least fifty (50) years of age.
(2) At least one (1) prostate specific antigen test annually for a male enrollee who is less than fifty (50) years of age and who is at high risk for prostate cancer according to the most recent published guidelines of the American Cancer Society.
(d) Except as provided in subsection (f), the coverage that a health maintenance organization must provide under this section may not be subject to a contract provision that is less favorable to an enrollee than a contract provision applying to physical illness generally under the health maintenance organization contract.
(e) Except as provided in subsection (f), the coverage that a health maintenance organization must provide under this section is in addition to services specifically provided for x-rays, laboratory testing, or wellness examinations.
(f) In the case of coverage that is not employer based, the health maintenance organization must offer to provide the coverage described in subsections (b) through (e).
As added by P.L.170-1999, SEC.6.

IC 27-13-7-17
Colorectal cancer testing coverage
Sec. 17. (a) As used in this section, "colorectal cancer testing" means examinations and laboratory tests for cancer for any nonsymptomatic enrollee, in accordance with the current American Cancer Society guidelines.
(b) Except as provided in subsection (e), a health maintenance organization issued a certificate of authority in Indiana shall provide colorectal cancer testing as a covered service under every group contract that provides coverage for basic health care services.
(c) For an enrollee who is:
(1) at least fifty (50) years of age; or (2) less than fifty (50) years of age and at high risk for colorectal cancer according to the most recent published guidelines of the American Cancer Society;
the colorectal cancer testing required under this section must meet the requirements set forth in subsection (d).
(d) An enrollee may not be required to pay a copayment for the colorectal cancer examination and laboratory testing benefit that is greater than a copayment established for similar benefits under a group contract. If the group contract does not cover a similar covered service, the copayment may not be set at a level that materially diminishes the value of the colorectal cancer examination and laboratory testing benefit required under this section.
(e) In the case of coverage that is not employer based, the health maintenance organization is required only to offer to provide the colorectal cancer testing described in subsections (b) through (d) as a covered service under a proposed group contract providing coverage for basic health care services.
As added by P.L.54-2000, SEC.3. Amended by P.L.1-2001, SEC.34.

IC 27-13-7-18
Inherited metabolic disease coverage
Sec. 18. (a) As used in this section, "inherited metabolic disease" means a disease:
(1) caused by inborn errors of amino acid, organic acid, or urea cycle metabolism; and
(2) treatable by the dietary restriction of one (1) or more amino acids.
(b) As used in this section, "medical food" means a formula that is:
(1) intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation; and
(2) formulated to be consumed or administered enterally under the direction of a physician.
(c) A group health maintenance organization contract that provides coverage for basic health care services must provide coverage for medical food that is:
(1) medically necessary; and
(2) prescribed for an enrollee by the enrollee's treating physician for treatment of the enrollee's inherited metabolic disease.
(d) The coverage that must be provided under this section shall not be subject to dollar limits, copayments, or deductibles that are less favorable to an enrollee than the dollar limits, copayments, or deductibles that apply to coverage for:
(1) prescription drugs generally under the group contract, if prescription drugs are covered under the group contract; or
(2) physical illness generally under the group contract, if prescription drugs are not covered under the group contract.
As added by P.L.166-2003, SEC.3.
IC 27-13-7-19
Coverage for orthotic devices and prosthetic devices
Sec. 19. (a) As used in this section, "orthotic device" means a medically necessary custom fabricated brace or support that is designed as a component of a prosthetic device.
(b) As used in this section, "prosthetic device" means an artificial leg or arm.
(c) An individual contract or a group contract that provides coverage for basic health care services must provide coverage for orthotic devices and prosthetic devices, including repairs or replacements, that:
(1) are provided or performed by a person that is:
(A) accredited as required under 42 U.S.C. 1395m(a)(20); or
(B) a qualified practitioner (as defined in 42 U.S.C. 1395m(h)(1)(F)(iii));
(2) are determined by the enrollee's physician to be medically necessary to restore or maintain the enrollee's ability to perform activities of daily living or essential job related activities; and
(3) are not solely for comfort or convenience.
(d) The:
(1) coverage required under subsection (c) must be equal to the coverage that is provided for the same device, repair, or replacement under the federal Medicare program (42 U.S.C. 1395 et seq.); and
(2) reimbursement under the coverage required under subsection (c) must be equal to the reimbursement that is provided for the same device, repair, or replacement under the federal Medicare reimbursement schedule, unless a different reimbursement rate is negotiated.
This subsection does not require a deductible under an individual contract or a group contract to be equal to a deductible under the federal Medicare program.
(e) Except as provided in subsections (f) and (g), the coverage required under subsection (c):
(1) may be subject to; and
(2) may not be more restrictive than;
the provisions that apply to other benefits under the individual contract or group contract.
(f) The coverage required under subsection (c) may be subject to utilization review, including periodic review, of the continued medical necessity of the benefit.
(g) Any lifetime maximum coverage limitation that applies to prosthetic devices and orthotic devices:
(1) must not be included in; and
(2) must be equal to;
the lifetime maximum coverage limitation that applies to all other items and services generally under the individual contract or group contract.
(h) For purposes of this subsection, "items and services" does not include preventive services for which coverage is provided under a

high deductible health plan (as defined in 26 U.S.C. 220(c)(2) or 26 U.S.C. 223(c)(2)). The coverage required under subsection (c) may not be subject to a deductible, copayment, or coinsurance provision that is less favorable to an enrollee than the deductible, copayment, or coinsurance provisions that apply to other items and services generally under the individual contract or group contract.
As added by P.L.109-2008, SEC.3.

IC 27-13-7-20
Prohibition on chemotherapy coverage limitations
Sec. 20. (a) This section applies to an individual contract or a group contract that provides coverage for both of the following:
(1) Orally administered cancer chemotherapy.
(2) Cancer chemotherapy that is administered intravenously or by injection.
(b) As used in this section, "cancer chemotherapy" means medication that is prescribed by a physician to kill or slow the growth of cancer cells.
(c) Coverage for orally administered cancer chemotherapy under an individual contract or a group contract must not be subject to dollar limits, copayments, deductibles, or coinsurance provisions that are less favorable to an enrollee than the dollar limits, copayments, deductibles, or coinsurance provisions that apply to coverage for cancer chemotherapy that is administered intravenously or by injection under the individual contract or group contract.
As added by P.L.46-2009, SEC.2.

IC 27-13-7-20.2
Coverage for care related to cancer clinical trials
Sec. 20.2. (a) As used in this section, "care method" means the use of a particular drug or device in a particular manner.
(b) As used in this section, "clinical trial" means a Phase I, II, III, or IV research study:
(1) that is conducted:
(A) using a particular care method to prevent, diagnose, or treat a cancer for which:
(i) there is no clearly superior, noninvestigational alternative care method; and
(ii) available clinical or preclinical data provides a reasonable basis from which to believe that the care method used in the research study is at least as effective as any noninvestigational alternative care method;
(B) in a facility where personnel providing the care method to be followed in the research study have:
(i) received training in providing the care method;
(ii) expertise in providing the type of care required for the research study; and
(iii) experience providing the type of care required for the research study to a sufficient volume of patients to maintain expertise; and (C) to scientifically determine the best care method to prevent, diagnose, or treat the cancer; and
(2) that is approved or funded by one (1) of the following:
(A) A National Institutes of Health institute.
(B) A cooperative group of research facilities that has an established peer review program that is approved by a National Institutes of Health institute or center.
(C) The federal Food and Drug Administration.
(D) The United States Department of Veterans Affairs.
(E) The United States Department of Defense.
(F) The institutional review board of an institution located in Indiana that has a multiple project assurance contract approved by the National Institutes of Health Office for Protection from Research Risks as provided in 45 CFR 46.103.
(G) A research entity that meets eligibility criteria for a support grant from a National Institutes of Health center.
(c) As used in this section, "nonparticipating provider" means a health care provider that has not entered into an agreement described in IC 27-13-1-24.
(d) As used in this section, "routine care cost" means the cost of medically necessary services related to the care method that is under evaluation in a clinical trial. The term does not include the following:
(1) The health care service, item, or investigational drug that is the subject of the clinical trial.
(2) Any treatment modality that is not part of the usual and customary standard of care required to administer or support the health care service, item, or investigational drug that is the subject of the clinical trial.
(3) Any health care service, item, or drug provided solely to satisfy data collection and analysis needs that are not used in the direct clinical management of the patient.
(4) An investigational drug or device that has not been approved for market by the federal Food and Drug Administration.
(5) Transportation, lodging, food, or other expenses for the patient or a family member or companion of the patient that are associated with travel to or from a facility where a clinical trial is conducted.
(6) A service, item, or drug that is provided by a clinical trial sponsor free of charge for any new patient.
(7) A service, item, or drug that is eligible for reimbursement from a source other than an enrollee's individual contract or group contract, including the sponsor of the clinical trial.
(e) An individual contract or a group contract must provide coverage for routine care costs that are incurred in the course of a clinical trial if the individual contract or group contract would provide coverage for the same routine care costs not incurred in a clinical trial.
(f) The coverage that must be provided under this section is subject to the terms, conditions, restrictions, exclusions, and

limitations that apply generally under the individual contract or group contract, including terms, conditions, restrictions, exclusions, or limitations that apply to health care services rendered by participating providers and nonparticipating providers.
(g) This section does not do any of the following:
(1) Require a health maintenance organization to provide coverage for clinical trial services rendered by a participating provider.
(2) Prohibit a health maintenance organization from providing coverage for clinical trial services rendered by a participating provider.
(3) Require reimbursement under an individual contract or a group contract for services that are rendered in a clinical trial by a nonparticipating provider at the same rate of reimbursement that would apply to the same services rendered by a participating provider.
(h) This section does not create a cause of action against a person for any harm to an enrollee resulting from a clinical trial.
As added by P.L.109-2009, SEC.4.



CHAPTER 8. ANNUAL REPORT

IC 27-13-8-1
Filing
Sec. 1. On or before March 1 of each year, a health maintenance organization must file with the commissioner a report that covers the preceding calendar year. The report must be:
(1) made on forms prescribed by the commissioner; and
(2) verified by at least two (2) principal officers of the health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-8-1.5
Preparation of annual statement
Sec. 1.5. (a) Each health maintenance organization authorized to conduct business in Indiana and required to file an annual statement with the department under this chapter shall prepare the health maintenance organization's statement:
(1) on the National Association of Insurance Commissioners (NAIC) Annual Statement Blank;
(2) in accordance with NAIC Annual Statement Instructions; and
(3) following practices and procedures prescribed by the most recent NAIC Accounting Practices and Procedures Manual.
(b) To the extent that the NAIC Annual Statement Instructions require disclosure under subsection (a) of compensation paid to or on behalf of a health maintenance organization's officers, directors, or employees, the information may be filed with the department as an exhibit separate from the annual statement blank. The compensation information described under this subsection shall be maintained by the department as confidential and may not be disclosed to the public under IC 5-14-3.
As added by P.L.203-2001, SEC.20.

IC 27-13-8-2
Additional information filed with commissioner
Sec. 2. (a) In addition to the report required by section 1 of this chapter, a health maintenance organization shall each year file with the commissioner the following:
(1) Audited financial statements of the health maintenance organization for the preceding calendar year prepared in conformity with statutory accounting practices prescribed or

otherwise permitted by the department.
(2) A list of participating providers who provide health care services to enrollees or subscribers of the health maintenance organization.
(3) A description of the grievance procedure of the health maintenance organization:
(A) established under IC 27-13-10, including:
(i) the total number of grievances handled through the procedure during the preceding calendar year;
(ii) a compilation of the causes underlying those grievances; and
(iii) a summary of the final disposition of those grievances; and
(B) established under IC 27-13-10.1, including:
(i) the total number of external grievances handled through the procedure during the preceding calendar year;
(ii) a compilation of the causes underlying those grievances; and
(iii) a summary of the final disposition of those grievances;
for each independent review organization used by the health maintenance organization during the reporting year.
(4) The percentage of providers credentialed by the health maintenance organization according to the most current standards or guidelines, if any, developed by the National Committee on Quality Assurance or a successor organization.
(5) The RBC report required under IC 27-1-36-25.
(6) The health maintenance organization's Health Plan Employer Data and Information Set (HEDIS) data.
(b) The information required by subsection (a)(2) through (a)(5) must be filed with the commissioner on or before March 1 of each year. The audited financial statements required by subsection (a)(1) must be filed with the commissioner on or before June 1 of each year. The health maintenance organization's HEDIS data required by subsection (a)(6) must be filed with the commissioner on or before July 1 of each year. The commissioner shall:
(1) make the information required to be filed under this section available to the public; and
(2) prepare an annual compilation of the data required under subsections (a)(3), (a)(4), and (a)(6) that allows for comparative analysis.
(c) Upon a determination by a health maintenance organization's auditor that the health maintenance organization:
(1) does not meet the requirements of IC 27-13-12-3; or
(2) is in the condition described in IC 27-13-24-1(a)(5);
the health maintenance organization shall notify the commissioner within five (5) business days after the auditor's determination.
(d) The commissioner may require any additional reports as are necessary and appropriate for the commissioner to carry out the commissioner's duties under this article. As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.5; P.L.191-1997, SEC.2; P.L.133-1999, SEC.1; P.L.133-1999, SEC.2; P.L.203-2001, SEC.21; P.L.51-2002, SEC.10.

IC 27-13-8-3
Annual statement convention blank; quarterly reports
Sec. 3. (a) This section applies to a domestic health maintenance organization that is authorized to transact business in Indiana.
(b) As used in this section, "NAIC" refers to the National Association of Insurance Commissioners.
(c) On or before March 1 of each year, a health maintenance organization shall file with the National Association of Insurance Commissioners and with the department a copy of the health maintenance organization's annual statement convention blank and additional filings prescribed by the commissioner for the preceding year. A health maintenance organization shall also file quarterly statements with the NAIC and with the department, on or before May 15, August 15, and November 15 of each year, in a form prescribed by the commissioner. The information filed with the NAIC under this subsection:
(1) must be:
(A) in the same format; and
(B) of the same scope;
as is required by the commissioner under section 1 of this chapter;
(2) to the extent required by the NAIC, must include the signed jurat page and the actuarial certification; and
(3) must be filed electronically in accordance with NAIC electronic filing specifications.
The commissioner may, for good cause shown, grant an exemption from the requirement of this section to domestic health maintenance organizations that operate only in Indiana. If a health maintenance organization files any amendment or addendum to the health maintenance organization's annual statement convention blank or quarterly statement with the commissioner, the health maintenance organization shall also file a copy of the amendment or addendum with the NAIC. Annual and quarterly financial statements are considered filed with the NAIC when delivered to the address designated by the NAIC for the filings, regardless of whether the filing is accompanied by any applicable fee.
(d) The commissioner may, for good cause shown, grant a health maintenance organization an extension of time for the filing required by subsection (c).
(e) In the absence of actual malice:
(1) members of the NAIC;
(2) duly authorized committees, subcommittees, and task forces of members of the NAIC;
(3) delegates of members of the NAIC;
(4) employees of the NAIC; and
(5) other persons responsible for collecting, reviewing,

analyzing, and disseminating information developed from the filing of annual statement convention blanks under this section;
shall be considered to be acting as agents of the commissioner under the authority of this section and are not subject to civil liability for libel, slander, or any other cause of action by virtue of the collection, review, analysis, or dissemination of the data and information collected from the filings required by this section.
(f) The commissioner may suspend, revoke, or refuse to renew the certificate of authority of a health maintenance organization that fails to file the health maintenance organization's annual statement convention blank or quarterly statements with the NAIC or with the department within the time allowed by subsection (c) or (d).
As added by P.L.203-2001, SEC.22.

IC 27-13-8-4
Civil penalties
Sec. 4. (a) The commissioner may impose a civil penalty of five hundred dollars ($500), after notice and hearing under IC 4-21.5-3, on a health maintenance organization that fails to file an annual statement under this chapter.
(b) A domestic health maintenance organization that fails to file an audited annual financial statement under section 2(a)(1) of this chapter before June 1 of each year without obtaining an extension is subject to a civil penalty of fifty dollars ($50) per day until the report is received by the commissioner.
As added by P.L.203-2001, SEC.23.



CHAPTER 9. INFORMATION TO ENROLLEES OR SUBSCRIBERS

IC 27-13-9-2
Notice of change in operation of health maintenance organization
Sec. 2. Not more than thirty (30) days after any material change in the operation of a health maintenance organization that will directly affect the subscribers or enrollees of the organization, the health maintenance organization shall provide notice of the change to the subscribers or enrollees affected by the change.
As added by P.L.26-1994, SEC.25.

IC 27-13-9-3
Termination of provider
Sec. 3. (a) A health maintenance organization shall notify an enrollee in writing of the termination of:
(1) the provider who currently provides primary health care services to that enrollee;
(2) any other participating provider seen by the enrollee during the previous year; and
(3) a hospital.
(b) After the termination of the provider who provided primary health care services to an enrollee, the health maintenance organization shall assist the enrollee in transferring to another participating primary care provider.
(c) If a health maintenance organization notifies an enrollee of the termination of a hospital, the notice must include the names of all participating providers employed by the hospital.
As added by P.L.26-1994, SEC.25. Amended by P.L.133-1999, SEC.3; P.L.196-2001, SEC.2.
IC 27-13-9-4
Information on services and filing grievances; telephone number
Sec. 4. A health maintenance organization shall provide to each enrollee and subscriber:
(1) information on:
(A) how services can be obtained;
(B) where additional information on access to services can be obtained;
(C) how to file a grievance under IC 27-13-10 and IC 27-13-10.1;
(D) the health maintenance organization's:
(i) structure;
(ii) health care benefits and exclusions; and
(iii) criteria for denying coverage; and
(E) costs for which the enrollee or subscriber is responsible; and
(2) a toll free telephone number through which the enrollee can contact the health maintenance organization at no cost to the enrollee to obtain information and to file grievances.
The information under this section must be provided to a potential enrollee of the health maintenance organization upon request.
As added by P.L.26-1994, SEC.25. Amended by P.L.191-1997, SEC.3; P.L.69-1998, SEC.8; P.L.133-1999, SEC.4.

IC 27-13-9-5
Prescription drug information card
Sec. 5. (a) This section applies to a health maintenance organization that provides coverage for prescription drugs or devices and issues a card or other technology for claims processing.
(b) The card or other technology issued by a health maintenance organization must contain uniform prescription drug information that complies with the requirements established under subsection (c).
(c) Prescription drug information cards or other technology must meet either of the following criteria:
(1) Be in a format and contain information fields approved by the National Council for Prescription Drug Programs (NCPDP) as contained in the National Council for Prescription Drug Programs Pharmacy ID Card Implementation Guide in effect on the October 1 most immediately preceding the issuance of the card.
(2) Contain the following information:
(A) The health benefit plan's name.
(B) The enrollee's name, group number, and identification number.
(C) A telephone number to inquire about pharmacy related issues.
(D) The issuer's international identification number or ANSI BIN number, labeled as RxBIN.
(E) The processor control number, labeled as RxPCN.
(F) The insured's pharmacy benefits group number if

different than medical group number, labeled as RxGRP.
Only those fields listed in clauses (A) through (F) that are required for proper adjudication of the claim must appear on the card. If the card is used to adjudicate non-pharmacy claims, then the designation "Rx" listed in clauses (D) through (F) is not required to be used by the issuer.
(d) A health maintenance organization may not be required to issue a prescription drug information card or other technology to a person more than one (1) time during a twelve (12) month period.
(e) The prescription drug information cards or other technology issued under this section may be used for health care service coverage other than the coverage to which this chapter applies.
As added by P.L.230-2001, SEC.3. Amended by P.L.1-2002, SEC.123.



CHAPTER 10. GRIEVANCE PROCEDURES

IC 27-13-10-2
Examination by commissioner
Sec. 2. The commissioner may examine the grievance procedures of health maintenance organizations and limited service health maintenance organizations.
As added by P.L.26-1994, SEC.25.

IC 27-13-10-3
Records of grievances
Sec. 3. A health maintenance organization or limited service health maintenance organization shall maintain records regarding all grievances of enrollees that the organization has received since the examination by the commissioner of the grievance procedure of the organization that immediately preceded the receipt of the grievances.
As added by P.L.26-1994, SEC.25. Amended by P.L.191-1997, SEC.5.

IC 27-13-10-4
Notice of grievance procedure
Sec. 4. (a) A health maintenance organization shall provide timely, adequate, and appropriate notice to each enrollee or subscriber of the grievance procedure under this chapter and IC 27-13-10.1.
(b) A health maintenance organization shall prominently display on all notices to enrollees and subscribers the telephone number and address at which a grievance may be filed.
(c) A written description of the enrollee's or subscriber's right to file a grievance must be posted by the provider in a conspicuous public location in each facility that offers services on behalf of a health maintenance organization.
As added by P.L.191-1997, SEC.6. Amended by P.L.133-1999, SEC.5.

IC 27-13-10-5
Filing; oral or written grievance; telephone number; date Sec. 5. (a) An enrollee or a subscriber may file a grievance orally or in writing.
(b) A health maintenance organization shall make available to enrollees and subscribers a toll free telephone number through which grievances may be filed. The toll free number must:
(1) be staffed by a qualified representative of the health maintenance organization;
(2) be available for at least forty (40) normal business hours per week; and
(3) accept grievances in the languages of the major population groups served.
(c) A grievance is considered to be filed on the first date it is received, either by telephone or in writing.
As added by P.L.191-1997, SEC.7.

IC 27-13-10-6
Filing; procedures; representative
Sec. 6. (a) A health maintenance organization shall establish procedures to assist enrollees and subscribers in filing grievances.
(b) An enrollee or subscriber may designate a representative to file a grievance for the enrollee or subscriber and to represent the enrollee or subscriber in a grievance under this chapter.
As added by P.L.191-1997, SEC.8.

IC 27-13-10-7
Resolution of grievances
Sec. 7. (a) A health maintenance organization shall establish written policies and procedures for the timely resolution of grievances filed under this chapter. The policies and procedures must include the following:
(1) An acknowledgment of the grievance, orally or in writing, to the enrollee or subscriber within three (3) business days.
(2) Documentation of the substance of the grievance and any actions taken.
(3) An investigation of the substance of the grievance, including any aspects involving clinical care.
(4) Notification to the enrollee or subscriber of the disposition of the grievance and the right to appeal.
(5) Standards for timeliness in responding to complaints and providing notice to enrollees and subscribers of the disposition of the complaint and the right to appeal that accommodate the clinical urgency of the situation.
(b) The health maintenance organization shall appoint at least one (1) individual to resolve the complaint.
(c) A grievance must be resolved as expeditiously as possible, but not more than twenty (20) business days after the grievance is filed. If a health maintenance organization is unable to make a decision regarding the grievance within the twenty (20) day period due to circumstances beyond the health maintenance organization's control, the health maintenance organization shall: (1) notify the enrollee or subscriber in writing of the reason for the delay before the twentieth business day; and
(2) issue a written decision regarding the complaint within an additional ten (10) business days.
(d) A health maintenance organization shall notify the enrollee or subscriber in writing of the resolution of the grievance within five (5) business days after completing the investigation. The grievance resolution notice must contain the following:
(1) The decision reached by the health maintenance organization.
(2) The reasons, policies, and procedures that are the basis of the decision.
(3) Notice of the enrollee's or subscriber's right to appeal the decision.
(4) The department, address, and telephone number through which an enrollee may contact a qualified representative to obtain more information about the decision or the right to appeal.
As added by P.L.191-1997, SEC.9.

IC 27-13-10-8
Appeals of grievance decisions; filing of report for violation
Sec. 8. (a) A health maintenance organization shall establish written policies and procedures for the timely resolution of appeals of grievance decisions. The procedures for registering and responding to oral and written appeals of grievance decisions must include the following:
(1) Acknowledgment of the appeal, orally or in writing, within three (3) business days after receipt of the appeal being filed.
(2) Documentation of the substance of the appeal and the actions taken.
(3) Investigation of the substance of the appeal, including any aspects of clinical care involved.
(4) Notification to enrollees or subscribers of the disposition of the appeal and that the enrollee or subscriber may have the right to further remedies allowed by law.
(5) Standards for timeliness in responding to appeals and providing notice to enrollees or subscribers of the disposition of the appeal and the right to initiate an external appeals process that accommodate the clinical urgency of the situation.
(b) The health maintenance organization shall appoint a panel of qualified individuals to resolve an appeal. An individual may not be appointed to the panel who has been involved in the matter giving rise to the complaint or in the initial investigation of the complaint. Except for grievances that have previously been appealed under IC 27-8-17, in the case of an appeal from the proposal, refusal, or delivery of a health care procedure, treatment, or service, the health maintenance organization shall appoint one (1) or more individuals to the panel to resolve the appeal. The panel must include one (1) or more individuals who: (1) have knowledge in the medical condition, procedure, or treatment at issue;
(2) are in the same licensed profession as the provider who proposed, refused, or delivered the health care procedure, treatment, or service;
(3) are not involved in the matter giving rise to the appeal or the previous grievance process; and
(4) do not have a direct business relationship with the enrollee or the health care provider who previously recommended the health care procedure, treatment, or service giving rise to the grievance.
(c) An appeal of a grievance decision must be resolved as expeditiously as possible and with regard to the clinical urgency of the appeal. However, an appeal must be resolved not later than forty-five (45) days after the appeal is filed. A health maintenance organization that violates this subsection commits an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
(d) If a health maintenance organization violates subsection (c), the health maintenance organization shall file a report with the department during the quarter in which the violation occurred concerning the insurer's compliance with subsection (c). The report must include the following:
(1) The number of appealed grievance decisions that were not resolved as required under subsection (c).
(2) The reason each appeal described in subdivision (1) was not resolved.
(e) A health maintenance organization shall allow enrollees and subscribers the opportunity to appear in person at the panel or to communicate with the panel through appropriate other means if the enrollee or subscriber is unable to appear in person.
(f) A health maintenance organization shall notify the enrollee or subscriber in writing of the resolution of the appeal of a grievance within five (5) business days after completing the investigation. The grievance resolution notice must contain the following:
(1) The decision reached by the health maintenance organization.
(2) The reasons, policies, or procedures that are the basis of the decision.
(3) Notice of the enrollee's or subscriber's right to further remedies allowed by law, including the right to review by an independent review organization under IC 27-13-10.1.
(4) The department, address, and telephone number through which an enrollee may contact a qualified representative to obtain more information about the decision or the right to an appeal.
As added by P.L.191-1997, SEC.10. Amended by P.L.133-1999, SEC.6; P.L.178-2003, SEC.85.

IC 27-13-10-11 Action against provider representing enrollee or subscriber
Sec. 11. A health maintenance organization may not take action against a provider solely on the basis that the provider represents an enrollee or subscriber in a grievance filed under this chapter.
As added by P.L.191-1997, SEC.11.

IC 27-13-10-12
Approval of grievance and appeals procedures
Sec. 12. (a) Notwithstanding IC 27-13, the department shall approve the grievance and appeals procedures of a health maintenance organization if:
(1) the health maintenance organization certifies in writing to the department of the health maintenance organization's compliance with grievance and appeals procedures established by the federal Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services; and
(2) the department certifies that the grievance and appeals procedures established by the federal Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services are substantially similar to the grievance and appeals process in IC 27-13.
(b) Subsection (a) does not:
(1) limit the authority of the department;
(2) limit the responsibility of a health maintenance organization;
(3) release a health maintenance organization from the prohibitions established under section 11 of this chapter; or
(4) require a health maintenance organization to use a grievance and appeals procedure established by the federal Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services.
As added by P.L.191-1997, SEC.12. Amended by P.L.66-2002, SEC.17.

IC 27-13-10-13
Adoption of rules
Sec. 13. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.191-1997, SEC.13.



CHAPTER 10.1. EXTERNAL REVIEW OF GRIEVANCES

IC 27-13-10.1-1
External grievance procedure established
Sec. 1. A health maintenance organization shall establish and maintain an external grievance procedure for the resolution of grievances regarding the following:
(1) The following determinations made by the health maintenance organization or an agent of the health maintenance organization regarding a service proposed by the treating physician:
(A) An adverse utilization review determination (as defined in IC 27-8-17-8).
(B) An adverse determination of medical necessity.
(C) A determination that a proposed service is experimental or investigational.
(2) The health maintenance organization's decision to rescind an individual contract or a group contract.
As added by P.L.133-1999, SEC.7. Amended by P.L.160-2011, SEC.28.

IC 27-13-10.1-2
Requirements of procedure
Sec. 2. (a) An external grievance procedure established under section 1 of this chapter must:
(1) allow an enrollee or the enrollee's representative to file a written request with the health maintenance organization for an appeal of the health maintenance organization's grievance resolution under IC 27-13-10-8 not later than one hundred twenty (120) days after the enrollee is notified of the resolution under IC 27-13-10-8; and
(2) provide for:
(A) an expedited appeal for a grievance related to an illness, a disease, a condition, an injury, or a disability that would seriously jeopardize the enrollee's:
(i) life or health; or
(ii) ability to reach and maintain maximum function; or
(B) a standard appeal for a grievance not described in clause (A).
An enrollee may file not more than one (1) appeal of a health maintenance organization's grievance resolution under this chapter.
(b) Subject to the requirements of subsection (d), when a request is filed under subsection (a), the health maintenance organization

shall:
(1) select a different independent review organization for each appeal filed under this chapter from the list of independent review organizations that are certified by the department under section 8 of this chapter; and
(2) rotate the choice of an independent review organization among all certified independent review organizations before repeating a selection.
(c) The independent review organizations shall assign a medical review professional who is board certified in the applicable specialty for resolution of an appeal.
(d) The independent review organization and the medical review professional conducting the external review under this chapter may not have a material professional, familial, financial, or other affiliation with any of the following:
(1) The health maintenance organization.
(2) Any officer, director, or management employee of the health maintenance organization.
(3) The physician or the physician's medical group that is proposing the service.
(4) The facility at which the service would be provided.
(5) The development or manufacture of the principal drug, device, procedure, or other therapy that is proposed by the treating physician.
However, the medical review professional may have an affiliation under which the medical review professional provides health care services to enrollees of the health maintenance organization and may have an affiliation that is limited to staff privileges at the health facility if the affiliation is disclosed to the enrollee and the health maintenance organization before commencing the review and neither the enrollee nor the health maintenance organization objects.
(e) The enrollee shall not pay any of the costs associated with the services of an independent review organization under this chapter. All costs must be paid by the health maintenance organization.
As added by P.L.133-1999, SEC.7. Amended by P.L.160-2011, SEC.29; P.L.81-2012, SEC.41.

IC 27-13-10.1-3
Cooperation with review organization; requirements of enrollee
Sec. 3. (a) An enrollee who files an appeal under this chapter shall:
(1) not be subject to retaliation for exercising the enrollee's right to an appeal under this chapter;
(2) be permitted to utilize the assistance of other individuals, including physicians, attorneys, friends, and family members throughout the review process;
(3) be permitted to submit additional information relating to the proposed service throughout the review process; and
(4) cooperate with the independent review organization by:
(A) providing any requested medical information; or (B) authorizing the release of necessary medical information.
(b) A health maintenance organization shall cooperate with an independent review organization selected under section 2 of this chapter by promptly providing any information requested by the independent review organization.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-4
Requirements of independent review organization
Sec. 4. (a) An independent review organization shall:
(1) for an expedited appeal filed under section 2(a)(2)(A) of this chapter, within seventy-two (72) hours after the appeal is filed; or
(2) for a standard appeal filed under section 2(a)(2)(B) of this chapter, within fifteen (15) business days after the appeal is filed;
make a determination to uphold or reverse the health maintenance organization's grievance resolution under IC 27-13-10-8 based on information gathered from the enrollee or the enrollee's designee, the health maintenance organization, and the treating physician, and any additional information that the independent review organization considers necessary and appropriate.
(b) When making the determination under this section, the independent review organization shall apply:
(1) standards of decision making that are based on objective clinical evidence; and
(2) the terms of the enrollee's benefit contract.
(c) The independent review organization shall notify the health maintenance organization and the enrollee of the determination made under this section:
(1) for an expedited appeal filed under section 2(a)(2)(A) of this chapter, within twenty-four (24) hours after making the determination; or
(2) for a standard appeal filed under section 2(a)(2)(B) of this chapter, within seventy-two (72) hours after making the determination.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-4.5
Information from independent review organization
Sec. 4.5. Upon the request of an enrollee who is notified under section 4(c) of this chapter that the independent review organization has made a determination, the independent review organization shall provide to the enrollee all information reasonably necessary to enable the enrollee to understand the:
(1) effect of the determination on the enrollee; and
(2) manner in which the health maintenance organization may be expected to respond to the determination.
As added by P.L.173-2007, SEC.43.
IC 27-13-10.1-5
Determination binding on health maintenance organization
Sec. 5. A determination made under section 4 of this chapter is binding on the health maintenance organization.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-6
Reconsideration of resolution
Sec. 6. (a) If at any time during an external review performed under this chapter, the enrollee submits information to the health maintenance organization that is relevant to the health maintenance organization's resolution under IC 27-13-10-8 and was not considered by the health maintenance organization under IC 27-13-10:
(1) the health maintenance organization shall reconsider the health maintenance organization's resolution under IC 27-13-10-8; and
(2) the independent review organization shall cease the external review process until the reconsideration under subsection (b) is completed.
(b) A health maintenance organization to which information is submitted under subsection (a) shall reconsider the resolution under IC 27-13-10-8 based on the information and notify the enrollee of the health maintenance organization's decision:
(1) within seventy-two (72) hours after the information is submitted for a reconsideration related to an illness, a disease, a condition, an injury, or a disability that would seriously jeopardize the enrollee's:
(A) life or health; or
(B) ability to reach and maintain maximum function; or
(2) within fifteen (15) days after the information is submitted for a reconsideration not described in subdivision (1).
(c) If the decision reached under subsection (b) is adverse to the enrollee, the enrollee may request that the independent review organization resume the external review under this chapter.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-7
Terms of coverage unchanged
Sec. 7. This chapter does not add to or otherwise change the terms of coverage included in a contract under which an enrollee receives health care benefits under IC 27-13.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-8
Certification of independent review organizations
Sec. 8. (a) The department shall establish and maintain a process for annual certification of independent review organizations.
(b) The department shall certify a number of independent review organizations determined by the department to be sufficient to fulfill the purposes of this chapter. (c) An independent review organization shall meet the following minimum requirements for certification by the department:
(1) Medical review professionals assigned by the independent review organization to perform external grievance reviews under this chapter:
(A) must be board certified in the specialty in which an enrollee's proposed service would be provided;
(B) must be knowledgeable about a proposed service through actual clinical experience;
(C) must hold an unlimited license to practice in a state of the United States; and
(D) must have no history of disciplinary actions or sanctions including:
(i) loss of staff privileges; or
(ii) restriction on participation;
taken or pending by any hospital, government, or regulatory body.
(2) The independent review organization must have a quality assurance mechanism to ensure the:
(A) timeliness and quality of reviews;
(B) qualifications and independence of medical review professionals;
(C) confidentiality of medical records and other review materials; and
(D) satisfaction of enrollees with the procedures utilized by the independent review organization, including the use of enrollee satisfaction surveys.
(3) The independent review organization must file with the department the following information before March 1 of each year:
(A) The number and percentage of determinations made in favor of enrollees.
(B) The number and percentage of determinations made in favor of health maintenance organizations.
(C) The average time to process a determination.
(D) The number of external grievance reviews terminated due to reconsideration of the health maintenance organization before a determination was made.
(E) Any other information required by the department.
The information required under this subdivision must be specified for each health maintenance organization for which the independent review organization performed reviews during the reporting year.
(4) The independent review organization must retain all records related to an external grievance review for at least three (3) years after a determination is made under section 4 of this chapter.
(5) Any additional requirements established by the department.
(d) The department may not certify an independent review organization that is one (1) of the following: (1) A professional or trade association of health care providers or a subsidiary or an affiliate of a professional or trade association of health care providers.
(2) A health insurer, health maintenance organization, or health plan association or a subsidiary or an affiliate of a health insurer, health maintenance organization, or health plan association.
(e) The department may suspend or revoke an independent review organization's certification if the department finds that the independent review organization is not in substantial compliance with the certification requirements under this section.
(f) The department shall make available to health maintenance organizations a list of all certified independent review organizations.
(g) The department shall make the information provided to the department under subsection (c)(3) available to the public in a format that does not identify individual enrollees.
As added by P.L.133-1999, SEC.7. Amended by P.L.14-2000, SEC.60; P.L.160-2011, SEC.30.

IC 27-13-10.1-9
Confidentiality
Sec. 9. Except as provided in section 8(g) of this chapter, documents and other information created or received by the independent review organization or the medical review professional in connection with an external review under this chapter:
(1) are not public records;
(2) may not be disclosed under IC 5-14-3; and
(3) must be treated in accordance with confidentiality requirements of state and federal law.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-10
Immunity from civil liability
Sec. 10. (a) An independent review organization is immune from civil liability for actions taken in good faith in connection with an external review under this chapter.
(b) The work product or determination, or both, of an independent review organization under this chapter are admissible in a judicial or administrative proceeding. However, the work product or determination, or both, do not, without other supporting evidence, satisfy any party's burden of proof or persuasion concerning any material issue of fact or law.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-11
Medicare review
Sec. 11. If an enrollee has the right to an external review under Medicare (42 U.S.C. 1395 et seq.) the enrollee may not request an external review under this chapter.
As added by P.L.133-1999, SEC.7.
IC 27-13-10.1-12
Adoption of rules
Sec. 12. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.133-1999, SEC.7.



CHAPTER 11. INVESTMENTS



CHAPTER 12. PROTECTION AGAINST INSOLVENCY; NET WORTH REQUIREMENTS

SEC.6.

IC 27-13-12-2
Initial minimum net worth
Sec. 2. Before issuing a certificate of authority to a health maintenance organization, the commissioner shall require that the health maintenance organization:
(1) have an initial net worth of at least one million five hundred thousand dollars ($1,500,000); and
(2) maintain, after issuance of the certificate, at least the minimum net worth required under section 3 of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-12-3
Maintenance of minimum net worth
Sec. 3. Except as provided in sections 4 and 5 of this chapter, a health maintenance organization shall maintain a minimum net worth equal to the greater of:
(1) one million dollars ($1,000,000);
(2) based on annual premium revenues as reported on the most recent annual financial statement filed with the commissioner, the total of two percent (2%) of annual premium revenues on the first one hundred fifty million dollars ($150,000,000) of premium and one percent (1%) of annual premium on the premium in excess of one hundred fifty million dollars ($150,000,000);
(3) an amount equal to the sum of three (3) months of uncovered health care expenditures, as reported on the most recent financial statement of the health maintenance organization filed with the commissioner under IC 27-13-8-2(a)(1); or
(4) an amount equal to the sum of:
(A) eight percent (8%) of annual health care expenditures except those paid on a capitated basis or managed hospital payment basis as reported on the most recent financial statement filed with the commissioner; and
(B) four percent (4%) of annual hospital expenditures paid on a managed hospital payment basis as reported on the most recent financial statement filed with the commissioner.
As added by P.L.26-1994, SEC.25.

IC 27-13-12-4
Net worth schedule
Sec. 4. A health maintenance organization licensed before July 1, 1994, must maintain a net worth equal to the following:
(1) Twenty-five percent (25%) of the amount required under section 3 of this chapter by December 31, 1994.
(2) Fifty percent (50%) of the amount required under section 3 of this chapter by December 31, 1995.
(3) Seventy-five percent (75%) of the amount required under

section 3 of this chapter by December 31, 1996.
(4) One hundred percent (100%) of the amount required under section 3 of this chapter by December 31, 1997.
As added by P.L.26-1994, SEC.25.

IC 27-13-12-5
Consideration of debts
Sec. 5. (a) In determining net worth under this chapter, a debt may not be considered fully subordinated unless:
(1) the subordination clause is in a form acceptable to the commissioner; and
(2) any interest obligation relating to the repayment of the subordinated debt is subordinated under a clause that is in a form acceptable to the commissioner.
(b) The interest expense relating to the repayment of any fully subordinated debt is considered a covered expense.
(c) Any debt that:
(1) is incurred through a note that meets the requirements of this chapter; and
(2) is otherwise acceptable to the commissioner;
may not be considered liability and must be recorded as equity.
As added by P.L.26-1994, SEC.25.

IC 27-13-12-6
Adoption of rules
Sec. 6. The commissioner may adopt rules to further define whether and to what extent the assets of a health maintenance organization may be considered admitted assets for purposes of complying with the requirements of this chapter.
As added by P.L.26-1994, SEC.25.



CHAPTER 13. PROTECTION AGAINST INSOLVENCY; DEPOSIT REQUIREMENTS

IC 27-13-13-2
Deposit schedule
Sec. 2. A health maintenance organization that is in operation on July 1, 1994, shall make:
(1) a deposit with the commissioner equal to two hundred fifty thousand dollars ($250,000) on July 1, 1994; and
(2) an additional deposit with the commissioner equal to two hundred fifty thousand dollars ($250,000) by December 31, 1995.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-3
Deposits considered admitted asset
Sec. 3. Deposits made under this chapter shall be considered an admitted asset of the health maintenance organization in the determination of the net worth of the organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-4
Income from deposits; replacing deposits
Sec. 4. (a) All income from deposits made under this chapter is an asset of the organization that made the deposits.
(b) A health maintenance organization that has made a deposit under this chapter may replace the deposit or any part of the deposit with an equal amount and value of:
(1) cash;
(2) certificates of deposit;
(3) United States government obligations acceptable to the

commissioner;
(4) any other securities acceptable to the commissioner; or
(5) any combination of subdivisions (1) through (4).
(c) Any obligations of the United States government must be approved by the commissioner before being deposited or substituted under this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-5
Use of deposit
Sec. 5. (a) A deposit made by a health maintenance organization under this chapter must be used:
(1) to protect the interest of the enrollees of the health maintenance organization; and
(2) to ensure continuation of health care services to enrollees of the health maintenance organization, if the health maintenance organization is in supervision, rehabilitation, or liquidation.
(b) The commissioner may use the deposit for administrative costs that are attributable to a receivership of the health maintenance organization.
(c) If the health maintenance organization is placed in receivership, the deposit made by the organization must be treated as an asset of the organization subject to IC 27-9.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-6
Reduction or elimination of deposit requirements for foreign corporations
Sec. 6. The commissioner may reduce or eliminate the requirement of a deposit under this chapter for a health maintenance organization that is a foreign corporation as defined in IC 27-1-2-3 if:
(1) the organization makes a deposit that meets the requirements of section 1 of this chapter with the treasurer of state, insurance commissioner, or other official body of the state or jurisdiction in which the organization is domiciled for the protection of all subscribers and enrollees of the health maintenance organization; and
(2) the organization delivers to the commissioner a certificate, duly authenticated by the appropriate state official holding the deposit, that the requirements of this section have been met.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-7
Return of deposit
Sec. 7. If:
(1) a health maintenance organization ceases operation for reasons other than:
(A) insolvency; or
(B) receivership; (2) the organization is not a debtor in any pending bankruptcy proceeding;
(3) the health maintenance organization submits a request in writing to the commissioner for the return of the deposit made by the organization; and
(4) the health maintenance organization has furnished the commissioner with written proof that all claims liabilities of the health maintenance organization have been paid;
the commissioner shall return all or a part of the deposit to the health maintenance organization not more than thirty (30) days after the commissioner receives written proof from the organization under subdivision (4).
As added by P.L.26-1994, SEC.25.

IC 27-13-13-8
Additional financial requirements
Sec. 8. (a) In addition to meeting all other financial requirements imposed by IC 27-13-12 and this chapter, a health maintenance organization that offers a point of service product shall maintain either of the following:
(1) A reinsurance agreement, which must be satisfactory to the commissioner, that cedes one hundred percent (100%) of the liability for out-of-plan services.
(2) A ratio of the revenues of the health maintenance organization from the point of service product to the net worth of the organization of not more than three (3) to one (1).
(b) The reinsurance to which subsection (a)(1) refers may be used to:
(1) directly make payments for out-of-plan services; or
(2) reinsure coverage for out-of-plan services.
(c) To achieve the ratio referred to in subsection (a)(2), a health maintenance organization may use reinsurance to cede part or all of the liability for out-of-plan services.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-9
Deposit of cash or securities for noncovered health care expenditures
Sec. 9. (a) As used in this section, "noncovered health care expenditures" means the costs to a health maintenance organization for health care services:
(1) that are the obligation of the health maintenance organization;
(2) for which the enrollee may be liable in the event of the health maintenance organization's insolvency; and
(3) for which:
(A) no alternative arrangements have been made that are acceptable to the commissioner; or
(B) statutory deposits and net worth of the health maintenance organization are determined by the

commissioner to be inadequate.
(b) If noncovered health care expenditures exceed ten percent (10%) of total health care expenditures, a health maintenance organization shall deposit cash or securities that are acceptable to the commissioner with:
(1) the commissioner; or
(2) an organization or trustee approved by the commissioner through which a custodial or controlled account is maintained.
(c) The deposit made under subsection (b) must have a fair market value:
(1) calculated on the first day of each month; and
(2) maintained for the remainder of the month;
of not less than one hundred twenty percent (120%) of the health maintenance organization's outstanding liability for noncovered health care expenditures for enrollees in Indiana, including incurred but not reported claims.
(d) The commissioner may require a health maintenance organization to file periodic reports, including reports on liability for noncovered health care expenditures and audit opinions, that the commissioner considers necessary to monitor compliance with this section.
As added by P.L.203-2001, SEC.24.



CHAPTER 14. PROTECTION AGAINST INSOLVENCY; LIABILITIES

IC 27-13-14-2
Computation of liabilities
Sec. 2. The liabilities of a health maintenance organization must be computed:
(1) in accordance with rules adopted by the commissioner; and
(2) upon reasonable consideration of the ascertained experience and character of the health maintenance organization.
As added by P.L.26-1994, SEC.25.



CHAPTER 15. PARTICIPATING PROVIDERS; CONTRACTS AND LEGAL ACTIONS

IC 27-13-15-1
Contract requirements; enrollee coverage; payment of provider; application
Sec. 1. (a) A contract between a health maintenance organization and a participating provider of health care services:
(1) must be in writing;
(2) may not prohibit the participating provider from disclosing:
(A) the terms of the contract as it relates to financial or other incentives to limit medical services by the participating provider; or
(B) all treatment options available to an insured, including those not covered by the insured's policy;
(3) may not provide for a financial or other penalty to a provider for making a disclosure permitted under subdivision (2); and
(4) must provide that in the event the health maintenance organization fails to pay for health care services as specified by the contract, the subscriber or enrollee is not liable to the participating provider for any sums owed by the health maintenance organization.
(b) An enrollee is not entitled to coverage of a health care service under a group or an individual contract unless that health care service is included in the enrollee's contract.
(c) A provider is not entitled to payment under a contract for health care services provided to an enrollee unless the provider has a contract or an agreement with the carrier.
(d) This section applies to a contract entered, renewed, or modified after June 30, 1996.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.7; P.L.192-1996, SEC.3.

IC 27-13-15-2
Contract requirements not met; collection of money owed by health maintenance organization prohibited
Sec. 2. If:
(1) the contract between a health maintenance organization and a participating provider has not been reduced to writing as required by this chapter; or
(2) the contract fails to contain the provision required by section

1(a)(4) of this chapter;
the participating provider may not collect or attempt to collect from the subscriber or enrollee any sums that are owed by the health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.25.

IC 27-13-15-3
Actions against subscribers; costs and attorney's fees
Sec. 3. (a) A:
(1) participating provider; or
(2) trustee, an agent, a representative, or an assignee of a participating provider;
may not bring or maintain any legal action against a subscriber or an enrollee of a health maintenance organization to collect sums owed by the health maintenance organization.
(b) Except as provided in subsection (c), if a participating provider of a health maintenance organization brings or maintains a legal action against a subscriber or enrollee for an amount owed to the participating provider by the health maintenance organization, the participating provider is liable to the subscriber or enrollee for costs and attorney's fees incurred by the subscriber or enrollee in defending the legal action.
(c) A participating provider shall not be liable to the subscriber or enrollee for costs and attorney's fees described in subsection (b) if the participating provider can demonstrate a reasonable basis for believing at the time the legal action was brought and while the legal action was maintained that the health maintenance organization did not owe the sums the participating provider sought to collect from the subscriber or enrollee.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.26.

IC 27-13-15-4
Participating provider agreement prohibitions
Sec. 4. (a) As used in this section, "health maintenance organization" includes the following:
(1) A limited service health maintenance organization.
(2) A person that pays or administers claims on behalf of a health maintenance organization or a limited service health maintenance organization.
(b) An agreement between a health maintenance organization and a participating provider under this chapter may not contain a provision that:
(1) prohibits, or grants the health maintenance organization an option to prohibit, the participating provider from contracting with another health maintenance organization to accept lower payment for health care services than the payment specified in the agreement;
(2) requires, or grants the health maintenance organization an

option to require, the participating provider to accept a lower payment from the health maintenance organization if the participating provider agrees with another health maintenance organization to accept lower payment for health care services;
(3) requires, or grants the health maintenance organization an option of, termination or renegotiation of the agreement if the participating provider agrees with another health maintenance organization to accept lower payment for health care services; or
(4) requires the participating provider to disclose the participating provider's reimbursement rates under contracts with other health maintenance organizations.
(c) A contract provision that violates this section is void.
As added by P.L.74-2007, SEC.2.

IC 27-13-15-5
Coverage for dialysis treatment
Sec. 5. (a) Notwithstanding IC 27-13-1-12, as used in this section, "enrollee" refers only to an enrollee who requires dialysis treatment.
(b) As used in this section, "health maintenance organization" includes the following:
(1) A limited service health maintenance organization.
(2) An agent of a health maintenance organization or a limited service health maintenance organization.
(c) A health maintenance organization shall not require an enrollee, as a condition of coverage or reimbursement, to:
(1) if the nearest dialysis facility is located within thirty (30) miles of the enrollee's home, travel more than thirty (30) miles from the enrollee's home to obtain dialysis treatment; or
(2) if the nearest dialysis facility is located more than thirty (30) miles from the enrollee's home, travel a greater distance than the distance to the nearest dialysis facility to obtain dialysis treatment;
regardless of whether the enrollee chooses to receive dialysis treatment at a dialysis facility that is a participating provider or a dialysis facility that is not a participating provider.
As added by P.L.111-2008, SEC.6.



CHAPTER 16. PROTECTION AGAINST RECEIVERSHIP; CONTINUATION OF BENEFITS

IC 27-13-16-2
Requirements of commissioner to ensure continuation of benefits
Sec. 2. (a) In considering the plan prepared by a health maintenance organization under section 1 of this chapter, the commissioner may require one (1) or more of the following:
(1) Insurance to cover the expenses to be paid for continued benefits after receivership.
(2) Receivership reserves.
(3) Any other arrangements to ensure that benefits are continued as required by section 1 of this chapter.
(b) However, the commissioner may not require provisions in contracts between the health maintenance organization and participating providers that obligate a provider to provide services after the organization enters receivership.
As added by P.L.26-1994, SEC.25.

IC 27-13-16-3
Termination of continuation of benefits
Sec. 3. The continuation of benefits required under section 1 of this chapter shall terminate on the date that an enrollee obtains coverage under IC 27-13-18.
As added by P.L.26-1994, SEC.25.

IC 27-13-16-4
Eligibility for Indiana comprehensive health insurance policy
Sec. 4. If an enrollee is hospitalized continuously from the date of receivership through the last date of the enrollee's continuation of benefits under section 1 of this chapter, the enrollee shall be eligible for an Indiana comprehensive health insurance policy under IC 27-8-10. Notwithstanding any provision of IC 27-8-10, the policy may not contain preexisting condition exclusions with respect to the

condition for which the enrollee was hospitalized. The enrollee shall become eligible for coverage effective on the first day after the enrollee's continuation of benefits ends.
As added by P.L.26-1994, SEC.25.

IC 27-13-16-5
Rules for governing plan
Sec. 5. The commissioner may adopt rules governing a health maintenance organization's plan for covering all outstanding claims during the first sixty (60) days that the health maintenance organization enters receivership. These rules may govern at least the following:
(1) Letters of guarantee from a parent company.
(2) Conversion policies.
(3) Insolvency insurance policies.
(4) Additional deposits.
As added by P.L.26-1994, SEC.25.



CHAPTER 17. PROTECTION AGAINST INSOLVENCY; NOTICE OF TERMINATION



CHAPTER 18. ENROLLMENT PERIOD IN EVENT OF RECEIVERSHIP



CHAPTER 19. REPLACEMENT COVERAGE IN EVENT OF RECEIVERSHIP

IC 27-13-19-2
Replacement coverage; challenge of enrollee
Sec. 2. (a) A carrier that provides replacement coverage with respect to group health care services after the discontinuance of the prior health maintenance organization contract or policy providing health care services must, immediately upon beginning to provide the replacement coverage, cover all enrollees who were covered under the previous health maintenance organization contract or policy on the date of discontinuance.
(b) A carrier that provides replacement coverage under this section may challenge whether an individual designated as an enrollee under the previous health maintenance organization contract qualified as an enrollee under the previous health maintenance organization contract.
As added by P.L.26-1994, SEC.25.

IC 27-13-19-3
Provisions reducing or excluding benefits
Sec. 3. (a) Except as provided in subsection (b), a provision in a succeeding carrier's contract of replacement coverage that would operate to reduce or exclude benefits on the basis that the condition giving rise to the benefits preexisted the effective date of the succeeding carrier's contract may not be applied with respect to those enrollees who were covered under the prior carrier's contract or policy on the date of discontinuance.
(b) A provision in a succeeding carrier's contract of replacement coverage may operate to reduce or exclude benefits on the basis of a preexisting condition to the extent that the prior carrier's contract or policy would have required that benefits for the condition be reduced or excluded.
As added by P.L.26-1994, SEC.25.



CHAPTER 20. FILING REQUIREMENTS

IC 27-13-20-2
Approval of documents by commissioner
Sec. 2. (a) Except as provided in subsection (b), a document submitted to the commissioner under this chapter is deemed approved when one (1) of the following conditions is met:
(1) The health maintenance organization receives a written communication of approval from the commissioner.
(2) Thirty (30) days pass after the commissioner receives the document.
(b) A document is not deemed approved under subsection (a)(2) if, within thirty (30) days after the commissioner receives the document, or within any period of extension granted by the commissioner, the commissioner deposits in the United States mail addressed to the health maintenance organization a written communication to the contrary. Not more than thirty (30) days after receiving the written communication from the commissioner, the health maintenance organization may request a hearing. If, not more than thirty (30) days after receiving the communication from the commissioner, the health maintenance organization requests a hearing, the commissioner shall hold a hearing upon not less than ten (10) days notice to the health maintenance organization.
As added by P.L.26-1994, SEC.25.



CHAPTER 21. INSURANCE PRODUCERS OF HEALTH MAINTENANCE ORGANIZATIONS AND LIMITED SERVICE HEALTH MAINTENANCE ORGANIZATIONS



CHAPTER 22. POWERS OF INSURERS AND HOSPITAL CORPORATIONS

IC 27-13-22-2
Joint organization or operation as health maintenance organization
Sec. 2. Notwithstanding any other law:
(1) insurers;
(2) hospitals; or
(3) subsidiaries or affiliates of entities referred to in subdivisions (1) and (2);
may jointly organize and operate a health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-22-3
Business of insurance including health care maintenance organizations
Sec. 3. For the purposes of IC 27-1-2-2, the business of insurance includes the providing of health care services by a health care maintenance organization owned or operated by an insurer or a subsidiary of an insurer.
As added by P.L.26-1994, SEC.25.

IC 27-13-22-4
Contracting with health maintenance organizations to provide insurance coverage
Sec. 4. An insurer or a hospital may contract with a health maintenance organization to provide to the health maintenance organization:
(1) insurance coverage or similar protection against the cost of health care services provided through the health maintenance organization; or
(2) insurance coverage in the event of the failure of the health maintenance organization to meet its obligations to enrollees or providers.
As added by P.L.26-1994, SEC.25.

IC 27-13-22-5 Benefit payments to health maintenance organization; contract provisions
Sec. 5. Under a contract between an insurer or a hospital and a health maintenance organization under section 4 of this chapter, the insurer or hospital may make benefit payments to the health maintenance organization for health care services for which the health maintenance organization is liable.
As added by P.L.26-1994, SEC.25.



CHAPTER 23. EXAMINATIONS

IC 27-13-23-2
Quality management program examination
Sec. 2. The commissioner may make an examination concerning the quality management program of a health maintenance organization whenever necessary for the protection of the citizens of Indiana. However, an examination of the quality management program of a health maintenance organization domiciled in Indiana must be conducted at least once every three (3) years.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-3
Availability of books and records
Sec. 3. Each health maintenance organization that is subject to an examination under this chapter shall make its books and records, and the books and records in its custody or control, available for examination and otherwise facilitate the completion of the examination.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-4
Officers and agents; oaths and examination by commissioner
Sec. 4. When conducting an examination of a health maintenance organization, the commissioner:
(1) may administer oaths to; and
(2) examine;
the officers and agents of the health maintenance organization concerning the business of the organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-5
Expenses of examination
Sec. 5. The expenses incurred by the commissioner in conducting an examination under this chapter must be paid by the health maintenance organization being examined.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-6
Health maintenance organizations outside Indiana; reports of

other insurance commissioners
Sec. 6. Instead of conducting an examination of a health maintenance organization that is not domiciled in Indiana, the commissioner may accept the report of an examination made by the insurance commissioner of another state if the other state is accredited by the National Association of Insurance Commissioners.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-7
Annual review of HEDIS data
Sec. 7. (a) Beginning July 1, 1999, the commissioner shall review each health maintenance organization's Health Plan Employer Data and Information Set (HEDIS) data on an annual basis.
(b) The commissioner may contract with an appropriate entity to conduct the reviews required under this section.
As added by P.L.69-1998, SEC.9.

IC 27-13-23-8
Filing examination reports of other states
Sec. 8. A health maintenance organization shall file a copy of any examination report filed by the insurance commissioner of another state during the preceding calendar year with the annual statement required under IC 27-13-8-1.
As added by P.L.203-2001, SEC.29.



CHAPTER 24. SUSPENSION, REVOCATION, OR DENIAL OF CERTIFICATE OF AUTHORITY

IC 27-13-40.
(11) The health maintenance organization has otherwise failed substantially to comply with this article.
(b) The commissioner, in a proceeding under IC 4-21.5-3-8, may impose a civil penalty of not more than twenty-five thousand dollars ($25,000) against a health maintenance organization for each cause listed in subsection (a). The civil penalties may not exceed one hundred thousand dollars ($100,000) for any one (1) health maintenance organization in one (1) calendar year. The penalty may be imposed in addition to or instead of a suspension or revocation of the certificate of authority of the health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.69-1998, SEC.10.

IC 27-13-24-2
Deficient net worth
Sec. 2. (a) If the commissioner finds that the net worth maintained by a health maintenance organization subject to this article is less than the minimum net worth required by IC 27-13-12, the commissioner shall:
(1) give written notice to the health maintenance organization of the amount of the deficiency; and
(2) require the health maintenance organization to:
(A) file with the commissioner a plan for correction of the deficiency that is acceptable to the commissioner; and
(B) correct the deficiency within a reasonable time, not to exceed sixty (60) days, unless an extension of time, not to exceed an additional sixty (60) days, is granted by the commissioner.
(b) A deficiency described in subsection (a) is an impairment, and the failure of a health maintenance organization to correct the impairment in the time prescribed by the commissioner under subsection (a) is grounds for:
(1) the suspension or revocation of the certificate of authority of the organization; or
(2) placing the health maintenance organization in rehabilitation or liquidation.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-3
Procedures; written order; revised application; hearing
Sec. 3. (a) The commissioner may:
(1) suspend or revoke a certificate of authority;
(2) deny an application for a certificate of authority; or
(3) impose an administrative penalty;
under this article only after complying with this section.
(b) The commissioner may:
(1) suspend or revoke a certificate of authority;
(2) deny an application for a certificate of authority; or
(3) impose an administrative penalty; under this section by written order that shall be sent to the health maintenance organization or applicant by certified or registered mail. In the case of an application for a certificate of authority, the written order must be sent within one hundred twenty (120) days after the submission of a completed application. Failure by the commissioner to issue an order within the one hundred twenty (120) day period constitutes approval of the application for a certificate of authority. The written order must state the grounds, charges, or conduct on which the suspension, revocation, denial, or administrative penalty is based. The health maintenance organization or applicant may in writing request a hearing within thirty (30) days after the date of the mailing of the order. If a written request is not made, the order is final upon expiration of the thirty (30) days.
(c) If an order is issued under subsection (b) denying an application for a certificate of authority, the applicant may initiate the following procedure:
(1) The applicant may submit to the commissioner a revised application or any other information or material addressing the reasons the commissioner denied the application. A revised application and other information submitted to the commissioner under this subdivision must be submitted within thirty (30) days after receiving the order, unless the applicant requests an extension of time from the commissioner, who may not unreasonably deny the request.
(2) Upon receiving an applicant's revised application or other information or materials as described in subdivision (1), the commissioner shall promptly review the materials regardless of whether the applicant has requested a hearing under subsection (b).
(3) An applicant's submission of a revised application or other information or materials is considered to correct and resolve the reasons for denying the original application for a certificate of authority. The application or revised application is considered to be approved unless the commissioner notifies the applicant in writing by certified or registered mail, within fifteen (15) business days after the date the submission under subdivision (1) is made, that the application or revised application is not approved. A written notification under this subdivision must state in detail the reasons for continuing to deny the application or the revised application.
(d) If the health maintenance organization or applicant requests a hearing under this chapter, the commissioner shall issue a written notice of hearing and send the notice to the health maintenance organization or applicant by certified or registered mail. The notice must contain a specific date and time for the hearing, which may not be less than twenty (20) days or more than sixty (60) days after the mailing of the notice of hearing.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.8.
IC 27-13-24-4
Action by commissioner after hearing
Sec. 4. (a) After a hearing, or upon failure of the health maintenance organization or applicant to appear at the hearing, the commissioner shall:
(1) take whatever action the commissioner finds necessary and appropriate based on written findings; and
(2) mail the decision to the health maintenance organization or applicant.
(b) The action of the commissioner under this chapter is subject to review under IC 4-21.5.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-5
Application of IC 4-21.5
Sec. 5. IC 4-21.5 applies to proceedings under this chapter to the extent IC 4-21.5 does not conflict with any section of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-6
Prohibited activity during suspension
Sec. 6. A health maintenance organization whose certificate of authority is suspended may not, during the period of suspension:
(1) enroll any additional enrollees, except newborn children or other newly acquired dependents of existing enrollees; or
(2) engage in any advertising or solicitation.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-7
Conclusion of affairs following revocation of certificate of authority
Sec. 7. (a) A health maintenance organization whose certificate of authority is revoked:
(1) shall proceed, immediately following the effective date of the order of revocation, to wind up the affairs of the organization; and
(2) may not conduct further business, except as essential to the orderly conclusion of the affairs of the organization.
(b) After the certificate of authority of a health maintenance organization is revoked, the health maintenance organization may not engage in further advertising or solicitation.
(c) Notwithstanding subsection (a), the commissioner may, by written order, permit further operation of a health maintenance organization after the certificate of authority of the organization is revoked if the commissioner finds the further operation of the organization to be in the best interest of enrollees.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-8
Prohibited activities before hearing Sec. 8. If the commissioner issues an order under section 3(b)(1) of this chapter and the health maintenance organization requests a hearing under section 3(d) of this chapter within the time period specified, the health maintenance organization may not:
(1) enroll any additional enrollees, except newborn children or other newly acquired dependents of existing enrollees; or
(2) engage in any advertising or solicitation;
until the commissioner takes action under section 4 of this chapter.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.9.



CHAPTER 25. REHABILITATION OR LIQUIDATION OF HEALTH MAINTENANCE ORGANIZATIONS

IC 27-13-25-2
Appointment of commissioner as rehabilitator or liquidator; grounds
Sec. 2. The commissioner may apply for an order appointing the commissioner as rehabilitator or liquidator to rehabilitate or liquidate a health maintenance organization:
(1) upon at least one (1) of the grounds set forth in IC 27-9-3-1 or IC 27-9-3-6; or
(2) when, in the commissioner's opinion, the continued operation of the health maintenance organization would be hazardous to the enrollees of the organization or the people of Indiana.
As added by P.L.26-1994, SEC.25.

IC 27-13-25-3
Claims against health maintenance organization
Sec. 3. (a) In the liquidation of a health maintenance organization, the claims against the health maintenance organization by enrollees, beneficiaries, and providers qualify as class 3 claims under IC 27-9-3-40(3).
(b) If an enrollee is liable to a provider for services provided under and covered by a health maintenance organization, that liability has the status of an enrollee claim in the liquidation of a health maintenance organization. If the health maintenance organization in liquidation pays the provider the amount of a claim under this subsection, then the claim of the enrollee is extinguished.
As added by P.L.26-1994, SEC.25.



CHAPTER 26. SUMMARY OF ORDERS AND SUPERVISION

IC 27-13-26-2
Violation of article
Sec. 2. For purposes of section 1(a)(2) of this chapter, the violation by a health maintenance organization of any Indiana law to which the health maintenance organization is subject is considered a violation of this article.
As added by P.L.26-1994, SEC.25.

IC 27-13-26-3
Adoption of rules; uniform standards set by commissioner
Sec. 3. (a) The commissioner may adopt rules under IC 4-22-2 to do the following:
(1) Set uniform standards and criteria to produce an early warning that the continued operation of a health maintenance organization might be hazardous to the subscribers, enrollees,

or creditors of the organization or to the general public.
(2) Set standards for evaluating the financial condition of a health maintenance organization.
(b) The standards set under subsection (a)(2) must be consistent with the purposes expressed in section 1 of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-26-4
Remedies and measures
Sec. 4. The remedies and measures available to the commissioner under this chapter are in addition to and not in place of the remedies and measures available to the commissioner under IC 27-9.
As added by P.L.26-1994, SEC.25.



CHAPTER 27. FEES

IC 27-13-27-2
Fees required by IC 27-1-3-15
Sec. 2. In addition to the fees required by section 1 of this chapter, a health maintenance organization subject to this article must pay the fees required by IC 27-1-3-15. For purposes of IC 27-1-3-15, a contract between a health maintenance organization and a subscriber or enrollee and an evidence of coverage shall constitute a single policy.
As added by P.L.26-1994, SEC.25.



CHAPTER 28. PENALTIES AND ENFORCEMENT

IC 27-13-28-2
Conference to determine violations
Sec. 2. If the commissioner has cause to believe that a violation of this article by a health maintenance organization has occurred or is threatened, the commissioner may give notice to:
(1) the health maintenance organization; and
(2) the other persons who appear to be involved in the suspected violation;
to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to determine the facts relating to the suspected violation and, if a violation has occurred or is threatened, to determine an adequate and effective means of correcting or preventing the violation.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-3
Procedural requirements
Sec. 3. Proceedings under section 2 of this chapter are not governed by any formal procedural requirements and may be conducted in a manner the commissioner considers appropriate under the circumstances. However, a conference under section 2 of this chapter may not result in a rule or an order until the requirements of section 2 of this chapter are satisfied, unless the health maintenance organization consents to the rule or order.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-4
Cease and desist orders
Sec. 4. (a) The commissioner may issue an order directing:
(1) a health maintenance organization; or
(2) a representative of a health maintenance organization;
to cease and desist from engaging in any act or practice that violates this article.
(b) Within ten (10) days after a cease and desist order is served under subsection (a), the health maintenance organization or its

representative may request a hearing on the question of whether acts or practices in violation of this article have occurred. The hearing must be conducted under IC 4-21.5.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-5
Injunctive or other relief
Sec. 5. In the case of a violation of this article, if the commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued under section 4 of this chapter, the commissioner may institute a proceeding to obtain injunctive relief or other appropriate relief in the Marion County circuit court.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-6
Failure to comply with net worth requirements; continued operation
Sec. 6. Notwithstanding any other provision of this article, if a health maintenance organization fails to comply with the net worth requirement of this article, the commissioner may take appropriate action to assure that the continued operation of the health maintenance organization will not be hazardous to the enrollees of the organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-7
Investigations on behalf of enrollees or providers not precluded
Sec. 7. This article does not preclude the department from investigating complaints, grievances, or appeals on behalf of enrollees or providers.
As added by P.L.69-1998, SEC.11.



CHAPTER 29. STATUTORY CONSTRUCTION AND RELATIONSHIP TO OTHER LAWS

IC 27-13-29-2
Solicitation of enrollees
Sec. 2. Provided that the solicitation otherwise complies with IC 27-13-21, the solicitation of enrollees by:
(1) a health maintenance organization or limited service health maintenance organization that is granted a certificate of authority; or
(2) a representative of an organization described in subdivision (1);
may not be construed to violate any provision of law relating to solicitation or advertising by health professionals.
As added by P.L.26-1994, SEC.25.

IC 27-13-29-3
Repealed
(Repealed by P.L.227-1995, SEC.2.)

IC 27-13-29-4
Risk based capital requirements
Sec. 4. A:
(1) health maintenance organization; or (2) limited service health maintenance organization;
that is domiciled in Indiana is subject to the risk based capital requirements of IC 27-1-36, unless exempted by the commissioner under IC 27-1-36-1.
As added by P.L.51-2002, SEC.11.



CHAPTER 30. FILINGS AND REPORTS AS PUBLIC DOCUMENTS



CHAPTER 31. CONFIDENTIALITY OF MEDICAL INFORMATION AND LIMITATION OF LIABILITY

IC 27-13-31-2
Liability limitations
Sec. 2. (a) As used in this section, "in good faith and without malice" when used to describe an action taken or a decision or recommendation made means that:
(1) a reasonable effort has been taken to obtain the facts of the matter;
(2) a reasonable belief exists that the action, decision, or recommendation is warranted by the facts known; and
(3) if the action is described in IC 34-30-15-7, the action is made in compliance with IC 34-30-15-7.
(b) As used in this section, "health care review committee" means a peer review committee under IC 34-6-2-99 (or IC 34-4-12.6-1(c) before its repeal). (c) In all actions to which this section applies, good faith shall be presumed and malice shall be required to be proven by the person aggrieved.
(d) A person who, in good faith and without malice:
(1) takes any action or makes a decision or recommendation as a member, an agent, or an employee of a health care review committee; or
(2) furnishes any record, information, or assistance to a health care review committee;
is not subject to liability for damages in any legal action in consequence of that action.
(e) Neither:
(1) the health maintenance organization or limited service health maintenance organization that established the health care review committee; or
(2) the officers, directors, employees, or agents of the health maintenance organization or limited service health maintenance organization;
are liable for damages in any civil action for the activities of a person who, in good faith and without malice, takes any action or makes a decision or recommendation as a member, an agent, or an employee of a health care review committee, or furnishes any record, information, or assistance to a health care review committee.
(f) This section does not relieve any person of liability arising from treatment of a patient or an enrollee, or from a determination of the reimbursement to be provided under the terms of an insurance policy, a health maintenance organization contract, or another benefit program providing payment, reimbursement, or indemnification for health care costs based on the appropriateness of health care services delivered to an enrollee.
(g) A health care review committee shall comply with IC 34-6-2-99.
As added by P.L.26-1994, SEC.25. Amended by P.L.261-1995, SEC.1; P.L.1-1998, SEC.155.

IC 27-13-31-3
Information and records subject to subpoena or discovery
Sec. 3. (a) Notwithstanding IC 27-13-30, the information considered by a health care review committee and the record of the actions and proceedings of the committee are confidential for purposes of IC 5-14-3-4 and not subject to subpoena or order to produce, except:
(1) in proceedings before the appropriate state licensing or certifying agency; and
(2) in an appeal, if permitted, from the finding or recommendation of the health care review committee.
(b) If information considered by a health care review committee or records of the actions and proceedings of a health care review committee are used under subsection (a) by a state licensing or certifying agency or in an appeal, the information or records: (1) shall be kept confidential; and
(2) are subject to the same provisions concerning discovery and use in legal actions as are the original information and records in the possession and control of a health care review committee.
As added by P.L.26-1994, SEC.25.

IC 27-13-31-4
Quality management program; access to records
Sec. 4. To fulfill its obligations under IC 27-13-6 concerning the quality management program of the organization, a health maintenance organization is entitled to access to treatment records and other information pertaining to the diagnosis, treatment, and health status of any enrollee during the period of time the enrollee is covered by the health maintenance organization.
As added by P.L.26-1994, SEC.25.



CHAPTER 32. TRANSFERS OF OWNERSHIP



CHAPTER 32.5. VOLUNTARY DISSOLUTION

IC 27-13-32.5-2
Effect on rights of enrollees
Sec. 2. The dissolution of a health maintenance organization under this chapter does not alter the rights of an enrollee under IC 27-13-7-13.
As added by P.L.203-2001, SEC.31.



CHAPTER 33. COORDINATION OF BENEFITS

IC 27-13-33-2
Provision consistent with 760 IAC 1-38.1
Sec. 2. If a health maintenance organization adopts a coordination of benefits provision, the provision must be consistent with the coordination of benefits provisions of 760 IAC 1-38.1 as it may be amended or replaced from time to time.
As added by P.L.26-1994, SEC.25.



CHAPTER 34. LIMITED SERVICE HEALTH MAINTENANCE ORGANIZATIONS

IC 27-13-34-1
"Enrollee" defined
Sec. 1. (a) As used in this chapter, "enrollee" means an individual who is entitled to limited health services under a contract with an entity authorized to provide or arrange for limited health services under this chapter.
(b) The term includes the dependent of an individual described in subsection (a).
As added by P.L.26-1994, SEC.25.

IC 27-13-34-2
"Evidence of coverage" defined
Sec. 2. As used in this chapter, "evidence of coverage" means the certificate, agreement, or contract issued under section 13 of this chapter setting forth the coverage to which an enrollee is entitled.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-3
"Limited health services" defined
Sec. 3. (a) As used in this chapter, "limited health services" refers to:
(1) dental care services;
(2) vision care services;
(3) mental health services;
(4) substance abuse services;
(5) pharmaceutical services;
(6) podiatric care services; and
(7) other services that the commissioner determines to be limited health services.
(b) The term does not include hospital or emergency services, except as those services are provided incident to a limited health service.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-4
"Limited service health maintenance organization" defined
Sec. 4. (a) As used in this chapter, "limited service health maintenance organization" means a corporation, partnership, limited liability company, or other entity that undertakes to provide or

arrange a limited health service on a prepayment basis or other basis.
(b) The term does not include a provider or an entity when providing or arranging for the provision of limited health services under a contract with a limited service health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-5
"Provider" defined
Sec. 5. As used in this chapter, "provider" means a physician, a dentist, an optometrist, a health facility, or other person or institution that is licensed or otherwise authorized to deliver or furnish limited health service.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-6
"Subscriber" defined
Sec. 6. As used in this chapter, "subscriber" means a person whose employment status or other status, except for family dependency, is the basis for eligibility for limited health services under a contract with an entity authorized to provide or arrange for limited health services under this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-7
Certificate of authority required; foreign entities
Sec. 7. (a) After December 31, 1994, a person, corporation, partnership, limited liability company, or other entity may not operate a limited service health maintenance organization in Indiana without obtaining and maintaining a certificate of authority from the commissioner under this chapter.
(b) A for-profit or nonprofit corporation organized under the laws of another state, other than a foreign corporation defined under IC 27-1-2-3, may obtain a certificate of authority to operate a limited service health maintenance organization in Indiana if the foreign corporation is authorized to do business in Indiana under IC 23-1-49 or IC 23-17-26 and complies with this chapter.
(c) A foreign corporation (as defined in IC 27-1-2-3) may obtain a certificate of authority to operate a limited service health maintenance organization in Indiana if the foreign corporation complies with this chapter.
(d) A foreign or alien limited service health maintenance organization granted a certificate of authority under this chapter has the same but not greater rights and privileges than a domestic limited service health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.32.

IC 27-13-34-8
Application for certificate of authority; requirements Sec. 8. (a) An application for a certificate of authority to operate a limited service health maintenance organization must be filed with the commissioner on a form prescribed by the commissioner. An application must be verified by an officer or authorized representative of the applicant and must set forth, or be accompanied by, the following:
(1) A copy of the applicant's basic organizational document, such as the articles of incorporation, articles of association, partnership agreement, trust agreement, articles of organization, or other applicable documents, and all amendments to those documents.
(2) A copy of all bylaws, rules and regulations, or similar documents, if any, regulating the conduct of the internal affairs of the applicant.
(3) A list of the names, addresses, official positions, and biographical information of the individuals who are to be responsible for conducting the affairs and daily operations of the applicant, including the following:
(A) All members of the board of directors, board of trustees, executive committee, or other governing board or committee.
(B) The principal officers.
(C) Any person or entity owning or having the right to acquire at least ten percent (10%) of the voting securities of the applicant.
(D) In the case of a partnership or an association, the partners or members of the partnership or association.
(E) In the case of a limited liability company, the managers or members of the limited liability company.
(4) A statement generally describing the applicant, the facilities and personnel of the applicant, and the limited health service or services that the applicant will offer.
(5) A copy of the form of any contract that has been made or is to be made between the applicant and any providers regarding the provision of limited health services to enrollees.
(6) A copy of the form of any contract that has been made or is to be made between the applicant and any person referred to in subdivision (3).
(7) A copy of the form of any contract that has been made or is to be made between the applicant and any person, corporation, partnership, or other entity for the performance of any functions on behalf of the applicant, including the following:
(A) Marketing.
(B) Administration.
(C) Enrollment.
(D) Investment management.
(E) Subcontracting for the provision of limited health services to enrollees.
(8) A copy of the form of any contract that is to be issued to employers, unions, trustees, or other organizations or

individuals, and a copy of any form of evidence of coverage to be issued to subscribers.
(9) Subject to subsection (b), a copy of the most recent financial statements of the applicant, audited by an independent certified public accountant.
(10) A copy of the financial plan of the applicant, including:
(A) a projection of anticipated operating results for at least three (3) years; and
(B) a statement of the sources of working capital and any other sources of funding and provisions for contingencies.
(11) A description of the proposed method of marketing.
(12) A statement acknowledging that all lawful process in any legal action or proceeding against the applicant on a cause of action arising in Indiana is valid if served in accordance with the Indiana Rules of Trial Procedure.
(13) A description of the complaint procedures to be established and maintained under IC 27-13-10.
(14) A description of the quality assessment and utilization review procedures to be used by the applicant.
(15) A description of how the applicant will comply with sections 16 and 17 of this chapter.
(16) The fee for the issuance of a certificate of authority required by section 23 of this chapter.
(17) A written waiver of the applicant's rights under federal bankruptcy laws.
(18) Other information that the commissioner reasonably requires to make the determinations required by this chapter.
(19) If the applicant is not domiciled in Indiana, an executed power of attorney appointing the commissioner, the commissioner's successors in office, and authorized deputies of the commissioner as the true and lawful attorney of the applicant in and for Indiana upon whom all lawful process in any legal action or proceeding against the limited service health maintenance organization on a cause of action arising in Indiana may be served.
(b) If the financial affairs of the parent company of the applicant are audited by independent certified public accountants but those of the applicant are not, an applicant may satisfy the requirement set forth in subsection (a)(9) by including with the application the most recent audited financial statement of the applicant's parent company, certified by an independent certified public accountant, attached to which shall be consolidating financial statements of the applicant, unless the commissioner determines that additional or more recent financial information is required for the proper administration of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-9
Issuance of certificate of authority; application deficiencies; denial of application Sec. 9. (a) After receiving an application filed under section 8 of this chapter, the commissioner shall review the application and notify the applicant of any deficiencies in the application.
(b) The commissioner shall issue a certificate of authority to an applicant if the following conditions are met:
(1) The requirements of section 8 of this chapter have been fulfilled.
(2) The individuals responsible for conducting the affairs of the applicant are competent, trustworthy, possess good reputations, and have had appropriate experience, training, or education.
(3) The applicant is financially responsible and may reasonably be expected to meet its obligations to enrollees and to prospective enrollees. In making this determination, the commissioner may consider:
(A) the financial soundness of the arrangements of the applicant for limited health services;
(B) the adequacy of the applicant's working capital, other sources of funding, and provisions for contingencies;
(C) any agreement for paying the cost of the limited health services or for alternative coverage in the event of insolvency of the limited service health maintenance organization; and
(D) the manner in which the requirements of sections 16 and 17 of this chapter have been fulfilled.
(4) The agreements with providers for the provision of limited health services contain the provisions required by section 15 of this chapter.
(5) Any deficiencies identified by the commissioner have been corrected.
(c) If an application for a certificate of authority is denied, the commissioner shall notify the applicant and shall specify in the notice the reasons for the denial of the application. Within thirty (30) days after receiving the notice, the applicant may request a hearing before the commissioner under IC 4-21.5.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-10
Powers of limited service health maintenance organization
Sec. 10. (a) Subject to subsection (b), the powers of a limited service health maintenance organization include the following:
(1) The purchase, lease, construction, renovation, operation, or maintenance of:
(A) medical facilities that will provide limited health services;
(B) equipment for medical facilities providing limited health services; and
(C) other property reasonably required for the principal office of the limited service health maintenance organization or for purposes necessary in the transaction of the business of the organization. (2) Engaging in transactions between affiliated entities, including loans and the transfer of responsibility under any or all contracts:
(A) between affiliates; or
(B) between the limited service health maintenance organization and the parent organization of the limited service health maintenance organization.
(3) The furnishing of limited health services through the following:
(A) Providers.
(B) Provider associations.
(C) Agents for providers who are under contract with or are employed by the limited service health maintenance organization. The contracts with providers, provider associations, or agents for providers may include fee for service, cost plus, capitation, or other payment or risk-sharing agreements.
(4) Contracting with any person for the performance on behalf of the limited service health maintenance organization of certain functions, including:
(A) marketing;
(B) enrollment; and
(C) administration.
(5) Contracting with:
(A) an insurance company licensed in Indiana; or
(B) an authorized reinsurer for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the limited service health maintenance organization.
(6) The offering of point-of-service products for the limited health services for which the limited service health maintenance organization is licensed so long as the limited service health maintenance organization complies with the reinsurance or ratio requirements of IC 27-13-13-8.
(7) The joint marketing of products with:
(A) an insurance company that is licensed in Indiana; or
(B) a health maintenance organization that is authorized to conduct business in Indiana;
if the company that is offering each product is clearly identified.
(8) Providing limited health services at the expense of a self-funded plan.
(b) Nothing in this section qualifies an asset of a prepaid limited health service organization as an admitted asset.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-11
Modification of documents; filing; disapproval
Sec. 11. (a) Before making any material modification of any matter or document furnished under section 8 of this chapter, a limited service health maintenance organization shall file with the

commissioner:
(1) a notice of the modification; and
(2) supporting documents that are necessary to fully explain the modification.
(b) If a limited service health maintenance organization desires to add one (1) or more limited health services, it must:
(1) file a notice with the commissioner;
(2) submit the information required by section 8 of this chapter concerning each limited health service to be added, if that information is different from the information filed with the application of the limited service health maintenance organization; and
(3) demonstrate compliance with sections 16, 17, 18, and 23 of this chapter with respect to each limited health service to be added by the organization.
(c) If the commissioner does not disapprove a filing under subsection (a) or (b) within thirty (30) days after the commissioner receives the filing, or within any period of extension granted by the commissioner, the filing shall be deemed approved.
(d) If a filing under subsection (a) or (b) is disapproved, the commissioner shall:
(1) notify the limited service health maintenance organization of the disapproval of the filing in writing deposited in the United States mail addressed to the limited service health maintenance organization; and
(2) specify the reasons for disapproval of the filing in the notice.
(e) Within thirty (30) days after it receives a notice of disapproval under subsection (d), the limited service health maintenance organization may request a hearing before the commissioner under IC 4-21.5 concerning the disapproval of the filing. If, not more than thirty (30) days after receiving the notice from the commissioner, the limited service health maintenance organization requests a hearing, the commissioner shall hold a hearing upon not less than ten (10) days notice to the limited service health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-12
Applicable statutes
Sec. 12. A limited service health maintenance organization operated under this chapter is subject to the following:
(1) IC 27-1-36 concerning risk based capital, unless exempted by the commissioner under IC 27-1-36-1.
(2) IC 27-13-2-10, concerning physical presence in Indiana.
(3) IC 27-13-8, except for IC 27-13-8-2(a)(6) concerning reports.
(4) IC 27-13-9-3 concerning termination of providers.
(5) IC 27-13-10-1 through IC 27-13-10-3 concerning grievance procedures.
(6) IC 27-13-11 concerning investments. (7) IC 27-13-15-1(a)(2) through IC 27-13-15-1(a)(3) concerning gag clauses in contracts.
(8) IC 27-13-21 concerning producers.
(9) IC 27-13-29 concerning statutory construction and relationship to other laws.
(10) IC 27-13-30 concerning public records.
(11) IC 27-13-31 concerning confidentiality of medical information and limitation of liability.
(12) IC 27-13-36-5 and IC 27-13-36-6 concerning referrals to out of network providers and continuation of care.
(13) IC 27-13-40 concerning comparison sheets of services provided by the limited service health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.191-1997, SEC.14; P.L.69-1998, SEC.12; P.L.133-1999, SEC.8; P.L.51-2002, SEC.12; P.L.11-2011, SEC.38.

IC 27-13-34-13
Evidence of coverage; required information
Sec. 13. (a) Every subscriber of a limited service health maintenance organization shall be issued an evidence of coverage in electronic or paper form, which must contain a clear and complete statement of the following:
(1) The limited health services to which each enrollee is entitled.
(2) Any limitation of the services, kinds of services, or benefits to be provided.
(3) Any exclusions, including any copayment or other charges.
(4) Where and in what manner information is available as to where and how services may be obtained.
(5) The method for resolving complaints.
(b) Any amendment to the evidence of coverage may be provided to the subscriber in a separate document in electronic or paper form.
(c) A limited service health maintenance organization shall issue the evidence of coverage described in subsection (a) and an amendment described in subsection (b) in paper form upon the request of the subscriber.
(d) A limited service health maintenance organization shall include in the limited service health maintenance organization's enrollment materials information concerning the manner in which a subscriber may:
(1) obtain an evidence of coverage; and
(2) request the evidence of coverage in paper form.
As added by P.L.26-1994, SEC.25. Amended by P.L.125-2005, SEC.8.

IC 27-13-34-14
Examinations by commissioner
Sec. 14. (a) The commissioner may examine a limited service health maintenance organization as often as is reasonably necessary

to protect the interests of Indiana citizens. However, an examination of a limited service health maintenance organization domiciled in Indiana must be conducted at least one (1) time every three (3) years.
(b) A limited service health maintenance organization:
(1) shall make its relevant books and records, and the books and records in its custody and control, available for examination under this section; and
(2) in every way cooperate with the commissioner to facilitate the examination.
(c) The expenses of an examination under this section shall be paid by the organization being examined.
(d) Instead of conducting an examination of a limited service health maintenance organization that is not domiciled in Indiana, the commissioner may accept the report of an examination made by the chief administrative officer who regulates insurance in another state, if the other state is accredited by the National Association of Insurance Commissioners.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-15
Required contract terms and conditions; exemptions
Sec. 15. All contracts with providers or with entities subcontracting for the provision of limited health services to enrollees on a prepayment basis or other basis must contain, or shall be construed to contain, the following terms and conditions:
(1) If the limited service health maintenance organization fails to pay for limited health services for any reason whatsoever, including insolvency or breach of this contract, the enrollees shall not be liable to the provider for any sums owed to the provider under this contract.
(2) No provider or agent, trustee, representative, or assignee of a provider may maintain an action at law or attempt to collect from the enrollee sums that the limited service health maintenance organization owes to the provider.
(3) These provisions do not prohibit the collection of:
(A) uncovered charges consented to by enrollees; or
(B) copayments;
from enrollees.
(4) The contract may not provide for a financial or other penalty to a primary care provider for making a referral permitted under IC 27-13-36-5(a), but may provide for reasonable cost sharing between the primary care provider and the limited service health maintenance organization for the additional costs incurred as a result of services provided by an out of network provider.
(5) These provisions survive the termination of this contract, regardless of the reason for the termination.
(6) For not more than ninety (90) days after the termination of this contract, the provider must complete procedures in progress on an enrollee receiving treatment for a specific condition, at

the same schedule of copayment or other applicable charge that is in effect on the effective date of termination of the contract.
(7) An amendment to the provisions of this contract set forth in subdivisions (1) through (6) must be:
(A) submitted to; and
(B) approved by;
the commissioner before it becomes effective.
As added by P.L.26-1994, SEC.25. Amended by P.L.69-1998, SEC.13.

IC 27-13-34-16
"Net worth" and "uncovered expense" defined; computation of net worth; minimum net worth
Sec. 16. (a) As used in this section, "net worth" means the excess of total assets over total liabilities, excluding liabilities that have been subordinated in a manner acceptable to the commissioner.
(b) For the purposes of computing net worth, the total assets must be reduced by the value assigned to the following intangible assets:
(1) Goodwill.
(2) Going concern value.
(3) Organizational expense.
(4) Start-up costs.
(5) Long term prepayments of deferred charges.
(6) Nonreturnable deposits.
(7) Obligations of officers, directors, owners, or affiliates, except short term obligations of affiliates for goods or services that:
(A) arise in the normal course of business;
(B) are payable on the same terms as equivalent transactions with nonaffiliates; and
(C) are not past due.
(c) As used in this section, "uncovered expense" means the cost of health care services:
(1) that are the obligation of a limited service health maintenance organization;
(2) for which an enrollee may be liable in the event of the insolvency of the organization; and
(3) for which alternative arrangements acceptable to the commissioner have not been made to cover the costs.
(d) For purposes of the definition of "uncovered expense" set forth in subsection (c), costs incurred by a provider who has agreed in writing not to bill enrollees, except for permissible supplemental charges, shall be considered a covered expense.
(e) Each limited service health maintenance organization must, at all times, have and maintain net worth equal to the greater of:
(1) fifty thousand dollars ($50,000); or
(2) two and one-half percent (2.5%) of the annual gross subscription income of the organization, up to a maximum of two hundred fifty thousand dollars ($250,000).
(f) A limited service health maintenance organization shall

maintain as a claim or loss reserve, in cash or obligations of the United States government, assets sufficient to discharge all liabilities on all uncovered expenses arising under policies issued.
(g) The commissioner may adopt rules under IC 4-22-2 to further define whether and to what extent the assets of a limited service health maintenance organization may be considered to be admitted assets for the purposes of complying with the requirements of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-17
Required deposit
Sec. 17. (a) Each limited service health maintenance organization shall deposit in a joint-name account with:
(1) the commissioner; or
(2) any bank or bank and trust company or other financial institution acceptable to the commissioner through which a custodial or controlled account is used;
cash, securities acceptable to the commissioner, or any combination of these, in an amount equal to fifty thousand dollars ($50,000).
(b) For the purposes of section 16 of this chapter:
(1) a deposit made by an organization under this section shall be treated as an admitted asset of the organization in the determination of net worth; and
(2) all income from deposits of an organization under this section shall be an asset of the organization.
(c) An organization may withdraw:
(1) a deposit made under this section; or
(2) any part of the deposit;
after making a substitute deposit of equal amount and value.
(d) Any obligations of the United States government deposited with the commissioner under this section must be approved by the commissioner before being substituted under subsection (c).
(e) The deposit made by a limited service health maintenance organization under this section shall be used to protect the interest of the enrollees of the organization and to assure continuation of limited health care services to enrollees of a limited service health maintenance organization that is in rehabilitation or conservation.
(f) If a limited service health maintenance organization is placed in rehabilitation or liquidation, the deposit made by the organization under this section shall be an asset subject to IC 27-9.
(g) The commissioner is not required to but may reduce or eliminate the deposit requirement of this section for a limited service health maintenance organization if the organization:
(1) has made an acceptable deposit with the state or jurisdiction in which the organization is domiciled for the protection of all enrollees, wherever located; and
(2) delivers to the commissioner a certificate to that effect, authenticated by the appropriate state official holding the deposit. As added by P.L.26-1994, SEC.25.

IC 27-13-34-18
Fidelity bonds; deposit in place of bond
Sec. 18. (a) Except as provided in subsection (c), a limited service health maintenance organization shall maintain in force a fidelity bond in its own name on its officers and employees:
(1) in an amount not less than fifty thousand dollars ($50,000); or
(2) in any other amount prescribed by the commissioner.
(b) The fidelity bond required by this section must be issued by an insurance company not affiliated in any way with the limited service health maintenance organization, that is licensed to do business in Indiana. However, if a fidelity bond is not available from an insurance company that holds a certificate of authority in Indiana, a limited service health maintenance organization may satisfy the requirement of this section by maintaining a fidelity bond procured by a surplus lines insurance producer not affiliated in any way with the limited service health maintenance organization who holds a license issued under IC 27-1-15.8.
(c) Instead of maintaining a fidelity bond under subsection (a), a limited service health maintenance organization may deposit with the commissioner:
(1) cash;
(2) certificates of deposit;
(3) United States government obligations acceptable to the commissioner;
(4) any other securities acceptable to the commissioner of the types referred to in IC 27-13-11-1; or
(5) a combination of the items described in subdivisions (1) through (4).
A deposit made under this subsection is in addition to any other required deposit, and must also be maintained in joint custody with the commissioner in the amount and subject to the same conditions required for a fidelity bond under this section.
As added by P.L.26-1994, SEC.25. Amended by P.L.132-2001, SEC.19; P.L.178-2003, SEC.87.

IC 27-13-34-19
Annual reports; additional reports
Sec. 19. (a) On or before March 1 of each year, a limited service health maintenance organization shall file with the commissioner a report that covers the preceding calendar year. The report must be:
(1) made on forms prescribed by the commissioner; and
(2) verified by at least two (2) principal officers of the limited service health maintenance organization.
(b) In addition to the report required by subsection (a), a limited service health maintenance organization shall file with the commissioner on or before June 1 of each year an audited financial statement of the limited service health maintenance organization for

the preceding calendar year.
(c) The commissioner may require any additional reports necessary to enable the commissioner to carry out the duties of the commissioner under this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-20
Suspension or revocation of certificate of authority
Sec. 20. (a) The commissioner may suspend or revoke the certificate of authority issued to a limited service health maintenance organization under this chapter or deny an application submitted under this chapter upon determining that any of the following conditions exist:
(1) The limited service health maintenance organization is operating:
(A) significantly in contravention of the basic organizational document of the organization; or
(B) in a manner contrary to that described in and reasonably inferred from any other information submitted under section 8 of this chapter;
unless amendments to the organization's submissions have been filed and authorized under section 11 of this chapter.
(2) The limited service health maintenance organization issues an evidence of coverage that does not comply with the requirements of section 13 of this chapter.
(3) The limited service health maintenance organization is unable to fulfill its obligations to furnish limited health services.
(4) The limited service health maintenance organization is not financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees.
(5) The net worth of the limited service health maintenance organization is less than that required by section 16 of this chapter, or the limited service health maintenance organization has failed to correct any deficiency in its net worth as required by the commissioner.
(6) The limited service health maintenance organization has failed to implement in a reasonable manner the grievance system required by IC 27-13-10.
(7) The continued operation of the limited service health maintenance organization would be hazardous to the enrollees of the organization.
(8) The limited service health maintenance organization has otherwise failed to comply with this chapter.
(b) The commissioner may suspend or revoke a certificate of authority or deny an application for a certificate of authority by written order sent to the limited service health maintenance organization by certified mail or registered mail. The written order shall state the grounds for the suspension, revocation, or denial. A

limited service health maintenance organization may request in writing a hearing within thirty (30) days after mailing of the order. If the limited service health maintenance organization requests a hearing within the time specified, the commissioner shall hold a hearing, which may not be less than twenty (20) days or more than sixty (60) days after the date of the notice for a hearing on the matter under IC 4-21.5.
(c) Immediately after the certificate of authority of a limited service health maintenance organization is revoked, the organization shall proceed to wind up its affairs. An organization whose certificate is revoked:
(1) shall not conduct further business except as may be essential to the orderly conclusion of the affairs of the organization; and
(2) shall not engage in further advertising or solicitation.
However, the commissioner may, by written order, permit the further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing limited health services.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-21
Chapter violations; fines and penalties
Sec. 21. (a) In place of any other penalty specified in this chapter, or when no penalty is specifically provided, whenever any limited service health maintenance organization or other person, corporation, partnership, limited liability company, or entity subject to this chapter has been found to have violated any provision of this chapter, the commissioner may:
(1) issue and cause to be served upon the organization, person, or entity charged with the violation a copy of the findings and an order requiring the organization, person, or entity to cease and desist from engaging in the act or practice that constitutes the violation; and
(2) impose a monetary penalty of not more than two thousand five hundred dollars ($2,500) for each violation, but not to exceed an aggregate penalty of twenty-five thousand dollars ($25,000).
(b) A limited service health maintenance organization may appeal any action taken by the commissioner under this section within thirty (30) days after receiving notice of the action by requesting a hearing before the commissioner under IC 4-21.5.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-22
Supervision, rehabilitation, or liquidation; remedies and measures
Sec. 22. (a) Any supervision, rehabilitation, or liquidation of a limited service health maintenance organization shall be considered to be the supervision, rehabilitation, or liquidation of an insurance company and shall be conducted under IC 27-9. (b) A limited service health maintenance organization is not subject to IC 27-6-8 or IC 27-8-8.
(c) The remedies and measures available to the commissioner under this chapter are in addition to and not in the place of the remedies and measures available to the commissioner under IC 27-9.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-23
Fees
Sec. 23. (a) A limited service health maintenance organization subject to this chapter shall pay to the commissioner for deposit into the department of insurance fund established by IC 27-1-3-28 the following fees:
(1) For filing an application for a certificate of authority or an amendment to an application, three hundred fifty dollars ($350).
(2) For filing each annual report, fifty dollars ($50).
(b) In addition to the fees required by subsection (a), a limited service health maintenance organization subject to this chapter must pay the fees required by IC 27-1-3-15.
As added by P.L.26-1994, SEC.25. Amended by P.L.173-2007, SEC.45; P.L.234-2007, SEC.199.

IC 27-13-34-24
Dental care services and director; review of adverse decisions; complaints
Sec. 24. (a) A limited service health maintenance organization that provides dental care services shall appoint a dental director who has an unlimited license to practice dentistry under IC 25-14 or an equivalent license issued by another state.
(b) The dental director appointed under subsection (a) is responsible for oversight of treatment policies, protocols, quality assurance activities, credentialing of participating providers, and utilization management decisions of the limited service health maintenance organization.
(c) A limited service health maintenance organization that provides dental care services shall contract with or employ at least one (1) individual who holds an unlimited license to practice dentistry under IC 25-14 or an equivalent license issued by another state to do the following:
(1) Develop, in consultation with a group of appropriate providers, the limited service health maintenance organization's treatment policies, protocols, and quality assurance activities.
(2) Respond when a treating provider requests in writing that a dentist reconsider an adverse utilization review decision.
(d) A limited service health maintenance organization that provides dental care services that receives a written request for reconsideration of an adverse utilization review decision from a treating provider shall:
(1) review the decision as expeditiously as possible; and
(2) provide a response to the treating provider not more than ten

(10) business days after receiving the request.
(e) A limited service health maintenance organization that provides dental care services shall provide participating providers with an opportunity to comment on the following:
(1) Treatment policies.
(2) Protocols.
(3) Quality assurance activities.
(4) Credentialing policies and procedures.
(5) Utilization management policies and procedures.
As added by P.L.91-2000, SEC.1.

IC 27-13-34-26
Complaints; records
Sec. 26. (a) The department shall maintain records concerning complaints filed against a limited service health maintenance organization that provides dental care services.
(b) The department shall classify complaints described in subsection (a) in categories according to the National Association of Insurance Commissioners standardized complaint report procedures.
(c) The department shall classify the disposition of complaints in each category by:
(1) number of complaints for which corrective action is considered necessary by the department; and
(2) number of complaints classified by National Association of Insurance Commissioners disposition codes.
(d) The department shall make information specified in this section available to the public in a form that does not identify any specific individual.
(e) A limited service health maintenance organization that provides dental care services may not take any retaliatory action, including cancellation or refusal to renew a participating provider contract, individual contract, or group contract, solely because a participating provider, enrollee, or individual or group contract holder files a complaint against the limited service health maintenance organization.
As added by P.L.91-2000, SEC.2.



CHAPTER 35. GENERAL RULEMAKING AUTHORITY



CHAPTER 36. PATIENT PROTECTION; CLINICAL DECISION MAKING; ACCESS TO PERSONNEL AND FACILITIES

IC 27-13-36-2
Sufficient number and type of primary care providers
Sec. 2. Beginning July 1, 1999, each health maintenance organization shall include a sufficient number and type of primary care providers and other appropriate providers throughout the health maintenance organization's service area to:
(1) meet the needs of; and
(2) provide a choice of primary care providers and other appropriate providers to;
enrollees and subscribers of the health maintenance organization. Compliance with the most current standards or guidelines developed by the National Committee on Quality Assurance or a successor organization is sufficient to meet the requirements of this section.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-2.5
Discrimination on basis of provider's license or certification prohibited
Sec. 2.5. (a) A health maintenance organization may not discriminate against a provider acting within the scope of the provider's license or certification with respect to:
(1) participation;
(2) reimbursement; (3) indemnification; or
(4) scope of care;
solely on the basis of the provider's license or certification.
(b) This section does not require a health maintenance organization to enter into a contract with a provider that would allow the provider to enter the health maintenance organization network.
As added by P.L.233-1999, SEC.13.

IC 27-13-36-3
Adequate number of services and providers within reasonable proximity of subscribers
Sec. 3. (a) The provisions of this section do not apply until July 1, 1999.
(b) Each health maintenance organization shall demonstrate to the department that the health maintenance organization offers an adequate number of:
(1) acute care hospital services;
(2) primary care providers; and
(3) other appropriate providers;
that are located within a reasonable proximity of subscribers of the health maintenance organization. Compliance with the most current standards or guidelines developed by the National Committee on Quality Assurance or a successor organization is sufficient to meet the requirements of this subsection.
(c) If a health maintenance organization provides coverage for:
(1) specialty medical services, including physical therapy, occupational therapy, and rehabilitation services;
(2) mental and behavioral care services; or
(3) pharmacy services;
the health maintenance organization shall demonstrate to the department that the offered services are located within a reasonable proximity of subscribers of the health maintenance organization. Compliance with the most current standards or guidelines developed by the National Committee on Quality Assurance or a successor organization is sufficient to meet the requirements of this subsection.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-4
Specialty areas of primary care providers
Sec. 4. Beginning July 1, 1999, primary care providers shall include licensed physicians who practice in one (1) or more of the following areas:
(1) Family practice.
(2) General practice.
(3) Internal medicine.
(4) As a woman's health care provider, in compliance with IC 27-8-24.7.
(5) Pediatrics.
As added by P.L.69-1998, SEC.14.
IC 27-13-36-5
Referrals to out of network providers
Sec. 5. (a) The provisions of the section do not apply until July 1, 1999.
(b) When an enrollee's primary care provider determines that the enrollee needs a particular health care service and the health maintenance organization determines that the type of health care service needed by the enrollee to treat a specific condition:
(1) is a covered service; and
(2) is not available from the health maintenance organization's network of participating providers;
the primary care provider and the health maintenance organization shall refer the enrollee to an appropriate provider who is not a participating provider within a reasonable amount of time and within a reasonable proximity of the enrollee.
(c) When an enrollee receives health care services from a provider to whom the enrollee was referred as described in subsection (b), the health maintenance organization shall pay the out of network provider the lesser of the following:
(1) The usual, customary, and reasonable charge in the health maintenance organization's service area for the health care services provided by the out of network provider.
(2) An amount agreed to between the health maintenance organization and the out of network provider.
The enrollee's treating provider may collect from the enrollee only the deductible or copayment, if any, that the enrollee would be responsible to pay if the health care services had been provided by a participating provider. The enrollee may not be billed by the health maintenance organization or by the out of network provider for any difference between the out of network provider's charge and the amount paid by the health maintenance organization to the out of network provider as provided in this subsection.
(d) A contract between a health maintenance organization and a primary care provider may not provide for a financial or other penalty to the primary care provider for making a determination allowed under subsection (b).
As added by P.L.69-1998, SEC.14.

IC 27-13-36-6
Continuation of care provisions
Sec. 6. (a) A health maintenance organization shall include provisions in the health maintenance organization's contracts with providers to provide for continuation of care in the event that a provider's contract with the health maintenance organization is terminated, provided that the termination is not due to a quality of care issue.
(b) The contract provisions under subsection (a) shall require that the provider, upon the request of the enrollee, continue to treat the enrollee for up to sixty (60) days following the termination of the provider's contract with the health maintenance organization or, in

the case of a pregnant enrollee in the third trimester of pregnancy, throughout the term of the enrollee's pregnancy. If the provider is a hospital, the contract shall provide for continuation of treatment until the earlier of the following:
(1) Sixty (60) days following the termination of the provider's contract with the health maintenance organization.
(2) The enrollee is released from inpatient status at the hospital.
(c) During a continuation period under this section, the provider:
(1) shall agree to continue accepting the contract terms and conditions, together with applicable deductibles and copayments, as payment in full; and
(2) is prohibited from billing the enrollee for any amounts in excess of the enrollee's applicable deductible or copayment.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-7
Telephone access for authorization of care
Sec. 7. Each health maintenance organization shall provide the following:
(1) Telephone access to the health maintenance organization during business hours to ensure enrollee access for routine care.
(2) Twenty-four (24) hour telephone access to either:
(A) a representative of the health maintenance organization; or
(B) a participating provider;
for authorization for care.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-8
Guidelines for establishing reasonable periods for appointments
Sec. 8. (a) Each health maintenance organization shall establish guidelines for establishing reasonable periods of time within which an enrollee must be given an appointment with a participating provider, except as provided in section 9 of this chapter regarding emergency services.
(b) The guidelines described in subsection (a) must include appointment scheduling guidelines based on the type of health care services most often requested, including the following:
(1) Prenatal care appointments.
(2) Well-child visits and immunizations.
(3) Routine physicals.
(4) Adult preventive services.
(5) Urgent visits.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-9
Coverage and reimbursement for expenses for care obtained in an emergency
Sec. 9. (a) As used in this section, "care obtained in an emergency" means, with respect to an enrollee, covered services that

are:
(1) furnished by a provider within the scope of the provider's license and as otherwise authorized under law; and
(2) needed to evaluate or stabilize an individual in an emergency.
(b) As used in this section, "stabilize" means to provide medical treatment to an individual in an emergency as may be necessary to assure, within reasonable medical probability, that material deterioration of the individual's condition is not likely to result from or during any of the following:
(1) The discharge of the individual from an emergency department or other care setting where emergency services are provided to the individual.
(2) The transfer of the individual from an emergency department or other care setting where emergency services are provided to the individual to another health care facility.
(3) The transfer of the individual from a hospital emergency department or other hospital care setting where emergency services are provided to the individual to the hospital's inpatient setting.
(c) As described in subsection (d), each health maintenance organization shall cover and reimburse expenses for care obtained in an emergency by an enrollee without:
(1) prior authorization; or
(2) regard to the contractual relationship between:
(A) the provider who provided health care services to the enrollee in an emergency; and
(B) the health maintenance organization;
in a situation where a prudent lay person could reasonably believe that the enrollee's condition required immediate medical attention. The emergency care obtained by an enrollee under this section includes care for the alleviation of severe pain, which is a symptom of an emergency as provided in IC 27-13-1-11.7.
(d) Each health maintenance organization shall cover and reimburse expenses for emergency services at a rate equal to the lesser of the following:
(1) The usual, customary, and reasonable charge in the health maintenance organization's service area for health care services provided during the emergency.
(2) An amount agreed to between the health maintenance organization and the out of network provider.
A provider that provides emergency services to an enrollee under this section may not charge the enrollee except for an applicable copayment or deductible. Care and treatment provided to an enrollee once the enrollee is stabilized is not care obtained in an emergency.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-10
Access plan to meet needs of vulnerable, underserved, and non-English speaking enrollees Sec. 10. Each health maintenance organization shall demonstrate to the commissioner that the health maintenance organization has developed an access plan to meet the needs of the health maintenance organization's enrollees, including vulnerable and underserved enrollees and enrollees from major population groups who speak a primary language other than English.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-11
Standards for continuity of care
Sec. 11. The health maintenance organization shall develop standards for continuity of care following enrollment, including sufficient information on how to access care within the health maintenance organization.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-12
Payment to enrollee for service rendered by nonparticipating provider; requirements
Sec. 12. (a) As used in this section, "nonparticipating provider" means a provider that has not entered into an agreement with a health maintenance organization to serve as a participating provider.
(b) After September 30, 2009, if a health maintenance organization makes a payment to an enrollee for a health care service rendered by a nonparticipating provider, the health maintenance organization shall include with the payment instrument written notice to the enrollee that includes the following:
(1) A statement specifying the claims covered by the payment instrument.
(2) The name and address of the provider submitting each claim.
(3) The amount paid by the health maintenance organization for each claim.
(4) Any amount of a claim that is the enrollee's responsibility.
(5) A statement in at least 24 point bold type that:
(A) instructs the enrollee to use the payment to pay the nonparticipating provider if the enrollee has not paid the nonparticipating provider in full;
(B) specifies that paying the nonparticipating provider is the enrollee's responsibility; and
(C) states that the failure to make the payment violates the law and may result in collection proceedings or criminal penalties.
As added by P.L.144-2009, SEC.3.



CHAPTER 36.2. PROVIDER PAYMENT

IC 27-13-36.2-2
"Health maintenance organization" defined
Sec. 2. As used in this chapter, "health maintenance organization" includes:
(1) an insurance administrator that:
(A) collects charges or premiums; and
(B) adjusts or settles claims;
in connection with coverage under a contract with a health maintenance organization; and
(2) a limited service health maintenance organization.
As added by P.L.162-2001, SEC.6.

IC 27-13-36.2-3
Notice of deficiencies in claims
Sec. 3. (a) A health maintenance organization shall pay or deny each clean claim in accordance with section 4 of this chapter.
(b) A health maintenance organization shall notify a provider of any deficiencies in a submitted claim not more than:
(1) thirty (30) days for a claim that is filed electronically; or
(2) forty-five (45) days for a claim that is filed on paper;
and describe any remedy necessary to establish a clean claim.
(c) Failure of a health maintenance organization to notify a provider as required under subsection (b) establishes the submitted claim as a clean claim.
As added by P.L.162-2001, SEC.6. Amended by P.L.137-2002, SEC.3.

IC 27-13-36.2-4
Payment or denial of claims; interest
Sec. 4. (a) A health maintenance organization shall pay or deny each clean claim as follows:
(1) If the claim is filed electronically, not more than thirty (30) days after the date the claim is received by the health maintenance organization.
(2) If the claim is filed on paper, not more than forty-five (45) days after the date the claim is received by the health maintenance organization.
(b) If:
(1) a health maintenance organization fails to pay or deny a

clean claim in the time required under subsection (a); and
(2) the health maintenance organization subsequently pays the claim;
the health maintenance organization shall pay the provider that submitted the claim interest on the lesser of the usual, customary, and reasonable charge for the health care services provided to the enrollee or an amount agreed to between the health maintenance organization and the provider paid under this section.
(c) Interest paid under subsection (b):
(1) accrues beginning:
(A) thirty-one (31) days after the date the claim is filed under subsection (a)(1); or
(B) forty-six (46) days after the date the claim is filed under subsection (a)(2); and
(2) stops accruing on the date the claim is paid.
(d) In paying interest under subsection (b), a health maintenance organization shall use the same interest rate as provided in IC 12-15-21-3(7)(A).
As added by P.L.162-2001, SEC.6. Amended by P.L.137-2002, SEC.4.

IC 27-13-36.2-5
Permitted forms
Sec. 5. A provider shall submit only the following forms for payment by a health maintenance organization:
(1) HCFA-1500.
(2) HCFA-1450 (UB-92).
(3) American Dental Association (ADA) claim form.
As added by P.L.162-2001, SEC.6.

IC 27-13-36.2-6
Civil penalties
Sec. 6. (a) If the commissioner finds that a health maintenance organization has failed during any calendar year to process and pay clean claims in compliance with this chapter, the commissioner may assess an aggregate civil penalty against the health maintenance organization according to the following schedule:
(1) If the health maintenance organization has paid at least eighty-five percent (85%) but less than ninety-five percent (95%) of all clean claims received from all providers during the calendar year in compliance with this chapter, a civil penalty of up to ten thousand dollars ($10,000).
(2) If the health maintenance organization has paid at least sixty percent (60%) but less than eighty-five percent (85%) of all clean claims received from all providers during the calendar year in compliance with this chapter, a civil penalty of at least ten thousand dollars ($10,000) but not more than one hundred thousand dollars ($100,000).
(3) If the health maintenance organization has paid less than sixty percent (60%) of all clean claims received from all

providers during the calendar year in compliance with this chapter, a civil penalty of at least one hundred thousand dollars ($100,000) but not more than two hundred thousand dollars ($200,000).
(b) In determining the amount of a civil penalty under this section, the commissioner shall consider whether the health maintenance organization's failure to achieve the standards established by this chapter is due to circumstances beyond the health maintenance organization's control.
(c) A health maintenance organization may contest a civil penalty imposed under this section by requesting an administrative hearing under IC 4-21.5 not more than thirty (30) days after the health maintenance organization receives notice of the assessment of the fine.
(d) If the commissioner imposes a civil penalty under this section, the commissioner may not impose a penalty against the health maintenance organization under IC 27-4-1 for the same activity.
(e) Civil penalties collected under this section shall be deposited in the state general fund.
As added by P.L.162-2001, SEC.6.

IC 27-13-36.2-7
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 27-13-36.2-8
Claim payment errors
Sec. 8. (a) A health maintenance organization may not, more than two (2) years after the date on which an overpayment on a provider claim was made to the provider by the health maintenance organization:
(1) request that the provider repay the overpayment; or
(2) adjust a subsequent claim filed by the provider as a method of obtaining reimbursement of the overpayment from the provider.
(b) A health maintenance organization may not be required to correct a payment error to a provider more than two (2) years after the date on which a payment on a provider claim was made to the provider by the health maintenance organization.
(c) This section does not apply in cases of fraud by the provider, the enrollee, or the health maintenance organization with respect to the claim on which the overpayment or underpayment was made.
As added by P.L.55-2006, SEC.3.

IC 27-13-36.2-9
Claim overpayment adjustment
Sec. 9. Every subsequent claim that is adjusted by a health maintenance organization for reimbursement on an overpayment of a previous provider claim made to the provider must be accompanied by an explanation of the reason for the adjustment, including: (1) an identification of:
(A) the claim on which the overpayment was made; and
(B) if ascertainable, the party financially responsible for the amount overpaid; and
(2) the amount of the overpayment that is being reimbursed to the health maintenance organization through the adjusted subsequent claim.
As added by P.L.55-2006, SEC.4.



CHAPTER 37. PATIENT PROTECTION; CHOICE OF HEALTH CARE PROFESSIONAL

IC 27-13-37-2
Use of participating provider other than primary care provider
Sec. 2. (a) Each health maintenance organization shall develop a system to allow an enrollee to use an appropriate participating provider to manage the enrollee's medical condition when the enrollee's primary care provider determines that the use of another appropriate participating provider is warranted by the enrollee's medical condition.
(b) A primary care provider who makes the required determination under subsection (a) shall refer the enrollee to a participating provider whom the primary care provider determines is appropriate.
(c) A health maintenance organization shall provide coverage under this section for treatment received by an enrollee from an appropriate participating provider when the enrollee is referred to the participating provider as provided in this section for as long as the treatment is appropriate for the medical condition, subject to the terms and conditions of the enrollee's contract with the health maintenance organization.
(d) A contract between a health maintenance organization and a primary care provider may not provide for a financial or other penalty to the primary care provider for making a referral allowed under this section.
As added by P.L.69-1998, SEC.15.

IC 27-13-37-3
Continuity of care and referrals when specialty care warranted
Sec. 3. Beginning July 1, 1999, each health maintenance organization shall provide continuity of care and referral to appropriate participating providers when specialty care is warranted, including the following:
(1) Enrollees have access to appropriate participating providers on a timely basis. (2) Enrollees have a choice of appropriate participating providers when a referral is made.
As added by P.L.69-1998, SEC.15.

IC 27-13-37-4
Point-of-service products; dental care services
Sec. 4. (a) Each health maintenance organization shall offer to each purchaser of a group contract or individual contract a point-of-service product to the extent permitted by IC 27-13-13-8.
(b) Beginning July 1, 2001, a limited service health maintenance organization that provides dental care services shall offer to each purchaser of a group contract or individual contract:
(1) a point-of-service product to the extent permitted by IC 27-13-34-10(a)(6);
(2) a preferred provider plan (as defined in IC 27-8-11-1); or
(3) a policy of accident and sickness insurance (as defined in IC 27-8-5-1);
that provides dental care services.
As added by P.L.69-1998, SEC.15. Amended by P.L.91-2000, SEC.3.

IC 27-13-37-5
Second medical opinions
Sec. 5. Each health maintenance organization shall allow an enrollee who has received a medical opinion from a participating provider to obtain a second medical opinion from an appropriate participating provider concerning the enrollee's medical condition at the enrollee's request.
As added by P.L.69-1998, SEC.15.



CHAPTER 37.5. MAIL ORDER AND INTERNET PHARMACY DESIGNATION

IC 27-13-37.5-1
"Mail order or Internet based pharmacy"
Sec. 1. As used in this chapter, "mail order or Internet based pharmacy" has the meaning set forth in IC 25-26-18-1.
As added by P.L.251-2003, SEC.5.

IC 27-13-37.5-2
Designation of mail order or Internet based pharmacy
Sec. 2. (a) A health maintenance organization may designate, under an individual contract or a group contract that provides coverage for prescription drugs, a mail order or an Internet based pharmacy to provide prescription drugs to an enrollee.
(b) A health maintenance organization may not require an enrollee to obtain a prescription drug from a pharmacy designated under subsection (a) as a condition of coverage.
As added by P.L.251-2003, SEC.5.



CHAPTER 38. PATIENT PROTECTION; DRUGS AND DEVICES; DRUG UTILIZATION REVIEW PROGRAM

IC 27-13-38-2
Substitution of brand name drugs
Sec. 2. Subject to IC 16-42-22:
(1) a pharmacist shall not substitute; and
(2) a health maintenance organization shall not require the substitution of;
a different single source brand name drug for a single source brand name drug written on a prescription form or electronically transmitted to a pharmacy unless the substitution is approved by the prescribing provider.
As added by P.L.69-1998, SEC.16. Amended by P.L.204-2005,

SEC.20.

IC 27-13-38-3
Drug utilization review programs; contents
Sec. 3. Each health maintenance organization that has a prescription drug benefit shall establish and operate, or cause to be established and operated, a drug utilization review program that includes the following:
(1) Retrospective review of prescription drugs furnished to enrollees.
(2) Education of physicians, enrollees, and pharmacists regarding the appropriate use of prescription drugs.
(3) Ongoing periodic examination of data on outpatient prescription drugs to ensure quality therapeutic outcomes for enrollees.
(4) Clinically relevant criteria and standards for drug therapy.
(5) Nonproprietary criteria and standards, developed and revised through an open, professional consensus process.
(6) Interventions that focus on improving therapeutic outcomes, including prospective drug utilization review programs that monitor for possible prescription drug problems or complications, including drug to disease interactions, drug to drug interactions, or therapeutic duplication.
As added by P.L.69-1998, SEC.16.

IC 27-13-38-4
Drug utilization review programs; primary emphasis
Sec. 4. The primary emphasis of the drug utilization review program established under section 3 of this chapter is to enhance quality of care for enrollees by assuring appropriate drug therapy.
As added by P.L.69-1998, SEC.16.

IC 27-13-38-5
Drug utilization review programs; confidentiality of enrollees
Sec. 5. The name of an enrollee that is discovered in the course of the drug utilization review program shall remain confidential.
As added by P.L.69-1998, SEC.16.

IC 27-13-38-6
Adoption of rules
Sec. 6. The commissioner, with input and assistance from the state health commissioner, may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.69-1998, SEC.16.



CHAPTER 39. PATIENT PROTECTION; EXPERIMENTAL TREATMENTS

IC 27-13-39-2
Disclosure of coverage limitations
Sec. 2. (a) A health maintenance organization that limits coverage for experimental treatments, procedures, drugs, or devices must clearly state the limitations in any contract, policy, agreement, or certificate of coverage.
(b) The disclosure required under subsection (a) must include the following:
(1) A description of the process used to make the determination regarding a limitation under subsection (a).
(2) A description of the criteria the health maintenance organization uses to determine whether a treatment, procedure, drug, or device is experimental, as provided in section 1 of this chapter.
As added by P.L.69-1998, SEC.17.

IC 27-13-39-3
Written explanation of denial of coverage of experimental treatment; review
Sec. 3. (a) If a health maintenance organization denies coverage for a treatment, procedure, drug, or device on the grounds that the treatment, procedure, drug, or device is experimental, the health maintenance organization shall provide the enrollee with a written explanation that includes the following:
(1) The basis for the denial. (2) The enrollee's right to appeal the health maintenance organization's decision as provided in IC 27-8-16-8, IC 27-8-17-12, and IC 27-13-10.
(3) The telephone number of:
(A) an individual employed by the health maintenance organization whom; or
(B) a department of the health maintenance organization that;
the enrollee may contact for assistance in initiating an appeal of the health maintenance organization's decision.
(b) An enrollee is entitled to a review that takes not more than seventy-two (72) hours if the enrollee's health situation is life threatening or is an emergency.
As added by P.L.69-1998, SEC.17.



CHAPTER 40. PATIENT PROTECTION; HEALTH MAINTENANCE ORGANIZATION COMPARISON SHEETS

IC 27-13-40-2
Requirements for comparison sheets
Sec. 2. (a) The comparison sheet required under section 1 of this chapter must include information of general interest to:
(1) purchasers of group contracts and individual contracts; and
(2) individuals covered by each group contract or individual contract.
(b) The comparison sheet must be designed to facilitate comparison of different health maintenance organizations.
As added by P.L.69-1998, SEC.18.

IC 27-13-40-3
Persons to be provided comparison sheets
Sec. 3. A health maintenance organization shall provide a completed health maintenance organization comparison sheet to the following:
(1) Upon request, to an enrollee or subscriber or to the enrollee's or subscriber's employer.
(2) As part of the health maintenance organization's marketing materials, to a person or an employer that may be interested in purchasing or obtaining coverage under a group contract or individual contract offered by the health maintenance organization.
As added by P.L.69-1998, SEC.18.



CHAPTER 41. CLAIMS

IC 27-13-41-2
Reimbursement
Sec. 2. If a provider provides health care services that are covered under an individual contract or a group contract:
(1) after the effective date of the most current version of a diagnostic or procedure code described in section 1 of this chapter; and
(2) before the health maintenance organization or limited service health maintenance organization begins using the most current version of the diagnostic or procedure code;
the health maintenance organization or limited service health maintenance organization shall reimburse the provider under the version of the diagnostic or procedure code that was in effect on the

date that the health care services were provided.
As added by P.L.161-2001, SEC.5.



CHAPTER 42. SPECIFIC REPORTING REQUIREMENTS



CHAPTER 43. CREDENTIALING

IC 27-13-43-2
Provider credentialing
Sec. 2. (a) The department shall prescribe the credentialing application form used by the Council for Affordable Quality Healthcare (CAQH) in electronic or paper format. The form must be used by:
(1) a provider who applies for credentialing by a health maintenance organization; and
(2) a health maintenance organization that performs credentialing activities.
(b) A health maintenance organization shall notify a provider concerning a deficiency on a completed credentialing application form submitted by the provider not later than thirty (30) business days after the health maintenance organization receives the completed credentialing application form.
(c) A health maintenance organization shall notify a provider concerning the status of the provider's completed credentialing application not later than:
(1) sixty (60) days after the health maintenance organization receives the completed credentialing application form; and
(2) every thirty (30) days after the notice is provided under subdivision (1), until the health maintenance organization makes a final credentialing determination concerning the provider.
As added by P.L.26-2005, SEC.4. Amended by P.L.1-2006, SEC.489.






ARTICLE 14. MUTUAL INSURANCE HOLDING COMPANY LAW

CHAPTER 1. GENERAL PROVISIONS AND DEFINITIONS

IC 27-14-1-1.1
Intent of article; alternative organizational structure
Sec. 1.1. (a) This article is intended to enable mutual insurance companies to seek additional capital more effectively to:
(1) enhance their financial strength and flexibility;
(2) support long term growth internally and through mergers and acquisitions; and
(3) expand and enhance the domestic insurance companies of this state.
(b) This article provides an alternative organizational structure to help strengthen the Indiana mutual insurance industry by permitting mutual insurance companies to:
(1) reorganize into a mutual insurance holding company structure; and
(2) raise capital through the sale of capital stock.
As added by P.L.220-2011, SEC.463.

IC 27-14-1-2
"Members' surplus protection principle"
Sec. 2. (a) The requirements of this section constitute the "members' surplus protection principle" for purposes of this article.
(b) The MIHC must at all times have the voting power and economic interests required by IC 27-14-5-1.
(c) The aggregate value of the members' interests in an MIHC shall be protected from dilution as a result of sales of stock of a reorganized insurer or stock holding company to persons other than the MIHC through compliance with the requirements of IC 27-14-5-6, IC 27-14-5-7, IC 27-14-5-8, and IC 27-14-6-5.
(d) Dividends paid on participating policies shall be protected as provided by IC 27-14-3-11.
(e) An MIHC, stock holding company, and reorganized insurer must have outside directors as required by IC 27-14-3-5.
(f) The officers and directors of the MIHC and any subsidiary of the MIHC are subject to the restrictions on stock ownership set forth in IC 27-14-5-2, IC 27-14-5-3, and IC 27-14-5-9.
(g) Dividends paid on the equity securities of a stock holding

company or reorganized insurer may be paid only in accordance with IC 27-14-3-11.
(h) Compensation payable to directors and executive officers of an MIHC, stock holding company, or reorganized insurer may be paid only in accordance with IC 27-14-3-12.
(i) Operations outside the ordinary course of the insurance business may be conducted only as provided in IC 27-14-3-13.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-3
Applicability of definitions
Sec. 3. The definitions set forth in this chapter apply throughout this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-4
"Acting in concert"
Sec. 4. (a) Subject to subsection (b), "acting in concert" means:
(1) a knowing participation in a joint activity whether or not under an express agreement;
(2) interdependent conscious parallel action toward a common goal under an express agreement or otherwise; or
(3) a combination or pooling of voting interests or other interests in the securities of any person for a common purpose under any contract, understanding, relationship, agreement, or other arrangement, written or otherwise.
(b) An employee benefit plan is acting in concert with:
(1) its trustee; or
(2) a person who serves in a capacity similar to a trustee;
solely for the purpose of determining whether capital stock held by the trustee or the person in a similar capacity and capital stock held by the plan will be aggregated.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-5
"Adoption date"
Sec. 5. "Adoption date" means, with respect to a plan, the date on which the board of directors approves a plan of reorganization or a plan to issue stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-6
"Affiliate"
Sec. 6. "Affiliate" means a person who, directly or indirectly:
(1) controls;
(2) is controlled by; or
(3) is under common control with;
another person.
As added by P.L.5-2000, SEC.4.
IC 27-14-1-7
"Applicant"
Sec. 7. "Applicant" means, with respect to a plan, a person that has submitted a plan to the commissioner under this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-8
"Associate"
Sec. 8. (a) Subject to subsection (b), "associate" means any of the following:
(1) With respect to a particular person, corporation, business entity, or other organization (other than the applicant or an affiliate of the applicant) for which the person is:
(A) an officer;
(B) a partner; or
(C) directly or indirectly the beneficial owner of at least ten percent (10%) of any class of equity securities.
(2) With respect to an individual who is a director or an officer of the applicant or of any of the applicant's affiliates, a:
(A) spouse; or
(B) member of the immediate family sharing the same household.
(3) With respect to a particular person, a trust or other estate in which the person has a substantial beneficial interest or for which the person serves as trustee or in a similar fiduciary capacity.
(b) The term does not apply to a person that:
(1) has a beneficial interest in; or
(2) serves as a trustee or in a similar fiduciary capacity for;
an employee benefit plan.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-9
"Board"
Sec. 9. "Board" means:
(1) the board of directors of an MIHC, an MIC, a stock holding company, or a reorganized insurer; or
(2) another board or committee that is responsible under the articles or bylaws of the company for decisions involving the structure or management of an MIHC, MIC, stock holding company, or reorganized insurer.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-10
"Commissioner"
Sec. 10. "Commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-11 "Company"
Sec. 11. "Company" means any of the following:
(1) An MIC.
(2) An MIHC.
(3) A stock holding company.
(4) A reorganized insurer.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-12
"Disinterested director"
Sec. 12. "Disinterested director" means a director of an MIHC who does not hold, directly or indirectly, a material ownership interest in any subsidiary.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-13
"Effective date"
Sec. 13. "Effective date" means, with respect to a plan, the date on which the plan becomes effective under this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-14
"Eligible member"
Sec. 14. "Eligible member" means, with respect to a plan, a person who is a member of an MIC or MIHC, as applicable, on the adoption date of a plan and:
(1) solely for purposes of receipt of notice of and voting at a meeting of members on a plan of reorganization, continues to be a member of the MIC on the record date for the meeting of members; or
(2) solely for purposes of eligibility to receive stock subscription rights under a plan to issue stock, continues to be a member of the MIC or MIHC, as applicable, on the date the commissioner approves the plan to issue stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-15
"Employee benefit plan"
Sec. 15. "Employee benefit plan" means an employee benefit plan established by an MIHC or by one (1) or more of the subsidiaries of an MIHC for the sole benefit of its:
(1) employees; or
(2) sales agents.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-16
"Financial services businesses"
Sec. 16. "Financial services businesses" includes investment banking, commercial banking, industrial banking, savings and loan associations, credit unions, trust companies, other lending and loan

brokerage services, services related to the extension of credit (including but not limited to real estate and personal property appraisal; arranging equity financing; check-guaranty services; collection agency services; asset management, servicing, and collection activities; real estate settlement services; and lease financing transactions), securities broker-dealer and trading services, private placement services, acting as a futures commission merchant, securities underwriting, transactions in bullion, precious metals, and foreign currency, investment advisory services, financial planning services, third party administration of insurance policy claims and accounts receivable, the advance or loan of funds using accounts receivable as collateral, organization and operation of investment companies and mutual funds, employee benefit planning and consultation services, actuarial services, issuance of money orders, savings bonds, and traveler's checks, and other operations and services either closely related to or a proper incident to the foregoing.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-17
"Immediate family"
Sec. 17. "Immediate family" means any child, stepchild, grandchild, parent, stepparent, grandparent, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, and includes adoptive relationships.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-18
"Internal Revenue Code"
Sec. 18. "Internal Revenue Code" refers to the Internal Revenue Code of 1986, as amended.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-19
"Material ownership interest"
Sec. 19. "Material ownership interest" means an ownership interest equal to more than one-half of one percent (0.5%) of the voting securities of the issuer, or a larger percentage as the commissioner may approve.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-20
"Member"
Sec. 20. "Member" means a person that, according to the:
(1) records; and
(2) articles of incorporation and bylaws;
of an MIC or MIHC, as applicable, is a member of the MIC or MIHC, as applicable.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-21 "Member's interest"
Sec. 21. "Member's interest" means:
(1) the voting rights of a member provided by law and by the MIC's or MIHC's articles of incorporation and bylaws; and
(2) the right to receive cash, stock, or other consideration in the event of a conversion to a stock company under IC 27-1 through IC 27-13 or a dissolution under IC 27-1-10, as provided by those laws and by the MIC's or MIHC's articles of incorporation or bylaws.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-22
"MIC"
Sec. 22. "MIC" refers to a mutual insurance company.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-23
"MIHC"
Sec. 23. "MIHC" refers to a mutual insurance holding company.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-24
"Mutual insurance company" or "MIC"
Sec. 24. "Mutual insurance company" or "MIC" means a mutual insurer that is:
(1) submitting; or
(2) subject to;
a plan of reorganization or plan to issue stock under this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-25
"Mutual insurance holding company" or "MIHC"
Sec. 25. "Mutual insurance holding company" or "MIHC" means a mutual insurance holding company established under IC 27-14-2.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-26
"Net income"
Sec. 26. "Net income" means an amount equal to the consolidated net income of the company for which the determination is being made, determined in accordance with generally accepted accounting principles on a basis consistent with prior periods, less net realized investment gains (reduced by capital gains tax, if any) on the sale of investments (including real estate) that were held as of the effective date of the plan of reorganization by a former MIC. For purposes of this section, "net realized investment gains" means an amount equal to realized investment gains less realized investment losses (reduced by capital gains tax, if any) for the same accounting period for all investments (including real estate) held as of the effective date of the plan of reorganization as determined in accordance with generally

accepted accounting principles on a basis consistent with prior periods. The cumulative total of net realized investment gains after the effective date of the plan of reorganization that are applied to reduce one (1) or more years of net income for the purposes of this section and IC 27-14-3-11(e) shall not exceed the net unrealized investment gains as of the effective date of the plan of reorganization. For purposes of this section, "net unrealized investment gains" mean unrealized investment gains less unrealized investment losses (as adjusted for deferred income taxes) as of the effective date of the plan of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-27
"Ordinary course of the insurance business"
Sec. 27. "Ordinary course of the insurance business" includes but is not limited to the following actions and activities of the MIHC and its subsidiaries:
(1) Operations, practices, and procedures of the company in effect prior to the effective date of the plan of reorganization.
(2) Operations, practices, and procedures that are consistent with industry practices and standards used or in effect at any relevant time.
(3) The payment of obligations due under any surplus note issued by the company with the approval of the commissioner.
(4) Expanding the business of any company into other insurance, insurance-related, and financial services businesses.
Any expansion in the ordinary course of the insurance business may be accomplished through acquisition, merger, consolidation, strategic alliance, joint venture, or other business combination.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-28
"Outside director"
Sec. 28. (a) "Outside director" means an individual who:
(1) is a member of a board of:
(A) an MIHC;
(B) a stock holding company; or
(C) a reorganized insurer;
(2) is not and has not been within the last three (3) years an officer of, an employee of, or a consultant to the entity or any affiliate of the entity referred to in subdivision (1), of whose board the individual is a member;
(3) with respect to a director of an MIHC that does not, directly or indirectly, own all of the stock of each of its reorganized insurers, is not and has not been within the last three (3) years a director of a stock holding company or a reorganized insurer that is affiliated with the MIHC; and
(4) is not a spouse of or a member of the immediate family who shares the same household with an officer of, an employee of, or a consultant to the entity or any affiliate of the entity referred

to in subdivision (1), of whose board the individual is a member.
(b) For purposes of this section, a consultant is an individual who directly derives more than thirty-three percent (33%) of the consultant's income in any calendar year from the MIHC or an affiliate of the MIHC or an associate of a person who derives more than thirty-three percent (33%) of its income in any calendar year from the MIHC or any affiliate of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-29
"Participating policy"
Sec. 29. "Participating policy" means a policy providing for the distribution of policy dividends.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-30
"Person"
Sec. 30. "Person" means any of the following:
(1) An individual.
(2) A group of individuals acting in concert.
(3) A trust.
(4) An association.
(5) A partnership.
(6) A limited liability company.
(7) A corporation.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-31
"Plan"
Sec. 31. "Plan" means a plan:
(1) of reorganization; or
(2) to issue stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-32
"Plan of reorganization"
Sec. 32. "Plan of reorganization" means a plan adopted under IC 27-14-2.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-33
"Plan to issue stock"
Sec. 33. "Plan to issue stock" means a plan to issue shares of a stock holding company or a reorganized insurer adopted under IC 27-14-4.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-34
"Policy" Sec. 34. "Policy" means a contract providing one (1) or more of the kinds of insurance described in IC 27-1-5-1.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-35
"Reorganized insurer"
Sec. 35. "Reorganized insurer" means an entity:
(1) that is a domestic stock insurance company that is owned entirely or in part by an MIHC or a stock holding company; and
(2) the policyholders of which may be or are entitled to become members of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-36
"Stock holding company"
Sec. 36. "Stock holding company" means an entity other than a reorganized insurer and its subsidiaries that:
(1) is owned entirely or in part, directly or indirectly, by an MIHC; and
(2) directly or indirectly owns all or part of the capital stock of a reorganized insurer.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-37
"Subsidiary"
Sec. 37. "Subsidiary" means, with respect to a particular person, an affiliate of the person that is controlled by the person, either:
(1) directly; or
(2) indirectly through one (1) or more intermediaries.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-38
"Voting capital stock"
Sec. 38. "Voting capital stock" means capital stock whose holder has the right to vote in the election of directors.
As added by P.L.5-2000, SEC.4.



CHAPTER 2. MUTUAL INSURANCE COMPANY REORGANIZATION

IC 27-14-2-2
Methods of reorganization
Sec. 2. The reorganization of an MIC or two (2) or more MICs into an MIHC structure under this chapter may be accomplished by any means approved by the commissioner, including the following:
(1) The establishment of at least one (1) company.
(2) The amendment or restatement of the articles and bylaws of any company.
(3) The transfer or acquisition of any or all of the assets and liabilities or of the stock of any company.
(4) The merger or consolidation of two (2) or more MICs.
(5) The merger or consolidation of two (2) or more stock holding companies as part of the merger of two (2) or more MIHCs.
(6) The merger or consolidation of two (2) or more stock insurance companies.
(7) The merger of an MIC's membership interests into any existing MIHC, with the continued corporate existence of the reorganized MIC as a reorganized insurer.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-3
Adoption of plan of reorganization by directors
Sec. 3. (a) A plan of reorganization must be adopted by the board

of directors of the MIC.
(b) For a plan of reorganization to be adopted by the board of directors of an MIC, at least seventy-five percent (75%) of the members of the board of directors must vote in favor of the adoption.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-4
Application for reorganization
Sec. 4. Within ninety (90) days after the adoption of a plan of reorganization and before a vote on the plan by the members, the company adopting the plan must file with the commissioner an application containing the following:
(1) A plan of reorganization.
(2) The form of the notices to be sent to members under sections 8 and 12(b) of this chapter.
(3) A copy of the:
(A) proposed articles of incorporation; and
(B) bylaws;
of each company to be formed under the plan, including the reorganized insurer in compliance with the requirements of IC 27-1-6.
(4) If it is necessary to amend the current articles of incorporation or bylaws of any company that is affected by the plan, a copy of:
(A) the proposed articles of amendment or amended and restated articles of incorporation; and
(B) amended or restated bylaws;
of the company, which in the case of each domestic insurance company must comply with the requirements of IC 27-1-8.
(5) With respect to participating policies and contracts of the reorganized insurer, a description of:
(A) the current dividend practices of the MIC; and
(B) the dividend practices to be followed by the reorganized insurer following the effective date of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-5
Requirements for plan of reorganization
Sec. 5. A plan of reorganization filed with the commissioner under this chapter must meet the following requirements:
(1) It must describe all significant terms of the proposed reorganization.
(2) It must describe in a narrative form any plan to issue stock that may be proposed in connection with the plan of reorganization.
(3) It must:
(A) describe the reasons for and purposes of the proposed reorganization;
(B) describe the manner in which the reorganization is expected to benefit and serve the best interests of the

members; and
(C) include an analysis of the risks and benefits to the MIC and its members of the proposed reorganization, and compare those risks and benefits with the risks and benefits of reasonable alternatives (including demutualization of the MIC) to the reorganization.
(4) It must provide that:
(A) a member's interest in the MIC becomes a member's interest in the MIHC;
(B) the members' surplus protection principle will govern the actions of the MIHC and its subsidiaries;
(C) a member's interest in the MIHC may not be transferred, assigned, pledged, or alienated in any manner except in connection with a transfer, assignment, pledge, or alienation of the policy from which the member's interest is derived; and
(D) any member's interest in an MIHC will automatically terminate upon the lapse or other termination of the policy from which the member's interest is derived.
(5) It must describe how the plan of reorganization is to be effected, including a description of a contemplated transfer, acquisition, or assumption of assets, rights, franchises, interests, debts, liabilities, or other obligations of the applicant and any other company affected by the plan or reorganization.
(6) It must describe the:
(A) establishment of companies;
(B) amendment or restatement of the articles of incorporation and bylaws of a company; and
(C) merger of companies;
that will take place under the plan of reorganization.
(7) It must provide a list of:
(A) all individuals who are or have been selected to become directors or officers of the MIHC or any company that is a subsidiary of the MIHC; and
(B) other individuals who perform or will perform duties customarily performed by a director or officer.
(8) The list prepared under subdivision (7) must include, for each individual on the list:
(A) the individual's principal occupation;
(B) all offices and positions the individual has held in the preceding five (5) years;
(C) any crime of which the individual has been convicted (other than traffic violations) in the preceding ten (10) years;
(D) information concerning any personal bankruptcy of the individual or the individual's spouse during the previous seven (7) years;
(E) information concerning the bankruptcy of any corporation of which the individual was an officer or director during the previous seven (7) years;
(F) information concerning any state or federal securities

law allegations against the individual that within the previous ten (10) years resulted in a:
(i) determination that the individual violated the state or federal securities law;
(ii) plea of nolo contendere; or
(iii) consent decree;
(G) information concerning the revocation during the previous ten (10) years of any state or federal license issued to the individual; and
(H) information as to whether the individual was refused a performance or other bond during the previous ten (10) years.
(9) It must provide that any policy of any reorganized insurer that goes into force after the effective date of the reorganization, will provide that:
(A) the owner of the policy; or
(B) another person or persons specified in the:
(i) policy; or
(ii) MIHC's articles of incorporation or bylaws;
becomes a member of the MIHC. However, a plan of reorganization may provide that any person who becomes an owner of a policy or who would otherwise become a member under a policy issued during a particular period of not more than three (3) years immediately after the effective date of the plan of reorganization will not become a member until after the expiration of that period.
(10) It must provide that, with regard to a policy of the MIC in force on the effective date of the plan of reorganization:
(A) the policy continues to remain in force under the policy's terms as the policy of a reorganized insurer;
(B) the holder of a participating policy continues to have the right to receive policy dividends as provided for in the policy; and
(C) the policyholder's right to benefits, values, guarantees, and other contractual obligations of the MIC continues after the effective date of the plan of reorganization as obligations of the reorganized insurer.
(11) It must describe the nature and content of the report and financial statement to be sent annually to each member following the reorganization.
(12) It must provide that, in the event of proceedings under IC 27-9 involving a reorganized insurer, the assets of the MIHC that is affiliated with the reorganized insurer are available to satisfy the policyholder obligations of the reorganized insurer.
(13) It must provide that the name of the reorganized insurer does not include the term "mutual", except as approved by the commissioner as not being misleading to the policyholders or the public.
(14) It must provide any additional information that the commissioner may request. As added by P.L.5-2000, SEC.4.

IC 27-14-2-6
Amendment or termination of plan of reorganization
Sec. 6. (a) A plan of reorganization that is adopted by the board of directors of the applicant may be:
(1) amended by the board of directors of the applicant:
(A) in response to the comments or recommendations of the commissioner, or any other state or federal agency or entity, before any solicitation of proxies from the members to vote on the plan of reorganization; and
(B) otherwise, with the consent of the commissioner; or
(2) terminated by the board of directors of the applicant:
(A) before notice is sent to the members under section 8 of this chapter; or
(B) with the consent of the commissioner.
(b) For a plan of reorganization to be:
(1) amended; or
(2) terminated;
by the board of directors of an MIC, at least seventy-five percent (75%) of the members of the board of directors must vote in favor of the amendment or termination.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-7
Public hearing
Sec. 7. (a) The commissioner shall, as soon as practicable after a plan of reorganization is filed with the commissioner but not more than ninety (90) days (or a longer period after the plan is filed as the commissioner determines for good cause), conduct a public hearing under IC 4-22-2-26 to afford interested persons an opportunity to present information, views, arguments, or comments about the plan.
(b) At least thirty (30) days before a hearing held under this section, the commissioner shall publish notice of the hearing in a newspaper of general circulation in:
(1) the city of Indianapolis;
(2) the city in which the principal office of the applicant is located; and
(3) other cities or towns that the commissioner considers appropriate.
The commissioner may provide written notice of the hearing by other means and to other persons that the commissioner considers appropriate.
(c) The notice provided under this section must:
(1) refer to the applicable statutory provisions;
(2) state the date, time, and location of the hearing; and
(3) include a brief statement of the subject of the hearing.
(d) At the discretion of the commissioner or the commissioner's appointee, testimony may be taken under oath or by affirmation at a public hearing under this article. As added by P.L.5-2000, SEC.4.

IC 27-14-2-8
Notice of hearing to members and policyholders
Sec. 8. The applicant shall, at least thirty (30) days before the public hearing required under this chapter, mail notice of the public hearing to the last known address of each member and policyholder of the MIC as shown on the books of the MIC. The notice must achieve a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on a comparable test approved by the commissioner. The notice must include the following:
(1) Reference to the applicable statutory provisions.
(2) A statement of the date, time, and location of the hearing.
(3) A brief statement of the subject of the hearing, including specific notice to the member that the member's interest in the MIC will be affected by the reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-9
Prerequisites to approval of plan of reorganization
Sec. 9. The commissioner may not approve a plan of reorganization submitted under this article unless the applicant has shown, by a preponderance of the evidence, that the plan of reorganization:
(1) complies with the law;
(2) includes the disclosures and notices required under this article;
(3) is fair, reasonable, and equitable to the members and policyholders of the MIC; and
(4) complies with the members' surplus protection principle.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-10
Approval or disapproval of plan of reorganization by commissioner
Sec. 10. (a) Not more than one hundred eighty (180) days after the filing of the application and submission of all other information requested by the commissioner relative to the plan, or a longer period if extended by the commissioner for good cause, the commissioner shall approve or disapprove the plan of reorganization. The commissioner's approval of the plan must be conditioned upon:
(1) the approval of the plan by the eligible members under this chapter; and
(2) the requirements of sections 16 and 17 of this chapter.
(b) The commissioner shall fully consider any comments received at the public hearing under IC 4-22-2-27 before issuing an order under subsection (a).
As added by P.L.5-2000, SEC.4.

IC 27-14-2-11 Notice of approval or disapproval
Sec. 11. The commissioner shall notify the applicant upon reaching a decision on a plan of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-12
Submitting plan of reorganization to members
Sec. 12. (a) A plan of reorganization of an MIC must be submitted for approval by the eligible members of the MIC after approval of the application by the commissioner under section 10 of this chapter. A vote by the eligible members to approve the plan must be made at a special or annual meeting held under IC 27-1-7-7 and this chapter.
(b) The eligible members must be sent notice of the meeting at which a plan of reorganization will be submitted for approval by eligible members. The notice must:
(1) be mailed at least thirty (30) days before the meeting;
(2) refer to the applicable statutory provisions;
(3) state the date, time, and location of the meeting;
(4) include or be accompanied by a brief statement of the subject of the meeting, including specific notice to the member that the member's interest in the MIC will be affected by the reorganization;
(5) include or be accompanied by a copy of the plan or a summary of the plan; and
(6) describe the member's right to attend and participate in the meeting.
(c) The notice sent under this section must achieve a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on a comparable test approved by the commissioner.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-13
Voting on plan of reorganization
Sec. 13. Notwithstanding IC 27-1-7-9, with respect to a vote under section 12 of this chapter, an eligible member:
(1) may vote in person or by proxy if the proxy soliciting material:
(A) includes reference to the applicable statutory provisions;
(B) states the date, time, and location of the meeting;
(C) contains a brief statement of the subject of the meeting, including specific notice that the member's interest in the MIC will be affected by the reorganization;
(D) was solicited and obtained from the member after the commissioner has approved the plan of reorganization under this article; and
(E) was found to be sufficient in the reasonable determination of the commissioner for the eligible members to make an informed decision about the plan of reorganization; and
(2) is entitled to cast only one (1) vote on the proposed plan of

reorganization, regardless of the number of policies or the amount of insurance that the member has with the MIC or any affiliate of the MIC.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-14
Approval of plan of reorganization by members
Sec. 14. For a plan of reorganization to be approved by the members of an MIC:
(1) the plan of reorganization must be approved at a meeting at which at least ten percent (10%) of the eligible members are represented in person or by proxy; and
(2) at least two-thirds (2/3) of the eligible members voting in person or by proxy must vote in favor of the plan.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-15
Filing minutes of meeting at which plan approved
Sec. 15. Not later than thirty (30) days after members have approved a plan of reorganization at a special or annual meeting of members under this chapter, an applicant must file with the commissioner the minutes of the meeting at which the plan of reorganization was approved.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-16
Issuance of permit for completion of organization
Sec. 16. (a) Before the commissioner issues a permit for completion of organization under subsection (b):
(1) a public hearing must have been conducted under this chapter;
(2) the commissioner must have issued notice to the applicant that the commissioner has approved the plan of reorganization of the applicant under section 10 of this chapter; and
(3) the commissioner must have received the minutes of the meeting of the members at which the plan was approved reflecting that the plan of reorganization was on the agenda and the plan was approved.
(b) After the events referred to in subsection (a), the commissioner shall issue:
(1) a permit for completion of organization of the MIHC; and
(2) in the case of:
(A) a newly organized domestic insurance company, a permit for completion of organization as provided in IC 27-1-6-11; or
(B) amended articles of incorporation of a domestic insurance company, an amended certificate of authority as provided in IC 27-1-8-9.
As added by P.L.5-2000, SEC.4.
IC 27-14-2-17
Effectiveness of plan of reorganization
Sec. 17. A plan of reorganization is effective when each reorganized insurer and MIHC affected by the plan has filed:
(1) its articles of incorporation or, if appropriate, its articles of amendment; and
(2) the certificate of authority and any amended certificate of authority issued to the company by the commissioner under this chapter;
in the office of the county recorder of the county in which the principal office of the company is located, or at any later date specified in the plan of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-18
Organization of insurer under plan of reorganization
Sec. 18. The organization of a domestic insurance company under a plan of reorganization under this article must be conducted under IC 27-1-6 concerning the formation of domestic insurance companies.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-19
Amendment of articles of incorporation of insurer under plan of reorganization
Sec. 19. The amendment of the articles of incorporation of a domestic insurance company under a plan of reorganization under this article must be conducted in compliance with IC 27-1-8.
As added by P.L.5-2000, SEC.4.



CHAPTER 3. MUTUAL INSURANCE HOLDING COMPANIES

IC 27-14-3-2
Contents of articles of incorporation
Sec. 2. The articles of incorporation of an MIHC must contain the following, or provisions at least substantially equivalent to the following:
(1) The name of the MIHC, which must include the term "mutual" or the abbreviation "MIHC".
(2) A provision specifying that the MIHC does not have the power to engage in the business of issuing insurance policies or contracts.
(3) A provision specifying that the MIHC is not authorized to issue voting or any other capital stock.
(4) A provision setting forth the rights of members of the MIHC in the equity of the MIHC in the event of a conversion to a stock company under Indiana law or a dissolution under IC 27-1-10, including the rights of the members to the assets of the MIHC.
(5) A provision specifying that:
(A) a member of the MIHC is not, as a member, personally liable for the acts, debts, liabilities, or obligations of the MIHC; and
(B) no assessment may be imposed upon the members of the MIHC by any person, including:
(i) the board of directors, members, or creditors of the MIHC; and
(ii) any governmental office or official, including the commissioner;
because of any liability of any company or because of any act, debt, or liability of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-3
Rights and obligations of members
Sec. 3. Members of an MIHC have rights and obligations specified in:
(1) this article; and
(2) the articles of incorporation and bylaws of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-4
Direct payments to members Sec. 4. The MIHC may not make any direct payment of income, dividends, or other distribution of profits to a member of an MIHC with respect to any membership interest in the MIHC, other than as directed or approved by the commissioner.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-5
Outside directors
Sec. 5. (a) At least a majority of the following must be made up of outside directors:
(1) The board of directors of an MIHC.
(2) The board of directors of a stock holding company that is not a wholly-owned subsidiary of an MIHC.
(3) The board of directors of a reorganized insurer that is not a wholly-owned subsidiary of an MIHC.
(4) Any audit committee or executive committee of the board of directors of:
(A) an MIHC;
(B) a stock holding company that is not a wholly-owned subsidiary of an MIHC; or
(C) a reorganized insurer that is not a wholly-owned subsidiary of an MIHC.
(b) All of the directors who are members of any management compensation committee of the following entities must be outside directors:
(1) An MIHC.
(2) A stock holding company that is not a wholly-owned subsidiary of an MIHC.
(3) A reorganized insurer that is not a wholly-owned subsidiary of an MIHC.
(c) All of the directors who are members of any pricing committee of the following entities with responsibility for approving the price of stock sold in any offering under this article must be outside directors:
(1) A stock holding company.
(2) A reorganized insurer.
(d) The commissioner may determine, after furnishing the affected company and director with notice and opportunity to be heard, that an individual does not qualify as an outside director or otherwise should not be considered an outside director. Such an individual may continue to serve as a director, but from the date the commissioner notifies the affected company in writing of the determination and the basis for the determination, the individual may not be considered an outside director.
(e) A director's failure to qualify as or be considered an outside director does not affect the validity of any action taken by the company, the board of directors, or any committee of the board of directors.
(f) Concurrent with the initial public offering of any securities of a stock holding company or a reorganized insurer, the majority of the

members of the board of directors of the MIHC must be disinterested directors.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-6
Rights and obligations of an MIHC
Sec. 6. (a) Except as provided in subsection (b), an MIHC:
(1) has and may exercise all the rights and privileges of insurance companies formed under this title; and
(2) is subject to all the requirements and regulations imposed upon insurance companies formed under this title.
(b) The exceptions referred to in subsection (a) are as follows:
(1) An MIHC does not have the right or privilege to write insurance (except through an insurance company subsidiary) and is not subject to any requirement or rule adopted under IC 4-22-2 relating to the writing of insurance.
(2) An MIHC is not subject to the deposit requirement in IC 27-1-6-15(d).
(3) An MIHC is not subject to any statute or rule adopted under IC 4-22-2 that is imposed upon insurance companies formed under this title to the extent that the statute or rule is in conflict with this article.
(4) An MIHC is not subject to the investment requirements under IC 27-1-12 or IC 27-1-13 that limit or restrict investments in subsidiaries.
(5) An MIHC is not subject to risk-based capital requirements under IC 27-1-36.
(6) An MIHC is not subject to a requirement under IC 27 if the commissioner determines by order or rule adopted by the commissioner under IC 4-22-2 that the requirement does not apply to the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-7
Annual statement; certifications
Sec. 7. (a) Not later than July 1 of each year, an MIHC shall file with the commissioner an annual statement containing the following information:
(1) Audited financial statements, including:
(A) an income statement;
(B) a balance sheet;
(C) a statement of cash flows; and
(D) footnotes.
(2) Complete information on the status of any condition imposed in connection with the approval of a plan of reorganization.
(3) An investment plan covering all assets of the MIHC.
(4) A statement that the MIHC and its affiliates have complied with section 8 of this chapter.
(5) A statement that describes any changes in the members'

interests and the reason for any change in the members' interests.
(b) Not later than July 1 of the first, second, and third years after completion of a reorganization under IC 27-14-2, a reorganized insurer shall file with the commissioner:
(1) a certificate of an actuary stating that the methodology used by the reorganized insurer for any payment of policyholder dividends in the previous year complied with the methodology stated in the plan submitted under IC 27-14-2-4(5) or other methodology approved by the commissioner; and
(2) a certificate of an independent auditor of the reorganized insurer that the calculation of any participating policy dividends paid during the previous year complied with the methodology stated in the plan submitted under IC 27-14-2-4(5) and was accurate.
(c) If the certification of the actuary or auditor required in subsection (b) has not been filed or if the commissioner has other reasonable cause, the commissioner may employ at the expense of the reorganized insurer an independent actuary or auditor, or both, to issue the certifications required in subsection (b).
(d) The requirement to submit the certifications under subsection (b) may be extended by the commissioner beyond the third year after completion of a reorganization under IC 27-14-2:
(1) by order applicable to a particular recognized insurer if the commissioner determines that further certifications are necessary for the protection of the interests of the policyholders of the reorganized insurer; and
(2) by rule adopted under IC 4-22-2 if the commissioner determines that further certifications are necessary for the protection of the interests of the policyholders of all reorganized insurers or a particular class of reorganized insurers.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-8
Material transactions
Sec. 8. (a) For the purposes of IC 27-1-23:
(1) an MIHC and its affiliates constitute an insurance holding company system; and
(2) an MIHC is considered to be an "insurer".
However, a separate filing or approval is not required under IC 27-1-23 for an acquisition or a reorganization that is included in a plan approved under this article.
(b) For the purpose of this section, a "material transaction" means:
(1) a transaction described in IC 27-1-23-4(b):
(A) between an MIHC and any affiliate; or
(B) between any affiliates of an MIHC if the transaction equals or exceeds the percentages of admitted assets or surplus set forth in IC 27-1-23-4(b) of any reorganized insurer of the MIHC; or (2) a transaction described in IC 27-1-23-4(b) between an MIHC and any person as specified in a rule adopted by the commissioner under IC 4-22-2 or an order issued by the commissioner.
(c) An MIHC may not enter into a material transaction unless the MIHC has notified the commissioner in writing of its intention to enter into a material transaction at least thirty (30) days before the transaction, or a shorter period as the commissioner may permit, and the commissioner has not disapproved the transaction within that period.
(d) In addition to the requirements of IC 27-1-23-4(a) and IC 27-1-23-4(d), a material transaction must:
(1) be fair and reasonable to the members of the MIHC; and
(2) not violate the members' surplus protection principle.
(e) An MIHC and its affiliates may not enter into transactions that are part of a plan or series of like transactions if the purpose of those separate transactions is to circumvent any rules of the commissioner prohibiting a material transaction or this section.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-9
Interest of member not considered a security
Sec. 9. The interest of a member in an MIHC does not constitute a security under Indiana law.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-10
Fiduciary responsibilities and liability of officers and directors
Sec. 10. (a) After the effective date of a plan of reorganization, the officers and directors of the MIHC:
(1) owe the same fiduciary responsibilities to members of the MIHC as the officers and directors of the former MIC owed to members of the former MIC; and
(2) are subject to potential liability to members of the MIHC to the same extent as the officers and directors of the former MIC were to members of the former MIC before the effective date of the plan of reorganization.
(b) An action may be brought to recover for the violation of fiduciary responsibilities under this article under IC 34-11-2-4, or, in the case of fraud, under IC 34-11-2-7.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-11
Dividends and distributions
Sec. 11. (a) The reorganized insurer must obtain commissioner approval of the dividend practices with respect to participating policies and contracts in force as of the effective date of the reorganization to be followed by the reorganized insurer as set forth in IC 27-14-2-4(5) if the dividend practices of the reorganized insurer will be different from the dividend practices of the MIC. (b) The commissioner may require the establishment of a closed block or other mechanism that the commissioner finds to be fair for the protection of MIC policyholder dividends.
(c) The dividend practices of the reorganized insurer, the requirement to establish a closed block or other mechanism, or the terms of the closed block, may be modified after approval under subsection (a) or subsequent to a reorganization under IC 27-14-2 only with the prior approval of the commissioner on application of the reorganized insurer.
(d) Neither a stock holding company nor a reorganized insurer may pay dividends or make other distributions with respect to its stock to its shareholders if the reorganized insurer has failed to pay policyholder dividends in compliance with the dividend practices approved by the commissioner in accordance with this section.
(e) A reorganized insurer or stock holding company of the MIHC that has any shareholder other than the MIHC or a direct or indirect wholly owned subsidiary of the MIHC may not declare or pay any dividend or other distribution on its capital stock except to the extent of:
(1) one (1) or more years of net income attributable to the year of or years after the effective date of the plan of reorganization; and
(2) proceeds from the issuance of capital stock (which as of any date shall be that amount equal to the net proceeds received by the issuer less amounts previously paid out of the net proceeds to stockholders in the form of dividends or other distributions).
As added by P.L.5-2000, SEC.4.

IC 27-14-3-12
Compensation of directors and executive officers
Sec. 12. (a) For purposes of this section, "executive officer" has the same meaning as the term is defined by the Securities and Exchange Commission in 17 CFR 240.3b-7.
(b) After the effective date of a reorganization under this article, the compensation of directors or executive officers of a company shall include only those amounts that satisfy any one (1) of the following criteria:
(1) Amounts that are payable with respect to services rendered before the effective date of the plan of reorganization.
(2) Amounts that would be deemed to be reasonable compensation by the Internal Revenue Service and therefore allowed as proper expense deductions for federal income tax purposes.
(3) Amounts that are disclosed to the policyholders in proxy solicitation materials or other written materials approved by the commissioner as part of the notice of the meeting of the members called to approve a plan of reorganization, are approved by the commissioner in principle and concept as part of the approval of the plan of reorganization, and are approved by the commissioner as to specific amount prior to payments

after the effective date of the plan of reorganization.
(4) Amounts that the commissioner deems necessary to preserve the safety and soundness of the stock insurance company subsidiary by enabling it to engage and retain capable employees.
(5) Amounts payable solely out of net income of the company after the effective date of the plan of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-13
Investment and operations in businesses outside insurance business
Sec. 13. A company may invest and conduct operations in businesses outside the ordinary course of the insurance business only from funds separately raised and net income earned, after the effective date of a plan of reorganization.
As added by P.L.5-2000, SEC.4.



CHAPTER 4. ISSUANCE OF CAPITAL STOCK

IC 27-14-4-2
Adoption of plan to issue stock
Sec. 2. A plan to issue stock under this chapter must be adopted:
(1) in the case of a plan to issue stock that is concurrent with the formation of the MIHC, by the board of directors of the MIC; or
(2) in the case of a plan to issue shares of stock that is not concurrent with the formation of the MIHC, by the board of directors of the MIHC and reorganized insurer or stock holding company proposing to issue the stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-3
Amendment or withdrawal of plan
Sec. 3. A board of directors that adopts a plan to issue stock under this chapter may amend or withdraw that plan at any time before the effective date. However, after the commissioner has approved a plan to issue stock, the plan may not be amended unless the commissioner approves the amendment.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-4
Application to issue stock
Sec. 4. Within ninety (90) days after the adoption of a plan to issue stock, the reorganized insurer or stock holding company adopting the plan must file with the commissioner an application that contains the following:
(1) A proposed plan to issue stock.
(2) A description of the reasons for and purpose of the proposed plan and the manner in which the issuance will benefit the members of the MIHC. (3) If it is necessary to amend the current articles of incorporation or bylaws of a company that is affected by the plan, a copy of the proposed articles of amendment and amended bylaws of the company, which in the case of each domestic insurance company must comply with IC 27-1-8.
(4) A list of the officers and directors of a company that is affected by the plan.
(5) A description of:
(A) the stock intended to be offered by the applicant;
(B) all shareholder rights applicable to the stock intended to be offered by the applicant;
(C) the total number of shares authorized to be issued;
(D) the estimated number of shares the applicant intends to offer; and
(E) the intended date or range of dates for the offering.
(6) A list of:
(A) the name of any underwriter, syndicate member, or placement agent involved;
(B) if known by the applicant, the name of each person or group of persons who will control five percent (5%) or more of the total outstanding shares of the class of stock to be offered; and
(C) if any of the persons listed under clause (A) or (B) is a corporation or other business organization, the name of each member of its board of directors or equivalent management body.
(7) A description of all expenses expected to be incurred in connection with the offering.
(8) Any other information requested by the commissioner.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-5
Mandatory provisions of plan to issue stock
Sec. 5. A plan to issue stock in a public offering (other than an offering solely in connection with a consolidation, merger, share exchange, or other business combination or an offering of stock under a stock option or other employee benefit plan) must do the following:
(1) Provide for each eligible member to receive, without payment, nontransferable subscription rights to purchase a portion of the stock of the applicant.
(2) Specify how subscription rights are to be allocated in whole shares of stock among the eligible members.
(3) Provide a fair and equitable means for allocating shares of stock in the event of an over-subscription to the shares by eligible members exercising subscription rights received under this chapter.
(4) Provide that any shares of stock not subscribed to by eligible members exercising subscription rights received under this chapter, or not subscribed to by an employee benefit plan or by

directors, officers, and employees exercising subscription rights, will be sold:
(A) in a public offering through an underwriter;
(B) through private placement; or
(C) by any other method approved by the commissioner that is fair and equitable to members.
(5) Provide that the MIHC will adopt articles of incorporation or articles of amendment that include a provision prohibiting the MIHC from waiving any dividends from its subsidiaries except after approval of the waiver by the board of directors of the MIHC and by the commissioner.
(6) Establish a pricing committee within the board of directors of the entity making the offering of stock, consisting exclusively of outside directors.
(7) Require that the shares not be issued without the favorable written opinion of the independent financial advisor as required by IC 27-14-6-4.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-6
Permitted provisions of plan to issue stock
Sec. 6. Subject to the limitations of IC 27-14-5, a plan to issue stock may do the following:
(1) Provide an allocation without payment of nontransferable subscription rights to purchase not more than ten percent (10%) of the total amount of outstanding stock to one (1) or more employee benefit plans that satisfy the requirements of Section 401(a), 403(b), 404(c), 408, 423, or 501(c)(9) of the Internal Revenue Code, limited to the extent that unsubscribed shares of stock remain after the members have exercised their subscription rights.
(2) Provide for:
(A) the establishment of; and
(B) the allocation of not more than four percent (4%) of the total amount of outstanding stock to;
an employee benefit plan that provides benefits that are subject to taxation under Section 83 of the Internal Revenue Code or that complies with the requirements of Section 422 of the Internal Revenue Code, for the purpose of granting stock or stock options.
(3) Provide that the articles of incorporation of a subsidiary of the MIHC may, subject to specified exceptions, prohibit a:
(A) person; or
(B) group of persons acting in concert;
acting directly or through associates, from acquiring more than a specified percentage of any class of the issued and outstanding shares of capital stock of the issuing subsidiary.
(4) Provide that the aggregate number of shares of outstanding stock purchased by an eligible member that exercises subscription rights may not exceed: (A) a specified number of shares equal to at least one percent (1%) of the total number of outstanding shares; or
(B) a specified percentage of not less than one percent (1%) of the total number of outstanding shares.
(5) Provide that subscription rights need not be granted to an eligible member who resides in a foreign country or other jurisdiction for which the commissioner determines that all of the following apply:
(A) A small number of eligible members reside in the jurisdiction.
(B) The granting of subscription rights or the offer or sale of stock to eligible members in the jurisdiction would require the issuer or its officers or directors to:
(i) register, under the security laws of the jurisdiction, as a broker, dealer, salesman, or agent; or
(ii) register, or otherwise qualify, the stock for sale in the jurisdiction.
(C) The registration, qualification, or filing in the judgment of the commissioner would be impracticable or unduly burdensome for reasons of cost or otherwise.
(6) Provide that an eligible member that exercises subscription rights must subscribe for at least a minimum number of shares of stock or a minimum dollar amount of stock unless the commissioner has determined that either minimum is unreasonable based on the respective interests of the issuer of stock and the eligible members.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-7
Stock option as compensation of officer or director prohibited
Sec. 7. Notwithstanding any provision of this article, an MIHC or an affiliate of an MIHC may not use any form of a stock option or other preference with respect to the sale or purchase of any stock or other equity instrument of the MIHC or an affiliate of the MIHC to compensate an officer or director of the MIHC or an affiliate of the MIHC for services in connection with a plan to issue stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-8
Restrictions on dividends and distributions
Sec. 8. Neither a stock holding company nor a reorganized insurer may pay dividends or make other distributions with respect to its stock to its shareholders if the reorganized insurer has failed to pay policyholder dividends under IC 27-14-3-11.
As added by P.L.5-2000, SEC.4.



CHAPTER 5. RESTRICTIONS ON CAPITAL AND OTHER STOCK

IC 27-14-5-2
Limits on aggregate number of shares owned by directors and officers
Sec. 2. (a) As used in this section, "CPI adjustment" means the percentage increase or decrease in the Consumer Price Index for Urban Wage Earners and Clerical Workers published monthly by the United States Bureau of Labor Statistics or any successor index published by the United States, as of the end of each calendar year, commencing January 1, 1999.
(b) The CPI adjustment referred to under subsection (c) shall be made by the commissioner as of January 1, 2000, and each year thereafter, based on the CPI adjustment for the preceding year.
(c) The aggregate number of shares of equity securities owned by all of the directors and officers of the MIHC and its affiliates and associates, excluding any shares acquired by or held for the benefit of the officers and directors and their associates through an employee benefit plan as permitted by IC 27-14-4-6(1) and section 5 of this chapter, may not exceed the following:
(1) Fifteen percent (15%) of the total number of outstanding shares of equity securities of each reorganized insurer and any stock holding company if the total surplus of the MIHC and all of its reorganized insurers is greater than one billion five hundred million dollars ($1,500,000,000), as adjusted annually by the CPI.
(2) Twenty percent (20%) of the total number of outstanding shares of equity securities of each reorganized insurer and any stock holding company if the total surplus of the MIHC and all

of its reorganized insurers is greater than seven hundred fifty million dollars ($750,000,000), as adjusted annually by the CPI, and less than or equal to one billion five hundred million dollars ($1,500,000,000), as adjusted annually by the CPI.
(3) Twenty-five percent (25%) of the total number of outstanding shares of equity securities of each reorganized insurer and any stock holding company if the total surplus of the MIHC and all of this reorganized insurers is greater than two hundred fifty million dollars ($250,000,000), as adjusted annually by the CPI, and less than or equal to seven hundred fifty million dollars ($750,000,000), as adjusted annually by the CPI.
(4) Thirty percent (30%) of the total number of outstanding shares of equity securities of each reorganized insurer and all of its reorganized insurers is less than or equal to two hundred fifty million dollars ($250,000,000), as adjusted annually by the CPI.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-3
Limit on aggregate number of shares owned by single director or officer
Sec. 3. The aggregate number of shares of equity securities owned by:
(1) a single director or officer of the MIHC or any subsidiary of the MIHC;
(2) associates of the person referred to in subdivision (1); and
(3) persons acting in concert with the person referred to in subdivision (1) or (2);
may not exceed five percent (5%) of the total number of outstanding shares of equity securities of each reorganized insurer and any stock holding company excluding any equity securities acquired by or held for the benefit of the officers and directors and their associates through employee benefit plans as permitted by IC 27-14-4-6(1) and section 5 of this chapter, but including any equity securities beneficially owned by officers and directors and their associates under employee benefit plans as provided in IC 27-14-4-6(2).
As added by P.L.5-2000, SEC.4.

IC 27-14-5-4
Fees or commissions for issuance of stock prohibited
Sec. 4. A director, officer, agent, or employee of the MIHC or its subsidiaries, or an associate of a director, an officer, an agent, or employee, may not receive a fee, commission, or other valuable consideration for aiding, promoting, or assisting in the issuance of stock under this section, except for:
(1) compensation as provided for in the plan and approved by the commissioner;
(2) the person's usual, regular salary or compensation; or
(3) reasonable fees and compensation paid to an individual who

is an attorney, accountant, actuary, or financial adviser for services performed in the individual's independent practice, even if the individual is also a director, an officer, an agent, or an employee of the MIHC or its subsidiaries.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-5
Limit on aggregate number of shares owned by employee benefit plan
Sec. 5. The aggregate number of shares of stock that may be purchased or held by an employee benefit plan may not exceed ten percent (10%) of the total number of outstanding shares of a reorganized insurer or any stock holding company.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-6
Only publicly traded stock to be issued to directors or officers
Sec. 6. A reorganized insurer or stock holding company may not issue stock to directors or officers, or both, except stock of a class that is publicly traded.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-7
Stock option or sale of stock below fair market value as compensation of officer or director prohibited
Sec. 7. A reorganized insurer or stock holding company may not:
(1) grant stock purchase options or warrants, or otherwise use securities to provide compensation to directors or officers, or both, at a price less than the fair market value of the security on the date of the grant; or
(2) sell securities to directors or officers, or both, at a price less than the fair market value of the security (except under the exercise of authorized stock options consistent with subdivision (1) and section 8 of this chapter).
As added by P.L.5-2000, SEC.4.

IC 27-14-5-8
Stock purchase options for directors or officers prohibited until six months after public trading begins
Sec. 8. A reorganized insurer or stock holding company may not grant stock purchase options to directors or officers, or both, until at least six (6) months after public trading for the stock has begun.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-9
Factors in determining compliance with ownership restrictions
Sec. 9. (a) For purposes of determining compliance with ownership restrictions in this chapter, a person to whom a stock purchase option or warrant has been granted under this chapter is not considered to own the underlying securities until the stock purchase

option or warrant is exercised and the securities have been issued.
(b) An increase in a person's percentage ownership of securities does not constitute a violation of the securities ownership restrictions in this chapter if the increase in percentage ownership results solely from a decrease in the aggregate number of securities outstanding.
(c) An inadvertent ownership of securities that exceeds the securities ownership limitations in this chapter does not violate this chapter if:
(1) a sufficient number of securities are divested within thirty (30) days after the limitation was first known to be exceeded so that the limitation is no longer exceeded; and
(2) during the period when the limitation is known to have been exceeded, the owner of the securities:
(A) does not vote any securities in excess of the limitation; and
(B) does not accept a dividend in respect of any securities that exceed the limitations.
As added by P.L.5-2000, SEC.4.



CHAPTER 6. PUBLIC HEARING, COMMISSIONER APPROVAL, AND EFFECTIVE DATE OF PLAN TO ISSUE STOCK

IC 27-14-6-2
Notice of hearing
Sec. 2. (a) At least thirty (30) days before a hearing held under this chapter, the commissioner shall publish notice of the hearing in a newspaper of general circulation in:
(1) the city of Indianapolis;
(2) the city in which the principal office of the applicant is located; and
(3) another city or cities that the commissioner considers appropriate;
and may provide written notice of the hearing by other means and to other persons that the commissioner considers appropriate.
(b) The notice provided under this section must:
(1) refer to the applicable statutory provisions;
(2) state the date, time, and location of the hearing; and
(3) include a brief statement of the subject of the hearing.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-3
Issuance of order of approval or disapproval
Sec. 3. (a) On or before the later of:
(1) sixty (60) days after a public hearing held under this chapter; or
(2) one hundred twenty (120) days after the commissioner accepts the application relating to the plan;
or a longer period if extended by the commissioner for good cause, the commissioner shall issue an order to approve or disapprove the plan under IC 27-14-4 to issue stock.
(b) The commissioner shall fully consider any comments received at a public hearing under IC 4-22-2-27 before issuing an order under subsection (a).
As added by P.L.5-2000, SEC.4.

IC 27-14-6-4 Financial adviser
Sec. 4. (a) The commissioner shall retain an independent financial adviser who shall, on behalf of members, review the offering price and issue a written opinion as to whether the offering price is fair from a financial point of view to the members as a group.
(b) The commissioner's approval of a plan under section 6 of this chapter is subject to the condition that a favorable opinion of the financial advisor is delivered to the commissioner before the stock is issued.
(c) The fees and expenses of the financial adviser shall be paid by the issuer of the stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-5
Findings requiring disapproval
Sec. 5. The commissioner shall approve a plan to issue stock submitted under IC 27-14-4 unless the commissioner makes at least one (1) of the following findings with respect to the plan:
(1) Disapproval of the plan is necessary to prevent practices that will cause financial impairment to the applicant or its subsidiaries.
(2) The financial or management resources of the applicant or its subsidiaries or affiliates warrant disapproval.
(3) The plan does not comply with this article.
(4) The proposed plan is unfair, unreasonable or inequitable to members or policyholders.
(5) The plan does not comply with the members' surplus protection principle.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-6
Copy of order; written statement of reasons for disapproval
Sec. 6. (a) The commissioner shall transmit to the applicant a copy of any order approving or disapproving a plan.
(b) If the commissioner disapproves a plan, the commissioner shall provide the applicant with a written statement detailing the reasons for the disapproval.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-7
Expiration of commissioner's approval
Sec. 7. The approval by the commissioner of a plan to issue stock expires one hundred eighty (180) days after the date of approval, except as otherwise provided by an order of the commissioner.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-8
Amendment of articles of incorporation
Sec. 8. The amendment of the articles of incorporation of a domestic insurance company under a plan under this article must be

conducted in compliance with IC 27-1-8, except as provided in this chapter.
As added by P.L.5-2000, SEC.4.



CHAPTER 7. MISCELLANEOUS PROVISIONS

IC 27-14-7-2
Limitation of actions
Sec. 2. A civil action:
(1) challenging the validity of; or
(2) arising out of;
action that is taken or proposed to be taken under this article must commence not later than sixty (60) days after the approval by the commissioner of the plan under which or in respect of which the action is taken or proposed to be taken.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-3
Severability of provisions
Sec. 3. The provisions of this article are severable in the manner provided in IC 1-1-1-8(b).
As added by P.L.5-2000, SEC.4.

IC 27-14-7-4
Judicial review of action of commissioner; mandamus
Sec. 4. (a) A person who is aggrieved by an action of the commissioner under this article may petition for judicial review of the action under IC 4-21.5-5.
(b) A person who is aggrieved by a failure of the commissioner to act or make a determination required by this article may bring an action for mandate in the circuit court of Marion County to compel the commissioner to act or make the determination.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-5
Treatment of confidential information
Sec. 5. (a) Except as provided in this section, IC 5-14 applies to all filings made under this article.
(b) Filings made under this article may include information that might be damaging to an applicant or its affiliate if made available

to competitors. Subject to subsection (c), all information, documents, and copies of the filings containing trade secrets of an applicant or its affiliate are declared:
(1) confidential for the purposes of IC 5-14-3-4; and
(2) not subject to inspection and copying by the public under person, except to insurance departments of other states which agree to such confidential treatment;
without the written consent of the person to which they pertain.
(c) If the commissioner, after giving notice to the person seeking such confidential treatment and any other person requesting disclosure, after giving them an opportunity to respond at a departmental hearing in camera, and after giving due consideration to any legitimate interest in preserving trade secrets, determines that the members or policyholders have a compelling interest that would be served by disclosure, then the commissioner, after five (5) business days have elapsed from notification to the applicant, may disclose all or any part thereof in a manner and subject to the limitations as the commissioner determines appropriate.
(d) If within the five (5) business days period referred to in subsection (c), the applicant notifies the commissioner that the applicant or other interested party has filed an action seeking a protective order from a circuit or superior court to prevent or to limit disclosure, the commissioner shall not disclose the information, documents, or copies thereof during the pendency of the action and any appeal or after any final court decision prohibiting disclosure.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-6
Prohibited acts
Sec. 6. An MIHC and its subsidiaries and affiliates may not do any of the following:
(1) Lend funds to a person to finance the purchase of stock in a stock offering by an MIHC or any of its subsidiaries other than policyholder loans granted under the terms of an insurance policy of a subsidiary.
(2) Pay commissions, special fees, or other special or extraordinary compensation to officers, directors, interested persons, or affiliates for arranging, promoting, aiding, assisting, or participating in the structure or placement of a stock offering by the MIHC or any of its subsidiaries, except to the extent permitted under IC 27-14-4.
(3) Enter into an understanding or agreement transferring legal or beneficial ownership of stock to another person in avoidance of this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-7
Reorganized insurer or MIHC having all rights and obligations of MIC
Sec. 7. (a) Except as provided in subsection (b), a reorganized

insurer to which insurance policies, contracts, and other assets and obligations are transferred in connection with a plan of reorganization under this article has, with respect to the insurance policies, contracts, and other assets and obligations, all rights, liabilities, and authority of the MIC that is the subject of the plan of reorganization.
(b) An MIHC resulting from a plan of reorganization of a MIC under this article, has all obligations and liabilities of the MIC for any claim, asserted or otherwise, that existed at the effective date of the reorganization and that:
(1) seeks the imposition of a constructive or charitable trust on assets of the MIC for the benefit of policyholders, members, or other persons;
(2) seeks distribution or return of assets, or other form of compensation, from the MIC to policy holders or members; or
(3) otherwise arises out of, or relates to, the ownership interest of policyholders or members of the MIC, or to the value of their ownership interests, including any claim that challenges a statutory transaction engaged in by the MIC before the effective date of the reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-8
Effect of reorganization on pending actions
Sec. 8. If a proceeding is pending against an MIC that is the subject of a plan of reorganization under this article:
(1) the proceeding may be continued after the effective date as if the reorganization had not occurred; or
(2) the reorganized insurer that is the successor to the MIC's business may be substituted in the proceeding for the MIC;
except that the MIHC resulting from the plan of reorganization shall be substituted for the MIC and any subsidiaries of the MIC in all proceedings involving any claim described in section 7(b) of this chapter.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-9
Conversion of MIHC to stock company
Sec. 9. An MIHC may convert to a stock company under IC 27-15 as though the MIHC were an MIC.
As added by P.L.5-2000, SEC.4. Amended by P.L.1-2010, SEC.113; P.L.11-2011, SEC.39.

IC 27-14-7-10
Experts hired by commissioner
Sec. 10. The commissioner shall, at the applicant's expense, hire attorneys, actuaries, accountants, investment bankers, and other experts as may be necessary to assist the commissioner in reviewing all matters under this article that are associated with a plan of reorganization or a plan to issue stock. The commissioner may at any

time require an applicant to deposit an amount of money with the department of insurance in anticipation of expenses to be incurred by the commissioner under this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-11
Adoption of rules
Sec. 11. The commissioner may adopt rules under IC 4-22-2 to carry out the purposes of this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-12
Reorganization of domestic MIC with foreign mutual holding company
Sec. 12. (a) A domestic MIC may reorganize with a foreign mutual holding company by complying with IC 27-14-2. The commissioner may waive any provision of IC 27-14-2 if the commissioner determines the provision to be unnecessary for the protection of policyholders and members.
(b) A plan of reorganization under subsection (a) is effective when the reorganized domestic stock insurance company subsidiary has filed its articles of amendment and amended certificate of authority in the office of the county recorder of the county in which the principal office of the company is located or at a later date specified in the plan of reorganization.
(c) A domestic MIC seeking to reorganize under subsection (a) may at the same time redomesticate to another state by complying with IC 27-1-6.5 and the applicable requirements of the state to which it seeks to transfer domicile.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-13
Acquisition of foreign MIC by existing MIHC; granting membership interests
Sec. 13. (a) An existing MIHC may, with the prior approval of the commissioner:
(1) acquire direct or indirect ownership of a converting foreign MIC that becomes a stock insurer in compliance with the laws of its state of domicile; and
(2) grant membership interests and equity rights to the members or policyholders of a foreign mutual insurer that merges with a direct or indirect domestic or foreign subsidiary of the MIHC or is otherwise acquired by the MIHC.
(b) The commissioner shall consider the fairness of the terms and conditions of the transaction, whether the interests of the members of each MIHC that is a party to the transaction are protected, and whether the proposed transaction is in the public interest when determining whether to approve a transaction under subsection (a).
As added by P.L.5-2000, SEC.4.
IC 27-14-7-14
Concurrent reorganization of multiple MICs into single MIHC
Sec. 14. The concurrent reorganization of two (2) or more MICs into a single MIHC structure under IC 27-14-2 may be accomplished by a joint application and a joint plan of reorganization and may be approved by the commissioner following a combined hearing. The commissioner may allow such other procedures as may be necessary or desirable to avoid unnecessary or duplicative costs and efforts in satisfying the requirements of this article and in effectuating the reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-15
Reorganization of MIHC with foreign mutual insurance holding company
Sec. 15. An MIHC may reorganize with a foreign mutual insurance holding company, subject to the approval of the commissioner, under IC 27-1-23. If the MIHC is not the surviving entity in any reorganization transaction, then the commissioner must consider the effect of the transaction on the protections afforded policyholders under the members' surplus protection principle in determining whether the transaction is in the best interests of the policyholders. If the commissioner waives any or all of the provisions of the members' surplus protection principle in approving a transaction, then the commissioner must explain the basis for waiving the provisions in writing in the order approving the transaction.
As added by P.L.5-2000, SEC.4.






ARTICLE 15. DEMUTUALIZATION OF MUTUAL INSURANCE COMPANIES

CHAPTER 1. GENERAL PROVISIONS AND DEFINITIONS

IC 27-15-1-2
Conversion generally
Sec. 2. (a) Any domestic mutual insurance company that:
(1) maintains its executive offices in Indiana; and
(2) employs at least five hundred (500) persons or a substantial percentage of its workforce in Indiana;
may, by amendment to its articles of incorporation, convert to a stock insurance company by means of a plan of conversion described in IC 27-15-2-2 or a simple plan of conversion described in IC 27-15-2-3 and IC 27-1-8.
(b) The commissioner shall determine whether a mutual insurance company meets the requirements of subsection (a)(2).
As added by P.L.94-1999, SEC.3. Amended by P.L.14-2000, SEC.61.

IC 27-15-1-3
Applicability of definitions
Sec. 3. The definitions set forth in this chapter and IC 27-1-2-3 apply throughout this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-4
"Closed block"
Sec. 4. "Closed block" means an allocation of assets for a defined group of in force policies which, together with the premiums of those policies and related investment earnings, are expected to be sufficient to maintain the payments of guaranteed benefits, certain expenses, and continuation of the current dividend scale on the closed block, if experience does not change.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-5
"Company action level RBC"
Sec. 5. "Company action level RBC" has the meaning set forth in IC 27-1-36-6.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-6 "Converting mutual"
Sec. 6. "Converting mutual" means a domestic mutual insurance company that has adopted a plan of conversion and an amendment to its articles of incorporation under this article that will, upon consummation, result in the domestic mutual insurance company converting into a domestic stock insurance company.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-7
"Eligible member"
Sec. 7. "Eligible member" means a person who:
(1) is a member of the converting mutual on the date the converting mutual's board of directors adopts a resolution proposing a plan of conversion and an amendment to the articles of incorporation; and
(2) continues to be a member of the converting mutual on the effective date of the conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-8
"Former mutual"
Sec. 8. "Former mutual" means the domestic stock insurance company resulting from the conversion of a converting mutual to a stock insurance company under a plan of conversion and an amendment to its articles of incorporation under this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-9
"Member"
Sec. 9. "Member" means a person that, according to the:
(1) records;
(2) articles of incorporation; and
(3) bylaws;
of a converting mutual, is a member of the converting mutual.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-10
"Membership interests"
Sec. 10. "Membership interests" means:
(1) the voting rights of members of a domestic mutual insurance company as provided by law and by the company's articles of incorporation and bylaws; and
(2) the rights of members of a domestic mutual insurance company to receive cash, stock, or other consideration in the event of a conversion to a stock insurance company under this article or a dissolution under IC 27-1-10, as provided by those laws and by the company's articles of incorporation and bylaws.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-11 "Parent company"
Sec. 11. "Parent company" means a corporation that, upon the effective date of a conversion, owns all of the stock of the former mutual.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-12
"Plan of conversion"
Sec. 12. "Plan of conversion" means the plan of conversion described in either IC 27-15-2-2 or IC 27-15-2-3.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-13
"RBC level"
Sec. 13. "RBC level" has the meaning set forth in IC 27-1-36-18.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-14
"Simple plan of conversion"
Sec. 14. "Simple plan of conversion" means the plan of conversion described in IC 27-15-2-3.
As added by P.L.94-1999, SEC.3.



CHAPTER 2. PLAN OF CONVERSION

IC 27-15-2-2
Required provisions
Sec. 2. The plan of conversion, other than a simple plan of conversion, must do the following in accordance with this article:
(1) Describe the manner in which the proposed conversion will occur and the insurance and any other companies that will result from or be directly affected by the conversion, including the former mutual and any parent company.
(2) Provide that the membership interests in the converting mutual will be extinguished as of the effective date of the conversion.
(3) Require the distribution to the eligible members, upon the extinguishing of their membership interests, of aggregate consideration equal to the fair value of the converting mutual.
(4) Describe the manner in which the fair value of the converting mutual has been or will be determined.
(5) Describe the form or forms and amount, if known, of consideration to be distributed to the eligible members.
(6) Specify relevant classes, categories, or groups of eligible members, and describe and explain any differences in the form or forms and amount of consideration to be distributed to or among the eligible members.
(7) Require and describe the method or formula for the fair and equitable allocation of the consideration among the eligible members.
(8) Provide for the determination and preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends, through establishment of a closed block or other method acceptable to the commissioner.
(9) Provide that each member and other policyholder of the converting mutual will receive notification of the address and telephone number of the converting mutual and the former mutual, if different, along with the notice of hearing outlined in IC 27-15-4-4.
(10) Include other provisions as the converting mutual determines to be necessary. As added by P.L.94-1999, SEC.3.

IC 27-15-2-3
Adoption of simple plan of conversion
Sec. 3. (a) The board of directors of the converting mutual may adopt a simple plan of conversion under this section. The simple plan of conversion must include the following:
(1) The distribution to the eligible members, upon the extinguishing of their membership interests, of all of the initial issue of the voting common stock of the former mutual or any parent company. The initial issue of the voting common stock may include only one (1) class of stock, and may not include more than one (1) series of stock.
(2) Describe the manner in which the proposed conversion will occur and the insurance and any other companies that will result from or be directly affected by the conversion, including the former mutual and any parent company.
(3) Provide that the membership interests in the converting mutual will be extinguished as of the effective date of the conversion.
(4) Provide for the registration of that distribution of stock under section 5 of the federal Securities Act of 1933, as amended.
(5) Specify each separate class, category, or group of eligible members, and describe and explain any differences in the amount of stock to be distributed to or among the eligible members of each separate class, category, or group of eligible members.
(6) Require and describe the method or formula for the fair and equitable allocation of the stock among the eligible members.
(7) Provide for the determination and preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends, through the establishment of a closed block or other method acceptable to the commissioner.
(b) The plan may include other provisions:
(1) that the converting mutual determines to be necessary; and
(2) consistent with this title.
As added by P.L.94-1999, SEC.3.



CHAPTER 3. APPLICATION FOR CONVERSION

IC 27-15-3-2
Content of application
Sec. 2. The application must contain the following information, together with such additional information as the commissioner may require:
(1) The plan of conversion and a certificate of the secretary of the converting mutual certifying the adoption of the plan by the board of directors.
(2) A statement of the reasons for the proposed conversion and why the conversion is in the best interests of the converting mutual, the eligible members, and the other policyholders. The statement must include an analysis of the risks and benefits to the converting mutual and its members of the proposed conversion and a comparison of the risks and benefits of the conversion with the risks and benefits of reasonable alternatives to a conversion.
(3) A five (5) year business plan and at least two (2) years of financial projections of the former mutual and any parent company.
(4) Any plans that the former mutual or any parent company may have to:
(A) raise additional capital through the issuance of stock or otherwise;
(B) sell or issue stock to any person, including any compensation or benefit plan for directors, officers, or employees under which stock may be issued;
(C) liquidate or dissolve any company or sell any material assets;
(D) merge or consolidate or pursue any other form of reorganization with any person; or
(E) make any other material change in investment policy, business, corporate structure, or management.
(5) Any plans for a delayed distribution of consideration to eligible members or restrictions on sale or transfer of stock or other securities.
(6) A copy of the form of trust agreement, if a distribution of consideration is to be delayed by more than six (6) months after the effective date of the conversion. (7) A plan of operation for a closed block, if a closed block is used for the preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends.
(8) Copies of the amendment to the articles of incorporation proposed by the board of directors and the proposed bylaws of the former mutual and copies of the existing and any proposed articles of incorporation and bylaws of any parent company.
(9) A list of all individuals who are or have been selected to become directors or officers of the former mutual and any parent company, or the individuals who perform or will perform duties customarily performed by a director or officer, and the following information concerning each individual on the list unless the information is already on file with the commissioner:
(A) The individual's principal occupation.
(B) All offices and positions the individual has held in the preceding five (5) years.
(C) Any crime of which the individual has been convicted (other than traffic violations) in the preceding ten (10) years.
(D) Information concerning any personal bankruptcy of the individual or the individual's spouse during the previous seven (7) years.
(E) Information concerning the bankruptcy of any corporation or other entity of which the individual was an officer or director during the previous seven (7) years.
(F) Information concerning allegations of state or federal securities law violations made against the individual that within the previous ten (10) years resulted in:
(i) a determination that the individual violated state or federal securities law;
(ii) a plea of nolo contendere; or
(iii) a consent decree.
(G) Information concerning the suspension, revocation, or other disciplinary action during the previous ten (10) years of any state or federal license issued to the individual.
(H) Information as to whether the individual was refused a bond during the previous ten (10) years.
(10) A fairness opinion addressed to the board of directors of the converting mutual from a qualified, independent financial adviser, asserting:
(A) that the provision of stock, cash, policy benefits, or other forms of consideration upon the extinguishing of the converting mutual's membership interests under the plan of conversion and the amendment to the articles of incorporation is fair to the eligible members, as a group, from a financial point of view; and
(B) whether the total consideration under clause (A) is equal to or greater than the surplus of the converting mutual.
(11) An actuarial opinion as to the following:
(A) The reasonableness and appropriateness of the

methodology or formulas used to allocate consideration among eligible members, consistent with this article.
(B) The reasonableness of the plan of operation and the sufficiency of the assets allocated to the closed block, if a closed block is used for the preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends.
(12) If any of the consideration to be distributed to eligible members consists of stock or other securities, a description of the plans made by the former mutual or its parent company to assure that an active public trading market for the stock or other securities will develop within a reasonable amount of time after the effective date of the plan of conversion and that eligible members who receive stock or other securities will be able to sell their stock or other securities, subject to any delayed distribution or transfer restrictions under this article, at reasonable cost and effort. The plans may consist of the following:
(A) Appointing a registrar and transfer agent for the stock or other securities.
(B) Making filings, applications, or registrations for the stock or other securities with the federal Securities and Exchange Commission and state securities commissioners.
(C) Listing the stock or other securities on a national or other securities exchange.
(D) Facilitating coverage of the stock or other securities by research analysts and securing the commitment of at least one (1) market maker to make a market in the stock or other securities.
(E) Conducting an underwritten public offering of the same class of stock or other securities, promptly following the effectiveness of the plan of conversion, in order to facilitate the development of a public market.
(F) Making available a procedure for eligible members holding small numbers or amounts of stock or other securities to sell their stock or other securities to the former mutual or a parent company at market value without the payment of brokerage commissions or similar fees, or to sell their stock or other securities in the market through a broker with discounted brokerage commissions or fees.
(13) Any additional information, documents, or materials that the converting mutual determines to be necessary.
(14) Any other additional information, documents, or materials that the commissioner requests in writing.
As added by P.L.94-1999, SEC.3.

IC 27-15-3-3
Content excepted from simple plan of conversion
Sec. 3. Notwithstanding section 2 of this chapter, the opinion

described in section 2(10) of this chapter is not required under this chapter if the converting mutual utilizes a simple plan of conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-3-4
Actuarial opinion requirements
Sec. 4. The actuarial opinion required by this chapter shall be:
(1) provided and signed by a qualified and independent actuary who is a member of the American Academy of Actuaries;
(2) given in accordance with professional standards and practices generally accepted by the actuarial profession and those other factors as the actuary believes are reasonable and appropriate in the exercise of professional judgment at the time the opinion is given;
(3) supported by a memorandum of the actuary, describing the calculations made in support of the opinion and the assumptions used in the calculations; and
(4) submitted to the commissioner.
As added by P.L.94-1999, SEC.3.



CHAPTER 4. PUBLIC HEARING AND COMMISSIONER'S DETERMINATION

IC 27-15-4-2
Purpose of public hearing
Sec. 2. The commissioner shall hold a public hearing upon the plan of conversion and the amendment to the articles of incorporation. The purpose of the public hearing shall be to receive comments and information to aid the commissioner in considering and approving or disapproving the application for approval of the plan of conversion and the amendment to the articles of incorporation. Persons wishing to make comments and submit information may submit written statements before or at the public hearing and may also appear and be heard at the public hearing.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-3
Commencement of hearing; postponement
Sec. 3. The public hearing shall commence within sixty (60) days after the date on which the commissioner determines the application is complete, unless the converting mutual requests, and the commissioner agrees to, a longer period. In the event that an amendment to the plan of conversion or the application for approval is filed with the commissioner after the commissioner has determined the application is complete, the hearing may be postponed for a period not to exceed sixty (60) days after the filing of the amendment.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-4
Notice of hearing
Sec. 4. (a) The converting mutual shall provide at least thirty (30) days prior written notice of the hearing to its members and other

policyholders as of the date its board of directors adopted the resolution proposing the plan of conversion.
(b) The notice must include the following:
(1) A brief statement of the subject of the hearing, the date, time, and location of the hearing.
(2) A description of members eligible to vote on the plan of conversion and the amendment to the articles of incorporation.
(3) A statement that the members and policyholders may examine, at the department, the public record portion of the application submitted to the commissioner.
(4) The address and telephone number of the converting mutual and, if different, the former mutual.
(c) The converting mutual shall provide the commissioner with the proposed form and content of the notice not less than fifteen (15) days before notice is to be provided to the members and policyholders, and the commissioner shall approve or disapprove the form and content of the notice within ten (10) days after its submission to the commissioner. The notice to members and other policyholders shall, after approval by the commissioner, be provided by mail or other means approved by the commissioner.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-5
Publication of notice
Sec. 5. (a) The converting mutual shall cause notice of the public hearing to be published in a newspaper of general circulation in the city where the principal office of the converting mutual is located, in Indianapolis, and in any other city specified by the commissioner at the time the commissioner determines that the application is complete.
(b) The notice shall be published at least two (2) times at intervals of not less than two (2) weeks, the first publication to be not more than forty-five (45) days and the last publication not less than fifteen (15) days before the public hearing. The notice of the public hearing shall state the purpose of the hearing and the date, time, and place where the hearing will occur.
(c) The converting mutual shall provide the commissioner with the proposed form and content of the notice not less than fifteen (15) days before it is to be first published, and the commissioner shall approve or disapprove the form and content of the notice within ten (10) days after its submission to the commissioner.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-6
Hearing procedures
Sec. 6. The hearing shall be conducted by the commissioner or by the commissioner's designee, consistent with the procedures described in IC 4-22-2-26.
As added by P.L.94-1999, SEC.3.
IC 27-15-4-7
Issuance of commissioner's determination
Sec. 7. (a) The commissioner shall fully consider any comments received at a required hearing consistent with IC 4-22-2-27 before issuing an order approving or disapproving the application, plan of conversion, and amendment to the articles of incorporation.
(b) The commissioner's order or determination shall:
(1) be issued within thirty (30) days after the last day of the public hearing or, for a simple plan of conversion, within ninety (90) days after the filing of an application for approval of the plan;
(2) be in writing; and
(3) detail the reasons why the converting mutual's application is approved or disapproved.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-8
Findings required for application approval
Sec. 8. The commissioner shall approve the application and permit the conversion under the plan of conversion and the amendment to the articles of incorporation if the commissioner finds, following the public hearing, if required:
(1) that the amount and form of consideration is fair in the aggregate and to each member class;
(2) that the plan of conversion and the amendment to the articles of incorporation:
(A) comply with this article and other applicable laws;
(B) are fair, reasonable, and equitable to the eligible members; and
(C) will not prejudice the interests of the other policyholders of the converting mutual; and
(3) except for a simple plan of conversion, that the total consideration provided to eligible members upon the extinguishing of the converting mutual's membership interests is equal to or greater than the surplus of the converting mutual.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-9
Waiver of findings for application approval
Sec. 9. The commissioner may waive the requirement of section 8(3) of this chapter upon a showing of good cause.
As added by P.L.94-1999, SEC.3.



CHAPTER 5. VOTING ON THE PLAN BY MEMBERS

IC 27-15-5-2
Time of meeting
Sec. 2. The meeting of members shall be held not later than ninety (90) days after the later of:
(1) the issuance of the commissioner's order approving the conversion; or
(2) the final resolution of an appeal of that decision under this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-5-3
Notice of opportunity to vote; form and content
Sec. 3. (a) The members of the converting mutual entitled to vote on the plan of conversion and the amendment to the articles of incorporation shall be given written notice of their opportunity to vote. The notice shall be accompanied by explanatory information concerning the conversion and may be accompanied by proxy solicitation materials.
(b) The form and content of the notice, explanatory information, and any proxy solicitation materials must be provided to the commissioner not less than twenty (20) business days before they are mailed to the members, and the commissioner shall approve or disapprove the form and content of the notice, explanatory materials, and any proxy solicitation materials within fifteen (15) business days after their submission to the commissioner.
(c) The notice and explanatory materials must include the following:
(1) Reference to the applicable statutory provisions.
(2) The date, time, and location of the meeting.
(3) A brief statement of the subject of the meeting.
(4) A copy of the plan of conversion and a summary of the plan.
(5) A copy of the amendment to the articles of incorporation and a summary of the amendment.
(6) A description of the member's right to attend and participate in the meeting.
(7) The definition of the term "eligible member".
(8) A statement that no member will receive consideration as a result of the conversion unless the member continues to be a member of the converting mutual on the effective date of the

conversion.
(9) For each form of consideration, a description of the nature and amount of consideration that will be provided to the eligible members upon completion of the conversion and, if reasonably ascertainable by the converting mutual, a description of the nature and amount or approximate amount of consideration to be provided to the particular member to whom the notice is addressed.
As added by P.L.94-1999, SEC.3.

IC 27-15-5-4
Notice of opportunity to vote; Flesch reading ease score; mailing
Sec. 4. The notice described in section 3 of this chapter:
(1) must achieve a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on a comparable test approved by the commissioner;
(2) shall be mailed, or provided by some other method or methods as may be approved by the commissioner, not less than thirty (30) days before the date of the meeting of members to vote on the plan of conversion and amendment to the articles of incorporation; and
(3) may be combined with any other notices, materials, or information.
As added by P.L.94-1999, SEC.3.

IC 27-15-5-5
Members entitled to vote
Sec. 5. (a) Only members of the converting mutual as of both:
(1) the date the converting mutual's board of directors adopted the resolution proposing the plan of conversion and the amendment to the articles of incorporation; and
(2) the record date for the members' meeting established by the board of directors;
are entitled to vote on the proposed plan of conversion and the amendment to the articles of incorporation of the converting mutual.
(b) Each member is entitled to cast only one (1) vote, irrespective of the number or value of policies held, unless the converting mutual's articles of incorporation provide otherwise.
As added by P.L.94-1999, SEC.3.

IC 27-15-5-6
Proxy voting
Sec. 6. Notwithstanding IC 27-1-7-9, a member may vote by proxy only if:
(1) the proxy was solicited and obtained from the member for the express purpose of voting on the plan of conversion and the amendment to the articles of incorporation; and
(2) the proxy solicitation materials were provided to and approved by the commissioner before they were mailed or provided to the member. As added by P.L.94-1999, SEC.3.

IC 27-15-5-7
Vote required for approval
Sec. 7. The proposed plan of conversion and amendment to the converting mutual's articles of incorporation shall be approved by the members upon receiving the affirmative votes of:
(1) at least two-thirds (2/3) of the members voting at the meeting; and
(2) if the plan provides for different classes, categories, or groups of eligible members to receive different forms of consideration, other than as permitted by IC 27-15-8-4(b)(2) or IC 27-15-12, at least two-thirds (2/3) of the members voting at the meeting who would receive each different form of consideration, voting as a class.
As added by P.L.94-1999, SEC.3.



CHAPTER 6. IMPLEMENTATION OF APPROVED PLAN OF CONVERSION

IC 27-15-6-2
Effective date
Sec. 2. The plan of conversion and the amendment to the articles of incorporation of the converting mutual become effective upon the date and time of approval of the articles of amendment by the secretary of state as provided in IC 27-1-8-8, unless a later date and time are specified in the articles of amendment, in which event the plan of conversion and amendment become effective and take place at the later date and time.
As added by P.L.94-1999, SEC.3.

IC 27-15-6-3
Effect of plan and amendment
Sec. 3. When the plan of conversion and the amendment to the articles of incorporation of the converting mutual become effective:
(1) the converting mutual shall:
(A) be converted from a domestic mutual insurance company to a domestic stock insurance company; and
(B) have all the rights, privileges, immunities, and powers and be subject to all the duties and liabilities of a stock insurance company existing under this title;
(2) the membership interests of every member and policyholder of the converting mutual are extinguished and cease; and
(3) the rights of every member and policyholder of the converting mutual under any contract of insurance continue in force under the terms of the contract, including rights, if any, to policyholder dividends.
As added by P.L.94-1999, SEC.3.

IC 27-15-6-4
Continuation of former mutual
Sec. 4. The former mutual shall be a continuation of the original converting mutual in all of the following respects:
(1) The former mutual shall be recognized as an insurance company formed under the laws of this state as of the date of the company's original organization.
(2) The conversion does not in any way annul, modify, or change any of the original converting mutual's existing suits,

claims, demands, rights, contracts, or other assets, or absolute or contingent liabilities.
(3) The former mutual shall be vested in all of the rights, franchises, and interests of the converting mutual in and to every species of property without any deed or transfer.
(4) The former mutual shall succeed to all the obligations and liabilities of the converting mutual and retain all rights and contracts existing before the effectiveness of the conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-6-5
Compliance with capital and surplus requirements
Sec. 5. The former mutual shall comply with the minimum capital and surplus requirements applicable to domestic stock insurance companies as though the former mutual was organized as a stock insurance company on its original date of organization.
As added by P.L.94-1999, SEC.3.



CHAPTER 7. CONFIDENTIAL RECORDS

IC 27-15-7-2
Purpose; effect of confidentiality
Sec. 2. Filings, information, and documents made with or provided to the commissioner under this article may include information that might be damaging to a converting mutual or its affiliates if made available to competitors. Subject to section 3 of this chapter, all documents containing trade secrets of a converting mutual or its affiliates and marked "confidential" by the converting mutual:
(1) are declared confidential for purposes of IC 5-14-3-4;
(2) are not subject to inspection and copying by the public under IC 5-14-3-3;
(3) may be disclosed by the commissioner to the department of insurance of another state if that department of insurance agrees to keep the information confidential; and
(4) may not be disclosed by the commissioner to any person other than a department of insurance under subdivision (3) without the written consent of the converting mutual.
As added by P.L.94-1999, SEC.3.

IC 27-15-7-3
Disclosure of confidential information
Sec. 3. (a) Subject to subsection (c), the commissioner may disclose to any person all or part of any document marked "confidential" in the commissioner's possession as the result of being filed under this article if the following conditions are met:
(1) The commissioner must give written notice of the proposed disclosure to the converting mutual and any other person requesting disclosure.
(2) The converting mutual must be given an opportunity in private to respond to the proposed disclosure.
(3) The commissioner must give consideration to any legitimate interest in preserving trade secrets.
(4) The commissioner must determine that the eligible members or other policyholders have a compelling interest which would be served by disclosure.
(5) At least five (5) business days have elapsed from the converting mutual's receipt of written notice.
(b) The commissioner may disclose information under subsection (a) in a manner and subject to limitations as the commissioner considers appropriate. (c) If:
(1) not more than six (6) business days have elapsed since the converting mutual received notice of a proposed disclosure; and
(2) the converting mutual has notified the commissioner that it or another interested party has filed an action seeking a protective order from a circuit or superior court to prevent or to limit disclosure;
the commissioner may not disclose the documents or copies of documents during the pendency of the action and any appeal or after any final court decision prohibiting disclosure.
As added by P.L.94-1999, SEC.3.



CHAPTER 8. DISTRIBUTION OF CONSIDERATION TO MEMBERS

IC 27-15-8-2
Factors in determination of forms and amount
Sec. 2. The amount and the form or forms of consideration to be distributed to a class, category, or group of eligible members may differ from the amount and form or forms of consideration to be distributed to another class, category, or group of eligible members. The choice of the amount and form or forms of consideration to be distributed to a class or category of eligible members may take into account such factors as the type of policies with respect to which the consideration is being distributed, the country or state of residence or tax status of the eligible members, the length of time the eligible members have been members of the converting mutual, or other appropriate factors or circumstances described in the plan of conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-8-3
Delay in distribution; time limitation
Sec. 3. Distribution of all or part of the consideration to some or all of the eligible members may be delayed, or restrictions on sale or transfer of any stock or other securities to be distributed to eligible members may be required, for a reasonable period of time following the effective date of the conversion. However, the period of time may not exceed six (6) months except as permitted under IC 27-15-12.
As added by P.L.94-1999, SEC.3.

IC 27-15-8-4
Distribution of initial stock
Sec. 4. (a) A converting mutual using IC 27-15-2-2 or a converting mutual using a simple plan of conversion under IC 27-15-2-3 may satisfy the requirement to distribute the fair value of the converting company to the eligible members by providing for the distribution to the eligible members of all of the initial stock

without the payment by or to the eligible members of any additional consideration.
(b) For purposes of this section, all of the initial issue of the only class of voting common stock of the former mutual or a parent company shall be considered distributed to the eligible members even if the plan of conversion or the application for approval provides for:
(1) the offer or sale, promptly following the effective date of the plan of conversion, to the public or to other persons of additional shares of the same class of voting common stock of the former mutual or a parent company at a price not less than the fair market value of that stock, with the proposed terms of the transaction disclosed to the commissioner in the application for approval;
(2) the distribution to or for the benefit of certain classes, categories, or groups of eligible members of cash, additional paid up insurance or annuity benefits, or other consideration in lieu of initial stock of the former mutual or a parent company, if:
(A) other consideration is required or appropriate as a result of tax considerations, the country or state of residence of the eligible members, the nominal value of the stock that those eligible members otherwise would be entitled to receive, or other factors or circumstances approved by the commissioner;
(B) the value of the other consideration to be distributed to those eligible members is substantially equal, as of the effective date of the conversion, to the value of the stock those eligible members otherwise would be entitled to receive;
(C) the eligible members who receive any consideration other than stock constitute not more than ten percent (10%) of the total number of eligible members; and
(D) the classes, categories, or groups of those eligible members, and the consideration they are to receive in lieu of stock, are described in the plan of conversion, with all additional material terms and conditions disclosed in the application for approval; or
(3) a delayed distribution of consideration that is approved under section 3 of this chapter or IC 27-15-12.
As added by P.L.94-1999, SEC.3.



CHAPTER 9. FORMULA FOR ALLOCATION OF CONSIDERATION AMONG MEMBERS

IC 27-15-9-2
Applicable actuarial principles
Sec. 2. Any method used or formula developed for the fair and equitable allocation of stock among eligible members under this article must utilize generally accepted actuarial principles.
As added by P.L.94-1999, SEC.3.



CHAPTER 10. DIVIDEND PRESERVATION

IC 27-15-10-2
Limitations on provisions
Sec. 2. Any dividend preservation provision may be limited to participating individual life insurance policies and participating individual annuity contracts in force or considered to be in force by the plan of conversion on the effective date of the plan of conversion for which the mutual insurer has an experience based dividend scale due, paid, or accrued by action of the board of directors of the converting mutual in the year in which the plan of reorganization is adopted. However:
(1) policies that would be included but for the fact that their recent issuance results in no dividends for an initial period may be included;
(2) policies that are in force as extended term insurance may be included; and
(3) other categories of policies and benefits not described in this subsection may be included or excluded, subject to the approval of the commissioner.
As added by P.L.94-1999, SEC.3.



CHAPTER 11. USE OF A CLOSED BLOCK

IC 27-15-11-2
Preparation of written plan of operation
Sec. 2. The converting mutual shall prepare a written plan of operation for the closed block, consistent with the requirements of this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-3
Operation of closed block; nonreversion of assets
Sec. 3. The closed block shall be operated for the exclusive benefit of policies and contracts included in it. No costs or expenses incurred in connection with the conversion shall be charged to the closed block. Subject to termination of the closed block under section 7 of this chapter, none of the assets allocated to the closed block or the revenue derived from those assets may revert to the benefit of the stockholders of the former mutual or any parent company.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-4
Sufficiency of assets
Sec. 4. The assets allocated to the closed block, together with the revenue from the closed block, must be reasonably sufficient to:
(1) support the business in the closed block until the time the last policy in the closed block has terminated, including payment of claims and those expenses and taxes as are specified in the plan of conversion; and
(2) provide for:
(A) continuation of dividend scales in effect on the date the board of directors adopted the resolution proposing the plan of conversion, if the experience underlying those scales continues; and
(B) appropriate adjustments in the scales if the experience changes.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-5
Designation of assets
Sec. 5. The assets assigned to a closed block shall be specified in the plan of operation and must consist of: (1) a list of designated assets of the converting mutual's general account or specified segments of the converting mutual's general account, which list shall change periodically to reflect the acquisition and disposition of assets;
(2) a designated portion of each and every asset of the converting mutual's general account or specified segments of the converting mutual's general account, which portion shall change periodically to reflect the cash flows of the closed block; or
(3) assets designated by a combination of the methods described in this section.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-6
Methods for assignment or designation of assets
Sec. 6. The plan of operation must specify the following:
(1) The method of assignment of closed block assets referred to in section 5 of this chapter that is being used.
(2) The methods by which the designations of assets or portions of assets are changed during the course of closed block operations.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-7
Conditions for ceasing maintenance of closed block
Sec. 7. The plan of operation must provide for the conditions under which the former mutual, with the approval of the commissioner, may cease to maintain the closed block.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-8
Annual reports and reviews of former mutual
Sec. 8. The former mutual shall:
(1) submit to the commissioner annual reports, in a form acceptable to the commissioner, that account for and describe the operations of the closed block; and
(2) as specified in the plan of operation, provide at least every three (3) years for reviews of, and reports and opinions on, the closed block by an independent actuary, unless otherwise directed by the commissioner.
As added by P.L.94-1999, SEC.3.



CHAPTER 12. EFFECT OF PENDING CLAIMS ON THE DISTRIBUTION OF CONSIDERATION TO MEMBERS

IC 27-15-12-2
Formation of trust under trust agreement; beneficiaries; satisfaction of claims; reports
Sec. 2. (a) At the effective date of the plan of conversion, assets adequate to satisfy a claim described in section 1 of this chapter, consisting of the consideration that otherwise would be distributed directly to eligible members, must be placed in trust under a trust agreement in a form approved by the commissioner. The trustee or trustees of the trust shall:
(1) be appointed by the board of directors of the converting mutual, subject to disapproval of any trustee by the commissioner; and
(2) consist of one (1) or more institutions authorized by Indiana law to act as corporate trustees.
(b) The beneficiaries of the trust:
(1) are the eligible members who, in the absence of the claims, would have been entitled to the consideration placed in the trust; and
(2) may consist of all of the eligible members or specified classes or groups of eligible members. (c) Assets of the trust shall be made available to pay or otherwise satisfy the claims for which the trust has been established, the expenses of the trust in contesting or resolving those claims, and any other reasonable expenses of the trust. Upon final resolution of the claims, by judgment, settlement or otherwise, or at such other times as may be provided for in the trust agreement, the remaining assets of the trust shall be distributed to the beneficiaries in accordance with their respective interests in the trust.
(d) Until the trust has been terminated, the trustee or trustees shall prepare reports not less frequently than annually, upon termination of the trust, and at such other times as may be requested by the commissioner or the former mutual. The reports must contain information regarding the financial condition of the trust and the status of any resolved and pending claims. The reports shall be provided to the commissioner and the former mutual and the reports or summary reports shall be mailed at least annually to the beneficiaries of the trust at the expense of the trust.
(e) An interest in a trust established under this section does not constitute a security under Indiana law.
(f) The establishment of a trust or pendency of any claim described in this chapter shall not delay or affect the effectiveness of a plan of conversion or an amendment to the articles of incorporation.
As added by P.L.94-1999, SEC.3.



CHAPTER 13. INITIAL LIMITS ON OWNERSHIP OF SHARES

IC 27-15-13-2
Acquisition of beneficial ownership; factors for approval procedure
Sec. 2. (a) The commissioner may not approve an acquisition under section 1(a) of this chapter unless the commissioner finds that:
(1) the requirements of IC 27-1-23-2(e) will be satisfied;
(2) the acquisition will not frustrate the plan of conversion or the amendment to the articles of incorporation as approved by the members and the commissioner;
(3) the boards of directors of the former mutual and any parent company have approved the acquisition; and
(4) the acquisition would be in the best interest of the present and future policyholders of the former mutual without regard to any interest of policyholders as shareholders of the former mutual or any parent company.
(b) The commissioner shall adopt rules under IC 4-22-2 to establish a procedure under which an institutional investor that is not affiliated with the former mutual or a parent company may be considered to have been approved by the commissioner under this section to acquire beneficial ownership of at least five percent (5%) or less than ten percent (10%) of the outstanding shares of any class of a voting security of the former mutual or any parent company upon the filing with the commissioner of:
(1) a certificate executed by appropriate officers of the former mutual and any parent company certifying that:
(A) the acquisition has been approved by the boards of directors of the former mutual and any parent company; and
(B) the institutional investor is not an affiliate of the former mutual or any parent company; and
(2) a certificate executed by appropriate officers of the

institutional investor:
(A) certifying that the institutional investor will acquire the shares in the ordinary course of its business and not with the purpose nor with the effect of changing or influencing the control, management, or policies of the former mutual or the parent company;
(B) certifying that the institutional investor is not an affiliate of the former mutual or any parent company; and
(C) undertaking to notify the commissioner and the former mutual and any parent company in writing not less than twenty (20) business days before any change in the matters certified.
The commissioner may require the filing of any other information the commissioner considers necessary and may provide in the rules for remedies or consequences upon receipt of a notice under subdivision (2)(C), including divestiture and denial of voting rights.
As added by P.L.94-1999, SEC.3.

IC 27-15-13-3
Voting of securities subject to acquisition
Sec. 3. A security that is:
(1) the subject of any agreement or arrangement regarding acquisition; or
(2) held, acquired, or is to be acquired;
in contravention of this chapter or of an order of the commissioner, may not be voted at any shareholders' meeting. Any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding. However, no action taken at a meeting shall be invalidated by the voting of those securities unless the action would materially affect control of the former mutual or a person that owns or controls a majority or all of the voting securities of the former mutual or unless the courts of this state have so ordered.
As added by P.L.94-1999, SEC.3.

IC 27-15-13-4
Supplemental nature of provisions
Sec. 4. The requirements of this chapter are in addition to any other filings or approvals required by IC 27-1-23 or otherwise by law.
As added by P.L.94-1999, SEC.3.



CHAPTER 14. MODIFIED CONVERSION REQUIREMENTS FOR COMPANIES IN HAZARDOUS FINANCIAL CONDITION

IC 27-15-14-2
Application for approval; required descriptions
Sec. 2. The application for approval of a plan of conversion and an amendment to the articles of incorporation described in section 1 of this chapter must include a description of how the converting mutual will meet the statutory surplus and capital requirements on the date the plan of conversion is completed, which may involve the issuance and sale directly to one (1) or more purchasers of the capital stock of the former mutual or of a parent company.
As added by P.L.94-1999, SEC.3.

IC 27-15-14-3
Approval of application; public hearing
Sec. 3. The commissioner shall approve the application and permit the conversion under a plan of conversion and an amendment to the articles of incorporation described in this chapter if the commissioner finds, following a public hearing, that the plan of conversion and the amendment to the articles of incorporation are in the best interests of the members and policyholders of the converting

mutual, without regard to their membership interests.
As added by P.L.94-1999, SEC.3.

IC 27-15-14-4
Supplemental requirements for modified conversion
Sec. 4. The requirements of this chapter are in addition to, and may be combined with, any other filings, approvals, or hearings required by IC 27-1-23 or otherwise by law.
As added by P.L.94-1999, SEC.3.



CHAPTER 15. JUDICIAL REVIEW

IC 27-15-15-2
Time for filing petitions
Sec. 2. All petitions for judicial review of, and any action challenging the validity of or arising out of:
(1) the approval or disapproval of; or
(2) any action proposed to be taken under;
any order or determination of the commissioner in connection with a plan of conversion under this article must be filed not later than thirty (30) days after the order or determination is issued by the commissioner.
As added by P.L.94-1999, SEC.3.

IC 27-15-15-3
Action to compel determination
Sec. 3. A person who is aggrieved by a failure of the commissioner to act or make a determination required by this article may bring an action for mandate in the circuit court of Marion County to compel the commissioner to act or make the determination.
As added by P.L.94-1999, SEC.3.



CHAPTER 16. MISCELLANEOUS PROVISIONS

IC 27-15-16-2
Rules
Sec. 2. The commissioner may adopt rules under IC 4-22-2 necessary for the administration of this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-16-3
Hiring professionals necessary to assist commissioner's review
Sec. 3. (a) The commissioner may, at the expense of a converting mutual that has:
(1) filed an application under this article;
(2) notified the commissioner of its intention to file an application under this article; or
(3) adopted a resolution proposing a simple plan of conversion under this article;
hire accountants, actuaries, attorneys, financial advisors, investment bankers, and other experts that are necessary to assist the commissioner in reviewing all matters under this article.
(b) The commissioner may at any time require the converting mutual to deposit an amount of money with the department in anticipation of expenses to be incurred by the commissioner under this section.
As added by P.L.94-1999, SEC.3.

IC 27-15-16-4
Failure to give notice; good faith exception
Sec. 4. If a converting mutual complies substantially and in good faith with this article with respect to any required notice to members and policyholders, its failure in any case to give the notice to any person entitled to notice does not:
(1) impair the validity of actions taken under this article; or
(2) entitle the person to any injunctive or other relief. As added by P.L.94-1999, SEC.3.

IC 27-15-16-5
Abandonment of plan of conversion
Sec. 5. At any time before the effective date of the plan of conversion, the plan may be abandoned under provisions included in the plan of conversion filed under this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-16-6
Use of "mutual" prohibited after conversion
Sec. 6. After conversion, the name of the former mutual may not include the term "mutual".
As added by P.L.94-1999, SEC.3.






ARTICLE 16. PROFESSIONAL EMPLOYER ORGANIZATIONS

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 27-16-2-2
"Administrative fee"
Sec. 2. (a) "Administrative fee" means the fee charged to a client by a professional employer organization for professional employer services.
(b) The term does not include any amount charged to a client by a professional employer organization for wages and salaries, benefits, worker's compensation, payroll taxes, withholding, or other assessments paid by a professional employer organization to or on behalf of a covered employee.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-3
"Client"
Sec. 3. "Client" means a person that enters into a professional employer agreement with a professional employer organization.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-4
"Co-employed"
Sec. 4. "Co-employed" means that an individual is contemporaneously employed by both a client and a professional employer organization.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-5
"Co-employer"
Sec. 5. "Co-employer" refers to a client or a professional employer organization that has entered into a professional employer agreement and has a relationship with a co-employed individual.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-6
"Co-employment relationship"
Sec. 6. "Co-employment relationship" means a relationship:
(1) between a:
(A) client and a professional employer organization; or
(B) co-employer and a covered employee; and
(2) that results from the client and the professional employer organization entering into a professional employer agreement.
As added by P.L.245-2005, SEC.7.
IC 27-16-2-7
"Commissioner"
Sec. 7. "Commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-8
"Covered employee"
Sec. 8. (a) "Covered employee" means an individual who is co-employed.
(b) The term includes an individual who is an officer, a director, a shareholder, a partner, or a manager of a client to the extent the professional employer organization and the client expressly agree that the individual:
(1) is described in subsection (a); and
(2) acts as an operational manager or performs day to day operational services for the client;
as reflected in the professional employer agreement.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-9
"Department"
Sec. 9. "Department" refers to the department of insurance created by IC 27-1-1-1.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-10
"PEO group"
Sec. 10. "PEO group" means two (2) or more professional employer organizations that are majority owned or commonly controlled by the same entity, parent, or controlling person.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-11
"Person"
Sec. 11. "Person" means an individual, a partnership, a corporation, a limited liability company, an association, or another legally recognized entity.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-12
"Professional employer agreement"
Sec. 12. "Professional employer agreement" means a written contract between a person and a professional employer organization:
(1) under which all or a majority of the person's employees become covered employees;
(2) that provides for the allocation of employer rights and obligations between the person and the professional employer organization with respect to the covered employees; and
(3) that specifies the professional employer services that will be

provided.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-13
"Professional employer organization" or "PEO"
Sec. 13. (a) "Professional employer organization" or "PEO" means a person engaged in the business of providing professional employer services.
(b) The term does not include the following:
(1) An arrangement through which a person:
(A) whose principal business activity is an activity other than entering into professional employer agreements; and
(B) that does not hold the person out as a professional employer organization;
shares employees with a commonly owned company within the meaning of Section 414(b) and 414(c) of the Internal Revenue Code of 1986, as amended.
(2) An independent contractor arrangement through which a person:
(A) assumes responsibility for a product produced or a service performed by the person or the person's agent; and
(B) retains and exercises primary direction and control over the work performed by an individual whose services are supplied under the independent contractor arrangement.
(3) The provision of temporary help services.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-14
"Professional employer services"
Sec. 14. "Professional employer services" means the services that are provided to a client by a professional employer organization under a professional employer agreement.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-15
"Temporary help service"
Sec. 15. "Temporary help service" means a service consisting of a person that:
(1) recruits and hires the person's own employees, not including an officer, a manager, or a controlling person of a client to which the person's own employee is assigned by the person;
(2) identifies organizations that need the services of employees described in subdivision (1);
(3) assigns employees described in subdivision (1) to:
(A) perform work or services for organizations described in subdivision (2);
(B) support or supplement the workforces of organizations described in subdivision (2); or
(C) provide assistance in special work situations, including employee absences, skill shortages, seasonal workloads, and

special assignments or projects; and
(4) customarily attempts to reassign the employees described in subdivision (1) to other organizations when an assignment described in subdivision (3) is completed.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-16
"Working capital"
Sec. 16. "Working capital" means the difference between a person's:
(1) current assets; and
(2) current liabilities;
determined in accordance with generally accepted accounting principles.
As added by P.L.11-2011, SEC.40.



CHAPTER 3. EFFECT ON RIGHTS, DUTIES, AND OBLIGATIONS

IC 27-16-3-2
Effect on duties
Sec. 2. This article and a professional employer agreement do not do the following:
(1) Diminish, abolish, or remove the obligations of a client to a covered employee that exist before the effective date of the professional employer agreement.
(2) Affect, modify, or amend a contractual relationship or restrictive covenant:
(A) between a covered employee and a client that is in effect on the effective date of the professional employer agreement; or
(B) that is entered into between a client and a covered employee after the effective date of the professional employer agreement.
A PEO is not responsible or liable for a dispute in connection with or arising out of a contractual relationship or restrictive covenant described in this subdivision unless the PEO has otherwise specifically agreed in writing.
(3) Create a new or additional enforceable right of a covered employee against a PEO that is not specifically provided by the professional employer agreement or this article.
As added by P.L.245-2005, SEC.7.

IC 27-16-3-3
Effect on federal, state, or local requirements
Sec. 3. (a) This article and a professional employer agreement do not affect, modify, or amend a federal, state, or local:
(1) license;
(2) registration; or
(3) certification;
requirement that applies to a client or covered employee. (b) The following apply to a federal, state, or local requirement described in subsection (a):
(1) A covered employee who is required to be licensed, registered, or certified is considered solely an employee of the client for purposes of a license, registration, or certification requirement.
(2) A PEO is not considered to engage in an occupation, a trade, a profession, or another activity that is:
(A) subject to a license, registration, or certification requirement; or
(B) otherwise regulated by a governmental entity;
solely because the PEO has entered into and maintained a co-employment relationship with a covered employee who is subject to a requirement or regulation described in clause (A) or (B).
(3) A client has the sole right of direction and control of the professional or licensed activities of a covered employee and of the client's business.
(4) Only a:
(A) covered employee; or
(B) client;
that is subject to a requirement or regulation described in subdivision (2)(A) or (2)(B) is subject to the regulation by a regulatory or governmental entity responsible for licensing, registration, certification, or other regulation of the covered employee or client.
As added by P.L.245-2005, SEC.7.

IC 27-16-3-4
Effect on tax credits and incentives
Sec. 4. (a) For purposes of the determination of tax credits and other economic incentives:
(1) provided by the state or another governmental entity; and
(2) based on employment;
a covered employee is considered an employee solely of the client.
(b) A client is entitled to the benefit of any tax credit, economic incentive, or other benefit arising as the result of the employment of a covered employee of the client.
(c) If the grant or amount of an incentive is based on the number of employees a client employs:
(1) each client must be treated as employing only the covered employees actually working in the client's business operations; and
(2) covered employees working for other clients of the PEO must not be counted.
(d) A PEO shall provide, upon request by a client or an agency or a department of the state or of another governmental entity, employment information:
(1) reasonably required by an agency or a department of the state or of another governmental entity that is responsible for

administration of a tax credit or economic incentive described in this section; and
(2) necessary;
to support a request, a claim, an application, or another action by a client seeking a tax credit or an economic incentive.
As added by P.L.245-2005, SEC.7.

IC 27-16-3-5
Effect on government contracts
Sec. 5. With respect to a bid, a contract, a purchase order, or an agreement entered into with the state or a political subdivision of the state, a client's status or certification as a:
(1) small, minority owned, disadvantaged, or woman owned business enterprise; or
(2) historically underutilized business;
is not affected because the client has entered into the professional employment agreement.
As added by P.L.245-2005, SEC.7.



CHAPTER 4. REGISTRATION

IC 27-16-4-2
Application
Sec. 2. (a) This section does not apply to an applicant for limited registration under section 6 of this chapter.
(b) An applicant for registration under this article shall file with the department the following information:
(1) The name or names under which the applicant conducts business.
(2) The address of the principal place of business of the applicant and the address of each office the applicant maintains in Indiana.
(3) The applicant's taxpayer or employer identification number.
(4) A list by jurisdiction of each name under which the applicant has operated in the preceding five (5) years, including any alternative names, names of predecessors, and, if known, successor business entities.
(5) A statement of ownership that includes the name and evidence of the business experience of any person that, individually or acting in concert with one (1) or more other persons, owns or controls, directly or indirectly, twenty-five percent (25%) or more of the equity interests of the applicant.
(6) A statement of management that includes the name and evidence of the business experience of any individual who serves as president, chief executive officer, or otherwise has the

authority to act as senior executive officer of the applicant.
(7) Except as provided in subsections (c) and (d), a financial statement:
(A) setting forth the financial condition of the applicant as of a date not earlier than one hundred eighty (180) days before the date the financial statement is submitted to the department;
(B) prepared in accordance with generally accepted accounting principles; and
(C) audited by an:
(i) independent certified public accountant licensed to practice in the jurisdiction in which the accountant is located; or
(ii) individual who is certified under IC 25-2.1-3 or IC 25-2.1-4;
with a resulting audit report that is issued without qualification as to the status of the applicant as a going concern.
(c) If a PEO has less than twelve (12) months of operating history on which to base an audited financial statement, the PEO shall file a financial statement that has been reviewed by an:
(1) independent certified public accountant licensed to practice in the jurisdiction in which the accountant is located; or
(2) individual who is certified under IC 25-2.1-3 or IC 25-2.1-4.
(d) An applicant may apply to the department for an extension of time in which to file the audited financial statement and audit report required by subsection (b). An application under this subsection must be accompanied by a letter from the auditor described in subsection (b) specifying the reason for the requested extension and the anticipated date by which the audit will be completed.
As added by P.L.245-2005, SEC.7. Amended by P.L.11-2011, SEC.41.

IC 27-16-4-3
Registration deadline
Sec. 3. (a) A PEO that is operating in Indiana on January 1, 2006, shall complete the PEO's initial registration not later than July 1, 2006.
(b) An initial registration under subsection (a) is valid until the end of the PEO's first fiscal year end that occurs after December 31, 2006.
(c) A PEO that is not operating in Indiana on December 31, 2005, shall complete the PEO's initial registration before commencement of operations in Indiana.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-4
Renewal deadline
Sec. 4. A PEO shall, not more than one hundred eighty (180) days after the end of the PEO's fiscal year, renew the PEO's registration by

filing a statement notifying the department of any changes in the information provided in the PEO's most recent registration or renewal.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-5
Satisfaction of requirements
Sec. 5. A PEO group may satisfy the reporting and financial requirements of this chapter on a combined or consolidated basis if each member of the PEO group guarantees the obligations under this article of each other member of the PEO group.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-6
Limited registration for foreign PEOs
Sec. 6. (a) A PEO that is not domiciled in Indiana is eligible for a limited registration under this article if the PEO:
(1) submits a properly executed request for limited registration on a form prescribed by the department;
(2) is licensed or registered as a professional employer organization in another state that has licensure or registration requirements that are:
(A) substantially the same as; or
(B) more restrictive than;
the requirements of this article;
(3) does not:
(A) maintain an office; or
(B) directly solicit clients located or domiciled;
in Indiana; and
(4) does not have more than fifty (50) covered employees who are employed or domiciled in Indiana on any day.
(b) A limited registration is valid for one (1) year and may be renewed.
(c) A PEO that seeks limited registration under this section shall provide to the department information and documentation necessary to show that the PEO meets the requirements of this section.
(d) IC 27-16-6 does not apply to a PEO that applies for limited registration under this section.
As added by P.L.245-2005, SEC.7. Amended by P.L.11-2011, SEC.42.

IC 27-16-4-7
Rules
Sec. 7. The department shall adopt rules under IC 4-22-2 to provide for registration of a PEO without compliance with this chapter and IC 27-16-6 by the commissioner's acceptance of an affidavit or a certification:
(1) provided by a bonded, independent, and qualified assurance organization that has been approved by the commissioner; and
(2) that certifies the qualifications of a professional employer

organization.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-8
List of registered PEOs
Sec. 8. The department shall:
(1) maintain; and
(2) publish on the department's Internet site;
a list of PEOs that are registered under this article.
As added by P.L.245-2005, SEC.7. Amended by P.L.11-2011, SEC.43.

IC 27-16-4-9
Forms
Sec. 9. The department may prescribe forms necessary to promote the efficient administration of this chapter.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-10
Confidentiality of records
Sec. 10. All records, reports, and other information obtained from a PEO under this chapter, except to the extent necessary for the proper administration of this chapter by the department, are confidential.
As added by P.L.245-2005, SEC.7.



CHAPTER 5. FEES

IC 27-16-5-2
Renewal fee
Sec. 2. Upon the filing of an annual renewal of a registration under IC 27-16-4-4, a PEO shall pay a renewal fee not to exceed two hundred fifty dollars ($250).
As added by P.L.245-2005, SEC.7.

IC 27-16-5-3
Limited registration or renewal fee
Sec. 3. Upon initial application for limited registration under IC 27-16-4-6 and upon each annual renewal of the limited registration, a PEO shall pay a fee not to exceed two hundred fifty dollars ($250).
As added by P.L.245-2005, SEC.7.

IC 27-16-5-4
Rules for PEO group registration fees
Sec. 4. The department shall adopt rules under IC 4-22-2 to specify any fee to be charged for a PEO group registration.
As added by P.L.245-2005, SEC.7.

IC 27-16-5-5
Fees for registration under IC 27-16-4-7
Sec. 5. A PEO seeking registration under IC 27-16-4-7 shall pay an initial and annual fee not to exceed two hundred fifty dollars ($250).
As added by P.L.245-2005, SEC.7.

IC 27-16-5-6
Rules for other fees
Sec. 6. (a) The department shall adopt rules under IC 4-22-2 to specify any other fee to be charged under this article.
(b) A fee:
(1) for which the amount is not specified in; and
(2) that is charged under;
this article must not exceed the amount reasonably necessary for the administration of this article.
As added by P.L.245-2005, SEC.7.

IC 27-16-5-7 Deposit of fees
Sec. 7. Fees collected under this chapter shall be deposited in the department of insurance fund established by IC 27-1-3-28.
As added by P.L.245-2005, SEC.7.



CHAPTER 6. FINANCIAL REQUIREMENTS

IC 27-16-6-2
Calculation of positive working capital
Sec. 2. An instrument or cash described in section 1(a)(2) of this chapter must not be included in the calculation of the positive working capital described in section 1(a)(1) of this chapter.
As added by P.L.245-2005, SEC.7. Amended by P.L.11-2011, SEC.45.



CHAPTER 7. GENERAL REQUIREMENTS AND PROVISIONS

IC 27-16-7-2
Professional employer agreement contents
Sec. 2. (a) Except as provided in this article, the co-employment relationship between a client and a PEO, and between a co-employer and a covered employee, is governed by the professional employer agreement.
(b) A professional employer agreement must specify the following:
(1) The allocation of rights, duties, and responsibilities described in section 1 of this chapter.
(2) Except as provided in subsection (c), that the PEO is responsible for:
(A) payment of wages to covered employees;
(B) withholding, collection, reporting, and remittance of payroll related and unemployment taxes; and
(C) to the extent the PEO has assumed responsibility in the professional employer agreement, making payments for employee benefits for covered employees.
(3) The allocation, to either the client or the PEO, of the

responsibility to obtain worker's compensation coverage for covered employees from a worker's compensation insurer that is authorized under this title to conduct the business of insurance in Indiana.
(4) If the professional employer agreement allocates the responsibility under subdivision (3) to the PEO, a requirement that the PEO maintain and provide to the client, at the client's request at the termination of the professional employer agreement, records regarding loss experience related to the worker's compensation insurance coverage.
(c) A PEO is not responsible for an obligation between a client and a covered employee for payments in addition to the covered employee's salary, draw, or regular rate of pay, including bonuses, commissions, severance pay, deferred compensation, profit sharing, or vacation, sick, or other paid time off, unless the PEO has expressly agreed to assume liability for the payments in the professional employer agreement.
As added by P.L.245-2005, SEC.7.

IC 27-16-7-3
Notice to affected employees
Sec. 3. A PEO shall provide written notice to each covered employee who is affected by a professional employer agreement entered into by the PEO concerning the general nature of the co-employment relationship between and among the PEO, the client, and the covered employee.
As added by P.L.245-2005, SEC.7.

IC 27-16-7-4
Responsibilities of clients, PEOs, and covered employees
Sec. 4. (a) Except as expressly provided by the professional employer agreement:
(1) a client:
(A) is solely responsible for:
(i) the quality, adequacy, or safety of goods or services produced or sold in the client's business;
(ii) directing, supervising, training, and controlling the work of a covered employee with respect to the business activities of the client; and
(iii) the acts, errors, or omissions of a covered employee with respect to activities described in item (ii); and
(B) is not liable for the acts, errors, or omissions of:
(i) the PEO; or
(ii) a covered employee of the client and a PEO when the covered employee is acting under the express direction and control of the PEO.
(2) A PEO is not liable for the acts, errors, or omissions of a client or a covered employee of the client when the covered employee is acting under the express direction and control of the client. (3) A covered employee is not, solely as the result of being a covered employee of a PEO, an employee of the PEO for purposes of:
(A) general liability insurance;
(B) fidelity bonds;
(C) surety bonds;
(D) employer's liability that is not covered by worker's compensation; or
(E) liquor liability insurance;
carried by the PEO unless the covered employee is specified as an employee of the PEO by specific reference in the professional employer agreement and any applicable prearranged employment contract, insurance contract, or bond.
(b) This section does not limit:
(1) a contractual liability or obligation specified in a professional employer agreement; or
(2) the liabilities and obligations of a PEO or client as specified in this article.
As added by P.L.245-2005, SEC.7.

IC 27-16-7-5
PEO not engaged in business of insurance
Sec. 5. A PEO that offers, markets, sells, administers, or provides professional employer services under a professional employer agreement as provided in this article is not:
(1) engaged in the business of insurance; or
(2) acting as an administrator (as defined in IC 27-1-25-1).
As added by P.L.245-2005, SEC.7.

IC 27-16-7-6
Basis of fees or taxes on PEOs
Sec. 6. (a) A business license fee or another fee that is based upon gross receipts must, in the case of a PEO, be based upon the administrative fee of the PEO.
(b) A tax assessed on a per capita or per employee basis must be assessed against a:
(1) client for covered employees; and
(2) PEO for the PEO's employees who are not covered employees.
(c) In the case of tax imposed or calculated upon the basis of total payroll, a PEO is eligible to apply a small business allowance or exemption available to the client for covered employees for the purpose of computing the tax.
As added by P.L.245-2005, SEC.7.



CHAPTER 8. BENEFIT PLANS

IC 27-16-8-2
Fully insured welfare benefit plans
Sec. 2. A fully insured welfare benefit plan offered to covered employees of a single PEO is:
(1) considered to be a single employer welfare benefit plan; and
(2) not a multiple employer welfare arrangement (as defined in IC 27-1-34-1(b)) and is not required to comply with IC 27-1-34.
As added by P.L.245-2005, SEC.7.

IC 27-16-8-3
Covered employees considered to participate in single employer plan
Sec. 3. For purposes of IC 27-8-15, all covered employees of a PEO participating in a group health benefit plan sponsored by the PEO are considered to be:
(1) employees of the PEO; and
(2) participating in a single employer plan.
As added by P.L.245-2005, SEC.7.

IC 27-16-8-4
Health benefit plan offered by PEO
Sec. 4. If a PEO offers to the PEO's covered employees a health benefit plan that is not fully insured by an insurer authorized under this title to conduct the business of insurance in Indiana, the health benefit plan must:
(1) be administered by an administrator licensed under IC 27-1-25;
(2) hold all plan assets, including participant contributions, in a trust account;
(3) provide sound reserves for the health benefit plan as determined using generally accepted actuarial standards as set forth in an actuarial opinion filed with the commissioner and prepared and signed by a qualified actuary who:
(A) is a member in good standing of the American Academy of Actuaries; and
(B) meets the requirements established by the commissioner in rules adopted under IC 4-22-2;
(4) annually submit current audited financial statements to the commissioner; (5) at the discretion of the commissioner, possess a written commitment, binder, or policy for stop-loss insurance:
(A) issued by an insurer authorized to conduct the business of insurance in Indiana; and
(B) that meets any specific and total coverage requirements established by the commissioner in rules adopted under IC 4-22-2;
(6) be subject to audit for compliance with the requirements of this section by the department on a random basis or upon a finding of reasonable need; and
(7) provide written notice to each covered employee participating in the health benefit plan that the health benefit plan is:
(A) self-insured or not fully insured; and
(B) subject to the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
As added by P.L.245-2005, SEC.7.



CHAPTER 9. WORKER'S COMPENSATION

IC 27-16-9-2
Exclusive remedy provisions apply to PEOs, clients, and employees
Sec. 2. The protection of the exclusive remedy provisions of IC 22-3-2-6 and IC 22-3-7-6 apply to the PEO, the client, and each covered employee and other employee of the client regardless of whether the PEO or the client is responsible to obtain the worker's compensation coverage for the covered employees under the professional employer agreement.
As added by P.L.245-2005, SEC.7.



CHAPTER 10. UNEMPLOYMENT COMPENSATION INSURANCE

IC 27-16-10-2
PEO pays contributions to unemployment compensation fund
Sec. 2. A PEO shall report and pay all required contributions to the unemployment compensation fund as required by IC 22-4-10 using the state employer account number and the contribution rate of the PEO.
As added by P.L.245-2005, SEC.7.

IC 27-16-10-3
Client treated as new employer
Sec. 3. Upon the:
(1) termination of a professional employer agreement; or
(2) failure by a PEO to submit reports or make tax payments as required under this article;
the client must be treated by the department of workforce development as a new employer without a previous experience record unless the client is otherwise eligible for an experience rating.
As added by P.L.245-2005, SEC.7.






ARTICLE 17. DISCOUNT MEDICAL CARD PROGRAM ORGANIZATIONS

CHAPTER 1. DEFINITIONS

IC 27-17-1-2
"Cardholder"
Sec. 2. "Cardholder" means a person that pays consideration for the right to participate in a discount medical card program.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-3
"Commissioner"
Sec. 3. "Commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-4
"Department"
Sec. 4. "Department" refers to the department of insurance created by IC 27-1-1-1.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-5
"Discount medical card program"
Sec. 5. "Discount medical card program" means a program through which a discount medical card program organization provides, in exchange for consideration, a cardholder with access to medical services provided by a program provider under a provider agreement. The term does not include:
(1) a policy or contract regulated under this title; or
(2) self-funded coverage regulated under the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
As added by P.L.73-2006, SEC.3.

IC 27-17-1-6
"Discount medical card program organization"
Sec. 6. (a) "Discount medical card program organization" means a person that:
(1) negotiates and enters into provider agreements;
(2) in exchange for consideration, provides cardholders with a

right of access to the discounted prices available under the provider agreements entered into under subdivision (1); and
(3) determines the charge to cardholders for the discount prices.
(b) The term does not include the following:
(1) An insurance company, or an affiliate (as defined in IC 27-1-12-2) of an insurance company, that is regulated under this title.
(2) A health maintenance organization, or an affiliate (as defined in IC 27-1-12-2) of a health maintenance organization, that is regulated under this title.
(3) A limited service health maintenance organization, or an affiliate (as defined in IC 27-1-12-2) of a limited service health maintenance organization, that is regulated under this title.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-7
"Marketer"
Sec. 7. "Marketer" means a person that markets, promotes, sells, or distributes a discount medical card program. The term includes a person that markets or distributes a discount medical card program under the person's own name, but does not operate a discount medical card program.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-8
"Medical service"
Sec. 8. (a) "Medical service" means care, service, or treatment related to:
(1) an illness or a dysfunction of; or
(2) injury to;
the human body.
(b) The term includes physician care, inpatient care, hospital services, surgical services, emergency services, ambulance services, dental care services, vision care services, mental health services, substance abuse services, chiropractic services, podiatric care services, laboratory services, radiology services, and medical equipment and supplies.
(c) The term does not include pharmaceutical supplies or prescriptions.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-9
"Person"
Sec. 9. "Person" means an individual or a business entity.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-10
"Program provider"
Sec. 10. "Program provider" means a provider that has, individually or through a provider network, entered into a provider

agreement with a discount medical card program organization.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-11
"Provider"
Sec. 11. "Provider" means a person that is licensed under Indiana law to provide medical services.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-12
"Provider agreement"
Sec. 12. "Provider agreement" means a written agreement between a discount medical card program organization and a:
(1) provider; or
(2) provider network;
for the provider or providers that belong to the provider network to render medical services to cardholders at discounted rates.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-13
"Provider network"
Sec. 13. "Provider network" means a group of two (2) or more providers that is represented by a person for purposes of negotiations with third parties.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-14
"Service area"
Sec. 14. "Service area" means a geographic area within a radius of sixty (60) miles from the home or place of business of a cardholder.
As added by P.L.73-2006, SEC.3.



CHAPTER 2. REGISTRATION OF DISCOUNT MEDICAL CARD PROGRAM ORGANIZATIONS

IC 27-17-2-2
Application; requirements
Sec. 2. (a) An application for registration to operate as a discount medical card program organization must be filed with the department on a form prescribed by the department.
(b) An application filed under subsection (a) must be:
(1) sworn to by an officer or authorized representative of the applicant; and
(2) accompanied by the following:
(A) A copy of the applicant's organizational documents, such as articles of incorporation, including all amendments.
(B) A copy of the applicant's bylaws or other enabling documents that establish the organizational structure and governance of the applicant.
(C) A list of the names, addresses, official positions, and biographical information of each individual responsible for conducting the applicant's affairs, including each:
(i) member of the board of directors, board of trustees, executive committee, or other governing board or committee; and
(ii) officer.
(D) A statement generally describing the applicant, the applicant's facilities and personnel, and the medical services for which discounts will be available.
(E) A complete list of all program providers in Indiana available to Indiana cardholders.
(F) A copy of the form of any contract or arrangement between the applicant and a person listed in clause (C).
(G) A copy of the form of any contract between the applicant and a person for the performance on the applicant's behalf of any function, including marketing, administration, enrollment, investment management, and contracting for the provision of medical services to cardholders.
(H) A description of the proposed method of marketing.
(I) A toll free telephone number that program providers and cardholders can use at least forty (40) hours per week during normal business hours to contact the applicant. (J) A copy of the applicant's cancellation and refund policy.
(K) A description of program provider and cardholder complaint procedures.
(L) The name and address of the applicant's agent for service of process, notice or demand, or an executed power of attorney appointing the commissioner as the attorney of the applicant in Indiana for service of process for a cause of action arising in Indiana.
(M) Other information the commissioner reasonably requires to make the determinations required under this chapter.
As added by P.L.73-2006, SEC.3. Amended by P.L.1-2007, SEC.187.

IC 27-17-2-3
Registration; fees; duration; renewal
Sec. 3. (a) The fee for issuance of a registration under this chapter is five hundred dollars ($500).
(b) A registration issued or renewed under this chapter expires one (1) year from the date of issuance or renewal.
(c) The fee for renewal of a registration under this chapter is two hundred fifty dollars ($250).
(d) The department shall renew a registration issued under this chapter if:
(1) the fee specified under subsection (c) is paid; and
(2) the commissioner is satisfied that the discount medical card program organization is in compliance with this article.
(e) Fees collected under this section must be deposited in the department of insurance fund established by IC 27-1-3-28.
As added by P.L.73-2006, SEC.3.

IC 27-17-2-4
Exception for certain providers providing discounted prices
Sec. 4. This article does not require a provider that provides discounted prices for medical services to the provider's patients to be registered under this chapter.
As added by P.L.73-2006, SEC.3.

IC 27-17-2-5
Exception for certain providers and business entities
Sec. 5. A provider or a business entity owned by at least one (1) provider that contracts with employers or health plans to provide medical services is not required to register under this chapter.
As added by P.L.73-2006, SEC.3.



CHAPTER 3. EXAMINATIONS AND INVESTIGATIONS

IC 27-17-3-2
Denial or revocation of registration
Sec. 2. A discount medical card program organization's failure to:
(1) comply with an action of the department under section 1 of this chapter; or
(2) pay expenses incurred under section 1 of this chapter;
is grounds for denial or revocation of a registration issued under IC 27-17-2.
As added by P.L.73-2006, SEC.3.

IC 27-17-3-3
Compliance with registration requirements
Sec. 3. A program provider is subject to IC 27-1-3.1.
As added by P.L.73-2006, SEC.3.



CHAPTER 4. PROHIBITED ACTIVITIES



CHAPTER 5. DISCLOSURES

IC 27-17-5-2
Agreement; requirements
Sec. 2. (a) A person that wishes to be a cardholder of a discount medical card program shall enter into a written agreement with the discount medical card program organization.
(b) A written agreement entered into under subsection (a) must:
(1) specify the cardholder's benefits under the discount medical

card program;
(2) specify excluded medical services;
(3) specify that the discount medical card program organization will continuously make available to the cardholder, through a toll free telephone number, the Internet, or in writing upon request, the:
(A) name;
(B) address;
(C) telephone number; and
(D) specialty;
of each program provider in the cardholder's service area; and
(4) comply with the disclosure requirements specified under section 1 of this chapter.
As added by P.L.73-2006, SEC.3.

IC 27-17-5-3
Disclosures by certain marketing organizations
Sec. 3. A marketing organization that is wholly owned by an insurer or a health maintenance organization granted a certificate of authority under this title shall disclose the marketing organization's parent company affiliation in all marketing and membership materials.
As added by P.L.73-2006, SEC.3.



CHAPTER 6. FILINGS

IC 27-17-6-2
Notice of approval or disapproval of filing; time
Sec. 2. (a) The commissioner shall:
(1) notify a discount medical card program organization of the commissioner's approval or disapproval of a filing under section 1 of this chapter; and
(2) specify in the notice the reason for a disapproval.
(b) A discount medical card program organization that receives a notice of disapproval under subsection (a) may, not more than twenty-one (21) days after the date the discount medical card program organization receives the notice, request a hearing under IC 4-21.5.
As added by P.L.73-2006, SEC.3.



CHAPTER 7. ANNUAL REPORTS

IC 27-17-7-2
Annual report; requirements
Sec. 2. A report filed under section 1 of this chapter must be on a form prescribed by the commissioner and must include the following:
(1) If the information is different from the initial application for a registration or from the last annual report, a:
(A) list of the name and residence address of each individual responsible for conducting the discount medical card program organization's affairs, including:
(i) each member of the board of directors, board of trustees, executive committee, or other governing board or committee; and
(ii) each officer; and
(B) disclosure of the extent and nature of any contract or arrangement between each individual listed under clause (A) and the discount medical card program organization, including possible conflicts of interest.
(2) The number of cardholders in Indiana of the discount medical card program organization's discount medical card program.
As added by P.L.73-2006, SEC.3.

IC 27-17-7-3
Noncompliance; notification; payment; suspension of registration
Sec. 3. (a) The department shall notify a discount medical card program organization that is not in compliance with this chapter.
(b) A discount medical card program organization that fails to file an annual report as required under this chapter shall pay to the department for deposit in the department of insurance fund established by IC 27-1-3-28:
(1) five hundred dollars ($500) per day for the first ten (10) days of noncompliance; and
(2) one thousand dollars ($1,000) per day for the eleventh day and each subsequent day of noncompliance.
(c) Upon receiving notice under subsection (a), a discount medical card program organization's registration is suspended until the commissioner determines that the discount medical card program organization is in compliance with this chapter. As added by P.L.73-2006, SEC.3.



CHAPTER 8. CANCELLATION

IC 27-17-8-2
Notice of right to cancel; restrictions
Sec. 2. A discount medical card program organization:
(1) shall ensure that a cardholder receives, with the cardholder's identification card, notice that the written agreement may be canceled as provided in section 1 of this chapter; and
(2) may not charge or collect a fee, including a cancellation fee, after a cardholder provides notice to the discount medical card program organization of the cardholder's intention to cancel the written agreement under section 1 of this chapter.
As added by P.L.73-2006, SEC.3.

IC 27-17-8-3
Agreement void
Sec. 3. A written agreement that is:
(1) entered into under IC 27-17-5-2; and
(2) canceled as provided in section 1 of this chapter;
is void from the date the written agreement is entered into.
As added by P.L.73-2006, SEC.3.



CHAPTER 9. FINANCIAL REQUIREMENTS

IC 27-17-9-2
Surety bond requirements
Sec. 2. Except as provided in section 3 of this chapter, a discount medical card program organization shall maintain in force a surety bond issued:
(1) by an insurer granted a certificate of authority under this title;
(2) in the discount medical card organization's name; and
(3) in an amount equal to at least thirty-five thousand dollars ($35,000);
for the commissioner's use in protecting the financial interest of a cardholder who may be adversely affected by the insolvency of the discount medical card program organization.
As added by P.L.73-2006, SEC.3.

IC 27-17-9-3
Option to maintain a deposit; income
Sec. 3. (a) A discount medical card program organization may, instead of maintaining a surety bond under section 2 of this chapter, maintain a deposit with:
(1) the commissioner; or
(2) at the discretion of the commissioner, an organization or a trustee approved by the commissioner and using a custodial or controlled account;
cash, securities, a combination of cash and securities, or another measure approved by the commissioner and having at all times a market value equal to at least thirty-five thousand dollars ($35,000).
(b) Income that results from a deposit made under subsection (a) is an asset of the discount medical card program organization.
As added by P.L.73-2006, SEC.3.

IC 27-17-9-4
Assets or securities not subject to levy
Sec. 4. Assets or securities held in Indiana as a deposit under this chapter are not subject to levy by a judgment creditor or other claimant, except the commissioner, against the discount medical card program organization.
As added by P.L.73-2006, SEC.3.



CHAPTER 10. SUSPENSION OR REVOCATION OF REGISTRATION

IC 27-17-10-2
Notification; hearing
Sec. 2. If the department has cause to believe that grounds for the suspension or revocation of a registration under this article exist, the department shall:
(1) notify the discount medical card program organization in writing specifically stating the grounds for suspension or revocation; and
(2) pursue a hearing under IC 4-21.5.
As added by P.L.73-2006, SEC.3.

IC 27-17-10-3
Conclude affairs; prohibited activity
Sec. 3. Upon the effective date of the surrender or revocation of a discount medical card program organization's registration, the discount medical card program organization shall conclude the discount medical card program organization's affairs transacted under the registration. The discount medical card program organization may not engage in any further advertising, solicitation, collection of consideration, or renewal of agreements.
As added by P.L.73-2006, SEC.3.

IC 27-17-10-4 Suspension; specifications; rescind or modify; reinstatement
Sec. 4. (a) If the department suspends the registration of a discount medical card program organization, the department must specify in the order of suspension the:
(1) period during which the suspension is in effect; and
(2) conditions that must be met by the discount medical card program organization before the registration is reinstated.
(b) An order of suspension may be rescinded or modified by further order of the department before the expiration of the suspension period specified under subsection (a).
(c) The department may not reinstate a suspended registration unless reinstatement is requested by the discount medical card program organization.
(d) The department may not reinstate a suspended registration if the department determines that the circumstances for which the suspension occurred continue to exist or are likely to recur.
As added by P.L.73-2006, SEC.3.

IC 27-17-10-5
Suspension; requirements
Sec. 5. On the date that a discount medical card program organization receives notice from the department that the discount medical card program organization's registration is suspended, the discount medical card program organization shall:
(1) cease to enroll new cardholders;
(2) honor discounts for existing cardholders for expenses incurred before and on the date of suspension;
(3) discontinue collection of fees from existing cardholders after the date of suspension; and
(4) refund fees collected from existing cardholders after the date of suspension.
As added by P.L.73-2006, SEC.3.



CHAPTER 11. NOTICE OF CHANGE OF NAME OR ADDRESS



CHAPTER 12. MARKETING OF DISCOUNT MEDICAL CARD PROGRAMS

IC 27-17-12-2
Agreement with marketer; liability
Sec. 2. A discount medical card program organization:
(1) shall enter into a written agreement with a marketer before the marketer may begin marketing, promoting, selling, or distributing the discount medical card program; and
(2) is responsible and financially liable for any acts of the discount medical card program organization's marketers that do not comply with this article.
As added by P.L.73-2006, SEC.3.



CHAPTER 13. RULEMAKING



CHAPTER 14. VIOLATIONS

IC 27-17-14-2
Application of unauthorized insurers act
Sec. 2. IC 27-4-5 applies to a discount medical card program organization that operates without registration under this article as if the discount medical card program organization were an unauthorized insurer.
As added by P.L.73-2006, SEC.3.






ARTICLE 18. SURPLUS LINES INSURANCE COMPACT

CHAPTER 1. DEFINITIONS

IC 27-18-1-2
"Affiliate"
Sec. 2. "Affiliate" means, with respect to an insured, an entity that controls, is controlled by, or is under common control with the insured.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-3
"Affiliated group"
Sec. 3. "Affiliated group" means a group of affiliates.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-4
"Allocation formula"
Sec. 4. "Allocation formula" means the uniform method adopted by the commission by which insured risk exposures are apportioned to each state to calculate premium taxes due.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-5
"Bylaws"
Sec. 5. "Bylaws" refers to the bylaws governing the commission.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-6
"Clearinghouse"
Sec. 6. "Clearinghouse" means the commission's operations involving the acceptance, processing, and dissemination among:
(1) compacting states;
(2) contracting states;
(3) surplus lines licensees;
(4) insureds; and
(5) other persons;
of premium tax and clearinghouse transaction data for nonadmitted insurance of multistate risks under this compact.
As added by P.L.111-2011, SEC.1.
IC 27-18-1-7
"Clearinghouse transaction data"
Sec. 7. (a) "Clearinghouse transaction data" means information regarding nonadmitted insurance of multistate risks that must be reported, accepted, collected, processed, and disseminated by:
(1) surplus lines licensees, for surplus lines insurance; and
(2) insureds, for independently procured insurance;
under this compact.
(b) The term includes information related to single state risks if a state elects to have the clearinghouse collect taxes for the state on single state risks.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-8
"Commission"
Sec. 8. "Commission" refers to the surplus lines insurance multistate compliance compact commission established by this compact.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-9
"Commissioner"
Sec. 9. "Commissioner" refers to the chief insurance regulatory official of a state or the official's designee.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-10
"Compact"
Sec. 10. "Compact" refers to the compact entered into under this article.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-11
"Compacting state"
Sec. 11. "Compacting state" means a state that:
(1) has enacted this compact; and
(2) has not:
(A) withdrawn; or
(B) been terminated;
under IC 27-18-14.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-12
"Contracting state"
Sec. 12. "Contracting state" means a state that:
(1) has not enacted this compact; and
(2) has entered into a written contract with the commission to use the services of and fully participate in the clearinghouse.
As added by P.L.111-2011, SEC.1.
IC 27-18-1-13
"Control"
Sec. 13. "Control" means:
(1) ownership or power to vote at least twenty-five percent (25%) of any class of voting securities; or
(2) power to determine the election of a majority of the directors or trustees;
of an entity.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-14
"Home state"
Sec. 14. "Home state" means the following:
(1) With respect to an insured:
(A) the state in which the insured maintains:
(i) the insured's principal place of business; or
(ii) if the insured is an individual, the insured's principal residence; or
(B) if one hundred percent (100%) of the insured risk is located outside the state described in clause (A), the state to which the greatest percentage of the insured's taxable premium for the insurance contract is allocated.
(2) With respect to an affiliated group, if more than one (1) insured from the affiliated group is a named insured on a single nonadmitted insurance contract, the home state determined under subdivision (1) of the member of the affiliated group that has the largest percentage of premium attributed to the member under the insurance contract.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-15
"Independently procured insurance"
Sec. 15. "Independently procured insurance" means insurance procured by an insured directly from a surplus lines insurer or other nonadmitted insurer under the law of the home state.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-16
"Insurer eligibility requirements"
Sec. 16. "Insurer eligibility requirements" means the criteria, forms, and procedures that are:
(1) established to qualify as a surplus lines insurer under the law of the home state; and
(2) consistent with the NRRA.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-17
"Member"
Sec. 17. "Member" means a person chosen by a compacting state as the compacting state's representative to the commission. As added by P.L.111-2011, SEC.1.

IC 27-18-1-18
"Multistate risk"
Sec. 18. "Multistate risk" means a risk with insured exposures in more than one (1) state.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-19
"Nonadmitted insurance"
Sec. 19. "Nonadmitted insurance" means:
(1) surplus lines insurance; or
(2) independently procured insurance;
procured from a nonadmitted insurer.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-20
"Nonadmitted insurer"
Sec. 20. "Nonadmitted insurer" means an insurer that is not authorized to transact the business of insurance under the law of the home state.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-21
"Noncompacting state"
Sec. 21. "Noncompacting state" means a state that has not adopted this compact.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-22
"NRRA"
Sec. 22. "NRRA" refers to the federal Nonadmitted and Reinsurance Reform Act of 2010 (Subtitle B of Title V of P.L.111-203).
As added by P.L.111-2011, SEC.1.

IC 27-18-1-23
"Policyholder notice"
Sec. 23. "Policyholder notice" means the disclosure notice or stamp that must be furnished to an applicant or a policyholder in connection with a surplus lines insurance placement.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-24
"Premium tax"
Sec. 24. "Premium tax" means, with respect to nonadmitted insurance, a tax, a fee, an assessment, or another charge imposed by a government entity based on a payment made as consideration for the nonadmitted insurance.
As added by P.L.111-2011, SEC.1.
IC 27-18-1-25
"Principal place of business"
Sec. 25. "Principal place of business" means, with respect to determining the home state of an insured, the state where the:
(1) insured maintains the insured's headquarters; and
(2) insured's officers direct, control, and coordinate the business activities of the insured.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-26
"Purchasing group"
Sec. 26. "Purchasing group" means a group that:
(1) is formed under the federal Liability Risk Retention Act of 1986;
(2) has as one (1) of the group's purposes the purchase of liability insurance on a group basis;
(3) purchases liability insurance only:
(A) for the members of the group; and
(B) to cover the members' similar or related liability exposure;
(4) is composed of members with similar or related business or activity liability exposure due to the members' related, similar, or common:
(A) business;
(B) trade;
(C) product;
(D) services;
(E) premises; or
(F) operations; and
(5) is domiciled in any state.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-27
"Rule"
Sec. 27. "Rule" refers to a rule adopted by the commission:
(1) to implement, interpret, or prescribe law or policy; or
(2) describing the organization, procedure, or practice requirements of the commission;
that has the force and effect of law in the compacting states.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-28
"Single state risk"
Sec. 28. "Single state risk" means a risk with insured exposures in only one (1) state.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-29
"State"
Sec. 29. "State" means a state, district, or territory of the United

States.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-30
"State transaction documentation"
Sec. 30. "State transaction documentation" means information required under the laws of a home state to be filed by:
(1) a surplus lines licensee to:
(A) report surplus lines insurance; and
(B) verify compliance with surplus lines laws; and
(2) an insured to report independently procured insurance.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-31
"Surplus lines insurance"
Sec. 31. (a) "Surplus lines insurance" means insurance procured by a surplus lines licensee from a surplus lines insurer or other nonadmitted insurer as permitted under the law of the home state.
(b) The term includes excess lines insurance (as defined by applicable state law).
As added by P.L.111-2011, SEC.1.

IC 27-18-1-32
"Surplus lines insurer"
Sec. 32. (a) "Surplus lines insurer" means a nonadmitted insurer that is eligible under the law of the home state to accept business from a surplus lines licensee.
(b) The term includes an insurer that is permitted to write surplus lines insurance under the law of the state where the insurer is domiciled.
As added by P.L.111-2011, SEC.1.

IC 27-18-1-33
"Surplus lines licensee"
Sec. 33. "Surplus lines licensee" means an individual, firm, or corporation licensed under the law of the home state to place surplus lines insurance.
As added by P.L.111-2011, SEC.1.



CHAPTER 2. ESTABLISHMENT OF THE COMMISSION AND VENUE

IC 27-18-2-2
Adoption of rules; home state authority
Sec. 2. The commission may adopt mandatory rules to establish exclusive home state authority regarding nonadmitted insurance of multistate risks, allocation formulas, clearinghouse transaction data, a clearinghouse for receipt and distribution of allocated premium tax and clearinghouse transaction data, and uniform rulemaking procedures and rules to finance, administer, operate, and enforce compliance with this compact and the bylaws and rules.
As added by P.L.111-2011, SEC.1.

IC 27-18-2-3
Adoption of rules; foreign insurer eligibility; policyholder notice
Sec. 3. The commission may adopt mandatory rules establishing foreign insurer eligibility requirements and a concise and objective policyholder notice regarding the nature of a surplus lines insurance placement.
As added by P.L.111-2011, SEC.1.

IC 27-18-2-4
Body corporate and politic
Sec. 4. The commission is a body corporate and politic and an instrumentality of the compacting states.
As added by P.L.111-2011, SEC.1.

IC 27-18-2-5
Responsibility for commission liabilities
Sec. 5. The commission is solely responsible for the commission's liabilities, except as otherwise specifically provided in this compact.
As added by P.L.111-2011, SEC.1.

IC 27-18-2-6
Venue; jurisdiction
Sec. 6. (a) Venue is proper, and judicial proceedings by or against the commission must be brought solely and exclusively, in a court of competent jurisdiction where the principal office of the commission is located.
(b) The commission may waive venue and jurisdictional defenses to the extent the commission adopts or consents to participate in

alternative dispute resolution proceedings.
As added by P.L.111-2011, SEC.1.



CHAPTER 3. AUTHORITY OF COMMISSION

except that stamping office fees may be charged as a separate, additional cost unless the fees are incorporated into a state's single rate of taxation.
(6) That a change in the rate of taxation by a compacting state or contracting state is restricted to changes made prospectively with at least ninety (90) days advance notice to the commission.
(7) That each compacting state and each contracting state shall require premium tax payments annually, semiannually, or quarterly, using only one (1) or more of the following dates:
(A) March 1.
(B) June 1.
(C) September 1.
(D) December 1.
(8) That each compacting state and each contracting state shall prohibit any state agency or political subdivision from requiring surplus lines licensees to provide clearinghouse transaction data and state transaction documentation other than to:
(A) the insurance department or tax official; or
(B) a single designated agent of the insurance department or tax official;
of the home state.
(9) The obligation of the home state:
(A) itself; or
(B) through a:
(i) designated agent; or
(ii) surplus lines stamping or service office;
to collect clearinghouse transaction data from surplus lines licensees and from insureds (for independently procured insurance), for reporting to the clearinghouse.
(10) A method for the clearinghouse to periodically report to compacting states, contracting states, surplus lines licensees, and insureds who independently procure insurance:
(A) all premium taxes owed to each of the compacting states and contracting states;
(B) the dates upon which payment of the premium taxes are due; and
(C) a method for paying the premium taxes through the clearinghouse.
(11) That each surplus lines licensee is required to be licensed only in the home state of each insured for whom the licensee has procured surplus lines insurance.
(12) That:
(A) a policy considered to be surplus lines insurance in the insured's home state shall be:
(i) considered to be surplus lines insurance in all compacting states and contracting states; and
(ii) taxed as a surplus lines transaction in all states to which a portion of the risk is allocated;
(B) each compacting state and each contracting state shall require each surplus lines licensee to pay to every other

compacting state and contracting state premium taxes on each multistate risk through the clearinghouse at the tax rate charged on surplus lines transactions in the other compacting state or contracting state on the portion of the risk in the compacting state or contracting state, as determined by the applicable uniform allocation formula adopted by the commission;
(C) a policy considered to be independently procured insurance in the insured's home state is considered to be independently procured insurance in all compacting states and contracting states; and
(D) each compacting state and each contracting state shall require the insured to pay every other compacting state and contracting state the independently procured insurance premium tax on each multistate risk through the clearinghouse, as determined by the uniform allocation formula adopted by the commission.
(13) Uniform foreign insurer eligibility requirements, as authorized by the NRRA.
(14) A uniform policyholder notice.
(15) Uniform treatment of purchasing group surplus lines insurance placements.
As added by P.L.111-2011, SEC.1. Amended by P.L.6-2012, SEC.188.

IC 27-18-3-2
Commission powers
Sec. 2. The commission has the following powers:
(1) To adopt rules and operating procedures under IC 27-18-8 that:
(A) have the force and effect of law; and
(B) are binding;
in the compacting states to the extent and in the manner provided in this compact.
(2) To bring and prosecute legal actions in the name of the commission. This subdivision does not affect the standing of a state insurance department to sue or be sued under applicable law.
(3) To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence. This subdivision does not empower the commission to demand or subpoena records or data from nonadmitted insurers.
(4) To establish and maintain offices, including the creation of a clearinghouse for the receipt of premium tax and clearinghouse transaction data regarding:
(A) nonadmitted insurance of multistate risks;
(B) single state risks for states that elect to require surplus lines licensees to pay premium tax on single state risks through the clearinghouse; and
(C) tax reporting forms. (5) To purchase and maintain insurance and bonds.
(6) To borrow, accept, or contract for services of personnel, including employees of a compacting state or stamping office, under an open, objective, competitive process and procedure adopted by the commission.
(7) To:
(A) hire employees, professionals, or specialists;
(B) elect or appoint officers;
(C) fix the compensation of individuals described in clauses (A) and (B);
(D) define the duties of individuals described in clauses (A) and (B);
(E) give the individuals described in clauses (A) and (B) appropriate authority to carry out the purposes of this compact; and
(F) determine the qualifications of individuals described in clauses (A) and (B);
under an open, objective, competitive process and procedure adopted by the commission, and to establish the commission's personnel policies and programs relating to conflicts of interest, rates of compensation and qualifications of personnel, and other related personnel matters.
(8) To:
(A) accept;
(B) receive;
(C) use; and
(D) dispose of;
appropriate donations and grants of money, equipment, supplies, materials, and services, avoiding at all times any appearance of impropriety or conflict of interest.
(9) To:
(A) lease;
(B) purchase;
(C) accept appropriate gifts or donations of; or
(D) otherwise own, hold, improve, or use;
real, personal, or real and personal property, avoiding at all times any appearance of impropriety or conflict of interest.
(10) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of real, personal, or real and personal property.
(11) To provide for tax audit rules and procedures for the compacting states with respect to the allocation of premium taxes, including the following:
(A) Minimum audit standards, including sampling methods.
(B) Review of internal controls.
(C) Cooperation and sharing of audit responsibilities among compacting states.
(D) Handling of refunds or credits due to overpayments or improper allocation of premium taxes.
(E) Taxpayer records to be reviewed, including a minimum

retention period.
(F) Authority of compacting states to review, challenge, or re-audit taxpayer records.
(12) To enforce compliance by compacting states and contracting states with rules and bylaws under the authority set forth in IC 27-18-9.
(13) To provide for dispute resolution among compacting states and contracting states.
(14) To advise compacting states and contracting states on tax issues relating to insurers, insureds, surplus lines licensees, agents, or brokers domiciled or doing business in noncompacting states, consistent with the purposes of this compact.
(15) To:
(A) make available advice and training to personnel in state stamping offices, state insurance departments, or other state departments for record keeping, tax compliance, and tax allocations; and
(B) serve as a resource for state insurance departments and other state departments.
(16) To establish a budget and make expenditures.
(17) To borrow money.
(18) To appoint and oversee committees, including advisory committees comprised of members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and other interested persons designated in this compact and the bylaws.
(19) To establish an executive committee under IC 27-18-4-4 that:
(A) is comprised of at least seven (7) and not more than fifteen (15) representatives, including officers elected by the commission and such other representatives as are provided for in this article or determined by the bylaws, who:
(i) serve a one (1) year term; and
(ii) are each entitled to one (1) vote;
(B) has the power to act on behalf of the commission, except for rulemaking, when the commission is not in session;
(C) oversees the day to day activities of the administration of this compact, including the activities of the operations committee established under subdivision (20) and IC 27-18-4-5, and compliance and enforcement of the provisions of this compact and the bylaws and rules; and
(D) has other duties as provided in this article and as considered necessary.
(20) To establish an operations committee under IC 27-18-4-5 consisting of at least seven (7) and not more than fifteen (15) representatives to provide analysis, advice, determinations, and recommendations regarding:
(A) technology, software, and systems integration to be acquired by the commission; and (B) the establishment of mandatory rules to be adopted by the commission.
(21) To enter into contracts with contracting states to enable contracting states to use the services of and fully participate in the clearinghouse under the terms and conditions set forth in the contracts.
(22) To adopt and use a corporate seal.
(23) To perform other functions that are necessary or appropriate to the achievement of the purposes of this compact, consistent with state regulation of the business of insurance.
As added by P.L.111-2011, SEC.1. Amended by P.L.6-2012, SEC.189.



CHAPTER 4. ORGANIZATION OF THE COMMISSION

IC 27-18-4-2
Member participation; voting
Sec. 2. Each member:
(1) is entitled to one (1) vote; and
(2) has an opportunity to participate in the governance of the commission in accordance with the bylaws.
As added by P.L.111-2011, SEC.1.

IC 27-18-4-3
Bylaws
Sec. 3. (a) The commission shall, by a majority vote of the members, prescribe bylaws to govern the commission's conduct as necessary or appropriate to carry out the purposes and exercise the powers of this compact, including bylaws to do the following:
(1) Establish the fiscal year of the commission.
(2) Provide reasonable procedures for the calling and conduct of meetings of the following:
(A) The commission, including the following:
(i) Attendance of a majority of members, including members' participation in meetings by telephone or other means of communication.
(ii) Ensuring reasonable advance notice of the meeting.
(iii) Providing for the right of citizens to attend each meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' and surplus lines licensees' proprietary information, including trade secrets.
(iv) Allowing the commission to meet in camera only after a majority of the entire membership votes to close a meeting in toto or in part.
(v) Requiring that, as soon as practicable following a

meeting described in item (iv), the commission publishes a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed, and votes taken during the meeting.
(B) The executive committee.
(C) The operations committee.
(3) Provide reasonable standards and procedures:
(A) for the establishment and meetings of committees not described in subdivision (2); and
(B) governing general or specific delegation of authority or a function of the commission.
(4) Establish:
(A) the titles, duties, and authority; and
(B) reasonable procedures for the election;
of the officers of the commission.
(5) Provide reasonable standards and procedures for the establishment of the personnel policies and programs of the commission.
(6) Adopt a code of ethics to address permissible and prohibited activities of members and commission employees.
(7) Provide a mechanism for winding up the operations of the commission and the equitable disposition of surplus funds existing after the:
(A) termination of this compact; and
(B) payment or reservation of the commission's debts and obligations.
(b) Notwithstanding any civil service or other similar laws of a compacting state, the bylaws exclusively govern the personnel policies and programs of the commission.
(c) The commission shall publish the bylaws in a convenient form and file a copy of the bylaws and any amendment to the bylaws with the appropriate agency or officer in each of the compacting states.
As added by P.L.111-2011, SEC.1.

IC 27-18-4-4
Executive committee
Sec. 4. (a) The commission shall establish an executive committee.
(b) All actions of the executive committee, including compliance and enforcement actions, are subject to the review and ratification of the commission as provided in the bylaws.
(c) The executive committee shall consist of not more than fifteen (15) representatives, or one (1) representative for each state if there are less than fifteen (15) compacting states, who are appointed and serve for a term in accordance with the bylaws.
(d) The executive committee has the authority and duties set forth in the bylaws, which must include the following:
(1) Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission.
(2) Establishing and overseeing: (A) an organizational structure within; and
(B) appropriate procedures for the commission to provide for the creation of;
rules and operating procedures.
(3) Overseeing the offices of the commission.
(4) Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations to advance the goals of the commission.
(e) The commission shall annually elect officers from the membership of the executive committee. The officers have the authority and duties specified in the bylaws.
(f) The executive committee may:
(1) subject to the approval of the commission; and
(2) according to terms and conditions, and for compensation, that the commission determines to be appropriate;
appoint or retain an executive director.
(g) The executive director:
(1) shall serve as secretary to the commission;
(2) shall not serve as a member of the commission; and
(3) shall hire and supervise other persons as authorized by the commission.
As added by P.L.111-2011, SEC.1.

IC 27-18-4-5
Operations committee
Sec. 5. (a) The commission shall establish an operations committee.
(b) All actions of the operations committee are subject to the review and oversight of the commission and the executive committee, and must be approved by the commission.
(c) The executive committee shall accept the determinations and recommendations of the operations committee unless good cause is shown why those determinations and recommendations should not be approved. Disputes as to whether good cause exists to reject a determination or recommendation of the operations committee must be resolved by a majority vote of the commission.
(d) The operations committee consists of not more than fifteen (15) representatives (or one (1) representative for each state if there are less than fifteen (15) compacting states) who are appointed and serve for a term according to the bylaws.
(e) The operations committee shall have responsibility for the following:
(1) Evaluating technology requirements for the clearinghouse, assessing existing systems used by state regulatory agencies and state stamping offices:
(A) to maximize the efficiency and successful integration of the clearinghouse technology systems with state and state stamping office technology platforms; and
(B) to minimize costs to the states, the state stamping offices, and the clearinghouse. (2) Making recommendations to the executive committee based on the operations committee's analysis and determination of the clearinghouse technology requirements and compatibility with existing state and state stamping office systems.
(3) Evaluating the most suitable proposals for adoption as mandatory rules, assessing the proposals for ease of integration by states and likelihood of successful implementation, and reporting to the executive committee the operations committee's determinations and recommendations.
(4) Other duties and responsibilities delegated to the operations committee by the bylaws, the executive committee, or the commission.
(f) All representatives of the operations committee must be individuals who have extensive experience or employment in the surplus lines insurance business, including executives and attorneys employed by:
(1) surplus lines insurers;
(2) surplus lines licensees;
(3) law firms;
(4) state insurance departments; or
(5) state stamping offices.
(g) Operations committee representatives from compacting states that use the services of a state stamping office shall appoint the chief operating officer or a senior manager of the state stamping office to the operations committee.
As added by P.L.111-2011, SEC.1.

IC 27-18-4-6
Legislative committee
Sec. 6. (a) A legislative committee comprised of state legislators or state legislators' designees shall be established to monitor the operations of and make recommendations to the commission, including the executive committee.
(b) The bylaws must determine the manner of selecting the members of the legislative committee and the term of office of the legislative committee members.
(c) Before the commission adopts any:
(1) uniform standard;
(2) revision to the bylaws;
(3) annual budget; or
(4) other significant matter as provided in the bylaws;
the executive committee shall consult with and report to the legislative committee.
As added by P.L.111-2011, SEC.1.

IC 27-18-4-7
Advisory committees
Sec. 7. The commission may establish additional advisory committees, as the bylaws provide, for carrying out the commission's functions. As added by P.L.111-2011, SEC.1.



CHAPTER 5. CORPORATE RECORDS OF THE COMMISSION



CHAPTER 6. QUALIFIED IMMUNITY, DEFENSE, AND INDEMNIFICATION

IC 27-18-6-2
Defense against liability
Sec. 2. (a) The commission shall defend a member, officer, executive director, employee, or representative of the commission, the executive committee, or any other committee of the commission in a civil action seeking to impose liability arising out of an actual or alleged act, error, or omission:
(1) that occurs; or
(2) that the person against whom the claim is made has a reasonable basis for believing to have occurred;
within the scope of commission employment, duties, or responsibilities if the actual or alleged act, error, or omission did not result from the person's intentional or willful or wanton misconduct.
(b) This section does not prohibit a person described in subsection (a) from retaining the person's own counsel.
As added by P.L.111-2011, SEC.1.

IC 27-18-6-3
Indemnification
Sec. 3. The commission shall indemnify and hold harmless a member, officer, executive director, employee, or representative of the commission, executive committee, or other committee of the commission for the amount of a settlement or judgment obtained against the person arising out of an actual or alleged act, error, or omission:
(1) that occurs; or
(2) that the person against whom the claim is made has a reasonable basis for believing to have occurred; within the scope of commission employment, duties, or responsibilities if the actual or alleged act, error, or omission did not result from the person's intentional or willful or wanton misconduct.
As added by P.L.111-2011, SEC.1.



CHAPTER 7. MEETINGS AND ACTS OF THE COMMISSION

IC 27-18-7-2
Member voting and participation
Sec. 2. (a) Each member of the commission has the right and power to:
(1) cast a vote to which the compacting state represented by the member is entitled; and
(2) participate in the business and affairs of the commission.
(b) A member shall vote in person or by other means provided in the bylaws.
As added by P.L.111-2011, SEC.1.

IC 27-18-7-3
Schedule of meetings
Sec. 3. The commission:
(1) shall meet at least once during each calendar year; and
(2) shall hold additional meetings according to the bylaws.
As added by P.L.111-2011, SEC.1.

IC 27-18-7-4
Public meeting notice
Sec. 4. Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or in this compact.
As added by P.L.111-2011, SEC.1.

IC 27-18-7-5
Rules concerning conduct of meetings
Sec. 5. The commission shall adopt rules concerning the commission's meetings consistent with the principles contained in 5 U.S.C. 552b.
As added by P.L.111-2011, SEC.1.

IC 27-18-7-6
Closure of meetings
Sec. 6. The commission and the commission's committees may close a meeting, or a part of a meeting, upon a determination by the commission by majority vote that an open meeting would be likely to do any of the following:
(1) Relate solely to the commission's internal personnel practices and procedures.
(2) Disclose matters specifically exempted from disclosure by

federal or state statute.
(3) Disclose trade secrets or commercial or financial information that is privileged or confidential.
(4) Involve:
(A) the accusation of a person of a crime; or
(B) the formal censure of a person.
(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.
(6) Disclose investigative records compiled for law enforcement purposes.
(7) Specifically relate to the commission's issuance of a subpoena or the commission's participation in a civil action or other legal proceeding.
As added by P.L.111-2011, SEC.1. Amended by P.L.6-2012, SEC.190.

IC 27-18-7-7
Certification of appropriateness of closed meeting; documentation
Sec. 7. (a) For a meeting or part of a meeting that is closed under section 6 of this chapter, the commission's legal counsel or the counsel's designee shall certify that the meeting may be closed and shall reference each relevant exemptive provision.
(b) The commission shall keep minutes of each meeting that fully and clearly describe all matters discussed in the meeting and provide a full and accurate summary of actions taken and the reasons for the actions, including a description of the views expressed and the record of any roll call vote.
(c) All documents considered in connection with an action by the commission must be identified in the minutes.
(d) All minutes and documents of a closed meeting must remain under seal, subject to release by a majority vote of the commission.
As added by P.L.111-2011, SEC.1.



CHAPTER 8. RULES AND OPERATING PROCEDURES

IC 27-18-8-2
Rules adoption
Sec. 2. Rules adopted under this chapter must be made under a rulemaking process that substantially conforms to the Model State Administrative Procedure Act of 1981, Uniform Laws Annotated, Vol. 15, p.1 (2000), as appropriate for the operations of the commission.
As added by P.L.111-2011, SEC.1.

IC 27-18-8-3
Effective date of rules
Sec. 3. A rule, operating procedure, or amendment to a rule is effective on the date specified in the rule, operating procedure, or amendment.
As added by P.L.111-2011, SEC.1.

IC 27-18-8-4
Judicial review of rules
Sec. 4. (a) Not later than thirty (30) days after a rule is adopted, any person may file a petition for judicial review of the rule.
(b) The filing under subsection (a) of a petition for judicial review of a rule does not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success.
(c) The court shall give deference to the actions of the commission consistent with applicable law and shall not find a rule that is the subject of a petition under this section to be unlawful if the rule represents a reasonable exercise of the commission's authority.
As added by P.L.111-2011, SEC.1.



CHAPTER 9. COMMISSION RECORDS AND ENFORCEMENT

IC 27-18-9-2
Duty to disclose to commission
Sec. 2. (a) Except for privileged records, data, and information, the laws of a compacting state pertaining to confidentiality or nondisclosure do not relieve a compacting state member of the duty to disclose any relevant records, data, or information to the commission.
(b) Disclosure to the commission as described in subsection (a) does not waive or otherwise affect a confidentiality requirement.
(c) Except as otherwise expressly provided in this compact, the commission is not subject to the laws of a compacting state described in subsection (a) with respect to records, data, and information in the commission's possession.
(d) Confidential information of the commission remains confidential after the information is provided to a member.
(e) The commission shall maintain the confidentiality of information provided by a member if that information is confidential under the member's state's law.
As added by P.L.111-2011, SEC.1.

IC 27-18-9-3
Compliance of compacting states; notice of noncompliance
Sec. 3. (a) The commission shall monitor compacting states for

compliance with the bylaws and rules.
(b) The commission shall provide written notice of noncompliance to a compacting state that does not comply with the bylaws and rules.
(c) If a compacting state that receives a notice of noncompliance under subsection (b) fails to remedy the noncompliance within the time specified in the notice of noncompliance, the compacting state is considered to be in default under IC 27-18-14.
As added by P.L.111-2011, SEC.1.



CHAPTER 10. DISPUTE RESOLUTION

IC 27-18-10-2
Alternative dispute resolution; tax calculation and allocation issues
Sec. 2. The commission shall provide alternative dispute resolution procedures to resolve any disputes between insureds or surplus lines licensees concerning tax calculation or allocation or related issues that are the subject of this compact.
As added by P.L.111-2011, SEC.1.

IC 27-18-10-3
Alternative dispute resolution; home state determination
Sec. 3. Alternative dispute resolution procedures provided under this chapter must be used in circumstances where a dispute arises as to which state constitutes the home state.
As added by P.L.111-2011, SEC.1.



CHAPTER 11. REVIEW OF COMMISSION DECISIONS

IC 27-18-11-2
Appeal of commission determinations
Sec. 2. (a) Not later than thirty (30) days after the commission has given notice of a rule or allocation formula, a third party filer or compacting state may appeal the commission's determination to a review panel appointed by the commission.
(b) The commission shall adopt rules to establish procedures for the appointment of a review panel to consider an appeal described in subsection (a) and to provide for notice and hearing in the appeal.
(c) An allegation that the commission, in making a compliance or tax determination, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law is subject to judicial review in accordance with IC 27-18-2-6.
As added by P.L.111-2011, SEC.1.

IC 27-18-11-3
Reconsideration of commission determinations
Sec. 3. (a) The commission may monitor and review commission decisions, and may reconsider commission decisions upon a finding that the determinations or allocations do not meet the relevant rule.
(b) The commission may withdraw or modify a determination or allocation described in subsection (a) after proper notice and hearing, subject to appeal under section 2 of this chapter.
As added by P.L.111-2011, SEC.1.



CHAPTER 12. FINANCE

IC 27-18-12-2
Collection of fees
Sec. 2. (a) The commission shall collect a fee, payable by the insured directly or through a surplus lines licensee, on each transaction processed through the compact clearinghouse, to cover the cost of the operations and activities of the commission and the commission's staff.
(b) The revenue from the fee collected under subsection (a) must be sufficient to cover the commission's annual budget.
As added by P.L.111-2011, SEC.1.

IC 27-18-12-3
Budget approval
Sec. 3. The commission's budget for a fiscal year shall not be approved until the budget has been subject to notice and comment as provided in IC 27-18-8.
As added by P.L.111-2011, SEC.1.

IC 27-18-12-4
Commission performance of essential governmental functions
Sec. 4. (a) The commission shall be regarded as performing essential governmental functions in:
(1) exercising the commission's powers and functions; and
(2) carrying out the provisions of:
(A) this compact; and
(B) any law relating to this compact.
(b) The commission is not required to pay a tax or assessment of any kind levied by a state or political subdivision upon:
(1) property used by the commission for; or
(2) income or revenue resulting from;
purposes described in subsection (a), including any profit from a sale or an exchange.
As added by P.L.111-2011, SEC.1.

IC 27-18-12-5
Commission fund accounts Sec. 5. (a) The commission shall keep complete and accurate accounts of all of the commission's:
(1) internal receipts, including grants and donations; and
(2) disbursements;
for all funds under the commission's control.
(b) The internal financial accounts of the commission are subject to the accounting procedures established under the bylaws.
(c) The financial accounts and reports of the commission, including the system of internal controls and procedures of the commission, must be audited annually by an independent certified public accountant.
(d) Upon the determination of the commission, but not less than every three (3) years, the annual audit conducted by the independent auditor under subsection (c) must include a management and performance audit of the commission.
(e) The commission shall make an annual report to the governors and legislatures of the compacting states, including a report of the independent audit conducted under subsection (c).
(f) Subject to subsection (g), the commission's internal accounts are not confidential and may be shared with the commissioner, controller, or stamping office of a compacting state upon request.
(g) The commission shall maintain the confidentiality of the following:
(1) Work papers related to an internal or independent audit.
(2) Information regarding the privacy of individuals.
(3) Licensees' and insurers' proprietary information, including trade secrets.
As added by P.L.111-2011, SEC.1.

IC 27-18-12-6
Commission property; funds
Sec. 6. A compacting state does not have a claim to or ownership of:
(1) property held by or vested in the commission; or
(2) commission funds held under this compact.
As added by P.L.111-2011, SEC.1.

IC 27-18-12-7
Prohibition on political activities
Sec. 7. (a) The commission shall not make political contributions to candidates for elected office, elected officials, political parties, or political action committees.
(b) The commission shall not engage in lobbying, except with respect to changes to this compact.
As added by P.L.111-2011, SEC.1.



CHAPTER 13. COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT

IC 27-18-13-2
Effectiveness of compact; commission; clearinghouse operations
Sec. 2. (a) Subject to subsection (b), this compact becomes effective and binding upon legislative enactment of the compact into law by two (2) compacting states.
(b) The commission established by this compact becomes effective for purposes of adopting rules and creating the clearinghouse when:
(1) there is a total of ten (10) compacting states and contracting states; or
(2) there are compacting states and contracting states representing more than forty percent (40%) of the total surplus lines insurance premium volume, based on the following apportionment of the total surplus lines insurance premium volume among the states:
Alabama 1.47%
Alaska 0.29%
Arizona 2.18%
Arkansas 0.66%
California 18.49%
Colorado 1.79%
Connecticut 1.08%
Delaware 0.31%
Florida 8.75%
Georgia 2.95%
Hawaii 0.77%
Idaho 0.24%
Illinois 3.34%
Indiana 1.36%
Iowa 0.44%
Kansas 0.53%
Kentucky 0.55%
Louisiana 2.81%
Maine 0.20%
Maryland 1.43%
Massachusetts 2.33%
Michigan 2.31%
Minnesota 1.29%
Mississippi 0.87%
Missouri 1.33%
Montana 0.21% Nebraska 0.30%
Nevada 1.17%
New Hampshire 0.34%
New Jersey 3.58%
New Mexico 0.22%
New York 9.11%
North Carolina 1.69%
North Dakota 0.12%
Ohio 1.12%
Oklahoma 1.05%
Oregon 1.03%
Pennsylvania 2.57%
Rhode Island 0.24%
South Carolina 1.36%
South Dakota 0.13%
Tennessee 1.49%
Texas 10.06%
Utah 0.47%
Vermont 0.14%
Virginia 2.01%
Washington 2.43%
West Virginia 0.43%
Wisconsin 0.82%
Wyoming 0.13%
(c) After the commission becomes effective under subsection (b), the compact becomes effective and binding as to any other compacting state upon the enactment of the compact into law by that state.
(d) The clearinghouse operations and the duty to report clearinghouse transaction data begin on the first January 1 or July 1 following the first anniversary of the commission's effective date under subsection (b).
(e) The commission shall:
(1) set a date for the reporting of clearinghouse transaction data by states that become compacting states after the commission's effective date under subsection (b); and
(2) provide notice of the date set under subdivision (1) to surplus lines licensees and all other interested parties at least ninety (90) days before the date set under subdivision (1).
As added by P.L.111-2011, SEC.1.

IC 27-18-13-3
Compact amendment
Sec. 3. (a) Amendments to this compact may be proposed by the commission for enactment by the compacting states.
(b) An amendment to this compact is not effective and binding upon the commission and the compacting states until all compacting states enact the amendment into law.
As added by P.L.111-2011, SEC.1.
IC 27-18-13-4
Department of insurance authority to take action
Sec. 4. (a) Subject to subsection (b), if this compact does not take effect under section 2(b) of this chapter or becomes ineffective, the Indiana department of insurance has the authority to enter into contracts to implement the requirements of the NRRA.
(b) The Indiana department of insurance shall not enter into a contract under subsection (a) (including a compact or multistate agreement) that is related to reporting, payment, collection, or allocation of fees or taxes on nonadmitted insurance, unless the Indiana department of insurance has done all of the following:
(1) Completed a fiscal analysis of the impact of the contract.
(2) Studied the expected effect of the contract on Indiana's gross receipt of premium tax.
(3) Reviewed whether the contract will create undue administrative burdens on the state of Indiana or surplus lines licensees.
(4) Concluded that entering into the contract:
(A) is in Indiana's financial best interest; and
(B) is consistent with the requirements of the NRRA.
As added by P.L.111-2011, SEC.1.



CHAPTER 14. WITHDRAWAL, DEFAULT, AND TERMINATION

IC 27-18-14-2
Effect of withdrawal
Sec. 2. (a) The effective date of a compacting state's withdrawal under section 1 of this chapter is the effective date of the statute repealing the statute that enacted this compact.
(b) Except by mutual agreement of the commission and the withdrawing state, a withdrawal under subsection (a) does not apply to a tax or compliance determination that has already been approved on the date the repealing statute becomes effective, unless:
(1) the compacting state and commission mutually agree that the withdrawal applies to the tax or compliance determination; or
(2) the approval of the tax or compliance determination is rescinded by the commission.
As added by P.L.111-2011, SEC.1.

IC 27-18-14-3
Notice of repealing legislation; obligations of withdrawing state
Sec. 3. (a) The member representing a compacting state shall immediately notify the executive committee of the commission in writing upon the introduction in the state's legislature of legislation to repeal this compact in the state.
(b) Not more than ten (10) days after receiving notice under subsection (a) of the legislation under which a state would withdraw from this compact, the commission shall notify the other compacting states of the introduction of the legislation.
(c) A withdrawing state is responsible for all obligations, duties, and liabilities incurred through the effective date of the state's withdrawal, including obligations the performance of which extends beyond the effective date of withdrawal.
(d) To the extent that obligations described in subsection (c) have been released or relinquished by mutual agreement of the commission and the withdrawing state, the commission's determinations before the effective date of the state's withdrawal continue to be effective and shall be given full force and effect in the withdrawing state, unless formally rescinded by the commission.
(e) A state that has withdrawn from this compact shall be

reinstated upon the effective date of the state's legislature's reenactment of this compact.
As added by P.L.111-2011, SEC.1.

IC 27-18-14-4
Default; suspension; notice; termination
Sec. 4. (a) If the commission determines that a compacting state has defaulted in the performance of any of the compacting state's obligations or responsibilities under this compact or under the bylaws or rules, the commission shall, after notice and hearing under the bylaws, suspend all rights, privileges, and benefits conferred by this compact on the defaulting state, effective on the effective date of default as fixed by the commission.
(b) The grounds for the suspension of a compacting state for default under subsection (a) include:
(1) the failure of the compacting state to perform its obligations or responsibilities; and
(2) other grounds designated in commission rules.
(c) Upon making a determination under subsection (a), the commission shall immediately notify the defaulting state in writing of:
(1) the defaulting state's suspension, pending resolution of the default;
(2) the conditions for resolution of the default; and
(3) the period within which the defaulting state must resolve the default.
(d) If a defaulting state notified under subsection (c) fails to resolve the default within the period specified by the commission under subsection (c)(3):
(1) the defaulting state shall be terminated from this compact; and
(2) all rights, privileges, and benefits conferred on the state by this compact are terminated on the effective date of the state's termination from this compact.
(e) Decisions of the commission that have already been issued on the effective date of a state's termination under subsection (d) remain in force in the defaulting state in the same manner as they would under sections 2(b) and 3 of this chapter if the defaulting state had withdrawn voluntarily under section 1 of this chapter.
(f) Reinstatement following termination of a compacting state requires legislative reenactment of the compact in the state.
As added by P.L.111-2011, SEC.1.

IC 27-18-14-5
Dissolution of compact
Sec. 5. (a) This compact dissolves effective on the date of the withdrawal or termination for default of the compacting state whose withdrawal or termination reduces membership in the compact to one (1) compacting state.
(b) Upon the dissolution of this compact: (1) this compact becomes void and has no further force or effect; and
(2) the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws and rules.
As added by P.L.111-2011, SEC.1.



CHAPTER 15. SEVERABILITY AND CONSTRUCTION

IC 27-18-15-2
Construction of compact
Sec. 2. The provisions of this compact shall be liberally construed to effectuate this compact's purposes.
As added by P.L.111-2011, SEC.1.



CHAPTER 16. BINDING EFFECT OF COMPACT AND OTHER LAWS

IC 27-18-16-2
Commission action constitutes exclusive rule; preemption of state law; limitations on preemption
Sec. 2. (a) Decisions of the commission and rules and other requirements of the commission constitute the exclusive rule or determination applicable to the compacting states.
(b) A law or regulation regarding nonadmitted insurance of multistate risks that is contrary to rules of the commission is preempted with respect to the following:
(1) Clearinghouse transaction data reporting requirements.
(2) Allocation formula.
(3) Clearinghouse transaction data collection requirements.
(4) Premium tax payment time frames and rules concerning dissemination of data among the compacting states for nonadmitted insurance of multistate risks and single state risks.
(5) Exclusive compliance with the surplus lines law of the home state of the insured.
(6) Rules for reporting to a clearinghouse for receipt and distribution of clearinghouse transaction data related to nonadmitted insurance of multistate risks.
(7) Uniform foreign insurers eligibility requirements.
(8) Uniform policyholder notice.
(9) Uniform treatment of purchasing groups procuring nonadmitted insurance.
(c) Except as provided in subsection (b), a rule, uniform standard, or other requirement of the commission constitutes the exclusive provision that a commissioner may apply to compliance or tax determinations. However, an action taken by the commission does not abrogate or restrict:
(1) the access of a person to state courts;
(2) the availability of alternative dispute resolution under IC 27-18-10;
(3) remedies available under state law related to breach of contract or torts, or other laws not specifically directed to compliance or tax determinations;
(4) state law relating to the construction of insurance contracts; or
(5) the authority of the attorney general of the state, including the authority to maintain any actions or proceedings, as authorized by law. As added by P.L.111-2011, SEC.1.

IC 27-18-16-3
Binding effect of commission action; advisory opinions; constitutional limitations
Sec. 3. (a) Except as provided in this section, lawful actions of the commission, including rules adopted by the commission, are binding upon the compacting states.
(b) Agreements between the commission and the compacting states are binding in accordance with the terms of the agreements.
(c) Upon:
(1) the request of a party to a conflict over the meaning or interpretation of a commission action; and
(2) the affirmative vote of a majority of the compacting states;
the commission may issue advisory opinions regarding the meaning or interpretation in dispute. This subsection may be implemented by rule at the discretion of the commission.
(d) If a provision of this compact exceeds the constitutional limits imposed on the legislature of a compacting state:
(1) the conferral upon the commission of obligations, duties, powers, and jurisdiction through this compact is ineffective as to the compacting state; and
(2) the obligations, duties, powers, and jurisdiction:
(A) remain in the compacting state; and
(B) shall be exercised by the agency of the compacting state to which the obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.
As added by P.L.111-2011, SEC.1.









TITLE 28. FINANCIAL INSTITUTIONS

ARTICLE 1. DEPARTMENT OF FINANCIAL INSTITUTIONS

CHAPTER 1. DEFINITIONS AND APPLICATION OF ARTICLE

IC 28-1-1-2
Application of article
Sec. 2. This article applies to every financial institution and to other corporations and individuals as may by law after July 1, 1933, be subjected to the provisions of this article.
(Formerly: Acts 1933, c.40, s.2.) As amended by P.L.263-1985, SEC.2; P.L.42-1993, SEC.19.

IC 28-1-1-3
Definitions
Sec. 3. Unless a different meaning is required by the context, the following definitions apply throughout this article:
(1) "Financial institution" means any bank, trust company, corporate fiduciary, savings association, credit union, savings bank, bank of discount and deposit, or industrial loan and investment company organized or reorganized under the laws of this state, and includes licensees under IC 24-4.4 and IC 24-4.5.
(2) "Bank" or "bank or trust company" means a financial institution organized or reorganized as a bank, bank of discount and deposit, or trust company under the laws of this state with the express power to receive and accept deposits of money subject to withdrawal by check, and possessing such other rights and powers granted by the provisions of this article in express terms or by implication. The term "bank" or "bank or trust company" does not include a savings association, credit union, or industrial loan and investment company.
(3) "Domestic corporation" means a corporation formed under the laws of this state, and "foreign corporation" means every other corporation.
(4) "Articles of incorporation" includes both the original articles of incorporation and any and all amendments thereto,

except where the original articles of incorporation only are expressly referred to, and includes articles of merger and consolidation, and, in the case of corporations organized before July 1, 1933, articles of reorganization, and all amendments thereto.
(5) "Incorporator" means one (1) of the signers of the original articles of incorporation.
(6) "Subscriber" means one who subscribes for shares of stock in a financial institution.
(7) "Shareholder" means one who is a holder of record of shares of stock in a financial institution.
(8) "Capital stock" means the aggregate amount of the par value of all shares of capital stock.
(9) "Capital" means the aggregate amount paid in on the shares of capital stock of a financial institution issued and outstanding.
(10) "Capital and surplus" or "unimpaired capital and unimpaired surplus" has the meaning set forth in 12 CFR 32.2.
(11) "Assets" includes all of the property and rights of every kind of a financial institution, and the term "fixed assets" means such assets as are not intended to be sold or disposed of in the ordinary course of business.
(12) "Principal office" means that office maintained by the financial institution in this state, the address of which is required by the provisions of this article to be kept on file in the office of the secretary of state.
(13) "Subscription" means any written agreement or undertaking, accepted by a financial institution, for the purchase of shares of capital stock in the financial institution.
(14) "Department" means the department of financial institutions.
(15) "Member" means a member of the department of financial institutions.
(16) "Branch" means any office, agency, mobile unit, messenger service, or other place of business at which deposits are received, checks paid, or money lent. The term does not include:
(A) the principal office of a bank;
(B) the principal office of an affiliate;
(C) a branch of an affiliate;
(D) an automated teller machine;
(E) a night depository;
(F) a temporary facility authorized in IC 28-2-13-22.5;
(G) a loan production office;
(H) a deposit production office; or
(I) other service delivery mechanisms not considered by the director to be a branch.
(17) "Subsidiary" means any foreign or domestic corporation or limited liability company in which the parent bank, savings bank, savings association, or industrial loan and investment company had at least eighty percent (80%) ownership before

July 1, 1999, or is formed or acquired in accordance with IC 28-13-16 after June 30, 1999.
(18) "Savings bank" means a financial institution that:
(A) was organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993;
(B) is formed as the result of a conversion under:
(i) IC 28-1-21.7;
(ii) IC 28-1-21.8;
(iii) IC 28-1-21.9; or
(iv) IC 28-1-30; or
(C) is incorporated under IC 28-12.
(19) "Corporate fiduciary" means a financial institution whose primary business purpose is to engage in the trust business (as defined in IC 28-14-1-8) and the execution and administration of fiduciary accounts as a nondepository trust company incorporated under Indiana law.
(Formerly: Acts 1933, c.40, s.3a; Acts 1945, c.348, s.1; Acts 1965, c.356, s.23; Acts 1971, P.L.394, SEC.1.) As amended by Acts 1977, P.L.289, SEC.1; P.L.262-1983, SEC.1; P.L.42-1993, SEC.20; P.L.122-1994, SEC.39; P.L.262-1995, SEC.1; P.L.192-1997, SEC.1; P.L.79-1998, SEC.34; P.L.62-1999, SEC.1; P.L.215-1999, SEC.1; P.L.213-2007, SEC.34; P.L.217-2007, SEC.32; P.L.89-2011, SEC.31; P.L.27-2012, SEC.35.

IC 28-1-1-3.5
Affiliate relationship
Sec. 3.5. Except as otherwise provided, for purposes of this title, a company is an affiliate of any financial institution or other person subject to this title if the company bears the same relationship to the financial institution or person subject to this title as a company described in IC 28-1-18.2-1 bears to a bank.
As added by P.L.10-2006, SEC.27 and P.L.57-2006, SEC.27.

IC 28-1-1-4
"Fund"
Sec. 4. As used in IC 28-11, "fund" refers to the financial institutions fund established by IC 28-11-2-9.
As added by P.L.33-1991, SEC.2.

IC 28-1-1-5
References to savings associations
Sec. 5. A reference in the Indiana Code to any of the following shall be interpreted as a reference to a savings association (as defined in IC 28-15-1-11):
(1) Building and loan association.
(2) Savings and loan association.
(3) Rural loan and savings association.
(4) Guaranty loan and savings association.
(5) Mutual association.
(6) Stock association. As added by P.L.193-1997, SEC.1.

IC 28-1-1-6
"Depository financial institution"
Sec. 6. For purposes of IC 28-1-23-16, "depository financial institution" means a financial institution that is:
(1) a commercial bank, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;
(2) a trust company, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;
(3) a credit union, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;
(4) a savings bank, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;
(5) a savings association, organized or reorganized under Indiana law, the law of another state (as defined in IC 28-2-17-19), or United States law;
(6) a bank of discount and deposit, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;
(7) an industrial loan and investment company, organized or reorganized under Indiana law, the law of another state (as defined in IC 28-2-17-19), or United States law; or
(8) a financial institution similar to those listed in subdivisions (1) through (7), organized or reorganized under Indiana law, the law of another state (as defined in IC 28-2-17-19), or United States law.
As added by P.L.81-2001, SEC.1.



CHAPTER 2. POWERS AND DUTIES OF THE DEPARTMENT

IC 28-1-2-6.5
Compliance with money laundering laws; investigation and enforcement by the department
Sec. 6.5. (a) A financial institution (as defined in IC 28-1-1-3(1)), except for a licensee under IC 24-4.5, shall comply with all state and federal money laundering statutes and regulations, including the following:
(1) The Bank Secrecy Act (31 U.S.C. 5311 et seq.).
(2) The USA Patriot Act of 2001 (P.L. 107-56).
(3) Any regulations, policies, or reporting requirements established by the Financial Crimes Enforcement Network of the United States Department of the Treasury.
(4) Any other state or federal money laundering statutes or regulations that apply to a financial institution (as defined in IC 28-1-1-3(1)) other than a licensee under IC 24-4.5.
(b) The department shall do the following:
(1) To the extent authorized or required by state law, investigate

potential violations of, and enforce compliance with, state money laundering statutes or regulations.
(2) Investigate potential violations of federal money laundering statutes or regulations and, to the extent authorized or required by federal law:
(A) enforce compliance with the federal statutes or regulations; or
(B) refer suspected violations of the federal statutes or regulations to the appropriate federal regulatory agencies.
As added by P.L.10-2006, SEC.28 and P.L.57-2006, SEC.28.

IC 28-1-2-7
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-8
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-9
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-10
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-11
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-12
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-13
Repealed
(Repealed by Acts 1971, P.L.394, SEC.31.)

IC 28-1-2-14
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-15
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-16
Repealed
(Repealed by P.L.33-1991, SEC.58.)
IC 28-1-2-17
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-18
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-19
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-20
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-21
Repealed
(Repealed by Acts 1979, P.L.17, SEC.55.)

IC 28-1-2-22
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-2-23 Version a
Change in control; application to department; timeframe for department's decision; conditions for approval; duty of institution or holding company to report transfer of securities
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 23. (a) A corporation or an individual acting directly, indirectly, or through or in concert with one (1) or more other corporations or individuals may not acquire control of any bank, trust company, stock savings bank, holding company, corporate fiduciary, or industrial loan and investment company unless the department has received and approved an application for change in control. The department has not more than one hundred twenty (120) days following receipt of an application to issue a notice approving the proposed change in control. The application shall contain the name and address of the corporation, individual, or individuals who propose to acquire control.
(b) The period for approval under subsection (a) may be extended:
(1) in the discretion of the director for an additional thirty (30) days; and
(2) not to exceed two (2) additional times for not more than forty-five (45) days each time if:
(A) the director determines that the corporation, individual, or individuals who propose to acquire control have not submitted substantial evidence of the qualifications

described in subsection (c);
(B) the director determines that any material information submitted is substantially inaccurate; or
(C) the director has been unable to complete the investigation of the corporation, individual, or individuals who propose to acquire control because of any delay caused by or the inadequate cooperation of the corporation, individual, or individuals.
(c) The department shall issue a notice approving the application only after it has become satisfied that both of the following apply:
(1) The corporation, individual, or individuals who propose to acquire control are qualified by competence, experience, character, and financial responsibility to control and operate the bank, trust company, stock savings bank, bank holding company, corporate fiduciary, or industrial loan and investment company in a legal and proper manner.
(2) The interests of the stockholders, depositors, and creditors of the bank, trust company, stock savings bank, bank holding company, corporate fiduciary, or industrial loan and investment company and the interests of the public generally will not be jeopardized by the proposed change in control.
(d) As used in this section, .holding company. means any company (as defined in IC 28-2-15-5 before July 1, 1992, and as defined in IC 28-2-16-5 beginning July 1, 1992) that directly or indirectly controls one (1) or more state chartered financial institutions.
(e) As used in this section, "control", "controlling", "controlled by", or "under common control with" means possession of the power directly or indirectly to:
(1) direct or cause the direction of the management or policies of a bank, a trust company, a holding company, a corporate fiduciary, or an industrial loan and investment company, whether through the beneficial ownership of voting securities, by contract, or otherwise; or
(2) vote at least twenty-five percent (25%) of voting securities of a bank, a trust company, a holding company, a corporate fiduciary, or an industrial loan and investment company, whether the voting rights are derived through the beneficial ownership of voting securities, by contract, or otherwise.
(f) The director may determine, in the director's discretion, that subsection (a) does not apply to a transaction if the director determines that the direct or beneficial ownership of the bank, trust company, stock savings bank, holding company, corporate fiduciary, or industrial loan and investment company will not change as a result of the transaction.
(g) The president or other chief executive officer of a financial institution or holding company shall report to the director any transfer or sale of shares of stock of the financial institution or holding company that results in direct or indirect ownership by a stockholder or an affiliated group of stockholders of at least ten

percent (10%) of the outstanding stock of the financial institution or holding company. The report required by this subsection must be made not later than ten (10) days after the transfer of the shares of stock on the books of the financial institution or holding company.
(Formerly: Acts 1933, c.40, s.25a; Acts 1965, c.356, s.20; Acts 1971, P.L.394, SEC.19.) As amended by P.L.164-1988, SEC.1; P.L.3-1990, SEC.99; P.L.33-1991, SEC.4; P.L.42-1993, SEC.21; P.L.122-1994, SEC.40; P.L.262-1995, SEC.2; P.L.134-2001, SEC.6; P.L.258-2003, SEC.4; P.L.213-2007, SEC.35; P.L.217-2007, SEC.33; P.L.35-2010, SEC.97; P.L.89-2011, SEC.32; P.L.6-2012, SEC.191.

IC 28-1-2-23 Version b
Change in control; department approval required; application; timeframe for department's decision; conditions for approval; exempt transactions; duty to report transfer of securities; investigation by director; prior notice exemption for certain transactions
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 23. (a) A corporation or an individual acting directly, indirectly, or through or in concert with one (1) or more other corporations or individuals may not acquire control of any bank, trust company, stock savings bank, holding company, corporate fiduciary, or industrial loan and investment company unless the department has received and approved an application for change in control. The department has not more than one hundred twenty (120) days following receipt of an application to issue a notice approving the proposed change in control. The application shall contain the name and address of the corporation, individual, or individuals who propose to acquire control.
(b) The period for approval under subsection (a) may be extended:
(1) in the discretion of the director for an additional thirty (30) days; and
(2) not to exceed two (2) additional times for not more than forty-five (45) days each time if:
(A) the director determines that the corporation, individual, or individuals who propose to acquire control have not submitted substantial evidence of the qualifications described in subsection (c);
(B) the director determines that any material information submitted is substantially inaccurate; or
(C) the director has been unable to complete the investigation of the corporation, individual, or individuals who propose to acquire control because of any delay caused by or the inadequate cooperation of the corporation, individual, or individuals.
(c) The department shall issue a notice approving the application only after it has become satisfied that both of the following apply:
(1) The corporation, individual, or individuals who propose to acquire control are qualified by competence, experience,

character, and financial responsibility to control and operate the bank, trust company, stock savings bank, bank holding company, corporate fiduciary, or industrial loan and investment company in a legal and proper manner.
(2) The interests of the stockholders, depositors, and creditors of the bank, trust company, stock savings bank, bank holding company, corporate fiduciary, or industrial loan and investment company and the interests of the public generally will not be jeopardized by the proposed change in control.
(d) As used in this section, .holding company. means any company (as defined in IC 28-2-15-5 before July 1, 1992, and as defined in IC 28-2-16-5 beginning July 1, 1992) that directly or indirectly controls one (1) or more state chartered financial institutions.
(e) As used in this section, "control", "controlling", "controlled by", or "under common control with" means possession of the power directly or indirectly to:
(1) direct or cause the direction of the management or policies of a bank, a trust company, a holding company, a corporate fiduciary, or an industrial loan and investment company, whether through the beneficial ownership of voting securities, by contract, or otherwise; or
(2) vote at least twenty-five percent (25%) of voting securities of a bank, a trust company, a holding company, a corporate fiduciary, or an industrial loan and investment company, whether the voting rights are derived through the beneficial ownership of voting securities, by contract, or otherwise.
(f) The director may determine, in the director's discretion, that subsection (a) does not apply to a transaction if the director determines that the direct or beneficial ownership of the bank, trust company, stock savings bank, holding company, corporate fiduciary, or industrial loan and investment company will not change as a result of the transaction.
(g) The president or other chief executive officer of a financial institution or holding company shall report to the director any transfer or sale of shares of stock of the financial institution or holding company that results in direct or indirect ownership by a stockholder or an affiliated group of stockholders of at least ten percent (10%) of the outstanding stock of the financial institution or holding company. The report required by this subsection must be made not later than ten (10) days after the president or other chief executive officer becomes aware of the transfer of the shares of stock on the books of the financial institution or holding company.
(h) To assist the department in making a determination under subsection (c), the director may conduct any investigation the director determines is warranted, including any background check described in IC 28-11-5-4.5.
(i) This subsection applies to a transaction described in 12 CFR 303.83(b)(1), including the following:
(1) The acquisition of voting shares through inheritance. (2) The acquisition of voting shares through a bona fide gift.
(3) The acquisition of voting shares in satisfaction of a debt previously contracted in good faith, other than the acquisition of a defaulted loan secured by a controlling amount of the voting securities of a bank, trust company, stock savings bank, bank holding company, corporate fiduciary, or industrial loan and investment company.
In a transaction to which this subsection applies, the acquiring person shall use the person's best effort to comply with the requirements of this section. However, it is not a violation of this section if the acquiring person is not able to satisfy the requirements of this section and notifies the department of the acquisition not later than thirty (30) calendar days after the acquisition and provides any relevant information requested by the department. This subsection does not limit the authority of the department to conduct any investigation necessary to approve or disapprove the transaction under subsection (c).
(Formerly: Acts 1933, c.40, s.25a; Acts 1965, c.356, s.20; Acts 1971, P.L.394, SEC.19.) As amended by P.L.164-1988, SEC.1; P.L.3-1990, SEC.99; P.L.33-1991, SEC.4; P.L.42-1993, SEC.21; P.L.122-1994, SEC.40; P.L.262-1995, SEC.2; P.L.134-2001, SEC.6; P.L.258-2003, SEC.4; P.L.213-2007, SEC.35; P.L.217-2007, SEC.33; P.L.35-2010, SEC.97; P.L.89-2011, SEC.32; P.L.6-2012, SEC.191; P.L.27-2012, SEC.36.

IC 28-1-2-23.5
Acquisition of control of stock savings banks
Sec. 23.5. This title does not prohibit the acquisition of control of one (1) or more stock savings banks by a bank holding company, a corporation, an individual, or individuals acting in concert with one (1) or more individuals if the acquisition is in compliance with section 23 of this chapter.
As added by P.L.42-1993, SEC.22.

IC 28-1-2-24
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-2-25
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-2-26
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-2-27
Repealed
(Repealed by P.L.42-1993, SEC.103.)
IC 28-1-2-28
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-2-29
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-30
Confidential information; disclosure prohibited
Sec. 30. Except as otherwise provided, a member of the department or the director or deputy, assistant, or any other person having access to any such information may not disclose to any person, other than officially to the department, by the report made to it, or to the board of directors, partners, or owners, or in compliance with the order of a court, the names of the depositors or shareholders in any financial institution, or the amount of money on deposit therein at any time in favor of any depositor, or any other information concerning the affairs of any such financial institution.
(Formerly: Acts 1933, c.40, s.32; Acts 1937, c.33, s.2; Acts 1939, c.102, s.1; Acts 1945, c.348, s.21; Acts 1967, c.260, s.4; Acts 1971, P.L.394, SEC.14.) As amended by Acts 1978, P.L.2, SEC.2804; P.L.17-1984, SEC.8; P.L.33-1991, SEC.8.

IC 28-1-2-30.5
Keeping and handling of personal records; breach of security; disposal of personal records; winding up of business; providing records to the department
Sec. 30.5. (a) This section applies to the following:
(1) Any:
(A) financial institution;
(B) person required to file notification with the department under IC 24-4.5-6-202;
(C) person subject to IC 24-7; or
(D) other person subject to regulation by the department.
(2) Any person licensed or required to be licensed under IC 24-4.4 or IC 24-4.5.
(b) As used in this section, "customer", with respect to a person described in subsection (a), means an individual consumer, or the individual's legal representative, who obtains or has obtained from the person a financial:
(1) product; or
(2) service;
that is to be used primarily for personal, family, or household purposes. The term does not include an affiliate of the person.
(c) As used in this section, "personal information" includes any of the following:
(1) An individual's first and last names or first initial and last name.
(2) Any of the following data elements: (A) A Social Security number.
(B) A driver's license number.
(C) A state identification card number.
(D) A credit card number.
(E) A financial account number or debit card number.
(3) With respect to an individual, any of the following:
(A) Address.
(B) Telephone number.
(C) Information concerning the individual's:
(i) income or other compensation;
(ii) credit history;
(iii) credit score;
(iv) assets;
(v) liabilities; or
(vi) employment history.
(d) As used in this section, personal information is "encrypted" if the personal information:
(1) has been transformed through the use of an algorithmic process into a form in which there is a low probability of assigning meaning without use of a confidential process or key; or
(2) is secured by another method that renders the personal information unreadable or unusable.
(e) As used in this section, personal information is "redacted" if the personal information has been altered or truncated so that not more than the last four (4) digits of:
(1) a Social Security number;
(2) a driver's license number;
(3) a state identification number; or
(4) an account number;
are accessible as part of the personal information.
(f) As used in this section, "personal records" means any records that:
(1) are maintained, whether as a paper record or in an electronic or a computerized form, by a person to whom this section applies; and
(2) contain the unencrypted, unredacted personal information of one (1) or more customers or potential customers.
(g) A person to whom this section applies shall keep and handle personal records in a manner that:
(1) reasonably safeguards the personal records from destruction, theft, or other loss; and
(2) protects the personal records from misuse.
(h) If a breach of the security of any personal records occurs, the person maintaining the records is subject to the disclosure requirements under IC 24-4.9-3, unless the person is exempt from the disclosure requirements under IC 24-4.9-3-4.
(i) A person to whom this section applies may not dispose of personal records without first:
(1) shredding, incinerating, or mutilating the personal records;

or
(2) erasing or otherwise rendering illegible or unusable the personal information contained in the records.
(j) If a person to whom this section applies ceases doing business, the person shall, as part of the winding up of the business, safeguard any personal records maintained by the person in accordance with this section until such time as the person is entitled or required to destroy the records under:
(1) applicable law; or
(2) the person's own records maintenance policies.
(k) A person to whom this section applies shall provide at the person's cost any records that the director considers relevant or material to an examination, investigation, or other matter under consideration by the department.
As added by P.L.90-2008, SEC.20. Amended by P.L.1-2009, SEC.147; P.L.35-2010, SEC.98.

IC 28-1-2-31
Acceptance of examination by federal authority
Sec. 31. The department may, in its discretion, accept any examination of any financial institution made by federal authority in lieu of the examination made under the provisions of this article.
(Formerly: Acts 1933, c.40, s.33.) As amended by P.L.263-1985, SEC.9.

IC 28-1-2-32
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-33
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-34
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-35
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-36
Solicitation of political contributions; violations
Sec. 36. It is a Class A misdemeanor for a person to knowingly solicit from any officer or employee of the department any money or other property for political assessments or contributions.
(Formerly: Acts 1933, c.40, s.38.) As amended by Acts 1978, P.L.2, SEC.2806.

IC 28-1-2-37 Repealed
(Repealed by P.L.176-1996, SEC.35.)

IC 28-1-2-38
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-1-2-39
Repealed
(Repealed by P.L.90-2008, SEC.80.)

IC 28-1-2-40
Five star mortgage program established; guidelines; requirements; certifications; fees; investigations; enforcement
Sec. 40. (a) As used in this section, "act" refers to the federal Credit Card Accountability Responsibility and Disclosure Act of 2009 as it applies to Indiana borrowers.
(b) If the department receives credible evidence from any source that a financial institution that issues to Indiana borrowers an unsecured credit card that is not a debit card, as a card issuer (as defined in 15 U.S.C. 1602(n)) is not in substantial compliance with the act, the director of the department shall send a notice of the evidence by certified mail to the financial institution's chief executive officer. The notice must:
(1) set forth the provisions of IC 5-13-9.5-1(c) and IC 5-13-9.5-1(d);
(2) describe the department's evidence that the financial institution is not in substantial compliance with the act;
(3) describe the consequences under IC 5-13-9.5-1(c) of a finding that the financial institution is not in substantial compliance with the act; and
(4) invite a reply that affirms or disputes the evidence of noncompliance with the act.
If a financial institution disputes the preliminary determination that it is not in substantial compliance with the act, but fails to convince the director of the department of its substantial compliance with the act, the financial institution may, within twenty (20) days of the date of the notice, request a hearing on the determination. If a hearing is requested, the department shall schedule the hearing not earlier than twenty (20) days after the date of the request. If no hearing is requested, the department's determination that the financial institution is not in substantial compliance with the act is final.
(c) Except as otherwise provided in this section, any hearing requested by a financial institution under subsection (b) and the determination by the department are subject to IC 4-21.5-3. Judicial review of the department's final determination may be obtained in accordance with IC 4-21.5-5.
(d) If a financial institution does not contest the determination that it is not in substantial compliance with the act, or the financial institution is determined under subsection (b) to not be in substantial

compliance with the act, the department shall immediately notify the chairperson of the board for depositories established under IC 5-13-12 of the determination.
(e) A financial institution that has been determined by the department to not be in substantial compliance with the act may petition the department for a hearing to demonstrate that the financial institution has taken the necessary steps to attain substantial compliance with the act, and to ensure future substantial compliance with the act. The hearing and the determination by the department are subject to IC 4-21.5-3. Judicial review of the department's final determination may be obtained in accordance with IC 4-21.5-5. Upon final determination by the department, or a final judgment in the case of pending judicial review, that the financial institution is in substantial compliance with the act, the department shall immediately notify the chairperson of the board for depositories established under IC 5-13-12 of the determination or judgment.
As added by P.L.115-2010, SEC.21.



CHAPTER 3. REPEALED



CHAPTER 3.1. LIQUIDATION OF FINANCIAL INSTITUTIONS

IC 28-1-3.1-2
Authority of department to take possession of business and property; conditions; duties of department
Sec. 2. (a) The department may take possession of the business and property of any financial institution except a consumer finance institution licensed to make supervised or regulated loans under IC 24-4.5, whenever it appears to the department that the financial institution:
(1) is insolvent or in imminent danger of insolvency;
(2) is in an unsafe or unsound condition;
(3) has refused to pay its deposits or obligations in accordance with the terms under which those deposits or obligations were incurred;
(4) has refused to submit its records and affairs for inspection or examination by the department or federal authorities;
(5) has violated any court order, statute, rule, or regulation of the department or its articles of incorporation and that continued control of its own affairs threatens injury to the public, the financial community, its depositors, or other creditors;
(6) requests through its board of directors that the department take possession for the benefit of depositors, other creditors, shareholders, or other persons;
(7) has an impairment of its capital (the capital of a bank or trust company shall, for the purpose of this subdivision, be

considered to be unimpaired so long as the sound value of its assets over and above its liabilities, exclusive of liabilities for capital notes, debentures, and capital stock, as determined by the department, equals or exceeds the minimum capital or capital stock required by the department for a bank or trust company);
(8) has neglected or refused, for a period of thirty (30) days, to comply with the terms of a duly issued order of the department, essential to preserve the solvency of the financial institution;
(9) has failed to pay the fees charged by the department under IC 28-11-3-5 after due notice of the amount of the fee has been given;
(10) has breached a fiduciary duty under IC 30-4-3-6; or
(11) has violated IC 30-4-3-7 in a way that has caused or may cause harm to fiduciary accounts.
(b) When the department makes a determination to take possession of the business and property of a financial institution under subsection (a), the department shall:
(1) make a finding to that effect and enter that finding on the records of the proceedings of the department; and
(2) cause a certified copy of the finding to be served on the president or other executive officer actively in charge of the financial institution and demand possession of the business, property, and records of the financial institution from the officer. The financial institution shall immediately surrender the possession to the department.
(c) The department or its receiver is not required to become the owner of any property to fulfill the liquidation requirements of this chapter.
As added by P.L.141-1984, SEC.2. Amended by P.L.33-1991, SEC.9; P.L.262-1995, SEC.4.

IC 28-1-3.1-3
Holding business and property until liquidation of affairs
Sec. 3. (a) When the department has taken possession of the business and property of a financial institution under the provisions of section 2 of this chapter, the department shall hold possession of the business and property until the affairs of the institution have been finally liquidated as provided in this chapter, unless the financial institution has undertaken the voluntary liquidation of its affairs under IC 28-1-9.
(b) If a corporate fiduciary is to be liquidated, the department may appoint an agent from within or outside the department to temporarily conduct the affairs of the corporate fiduciary until a receiver is appointed. The agent may be required to give bond and shall be paid reasonable compensation by the corporate fiduciary being liquidated.
As added by P.L.141-1984, SEC.2. Amended by P.L.262-1995, SEC.5.
IC 28-1-3.1-4
Notice; entry of cause; hearing; record; rights and liabilities of persons interested; Federal Deposit Insurance Corporation as receiver
Sec. 4. (a) Immediately upon the taking possession of the business and property of any financial institution under section 2 of this chapter, the department shall give notice by:
(1) posting the notice at the main entrance of the principal office of the financial institution;
(2) causing the notice to be served upon the president or other executive officer actively in charge of the business of the financial institution; and
(3) filing the notice in the office of the circuit court in the county where the principal office of the financial institution is located.
(b) Upon the filing of the notice under subsection (a), the clerk shall:
(1) note the filing of the notice upon the records of the receivership court; and
(2) enter the cause as a civil action upon the dockets of the court under the name and style of "In the matter of the liquidation of ___________" (inserting the name of the financial institution).
(c) The receivership court may hear and determine all issues and matters pertaining to or connected with the liquidation of the financial institution, including:
(1) the amount of the compensation and necessary expenses of any special representative, assistant, accountant, agent, or attorney employed by the department, or the receiver appointed by the department, as set forth in this chapter; and
(2) all papers and pleadings pertaining to the liquidation proceedings.
(d) All entries, orders, judgments, and decrees of the receivership court in connection with the liquidation proceedings shall be filed and entered of record in the cause of action.
(e) The rights and liabilities of a financial institution and of its creditors, depositors, shareholders, and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date of the filing of the notice of possession with the receivership court. In the case of mutual debts or mutual credits of equal priority between the financial institution and another person, the credits and debts shall be set off and the balance only shall be allowed or paid. The right to set off shall be determined as of the date of the filing of the notice of possession of the financial institution under subsection (a).
(f) Notwithstanding this section, if the Federal Deposit Insurance Corporation is appointed receiver of a financial institution, subsections (a)(3), (b), (c), and (d) do not apply, and applicable federal law governs the receivership.
As added by P.L.141-1984, SEC.2. Amended by P.L.35-2010,

SEC.99.

IC 28-1-3.1-5
Receiver; appointment; vesting of title to all assets and right to terminate affairs of institution; liens or claims against property
Sec. 5. (a) The department may appoint the receiver of the closed financial institution. Unless the receiver is the Federal Deposit Insurance Corporation, the department, upon acceptance of the appointment of a receiver, shall make immediate application to the receivership court for confirmation of the receiver. The receivership court shall approve the department's application if it finds that to do so would be in the public interest. The application may be acted on by the receivership court without any notice except that provided in section 4 of this chapter. The receiver shall give a bond the director considers appropriate. However, a federal deposit insurance agency shall not be required to post any bond. If the receiver is not a federal deposit insurance agency, the director may agree to reasonable compensation for the receiver.
(b) Upon appointment as receiver, title to all assets of the financial institution vest in the receiver without the execution of any instruments of conveyance, assignment, transfer, or endorsement. If no other receiver is appointed as provided in this chapter, the department shall act as receiver and has all of the powers and duties of a receiver as provided in this chapter.
(c) Except as otherwise provided, the sole and exclusive right to liquidate and terminate the affairs of any financial institution is vested in the receiver appointed under this section, and except as otherwise provided by law, no other receiver, assignee, trustee, or liquidating agent shall be appointed by any court or any other person.
(d) After the department has taken possession of the business and property for any financial institution, no suit, action, or other proceeding at law or in equity shall be commenced or prosecuted against the financial institution upon any debt, obligation, claim, or demand.
(e) No person, firm, limited liability company, corporation, or other entity holding any of the property or credits of the financial institution shall have any lien or charge against the property or credits for any payment, advance, or clearance made after the department has taken possession. A lien shall not attach to any of the assets or property of the financial institution by reason of the entry of any judgment recovered against the institution after the department has taken possession of its business and property and while the possession continues.
(f) A receiver appointed to liquidate a corporate fiduciary must have sufficient experience in fiduciary matters.
As added by P.L.141-1984, SEC.2. Amended by P.L.8-1993, SEC.438; P.L.262-1995, SEC.6; P.L.35-2010, SEC.100.

IC 28-1-3.1-6
Receiver; authority Sec. 6. The receiver of a closed financial institution may do the following:
(1) Take possession of all books, records, and assets of the financial institution.
(2) Collect all debts, claims, and judgments belonging to the financial institution and do such other acts as are necessary to preserve and liquidate its assets.
(3) Execute in the name of the financial institution any instrument necessary or proper to effectuate its powers or perform its duties as receiver.
(4) Initiate, pursue, and defend litigation involving any right, claim, interest, or liability of the financial institution.
(5) Exercise any and all fiduciary functions of the financial institution as of the date of appointment as receiver.
(6) Borrow money as necessary in the liquidation of the financial institution and secure the borrowings by the pledge or mortgage of assets.
(7) Abandon or convey title to any holder of a mortgage, security deed, security interest, or lien against property in which the financial institution has an interest whenever the receiver determines that to continue to claim that interest is burdensome and of no advantage to the financial institution, its depositors, creditors, or shareholders.
(8) Subject to the approval of the receivership court:
(A) sell any and all real and personal property to compromise any debt, claim, or judgment due to the financial institution and discontinue any action or other proceeding pending; or
(B) pay off all mortgages, securities deeds, security agreements, and liens upon any real or personal property belonging to the financial institution and purchase at a judicial sale or at a sale authorized by court order, any real or personal property in order to protect the financial institution's equity in that property.
(9) If, at the time of liquidation, a closed financial institution holds property in trust for an individual or a corporation under or by virtue of a trust instrument, the administration of the property must be handled in the manner set forth in IC 28-1-9-7.
Notwithstanding this section, when the Federal Deposit Insurance Corporation is appointed receiver of a financial institution, subdivision (8) does not apply.
As added by P.L.141-1984, SEC.2. Amended by P.L.42-1993, SEC.23; P.L.262-1995, SEC.7; P.L.35-2010, SEC.101.

IC 28-1-3.1-7
Receiver's authority to sell assets; borrowing of money for deposit liabilities
Sec. 7. The receiver may, with ex parte approval of the receivership court, sell all or any part of the financial institution's assets to another state or federally chartered financial institution or

to a federal deposit insurance agency acting in its corporate capacity. The Federal Deposit Insurance Corporation is not required to seek ex parte approval of the receivership court. The receiver may also borrow from a federal deposit insurance agency any amount necessary to facilitate the assumption of deposit liabilities by a newly chartered or existing state or federally chartered financial institution, assigning any part or all of the assets of the financial institution as security for the loan.
As added by P.L.141-1984, SEC.2. Amended by P.L.35-2010, SEC.102.

IC 28-1-3.1-8
Claims; presentation; notice; rejection
Sec. 8. (a) All parties having claims against the closed financial institution shall present their claims supported by proof to the receiver within one hundred eighty (180) days after the department has taken possession.
(b) The receiver shall cause notice of the claims procedure prescribed by this section to be:
(1) published once a week for twelve (12) consecutive weeks in a newspaper of general circulation published in the county in which the receivership court is located; and
(2) mailed to each person whose name appears as a creditor upon books of the financial institution at the person's last address of record.
(c) Within one hundred eighty (180) days following receipt of claim, the receiver shall notify in writing any claimant whose claim has been rejected. Notice is effective when mailed. Any claimant whose claim has been rejected by the receiver may petition the receivership court for a hearing on the claim within sixty (60) days from the date the claim is rejected.
(d) If the Federal Deposit Insurance Corporation is the receiver, compliance with this section is not required.
As added by P.L.141-1984, SEC.2. Amended by P.L.35-2010, SEC.103.

IC 28-1-3.1-9
Late claims
Sec. 9. Any claims filed after the one hundred eighty (180) day claim period prescribed by section 8 of this chapter and subsequently accepted by the receiver or allowed by the receivership court shall be entitled to share in the distribution of assets only to the extent of the undistributed assets in the hands of the receiver on the date the claims are accepted or allowed. If the Federal Deposit Insurance Corporation is the receiver, compliance with this section is not required.
As added by P.L.141-1984, SEC.2. Amended by P.L.35-2010, SEC.104.

IC 28-1-3.1-10 Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-3.1-10.1
Payment of claims; order
Sec. 10.1. (a) All claims against the financial institution that are proved to the satisfaction of the receiver or approved by the receivership court shall be paid in the following order:
(1) Claims of persons referred to in IC 28-1-12-6 as having preference and priority.
(2) Administration expenses of the liquidation, including the following:
(A) Court costs.
(B) Compensation and actual expenses incurred by the department or the receiver in order to facilitate the liquidation.
(C) Compensation of each regular officer or employee of the receiver for the time actually devoted by the officer or employee to the liquidation of the financial institution at an amount not to exceed the compensation paid to the officer or employee for the performance of the regular duties of the officer or employee.
(D) Actual expenses of each regular officer or employee of the receiver that are necessarily incurred in the performance of the duties of the officer or employee in the liquidation.
(E) Compensation and expenses of any special representative, assistant, accountant, agent, or attorney employed by the receiver.
(F) The reasonable general overhead expenses that are incurred by the department or the receiver in the liquidation of the affairs of the financial institution.
(3) Claims given priority under other provisions of state or federal law.
(4) Deposit obligations.
(5) Other general liabilities.
(6) Debt subordinated to the claims of general creditors.
(7) Equity capital securities.
(b) Interest may not be paid on any claim until the full principal amount of every claim within the same class has been paid.
(c) If the Federal Deposit Insurance Corporation is the receiver, compliance with this section is not required.
As added by P.L.262-1995, SEC.8. Amended by P.L.35-2010, SEC.105.

IC 28-1-3.1-11
Rejection of executory contracts and leases
Sec. 11. (a) Within one hundred eighty (180) days of the date that the department has taken possession, the receiver may, at his election, reject:
(1) any executory contract to which the closed financial

institution is a party without any further liability to the closed financial institution or the receiver; or
(2) any obligation of the financial institution as a lessee of real or personal property.
The receiver's election to reject a lease shall create no claim for rent other than rent accrued to the date of termination or for actual damages, if any, for the termination not to exceed the equivalent of payment of rent for six (6) months.
(b) If the Federal Deposit Insurance Corporation is the receiver, compliance with this section is not required.
As added by P.L.141-1984, SEC.2. Amended by P.L.35-2010, SEC.106.

IC 28-1-3.1-12
Federal deposit insurance; payments of deposit liabilities; subrogation
Sec. 12. Whenever a federal deposit insurance agency pays or makes available for payment the insured deposit liabilities of a closed financial institution, the federal deposit insurance agency, whether or not it acts as receiver, shall be subrogated by operation of law to all rights against the closed financial institutions of each owner of a claim for deposit so paid by the federal deposit insurance agency to the extent necessary to enable the federal deposit insurance agency, under federal law, to make insurance payments available to depositors of closed financial institutions.
As added by P.L.141-1984, SEC.2.

IC 28-1-3.1-13
Successor to closed financial institution's fiduciary duties; appointment; powers and duties; notice of appointment to interested parties
Sec. 13. (a) The receiver, with the approval of the receivership court, may appoint a successor to all rights, obligations, assets, deposits, agreements, and trusts held by the closed financial institution as trustee, administrator, executor, guardian, agent, and all other fiduciary or representative capacities. The successor's duties and obligations begin upon appointment to the same extent binding upon the closed financial institution and as though the successor had originally assumed the duties and obligations. Specifically, the successor shall succeed to and be entitled to administer all trusteeships, administrations, executorships, guardianships, agencies, and all other fiduciary or representative proceedings to which the closed financial institution is named or appointed in wills, whenever probated, or to which it is appointed by any other instrument, court order, or by operation of law.
(b) This section shall not impair any right of the grantor or beneficiaries of trust assets to secure the appointment of a substituted trustee or manager.
(c) Within thirty (30) days after appointment, the successor shall give written notice, insofar as practical, to all interested parties

named in:
(1) the books and records of the closed financial institution; or
(2) trust documents held by it;
that the successor has been appointed in accordance with applicable law.
(d) If the Federal Deposit Insurance Corporation is the receiver, compliance with this section is not required.
As added by P.L.141-1984, SEC.2. Amended by P.L.35-2010, SEC.107.

IC 28-1-3.1-14
Personal property left in possession of closed financial institution; appearances, claims, and disposition
Sec. 14. (a) The receiver shall cause notice to be mailed to:
(1) the owners of any personal property left in the possession of a closed financial institution for safekeeping or as bailee or depository for hire;
(2) all lessees; and
(3) other persons in possession of any safe deposit box, vault, or locker;
requiring those persons to appear and assert their claims to the property within sixty (60) days from the date of the notice. Within that time, the owner or owners of the property may appear and assert their claims to the property. Subject to approval of the receivership court, the receiver shall make the agreements or arrangements as may be necessary for the disposition of the property and the contents of the safe deposit boxes, vaults, or lockers and the termination of any leases or other contracts relating to the property.
(b) If the Federal Deposit Insurance Corporation is the receiver, compliance with this section is not required.
As added by P.L.141-1984, SEC.2. Amended by P.L.35-2010, SEC.108.

IC 28-1-3.1-15
Actions to enforce rights, demands, or claims vested in financial institution, shareholders, or creditors
Sec. 15. The receiver may, within ten (10) years after any cause of action has accrued against any of the directors, trustees, officers, owners, or employees of any closed financial institution, institute and maintain, in the name of the receiver, any action or proceeding for the enforcement of any right, demand, or claim that is vested in the financial institution or in the shareholders or creditors of the financial institution.
As added by P.L.141-1984, SEC.2.

IC 28-1-3.1-16
Articles of dissolution; contents; Federal Deposit Insurance Corporation as receiver; authority of department to act
Sec. 16. (a) When the proceedings described in this chapter have been completed, the receiver shall execute and file, in the manner

provided in this section, articles of dissolution, setting forth the following information:
(1) The name of the financial institution.
(2) The place where its principal office is located.
(3) The names and addresses of the directors and officers of the financial institution at the time when the liquidation proceedings were begun.
(4) A brief summary of the aggregate amount of general claims finally allowed against the financial institution, the aggregate amount of claims allowed as preferred, and the aggregate amount of all other claims against the financial institution, together with a statement of the aggregate payments made on each of the groups of claims and with a reference to:
(A) the orders of the receiver or the receivership court authorizing those payments; and
(B) the current reports wherein a report of the payments so ordered is made;
as of the date of the taking possession of the financial institution by the department.
(5) A brief summary of the aggregate amount of payments made to the shareholders of the financial institution, whether of money or other property, and a reference to the orders of the receiver or the receivership court authorizing the payments and to the current reports wherein the report of the payment is made.
(b) If the Federal Deposit Insurance Corporation is the receiver, the following apply:
(1) Compliance with this section is not required.
(2) The department:
(A) may file the articles of dissolution; and
(B) may take all actions necessary to complete the dissolution of the financial institution.
As added by P.L.141-1984, SEC.2. Amended by P.L.35-2010, SEC.109.

IC 28-1-3.1-17
Articles of dissolution; execution; presentation; fee
Sec. 17. The articles of dissolution shall be executed in triplicate and shall be presented in triplicate to the secretary of state at his office (as provided in section 18 of this chapter) accompanied by the fees prescribed by law.
As added by P.L.141-1984, SEC.2.

IC 28-1-3.1-18
Articles of dissolution; duties of secretary of state
Sec. 18. Upon presentation of the articles of dissolution as provided in section 17 of this chapter, the secretary of state shall:
(1) endorse his approval upon each of the triplicate copies of the articles if he finds that they conform to law;
(2) when all fees have been paid as required by law: (A) file one (1) copy of the articles in his office;
(B) issue a certificate of dissolution to the department; and
(C) return the certificate of dissolution to the department, together with two (2) copies of the articles of dissolution bearing the endorsement of his approval.
As added by P.L.141-1984, SEC.2.

IC 28-1-3.1-19
Articles of dissolution; filing with county recorder
Sec. 19. The department shall file for record with the county recorder of the county where the principal office of the financial institution is located one (1) of the triplicate copies of the articles of dissolution bearing the endorsement of the approval of the secretary of state as provided in section 18 of this chapter.
As added by P.L.141-1984, SEC.2.

IC 28-1-3.1-20
Dissolution and cessation of existence
Sec. 20. Upon the issuance of the certificate of dissolution and the recording of the articles of dissolution, as provided in section 19 of this chapter, the financial institution shall be dissolved and its existence shall cease.
As added by P.L.141-1984, SEC.2.

IC 28-1-3.1-21
Troubled or insolvent financial institutions; federal supervisory agencies; department's authority to approve transactions
Sec. 21. Whenever a federal supervisory agency is bidding, consolidating, merging, selling, or otherwise resolving or disposing of a troubled, an insolvent, or an imminently insolvent financial institution, the director of the department may approve any transaction, including the purchase of assets, the assumption of liabilities, a merger, or the formation of a new financial institution, if the transaction requires the approval of the department.
As added by P.L.42-1993, SEC.24. Amended by P.L.11-1998, SEC.1; P.L.35-2010, SEC.110.



CHAPTER 4. FORMATION OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS



CHAPTER 5. BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS GENERALLY

IC 28-1-5-2
Corporate capacity and authority; general rights, powers, and privileges; authority to purchase and hold life insurance
Sec. 2. (a) Every corporation has the capacity to act that is possessed by a natural person, but has the authority to perform only those acts that are necessary, convenient, or expedient to accomplish the purposes for which it is formed and that are not repugnant to law.
(b) Subject to any limitations or restrictions imposed by law or by the articles of incorporation, each corporation has the following general rights, powers, and privileges:
(1) To continue as a corporation, under its corporate name, for the period limited in its articles of incorporation, or, if the period is not so limited, then perpetually.
(2) To sue and be sued in its corporate name.
(3) To have a corporate seal and to alter such seal at its pleasure.
(4) To acquire, own, hold, use, lease, mortgage, pledge, sell, convey, or otherwise dispose of property, real and personal, tangible and intangible, in the manner and to the extent hereinafter provided.
(5) To borrow money and to mortgage or pledge its property to secure the payment thereof, in the manner and to the extent hereinafter provided; but no financial institution having power to accept deposits of money shall pledge any of the assets of such financial institution as security for the safekeeping and prompt payment of any money so deposited, except that any such financial institution may, for the safekeeping and prompt payment of any money so deposited, give security of the kind authorized by any statute of this state or by the Congress of the United States. Notwithstanding this subdivision, a financial institution may receive deposits of state and federal public

funds and may pledge securities or other assets for the repayment of deposits if the pledge is permitted by applicable law or regulation.
(6) To conduct business in this state and elsewhere.
(7) To appoint such officers and agents as the business of the corporation may require and to do the following with respect to any officers or agents appointed:
(A) Define their duties.
(B) Fix their compensation, which may include compensation paid pursuant to any plan of deferred compensation approved by the corporation's board of directors.
(C) Enter into employment contracts with the corporation's officers and agents which set forth terms and conditions of employment.
(D) Provide the corporation's officers, agents, and employees with individual or group life insurance.
(E) Procure and maintain in effect for the benefit of the bank, insurance on the life or lives of designated officers or directors.
(8) To make bylaws for the government and regulation of its affairs.
(9) To cease doing business and to dissolve and surrender its corporate franchise.
(10) To do all acts and things necessary, convenient, or expedient to carry out the purposes for which it is formed.
(c) Subject to any limitations or restrictions that the department or a federal regulator may impose by regulation, rule, policy, or guidance, each corporation may purchase and hold life insurance as follows:
(1) Life insurance purchased or held in connection with employee compensation or benefit plans approved by the corporation's board of directors.
(2) Life insurance purchased or held to recover the cost of providing preretirement or postretirement employee benefits approved by the corporation's board of directors.
(3) Life insurance on the lives of borrowers.
(4) Life insurance held as security for a loan.
(5) Life insurance that a national bank may purchase or hold under 12 U.S.C. 24 (Seventh).
(Formerly: Acts 1933, c.40, s.90; Acts 1937, c.33, s.10; Acts 1963, c.179, s.1; Acts 1969, c.280, s.2; Acts 1971, P.L.394, SEC.23; Acts 1974, P.L.128, SEC.2.) As amended by P.L.266-1987, SEC.8; P.L.10-2006, SEC.29 and P.L.57-2006, SEC.29; P.L.35-2010, SEC.111; P.L.27-2012, SEC.37.

IC 28-1-5-3
Principal office; change of location
Sec. 3. Every corporation shall maintain an office or place of business in this state, which shall be known as the "principal office",

and which shall be located in a county in which the corporation conducts business. The post office address of the principal office shall be stated in the original articles of incorporation, at the time of the incorporation. Thereafter, the location of the principal office may be changed at any time or from time to time when authorized by the board of directors and approved by the department, by filing with the secretary of state on or before the day on which the change is to take effect, a certificate signed by the president or a vice president and by the secretary or cashier of the corporation and verified by one of the officers signing the certificate, stating the change to be made and reciting that the change is made pursuant to authorization by the board of directors.
(Formerly: Acts 1933, c.40, s.91.) As amended by P.L.33-1991, SEC.12.

IC 28-1-5-4
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-5
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-6
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-7
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-8
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-8.5
Shareholders' derivative proceedings; procedure
Sec. 8.5. (a) A person may not commence a proceeding in the right of a corporation unless the person was a shareholder of the corporation when the transaction complained of occurred or unless the person became a shareholder through transfer by operation of law from one who was a shareholder at that time. The derivative proceeding may not be maintained if it appears that the person commencing the proceeding does not fairly and adequately represent the interests of the shareholders in enforcing the right of the corporation.
(b) A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the board of directors, and either that the demand was refused or ignored or why the shareholder did

not make the demand. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint (including an investigation commenced under subsection (d)), the court may stay any proceeding until the investigation is completed.
(c) A proceeding commenced under this section may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected. On termination of the proceeding, the court may require the plaintiff to pay any defendant's reasonable expenses (including attorney's fees) incurred in defending the proceeding if it finds that the proceeding was commenced without reasonable cause.
(d) Unless prohibited by the articles of incorporation, the board of directors may establish a committee consisting of three (3) or more disinterested directors or other disinterested persons to determine:
(1) whether the corporation has a legal or equitable right or remedy; and
(2) whether it is in the best interests of the corporation to pursue that right or remedy, if any, or to dismiss a proceeding that seeks to assert that right or remedy on behalf of the corporation.
(e) In making a determination under subsection (d), the committee is not subject to the direction or control of or termination by the board. A vacancy on the committee may be filled by the majority of the remaining members by selection of another disinterested director or other disinterested person.
(f) If the committee determines that pursuit of a right or remedy through a derivative proceeding or otherwise is not in the best interests of the corporation, the merits of that determination shall be presumed to be conclusive against any shareholder making a demand or bringing a derivative proceeding with respect to such right or remedy, unless such shareholder can demonstrate that:
(1) the committee was not disinterested, as described in subsection (g); or
(2) the committee's determination was not made after an investigation conducted in good faith.
(g) For purposes of this section, a director or other person is disinterested if the director or other person:
(1) has not been made a party to a derivative proceeding seeking to assert the right or remedy in question, or has been made a party but only on the basis of a frivolous or insubstantial claim or for the sole purpose of seeking to disqualify the director or other person from serving on the committee;
(2) is able under the circumstances to render a determination in the best interests of the corporation; and
(3) is not an officer, employee, or agent of the corporation or of a related corporation. However, an officer, employee, or agent of the corporation or a related corporation who meets the

standards of subdivisions (1) through (2) shall be considered disinterested in any case in which the right or remedy under scrutiny is not assertable against a director or officer of the corporation or the related corporation.
(h) For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the owner's behalf.
As added by P.L.266-1987, SEC.9.

IC 28-1-5-9
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-10
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-11
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-11.5
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-5-11.7
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-5-12
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-13
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-5-14
Repealed
(Repealed by P.L.143-1984, SEC.1.)

IC 28-1-5-15
Books of accounts; minutes; stock transfer book
Sec. 15. Every corporation shall keep correct and complete books of accounts and minutes of the proceedings of its shareholders, directors, executives and/or finance committees, and it shall likewise keep, at its principal office, an original or a duplicate stock transfer book and/or records giving the names and addresses of all shareholders and the number of shares held by each.
(Formerly: Acts 1933, c.40, s.102; Acts 1935, c.5, s.20.)
IC 28-1-5-16
Requirement to provide property tax information in certain transactions
Sec. 16. With respect to a residential real property financing or refinancing, a corporation shall comply with IC 6-1.1-12-43.
As added by P.L.64-2004, SEC.29.



CHAPTER 5.5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. MERGER AND CONSOLIDATION OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS

IC 28-1-7-1
"Corporation", "shareholder"; authority to merge or consolidate; transactions involving savings banks; merger or consolidation of corporation and affiliate
Sec. 1. (a) As used in this chapter, "corporation" means:
(1) a bank;
(2) a trust company;
(3) a corporate fiduciary;
(4) a savings bank organized, reorganized, or formed as a result of a conversion after December 31, 1992;
(5) a savings association; or
(6) an industrial loan and investment company that maintains federal deposit insurance.
(b) As used in this chapter, "shareholder", with respect to a:
(1) mutual savings bank; or
(2) mutual saving association;
refers to a member of the mutual savings bank or mutual savings association.
(c) Any two (2) or more corporations that are organized or reorganized under the laws of any state (as defined in IC 28-2-17-19) or of the United States may merge into one (1) of such corporations, or may consolidate into a new corporation, to be organized under IC 28-12, by complying with the provisions of this chapter.
(d) A savings bank organized before January 1, 1993, may under section 25 of this chapter merge, consolidate, or join together with a bank or trust company. Except as provided in section 25 of this chapter, all other provisions of this chapter apply to the merger, consolidation, or joining together.
(e) A corporation organized or reorganized under the laws of a state (as defined in IC 28-2-17-19) or of the United States may merge or consolidate with one (1) or more of its affiliates (as defined in IC 28-1-18.2-1) by complying with all the provisions of this chapter. In effecting a merger or consolidation between a corporation and an affiliate, this chapter applies as if the affiliate were a corporation

except that a noncorporation survivor of a merger or consolidation does not retain powers of the corporation.
(Formerly: Acts 1933, c.40, s.114; Acts 1935, c.5, s.23.) As amended by P.L.263-1983, SEC.1; P.L.122-1994, SEC.42; P.L.262-1995, SEC.9; P.L.171-1996, SEC.3; P.L.192-1997, SEC.2; P.L.79-1998, SEC.36; P.L.35-2010, SEC.112; P.L.27-2012, SEC.38.

IC 28-1-7-2
Manner of effecting merger
Sec. 2. The merger of any two (2) or more corporations shall be effected in the following manner. The board of directors of each corporation shall, by a resolution, approve a joint agreement of merger setting forth the following:
(a) The names of the corporations proposing to merge, and the name of the corporation into which such corporations propose to merge.
(b) The terms and conditions of the proposed merger.
(c) The manner and basis of converting the shares of the capital stock of each corporation into the shares of the surviving corporation, or, in whole or in part, into cash, property, shares, or other securities or obligations of any other corporation.
(d) A restatement of such provisions of the articles of incorporation of the surviving corporation as may be deemed necessary.
(e) Such other provisions with respect to the proposed merger as may be deemed necessary.
(Formerly: Acts 1933, c.40, s.115.) As amended by Acts 1979, P.L.257, SEC.1; P.L.141-1984, SEC.3; P.L.122-1994, SEC.43.

IC 28-1-7-3
Resolution of approving agreement; direction for submission to vote of shareholders
Sec. 3. The resolutions of the boards of directors shall direct that the agreement be submitted to a vote of the shareholders of the corporations at an annual or a special meeting. If the meeting is to be an annual meeting, notice of the submission of the agreement shall be included in the notice of the annual meeting. If the meeting is a special meeting, the special meeting shall be called by the resolution designating the meeting, and notice of the meeting shall be given at the time and in the manner provided in IC 28-13-5-8. A copy of the proposed agreement of merger shall be included with the notice of the annual or special meeting.
(Formerly: Acts 1933, c.40, s.116; Acts 1965, c.356, s.4.) As amended by P.L.263-1985, SEC.26; P.L.14-1992, SEC.67; P.L.122-1994, SEC.44.

IC 28-1-7-4
Department's approval of joint agreement of merger
Sec. 4. (a) After the resolutions approving a joint agreement of merger have been adopted by the board of directors of each of the

corporations, such resolutions and joint agreement shall be submitted for approval by the department. Subject to any approvals required under federal law, the department may, in its discretion, approve or disapprove the resolution and joint agreement.
(b) In deciding whether to approve or disapprove a resolution and joint agreement under this section, the department shall consider the following factors:
(1) Whether the institutions subject to the proposed transaction are operated in a safe, sound, and prudent manner.
(2) Whether the financial condition of any institution subject to the proposed transaction will jeopardize the financial stability of any other institutions subject to the proposed transaction.
(3) Whether the proposed transaction under this chapter will result in an institution that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(4) Whether the proposed transaction, in the department's judgment and considering the available information under the prevailing circumstances, will result in an institution that is more favorable to the stakeholders than if the entities were to remain separate.
(5) Whether the management or other principals of the institution that will result from the proposed transaction under this chapter are qualified by character and financial responsibility to control and operate in a legal and proper manner the resulting institution.
(6) Whether the institutions subject to the proposed transaction under this chapter furnish all the information the department requires in reaching the department's decision.
(Formerly: Acts 1933, c.40, s.117.) As amended by P.L.263-1985, SEC.27; P.L.14-1992, SEC.68; P.L.122-1994, SEC.45; P.L.171-1996, SEC.4; P.L.90-2008, SEC.21; P.L.35-2010, SEC.113; P.L.27-2012, SEC.39.

IC 28-1-7-5
Submission of merger agreement; vote required
Sec. 5. The agreement of merger shall be submitted to a vote of the shareholders of each corporation, at the meeting directed by the resolution of the board of directors of each corporation, and the agreement shall be adopted by each corporation upon receiving the affirmative votes of the holders of a majority of the outstanding shares of the capital stock of the corporation. A mutual savings association or mutual savings bank shall adopt the agreement upon receiving the affirmative vote of fifty-one percent (51%) or more of the votes cast at the meeting called to consider such agreement of merger.
(Formerly: Acts 1933, c.40, s.118; Acts 1959, c.348, s.1.) As amended by P.L.122-1994, SEC.46; P.L.79-1998, SEC.37; P.L.90-2008, SEC.22.

IC 28-1-7-6 Notice of adoption of agreement and approval by department
Sec. 6. The secretary or cashier of each corporation shall promptly deliver or mail a written or printed notice of the adoption of the agreement and the approval by the department to each shareholder of record.
(Formerly: Acts 1933, c.40, s.119; Acts 1965, c.356, s.5.) As amended by P.L.122-1994, SEC.47.

IC 28-1-7-7
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-7-8
Execution of merger agreement; administrative approval; abandonment of planned merger
Sec. 8. (a) After the adoption of the agreement of merger by the shareholders, the agreement shall be signed on behalf of each corporation by:
(1) its president or a vice president; and
(2) its secretary or cashier.
(b) If the department considers it to be advisable and in the best interests of the creditors and shareholders of any two (2) or more merging corporations, the corporations may merge by complying with the provisions of this chapter other than sections 3 and 5 of this chapter. However, in a merger under this subsection, waivers of the notice of meetings provided for in sections 3 and 5 of this chapter shall be procured from a majority of the shareholders of each of the merging corporations.
(c) A proposed merger may be abandoned (subject to contractual rights), without further shareholder action, in accordance with the procedure set forth in the agreement of merger or, if none is set forth, in the manner determined by the board of directors for the corporation that seeks to abandon the merger.
(Formerly: Acts 1933, c.40, s.121; Acts 1965, c.356, s.7.) As amended by P.L.263-1985, SEC.28; P.L.256-1989, SEC.2; P.L.122-1994, SEC.48.

IC 28-1-7-9
Execution and filing articles of merger
Sec. 9. (a) After the signing of the agreement of merger under section 8 of this chapter, articles of merger shall be executed and filed in the manner provided in this section, setting forth:
(1) the agreement of merger;
(2) the fact that the merger has been approved by the department;
(3) the signatures of the corporations that are parties to the agreement;
(4) the manner of its adoption; and
(5) the vote by which adopted by each of the corporations.
(b) The articles of merger shall be signed on behalf of each

corporation by its president or a vice president and by its secretary or cashier and shall be acknowledged before a notary public. The articles of merger shall then be filed with the secretary of state.
(Formerly: Acts 1933, c.40, s.122.) As amended by P.L.263-1985, SEC.29; P.L.122-1994, SEC.49.

IC 28-1-7-10
Articles of merger; approval by secretary of state; issuance of certificate of merger
Sec. 10. Upon the filing of the articles of merger, the secretary of state shall:
(1) endorse the approval of the secretary of state upon each of the copies of the articles;
(2) retain one (1) copy of the articles;
(3) issue a certificate of merger; and
(4) return the remaining copies of the approved articles, together with the certificate of merger, to the surviving corporation or its designated agent.
(Formerly: Acts 1933, c.40, s.123.) As amended by P.L.122-1994, SEC.50.

IC 28-1-7-11
Consolidation; resolution approving joint agreements; contents
Sec. 11. The consolidation of any two (2) or more corporations, as authorized in section 1 of this chapter, shall be effected in the following manner. The board of directors of each corporation shall, by a resolution adopted by a majority vote of the members of such board, approve a joint agreement of consolidation setting forth the following:
(a) The names of the corporations proposing to consolidate and the name of the new corporation into which they propose to consolidate, hereinafter designated as the new corporation.
(b) The terms and conditions of the proposed consolidation and the manner of carrying such consolidation into effect.
(c) The manner and basis of converting the shares of the capital stock of each corporation into the shares of the new corporation.
(d) With respect to the new corporation, all of the statements required by IC 28-12-2 to be set forth in original articles of incorporation for corporations formed under this article.
(e) Such other provisions with respect to the proposed consolidation as may be deemed necessary or desirable.
(Formerly: Acts 1933, c.40, s.124.) As amended by P.L.263-1985, SEC.30; P.L.14-1992, SEC.69.

IC 28-1-7-12
Consolidation; submission of resolutions and joint agreements to department; approval or disapproval
Sec. 12. (a) After the resolution approving a joint agreement of consolidation has been adopted by the board of directors of each of

the corporations, the resolutions and joint agreement shall be submitted to the department. The department may, in its discretion, approve or disapprove the resolutions and joint agreement.
(b) In deciding whether to approve or disapprove a transaction under this chapter, the department shall consider the following factors:
(1) Whether the institutions subject to the proposed transaction are operated in a safe, sound, and prudent manner.
(2) Whether the financial condition of any institution subject to the proposed transaction will jeopardize the financial stability of any other institutions subject to the proposed transaction.
(3) Whether the proposed transaction under this chapter will result in an institution that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(4) Whether the management or other principals of the institution that will result from the proposed transaction under this chapter are qualified by character and financial responsibility to control and operate in a legal and proper manner the resulting institution.
(5) Whether the public convenience and advantage will be served by the resulting institution after the proposed transaction.
(6) Whether the institutions subject to the proposed transaction under this chapter furnish all the information the department requires in reaching the department's decision.
(Formerly: Acts 1933, c.40, s.125; Acts 1945, c.348, s.24.) As amended by P.L.263-1985, SEC.31; P.L.14-1992, SEC.70; P.L.122-1994, SEC.51; P.L.171-1996, SEC.5; P.L.90-2008, SEC.23.

IC 28-1-7-13
Shareholders' votes on consolidation agreements
Sec. 13. The agreement of consolidation shall be submitted to a vote of the shareholders of each corporation and shall be adopted upon receiving the same affirmative votes, and the adoption shall be followed by the same notice to shareholders as is prescribed in sections 3, 5, and 6 of this chapter, as if the consolidation were a merger.
(Formerly: Acts 1933, c.40, s.126.) As amended by P.L.263-1985, SEC.32; P.L.122-1994, SEC.52; P.L.90-2008, SEC.24.

IC 28-1-7-14
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-7-15
Execution of agreement
Sec. 15. Upon the adoption of the agreement of consolidation, the agreement shall be signed as provided in section 8 of this chapter.
(Formerly: Acts 1933, c.40, s.128.) As amended by P.L.263-1985, SEC.33; P.L.122-1994, SEC.53.
IC 28-1-7-16
Execution and filing articles of consolidation
Sec. 16. Upon the execution of the agreement of consolidation by all of the corporations that are parties to the agreement, articles of consolidation shall be executed and filed with the secretary of state. The articles of consolidation must set forth the factors prescribed in section 9 of this chapter as if the consolidation was a merger.
(Formerly: Acts 1933, c.40, s.129.) As amended by P.L.263-1985, SEC.34; P.L.122-1994, SEC.54.

IC 28-1-7-17
Secretary of state; approval of articles of consolidation; issuance of certificates of consolidation and incorporation
Sec. 17. Upon the filing of the articles of consolidation, the secretary of state shall:
(1) endorse the approval of the secretary of state upon each of the copies of the articles;
(2) retain one (1) copy of the articles;
(3) issue a certificate of consolidation and incorporation to the new corporation; and
(4) return the remaining copies of the approved articles of consolidation, together with the certificate of consolidation and incorporation, to the new corporation or to its designated agent.
(Formerly: Acts 1933, c.40, s.130.) As amended by P.L.122-1994, SEC.55.

IC 28-1-7-18
Effective date of merger or consolidation
Sec. 18. Upon the issuance of a certificate of merger or a certificate of consolidation and incorporation by the secretary of state, the merger or consolidation, as the case may be, shall be effected.
(Formerly: Acts 1933, c.40, s.131.)

IC 28-1-7-19
Effect of merger or consolidation upon corporate structures, powers, privileges, and obligations
Sec. 19. When any such merger or consolidation shall have been effected, as provided in this chapter:
(a) the several corporations which are parties to the agreement of merger or of consolidation shall be a single corporation, which shall be:
(1) in case of a merger, the surviving corporation which is a party to the agreement of merger into which it has been agreed that the other corporations which are parties to the agreement shall be merged, which surviving corporation shall survive the merger; or
(2) in case of a consolidation, the new corporation into which it has been agreed that the corporations which are parties to the agreement of consolidation shall be

consolidated;
(b) the separate existence of all the corporations which are parties to the agreement of merger or consolidation, except the surviving corporation in the case of a merger, shall cease;
(c) such single corporations shall have all of the rights, privileges, immunities, and powers and shall be subject to all of the duties and liabilities of a corporation organized under IC 28-1-4;
(d) such single corporation shall thereupon and thereafter possess all of the rights, privileges, immunities, powers, and franchises which such corporation would possess if it were organized under the provisions of this article; all property, real, personal, and mixed, and all debts due on whatever account, including subscriptions to shares of capital stock, and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed, and the title to any real estate, or any interest therein, under the laws of this state vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation;
(e) such single corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged or consolidated, in the same manner and to the same extent as if such single corporation had itself incurred such liabilities and obligations, or contracted therefor, and any claim existing or any action or proceeding pending by or against any of such corporations may be prosecuted to judgment as if such merger or consolidation had not taken place, or such single corporation may be substituted in its place; neither the rights of creditors nor any liens upon the property of any of such corporations shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation and with the consent in writing of the parties affected; and
(f) in case of a merger, the articles of incorporation of the surviving corporation shall be supplanted and superseded to the extent, if any, that any provision or provisions of such articles shall be restated in the agreement of merger as provided by section 2(d) of this chapter, and such articles of incorporation shall be deemed to be thereby and to that extent amended. In case of a consolidation, the statements set forth in the agreement of consolidation, as provided in section 11(d) of this chapter, shall be deemed to be the articles of incorporation of the new corporation formed by such consolidation.
(Formerly: Acts 1933, c.40, s.132.) As amended by P.L.263-1985, SEC.35.
IC 28-1-7-20
Recording articles of merger or consolidation
Sec. 20. The surviving or new corporation resulting from a merger or consolidation shall, within ten (10) days after such merger or consolidation becomes effective, file for record one (1) of the copies of the articles of merger or consolidation bearing the endorsement of the approval of the secretary of state, or a copy of such agreement and endorsement certified by the secretary of state, in the office of the recorder of each county in which the principal office of any of the corporations that are parties to the agreement is located.
(Formerly: Acts 1933, c.40, s.133.) As amended by P.L.263-1985, SEC.36; P.L.14-1992, SEC.71; P.L.122-1994, SEC.56.

IC 28-1-7-21
Dissenters' rights; notice; method of asserting rights; payment for shareholder's shares; withdrawal of demand; determination of value; submission of certificates
Sec. 21. (a) This section does not apply to a shareholder of a:
(1) mutual savings bank; or
(2) mutual savings association;
that is the subject of a proposed merger or consolidation under this chapter.
(b) A shareholder entitled to vote on the adoption of an agreement of merger or consolidation may dissent from the merger or consolidation and obtain payment of the value of the shareholder's shares in the manner provided in this section.
(c) If a proposed merger or consolidation is submitted to a vote at a shareholders' meeting, the meeting notice must state that shareholders are or may be entitled to assert dissenters' rights under this section.
(d) A shareholder who desires to assert dissenters' rights under this section must:
(1) deliver to the corporation before the vote is taken written notice of the shareholder's demand for payment for the shareholder's shares if the proposed action is effected; and
(2) not vote the shareholder's shares in favor of the proposed action.
(e) If the merger or consolidation is effected, the surviving or new corporation shall pay to the shareholder, upon surrender of the certificate or certificates representing the shareholder's shares, the value of the shares as of the day before the date on which the vote was taken approving the merger or consolidation. A shareholder failing to satisfy the requirements of subsection (d) is not entitled to payment for the shareholder's shares under this section. Immediately after the vote is taken approving the merger or consolidation, the shareholder, except as otherwise provided in subsection (f), is entitled to payment only as provided in this section, ceases to be a shareholder, and is not entitled to vote or to exercise any other rights of a shareholder.
(f) A demand for payment made under subsection (d) may not be

withdrawn unless the corporation consents to the withdrawal. With respect to a shareholder who has made a demand for payment, the right of the shareholder to be paid the value of his shares ceases and his status as a shareholder is restored without prejudice to any corporate proceedings which may have been taken during the interim, and the shares held by the shareholder shall be treated for all purposes as if no objection and demand had been made by the shareholder, if:
(1) the shareholder's request to withdraw the shareholder's demand is consented to by the corporation;
(2) the merger or consolidation is abandoned;
(3) the shareholders revoke the authority to effect the merger or consolidation;
(4) a petition for the determination of value by a court is not filed within the time provided in this section; or
(5) a court of competent jurisdiction determines that the shareholder is not entitled to the relief provided by this section.
(g) Within ten (10) days after the merger or consolidation is effected, the surviving or new corporation shall mail or deliver written notice of the date of that action to each dissenting shareholder who has made demand under this section. For purposes of giving this notice, the corporation shall use the shareholder's address which appears on the corporate records. In the notice the corporation shall include a written offer to the shareholder to pay for the shareholder's shares at a specified price considered by the corporation to be the value of them. If within thirty (30) days after the date on which the merger or consolidation was effected the value of the shares is agreed upon between a dissenting shareholder and the surviving or new corporation, the surviving or new corporation shall make payment to the shareholder for the shares. The surviving or new corporation shall make the payment within ninety (90) days after the date on which the merger or consolidation was effected, upon surrender of the certificate or certificates representing the shares. Upon payment of the agreed value, the dissenting shareholder ceases to have any interest in the shares.
(h) If within the period of thirty (30) days a dissenting shareholder and the surviving or new corporation do not so agree, then either the corporation or the dissenting shareholder may file a petition in any circuit or superior court in the county in Indiana where the principal office of the corporation is located requesting that the court determine the value of the shares. However, the petition must be filed within ninety (90) days after the effective date of the merger or consolidation. Two (2) or more dissenting shareholders may join as plaintiffs or be joined as defendants in the action, and two (2) or more actions may be transferred and consolidated to avoid inconsistent results and promote judicial economy. The jurisdiction of the court is plenary and exclusive.
(i) The court shall render judgment against the surviving or new corporation for payment of an amount equal to the value of each dissenting share multiplied by the number of dissenting shares that

any dissenting shareholder who is a party is entitled to require the surviving or new corporation to purchase. The judgment is payable only upon the endorsement and delivery to the surviving or new corporation of the certificates for the shares described in the judgment. Any party may appeal from the judgment.
(j) Within twenty (20) days after the merger or consolidation is effected, the shareholder shall submit the certificate or certificates representing the shareholder's shares to the corporation for notation on the certificate or certificates that demand for payment has been made. The shareholder's failure to do so, at the option of the corporation, terminates the shareholder's rights under this section unless a court of competent jurisdiction, for good and sufficient cause shown, otherwise directs. If shares represented by a certificate on which notation has been so made are transferred, each new certificate issued for those shares shall bear a similar notation together with the name of the original dissenting holder of the shares, and a transferee of the shares acquires by the transfer no rights in the corporation other than those which the original dissenting shareholder had after making demand for payment of the value of the shares.
(Formerly: Acts 1933, c.40, s.134; Acts 1965, c.356, s.9.) As amended by P.L.238-1983, SEC.9; P.L.33-1991, SEC.13; P.L.14-1992, SEC.72; P.L.262-1995, SEC.10; P.L.27-2012, SEC.40.

IC 28-1-7-22
Effect of merger or consolidation upon fiduciary status of party
Sec. 22. If any bank, bank of discount and deposit, trust company, savings bank, corporate fiduciary, or savings association:
(1) is acting as the administrator, coadministrator, executor, coexecutor, trustee, or cotrustee of or in respect to any estate or trust, or as guardian of any person or estate which is being administered under the laws of this state; or
(2) has been named or designated as such in any will or other executed writing;
such relation, and all other similar fiduciary relations, and all rights, privileges, duties, and obligations shall remain unimpaired, and shall continue with the surviving or single corporation, from the effective date of the merger or consolidation.
(Formerly: Acts 1933, c.40, s.135.) As amended by P.L.122-1994, SEC.57; P.L.262-1995, SEC.11; P.L.79-1998, SEC.38.

IC 28-1-7-23
Effect of merger or consolidation upon letters of administration or letters testamentary
Sec. 23. Nothing done in connection with the consolidation or merger of any two (2) or more banks, banks of discount and deposit, trust companies, savings banks, corporate fiduciaries, or building and loan associations shall be deemed to be or to effect a renunciation or revocation of any letters of administration or letters testamentary, pertaining to such relation, nor a removal or resignation from any

such executorship or trusteeship or any other fiduciary relationship.
(Formerly: Acts 1933, c.40, s.136.) As amended by P.L.122-1994, SEC.58; P.L.262-1995, SEC.12.

IC 28-1-7-24
Repealed
(Repealed by P.L.122-1994, SEC.122.)

IC 28-1-7-25
Savings banks; request for order to merge, consolidate, or join with acquiring bank or trust company; requirements
Sec. 25. (a) A savings bank organized before January 1, 1993, may request that the department order the savings bank to merge, consolidate, or join with an acquiring institution that is a bank, bank of discount and deposit, savings bank formed after December 31, 1992, savings association, or trust company.
(b) A savings bank may make a request under subsection (a) only if its board of trustees has, at a regular or special meeting called for that purpose, by a vote of at least two-thirds (2/3) of the then qualified and acting trustees, adopted a resolution stating that in the opinion of the board, the merger, consolidation, or other joining together is in the best interests of the depositors and other creditors of the savings bank.
(c) The department may order a merger, consolidation, or other joining requested under subsection (a) if it determines that:
(1) the depositors of the savings bank would not receive any liquidating dividend upon the dissolution of the savings bank; and
(2) the acquiring institution is willing to be the surviving corporation.
(d) The approval of the depositors of a savings bank organized before January 1, 1993, is not required for a merger, consolidation, or joining together under this section.
(e) To facilitate a merger, consolidation, or joining together under this section, the department may convert the charter, form of ownership, or operating powers of a savings bank into the charter, form of ownership, or operating powers of the acquiring institution.
As added by P.L.263-1983, SEC.2. Amended by P.L.122-1994, SEC.59; P.L.79-1998, SEC.39.



CHAPTER 7.1. VOLUNTARY SUPERVISORY CONVERSION

IC 28-1-7.1-2
"Standard conversion"
Sec. 2. As used in this chapter, "standard conversion" refers to a transaction permitted under any of the following:
(1) IC 28-1-21.4.
(2) IC 28-1-21.6.
(3) IC 28-1-21.8.
(4) IC 28-1-21.9.
As added by P.L.89-2011, SEC.33.

IC 28-1-7.1-3
Depository financial institution with mutual ownership; authority to engage in voluntary supervisory conversion
Sec. 3. A depository financial institution with mutual ownership may engage in a voluntary supervisory conversion only as set forth in this chapter.
As added by P.L.89-2011, SEC.33.

IC 28-1-7.1-4
Voluntary supervisory conversion; types of transactions
Sec. 4. A voluntary supervisory conversion of a depository financial institution may include one (1) or more of the following transactions:
(1) A merger of the depository financial institution into an interim depository financial institution with stock ownership.
(2) Following a conversion of the depository financial institution, a sale of shares of the converted depository financial institution directly to an acquirer, which may be a person, company, depository institution, or depository institution holding company.
(3) A merger or consolidation with an existing or newly created depository financial institution. Except as provided in this chapter, a merger or consolidation under this subdivision must be authorized by, and is subject to, any other applicable laws and regulations.
As added by P.L.89-2011, SEC.33.

IC 28-1-7.1-5
Voluntary supervisory conversion; eligibility; conditions
Sec. 5. A depository financial institution with mutual ownership

is eligible for a voluntary supervisory conversion under this chapter if, in the judgment of the director, the voluntary supervisory conversion satisfies at least one (1) of the following conditions:
(1) Both of the following apply:
(A) The depository financial institution is significantly undercapitalized, or is undercapitalized and a standard conversion to stock form is not feasible.
(B) After the voluntary supervisory conversion, the converted depository financial institution will likely be a viable entity, or the one (1) or more entities resulting from the voluntary supervisory conversion will likely be viable entities.
(2) Severe financial conditions threaten the stability of the depository financial institution and a voluntary supervisory conversion to stock form is likely to:
(A) improve the financial condition of the depository financial institution; or
(B) result in one (1) or more entities with an improved financial condition.
(3) The depository financial institution is in receivership or conservatorship, or in imminent danger of receivership or conservatorship, and the voluntary supervisory conversion will enable the depository financial institution to:
(A) terminate the receivership or conservatorship; or
(B) avoid the institution of a receivership or conservatorship.
As added by P.L.89-2011, SEC.33.

IC 28-1-7.1-6
Director's determination of resulting entity's viability; conditions; authority of director to act; applicability of law governing mergers and consolidations; waiver of law
Sec. 6. (a) The director may determine under section 5(1)(B) of this chapter, based upon information then available to the director, that a voluntary supervisory conversion will likely result in a depository financial institution becoming a viable entity with stock ownership if all the following are satisfied:
(1) The depository financial institution resulting from the conversion will be adequately capitalized.
(2) The depository financial institution resulting from the conversion, and any person acquiring capital stock in the depository financial institution resulting from the conversion, will comply with all applicable supervisory policies.
(3) The depository financial institution involved in, or the one (1) or more entities resulting from, the conversion will be insured by the Federal Deposit Insurance Corporation.
(4) The voluntary supervisory conversion is in the best interest of:
(A) the depository financial institution involved in, or the one (1) or more entities resulting from, the conversion; and
(B) the public. (5) The voluntary supervisory conversion will not injure or be detrimental to:
(A) the depository financial institutions involved in, or the one (1) or more entities resulting from, the conversion; or
(B) the public interest.
(b) The director may act on a voluntary supervisory merger, consolidation, sale, or other disposition on behalf of the department.
(c) Except as otherwise provided in this chapter, a provision of IC 28-1-7 concerning mergers or consolidations applies to a voluntary supervisory conversion under this chapter unless the director determines that the provision should be waived or considered inapplicable with respect to a particular voluntary supervisory conversion. The director may make a determination described in this subsection if the director finds, in the director's discretion, that the determination will:
(1) facilitate the consummation of the voluntary supervisory conversion; and
(2) in the director's judgment and considering the available information under the prevailing circumstances, result in one (1) or more entities that are more favorable to the public than if:
(A) the provision were not waived or considered inapplicable; or
(B) the voluntary supervisory conversion were not approved.
As added by P.L.89-2011, SEC.33. Amended by P.L.6-2012, SEC.192.

IC 28-1-7.1-7
Depositors; no right to participate in or approve conversion; no ownership interests in converted institution; liquidation account
Sec. 7. Depositors of a depository financial institution with mutual ownership do not have the right to approve or participate in a voluntary supervisory conversion, and will not have any legal or beneficial ownership interests in the converted depository financial institution, unless the department allows otherwise. Depositors may have interests in a liquidation account, if one is established.
As added by P.L.89-2011, SEC.33.

IC 28-1-7.1-8
Plan of conversion; adoption by board; contents
Sec. 8. A majority of the board of directors of a depository financial institution with mutual ownership must adopt a plan of voluntary supervisory conversion. The plan adopted must include the following:
(1) The name and address of the depository financial institution.
(2) The name and address of each proposed purchaser of conversion shares and a description of that purchaser's relationship to the depository financial institution.
(3) The title, per unit par value, number, and per unit and aggregate offering price of shares that the converted depository financial institution will issue. (4) The number and percentage of shares that each investor will purchase or acquire in a merger or other combination.
(5) The aggregate number and percentage of shares that each director or officer of the converted depository financial institution, and any affiliates (as defined in IC 28-1-18.2-1) or associates (as defined in 12 CFR 563b.25) of the director or officer, will purchase.
(6) A description of any liquidation account to be established in connection with the voluntary supervisory conversion.
(7) Certified copies of all resolutions of the board of directors of the depository financial institution relating to the conversion.
As added by P.L.89-2011, SEC.33. Amended by P.L.27-2012, SEC.41.

IC 28-1-7.1-9
Application to department; required information and documents
Sec. 9. The following information and documents must be included in an application for a voluntary supervisory conversion made to the department:
(1) Evidence establishing that the depository financial institution with mutual ownership meets the eligibility requirements set forth in this chapter.
(2) An opinion of qualified, independent counsel or of an independent, certified public accountant concerning the tax consequences of the conversion, or an IRS ruling indicating that the transaction qualifies as a tax free reorganization.
(3) A plan of voluntary supervisory conversion that complies with section 8 of this chapter.
(4) A business plan, when required by the department.
(5) The depository financial institution's most recent audited financial statements and call report.
(6) A detailed explanation of how the current capital levels make the depository financial institution eligible to engage in a voluntary supervisory conversion under this chapter.
(7) A description of the estimated conversion expenses.
(8) Evidence supporting the value of any noncash asset contributions. Appraisals must be acceptable to the department and each noncash asset must meet all other department policy guidelines.
(9) Pro forma financial statements that reflect the effects of the transaction. The depository financial institution must identify its tangible, core, and risk based capital levels and show the adjustments necessary to compute the pro forma capital levels. The depository financial institution must prepare its pro forma statements in conformance with department regulations and policy.
(10) The proposed articles of incorporation and bylaws, if any, of the depository financial institution formed as a result of the voluntary supervisory conversion.
(11) The proposed stock certificate form, if any, for the

depository financial institution formed as a result of the voluntary supervisory conversion.
(12) A copy of any agreements between the depository financial institution formed as a result of the voluntary supervisory conversion and proposed purchasers.
(13) A copy and description of all existing and proposed employment contracts. The depository financial institution formed as a result of the voluntary supervisory conversion must include information describing the term, salary, and severance provisions of the contract, the identity and background of the officer or employee to be employed, and the amount of any conversion shares to be purchased by the officer or employee or his or her affiliates (as defined in IC 28-1-18.2-1) or associates (as defined in 12 CFR 563b.25).
(14) Any:
(A) required filings under federal law; or
(B) waivers of compliance with federal law obtained as a result of conflicts with state law.
(15) Applications for permission to organize a stock association and for approval of a merger, if applicable, and a copy of any application for Federal Home Loan Bank membership or FDIC insurance of accounts, if applicable.
(16) A statement describing any other applications required under federal or state banking laws for all transactions related to the conversion, copies of all dispositive documents issued by regulatory authorities relating to the applications, and, if requested by the department, copies of the applications and related documents.
(17) A description of any of the features of the application that do not conform to the requirements of this section, including any request for waiver of such requirements.
(18) An opinion of counsel acceptable to the department as to the legality of the voluntary supervisory conversion.
(19) Any other information or documents requested by the director.
As added by P.L.89-2011, SEC.33. Amended by P.L.27-2012, SEC.42.

IC 28-1-7.1-10
Denial of application; findings by director
Sec. 10. The director may not approve an application to engage in a voluntary supervisory conversion if the director makes any of the following findings:
(1) That the depository financial institution does not meet the eligibility requirements for a voluntary supervisory conversion under this chapter, or that the proceeds from the sale of the conversion stock, less the expenses of the conversion, would be insufficient to satisfy any applicable viability requirement.
(2) That the transaction is detrimental to or would cause potential injury to the depository financial institution or is

contrary to the public interest.
(3) That the depository financial institution or its acquirer, or the controlling parties or directors and officers of the depository financial institution or its acquirer, have engaged in unsafe or unsound practices in connection with the voluntary supervisory conversion.
(4) That the depository financial institution fails to justify an employment contract incidental to the conversion, or that the employment contract will be an unsafe or unsound practice or represent a sale of control.
As added by P.L.89-2011, SEC.33.

IC 28-1-7.1-11
Approval of application; conditions
Sec. 11. (a) The director shall condition approval of a voluntary supervisory conversion application on the applicant satisfying all of the following:
(1) The depository financial institution must complete the conversion stock sale, if any, not later than three (3) months after the director approves the application. The director may grant an extension for good cause.
(2) The depository financial institution and its acquirer must comply with all applicable laws, rules, and regulations.
(3) The depository financial institution and its acquirer must satisfy any other requirements or conditions imposed by the director.
(4) The depository financial institution involved in, or the one (1) or more entities resulting from, the voluntary supervisory conversion must obtain insurance coverage of their deposits by the Federal Deposit Insurance Corporation.
(b) The director may condition approval of a voluntary supervisory conversion application on either of the following:
(1) The applicant must satisfy any conditions and restrictions the director imposes to prevent unsafe or unsound practices, to protect the public interest, or to prevent potential injury or detriment to the depository financial institution before and after the conversion. The director may impose these conditions and restrictions on the depository financial institution (before and after the conversion), its acquirer, controlling parties, or directors and officers of the depository financial institution or its acquirer.
(2) A larger amount of capital, if necessary, for safety and soundness reasons must be infused following the voluntary supervisory conversion.
As added by P.L.89-2011, SEC.33.



CHAPTER 7.2. REPEALED



CHAPTER 7.5. FORMATION OF CERTAIN BANK HOLDING COMPANIES

IC 28-1-7.5-2
Acquisition of bank, trust company, corporate fiduciary, or stock savings bank by holding company under plan of exchange
Sec. 2. All the outstanding shares of common stock of any bank, trust company, corporate fiduciary, or stock savings bank may be acquired by any corporation organized under IC 23-1 if the acquisition is made under a plan of exchange approved in the manner provided in this chapter. Such a plan of exchange must provide for:
(1) the exchange of all the outstanding shares of common stock of the bank, trust company, corporate fiduciary, or stock savings bank for shares of common stock to be issued by the holding company at the rate of one (1) share of holding company stock for each share of bank, trust company, corporate fiduciary, or stock savings bank stock; and
(2) the redemption by the holding company, under unconditional rights granted by its articles of incorporation or bylaws or by agreement between the holding company and its shareholders, of all of the shares of common stock of the holding company that may be outstanding immediately before the exchange.
As added by P.L.238-1983, SEC.10. Amended by P.L.149-1986, SEC.62; P.L.122-1994, SEC.61; P.L.262-1995, SEC.14.

IC 28-1-7.5-3
Resolutions approving plan of exchange; contents; direction for submission to vote of shareholders
Sec. 3. (a) A bank, trust company, corporate fiduciary, or stock savings bank and a holding company that desire to effect an exchange of securities must, by resolutions adopted by the board of directors of each corporation, approve a plan of exchange which sets forth:
(1) the names of the holding company and the bank, trust company, corporate fiduciary, or stock savings bank; (2) the terms and conditions of the exchange;
(3) the mode of carrying the exchange into effect;
(4) the manner of redemption of all shares of common stock of the holding company that may be outstanding immediately before the exchange;
(5) a restatement of such provisions of the articles of incorporation of the holding company as may be considered necessary or desirable to give effect to the exchange; and
(6) such other provisions with respect to the exchange as may be considered necessary or desirable.
(b) The resolution of the board of directors of the bank, trust company, corporate fiduciary, or stock savings bank and, if the plan of exchange provides for the amendment of the articles of incorporation of the holding company, the resolution of the board of directors of the holding company, must be submitted to a vote of the shareholders of the corporation, at a meeting of the shareholders. The meeting may be an annual or a special meeting of the shareholders. If the meeting of any corporation at which the plan is to be submitted is an annual meeting, notice of the submission of the plan must be included in the notice of the annual meeting. If the meeting is a special meeting, the meeting must be called by the resolution designating the meeting, and notice of the meeting must be given as provided by law. A copy of the proposed plan of exchange must be included with the notice of the annual or special meeting of shareholders given to each shareholder.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.62; P.L.262-1995, SEC.15.

IC 28-1-7.5-4
Filing plan of exchange and statement disclosing required information with department
Sec. 4. (a) The bank, trust company, corporate fiduciary, or stock savings bank and the holding company shall file with the department three (3) copies of the plan of exchange certified by an officer of each as having been approved in accordance with section 3 of this chapter. They shall also file a statement which includes:
(1) information as to the earnings and financial condition of the bank, trust company, corporate fiduciary, or stock savings bank as of the end of its last preceding year as filed with the department, and similar information, to the extent readily available, as of a date not earlier than one hundred twenty (120) days before the filing of the plan of exchange;
(2) a balance sheet of the holding company as of the date of the most recent statement of condition of the bank, trust company, corporate fiduciary, or stock savings bank required by subdivision (1);
(3) a pro forma balance sheet of the holding company based on the assumption that the plan of exchange was effective as proposed at the date of the balance sheet of the holding company required by subdivision (2); (4) a description of the business intended to be done by the holding company and of any plans or proposals that the holding company may have to sell its assets or merge or consolidate with any other person, or to make any other material change in its investment policy, business, corporate structures, or management;
(5) a list of all persons who are or who have been selected to become directors or officers of the holding company, a description of their principal occupations, a list of all offices and positions held by them during the past five (5) years, and information about whether any of them:
(A) is under indictment for;
(B) has been convicted of; or
(C) has pleaded guilty or nolo contendere to:
a felony involving fraud, deceit, or misrepresentation under the laws of Indiana or any other jurisdiction.
(6) a description of any plans or proposals that the holding company may have to liquidate the bank, trust company, corporate fiduciary, or stock savings bank to sell its assets or merge or consolidate it with any person, or to make any other material change in its investment policy, business, corporate structure, or management;
(7) a copy of a preliminary proxy or information statement prepared for distribution to the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank setting forth all material facts relating to the holding company and the proposed plan of exchange; and
(8) such other information as the director may prescribe.
(b) The statement must:
(1) assert the completeness and accuracy of the information referred to in subsection (a)(1) through (a)(8); and
(2) be made under oath or affirmation by an officer of the bank, trust company, corporate fiduciary, or stock savings bank and an officer of the holding company.
If any material change occurs in the facts set forth in the statement filed with the department, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the department within five (5) business days after the parties learn of the change.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.63; P.L.262-1995, SEC.16; P.L.213-2007, SEC.36; P.L.217-2007, SEC.34.

IC 28-1-7.5-5
Public hearing; requisites; procedures
Sec. 5. (a) At the time of the filing of a plan of exchange with the department, the bank, trust company, corporate fiduciary, or stock savings bank may submit a written request asking the department to hold a hearing on the matter. If such a request is submitted, the department shall hold a public hearing upon the fairness of the terms,

conditions, and provisions of the plan of exchange and the proposed issuance and exchange of stock of the holding company for the stock of the bank, trust company, corporate fiduciary, or stock savings bank. In addition, the department may on its own motion hold such a public hearing. The shareholders of the bank, the trust company, the corporate fiduciary, and the holding company and any other interested party may appear and become a party to the proceeding at any public hearing at which the fairness of the exchange is to be determined. The department shall require the bank, trust company, corporate fiduciary, or stock savings bank and the holding company to produce such evidence as the director considers necessary to the hearing.
(b) The department shall commence any public hearing held under this section not less than thirty (30) days and not more than one hundred twenty (120) days after the date on which the plan of exchange is filed with the department. The hearing shall be held at such place, date, and time as the department shall specify. The hearing may be held by any member or members of the department, by the director of the department, by a deputy director of the department, by the supervisor of the department's division of banks and trust companies, or by any employee of the department designated by the members of the department. At least ten (10) days before the hearing, the applicant shall publish notice of the hearing in a newspaper of general circulation in the county or counties where the principal offices of the bank, trust company, corporate fiduciary, or stock savings bank and the holding company are located and in the county where the hearing will be held. Written notice of the hearing shall be mailed at least ten (10) days before the hearing by the bank, trust company, corporate fiduciary, or stock savings bank and by the holding company to all of their respective shareholders. All expenses of publication, court reporter fees, department expenses, and hearing room fees shall be paid by:
(1) the bank, trust company, corporate fiduciary, or stock savings bank;
(2) the holding company; or
(3) both;
as specified in the plan of exchange.
(c) Except as otherwise provided in this section, the hearing and the determination made by the department are subject to IC 4-21.5-3.
As added by P.L.238-1983, SEC.10. Amended by P.L.7-1987, SEC.158; P.L.14-1992, SEC.74; P.L.122-1994, SEC.64; P.L.262-1995, SEC.17.

IC 28-1-7.5-6
Approval or disapproval of plan of exchange by department; order; findings of fact; judicial review
Sec. 6. (a) The department shall issue an order approving the plan of exchange as delivered to it by the bank, trust company, corporate fiduciary, or stock savings bank and the holding company, including any modifications to the plan as the board of directors of each

corporation may approve, unless it finds that:
(1) the plan, including any modifications, would adversely affect the financial stability or management of the bank, trust company, corporate fiduciary, or stock savings bank or the general capacity or intention to continue the safe and sound conduct of the bank, trust company, corporate fiduciary, or stock savings bank;
(2) the terms and conditions of the plan of exchange are unfair and unreasonable to the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank; or
(3) the plans or proposals that the holding company has to liquidate the bank, trust company, corporate fiduciary, or stock savings bank, sell its assets or consolidate or merge it with any person, or to make any other material change in its investment policy, business, corporate structure, or management, are unfair and unreasonable to the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank and not in the public interest.
(b) If a hearing is held on the plan of exchange, the department shall issue its order approving or disapproving the plan within ninety (90) days of the date of hearing. The department shall include its findings of fact in the order. If the department approves the plan, the findings of fact must include a finding that the terms and conditions of the plan and of the issuance and exchange of holding company stock for stock of the bank, trust company, corporate fiduciary, or stock savings bank are fair and reasonable to the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank. Any party to the proceedings aggrieved by the order is entitled to a judicial review in accordance with IC 4-21.5-5.
(c) If no hearing is held on the plan of exchange, the department shall issue an order approving or disapproving the plan, within ninety (90) days after the date on which the plan of exchange is filed with the department. The department may issue the order without including its findings of facts.
As added by P.L.238-1983, SEC.10. Amended by P.L.7-1987, SEC.159; P.L.122-1994, SEC.65; P.L.262-1995, SEC.18.

IC 28-1-7.5-7
Submission of plan of exchange to shareholders; procedures; voting rights; approval; abandonment
Sec. 7. (a) If a plan of exchange is approved by the department, the plan shall be submitted to a vote of the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank and, if the articles of incorporation of the holding company are to be amended in the plan, to a vote of the shareholders of the holding company, at the meeting or meetings of the shareholders directed by the resolutions of the board of directors of the corporation approving the plan of exchange. Each shareholder of the bank, trust company, corporate fiduciary, or stock savings bank shall be provided with a copy of a proxy or information statement setting forth material facts

regarding the holding company and the plan of exchange at the same time as the shareholder is provided with the notice of the meeting. Three (3) copies of the definitive proxy or information statement, one (1) of which shall be marked to indicate the changes from the preliminary statement filed under section 4 of this chapter, shall be filed with the department by the bank, trust company, corporate fiduciary, or stock savings bank not later than the date the statement is first sent, given, or delivered to shareholders.
(b) Each outstanding share of the bank, trust company, corporate fiduciary, or stock savings bank and, if the articles of incorporation of the holding company are to be amended in the plan, the holding company, is entitled to one (1) vote, regardless of class, on the approval of the plan of exchange unless the articles of incorporation in effect at the time of the vote provide for special, conditional, or limited voting rights, or for no right to vote. The holders of the outstanding shares of a class of the bank, trust company, corporate fiduciary, or stock savings bank and, if the articles of incorporation of the holding company are to be amended in the plan, the holding company are entitled to vote as a separate class on a proposed plan of exchange if the plan would:
(1) increase or decrease the aggregate number of authorized shares of the class;
(2) effect an exchange or reclassification of all or part of the shares of the class into shares of another class;
(3) effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;
(4) change the designation, rights, preferences, or limitations of all or part of the shares of the class;
(5) change the shares of all or part of the class into a different number of shares of the same class;
(6) create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;
(7) increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;
(8) limit or deny an existing preemptive right of all or part of the shares of the class; or
(9) cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.
(c) The plan of exchange is approved by the shareholders of a corporation when affirmative votes representing at least a majority (or such greater portion as the articles of incorporation may require) of the outstanding shares are received from shareholders entitled to vote on the plan. Notwithstanding shareholder adoption of the plan of exchange and at any time before the filing of articles of exchange

with the secretary of state under section 9 of this chapter, the plan of exchange may be abandoned by a resolution of the board of directors of the bank, trust company, corporate fiduciary, or stock savings bank or of the holding company.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.66; P.L.262-1995, SEC.19; P.L.213-2007, SEC.37; P.L.217-2007, SEC.35.

IC 28-1-7.5-8
Dissenting shareholders; demand for payment of value of shares; withdrawal of demand; determination of value; procedures; limitations
Sec. 8. (a) If a shareholder votes in opposition to a plan of exchange at the meeting at which the plan is adopted by the shareholders, the shareholder may, within thirty (30) days after the date of the meeting, make written objection to the exchange and demand that the bank, trust company, corporate fiduciary, or stock savings bank pay him the value of his shares. If the plan of exchange is effected, the bank, trust company, corporate fiduciary, or stock savings bank shall pay to the shareholder, upon surrender of the certificate or certificates representing his shares, the value of the shares as of the day before the date on which the vote was taken approving the plan of exchange. Any shareholder failing to make demand within the thirty (30) day period is bound by the terms of the plan of exchange. Immediately after making such a demand, the shareholder, except as provided in subsection (b), is entitled to payment as provided in this section, ceases to be a shareholder, and is not entitled to vote or to exercise any other rights of a shareholder.
(b) A demand for payment made under subsection (a) may not be withdrawn unless the bank, trust company, corporate fiduciary, or stock savings bank consents to the withdrawal. With respect to a shareholder who has made a demand for payment, the right of the shareholder to be paid the value of his shares ceases and his status as a shareholder is restored, without prejudice to any corporate proceedings which may have been taken during the interim, and the shares held by the shareholder shall be treated for all purposes as if no objection and demand had been made by the shareholder, if:
(1) the shareholder's request to withdraw his demand is consented to by the bank, trust company, corporate fiduciary, or stock savings bank;
(2) the plan of exchange is abandoned;
(3) the shareholders revoke the authority to effect the exchange;
(4) a petition for the determination of value by a court is not filed within the time provided in this section; or
(5) a court of competent jurisdiction determines that the shareholder is not entitled to the relief provided by this section.
(c) Within ten (10) days after the plan of exchange is effected, the bank, trust company, corporate fiduciary, or stock savings bank shall mail or deliver written notice of the date of that action to each dissenting shareholder who has made demand under this section. The

bank, trust company, corporate fiduciary, or stock savings bank shall use the shareholder's address which appears on the corporate records. The notice shall include a written offer to the shareholder to pay for the shareholder's shares at a specified price considered by the corporation to be the value of the shares. If within thirty (30) days after the date on which the plan of exchange was effected the value of the shares is agreed upon, the bank, trust company, corporate fiduciary, or stock savings bank shall make payment to the shareholder for the shares. The bank, trust company, corporate fiduciary, or stock savings bank shall make the payment within ninety (90) days after the date on which the plan of exchange was effected, upon surrender of the certificates representing the shares. Upon payment of the agreed value, the dissenting shareholder ceases to have any interest in the shares.
(d) If within the period of thirty (30) days a dissenting shareholder and the bank, trust company, corporate fiduciary, or stock savings bank do not agree, then either the bank, trust company, corporate fiduciary, or stock savings bank or the dissenting shareholder may file a petition in a circuit or superior court in the county in this state where the principal office of the bank, trust company, corporate fiduciary, or stock savings bank is located requesting that the court determine the value of the shares. However, such a petition must be filed within ninety (90) days after the date on which the plan of exchange was effected.
(e) The court shall render judgment against the bank, trust company, corporate fiduciary, or stock savings bank for payment of an amount equal to the value of each dissenting share multiplied by the number of dissenting shares that any dissenting shareholder who is a party is entitled to require the bank, trust company, corporate fiduciary, or stock savings bank to purchase. The judgment is payable only upon the endorsement and delivery to the bank, trust company, corporate fiduciary, or stock savings bank of the certificates for the shares described in the judgment. Any party may appeal from the judgment.
(f) Within twenty (20) days after payment is demanded for a shareholder's shares, the shareholder shall submit the certificates to the bank, trust company, corporate fiduciary, or stock savings bank for notation on the certificates that demand for payment has been made. The failure of the shareholder to do so, at the option of the bank, trust company, corporate fiduciary, or stock savings bank, terminates the shareholder's rights under this section unless a court, for good and sufficient cause shown, otherwise directs. If shares are transferred, each new certificate issued for those shares shall bear a notation, together with the name of the original dissenting holder of the shares, and a transferee of the shares acquires by the transfer no rights in the bank, trust company, corporate fiduciary, or stock savings bank other than those which the original dissenting shareholder had after making demand for payment of the value of the shares.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994,

SEC.67; P.L.262-1995, SEC.20.

IC 28-1-7.5-9
Articles of exchange; requisites; filing; certificate of exchange; issuance; effectiveness of plan
Sec. 9. (a) After the plan of exchange is approved by shareholders of the bank, trust company, corporate fiduciary, or stock savings bank and, if required, by the shareholders of the holding company, and unless the plan of exchange is subsequently abandoned, the bank, trust company, corporate fiduciary, or stock savings bank and the holding company shall prepare articles of exchange setting forth:
(1) the plan of exchange;
(2) the manner of the approval of the plan by the directors of the holding company and the bank, trust company, corporate fiduciary, or stock savings bank;
(3) the manner of its adoption and the vote by which adopted by the shareholders; and
(4) the fact that the plan of exchange has been approved by the department.
(b) The articles of exchange shall be signed under oath on behalf of each corporation. The articles of exchange shall be filed with the department. The department shall, if it approves the articles of exchange, endorse its approval on all copies and file them with the secretary of state. The secretary of state shall endorse the approval of the secretary of state on each of the copies and keep one (1) copy of the articles of exchange, issue a certificate of exchange, and deliver the remaining copies to the holding company.
(c) The plan of exchange becomes effective upon the issuance of the certificate of exchange by the secretary of state, unless a later date is specified.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.68; P.L.262-1995, SEC.21.

IC 28-1-7.5-10
Plan of exchange; consummation by operation of law; effect
Sec. 10. At the time that the plan of exchange becomes effective:
(1) each shareholder ceases to be a shareholder of the bank, trust company, corporate fiduciary, or stock savings bank;
(2) the ownership of all shares of the issued and outstanding common stock of the bank, trust company, corporate fiduciary, or stock savings bank (except shares for which payment of value is required to be made under section 8 of this chapter) vest in the holding company automatically without any physical transfer or deposit of certificates representing those shares;
(3) the articles of incorporation of the holding company are amended to the extent that any provisions of those articles are restated in the plan of exchange;
(4) the holding company becomes the sole holder of the common stock of the bank, trust company, corporate fiduciary, or stock savings bank and has all of the rights, privileges,

immunities and powers, and (except as otherwise provided in this chapter) is subject to all of the duties and liabilities, of a shareholder of a bank, trust company, corporate fiduciary, or stock savings bank; and
(5) depending upon which option is provided for in the plan of exchange, certificates representing shares of common stock of the bank and trust company or corporate fiduciary (except shares for which payment of value is required to be made under section 8 of this chapter) become certificates representing either shares of the issued and outstanding common stock of the holding company, or the right to receive shares of stock issued by the holding company upon such terms as are specified in the plan of exchange.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.69; P.L.262-1995, SEC.22.

IC 28-1-7.5-11
Redemption by holding company of its outstanding common stock
Sec. 11. Within thirty (30) days after the plan of exchange becomes effective, the holding company shall redeem all shares of common stock of the holding company that were outstanding immediately before the effective time of the exchange. The holding company shall redeem the shares in the manner provided in the plan of exchange.
As added by P.L.238-1983, SEC.10.

IC 28-1-7.5-12
Separate and distinct corporations; effect upon liability
Sec. 12. The bank, trust company, corporate fiduciary, or stock savings bank and the holding company are separate and distinct corporations. Notwithstanding any acts or omissions of the officers, directors, or shareholders of the corporations, neither of the corporations has any liability to the creditors, depositors, or shareholders of the other.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.70; P.L.262-1995, SEC.23.

IC 28-1-7.5-13
Exemption from requirements of IC 28-1-2-23
Sec. 13. An acquisition by a holding company of control of a bank, trust company, corporate fiduciary, or stock savings bank is exempt from the requirements of IC 28-1-2-23 if the acquisition is made under this chapter.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.71; P.L.262-1995, SEC.24.

IC 28-1-7.5-14
Acquisition under other lawful procedures unaffected
Sec. 14. This chapter does not prohibit the acquisition by a holding company of shares of stock of a bank, trust company,

corporate fiduciary, or stock savings bank under any other procedure that may be authorized by law, under voluntary exchange, or under an agreement with shareholders.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.72; P.L.262-1995, SEC.25.

IC 28-1-7.5-15
Limitations of IC 28-2-14 unaffected
Sec. 15. This chapter does not affect the limitations imposed on bank holding companies by IC 28-2-14.
As added by P.L.238-1983, SEC.10. Amended by P.L.19-1986, SEC.48.



CHAPTER 8. SALE OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS

IC 28-1-8-0.7
"Shareholder"
Sec. 0.7. As used in this chapter, "shareholder", with respect to a:
(1) mutual savings bank; or
(2) mutual saving association;
refers to a member of the mutual savings bank or mutual savings association.
As added by P.L.27-2012, SEC.43.

IC 28-1-8-1
Disposition of property and assets; authority; compliance with procedures
Sec. 1. A corporation may sell, lease, exchange, or otherwise dispose of all or substantially all of its property and assets, including good will, by complying with the provisions of this chapter.
(Formerly: Acts 1933, c.40, s.137.) As amended by P.L.263-1985, SEC.37; P.L.122-1994, SEC.73; P.L.262-1995, SEC.26; P.L.27-2012, SEC.44.

IC 28-1-8-2
Resolution proposing sale or other disposition; submission to shareholders
Sec. 2. A sale, lease, exchange, or other disposition described in section 1 of this chapter must first be proposed by the board of directors by the adoption of a resolution that:
(1) sets forth the terms and conditions of the sale, lease, exchange, or other disposition; and
(2) directs that the proposed disposition be submitted to a vote of the shareholders at the annual meeting or a special meeting.
The meeting shall be called by the resolution and notice of the meeting shall be given in the manner provided in IC 28-13-5-8.
(Formerly: Acts 1933, c.40, s.138.) As amended by P.L.263-1985, SEC.38; P.L.14-1992, SEC.75; P.L.122-1994, SEC.74; P.L.27-2012,

SEC.45.

IC 28-1-8-3
Submission of resolution to department; conditions for approval; economic benefits to officers or directors
Sec. 3. (a) Before a proposed disposition described in section 1 of this chapter is submitted to a vote of the shareholders, the resolution proposing the disposition shall be submitted for the approval of the department.
(b) Subject to section 5(c) of this chapter, and any approvals required under federal law, the department may approve a resolution if the corporation has and will have assets in excess of the corporation's liabilities and either of the following applies:
(1) The corporation intends to merge out of existence under IC 28-1-7-1.
(2) The corporation intends to voluntarily dissolve under IC 28-1-9.
(c) An officer or a director of a corporation whose proposed disposition is approved by the department under subsection (b) may not negotiate for or receive any economic benefit in connection with any sale of assets under this chapter, except for:
(1) compensation and other benefits paid to the officer or director and to officers and directors of the purchasing institution in the ordinary course of business;
(2) any economic benefit realized by all shareholders as a result of the disposition; or
(3) any economic benefit received as part of a compensation or benefit plan existing at the time of the disposition and approved before the initiation of sale negotiations.
(d) If the department approves a resolution submitted under this section, the department shall:
(1) write or stamp on the resolution:
(A) the words "Approved by the Department of Financial Institutions of the State of Indiana"; and
(B) the date of the approval; and
(2) place the impression of the seal of the department and the signature of the director or the director's authorized designee beneath the approval stamp.
(Formerly: Acts 1933, c.40, s.139.) As amended by P.L.263-1985, SEC.39; P.L.14-1992, SEC.76; P.L.122-1994, SEC.75; P.L.35-2010, SEC.114; P.L.27-2012, SEC.46.

IC 28-1-8-4
Submission to shareholders; vote required
Sec. 4. If a resolution proposing a disposition described in section 1 of this chapter is approved by the department, the resolution may then be submitted to the shareholders at the annual meeting or a special meeting. The resolution shall be authorized upon receiving the affirmative votes of two-thirds (2/3) of the outstanding shares.
(Formerly: Acts 1933, c.40, s.140.) As amended by P.L.122-1994,

SEC.76.

IC 28-1-8-5
Dissenting shareholders; effective date of disposition; mutual savings banks and mutual savings associations
Sec. 5. (a) Subject to subsection (c), the rights of dissenting shareholders in the case of a merger or consolidation, as set forth in IC 28-1-7-21, apply to the sale, lease, exchange, or other disposition of the property and assets of a corporation under this chapter. Any dissenting shareholder shall have such rights and remedies as provided for in IC 28-1-7-21.
(b) For purposes of the application of IC 28-1-7-21 to this chapter, the "effective date" of a sale, lease, exchange, or other disposition under this chapter, within the meaning of IC 28-1-7-21, is the date upon which the disposition was authorized by the shareholders of the corporation.
(c) In a proposed disposition described in section 3(b) of this chapter, if the corporation that is the subject of the proposed disposition is a mutual savings bank or a mutual savings association, the rights and remedies for dissenting shareholders set forth in IC 28-1-7-21 do not apply.
(Formerly: Acts 1933, c.40, s.141.) As amended by P.L.263-1985, SEC.40; P.L.122-1994, SEC.77; P.L.27-2012, SEC.47.

IC 28-1-8-6
Purchase of assets; submission of resolution and application to department; factors for department's approval; exceptions to approval requirement
Sec. 6. (a) Subject to the approval of the department, a corporation may purchase all or substantially all of the assets of one (1) or more other corporations that are organized or reorganized under the laws of any state (as defined in IC 28-2-17-19) or the United States.
(b) After the board of directors of a corporation agrees to purchase all or substantially all of the assets of one (1) or more corporations, the board resolution approving the purchase and an application in the form prescribed by the director of the department must be submitted for approval by the department.
(c) Subject to any approvals required under federal law, the department, in its discretion, may approve or disapprove an application and a board resolution submitted under subsection (b). In deciding whether to approve or disapprove the board resolution and application, the department shall consider the following factors:
(1) Whether the institutions subject to the proposed transaction are operated in a safe, sound, and prudent manner.
(2) Whether the financial condition of any institution subject to the proposed transaction will jeopardize the financial stability of any other institutions subject to the proposed transaction.
(3) Whether the proposed transaction under this chapter will result in an institution that has inadequate capital, unsatisfactory

management, or poor earnings prospects.
(4) Whether the management or other principals of the institution that will result from the proposed transaction under this chapter are qualified by character and financial responsibility to control and operate in a legal and proper manner the resulting institution.
(5) Whether the public convenience and advantage will be served by the resulting institution after the proposed transaction.
(6) Whether the institutions subject to the proposed transaction under this chapter furnish all of the information the department requires in reaching the department's decision.
(7) If deposits are to be transferred as part of the proposed transaction, whether the resulting institution will maintain adequate federal deposit insurance or such other deposit insurance as approved by the director.
(d) The approval of the department of the purchase of all or substantially all of the assets of one (1) or more corporations is not required under this section if the resulting corporation is a corporation organized or reorganized under the laws of:
(1) a state (as defined in IC 28-2-17-19) other than Indiana; or
(2) the United States.
As added by P.L.171-1996, SEC.7. Amended by P.L.79-1998, SEC.41; P.L.27-2012, SEC.48.



CHAPTER 9. VOLUNTARY DISSOLUTION OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS

IC 28-1-9-2
Authority to liquidate and dissolve; resolution; submission to shareholders; vote required
Sec. 2. Any bank, trust company, corporate fiduciary, savings bank organized after December 31, 1992, bank of discount and deposit, or savings association may liquidate its affairs and dissolve in the manner prescribed in this chapter. Whenever the board of directors, by a resolution adopted by a majority vote of the members of such board, shall deem it advisable to submit the question of dissolution, or whenever the board of directors shall be requested in writing by the holders of a majority of the outstanding shares of capital stock to submit the question of dissolution, the board of directors shall submit the question of dissolving the corporation to a vote of the shareholders of the corporation entitled to vote at such meeting as may be designated in such request, or, in the absence of such request or of such designation, in such resolution. The designated meeting may be an annual or a special meeting of the shareholders. If the designated meeting is an annual meeting, notice of the question of dissolution shall be included in the notice of the annual meeting. If the designated meeting is a special meeting of the shareholders, such special meeting shall be called by the board of directors, and notice of such meeting shall be given at the time and

in the manner provided in IC 28-13-14-6. The dissolution shall be authorized, subject to the provisions of section 3 of this chapter, upon receiving the affirmative votes of the holders of two-thirds (2/3) of the outstanding shares of stock of the corporation unless the corporation is a savings association authorized to dissolve by the provisions of this section, in which case the affirmative votes of the holders of a majority of the outstanding shares of stock shall be sufficient and dissolution shall thereby be authorized.
(Formerly: Acts 1933, c.40, s.143.) As amended by P.L.263-1985, SEC.42; P.L.14-1992, SEC.77; P.L.122-1994, SEC.78; P.L.262-1995, SEC.27; P.L.79-1998, SEC.42.

IC 28-1-9-3
Examinations; departmental approval of liquidation
Sec. 3. After the resolution submitting the question of dissolving the corporation shall have been adopted by the board of directors, such resolution shall be submitted to and shall be approved by the department before such resolution is submitted to a vote of the shareholders of such corporation. Upon the filing of such resolution, the department shall cause an examination to be made of the business and affairs of such corporation. If the department shall find, from such examination, that such corporation is solvent or that it has sufficient assets with which to pay all of its depositors and all of its other liabilities, it may enter an order in writing approving the dissolution of such corporation and authorizing the board of directors of such corporation to submit the question of dissolving such corporation to the shareholders, in the manner prescribed in this article. If the department shall find, from such examination, that such corporation is in an unsound or unsafe condition or has otherwise violated the provisions of IC 28-1-3.1-2, it may enter an order, in writing, disapproving of the voluntary dissolution of such corporation, and the department shall thereupon take possession of the business and property of such corporation and proceed to liquidate such corporation in the manner prescribed in and subject to the provisions of IC 28-1-3.1.
(Formerly: Acts 1933, c.40, s.144.) As amended by P.L.263-1985, SEC.43.

IC 28-1-9-4
Restrictions on dividends and business pending payment of debts and liabilities
Sec. 4. After the vote of the shareholders shall have been taken, as hereinbefore provided, no dividend or profits shall be paid to the shareholders, nor shall any part of the capital be withdrawn by or paid to the shareholders, in any manner whatsoever, nor shall such corporation transact any business whatsoever except such as may be necessary or incidental to its dissolution, until all of the debts and liabilities of the corporation of every kind are fully paid.
(Formerly: Acts 1933, c.40, s.145.)
IC 28-1-9-5
Liquidating agent; appointment; powers
Sec. 5. Upon the authorization of the dissolution by the shareholders, the board of directors, with the approval of the department, shall appoint one (1) or more liquidating agents, and their successors, designated as "agent" in this chapter, to act for and on behalf of the corporation, which agent shall have the power and authority to liquidate such corporation subject to such limitations as may be imposed by the board of directors not inconsistent with the provisions of this article. Such agent shall proceed to:
(a) cause a notice that the corporation is about to be dissolved to be published once in a newspaper of general circulation in the county in which the principal office of the corporation is located;
(b) dispose of all trust property as prescribed in section 7 of this chapter, and all property of the kind described in IC 28-1-3.1-14, in the same manner as a receiver is authorized to dispose of such property;
(c) collect all of the corporate assets and, for that purpose, may bring all actions, in his own name, that are necessary;
(d) enforce and collect, in his own name, the liability imposed by law upon shareholders, in the same manner and to the same extent as a receiver is authorized to enforce and collect such liability upon involuntary liquidation, as provided in IC 28-1-3.1-15;
(e) pay and discharge all of the corporate debts and liabilities in the same manner as is prescribed for a receiver in IC 28-1-3.1-6; and
(f) distribute the remaining corporate assets and property among the shareholders or such other persons as may be designated in the articles of incorporation, according to their respective interests, after the provisions of subdivisions (a) through (e) of this section shall have been fully complied with.
(Formerly: Acts 1933, c.40, s.146.) As amended by P.L.263-1985, SEC.44.

IC 28-1-9-6
Liquidating agent; authority
Sec. 6. (a) The agent shall have the right and authority to collect all debts, dues, claims, and demands belonging to such corporation, and upon order of the court wherein the statement of all debts and liabilities of such corporation shall have been or may be filed, and upon such terms and conditions as shall be fixed by such court, the agent may:
(1) sell or otherwise dispose of all or any part of the assets and property, including real estate, at public or private sale after notice;
(2) compound all bad or doubtful debts, dues, claims, and demands or sell or otherwise dispose of the same at public or private sale after notice; and (3) compromise all claims and demands against such corporation.
(b) The agent may prosecute, defend, or participate in any and all actions which were pending against the corporation when he was appointed and may likewise defend any action instituted thereafter. The agent shall, in the name of the corporation and on its behalf, execute, acknowledge, and deliver all deeds, conveyances, assignments, releases, or other instruments necessary and proper to effect any sale, lease, or transfer of real estate or personal property or to carry into effect any power conferred or duty imposed by this article. All such instruments shall be sealed with the corporate seal.
(Formerly: Acts 1933, c.40, s.147; Acts 1935, c.5, s.24.) As amended by P.L.263-1985, SEC.45.

IC 28-1-9-7
Trust and fiduciary property; disposition
Sec. 7. If, at the time of liquidation such corporation shall hold any property, real or personal, in trust for any individual or corporation under or by virtue of any trust instrument, the agent shall convey, assign, and deliver such property to the successor trustee named in the trust instrument under which such property is held, or if no successor trustee be named therein, to such individual or to a bank or trust company or corporate fiduciary that is qualified to exercise trust powers as may be designated in writing by the beneficiaries of such trust, or if no such designation is made after written notice to the beneficiaries, or if the beneficiaries are otherwise incompetent to designate a successor trustee, then to such individual or to such bank or trust company or corporate fiduciary that is qualified to exercise trust powers as may be appointed by the circuit, probate, or other court having jurisdiction of trusts in the county where the principal office of such corporation is located. No person eighteen (18) years of age or older shall be deemed incompetent by virtue of his age to name a successor trustee. If any such corporation, at the time of liquidation, shall be acting as administrator, executor, guardian, receiver or in any other fiduciary capacity under the appointment of any court, the agent shall convey, assign, and deliver all of the property of such trust and all of such trust business, to such individual or to such bank or trust company or corporate fiduciary that is qualified to execute trusts, as may be appointed by the court having jurisdiction of such trust, upon the order and direction of such court.
(Formerly: Acts 1933, c.40, s.148; Acts 1973, P.L.280, SEC.2.) As amended by P.L.262-1995, SEC.28.

IC 28-1-9-8
Petition of liquidating agent; statement of debts and liabilities; recommendations as to claims; suspension of creditor's right of action on claims
Sec. 8. Within sixty (60) days after such dissolution has been authorized by the shareholders, the agent shall file with the clerk of

the circuit, superior or probate court of the county in which such corporation has its principal place of business, a verified petition, in duplicate, which shall contain a complete statement of all debts and liabilities of such corporation, whether to creditors or shareholders setting forth the name and address of each creditor, and/or shareholder and the nature and amount of each claim, as disclosed by the books of such corporation, or otherwise coming to the knowledge of such agent, together with the recommendations of such agent as to the allowance or disallowance of such claims, but in making such recommendations, such agent shall not determine or recommend any preferences or priorities as to any claim or claims. The agent shall also file one (1) copy of such petition in the office of the department and retain one (1) copy thereof at the principal office of the corporation for inspection by creditors, shareholders or other persons interested. Upon the filing of such petition the same shall be docketed as a cause of action upon the records of the court wherein such petition is filed and thereupon such court shall be vested with exclusive jurisdiction to hear and determine all issues and matters pertaining to or connected with the allowance, disallowance and payment of claims against such corporation. No creditor or other person shall have any claim or any right to bring an action in any court upon any claim or to assert any right against such corporation after such dissolution has been authorized by the shareholders and before the date fixed for the filing of such petition with the clerk of such court.
(Formerly: Acts 1933, c.40, s.149.)

IC 28-1-9-9
Notice to creditors
Sec. 9. Upon the filing of such petition, the agent may, by mail, notify each creditor and/or shareholder whose name appears in the petition of the amount for which his claim was recommended for allowance, without priority, and shall, in such notice, specify the date that shall have been fixed by the court, not less than sixty (60) days from the date of such notice, within which all creditors and/or shareholders who may be dissatisfied with the recommendations of the agent as to the allowance or disallowance of claims may appear in court, and, by petition, assert their claims or any priorities thereon. At the same time the agent shall also give notice by publication, once each week, for three (3) successive weeks, in some newspaper of general circulation, printed or circulated in the county where the liquidation proceedings are pending that the petition and the recommendations as to the allowance or disallowance of claims has been filed with the court and specifying the date that shall have been fixed by the court, not less than sixty (60) days from the date of such notice, within which any creditors, shareholders or other persons interested, may appear, and, by petition filed in the court, assert any claims or priorities thereon or object to the allowances or disallowances recommended by such agent.
(Formerly: Acts 1933, c.40, s.150.)
IC 28-1-9-10
Creditor's petition asserting claim; priority or opposition to other claims; failure to appear; effect of liquidating agent's failure to petition
Sec. 10. Within the time fixed by the notice, any creditor, shareholder or other person interested may, by verified petition filed in the court, assert his claim, or any priority thereon, or oppose the allowance, of any claims appearing upon the statement, or asserted by any other creditor or shareholder and the agent or any creditor, shareholder or other person interested, within such time as may have been fixed by the court, may oppose the allowance with or without priority of the claims asserted by any creditor or shareholder. The court may, upon good cause shown, extend the time for the filing of any petition or objection by any person for the allowance or disallowance of any claim herein referred to. Any creditor or shareholder who fails to appear and file his petition as is provided within the time fixed by the notice or by any extension granted by the court shall be forever barred from asserting any claim different from that recommended by the agent or from asserting any claim or priority, and from contesting or opposing the allowance, with or without priority, of any claim asserted by any creditor. If such agent shall not file a petition, as hereinbefore prescribed in this section, within sixty (60) days after the dissolution shall have been authorized, any creditor or other person asserting any claim against or any right, title or interest in and to the assets of such corporation may bring an action founded on such claim or other right in the circuit or superior court of the county in which the principal office of such corporation is located. If such petition shall have been filed on or before the date fixed for the filing of such petition with the clerk of the circuit, superior or probate court all creditors or other persons asserting any claim or other right against such corporation shall enforce such claim or other right pursuant to the provisions prescribed in this section and not otherwise.
(Formerly: Acts 1933, c.40, s.151.)

IC 28-1-9-11
Unclaimed distributive portions
Sec. 11. In case depositors or other creditors or the holders of shares of any such corporation are unknown or shall fail or refuse to accept their distributive shares in the property and assets of such corporation, or are under any disability, or cannot be found after diligent inquiry, upon the final settlement of the liquidation, the liquidating agent shall treat the property as unclaimed property and comply with IC 32-34-1.
(Formerly: Acts 1933, c.40, s.152; Acts 1937, c.33, s.15.) As amended by P.L.35-2010, SEC.115.

IC 28-1-9-12
Authority to borrow
Sec. 12. After the authorization of the dissolution of such

corporation, the board of directors is hereby authorized to borrow money and to secure the payment thereof, in the same manner and to the extent that a receiver may borrow money and secure the payment thereof when any financial institution is in involuntary liquidation, as provided in IC 28-1-3.1-6.
(Formerly: Acts 1933, c.40, s.153.) As amended by P.L.263-1985, SEC.46.

IC 28-1-9-13
Articles of dissolution; execution and filing; contents
Sec. 13. Upon the completion of the dissolution, the corporation shall execute and file, in the manner hereinafter provided, articles of dissolution, setting forth the following:
(a) The name of the corporation;
(b) The place where its principal office is located;
(c) The date of the meeting of the shareholders at which the dissolution was authorized, and a copy of the notices of such meeting;
(d) A copy of the resolution of the shareholders authorizing the dissolution;
(e) The manner of its adoption and the vote by which adopted;
(f) A copy of the notice published as hereinabove provided;
(g) The names and addresses of the then existing directors and officers of the corporation;
(h) A copy of the order of the department authorizing the dissolution of such corporation;
(i) A brief summary showing the manner in which the corporate debts and liabilities were disposed of or paid; and
(j) A complete itemized list of all of the corporate assets and property distributed to its shareholders, the name of each such shareholder, the amount distributed to each, and the date of distribution.
(Formerly: Acts 1933, c.40, s.154; Acts 1937, c.33, s.16.)

IC 28-1-9-14
Articles of dissolution; presentation to department and to secretary of state
Sec. 14. The articles of dissolution shall be executed in triplicate, in the form prescribed by the department, by the president or a vice-president and by the secretary or cashier of the corporation, and shall be verified by the oaths of the officers signing such articles, and shall be presented in triplicate to the department as (and) to the secretary of state, at their offices, as hereinafter provided, accompanied by an affidavit of the publisher of the newspaper wherein the notice of dissolution was published, as hereinbefore provided, as to the publication of such notice, and by the fees prescribed by law.
(Formerly: Acts 1933, c.40, s.155.)

IC 28-1-9-15 Articles of dissolution; approval by department
Sec. 15. After the articles of dissolution shall have been executed and before they are presented to the secretary of state, they shall first be presented to the department. If the department finds that the articles of dissolution conform to law, it shall approve such articles, and its approval shall be evidenced in the manner prescribed in IC 28-12-5.
(Formerly: Acts 1933, c.40, s.156.) As amended by P.L.263-1985, SEC.47; P.L.14-1992, SEC.78.

IC 28-1-9-16
Certificate of incorporators or articles of dissolution; approval by secretary of state; filing; certificate of dissolution
Sec. 16. Upon presentation of the certificate of the incorporators, as provided in section 1 of this chapter, or of the articles of dissolution and proof of publication, as provided in section 14 of this chapter, the secretary of state, if he finds that it or they conform to law, shall endorse his approval upon each of the triplicate copies of the certificate or articles, as the case may be, and, when all fees shall have been paid as required by law, shall file one (1) copy of the certificate or articles and the accompanying proof of publication in his office, and shall issue a certificate of dissolution to the corporation, and shall return the certificate of dissolution to the corporation, together with two (2) copies of the certificate of the incorporators or articles of dissolution, as the case may be, bearing the endorsement of his approval.
(Formerly: Acts 1933, c.40, s.157.) As amended by P.L.263-1985, SEC.48.

IC 28-1-9-17
Certificate of incorporators or articles of dissolution; recording
Sec. 17. The corporation shall then file for record with the county recorder of the county or counties in which the articles of incorporation were or should have been recorded, as provided in IC 28-12-8, one (1) of the triplicate copies of the certificate of the incorporators or of the articles of dissolution bearing the endorsement of the approval of the secretary of state as provided in section 16 of this chapter.
(Formerly: Acts 1933, c.40, s.158.) As amended by P.L.263-1985, SEC.49; P.L.14-1992, SEC.79.

IC 28-1-9-18
Termination of corporate existence; existing liabilities
Sec. 18. (a) Upon the issuance of the certificate of dissolution and the recording of the certificate of the incorporators or the articles of dissolution, as the case may be, as provided in section 17 of this chapter, the corporation shall be dissolved and its existence shall cease.
(b) The dissolution of any corporation in accordance with the provisions of this section shall not take away or impair any remedy

against such corporation, its directors, officers, or shareholders for any liabilities incurred by the corporation previous to its dissolution if suit is brought and service of process is had, as provided by the laws of this state, within two (2) years after the date of such dissolution.
(Formerly: Acts 1933, c.40, s.159.) As amended by P.L.263-1985, SEC.50.

IC 28-1-9-19
Expired corporations; continuation for purposes of liquidation
Sec. 19. Every corporation whose term of existence, as fixed by the articles of incorporation, has expired shall continue its corporate capacity for two (2) years for the purpose of liquidating its affairs and distributing its assets to its shareholders, after paying all of its liabilities, and for no other purpose. For such purpose, every such corporation shall use its corporate name and shall be capable of prosecuting and defending actions and suits at law or in equity.
(Formerly: Acts 1933, c.40, s.160.)

IC 28-1-9-20
Pending liquidations; acceptance of chapter
Sec. 20. Any bank of discount and deposit, loan and trust and safe deposit company, or building and loan association organized under the provisions of any statute enacted prior to February 24, 1933, which is in voluntary liquidation on February 24, 1933, pursuant to any statute of this state may accept the provisions of this chapter and continue the liquidation of such corporation pursuant to the terms and provisions of this chapter.
(Formerly: Acts 1933, c.40, s.161.) As amended by P.L.263-1985, SEC.51.



CHAPTER 10. REPEALED



CHAPTER 11. POWERS OF BANKS AND TRUST COMPANIES

IC 28-1-11-2
Fiscal or transfer agent; transportation agent; insurance producer or broker; attorney in fact
Sec. 2. Any bank or trust company shall have power to act as fiscal or transfer agent of the United States or of any state, municipality, body politic or corporation; and in such capacity to receive and disburse money; to transfer, register and countersign certificates of stock, bonds or other evidence of indebtedness; to authenticate and certify any such bonds and certificates of indebtedness; to act as agent to buy and sell domestic and foreign transportation; to solicit and write insurance as an insurance producer or broker for any insurance company authorized to do business in the state or states where the insurance producer or broker operates; and to act as attorney in fact or agent of any person or corporation, foreign or domestic, for any lawful purpose.
(Formerly: Acts 1933, c.40, s.171.) As amended by P.L.188-1997, SEC.3; P.L.63-2001, SEC.6 and P.L.134-2001, SEC.7; P.L.178-2003, SEC.89.

IC 28-1-11-2.5
Sale of life insurance policy or annuity contract
Sec. 2.5. (a) A bank or trust company may act as an insurance producer for the sale of any life insurance policy or annuity contract issued by a life insurance company authorized to do business in any state in which the agent operates.
(b) A bank or trust company that acts as an insurance producer for the sale of a life insurance policy or an annuity contract in Indiana:
(1) is subject to all requirements of IC 27; and (2) must comply with the disclosure requirements under IC 27-1-38.
(c) A bank or trust company may not condition:
(1) an extension of credit;
(2) a lease or sale of real or personal property;
(3) the performance of services; or
(4) the amount charged for:
(A) extending credit;
(B) leasing or selling real or personal property; or
(C) performing services;
upon a person's purchase of a life insurance policy or an annuity contract from the bank or trust company or an affiliate (as defined in IC 28-2-13-3) of the bank or trust company.
(d) This section does not prohibit a bank or trust company from requiring that a person, as a condition to a transaction, obtain a life insurance policy from an insurance company acceptable to the bank or trust company.
As added by P.L.262-1995, SEC.29. Amended by P.L.188-1997, SEC.4; P.L.130-2002, SEC.5; P.L.192-2003, SEC.2; P.L.178-2003, SEC.90.

IC 28-1-11-2.6
Repealed
(Repealed by P.L.130-2002, SEC.10.)

IC 28-1-11-3
Repealed
(Repealed by Acts 1980, P.L.40, SEC.8.)

IC 28-1-11-3.1
Powers necessary and usual in carrying on banking business; enumerated powers; application of rules
Sec. 3.1. (a) Any bank or trust company shall have the power to discount, negotiate, sell and guarantee promissory notes, bonds, drafts, acceptances, bills of exchange, and other evidences of debt; to buy and sell, exchange, coin and bullion; to loan money; to borrow money and to issue its notes, bonds, or debentures to evidence any such borrowing and to mortgage, pledge, or hypothecate any of its assets to secure the repayment thereof; to receive savings deposits and deposits of money subject to check, and deposits of securities or other personal property from any person or corporation, upon such terms as may be agreed upon by the parties; to contract for and receive on loans and discounts the highest rate of interest allowed by the laws of this state to be contracted for and received by individuals; to accept, for payment at a future date, drafts drawn upon it by its customers and to issue letters of credit authorizing the holders thereof to draw drafts upon it or its correspondents at sight or on time, however, the letter of credit must state a specific expiration date; and to exercise all the powers incidental and proper or which may be necessary and usual in carrying on a general banking

business, but it shall have no right to issue bills to circulate as money.
(b) Subject to such regulations, rules, policies, and guidance as the department finds to be necessary and proper, any bank or trust company shall have the following powers:
(1) To make such loans and advances of credit and purchases of obligations representing loans and advances of credit as are eligible for insurance by the federal housing administrator, and to obtain such insurance.
(2) To make such loans secured by mortgages on real property or leasehold, as the federal housing administrator insures or makes a commitment to insure, and to obtain such insurance.
(3) To purchase, invest in, and dispose of notes or bonds secured by mortgage or trust deed insured by the federal housing administrator or debentures issued by the federal housing administrator, or bonds or other securities issued by national mortgage associations.
(4) To extend credit to any state agency, with the approval of the department, notwithstanding any other provisions or limitations of IC 28-1. No law of this state prescribing the nature, amount, or form of security or requiring security upon which loans or advances of credit may be made, or prescribing or limiting interest rates upon loans or advances of credit, or prescribing or limiting the period for which loans or advances of credit may be made, shall be deemed to apply to loans, advances of credit, or purchases made pursuant to subdivisions (1), (2), and (3) and this subdivision.
(5) To purchase, take, hold, and dispose of notes, and mortgages securing such notes, made to any joint stock land bank heretofore incorporated, in any case in which not less than ninety-nine percent (99%) of the stock of said joint stock land bank is owned by the bank or trust company at the time such notes or mortgages be acquired by the bank or trust company; and upon dissolution of any such joint stock land bank, or at any stage in the process of such dissolution, any bank or trust company then owning not less than ninety-nine percent (99%) of the stock of such joint stock land bank may take, hold, and dispose of any notes, mortgages, or other assets of such joint stock land bank of whatsoever nature, including real estate, wheresoever situated, which such joint stock land bank shall assign, transfer, convey, or otherwise make over to such bank or trust company by way of final or partial distribution of its assets to its stockholders upon such dissolution or in connection with the process of such dissolution. No law of this state prescribing the nature, amount, location, or form of security, or requiring security upon which loans or advances of credit may be made, or prescribing or limiting interest rates upon loans or advances of credit, or prescribing or limiting the period for which loan or advances of credit may be made, or prescribing any ratio between the amount of any loan and the appraised

value of the security for such loan, or requiring periodical reductions of the principal of any loan, shall be deemed to apply to loans, notes, mortgages, real estate, or other assets mentioned in this subdivision.
(6) To adopt stock purchase programs for employees and to grant options to purchase, and to issue and sell, shares of its capital stock to its employees, or to a trustee on their behalf (which may be the bank or trust company issuing such capital stock), without first offering the same to its shareholders, for such consideration, not less than par value, and upon such terms and conditions as shall be approved by its board of directors and by the holders of a majority of its shares entitled to vote with respect thereto, and by the department. In the absence of actual fraud in the transaction, the judgment of the directors as to the consideration for the issuances of such options and the sufficiency thereof shall be conclusive. Any bank or trust company exercising the powers granted in this subsection may, to the extent approved by the department, have authorized and unissued stock required to fulfill any stock option or other arrangement authorized herein.
(7) Subject to such restrictions as the department may impose, to become the owner or lessor of personal or real property acquired upon the request and for the use of a customer and to incur such additional obligations as may be incident to becoming an owner or lessor of such property.
(8) To purchase or construct buildings and hold legal title thereto to be leased to municipal corporations or other public authorities, for public purposes, having resources sufficient to make payment of all rentals as they become due. Each lease agreement shall provide that upon expiration, the lessee will become the owner of the building.
(8.1) Subject to the prior written approval of the department, and notwithstanding section 5 of this chapter, to purchase, hold, and convey real estate which is:
(A) improved or to be improved by a single, freestanding building; and
(B) to be used, in part, as a branch or the principal office of that bank or trust company and, in part, as rental property for one (1) or more lessees.
Unless a written extension of time is given by the department, the bank or trust company shall open the branch or principal office within two (2) years from the acquisition date of the real estate. If the bank or trust company does not open a branch or its principal office on the real estate in that time period or if the bank or trust company removes its branch or principal office from the real estate, the bank or trust company shall divest itself of all interest in the real estate within five (5) years from the acquisition date of the real estate, if a branch was not opened, or five (5) years from the removal date of the branch office, whichever applies. Except with the written approval of the

department, the sum invested in real estate and buildings used for the convenient transaction of its business as provided in this subdivision shall not exceed fifty percent (50%) of the capital and surplus of the bank or trust company as provided in section 5 of this chapter.
(9) Subject to section 3.2 of this chapter, to exercise the rights and privileges (as defined in section 3.2(a) of this chapter) that are or may be granted to national banks domiciled in Indiana.
(c) Any rule made and promulgated under and pursuant to this section may apply to one (1) or more banks or trust companies or to one (1) or more localities in the state as the department, in its discretion, may determine.
As added by Acts 1980, P.L.40, SEC.7. Amended by P.L.33-1991, SEC.14; P.L.14-1992, SEC.81; P.L.136-1994, SEC.2; P.L.176-1996, SEC.11; P.L.194-1997, SEC.1; P.L.215-1999, SEC.2; P.L.10-2006, SEC.30 and P.L.57-2006, SEC.30; P.L.213-2007, SEC.38; P.L.217-2007, SEC.36; P.L.35-2010, SEC.116; P.L.27-2012, SEC.50.

IC 28-1-11-3.2
Request to exercise rights and privileges granted to national bank; procedures; appeal
Sec. 3.2. (a) As used in this section, "rights and privileges" means the power:
(1) to:
(A) create;
(B) deliver;
(C) acquire; or
(D) sell;
a product, a service, or an investment that is available to or offered by; or
(2) to engage in mergers, consolidations, reorganizations, or other activities or to exercise other powers authorized for;
national banks domiciled in Indiana.
(b) A bank that intends to exercise any rights and privileges that are:
(1) granted to national banks; but
(2) not authorized for banks under the Indiana Code (except for this section) or any rule adopted under the Indiana Code;
shall submit a letter to the department describing in detail the requested rights and privileges granted to national banks that the bank intends to exercise. If available, copies of relevant federal law, regulations, and interpretive letters must be attached to the letter submitted by the bank.
(c) The department shall promptly notify the requesting bank of the department's receipt of the letter submitted under subsection (b). Except as provided in subsection (e), the bank may exercise the requested rights and privileges sixty (60) days after the date on which the department receives the letter unless otherwise notified by the department. (d) The department may deny the requested rights and privileges if the department finds that:
(1) national banks domiciled in Indiana do not possess the requested rights and privileges;
(2) the exercise of the requested rights and privileges by the bank would adversely affect the safety and soundness of the bank;
(3) the exercise of the requested rights and privileges by the bank would result in an unacceptable curtailment of consumer protection; or
(4) the failure of the department to approve the requested rights and privileges will not result in a competitive disadvantage to the bank.
(e) The sixty (60) day period referred to in subsection (c) may be extended by the department based on a determination that the bank's letter raised issues requiring additional information or additional time for analysis. If the sixty (60) day period is extended under this subsection, the bank may exercise the requested rights and privileges only if the bank receives prior written approval from the department. However:
(1) the department must:
(A) approve or deny the requested rights and privileges; or
(B) convene a hearing;
not later than sixty (60) days after the department receives the bank's letter; and
(2) if a hearing is convened, the department must approve or deny the requested rights and privileges not later than sixty (60) days after the hearing is concluded.
(f) The exercise of rights and privileges by a bank in compliance with and in the manner authorized by this section is not a violation of any provision of the Indiana Code or rules adopted under IC 4-22-2.
(g) If a bank receives approval to exercise the requested rights and privileges granted to national banks domiciled in Indiana, the department shall determine by order whether all banks may exercise the same rights and privileges. In making the determination required by this subsection, the department must ensure that the exercise of the rights and privileges by all banks will not:
(1) adversely affect their safety and soundness; or
(2) unduly constrain Indiana consumer protection provisions.
(h) If the department denies the request of a bank under this section to exercise any rights and privileges that are granted to national banks, the bank may appeal the decision of the department to the circuit court with jurisdiction in the county in which the principal office of the bank is located. In an appeal under this section, the court shall determine the matter de novo.
As added by P.L.194-1997, SEC.2. Amended by P.L.73-2004, SEC.34; P.L.213-2007, SEC.39; P.L.217-2007, SEC.37; P.L.35-2010, SEC.117.
IC 28-1-11-4
Investment securities
Sec. 4. (a) Except as otherwise provided in this article, the business of dealing in investment securities by any bank or trust company is limited to purchasing and selling securities without recourse, solely upon the order and for the account of customers and in no event for its own account. A bank or trust company may not underwrite or guarantee all or any part of any issue of securities other than obligations issued or guaranteed by or on behalf of the state or any political subdivision of the state or any agency or instrumentality of either. A bank or trust company may purchase for its own account and sell investment securities under such limitations and restrictions as the department prescribes by regulation, rule, policy, or guidance, but in no event may the total amount of the investment securities of any one (1) obligor or maker, purchased or held by a bank or trust company for its own account, exceed at any time ten percent (10%) of the amount of the total equity capital of the bank or trust company. The limitations imposed by this section do not apply to the direct or indirect obligations of the United States or the direct obligations of a United States territory or insular possession or of the state of Indiana or any municipal corporation or taxing district in Indiana. A bank or trust company may purchase for its own account and sell shares of stock in federal or state chartered small business investment companies that have received a permit or license to operate under the federal Small Business Investment Act (15 U.S.C. 681). However, a bank or trust company may not acquire shares in any small business investment company if, upon the making of that acquisition, the aggregate amount of shares in small business investment companies then held by the bank would exceed five percent (5%) of its total equity capital.
(b) A bank or trust company may purchase for its own account and sell:
(1) shares of open-end investment companies the portfolios of which consist solely of securities that are eligible for purchase and sale by national banking associations; and
(2) collateralized obligations that are eligible for purchase and sale by national banking associations. However, a bank or trust company may purchase for its own account and sell the obligations only to the extent that a national banking association can purchase and sell those obligations.
(c) A bank or trust company may deposit its funds in:
(1) a federally chartered savings association; or
(2) a savings association or other entity organized and operated according to federal law or the laws of any state or the District of Columbia;
the accounts of which are insured by the Federal Deposit Insurance Corporation.
(d) A bank or trust company may not purchase for its own account any bond, note, or other evidence of indebtedness that is commonly designated as a security that is speculative in character or that has

speculative characteristics. For the purposes of this subsection, a security is speculative or has speculative characteristics if at the time of purchase the security:
(1) is rated below the first four (4) rating classes by a generally recognized security rating service;
(2) is in default; or
(3) is otherwise considered speculative by the director.
(e) A bank or trust company may purchase for its own account a security that is not rated by a generally recognized security rating service if:
(1) the bank or trust company at the time of purchase obtains financial information that is adequate to document the investment quality of the security; and
(2) the security is not otherwise considered speculative by the director.
(f) Except as otherwise authorized by this title, a bank or trust company may not purchase any share of stock of a corporation that is not a subsidiary of that bank or trust company unless the purchase is considered expedient to prevent loss from a debt previously contracted in good faith. Any shares of stock thus acquired by a bank or trust company that would not have been eligible for purchase shall be sold and disposed of within six (6) months from the date of acquisition unless the director grants an extension of time for the sale and disposition.
(g) Notwithstanding any other provision of this article, a bank or trust company may purchase for its own account shares of stock of a banker's bank insured by the Federal Deposit Insurance Corporation or a holding company that owns or controls a banker's bank insured by the Federal Deposit Insurance Corporation. For the purposes of this subsection, a "banker's bank" is a bank (as defined in IC 28-2-14-2):
(1) the stock of which is owned exclusively by other banks (as defined in IC 28-2-14-2), or by a bank holding company the stock of which is owned exclusively by other banks (as defined in IC 28-2-14-2); and
(2) that is engaged exclusively in providing services to other banks (as defined in IC 28-2-14-2), and to their officers, directors, and employees.
A bank's or trust company's holdings of the stock of an insured banker's bank or of a holding company that owns or controls an insured banker's bank may not exceed ten percent (10%) of the capital and surplus of the bank or trust company. A bank or trust company may not purchase the stock of an insured banker's bank or of a holding company that owns or controls an insured banker's bank if, after the purchase, the bank or trust company would own more than five percent (5%) of any class of voting securities of the banker's bank or holding company.
(h) Notwithstanding any other provision of this article, a bank or trust company may invest in a casualty insurance company organized solely for the purpose of insuring banks, trust companies, and bank

holding companies and their officers and directors from and against liabilities, including those covered by bankers' blanket bonds and director and officer liability insurance and other public liability insurance. The investment must take the form of:
(1) the purchase for the bank's or trust company's own account of shares of stock of the casualty insurance company or shares of stock of an association of banks organized for the purpose of funding the casualty insurance company; or
(2) loans to such an association of banks.
The total investment of any bank or trust company under this subsection may not exceed five percent (5%) of the capital and surplus of the bank or trust company.
(i) Any bank or trust company may establish or acquire a subsidiary that engages in:
(1) the sale, distribution, or underwriting of securities issued by investment companies (as defined in Section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a-3); or
(2) the underwriting or distribution of securities backed by or representing an interest in mortgages.
(j) As used in this section, "total equity capital" means unimpaired capital stock, unimpaired surplus, unimpaired undivided profits, subordinated debt that has been approved by the state or federal regulatory agencies, and one hundred percent (100%) of loan reserves.
(k) The department may define an investment security by department policy or by rule.
(l) A bank or trust company may establish a trading account for the purchase and resale of securities that are otherwise eligible for purchase or resale by the bank or trust company. The trading account must comply with the requirements established by policy or rule of the department.
(m) A bank or trust company that purchases a security for its own account shall maintain sufficient records of the security to allow the security to be properly identified by the department for examination purposes.
(Formerly: Acts 1933, c.40, s.173; Acts 1935, c.5, s.26; Acts 1937, c.33, s.18; Acts 1959, c.125, s.1; Acts 1965, c.356, s.10; Acts 1967, c.260, s.11; Acts 1971, P.L.394, SEC.28.) As amended by P.L.141-1984, SEC.7; P.L.265-1985, SEC.2; P.L.169-1986, SEC.1; P.L.36-1987, SEC.8; P.L.165-1988, SEC.1; P.L.164-1988, SEC.3; P.L.8-1991, SEC.11; P.L.42-1993, SEC.27; P.L.176-1996, SEC.12; P.L.192-1997, SEC.4; P.L.79-1998, SEC.44; P.L.192-2003, SEC.3; P.L.89-2011, SEC.34; P.L.27-2012, SEC.51.

IC 28-1-11-5
Real estate
Sec. 5. (a) Any bank or trust company shall have power to purchase, hold, and convey real estate for the following purposes, and for no others:
(1) Such as shall be necessary for the convenient transaction of

its business.
(2) Such as shall be mortgaged to it or to its assignor immediate or remote, in good faith by way of security for debts.
(3) Such as shall be conveyed to it in satisfaction of debts contracted in the course of its dealings, or in satisfaction of debts, notes, or mortgages purchased by or assigned to it, or in exchange for real estate so conveyed to it.
(4) Such as it shall purchase at sales under judgments, decrees, or mortgages held by the bank or trust company or shall purchase to secure debts due it.
(b) Except with the approval in writing of the department, after July 1, 1933, the sum invested in real estate and buildings used for the convenient transaction of its business shall not exceed fifty percent (50%) of the capital and surplus of such bank or trust company. Such investment may be made in the stock of a corporation organized to own and hold the real estate and building occupied and used wholly or in part by such bank or trust company.
(c) No bank or trust company shall hold the title or possession of any real estate purchased or otherwise acquired to secure any debts due to it for a longer period than ten (10) years after such real estate is or has been purchased or otherwise acquired, or after July 1, 1933, without the consent in writing of the department.
(d) For the purposes of subsection (a)(1), real estate purchased or held for the convenient transaction of the business of a bank or trust company includes the following:
(1) Real estate on which the principal office or a branch office of the bank or trust company is located.
(2) Real estate that is the location of facilities supporting the operations of the bank or trust company, such as parking facilities, data processing centers, loan production offices, automated teller machines, night depositories, facilities necessary for the operations of a bank or trust company subsidiary, or other facilities that are approved by the director.
(3) Real estate that the board of directors of the bank or trust company expects, in good faith, to use as a bank or trust company office or facility in the future.
(e) If real estate referred to in subsection (d)(3) is held by a bank or trust company for one (1) year without being used as a bank or trust company office or facility, the board of directors of the bank or trust company shall state, by resolution, definite plans for the use of the real estate. A resolution adopted under this subsection shall be made available for inspection by the department.
(f) Real estate referred to in subsection (d)(3) may not be held by a bank or trust company for more than three (3) years without being used as a bank or trust company office or facility unless:
(1) the board of directors of the bank or trust company, by resolution:
(A) reaffirms annually that the bank or trust company expects to use the real estate as a bank or trust company office or facility in the future; and (B) explains the reason why the real estate has not yet been used as a bank or trust company office or facility; and
(2) the director determines that:
(A) the continued holding of the real estate by the bank or trust company does not endanger the safety and soundness of the bank or trust company; and
(B) the bank or trust company is holding the real estate to use the real estate in the future for one (1) of the purposes set forth in subsection (d)(1) and (d)(2).
(g) Real estate referred to in subsection (d)(3) may not be held by a bank or trust company for more than ten (10) years without being used as a bank or trust company office or facility unless the department consents in writing to the continued holding of the real estate by the bank or trust company.
(Formerly: Acts 1933, c.40, s.174; Acts 1935, c.5, s.27; Acts 1943, c.86, s.1; Acts 1959, c.39, s.1; Acts 1965, c.356, s.11; Acts 1967, c.260, s.12.) As amended by P.L.263-1985, SEC.59; P.L.14-1992, SEC.82; P.L.213-2007, SEC.40; P.L.217-2007, SEC.38.

IC 28-1-11-6
Appointment as fiduciary
Sec. 6. Any bank or trust company may be appointed and act under the order of appointment of any court of competent jurisdiction as commissioner for the sale of real estate, guardian of the person and estate of persons under the age of eighteen (18) years, and incapacitated persons (as defined in IC 29-3-1-7.5), or as trustee, receiver, conservator, or committee of the property or estate of a person, corporation, or company, in insolvency or bankruptcy proceedings, or as depository of money paid into court, whether for the benefit of a person, regardless of age, corporation, or party, and in any other fiduciary capacity.
(Formerly: Acts 1933, c.40, s.175; Acts 1973, P.L.280, SEC.3.) As amended by P.L.33-1989, SEC.27.

IC 28-1-11-7
Testamentary and probate fiduciary appointments
Sec. 7. Any bank or trust company shall have power to be appointed and to accept the appointment and act as executor or trustee under the last will and testament, or as administrator, with or without the will annexed, of the estate of any deceased person, and to be appointed and to act under the order of appointment of any court of competent jurisdiction as executor of or trustee under any last will and testament, whenever it shall be the successor to any corporation appointed in such last will and testament, whether such succession is the result of merger, consolidation or otherwise. Whenever a natural person is appointed with such corporation in any appointment as receiver, guardian, commissioner, trustee, executor, administrator with or without the will annexed, his appointment may be under such limitation of powers, and upon such terms and conditions as to the possession and control of the trust assets by such

corporation, or otherwise, and as to the bond or security, if any, to be given by him, as the person appointed and such corporation may agree and the court or judge making the appointment shall approve. Whenever any natural person who is appointed in any fiduciary capacity is required to give a bond or security for the faithful performance of his duties, such corporation shall have the power and authority to guarantee or become surety for such natural person if such corporation shall take possession and control of the assets belonging to any such estate or other fiduciary relationship, and if approved by the court having jurisdiction of the fiduciary.
(Formerly: Acts 1933, c.40, s.176.)

IC 28-1-11-8
Appointment as successor guardian, trustee, executor, or administrator
Sec. 8. Any bank or trust company shall have power to be appointed and to act under the order of appointment of any court of competent jurisdiction as guardian, trustee, executor or administrator, with or without the will annexed, on the application or consent of any person acting as such or entitled to such appointment and in the place and stead of such person, but such appointment shall be made upon such notice as is required by law to the persons interested in the estate or fund and on the consent of such of the principal beneficiaries or other persons interested in the estate or fund as the court or judge thereof making the appointment shall deem proper.
(Formerly: Acts 1933, c.40, s.177.)

IC 28-1-11-9
Trust business
Sec. 9. Any bank or trust company shall have power to take, accept and execute any and all legal trusts, duties, and powers in regard to the holding, management, sale and disposition of any property or estate, real or personal, wherever located, and the rents and profits thereof, which may be granted or confided to it by any court of competent jurisdiction, or by any person, corporation, municipality or other authority; to take, accept and execute any and all trusts and powers of whatsoever nature or description which may be conferred upon or entrusted or submitted to it by any person, firm, company, or any body politic, corporation, foreign or domestic, or other authority, by grant, assignment, transfer, devise, bequest or otherwise, or which may be entrusted or committed or transferred to it or vested in it by order of any court of competent jurisdiction; and generally to execute trusts of every description not inconsistent with the laws of this state or of the United States.
(Formerly: Acts 1933, c.40, s.178.)

IC 28-1-11-10
Service as fiduciary without bond; judicial control; requirement of security Sec. 10. Except as otherwise provided in this chapter, any bank or trust company shall have power to act in each and every fiduciary capacity permitted by the terms of this article, and as commissioner for the sale of real estate, without bond or other security, and administer oaths attested by the signature of its secretary or cashier and its seal wherever it is acting in any such fiduciary capacity and whenever an individual acting in the same capacity is authorized by law to administer oaths. The court having jurisdiction of the fiduciary at any time, whether before or after acceptance of any fiduciary appointment, may require a bond or other security, and upon failure of such corporation to give a bond or security as required, may remove such corporation and revoke its appointment. No bank or trust company shall pledge or deposit any of its assets as a condition to the exercise of any of its powers as a fiduciary.
(Formerly: Acts 1933, c.40, s.179.) As amended by P.L.263-1985, SEC.60.

IC 28-1-11-11
Safe deposits and escrows
Sec. 11. Any bank or trust company shall have power to receive, upon terms and conditions to be prescribed by such corporation, not inconsistent with the provisions of this section, upon deposit for safe-keeping, or in escrow, moneys, bonds, mortgages, jewelry, plate, stock, securities and valuable papers of any kind, and other personal property for hire, and to rent or lease receptacles for safe deposits of personal property. No bank or trust company nor any of the assets thereof shall be liable, for the value of any property received by it pursuant to the power conferred by this section nor for damages for the loss, theft or misappropriation thereof. Any bank or trust company may procure and carry a policy or policies of insurance for the benefit of the owners of any property received by it pursuant to the power conferred by this section.
(Formerly: Acts 1933, c.40, s.180.)

IC 28-1-11-12
Federal reserve system and federal deposit insurance corporation membership; federal securities
Sec. 12. Every bank or trust company shall have power:
(1) to purchase and hold for the purpose of becoming a member of the federal reserve system:
(A) so much of the capital stock of a federal reserve bank as shall qualify it for membership, pursuant to the Federal Reserve Act (12 U.S.C. 221 et seq.); and
(B) so much of the capital stock of the Federal Deposit Insurance Corporation as will qualify it for membership, pursuant to the Federal Deposit Insurance Act (12 U.S.C. 1811 through 1833e);
(2) to do anything necessary or appropriate to acquire and maintain insurance of its deposits in accordance with the provisions of any federal law in force on or after July 1, 1933; (3) to become a member of the federal reserve system; and
(4) to have and exercise all powers, not in conflict with the laws of this state, which are conferred upon any such member by the Federal Reserve Act. With the express approval of the department, and except as otherwise provided in this chapter, any bank or trust company shall have the power to purchase and hold shares of the capital stock, bonds, notes, debentures, or any other securities or obligations issued at any time by any agency or instrumentality of the federal government. After July 1, 1933, no bank or trust company shall purchase the capital stock of any joint stock land bank organized pursuant to 12 U.S.C. 2001 through 2279aa-14 and hold the stock so purchased in an amount in excess of ten percent (10%) of the capital and surplus of such bank or trust company.
(Formerly: Acts 1933, c.40, s.181; Acts 1935, c.5, s.28; Acts 1937, c.33, s.19.) As amended by P.L.263-1985, SEC.61; P.L.8-1991, SEC.12; P.L.42-1993, SEC.28; P.L.213-2007, SEC.41; P.L.217-2007, SEC.39.

IC 28-1-11-12.5
Federal home loan bank; investments; membership; loans; transfer, assignment, and pledge of bonds, notes, contracts, mortgages, securities, and other property
Sec. 12.5. Subject to any limitations imposed by the department through policy, a bank or trust company may do any of the following:
(1) Invest the money deposited in the bank or trust company in the shares of the capital stock, bonds, debentures, notes, or other obligations of a federal home loan bank of the United States.
(2) Become a member of the federal home loan bank of the district in which Indiana is located or an adjoining district.
(3) Borrow money from:
(A) a federal home loan bank described in subdivision (2);
(B) the Federal Deposit Insurance Corporation; or
(C) any other corporation.
(4) Transfer, assign to, and pledge with a federal home loan bank described in subdivision (2), the Federal Deposit Insurance Corporation, or other corporation any of the bonds, notes, contracts, mortgages, securities, or any other property of the bank or trust company held or acquired as security for the payment of loans entered into under subdivision (3).
(5) Exercise all rights, powers, and privileges conferred upon, and do all things and perform all acts required of, members or shareholders of a federal home loan bank by the Federal Home Loan Bank Act (12 U.S.C. 1421 through 1449).
As added by P.L.258-2003, SEC.5.

IC 28-1-11-13
Compensation for services
Sec. 13. Any bank or trust company shall have power to demand

and receive for the faithful performance and discharge of services performed pursuant to the powers vested in it by this article reasonable compensation, or such compensation as shall have been fixed by agreement of the parties, together with any and all advances necessarily paid out and expended in the discharge and performance of its duties, and unless otherwise agreed upon, interest at the legal rate on such advances. No compensation or commission paid or agreed to be paid for the negotiation of any loan or the execution of any trust by any such corporation shall be deemed to be interest within the meaning of any law of this state, nor shall any excess thereof over any rate of interest permitted by the laws of this state be decreed or held to be usury in any court of law or equity. The advances contemplated in this section may include the compensation paid for the employment of legal services when necessary for the protection of any trust or other fiduciary relation.
(Formerly: Acts 1933, c.40, s.182.) As amended by P.L.263-1985, SEC.62.

IC 28-1-11-14
Equity investments in community development corporations and community based economic development; limits; exceptions to limits; exposure to liability
Sec. 14. (a) As used in this section, "community based economic development" refers to activities that seek to address economic causes of poverty within specific geographic areas, revitalizing the economic and social base of low income communities through activities that include:
(1) affordable housing development;
(2) small business and micro-enterprise support;
(3) commercial, industrial, and retail revitalization, retention, and expansion;
(4) capacity development and technical assistance support for community development corporations;
(5) employment and training efforts;
(6) human resource development; and
(7) social service enterprises.
(b) As used in this section, "community development corporation" means a private, nonprofit corporation:
(1) whose board of directors is comprised primarily of community representatives and business, civic, and community leaders; and
(2) whose principal purpose includes the provision of:
(A) housing;
(B) community based economic development projects; and
(C) social services;
that primarily benefit low-income individuals and communities.
(c) As used in this section, "capital and surplus" has the meaning set forth in IC 28-1-1-3(10).
(d) Subject to the limitations of this section, other laws, and any regulation, rule, policy, or guidance adopted by the department

concerning investments in community based economic development, any bank or trust company may invest directly or indirectly in equity investments in a corporation, a limited partnership, a limited liability company, or another entity organized as:
(1) a community development corporation;
(2) an entity formed primarily to support community based economic development;
(3) an entity qualifying for the new markets tax credits under 26 U.S.C. 45D; or
(4) an entity approved by the director as being formed for a predominantly civic, community, or public purpose and that:
(A) primarily benefits low and moderate income individuals;
(B) primarily benefits low and moderate income areas;
(C) primarily benefits areas targeted for redevelopment by a government entity; or
(D) is a qualified investment under 12 CFR 25.23 for purposes of the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.).
(e) Except as provided in subsection (f), the aggregate of all equity investments by a bank or trust company under subsection (d) may not exceed:
(1) five percent (5%) of the capital and surplus of the bank or trust company without the prior written approval of the director; and
(2) fifteen percent (15%) of the capital and surplus of the bank or trust company under any circumstances.
(f) In determining whether to permit the aggregate of all equity investments by a bank or trust company under subsection (d) to exceed five percent (5%) of the capital and surplus of the bank or trust company under subsection (e)(1), the director shall consider whether:
(1) the aggregate of all equity investments under subsection (d) will pose a significant risk to the affected deposit insurance fund; and
(2) the bank or trust company is adequately capitalized.
(g) A bank or trust company shall not make any investment under this section if the investment would expose the bank or trust company to unlimited liability.
As added by P.L.27-2012, SEC.52.



CHAPTER 12. REGULATION OF BANK AND TRUST COMPANY FIDUCIARIES

IC 28-1-12-2
Control by court; accounts, statements, and reports
Sec. 2. Every bank or trust company appointed as a fiduciary, pursuant to the provisions of this article, shall be subject at all times to the orders, judgments, and decrees of the court from which it shall have accepted any such trust, appointment, or commission, as to such trust or other fiduciary relationship, and shall render to such court such itemized and verified accounts, statements, and reports as may be required by law, or as such court shall determine, in relation to

such particular trust or other fiduciary appointment.
(Formerly: Acts 1933, c.40, s.184.) As amended by P.L.263-1985, SEC.63.

IC 28-1-12-3
Fiduciary powers and obligations; trusts; holding of securities; segregation; records; transfers; investments in securities of investment companies or trusts having business ties with fiduciary
Sec. 3. (a) Every bank or trust company exercising trust powers or any powers as a fiduciary shall establish and maintain in its office a trust department in which it shall keep, separate and apart from its other business, separate books and accounts, and shall keep all securities and property, other than money, which is held by its trust department, at all times segregated from and unmingled with its own securities and property.
(b) Notwithstanding any other law, any bank or trust company holding securities as a fiduciary, custodian or managing agent, and any bank or trust company holding securities as custodian for a fiduciary is authorized to deposit or arrange for the deposit of such securities in a clearing corporation (as defined in IC 26-1-8.1-102(a)(5)). When such securities are deposited in a clearing corporation, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation by any person regardless of the ownership of the securities; and certificates of small denomination may be merged into one (1) or more certificates of larger denomination. The records of the fiduciary and the records of the bank or trust company acting as custodian, managing agent, or custodian for a fiduciary shall at all times show the name of the party for whose account the securities are deposited.
(c) This section applies to any bank or trust company holding securities as a fiduciary, custodian, managing agent or custodian for a fiduciary, regardless of whether it owns capital stock of the clearing corporation.
(d) Title to the securities held by the clearing corporation may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing such securities.
(e) A bank or trust company acting as custodian for a fiduciary, shall, upon demand by the fiduciary, certify in writing to the fiduciary the securities deposited by such fiduciary in such clearing corporation for its account as fiduciary.
(f) Notwithstanding any other law, any bank or trust company holding United States government securities as a fiduciary, custodian or managing agent, and any bank or trust company holding United States government securities as custodian for a fiduciary may use the Federal Reserve Book-Entry procedure for the United States government securities. The records of such fiduciary and the records of such bank or trust company acting as custodian, managing agent, or custodian for a fiduciary shall at all times show the name of the

party for whose account the United States government securities are deposited.
(g) Title to the United States government securities registered by Book-Entry under subsection (f) may be transferred by bookkeeping entry on the books of the Federal Reserve without physical delivery of certificates representing the securities.
(h) A bank or trust company acting as custodian for a fiduciary, shall, upon demand by the fiduciary, certify in writing to the fiduciary the securities registered in the Federal Reserve for the account of the fiduciary.
(i) Notwithstanding any other law, a bank or trust company, to the extent that it exercises investment discretion as a fiduciary, custodian, managing agent, or otherwise with respect to the investment and reinvestment of assets that it maintains in its trust department, may invest and reinvest the assets, subject to the standard contained in IC 30-4-3-3(c), in the securities of any open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. 80a1-64, as amended. The fact that the bank or trust company, or any affiliate of the bank or trust company, is providing services to the investment company or trust as investment advisor, sponsor, distributor, custodian, transfer agent, registrar, or otherwise, and receiving reasonable remuneration for the services, does not preclude the bank or trust company from investing in the securities of such investment company or trust.
(Formerly: Acts 1933, c.40, s.185.) As amended by Acts 1977, P.L.290, SEC.1; P.L.257-1989, SEC.1; P.L.247-1995, SEC.25.

IC 28-1-12-4
Profit or commission on sales; necessity of specific authorization; surcharge
Sec. 4. No profit or commission, other than interest at the legal rate upon a loan or advancement, shall be taken or received by any bank or trust company or corporate fiduciary, directly or indirectly, out of any sale or purchase to or from any estate, guardianship, or trust of any kind of which it is the fiduciary, unless specifically authorized by agreement with the creator of the trust, or the court having jurisdiction thereof; and upon violation of this section such bank or trust company or corporate fiduciary shall be surcharged any profit so taken or received, and an amount equal thereto, in addition, and may be summarily removed as such fiduciary by the court having jurisdiction.
(Formerly: Acts 1933, c.40, s.189.) As amended by P.L.262-1995, SEC.31.

IC 28-1-12-5
Repealed
(Repealed by P.L.262-1995, SEC.91.)

IC 28-1-12-6 Liquidation preferences
Sec. 6. Upon the liquidation of any bank or trust company or corporate fiduciary while it is acting as guardian, trustee, receiver, administrator, executor, commissioner, or assignee for the benefit of creditors the person or persons beneficially entitled to receive property or proceeds thereof held by it, or any successor fiduciary that may be appointed, shall have preference and priority in all assets of such bank or trust company or corporate fiduciary over its general creditors, for all uninvested money held by such bank or trust company or corporate fiduciary in the fiduciary capacities above named, to the extent that such money is commingled with its general assets or is not duly accounted for.
(Formerly: Acts 1933, c.40, s.192; Acts 1937, c.33, s.25.) As amended by P.L.262-1995, SEC.32.

IC 28-1-12-7
Violations
Sec. 7. A person who violates this chapter commits a Class B infraction. In addition, if the person is an officer of any bank or trust company, he is subject to removal from office in the manner prescribed in IC 28-11-4.
(Formerly: Acts 1933, c.40, s.194; Acts 1937, c.33, s.27.) As amended by Acts 1978, P.L.2, SEC.2807; P.L.33-1991, SEC.15.

IC 28-1-12-8
Authorization for banks and trust companies to use fiduciary funds in conflict of interest transactions; conditions; notice; required consent
Sec. 8. (a) Unless otherwise provided in an agreement or a trust, a bank or trust company that holds funds or property as a fiduciary may use the funds or property to purchase from the bank, the trust company, or an affiliate of the bank or trust company a product, service, or security, including an insurance product or security that is underwritten by the bank, the trust company, an affiliate of the bank or trust company, or a syndicate or selling group that includes the bank, the trust company, or an affiliate of the bank or trust company if the:
(1) purchase price and any ongoing charges and costs are fair, reasonable, and substantially equivalent to the cost of similar products and services; and
(2) purchase complies with IC 30-4-3.5.
The compensation for the product, services, or security received by the bank, trust company, an affiliate of the bank or trust company, or a syndicate or selling group that includes the bank, the trust company, or an affiliate of the bank or trust company may be in addition to the compensation that the bank or trust company is otherwise entitled to from the fiduciary account.
(b) A bank or trust company that makes a purchase or sale described in subsection (a) shall disclose, at least annually, to each person entitled to receive statements of account activity from the

bank or trust company any purchase or sale made by the bank or trust company during the year. The disclosure must be in writing or an electronic format and include the following:
(1) Any capacity in which the bank, the trust company, or an affiliate of the bank or trust company acts for:
(A) the issuer of the securities; or
(B) the provider of the products or services;
that is the subject of the purchase or sale.
(2) A statement that the bank, the trust company, or an affiliate of the bank or trust company has an interest in the subject of the purchase or sale, if applicable.
(3) The rate and method by which that compensation was determined.
(4) The name, telephone number, street address, and mailing address of an officer of the bank or trust company who may be contacted for further information.
(5) A notice that the bank's or trust company's ability to make transactions described in subsection (a) ends upon receipt at any time of a notice of objection by a majority of the persons entitled to receive statements of account activity.
(c) The following apply to a purchase or sale under subsection (a):
(1) Except as provided in subdivisions (2) and (3), if the fiduciary relationship is a trust or an agency, the trustee or agent shall treat the purchase or sale under subsection (a) as if it were a conflict of interest transaction under IC 30-4-3-5 and shall give any notice and obtain any consent that may be required under IC 30-4-3-5, subject to the following:
(A) IC 30-2-14-16 applies to any notice required to be given by a trustee or an agent under this subdivision, subject to the following:
(i) If the fiduciary relationship is a revocable trust with one (1) or more living grantors, the trustee must give notice only to the living grantors, who shall be considered to have all income and principal interests in the trust at the time the notice is given. If a grantor is incapacitated, the trustee shall give notice to the grantor's court appointed guardian, the principal under a durable power of attorney, or a co-trustee of the revocable trust, unless the guardian, principal, or co-trustee is the bank or trust company that seeks the consent. If the representative of the incapacitated grantor is the bank or trust company that seeks the consent to a purchase or sale under subsection (a), the trustee shall obtain consent from the court.
(ii) If the fiduciary relationship is a revocable trust and the assets of the revocable trust are distributable to one (1) or more other trusts, notice shall be given to the trustees of the other trusts. However, if the bank or trust company that seeks the consent to a purchase or sale under subsection (a) is the trustee of another trust to which the assets of the revocable trust are distributable, the bank or trust company

shall give notice to those beneficiaries of the other trust who are entitled to receive statements of account activity from the bank or trust company.
(iii) If the fiduciary relationship is an agency, the principal must consent to the purchase or sale under subsection (a) in writing in advance of the transaction. The principal shall be considered to have all income and principal interests in the account at the time the notice of the proposed transaction is given. If the principal is incapacitated, consent must be obtained from the principal's court appointed guardian, unless the guardian of the incapacitated principal is the bank or trust company that seeks the consent. If the guardian of the incapacitated principal is the bank or trust company that seeks the consent, consent to a purchase or sale under subsection (a) must be obtained from the court supervising the principal's guardianship.
(B) If the fiduciary relationship is a trust, the following apply with respect to any consent required to be obtained under IC 30-4-3-5(a)(2):
(i) Notwithstanding the requirement under IC 30-4-3-5(a)(2)(A) that all interested persons provide written consent to the proposed action, and subject to subdivision (2), a trustee, for a proposed purchase or sale under subsection (a), need only obtain the written consent of a majority of the persons entitled to notice under IC 30-2-14-16, as modified by subdivision (1)(A). However, the trustee must obtain the written consent of at least one (1) beneficiary who is receiving income under the trust at the time of the notice and at least one (1) individual who would receive a distribution of principal if the trust were terminated at the time notice is given.
(ii) Upon obtaining the written consents required under item (i), the trustee need not wait until the period to make written objections under IC 30-2-14-16 ends in order to take the proposed action.
(2) Any consent granted under subdivision (1)(B)(i) may be revoked by a writing signed by a majority of the persons entitled to notice under IC 30-2-14-16, as modified by subdivision (1)(A). However, the revocation must be signed by:
(A) at least one (1) beneficiary who is receiving income under the trust at the time the revocation is signed; and
(B) at least one (1) individual who would receive a distribution of principal if the trust were terminated at the time the revocation is signed.
(3) The notice and consent otherwise required under subdivision (1) are not required if the purchase or sale under subsection (a) is specifically authorized:
(A) in the document creating the fiduciary relationship; or
(B) under IC 30-4-3-7. As added by P.L.202-2007, SEC.1; P.L.226-2007, SEC.5. Amended by P.L.3-2008, SEC.219.



CHAPTER 13. LOANS AND INVESTMENTS OF BANKS AND TRUST COMPANIES

IC 28-1-13-1.2
"Loans and extensions of credit" defined
Sec. 1.2. As used in this chapter, "loans and extensions of credit" has the meaning set forth in 12 CFR 32.2.
As added by P.L.14-1992, SEC.84. Amended by P.L.90-2008, SEC.25.

IC 28-1-13-1.3
"Person" defined
Sec. 1.3. As used in this chapter, "person" includes an individual, a sole proprietorship, a partnership, a joint venture, an association, a trust, an estate, a business trust, a limited liability company, a corporation, a sovereign government, or an agency, an instrumentality, or a political subdivision thereof, or any similar entity or organization.
As added by P.L.14-1992, SEC.85. Amended by P.L.8-1993, SEC.439.

IC 28-1-13-1.4
Repealed
(Repealed by P.L.176-1996, SEC.35.)

IC 28-1-13-1.5
Limits on total loans and extensions of credit to one borrower; loans and extensions not fully secured; loans and extensions fully secured; derivative transactions
Sec. 1.5. (a) The total loans and extensions of credit by a bank to a person outstanding at one (1) time and not fully secured, as determined in a manner consistent with subsection (b), by collateral having a market value at least equal to the amount of the loan or extension of credit may not exceed fifteen percent (15%) of the unimpaired capital and unimpaired surplus of the bank.
(b) The total loans and extensions of credit by a bank to a person

outstanding at one (1) time and fully secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to the amount of the funds outstanding may not exceed ten percent (10%) of the unimpaired capital and unimpaired surplus of the bank. The limitation in this subsection is separate from and in addition to the limitation contained in subsection (a).
(c) The total loans and extensions of credit by a bank includes any credit exposure to a person arising from a derivative transaction (as defined in 12 U.S.C. 84(b)(3)) between the bank and the person.
As added by P.L.14-1992, SEC.87. Amended by P.L.27-2012, SEC.53.

IC 28-1-13-1.6
Loans or extensions of credit not subject to limitations
Sec. 1.6. The limitations contained in section 1.5 of this chapter are subject to the following exceptions:
(1) Loans or extensions of credit arising from the discount of commercial or business paper evidencing an obligation to the person negotiating it with recourse are not subject to any limitation based on capital and surplus.
(2) The purchase of bankers' acceptances of the kind described in 12 U.S.C. 372 and issued by other banks are not subject to any limitation based on capital and surplus.
(3) Loans and extensions of credit secured by bills of lading, warehouse receipts, or similar documents transferring or securing title to readily marketable staples are subject to a limitation of thirty-five percent (35%) of capital and surplus in addition to the general limitations if the market value of the staples securing each additional loan or extension of credit at all times equals or exceeds one hundred fifteen percent (115%) of the outstanding amount of the loan or extension of credit. The staples shall be fully covered by insurance whenever it is customary to insure such staples.
(4) Loans or extensions of credit secured by bonds, notes, certificates of indebtedness, or Treasury bills of the United States or by other such obligation fully guaranteed as to principal and interest by the United States are not subject to any limitation based on capital and surplus.
(5) Loans or extensions of credit to or secured by unconditional takeout commitment or guarantees of any department, agency, bureau, board, commission, or establishment of the United States or any corporation wholly owned directly or indirectly by the United States are not subject to any limitation based on capital and surplus.
(6) Loans or extensions of credit secured by a segregated deposit account in the lending bank are not subject to any limitation based on capital and surplus.
(7) Loans or extensions of credit to any financial institution or to any receiver, conservator, superintendent of banks, or other

agent in charge of the business and property of the financial institution, when such loans or extensions of credit are approved by the director, are not subject to any limitation based on capital and surplus.
As added by P.L.14-1992, SEC.88.

IC 28-1-13-1.7
Limit on total consumer credit obligation of one borrower
Sec. 1.7. (a) Loans and extensions of credit arising from the discount of negotiable or nonnegotiable installment consumer paper that carries a full recourse endorsement or unconditional guarantee by the person transferring the paper is subject under this section to a maximum limitation equal to twenty-five percent (25%) of the capital and surplus, notwithstanding the collateral requirements set forth in section 1.5(b) of this chapter.
(b) If the bank's files or the knowledge of the bank's officers of the financial condition of each maker of such consumer paper is reasonably adequate, and an officer of the bank designated for that purpose by the board of directors of the bank certifies in writing that the bank is relying primarily upon the responsibility of each maker for payment of the loans or extensions of credit and not upon any full or partial recourse endorsement or guarantee by the transferor, the limitations of this section as to the loans or extensions of credit of each such maker shall be the sole applicable loan limitations.
As added by P.L.14-1992, SEC.89.

IC 28-1-13-1.8
Limit on obligations secured by documents or instruments covering livestock; dealer discount of paper securing sale of dairy cattle with payment guaranteed by seller
Sec. 1.8. (a) Loans and extensions of credit secured by shipping documents or instruments transferring or securing title covering livestock or giving a lien on livestock when the market value of the livestock securing the obligation is not at any time less than one hundred fifteen percent (115%) of the face amount of the note covered are subject under this section, notwithstanding the collateral requirements set forth in section 1.5(b) of this chapter, to a maximum limitation equal to twenty-five percent (25%) of the capital and surplus.
(b) Loans and extensions of credit that arise from the discount by dealers in dairy cattle of paper given in payment for dairy cattle, which paper carries a full recourse endorsement or unconditional guarantee of the seller and that are secured by the cattle being sold, are subject under this section, notwithstanding the collateral requirements set forth in section 1.5(b) of this chapter, to a limitation of twenty-five percent (25%) of the capital and surplus.
As added by P.L.14-1992, SEC.90. Amended by P.L.141-2005, SEC.7.

IC 28-1-13-2 Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-13-3
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-13-4
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-13-5
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-1-13-6
Extension of credit to officers, directors, or principal shareholders; compliance with federal restrictions
Sec. 6. Any bank or trust company may extend credit to an officer, a director, or a principal shareholder in accordance with the restrictions and provisions of Regulation O of the Board of Governors of the Federal Reserve System (12 CFR 215).
(Formerly: Acts 1933, c.40, s.200; Acts 1935, c.5, s.36; Acts 1937, c.33, s.28; Acts 1943, c.148, s.1; Acts 1955, c.25, s.1; Acts 1969, c.280, s.5.) As amended by Acts 1977, P.L.291, SEC.1; Acts 1978, P.L.2, SEC.2808; Acts 1981, P.L.250, SEC.1; P.L.265-1983, SEC.2; P.L.144-1984, SEC.1; P.L.14-1992, SEC.91.

IC 28-1-13-7
Repealed
(Repealed by P.L.33-1991, SEC.57.)

IC 28-1-13-7.1
State chartered banks; real estate loans
Sec. 7.1. (a) As used in this section, "federally chartered bank" means a bank that was incorporated under 12 U.S.C. 21 et seq. and is doing business in Indiana.
(b) As used in this section, "rollover mortgage" means a loan that:
(1) is secured by a first mortgage on real estate improved by:
(A) a dwelling for one (1) to four (4) families; or
(B) a combination home and business building; and
(2) may be subject to rate adjustments at regularly scheduled times.
(c) As used in this section, "state chartered bank" means a bank that was incorporated under the laws of Indiana and is doing business in Indiana. The term includes a savings bank organized under the laws of Indiana.
(d) A state chartered bank may make, arrange, purchase, or sell loans or extensions of credit secured by liens or interests in real estate as: (1) may be so made, arranged, purchased, or sold by a federally chartered bank under a federal law or regulation; or
(2) prescribed by order of the department or by a rule adopted by the department under IC 4-22-2.
(e) In addition to loans authorized by subsection (d), a state chartered bank may make rollover mortgage loans. A rollover mortgage loan made by a state chartered bank is subject to the following requirements and restrictions:
(1) At each scheduled adjustment time, if the loan is not then in default, the lender shall make rate adjustments available for the amount of the outstanding loan for the remaining term of the loan.
(2) Any adjustment in the loan must be made without administrative charges to the borrower.
(3) Scheduled adjustments of the loan must be at least one (1) year apart.
(4) The lender may not charge any penalty or other assessment for the prepayment of the loan by the borrower at the time of any adjustment.
(5) At each scheduled adjustment time, the lender and the borrower may agree to increase or decrease the interest rate applicable to the outstanding balance of the loan.
(6) At the option of the lender, the borrower may be granted the option to extend the amortization period for purposes of calculating monthly payments on the loan in accordance with the following rules:
(A) The extension of the amortization period may equal up to one-third (1/3) of the original amortization period, irrespective of whether this extends the amortization period beyond thirty (30) years.
(B) To the extent of any extension of the amortization period, the amortization period will be reduced upon a subsequent downward adjustment in the interest rate.
(f) The department may adopt an emergency rule under IC 4-22-2-37.1 to implement this section.
As added by P.L.33-1991, SEC.16. Amended by P.L.42-1993, SEC.30; P.L.45-1995, SEC.20.

IC 28-1-13-8
Loans on security of own shares; acquisition of shares; disposition
Sec. 8. No bank or trust company shall make any loan or discount on the security of the shares of its own capital stock, nor be the purchaser or holder of any such shares, unless such security or purchase shall be necessary to prevent loss under a debt previously contracted in good faith; and stock so purchased or acquired shall, within six (6) months from the time of its purchase, be sold or disposed of at public or private sale, unless otherwise ordered by the department.
(Formerly: Acts 1933, c.40, s.202.)
IC 28-1-13-9
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-13-10
Officer and others accepting compensation for procuring loan, purchase, or discount; violations
Sec. 10. Except as otherwise provided, an officer, director, owner, partner, employee, or attorney of any bank or trust company who stipulates for, receives, or consents or agrees to receive, any fee, commission, gift, or thing of value, from any person, for the purpose of procuring or endeavoring to procure for any person any loan from or the purchase or discount of any paper, note, draft, check, or bill of exchange by the bank or trust company, commits a Class A misdemeanor.
(Formerly: Acts 1933, c.40, s.204.) As amended by Acts 1978, P.L.2, SEC.2809.

IC 28-1-13-11
Reduction of existing obligations held in excess of limitations
Sec. 11. Except as otherwise provided in this chapter, any bank or trust company which holds obligations of indebtedness in violation of the limitations prescribed in this chapter shall, not later than July 1, 1936, cause the amount of such obligations to conform to the limitations prescribed by this article and by the provisions of this chapter. The department may, in its discretion, extend the time for effecting such conformity, in individual instances, if the interests of the depositors will be protected and served by such extension. Upon the failure of any bank or trust company to comply with such limitations, in accordance with the terms of this section or in accordance with any order of the department with relation to such limitations, the department may declare that such bank or trust company is conducting its business in an unauthorized or unsafe manner and proceed in accordance with IC 28-1-3.1-2.
(Formerly: Acts 1933, c.40, s.205.) As amended by P.L.263-1985, SEC.68.

IC 28-1-13-12
Loans or credit to student loan marketing association; applicability of capital and surplus limitation
Sec. 12. Loans or extensions of credit to the Student Loan Marketing Association are not subject to any limitation based on capital and surplus.
As added by P.L.14-1992, SEC.92.

IC 28-1-13-13
Applicability of federal regulations
Sec. 13. The department may apply the provisions of 12 CFR 32 in the application and administration of this chapter.
As added by P.L.14-1992, SEC.93.



CHAPTER 13.5. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. STATEMENTS OF CONDITION OF BANKS AND TRUST COMPANIES

IC 28-1-15-2
Publication of statement of condition
Sec. 2. Every bank and trust company shall, when required by the department, publish its statement of condition in the form in which it is required by the department, as prescribed in section 1 of this chapter. Such statement of condition shall be published in a newspaper printed and published in the city or town in which such bank or trust company has its principal office, if a newspaper be printed in such city or town or, if no newspaper be printed in such city or town, then in the newspaper printed and published in the city or town nearest thereto in the same county or in an adjoining county. All such statements of condition shall be published at the expense of the bank or trust company making such statement, and such proof of publication shall be furnished the department as it may require.
(Formerly: Acts 1933, c.40, s.212.) As amended by P.L.263-1985, SEC.69.

IC 28-1-15-3
Furnishing information on condition of bank or trust company to federal agencies
Sec. 3. The department may furnish to the federal reserve board, to the federal reserve bank of which a bank or trust company may be or may become a member, to the Federal Deposit Insurance Corporation, to any other like agency of the federal government approved by the department, or to the examiners duly appointed by the federal reserve board, by a federal reserve bank, by the Federal Deposit Insurance Corporation, or any other like agency of the federal government approved by the department, copies of all examinations of the bank or trust company which is or may become a member of the federal reserve bank system, or whose deposits are or may become insured by the Federal Deposit Insurance Corporation, and may disclose to the examiners any information in reference to the condition of the affairs of the bank or trust company which is or may become a member of the federal reserve bank

system, or whose deposits are or may become insured by the Federal Deposit Insurance Corporation.
(Formerly: Acts 1933, c.40, s.213; Acts 1935, c.5, s.39.) As amended by P.L.8-1991, SEC.14.

IC 28-1-15-4
Violation; penalty; recovery
Sec. 4. Any bank or trust company which shall fail to prepare and submit any statement of condition required by the department, and any bank or trust company which shall violate any order of the department with respect to such statement or statements, shall be subject to a penalty of one hundred dollars ($100) for each day that shall elapse after the date fixed by the department for compliance with the terms of its notice concerning statements of condition. The penalty herein prescribed may be recovered in any court of competent jurisdiction, in an action by the state of Indiana, on the relation of "The Department of Financial Institutions" and when so recovered, such penalty shall be paid into the general fund of the state treasury.
(Formerly: Acts 1933, c.40, s.214.)



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 18.1. REPEALED



CHAPTER 18.2. EXAMINATION OF AFFILIATES

act, whichever date is later, subject, upon application, to authorization by the department for good cause shown of extensions in the aggregate shall not exceed three (3) years.
As added by P.L.33-1991, SEC.18. Amended by P.L.14-1992, SEC.94.

IC 28-1-18.2-1.1
"Company" defined
Sec. 1.1. As used in this chapter, "company" means a corporation, limited liability company, partnership, business trust, association, or similar organization. Unless specifically excluded, the term includes a bank.
As added by P.L.14-1992, SEC.95. Amended by P.L.8-1993, SEC.441.

IC 28-1-18.2-1.2
"Subsidiary" defined
Sec. 1.2. As used in this chapter, "subsidiary" with respect to a specified company means a company that is controlled by the specified company.
As added by P.L.14-1992, SEC.96.

IC 28-1-18.2-1.3
Control over another company; fiduciary ownership or control of shares
Sec. 1.3. (a) A company or shareholder is considered to have control over another company if:
(1) the company or shareholder, directly or indirectly, or acting through at least one (1) other person owns, controls, or has power to vote at least twenty-five percent (25%) of any class of voting securities of the other company;
(2) the company or shareholder controls in any manner the election of a majority of the directors or trustees of the other company; or
(3) the department determines, after notice and opportunity for hearing, that the company or shareholder, directly or indirectly, exercises a controlling influence over the management or policies of the other company.
(b) Notwithstanding any other provision of this chapter, a company is not considered to own or control another company by virtue of its ownership or control of shares in a fiduciary capacity, except as provided in subsection (a)(3) or if the company owning or controlling the shares is a business trust.
As added by P.L.14-1992, SEC.97.

IC 28-1-18.2-2
Statement of financial condition; requirements; extension of time; additional statements; penalty for failure to furnish statement
Sec. 2. (a) Within thirty (30) days after receipt of a request from the department, a bank or trust company shall furnish to the

department a statement of financial condition of the affiliates identified in the request.
(b) The statements furnished under subsection (a) must:
(1) be dated at least six (6) months apart; and
(2) contain the information that in the judgment of the department:
(A) is necessary to disclose fully the relations between the affiliate and the bank or trust company; and
(B) will enable the department to inform itself as to the effect of the relations upon the affairs of the bank or trust company.
(c) The department may, for good cause shown, extend the time for furnishing the statements requested under subsection (a).
(d) The department may request additional statements of financial condition with respect to an affiliate when, in its judgment, additional statements are necessary to obtain a full and complete knowledge of the conditions of the bank or trust company with which it is affiliated. Additional statements of condition shall be transmitted to the department in the form prescribed by the department.
(e) If a bank or trust company fails to furnish a statement of condition of an affiliate that may be required under this article, that bank or trust company is subject to a penalty of one hundred dollars ($100) for each day during which the failure continues. The department may recover a penalty imposed by this subsection in a court of competent jurisdiction.
As added by P.L.33-1991, SEC.18.

IC 28-1-18.2-3
Examination; report on failure to comply with department's recommendations or suggestions
Sec. 3. (a) In making the examination of a bank or trust company, the department shall include an examination of the affairs of all the bank or trust company's affiliates necessary to disclose fully the relations between the bank or trust company and its affiliates, and the effect of those relations upon the affairs of the bank or trust company.
(b) The department may publish the report of its examination of a bank or trust company, or an affiliate, which has not, within one hundred and twenty (120) days after notification of the recommendations or suggestions of the department, based on the examination, complied with the recommendations or suggestions to the department's satisfaction. The department must give the bank or trust company or the affiliate ninety (90) days notice prior to publication of a report under this subsection.
As added by P.L.33-1991, SEC.18.

IC 28-1-18.2-4
Powers of department; assessment of expenses; penalty for refusal to permit examination
Sec. 4. (a) In making the examination of an affiliate of a bank or

trust company, the department has the same powers with respect to the examination as are conferred upon it in the examination of the affairs of a bank or trust company by IC 28-11-3.
(b) The expenses incurred in making examinations of affiliates may be assessed by the department upon the affiliates examined, in proportion to the assets or resources held by the affiliates, upon the days of examination of the various affiliates, and in the manner and at the rate as fixed and prescribed by the department under IC 28-11-3-5.
(c) If an affiliate refuses to pay expenses assessed under subsection (b), or fails to do so within sixty (60) days after the date of the assessment, the expenses may be assessed against the affiliated bank or trust company, and, when so assessed, must be paid by that bank or trust company.
(d) If an affiliate of a bank or trust company refuses to permit the department to make an examination, the bank or trust company with which the affiliate is affiliated is subject to a penalty of not more than one hundred dollars ($100) for each day that the refusal continues. The penalty may be assessed by the department and collected in the same manner as expenses of examination.
As added by P.L.33-1991, SEC.18.

IC 28-1-18.2-5
Applicability of certain provisions of Federal Reserve Act and regulations; violations
Sec. 5. (a) For purposes of this section, a bank or trust company that is not a member of the Federal Reserve System is subject to Sections 23A and 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) and Federal Reserve Regulation W (12 CFR 223) to the same extent and in the same manner as though it were a member of the Federal Reserve System.
(b) A violation of Section 23A or 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) or Federal Reserve Regulation W (12 CFR 223) by a bank or trust company or a subsidiary of either constitutes a violation of this section.
As added by P.L.33-1991, SEC.18. Amended by P.L.141-2005, SEC.8.



CHAPTER 19. REPEALED



CHAPTER 20. GENERAL PROVISIONS CONCERNING BANKS AND TRUST COMPANIES

IC 28-1-20-2 Repealed
(Repealed by P.L.215-1999, SEC.16.)

IC 28-1-20-3
Insolvency; void transfers
Sec. 3. All transfers of notes, bonds, bills of exchange and other evidences of debt owing to any bank or trust company; all transfers of deposits to its credit; all assignments of mortgages, sureties on real estate, or of judgments or decrees in its favor; all deposits of money, bullion or other valuable thing for its use, or for the use of any of its shareholders or creditors; and all payments of money to either shareholders or creditors, made after the commission of an act of insolvency, or in contemplation thereof, with a view to preventing the application of its assets to the proper payment of its just liabilities, or with a view to the preference of one creditor to another, shall be null and void.
(Formerly: Acts 1933, c.40, s.245.)

IC 28-1-20-4
Naming conventions; department's investigatory and enforcement powers; penalties; marketing materials and solicitations
Sec. 4. (a) Except as provided in subsections (c), (d), (g), and (o), it is unlawful for any person, firm, limited liability company, or corporation (other than a bank or trust company, a bank holding company, a subsidiary of a bank or trust company, a subsidiary of a bank holding company, a subsidiary of a savings bank, or a subsidiary of a savings association organized or reorganized under IC 28 or statutes in effect at the time of organization or reorganization or under the laws of the United States):
(1) to use the word "bank", "banc", or "banco" as a part of the name or title of the person, firm, limited liability company, or corporation; or
(2) to advertise or represent the person, firm, limited liability company, or corporation to the public:
(A) as a bank or trust company or a corporate fiduciary; or
(B) as affording the services or performing the duties which by law only a bank or trust company or a corporate fiduciary is entitled to afford and perform.
(b) A financial institution organized under the laws of any state or the United States is authorized to do business in Indiana:
(1) at its principal office;
(2) at any branch office; or
(3) otherwise;
using a name other than its official entity name if the financial institution notifies the department at least ten (10) days before using the other name.
(c) Notwithstanding the prohibitions of this section, an out-of-state financial institution with the word "bank" in its legal name may use the word "bank" if the financial institution is insured by the Federal Deposit Insurance Corporation or its successor. (d) Notwithstanding subsection (a), a building and loan association organized under IC 28-4 (before its repeal) may include in its name or title:
(1) the words "savings bank"; or
(2) the word "bank" if the name or title also includes either the words "savings bank" or letters "SB".
A building and loan association that includes "savings bank" in its title under this section does not by that action become a savings bank for purposes of IC 28-6.1.
(e) The name or title of a savings bank governed by IC 28-6.1 must include the words "savings bank" or the letters "SB".
(f) A savings association may include in its name the words "building and loan association".
(g) Notwithstanding subsection (a), a bank holding company (as defined in 12 U.S.C. 1841) may use the word "bank" or "banks" as a part of its name. However, this subsection does not permit a bank holding company to advertise or represent itself to the public as affording the services or performing the duties that by law a bank or trust company only is entitled to afford and perform.
(h) The department is authorized to investigate the business affairs of any person, firm, limited liability company, or corporation that uses "bank", "banc", or "banco" in its title or holds itself out as a bank, corporate fiduciary, or trust company for the purpose of determining whether the person, firm, limited liability company, or corporation is violating any of the provisions of this article, and, for that purpose, the department and its agents shall have access to any and all of the books, records, papers, and effects of the person, firm, limited liability company, or corporation. In making its examination, the department may examine any person and the partners, officers, members, or agents of the firm, limited liability company, or corporation under oath, subpoena witnesses, and require the production of the books, records, papers, and effects considered necessary. On application of the department, the circuit or superior court of the county in which the person, firm, limited liability company, or corporation maintains a place of business shall, by proper proceedings, enforce the attendance and testimony of witnesses and the production and examination of books, papers, records, and effects.
(i) The department is authorized to exercise the powers under IC 28-11-4 against a person, firm, limited liability company, or corporation that improperly holds itself out as a financial institution.
(j) A person, firm, limited liability company, or corporation who violates this section is subject to a penalty of five hundred dollars ($500) per day for each and every day during which the violation continues. The penalty imposed shall be recovered in the name of the state on relation of the department and, when recovered, shall be paid into the financial institutions fund established by IC 28-11-2-9.
(k) The word "bank", "banc", or "banco" may not be included in the name of a corporate fiduciary.
(l) A person, firm, limited liability company, or corporation may

not use the name of an existing depository financial institution or holding company of a depository financial institution, or a name confusingly similar to that of an existing depository financial institution or holding company of a depository financial institution, when marketing to or soliciting business from a customer or prospective customer if the reference to the existing depository financial institution or holding company of a depository financial institution is:
(1) without the consent of the existing depository financial institution or holding company of a depository financial institution; and
(2) in a manner that could cause a reasonable person to believe that the marketing material or solicitation:
(A) originated from;
(B) is endorsed by; or
(C) is in any other way the responsibility of;
the existing depository financial institution or holding company of a depository financial institution.
(m) An existing depository financial institution or holding company of a depository financial institution may, in addition to any other remedies available under the law, report an alleged violation of subsection (l) to the department. If the department finds that the marketing material or solicitation in question is in violation of subsection (l), the department may direct the person, firm, limited liability company, or corporation to cease and desist from using that marketing material or solicitation in Indiana. If that person, firm, limited liability company, or corporation persists in using the marketing material or solicitation, the department may impose a civil penalty of up to fifteen thousand dollars ($15,000) for each violation. Each instance in which the marketing material or solicitation is sent to a customer or prospective customer constitutes a separate violation of subsection (l).
(n) Nothing in subsection (l) or (m) prohibits the use of or reference to the name of an existing depository financial institution or holding company of a depository financial institution in marketing materials or solicitations, if the use or reference does not deceive or confuse a reasonable person regarding whether the marketing material or solicitation:
(1) originated from;
(2) is endorsed by; or
(3) is in any other way the responsibility of;
the existing depository financial institution or holding company of a depository financial institution.
(o) A person, firm, limited liability company, or corporation may use the word "bank", "banc", or "banco" if it would not create a substantial likelihood of misleading the public by implying that the person, firm, limited liability company, or corporation is a state or federally chartered bank or savings bank.
(p) As used in this section, "depository financial institution" has the meaning set forth in IC 28-1-1-6. (q) The department may adopt rules under IC 4-22-2 to implement this section.
(Formerly: Acts 1933, c.40, s.246; Acts 1935, c.5, s.45.) As amended by P.L.142-1984, SEC.2; P.L.230-1985, SEC.2; P.L.3-1990, SEC.103; P.L.8-1991, SEC.15; P.L.33-1991, SEC.19; P.L.42-1993, SEC.31; P.L.122-1994, SEC.81; P.L.262-1995, SEC.33; P.L.79-1998, SEC.45; P.L.215-1999, SEC.4; P.L.63-2001, SEC.7 and P.L.134-2001, SEC.8; P.L.258-2003, SEC.6; P.L.73-2004, SEC.35; P.L.10-2006, SEC.31 and P.L.57-2006, SEC.31; P.L.90-2008, SEC.26.

IC 28-1-20-5
Depositors; withdrawal of deposits
Sec. 5. All persons, regardless of age, may become depositors in any bank or trust company and shall be subject to the same duties and liabilities respecting their deposits. Whenever a deposit is accepted by any bank or trust company in the name of any person, regardless of age, the deposit may be withdrawn by the depositor by any of the following methods:
(1) Check or other instrument in writing. The check or other instrument in writing constitutes a receipt or acquittance if the check or other instrument in writing is signed by the depositor, and constitutes a valid release and discharge to the bank or trust company for all payments so made.
(2) Electronic means through:
(A) preauthorized direct withdrawal;
(B) an automated teller machine;
(C) a debit card;
(D) a transfer by telephone;
(E) a network, including the Internet; or
(F) any:
(i) electronic terminal;
(ii) computer;
(iii) magnetic tape; or
(iv) other electronic means.
However, this section may not be construed to affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act (15 U.S.C. 1693 et. seq.).
(Formerly: Acts 1933, c.40, s.247; Acts 1973, P.L.280, SEC.4.) As amended by P.L.19-1999, SEC.1; P.L.81-2001, SEC.2.

IC 28-1-20-6
Loans; misrepresenting age; estoppel by representation
Sec. 6. When, in case of any loan made by any bank or trust company, the borrower, or any other person furnishing security on behalf of the borrower, shall, as an inducement to the bank or trust company to make the loan, represent to it, in writing, that he or she is eighteen (18) years of age or older, whereas in fact such person or persons are under the age of eighteen (18) years, or shall otherwise

make any false statement or representation to the bank or trust company, and the bank or trust company is thereby deceived, and the loan is made in reliance upon such representation, neither the person so representing, nor any one in his or her behalf, nor any person otherwise legally liable to pay such loan, shall afterwards be allowed, as against such bank or trust company, to take advantage of the fact that the person making the representation was under eighteen (18) years of age, but each such person shall be estopped by such representation.
(Formerly: Acts 1933, c.40, s.248; Acts 1973, P.L.280, SEC.5.)

IC 28-1-20-7
Associations of banks and trust companies; authority to join
Sec. 7. With the consent and approval of the department, any bank or trust company may become associated with any organization or association of banks and trust companies, whether state or national, or both, if such organization or association is formed pursuant to federal legislation which confers on banks or trust companies in this state the privilege of participating in such organization or association, and the purposes thereof are not inconsistent with any law of this state.
(Formerly: Acts 1933, c.40, s.249.)

IC 28-1-20-8
Bank or trust company required to close; custody of business and property; petition to reopen; decision; appeal; liquidation
Sec. 8. (a) When and if any bank and/or trust company organized or reorganized under the provisions of this article, or any bank of discount and deposit or loan and trust and safe deposit company organized under any law enacted prior to February 24, 1933, shall be required to cease all banking operation within twenty (20) years from the time of its organization and promptly thereafter to close its business, such bank or trust company shall deliver over into the custody of the department all of its business and property for liquidation and the payment of its liabilities. Such delivery may be made by an instrument in writing executed pursuant to a resolution of the board of directors. Before, after, or contemporaneously with the delivery of all of its business and property to the department, such bank or trust company may, pursuant to a resolution of its boards of directors, file a petition with the department for authority to reopen its business and resume its banking operations. Such petition shall fix:
(1) the date of the organization of such bank or trust company;
(2) the day on which it desires to reopen its business and resume its banking operations, which may be the next succeeding business day after the delivery, or effective date of delivery fixed in any instrument in writing, of the business and property of such bank or trust company to the department;
(3) such other facts as the board of directors of such bank or trust company shall deem pertinent; and (4) the information required by IC 28-1-15-1 and such other information as the department may prescribe or require.
Thereupon, the department shall make, or cause to be made, a careful investigation and examination of such bank or trust company, the qualifications and experience of the officers thereof, and the public necessity for such bank or trust company in the community in which it is or has been doing business, and the department, after such investigation and examination, shall, upon the basis of its findings with respect to all of the matters specified in this section, approve or disapprove the right of such bank or trust company to reopen its business and resume its banking operations.
(b) Upon the filing of any such petition more than thirty (30) days before the day upon which such bank or trust company shall desire to reopen its business and resume its banking operations, the department shall approve or disapprove such petition, in writing, and notify such bank or trust company of its action not later than the last business day immediately preceding the day upon which such bank or trust company shall have requested the right to reopen its business and resume its banking operations. In the event that the department shall disapprove the right of such bank or trust company to reopen its business and resume its banking operations, such bank or trust company may appeal such order of the department to the circuit court of the county in which it has its principal office, and thereupon the matter shall be determined de novo.
(c) In the event that any bank or trust company shall deliver its business and property to the department and fail to file a request to reopen its business and resume its banking operations within ten (10) days after such delivery, or in the event that the department or the circuit court, if the decision of the department be appealed, shall disapprove the petition of any bank or trust company to reopen its business and resume its banking operations, such bank or trust company shall be liquidated pursuant to the provisions for voluntary liquidation contained in IC 28-1-9.
(Formerly: Acts 1933, c.40, s.250.) As amended by P.L.263-1985, SEC.74.



CHAPTER 21. REPEALED



CHAPTER 21.10. REPEALED



CHAPTER 21.1. REPEALED



CHAPTER 21.11. REPEALED



CHAPTER 21.12. REPEALED



CHAPTER 21.2. REPEALED



CHAPTER 21.3. REPEALED



CHAPTER 21.4. CHARTER CONVERSION OF A BUILDING AND LOAN ASSOCIATION TO A STOCK BUILDING AND LOAN ASSOCIATION

IC 28-1-21.4-2
"Charter conversion"
Sec. 2. As used in this chapter, "charter conversion" means the conversion of a mutual savings association to a stock savings association, including any of the following:
(1) A conversion in connection with the formation of a holding company.
(2) An acquisition involving an existing corporation.
(3) A merger with an existing financial institution.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.47.

IC 28-1-21.4-3
"Conversion plan"
Sec. 3. As used in this chapter, "conversion plan" refers to the plan of charter conversion of a mutual savings association to a stock savings association required by this chapter.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.48.

IC 28-1-21.4-4
"Effective time of the charter conversion"
Sec. 4. As used in this chapter, "effective time of the charter conversion" means the date:
(1) that the articles of conversion are filed with the secretary of state under section 16 of this chapter; or
(2) designated in the articles of conversion.
As added by P.L.176-1996, SEC.14.

IC 28-1-21.4-5
Repealed
(Repealed by P.L.27-2012, SEC.54.)

IC 28-1-21.4-5.1
"Primary federal regulator"
Sec. 5.1. As used in this chapter, "primary federal regulator" means the federal agency primarily responsible for the regulation of: (1) savings associations; or
(2) savings association holding companies;
organized under the laws of any state or the United States.
As added by P.L.27-2012, SEC.55.

IC 28-1-21.4-6
"Stock savings association"
Sec. 6. As used in this chapter, "stock savings association" means a savings association that is:
(1) owned by holders of capital stock; and
(2) formed by conversion under this chapter.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.49.

IC 28-1-21.4-7
"Voting parties"
Sec. 7. As used in this chapter, "voting parties" means the:
(1) depositors; and
(2) borrowers;
of a mutual savings association as provided in IC 28-13-6-2(f).
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.50; P.L.215-1999, SEC.5.

IC 28-1-21.4-8
Power of mutual savings associations to convert charter
Sec. 8. Notwithstanding any provision of this title, a mutual savings association may convert its charter under this chapter with the approval of the department.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.51.

IC 28-1-21.4-9
Duty of department to prescribe procedures
Sec. 9. (a) The department shall prescribe procedures for charter conversions under this chapter.
(b) The procedures prescribed by the department must include the following:
(1) The savings association must prepare and submit a conversion plan to the department that provides the terms and conditions of the charter conversion as required by the department. The conversion plan must stipulate the manner of distribution of stock.
(2) The conversion plan must be adopted by at least a majority of the board of directors of the savings association.
(3) Upon approval of a plan of charter conversion by the board of directors of the savings association, the conversion plan and a certified copy of the resolution of the board of directors approving the conversion plan shall be submitted to the department for approval.
(4) The conversion plan must be conditioned upon the approval

of at least a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties. In obtaining the approval of the conversion plan by the voting parties, the converting savings association shall provide to the voting parties the information regarding the conversion plan that the department requires. In determining the information that must be provided, the department shall give due consideration to the requirements of the regulations of the primary federal regulator relating to proxy statements governed by Section 14 of the Securities Exchange Act of 1934 (15 U.S.C. 78n).
(5) The savings association shall provide to the department the additional relevant information requested by the department in connection with the conversion plan.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.52; P.L.27-2012, SEC.56.

IC 28-1-21.4-10
Voting rights
Sec. 10. The voting parties of a mutual savings association have the voting rights set forth in IC 28-13-6-2 with respect to a charter conversion of the mutual savings association under this chapter.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.53.

IC 28-1-21.4-11
Approval or disapproval by department
Sec. 11. (a) The department may approve or disapprove the conversion plan filed under section 9 of this chapter.
(b) The department is not required to hold a hearing on the conversion plan.
(c) Solicitation of the votes of voting parties may occur before the savings association receives approval of the department if the director of the department has reviewed the proxy solicitation material and has notified the savings association in writing that the department does not object to the use of the material.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.54.

IC 28-1-21.4-12
Conditions for approval
Sec. 12. The department may not approve the conversion plan unless the department finds, after appropriate investigation or examination, all of the following:
(1) That the resulting stock savings association will operate in a safe, sound, and prudent manner.
(2) That the proposed charter conversion will not result in a stock savings association that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the savings

association are qualified by character and financial responsibility to control and operate in a legal and proper manner the proposed stock savings association.
(4) That the interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.55.

IC 28-1-21.4-13
Powers and duties at effective time of conversion
Sec. 13. At the effective time of the charter conversion, the resulting stock savings association:
(1) possesses all of the rights, privileges, immunities, and powers of a stock savings association;
(2) unless otherwise provided in this chapter, is subject to all of the statutes, regulations, duties, restrictions, obligations, and liabilities of a stock savings association;
(3) succeeds by operation of law to all rights and property of the converting savings association; and
(4) is subject to all debts, obligations, and liabilities of the converting savings association as if the stock savings association had incurred the debts and liabilities.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.56.

IC 28-1-21.4-14
Transitional period
Sec. 14. The department may authorize the resulting stock savings association to do the following:
(1) Wind up any activities legally engaged in by the savings association at the effective time of the charter conversion not permitted to stock savings associations.
(2) Retain for a transitional period any assets legally held by the savings association at the effective time of the charter conversion that otherwise may not be held by stock savings associations.
The terms and conditions of the transitional period under subdivisions (1) and (2) are subject to the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.57.

IC 28-1-21.4-15
Branches
Sec. 15. A stock savings association created by charter conversion may retain all branches lawfully established.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.58.
IC 28-1-21.4-16
Filing with secretary of state
Sec. 16. (a) To effect the charter conversion, the converting savings association must file with the secretary of state articles of charter conversion showing the approval of the director of the department.
(b) The converting savings association shall record copies of the articles of charter conversion with the county recorder of the county where the principal office of the stock savings association is located.
(c) The articles of charter conversion constitute articles of incorporation and must set forth the elements required in IC 28-12-2-1.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.59.

IC 28-1-21.4-17
Rules
Sec. 17. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.176-1996, SEC.14.



CHAPTER 21.5. REPEALED



CHAPTER 21.6. CHARTER CONVERSION OF MUTUAL OR STOCK SAVINGS ASSOCIATIONS TO COMMERCIAL BANKS

IC 28-1-21.6-2
"Commercial bank"
Sec. 2. As used in this chapter, "commercial bank" means a stock bank or trust company (as defined by IC 28-1-1-3(2)).
As added by P.L.147-1990, SEC.2. Amended by P.L.42-1993, SEC.35.

IC 28-1-21.6-3
"Department"
Sec. 3. As used in this chapter, "department" means the Indiana department of financial institutions and, if applicable, the department's authorized delegate.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-4
"Effective time of the charter conversion"
Sec. 4. As used in this chapter, "effective time of the charter conversion" means:
(1) the date that articles of conversion are filed with the Indiana secretary of state; or
(2) the date designated in the articles of conversion.
As added by P.L.147-1990, SEC.2. Amended by P.L.122-1994, SEC.82.

IC 28-1-21.6-5
Repealed
(Repealed by P.L.27-2012, SEC.57.)

IC 28-1-21.6-5.1
"Primary federal regulator"
Sec. 5.1. As used in this chapter, "primary federal regulator" means the federal agency primarily responsible for the regulation of:
(1) savings associations; or
(2) savings association holding companies;
organized under the laws of any state or the United States.
As added by P.L.27-2012, SEC.58.

IC 28-1-21.6-6
"Savings association"
Sec. 6. As used in this chapter, "savings association" means an

institution (as defined in 12 U.S.C. 1813(b)) that maintains the principal office of the institution in Indiana. The term includes federally chartered savings associations and savings banks, and state savings and loan associations and building and loan associations, whether in stock or mutual form of ownership. The term does not include mutual savings banks.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-7
"Voting parties"
Sec. 7. As used in this chapter, "voting parties" means in the case of a mutual savings association the mutual savings association's depositors or members, and in the case of a stock savings association the stock savings association's stockholders. Voting parties have the voting rights stipulated by the bylaws of the converting savings association.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-8
Conversion upon approval
Sec. 8. Any savings association may, upon approval of the department and, if required by federal law, the primary federal regulator, effect a charter conversion.
As added by P.L.147-1990, SEC.2. Amended by P.L.27-2012, SEC.59.

IC 28-1-21.6-9
Procedures for conversion
Sec. 9. The department shall prescribe procedures for charter conversions. The procedures prescribed by the department must include the following:
(1) The savings association shall prepare and submit a plan of charter conversion to the department that provides the terms and conditions of the charter conversion as required by the department. However, if the plan of charter conversion complies with the requirements of the primary federal regulator, the plan shall be considered adequate. In the case of a charter conversion by a mutual savings association, the plan of charter conversion shall stipulate the manner of distribution of stock in conformance with the primary federal regulator's regulations.
(2) The plan of charter conversion must be adopted by not less than a majority of the board of directors of the savings association.
(3) Upon approval of a plan of charter conversion by the board of directors of the savings association, the plan of charter conversion and a certified copy of the resolution of the board of directors approving the plan of charter conversion shall be submitted to the department for approval.
(4) The plan of charter conversion shall be conditioned upon the approval of not less than a majority of the total number of votes

cast at a regular or special meeting of the voting parties. In obtaining the approval of the plan of charter conversion by the voting parties, the converting savings association shall provide to the voting parties the information regarding the plan of charter conversion that the department requires. In determining the information that must be provided, the department shall give due consideration to the requirements of the primary federal regulator's regulations relating to proxy statements governed by Section 14 of the Securities and Exchange Act of 1934 (15 U.S.C. 78n).
(5) The savings associations shall provide to the department the additional relevant information requested by the department in connection with the plan of charter conversion.
As added by P.L.147-1990, SEC.2. Amended by P.L.42-1993, SEC.36; P.L.27-2012, SEC.60.

IC 28-1-21.6-10
Approval or disapproval of conversion plan; requirements
Sec. 10. (a) The department may approve or disapprove the plan of charter conversion filed under section 9 of this chapter.
(b) Solicitation of the votes of voting parties may occur before receipt of the approval of the department.
(c) The department may not approve the plan of charter conversion unless the department finds, after appropriate investigation or examination, and without the requirement of a public hearing, that the following requirements have been fulfilled:
(1) That the resulting commercial bank will operate in a safe, sound, and prudent manner.
(2) That the proposed charter conversion will not result in a commercial bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the savings association are qualified by character and financial responsibility to control and operate in a legal and proper manner the commercial bank proposed to be formed as a result of the charter conversion.
(4) That the interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-11
Powers and duties of resulting commercial bank
Sec. 11. Upon conversion of a savings association, the resulting commercial bank:
(1) possesses all of the rights, privileges, immunities, and powers of a commercial bank;
(2) unless otherwise provided in this chapter, is subject to all of the duties, restrictions, obligations, and liabilities of a commercial bank; and (3) succeeds by operation of law to all rights and property of the converting savings association and shall be subjected to all debts, obligations, and liabilities of the converting savings association as if the commercial bank had incurred the debts and liabilities.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-12
Transitional powers
Sec. 12. The department may authorize the resulting commercial bank to do the following:
(1) Wind up any activities legally engaged in by the savings association at the time of charter conversion not permitted to commercial banks.
(2) Retain any assets legally held by the savings association at the effective time of the charter conversion that may not be held by commercial banks for a transitional period.
The terms and conditions of the transitional period under subdivisions (1) and (2) are subject to the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.147-1990, SEC.2. Amended by P.L.42-1993, SEC.37.

IC 28-1-21.6-13
Retention of branches
Sec. 13. Notwithstanding IC 28-2-13, a commercial bank created by charter conversion may retain all branches lawfully established.
As added by P.L.147-1990, SEC.2. Amended by P.L.42-1993, SEC.38.

IC 28-1-21.6-14
Articles of conversion; filing
Sec. 14. In order to effect the charter conversion, the converting savings association shall file articles of charter conversion, bearing the approval of the director of the department, with the secretary of state. The converting savings association shall also file copies of the articles of charter conversion with the county recorder of the county where the principal office of the commercial bank is located.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-15
Statutes and rules applicable to converted bank
Sec. 15. Upon the effective time of charter conversion, the converted commercial bank shall, unless otherwise provided in this chapter, immediately become subject to all statutes and rules applicable to commercial banks.
As added by P.L.147-1990, SEC.2.



CHAPTER 21.7. CHARTER CONVERSION OF MUTUAL SAVINGS ASSOCIATIONS TO MUTUAL SAVINGS BANKS

IC 28-1-21.7-2
"Effective time of the mutual bank conversion"
Sec. 2. As used in this chapter, "effective time of the mutual bank conversion" means:
(1) the date that articles of mutual bank conversion are filed with the secretary of state; or
(2) the date designated in the articles of mutual bank conversion.
As added by P.L.147-1990, SEC.3. Amended by P.L.122-1994, SEC.83.

IC 28-1-21.7-3
"Mutual bank"
Sec. 3. (a) As used in this chapter, "mutual bank" means a mutual savings bank governed by IC 28-6.1.
(b) A reference in IC 28-6.1 to formation and operation of a savings bank by a board means formation by conversion under this chapter and operation by a board of directors elected by members under IC 28-13.
(c) IC 28-6.1-3 does not apply to mutual banks formed by conversion under this chapter.
As added by P.L.147-1990, SEC.3. Amended by P.L.42-1993, SEC.39.

IC 28-1-21.7-4
"Mutual bank conversion"
Sec. 4. As used in this chapter, "mutual bank conversion" means the conversion of a savings association to a mutual bank.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-5
Repealed
(Repealed by P.L.27-2012, SEC.61.)

IC 28-1-21.7-5.1
"Primary federal regulator"
Sec. 5.1. As used in this chapter, "primary federal regulator" means the federal agency primarily responsible for the regulation of:
(1) savings associations; or (2) savings association holding companies;
organized under the laws of any state or the United States.
As added by P.L.27-2012, SEC.62.

IC 28-1-21.7-6
"Savings association"
Sec. 6. As used in this chapter, "savings association" means an institution (as defined in 12 U.S.C. 1813(b)) that maintains its principal office in Indiana. The term includes federally chartered savings associations and savings banks, and state savings and loan associations and building and loan associations, but only if held in the mutual form of ownership.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-7
"Voting parties"
Sec. 7. As used in this chapter, "voting parties" means a mutual savings association's depositors or members. Voting parties have the voting rights stipulated by the bylaws of the converting savings association.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-8
Conversion upon approval
Sec. 8. Any savings association may, upon approval of the department and, if required by federal law, the primary federal regulator, effect a mutual bank conversion.
As added by P.L.147-1990, SEC.3. Amended by P.L.27-2012, SEC.63.

IC 28-1-21.7-9
Procedures for conversion
Sec. 9. The department shall prescribe procedures for mutual bank conversions. The procedures prescribed by the department must include the following:
(1) The savings association shall prepare and submit a plan of mutual bank conversion to the department that provides the terms and conditions of the mutual bank conversion as required by the department. However, if the plan of mutual bank conversion complies with the requirements of the primary federal regulator, the plan shall be considered adequate.
(2) The plan of mutual bank conversion must be adopted by not less than a majority of the board of directors of the savings association.
(3) Upon approval of a plan of mutual bank conversion by the board of directors of the savings association, the plan of mutual bank conversion and a certified copy of the resolution of the board of directors approving the plan of mutual bank conversion shall be submitted to the department for approval.
(4) The plan of mutual bank conversion shall be conditioned

upon the approval of not less than a majority of the total number of votes cast at a regular or special meeting of the voting parties. The method used to notify the voting parties of the meeting held to consider a plan of mutual bank conversion must be approved by the director of the department. The director may require the converting savings association to provide the voting parties with information regarding the plan of mutual bank conversion.
(5) The savings association shall provide to the department the additional relevant information requested by the department in connection with the plan of mutual bank conversion.
As added by P.L.147-1990, SEC.3. Amended by P.L.33-1991, SEC.21; P.L.42-1993, SEC.40; P.L.122-1994, SEC.84; P.L.27-2012, SEC.64.

IC 28-1-21.7-10
Approval or disapproval of conversion plan; requirements
Sec. 10. (a) The department may approve or disapprove the plan of mutual bank conversion filed under section 9 of this chapter.
(b) Solicitation of the votes of voting parties may occur prior to receipt of the approval of the department.
(c) The department may not approve the plan of mutual bank conversion unless the department finds, after appropriate investigation or examination, and without the requirement of a public hearing, that the following requirements have been fulfilled:
(1) That the resulting mutual bank will operate in a safe, sound, and prudent manner.
(2) That the proposed mutual bank conversion will not result in a mutual bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the savings association are qualified by character and financial responsibility to control and operate in a legal and proper manner the mutual bank proposed to be formed as a result of the mutual bank conversion.
(4) That the interests of the depositors and creditors, and of the public generally, will not be jeopardized by the proposed mutual bank conversion.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-11
Powers and duties of resulting mutual bank
Sec. 11. Upon conversion of a savings association, the resulting mutual bank:
(1) possesses all of the rights, privileges, immunities, and powers of a mutual bank;
(2) unless otherwise provided in this chapter, is subject to all of the duties, restrictions, obligations, and liabilities of a mutual bank; and
(3) succeeds by operation of law to all rights and property of the

converting savings association and shall be subjected to all debts, obligations, and liabilities of the converting savings association as if the mutual bank had incurred the debts and liabilities.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-12
Transitional powers
Sec. 12. The department may authorize the resulting mutual bank to do the following:
(1) Wind up any activities legally engaged in by the savings association at the time of mutual bank conversion not permitted to mutual banks.
(2) Retain any assets legally held by the savings association at the time of the mutual bank conversion that may not be held by mutual banks for a transitional period.
The terms and conditions of the transitional period under subdivisions (1) and (2) are subject to the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the mutual bank conversion.
As added by P.L.147-1990, SEC.3. Amended by P.L.42-1993, SEC.41.

IC 28-1-21.7-13
Retention of branches
Sec. 13. Notwithstanding IC 28-6.1-12, a mutual bank created by charter conversion may retain all branches lawfully established.
As added by P.L.147-1990, SEC.3. Amended by P.L.42-1993, SEC.42.

IC 28-1-21.7-14
Articles of conversion; filing
Sec. 14. In order to effect the mutual bank conversion, the converting savings association shall file articles of mutual bank conversion, bearing the approval of the director of the department, with the Indiana secretary of state. The converting savings association shall also file copies of the articles of mutual bank conversion with the county recorder of the county where the principal office of the mutual bank is located.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-15
Statutes and rules applicable to converted bank
Sec. 15. Upon the effective time of mutual bank conversion, the converted mutual bank, unless otherwise provided in this chapter, immediately becomes subject to all statutes and rules applicable to mutual banks.
As added by P.L.147-1990, SEC.3.



CHAPTER 21.8. CHARTER CONVERSION OF A MUTUAL OR STOCK SAVINGS ASSOCIATION TO A STOCK SAVINGS BANK

IC 28-1-21.8-2
Effective time of the charter conversion
Sec. 2. As used in this chapter, "effective time of the charter conversion" means:
(1) the date that articles of conversion are filed with the secretary of state; or
(2) the date designated in the articles of conversion.
As added by P.L.42-1993, SEC.43. Amended by P.L.122-1994, SEC.85.

IC 28-1-21.8-3
Repealed
(Repealed by P.L.27-2012, SEC.65.)

IC 28-1-21.8-3.1
Primary federal regulator
Sec. 3.1. As used in this chapter, "primary federal regulator" means the federal agency primarily responsible for the regulation of:
(1) savings associations; or
(2) savings association holding companies;
organized under the laws of any state or the United States.
As added by P.L.27-2012, SEC.66.

IC 28-1-21.8-4
Savings association
Sec. 4. (a) As used in this chapter, "savings association" means an institution (as defined in 12 U.S.C. 1813(b)) that maintains its principal office in Indiana.
(b) The term includes:
(1) federally chartered savings associations and savings banks; and
(2) state savings and loan associations and building and loan associations;
whether in stock or mutual form of ownership.
(c) The term does not include mutual savings banks or stock savings banks.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-5
Stock savings association Sec. 5. As used in this chapter, "stock savings bank" means a savings bank owned by holders of capital stock and formed by conversion under this chapter.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-6
Stock savings bank conversion
Sec. 6. As used in this chapter, "stock savings bank conversion" means the conversion of a savings association to a stock savings bank, including any of the following:
(1) A conversion in connection with the formation of a holding company.
(2) An acquisition involving an existing corporation.
(3) The merger with an existing financial institution.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-7
Voting parties
Sec. 7. As used in this chapter, "voting parties" means the following:
(1) In the case of a mutual savings association, the mutual savings association's depositors or members.
(2) In the case of a stock savings association, the stock savings association's stockholders.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-8
Conversion to stock savings banks
Sec. 8. With the approval of the department, a stock savings association may convert to a stock savings bank under this chapter.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-9
Conversion procedures
Sec. 9. (a) The department shall prescribe procedures for stock savings bank conversions.
(b) The procedures prescribed by the department must include the following:
(1) The savings association must prepare and submit a conversion plan to the department that provides the terms and conditions of the stock savings bank conversion as required by the department. The resulting stock savings bank is not required to register its stock under the Securities and Exchange Act of 1934 (15 U.S.C. 77b et seq.) unless required by other applicable laws or regulations. A conversion plan is sufficient if it complies with the requirements of the primary federal regulator. In case of a stock savings bank conversion by a mutual savings association, the conversion plan must specify the manner of distribution of stock in conformance with the primary federal regulator's regulations unless otherwise provided in this chapter. (2) The conversion plan must be adopted by not less than a majority of the board of directors of the savings association.
(3) Upon approval of the conversion plan by the board of directors of the savings association, the conversion plan and a certified copy of the resolution of the board of directors approving the conversion plan must be submitted to the department for approval.
(4) The conversion plan must be conditioned on the approval of not less than a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties. In obtaining the approval of the conversion plan by the voting parties, the converting savings association shall provide to the voting parties the information regarding the conversion plan required by the department. In determining the information that must be provided, the department shall give due consideration to the requirements of the primary federal regulator's regulations relating to proxy statements governed by Section 14 of the Security and Exchange Act of 1934 (15 U.S.C. 78n).
(5) The savings association shall provide to the department additional relevant information requested by the department regarding the conversion plan.
(c) Voting parties have the voting rights provided by the bylaws or charter of the converting savings association.
As added by P.L.42-1993, SEC.43. Amended by P.L.27-2012, SEC.67.

IC 28-1-21.8-10
Approval or disapproval of conversion plans by department; hearings; solicitation of votes
Sec. 10. (a) The department may approve or disapprove the conversion plan filed under section 9 of this chapter.
(b) The department is not required to hold a hearing on the conversion plan.
(c) Solicitation of the votes of voting parties may occur before the savings association receives the department's approval of the conversion plan if the director of the department has reviewed the proxy solicitation material and has notified the savings association in writing that the department does not object to use of the material.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-11
Conditions for approval of conversion plans
Sec. 11. The department may not approve the conversion plan unless the department finds, after appropriate investigation or examination, all of the following:
(1) That the resulting stock savings bank will operate in a safe, sound, and prudent manner.
(2) That the proposed stock savings bank conversion will not result in a stock savings bank that has inadequate capital, unsatisfactory management, or poor earnings prospects. (3) That the management or other principals of the savings association are qualified by character and financial responsibility to control and operate in a legal and proper manner the proposed stock savings bank.
(4) That the interests of the depositors, creditors, and public generally will not be jeopardized by the proposed stock savings bank conversion.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-12
Rights and obligations of converted stock savings banks
Sec. 12. At the effective time of the charter conversion, the resulting stock savings bank:
(1) possesses all of the rights, privileges, immunities, and powers of a stock savings bank;
(2) unless otherwise provided in this chapter, is subject to all of the statutes, rules, duties, restrictions, obligations, and liabilities of a stock savings bank;
(3) succeeds by operation of law to all rights and property of the converting savings association; and
(4) is subject to all debts, obligations, and liabilities of the converting savings association as if the stock savings bank had incurred the debts and liabilities.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-13
Transitional period
Sec. 13. The department may authorize the resulting stock savings bank to do the following:
(1) Wind up any activities legally engaged in by the savings association at the effective time of the charter conversion not permitted to stock savings banks.
(2) Retain for a transitional period any assets legally held by the savings association at the effective time of the charter conversion that otherwise may not be held by stock savings banks.
The terms and conditions of the transitional period under subdivisions (1) and (2) are subject to the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-14
Retention of branches
Sec. 14. Notwithstanding IC 28-6.1-12, a stock savings bank created by a stock savings bank conversion may retain all branches lawfully established.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-15 Articles of conversion
Sec. 15. (a) To effect the stock savings bank conversion, the converting savings association must file with the secretary of state articles of conversion showing the approval of the director of the department.
(b) The converting savings association shall record copies of the articles of conversion with the county recorder of the county where the principal office of the stock savings bank is located.
(c) The articles of conversion constitute articles of incorporation and must set forth the elements required in IC 28-12-2-1.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-16
Application of banking law
Sec. 16. (a) Except as provided in subsection (c), a stock savings bank formed under this chapter is governed by IC 28-6.1.
(b) For purposes of a stock savings bank formed under this chapter, references in IC 28-6.1 to formation and operation by a board means:
(1) formation by conversion under this chapter; and
(2) operation by a board of directors elected by shareholders under IC 28-13.
(c) IC 28-6.1-3 does not apply to a stock savings bank formed under this chapter.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-17
Rules
Sec. 17. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.42-1993, SEC.43.



CHAPTER 21.9. CHARTER CONVERSION OF A MUTUAL SAVINGS BANK TO A STOCK SAVINGS BANK

IC 28-1-21.9-2
Conversion plan
Sec. 2. As used in this chapter, "conversion plan" refers to the plan of charter conversion of a savings bank to a stock savings bank required by this chapter.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.37.

IC 28-1-21.9-3
Effective time of the charter conversion
Sec. 3. As used in this chapter, "effective time of the charter conversion" means:
(1) the date that articles of conversion are filed with the secretary of state; or
(2) the date designated in the articles of conversion.
As added by P.L.42-1993, SEC.44. Amended by P.L.122-1994, SEC.86.

IC 28-1-21.9-4
Repealed
(Repealed by P.L.262-1995, SEC.91.)

IC 28-1-21.9-5
Repealed
(Repealed by P.L.27-2012, SEC.68.)

IC 28-1-21.9-5.1
Primary federal regulator
Sec. 5.1. As used in this chapter, "primary federal regulator" means the federal agency primarily responsible for the regulation of:
(1) savings associations (as defined in IC 28-15-1-11); or
(2) savings association holding companies;
organized under the laws of any state or the United States.
As added by P.L.27-2012, SEC.69.
IC 28-1-21.9-5.5
Savings bank
Sec. 5.5. As used in this chapter, "savings bank" has the meaning set forth in IC 28-6.1-2-6.
As added by P.L.262-1995, SEC.38.

IC 28-1-21.9-6
Stock savings bank
Sec. 6. As used in this chapter, "stock savings bank" means a savings bank that is:
(1) owned by holders of capital stock; and
(2) formed by conversion under this chapter.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.39.

IC 28-1-21.9-7
Voting parties
Sec. 7. As used in this chapter, "voting parties" means the:
(1) depositors; and
(2) borrowers;
of a savings bank.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.40.

IC 28-1-21.9-8
Conversion to stock savings banks
Sec. 8. With the approval of the department, a savings bank may convert its charter under this chapter.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.41.

IC 28-1-21.9-9
Conversion procedures
Sec. 9. (a) The department shall prescribe procedures for charter conversions under this chapter.
(b) The procedures prescribed by the department must include the following:
(1) The savings bank must prepare and submit a conversion plan to the department that provides the terms and conditions of the charter conversion as required by the department. The conversion plan shall stipulate the manner of distribution of stock.
(2) The conversion plan must be adopted by not less than a majority of the board of directors of the savings bank.
(3) Upon approval of a plan of charter conversion by the board of directors of the savings bank, the conversion plan and a certified copy of the resolution of the board of directors approving the conversion plan shall be submitted to the department for approval.
(4) The conversion plan shall be conditioned upon the approval

of not less than a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties. In obtaining the approval of the conversion plan by the voting parties, the converting savings bank shall provide to the voting parties the information regarding the conversion plan that the department requires. In determining the information that must be provided, the department shall give due consideration to the requirements of the primary federal regulator's regulations relating to proxy statements governed by Section 14 of the Securities Exchange Act of 1934 (15 U.S.C. 78n).
(5) The savings bank shall provide to the department the additional relevant information requested by the department in connection with the conversion plan.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.42; P.L.27-2012, SEC.70.

IC 28-1-21.9-9.5
Voting rights
Sec. 9.5. The voting parties of a savings bank have the voting rights set forth in IC 28-13-6-2 with respect to a charter conversion of the savings bank under this chapter.
As added by P.L.262-1995, SEC.43.

IC 28-1-21.9-10
Approval or disapproval of conversion plans by department; hearings; solicitation of votes
Sec. 10. (a) The department may approve or disapprove the conversion plan filed under section 9 of this chapter.
(b) The department is not required to hold a hearing on the conversion plan.
(c) Solicitation of the votes of voting parties may occur before the savings bank receives approval of the department, if the director of the department has reviewed the proxy solicitation material and has notified the savings bank in writing that the department does not object to use of the material.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.44.

IC 28-1-21.9-11
Conditions for approval of conversion plans
Sec. 11. The department may not approve the conversion plan unless the department finds, after appropriate investigation or examination, all of the following:
(1) That the resulting stock savings bank will operate in a safe, sound, and prudent manner.
(2) That the proposed charter conversion will not result in a stock savings bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the savings bank are qualified by character and financial responsibility to control

and operate in a legal and proper manner the proposed stock savings bank.
(4) That the interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.45.

IC 28-1-21.9-12
Rights and obligations of converted stock savings banks
Sec. 12. At the effective time of the charter conversion, the resulting stock savings bank:
(1) possesses all of the rights, privileges, immunities, and powers of a stock savings bank;
(2) unless otherwise provided in this chapter, is subject to all of the statutes, regulations, duties, restrictions, obligations, and liabilities of a stock savings bank;
(3) succeeds by operation of law to all rights and property of the converting savings bank; and
(4) is subject to all debts, obligations, and liabilities of the converting savings bank as if the stock savings bank had incurred the debts and liabilities.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.46.

IC 28-1-21.9-13
Transitional period
Sec. 13. The department may authorize the resulting stock savings bank to do the following:
(1) Wind up any activities legally engaged in by the savings bank at the effective time of the charter conversion not permitted to stock savings banks.
(2) Retain for a transitional period any assets legally held by the savings bank at the effective time of the charter conversion that otherwise may not be held by stock savings banks.
The terms and conditions of the transitional period under subdivisions (1) and (2) are subject to the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.47.

IC 28-1-21.9-14
Retention of branches
Sec. 14. Notwithstanding IC 28-6.1-12, a stock savings bank created by charter conversion may retain all branches lawfully established.
As added by P.L.42-1993, SEC.44.

IC 28-1-21.9-15 Articles of charter conversion
Sec. 15. (a) To effect the charter conversion, the converting savings bank must file with the secretary of state articles of charter conversion showing the approval of the director of the department.
(b) The converting savings bank shall record copies of the articles of charter conversion with the county recorder of the county where the principal office of the stock savings bank is located.
(c) The articles of charter conversion constitute articles of incorporation and must set forth the elements required in IC 28-12-2-1.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.48.

IC 28-1-21.9-16
Application of banking law
Sec. 16. (a) Except as provided in subsection (c), a stock savings bank formed under this chapter is governed by IC 28-6.1.
(b) For purposes of a stock savings bank formed under this chapter, a reference in IC 28-6.1 to formation and operation by a board means:
(1) formation by conversion under this chapter; and
(2) operation by a board of directors elected by shareholders under IC 28-13.
(c) IC 28-6.1-3 does not apply to a stock savings bank formed by conversion under this chapter.
As added by P.L.42-1993, SEC.44.

IC 28-1-21.9-17
Rules
Sec. 17. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.42-1993, SEC.44.



CHAPTER 22. FOREIGN CORPORATIONS

IC 28-1-22-2
Authorized business; equality of rights and privileges with domestic corporations
Sec. 2. (a) No foreign corporation shall be admitted for the purpose of transacting any kind of business in this state, the transaction of which by domestic corporation is not permitted by the laws of this state.
(b) A foreign corporation admitted to do business in this state shall have the same rights, privileges, and restrictions as domestic corporations of like character or charter, and to the same extent as if it had been organized under this article, to transact the business for which its certificate of admission is issued.
(Formerly: Acts 1933, c.40, s.325.) As amended by P.L.263-1985, SEC.85; P.L.171-1996, SEC.9.

IC 28-1-22-3
Restrictions on name
Sec. 3. A foreign corporation shall not use or assume a name

which could not be taken by a domestic corporation under the provisions of IC 28-12-3.
(Formerly: Acts 1933, c.40, s.326.) As amended by P.L.263-1985, SEC.86; P.L.14-1992, SEC.102; P.L.171-1996, SEC.10.

IC 28-1-22-4
Application for admission; fees and supporting documents
Sec. 4. (a) To be admitted to do business in Indiana, a foreign corporation must file an application for admission in the form prescribed by the director. The application must be accompanied by:
(1) the fees prescribed by the department; and
(2) a copy of its articles of incorporation or association.
(b) The application for admission filed by a foreign corporation must:
(1) be signed by:
(A) the president or a vice president of the foreign corporation; and
(B) the secretary or cashier of the foreign corporation;
(2) be verified under oath by the officers signing the application; and
(3) include a description of the nature of business that the foreign corporation intends to carry on in Indiana under its articles of incorporation or association.
(Formerly: Acts 1933, c.40, s.327.) As amended by P.L.171-1996, SEC.11; P.L.63-2001, SEC.9 and P.L.134-2001, SEC.10.

IC 28-1-22-5
Repealed
(Repealed by P.L.171-1996, SEC.44.)

IC 28-1-22-6
Repealed
(Repealed by P.L.171-1996, SEC.44.)

IC 28-1-22-7
Application for admission; filing with secretary of state; certificate of admission; issuance; contents
Sec. 7. Upon submission of a foreign corporation's application for admission, the department shall issue to the foreign corporation a certificate of admission, which shall be filed with the secretary of state. The secretary of state shall file one (1) copy of the certificate of admission issued by the department and shall issue to the corporation an original and a duplicate certificate of admission. The certificate of admission issued by the secretary of state must set forth the name of the corporation and the state or country where it was incorporated.
(Formerly: Acts 1933, c.40, s.330.) As amended by P.L.171-1996, SEC.12; P.L.63-2001, SEC.10 and P.L.134-2001, SEC.11.

IC 28-1-22-8 Effect of certificate of admission
Sec. 8. A foreign corporation that has been issued a certificate of admission by the secretary of state shall be admitted and shall have authority to transact the business set forth in the certificate.
(Formerly: Acts 1933, c.40, s.331.) As amended by P.L.263-1985, SEC.88; P.L.171-1996, SEC.13; P.L.11-1998, SEC.2.

IC 28-1-22-9
Repealed
(Repealed by P.L.11-1998, SEC.24.)

IC 28-1-22-10
Premature transaction of business; personal liability of officers and directors
Sec. 10. If a foreign corporation transacts business in this state before it has received the approval of the department, the officers and directors of the corporation shall be severally liable for the liabilities of the corporation that result from the corporation's transaction of business in Indiana.
(Formerly: Acts 1933, c.40, s.333.) As amended by P.L.171-1996, SEC.15; P.L.11-1998, SEC.3.

IC 28-1-22-11
Investigation
Sec. 11. The department shall have power to investigate all foreign corporations with respect to the character of business in which such corporations propose to engage in Indiana.
(Formerly: Acts 1933, c.40, s.334; Acts 1945, c.348, s.25.) As amended by P.L.171-1996, SEC.16.

IC 28-1-22-12
Affidavit stating location of principal office and name of agent for service of process
Sec. 12. A foreign corporation admitted to do business in this state shall keep on file with the secretary of state an affidavit setting forth the location of its principal office in this state, and the name of a person who serves as its agent or representative on whom legal process may be served.
(Formerly: Acts 1933, c.40, s.335.) As amended by P.L.171-1996, SEC.17.

IC 28-1-22-13
Repealed
(Repealed by P.L.171-1996, SEC.44.)

IC 28-1-22-14
Repealed
(Repealed by P.L.63-2001, SEC.30 and P.L.134-2001, SEC.32.)

IC 28-1-22-15 Change of business; amended certificate of admission
Sec. 15. A foreign corporation admitted to do business in this state may alter or enlarge the nature of the business which it is authorized to transact in this state under its articles of incorporation or association or by any amendments by obtaining an amended certificate of admission from the department.
(Formerly: Acts 1933, c.40, s.338.) As amended by P.L.171-1996, SEC.19.

IC 28-1-22-16
Application for amended certificate of admission
Sec. 16. A foreign corporation may obtain an amended certificate if it files with the department an application for an amended certificate of admission, setting forth the change in the nature of the business it intends to carry on in this state. The application shall be signed by the president or a vice president and by the secretary or cashier of the corporation.
(Formerly: Acts 1933, c.40, s.339.) As amended by P.L.171-1996, SEC.20.

IC 28-1-22-17
Repealed
(Repealed by P.L.171-1996, SEC.44.)

IC 28-1-22-18
Issuance of amended certificate of admission
Sec. 18. Upon submission of an application for an amended certificate of admission, the department shall issue an amended certificate of admission, which shall be filed with the secretary of state. The secretary of state shall file one (1) copy of the amended certificate of admission issued by the department and shall issue to the corporation an original and a duplicate amended certificate of admission.
(Formerly: Acts 1933, c.40, s.341.) As amended by P.L.171-1996, SEC.21; P.L.63-2001, SEC.11 and P.L.134-2001, SEC.12.

IC 28-1-22-19
Effect of amended certificate of admission
Sec. 19. A foreign corporation that has been issued an amended certificate of admission by the secretary of state shall have authority to transact in this state the business set forth in the certificate.
(Formerly: Acts 1933, c.40, s.342.) As amended by P.L.263-1985, SEC.92; P.L.171-1996, SEC.22; P.L.11-1998, SEC.4.

IC 28-1-22-20
Change of business before approval; personal liability of officers and directors
Sec. 20. If a foreign corporation changes the nature of the business it transacts in Indiana before the business receives the department's approval, the officers and directors of such corporation

shall be severally liable for the liabilities of the corporation that result from the corporation's transaction of that business in Indiana.
(Formerly: Acts 1933, c.40, s.343.) As amended by P.L.263-1985, SEC.93; P.L.14-1992, SEC.105; P.L.171-1996, SEC.23; P.L.11-1998, SEC.5.

IC 28-1-22-21
Statement of withdrawal
Sec. 21. A foreign corporation may surrender its certificate of admission by filing a statement of withdrawal with the department and the secretary of state.
(Formerly: Acts 1933, c.40, s.344.) As amended by P.L.171-1996, SEC.24.

IC 28-1-22-22
Form; actions not affected
Sec. 22. The statement of withdrawal of a foreign corporation shall be in the form prescribed by the department. The filing of the statement does not affect:
(1) any action by or against the corporation that is pending at the time of the filing; or
(2) any right of action in favor of or against the corporation existing at or before the time of the filing.
(Formerly: Acts 1933, c.40, s.345.) As amended by P.L.263-1985, SEC.94; P.L.14-1992, SEC.106; P.L.171-1996, SEC.25.

IC 28-1-22-23
Repealed
(Repealed by P.L.171-1996, SEC.44.)

IC 28-1-22-24
Revocation of certificate of admission
Sec. 24. The certificate of admission of any foreign corporation admitted to do business in this state may be revoked at any time by the department:
(1) upon the failure of the corporation for thirty (30) days to appoint and maintain an agent in this state upon whom service of legal process may be had;
(2) upon the failure of the corporation for thirty (30) days to keep on file in the office of the secretary of state duly authenticated copies of each instrument amending its articles of incorporation;
(3) upon the failure of the corporation for thirty (30) days to file for record in the office of a county recorder the certificate of admission or any amended certificate of admission as provided by this article;
(4) upon the failure, neglect, or refusal of the corporation for thirty (30) days to pay any fee required by the laws of this state; or
(5) for willful misrepresentation of any material matter in any

application, statement, affidavit, or other paper filed by such corporation pursuant to this article.
(Formerly: Acts 1933, c.40, s.347.) As amended by P.L.263-1985, SEC.95; P.L.171-1996, SEC.26.

IC 28-1-22-25
Duties of department upon revocation
Sec. 25. (a) A certificate of admission of a foreign corporation is revoked when the department:
(1) serves a certificate of revocation upon the corporation at its principal office in Indiana; and
(2) files a copy of the certificate of revocation with:
(A) the secretary of state; and
(B) the county recorder of the county in which the principal office of the corporation in Indiana is located.
(b) Upon the serving of a certificate of revocation by the department, the authority of the corporation to transact business in this state shall cease, and the corporation shall not transact any business in this state.
(Formerly: Acts 1933, c.40, s.348.) As amended by P.L.171-1996, SEC.27.

IC 28-1-22-26
Repealed
(Repealed by P.L.171-1996, SEC.44.)

IC 28-1-22-27
Repealed
(Repealed by P.L.171-1996, SEC.44.)

IC 28-1-22-28
Transaction of business without certificate; offenses; remedies
Sec. 28. (a) No foreign corporation transacting business in this state without procuring a certificate of admission, or, if such a certificate has been procured, after its certificate of admission has been withdrawn or revoked, shall maintain any suit, action or proceeding in any of the courts of this state upon any demand, whether arising out of contract or tort; and every such corporation so transacting business shall be liable in an amount not exceeding ten thousand dollars ($10,000), in an action by the attorney general in any county in which the business was transacted.
(b) If any foreign corporation shall transact business in this state without procuring a certificate of admission, or, if a certificate has been procured, after its certificate has been withdrawn or revoked, or shall transact any business not authorized by such certificate, such corporation shall not be entitled to maintain any suit or action at law or in equity upon any claim, legal or equitable, whether arising out of contract or tort, in any court in this state; and it shall be the duty of the attorney general, upon being advised that any foreign corporation is so transacting business in this state, to bring an action

in the circuit court of Marion County for an injunction to restrain it from transacting unauthorized business and for the annulment of its certificate of admission, if one has been procured.
(Formerly: Acts 1933, c.40, s.351.) As amended by Acts 1978, P.L.2, SEC.2812; P.L.171-1996, SEC.28.



CHAPTER 23. ADDITIONAL PROVISIONS PERTAINING TO FINANCIAL INSTITUTIONS

IC 28-1-23-2
Fees payable to secretary of state; fee on basis of capital stock of building and loan association or savings and loan association
Sec. 2. The fees payable to the secretary of state by financial institutions which are organized or reorganized under the laws of this state or under the laws of any other state shall be the same as the fees prescribed in IC 23-1-18, except that the fee imposed on the basis of the capital stock of any savings association shall be the sum of one dollar ($1) for each original application and one dollar ($1) for each additional application for shares, irrespective of the number of shares to be authorized by such application and issued thereunder.
(Formerly: Acts 1933, c.40, s.352a; Acts 1965, c.22, s.1.) As amended by P.L.263-1985, SEC.97; P.L.149-1986, SEC.63; P.L.79-1998, SEC.60.

IC 28-1-23-3
Repealed
(Repealed by P.L.11-1998, SEC.24.)

IC 28-1-23-4
Trust business of national banks; duty to furnish information concerning obligation secured by real estate; noncompliance
Sec. 4. (a) Any national bank located within this state may accept and execute trusts of any kind which may be committed or transferred to it, subject to the same restrictions as are imposed on state banks or trust companies under IC 28-1-11 through IC 28-1-20.
(b) Any financial institution acting as trustee, mortgagee, or in any capacity under any mortgage or stock agreement, wherein and by virtue of which notes, bonds, preferred stock or other obligations, secured by real estate, have been sold or rediscounted by such financial institution shall, upon demand of the owner of such real estate or upon demand of any holder of any such note, bond,

preferred stock or other obligation for information concerning such mortgage, note, bond, preferred stock or other obligation, immediately furnish all such information to the owner or holder of such bond, note, preferred stock or other obligation or to the owner of such mortgaged real estate.
(c) A person who fails to comply with this section commits a Class C infraction.
(Formerly: Acts 1933, c.40, s.354.) As amended by Acts 1978, P.L.2, SEC.2813.

IC 28-1-23-5
Execution of verified account, report, or other paper
Sec. 5. Wherever any provision of this article requires that there shall be filed any verified account, report, or other paper by any person, firm, limited liability company, or corporation, such account, report, or other paper shall be executed by the person or persons filing such account, report, or other paper or by the president or such other officer as may be designated by the board of directors of any corporation filing such account, report, or other paper, and the truth of the matters therein stated shall be sworn to under oath by such person or by such president or other officer before a notary public or other officer duly qualified to administer oaths.
(Formerly: Acts 1933, c.40, s.355.) As amended by P.L.263-1985, SEC.99; P.L.8-1993, SEC.444.

IC 28-1-23-6
Restrictions on incorporation and organization
Sec. 6. (a) Except as provided in subsection (b), a mutual savings bank or a mortgage guarantee company may not be incorporated or organized under Indiana law.
(b) A mutual savings bank may be organized with all rights and privileges under IC 28-6.1 only by a mutual bank conversion under IC 28-1-21.7.
(Formerly: Acts 1933, c.40, s.356; Acts 1937, c.33, s.41.) As amended by P.L.263-1985, SEC.100; P.L.147-1990, SEC.8; P.L.42-1993, SEC.45; P.L.79-1998, SEC.61.

IC 28-1-23-7
Violations
Sec. 7. A person who recklessly violates a provision of chapters 1 through 23 of this article for the violation of which a penalty is not otherwise provided commits a Class B misdemeanor.
(Formerly: Acts 1933, c.40, s.357.) As amended by Acts 1978, P.L.2, SEC.2814.

IC 28-1-23-8
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2824.)

IC 28-1-23-9 Repealed
(Repealed by P.L.1-1989, SEC.75.)

IC 28-1-23-10
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-23-11
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2824.)

IC 28-1-23-12
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2824.)

IC 28-1-23-13
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2824.)

IC 28-1-23-14
Repealed
(Repealed by P.L.42-1993, SEC.103.)

IC 28-1-23-15
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2824.)

IC 28-1-23-16
Withdrawal of deposits
Sec. 16. All persons, regardless of age, may become depositors in a depository financial institution (as defined in IC 28-1-1-6) and shall be subject to the same duties and liabilities respecting their deposits. Whenever a deposit is accepted by a depository financial institution in the name of any person, regardless of age, the deposit may be withdrawn by the depositor by any of the following methods:
(1) Check or other instrument in writing. The check or other instrument in writing constitutes a receipt or acquittance if it is signed by the depositor, and constitutes a valid release and discharge to the depository financial institution for all payments so made.
(2) Electronic means through:
(A) preauthorized direct withdrawal;
(B) an automated teller machine;
(C) a debit card;
(D) a transfer by telephone;
(E) a network, including the Internet; or
(F) any:
(i) electronic terminal;
(ii) computer;
(iii) magnetic tape; or (iv) other electronic means.
However, this section may not be construed to affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.).
As added by P.L.81-2001, SEC.3.



CHAPTER 23.5. ELECTRONIC ACTIVITY BY FINANCIAL INSTITUTIONS

IC 28-1-23.5-2
"Electronic activity"
Sec. 2. As used in this chapter, "electronic activity" refers to:
(1) any activity or function that a financial institution performs through electronic means or facilities; or
(2) the provision or delivery of any product or service by a financial institution through the use of electronic technology.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-3
Consistency with safety and soundness standards, consumer protection laws, and supervisory guidance
Sec. 3. An electronic activity performed by a financial institution must be consistent with the following:
(1) Standards used by the department to determine whether a financial institution is operating or will operate in a safe and sound condition.
(2) State and federal consumer protection laws and regulations.
(3) State or federal supervisory guidance considered necessary or appropriate by the director.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-4
Electronic activities; statutory authorization; standards
Sec. 4. (a) The director may determine whether an electronic activity by a financial institution is permitted under:
(1) IC 28-1-11, with respect to a bank;
(2) IC 28-7-1, with respect to a credit union;
(3) IC 28-6.1, with respect to a savings bank;
(4) IC 28-15, with respect to a savings association; or
(5) any other state statute that applies to a financial institution described in subdivisions (1) through (4).
(b) The director may establish standards or conditions designed to ensure that the electronic activities of financial institutions are:
(1) transacted as intended; and
(2) conducted safely and soundly, in accordance with other applicable statutes, regulations, or supervisory policies.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.
IC 28-1-23.5-5
Electronic activity authorized as part of financial institution's business
Sec. 5. (a) An electronic activity is authorized for a financial institution as part of the financial institution's business if the activity is described in:
(1) IC 28-1-11, with respect to a bank;
(2) IC 28-7-1, with respect to a credit union;
(3) IC 28-6.1, with respect to a savings bank;
(4) IC 28-15, with respect to a savings association; or
(5) any other state statute that applies to a financial institution described in subdivisions (1) through (4).
(b) In determining whether an electronic activity is authorized as part of a financial institution's business, the director shall consider the following:
(1) Whether the activity is functionally equivalent to, or a logical outgrowth of, a recognized activity of the type of financial institution under consideration.
(2) Whether the activity strengthens the financial institution by benefiting its customers or its business.
(3) Whether the activity involves risks similar in nature to those already assumed by the type of financial institution under consideration.
(4) Whether the activity may be conducted by:
(A) the same, or functionally equivalent type, of federally chartered financial institution; or
(B) the same, or functionally equivalent type, of financial institution that:
(i) is organized or reorganized under the laws of another state; and
(ii) does business in Indiana;
under the authority of applicable federal or state statutes, regulations, or supervisory policies.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-6
Electronic activity incidental to financial institution's business
Sec. 6. (a) An electronic activity is authorized for a financial institution as incidental to the financial institution's business if the activity is convenient or useful to an activity that is:
(1) specifically authorized for the type of financial institution under consideration; or
(2) otherwise part of the business of the type of financial institution under consideration.
(b) In determining whether an electronic activity is authorized as incidental to a financial institution's business, the director may consider whether the activity:
(1) facilitates the production or delivery of the financial institution's products or services;
(2) enhances the financial institution's ability to sell or market

its products or services;
(3) improves the effectiveness or efficiency of the financial institution's operations; or
(4) enables the financial institution to:
(A) use capacity acquired for its operations as a financial institution; or
(B) otherwise avoid economic loss or waste.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-7
Evaluation of potential risks; authorization to act
Sec. 7. (a) As used in this section, "potential risks", with respect to a proposed electronic activity by a financial institution, include the following:
(1) Legal risks.
(2) Transactional risks.
(3) Risk of the financial institution's noncompliance with applicable statutes, regulations, or supervisory policies.
(4) Risk of harm to the financial institution's reputation.
(b) A financial institution's board of directors and executive officers are responsible for ensuring that all potential risks are evaluated and taken into account before the financial institution undertakes any electronic activity. The board of directors and the executive officers may not delegate their responsibility under this subsection to other persons within the financial institution or to outside parties.
(c) After a financial institution's board of directors and executive officers have acted under subsection (b) to conduct an evaluation of the potential risks associated with an electronic activity, the financial institution may perform, provide, or deliver through electronic means or facilities any activity, function, product, or service that it is otherwise authorized to perform, provide, or deliver, subject to this chapter and any other applicable statutes, regulations, or supervisory policies.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-8
Activities authorized for national banks and federal credit unions
Sec. 8. (a) A financial institution described in section 1(1), 1(3), or 1(4) of this chapter may perform, provide, or deliver through electronic means or facilities any activity, function, product, or service that a national bank is specifically authorized to perform, provide, or deliver under 12 CFR 7.5000 et seq.
(b) A financial institution described in section 1(2) of this chapter may perform, provide, or deliver through electronic means or facilities any activity, function, product, or service that a federal credit union is specifically authorized to perform, provide, or deliver under Part 721 of the National Credit Union Administration's regulations (12 CFR 721.1 et seq.).
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.
IC 28-1-23.5-9
Performing authorized or required activities through electronic means
Sec. 9. A financial institution may perform, provide, or deliver through electronic means or facilities any activity, function, product, or service that it is otherwise authorized or required to perform, provide, or deliver by nonelectronic means or facilities, subject to the following:
(1) The approval of the customer or member to or for whom the activity, function, product, or service is performed, provided, or delivered.
(2) The:
(A) safety and soundness requirements; and
(B) state or federal supervisory guidance;
that the director would apply if the activity were conducted by nonelectronic means or facilities.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.



CHAPTER 24. REPEALED



CHAPTER 25. LOANS OR OBLIGATIONS SECURED BY THE UNITED STATES GOVERNMENT

IC 28-1-25-2
Application of limitations under state laws to unsecured portion of loans partially federally secured
Sec. 2. Whenever the United States, any federal reserve bank of the United States, or any department, bureau, board, or commission of the United States, including any corporation wholly owned directly or indirectly by the United States, shall secure or guarantee the payment of or make commitment or agreement to take over or purchase any portion of a loan or obligation of any financial institution or any investment type industrial loan and investment company, any law of this state prescribing the ratio between the amount of any loan or obligation and the appraised value of the security for such loan or obligation shall apply only to the portion of such loan or obligation which is not secured or guaranteed or upon which there is no commitment or agreement to take over or purchase.
(Formerly: Acts 1945, c.47, s.2.) As amended by P.L.263-1985, SEC.105.

IC 28-1-25-3
Rules
Sec. 3. To permit and encourage financial institutions and investment type industrial loan and investment companies of this state to make loans secured or guaranteed or upon which there is a commitment or agreement to take over or purchase in whole or part by the United States or an agency thereof, as described in section 1 of this chapter, on terms, provisions, and conditions equal to those applicable from time to time to national banking associations and to

federal savings and loan associations, as the case may be, the department of financial institutions is hereby authorized and empowered to supplement sections 1 and 2 of this chapter by making and promulgating rules with respect to the nature, priority, amount, location, or form of security for such loans prescribing or limiting the period for which such loans or advances for credit may be made, prescribing any ratio between the amount of such loans and the appraised value of security, and requiring periodical reduction of the principal of any loan which any such financial institution of this state may make. Such rules shall not restrict the provisions of sections 1 and 2 of this chapter.
(Formerly: Acts 1945, c.47, s.3.) As amended by P.L.263-1985, SEC.106.



CHAPTER 26. MINORS UNDER SERVICEMEN'S ACT



CHAPTER 26.5. MISREPRESENTATION OF AGE



CHAPTER 27. REPEALED



CHAPTER 28. REPEALED



CHAPTER 29. DEBT MANAGEMENT COMPANIES

IC 28-1-29-1
Definitions
Sec. 1. The following words, when used in this chapter, shall have the meaning ascribed to them unless the context clearly requires a different meaning:
(1) "Person" includes individuals, sole proprietorships, partnerships, limited liability companies, trusts, joint ventures, corporations, unincorporated organizations, other entities, and their affiliates, however organized.
(2) "Debt management company" is any person doing business as a budget counseling, credit counseling, debt management, or debt pooling service or holding the person out, by words of similar import, as providing services to debtors in the management of their finances and debts, and having a written agreement with the debtor to disburse money or anything of value. The term includes the following:
(A) A person that simply holds any money, funds, check, personal check, money order, personal money order, draft, or any other instrument for the transmission of money.
(B) A person or an entity known as a "budget service company".
The term does not include a person that provides debt settlement services (as defined in IC 24-5-15-2.5).
(3) "License" means a license issued under the provisions of this chapter.
(4) "Licensee" means any person to whom a license has been issued pursuant to the provisions of this chapter.
(5) "Contract debtor" means a debtor who has entered into a written agreement with a licensee.
(6) "Debt" means an obligation arising out of personal, family, or household use.
(7) "Debtor" means an individual whose principal debts and

obligations arise out of personal, family, or household use and shall not apply to persons whose principal indebtedness arises out of business purpose transactions.
(8) "Department" means the members of the department of financial institutions.
(9) "Finances" means a savings deposit that is:
(A) made on behalf of a contract debtor;
(B) owned and controlled exclusively by the contract debtor and not a licensee who has a power of attorney of the contract debtor; and
(C) placed in a bank or savings institution chartered by the state or federal government.
(10) "Affiliate" means a person that, directly or indirectly, through one (1) or more intermediaries:
(A) controls;
(B) is controlled by; or
(C) is under common control with;
a person subject to this chapter.
(11) "Fee" means the total amount of money charged to a contract debtor by a debt management company for the administration of a debt management plan.
(12) "Plan" means a written debt repayment program in which a debt management company furnishes debt management services to a contract debtor and that includes a schedule of payments to be made by or on behalf of the contract debtor and used to pay debts owed by the contract debtor.
(13) "Principal amount of the debt" means the total amount of a debt at the time the contract debtor enters into an agreement.
(14) "Agreement" means an agreement between a debt management company and a debtor for the performance of debt management services.
(15) "Trust account" means an account held by a licensee that is:
(A) established in a bank insured by the Federal Deposit Insurance Corporation;
(B) separate from other accounts held by the licensee;
(C) designated as a trust account or other account designated to indicate that the money in the account is not the money of the licensee; and
(D) used to hold money of one (1) or more contract debtors for disbursement to creditors of the contract debtors.
(16) "Month" means a calendar month.
(17) "Day" means a calendar day.
(18) "Concessions" means assent to repayment of a debt on terms more favorable to a contract debtor than the terms of the contract between the debtor and a creditor.
(19) "Good faith" means honesty in fact and the observance of reasonable standards of fair dealing.
(20) "Control of a related interest" refers to a situation in which a person, directly or indirectly, or through or in concert with

one (1) or more other persons, possesses any of the following:
(A) The ownership of, control of, or power to vote at least twenty-five percent (25%) of the voting securities of a related interest.
(B) The control in any manner of the election of a majority of the directors of a related interest.
(C) The power to exercise a controlling influence over the management or policies of a related interest. For purposes of this clause, a person is presumed to have control, including the power to exercise a controlling influence over the management or policies of the related interest, if the person:
(i) is an executive officer or a director of the related interest and directly or indirectly owns, controls, or has the power to vote more than ten percent (10%) of any class of voting securities of the related interest; or
(ii) directly or indirectly owns, controls, or has the power to vote more than ten percent (10%) of any class of voting securities of the related interest and no other person owns, controls, or has the power to vote a greater percentage of that class of voting securities.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.14-1992, SEC.107; P.L.42-1993, SEC.46; P.L.196-1996, SEC.1; P.L.90-2008, SEC.27; P.L.35-2010, SEC.119; P.L.89-2011, SEC.36.

IC 28-1-29-2
Administration of chapter
Sec. 2. The department shall adopt such rules and regulations as it deems advisable for the administration of this chapter, and to provide such forms and procedures as it determines to be necessary to carry out the provisions of such chapter.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.42-1993, SEC.47.

IC 28-1-29-3
License required; persons operating in Indiana; evidence of compliance; fees; violations; renewal; tax warrant list
Sec. 3. (a) No person shall operate a debt management company in Indiana without having obtained a license from the department. For purposes of this section, a person is operating in Indiana if:
(1) the person or any of the person's employees or agents are located in Indiana; or
(2) the person:
(A) contracts with debtors who are residents of Indiana; or
(B) solicits business from residents of Indiana by advertisements or other communications sent or delivered through any of the following means:
(i) Mail.
(ii) Personal delivery.
(iii) Telephone. (iv) Radio.
(v) Television.
(vi) The Internet or other electronic communications.
(vii) Any other means of communication.
(b) The director may request evidence of compliance with this section at:
(1) the time of application;
(2) the time of renewal of a license; or
(3) any other time considered necessary by the director.
(c) For purposes of subsection (b), evidence of compliance with this section may include:
(1) criminal background checks, including a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation for any individual described in section 5(b)(2) or 5(b)(3) of this chapter;
(2) credit histories; and
(3) other background checks considered necessary by the director.
If the director requests a national criminal history background check under subdivision (1) for an individual described in that subdivision, the director shall require the individual to submit fingerprints to the department or to the state police department, as appropriate, at the time evidence of compliance is requested under subsection (b). The individual to whom the request is made shall pay any fees or costs associated with the fingerprints and the national criminal history background check. The national criminal history background check may be used by the director to determine the individual's compliance with this section. The director or the department may not release the results of the national criminal history background check to any private entity.
(d) The fee for a license or renewal of a license shall be fixed by the department under IC 28-11-3-5 and shall be nonrefundable. The department may impose a fee under IC 28-11-3-5 for each day that a renewal fee and any related documents that are required to be submitted with a renewal application are delinquent.
(e) If a person knowingly acts as a debt management company in violation of this chapter, any agreement the person has made under this chapter is void and the debtor under the agreement is not obligated to pay any fees. If the debtor has paid any amounts to the person, the debtor, or the department on behalf of the debtor, may recover the payment from the person that violated this section.
(f) A license issued under this section:
(1) except in a transaction approved under section 3.1 of this chapter, is not assignable or transferable; and
(2) in order to remain in force, must be renewed every year in the manner prescribed by the director of the department.
The director of the department shall prescribe the form of the renewal application. In order to be accepted for processing, a renewal application must be accompanied by the license renewal fee imposed under subsection (d) and all information and documents requested by

the director of the department.
(g) If the department of state revenue notifies the department that a person is on the most recent tax warrant list, the department shall not issue or renew the person's license until:
(1) the person provides to the department a statement from the department of state revenue that the person's tax warrant has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.42-1993, SEC.48; P.L.172-1997, SEC.18; P.L.63-2001, SEC.12 and P.L.134-2001, SEC.13; P.L.10-2006, SEC.33 and P.L.57-2006, SEC.33; P.L.213-2007, SEC.44; P.L.217-2007, SEC.42; P.L.90-2008, SEC.28; P.L.35-2010, SEC.120; P.L.89-2011, SEC.37; P.L.172-2011, SEC.132.

IC 28-1-29-3.1
Change in control of licensee; application to department; timeframe for department's decision; conditions for approval; duty of licensee to report transfer of securities; director's discretion to require new license
Sec. 3.1. (a) As used in this section, "control" means possession of the power directly or indirectly to:
(1) direct or cause the direction of the management or policies of a licensee, whether through the beneficial ownership of voting securities, by contract, or otherwise; or
(2) vote at least twenty-five percent (25%) of the voting securities of a licensee, whether the voting rights are derived through the beneficial ownership of voting securities, by contract, or otherwise.
(b) An organization or an individual acting directly, indirectly, or through or in concert with one (1) or more other organizations or individuals may not acquire control of any licensee unless the department has received and approved an application for change in control. The department has not more than one hundred twenty (120) days after receipt of an application to issue a notice approving the proposed change in control. The application must contain the name and address of the organization, individual, or individuals who propose to acquire control and any other information required by the director.
(c) The period for approval under subsection (b) may be extended:
(1) in the discretion of the director for an additional thirty (30) days; and
(2) not more than two (2) additional times for not more than forty-five (45) days each time if:
(A) the director determines that the organization, individual, or individuals who propose to acquire control have not submitted substantial evidence of the qualifications described in subsection (d);
(B) the director determines that any material information

submitted is substantially inaccurate; or
(C) the director has been unable to complete the investigation of the organization, individual, or individuals who propose to acquire control because of any delay caused by or the inadequate cooperation of the organization, individual, or individuals.
(d) The department shall issue a notice approving the application only after it is satisfied that both of the following apply:
(1) The organization, individual, or individuals who propose to acquire control are qualified by competence, experience, character, and financial responsibility to control and operate the licensee in a legal and proper manner.
(2) The interests of the owners and creditors of the licensee and the interests of the public generally will not be jeopardized by the proposed change in control.
(e) The director may determine, in the director's discretion, that subsection (b) does not apply to a transaction if the director determines that the direct or beneficial ownership of the licensee will not change as a result of the transaction.
(f) The president or other chief executive officer of a licensee shall report to the director any transfer or sale of securities of the licensee that results in direct or indirect ownership by a holder or an affiliated group of holders of at least ten percent (10%) of the outstanding securities of the licensee. The report required by this subsection must be made not later than ten (10) days after the transfer of the securities on the books of the licensee.
(g) Depending on the circumstances of the transaction, the director may reserve the right to require the organization, individual, or individuals who propose to acquire control of a licensee to apply for a new license under section 3 of this chapter, instead of acquiring control of the licensee under this section.
As added by P.L.89-2011, SEC.38. Amended by P.L.6-2012, SEC.193.

IC 28-1-29-4
Suspension or revocation of license; order to show cause; order of suspension or revocation; relinquishment of license; existing contracts; emergency order for revocation
Sec. 4. (a) The department may issue to a licensee an order to show cause why the licensee's license should not be revoked or suspended for a period determined by the department.
(b) An order issued under subsection (a) must:
(1) include:
(A) a statement of the place, date, and time for a meeting with the department, which date may not be less than ten (10) days from the date of the order;
(B) a description of the action contemplated by the department; and
(C) a statement of the facts or conduct supporting the issuance of the order; and (2) be accompanied by a notice stating that the licensee is entitled to:
(A) a reasonable opportunity to be heard; and
(B) show the licensee's compliance with all lawful requirements for retention of the license;
at the meeting described in subdivision (1)(A).
(c) After the meeting described in subsection (b)(1)(A), the department may revoke or suspend the license if the department finds that:
(1) the licensee has repeatedly and willfully violated:
(A) this chapter or any rule, order, or guidance document adopted or issued by the department; or
(B) any other state or federal law, regulation, or rule applicable to debt management companies;
(2) the licensee does not meet the licensing qualifications set forth in section 5 of this chapter;
(3) the licensee obtained the license for the benefit of, or on behalf of, a person who does not qualify for the license;
(4) the licensee knowingly or intentionally made material misrepresentations to, or concealed material information from, the department; or
(5) facts or conditions exist that, had they existed at the time the licensee applied for the license, would have been grounds for the department to deny the issuance of the license.
(d) Whenever the department revokes or suspends a license, the department shall enter an order to that effect and notify the licensee of:
(1) the revocation or suspension;
(2) if a suspension has been ordered, the duration of the suspension;
(3) the procedure for appealing the revocation or suspension under IC 4-21.5-3-5; and
(4) any other terms and conditions that apply to the revocation or suspension.
Not later than five (5) days after the entry of the order, the department shall deliver to the licensee a copy of the order and the findings supporting the order.
(e) Any person holding a license to operate a debt management company may relinquish the license by notifying the department in writing of the relinquishment. However, a relinquishment under this subsection does not affect the person's liability for acts previously committed and coming within the scope of this chapter.
(f) If the director determines it to be in the public interest, the director may pursue revocation of a license of a licensee that has relinquished the license under subsection (e).
(g) If a person's license is revoked, suspended, or relinquished, the revocation, suspension, or relinquishment does not impair or affect any obligation owed by any person under any existing agreement or contract.
(h) If the director of the department has just cause to believe an

emergency exists from which it is necessary to protect the interests of the public, the director may proceed with the revocation of a license through an emergency or another temporary order under IC 4-21.5-4.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.42-1993, SEC.49; P.L.176-1996, SEC.15; P.L.196-1996, SEC.2; P.L.80-1998, SEC.10; P.L.213-2007, SEC.45; P.L.217-2007, SEC.43; P.L.35-2010, SEC.121; P.L.27-2012, SEC.71.

IC 28-1-29-4.1
Failure to file renewal application or pay renewal fee; revocation or suspension of license
Sec. 4.1. (a) A license issued by the department under this chapter shall be revoked or suspended by the department if the licensee fails to:
(1) file any renewal application prescribed by the director; or
(2) pay any license renewal fee described under section 3 of this chapter;
within sixty (60) days after the date the renewal is due.
(b) A person whose license is revoked or suspended under this section may:
(1) pay all delinquent fees and apply for reinstatement of the license; or
(2) appeal the revocation or suspension to the department for an administrative review under IC 4-21.5-3.
Pending the decision resulting from a hearing under IC 4-21.5-3 concerning a license revocation or suspension, the license remains in force.
As added by P.L.176-1996, SEC.16. Amended by P.L.35-2010, SEC.122; P.L.89-2011, SEC.39.

IC 28-1-29-4.5
Collection agencies or process servers; licenses; restriction
Sec. 4.5. After August 31, 1981, the department may not issue a license to any person who is an employee of, owner of, or affiliated in any way with a collection agency or a process serving business. Any person who was granted a license before September 1, 1981, is not affected by the restriction imposed in this section.
As added by Acts 1981, P.L.256, SEC.1. Amended by P.L.42-1993, SEC.50.

IC 28-1-29-4.6
Repealed
(Repealed by P.L.196-1996, SEC.5.)

IC 28-1-29-5
License application; findings by the department; felonies; denial; hearing
Sec. 5. (a) Every person doing business as a debt management

company shall make application to the department for a license to engage in such business. Such application shall be in the form prescribed by the department and shall contain such information as the department may require.
(b) The department may not issue a license unless the department finds that the financial responsibility, character, and fitness of:
(1) the applicant and any significant affiliate of the applicant;
(2) each executive officer, director, or manager of the applicant, or any other individual having a similar status or performing a similar function for the applicant; and
(3) if known, each person directly or indirectly owning of record or owning beneficially at least ten percent (10%) of the outstanding shares of any class of equity security of the applicant;
warrant belief that the business will be operated honestly and fairly under this chapter. The department is entitled to request evidence of an applicant's financial responsibility, character, and fitness.
(c) An application submitted under this section must indicate whether any individuals described in subsection (b)(2) or (b)(3):
(1) are, at the time of the application, under indictment for a felony under the laws of Indiana or any other jurisdiction; or
(2) have been convicted of or pleaded guilty or nolo contendere to a felony under the laws of Indiana or any other jurisdiction.
(d) The department may deny an application under this section if the director of the department determines that the application was submitted for the benefit of, or on behalf of, a person who does not qualify for a license.
(e) Upon written request, an applicant is entitled to a hearing under IC 4-21.5 on the question of the qualifications of the applicant for a license.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.42-1993, SEC.52; P.L.80-1998, SEC.11; P.L.10-2006, SEC.34 and P.L.57-2006, SEC.34; P.L.213-2007, SEC.46; P.L.217-2007, SEC.44; P.L.90-2008, SEC.29; P.L.35-2010, SEC.123.

IC 28-1-29-6
Bond
Sec. 6. Each application for a license shall be accompanied by proof that the applicant has executed a bond, payable to the department, in an amount determined by the director and in accordance with the standards adopted by the director. Said bond shall also indemnify any person damaged by failure on the part of the licensee to conduct the business in accordance with the provisions of this chapter.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by Acts 1981, P.L.256, SEC.3; P.L.42-1993, SEC.53; P.L.35-2010, SEC.124.

IC 28-1-29-7 Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 28-1-29-7.5
Felonies; civil actions; notice to department
Sec. 7.5. (a) This section applies if, after a person has been issued a license or renewal license under this chapter, any individuals described in section 5(b)(2) or 5(b)(3) of this chapter have been convicted of or pleaded guilty or nolo contendere to a felony under the laws of Indiana or any other jurisdiction.
(b) If this section applies, the licensee shall provide to the department the information required under section 5(c) of this chapter:
(1) not later than thirty (30) days after any person described in subsection (a) has been convicted of or pleaded guilty or nolo contendere to the felony; or
(2) if the licensee's next license renewal fee under section 3(d) of this chapter is due before the date described in subdivision (1), along with the licensee's next license renewal fee under section 3(d) of this chapter.
(c) Not later than thirty (30) days after a licensee has been served with notice of a civil action for violation of this chapter by or on behalf of a debtor who resides or resided in Indiana on:
(1) the date an agreement that is the subject of the civil action was entered into; or
(2) the date the civil action is filed;
the licensee shall provide written notice of the civil action to the department.
As added by P.L.213-2007, SEC.47; P.L.217-2007, SEC.45. Amended by P.L.90-2008, SEC.30; P.L.35-2010, SEC.125; P.L.42-2011, SEC.62.

IC 28-1-29-7.7
Budget analysis and plan; written statement to debtor; creditor's reduction of amount owed; disclosure of tax implications
Sec. 7.7. (a) A licensee may not furnish debt management services to a debtor unless:
(1) the licensee has prepared a budget analysis; and
(2) if the debtor is to make regular, periodic payments, the licensee:
(A) has prepared a plan for the debtor;
(B) has made a determination, based on the licensee's analysis of the information provided by the debtor and otherwise available to the licensee, that the plan is suitable for the debtor and the debtor will be able to meet the payment obligations under the plan; and
(C) believes that each creditor of the debtor listed as a participating creditor in the plan will accept payment of the debtor's debts as provided in the plan.
(b) Before a debtor enters into an agreement with a licensee to

engage in a plan, the licensee shall:
(1) provide the debtor with a copy of the budget analysis and plan required by subsection (a) in a form that identifies the licensee and that the debtor may keep whether or not the debtor enters into the agreement;
(2) inform the debtor of the availability, at the debtor's option, of assistance provided through a toll free communication system or in person, where reasonably available to residents in Indiana, regarding the budget analysis and plan required by subsection (a); and
(3) with respect to all creditors identified by the debtor or otherwise known by the licensee to be creditors of the debtor, provide the debtor with a list of:
(A) creditors that the licensee expects to participate in the plan and grant concessions;
(B) creditors that the licensee expects to participate in the plan but not grant concessions;
(C) creditors that the licensee expects not to participate in the plan; and
(D) all other creditors.
(c) Before a debtor enters into an agreement with a licensee, the licensee shall, in a written form that is provided to the debtor separately, that contains no other information, and that the debtor may keep whether or not the debtor enters into the agreement, provide the following information to the debtor in clear and conspicuous type, surrounded by black lines:
"IMPORTANT INFORMATION FOR YOU TO CONSIDER
(1) Debt management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.
(2) We may receive compensation for our services from your creditors.
_________________________________________
(Name and business address of licensee)".
(d) If during the term of a debt management agreement a creditor that is a participating creditor in the plan agrees to reduce the amount owed by the debtor, the licensee must, not later than fourteen (14) days after the date the creditor agrees to the reduction, provide the following disclosure in clear and conspicuous type, surrounded by black lines:
"IMPORTANT INFORMATION FOR YOU TO CONSIDER
(1) (Description of the terms of the reduction).
(2) Reduction of debt as described in item (1) above may result in taxable income to you, even though you will not actually receive any money.".
As added by P.L.35-2010, SEC.126. Amended by P.L.89-2011, SEC.40; P.L.27-2012, SEC.72.

IC 28-1-29-8
Agreement between licensee and debtor; contents; delivery; notice

to creditors; payments; cancellation by contract debtor; budget analysis; periodic reviews; operation of other businesses or sale of other products and services; out-of-state licensees; toll free communication system; good faith required
Sec. 8. (a) An agreement between a licensee and a debtor must:
(1) be in a written form;
(2) be dated and signed by the licensee and the debtor;
(3) include the name of the debtor and the address where the debtor resides;
(4) include the name, business address, and telephone number of the licensee;
(5) be delivered to the debtor immediately upon formation of the agreement; and
(6) disclose the following:
(A) The services to be provided.
(B) The amount or method of determining the amount of all fees, individually itemized, to be paid by the debtor.
(C) The schedule of payments to be made by or on behalf of the debtor, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment.
(D) If a plan provides for regular periodic payments to creditors:
(i) each creditor of the debtor to which payment will be made, the amount owed to each creditor, and any concessions the licensee reasonably believes each creditor will offer; and
(ii) the schedule of expected payments to each creditor, including the amount of each payment and the date on which the payment will be made.
(E) Each creditor that the licensee believes will not participate in the plan and to which the licensee will not direct payment.
(F) The manner in which the licensee will comply with the licensee's obligations under section 9(j) of this chapter.
(G) A statement that:
(i) the licensee may terminate the agreement for good cause, upon return of unexpended money of the debtor;
(ii) the debtor may cancel the agreement as provided in section 8.6 of this chapter; and
(iii) the debtor may contact the department with any questions or complaints regarding the licensee.
(H) The address, telephone number, and Internet address or web site of the department.
(b) For purposes of subsection (a)(5), delivery of an electronic record occurs when:
(1) the record is made available in a format in which the debtor may retrieve, save, and print the record; and
(2) the debtor is notified that the record is available.
(c) An agreement must provide that: (1) the debtor has a right to terminate the agreement at any time without penalty, notwithstanding the close-out fee as permitted by section 8.3(e) of this chapter, or obligation, by giving the licensee written or electronic notice, in which event:
(A) the licensee shall refund all unexpended money that the licensee or the licensee's agent has received from or on behalf of the debtor for the reduction or satisfaction of the debtor's debt; and
(B) all powers of attorney granted by the debtor to the licensee are revoked and ineffective;
(2) the debtor authorizes any bank insured by the Federal Deposit Insurance Corporation in which the licensee or the licensee's agent has established a trust account to disclose to the department any financial records relating to the trust account;
(3) the licensee shall notify the debtor within five (5) days after learning of a creditor's final decision to reject or withdraw from a plan under the agreement; and
(4) the notice under subdivision (3) must include:
(A) the identity of the creditor; and
(B) a statement that the debtor has the right to modify or terminate the agreement.
(d) All creditors must be notified of the debtor's and licensee's relationship.
(e) A licensee shall give to the contract debtor a dated receipt for each payment, at the time of the payment, unless the payment is made by check, money order, or automated clearinghouse withdrawal as authorized by the contract debtor.
(f) A licensee shall, upon cancellation by a contract debtor of the agreement, notify immediately in writing all creditors in the debt management plan of the cancellation by the contract debtor.
(g) A licensee may not enter into an agreement with a debtor unless a thorough, written budget analysis of the debtor indicates that the debtor can reasonably meet the payments required under a proposed plan. The following must be included in the budget analysis:
(1) Documentation and verification of all income considered. All income verification must be dated not more than sixty (60) days before the completion of the budget analysis.
(2) Monthly living expense figures, which must be reasonable for the particular family size and part of the state.
(3) Documentation and verification, by a current credit bureau report, current debtor account statements, or direct documentation from the creditor, of monthly debt payments and balances to be paid outside the plan.
(4) Documentation and verification, by a current credit bureau report, current debtor account statements, or direct documentation from the creditor, of the monthly debt payments and current balances to be paid through the plan.
(5) The date of the budget analysis and the signature of the debtor. (h) A licensee may not enter into an agreement with a contract debtor for a period longer than sixty (60) months. Every thirty (30) months, the licensee shall complete a thorough, written budget analysis of the contract debtor to ensure the debt management plan is still suitable for the contract debtor and the contract debtor will be able to meet the payment obligations under the plan. If adjustments are needed to change the indebtedness listed in the agreement, the licensee shall execute a new agreement or modify, in writing, the existing agreement, using the revised figures. If during the term of the original agreement, the agreement is modified in writing or a new agreement is executed, a licensee:
(1) may not increase the amount of the monthly fee as originally calculated under section 8.3(c)(2) of this chapter; and
(2) must decrease the amount of the monthly fee as originally calculated under section 8.3(c)(2) of this chapter if applying the percentage specified in section 8.3(c)(2)(A) of this chapter to the new monthly amount of indebtedness to be paid through the licensee (as of the date of the review under this subsection) would result in an amount that is less than seventy-five dollars ($75) in any month.
(i) A licensee may provide services under this chapter in the same place of business in which another business is operating, or from which other products or services are sold, if the director issues a written determination that:
(1) the operation of the other business; or
(2) the sale of other products and services;
from the location in question is not contrary to the best interests of the licensee's contract debtors.
(j) A licensee without a physical location in Indiana may:
(1) solicit sales of; and
(2) sell;
additional products and services to Indiana residents if the director issues a written determination that the proposed solicitation or sale is not contrary to the best interests of contract debtors.
(k) A licensee shall maintain a toll free communication system, staffed at a level that reasonably permits a contract debtor to speak to a counselor, debt specialist, or customer service representative, as appropriate, during ordinary business hours.
(l) A debt management company shall act in good faith in all matters under this chapter.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by Acts 1981, P.L.256, SEC.4; P.L.42-1993, SEC.54; P.L.196-1996, SEC.3; P.L.63-2001, SEC.13 and P.L.134-2001, SEC.14; P.L.213-2007, SEC.48; P.L.217-2007, SEC.46; P.L.3-2008, SEC.220; P.L.90-2008, SEC.31; P.L.1-2009, SEC.148; P.L.35-2010, SEC.127; P.L.89-2011, SEC.41; P.L.27-2012, SEC.73.

IC 28-1-29-8.3 Version a
Fees and charges; plan, written agreement, and payment to creditor required; set up fee; monthly service fee; close-out fee;

department approval for additional charges; fees not considered debt
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 8.3. (a) Except as otherwise permitted by this section, a licensee may not:
(1) impose, directly or indirectly, a fee or other charge on a debtor; or
(2) receive money from or on behalf of a debtor for debt management services.
(b) A licensee may not impose charges or receive payment for debt management services until:
(1) the licensee and the debtor have agreed upon a plan and have signed an agreement that complies with sections 8, 8.6, and 9.5 of this chapter; and
(2) at least one (1) payment has been made to a creditor under the plan.
All creditors must be notified of the debtor's and licensee's relationship.
(c) If a debtor assents to a plan, the licensee may charge the following:
(1) A set up fee of not more than fifty dollars ($50) for consultation, obtaining a credit report, and setting up an account. Acceptance of a plan payment constitutes agreement by the creditor to the plan. A set up fee under this subdivision may not be collected until the debtor, or the licensee on behalf of the debtor, has made at least one (1) payment to a creditor under the plan.
(2) A monthly service fee of the lesser of:
(A) not more than fifteen percent (15%) of the amount the contract debtor agrees to pay through the licensee, divided into equal monthly payments over the term of the agreement; or
(B) not more than seventy-five dollars ($75) in any month.
The monthly service fee under this subdivision may be charged for any one (1) month or part of a month. The amount of a set up fee under subdivision (1) may not be included in the calculation of the monthly service fee.
(d) Upon cancellation by a contract debtor or termination of payments by a contract debtor, a licensee may not withhold for the licensee's own benefit more than one hundred dollars ($100), which may be accrued as a close-out fee.
(e) A licensee may not charge a contract debtor more than one (1) set up fee or one (1) close-out fee unless the contract debtor leaves the services of the licensee for more than six (6) months.
(f) With respect to any additional charge not specifically provided for in this section, the licensee must submit a written explanation of the charge to the department indicating how the charge would be assessed and the value or benefit conferred on the contract debtor in connection with the charge. Supporting documents may be required

by the department. The department shall determine whether the charge:
(1) would be imposed in relation to some benefit conferred on the consumer; and
(2) is reasonable in relation to the benefit conferred.
An additional charge is not permitted unless approved by the department.
(g) For purposes of this chapter, the terms of an agreement commence on the date on which the agreement is made.
(h) A licensee may assess a charge of not more than twenty-five dollars ($25) for each return by a bank or other depository institution of a dishonored check, negotiable order of withdrawal, or share draft issued by the contract debtor.
(i) Any fee charged by the licensee to the debtor under this section for services rendered by the licensee, other than the fees described under subsection (e), is not considered a debt owed by the debtor to the licensee.
As added by P.L.35-2010, SEC.128. Amended by P.L.89-2011, SEC.42; P.L.6-2012, SEC.194.

IC 28-1-29-8.3 Version b
Fees and charges; plan, written agreement, and payment to creditor required; set up fee; monthly service fee; modified or new agreement; close-out fee; department approval for additional charges; fees not considered debt
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 8.3. (a) Except as otherwise permitted by this section, a licensee may not:
(1) impose, directly or indirectly, a fee or other charge on a debtor; or
(2) receive money from or on behalf of a debtor for debt management services.
(b) A licensee may not impose charges or receive payment for debt management services until:
(1) the licensee and the debtor have agreed upon a plan and have signed an agreement that complies with sections 8, 8.6, and 9.5 of this chapter; and
(2) at least one (1) payment has been made to a creditor under the plan.
All creditors must be notified of the debtor's and licensee's relationship.
(c) If a debtor assents to a plan, the licensee may charge the following:
(1) A set up fee of not more than fifty dollars ($50) for consultation, obtaining a credit report, and setting up an account. Acceptance of a plan payment by a creditor constitutes agreement by the creditor to the plan. A set up fee under this subdivision may not be collected until the debtor, or the licensee on behalf of the debtor, has made at least one (1)

payment to a creditor under the plan.
(2) Subject to subsection (d), a monthly service fee of the lesser of:
(A) not more than fifteen percent (15%) of the amount the contract debtor agrees to pay through the licensee, divided into equal monthly payments over the term of the agreement; or
(B) not more than seventy-five dollars ($75) in any month.
The monthly service fee under this subdivision may be charged for any one (1) month or part of a month. The amount of a set up fee under subdivision (1) may not be included in the calculation of the monthly service fee.
(d) If during the term of the original agreement, the agreement is modified in writing or a new agreement is executed, a licensee:
(1) may not increase the amount of the monthly fee as originally calculated under subsection (c)(2); and
(2) must decrease the amount of the monthly fee as originally calculated under subsection (c)(2) if applying the percentage specified in subsection (c)(2)(A) to the monthly amount of indebtedness to be paid through the licensee as of the date of the modification of the original agreement or the execution of the new agreement, as applicable, would result in an amount that is less than seventy-five dollars ($75) in any month.
(e) Upon cancellation by a contract debtor or termination of payments by a contract debtor, a licensee may withhold for the licensee's own benefit not more than one hundred dollars ($100), which may be accrued as a close-out fee.
(f) A licensee may not charge a contract debtor more than one (1) set up fee or one (1) close-out fee unless the contract debtor leaves the services of the licensee for more than six (6) months.
(g) With respect to any additional charge not specifically provided for in this section, the licensee must submit a written explanation of the charge to the department indicating how the charge would be assessed and the value or benefit conferred on the contract debtor in connection with the charge. Supporting documents may be required by the department. The department shall determine whether the charge:
(1) would be imposed in relation to some benefit conferred on the consumer; and
(2) is reasonable in relation to the benefit conferred.
An additional charge is not permitted unless approved by the department.
(h) For purposes of this chapter, the terms of an agreement commence on the date on which the agreement is made.
(i) A licensee may assess a charge of not more than twenty-five dollars ($25) for each return by a bank or other depository institution of a dishonored check, negotiable order of withdrawal, or share draft issued by the contract debtor.
(j) Any fee charged by the licensee to the debtor under this section for services rendered by the licensee, other than the fees described

under subsection (f), is not considered a debt owed by the debtor to the licensee.
As added by P.L.35-2010, SEC.128. Amended by P.L.89-2011, SEC.42; P.L.6-2012, SEC.194; P.L.27-2012, SEC.74.

IC 28-1-29-8.6
Debtor's right to cancel agreement; notice; waiver of right
Sec. 8.6. (a) A debtor may cancel an agreement before midnight of the third business day after the debtor enters into the agreement unless the agreement does not comply with subsection (b) or section 8 or 9.5 of this chapter, in which event the debtor may cancel the agreement at any time after the debtor enters into the agreement and all fees paid by the debtor shall be refunded to the debtor. To exercise the right to cancel, the debtor must give written notice to the licensee. Notice by mail is given when mailed.
(b) An agreement must be accompanied by a form that contains in clear and conspicuous type, surrounded by bold black lines:
"NOTICE OF RIGHT TO CANCEL
You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.
To cancel this agreement during this period, send an electronic mail message to
____________________________ or mail or deliver a signed,
Electronic mail address of licensee
dated copy of this notice, or any other written notice to
___________________________________________________
Name of licensee
at _______________________________ before midnight on
Address of licensee
_________________.
Date
If you cancel this agreement within the 3 day period, we will refund all the money you have already paid us.
You also may terminate this agreement at any later time, but we may not be required to refund fees you have paid us.
I cancel this agreement,
__________________________________
Print your name
__________________________________
Signature
__________________________________
Date".
(c) If a personal financial emergency necessitates the disbursement of a debtor's money to one (1) or more of the debtor's creditors before the expiration of the third business day after the date an agreement is signed, a debtor may waive the right to cancel. To waive the right, the individual must send or deliver a signed, dated statement in the debtor's own words describing the circumstances

that necessitate a waiver. The waiver must explicitly waive the right to cancel. A waiver by means of a standard form record is void.
As added by P.L.35-2010, SEC.129.

IC 28-1-29-8.8
Debtor's failure to make payment; cancellation of agreement; letter of continuation; return of money to contract debtor
Sec. 8.8. (a) If a contract debtor fails to make a payment to a licensee within sixty (60) days after the date a payment is due under an agreement, the agreement is considered canceled by the contract debtor. A contract debtor may file a letter of continuation of an agreement even if the contract debtor did not make a payment within sixty (60) days after a payment was due. All of the following apply to a letter of continuation of an agreement:
(1) A contract debtor may file only one (1) letter of continuation with a licensee for any agreement.
(2) A letter of continuation must contain a detailed explanation of the reason or reasons for the missed payment.
(3) If an agreement for which a letter of continuation that meets the requirements of this subsection is filed, the agreement remains in effect and subject to cancellation for any future failure to make a payment as described in this subsection.
(4) An agreement between a licensee and a contract debtor must clearly provide for one (1) letter of continuation by a contract debtor.
(5) A contract debtor may not file a letter of continuation with a licensee at the beginning of an agreement.
(b) If a licensee or a contract debtor terminates an agreement, the licensee shall immediately return to the contract debtor any money of the contract debtor held in trust for the benefit of the contract debtor.
As added by P.L.35-2010, SEC.130.

IC 28-1-29-9 Version a
Trust accounts; requirements and restrictions; quarterly accountings; statement upon completion or termination of contract
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 9. (a) All money paid to a licensee by or on behalf of a contract debtor for distribution to creditors under a plan is held in trust. On or before the close of the same banking day the funds are received, the licensee shall deposit the money in a trust account established for the benefit of the contract debtor to whom the licensee is furnishing debt management services.
(b) A licensee shall do the following:
(1) Maintain separate records of account for each individual to whom the licensee is furnishing debt management services.
(2) Disburse money paid by or on behalf of the contract debtor to creditors of the contract debtor as disclosed in the agreement.
(3) Make remittances not later than thirty (30) days after initial

receipt of funds. After the initial receipt of funds, remittances shall be made not later than thirty (30) days after receipt of funds, less fees and costs, unless the reasonable payment of one (1) or more of the contract debtor's obligations requires that the funds be held for a longer period to accumulate a sum certain. For purposes of this section, the close-out fee set forth in section 8.3(d) of this chapter is not considered an obligation of the contract debtor.
(4) Retain in the contract debtor's trust account, for charges, an amount less than or equal to the sum of one (1) month's fee as permitted by section 8.3(c)(2) of this chapter plus the close-out fee as permitted by section 8.3(d) of this chapter, unless a greater amount is approved in writing by the department.
(5) Promptly:
(A) correct any payments that are not made or that are misdirected as a result of an error by the licensee or other person in control of the trust account; and
(B) reimburse the contract debtor for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.
(c) A licensee may not commingle money in a trust account established for the benefit of a contract debtor to whom the licensee is furnishing debt management services with money of other persons.
(d) A trust account must at all times have a cash balance equal to the sum of the balances of each contract debtor's account.
(e) If a licensee has established a trust account under subsection (a), the licensee shall reconcile the trust account at least every thirty (30) days after receipt of the bank statement. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each contract debtor's account. If the licensee or the licensee's designee has more than one (1) trust account, each trust account must be individually reconciled.
(f) If a licensee or a licensee's employee discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the licensee or the licensee's employee shall:
(1) immediately notify the department in writing; and
(2) unless the department by rule provides otherwise, give notice to the department describing the remedial action taken or to be taken not later than five (5) days after the licensee or the licensee's employee discovers, or has a reasonable suspicion of, the embezzlement or other unlawful appropriation.
(g) If a contract debtor terminates an agreement or it becomes reasonably apparent to a licensee that a plan has failed, the licensee shall promptly refund to the contract debtor all money paid by or on behalf of the contract debtor that has not been paid to creditors less the fee that is payable to the licensee under section 8.3(e) of this chapter.
(h) Before relocating a trust account from one (1) bank to another, a licensee shall inform the department of the name, business address,

and telephone number of the new bank. As soon as practicable, the licensee shall inform the department of the account number of the trust account at the new bank.
(i) At least once every three (3) months the licensee shall render an accounting to the contract debtor which must itemize the total amount received from the contract debtor, the total amount paid each creditor, the amount of charges deducted, and any amount held in reserve. A licensee shall provide such an accounting to a contract debtor not later than seven (7) days after written demand, but is not required to provide more than three (3) such accountings per six (6) month period.
(j) Upon the completion or termination of a contract between a licensee and a contract debtor, the licensee shall provide to the contract debtor a statement:
(1) indicating that the licensee no longer holds funds in trust for the contract debtor; and
(2) listing the name and address of:
(A) each creditor paid in full; and
(B) any creditors remaining unpaid.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.196-1996, SEC.4; P.L.213-2007, SEC.49; P.L.217-2007, SEC.47; P.L.35-2010, SEC.131; P.L.89-2011, SEC.43; P.L.6-2012, SEC.195.

IC 28-1-29-9 Version b
Trust accounts; requirements and restrictions; reconciliation of bank statements; embezzlement; quarterly accountings; completion or termination of contract
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 9. (a) All money paid to a licensee by or on behalf of a contract debtor for distribution to creditors under a plan is held in trust. Before the close of the same banking day the funds are received, the licensee shall deposit the money in a trust account established for the benefit of the contract debtor to whom the licensee is furnishing debt management services.
(b) A licensee shall do the following:
(1) Maintain separate records of account for each individual to whom the licensee is furnishing debt management services.
(2) Disburse money paid by or on behalf of the contract debtor to creditors of the contract debtor as disclosed in the agreement.
(3) Make remittances not later than thirty (30) days after initial receipt of funds. After the initial receipt of funds, remittances shall be made not later than thirty (30) days after receipt of funds, less fees and costs, unless the reasonable payment of one (1) or more of the contract debtor's obligations requires that the funds be held for a longer period to accumulate a sum certain. For purposes of this section, the close-out fee set forth in section 8.3(e) of this chapter is not considered an obligation of the contract debtor. (4) Retain in the contract debtor's trust account, for charges, an amount less than or equal to the sum of one (1) month's fee as permitted by section 8.3(c)(2) of this chapter plus the close-out fee as permitted by section 8.3(e) of this chapter, unless a greater amount is approved in writing by the department.
(5) Promptly:
(A) correct any payments that are not made or that are misdirected as a result of an error by the licensee or other person in control of the trust account; and
(B) reimburse the contract debtor for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.
(c) A licensee may not commingle money in a trust account established for the benefit of a contract debtor to whom the licensee is furnishing debt management services with money of other persons.
(d) A trust account must at all times have a cash balance equal to the sum of the balances of each contract debtor's account.
(e) If a licensee has established a trust account under subsection (a), the licensee shall reconcile the trust account at least every thirty (30) days after receipt of the bank statement. The reconciliation must compare the cash balance in the trust account with the sum of the balances in each contract debtor's account. If the licensee or the licensee's designee has more than one (1) trust account, each trust account must be individually reconciled.
(f) If a licensee or a licensee's employee discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the licensee or the licensee's employee shall immediately notify the department in writing. Unless the department by regulation, rule, policy, or guidance provides otherwise, the licensee shall give notice to the department describing the remedial action taken or to be taken not later than five (5) days after the licensee or the licensee's employee discovers, or has a reasonable suspicion of, the embezzlement or other unlawful appropriation.
(g) If a contract debtor terminates an agreement or it becomes reasonably apparent to a licensee that a plan has failed, the licensee shall promptly refund to the contract debtor all money paid by or on behalf of the contract debtor that has not been paid to creditors less the fee that is payable to the licensee under section 8.3(e) of this chapter.
(h) Before relocating a trust account from one (1) bank to another, a licensee shall inform the department of the name, business address, and telephone number of the new bank. As soon as practicable, the licensee shall inform the department of the account number of the trust account at the new bank.
(i) At least once every three (3) months the licensee shall render an accounting to the contract debtor which must itemize the total amount received from the contract debtor, the total amount paid each creditor, the amount of charges deducted, and any amount held in reserve. A licensee shall provide such an accounting to a contract

debtor not later than seven (7) days after written demand, but is not required to provide more than three (3) such accountings per six (6) month period.
(j) Upon the completion or termination of a contract between a licensee and a contract debtor, the licensee shall provide to the contract debtor a statement:
(1) indicating that the licensee no longer holds funds in trust for the contract debtor; and
(2) listing the name and address of:
(A) each creditor paid in full; and
(B) any creditors remaining unpaid.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.196-1996, SEC.4; P.L.213-2007, SEC.49; P.L.217-2007, SEC.47; P.L.35-2010, SEC.131; P.L.89-2011, SEC.43; P.L.6-2012, SEC.195; P.L.27-2012, SEC.75.

IC 28-1-29-9.5
Prohibited acts; unauthorized practice of law; compensation prohibited
Sec. 9.5. (a) A licensee may not, directly or indirectly, do any of the following:
(1) Misappropriate or misapply money held in trust.
(2) Exercise or attempt to exercise a power of attorney after a contract debtor has terminated an agreement.
(3) Initiate a transfer from a contract debtor's account at a bank or with another person unless the transfer is:
(A) a return of money to the contract debtor; or
(B) before the termination of an agreement, properly authorized by the agreement and this chapter, and for:
(i) payment to one (1) or more creditors under an agreement; or
(ii) payment of a fee.
(4) Offer a gift or bonus, premium, reward, or other compensation to a debtor for executing an agreement.
(5) Offer, pay, or give:
(A) a gift or bonus;
(B) a premium;
(C) a reward; or
(D) other compensation;
to a person for referring a prospective customer if the person making the referral has a financial interest in the outcome of debt management services provided to the customer.
(6) Receive a bonus, a commission, or other benefit for referring a debtor to a person.
(7) Structure a plan in a manner that would result in a negative amortization of any of a debtor's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt.
(8) Compensate the licensee's employees on the basis of a

formula that incorporates the number of debtors the employee induces to enter into agreements. It is not a violation of this subsection for a licensee to use the number of successfully completed debt management plans as a criterion for compensation for the licensee's employees.
(9) Settle a debt or lead a contract debtor to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the contract debtor receives a certification by the creditor that the payment is in full settlement of the debt.
(10) Make a representation that:
(A) the licensee will furnish money to pay bills or prevent attachments;
(B) payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or
(C) participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment.
(11) Misrepresent that the licensee is authorized or competent to furnish legal advice or perform legal services.
(12) Represent in the licensee's agreements, disclosures required by this chapter, advertisements, or Internet web site that the licensee is:
(A) a nonprofit entity unless the licensee is organized and properly operating as a nonprofit entity under the law of the state in which entity was formed; or
(B) a tax exempt entity unless the entity has received certification of tax exempt status from the Internal Revenue Service and is properly operating as a nonprofit entity under the law of the state in which the entity was formed.
(13) Take a confession of judgment or power of attorney to confess judgment against a contract debtor.
(14) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information.
(b) If a licensee furnishes debt management services to a debtor, the licensee may not, directly or indirectly, do any of the following:
(1) Purchase a debt or obligation of the debtor.
(2) Receive from or on behalf of the debtor:
(A) a promissory note or other negotiable instrument other than a check or a demand draft; or
(B) a postdated check or demand draft.
(3) Lend money or provide credit to the debtor.
(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the debtor.
(5) Except as permitted by federal law, disclose the identity or identifying information of the debtor or the identity of the debtor's creditors, except:
(A) to the department, upon proper demand;
(B) to a creditor of the debtor, to the extent necessary to

secure the cooperation of the creditor in a plan; or
(C) to the extent necessary to administer the plan.
(6) Charge the debtor for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt management services or educational services concerning personal finance.
(7) Furnish legal advice or perform legal services unless the person furnishing the advice or performing the services is licensed to practice law.
(c) This chapter does not authorize any person to engage in the practice of law.
(d) A licensee may not receive a gift, bonus, premium, reward, or other compensation, directly or indirectly, for advising, arranging, or assisting a debtor in connection with obtaining an extension of credit or other service from a lender or service provider.
As added by P.L.35-2010, SEC.132.

IC 28-1-29-9.7
Advertising
Sec. 9.7. A licensee:
(1) may not use false, misleading, or deceptive advertising; and
(2) shall meet the following conditions in advertising:
(A) An advertisement may not include a statement that states or implies that no financial problem is too great for the licensee to solve.
(B) An advertisement may not include a statement that states or implies that the licensee will use the licensee's own cash to pay the debtor's accounts.
(C) All advertisements must contain the statement "We do not lend money.".
(D) All advertisements must contain the true name and address of the licensee.
As added by P.L.35-2010, SEC.133.

IC 28-1-29-10
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 28-1-29-10.5
Record keeping and retention; examinations and investigations; payment of costs; records outside Indiana; court order compelling compliance; confidentiality; department's authority to enter into cooperative regulatory agreements; examination of vendors
Sec. 10.5. (a) A licensee shall maintain in the licensee's business any books, accounts, and records that enable the department to determine whether the licensee is complying with this chapter. The books, accounts, and records shall be preserved for at least two (2) years after making the final entry of any agreement recorded in the books, accounts, and records. A licensee is subject to IC 28-1-2-30.5

with respect to any records maintained by the licensee.
(b) In administering this chapter and in order to determine whether this chapter is being complied with by a person engaging in acts subject to this chapter, the department may examine the records of a person and may make investigations of a person as necessary to determine compliance. Records subject to examination under this section include the following:
(1) Training, operating, and policy manuals.
(2) Minutes of:
(A) management meetings; and
(B) other meetings.
(3) Other records that the department determines are necessary to perform the department's investigation or examination.
(c) The department may also administer oaths or affirmations, subpoena witnesses, compel a witness's attendance, adduce evidence, and require the production of any matter that is relevant to the investigation. The department shall determine whether:
(1) the records maintained are sufficient; and
(2) the person has made the required information reasonably available.
(d) If the department:
(1) investigates; or
(2) examines the books and records of;
a person that is subject to this chapter, the person shall pay all reasonably incurred costs of the investigation or examination in accordance with the fee schedule adopted by the department under IC 28-11-3-5. Any costs required to be paid under this subsection shall be paid not later than sixty (60) days after the person receives a notice from the department of the costs being assessed. The department may impose a fee, in an amount fixed by the department under IC 28-11-3-5, for each day that the assessed costs are not paid, beginning on the first day after the sixty (60) day period described in this subsection.
(e) The department shall be given free access to the records wherever located. If the person's records are located outside Indiana, at the discretion of the director, the records shall be made available to the department at a convenient location within Indiana, or the person shall pay the reasonable and necessary expenses for the department or the department's representative to examine the records where the records are maintained.
(f) If a person fails to:
(1) obey a subpoena without a lawful excuse; or
(2) give testimony;
the department may apply to a civil court for an order compelling compliance.
(g) The department shall not make public the name or identity of a person whose acts or conduct the department investigates under this section or the facts disclosed in the investigation. However, this subsection does not apply to disclosures of enforcement proceedings under this chapter. (h) The department may:
(1) enter into a cooperative arrangement with another federal or state agency having authority over debt management companies; and
(2) exchange with the agency information about a person subject to this chapter, including information obtained during an examination of the person.
(i) If a person doing business as a debt management company contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the person doing business as a debt management company and be subject to the department's routine examination procedures, the person that provides the service to the person doing business as a debt management company shall, at the request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director may order any person doing business as a debt management company that receives services from the person refusing the examination to:
(1) discontinue receiving one (1) or more services from the person refusing the examination; or
(2) otherwise cease conducting business with the person refusing the examination.
As added by P.L.35-2010, SEC.134.

IC 28-1-29-11
Impounding books, records, and accounts
Sec. 11. Upon affidavit of any person, or other information that the licensee has failed to comply with the provisions of this chapter, and after a preliminary investigation indicates probable cause that a violation has occurred, the department shall have authority to impound such books, records, and accounts as it deems necessary.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.263-1985, SEC.108; P.L.42-1993, SEC.56.

IC 28-1-29-12
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 28-1-29-13
Enforcement by the department; civil penalties; department's recovery of costs; factors for determining amount of civil penalty; violation a Class A misdemeanor
Sec. 13. (a) The department may enforce this chapter and rules adopted under this chapter by taking one (1) or more of the following actions:
(1) Order a debt management company or a director, employee, or other agent of a debt management company to cease and

desist from any violations.
(2) Order a debt management company or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation.
(3) Prosecute a civil action to:
(A) enforce an order;
(B) obtain restitution, an injunction, or other equitable relief; or
(C) accomplish both clauses (A) and (B).
(b) Subject to subsection (c), if the department determines, after notice and an opportunity to be heard, that a person has violated this chapter, the department may, in addition to or instead of all other remedies available under this section, impose upon the person a civil penalty not greater than ten thousand dollars ($10,000) per violation.
(c) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under subsection (a)(1) or (a)(2), the department may impose a civil penalty of not more than twenty thousand dollars ($20,000) for each violation.
(d) The department may maintain an action in any county to enforce this chapter.
(e) The department may recover the reasonable costs of enforcing this chapter under subsections (a) through (d), including attorney's fees.
(f) In determining the amount of a civil penalty to impose under subsection (b) or (c), the department shall consider:
(1) the seriousness of the violation;
(2) the good faith of the person who violated this chapter;
(3) any previous violations by the person who violated this chapter;
(4) the deleterious effect of the violation on the public;
(5) the net worth of the person who violated this chapter; and
(6) any other factor the department considers relevant to the determination of a civil penalty.
(g) In addition to the revocation provision of section 4 of this chapter, a person who violates section 3, 5, 6, 8, 8.3, 9, or 9.5 of this chapter commits a Class A misdemeanor, and the license of the licensee shall be revoked on the date of the conviction of an offense.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by Acts 1978, P.L.2, SEC.2815; P.L.42-1993, SEC.58; P.L.35-2010, SEC.135; P.L.89-2011, SEC.44.

IC 28-1-29-14
Review of department decisions; applicability of laws governing administrative orders and procedures; venue
Sec. 14. Any applicant for a license aggrieved by a decision of the department pursuant to this chapter may file a petition for review as prescribed in IC 4-21.5. Except as otherwise provided, IC 4-21.5 applies to and governs all agency action taken by the department under this chapter. All proceedings for administrative review under

IC 4-21.5-3 or judicial review under IC 4-21.5-5 shall be held in Marion County.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.7-1987, SEC.160; P.L.42-1993, SEC.59; P.L.35-2010, SEC.136.

IC 28-1-29-15
Providing materials and agreements electronically; consumer's consent required; disclosures through Internet web site; debtor's right to request written copy
Sec. 15. (a) As used in this section, "consumer" means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.
(b) As used in this section, "federal act" means the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq., as amended).
(c) A licensee may satisfy the requirements of section 7.7, 8, or 9 of this chapter by means of the Internet or other electronic means if the licensee obtains a consumer's consent in the manner provided by Section 101(c)(1) of the federal act.
(d) The disclosures and materials required by section 7.7, 8, or 9 of this chapter shall be presented in a form that is capable of being accurately reproduced for later reference.
(e) With respect to disclosure by means of an Internet web site, the disclosure of the information required by section 7.7 of this chapter must appear on one (1) or more screens that:
(1) contain no other information; and
(2) the debtor must see before proceeding to assent to formation of an agreement.
(f) At the time of providing the materials and agreement required by sections 7.7, 8, and 9 of this chapter, a licensee shall inform the debtor that upon electronic, telephonic, or written request, the licensee shall:
(1) send the debtor a written copy of the materials; and
(2) comply with a request as provided in subsection (g).
(g) If a licensee is requested, after an agreement is completed or terminated, to send a written copy of the materials required by section 7.7, 8, or 9 of this chapter, the licensee shall send the materials at no charge to the debtor not later than three (3) business days after the request. However, the licensee is not required to comply with a request more than once per calendar month or if the licensee reasonably believes the request is made for purposes of harassment.
(h) A licensee that maintains an Internet web site shall disclose on the home page of the licensee's web site or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals the following:
(1) The licensee's name and all names under which the licensee does business.
(2) The licensee's principal business address, telephone number,

and electronic mail address, if any.
(3) The names of the licensee's principal officers.
(i) A licensee may not terminate the licensee's agreement because a consumer who has consented to electronic communication in the manner provided by Section 101 of the federal act withdraws consent as provided in the federal act.
As added by P.L.35-2010, SEC.137.

IC 28-1-29-16
Disclosures and documents to be in English; translation required if another language used
Sec. 16. Unless the department provides otherwise in a rule, the disclosures and documents required by this chapter must be in English. If a licensee communicates with a debtor primarily in a language other than English, the licensee shall furnish a translation of the disclosures and documents required by this chapter from the other language into English.
As added by P.L.35-2010, SEC.138.

IC 28-1-29-17
Soliciting or accepting contributions from debtors prohibited
Sec. 17. Unless a fee is specifically authorized under the chapter, a licensee may not solicit or accept a voluntary contribution from a contract debtor for any service provided to the contract debtor.
As added by P.L.35-2010, SEC.139.

IC 28-1-29-18
Delegation of licensee's duties or obligations; liability
Sec. 18. If a licensee delegates any of the licensee's duties or obligations under an agreement or this chapter to another person, including an independent contractor, the licensee is liable for conduct of the person which, if done by the licensee, would violate the agreement or this chapter.
As added by P.L.35-2010, SEC.140.



CHAPTER 30. CHARTER CONVERSION OF A CREDIT UNION TO A MUTUAL SAVINGS BANK

IC 28-1-30-2
"Mutual bank" defined
Sec. 2. As used in this chapter, "mutual bank" means a mutual savings bank governed by IC 28-6.1.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-3
"Mutual bank conversion" defined
Sec. 3. As used in this chapter, "mutual bank conversion" means the conversion of a credit union to a mutual bank.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-4
"Voting parties" defined
Sec. 4. As used in this chapter, "voting parties" means a credit union's members.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-5
Conversion procedures
Sec. 5. (a) A credit union may convert to a mutual bank with the approval of the department and, if required by law, the appropriate federal agency.
(b) The department shall prescribe procedures for mutual bank conversions. The procedures must require the following:
(1) The credit union must prepare and submit to the department a plan of mutual bank conversion that:
(A) provides the terms and conditions of the mutual bank conversion as required by the department;
(B) complies with any federal requirements for conversion; and
(C) provides for a two (2) year period after conversion that a director or employee of the credit union may not acquire stock in the resulting institution or a successor institution on terms other than those readily available to all members of the former credit union.
(2) The credit union must submit evidence with the conversion plan that is satisfactory to the department proving that:
(A) the credit union has applied for deposit insurance from the Federal Deposit Insurance Corporation or its successor

in interest; and
(B) upon conversion, the deposits in the resulting mutual bank will be insured by the Federal Deposit Insurance Corporation.
(3) The plan of mutual bank conversion is conditioned upon the approval of at least a majority of the total number of votes cast at a regular or special meeting of the membership.
(4) Notice of the meeting must be delivered in person to each member or mailed to each member not more than thirty (30) days but not less than fourteen (14) days before the date of the meeting.
(c) The notice of the meeting of the membership required under subsection (b)(4) must include the following:
(1) The date, time, and location of the meeting.
(2) A description of the matters to be voted upon at the meeting.
(3) A ballot that contains:
(A) two (2) voting options:
(i) a vote to approve the conversion; and
(ii) a vote to disapprove the conversion; and
(B) a notice that the member has the right to vote either by mail ballot or at the meeting.
(4) A disclosure that:
(A) the board of directors of the credit union has proposed that the credit union convert to a mutual savings bank charter;
(B) the conversion could shift voting rights from each member having one (1) vote to a certain number of shares qualifying for one (1) vote;
(C) subsequent to the conversion, management may solicit proxies and vote them as a block;
(D) a mutual savings bank can convert to a stock savings bank;
(E) upon conversion, the credit union will lose its federal tax exempt status;
(F) members may vote by mail ballot or in person at the meeting; and
(G) the complete application and proposal for the conversion are available for inspection at the credit union's offices during normal business hours.
(d) The board of directors of the converting credit union shall certify the results of the membership vote to the department within ten (10) days after the vote is taken.
(e) Upon the approval of a plan of mutual bank conversion by the board of directors of the credit union, the plan of mutual bank conversion and a certified copy of the resolution of the board of directors approving the plan of mutual bank conversion must be submitted to the department and, if required, the appropriate federal agency for approval.
(f) The credit union shall provide the department with additional relevant information concerning the plan of mutual bank conversion

as requested by the department.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-6
Approval of conversion
Sec. 6. (a) The department may approve or disapprove the plan of mutual bank conversion filed under section 5 of this chapter.
(b) The department may not approve a plan of mutual bank conversion unless the department finds, after appropriate investigation or examination, but without the requirement of a public hearing, that:
(1) the resulting mutual bank will operate in a safe, sound, and prudent manner;
(2) the proposed mutual bank conversion will not result in a mutual bank that has inadequate capital, unsatisfactory management, or poor earnings prospects;
(3) the management or other principals of the credit union are qualified by character and financial responsibility to control and operate in a legal and proper manner the mutual bank proposed to be formed as a result of the mutual bank conversion; and
(4) the interests of the:
(A) members and creditors of the credit union;
(B) depositors and creditors of the mutual bank; and
(C) public generally;
will not be jeopardized by the proposed mutual bank conversion.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-7
Resulting mutual bank
Sec. 7. Upon the conversion of a credit union, the resulting mutual bank:
(1) possesses all of the rights, privileges, immunities, and powers of a mutual bank;
(2) unless otherwise provided in this chapter, is subject to all of the duties, restrictions, obligations, and liabilities of a mutual bank;
(3) succeeds by operation of law to all rights and property of the converting credit union; and
(4) is subject to all debts, obligations, and liabilities of the converting credit union as if the mutual bank had incurred the debts and liabilities.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-8
Transitional period
Sec. 8. (a) During a transitional period not to exceed ten (10) years from the effective date of the conversion, the department may authorize the resulting mutual bank to do the following:
(1) Wind up any activities legally engaged in by the credit

union at the time of mutual bank conversion but not permitted to mutual banks.
(2) Retain any assets legally held by the credit union at the time of the mutual bank conversion that may not be held by a mutual bank.
(3) Attain and maintain sixty percent (60%) of its assets in investments that qualify under 26 U.S.C. 7701(a)(19).
(b) The terms and conditions of any transitional period under this section are at the discretion of the department.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-9
Retention of branch banks
Sec. 9. A mutual bank created by charter conversion may retain all branches lawfully established.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-10
Articles of mutual bank conversion
Sec. 10. (a) The converting credit union shall file articles of mutual bank conversion, approved in writing by the director, with the secretary of state.
(b) The effective date of the mutual bank conversion is the date and time that the approved articles of mutual bank conversion are filed with the secretary of state, unless a later effective date is specified in the articles of mutual bank conversion.
(c) The converting credit union shall record a copy of the articles of mutual bank conversion with the county recorder of the county where the principal office of the mutual bank is located.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-11
Applicability of statutes and rules
Sec. 11. Upon filing the articles of mutual bank conversion, the converted mutual bank, unless otherwise provided in this chapter, immediately is subject to all statutes and rules applicable to mutual banks.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-12
Rules and policies
Sec. 12. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.62-1999, SEC.2.



CHAPTER 31. CONVERSION OF AN OUT-OF-STATE FINANCIAL INSTITUTION CHARTER INTO A COMMERCIAL BANK

IC 28-1-31-2
"Commercial bank"
Sec. 2. As used in this chapter, "commercial bank" means a bank or trust company (as defined by IC 28-1-1-3(2)).
As added by P.L.1-2006, SEC.490.

IC 28-1-31-3
"Department"
Sec. 3. As used in this chapter, "department" means the department of financial institutions and, if applicable, the department's authorized delegate.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-4
"Effective time of the charter conversion"
Sec. 4. As used in this chapter, "effective time of the charter conversion" means:
(1) the date on which articles of conversion are filed with the secretary of state; or
(2) the date designated in the articles of conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-5
"Out-of-state financial institution"
Sec. 5. As used in this chapter, "out-of-state financial institution" means a bank or savings bank organized under the laws of any other state or the United States that has a branch or branches in Indiana that were established under IC 28-2-17 or IC 28-2-18.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-6
Financial institution may effect charter conversion
Sec. 6. An out-of-state financial institution may, upon approval of the department, effect a charter conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-7
Procedures for charter conversion
Sec. 7. The department shall prescribe procedures for charter

conversions. The procedures prescribed by the department must include the following:
(1) The out-of-state financial institution shall prepare and submit to the department a plan of charter conversion that provides the terms and conditions of the charter conversion as required by the department.
(2) The plan of charter conversion must be adopted by not less than a majority of the board of directors of the out-of-state financial institution.
(3) Upon approval of a plan of charter conversion by the board of directors of the out-of-state financial institution, the plan of charter conversion and a certified copy of the resolution of the board of directors approving the plan of charter conversion must be submitted to the department for approval.
(4) The plan of charter conversion must be conditioned upon the approval of not less than a majority of the total number of votes cast at a regular or special meeting of the shareholders.
(5) The out-of-state financial institutions shall provide to the department the additional relevant information requested by the department in connection with the plan of charter conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-8
Approval of plan of charter conversion
Sec. 8. (a) The department may approve or disapprove the plan of charter conversion filed under section 7 of this chapter.
(b) Solicitation of the votes of voting parties may occur before receipt of the approval of the department.
(c) The department may not approve the plan of charter conversion unless the department finds, after appropriate investigation or examination, and without the requirement of a public hearing, that the following requirements have been fulfilled:
(1) The resulting commercial bank will operate in a safe, sound, and prudent manner.
(2) The proposed charter conversion will not result in a commercial bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) The management or other principals of the out-of-state financial institution are qualified by character and financial responsibility to control and operate in a legal and proper manner the commercial bank proposed to be formed as a result of the charter conversion.
(4) The interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-9
Resulting commercial bank; rights, privileges, and duties
Sec. 9. Upon conversion of an out-of-state financial institution,

the resulting commercial bank:
(1) possesses all of the rights, privileges, immunities, and powers of a commercial bank;
(2) unless otherwise provided in this chapter, is subject to all of the duties, restrictions, obligations, and liabilities of a commercial bank; and
(3) succeeds by operation of law to all rights and property of the converting out-of-state financial institution and shall be subjected to all debts, obligations, and liabilities of the converting out-of-state financial institution as if the commercial bank had incurred the debts and liabilities.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-10
Resulting commercial bank may wind up activities and retain assets
Sec. 10. The department may authorize the resulting commercial bank to do the following:
(1) Wind up any activities that are legally engaged in by the out-of-state financial institution at the time of charter conversion but that are not permitted to commercial banks.
(2) Retain any assets that are legally held by the out-of-state financial institution at the effective time of the charter conversion but that may not be held by commercial banks for a transitional period.
The terms and conditions of the transitional period under subdivisions (1) and (2) are at the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-11
Retention of branches
Sec. 11. A commercial bank created by charter conversion may retain all branches lawfully established.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-12
Filing articles of charter conversion
Sec. 12. In order to effect the charter conversion, the converting out-of-state financial institution shall file articles of charter conversion, bearing the approval of the director of the department, with the secretary of state. The converting out-of-state financial institution shall also file copies of the articles of charter conversion with the county recorder of the county where the principal office of the commercial bank is located.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-13
Resulting commercial bank subject to statutes and rules Sec. 13. Upon the effective time of charter conversion, the converted commercial bank shall, unless otherwise provided in this chapter, immediately become subject to all statutes and rules applicable to commercial banks.
As added by P.L.1-2006, SEC.490.



CHAPTER 32. CONVERSION OF A MUTUAL SAVINGS ASSOCIATION INTO A CREDIT UNION

IC 28-1-32-2
"Credit union"
Sec. 2. As used in this chapter, "credit union" has the meaning set forth in IC 28-7-1-0.5(3).
As added by P.L.1-2006, SEC.491.

IC 28-1-32-3
"Effective time of the conversion"
Sec. 3. As used in this chapter, "effective time of the conversion" means:
(1) the date on which articles of conversion are filed with the secretary of state; or
(2) the date designated in the articles of conversion as the effective time of the conversion.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-4
"Mutual savings association"
Sec. 4. As used in this chapter, "mutual savings association" means a savings association (as defined in 12 U.S.C. 1813(b)) that:
(1) maintains its principal office in Indiana; and
(2) has a mutual form of ownership.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-5
"Voting parties"
Sec. 5. As used in this chapter, "voting parties" means the depositors or members of a mutual savings association.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-6
Voting party rights
Sec. 6. For purposes of this chapter, voting parties have the voting rights as provided in the applicable corporate governance documents of the converting mutual savings association.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-7
Authorization to convert into credit union Sec. 7. With the approval of the department, a mutual savings association may convert into a credit union under this chapter.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-8
Conversion procedures
Sec. 8. (a) Except as provided in section 8.1 of this chapter for the conversion of a mutual savings association into a federally chartered credit union, the department shall prescribe procedures for the conversion of a mutual savings association into a credit union under this chapter.
(b) The procedures prescribed by the department must include the following:
(1) The savings association must prepare and submit to the department a conversion plan that provides the terms and conditions required by the department for the conversion of the mutual savings association into a credit union.
(2) The conversion plan must be adopted by not less than a majority of the board of directors of the savings association.
(3) Upon approval of the conversion plan by the board of directors of the savings association, the conversion plan and a certified copy of the resolution of the board of directors approving the conversion plan must be submitted to the department for approval.
(4) The conversion plan must be conditioned on the approval of not less than a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties. The director of the department must approve the method used to notify the voting parties of the meeting held to consider the conversion plan. The director of the department may require the converting savings association to provide the voting parties with information regarding the conversion plan.
(5) The savings association must provide to the department additional relevant information requested by the department regarding the conversion plan.
As added by P.L.1-2006, SEC.491. Amended by P.L.213-2007, SEC.51; P.L.217-2007, SEC.49.

IC 28-1-32-8.1
Conversion to federally chartered credit union; requirements; date of charter conversion
Sec. 8.1. (a) A mutual savings association may convert into a federally chartered credit union by complying with the following requirements:
(1) The mutual savings association must prepare a conversion plan that provides the terms and conditions for the conversion of the mutual savings association into a federal credit union.
(2) The conversion plan must be adopted by not less than a majority of the board of directors of the mutual savings association. (3) Unless the articles of incorporation require a greater or lesser vote, the conversion plan must be approved by not less than a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties.
(4) If the conversion plan is approved by the voting parties under subdivision (3), the mutual savings association shall, not later than ninety (90) days after the plan is approved under subdivision (3), take all necessary actions to effect the conversion.
(5) Not later than ten (10) days after receipt of the federal charter, the credit union resulting from the charter conversion shall:
(A) file a copy of the federal charter with the department; and
(B) notify the secretary of state that the conversion is complete.
(b) Notwithstanding section 3 of this chapter, the converted federal credit union ceases to be a savings association upon the issuance of the federal charter, unless the federal charter provides for a different effective date for the conversion.
As added by P.L.213-2007, SEC.52; P.L.217-2007, SEC.50.

IC 28-1-32-9
Department approval of conversion
Sec. 9. (a) The department may approve or disapprove a conversion plan filed under section 8 of this chapter.
(b) The department is not required to hold a hearing on the conversion plan.
(c) Solicitation of the votes of voting parties may occur before the savings association receives the department's approval of the conversion plan.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-10
Requirements for approval
Sec. 10. The department may not approve a conversion plan unless the department finds, after appropriate investigation or examination, all of the following:
(1) The resulting credit union will operate in a safe, sound, and prudent manner.
(2) The proposed credit union conversion will not result in a credit union that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) The management or other principals of the savings association are qualified by character and financial responsibility to control and operate the proposed credit union in a legal and proper manner.
(4) The interests of the depositors, creditors, and public generally will not be jeopardized by the proposed credit union conversion. As added by P.L.1-2006, SEC.491.

IC 28-1-32-11
Rights, privileges, authorizations, and obligations
Sec. 11. At the effective time of the conversion of a mutual savings association into a credit union under this chapter, the resulting credit union:
(1) possesses all of the rights, privileges, immunities, and powers of a credit union;
(2) unless otherwise provided in this chapter, is subject to all of the statutes, rules, duties, restrictions, obligations, and liabilities of a credit union;
(3) succeeds by operation of law to all rights and property of the converting savings association;
(4) is subject to all debts, obligations, and liabilities of the converting savings association as if the credit union had incurred the debts, obligation, and liabilities; and
(5) may retain the borrowers and depositors of the converting savings association as members of the credit union.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-12
Winding up activities
Sec. 12. The department may authorize the credit union resulting from a conversion under this chapter to do the following:
(1) Wind up any activities that the savings association was legally engaged in at the effective time of the conversion but that otherwise are not permitted to credit unions.
(2) Retain for a transitional period any assets that the savings association legally held at the effective time of the conversion but that otherwise may not be held by credit unions.
The terms and conditions of the winding up of activities under subdivision (1) and the retention of assets under subdivision (2) are subject to the discretion of the department. However, the transitional period during which activities may be carried out under subdivision (1) or assets may be retained under subdivision (2) may not exceed ten (10) years after the effective time of the conversion.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-13
Branches
Sec. 13. A credit union resulting from a conversion under this chapter may retain all branches lawfully established.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-14
Filing articles of conversion
Sec. 14. (a) A savings association converting into a credit union under this chapter shall file with the secretary of state the articles of conversion showing the approval of the director of the department. (b) The converting savings association shall record copies of the articles of conversion with the county recorder of the county where the principal office of the credit union will be located.
(c) The articles of conversion constitute articles of incorporation of the resulting credit union and must set forth the elements required in IC 28-7-1-1(b).
As added by P.L.1-2006, SEC.491.

IC 28-1-32-15
Subject to credit union statutes and rules
Sec. 15. Upon the effective time of the conversion, the converted credit union is subject to all statutes and rules applicable to credit unions.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-16
Rulemaking authority
Sec. 16. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.1-2006, SEC.491.



CHAPTER 33. CHARTER CONVERSION OF A MUTUAL SAVINGS BANK INTO A CREDIT UNION

IC 28-1-33-2
"Conversion plan"
Sec. 2. As used in this chapter, "conversion plan" refers to a plan of charter conversion prepared under this chapter.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-3
"Credit union"
Sec. 3. As used in this chapter, "credit union" has the meaning set forth in IC 28-7-1-0.5(3).
As added by P.L.1-2006, SEC.492.

IC 28-1-33-4
"Effective time of the charter conversion"
Sec. 4. As used in this chapter, "effective time of the charter conversion" means:
(1) the date on which articles of conversion are filed with the secretary of state; or
(2) the date designated in the articles of conversion as the effective time of the charter conversion.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-5
"Mutual savings bank"
Sec. 5. As used in this chapter, "mutual savings bank" has the meaning set forth in IC 28-6.1-2-5.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-6
"Voting parties"
Sec. 6. As used in this chapter, "voting parties" means the:
(1) depositors; and
(2) borrowers;
of a mutual savings bank.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-7
Conversion authority
Sec. 7. With the approval of the department, a mutual savings

bank may convert its charter under this chapter.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-8
Requirements and procedures
Sec. 8. (a) Except as provided in section 8.1 of this chapter for the conversion of a mutual savings bank into a federally chartered credit union, the department shall prescribe procedures for charter conversions under this chapter.
(b) The procedures prescribed by the department must include the following:
(1) The mutual savings bank must prepare and submit to the department a conversion plan that provides the terms and conditions required by the department for a charter conversion under this chapter.
(2) The conversion plan must be adopted by not less than a majority of the board of directors of the mutual savings bank.
(3) Upon approval of a plan of charter conversion by the board of directors of the savings bank, the conversion plan and a certified copy of the resolution of the board of directors approving the conversion plan must be submitted to the department for approval.
(4) The conversion plan must be conditioned upon the approval of not less than a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties. The director of the department must approve the method used to notify the voting parties of the meeting held to consider the conversion plan. The director of the department may require the converting mutual savings bank to provide the voting parties with information regarding the conversion plan.
(5) The mutual savings bank must provide to the department the additional relevant information requested by the department in connection with the conversion plan.
As added by P.L.1-2006, SEC.492. Amended by P.L.213-2007, SEC.53; P.L.217-2007, SEC.51.

IC 28-1-33-8.1
Conversion to federally chartered credit union; requirements; date of charter conversion
Sec. 8.1. (a) A mutual savings bank may convert into a federally chartered credit union by complying with the following requirements:
(1) The mutual savings bank must prepare a conversion plan that provides the terms and conditions for the conversion of the mutual savings bank into a federal credit union.
(2) The conversion plan must be adopted by not less than a majority of the board of directors of the mutual savings bank.
(3) Unless the articles of incorporation require a greater or lesser vote, the conversion plan must be approved by not less than a majority of the total number of votes eligible to be cast

at a regular or special meeting of the voting parties.
(4) If the conversion plan is approved by the voting parties under subdivision (3), the mutual savings bank shall, not later than ninety (90) days after the plan is approved under subdivision (3), take all necessary actions to effect the charter conversion.
(5) Not later than ten (10) days after receipt of the federal charter, the credit union resulting from the charter conversion shall:
(A) file a copy of the federal charter with the department; and
(B) notify the secretary of state that the conversion is complete.
(b) Notwithstanding section 4 of this chapter, the converted federal credit union ceases to be a savings bank upon the issuance of the federal charter, unless the federal charter provides for a different effective date for the charter conversion.
As added by P.L.213-2007, SEC.54; P.L.217-2007, SEC.52.

IC 28-1-33-9
Voting party rights
Sec. 9. The voting parties of a mutual savings bank have the voting rights set forth in IC 28-13-6-2 with respect to a charter conversion of the mutual savings bank under this chapter.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-10
Department approval
Sec. 10. (a) The department may approve or disapprove the conversion plan filed under section 8 of this chapter.
(b) The department is not required to hold a hearing on the conversion plan.
(c) Solicitation of the votes of voting parties may occur before the mutual savings bank receives approval of the department if the director of the department has reviewed the proxy solicitation material and has notified the mutual savings bank in writing that the department does not object to use of the material.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-11
Requirements for approval
Sec. 11. The department may not approve the conversion plan unless the department finds, after appropriate investigation or examination, all of the following:
(1) The resulting credit union will operate in a safe, sound, and prudent manner.
(2) The proposed charter conversion will not result in a credit union that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) The management or other principals of the mutual savings

bank are qualified by character and financial responsibility to control and operate the proposed credit union in a legal and proper manner.
(4) The interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
(5) The proposed membership of the resulting credit union will comply with the membership requirements of IC 28-7-1-10.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-12
Rights, privileges, obligations, and liabilities
Sec. 12. At the effective time of a charter conversion under this chapter, the resulting credit union:
(1) possesses all of the rights, privileges, immunities, and powers of a credit union;
(2) unless otherwise provided in this chapter, is subject to all of the statutes, regulations, duties, restrictions, obligations, and liabilities of a credit union;
(3) succeeds by operation of law to all rights and property of the converting mutual savings bank;
(4) is subject to all debts, obligations, and liabilities of the converting mutual savings bank as if the credit union had incurred the debts, obligations, and liabilities; and
(5) may retain the borrowers and depositors of the converting mutual savings bank as members of the credit union.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-13
Winding up activities
Sec. 13. The department may authorize the credit union resulting from a charter conversion under this chapter to do the following:
(1) Wind up any activities that the mutual savings bank legally engaged in at the effective time of the charter conversion but that otherwise are not permitted to credit unions.
(2) Retain for a transitional period any assets that the mutual savings bank legally held at the effective time of the charter conversion that otherwise may not be held by credit unions.
The terms and conditions of the winding up of activities under subdivision (1) and the retention of assets under subdivision (2) are subject to the discretion of the department. However, the transitional period during which activities may be carried out under subdivision (1) or assets may be retained under subdivision (2) may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-14
Branches
Sec. 14. A credit union created by charter conversion may retain all branches lawfully established. As added by P.L.1-2006, SEC.492.

IC 28-1-33-15
Filing articles of charter conversion
Sec. 15. (a) To effect a charter conversion, the converting mutual savings bank must file with the secretary of state articles of charter conversion showing the approval of the director of the department.
(b) The converting mutual savings bank shall record copies of the articles of charter conversion with the county recorder of the county where the principal office of the credit union will be located.
(c) The articles of charter conversion constitute articles of incorporation of the resulting credit union and must set forth the elements required in IC 28-7-1-1(b).
As added by P.L.1-2006, SEC.492.

IC 28-1-33-16
Subject to credit union statutes and rules
Sec. 16. Upon the effective time of a charter conversion, the converted credit union is subject to all statutes and rules applicable to credit unions.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-17
Rulemaking authority
Sec. 17. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.1-2006, SEC.492.






ARTICLE 2. BANKS

CHAPTER 1. REPEALED



CHAPTER 2. TRANSACTIONS DURING NONBUSINESS HOURS



CHAPTER 3. REPEALED



CHAPTER 4. CONTRIBUTIONS



CHAPTER 5. DISASTER FUNDS.LOW COST LOANS

IC 28-2-5-2
Determination of need for low cost loans; interest rate
Sec. 2. If the board of public depository determines that low cost loans are needed for use of the victims of the disaster it shall, by rule or regulation, establish interest rates of not less than one per cent (1%) nor more than five per cent (5%) for terms of not less than six (6) months nor more than seventy-two (72) months' duration, unless the board in anticipation of the possibility of any such disaster, has, in the manner provided by law, already put into effect such rules and regulations in compliance with the provisions of this chapter.
(Formerly: Acts 1967, c.148, s.2.) As amended by Acts 1979, P.L.264, SEC.1.

IC 28-2-5-3
Deposit of matching state funds in disaster area bank
Sec. 3. The treasurer of state shall deposit in any bank in the general area of the disaster an amount of interest-free state money equal to the amount of the loan granted by the lending bank when the bank has provided the treasurer of state with a copy of the loan instrument showing the name of the borrower, amount of loan, rate of interest and terms of loan.
(Formerly: Acts 1967, c.148, s.3.)



CHAPTER 6. SECURITIES HELD BY NOMINEES

IC 28-2-6-2
Application of chapter
Sec. 2. The provisions of this chapter shall be applicable to banks, trust companies, corporate fiduciaries, and national banking associations acting on or after August 20, 1947, under wills, trusts, agreements, court orders, and other instruments existing or made on or after August 20, 1947.
(Formerly: Acts 1947, c.115, s.2.) As amended by P.L.263-1985, SEC.118; P.L.262-1995, SEC.51.



CHAPTER 7. FIDUCIARY BONDS

IC 28-2-7-2
Order for bond at initiation of proceedings; notice to show cause
Sec. 2. The court in which said estate, trust, receivership, action, matter, or proceeding is pending may, at the time it is filed or instituted, refuse to permit said fiduciary to take advantage and have the benefits of section 1 of this chapter or may, at any time during the pendency thereof, cause a written notice to be served upon said fiduciary to show cause why an order should not be entered, requiring it to file the bond or bonds which it would be or have been required to file but for the provisions of section 1 of this chapter, and it shall be stated in said notice the date upon which a hearing thereon shall be held.
(Formerly: Acts 1945, c.248, s.2.) As amended by P.L.263-1985, SEC.120.

IC 28-2-7-3
Order after hearing
Sec. 3. After said hearing shall have been held, the court shall enter an order either:
(1) permitting said fiduciary to continue to act as such, in accordance with the provisions of section 1 of this chapter; or
(2) requiring it to file, within the time fixed by the court, the bond or bonds it would be or have been required to file but for the provisions of section 1 of this chapter.
(Formerly: Acts 1945, c.248, s.3.) As amended by P.L.263-1985, SEC.121.

IC 28-2-7-4 Failure to file bond; vacating order appointing institution as fiduciary
Sec. 4. If any bond, which is ordered filed in accordance with the provisions of section 3 of this chapter, is not filed within the time so fixed by the court, the order appointing said fiduciary or permitting it to act as such in said estate, trust, receivership, action, matter, or proceeding shall be deemed to be vacated and set aside.
(Formerly: Acts 1945, c.248, s.4.) As amended by P.L.263-1985, SEC.122.



CHAPTER 8. PENALTIES FOR STOP PAYMENT OF CHECKS



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. BRANCH BANKS

IC 28-2-13-2
Acquiring bank
Sec. 2. As used in this chapter, "acquiring bank" means the surviving bank in a merger of banks, the new corporation in a consolidation of banks, or the bank that purchases all, or substantially all, of the assets of another bank.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-3
Affiliate
Sec. 3. As used in this chapter, "affiliate" means, as to a bank controlled by one (1) or more bank holding companies, another bank, savings bank, or savings association controlled by the same bank holding company or bank holding companies.
As added by P.L.265-1985, SEC.3. Amended by P.L.262-1995, SEC.53; P.L.171-1996, SEC.30; P.L.79-1998, SEC.62.

IC 28-2-13-4
Automated teller machine
Sec. 4. As used in this chapter, "automated teller machine" means unmanned electronic or mechanical equipment that performs routine banking transactions for the public.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-5
Bank
Sec. 5. As used in this chapter, "bank" has the meaning set forth in IC 28-2-17-3.
As added by P.L.265-1985, SEC.3. Amended by P.L.33-1991, SEC.22; P.L.42-1993, SEC.60; P.L.171-1996, SEC.31.

IC 28-2-13-6
Bank holding company
Sec. 6. (a) As used in this chapter, "bank holding company" means any company that has or acquires control over:
(1) any bank; or (2) any company that has or acquires control over any bank.
(b) For the purposes of this chapter:
(1) a company is not a bank holding company by virtue of its ownership or control of shares in a fiduciary capacity, unless the shares are held for the benefit of the shareholders of the bank;
(2) a company is not a bank holding company by virtue of its ownership or control of shares that are acquired by the company in connection with its underwriting of securities and that are held only for such a period of time as will permit the sale of the shares on a reasonable basis;
(3) a company formed for the sole purpose of participating in a proxy solicitation is not a bank holding company by virtue of its control of voting rights of shares acquired in the course of the solicitation; and
(4) a company is not a bank holding company by virtue of its ownership or control of shares acquired in securing or collecting a debt previously contracted in good faith, until two (2) years after the date of acquisition.
The department may extend, from time to time but for not more than one (1) year at a time, the two (2) year period referred to in subdivision (4), but the extension may not, in the aggregate, exceed three (3) years.
(c) For the purposes of this chapter, any successor to a bank holding company is a bank holding company from the date as of which the predecessor company became a bank holding company.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-7
Branch
Sec. 7. As used in this chapter, "branch" means any office, agency, mobile unit, messenger service, or other place of business at which deposits are received, checks paid, or money lent. However, the term does not include:
(1) the principal office of a bank;
(2) the principal office of an affiliate;
(3) a branch of an affiliate;
(4) an automated teller machine;
(5) a night depository;
(6) a temporary facility authorized in IC 28-2-13-22.5;
(7) a loan production office;
(8) a deposit production office; or
(9) other service delivery mechanisms not considered by the director to be a branch.
As added by P.L.265-1985, SEC.3. Amended by P.L.164-1988, SEC.4; P.L.14-1992, SEC.108; P.L.171-1996, SEC.32; P.L.35-2010, SEC.141.

IC 28-2-13-8
Branch by acquisition Sec. 8. As used in this chapter, "branch by acquisition" means a branch acquired by a bank as a result of a merger or consolidation of that bank with another bank or a purchase of all or substantially all of the assets of another bank.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-9
Branch de novo
Sec. 9. As used in this chapter, "branch de novo" means a branch established by the opening of a new branch and includes a branch or branches acquired from another bank without acquiring substantially all of the assets of the other bank.
As added by P.L.265-1985, SEC.3. Amended by P.L.33-1991, SEC.23; P.L.171-1996, SEC.33.

IC 28-2-13-10
Company
Sec. 10. As used in this chapter, "company" means any corporation, limited liability company, partnership, joint-stock company, business trust, voting trust, joint venture, association, or similar organization, domestic or foreign. The term may or may not include a bank holding company as the context indicates. The term does not include a bank.
As added by P.L.265-1985, SEC.3. Amended by P.L.8-1993, SEC.445.

IC 28-2-13-11
Repealed
(Repealed by P.L.33-1991, SEC.58.)

IC 28-2-13-12
Control
Sec. 12. As used in this chapter, "control" means directly or indirectly:
(1) to own, control, or hold, with power to vote, twenty-five percent (25%) or more of the voting shares of a bank or company;
(2) to control in any manner the election of a majority of the directors or trustees of a bank or company; or
(3) to exercise a controlling influence over the management or policies of a bank or company, as determined by the Board of Governors of the Federal Reserve System after notice and opportunity for hearing.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-13
Department
Sec. 13. As used in this chapter, "department" refers to the department of financial institutions created under IC 28-11-1-1.
As added by P.L.265-1985, SEC.3. Amended by P.L.33-1991,

SEC.24.

IC 28-2-13-14
Repealed
(Repealed by P.L.33-1991, SEC.57.)

IC 28-2-13-15
Foreign bank
Sec. 15. As used in this chapter, "foreign bank" means a bank that has its principal office in a state other than Indiana or in the District of Columbia.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-16
Indiana affiliate
Sec. 16. As used in this chapter, "Indiana affiliate" means, as to a bank controlled by one (1) or more bank holding companies, another Indiana bank controlled by the bank holding company or bank holding companies.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-17
Indiana bank
Sec. 17. As used in this chapter, "Indiana bank" means a bank that has its principal office in Indiana.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-17.5
Repealed
(Repealed by P.L.171-1996, SEC.44.)

IC 28-2-13-18
State bank
Sec. 18. As used in this chapter, "state bank" means a bank that has been organized or reorganized under Indiana law.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-19
Branch de novo or branch by acquisition; establishment; statutory requirements
Sec. 19. (a) Subject to subsections (b) and (c), a state bank is entitled to establish one (1) or more branches de novo and one (1) or more branches by acquisition in any location or locations within Indiana.
(b) A state bank is entitled to establish a branch de novo under this section with the written approval of the department. The location of any branch established under this section may be changed at any time to a location within Indiana when the change of location is authorized by the board of directors of the state bank and approved by the department. A state bank desiring to establish one (1) or more

branches de novo under this section must file a written application in the form prescribed by the director. The department may approve or disapprove the application. Before the department approves the application, the state bank must demonstrate to the satisfaction of the department that the applicant state bank will have adequate capital, sound management, and adequate future earnings prospects after the establishment of the branch.
(c) The investigation of the department relative to any application as required by this subsection shall be conducted without a public hearing.
(d) A branch by acquisition may be established under this section only if done in compliance with applicable provisions of IC 28-1-7, IC 28-1-8, or IC 28-3-2.
As added by P.L.265-1985, SEC.3. Amended by P.L.279-1987, SEC.3; P.L.36-1987, SEC.9; P.L.33-1991, SEC.25; P.L.42-1993, SEC.61; P.L.122-1994, SEC.87; P.L.171-1996, SEC.34; P.L.192-1997, SEC.6.

IC 28-2-13-20
Repealed
(Repealed by P.L.33-1991, SEC.57.)

IC 28-2-13-20.5
Branch; establishment through transaction with savings association
Sec. 20.5. Notwithstanding any other provision of this title, upon receipt of approval by the department and all required federal regulatory approvals, a state bank is entitled to establish a branch through a transaction with a savings association (as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813(b)), if the transaction otherwise complies with this chapter.
As added by P.L.33-1991, SEC.26. Amended by P.L.42-1993, SEC.62; P.L.11-1998, SEC.6; P.L.35-2010, SEC.142.

IC 28-2-13-21
Repealed
(Repealed by P.L.33-1991, SEC.57.)

IC 28-2-13-22
Automated teller machine
Sec. 22. (a) A state bank is entitled to open or establish an automated teller machine in any location within Indiana or as permitted by the laws of the state in which the automated teller machine is to be located.
(b) An automated teller machine may be owned or operated individually by any state bank or jointly on a cost sharing or fee basis.
As added by P.L.265-1985, SEC.3. Amended by P.L.42-1993, SEC.63; P.L.192-1997, SEC.7.
IC 28-2-13-22.5
Temporary facilities on college or university premises
Sec. 22.5. (a) A state bank is entitled to establish a temporary facility on the premises of an accredited college or university in Indiana for the purpose of offering limited account services.
(b) The services that may be offered at a temporary facility established under this section include:
(1) the opening of accounts;
(2) the acceptance of deposits; and
(3) other services determined by the department.
(c) To establish a temporary facility under this section, a state bank is not required to submit an application to the department. However, before establishing a temporary facility under this section, a state bank must:
(1) obtain the written permission of the college or university for the establishment and operation of the facility on the premises of the college or university; and
(2) notify the department in writing of the intention of the state bank to establish the temporary facility.
(d) A written notice provided to the department under subsection (c)(2) must:
(1) be in the form; and
(2) contain the information;
prescribed by the department.
(e) A temporary facility operated by a state bank under this section:
(1) may be operated only:
(A) during registration periods of the college or university; and
(B) for an additional period that may not exceed seven (7) days during a calendar year; and
(2) must meet all other requirements of state law applying to state banks.
As added by P.L.262-1995, SEC.54.

IC 28-2-13-22.6
Intermittent facilities on school premises; services; notice to department; operation
Sec. 22.6. (a) As used in this chapter, "school" means:
(1) an elementary school (as defined in IC 20-18-2-4); or
(2) a secondary school (as defined in IC 20-18-2-18).
The term includes a public school (as defined in IC 20-18-2-15) or a nonpublic school (as defined in IC 20-18-2-12).
(b) A state bank is entitled to establish an intermittent facility on the premises of a school in Indiana for the purpose of offering limited account services as an educational tool for students.
(c) The services that may be offered at an intermittent facility established under this section include:
(1) the opening of accounts;
(2) the acceptance of deposits; and (3) other services determined by the department.
(d) To establish an intermittent facility under this section, a state bank is not required to submit an application to the department. However, before establishing an intermittent facility under this section, a state bank must:
(1) obtain the written permission of:
(A) the governing body of the school corporation, for a public school; or
(B) the equivalent authority for a nonpublic school;
for the establishment and operation of the facility on the premises of the school; and
(2) notify the department in writing of the intention of the state bank to establish the intermittent facility.
(e) A written notice provided to the department under subsection (d)(2) must:
(1) be in the form; and
(2) contain the information;
prescribed by the department.
(f) An intermittent facility operated by a state bank under this section:
(1) may be operated only during the school year; and
(2) must meet all other requirements of state law applying to state banks.
As added by P.L.90-2008, SEC.34.

IC 28-2-13-23
Failure to comply; Class A infraction; violation of chapter; injunctions, costs, and fees; powers of department
Sec. 23. A person who fails to comply with this chapter commits a Class A infraction. Any person, company, bank, or bank holding company that may be or has been injured by reason of any conduct that constitutes or will constitute a violation of this chapter by any bank may sue the bank to enjoin the conduct or for damages, together with the costs of suit, including reasonable attorney's fees. In addition to the powers of the department under IC 28-11-4, the department may sue to enjoin any conduct that constitutes or will constitute a violation of this chapter or to require divestiture of any bank acquired or branch established in violation of this chapter.
As added by P.L.265-1985, SEC.3. Amended by P.L.33-1991, SEC.27.

IC 28-2-13-24
Rules
Sec. 24. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.265-1985, SEC.3.

IC 28-2-13-25
Availability of deposited funds for customer withdrawal
Sec. 25. This chapter does not affect any federal or state statutory

requirements for a bank to make deposited funds available for withdrawal to its customers within designated time periods.
As added by P.L.164-1988, SEC.5.

IC 28-2-13-26
Trust office; powers; prohibited actions
Sec. 26. (a) A bank, trust company, corporate fiduciary, or savings bank organized under the laws of Indiana or the laws of any other state or the United States may establish a trust office to exercise its powers as a fiduciary to conduct business in any location that is approved by the department. Before the department approves a trust office to exercise powers as a fiduciary under this subsection, it must determine to its satisfaction that the bank, trust company, corporate fiduciary, or savings bank will have adequate capital, sound management, and adequate future earnings prospects after the establishment of the trust office.
(b) A trust office established under this section by a bank, trust company, or savings bank shall not:
(1) receive deposits;
(2) pay checks; or
(3) lend money;
at the trust office.
As added by P.L.122-1994, SEC.88. Amended by P.L.262-1995, SEC.55; P.L.258-2003, SEC.7; P.L.27-2012, SEC.76.



CHAPTER 14. INDIANA BANK HOLDING COMPANIES

IC 28-2-14-2
Bank
Sec. 2. (a) As used in this chapter, "bank" means a financial institution:
(1) that has been organized or reorganized under the laws of the United States or the state of Indiana;
(2) that has its principal office in Indiana; and
(3) that:
(A) is an "insured bank" (as defined in Section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h)) or is eligible to make application to become an insured depository institution under Section 5 of the Federal Deposit Insurance Act (12 U.S.C. 1815); or
(B) is a stock savings bank that was formed as a result of a conversion under IC 28-1-21.8 or IC 28-1-21.9 or incorporated under IC 28-12.
(b) Except as provided in subsection (a)(3)(B), the term "bank" does not include:
(1) any institution that has been or is chartered or regulated as a federal savings association or federal savings bank under Section 5 of the Home Owners Loan Act (12 U.S.C. 1464);
(2) institutions of the "Farm Credit System" as described in 12 U.S.C. 2001 through 2260, which include the Farm Credit Banks, the Federal Land Bank Associations, the Production Credit Associations, the Banks for Cooperatives, and any other institution that may become a part of the Farm Credit System, as chartered by and subject to the supervision of the Farm Credit Administration; or
(3) any other institution that has been organized or reorganized as a savings association, credit union, or industrial loan and investment company.
As added by P.L.265-1985, SEC.4. Amended by P.L.33-1991, SEC.28; P.L.42-1993, SEC.64; P.L.122-1994, SEC.89; P.L.79-1998, SEC.63; P.L.27-2012, SEC.77.

IC 28-2-14-3
Bank holding company
Sec. 3. (a) As used in this chapter, "bank holding company" means

any company that controls one (1) or more banks.
(b) For the purposes of this chapter:
(1) a company is not a bank holding company by virtue of its ownership or control of shares in a fiduciary capacity, unless the shares are held for the benefit of the shareholders of the company;
(2) a company is not a bank holding company by virtue of its ownership or control of shares that are acquired by the company in connection with its underwriting of securities and that are held only for such a period of time as will permit the sale of the shares on a reasonable basis;
(3) a company formed for the sole purpose of participating in a proxy solicitation is not a bank holding company by virtue of its control of voting rights of shares acquired in the course of the solicitation; and
(4) a company is not a bank holding company by virtue of its ownership or control of shares acquired in securing or collecting a debt previously contracted in good faith, until two (2) years after the date of acquisition.
The department may extend, from time to time but for not more than one (1) year at a time, the two (2) year period referred to in subdivision (4), but the extensions may not, in the aggregate, exceed three (3) years.
(c) For the purposes of this chapter, any successor to a bank holding company is a bank holding company from the date as of which the predecessor company became a bank holding company.
As added by P.L.265-1985, SEC.4.

IC 28-2-14-4
Bank subsidiary
Sec. 4. As used in this chapter, "bank subsidiary" means a bank controlled by a bank holding company.
As added by P.L.265-1985, SEC.4.

IC 28-2-14-5
Company
Sec. 5. As used in this chapter, "company" means any corporation, limited liability company, partnership, joint-stock company, business trust, voting trust, joint venture, association, or similar organization, domestic or foreign. The term may or may not include a bank holding company as the context indicates. The term does not include a bank.
As added by P.L.265-1985, SEC.4. Amended by P.L.8-1993, SEC.446.

IC 28-2-14-6
Control
Sec. 6. As used in this chapter, "control" means directly or indirectly:
(1) to own, control, or hold, with power to vote, twenty-five percent (25%) or more of the voting shares of a bank or

company;
(2) to control in any manner the election of a majority of the directors or trustees of a bank or company; or
(3) to exercise a controlling influence over the management or policies of a bank or company, as determined by the Board of Governors of the Federal Reserve System after notice and opportunity for hearing.
As added by P.L.265-1985, SEC.4.

IC 28-2-14-7
Department
Sec. 7. As used in this chapter, "department" refers to the department of financial institutions created under IC 28-11-1-1.
As added by P.L.265-1985, SEC.4. Amended by P.L.33-1991, SEC.29.

IC 28-2-14-8
Deposits
Sec. 8. As used in this chapter, "deposits" means the sum of the total demand deposits and total time and savings deposits of a particular bank as shown in its most recently filed consolidated report of condition in the possession of the Board of Governors of the Federal Reserve System or other supervising agency.
As added by P.L.265-1985, SEC.4.

IC 28-2-14-9
Repealed
(Repealed by P.L.33-1991, SEC.57.)

IC 28-2-14-10
Acquisitions of banks and bank holding companies
Sec. 10. (a) Subject to the limitations provided in section 12 of this chapter and in IC 28-2-15-22(a) (repealed July 1, 1992) or IC 28-2-16-20(a), and after approval by the department:
(1) any bank holding company that has its principal office in Indiana is entitled to acquire one (1) or more banks or bank holding companies; and
(2) any company that has its principal office in Indiana is entitled to acquire two (2) or more banks or bank holding companies.
(b) Except as expressly permitted by this chapter and IC 28-2-13-19:
(1) a bank holding company that has its principal office in Indiana may not acquire a bank or a bank holding company; and
(2) a company that has its principal office in Indiana may not acquire two (2) or more banks or bank holding companies.
As added by P.L.265-1985, SEC.4. Amended by P.L.36-1987, SEC.11; P.L.3-1990, SEC.102; P.L.33-1991, SEC.30; P.L.42-1993, SEC.65.
IC 28-2-14-11
Repealed
(Repealed by P.L.33-1991, SEC.57.)

IC 28-2-14-12
Bank or bank holding companies; application for acquisition; investigation; hearing; approval or disapproval
Sec. 12. (a) If a company or bank holding company desires to acquire a bank or a bank holding company under this chapter, the company or bank holding company must file an application for approval of the acquisition with the department on forms prescribed by the department. Upon receipt of an application under this section, the department may:
(1) accept the application for processing;
(2) request additional information to complete the application; or
(3) return the application if it is substantially incomplete.
The department shall take one (1) of those actions within ten (10) business days after receiving the application. Upon acceptance of an application for processing, the department shall notify the applicant and the bank or bank holding company proposed to be acquired of its acceptance of the application. The applicant shall publish notice of the acceptance of the application in a newspaper of general circulation in each county in which is located the principal office or a branch of the bank proposed to be acquired or a bank subsidiary of the bank holding company proposed to be acquired.
(b) Upon acceptance of an application for processing, the department shall conduct an investigation, to the extent the department considers necessary, into the condition of the applicant and the bank or bank holding company proposed to be acquired. The director may require additional information from the applicant and may hold public hearings with respect to the proposed acquisition. The department may require the applicant to produce any additional information the department considers necessary for the hearing. The department shall commence any public hearing held under this section not less than thirty (30) days and not more than sixty (60) days after the department's acceptance of an application for processing. The hearing shall be held at a place, date, and time specified by the department. The department may assign the task of conducting the hearing to a member or employee of the department. If the department decides to hold a public hearing under this section, the department shall notify the applicant no later than thirty (30) days after the department's acceptance of an application for processing and at least twenty (20) days before the hearing. The director also shall send written notice to the principal office of the bank proposed to be acquired, or to the principal office of each bank subsidiary of the bank holding company proposed to be acquired, at least twenty (20) days before the hearing and shall require the applicant to publish notice of the hearing at least twenty (20) days before the hearing in a newspaper of general circulation in each county in which is located

the principal office or a branch of:
(1) the bank; or
(2) a bank subsidiary of the bank holding company;
proposed to be acquired. The shareholders of the bank or bank holding company proposed to be acquired and the shareholders of the applicant may appear and offer evidence at the hearing. At least ten (10) days before the hearing, a person desiring to appear and offer testimony must give the department written notice of the person's intent to testify. The applicant shall pay all expenses of publication, court reporter fees, department expenses, appropriate department per diem expense, and hearing room fees, as determined by the department.
(c) The department shall either approve or disapprove the proposed acquisition within:
(1) sixty (60) days after the acceptance of an application for processing, if the department elects not to hold a public hearing; or
(2) thirty (30) days after any public hearing held with respect to the proposed acquisition, if the department elects to hold a public hearing.
The department may extend the period for consideration of the application, upon written notice to the applicant, if the department determines that further information from the applicant is necessary for a decision or that any material information submitted is substantially inaccurate. However, an extension may not exceed an additional thirty (30) days.
(d) The department may not authorize an acquisition under this chapter unless the provisions of this chapter have been met.
(e) In deciding whether to approve an acquisition under this chapter, the department shall consider the following factors:
(1) Whether the banks already controlled by the applicant are operated in a safe, sound, and prudent manner.
(2) Whether the financial condition of the applicant or any of its affiliates will jeopardize the financial stability of the bank or bank holding company proposed to be acquired.
(3) Whether the proposed merger or acquisition will result in a bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(4) Whether banks already controlled by the applicant have provided adequate and appropriate services, including services contemplated by the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.), to the communities in which they are located.
(5) Whether the applicant proposes to provide adequate and appropriate services, including services contemplated by the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.), in the communities served by the bank or bank holding company proposed to be acquired.
(6) Whether the management or other principals of the applicant are qualified by character and financial responsibility to control

and operate in a legal and proper manner the bank or bank holding company proposed to be acquired.
(7) Whether the interest of the depositors and creditors and the interest of the public generally will be jeopardized by the proposed acquisition.
(8) Whether the applicant furnishes all the information the department requires in reaching its decision.
(9) If the department holds a hearing under section 13 of this chapter, the finding required by section 14 of this chapter.
As added by P.L.265-1985, SEC.4. Amended by P.L.36-1987, SEC.12; P.L.33-1991, SEC.31; P.L.14-1992, SEC.109; P.L.122-1994, SEC.90.

IC 28-2-14-13
Request for hearing upon fairness of issuance and exchange of stock; hearing; issuance of securities
Sec. 13. (a) At the time of the filing of an application with the department under section 12 of this chapter, the applicant may submit a written request asking the department to hold a hearing upon the fairness of the terms, conditions, and provisions of the proposed issuance and exchange of stock of the applicant for the stock of the bank or bank holding company proposed to be acquired. If a request is submitted under this subsection, the department may hold a public hearing upon the fairness of the exchange or upon any other matter with respect to the proposed acquisition. The shareholders of a bank or bank holding company proposed to be acquired and the shareholders of the applicant may appear and offer evidence at any public hearing at which the fairness of the exchange is to be determined. At least ten (10) days before the hearing, a person desiring to appear and offer testimony must give the department written notice of the person's intent to testify. The department may require the applicant to produce any additional information the department considers necessary for the hearing.
(b) Any public hearing held under this section must commence not less than thirty (30) days and not more than one hundred twenty (120) days after the date on which the department accepts the application for processing under section 12 of this chapter. The hearing shall be held at a place, date, and time specified by the department. The department may combine any hearing held under this section with a hearing held under section 12 of this chapter. The department may assign the task of conducting the hearing to a member or employee of the department. If the department decides to hold a public hearing under this section, it shall notify the applicant no later than thirty (30) days after the department's acceptance of an application for processing and at least twenty (20) days before the hearing. The applicant shall provide a written notice of the date, time, place, and purpose of the hearing to each bank that has an office in a county in which the bank proposed to be acquired, or a bank subsidiary of the bank holding company proposed to be acquired, has a principal office or branch. The bank or bank holding

company proposed to be acquired shall transmit the written notice to its shareholders. The notice must also be published at least twenty (20) days before the date of the hearing in a newspaper of general circulation in each county in which is located the principal office or a branch of the bank proposed to be acquired or the principal office or a branch of a bank subsidiary of the bank holding company proposed to be acquired. The notice must contain any other provision as the department may require. The applicant shall pay all expenses of providing the notice, publication, court reporter fees, department expenses, appropriate department per diem expense, and hearing room fees, as determined by the department.
(c) The issuance of securities described in subsection (d) is a transaction exempted from the registration requirements of IC 23-19-3-1 if, at the time the applicant submits a written request to the department under subsection (a), the applicant also submits to the securities commissioner appointed under IC 23-19-6-1(a) a notice in writing of all terms of the transaction and if the securities commissioner does not disallow the exemption within the next five (5) full business days.
(d) Subsection (c) applies to any security issued in exchange for one (1) or more bona fide outstanding securities, claims, or property interests, or partly in that exchange and partly for cash, under terms and conditions approved by the department after a hearing held under this section.
As added by P.L.265-1985, SEC.4. Amended by P.L.122-1994, SEC.91; P.L.27-2007, SEC.29.

IC 28-2-14-14
Findings of fact
Sec. 14. If the department accepts an application for processing under section 12 of this chapter, the department shall issue an order approving or disapproving the acquisition. The department shall include its findings of fact in the order. If the department holds a hearing under section 13 of this chapter, the findings of fact must include a finding that the terms and conditions of the acquisition and of the issuance and exchange of stock of the applicant for the stock of the bank or bank holding company proposed to be acquired are or are not fair and reasonable to the shareholders of the bank or bank holding company proposed to be acquired.
As added by P.L.265-1985, SEC.4.

IC 28-2-14-15
Exemption from certain requirements
Sec. 15. (a) An acquisition by a company of a bank or a bank holding company is exempt from the requirements of IC 28-1-2-23 if the acquisition is made under this chapter.
(b) If a bank will be:
(1) acquired by a bank holding company; and
(2) immediately merged with or consolidated into another bank owned by the acquiring bank holding company; the acquisition of the bank is exempt from the provisions of this chapter.
As added by P.L.265-1985, SEC.4. Amended by P.L.262-1995, SEC.56.

IC 28-2-14-16
Suit to enjoin conduct or for damages by injured person; suit by department
Sec. 16. Any person, company, bank, or bank holding company that may be or has been injured by reason of any conduct that constitutes or will constitute a violation of this chapter by any company or bank holding company may sue the company or bank holding company to enjoin the conduct or for damages, together with the costs of suit, including reasonable attorney's fees. In addition, the department may sue to enjoin any conduct that constitutes or will constitute a violation of this chapter or to require divestiture of any bank or bank holding company acquired in violation of this chapter.
As added by P.L.265-1985, SEC.4.

IC 28-2-14-17
Rules
Sec. 17. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.265-1985, SEC.4.

IC 28-2-14-18
Succession to trust business of affiliated financial institution; resolution; filing; effective date
Sec. 18. (a) As used in this section, "affiliate" includes the following:
(1) A financial institution.
(2) Any company that controls a financial institution and any other company that is controlled by the company that controls a financial institution.
(3) A bank subsidiary of a financial institution.
(4) Any company:
(A) that is controlled directly or indirectly, by a trust or otherwise, by or for the benefit of shareholders who beneficially or otherwise control, directly or indirectly, by trust or otherwise, the financial institution or any company that controls the financial institution; or
(B) in which a majority of the company's directors or trustees constitute a majority of the persons holding any such office with a financial institution or any company that controls the financial institution.
(5) Any:
(A) company, including a real estate investment trust, that is sponsored and advised on a contractual basis by the financial institution or any subsidiary or affiliate of the financial institution; or (B) investment company with respect to which a financial institution or any affiliate of a financial institution is an investment advisor (as defined in section 2(a)(20) of the Investment Company Act of 1940 (15 U.S.C. 80a)).
(6) Any company that the department determines by regulation or order to have a relationship with the financial institution or any subsidiary or affiliate of the financial institution, such that covered transactions by the financial institution or its subsidiary with that company may be affected by the relationship to the detriment of the financial institution or its subsidiary.
(b) The term "affiliate" does not include the following:
(1) Any company engaged solely in holding the premises of the financial institution.
(2) Any company engaged solely in conducting a safe deposit business.
(3) Any company engaged solely in holding obligations of the United States or its agencies or obligations fully guaranteed by the United States or its agencies as to principal and interest.
(4) Any company whose control of a financial institution results from the exercise of rights arising from a bona fide debt previously contracted for. The exemption provided by this subdivision applies only:
(A) for the period specifically authorized under applicable state or federal law or regulation; or
(B) in the absence of a law or regulation described in clause (A), for a period of two (2) years after:
(i) the date of the company's exercise of the rights arising from the debt; or
(ii) the effective date of the company's action under item (i);
whichever is later.
Upon application by the company or the financial institution, the department may authorize, for good cause shown, an extension of the period of exemption allowed under this subdivision. Extensions granted by the department under this subdivision may not exceed three (3) years in total.
(c) As used in this section, "financial institution" means any of the following that is organized or reorganized under the laws of the United States or any state (as defined in IC 28-2-17-19) and that has been granted fiduciary powers:
(1) A bank.
(2) A bank and trust company.
(3) A savings bank.
(4) A trust company.
(5) A corporate fiduciary.
(6) An industrial loan and investment company.
(7) A savings association.
(8) A bank of discount and deposit.
(9) A loan and trust and safe deposit company.
(d) As used in this section, "trust business" means all rights,

powers, and duties granted to or imposed on a financial institution in the exercise of its fiduciary powers, including the following:
(1) The authority to act as:
(A) the administrator, coadministrator, executor, coexecutor, trustee, or cotrustee of or in respect to any estate or trust;
(B) the guardian of any person or estate that is being administered under Indiana law;
(C) an agent;
(D) a custodian (including custodian under the Indiana Uniform Gifts to Minors Act); or
(E) an attorney-in-fact.
The authority conferred by this subdivision includes any other duties, powers, and appointments regularly administered by, granted to, or conferred upon trust departments established and maintained under IC 28-1-12-3(a) or the departments of national banks and other financial institutions that are authorized to exercise fiduciary powers.
(2) All rights, powers, and duties arising from having been named or designated in any capacity described in subdivision (1) in any will or other writing whenever executed, including wills and other writings naming the predecessor affiliate that are executed after the effective date of the resolution anticipated by subsection (e).
(e) The board of directors of any bank holding company or other company that controls a financial institution may adopt a resolution to cause an affiliated financial institution to succeed to part or all of the trust business of another affiliate it controls. If a financial institution is not controlled by another company, the board of directors of the financial institution may adopt a resolution to cause part or all of its trust business to succeed to an affiliated financial institution. If the board of directors adopts such a resolution and files a certified copy of it as required by subsection (f), the successor affiliate becomes successor fiduciary in place of the predecessor affiliate with all the rights, powers, and duties that were granted to or imposed on the predecessor affiliate. The rights, powers, and duties vest in the successor affiliate, after the taking effect of the succession, irrespective of the date upon which the relation is established, and irrespective of the date of any related written agreement establishing the relationship or of the date of the death of any decedent whose estate is being so administered. Nothing done in connection with the succession effects a renunciation or revocation of any letters of administration or letters testamentary pertaining to the relation, nor does it effect a removal or resignation from the executorship, trusteeship, or other fiduciary relationship.
(f) If a resolution is adopted under this section, the board of directors shall file a certified copy of the resolution with the department. The board of directors may file the copy in person or by certified mail. The effective date of the succession to part or all of the trust business, as set forth in the resolution, is the date provided in the resolution, which must not be before or more than thirty (30)

days after the date of filing of the resolution. If the resolution provides no effective date, the effective date is the date of filing.
As added by P.L.280-1987, SEC.1. Amended by P.L.164-1988, SEC.7; P.L.257-1989, SEC.2; P.L.42-1993, SEC.66; P.L.262-1995, SEC.57; P.L.11-1998, SEC.7; P.L.213-2007, SEC.55; P.L.217-2007, SEC.53; P.L.90-2008, SEC.35.

IC 28-2-14-19
Assumed business names; bank holding companies; resolutions
Sec. 19. (a) The board of directors of a bank holding company that adopts a resolution under section 18(c) of this chapter may in that resolution or a subsequent resolution provide that all or a part of the trust business of an Indiana affiliate of the bank holding company may be conducted under an assumed business name specified in the resolution.
(b) A copy of the resolution must be:
(1) certified by the secretary or the assistant secretary of the bank holding company;
(2) filed with the department; and
(3) recorded in the county recorder's office:
(A) in each county in which an Indiana affiliate affected by the resolution maintains an office at which trust business is conducted under an assumed business name provided for in the resolution; and
(B) on or before the earlier of:
(i) thirty (30) days after the adoption of the resolution; or
(ii) the first day trust business is conducted in any county under the assumed business name provided for in the resolution.
As added by P.L.196-1991, SEC.1.



CHAPTER 15. REPEALED



CHAPTER 16. FOREIGN BANK HOLDING COMPANIES

IC 28-2-16-2
"Bank"
Sec. 2. (a) As used in this chapter, "bank" means a financial institution:
(1) that has been organized or reorganized under the laws of the United States, any state of the United States, or the District of Columbia; and
(2) that:
(A) is an "insured bank" (as defined in Section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h)) or is eligible to make application to become an insured depository institution under Section 5 of the Federal Deposit Insurance Act (12 U.S.C. 1815); or
(B) is a stock savings bank that was formed as a result of conversion under IC 28, incorporated under IC 28-12, or organized or reorganized under the laws of any other state of the United States.
(b) Except as provided in subsection (a)(2)(B), the term "bank" does not include:
(1) any institution that has been or is chartered or regulated as a federal savings association or federal savings bank under Section 5 of the Home Owners Loan Act (12 U.S.C. 1464);
(2) institutions of the "Farm Credit System" as described in 12 U.S.C. 2001 through 2260, which include the Farm Credit Banks, the Federal Land Bank Associations, the Production Credit Associations, the Banks for Cooperatives, and any other institution that may become a part of the Farm Credit System, as chartered by and subject to the supervision of the Farm Credit Administration; or
(3) any other institution that has been organized or reorganized as a savings association, a credit union, or an industrial loan and investment company.
As added by P.L.279-1987, SEC.9. Amended by P.L.33-1991, SEC.38; P.L.42-1993, SEC.67; P.L.122-1994, SEC.92; P.L.79-1998, SEC.64; P.L.27-2012, SEC.78.

IC 28-2-16-3
"Bank holding company" defined Sec. 3. (a) As used in this chapter, "bank holding company" means any company that controls one (1) or more banks.
(b) For the purposes of this chapter:
(1) a company is not a bank holding company by virtue of its ownership or control of shares in a fiduciary capacity, unless the shares are held for the benefit of the shareholders of the company;
(2) a company is not a bank holding company by virtue of its ownership or control of shares that are acquired by the company in connection with its underwriting of securities and that are held only for a period of time as will permit the sale of the shares on a reasonable basis;
(3) a company formed for the sole purpose of participating in a proxy solicitation is not a bank holding company by virtue of its control of voting rights of shares acquired in the course of the solicitation; and
(4) a company is not a bank holding company by virtue of its ownership or control of shares acquired in securing or collecting a debt previously contracted in good faith, until two (2) years after the date of acquisition.
The department may extend, from time to time but for not more than one (1) year at a time, the two (2) year period referred to in subdivision (4), but the extensions may not, in the aggregate, exceed three (3) years.
(c) For the purposes of this chapter, any successor to a bank holding company is a bank holding company from the date the predecessor company became a bank holding company.
As added by P.L.279-1987, SEC.9.

IC 28-2-16-4
"Bank subsidiary" defined
Sec. 4. As used in this chapter, "bank subsidiary" means a bank controlled by a bank holding company.
As added by P.L.279-1987, SEC.9.

IC 28-2-16-5
"Company" defined
Sec. 5. As used in this chapter, "company" means any corporation, limited liability company, partnership, joint-stock company, business trust, voting trust, joint venture, association, or similar organization that has been organized or reorganized under the laws of the United States, any state of the United States, or the District of Columbia. The term may or may not include a bank holding company as the context indicates. The term does not include a bank.
As added by P.L.279-1987, SEC.9. Amended by P.L.8-1993, SEC.447.

IC 28-2-16-6
"Control" defined
Sec. 6. As used in this chapter, "control" means directly or

indirectly:
(1) to own, control, or hold, with power to vote, twenty-five percent (25%) or more of the voting shares of a bank or company;
(2) to control in any manner the election of a majority of the directors or trustees of a bank or company; or
(3) to exercise a controlling influence over the management or policies of a bank or company, as determined by the Board of Governors of the Federal Reserve System after notice and opportunity for hearing.
As added by P.L.279-1987, SEC.9.

IC 28-2-16-7
"Department" defined
Sec. 7. As used in this chapter, "department" refers to the department of financial institutions created under IC 28-11-1-1.
As added by P.L.279-1987, SEC.9. Amended by P.L.33-1991, SEC.39.

IC 28-2-16-8
"Deposits" defined
Sec. 8. As used in this chapter, "deposits" has the meaning set forth in IC 28-2-14-8.
As added by P.L.279-1987, SEC.9. Amended by P.L.33-1991, SEC.40.

IC 28-2-16-9
"Foreign bank holding company" defined
Sec. 9. As used in this chapter, "foreign bank holding company" means a bank holding company that has its principal place of business in a state other than Indiana.
As added by P.L.279-1987, SEC.9.

IC 28-2-16-10
Repealed
(Repealed by P.L.33-1991, SEC.57.)

IC 28-2-16-11
"Indiana bank" defined
Sec. 11. As used in this chapter, "Indiana bank" means a bank that has its principal office in Indiana.
As added by P.L.279-1987, SEC.9.

IC 28-2-16-12
"Indiana bank holding company" defined
Sec. 12. As used in this chapter, "Indiana bank holding company" means a bank holding company that has its principal place of business in Indiana.
As added by P.L.279-1987, SEC.9.
IC 28-2-16-13
"Indiana bank subsidiary" defined
Sec. 13. As used in this chapter, "Indiana bank subsidiary" means an Indiana bank that is controlled by a bank holding company.
As added by P.L.279-1987, SEC.9.

IC 28-2-16-14
"Principal place of business" defined
Sec. 14. For the purposes of this chapter, the "principal place of business" of a bank holding company is the state in which the total deposits of the bank subsidiaries of the bank holding company are the largest.
As added by P.L.279-1987, SEC.9.

IC 28-2-16-15
Acquisition of financial institutions
Sec. 15. Subject to the limitations of this chapter, a foreign bank holding company is entitled to acquire one (1) or more:
(1) Indiana banks;
(2) Indiana bank holding companies; or
(3) foreign bank holding companies that have acquired one (1) or more Indiana banks;
after approval by the department.
As added by P.L.279-1987, SEC.9. Amended by P.L.33-1991, SEC.41; P.L.42-1993, SEC.68.

IC 28-2-16-16
Repealed
(Repealed by P.L.171-1996, SEC.44.)

IC 28-2-16-17
Foreign bank holding company acquisition of Indiana bank or bank holding company; application; investigation; factors considered; findings; conditions and restrictions upon acquisition
Sec. 17. (a) If a foreign bank holding company desires to acquire an Indiana bank or Indiana bank holding company under this chapter, the foreign bank holding company must file an application for approval of the acquisition with the department on forms prescribed by the department. Upon receipt of an application under this section, the department may:
(1) accept the application for processing;
(2) request additional information to complete the application; or
(3) return the application if it is substantially incomplete.
The department shall take one (1) of the actions listed in this subsection within ten (10) business days after receiving the application. Within ten (10) business days after acceptance of an application for processing, the department shall notify the applicant and the bank or bank holding company proposed to be acquired of its acceptance of the application. The applicant shall publish notice of

the acceptance of the application in a newspaper of general circulation in each county in which is located the principal office or a branch of the bank proposed to be acquired or a bank subsidiary of the bank holding company proposed to be acquired.
(b) Upon accepting an application for processing under subsection (a)(1), the department shall conduct an investigation, to the extent the department considers necessary, into the condition of the applicant and the Indiana bank or Indiana bank holding company proposed to be acquired. The department may request additional information from the applicant and may hold public hearings with respect to the proposed acquisition. The department may require the applicant to produce any additional information the department considers necessary for the hearing. The department shall commence any public hearing held under this section not less than thirty (30) days and not more than sixty (60) days after the department's acceptance of an application for processing. The hearing shall be held at a place, date, and time specified by the department. The department may assign the task of conducting the hearing to a member or an employee of the department. If the department decides to hold a public hearing under this section, the department shall send written notice to the applicant no later than thirty (30) days after the department's acceptance of an application for processing and at least twenty (20) days before the hearing. The department shall also send written notice to the principal office of the Indiana bank proposed to be acquired or to the principal office of each Indiana bank subsidiary of the Indiana bank holding company proposed to be acquired at least twenty (20) days before the hearing and shall publish notice of the hearing at least twenty (20) days before the hearing in a newspaper of general circulation in each county in which is located the principal office or a branch of:
(1) the Indiana bank; or
(2) an Indiana bank subsidiary of the Indiana bank holding company;
proposed to be acquired. The shareholders of the bank or bank holding company proposed to be acquired and the shareholders of the applicant may appear and offer evidence at the hearing. At least ten (10) days before the hearing, a person desiring to appear and offer testimony must give the department written notice of the person's intent to testify. The applicant shall pay all expenses of publication, court reporter fees, department expenses, appropriate department per diem expenses, and hearing room fees, as determined by the department.
(c) The department shall either approve or disapprove the proposed acquisition within:
(1) sixty (60) days after the acceptance of an application for processing, if the department elects not to hold a public hearing; or
(2) thirty (30) days after any public hearing held with respect to the proposed acquisition, if the department elects to hold a public hearing. The department may extend the period for consideration of the application, upon written notice to the applicant, if the department determines that further information from the applicant is necessary for its decision or that any material information submitted is substantially inaccurate. However, an extension may not exceed an additional thirty (30) days.
(d) The department may not authorize an acquisition under this chapter unless the provisions of this chapter have been met.
(e) In deciding whether to approve an acquisition under this chapter, the department shall consider the following factors:
(1) Whether the banks already controlled by the applicant are operated in a safe, sound, and prudent manner.
(2) Whether the financial condition of the applicant or any of its affiliates will jeopardize the financial stability of the Indiana bank or Indiana bank holding company proposed to be acquired.
(3) Whether the proposed merger or acquisition will result in an Indiana bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(4) Whether banks already controlled by the applicant have provided adequate and appropriate services, including services contemplated by the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.), to the communities in which they are located.
(5) Whether the applicant proposes to provide adequate and appropriate services, including services contemplated by the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.), in the communities served by the Indiana bank or Indiana bank holding company proposed to be acquired.
(6) Whether the management or other principals of the applicant are qualified by character and financial responsibility to control and operate in a legal and proper manner the Indiana bank or Indiana bank holding company proposed to be acquired.
(7) Whether the interest of the depositors and creditors of the Indiana bank or Indiana bank holding company proposed to be acquired and the interest of the public generally will be jeopardized by the proposed acquisition.
(8) Whether the applicant furnishes all the information the department requires in reaching its decision.
(9) If the department holds a hearing under section 18 of this chapter, the finding required by section 19 of this chapter.
(f) The department shall make any acquisition by a foreign bank holding company subject to any conditions, restrictions, and requirements that:
(1) would apply to the acquisition by an Indiana bank holding company of a bank or bank holding company in the state where the foreign bank holding company has its principal place of business; and
(2) would not apply to the acquisition of a bank or bank holding company in that state by a bank holding company that controls only banks located in that state. As added by P.L.279-1987, SEC.9. Amended by P.L.33-1991, SEC.43; P.L.262-1995, SEC.59; P.L.171-1996, SEC.35.

IC 28-2-16-18
Exchange of stock of foreign bank holding company acquiring Indiana bank or bank holding company; request for hearing
Sec. 18. (a) At the time of the filing of an application with the department, the applicant may submit a written request asking the department to hold a hearing upon the fairness of the terms, conditions, and provisions of the proposed issuance and exchange of stock of the applicant for the stock of the Indiana bank or Indiana bank holding company. If a request is submitted under this subsection, the department may hold a public hearing upon the fairness of the exchange or upon any other matter with respect to the proposed acquisition. The shareholders of a bank or bank holding company proposed to be acquired and the shareholders of the applicant may appear and offer evidence at any public hearing at which the fairness of the exchange is to be determined. At least ten (10) days before the hearing, a person desiring to appear and offer testimony must give the department written notice of the person's intent to testify. The department may require the applicant to produce such evidence as the department considers necessary to the hearing.
(b) Any public hearing held under this section must commence not less than thirty (30) days and not more than sixty (60) days after the date on which the department accepts the application for processing under section 17 of this chapter. If the department decides to hold a public hearing under this section, it shall notify the applicant no later than thirty (30) days after the department's acceptance of an application for processing and at least twenty (20) days before the hearing. The public hearing shall be held at a place, date, and time specified by the department. The department may combine any hearing held under this section with a hearing held under section 17 of this chapter. The department may assign the task of conducting the hearing to a member or employee of the department. If the department decides to hold a public hearing under this section, the applicant shall provide written notice of the date, time, place, and purpose of the hearing to each Indiana bank and each Indiana subsidiary of a bank holding company that has an office in a county in which the Indiana bank proposed to be acquired or an Indiana bank subsidiary of the Indiana bank holding company proposed to be acquired has a principal office or branch. The Indiana bank or Indiana bank holding company proposed to be acquired shall transmit the written notice to its shareholders. The notice must also be published at least twenty (20) days before the date of the hearing in a newspaper of general circulation in each county in which is located the principal office or a branch of the bank proposed to be acquired or the principal office or a branch of a bank subsidiary of the bank holding company proposed to be acquired. The notice must contain any other provision as the department may require. The applicant shall pay all expenses of providing the notice, publication,

court reporter fees, department expenses, appropriate department per diem expenses, and hearing room fees, as determined by the department.
(c) The issuance of securities described in subsection (d) is a transaction exempted from the registration requirements of IC 23-19-3-1 if, at the time the applicant submits a written request to the department under subsection (a), the applicant also submits to the securities commissioner appointed under IC 23-19-6-1(a) a notice in writing of all terms of the transaction and if the securities commissioner does not disallow the exemption within the next five (5) full business days.
(d) Subsection (c) applies to any security issued in exchange for one (1) or more bona fide outstanding securities, claims, or property interests, or partly in that exchange and partly for cash, under terms and conditions approved by the department after a hearing held under this section.
As added by P.L.279-1987, SEC.9. Amended by P.L.262-1995, SEC.60; P.L.27-2007, SEC.30.

IC 28-2-16-19
Foreign bank holding company acquisition of Indiana bank or bank holding company; findings and orders
Sec. 19. If the department accepts an application for processing under section 17 of this chapter, the department shall issue an order approving or disapproving the acquisition. The department shall include its findings of fact in the order. If the department holds a hearing under section 18 of this chapter, the findings of fact must include a finding that the terms and conditions of the acquisition and of the issuance and exchange of stock of the applicant for the stock of the Indiana bank or Indiana bank holding company proposed to be acquired are or are not fair and reasonable to the shareholders of the Indiana bank or Indiana bank holding company proposed to be acquired.
As added by P.L.279-1987, SEC.9.

IC 28-2-16-20
Qualification to acquire Indiana bank or bank holding company; divestiture upon ceasing to qualify
Sec. 20. (a) Except as expressly permitted by federal law, a bank holding company that is not:
(1) an Indiana bank holding company; or
(2) a foreign bank holding company;
may not acquire an Indiana bank or Indiana bank holding company.
(b) An Indiana bank holding company that ceases to be an Indiana bank holding company, as defined in section 12 of this chapter, or a foreign bank holding company that ceases to be a foreign bank holding company, as defined in section 9 of this chapter, shall within three (3) years divest itself of all Indiana banks and Indiana bank holding companies. However, a foreign bank holding company or Indiana bank holding company may not be required to divest itself of

its Indiana banks or bank holding companies because of:
(1) its acquisition of institutions in another state, if the acquisition has been consummated under Section 116 or 123 of the Garn-St. Germain Depository Institutions Act of 1982 (12 U.S.C. 1730a(m) or 12 U.S.C. 1823(f));
(2) its acquisition of securities or assets of a bank having banking offices in another state, if the acquisition has been consummated in the regular course of securing or collecting a debt previously contracted in good faith, and if the bank or bank holding company divests itself of the securities or assets acquired within three (3) years of the date of acquisition; or
(3) its acquisition of:
(A) a bank or company organized under the laws of the United States or of any state and operating under Section 25 or Section 25(a) of the Federal Reserve Act, as amended (12 U.S.C. 601 through 604a or 12 U.S.C. 611 through 631); or
(B) a bank or bank holding company that was organized under the laws of a foreign country, that is principally engaged in business outside the United States, and that either has no banking office in the United States or has banking offices in the United States that are engaged only in business activities permissible for a bank or corporation operating under Section 25 or 25(a) of the Federal Reserve Act, as amended.
As added by P.L.279-1987, SEC.9. Amended by P.L.33-1991, SEC.44.

IC 28-2-16-21
Exemption from IC 28-1-2-23
Sec. 21. (a) An acquisition by a foreign bank holding company of control of an Indiana bank or Indiana bank holding company is exempt from the requirements of IC 28-1-2-23 if the acquisition is made under this chapter.
(b) If a bank will be:
(1) acquired by a foreign bank holding company; and
(2) immediately merged with or consolidated into another bank owned by the acquiring foreign bank holding company;
the acquisition of the bank is exempt from the provisions of this chapter.
As added by P.L.279-1987, SEC.9. Amended by P.L.262-1995, SEC.61.

IC 28-2-16-22
Injunctions
Sec. 22. Any person, company, bank, or bank holding company that may be or has been injured by reason of any conduct that constitutes or will constitute a violation of this chapter by any company or bank holding company may sue the company or bank holding company to enjoin the conduct or for damages, together with the costs of suit, including reasonable attorney's fees. In addition, the

department may sue to enjoin any conduct that constitutes or will constitute a violation of this chapter, or to require divestiture of any bank or bank holding company acquired in violation of this chapter.
As added by P.L.279-1987, SEC.9.

IC 28-2-16-23
Cooperation with other financial institutions' regulatory agencies
Sec. 23. The department may enter into cooperative agreements and pay for necessary services with other financial institutions' regulatory agencies to facilitate the regulation of banks, corporate fiduciaries, and bank holding companies doing business in this state. The department may accept reports of examinations and other records from those other agencies instead of conducting its own examinations of corporate fiduciaries with offices in other states or banks controlled by bank holding companies located in other states. The department may take any action jointly with other regulatory agencies having concurrent jurisdiction over banks, corporate fiduciaries, and bank holding companies doing business in this state or may take actions independently in order to carry out its responsibilities.
As added by P.L.279-1987, SEC.9. Amended by P.L.262-1995, SEC.62.

IC 28-2-16-24
Repealed
(Repealed by P.L.215-1999, SEC.16.)

IC 28-2-16-25
Rules
Sec. 25. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.279-1987, SEC.9.



CHAPTER 17. INTERSTATE BANK MERGERS

IC 28-2-17-2
Definitions
Sec. 2. The definitions set forth in sections 3 through 19 of this chapter apply throughout this chapter, unless a different meaning is required by the context.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-3
"Bank" defined
Sec. 3. (a) Except as provided in subsection (b), as used in this chapter, "bank" has the meaning set forth in 12 U.S.C. 1813(h).
(b) Except as provided in subsection (c), the term "bank" does not include any foreign bank (as defined in 12 U.S.C. 3101(7)).
(c) The term "bank" includes any foreign bank organized or reorganized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-4
"Bank holding company" defined
Sec. 4. As used in this chapter, "bank holding company" has the meaning set forth in 12 U.S.C. 1841(a)(1).
As added by P.L.171-1996, SEC.36.

IC 28-2-17-5
"Bank supervisory agency"
Sec. 5. As used in this chapter, "bank supervisory agency" means:
(1) any agency of another state with primary responsibility for organizing and supervising banks; and
(2) the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies.
As added by P.L.171-1996, SEC.36. Amended by P.L.27-2012, SEC.79.

IC 28-2-17-6
"Branch" defined
Sec. 6. As used in this chapter, "branch" has the meaning set forth

in IC 28-2-13-7.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-7
"Control" defined
Sec. 7. As used in this chapter, "control" shall be construed consistently with the provisions of 12 U.S.C. 1841(a)(2).
As added by P.L.171-1996, SEC.36.

IC 28-2-17-8
"Department" defined
Sec. 8. As used in this chapter, "department" refers to the department of financial institutions.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-9
"Director" defined
Sec. 9. As used in this chapter, "director" refers to the director of the department.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-10
"Home state" defined
Sec. 10. As used in this chapter, "home state" means the following:
(1) With respect to a state bank, the state under the laws of which the bank is organized or reorganized.
(2) With respect to a national bank, the state in which the main office of the bank is located.
(3) With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 U.S.C. 3103(c).
As added by P.L.171-1996, SEC.36.

IC 28-2-17-11
"Home state regulator" defined
Sec. 11. As used in this chapter, "home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which the bank is organized or reorganized.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-12
"Host state" defined
Sec. 12. As used in this chapter, "host state" means a state, other than the home state of a bank, in which the bank:
(1) maintains; or
(2) seeks to establish and maintain;
a branch.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-13 "Indiana bank" defined
Sec. 13. As used in this chapter, "Indiana bank" means a bank whose home state is Indiana.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-14
"Indiana state bank" defined
Sec. 14. As used in this chapter, "Indiana state bank" means a bank organized or reorganized under the laws of Indiana.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-15
"Interstate merger transaction" defined
Sec. 15. As used in this chapter, "interstate merger transaction" means:
(1) the merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or
(2) the purchase of all the assets (including all of the branches) of a bank whose home state is different from the home state of the acquiring bank that results in the dissolution of the selling bank.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-16
"Out-of-state bank" defined
Sec. 16. As used in this chapter, "out-of-state bank" means a bank whose home state is a state other than Indiana.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-17
"Out-of-state state bank" defined
Sec. 17. As used in this chapter, "out-of-state state bank" means a bank organized or reorganized under the laws of any state other than Indiana.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-18
"Resulting bank" defined
Sec. 18. As used in this chapter, "resulting bank" means a bank that has resulted from an interstate merger transaction under this chapter.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-19
"State" defined
Sec. 19. As used in this chapter, "state" means any of the following:
(1) Any state of the United States. (2) The District of Columbia.
(3) Puerto Rico.
(4) Guam.
(5) American Samoa.
(6) The Trust Territory of the Pacific Islands.
(7) The Virgin Islands.
(8) The Northern Mariana Islands.
(9) Any territory of the United States.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-20
Interstate merger transactions
Sec. 20. (a) With the prior written approval of the department, an Indiana state bank may establish, maintain, and operate one (1) or more branches in a state other than Indiana pursuant to an interstate merger transaction in which the Indiana state bank is the resulting bank.
(b) Not later than the date on which the required application for the interstate merger transaction is filed with the appropriate federal bank supervisory agency, the applicant Indiana state bank shall file an application with the department on a form prescribed by the director.
(c) An interstate merger transaction must be done in compliance with:
(1) IC 28-1-7;
(2) IC 28-1-8; or
(3) IC 28-3-2.
(d) An interstate merger transaction may be consummated only after the applicant has received the written approval of the department. The department has the authority to establish terms, conditions, and time frames by which the transaction may be consummated.
(e) A savings association or an industrial loan and investment company organized or reorganized under the laws of Indiana may engage in an interstate merger transaction to the same extent and under the same restrictions, conditions, and requirements as an Indiana state bank.
As added by P.L.171-1996, SEC.36. Amended by P.L.79-1998, SEC.65.

IC 28-2-17-20.1
Repealed
(Repealed by P.L.89-2011, SEC.78.)

IC 28-2-17-21
Authority to enter into transaction
Sec. 21. If the conditions and filing requirements of this chapter are met:
(1) one (1) or more Indiana banks may enter into an interstate merger transaction with one (1) or more out-of-state banks

under this chapter; and
(2) an out-of-state bank resulting from a transaction referred to in subdivision (1) may maintain and operate the branches in Indiana of an Indiana bank that participated in the transaction.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-22
Duties of resulting bank
Sec. 22. An out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving an Indiana state bank shall:
(1) notify the department of the proposed merger; and
(2) provide satisfactory evidence to the department of compliance with applicable requirements of IC 28-1-22.
As added by P.L.171-1996, SEC.36. Amended by P.L.11-1998, SEC.9.

IC 28-2-17-23
Authorized activities; acquisition of additional branches; investigation; provisions and fees
Sec. 23. (a) An out-of-state state bank that establishes and maintains one (1) or more branches in Indiana under this chapter may conduct at the branch or branches only those activities that are expressly authorized under the laws of Indiana for Indiana state banks.
(b) An Indiana state bank may conduct any activities at any branch located outside Indiana that are permissible for a bank organized or reorganized by the host state in which the branch is located. However, if Indiana law specifically prohibits an activity that is permitted by the host state, the department may by order waive the prohibition if the department determines that the involvement of out-of-state branches of Indiana state banks in the particular activities conducted in the host state would not threaten the safety or soundness of banks. This section does not authorize a bank located in Indiana to engage in an activity in Indiana that has been waived under this provision.


(c) An out-of-state bank that has acquired a branch in Indiana under this chapter may establish or acquire additional branches in Indiana to the same extent that any Indiana bank may establish or acquire a branch in Indiana under applicable federal and Indiana law.
(d) With the prior approval of the department, an Indiana state bank that has acquired a branch or branches in a state other than Indiana through an interstate merger transaction may establish or acquire additional branches in the host state to the same extent that a host state state bank may establish or acquire a branch in the host state under the applicable host state law and federal law. An Indiana state bank desiring to establish one (1) or more branches under this section must file a written application with the director. The application must be in the form and must contain the information prescribed by the director. The department may approve or

disapprove the application. Before the department approves the application, the bank must demonstrate to the satisfaction of the department that:
(1) the applicant state bank will have adequate capital, sound management, and adequate future earnings prospects after the establishment of the branch; and
(2) the establishment of the proposed branch will not violate the laws of the host state.
(e) The investigation of the department relative to any application as required by this section shall be conducted without a public hearing.
(f) The branch or branches of an out-of-state bank that are established and maintained in Indiana under this chapter shall be subject to the provisions and fees of IC 24-4.5 to the same extent as a bank located in Indiana.
As added by P.L.171-1996, SEC.36. Amended by P.L.192-1997, SEC.8.

IC 28-2-17-24
Examination of branch operations
Sec. 24. (a) To the extent consistent with subsection (b), the department may make the examinations of any branch established and maintained in Indiana pursuant to this chapter by an out-of-state state bank as the department may consider necessary to determine whether the branch is being operated in compliance with the laws of Indiana and in accordance with safe and sound banking practices. The provisions of IC 28-11-3 shall apply to such examinations.
(b) The department may enter into cooperative, coordinating, and information-sharing agreements with any organization enumerated in IC 28-11-3-3 with respect to the periodic examination or other supervision of:
(1) any branch in Indiana of an out-of-state state bank; or
(2) any branch of an Indiana state bank in any host state;
and the department may accept the organization's reports of examination and reports of investigation instead of conducting its own examinations or investigations.
(c) The department may enter into agreements with any financial institution supervisory agency that has concurrent jurisdiction over an Indiana state bank or an out-of-state state bank operating a branch in Indiana pursuant to this chapter to:
(1) engage the services of such agency's examiners at a reasonable rate of compensation; or
(2) provide the services of the department's examiners to such agency at a reasonable rate of compensation.
Any such agreement shall be entered into under IC 36-1-7.
(d) The department may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch established and maintained in Indiana of an out-of-state state bank or any branch established and maintained by an Indiana state bank in any host state. The

department may at any time take such actions independently if the department considers the actions to be necessary or appropriate to carry out its responsibilities under this chapter or to ensure compliance with the laws of Indiana. In the case of an out-of-state state bank, the department shall recognize:
(1) the exclusive authority of the home state regulator over corporate governance matters; and
(2) the primary responsibility of the home state regulator with respect to safety and soundness matters.
(e) Each out-of-state state bank that maintains one (1) or more branches in Indiana is subject to the provisions of IC 28-11-3-5. The fees may be shared with other financial institution supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies in accordance with agreements between those agencies and the department.
(f) For the purposes of this chapter, the provisions of IC 28-1-2-30 apply to the following:
(1) An out-of-state bank.
(2) An out-of-state savings association.
(3) An out-of-state industrial loan and investment company.
As added by P.L.171-1996, SEC.36. Amended by P.L.79-1998, SEC.66.

IC 28-2-17-25
Enforcement actions
Sec. 25. (a) If the department determines that a branch maintained by an out-of-state state bank in Indiana is being operated:
(1) in violation of any provision of Indiana law relating to activities of a bank; or
(2) in an unsafe and unsound manner;
the department may take all enforcement actions it would be empowered to take if the branch were an Indiana state bank, including but not limited to enforcement actions under IC 28-11-4.
(b) The department shall:
(1) promptly give notice to the home state regulator of each enforcement action taken under this section against an out-of-state state bank; and
(2) to the extent practicable, consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-26
Rules
Sec. 26. The department may adopt policies or adopt rules under IC 4-22-2 it determines necessary or appropriate to implement this chapter.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-27 Notice of actions causing a change of control
Sec. 27. Each out-of-state state bank that establishes and maintains a branch in Indiana pursuant to this chapter, or the home state regulator of such bank, shall give at least thirty (30) days prior written notice, or shorter notice as is consistent with applicable state or federal law, to the department of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended (12 U.S.C. 1817(j)) or the federal Bank Holding Company Act of 1956, as amended (12 U.S.C. 1841 et seq.) or any successor statutes to those statutes.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-28
Severability
Sec. 28. The provisions of this chapter are severable in the manner provided in IC 1-1-1-8(b). If:
(1) any provision of this chapter; or
(2) the application of any provision of this chapter;
is found by any court with jurisdiction in the United States to be invalid as to any bank, bank holding company, foreign bank, or other person or circumstances, or to be superseded by federal law, the remaining provisions of this chapter shall not be affected and shall continue to apply to any bank, bank holding company, foreign bank, or other person or circumstance.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-29
Waiver of concentration limitation
Sec. 29. (a) Pursuant to 12 U.S.C. 1831u(b)2(D), the statewide concentration limitation as provided for in 12 U.S.C. 1831u(b)2(B) may be waived by order of the department for a particular interstate merger transaction for good cause shown.
(b) When determining good cause for the purposes of this section, the department shall, at a minimum, consider the factors enumerated in IC 28-2-16-17(e).
As added by P.L.171-1996, SEC.36.



CHAPTER 18. INTERSTATE BANK BRANCHING

IC 28-2-18-2
Definitions
Sec. 2. The definitions set forth in sections 3 through 18 of this chapter apply throughout this chapter, unless a different meaning is required by the context.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-3
"Acquisition of a branch" defined
Sec. 3. As used in this chapter, "acquisition of a branch" means the acquisition of a branch or branches located in a host state, without engaging in an interstate merger transaction (as defined in IC 28-2-17-15).
As added by P.L.171-1996, SEC.37.

IC 28-2-18-4
"Bank" defined
Sec. 4. (a) Except as provided in subsection (b), as used in this chapter, "bank" has the meaning set forth in 12 U.S.C. 1813(h).
(b) Except as provided in subsection (c), the term "bank" does not include any foreign bank (as defined in 12 U.S.C. 3101(7)).
(c) The term "bank" includes any foreign bank organized or reorganized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-5
"Bank holding company" defined
Sec. 5. As used in this chapter, "bank holding company" has the meaning set forth in 12 U.S.C. 1841(a)(1).
As added by P.L.171-1996, SEC.37.

IC 28-2-18-6
"Bank supervisory agency"
Sec. 6. As used in this chapter, "bank supervisory agency" means any of the following:
(1) Any agency of another state with primary responsibility for organizing and supervising banks. (2) The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies.
As added by P.L.171-1996, SEC.37. Amended by P.L.27-2012, SEC.80.

IC 28-2-18-7
"Branch" defined
Sec. 7. As used in this chapter, "branch" has the meaning set forth in IC 28-2-13-7.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-8
"Control" defined
Sec. 8. As used in this chapter, "control" shall be construed consistently with the provisions of 12 U.S.C. 1841(a)(2).
As added by P.L.171-1996, SEC.37.

IC 28-2-18-9
"Department" defined
Sec. 9. As used in this chapter, "department" refers to the department of financial institutions.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-10
"De novo branch" defined
Sec. 10. As used in this chapter, "de novo branch" means a branch of a bank located in a host state that:
(1) is originally established by the bank as a branch; and
(2) does not become a branch of the bank as a result of:
(A) the acquisition of another bank or a branch of another bank; or
(B) the merger, consolidation, or conversion involving any such bank or branch.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-11
"Director" defined
Sec. 11. As used in this chapter, "director" refers to the director of the department.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-12
"Home state" defined
Sec. 12. As used in this chapter, "home state" means the following:
(1) With respect to a state bank, the state under the laws of which the bank is organized or reorganized.
(2) With respect to a national bank, the state in which the main office of the bank is located. (3) With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 U.S.C. 3103(c).
As added by P.L.171-1996, SEC.37.

IC 28-2-18-13
"Home state regulator" defined
Sec. 13. As used in this chapter, "home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which such bank is organized or reorganized.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-14
"Host state" defined
Sec. 14. As used in this chapter, "host state" means a state, other than the home state of a bank, in which the bank:
(1) maintains; or
(2) seeks to establish and maintain;
a branch.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-15
"Indiana state bank" defined
Sec. 15. As used in this chapter, "Indiana state bank" means a bank organized or reorganized under the laws of Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-16
"Out-of-state bank" defined
Sec. 16. As used in this chapter, "out-of-state bank" means a bank whose home state is a state other than Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-17
"Out-of-state state bank" defined
Sec. 17. As used in this chapter, "out-of-state state bank" means a bank organized or reorganized under the laws of any state other than Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-18
"State" defined
Sec. 18. As used in this chapter, "state" means any of the following:
(1) Any state of the United States.
(2) The District of Columbia.
(3) Puerto Rico.
(4) Guam.
(5) American Samoa.
(6) The Trust Territory of the Pacific Islands.
(7) The Virgin Islands. (8) The Northern Mariana Islands.
(9) Any territory of the United States.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-19
Establishment of de novo branch or acquisition of branch in another state; application; approval or disapproval by department
Sec. 19. (a) With the prior written approval of the department, any Indiana state bank may establish and maintain a de novo branch or acquire a branch in a state other than Indiana.
(b) An Indiana state bank that desires to:
(1) establish one (1) or more de novo branches; or
(2) acquire one (1) or more branches under this section;
must file a written application with the department. The application must be in the form and contain the information prescribed by the director.
(c) The department may approve or disapprove an application filed under this section. Before the department approves an application, the bank must demonstrate to the satisfaction of the department that:
(1) the applicant state bank will have adequate capital, sound management, and adequate future earnings prospects after the establishment of the branch; and
(2) the establishment of the proposed branch will not violate the laws of the host state.
(d) The investigation of the department relative to any application as required by this subsection shall be conducted without a public hearing.
(e) The location of any branch in another state established or acquired under this section may be changed at any time to a location within the state where the branch is located if the change of location:
(1) is authorized by the board of directors of the Indiana state bank; and
(2) approved by the department.
(f) A savings association or an industrial loan and investment company organized or reorganized under the laws of Indiana may establish and maintain a de novo branch or acquire a branch in a state other than Indiana to the same extent and under the same restrictions, conditions, and requirements as an Indiana state bank.
As added by P.L.171-1996, SEC.37. Amended by P.L.192-1997, SEC.9; P.L.79-1998, SEC.67.

IC 28-2-18-20
Powers of out-of-state bank; de novo branch
Sec. 20. An out-of-state bank that meets the requirements of this chapter may establish and maintain a de novo branch in Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-21
Powers of out-of-state bank; acquisition of branch Sec. 21. An out-of-state bank that meets the requirements of this chapter may establish and maintain a branch in Indiana through the acquisition of a branch.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-22
Notice of proposed transaction
Sec. 22. An out-of-state bank that desires to:
(1) establish and maintain a de novo branch; or
(2) acquire a branch in Indiana pursuant to this chapter;
shall provide written notice of the proposed transaction to the department not later than the date on which the bank applies to the responsible federal bank supervisory agency for approval to establish the branch.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-23
Conditions of establishment
Sec. 23. A branch of an out-of-state bank may not be established in Indiana under this chapter unless the out-of-state bank:
(1) confirms in writing to the department that it will comply with all applicable laws of Indiana as long as it maintains a branch in Indiana; and
(2) provides satisfactory evidence to the department of compliance with the applicable requirements of IC 28-1-22.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-24
Authorized activities; acquisition of additional branches; investigation; provisions and fees
Sec. 24. (a) An out-of-state state bank that establishes and maintains one (1) or more branches in Indiana under this chapter may conduct at the branch or branches only those activities that are expressly authorized under the laws of Indiana for Indiana state banks.
(b) An Indiana state bank may conduct any activities at any branch located outside Indiana that are permissible for a bank organized or reorganized by the host state in which the branch is located. However, if Indiana law specifically prohibits an activity that is permitted by the host state, the department may by order waive the prohibition if the department determines that the involvement of out-of-state branches of Indiana state banks in the particular activities conducted in the host state would not threaten the safety or soundness of banks. This section does not authorize a bank located in Indiana to engage in an activity in Indiana that has been waived under this provision.
(c) An out-of-state bank that has established or acquired a branch or branches in Indiana under this chapter may establish or acquire additional branches in Indiana to the same extent that any Indiana bank may establish or acquire a branch in Indiana under applicable

federal and state law.
(d) The branch or branches of an out-of-state bank that are established and maintained in Indiana under this chapter shall be subject to the provisions and fees of IC 24-4.5 to the same extent as a bank located in Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-25
Examination of branch operations
Sec. 25. (a) To the extent consistent with subsection (b), the department may make examinations of any branch established and maintained in Indiana pursuant to this chapter by an out-of-state state bank as the department may consider necessary to determine whether the branch is being operated in compliance with the laws of Indiana and in accordance with safe and sound banking practices. The provisions of IC 28-11-3 shall apply to the examinations.
(b) The department may enter into cooperative, coordinating, and information-sharing agreements with any organization enumerated in IC 28-11-3-3 with respect to the periodic examination or other supervision of:
(1) any branch in Indiana of an out-of-state state bank; or
(2) any branch of an Indiana state bank in any host state;
and the department may accept the organization's reports of examination and reports of investigation instead of conducting its own examinations or investigations.
(c) The department may enter into agreements with any financial institution supervisory agency that has concurrent jurisdiction over an Indiana state bank or an out-of-state state bank operating a branch in Indiana pursuant to this chapter to:
(1) engage the services of the agency's examiners at a reasonable rate of compensation; or
(2) provide the services of the department's examiners to the agency at a reasonable rate of compensation.
Any such agreement shall be entered into under IC 36-1-7.
(d) The department may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch established and maintained in Indiana by an out-of-state state bank or any branch established and maintained by an Indiana state bank in any host state. The department may at any time take the actions independently if the department considers the actions to be necessary or appropriate to carry out its responsibilities under this chapter or to ensure compliance with the laws of Indiana. In the case of an out-of-state state bank, the department shall recognize:
(1) the exclusive authority of the home state regulator over corporate governance matters; and
(2) the primary responsibility of the home state regulator with respect to safety and soundness matters.
(e) Each out-of-state state bank that maintains one (1) or more branches in Indiana is subject to the provisions of IC 28-11-3-5. The

fees may be shared with other financial institution supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies in accordance with agreements between those parties and the department.
(f) For the purposes of this chapter, the provisions of IC 28-1-2-30 apply to the following:
(1) An out-of-state bank.
(2) An out-of-state savings association.
(3) An out-of-state industrial loan and investment company.
As added by P.L.171-1996, SEC.37. Amended by P.L.79-1998, SEC.68.

IC 28-2-18-26
Enforcement actions
Sec. 26. (a) If the department determines that a branch maintained by an out-of-state state bank in Indiana is being operated:
(1) in violation of any provision of Indiana law relating to activities of a bank; or
(2) in an unsafe and unsound manner;
the department may take all enforcement actions it would be empowered to take if the branch were an Indiana state bank, including but not limited to enforcement actions under IC 28-11-4.
(b) The department shall:
(1) promptly give notice to the home state regulator of each enforcement action taken under this section against an out-of-state state bank; and
(2) to the extent practicable, consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-27
Rules
Sec. 27. The department may adopt policies or adopt rules under IC 4-22-2 it determines necessary or appropriate to implement this chapter.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-28
Notice of actions causing a change of control
Sec. 28. Each out-of-state state bank that has established and maintains a branch in Indiana pursuant to this chapter, or the home state regulator of the bank, shall give at least thirty (30) days prior written notice, or shorter notice as is consistent with applicable state or federal law, to the department of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended (12 U.S.C. 1817(j)) or the federal Bank Holding Company Act of 1956,

as amended (12 U.S.C. 1841 et seq.) or any successor statutes to those statutes.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-29
Repealed
(Repealed by P.L.89-2011, SEC.78.)

IC 28-2-18-30
Severability
Sec. 30. (a) After May 30, 1997, the provisions of this chapter are severable in the manner provided in IC 1-1-1-8(b).
(b) If, after May 30, 1997:
(1) any provision of this chapter; or
(2) the application of a provision of this chapter;
is found by any court in the United States with jurisdiction to be invalid as to any bank, bank holding company, foreign bank, or another person or circumstances, or to be superseded by federal law, the remaining provisions of this chapter shall not be affected and shall continue to apply to any bank, bank holding company, foreign bank, or other person or circumstance.
As added by P.L.171-1996, SEC.37.






ARTICLE 3. LIQUIDATION, REORGANIZATION, AND MERGER

CHAPTER 1. LIQUIDATION OF BANKS

IC 28-3-1-2
Sequence of payments; dissenting stockholders
Sec. 2. Upon the filing and approval of such bond, the officers of any such bank, shall without delay, proceed with the liquidation of its business by first paying all of its depositors in full, and when all of such depositors have been paid in full, the holders of the capital stock of such bank shall appoint a committee of not more than three (3) persons to completely liquidate and pay all of its other liabilities, and to distribute all the remaining assets of said bank, share and share alike, to the owners of its capital in proportion to the shares of its capital stock respectively owned by them and then outstanding: Provided, however, that the owners of shares of its capital stock who did not approve of such liquidation shall, if they so demand, be paid the full par value of their shares within six (6) months from the time of the filing of such petition and such shares shall be cancelled and said owners shall not be entitled to any further share in any distribution of the assets of said bank.
(Formerly: Acts 1943, c.39, s.2.)

IC 28-3-1-3
Surrender of certificate of incorporation
Sec. 3. When the affairs of said bank shall have been completely liquidated, its officers shall at once surrender its certificate of incorporation to the secretary of state who shall cancel same, and said certificate shall thereafter be void and of no legal effect. (Formerly: Acts 1943, c.39, s.3.)

IC 28-3-1-4
Alternative method
Sec. 4. This chapter shall not be construed to repeal any other law providing for the liquidation of banks, but it shall be construed as providing an alternative method for the liquidation of banks.
(Formerly: Acts 1943, c.39, s.4.) As amended by P.L.263-1985, SEC.128.



CHAPTER 2. MERGER.STATE BANKS AND NATIONAL ASSOCIATIONS

IC 28-3-2-2
Plan of conversion, merger, or consolidation; required approvals
Sec. 2. The plan of conversion, merger, or consolidation shall be approved by the board of directors of the bank or trust company and shall be approved by the board of directors of the national banking association. In cases where a national banking association proposes to convert into a resulting bank or trust company, it shall follow the procedure prescribed by the laws of the United States and shall be granted a charter under and pursuant to the provisions of IC 28-1 or IC 28-12 upon filing articles of incorporation on forms prescribed by the director of the department of financial institutions and approved by the holders of at least two-thirds (2/3) of each class of the capital stock of the national banking association and with the approval of the department of financial institutions, as provided in section 1 of this chapter. In cases where a national banking association proposes to merge or consolidate with a resulting bank or trust company, the plan of merger or consolidation shall be in accordance with and subject to, and shall have the effect provided in, IC 28-1 pertaining to the merger and consolidation of banks and trust companies except as otherwise expressly provided in this chapter, but the provisions of IC 28-1-7-21 shall not apply to the extent that the provisions thereof conflict with the laws of the United States pertaining to the rights of dissenting shareholders of any national banking association upon the

merger or consolidation of such association with a bank or trust company.
(Formerly: Acts 1953, c.69, s.2.) As amended by P.L.263-1985, SEC.129; P.L.14-1992, SEC.110; P.L.171-1996, SEC.39.

IC 28-3-2-3
Shareholders' meeting; completion of conversion, merger, or consolidation
Sec. 3. The board of directors of the bank or trust company and the board of directors of the national banking association shall each give notice of the time, place, and object of the shareholders' meeting, to act upon the plan of conversion, merger, or consolidation, to each of their respective shareholders of record, which notice may be waived specifically by any shareholder. The meeting of the shareholders of a bank or trust company shall be called in accordance with the provisions of IC 28-13, and the meeting of the shareholders of a national banking association shall be called in accordance with the provisions of the laws of the United States. The plan of conversion, merger, or consolidation shall be adopted provided the shareholders of at least two-thirds (2/3) of each class of the capital stock of the bank or trust company and the shareholders of at least two-thirds (2/3) of each class of the capital stock of the national banking association vote affirmatively in favor of such plan. The conversion of a bank or trust company into a national banking association shall be considered as completed upon the issuance of a national bank charter or other evidence of conversion by the comptroller of the currency. The conversion of a national banking association into a state bank shall be considered completed upon the acceptance of articles of incorporation by the department of financial institutions and the issuance of a certificate of incorporation by the secretary of state of the state of Indiana. The merger and consolidation of a bank or trust company with a national banking association shall be considered completed upon filing with the department of financial institutions a certificate of merger or consolidation executed by the comptroller of the currency. The merger and consolidation of a national banking association with a bank or trust company shall be considered completed upon the approval, by the department of financial institutions, of articles of merger or consolidation and the execution of a certificate of merger or consolidation by the secretary of state of the state of Indiana.
(Formerly: Acts 1953, c.69, s.3.) As amended by P.L.263-1985, SEC.130; P.L.171-1996, SEC.40.

IC 28-3-2-4
Termination of corporate status of state bank merged or consolidated with national banking association
Sec. 4. Whenever any bank or trust company shall have merged or consolidated with a national banking association, such bank or trust company shall thereupon cease to be a corporation under the laws of this state, except that for a term of three (3) years thereafter

its corporate existence shall be deemed to continue for the purpose of prosecuting or defending suits by or against it, and of enabling it to close its concerns, and to dispose of and convey its property.
(Formerly: Acts 1953, c.69, s.4.)

IC 28-3-2-5
Effect of conversion, merger, or consolidation on obligations of state bank
Sec. 5. The merger or consolidation of a bank or trust company with, or the conversion of a bank or trust company into a national banking association shall not release such bank or trust company from its obligation to pay and discharge all of the liabilities created by law or incurred by such bank or trust company before it was merged or consolidated with, or was converted into a national banking association, or to pay any and all taxes imposed under and by virtue of the laws of this state up to the date on which it was merged or consolidated with or was converted into such national banking association, in proportion to the time which has elapsed since the last preceding payment and assessment therefor, or to pay any and all assessments, penalties and forfeitures imposed or incurred under the laws of this state up to the date on which it is merged or consolidated with, or is converted into a national banking association.
(Formerly: Acts 1953, c.69, s.5.)

IC 28-3-2-6
Effect of conversion, merger, or consolidation on property, rights, privileges, powers, duties, and functions of state bank
Sec. 6. At the time when the merger or consolidation of a bank or trust company with or the conversion of a bank or trust company into a national banking association, or under such charter as may be issued thereafter, becomes effective, all of the property of such bank or trust company, including all of its rights, title and interest in and to any and all property of whatsoever kind, whether real, personal or mixed, and to things in action, and to every right, privilege, interest and asset of any value or benefit whatsoever, then existing, belonging or pertaining to it, or which would inure to it, shall, immediately, by act of law, and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of such national banking association, which shall have, hold and enjoy the same, in its own right, as fully and to the same extent as the same was possessed, held and enjoyed by such bank or trust company; and such national banking association shall be deemed to be a continuation of the entity and of the identity of such bank or trust company, and all of the rights, obligations and relations of such bank or trust company to or in respect to any person, estate, creditor, depositor, trustee or beneficiary of any trust, and in, or in respect to, any executorship or trusteeship, or in any other trust or fiduciary capacity, or appointment thereto, shall remain unimpaired, and such national banking association, at the time of the taking effect of such

merger, consolidation or conversion, shall succeed to all of such rights, obligations, relations, appointments, and trusts, and the duties and liabilities connected therewith, and shall execute and perform each and every such trust or relation in the same manner as though such national banking association had itself been appointed to and/or assumed such trust or relation, including the obligations and liabilities connected therewith.
(Formerly: Acts 1953, c.69, s.6.)

IC 28-3-2-7
Effect of conversion, merger, or consolidation on fiduciary relations of state bank
Sec. 7. If any bank or trust company is acting as the administrator, coadministrator, executor, coexecutor, trustee or cotrustee of or in respect to any estate or trust or guardian of any person or estate which is being administered under the laws of this state, or has been named or designated as such in any will or other writing theretofore executed, such relation, as well as any and all other similar fiduciary relations, and all rights, privileges, duties and obligations connected therewith shall remain unimpaired, and shall continue into and in such national banking association from and as of the time of the taking effect of such merger, consolidation or conversion, irrespective of the date when any such relation shall have been created or established, and irrespective of the date of any agreement relating thereto or of the date of the death of any testator or decedent whose estate is being so administered.
(Formerly: Acts 1953, c.69, s.7.)

IC 28-3-2-8
Effect of conversion, merger, or consolidation on letters of administration, letters testamentary, or trusteeship
Sec. 8. Nothing done in connection with the merger or consolidation of any bank or trust company with, or the conversion of any bank or trust company into a national banking association shall be deemed to be or to effect a renunciation or revocation of any letters of administration or letters testamentary, pertaining to such relation, or a removal or resignation from any such executorship or trusteeship or any other fiduciary relationship, nor to be of the same effect as if the executor or trustee or other fiduciary had died or had otherwise become incompetent to act.
(Formerly: Acts 1953, c.69, s.8.)

IC 28-3-2-9
Definitions
Sec. 9. As used in this chapter:
(1) the term "bank or trust company" means any bank or trust company organized under the provisions of any statute of this state; and
(2) the term "national banking association" means any national bank organized under the laws of the United States. (Formerly: Acts 1953, c.69, s.9.) As amended by P.L.263-1985, SEC.131; P.L.171-1996, SEC.41.

IC 28-3-2-10
Savings banks; request for order to merge, consolidate, or join with acquiring national banking association; requirements
Sec. 10. (a) A savings bank may request that the department order the savings bank to merge, consolidate, or otherwise join with an acquiring institution that is a national banking association.
(b) A savings bank may make a request under subsection (a) only if its board of trustees has, at a regular or special meeting called for that purpose, by a vote of at least two-thirds (2/3) of the then qualified and acting trustees, adopted a resolution stating that in the opinion of the board, the merger, consolidation, or other joining together is in the best interests of the depositors and other creditors of the savings bank.
(c) The department may order a merger, consolidation, or other joining requested under subsection (a) if it determines that:
(1) the depositors of the savings bank would not receive any liquidating dividend upon the dissolution of the savings bank; and
(2) the acquiring institution is willing to be the surviving corporation.
(d) The approval of the depositors of a savings bank is not required for a merger, consolidation, or joining together under this section.
(e) A savings bank and an acquiring institution may not merge, consolidate, or join together under this section if they are located in different counties.
(f) When two (2) or more institutions merge, consolidate, or join together under this section, the resulting institution may maintain as a branch office any principal or branch office of the institution or institutions with which it merged, consolidated, or joined together.
(g) To facilitate a merger, consolidation, or joining together under this section, the department may convert the charter, form of ownership, or operating powers of a savings bank into the charter, form of ownership, or operating powers of the acquiring institution.
As added by P.L.263-1983, SEC.4.



CHAPTER 3. CORRECTION OF NOTICE OF LIQUIDATION

IC 28-3-3-2
Limitation of actions
Sec. 2. Any creditor, shareholder, or other interested person failing to object in writing within sixty (60) days after the first publication of any notice given pursuant to the provisions of section 1 of this chapter shall be forever barred from thereafter asserting any claim against the financial institution, the liquidating agent, or his surety.
(Formerly: Acts 1941, c.157, s.2.) As amended by P.L.263-1985, SEC.132.



CHAPTER 4. PRIOR REORGANIZATIONS VALID

IC 28-3-4-2
Amendment of articles as to corporate duration
Sec. 2. Any bank or trust company organized under any statute of this state may amend its articles of incorporation in the manner prescribed in IC 28-13-14. Any bank or trust company electing to amend its articles of incorporation in such manner may, among other things, provide that such bank or trust company may continue as a corporation, under its corporate name, for the period limited in its articles of incorporation as amended, or, if the period is not so limited therein, then perpetually.
(Formerly: Acts 1941, c.166, s.2.) As amended by P.L.263-1985, SEC.134; P.L.14-1992, SEC.111.






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. INDUSTRIAL LOAN AND INVESTMENT COMPANIES

CHAPTER 1. INDUSTRIAL LOAN AND INVESTMENT ACT

IC 28-5-1-2
Application of chapter
Sec. 2. This chapter shall be applicable to all corporations engaged or attempting to engage in business on or after June 7, 1937, as an industrial loan and investment company pursuant to the provisions of this chapter.
(Formerly: Acts 1935, c.181, s.2; Acts 1937, c.105, s.1.) As amended by P.L.263-1985, SEC.149.

IC 28-5-1-3
Definitions; department's powers
Sec. 3. As used in this chapter and unless a different meaning appears from the context:
(a) The term "capital and surplus" or "unimpaired capital and unimpaired surplus" has the meaning set forth in 12 CFR 32.2.
(b) The term "company" shall mean and include any corporation to which this chapter is applicable.
(c) The term "department" means the department of financial institutions of the state of Indiana.
(d) The department is hereby authorized to approve the issue of capital and investment notes and capital debentures by any company to create capital and surplus, but no such notes and debentures shall be authorized or approved by the department unless such notes and debentures shall, by their terms, provide that the debt, including all accrued and unpaid interest, evidenced thereby shall be subordinate, in order of priority on liquidation, to all of the obligations of the company to the holders of its installment and fully paid certificates of indebtedness or investment and creditors other than such creditors and holders who have expressly agreed otherwise and other than creditors who are such by reason of the ownership of such notes or debentures which the department is authorized to approve by this section.
(Formerly: Acts 1935, c.181, s.3; Acts 1937, c.105, s.2; Acts 1955, c.20, s.1; Acts 1971, P.L.399, SEC.1.) As amended by P.L.263-1985, SEC.150; P.L.213-2007, SEC.56; P.L.217-2007, SEC.54;

P.L.3-2008, SEC.221.

IC 28-5-1-4
Definitions; certificate of authority; branches; automated teller machines
Sec. 4. (a) As used in this section:
"Automated teller facility" means electronic or mechanical equipment that performs routine transactions for the public at locations off premises of the principal office or branch office of a company that holds a certificate to engage in business under this chapter and that is authorized to issue, negotiate, and sell certificates of investment or indebtedness.
"Branch" means any office, agency, mobile unit, messenger service, or other place of business at which:
(1) deposits are received;
(2) negotiable or transferable instruments or orders, or similar instruments, are paid; or
(3) money is lent.
However, the term does not include the principal office of a company or an automated teller facility.
"Financial institution" has the same meaning as in IC 28-1-1-3.
(b) Any domestic corporation organized under the general corporation laws of Indiana may engage in business as an industrial loan and investment company subject to the limitations and restrictions set forth in this chapter. The department may issue a certificate authorizing a corporation to engage in business under this chapter after the department considers and investigates all the following:
(1) The financial standing and character of the incorporators, organizers, directors, principal shareholders, or controlling corporations.
(2) The character, qualifications, and experience of the officers and directors of the corporation.
(3) The future earnings prospects for the proposed corporation in the community in which the corporation will be located.
(4) The adequacy of the corporation's capital.
If the department determines any of the factors described in subdivisions (1) through (4) unfavorably, the department may not issue a certificate authorizing the corporation to engage in business under this chapter. Certificates issued under this section must state whether the corporation is authorized to accept deposits and, if not, must provide that the corporation may do business under this article only as restricted by section 21 of this chapter.
(c) Any company that is authorized to accept deposits and that holds a certificate to engage in business under this chapter is entitled to establish one (1) or more branches de novo and one (1) or more branches by acquisition in any location or locations within Indiana, at which any business of the company may be transacted to the same extent as at the principal office of the company.
(d) As a condition to the establishment and operation of a branch

or branches under this section, the company must:
(1) obtain prior written approval of the department;
(2) operate each branch under the correct name of the company and its name must contain in addition the word "branch"; and
(3) demonstrate that the applicant company will have adequate capital, sound management, and adequate future earnings prospects after the establishment of the branch.
(e) The location of the principal office or any branch established under this section may be changed at any time when authorized by the board of directors of the company and approved by the department.
(f) Any company desiring to open or establish one (1) or more branches or change location of an existing branch or the principal office must file a written application therefor, in such form and containing such information as may be prescribed by the department. If the department determines that the requirements of subsection (d) have been satisfied, the department may in its discretion approve the application.
(g) A company is entitled to open or establish an automated teller facility in any location within Indiana or as permitted by the laws of the state in which the automated teller machine is to be located. An automated teller facility may be owned or operated individually by any company or jointly on a cost sharing or fee basis.
(h) A branch by acquisition may be established under this section only if done in compliance with applicable provisions of IC 28-1-7 or IC 28-1-8.
(i) A company that is authorized to accept deposits and that holds a certificate to engage in business under this chapter is entitled to establish one (1) or more branches de novo and one (1) or more branches by acquisition in any location outside Indiana. Any business of the company may be transacted at a branch established under this subsection to the same extent as at the principal office of the company, subject to IC 28-2-18-19.
(Formerly: Acts 1935, c.181, s.4; Acts 1951, c.79, s.1; Acts 1967, c.45, s.1; Acts 1971, P.L.400, SEC.1; Acts 1973, P.L.284, SEC.1.) As amended by P.L.141-1984, SEC.9; P.L.269-1985, SEC.1; P.L.270-1985, SEC.1; P.L.33-1991, SEC.46; P.L.171-1996, SEC.43; P.L.192-1997, SEC.11; P.L.141-2005, SEC.9; P.L.90-2008, SEC.36.

IC 28-5-1-5
Capital requirements
Sec. 5. The capital stock of any company engaged in business under the provisions of this chapter shall be not less than fifty thousand dollars ($50,000), which said capital stock shall be fully paid to the corporation in cash and shall not at any time thereafter be voluntarily reduced below the amount originally paid in. In the event the capital of any such company should for any reason become impaired, the right to issue certificates of indebtedness or investment as provided in this chapter shall forthwith be suspended until said capital stock has been restored to the amount originally paid in. (Formerly: Acts 1935, c.181, s.5.) As amended by P.L.263-1985, SEC.151.

IC 28-5-1-6
Corporate powers
Sec. 6. (a) Every company may exercise all the powers conferred upon domestic corporations by IC 23-1 but only to the extent that those powers may be necessary, convenient, or expedient to accomplish the purposes for which it is organized. Subject to the restrictions and limitations contained in this chapter, every company may exercise the following powers:
(1) To issue, negotiate, and sell its secured or unsecured certificates of investment or indebtedness, subject to subdivision (16), upon terms and conditions, in any form, and payable at times that are not inconsistent with this chapter and, subject to subsection (c), bearing a rate of interest approved by the department.
(2) To make, purchase, discount, or otherwise acquire extensions of credit under IC 24-4.5.
(3) To lend money without security or upon the security of comakers, personal endorsement, or the mortgage of real or personal property or the mortgage or pledge of bailment leases or rentals due and to become due thereunder and other choses in action, and to contract for interest, discount, fees, charges, or other consideration fixed or permitted by any laws of Indiana concerning interest, discount, or usury.
(4) To discount, purchase, or otherwise acquire notes, bills of exchange, acceptances, bailment leases, and the property covered thereby or the rentals due or to become due thereunder or other choses in action and, subject to such restrictions the department imposes, to become owner or lessor of personal or real property acquired upon the request and for the use of a customer, and to incur additional obligations incident to becoming an owner or lessor of the property. The liability of a lessee under the lease does not constitute an obligation (as defined in section 8 of this chapter).
(5) To purchase or construct buildings and hold legal title to them, to be leased for public purposes to municipal corporations or other public authorities having resources sufficient to make payment of all rentals as they become due. Each lease agreement shall provide that upon expiration, the lessee shall become owner of the building.
(6) To invest in bonds, notes, or certificates which are:
(A) the direct or indirect obligations of the United States or of the state;
(B) obligations of mutual funds or financial institutions if the obligations represent a participation in a fund invested in, or are secured by, direct or indirect obligations of the United States owned by the mutual fund or financial institution; (C) the direct obligations of a civil or school county, township, city, town, other taxing district, or municipality of Indiana;
(D) a special taxing district in Indiana;
(E) issued by or in the name of:
(i) the trustees of Indiana University;
(ii) the trustees of Purdue University;
(iii) the trustees of Ball State University;
(iv) the trustees of Indiana State University; or
(v) the Indiana finance authority;
(F) issued by or in the name of any municipality of Indiana and payable from the revenues to be derived from the operation of facilities for the production or distribution of water, electricity, gas, or from the operation of sewage works; or
(G) the obligations of any Indiana toll road commission, public library, or schoolhouse holding corporation first mortgage bonds;
which district, municipality, taxing unit, or corporation is not then in default in the payment of either principal or interest on any of its funded obligations and has not so defaulted for a period of more than six (6) months within the five (5) year period immediately preceding the purchase of the securities.
(7) To invest in bonds, notes, or debentures rated in one (1) of the first four (4) classifications established by one (1) or more standard rating services specified by the department that satisfy requirements of marketability prescribed periodically by the department that are the obligations of a person, a firm, a limited liability company, a corporation, a state, a territory, an insular possession of the United States, or a county, township, town, city, taxing district, or municipality thereof which is not then in default in the payment of either principal or interest on any of its funded obligations and has not so defaulted within the five (5) year period immediately preceding the purchase of the securities and other investment securities prescribed by the department by rule. As used in this section, the term "investment securities" means marketable obligations evidencing indebtedness of a person, firm, limited liability company, or corporation in the form of bonds, notes, or debentures commonly known as "investment securities" and the definition of the term "investment securities" prescribed by the department by rule. Except as is otherwise provided in this chapter or otherwise permitted by law, nothing contained in this subdivision authorizes the purchase by an industrial loan and investment company of shares of stock or other securities, unless the purchase is necessary to prevent loss under a debt previously contracted in good faith and stocks or other securities so purchased or acquired shall, within six (6) months from the time of its purchase, be sold or disposed of at public or private sale, unless otherwise ordered by the department. (8) To invest in bonds or debentures issued under and by the authority of the Federal Home Loan Bank Act (12 U.S.C. 1421 through 1429), or of the Home Owners' Loan Act (12 U.S.C. 1461 through 1468), or obligations issued by or for farm credit banks, and banks for cooperatives under the Farm Credit Act of 1971 (12 U.S.C. 2001 through 2279aa-14).
(9) To invest in insured shares of an insured savings association organized under the laws of Indiana, and in insured shares of an insured federal savings association whose principal place of business is located in Indiana; and in certificates of indebtedness or investment of an industrial loan and investment company organized under the laws of Indiana. However, not more than twenty percent (20%) of the resources of the company may be invested in the insured shares of any such association nor more than ten percent (10%) of the company's capital and surplus in such certificates of industrial loan and investment companies.
(10) To make loans and advances of credit and purchases of obligations representing loans and advances of credit as are eligible for insurance by the federal housing administrator, and to obtain insurance from the administrator.
(11) To make loans secured by mortgage on real property or leasehold if:
(A) the mortgage is insured by the federal housing administrator; or
(B) the company makes a commitment to insure and to obtain insurance from the administrator, if the mortgage is not insured by the federal housing administrator.
(12) To purchase, invest in, and dispose of notes or bonds secured by mortgage or trust deed insured by the federal housing administrator or debentures issued by the federal housing administrator, or bonds or other securities insured by national mortgage associations.
(13) To discount, purchase, or otherwise acquire charge accounts, and drafts and bills of exchange evidencing charge accounts and to impose and collect monthly service charges and maintenance charges on charge accounts, drafts, or bills of exchange which are owned or acquired in amounts agreed upon between the company and the obligor, or obligors, on charge accounts, drafts, and bills of exchange.
(14) To purchase or otherwise acquire property, real or personal, tangible or intangible, in which the company has a security interest to secure a debt owing to the company contracted in good faith or the purchase or acquisition of which property is considered expedient to prevent loss from a debt owing to the company contracted in good faith, and for such purpose to engage in any lawful business considered necessary or expedient by the company to preserve, protect, or make saleable the property. Property thus purchased or acquired shall be sold and disposed of within two (2) years, or a longer period

permitted by the department, after the purchase or acquisition.
(15) To act as trustee of a trust created in the United States and forming part of a stock bonus, pension, or profit sharing plan that is qualified for tax treatment under Section 401(d) of the Internal Revenue Code, and to act as trustee or custodian of an individual retirement account within the meaning of Section 408 of the Internal Revenue Code, if the funds of that trust or account are only invested in certificates of investment or indebtedness of the company or in obligations or securities issued by that company. All funds held under this subdivision in a fiduciary capacity may be commingled by the company for appropriate investment purposes. However, individual records shall be kept by the fiduciary for each participant and shall show in proper detail all transactions engaged in under the authority of this subdivision.
(16) To do anything necessary and appropriate to obtain or maintain federal deposit insurance under the Federal Deposit Insurance Corporation Act (12 U.S.C. 1811 through 1833e) or insurance under any other federal or Indiana law providing insurance for certificates of investment or indebtedness issued by a company. A company that obtains and maintains federal deposit insurance is not required to obtain approval from the department concerning the rate of interest payable on, or the form, the terms, or the conditions of the certificates of investment or indebtedness, and the company may exercise all of the powers that are conferred upon institutions maintaining federal deposit insurance that are not in conflict with Indiana law.
(17) To become a member of a federal home loan bank and acquire, own, pledge, sell, assign, or otherwise dispose of shares of the capital stock of a federal home loan bank.
(18) To borrow money and procure advances from a federal home loan bank and to transfer, assign to, and pledge with the federal home loan bank any of the bonds, notes, contracts, mortgages, securities, or other property of the company held or acquired as security for the payment of the loans and advances.
(19) To possess and exercise all rights, powers, and privileges conferred upon and do and perform all acts and things required of members or shareholders of a federal home loan bank, or by the provisions of 12 U.S.C. 1421 through 1449.
(20) Subject to section 6.3 of this chapter, to exercise the rights and privileges (as defined in section 6.3(a) of this chapter) that are or may be granted to national banks domiciled in Indiana.
(b) No law of this state prescribing the nature, amount, or form of security or requiring security upon which loans or advances of credit may be made, or prescribing or limiting interest rates upon loans or advances of credit, or prescribing or limiting the period for which loans or advances of credit may be made, applies to loans, advances of credit, or purchases made pursuant to subsection (a)(10), (a)(11), or (a)(12). (c) If any national or state chartered bank or savings association is not limited by law with regard to the rate of interest payable on any type or category of checking account, savings account, or deposit, certificate of deposit, membership share, or other account, then industrial loan and investment companies are similarly not limited with regard to the interest payable on certificates of investment or indebtedness.
(Formerly: Acts 1935, c.181, s.6; Acts 1937, c.105, s.3; Acts 1955, c.20, s.2; Acts 1969, c.129, s.1; Acts 1971, P.L.399, SEC.2; Acts 1973, P.L.284, SEC.2; Acts 1975, P.L.44, SEC.5.) As amended by Acts 1977, P.L.293, SEC.1; Acts 1979, P.L.265, SEC.1; Acts 1982, P.L.169, SEC.1; P.L.269-1983, SEC.1; P.L.141-1984, SEC.10; P.L.2-1987, SEC.42; P.L.20-1990, SEC.11; P.L.8-1991, SEC.28; P.L.42-1993, SEC.71; P.L.262-1995, SEC.64; P.L.194-1997, SEC.3; P.L.79-1998, SEC.70; P.L.215-1999, SEC.6; P.L.235-2005, SEC.204; P.L.2-2007, SEC.355; P.L.162-2007, SEC.39; P.L.213-2007, SEC.57; P.L.217-2007, SEC.55.

IC 28-5-1-6.3
Request to exercise rights and privileges granted to national banks; appeal
Sec. 6.3. (a) As used in this section, "rights and privileges" means the power:
(1) to:
(A) create;
(B) deliver;
(C) acquire; or
(D) sell;
a product, a service, or an investment that is available to or offered by; or
(2) to engage in mergers, consolidations, reorganizations, or other activities or to exercise other powers authorized for;
national banks domiciled in Indiana.
(b) An industrial loan and investment company that intends to exercise any rights and privileges that are:
(1) granted to national banks; but
(2) not authorized for industrial loan and investment companies under the Indiana Code (except for this section) or any rule adopted under the Indiana Code;
shall submit a letter to the department describing in detail the requested rights and privileges granted to national banks that the company intends to exercise. If available, copies of relevant federal law, regulations, and interpretive letters must be attached to the letter submitted by the company.
(c) The department shall promptly notify the requesting company of the department's receipt of the letter submitted under subsection (b). Except as provided in subsection (e), the company may exercise the requested rights and privileges sixty (60) days after the date on which the department receives the letter unless otherwise notified by the department. (d) The department may deny the requested rights and privileges if the department finds that:
(1) national banks domiciled in Indiana do not possess the requested rights and privileges;
(2) the exercise of the requested rights and privileges by the company would adversely affect the safety and soundness of the company;
(3) the exercise of the requested rights and privileges by the company would result in an unacceptable curtailment of consumer protection; or
(4) the failure of the department to approve the requested rights and privileges will not result in a competitive disadvantage to the company.
(e) The sixty (60) day period referred to in subsection (c) may be extended by the department based on a determination that the company's letter raised issues requiring additional information or additional time for analysis. If the sixty (60) day period is extended under this subsection, the company may exercise the requested rights and privileges only if the company receives prior written approval from the department. However:
(1) the department must:
(A) approve or deny the requested rights and privileges; or
(B) convene a hearing;
not later than sixty (60) days after the department receives the company's letter; and
(2) if a hearing is convened, the department must approve or deny the requested rights and privileges not later than sixty (60) days after the hearing is concluded.
(f) The exercise of rights and privileges by a company in compliance with and in the manner authorized by this section is not a violation of any provision of the Indiana Code or rules adopted under IC 4-22-2.
(g) If a company receives approval to exercise the requested rights and privileges granted to national banks domiciled in Indiana, the department shall determine by order whether all industrial loan and investment companies may exercise the same rights and privileges. In making the determination required by this subsection, the department must ensure that the exercise of the rights and privileges by all industrial loan and investment companies will not:
(1) adversely affect their safety and soundness; or
(2) unduly constrain Indiana consumer protection provisions.
(h) If the department denies the request of a company under this section to exercise any rights and privileges that are granted to national banks, the company may appeal the decision of the department to the circuit court with jurisdiction in the county in which the principal office of the company is located. In an appeal under this section, the court shall determine the matter de novo.
As added by P.L.194-1997, SEC.4. Amended by P.L.213-2007, SEC.58; P.L.217-2007, SEC.56; P.L.35-2010, SEC.143.
IC 28-5-1-6.5
Sale of annuity contracts
Sec. 6.5. (a) Notwithstanding any other provision of this title, an industrial loan and investment company may act as an insurance producer for the sale of any annuity contract issued by a life insurance company (as defined in IC 27-1-2-3) authorized to do business in Indiana under IC 27-1.
(b) An industrial loan and investment company that acts as an insurance producer for the sale of an annuity contract:
(1) is subject to all requirements of IC 27 relating to the sale and solicitation of insurance, including licensing as an insurance producer under IC 27-1-15.6; and
(2) must comply with the disclosure requirements under IC 27-1-38.
(c) This section does not give power to, or otherwise affect the power of, an industrial loan and investment company to act as an insurance producer for the sale of life insurance other than an annuity contract.
As added by P.L.262-1995, SEC.65. Amended by P.L.132-2001, SEC.20; P.L.130-2002, SEC.6; P.L.178-2003, SEC.91.

IC 28-5-1-7
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 28-5-1-8
Limitation of total obligation of single borrower; exceptions; loans to officers, agents, and employees; violation; offense
Sec. 8. (a) Except as otherwise provided in subsections (c), (d), and (e), the total obligation of any person, firm, limited liability company, or corporation to any industrial loan and investment company shall at no time exceed fifteen percent (15%) of the amount of the capital and surplus of the company.
(b) The term "obligations" as used in this section means the direct liability of the maker or acceptor of paper discounted with or sold to any such company, and the liability of the indorser, drawer or guarantor who obtains a loan from, or discounts paper with or sells paper under the person's guaranty to any such company, and, in the case of obligations of a copartnership or association, includes only those obligations of the several members thereof directly related to the copartnership or association, and, in the case of obligations of a corporation, includes all obligations of all subsidiaries thereof in which such corporation owns or controls a majority interest.
(c) Subsection (a) does not apply to the following:
(1) Obligations arising out of the discount of commercial or business paper actually owned by the person, firm, limited liability company, or corporation negotiating such paper.
(2) Obligations of the United States or any instrumentality thereof or of this state, or of any municipal corporation or taxing district thereof, or obligations fully insured by the federal

housing administrator as to principal; however, the department may, under such rules and regulations as it may prescribe, limit the total amount that may be invested by any industrial loan and investment company in any one (1) obligation or in any class of obligations described in subdivisions (1) and (2).
(3) Obligations arising out of the agreement to repurchase, or the guaranty or endorsement of, retail installment sales contracts by a retail seller or subsequent assignee; however, this subdivision does not apply in any case where such company purchasing such paper does not become the absolute owner, or in any case where installment payments are collected by a prior owner of the paper, or by a retail seller of the goods represented thereby.
(4) Obligations arising out of the agreement to repurchase, or the guaranty or indorsement of, title-retaining real estate installment sales contracts by a seller, or subsequent assignees; however, this subdivision does not apply in any case where such company purchasing such contracts does not become the absolute owner, or in any case where installment payments are collected by a prior owner of the contracts or by a seller of such contracts.
(5) Obligations of the borrower arising out of loans in which the borrower has no personal liability but which are secured by bailment leases or the rentals due and to become due thereunder; and the rights of the lessor in said leases and the property being leased thereunder, and which loans are to be repaid out of said rentals due and to become due under said leases; or obligations arising out of the guaranty, endorsement, or assignment of bailment leases or the rentals due and to become due thereunder by the lessor; however, this subdivision does not apply in any such case where such company does not have the right or does not actually collect the rentals due or to become due thereunder.
(d) Obligations to an industrial loan and investment company of any subsidiary or subsidiaries of the company engaged in business for the purpose provided in section 6(a)(15) of this chapter shall at no time exceed in the case of one (1) subsidiary ten percent (10%) of the capital and surplus of the company or, in the case of more than one (1) subsidiary, in the aggregate twenty percent (20%) of the capital and surplus of the company unless in either case the department shall approve a larger percentage.
(e) Obligations to an industrial loan and investment company of any subsidiary or subsidiaries of the company engaged in business for the purpose provided in section 6(a)(14) of this chapter shall at no time exceed in the aggregate thirty percent (30%) of the amount of the capital and surplus of the company or such larger sum as the department may approve.
(f) Except as otherwise provided in this subsection and in section 9 of this chapter, no loan shall be made, directly or indirectly, by any industrial loan and investment company, to any active executive

officer, agent, or employee thereof. The board of directors or executive committee of any industrial loan and investment company may, by resolution, duly entered in the records of the proceedings of the board or committee, authorize loans to or extend lines of credit to:
(1) any active executive officer, agent, or employee of such industrial loan and investment company in any amount not exceeding, at any one (1) time outstanding:
(A) ten thousand dollars ($10,000); plus
(B) ten thousand dollars ($10,000) which may be used for the sole purpose of educating the children of such active executive officer, agent, or employee as hereinafter provided; or
(2) directors not holding any office in such industrial loan and investment company, and not acting as an agent or employee thereof.
The board or committee may likewise authorize loans to or extend lines of credit to firms, limited liability companies, or corporations in which active executive officers, agents or employees or directors may be partners, members, or stockholders, but the total amount of the obligations of all such active executive officers, agents, or employees, and directors, or other firms, limited liability companies, or corporations in which such active executive officers, agents, employees, and directors are partners, members, or stockholders, shall not at any time exceed fifteen percent (15%) of the total resources of the industrial loan and investment company at the time any such loan or extension of credit is made. Loans and lines of credit permitted by this subsection shall be made only on authorization by a majority of all of the directors or members of the executive committee of such industrial loan and investment company, and by the affirmative vote of all directors or members of the executive committee present at the meeting, and such authorization may be general and need not be given for each loan or line of credit extended; however, such general authorization shall be voted upon at least annually. When a line of credit has been extended pursuant to this subsection to any such active executive officer, agent, or employee or to any such director, or to any firm, corporation, limited liability company, or partnership in which an active executive officer, agent, employee, or director may be a partner, member, or stockholder, any notes or other instruments evidencing an indebtedness to the industrial loan and investment company, and any renewals or extensions thereof, need not be authorized as otherwise required by this subsection if such loan, or any renewal or any extension thereof, is within the terms of the authorization of the line of credit theretofore extended by the directors or executive committee to such active executive officer, agent, or employee, or to such director, or to any firm, corporation, limited liability company, or partnership in which any active executive officer, agent, employee, or director may be a partner, member or stockholder. The department, under such general rules

and regulations as it may prescribe, which shall apply to all industrial loan and investment companies alike, may require full collateral security for all loans of the types permitted by this subsection and, for the purpose of providing that such security may be adequate, may specify the types thereof that may be pledged. Subject to section 9 of this chapter, the limitations of this subsection shall not apply to a loan by an industrial loan and investment company to an active executive officer, agent, or employee thereof made upon the security of real estate whereupon such active executive officer, agent, or employee maintains the person's actual residence. The term "actual residence" includes a two-family dwelling unit if one (1) of such units is occupied by the active executive officer, agent, or employee of the industrial loan and investment company.
(g) An officer or director of any industrial loan and investment company who knowingly violates subsection (f) commits a Class B felony.
(Formerly: Acts 1935, c.181, s.8; Acts 1937, c.105, s.4; Acts 1949, c.229, s.1; Acts 1955, c.20, s.3; Acts 1969, c.129, s.2; Acts 1971, P.L.399, SEC.3; Acts 1973, P.L.284, SEC.3.) As amended by Acts 1977, P.L.293, SEC.2; Acts 1979, P.L.265, SEC.2; P.L.8-1993, SEC.448; P.L.213-2007, SEC.59; P.L.217-2007, SEC.57.

IC 28-5-1-9
Mortgage loans
Sec. 9. An industrial loan and investment company, hereinafter in this section sometimes called "company" may, subject to the requirements of this section, make or acquire a loan secured by a first lien upon real estate (including a leasehold) located in any state or the District of Columbia in an amount and for terms not to exceed (a) in the case of improved real estate, including farmland, (i) three-fourths (3/4) of the appraised value if the terms of the loan require substantially equal payments at successive intervals of not more than one (1) year each and if the terms of the loan are such as would require the payment of forty percent (40%) of the principal of and all interest on the loan within a period of ten (10) years or (ii) nine-tenths (9/10) of the appraised value if the terms of the loan require substantially equal payments at successive intervals of not more than one (1) year each and if the terms of the loan are such as would require the payment of all principal and interest on the loan within a period of thirty (30) years, except that the date of the initial payment of principal on a loan to a business borrower may be deferred for a period of not to exceed three (3) years from the date of the loan; or (b) in the case of unimproved real estate, one-half (1/2) the appraised value for a term not to exceed five (5) years or two-thirds (2/3) of the appraised value for a term not to exceed five (5) years if utilities, roads, or streets necessary for the development of such real estate have been completed. If the money borrowed on real estate is to be used for erecting improvements, and if the money is to be advanced as the work progresses, in such event, the appraised value for purposes of the loan shall be based upon the condition of

the real estate when such improvements shall have been completed.
The department may by rule or regulation increase or decrease the fraction of the appraised value which may be loaned with real estate as security and may increase or decrease the terms for which such loans may be made if the department finds that it is in the interest of the economy of the state and in conformity with sound financial practice.
In a case in which a loan subject to this section is made to finance construction of an improvement and such loan is combined with a permanent loan to continue after completion of construction, the term of the construction loan or that portion of the term not in excess of three (3) years, shall not be counted against the maximum term for the permanent loan permitted under this section but such combined construction loan and permanent loan shall be subject to all other requirements of this section.
For the purpose of this section, a "leasehold" shall mean the interest, which is security for a loan, of a lessee of real estate under a lease which on the date of the loan has an unexpired term extending at least five (5) years beyond the maturity of the loan, or contains a right of renewal, which may be exercised by the mortgagee, extending at least five (5) years beyond the maturity of the loan. The requirements for a loan subject to this section shall be: (i) the loan shall be evidenced by a bond, note, or other obligation and the lien securing such loan shall be obtained by a mortgage, deed of trust, or judgment; (ii) the lien shall be a first lien (except for a lien of taxes, assessments, or charges which are not yet due or which are payable without penalty) unless all prior liens are held by the company and the aggregate of all loans by the company secured by liens on the real estate satisfy all other requirements of this section pertaining to such loans; (iii) insurance against loss from fire on all buildings on the real estate which are included in the appraised value, issued by insurers acceptable to the company and authorized to do business where the real estate is located and in form and amount satisfactory to the company, shall be maintained during the term of the loan by or at the expense of the borrower, except that the company may at its own expense maintain such insurance covering only its interest as lender; and (iv) the borrower shall pay all expenses in connection with the loan for title insurance, searches and certificates, appraisal fees and fees for preparation and recording of documents.
The appraised value of the real estate offered for security shall be determined by one (1) or more competent persons who shall report such valuation in writing to such company. The written report so made shall be signed and in the event that such company makes such a loan, shall be kept on file by it subject to inspection by the department.
The foregoing limitations and restrictions shall not apply to real estate loans which are (1) mentioned in sections 6(a)(10), (11), and (12) of this chapter and the regulations issued thereunder insofar as said sections and regulations apply to loans on the security of real estate; and (2) made under 38 U.S.C. 1801 through 1825 and the

regulations issued under that federal law, insofar as said federal law and regulations apply to loans on the security of real estate, and under such limitations and restrictions as the department may, by regulation, prescribe.
The limitations set forth in this section shall not apply to mortgages taken as additional security for loans otherwise authorized by this chapter or as security for any loans which are in default or to second mortgages. Loans made to businesses where the company looks for repayment out of the operations of the borrower's business, relying primarily on the borrower's general credit standing and forecast of operations, with or without other security, but wishes to take a mortgage on the borrower's real estate as a precaution against contingencies, shall not be considered as real estate loans within the meaning of this section and, therefore, shall not be subject to the limitations of this section.
Any loan made upon the security of real estate which exceeds the maximum fraction of the appraised value of such real estate will not be in violation of this section so long as that portion of the loan in excess of the maximum fraction of the appraised value of the real estate is fully guaranteed or is fully secured by collateral consisting of a savings deposit, certificate of deposit, certificates of indebtedness or investment, assignment of rent, life insurance, or other collateral security to which the company has ready access and a first claim.
Subject to the limitations and restrictions of this section, any industrial loan and investment company, in addition to being permitted to make loans as provided by this section, may purchase, acquire, hold, and dispose of any loan, made to any other person, firm, limited liability company, or corporation and the notes and mortgages securing such loan. Before any such loan shall be purchased by any industrial loan and investment company the real estate securing such loan shall be appraised in the manner provided by this section for appraisement of the real estate offered as security for a loan to be made by such industrial loan and investment company.
Subject to the limitations of this section relating to the fraction of the appraised value which may be loaned on real estate as security, a company may make variable rate mortgage loans and rollover mortgage loans subject to the same limitations and rights provided state chartered banks and federally chartered banks under IC 28-1-13.5.
(Formerly: Acts 1935, c.181, s.9; Acts 1947, c.135, s.1; Acts 1955, c.20, s.4; Acts 1971, P.L.399, SEC.4; Acts 1973, P.L.284, SEC.4.) As amended by Acts 1979, P.L.265, SEC.3; Acts 1980, P.L.176, SEC.7; P.L.8-1993, SEC.449; P.L.176-1996, SEC.17.

IC 28-5-1-10
Time for existing companies to comply with loan limits
Sec. 10. Except as otherwise provided in this chapter, any such company which holds obligations of indebtedness in violation of the

limitations prescribed in this chapter shall, by July 1, 1938, cause the amount of such obligations to conform to the limitations prescribed in this chapter. The department may, in its discretion, extend the time for effecting such conformity, in individual instances, if the interests of the creditors will be protected and served by such extension. Upon the failure of any such company to comply with such limitations, in accordance with the terms of this section or in accordance with any order of the department with relation to such limitations, the department may declare that such company is conducting its business in an unauthorized or unsafe manner and proceed in accordance with IC 28-1-3.1-2.
(Formerly: Acts 1935, c.181, s.10.) As amended by P.L.263-1985, SEC.152.

IC 28-5-1-11
Acquisition or conveyance of real estate; purposes
Sec. 11. (a) Any such company shall have the power to purchase, hold and convey real estate for the following purposes and for no others:
(1) Such as shall be necessary for the convenient transaction of its business, but the cost or value of such real estate as carried on its books shall not exceed fifty percent (50%) of the amount of its capital and surplus, without the written consent of the department.
(2) Such as shall be conveyed to it in satisfaction of debts or obligations previously contracted in the course of its dealings, or in exchange for real estate so conveyed to it.
(3) Such as it shall purchase at sales under judgments or decrees of foreclosure on mortgages held by such company or shall acquire as additional security for obligations due such company.
(4) Such as shall have been sold under a title-retaining, installment, real estate sales contract, the term of which does not exceed twelve (12) years, where such contract is either purchased by it or taken as collateral security for a loan. However, the total cost of all real estate sold on title-retaining installment sales contracts as carried on the books of the company shall not at any one (1) time exceed five percent (5%) of the total resources of the company when such real estate title-retaining installment sales contracts were acquired without the written approval of the department.
(b) No such company shall hold the title or possession of any real estate purchased or otherwise acquired to secure any debts or obligations due to it, for a longer period than ten (10) years after such real estate is or has been purchased or otherwise acquired without the consent in writing of the department. However, any such company may sell any real estate so purchased or otherwise acquired by it under a title-retaining installment real estate sales contract, the term of which shall not exceed twelve (12) years, and hold title or possession thereof until the same is conveyed to the purchaser thereof under the terms and provisions of any such contract. (c) For the purposes of subsection (a)(1), real estate purchased or held for the convenient transaction of the business of a company includes the following:
(1) Real estate on which the principal office or a branch office of the company is located.
(2) Real estate that is the location of facilities supporting the operations of the company, such as parking facilities, data processing centers, loan production offices, automated teller machines, night depositories, facilities necessary for the operations of a company subsidiary, or other facilities that are approved by the director.
(3) Real estate that the board of directors of the company expects, in good faith, to use as a company office or facility in the future.
(d) If real estate referred to in subsection (c)(3) is held by a company for one (1) year without being used as a company office or facility, the board of directors of the company shall state, by resolution, definite plans for the use of the real estate. A resolution adopted under this subsection shall be made available for inspection by the department.
(e) Real estate referred to in subsection (c)(3) may not be held by a company for more than three (3) years without being used as a company office or facility unless:
(1) the board of directors of the company, by resolution:
(A) reaffirms annually that the company expects to use the real estate as a company office or facility in the future; and
(B) explains the reason why the real estate has not yet been used as a company office or facility; and
(2) the director determines that:
(A) the continued holding of the real estate by the company does not endanger the safety and soundness of the company; and
(B) the company is holding the real estate to use the real estate in the future for one (1) of the purposes set forth in subsection (c)(1) and (c)(2).
(f) Real estate referred to in subsection (c)(3) may not be held by a company for more than ten (10) years without being used as a company office or facility unless the department consents in writing to the continued holding of the real estate by the company.
(Formerly: Acts 1935, c.181, s.11; Acts 1947, c.135, s.2; Acts 1955, c.20, s.5; Acts 1972, P.L.198, SEC.1.) As amended by P.L.14-1992, SEC.112; P.L.213-2007, SEC.60; P.L.217-2007, SEC.58.

IC 28-5-1-12
Certificates of indebtedness or investment; form; payment; withdrawals
Sec. 12. Any certificates of indebtedness or investment issued by any such company pursuant to the provisions of this chapter may be issued as fully paid or to be paid for in installments by the purchaser. All of the terms and conditions upon which any such certificate of

indebtedness or investment is issued shall be clearly stated therein and any such company may by contract provide that it shall not be required to pay on such certificates of indebtedness or investment any amount exceeding its net receipts of the previous calendar month, in which event such certificates must be redeemed in the order in which they are presented for redemption or as otherwise prescribed by special regulation of the department.
(a) Fully paid certificates shall be payable at a date certain not less than ninety (90) days subsequent to the date of issue thereof, except that the company may pay such certificates prior to the maturity date whenever its reserve balance equals or exceeds the amount provided in section 13 of this chapter. Such company may at any time redeem any of such certificates upon thirty (30) days notice in writing to the holder thereof prior to such redemption. If such certificate is not presented for payment by the holder thereof at maturity, such certificate shall be payable thereafter only upon at least thirty (30) days notice in writing given by the holder thereof to the company issuing the same, except that any such company may waive such notice whenever its reserve balance equals or exceeds the amount provided in section 13 of this chapter.
(b) Installment certificates shall be payable only after ninety (90) days notice in writing given by the holder of the certificate to the company issuing the same, except that any such company may waive the notice whenever its reserve balance equals or exceeds the amount provided in section 13 of this chapter. The company may at any time redeem any of the certificates upon thirty (30) days notice in writing to the holder of the certificate prior to such redemption.
(c) Subject to subsection (b), a company may permit the holder of any installment certificate of indebtedness or investment to make withdrawals from the certificate by negotiable or transferable instruments or orders, if the certificate is held by the type or category of holder permitted to hold a similar account with a financial institution controlled under 12 U.S.C. 3502.
(d) A company may require the owner of any installment certificate of indebtedness or investment which is subject to withdrawal by negotiable or transferable instruments or orders to maintain a minimum balance in that certificate of indebtedness or investment and may charge fees that are reasonable and competitive if the balance in the certificate of indebtedness or investment falls below a minimum required balance. Interest paid on certificates of investment or indebtedness subject to withdrawal by negotiable or transferable instruments or orders may not exceed the maximum rate allowable for those financial institutions whose interest rates are controlled under 12 U.S.C. 3502.
(Formerly: Acts 1935, c.181, s.12.) As amended by Acts 1980, P.L.177, SEC.1; Acts 1981, P.L.258, SEC.1; P.L.269-1983, SEC.2; P.L.269-1985, SEC.2.

IC 28-5-1-13
Certificates of indebtedness or investment; reserve balance Sec. 13. Every company issuing any such certificates of indebtedness or investment shall at all times maintain a reserve balance equal to at least three percent (3%) of the total amount paid in on all of its outstanding certificates of indebtedness or investment, which said reserve balance shall consist of cash on hand or on demand deposit with a solvent and going bank or trust company. If at any time such reserve balance shall be reduced below the amount herein prescribed, such company shall not issue any additional certificates of indebtedness or investment nor make any new loans or pay any dividends until such reserve balance shall have been fully restored to the amount herein prescribed. All of the officers and such of the directors as participate in violating any of the provisions of this section shall be jointly and severally liable to the holder or holders of any certificates of indebtedness or investment issued when such reserve balance is below the amount herein prescribed for any loss suffered or sustained by them accruing by reason of such violation. Any such company which maintains federal deposit insurance as authorized in section 6(a)(17) of this chapter and which maintains the reserves required by the Federal Reserve Act shall be considered to have complied fully with this section.
(Formerly: Acts 1935, c.181, s.13; Acts 1947, c.135, s.3; Acts 1955, c.20, s.6; Acts 1971, P.L.399, SEC.5.) As amended by P.L.269-1983, SEC.3.

IC 28-5-1-14
Surplus account; dividends
Sec. 14. Every such company shall on June 30 and December 31 of each year, and before the payment of any dividends on its outstanding stock, transfer to its surplus account a credit equal to five per cent (5%) of the net earnings of such company for the preceding six (6) months and shall accumulate such surplus account until the unimpaired amount thereof equals the amount of the capital stock of such company. No such company shall declare or pay dividends upon its stock in any form unless its capital is unimpaired and unless a surplus fund equal to twenty-five per cent (25%) of its capital has been accumulated and is maintained unimpaired. Thereafter any such company may annually or semiannually, but not more frequently declare and pay a dividend of so much of its net earnings as may be deemed expedient, but the rate of such dividend shall not exceed the rate of six per cent (6%) per annum upon the book value of its shares, as determined by the department, until the unimpaired surplus fund of the company is equal to the amount of its unimpaired capital stock.
(Formerly: Acts 1935, c.181, s.14.)

IC 28-5-1-15
Authority of department; examination of affiliates; examination of vendors
Sec. 15. (a) The department shall have charge of the organization, supervision, regulation, examination, and liquidation of all industrial

loan and investment companies to which this chapter is applicable, to the same extent and in the same manner as is provided for financial institutions in IC 28-1 and IC 28-11, and for such purpose any company to which this chapter is applicable shall be deemed to be and shall be a financial institution within the meaning of the term as used in IC 28-1-2, IC 28-1-3.1, and IC 28-11. The department shall be subject to the same limitations with reference to the disclosure of information as is provided in IC 28-11-3-3.
(b) In conducting an examination of an industrial loan and investment company, the department shall include an examination of the affairs of all the industrial loan and investment company's affiliates necessary to disclose fully:
(1) the relations between the industrial loan and investment company and its affiliates; and
(2) the effect of the relations described in subdivision (1) upon the affairs of the industrial loan and investment company.
In conducting the examination of an affiliate of an industrial loan and investment company, the department has the same powers to examine the affiliate as the department has to examine the affairs of the industrial loan and investment company under this section.
(c) If an industrial loan and investment company contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the industrial loan and investment company and be subject to the department's routine examination procedures, the person that provides the service to the industrial loan and investment company shall, at the request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director may order any industrial loan and investment company that receives services from the person refusing the examination to:
(1) discontinue receiving one (1) or more services from the person; or
(2) otherwise cease conducting business with the person.
(Formerly: Acts 1935, c.181, s.15.) As amended by P.L.263-1985, SEC.153; P.L.33-1991, SEC.47; P.L.213-2007, SEC.61; P.L.217-2007, SEC.59; P.L.35-2010, SEC.144.

IC 28-5-1-16
Records retention policy
Sec. 16. (a) The board of directors shall develop a records retention policy. In developing the policy, the board of directors shall consider:
(1) legal actions and administrative proceedings in which the production of company records is necessary or desirable;
(2) state and federal statutes of limitation applicable to legal actions and administrative proceedings; and
(3) the availability of information contained in the company

records from other sources.
(b) Except for records that must be permanently retained, a company may dispose of a record that has been retained for the period required and in the manner required by the records retention policy. A company is not under a duty to produce the record in an action or proceeding after the disposal of the record.
(c) The department may require each such company to prepare and submit such reports of condition as are deemed necessary in any year, and if the department so orders, any such company shall publish such statement of condition in the manner and form prescribed by the department.
(Formerly: Acts 1935, c.181, s.16.) As amended by P.L.263-1985, SEC.154; P.L.11-1998, SEC.10.

IC 28-5-1-17
Rules and regulations
Sec. 17. The department may by a majority vote of the members of the commission promulgate rules and regulations for any of the following purposes:
(1) Prescribing the methods and standards to be used in making the examinations and evaluating the assets and prescribing the forms of reports of any company to which this act is applicable.
(2) Defining what is a safe or an unsafe manner and a safe or unsafe condition for conducting and transacting business by any company to which this chapter is applicable.
(3) For the establishment of safe and sound methods for the transaction of business by any such company and for safeguarding the interests of creditors and shareholders thereof and, subject to section 6(a)(1) and (c) of this chapter, the rate of interest paid or to be paid, or service charges to be collected by any such company upon its certificates of investment or other evidences of indebtedness issued by it.
(4) For the administration and termination of the affairs of any such company which is in voluntary or involuntary liquidation or whose business and property have been taken possession of by the department pursuant to IC 28-1. And the department may take possession of the business and property of any such company in the same manner and reorganize or liquidate the same under the conditions with reference to other financial institutions as prescribed in IC 28-1.
(Formerly: Acts 1935, c.181, s.17; Acts 1937, c.105, s.5; Acts 1949, c.229, s.2.) As amended by Acts 1978, P.L.2, SEC.2817; Acts 1982, P.L.169, SEC.2.

IC 28-5-1-18
Fidelity coverage for officers and employees; bonds; reserve funds
Sec. 18. Every company shall make provision for adequate fidelity coverage for all officers and employees having access to money or bonds of the company. The amount and form of fidelity coverage must be approved by the board of directors of the company.

Coverage may be provided:
(1) in the form of a blanket fidelity bond issued by a corporate surety authorized to transact business in Indiana; or
(2) through the establishment of a separate reserve fund within the company for that purpose.
(Formerly: Acts 1935, c.181, s.18.) As amended by P.L.276-1987, SEC.2.

IC 28-5-1-19
Exclusion from banking business; false advertising; desist orders
Sec. 19. A company may not engage in the banking or trust business, operate a savings bank, commercial bank or trust company, advertise or hold itself out to the public as a bank, savings bank or trust company, or use the word "bank" in connection with its name or business in any of its advertising or literature. A company may not accept deposits or "savings accounts" or advertise or hold itself out to the public as accepting deposits of money or "savings accounts", unless the company maintains federal deposit insurance, as authorized by section 6(a)(16) of this chapter. A company may not advertise, print, display, publish, distribute, or broadcast or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, in any manner whatsoever, any statement or representation with regard to the rates, terms, or conditions for the lending of money, credit, goods, or things in action which is false, misleading, or calculated to deceive. If any company refers in any advertising matter to the rate of charge upon loans to be made by it, the department may require such company to state such rate of charge fully and clearly in such manner as it may deem necessary to prevent misunderstanding thereof by prospective borrowers. The department may order any company to desist from any conduct which it shall find to be a violation of this section.
(Formerly: Acts 1935, c.181, s.19.) As amended by P.L.269-1983, SEC.4; P.L.90-2008, SEC.37.

IC 28-5-1-20
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 28-5-1-21
Elimination of certificates of indebtedness or certificates of investment, deposits, or savings accounts
Sec. 21. Companies that do not have any certificates of indebtedness, certificates of investment, deposits, or savings accounts outstanding shall not be subject to the provisions of sections 5, 8 through 14, and 18 of this chapter. After February 27, 1951, no company engaged in business on February 27, 1951, under this chapter as permitted by this section, and no company authorized after February 27, 1951, to engage in business under this chapter, shall at any time thereafter be empowered and authorized to issue, negotiate, or sell, or shall issue, negotiate, or sell certificates of

investment or indebtedness. These restrictions shall not limit the power of such corporations otherwise to borrow money commercially or to issue and sell their capital stock.
(Formerly: Acts 1935, c.181, s.20a; Acts 1951, c.79, s.2.) As amended by P.L.263-1985, SEC.155; P.L.176-1996, SEC.18.

IC 28-5-1-22
Violations
Sec. 22. A person who violates a provision of this chapter for which there is no other penalty provided commits a Class C infraction.
(Formerly: Acts 1935, c.181, s.21.) As amended by Acts 1978, P.L.2, SEC.2818.

IC 28-5-1-22.1
Prohibited transactions
Sec. 22.1. An industrial loan and investment company is prohibited from entering into any transaction that would be prohibited for a bank under IC 28-1-18.2.
As added by P.L.192-1997, SEC.12.

IC 28-5-1-23
Taxation
Sec. 23. All industrial loan and investment companies subject to the provisions of this chapter shall be taxed in the same manner as banks and trust companies are taxed under IC 6-5.5.
(Formerly: Acts 1935, c.181, s.21a; Acts 1969, c.129, s.3.) As amended by P.L.263-1985, SEC.156; P.L.347-1989(ss), SEC.22.

IC 28-5-1-24
Repealed
(Repealed by Acts 1978, P.L.2, SEC.2824.)

IC 28-5-1-25
Conversion into state bank, trust company, or savings association
Sec. 25. (a) Any industrial loan and investment company organized under this chapter may, upon approval of the department, convert into a state bank or trust company or a savings association.
(b) The department shall prescribe the procedure for conversion under this section. The department shall prescribe a procedure that includes the following conditions:
(1) The conversion must be proposed by the board of directors of the industrial loan and investment company in a resolution of conversion.
(2) The resolution of conversion must be adopted by an affirmative vote of at least two-thirds (2/3) of the shareholders of the industrial loan and investment company.
(3) The industrial loan and investment company must provide all relevant information requested by the department in connection with the conversion. (c) Upon conversion, an industrial loan and investment company has all the rights, privileges, immunities, and powers, and is subject to all the duties, restrictions, penalties, and liabilities of a bank or trust company organized under IC 28-1 or a savings association organized under IC 28-4 (before its repeal) or under IC 28-15.
As added by P.L.164-1988, SEC.10. Amended by P.L.79-1998, SEC.71.

IC 28-5-1-26
Requirement to provide property tax information in certain transactions
Sec. 26. With respect to a residential real property financing or refinancing, an industrial loan and investment company shall comply with IC 6-1.1-12-43.
As added by P.L.64-2004, SEC.30.



CHAPTER 2. SURVIVORS.PAYMENT

IC 28-5-2-3
Laws applicable
Sec. 3. Payment of the certificates as provided in sections 1 and 2 of this chapter shall be subject to the provisions set forth in IC 28-5-1-12.
(Formerly: Acts 1953, c.61, s.3.) As amended by P.L.263-1985, SEC.157.



CHAPTER 3. MINORS

IC 28-5-3-2
Loans; misrepresenting age; estoppel by representation
Sec. 2. When, in case of any loan made by any industrial loan and investment company organized under the laws of this state, the borrower or any other person furnishing security on behalf of the borrower, shall, as an inducement to such industrial loan and investment company to make the loan, represent to it, in writing, that he or she is eighteen (18) years of age or older or otherwise make any false statement or representation to any such industrial loan and investment company, and such company is deceived, and the loan is made in reliance upon such representation, neither the person so representing nor any one in his or her behalf nor any person otherwise legally liable to pay such loan, shall afterwards be allowed, as against such industrial loan and investment company, to take advantage of the fact that the person making the representation was under eighteen (18) years of age, but each person shall be estopped by such representation.
(Formerly: Acts 1953, c.46, s.2; Acts 1973, P.L.280, SEC.10.) As amended by P.L.134-2001, SEC.15.

IC 28-5-3-3
Law applicable
Sec. 3. Payment of certificates as provided in section 1 of this chapter shall be subject to the provisions set forth in IC 28-5-1-12.
(Formerly: Acts 1953, c.46, s.3.) As amended by P.L.263-1985, SEC.158.






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.1. SAVINGS BANKS

CHAPTER 1. GENERAL PROVISIONS

IC 28-6.1-1-2
Applicability of corporate governance laws; references
Sec. 2. (a) This section applies only to a savings bank (whether in stock or mutual form of ownership) that was:
(1) formed as a result of conversion under IC 28-1-21.7, IC 28-1-21.8, or IC 28-1-21.9 after December 31, 1992;
(2) incorporated under IC 28-12; or
(3) formed as a result of conversion under IC 28-1-30.
(b) A savings bank described in subsection (a) is governed by IC 28-13 in addition to this article.
(c) A reference in this article to formation and operation by a board means formation by conversion and operation by an elected board of directors.
(d) As to a mutual savings bank, a reference in IC 28-13-5, IC 28-13-6, IC 28-1-7, IC 28-1-7.1, IC 28-1-8, or IC 28-1-9 to shareholders and shareholders' meetings means members and members' meetings.
(e) Notwithstanding subsection (d), in a proposed disposition described in IC 28-1-8-3(b) of this chapter, the rights and remedies for dissenting shareholders set forth in IC 28-1-7-21 do not apply.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.94; P.L.192-1997, SEC.13; P.L.62-1999, SEC.3; P.L.27-2012, SEC.81.



CHAPTER 2. DEFINITIONS

IC 28-6.1-2-2
Board
Sec. 2. "Board" refers to either of the following:
(1) If the savings bank was organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993, the term refers to the board of trustees of the savings bank.
(2) If the savings bank is not described by subdivision (1), the term refers to the board of directors of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-2-2.4
Repealed
(Repealed by P.L.27-2012, SEC.82.)

IC 28-6.1-2-2.5
Repealed
(Repealed by P.L.27-2012, SEC.83.)

IC 28-6.1-2-3
Department
Sec. 3. "Department" refers to the department of financial institutions established by IC 28-11-1-1.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-2-4
Member
Sec. 4. "Member" means a deposit account holder or borrower in a mutual savings bank formed as a result of a conversion under IC 28-1-21.7 after December 31, 1992.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-2-5
Mutual savings bank
Sec. 5. "Mutual savings bank" means a savings bank that is:
(1) governed by members; and
(2) formed as the result of a conversion under IC 28-1-21.7 after December 31, 1992.
As added by P.L.42-1993, SEC.72. Amended by P.L.262-1995, SEC.66.

IC 28-6.1-2-6 Savings bank
Sec. 6. "Savings bank" means any of the following:
(1) A financial institution organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993.
(2) A financial institution formed as the result of a conversion under IC 28-1-21.7, IC 28-1-21.8, or IC 28-1-21.9.
(3) A stock savings bank incorporated under IC 28-12.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.95.

IC 28-6.1-2-7
Stock savings bank
Sec. 7. "Stock savings bank" means a savings bank that is owned by the holders of capital stock and that was:
(1) formed as the result of conversion under IC 28-1-21.8 or IC 28-1-21.9 after December 31, 1992; or
(2) incorporated under IC 28-12.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.96.

IC 28-6.1-2-8
Trustee
Sec. 8. "Trustee" refers to a member of the board of a savings bank organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993.
As added by P.L.42-1993, SEC.72.



CHAPTER 3. THE BOARD OF TRUSTEES OF SAVINGS BANKS ORGANIZED, REORGANIZED, OR OPERATING BEFORE JANUARY 1, 1993

IC 28-6.1-3-2
Court
Sec. 2. As used in this chapter, "court" refers to the circuit court of the county in which the savings bank is located.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-3
Number of trustees
Sec. 3. The board of trustees of the savings bank must have at least seven (7) but not more than twenty-one (21) trustees.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-4
Qualifications of trustees
Sec. 4. An individual must have the following qualifications to be a trustee:
(1) The individual must be a citizen of Indiana for at least five (5) years before becoming a trustee.
(2) The individual must have an equity in real estate:
(A) located in the county in which the savings bank is located; and
(B) worth at least five thousand dollars ($5,000), the value of which is determined by two (2) individuals designated by the court.
(3) The individual must in all respects be a suitable individual to be entrusted with the management of a savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-5
Vacancies; elections; qualifications of successors
Sec. 5. (a) A vacancy on the board of the savings bank is created if any of the following applies to a trustee:
(1) The trustee dies.
(2) The trustee resigns.
(3) The trustee is unable to discharge duties because of incapacity.
(4) The trustee moves from the county where the saving bank is located.
(5) The trustee becomes insolvent. (6) The trustee fails for nine (9) successive months to attend the regular meetings of the board.
(b) The remaining trustees shall fill a vacancy created under subsection (a) by electing a successor by ballot.
(c) An election under subsection (b) may be held at a regular meeting of the board or at a special meeting of which the remaining trustees have been given notice.
(d) A successor is elected upon a majority vote of the remaining trustees.
(e) A successor must possess the qualifications set forth in section 4 of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-6
Vacancies; judicial appointments
Sec. 6. (a) If the board fails to fill a vacancy under section 5 of this chapter for three (3) months after the vacancy is created, the court shall, subject to subsection (b), appoint an individual qualified under this chapter to fill the vacancy.
(b) The court shall fill the vacancy upon the written request of:
(1) any three (3) trustees; or
(2) at least two percent (2%) of the depositors in the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-7
Vacancies; successors' certificates of qualification and fitness
Sec. 7. (a) An individual elected or appointed to fill a vacancy shall obtain from the court a certificate of qualification and fitness before the individual may enter upon duties as a trustee.
(b) A certificate issued under subsection (a) shall be:
(1) recorded in the journal of the proceedings of the savings bank; and
(2) be filed with the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-8
Presidents; officers and agents
Sec. 8. (a) The trustees of the savings bank shall elect from among the trustees a president.
(b) The trustees may choose from among the trustees, or otherwise, other officers or agents the trustees consider necessary to conduct the business of the savings bank.
(c) The officers and agents hold their offices at the pleasure of the board and until their successors are chosen and qualified.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-9
Bylaws, rules, and regulations
Sec. 9. (a) Subject to Indiana law, the board of a savings bank

may from time to time make bylaws, rules, and regulations as the board considers proper for the following purposes:
(1) Election of officers.
(2) Prescribing the powers and duties of the officers.
(3) The manner of discharging the powers and duties of the officers.
(4) Appointment of committees.
(5) Prescribing the duties of committees.
(6) Generally for transacting the business of the corporation.
(b) The board shall send a copy of bylaws, rules, and regulations and any amendments to the bylaws, rules, or regulations to the auditor of state.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-10
Quorum
Sec. 10. (a) A quorum of the board of a savings bank consists of at least a majority of the trustees.
(b) Except as provided in subsection (c), the president or a vice president of the board must be present for a quorum to exist. Notwithstanding subsection (c), if the number of trustees is fifteen (15) or more, a quorum must consist of at least seven (7) trustees, with the president or a vice president present.
(c) The board may provide in the bylaws that the quorum consists of more than a majority of the trustees. If the bylaws provide for a quorum of nine (9) or more trustees, the bylaws may provide that a quorum exists without the presence of the president or a vice president of the board.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-11
Reducing number of trustees
Sec. 11. (a) The board of a savings bank may, by resolution incorporated in the bylaws of the savings bank, reduce the number of trustees to a number not less than the minimum number required by section 3 of this chapter.
(b) If the board adopts a resolution under subsection (a), the number of trustees may be reduced by not filling vacancies on the board as vacancies occur until the number of trustees reaches the number set in the resolution.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-12
Increasing number of trustees
Sec. 12. (a) Subject to section 3 of this chapter, the board of a savings bank may, by resolution incorporated in the bylaws of the savings bank, increase the number of trustees.
(b) The board may adopt a resolution under subsection (a) at any time.
As added by P.L.42-1993, SEC.72.
IC 28-6.1-3-13
Meetings
Sec. 13. (a) The board shall hold regular meetings at least every three (3) months.
(b) The board may provide in the bylaws of the savings bank for:
(1) regular meetings more frequent than required by subsection (a); and
(2) the calling of special meetings.
(c) The board shall keep minutes of the proceedings of each meeting in a record provided for that purpose.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-14
Suspension of trustees
Sec. 14. (a) The auditor of state may at any time, by an order under the seal of the auditor of state, for due cause stated in the order, suspend a trustee from the board.
(b) Upon the application of two-thirds (2/3) of the trustees of a savings bank setting forth good reasons for the action in regard to a trustee, the auditor of state shall issue the order.
(c) Upon issuing an order under this section, the auditor of state shall send a copy of the order to each of the following:
(1) The savings bank. The order shall be entered in full in the minutes of the savings bank.
(2) To the suspended trustee. Upon request of the trustee, the auditor of state shall send the original order to the trustee.
(3) To the judge of the court.
(d) The judge of the court, after giving proper notice to the trustee and an opportunity for the trustee to be heard in the trustee's defense, may vacate or confirm the order. Confirmation of an order under this subsection operates to remove the trustee from office.
As added by P.L.42-1993, SEC.72.



CHAPTER 4. BOARD MEMBERS, OFFICERS, AND EMPLOYEES

IC 28-6.1-4-2
Group insurance; retirement and pension plans
Sec. 2. A savings bank may purchase group insurance and provide retirement or pension plans for its officers and employees, with or without the officers' or employees' participation in the cost of the insurance or plans.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-4-3
Special service compensation
Sec. 3. (a) A savings bank that has accumulated a surplus of at least five percent (5%) upon its deposits may pay board members who render special personal service (beyond the ordinary duty of attending meetings and serving upon committees other than of examination) compensation determined by the board.
(b) A board member for whom special service compensation is under consideration by the board may not vote upon the question.
(c) If, after special compensation is paid to a board member under subsection (a), the savings bank's surplus becomes impaired so as to be less than five percent (5%) of its deposits, the special compensation to the board member shall cease until the surplus is again at least five percent (5%) of deposits.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-4-4
Repealed
(Repealed by P.L.122-1994, SEC.122.)

IC 28-6.1-4-4.1
Indemnification of directors; application to banks formed before January 1, 1993
Sec. 4.1. (a) The provisions concerning indemnification of directors set forth in IC 28-13-13 shall apply to savings banks formed before January 1, 1993.
(b) In the application of IC 28-13-13 to a savings bank formed before January 1, 1993, references in IC 28-13-13 to "directors" and "the board of directors" shall be treated as referring to the trustees and the board of trustees of the savings bank.
As added by P.L.122-1994, SEC.97.



CHAPTER 5. FIDELITY COVERAGE FOR SAVINGS BANKS

IC 28-6.1-5-2
Approval of amount and form of coverage
Sec. 2. The amount and form of fidelity coverage must be approved by the board of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-5-3
Form of coverage
Sec. 3. Fidelity coverage may be provided in either of the following ways:
(1) In the form of a blanket fidelity bond issued by a corporate surety authorized to transact business in Indiana.
(2) Through establishment of a separate reserve fund within the savings bank for that purpose.
As added by P.L.42-1993, SEC.72.



CHAPTER 6. GENERAL POWERS OF A SAVINGS BANK

IC 28-6.1-6-2
Buying and selling exchange, coin, and bullion
Sec. 2. A savings bank may buy and sell exchange, coin, and bullion.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-3
Loaning money
Sec. 3. A savings bank may loan money.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-4
Borrowing money
Sec. 4. A savings bank may borrow money and do the following:
(1) Issue notes, bonds, or debentures to evidence that borrowing.
(2) Mortgage, pledge, or hypothecate any of its assets to secure the repayment of that money.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-5
Receiving savings and demand deposits
Sec. 5. (a) A savings bank may receive savings deposits and, subject to subsection (b), demand deposits.
(b) If a savings bank accepts demand deposits, the savings bank shall establish and maintain the reserve balances prescribed by law applicable to banks and trust companies or by any general rules of the department, when the law, rules, and regulations apply to all banks and trust companies alike.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-6
Receiving deposits of securities and personal property
Sec. 6. A savings bank may receive deposits of securities or other personal property from any person or corporation, upon terms agreed upon by the parties.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-7 Contracting for and receiving highest rate of interest
Sec. 7. A savings bank may contract for and receive on loans and discounts the highest rate of interest allowed to be contracted for and received by individuals.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-8
Accepting drafts for future payment; issuing letters of credit
Sec. 8. A savings bank may accept for future payment drafts drawn upon the savings bank by its customers and may issue letters of credit with a specific expiration date authorizing the holders of the letters to draw drafts upon the savings bank or its correspondents at sight or on time.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-9
Exercising general banking powers; issuing money
Sec. 9. A savings bank may exercise all the powers incidental, proper, necessary, or usual in carrying on a general banking business, but it may not issue bills to circulate as money.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-10
Receiving deposits of state and federal public funds
Sec. 10. (a) A savings bank may receive deposits of state and federal public funds:
(1) on the same terms and conditions;
(2) with the same rights and privileges; and
(3) subject to the same duties and obligations;
as provided by law for banks of discount and deposit, trust companies, and other financial institutions.
(b) The power under subsection (a) includes the right to pledge securities or other assets for the repayment of the deposits if the pledge is permitted by applicable law or regulation.
As added by P.L.42-1993, SEC.72. Amended by P.L.35-2010, SEC.145.

IC 28-6.1-6-11
Acting as fiscal or transfer agent of government bodies
Sec. 11. A savings bank may act as a fiscal or transfer agent of the United States or of any state, municipality, body politic or corporate, and in that capacity receive and disburse money.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-12
Transferring, registering, and countersigning certificates of stock, bonds, and other evidences of indebtedness
Sec. 12. A savings bank may transfer, register, and countersign certificates of stock, bonds, or other evidence of indebtedness and authenticate and certify the bonds and certificates of indebtedness. As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-13
Acting as agent to buy and sell transportation
Sec. 13. A savings bank may act as an agent to buy and sell domestic and foreign transportation.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-14
Soliciting and writing insurance; acting as insurance producer for life insurance or annuity; prohibitions; authority to purchase and hold life insurance
Sec. 14. (a) A savings bank may solicit and write insurance as an insurance producer or a broker for any insurance company authorized to do business in the state or states where the insurance producer or broker operates.
(b) A savings bank or its affiliate (as defined in IC 28-6.2-1-4) may act as an insurance producer for the sale of any life insurance policy or annuity contract issued by a life insurance company (as defined in IC 27-1-2-3) authorized to do business in the state or states where the insurance producer operates.
(c) A savings bank or its affiliate that acts as an insurance producer for the sale of a life insurance policy or an annuity contract under subsection (b):
(1) is subject to all requirements of IC 27 with respect to the insurance producer's activity in Indiana; and
(2) must comply with the disclosure requirements under IC 27-1-38.
(d) A savings bank or its affiliate may not condition:
(1) an extension of credit;
(2) a lease or sale of real or personal property;
(3) the performance of a service; or
(4) the amount charged for:
(A) extending credit;
(B) leasing or selling real or personal property; or
(C) performing services;
upon a person's purchase of a life insurance policy or an annuity contract from the savings bank or its affiliate.
(e) This section does not prohibit a savings bank or its affiliate from requiring that a person, as a condition to a transaction, obtain a life insurance policy from an insurance company acceptable to the savings bank or its affiliate.
(f) Subject to any limitations or restrictions that the department or a federal regulator may impose by regulation, rule, policy, or guidance, a savings bank may purchase and hold life insurance as follows:
(1) Life insurance purchased or held in connection with employee compensation or benefit plans approved by the savings bank's board.
(2) Life insurance purchased or held to recover the cost of

providing preretirement or postretirement employee benefits approved by the savings bank's board.
(3) Life insurance on the lives of borrowers.
(4) Life insurance held as security for a loan.
(5) Life insurance that a national bank may purchase or hold under 12 U.S.C. 24 (Seventh).
As added by P.L.42-1993, SEC.72. Amended by P.L.262-1995, SEC.67; P.L.188-1997, SEC.8; P.L.63-2001, SEC.14 and P.L.134-2001, SEC.16; P.L.130-2002, SEC.7; P.L.178-2003, SEC.92; P.L.10-2006, SEC.36 and P.L.57-2006, SEC.36; P.L.27-2012, SEC.84.

IC 28-6.1-6-15
Acting as attorney
Sec. 15. A savings bank may act as an attorney in fact or agent of any foreign or domestic person or corporation for any lawful purpose.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-16
Receiving personal property for deposit
Sec. 16. (a) A savings bank may do the following:
(1) Receive upon deposit for safekeeping or in escrow, money, bonds, mortgages, jewelry, plate, stock, securities, valuable papers of any kind, and other personal property.
(2) Lease receptacles for safe deposits of personal property.
(b) The savings bank may prescribe terms and conditions not inconsistent with this section for the receiving or leasing authorized by subsection (a).
(c) A savings bank or any of the savings bank's assets are not liable for the value of any property received by the savings bank under the power conferred by this section or for damages for the loss, theft, or misappropriation of the property.
(d) A savings bank may procure and carry insurance for the benefit of the owners of property received by the savings bank under the power conferred by this section.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-17
Acting under court appointment
Sec. 17. A savings bank may act under court appointment as any of the following:
(1) Commissioner for the sale of real property.
(2) Guardian of the person or estate of an incapacitated person (as defined in IC 29-3-1-7.5), or in other instances where a guardian may be appointed.
(3) Trustee, receiver, conservator, or committee of the property or estate of a person or corporation in insolvency or bankruptcy proceedings.
(4) Depository of money paid into court, whether for the benefit

of a person or corporation.
(5) In any other fiduciary capacity.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-18
Acting in probate
Sec. 18. (a) A savings bank may do any of the following:
(1) Act as the personal representative of the estate of a deceased individual.
(2) Act as the trustee under the last will and testament of a deceased individual.
(3) Act under court appointment as personal representative or trustee under a last will and testament, when the savings bank is the successor to a corporation appointed in the last will and testament.
(b) When an individual is appointed with a savings bank as receiver, guardian, commissioner, trustee, or personal representative, the individual's appointment may be under the limitation of powers and upon the terms and conditions of possession and control of the trust assets by the savings bank, or otherwise. If the individual is required to give bond or security, the bond or security shall be as:
(1) the individual and the savings bank agree; and
(2) approved by the court or judge making the appointment.
(c) When an individual who is appointed in a fiduciary capacity is required to give a bond or security for the faithful performance of duties, the savings bank may guarantee or become surety for the individual if:
(1) the savings bank takes possession and control of the assets involved; and
(2) approved by the court having jurisdiction of the fiduciary.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-19
Acting as guardian, trustee, or personal representative
Sec. 19. (a) A savings bank may act under court appointment as guardian, trustee, or personal representative on the application or consent of a person acting or entitled to act as such and in the place of that person.
(b) An appointment under subsection (a) may be made:
(1) upon notice required by law to the persons interested in the estate or fund; and
(2) with the consent of the principal beneficiaries or other persons interested in the estate or fund;
as the court making the appointment considers proper.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-20
Taking, accepting, and executing trusts
Sec. 20. A savings bank may do any of the following:
(1) Take, accept, and execute a legal trust, duties, and powers

in regard to:
(A) the holding, management, sale, or disposition of property; and
(B) the rents and profits from that property;
that are granted or confided to the savings bank by any authority.
(2) Take, accept, and execute a trust and any powers that may be conferred upon the savings bank by any authority.
(3) Generally execute legal trusts of every description.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-21
Acting in fiduciary capacity
Sec. 21. (a) Except as otherwise provided in this article, a savings bank may act:
(1) in a fiduciary capacity permitted by this article; and
(2) as commissioner for the sale of real estate;
without bond or other security.
(b) When a savings bank is acting in a fiduciary capacity, the savings bank may administer oaths attested by the signature of the savings bank's secretary or cashier and the savings bank's seal in the same fashion as an individual acting in the same capacity may administer oaths.
(c) The court having jurisdiction of the fiduciary may require a bond or other security at any time. Upon failure of the savings bank to give a bond or security as required, the court may remove the savings bank and revoke the savings bank's appointment.
(d) A savings bank may not pledge or deposit any of its assets as a condition to the exercise of any of its powers as a fiduciary.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-22
Receiving fees, commissions, gifts, and things of value
Sec. 22. Except as otherwise provided by law, an officer, a trustee, an employee, an agent, or an attorney of a savings bank commits a Class A misdemeanor if the individual stipulates for, receives, or agrees to receive a fee, commission, gift, or thing of value from any person for the purpose of procuring or attempting to procure for any person:
(1) a loan from a savings bank; or
(2) the purchase or discount of any paper, note, draft, check, or bill of exchange by a savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-22.5
Profit or commission on sales or purchases; necessity of specific authorization; surcharge
Sec. 22.5. (a) Except for interest at the legal rate on a loan or advancement, a savings bank may not, directly or indirectly, receive a profit or commission from the sale to or purchase from an estate,

a guardianship, or a trust of which the savings bank is the fiduciary unless the profit or commission is authorized by agreement with the creator of the trust or a court with jurisdiction over the estate, guardianship, or trust.
(b) A savings bank that receives a profit or commission in violation of subsection (a) shall be surcharged an amount equal to the profit or commission. In addition, a court with jurisdiction over the estate, guardianship, or trust may remove the savings bank as the fiduciary.
As added by P.L.192-2003, SEC.5.

IC 28-6.1-6-23
Requesting mergers, consolidations, and joinings
Sec. 23. Notwithstanding any other provision of this article, a savings bank may request under IC 28-1-7-25 or IC 28-3-2-10 that the department order its merger, consolidation, or other joining with a bank or trust company organized under IC 28-1 or with a national banking association.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-24
Request to exercise rights and privileges granted to national banks; appeal
Sec. 24. (a) As used in this section, "rights and privileges" means the power:
(1) to:
(A) create;
(B) deliver;
(C) acquire; or
(D) sell;
a product, a service, or an investment that is available to or offered by; or
(2) to engage in mergers, consolidations, reorganizations, or other activities or to exercise other powers authorized for;
national banks domiciled in Indiana.
(b) Subject to the conditions set forth in this section, a savings bank may exercise the rights and privileges that are or may be granted to national banks domiciled in Indiana.
(c) A savings bank that intends to exercise any rights and privileges that are:
(1) granted to national banks; but
(2) not authorized for a savings bank under the Indiana Code (except for this section) or any rule adopted under the Indiana Code;
shall submit a letter to the department describing in detail the requested rights and privileges granted to national banks that the savings bank intends to exercise. If available, copies of relevant federal law, regulations, and interpretive letters must be attached to the letter submitted by the company.
(d) The department shall promptly notify the requesting savings

bank of the department's receipt of the letter submitted under subsection (c). Except as provided in subsection (f), the savings bank may exercise the requested rights and privileges sixty (60) days after the date on which the department receives the letter unless otherwise notified by the department.
(e) The department may deny the requested rights and privileges if the department finds that:
(1) national banks domiciled in Indiana do not possess the requested rights and privileges;
(2) the exercise of the requested rights and privileges by the savings bank would adversely affect the safety and soundness of the savings bank;
(3) the exercise of the requested rights and privileges by the savings bank would result in an unacceptable curtailment of consumer protection; or
(4) the failure of the department to approve the requested rights and privileges will not result in a competitive disadvantage to the savings bank.
(f) The sixty (60) day period referred to in subsection (d) may be extended by the department based on a determination that the savings bank's letter raised issues requiring additional information or additional time for analysis. If the sixty (60) day period is extended under this subsection, the savings bank may exercise the requested rights and privileges only if the savings bank receives prior written approval from the department. However:
(1) the department must:
(A) approve or deny the requested rights and privileges; or
(B) convene a hearing;
not later than sixty (60) days after the department receives the savings bank's letter; and
(2) if a hearing is convened, the department must approve or deny the requested rights and privileges not later than sixty (60) days after the hearing is concluded.
(g) The exercise of rights and privileges by a savings bank in compliance with and in the manner authorized by this section is not a violation of any provision of the Indiana Code or rules adopted under IC 4-22-2.
(h) If a savings bank receives approval to exercise the requested rights and privileges granted to national banks domiciled in Indiana, the department shall determine by order whether all savings banks may exercise the same rights and privileges. In making the determination required by this subsection, the department must ensure that the exercise of the rights and privileges by all savings banks will not:
(1) adversely affect their safety and soundness; or
(2) unduly constrain Indiana consumer protection provisions.
(i) If the department denies the request of a savings bank under this section to exercise any rights and privileges that are granted to national banks, the savings bank may appeal the decision of the department to the circuit court with jurisdiction in the county in

which the principal office of the savings bank is located. In an appeal under this section, the court shall determine the matter de novo.
As added by P.L.194-1997, SEC.5. Amended by P.L.213-2007, SEC.62; P.L.217-2007, SEC.60; P.L.35-2010, SEC.146.

IC 28-6.1-6-25
Requirement to provide property tax information in certain transactions
Sec. 25. With respect to a residential real property financing or refinancing, a savings bank shall comply with IC 6-1.1-12-43.
As added by P.L.64-2004, SEC.31.

IC 28-6.1-6-26
Authorization for savings banks to use fiduciary funds in conflict of interest transactions; conditions; notice; required consent
Sec. 26. (a) Unless otherwise provided in an agreement or a trust, a savings bank that holds funds or property as a fiduciary may use the funds or property to purchase from the savings bank or an affiliate of the savings bank a product, service, or security, including an insurance product or security that is underwritten by the savings bank, an affiliate of the savings bank, or a syndicate or selling group that includes the savings bank or an affiliate of the savings bank, if:
(1) the purchase price and any ongoing charges and costs are fair, reasonable, and substantially equivalent to the cost of similar products and services; and
(2) the purchase complies with IC 30-4-3.5.
The compensation for the product, service, or security received by the savings bank or an affiliate of the savings bank or a syndicate or selling group that includes the savings bank, or an affiliate of the savings bank, may be in addition to the compensation that the savings bank is otherwise entitled to from the fiduciary account.
(b) A savings bank that makes a purchase or sale described in subsection (a) shall disclose, at least annually, to each person entitled to receive statements of account activity from the savings bank any purchase or sale made by the savings bank during the year. The disclosure must be in writing or an electronic format and include the following:
(1) Any capacity in which the savings bank or an affiliate of the savings bank acts for:
(A) the issuer of the securities; or
(B) the provider of the products or services;
that is the subject of the purchase or sale.
(2) A statement that the savings bank or an affiliate of the savings bank has an interest in the subject of the purchase or sale, if applicable.
(3) The rate and method by which that compensation was determined.
(4) The name, telephone number, street address, and mailing address of an officer of the savings bank who may be contacted for further information. (5) A notice that the savings bank's ability to make transactions described in subsection (a) ends upon receipt at any time of a notice of objection by a majority of the persons entitled to receive statements of account activity.
(c) The following apply to a purchase or sale under subsection (a):
(1) Except as provided in subdivisions (2) and (3), if the fiduciary relationship is a trust or an agency, the trustee or agent shall treat the purchase or sale under subsection (a) as if it were a conflict of interest transaction under IC 30-4-3-5 and shall give any notice and obtain any consent that may be required under IC 30-4-3-5, subject to the following:
(A) IC 30-2-14-16 applies to any notice required to be given by a trustee or an agent under this subdivision, subject to the following:
(i) If the fiduciary relationship is a revocable trust with one (1) or more living grantors, the trustee must give notice only to the living grantors, who shall be considered to have all income and principal interests in the trust at the time the notice is given. If a grantor is incapacitated, the trustee shall give notice to the grantor's court appointed guardian, the principal under a durable power of attorney, or a co-trustee of the revocable trust, unless the guardian, principal, or co-trustee is the savings bank that seeks the consent. If the representative of the incapacitated grantor is the savings bank that seeks the consent to a purchase or sale under subsection (a), the trustee shall obtain consent from the court.
(ii) If the fiduciary relationship is a revocable trust and the assets of the revocable trust are distributable to one (1) or more other trusts, notice shall be given to the trustees of the other trusts. However, if the savings bank that seeks the consent to a purchase or sale under subsection (a) is the trustee of another trust to which the assets of the revocable trust are distributable, the savings bank shall give notice to those beneficiaries of the other trust who are entitled to receive statements of account activity from the savings bank.
(iii) If the fiduciary relationship is an agency, the principal must consent to the purchase or sale under subsection (a) in writing in advance of the transaction. The principal shall be considered to have all income and principal interests in the account at the time the notice of the proposed transaction is given. If the principal is incapacitated, consent must be obtained from the principal's court appointed guardian, unless the guardian of the incapacitated principal is the savings bank that seeks the consent. If the guardian of the incapacitated principal is the savings bank that seeks the consent, consent to a purchase or sale under subsection (a) must be obtained from the court supervising the principal's guardianship. (B) If the fiduciary relationship is a trust, the following apply with respect to any consent required to be obtained under IC 30-4-3-5(a)(2):
(i) Notwithstanding the requirement under IC 30-4-3-5(a)(2)(A) that all interested persons provide written consent to the proposed action, and subject to subdivision (2), a trustee, for a proposed purchase or sale under subsection (a), need only obtain the written consent of a majority of the persons entitled to notice under IC 30-2-14-16, as modified by clause (A). However, the trustee must obtain the written consent of at least one (1) beneficiary who is receiving income under the trust at the time of the notice and at least one (1) individual who would receive a distribution of principal if the trust were terminated at the time notice is given.
(ii) Upon obtaining the written consents required under item (i), the trustee need not wait until the period to make written objections under IC 30-2-14-16 ends in order to take the proposed action.
(2) Any consent granted under subdivision (1)(B)(i) may be revoked by a writing signed by a majority of the persons entitled to notice under IC 30-2-14-16, as modified by subdivision (1)(A). However, the revocation must be signed by:
(A) at least one (1) beneficiary who is receiving income under the trust at the time the revocation is signed; and
(B) at least one (1) individual who would receive a distribution of principal if the trust were terminated at the time the revocation is signed.
(3) The notice and consent otherwise required under subdivision (1) are not required if the purchase or sale under subsection (a) is specifically authorized:
(A) in the document creating the fiduciary relationship; or
(B) under IC 30-4-3-7.
As added by P.L.202-2007, SEC.2; P.L.226-2007, SEC.6. Amended by P.L.3-2008, SEC.222.



CHAPTER 7. POWERS OF A SAVINGS BANK SUBJECT TO THE RULES OF THE DEPARTMENT

IC 28-6.1-7-2
Making FHA loans, advances of credit, and purchases of obligations
Sec. 2. (a) A savings bank may make loans and advances of credit and purchases of obligations representing loans and advances of credit that are eligible for insurance by the federal housing administrator and to obtain such insurance.
(b) An Indiana law:
(1) prescribing the nature, amount, or form of security;
(2) requiring security upon which loans or advances of credit may be made;
(3) prescribing or limiting interest rates upon loans or advances of credit; or
(4) prescribing or limiting the period for which loans or advances of credit may be made;
does not apply to loans, advances of credit, or purchases made under this section.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-7-3
Making FHA loans secured by mortgages
Sec. 3. (a) A savings bank may make loans secured by mortgages on real property or leasehold, as the federal housing administrator insures or makes a commitment to insure, and to obtain such insurance.
(b) An Indiana law:
(1) prescribing the nature, amount, or form of security;
(2) requiring security upon which loans or advances of credit may be made;
(3) prescribing or limiting interest rates upon loans or advances of credit; or
(4) prescribing or limiting the period for which loans or advances of credit may be made;
does not apply to loans made under this section.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-7-4 Purchasing, investing in, and disposing of FHA and national mortgage association bonds, notes, and debentures
Sec. 4. (a) A savings bank may purchase, invest in, and dispose of any of the following:
(1) Notes or bonds secured by mortgage or trust deed insured by the federal housing administrator.
(2) Debentures issued by the federal housing administrator.
(3) Bonds or other securities issued by national mortgage associations.
(b) An Indiana law:
(1) prescribing the nature, amount, or form of security;
(2) requiring security upon which loans or advances of credit may be made;
(3) prescribing or limiting interest rates upon loans or advances of credit; or
(4) prescribing or limiting the period for which loans or advances of credit may be made;
does not apply to purchases, investments, or dispositions made under this section.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-7-5
Extending credit to state agencies
Sec. 5. (a) A savings bank may extend credit to any state agency, with the approval of the department, notwithstanding any other provisions or limitations of IC 28-1.
(b) An Indiana law:
(1) prescribing the nature, amount, or form of security;
(2) requiring security upon which loans or advances of credit may be made;
(3) prescribing or limiting interest rates upon loans or advances of credit; or
(4) prescribing or limiting the period for which loans or advances of credit may be made;
does not apply to loans or advances of credit made under this section.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-7-6
Purchasing, taking, holding, and disposing of incorporated joint stock land bank notes and mortgages
Sec. 6. (a) A savings bank may purchase, take, hold, and dispose of notes and mortgages securing the notes, made to any incorporated joint stock land bank if not less than ninety-nine percent (99%) of the stock of the joint stock land bank is owned by the savings bank at the time the notes or mortgages are acquired by the savings bank.
(b) Upon dissolution of the joint stock land bank, or at any stage in the process of the dissolution, a savings bank then owning not less than ninety-nine percent (99%) of the stock of the joint stock land bank may take, hold, and dispose of notes, mortgages, or other assets of the joint stock land bank of any nature, including real estate,

wherever located, that the joint stock land bank assigns, transfers, conveys, or otherwise makes over to the savings bank by way of final or partial distribution of the joint stock land bank's assets to the joint stock land bank's stockholders upon the dissolution or in connection with the process of the dissolution.
(c) An Indiana law:
(1) prescribing the nature, amount, location, or form of security;
(2) requiring security upon which loans or advances of credit may be made;
(3) prescribing or limiting interest rates upon loans or advances of credit;
(4) prescribing or limiting the period for which loans or advances of credit may be made;
(5) prescribing any ratio between the amount of a loan and the appraised value of the security for the loan; or
(6) requiring periodic reductions of the principal of a loan;
does not apply to loans, notes, mortgages, real estate, or other assets subject to this section.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-7-7
Owning and leasing property
Sec. 7. Subject to any restrictions the department may impose, a savings bank may:
(1) become the owner or lessor of personal or real property upon the request of and for the use of a customer; and
(2) incur additional obligations incident to becoming an owner or a lessor of the property.
As added by P.L.42-1993, SEC.72. Amended by P.L.11-1998, SEC.11.

IC 28-6.1-7-8
Purchasing and constructing buildings to be leased to public authorities
Sec. 8. (a) A savings bank may purchase or construct buildings and hold legal title to a building to be leased to a municipal corporation or other public authority, for public purposes, having resources sufficient to make payment of all rentals as the payments become due.
(b) A lease agreement shall provide that upon expiration, the lessee will become the owner of the building.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-7-9
Purchasing, holding, and conveying real property to be used as branch savings bank and rental property; resolution
Sec. 9. (a) Subject to the prior written approval of the department, a savings bank may purchase, hold, and convey real property that is:
(1) improved or to be improved by a single, freestanding building; and (2) to be used, in part, as a branch of the savings bank and, in part, as rental property for one (1) lessee.
(b) If real estate described in subsection (a) is held by a savings bank for at least one (1) year without being used as described in subsection (a), the board of directors of the savings bank shall state, by resolution, definite plans for the use of the real estate. A resolution adopted under this subsection shall be made available for inspection by the department.
(c) Unless a written extension of time is given by the department under this subsection, the savings bank shall open the branch not later than three (3) years after the acquisition date of the real estate. The department may grant an extension of time for the savings bank to open the branch if:
(1) the board of directors of the savings bank, by resolution:
(A) reaffirms annually that the savings bank expects to use the real estate as described in subsection (a) in the future; and
(B) explains the reason why the real estate has not yet been used as described in subsection (a); and
(2) the director determines that:
(A) the continued holding of the real estate by the savings bank does not endanger the safety and soundness of the savings bank; and
(B) the savings bank is holding the real estate to use the real estate in the future for one (1) of the purposes set forth in subsection (a).
(d) If the savings bank:
(1) does not open a branch on the real estate within the period specified in subsection (c); or
(2) removes its branch from the real estate;
the savings bank shall divest itself of all interest in the real estate not more than ten (10) years after the acquisition date of the real estate, if a branch was not opened, or ten (10) years after the removal date of the branch office.
(e) Except with the written approval of the department, the sum invested in real property and buildings used for the convenient transaction of the savings bank's business as provided in this section may not exceed fifty percent (50%) of the surplus and retained earnings of the savings bank.
As added by P.L.42-1993, SEC.72. Amended by P.L.213-2007, SEC.63; P.L.217-2007, SEC.61.

IC 28-6.1-7-10
Repealed
(Repealed by P.L.215-1999, SEC.16.)

IC 28-6.1-7-11
Equity investments in community development corporations and community based economic development; limits; exceptions to limits; exposure to liability Sec. 11. (a) As used in this section, "community based economic development" refers to activities that seek to address economic causes of poverty within specific geographic areas, revitalizing the economic and social base of low income communities through activities that include:
(1) affordable housing development;
(2) small business and micro-enterprise support;
(3) commercial, industrial, and retail revitalization, retention, and expansion;
(4) capacity development and technical assistance support for community development corporations;
(5) employment and training efforts;
(6) human resource development; and
(7) social service enterprises.
(b) As used in this section, "community development corporation" means a private, nonprofit corporation:
(1) whose board of directors is comprised primarily of community representatives and business, civic, and community leaders; and
(2) whose principal purpose includes the provision of:
(A) housing;
(B) community based economic development projects; and
(C) social services;
that primarily benefit low income individuals and communities.
(c) As used in this section, "capital and surplus" has the meaning set forth in IC 28-1-1-3(10).
(d) Subject to the limitations of this section, other laws, and any regulation, rule, policy, or guidance adopted by the department concerning investments in community based economic development, a savings bank may invest directly or indirectly in equity investments in a corporation, a limited partnership, a limited liability company, or another entity organized as:
(1) a community development corporation;
(2) an entity formed primarily to support community based economic development;
(3) an entity qualifying for the new markets tax credits under 26 U.S.C. 45D; or
(4) an entity approved by the director as being formed for a predominantly civic, community, or public purpose and that:
(A) primarily benefits low and moderate income individuals;
(B) primarily benefits low and moderate income areas;
(C) primarily benefits areas targeted for redevelopment by a government entity; or
(D) is a qualified investment under 12 CFR 25.23 for purposes of the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.).
(e) Except as provided in subsection (f), the aggregate of all equity investments by a savings bank under subsection (d) may not exceed:
(1) five percent (5%) of the capital and surplus of the savings

bank without the prior written approval of the director; and
(2) fifteen percent (15%) of the capital and surplus of the savings bank under any circumstances.
(f) In determining whether to permit the aggregate of all equity investments by a savings bank under subsection (d) to exceed five percent (5%) of the capital and surplus of the savings bank under subsection (e)(1), the director shall consider whether:
(1) the aggregate of all equity investments under subsection (d) will pose a significant risk to the affected deposit insurance fund; and
(2) the savings bank is adequately capitalized.
(g) A savings bank shall not make any investment under this section if the investment would expose the savings bank to unlimited liability.
As added by P.L.42-1993, SEC.72. Amended by P.L.136-1994, SEC.5; P.L.2-1995, SEC.114; P.L.27-2012, SEC.85.

IC 28-6.1-7-12
Purchasing, holding, and conveying real estate necessary for transaction of business
Sec. 12. (a) A savings bank may purchase, hold, and convey real estate that is necessary for the convenient transaction of the business of the savings bank.
(b) For the purposes of this section, real estate purchased or held for the convenient transaction of the business of a savings bank includes the following:
(1) Real estate on which the principal office or a branch office of the savings bank is located.
(2) Real estate that is the location of facilities supporting the operations of the savings bank, such as parking facilities, data processing centers, loan production offices, automated teller machines, night depositories, facilities necessary for the operations of a savings bank, or other facilities that are approved by the director.
(3) Real estate that the board of the savings bank expects, in good faith, to use as a savings bank office or facility in the future.
(c) If real estate referred to in subsection (b)(3) is held by a savings bank for one (1) year without being used as a savings bank office or facility, the board of trustees of the savings bank shall state, by resolution, definite plans for the use of the real estate. A resolution adopted under this subsection shall be made available for inspection by the department.
(d) Real estate referred to in subsection (b)(3) may not be held by a savings bank for more than three (3) years without being used as a savings bank office or facility unless both of the following apply:
(1) The board of the savings bank, by resolution:
(A) reaffirms annually that the savings bank expects to use the real estate as a savings bank office or facility in the future; and (B) explains the reason why the real estate has not yet been used as a savings bank office or facility.
(2) The director determines that both of the following apply:
(A) The continued holding of the real estate by the savings bank does not endanger the safety and soundness of the savings bank.
(B) The savings bank is holding the real estate to use in the future for one (1) of the purposes set forth in subsection (b)(1) and (b)(2).
(e) Real estate referred to in subsection (b)(3) may not be held by a savings bank for more than ten (10) years without being used as a savings bank office or facility unless the department consents in writing to the continued holding of the real estate by the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-7-13
Paying interest and expenses
Sec. 13. A savings bank may not pay:
(1) interest contracted for with a depositor; or
(2) other expenses incurred in operating the business of the savings bank;
except from current earnings or undivided profits without the approval of the department.
As added by P.L.42-1993, SEC.72.



CHAPTER 8. INVESTMENT AND LOAN POWERS OF SAVINGS BANKS

IC 28-6.1-8-2
Making, arranging, purchasing, and selling real estate loans and extensions of credit
Sec. 2. A savings bank may make, arrange, purchase, or sell loans or extensions of credit secured by liens on interests in real estate as provided in IC 28-1-13-7.1.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-3
Making FHA loans, advances of credit, and purchases of obligations
Sec. 3. (a) Subject to rules of the department, a savings bank may do the following:
(1) Make loans and advances of credit and purchases of obligations representing loans and advances of credit eligible for insurance by the federal housing administrator, and to obtain such insurance.
(2) Make loans secured by mortgages on real property or leasehold, as the federal housing administrator insures or makes a commitment to insure, and to obtain such insurance.
(3) To purchase, invest in, and dispose of notes or bonds secured by mortgage or trust deed insured by the federal housing administrator or debentures issued by the federal housing administrator, or bonds or other securities issued by national mortgage associations.
(b) An Indiana law:
(1) prescribing the nature, amount, or form of security;
(2) requiring security upon which loans or advances of credit may be made;
(3) prescribing or limiting interest rates upon loans, advances, or credit; or
(4) prescribing or limiting the period for which loans, advances, or credit may be made;
does not apply to loans, advances of credit, or purchases made under subsection (a).
(c) A rule adopted by the department under this section may apply to one (1) or more savings banks and to one (1) or more localities in Indiana as the department determines.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-4 Lending deposited money
Sec. 4. (a) A savings bank may do the following:
(1) Lend the money deposited in the savings bank upon:
(A) individual credit;
(B) the security of comakers or personal endorsement;
(C) the mortgage or pledge of personal property, either tangible or intangible; or
(D) the pledge of choses in action.
(2) Discount, purchase, or otherwise acquire retail installment sales contracts, notes, bills of exchange, or acceptance or other choses in action.
(b) The savings bank may contract for and receive on loans and discounts described in this subsection the highest rate of interest allowed by Indiana law to be contracted for and received by individuals.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-5
Investing in real estate
Sec. 5. A savings bank may invest in real estate subject to IC 28-6.1-7-12.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-6
Investing in dealings in exchange
Sec. 6. (a) Subject to subsection (b), a savings bank may invest in dealing in exchange by purchasing and selling sight or time drafts and acceptances payable out of Indiana.
(b) A draft or an acceptance may not:
(1) exceed ten thousand dollars ($10,000); or
(2) have to exceed one hundred twenty (120) days to run from the time of its purchase.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-7
Becoming Federal Reserve System member and exercising conferred powers
Sec. 7. A savings bank may do any of the following to become a member of the Federal Reserve System and exercise all powers, not in conflict with Indiana law, conferred on a member of the Federal Reserve Act:
(1) Purchase and hold, for the purpose of becoming a member of the Federal Reserve System, so much of the capital stock of a federal reserve bank to qualify the savings bank for membership under the Federal Reserve Act (12 U.S.C. 221 et seq.).
(2) Do any of the following regarding federal deposit insurance:
(A) Make a deposit with the Federal Deposit Insurance Corporation to qualify the savings bank for membership in any fund for insurance of deposits provided by 12 U.S.C.

1811 through 1833e.
(B) Purchase and hold the amount of the capital stock of the Federal Deposit Insurance Corporation that will qualify the savings bank for membership in a fund described in clause (A).
(C) Exercise all powers, not in conflict with Indiana law, conferred upon members of a fund described in clause (A) or stockholders of the Federal Deposit Insurance Corporation.
(D) Anything necessary or appropriate to acquire and maintain insurance of the savings bank's deposits in accordance with federal law.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-8
Exercising powers relating to federal home loan banks and corporations
Sec. 8. Subject to any limitations imposed by the department through policy, a savings bank may do any of the following:
(1) Invest the money deposited in the savings bank in the shares of the capital stock, bonds, debentures, notes, or other obligations of a federal home loan bank of the United States.
(2) Become a member of the federal home loan bank of this or an adjoining district.
(3) Borrow money from:
(A) a bank described in subdivision (2);
(B) the Federal Deposit Insurance Corporation; or
(C) any other corporation.
(4) Transfer, assign to, and pledge with a bank described in subdivision (2), the Federal Deposit Insurance Corporation, or other corporation, any of the bonds, notes, contracts, mortgages, securities, or other property of the savings bank held or acquired, as security for the payment of loans entered into under subdivision (3).
(5) Exercise all rights, powers, and privileges conferred upon, and to do all things and perform all acts required of, members or shareholders of a federal home loan bank by the Federal Home Loan Bank Act (12 U.S.C. 1421 through 1449).
As added by P.L.42-1993, SEC.72. Amended by P.L.258-2003, SEC.8.

IC 28-6.1-8-9
Investing in and selling shares of open-end investment companies
Sec. 9. A savings bank may invest the money deposited in the savings bank in and sell shares of open-end investment companies, the portfolios of which consist solely of securities eligible for purchase and sale by national banking associations, on terms and conditions prescribed by federal law or regulation for national banking associations.
As added by P.L.42-1993, SEC.72.
IC 28-6.1-8-10
Depositing funds; permissible institutions and accounts
Sec. 10. A savings bank may deposit its funds in:
(1) a federally chartered savings association; or
(2) a savings association or other entity organized and operated according to federal law or the laws of a state or the District of Columbia;
the accounts of which are insured by the Federal Deposit Insurance Corporation.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.72; P.L.89-2011, SEC.45.



CHAPTER 9. LENDING LIMITATIONS OF SAVINGS BANKS

IC 28-6.1-9-2
Loans and extensions of credit
Sec. 2. As used in this chapter, "loans and extensions of credit" includes all direct or indirect advances of funds to a person made on the basis of an obligation of that person to repay the funds or repayable from specific property pledged by or on behalf of the person. To the extent specified by the department, the term includes a liability of a savings bank to advance funds to or on behalf of a person under a contractual commitment.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-9-3
Person
Sec. 3. As used in this chapter, "person" includes an individual, an association, a business trust, a corporation, an estate, a joint venture, a sole proprietorship, a partnership, a trust, a government, or an agency, an instrumentality, or a political subdivision of a government, or any similar entity.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-9-4
Repealed
(Repealed by P.L.176-1996, SEC.35.)

IC 28-6.1-9-5
Limits on total loans and extensions of credit to one borrower; loans and extensions not fully secured; loans and extensions fully secured; derivative transactions
Sec. 5. (a) The total loans and extensions of credit by a savings bank to a person outstanding at one (1) time and not fully secured, as determined in a manner consistent with subsection (b), by collateral having a market value at least equal to the amount of the loan or extension of credit may not exceed fifteen percent (15%) of the unimpaired capital and unimpaired surplus of the savings bank.
(b) The total loans and extensions of credit by a savings bank to a person outstanding at one (1) time and fully secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to

the amount of the funds outstanding may not exceed ten percent (10%) of the unimpaired capital and unimpaired surplus of the savings bank. The limitation in this subsection is separate from and in addition to the limitation contained in subsection (a).
(c) The total loans and extensions of credit by a savings bank includes any credit exposure to a person arising from a derivative transaction (as defined in 12 U.S.C. 84(b)(3)) between the savings bank and the person.
As added by P.L.42-1993, SEC.72. Amended by P.L.27-2012, SEC.86.

IC 28-6.1-9-6
Exceptions to lending limitations
Sec. 6. The limitations contained in section 5 of this chapter are subject to the following exceptions:
(1) Loans or extensions of credit arising from the discount of commercial or business paper evidencing an obligation to the person negotiating the loan or extension of credit with recourse are not subject to any limitation based on capital and surplus.
(2) The purchase of bankers' acceptances of the kind described in 12 U.S.C. 372 and issued by other banks are not subject to any limitation based on capital and surplus.
(3) Loans and extensions of credit secured by bills of lading, warehouse receipts, or similar documents transferring or securing title to readily marketable staples are subject to a limitation of thirty-five percent (35%) of capital and surplus in addition to the general limitations if the market value of the staples securing each additional loan or extension of credit at all times equals or exceeds one hundred fifteen percent (115%) of the outstanding amount of the loan or extension of credit. The staples shall be fully covered by insurance whenever it is customary to insure them.
(4) Loans or extensions of credit secured by bonds, notes, certificates of indebtedness, or treasury bills of the United States or by other similar obligations fully guaranteed as to principal and interest by the United States are not subject to any limitation based on capital and surplus.
(5) Loans or extensions of credit to or secured by unconditional takeout commitment or guarantees of an agency, a board, a bureau, a commission, a department, or other establishment of the United States or corporation wholly owned directly or indirectly by the United States are not subject to any limitation based on capital and surplus.
(6) Loans or extensions of credit secured by a segregated deposit account in the lending bank are not subject to any limitation based on capital and surplus.
(7) Loans or extensions of credit to a financial institution or to a receiver, conservator, superintendent of banks, or other agent in charge of the business and property of the financial institution, when the loans or extensions of credit are approved

by the director, are not subject to any limitation based on capital and surplus.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-9-7
Loan limitations for commercial paper carrying full recourse endorsements or unconditional guarantees
Sec. 7. (a) Loans and extensions of credit arising from the discount of negotiable or nonnegotiable installment consumer paper that carries a full recourse endorsement or an unconditional guarantee by the person transferring the paper is subject to a maximum limitation equal to twenty-five percent (25%) of the capital and surplus, notwithstanding the collateral requirements in section 5(b) of this chapter.
(b) If the savings bank's files or the knowledge of the savings bank's officers of the financial condition of each maker of the consumer paper is reasonably adequate, and an officer of the savings bank designated for that purpose by the board of the savings bank certifies in writing that the savings bank is relying primarily upon the responsibility of each maker for payment of the loans or extensions of credit and not upon any full or partial recourse endorsement or guarantee by the transferor, the limitations of this section as to the loans or extensions of credit of each maker are the only applicable loan limitations.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-9-8
Special limits for obligations secured by livestock or dairy cattle
Sec. 8. (a) Loans and extensions of credit secured by shipping documents or instruments transferring or securing title covering livestock or giving a lien on livestock when the market value of the livestock securing the obligation is not at any time less than one hundred fifteen percent (115%) of the face amount of the note covered are subject to a maximum limitation equal to twenty-five percent (25%) of the capital and surplus, notwithstanding the collateral requirements of section 5(b) of this chapter.
(b) Loans and extensions of credit that arise from the discount by dealers in dairy cattle of paper given in payment for dairy cattle, which paper carries a full recourse endorsement or unconditional guarantee of the seller and that are secured by the cattle being sold, are subject to a limitation of twenty-five percent (25%) of the capital and surplus, notwithstanding the collateral requirements of section 5(b) of this chapter.
As added by P.L.42-1993, SEC.72. Amended by P.L.141-2005, SEC.10.

IC 28-6.1-9-9
Extensions of credit to officers, directors, trustees, and principal shareholders
Sec. 9. A savings bank may extend credit to an officer, a director,

a trustee, or a principal shareholder in accordance with the restrictions and provisions of Regulation O of the Board of Governors of the Federal Reserve System (12 CFR 215).
As added by P.L.42-1993, SEC.72.

IC 28-6.1-9-10
Loans or discounts on security and purchase or holding of bank's own capital stock
Sec. 10. (a) A stock savings bank may not:
(1) make a loan or discount on the security of the shares of its own capital stock; or
(2) be the purchaser or holder of shares of its own capital stock;
unless the security or purchase is necessary to prevent loss under a debt previously contracted in good faith.
(b) Stock that may be purchased or acquired under subsection (a) shall be sold or disposed of within six (6) months from the time of its purchase at public or private sale, unless otherwise ordered by the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-9-11
Conformity with lending limitations; sanctions
Sec. 11. (a) Except as otherwise provided in this article, a savings bank that holds obligations of indebtedness in violation of the limitations prescribed in this article shall take action to conform the amount of the obligations to the limitations prescribed by this article.
(b) If a savings bank fails to comply with the limitations of this article or an order of the department in relation to the limitations of this article, the department may find that the savings bank is conducting its business in an unauthorized or unsafe manner and proceed under IC 28-1-3.1-2.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-9-12
Exception to limitations for Student Loan Marketing Association loans and extensions of credit
Sec. 12. Loans or extensions of credit to the Student Loan Marketing Association are not subject to any limitation based on capital and surplus.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-9-13
Repealed
(Repealed by P.L.27-2012, SEC.87.)

IC 28-6.1-9-14
Application of federal regulations
Sec. 14. The department may apply the provisions of 12 CFR 32 in the application and administration of this chapter.
As added by P.L.42-1993, SEC.72.
IC 28-6.1-9-15
Receiving fees, commissions, gifts, or things of value; violation
Sec. 15. Except as otherwise provided, an officer, a director, an owner, a partner, an employee, or an attorney of a savings bank who stipulates for, receives, or agrees to receive, a fee, commission, gift, or thing of value, from any person, for the purpose of procuring or attempting to procure for a person a loan from or the purchase or discount of a paper, note, draft, check, or bill of exchange by the savings bank commits a Class A misdemeanor.
As added by P.L.42-1993, SEC.72.



CHAPTER 10. SAVINGS BANKS DEALING IN INVESTMENT SECURITIES

IC 28-6.1-10-2
Total equity capital
Sec. 2. As used in this section, "total equity capital" means unimpaired capital stock, unimpaired surplus, unimpaired retained earnings, subordinated debt that has been approved by state or federal regulatory agencies, and one hundred percent (100%) of loan reserves.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-3
Dealing requirements
Sec. 3. Except as otherwise provided in this article, a savings bank may deal in investment securities only by purchasing and selling securities without recourse, solely upon the order and for the account of customers.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-4
Dealings for bank's own account
Sec. 4. Except as otherwise provided in this article, a savings bank may not deal in investment securities for its own account.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-5
Underwriting or guaranteeing issues of securities
Sec. 5. A savings bank may not underwrite or guarantee all or a part of an issue of securities other than obligations issued or guaranteed by or on behalf of the state, a political subdivision of the state, or an agency or instrumentality of the state or of a political subdivision.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-6
Purchase and sale of investment securities for bank's own account under department rules; limitation on investment securities
Sec. 6. (a) Subject to subsection (b), a savings bank may purchase

for its own account and sell investment securities under limitations and restrictions the department prescribes by regulation, rule, policy, or guidance.
(b) The total amount of the investment securities of any one (1) obligor or maker, purchased or held by any savings bank for its own account may not at any time exceed ten percent (10%) of the amount of the total equity capital of the savings bank.
As added by P.L.42-1993, SEC.72. Amended by P.L.27-2012, SEC.88.

IC 28-6.1-10-7
Purchase and sale of government chartered small business investment company stock
Sec. 7. A savings bank may purchase for its own account and sell shares of stock in federal or state chartered small business investment companies that have received a permit or license to operate under the federal Small Business Investment Act, subject to the limitations and restrictions the department prescribes by rule.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-8
Purchase and sale of collateralized mortgage obligations
Sec. 8. (a) Subject to subsection (b), a savings bank may purchase for its own account and sell obligations, commonly known as collateralized mortgage obligations, that are eligible for purchase and sale by national banking associations.
(b) A savings bank may purchase for its own account and sell the obligations only to the extent that a national banking association can purchase and sell those obligations.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-8.5
Purchase of speculative securities or securities not rated by a generally recognized security rating service
Sec. 8.5. (a) A savings bank may not purchase for its own account any bond, note, or other evidence of indebtedness that is commonly designated as a security that is speculative in character or that has speculative characteristics. For the purposes of this subsection, a security is speculative or has speculative characteristics if at the time of purchase the security:
(1) is rated below the first four (4) rating classes by a generally recognized security rating service;
(2) is in default; or
(3) is otherwise considered speculative by the director.
(b) A savings bank may purchase for its own account a security that is not rated by a generally recognized security rating service if:
(1) the savings bank at the time of purchase obtains financial information that is adequate to document the investment quality of the security; and
(2) the security is not otherwise considered speculative by the

director.
As added by P.L.176-1996, SEC.20. Amended by P.L.89-2011, SEC.46.

IC 28-6.1-10-9
Purchase and sale of nonsubsidiary corporation stock
Sec. 9. (a) Except as otherwise provided by law, a savings bank may not purchase shares of stock of a corporation that is not a subsidiary of that savings bank unless the purchase is considered expedient to prevent loss from a debt previously contracted in good faith.
(b) A savings bank shall sell shares of stock:
(1) acquired under subsection (a); and
(2) that the savings bank would not otherwise have been permitted to buy;
not more than six (6) months after the date of acquisition unless the director grants an extension of time for the sale.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-10
Purchase and holding of banker's bank stock
Sec. 10. (a) As used in this section, "bank" has the meaning set forth in IC 28-2-14-2.
(b) As used in this section, "banker's bank" means a bank that satisfies both of the following:
(1) The stock of the bank is owned exclusively by:
(A) other banks; or
(B) a bank holding company, the stock of which is owned exclusively by other banks.
(2) The bank is engaged exclusively in providing services to other banks and to their officers, directors, and employees.
(c) Notwithstanding any other provision of this article, a savings bank may purchase for its own account shares of stock of a banker's bank insured by the Federal Deposit Insurance Corporation or a holding company that owns or controls a banker's bank insured by the Federal Deposit Insurance Corporation.
(d) A savings bank's holdings of the stock of an insured banker's bank or of a holding company that owns or controls an insured banker's bank may not exceed ten percent (10%) of the capital and surplus of the savings bank.
(e) A savings bank may not purchase the stock of an insured banker's bank or of a holding company that owns or controls an insured banker's bank if, after the purchase, the savings bank would own more than five percent (5%) of any class of voting securities of the banker's bank or holding company.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-11
Investments in casualty insurance companies
Sec. 11. (a) Notwithstanding any other provision of this article, a

savings bank may invest in a casualty insurance company organized solely for the purpose of insuring banks, trust companies, and bank holding companies and their officers and directors from and against liabilities, including those covered by bankers' blanket bonds and director and officer liability insurance and other public liability insurance.
(b) An investment under this section must take the form of:
(1) the purchase for the savings bank's own account of shares of stock of the casualty insurance company or shares of stock of an association of banks organized for the purpose of funding the casualty insurance company; or
(2) loans to such an association of banks.
(c) The total investment of a savings bank under this subsection may not exceed five percent (5%) of the capital and surplus of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-12
Establishment and acquisition of subsidiaries
Sec. 12. A savings bank may establish or acquire a subsidiary that engages in either of the following:
(1) The sale, distribution, or underwriting of securities issued by investment companies (as defined in Section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a-3)).
(2) The underwriting or distribution of securities backed by or representing an interest in mortgages.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-13
Establishment of trading accounts
Sec. 13. A savings bank may establish a trading account for the purchase and resale of securities that are otherwise eligible for purchase or resale by the savings bank. The trading account must comply with the requirements established by policy or rule of the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-14
Definition of investment securities
Sec. 14. The department may define an investment security by department policy or by rule.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-15
Purchase records
Sec. 15. A savings bank that purchases a security for its own account shall maintain sufficient records of the security to allow the security to be properly identified by the department for examination purposes.
As added by P.L.176-1996, SEC.21.



CHAPTER 11. REAL PROPERTY HOLDINGS BY SAVINGS BANKS

IC 28-6.1-11-2
Purchase, holding, and conveyance of real property
Sec. 2. (a) A savings bank may purchase, hold, and convey real property as follows:
(1) As necessary for the convenient transaction of the savings bank's business as provided in IC 28-6.1-7-12.
(2) Real property mortgaged to the savings bank in good faith for money loaned, or upon which the savings bank purchased a mortgage.
(3) Real property purchased:
(A) at sales upon judgments, decrees, or mortgages obtained upon claims in favor of the savings bank; or
(B) to prevent loss upon claims held by the savings bank.
(4) Real property conveyed to the savings bank:
(A) in satisfaction of:
(i) debts constructed in the course of the bank's dealings; or
(ii) debts, notes, or mortgages purchased by or assigned to the savings bank; or
(B) in exchange for real property conveyed to the savings bank.
(b) Real property described in subsection (a)(2) and (a)(3) of this chapter shall be sold not more than ten (10) years after the real property has become vested in the savings bank if the sale will bring the amount due on account of the real property. If the real property cannot be sold for a sufficient sum for that purpose, the department may give further time the department considers necessary to sell the real property.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-11-3
Limitation on investments; investments in holding corporations
Sec. 3. (a) Except with the approval of the department, the sum invested in real property used for the convenient transaction of business may not exceed fifty percent (50%) of the unimpaired capital stock, surplus, and retained earnings of the savings bank.
(b) The investment may be made in the stock of a corporation organized to own and hold the real property occupied and used wholly or in part by the savings bank.
As added by P.L.42-1993, SEC.72.



CHAPTER 12. BRANCHES OF SAVINGS BANKS

IC 28-6.1-12-2
Bank
Sec. 2. (a) As used in this chapter, "bank" means a financial institution that is either of the following:
(1) A bank that:
(A) has been organized or reorganized under the laws of the United States, any state of the United States, or the District of Columbia; and
(B) is an "insured bank" (as defined in Section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h)) eligible to make application to become an insured depository institution under Section 5 of the Federal Deposit Insurance Act (12 U.S.C. 1815).
(2) Notwithstanding subsection (b), a savings bank formed as a result of conversion.
(b) The term does not include any of the following:
(1) An institution that has been or is chartered or regulated as a federal savings association or federal savings bank under Section 5 of the Home Owners Loan Act (12 U.S.C. 1464).
(2) Institutions of the "Farm Credit System" as described in 12 U.S.C. 2001 through 2260, which include the Farm Credit Banks, the Federal Land Bank Associations, the Production Credit Associations, the Banks for Cooperatives, and any other institution that may become a part of the Farm Credit System, as chartered by and subject to the supervision of the Farm Credit Administration.
(3) Another institution that has been organized or reorganized as a savings association, a credit union, or an industrial loan and investment company.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.73; P.L.27-2012, SEC.89.

IC 28-6.1-12-3
Branches de novo and branches by acquisition
Sec. 3. (a) Subject to this section, a savings bank is entitled to establish one (1) or more branches de novo and one (1) or more branches by acquisition in any location or locations within Indiana.
(b) A branch de novo may not be established under this section without the written approval of the department. A savings bank desiring to establish one (1) or more branches de novo under this section must file a written application to do so in the form, and

containing the information, required by the director.
(c) The department may approve or disapprove the application. Before the department approves the application, the department shall determine to its satisfaction that the applicant savings bank will have adequate capital, sound management, and adequate future earnings prospects after the establishment of the branch. The investigation of the department relative to any application as required by this section shall be conducted without a public hearing.
(d) The location of a branch established under this section may be changed at any time to a location within Indiana when the change of location is authorized by the board of the savings bank and approved by the department.
(e) Except as provided in IC 28-6.1-6-23, a savings bank organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993, may not establish a branch by acquisition.
(f) A savings bank created as a result of a conversion under IC 28-1-30 may retain all branches in existence on the date of conversion.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.98; P.L.192-1997, SEC.14; P.L.62-1999, SEC.4.

IC 28-6.1-12-4
Establishment of branches by acquisition
Sec. 4. A branch by acquisition under this chapter involving one (1) or more savings banks formed after December 31, 1992, may be established under section 3 of this chapter by complying with IC 28-1-7 or IC 28-1-8 as if the savings bank (were a bank as defined in IC 28-1-1-3).
As added by P.L.42-1993, SEC.72.

IC 28-6.1-12-5
Automated teller machines
Sec. 5. (a) A savings bank is entitled to open or establish an automated teller machine in any location within Indiana or as permitted by the laws of the state in which the automated teller machine is to be located.
(b) An automated teller machine may be owned or operated individually by a savings bank or jointly on a cost sharing or fee basis.
As added by P.L.42-1993, SEC.72. Amended by P.L.192-1997, SEC.15.

IC 28-6.1-12-6
Failure to comply with chapter
Sec. 6. A person who fails to comply with this chapter commits a Class A infraction.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-12-7
Actions against savings banks Sec. 7. (a) A person, company, bank, or bank holding company that may be or has been injured by reason of any conduct that constitutes or will constitute a violation of this chapter by a savings bank may sue the savings bank to enjoin the conduct or for damages, together with the costs of suit, including reasonable attorney's fees.
(b) The department may sue to enjoin any conduct that constitutes or will constitute a violation of this chapter, or to require divestiture of any bank acquired or branch established in violation of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-12-8
Rules
Sec. 8. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.42-1993, SEC.72.



CHAPTER 13. STATEMENT OF CONDITION

IC 28-6.1-13-2
Designation of forms, notice, and dates
Sec. 2. The statements of condition shall be verified and shall be prepared and submitted according to the forms and under the notice and on the dates as the department designates.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-13-3
Contents of statements
Sec. 3. (a) The following items shall be shown in the statement of condition in detail and under appropriate headings, as of a day specified by the department in the department's notice:
(1) The resources and liabilities of the savings bank, and except as provided in subdivision (2), excluding from the resources and liabilities all property held in trust.
(2) The uninvested funds held in any fiduciary capacity. These uninvested funds shall be called "first lien trust funds".
(3) Other information required by rules of the department.
(b) The items enumerated in subsection (a)(2) shall be segregated from the statement of resources and liabilities of the savings bank under an appropriate title that will clearly designate the character and amount of the items.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-13-4
Publication of statements
Sec. 4. (a) A savings bank shall, when required by the department, publish the savings bank's statement of condition in the form in which the statement of condition is required by the department as prescribed in this chapter.
(b) The statement of condition shall be published in a newspaper printed and published in the city or town in which the savings bank has its principal office, if a newspaper is printed in that city or town. If a newspaper is not printed in that city or town, the savings bank shall publish the statement of condition in a newspaper printed and published in the city or town nearest to the city or town of the savings bank's principal office.
(c) A statement of condition shall be published at the expense of

the savings bank making the statement, and proof of publication shall be furnished the department in the form the department requires.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-13-5
Provision of examination copies and information to federal entities
Sec. 5. (a) This section applies only to a statement of condition of a savings bank that is or may become a member of the federal reserve bank system, or whose deposits are or may become insured by the Federal Deposit Insurance Corporation.
(b) The department may provide copies of an examination of a savings bank to any of the following:
(1) The federal reserve board.
(2) The federal reserve bank of which the savings bank is or may become a member.
(3) The Federal Deposit Insurance Corporation.
(4) An agency of the federal government similar to those described in subdivisions (1) through (3).
(5) Duly appointed examiners of an entity described in subdivisions (1) through (4).
(c) The department may disclose to examiners of an entity described in subsection (b)(1) through (b)(4) any information in reference to the condition of the affairs of a savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-13-6
Civil penalties
Sec. 6. (a) A savings bank that does any of the following is subject to a civil penalty of one hundred dollars ($100) for each day that elapses after the date fixed by the department for compliance with the terms of the department's notice concerning statements of condition:
(1) Fails to prepare and submit a statement of condition required by the department.
(2) Violates an order of the department with respect to a statement of condition.
(b) The penalty prescribed by this section may be recovered under IC 28-11-4.
(c) A penalty recovered under this section shall be paid into the state general fund.
As added by P.L.42-1993, SEC.72.



CHAPTER 14. CONVERSION OF A STOCK SAVINGS BANK TO A STATE BANK OR TO A SAVINGS AND LOAN ASSOCIATION

IC 28-6.1-14-2
Conversion; approval of department
Sec. 2. A stock savings bank may convert into a state bank or a savings association with the approval of the department.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.74.

IC 28-6.1-14-3
Conversion procedure
Sec. 3. The department shall prescribe the procedure for conversion under this chapter. The procedure must include the following:
(1) The board of the savings bank must propose a resolution of conversion.
(2) The resolution of conversion must be adopted by the affirmative vote of at least a majority of the shareholders of the savings bank.
(3) The savings bank must provide all relevant information relating to the conversion requested by the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-14-4
Articles of conversion
Sec. 4. (a) To effect the conversion, the converting savings bank must file articles of conversion showing the department's approval of the conversion with the following:
(1) The secretary of state.
(2) The county recorder of the county in which the principal office of the savings bank is located.
(b) The articles of conversion:
(1) must set forth the elements required by IC 28-12-2-1; and
(2) constitute the articles of incorporation of the new state bank or savings and loan association.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-14-5
Rights and obligations upon conversion
Sec. 5. Upon conversion, the new state bank or new savings association:
(1) has all the rights, privileges, immunities, and powers of a

bank organized under IC 28-1 or a savings association organized under IC 28-4 (before its repeal) or under IC 28-15;
(2) is subject to all the duties, restrictions, penalties, and liabilities of a bank organized under IC 28-1 or a savings association organized under IC 28-4 (before its repeal) or under IC 28-15; and
(3) is governed by IC 28-13.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.75.



CHAPTER 15. CONVERSION OF A SAVINGS BANK TO A BANK OR TRUST

IC 28-6.1-15-2
Effective date of conversion
Sec. 2. As used in this chapter, "effective date of conversion" refers to the date that the savings bank has complied with section 9 of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-3
Conversion permitted
Sec. 3. A savings bank may convert into a state bank or trust company under this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-4
Resolutions of conversion
Sec. 4. (a) A conversion of a savings bank under this chapter must be proposed by the board of the savings bank by a resolution of conversion adopted by the affirmative vote of at least two-thirds (2/3) of the then qualified and acting trustees.
(b) The resolution of conversion must include the following information:
(1) The proposed articles of incorporation of the bank or trust company. The proposed articles of incorporation shall:
(A) insofar as applicable, conform with the provisions of IC 28-12-2; and
(B) set forth the following:
(i) The plan of conversion.
(ii) The manner in which the shares of the capital stock of the proposed bank or trust company will be subscribed for. The provisions of IC 28-12-11, IC 28-13-1, IC 28-13-2, and IC 28-13-3 are applicable with respect to the capital requirements and the par value and incidents of shares of capital stock of the proposed bank or trust company.
(2) The proposed capital stock and surplus.
(3) The proposed bylaws.
(4) Other information required by the department.
(c) The savings bank must submit to the department three (3) copies of the resolution of conversion, including the proposed articles of incorporation, certified by the president and attested by the secretary of the savings bank. As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-5
Terms and conditions of conversions; rights of depositors
Sec. 5. The terms and conditions of conversion and the rights of the depositors under the conversion are as follows:
(1) A depositor may subscribe to the capital stock of the bank or trust company:
(A) in an amount equal to part or all of the depositor's pro rata interest in the surplus of the savings bank;
(B) in an additional amount equal to part or all of the depositor's savings deposits in the savings bank; and
(C) in other additional amounts desired by the depositor.
(2) If the aggregate subscriptions received from depositors under subdivision (1) exceed the proposed capital of the bank or trust company:
(A) the proposed capital may be increased to the extent required to eliminate the oversubscription by amending the resolution of conversion and the proposed articles of incorporation of the bank or trust company; or
(B) the subscriptions of the depositors may be ratably reduced to the extent required to eliminate the oversubscription.
(3) If the aggregate subscriptions do not amount to a full subscription to the capital stock of the bank or trust company, the trustees may open the subscription list to the general public in order to eliminate the undersubscription.
(4) Upon conversion, all savings deposits in the savings bank, except those allocated to subscriptions by depositors under subdivision (1)(C):
(A) become savings deposits in the bank or trust company; and
(B) are subject to the withdrawal restrictions applicable to savings deposits in banks or trust companies organized under IC 28-1.
(5) The rights of depositors with respect to their pro rata interests in the surplus of the savings bank are as follows:
(A) Upon conversion, the amount of the depositors' pro rata interests in the surplus of the savings bank that have not been allocated to subscriptions by the depositors under subdivision (1)(A) shall, at the election of those depositors, be paid to the depositors in cash or credited to their savings deposits in the bank or trust company. The pro rata interests of depositors who fail to make an election with respect to the distribution of the interests before the effective date of conversion shall be credited to the savings deposits of the depositors in the bank or trust company.
(B) The value of each depositor's pro rata interest in the surplus of the savings bank shall be computed by multiplying the amount in the surplus, as of the date of the

resolution of conversion, by a percentage determined by dividing the total amount of savings deposits on the date of the resolution of conversion into the amount of each depositor's savings deposits on that date. Each interest shall be increased or decreased by applying the same percentage multiple to the amount of any increase or decrease in the surplus occurring within the period of time between the date of the resolution of conversion and the effective date of conversion. For purposes of this section, each depositor of the savings bank shall be considered a depositor as of the date of the resolution of conversion. Depositors of the savings bank who withdrew all of their deposits before the date of the resolution of conversion have no right or claim to any of the savings bank's surplus.
(C) Subscriptions, payments in cash, or savings deposit credits made under this section constitute satisfaction in full of each depositor's pro rata interest in the surplus of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-6
Approval or disapproval of resolutions of conversion by department
Sec. 6. (a) The department shall approve or disapprove the resolution of conversion after first making examinations or investigations the department considers necessary to determine if the proposed conversion is fair and in the best interests of the depositors of the savings bank.
(b) IC 28-1-2-23 and IC 28-11-5 do not apply to a determination under subsection (a).
(c) If the department approves the resolution of conversion, the approval shall be evidenced in the manner prescribed in IC 28-12-5. The approval shall be indicated on the resolution.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-7
Notice to depositors; objections; judicial review
Sec. 7. (a) After the department has given approval to the resolution of conversion and has returned the resolution of conversion to the savings bank, the savings bank shall give notice of the proposed conversion, by mail, to each depositor of record as of the date of the resolution of conversion. Notice to a depositor shall be sent to the address of the depositor as shown by the records of the savings bank. Notice shall also be given by at least ten (10) consecutive days of publication in a newspaper of general circulation published in the county in which the savings bank is located.
(b) After notice has been given under this section, a copy of the resolution of conversion shall be submitted to the circuit court with jurisdiction in the county in which the savings bank is located.
(c) A depositor of the savings bank aggrieved by the proposed

conversion may, not more than twenty (20) days after submission of the resolution of conversion with the court file in the court a verified statement of objection to the proposed conversion. The matter shall be docketed upon the books of the court, and entitled "In the Matter of the Conversion of ___________ Savings Bank to __________" (inserting the names of the savings bank and the successor bank or trust company). The nature of an objection to the conversion is limited to the unfairness of the proposed conversion relative to the rights and interests of the objecting depositor. Without filing pleadings, the savings bank shall be considered to deny the objections.
(d) After the twenty (20) day period for filing objections has expired, the court shall proceed as soon as possible to hear the evidence and determine the fairness of the proposed conversion relative to the individual rights and interests of all objecting depositors. The objecting depositors have the burden of proof.
(e) If the court finds that the proposed conversion is fair with respect to the rights and interests of the objecting depositors, the court shall enter an order:
(1) approving the conversion, subject only to the approval by the secretary of state of the articles of incorporation of the proposed bank or trust company; and
(2) assessing the costs of the proceeding against the objectors.
(f) If the court finds that the proposed conversion is not fair with respect to the rights and interests of the objecting depositors, the court shall enter an order:
(1) enjoining the conversion; and
(2) assessing the costs of the proceeding against the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-8
Approval of articles of incorporation by secretary of state
Sec. 8. (a) If the conversion is approved under section 7 of this chapter and if the capital stock of the bank or trust company has been fully subscribed, the trustees of the savings bank shall submit three (3) copies of the articles of incorporation of the bank or trust company with the department's approval indicated on the articles to the secretary of state.
(b) If the secretary of state finds that the articles of incorporation conform to law, the secretary of state shall, after all fees have been paid as required by law:
(1) indicate approval on the articles;
(2) keep one (1) copy of the articles for filing; and
(3) send the trustees a certificate of incorporation and two (2) copies of the articles of incorporation bearing the indicated approval of the secretary of state.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-9 Prerequisites to doing business
Sec. 9. (a) Except as is incidental to its conversion or to obtaining payment for shares of its capital stock, the bank or trust company may not exercise any new power, right, or authority conferred by its conversion, transact any business, or incur any indebtedness, until both of the following occur:
(1) One (1) of the copies of the articles of incorporation with the indicated approval of the secretary of state has been filed with the county recorder of the county in which the principal office of the bank or trust company is located.
(2) The amount of the capital stock of the bank or trust company has been fully paid in.
(b) If the bank or trust company violates this section, its officers and directors are severally liable for any debts or liabilities of the bank or trust company arising from the violation.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-10
Effect of conversions
Sec. 10. (a) On the effective date of conversion, the existence of the savings bank ceases and the existence of the bank or trust company begins.
(b) On the effective date of conversion, the following apply:
(1) All subscriptions to shares of the capital stock of the bank or trust company previously received are considered accepted by the bank or trust company, and the subscribers for those shares, or their assigns, are considered to be shareholders of the bank or trust company.
(2) All property, all debts due on whatever account, all choses in action, and every other interest of or belonging to the converted savings bank are considered transferred to and vested in the bank or trust company without further act or deed.
(3) The bank or trust company shall be responsible and liable for the liabilities and obligations of the converted savings bank. An existing claim, an action, or a proceeding pending by or against the converted savings bank may be prosecuted to judgment as if conversion had not taken place or the bank or trust company may be substituted in the savings bank's place.
(4) The new bank or trust company has all the rights, privileges, immunities, and powers and, except as provided in this chapter, is subject to all the duties, restrictions, penalties, and liabilities of a bank or trust company organized under IC 28-1.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-11
Continued service of boards
Sec. 11. The board of the savings bank shall serve as the board of directors of the bank or trust company until the first annual meeting of the shareholders.
As added by P.L.42-1993, SEC.72.
IC 28-6.1-15-12
Conformation to limitations
Sec. 12. (a) Subject to subsection (b), a bank or trust company formed under this chapter shall, within three (3) years from its date of conversion, conform to the limitations prescribed by IC 28-1-13.
(b) The department may extend the time for the new bank or trust company to conform to the limitations prescribed by IC 28-1-13 if the interest of the depositors will be protected and served by an extension.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-13
Powers and duties of department
Sec. 13. This chapter does not limit the powers or duties of the department under IC 28-1.
As added by P.L.42-1993, SEC.72.



CHAPTER 16. CONVERSION OF A SAVINGS BANK TO A SAVINGS AND LOAN ASSOCIATION

IC 28-6.1-16-2
Department approval of conversion to savings association
Sec. 2. (a) With the approval of the department, a savings bank may convert into a savings association.
(b) Nothing in this title prohibits a savings bank organized under the laws of Indiana from converting to a savings association or a savings bank organized or reorganized under the laws of the United States. Conversion to a savings association or a savings bank organized under the laws of the United States does not require the approval of the department.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.100; P.L.262-1995, SEC.68; P.L.79-1998, SEC.76.

IC 28-6.1-16-3
Conversion procedure
Sec. 3. The department shall prescribe the procedure for conversion under this chapter. The procedure must include the following conditions:
(1) The conversion must be proposed by the board of the savings bank in a resolution of conversion.
(2) The resolution of conversion must be adopted by an affirmative vote of at least two-thirds (2/3) of the board members.
(3) The savings bank must provide all relevant information requested by the department in connection with the conversion.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-16-4
Rights and obligations upon conversion
Sec. 4. Upon conversion, the new savings association has all the rights, privileges, immunities, and powers and, except as provided in this chapter, is subject to all the duties, restrictions, penalties, and liabilities of a savings association organized under IC 28-4 (before its repeal) or under IC 28-15.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.77.



CHAPTER 17. DEPARTMENT SEIZURE OF BUSINESS AND PROPERTY OF A SAVINGS BANK

IC 28-6.1-17-2
Law governing procedure and parties
Sec. 2. IC 28-1-3.1 governs the following:
(1) The authority and the procedures under which the department administers the liquidation of a savings bank under this chapter.
(2) The respective rights, powers, privileges, duties, and liabilities of the department, the savings bank, and all interested parties.
As added by P.L.42-1993, SEC.72.



CHAPTER 18. LIQUIDATION AND DISSOLUTION OF A SAVINGS BANK ORGANIZED, REORGANIZED, OR OPERATING BEFORE JANUARY 1, 1993

IC 28-6.1-18-2
Dissolutions; determinations of boards
Sec. 2. A savings bank may dissolve itself under this chapter if the board of the savings bank determines it is in the best interest of the depositors and other creditors of the savings bank to dissolve the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-3
Resolutions of dissolution
Sec. 3. (a) To dissolve a savings bank, the board must adopt a resolution of dissolution at a regular meeting or a special meeting of the board called for that purpose.
(b) A resolution of dissolution must receive the affirmative vote of at least two-thirds (2/3) of the qualified and acting trustees. The resolution must state that the board of the savings bank considers it is in the best interests of the depositors and other creditors of the savings bank that the savings bank liquidate its affairs and dissolve.
(c) If a resolution is adopted under subsection (b), a statement shall be prepared and verified by the affidavit of the president and secretary of the savings bank setting forth the following:
(1) A copy of the following:
(A) The notice of the meeting of the board at which the resolution was adopted.
(B) The resolution.
(2) The number of the then qualified and acting trustees, including the name and address of each of the trustees.
(3) The number of trustees voting for and the number voting against the resolution.
(d) The statement must be filed with the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-4
Liquidation orders; employment of necessary personnel
Sec. 4. (a) If the department receives a statement under section 3 of this chapter, the department shall examine the business and affairs of the savings bank and may make additional investigation of the future prospects of the savings bank the department considers necessary. (b) If the department finds from the examination that:
(1) the savings bank is solvent, or that the savings bank has sufficient assets with which to pay all of its depositors and all of its other liabilities; and
(2) it will be in the best interests of the depositors and other creditors of the savings bank that the savings bank's affairs be liquidated and that the savings bank be dissolved;
the department may enter a written order directing the liquidation and dissolution of the savings bank.
(c) As soon as practical after an order is issued under subsection (b), the department shall, by a separate order, appoint a special representative of the department to act during the course of the liquidation.
(d) During the course of the liquidation, the department may employ, fix the compensation of, remove, and discharge special representatives, assistants, accountants, agents, and attorneys as the department considers necessary.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-5
Civil actions; filing
Sec. 5. (a) Not later than five (5) days after entry of the order directing the liquidation of the savings bank, the department shall file a copy of the order with the circuit court clerk of the county in which the savings bank is located.
(b) Upon the filing of an order under subsection (a), the clerk shall:
(1) note the filing upon the records of the court; and
(2) enter the cause as a civil action upon the docket of the court under the name and style of "In the Matter of the Liquidation of _______________" (inserting the name of the savings bank).
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-6
Jurisdiction of courts
Sec. 6. After the filing of the action under section 5 of this chapter, the court has jurisdiction to hear and determine all issues and matters relating to the liquidation of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-7
Taking charge of business and assets by department; notice of departmental actions
Sec. 7. The department shall do the following:
(1) Immediately take charge of the business and assets of the savings bank.
(2) Give notice of:
(A) the department's orders directing the liquidation and dissolution of the savings bank; and
(B) the appointment of the department's special

representative;
by posting copies of the orders in a conspicuous place in the lobby of the savings bank and by one (1) publication of the notice in a newspaper of general circulation, printed in the English language and published in the county where the savings bank is located. The department shall also file a copy of its order appointing a special representative in the court in which the order was filed under section 5 of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-8
Petitions opposing liquidation and dissolution
Sec. 8. (a) A depositor or other creditor of the savings bank who is aggrieved by the proceedings to liquidate and dissolve the savings bank may oppose the liquidation and dissolution by a petition filed in the court in which the liquidation action was filed under section 5 of this chapter. The petition must state the petitioner's objections to the liquidation.
(b) A petition filed under subsection (a) must be filed within ten (10) days after the publication of the order under section 7 of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-9
Dismissal of liquidation and dissolution actions
Sec. 9. (a) If after hearing the matter, the court determines that it will not be in the best interest of the depositors and other creditors of the savings bank that the savings bank liquidate its affairs and dissolve, the court shall enter an order:
(1) directing the department to return the business and property of the savings bank to the board; and
(2) dismissing the action.
(b) If an order is issued under subsection (a):
(1) the savings bank shall continue to operate as though the proceedings had never begun; and
(2) all costs of the proceedings to the date of the entry of the order shall be paid by the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-10
Approval of liquidation and dissolution proceedings
Sec. 10. If after hearing the matter, the court determines that it will be in the best interests of the depositors and other creditors of the savings bank to liquidate its affairs and dissolve, the liquidation may proceed.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-11
Finality of judicial decisions
Sec. 11. The decision of the court under section 9 or 10 of this

chapter is final.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-12
Powers and restrictions of department
Sec. 12. (a) During the ten (10) day period after the publication required by section 7 of this chapter, the department may make orders regarding the deposits of the savings bank that the department considers in the best interests of all the depositors and creditors of the savings bank.
(b) Except as provided in this chapter, the department, insofar as is applicable and practical, has the same powers and is subject to the same restrictions as if the savings bank were insolvent.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-13
Completion of liquidation
Sec. 13. (a) When the costs and expenses of the liquidation have been fully paid and all the remaining debts and liabilities of the savings bank, including deposits and accrued interest or dividends, if any, have been paid in full, the remaining assets, if any, shall be paid to or distributed among the persons the court finds to be the owners of the assets.
(b) After the events described in subsection (a) have occurred, the liquidation is considered completed.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-14
Statements of dissolution
Sec. 14. (a) Upon completion of the liquidation, the department shall prepare and file a statement of dissolution in the office of the recorder of the county in which the savings bank was located.
(b) The statement of dissolution shall contain the following:
(1) The name of the savings bank.
(2) The location of the savings bank.
(3) The date of the meeting of the board adopting the resolution of dissolution.
(4) A copy of the notice of the meeting of the board.
(5) A copy of the minutes of the meeting of the board containing the full text of the resolution of dissolution.
(6) The manner of the adoption of the resolution of dissolution and the vote by which the resolution was adopted.
(7) A copy of the notices published under this chapter.
(8) The names and addresses of the trustees and officers of the savings bank at the time of the adoption of the resolution.
(9) A copy of the order of the department directing the liquidation and dissolution of the savings bank.
(10) A brief summary setting forth, as of the date of the taking possession of the savings bank by the department of the following: (A) The aggregate amount of general claims finally allowed against the savings bank.
(B) The aggregate amount of claims allowed as preferred, and the aggregate amount of all other claims against the savings bank.
(C) A statement of the aggregate payments made on each of the groups of claims and a reference to the following:
(i) The court records where the orders authorizing the payments are recorded.
(ii) The current reports where a report of the payments ordered is made.
(11) A brief summary setting forth the following:
(A) The disposition of the surplus assets (if any) remaining after payment of all costs and expenses of administration and liquidation.
(B) The payment of all liabilities, including deposits and accrued dividends or interest (if any).
(12) A copy of the final order of the court in the matter of the liquidation of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-15
Termination of savings bank's existence
Sec. 15. When the statement required by section 14 of this chapter is recorded, the savings bank ceases to exist.
As added by P.L.42-1993, SEC.72.



CHAPTER 19. DISPOSITION OF SUBSTANTIALLY ALL THE ASSETS OF A SAVINGS BANK ORGANIZED BEFORE JULY 1, 1993

IC 28-6.1-19-2
Disposition
Sec. 2. As used in this chapter, "disposition" includes a sale, a lease, an exchange, or other disposition.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-3
Disposition of property and assets
Sec. 3. A savings bank may, at any time if otherwise lawful, dispose of all or substantially all of its property and assets, including good will, upon terms and conditions and for consideration the savings bank considers beneficial.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-4
Resolutions of disposition
Sec. 4. (a) A disposition under this chapter must be approved by the board of the savings bank by the adoption of a resolution by the affirmative vote of at least two-thirds (2/3) of the then qualified and acting trustees.
(b) The resolution may be adopted at a regular meeting or a special meeting of the board called for that purpose.
(c) The resolution must contain the following:
(1) A description of the property to be disposed of.
(2) The terms and conditions of and the consideration for the proposed disposition.
(3) A statement to the effect that in the opinion of the board, the disposition will be in the best interests of the depositors and other creditors of the savings bank.
(d) Three (3) copies of the resolution, certified by the president and the secretary of the savings bank, must be filed with the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-5
Departmental approval
Sec. 5. (a) Upon receiving a notice under section 4 of this chapter, the department shall conduct investigations it considers necessary.
(b) If the department is satisfied that the proposed disposition is

fair and will be in the best interests of the depositors and other creditors of the savings bank, the department shall:
(1) indicate its approval on all copies of the resolution; and
(2) return two (2) of the copies to the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-6
Judicial approval
Sec. 6. (a) If the department approves the disposition under section 5 of this chapter, the two (2) copies of the resolution returned to the savings bank shall be submitted to the circuit court with jurisdiction in the county in which the savings bank is located.
(b) If, upon good cause shown by affidavit, the court is satisfied that the terms of the disposition are fair and in the best interests of the depositors and other creditors of the savings bank, the court shall:
(1) approve the disposition upon the terms and conditions set forth in the resolution; and
(2) indicate the approval on both copies of the resolution submitted to the court.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-7
Copies of dissolution resolutions
Sec. 7. If the court approves the disposition under section 6 of this chapter, one (1) copy of the resolution shall be filed in the office of the circuit court clerk and the other copy shall be retained by the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-8
Court approval prerequisite to dissolution
Sec. 8. The disposition may not take place until the court approves it.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-9
Notice of dispositions
Sec. 9. If the court approves the disposition, the savings bank shall give notice of the disposition not more than five (5) days after the approval as follows:
(1) By publishing notice of the disposition one (1) time in a newspaper of general circulation printed in the English language and published in the county in which the savings bank is located.
(2) By posting copies of the notice in three (3) separate public places in the county.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-10
Statements of objections Sec. 10. (a) A person interested in the disposition (including a depositor or a creditor of the savings bank) aggrieved by the proposed disposition may file in the court a verified statement of objections to the proposed disposition.
(b) The statement must be filed not more than fifteen (15) days after the approval of the resolution by the court.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-11
Hearings on objections
Sec. 11. (a) If a statement is filed under section 10 of this chapter, the matter shall be docketed upon the books of the court, entitled "In the Matter of the Proposed Sale of Assets of _____________" (inserting the name of the savings bank).
(b) The savings bank is considered to have denied all the allegations in the statement without filing any pleadings.
(c) After notice of the objections to the savings bank as required by the court, the court shall hear the evidence and determine the matter as soon as possible.
(d) The burden of proof is on the objector.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-12
Orders directing dispositions
Sec. 12. If the court finds that the disposition, as proposed in the resolution, is fair and will be in the best interests of the depositors and other creditors of the savings bank, the court shall enter an order directing the disposition, as set forth in the resolution, be carried out and assessing the costs of the proceeding against the objector.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-13
Orders enjoining dispositions
Sec. 13. If the court finds that the disposition proposed by the resolution is not fair or will not be in the best interests of the depositors or other creditors of the savings bank, the court shall enter an order enjoining the proposed disposition and assessing the costs of the proceeding against the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-14
Finality of judicial decisions
Sec. 14. A decision of the court under section 12 or 13 of this chapter is final.
As added by P.L.42-1993, SEC.72.



CHAPTER 20. APPLICABILITY OF THE FEDERAL RESERVE ACT

IC 28-6.1-20-2
Violations
Sec. 2. A violation of Section 23A or 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) by a savings bank or a subsidiary constitutes a violation of this chapter.
As added by P.L.258-2003, SEC.9.






ARTICLE 6.2. MUTUAL SAVINGS BANK HOLDING COMPANIES

CHAPTER 1. DEFINITIONS

IC 28-6.2-1-2
"Acquiree savings bank" defined
Sec. 2. "Acquiree savings bank" means any savings bank other than a resulting savings bank that:
(1) is acquired by a mutual holding company as part of, and concurrently with, a mutual holding company reorganization; and
(2) is in the mutual form immediately before the acquisition.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-3
"Acting in concert" defined
Sec. 3. (a) "Acting in concert" means:
(1) knowing participation in a joint activity or interdependent conscious parallel action towards a common goal, whether or not under an express agreement; or
(2) a combination of pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement, or other arrangement, whether written or otherwise.
(b) A person or company that acts in concert with another person or company is acting in concert with any person or company who is also acting in concert with that other party, except that:
(1) an employee stock benefit plan is not acting in concert with its trustee or a person who serves in a similar capacity solely for the purpose of determining whether stock held by the trustee and stock held by the plan will be aggregated; and
(2) no officer or director of a savings bank or savings bank affiliate is acting in concert with any other officer or director of the savings bank or affiliate by reason of the service of the officer or director in those capacities.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-4
"Affiliate" defined
Sec. 4. "Affiliate" means a person that, directly or indirectly, through one (1) or more intermediaries: (1) controls;
(2) is controlled by; or
(3) is under common control with;
another person.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-5
"Associate" defined
Sec. 5. "Associate", when indicating a relationship between persons, means:
(1) any corporation or organization, other than the applicant or a majority-owned subsidiary of the applicant, of which the person:
(A) is an officer or a partner; or
(B) is directly or indirectly the beneficial owner of ten percent (10%) or more of any class of equity securities;
(2) any trust or other estate:
(A) in which the person has a substantial beneficial interest; or
(B) for which the person serves as trustee or in a similar fiduciary capacity;
however, the term does not apply to any employee stock benefit plan in which the person has a substantial beneficial interest or serves as a trustee or in a similar fiduciary capacity; and
(3) any relative or spouse of the natural person, or any relative of the spouse, who:
(A) has the same home as the person; or
(B) is a director or an officer of the applicant or of any of the applicant's parent organizations or subsidiaries.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-6
"Company" defined
Sec. 6. (a) "Company" means:
(1) any corporation, partnership, business trust, joint venture, association, or similar organization; or
(2) any other trust, unless by its terms it must terminate:
(A) within twenty-five (25) years; or
(B) not later than twenty-one (21) years and ten (10) months after the death of any individual living on the effective date of the trust.
(b) As used in subsection (a)(1), "similar organization" means a combination of parties with the potential for or practical likelihood of a continuing rather than temporary existence, in which the parties have knowingly and voluntarily associated for a common purpose in identifiable and binding relationships that govern the parties with respect to either:
(1) the transferability and voting rights concerning any stock or other indicia of participation in another entity; or
(2) the achievement of a common or shared objective, such as

to collectively manage or control another entity.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-7
"Control" defined
Sec. 7. (a) "Control" of a savings bank means:
(1) controlling, owning, or having the power to vote, directly or indirectly, or acting through one (1) or more persons, twenty-five percent (25%) or more of any class of voting securities of the savings bank; or
(2) in any manner controlling the election of a majority of the directors of the savings bank.
(b) "Control" of a savings bank also exists if the department determines, after notice and opportunity for hearing, that a person directly or indirectly exercises a controlling influence over the management or policies of the savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-8
"Default" defined
Sec. 8. As used in this chapter, "default" means any adjudication or other official determination of a court or other public authority under which a conservator, receiver, or other legal custodian is appointed for a mutual holding company or savings bank subsidiary of a mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-9
"Director" defined
Sec. 9. As used in this chapter, "director" refers to the director of the department of financial institutions.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-10
"FDIC" defined
Sec. 10. As used in this chapter, "FDIC" refers to the federal deposit insurance corporation.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-10.1
"Federal mutual holding company" defined
Sec. 10.1. "Federal mutual holding company" means a mutual savings bank holding company that:
(1) is organized or reorganized under the laws of the United States;
(2) is regulated by the Office of Thrift Supervision or its successor; and
(3) has control over a savings bank.
As added by P.L.90-2008, SEC.38.
IC 28-6.2-1-11
"Member" defined
Sec. 11. As used in this chapter, "member" means any depositor or borrower of a savings bank subsidiary of a mutual holding company that is entitled, under a statute or the articles of incorporation or bylaws of the mutual holding company, to vote on matters affecting the mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-12
"Mutual holding company"
Sec. 12. As used in this chapter, "mutual holding company" means a mutual savings bank holding company that:
(1) is:
(A) organized under IC 28-6.2-2 or converted under IC 28-6.2-7-6; or
(B) organized under the laws of any other state or the United States; and
(2) has control over:
(A) any savings bank; or
(B) any company that is or becomes a mutual holding company under this article.
As added by P.L.122-1994, SEC.101. Amended by P.L.27-2012, SEC.90.

IC 28-6.2-1-13
"Mutual savings bank" defined
Sec. 13. "Mutual savings bank" means a financial institution:
(1) defined in IC 28-6.1-2-5; or
(2) organized, reorganized, or operating before January 1, 1993, under IC 28-6 (before its repeal).
As added by P.L.122-1994, SEC.101. Amended by P.L.11-1998, SEC.12.

IC 28-6.2-1-14
"Parent" defined
Sec. 14. "Parent", when describing the relationship between two (2) companies, means the company that controls the other company, either directly or indirectly, through one (1) or more subsidiaries.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-15
"Person" defined
Sec. 15. "Person" means an individual or company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-16
"Reorganization plan" defined
Sec. 16. "Reorganization plan" means a plan to reorganize into the mutual holding company. As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-17
"Reorganizing savings bank" defined
Sec. 17. "Reorganizing savings bank" means a mutual savings bank that proposes to reorganize into a mutual holding company under this chapter.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-18
"Resulting savings bank" defined
Sec. 18. "Resulting savings bank" means a stock savings bank that is organized as a subsidiary of a reorganizing savings bank to receive a substantial part of the assets and liabilities, including all deposit accounts, of the reorganizing savings bank upon consummation of the reorganization.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-19
"Savings association" defined
Sec. 19. (a) As used in this chapter, "savings association" means a savings association (as defined in 12 U.S.C. 1813(3)(b)(1)) the deposits of which are insured by the FDIC.
(b) The term includes:
(1) a federal savings association;
(2) a federal savings bank; and
(3) a savings association organized and operating under the laws of the state in which it is organized.
As added by P.L.122-1994, SEC.101. Amended by P.L.79-1998, SEC.78.

IC 28-6.2-1-20
"Stock" defined
Sec. 20. (a) "Stock" means the units into which the proprietary interests of a savings bank are divided.
(b) The term includes:
(1) common or preferred stock;
(2) any other type of equity security;
(3) warrants or options to acquire common or preferred stock; and
(4) other securities that are convertible into common or preferred stock.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-21
"Stock benefit plan" defined
Sec. 21. "Stock benefit plan" means any defined benefit plan or defined contribution plan. The term includes:
(1) an employee stock ownership plan;
(2) a stock bonus plan; (3) a profit-sharing plan; or
(4) any other plan of a mutual holding company or any of its subsidiaries or affiliates;
whether or not the plan, with its related trust, meets the qualifying requirements under section 401 of the Internal Revenue Code.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-22
"Stock issuance plan" defined
Sec. 22. "Stock issuance plan" means a plan submitted under IC 28-6.2-3 providing for the issuance of stock by a savings bank subsidiary of a mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-23
"Stock savings bank" defined
Sec. 23. "Stock savings bank" has the meaning set forth in IC 28-6.1-2-7.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-24
"Subsidiary" defined
Sec. 24. "Subsidiary" means a company controlled either directly or indirectly by another company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-25
"Voting parties" defined
Sec. 25. As used in this chapter, "voting parties" means the:
(1) depositors; and
(2) borrowers;
of a mutual savings bank.
As added by P.L.11-1998, SEC.13.



CHAPTER 2. REORGANIZING AS A MUTUAL SAVINGS BANK HOLDING COMPANY

IC 28-6.2-2-1.5
Reorganization as federal mutual holding company; approval of department and primary federal regulator; required transactions
Sec. 1.5. (a) As used in this section, "primary federal regulator" means the federal agency primarily responsible for the regulation of mutual holding companies (as defined in IC 28-6.2-1-12).
(b) A mutual savings bank may, upon application to and with the approval by the department and the primary federal regulator, reorganize as a federal mutual holding company by undertaking a transaction or series of transactions substantially similar to those set forth in section 1 of this chapter.
As added by P.L.90-2008, SEC.39. Amended by P.L.27-2012, SEC.91.

IC 28-6.2-2-2
Prerequisites to reorganization
Sec. 2. Before reorganizing into a mutual holding company, a reorganizing savings bank shall do the following:
(1) Obtain approval of a reorganization plan by a majority of the board of directors of the reorganizing savings bank.
(2) File the reorganization plan with the department.
(3) Obtain approval of a reorganization plan by an affirmative vote of a majority of the voting members of the reorganizing savings bank and any acquiree savings bank, at a regular or special meeting of the members. As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-2.5
Voting rights of voting parties
Sec. 2.5. The voting parties of a reorganizing mutual savings bank have the voting rights set forth in IC 28-13-6-2 with respect to a reorganization of a mutual savings bank under this chapter.
As added by P.L.11-1998, SEC.14.

IC 28-6.2-2-3
Approval or disapproval of reorganization plan; conditional approval
Sec. 3. (a) Upon receipt of an application for a mutual holding company reorganization under this article, the department may:
(1) accept the application for processing;
(2) request additional information to complete the application; or
(3) return the application if it is substantially incomplete.
(b) A proposed reorganization plan must be approved or disapproved by the department within ninety (90) days of its acceptance by the department and, if approved, may be subject to any conditions the department determines necessary.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-4
Grounds for disapproving reorganization plan application
Sec. 4. The department may disapprove an application for a mutual holding company reorganization plan if any of the following applies:
(1) The reorganization would result in unsafe or unsound practices, or an unsafe or unsound financial institution.
(2) The applicant has not demonstrated that the reorganization plan is fair to the members of the reorganizing savings bank.
(3) The reorganization plan does not protect the interests of the deposit account holders of the reorganizing savings bank.
(4) The financial or managerial resources of the reorganizing savings bank or any acquiree savings bank warrant disapproval.
(5) The mutual holding company or any savings bank subsidiary would have inadequate capital.
(6) A stock issuance proposed in connection with the mutual holding company reorganization plan fails to meet the standards established by the department.
(7) The reorganizing savings bank or any acquiree savings bank fails to furnish:
(A) information required in the reorganization plan; or
(B) any other information requested by the director regarding the proposed reorganization plan.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-5 Requirements for approval of reorganization plan application
Sec. 5. (a) The department may not approve an application for a mutual holding company reorganization unless the department finds, after an appropriate investigation or examination, that the following requirements have been satisfied:
(1) That the reorganizing savings bank and any acquiree savings bank will operate in a safe, sound, and prudent manner.
(2) That the proposed reorganization will not result in a reorganizing savings bank or any acquiree savings bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the mutual holding company are qualified by character and financial responsibility to control and operate in a legal and proper manner the mutual holding company that would result from the execution of the reorganization plan.
(4) That the interests of the depositors and creditors and of the public in general will not be jeopardized by the proposed reorganization of the savings bank into a mutual holding company.
(b) The department may conduct a public hearing to determine if the requirements of this section have been satisfied.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-6
Articles of reorganization; filing
Sec. 6. After a mutual holding company reorganization plan is approved by the department, the person applying for a mutual holding company reorganization must file articles of reorganization under IC 28-6.2-4, to effect the reorganization.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-7
Membership rights
Sec. 7. A mutual holding company that acquires a stock savings bank other than a resulting savings bank or an acquiree savings bank shall not confer any membership rights upon the depositors or borrowers of that savings bank, unless the savings bank is merged into a mutual savings bank from which the mutual holding company draws members, in which case the depositors of the stock savings bank shall receive the same membership rights as other depositors of the savings bank into which the stock savings bank is merged.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-8
Reorganization plan requirements
Sec. 8. Each reorganization plan must:
(1) contain a description of all significant terms of the proposed reorganization;
(2) include as an attachment and incorporate the following: (A) Any proposed stock issuance plan.
(B) An opinion of counsel or a ruling from the federal Internal Revenue Service and the department of state revenue as to the federal and state tax treatment of the proposed reorganization.
(C) A copy of the proposed articles of reorganization and bylaws of the resulting savings bank.
(D) A description of the method of reorganization under this chapter.
(E) A statement that, upon consummation of the reorganization, certain assets and liabilities, including all deposit accounts of the reorganizing savings bank, shall be transferred to the resulting savings bank, which shall immediately become a savings bank subsidiary of the mutual holding company.
(F) A copy of any stock issuance plan that is proposed as part of the reorganization plan.
(G) A summary of the expenses to be incurred in connection with the reorganization.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-9
Transfer of assets, rights, obligations, and liabilities
Sec. 9. All assets, rights, obligations, and liabilities of a reorganizing savings bank that are not expressly retained by the mutual holding company shall be transferred to the resulting savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-10
Identical deposit accounts
Sec. 10. Each person who holds a deposit account in a reorganizing savings bank or any acquiree savings bank immediately before the reorganization shall receive, upon consummation of the reorganization, without payment, an identical deposit account in the resulting savings bank or the acquiree savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-11
Amendment or termination of reorganization plan
Sec. 11. A reorganization plan adopted by the boards of directors of the reorganizing savings bank and any acquiree savings bank may be:
(1) amended by those boards as a result of any regulator's comments:
(A) before any solicitation of proxies from the members to vote on the reorganization plan; and
(B) at any later time with the consent of the director; or
(2) terminated by either board:
(A) at any time before the meeting at which the members

vote on the reorganization plan; or
(B) at any later time;
with the consent of the department.
As added by P.L.122-1994, SEC.101.



CHAPTER 3. ISSUANCE OF STOCK

IC 28-6.2-3-2
Proposed price of stock
Sec. 2. Each application for approval of a proposed stock issuance plan must state and explain the proposed sales price or the price range if an exact price cannot be determined. The application must do the following:
(1) Support the reasonableness of the proposed price or price range by independent persons who are experienced in corporate valuations.
(2) Indicate the basis for determination of the income to be

derived from the proceeds of the stock sale, demonstrate the appropriateness of the earnings multiple used, and include all assumptions regarding future earnings growth, if the proposed price or price range is based upon a capitalization of the projected income of the savings bank after the issuance of the stock. If the proposed price or price range is based upon a comparison of the stock of the savings bank with the issued and outstanding stock of other stock savings banks or similar institutions, those institutions must be reasonably comparable to the savings bank in terms of size, asset composition, market area, competitive conditions, profit history, expected future earnings, and other stated relevant factors.
(3) State the amount of the discount and explain how that discount was determined, if the proposed price or price range includes any discount due to the minority status of the stock to be offered.
(4) State any additional information about the pricing that the department may request.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-3
Representations regarding price of stock
Sec. 3. No representations may be made in any manner in connection with the offer or sale of any stock issued under this chapter that:
(1) the price, price range, or any other pricing information related to a stock issuance has been approved by the department;
(2) the stock has been approved by the department; or
(3) the department has endorsed the accuracy or adequacy of any securities offering or sales documents disseminated in connection with the stock.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-4
Stock issuance plan requirements
Sec. 4. A stock issuance plan must do the following:
(1) Describe all significant terms of the proposed stock issuance and include:
(A) any proposed stock order form; and
(B) any agreement or other document defining or limiting the rights of stockholders.
(2) Provide that the aggregate outstanding voting common stock owned or controlled by persons other than the mutual holding company at the close of the issuance must be less than fifty percent (50%) of the total number of shares of outstanding voting common stock. This provision may be omitted if the issuance will be conducted by a savings bank that was in the stock form when acquired by its mutual holding company parent if the savings bank is not a resulting savings bank or an

acquiree savings bank. Any stock that has no present or contingent voting rights may be issued by a savings bank subsidiary of a mutual holding company to persons other than the savings bank's mutual holding company, consistent with applicable law.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-5
Purchase of stock through loaned funds
Sec. 5. A savings bank shall not offer or sell any stock to any person or corporation whose purchase would be financed by funds loaned to the person or corporation by the savings bank or any of its affiliates, unless that borrowing is approved by the department.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-6
Amendment or termination of stock issuance plan
Sec. 6. If proposed as part of a reorganization plan, a stock issuance plan may be amended or terminated in the same manner as the reorganization plan under IC 28-6.2-2-11.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-7
Noncompleted stock issuance plan; termination; extensions
Sec. 7. A stock issuance plan will be terminated if not completed within the time specified in the plan unless an extension is:
(1) requested in writing for good cause shown; and
(2) approved in writing by the department.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-8
Stock issuance plan; discretionary provisions
Sec. 8. A stock issuance plan may provide the following:
(1) The offering may be commenced concurrently with or after the mailing of any proxy statements to the members of the reorganizing savings bank and any acquiree savings bank if the stock issuance is part of a reorganization plan. The offering may be concluded before the required membership votes if the offer and sale of the stock is conditioned upon the approval of the reorganization plan and issuance plan by the members of the reorganizing savings bank and any acquiree savings bank.
(2) Any stock not sold in the offering may be sold in any other manner provided in the stock issuance plan that is approved by the department in writing.
(3) Instead of shares of stock, the savings bank may issue and sell units of securities consisting of stock and long-term warrants or other equity securities, in which event any reference to stock in this chapter applies to units of equity securities unless the context otherwise specifies or requires.
(4) Purchases of stock by persons or entities acting in concert,

or by associates, may not exceed a limit established under the terms of the stock issuance plan.
As added by P.L.122-1994, SEC.101.



CHAPTER 4. ARTICLES OF REORGANIZATION

IC 28-6.2-4-2
Filing
Sec. 2. The articles of reorganization of a mutual holding company and any amendments to them must be filed with and approved by the department in the manner established in IC 28-12-5.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-4-3
Required provisions
Sec. 3. The articles of reorganization of a mutual holding company must provide the following:
(1) On the effective date of reorganization or acquisition:
(A) the owners of deposit accounts and borrowers in the resulting or acquiree savings bank become members of the mutual holding company; and
(B) the membership rights of the owners and borrowers in the mutual savings bank end and their membership rights in the mutual holding company begin.
(2) A person becomes a member of a mutual holding company by:
(A) owning a deposit account in a mutual savings bank that is a subsidiary of the mutual holding company; or
(B) borrowing from a mutual savings bank that is a subsidiary of the mutual holding company.
(3) A member of a mutual holding company has one (1) vote for each one hundred dollars ($100) or additional fraction of one hundred dollars ($100) of the combined withdrawal value of the member's deposit accounts in a subsidiary mutual savings bank of the mutual holding company. Each borrowing member is entitled to cast one (1) vote as a borrower.
(4) Members of a mutual holding company may vote in person or by proxy at any meeting. A proxy must be in writing and signed by the member or the member's authorized representative. Unless specified in the proxy, a proxy filed with the secretary shall continue in force until revoked by a written notice to the secretary or superseded by another proxy. Except as a proxy, a person may not cast more than fifty (50) votes at

any meeting of the members unless a greater number of votes is authorized by the articles of reorganization.
(5) A quorum of members at a regular or special meeting shall be comprised of any number of eligible members voting in person or by proxy.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-4-4
Effective date
Sec. 4. The effective date of the articles of reorganization and amendments to the articles of reorganization must be the date of recording in the office of the secretary of state, unless a delayed effective date is specified in the articles of reorganization.
As added by P.L.122-1994, SEC.101.



CHAPTER 5. POWERS OF A MUTUAL HOLDING COMPANY

SEC.79.

IC 28-6.2-5-2
Pledging stock
Sec. 2. (a) A mutual holding company, to collateralize an obligation of its own or of any of its subsidiaries or affiliates, may pledge any stock that comprises a minority interest in any subsidiary or any stock that the mutual holding company holds in the following:
(1) A subsidiary savings bank, if the proceeds or other benefit of the obligation collateralized are received by the savings bank whose stock is pledged.
(2) A subsidiary savings bank that was in the stock form when acquired.
(3) Any nondepository subsidiary.
(b) A pledge of stock that is not described in subsection (a) may not be made without the prior written approval of the director.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-3
Pledging stock; notification; certification of transfer of proceeds
Sec. 3. Within ten (10) days after any pledge of stock, a mutual holding company shall:
(1) notify the director in writing regarding the terms of the transaction, including the amount of principal and interest, the repayment terms, the maturity date, the nature and amount of collateral, and the terms governing seizure of the collateral; and
(2) include in the notice a certification that the proceeds of the loan have been transferred to the subsidiary savings bank whose stock has been pledged under section 2(a) of this chapter.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-4
Notice of nonpayment
Sec. 4. A mutual holding company that fails to make any payment on a loan secured by the pledge of stock by the date on which the payment is due shall, on the first day after the payment is due and not made, provide written notice of nonpayment to the director.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-5
Repurchase of stock; written approval
Sec. 5. A subsidiary savings bank of a mutual holding company that has any stockholders other than the savings bank's mutual holding company may not repurchase any share of stock within three (3) years of the stock's date of issuance without the prior written approval of the director unless the repurchase:
(1) is part of a general repurchase made on a pro rata basis under an offer approved in writing by the director and made to all stockholders of the savings bank, except that the savings bank's mutual holding company may be excluded from the

repurchase with the department's approval; and
(2) is accomplished in the open market by a stock benefit plan of the savings bank in an amount reasonable and appropriate to fund the plan.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-6
Acquisition of additional shares of stock
Sec. 6. A mutual holding company may, at any time, and without prior approval of the department, acquire additional shares of the stock of a subsidiary savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-7
Permissive transfer of stock, assets, or liabilities
Sec. 7. With the written approval of the department, a mutual holding company may do the following:
(1) Directly or indirectly transfer any interest in stock that it holds in any subsidiary savings bank.
(2) Cause or permit the transfer of all or a substantial portion of the assets or liabilities of any subsidiary savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-8
Waiver of right to receive dividend; authorization
Sec. 8. Unless authorized by the director, a mutual holding company may not waive its right to receive any dividend declared by a subsidiary.
As added by P.L.122-1994, SEC.101.



CHAPTER 6. REPORTING AND REGULATION OF MUTUAL HOLDING COMPANIES

IC 28-6.2-6-2
Examination of mutual holding company; examination reports
Sec. 2. The department may examine any mutual holding company and each of its subsidiaries. The department may rely on examination reports made by the primary federal or state supervisor of a subsidiary financial institution of a mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-6-3
Applicability of provisions of IC 28-11 and IC 28-13
Sec. 3. The provisions of IC 28-11 and IC 28-13 apply to a mutual holding company as if the mutual holding company were a mutual savings bank.
As added by P.L.122-1994, SEC.101.



CHAPTER 7. MUTUAL HOLDING COMPANY CONVERSION AND LIQUIDATION

IC 28-6.2-7-2
Liquidation of mutual holding company; filing federal bankruptcy court petition
Sec. 2. (a) The department may file a petition with the federal bankruptcy court requesting the liquidation of a mutual holding company under 12 U.S.C. 1467(a)(o)(9) and Title 11, United States Code, upon:
(1) the default of the resulting savings bank, any acquiree savings bank, or any subsidiary savings bank of the mutual holding company that was in the mutual form when acquired;
(2) the default of the mutual holding company; or
(3) foreclosure on any pledge by the mutual holding company of subsidiary savings bank stock.
(b) Except as provided in subsection (a), the net proceeds of any liquidation of a mutual holding company shall be transferred to the members of the mutual holding company under the articles of reorganization of the mutual holding company.
(c) If:
(1) the FDIC incurs a loss from a default of any savings bank subsidiary of a mutual holding company; and
(2) that mutual holding company is liquidated under subsection (a);
the FDIC shall succeed to the membership interests of the depositors of the savings bank, to the extent of the FDIC's loss.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-3
Applicability of IC 28-11-3
Sec. 3. IC 28-11-3 applies to a mutual holding company in the same manner it applies to a savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-4
Solicitations of proxies
Sec. 4. Solicitations of proxies by any person in connection with any membership vote required under this chapter must be accompanied by proxy materials in a form appropriate to, and containing the information relevant to, the action that members are

being asked to approve.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-5
Use of proxies
Sec. 5. Whenever a mutual savings bank or mutual holding company is required by this chapter to obtain membership approval for a transaction, the savings bank or mutual holding company may use any existing proxy conferring general authority to vote on any and all matters at any meeting of members if the member granting the proxy:
(1) has been furnished a proxy statement regarding the proposed transaction; and
(2) does not revoke the proxy before the vote at the meeting at which the transaction will be considered.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-6
Plan of conversion
Sec. 6. A mutual holding company organized under the laws of the United States may convert to a mutual holding company organized under this article in accordance with a plan of conversion approved by the department that is substantially the same as a plan of a mutual bank conversion authorized in IC 28-1-21.7.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-7
Adoption of rules to implement chapter
Sec. 7. The department may adopt rules under IC 4-22-2 or adopt policies necessary to implement this chapter.
As added by P.L.122-1994, SEC.101.






ARTICLE 7. SPECIALIZED FINANCIAL INSTITUTIONS

CHAPTER 1. CREDIT UNIONS

IC 28-7-1-0.5
Definitions
Sec. 0.5. The following definitions apply throughout this chapter:
(1) "Automated teller machine" (ATM) means a piece of unmanned electronic or mechanical equipment that performs routine financial transactions for authorized individuals.
(2) "Branch office" means an office, agency, or other place of business at which deposits are received, share drafts are paid, or money is lent to members of a credit union. The term does not include:
(A) the principal office of a credit union;
(B) the principal office of a credit union affiliate;
(C) a branch office of a credit union affiliate;
(D) an automated teller machine; or
(E) a night depository.
(3) "Credit union" is a cooperative, nonprofit association, incorporated under this chapter, for the purposes of educating its members in the concepts of thrift and to encourage savings among its members. A credit union should provide a source of credit at a fair and reasonable rate of interest and provide an opportunity for its members to use and control their own money in order to improve their economic and social condition.
(4) "Department" refers to the department of financial institutions.
(5) "Surplus" means the credit balance of undivided earnings after losses. The term does not include statutory reserves.
(6) "Unimpaired shares" means paid in shares less any losses for which no reserve exists and for which there is no charge against undivided earnings.
(7) "Related credit union service organization" means, in reference to a credit union, a credit union service organization (as defined and formed under Part 712 of the regulations of the National Credit Union Administration, 12 CFR 712) in which the credit union has invested under section 9(a)(4) of this chapter. (8) "Premises" means any office, branch office, suboffice, service center, parking lot, real estate, or other facility where the credit union transacts or will transact business.
(9) "Furniture, fixtures, and equipment" means office furnishings, office machines, computer hardware, computer software, automated terminals, and heating and cooling equipment.
(10) "Fixed assets" means:
(A) premises; and
(B) furniture, fixtures, and equipment.
(11) "Audit period" means a twelve (12) month period designated by the board of directors of a credit union.
(12) "Community" means:
(A) a second class city;
(B) a third class city;
(C) a town;
(D) a county other than a county containing a consolidated city;
(E) a census tract;
(F) a township; or
(G) any other municipal corporation (as defined in IC 36-1-2-10).
(13) "Control of a related interest" refers to a situation in which an individual directly or indirectly, or through or in concert with one (1) or more other individuals, possesses any of the following:
(A) The ownership of, control of, or power to vote at least twenty-five percent (25%) of any class of voting securities of the related interest.
(B) The control in any manner of the election of a majority of the directors of the related interest.
(C) The power to exercise a controlling influence over the management or policies of the related interest. For purposes of this clause, an individual is presumed to have control, including the power to exercise a controlling influence over the management or policies of a related interest, if the individual:
(i) is an executive officer or a director of the related interest and directly or indirectly owns, controls, or has the power to vote more than ten percent (10%) of any class of voting securities of the related interest; or
(ii) directly or indirectly owns, controls, or has the power to vote more than ten percent (10%) of any class of voting securities of the related interest and no other person owns, controls, or has the power to vote a greater percentage of that class of voting securities.
(14) "Executive officer" includes any of the following officers of a credit union:
(A) The chairman of the board of directors.
(B) The president. (C) A vice president.
(D) The cashier.
(E) The secretary.
(F) The treasurer.
(15) "Immediate family", for purposes of section 17.1 of this chapter, means the spouse of an individual, the individual's minor children, and any of the individual's children, including adults, residing in the individual's home.
(16) "Officer" means any individual who is not solely a director or committee member and participates or has the authority to participate in major policymaking functions of a credit union, regardless of whether:
(A) the individual has an official title;
(B) the individual's title designates the individual as an assistant; or
(C) the individual is serving without salary or other compensation.
(17) "Related interest", with respect to an individual, means:
(A) a partnership, a corporation, or another business organization that is controlled by the individual; or
(B) a political campaign committee:
(i) controlled by the individual; or
(ii) the funds or services of which benefit the individual.
(18) Except as provided in section 9(a)(4) of this chapter, "capital and surplus" means the sum of:
(A) undivided profits;
(B) reserve for contingencies;
(C) regular reserve; and
(D) allowance for loan and lease losses.
As added by Acts 1977, P.L.294, SEC.1. Amended by P.L.263-1995, SEC.1; P.L.188-1997, SEC.9; P.L.192-1997, SEC.16; P.L.11-1998, SEC.15; P.L.53-2002, SEC.1; P.L.141-2005, SEC.11; P.L.213-2007, SEC.65; P.L.217-2007, SEC.63; P.L.90-2008, SEC.40; P.L.35-2010, SEC.147.

IC 28-7-1-1
Persons authorized to organize; application; articles of incorporation
Sec. 1. (a) Any seven (7) persons who are residents of Indiana, of legal age, and representing not less than five hundred (500) persons who belong to one (1) or more qualified groups (as defined in section 10 of this chapter) may apply to the department for permission to organize a credit union, by signing and acknowledging, in triplicate, articles of incorporation.
(b) Those persons desiring to organize a credit union under this chapter shall make application on forms prescribed by the director. The articles shall state:
(1) the name of the credit union;
(2) the address of the credit union's principal office;
(3) the purpose for which it is formed; (4) qualification for membership in the credit union;
(5) the par value of the shares;
(6) the maximum number of directors;
(7) the name, address, and term of office of each member of the first board of directors;
(8) the name and address of each of the incorporators and the number of shares subscribed to by each; and
(9) any other provisions for the regulation of the affairs of the corporation.
(c) The application shall be signed by all incorporators before a notary public.
(d) The department shall make a careful investigation of:
(1) the character and management qualifications of the proposed directors and officers; and
(2) the economic feasibility of the proposed credit union service.
(e) The application shall be processed as follows:
(1) The applicant shall give notice of its application in accordance with IC 28-11-5.
(2) If exceptions to the application are filed with the department, a public hearing on the application may be scheduled and held in accordance with IC 28-11-5-7.
(3) If no exceptions to the application are filed, the department shall approve or deny the application within one hundred twenty (120) days.
(f) If the proposed credit union is approved, triplicate copies of the articles of incorporation shall be filed with the secretary of state. The secretary of state shall file one (1) copy of the articles and shall issue a certificate of incorporation to the incorporators. The certificate of incorporation, together with two (2) copies of the articles, shall be returned to the incorporators.
(g) The articles shall be filed with the recorder of the county in which the credit union is to be located.
(Formerly: Acts 1961, c.182, s.1; Acts 1974, P.L.130, SEC.1.) As amended by Acts 1977, P.L.294, SEC.2; P.L.270-1983, SEC.1; P.L.52-1985, SEC.6; P.L.14-1992, SEC.121; P.L.228-1993, SEC.1; P.L.42-1993, SEC.73; P.L.263-1995, SEC.2.

IC 28-7-1-2
Repealed
(Repealed by Acts 1977, P.L.294, SEC.14.)

IC 28-7-1-3
Bylaws; requirement to commence business; form
Sec. 3. A credit union may not commence business until it submits a completed set of bylaws to the department. The department shall have a form of bylaws prepared, consistent with this chapter, which shall be used by credit union incorporators. Bylaws shall be available to persons desiring to organize a credit union.
(Formerly: Acts 1961, c.182, s.3.) As amended by Acts 1977,

P.L.294, SEC.3; P.L.263-1995, SEC.3.

IC 28-7-1-4
Bylaws; contents
Sec. 4. (a) The bylaws, as provided in section 3 of this chapter, with acknowledgment of their adoption by the incorporators or board of directors, must provide at least the following:
(1) That the board of directors shall annually establish a date for the annual meeting. The bylaws shall prescribe the manner of notifying the members of meetings, the manner of conducting the meetings, and the number of members constituting a quorum, which shall in no case be less than fifteen (15) members.
(2) The number of directors of the corporation, which shall not be less than five (5), all of whom shall be members.
(3) The powers and duties of the directors.
(4) The duties of the officers who are elected by the board of directors.
(5) The number of members of the supervisory committee, which shall not be less than three (3), together with their respective powers and duties.
(6) The terms under which shares may be issued, transferred, and withdrawn and loans may be made and repaid.
(7) Any other provisions consistent with this chapter.
(b) The bylaws must prescribe procedures which ensure that all credit union members have an opportunity to vote, either in person or by absentee ballot, at any meeting of the shareholders. A member may not vote by proxy. A member, other than a natural person, may vote through an agent designated for that purpose. An agent may not represent more than one (1) entity.
(c) This section does not prevent a credit union from having more restrictive provisions in its bylaws than are required by this chapter.
(Formerly: Acts 1961, c.182, s.4; Acts 1969, c.133, s.1.) As amended by Acts 1977, P.L.294, SEC.4; P.L.270-1983, SEC.2; P.L.52-1985, SEC.7; P.L.171-1986, SEC.1; P.L.263-1995, SEC.4.

IC 28-7-1-5
Repealed
(Repealed by Acts 1977, P.L.294, SEC.14.)

IC 28-7-1-6
Repealed
(Repealed by Acts 1977, P.L.294, SEC.14.)

IC 28-7-1-7
Amendment of articles
Sec. 7. (a) A credit union may amend its articles of incorporation. An amendment shall be proposed by the board of directors by the adoption of a resolution setting forth the proposed amendment and directing that it be submitted to a vote of the shareholders upon

approval by the department. If the resolution is to be proposed at the annual meeting, notice of the proposal shall be included in the notice of the annual meeting. If the resolution is to be proposed at a special meeting, the special meeting shall be called by the resolution proposing the amendment, and notice of the meeting shall be given to each member of the credit union not less than five (5) days before the meeting. The notice must state the purpose of the meeting and contain the subject of the proposed amendment.
(b) The proposed amendment shall be adopted upon receiving the affirmative votes of at least three-fourths (3/4) of the shareholders present at the meeting.
(c) Upon the adoption of an amendment to the articles of incorporation, articles of amendment shall be executed and filed in the following manner:
(1) The articles of amendment shall be prepared and signed in triplicate by the president and secretary of the credit union. The department may approve them in the manner provided in IC 28-12-5.
(2) The amendment, if approved by the department, shall be filed with the secretary of state. The secretary of state shall keep one (1) copy of the articles in his office and shall issue a certificate of amendment to the credit union. The secretary of state shall return the certificate of amendment with a copy of the articles of amendment to the credit union and file the other copy of the articles with the department. A credit union shall not exercise any power, right, or authority conferred by an amendment until a copy of the articles has been filed with the recorder of the county in which the credit union is located.
(Formerly: Acts 1961, c.182, s.7.) As amended by Acts 1977, P.L.294, SEC.5; P.L.14-1992, SEC.122; P.L.263-1995, SEC.5.

IC 28-7-1-8
Unauthorized use of name "credit union"; violations
Sec. 8. (a) The use of any name or title that contains the words "credit union", or that means "credit union" in any language, is unlawful unless the name is used by:
(1) a corporation authorized to use the words "credit union" under Indiana or United States law; or
(2) the Indiana Credit Union League, Inc., and its affiliates.
(b) The department is authorized to exercise the powers under IC 28-11-4 against a person, firm, limited liability company, or corporation that improperly holds itself out as a credit union.
(c) A person, firm, limited liability company, or corporation that violates this section is subject to a penalty of five hundred dollars ($500) per day for each day during which the violation continues. The penalty imposed shall be recovered in the name of the state on relation of the department and, when recovered, shall be paid into the financial institutions fund established by IC 28-11-2-9.
(Formerly: Acts 1961, c.182, s.8.) As amended by Acts 1978, P.L.2, SEC.2820; P.L.52-1985, SEC.8; P.L.263-1995, SEC.6;

P.L.141-2005, SEC.12.

IC 28-7-1-9 Version a
Powers
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 9. (a) A credit union has the following powers:
(1) To issue shares of its capital stock to its members. No commission or compensation shall be paid for securing members or for the sale of shares.
(2) To make loans to officers, directors, or committee members under sections 17.1 and 17.2 of this chapter.
(3) To invest in any of the following:
(A) Bonds, notes, or certificates that are the direct or indirect obligations of the United States, or of the state, or the direct obligations of a county, township, city, town, or other taxing district or municipality or instrumentality of Indiana and that are not in default.
(B) Bonds or debentures issued by the Federal Home Loan Bank Act (12 U.S.C. 1421 through 1449) or the Home Owners' Loan Act (12 U.S.C. 1461 through 1468).
(C) Obligations of national mortgage associations issued under the authority of the National Housing Act.
(D) Mortgages on real estate situated in Indiana which are fully insured under Title 2 of the National Housing Act (12 U.S.C. 1707 through 1715z).
(E) Obligations issued by farm credit banks and banks for cooperatives under the Farm Credit Act of 1971 (12 U.S.C. 2001 through 2279aa-14).
(F) Savings and loan associations, other credit unions that are insured under section 31.5 of this chapter, and certificates of indebtedness or investment of an industrial loan and investment company if the association or company is federally insured. Not more than twenty percent (20%) of the assets of a credit union may be invested in the shares or certificates of an association or company, nor more than forty percent (40%) in all such associations and companies.
(G) Corporate credit unions.
(H) Federal funds or similar types of daily funds transactions with other financial institutions.
(I) Shares or certificates of an open-end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. 80a-1 through 15 U.S.C. 80a-3 and 15 U.S.C. 80a-4 through 15 U.S.C. 80a-64), if all of the following conditions are met:
(i) The fund's assets consist of and are limited to securities in which a credit union may invest directly.
(ii) The credit union has an equitable and undivided interest in the underlying assets of the fund. (iii) The credit union is not liable for acts or obligations of the fund.
(iv) The credit union's investment in any one (1) fund does not exceed fifteen percent (15%) of the amount of the credit union's net worth.
(J) For a credit union that is well capitalized (as defined in Part 702 of the Rules and Regulations of the National Credit Union Administration, 12 CFR 702), investment securities, as may be defined by a statute or a policy or rule of the department and subject to the following:
(i) The department may prescribe, by policy or rule, limitations or restrictions on a credit union's investment in investment securities.
(ii) The total amount of any investment securities purchased or held by a credit union may never exceed at any given time ten percent (10%) of the capital and surplus of the credit union. However, the limitations imposed by this item do not apply to investments in the direct or indirect obligations of the United States or in the direct obligations of a United States territory or insular possession, or in the direct obligations of the state or any municipal corporation or taxing district in Indiana.
(iii) A credit union may not purchase for its own account any bond, note, or other evidence of indebtedness that is commonly designated as a security that is speculative in character or that has speculative characteristics. For the purposes of this item, a security is speculative or has speculative characteristics if at the time of purchase the security is in default, is rated below the first four (4) rating classes by a generally recognized security rating service, or is otherwise considered speculative by the director.
(iv) A credit union may purchase for its own account a security that is not rated by a generally recognized security rating service if the credit union at the time of purchase obtains financial information that is adequate to document the investment quality of the security and if the security is not otherwise considered speculative by the director.
(v) A credit union that purchases a security for its own account shall maintain sufficient records of the security to allow the security to be properly identified by the department for examination purposes.
(vi) Except as otherwise authorized by this title, a credit union may not purchase any share of stock of a corporation. If a credit union possesses stock or another equity investment as a result of a loan default, the credit union shall dispose of the investment within a reasonable period that does not exceed one (1) year or a longer period if approved by the department.
(vii) Subject to items (i) through (iv), a credit union may purchase yankee dollar deposits, eurodollar deposits,

banker's acceptances, deposit notes, bank notes with original weighted average maturities of less than five (5) years, and investments in obligations of, or issued by, any state or political subdivision (including any agency, corporation, or instrumentality of a state or political subdivision).
(K) Collateralized obligations that are eligible for purchase and sale by federal credit unions. However, a credit union may purchase for its own account and sell the obligations only to the extent that a federal credit union can purchase and sell those obligations.
(4) With the prior approval of the department, and subject to the limitations of this subsection, a credit union may organize, invest in, or loan money to a credit union service organization (as defined in Part 712 of the regulations of the National Credit Union Administration, 12 CFR 712). A credit union may not loan or invest in a credit union service organization if the aggregate amount of all such loans or investments in a particular credit union service organization is greater than ten percent (10%) of the capital, surplus, and unimpaired shares of the credit union without the prior written approval of the department. A credit union may organize, invest in, or loan money to a credit union service organization described in this subdivision only if the following requirements are met:
(A) The credit union service organization is adequately capitalized or has a reasonable plan for adequate capitalization if the credit union service organization is to be formed or is newly formed.
(B) The credit union service organization is structured and operated as a separate legal entity from the credit union.
(C) The credit union obtains a written legal opinion that the credit union service organization is structured and operated in a manner that limits the credit union's potential liability for the debts and liabilities of the credit union service organization to not more than the loss of money invested in or loaned to the credit union service organization by the credit union.
(D) The credit union service organization agrees in writing to prepare financial statements and provide the financial statements to the credit union at least quarterly, and to the department upon request.
(E) The credit union service organization agrees in writing to obtain an audit of the credit union service organization from a certified public accountant at least annually and provide a copy of each audit report to the credit union, and to the department upon request. A wholly owned credit union service organization is not required to obtain a separate annual audit if the credit union service organization is included in the annual consolidated audit of the credit union that is the credit union service organization's parent. (F) The credit union service organization operates in compliance with all applicable federal and state laws.
(5) To deposit its funds into:
(A) depository institutions that are federally insured; or
(B) state chartered credit unions that are privately insured by an insurer approved by the department.
(6) To purchase, hold, own, or convey real estate as may be conveyed to the credit union in satisfaction of debts previously contracted or in exchange for real estate conveyed to the credit union.
(7) To own, hold, or convey real estate as may be purchased by the credit union upon judgment in its favor or decrees of foreclosure upon mortgages.
(8) To issue shares of stock and upon the terms, conditions, limitations, and restrictions and with the relative rights as may be stated in the bylaws of the credit union, but no stock may have preference or priority over the other to share in the assets of the credit union upon liquidation or dissolution or for the payment of dividends except as to the amount of the dividends and the time for the payment of the dividends as provided in the bylaws.
(9) To charge the member's share account for the actual cost of a necessary locator service when the member has failed to keep the credit union informed about the member's current address. The charge shall be made only for amounts paid to a person or concern normally engaged in providing such service, and shall be made against the account or accounts of any one (1) member not more than once in any twelve (12) month period.
(10) To transfer to an accounts payable account, a dormant account, or a special account share accounts which have been inactive, except for dividend credits, for a period of at least two (2) years. The credit union shall not consider the payment of dividends on the transferred account.
(11) To invest in fixed assets with the funds of the credit union. An investment in fixed assets in excess of five percent (5%) of its assets is subject to the approval of the department. A credit union may rent excess space at the credit union's main office or branch as a source of income.
(12) To establish branch offices, upon approval of the department, provided that all books of account shall be maintained at the principal office.
(13) To pay an interest refund on loans proportionate to the interest paid during the dividend period by borrowers who are members at the end of the dividend period.
(14) To purchase life savings and loan protection insurance for the benefit of the credit union and its members, if:
(A) the coverage is placed with an insurance company licensed to do business in Indiana; and
(B) no officer, director, or employee of the credit union personally benefits, directly or indirectly, from the sale or

purchase of the coverage.
(15) To sell and cash negotiable checks, travelers checks, and money orders for members.
(16) To purchase members' notes from any liquidating credit union, with written approval from the department, at prices agreed upon by the boards of directors of both the liquidating and the purchasing credit unions. However, the aggregate of the unpaid balances of all notes of liquidating credit unions purchased by any one (1) credit union shall not exceed ten percent (10%) of the purchasing credit union's capital and surplus unless special written authorization has been granted by the department.
(17) To exercise such incidental powers necessary or requisite to enable it to carry on effectively the business for which it is incorporated.
(18) To act as a custodian or trustee of any trust created or organized in the United States and forming part of a tax advantaged savings plan which qualifies or qualified for specific tax treatment under Section 223, 401(d), 408, 408A, or 530 of the Internal Revenue Code, if the funds of the trust are invested only in share accounts or insured certificates of the credit union.
(19) To issue shares or insured certificates to a trustee or custodian of a pension plan, profit sharing plan, or stock bonus plan which qualifies for specific tax treatment under Sections 401(d) or 408(a) of the Internal Revenue Code.
(20) A credit union may exercise any rights and privileges that are:
(A) granted to federal credit unions; but
(B) not authorized for credit unions under the Indiana Code (except for this section) or any rule adopted under the Indiana Code;
if the credit union complies with section 9.2 of this chapter.
(21) To sell, pledge, or discount any of its assets. However, a credit union may not pledge any of its assets as security for the safekeeping and prompt payment of any money deposited, except that a credit union may, for the safekeeping and prompt payment of money deposited, give security as authorized by federal law.
(22) To purchase assets of another credit union and to assume the liabilities of the selling credit union.
(23) To act as a fiscal agent of the United States and to receive deposits from nonmember units of the federal, state, or county governments, from political subdivisions, and from other credit unions upon which the credit union may pay varying interest rates at varying maturities subject to terms, rates, and conditions that are established by the board of directors. However, the total amount of public funds received from units of state and county governments and political subdivisions that a credit union may have on deposit may not exceed twenty percent (20%) of the

total assets of that credit union, excluding those public funds.
(24) To join the National Credit Union Administration Central Liquidity Facility.
(25) To participate in community investment initiatives under the administration of organizations:
(A) exempt from taxation under Section 501(c)(3) of the Internal Revenue Code; and
(B) located or conducting activities in communities in which the credit union does business.
Participation may be in the form of either charitable contributions or participation loans. In either case, disbursement of funds through the administering organization is not required to be limited to members of the credit union. Total contributions or participation loans may not exceed one-tenth of one percent (0.1%) of total assets of the credit union. A recipient of a contribution or loan is not considered qualified for credit union membership. A contribution or participation loan made under this subdivision must be approved by the board of directors.
(26) To establish and operate an automated teller machine (ATM):
(A) at any location within Indiana; or
(B) as permitted by the laws of the state in which the automated teller machine is to be located.
(27) To demand and receive, for the faithful performance and discharge of services performed under the powers vested in the credit union by this article:
(A) reasonable compensation, or compensation as fixed by agreement of the parties;
(B) all advances necessarily paid out and expended in the discharge and performance of its duties; and
(C) unless otherwise agreed upon, interest at the legal rate on the advances referred to in clause (B).
(28) Subject to any restrictions the department may impose, to become the owner or lessor of personal property acquired upon the request and for the use of a member and to incur additional obligations as may be incident to becoming an owner or lessor of such property.
(b) A credit union shall maintain files containing credit and other information adequate to demonstrate evidence of prudent business judgment in exercising the investment powers granted under this chapter or by rule, order, or declaratory ruling of the department.
(Formerly: Acts 1961, c.182, s.9; Acts 1969, c.133, s.2; Acts 1974, P.L.130, SEC.2; Acts 1975, P.L.44, SEC.6.) As amended by Acts 1977, P.L.294, SEC.6; Acts 1979, P.L.267, SEC.1; Acts 1980, P.L.178, SEC.1; Acts 1982, P.L.170, SEC.1; P.L.270-1983, SEC.3; P.L.52-1985, SEC.9; P.L.2-1987, SEC.43; P.L.19-1987, SEC.45; P.L.8-1991, SEC.30; P.L.14-1992, SEC.123; P.L.228-1993, SEC.2; P.L.263-1995, SEC.7; P.L.188-1997, SEC.10; P.L.192-1997, SEC.17; P.L.11-1998, SEC.16; P.L.62-1999, SEC.5; P.L.63-2001, SEC.15, P.L.81-2001, SEC.4 and P.L.134-2001, SEC.17;

P.L.258-2003, SEC.10; P.L.73-2004, SEC.36; P.L.141-2005, SEC.13; P.L.213-2007, SEC.66; P.L.217-2007, SEC.64; P.L.90-2008, SEC.41; P.L.35-2010, SEC.148; P.L.89-2011, SEC.47; P.L.6-2012, SEC.196.

IC 28-7-1-9 Version b
Powers; maintenance of files; authority to purchase and hold life insurance
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 9. (a) A credit union has the following powers:
(1) To issue shares of its capital stock to its members. No commission or compensation shall be paid for securing members or for the sale of shares.
(2) To make loans to officers, directors, or committee members under sections 17.1 and 17.2 of this chapter.
(3) To invest in any of the following:
(A) Bonds, notes, or certificates that are the direct or indirect obligations of the United States, or of the state, or the direct obligations of a county, township, city, town, or other taxing district or municipality or instrumentality of Indiana and that are not in default.
(B) Bonds or debentures issued by the Federal Home Loan Bank Act (12 U.S.C. 1421 through 1449) or the Home Owners' Loan Act (12 U.S.C. 1461 through 1468).
(C) Obligations of national mortgage associations issued under the authority of the National Housing Act.
(D) Mortgages on real estate situated in Indiana which are fully insured under Title 2 of the National Housing Act (12 U.S.C. 1707 through 1715z).
(E) Obligations issued by farm credit banks and banks for cooperatives under the Farm Credit Act of 1971 (12 U.S.C. 2001 through 2279aa-14).
(F) Savings and loan associations, other credit unions that are insured under section 31.5 of this chapter, and certificates of indebtedness or investment of an industrial loan and investment company if the association or company is federally insured. Not more than twenty percent (20%) of the assets of a credit union may be invested in the shares or certificates of an association or company, nor more than forty percent (40%) in all such associations and companies.
(G) Corporate credit unions.
(H) Federal funds or similar types of daily funds transactions with other financial institutions.
(I) Shares or certificates of an open-end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. 80a-1 through 15 U.S.C. 80a-3 and 15 U.S.C. 80a-4 through 15 U.S.C. 80a-64), if all of the following conditions are met: (i) The fund's assets consist of and are limited to securities in which a credit union may invest directly.
(ii) The credit union has an equitable and undivided interest in the underlying assets of the fund.
(iii) The credit union is not liable for acts or obligations of the fund.
(iv) The credit union's investment in any one (1) fund does not exceed fifteen percent (15%) of the amount of the credit union's net worth.
(J) For a credit union that is well capitalized (as defined in Part 702 of the Rules and Regulations of the National Credit Union Administration, 12 CFR 702), investment securities, as may be defined by a statute or a policy or rule of the department and subject to the following:
(i) The department may prescribe, by policy or rule, limitations or restrictions on a credit union's investment in investment securities.
(ii) The total amount of any investment securities purchased or held by a credit union may never exceed at any given time ten percent (10%) of the capital and surplus of the credit union. However, the limitations imposed by this item do not apply to investments in the direct or indirect obligations of the United States or in the direct obligations of a United States territory or insular possession, or in the direct obligations of the state or any municipal corporation or taxing district in Indiana.
(iii) A credit union may not purchase for its own account any bond, note, or other evidence of indebtedness that is commonly designated as a security that is speculative in character or that has speculative characteristics. For the purposes of this item, a security is speculative or has speculative characteristics if at the time of purchase the security is in default, is rated below the first four (4) rating classes by a generally recognized security rating service, or is otherwise considered speculative by the director.
(iv) A credit union may purchase for its own account a security that is not rated by a generally recognized security rating service if the credit union at the time of purchase obtains financial information that is adequate to document the investment quality of the security and if the security is not otherwise considered speculative by the director.
(v) A credit union that purchases a security for its own account shall maintain sufficient records of the security to allow the security to be properly identified by the department for examination purposes.
(vi) Except as otherwise authorized by this title, a credit union may not purchase any share of stock of a corporation. If a credit union possesses stock or another equity investment as a result of a loan default, the credit union shall dispose of the investment within a reasonable

period that does not exceed one (1) year or a longer period if approved by the department.
(vii) Subject to items (i) through (iv), a credit union may purchase yankee dollar deposits, eurodollar deposits, banker's acceptances, deposit notes, bank notes with original weighted average maturities of less than five (5) years, and investments in obligations of, or issued by, any state or political subdivision (including any agency, corporation, or instrumentality of a state or political subdivision).
(K) Collateralized obligations that are eligible for purchase and sale by federal credit unions. However, a credit union may purchase for its own account and sell the obligations only to the extent that a federal credit union can purchase and sell those obligations.
(4) With the prior approval of the department, and subject to the limitations of this subsection, a credit union may organize, invest in, or loan money to a credit union service organization (as defined in Part 712 of the regulations of the National Credit Union Administration, 12 CFR 712). A credit union may not loan or invest in a credit union service organization if the aggregate amount of all such loans or investments in a particular credit union service organization is greater than ten percent (10%) of the capital, surplus, and unimpaired shares of the credit union without the prior written approval of the department. A credit union may organize, invest in, or loan money to a credit union service organization described in this subdivision only if the following requirements are met:
(A) The credit union service organization is adequately capitalized or has a reasonable plan for adequate capitalization if the credit union service organization is to be formed or is newly formed.
(B) The credit union service organization is structured and operated as a separate legal entity from the credit union.
(C) The credit union obtains a written legal opinion that the credit union service organization is structured and operated in a manner that limits the credit union's potential liability for the debts and liabilities of the credit union service organization to not more than the loss of money invested in or loaned to the credit union service organization by the credit union.
(D) The credit union service organization agrees in writing to prepare financial statements and provide the financial statements to the credit union at least quarterly, and to the department upon request.
(E) The credit union service organization agrees in writing to obtain an audit of the credit union service organization from a certified public accountant at least annually and provide a copy of each audit report to the credit union, and to the department upon request. A wholly owned credit

union service organization is not required to obtain a separate annual audit if the credit union service organization is included in the annual consolidated audit of the credit union that is the credit union service organization's parent.
(F) The credit union service organization operates in compliance with all applicable federal and state laws.
(5) To deposit its funds into:
(A) depository institutions that are federally insured; or
(B) state chartered credit unions that are privately insured by an insurer approved by the department.
(6) To purchase, hold, own, or convey real estate as may be conveyed to the credit union in satisfaction of debts previously contracted or in exchange for real estate conveyed to the credit union.
(7) To own, hold, or convey real estate as may be purchased by the credit union upon judgment in its favor or decrees of foreclosure upon mortgages.
(8) To issue shares of stock and upon the terms, conditions, limitations, and restrictions and with the relative rights as may be stated in the bylaws of the credit union, but no stock may have preference or priority over the other to share in the assets of the credit union upon liquidation or dissolution or for the payment of dividends except as to the amount of the dividends and the time for the payment of the dividends as provided in the bylaws.
(9) To charge the member's share account for the actual cost of a necessary locator service when the member has failed to keep the credit union informed about the member's current address. The charge shall be made only for amounts paid to a person or concern normally engaged in providing such service, and shall be made against the account or accounts of any one (1) member not more than once in any twelve (12) month period.
(10) To transfer to an accounts payable account, a dormant account, or a special account share accounts which have been inactive, except for dividend credits, for a period of at least two (2) years. The credit union shall not consider the payment of dividends on the transferred account.
(11) To invest in fixed assets with the funds of the credit union. An investment in fixed assets in excess of five percent (5%) of its assets is subject to the approval of the department. A credit union may rent excess space at the credit union's main office or branch as a source of income.
(12) To establish branch offices, upon approval of the department, provided that all books of account shall be maintained at the principal office.
(13) To pay an interest refund on loans proportionate to the interest paid during the dividend period by borrowers who are members at the end of the dividend period.
(14) To purchase life savings and loan protection insurance for the benefit of the credit union and its members, if: (A) the coverage is placed with an insurance company licensed to do business in Indiana; and
(B) no officer, director, or employee of the credit union personally benefits, directly or indirectly, from the sale or purchase of the coverage.
(15) To sell and cash negotiable checks, travelers checks, and money orders for members.
(16) To purchase members' notes from any liquidating credit union, with written approval from the department, at prices agreed upon by the boards of directors of both the liquidating and the purchasing credit unions. However, the aggregate of the unpaid balances of all notes of liquidating credit unions purchased by any one (1) credit union shall not exceed ten percent (10%) of the purchasing credit union's capital and surplus unless special written authorization has been granted by the department.
(17) To exercise such incidental powers necessary or requisite to enable it to carry on effectively the business for which it is incorporated.
(18) To act as a custodian or trustee of any trust created or organized in the United States and forming part of a tax advantaged savings plan which qualifies or qualified for specific tax treatment under Section 223, 401(d), 408, 408A, or 530 of the Internal Revenue Code, if the funds of the trust are invested only in share accounts or insured certificates of the credit union.
(19) To issue shares or insured certificates to a trustee or custodian of a pension plan, profit sharing plan, or stock bonus plan which qualifies for specific tax treatment under Sections 401(d) or 408(a) of the Internal Revenue Code.
(20) To exercise any rights and privileges that are:
(A) granted to federal credit unions; but
(B) not authorized for credit unions under the Indiana Code (except for this section) or any rule adopted under the Indiana Code;
if the credit union complies with section 9.2 of this chapter.
(21) To sell, pledge, or discount any of its assets. However, a credit union may not pledge any of its assets as security for the safekeeping and prompt payment of any money deposited, except that a credit union may, for the safekeeping and prompt payment of money deposited, give security as authorized by federal law.
(22) To purchase assets of another credit union and to assume the liabilities of the selling credit union.
(23) To act as a fiscal agent of the United States and to receive deposits from nonmember units of the federal, state, or county governments, from political subdivisions, and from other credit unions upon which the credit union may pay varying interest rates at varying maturities subject to terms, rates, and conditions that are established by the board of directors. However, the total

amount of public funds received from units of state and county governments and political subdivisions that a credit union may have on deposit may not exceed twenty percent (20%) of the total assets of that credit union, excluding those public funds.
(24) To join the National Credit Union Administration Central Liquidity Facility.
(25) To participate in community investment initiatives under the administration of organizations:
(A) exempt from taxation under Section 501(c)(3) of the Internal Revenue Code; and
(B) located or conducting activities in communities in which the credit union does business.
Participation may be in the form of either charitable contributions or participation loans. In either case, disbursement of funds through the administering organization is not required to be limited to members of the credit union. Total contributions or participation loans may not exceed one-tenth of one percent (0.1%) of total assets of the credit union. A recipient of a contribution or loan is not considered qualified for credit union membership. A contribution or participation loan made under this subdivision must be approved by the board of directors.
(26) To establish and operate an automated teller machine (ATM):
(A) at any location within Indiana; or
(B) as permitted by the laws of the state in which the automated teller machine is to be located.
(27) To demand and receive, for the faithful performance and discharge of services performed under the powers vested in the credit union by this article:
(A) reasonable compensation, or compensation as fixed by agreement of the parties;
(B) all advances necessarily paid out and expended in the discharge and performance of its duties; and
(C) unless otherwise agreed upon, interest at the legal rate on the advances referred to in clause (B).
(28) Subject to any restrictions the department may impose, to become the owner or lessor of personal property acquired upon the request and for the use of a member and to incur additional obligations as may be incident to becoming an owner or lessor of such property.
(b) A credit union shall maintain files containing credit and other information adequate to demonstrate evidence of prudent business judgment in exercising the investment powers granted under this chapter or by rule, order, or declaratory ruling of the department.
(c) Subject to any limitations or restrictions that the department or a federal regulator may impose by regulation, rule, policy, or guidance, a credit union may purchase and hold life insurance as follows:
(1) Life insurance purchased or held in connection with employee compensation or benefit plans approved by the credit

union's board of directors.
(2) Life insurance purchased or held to recover the cost of providing preretirement or postretirement employee benefits approved by the credit union's board of directors.
(3) Life insurance on the lives of borrowers.
(4) Life insurance held as security for a loan.
(5) Life insurance that a federal credit union may purchase or hold under 12 CFR 701.19(c).
(Formerly: Acts 1961, c.182, s.9; Acts 1969, c.133, s.2; Acts 1974, P.L.130, SEC.2; Acts 1975, P.L.44, SEC.6.) As amended by Acts 1977, P.L.294, SEC.6; Acts 1979, P.L.267, SEC.1; Acts 1980, P.L.178, SEC.1; Acts 1982, P.L.170, SEC.1; P.L.270-1983, SEC.3; P.L.52-1985, SEC.9; P.L.2-1987, SEC.43; P.L.19-1987, SEC.45; P.L.8-1991, SEC.30; P.L.14-1992, SEC.123; P.L.228-1993, SEC.2; P.L.263-1995, SEC.7; P.L.188-1997, SEC.10; P.L.192-1997, SEC.17; P.L.11-1998, SEC.16; P.L.62-1999, SEC.5; P.L.63-2001, SEC.15, P.L.81-2001, SEC.4 and P.L.134-2001, SEC.17; P.L.258-2003, SEC.10; P.L.73-2004, SEC.36; P.L.141-2005, SEC.13; P.L.213-2007, SEC.66; P.L.217-2007, SEC.64; P.L.90-2008, SEC.41; P.L.35-2010, SEC.148; P.L.89-2011, SEC.47; P.L.6-2012, SEC.196; P.L.27-2012, SEC.92.

IC 28-7-1-9.1
Sale of life insurance policy or annuity contract; prohibitions
Sec. 9.1. (a) A credit union or a related credit union service organization (as defined in section 0.5(7) of this chapter) that acts as an insurance producer for the sale of a life insurance policy or an annuity contract issued by a life insurance company (as defined in IC 27-1-2-3):
(1) is subject to the requirements of IC 27; and
(2) must comply with the disclosure requirements of IC 27-1-38.
(b) A credit union or credit union service organization may not condition:
(1) an extension of credit;
(2) a lease or sale of real or personal property;
(3) the performance of a service; or
(4) the amount charged for:
(A) extending credit;
(B) leasing or selling real or personal property; or
(C) performing services;
upon a person's purchase of a life insurance policy or an annuity contract from the credit union or related credit union service organization.
(c) This section does not prohibit a credit union or a credit union service organization from requiring that a person, as a condition to a transaction, obtain a life insurance policy from an insurance company acceptable to the credit union or credit union service organization.
As added by P.L.188-1997, SEC.11. Amended by P.L.63-2001,

SEC.16, P.L.81-2001, SEC.5 and P.L.134-2001, SEC.18; P.L.130-2002, SEC.8; P.L.178-2003, SEC.93.

IC 28-7-1-9.2
Request to exercise rights and privileges granted to federal credit unions; appeal
Sec. 9.2. (a) As used in this section, "rights and privileges" means the power:
(1) to:
(A) create;
(B) deliver;
(C) acquire; or
(D) sell;
a product, a service, or an investment that is available to or offered by; or
(2) to engage in mergers, consolidations, reorganizations, or other activities or to exercise other powers authorized for;
federal credit unions domiciled in Indiana.
(b) A credit union that intends to exercise any rights and privileges that are:
(1) granted to federal credit unions; but
(2) not authorized for credit unions under the Indiana Code (except for this section) or any rule adopted under the Indiana Code;
shall submit a letter to the department describing in detail the requested rights and privileges granted to federal credit unions that the credit union intends to exercise. If available, copies of relevant federal law, regulations, and interpretive letters must be attached to the letter submitted by the credit union.
(c) The department shall promptly notify the requesting credit union of the department's receipt of the letter submitted under subsection (b). Except as provided in subsection (e), the credit union may exercise the requested rights and privileges sixty (60) days after the date on which the department receives the letter unless otherwise notified by the department.
(d) The department may deny the requested rights and privileges if the department finds that:
(1) federal credit unions domiciled in Indiana do not possess the requested rights and privileges;
(2) the exercise of the requested rights and privileges by the credit union would adversely affect the safety and soundness of the credit union;
(3) the exercise of the requested rights and privileges by the credit union would result in an unacceptable curtailment of consumer protection; or
(4) the failure of the department to approve the requested rights and privileges will not result in a competitive disadvantage to the credit union.
(e) The sixty (60) day period referred to in subsection (c) may be extended by the department based on a determination that the credit

union's letter raised issues requiring additional information or additional time for analysis. If the sixty (60) day period is extended under this subsection, the credit union may exercise the requested rights and privileges only if the credit union receives prior written approval from the department. However:
(1) the department must:
(A) approve or deny the requested rights and privileges; or
(B) convene a hearing;
not later than sixty (60) days after the department receives the credit union's letter; and
(2) if a hearing is convened, the department must approve or deny the requested rights and privileges not later than sixty (60) days after the hearing is concluded.
(f) The exercise of rights and privileges by a credit union in compliance with and in the manner authorized by this section is not a violation of any provision of the Indiana Code or rules adopted under IC 4-22-2.
(g) If a credit union receives approval to exercise the requested rights and privileges granted to federal credit unions domiciled in Indiana, the department shall determine by order whether all credit unions may exercise the same rights and privileges. In making the determination required by this subsection, the department must ensure that the exercise of the rights and privileges by all credit unions will not:
(1) adversely affect their safety and soundness; or
(2) unduly constrain Indiana consumer protection provisions.
(h) If the department denies the request of a credit union under this section to exercise any rights and privileges that are granted to federal credit unions, the credit union may appeal the decision of the department to the circuit court with jurisdiction in the county in which the principal office of the credit union is located. In an appeal under this section, the court shall determine the matter de novo.
As added by P.L.63-2001, SEC.17, P.L.81-2001, SEC.6 and P.L.134-2001, SEC.19. Amended by P.L.73-2004, SEC.37; P.L.213-2007, SEC.67; P.L.217-2007, SEC.65; P.L.35-2010, SEC.149.

IC 28-7-1-10
Membership; identification; qualified groups; membership cards
Sec. 10. (a) The membership of credit unions shall be clearly and specifically identified. The membership of a credit union shall be limited to one (1) or more qualified groups of persons, immediate family members of the persons in the qualified group or groups, and organizations of those persons. For purposes of this section, a qualified group consists of:
(1) persons having a common bond of occupation, trade, or professional association;
(2) members of a labor organization;
(3) members of a church;
(4) persons engaged in a common trade or profession within a

well defined geographical location;
(5) employees of the credit union;
(6) persons who are members of a farm bureau cooperative, or other farm bureau organization, and who have subscribed to one (1) or more shares; or
(7) persons who reside or are employed within a community.
(b) A credit union may expand its membership with an additional qualified group or groups upon prior approval of the department.
(c) Membership cards must be kept on file and maintained in the credit union's main office for inspection by examiners and must contain at least the following information:
(1) Account number, name, address, date of birth, signature of member, and the date signed.
(2) A statement that the member is eligible for membership in the credit union by reason of employment, membership, affiliation, association, or other relationship with the organization, institution, corporation, or entity included in the credit union's field of membership.
(3) Date, signature, and title of person authorized to record approval by the board, membership officer, or executive committee.
(Formerly: Acts 1961, c.182, s.10; Acts 1974, P.L.130, SEC.3.) As amended by Acts 1982, P.L.170, SEC.2; P.L.271-1983, SEC.1; P.L.52-1985, SEC.10; P.L.14-1992, SEC.124; P.L.263-1995, SEC.8; P.L.53-2002, SEC.2; P.L.35-2010, SEC.150.

IC 28-7-1-10.1
Illegal members; purging of accounts; loans not affected
Sec. 10.1. The department shall consider a person, a firm, a corporation, or an organization to be an illegal member if the person, firm, corporation, or organization:
(1) became a member of a credit union; and
(2) did not qualify under section 10(a) of this chapter or the articles of incorporation of the credit union.
The membership of any illegal member, as determined by the department, shall be terminated and all accounts shall be purged from the active share accounts of the credit union within the period specified in writing by the department. However, a loan agreement between a terminated member and the credit union is unaffected by the termination and, if a loan involving an illegal member is secured by shares, the share account, to the extent encumbered by the loan, remains valid until unencumbered.
As added by P.L.35-2010, SEC.151.

IC 28-7-1-10.5
Repealed
(Repealed by P.L.89-2011, SEC.78.)

IC 28-7-1-10.6
Issuing shares in a revocable or irrevocable trust; conditions Sec. 10.6. A credit union may issue shares in a revocable or irrevocable trust, subject to the following:
(1) If shares are issued in a revocable trust, at least one (1) of the settlors must be a member of the credit union in the settlor's own right.
(2) If shares are issued in an irrevocable trust, at least one (1):
(A) settlor; or
(B) beneficiary;
must be a member of the credit union in the settlor's or the beneficiary's own right.
(3) The name of each beneficiary must be listed for the trust, whether the trust is revocable or irrevocable.
As added by P.L.89-2011, SEC.48.

IC 28-7-1-11
Quarterly call report of credit union's condition; civil penalty for failure to report; information in report
Sec. 11. Each credit union shall make a call report of its condition to the department, at least quarterly on forms and in accordance with guidelines approved by the director. Reports in addition to the regular reports may be required. A credit union that fails to comply with this section may be required by the department to pay a civil penalty of one hundred dollars ($100) for each day of noncompliance. Money paid under this section as determined by the department shall be deposited into the financial institutions fund established by IC 28-11-2-9. Except as specified in IC 28-11-3-3 concerning individual depositors, any information contained in call reports made by credit unions to the department must be made available to any person upon request.
(Formerly: Acts 1961, c.182, s.11.) As amended by Acts 1982, P.L.170, SEC.3; P.L.33-1991, SEC.54; P.L.228-1993, SEC.3; P.L.263-1995, SEC.9; P.L.141-2005, SEC.14; P.L.89-2011, SEC.49.

IC 28-7-1-12
Examinations of credit unions and affiliates; recognition of CPA audit; examination of vendors
Sec. 12. (a) Every credit union and every affiliate of a credit union shall be subject to examination by the department. A credit union shall be examined by the department as often as the department shall deem necessary. The department shall at all times be given free access to all of the books, papers, securities, and other sources of information, including audit reports and audit working papers for any such credit union. The director, the members of the department, and the supervisor in charge of the division shall have the power to subpoena documents and examine witnesses under oath pertaining to the business of the credit union. The department may accept an audit by a certified public accountant and govern its examination procedures and examination fees accordingly. At the close of each examination, a conference shall be conducted to disclose to the board of directors the findings of the examination. (b) If a credit union contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the credit union and be subject to the department's routine examination procedures, the person that provides the service to the credit union shall, at the request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director may order any credit union that receives services from the person refusing the examination to:
(1) discontinue receiving one (1) or more services from the person; or
(2) otherwise cease conducting business with the person.
(Formerly: Acts 1961, c.182, s.12.) As amended by P.L.263-1995, SEC.10; P.L.35-2010, SEC.153.

IC 28-7-1-13
Repealed
(Repealed by P.L.263-1995, SEC.31.)

IC 28-7-1-14
Fiscal year; membership meetings; voting rights
Sec. 14. A credit union fiscal year shall end at the close of business on the thirty-first day of December. Special meetings of the members of any credit union may be convened by order of the board of directors or the supervisory committee, or by a petition of at least ten per cent (10%) of the members. A member shall have one (1) vote. The members may decide on any matter concerning the credit union. The members may overrule the directors, and, by a three-fourths (3/4) vote of those present, may amend the bylaws if the notice of the meeting stated the proposed amendment.
(Formerly: Acts 1961, c.182, s.14.) As amended by P.L.263-1995, SEC.11.

IC 28-7-1-15
Selection of board of directors, supervisory committee, and credit committee; oath; term length; replacement of chief executive officer; qualification criteria
Sec. 15. (a) At the annual meeting, the members shall elect a board of directors and a supervisory committee.
(b) The bylaws:
(1) may provide for a credit committee; and
(2) if a credit committee is provided for, must state whether the credit committee is to be elected by the members or appointed by the board of directors.
(c) The credit committee must consist of not fewer than three (3) nor more than seven (7) members. A director may not be a member of either the credit committee or the supervisory committee.
(d) Each member of the board and each member of the credit

committee or the supervisory committee shall take an oath. The length of the term of a member of the board or of the credit committee or the supervisory committee must be set forth in the bylaws.
(e) If a credit union replaces the chief executive officer of the credit union, the credit union shall give the department written notice of the replacement not later than thirty (30) days after replacing a person as the chief executive officer.
(f) Each individual elected or appointed to serve as a director, supervisory committee member, or credit committee member of a credit union, or as a member of any other committee that performs significant ongoing functions relating to the ongoing operations of the credit union, shall meet all of the following criteria:
(1) The individual is a member of the credit union and in good standing according to reasonable criteria established by the credit union board.
(2) The individual is acceptable as a bonding risk by a bonding company licensed to do business in this state.
(3) The individual has not been removed as a director, officer, committee member, or employee of a financial institution by a federal regulator, a state regulator, or a court with jurisdiction.
(4) The department has not removed the individual as a director, officer, committee member, or employee of a credit union, financial institution, or other legal entity under the department's enforcement powers under any law of this state.
(5) The individual has not been convicted of a crime involving dishonesty or breach of trust.
(6) The individual is not habitually negligent in paying the individual's financial obligations as determined by criteria reasonably established by the credit union board.
(7) The individual has not been convicted by a court with jurisdiction of a violation, or found in violation by a court with jurisdiction or the department, of any law of this state enforced or administered by the department.
(g) If an individual no longer meets one (1) or more of the requirements of subsection (f) while serving as a director, supervisory committee member, or credit committee member of a credit union, or as a member of any other committee that performs significant ongoing functions relating to the ongoing operations of the credit union, the:
(1) individual immediately shall be removed from that office without further action of the members of the credit union board; and
(2) credit union shall appoint or elect a replacement to fill the vacancy in the manner described in the bylaws.
(Formerly: Acts 1961, c.182, s.15.) As amended by Acts 1977, P.L.294, SEC.7; P.L.270-1983, SEC.4; P.L.263-1995, SEC.12; P.L.35-2010, SEC.154.

IC 28-7-1-16 Board of directors; board officers; credit union officers; board meetings; executive committee; directors' duties; loan officers; delegation of duties; suspension or removal of officer; action by written consent
Sec. 16. (a) Not more than thirty (30) business days after the conclusion of the annual meeting, the board of directors shall elect from its own members:
(1) a chairperson;
(2) a vice chairperson or vice chairpersons;
(3) a secretary;
(4) a treasurer; and
(5) other officers determined necessary by the board of directors.
(b) The board may appoint officers of the credit union.
(c) The office of secretary and treasurer may be held by the same person. The board may appoint:
(1) an assistant secretary;
(2) an assistant treasurer; or
(3) both an assistant secretary and an assistant treasurer.
(d) The board of directors shall have the general management of the affairs, funds, and records of the credit union and shall meet at least monthly, in person or by any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting in accordance with this subsection is considered to be present in person at the meeting. Minutes of every meeting of the board of directors or executive committee shall be kept and maintained.
(e) The board may appoint an executive committee to exercise authority delegated to it by the board. The board retains ultimate responsibility for authority delegated to an executive committee.
(f) It is the duty of the directors to do the following:
(1) To determine:
(A) the maximum number of shares which may be held by a member; and
(B) the maximum amount which may be loaned to a member.
(2) To amend the bylaws, provided that the qualifications for membership in the credit union are principally defined in the articles of incorporation.
(3) To fill vacancies on the board and the credit committee until the next election.
(4) To set the compensation of members of the board, credit committee, or supervisory committee.
(5) To establish and annually review written lending and investment policies and other policies necessary for the prudent operation of the credit union.
(6) To approve an annual operating budget for the credit union.
(g) The board may appoint loan officers. Each loan officer shall furnish to the credit committee or to the board a record of each loan approved or denied at its next meeting. A loan officer, including the

treasurer or assistant treasurer, shall not have authority to disburse funds of the credit union for any loan which has been approved by the loan officer.
(h) A credit union board is responsible for the performance of all of the duties listed in this subsection. The board may delegate the performance of the duties to the chief executive officer, who may further delegate one (1) or more of the following duties:
(1) Approving, disapproving, or otherwise acting on applications for membership.
(2) Determining the interest rates on loans and on deposits.
(3) Hiring employees other than the chief executive officer and fixing the employees' compensation.
(4) Making and selling investments according to investment policies adopted by the board.
(5) Designating one (1) or more depositories for funds.
(6) Establishing procedures to implement policies of the credit union board.
(7) Establishing internal controls as necessary.
(8) Determining the amount of a dividend after providing for any required reserves and declaring the dividend.
(i) The board of directors by a majority vote may suspend or remove any officer from the officer's duties as an officer.
(j) Unless specifically prohibited by the bylaws, if this chapter requires or allows a credit union board to take an action at a meeting, the board may take that action without a meeting if a consent in writing setting forth the action taken is signed by all of the directors entitled to vote on the matter. A written consent under this subsection must contain one (1) or more written approvals, each of which sets forth the action taken and bears the signature of one (1) or more directors. The directors shall deliver the directors' signed approvals to the secretary, and the secretary shall file the approvals in the corporate records of the credit union. An action taken by written consent under this subsection is effective on the date that all the directors have approved the consent unless the consent specifies a different effective date. A consent signed by all the directors has the same effect as a unanimous vote. The credit union may represent that the action was approved by a unanimous vote in any document filed with the department under this act.
(Formerly: Acts 1961, c.182, s.16; Acts 1969, c.133, s.3; Acts 1974, P.L.130, SEC.4.) As amended by Acts 1977, P.L.294, SEC.8; P.L.270-1983, SEC.5; P.L.228-1993, SEC.4; P.L.263-1995, SEC.13; P.L.62-1999, SEC.6; P.L.141-2005, SEC.15; P.L.35-2010, SEC.155.

IC 28-7-1-16.5
Conflicts of interest; disqualification; directors; committee members
Sec. 16.5. (a) This section governs the participation of board members in board actions.
(b) Unless a matter involves setting dividends, loan rates, or fees for services or other general policy applicable to all members of the

credit union, a director, a committee member, an officer, or an employee of a credit union shall not in any manner, directly or indirectly, participate in the deliberation or board action on any matter that affects the director's, committee member's, officer's, or employee's pecuniary interest or the pecuniary interest of an entity other than the credit union in which the director, committee member, officer, or employee is interested.
(c) If one (1) or more directors are disqualified from participating in a matter before the credit union board under subsection (b), the remaining qualified directors present at the meeting, if together with the disqualified director constitutes a quorum, may by majority vote exercise all the powers of the board with respect to the matter under consideration. If all of the directors are disqualified, the members of the credit union shall act on the matter.
(d) If one (1) or more committee members are disqualified from participating in a matter before the committee under subsection (b), the remaining qualified committee members, if together with the disqualified committee member constitutes a quorum, may by majority vote exercise all the powers of the committee with respect to the matter under consideration. If all the committee members are disqualified, the credit union board shall act on the matter.
As added by P.L.35-2010, SEC.156.

IC 28-7-1-17
Loans to members; application; terms and conditions; loans secured by real estate; participation loans; indemnifying or second mortgage on real estate
Sec. 17. (a) Every loan application shall be submitted on a form approved by the board of directors. When making an application, a member shall state the security offered. Loans may be dispersed upon written approval by a majority of the credit committee or a loan officer. If the credit committee or loan officer fails to approve an application for a loan, the applicant may appeal to the board of directors, providing such appeal is authorized by the bylaws.
(b) Loans to members may be made only under the following terms and conditions:
(1) All loans shall be evidenced by notes signed by the borrowing member.
(2) Except as otherwise provided in this section, the terms of any loan to a member with a maturity of more than six (6) months shall provide for principal and interest payments that will amortize the obligation in full within the terms of the loan contract. If the income of the borrowing member is seasonal, the terms of the loan contract may provide for seasonal amortization.
(3) Loans may be made upon the security of improved or unimproved real estate. Except as otherwise specified in this section, such loans must be secured by a first lien upon real estate prior to all other liens, except for taxes and assessments not delinquent, and may be made with repayment terms other

than as provided in subdivision (2). The credit union loan folder for all real estate mortgage loans shall include the following:
(A) The loan application.
(B) The mortgage instrument.
(C) The note.
(D) The disclosure statement.
(E) The documentation of property insurance.
(F) For the real estate for which the loan is made, a written appraisal, which must be performed by a state licensed or certified appraiser designated by the board of directors if the amount of the loan is at least two hundred fifty thousand dollars ($250,000).
(G) The attorney's opinion of titles or a certificate of title insurance on the real estate upon which the mortgage loan is made.
(4) Loans made upon security of real estate are subject to the following restrictions:
(A) Real estate loans in which no principal amortization is required shall provide for the payment of interest at least annually and shall mature within five (5) years of the date of the loan unless extended and shall not exceed fifty percent (50%) of the fair cash value of the real estate used as security.
(B) Real estate loans on improved real estate, except for variable rate mortgage loans and rollover mortgage loans provided for in subdivision (5), shall require substantially equal payments at successive intervals of not more than one (1) year, shall mature within thirty (30) years, and shall not exceed one hundred percent (100%) of the fair cash value of the real estate used as security.
(C) Real estate loans on unimproved real estate may be made. The terms of the loan shall:
(i) require substantially equal payments of interest and principal at successive intervals of one (1) year or less;
(ii) mature within ten (10) years; and
(iii) not exceed eighty-five percent (85%) of the fair cash value of the real estate used as security.
(D) Loans primarily secured by a mortgage which constitutes a second lien on improved real estate may be made only if the aggregate amount of all loans on the real estate does not exceed one hundred percent (100%) of the fair cash value of the real estate after such loan is made. Repayment terms shall be in accordance with subdivision (2).
(E) Real estate loans may be made for the construction of improvements to real property. Funds borrowed may be advanced as work on the improvements progresses. Repayment terms must comply with subdivision (2).
(5) Subject to the limitations of subdivision (3), variable rate mortgage loans and rollover mortgage loans may be made under

the same limitations and rights provided state chartered savings associations under IC 28-1-21.5 (before its repeal) or IC 28-15 or federal credit unions.
(6) As used in this subdivision, "originating lender" means the participating lender with which the member contracts. A credit union may participate with other state and federal depository financial institutions (as defined in IC 28-1-1-6) or credit union service organizations in making loans to credit union members and may sell a participating interest in any of its loans under written participation loan policies established by the board of directors. However, the credit union may not sell more than ninety percent (90%) of the principal of participating loans outstanding at the time of sale. A participating credit union that is not the originating lender may participate only in loans made to the credit union's own members or to members of another participating state or federal credit union. A master participation agreement must be properly executed. The agreement must include provisions for identifying, either through documents incorporated by reference or directly in the agreement, the participation loan or loans before the sale of the loans.
(7) Notwithstanding subdivisions (1) through (6), a credit union may make any of the following:
(A) Any loan that may be made by a federal credit union. However, IC 24-4.5 applies to any loan that is:
(i) made under this clause; and
(ii) within the scope of IC 24-4.5.
Any provision of federal law that is in conflict with IC 24-4.5 does not apply to a loan made under this clause.
(B) Subject to subdivision (3), any alternative mortgage loan (as defined in IC 28-15-11-2) that may be made by a savings association (as defined in IC 28-15-1-11) under IC 28-15-11. A loan made under this clause by a credit union is subject to the same terms, conditions, exceptions, and limitations that apply to an alternative mortgage loan made by a savings association under IC 28-15-11.
(8) A credit union may make a loan under either:
(A) subdivisions (2) through (6); or
(B) subdivision (7);
but not both. A credit union shall make an initial determination as to whether to make a loan under subdivisions (2) through (6) or under subdivision (7). If the credit union determines that a loan or category of loans is to be made under subdivision (7), the written loan policies of the credit union must include that determination. A credit union may not combine the terms and conditions that apply to a loan made under subdivisions (2) through (6) with the terms and conditions that apply to a loan made under subdivision (7) to make a loan not expressly described and authorized either under subdivisions (2) through (6) or under subdivision (7). (c) Nothing in this section prevents any credit union from taking an indemnifying or second mortgage on real estate as additional security.
(Formerly: Acts 1961, c.182, s.17; Acts 1969, c.133, s.4; Acts 1974, P.L.130, SEC.5.) As amended by Acts 1977, P.L.294, SEC.9; Acts 1979, P.L.267, SEC.2; Acts 1980, P.L.176, SEC.9; Acts 1982, P.L.170, SEC.4; P.L.270-1983, SEC.6; P.L.166-1988, SEC.1; P.L.260-1989, SEC.1; P.L.14-1992, SEC.125; P.L.228-1993, SEC.5; P.L.263-1995, SEC.14; P.L.192-1997, SEC.18; P.L.11-1998, SEC.17; P.L.79-1998, SEC.80; P.L.62-1999, SEC.7; P.L.53-2002, SEC.3; P.L.141-2005, SEC.16; P.L.213-2007, SEC.68; P.L.217-2007, SEC.66; P.L.35-2010, SEC.157; P.L.27-2012, SEC.93.

IC 28-7-1-17.1
Loans to directors and committee members; terms and conditions; lines of credit; application of federal regulation; delinquent loans
Sec. 17.1. (a) A credit union may make a loan to the credit union's individual directors and committee members under the following terms and conditions:
(1) The loan must comply with all requirements under this chapter that apply to loans made to other borrowers.
(2) The loan may not be on terms more favorable than those extended to other borrowers.
(3) The borrower may not:
(A) take part in the consideration of; or
(B) vote on;
the borrower's loan application.
(4) Except as provided in subsection (b), a credit union may not make a loan under this section to an individual, the individual's immediate family, or the individual's related interests if the amount of the loan, either by itself or when added to the amounts of all other loans made under this section to the individual, the individual's immediate family, or the individual's related interests, exceeds the greater of:
(A) five percent (5%) of the credit union's capital and surplus; or
(B) twenty-five thousand dollars ($25,000);
unless the loan is first approved by the credit union's board of directors.
(5) A credit union may not make a loan under this section to an individual, the individual's immediate family, or the individual's related interests if the amount of the loan, either by itself or when added to the amounts of all other loans made under this section to the individual, the individual's immediate family, or the individual's related interests, exceeds the lending limits set forth in IC 28-7-1-39.
(6) The total amount of all loans made under this section may not exceed the credit union's capital and surplus. However, the limit set forth in this subdivision does not apply to either of the

following:
(A) A loan, in any amount, secured by a perfected security interest in bonds, notes, certificates of indebtedness, or treasury bills of the United States or in other obligations fully guaranteed as to principal and interest by the United States.
(B) A loan, in any amount, secured by a perfected security interest in a segregated deposit account in the lending credit union.
(b) Approval by the board of directors under subsection (a)(4) is not required for an extension of credit made under a line of credit approved under subsection (a)(4) if the extension of credit is made not later than fourteen (14) months after the line of credit was approved.
(c) The department may apply the provisions of 12 CFR 215 (Regulation O) in applying and administering this section.
(d) If a loan made to or cosigned, endorsed, or guaranteed by a director or a member of the supervisory, credit, or other committee is more than three (3) months delinquent, the individual:
(1) is automatically removed from the individual's position as director or committee member; and
(2) is ineligible to serve as a director or committee member for two (2) years.
The director may waive the application of this subsection if the director determines that it is in the best interests of the credit union.
As added by P.L.141-2005, SEC.17. Amended by P.L.90-2008, SEC.42; P.L.35-2010, SEC.158.

IC 28-7-1-17.2
Loans to officers; terms and conditions; loans exempt from limits
Sec. 17.2. (a) A credit union may make a loan to the credit union's individual officers under the following terms and conditions:
(1) The loan must comply with all requirements under this chapter that apply to loans made to other borrowers.
(2) The loan may not be on terms more favorable than those extended to other borrowers unless the loan is made in connection with a benefit or compensation plan that:
(A) is widely available to employees of the credit union; and
(B) does not give preference to any officers of the credit union over other employees of the credit union.
(3) The loan must be promptly reported to the credit union's board of directors.
(4) A loan to the officer, the officer's immediate family, or the officer's related interests, either by itself or when added to the amounts of all other loans made under this section to the officer, the officer's immediate family, or the officer's related interests, for any purpose, may not exceed, at any given time, the greater of:
(A) two and one-half percent (2.5%) of the credit union's capital and unimpaired surplus; or (B) twenty-five thousand dollars ($25,000);
but in no event more than one hundred thousand dollars ($100,000).
(b) The limits set forth in subsection (a)(4) do not apply to any of the following:
(1) An extension of credit made under a line of credit approved under this section if the extension of credit is made not later than fourteen (14) months after the line of credit was approved.
(2) A loan, in any amount, to finance the education of an officer's child.
(3) A loan, in any amount, to finance or refinance the purchase, construction, maintenance, or improvement of a residence of an officer, if:
(A) the loan is secured by a first lien on the residence and the residence is owned, or will be owned after the loan is made, by the officer; and
(B) in the case of a refinancing, the loan includes only the amount used to repay the original loan, plus any closing costs and any additional amount used for any purpose described in this subdivision.
(4) A loan, in any amount, secured by a perfected security interest in bonds, notes, certificates of indebtedness, or treasury bills of the United States or in other obligations fully guaranteed as to principal and interest by the United States.
(5) A loan, in any amount, secured by a perfected security interest in a segregated deposit account in the lending credit union.
(c) A credit union may not make a loan under this section to an officer, the officer's immediate family, or the officer's related interests if the amount of the loan, either by itself or when added to the amounts of all other loans made under this section to the officer, the officer's immediate family, or the officer's related interests, exceeds the lending limits set forth in IC 28-7-1-39.
(d) The department may apply the provisions of 12 CFR 215 (Regulation O) in applying and administering this section.
As added by P.L.90-2008, SEC.43.

IC 28-7-1-17.3
Quarterly report of outstanding indebtedness of officers, directors, and committee members; retention; contents
Sec. 17.3. At least quarterly, the president or manager shall prepare and deliver to the board of directors a report listing the outstanding indebtedness of all officers, directors, and committee members. A report prepared under this subsection must be retained at the credit union for three (3) years and shall not be filed with the department unless specifically requested. A report required by this section must include:
(1) the amount of each indebtedness; and
(2) a description of the terms and conditions of each loan, including: (A) the interest rate;
(B) the original amount and date of the loan;
(C) the maturity date;
(D) payment terms;
(E) security, if any; and
(F) any unusual term or condition of a particular extension of credit.
As added by P.L.90-2008, SEC.44.

IC 28-7-1-17.5
Signature limits
Sec. 17.5. The credit committee or loan officer may approve a line of credit, which shall establish a signature limit. Advances in excess of the signature limit shall be permitted if security is pledged to guarantee that amount in excess of the signature limit. Advances may be granted to each member within the limits of such extension of credit. Where a line of credit has been approved, no additional loan application or statement of purpose is required, provided the aggregate unsecured obligation does not exceed the signature limit.
As added by Acts 1977, P.L.294, SEC.10. Amended by P.L.263-1995, SEC.15.

IC 28-7-1-18
Duties of supervisory committee; professional outside audit
Sec. 18. (a) The supervisory committee shall cause the share and loan accounts of the members to be verified with the records of the treasurer at least each biennium.
(b) The supervisory committee shall supervise the acts of the board of directors, credit committee, and officers.
(c) By a majority vote, the supervisory committee may call a meeting of the shareholders to consider any violation of this chapter, or of the bylaws, or any practice of the credit union which, in the opinion of the committee is unsafe and unauthorized.
(d) The supervisory committee shall fill vacancies in its own number until the next annual meeting of the members.
(e) At the close of the audit period, the supervisory committee shall make or cause to be made a thorough audit of the credit union for each audit period and shall make a full report to the directors. The audit shall be made at any time during the one hundred twenty (120) days following the close of the audit period. Tapes, work papers, schedules, and evidence of verification of accounts shall be retained until the next examination by the department. A summary of the report shall be read at the annual meeting and shall be filed and preserved with the records of the credit union.
(f) A credit union with assets of at least five million dollars ($5,000,000) shall have an annual audit performed by an outside professional accounting firm. The department may require a professional outside audit to be performed upon any credit union when the department questions the safety and soundness of the credit union. (g) Minutes of every meeting of the supervisory committee shall be kept and maintained.
(Formerly: Acts 1961, c.182, s.18.) As amended by Acts 1979, P.L.267, SEC.3; P.L.14-1992, SEC.126; P.L.228-1993, SEC.6; P.L.263-1995, SEC.16; P.L.192-1997, SEC.19; P.L.11-1998, SEC.18; P.L.35-2010, SEC.159.

IC 28-7-1-19
Capital; lien on shares; transfer of shares; use of secondary capital by federal credit unions
Sec. 19. The capital of a credit union shall consist of the payments on shares which have been made to it by members. A credit union may attach a lien on the shares of any member with outstanding obligations to the credit union. A credit union may, upon the resignation of a member, cancel the shares of such member, and apply the withdrawal value of such shares towards the liquidation of the member's obligations. Fully paid up shares of a credit union may be transferred to any qualified member upon such terms as the bylaws provide. If a federal credit union is authorized by the federal regulatory authority with jurisdiction or by federal law to use one (1) or more forms of secondary capital, the department may by rule, order, or declaratory ruling allow a credit union to use one (1) or more forms of secondary capital. The rule, order, or declaratory ruling must include disclosure requirements concerning the conditions for return of the secondary capital and the liquidation priority of the secondary capital.
(Formerly: Acts 1961, c.182, s.19; Acts 1969, c.133, s.5.) As amended by P.L.263-1995, SEC.17; P.L.35-2010, SEC.160.

IC 28-7-1-20
Repealed
(Repealed by Acts 1976, P.L.123, SEC.3.)

IC 28-7-1-20.1
Issuance of shares; joint tenancy; deposits, investments, and withdrawals by minors
Sec. 20.1. (a) Shares may be issued as the bylaws provide. The provisions of IC 28-1-20-6 apply to loans to any borrower and shall inure to the benefit of the credit union. Shares may be issued in a joint tenancy with right of survivorship, but no joint tenant shall be permitted to vote, obtain loans, or hold office, unless the tenant is a member.
(b) A credit union may issue shares to and receive deposits from a minor. The minor may withdraw the deposits or shares and any dividends or interest on the deposits or shares. A deposit, investment in a share, or withdrawal under this subsection by a minor is valid and enforceable. The minor is considered an adult with respect to the deposit, investment, or withdrawal.
As added by Acts 1977, P.L.294, SEC.11. Amended by P.L.263-1995, SEC.18; P.L.35-2010, SEC.161.
IC 28-7-1-21
Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)

IC 28-7-1-22
Authority to borrow; limits; authority to receive public deposits and pledge securities
Sec. 22. (a) A credit union may borrow from any source. The total borrowing of a credit union may not at any time exceed fifty per cent (50%) of the unimpaired shares capital and surplus of the credit union.
(b) A credit union may receive deposits of state and federal public funds, including the right to pledge securities or other assets for the repayment of the deposits if the pledge is permitted by applicable law or regulation.
(Formerly: Acts 1961, c.182, s.22.) As amended by P.L.263-1995, SEC.19; P.L.90-2008, SEC.45; P.L.35-2010, SEC.162.

IC 28-7-1-23
Loans to members; purposes; repayment plans; direct deposit
Sec. 23. (a) A credit union may make loans to its members for such purposes and upon such security as the bylaws provide, and as the credit committee or loan officer shall approve.
(b) A member may receive a loan for crops in installments.
(c) A borrower may repay the whole loan or any part of a loan on any day on which the credit union is open.
(d) A credit union may offer payroll deduction for:
(1) the repayment of loans; and
(2) deposits into the accounts of members.
(e) A credit union may offer direct deposit.
(Formerly: Acts 1961, c.182, s.23; Acts 1969, c.133, s.6; Acts 1974, P.L.130, SEC.6.) As amended by P.L.270-1983, SEC.7; P.L.263-1995, SEC.20.

IC 28-7-1-24
Entrance charges as reserve income; regular reserve requirements; undivided profits account; financial statements; allowances for loan and investment losses
Sec. 24. (a) All entrance charges shall, after payment of the organization expenses, be known as reserve income, and shall be added to the regular reserve of the credit union. At the close of the dividend period, there shall be set apart to the regular reserve ten percent (10%) of gross income until the regular reserve shall equal seven and one-half percent (7 1/2%) of the total of outstanding loans, then five percent (5%) of gross income until the regular reserve shall equal ten percent (10%) of the total of outstanding loans. Whenever the regular reserve falls below ten percent (10%) or seven and one-half percent (7 1/2%) of the total of outstanding loans, it shall be replenished by regular contributions to maintain the reserve goals of seven and one-half percent (7 1/2%) or ten percent (10%). The

regular reserve shall be held to meet contingencies and shall not be distributed to the members except upon dissolution of the credit union.
(b) A credit union may have an undivided profits account. The undivided profits account may be transferred to the regular reserve.
(c) The department may, by rule, revise the formula prescribed by this section. A revised formula must be prudent and must reasonably be expected to protect the credit unions.
(d) Financial statements of credit unions must provide for full and fair disclosure of all assets, liabilities, and members' equity, including such allowance for loan loss accounts necessary to present fairly the financial position, and all income and expenses necessary to present fairly the results of operation for the period concerned.
(e) The maintenance of an allowance for loan losses and investment or other losses does not exempt a credit union from the requirement set forth in subsection (a) or regulation CU-2. The totals of the regular reserve, the allowance for loan losses account, and the allowance for investment losses shall be combined for determining the percentage of gross income to be transferred to the regular reserve.
(f) Loan losses of a credit union must be charged against the allowance for loan loss. Adjustments to the allowance for loan losses shall be made before the distribution of any dividend so that the allowance for loan loss represents the value of loans and anticipated losses resulting from:
(1) uncollectible loans, notes, and contracts receivable, including any uncollectible accrued interest receivable thereon;
(2) assets acquired in liquidation of loans; and
(3) loans purchased from other credit unions.
(g) Adjustments to the allowance for loan losses must be recorded in the expense account "provision for loan losses".
(h) If the balance of the allowance for loan losses is considered to be in excess of the amount needed to meet the full and fair disclosure requirements, the excess amount must be transferred to the regular reserve account or deducted from the provision for loan loss expense account.
(Formerly: Acts 1961, c.182, s.24; Acts 1969, c.133, s.7; Acts 1974, P.L.130, SEC.7.) As amended by Acts 1977, P.L.294, SEC.12; P.L.164-1988, SEC.13; P.L.8-1991, SEC.31; P.L.1-1992, SEC.156; P.L.14-1992, SEC.127; P.L.228-1993, SEC.7; P.L.263-1995, SEC.21; P.L.192-1997, SEC.20; P.L.35-2010, SEC.163.

IC 28-7-1-24.1
Alternative regular reserve formula for certain credit unions
Sec. 24.1. (a) Notwithstanding section 24(a) of this chapter as it applies to the regular reserve formula, a credit union that:
(1) has only share accounts that are insured by an agency of the federal government, the state, or an insuring entity that is approved by the department to insure credit union shares;
(2) has assets of five hundred thousand dollars ($500,000) or

more; and
(3) has been in operation for more than four (4) years;
may maintain reserves in accordance with this section.
(b) For purposes of this section, "risk assets" means all assets except the following:
(1) Cash on hand.
(2) Deposits or shares in federally or state insured banks, savings and loan associations, and credit unions.
(3) Investments that are direct or indirect obligations of the United States government or its agencies.
(4) Loans to other credit unions.
(5) Student loans insured under the Higher Education Act (20 U.S.C. 1071 et seq.) or similar state insurance programs.
(6) Loans insured under the National Housing Act (12 U.S.C. 1703) by the Federal Housing Authority.
(7) Credit union mutual funds authorized by the Indiana Credit Union Act under IC 28-7-1-9(3)(I).
(8) Prepaid expenses.
(9) Accrued interest on nonrisk investments.
(10) Furniture and equipment.
(11) Land and buildings.
(12) Loans fully secured by a pledge of shares in the lending credit union, equal to and maintained to at least the amount of loan outstanding.
(13) Loans that are purchased from liquidating credit unions and guaranteed by an insuring agency of the federal government, the state, or an agency approved by the department to insure credit union share accounts.
(c) At the end of each accounting period, the gross income shall be determined. Based on the amount of gross income, ten percent (10%) of the gross income shall be set aside, as a regular reserve, until the reserve shall equal four percent (4%) of total risk assets, and then five percent (5%) of the gross income shall be set aside, until the reserve equals six percent (6%) of total risk assets.
(d) Except for the method of calculating the regular reserve formula, all other provisions of section 24 of this chapter pertaining to entrance fees and charges, requirements of a special reserve for delinquent loans, and waiver of such special reserve, apply to credit unions that have reserves that are calculated under this section.
As added by P.L.35-2010, SEC.164.

IC 28-7-1-25
Dividends
Sec. 25. Dividends may be declared by the board of directors, after making provision for the required reserves. The board of directors may declare separate dividend periods and rates for each type of share account.
(Formerly: Acts 1961, c.182, s.25; Acts 1969, c.133, s.8; Acts 1974, P.L.130, SEC.8.) As amended by Acts 1979, P.L.267, SEC.4; P.L.263-1995, SEC.22.
IC 28-7-1-26
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 28-7-1-26.3
Termination of membership; termination or suspension of services to member; withdrawal from membership; notice
Sec. 26.3. (a) A credit union board may terminate the membership of, or terminate some or all services to, a member who does any of the following:
(1) Causes a loss to the credit union.
(2) Commits fraud or another misdeed against the credit union or against a person on the premises of the credit union.
(b) Pending action by the credit union board at the credit union board's next regularly scheduled meeting, a credit union may immediately suspend any credit union services to a member who does any of the following:
(1) Causes a loss to the credit union.
(2) Commits fraud or another misdeed against:
(A) the credit union; or
(B) a person on the premises of the credit union.
(c) A member may withdraw from a credit union at any time. However, the credit union may require a notice of withdrawal from the withdrawing member as a condition of withdrawal.
(d) Unless the withdrawal of a member occurs on a maturity date or not later than seven (7) days after a maturity date, a credit union may require that a withdrawing member give sixty (60) days written notice of the member's intention to withdraw shares. A credit union may waive an applicable notice period for a specific member or account in writing.
(e) After a termination or withdrawal under this section, the former member has no rights in the credit union. However, the termination or withdrawal does not release the former member from any remaining liability to the credit union.
As added by P.L.35-2010, SEC.165.

IC 28-7-1-26.5
Refusal to make payment from account
Sec. 26.5. (a) A credit union may refuse to make a payment from an account to a person claiming an interest in the account if the credit union:
(1) is uncertain under the agreement governing the account of who is entitled to receive the payment; or
(2) has actual knowledge of a dispute between any account owners, beneficiaries with present vested rights in the account, or other persons concerning ownership of the money in the account, the proposed withdrawal, or any previous withdrawals from the account.
(b) If a credit union refuses to make a payment under subsection (a), the credit union: (1) shall notify, in writing, the account owners, beneficiaries with present vested rights in the account, and other persons claiming an interest in the account of the basis for the credit union's refusal; and
(2) may refuse to make the payment until all interested parties consent in writing to the requested payment or a court with jurisdiction orders the credit union to make the payment.
(c) The credit union is not liable in damages as a result of an action taken under this section.
As added by P.L.35-2010, SEC.166.

IC 28-7-1-27
Repealed
(Repealed by Acts 1977, P.L.294, SEC.14.)

IC 28-7-1-27.1
Dissolution
Sec. 27.1. A credit union may liquidate its affairs and dissolve in the following manner:
(1) The board of directors of a credit union may vote to submit the question of dissolution to the shareholders.
(2) Upon the decision of the board of directors under subdivision (1), payments on shares, withdrawal of shares, and the granting of loans shall be immediately suspended, pending a vote by the shareholders on the question whether to dissolve.
(3) The chairperson of the credit union shall, within ten (10) days after the decision of the board under subdivision (1), notify the department in writing of the reasons for the proposed dissolution. The notice must include a certified statement of condition of the credit union.
(4) Upon receiving the notice of dissolution, the department shall conduct an examination of the credit union.
(5) At either an annual meeting or a special meeting, the question of dissolution shall be approved or disapproved by the shareholders. If approved, such approval shall be evidenced by the written consent of no fewer than two-thirds (2/3) of the shareholders. Upon approval by the shareholders, payments on shares, withdrawal of shares, and granting of loans shall cease. If two-thirds (2/3) of the vote cannot be obtained, the director may permit the voluntary dissolution of the credit union to become effective without the affirmative vote of its membership if the credit union field of membership has ceased or will cease to exist.
(6) If the department finds that the credit union is solvent or that it has sufficient assets with which to pay its shareholders and all liabilities, it may approve the dissolution of the credit union and shall notify the credit union in writing.
(7) Upon receipt by the credit union of notice that the resolution for dissolution has been approved by the department, each member and creditor shall be notified by the credit union in

writing that such credit union is in the process of dissolution. Notification to members shall include a request that such members verify, by passbook or in writing, shareholdings in or loan obligations to the credit union. Notification to creditors shall include a request that such creditors present claims to the credit union within ninety (90) days.
(8) The credit union shall be responsible for conserving the assets of the credit union, expediting the liquidation, discharging all of the debts and liabilities of the credit union, and equitably distributing the assets to the shareholders at the completion of the liquidation. The board shall ensure that all persons handling or having access to the funds, books, or records of the credit union are adequately covered by a surety bond to the satisfaction of the department.
(9) The board of directors shall forward to the department a certified statement of condition of the credit union within ten (10) days after the close of each month.
(10) Within thirty (30) days after the date of final distribution of the assets of the credit union to the shareholders, the board of directors shall furnish to the department:
(A) a summary showing how the credit union debts and liabilities were paid;
(B) an itemized list of all credit union assets and property distributed to the shareholders, the name of each shareholder, the number and amount of shares held by each at the time of distribution of assets, the amount distributed to each, and the date of distribution; and
(C) the name and address of the custodian appointed by the board of directors, who shall preserve the records of the credit union for five (5) years from the date of final distribution of the assets.
(11) The department shall file with the secretary of state triplicate copies of the resolution for dissolution bearing the approval of the department as prescribed in IC 28-12-5. The secretary of state shall endorse each copy of the resolution, file one (1) copy of the resolution, and issue and return a certificate of dissolution to the credit union together with two (2) copies of the resolution for dissolution.
(12) The credit union shall file with the county recorder of the county in which the articles of incorporation were recorded one (1) copy of the resolution for dissolution bearing the endorsement of the secretary of state. After this filing, the credit union shall be dissolved and its existence shall cease.
(13) The credit union shall continue in its corporate capacity for three (3) years from the date of the resolution adopted by the board as provided in subdivision (1), for the purpose of:
(A) discharging its debts and obligations;
(B) collecting and distributing its assets; and
(C) doing all other acts required in order to terminate its business; but for no other purpose.
As added by Acts 1977, P.L.294, SEC.13. Amended by P.L.14-1992, SEC.128; P.L.263-1995, SEC.24.

IC 28-7-1-28
Change of place of business
Sec. 28. A credit union may, with department approval, change its place of business. The department may deny the change of location if the new situs is undesirable or would detrimentally affect the operation of the credit union.
(Formerly: Acts 1961, c.182, s.28.) As amended by P.L.263-1995, SEC.25.

IC 28-7-1-29
Conversion from state to federal charter; procedure
Sec. 29. Any credit union organized or reorganized under the laws of Indiana or the United States may convert from a state charter to a federal charter or from a federal charter to a state charter as follows:
(1) A federally chartered credit union may apply for a state charter by observing the following procedures:
(A) The board of directors shall pass a resolution that the federal charter be canceled when and if a state charter is applied for and issued to the credit union by the department of financial institutions.
(B) Written notice of the resolution shall be sent to each member at least thirty (30) days prior to the meeting in which the resolution is to be submitted to the members.
(C) An affirmative majority vote of the members present at the meeting shall be required to effect the conversion from federal to state charter, provided a quorum is present at the meeting.
(D) Certified copies of the minutes of the proceedings of the meeting of the members shall be filed with both the National Credit Union Administration and the department.
(E) Within thirty (30) days after receiving the certified copies of the minutes, an examination of the financial condition of the credit union shall be made by the department. The cost of the examination shall be paid by the credit union.
(F) Within thirty (30) days after the completion of the examination, the department shall report to the credit union the results of its examination and supply the National Credit Union Administration with a copy of the examination report.
(G) If it receives a satisfactory report of the examination, the credit union must within thirty (30) days file its amended articles of incorporation and amended bylaws pursuant to this chapter with the secretary of state, and copies of the amended articles and amended bylaws must be directed to the department and the National Credit Union Administration. (H) Officers, directors, and committee members shall retain their respective offices for the unexpired terms existing prior to the conversion, subject to the provisions of this chapter.
(I) The newly chartered credit union shall have all of the rights and privileges in and to all of the assets of the prior existing credit union and shall assume and be responsible for all of the obligations imposed while operating under the federal charter.
(2) A state chartered credit union may be converted into a federally chartered credit union by complying with the following requirements:
(A) The board must adopt and approve by a majority of the directors a resolution of conversion. The proposition for such conversion shall first be approved by a majority of the directors of the state credit union.
(B) The board must notify the membership either in person or by mail of the membership meeting at which the resolution of conversion will be acted upon. The notice must be mailed not more than thirty (30) and not less than seven (7) days before the meeting.
(C) The resolution must be approved by a majority of those voting, either in person or by absentee ballot, at the membership meeting called by the board.
(D) The results of the vote, verified by the affidavits of the chairperson or vice chairperson and the secretary, shall be filed with the department within ten (10) days after the vote is taken.
(E) If the proposition for conversion is approved, the credit union shall within ninety (90) days take the action necessary to make it a federal credit union. Within ten (10) days after receipt of the federal charter, the credit union shall file with the department a copy of the charter. Upon such filing, and after the credit union has notified the office of the secretary of state that the conversion is concluded, the credit union shall cease to be a state credit union.
(Formerly: Acts 1961, c.182, s.29.) As amended by P.L.263-1985, SEC.180; P.L.14-1992, SEC.129; P.L.263-1995, SEC.26.

IC 28-7-1-30
Repealed
(Repealed by P.L.263-1995, SEC.31.)

IC 28-7-1-31
Fidelity coverage for directors, officers, and employees; blanket fidelity bond or separate reserve fund required
Sec. 31. Every credit union shall make provisions for adequate fidelity coverage for directors, officers, and employees of the credit union. The amount and form of fidelity coverage must be approved by the board of directors of the credit union. Coverage may be provided: (1) in the form of a blanket fidelity bond issued by a corporate surety authorized to transact business in Indiana; or
(2) through the establishment of a separate reserve fund within the credit union for that purpose.
(Formerly: Acts 1961, c.182, s.31.) As amended by P.L.276-1987, SEC.4; P.L.263-1995, SEC.27; P.L.35-2010, SEC.167.

IC 28-7-1-31.3
Credit union officials; discharge of duties; indemnification
Sec. 31.3. (a) As used in this section, "official" means an individual who is or who was a director, committee member, officer, or employee of a credit union.
(b) An official of a credit union shall discharge the duties of the official's position in good faith and with the degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. In discharging the official's duties, an official may rely upon:
(1) the opinion of legal counsel for the credit union;
(2) the report of an independent appraiser selected with reasonable care by:
(A) the board; or
(B) an officer of the credit union; or
(3) financial statements of the credit union:
(A) represented to the official to be correct by the:
(i) chief executive officer; or
(ii) officer of the credit union having charge of the credit union's records; or
(B) stated in a written report by an independent public or certified public accountant or firm of accountants fairly to reflect the financial condition of the credit union.
(c) As used in this section, "credit union" includes all other credit unions that become related to a credit union by a consolidation or merger and the resulting or continuing credit union.
(d) A credit union may indemnify a director, a committee member, an officer, an employee, or an agent to the extent and in the same manner that a corporation may indemnify a director, committee member, officer, employee, or agent under IC 28-13-13-2 through IC 28-13-13-13.
As added by P.L.35-2010, SEC.168.

IC 28-7-1-31.5
Insurance; examinations
Sec. 31.5. (a) Before transacting business in Indiana, a credit union shall insure its shares and other deposits with the National Credit Union Share Insurance Fund or a similar insurance company approved by the department.
(b) The department may examine any organization that insures the shares of a credit union that is subject to this chapter. The reasonable costs of an examination conducted under this subsection may be charged to the organization that is examined. As added by P.L.270-1983, SEC.8. Amended by P.L.263-1995, SEC.28.

IC 28-7-1-32
Repealed
(Repealed by P.L.347-1989(ss), SEC.24.)

IC 28-7-1-33
Merger procedure
Sec. 33. (a) Any two (2) or more credit unions may, with the approval of the department, merge. This section authorizes the merger of a credit union organized under this chapter with a credit union organized under any other law.
(b) The board of directors of each credit union participating in the merger must by majority vote approve a joint agreement of merger.
(c) After the resolutions approving a joint agreement of merger have been adopted by the board of directors of each credit union, the credit unions shall submit the resolutions and joint agreement to the department for approval. The department may, in the department's discretion, approve or disapprove the resolution and joint agreement. In deciding whether to approve or disapprove the resolution and joint agreement under this section, the department shall consider the following factors:
(1) Whether the credit unions subject to the proposed transaction are operated in a safe, sound, and prudent manner.
(2) Whether the financial condition of any credit union subject to the proposed transaction will jeopardize the financial stability of any other credit unions subject to the proposed transaction.
(3) Whether the proposed transaction will result in a credit union that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(4) Whether the proposed transaction, in the department's judgment and considering the available information under the prevailing circumstances, will result in an institution that is more favorable to the stakeholders than if the entities were to remain separate.
(5) Whether the management or other principals of the credit union that will result from the proposed transaction are qualified by character and financial responsibility to control and operate in a legal and proper manner the resulting credit union.
(6) Whether the credit unions subject to the proposed transaction furnish all the information the department requires in reaching the department's decision.
(d) If the joint agreement is approved by the department, any credit union whose existence will terminate as a result of the merger shall submit the joint agreement to a vote of its shareholders at the meeting directed by the resolution of the board of directors. A majority of the shareholders present at the meeting may approve the joint agreement. However, the department may permit the merger to

become effective without the affirmative vote of the membership of a credit union if that credit union is in danger of insolvency or if the qualified group or groups associated with the credit union either have ceased or will soon cease to exist.
(e) After approval of the joint agreement by the shareholders of the merging credit unions, each credit union shall execute in triplicate articles of merger, on forms furnished by the department, which shall set forth the following:
(1) The time and place of the meeting of the board of directors at which the plan was approved.
(2) The vote by which the plan was approved by the board.
(3) A copy of the resolution or other action by which the plan was agreed upon.
(4) The time and place of the meeting of the members at which the plan was approved.
(5) The vote by which the plan was approved by the members.
(f) The articles, joint agreement, and resolutions shall be delivered to the department for certification, which shall be evidenced in the manner prescribed in IC 28-12-5, and shall be presented to the secretary of state for recording. The secretary of state shall file one (1) copy of the articles of merger and shall issue a certificate of merger and two (2) copies of the articles of merger to the surviving credit union. The date on which the secretary of state issues the certificate of merger is the effective date of the merger.
(g) The articles of merger shall be filed with the county recorder of the county in which the principal office of the surviving credit union is located.
(Formerly: Acts 1974, P.L.130, SEC.9.) As amended by Acts 1979, P.L.267, SEC.5; Acts 1982, P.L.170, SEC.5; P.L.270-1983, SEC.9; P.L.52-1985, SEC.11; P.L.14-1992, SEC.130; P.L.263-1995, SEC.29; P.L.35-2010, SEC.169.

IC 28-7-1-34
Credit unions organized in other states
Sec. 34. (a) A credit union organized under the laws of another state may establish a branch office in Indiana if:
(1) the credit union files an application with the department;
(2) the branch office is necessary to serve members within the field of membership of the credit union;
(3) the field of membership of the credit union is consistent with the laws of Indiana;
(4) the law of the state in which the credit union was organized provides for the establishment of a branch office in that state by an Indiana credit union; and
(5) the department approves the application of the credit union.
(b) If the credit union that has established a branch office in Indiana is subsequently granted an expansion of its field of membership by its chartering state, the expanded field of membership must be approved by the department before the expanded field of membership can be served in Indiana. If an

out-of-state credit union desires to establish a branch office in Indiana and that credit union's field of membership is an incorporated entity, the incorporated entity may not be admitted to do business in Indiana as a foreign corporation by the secretary of state's office until the department has approved the entry of the credit union to establish a branch office.
(c) The department shall provide to a credit union desiring to establish a branch office in Indiana an application, which must provide at least the following information:
(1) The credit union's financial condition.
(2) The credit union's field of membership and the number of members to be served in Indiana.
(3) The proposed location of any branch offices.
(4) A letter of approval from the supervisory agency in the state in which the credit union's principal office is located, including a statement indicating whether such supervisory agency conducts periodic examinations of the credit union.
(5) A statement that the credit union, with respect to its operation in this state, will comply with all applicable state and federal laws, rules, and regulations, as determined by the director.
(d) The department shall approve or deny the application within one hundred twenty (120) days. The department may deny the application or suspend or revoke an application previously approved if it finds any of the following:
(1) That the credit union is insolvent or in imminent danger of insolvency.
(2) That the credit union does not have the approval of its supervisory agency.
(3) That the credit union fails to meet the requirements of subsection (e).
(4) A failure to comply with any written agreement or final order of the department or chartering supervisory agency that has regulatory authority over the credit union.
(5) That the credit union has been serving an expanded field of membership in Indiana before obtaining the approval of the department for the expansion in the field of membership.
(e) Any out-of-state credit union that has been approved to establish branch offices in this state shall, in addition to such other provisions of law applicable to credit unions, comply with the following:
(1) Designate a resident agent for the service of process in this state.
(2) Submit a copy of all reports required by its supervisory agency, unless otherwise required by the department to submit reports prescribed by the department.
(3) Submit a copy of every:
(A) regulatory examination report; and
(B) insurance examination report;
to the department. (4) Conduct its lending activities in accordance with Indiana law.
(f) The department may examine such a branch office if it has reason to believe that the branch office is not operating in compliance with laws, rules, or regulations. The reasonable cost of any such examination authorized by this subsection shall be paid by the credit union.
(g) For purposes of this section, IC 28-1-2-30 applies to information obtained by or provided to the department concerning branch offices established under this section.
(h) The department may enter into cooperative, coordinating, and information sharing agreements with an organization listed in IC 28-11-3-3 with respect to the periodic examination or other supervision of a branch:
(1) in Indiana of an out-of-state credit union; or
(2) of an Indiana state credit union in a host state;
and the department may accept the organization's reports of examination and reports of investigation instead of conducting the department's own examinations or investigations.
(i) The department may enter into agreements with a financial institution supervisory agency that has concurrent jurisdiction over an Indiana state credit union or an out-of-state credit union operating a branch in Indiana under this chapter to:
(1) engage the services of the agency's examiners at a reasonable rate of compensation; or
(2) provide the services of the department's examiners to the agency at a reasonable rate of compensation.
An agreement under this subsection is subject to IC 36-1-7.
(j) The department may enter into joint examinations or joint enforcement actions with other credit union supervisory agencies having concurrent jurisdiction over a branch established and maintained in Indiana by an out-of-state credit union or a branch established and maintained by an Indiana state credit union in a host state. The department may take action independently if the department considers the action to be necessary or appropriate to carry out its responsibilities under this chapter or to ensure compliance with Indiana law.
(k) An out-of-state credit union that maintains at least one (1) branch in Indiana is subject to IC 28-11-3-5. Fees may be shared with other financial institution supervisory agencies or an organization affiliated with or representing at least one (1) credit union supervisory agency under agreements between those parties and the department.
As added by P.L.271-1983, SEC.2. Amended by P.L.166-1988, SEC.2; P.L.263-1995, SEC.30; P.L.192-1997, SEC.21; P.L.11-1998, SEC.19; P.L.213-2007, SEC.69; P.L.217-2007, SEC.67.

IC 28-7-1-35
Effect of amendments by Acts 1974, P.L.130
Sec. 35. (a) This section applies to a credit union organized under

Acts 1933, c.40, s.296 through s.323.
(b) The amendments to this chapter made by Acts 1974, P.L.130 do not affect a credit union's rights existing on June 11, 1974.
As added by P.L.1-1989, SEC.58.

IC 28-7-1-36
ATM ownership
Sec. 36. An automated teller machine (ATM) may be owned or operated individually by any credit union or jointly on a cost sharing or fee basis.
As added by P.L.192-1997, SEC.22.

IC 28-7-1-37
Withdrawal of deposits
Sec. 37. All members, regardless of age, may become depositors in a credit union and shall be subject to the same duties and liabilities respecting their deposits. Whenever a deposit is accepted by a credit union in the name of any person, regardless of age, the deposit may be withdrawn by the depositor by any of the following methods:
(1) Check or other instrument in writing. The check or other instrument in writing constitutes a receipt or acquittance if it is signed by the depositor, and constitutes a valid release and discharge to the credit union for all payments so made.
(2) Electronic means through:
(A) preauthorized direct withdrawal;
(B) an automated teller machine;
(C) a debit card;
(D) a transfer by telephone;
(E) a network, including the Internet; or
(F) any:
(i) electronic terminal;
(ii) computer;
(iii) magnetic tape; or
(iv) other electronic means.
However, this section may not be construed to affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.).
As added by P.L.81-2001, SEC.7.

IC 28-7-1-38
Requirement to provide property tax information in certain transactions
Sec. 38. With respect to a residential real property financing or refinancing, a credit union shall comply with IC 6-1.1-12-43.
As added by P.L.64-2004, SEC.32.

IC 28-7-1-39
Limits on loans to members; exceptions; commission of Class A misdemeanor by accepting compensation for procuring loan;

deadline for compliance
Sec. 39. (a) As used in this section, "loans and extensions of credit" includes all direct or indirect advances of funds made to a member on the basis of:
(1) an obligation of the member to repay the funds; or
(2) a pledge of specific property by or on behalf of the member and from which the funds advanced are repayable.
The term includes any contractual liability of a credit union to advance funds to or on behalf of a member, to the extent specified by the department. The term also includes any credit exposure to a person arising from a derivative transaction (as defined in 12 U.S.C. 84(b)(3)) between the credit union and the person.
(b) As used in this section, "member" includes an individual, a sole proprietorship, a partnership, a joint venture, an association, a trust, an estate, a business trust, a limited liability company, a corporation, a sovereign government, or an agency, instrumentality, or political subdivision of a sovereign government, or any similar entity or organization.
(c) Except as provided in subsection (e), the total loans and extensions of credit by a credit union to a member outstanding at any given time and not fully secured, as determined in a manner consistent with subsection (d), by collateral with a market value at least equal to the amount of the loan or extension of credit may not exceed fifteen percent (15%) of the capital and surplus of the credit union.
(d) Except as provided in subsection (e), the total loans and extensions of credit by a credit union to a member outstanding at any given time and fully secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to the amount of funds outstanding may not exceed ten percent (10%) of the capital and surplus of the credit union. The limitation in this subsection is separate from and in addition to the limitation set forth in subsection (c).
(e) The limitations set forth in subsections (c) and (d) are subject to the following exceptions:
(1) Loans or extensions of credit arising from the discount of commercial or business paper evidencing an obligation to the member negotiating it with recourse are not subject to any limitation based on capital and surplus.
(2) The purchase of bankers' acceptances of the kind described in 12 U.S.C. 372 and issued by a financial institution organized or reorganized under the laws of Indiana or any other state or the United States are not subject to any limitation based on capital and surplus.
(3) Loans or extensions of credit secured by bills of lading, warehouse receipts, or similar documents transferring or securing title to readily marketable staples are subject to a limitation of thirty-five percent (35%) of capital and surplus in addition to the general limitations if the market value of the staples securing each additional loan or extension of credit at all

times equals or exceeds one hundred fifteen percent (115%) of the outstanding amount of the loan or extension of credit. The staples shall be fully covered by insurance whenever it is customary to insure such staples.
(4) Loans or extensions of credit secured by bonds, notes, certificates of indebtedness, or Treasury bills of the United States or by any other obligation fully guaranteed as to principal and interest by the United States are not subject to any limitation based on capital and surplus.
(5) Loans or extensions of credit to or secured by unconditional takeout commitment or guarantees of any department, agency, bureau, board, commission, or establishment of the United States or any corporation wholly owned directly or indirectly by the United States are not subject to any limitation based on capital and surplus.
(6) Loans or extensions of credit secured by a segregated deposit account in the lending credit union are not subject to any limitation based on capital and surplus.
(7) Loans or extensions of credit to any credit union, when the loans or extensions of credit are approved by the director of the department, are not subject to any limitation based on capital and surplus.
(f) Loans or extensions of credit arising from the discount of negotiable or nonnegotiable installment consumer paper that carries a full recourse endorsement or unconditional guarantee by the member transferring the paper are subject under this section to a maximum limitation equal to twenty-five percent (25%) of the capital and surplus, notwithstanding the collateral requirements set forth in subsection (d).
(g) If the credit union's files or the knowledge of the credit union's officers of the financial condition of each maker of consumer paper described in subsection (f) is reasonably adequate, and an officer of the credit union designated for that purpose by the board of directors of the credit union certifies in writing that the credit union is relying primarily upon the responsibility of each maker for payment of the loans or extensions of credit and not upon any full or partial recourse endorsement or guarantee by the transferor, the limitations of this section as to the loans or extensions of credit of each maker shall be the sole applicable loan limitations.
(h) Loans or extensions of credit secured by shipping documents or instruments transferring or securing title covering livestock or giving a lien on livestock when the market value of the livestock securing the obligation is not at any time less than one hundred fifteen percent (115%) of the face amount of the note covered are subject under this section, notwithstanding the collateral requirements set forth in subsection (d), to a maximum limitation equal to twenty-five percent (25%) of the capital and surplus.
(i) Loans or extensions of credit that arise from the discount by dealers in dairy cattle of paper given in payment for dairy cattle, which paper carries a full recourse endorsement or unconditional

guarantee of the seller and that are secured by the cattle being sold, are subject under this section, notwithstanding the collateral requirements set forth in subsection (d), to a limitation of twenty-five percent (25%) of the capital and surplus.
(j) Except as otherwise provided, an officer, director, employee, or attorney of a credit union who stipulates for, receives, or consents or agrees to receive, any fee, commission, gift, or thing of value, from any person, for the purpose of procuring or endeavoring to procure for any member any loan from or the purchase or discount of any paper, note, draft, check, or bill of exchange by the credit union, commits a Class A misdemeanor.
(k) Except as otherwise provided in this chapter, any credit union that holds obligations of indebtedness in violation of the limitations prescribed in this section shall, not later than July 1, 2006, cause the amount of the obligations to conform to the limitations prescribed by this chapter and by the provisions of this section. The department may, in its discretion, extend the time for effecting this conformity, in individual instances, if the interests of the depositors will be protected and served by an extension. Upon the failure of a credit union to comply with the limitations, in accordance with this section or in accordance with any order of the department concerning the limitations, the department may declare that the credit union is conducting its business in an unauthorized or unsafe manner and proceed in accordance with IC 28-1-3.1-2.
(l) The department may apply the provisions of 12 CFR 32 in the application and administration of this chapter.
As added by P.L.141-2005, SEC.18. Amended by P.L.1-2006, SEC.493; P.L.90-2008, SEC.46; P.L.27-2012, SEC.94.



CHAPTER 2. REPEALED



CHAPTER 2.1. REPEALED



CHAPTER 2.5. CONSERVATORSHIP OF CREDIT UNIONS

IC 28-7-2.5-2
Application of definitions
Sec. 2. Except as otherwise provided, the definitions in IC 28-7-1 apply throughout this chapter.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-3
Appointment of conservator; bond or security; eligible conservators
Sec. 3. (a) The department may appoint a conservator for a credit union if the department determines that:
(1) one (1) or more grounds for the appointment of a receiver under IC 28-1-3.1-2(a) exist with respect to the credit union; or
(2) the appointment of a conservator is necessary to conserve the assets of the credit union for the benefit of the members, depositors, and other creditors of the credit union.
(b) A conservator appointed under this section shall give any bond or security that the department considers appropriate.
(c) The department may appoint any of the following as a conservator under this section:
(1) A private insurance company authorized to insure deposits or share accounts in Indiana.
(2) The National Credit Union Administration or its successor.
(3) Any competent and disinterested person.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-4
Reimbursement of department; administrative expenses
Sec. 4. (a) A conservator appointed by the department under this chapter shall reimburse the department for all amounts expended by the department in connection with the conservatorship. Amounts reimbursed to the department under this subsection shall be paid from the assets of the credit union as administrative expenses. Upon approval of the department, the conservator shall pay all other administrative expenses of the conservatorship from the assets of the credit union.
(b) Administrative expenses described in this section constitute a first charge against the assets of the credit union. The conservator shall pay the administrative expenses in full before any:
(1) final distribution of the credit union's assets; or
(2) payment of dividends to members, depositors, and other

creditors of the credit union.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-5
Possession of books, records, and assets; conservation of assets; powers and obligations of conservator; rights of parties
Sec. 5. (a) Under the direction of the department, a conservator appointed under this chapter shall:
(1) take possession of the books, records, and assets of the credit union; and
(2) take any action necessary to conserve the assets of the credit union pending:
(A) a liquidation under IC 28-1-3.1; or
(B) other disposition of the credit union's business as provided by law.
(b) A conservator appointed under this chapter:
(1) has all the rights, powers, and privileges of a receiver appointed under IC 28-1-3.1, except the power to liquidate a credit union; and
(2) is subject to those obligations and liabilities to which a receiver is subject, to the extent the obligations and liabilities are consistent with this chapter.
(c) Throughout the time a conservator is in possession of a credit union under this chapter, the rights of all parties with respect to the credit union are the same as if a receiver had been appointed under IC 28-1-3.1.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-6
Amounts available to members, depositors, and creditors; new shares, deposits, and assets; return of control to board
Sec. 6. (a) While a credit union is in conservatorship under this chapter, the department may require the conservator to set aside and make available for:
(1) withdrawal by members and depositors; or
(2) payment to other creditors;
on a pro rata basis, any amounts that, in the opinion of the department, may be safely and prudently used for the purposes described in subdivisions (1) through (2).
(b) The department may permit a conservator appointed under this chapter to receive new shares and deposits after the credit union is placed in conservatorship. Shares and deposits received by a conservator while a credit union is in conservatorship are not subject to any limitation with respect to payment or withdrawal. The conservator shall segregate any:
(1) shares or deposits; or
(2) new assets acquired on account of shares and deposits;
received after the credit union is placed in conservatorship from the shares, deposits, and assets held by the credit union at the time the credit union is placed in conservatorship. (c) A conservator shall not use any shares, deposits, or assets received after the credit union is placed in conservatorship to:
(1) liquidate any indebtedness of the credit union existing at the time the credit union is placed in conservatorship; or
(2) pay any subsequent indebtedness incurred to liquidate any indebtedness of the credit union existing at the time the credit union is placed in conservatorship.
(d) Any shares or deposits received after a credit union is placed in conservatorship shall be:
(1) kept in cash;
(2) invested in direct obligations of the United States; or
(3) deposited in depository institutions designated by the department.
(e) If a credit union placed in conservatorship under this chapter is returned to the control of the credit union's board of directors, the protections provided under subsections (b), (c), and (d) (with respect to shares and deposits received while the credit union is in conservatorship) do not apply after fifteen (15) days after the date control of the credit union is returned to the board. Before returning control of the credit union to the credit union's board, the conservator shall publish a notice, in a form approved by the department, stating:
(1) the date on which the affairs of the credit union will be returned to the control of the credit union's board; and
(2) that the protections provided under subsections (b), (c), and (d) (with respect to shares and deposits received while the credit union is in conservatorship) do not apply after fifteen (15) days after the date identified under subdivision (1).
The conservator shall send, by United States mail, a copy of the notice to every person that purchased shares or deposited money in the credit union after the credit union is placed in conservatorship and before control of the credit union is returned to the credit union's board.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-7
Loans in aid of operation or reorganization; security
Sec. 7. With the prior approval of the department, a conservator appointed under this chapter may borrow money as necessary or expedient to aid in the operation or reorganization of the credit union. Any loan obtained by the conservator under this section may be secured by the pledge or mortgage of, or through a lien upon or security interest in, the assets of the credit union.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-8
Termination of conservatorship; appointment of receiver; liquidation
Sec. 8. (a) The department may:
(1) terminate a conservatorship ordered under this chapter; and
(2) permit the credit union subject to the conservatorship to

resume the transaction of the credit union's business, subject to any terms, conditions, restrictions, and limitations that the department may prescribe;
if the department is satisfied that a termination of the conservatorship may be done safely and is in the public interest.
(b) Subject to subsection (c), the department may:
(1) terminate a conservatorship ordered under this chapter; and
(2) apply for the appointment of a receiver for the credit union under IC 28-1-3.1;
if the department determines that the appointment of a receiver for the credit union is in the public interest.
(c) If the department determines that the liquidation of a credit union placed in conservatorship under this chapter is in the public interest, the department shall:
(1) terminate the conservatorship ordered under this chapter; and
(2) apply for the appointment of a receiver for the credit union under IC 28-1-3.1.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-9
Adoption of rules
Sec. 9. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. PAWNBROKERS

IC 28-7-5-2
Definitions
Sec. 2. In this chapter, unless the context otherwise requires:
"Director" refers to the director of the department.
"Pawnbroker" means any person, partnership, association, limited liability company, or corporation lending money on the deposit or pledge of personal property, or who deals in the purchase of personal property on the condition of selling the property back again at a stipulated price, other than choses in action, securities, or printed evidence of indebtedness.
"Pledge" means personal property deposited with a pawnbroker as security for a loan.
"Pledger" means the person who delivers personal property into the possession of a pawnbroker as security for a loan unless such person discloses that the person is or was acting for another; and in such event "pledger" means the disclosed principal.
"Department" means the department of financial institutions.
"Person" means any individual, limited liability company, sole proprietorship, partnership, trust, joint venture, corporation, unincorporated organization, or other form of entity, however organized.
"Month" means a period extending from a given date in one (1) calendar month to the like date in the succeeding calendar month or, if there is no such like date, then to the last day of the succeeding calendar month. For purposes of this chapter, each month is considered to have thirty (30) days.
(Formerly: Acts 1935, c.195, s.2.) As amended by P.L.263-1985, SEC.183; P.L.14-1992, SEC.131; P.L.42-1993, SEC.74; P.L.258-2003, SEC.11; P.L.10-2006, SEC.38 and P.L.57-2006, SEC.38; P.L.90-2008, SEC.47.

IC 28-7-5-3
Necessity of license
Sec. 3. No person shall engage in business as a pawnbroker, act as a pawnbroker, transact or solicit business as a pawnbroker, or use in an advertisement a word or statement that states or represents that the person is a pawnbroker, except as authorized by this chapter and without first obtaining a license from the department.
(Formerly: Acts 1935, c.195, s.3.) As amended by P.L.263-1985, SEC.184; P.L.14-1992, SEC.132; P.L.163-2001, SEC.1; P.L.90-2008, SEC.48.
IC 28-7-5-4
Application; business locations; other business conducted; criminal history; evidence of compliance; criminal background checks
Sec. 4. (a) Application for a pawnbroker's license shall be submitted on a form prescribed by the department and must include all information required by the department. An application submitted under this section must identify the location or locations at which the applicant proposes to engage in business as a pawnbroker in Indiana. If any business, other than the business of acting as a pawnbroker under this chapter, will be conducted by the applicant or another person at any location identified under this subsection, the applicant shall indicate for each location at which another business will be conducted:
(1) the nature of the other business;
(2) the name under which the other business operates;
(3) the address of the principal office of the other business;
(4) the name and address of the business's resident agent in Indiana; and
(5) any other information the director may require.
(b) An application submitted under this section must indicate whether any individual described in section 8(a)(2) or 8(a)(3) of this chapter at the time of the application:
(1) is under indictment for a felony under the laws of Indiana or any other jurisdiction; or
(2) has been convicted of or pleaded guilty or nolo contendere to a felony under the laws of Indiana or any other jurisdiction.
(c) The director may request that the applicant provide evidence of compliance with this section at:
(1) the time of application;
(2) the time of renewal of a license; or
(3) any other time considered necessary by the director.
(d) For purposes of subsection (c), evidence of compliance with this section may include:
(1) criminal background checks, including a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation for any individual described in subsection (b);
(2) credit histories; and
(3) other background checks considered necessary by the director.
If the director requests a national criminal history background check under subdivision (1) for an individual described in that subdivision, the director shall require the individual to submit fingerprints to the department or to the state police department, as appropriate, at the time evidence of compliance is requested under subsection (c). The individual to whom the request is made shall pay any fees or costs associated with the fingerprints and the national criminal history background check. The national criminal history background check may be used by the director to determine the individual's compliance with this section. The director or the department may not release the

results of the national criminal history background check to any private entity.
(Formerly: Acts 1935, c.195, s.4.) As amended by P.L.14-1992, SEC.133; P.L.63-2001, SEC.18 and P.L.134-2001, SEC.20; P.L.10-2006, SEC.39 and P.L.57-2006, SEC.39; P.L.213-2007, SEC.70; P.L.217-2007, SEC.68; P.L.3-2008, SEC.223; P.L.90-2008, SEC.49; P.L.1-2009, SEC.149; P.L.35-2010, SEC.170.

IC 28-7-5-5
Initial and renewal applications; fees; financial statement; proof of bond and insurance; standards; tax warrant list
Sec. 5. (a) The initial application and any renewal application shall be accompanied by a fee fixed by the department under IC 28-11-3-5. The initial application and any renewal application must include a financial statement that:
(1) is prepared in accordance with standards adopted by the director;
(2) indicates the applicant meets minimum financial responsibility standards adopted by the director; and
(3) is prepared by a third party acceptable to the director.
(b) The initial application and any renewal application must be accompanied by proof that the applicant:
(1) has executed a bond, payable to the state, in an amount determined by the director; and
(2) has obtained property and casualty insurance coverage, in an amount determined by the director;
in accordance with standards adopted by the director.
(c) Any standards adopted by the director and described in subsection (a)(1), (a)(2), or (b) must be made available:
(1) for public inspection and copying at the offices of the department under IC 5-14-3; and
(2) electronically through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
(d) If the department of state revenue notifies the department that a person is on the most recent tax warrant list, the department shall not issue or renew the person's license until:
(1) the person provides to the department a statement from the department of state revenue that the person's tax warrant has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
(Formerly: Acts 1935, c.195, s.5.) As amended by P.L.14-1992, SEC.134; P.L.42-1993, SEC.75; P.L.45-1995, SEC.23; P.L.80-1998, SEC.12; P.L.10-2006, SEC.40 and P.L.57-2006, SEC.40; P.L.172-2011, SEC.133.

IC 28-7-5-6
Repealed
(Repealed by P.L.14-1992, SEC.165.)
IC 28-7-5-7
Repealed
(Repealed by P.L.45-1995, SEC.33.)

IC 28-7-5-8
Issuance and duration of license; evidence of compliance; denial of application; person not qualifying for license; replacement of manager
Sec. 8. (a) Upon an applicant's filing of the application required by section 4 of this chapter and payment of the license fee, if the department finds the financial standing, competence, business experience, and character of:
(1) the applicant, any employee of the applicant, and any significant affiliate of the applicant;
(2) each director, executive officer, or manager of the applicant, or any other individual having a similar status or performing a similar function for the applicant; and
(3) if known, each person directly or indirectly owning of record or owning beneficially at least ten percent (10%) of the outstanding shares of any class of equity security of the applicant;
are such that the business will be operated honestly, fairly, and efficiently and that the convenience and needs of the public exist for the operation of the business in the community wherein the applicant proposes to operate, it shall issue and deliver a license to the applicant, which license shall authorize the applicant to engage in the business of pawnbroking.
(b) The director is entitled to request evidence of compliance with the requirements of this section by the licensee, including any affiliate or person described in subsection (a), at:
(1) the time of issuance of the license;
(2) the time of renewal of the license; or
(3) any other time considered necessary by the director.
A license shall remain in effect until it is surrendered, revoked, or suspended. If the department denies the application, it shall notify the applicant of the denial. The department may hold a public hearing if the department considers the hearing necessary.
(c) The department may deny an application under this section if the director determines that the application was submitted for the benefit of, or on behalf of, a person who does not qualify for a license.
(d) If a licensee replaces a manager, the licensee shall give the department written notice of the replacement not later than thirty (30) days after engaging another person to serve as manager.
(Formerly: Acts 1935, c.195, s.8.) As amended by P.L.263-1985, SEC.186; P.L.14-1992, SEC.136; P.L.45-1995, SEC.24; P.L.80-1998, SEC.13; P.L.10-2006, SEC.41 and P.L.57-2006, SEC.41; P.L.90-2008, SEC.50; P.L.35-2010, SEC.171; P.L.89-2011, SEC.50.
IC 28-7-5-9
License not transferable or assignable; multiple business locations
Sec. 9. Except in a transaction approved under section 9.1 of this chapter, a license shall not be transferable or assignable. More than one (1) place of business may be maintained under the same license.
(Formerly: Acts 1935, c.195, s.9.) As amended by P.L.263-1985, SEC.187; P.L.14-1992, SEC.137; P.L.45-1995, SEC.25; P.L.89-2011, SEC.51.

IC 28-7-5-9.1
Change in control of licensee; application to department; timeframe for department's decision; conditions for approval; duty of licensee to report transfer of securities; director's discretion to require new license
Sec. 9.1. (a) As used in this section, "control" means possession of the power directly or indirectly to:
(1) direct or cause the direction of the management or policies of a licensee, whether through the beneficial ownership of voting securities, by contract, or otherwise; or
(2) vote at least twenty-five percent (25%) of the voting securities of a licensee, whether the voting rights are derived through the beneficial ownership of voting securities, by contract, or otherwise.
(b) An organization or an individual acting directly, indirectly, or through or in concert with one (1) or more other organizations or individuals may not acquire control of any licensee unless the department has received and approved an application for change in control. The department has not more than one hundred twenty (120) days after receipt of an application to issue a notice approving the proposed change in control. The application must contain the name and address of the organization, individual, or individuals who propose to acquire control and any other information required by the director.
(c) The period for approval under subsection (b) may be extended:
(1) in the discretion of the director for an additional thirty (30) days; and
(2) not more than two (2) additional times for not more than forty-five (45) days each time if:
(A) the director determines that the organization, individual, or individuals who propose to acquire control have not submitted substantial evidence of the qualifications described in subsection (d);
(B) the director determines that any material information submitted is substantially inaccurate; or
(C) the director has been unable to complete the investigation of the organization, individual, or individuals who propose to acquire control because of any delay caused by or the inadequate cooperation of the organization, individual, or individuals.
(d) The department shall issue a notice approving the application

only after it is satisfied that both of the following apply:
(1) The organization, individual, or individuals who propose to acquire control are qualified by competence, experience, character, and financial responsibility to control and operate the licensee in a legal and proper manner.
(2) The interests of the owners and creditors of the licensee and the interests of the public generally will not be jeopardized by the proposed change in control.
(e) The director may determine, in the director's discretion, that subsection (b) does not apply to a transaction if the director determines that the direct or beneficial ownership of the licensee will not change as a result of the transaction.
(f) The president or other chief executive officer of a licensee shall report to the director any transfer or sale of securities of the licensee that results in direct or indirect ownership by a holder or an affiliated group of holders of at least ten percent (10%) of the outstanding securities of the licensee. The report required by this subsection must be made not later than ten (10) days after the transfer of the securities on the books of the licensee.
(g) Depending on the circumstances of the transaction, the director may reserve the right to require the organization, individual, or individuals who propose to acquire control of a licensee to apply for a new license under section 4 of this chapter, instead of acquiring control of the licensee under this section.
As added by P.L.89-2011, SEC.52. Amended by P.L.6-2012, SEC.197.

IC 28-7-5-10
Relocation or addition of business location; notice and request for approval
Sec. 10. Whenever a licensee:
(1) changes its place of business to another location; or
(2) adds one (1) or more business locations;
the licensee shall give written notice to the department. Not later than thirty (30) days before the relocation or addition of one (1) or more business locations under this section, the licensee shall request approval in a form prescribed by the director to add or change one (1) or more business locations.
(Formerly: Acts 1935, c.195, s.10.) As amended by P.L.14-1992, SEC.138; P.L.45-1995, SEC.26; P.L.10-2006, SEC.42 and P.L.57-2006, SEC.42.

IC 28-7-5-10.1
Ceasing business as pawnbroker; requirements; failure to comply; appointment of liquidating agent by director
Sec. 10.1. (a) A licensee that decides to cease engaging in business as a pawnbroker in Indiana shall do the following not later than thirty (30) days before closing the licensee's pawnbroking business:
(1) Notify the department of: (A) the licensee's intention to cease engaging in business as a pawnbroker in Indiana; and
(B) the date on which the licensee's pawnbroking business will cease.
(2) Surrender the license to the department.
(3) Provide the following to all pledgers that have loans outstanding with the licensee:
(A) Notice of:
(i) the licensee's intention to cease engaging in business as a pawnbroker in Indiana; and
(ii) the date on which the licensee's pawnbroking business will cease.
(B) Instructions, approved by the director, on how pledged articles may be redeemed before the date identified under clause (A)(ii).
(b) If:
(1) a licensee ceases engaging in business as a pawnbroker in Indiana without complying with subsection (a); and
(2) the director determines that it is in the public interest that the department oversees the liquidation of the licensee's business;
the director may appoint a liquidating agent to conclude the affairs of the licensee's pawnbroker business in Indiana. The department may use the proceeds of the licensee's bond under section 5 of this chapter to pay the expenses of the liquidation.
(c) If:
(1) a license is revoked under section 13 of this chapter and the director determines that it is not in the best interests of the public for the licensee to liquidate the business; or
(2) the director otherwise determines that it is in the best interests of the public;
the director may appoint a liquidating agent to conclude the affairs of the licensee's pawnbroker business in Indiana. The department may use the proceeds of the licensee's bond under section 5 of this chapter to pay the expenses of liquidation.
As added by P.L.213-2007, SEC.71; P.L.217-2007, SEC.69. Amended by P.L.90-2008, SEC.51; P.L.35-2010, SEC.172.

IC 28-7-5-10.5
Other business conducted at pawnbrokering locations; notice to department
Sec. 10.5. (a) This section applies if, after a person has been issued a license or renewal license under this chapter, any of the following apply:
(1) Any business, other than the business of acting as a pawnbroker under this chapter, will be conducted by the licensee or another person at any location in Indiana in which the licensee conducts the business of acting as a pawnbroker under this chapter.
(2) Any information concerning other business conducted at the

locations identified in the licensee's application under section 4(a) of this chapter changes.
(b) For each location described in subsection (a)(1) or (a)(2), the licensee shall provide to the department the information required under section 4(a) of this chapter with respect to that location:
(1) not later than fifteen (15) days after the other business begins operating at the location; or
(2) if the licensee's next license renewal fee under section 11 of this chapter is due before the date described in subdivision (1), along with the licensee's next license renewal fee under section 11 of this chapter.
As added by P.L.10-2006, SEC.43 and P.L.57-2006, SEC.43.

IC 28-7-5-10.6
Felony convictions or pleas; notice to department
Sec. 10.6. (a) This section applies if, after a person has been issued a license or renewal license under this chapter, any individual described in section 8(a)(2) or 8(a)(3) of this chapter has been convicted of or pleaded guilty or nolo contendere to a felony under the laws of Indiana or any other jurisdiction.
(b) If this section applies, the licensee shall provide to the department the information required under section 4(b) of this chapter:
(1) not later than thirty (30) days after the licensee or any individual described in section 8(a)(2) or 8(a)(3) of this chapter has been convicted of or pleaded guilty or nolo contendere to the felony; or
(2) if the licensee's next license renewal fee under section 11 of this chapter is due before the date described in subdivision (1), along with the licensee's next license renewal fee under section 11 of this chapter.
As added by P.L.213-2007, SEC.72; P.L.217-2007, SEC.70. Amended by P.L.90-2008, SEC.52; P.L.35-2010, SEC.173.

IC 28-7-5-11
License renewal; application; fees
Sec. 11. (a) To remain in force, a license must be renewed before June 1 of each year, beginning with the year following the date of issuance. A licensee may renew a license issued under this chapter by filing a renewal application prescribed by the director. The department shall prescribe the form of the renewal application. To be accepted for processing, a renewal application must be accompanied by:
(1) the license renewal fee fixed by the department under IC 28-11-3-5; and
(2) all other information and documents requested by the director.
(b) The department may fix a daily late fee under IC 28-11-3-5 for a:
(1) renewal application; or (2) license renewal fee;
that is received by the department after June 1.
(Formerly: Acts 1935, c.195, s.11.) As amended by P.L.263-1985, SEC.188; P.L.14-1992, SEC.139; P.L.42-1993, SEC.76; P.L.45-1995, SEC.27; P.L.35-2010, SEC.174; P.L.89-2011, SEC.53.

IC 28-7-5-12
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-7-5-13
Suspension or revocation of license; order to show cause; order of suspension or revocation; surrender of license; existing obligations; emergency order for revocation
Sec. 13. (a) The department may issue to a licensee an order to show cause why the licensee's license should not be revoked or suspended for a period determined by the department.
(b) An order issued under subsection (a) must:
(1) include:
(A) a statement of the place, date, and time for a meeting with the department, which date may not be less than ten (10) days from the date of the order;
(B) a description of the action contemplated by the department; and
(C) a statement of the facts or conduct supporting the issuance of the order; and
(2) be accompanied by a notice stating that the licensee is entitled to:
(A) a reasonable opportunity to be heard; and
(B) show the licensee's compliance with all lawful requirements for retention of the license;
at the meeting described in subdivision (1)(A).
(c) After the meeting described in subsection (b)(1)(A), the department may revoke or suspend the license if the department finds that:
(1) the licensee has repeatedly and willfully violated:
(A) this chapter or any rule, order, or guidance document adopted or issued by the department; or
(B) any other state or federal law, regulation, or rule applicable to the business of a pawnbroker;
(2) the licensee does not meet the licensing qualifications set forth in this chapter;
(3) the licensee obtained the license for the benefit of, or on behalf of, a person who does not qualify for the license;
(4) the licensee knowingly or intentionally made material misrepresentations to, or concealed material information from, the department; or
(5) facts or conditions exist that, had they existed at the time the licensee applied for the license, would have been grounds for the department to deny the issuance of the license. (d) Whenever the department revokes or suspends a license, the department shall enter an order to that effect and notify the licensee of:
(1) the revocation or suspension;
(2) if a suspension has been ordered, the duration of the suspension;
(3) the procedure for appealing the revocation or suspension under IC 4-21.5-3-5; and
(4) any other terms and conditions that apply to the revocation or suspension.
Not later than five (5) days after the entry of the order, the department shall deliver to the licensee a copy of the order and the findings supporting the order.
(e) Any person holding a license to operate as a pawnbroker may surrender the license by complying with section 10.1 of this chapter. However, a surrender of a license under section 10.1 of this chapter does not affect the person's liability for acts previously committed and coming within the scope of this chapter.
(f) If the director determines it to be in the public interest, the director may pursue the revocation of a license of a licensee that has surrendered the license under section 10.1 of this chapter.
(g) If a person's license is revoked, suspended, or surrendered, the revocation, suspension, or surrender does not impair or affect any obligation owed by any person under any existing contract, pledge, or pawn ticket.
(h) If the director of the department has just cause to believe an emergency exists from which it is necessary to protect the interests of the public, the director may proceed with the revocation of a license through an emergency or another temporary order under IC 4-21.5-4.
(Formerly: Acts 1935, c.195, s.13.) As amended by P.L.263-1985, SEC.190; P.L.14-1992, SEC.140; P.L.45-1995, SEC.28; P.L.176-1996, SEC.22; P.L.80-1998, SEC.14; P.L.27-2012, SEC.95.

IC 28-7-5-13.1
Failure to file renewal form or pay renewal fee; revocation or suspension of license
Sec. 13.1. (a) A license issued by the department under this chapter may be revoked or suspended by the department if the licensee fails to:
(1) file any renewal form required by the department; or
(2) pay any license renewal fee described under section 11 of this chapter;
not later than sixty (60) days after the due date.
(b) A person whose license is revoked or suspended under this section may:
(1) pay all delinquent fees and apply for reinstatement of the person's license; or
(2) appeal the revocation or suspension to the department for an administrative review under IC 4-21.5-3. Pending the decision resulting from a hearing under IC 4-21.5-3 concerning a license revocation or suspension, the license remains in force.
As added by P.L.176-1996, SEC.23. Amended by P.L.10-2006, SEC.44 and P.L.57-2006, SEC.44; P.L.89-2011, SEC.54.

IC 28-7-5-14
Repealed
(Repealed by P.L.27-2012, SEC.96.)

IC 28-7-5-15
Investigatory and enforcement authority; costs of investigation; voided loans
Sec. 15. (a) For the purpose of discovering violations of this chapter and securing information necessary for the enforcement of this chapter, the department may investigate:
(1) any licensee; or
(2) any person that it suspects to be operating without a license or in violation of this chapter.
The department has all investigatory and enforcement authority under IC 28-11 for financial institutions. If the department conducts an investigation under this section, the licensee or person investigated shall pay all reasonably incurred costs of the investigation in accordance with the fee schedule adopted under IC 28-11-3-5.
(b) If a person knowingly makes a pawn loan without the license required by section 3 of this chapter, the loan made in violation of this chapter is void and the debtor is not obligated to pay the principal amount of the loan, any finance charge on the loan, or any additional fee under section 28.5 of this chapter. The debtor, or the department on behalf of the debtor, may recover any amount paid to the person who knowingly violated section 3 of this chapter.
(Formerly: Acts 1935, c.195, s.15.) As amended by P.L.263-1985, SEC.191; P.L.14-1992, SEC.141; P.L.42-1993, SEC.77; P.L.172-1997, SEC.19; P.L.10-2006, SEC.45 and P.L.57-2006, SEC.45.

IC 28-7-5-15.1
Applicability of law governing administrative orders and procedures; venue
Sec. 15.1. Except as otherwise provided, IC 4-21.5 applies to and governs all agency action taken by the department under this chapter. A proceeding for administrative review under IC 4-21.5-3 or judicial review under IC 4-21.5-5 must be held in Marion County.
As added by P.L.35-2010, SEC.175.

IC 28-7-5-16
Books, accounts, and records; examination and costs; bills of sale; sales at stipulated price; record of control; examination of vendors
Sec. 16. (a) The licensee shall keep and use in the licensee's

business such books, accounts, and records as will enable the department to determine whether the licensee is complying with this chapter and with the rules adopted by the department under this chapter. Every licensee shall preserve such books, accounts, and records, including cards used in the card system for at least two (2) years after making the final entry on any loan recorded therein. The books and records of the licensee shall be kept so that the pawnbroking business transacted in Indiana may be readily separated and distinguished from the business of the licensee transacted elsewhere and from any other business in which the licensee may be engaged. To determine whether the licensee is complying with this chapter and with rules adopted by the department under this chapter, the department may examine the books, accounts, and records required to be kept by the licensee under this subsection. If the department examines the books, accounts, and records of the licensee under this subsection, the licensee shall pay all reasonably incurred costs of the examination in accordance with the fee schedule adopted under IC 28-11-3-5. A fee established by the department under IC 28-11-3-5 may be charged for each day a fee under this subsection is delinquent.
(b) If a pawnbroker, in the conduct of the business, purchases an article from a seller, the purchase shall be evidenced by a bill of sale properly signed by the seller. All bills of sale must be in duplicate and must recite the following separate items:
(1) Date of bill of sale.
(2) Amount of consideration.
(3) Name of pawnbroker.
(4) Description of each article sold. However, if multiple articles of a similar nature that do not contain an identification or serial number (such as precious metals, gemstones, musical recordings, video recordings, books, or hand tools) are delivered together in one (1) transaction, the description of the articles is adequate if the description contains the quantity of the articles delivered and a physical description of the type of articles delivered, including any other unique identifying marks, numbers, names, letters, or special features.
(5) Signature of seller.
(6) Address of seller.
(7) Date of birth of the seller.
(8) The type of government issued identification used to verify the identity of the seller, together with the name of the governmental agency that issued the identification, and the identification number present on the government issued identification.
(c) If a pawnbroker, in the conduct of the business, purchases an article from a seller on the condition of selling the property back at a stipulated price, the transaction shall be evidenced by a bill of sale properly signed by the seller. All such bills of sale must be in duplicate and recite the information in subsection (b) and must also contain the following information: (1) Date of resale.
(2) Amount of resale.
(d) The original copy of the bill of sale shall be retained by the pawnbroker. The second copy shall be delivered to the seller by the pawnbroker at the time of sale. The heading on all bill of sale forms must be in boldface type.
(e) Each licensee shall maintain a record of control indicating the number of accounts and dollar value of all outstanding pawnbroking receivables. Each licensee shall maintain a separate record of transactions subject to subsection (c).
(f) If a licensee contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the licensee and be subject to the department's routine examination procedures, the person that provides the service to the licensee shall, at the request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director may order any licensee that receives services from the person refusing the examination to:
(1) discontinue receiving one (1) or more services from the person; or
(2) otherwise cease conducting business with the person.
(Formerly: Acts 1935, c.195, s.16.) As amended by P.L.263-1985, SEC.192; P.L.14-1992, SEC.142; P.L.42-1993, SEC.78; P.L.80-1998, SEC.15; P.L.163-2001, SEC.2; P.L.10-2006, SEC.46 and P.L.57-2006, SEC.46; P.L.35-2010, SEC.176; P.L.27-2012, SEC.97.

IC 28-7-5-17
Report; late fee
Sec. 17. Each licensee shall file a report as requested by the director, but not more frequently than annually, giving any relevant information the department may reasonably require concerning the business and operations of each licensed place of business conducted by the licensee within the state. The report must be in the form prescribed by the director. The department may impose a fee established under IC 28-11-3-5 for each day the report is delinquent.
(Formerly: Acts 1935, c.195, s.17.) As amended by P.L.14-1992, SEC.143; P.L.45-1995, SEC.29; P.L.172-1997, SEC.20; P.L.90-2008, SEC.53.

IC 28-7-5-18
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-7-5-19
Loan record requisites; data recording methods
Sec. 19. (a) Every pawnbroker shall keep a record in ink that must

include the following:
(1) The name, date of birth, and address of the pledger, or where the pledge is made by a person acting as agent for a disclosed principal, the names, dates of birth, and addresses of principal and agent.
(2) The date of the transaction.
(3) The amount of the loan.
(4) The article or articles pledged, and a description of the articles. However, if multiple articles of a similar nature that do not contain an identification or serial number (such as precious metals, gemstones, musical recordings, video recordings, books, or hand tools) are delivered together in one (1) transaction, the description of the articles is adequate if the description contains the quantity of the articles delivered and a physical description of the type of articles delivered, including any other unique identifying marks, numbers, names, letters, or special features.
(5) The serial number of the loan.
(6) The date on which each loan was paid in full, renewed, or unredeemed.
(7) An itemization of principal, interest, and additional fees collected.
(8) An itemization of fees authorized under IC 28-7-5-25.
(9) The total of all charges collected.
(10) The type of government issued identification used to verify the identity of the seller, together with the name of the governmental agency that issued the identification, and the identification number present on the government issued identification.
(b) Other methods of recording data, such as electronic or computerized methods, may be used provided written printouts or hard copies of the required data are readily available. The record keeping system of a licensee shall be made available in Indiana for examination. The department shall determine the sufficiency of the records and whether the licensee has made the required information reasonably available.
(Formerly: Acts 1935, c.195, s.19.) As amended by P.L.14-1992, SEC.144; P.L.42-1993, SEC.79; P.L.80-1998, SEC.16; P.L.163-2001, SEC.3.

IC 28-7-5-20
Signature, fingerprint, and identification of pledger
Sec. 20. The pawnbroker shall at the time of making a loan or purchase require the signature and right thumbprint of the pledger on all pawn tickets, bills of sale, or ledger cards retained by the licensee. If the person is unable to write, the person shall sign by mark. In such event, the pawnbroker shall record on the signature card such information as will enable the pawnbroker to identify the person in case of the loss of the ticket. If the person does not have a right thumb, any other existing finger may be used. However, a clear print must be obtained. (Formerly: Acts 1935, c.195, s.20.) As amended by P.L.263-1985, SEC.193; P.L.14-1992, SEC.145; P.L.45-1995, SEC.30.

IC 28-7-5-21
Pawn ticket
Sec. 21. (a) The pawnbroker shall, at the time of making a loan, deliver to the pledger or the pledger's agent a memorandum or ticket on which shall be legibly written or printed the following information:
(1) The name of the pledger.
(2) The name of the pawnbroker and the place where the pledge is made.
(3) The article or articles pledged, and a description of the articles. However, if multiple articles of a similar nature that do not contain an identification or serial number (such as precious metals, gemstones, musical recordings, video recordings, books, or hand tools) are delivered together in one (1) transaction, the description of the articles is adequate if the description contains the quantity of the articles delivered and a physical description of the type of articles delivered, including any other unique identifying marks, numbers, names, letters, or special features.
(4) The amount of the loan.
(5) The date of the transaction.
(6) The serial number of the loan.
(7) The sum of the interest as provided in section 28 of this chapter and the charge as provided in section 28.5 of this chapter stated as an annual percentage rate computed in accordance with regulations issued by the Federal Reserve Board under the Federal Consumer Credit Protection Act (as defined in IC 24-4.5-1-302).
(8) The amount of interest.
(9) The amount of charge and principal due at maturity.
(10) A copy of sections 28, 28.5, and 30 of this chapter.
(11) The date of birth of the pledger.
(12) The type of government issued identification used to verify the identity of the pledger, together with the name of the governmental agency that issued the identification, and the identification number present on the government issued identification.
(13) The last date on which the pledged article or articles may be redeemed before the article or articles may be sold if the loan is not redeemed, renewed, or extended. The language setting forth the information described in this subdivision must be in 14 point boldface type.
(14) A statement that:
(A) notifies the pledger that the pawnbroking transaction is regulated by the department; and
(B) includes a toll free telephone number for the department.
(b) A pawnbroker may insert in such ticket any other terms and conditions not inconsistent with this chapter. However, nothing

appearing on a pawn ticket shall relieve the pawnbroker of the obligations to exercise reasonable care in the safekeeping of articles pledged with the pawnbroker.
(Formerly: Acts 1935, c.195, s.21.) As amended by P.L.263-1985, SEC.194; P.L.14-1992, SEC.146; P.L.45-1995, SEC.31; P.L.80-1998, SEC.17; P.L.163-2001, SEC.4; P.L.10-2006, SEC.47 and P.L.57-2006, SEC.47; P.L.213-2007, SEC.73; P.L.217-2007, SEC.71.

IC 28-7-5-21.5
Required disclosure of information
Sec. 21.5. A pawnbroker is required to disclose to a debtor in a pawn transaction the information required by the Federal Reserve Board under the Federal Consumer Credit Protection Act, 15 U.S.C. 1601 et seq., and its implementing regulations.
As added by P.L.172-1997, SEC.21. Amended by P.L.80-1998, SEC.18.

IC 28-7-5-22
Presumptive right of ticket holder to redeem; compliance with local ordinance or law concerning pledge retention
Sec. 22. (a) The holder of a ticket described in section 21 of this chapter shall be presumed to be the person entitled to redeem the pledge, and, except as provided in subsection (b), the pawnbroker shall deliver the pledge to the person presenting the ticket, upon payment of principal, interest and charge.
(b) If a local ordinance or other law requires the retention of the pledge for a specific period of time, the pawnbroker shall comply with the local ordinance or other law if the retention period does not exceed ten (10) days.
(Formerly: Acts 1935, c.195, s.22.) As amended by P.L.14-1992, SEC.147; P.L.35-2010, SEC.177.

IC 28-7-5-23
Redemption by mail; compliance with local ordinance or law concerning pledge retention
Sec. 23. (a) Except as provided in subsection (b), when a ticket, instead of being presented in person, is sent to the pawnbroker by mail, accompanied with a money order for the total amount due and a reasonable fee for shipping and handling, the pawnbroker may securely pack and forward the pledge to the pledger in accordance with the remitter's instructions. If the remittance is insufficient to cover the amount due, the pawnbroker shall either notify the remitter of the amount of the deficiency or send the pledge subject to the payment of shipping charges by the consignee. The pawnbroker's liability for the pledge shall cease upon delivery of the pledge to the carrier or his agent.
(b) If a local ordinance or other law requires the retention of the pledge for a specific period, the pawnbroker shall comply with the local ordinance or other law if the retention period does not exceed

ten (10) days.
(Formerly: Acts 1935, c.195, s.23.) As amended by P.L.14-1992, SEC.148; P.L.35-2010, SEC.178.

IC 28-7-5-24
Partial payment before maturity
Sec. 24. Upon presentation of the pawn ticket prior to maturity and the payment of accrued interest and charge and the tender of not less than one dollar ($1.00) of the principal balance, the pawnbroker shall accept the same, showing due credit of principal payment on pawn ticket, together with the amount of unpaid principal balance, or issue a new ticket for the reduced amount. Future interest charges and charge shall be computed on the unpaid principal balance.
(Formerly: Acts 1935, c.195, s.24.)

IC 28-7-5-25
Loss, destruction, or theft of pawn ticket
Sec. 25. If a ticket is lost, destroyed, or stolen, the pledger shall so notify the pawnbroker in writing. Before delivering the collateral or issuing a new ticket, the pawnbroker shall require the pledger to make affidavit of the alleged loss, destruction, or theft of the ticket. Upon receipt of such affidavit, the pawnbroker shall permit the pledger either to redeem the loan or to receive a new ticket upon the payment of accrued interest and charges, and the pawnbroker shall incur no liability for so doing, unless the pawnbroker had previously received written notice of any adverse claim. The pawnbroker may collect a fee of three dollars ($3) for reissuing the pawn ticket or affecting the affidavit along with the current lawful charge for notary fee.
(Formerly: Acts 1935, c.195, s.25.) As amended by P.L.14-1992, SEC.149.

IC 28-7-5-26
Alteration of pawn ticket; effect
Sec. 26. The alteration of a ticket shall not excuse the pawnbroker who issued it from liability to deliver the pledge according to the terms of the ticket as originally issued, but shall relieve the pawnbroker of any other liability to the pledger or holder of the ticket.
(Formerly: Acts 1935, c.195, s.25a.) As amended by P.L.14-1992, SEC.150.

IC 28-7-5-27
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-7-5-28
Rate of interest; calculation for partial month; minimum term; reduction in advance; penalty for excessive or unauthorized interest or charges Sec. 28. (a) The maximum rate of interest charged by pawnbrokers shall be the same as the maximum loan finance charge for supervised lenders under IC 24-4.5-3-508(2). For purposes of this subsection:
(1) the term of a loan commences on the date on which the loan is made;
(2) differences in lengths of months are disregarded; and
(3) each day is counted as one-thirtieth (1/30) of a month.
The minimum term of a loan made by a pawnbroker is one (1) month. However, on loans paid in full within the first month, the pawnbroker may charge one (1) month's interest.
(b) Interest shall not be deducted in advance, neither shall the pawnbroker induce or permit any borrower to split up or divide any loan or loans for the purpose of evading any provisions of this chapter.
(c) If a pawnbroker charges or receives interest in excess of that provided in this section, or makes any charges not authorized by this chapter, the pawnbroker shall forfeit principal and interest and return the pledge upon demand of the pledger and surrender of the pawn ticket without the principal or interest. If such excessive or unauthorized charges have been paid by the pledger, the pledger may recover the same, including the principal if paid, in a civil action against the pawnbroker.
(Formerly: Acts 1935, c.195, s.27; Acts 1969, c.287, s.1; Acts 1971, P.L.402, SEC.1.) As amended by Acts 1981, P.L.259, SEC.1; P.L.272-1983, SEC.1; P.L.14-1992, SEC.151; P.L.42-1993, SEC.80; P.L.258-2003, SEC.12.

IC 28-7-5-28.5
Additional charge; servicing fee
Sec. 28.5. (a) Except as provided in subsection (b), in addition to the loan finance charge authorized by section 28 of this chapter, a pawnbroker may charge, contract for, and receive a fee not to exceed one-fifth (1/5) of the principal amount of the loan per month or any fractional part of a month for servicing the pledge that may include investigating the title, storing, providing security, appraisal, handling, making daily reports to local law enforcement officers, and for other expenses and costs associated with servicing the pledge. The fee for each month after the second month of the loan transaction is limited to one-thirtieth (1/30) of the monthly fee for each day the loan is outstanding. Such a charge when made and collected is not interest and is not a rate under IC 35-45-7-1.
(b) If a loan is renewed or extended, the monthly fee authorized by subsection (a) accrues at a rate of one-thirtieth (1/30) of the monthly fee each day:
(1) beginning upon the expiration of two (2) months after the original date of the loan; and
(2) continuing through and including the day a pledger redeems the pledge.
As added by P.L.14-1992, SEC.152. Amended by P.L.42-1993,

SEC.81; P.L.63-2001, SEC.19; P.L.134-2001, SEC.21; and P.L.163-2001, SEC.5; P.L.258-2003, SEC.13.

IC 28-7-5-29
Liability for loss to pledger; due care
Sec. 29. A pawnbroker shall be liable for the loss of a pledge resulting from the pawnbroker's failure to exercise reasonable care in regard to it, but the pawnbroker shall not be liable for the loss of a pledge which could not have been avoided by the exercise of reasonable care. The burden of proof to establish due care shall be upon the pawnbroker.
(Formerly: Acts 1935, c.195, s.28.) As amended by P.L.14-1992, SEC.153.

IC 28-7-5-29.5
Waiver of rights not permitted
Sec. 29.5. A debtor may not waive or agree to forego any rights or benefits under this chapter.
As added by P.L.172-1997, SEC.22.

IC 28-7-5-30
Two month redemption period; public access to pawned article prohibited; unredeemed property subject to sale; acceptance of partial payments by pawnbroker ceasing to engage in business
Sec. 30. (a) Subject to subsections (b) and (c), upon the expiration of two (2) months from the maturity of the loan, a pawned article becomes the property of the pawnbroker and is subject to sale.
(b) Subsection (a) applies only if the pledger is given a reasonable opportunity during:
(1) the term of the loan; and
(2) the two (2) month period described in subsection (a);
to repay the loan and redeem the pawned article.
(c) During the term of the loan and the two (2) month period described in subsection (a), the pawnbroker may not allow the public to have access to the pawned article.
(d) If a pawnbroker gives notice to the department under section 10.1 of this chapter that the pawnbroker intends to cease engaging in business as a pawnbroker in Indiana, the pawnbroker may accept, through the two (2) month period described in subsection (a) with respect to any loan, partial payments from any pledger that has one (1) or more loans outstanding with the pawnbroker. A partial payment made under this subsection must be applied to a loan's principal and used to reduce the pledger's loan obligation. Acceptance of partial payments under this subsection does not require the pawnbroker to extend the two (2) month period described in subsection (a) with respect to any loan.
(Formerly: Acts 1935, c.195, s.29.) As amended by P.L.271-1985, SEC.1; P.L.14-1992, SEC.154; P.L.80-1998, SEC.19; P.L.163-2001, SEC.6; P.L.258-2003, SEC.14; P.L.10-2006, SEC.48 and P.L.57-2006, SEC.48; P.L.213-2007, SEC.74; P.L.217-2007,

SEC.72; P.L.27-2012, SEC.98.

IC 28-7-5-31
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-7-5-32
Repealed
(Repealed by P.L.14-1992, SEC.165.)

IC 28-7-5-33
Lien
Sec. 33. A pawnbroker has a first lien on all pledges for the amount of his loan, interest, and charges except:
(1) when the property that constitutes the pledge is stolen (IC 35-43-4-2) or converted (IC 35-43-4-3) property; or
(2) where a prior lien exists under another statute.
(Formerly: Acts 1935, c.195, s.32.) As amended by P.L.272-1983, SEC.2.

IC 28-7-5-34
Delivery of pledge; necessity of surrender of pawn ticket
Sec. 34. A pawnbroker shall not be required to deliver a pledge except upon surrender of the ticket, unless the ticket be impounded or its negotiation enjoined by a court.
(Formerly: Acts 1935, c.195, s.33.) As amended by P.L.263-1985, SEC.195; P.L.14-1992, SEC.155.

IC 28-7-5-35
Conflicting claims; sale of pledge subject to adjudication
Sec. 35. If more than one (1) person shall claim the right to redeem a pledge, the pawnbroker shall incur no liability for refusing to deliver the pledge until the respective rights of the claimants shall have been adjudicated. If no action be brought against the pawnbroker by either party within the period for which the pawnbroker is required under section 30 of this chapter to hold the pledge, or within one (1) month after notice of an adverse claim, the pawnbroker may proceed to sell the pledge subject to adjudication of the parties' rights.
(Formerly: Acts 1935, c.195, s.34.) As amended by P.L.263-1985, SEC.196; P.L.14-1992, SEC.156; P.L.258-2003, SEC.15.

IC 28-7-5-36
Unlawful transactions
Sec. 36. (a) No pawnbroker shall:
(1) receive any pledge or make a purchase from a person under eighteen (18) years of age; or
(2) receive any pledge or make a purchase of property that the pawnbroker believes or should have reason to believe is stolen property acquired as a result of a crime. (b) No pawnbroker shall purchase personal property or any other thing of value agreeing to sell the same back to the seller at a price other than the original purchase price, at a total charge, rate of interest, discount, or other remuneration in excess of the rate chargeable under sections 28 and 28.5 of this chapter.
(c) If a pawnbroker purchases personal property or any other thing of value agreeing to sell the same back to the seller at a price other than the original purchase price, section 30 of this chapter applies.
(Formerly: Acts 1935, c.195, s.35; Acts 1973, P.L.264, SEC.4.) As amended by P.L.17-1985, SEC.22; P.L.14-1992, SEC.157; P.L.42-1993, SEC.82; P.L.45-1995, SEC.32.

IC 28-7-5-37
Violations
Sec. 37. A person who violates this chapter commits a Class A misdemeanor.
(Formerly: Acts 1935, c.195, s.36.) As amended by Acts 1978, P.L.2, SEC.2821; P.L.14-1992, SEC.158; P.L.42-1993, SEC.83.

IC 28-7-5-37.5
Compliance with money laundering laws; investigation and enforcement by the department
Sec. 37.5. (a) A licensee shall comply with all state and federal money laundering statutes and regulations, including the following as they become applicable to licensees under this chapter:
(1) The Bank Secrecy Act (31 U.S.C. 5311 et seq.).
(2) The USA Patriot Act of 2001 (P.L. 107-56).
(3) Any regulations, policies, or reporting requirements established by the Financial Crimes Enforcement Network of the United States Department of the Treasury.
(4) Any other state or federal money laundering statutes or regulations that apply to a licensee.
(b) The department shall do the following:
(1) To the extent authorized or required by state law, investigate potential violations of, and enforce compliance with, state money laundering statutes or regulations.
(2) Investigate potential violations of federal money laundering statutes or regulations and, to the extent authorized or required by federal law:
(A) enforce compliance with the federal statutes or regulations; or
(B) refer suspected violations of the federal statutes or regulations to the appropriate federal regulatory agencies.
As added by P.L.10-2006, SEC.49 and P.L.57-2006, SEC.49.

IC 28-7-5-38
Violations; civil action; injunctive relief; civil penalties
Sec. 38. The department may bring a civil action, including an action for injunctive relief, on the department's own behalf or on behalf of a pledger, against a person, a business, or a licensee for

violating this chapter. If a court finds that the defendant has violated this chapter, the court may assess a civil penalty not to exceed five thousand dollars ($5,000) per violation.
As added by P.L.42-1993, SEC.84. Amended by P.L.10-2006, SEC.50 and P.L.57-2006, SEC.50.

IC 28-7-5-38.1
Violations; civil penalty
Sec. 38.1. If the department determines, after notice and opportunity to be heard, that a person has violated this chapter, the department may, in addition to or instead of all other remedies available under this chapter, impose on the person a civil penalty that does not exceed ten thousand dollars ($10,000) per violation.
As added by P.L.90-2008, SEC.54. Amended by P.L.35-2010, SEC.179.

IC 28-7-5-39
Confidentiality of records; exceptions; safeguarding of personal records; release of information to supervisory agencies
Sec. 39. (a) Records and information generated by licensees in the course of their business are confidential under IC 5-14-3-4.
(b) A law enforcement or prosecutorial official may obtain or receive records and information described in subsection (a) relating to pawnbroking transactions for use in the official law enforcement purpose of investigating crime.
(c) Law enforcement officials may disclose the name and address of the pawnbroker to an adverse claimant in the case of a dispute over ownership of property in possession of the pawnbroker.
(d) A person licensed or required to be licensed under this chapter is subject to IC 28-1-2-30.5 with respect to any records maintained by the person.
(e) The director may provide for the release of information under this chapter to representatives of state, federal, or foreign:
(1) financial institution; or
(2) money services business;
supervisory agencies.
As added by P.L.163-2001, SEC.7. Amended by P.L.90-2008, SEC.55.



CHAPTER 6. REPEALED






ARTICLE 8. FINANCIAL SERVICES

CHAPTER 1. BANK SERVICE CORPORATIONS

IC 28-8-1-1.5
Investment in corporation by bank or trust company authorized
Sec. 1.5. Notwithstanding any limitation or prohibition otherwise imposed by any provision of the laws of this state, any bank or trust company may invest in a bank service corporation upon the same terms and conditions as are provided by Section 709 of the Garn-St. Germain Depository Institutions Act of 1982 (Public Law 97-320; 96 Stat. 1469) for federally insured banks, and any such bank service corporation may perform the same functions, subject to the same limitations and restrictions, as are prescribed by the Garn-St. Germain Depository Institutions Act of 1982.
As added by P.L.267-1983, SEC.2.

IC 28-8-1-2
Authority of two or more banks and trust companies to invest
Sec. 2. Any two (2) or more banks or trust companies may invest in a bank service corporation an amount not to exceed ten percent (10%) of the capital and surplus of each of them as defined in IC 28-1-1.
(Formerly: Acts 1963, c.359, s.2.) As amended by P.L.263-1985, SEC.202; P.L.213-2007, SEC.75; P.L.217-2007, SEC.73.
IC 28-8-1-3
Continuation with single bank or trust company as sole stockholders
Sec. 3. In the event the stock of a bank service corporation is held by two (2) banks or trust companies, one (1) of the banks or trust companies ceases to use the services of the bank service corporation and ceases to hold stock in such corporation thereby leaving the other bank or trust company the sole stockholder in such corporation, the bank service corporation may continue to function as such and the remaining bank may continue to hold stock in such corporation.
(Formerly: Acts 1963, c.359, s.3.)

IC 28-8-1-4
Application of competitive nonmember bank or trust company for service; duties
Sec. 4. Whenever any bank or trust company requests bank service from a bank service corporation which supplies the same type of bank service to other banks or trust companies and the applying bank or trust company is competitive with any bank or trust company which holds stock in the bank service corporation, such corporation must agree to render such services, and either
(a) issue stock to the applying bank or trust company and furnish bank services to such applying bank or trust company on the same basis as to other banks or trust companies holding stock in the bank service corporation, or
(b) furnish bank services to the applying bank or trust company at rates no higher than necessary to reflect fairly the cost of such services including the reasonable cost of the capital provided to such corporation by its stockholders, at the option of the banking service corporation, unless comparable services at a competitive overall cost are available to the applying bank or trust company from another source, or unless the furnishing of the services sought by the applying bank or trust company would be beyond the practical capacity of the bank service corporation.
In any action or proceeding to enforce the duty imposed by this section, or for damages for the breach thereof, the burden shall be upon the bank service corporation to prove the availability of bank services from another source.
(Formerly: Acts 1963, c.359, s.4.)

IC 28-8-1-5
Regulation and examination
Sec. 5. No bank or trust company subject to examination by the department may cause to be performed, by contract or otherwise, any bank services for itself, either on or off its premises, until such time as assurances are furnished to the department by the bank or trust company and the bank service corporation performing such bank services that the performance thereof will be subject to regulation and examination by the department to the same extent as if such bank services were being performed by the bank or trust company on its

own premises.
(Formerly: Acts 1963, c.359, s.5.)



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. MONEY TRANSMITTERS

IC 28-8-4-2
Applicant
Sec. 2. As used in this chapter, "applicant" means a person filing an application for a license under this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-3
Authorized delegation
Sec. 3. As used in this chapter, "authorized delegate" means an entity designated by a licensee to:
(1) sell or issue payment instruments; or
(2) engage in the business of transmitting money on behalf of the licensee.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-3.5
Closed system stored value card
Sec. 3.5. As used in this chapter, "closed system stored value card" refers to a stored value card the use of which is limited to one (1) or more specified merchants or locations.
As added by P.L.10-2006, SEC.52 and P.L.57-2006, SEC.52.

IC 28-8-4-4
Control
Sec. 4. As used in this chapter, "control" means:
(1) ownership; or
(2) the power to vote at least twenty-five percent (25%);
of the outstanding voting securities of a licensee or controlling person.
As added by P.L.42-1993, SEC.85.
IC 28-8-4-5
Controlling person
Sec. 5. As used in this chapter, "controlling person" means a person in control of a licensee.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-6
Department
Sec. 6. As used in this chapter, "department" means the members of the department of financial institutions.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-7
Director
Sec. 7. As used in this chapter, "director" has the meaning set forth in IC 28-11-2-1.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-8
Executive officer
Sec. 8. As used in this chapter, "executive officer" means a person who is or performs the duties of the licensee's:
(1) president;
(2) chief executive officer;
(3) treasurer; or
(4) chief financial officer.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-9
Key shareholder
Sec. 9. As used in this chapter, "key shareholder" means:
(1) a person who owns; or
(2) a group of persons acting as a unit that own;
at least twenty-five percent (25%) of a class of an applicant's stock.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-10
Licensed activities
Sec. 10. As used in this chapter, "licensed activities" means the activities:
(1) that a licensee engages in within Indiana; and
(2) for which a licensee has obtained a license under this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-11
Licensee
Sec. 11. As used in this chapter, "licensee" means a person licensed under this chapter.
As added by P.L.42-1993, SEC.85.
IC 28-8-4-12
Material litigation
Sec. 12. As used in this chapter, "material litigation" means litigation that under generally accepted accounting principles is considered significant to the financial health of a business and would be required to be referenced in a corporation's or business's annual audited financial statements, report to shareholders, or a similar document.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-13
Money transmission
Sec. 13. As used in this chapter, "money transmission" means:
(1) the sale or issuance of payment instruments primarily for personal, family, or household purposes; or
(2) engaging in the business of:
(A) receiving money for transmission from; or
(B) transmitting money to;
any location and by any means, including a payment instrument, wire, facsimile, or electronic transfer, primarily for personal, family, or household purposes.
As added by P.L.42-1993, SEC.85. Amended by P.L.89-2011, SEC.56.

IC 28-8-4-14
Outstanding payment instrument
Sec. 14. As used in this chapter, "outstanding payment instrument" means a payment instrument issued by the licensee that:
(1) has been sold in the United States;
(2) has been sold:
(A) by the licensee; or
(B) by an authorized delegate of the licensee and has been reported to the licensee as having been sold; and
(3) has not been paid by or on behalf of the licensee.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-15
Payment instrument
Sec. 15. (a) As used in this chapter, "payment instrument" means:
(1) a check;
(2) a draft;
(3) a money order;
(4) a traveler's check;
(5) a stored value card, other than a closed system stored value card; or
(6) an instrument or written order for the transmission or payment of money;
sold or issued to one (1) or more persons, whether such instrument is negotiable.
(b) As used in this chapter, "payment instrument" does not

include:
(1) a credit card voucher;
(2) a letter of credit;
(3) an instrument that is redeemable by the issuer in goods or services; or
(4) a closed system stored value card.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.53 and P.L.57-2006, SEC.53.

IC 28-8-4-16
Permissible investments
Sec. 16. As used in this chapter, "permissible investments" means:
(1) cash;
(2) certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;
(3) bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, that are eligible for purchase by member banks of the Federal Reserve system;
(4) an investment bearing a rating of one (1) of the three (3) highest grades as defined by a nationally recognized organization that rates such securities;
(5) investment securities that are obligations of the United States, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest by the United States, or any obligations of any state, municipality, or any political subdivision thereof;
(6) shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures or stock traded on any national securities exchange or on a national over-the-counter market, or mutual funds primarily composed of such securities;
(7) a demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange;
(8) receivables that are due to a licensee from the licensee's authorized delegates under a contract described in section 49 of this chapter, which are not past due or doubtful of collection; or
(9) an investment that is approved by the director.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-17
Person
Sec. 17. As used in this chapter, "person" means an individual, a partnership, an association, a joint stock association, a trust, or a corporation.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-18
Security device
Sec. 18. As used in this chapter, "security device" includes a

surety bond, an irrevocable letter of credit, or other similar security device.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-19
The state
Sec. 19. As used in this chapter, "the state" means Indiana.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-19.5
Stored value card
Sec. 19.5. As used in this chapter, "stored value card" means a card or device that:
(1) may be used by a holder to:
(A) perform financial transactions; or
(B) obtain, purchase, or receive money, goods, or services;
in an amount or having a value that does not exceed the dollar value of the card; and
(2) has a magnetic stripe or computer chip that enables dollar values to be electronically added to or deducted from the dollar value of the card.
As added by P.L.10-2006, SEC.54 and P.L.57-2006, SEC.54.

IC 28-8-4-20
License required; application; felonies; evidence of compliance; criminal background checks; tax warrant list
Sec. 20. (a) A person may not engage in the business of money transmission without a license required by this chapter.
(b) An application for a license must be submitted on a form prescribed by the department and must include the information required by the department.
(c) An application submitted under this section must indicate whether any individuals described in section 35(b)(2) or 35(b)(3) of this chapter:
(1) are, at the time of the application, under indictment for a felony under the laws of Indiana or any other jurisdiction; or
(2) have been convicted of or pleaded guilty or nolo contendere to a felony under the laws of Indiana or any other jurisdiction.
(d) The director may request evidence of compliance with this section at:
(1) the time of application;
(2) the time of renewal of a license; or
(3) any other time considered necessary by the director.
(e) For purposes of subsection (d), evidence of compliance may include:
(1) criminal background checks, including a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation for an individual described in section 35(b)(2) or 35(b)(3) of this chapter;
(2) credit histories; and (3) other background checks considered necessary by the director.
If the director requests a national criminal history background check under subdivision (1) for an individual described in that subdivision, the director shall require the individual to submit fingerprints to the department or to the state police department, as appropriate, at the time evidence of compliance is requested under subsection (d). The individual to whom the request is made shall pay any fees or costs associated with the fingerprints and the national criminal history background check. The national criminal history background check may be used by the director to determine the individual's compliance with this section. The director or the department may not release the results of the national criminal history background check to any private entity.
(f) If the department of state revenue notifies the department that a person is on the most recent tax warrant list, the department shall not issue or renew the person's license until:
(1) the person provides to the department a statement from the department of state revenue that the person's tax warrant has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by P.L.42-1993, SEC.85. Amended by P.L.63-2001, SEC.20 and P.L.134-2001, SEC.22; P.L.10-2006, SEC.55 and P.L.57-2006, SEC.55; P.L.90-2008, SEC.56; P.L.35-2010, SEC.180; P.L.172-2011, SEC.134.

IC 28-8-4-21
Form of license applications; security devices; fees
Sec. 21. (a) An application for a license under this chapter must be:
(1) in writing;
(2) under oath; and
(3) in a form prescribed by the director.
(b) An application for a license must be accompanied by the following:
(1) A security device as required by section 27 of this chapter or a deposit as required by section 29 of this chapter. If requested, the director may permit corporations that are directly or indirectly commonly controlled to engage in activities under this chapter pursuant to a single security device filed under section 27 of this chapter or a single deposit filed under section 29 of this chapter.
(2) A nonrefundable license fee as provided in section 32 of this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-22
Repealed
(Repealed by P.L.90-2008, SEC.80.)
IC 28-8-4-23
Repealed
(Repealed by P.L.90-2008, SEC.80.)

IC 28-8-4-24
Contents of license applications
Sec. 24. An application must contain the following:
(1) The name of the applicant.
(2) The applicant's principal address.
(3) A fictitious or trade name, if any, used by the applicant in the conduct of its business.
(4) The location of the applicant's business records.
(5) The history of the applicant's:
(A) material litigation; and
(B) criminal indictments, convictions, and guilty or nolo contendere pleas for felonies involving fraud, deceit, or misrepresentation under the laws of Indiana or any other jurisdiction.
(6) A description of:
(A) the activities conducted by the applicant;
(B) the applicant's history of operations; and
(C) the business activities in which the applicant seeks to be engaged in Indiana.
(7) A list identifying the applicant's proposed authorized delegates in Indiana.
(8) A sample authorized delegate contract, if applicable.
(9) A sample form of payment instrument, if applicable.
(10) The location or locations at which the applicant and its authorized delegates propose to conduct the licensed activities in Indiana. If any business, other than the business of money transmission under this chapter, will be conducted by the applicant or another person at any location identified under this subdivision, the applicant shall indicate for each location at which another business will be conducted:
(A) the nature of the other business;
(B) the name under which the other business operates;
(C) the address of the principal office of the other business;
(D) the name and address of the business's resident agent in Indiana; and
(E) any other information that the director may require.
However, the applicant is not required to submit the information required by this subdivision if the location at which the other business will be conducted is the place of business of an authorized delegate that is not under common control with the applicant.
(11) The name and address of the clearing bank or banks on which the applicant's payment instruments will be drawn or through which such payment instruments will be payable.
(12) Documents revealing that the applicant has a net worth of

at least one hundred thousand dollars ($100,000), calculated in accordance with generally accepted accounting principles.
(13) In addition to the requirements of subdivision (12), an applicant that sells payment instruments at more than one (1) location or through authorized delegates must have an additional net worth of the lesser of:
(A) fifty thousand dollars ($50,000) for each location in Indiana;
(B) fifty thousand dollars ($50,000) for each authorized delegate located in Indiana; or
(C) five hundred thousand dollars ($500,000).
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.56 and P.L.57-2006, SEC.56; P.L.213-2007, SEC.76; P.L.217-2007, SEC.74.

IC 28-8-4-25
Applicants not organized as sole proprietorship; contents of applications
Sec. 25. In addition to the items listed in section 24 of this chapter, if an applicant is not organized as a sole proprietorship, the applicant must provide the following items and information relating to the applicant's organizational structure:
(1) State of incorporation or organization.
(2) Date of incorporation or organization.
(3) A certificate from the state in which the applicant was incorporated or organized stating that the entity is in good standing.
(4) A description of the organizational structure of the applicant, including the following:
(A) The identity of the parent of the applicant.
(B) The identity of each subsidiary of the applicant.
(C) The names of the stock exchanges, if any, in which the applicant, the parent, and the subsidiaries are publicly traded.
(5) The:
(A) name;
(B) business address;
(C) residence address; and
(D) employment history;
for each individual described in section 35(b)(2) or 35(b)(3) of this chapter.
(6) The:
(A) history of material litigation; and
(B) history of criminal indictments, convictions, and guilty or nolo contendere pleas for felonies involving fraud, deceit, or misrepresentation under the laws of Indiana or any other jurisdiction;
for each individual described in section 35(b)(2) or 35(b)(3) of this chapter.
(7) Except as provided in subdivision (8), copies of the

applicant's audited financial statements for the current year and, if available, for the preceding two (2) years, including a:
(A) balance sheet;
(B) statement of income or loss;
(C) statement of changes in shareholder equity; and
(D) statement of changes in financial position.
A financial statement required to be submitted under this subdivision must be prepared by a certified public accountant authorized to do business in the United States in accordance with AICPA Statements on Standards for Accounting and Review Services (SSARS).
(8) If the applicant is a wholly owned subsidiary of:
(A) a corporation publicly traded in the United States, financial statements for the current year or the parent corporation's Form 10K reports filed with the United States Securities and Exchange Commission for the preceding three (3) years may be submitted with the applicant's unaudited financial statements; or
(B) a corporation publicly traded outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted with the applicant's unaudited financial statements.
(9) Copies of filings, if any, made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States, not more than one (1) year before the date of filing of the application.
As added by P.L.42-1993, SEC.85. Amended by P.L.213-2007, SEC.77; P.L.217-2007, SEC.75; P.L.3-2008, SEC.224; P.L.90-2008, SEC.57; P.L.1-2009, SEC.150; P.L.89-2011, SEC.57.

IC 28-8-4-26
Repealed
(Repealed by P.L.90-2008, SEC.80.)

IC 28-8-4-27
Form and amount of security devices
Sec. 27. (a) Except as provided in section 29 of this chapter, an application must be accompanied by a security device that secures the faithful performance of the obligations of the licensee to receive, handle, transmit, and pay money in connection with the:
(1) sale and issuance of payment instruments; or
(2) transmission of money.
(b) The security device required under subsection (a) must:
(1) be in an amount as provided under subsection (c);
(2) run to the state; and
(3) be in a form acceptable to the director.
(c) The security device must be in an amount calculated as follows:
STEP ONE: Subtract one (1) from the number of locations

where the applicant proposes to engage in business under the license.
STEP TWO: Multiply the difference determined under STEP ONE by ten thousand dollars ($10,000).
STEP THREE: Add two hundred thousand dollars ($200,000) to the product determined under STEP TWO.
STEP FOUR: Pay the amount that is the lesser of:
(1) the sum determined in STEP THREE; or
(2) three hundred thousand dollars ($300,000).
(d) If the security device filed is a bond, the aggregate liability of the surety shall not exceed the principal sum of the bond.
As added by P.L.42-1993, SEC.85. Amended by P.L.73-2004, SEC.38.

IC 28-8-4-28
Cancellation of security devices
Sec. 28. (a) The security device provided for in section 27 of this chapter shall remain in effect until cancellation.
(b) A security device may be canceled not more than thirty (30) days after written notice is sent by first class mail to the director.
(c) Cancellation of a security device does not affect any liability incurred or accrued during the period when the security device was in effect.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-29
Deposits instead of security devices
Sec. 29. (a) In lieu of a security device, the licensee may deposit with the director, or with banks in the state as the licensee may designate and the director may approve, one (1) or more of the following:
(1) Cash.
(2) Interest-bearing stocks and bonds.
(3) Notes.
(4) Debentures.
(5) Other obligations:
(A) of the United States or any agency or instrumentality of the United States;
(B) guaranteed by the United States;
(C) of the state, a city, a county, a town, a village, a school district, or an instrumentality of the state; or
(D) guaranteed by the state.
(b) Each item deposited under subsection (a) must be calculated based on the lesser of:
(1) the principal amount; or
(2) the market amount.
(c) The aggregate amount deposited under subsection (a) must be not less than the amount required under section 27 of this chapter.
(d) The deposits made under subsection (a) shall be held to secure the faithful performance of the obligations of the licensee to receive,

handle, transmit, and pay money in connection with the:
(1) sale and issuance of payment instruments; and
(2) transmission of money.
(e) An applicant that makes a deposit under subsection (a) is entitled to receive all interest and dividends from the deposit.
(f) An applicant that makes a deposit under subsection (a) has the right, with the approval of the director, to substitute other securities for those deposited, and shall be required to do so on written order of the director made for good cause shown.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-30
Duration of security devices and deposits; reduction; elimination
Sec. 30. (a) Except as provided in subsection (b), a security device filed under section 27 of this chapter and a deposit made under section 29 of this chapter must remain in place:
(1) during the time a licensee engages in money transmission operations in Indiana; and
(2) for five (5) years after the date a licensee ceases money transmission operations in Indiana.
(b) Prior to the expiration of the five (5) years in subsection (a)(2), the director may permit a licensee to:
(1) reduce a security device or a deposit to the amount of the licensee's outstanding payment instruments that remain in Indiana; or
(2) eliminate a security device or deposit, if the licensee has no outstanding payment instruments in Indiana.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-31
Substitution of security devices
Sec. 31. On or after the date when the licensee ceases money transmission operations in Indiana, the director may permit a licensee to substitute a letter of credit or other form of security device acceptable to the director for the security device or deposit.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-32
Application fees
Sec. 32. (a) An application must be accompanied by a nonrefundable application fee as fixed by the department under IC 28-11-3-5.
(b) If a license is granted, the application fee constitutes the license fee for the applicant's activities through March 31 of the year in which the initial license is granted.
As added by P.L.42-1993, SEC.85. Amended by P.L.213-2007, SEC.79; P.L.217-2007, SEC.77; P.L.35-2010, SEC.181.

IC 28-8-4-33
Conduct of business; insurance; permissible investments; good

standing
Sec. 33. (a) A license granted under this chapter permits a licensee to conduct business:
(1) at one (1) or more locations directly or indirectly owned by the licensee; or
(2) through one (1) or more authorized delegates.
(b) Each licensee shall maintain a policy of insurance issued by an insurer authorized to do business in Indiana that insures the applicant against loss by a criminal act or act of dishonesty. The principal sum of the policy shall be equivalent to the amount of the required security device required under section 27 of this chapter or deposit required under section 29 of this chapter.
(c) Except as provided in subsection (d), a licensee must at all times possess permissible investments with an aggregate market value calculated in accordance with generally accepted accounting principles of not less than the aggregate face amount of all outstanding payment instruments issued or sold by the licensee or an authorized delegate of the licensee in the United States.
(d) The director may waive the permissible investments requirement in subsection (c) if the dollar volume of a licensee's outstanding payment instruments does not exceed:
(1) the security device posted by the licensee under section 27 of this chapter; or
(2) the deposit made by the licensee under section 29 of this chapter.
(e) A licensee that is a corporation must at all times be in good standing with the secretary of state of the state in which the licensee was incorporated.
As added by P.L.42-1993, SEC.85. Amended by P.L.73-2004, SEC.39.

IC 28-8-4-34
Commonly controlled corporations
Sec. 34. The director may permit corporations that are directly or indirectly commonly controlled to engage in activities under this chapter, pursuant to a security device required under section 27 of this chapter or a deposit required under section 29 of this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-35
Investigations by director; issuance of licenses; controlling persons; denial of applications
Sec. 35. (a) The director shall begin an investigation after an application is complete.
(b) The director shall investigate the financial condition and responsibility, financial and business experience, and character and general fitness of:
(1) the applicant and any significant affiliate of the applicant;
(2) each executive officer, director, or manager of the applicant, or any other individual having a similar status or performing a

similar function for the applicant; and
(3) if known, each controlling person.
(c) The director may conduct an onsite investigation of the applicant, the reasonable cost of which shall be borne by the applicant.
(d) The director shall issue a license to an applicant authorizing the applicant to engage in the licensed activities in Indiana for a term expiring March 31 of the year in which the license is issued if the director finds that:
(1) the applicant's business will be conducted honestly, fairly, and in a manner commanding the confidence and trust of the community; and
(2) the applicant has fulfilled the requirements imposed by this chapter.
(e) Upon application, the director shall determine whether a particular person qualifies as a controlling person. The director may waive any or all requirements of this chapter pertaining to a controlling person for good cause shown.
(f) If the director finds that:
(1) an applicant does not satisfy the requirements in subsection (d); or
(2) an application was submitted for the benefit of, or on behalf of, a person who does not qualify for a license;
the director may deny the application. The director must set forth the reasons for the denial in writing and send a copy of the reasons to the applicant.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.57 and P.L.57-2006, SEC.57; P.L.90-2008, SEC.58.

IC 28-8-4-36
Contesting denial of license applications
Sec. 36. (a) An applicant that is denied a license under section 35(f) of this chapter may, not more than thirty (30) days after receipt of written notice of the denial, contest the denial by serving a response on the director.
(b) The serving of a response on the director automatically stays the denial of the license until a final ruling in the hearing is announced.
(c) The director shall set a date for a hearing not less than sixty (60) days after service of the response. A later date may be set with the denied applicant's consent.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-37
License renewal fees
Sec. 37. The department shall fix an annual fee for renewal of a license under IC 28-11-3-5. The annual fee shall be paid on or before March 31 of each year.
As added by P.L.42-1993, SEC.85. Amended by P.L.213-2007, SEC.80; P.L.217-2007, SEC.78.
IC 28-8-4-38
Renewal of licenses; annual report; renewal fee; license suspension
Sec. 38. (a) A licensee may renew a license by complying with the following:
(1) Filing with the director the annual report in the form that is prescribed by the director and sent by the director to each licensee not less than three (3) months immediately preceding the date established by the director for license renewal. The report must include the following:
(A) Either:
(i) a copy of the licensee's most recent audited consolidated annual financial statement, including a balance sheet, a statement of income or loss, a statement of changes in shareholder's equity, and a statement of changes in financial position; or
(ii) if the licensee is a wholly owned subsidiary, the parent corporation's most recent consolidated audited annual financial statement or the parent corporation's Form 10K reports filed with the Securities and Exchange Commission for the previous three (3) years, along with the licensee's unaudited annual financial statement.
A financial statement required to be submitted under this clause must be prepared by a certified public accountant authorized to do business in the United States in accordance with AICPA Statements on Standards for Accounting and Review Services (SSARS). A financial statement not covering the immediately preceding twelve (12) month period is not considered the most recent statement for purposes of license renewal under this section.
(B) The number of payment instruments sold by the licensee in Indiana, the dollar amount of those instruments, and the dollar amount of outstanding payment instruments sold by the licensee calculated from the most recent quarter for which data is available before the date of the filing of the renewal application, but in no event more than one hundred twenty (120) days before the renewal date.
(C) Material changes to the information submitted by the licensee on its original application that have not been reported previously to the director on any other report required to be filed under this chapter.
(D) A list of the licensee's permissible investments.
(E) A list of the locations within Indiana at which business regulated by this chapter will be conducted by either the licensee or its authorized delegate, including information concerning any business, other than the business of money transmission under this chapter, that will be conducted at each identified location, as required under section 24(10) of this chapter.
(2) Paying the annual renewal fee described under section 37 of this chapter. (b) A licensee that:
(1) does not:
(A) file:
(i) a renewal report; or
(ii) any financial statements required by subsection (a)(1)(A);
by the renewal filing deadline set by the director; or
(B) pay the renewal fee by March 31 of each year; and
(2) has not been granted an extension of time by the department to meet the requirements described in subdivision (1);
shall be notified by the department, in writing, that a hearing will be scheduled at which the licensee will be required to show cause why its license should not be suspended pending compliance with these requirements. If after the hearing the license is not suspended, the department shall require a daily late fee beginning with the date the renewal report, the financial statements, or the annual renewal fee is required by this chapter in an amount fixed by the department under IC 28-11-3-5.
(c) The director may, for good cause shown, waive any requirement of this section.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.58 and P.L.57-2006, SEC.58; P.L.1-2007, SEC.188; P.L.213-2007, SEC.81; P.L.217-2007, SEC.79.

IC 28-8-4-39
Written reports following bankruptcies or reorganizations, license revocations or suspensions, and felony indictments and convictions
Sec. 39. A licensee shall file a written report with the director not later than fifteen (15) days after the occurrence of one (1) or more of the following events:
(1) The filing for bankruptcy or reorganization by the licensee.
(2) The institution of revocation or suspension proceedings against the licensee by a state or governmental authority with regard to the licensee's money transmission activities.
(3) A felony indictment of the licensee or of a key officer or director of the licensee related to money transmission activities.
(4) A felony conviction of the licensee or a key officer or director of the licensee related to money transmission activities.
The written report must give details concerning the event.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-40
Repealed
(Repealed by P.L.89-2011, SEC.78.)

IC 28-8-4-40.1
License not transferable or assignable
Sec. 40.1. Except in a transaction approved under section 40.2 of this chapter, a license is not transferable or assignable.
As added by P.L.89-2011, SEC.58.
IC 28-8-4-40.2
Change in control of licensee; application to department; timeframe for department's decision; conditions for approval; duty of licensee to report transfer of securities; director's discretion to require new license
Sec. 40.2. (a) As used in this section, "control" means possession of the power directly or indirectly to:
(1) direct or cause the direction of the management or policies of a licensee, whether through the beneficial ownership of voting securities, by contract, or otherwise; or
(2) vote at least twenty-five percent (25%) of the voting securities of a licensee, whether the voting rights are derived through the beneficial ownership of voting securities, by contract, or otherwise.
(b) An organization or an individual acting directly, indirectly, or through or in concert with one (1) or more other organizations or individuals may not acquire control of any licensee unless the department has received and approved an application for change in control. The department has not more than one hundred twenty (120) days after receipt of an application to issue a notice approving the proposed change in control. The application must contain the name and address of the organization, individual, or individuals who propose to acquire control and any other information required by the director.
(c) The period for approval under subsection (b) may be extended:
(1) in the discretion of the director for an additional thirty (30) days; and
(2) not more than two (2) additional times for not more than forty-five (45) days each time if:
(A) the director determines that the organization, individual, or individuals who propose to acquire control have not submitted substantial evidence of the qualifications described in subsection (d);
(B) the director determines that any material information submitted is substantially inaccurate; or
(C) the director has been unable to complete the investigation of the organization, individual, or individuals who propose to acquire control because of any delay caused by or the inadequate cooperation of the organization, individual, or individuals.
(d) The department shall issue a notice approving the application only after it is satisfied that both of the following apply:
(1) The organization, individual, or individuals who propose to acquire control are qualified by competence, experience, character, and financial responsibility to control and operate the licensee in a legal and proper manner.
(2) The interests of the owners and creditors of the licensee and the interests of the public generally will not be jeopardized by the proposed change in control.
(e) The director may determine, in the director's discretion, that

subsection (b) does not apply to a transaction if the director determines that the direct or beneficial ownership of the licensee will not change as a result of the transaction.
(f) The president or other chief executive officer of a licensee shall report to the director any transfer or sale of securities of the licensee that results in direct or indirect ownership by a holder or an affiliated group of holders of at least ten percent (10%) of the outstanding securities of the licensee. The report required by this subsection must be made not later than ten (10) days after the transfer of the securities on the books of the licensee.
(g) Depending on the circumstances of the transaction, the director may reserve the right to require the organization, individual, or individuals who propose to acquire control of a licensee to apply for a new license under section 20 of this chapter, instead of acquiring control of the licensee under this section.
As added by P.L.89-2011, SEC.59. Amended by P.L.6-2012, SEC.198.

IC 28-8-4-40.5
Other business at money transmission locations; notice to department
Sec. 40.5. (a) This section applies if, after a person has been issued a license or renewal license under this chapter, any of the following apply:
(1) Any business, other than the business of money transmission under this chapter, will be conducted by the licensee or another person, other than an authorized delegate that is not under common control with the applicant, at any location in Indiana in which the licensee conducts the business of money transmission under this chapter.
(2) Any information concerning other business conducted at the locations identified in the licensee's application under section 24(10) of this chapter changes.
(b) For each location described in subsection (a)(1) or (a)(2), the licensee shall provide to the department the information required under section 24(10) of this chapter with respect to that location:
(1) not later than fifteen (15) days after the other business begins operating at the location; or
(2) if the licensee's next application for a renewal license under section 38 of this chapter is due before the date described in subdivision (1), in the licensee's next application for a renewal license under section 38 of this chapter.
As added by P.L.10-2006, SEC.59 and P.L.57-2006, SEC.59. Amended by P.L.213-2007, SEC.82; P.L.217-2007, SEC.80.

IC 28-8-4-40.6
Felony convictions or pleas; notice to department
Sec. 40.6. (a) This section applies if, after a person has been issued a license or renewal license under this chapter, the licensee, or any individual described in section 35(b)(2) or 35(b)(3) of this

chapter, has been convicted of or pleaded guilty or nolo contendere to a felony under the laws of Indiana or any other jurisdiction.
(b) If this section applies, the licensee shall provide to the department the information required under section 24(5)(B) or 25(6)(B) of this chapter, whichever applies:
(1) not later than thirty (30) days after the licensee or individual described in section 35(b)(2) or 35(b)(3) of this chapter has been convicted of or pleaded guilty or nolo contendere to the felony; or
(2) if the licensee's next license renewal fee under section 37 of this chapter is due before the date described in subdivision (1), along with the licensee's next license renewal fee under section 37 of this chapter.
As added by P.L.213-2007, SEC.83; P.L.217-2007, SEC.81. Amended by P.L.90-2008, SEC.59; P.L.35-2010, SEC.182.

IC 28-8-4-41
Onsite examinations by director; notice required; fees; examination of vendors
Sec. 41. (a) The director may conduct an annual onsite examination of a licensee or an authorized delegate of a licensee.
(b) If the director determines that a reasonable belief exists that a person is operating without a valid license or in violation of this chapter, the director has the authority to investigate and examine the records of that person. The person examined must pay the reasonably incurred costs of the examination.
(c) Except as provided in section 42(a)(2) of this chapter, the director must give the licensee forty-five (45) days written notice before conducting an onsite examination.
(d) If the director determines, based on the licensee's financial statements and past history of operations in Indiana, that an onsite examination is unnecessary, the director may waive the onsite examination.
(e) If the director concludes that an onsite examination of a licensee is necessary, the licensee shall pay all reasonably incurred costs of such examination in accordance with the fee schedule adopted under IC 28-11-3-5. A fee established by the department under IC 28-11-3-5 may be charged for each day a fee under this section is delinquent.
(f) An onsite examination may be conducted in conjunction with examinations to be performed by representatives of agencies of another state or states. In lieu of an onsite examination, a director may accept the examination report of an agency of another state, or a report prepared by an independent accounting firm. A report accepted under this subsection shall be considered, for all purposes, to be an official report of the director.
(g) If a licensee contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the licensee and be subject to the department's routine examination procedures, the person that provides the service to the licensee shall, at the

request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director may order any licensee that receives services from the person refusing the examination to:
(1) discontinue receiving one (1) or more services from the person; or
(2) otherwise cease conducting business with the person.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.60 and P.L.57-2006, SEC.60; P.L.35-2010, SEC.183; P.L.27-2012, SEC.99.

IC 28-8-4-42
Suspected violations; request for additional financial data; onsite examinations without notice; fees
Sec. 42. (a) If the director has a reasonable basis to believe that a licensee or an authorized delegate of a licensee is in violation of this chapter, the director may:
(1) request financial data from the licensee in addition to that required under section 38(a)(1) of this chapter; or
(2) conduct an in-state, onsite examination of an authorized delegate's operation or a licensee's location without prior notice to the authorized delegate or licensee.
(b) All reasonable costs of an examination incurred under subsection (a)(2) shall be paid by the:
(1) authorized delegate whose operation is examined; or
(2) the licensee whose location is examined;
in accordance with the fee schedule adopted under IC 28-11-3-5. A fee established by the department under IC 28-11-3-5 may be charged for each day a fee under this section is delinquent.
As added by P.L.42-1993, SEC.85. Amended by P.L.27-2012, SEC.100.

IC 28-8-4-43
Making, keeping, and preserving records
Sec. 43. A licensee shall make, keep, and preserve the following for three (3) years:
(1) A record or records of payment instruments sold.
(2) A general ledger containing all asset, liability, capital income, and expense accounts for which a general ledger shall be posted at least monthly.
(3) Settlement sheets, if received from authorized delegates.
(4) Bank statements and bank reconciliation records.
(5) Records of outstanding payment instruments.
(6) Records of each payment instrument paid within the three (3) years.
(7) A list of the names and addresses of all of the licensee's authorized delegates, as well as a copy of each authorized

delegate's contract.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-44
Maintenance and availability of records
Sec. 44. (a) The records maintained under section 43 of this chapter shall be:
(1) maintained in conformity with generally accepted accounting principles and practices in a manner that will enable the director to determine whether the licensee is complying with the provisions of this chapter; and
(2) made reasonably available to the director.
(b) The director shall determine the sufficiency of the records and whether the licensee has made the required information reasonably available.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-45
Maintenance of records at foreign locations
Sec. 45. Records maintained under section 43 of this chapter may be maintained at a location that is outside Indiana if the records are made accessible to the director after the director has given fifteen (15) days written notice.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-45.5
Duty to safeguard personal records
Sec. 45.5. The following persons are subject to IC 28-1-2-30.5 with respect to any records maintained by the person:
(1) A person licensed or required to be licensed under this chapter.
(2) An authorized delegate of a person described in subdivision (1).
As added by P.L.90-2008, SEC.60.

IC 28-8-4-46
Compliance with money laundering laws; investigation and enforcement by department
Sec. 46. (a) The licensee or an authorized delegate shall comply with all state and federal money laundering statutes and regulations, including the following:
(1) The Bank Secrecy Act (31 U.S.C. 5311 et seq.).
(2) The USA Patriot Act of 2001 (P.L. 107-56).
(3) Any regulations, policies, or reporting requirements established by the Financial Crimes Enforcement Network of the United States Department of the Treasury.
(4) Any other state or federal money laundering statutes or regulations that apply to a licensee or an authorized delegate.
(b) The department shall do the following:
(1) To the extent authorized or required by state law, investigate

potential violations of, and enforce compliance with, state money laundering statutes or regulations.
(2) Investigate potential violations of federal money laundering statutes or regulations and, to the extent authorized or required by federal law:
(A) enforce compliance with the federal statutes or regulations; or
(B) refer suspected violations of the federal statutes or regulations to the appropriate federal regulatory agencies.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.61 and P.L.57-2006, SEC.61.

IC 28-8-4-47
Confidentiality of information; exceptions
Sec. 47. (a) Notwithstanding any other provision of law, all information or reports obtained by the director from an applicant, a licensee, or an authorized delegate, whether obtained through reports, applications, examination, audits, investigation, or otherwise, including:
(1) all information contained in or related to:
(A) examination;
(B) investigation;
(C) operation; or
(D) condition;
reports prepared by, on behalf of, or for the use of the director; or
(2) financial statements, balance sheets, or authorized delegate information;
are confidential and may not be disclosed or distributed outside the department by the director or any officer or employee of the department, except as provided in subsection (b).
(b) The director may provide for the release of information to representatives of:
(1) financial institution and money services business supervisory agencies;
(2) law enforcement agencies; or
(3) prosecutorial agencies or offices;
of a state (as defined in IC 28-2-17-19), the United States, or a foreign country. An agency or office that receives information from the director under this subsection shall maintain the confidentiality of the information as described in IC 28-1-2-30.
(c) Nothing in this section shall prohibit the director from releasing to the public a list of persons licensed under this chapter or from releasing aggregated financial data on such licensees.
As added by P.L.42-1993, SEC.85. Amended by P.L.258-2003, SEC.17; P.L.213-2007, SEC.84; P.L.217-2007, SEC.82; P.L.90-2008, SEC.61.

IC 28-8-4-48
Suspension or revocation of license; order to show cause; order of

suspension or revocation; relinquishment of license; existing obligations; emergency order for revocation
Sec. 48. (a) The director may issue to a licensee an order to show cause why the licensee's license should not be revoked or suspended for a period determined by the department.
(b) An order issued under subsection (a) must:
(1) include:
(A) a statement of the place, date, and time for a meeting with the department, which date may not be less than ten (10) days from the date of the order;
(B) a description of the action contemplated by the department; and
(C) a statement of the facts or conduct supporting the issuance of the order; and
(2) be accompanied by a notice stating that the licensee is entitled to:
(A) a reasonable opportunity to be heard; and
(B) show the licensee's compliance with all lawful requirements for retention of the license;
at the meeting described in subdivision (1)(A).
(c) After the meeting described in subsection (b)(1)(A), the department may revoke or suspend the license if the department finds that:
(1) the licensee has repeatedly and willfully violated:
(A) this chapter or any rule, order, or guidance document adopted or issued by the department; or
(B) any other state or federal law, regulation, or rule applicable to the business of money transmission;
(2) the licensee does not meet the licensing qualifications set forth in this chapter;
(3) the licensee obtained the license for the benefit of, or on behalf of, a person who does not qualify for the license;
(4) the licensee knowingly or intentionally made material misrepresentations to, or concealed material information from, the department; or
(5) facts or conditions exist that, had they existed at the time the licensee applied for the license, would have been grounds for the department to deny the issuance of the license.
(d) Whenever the department revokes or suspends a license, the department shall enter an order to that effect and notify the licensee of:
(1) the revocation or suspension;
(2) if a suspension has been ordered, the duration of the suspension;
(3) the procedure for appealing the revocation or suspension under IC 4-21.5-3-5; and
(4) any other terms and conditions that apply to the revocation or suspension.
Not later than five (5) days after the entry of the order, the department shall deliver to the licensee a copy of the order and the

findings supporting the order.
(e) Any person holding a license to engage in the business of money transmission may relinquish the license by notifying the department in writing of the relinquishment. However, a relinquishment under this subsection does not affect the person's liability for acts previously committed and coming within the scope of this chapter.
(f) If the director determines it to be in the public interest, the director may pursue the revocation of a license of a licensee that has relinquished the license under subsection (e).
(g) If a person's license is revoked, suspended, or relinquished, the revocation, suspension, or relinquishment does not impair or affect any obligation owed by any person under any existing lawful contract.
(h) If the director of the department has just cause to believe an emergency exists from which it is necessary to protect the interests of the public, the director may proceed with the revocation of a license through an emergency or another temporary order under IC 4-21.5-4.
As added by P.L.42-1993, SEC.85. Amended by P.L.80-1998, SEC.20; P.L.27-2012, SEC.101.

IC 28-8-4-48.1
Failure to file renewal form or pay renewal fee; revocation or suspension of license
Sec. 48.1. (a) A license issued by the department under this chapter may be revoked or suspended by the department if the person fails to:
(1) file any renewal form required by the department; or
(2) pay any license renewal fee described under section 37 of this chapter;
not later than sixty (60) days after the due date.
(b) A person whose license is revoked or suspended under this section may:
(1) pay all delinquent fees and apply for a reinstatement of the person's license; or
(2) appeal the revocation or suspension to the department for an administrative review under IC 4-21.5-3.
Pending the decision resulting from a hearing under IC 4-21.5-3 concerning license revocation or suspension, a license remains in force.
As added by P.L.176-1996, SEC.24. Amended by P.L.89-2011, SEC.60.

IC 28-8-4-49
Authorized delegates; written contract required; contents; exemption from licensing requirements
Sec. 49. (a) Licensees desiring to conduct licensed activities through authorized delegates shall authorize each delegate to operate pursuant to an express written contract, which shall provide for the

following:
(1) That the licensee appoints the person as its delegate with authority to sell payment instruments and accept funds to be transmitted by or on behalf of the licensee.
(2) That neither a licensee nor an authorized delegate may authorize a subdelegate without the written consent of the director.
(3) That licensees are subject to supervision and regulation by the director.
(4) An acknowledgment that the authorized delegate consents to the director's inspection, with or without prior notice to the licensee or authorized delegate, of the books, records, and accounts of an authorized delegate of the licensee when the director has a reasonable basis to believe that the licensee or authorized delegate is in violation of this chapter.
(5) That authorized delegates are under a duty to act only as authorized under the contract with the licensee and that an authorized delegate who exceeds the delegate's authority is subject to cancellation of the delegate's contract and disciplinary action by the director.
(b) Subject to sections 50 and 51 of this chapter, an authorized delegate of a licensee or of a person exempt from licensure under section 1 of this chapter is exempt from the licensing requirements of this chapter if the authorized delegate acts within the scope of the written contract executed under subsection (a) between the authorized delegate and the licensee or exempt person.
As added by P.L.42-1993, SEC.85. Amended by P.L.27-2012, SEC.102.

IC 28-8-4-50
Compliance by authorized delegates
Sec. 50. (a) An authorized delegate may not make any fraudulent or false statement or misrepresentation to a licensee or to the director.
(b) An authorized delegate must comply with the following:
(1) All money transmission or sale or issuance of payment instrument activities conducted by an authorized delegate shall be strictly in accordance with the licensee's written procedures provided to the authorized delegate.
(2) An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate. The failure of an authorized delegate to remit all money owing to a licensee within the time presented shall result in liability of the authorized delegate to the licensee for three (3) times the licensee's actual damages.
(3) All funds, less fees, received by an authorized delegate of a licensee from the sale or delivery of a payment instrument issued by a licensee or received by an authorized delegate for transmission shall, from the time the funds are received by the

authorized delegate until the funds or an equivalent amount are remitted by the authorized delegate to the licensee, constitute trust funds owned by and belonging to the licensee. If an authorized delegate commingles any of the funds with any other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property shall be impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.
(4) An authorized delegate shall report to the licensee the theft or loss of payment instruments not more than twenty-four (24) hours after the time the authorized delegate knew or should have known of the theft or loss.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-51
Suspension and barring of authorized delegates
Sec. 51. (a) If, after notice and a hearing, the director finds that an authorized delegate of a licensee or a director, an officer, an employee, or a controlling person of the authorized delegate:
(1) has violated any provision of this chapter or order issued under this chapter;
(2) has engaged or participated in any unsafe or unsound act with respect to the business of:
(A) selling or issuing payment instruments of the licensee; or
(B) money transmission;
(3) has made or caused to be made in an application or report filed with the director or in any proceeding before the director, any statement that was at the time and in the circumstances under which it was made, false or misleading with respect to any material fact; or
(4) has omitted to state in an application or report filed with the director a material fact that is required to be stated therein;
the director may issue an order suspending or barring such authorized delegate from becoming or continuing to be an authorized delegate of a licensee during the period for which such order is in effect.
(b) Upon issuance of an order under subsection (a), the licensee shall terminate the licensee's relationship with the authorized delegate according to the terms of the order.
(c) Any authorized delegate to whom an order is issued under this section may apply to the director to modify or rescind the order. The director shall not grant such application unless the director finds that it is in the public interest to do so and that it is reasonable to believe that the person will, if and when the person is permitted to resume being an authorized delegate of a licensee, comply with all applicable provisions of this chapter and of any regulation and order issued under this chapter.
(d) The right of an authorized delegate to whom an order is issued under this section to petition for judicial review of an order shall not

be affected by the failure of the authorized delegate to apply to the director to modify or rescind the order.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-52
Applicability of law governing administrative orders and procedures; venue
Sec. 52. Except as otherwise provided, IC 4-21.5 applies to and governs all agency action taken by the department under this chapter. A proceeding for administrative review under IC 4-21.5-3 or judicial review under IC 4-21.5-5 must be held in Marion County.
As added by P.L.42-1993, SEC.85. Amended by P.L.35-2010, SEC.184.

IC 28-8-4-53
Civil penalties
Sec. 53. (a) If the department determines, after notice and an opportunity to be heard, that a person has violated this chapter, the department may, in addition to or instead of all other remedies available under this chapter, impose upon the person a civil penalty not greater than ten thousand dollars ($10,000) per violation.
(b) A penalty collected under this section shall be deposited into the financial institutions fund established by IC 28-11-2-9.
As added by P.L.42-1993, SEC.85. Amended by P.L.89-2011, SEC.61.

IC 28-8-4-54
Claims against licensees and authorized delegates
Sec. 54. A claim against a licensee or its authorized delegate may be brought by:
(1) the claimant filing suit against the security device provided for in section 27 of this chapter or the deposit provided for in section 29 of this chapter; or
(2) the director filing suit on behalf of a claimant, in one (1) action or in successive actions.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-55
Compromise, settlement, and collection of civil penalties
Sec. 55. The director, in the exercise of reasonable judgment, is authorized to compromise, settle, and collect civil penalties from a person for a violation of:
(1) a provision of this chapter; or
(2) an order issued or promulgated pursuant to this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-56
Injunctions
Sec. 56. If it appears to the director that a person has committed or is about to commit a violation of a provision of this chapter or an

order of the director, the director may apply to a court having jurisdiction for:
(1) an order enjoining such person from violating or continuing to violate this chapter or such other order as the nature of the case may require; or
(2) injunctive or such other relief as the nature of the case may require.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-57
Consent orders
Sec. 57. (a) The director may enter into a consent order with a person to resolve a matter arising under this chapter.
(b) A consent order must comply with the following provisions:
(1) Be signed by the person to whom it is issued or an authorized representative.
(2) Indicate agreement to the terms contained within the consent.
(c) A consent order need not:
(1) constitute an admission by a person that a provision of this chapter or an order promulgated or issued thereunder has been violated; or
(2) constitute a finding by the director that such person has violated a provision of this chapter or an order promulgated or issued thereunder.
(d) Notwithstanding the issuance of a consent order, the director may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order, unless the consent order by its terms expressly precludes the director from doing so.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-58
Violations
Sec. 58. (a) A person who knowingly or intentionally violates a provision of this chapter for which a penalty is not specifically provided commits a Class A misdemeanor.
(b) A person who knowingly or intentionally makes a material, false statement in a document filed or required to be filed under this chapter, with the intent to deceive the recipient of the document, commits a Class C felony.
(c) A person who knowingly or intentionally fails to file a document required to be filed under this chapter commits a Class C felony.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-59
Rules and regulations
Sec. 59. (a) Rules and regulations promulgated by the director pursuant to authority conferred by this chapter will be pursuant to

IC 4-22-2.
(b) At the time the director files a notice of proposed adoption, amendment, or repeal of a rule for public comment under this chapter, a copy of the notice will be sent by first class mail postage prepaid to all then current licensees and applicants for licenses under this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-60
Jurisdiction
Sec. 60. A licensee, an authorized delegate, or a person who knowingly engages in business activities that are regulated under this chapter, with or without filing an application, is considered to have consented to the jurisdiction of the courts of Indiana for all actions arising under this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-61
Administration of chapter
Sec. 61. The division of consumer credit shall have charge of the administration of this chapter.
As added by P.L.42-1993, SEC.85.



CHAPTER 5. CASHING CHECKS

IC 28-8-5-2
Check or checks
Sec. 2. As used in this chapter, "check" or "checks" includes a check, draft, money order, or personal money order.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-2.5
Check cashing transaction
Sec. 2.5. As used in this chapter, "check cashing transaction" means a transaction under this chapter in which there is no written or implied agreement to hold the check for more than three (3) business days.
As added by P.L.80-1998, SEC.21.

IC 28-8-5-3
Consideration
Sec. 3. As used in this chapter, "consideration" includes a premium charged for the sale of goods or services in excess of the cash price of the sale of such goods or services.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-4
Department
Sec. 4. As used in this chapter, "department" means the members of the department of financial institutions.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-5
Repealed
(Repealed by P.L.89-2011, SEC.78.)

IC 28-8-5-6
Licensed casher of checks Sec. 6. As used in this chapter, "licensed casher of checks" means a person licensed by the department to engage in business pursuant to the provisions of this chapter.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-7
Licensee
Sec. 7. As used in this chapter, "licensee" means a licensed casher of checks.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-8
Location
Sec. 8. As used in this chapter, "location" means a fixed or ambulatory place of business approved by the department.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-9
Person
Sec. 9. As used in this chapter, "person" means any individual, sole proprietorship, partnership, trust, joint venture, limited liability company, corporation, unincorporated organization, or other form of entity, however organized.
As added by P.L.42-1993, SEC.86. Amended by P.L.90-2008, SEC.62.

IC 28-8-5-10
Resolutions for administration of chapter
Sec. 10. The department may make regulations and establish policies and guidelines by resolution for the administration of this chapter.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-11
License required; application; other business at check cashing locations; application fee; tax warrant list
Sec. 11. (a) A person shall not engage in the business of cashing checks for consideration without first obtaining a license.
(b) Each application for a license shall be in writing in such form as the director may prescribe and shall include all of the following:
(1) The following information pertaining to the applicant:
(A) Name.
(B) Residence address.
(C) Business address.
(2) The following information pertaining to any individual described in section 12(b)(1) of this chapter:
(A) Name.
(B) Residence address.
(C) Business address.
(D) Whether the person: (i) is, at the time of the application, under indictment for a felony under the laws of Indiana or any other jurisdiction; or
(ii) has been convicted of or pleaded guilty or nolo contendere to a felony under the laws of Indiana or any other jurisdiction.
(3) The address where the applicant's office or offices will be located. If any business, other than the business of cashing checks under this chapter, will be conducted by the applicant or another person at any of the locations identified under this subdivision, the applicant shall indicate for each location at which another business will be conducted:
(A) the nature of the other business;
(B) the name under which the other business operates;
(C) the address of the principal office of the other business;
(D) the name and address of the business's resident agent in Indiana; and
(E) any other information that the director may require.
(4) If the department of state revenue notifies the department that a person is on the most recent tax warrant list, the department shall not issue or renew the person's license until:
(A) the person provides to the department a statement from the department of state revenue that the person's tax warrant has been satisfied; or
(B) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
(5) Such other data, financial statements, and pertinent information as the director may require.
(c) The application shall be filed with a nonrefundable fee fixed by the department under IC 28-11-3-5.
As added by P.L.42-1993, SEC.86. Amended by P.L.122-1994, SEC.105; P.L.10-2006, SEC.62 and P.L.57-2006, SEC.62; P.L.213-2007, SEC.86; P.L.217-2007, SEC.84; P.L.90-2008, SEC.63; P.L.35-2010, SEC.185; P.L.172-2011, SEC.135.

IC 28-8-5-12
Issuance and refusal of licenses; evidence of compliance; criminal background checks
Sec. 12. (a) The department shall determine the financial responsibility, business experience, character, and general fitness of the applicant before issuing the license.
(b) The department may refuse to issue a license for any of the following reasons:
(1) Any of the following has been convicted of a felony under the laws of Indiana or any other jurisdiction:
(A) An executive officer, director, or manager of the applicant, or any other individual having a similar status or performing a similar function for the applicant.
(B) Any person directly or indirectly owning of record or owning beneficially at least ten percent (10%) of the

outstanding shares of any class of equity security of the applicant.
(2) The application was submitted for the benefit of, or on behalf of, a person who does not qualify for a license.
(c) The director of the department may request evidence of compliance with this section by the licensee at:
(1) the time of application;
(2) the time of renewal of the licensee's license; or
(3) any other time considered necessary by the director.
(d) For purposes of subsection (c), evidence of compliance may include:
(1) criminal background checks, including a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation for any individual described in subsection (b)(1);
(2) credit histories; and
(3) other background checks considered necessary by the director.
If the director requests a national criminal history background check under subdivision (1) for an individual described in that subdivision, the director shall require the individual to submit fingerprints to the department or to the state police department, as appropriate, at the time evidence of compliance is requested under subsection (c). The individual to whom the request is made shall pay any fees or costs associated with the fingerprints and the national criminal history background check. The national criminal history background check may be used by the director to determine the individual's compliance with this section. The director or the department may not release the results of the national criminal history background check to any private entity.
As added by P.L.42-1993, SEC.86. Amended by P.L.80-1998, SEC.22; P.L.63-2001, SEC.21 and P.L.134-2001, SEC.23; P.L.10-2006, SEC.63 and P.L.57-2006, SEC.63; P.L.213-2007, SEC.87; P.L.217-2007, SEC.85; P.L.90-2008, SEC.64; P.L.35-2010, SEC.186.

IC 28-8-5-13
Licenses not transferable or assignable
Sec. 13. Except in a transaction approved under section 13.1 of this chapter, a license is not transferable or assignable.
As added by P.L.42-1993, SEC.86. Amended by P.L.89-2011, SEC.63.

IC 28-8-5-13.1
Change in control of licensee; application to department; timeframe for department's decision; conditions for approval; duty of licensee to report transfer of securities; director's discretion to require new license
Sec. 13.1. (a) As used in this section, "control" means possession of the power directly or indirectly to: (1) direct or cause the direction of the management or policies of a licensee, whether through the beneficial ownership of voting securities, by contract, or otherwise; or
(2) vote at least twenty-five percent (25%) of the voting securities of a licensee, whether the voting rights are derived through the beneficial ownership of voting securities, by contract, or otherwise.
(b) An organization or an individual acting directly, indirectly, or through or in concert with one (1) or more other organizations or individuals may not acquire control of any licensee unless the department has received and approved an application for change in control. The department has not more than one hundred twenty (120) days after receipt of an application to issue a notice approving the proposed change in control. The application must contain the name and address of the organization, individual, or individuals who propose to acquire control and any other information required by the director.
(c) The period for approval under subsection (b) may be extended:
(1) in the discretion of the director for an additional thirty (30) days; and
(2) not more than two (2) additional times for not more than forty-five (45) days each time if:
(A) the director determines that the organization, individual, or individuals who propose to acquire control have not submitted substantial evidence of the qualifications described in subsection (d);
(B) the director determines that any material information submitted is substantially inaccurate; or
(C) the director has been unable to complete the investigation of the organization, individual, or individuals who propose to acquire control because of any delay caused by or the inadequate cooperation of the organization, individual, or individuals.
(d) The department shall issue a notice approving the application only after it is satisfied that both of the following apply:
(1) The organization, individual, or individuals who propose to acquire control are qualified by competence, experience, character, and financial responsibility to control and operate the licensee in a legal and proper manner.
(2) The interests of the owners and creditors of the licensee and the interests of the public generally will not be jeopardized by the proposed change in control.
(e) The director may determine, in the director's discretion, that subsection (b) does not apply to a transaction if the director determines that the direct or beneficial ownership of the licensee will not change as a result of the transaction.
(f) The president or other chief executive officer of a licensee shall report to the director any transfer or sale of securities of the licensee that results in direct or indirect ownership by a holder or an affiliated group of holders of at least ten percent (10%) of the

outstanding securities of the licensee. The report required by this subsection must be made not later than ten (10) days after the transfer of the securities on the books of the licensee.
(g) Depending on the circumstances of the transaction, the director may reserve the right to require the organization, individual, or individuals who propose to acquire control of a licensee to apply for a new license under section 11 of this chapter, instead of acquiring control of the licensee under this section.
As added by P.L.89-2011, SEC.64. Amended by P.L.6-2012, SEC.199.

IC 28-8-5-14
Expiration of licenses
Sec. 14. A license issued pursuant to this chapter expires on July 1 of the year following the date of issuance unless earlier suspended, relinquished, or revoked.
As added by P.L.42-1993, SEC.86. Amended by P.L.27-2012, SEC.103.

IC 28-8-5-15
Renewal of licenses
Sec. 15. (a) To remain in force, a license must be renewed not later than July 1 of each year, beginning with the year following the date of issuance, as set forth in section 14 of this chapter. A licensee may renew a license issued under this chapter by filing a renewal application as prescribed by the director of the department. The department shall prescribe a form for the renewal application. To be accepted for processing, a renewal application must be accompanied by:
(1) the license renewal fee described in subsection (b); and
(2) all information and documents requested by the director of the department.
(b) A licensee that seeks to renew a license issued under this chapter shall pay to the department before July 1 of each year a fee fixed by the department under IC 28-11-3-5 as a renewal fee. The department may fix a daily late fee under IC 28-11-3-5 for a:
(1) renewal license application; or
(2) renewal fee;
that is received by the department after July 1.
As added by P.L.42-1993, SEC.86. Amended by P.L.35-2010, SEC.187; P.L.89-2011, SEC.65.

IC 28-8-5-16
Check cashing requirements
Sec. 16. (a) A licensee must do the following:
(1) Conspicuously display at each place of business a notice to the public stating the maximum charges for cashing checks.
(2) Make payment to a customer for whom a check is being cashed upon presentment of the check.
(3) Endorse the name in which the licensee is licensed on all

checks before depositing them in a financial institution.
(4) Cash a check made payable only to a natural person as payee unless the licensee has previously obtained appropriate documentation from a payee clearly indicating the authority of the natural person or persons cashing the check on behalf of the payee.
(b) If a licensee engages in a check cashing transaction in which the amount on the check is at least three thousand dollars ($3,000) or in which the sum of the amounts on two (2) or more checks from the same customer on the same day total at least three thousand dollars ($3,000), the licensee must obtain:
(1) the thumbprint of the customer or a photograph of both the customer and the check;
(2) the full name of the customer;
(3) the residence address of the customer; and
(4) the identification of the customer by:
(i) Social Security number;
(ii) driver's license number;
(iii) passport number; or
(iv) other traceable record.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-17
Check cashing fee limitations
Sec. 17. (a) Except as otherwise provided in this chapter, a licensee may not charge check cashing fees in excess of:
(1) the greater of ten dollars ($10) or ten percent (10%) of the face amount of a check, in the case of a personal check; or
(2) the greater of five dollars ($5) or five percent (5%) of the face amount of a check, in the case of all other checks.
(b) Except as provided in this chapter, a licensee or the licensee's agent may not accept multiple checks from a:
(1) person;
(2) person's spouse; or
(3) person's agent;
drawn on the person's account with the intent that the licensee may collect multiple or increased fees for cashing the checks.
As added by P.L.42-1993, SEC.86. Amended by P.L.80-1998, SEC.23; P.L.213-2007, SEC.88; P.L.217-2007, SEC.86.

IC 28-8-5-18
Record keeping; duty to safeguard personal records
Sec. 18. (a) A licensee shall keep its books, accounts, and records satisfactory to the department for each transaction for at least three (3) years from the transaction date.
(b) A licensee shall keep its books, accounts, and records separate from those of any other type of business and in a manner that reflects the order of the licensee's transactions.
(c) A person licensed or required to be licensed under this chapter is subject to IC 28-1-2-30.5 with respect to any records maintained

by the person.
As added by P.L.42-1993, SEC.86. Amended by P.L.90-2008, SEC.65.

IC 28-8-5-18.3
Other business at check cashing locations; notice to department
Sec. 18.3. (a) This section applies if, after a person has been issued a license or renewal license under this chapter, any of the following apply:
(1) Any business, other than the business of cashing checks under this chapter, will be conducted by the licensee or another person at any location in Indiana in which the licensee conducts the business of cashing checks under this chapter.
(2) Any information concerning other business conducted at the locations identified in the licensee's application under section 11(b)(3) of this chapter changes.
(b) For each location described in subsection (a)(1) or (a)(2), the licensee shall provide to the department the information required under section 11(b)(3) of this chapter with respect to that location:
(1) not later than fifteen (15) days after the other business begins operating at the location; or
(2) if the licensee's next application for a renewal license under section 15 of this chapter is due before the date described in subdivision (1), in the licensee's next application for a renewal license under section 15 of this chapter.
As added by P.L.10-2006, SEC.64 and P.L.57-2006, SEC.64.

IC 28-8-5-18.4
Felony convictions or pleas; notice to department
Sec. 18.4. (a) This section applies if, after a person has been issued a license or renewal license under this chapter, the licensee, or any individual described in section 11(b)(2) of this chapter, has been convicted of or pleaded guilty or nolo contendere to a felony under the laws of Indiana or any other jurisdiction.
(b) If this section applies, the licensee shall provide to the department the information required under section 11(b)(2)(D) of this chapter:
(1) not later than thirty (30) days after the licensee or individual described in section 11(b)(2) of this chapter has been convicted of or pleaded guilty or nolo contendere to the felony; or
(2) if the licensee's next license renewal fee under section 15 of this chapter is due before the date described in subdivision (1), along with the licensee's next license renewal fee under section 15 of this chapter.
As added by P.L.213-2007, SEC.89; P.L.217-2007, SEC.87. Amended by P.L.35-2010, SEC.188.

IC 28-8-5-18.5
Checks drawn on valid accounts and deposited with intent to draw funds Sec. 18.5. The check in a check cashing transaction, to the best of the licensee's knowledge, must be drawn on a valid, open, and active account and must be deposited by the licensee into a financial institution with the intent to draw the funds of that check.
As added by P.L.80-1998, SEC.24.

IC 28-8-5-19
Examination of books, accounts, and records; fees; examination of vendors
Sec. 19. (a) The department may examine the books, accounts, and records of a licensee and may make investigations to determine compliance.
(b) If the department examines the books, accounts, and records of a licensee, the licensee shall pay all reasonably incurred costs of the examination in accordance with the fee schedule adopted under IC 28-11-3-5. A fee established by the department under IC 28-11-3-5 may be charged for each day a fee under this section is delinquent.
(c) If a licensee contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the licensee and be subject to the department's routine examination procedures, the person that provides the service to the licensee shall, at the request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director may order any licensee that receives services from the person refusing the examination to:
(1) discontinue receiving one (1) or more services from the person; or
(2) otherwise cease conducting business with the person.
As added by P.L.42-1993, SEC.86. Amended by P.L.10-2006, SEC.65 and P.L.57-2006, SEC.65; P.L.35-2010, SEC.189; P.L.27-2012, SEC.104.

IC 28-8-5-20
Investigation procedures
Sec. 20. In making investigations concerning the compliance of a licensee the department may:
(1) administer oaths;
(2) subpoena witnesses; and
(3) require the production of:
(i) books, documents, or other tangible items; and
(ii) information pertaining to the identity of and location of persons having knowledge of facts concerning compliance with this chapter.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-21 Examination of records located outside Indiana
Sec. 21. If the licensee's records are located outside Indiana, the licensee shall either make them available to the department at a convenient location within Indiana or pay the reasonable and necessary expenses for the department or its representative to examine them at the place where they are maintained.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-21.1
Applicability of law governing administrative orders and procedures; venue
Sec. 21.1. Except as otherwise provided, IC 4-21.5 applies to and governs all agency action taken by the department under this chapter. A proceeding for administrative review under IC 4-21.5-3 or judicial review under IC 4-21.5-5 must be held in Marion County.
As added by P.L.35-2010, SEC.190.

IC 28-8-5-22
Suspension or revocation of license; order to show cause; order of suspension or revocation; relinquishment of license; existing obligations; emergency order for revocation
Sec. 22. (a) The department may issue to a licensee an order to show cause why the licensee's license should not be revoked or suspended for a period determined by the department.
(b) An order issued under subsection (a) must:
(1) include:
(A) a statement of the place, date, and time for a meeting with the department, which date may not be less than ten (10) days from the date of the order;
(B) a description of the action contemplated by the department; and
(C) a statement of the facts or conduct supporting the issuance of the order; and
(2) be accompanied by a notice stating that the licensee is entitled to:
(A) a reasonable opportunity to be heard; and
(B) show the licensee's compliance with all lawful requirements for retention of the license;
at the meeting described in subdivision (1)(A).
(c) After the meeting described in subsection (b)(1)(A), the department may revoke or suspend the license if the department finds that:
(1) the licensee has repeatedly and willfully violated:
(A) this chapter or any rule, order, or guidance document adopted or issued by the department; or
(B) any other state or federal law, regulation, or rule applicable to the business of cashing checks for consideration;
(2) the licensee does not meet the licensing qualifications set forth in this chapter; (3) the licensee obtained the license for the benefit of, or on behalf of, a person who does not qualify for the license;
(4) the licensee knowingly or intentionally made material misrepresentations to, or concealed material information from, the department; or
(5) facts or conditions exist that, had they existed at the time the licensee applied for the license, would have been grounds for the department to deny the issuance of the license.
(d) Whenever the department revokes or suspends a license, the department shall enter an order to that effect and notify the licensee of:
(1) the revocation or suspension;
(2) if a suspension has been ordered, the duration of the suspension;
(3) the procedure for appealing the revocation or suspension under IC 4-21.5-3-5; and
(4) any other terms and conditions that apply to the revocation or suspension.
Not later than five (5) days after the entry of the order, the department shall deliver to the licensee a copy of the order and the findings supporting the order.
(e) Any person holding a license to engage in the business of cashing checks for consideration may relinquish the license by notifying the department in writing of the relinquishment. However, a relinquishment under this subsection does not affect the person's liability for acts previously committed and coming within the scope of this chapter.
(f) If the director determines it to be in the public interest, the director may pursue the revocation of a license of a licensee that has relinquished the license under subsection (e).
(g) If a person's license is revoked, suspended, or relinquished, the revocation, suspension, or relinquishment does not impair or affect any obligation owed by any person under any existing lawful contract.
(h) If the director of the department has just cause to believe an emergency exists from which it is necessary to protect the interests of the public, the director may proceed with the revocation of a license through an emergency or another temporary order under IC 4-21.5-4.
As added by P.L.42-1993, SEC.86. Amended by P.L.176-1996, SEC.25; P.L.80-1998, SEC.25; P.L.27-2012, SEC.105.

IC 28-8-5-22.5
Failure to file renewal form or pay renewal fee; revocation or suspension of license
Sec. 22.5. (a) A license issued by the department under this chapter may be revoked or suspended by the department if the person fails to:
(1) file any renewal applications prescribed by the director; or
(2) pay any license renewal fee described under section 15 of

this chapter;
not later than sixty (60) days after the date the renewal is due.
(b) A person whose license is revoked or suspended under this section may:
(1) pay all delinquent fees and apply for reinstatement of the person's license; or
(2) appeal the revocation to the department for an administrative review under IC 4-21.5-3.
Pending the decision resulting from a hearing under IC 4-21.5-3 concerning license revocation or suspension, a license remains in force.
As added by P.L.176-1996, SEC.26. Amended by P.L.35-2010, SEC.191; P.L.89-2011, SEC.66.

IC 28-8-5-23
Investigations; void check cashing transactions
Sec. 23. (a) If the department determines that a reasonable belief exists that a person is operating without a valid license or in violation of this chapter, the department may investigate the person.
(b) If a person knowingly acts as a casher of checks without the license required by section 12 of this chapter, the check cashing transaction is void and the customer is not required to pay any check cashing fees to the person. If the customer has paid any check cashing fees to the person, the customer, or the department on behalf of the customer, is entitled to recover the payment from the person.
As added by P.L.42-1993, SEC.86. Amended by P.L.172-1997, SEC.24.

IC 28-8-5-24
Civil penalties; civil action by department
Sec. 24. (a) If the department determines, after notice and an opportunity to be heard, that a person has violated this chapter, the department may, in addition to or instead of all other remedies available under this chapter, impose upon the person a civil penalty not greater than ten thousand dollars ($10,000) per violation.
(b) In addition to or instead of imposing a civil penalty under subsection (a), the department may bring a civil action against a person for violating this chapter.
(c) If the court finds that the defendant is guilty of violating this chapter, the court may assess a civil penalty not to exceed five thousand dollars ($5,000) per violation.
(d) Civil penalties collected under this section shall be deposited into the financial institutions fund established by IC 28-11-2-9.
As added by P.L.42-1993, SEC.86. Amended by P.L.89-2011, SEC.67.

IC 28-8-5-24.5
Compliance with money laundering laws; investigation and enforcement by department
Sec. 24.5. (a) A licensee shall comply with all state and federal

money laundering statutes and regulations, including the following:
(1) The Bank Secrecy Act (31 U.S.C. 5311 et seq.).
(2) The USA Patriot Act of 2001 (P.L. 107-56).
(3) Any regulations, policies, or reporting requirements established by the Financial Crimes Enforcement Network of the United States Department of the Treasury.
(4) Any other state or federal money laundering statutes or regulations that apply to a licensee.
(b) The department shall do the following:
(1) To the extent authorized or required by state law, investigate potential violations of, and enforce compliance with, state money laundering statutes or regulations.
(2) Investigate potential violations of federal money laundering statutes or regulations and, to the extent authorized or required by federal law:
(A) enforce compliance with the federal statutes or regulations; or
(B) refer suspected violations of the federal statutes or regulations to the appropriate federal regulatory agencies.
As added by P.L.10-2006, SEC.66 and P.L.57-2006, SEC.66.

IC 28-8-5-25
Violations
Sec. 25. A licensee who violates the provisions of this chapter commits a Class A misdemeanor.
As added by P.L.42-1993, SEC.86.






ARTICLE 9. DEPOSITORY FINANCIAL INSTITUTIONS ADVERSE CLAIMS ACT

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 28-9-2-2
"Adverse claim"
Sec. 2. "Adverse claim" includes the following:
(1) A claim to a deposit account that is adverse to the rights or interest of any depositor of the deposit account.
(2) A claim to a deposit account that is made in the name of a person other than a person who is named as a depositor of the deposit account.
(3) A claim of authority by a corporate officer or agent to manage, draw on, or control a deposit account, if that claim of authority:
(A) is contrary to the authority indicated in the records of the depository financial institution; or
(B) conflicts with a claim of authority asserted by another person.
(4) The claim of a money judgment creditor against a person who is or may be a depositor.
As added by P.L.258-1989, SEC.2.

IC 28-9-2-3
"Adverse claimant"
Sec. 3. "Adverse claimant" means a person asserting an adverse claim.
As added by P.L.258-1989, SEC.2.

IC 28-9-2-4
"Depositor"
Sec. 4. "Depositor" means a person who, according to records maintained by the depository financial institution, has an interest in a deposit account, either individually or jointly with another person.
As added by P.L.258-1989, SEC.2.

IC 28-9-2-5
"Deposit account"
Sec. 5. "Deposit account" means an account made by a depositor, either individually or jointly with another person, with a depository financial institution. The term includes the following accounts:
(1) Share.
(2) Share draft.
(3) Share certificate.
(4) Draft. (5) Certificate of deposit.
(6) Savings.
(7) Passbook.
(8) Checking.
(9) Money market.
(10) Transaction.
(11) Time deposit.
(12) Savings deposit.
(13) Accounts similar to those listed in subdivisions (1) through (12).
As added by P.L.258-1989, SEC.2.

IC 28-9-2-6
"Depository financial institution"
Sec. 6. "Depository financial institution" means a financial institution that is organized or reorganized under Indiana law, the law of another state, or United States law. The term includes:
(1) a commercial bank;
(2) a trust company;
(3) a credit union;
(4) a savings bank;
(5) a savings association;
(6) a bank of discount and deposit;
(7) an industrial loan and investment company; or
(8) a similar financial institution to those listed in subdivisions (1) through (7);
if that financial institution has the financial institution's principal place of business or a branch in Indiana.
As added by P.L.258-1989, SEC.2. Amended by P.L.42-1993, SEC.87; P.L.79-1998, SEC.82.

IC 28-9-2-7
"Person"
Sec. 7. "Person" has the meaning set forth in IC 3-5-2-36.
As added by P.L.258-1989, SEC.2.

IC 28-9-2-8
"Working day"
Sec. 8. "Working day" means that part of any day on which a depository financial institution is open to the public for carrying on substantially all of its functions.
As added by P.L.258-1989, SEC.2.



CHAPTER 3. NOTICE OF ADVERSE CLAIMS

IC 28-9-3-2
Honoring order or instructions of depositor; liability
Sec. 2. Except as provided in sections 3 and 4 of this chapter, and notwithstanding IC 34-25-3-3 or any other rule or doctrine of law that:
(1) would cause a depository financial institution to be accountable to an adverse claimant for any portion of any deposit account; or
(2) would create or impose in favor of an adverse claimant a lien, charge, encumbrance, or other right with respect to a deposit account;
a depository financial institution may, without being liable in damages to any person, honor the order or instructions of a depositor or an agent of a depositor who is authorized under records maintained by the depository financial institution to control the depositor's deposit account.
As added by P.L.258-1989, SEC.2. Amended by P.L.1-1998, SEC.156.

IC 28-9-3-3
Adverse claim by one who is not a money judgment creditor of a depositor; accountability of depository financial institution; actions required of adverse claimant
Sec. 3. (a) This section applies to an adverse claimant who is not a money judgment creditor of a depositor.
(b) A depository financial institution may not be held accountable to an adverse claimant for funds in a deposit account that are claimed by the adverse claimant unless the adverse claimant:
(1) serves on the depository financial institution written verified notice of the adverse claim stating in detail:
(A) the nature of the adverse claim, including the facts from which the adverse claim arose;
(B) that an action has been instituted in a court having jurisdiction in Indiana, or will be instituted within three (3) working days after receipt by the depository financial institution of the notice; and (C) that the action instituted will include all persons known by the adverse claimant to have a claim against or an interest in the deposit account;
(2) serves on the depository financial institution notice of an adverse claim with a restraining order, an injunction, or another legal process that:
(A) directs the depository financial institution to place a hold on or otherwise restrict withdrawals from a deposit account;
(B) is issued or appears to be issued by a court having jurisdiction as a result of an action in which the depositor, the depository financial institution, and all persons who are known to the depository financial institution as having an interest in the deposit account are parties; and
(C) is accompanied by a court order providing for the recovery and collection by the depository financial institution of all costs and expenses, including attorney's fees, that have been or may be incurred by the depository financial institution as a result of the action; or
(3) furnishes to the depository financial institution, in form and with sureties acceptable to the depository financial institution, a bond indemnifying the depository financial institution from payment of damages, costs and expenses, and attorney's fees incurred by the depository financial institution as a result of the:
(A) payment by the depository financial institution of the adverse claim;
(B) dishonor by the depository financial institution of any instructions from, or orders by, a depositor; or
(C) dishonor by the depository financial institution of other duties imposed upon the depository financial institution by contract or law.
As added by P.L.258-1989, SEC.2.

IC 28-9-3-4
Adverse claim by money judgment creditor attempting to garnish deposit account; accountability of depository institution; interrogatories; actions required of adverse claimant
Sec. 4. (a) This section applies to an adverse claimant who is a money judgment creditor attempting to garnish a deposit account.
(b) A depository financial institution may not be held accountable to an adverse claimant for funds in a deposit account that are claimed by the adverse claimant unless the adverse claimant has complied with subsection (d).
(c) A depository institution is not required to respond to interrogatories regarding deposit accounts at the depository financial institution unless the adverse claimant has complied with subsection (d).
(d) An adverse claimant shall do all of the following:
(1) Provide the depository financial institution notice of garnishment proceedings, the unpaid amount of the judgment, and sufficient identifying information about the judgment

defendant to enable the depository financial institution reasonably to verify the judgment defendant as the depositor.
(2) Serve or cause to be served upon the depository financial institution an order to answer interrogatories.
(3) If the judgment defendant is an individual, serve or cause to be served upon the depository financial institution a copy of a notice, or an apparently valid order containing a notice, issued by a court that is directed to the judgment defendant (which is to be used by the depository financial institution to comply with IC 28-9-4-2(a)(3)) and that:
(A) states that the adverse claimant has or may have served or caused to be served upon one (1) or more depository financial institutions notice that may result in the placing of a hold on deposit accounts maintained by the judgment defendant, either individually or jointly with another person, in such depository financial institutions;
(B) states that under federal and state law certain funds are exempt from garnishment, including Social Security, Supplemental Security Income, veterans benefits, and certain disability pension benefits, and that there may be other exemptions from garnishment under federal or state law;
(C) states that if the judgment defendant or another person who maintains a deposit account jointly with the judgment defendant believes that some or all of the funds in the deposit account on which a hold may have been placed are exempt, such person is entitled to a prompt hearing for the purpose of presenting evidence to establish exemptions and seeking removal of the hold; and
(D) has attached to it a preprinted detachable form that may be used by the judgment defendant or other person maintaining a deposit account jointly with the judgment defendant in requesting the prompt hearing specified in clause (C) and that generally instructs such person as to how the form should be used in requesting this hearing.
(4) Serve or cause to be served upon the depository financial institution an apparently valid order issued by a court that expressly directs the depository financial institution to place a hold on a deposit account identified in the order whenever the conditions under subdivisions (1) through (3) are met.
(5) Pay to the depository financial institution five dollars ($5) for each judgment defendant identified by the adverse claimant under subdivision (1). This fee may not be assessed as a cost to the judgment defendant in the action.
(e) An order issued under subsection (d)(4):
(1) is subject to the limitations under IC 28-9-4-2 concerning the duration of the restriction and the amount to be restricted; and
(2) may be terminated or modified to reflect valid exemptions of a depositor that the court has considered.
(f) A depository financial institution is not required to pay funds

in a deposit account to an adverse claimant unless the adverse claimant serves the depository financial institution with a final order in garnishment directing the payment of the lesser of:
(1) the unpaid amount of the judgment specified by the documents and process; or
(2) the balance in the account at the time of receipt of the documents and process.
As added by P.L.258-1989, SEC.2. Amended by P.L.197-1991, SEC.1; P.L.198-1991, SEC.1; P.L.1-1992, SEC.157; P.L.89-1998, SEC.1.

IC 28-9-3-5
Garnishment of deposit account; notice requirements
Sec. 5. (a) The information specified in section 4(b)(3)(B) through 4(b)(3)(C) of this chapter and the legend set forth in subsection (c) must be printed more conspicuously than the other information specified in section 4(b)(3) of this chapter. The information specified in section 4(b)(3)(B) through 4(b)(3)(C) of this chapter and the legend set forth in subsection (c) may be made more conspicuous in any way that highlights it in relation to the other information specified in section 4(b)(3) of this chapter, including, but not limited to, any of the following:
(1) Capitalization, when the other information is printed in capitals and lower case.
(2) Printing in larger type, boldface print, or differentiated typeface.
(3) Printing in a contrasting color.
(4) Underlining.
(b) Use of the following forms will constitute compliance with the notice requirements of section 4(b)(3) of this chapter:

NOTICE OF CERTAIN EXEMPTIONS

AND

YOUR RIGHT TO A PROMPT HEARING

THAT ALL OR SOME OF THE FUNDS IN THESE ACCOUNTS ARE EXEMPT, YOU OR YOUR JOINT DEPOSITOR ARE ENTITLED TO A PROMPT HEARING IN THIS COURT TO PRESENT EVIDENCE TO ESTABLISH EXEMPTIONS AND TO SEEK REMOVAL OF THE HOLD.
To obtain such a hearing, fill in the form marked "Exemption Claim and Request for Hearing" attached hereto and return it to this court either by mail or by personally bringing it to the court. A copy of that form should also be sent to plaintiff's attorney or to the plaintiff, if the plaintiff is not represented by an attorney, at the address set forth below. A prompt hearing will be scheduled by the court as soon as possible, but generally no later than 5 days (excluding Saturdays, Sundays, and legal holidays) after the completed form is received by the court. Please call the court at (___) __________ to find out when the hearing is scheduled. When calling the court, please have the cause number handy. The cause number is located at the top of the right-hand side of this document. After the hearing, the court will decide whether all or part of the funds in each account on which a hold has been placed or other accounts in which you have an interest may be taken by the plaintiff.
If a joint depositor or you do not request an early hearing, there will be a hearing at the time when you are ordered to appear. At that hearing, you and a joint depositor are entitled to assert any exemptions. However, if a joint depositor or you do not request an early hearing, each account on which a hold has been placed may not be released until the time you are ordered to appear.
EXEMPTION CLAIM AND REQUEST
FOR HEARING
THE HONORABLE JUDGE OF THE
COURT OF ___________ COUNTY
ROOM NO. ___________
__________________________________________
(Address)
__________________________________________
(City, State, Zip)

Re: Cause No. _________

________________________________

(Signature)

side for important information concerning your exemption and other rights.". However, in any case, the adverse claimant or an attorney representing the adverse claimant must serve or cause to be served this notice upon the judgment defendant in accordance with the applicable rules of court before or promptly after the notice is served upon the depository financial institution.
As added by P.L.258-1989, SEC.2. Amended by P.L.197-1991, SEC.2.



CHAPTER 4. PROCEDURE UPON RECEIPT OF NOTICE

IC 28-9-4-2
Receipt of notice from an adverse claimant who is a money judgment creditor; restriction on withdrawal from deposit account; expiration of restriction
Sec. 2. (a) Upon receipt from an adverse claimant who is a money judgment creditor of the documents and process required under IC 28-9-3-4(d), a depository financial institution shall:
(1) deduct and obtain from the deposit account the full amount of the fee specified in section 3(b) of this chapter;
(2) within a commercially reasonable time after receiving the documents and process, restrict withdrawal of funds in the deposit account identified in the documents and process in an amount equal to the lesser of:
(A) the unpaid amount of the judgment specified by the documents and process; or
(B) the balance in the account at the time of receipt of the documents and process;
less one-half (1/2) of the amount of the fee deducted under subdivision (1);
(3) if the depository financial institution places a hold on the deposit account of a judgment defendant who is an individual, within one (1) working day after the hold has been placed, send to each depositor whose deposit account is affected at the last known address of such depositor or depositors (as the address is shown by the records of the depository financial institution with respect to that deposit account) a copy of the notice or order containing the notice specified in IC 28-9-3-4(d)(3) and a written notification advising the depositor or depositors that the hold has been placed; and
(4) if the depository financial institution places a hold on the

deposit account of a judgment defendant who is not an individual, within one (1) working day after the hold has been placed, send to each depositor whose deposit account is affected at the last known address of such depositor or depositors (as the address is shown by the records of the depository financial institution with respect to that deposit account) a written notification advising the depositor or depositors that the hold has been placed.
(b) The restriction on withdrawal from a deposit account imposed by a depository financial institution under this section may not exceed ninety (90) days, pending a court's determination of the adverse claimant's rights to the amount restricted.
(c) If:
(1) ninety (90) days have elapsed after the hold is placed on a deposit account; and
(2) an apparently valid order of a court has not been served upon the depository financial institution that directs the depository financial institution to begin or to continue to restrict withdrawals from a deposit account;
the restriction on withdrawal from the deposit account imposed under subsection (a) expires.
As added by P.L.258-1989, SEC.2. Amended by P.L.89-1998, SEC.2.

IC 28-9-4-3
Garnishment fee; credit against unpaid amount of judgment; deposit funds exempt from garnishment
Sec. 3. (a) This section applies to a depository financial institution that is required to place a hold on a deposit account under section 2(a) of this chapter.
(b) Immediately prior to the placing of a hold on a deposit account under section 2(a) of this chapter, the depository financial institution is entitled to receive and deduct from the affected deposit account a garnishment fee equal to the lesser of:
(1) twenty dollars ($20); or
(2) the amount of funds then in the deposit account.
However, if the court determines that the funds from which the garnishment fee is deducted are exempt from garnishment, the depository financial institution shall recredit the deposit account affected with the amount of the garnishment fee previously deducted.
(c) In answering interrogatories served or caused to be served by the adverse claimant regarding the amount of funds in a deposit account, the depository financial institution shall indicate the balance in the deposit account immediately prior to the deduction of the garnishment fee specified in subsection (b).
(d) Upon receipt from the depository financial institution of answers to interrogatories indicating a balance in a deposit account in which the judgment defendant has an interest, the adverse claimant shall credit or cause to be credited against the unpaid amount of the judgment one-half (1/2) of the garnishment fee calculated in accordance with subsection (b). However, if the court determines

that the funds from which the garnishment fee is deducted are exempt from garnishment, that credit against the unpaid amount of the judgment shall be reversed.
(e) For the purposes of subsections (b) and (d), if the court determines that a portion of the funds in a deposit account is exempt from garnishment, the garnishment fee specified in subsection (b) shall be considered to have been deducted first from those funds in the deposit account that are not exempt from garnishment.
(f) Subject only to the provisions of subsection (b) with respect to adjustment of a deposit account based upon an exemption, once the garnishment fee specified in that subsection is deducted, the deducted amount shall not be subject to any claim by the adverse claimant or a depositor.
As added by P.L.258-1989, SEC.2. Amended by P.L.198-1991, SEC.2.



CHAPTER 5. IMMUNITY; INDEMNIFICATION; INTERPLEADER

IC 28-9-5-2
Indemnification of depository financial institution by adverse claimant
Sec. 2. If a depository financial institution:
(1) has responded in good faith to an adverse claimant under this article; and
(2) is held liable to a depositor or another person by reason of the failure of the depository financial institution to treat a deposit account in accordance with an agreement made between the depository financial institution and a depositor;
the depository financial institution is entitled to indemnification from the adverse claimant for the full amount of damages incurred by the depository financial institution, including attorney's fees.
As added by P.L.258-1989, SEC.2.

IC 28-9-5-3
Interpleader
Sec. 3. This article does not prevent a depository financial institution from interpleading and paying the funds that are the subject of an adverse claim into a court. If a depository financial institution pays the funds to the court, the depository financial institution is entitled to recover and collect the costs and expenses, including attorney's fees, incurred by the depository financial institution in the interpleader action. As added by P.L.258-1989, SEC.2.






ARTICLE 10. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 28-10-1-2
Applicability of definitions
Sec. 2. The definitions in IC 28-1-1-3 apply in the following statutes:
(1) This article.
(2) IC 28-11.
(3) IC 28-12.
(4) IC 28-13.
(5) IC 28-14.
As added by P.L.14-1992, SEC.160. Amended by P.L.262-1995, SEC.70.

IC 28-10-1-3
"Corporation" defined
Sec. 3. For purposes of IC 28-12, "corporation" means any of the following:
(1) A bank and trust company.
(2) A bank.
(3) A savings association.
(4) A trust company.
(5) A stock savings bank.
(6) A corporate fiduciary.
As added by P.L.14-1992, SEC.161. Amended by P.L.42-1993, SEC.89; P.L.122-1994, SEC.107; P.L.262-1995, SEC.71; P.L.79-1998, SEC.83.
IC 28-10-1-4
"Corporation" defined
Sec. 4. For purposes of IC 28-13, "corporation" means any of the following:
(1) A bank and trust company.
(2) A bank.
(3) A savings association.
(4) A mutual savings bank formed as the result of a conversion under IC 28-1-21.7 and governed by IC 28-6.1.
(5) A stock savings bank that was:
(A) formed as the result of a conversion under IC 28-1-21.8 or IC 28-1-21.9; or
(B) incorporated under IC 28-12; and
that is governed by IC 28-6.1.
(6) A trust company.
(7) A corporate fiduciary.
As added by P.L.42-1993, SEC.90. Amended by P.L.122-1994, SEC.108; P.L.262-1995, SEC.72; P.L.79-1998, SEC.84.






ARTICLE 11. DEPARTMENT OF FINANCIAL INSTITUTIONS

CHAPTER 1. ESTABLISHMENT OF THE DEPARTMENT OF FINANCIAL INSTITUTIONS

IC 28-11-1-2
Administration of Title 28
Sec. 2. The department shall administer this title.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-3
Members of department
Sec. 3. (a) The ultimate authority for and the powers, duties, management, and control of the department are vested in the following seven (7) members:
(1) The director of the department, who serves as an ex officio, voting member.
(2) The following six (6) members appointed by the governor

as follows:
(A) Three (3) members must have practical experience at the executive level of a:
(i) state chartered bank;
(ii) state chartered savings association; or
(iii) state chartered savings bank.
(B) One (1) member must have practical experience at the executive level as a lender licensed under IC 24-4.5.
(C) One (1) member must have practical experience at the executive level of a state chartered credit union.
(D) One (1) member must be appointed with due regard for the consumer, agricultural, industrial, and commercial interests of Indiana.
(b) Not more than three (3) members appointed by the governor under subsection (a)(2) after June 30, 2006, may be affiliated with the same political party.
As added by P.L.33-1991, SEC.56. Amended by P.L.262-1995, SEC.73; P.L.79-1998, SEC.85; P.L.10-2006, SEC.68 and P.L.57-2006, SEC.68; P.L.213-2007, SEC.92; P.L.217-2007, SEC.90.

IC 28-11-1-4
Oath of office; necessity
Sec. 4. An individual must take an oath of office before assuming office as a member.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-5
Term of office; reappointment of a member; service to continue until successor appointed
Sec. 5. (a) A member appointed by the governor under section 3(a)(2) of this chapter serves a term of four (4) years but at the pleasure of the governor.
(b) The governor may reappoint a member appointed under section 3(a)(2) of this chapter.
(c) Notwithstanding the expiration of a member's term, the member continues to serve until a successor is appointed and qualified.
As added by P.L.33-1991, SEC.56. Amended by P.L.10-2006, SEC.69 and P.L.57-2006, SEC.69; P.L.35-2010, SEC.193.

IC 28-11-1-6
Chairman
Sec. 6. (a) The governor shall designate one (1) of the members as chairman. The governor may appoint the director as chairman under this section.
(b) The chairman has one (1) vote on all matters voted on by the members.
As added by P.L.33-1991, SEC.56. Amended by P.L.10-2006, SEC.70 and P.L.57-2006, SEC.70.
IC 28-11-1-7
Salary; expenses
Sec. 7. (a) Each member who is not a state officer or employee is entitled to receive an annual salary of four thousand dollars ($4,000).
(b) Each member is entitled to receive actual and necessary travel and other expenses incurred in the performance of the member's duties.
As added by P.L.33-1991, SEC.56. Amended by P.L.10-2006, SEC.71 and P.L.57-2006, SEC.71.

IC 28-11-1-8
Officers; election; term of office
Sec. 8. (a) During the first meeting after June 30 of each year, the members shall elect the following officers:
(1) One (1) member as vice chairman.
(2) One (1) individual, who need not be a member, as secretary.
(3) Other officers considered necessary by the members.
(b) The officers elected under subsection (a) hold office for one (1) year and until their successors are elected and qualified.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-9
Meetings
Sec. 9. Each year the members shall hold the following:
(1) Regular meetings at times specified by resolution of the members.
(2) Special meetings at the call of the chairman.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-9.1 Version a
Remote participation in meeting of members; member considered present; meeting memoranda
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 9.1. (a) Subject to the policies adopted by the members governing the conduct of meetings, this section applies to all meetings of the members.
(b) A member may participate in a meeting of the members by using a means of communication that permits:
(1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member who participates in a meeting under subsection (b) is considered to be present at the meeting for all purposes, including establishing a quorum and voting on all matters to come before the members.
(d) The memoranda of the meeting prepared under IC 5-14-1.5-4 must state the name of each member who:
(1) was physically present at the place where the meeting was

conducted;
(2) participated in the meeting by using a means of communication described in subsection (b); and
(3) was absent.
As added by P.L.35-2010, SEC.194. Amended by P.L.27-2012, SEC.107.

IC 28-11-1-9.1 Version b
Repealed
(Repealed by P.L.134-2012, SEC.32.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 28-11-1-10
Quorum; action by majority
Sec. 10. (a) Four (4) members constitute a quorum.
(b) Unless otherwise provided for in this title, if a quorum is present, a majority of the members present is sufficient for the department to take action.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-11
Delegation of power
Sec. 11. The members may delegate a power or duty to:
(1) the director;
(2) an agent of the department; or
(3) an employee of the department;
by a rule of the department adopted under IC 4-22-2 or by a resolution of the members.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-12
Adoption of rules
Sec. 12. The department may, by a majority vote of the members, adopt rules under IC 4-22-2 to implement this title.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-13
Policies and procedures
Sec. 13. The members may by resolution establish policies and procedures in order to facilitate:
(1) the supervision of financial institutions by the department; and
(2) the licensing and regulation of persons and entities by the department under:
(A) this title; and
(B) IC 24.
As added by P.L.33-1991, SEC.56. Amended by P.L.262-1995, SEC.74; P.L.213-2007, SEC.93; P.L.217-2007, SEC.91.
IC 28-11-1-13.5
Payments by credit card, debit card, or charge card; discharge of liability; department's authority to contract with vendor; vendor transaction charge or discount fee
Sec. 13.5. (a) The department may accept payment of any of the following by credit card, debit card, charge card, or similar method:
(1) A fee established by the department under IC 28-11-3-5.
(2) A penalty assessed by the department under this title or IC 24-4.5.
(3) A fee assessed:
(A) in connection with the director's designation of an automated central licensing system and repository under IC 24-4.5-3-503(10); and
(B) for:
(i) processing applications and renewals for licenses under IC 24-4.5-3; or
(ii) performing other services that the director determines are necessary for the orderly administration of the department's licensing system under IC 24-4.5-3.
(b) If a fee or penalty described in subsection (a) is paid by credit card, debit card, charge card, or similar method, the liability is not finally discharged until the department receives payment or credit from the institution responsible for making the payment or credit.
(c) The department may contract with a bank or credit card vendor for acceptance of bank or credit cards. If there is a vendor transaction charge or discount fee, whether billed to the department or charged directly to the department's account, the department or the bank or credit card vendor may collect from the person using the bank or credit card a uniform fee that is determined by the department.
As added by P.L.90-2008, SEC.67.

IC 28-11-1-14
Assignments, deeds, and other documents; execution
Sec. 14. All assignments, deeds, instruments, notices, orders, rules, and other documents of the department shall be executed in the name of "The Department of Financial Institutions" by the director or, in case of the director's absence or disability, by:
(1) the chairman;
(2) an officer elected by the members; or
(3) an employee of the department designated in writing by the director or the chairman.
As added by P.L.33-1991, SEC.56. Amended by P.L.213-2007, SEC.94; P.L.217-2007, SEC.92.

IC 28-11-1-15
Director's powers; state of emergency or governor's approval
Sec. 15. If the governor:
(1) declares, under IC 10-14-3-12, a state of emergency in all or part of Indiana; or
(2) in the absence of a declaration under subdivision (1), gives

prior approval to the director;
the director is authorized to take necessary and appropriate action to establish or preserve safe and sound methods of banking and other action the director considers necessary under the circumstances to promote and safeguard the interests of depositors, debtors, consumers, creditors, or the public.
As added by P.L.213-2007, SEC.95; P.L.217-2007, SEC.93. Amended by P.L.35-2010, SEC.195.



CHAPTER 2. ORGANIZATION OF DEPARTMENT

IC 28-11-2-2
Organization of department; divisions
Sec. 2. (a) The director, with the approval of the members, shall organize the department.
(b) The department must consist of at least the following divisions:
(1) The division of banks and trust companies.
(2) The division of consumer credit.
(3) The division of credit unions.
As added by P.L.33-1991, SEC.56. Amended by P.L.90-2008, SEC.68.

IC 28-11-2-3
Employees; salaries and benefits; contractors to assist with examinations; contracts not subject to approval
Sec. 3. (a) The director, on behalf of the department, shall employ qualified individuals as assistants, deputies, supervisors, and other necessary employees. Individuals employed by the director are not subject to job classifications or compensation schedules established under IC 4-15. The technical or professional qualification of an applicant shall be determined by examination, by professional rating, or as the director determines. Salaries and benefits for employees of the department shall be:
(1) established by the members, upon recommendation of the

director; and
(2) paid from the financial institutions fund established by section 9 of this chapter.
In making a recommendation under subdivision (1), the director may recommend salaries and benefits substantially equivalent to those paid by the Federal Deposit Insurance Corporation or other federal agencies that supervise financial institutions.
(b) The director may enter into contracts, including contracts for the services of a qualified independent contractor to assist the department in the examination process under this article. Notwithstanding IC 4-13-2-14.1, contracts executed under this section are not subject to the approval of:
(1) the director of the budget agency; or
(2) the commissioner of the Indiana department of administration.
As added by P.L.33-1991, SEC.56. Amended by P.L.141-2005, SEC.20; P.L.213-2007, SEC.96; P.L.217-2007, SEC.94.

IC 28-11-2-4
Performance bonds and crime policies
Sec. 4. (a) The department may require that the members, the director, or specified classes of employees of the department be covered by bonds for faithful performance of their respective duties. A requirement for purchase of faithful performance bonds may be satisfied by the purchase of a blanket bond or a crime insurance policy endorsed to include faithful performance. The cost of a bond or crime insurance policy purchased under this section shall be paid from the fund.
(b) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.33-1991, SEC.56. Amended by P.L.49-1995, SEC.11.

IC 28-11-2-5
Repealed
(Repealed by P.L.100-2012, SEC.67.)

IC 28-11-2-6
Conflicts of interest; adoption of policies
Sec. 6. (a) The department shall adopt policies defining conflicts of interest by the members, the director, and the employees of the department.
(b) The policies adopted under subsection (a) must include means by which conflicts of interest can be avoided.
As added by P.L.33-1991, SEC.56.

IC 28-11-2-6.1
Ethics rules and requirements; adopting additional rules
Sec. 6.1. (a) The members, the director, and the employees of the department are: (1) under the jurisdiction of, and subject to the rules adopted by, the state ethics commission; and
(2) subject to all other ethics rules and requirements that apply to the executive branch of state government.
(b) The department may adopt additional ethics rules and requirements that:
(1) apply to the members, the director, and the employees of the department;
(2) are not less stringent than the rules adopted by the state ethics commission; and
(3) are consistent with state law.
As added by P.L.213-2007, SEC.97; P.L.217-2007, SEC.95.

IC 28-11-2-6.2
Public meetings; transcribing and preserving damaged records
Sec. 6.2. Except as otherwise provided by law, the department is subject to the following:
(1) IC 5-14-1.5.
(2) IC 5-15-3.
As added by P.L.213-2007, SEC.98; P.L.217-2007, SEC.96.

IC 28-11-2-7
Liability for official acts
Sec. 7. The members, director, and employees of the department are not liable in an individual capacity except to the state for an act done or omitted in connection with the performance of their respective duties.
As added by P.L.33-1991, SEC.56.

IC 28-11-2-8
Powers of inquiry; administration of oaths; requiring production of books and records; refusal of person to comply with order or subpoena
Sec. 8. (a) A member, the director, or an employee of the department authorized by the director may do the following:
(1) Administer oaths and require information for any purpose under this title from any of the persons to which this title applies.
(2) Require the production of books, accounts, papers, records, documents, and other evidence for any purpose under this title.
(b) If a person refuses to comply with an order or a subpoena or refuses to appear and testify to any matter regarding which the person may be interrogated, the department may petition an appropriate court for enforcement of the department's order or subpoena.
As added by P.L.33-1991, SEC.56.

IC 28-11-2-9
Financial institutions fund
Sec. 9. (a) The financial institutions fund is established. (b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(c) All revenue accruing to the department shall be paid into the fund.
(d) All expenses incurred and all compensation paid by the department shall be paid out of the fund in the same manner as other state expenses and compensation are paid.
(e) Money in the fund at the end of a fiscal year does not revert to the state general fund.
(f) All civil penalties assessed by the department shall be paid into the fund.
(g) If the department is required to defend the constitutionality of any of the statutes or rules the department administers, the costs and expenses incurred in connection with the defense may not:
(1) be paid from the fund; or
(2) be assessed in any way to the department's budget.
As added by P.L.33-1991, SEC.56. Amended by P.L.89-2011, SEC.69.



CHAPTER 3. SUPERVISION OF FINANCIAL INSTITUTIONS

the Federal Home Loan Bank System may provide a copy of a report of an examination conducted by the department to the Federal Home Loan Bank for the confidential use of the Federal Home Loan Bank if the director and the Federal Home Loan Bank have entered into a written agreement that provides that the report of the examination:
(1) remains the property of the department; and
(2) is not:
(A) subject to inspection under IC 5-14-3;
(B) subject to subpoena;
(C) subject to discovery; or
(D) admissible in evidence in any civil action.
(j) Except as provided in subsection (i), a person who knowingly or intentionally possesses, distributes, publishes, or duplicates a report of an examination conducted under this section without the prior authorization of the director commits a Class B misdemeanor.
(k) If a financial institution contracts with an outside vendor to provide a service that would otherwise be undertaken internally by the financial institution and be subject to the department's routine examination procedures, the person that provides the service to the financial institution shall, at the request of the director, submit to an examination by the department. If the director determines that an examination under this subsection is necessary or desirable, the examination may be made at the expense of the person to be examined. If the person to be examined under this subsection refuses to permit the examination to be made, the director may order any financial institution that receives services from the person refusing the examination to:
(1) discontinue receiving one (1) or more services from the person; or
(2) otherwise cease conducting business with the person.
As added by P.L.33-1991, SEC.56. Amended by P.L.262-1995, SEC.75; P.L.90-2008, SEC.69; P.L.35-2010, SEC.196.

IC 28-11-3-2
Visitorial powers
Sec. 2. The department has visitorial powers with respect to any financial institution for the purpose of maintaining the safety and soundness of the financial institution.
As added by P.L.33-1991, SEC.56.

IC 28-11-3-3
Disclosure of confidential information; information sharing agreements
Sec. 3. (a) The director or the director's designee may disclose or make available to a:
(1) state, federal, or foreign law enforcement agency;
(2) state, federal, or foreign financial institution supervisory agency;
(3) state, federal, or foreign prosecutorial agency;
(4) state, federal, or foreign money services business

supervisory agency;
(5) private insurer of deposit accounts or share accounts of a financial institution;
(6) state, federal, or foreign agency responsible for licensing, registering, chartering, or supervising any regulated:
(A) business; or
(B) nonprofit activity; or
(7) the Federal Home Loan Bank;
confidential information described under IC 28-1-2-30 or pertaining to a regulated business or nonprofit activity.
(b) Confidential information provided by the director or the director's designee under this section is privileged by law, remains the property of the department, and is not:
(1) subject to inspection under IC 5-14-3;
(2) subject to subpoena;
(3) subject to discovery; or
(4) admissible in evidence in any civil action.
(c) The director may enter into information sharing agreements with parties authorized to received information under this section.
As added by P.L.33-1991, SEC.56. Amended by P.L.213-2007, SEC.99; P.L.217-2007, SEC.97; P.L.90-2008, SEC.70.

IC 28-11-3-4
Documents, reports, and other papers; certified copies; prima facie evidence
Sec. 4. A copy of a document, report, or other paper received and filed by the department, when certified by the director, shall be received in all courts and places as prima facie evidence of the facts stated in the certified copy.
As added by P.L.33-1991, SEC.56.

IC 28-11-3-5
Schedule of fees; classification of assets; changes or modifications of fees; excess costs of examinations
Sec. 5. (a) As used in this section, "assets" means the assets of a financial institution as disclosed by a report made by the financial institution at the end of the year immediately preceding the fiscal year in which a fee is fixed under this section.
(b) The department shall fix and collect, on an annual basis, a schedule of fees for the services rendered and the duties performed by the department in the administration of financial institutions.
(c) The fees may not exceed the comparative cost to the department in the administration of financial institutions. In determining the costs, the department may classify the assets of financial institutions and fix fees at different rates for the examination, supervision, regulation, and liquidation of the classes of assets, based on the proportionate cost and expense incurred by the department in making examinations and in the administration of financial institutions.
(d) The fees shall be charged and collected until changed or

modified by the department. A change or modification of fees may not be adopted more often than one (1) time each state fiscal year. A modified schedule of fees is effective on the first day of the state fiscal year following the fiscal year in which the modification is adopted.
(e) Administrative charges included in the fee are in addition to charges collected under other statutes.
(f) If the reasonable costs of performing an examination of a financial institution exceed the fees established under this section, the financial institution shall pay the excess costs not later than thirty (30) days after receipt of an invoice from the department. The department may impose a fee, in an amount fixed by the department under this section, for each day that the excess costs are not paid, beginning on the first day after the thirty (30) day period described in this subsection.
As added by P.L.33-1991, SEC.56. Amended by P.L.10-2006, SEC.73 and P.L.57-2006, SEC.73; P.L.35-2010, SEC.197.

IC 28-11-3-6
Federal preemption; exemption of state chartered entities and subsidiaries from provisions of state law
Sec. 6. (a) As used in this section:
(1) "federally chartered" means an entity organized or reorganized under the law of the United States; and
(2) "state chartered" means an entity organized or reorganized under the law of Indiana or another state.
(b) If the department determines that federal law has preempted a provision of IC 24, IC 26, IC 28, IC 29, or IC 30, the provision of IC 24, IC 26, IC 28, IC 29, or IC 30 applies to a state chartered entity only to the same extent that the department determines the provision is applicable to the:
(1) same; or
(2) functionally equivalent;
type of federally chartered entity.
(c) A state chartered entity seeking an exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 based on the preemption of the provision as applied to a federally chartered entity shall submit a letter to the department:
(1) describing in detail; and
(2) documenting the federal preemption of;
the provisions from which it seeks exemption. If available, copies of relevant federal law, regulations, and interpretive letters must be attached to the letter submitted by the requesting entity.
(d) The department shall notify the requesting entity of the department's receipt of the request not later than ten (10) business days after the department's receipt of a letter described in subsection (c). Except as provided in subsection (e), upon receipt of the notification, the requesting entity may operate as if it is exempt from the provision of IC 24, IC 26, IC 28, IC 29, or IC 30 ninety (90) days after the date on which the department receives the letter, unless

otherwise notified by the department. This period may be extended for an additional ninety (90) days if the department determines that the requesting entity's letter raises issues requiring additional information or additional time for analysis. If the department extends the period for the department's review of the request, the requesting entity may operate as if the requesting entity is exempt from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 during the extended period of review only if the requesting entity receives prior written approval from the department. However:
(1) the department must:
(A) approve or deny the requested exemption; or
(B) convene a hearing;
not later than ninety (90) days after the department receives the requesting entity's letter, unless the department has extended the period for the department's review under this subsection; and
(2) if a hearing is convened, the department must approve or deny the requested exemption not later than ninety (90) days after the hearing is concluded.
(e) The department may refuse to exempt a requesting entity from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 if the department finds that any of the following conditions apply:
(1) The department determines that a described provision of IC 24, IC 26, IC 28, IC 29, or IC 30 is not preempted for a federally chartered entity of the:
(A) same; or
(B) functionally equivalent;
type.
(2) The extension of the federal preemption in the form of an exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 to the requesting entity would:
(A) adversely affect the safety and soundness of the requesting entity; or
(B) result in an unacceptable curtailment of consumer protection provisions.
(3) The failure of the department to provide for the exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 will not result in a competitive disadvantage to the requesting entity.
(f) The operation of a financial institution in a manner consistent with exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 under this section is not a violation of any provision of the Indiana Code or rules adopted under IC 4-22-2.
(g) If a financial institution is exempted from the provisions of IC 24, IC 26, IC 28, IC 29, or IC 30 in compliance with this section, the department shall do the following:
(1) Determine whether the exemption shall apply to all financial institutions that, in the opinion of the department, possess a charter that is:
(A) the same as; or
(B) functionally the equivalent of;
the charter of the exempt institution. (2) For purposes of the determination required under subdivision (1), ensure that applying the exemption to the financial institutions described in subdivision (1) will not:
(A) adversely affect the safety and soundness of the financial institutions; or
(B) unduly constrain Indiana consumer protection provisions.
(3) Issue an order published in the Indiana Register that specifies whether the exemption applies to the financial institutions described in subdivision (1).
(h) If the department denies the request of a financial institution under this section for exemption from Indiana Code provisions that are preempted for federally chartered institutions, the requesting institution may appeal the decision of the department to the circuit court of the county in which the principal office of the requesting institution is located.
(i) If the department determines that federal law has preempted a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 as the provision applies to an operating subsidiary of a federally chartered entity, the provision of IC 24, IC 26, IC 28, IC 29, or IC 30 applies to a qualifying subsidiary (as defined in IC 28-13-16-1) of a state chartered entity only to the same extent that the department determines the provision applies to the operating subsidiary of:
(1) the same; or
(2) the functionally equivalent;
type of federally chartered entity. In determining whether to extend the exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 to a qualifying subsidiary (as defined in IC 28-13-16-1) of a state chartered entity under this subsection, the department shall use the procedures and undertake the considerations described in this section for a preemption determination with respect to a state chartered entity.
As added by P.L.73-2004, SEC.41. Amended by P.L.141-2005, SEC.21.



CHAPTER 4. ENFORCEMENT POWERS OF THE DEPARTMENT

IC 28-11-4-2
Unsafe or unsound practices or violations of law; notice of charges; joint exercise of enforcement powers with federal regulators
Sec. 2. If the director has reasonable cause to believe that a financial institution:
(1) has engaged, is engaging, or will engage in an unsafe or unsound practice in conducting the business of the financial institution; or
(2) has violated, is violating, or will violate a:
(A) statute;
(B) rule;
(C) condition imposed in writing by the director in connection with the granting of an application or other request by the financial institution; or
(D) written agreement entered into with the department;
the director may issue and serve upon the financial institution a notice of charges of the practice or violation. The department may, when appropriate, exercise enforcement powers under this chapter jointly with a financial institution's primary federal regulator.
As added by P.L.33-1991, SEC.56. Amended by P.L.141-2005, SEC.22.

IC 28-11-4-3
Violations by certain individuals; director's notice of intent to issue order; felonies; civil penalties
Sec. 3. (a) If the director determines that a current or former director, officer, or employee of a financial institution has:
(1) committed a violation of a statute, a rule, a final cease and desist order, any condition imposed in writing by the director in connection with the grant of any application or other request by the financial institution, or any written agreement between the financial institution and the director or the department;
(2) engaged or participated in an unsafe or unsound practice in connection with the financial institution;
(3) committed or engaged in an act, an omission, or a practice that constitutes a breach of fiduciary duty as director, officer, or employee; or
(4) been convicted of, has pleaded guilty or nolo contendere to, or is under indictment for, a felony involving fraud, deceit, or

misrepresentation under the laws of Indiana or any other jurisdiction;
the director, subject to subsection (b), may issue and serve upon the officer, director, or employee a notice of the director's intent to issue an order removing the person from the person's office or employment, an order prohibiting any participation by the person in the conduct of the affairs of any financial institution, or an order both removing the person and prohibiting the person's participation.
(b) A violation, practice, or breach specified in subdivision (a) is subject to the authority of the director under subsection (a) if the director finds any of the following:
(1) By reason of the violation, practice, or breach, the financial institution has suffered or will probably suffer substantial financial loss or other damage.
(2) The interests of the financial institution's depositors could be seriously prejudiced by reason of the violation, practice, or breach of fiduciary duty.
(3) The violation, practice, or breach involves personal dishonesty on the part of the officer, director, or employee involved.
(4) The violation, practice, or breach demonstrates a willful or continuing disregard by the officer, director, or employee for the safety and soundness of the financial institution.
(c) A person who:
(1) is under indictment for;
(2) has been convicted of; or
(3) has pleaded guilty or nolo contendere to;
a felony involving fraud, deceit, or misrepresentation under the laws of Indiana or any other jurisdiction may not serve as a director, an officer, or an employee of a financial institution, or serve in any similar capacity, unless the person obtains the written consent of the director.
(d) A financial institution that willfully permits a person to serve the financial institution in violation of subsection (b) or (c) is subject to a civil penalty of five hundred dollars ($500) for each day the violation continues. A civil penalty paid under this subsection must be deposited into the financial institutions fund established by IC 28-11-2-9.
As added by P.L.33-1991, SEC.56. Amended by P.L.262-1995, SEC.76; P.L.258-2003, SEC.19; P.L.10-2006, SEC.74 and P.L.57-2006, SEC.74; P.L.213-2007, SEC.100; P.L.217-2007, SEC.98; P.L.35-2010, SEC.198.

IC 28-11-4-4
Director's notice of intent to issue order; contents; hearing; final order; removal of officer, director, or employee; suspension or prohibition pending final order; official record
Sec. 4. (a) A notice issued under this chapter must:
(1) contain a statement of the facts constituting the alleged practice, violation, or breach; (2) state the facts alleged in support of the violation, practice, or breach;
(3) state the director's intention to enter an order under section 3(a) of this chapter;
(4) be delivered to the board of directors of the financial institution;
(5) be delivered to the officer, director, or employee concerned; and
(6) specify the procedures that must be followed to initiate a hearing to contest the facts alleged.
(b) If a hearing is requested within ten (10) days after service of the written notice, the department shall hold a hearing concerning the alleged practice, violation, or breach. The hearing shall be held not later than forty-five (45) days after receipt of the request. The department, based on the evidence presented at the hearing, shall enter:
(1) a final order under section 7 of this chapter for the immediate removal of the officer, director, or employee affected;
(2) a final order under section 7 of this chapter prohibiting further participation by the officer, director, or employee, in any manner, in the conduct of affairs of any financial institution;
(3) a final order under section 7 of this chapter requiring the financial institution and its directors, officers, employees, and agents to:
(A) cease and desist from the practice or violation; or
(B) take affirmative action to correct the conditions resulting from the practice or violation;
(4) a final order consisting of any combination of orders described in subdivisions (1) through (3);
(5) a reprimand of the individuals, entities, or other persons concerned; or
(6) a dismissal of the entire matter.
(c) If no hearing is requested within the time specified in subsection (b), the director may proceed to issue a final order described in subsection (b)(1), (b)(2), (b)(3), or (b)(4) on the basis of the facts set forth in the written notice.
(d) An officer, director, or employee who is removed from a position under a removal order that has become final may not participate in the conduct of the affairs of any financial institution without the approval of the director.
(e) The director may, for the protection of the financial institution or the interests of its depositors, suspend from office or prohibit from participation in the affairs of the financial institution an officer, a director, or an employee of a financial institution who is the subject of a written notice served by the director under section 3(a) of this chapter. A suspension or prohibition under this subsection becomes effective upon service of the notice. Unless stayed by a court in a proceeding authorized by subsection (f), the suspension or prohibition shall remain in effect pending completion of the

proceedings related to the written notice served under section 3(a) of this chapter and until the effective date of an order entered by the department under subsection (b) or the director under subsection (c). Copies of the notice shall also be served upon the financial institution or subsidiary of which the person is an officer, a director, or an employee.
(f) Not more than ten (10) days after an officer, a director, or an employee has been suspended from office or prohibited from participation in the conduct of the affairs of the financial institution or subsidiary under subsection (e), the officer, director, or employee may apply to a court having jurisdiction for a stay of the suspension or prohibition pending completion of the proceedings related to the notice served under section 3(a) of this chapter, and the court may stay the suspension of prohibition.
(g) The department shall maintain an official record of a proceeding under this chapter.
As added by P.L.33-1991, SEC.56. Amended by P.L.122-1994, SEC.109; P.L.258-2003, SEC.20; P.L.10-2006, SEC.75 and P.L.57-2006, SEC.75; P.L.35-2010, SEC.199.

IC 28-11-4-5
Consent to a final order
Sec. 5. If the director of the department enters into a consent to a final order under section 7 of this chapter with a financial institution, director, officer, or employee, the director is not required to issue and serve a notice of charges upon the financial institution, director, or officer under section 2 or 3 of this chapter. A consent agreement may be negotiated and entered into before or after the issuance of a notice of charges.
As added by P.L.33-1991, SEC.56. Amended by P.L.122-1994, SEC.110; P.L.262-1995, SEC.77; P.L.258-2003, SEC.21; P.L.141-2005, SEC.23.

IC 28-11-4-6
Temporary order
Sec. 6. (a) If the director determines that an alleged practice, a violation, or an act specified in a notice served under this chapter is likely to:
(1) cause insolvency of the financial institution;
(2) cause substantial dissipation of assets or earnings of the financial institution; or
(3) otherwise seriously prejudice the interests of the depositors of the financial institution;
the director may issue a temporary order without a hearing.
(b) A temporary order may:
(1) require the financial institution to cease and desist from the practice or violation;
(2) require the financial institution to take affirmative action to correct the conditions resulting from the practice or violation; or (3) suspend or prohibit a director, an officer, or an employee from participating in the conduct of the affairs of the financial institution.
(c) A temporary order is effective upon service and remains effective and enforceable until the earliest of the following:
(1) The issuance of an injunction by a court under subsection (d).
(2) The dismissal of the charges by the department.
(3) The effective date of a final order under section 7 of this chapter.
(d) A financial institution served with a temporary order under this section may apply to a court having jurisdiction for an injunction to stay, modify, or vacate the order.
As added by P.L.33-1991, SEC.56. Amended by P.L.258-2003, SEC.22; P.L.35-2010, SEC.200.

IC 28-11-4-7
Final order; remedies; consent presumed; confidentiality
Sec. 7. (a) If, after a hearing held under section 4(b) of this chapter, the department finds that the conditions specified in section 2 or 3 of this chapter have been established, the department may issue a final order. If a hearing is not requested within the time specified in section 4(b) of this chapter, the director may issue a final order on the basis of the facts set forth in the written notice served under section 3(a) of this chapter.
(b) Unless the director has entered into a consent agreement described in section 5 of this chapter, a final order must include separately stated findings of fact and conclusions of law for all aspects of the order.
(c) A final order may do any of the following:
(1) Require the financial institution and its directors, officers, employees, and agents to do any of the following:
(A) Cease and desist from the practice or violation.
(B) Take affirmative action to correct the conditions resulting from the practice or violation.
(2) Suspend or prohibit a director, an officer, or an employee from participating in the affairs of a financial institution or subsidiary.
(3) Impose a civil penalty not to exceed the amount specified in section 9 of this chapter.
(d) A final order shall be issued in writing within ninety (90) days after conclusion of a hearing held under section 4(b) of this chapter, unless this period is waived or extended with the written consent of all parties or for good cause shown.
(e) If the financial institution, director, or officer does not appear individually or by a duly authorized representative at a hearing held under section 4(b) of this chapter, the financial institution, director, or officer is considered to have consented to the issuance of a final order.
(f) The director may keep a final order confidential if the director

determines that the immediate release of the order would endanger:
(1) the stability of the financial institution; or
(2) the security of depositors' funds.
However, after two (2) years after the date of its issuance, a final order is no longer confidential under IC 28-1-2-30.
As added by P.L.33-1991, SEC.56. Amended by P.L.258-2003, SEC.23; P.L.90-2008, SEC.71; P.L.35-2010, SEC.201.

IC 28-11-4-8
Final order; time in effect
Sec. 8. (a) A final order issued under this chapter is effective:
(1) on the date specified in the order; or
(2) ten (10) days after service of the order, if an effective date is not specified in the order.
A final order issued upon consent under section 7(e) of this chapter is effective at the time specified in the order.
(b) A final order remains effective and enforceable as provided in the order.
(c) The department or a reviewing court may stay, modify, or vacate a final order.
As added by P.L.33-1991, SEC.56. Amended by P.L.89-2011, SEC.70.

IC 28-11-4-9
Civil penalty
Sec. 9. (a) A civil penalty imposed on a director or an officer under section 7 of this chapter may not exceed one thousand dollars ($1,000) per day for each practice, violation, or act found to exist in the final order.
(b) In determining the amount of a civil penalty assessed under section 7 of this chapter, the following factors shall be considered:
(1) The appropriateness of the civil penalty with respect to the financial resources and good faith of the individual charged.
(2) The gravity of the practice, violation, or act.
(3) The history of previous practices, violations, or acts.
(4) The economic benefit derived by the individual from the practice, violation, or act.
(5) Other factors that justice requires.
(c) A financial institution may not indemnify a director or an officer for a civil penalty imposed under section 7 of this chapter.
(d) Civil penalties shall be deposited in the financial institutions fund established by IC 28-11-2-9.
As added by P.L.33-1991, SEC.56. Amended by P.L.89-2011, SEC.71.

IC 28-11-4-10
Enforcement of orders, agreements, and conditions
Sec. 10. The director may enforce any of the following by applying for appropriate relief to a court having jurisdiction:
(1) An order issued under this chapter. (2) A written agreement entered into by the department or the director and:
(A) a financial institution; or
(B) any director, officer, employee, or agent of the financial institution.
(3) Any condition imposed in writing by the department or the director on:
(A) a financial institution; or
(B) any director, officer, employee, or agent of the financial institution;
in connection with any application, notice, or request concerning the financial institution.
As added by P.L.33-1991, SEC.56. Amended by P.L.90-2008, SEC.72; P.L.35-2010, SEC.202.

IC 28-11-4-11
Persons suspended or prohibited from participation
Sec. 11. An individual who:
(1) is suspended or prohibited from participating in the conduct of the affairs of a financial institution under section 6 or 7 of this chapter; and
(2) after the suspension or prohibition knowingly or intentionally participates, directly or indirectly, in the management of the financial institution;
commits a Class D felony.
As added by P.L.33-1991, SEC.56. Amended by P.L.35-2010, SEC.203.

IC 28-11-4-12
Enforcement powers exercised against affiliate of financial institution
Sec. 12. (a) The director of the department may exercise the enforcement powers of this chapter against an affiliate of a financial institution, or against an officer, a director, or an employee of the affiliate, as if the affiliate were a financial institution if the director determines that a practice of the affiliate, or of the officer, director, or employee, could cause either:
(1) the financial institution to suffer substantial loss or other damage; or
(2) the interests of the financial institution's depositors to be seriously prejudiced by reason of a violation, practice, or breach of fiduciary duty.
(b) In exercising the director's enforcement powers under this chapter against an officer, a director, or an employee of an affiliate, the director may:
(1) remove the officer, director, or employee from the person's office, position, or employment;
(2) prohibit any participation by the officer, director, or employee in the conduct of the affairs of any financial institution; or (3) take both of the actions set forth in subdivisions (1) and (2).
(c) The director of the department may issue and serve upon the officer, director, or employee of the affiliate a notice of charges of the practice, violation, or act.
(d) For purposes of this section, affiliate has the meaning set forth in IC 28-1-18.2.
As added by P.L.215-1999, SEC.8. Amended by P.L.90-2008, SEC.73.



CHAPTER 5. DEPARTMENT OVERSIGHT OF ORGANIZATION OF A FINANCIAL INSTITUTION

IC 28-11-5-2
Approval of articles of incorporation and organization and establishment of financial institutions
Sec. 2. (a) A financial institution may not be organized, incorporated, or engage in business in Indiana until the department has approved the following:
(1) The articles of incorporation of the proposed financial institution.
(2) The organization and establishment of the financial institution in the city or town in which the incorporators propose to establish the financial institution.
(b) A person who violates this section commits a Class A misdemeanor.
As added by P.L.42-1993, SEC.91.

IC 28-11-5-3
Applications to establish financial institutions
Sec. 3. (a) A request to establish a financial institution must be set forth in an application:
(1) prescribed by the department; and
(2) containing the information required by the department.
(b) Within twenty (20) business days after receiving an application under this section, the department shall:
(1) accept the application for processing;
(2) request additional information to complete the application; or
(3) return the application if it is incomplete.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.111.

IC 28-11-5-4
Investigation of applicant; disapproval of application; submission of fingerprints
Sec. 4. (a) Upon the acceptance of an application under section 3

of this chapter, the department shall investigate and consider all of the following:
(1) The financial standing and character of the incorporators, organizers, directors, principal shareholders, or controlling corporations.
(2) The character, qualifications, and experience of the officers and directors of the proposed financial institution.
(3) The future earnings prospects for the proposed financial institution.
(4) The adequacy of the financial institution's proposed capital, if the financial institution is to be a bank, trust company, corporate fiduciary, or savings bank.
(b) The members of the department may disapprove the application if:
(1) any of the factors listed in subsection (a) are determined to be unfavorable;
(2) any of the incorporators, directors, principal shareholders, or officers of the proposed financial institution have been convicted of a felony under Indiana law, the laws of any other state, or the laws of the United States; or
(3) the applicant has knowingly or intentionally submitted an application under this chapter that contains false information.
(c) The applicant shall submit to the department or to the Indiana state police, as appropriate, two (2) sets of fingerprints for each incorporator, director, principal shareholder, and officer, if requested by the department under section 4.5 of this chapter.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.112; P.L.262-1995, SEC.79; P.L.192-1997, SEC.24; P.L.90-2008, SEC.74.

IC 28-11-5-4.5
Background checks; fingerprints
Sec. 4.5. (a) To obtain additional information for the purposes of section 4 of this chapter, the director may require:
(1) criminal background checks, including a national criminal history background check (as defined in IC 10-13-3-12) by the Federal Bureau of Investigation;
(2) credit histories; and
(3) other background checks considered necessary by the director;
for any incorporator, director, principal shareholder, or officer of a proposed financial institution.
(b) If the director requests a national criminal history background check under subsection (a) for any individual described in subsection (a), the director shall require the individual to submit fingerprints to the department or to the state police department, as appropriate. The individual to whom the request is made shall pay any fees or costs associated with the fingerprints and the national criminal history background check. A national criminal history background check conducted under subsection (a) may be used by the department to: (1) conduct an investigation under section 4(a)(1) or 4(a)(2) of this chapter; or
(2) disapprove an application under section 4(b)(2) of this chapter.
The director or the department may not release the results of the national criminal history background check to any private entity.
As added by P.L.192-1997, SEC.25. Amended by P.L.90-2008, SEC.75.

IC 28-11-5-5
Hearings on applications
Sec. 5. (a) The department may hold a hearing to determine whether to approve an application filed under section 3 of this chapter.
(b) A hearing may not be held until ten (10) days after the date of the publication of the notice required by section 6 of this chapter.
(c) If the department holds a hearing under this section, the hearing must be held within ninety (90) days after the application is accepted by the department for processing.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.113.

IC 28-11-5-6
Notice of applications subject to hearings
Sec. 6. (a) If a public hearing is held under section 5 of this chapter, the applicant shall give notice of the application by publication one (1) time in a newspaper of general circulation in the city or town in which the applicant proposes to establish the financial institution. If a newspaper is not published in the city or town, the notice shall be published in one (1) newspaper of general circulation published in the county in which the city or town is located.
(b) The notice required by this section must state the following:
(1) The fact that the application has been filed.
(2) The names of the applicants.
(3) The place where the applicants propose to establish the financial institution.
(4) The date and place of the hearing.
(5) Other facts the department considers relevant.
As added by P.L.42-1993, SEC.91.

IC 28-11-5-7
Hearing procedures
Sec. 7. (a) This section applies only if the department holds a hearing under section 5 of this chapter.
(b) At the time and place designated in the notice, any of the following may conduct the hearing:
(1) All the members of the department.
(2) Any number of the members.
(3) The director of the department.
(4) A deputy director of the department. (5) The supervisor in charge of the division of the department that would have jurisdiction of the financial institution, if it is established.
(c) Any person who is interested may appear and be heard, either in person or by the person's attorney.
(d) A report of the hearing, in the form and detail the department prescribes, shall be prepared and filed in the department.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.114.

IC 28-11-5-8
Approval or disapproval of applications
Sec. 8. Within a reasonable time after the application is accepted by the department for processing, but not more than one hundred twenty (120) days from the later of:
(1) the date on which the application is accepted by the department; or
(2) the date on which the hearing is held, if a hearing is held;
the department shall either approve or disapprove the application.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.115.

IC 28-11-5-9
Payment of expenses
Sec. 9. (a) The applicants shall pay all expenses incurred by the department in performing its duty under this chapter.
(b) At the time of filing the application, the applicants shall deposit with the department the amount of money fixed by the department necessary to defray the expenses incurred by the department in implementing this chapter with respect to the application.
(c) The department shall return to the applicants any balance remaining after proceedings under this chapter are completed.
As added by P.L.42-1993, SEC.91.

IC 28-11-5-10
Financial institutions organized as limited liability companies; treatment as financial institution organized in stock form; exclusive authority of department to regulate; prior approval of department required
Sec. 10. (a) Subject to subsection (g), a financial institution described in section 1 of this chapter that is subject to this chapter may:
(1) be organized as a limited liability company;
(2) convert to a limited liability company; or
(3) merge with or into a limited liability company;
under the laws of Indiana or the United States, including any rules or regulations adopted or promulgated under the laws of Indiana or the United States.
(b) A financial institution organized as a limited liability company

is subject to:
(1) IC 23-18; and
(2) this title.
If a provision of IC 23-18 conflicts with a provision of this title or with any rule of the department, the provision of this title or the rule the department controls.
(c) Any filing required to be made under IC 23-18 shall be made in the same manner as for a financial institution that is organizing or is organized in stock form.
(d) The department may prescribe any requirements for:
(1) the articles of organization; and
(2) the operating agreement;
of a financial institution that is organized and operates as a limited liability company.
(e) The department has the exclusive authority under this title to regulate a financial institution organized as a limited liability company. A financial institution that is a limited liability company is subject to the department's authority in the same manner as a bank that is organized in stock form.
(f) A financial institution that is a limited liability company is subject to the provisions of this title that apply to banks, except for the provisions concerning corporate governance (IC 28-13), in the same manner as a financial institution that is organized in stock form, subject to the following:
(1) In the case of a manager managed limited liability company, "director" means a manager of the limited liability company.
(2) In the case of a member managed limited liability company, "director" means a member of the limited liability company.
(g) A financial institution may not:
(1) organize as;
(2) convert to; or
(3) merge with or into;
a limited liability company without the prior approval of the department under this title.
As added by P.L.90-2008, SEC.76. Amended by P.L.27-2012, SEC.108.






ARTICLE 12. FORMATION OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS

CHAPTER 1. INCORPORATION

IC 28-12-1-2
Form of articles
Sec. 2. The department shall prescribe the form of the articles of incorporation.
As added by P.L.14-1992, SEC.162.



CHAPTER 2. ARTICLES OF INCORPORATION

IC 28-12-2-2
Permissible elements
Sec. 2. The articles may set forth other provisions not inconsistent with law.
As added by P.L.14-1992, SEC.162.

IC 28-12-2-3
Omission of corporate powers
Sec. 3. The articles of incorporation need not set forth any of the corporate powers of the corporation.
As added by P.L.14-1992, SEC.162.



CHAPTER 3. CORPORATE NAME

IC 28-12-3-2
Same or confusingly similar name prohibited
Sec. 2. The corporate name of the proposed corporation may not be the same as, or confusingly similar to, the name of any other corporation then existing under the laws of Indiana or authorized to transact business in Indiana.
As added by P.L.14-1992, SEC.162.

IC 28-12-3-3
Necessary terms
Sec. 3. (a) If the proposed corporation is organized to transact business under IC 28-1-11, the corporate name must include the word "bank", "trust", "banc", "banco", or "bancorp".
(b) If the proposed corporation is to be a corporate fiduciary, the corporate name of the corporation must include the word "trust" or "fiduciary".
As added by P.L.14-1992, SEC.162. Amended by P.L.262-1995, SEC.81; P.L.79-1998, SEC.87; P.L.10-2006, SEC.76 and P.L.57-2006, SEC.76.

IC 28-12-3-4
Change of name
Sec. 4. Any corporation may, with the prior approval of the department, change its corporate name at any time by amending its articles of incorporation under IC 28-13-14.
As added by P.L.14-1992, SEC.162.

IC 28-12-3-5
Existing or authorized corporations; inapplicability of chapter
Sec. 5. This chapter does not affect the right of any corporation that is, as of July 1, 1992, either existing under Indiana law or authorized to transact business in Indiana.
As added by P.L.14-1992, SEC.162.



CHAPTER 4. SUBMISSION OF ARTICLES OF INCORPORATION



CHAPTER 5. APPROVAL OF APPLICATION BY DEPARTMENT

IC 28-12-5-2
Delivery of copies for filing; fees
Sec. 2. If the articles of incorporation are approved by the department, the department shall deliver four (4) copies of the articles of incorporation to the secretary of state for filing, together with the fees that are required.
As added by P.L.14-1992, SEC.162.

IC 28-12-5-3
Return of copies bearing endorsement of secretary of state
Sec. 3. The secretary of state shall return three (3) copies of the articles, bearing the endorsement of the secretary of state, to the department. The department shall return two (2) of the copies to the incorporators. The incorporators shall then file one (1) copy of the articles with the recorder's office of each county in which the corporation maintains an office.
As added by P.L.14-1992, SEC.162. Amended by P.L.122-1994, SEC.116.



CHAPTER 6. EFFECTIVE DATE OF INCORPORATION

IC 28-12-6-2
Conclusive proof of compliance with conditions precedent; exception
Sec. 2. The filing of the articles of incorporation with the secretary of state is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.
As added by P.L.14-1992, SEC.162.



CHAPTER 7. MEETINGS OF CORPORATION

IC 28-12-7-2
Agenda of organizational meeting
Sec. 2. At the organizational meeting, the directors shall complete the organization of the corporation by electing or appointing officers, adopting bylaws, and carrying on any other business brought before the meeting.
As added by P.L.14-1992, SEC.162.

IC 28-12-7-3
Consents; actions taken without organizational meeting
Sec. 3. Any action that could be taken at an organizational meeting may be taken without a meeting if the action taken is evidenced by one (1) or more written consents that describe the action taken and that are signed by each initial director.
As added by P.L.14-1992, SEC.162.

IC 28-12-7-4
Place of organizational meeting
Sec. 4. An organizational meeting may be held only in Indiana.
As added by P.L.14-1992, SEC.162.



CHAPTER 8. BUSINESS OF CORPORATION

IC 28-12-8-2
Liability of officers and directors for unauthorized business; dissenters; exemption
Sec. 2. If a corporation transacts any business in violation of section 1 of this chapter, the officers and directors of the corporation, upon learning of the action, are jointly and severally liable for the debts or liabilities of the corporation so incurred or arising from the transactions. The liability imposed by this section does not apply to those officers and directors who dissented to the action and caused their written dissent to be filed in the principal office of the corporation.
As added by P.L.14-1992, SEC.162.

IC 28-12-8-3
Failure to timely complete organization and transact business
Sec. 3. If a corporation organized under this title does not complete its organization and proceeds with the transaction of business within six (6) months after its articles of incorporation have been approved and filed, the approval is revoked and the articles of incorporation are void, unless an extension is granted by the director of the department.
As added by P.L.11-1998, SEC.21.



CHAPTER 9. BYLAWS OF CORPORATION

IC 28-12-9-2
Permissible provisions
Sec. 2. The bylaws of the corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.
As added by P.L.14-1992, SEC.162.



CHAPTER 10. EMERGENCY BYLAWS

IC 28-12-10-2
Continuing effectiveness of regular bylaws; termination of emergency
Sec. 2. All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.
As added by P.L.14-1992, SEC.162.

IC 28-12-10-3
Effect of good faith corporate action
Sec. 3. Corporate action taken in good faith in accordance with the emergency bylaws:
(1) binds the corporation; and
(2) may not be used to impose liability on a director, an officer, an employee, or an agent.
As added by P.L.14-1992, SEC.162.

IC 28-12-10-4
Extraordinary event preventing quorum; continuation of emergency
Sec. 4. An emergency exists for purposes of this chapter if an extraordinary event prevents a quorum of the corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.14-1992, SEC.162.



CHAPTER 11. CAPITAL REQUIREMENTS FOR CORPORATIONS

IC 28-12-11-1.5
Minimum capital
Sec. 1.5. (a) A corporate fiduciary must have at least the minimum capital necessary for the safe and sound operation of the corporate fiduciary.
(b) For the purposes of this section, the department shall determine the minimum capital that is necessary for the safe and sound operation of a corporate fiduciary.
As added by P.L.262-1995, SEC.83.

IC 28-12-11-2
Requirements for corporations merged with existing corporations
Sec. 2. (a) This section applies only to a corporation that is organized or reorganized under Indiana law and is any of the following:
(1) A bank and trust company.
(2) A bank.
(3) A savings bank.
(4) A trust company.
(5) A savings association. (6) An industrial loan and investment company.
(7) A credit union.
(8) A corporate fiduciary.
(9) A bank of discount and deposit.
(10) A loan and trust and safe deposit company.
(b) Notwithstanding section 1 of this chapter, the amount of capital stock of a corporation to be organized under this title shall be one hundred dollars ($100) if an existing corporation will be merged into or otherwise acquired by the corporation for which application has been made.
(c) The new corporation may not transact business before the merger except as incidental to the merger.
(d) Before completion of the merger, the department may conduct any examination into the affairs and records of any party to the merger, as determined by the director to be necessary.
(e) Upon completion of the merger, the resulting corporation is subject to the paid-in capital requirement of this title.
As added by P.L.42-1993, SEC.92. Amended by P.L.122-1994, SEC.118; P.L.213-2007, SEC.102; P.L.217-2007, SEC.100.

IC 28-12-11-3
Requirements for savings associations organized or recognized under this title
Sec. 3. The department shall determine the capital stock requirements of a savings association organized or reorganized under this title after giving consideration to the following:
(1) In the case of a proposed new savings association, the potential deposit liability anticipated.
(2) In the case of a savings association to be reorganized, the existing deposit liability.
As added by P.L.42-1993, SEC.92. Amended by P.L.79-1998, SEC.88.






ARTICLE 13. CORPORATE GOVERNANCE

CHAPTER 1. SHARES GENERALLY

IC 28-13-1-2
Voting right; rights to assets on dissolution
Sec. 2. The articles of incorporation must authorize the following:
(1) At least one (1) class of shares that together have unlimited voting rights.
(2) At least one (1) class of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.
As added by P.L.14-1992, SEC.163.

IC 28-13-1-3
Class of shares with other rights; designations, preferences, and limitations; description not exhaustive
Sec. 3. (a) The articles of incorporation may authorize at least one (1) class of shares that have at least one (1) of the following characteristics:
(1) Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this article.
(2) Are redeemable or convertible as specified in the articles of incorporation:
(A) at the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event;
(B) for cash, indebtedness, securities, or other property; and
(C) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events.
(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative. (4) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.
(b) The description of the designations, preferences, limitations, and relative rights of share classes in this section is not exhaustive.
As added by P.L.14-1992, SEC.163.

IC 28-13-1-4
Series of shares; distinguishing designation; other rights and preferences; articles of amendment
Sec. 4. (a) If the articles of incorporation so provide, the board of directors may create at least one (1) series, and may determine, in whole or in part, the preferences, limitations, and relative voting and other rights within the limits set forth in sections 1 through 3 of this chapter of the following:
(1) Any class of shares before the issuance of any shares of that class.
(2) At least one (1) series within a class before the issuance of any shares of that series.
(b) Each series of a class must be given a distinguishing designation.
(c) All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.
(d) Before issuing shares of a class or series that has the preferences, limitations, and relative voting and other rights determined under this section, the corporation must prepare articles of amendment, which are effective without shareholder action, that set forth the following:
(1) The name of the corporation.
(2) The text of the amendment determining the terms of the class or series of shares.
(3) The date the articles of amendment are adopted.
(4) A statement that the amendment was adopted by the board of directors.
(e) The articles of amendment shall be presented to the director for approval and filed with the secretary of state as provided in IC 28-13-14 before the shares are issued.
As added by P.L.14-1992, SEC.163.

IC 28-13-1-5
Outstanding shares; limitation on reacquisition, redemption, or conversion; unlimited voting rights; right to assets on dissolution
Sec. 5. (a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until the shares are reacquired, redeemed, converted, or canceled.
(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) and to

IC 28-13-3-3 and IC 28-13-4.
(c) At all times that shares of the corporation are outstanding, at least one (1) share that together has unlimited voting rights and at least one (1) share that together is entitled to receive the net assets of the corporation upon dissolution must be outstanding.
As added by P.L.14-1992, SEC.163.

IC 28-13-1-6
Fractional shares; scrip; rights and preferences
Sec. 6. (a) A corporation may do any of the following:
(1) Issue fractions of a share or pay in money the value of fractions of a share.
(2) Arrange for disposition of fractional shares by the shareholders.
(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.
(b) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by IC 28-13-2-6(b).
(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to do the following:
(1) Vote.
(2) Receive dividends.
(3) Participate in the assets of the corporation upon liquidation.
The holder of scrip is not entitled to any of these rights unless the scrip provides for the rights.
(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including the following:
(1) That the scrip will become void if not exchanged for full shares before a specified date.
(2) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.
As added by P.L.14-1992, SEC.163.



CHAPTER 2. ISSUANCE OF SHARES

IC 28-13-2-2
Subscription agreement; powers of directors; consideration; escrowed or restricted shares for future services or benefits
Sec. 2. (a) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to this section.
(b) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.
(c) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including the following:
(1) Cash.
(2) Promissory notes.
(3) Services performed.
(4) Contracts for services to be performed.
(5) Other securities of the corporation. If shares are authorized to be issued for promissory notes or for promises to provide services in the future, the corporation shall report in writing to the shareholders the number of shares authorized to be so issued with or before the notice of the next shareholders' meeting. However, a corporation that is subject to the Securities Exchange Act of 1934, as amended, satisfies the reporting

requirement of this subsection by complying with the proxy disclosure provisions of that act.
(d) The corporation may issue shares for the consideration received or to be received as the board of directors determines to be adequate. The determination by the board of directors is conclusive with regard to the adequacy of consideration for the issuance of shares and with regard to whether the shares are validly issued, fully paid, and nonassessable.
(e) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued are fully paid and nonassessable.
(f) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note or make other arrangements to restrict the transfer of the shares and may credit distributions in respect of the shares against the purchase price until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be canceled in whole or in part.
As added by P.L.14-1992, SEC.163. Amended by P.L.1-1993, SEC.210.

IC 28-13-2-3
Shareholder liability for corporate acts or indebtedness
Sec. 3. (a) A purchaser from a corporation of the corporation's own shares is not liable to the corporation or the corporation's creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued or specified in the subscription agreement.
(b) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that the shareholder may become personally liable by reason of the shareholder's own acts or conduct.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-4
Pro rata shares; share dividend or split; record date of dividend
Sec. 4. (a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of at least one (1) class or series. An issuance of shares under this subsection may be in the form of a share dividend or a share split, but shall be considered a share dividend for purposes of this article.
(b) Shares of one (1) class or series may not be issued as a share dividend in respect of shares of another class or series unless:
(1) the articles of incorporation so authorize;
(2) a majority of the votes entitled to be cast by the class or series to be issued approve the issue; or
(3) there are no outstanding shares of the class or series to be issued. (c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, the record date is the date the board of directors authorizes the share dividend.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-5
Purchase rights, options, or warrants; corporate shares or other securities
Sec. 5. A corporation, acting through the corporation's board of directors, may create or issue rights, options, or warrants for the purchase of shares or other securities of the corporation or any successor in interest of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares or other securities are to be issued. The rights, options, or warrants may be issued with or without consideration and may be issued pro rata.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-6
Share certificates; contents; requisites; validity of signature
Sec. 6. (a) Shares may be represented by certificates. Unless this article or another statute expressly provides otherwise, the rights and obligations of shareholders of the same class or series of shares are identical whether or not the shares are represented by certificates.
(b) At a minimum each share certificate must state on the certificate face the following:
(1) The name of the issuing corporation and that the corporation is organized under Indiana law.
(2) The name of the person to whom issued.
(3) The number and class of shares and the designation of the series, if any, the certificate represents.
(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class:
(1) the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series and the authority of the board of directors to determine variations for future series must be summarized on the front or back of each certificate; or
(2) each certificate may state conspicuously on the front or back that the corporation will furnish the shareholder this information on request in writing and without charge.
(d) Each share certificate:
(1) must be signed either manually or in facsimile by at least two (2) officers designated in the bylaws or by the board of directors; and
(2) may bear the seal or a facsimile of the seal of the corporation.
(e) If the person who signed either manually or in facsimile a share certificate no longer holds office when the certificate is issued,

the certificate remains valid.
As added by P.L.14-1992, SEC.163. Amended by P.L.79-1998, SEC.89.

IC 28-13-2-7
Classes or series of shares without certificates; furnishing shareholder information
Sec. 7. (a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all classes or series without certificates. The authorization does not affect shares already represented by certificates until the certificates are surrendered to the corporation.
(b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by section 6(b) and 6(c) of this chapter, and, if applicable, section 8 of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-8
Shares subject to registration or transfer restrictions; previously issued shares; enforcement of restrictions against holder or transferee
Sec. 8. (a) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.
(b) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of any class or series of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.
(c) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and the restriction's existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by section 7(b) of this chapter. Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.
(d) A restriction on the transfer or registration of transfer of shares is authorized:
(1) to preserve exemptions under federal or state securities law; or
(2) for any other reasonable purpose.
(e) A restriction on the transfer or registration of transfer of shares may do any of the following:
(1) Obligate the shareholder first to offer the corporation or other persons separately, consecutively, or simultaneously an

opportunity to acquire the restricted shares.
(2) Obligate the corporation or other persons separately, consecutively, or simultaneously to acquire the restricted shares.
(3) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable.
(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-9
Expenses payable from consideration received for shares
Sec. 9. A corporation may pay the expenses of:
(1) selling or underwriting the corporation's shares; and
(2) organizing or reorganizing the corporation;
from the consideration received for shares.
As added by P.L.14-1992, SEC.163.



CHAPTER 3. PREEMPTIVE RIGHTS.REACQUISITION AND REISSUE OF SHARES

IC 28-13-3-2
Security convertible into or carrying right to subscribe for or acquire shares; election to have preemptive rights; applicable principles
Sec. 2. (a) For purposes of sections 1 and 2 of this chapter, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.
(b) A statement included in the articles of incorporation that "the corporation elects to have preemptive rights" (or similar words) means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:
(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue the shares.
(2) A shareholder may waive the preemptive right. A waiver evidenced by a writing is irrevocable even though the waiver is not supported by consideration.
(3) There is no preemptive right with respect to any of the following:
(A) Shares issued as compensation to directors, officers, agents, or employees of the corporation, the corporation's subsidiaries, or the corporation's affiliates.
(B) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, the corporation's subsidiaries, or the corporation's affiliates.
(C) Shares authorized in the articles of incorporation that are issued within six (6) months from the effective date of incorporation.
(D) Shares sold otherwise than for money or promissory notes.
(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of the class.
(5) Holders of shares of any class with general voting rights but

without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.
(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for one (1) year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one (1) year is subject to the shareholders' preemptive rights.
As added by P.L.14-1992, SEC.163.

IC 28-13-3-3
Acquisition of own shares by corporation; reduction of authorized shares; contents of articles; treasury shares; unlawful reduction of shares producing insolvency
Sec. 3. (a) A corporation may acquire its own shares pursuant to an adopted resolution that is submitted to and approved by the director prior to such acquisition of shares. Unless a resolution of the board of directors or the corporation's articles of incorporation provide otherwise, shares so acquired constitute authorized but unissued shares.
(b) If the board resolution or articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.
(c) Articles of amendment for purposes of subsections (b) and (f):
(1) may be adopted by the board of directors without shareholder action;
(2) shall be delivered to the director of the department for approval or disapproval; and
(3) if approved by the director of the department, shall be delivered to the secretary of state for filing by the director of the department.
(d) The articles filed with the secretary of state must state the following:
(1) The name of the corporation.
(2) The reduction in the number of authorized shares, itemized by class and series.
(3) The action resulting in the reduction and a copy of the board resolution authorizing the action.
(4) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.
(e) A corporation has authority to use, hold, acquire, cancel, and dispose of treasury shares.
(f) Unless the board of directors adopts an amendment to the corporation's articles of incorporation to reduce the number of authorized shares, as provided in subsection (c), treasury shares of

the corporation that are canceled shall be treated as authorized but unissued shares. Such shares may be canceled by the adoption of a board resolution stating that the shares are to be canceled. The resolution shall be submitted to and approved by the director.
(g) A reduction of the issued and outstanding shares of capital stock of a corporation that renders the corporation insolvent is not lawful.
As added by P.L.14-1992, SEC.163.



CHAPTER 4. DIVIDENDS AND OTHER DISTRIBUTIONS

IC 28-13-4-2
Share dividend or distribution dates of record, declaration, and payment
Sec. 2. The board of directors may fix a record date, declaration date, and payment date with respect to any share dividend or distribution to the shareholders of the corporation. If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than one involving a repurchase or reacquisition of shares, the record date is the date the board of directors authorizes the distribution.
As added by P.L.14-1992, SEC.163.

IC 28-13-4-3
Dividends; approval of department required; retained net income; exemption from approval requirements
Sec. 3. (a) A corporation may declare a dividend of so much of the undivided profits of the corporation as is considered expedient by the board of directors.
(b) A corporation must obtain the approval of the department for the payment of a dividend if the total of all dividends declared by the corporation during the calendar year, including the proposed dividend, would exceed the sum of the net income for the year to date combined with its retained net income for the previous two (2) years.
(c) As used in subsection (b), "retained net income" means the net income of a specified period, calculated under the consolidated report of income instructions, less the total amount of all dividends declared for the specified period.
(d) The department may establish criteria for a corporation to be exempt from the dividend approval requirements of this section. In establishing the criteria, the department shall consider:
(1) the corporation's composite uniform financial institutions rating assigned as a result of the corporation's most recent federal or state examination, or in the case of a corporate fiduciary, the corporate fiduciary rating assigned as a result of the corporate fiduciary's most recent state examination;
(2) the resulting Tier 1 leverage capital ratio; and
(3) the existence of any corrective or supervisory order or agreement. As added by P.L.14-1992, SEC.163. Amended by P.L.122-1994, SEC.119; P.L.262-1995, SEC.84; P.L.176-1996, SEC.28; P.L.11-1998, SEC.22; P.L.90-2008, SEC.77.

IC 28-13-4-4
Withdrawal of capital stock prohibited
Sec. 4. A corporation may not, during the time it continues in business as such, withdraw or authorize or permit to be withdrawn any portion of the capital stock in the form of dividends or otherwise.
As added by P.L.14-1992, SEC.163. Amended by P.L.262-1995, SEC.85; P.L.258-2003, SEC.25.

IC 28-13-4-5
Impairment of capital prohibited; maximum dividend
Sec. 5. (a) A corporation may not declare or pay any dividends to its shareholders in any form if, by the payment of the dividends, its capital stock will be thereby impaired.
(b) A corporation may never pay a dividend in an amount greater than the remainder of undivided profits then on hand after deducting losses, bad debts, or depreciation that the department may have determined, and all other expenses.
(c) A corporation must obtain department approval before reducing the corporation's capital stock, capital surplus, or preferred stock.
As added by P.L.14-1992, SEC.163. Amended by P.L.262-1995, SEC.86; P.L.258-2003, SEC.26.

IC 28-13-4-6
Bad debts
Sec. 6. All debts due to a corporation on which interest is past due for a period of six (6) months are bad debts unless, in the opinion of the department, the debts are well secured.
As added by P.L.14-1992, SEC.163. Amended by P.L.262-1995, SEC.87; P.L.258-2003, SEC.27.

IC 28-13-4-7
Protective order for increase of capital and surplus or reduction of deposits; time period for compliance; increase in capital by corporate fiduciary
Sec. 7. (a) The department may, if the department considers it necessary for the protection of the depositors, require any bank or trust company, savings bank, or savings association to increase the capital and surplus or to reduce the amount of the deposits of the bank or trust company, savings bank, or savings association. The department shall, in arriving at a decision whether to order a bank or trust company, savings bank, or savings association to increase the capital and surplus or reduce the amount of the deposits for the protection of the depositors of the bank or trust company, savings bank, or savings association, take into consideration the following:
(1) Quality of management. (2) Liquidity of assets.
(3) History of earnings and the retention of earnings.
(4) Quality and character of ownership.
(5) Burden of occupancy expenses.
(6) Potential volatility of deposit structure.
(7) Quality of operating procedures.
(8) Capacity to meet present and future needs of the area served, considering its competition.
(b) If the department determines that an increase in the capital and surplus or decrease in the deposits is necessary, the department shall enter an order fixing the amount of the increase or decrease. The order shall be complied with within the time period fixed by the order.
(c) The department may require a corporate fiduciary to increase its capital. In deciding whether to order a corporate fiduciary to increase its capital, the department shall take into consideration the following:
(1) Quality of management.
(2) Liquidity of assets.
(3) History of earnings and the retention of earnings.
(4) Quality and character of ownership.
(5) Burden of occupancy expenses.
(6) Quality of operating procedures.
(7) Ability to administer fiduciary accounts in a prudent manner consistent with applicable laws or regulations.
(d) If the department determines that an increase in capital under subsection (c) is necessary, the department shall enter an order fixing the amount of the increase. The order must be complied with within the period fixed by the order.
As added by P.L.14-1992, SEC.163. Amended by P.L.262-1995, SEC.88; P.L.258-2003, SEC.28; P.L.213-2007, SEC.103; P.L.217-2007, SEC.101.

IC 28-13-4-8
Repealed
(Repealed by P.L.79-1998, SEC.112.)

IC 28-13-4-9
Parity of shareholder distribution with corporate indebtedness to unsecured creditors
Sec. 9. A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this chapter is on a parity with the corporation's indebtedness to the corporation's general, unsecured creditors except to the extent subordinated by agreement.
As added by P.L.14-1992, SEC.163.



CHAPTER 5. MEETINGS OF SHAREHOLDERS

IC 28-13-5-2
Special meeting; corporations with more than 50 shareholders
Sec. 2. (a) A corporation with more than fifty (50) shareholders must hold a special meeting of shareholders on call of the corporation's board of directors or the person or persons, including shareholders or officers, specifically authorized to do so by the articles of incorporation or bylaws.
(b) If the articles of incorporation require the holding of a special meeting on the demand of the corporation's shareholders, but do not specify the percentage of votes entitled to be cast on an issue necessary to demand a special meeting, the board of directors may establish the percentage in the corporation's bylaws. Absent adoption of a bylaw provision, the demand for a special meeting must be made by the holders of all of the votes entitled to be cast on an issue.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-3
Special meeting; corporations of 50 or fewer shareholders
Sec. 3. A corporation with not more than fifty (50) shareholders must hold a special meeting of shareholders as follows:
(1) On call of the corporation's board of directors or the person or persons, including shareholders or officers, specifically authorized to do so by the articles of incorporation or bylaws.
(2) If the holders of at least twenty-five percent (25%) of all the votes entitled to be cast on any issue proposed to be considered

at the proposed special meeting sign, date, and deliver to the corporation's secretary one (1) or more written demands for the meeting describing the purpose or purposes for which the meeting is to be held.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-4
Special meeting requisites and procedure
Sec. 4. (a) Special meetings of shareholders shall be held at the principal office of the corporation, or in the city, town, or county in which the principal office is located at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.
(b) Only business within the purpose or purposes described in the meeting notice required by section 7 of this chapter may be conducted at a special shareholders' meeting.
(c) If the articles of incorporation or bylaws so provide, any or all shareholders may participate in a special meeting of shareholders by, or through the use of, any means of communication by which all shareholders participating may simultaneously communicate with each other during the meeting. A shareholder participating in a meeting by this means is considered to be present in person at the meeting.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-5
Court ordered meeting; requisites and procedure
Sec. 5. (a) The circuit or superior court of the county where a corporation's principal office is located may order a meeting to be held and may fix the time and place of the meeting.
(b) A meeting ordered under this section shall be conducted in accordance with the corporation's articles of incorporation and bylaws:
(1) on application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six (6) months after the end of the corporation's fiscal year or fifteen (15) months after its last annual meeting; or
(2) on application of a shareholder who signed a demand for a special meeting valid under section 2 of this chapter if:
(A) notice of the special meeting was not given within sixty (60) days after the date the demand was delivered to the corporation's secretary; or
(B) the special meeting was not held in accordance with the notice.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-6
Action taken without meeting; consent of voting shareholders Sec. 6. (a) Action required or permitted by this article to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by at least one (1) written consent describing the action taken, signed by all the shareholders entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporation records.
(b) If not otherwise determined under section 11 of this chapter, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under subsection (a).
(c) Action taken under this section is effective when the last shareholder signs the consent, unless the consent specifies a different prior or subsequent effective date.
(d) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-7
Action with unanimous consent of voting shareholders; notice to nonvoting shareholders
Sec. 7. If this article requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the proposed action at least ten (10) days before the action is taken. The notice must contain or be accompanied by the same material that under this article would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-8
Notice of annual and special shareholders' meeting; prerequisites
Sec. 8. (a) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting not less than ten (10) or more than sixty (60) days before the meeting date. Unless this article or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.
(b) Unless this article or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.
(c) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.
(d) If not otherwise fixed under section 11 of this chapter, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is delivered to shareholders. (e) This subsection applies only to a corporation that is a building and loan association or a mutual savings bank. Notice of the annual or a special meeting of the shareholders may be given by publication of the notice. Notice under this subsection must satisfy all of the following:
(1) The notice must be published one (1) time at least ten (10) days before the date of the meeting.
(2) The notice must be published in one (1) of the following:
(A) A newspaper of general circulation in the city or town in which the principal office of the corporation is located.
(B) If publication cannot be made under clause (A), publication in a newspaper of general circulation in the county in which the principal office of the corporation is located.
(C) If publication cannot be made under clause (A) or (B), publication in a newspaper published closest to the location of the principal office of the corporation.
As added by P.L.14-1992, SEC.163. Amended by P.L.42-1993, SEC.93.

IC 28-13-5-9
Adjournment of annual or special shareholders' meeting; notice
Sec. 9. Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 11 of this chapter, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-10
Waiver by shareholder entitled to notice of meeting; effect of attendance at meeting
Sec. 10. (a) A shareholder may waive any notice required by this article, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver by the shareholder entitled to the notice must be in writing and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.
(b) A shareholder's attendance at a meeting:
(1) waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and
(2) waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented. As added by P.L.14-1992, SEC.163.

IC 28-13-5-11
Record date; fixing for shareholder meeting or action; adjournment by order of court
Sec. 11. (a) The bylaws may fix or provide the manner of fixing the record date for at least one (1) voting group to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.
(b) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of shareholders.
(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date. The board of directors must fix a new record date if the meeting is adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting.
(d) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, the court may:
(1) provide that the original record date continues in effect; or
(2) fix a new record date.
As added by P.L.14-1992, SEC.163.



CHAPTER 6. VOTING BY SHAREHOLDERS

regular business hours at a reasonable location specified by the corporation, the record of shareholders, if the shareholder:
(1) meets the requirements of subsection (b); and
(2) gives the corporation written notice of the shareholder's demand at least five (5) business days before the date the shareholder wishes to inspect and copy the record.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-2
Voting of shares
Sec. 2. (a) Except as provided in subsections (b), (c), (d), and (e) or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one (1) vote on each matter voted on at a shareholders' meeting.
(b) Absent special circumstances, the shares of a corporation are not entitled to vote if the shares are owned, directly or indirectly, by a second corporation, domestic or foreign, and the corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.
(c) Subsection (b) does not limit the power of a corporation to vote any shares, including its own shares, held by the corporation in or for an employee benefit plan or in any other fiduciary capacity.
(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a corporation, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.
(e) A mutual savings association or mutual savings bank may establish the rights of its voting parties in its articles of incorporation or articles of conversion.
(f) A member or a shareholder of a mutual savings bank or a mutual savings association that has not established the rights of its voting parties under subsection (e) is entitled at a members' or shareholders' meeting to cast one (1) vote for each one hundred dollars ($100) or fraction of one hundred dollars ($100) of the total amount paid on all deposits in the member's name or all shares standing in the shareholder's name on the books of the mutual savings bank or mutual savings association. Each borrowing member is entitled to cast one (1) vote as a borrower. A person may not, except as proxy, cast more than fifty (50) votes at an election held by the mutual savings bank or mutual savings association.
As added by P.L.14-1992, SEC.163. Amended by P.L.42-1993, SEC.94; P.L.176-1996, SEC.29; P.L.192-1997, SEC.27; P.L.79-1998, SEC.90; P.L.215-1999, SEC.9.

IC 28-13-6-3
Proxy voting
Sec. 3. (a) A shareholder may vote the shareholder's shares in person or by proxy.
(b) A shareholder may appoint a proxy to vote or otherwise act for

the shareholder by signing an appointment form, either personally or by the shareholder's attorney-in-fact.
(c) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless a shorter or longer period is expressly provided in the appointment form.
(d) An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that the appointment form is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of the following:
(1) A pledgee.
(2) A person who purchased or agreed to purchase the shares.
(3) A creditor of the corporation who extended the corporation credit under terms requiring the appointment.
(4) An employee of the corporation whose employment contract requires the appointment.
(5) A party to a voting agreement created under IC 28-13-7-2.
(e) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.
(f) An appointment made irrevocable under subsection (d) is revoked when the interest with which it is coupled is extinguished.
(g) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if:
(1) the transferee did not know of the appointment's existence when the transferee acquired the shares; and
(2) the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.
(h) Subject to section 5 of this chapter and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-4
Beneficial owner of shares; recognition procedure; disclosure procedure; sanctions to ensure compliance
Sec. 4. (a) A corporation may establish a recognition procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the recognition procedure.
(b) A corporation may establish a disclosure procedure by which the names of beneficial owners of the corporation's shares shall, to the extent not prohibited by law, be disclosed to the corporation. A corporation may not establish a procedure requiring disclosure of the

names of the beneficial owners of a private trust created in good faith and not for the purpose of circumventing a disclosure procedure adopted pursuant to this section. The corporation may adopt reasonable sanctions to ensure compliance with its disclosure procedure, including:
(1) prohibiting the voting of;
(2) providing for mandatory or optional reacquisition of; or
(3) the withholding or payment into escrow of dividends with respect to;
shares as to which the beneficial owner's name is not disclosed as required by the disclosure procedure.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-5
Acceptance or rejection of vote, consent, waiver, or proxy appointment; validity of signature
Sec. 5. (a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.
(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of the corporation's shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if any of the following are met:
(1) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity.
(2) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.
(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.
(4) The name signed purports to be that of a pledgee, a beneficial owner, or an attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment.
(5) Two (2) or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the co-owners and the person signing appears to be acting on behalf of all the co-owners.
(c) The corporation is entitled to reject a vote, consent, waiver, or

proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on the vote, consent, waiver, or proxy appointment or about the signatory's authority to sign for the shareholder.
(d) The corporation and the corporation's officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.
(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-6
Separate voting group; action on matter at meeting by less than group majority vote; quorum required for approval; law governing election of directors
Sec. 6. (a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this article require a greater number, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.
(b) Once a share is represented for any purpose at a meeting, the share is considered present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.
(c) If a quorum exists, action on a matter other than the election of directors by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this article require a greater number of affirmative votes.
(d) The election of directors is governed by section 9 of this chapter.
(e) Any number of members represented either in person or by proxy constitutes a quorum of members at a regular or special members meeting of a mutual savings bank or a mutual savings association.
As added by P.L.14-1992, SEC.163. Amended by P.L.122-1994, SEC.120; P.L.79-1998, SEC.91.

IC 28-13-6-7
Quorum for voting requirement for shareholders comprising voting groups
Sec. 7. (a) If the articles of incorporation or this article provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 6 of this chapter. (b) If the articles of incorporation or this article provide for voting by two (2) or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 6 of this chapter. A matter may be voted on by one (1) voting group even though no vote is taken by another voting group entitled to vote on the matter.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-8
Greater quorum or voting requirements; shareholders or voting groups; provision by articles
Sec. 8. The articles of incorporation may provide for a greater quorum or voting requirement for shareholders or voting groups of shareholders than is provided for by this article.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-9
Directors; election by plurality of votes
Sec. 9. Directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.
As added by P.L.14-1992, SEC.163.



CHAPTER 7. VOTING TRUSTS AND AGREEMENTS

IC 28-13-7-2
Duties of voting trustee; agreement and list
Sec. 2. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.
As added by P.L.14-1992, SEC.163.

IC 28-13-7-3
Effective date; irrevocability; rights coupled with interest in shares
Sec. 3. A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust may not be made irrevocable for a period of more than ten (10) years after the effective date of the trust unless the voting or consenting rights granted by the trust are coupled with an interest in the shares to which the rights relate. However, if the agreement so provides, the irrevocable rights may from time to time be extended for additional periods of not more than ten (10) years each as to shares deposited under the agreement whose beneficial owners assent in writing to the extension. The rights are considered to be coupled with an interest in the shares if reserved or given for any of the following:
(1) In connection with an option, authority, or contract to buy or sell the shares or part of the shares.
(2) In connection with the pledge of the shares or part of the shares to secure the performance or nonperformance of any act.
(3) In connection with the performance or nonperformance of any act, or an agreement therefor, by the corporation issuing the shares.
(4) In connection with any other act or thing constituting an interest sufficient in law to support a power coupled with it.
As added by P.L.14-1992, SEC.163.

IC 28-13-7-4 Irrevocable trust extension; duties of voting trustee
Sec. 4. If an irrevocable voting trust is extended in accordance with section 3 of this chapter, the voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.
As added by P.L.14-1992, SEC.163.

IC 28-13-7-5
Voting agreement; exemption; enforceability
Sec. 5. (a) At least two (2) shareholders may provide for the manner in which the shareholders will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to sections 1 through 4 of this chapter.
(b) A voting agreement created under this section is specifically enforceable.
As added by P.L.14-1992, SEC.163.



CHAPTER 8. DERIVATIVE PROCEEDINGS

IC 28-13-8-2
Right to commence proceeding
Sec. 2. (a) A person may not commence a proceeding in the right of a corporation unless the person was a shareholder of the corporation when the transaction complained of occurred or unless the person became a shareholder through transfer by operation of law from one who was a shareholder at that time.
(b) A derivative proceeding may not be maintained if it appears that the person commencing the proceeding does not fairly and adequately represent the interests of the shareholders in enforcing the right of the corporation.
As added by P.L.14-1992, SEC.163.

IC 28-13-8-3
Complaint requisites; stay pending corporate investigation
Sec. 3. (a) A complaint in a proceeding brought in the right of a corporation must be verified and must allege with particularity:
(1) the demand made, if any, to obtain action by the board of directors; and
(2) either that the demand was refused or ignored, or why the shareholder did not make the demand.
(b) Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, including an investigation commenced under section 5 of this chapter, the court may stay any proceeding until the investigation is completed.
As added by P.L.14-1992, SEC.163.

IC 28-13-8-4
Discontinuance or settlement of case; approval; notice; payment of defense expenses and fees
Sec. 4. (a) A proceeding commenced under this chapter may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected.
(b) On termination of the proceeding, the court may require the plaintiff to pay any defendant's reasonable expenses, including attorney's fees, incurred in defending the proceeding if the court

finds that the proceeding was commenced without reasonable cause.
As added by P.L.14-1992, SEC.163.

IC 28-13-8-5
Corporate committee; establishment; powers and duties; determination made independently of board; conclusive presumption on merits; disinterested director or other person
Sec. 5. (a) Unless prohibited by the articles of incorporation, the board of directors may establish a committee consisting of at least three (3) disinterested directors or other disinterested persons to determine:
(1) whether the corporation has a legal or equitable right or remedy; and
(2) whether it is in the best interests of the corporation to pursue that right or remedy, if any, or to dismiss a proceeding that seeks to assert that right or remedy on behalf of the corporation.
(b) In making a determination under subsection (a), the committee is not subject to the direction or control of or termination by the board. A vacancy on the committee may be filled by the majority of the remaining members by selection of another disinterested director or other disinterested person.
(c) If the committee determines that pursuit of a right or remedy through a derivative proceeding or otherwise is not in the best interests of the corporation, the merits of that determination are presumed to be conclusive against any shareholder making a demand or bringing a derivative proceeding with respect to the right or remedy, unless the shareholder can demonstrate that:
(1) the committee was not disinterested, as described in subsection (d); or
(2) the committee's determination was not made after an investigation conducted in good faith.
(d) For purposes of this chapter, a director or other person is disinterested if the director or other person:
(1) has not been made a party to a derivative proceeding seeking to assert the right or remedy in question, or has been made a party but only on the basis of a frivolous or insubstantial claim or for the sole purpose of seeking to disqualify the director or other person from serving on the committee;
(2) is able under the circumstances to render a determination in the best interests of the corporation; and
(3) is not an officer, employee, or agent of the corporation or of a related corporation.
However, an officer, employee, or agent of the corporation or a related corporation who meets the standards of subdivisions (1) and (2) shall be considered disinterested in any case in which the right or remedy under scrutiny is not assertable against a director or officer of the corporation or the related corporation.
As added by P.L.14-1992, SEC.163.



CHAPTER 9. BOARD OF DIRECTORS GENERALLY

IC 28-13-9-2
Qualifications of directors; articles and bylaws prescribing; waiver of citizenship requirement
Sec. 2. (a) Except as provided in subsection (c), every director must, during the director's whole term of service, be a citizen of the United States. A director must be at least eighteen (18) years of age. At least one-half (1/2) of the directors must reside in Indiana or within a distance of not to exceed fifty (50) miles of any office of the corporation of which the director is a director.
(b) The articles of incorporation or bylaws may prescribe other qualifications for directors. A director need not be a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.
(c) The director of the department may waive the United States citizenship requirement set forth in subsection (a) for a particular corporation if the waiver would affect only a minority of the total number of directors of the corporation.
As added by P.L.14-1992, SEC.163. Amended by P.L.192-2003, SEC.7; P.L.213-2007, SEC.104; P.L.217-2007, SEC.102.

IC 28-13-9-3
Size of board; articles and bylaws; annual election of directors
Sec. 3. (a) A board of directors must consist of at least three (3) individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws. The articles of incorporation or bylaws may provide that the number of directors may be determined by resolution of the board of directors.
(b) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. However, the minimum must be at least three (3) directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, in the bylaws or by resolution of the board of directors.
(c) Directors are elected at the first annual shareholders' meeting and at each subsequent annual meeting unless the directors' terms are staggered under section 6 of this chapter.
As added by P.L.14-1992, SEC.163.
IC 28-13-9-4
Election of directors; voting groups; classes of shares
Sec. 4. (a) If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of at least one (1) authorized class of shares.
(b) Each class of shares entitled to elect at least one (1) director is a separate voting group for purposes of the election of directors.
As added by P.L.14-1992, SEC.163.

IC 28-13-9-5
Terms of office; vacancies; continuation until qualification of successor
Sec. 5. (a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.
(b) The terms of all other directors expire at the next annual shareholders' meeting following their election unless the directors' terms are staggered under section 6 of this chapter.
(c) A decrease in the number of directors does not shorten an incumbent director's term.
(d) The term of a director elected to fill a vacancy expires at the end of the term for which the director's predecessor was elected.
(e) Despite the expiration of a director's term, the director continues to serve until a successor is elected and qualifies or until there is a decrease in the number of directors.
As added by P.L.14-1992, SEC.163.

IC 28-13-9-6
Staggering terms; groups of directors; expiration of terms
Sec. 6. (a) The articles of incorporation or, if the articles of incorporation so authorize, the bylaws may provide for staggering the board of directors' terms by dividing the total number of directors into either:
(1) two (2) groups, with each group containing one-half (1/2) of the total, as near as may be; or
(2) three (3) groups, with each group containing one-third (1/3) of the total, as near as may be.
(b) If terms are staggered under subsection (a):
(1) the terms of directors in the first group expire at the first annual shareholders' meeting after the directors' election;
(2) the terms of the second group expire at the second annual shareholders' meeting after the directors' election; and
(3) the terms of the third group, if any, expire at the third annual shareholders' meeting after the directors' election.
At each annual shareholders' meeting held after the meetings specified in this subsection, directors shall be chosen for a term of two (2) years or three (3) years, as the case may be, to succeed those whose terms expire.
As added by P.L.14-1992, SEC.163.
IC 28-13-9-7
Resignation; notice; effective date
Sec. 7. (a) A director may resign at any time by delivering written notice:
(1) to the board of directors, its chairman, or the secretary of the corporation; or
(2) if the articles of incorporation or bylaws so provide, to another designated officer.
(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date.
As added by P.L.14-1992, SEC.163.

IC 28-13-9-8
Removal from office; meeting; notice
Sec. 8. (a) Directors may be removed in any manner provided in the articles of incorporation. In addition, the shareholders or directors may remove one (1) or more directors for cause or, unless the articles of incorporation provide otherwise, without cause.
(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.
(c) A director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast not to remove the director.
(d) A director may be removed by the shareholders, if the shareholders are otherwise authorized to do so, only at a meeting called for the purpose of removing the director. The meeting notice must state that the purpose, or one (1) of the purposes, of the meeting, is removal of the director.
As added by P.L.14-1992, SEC.163.

IC 28-13-9-9
Vacancies; filling known future vacancies; temporary appointment by director of department
Sec. 9. (a) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:
(1) the board of directors may fill the vacancy; or
(2) if the directors remaining in office constitute fewer than a quorum of the board, the directors may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.
(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.
(c) A vacancy that will occur at a specific later date by reason of a resignation effective at a later date under section 7(b) of this chapter or otherwise may be filled before the vacancy occurs. However, the new director may not take office until the vacancy

occurs.
(d) If a vacancy is not filled through a corporation's normal process for filing vacancies within a time considered reasonable by the department, the director of the department may make a temporary appointment to the board of directors to fill the vacancy. The director of the department shall appoint a person whom the director considers capable of providing competent leadership and decision making ability. A person appointed to a board of directors under this subsection shall serve on the board until the corporation fills the position through the corporation's normal process for filing vacancies on the board. However, a person appointed to a board of directors by the director of the department under this subsection may not serve on the board for more than two (2) years, unless the person is selected to fill the vacancy through the corporation's normal process for filling vacancies. For purposes of this subsection, in determining whether a corporation has had a reasonable period in which to fill a vacancy, the department shall consider the following:
(1) The financial condition of the corporation.
(2) The number of remaining board members.
(3) The likelihood the board of directors will be able to establish a quorum for the transaction of business.
(4) The potential harm to the corporation that could result without an appointment under this subsection.
As added by P.L.14-1992, SEC.163. Amended by P.L.141-2005, SEC.25.

IC 28-13-9-10
Compensation; fixing
Sec. 10. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.
As added by P.L.14-1992, SEC.163.



CHAPTER 10. MEETINGS AND ACTION OF BOARD OF DIRECTORS

IC 28-13-10-2
Action taken without meeting; signed consent; effect
Sec. 2. (a) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this article to be taken at a board of directors meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by at least one (1) written consent describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.
(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different prior or subsequent effective date.
(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-3
Notice of meetings
Sec. 3. (a) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.
(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two (2) days notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-4
Waiver of required notice; attendance or participation in meeting
Sec. 4. (a) A director may waive any notice required by this article, the articles of incorporation, or bylaws before or after the

date and time stated in the notice. Except as provided by subsection (b), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.
(b) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting, or promptly upon the director's arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-5
Quorum of board; effect of majority vote; presumption of assent to action taken; right of dissent or abstention
Sec. 5. (a) Unless the articles of incorporation or bylaws require a greater number, a quorum of a board of directors consists of:
(1) a majority of the fixed number of directors if the corporation has a fixed board size; or
(2) a majority of the number of directors prescribed under IC 28-13-9-3(b).
(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless a greater number is required by the articles of incorporation or bylaws.
(c) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is considered to have assented to the action taken unless:
(1) the director objects at the beginning of the meeting or promptly upon the director's arrival to holding the meeting or transacting business at the meeting;
(2) the director's dissent or abstention from the action taken is entered in the minutes of the meeting; or
(3) the director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before the meeting's adjournment or to the secretary of the corporation immediately after adjournment of the meeting.
(d) The right of dissent or abstention is not available to a director who votes in favor of the action taken.
As added by P.L.14-1992, SEC.163. Amended by P.L.42-1993, SEC.95.

IC 28-13-10-6
Committees; approval of creation and appointment; applicability of chapter; powers and duties; compliance with standards of conduct for directors
Sec. 6. (a) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create at least one (1) committee and appoint members of the board of directors to serve on the committees. Each committee may have at least one (1) member, who serves at the pleasure of the board of directors. (b) The creation of a committee and appointment of members to the committee must be approved by the greater of:
(1) a majority of all the directors in office when the action is taken; or
(2) the number of directors required by the articles of incorporation or bylaws to take action under section 5 of this chapter.
(c) Sections 1 through 5 of this chapter, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and the members of committees as well.
(d) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under IC 28-13-9-1.
(e) A committee may not do any of the following:
(1) Authorize distributions. However, a committee or an executive officer of the corporation designated by the board of directors may authorize or approve a reacquisition of shares or other distribution if done according to a formula or method or within a range prescribed by the board of directors.
(2) Approve or propose to shareholders action that this article requires to be approved by shareholders.
(3) Fill vacancies on the board of directors or on any of the board of directors' committees.
(4) Except to the extent permitted by subdivision (7), amend articles of incorporation under IC 28-13-14-2.
(5) Adopt, amend, or repeal bylaws.
(6) Approve a plan of merger not requiring shareholder approval.
(7) Authorize or approve the issuance or sale or a contract for sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares. However, the board of directors may authorize a committee or an executive officer of the corporation designated by the board of directors to take the action described in this subdivision within limits prescribed by the board of directors.
(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in IC 28-13-11-1.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-7
Attendance record; report; contents; incorporation in minutes of annual meeting
Sec. 7. (a) In addition to such other duties as may be imposed upon the directors by this article, the directors shall keep a record of the attendance of directors at meetings of the board.
(b) The directors shall make a report showing the following:
(1) The names of the directors.
(2) The number of meetings of the board, regular and special. (3) The number of meetings attended.
(4) The number of meetings from which each director was absent.
(c) The report required by this section shall be read at and incorporated in the minutes of the annual meeting of the shareholders if the corporation is not wholly owned by a corporation holding company. The directors, at the times as the directors are meeting as a board of directors, shall also require the secretary of the board or another designated agent to make official communications from the department a matter of record in the minutes of the meetings of the board of directors.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-8
Examination of corporation statement; departmental accounting and auditing standards; examination of corporation's holding company
Sec. 8. The board of directors shall cause the corporation to be examined one (1) time each calendar year by a certified public accountant. The board of directors shall submit the examination and a complete statement of the condition of the corporation to the department. The department may require additional information. The department may establish the accounting and auditing standards necessary to define the examination requirements of this section by policy or rule. An examination of a corporation's holding company shall satisfy the requirements of this section if done in accordance with standards prescribed by department policy or rule.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-9
Legal holidays; resolution concerning days other than legal holidays; banking hours; emergencies affecting office hours
Sec. 9. (a) As used in this section, "emergency" means:
(1) any condition or occurrence that:
(A) may interfere physically with the conduct of normal business operations; or
(B) poses an imminent or existing threat to the safety or security of persons, property, or both persons and property;
at one (1) or more of the offices of a corporation;
(2) any condition or occurrence that:
(A) is declared a state of disaster emergency by the governor under IC 10-14-3-12; and
(B) applies to an area that includes one (1) or more of the offices of a corporation; or
(3) the death of or funeral services for an employee, officer, or director of a corporation or for a former employee, officer, or director of a corporation.
(b) A corporation may be closed on any part of a legal holiday by giving reasonable notice to its customers of its intention to be closed in observance of the holiday. (c) Whenever a corporation is to be closed on a day or part of a day other than a legal holiday, the board of directors shall pass a resolution concerning the closing, and give reasonable notice of the closing to the customers of the corporation.
(d) The board of directors of a corporation may establish and observe different banking hours and designate different fixed days, if any, for closing the principal office and each separate branch office of the corporation.
(e) Any day designated by the President of the United States or by the governor as a day of mourning, celebration, or other special observance is a legal holiday for corporations.
(f) Whenever the officers of a corporation believe that an emergency exists or is impending, which affects or may affect one (1) or more of a corporation's offices, the officers have the authority, in the reasonable and proper exercise of their discretion, to determine not to open any one (1) or more of such offices or, if having opened, to close any one (1) or more of such offices during the continuation of the emergency. The office or offices so closed shall remain closed until the time the officers determine that the emergency has ended. However, such office or offices may not remain closed for more than forty-eight (48) consecutive hours on business days, excluding other legal holidays, without requesting the approval of the director of the department of financial institutions.
(g) A corporation closing an office or offices under subsection (f) shall give prompt notice of its action to the director of the department of financial institutions.
(h) Any date on which a corporation is closed under this section is a legal holiday with respect to the business affairs of the corporation. No liability or loss of rights of any kind, on the part of any corporation, director, officer, or employee, accrues or results by virtue of any closing authorized by this section.
As added by P.L.176-1996, SEC.30. Amended by P.L.90-2008, SEC.78.

IC 28-13-10-10
Commission of crime
Sec. 10. (a) In the event of a commission of a crime or apparent commission of a crime it shall be the responsibility of the corporation to ensure compliance with Part 353 of the Federal Deposit Insurance Corporation rules and regulations.
(b) Reporting of a crime under Part 353 of the Federal Deposit Insurance Corporation rules and regulations satisfies the reporting requirements of criminal activity for the department.
(c) The department shall use the Financial Crimes Enforcement Network of the United States Department of the Treasury instead of receiving written reports from the corporation.
(d) Failure to report the commission of a crime or apparent commission of a crime as required in Part 353 of the Federal Deposit Insurance Corporation is a violation of this section.
(e) If a corporation is a corporate fiduciary or is not insured by the

Federal Deposit Insurance Corporation, the corporation must notify the department of the commission of a crime or the apparent commission of a crime not later than the first business day after the day the crime or apparent crime was discovered. A written notification must also be delivered to the department not later than thirty (30) days after the date the crime or apparent crime was discovered. A written notification under this section must include the:
(1) details of the crime; and
(2) actions taken by the corporation regarding the crime.
As added by P.L.176-1996, SEC.31. Amended by P.L.192-1997, SEC.28; P.L.63-2001, SEC.23 and P.L.134-2001, SEC.25.

IC 28-13-10-11
Records retention
Sec. 11. (a) A corporation shall retain its business records under this section for the period required by this section.
(b) A corporation shall permanently retain:
(1) minute books of meetings of shareholders and directors;
(2) the capital stock ledger and capital stock certificate ledger or stubs;
(3) the general ledger;
(4) the daily statements of condition;
(5) the investment ledger;
(6) the copies of examination reports; and
(7) other records required by the department of financial institutions under this section.
(c) A corporation's board of directors shall develop a records retention policy. In developing the policy, the board of directors shall consider:
(1) legal actions and administrative proceedings in which the production of company records is necessary or desirable;
(2) state and federal statutes of limitation applicable to legal actions and administrative proceedings; and
(3) availability of information contained in the company records from other sources.
(d) Except for records under subsection (b) and for other records required to be permanently retained, a corporation may dispose of a record that has been retained for the period required and in the manner required by this section. A corporation is not under a duty to produce the record in an action or proceeding after the disposal of the record.
(e) This section applies to a corporation under IC 28 and to national banking associations to the extent that this section does not contravene federal law.
As added by P.L.11-1998, SEC.23.



CHAPTER 11. STANDARDS OF CONDUCT FOR DIRECTORS

IC 28-13-11-2
Right to rely on data and other information; financial statements and data
Sec. 2. In discharging the director's duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:
(1) at least one (1) officer or employee of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;
(2) legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or
(3) a committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-3
Bad faith; knowledge making reliance on information unwarranted
Sec. 3. A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by section 2 of this chapter unwarranted.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-4
Best interests of corporation; factors considered
Sec. 4. A director may, in considering the best interests of a corporation, consider the effects of any action on shareholders, employees, suppliers, and customers of the corporation, and the communities in which offices or other facilities of the corporation are located, and any other factors the director considers pertinent.
As added by P.L.14-1992, SEC.163.
IC 28-13-11-5
Exemption from personal liability; inapplicability in departmental proceedings
Sec. 5. (a) A director is not liable for any action taken as a director, or any failure to take any action, unless:
(1) the director has breached or failed to perform the duties of the director's office under sections 1 through 4 of this chapter; and
(2) the breach or failure to perform constitutes willful misconduct or recklessness.
(b) The exemption from liability provided by this section does not apply to any proceeding brought by the department against a director.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-6
Legislative intent; business judgment and discretion of directors; corporate takeovers
Sec. 6. (a) In enacting this article, the general assembly established corporate governance rules for Indiana corporations, including in this chapter the standards of conduct applicable to directors of Indiana corporations, and the corporate constituent groups and interests that a director may take into account in exercising the director's business judgment. The general assembly intends to reaffirm certain of these corporate governance rules to ensure that the directors of Indiana corporations, in exercising their business judgment, are not required to approve a proposed corporate action if the directors in good faith determine, after considering and weighing as they consider appropriate the effects of the action on the corporation's constituents, that the action is not in the best interests of the corporation.
(b) In making a determination under this section, directors are not required to consider the effects of a proposed corporate action on any particular corporate constituent group or interest as a dominant or controlling factor. Without limiting the generality of this section, directors are not required to redeem any rights under or to make inapplicable a shareholder rights plan adopted under IC 28-13-2-5, or to take or decline to take any other action under this article, solely because of the effect such action might have on a proposed acquisition of control of the corporation or the amounts that might be paid to shareholders under the acquisition.
(c) Certain judicial decisions in Delaware and other jurisdictions, which might otherwise be looked to for guidance in interpreting the duties of directors of corporations, including decisions relating to potential change of control transactions that impose a different or higher degree of scrutiny on actions taken by directors in response to a proposed acquisition of control of the corporation, are inconsistent with the proper application of the business judgment rule under this article. Therefore, the general assembly intends:
(1) to reaffirm that this section allows directors the full discretion to weigh the factors enumerated in section 4 of this

chapter as they consider appropriate; and
(2) to protect both directors and the validity of corporate action taken by the directors in the good faith exercise of their business judgment after reasonable investigation.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-7
Additional considerations affecting board actions or recommendations; approval of majority of disinterested directors; conclusive presumption of validity
Sec. 7. (a) In taking or declining to take any action, or in making or declining to make any recommendation to the shareholders of the corporation with respect to any matter, a board of directors of a corporation may, in the board's discretion, consider both the short term and long term best interests of the corporation.
(b) The board of directors shall take into account, and weigh as the directors consider appropriate, the effects of the action or recommendation on the corporation's shareholders and the other corporate constituent groups and interests listed or described in section 4 of this chapter, as well as any other factors considered pertinent by the directors under section 4 of this chapter.
(c) If a determination is made under this section with the approval of a majority of the disinterested directors of the board of the directors, that determination shall conclusively be presumed to be valid unless, after reasonable investigation, it can be demonstrated that the determination was not made in good faith.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-8
Disinterested persons; director or shareholder of corporation
Sec. 8. (a) For the purposes of section 7 of this chapter, a director is disinterested if:
(1) the director does not have a conflict of interest, within the meaning of section 9(a) of this chapter, in connection with the action or recommendation in question;
(2) in connection with matters described in IC 28-13-8 the director is disinterested (as defined in IC 28-13-8-4(d)); and
(3) in connection with any matter involving or otherwise affecting a transaction under IC 28-1-7, IC 28-1-8, or IC 28-3-2 that would result in a change of the person or persons that have control (as defined in IC 28-2-14-6) over the corporation if the director is not an employee of the corporation or an affiliate or associate of or was not nominated or designated as a director by a person proposing the transaction.
(b) A person may be disinterested under this section even though the person is a director or shareholder of the corporation.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-9
Conflict of interest transactions; direct or indirect interest of

director; nonvoidability by corporation; voting for authorization, approval, or ratification
Sec. 9. (a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. Unless otherwise provided under federal or state laws, regulations, or rules, a conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one (1) of the following is true:
(1) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction.
(2) The material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved, or ratified the transaction.
(3) The transaction was fair to the corporation.
(b) For purposes of subsection (a), a director of the corporation has an indirect interest in a transaction if:
(1) another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or
(2) another entity of which the director is a director, an officer, or a trustee is a party to the transaction and the transaction is, or is required to be, considered by the board of directors of the corporation.
(c) For purposes of subsection (a)(1), a conflict of interest transaction is authorized, approved, or ratified if the transaction receives the affirmative vote of a majority of the directors on the board of directors or on the committee who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (a)(1) if the transaction is otherwise authorized, approved, or ratified as provided in that subsection.
(d) For purposes of subsection (a)(2), shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (b), may be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interest transaction.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-10
Unlawful distribution; liability of director; right to contribution
Sec. 10. (a) Subject to section 5 of this chapter, a director who votes for or assents to a distribution made in violation of this article

or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this article or the articles of incorporation.
(b) A director held liable for an unlawful distribution under subsection (a) is entitled to contribution:
(1) from every other director who voted for or assented to the distribution, subject to section 5 of this chapter; and
(2) from each shareholder for the amount the shareholder accepted.
As added by P.L.14-1992, SEC.163.



CHAPTER 12. OFFICERS GENERALLY

IC 28-13-12-2
Powers and duties
Sec. 2. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.
As added by P.L.14-1992, SEC.163.

IC 28-13-12-3
Resignation of officer; notice; effective date; removal of officer; replacement of chief executive officer
Sec. 3. (a) An officer may resign at any time by delivering notice:
(1) to the board of directors, its chairman, or the secretary of the corporation; or
(2) if the articles of incorporation or bylaws so provide, to another designated officer.
(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, the corporation's board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.
(c) A board of directors may remove any officer at any time with or without cause.
(d) An officer who appoints another officer or assistant officer may remove the appointed officer or assistant officer at any time with or without cause.
(e) If a corporation replaces the chief executive officer of the corporation, the corporation shall give the department written notice of the replacement not later than thirty (30) days after the chief

executive officer is replaced.
As added by P.L.14-1992, SEC.163. Amended by P.L.35-2010, SEC.204.

IC 28-13-12-4
Contract rights; effect of election, appointment, or removal
Sec. 4. (a) The election or appointment of an officer does not create contract rights.
(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.
As added by P.L.14-1992, SEC.163.

IC 28-13-12-5
Adequate fiduciary coverage required
Sec. 5. (a) Every corporation shall make provision for adequate fidelity coverage for all officers and employees having access to money or bonds of the corporation. The amount and form of fidelity coverage must be approved annually by the board of directors of the corporation. Coverage may be provided:
(1) in the form of a blanket fidelity bond issued by a corporate surety authorized to transact business in Indiana; or
(2) through the establishment of a separate reserve fund within the corporation for that purpose.
(b) If the corporation is a corporate fiduciary (as defined in IC 28-1-1-3), the corporation shall make provision for adequate fiduciary errors and omissions insurance coverage.
As added by P.L.14-1992, SEC.163. Amended by P.L.262-1995, SEC.89.



CHAPTER 13. INDEMNIFICATION OF DIRECTORS

IC 28-13-13-2
"Director" defined; scope of term
Sec. 2. As used in this chapter, "director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, an officer, a partner, a trustee, a manager, an employee, or an agent of another foreign or domestic corporation, partnership, joint venture, limited liability company, trust, employee benefit plan, or other enterprise, whether for profit or not. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. The term includes, unless the context requires otherwise, the estate or personal representative of a director.
As added by P.L.14-1992, SEC.163. Amended by P.L.8-1993, SEC.457.

IC 28-13-13-3
"Expenses" defined
Sec. 3. As used in this chapter, "expenses" include attorney's fees.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-4
"Liability" defined
Sec. 4. As used in this chapter, "liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-5
"Official capacity" defined; scope of term
Sec. 5. (a) As used in this chapter, "official capacity" means:
(1) when used with respect to a director, the office of director in a corporation; and
(2) when used with respect to an individual other than a director, as contemplated in section 13 of this chapter, the office in a corporation held by the officer or the employment or

agency relationship undertaken by the employee or agent on behalf of the corporation.
(b) The term does not include service for any other foreign or domestic corporation or any partnership, joint venture, limited liability company, trust, employee benefit plan, or other enterprise, whether for profit or not.
As added by P.L.14-1992, SEC.163. Amended by P.L.8-1993, SEC.458.

IC 28-13-13-6
"Party" defined
Sec. 6. As used in this chapter, "party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-7
"Proceeding" defined
Sec. 7. As used in this chapter, "proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-8
Conditional indemnification of director against liability
Sec. 8. (a) A corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:
(1) the individual's conduct was in good faith; and
(2) the individual reasonably believed:
(A) in the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in the corporation's best interests; and
(B) in all other cases, that the individual's conduct was at least not opposed to the corporation's best interests; and
(3) in the case of any criminal proceeding, the individual either:
(A) had reasonable cause to believe the individual's conduct was lawful; or
(B) had no reasonable cause to believe the individual's conduct was unlawful.
(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2).
(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.
As added by P.L.14-1992, SEC.163.
IC 28-13-13-9
Mandatory indemnification of director for expenses of successful defense of proceeding
Sec. 9. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-10
Advancement of expenses before final disposition of proceeding; conditions; procedure
Sec. 10. (a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:
(1) the director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in section 8 of this chapter;
(2) the director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and
(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.
(b) The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.
(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 12 of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-11
Court ordered indemnification; determination
Sec. 11. Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if the court determines:
(1) the director is entitled to mandatory indemnification under section 9 of this chapter, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or
(2) the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances,

whether or not the director met the standard of conduct set forth in section 8 of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-12
Standards for conditional determinations and authorizations; procedure
Sec. 12. (a) A corporation may not indemnify a director under section 8 of this chapter unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 8 of this chapter.
(b) The determination shall be made by any one (1) of the following procedures:
(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding.
(2) If a quorum cannot be obtained under subdivision (1), by majority vote of a committee designated by the board of directors in which directors who are parties may participate, consisting solely of two (2) or more directors not at the time parties to the proceeding.
(3) By special legal counsel:
(A) selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2); or
(B) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors in which directors who are parties may participate.
(4) By the shareholders, but shares owned by or voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.
(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible. However, if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-13
Indemnification of corporate officers and employees other than directors
Sec. 13. The following apply unless a corporation's articles of incorporation provide otherwise:
(1) An officer of the corporation, whether or not a director, is entitled to mandatory indemnification under section 9 of this chapter and is entitled to apply for court-ordered indemnification under section 11 of this chapter, in each case to

the same extent as a director.
(2) The corporation may indemnify and advance expenses under this chapter to an officer, employee, or agent of the corporation, whether or not a director, to the same extent as to a director.
(3) A corporation may also indemnify and advance expenses to an officer, employee, or agent, whether or not a director, to the extent, consistent with public policy, that may be provided by the corporation's articles of incorporation, bylaws, general or specific action of the corporation's board of directors, or contract.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-14
Liability insurance purchased and maintained by corporation
Sec. 14. A corporation may purchase and maintain insurance on behalf of an individual:
(1) who is or was a director, an officer, an employee, or an agent of the corporation; or
(2) who, while a director, an officer, an employee, or an agent of the corporation, is or was serving at the request of the corporation as a director, an officer, a partner, a trustee, a manager, an employee, or an agent of another foreign or domestic corporation, partnership, joint venture, trust, limited liability company, employee benefit plan, or other enterprise;
against liability asserted against or incurred by the individual in the capacity described in subdivision (1) or (2). The corporation may purchase and maintain insurance under this section whether or not the corporation would have power to indemnify the individual against the same liability under section 8 or 9 of this chapter.
As added by P.L.14-1992, SEC.163. Amended by P.L.8-1993, SEC.459.

IC 28-13-13-15
Limitation of remedies; effect of chapter
Sec. 15. (a) The indemnification and advance for expenses provided for or authorized by this chapter does not exclude any other rights to indemnification and advance for expenses that a person may have under:
(1) a corporation's articles of incorporation or bylaws;
(2) a resolution of the board of directors or of the shareholders; or
(3) any other authorization, whenever adopted, after notice, by a majority vote of all the voting shares then issued and outstanding.
(b) If the articles of incorporation, bylaws, resolutions of the board of directors or of the shareholders, or other adopted authorization of indemnification or advance for expenses limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles, bylaws, resolution of the board of directors or of the

shareholders, or other adopted authorization of indemnification or advance for expenses.
(c) This chapter does not limit a corporation's power to pay or reimburse expenses incurred by a director, an officer, an employee, or an agent in connection with the person's appearance as a witness in a proceeding at a time when the person has not been made a named defendant or respondent to the proceeding.
As added by P.L.14-1992, SEC.163.



CHAPTER 14. AMENDMENT OF ARTICLES OF INCORPORATION

IC 28-13-14-2
Adoption without shareholder approval
Sec. 2. Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt at least one (1) amendment to the corporation's articles of incorporation without shareholder action to:
(1) extend the duration of the corporation if the corporation was incorporated at a time when limited duration was required by law;
(2) delete the names and addresses of the initial directors;
(3) change each issued and unissued authorized share of an outstanding class into a greater number of whole shares and fractional shares if the corporation has only shares of that class outstanding;
(4) reduce the number of authorized shares solely as the result of a cancellation of treasury shares; or
(5) make any other change expressly permitted by this article to be made without shareholder action.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-3
Proposal authorized
Sec. 3. A corporation's board of directors may propose at least one (1) amendment to the articles of incorporation for submission to the shareholders.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-4
Submission of proposal to shareholders; recommendation; approval vote Sec. 4. For an amendment to be adopted the following requirements must be met:
(1) The board of directors must adopt a resolution directing that the proposed amendment be submitted to a vote of the shareholders and the resolution shall be submitted to and approved by the directors before or after the proposed amendment or amendments are submitted to the shareholders.
(2) The board of directors must recommend the amendment to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances the board of directors should make no recommendation and communicates the basis for the board's determination to the shareholders with the amendment.
(3) The shareholders entitled to vote on the amendment must approve the amendment as provided in section 7 of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-5
Conditions of submission to shareholders
Sec. 5. The board of directors may condition the board's submission of the proposed amendment on any basis.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-6
Notice of meeting
Sec. 6. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 28-13-5-8. The notice of meeting must also do the following:
(1) State that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed amendment.
(2) Contain or be accompanied by a copy or summary of the amendment.
As added by P.L.14-1992, SEC.163. Amended by P.L.63-2001, SEC.24 and P.L.134-2001, SEC.26.

IC 28-13-14-7
Vote required
Sec. 7. Unless this article, the articles of incorporation, or the board of directors acting under section 5 of this chapter requires a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:
(1) a majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights; and
(2) the votes required by IC 28-13-6-6 and IC 28-13-6-7 by every other voting group entitled to vote on the amendment.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-8 Voting by class or a series of shares
Sec. 8. (a) The holders of the outstanding shares of a class are entitled to vote as a separate voting group if shareholder voting is otherwise required by this article on a proposed amendment if the amendment would:
(1) increase or decrease the aggregate number of authorized shares of the class;
(2) effect an exchange or reclassification of all or part of the shares of the class into shares of another class;
(3) effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;
(4) change the designation, rights, preferences, or limitations of all or part of the shares of the class;
(5) change the shares of all or part of the class into a different number of shares of the same class;
(6) create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;
(7) increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;
(8) limit or deny an existing preemptive right of all or part of the shares of the class;
(9) cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class; or
(10) decrease the number of shares of a class into a different number of shares of the same class to effect a reverse stock split.
(b) If a proposed amendment would affect a series of a class of shares in at least one (1) of the ways described in subsection (a), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.
(c) If a proposed amendment that entitles at least two (2) series of shares to vote as separate voting groups under this section would affect those series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.
(d) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.
As added by P.L.14-1992, SEC.163. Amended by P.L.63-2001, SEC.25 and P.L.134-2001, SEC.27.

IC 28-13-14-8.5
Purchase price of stock
Sec. 8.5. (a) The following guidelines and procedures apply when

requesting that the director approve an amendment to articles of incorporation resulting in a reverse stock split authorized by IC 28-13-14-8(a)(10):
(1) The purchase price of the stock must be based on market value if there is an established and active market in the corporation's stock. In the absence of such a market, the fair value of the stock must be determined by obtaining an independent appraisal of the shares upon which the purchase price will be based.
(2) If a market for the corporation's stock exists, the corporation shall clearly disclose to the shareholders how the purchase price was determined in relation to the market value.
(3) If an appraisal is obtained:
(A) the corporation shall disclose to its shareholders:
(i) that an appraisal has been obtained; and
(ii) the identity and qualifications of the person or firm preparing the appraisal, the criteria for selecting the person or firm, and the existence of any material relationship between the bank and the person or firm; and
(B) the corporation shall furnish to each shareholder a summary of the appraisal, the findings and recommendations, the basis for and methods of arriving at the findings and recommendations, and any limitations imposed by the corporation on the preparation of the appraisal.
The corporation must inform its shareholders that the appraisal is available for inspection.
(4) A shareholder that may vote on the amendment to the articles of incorporation on the question of the reverse stock split must be given dissenter's rights in the manner prescribed in IC 28-1-7-21 as if the transaction were a merger of consolidation.
(b) The corporation shall submit to the department a copy of the appraisal or information supporting the purchase price of the stock if an established market already exists, a copy of the proxy material to be sent to the shareholders, and any other correspondence sent to the shareholders describing the proposed amendment to the articles.
As added by P.L.63-2001, SEC.26 and P.L.134-2001, SEC.28.

IC 28-13-14-9
Adoption before issuance of shares
Sec. 9. If a corporation has not yet issued shares:
(1) its board of directors; or
(2) if a board of directors has not been selected, the incorporators;
may adopt at least one (1) amendment to the corporation's articles of incorporation.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-10 Articles of amendment; contents
Sec. 10. A corporation amending its articles of incorporation shall prepare articles of amendment setting forth the following:
(1) The name of the corporation.
(2) The text of each amendment adopted.
(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself.
(4) The date of each amendment's adoption.
(5) If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required.
(6) If an amendment was approved by the shareholders:
(A) the designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group represented at the meeting; and
(B) either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-11
Articles of amendment; form
Sec. 11. The form of the articles of amendment shall be prescribed and furnished by the department.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-12
Articles of amendment; preparation and signature; presentation for approval or disapproval and filing
Sec. 12. (a) The articles of amendment shall be prepared and signed in triplicate by:
(1) an officer of the corporation;
(2) if the corporation has not yet issued shares, by a director of the corporation; or
(3) if the board of directors has not been selected, by the incorporator;
and shall be presented in triplicate to the department at its office for the approval or disapproval of the director.
(b) When the articles of amendment have been approved by the director, the articles shall be presented to the secretary of state for filing.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-13
Change of corporate name; record of articles of amendment Sec. 13. If a corporation amends its articles of incorporation to change its corporate name, the corporation may, after the amendment has become effective, file for record with the county recorder of each county in Indiana in which the corporation has real property at the time the amendment becomes effective a file-stamped copy of the articles of amendment. The validity of a change in name is not affected by a corporation's failure to record the articles of amendment.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-14
Restatement of articles; inclusion of amendment; shareholder notification; articles of restatement; changes not constituting amendment
Sec. 14. (a) A corporation's board of directors or, if the board of directors has not been selected, the incorporators may restate the corporation's articles of incorporation at any time with or without shareholder action.
(b) The restatement may include at least one (1) amendment to the articles. If the restatement includes an amendment requiring shareholder approval, the amendment must be adopted as provided in sections 3 through 7 of this chapter.
(c) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 28-13-5-8. The notice must also do the following:
(1) State that the purpose or one (1) of the purposes of the meeting is to consider the proposed restatement.
(2) Contain or be accompanied by a copy of the restatement that identifies any amendment or other change the corporation would make in the articles.
(d) A corporation restating the corporation's articles of incorporation shall prepare articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:
(1) whether the restatement contains an amendment to the articles requiring shareholder approval and, if the restatement does not, that the board of directors adopted the restatement; or
(2) if the restatement contains an amendment to the articles requiring shareholder approval, the information required by section 10 of this chapter.
Notwithstanding IC 28-12-2-1(4), the corporation is not required to include in the articles of restatement the name and address of each incorporator.
(e) The following do not constitute an amendment to a corporation's articles of incorporation:
(1) A reordering or renumbering of the articles or sections of the articles.
(2) The correction of grammatical or spelling errors.
As added by P.L.14-1992, SEC.163. Amended by P.L.63-2001,

SEC.27 and P.L.134-2001, SEC.29; P.L.141-2005, SEC.26.

IC 28-13-14-15
Articles of restatement; form
Sec. 15. (a) The form of articles of restatement shall be prescribed and furnished by the department.
(b) Articles of restatement shall be prepared and signed in triplicate by:
(1) an officer of the corporation;
(2) if the corporation has not yet issued shares, by a director of the corporation; or
(3) if the board of directors has not been selected, by the incorporator;
and shall be presented in triplicate to the department at the department's office, for the approval or disapproval of the director.
(c) When the articles of restatement have been approved by the director, the articles shall be presented to the secretary of state for filing.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-16
Adopted restated articles; superseding original articles and amendments
Sec. 16. Adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-17
Restated articles of incorporation; certification
Sec. 17. The department and the secretary of state may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by section 14(d) of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-18
Effect of amendment on existing rights, causes of action, and proceedings
Sec. 18. (a) An amendment to articles of incorporation does not affect the following:
(1) A cause of action existing against or in favor of the corporation.
(2) A proceeding to which the corporation is a party.
(3) The preexisting rights of persons other than shareholders of the corporation.
(b) An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.
As added by P.L.14-1992, SEC.163.



CHAPTER 15. AMENDMENT OF BYLAWS

IC 28-13-15-2
Greater quorum or voting requirements; shareholders meeting; directors prohibited from action
Sec. 2. (a) If expressly authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders or voting groups of shareholders than is required by this article.
(b) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (a) may not be adopted, amended, or repealed by the board of directors.
As added by P.L.14-1992, SEC.163.

IC 28-13-15-3
Greater quorum or voting requirements; directors meeting; voting requisites
Sec. 3. (a) A bylaw that fixes a greater than majority quorum or voting requirement for action by the board of directors may be amended or repealed:
(1) if originally adopted by the shareholders, only by the shareholders; or
(2) if originally adopted by the board of directors, only by the board of directors.
(b) A bylaw adopted or amended by the shareholders that fixes a greater than majority quorum or voting requirement for action by the board of directors may provide that the bylaw may be amended or repealed only by a specified vote of either the shareholders or the board of directors.
(c) Action by the board of directors under subsection (a)(2) to adopt or amend a bylaw that changes the quorum or voting requirement for action by the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.
As added by P.L.14-1992, SEC.163.



CHAPTER 16. FINANCIAL INSTITUTION SUBSIDIARIES

IC 28-13-16-2
"Nonqualifying subsidiary" defined
Sec. 2. As used in this chapter, "nonqualifying subsidiary" means a foreign or domestic corporation or limited liability company in which a financial institution has fifty percent (50%) or less ownership.
As added by P.L.215-1999, SEC.10.

IC 28-13-16-3
"Financial institution" defined
Sec. 3. As used in this chapter, "financial institution" means:
(1) a bank (as defined by IC 28-1-1-3);
(2) a savings bank;
(3) a savings association; or
(4) an industrial loan and investment company that maintains federal deposit insurance.
As added by P.L.215-1999, SEC.10.

IC 28-13-16-4
Acquisition or establishment; powers of subsidiary
Sec. 4. (a) A financial institution or any of its subsidiaries may acquire or establish a qualifying subsidiary by providing the department with written notice before acquiring or establishing the subsidiary. The department shall notify the requesting financial institution of the department's receipt of the notice.
(b) A subsidiary may exercise a power or engage in an activity permitted to be performed by a financial institution under the same conditions and restrictions as if the power or activity is performed by the financial institution itself, or the activity has been authorized as "activity eligible for notice" procedures under 12 CFR 5.34(e).
(c) The qualified subsidiary may exercise or engage in the activity thirty (30) days after the date on which the department receives the notification unless otherwise notified by the department.
As added by P.L.215-1999, SEC.10. Amended by P.L.258-2003, SEC.29; P.L.73-2004, SEC.42.

IC 28-13-16-5
Acquiring or establishing a nonqualifying subsidiary; application
Sec. 5. A financial institution or any of its subsidiaries may acquire or establish a nonqualifying subsidiary by submitting an

application to the department containing:
(1) a complete description of the financial institution's investment in the subsidiary;
(2) the activity to be conducted; and
(3) a representation that the activity:
(A) could be performed by a financial institution under statutory authority of this title;
(B) is a part of or incidental to the business of banking as determined by the director; or
(C) has been authorized as "activity eligible for notice" procedures under 12 CFR 5.34(e).
The department shall notify the requesting financial institution of the department's receipt of the application.
As added by P.L.215-1999, SEC.10. Amended by P.L.73-2004, SEC.43; P.L.10-2006, SEC.77 and P.L.57-2006, SEC.77.

IC 28-13-16-6
Review of notice or application; change in scope or nature of business activity of qualifying or nonqualifying subsidiary
Sec. 6. (a) The department shall review a financial institution's notice or application to acquire or establish a qualifying or nonqualifying subsidiary to determine:
(1) whether the proposed activities are legally permissible; and
(2) whether the proposal endangers the safety or soundness of the financial institution.
The director shall either approve or disapprove the application for a nonqualifying subsidiary within sixty (60) days after the date on which the department receives the application. The period for approval or disapproval of the application may be extended by the department based on a determination that additional information from the financial institution or additional time for analysis is required.
(b) If there will be a change in the scope or nature of the business activity of a qualifying subsidiary of a financial institution, the financial institution shall provide the department with written notice before the change occurs. The department shall notify the requesting financial institution of the department's receipt of the notice and shall review the notice to determine:
(1) whether the proposed change is legally permissible; and
(2) whether the proposed change endangers the safety or soundness of the financial institution.
The qualifying subsidiary may exercise or engage in the proposed activity thirty (30) days after the date on which the department receives the financial institution's notice, as indicated in the department's notice of receipt, unless otherwise notified by the department.
(c) If there will be a change in the scope or nature of the business activity of a nonqualifying subsidiary of a financial institution, the financial institution shall submit to the department an application containing a complete description of the proposed change. The

department shall notify the requesting financial institution of the department's receipt of the application and shall review the application to determine:
(1) whether the proposed change is legally permissible; and
(2) whether the proposed change endangers the safety or soundness of the financial institution.
The director shall either approve or disapprove the application not later than sixty (60) days after the date on which the department receives the application. The period for approval or disapproval of the application may be extended by the department based on a determination that additional information from the financial institution or additional time for analysis is required.
As added by P.L.215-1999, SEC.10. Amended by P.L.90-2008, SEC.79.

IC 28-13-16-7
Subsidiaries subject to examination
Sec. 7. (a) Each qualifying subsidiary and nonqualifying subsidiary is subject to examination by the department or the appropriate federal banking supervisory authorities.
(b) If, upon examination, the department determines that a qualifying subsidiary or a nonqualifying subsidiary is operating in violation of law, regulation, or written condition or in an unsafe or unsound manner or otherwise threatens the safety and soundness of the financial institution, the department may direct the financial institution or subsidiary to take appropriate remedial action, which may include requiring the financial institution to divest or liquidate the subsidiary or discontinue specified activities.
As added by P.L.215-1999, SEC.10.

IC 28-13-16-8
Rules
Sec. 8. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.215-1999, SEC.10.



CHAPTER 17. FINANCIAL SUBSIDIARY ACTIVITIES OF FINANCIAL INSTITUTIONS

IC 28-13-17-2
"Financial subsidiary" defined
Sec. 2. As used in this chapter, "financial subsidiary" means a foreign or domestic corporation or limited liability company that is controlled by one (1) or more financial institutions that engages in a financial subsidiary activity.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-3
"Financial subsidiary activity" defined
Sec. 3. As used in this chapter, "financial subsidiary activity" means:
(1) an activity that has been authorized for a financial subsidiary of a national bank under 12 U.S.C. 24a and that may be conducted by a national bank only through a financial subsidiary; or
(2) an activity that has been determined by the department to be financial in nature or incidental to a financial activity.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-4
"Control" defined
Sec. 4. As used in this chapter, "control" has the meaning set forth in IC 28-2-13-12.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-5
"Hold an interest" defined
Sec. 5. As used in this chapter, "hold an interest" means the ownership of any equity capital of a financial subsidiary.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-6
"Equity capital" defined
Sec. 6. As used in this chapter, "equity capital" includes, in addition to an equity investment, a debt instrument issued by a financial subsidiary, if the instrument qualifies as capital of the financial subsidiary under any federal or state law, regulation, or interpretation applicable to the financial subsidiary.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.
IC 28-13-17-7
Interest in financial subsidiaries engaged in financial subsidiary activities
Sec. 7. (a) Notwithstanding any other law, but subject to the provisions of this chapter, a financial institution may control or hold an interest in a financial subsidiary that engages in financial subsidiary activities.
(b) This section does not require an activity to be conducted through a financial subsidiary that is authorized to be conducted directly by the financial institution.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-8
Financial subsidiary activities engaged in as principal or new financial subsidiary activities
Sec. 8. (a) A financial institution may not establish, control, or hold an interest of a financial subsidiary that engages in financial subsidiary activities as principal or commence any new financial subsidiary activity under this section or under 12 U.S.C. 1831w(a) unless the following occur:
(1) An application has been filed with the department before the financial subsidiary of the financial institution conducts financial subsidiary activities.
(2) The department determines that the financial subsidiary activity poses no significant adverse effects to the safety and soundness of the financial institution and approves the application. An approval under this subdivision may be made subject to conditions and restrictions determined necessary by the department to prevent unsafe or unsound banking practices.
(3) The financial institution and the financial subsidiary comply with 12 U.S.C. 371c and 12 U.S.C. 371c-1, as if the subsidiary were a financial subsidiary, as defined in 12 U.S.C. 371c(e)(1).
(4) All financial institution affiliates of the financial institution are well-capitalized, as defined in the appropriate capital regulation and guidance of each financial institution's primary federal regulator, and the financial institution complies with the capital deduction requirement in accordance with 12 CFR 362.4(e)(1) through 12 CFR 362.4(e)(3), discloses that capital separation in any published financial statements and does not consolidate the financial subsidiary's assets and liabilities with those of the financial institution in any published financial statements.
(5) The financial institution and the financial subsidiary meet the financial and operational safeguards applicable to a financial subsidiary of a national bank conducting the same activities as provided in 12 U.S.C. 24a(d).
(b) A financial institution that controls or holds an interest in a financial subsidiary engaged in a financial subsidiary activity must comply with the requirements of subsection (a)(2) through (a)(5), as long as the financial institution's financial subsidiary is engaged in

the financial subsidiary activity.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.






ARTICLE 14. CORPORATE FIDUCIARIES

CHAPTER 1. DEFINITIONS

IC 28-14-1-2
"Acting as a fiduciary"
Sec. 2. "Acting as a fiduciary" means undertaking to act primarily for the benefit of another. The term includes the following:
(1) Acting alone and jointly with others.
(2) Acting:
(A) as a trustee;
(B) as a personal representative;
(C) as a registrar of stocks and bonds;
(D) as a guardian or conservator of estates;
(E) as an assignee;
(F) as a receiver;
(G) as a custodian;
(H) as an investment manager or agent;
(I) as a managing agent; or
(J) as in any other, similar capacity.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-3
"Clearing corporation"
Sec. 3. "Clearing corporation" has the meaning set forth in IC 26-1-8-102.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-4
"Corporate fiduciary"
Sec. 4. "Corporate fiduciary" has the meaning set forth in IC 28-1-1-3.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-5
"Department"
Sec. 5. "Department" refers to the department of financial institutions established by IC 28-11-1.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-6
"Director" Sec. 6. "Director" refers to the director of the department appointed under IC 28-11-2-1.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-7
"Person"
Sec. 7. "Person" means an individual, a corporation, a limited liability company, a partnership, or an unincorporated association.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-8
"The trust business"
Sec. 8. (a) Engaging in "the trust business" means:
(1) acting as a fiduciary for hire as one's primary business purpose; or
(2) holding oneself out to the public as being willing to act as a fiduciary for hire as one's primary business purpose.
(b) Notwithstanding subsection (a), the following persons are not engaged in the trust business with respect to fiduciary services customarily performed by the following persons for compensation as traditionally incident to their regular business activities:
(1) Accountants.
(2) Attorneys.
(3) Banks.
(4) Credit unions.
(5) Industrial loan companies.
(6) Insurance brokers.
(7) Insurance companies.
(8) Investment advisers.
(9) National trust companies organized under the laws of the United States.
(10) Real estate brokers and sales agents.
(11) Savings and loan associations.
(12) Savings banks.
(13) Securities brokers and dealers.
(14) Real estate title insurance companies.
(15) Real estate escrow companies.
(16) Persons acting in a fiduciary capacity in activities relating to:
(A) a business organization in which the person is an officer or an employee; or
(B) an estate where the person is designated as a fiduciary by a will or a court order.
(17) Third-party administrators hired by trustees of split-interest charitable trusts, private foundations, charitable pooled income funds, charitable gift annuities, employee benefit plans, or retirement plans.
(c) Notwithstanding subsection (a), any individual or any organization described in Section 501 of the Internal Revenue Code is not engaged in the trust business for the purposes of this article. (d) The department may determine that a person not specifically provided for under subsection (b) or (c) is not engaged in the trust business for the purposes of this article.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-9
"Subsidiary"
Sec. 9. "Subsidiary" means a foreign or domestic corporation or a limited liability company in which a corporate fiduciary has more than a fifty percent (50%) ownership.
As added by P.L.215-1999, SEC.11.



CHAPTER 2. APPLICATION

IC 28-14-2-2
Powers of nondepository trust company
Sec. 2. A nondepository trust company that is organized under the laws of Indiana after June 30, 1995, has only the powers granted to a corporate fiduciary organized after June 30, 1995.
As added by P.L.262-1995, SEC.90.



CHAPTER 3. POWERS AND DUTIES

IC 28-14-3-2
Corporate name
Sec. 2. A corporate fiduciary is entitled to perpetual duration and succession of its corporate name.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-3
Articles of incorporation
Sec. 3. The articles of incorporation of a corporate fiduciary must, without limitation, grant the corporate fiduciary the powers described in sections 4 through 8 of this chapter and authorize the corporate fiduciary to do the following:
(1) Sue and be sued in its corporate name.
(2) Have a corporate seal.
(3) Make and amend bylaws that are not inconsistent with the articles of incorporation or Indiana law.
(4) Purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in real or personal property.
(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of the corporate fiduciary's property.
(6) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of and deal in and with the:
(A) shares or other interests in; and
(B) obligations of;
any entity, including the corporate fiduciary, except as otherwise prohibited by this article.
(7) Borrow money, make contracts and guarantees, incur liabilities, and issue notes, bonds, and other obligations that may be convertible into or include the option to purchase other securities of the corporate fiduciary.
(8) Mortgage or pledge any of its assets.
(9) Purchase for its own account and sell investment securities under such limitations as the department prescribes by rule or policy.
(10) Conduct business, locate offices, and exercise the powers

granted by this article regardless of geographic limitations.
(11) Elect directors, elect and appoint officers, and appoint employees and agents of the corporate fiduciary.
(12) Define the duties of directors, officers, and employees of the corporate fiduciary.
(13) Fix the compensation of directors, officers, and employees of the corporate fiduciary.
(14) Pay or pay for the following:
(A) Deferred compensation.
(B) Employment contracts.
(C) Individual or group life insurance.
(D) Insurance on the life or lives of designated officers.
(15) Make donations for the public welfare or for charitable, scientific, or educational purposes.
(16) Become a member of the Federal Reserve system.
(17) With the approval of the department, convert into a bank.
(18) Cease doing business and dissolve under IC 28-1-9.
(19) Exercise all powers that are incidental to and proper or that may be necessary and usual in carrying on a corporate fiduciary business.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-4
Loans
Sec. 4. (a) A corporate fiduciary may:
(1) lend money; and
(2) receive and hold real and personal property as security for the repayment of loans;
only as authorized in this section.
(b) A corporate fiduciary may make a loan to a fiduciary account it administers and may take security for the loan, unless the governing document prohibits borrowing money and pledging account assets. The terms of a loan described in this subsection must be comparable to the terms available from other lenders.
(c) A corporate fiduciary may make a loan to a director, an officer, or an employee of the corporate fiduciary. A loan made under this subsection must be adequately secured. Loans made under this subsection by a corporate fiduciary may not:
(1) total more than ten thousand dollars ($10,000) for each individual; or
(2) exceed five percent (5%) of total equity capital when all loans to directors, officers, and employees are aggregated.
(d) Loans made to directors, officers, and employees under subsection (c) must be made exclusively from corporate funds. Funds from a fiduciary account may not be used to make or secure a loan under subsection (c).
As added by P.L.262-1995, SEC.90.

IC 28-14-3-5
Securities held by clearing corporation Sec. 5. (a) Notwithstanding any other law, a corporate fiduciary holding securities in a fiduciary capacity is authorized to deposit or arrange for the deposit of the securities in a clearing corporation.
(b) When securities are deposited in a clearing corporation under subsection (a), certificates representing securities of the same class of the same issuer may be merged and held in the name of the nominee of the clearing corporation. The records of the corporate fiduciary acting as custodian, managing agent, or custodian for a fiduciary must at all times show the name of the party for whose account the securities are deposited.
(c) Title to the securities held by the clearing corporation under this section may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-6
United States government securities
Sec. 6. (a) Notwithstanding any other law, a corporate fiduciary holding United States government securities in a fiduciary capacity may use the Federal Reserve Book-Entry procedure for United States government securities. The records of the corporate fiduciary must at all times show the name of the party for whose account the United States government securities are deposited.
(b) Title to the United States government securities registered by Federal Reserve Book-Entry under subsection (a) may be transferred by bookkeeping entry on the books of the Federal Reserve without physical delivery of certificates representing the securities.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-7
Benefits; incentives; stock purchase programs
Sec. 7. (a) A corporate fiduciary may do the following:
(1) Pay benefits, offer incentives, and establish benefit plans and incentive plans for an existing or a former director, officer, employee, and agent of the corporate fiduciary.
(2) Adopt stock purchase programs for employees and:
(A) grant options to purchase;
(B) issue; and
(C) sell;
shares of the capital stock of the corporate fiduciary to the employees of the corporate fiduciary or to a trustee on behalf of the employees of the corporate fiduciary.
(b) A corporate fiduciary may act as the trustee to whom shares of the capital stock of the corporate fiduciary are issued and sold on behalf of the employees of the corporate fiduciary under subsection (a)(2).
(c) A corporate fiduciary granting options and issuing capital stock in connection with a stock purchase plan for its employees under subsection (a)(2) is not required to first offer the capital stock

to the shareholders of the corporate fiduciary.
(d) A corporate fiduciary granting options and issuing capital stock in connection with a stock purchase plan for its employees under subsection (a)(2) may offer the capital stock to the shareholders for such consideration (but not less than par value), and upon such terms and conditions, as are approved by the:
(1) board of directors of the corporate fiduciary;
(2) holders of a majority of the shares of the corporate fiduciary who are entitled to vote with respect to the issuance of the capital stock; and
(3) director.
(e) In the absence of actual fraud in the transaction, the judgment of the board of directors of a corporate fiduciary as to the sufficiency of the consideration for the issuance of options in connection with a stock purchase plan under subsection (a)(2) is conclusive.
(f) A corporate fiduciary exercising the powers granted in this section may, to the extent approved by the director, have authorized and unissued stock that is required to fulfill a stock option arrangement or another arrangement authorized by this section.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-8
Subsidiaries
Sec. 8. (a) A corporate fiduciary may:
(1) exercise any power through a subsidiary; and
(2) purchase, own, and hold shares of stock of a subsidiary.
(b) A subsidiary of a corporate fiduciary may not:
(1) exercise a power that the corporate fiduciary could not exercise; or
(2) engage in an activity in which the corporate fiduciary would not be permitted to engage.
(c) A corporate fiduciary may acquire or establish a subsidiary by submitting an application to the department containing a complete description of the corporate fiduciary's investment in the subsidiary and the activity to be conducted.
(d) The department shall review a corporate fiduciary's application to acquire or establish a subsidiary to determine:
(1) whether the proposed activities are legally permissible; and
(2) whether the proposal endangers the safety and soundness of the corporate fiduciary.
The director shall either approve or disapprove the application within sixty (60) days after the date on which the department receives the application. The period for approval or disapproval may be extended by the department based on a determination that additional information from the corporate fiduciary or additional time for analysis is required.
(e) Each subsidiary of a corporate fiduciary is subject to examination by the department to the same extent as though the subsidiary were included within the legal entity of the corporate fiduciary. As added by P.L.262-1995, SEC.90. Amended by P.L.215-1999, SEC.12.

IC 28-14-3-9
Investment and reinvestment of assets
Sec. 9. (a) Notwithstanding any other law, a corporate fiduciary, in exercising investment discretion in its fiduciary capacity with respect to the investment and reinvestment of assets, may invest and reinvest the assets, subject to the standard set forth in IC 30-4-3-3(c), in the securities of any open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(b) If a corporate fiduciary invests or reinvests assets under subsection (a), the fact that the corporate fiduciary or any affiliate of the corporate fiduciary is:
(1) providing services to the investment company or trust as investment adviser, sponsor, distributor, custodian, transfer agent, registrar, or otherwise; and
(2) receiving reasonable remuneration for the services provided;
does not preclude the corporate fiduciary from investing in the securities of the investment company or trust.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-10
Acting as fiscal or transfer agent
Sec. 10. A corporate fiduciary has the power to act as fiscal or transfer agent of the United States or any state, municipality, body politic, or corporation, and may, in that capacity:
(1) receive and disburse money;
(2) transfer, register, and countersign certificates of stocks, bonds, and other evidence of indebtedness;
(3) authenticate and certify bonds and certificates of indebtedness referred to in subdivision (2);
(4) act as agent to buy and sell domestic and foreign transportation;
(5) solicit and write insurance as insurance producer or broker for any insurance company authorized to do business in Indiana; and
(6) act as attorney in fact or agent of any person or corporation, foreign or domestic, for any lawful purpose.
As added by P.L.262-1995, SEC.90. Amended by P.L.215-1999, SEC.13; P.L.178-2003, SEC.94.

IC 28-14-3-11
Acting as insurance producer for sale of annuity contract or life insurance policy
Sec. 11. (a) Notwithstanding any other provision of this title, a corporate fiduciary may act as an insurance producer for the sale of any annuity contract or any life insurance policy issued by a life insurance company (as defined in IC 27-1-2-3) authorized to do

business in Indiana under IC 27-1.
(b) A corporate fiduciary that acts as an agent for the sale of an annuity contract or a life insurance policy:
(1) is subject to all requirements of IC 27 relating to the sale and solicitation of insurance, including licensing as an insurance producer under IC 27-1-15.6; and
(2) must comply with the disclosure requirements under IC 27-1-38.
As added by P.L.262-1995, SEC.90. Amended by P.L.215-1999, SEC.14; P.L.132-2001, SEC.21; P.L.130-2002, SEC.9; P.L.178-2003, SEC.95.

IC 28-14-3-12
Appointment as commissioner for sale of real estate; guardian of minor or incapacitated persons; trustee, receiver, conservator, or committee of property or estate in insolvency or bankruptcy proceedings; depository of funds paid into court; other fiduciary capacities
Sec. 12. A corporate fiduciary may be appointed and act under the order of appointment of a court of competent jurisdiction as commissioner for the sale of real estate, guardian of the person and guardian of the estate of a person less than eighteen (18) years of age, and incapacitated persons (as defined in IC 29-3-1-7.5), or as trustee, receiver, conservator, or committee of the property or estate of a person, corporation, or company in insolvency or bankruptcy proceedings, or as depository of money paid into court, whether for the benefit of a person, regardless of age, corporation, or party, and in any other fiduciary capacity.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-13
Appointment as executor, testamentary trustee, or administrator; corporate successor to will nominee; co-fiduciary with natural person; bond or security
Sec. 13. (a) A corporate fiduciary may:
(1) be appointed; and
(2) accept the appointment;
to act as executor or trustee under the last will and testament, or as administrator, with or without the will annexed, of the estate of any deceased person.
(b) A corporate fiduciary may:
(1) be appointed; and
(2) act under the order of appointment of any court of competent jurisdiction;
as executor of or trustee under any last will and testament, whenever the corporate fiduciary is the successor to any corporation appointed in the last will and testament, whether such succession is the result of merger, consolidation, or otherwise.
(c) Whenever a natural person is appointed with a corporate fiduciary in an appointment as receiver, guardian, commissioner,

trustee, executor, or administrator with or without the will annexed, the appointment of the natural person may be:
(1) under such limitation of powers; and
(2) upon such terms and conditions as to:
(A) the possession and control of the trust assets by the corporate fiduciary, or otherwise; and
(B) the bond or security, if any, to be given by the natural person;
as the natural person and the corporate fiduciary may agree to and the court making the appointment shall approve.
(d) Whenever a natural person who is appointed in a fiduciary capacity is required to give a bond or security for the faithful performance of the natural person's duties, a corporate fiduciary may guarantee or become surety for the natural person:
(1) if the corporate fiduciary takes possession and control of the assets belonging to the estate or other fiduciary relationship; and
(2) if the court having jurisdiction of the corporate fiduciary approves the guaranteeing or becoming surety for the natural person.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-14
Appointment upon application or consent of person acting or entitled to serve as guardian, trustee, executor, or administrator
Sec. 14. (a) A corporate fiduciary may be appointed and may act under the order of appointment of any court of competent jurisdiction as:
(1) guardian;
(2) trustee;
(3) executor; or
(4) administrator, with or without the will annexed;
on the application or consent of a person who is acting as guardian, trustee, executor, or administrator, or who is entitled to appointment as guardian, trustee, executor, or administrator.
(b) A corporate fiduciary appointed under subsection (a) serves in the place of and instead of the person who applies for or consents to the appointment.
(c) An appointment under subsection (a) must be made:
(1) upon the notice required by law to the persons interested in the estate or fund; and
(2) on the consent of the principal beneficiaries or other persons interested in the estate or fund as the court making the appointment considers proper.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-15
Trusts
Sec. 15. A corporate fiduciary has the power to:
(1) take, accept, and execute any and all legal trusts, duties, and

powers in regard to the holding, management, sale, and disposition of any property or estate, real or personal, wherever located, and the rents and profits of the property or estate, which may be granted or confided to it by any court of competent jurisdiction, or by any person, corporation, municipality, or other authority;
(2) take, accept, and execute any and all trusts and powers of any nature or description that:
(A) may be conferred upon or entrusted or submitted to it by any person, firm, company, or any body politic, corporation, foreign or domestic, or other authority, by grant, assignment, transfer, devise, bequest, or otherwise; or
(B) may be entrusted, committed, or transferred to it or vested in it by order of a court of competent jurisdiction; and
(3) generally execute trusts of every description not inconsistent with the laws of Indiana or the United States.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-16
Power to act in fiduciary capacity; acting as commissioner for sale of real estate without bond or security; administration of oaths
Sec. 16. (a) Except as otherwise provided in this chapter, a corporate fiduciary has the power:
(1) to act:
(A) in every fiduciary capacity permitted by this article; and
(B) as commissioner for the sale of real estate, without bond or other security; and
(2) to administer oaths attested by the signature of its secretary or cashier and its seal whenever it is acting in a fiduciary capacity and whenever an individual acting in the same capacity is authorized by law to administer oaths.
(b) The court having jurisdiction of a corporate fiduciary may at any time, before or after the corporate fiduciary accepts a fiduciary appointment require the corporate fiduciary to give a bond or other security. If the corporate fiduciary fails to give a bond or security as required, the court may remove the corporate fiduciary and revoke the appointment.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-17
Pledge or deposit of assets prohibited
Sec. 17. A corporate fiduciary shall not pledge or deposit any of its assets as a condition to the exercise of its powers as a fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-18
Receipt of property upon deposit for safekeeping or in escrow
Sec. 18. (a) A corporate fiduciary has the power to:
(1) receive, upon terms and conditions prescribed by the corporate fiduciary not inconsistent with the provisions of this

section, upon deposit for safekeeping, or in escrow:
(A) money;
(B) bonds;
(C) mortgages;
(D) jewelry;
(E) plate;
(F) stock;
(G) securities and valuable papers of any kind; and
(H) other personal property; and
(2) rent or lease receptacles for the safe deposit of personal property.
(b) Neither a corporate fiduciary nor any of the assets of the corporate fiduciary are liable for:
(1) the value of property received by the corporate fiduciary under this section; or
(2) damages for the loss, theft, or misappropriation of the property.
(c) A corporate fiduciary may procure and carry a policy or policies of insurance for the benefit of the owners of property received by the corporate fiduciary under this section.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-19
Compensation for fiduciary services; counsel fees
Sec. 19. (a) A corporate fiduciary has the power to demand and receive, for the faithful performance and discharge of services performed under the powers vested in the corporate fiduciary by this article:
(1) reasonable compensation, or compensation as fixed by agreement of the parties;
(2) all advances necessarily paid out and expended in the discharge and performance of its duties; and
(3) unless otherwise agreed upon, interest at the legal rate on the advances referred to in subdivision (2).
(b) The advances referred to in subsection (a) may include the compensation paid for the employment of legal services when necessary for the protection of a trust or other fiduciary relation.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-20
Compensation or commission for loan negotiation or trust execution not considered interest or usury
Sec. 20. The compensation or commission paid or agreed to be paid for the negotiation of any loan or the execution of any trust by a corporate fiduciary is not interest within the meaning of any law of Indiana, and the excess of the compensation or commission over any rate of interest permitted by the laws of Indiana shall not be decreed or held to be usury in any court.
As added by P.L.262-1995, SEC.90.
IC 28-14-3-21
Appointment by court having jurisdiction; power to renounce appointment
Sec. 21. (a) A court or an officer of a court having jurisdiction to:
(1) grant letters of guardianship;
(2) appoint a trustee, guardian, receiver, or committee of the estate of a person;
(3) appoint a committee, trustee, or receiver in insolvency or bankruptcy proceedings, or in any other proceeding or action, under state or federal law; or
(4) make any other fiduciary appointment provided for in this article;
may appoint a corporate fiduciary. However, the corporate fiduciary is not required to accept the appointment.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-22
Nonresident fiduciaries; establishment of Indiana office; rights, privileges, and restrictions
Sec. 22. (a) Subject to IC 28-1-22, a corporate fiduciary, trust company, or bank that is organized and doing business under the laws of any state, territory, or district other than Indiana, including a national bank or national trust company that is primarily domiciled in any other state, may establish an office to conduct business as a fiduciary in Indiana if the law of the state, territory, or district in which the corporate fiduciary, trust company, or bank is primarily domiciled would allow an Indiana bank, an Indiana corporate fiduciary, or an Indiana trust company to establish a place of business or an agency in that state, territory, or district for the conduct of business as a fiduciary.
(b) A corporate fiduciary, trust company, or bank that is organized and doing business under the laws of any state, territory, or district other than Indiana, including a national bank or national trust company that is primarily domiciled in any other state, has the same rights, privileges, and restrictions, including capital requirements, as an Indiana bank, an Indiana corporate fiduciary, or an Indiana trust company of like character or charter, and to the same extent as if the corporate fiduciary, trust company, or bank organized and doing business under the laws of any state, territory, or district other than Indiana had been organized under this article, to transact the business for which a certificate of admission is issued.
As added by P.L.262-1995, SEC.90. Amended by P.L.192-1997, SEC.29; P.L.27-2012, SEC.109.

IC 28-14-3-23
Service as successor trustee
Sec. 23. For the purposes of IC 30-4-3-29, a corporate fiduciary may serve as a successor trustee in the same capacity as if the corporate fiduciary were a bank (as defined in IC 28-1-1-3).
As added by P.L.262-1995, SEC.90.
IC 28-14-3-24
Credit union service organizations
Sec. 24. Notwithstanding any other law, a credit union or a group of credit unions may establish a credit union service organization that is a corporate fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-25
Powers relating to common trust funds
Sec. 25. For the purposes of IC 30-1-8, a corporate fiduciary has the same powers and authority as a bank.
As added by P.L.262-1995, SEC.90.



CHAPTER 4. REAL ESTATE POWERS OF CORPORATE FIDUCIARIES

IC 28-14-4-2
Real property held without use for one year
Sec. 2. (a) If real property referred to in section 1(b)(3) of this chapter is held for one (1) year without being used by the corporate fiduciary as an office or a facility, the board of directors of the corporate fiduciary shall state by resolution definite plans for the use of the real property.
(b) A resolution adopted under this section shall be made available for inspection by the department.
As added by P.L.262-1995, SEC.90.

IC 28-14-4-3
Real property held without use for more than three years
Sec. 3. Real property referred to in section 1(b)(3) of this chapter may not be held for more than three (3) years without being used as a corporate fiduciary office or a facility, unless:
(1) the board of directors by resolution:
(A) reaffirms annually that the corporate fiduciary expects to use the real property as a corporate fiduciary office or a facility in the future; and
(B) explains the reason why the real property has not yet been used as an office or a facility; and
(2) the director determines that:
(A) the continued holding of the real property does not endanger the safety and soundness of the corporate fiduciary; and
(B) the corporate fiduciary is holding the real property to use in the future for one (1) of the purposes set forth in section 1(b)(1) and 1(b)(2) of this chapter.
As added by P.L.262-1995, SEC.90.
IC 28-14-4-4
Real property held without use for more than ten years
Sec. 4. Real property referred to in section 1(b)(3) of this chapter may not be held for more than ten (10) years without being used as a corporate fiduciary office or facility unless the director consents in writing to the continued holding of the real estate by the corporate fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-4-5
Maximum limit of investment in real estate and buildings necessary for convenient transaction of business
Sec. 5. The sum that a corporate fiduciary invests in real estate and buildings used for the convenient transaction of its business shall not exceed fifty percent (50%) of the capital and surplus of the corporate fiduciary, exclusive of undivided profits of the corporate fiduciary, unless the director gives approval in writing to investments exceeding the limit set forth in this subsection.
As added by P.L.262-1995, SEC.90.

IC 28-14-4-6
Investment in stock of corporation holding real estate and buildings used by corporate fiduciary
Sec. 6. Investments by a corporate fiduciary under this chapter may be made in the stock of a corporation that is organized to own and hold the real property and building occupied and used wholly or in part by the corporate fiduciary.
As added by P.L.262-1995, SEC.90.



CHAPTER 5. INVESTMENTS OF CORPORATE FIDUCIARIES

IC 28-14-5-2
Limitations on dealing in investment securities
Sec. 2. Except as otherwise provided in this article, the business of dealing in investment securities by a corporate fiduciary is limited to purchasing and selling securities without recourse, solely upon the order and for the account of customers and not for its own account.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-3
Underwriting or guarantee of issue of securities
Sec. 3. A corporate fiduciary may not underwrite or guarantee all or any part of an issue of securities other than obligations issued or guaranteed by or on behalf of:
(1) the state;
(2) a political subdivision of the state; or
(3) an agency or instrumentality of the state.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-4
Purchase for own account and sale of investment securities
Sec. 4. (a) A corporate fiduciary may purchase for its own account and sell investment securities under the limitations and restrictions the department prescribes by rule or policy. However, the total amount of the investment securities of any one (1) obligor or maker purchased or held by a corporate fiduciary for its own account shall not at any time exceed ten percent (10%) of the amount of the total equity capital of the corporate fiduciary.
(b) The limitations imposed by subsection (a) do not apply to:
(1) the direct or indirect obligations of the United States; or
(2) the direct obligations of:
(A) a United States territory or insular possession;
(B) the state of Indiana; or
(C) any municipal corporation or taxing district in Indiana.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-5
Purchase for own account and sale of shares of investment companies and mortgage backed securities
Sec. 5. A corporate fiduciary may purchase for its own account and sell: (1) shares of investment companies, the portfolios of which consist solely of securities that are eligible for purchase and sale by national banking associations; and
(2) mortgage backed securities that are eligible for purchase and sale by national banking associations, only to the extent that a national banking association can purchase and sell mortgage backed securities.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-6
Deposit of funds by corporate fiduciaries
Sec. 6. A corporate fiduciary may deposit funds into accounts, and in amounts, that are federally insured. A credit union service organization established as a corporate fiduciary under IC 28-14-3-24 may deposit its funds in the credit union or credit unions that control the credit union service organization.
As added by P.L.262-1995, SEC.90. Amended by P.L.35-2010, SEC.205.

IC 28-14-5-6.5
Purchase of speculative securities or securities not rated by a generally recognized security rating service
Sec. 6.5. (a) A corporate fiduciary may not purchase for its own account any bond, note, or other evidence of indebtedness that is commonly designated as a security that is speculative in character or that has speculative characteristics. For the purposes of this subsection, a security is speculative or has speculative characteristics if at the time of purchase the security:
(1) is rated below the first four (4) rating classes by a generally recognized security rating service;
(2) is in default; or
(3) is otherwise considered speculative by the director.
(b) A corporate fiduciary may purchase for its own account a security that is not rated by a generally recognized security rating service if:
(1) the corporate fiduciary at the time of purchase obtains financial information that is adequate to document the investment quality of the security; and
(2) the security is not otherwise considered speculative by the director.
As added by P.L.176-1996, SEC.32. Amended by P.L.89-2011, SEC.72.

IC 28-14-5-7
Prohibition on purchases of stock of nonsubsidiaries
Sec. 7. Except as otherwise authorized by this title, a corporate fiduciary may not purchase any share of stock of a corporation that is not a subsidiary of the corporate fiduciary.
As added by P.L.262-1995, SEC.90.
IC 28-14-5-8
Investment in casualty insurance company
Sec. 8. (a) Notwithstanding any other provision of this article, a corporate fiduciary may invest in a casualty insurance company organized solely for the purpose of insuring:
(1) banks;
(2) corporate fiduciaries;
(3) trust companies; and
(4) bank holding companies and their officers and directors;
from and against liabilities, including those covered by bankers' blanket bonds and director and officer liability insurance and other public liability insurance.
(b) Investments made under subsection (a) must take the form of:
(1) the purchase for the corporate fiduciary's own account of:
(A) shares of stock of the casualty insurance company; or
(B) shares of stock of an association of banks organized for the purpose of funding the casualty insurance company; or
(2) loans to an association of banks referred to in subdivision (1)(B).
(c) The total investment of a corporate fiduciary under subsection (a) may not exceed five percent (5%) of the capital and surplus of the corporate fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-9
"Investment security"
Sec. 9. The rules or policies adopted by the department under IC 28-14-8 may define the term "investment security" for the purposes of this chapter.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-10
Purchase records
Sec. 10. A corporate fiduciary that purchases a security for its own account shall maintain sufficient records of the security to allow the security to be properly identified by the department for examination purposes.
As added by P.L.176-1996, SEC.33.



CHAPTER 6. BOOKS AND RECORDS OF CORPORATE FIDUCIARIES

IC 28-14-6-2
Separate bookkeeping for fiduciary accounts; segregation of securities and property held for fiduciary accounts
Sec. 2. A corporate fiduciary exercising trust powers or any powers as a fiduciary shall:
(1) keep, separate and apart from its other business, separate books and accounts for its fiduciary accounts; and
(2) keep all securities and property that is held for its fiduciary accounts (other than money) at all times segregated from and unmingled with its own securities and property.
As added by P.L.262-1995, SEC.90.

IC 28-14-6-3
Fiduciary account information required; timely posting of activities
Sec. 3. (a) The records of a corporate fiduciary must contain full information relative to each fiduciary account, including accounting, correspondence, and legal documentation as needed for the successful administration of the account.
(b) The records of a corporate fiduciary must meet the following requirements:
(1) Documentation that accountings are made in accordance with general trust and probate statutes must be retained by the corporate fiduciary.
(2) Records must account for cash funds of each account, and must be constructed in a manner consistent with identification of cash by its origin and ultimate distribution.
(3) Records must provide information relative to each asset held for each account, and provide sufficient detail to clearly identify each asset.
(4) Records must be posted in a manner as timely as activity levels dictate.
As added by P.L.262-1995, SEC.90.
IC 28-14-6-4
Duty to keep books of account and minutes of corporate proceedings
Sec. 4. A corporate fiduciary shall keep correct and complete books of accounts and minutes of the proceedings of shareholders, directors, executives, and finance committees.
As added by P.L.262-1995, SEC.90.

IC 28-14-6-5
Stock transfer book; shareholders list
Sec. 5. A corporate fiduciary shall keep at its principal office:
(1) an original or a duplicate stock transfer book; or
(2) records setting forth:
(A) the names and addresses of all shareholders; and
(B) the number of shares held by each shareholder; or
(3) the records described in subdivisions (1) and (2).
As added by P.L.262-1995, SEC.90.



CHAPTER 7. REQUIREMENTS AND PROHIBITIONS APPLYING TO CORPORATE FIDUCIARIES

IC 28-14-7-2
Statements of condition
Sec. 2. (a) The department may in any year require a corporate fiduciary to prepare and submit as many statements of condition as the department considers necessary.
(b) Statements of condition required by the department under this section must be:
(1) verified; and
(2) prepared and submitted:
(A) on the forms; and
(B) on the dates;
designated in notices given by the director.
(c) Statements of condition required by the department under this section must include a statement summarizing fiduciary activities engaged in by the corporate fiduciary.
(d) The department is authorized to provide copies of a report submitted under this section upon request at a cost established by the department.
As added by P.L.262-1995, SEC.90.

IC 28-14-7-3
Violations; penalties
Sec. 3. (a) A corporate fiduciary that:
(1) fails to prepare and submit a statement of condition required by the department under section 2 of this chapter; or
(2) violates any order of the department with respect to a statement of condition required by the department under section 2 of this chapter;
is subject to a civil penalty of one hundred dollars ($100) for each day that elapses after the date fixed by the department for compliance with the notice concerning the statement of condition.
(b) A penalty paid under subsection (a) must be deposited in the financial institutions fund established by IC 28-11-2-9. As added by P.L.262-1995, SEC.90.

IC 28-14-7-4
Duty to report shortages and irregularities
Sec. 4. A corporate fiduciary is subject to the reporting requirements concerning shortages and irregularities that are set forth in IC 28-13-10-10(e).
As added by P.L.262-1995, SEC.90. Amended by P.L.63-2001, SEC.29 and P.L.134-2001, SEC.31.

IC 28-14-7-5
Maintenance of principal office in county in which corporate fiduciary conducts trust business; post office address of principal office
Sec. 5. (a) A corporate fiduciary that engages in the trust business in Indiana shall maintain an office or a place of business in Indiana. The office maintained under this subsection shall be known as the principal office, and must be located in a county in which the corporate fiduciary conducts business.
(b) The post office address of the principal office shall be stated in the original articles of incorporation, at the time of the incorporation. Thereafter, the location of the principal office may be changed at any time or from time to time when authorized by the board of directors and approved by the department, by filing with the secretary of state, before the date on which the change is to take effect, a certificate that:
(1) is signed by the president or a vice president and by the secretary or cashier of the corporate fiduciary;
(2) is verified by one (1) of the officers signing the certificate; and
(3) states that the change is to be made and that it is made under authorization by the board of directors.
As added by P.L.262-1995, SEC.90.

IC 28-14-7-6
Administration of common trust funds
Sec. 6. A corporate fiduciary that administers common trust funds is subject to 12 CFR 9.18.
As added by P.L.262-1995, SEC.90.



CHAPTER 7.5. CONSERVATORSHIP OF CORPORATE FIDUCIARIES

IC 28-14-7.5-2
Applications of definitions
Sec. 2. Except as otherwise provided, the definitions in IC 28-14-1 apply throughout this chapter.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-3
Appointment of conservator; bond or security
Sec. 3. (a) The department may appoint a conservator for a corporate fiduciary if the department determines that:
(1) one (1) or more grounds for the appointment of a receiver under IC 28-1-3.1-2(a) exist with respect to the corporate fiduciary; or
(2) the appointment of a conservator is necessary to conserve the assets of the corporate fiduciary for the benefit of:
(A) creditors of the corporate fiduciary;
(B) the beneficiaries of trusts and other fiduciary accounts administered by the corporate fiduciary; or
(C) other persons for whom the corporate fiduciary acts in a fiduciary capacity.
(b) A conservator appointed under this section shall give any bond or security that the department considers appropriate.
(c) The department may appoint any competent and disinterested person as a conservator under this section.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-4
Reimbursement of department; administrative expenses; payment from assets
Sec. 4. (a) A conservator appointed by the department under this chapter shall reimburse the department for all amounts expended by the department in connection with the conservatorship. Amounts reimbursed to the department under this subsection shall be paid from the assets of the corporate fiduciary as administrative expenses. Upon approval of the department, the conservator shall pay all other administrative expenses of the conservatorship from the assets of the corporate fiduciary.
(b) Administrative expenses described in this section constitute a first charge against the assets of the corporate fiduciary. The conservator shall pay the administrative expenses in full before any:
(1) final distribution of the corporate fiduciary's assets; or (2) payments to any person described in section 3(a)(2) of this chapter.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-5
Possession of books, records, and assets; conservation of assets; powers and obligations of conservator; rights of parties
Sec. 5. (a) Under the direction of the department, a conservator appointed under this chapter shall:
(1) take possession of the books, records, and assets of the corporate fiduciary; and
(2) take any action necessary to conserve the assets of the corporate fiduciary pending:
(A) a liquidation under IC 28-1-3.1; or
(B) other disposition of the corporate fiduciary's business as provided by law.
(b) A conservator appointed under this chapter:
(1) has all the rights, powers, and privileges of a receiver appointed under IC 28-1-3.1, except the power to liquidate a corporate fiduciary; and
(2) is subject to those obligations and liabilities to which a receiver is subject, to the extent the obligations and liabilities are consistent with this chapter.
(c) Throughout the time a conservator is in possession of a corporate fiduciary under this chapter, the rights of all parties with respect to the corporate fiduciary are the same as if a receiver had been appointed under IC 28-1-3.1.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-6
Amounts available to creditors and beneficiaries; assets received after placement in conservatorship
Sec. 6. (a) While a corporate fiduciary is in conservatorship under this chapter, the department may require the conservator to set aside and make available for payment to any persons described in section 3(a)(2) of this chapter, on a pro rata basis, any amounts that, in the opinion of the department, may be safely and prudently used for such payments.
(b) Any assets received or acquired after a corporate fiduciary is placed in conservatorship under this chapter shall be:
(1) kept in cash;
(2) invested in direct obligations of the United States; or
(3) deposited in depository institutions designated by the department.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-7
Loans in aid of operation or reorganization; security
Sec. 7. With the prior approval of the department, a conservator appointed under this chapter may borrow money as necessary or

expedient to aid in the operation or reorganization of the corporate fiduciary. Any loan obtained by the conservator under this section may be secured by the pledge or mortgage of, or through a lien upon or security interest in, any assets:
(1) belonging to the corporate fiduciary; and
(2) not held in trust for the benefit of another person.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-8
Termination of conservatorship; appointment of receiver; liquidation
Sec. 8. (a) The department may:
(1) terminate a conservatorship ordered under this chapter; and
(2) permit the corporate fiduciary subject to the conservatorship to resume the transaction of the corporate fiduciary's business, subject to any terms, conditions, restrictions, and limitations that the department may prescribe;
if the department is satisfied that a termination of the conservatorship may be done safely and is in the public interest.
(b) Subject to subsection (c), the department may:
(1) terminate a conservatorship ordered under this chapter; and
(2) apply for the appointment of a receiver for the corporate fiduciary under IC 28-1-3.1;
if the department determines that the appointment of a receiver for the corporate fiduciary is in the public interest.
(c) If the department determines that the liquidation of a corporate fiduciary placed in conservatorship under this chapter is in the public interest, the department shall:
(1) terminate the conservatorship ordered under this chapter; and
(2) apply for the appointment of a receiver for the corporate fiduciary under IC 28-1-3.1.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-9
Adoption of rules
Sec. 9. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.



CHAPTER 8. RULE MAKING






ARTICLE 15. SAVINGS ASSOCIATIONS

CHAPTER 1. DEFINITIONS

IC 28-15-1-2
"Automated teller machine"
Sec. 2. "Automated teller machine" means unmanned electronic or mechanical equipment that performs routine financial transactions for the public.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-3
"Branch office"
Sec. 3. "Branch office" means any office, agency, mobile unit, messenger service, or other place of business at which deposits are received, checks paid, or money lent. However, the term does not include:
(1) the principal office of a savings association;
(2) an automated teller machine;
(3) a night depository; or
(4) a temporary facility for a savings association as provided in IC 28-2-13-22.5.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-4
"Department"
Sec. 4. "Department" refers to the department of financial institutions.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-5
"Deposit account"
Sec. 5. (a) "Deposit account":
(1) means the total monetary interest of a depositor in a savings association; and
(2) consists of the withdrawal value of such interest.
(b) For the purposes of IC 28, a "share account" in a share account association organized and existing before January 1, 1997, has the same meaning as a deposit account.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-6 "Deposit association"
Sec. 6. "Deposit association" means any savings association governed by its members.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-7
"Depositor"
Sec. 7. "Depositor" means a person who owns a withdrawable interest in an account or deposit in a savings association.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-8
"Member"
Sec. 8. "Member" means:
(1) any depositor in a deposit association or owner of a share account in a share account association; and
(2) unless otherwise provided by the articles of incorporation, any debtor.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-9
"Mutual association"
Sec. 9. (a) "Mutual association" means a nonstock savings association that is governed by members.
(b) The term includes a deposit association or share account association organized and existing before January 1, 1997.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-9.8
"Primary federal regulator"
Sec. 9.8. "Primary federal regulator" means the federal agency primarily responsible for the regulation of:
(1) savings associations; or
(2) savings association holding companies;
organized under the laws of any state or the United States.
As added by P.L.27-2012, SEC.110.

IC 28-15-1-10
"Property improvement loan"
Sec. 10. "Property improvement loan" means a loan to the owners of real estate, the proceeds of which are used to improve or equip real estate or a structure upon it.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-11
"Savings association"
Sec. 11. "Savings association" means any:
(1) building and loan association;
(2) savings and loan association;
(3) rural loan and savings association; or (4) guaranty loan and savings association;
organized and operating under the laws of Indiana, whether in stock or mutual form.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-12
"Share account"
Sec. 12. "Share account" in a share account association organized and existing before January 1, 1997, has the same meaning as a deposit account.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-13
"Share account association"
Sec. 13. "Share account association" means any savings association that has accounts representing interests in the shares of the savings association (referred to in this chapter as share accounts).
As added by P.L.193-1997, SEC.2.

IC 28-15-1-14
"Stock association"
Sec. 14. "Stock association" means a savings association owned by holders of capital stock.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-15
"Unimpaired capital and unimpaired surplus"
Sec. 15. "Unimpaired capital and unimpaired surplus" means capital and surplus as that term is defined in 12 CFR 3.100.
As added by P.L.193-1997, SEC.2.



CHAPTER 2. POWERS OF SAVINGS ASSOCIATIONS

investment rating service in one (1) of the four (4) highest grades; or
(ii) meet another standard of creditworthiness determined to be appropriate by the director.
Corporate debt securities in which a savings association invests under this clause must be convertible into stock at the sole option of the holder, and a savings association is prohibited from exercising the conversion option.
(F) Shares of open end investment companies that are eligible for purchase by national banks.
(G) Bankers' acceptances that are eligible for purchase by national banks.
(12) For the purpose of:
(A) check and deposit sorting and posting;
(B) computation and posting of interest and other credits and charges;
(C) preparation and mailing of checks, statements, notices, and similar items; or
(D) other clerical, bookkeeping, accounting, statistical, or similar functions performed by a savings association;
invest in a corporation organized in any state to perform those functions for two (2) or more savings associations, each of which owns a portion of the capital stock of the corporation. The total investment of a savings association under this subdivision may not exceed ten percent (10%) of the capital and surplus of the savings association. A savings association may not invest in this type of corporation unless the corporation furnishes assurances to the department that it will subject itself to examination by the department to the same extent as if the services were performed by the savings association.
(13) Lend money to other savings associations:
(A) the deposits of which are insured by the Federal Deposit Insurance Corporation; and
(B) that are incorporated and operating under the laws of any state or of the United States.
(14) Borrow money and mortgage or pledge its property to secure payment.
(15) Issue subordinated notes or debentures.
(16) Assess and collect interest, fees, and other charges.
(17) Insure its deposit accounts with the Federal Deposit Insurance Corporation or its successor.
(18) Act as an agent for the United States or its instrumentalities.
(19) Accept property for safe keeping or escrow.
(20) Rent or lease safe deposit boxes.
(21) Issue and sell checks, drafts, money orders, and other instruments for the transmission or payment of money.
(22) Exercise all the powers that:
(A) are incidental and proper; or
(B) may be necessary and usual; in carrying on the business of the savings association.
(23) Purchase or construct buildings, hold legal title to the buildings, and lease the buildings for public purposes to municipal corporations or other public authorities that have resources sufficient to make payment of all rentals as they become due. Each lease agreement entered into under this subdivision must provide that, upon expiration, the lessee will become the owner of the building.
(24) Open or establish automated teller machines at any location. An automated teller machine opened or established under this subdivision may be owned and operated individually or jointly on a cost sharing or fee basis.
(25) Act:
(A) in any fiduciary capacity in which a bank or trust company is permitted to act under this title; and
(B) as an agent for the sale of real estate, without bond or other security.
(26) Accept and maintain demand deposit accounts if the savings association is insured by the Federal Deposit Insurance Corporation or its successor.
(27) Without the approval of the department, to the extent authorized by the board of directors of the savings association, establish or maintain agencies that:
(A) only service and originate, but do not approve, loans and contracts; or
(B) manage or sell real estate owned by the savings association.
An agency established or maintained under this subdivision may offer any services not referred to in this subdivision with the approval of the department, except for accepting payment on savings accounts. An agency shall maintain records of all business it transacts and transmit copies to a branch or home office of the savings association.
(b) Subject to any limitations or restrictions that the department or a federal regulator may impose by regulation, rule, policy, or guidance, a savings association may purchase and hold life insurance as follows:
(1) Life insurance purchased or held in connection with employee compensation or benefit plans approved by the savings association's board of directors.
(2) Life insurance purchased or held to recover the cost of providing preretirement or postretirement employee benefits approved by the savings association's board of directors.
(3) Life insurance on the lives of borrowers.
(4) Life insurance held as security for a loan.
(5) Life insurance that a national bank may purchase or hold under 12 U.S.C. 24 (Seventh).
As added by P.L.193-1997, SEC.2. Amended by P.L.258-2003, SEC.30; P.L.10-2006, SEC.79 and P.L.57-2006, SEC.79; P.L.89-2011, SEC.73; P.L.27-2012, SEC.111.
IC 28-15-2-1.5
Profit or commission on sales or purchases; necessity of specific authorization; surcharge
Sec. 1.5. (a) Except for interest at the legal rate on a loan or advancement, a savings association may not, directly or indirectly, receive a profit or commission from the sale to or purchase from an estate, a guardianship, or a trust of which the savings association is the fiduciary unless the profit or commission is authorized by agreement with the creator of the trust or a court with jurisdiction over the estate, guardianship, or trust.
(b) A savings association that receives a profit or commission in violation of subsection (a) shall be surcharged an amount equal to the profit or commission. In addition, a court with jurisdiction over the estate, guardianship, or trust may remove the savings association as the fiduciary.
As added by P.L.192-2003, SEC.8.

IC 28-15-2-2
Request to exercise rights and privileges granted federal savings associations; appeal
Sec. 2. (a) As used in this section, "rights and privileges" means the power:
(1) to:
(A) create;
(B) deliver;
(C) acquire; or
(D) sell;
a product, a service, or an investment that is available to or offered by; or
(2) to engage in mergers, consolidations, reorganizations, or other activities or to exercise other powers authorized for;
federal savings associations domiciled in Indiana.
(b) Subject to this section, savings associations may exercise the rights and privileges that are granted to federal savings associations.
(c) A savings association that intends to exercise any rights and privileges that are:
(1) granted to federal savings associations; but
(2) not authorized for savings associations under:
(A) the Indiana Code (except for this section); or
(B) a rule adopted under IC 4-22-2;
shall submit a letter to the department, describing in detail the requested rights and privileges granted to federal savings associations that the savings association intends to exercise. If available, copies of relevant federal law, regulations, and interpretive letters must be attached to the letter.
(d) The department shall promptly notify the requesting savings association of its receipt of the letter submitted under subsection (c). Except as provided in subsection (f), the savings association may exercise the requested rights and privileges sixty (60) days after the date on which the department receives the letter unless otherwise

notified by the department.
(e) The department may deny the requested rights and privileges if the department finds that:
(1) federal savings associations in Indiana do not possess the requested rights and privileges;
(2) the exercise of the requested rights and privileges by the savings association would adversely affect the safety and soundness of the savings association;
(3) the exercise of the requested rights and privileges by the savings association would result in an unacceptable curtailment of consumer protection; or
(4) the failure of the department to approve the requested rights and privileges will not result in a competitive disadvantage to the savings association.
(f) The sixty (60) day period referred to in subsection (d) may be extended by the department based on a determination that the savings association letter raises issues requiring additional information or additional time for analysis. If the sixty (60) day period is extended under this subsection, the savings association may exercise the requested rights and privileges only if the savings association receives prior written approval from the department. However:
(1) the department must:
(A) approve or deny the requested rights and privileges; or
(B) convene a hearing;
not later than sixty (60) days after the department receives the savings association's letter; and
(2) if a hearing is convened, the department must approve or deny the requested rights and privileges not later than sixty (60) days after the hearing is concluded.
(g) The exercise of rights and privileges by a savings association in compliance with and in the manner authorized by this section does not constitute a violation of any provision of the Indiana Code or rules adopted under IC 4-22-2.
(h) If a savings association receives approval to exercise the requested rights and privileges granted to national savings associations domiciled in Indiana, the department shall determine by order whether all savings associations may exercise the same rights and privileges. In making the determination required by this subsection, the department must ensure that the exercise of the rights and privileges by all savings associations will not:
(1) adversely affect their safety and soundness; or
(2) unduly constrain Indiana consumer protection provisions.
(i) If the department denies the request of a savings association under this section to exercise any rights and privileges that are granted to national savings associations, the company may appeal the decision of the department to the circuit court with jurisdiction in the county in which the principal office of the savings association is located.
As added by P.L.193-1997, SEC.2. Amended by P.L.73-2004, SEC.44; P.L.213-2007, SEC.105; P.L.217-2007, SEC.103;

P.L.35-2010, SEC.206.

IC 28-15-2-3
Denial of rights and privileges; appeal
Sec. 3. If the department denies the request of a savings association under section 2 of this chapter to exercise any rights and privileges that are granted to federal savings associations, the savings association may appeal the decision of the department to the circuit court with jurisdiction in the county in which the principal office of the savings association is located. In an appeal under this section, the court shall determine the matter de novo.
As added by P.L.193-1997, SEC.2.



CHAPTER 3. POWERS AND DUTIES OF DEPOSIT ASSOCIATIONS

IC 28-15-3-2
Share account association; conversion to deposit association
Sec. 2. A share account association may convert to a deposit association by amending its articles of incorporation in accordance with IC 28-13-14.
As added by P.L.193-1997, SEC.2.



CHAPTER 4. DEPOSIT ACCOUNTS

IC 28-15-4-2
Terms and conditions
Sec. 2. The board of directors of a savings association may determine the terms and conditions of accepting deposits and making withdrawals.
As added by P.L.193-1997, SEC.2.

IC 28-15-4-3
Assessable amount
Sec. 3. All deposit accounts in a mutual association are assessable only to the extent of their withdrawal value.
As added by P.L.193-1997, SEC.2.

IC 28-15-4-4
Eligible investments for trust funds
Sec. 4. (a) Deposit accounts are eligible investments for trust funds administered by a savings association.
(b) As a fiduciary, a savings association must comply with the provisions of IC 30-4-3-7.
(c) A fiduciary has all rights and privileges of a member of a mutual savings association except the right to hold office or serve on the board of the savings association.
As added by P.L.193-1997, SEC.2.



CHAPTER 5. WITHDRAWAL OF DEPOSIT ACCOUNTS

IC 28-15-5-2
Depositor; status after withdrawal request
Sec. 2. A member who has made a deposit withdrawal request does not cease to be a depositor until the request is paid.
As added by P.L.193-1997, SEC.2.

IC 28-15-5-3
Methods of withdrawing deposits
Sec. 3. All persons, regardless of age, may become depositors in a savings association and shall be subject to the same duties and liabilities respecting their deposits. Whenever a deposit is accepted by a savings association in the name of any person, regardless of age, the deposit may be withdrawn by the depositor by any of the following methods:
(1) Check or other instrument in writing. The check or other instrument in writing constitutes a receipt or acquittance if it is signed by the depositor, and constitutes a valid release and discharge to the savings association for all payments so made.
(2) Electronic means through:
(A) preauthorized direct withdrawal;
(B) an automated teller machine;
(C) a debit card;
(D) a transfer by telephone;
(E) a network, including the Internet; or
(F) any:
(i) electronic terminal;
(ii) computer;
(iii) magnetic tape; or
(iv) other electronic means.
However, this section may not be construed to affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.).
As added by P.L.81-2001, SEC.8.



CHAPTER 6. LENDING LIMITS



CHAPTER 7. LOANS ON DEPOSIT ACCOUNTS



CHAPTER 8. OTHER TYPES OF LOANS

IC 28-15-8-2
Loans on security of certain property interests
Sec. 2. (a) Subject to such additional limitations as the department may prescribe, savings associations may make loans on the security of any of the following:
(1) Real estate.
(2) A leasehold or subleasehold interests.
(3) An assignment or transfer of stock certificates or other evidence of the borrower's ownership interest in a corporation formed for the cooperative ownership of real estate.
(b) A savings association may make loans secured by real estate in compliance with 12 U.S.C. 1828(O) as implemented by 12 CFR 365.
(c) Real estate appraisals shall be performed concerning loans authorized by this section in compliance with 12 CFR 323.
As added by P.L.193-1997, SEC.2.



CHAPTER 9. FORMATION OF AND INVESTMENT IN SERVICE CORPORATIONS

IC 28-15-9-2
Notice of establishment or acquisition of or new activity through service corporation
Sec. 2. A savings association shall notify the department:
(1) not less than thirty (30) days before the establishment or acquisition of any service corporation; and
(2) not less than thirty (30) days before the commencement of any new activity through a service corporation.
As added by P.L.193-1997, SEC.2.



CHAPTER 10. INTERSTATE ACQUISITION OF SAVINGS ASSOCIATIONS

IC 28-15-10-2
"Foreign savings association holding company" defined
Sec. 2. As used in this chapter, "foreign savings association holding company" means a savings association holding company whose principal place of business is located outside Indiana.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-3
"Indiana savings association" defined
Sec. 3. As used in this chapter, "Indiana savings association" means:
(1) a savings association whose home office is located in Indiana; or
(2) a federal savings and loan association whose home office is located in Indiana.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-4
"Indiana savings association holding company" defined
Sec. 4. As used in this chapter, "Indiana savings association holding company" means a savings association holding company whose principal place of business is located in Indiana.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-5
Indiana savings association holding company; acquisitions by
Sec. 5. (a) An Indiana savings association holding company is entitled to acquire one (1) or more:
(1) foreign savings associations; or
(2) foreign savings association holding companies;
after the department grants the application of the holding company for approval of the proposed acquisition.
(b) The department shall approve or deny an application for approval of a proposed acquisition under this section not more than

ninety (90) days after the department receives the application, unless the department needs additional time for consideration of the application.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-6
Foreign savings association holding company; acquisitions by
Sec. 6. (a) A foreign savings association holding company is entitled to acquire one (1) or more:
(1) Indiana savings associations; or
(2) Indiana savings association holding companies;
after the department grants the application of the foreign savings association holding company for approval of the proposed acquisition.
(b) The department shall approve or deny an application for approval of a proposed acquisition under this section not more than ninety (90) days after the department receives the application, unless the department needs additional time for consideration of the application.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-7
Acquisition of foreign savings associations and holding companies
Sec. 7. (a) The acquisition of a foreign savings association by an Indiana savings association holding company under section 5 of this chapter includes the acquisition of all the branches owned by the foreign savings association.
(b) The acquisition of the holding company of a foreign savings association by an Indiana savings association holding company includes the acquisition of:
(1) all the subsidiaries of the acquired foreign savings association holding company; and
(2) all the branches of the subsidiaries of the foreign savings association holding company.
(c) After an acquisition under section 5 of this chapter:
(1) an acquiring Indiana savings association;
(2) an acquired foreign savings association; and
(3) the subsidiaries of an acquired foreign savings association holding company;
have the same branching rights as a foreign savings association.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-8
Acquisition of Indiana savings associations
Sec. 8. (a) The acquisition of an Indiana savings association under section 6 of this chapter includes the acquisition of all subsidiaries of the Indiana savings association.
(b) The acquisition of the holding company of an Indiana savings association under this chapter includes the acquisition of:
(1) the Indiana savings association subsidiaries of the acquired

Indiana savings association holding company; and
(2) all branches of the Indiana savings association subsidiaries of the acquired Indiana savings association holding company.
(c) After an acquisition under section 6 of this chapter:
(1) an acquiring foreign savings association;
(2) an acquired Indiana savings association; and
(3) the subsidiaries of an acquired Indiana savings association holding company;
have the same branching rights as an Indiana savings association.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-9
Applications for acquisitions; required filings
Sec. 9. (a) If federal law requires a savings association or savings association holding company to submit an application to a federal agency before an acquisition under this chapter, the savings association or savings association holding company must comply with federal law and file with the department:
(1) a copy of all papers filed with the federal agency; and
(2) when issued, a copy of the approval or other action taken by the federal agency regarding the application.
(b) For purposes of an acquisition under this chapter, compliance with federal law requiring the submission and approval of a permit authorizing the acquisition constitutes compliance with the requirements of this chapter.
As added by P.L.193-1997, SEC.2.



CHAPTER 11. ALTERNATIVE MORTGAGE LOANS OF SAVINGS ASSOCIATIONS

IC 28-15-11-2
"Alternative mortgage loan"
Sec. 2. As used in this chapter, "alternative mortgage loan" means a mortgage loan authorized by this chapter.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-3
"Association"
Sec. 3. As used in this chapter, "association" refers to a savings association (as defined in IC 28-15-1-11).
As added by P.L.193-1997, SEC.2.

IC 28-15-11-4
"Federal savings association"
Sec. 4. As used in this chapter, "federal savings association" means any federal savings association or federal savings bank chartered or regulated under Section 5 of the Home Owners' Loan Act of 1933 (12 U.S.C. 1464).
As added by P.L.193-1997, SEC.2. Amended by P.L.27-2012, SEC.113.

IC 28-15-11-5
"Graduated payment mortgage loan"
Sec. 5. As used in this chapter, "graduated payment mortgage loan" or "GPM loan" means a mortgage loan under which:
(1) the scheduled repayments begin at a level lower than that of a comparable standard mortgage loan and rise to a point determined by the loan documents; and
(2) the period of the rise, the rate of increase, and the interest rate are fixed in the loan documents.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-6
"Loan documents" Sec. 6. As used in this chapter, "loan documents" means the documents evidencing a loan transaction.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-7
"Money cost index"
Sec. 7. As used in this chapter, "money cost index" means any of the following:
(1) The Federal Cost of Funds Index calculated and made available by the Federal Home Loan Mortgage Corporation on or about the twentieth day of each month.
(2) The monthly average of weekly auction rates on United States Treasury bills with a maturity of three (3) months or six (6) months, as published in the Federal Reserve Bulletin and made available by the Federal Reserve Board each month.
(3) The monthly average yield on United States Treasury securities adjusted to a constant maturity of one (1), two (2), three (3), or five (5) years, as published in the Federal Reserve Bulletin and made available by the Federal Reserve Board each month.
(4) Any rate that is designated by the department.
As added by P.L.193-1997, SEC.2. Amended by P.L.89-2011, SEC.74; P.L.27-2012, SEC.114.

IC 28-15-11-8
"Mortgage loan"
Sec. 8. As used in this chapter, "mortgage loan" means:
(1) a loan:
(A) secured by a mortgage on real estate that is improved by a dwelling intended for occupancy by at least one (1) and not more than four (4) families; and
(B) that includes:
(i) the note;
(ii) the mortgage; and
(iii) any other documents constituting the loan transaction; or
(2) a loan:
(A) secured by a mortgage on real estate that is improved by a combination home and business building; and
(B) that includes:
(i) the note;
(ii) the mortgage; and
(iii) any other documents constituting the loan transaction.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-9
"Reverse annuity mortgage loan" or "RAM loan"
Sec. 9. As used in this chapter, "reverse annuity mortgage loan" or "RAM loan" means a mortgage loan that:
(1) provides periodic payments to the borrower based on the

accumulated equity in the real estate securing the loan, with payments made directly by the lender or through the purchase of an annuity from an insurance company; and
(2) becomes due either:
(A) at a specified date; or
(B) on the occurrence of a specified event, such as a sale of the real estate securing the loan or the death of the borrower.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-10
"Rollover mortgage"
Sec. 10. As used in this chapter, "rollover mortgage" means a mortgage loan that:
(1) is secured by a first mortgage on real estate improved by:
(A) a dwelling intended for occupancy by at least one (1) and not more than four (4) families; or
(B) a combination home and business building; and
(2) may be subject to rate adjustments at regularly scheduled times.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-11
"Standard mortgage loan"
Sec. 11. As used in this chapter, "standard mortgage loan" means a loan under which the principal and interest are paid in equal monthly installments for a period of not more than forty (40) years.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-12
Regulation of graduated payment mortgage loans
Sec. 12. (a) Graduated payment mortgage (GPM) loans are subject to the following:
(1) Interest only may be paid for five (5) years, or increases in mortgage payments may be made for periods of not more than ten (10) years within the following maximum rates of increase:
(A) Seven and one-half percent (7.5%) annually for five (5) years or less.
(B) Six and one-half percent (6.5%) annually for six (6) years.
(C) Five and one-half percent (5.5%) annually for seven (7) years.
(D) Four and one-half percent (4.5%) annually for eight (8) years.
(E) Three and one-half percent (3.5%) annually for nine (9) years.
(F) Three percent (3%) annually for ten (10) years.
(2) Payment amounts may be changed annually only after one (1) year following the first regular loan payment.
(b) The borrower may convert a GPM loan into a standard mortgage loan with the same interest rate and maturity if the

borrower is qualified under the normal underwriting standards of the savings association. A savings association may not assess penalties for any conversion.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-13
Repealed
(Repealed by P.L.35-2010, SEC.209.)

IC 28-15-11-14
Regulation of adjustable mortgage loans
Sec. 14. Adjustable mortgage loans are subject to the following:
(1) Adjustments to the principal loan balance are permissible only if:
(A) the initial payment amount is sufficient to fully amortize the loan at the beginning of the loan term; and
(B) the payment amount is adjusted at least every five (5) years to amortize the loan at the current interest rate and principal loan balance over the remaining term of the loan.
(2) Prepayment in full or in part shall be allowed without penalty.
(3) Adjustments to the interest rate must correspond directly to the movement of the money cost index, subject to such rate-adjustment limitations, if any, as a savings association may provide. For the purposes of this subdivision:
(A) the initial money cost index value is the value of the money cost index most recently available within six (6) months before the date of the closing of the loan; and
(B) the interest rate at adjustment shall reflect the difference, in reference to the interest rate of the loan on the date of closing, between the initial money cost index value and either:
(i) the money cost index value most recently available as of the date of rate adjustment, if the payment is not simultaneously adjusted; or
(ii) the money cost index value most recently available as of the date of notification of a payment adjustment.
However, when the movement of the money cost index permits an interest rate increase, the savings association may decline to increase the interest rate by the indicated amount. The savings association may decrease the interest rate at any time.
(4) The borrower may not be charged any costs or fees in connection with regularly scheduled adjustments to:
(A) the interest rate;
(B) the payment;
(C) the outstanding principal loan balance; or
(D) the loan term.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-15 Restrictions on graduated payment adjustable mortgage loans
Sec. 15. A savings association may make graduated payment adjustable mortgage loans subject to the requirements set forth in section 14 of this chapter, except that:
(1) the amount of the scheduled monthly payment at the beginning of the loan may be insufficient to fully amortize the loan; and
(2) during a period of not more than ten (10) years beginning with the closing date of the loan, the scheduled payments must rise sufficiently to amortize the loan at the then existing interest rate and principal balance over the then remaining loan term, and thereafter the monthly payments must be adjusted every five (5) years to a level sufficient to fully amortize the loan.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-16
Regulation of rollover mortgage loans
Sec. 16. Rollover mortgage loans are subject to the following:
(1) At each scheduled adjustment time, if the loan is not in default, the lender shall make rate adjustments available for the amount of the outstanding loan.
(2) In adjusting the loan, administrative expenses may not be charged to the borrower.
(3) Adjustments must be at least one (1) year apart.
(4) The lender may not charge a penalty or other assessment for the prepayment of the loan.
(5) The lender and the borrower may agree to increase or decrease the interest rate applicable to the outstanding balance of the loan at each adjustment.
(6) The lender may grant the borrower the option of extending the amortization period for purposes of calculating monthly payments on the loan in accordance with the following rules:
(A) The extension of the amortization period may equal up to one-third (1/3) of the original amortization period, regardless of whether this extends the amortization period beyond thirty (30) years.
(B) To the extent of any extension of the amortization period, the amortization period will be reduced upon a subsequent downward adjustment in the interest rate.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-17
Alternative mortgage loans; required disclosures
Sec. 17. (a) Any statement, disclosure, or notification required by this chapter with respect to an alternative mortgage loan may be made in the form prescribed by the primary federal regulator or its successor for a similar alternative mortgage loan made by a federal savings association.
(b) In addition to the disclosures required by this chapter, the department may adopt rules under IC 4-22-2 or policies that require

additional disclosures for alternative mortgage loans.
As added by P.L.193-1997, SEC.2. Amended by P.L.27-2012, SEC.115.

IC 28-15-11-18
Inapplicability of Indiana laws; interest added to principal; lien provided by mortgage
Sec. 18. (a) Subsections (b) and (c) apply to alternative mortgage loans and to similar loans authorized under federal law or regulations for a federal savings association.
(b) Any Indiana laws prohibiting:
(1) the compounding of interest;
(2) capitalizing interest because contracted loan repayments create negative amortization; or
(3) paying interest on interest;
do not apply. For purposes of the application of IC 24-4.5-3 to a loan described in subsection (a), "principal" (as defined in IC 24-4.5-3-107(3)) includes interest unpaid and added to principal because the contracted repayments under the loan do not cover the entire interest due at any time.
(c) The lien of the loan provided by the mortgage and the loan documents:
(1) includes all advances or additions to principal of either principal or interest that are made in accordance with the terms of the loan documents; and
(2) is superior to any lien on the property created after the date the mortgage securing the loan is recorded, other than taxes and special property or taxing district assessments.
As added by P.L.193-1997, SEC.2. Amended by P.L.27-2012, SEC.116.



CHAPTER 12. VOTING RIGHTS OF MEMBERS



CHAPTER 13. APPLICABILITY OF CORPORATE GOVERNANCE LAWS



CHAPTER 14. MERGER OR CONSOLIDATION WITH FEDERAL SAVINGS AND LOAN ASSOCIATION

IC 28-15-14-2
Filing requirements
Sec. 2. (a) If a savings association:
(1) merges with;
(2) consolidates with; or
(3) is converted into;
a federal savings and loan association, the savings association shall file with the secretary of state three (3) copies of a certificate executed by a duly constituted federal authority showing the merger, consolidation, or conversion.
(b) Upon the payment of the fees prescribed by law, the secretary of state shall:
(1) note the filing upon each of the copies;
(2) retain one (1) copy in the secretary's office; and
(3) return two (2) copies to the association.
(c) One (1) of the copies returned to a savings association under subsection (b) shall be filed by the savings association with the department and the other copy shall be filed with the recorder of the county in which the principal office of the savings association is located.
(d) Upon completion of the filings required by this section, the savings association ceases to be a corporation under Indiana law, except as provided in section 4 of this chapter.
As added by P.L.193-1997, SEC.2.
IC 28-15-14-3
Effect on resulting federal savings and loan association of merger, consolidation, or conversion
Sec. 3. (a) Upon the effective date of a merger, consolidation, or conversion under sections 1 and 2 of this chapter, all of the assets and property of the state chartered savings association of every kind and character, including:
(1) real, personal, and mixed property;
(2) tangible and intangible property; and
(3) choses in action, rights, and credits that:
(A) the savings association owns; or
(B) would inure to the savings association;
shall immediately, by operation of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of the federal savings and loan association.
(b) A federal savings and loan association referred to in subsection (a) shall have, hold, and enjoy the assets and property of the state chartered savings association after a merger, consolidation, or conversion under sections 1 and 2 of this chapter in its own right, as fully and to the same extent that the assets and property were possessed, held, and enjoyed by the state chartered savings association before the merger, consolidation, or conversion.
(c) After a merger, consolidation, or conversion under sections 1 and 2 of this chapter, the federal savings and loan association is considered a continuation of the entity and identity of the state chartered savings association, and all of the rights and obligations of the savings association remain unimpaired.
(d) The federal association, at the time of the taking effect of the merger, consolidation, or conversion under sections 1 and 2 of this chapter, shall succeed to all of the rights and obligations and the duties and liabilities connected with the state chartered savings association.
As added by P.L.193-1997, SEC.2.

IC 28-15-14-4
Conversion of federal savings and loan association to state chartered savings association
Sec. 4. (a) Subject to regulations prescribed by the Office of the Comptroller of the Currency or its successor, a federal savings and loan association located in Indiana, by resolution approved by its board of directors and adopted by a vote of fifty-one percent (51%) or more of the votes cast at any annual meeting or at any special meeting of its members called to consider the action, may convert itself into a state chartered savings association under this article.
(b) A resolution referred to in subsection (a), when adopted by the members of a federal savings and loan association, must:
(1) designate the names and the number of the directors who will serve as directors of the savings association after the conversion takes effect; and
(2) authorize the directors to execute articles of incorporation. (c) The articles of incorporation executed under this section must include the contents required by IC 28-12-2-1 except that, instead of disclosing the name and address of each incorporator as required by IC 28-12-2-1(4), the articles must:
(1) indicate that the savings association is incorporated by conversion of a federal savings and loan association into a state chartered savings association; and
(2) state the name of the federal savings and loan association converted under this section.
(d) The department must receive from the federal savings and loan association:
(1) three (3) copies of the resolution, certified by the secretary or assistant secretary of the federal savings and loan association; and
(2) the articles of incorporation, in triplicate, signed and acknowledged by the directors designated under subsection (b)(1).
(e) The department shall approve or disapprove the proposed conversion of a federal savings and loan association into a state chartered savings association under this section. The department may not approve a proposed conversion unless the department, after appropriate investigation or examination, finds all of the following:
(1) That the state chartered savings association resulting from the conversion will operate in a safe, sound, and prudent manner.
(2) That the proposed charter conversion will not result in a state chartered savings association that has:
(A) inadequate capital;
(B) unsatisfactory management; or
(C) poor earnings prospects.
(3) That the management or other principals of the savings association are qualified by character and financial responsibility to control and operate in a legal and proper manner the proposed state chartered savings association.
(4) That the interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
(f) If the department approves the resolution and articles of incorporation submitted under subsection (d), the department shall:
(1) indicate its approval on the resolution and articles of incorporation in the manner prescribed by IC 28-12-5-1; and
(2) present the articles of incorporation to the secretary of state.
(g) If the secretary of state finds that the articles of incorporation conform to law, the secretary of state shall:
(1) endorse the secretary's approval on the copies of the articles of incorporation;
(2) when all fees required by law have been paid:
(A) file one (1) copy of the articles of incorporation in the secretary's office; and
(B) issue a certificate of incorporation to the savings

association; and
(3) return the certificate of incorporation and two (2) copies of the articles of incorporation to the directors of the savings association designated under subsection (b)(1).
(h) The conversion of a federal savings and loan association into a state chartered savings association under this section is effective when the secretary of state issues the certificate of incorporation under subsection (g). However, before the savings association may transact business under this article or incur indebtedness, except indebtedness that is incidental to its organization, one (1) of the copies of its articles of incorporation bearing the endorsement of the approval of the department and of the secretary of state must be filed for record with the recorder of the county in which the principal office of the savings association is located.
As added by P.L.193-1997, SEC.2. Amended by P.L.27-2012, SEC.119.

IC 28-15-14-5
Effect on resulting state chartered savings association of conversion from federal savings and loan association
Sec. 5. (a) Upon the effective date of the conversion of a federal savings and loan association into a state chartered savings association under section 4 of this chapter, all of the assets and property of the federal savings and loan association of every kind and character, including:
(1) real, personal, and mixed property;
(2) tangible and intangible property; and
(3) choses in action, rights, and credits that:
(A) the savings and loan association owns; or
(B) would inure to the savings and loan association;
shall immediately, by operation of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of the state chartered savings association.
(b) After the conversion of a federal savings and loan association into a state chartered savings association under section 4 of this chapter:
(1) the state chartered savings association shall have, hold, and enjoy the assets and property of the federal savings and loan association in its own right, as fully and to the same extent that the assets and property were possessed, held, and enjoyed by the federal savings and loan association before the conversion; and
(2) the state chartered savings association is considered a continuation of the entity and identity of the federal savings and loan association, and all of the rights and obligations of the federal savings and loan association remain unimpaired.
(c) When the conversion of a federal savings and loan association into a state chartered savings association under section 4 of this chapter takes effect, the state chartered savings association succeeds to all of the rights and obligations and the duties and liabilities

connected with the federal savings and loan association.
As added by P.L.193-1997, SEC.2.

IC 28-15-14-6
Organization of new savings association; bylaws
Sec. 6. After the conversion of a federal savings and loan association into a state chartered savings association under section 4 of this chapter, the organization of the savings association shall be completed in the manner provided by IC 28-12, except that bylaws for the savings association:
(1) may be adopted by the members of the federal association when the members adopt the resolution authorizing the conversion; and
(2) may become effective upon the issuance of the certificate of incorporation under section 4(f) of this chapter.
As added by P.L.193-1997, SEC.2.



CHAPTER 15. LOANS TO INSIDERS



CHAPTER 16. APPLICABILITY OF THE FEDERAL RESERVE ACT

IC 28-15-16-2
Violations
Sec. 2. A violation of Section 23A or 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) by a savings association or a subsidiary constitutes a violation of this chapter.
As added by P.L.258-2003, SEC.31.









TITLE 29. PROBATE

ARTICLE 1. PROBATE CODE

CHAPTER 1. GENERAL PROVISIONS

IC 29-1-1-1
Short title
Sec. 1. This article shall be known and may be cited as the Probate Code.
(Formerly: Acts 1953, c.112, s.101.) As amended by Acts 1982, P.L.171, SEC.1.

IC 29-1-1-2
Procedure; prior proceedings or rights
Sec. 2. (a) The procedure herein prescribed shall govern all proceedings in probate brought after January 1, 1954; and also all further procedure in probate proceedings then pending, except to the extent that in the opinion of the court their application in particular proceedings or parts thereof would not be feasible or would work injustice, in which event the former procedure shall apply.
(b) No act done in any proceeding commenced before January 1, 1954, and no accrued right, shall be impaired by its provisions. When a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provision of the law in force at the time, such provision shall remain in force and be deemed a part of this article with respect to such right, and not withstanding any of the provisions of this article, the person or persons who shall be entitled to take or receive any property, right, power or interest on the final settlement and distribution of any estate pending or any trust being administered on January 1, 1954 shall be determined, and his or their rights, powers and interest shall be governed by the statutes and applicable decisions in force and effect immediately prior to January 1, 1954.
(c) If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable. (Formerly: Acts 1953, c.112, s.102.) As amended by Acts 1982, P.L.171, SEC.2.

IC 29-1-1-3
Definitions; rules of construction
Sec. 3. (a) The following definitions apply throughout this article, unless otherwise apparent from the context:
(1) "Child" includes an adopted child but does not include a grandchild or other more remote descendants, nor, except as provided in IC 29-1-2-5, a child born out of wedlock.
(2) "Claims" includes liabilities of a decedent which survive, whether arising in contract or in tort or otherwise, funeral expenses, the expense of a tombstone, expenses of administration, and all taxes imposed by reason of the person's death. However, for purposes of IC 29-1-2-1 and IC 29-1-3-1, the term does not include taxes imposed by reason of the person's death.
(3) "Court" means the court having probate jurisdiction.
(4) "Decedent" means one who dies testate or intestate.
(5) "Devise" or "legacy", when used as a noun, means a testamentary disposition of either real or personal property or both.
(6) "Devise", when used as a verb, means to dispose of either real or personal property or both by will.
(7) "Devisee" includes legatee, and "legatee" includes devisee.
(8) "Distributee" denotes those persons who are entitled to the real and personal property of a decedent under a will, under the statutes of intestate succession, or under IC 29-1-4-1.
(9) "Estate" denotes the real and personal property of the decedent or protected person, as from time to time changed in form by sale, reinvestment, or otherwise, and augmented by any accretions and additions thereto and substitutions therefor and diminished by any decreases and distributions therefrom.
(10) "Fiduciary" includes a:
(A) personal representative;
(B) guardian;
(C) conservator;
(D) trustee; and
(E) person designated in a protective order to act on behalf of a protected person.
(11) "Heirs" denotes those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the real and personal property of a decedent on the decedent's death intestate, unless otherwise defined or limited by the will.
(12) "Incapacitated" has the meaning set forth in IC 29-3-1-7.5.
(13) "Interested persons" means heirs, devisees, spouses, creditors, or any others having a property right in or claim against the estate of a decedent being administered. This meaning may vary at different stages and different parts of a

proceeding and must be determined according to the particular purpose and matter involved.
(14) "Issue" of a person, when used to refer to persons who take by intestate succession, includes all lawful lineal descendants except those who are lineal descendants of living lineal descendants of the intestate.
(15) "Lease" includes an oil and gas lease or other mineral lease.
(16) "Letters" includes letters testamentary, letters of administration, and letters of guardianship.
(17) "Minor" or "minor child" or "minority" refers to any person under the age of eighteen (18) years.
(18) "Mortgage" includes deed of trust, vendor's lien, and chattel mortgage.
(19) "Net estate" refers to the real and personal property of a decedent less the allowances provided under IC 29-1-4-1 and enforceable claims against the estate.
(20) "Person" includes natural persons and corporations.
(21) "Personal property" includes interests in goods, money, choses in action, evidences of debt, and chattels real.
(22) "Personal representative" includes executor, administrator, administrator with the will annexed, administrator de bonis non, and special administrator.
(23) "Property" includes both real and personal property.
(24) "Protected person" has the meaning set forth in IC 29-3-1-13.
(25) "Real property" includes estates and interests in land, corporeal or incorporeal, legal or equitable, other than chattels real.
(26) "Will" includes all wills, testaments, and codicils. The term also includes a testamentary instrument which merely appoints an executor or revokes or revives another will.
(b) The following rules of construction apply throughout this article unless otherwise apparent from the context:
(1) The singular number includes the plural and the plural number includes the singular.
(2) The masculine gender includes the feminine and neuter.
(Formerly: Acts 1953, c.112, s.103; Acts 1973, P.L.287, SEC.1.) As amended by Acts 1979, P.L.268, SEC.1; P.L.146-1984, SEC.1; P.L.152-1987, SEC.8; P.L.33-1989, SEC.31; P.L.254-1997(ss), SEC.28; P.L.176-2003, SEC.2.

IC 29-1-1-4
Legislative history
Sec. 4. The report of the probate code study commission made pursuant to Acts 1949, c. 302, s. 5 and Acts 1951, c. 347, s. 2 may be consulted by the courts to determine the underlying reasons, purposes and policies of this article, and may be used as a guide in its construction and application.
(Formerly: Acts 1953, c.112, s.104.) As amended by Acts 1982,

P.L.171, SEC.3.

IC 29-1-1-5
Repealed
(Repealed by Acts 1971, P.L.407, SEC.2.)

IC 29-1-1-6
Disqualification of judges
Sec. 6. When any judge or his spouse shall be related within the third degree of consanguinity, according to the civil law, to any of the parties or their attorneys, shall have drawn the will of the decedent, or shall be interested or have been counsel in any probate proceeding or any matter therein, the same shall be grounds for disqualifying such judge from acting in a controverted matter with respect to which his disqualification exists. When grounds for disqualification exist, the judge may refuse to act as judge therein; or, upon filing of a petition to disqualify such judge, stating the grounds therefor, by any person interested in the particular matter with respect to which his disqualification exists, the judge must not act therein. The grounds for disqualification stated herein are enumerated as additional grounds, and not in limitation of applicable grounds for disqualification provided by statute or by Supreme Court rule with respect to trial judges generally.
(Formerly: Acts 1953, c.112, s.106.)

IC 29-1-1-7
Rules and forms of procedure
Sec. 7. The court may promulgate rules and forms of procedure for probate proceedings, not inconsistent with the provisions of this article nor with such rules and forms as are promulgated by the supreme court. If in any probate proceeding a situation arises which is not provided for by any statute or rule of procedure, the court may formulate and declare a rule of procedure for that particular case.
(Formerly: Acts 1953, c.112, s.107.) As amended by Acts 1982, P.L.171, SEC.4.

IC 29-1-1-8
Repealed
(Repealed by Acts 1971, P.L.407, SEC.2.)

IC 29-1-1-9
Petitions
Sec. 9. Every application to the court, unless otherwise provided, shall be by petition signed and verified by or on behalf of the petitioner. No defect of form or substance in any petition, nor the absence of a petition, shall invalidate any proceedings. Interests to be affected shall be described in pleadings that give reasonable information to owners by name or class, by reference to the instrument creating the interests, or in another appropriate manner.
(Formerly: Acts 1953, c.112, s.109.) As amended by P.L.118-1997,

SEC.6.

IC 29-1-1-10
Notice of filings; objections or answers
Sec. 10. Where, pursuant to law, order of court, or the request of the moving party, notice of the filing of any report, account, claim, petition, motion or other pleading to interested persons is required before submission of the same to the court, any interested person, on or before the day set for hearing, may file written objections or answers thereto, and, upon special order or general rule of the court, objections or answers thereto must be filed in writing as a prerequisite of being heard by the court.
(Formerly: Acts 1953, c.112, s.110.)

IC 29-1-1-11
Notice to interested persons
Sec. 11. No notice to interested persons need be given except as specifically provided for in this article or as ordered by the court. When no notice is required by this article, the court may require such notice as it deems desirable by a general rule or by an order in a particular case. Notice is required as follows:
(1) Notice as prescribed by this chapter must be given to every interested person or to one who can bind an interested person as described in section 20(a)(1) through 20(a)(3) of this chapter or IC 29-3-2-4. Notice may be given both to a person and to another who may bind him.
(2) Notice is given to unborn or unascertained persons, who are not represented as described in section 20(a)(1) through 20(a)(3) of this chapter or IC 29-3-2-4, by giving notice to all known persons whose interests in the proceedings are substantially identical to those of the unborn or unascertained persons.
(Formerly: Acts 1953, c.112, s.111.) As amended by Acts 1982, P.L.171, SEC.5; P.L.118-1997, SEC.7.

IC 29-1-1-12
Service of notice
Sec. 12. (a) Unless waived and except as otherwise provided by law, all notices required by this article to be served upon any person shall be served as the court shall direct by rule or in a particular case, by:
(1) delivering a copy of the notice to the person or by leaving a copy of the notice at the person's last and usual place of residence, at least ten (10) days before the hearing, if the person is a resident of the state of Indiana;
(2) publication, if the person is a nonresident of the state of Indiana or if the person's residence is unknown, once each week for three (3) weeks consecutively in a newspaper printed and circulating in the county where the court is held, the first day of publication to be at least thirty (30) days prior to the date set for

hearing; or in case there is no newspaper printed in the county, then in a newspaper circulating in the county where the proceeding is pending, and designated by the judge or clerk;
(3) first class postage prepaid mail addressed to the person located in the United States, at the person's address stated in the petition for the hearing, to be posted by depositing in any United States post office in this state at least fourteen (14) days prior to the date set for hearing in the notice;
(4) personal service on nonresidents to be served by any officer authorized to serve process in the county of the nonresident, which notice shall be served at least fourteen (14) days prior to the date set for hearing in such notice; or
(5) any combination of two (2) or more of the above.
(b) In all cases where service by publication is ordered but personal service or service by registered mail is not ordered, all persons directed by the provisions of this article, or by order of the court, to be notified, whose names and addresses are known or can by reasonable diligence be ascertained by the party charged with the duty of giving notice, shall in addition to the published notice required by order, be served by a written notice by United States first class postage prepaid mail at least fourteen (14) days prior to the date set for hearing in the notice.
(c) The personal representative or party charged with the duty of giving notice shall furnish the clerk with sufficient copies of the notice, prepared for mailing, and the clerk shall mail the notice.
(Formerly: Acts 1953, c.112, s.112; Acts 1955, c.258, s.1; Acts 1961, c.50, s.2.) As amended by Acts 1982, P.L.171, SEC.6; P.L.118-1997, SEC.8; P.L.95-2007, SEC.3.

IC 29-1-1-13
Service by publication and mail; personal service
Sec. 13. Service by publication and by mail shall be made by the clerk at the instance of the party who requires such service to be made. Personal service may be made by any competent person unless otherwise directed by the court or the provisions of this article.
(Formerly: Acts 1953, c.112, s.113.) As amended by Acts 1982, P.L.171, SEC.7.

IC 29-1-1-14
Service upon attorney
Sec. 14. (a) If an attorney shall have entered his appearance in writing for any person in any probate proceeding or matter pending in the court, all notices required to be served on the person in such proceeding or matter may be served on the attorney and such service shall be in lieu of service upon the person for whom the attorney appears.
(b) Notices to the personal representative may similarly be served on his attorney of record.
(Formerly: Acts 1953, c.112, s.114.)
IC 29-1-1-15
Form of notice
Sec. 15. The form of such notice may be prescribed by the court by rule or order. A notice shall be deemed sufficient if it shall set forth the nature of the petition or paper filed or the action requested, and the time fixed for hearing thereof, or the time fixed for filing a responsive pleading. or objections thereto.
(Formerly: Acts 1953, c.112, s.115.)

IC 29-1-1-16
Proof of service; filing
Sec. 16. Proof of service in all cases requiring notice, whether by publication, mailing or otherwise, shall be filed before the hearing. Service made by a private person shall be proved by the affidavit of the person; service made by the clerk or other official shall be proved by certificate or return of service.
(Formerly: Acts 1953, c.112, s.116.)

IC 29-1-1-17
Proof of service as evidence
Sec. 17. Such proof of service shall be received in evidence in any court in this state, and be deemed sufficient proof of the matters and things therein contained.
(Formerly: Acts 1953, c.112, s.117.)

IC 29-1-1-18
Notices; proof of compliance
Sec. 18. Nothing contained in section 16 or section 17 of this chapter shall preclude any person from proving in any suit or proceeding that the provisions of this article respecting such notice have been complied with, although no such proof of service may have been filed as therein required.
(Formerly: Acts 1953, c.112, s.118.) As amended by Acts 1982, P.L.171, SEC.8.

IC 29-1-1-19
Notice of hearing; waiver
Sec. 19. Any person legally competent who is required to be served with notice of any hearing in a probate proceeding may in person or by attorney waive in writing issuance and service of notice of the hearing. A guardian of the estate or a guardian ad litem may make the waiver on behalf of a protected person. A consul or other representative of a foreign government, whose appearance has been entered as provided by law on behalf of a person residing in a foreign country, may make a waiver of notice on behalf of the person. Any person who submits to the jurisdiction of the court in any hearing shall be deemed to have waived notice.
(Formerly: Acts 1953, c.112, s.119.) As amended by P.L.33-1989, SEC.32.
IC 29-1-1-20
Incapacitated persons; unknown persons; guardians
Sec. 20. (a) In a proceeding involving estates of decedents or trusts, or in judicially supervised settlements, persons are bound by orders binding others in the following cases:
(1) Orders binding the sole holder or all co-holders of a power of revocation or a presently exercisable general power of appointment, including one in the form of a power of amendment, bind other persons to the extent their interests (as objects, takers in default, or otherwise) are subject to the power.
(2) Orders binding a trustee bind beneficiaries of the trust in proceedings:
(A) to probate a will establishing or adding to a trust;
(B) to review the acts or accounts of a prior fiduciary; and
(C) involving creditors or other third parties.
(3) Orders binding a personal representative bind persons interested in the undistributed assets of a decedent's estate in actions or proceedings by or against the estate. If there is no conflict of interest and no guardian of the estate or person has been appointed, a parent may represent the parent's minor child.
(4) An interested person:
(A) who is incapacitated;
(B) whose present name, existence, or residence upon diligent inquiry is unknown and cannot be ascertained; or
(C) who is not otherwise represented;
is bound by an order to the extent the person's interest is adequately represented by another party having a substantially identical interest in the proceeding.
(b) At any point in a proceeding, a court may appoint a guardian ad litem to represent the interest of a minor, an incapacitated, unborn, or unascertained person, or a person whose identity or address is unknown, if the court determines that representation of the interest otherwise would be inadequate. If not precluded by conflict of interests, a guardian ad litem may be appointed to represent several persons or interests. The court shall set out its reasons for appointing a guardian ad litem as a part of the record of the proceeding. Any guardian of the person or estate of the person having an interest may be appointed as a guardian ad litem.
(c) The compensation of a guardian or guardian ad litem and the guardian's expenses including attorney's fees for services rendered in any proceeding under this article may be allowed in such amount and ordered paid either out of the entire estate involved as an expense of administration, or out of the protected person's interest therein as the court in its discretion shall determine.
(d) Any adjudication involving the interests of persons considered represented under this section shall be lawful and binding upon all interested persons, whether born or unborn, whether notified or not notified, and whether represented or not, if the interested persons are of the same class or have interests similar to the predominant interests of any person notified or represented. (Formerly: Acts 1953, c.112, s.120.) As amended by Acts 1982, P.L.171, SEC.9; P.L.33-1989, SEC.33; P.L.118-1997, SEC.9.

IC 29-1-1-21
Orders, judgments, or decrees; vacating or modifying
Sec. 21. For illegality, fraud or mistake, upon application filed within one (1) year after the discharge of the personal representative upon final settlement, the court may vacate or modify its orders, judgments and decrees or grant a rehearing therein. Before any such order, judgment or decree shall be vacated or modified, notice of such application and hearing shall be given to the personal representative and all interested persons as provided in section 12 of this chapter. No vacation or modification under this section shall affect any right acquired by any innocent person in reliance upon any such previous order, judgment or decree.
(Formerly: Acts 1953, c.112, s.121.) As amended by Acts 1982, P.L.171, SEC.10.

IC 29-1-1-22
Appeals; stay of proceedings
Sec. 22. Any person considering himself aggrieved by any decision of a court having probate jurisdiction in proceedings under this article may prosecute an appeal to the court having jurisdiction of such appeal. Such appeal shall be taken as appeals are taken in civil causes. Executors, administrators, guardians and fiduciaries may have a stay of proceedings without bond.
(Formerly: Acts 1953, c.112, s.122.) As amended by Acts 1982, P.L.171, SEC.11.

IC 29-1-1-23
Record of proceedings; dockets
Sec. 23. The following records of proceedings under this article shall be maintained in addition to other records as the court having probate jurisdiction shall provide for:
(1) An index in which estates of deceased persons shall be indexed under the name of the decedent, and those pertaining to guardianships under the name of the protected person. After the name of each shall be shown the docket number and page wherein entries pertaining to such decedent's or ward's estate appear.
(2) Decedent's and guardianship estate dockets, in which shall be listed in chronological order under the name of the decedent or protected person, all documents filed or issued and all orders, judgments, and decrees made pertaining to the estate, the date, and a reference to the volume and page of any other book in which any record shall have been made of such document.
(3) A record of wills, properly indexed, in which shall be recorded all wills admitted to probate and a record of the testimony of a witness examined, subscribed by the witness and attested by the clerk with the clerk's signature and seal of office.

The will with the testimony and attestation to be certified by the clerk to be a complete record.
(4) An order book, in which shall be entered all proceedings with respect to the estate in conformity with the law pertaining to order books of circuit courts of this state and with the rules of the court.
(Formerly: Acts 1953, c.112, s.123.) As amended by Acts 1982, P.L.171, SEC.12; P.L.33-1989, SEC.34; P.L.50-1991, SEC.18; P.L.4-1994, SEC.11; P.L.2-1995, SEC.115.

IC 29-1-1-24
Fraud; relief for injured parties
Sec. 24. Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this probate code or if fraud is used to avoid or circumvent the provisions or purposes of this probate code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud including restitution from any person (other than a bona fide purchaser) benefiting from the fraud, whether innocent or not. This section has no bearing on remedies relating to fraud practiced on a decedent during his lifetime which affects the succession of his estate.
(Formerly: Acts 1975, P.L.288, SEC.1.)



CHAPTER 2. INTESTATE SUCCESSION AND RIGHTS OF CERTAIN INTERESTED PERSONS

IC 29-1-2-1
Estate distribution
Sec. 1. (a) The estate of a person dying intestate shall descend and be distributed as provided in this section.
(b) Except as otherwise provided in subsection (c), the surviving spouse shall receive the following share:
(1) One-half (1/2) of the net estate if the intestate is survived by at least one (1) child or by the issue of at least one (1) deceased child.
(2) Three-fourths (3/4) of the net estate, if there is no surviving issue, but the intestate is survived by one (1) or both of the intestate's parents.
(3) All of the net estate, if there is no surviving issue or parent.
(c) If the surviving spouse is a second or other subsequent spouse who did not at any time have children by the decedent, and the decedent left surviving the decedent a child or children or the descendants of a child or children by a previous spouse, the surviving second or subsequent childless spouse shall take only an amount equal to twenty-five percent (25%) of the remainder of:
(1) the fair market value as of the date of death of the real property of the deceased spouse; minus
(2) the value of the liens and encumbrances on the real property of the deceased spouse.
The fee shall, at the decedent's death, vest at once in the decedent's surviving child or children, or the descendants of the decedent's child or children who may be dead. A second or subsequent childless spouse described in this subsection shall, however, receive the same share of the personal property of the decedent as is provided in

subsection (b) with respect to surviving spouses generally.
(d) The share of the net estate not distributable to the surviving spouse, or the entire net estate if there is no surviving spouse, shall descend and be distributed as follows:
(1) To the issue of the intestate, if they are all of the same degree of kinship to the intestate, they shall take equally, or if of unequal degree, then those of more remote degrees shall take by representation.
(2) Except as provided in subsection (e), if there is a surviving spouse but no surviving issue of the intestate, then to the surviving parents of the intestate.
(3) Except as provided in subsection (e), if there is no surviving spouse or issue of the intestate, then to the surviving parents, brothers, and sisters, and the issue of deceased brothers and sisters of the intestate. Each living parent of the intestate shall be treated as of the same degree as a brother or sister and shall be entitled to the same share as a brother or sister. However, the share of each parent shall be not less than one-fourth (1/4) of the decedent's net estate. Issue of deceased brothers and sisters shall take by representation.
(4) If there is no surviving parent or brother or sister of the intestate, then to the issue of brothers and sisters. If the distributees described in this subdivision are all in the same degree of kinship to the intestate, they shall take equally or, if of unequal degree, then those of more remote degrees shall take by representation.
(5) If there is no surviving issue or parent of the intestate or issue of a parent, then to the surviving grandparents of the intestate equally.
(6) If there is no surviving issue or parent or issue of a parent, or grandparent of the intestate, then the estate of the decedent shall be divided into that number of shares equal to the sum of:
(A) the number of brothers and sisters of the decedent's parents surviving the decedent; plus
(B) the number of deceased brothers and sisters of the decedent's parents leaving issue surviving both them and the decedent;
and one (1) of the shares shall pass to each of the brothers and sisters of the decedent's parents or their respective issue per stirpes.
(7) If interests in real estate go to a husband and wife under this subsection, the aggregate interests so descending shall be owned by them as tenants by the entireties. Interests in personal property so descending shall be owned as tenants in common.
(8) If there is no person mentioned in subdivisions (1) through (7), then to the state.
(e) A parent may not receive an intestate share of the estate of the parent's minor or adult child if the parent was convicted of causing the death of the child's other parent by:
(1) murder (IC 35-42-1-1); (2) voluntary manslaughter (IC 35-42-1-3);
(3) another criminal act, if the death does not result from the operation of a vehicle; or
(4) a crime in any other jurisdiction in which the elements of the crime are substantially similar to the elements of a crime listed in subdivisions (1) through (3).
If a parent is disqualified from receiving an intestate share under this subsection, the estate of the deceased child shall be distributed as though the parent had predeceased the child.
(Formerly: Acts 1953, c.112, s.201; Acts 1965, c.405, s.1.) As amended by P.L.283-1987, SEC.1; P.L.5-1988, SEC.154; P.L.167-1988, SEC.1; P.L.176-2003, SEC.3; P.L.238-2005, SEC.3; P.L.61-2006, SEC.1; P.L.101-2008, SEC.5; P.L.1-2009, SEC.151; P.L.143-2009, SEC.8.

IC 29-1-2-2
Repealed
(Repealed by P.L.176-2003, SEC.7.)

IC 29-1-2-3
Repealed
(Repealed by Acts 1973, P.L.288, SEC.2.)

IC 29-1-2-3.1
Wife's interest in real property by reason of marriage; extinguishment
Sec. 3.1. A married man may, in his own name as if he were unmarried, sell, barter, exchange, mortgage, lease, contract to sell, convey or execute any instrument, contract or commitment of any kind whatsoever affecting or in relation to his real property, and the deed, mortgage, lease or other instrument, contract or commitment so executed by a married man without the joinder or assent of his wife shall have the same effect as if it had been executed by the husband joined by his competent wife. Any such act or instrument, or any sale, disposition, transfer or encumbrance of the husband's real property by virtue of any decree, execution or mortgage, even though the wife is not a party thereto, shall extinguish the right of the wife to her one-third of any of said real property and shall extinguish any other right, choate or inchoate, of the wife in said real property which arose or could arise by reason of the marital relationship.
(Formerly: Acts 1973, P.L.288, SEC.1.)

IC 29-1-2-4
Part not disposed of by will
Sec. 4. If part but not all of the estate of a decedent is validly disposed of by will, the part not disposed of by will shall be distributed as provided herein for intestate estates.
(Formerly: Acts 1953, c.112, s.204.)

IC 29-1-2-5 Kindred of half blood; inheritance
Sec. 5. Kindred of the half blood shall inherit the same share which they would have inherited if they had been of the whole blood.
(Formerly: Acts 1953, c.112, s.205.)

IC 29-1-2-6
Afterborn children; inheritance
Sec. 6. Descendants of the intestate, begotten before his death but born thereafter, shall inherit as if they had been born in the lifetime of the intestate and had survived him. With this exception, the descent and distribution of intestate estates shall be determined by the relationships existing at the time of the death of the intestate.
(Formerly: Acts 1953, c.112, s.206.)

IC 29-1-2-7
Illegitimate children; inheritance
Sec. 7. (a) For the purpose of inheritance (on the maternal side) to, through, and from a child born out of wedlock, the child shall be treated as if the child's mother were married to the child's father at the time of the child's birth, so that the child and the child's issue shall inherit from the child's mother and from the child's maternal kindred, both descendants and collaterals, in all degrees, and they may inherit from the child. The child shall also be treated as if the child's mother were married to the child's father at the time of the child's birth, for the purpose of determining homestead rights and the making of family allowances.
(b) For the purpose of inheritance (on the paternal side) to, through, and from a child born out of wedlock, the child shall be treated as if the child's father were married to the child's mother at the time of the child's birth, if one (1) of the following requirements is met:
(1) The paternity of a child who was at least twenty (20) years of age when the father died has been established by law in a cause of action that is filed during the father's lifetime.
(2) The paternity of a child who was less than twenty (20) years of age when the father died has been established by law in a cause of action that is filed:
(A) during the father's lifetime; or
(B) within five (5) months after the father's death.
(3) The paternity of a child born after the father died has been established by law in a cause of action that is filed within eleven (11) months after the father's death.
(4) The putative father marries the mother of the child and acknowledges the child to be his own.
(5) The putative father executes a paternity affidavit as set forth in IC 16-37-2-2.1.
(c) The testimony of the mother may be received in evidence to establish such paternity and acknowledgment, but no judgment shall be made upon the evidence of the mother alone. The evidence of the mother must be supported by corroborative evidence or

circumstances.
(d) If paternity is established as described in this section, the child shall be treated as if the child's father were married to the child's mother at the time of the child's birth, so that the child and the child's issue shall inherit from the child's father and from the child's paternal kindred, both descendants and collateral, in all degrees, and they may inherit from the child. The child shall also be treated as if the child's father were married to the child's mother at the time of the child's birth, for the purpose of determining homestead rights and the making of family allowances.
(Formerly: Acts 1953, c.112, s.207.) As amended by P.L.50-1987, SEC.3; P.L.261-1989, SEC.1; P.L.9-1999, SEC.1; P.L.165-2002, SEC.4.

IC 29-1-2-8
Adopted children; inheritance
Sec. 8. For all purposes of intestate succession, including succession by, through, or from a person, both lineal and collateral, an adopted child shall be treated as a natural child of the child's adopting parents, and the child shall cease to be treated as a child of the natural parents and of any previous adopting parents. However, if a natural parent of a child born in or out of wedlock marries the adopting parent, the adopted child shall inherit from the child's natural parent as though the child had not been adopted, and from the child's adoptive parent as though the child were the natural child. In addition, if a person who is related to a child within the sixth degree adopts such child, such child shall upon the occasion of each death in the child's family have the right of inheritance through the child's natural parents or adopting parents, whichever is greater in value in each case.
(Formerly: Acts 1953, c.112, s.208; Acts 1961, c.267, s.1; Acts 1965, c.405, s.2; Acts 1969, c.254, s.1.) As amended by P.L.152-1987, SEC.9.

IC 29-1-2-9
Relationship through two lines; share
Sec. 9. A person who is related to the intestate through two (2) lines of relationship, though under either one alone he might claim as next of kin, shall, nevertheless, be entitled to only one (1) share which shall be the share based on the relationship which would entitle him to the larger share.
(Formerly: Acts 1953, c.112, s.209.)

IC 29-1-2-10
Advancements; gratuitous inter vivos transfer
Sec. 10. (a) If a person dies intestate as to all his estate, property which he gave in his lifetime to any person who, if the intestate had died at the time of making the gift, would be entitled to inherit a part of his estate, shall be treated as an advancement against the heir's intestate share only if: (1) the decedent declared in a writing or the heir acknowledged in a writing that the gift is an advancement; or
(2) the decedent's writing or the heir's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.
To the extent that the advancement does not exceed the intestate share the advancement shall be taken into account in computing the estate to be distributed. Every gratuitous inter vivos transfer is deemed to be an absolute gift and not an advancement unless shown to be an advancement.
(b) The advancement shall be considered as of its value at the time when the advancee came into possession or enjoyment or at the time of the death of the intestate, whichever first occurs.
(c) If the advancee dies before the intestate, leaving a lineal heir who takes from the intestate, the advancement shall be taken into account in the same manner as if it had been made directly to such heir. If such heir is entitled to a lesser share in the estate than the advancee would have been entitled to had he survived the intestate, then the heir shall only be charged with such proportion of the advancement as the amount he would have inherited, had there been no advancement, bears to the amount which the advancee would have inherited, had there been no advancement.
(Formerly: Acts 1953, c.112, s.210.) As amended by P.L.118-1997, SEC.10.

IC 29-1-2-11
Dower and curtesy abolished
Sec. 11. The estates of dower and curtesy are hereby abolished.
(Formerly: Acts 1953, c.112, s.211.)

IC 29-1-2-12
Repealed
(Repealed by P.L.147-1984, SEC.2.)

IC 29-1-2-12.1
Constructive trust
Sec. 12.1. (a) A person is a constructive trustee of any property that is acquired by the person or that the person is otherwise entitled to receive as a result of an individual's death, including property from a trust, if that person has been found guilty, or guilty but mentally ill, of murder, causing suicide, or voluntary manslaughter, because of the individual's death. A judgment of conviction is conclusive in a subsequent civil action to have the person declared a constructive trustee.
(b) A civil action may be initiated to have a person declared a constructive trustee of property that is acquired by the person, or that the person is otherwise entitled to receive, including property from a trust, as a result of an individual's death, if:
(1) the person has been charged with murder, causing suicide,

or voluntary manslaughter, because of the individual's death; and
(2) the person has been found not responsible by reason of insanity at the time of the crime.
If a civil action is initiated under this subsection, the court shall declare that the person is a constructive trustee of the property if by a preponderance of the evidence it is determined that the person killed or caused the suicide of the individual.
(c) If a constructive trust is established under this section, the property that is subject to the trust may be used only to benefit those persons, other than the constructive trustee, legally entitled to the property, determined as if the constructive trustee had died immediately before the decedent. However, if any property that the constructive trustee acquired as a result of the decedent's death has been sold to an innocent purchaser for value who acted in good faith, that property is no longer subject to the constructive trust, but the property received from the purchaser under the transaction becomes subject to the constructive trust.
As added by P.L.147-1984, SEC.1. Amended by P.L.272-1985, SEC.1; P.L.238-2005, SEC.4.

IC 29-1-2-13
Waiver; intestate share
Sec. 13. (a) The intestate share or other expectancy to which the spouse or any other heir is entitled may be waived at any time by a written contract, agreement or waiver signed by the party waiving such share or expectancy. The promise of marriage, in the absence of fraud, is sufficient consideration in the case of an agreement made before marriage. In all other cases such contract, an agreement or waiver is binding upon the parties to the agreement if executed after a full disclosure of the nature and extent of such right, and if the thing or promise given to such party is a fair consideration under all the circumstances.
(b) Except as otherwise provided in the agreement, a waiver executed by the decedent's spouse is considered a waiver of the right to elect to take against the decedent's will. The written agreement may be filed in the same manner as is provided for the filing of an election under IC 29-1-3-3.
(Formerly: Acts 1953, c.112, s.213.) As amended by Acts 1982, P.L.171, SEC.13; P.L.283-1987, SEC.2; P.L.5-1988, SEC.155.

IC 29-1-2-14
Adultery; forfeiture of rights to estate or trust
Sec. 14. If either a husband or wife shall have left the other and shall be living at the time of his or her death in adultery, he or she as the case may be shall take no part of the estate or trust of the deceased husband or wife.
(Formerly: Acts 1953, c.112, s.214.) As amended by P.L.238-2005, SEC.5.
IC 29-1-2-15
Abandonment; forfeiture of rights to estate or trust
Sec. 15. If a person shall abandon his or her spouse without just cause, he or she shall take no part of his or her estate or trust.
(Formerly: Acts 1953, c.112, s.215; Acts 1975, P.L.289, SEC.1.) As amended by P.L.238-2005, SEC.6.



CHAPTER 3. TAKING AGAINST A WILL AND RIGHTS OF PRETERMITTED HEIRS

IC 29-1-3-1
Limitations and conditions
Sec. 1. (a) When a married individual dies testate as to any part of the individual's estate, the surviving spouse is entitled to take against the will under the limitations and conditions stated in this chapter. The surviving spouse, upon electing to take against the will, is entitled to one-half (1/2) of the net personal and real estate of the testator. However, if the surviving spouse is a second or other subsequent spouse who did not at any time have children by the decedent and the decedent left surviving a child or children or the descendants of a child or children by a previous spouse, the surviving second or subsequent childless spouse shall upon such election take one-third (1/3) of the net personal estate of the testator plus an amount equal to twenty-five percent (25%) of the remainder of:
(1) the fair market value as of the date of death of the real property of the testator; minus
(2) the value of the liens and encumbrances on the real property of the testator.
In determining the net estate of a deceased spouse for the purpose of computing the amount due the surviving spouse electing to take against the will, the court shall consider only such property as would have passed under the laws of descent and distribution.
(b) When the value of the property given the surviving spouse under the will is less than the amount the surviving spouse would receive by electing to take against the will, the surviving spouse may elect to retain any or all specific bequests or devises given to the surviving spouse in the will at their fair market value as of the time of the decedent's death and receive the balance due in cash or

property.
(c) Except as provided in subsection (b), in electing to take against the will, the surviving spouse is deemed to renounce all rights and interest of every kind and character in the personal and real property of the deceased spouse, and to accept the elected award in lieu thereof.
(d) When a surviving spouse elects to take against the will, the surviving spouse shall be deemed to take by descent, as a modified share, the part of the net estate as does not come to the surviving spouse by the terms of the will. Where by virtue of an election pursuant to this chapter it is determined that the surviving spouse has renounced the surviving spouse's rights in any devise, either in trust or otherwise, the will shall be construed with respect to the property so devised to the surviving spouse as if the surviving spouse had predeceased the testator.
(Formerly: Acts 1953, c.112, s.301.) As amended by Acts 1982, P.L.171, SEC.14; P.L.168-1988, SEC.1; P.L.176-2003, SEC.4; P.L.61-2006, SEC.2.

IC 29-1-3-2
Time
Sec. 2. (a) Except as provided in subsection (b), the election by a surviving spouse to take the share hereinbefore provided must be made not later than three (3) months after the date of the order admitting to probate the will against which the election is made.
(b) If, at the expiration of such period for making the election, litigation is pending to test the validity or determine the effect or construction of the will or to determine the existence of issue surviving the deceased, or to determine any other matter of law or fact which would affect the amount of the share to be received by the surviving spouse, the right of such surviving spouse to make an election shall not be barred until the expiration of thirty (30) days after the final determination of the litigation.
(Formerly: Acts 1953, c.112, s.302.) As amended by P.L.238-2005, SEC.7.

IC 29-1-3-3
Forms; recording; service
Sec. 3. (a) The election to take the share hereinbefore provided shall be in writing, signed and acknowledged by the surviving spouse or by the guardian of his estate and shall be filed in the office of the clerk of the court. It may be in the following form:
I, A.B., surviving wife (or husband) of C.D., late of the county of ____________ and state of _______, do hereby elect to take my legal share in the estate of the said C.D. and I do hereby renounce provisions in the will of the said C.D. inconsistent herewith.
Signed,
(Signature)
(Acknowledgment)
(b) Said election shall be recorded by such clerk in the record of

wills, marginal reference being made from such record to the book and page in which such will is recorded, and from the record of such will to the book and page where such election is recorded.
(c) The clerk shall cause a copy of said election to be served upon the personal representative and his attorney of record by United States mail addressed to such persons at their respective addresses as shown by the petition for probate of will and appointment of personal representative.
(Formerly: Acts 1953, c.112, s.303; Acts 1969, c.67, s.1; Acts 1975, P.L.288, SEC.2.)

IC 29-1-3-4
Personal right; election by attorney in fact or guardian
Sec. 4. (a) Except as provided in subsection (b), the right of election of the surviving spouse is personal to the spouse. It is not transferable and cannot be exercised subsequent to the spouse's death. A person with a valid power of attorney for the surviving spouse may elect for the spouse if the power of attorney has general authority with respect to estates as provided in IC 30-5-5-15(a)(4). If the surviving spouse is a protected person, the court may order the guardian of the spouse's estate to elect for the spouse.
(b) The spousal election may be exercised subsequent to the spouse's death under the following circumstances:
(1) The surviving spouse died before the election could be made.
(2) The election is being made to recover Medicaid benefits that were paid on behalf of the deceased surviving spouse.
The office of Medicaid policy and planning may exercise the right of election under this subsection. The spousal election is only enforceable up to the amount of Medicaid benefits that were received and the amount may only be distributed to the office of Medicaid policy and planning.
(Formerly: Acts 1953, c.112, s.304.) As amended by P.L.33-1989, SEC.35; P.L.252-2001, SEC.10; P.L.246-2005, SEC.213.

IC 29-1-3-5
Binding effect; change
Sec. 5. An election by or on behalf of a surviving spouse to take the share provided in section 1 of this chapter once made shall be binding and shall not be subject to change except for such causes as would justify an equitable decree for the recission of a deed.
(Formerly: Acts 1953, c.112, s.305.) As amended by Acts 1982, P.L.171, SEC.15.

IC 29-1-3-6
Waiver of right
Sec. 6. (a) The right of election of a surviving spouse given under section 1 of this chapter may be waived before or after marriage by a written contract, agreement signed by the party waiving the right of election, after full disclosure of the nature and extent of such right,

if the thing or the promise given such party is a fair consideration under all the circumstances.
(b) The promise of marriage, in the absence of fraud, is sufficient consideration in the case of an agreement made before marriage. An agreement waiving a right of election may be filed in the same manner as provided for the filing of an election under section 3 of this chapter.
(Formerly: Acts 1953, c.112, s.306.) As amended by P.L.283-1987, SEC.3.

IC 29-1-3-7
Failure to elect; intestate succession
Sec. 7. When a surviving spouse makes no election to take against the will, he shall receive the benefit of all provisions in his favor in the will, if any, and shall share as heir, in accordance with IC 29-1-2-1, in any estate undisposed of by the will. The surviving spouse is not entitled to take any share against the will by virtue of the fact that the testator made no provisions for him therein, except as he shall elect pursuant to IC 29-1. By taking under the will or consenting thereto, he does not waive his right to the allowance, unless it clearly appears from the will that the provision therein made for him was intended to be in lieu of that right.
(Formerly: Acts 1953, c.112, s.307.) As amended by Acts 1977, P.L.296, SEC.1; P.L.176-2003, SEC.5.

IC 29-1-3-8
Afterborn or adopted children; omitted heirs
Sec. 8. (a) When a testator fails to provide in his will for any of his children born or adopted after the making of his last will, such child, whether born before or after the testator's death, shall receive a share in the estate of the testator equal in value to that which he would have received if the testator had died intestate, unless it appears from the will that such omission was intentional, or unless when the will was executed the testator had one (1) or more children known to him to be living and devised substantially all his estate to the spouse who survives him.
(b) If, at the time of the making of his will, the testator believes any of his children to be dead, and fails to provide for such child in his will, the child shall receive a share in the estate of the testator equal in value to that which he would have received if the testator had died intestate, unless it appears from the will or from other evidence that the testator would not have devised anything to such child had he known that the child was alive.
(Formerly: Acts 1953, c.112, s.308.)



CHAPTER 4. SURVIVING SPOUSE AND FAMILY ALLOWANCES

IC 29-1-4-1
Surviving spouse and family allowances
Sec. 1. (a) The surviving spouse of a decedent who was domiciled in Indiana at the decedent's death is entitled from the estate to an allowance of twenty-five thousand dollars ($25,000). If there is no surviving spouse, the decedent's children who are under eighteen (18) years of age at the time of the decedent's death are entitled to the same allowance to be divided equally among them.
(b) The allowance under subsection (a) may be claimed against:
(1) the personal property of the decedent's estate;
(2) the real property that is part of the decedent's estate; or
(3) a combination of personal property under subdivision (1) and real property under subdivision (2).
(c) Not later than ninety (90) days after the order commencing the estate administration, an individual entitled to the allowance may file with the court an election specifying whether the allowance is being claimed under subsection (b) against the personal property of the estate or the real property that is part of the estate, or a combination of both. An interested party may file an objection to the manner in which the allowance is being claimed not later than thirty (30) days after the date the election is filed with the court. The court shall rule on the objection after notice and a hearing. If an election is not filed within ninety (90) days after the order commencing the estate administration, the allowance must be satisfied according to the following order of preference:
(1) From the intangible personal property of the estate.
(2) From the tangible personal property of the estate.
(3) From the real property that is part of the estate.
(d) If the personal property of the estate is less than twenty-five thousand dollars ($25,000) in value, the spouse or decedent's children who are under eighteen (18) years of age at the time of the decedent's death, as the case may be, are entitled to any real estate of the estate to the extent necessary to make up the difference between the value of the personal property and twenty-five thousand dollars ($25,000). The amount of that difference is a lien on the real estate.

However, no real estate may be sold to satisfy the survivor's allowance unless the sale is approved:
(1) in an agreement signed by all interested persons; or
(2) by court order following notice to all interested persons.
(e) An allowance under this section is not chargeable against the distributive shares of either the surviving spouse or the children.
(f) For purposes of this section, the value of the real property that is part of a decedent's estate must be determined as of the date of the decedent's death.
(Formerly: Acts 1953, c.112, s.401; Acts 1973, P.L.287, SEC.2; Acts 1975, P.L.288, SEC.3.) As amended by Acts 1978, P.L.132, SEC.1; P.L.118-1997, SEC.11; P.L.42-1998, SEC.1; P.L.252-2001, SEC.11; P.L.143-2009, SEC.9.

IC 29-1-4-2
Repealed
(Repealed by Acts 1975, P.L.288, SEC.51.)

IC 29-1-4-3
Repealed
(Repealed by Acts 1975, P.L.288, SEC.51.)



CHAPTER 5. EXECUTION AND REVOCATION OF WILLS

IC 29-1-5-2
Writing; witnesses
Sec. 2. (a) All wills except nuncupative wills shall be executed in writing.
(b) Any person competent at the time of attestation to be a witness generally in this state may act as an attesting witness to the execution of a will and his subsequent incompetency shall not prevent the probate thereof.
(c) If any person shall be a subscribing witness to the execution of any will in which any interest is passed to him, and such will cannot be proved without his testimony or proof of his signature thereto as a witness, such will shall be void only as to him and persons claiming under him, and he shall be compelled to testify respecting the execution of such will as if no such interest had been passed to him; but if he would have been entitled to a distributive share of the testator's estate except for such will, then so much of said estate as said witness would have been thus entitled to, not exceeding the value of such interest passed to him by such will, shall be saved to him.
(d) No attesting witness is interested unless the will gives to him some personal and beneficial interest. The fact that a person is named in the will as executor, trustee, or guardian, or as counsel for the estate, personal representative, trustee or guardian does not make him an interested person.
(Formerly: Acts 1953, c.112, s.502.)

IC 29-1-5-3
Signatures; videotape
Sec. 3. (a) This section applies to a will executed before, on, or after July 1, 2003. A will, other than a nuncupative will, must be executed by the signature of the testator and of at least two (2) witnesses on:
(1) a will under subsection (b);
(2) a self-proving clause under section 3.1(c) of this chapter; or
(3) a self-proving clause under section 3.1(d) of this chapter.
(b) A will may be attested as follows:
(1) The testator, in the presence of two (2) or more attesting witnesses, shall signify to the witnesses that the instrument is the testator's will and either: (A) sign the will;
(B) acknowledge the testator's signature already made; or
(C) at the testator's direction and in the testator's presence have someone else sign the testator's name.
(2) The attesting witnesses must sign in the presence of the testator and each other.
An attestation or self-proving clause is not required under this subsection for a valid will.
(c) A will that is executed substantially in compliance with subsection (b) will not be rendered invalid by the existence of:
(1) an attestation or self-proving clause or other language; or
(2) additional signatures;
not required by subsection (b).
(d) A will executed in accordance with subsection (b) is self-proved if the witness signatures follow an attestation or self-proving clause or other declaration indicating in substance the facts set forth in section 3.1(c) or 3.1(d) of this chapter.
(e) This section shall be construed in favor of effectuating the testator's intent to make a valid will.
(Formerly: Acts 1953, c.112, s.503; Acts 1975, P.L.288, SEC.4.) As amended by Acts 1978, P.L.132, SEC.2; P.L.273-1983, SEC.1; P.L.273-1985, SEC.1; P.L.262-1989, SEC.1; P.L.4-2003, SEC.1; P.L.176-2003, SEC.6.

IC 29-1-5-3.1
Self-proving clause
Sec. 3.1. (a) This section applies to a will executed before, on, or after July 1, 2003. When a will is executed, the will may be:
(1) attested; and
(2) made self-proving;
by incorporating into or attaching to the will a self-proving clause that meets the requirements of subsection (c) or (d). If the testator and witnesses sign a self-proving clause that meets the requirements of subsection (c) or (d) at the time the will is executed, no other signatures of the testator and witnesses are required for the will to be validly executed and self-proved.
(b) If a will is executed by the signatures of the testator and witnesses on an attestation clause under section 3(b) of this chapter, the will may be made self-proving at a later date by attaching to the will a self-proving clause signed by the testator and witnesses that meets the requirements of subsection (c) or (d).
(c) A self-proving clause must contain the acknowledgment of the will by the testator and the statements of the witnesses, each made under the laws of Indiana and evidenced by the signatures of the testator and witnesses (which may be made under the penalties for perjury) attached or annexed to the will in form and content substantially as follows:
We, the undersigned testator and the undersigned witnesses, respectively, whose names are signed to the attached or foregoing instrument declare: (1) that the testator executed the instrument as the testator's will;
(2) that, in the presence of both witnesses, the testator signed or acknowledged the signature already made or directed another to sign for the testator in the testator's presence;
(3) that the testator executed the will as a free and voluntary act for the purposes expressed in it;
(4) that each of the witnesses, in the presence of the testator and of each other, signed the will as a witness;
(5) that the testator was of sound mind when the will was executed; and
(6) that to the best knowledge of each of the witnesses the testator was, at the time the will was executed, at least eighteen (18) years of age or was a member of the armed forces or of the merchant marine of the United States or its allies.
______________
Testator
____ ______________
Date Witness
______________
Witness
(d) A will is attested and self-proved if the will includes or has attached a clause signed by the testator and the witnesses that indicates in substance that:
(1) the testator signified that the instrument is the testator's will;
(2) in the presence of at least two (2) witnesses, the testator signed the instrument or acknowledged the testator's signature already made or directed another to sign for the testator in the testator's presence;
(3) the testator executed the instrument freely and voluntarily for the purposes expressed in it;
(4) each of the witnesses, in the testator's presence and in the presence of all other witnesses, is executing the instrument as a witness;
(5) the testator was of sound mind when the will was executed; and
(6) the testator is, to the best of the knowledge of each of the witnesses, either:
(A) at least eighteen (18) years of age; or
(B) a member of the armed forces or the merchant marine of the United States or its allies.
(e) This section shall be construed in favor of effectuating the testator's intent to make a valid will.
As added by P.L.4-2003, SEC.2.

IC 29-1-5-3.2
Videotape
Sec. 3.2. Subject to the applicable Indiana Rules of Trial Procedure, a videotape may be admissible as evidence of the following: (1) The proper execution of a will.
(2) The intentions of a testator.
(3) The mental state or capacity of a testator.
(4) The authenticity of a will.
(5) Matters that are determined by a court to be relevant to the probate of a will.
As added by P.L.4-2003, SEC.3.

IC 29-1-5-4
Nuncupative will; requisites; limitations
Sec. 4. (a) A nuncupative will may be made only by a person in imminent peril of death, whether from illness or otherwise, and shall be valid only if the testator died as a result of the impending peril, and must be
(1) Declared to be his will by the testator before two (2) disinterested witnesses;
(2) Reduced to writing by or under the direction of one (1) of the witnesses within thirty (30) days after such declaration; and
(3) Submitted for probate within six (6) months after the death of the testator.
(b) The nuncupative will may dispose of personal property only and to an aggregate value not exceeding one thousand ($1,000) dollars, except that in the case of persons in active military, air or naval service in time of war the aggregate amount may be ten thousand ($10,000) dollars.
(c) A nuncupative will does not revoke an existing written will. Such written will is changed only to the extent necessary to give effect to the nuncupative will.
(Formerly: Acts 1953, c.112, s.504.)

IC 29-1-5-5
Compliance with law
Sec. 5. A will is legally executed if the manner of its execution complies with the law, in force either at the time of execution or at the time of the testator's death, of
(1) This state, or
(2) The place of execution, or
(3) The domicile of the testator at the time of execution or at the time of his death.
(Formerly: Acts 1953, c.112, s.505.)

IC 29-1-5-6
Revocation; revival
Sec. 6. No will in writing, nor any part thereof, except as in this article provided, shall be revoked, unless the testator, or some other person in his presence and by his direction, with intent to revoke, shall destroy or mutilate the same; or such testator shall execute other writing for that purpose, signed, subscribed and attested as required in section 3 or 3.1 of this chapter. A will can be revoked in part only by the execution of a writing as herein provided. And if,

after the making of any will, the testator shall execute a second, a revocation of the second shall not revive the first will, unless it shall appear by the terms of such revocation to have been his intent to revive it, or, unless, after such revocation, he shall duly republish the previous will.
(Formerly: Acts 1953, c.112, s.506.) As amended by Acts 1982, P.L.171, SEC.16; P.L.4-2003, SEC.4.

IC 29-1-5-7
Nuncupative will; revocation
Sec. 7. A nuncupative will or any part thereof can be revoked by another nuncupative will.
(Formerly: Acts 1953, c.112, s.507.)

IC 29-1-5-8
Revocation; divorce; annulment of marriage; change in circumstances
Sec. 8. If after making a will the testator is divorced, all provisions in the will in favor of the testator's spouse so divorced are thereby revoked. Annulment of the testator's marriage shall have the same effect as a divorce as hereinabove provided. With this exception, no written will, nor any part thereof, can be revoked by any change in the circumstances or condition of the testator.
(Formerly: Acts 1953, c.112, s.508.)

IC 29-1-5-9
Trust inter vivos; execution
Sec. 9. An instrument creating an inter vivos trust in order to be valid need not be executed as a testamentary instrument pursuant to section 3 or 3.1 of this chapter, even though such trust instrument reserves to the maker or settlor the power to revoke, or the power to alter or amend, or the power to control investments, or the power to consume the principal, or because it reserves to the maker or settlor any one or more of said powers.
(Formerly: Acts 1953, c.112, s.509.) As amended by Acts 1982, P.L.171, SEC.17; P.L.4-2003, SEC.5.



CHAPTER 6. CONSTRUCTION OF WILLS, RENUNCIATION OF INTERESTS, AND DETERMINATION OF HEIRSHIP

IC 29-1-6-1
Construction of wills; rules
Sec. 1. In the absence of a contrary intent appearing in the will, wills shall be construed as to real and personal estate in accordance with the rules in this section.
(a) Any estate, right, or interest in land or other things acquired by the testator after the making of the testator's will shall pass as if title was vested in the testator at the time of making of the will.
(b) All devises of real estate shall pass the whole estate of the testator in the premises devised, although there are no words of inheritance or of perpetuity, whether or not at the time of the execution of the will the decedent was the owner of that particular interest in the real estate devised. Such devise shall also pass any interest which the testator may have at the time of the testator's death as vendor under a contract for the sale of such real estate.
(c) A devise of real or personal estate, whether directly or in trust, to the testator's or another designated person's "heirs", "next of kin", "relatives", or "family", or to "the persons thereunto entitled under the intestate laws" or to persons described by words of similar import, shall mean those persons (including the spouse) who would take under the intestate laws if the testator or other designated person were to die intestate at the time when such class is to be ascertained, domiciled in this state, and owning the estate so devised. With respect to a devise which does not take effect at the testator's death, the time when such class is to be ascertained shall be the time when the devise is to take effect in enjoyment.
(d) In construing a will making a devise to a person or persons described by relationship to the testator or to another, any person adopted prior to the person's twenty-first birthday before the death of the testator shall be considered the child of the adopting parent or parents and not the child of the natural or previous adopting parents. However, if a natural parent or previous adopting parent marries the adopting parent before the testator's death, the adopted person shall also be considered the child of such natural or previous adopting parent. Any person adopted after the person's twenty-first birthday by the testator shall be considered the child of the testator, but no other person shall be entitled to establish relationship to the testator through such child.
(e) In construing a will making a devise to a person described by

relationship to the testator or to another, a person born out of wedlock shall be considered the child of the child's mother, and also of the child's father, if, but only if, the child's right to inherit from the child's father is, or has been, established in the manner provided in IC 29-1-2-7.
(f) A will shall not operate as the exercise of a power of appointment which the testator may have with respect to any real or personal estate, unless by its terms the will specifically indicates that the testator intended to exercise the power.
(g) If a devise of real or personal property, not included in the residuary clause of the will, is void, is revoked, or lapses, it shall become a part of the residue, and shall pass to the residuary devisee. Whenever any estate, real or personal, shall be devised to any descendant of the testator, and such devisee shall die during the lifetime of the testator, whether before or after the execution of the will, leaving a descendant who shall survive such testator, such devise shall not lapse, but the property so devised shall vest in the surviving descendant of the devisee as if such devisee had survived the testator and died intestate. The word "descendant", as used in this section, includes children adopted during minority by the testator and by the testator's descendants and includes descendants of such adopted children. "Descendant" also includes children of the mother who are born out of wedlock, and children of the father who are born out of wedlock, if, but only if, such child's right to inherit from such father is, or has been, established in the manner provided in IC 29-1-2-7. This rule applies where the parent is a descendant of the testator as well as where the parent is the testator. Descendants of such children shall also be included.
(h) Except as provided in subsection (m), if a testator in the testator's will refers to a writing of any kind, such writing, whether subsequently amended or revoked, as it existed at the time of execution of the will, shall be given the same effect as if set forth at length in the will, if such writing is clearly identified in the will and is in existence both at the time of the execution of the will and at the testator's death.
(i) If a testator devises real or personal property upon such terms that the testator's intentions with respect to such devise can be determined at the testator's death only by reference to a fact or an event independent of the will, such devise shall be valid and effective if the testator's intention can be clearly ascertained by taking into consideration such fact or event even though occurring after the execution of the will.
(j) If a testator devises or bequeaths property to be added to a trust or trust fund which is clearly identified in the testator's will and which trust is in existence at the time of the death of the testator, such devise or bequest shall be valid and effective. Unless the will provides otherwise, the property so devised or bequeathed shall be subject to the terms and provisions of the instrument or instruments creating or governing the trust or trust fund, including any amendments or modifications in writing made at any time before or

after the execution of the will and before or after the death of the testator.
(k) If a testator devises securities in a will and the testator then owned securities that meet the description in the will, the devise includes additional securities owned by the testator at death to the extent the additional securities were acquired by the testator after the will was executed as a result of the testator's ownership of the described securities and are securities of any of the following types:
(1) Securities of the same organization acquired because of an action initiated by the organization or any successor, related, or acquiring organization, excluding any security acquired by exercise of purchase options.
(2) Securities of another organization acquired as a result of a merger, consolidation, reorganization, or other distribution by the organization or any successor, related, or acquiring organization.
(3) Securities of the same organization acquired as a result of a plan of reinvestment.
Distributions in cash before death with respect to a described security are not part of the devise.
(l) For purposes of this subsection, "incapacitated principal" means a principal who is an incapacitated person. An adjudication of incapacity before death is not necessary. The acts of an agent within the authority of a durable power of attorney are presumed to be for an incapacitated principal. If:
(1) specifically devised property is sold or mortgaged by; or
(2) a condemnation award, insurance proceeds, or recovery for injury to specifically devised property are paid to;
a guardian or an agent acting within the authority of a durable power of attorney for an incapacitated principal, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery.
(m) A written statement or list that:
(1) complies with this subsection; and
(2) is referred to in a will;
may be used to dispose of items of tangible personal property, other than property used in a trade or business, not otherwise specifically disposed of by the will. To be admissible under this subsection as evidence of the intended disposition, the writing must be signed by the testator and must describe the items and the beneficiaries with reasonable certainty. The writing may be prepared before or after the execution of the will. The writing may be altered by the testator after the writing is prepared. The writing may have no significance apart from the writing's effect on the dispositions made by the will. If more than one (1) otherwise effective writing exists, then, to the extent of a conflict among the writings, the provisions of the most recent writing revoke the inconsistent provisions of each earlier writing.
(Formerly: Acts 1953, c.112, s.601; Acts 1967, c.77, s.1; Acts 1973, P.L.287, SEC.4.) As amended by P.L.152-1987, SEC.10;

P.L.118-1997, SEC.12; P.L.238-2005, SEC.8; P.L.6-2010, SEC.6; P.L.36-2011, SEC.3; P.L.149-2012, SEC.6.

IC 29-1-6-2
Contest of wills; admission prevented; forfeiture of benefits
Sec. 2. If, in any will admitted to probate in any of the courts of this state, there is a provision or provisions providing that if any beneficiary thereunder shall take any proceeding to contest such will or to prevent the admission thereof to probate, or provisions to that effect, such beneficiary shall thereby forfeit any benefit which said will made for said beneficiary, such provision or provisions shall be void and of no force or effect.
(Formerly: Acts 1953, c.112, s.602.)

IC 29-1-6-3
Restraint of marriage
Sec. 3. A devise to a spouse with a condition in restraint of marriage shall stand, but the condition shall be void.
(Formerly: Acts 1953, c.112, s.603.)

IC 29-1-6-4
Repealed
(Repealed by P.L.293-1983, SEC.2.)

IC 29-1-6-5
Construction of wills; petition
Sec. 5. The court in which a will is probated shall have jurisdiction to construe it. Such construction may be made on a petition of the personal representative or of any other person interested in the will; or, if a construction of the will is necessary to the determination of an issue properly before the court, the court may construe the will in connection with the determination of such issue. When a petition for the construction of a will is filed during administration of the estate, notice of the hearing thereon shall be given to interested persons. If the estate has been closed prior to the filing of such petition, notice shall be given as in civil actions.
(Formerly: Acts 1953, c.112, s.605.)

IC 29-1-6-6
Determination of heirship; good faith purchasers
Sec. 6. (a) At any time during the administration of a decedent's estate, the personal representative or any interested person may petition the court to determine the heirs of said decedent and their respective interests in the estate or any part thereof. Upon the filing of the petition the court shall fix the time for the hearing thereof, notice of which shall be given to all persons known or believed to claim or have any interest in the estate or any part thereof as heir or through an heir of the decedent. In addition, notice by publication shall be given to all unknown heirs of the decedent.
(b) Upon the hearing of the petition, heirship may be determined

by competent evidence or, if there be no objection, by affidavit. A record shall be made of all oral evidence, and such record and all affidavits shall remain as part of the files in the estate proceeding.
(c) Upon satisfactory proof the court shall make a decree determining the heirs of the decedent and their respective interests in the estate or any part thereof.
(d) The decree of court as provided in subsection (c) shall be conclusive of the facts determined therein on any interested person who has been notified personally or by mail in accordance with the provisions of this article, subject to the right of appeal.
(e) All acts of the personal representative which were lawful when performed according to the facts determined by the decree as provided in subsection (c) shall be valid insofar as concerns the rights and liability of a purchaser, lessee or other person dealing with the personal representative for value and in good faith and insofar as concerns a personal representative who has acted in good faith.
(Formerly: Acts 1953, c.112, s.606.) As amended by Acts 1982, P.L.171, SEC.18.

IC 29-1-6-7
Repealed
(Repealed by P.L.1-1989, SEC.75.)



CHAPTER 7. PROBATE AND GRANT OF ADMINISTRATION

IC 29-1-7-1
Venue; transfer of proceedings
Sec. 1. (a) The venue for the probate of a will and for the administration of an estate shall be:
(1) In the county in this state where the decedent had his domicile at the time of his death.
(2) When not domiciled in this state in any county in the state, where he left any property at the time of his decease; or into which county any property belonging to his estate may have come after his decease.
(b) If proceedings are commenced in more than one (1) county, they shall be stayed except in the county where first commenced until final determination of the venue by the court in the county where first commenced, and thereupon all proceedings in any county, other than the county where jurisdiction has been finally determined to exist, shall be dismissed. If the proper venue is finally determined to be in another county, the court, after making and retaining a true copy of the entire file, shall transmit the original to the proper county. The proceeding shall be deemed commenced by the filing of a petition; and the proceeding first legally commenced shall extend to all of the property of the estate in this state.
(c) If it appears to the court at any time before the decree of final distribution in any proceedings that the proceeding was commenced in the wrong county or that it would be for the best interests of the estate, the court, in its discretion, may order the proceeding with all papers, files and a certified copy of all orders therein transferred to another court having probate jurisdiction, which other court shall thereupon proceed to complete the administration proceedings as if originally commenced therein.
(Formerly: Acts 1953, c.112, s.701.)

IC 29-1-7-2 One proceeding in rem
Sec. 2. The probate of a will and the administration of the estate shall be considered one (1) proceeding for the purposes of jurisdiction. The entire proceeding and the administration of a decedent's estate is a proceeding in rem. This section applies to proceedings under IC 29-1-13-4, IC 29-1-13-16, and IC 29-1-14-10.
(Formerly: Acts 1953, c.112, s.702.) As amended by P.L.154-1990, SEC.1.

IC 29-1-7-3
Produce will in court; contempt; damages
Sec. 3. (a) After the death of a person, the person having custody of the decedent's will:
(1) may; or
(2) shall, upon written demand by the personal representative or upon court order;
deliver the will to the court which has jurisdiction of the administration of the decedent's estate.
(b) A verified written application may be filed by or on behalf of any interested person or any personal representative named, in any court having jurisdiction of the administration of the decedent's estate for an order of that court against any person who is alleged to have the custody of the will of the said person so dying, to produce said will before said court at the time fixed by said court in order that said will may be probated. Upon the filing of said application, the court shall cause notice to issue of the filing thereof to the person alleged in said petition to have the custody of said will. If, upon the hearing of said application, the court shall find the allegations thereof to be true, the court shall enter an order directing the person so named in said application to deliver said will within the time fixed in said order, to such person as the court shall designate, so that the same may be offered for probate.
(c) If the person against whom said order is issued shall, after said order shall have been served upon him, fail without just cause to so produce said will at the time so fixed therefor, he shall be guilty of contempt of court and may by said court be committed to the jail of the county in which said court is located, there to remain until he produces said will, or until said order to produce shall have been vacated, and said person so found guilty of contempt shall also be liable to any person interested in the probate of said will for all damages he may sustain by the failure of said person to comply with said order.
(Formerly: Acts 1953, c.112, s.703.) As amended by P.L.165-2002, SEC.5.

IC 29-1-7-3.1
Will depository
Sec. 3.1. (a) This section applies whether it is:
(1) known; or
(2) unknown; whether a testator is living.
(b) As used in this section, "depositor" refers to a person who deposits a will with the circuit court clerk under this section.
(c) As used in this section, "will" refers to an original:
(1) will;
(2) codicil; or
(3) will and codicil.
(d) A person may deposit a will with the circuit court clerk of the county in which the testator resided when the testator executed the will. The circuit court clerk may assume, without inquiring into the facts, that the depositor's representation is accurate as to the county where the testator resided when the testator executed the will. Except as provided in subsection (e), the circuit court clerk shall collect a fee of twenty-five dollars ($25) for the deposit of the will. The circuit court clerk shall deposit the fee in the clerk's record perpetuation fund under IC 33-37-5-2.
(e) The circuit court:
(1) shall waive the fee under subsection (d) if:
(A) a court with probate jurisdiction of the county where the will is deposited certifies that the depositor deposits the will:
(i) as a participant; or
(ii) for a participant;
in a program of the supreme court, including the Judges and Lawyers Assistance Program established under Rule 31 of the supreme court Rules for Admission to the Bar and the Discipline of Attorneys; and
(B) the certification described in clause (A) accompanies the will when the will is deposited; and
(2) may waive the fee under subsection (d) if the depositor is no longer practicing law.
(f) Upon receipt of a will under this section, the circuit court clerk shall:
(1) provide the depositor with a receipt for the will;
(2) place the will in an envelope and seal the envelope securely in the presence of the depositor;
(3) designate on the envelope the:
(A) date of deposit;
(B) name of the testator; and
(C) name and address of the depositor; and
(4) index the will alphabetically by the name of the testator.
An envelope and will deposited under this section is not a public record under IC 5-14-3.
(g) During the testator's lifetime, the circuit court clerk shall:
(1) keep the envelope containing the will sealed; and
(2) deliver the envelope to:
(A) the testator; or
(B) a person authorized, in a writing signed by the testator, to receive the envelope.
(h) If the circuit court clerk has custody of the will after the death of the testator, the circuit court clerk may deliver the will to the court

that has jurisdiction of the administration of the decedent's estate as set forth in section 3 of this chapter.
(i) A circuit court clerk may destroy a will deposited under this section if:
(1) the circuit court clerk has not received notice of the death of the testator; and
(2) at least one hundred (100) years have passed since the date the will was deposited.
(j) A depositor that complies with this section is immune from civil liability for depositing the will.
As added by P.L.238-2005, SEC.9.

IC 29-1-7-4
Petitions; hearing
Sec. 4. (a) Any interested person or a personal representative named in the will may petition the court having jurisdiction of the administration of the decedent's estate:
(1) to have the will of such decedent, whether the same is written or is unwritten, is in his possession or not, is lost, destroyed, or without the state, probated;
(2) for the issuance of letters testamentary to the executor named in said will for the administration of said estate;
(3) for the appointment of an administrator with the will annexed if no executor is designated in said will or if the person so designated is not qualified, dead, or refuses to serve; or
(4) for the appointment of an administrator for the estate of any person dying intestate.
(b) A petition for probate may be combined with a petition for the issuance of letters testamentary, or as administrator with the will annexed, and a person interested in the probate of a will and in the administration of the estate may petition for both.
(c) No notice that a will is to be offered for probate or that it has been probated shall be required.
(d) No notice of the filing of, and hearing on, the petition described in this section shall be given to or served upon any person. If the petition described herein is filed in term time, it shall be heard forthwith by the court, and if filed in vacation, it shall be heard by the judge of said court if present, or in his absence by the clerk of the said court.
(e) If:
(1) an interested person petitions for the appointment of an administrator for the estate of a person dying intestate; and
(2) a petition to dissolve the marriage of the decedent and the decedent's spouse is pending in an Indiana court or the court of another state at the time of the decedent's death;
the court may not appoint the decedent's spouse to be the administrator of the decedent's estate.
(f) Subsection (e) does not apply to a petition for appointment of an administrator for the estate of a person dying intestate if the application of subsection (e) is waived in an agreement signed by

each person, except a person who is incapacitated or a minor, who is eligible for a distribution from the decedent's net estate under IC 29-1-2-1. A waiver may be submitted to the court at any time before the appointment of an administrator.
(Formerly: Acts 1953, c.112, s.704.) As amended by P.L.182-1999, SEC.1.

IC 29-1-7-4.5
Notice of delivery to consenting parties or to parties waiving notice of proceedings in the estate
Sec. 4.5. Except as provided in section 4 of this chapter, each petition or other document that a personal representative files in the court with:
(1) a written consent to the petition or other document; or
(2) a written waiver of notice of proceedings in the estate;
must contain a statement that the personal representative has delivered a copy of the petition or other document to each person whose written consent or waiver of notice of proceedings is presented to the court in support of the petition or other document.
As added by P.L.6-2010, SEC.7.

IC 29-1-7-5
Petition for probate; letters testamentary; administrator with will annexed; appointment of administrator
Sec. 5. A petition for the probate of a will and for the issuance of letters testamentary or for the appointment of an administrator with the will annexed, or for the appointment of an administrator, shall state:
(1) the name, domicile, and date of the death of the decedent, and whether the decedent is an adult or a minor;
(2) the name, and place of residence of each heir, and whether the heir is an adult or a minor, in the event the decedent left no will; and the name, and place of residence of each legatee and devisee, and whether each legatee and devisee is an adult or a minor, in the event the decedent left a will, so far as such are known or can with reasonable diligence be ascertained by the personal representative;
(3) whether the person named in subdivision (1) died testate or intestate;
(4) if the decedent was not domiciled in the state at the time of death, a description of the property to be administered which is within the county in which the petition is filed;
(5) if the will sought to be probated is unwritten, lost, or was improperly destroyed or suppressed, a detailed statement of the provisions of said will so far as known;
(6) the name and place of residence or business address of the person, if any, designated as executor of the will;
(7) if the petition be for the appointment of an administrator with the will annexed, or of an administrator, the name and place of residence or business address of the person to be so

appointed, together with a statement of the person's relationship to the decedent, and such other facts, if any, which entitle such person to be so appointed;
(8) the name and business address of the attorney who is to represent the personal representative; and
(9) if the person named in subdivision (1) died intestate, whether a petition to dissolve the marriage of the decedent and the decedent's spouse is pending in an Indiana court or the court of another state at the time of the decedent's death.
(Formerly: Acts 1953, c.112, s.705; Acts 1955, c.258, s.3.) As amended by Acts 1976, P.L.125, SEC.1; P.L.182-1999, SEC.2; P.L.238-2005, SEC.10.

IC 29-1-7-6
Notice of hearing; request; provision of relevant materials by personal representative
Sec. 6. (a) At any time after the issuance of letters, any person interested in the estate may serve upon the personal representative, or upon his attorney, and file with the clerk of the court where the proceedings are pending with a written admission or proof of such service, a written request, stating that he desires written notice by ordinary mail of the time and place of all hearings on the settlement of accounts, on final distribution, and on any other matters for which any notice is required by law, by rule of court, or by an order in the particular case. The applicant for such notice must include in his written request his post office address or that of his attorney. Unless the court otherwise directs, upon filing such request such person shall be entitled to notice of all hearings for which any notice is required as aforesaid, or of such of those hearings as he designates in his request.
(b) Upon petition by an interested person, the court having jurisdiction over the estate may, in its discretion, under such terms and conditions as the court considers appropriate, order the personal representative to provide that interested person with relevant materials specified in the court's order.
(Formerly: Acts 1953, c.112, s.706.) As amended by Acts 1979, P.L.268, SEC.2.

IC 29-1-7-7
Notice of administration
Sec. 7. (a) As soon as letters testamentary or of administration, general or special, supervised or unsupervised, have been issued, the clerk of the court shall publish notice of the estate administration.
(b) The notice required under subsection (a) shall be published in a newspaper of general circulation, printed in the English language and published in the county where the court is located, once each week for two (2) consecutive weeks. A copy of the notice, with proof of publication, shall be filed with the clerk of the court as a part of the administration of the estate within thirty (30) days after the publication. If no newspaper is published in the county, the notice

shall be published in a newspaper published in an adjacent county.
(c) The notice required under subsection (a) shall be served by first class postage prepaid mail on each heir, devisee, legatee, and known creditor whose name and address is set forth in the petition for probate or letters, except as otherwise ordered by the court. The personal representative shall furnish sufficient copies of the notice, prepared for mailing, and the clerk of the court shall mail the notice upon the issuance of letters.
(d) The personal representative or the personal representative's agent shall serve notice on each creditor of the decedent:
(1) whose name is not set forth in the petition for probate or letters under subsection (c);
(2) who is known or reasonably ascertainable within one (1) month after the first publication of notice under subsection (a); and
(3) whose claim has not been paid or settled by the personal representative.
The notice may be served by mail or any other means reasonably calculated to ensure actual receipt of the notice by a creditor.
(e) Notice under subsection (d) shall be served within one (1) month after the first publication of notice under subsection (a) or as soon as possible after the elapse of one (1) month. If the personal representative or the personal representative's agent fails to give notice to a known or reasonably ascertainable creditor of the decedent under subsection (d) within one (1) month after the first publication of notice under subsection (a), the period during which the creditor may submit a claim against the estate includes an additional period ending two (2) months after the date notice is given to the creditor under subsection (d). However, a claim filed under IC 29-1-14-1(a) more than nine (9) months after the death of the decedent is barred.
(f) A schedule of creditors that received notice under subsection (d) shall be delivered to the clerk of the court as soon as possible after notice is given.
(g) The giving of notice to a creditor or the listing of a creditor on the schedule delivered to the clerk of the court does not constitute an admission by the personal representative that the creditor has an allowable claim against the estate.
(h) If any person entitled to receive notice under this section is under a legal disability, the notice may be served upon or waived by the person's natural or legal guardian or by the person who has care and custody of the person.
(i) The notice shall read substantially as follows:

NOTICE OF ADMINISTRATION

now due, must file the claim in the office of the clerk of this court within three (3) months from the date of the first publication of this notice, or within nine (9) months after the decedent's death, whichever is earlier, or the claims will be forever barred.
Dated at ________, Indiana, this ___ day of ______, 20 __.

_______________________________

CLERK OF THE _________ COURT

FOR _______ COUNTY, INDIANA

IC 29-1-7-7.5
Personal representative; reasonable diligence to discover creditors of decedent; affidavit; presumption of reasonable diligence
Sec. 7.5. (a) A personal representative shall exercise reasonable diligence to discover the reasonably ascertainable creditors of the decedent within one (1) month of the first publication of notice under section 7 of this chapter.
(b) A personal representative is considered to have exercised reasonable diligence under subsection (a) if the personal representative:
(1) conducts a review of the decedent's financial records that are reasonably available to the personal representative; and
(2) makes reasonable inquiries of the persons who are likely to have knowledge of the decedent's debts and are known to the personal representative.
(c) A personal representative may file an affidavit with the clerk of the court stating that the personal representative has complied with the requirements of subsection (b). In addition, a personal representative may petition the court for an order declaring that:
(1) the personal representative has complied with the requirements of subsection (b); and
(2) any creditors not known to the personal representative after complying with the requirements of subsection (b) are not reasonably ascertainable.
(d) If a personal representative complies with the requirements of subsection (b), the personal representative is presumed to have exercised reasonable diligence to ascertain creditors of the decedent and creditors not discovered are presumed not reasonably ascertainable. The presumptions may be rebutted only by clear and convincing evidence.
As added by P.L.154-1990, SEC.3. Amended by P.L.252-2001, SEC.13.

IC 29-1-7-8
Death in doubt; search for alleged decedent
Sec. 8. Whenever there is any doubt that the person whose estate is to be administered is dead, the court, upon application of any

interested person, may direct the personal representative to make search for the alleged decedent in any manner which the court may deem advisable, including any or all of the following methods:
(a) By inserting in one (1) or more suitable periodicals a notice requesting information from any person having knowledge of the whereabouts of the alleged decedent;
(b) By notifying officers of justice and public welfare agencies in appropriate locations of the disappearance of the alleged decedent;
(c) By engaging the services of an investigation agency.
(Formerly: Acts 1953, c.112, s.708.)

IC 29-1-7-9
Admission to probate; proof of will
Sec. 9. Before a written will shall be admitted to probate, the will shall be proved by one (1) or more of the subscribing witnesses, or if all of them are dead, out of the state, or have become incapacitated for any reason since attesting the will, then the will shall be admitted to probate upon proof of the handwriting of the testator or of one (1) of the subscribing witnesses.
(Formerly: Acts 1953, c.112, s.709.) As amended by P.L.33-1989, SEC.36.

IC 29-1-7-10
Absence of competent witnesses; handwriting; proof
Sec. 10. If none of the subscribing witnesses to a will can be found, or if all are dead, absent from the state, or incapacitated, one (1) or more of these situations shall be proved to the satisfaction of the court before evidence of the handwriting of the testator or of the subscribing witnesses provided for in section 9 of this chapter shall be admitted in evidence.
(Formerly: Acts 1953, c.112, s.710.) As amended by Acts 1982, P.L.171, SEC.19; P.L.33-1989, SEC.37.

IC 29-1-7-11
Repealed
(Repealed by Acts 1975, P.L.288, SEC.51.)

IC 29-1-7-12
Nuncupative wills; proof
Sec. 12. Proof of nuncupative wills is subject to the requirements of IC 29-1-5-4.
(Formerly: Acts 1953, c.112, s.712.) As amended by Acts 1982, P.L.171, SEC.20.

IC 29-1-7-13
Admission to probate; petitions; self-proved wills; signature requirement presumptions
Sec. 13. (a) When a will is offered for probate, if the court finds that the testator is dead and that the will was executed in all respects according to law, it shall be admitted to probate as the last will of the

deceased, unless objections are filed as provided in section 16 of this chapter.
(b) On a petition for the qualification of an executor or for the appointment of an administrator the court shall grant letters accordingly or, on proper grounds, may deny the petition.
(c) If the will is self-proved, compliance with signature requirements for execution and other requirements of execution are presumed subject to rebuttal without the testimony of any witness upon filing the will and the acknowledgment and verifications annexed or attached to the will, unless there is proof of fraud or forgery affecting the acknowledgment or verification.
(Formerly: Acts 1953, c.112, s.713; Acts 1975, P.L.288, SEC.7.)

IC 29-1-7-14
Certificate of probate; evidence
Sec. 14. When proved as herein provided, every written will, if in the custody of the court, shall have endorsed thereon or annexed thereto a certificate by the court of such order of probate, which certificate shall give the number and page of the will record where it is recorded. If for any reason a written will is not in the custody of the court, or if the will is oral, the court shall find the contents thereof, and the order admitting the will to probate shall state the contents and a certificate shall be annexed as above provided. Every will certified as herein provided, or the record thereof, or a duly certified transcript of the record, may be read in evidence in all the courts within this state without further proof.
(Formerly: Acts 1953, c.112, s.714.)

IC 29-1-7-15
Repealed
(Repealed by Acts 1973, P.L.289, SEC.4.)

IC 29-1-7-15.1
Determination of intestacy; presentation of will for probate; time limits; sale of property
Sec. 15.1. (a) When it has been determined that a decedent died intestate and letters of administration have been issued upon the decedent's estate, no will shall be probated unless it is presented for probate:
(1) before the court decrees final distribution of the estate; or
(2) in an unsupervised estate, before a closing statement has been filed.
(b) No real estate situate in Indiana of which any person may die seized shall be sold by the executor or administrator of the deceased person's estate to pay any debt or obligation of the deceased person, which is not a lien of record in the county in which the real estate is situate, or to pay any costs of administration of any decedent's estate, unless letters testamentary or of administration upon the decedent's estate are taken out within five (5) months after the decedent's death.
(c) The title of any real estate or interest therein purchased in

good faith and for a valuable consideration from the heirs of any person who died seized of the real estate shall not be affected or impaired by any devise made by the person of the real estate so purchased, unless:
(1) the will containing the devise has been probated and recorded in the office of the clerk of the court having jurisdiction within five (5) months after the death of the testator; or
(2) an action to contest the will's validity is commenced within the time provided by law and, as a result, the will is ultimately probated.
(d) Except as provided in subsection (e), the will of the decedent shall not be admitted to probate unless the will is presented for probate before the latest of the following dates:
(1) Three (3) years after the individual's death.
(2) Sixty (60) days after the entry of an order denying the probate of a will of the decedent previously offered for probate and objected to under section 16 of this chapter.
(3) Sixty (60) days after entry of an order revoking probate of a will of the decedent previously admitted to probate and contested under section 17 of this chapter.
However, in the case of an individual presumed dead under IC 29-2-5-1, the three (3) year period commences with the date the individual's death has been established by appropriate legal action.
(e) This subsection applies with respect to the will of an individual who dies after June 30, 2011. If:
(1) no estate proceedings have been commenced for a decedent; and
(2) an asset of the decedent remains titled or registered in the name of the decedent;
the will of the decedent may be presented to the court for probate and admitted to probate at any time after the expiration of the deadline determined under subsection (d) for the sole purpose of transferring the asset described in subdivision (2). A will presented for probate under this subsection is subject to all rules governing the admission of wills to probate.
(Formerly: Acts 1973, P.L.289, SEC.1; Acts 1975, P.L.288, SEC.8.) As amended by P.L.263-1989, SEC.1; P.L.238-2005, SEC.11; P.L.95-2007, SEC.5; P.L.36-2011, SEC.4.

IC 29-1-7-16
Objections to probate
Sec. 16. Prior to the admission of a will to probate, written objections to its probate alleging that such objections are not made for vexation or delay may be filed in the court having jurisdiction over the probate of the will by any interested person. No notice of the filing of such objection need be given. The clerk shall note such filing of an objection in the estate docket and copy such objections in the will record. If such will is thereafter offered for probate, it shall be impounded by the clerk, copied in the will record, and its

probate continued for thirty (30) days. If an action to resist the probate of such will is not commenced within thirty (30) days, such will may be admitted to probate without notice.
(Formerly: Acts 1953, c.112, s.716.) As amended by Acts 1982, P.L.171, SEC.21; P.L.154-1990, SEC.4.

IC 29-1-7-17
Contest of wills; requisites; grounds
Sec. 17. Any interested person may contest the validity of any will in the court having jurisdiction over the probate of the will within three (3) months after the date of the order admitting the will to probate by filing in the court the person's allegations in writing verified by affidavit, setting forth:
(1) the unsoundness of mind of the testator;
(2) the undue execution of the will;
(3) that the will was executed under duress or was obtained by fraud; or
(4) any other valid objection to the will's validity or the probate of the will.
The executor and all other persons beneficially interested in the will shall be made defendants to the action.
(Formerly: Acts 1953, c.112, s.717; Acts 1975, P.L.288, SEC.9.) As amended by P.L.172-1986, SEC.1; P.L.284-1987, SEC.1; P.L.94-1989, SEC.2; P.L.154-1990, SEC.5; P.L.252-2001, SEC.14.

IC 29-1-7-18
Contest of wills; notice
Sec. 18. When an action is brought to contest the validity of any will as provided in this article, notice is served upon the defendants in the same manner as required by the Indiana Rules of Trial Procedure.
(Formerly: Acts 1953, c.112, s.718.) As amended by Acts 1982, P.L.171, SEC.22; P.L.118-1997, SEC.13.

IC 29-1-7-19
Contest of wills; bond of plaintiff
Sec. 19. At the time of filing a verified complaint under section 17 of this chapter, the plaintiff in the action, or some other person on the plaintiff's behalf, shall file a bond with sufficient sureties in an amount approved by the court, conditioned for the due prosecution of the proceedings and for the payment of all costs if in the proceedings judgment is rendered against the plaintiff.
(Formerly: Acts 1953, c.112, s.719.) As amended by Acts 1982, P.L.171, SEC.23; P.L.118-1997, SEC.14.

IC 29-1-7-20
Contest of wills; burden of proof
Sec. 20. In a suit:
(1) objecting to the probate of a will under section 16 of this chapter; or (2) testing the validity of a will after probate under section 17 of this chapter, the burden of proof is upon the contestor.
(Formerly: Acts 1953, c.112, s.720.) As amended by Acts 1982, P.L.171, SEC.24; P.L.94-1989, SEC.3.

IC 29-1-7-21
Contest of wills; burden of proof
Sec. 21. If such determination be against the validity of such will or the competency of the proof, the court shall refuse or revoke the probate thereof; but if it be in favor of the validity and due execution of such will, probate thereof shall be admitted or ratified.
(Formerly: Acts 1953, c.112, s.721.)

IC 29-1-7-22
Revocation of probate
Sec. 22. Whenever the probate of any will shall be revoked as herein provided, the clerk of the proper court shall record such revocation in the record of wills and probate thereof and attest the same.
(Formerly: Acts 1953, c.112, s.722.)

IC 29-1-7-23
Real and personal property; devolution; charges against
Sec. 23. When a person dies, his real and personal property, passes to persons to whom it is devised by his last will, or, in the absence of such disposition, to the persons who succeed to his estate as his heirs; but it shall be subject to the possession of the personal representative and to the election of the surviving spouse and shall be chargeable with the expenses of administering the estate, the payment of other claims and the allowance is under IC 29-1-4-1, except as otherwise provided in IC 29-1.
(Formerly: Acts 1953, c.112, s.723.) As amended by Acts 1976, P.L.125, SEC.2; Acts 1979, P.L.268, SEC.3.

IC 29-1-7-24
Probate of will; necessity to prove title to property
Sec. 24. Except as provided in IC 1971, 29-1-8-1, 2, and 3, and IC 1971, 29-1-13-2, no will is effective for the purpose of proving title to, or the right to the possession of, any real or personal property disposed of by the will, until it has been admitted to probate.
(Formerly: Acts 1953, c.112, s.724; Acts 1975, P.L.288, SEC.10.)

IC 29-1-7-25
Foreign wills; receipt and recording authorized
Sec. 25. (a) Any will that has been proved or allowed in any other state or in any foreign country, according to the laws of that state or country, may be received and recorded in this state:
(1) before the deadlines imposed by section 15.1(d) of this chapter, unless the will is probated for a purpose described in section 15.1(e) of this chapter; and (2) in the manner and for the purpose stated in sections 26 and 27 of this chapter.
(b) A foreign will received and recorded for a purpose described in section 15.1(e) of this chapter may not be admitted to probate for any other purpose and is subject to all rules governing the admission of wills to probate.
(Formerly: Acts 1953, c.112, s.725.) As amended by Acts 1982, P.L.171, SEC.25; P.L.274-1983, SEC.1; P.L.149-2012, SEC.7.

IC 29-1-7-26
Foreign wills; certification
Sec. 26. Such will shall be duly certified under the seal of the court or officer taking such proof; or a copy of such will and the probate thereof shall be duly certified under the seal of his court or office by the clerk, prothonotary or surrogate who has the custody or probate thereof, and such certificate shall be attested and certified to be authentic and by the proper officer, by the presiding or sole judge of the court, by whose clerk or prothonotary such certificate shall have been made; or if such will was admitted to probate before any officer being his own clerk, his certificate of such will or record shall be attested and certified to be authentic, and by the proper officer, by the presiding or sole judge, chancellor or vice-chancellor of the court having supervision of the acts of such officer.
(Formerly: Acts 1953, c.112, s.726.)

IC 29-1-7-27
Foreign wills; filing and recording
Sec. 27. Such will or copy, and the probate thereof, may be produced by any person interested therein to the court of the county having jurisdiction in which there is any estate on which the will may operate; and if said court shall be satisfied that the instrument ought to be allowed as the last will of the deceased, such court shall order the same to be filed and recorded by the clerk; and, thereupon, such will shall have the same effect as if it had been originally admitted to probate and recorded in this state.
(Formerly: Acts 1953, c.112, s.727.)

IC 29-1-7-28
Executed in Indiana; allowed in foreign state or country
Sec. 28. No will executed in this state and proved or allowed in any other state or country, shall be admitted to probate within this state unless executed according to the laws of this state.
(Formerly: Acts 1953, c.112, s.728.)

IC 29-1-7-29
Foreign wills; contest
Sec. 29. In all cases of foreign wills and testaments heretofore admitted or hereafter to be admitted to probate, or which have been or may be offered for record and filing in any county of this state, any person interested in the estate of the testator may contest such

will or testament within the time, in the manner, and for any or all the causes prescribed by the laws of Indiana in cases of the contest of domestic wills.
(Formerly: Acts 1953, c.112, s.729.)



CHAPTER 7.5. UNSUPERVISED ADMINISTRATION AND CLAIMS AGAINST PERSONAL REPRESENTATIVES AND DISTRIBUTEES

IC 29-1-7.5-1
Persons entitled to petition; notice to creditors
Sec. 1. (a) Upon the filing of a petition under IC 29-1-7-5, the following persons may at any time petition the court for authority to have a decedent's estate administered without court supervision:
(1) The decedent's heirs at law if the decedent dies intestate.
(2) The legatees and devisees under the decedent's will.
(3) The personal representative.
(b) The clerk of the court shall give notice of the filing of a petition for unsupervised administration to creditors of the decedent as provided in IC 29-1-7-7(c) and IC 29-1-7-7(d).
(Formerly: Acts 1975, P.L.288, SEC.11.) As amended by P.L.154-1990, SEC.6.

IC 29-1-7.5-1.5
Notice to distributees
Sec. 1.5. (a) As soon as letters testamentary or letters of administration have been issued, the clerk of the court shall serve by mail notice of the petition on each of the decedent's heirs at law, if the decedent died intestate, or the devisees and legatees under the decedent's will. The mailing of notice under this subsection may not be waived.
(b) The notice required under subsection (a) shall read substantially as follows:

NOTICE OF UNSUPERVISED ADMINISTRATION TO BE

MAILED TO A DISTRIBUTEE

IC 29-1-7.5-2 Conditions to grant of petition; collateral attack; revocation
Sec. 2. (a) The court may grant a petition for administration without court supervision if:
(1) all the persons referred to in either section 1(a)(1) or 1(a)(2) of this chapter have joined in the petition;
(2) the estate is solvent;
(3) the personal representative is qualified to administer the estate without court supervision;
(4) the heirs, or legatees and devisees, or the parent (as defined in IC 29-3-1-11), or if none, the guardian (as defined in IC 29-3-1-6) of an heir, legatee, or devisee, as the case may be, freely consent to and understand the significance of administration without court supervision; and
(5) the will does not request supervised administration.
(b) As an alternative to the requirements of subsection (a), the court may also grant a petition for administration without court supervision if:
(1) the decedent in the will authorized the administration of the estate to be unsupervised;
(2) the estate is solvent; and
(3) the personal representative is qualified to administer the estate without court supervision.
(c) Once a petition for administration without court supervision has been granted under subsection (a) or (b), a personal representative's authority, under such order, shall not be subject to any requirement of court approval or confirmation or be open to collateral attack on account of any defect or irregularity in the proceedings resulting in issuance of the order of no supervision, if the court issuing the order had jurisdiction of the estate.
(d) The court may, on its own motion or the motion of an interested person, revoke an order of unsupervised administration and require an administration on terms and conditions which the court specifies if the court finds that such a revocation is in the best interests of the estate, creditors, taxing authorities, heirs, legatees, or devisees.
(Formerly: Acts 1975, P.L.288, SEC.11.) As amended by Acts 1977, P.L.297, SEC.1; Acts 1978, P.L.132, SEC.3; Acts 1982, P.L.172, SEC.1; P.L.169-1988, SEC.3; P.L.264-1989, SEC.1; P.L.182-1999, SEC.3.

IC 29-1-7.5-2.5
Personal representative's bond
Sec. 2.5. (a) Except as provided in subsection (c), a personal representative is not required to execute and file a bond relating to the duties of the personal representative's office under this chapter unless:
(1) the will provides for the execution and filing of a bond; or
(2) the court finds, on the court's own motion or on motion by an interested person, that a bond is necessary to protect creditors, heirs, devisees, and legatees. (b) If a bond is required under subsection (a):
(1) the amount of the bond shall be determined by the court; and
(2) the bond shall be administered;
under IC 29-1-11.
(c) If a personal representative is not an Indiana resident or ceases to be an Indiana resident, the personal representative shall execute and file a bond under IC 29-1-10-1. The amount of the bond may be adjusted at the court's discretion.
As added by P.L.130-1992, SEC.2.

IC 29-1-7.5-3
Powers of personal representative to act without order of court
Sec. 3. (a) Subject to section 2(d) of this chapter, a personal representative who administers an estate under this chapter may do the following without order of the court:
(1) Retain assets owned by the decedent pending distribution or liquidation including those in which the representative is personally interested or which are otherwise improper for trust investment.
(2) Receive assets from fiduciaries or other sources.
(3) Perform, compromise, or refuse performance of the decedent's contracts that continue as obligations of the estate, as the personal representative may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may:
(A) execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land; or
(B) deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement.
(4) Satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances.
(5) If funds are not needed to meet debts and expenses currently payable and are not immediately distributable, deposit or invest liquid assets of the estate, including moneys received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements, or other prudent investments which would be reasonable for use by trustees generally.
(6) Acquire or dispose of an asset, including land in this or another state, for cash or on credit, at public or private sale; and manage, develop, improve, exchange, partition, change the

character of, or abandon an estate asset.
(7) Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, raze existing or erect new party walls or buildings.
(8) Subdivide, develop, or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; or adjust differences in valuation on exchange or partition by giving or receiving considerations; or dedicate easements to public use without consideration.
(9) Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the period of administration.
(10) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement.
(11) Abandon property when, in the opinion of the personal representatives, it is valueless, or is so encumbered, or is in condition that it is of no benefit to the estate.
(12) Vote stocks or other securities in person or by general or limited proxy.
(13) Pay calls, assessments, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims.
(14) Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate but the personal representative is liable for any act of the nominee in connection with the security so held.
(15) Hold, manage, safeguard, and control the estate's real and personal property, insure the assets of the estate against damage, loss, and liability, and insure the personal representative personally against liability as to third persons.
(16) Borrow money with or without security to be repaid from the estate assets or otherwise and advance money for the protection of the estate.
(17) Effect a fair and reasonable compromise with any debtor or obligor, or extend, renew, or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge, or other lien upon property of another person, the personal representative may, in lieu of foreclosure, accept a conveyance or transfer of encumbered assets from the owner thereof in satisfaction of the indebtedness secured by lien.
(18) Pay taxes, assessments, compensation of the personal representative, and other expenses incident to the administration of the estate.
(19) Hold an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or another domestic or foreign form of business or enterprise.
(20) Continue a business.
(21) Take any action that may be taken by shareholders,

partners, members, or property owners, including contributing additional capital to or merging, consolidating, reorganizing, recapitalizing, dissolving, or otherwise changing the form of the business organization.
(22) Allocate items of income or expense to either estate income or principal, as permitted or provided by IC 30-2-14.
(23) Employ persons, including attorneys, auditors, investment advisors, or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of the personal representative's administrative duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one (1) or more agents to perform any act of administration, whether or not discretionary.
(24) Do any of the following concerning a claim or demand made in favor of or against the estate for the protection of the estate and of the personal representative in the performance of the personal representative's duties:
(A) Release, assign, settle, compromise, or contest the claim or demand.
(B) Participate in mediation or submit to arbitration to resolve any dispute concerning the claim or demand.
(C) Extend the time for payment of the claim or demand.
(D) Abandon the claim or demand.
(25) Sell, mortgage, or lease any real or personal property of the estate or any interest therein for cash, credit, or for part cash and part credit, and with or without security for unpaid balances.
(26) Select a settlement option under any qualified or nonqualified benefit or retirement plan, annuity, or life insurance payable to the estate, and take appropriate action to collect the proceeds.
(27) Inspect and investigate property held, directly or indirectly, by the personal representative for the purpose of:
(A) determining the application of environmental law with respect to the property; and
(B) doing the following:
(i) Take action to prevent, abate, or remedy an actual or a potential violation of an environmental law affecting the property, whether taken before or after the assertion of a claim or the initiation of governmental enforcement by federal, state, or local authorities.
(ii) Compromise claims against the estate that may be asserted for an alleged violation of environmental law.
(iii) Pay the expense of inspection, review, abatement, or remedial action to comply with the environmental law.
(28) Distribute assets of the estate upon such terms as the personal representative may impose. To the extent practicable, taking into account the decedent's probable intention, the power to distribute assets includes the power to: (A) pay an amount to a distributee who is under a legal disability or whom the personal representative reasonably believes to be incapacitated by:
(i) paying the amount directly to the distributee or applying the amount for the distributee's use and benefit;
(ii) paying the amount to the guardian appointed for the distributee;
(iii) paying the amount to a custodian under the Indiana Uniform Transfers to Minors Act (IC 30-2-8.5) or a custodial trustee under the Uniform Custodial Trust Act (IC 30-2-8.6); or
(iv) paying the amount to the trustee of a trust established by the decedent or by the personal representative under subsection (b); and
(B) make distributions of estate income and principal in kind, in cash, or partly in each, in shares of differing composition.
(29) Perform any other act necessary or appropriate to administer the estate.
(b) A personal representative who administers an estate under this chapter may, without court order, establish a trust to make distributions to a distributee who is under a legal disability or whom the personal representative reasonably believes is incapacitated. In establishing a trust under this subsection, a personal representative may exercise:
(1) the authority given to custodians under the Indiana Uniform Transfers to Minors Act (IC 30-2-8.5) to create a trust that satisfies the requirements of Section 2503(c) of the Internal Revenue Code and the regulations adopted under that Section; or
(2) the authority given to an attorney in fact under IC 30-5-5-15(a)(3) to establish a revocable trust for the benefit of a principal.
(Formerly: Acts 1975, P.L.288, SEC.11.) As amended by Acts 1976, P.L.125, SEC.3; Acts 1981, P.L.260, SEC.1; P.L.182-1999, SEC.4; P.L.84-2002, SEC.1; P.L.61-2006, SEC.3; P.L.95-2007, SEC.6.

IC 29-1-7.5-3.2
Inventories
Sec. 3.2. (a) Not more than two (2) months after the appointment of a personal representative under this chapter, the personal representative shall prepare a verified inventory of the estate's assets. The inventory may consist of at least one (1) written instrument.
(b) The inventory required under subsection (a) must indicate the fair market value of each item of property of the decedent of which the personal representative has possession or knowledge, including a statement of all known liens and other charges on any item. The property shall be classified in the inventory as follows:
(1) Real property, with plat or survey description, and if a homestead, designated as a homestead. (2) Furniture and household goods.
(3) Emblements and annual crops raised by labor.
(4) Corporate stocks, including the class, the par value or that the stock has no par value, and if preferred stock, the dividend rate.
(5) Mortgages, bonds, notes, or other written evidences of debt or of ownership described by the name of the debtor, recording data, and other identification.
(6) Bank accounts, money, and insurance policies if payable to the estate of the decedent or to the decedent's personal representative.
(7) All other personal property accurately identified, including the decedent's proportionate share in any partnership. However, no inventory of the partnership property is required.
(c) In preparing the inventory required under subsection (a), the personal representative may employ a disinterested appraiser to ascertain the fair market value as of the date of the decedent's death of an asset that has a value that may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items the appraiser appraised.
(d) The personal representative shall furnish a copy of the inventory required under subsection (a), or a supplement or amendment to the inventory, to a distributee who requests a copy.
(e) The personal representative may certify to the court that the inventory required under subsection (a), a supplement, or an amendment to the inventory has been prepared and is available. However, the court may not require the personal representative to file a copy of the inventory, a supplement, or an amendment to the inventory with the court.
As added by P.L.130-1992, SEC.3. Amended by P.L.182-1999, SEC.5.

IC 29-1-7.5-3.4
Distribution of real property
Sec. 3.4. (a) This section applies to the distribution of real property by a personal representative to a devisee or heir under this chapter.
(b) The conveyance subscribed by the personal representative under this section is sufficient to distribute all title in the real property to the devisee or heir if the conveyance includes substantially the following language:
"A.B. is the personal representative of the estate of C.D., deceased. This estate is pending as Cause Number ___________ in __________ County, Indiana. The personal representative, by virtue of the power given a personal representative under Indiana law, hereby distributes to E.F. the following described real estate: (insert description)."
As added by P.L.130-1992, SEC.4.
IC 29-1-7.5-3.6
Conveyance of real property
Sec. 3.6. (a) This section applies to a conveyance of real property by a personal representative under this chapter.
(b) The conveyance subscribed by the personal representative is sufficient to convey all title in the real property to the grantee if the conveyance includes substantially the following language:
"A.B. is the personal representative of the estate of C.D., deceased. This estate is pending as Cause Number ___________ in __________ County, Indiana. The personal representative, by virtue of the power given a personal representative under Indiana law, for good and sufficient consideration conveys to E.F. the following described real estate: (insert description)."
As added by P.L.130-1992, SEC.5.

IC 29-1-7.5-3.8
Prompt closing of estates
Sec. 3.8. (a) A personal representative shall close an estate administered under this chapter as promptly as possible.
(b) If a personal representative does not file a closing statement under section 4 of this chapter within one (1) year after the appointment of the personal representative, the personal representative shall file a statement with the court indicating why the estate has not been closed.
As added by P.L.130-1992, SEC.6. Amended by P.L.118-1997, SEC.15.

IC 29-1-7.5-4
Closing estate; procedures; termination of appointment of personal representative
Sec. 4. (a) Unless prohibited by order of the court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court no earlier than three (3) months after the date of the first published notice to creditors under IC 29-1-7-7(b), a verified statement stating that the personal representative, or a prior personal representative, has done the following:
(1) Published notice to creditors as provided in IC 29-1-7-7(b), and that the first publication occurred more than three (3) months prior to the date of the statement.
(2) Provided notice to creditors as required under IC 29-1-7-7(c) and IC 29-1-7-7(d).
(3) Fully administered the estate of the decedent by making payment, settlement, or other disposition of all claims which were presented, expenses of administration and estate, inheritance, and other death taxes, except as specified in the statement. If any claims remain undischarged, the statement shall:
(A) state whether the personal representative has distributed the estate, subject to possible liability, with the agreement of

the distributees; or
(B) detail other arrangements which have been made to accommodate outstanding liabilities.
(4) Executed and recorded a personal representative's deed for any real estate owned by the decedent.
(5) Distributed all the assets of the estate to the persons entitled to receive the assets.
(6) Sent a copy of the statement to all distributees of the estate and to all creditors or other claimants of whom the personal representative has actual knowledge whose claims are neither paid nor barred and has furnished a full account in writing of the personal representative's administration to the distributees whose interests are affected.
(7) Provided the court with the names and addresses of all distributees, creditors, and claimants to whom the personal representative has sent a copy of the statement under subdivision (6).
(b) If no proceedings involving the personal representative are pending in the court three (3) months after the closing statement is filed, the appointment of the personal representative terminates and the estate is closed by operation of law.
(Formerly: Acts 1975, P.L.288, SEC.11.) As amended by P.L.154-1990, SEC.7; P.L.130-1992, SEC.7; P.L.252-2001, SEC.15.

IC 29-1-7.5-4.5
Uncontested closing statements; audits and inquiries
Sec. 4.5. If, after three (3) months following the date that the closing statement required under section 4 of this chapter is filed, an objection to the closing statement has not been filed, the court does not have a duty to audit or make an inquiry.
As added by P.L.130-1992, SEC.8.

IC 29-1-7.5-5
Undischarged claims; actions against distributees; contribution
Sec. 5. After assets of an estate have been distributed, and subject to section 7 of this chapter, an undischarged claim not barred may be prosecuted in a proceeding against one (1) or more distributees. No distributee is liable to claimants for amounts in excess of the value of his distribution as of the time of distribution. As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration. Any distributee who fails to notify other distributees of the demand made upon him by the claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted against him loses his right of contribution against other distributees.
(Formerly: Acts 1975, P.L.288, SEC.11.) As amended by P.L.1-1993, SEC.213.

IC 29-1-7.5-6 Claims against personal representatives; limitation
Sec. 6. Unless previously barred by adjudication and except as provided in the closing statement, all claims against the personal representative, including claims by a person under a disability, are barred unless a proceeding to assert the same is commenced within three (3) months after the filing of the closing statement. The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate.
(Formerly: Acts 1975, P.L.288, SEC.11.) As amended by Acts 1978, P.L.132, SEC.4.

IC 29-1-7.5-7
Claims against distributees; limitation
Sec. 7. Unless otherwise barred, the claim of any claimant, including a claimant under a disability, to recover from a distributee who is liable to pay the claim, and the right of any heir or devisee, including an heir or devisee under a disability, or of a successor personal representative acting in their behalf, to recover property improperly distributed or the value thereof from any distributee is forever barred at the later of (a) three (3) years after the decedent's death, or (b) one (1) year after the closing statement is filed.
(Formerly: Acts 1975, P.L.288, SEC.11.) As amended by Acts 1978, P.L.132, SEC.5.

IC 29-1-7.5-8
Subsequently discovered estate; appointment of personal representative
Sec. 8. If other property of the estate is discovered after the estate has been settled and the personal representative discharged or three (3) months after a closing statement has been filed, the court upon petition of any interested person and upon notice as it directs may appoint the same or a successor personal representative to administer the subsequently discovered estate. If a new appointment is made, unless the court orders otherwise, the provisions of this title apply as appropriate; but no claim previously barred may be asserted in the subsequent administration.
(Formerly: Acts 1975, P.L.288, SEC.11.)



CHAPTER 8. DISPENSING WITH ADMINISTRATION

IC 29-1-8-1
Small estates; affidavit of conditions; motor vehicle transfers; securities; insurance death benefits; safe deposit boxes
Sec. 1. (a) Forty-five (45) days after the death of a decedent and upon being presented an affidavit that complies with subsection (b), a person:
(1) indebted to the decedent; or
(2) having possession of personal property or an instrument evidencing a debt, an obligation, a stock, or a chose in action belonging to the decedent;
shall make payment of the indebtedness or deliver the personal property or the instrument evidencing a debt, an obligation, a stock, or a chose in action to a person claiming to be entitled to payment or delivery of property of the decedent.
(b) The affidavit required by subsection (a) must be an affidavit made by or on behalf of the claimant and must state the following:
(1) That the value of the gross probate estate, wherever located (less liens and encumbrances), does not exceed fifty thousand dollars ($50,000).
(2) That forty-five (45) days have elapsed since the death of the decedent.
(3) That no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction.
(4) The name and address of each other person that is entitled to a share of the property and the part of the property to which each person is entitled.
(5) That the claimant has notified each person identified in the affidavit of the claimant's intention to present an affidavit under this section.
(6) That the claimant is entitled to payment or delivery of the property on behalf of each person identified in the affidavit.
(c) If a motor vehicle or watercraft (as defined in IC 9-13-2-198.5) is part of the estate, nothing in this section shall prohibit a transfer of the certificate of title to the motor vehicle if five (5) days have

elapsed since the death of the decedent and no appointment of a personal representative is contemplated. A transfer under this subsection shall be made by the bureau of motor vehicles upon receipt of an affidavit containing a statement of the conditions required by subsection (b)(1) and (b)(6). The affidavit must be duly executed by the distributees of the estate.
(d) A transfer agent of a security shall change the registered ownership on the books of a corporation from the decedent to a claimant upon the presentation of an affidavit as provided in subsection (a).
(e) For the purposes of subsection (a), an insurance company that, by reason of the death of the decedent, becomes obligated to pay a death benefit to the estate of the decedent is considered a person indebted to the decedent.
(f) For purposes of subsection (a), property in a safe deposit box rented by a decedent from a financial institution organized or reorganized under the law of any state (as defined in IC 28-2-17-19) or the United States is considered personal property belonging to the decedent in the possession of the financial institution.
(Formerly: Acts 1953, c.112, s.801; Acts 1965, c.379, s.2; Acts 1971, P.L.406, SEC.1; Acts 1975, P.L.288, SEC.12.) As amended by Acts 1977, P.L.2, SEC.80; Acts 1977, P.L.298, SEC.1; P.L.71-1991, SEC.15; P.L.77-1992, SEC.5; P.L.118-1997, SEC.16; P.L.59-2000, SEC.1; P.L.61-2006, SEC.4.

IC 29-1-8-1.5
Affidavit to obtain date of death values for personal property, accounts, and intangible property belonging to a decedent; form of affidavit; duty to furnish information to the affiant
Sec. 1.5. (a) This section does not apply to the following:
(1) Real property owned by a decedent.
(2) The contents of a safe deposit box rented by a decedent from a financial institution organized or reorganized under the law of any state (as defined in IC 28-2-17-19) or the United States.
(b) After the death of a decedent, a person:
(1) indebted to the decedent; or
(2) having possession of:
(A) personal property;
(B) an instrument evidencing a debt;
(C) an obligation;
(D) a chose in action;
(E) a life insurance policy;
(F) a bank account; or
(G) intangible property, including annuities, fixed income investments, mutual funds, cash, money market accounts, or stocks;
belonging to the decedent;
shall furnish the date of death value of the indebtedness or property and the names of the known beneficiaries of property described in

this subsection to a person who presents an affidavit containing the information required by subsection (c).
(c) An affidavit presented under subsection (b) must state:
(1) the name, address, Social Security number, and date of death of the decedent;
(2) the name and address of the affiant, and the relationship of the affiant to the decedent;
(3) that the disclosure of the date of death value is necessary to determine whether the decedent's estate can be administered under the summary procedures set forth in this chapter; and
(4) that the affiant is answerable and accountable for the information received to the decedent's personal representative, if any, or to any other person having a superior right to the property or indebtedness.
(d) A person presented with an affidavit under subsection (b) must provide the requested information within three (3) business days after being presented with the affidavit.
(e) A person who acts in good faith reliance on an affidavit presented under subsection (b) is immune from liability for the disclosure of the requested information.
(f) A person who:
(1) is presented with an affidavit under subsection (b); and
(2) refuses to provide the requested information within three (3) business days after being presented with the affidavit;
is liable to the estate of the decedent.
(g) A plaintiff who prevails in an action to compel a person presented with an affidavit under subsection (b) to accept the authority of the affiant or in an action for damages arising from a person's refusal to provide the information requested in an affidavit presented under subsection (b) shall recover the following:
(1) Three (3) times the amount of the actual damages.
(2) Attorney's fees and court costs.
(3) Prejudgment interest on the actual damages from the date the affidavit was presented to the person.
As added by P.L.95-2007, SEC.7.

IC 29-1-8-2
Personal property; payments; delivery; transfer; release
Sec. 2. The person paying, delivering, transferring, or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released to the same extent as if he dealt with a personal representative of the decedent. He is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit. If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer, or issuance compelled upon proof of their right in a proceeding brought for the purpose by or on behalf of the persons entitled thereto. Any person to whom payment, delivery, transfer or issuance is made is answerable and accountable

therefor to any personal representative of the estate or to any other person having a superior right.
(Formerly: Acts 1953, c.112, s.802; Acts 1975, P.L.288, SEC.13.)

IC 29-1-8-3
Disbursement and distribution of estate
Sec. 3. (a) If it appears that the value of a decedent's gross probate estate, less liens and encumbrances, does not exceed the sum of:
(1) twenty-five thousand dollars ($25,000), for the estate of an individual who dies before July 1, 2007, and fifty thousand dollars ($50,000), for the estate of an individual who dies after June 30, 2007;
(2) the costs and expenses of administration; and
(3) reasonable funeral expenses;
the personal representative or a person acting on behalf of the distributees, without giving notice to creditors, may immediately disburse and distribute the estate to the persons entitled to it and file a closing statement as provided in section 4 of this chapter.
(b) If an estate described in subsection (a) includes real property, an affidavit may be recorded in the office of the recorder in the county in which the real property is located. The affidavit must contain the following:
(1) The legal description of the real property.
(2) The following statement:
(A) If the individual dies after June 30, 2007, the following statement: "It appears that the decedent's gross probate estate, less liens and encumbrances, does not exceed the sum of the following: fifty thousand dollars ($50,000), the costs and expenses of administration, and reasonable funeral expenses.".
(B) If the individual dies before July 1, 2007, the following statement: "It appears that the decedent's gross probate estate, less liens and encumbrances, does not exceed the sum of the following: twenty-five thousand dollars ($25,000), the costs and expenses of administration, and reasonable funeral expenses.".
(3) The name of each person entitled to at least a part interest in the real property as a result of a decedent's death, the share to which each person is entitled, and whether the share is a divided or undivided interest.
(4) A statement which explains how each person's share has been determined.
(Formerly: Acts 1953, c.112, s.803; Acts 1959, c.239, s.1; Acts 1965, c.379, s.3; Acts 1971, P.L.406, SEC.2; Acts 1975, P.L.288, SEC.14.) As amended by P.L.146-1984, SEC.2; P.L.118-1997, SEC.17; P.L.42-1998, SEC.2; P.L.95-2007, SEC.8; P.L.220-2011, SEC.473.

IC 29-1-8-4
Closing of estate; statement
Sec. 4. (a) Unless prohibited by order of the court and except for

estates being administered by supervised personal representatives, a personal representative or a person acting on behalf of the distributees may close an estate administered under the summary procedures of section 3 of this chapter by filing with the court, at any time after disbursement and distribution of the estate, a verified statement stating that:
(1) to the best knowledge of the personal representative or person acting on behalf of the distributees the value of the gross probate estate, less liens and encumbrances, did not exceed the sum of:
(A) twenty-five thousand dollars ($25,000), for the estate of an individual who dies before July 1, 2007, and fifty thousand dollars ($50,000), for the estate of an individual who dies after June 30, 2007;
(B) the costs and expenses of administration; and
(C) reasonable funeral expenses;
(2) the personal representative or person acting on behalf of the distributees has fully administered the estate by disbursing and distributing it to the persons entitled to it; and
(3) the personal representative or person acting on behalf of the distributees has sent a copy of the closing statement to all distributees of the estate and to all creditors or other claimants of whom the personal representative or person acting on behalf of the distributees is aware and has furnished a full account in writing of the administration to the distributees whose interests are affected.
(b) If no actions, claims, objections, or proceedings involving the personal representative or person acting on behalf of the distributees are filed in the court within three (3) months after the closing statement is filed, the appointment of the personal representative or the duties of the person acting on behalf of the distributees terminate.
(c) A closing statement filed under this section has the same effect as one (1) filed under IC 29-1-7.5-4.
(d) A copy of any affidavit recorded under section 3(b) of this chapter must be attached to the closing statement filed under this section.
(Formerly: Acts 1953, c.112, s.804; Acts 1971, P.L.406, SEC.3; Acts 1975, P.L.288, SEC.15.) As amended by Acts 1976, P.L.125, SEC.4; Acts 1977, P.L.297, SEC.2; P.L.146-1984, SEC.3; P.L.95-2007, SEC.9; P.L.220-2011, SEC.474.

IC 29-1-8-4.5
Affidavit or entitlement to property
Sec. 4.5. The person claiming to be entitled to payment or delivery of the property belonging to the decedent may present to the court having jurisdiction over the decedent's estate an affidavit containing a statement of the conditions required under section (1)(b) of this chapter. Upon receipt of the affidavit, the court may, without notice and hearing, enter an order that the claimant is entitled to payment or delivery of the property. As added by Acts 1978, P.L.132, SEC.6. Amended by P.L.61-2006, SEC.5.

IC 29-1-8-5
Repealed
(Repealed by Acts 1975, P.L.288, SEC.51.)

IC 29-1-8-6
Repealed
(Repealed by Acts 1975, P.L.288, SEC.51.)

IC 29-1-8-7
Repealed
(Repealed by Acts 1975, P.L.288, SEC.51.)

IC 29-1-8-8
Payment of claims; accounting; closing administration
Sec. 8. Whenever, after the inventory has been filed by a personal representative, it is established that the estate of a decedent, exclusive allowance to the surviving spouse or dependent children, does not exceed an amount sufficient to pay the claims of classes 1 to 6 inclusive, the personal representative upon order of the court shall pay the same in the order provided and thereafter present his account with an application for the settlement and allowance thereof. Thereupon, the court, with or without notice, may adjust, correct, settle, allow or disallow such account, and, if the account is settled and allowed, decree final distribution, discharge the personal representative and close the administration.
(Formerly: Acts 1953, c.112, s.808; Acts 1975, P.L.288, SEC.16.)

IC 29-1-8-9
Prepaid funeral expenses; last illness expense
Sec. 9. This article shall not be construed to prevent the application by any person, association or corporation of all or any portion of any obligation owed to a decedent's estate and designed, intended or created for the purpose of paying the funeral expenses or expenses of the last illness of the deceased from directly applying the proceeds of such obligation for such purpose. The payment of such expenses by the obligor or person holding such funds shall be a complete defense to the extent of such payment to the demand of any person on behalf of such estate or any other claimant.
(Formerly: Acts 1953, c.112, s.809.) As amended by Acts 1982, P.L.171, SEC.26.



CHAPTER 9. ADJUDICATED COMPROMISE OF CONTROVERSIES

IC 29-1-9-1
Persons represented; creditors; taxing authorities
Sec. 1. The compromise of any contest or controversy as to:
(a) admission to probate of any instrument offered as the last will of any decedent,
(b) the construction, validity or effect of any such instrument,
(c) the rights or interests in the estate of the decedent of any person, whether claiming under a will or as heir,
(d) the rights or interests of any beneficiary of any testamentary trust, or
(e) the administration of the estate of any decedent or of any testamentary trust,
whether or not there is or may be any person interested who is a minor or otherwise without legal capacity to act in person or whose present existence or whereabouts cannot be ascertained, or whether or not there is any inalienable estate or future contingent interest which may be affected by such compromise, shall, if made in accordance with the provisions of this article, be lawful and binding upon all the parties thereto, whether born or unborn, ascertained or unascertained, including such as are represented by trustees, guardians of estates and guardians ad litem; but no such compromise shall in any way impair the rights of creditors or of taxing authorities.
(Formerly: Acts 1953, c.112, s.901.) As amended by Acts 1982, P.L.171, SEC.27.

IC 29-1-9-2
Terms of agreement; execution; guardian ad litem
Sec. 2. (a) The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons having interests or claims which will or may be affected by the compromise, except those who may be living but whose present existence or whereabouts is unknown and cannot after diligent search be ascertained.
(b) Any interested person may then submit the agreement to the court for its approval and for the purpose of directing the agreement's execution by the personal representative of the estate, by the trustees of every testamentary trust which will be affected by the compromise, and by the guardians of the estates of minors, of incapacitated persons, of unborn and unascertained persons, and of

persons whose present existence or whereabouts is unknown and cannot after diligent search be ascertained, who might be affected by the compromise.
(c) IC 29-1-1-20 applies if there is any person who, if living, has an interest which may be affected by the compromise, but whose present existence or whereabouts cannot after diligent search be ascertained, or who is a minor or incapacitated and has no guardian of the estate, or if there is any future contingent interest which might be taken by any person not then in being and which might be affected by the compromise.
(Formerly: Acts 1953, c.112, s.902.) As amended by P.L.33-1989, SEC.38; P.L.118-1997, SEC.18.

IC 29-1-9-3
Notice; order approving agreement
Sec. 3. Upon due notice, in the manner directed by the court, to all interested persons in being, or to their guardians, and to the guardians of all unborn persons who may take contingent interests by the compromise, and to the personal representative of the estate and to all trustees of testamentary trusts which would be affected by the compromise, the court shall, if it finds that the contest or controversy is in good faith and that the effect of the agreement upon the interests of persons represented by fiduciaries is just and reasonable, make an order approving the agreement and directing the fiduciaries and guardians ad litem to execute such agreement. Upon the making of such order and the execution of the agreement, all further disposition of the estate shall be in accordance with the terms of the agreement.
(Formerly: Acts 1953, c.112, s.903.)



CHAPTER 10. PERSONAL REPRESENTATIVES

IC 29-1-10-1
Letters testamentary; letters of general administration; persons to whom granted; order; qualifications
Sec. 1. (a) Domiciliary letters testamentary or domiciliary letters of general administration may be granted to one (1) or more of the persons mentioned in this subsection, natural or corporate, who are not disqualified, in the following order:
(1) To the executor or executors designated in a will that has been admitted to probate.
(2) To a surviving spouse who is a devisee in a will that has been admitted to probate.
(3) To a devisee in a will that has been admitted to probate.
(4) To the surviving spouse, or to the person or persons nominated by the surviving spouse or to the surviving spouse and the person or persons nominated by the surviving spouse.
(5) To:
(A) an heir;
(B) the person or persons nominated by an heir; or
(C) an heir and the person or persons nominated by an heir.
(6) If there is not a person listed in subdivisions (1) through (5), then to any other qualified person.
(b) No person is qualified to serve as a domiciliary personal representative who is:
(1) under eighteen (18) years of age;
(2) incapacitated unless the incapacity is caused only by:
(A) physical illness;
(B) physical impairment; or
(C) physical infirmity;
(3) a convicted felon, either under the laws of the United States or of any state or territory of the United States;
(4) a resident corporation not authorized to act as a fiduciary in this state; or
(5) a person whom the court finds unsuitable.
(c) A nonresident individual or corporate fiduciary may qualify and serve as a joint personal representative with a resident personal representative only by:
(1) filing with the court that has jurisdiction of the administration of the decedent's estate a bond in an amount:
(A) not less than:
(i) the probable value of the estate's personal property;

plus
(ii) the estimated rents and profits to be derived from the property in the estate during the probate period; and
(B) not greater than the probable gross value of the estate; and
(2) otherwise meeting the qualifications of subsection (b).
(d) A nonresident individual who otherwise qualifies under subsection (b) may qualify to serve as a personal representative in Indiana only by filing with the court that has jurisdiction of the administration of the decedent's estate:
(1) notice in writing of the individual's acceptance of the appointment as personal representative;
(2) notice of the appointment of a resident agent to accept service of process, notices, and other documents; and
(3) a bond in an amount:
(A) not less than:
(i) the probable value of the estate's personal property; plus
(ii) the estimated rents and profits to be derived from the property in the estate during the probate period; and
(B) not greater than the probable gross value of the estate.
(e) If a personal representative becomes a nonresident of this state, the representative remains qualified to serve only if the representative files with the court that has jurisdiction of the administration of the estate a bond in an amount:
(1) not less than:
(A) the probable value of the estate's personal property; plus
(B) the estimated rents and profits to be derived from the property in the estate during the probate period; and
(2) not greater than the probable gross value of the estate.
(f) A nonresident individual who satisfies the conditions of subsection (d) or (e) submits personally to the jurisdiction of the court in any proceeding that relates to the estate of the decedent.
(Formerly: Acts 1953, c.112, s.1001; Acts 1973, P.L.287, SEC.5; Acts 1975, P.L.289, SEC.2.) As amended by Acts 1982, P.L.173, SEC.1; P.L.33-1989, SEC.39; P.L.118-1997, SEC.19.

IC 29-1-10-2
Letters; renouncing right
Sec. 2. Any person entitled to letters testamentary or to general letters of administration may renounce his right thereto in writing, which renunciation shall be filed with the clerk.
(Formerly: Acts 1953, c.112, s.1002.)

IC 29-1-10-3
Letters; issuance; conditions
Sec. 3. Letters testamentary, of administration, of administration with the will annexed, de bonis non, and all other letters special or otherwise, shall be issued to the person entitled to receive the same when: (a) Said person, if an individual, has taken and subscribed before the clerk or any other officer authorized to administer oaths, an oath or affirmation that he will faithfully discharge the duties of his trust according to law and has given such bond as may be required and the bond has been approved by the court.
(b) Some officer of the corporation, if the person is a corporation, has taken and subscribed before the clerk or any other officer authorized to administer oaths, an oath or affirmation that said bank or trust company will faithfully discharge the duties of its trust according to law, has filed an acceptance of the appointment, duly executed and acknowledged by one (1) of its officers and, if a bond is required to be filed by it, shall have filed such bond as may be required and the bond shall have been approved by the court. The oath and, if a bank or trust company, also the acceptance shall be filed and recorded as a part of the proceedings of the estate.
(Formerly: Acts 1953, c.112, s.1003; Acts 1971, P.L.407, SEC.1.)

IC 29-1-10-4
Letters; evidence of authority
Sec. 4. Letters issued to a personal representative, attested by the clerk, and under the seal of the court issuing them, shall be conclusive evidence of the authority of the person to whom they are issued until superseded or revoked, and shall extend to all the estate, personal and real, of the decedent within the state. The record of such letters and duly certified transcripts thereof, may be given in evidence with like effect as the originals.
(Formerly: Acts 1953, c.112, s.1004.)

IC 29-1-10-5
Actions or proceedings; evidence of authority
Sec. 5. In any action or proceeding brought by the personal representative in such representative capacity, it shall not be necessary for him to make profert of his letters, nor shall his right to sue as such personal representative be questioned, unless the opposite party shall file a plea denying such right, with his affidavit to the truth thereof thereunto attached, in which case a copy of the letters issued to such personal representative, duly authenticated, shall be all the evidence necessary to establish such right.
(Formerly: Acts 1953, c.112, s.1005.)

IC 29-1-10-6
Removal of personal representatives for reasons other than a change in control of a corporate fiduciary
Sec. 6. (a) This section does not apply to the removal of a corporate fiduciary after a change in control of the corporate fiduciary.
(b) When the personal representative becomes incapacitated (unless the incapacity is caused only by a physical illness, infirmity, or impairment), disqualified, unsuitable or incapable of discharging the representative's duties, has mismanaged the estate, failed to

perform any duty imposed by law or by any lawful order of the court, or has ceased to be domiciled in Indiana, the court may remove the representative in accordance with either of the following:
(1) The court on its own motion may, or on petition of any person interested in the estate shall, order the representative to appear and show cause why the representative should not be removed. The order shall set forth in substance the alleged grounds upon which such removal is based, the time and place of the hearing, and may be served upon the personal representative in the same manner as a notice is served under this article.
(2) The court may without motion, petition or application, for any such cause, in cases of emergency, remove such personal representative instantly without notice or citation.
(c) The removal of a personal representative after letters are duly issued does not invalidate official acts performed prior to removal.
(Formerly: Acts 1953, c.112, s.1006.) As amended by Acts 1982, P.L.171, SEC.28; P.L.33-1989, SEC.40; P.L.143-2009, SEC.12.

IC 29-1-10-6.5
Removal of personal representative following a change in control of a corporate fiduciary
Sec. 6.5. (a) This section does not apply to the removal of a personal representative under section 6 of this chapter.
(b) An interested person may petition the court for the removal of a corporate fiduciary appointed by the court as personal representative if there has been a change in the control of the corporate fiduciary and either of the following applies:
(1) The change in the control of the corporate fiduciary occurred after the date of the execution of the decedent's will but before the decedent's death.
(2) The change in the control of the corporate fiduciary occurred after the corporate fiduciary was appointed and during the administration of the decedent's estate.
(c) A petition described in subsection (b) must be filed:
(1) not later than thirty (30) days after an interested person receives notice under IC 29-1-7-7(c) or IC 29-1-7.5-1.5, in the case of a change of control described in subsection (b)(1); or
(2) not later than a reasonable time after the change of control, in the case of a change of control described in subsection (b)(2).
(d) The court may remove the corporate fiduciary if the court determines, after a hearing, that the removal is in the best interests of all interested persons. The court may replace the corporate fiduciary with another corporate fiduciary or an individual.
(e) For purposes of this section, a change in control of a corporate fiduciary occurs whenever a person or group of persons acting in concert acquires the beneficial ownership of a total of at least twenty-five percent (25%) of the outstanding voting stock of:
(1) a corporate fiduciary; or
(2) a corporation controlling a corporate fiduciary. (f) The removal of a corporate fiduciary after letters are duly issued does not invalidate official acts performed before the removal.
(g) If a corporate fiduciary is replaced under this section, the corporate fiduciary is entitled to receive reasonable compensation for services rendered before the removal.
As added by P.L.143-2009, SEC.13. Amended by P.L.6-2010, SEC.8.

IC 29-1-10-7
Successor representatives; appointment
Sec. 7. When a personal representative dies, is removed by the court, or resigns and such resignation is accepted by the court, the court may, and if he was the sole or last surviving personal representative and administration is not completed, the court shall appoint another personal representative in his place.
(Formerly: Acts 1953, c.112, s.1007.)

IC 29-1-10-8
Successor representatives; rights and powers
Sec. 8. When a successor personal representative or an administrator with the will annexed is appointed, he shall have all the rights and powers of his predecessor or of the executor designated in the will, except that he shall not exercise powers given in the will which by its terms are personal to the executor therein designated.
(Formerly: Acts 1953, c.112, s.1008.)

IC 29-1-10-9
Joint representatives; powers; survivor
Sec. 9. Every power exercisable by joint personal representative may be exercised by the survivor of them when one is dead or by the other when one appointment is terminated by order of the court, unless the power is given in the will and its terms otherwise provide as to the exercise of such power.
(Formerly: Acts 1953, c.112, s.1009.)

IC 29-1-10-10
Joint representatives; powers
Sec. 10. Where there are two (2) or more personal representatives, the following powers can be exercised, except as otherwise provided in section 11 of this chapter, only by all of them:
(a) the institution of a suit on behalf of the estate;
(b) the employment of an attorney;
(c) the carrying on the business of the deceased;
(d) the voting of corporate shares of the estate;
(e) the exercise of those powers given by the will which, by the terms of the will, are to be exercised only by all of the personal representatives, or by all the survivors of them.
All other powers can be exercised by any one of the personal representatives, unless the will otherwise provides.
(Formerly: Acts 1953, c.112, s.1010.) As amended by Acts 1982, P.L.171, SEC.29.
IC 29-1-10-11
Joint representatives; powers; voting shares of stock
Sec. 11. (a) Where powers possessed by two (2) or more personal representatives are to be exercised by them jointly, the will of the majority shall control the manner in which such power shall be exercised unless the will otherwise provides.
Where the personal representatives, or a majority of them, cannot agree, or where they are equally divided upon the manner in which such power shall be exercised, other than in the voting of shares of stock, the court shall, upon petition filed by any of such personal representatives or by any party in interest, direct the manner in which such power shall be exercised, and such power shall be exercised only in accordance with such direction.
(b) Shares of stock held by personal representatives may be voted by the personal representatives in such manner as the instrument or order appointing such personal representatives may direct. In the absence of such direction or the inability of the personal representatives to act in accordance therewith, the following provisions shall apply:
(1) Where shares of stock are held jointly by two (2) or more personal representatives, such shares shall be voted in accordance with the will of the majority.
(2) Where the personal representatives or a majority of them cannot agree, or where they are equally divided upon the question of voting such shares of stock, the court shall, upon petition filed by any of such personal representatives or by any party in interest, direct the voting of such shares as it may deem for the best interest of the beneficiaries, and such shares shall be voted in accordance with such direction.
(Formerly: Acts 1953, c.112, s.1011.)

IC 29-1-10-12
Voting corporate shares
Sec. 12. The personal representative may vote shares of corporate stock in person, or by proxy, discretionary or otherwise and with or without right of substitution and revocation.
(Formerly: Acts 1953, c.112, s.1012.)

IC 29-1-10-12.5
Protection of persons dealing in good faith
Sec. 12.5. A person who in good faith either assists a personal representative or deals with him for value is protected as if the personal representative properly exercised his power. The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise. No provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here

expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive. The protection here expressed is in addition to that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.
As added by Acts 1977, P.L.297, SEC.3.

IC 29-1-10-13
Compensation; attorney's services
Sec. 13. If a testator by will makes provision for the compensation of his personal representative, that shall be taken as his full compensation unless he files in the court a written instrument renouncing all claims for the compensation provided by the will before qualifying as personal representative. The personal representative, when no compensation is provided in the will, or when he renounces all claim to the compensation provided in the will, shall be allowed such compensation for his services as the court shall deem just and reasonable. Additional compensation may be allowed for his services as attorney and for other services not required of a personal representative. An attorney performing services for the estate at the instance of the personal representative shall have such compensation therefor out of the estate as the court shall deem just and reasonable. Such compensation may be allowed at the final settlement; but at any time during administration a personal representative or his attorney may apply to the court for an allowance upon the compensation of the personal representative and upon attorney's fees.
(Formerly: Acts 1953, c.112, s.1013.)

IC 29-1-10-14
Actions on probate; expenses and attorney's fees
Sec. 14. When any person designated as executor in a will, or the administrator with the will annexed, or if at any time there be no such representative, then any devisee therein, defends it or prosecutes any proceedings in good faith and with just cause for the purpose of having it admitted to probate, whether successful or not, he shall be allowed out of the estate his necessary expenses and disbursements including reasonable attorney's fees in such proceedings.
(Formerly: Acts 1953, c.112, s.1014.)

IC 29-1-10-15
Special administrator; appointment; appeal of order
Sec. 15. A special administrator may be appointed by the court if:
(a) from any cause delay is necessarily occasioned in granting letters, or
(b) before the expiration of the time allowed by law for issuing letters, any competent person shall file his affidavit with the

clerk that anyone is intermeddling with the estate or that there is no one having authority to take care of the same, or
(c) if any person shall have died testate and objections to the probate of his will shall have been filed as provided by law.
The appointment of a special administrator may be for a specified time to perform duties respecting specific property, or to perform particular acts as shall be stated in the order of appointment. The fact that a person has been designated as executor in a decedent's will shall not disqualify him from being appointed special administrator of such decedent's estate or any portion thereof.
The special administrator shall make such reports as the court shall direct, and shall account to the court upon the termination of his authority. Otherwise, and except as the provisions of this article by terms apply to general personal representatives, and except as ordered by the court, the law and procedure relating to personal representatives in this article shall apply to special administrators. The order appointing a special administrator shall not be appealable.
(Formerly: Acts 1953, c.112, s.1015.) As amended by Acts 1982, P.L.171, SEC.30.

IC 29-1-10-16
Pending will contest; administration of estate
Sec. 16. Prior to the adjudication of a pending will contest any general personal representative or any special administrator, within the limits of his authority, shall proceed to administer the estate pursuant to the law respecting intestate estates, so far as the same may be done consistent with the terms of any such will.
(Formerly: Acts 1953, c.112, s.1016.)

IC 29-1-10-17
Damages for wrongful death
Sec. 17. An administrator collecting damages for personal injury resulting in the death of any decedent, may, at any time, file in the court where he was appointed his final report with respect to such proceeds, and the same may be approved by the court, and it shall not be necessary to publish any notice of the final settlement of such estate unless the same is ordered by the court. In the event that said administrator was appointed for the sole purpose of collecting such damages it shall not be necessary to publish any notice of the issuance of letters of administration.
(Formerly: Acts 1953, c.112, s.1017.)

IC 29-1-10-18
Wrongful death; nonresident; appointment of administrator
Sec. 18. Any court having probate jurisdiction in the state of Indiana may appoint an administrator for the estate of a nonresident for the sole purpose of bringing an action to recover damages for the wrongful death of such nonresident. The appointment may be made in the county in which the death occurred; or in the county in which the injury causing the death was received; or in the county in which

any party defendant to the suit resides. The appointment shall in no way depend upon whether or not the decedent left assets.
(Formerly: Acts 1953, c.112, s.1018.)

IC 29-1-10-19
Termination of authority; validity of prior acts
Sec. 19. All acts of personal representatives whose authority shall subsequently be terminated because an estate found to be intestate is later found to be testate, or vice versa, because of a revocation of letters, or for any other cause, which acts were lawful when performed, according to the authority under which such personal representative was acting, shall be valid insofar as concerns the rights and liabilities of a purchaser, lessee, or encumbrancer, for value in good faith or a personal representative who has acted in good faith. No person delivering or transferring property to a personal representative or to any other person by authority of the letters issued to such personal representative or upon court order or pursuant to a will under which such a personal representative is acting, shall be held accountable by virtue of such acts performed prior to such termination of authority if such acts were lawful in accordance with the apparent authority of such letters, court order or will.
(Formerly: Acts 1953, c.112, s.1019.)



CHAPTER 11. BOND OF PERSONAL REPRESENTATIVE

IC 29-1-11-2
Deposit of money or assets; withdrawal
Sec. 2. It shall be lawful for the personal representative to agree with his surety for the deposit of any or all money and other assets of the estate with a bank, safe deposit or trust company, authorized by law to do business as such, or other depository approved by the court, if such deposit is otherwise proper, in such manner as to prevent the withdrawal of such moneys or other assets without the written consent of the surety, or on order of the court made on such notice to the surety as the court may direct.
(Formerly: Acts 1953, c.112, s.1102.)

IC 29-1-11-3
Run to state; joint and several liability; conflict of laws
Sec. 3. The bond of the personal representative shall run to the state of Indiana to the use of all persons for whose benefit it was given under the provision of this article and shall be for the security and benefit of such persons. The sureties shall be jointly and severally liable with the personal representative and with each other. The provisions of this section shall not change the rights of the sureties under other statutes or under the law.
(Formerly: Acts 1953, c.112, s.1103.) As amended by Acts 1982, P.L.171, SEC.31.

IC 29-1-11-4
Joint representatives; personal representative as surety
Sec. 4. When two (2) or more persons are appointed personal representatives of the same estate and are required by the provisions of this article to give a bond, the court may require either a separate bond from each or one (1) bond from all of them. No personal representative shall be deemed a surety for another personal representative unless the terms of the bond so provide.
(Formerly: Acts 1953, c.112, s.1104.) As amended by Acts 1982, P.L.171, SEC.32.
IC 29-1-11-5
Affidavit of surety; value of property
Sec. 5. Each personal surety shall execute and file with the court an affidavit that he owns real property, subject to execution, of a value over and above his liabilities, equal to the amount of the bond, and shall include in such affidavit the total amount of his obligations as surety on other official or statutory bonds.
If the amount of the bond exceeds $1,000, the affidavit shall also state:
(a) An adequate description of the real property within this state offered by him as security.
(b) The total amount of the liens, unpaid taxes, other bonds executed and other encumbrances on the property so offered by him as security.
(c) The assessed and market value of such property and the value of the surety's equity over and above all encumbrances, liens, and unpaid taxes.
(d) That the equity in such property so offered is equal to the amount of the bond.
The only provision of this section which shall apply in counties in this state having a population of less than fifty thousand (50,000) according to the last preceding United States census, is the provision that each personal surety shall execute and file with the court an affidavit that he owns real property, subject to execution, of a value over and above his liabilities, including contingent liabilities equal to the amount of the bond.
(Formerly: Acts 1953, c.112, s.1105.)

IC 29-1-11-6
Sufficiency; value of assets; evidence of title
Sec. 6. No bond of a personal representative shall be deemed sufficient unless it shall have been examined and approved as required by law, and the approval endorsed thereon in writing. Before giving approval the court, judge, commissioner, or clerk may require evidence as to the value and character of the assets of personal sureties, including an abstract, certificate or other satisfactory evidence of title of every tract of real property which is offered as security. In the event that the bond is not approved, the personal representative shall, within such time as may be directed, secure a bond with satisfactory surety or sureties.
(Formerly: Acts 1953, c.112, s.1106.)

IC 29-1-11-7
Failure to give bond; successor; revocation of letters
Sec. 7. If at any time a personal representative fails to give a bond as required by the court, within the time fixed by the court, some other person shall be appointed in his stead. If letters have been issued, they shall be revoked.
(Formerly: Acts 1953, c.112, s.1107.)
IC 29-1-11-8
Repealed
(Repealed by Acts 1975, P.L.288, SEC.51.)

IC 29-1-11-9
New bond; release of surety; accounting
Sec. 9. (a) Any surety upon any bond of any personal representative or other fiduciary may petition the court approving such bond to be released therefrom. Ten (10) days' notice thereof shall be given the principal in said bond. Upon proof of such notice, the court shall notify the principal to file a new bond within fifteen (15) days with penalty and surety to the approval of the court. Upon failure to file such a new bond with the time fixed, the principal shall be forthwith removed by the court. In either event the principal shall file an accounting covering his acts to date. As soon as said new bond is filed or said principal removed, the surety shall be released from any liability for the acts or omissions of the principal thereafter occurring, but shall remain liable for his prior acts and omissions.
(b) Any principal in any bond given by any executor, administrator, guardian or fiduciary may apply to the court approving such bond to terminate further liability on such bond and to release the surety or sureties thereon from all further liability and offer a new bond in an amount and with sureties as required by law and file an accounting covering his acts to the date thereof. Ten (10) days' notice of such application shall be given the sureties. Upon the approval of the accounting and the new bond, the court shall enter an order discharging the original sureties from all liability upon said bond for acts or omissions of the principal thereafter occurring, but they shall remain liable on said former bond for prior acts and omissions.
(Formerly: Acts 1953, c.112, s.1109.)

IC 29-1-11-10
Breach of obligation; damages; intervention
Sec. 10. (a) The court may, on breach of the obligation of the bond of the personal representative, after notice to the obligors in the bond and to such other persons as the court directs, determine the damages as a part of the proceeding for the administration of the estate, and by appropriate proceeding enforce the collection thereof from those liable on the bond. Such determination and enforcement may be made by the court upon its own motion or upon application of a successor personal representative, or of any other personal representative, or of any other interested person. The court may hear the application at time of settling the accounts of the defaulting personal representative or at such other time as the court may direct. Damages shall be assessed on behalf of all interested persons and may be paid over to the successor or other non-defaulting personal representative and distributed as other assets held by the personal representative in his official capacity.
(b) The bond of the personal representative shall not be void upon

the first recovery, but may be proceeded upon from time to time until the whole penalty is exhausted.
(c) If the court has already determined the liability of the personal representative, the sureties shall not be permitted thereafter to deny such liability in any action or hearing to determine their liability; but the surety may intervene in any hearing to determine the liability of the personal representative.
(Formerly: Acts 1953, c.112, s.1110.)

IC 29-1-11-11
Validity; bound to full extent; action on defective bond
Sec. 11. No surety bond entered into under the provisions of this article shall be void for want of form or substance or recital or condition nor the principal or surety be discharged, but the principal and surety shall be bound by such bond to the full extent contemplated by the law requiring the same and the sureties to the amount specified in the bond. In all actions on a defective bond the plaintiff or relator may suggest the defect in his complaint and recover to the same extent as if such bond complied with the law requiring the same.
(Formerly: Acts 1953, c.112, s.1111.) As amended by Acts 1982, P.L.171, SEC.33.



CHAPTER 12. INVENTORY

IC 29-1-12-2
Repealed
(Repealed by Acts 1975, P.L.289, SEC.3.)

IC 29-1-12-3
Distant places or types of property; separate inventory and appraisement
Sec. 3. When such estate is situated in places distant from each

other or is composed of different types of property, the personal representative may prepare the inventory in separate instruments for each place or type of property.
(Formerly: Acts 1953, c.112, s.1203; Acts 1971, P.L.409, SEC.2; Acts 1975, P.L.288, SEC.19.)

IC 29-1-12-4
Repealed
(Repealed by Acts 1975, P.L.288, SEC.51.)

IC 29-1-12-5
Right of action against executor; insolvent personal representative
Sec. 5. The naming of any person as executor in a will shall not operate as a discharge or bequest of any right of action which the testator had against such executor, but such right of action, if it survives, shall be included among the assets of the decedent in the inventory. If the personal representative is or becomes insolvent, debts owed by him to the decedent shall not be deemed assets in his hands in determining the liability on his bond.
(Formerly: Acts 1953, c.112, s.1205.)

IC 29-1-12-6
Evidence
Sec. 6. Inventories and appraisements may be given in evidence in all proceedings, but shall not be conclusive, and other evidence may be introduced to vary the effect thereof.
(Formerly: Acts 1953, c.112, s.1206.)



CHAPTER 13. COLLECTION AND MANAGEMENT OF ASSETS

IC 29-1-13-1.1
Electronically stored documents of deceased
Sec. 1.1. (a) As used in this section, "custodian" means any person who electronically stores the documents or information of another person.
(b) A custodian shall provide to the personal representative of the estate of a deceased person, who was domiciled in Indiana at the time of the person's death, access to or copies of any documents or information of the deceased person stored electronically by the custodian upon receipt by the custodian of:
(1) a written request for access or copies made by the personal representative, accompanied by a copy of the death certificate and a certified copy of the personal representative's letters testamentary; or
(2) an order of a court having probate jurisdiction of the deceased person's estate.
(c) A custodian may not destroy or dispose of the electronically stored documents or information of the deceased person for two (2) years after the custodian receives a request or order under subsection (b).
(d) Nothing in this section shall be construed to require a custodian to disclose any information:
(1) in violation of any applicable federal law; or
(2) to which the deceased person would not have been permitted access in the ordinary course of business by the custodian.
As added by P.L.12-2007, SEC.1.

IC 29-1-13-1.5 Access to safe deposit box; duties of financial institutions
Sec. 1.5. (a) Upon the death of an individual, a financial institution shall grant access in the following order of priority to a safe deposit box leased by the individual at the time of the individual's death:
(1) A surviving joint lessee of the safe deposit box, upon the presentation of proof of the individual's status as a joint lessee.
(2) The personal representative of the individual's estate, upon the presentation of letters testamentary or letters of administration.
(3) The personal representative named in the individual's will, upon the presentation of an affidavit meeting the requirements of subsection (c) if a probate estate has not been opened.
(4) The trustee of a trust created by the individual that was revocable during the individual's life, upon the presentation of an affidavit meeting the requirements of subsection (c) if a probate estate has not been opened.
(5) Any other individual, upon the presentation of a court order directing access to the safe deposit box.
(b) A person granted access to a safe deposit box under subsection (a) may exercise the following rights:
(1) The right to open the safe deposit box.
(2) The right to remove the contents of the safe deposit box.
(3) The right to cancel the lease for the safe deposit box.
(c) An affidavit required by subsection (a)(3) or (a)(4) must contain the following information:
(1) The name of the individual leasing the safe deposit box and the date of the individual's death.
(2) A statement as to whether the individual died testate or intestate.
(3) The name of the county in which the individual was domiciled at the time of the individual's death.
(4) A statement that no application or petition for the appointment of a personal representative has been granted or is pending in any jurisdiction.
(5) A statement under the penalty of perjury that the affiant is qualified under subsection (a)(3) or (a)(4) to obtain access to the safe deposit box leased by the individual.
(d) Except as provided in subsection (h), a financial institution that is presented with a request for access to a safe deposit box by a person described in subsection (a):
(1) shall grant access to the safe deposit box within three (3) business days of the presentation of the appropriate documentation required by subsection (a); and
(2) is liable to:
(A) the estate of the individual leasing the safe deposit box; or
(B) an individual entitled to access to the safe deposit box under subsection (a);
if it fails to grant access to the safe deposit box within three (3)

business days of the presentation of the appropriate documentation required by subsection (a).
(e) A financial institution that provides access to a safe deposit box under this section is discharged and released from liability and responsibility for the assets held in the safe deposit box. The financial institution is not required to:
(1) inquire into the truth of any statement in an affidavit presented under this section; or
(2) participate in the disposition of the assets held in the safe deposit box.
(f) A plaintiff who prevails in an action:
(1) to compel a financial institution presented with a request for access to a safe deposit box in accordance with this section to accept the authority of the person requesting access; or
(2) for damages arising from a financial institution's refusal to grant the requested access;
is entitled to recover the amounts specified in subsection (g).
(g) A prevailing plaintiff described in subsection (f) is entitled to the following:
(1) Three (3) times the amount of the actual damages.
(2) Attorney's fees and court costs.
(3) Prejudgment interest on the actual damages calculated from the date that the appropriate documentation was presented to the financial institution under subsection (a).
(h) If a financial institution requires the services of a locksmith or other contractor to gain access to a safe deposit box, the financial institution has five (5) additional business days to comply with the requirements of subsection (d).
As added by P.L.101-2008, SEC.6.

IC 29-1-13-2
Preserving estate; action to prevent loss
Sec. 2. No executor named in the will shall interfere with the estate entrusted to him further than to preserve the same until the issuing of letters; but, for that purpose, he may prosecute any suit to prevent the loss of any part thereof.
(Formerly: Acts 1953, c.112, s.1302.)

IC 29-1-13-3
Actions; trespass; waste; costs; examine party
Sec. 3. Every personal representative shall have full power to maintain any suit in any court of competent jurisdiction, in his name as such personal representative, for any demand of whatever nature due the decedent or his estate or for the recovery of possession of any property of the estate or for trespass or waste committed on the estate of the decedent in his lifetime, or while in the possession of the personal representative; but he shall not be liable, in his individual capacity, for any costs in such suit, and shall have power, at his option, to examine the opposite party under oath, touching such demand. (Formerly: Acts 1953, c.112, s.1303.)

IC 29-1-13-4
Fraudulent conveyances; recovery
Sec. 4. The real and personal property liable for the payment of debts of a decedent shall include all property transferred by him with intent to defraud his creditors or any of them, or transferred by any other means which is in law void as against his creditors or any of them; and the right to recover such property, so far as necessary for the payment of the debts of the decedent, shall be in the personal representative, who shall take such steps as may be necessary to recover the same. Such property shall constitute general assets for the payment of all creditors; but no property so transferred shall be taken from anyone who purchased it for a valuable consideration, in good faith and without knowledge of the fraud.
(Formerly: Acts 1953, c.112, s.1304.)

IC 29-1-13-5
Compromise; debtor or obligor
Sec. 5. When it appears for the best interest of the estate, the personal representative may on order of the court effect a fair and reasonable compromise with any debtor or other obligor, or extend, renew or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge or other lien upon property of another person, he may, in lieu of foreclosure, accept a conveyance or transfer of such encumbered assets from the owner thereof in satisfaction of the indebtedness secured by such lien, if it appears for the best interest of the estate and if the court shall so order. In the absence of prior authorization or subsequent approval of the court, no compromise shall bind the estate.
(Formerly: Acts 1953, c.112, s.1305.)

IC 29-1-13-6
Real estate interest as personal assets; proceeds from sale of real estate
Sec. 6. (a) Unless foreclosure shall have been completed and redemption period shall have expired prior to the death of a decedent, real property mortgages, the interest in the mortgaged premises conveyed thereby, and the debt secured thereby, or any real property acquired by the personal representative in settlement of a debt or liability, or any real property sold by the decedent on written contract, the purchase price of which shall not have been paid in full prior to the death of the decedent, shall be deemed personal assets in the hands of his personal representative and be distributed and accounted for as such, but any sale, mortgage, lease or exchange of any of such real property made after the death of the decedent shall be made pursuant to IC 29-1-15, unless otherwise provided in the will of the decedent.
(b) In all cases of a sale of real property by a personal

representative, upon order of the court the surplus of the proceeds of such sale remaining on the final settlement of the account shall be considered as real property and disposed of among the persons and in the same proportions as the real property would have been if it had not been sold.
(Formerly: Acts 1953, c.112, s.1306.) As amended by Acts 1982, P.L.171, SEC.34.

IC 29-1-13-7
Mortgages; release and discharge
Sec. 7. When, in any case, a mortgage to the decedent is redeemed, or the debt secured thereby is or has been paid to the decedent or to his personal representative, the latter shall release and discharge the mortgage.
(Formerly: Acts 1953, c.112, s.1307.)

IC 29-1-13-8
Valueless property; abandonment
Sec. 8. When any property is valueless, or is so encumbered, or is in such condition that it is of no benefit to the estate, the court may order the personal representative to abandon it.
(Formerly: Acts 1953, c.112, s.1308.)

IC 29-1-13-9
Embezzlement; conversion
Sec. 9. If a person embezzles or converts to the person's own use the personal property of a decedent before the appointment of a personal representative, the person is liable to the estate for the value of the property embezzled or converted.
(Formerly: Acts 1953, c.112, s.1309.) As amended by P.L.154-1990, SEC.8.

IC 29-1-13-10
Petitions; concealment; embezzlement; conversion; adverse interest; attachment
Sec. 10. (a) Upon the filing of a petition by the personal representative or any other person interested in the estate alleging that any person has, or is suspected to have, concealed, embezzled, converted or disposed, of any real or personal property belonging to the estate of a decedent, or has possession or knowledge of any such property or of any instruments in writing relating to such property, the court having probate jurisdiction, upon such notice as it may direct, may order such person to appear before it for disclosure, and may finally adjudicate the rights of the parties before the court with respect to such property. Insofar as concerns parties claiming an interest adverse to the estate, such procedure for disclosure or to determine title is an independent proceeding and not with IC 29-1-7-2.
(b) Any person so ordered to appear who fails or refuses to appear, or who refuses to answer concerning such property or to

deliver up any such property in which no interest adverse to the estate is claimed by him, may be attached and imprisoned in the discretion of the court.
(Formerly: Acts 1953, c.112, s.1310.) As amended by Acts 1982, P.L.171, SEC.35.

IC 29-1-13-11
Business of decedent; continuing
Sec. 11. Upon a showing of advantage to the estate, the court may authorize the personal representative to continue any business of the decedent for the benefit of the estate; but if the decedent died testate and his estate is solvent, the order of the court shall be subject to the provisions of the will. The order may be with or without notice. If notice is not given to all interested persons before the order is made, notice of the order shall be given within five (5) days after the order, and any such person not previously notified by publication or otherwise may show cause why the order should be revoked or modified. The order may provide:
(a) For the conduct of the business solely by the personal representative or jointly with one (1) or more of the decedents' surviving partners, or as a corporation to be formed by the personal representative alone or acting with others;
(b) The extent of the liability of the estate, or any part thereof, or the personal representative, for obligations incurred in the continuation of the business;
(c) As to whether liabilities incurred in the conduct of the business are to be chargeable solely to the part of the estate set aside for use in the business or to the estate as a whole; and
(d) As to the period of time for which the business may be conducted, and such other conditions, restrictions, regulations and requirements as the court may order.
(Formerly: Acts 1953, c.112, s.1311.)

IC 29-1-13-12
Conveyance or lease after death of decedent
Sec. 12. (a) When any person legally bound to make a conveyance or lease dies before making the same, the court, with or without notice, may direct the personal representative to make the conveyance or lease to the person entitled thereto. A petition for this purpose may be made by any person claiming to be entitled to such conveyance or lease, or by the personal representative, or by any other person interested in the estate or claiming an interest in the real property or contract, and shall show the description of the land and the facts upon which such claim for conveyance or lease is based. Upon satisfactory proofs the court may order the personal representative to execute and deliver an instrument of conveyance or lease to the person entitled thereto upon performance of the contract. A certified copy of the order may be recorded with the deed of conveyance or lease in the office of the recorder of the county where the land lies, and shall be prima facie evidence of the due

appointment and qualification of the personal representative, the correctness of the proceedings and the authority of the personal representative.
(b) If a personal representative has been given power by will to make a conveyance or lease, he may, in lieu of the foregoing procedure, and without order of the court, execute a conveyance or lease, pursuant to and in accordance with such power, to the person entitled thereto upon performance of the contract. A certified copy of the will and a certified copy of the personal representative's letters may be recorded with the deed of conveyance or lease in the office of the recorder of the county where the land lies, and shall be prima facie evidence of the due appointment and qualification of the personal representative and his authority to execute the deed of conveyance or lease.
(c) If the contract for a lease or conveyance requires the giving of warranties, the deed or lease to be given by the personal representative shall contain the warranties required. Such warranties shall be binding on the estate as though made by the decedent but shall not bind the personal representative personally.
(Formerly: Acts 1953, c.112, s.1312.)

IC 29-1-13-13
Contracts; performance by personal representative
Sec. 13. If at the time of his death the decedent was obligated by the terms of any contract to further performance thereunder, his personal representative may, if it appears feasible and in the best interests of the estate, proceed to carry out the terms of such contract. In the event that the performance of such contract shall necessitate the expenditure of funds of the estate, or shall require the utilization of assets other than property which is itself the subject matter of such contract, such personal representative shall request and receive instructions from the court regarding the performance thereof.
(Formerly: Acts 1953, c.112, s.1313.)

IC 29-1-13-14
Investment of funds
Sec. 14. Subject to his primary duty to preserve the estate for prompt distribution, and to the terms of the will, if any, the personal representative may with the approval of the court whenever it is reasonable to do so, invest the funds of the estate and make then productive. Such investments shall be restricted to the kinds of investments permitted to trustees by the laws of this state.
(Formerly: Acts 1953, c.112, s.1314.)

IC 29-1-13-15
Deposit of funds
Sec. 15. Whenever it is consistent with a proper administration of the estate, the personal representative may deposit, as a fiduciary, the funds of the estate in a bank in this state as a general deposit, either in a checking account or in a savings account. If the personal

representative is a bank or trust company, it may make such deposit in its own bank.
(Formerly: Acts 1953, c.112, s.1315.)

IC 29-1-13-16
Collection of indebtedness; secure possession of property; special administrator appointed
Sec. 16. Whenever any interested person files with the court having jurisdiction of an estate a petition showing that such person has reason to believe and does believe that the personal representative of the estate or any other person is indebted to the estate, or that any property is in the possession of the personal representative of the estate or of any other person, and that diligent effort is not being made to collect such indebtedness or to secure possession of such property for the estate, the court shall hold a hearing upon such petition and shall determine what action, if any, shall be taken. Should the court decide that there is sufficient merit in the petitioner's claim to warrant action, it shall direct the personal representative to take such action as the court deems necessary; provided, however, where the person claimed to be indebted to the estate or having in his possession property belonging to the estate is the personal representative or where the court is of the opinion that the personal representative would not or could not for any reason prosecute such action with sufficient vigor, it shall appoint a special administrator to take such action as it shall direct.
(Formerly: Acts 1953, c.112, s.1316.)



CHAPTER 14. CLAIMS AGAINST THE ESTATE

IC 29-1-14-1
Limitations; filing; claims barred or not; liens; tort claims
Sec. 1. (a) Except as provided in IC 29-1-7-7, all claims against a decedent's estate, other than expenses of administration and claims of the United States, the state, or a subdivision of the state, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract or otherwise, shall be forever barred against the estate, the personal representative, the heirs, devisees, and legatees of the decedent, unless filed with the court in which such estate is being administered within:
(1) three (3) months after the date of the first published notice to creditors; or
(2) three (3) months after the court has revoked probate of a will, in accordance with IC 29-1-7-21, if the claimant was named as a beneficiary in that revoked will;
whichever is later.
(b) No claim shall be allowed which was barred by any statute of limitations at the time of decedent's death.
(c) No claim shall be barred by the statute of limitations which was not barred at the time of the decedent's death, if the claim shall be filed within:
(1) three (3) months after the date of the first published notice to creditors; or
(2) three (3) months after the court has revoked probate of a will, in accordance with IC 29-1-7-21, if the claimant was named as a beneficiary in that revoked will;
whichever is later.
(d) All claims barrable under subsection (a) shall be barred if not filed within nine (9) months after the death of the decedent.
(e) Nothing in this section shall affect or prevent any action or proceeding to enforce any mortgage, pledge, or other lien upon property of the estate.
(f) Nothing in this section shall affect or prevent the enforcement of a claim for injury to person or damage to property arising out of negligence against the estate of a deceased tort feasor within the

period of the statute of limitations provided for the tort action. A tort claim against the estate of the tort feasor may be opened or reopened and suit filed against the special representative of the estate within the period of the statute of limitations of the tort. Any recovery against the tort feasor's estate shall not affect any interest in the assets of the estate unless the suit was filed within the time allowed for filing claims against the estate. The rules of pleading and procedure in such cases shall be the same as apply in ordinary civil actions.
(Formerly: Acts 1953, c.112, s.1401; Acts 1961, c.287, s.1; Acts 1975, P.L.288, SEC.20.) As amended by Acts 1980, P.L.179, SEC.1; P.L.154-1990, SEC.9; P.L.252-2001, SEC.16.

IC 29-1-14-2
Actions; definite statement; personal representative actions; deductions from claims
Sec. 2. No action shall be brought by complaint and summons against the personal representative of an estate for the recovery of any claim against the decedent or the decedent's estate, except in the enforcement of claims for injury to person or damage to property arising out of negligence as provided in section 1 of this chapter, but the holder thereof, whether such claim be due or not, shall file a succinct definite statement thereof in the office of the clerk of the court in which the letters were issued. The clerk shall send by United States mail or by personal service an exact copy of such statement to the personal representative of the estate. Any claims of the personal representative against the decedent shall be made out and filed in the office of the clerk of the court in which the letters were issued. If any claim against the decedent is founded upon any written instrument, alleged to have been executed by the decedent, the original or a complete copy thereof, shall be filed with the statement, unless it is lost or destroyed, in which case its loss or destruction must be stated in the claim. The statement shall set forth all credits and deductions to which the estate is entitled and shall be accompanied by the affidavit of the claimant or the claimant's agent or attorney, that the claim, after deducting all credits, set-offs, and deductions to which the estate is entitled, is justly due and wholly unpaid, or if not yet due, when it will or may become due, and no claim shall be received unless accompanied by such affidavit. If the claim is secured by a lien on any real or personal property, such lien shall be particularly set forth in such statement, and a reference given to where the lien, if of record, will be found. If the claim is contingent, the nature of the contingency shall also be stated. No statement of claim need be filed as provided in this section as to those claims which are paid by the personal representative within three (3) months after the date of the first published notice to creditors or the period allowed under IC 29-1-7-7. However, in instances where a cause of action was properly filed and commenced against a decedent prior to the decedent's death, the same shall be continued against the personal representative or successors in interest of the deceased, who shall be

substituted as the party or parties defendant in such action, and in such instance it shall not be necessary for the claimant to file a claim as herein provided. In any action thus continued the recovery, if any, shall be limited as otherwise provided by law.
(Formerly: Acts 1953, c.112, s.1402; Acts 1959, c.179, s.1; Acts 1961, c.287, s.2; Acts 1965, c.144, s.1; Acts 1975, P.L.288, SEC.21.) As amended by P.L.118-1997, SEC.20; P.L.252-2001, SEC.17.

IC 29-1-14-3
Future claims; payment; bonds
Sec. 3. Upon proof of a claim which will become due at some future time, the court shall allow it at the present value thereof, and payment may be made as in the case of an absolute claim which has been allowed: Provided, if the obligation upon which such claim was founded was entered into before January 1, 1954, payment may be made as above, if the creditors agree thereto. If payment is not made as above provided, the court may order the personal representative to retain in his hands sufficient funds to satisfy the claim upon maturity; or if the distributees shall give a bond to be approved by the court for the payment of the creditor's claim in accordance with the terms thereof, the court may order such bond to be given in satisfaction of such claim and the estate may be closed.
(Formerly: Acts 1953, c.112, s.1403.) As amended by Acts 1982, P.L.171, SEC.36.

IC 29-1-14-4
Actions; joint contracts and judgment
Sec. 4. No action shall be brought by complaint and summons against any personal representative and any other person or persons, or his or their legal representatives, upon any contract executed jointly, or jointly and severally, by the deceased and such other person or persons, or upon any joint judgment founded thereon; but the holder of said contract or judgment shall enforce the collection thereof against the estate of the decedent only by filing his claim as provided in section 2 of this chapter.
(Formerly: Acts 1953, c.112, s.1404.) As amended by Acts 1982, P.L.171, SEC.37.

IC 29-1-14-5
Joint contracts and judgments deemed joint and several
Sec. 5. Every contract executed jointly by the decedent with any other person or persons, and every joint judgment founded on such contract, shall be deemed to be joint and several for the purpose contemplated in section 4 of this chapter; and the amount due thereon shall be allowed against the estate of the decedent as if the contract were joint and several.
(Formerly: Acts 1953, c.112, s.1405.) As amended by Acts 1982, P.L.171, SEC.38.

IC 29-1-14-6 Secured claims, allowance, and payment
Sec. 6. The allowance and payment of secured claims shall be made in accordance with the "Uniform Act Governing Secured Creditors Dividends in Liquidation Proceedings," IC 30-2-7.
(Formerly: Acts 1953, c.112, s.1406.) As amended by Acts 1982, P.L.171, SEC.39.

IC 29-1-14-7
Contingent claims; payment; bond of distributee
Sec. 7. Contingent claims which cannot be allowed as absolute debts shall, nevertheless, be filed in the court. If allowed as a contingent claim, the allowance shall state the nature of the contingency. If such claim shall become absolute before distribution of the estate, it shall be paid in the same manner as absolute claims of the same class. In all other cases the court may provide for the payment of contingent claims in any one of the following methods.
(a) The creditor and personal representative may determine, by agreement, arbitration or compromise, the value thereof, according to its probable present worth, and upon approval thereof by the court, it may be allowed and paid in the same manner as an absolute claim.
(b) The court may order the personal representative to make distribution of the estate but to retain in his hands sufficient funds to pay the claim if and when the same becomes absolute; but for this purpose the estate shall not be kept open longer than two (2) years after distribution of the remainder of the estate has been made; and if such claim has not become absolute within that time, distribution shall be made to the distributees of the funds so retained, after paying any costs and expenses accruing during such period and such distributees shall be liable to the creditor to the extent of the estate received by them, if such contingent claim thereafter becomes absolute. When distribution is so made to distributees, the court may require such distributees to give bond for the satisfaction of their liability to the contingent creditor.
(c) The court may order distribution of the estate as though such contingent claim did not exist, but the distributees shall be liable to the creditor to the extent of the estate received by them, if the contingent claim thereafter becomes absolute; and the court may require such distributees to give bond for the performance of their liability to the contingent creditor.
(Formerly: Acts 1953, c.112, s.1407.)

IC 29-1-14-8
Contingent claims; liability of distributees; contribution
Sec. 8. If a contingent claim shall have been filed and allowed against an estate, and all the assets of the estate including the fund, if any, set apart for the payment thereof, shall have been distributed, and the claim shall thereafter become absolute, the creditor shall have the right to recover thereon in the court having probate jurisdiction against those distributees whose distributive shares have been increased by reason of the fact that the amount of said claim as

finally determined was not paid out prior to final distribution, provided an action therefor shall be commenced within three (3) months after the claim becomes absolute. Such distributees shall be jointly and severally liable, but no distributee shall be liable for an amount exceeding the amount of the estate or fund so distributed to him. If more than one (1) distributee is liable to the creditor, the distributee shall make all distributees who can be reached by process parties to the action. By its judgment the court shall determine the amount of the liability of each of the defendants as between themselves, but if any be insolvent or unable to pay his proportion, or beyond the reach of process, the others, to the extent of their respective liabilities, shall nevertheless be liable to the creditor for the whole amount of the debt. If any person liable for the debt fails to pay the person's just proportion to the creditor, the person shall be liable to indemnify all who, by reason of such failure on the person's part, have paid more than their just proportion of the debt, the indemnity to be recovered in the same action or in separate actions.
(Formerly: Acts 1953, c.112, s.1408; Acts 1975, P.L.288, SEC.22.) As amended by P.L.252-2001, SEC.18; P.L.1-2002, SEC.124.

IC 29-1-14-9
Classification of claims; preferences
Sec. 9. (a) All claims shall be classified in one (1) of the following classes. If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:
(1) Costs and expenses of administration.
(2) Reasonable funeral expenses. However, in any estate in which the decedent was a recipient of public assistance under IC 12-1-1 through IC 12-1-12 (before its repeal) or any of the following, the amount of funeral expenses having priority over any claim for the recovery of public assistance shall not exceed the limitations provided for under IC 12-14-6, IC 12-14-17, and IC 12-14-21:
TANF assistance.
TANF burials.
TANF IMPACT/J.O.B.S.
Temporary Assistance to Other Needy Families (TAONF) assistance.
ARCH.
Blind relief.
Child care.
Child welfare adoption assistance.
Child welfare adoption opportunities.
Child welfare assistance.
Child welfare child care improvement.
Child welfare child abuse.
Child welfare child abuse and neglect prevention.
Child welfare children's victim advocacy program.
Child welfare foster care assistance. Child welfare independent living.
Child welfare medical assistance to wards.
Child welfare program review action group (PRAG).
Child welfare special needs adoption.
Food Stamp administration.
Health care for indigent (HCI).
ICES.
IMPACT (food stamps).
Title IV-D (ICETS).
Title IV-D child support administration.
Title IV-D child support enforcement (parent locator).
Medicaid assistance.
Medical services for inmates and patients (590).
Room and board assistance (RBA).
Refugee social service.
Refugee resettlement.
Repatriated citizens.
SSI burials and disabled examinations.
Title XIX certification.
(3) Allowances made under IC 29-1-4-1.
(4) All debts and taxes having preference under the laws of the United States.
(5) Reasonable and necessary medical expenses of the last sickness of the decedent, including compensation of persons attending the decedent.
(6) All debts and taxes having preference under the laws of this state; but no personal representative shall be required to pay any taxes on any property of the decedent unless such taxes are due and payable before possession thereof is delivered by the personal representative pursuant to the provisions of IC 29-1.
(7) All other claims allowed.
(b) No preference shall be given in the payment of any claim over any other claim of the same class, nor shall a claim due and payable be entitled to a preference over claims not due.
(c) For purposes of subsection (a), costs and expenses of administration include the fee of a surrogate attorney that has been:
(1) approved by a court under the rules of the Indiana Supreme Court governing surrogate attorneys; and
(2) filed as a claim in the estate of a deceased attorney.
(Formerly: Acts 1953, c.112, s.1409; Acts 1955, c.258, s.5; Acts 1965, c.371, s.1; Acts 1975, P.L.288, SEC.23.) As amended by Acts 1976, P.L.125, SEC.6; Acts 1979, P.L.268, SEC.5; P.L.2-1992, SEC.788; P.L.161-2007, SEC.39; P.L.149-2012, SEC.8.

IC 29-1-14-10
Allowance; disallowance; expenses of administration
Sec. 10. (a) On or before three (3) months and fifteen (15) days after the date of the first published notice to creditors, the personal representative shall allow or disallow each claim filed within three (3) months after the date of the first published notice to creditors by

making appropriate notations on the margin of the claim and allowance docket showing the action taken as to the claim. If a personal representative determines that the personal representative should not allow a claim in full, the claim shall be noted "disallowed". The clerk of the court shall give written notice to a creditor if a claim has been disallowed in full or in part. All claims that are disallowed, or are neither allowed nor disallowed within three (3) months and fifteen (15) days, shall be set for trial in the probate court upon the petition of either party to the claim. The personal representative shall make an appropriate notation of any compromise or adjustment on the margin of the claim and allowance docket. If the personal representative, after allowing a claim and before paying it, determines that the claim should not have been allowed, the personal representative shall change the notation on the claim and allowance docket from "allowed" to "disallowed" and give written notice to the creditor. If a claim has been paid in full or in part, the creditor shall:
(1) release the claim to the extent that the claim has been paid; and
(2) give written notice to the clerk of the court of the release.
(b) Claims for expenses of administration may be allowed upon application of the claimant or of the personal representative, or may be allowed at any accounting, regardless of whether or not they have been paid by the personal representative.
(Formerly: Acts 1953, c.112, s.1410; Acts 1975, P.L.288, SEC.24.) As amended by P.L.154-1990, SEC.10; P.L.252-2001, SEC.19.

IC 29-1-14-11
Inquiry into correctness; liability on bond
Sec. 11. Before allowing or paying claims against the estate he represents, it shall be the duty of every personal representative to inquire into the correctness of all claims against the estate and make all available defenses thereto, and if he fails so to do, he shall be liable on his bond, at the suit of any person interested in the estate, for all damages sustained by the estate in consequence of such neglect.
(Formerly: Acts 1953, c.112, s.1411.)

IC 29-1-14-12
Trial; pleading; dismissal
Sec. 12. (a) When any claim is transferred for trial, it shall not be necessary for the personal representative to plead any matter by way of answer, except a set-off or counter-claim, to which the plaintiff shall reply. If the personal representative pleads any other matter by way of defense, the claimant shall reply thereto; the sufficiency of the statement of the claim, or any subsequent pleading, may be tested by appropriate pleadings, and if objection be made that the assignor of a claim not assigned by endorsement is not a party to the action, leave shall be given the claimant to amend by making him a party to answer to his interest in the claim and to sue out process against the

assignor to answer in that behalf. And if it shall be shown to the court that any person is bound with the decedent in any contract which is the foundation of the claim, the court shall direct that the claim be amended by making such person a defendant in the action, and process shall be issued against and served upon him, and thereafter the action shall be prosecuted against him as a codefendant with such personal representative and judgment shall be rendered accordingly.
(b) If any claimant fails to attend and prosecute his claim at the time the same shall be set down for trial, the court shall dismiss the claim; and any subsequent prosecution of the claim against the estate shall be at the costs of the claimant, unless good cause for such failure to prosecute be shown.
(Formerly: Acts 1953, c.112, s.1412.) As amended by Acts 1978, P.L.132, SEC.7.

IC 29-1-14-13
Trial of claims; judgment; set-off or counterclaim
Sec. 13. The trial of a claim under this chapter shall be conducted as in ordinary civil cases, and if the finding is for the claimant the court shall allow the claim in full or in part, and costs, to be paid out of the assets of the estate under section 19 of this chapter. If the claim sued on is secured by a lien upon property of the deceased, the date and extent shall be ascertained and fixed by the finding and judgment. If the finding is in favor of the personal representative upon a set-off or counter-claim, judgment shall be rendered thereon as in ordinary cases. If a set-off or counter-claim is pleaded, and the claim is afterward dismissed, the personal representative may nevertheless proceed to trial and judgment on the set-off or counter-claim.
(Formerly: Acts 1953, c.112, s.1413.) As amended by P.L.118-1997, SEC.21.

IC 29-1-14-14
Petitions; defend claims; objections to payment
Sec. 14. (a) In all cases when a claim is filed against the estate, and before it is paid, any person interested in the estate, upon written petition to the court, shall be allowed, at his expense, to defend such claim, and until such claim is adjudicated the personal representative shall not pay the same.
(b) In all cases when a claim against the estate is paid by the personal representative, without payment thereof having been ordered by the court, whether or not such claim has been filed, any person interested in the estate may raise whatever objections he may have to the payment of such claim by filing his objections to the next account of the personal representative, as provided in IC 29-1-16-7.
(Formerly: Acts 1953, c.112, s.1414.) As amended by Acts 1982, P.L.171, SEC.40.

IC 29-1-14-15 Execution; final process; payment; mortgages, pledges, or liens; enforcement
Sec. 15. No execution or other final process shall be issued on any allowance or judgment rendered upon a claim against a decedent's estate for the collection thereof out of the assets of the estate, but all such claims shall be paid by the personal representative in full or pro rata, in due course of administration; provided, however, the provisions of this section shall not be construed to prevent the enforcement of mortgages, pledges or other liens upon real or personal property in an appropriate proceeding.
(Formerly: Acts 1953, c.112, s.1415.)

IC 29-1-14-16
Liens and mortgages, enforcement; sale of real estate; exception
Sec. 16. Unless an earlier date is authorized by the judge of the court having jurisdiction of the decedent's estate no proceedings shall be instituted before the end of three (3) months from the death of the decedent to enforce the lien of any judgment rendered against the decedent in his lifetime upon real estate or to enforce any decree specifically directing the sale of such real estate to discharge any lien or liability created or suffered by the decedent, nor shall any suit be brought before that time against the heirs or devisees of the deceased to foreclose any mortgage or other lien thereon; and in case of suit to foreclose any mortgage or other lien thereon, the personal representative shall be made a party defendant thereto; and if the personal representative shall be diligently prosecuting his proceedings to sell the real estate of the deceased for the purpose of making assets to discharge such liens, further proceedings for the sale thereof by the holders of liens thereon shall be stayed, upon the application of the personal representative. This section does not apply to cases where, before the end of the three (3) months, the real estate shall have been sold by the personal representative subject to liens thereon, nor to mortgages and judgments in favor of the state.
(Formerly: Acts 1953, c.112, s.1416; Acts 1975, P.L.288, SEC.25.) As amended by P.L.252-2001, SEC.20.

IC 29-1-14-17
Personal representative claims
Sec. 17. (a) Whenever a claim in favor of a personal representative against the estate the personal representative represents that accrued before the death of the decedent is filed against an estate, with the affidavit of the claimant attached, the claim shall not be acted upon by the personal representative unless all interested persons who would be affected by the allowance of the claim consent in writing to it. If all interested persons do not consent to the payment of that claim, the judge shall appoint a special personal representative who shall examine the nature of the claim. If the special personal representative determines that the claim is just, the special personal representative shall allow the claim. If the special personal representative believes it is in the best interests of

the estate to oppose the claim, the special personal representative may:
(1) employ counsel to represent the special personal representative;
(2) disallow the claim; and
(3) ask the court to set the claim for trial.
The special personal representative and the special personal representative's counsel shall be paid out of the estate fees for services that the court determines reasonable and appropriate.
(b) Claims of personal representatives shall not be deemed civil actions or proceedings for the purpose of determining court costs, unless the court arranges for active opposition provided in this section.
(Formerly: Acts 1953, c.112, s.1417.) As amended by Acts 1978, P.L.132, SEC.8; P.L.118-1997, SEC.22.

IC 29-1-14-18
Compromise of claims
Sec. 18. The personal representative may, if it appears for the best interests of the estate, compromise any claim against the estate, whether due or not due, absolute or contingent, liquidated or unliquidated, but if such claim is not filed such compromise must be consummated within three (3) months after the date of the first published notice to creditors. In the absence of prior authorization or subsequent approval by the court, no compromise shall bind the estate.
(Formerly: Acts 1953, c.112, s.1418; Acts 1975, P.L.288, SEC.26.) As amended by P.L.252-2001, SEC.21.

IC 29-1-14-19
Payment of claims; bond or security of creditor; report of insolvency
Sec. 19. (a) The personal representative at any time shall pay the claims as the court shall order if the claims are filed within three (3) months after the date of the first published notice to creditors or the period allowed under IC 29-1-7-7, if applicable, and the court may require bond or security to be given by the creditor to refund such part of such payment as may be necessary to make payment in accordance with this title.
(b) Prior to the expiration of three (3) months after the date of the first published notice to creditors or the period allowed under IC 29-1-7-7, the personal representative, if the estate clearly is solvent, may pay any claims that the personal representative believes are just and correct, whether or not the claims have been filed. The personal representative may require bond or security to be given by the creditor to refund any part of the payment as the court may subsequently order. The personal representative, following all such payments, shall include them in the personal representative's next account and they shall be considered proper payments under this title if they are approved by the court as a part of the account. (c) Upon the expiration of three (3) months after the date of the first published notice to creditors or the period allowed under IC 29-1-7-7 and the final adjudication of all claims filed against the estate, the personal representative shall proceed to pay the claims that have been allowed against the estate in accordance with this title that the personal representative has not paid.
(d) If it appears at any time that the estate is or may be insolvent, that there are insufficient funds on hand, or that there is other good or sufficient cause, the personal representative may report that fact to the court and apply for any necessary order.
(Formerly: Acts 1953, c.112, s.1419; Acts 1975, P.L.288, SEC.27.) As amended by P.L.154-1990, SEC.11; P.L.118-1997, SEC.23; P.L.252-2001, SEC.22.

IC 29-1-14-20
Mortgage; pledge; lien; payment; renewal; extension
Sec. 20. When any assets of the estate are encumbered by mortgage, pledge or other lien, the personal representative may pay such encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or may convey or transfer such assets to the creditor in satisfaction of his lien, in whole or in part, whether or not the holder of the encumbrance has filed a claim, if it appears to be for the best interest of the estate. As to any such conveyance or transfer the personal representative must obtain prior authorization of the court and as to any such payment, renewal or extension the personal representative must obtain prior authorization or subsequent approval of the court. The making of such payment shall not increase the share of the distributee entitled to such encumbered assets unless otherwise provided by will.
(Formerly: Acts 1953, c.112, s.1420.)

IC 29-1-14-21
Adverse claims; notice; trial
Sec. 21. When any person claims any interest in any property in the possession of the personal representative adverse to the estate, the person may file, prior to the expiration of three (3) months after the date of the first published notice to creditors, a petition with the court having jurisdiction of the estate setting out the facts concerning such interest, and thereupon the court shall cause such notice to be given to such parties as it deems proper, and the case shall be set for trial and tried as in ordinary civil actions.
(Formerly: Acts 1953, c.112, s.1421; Acts 1975, P.L.288, SEC.28.) As amended by P.L.252-2001, SEC.23.



CHAPTER 15. SALES, MORTGAGES, LEASES, EXCHANGES.PERSONAL AND REAL PROPERTY

IC 29-1-15-2
Powers under will; optional procedure
Sec. 2. When the personal representative, under the terms of any will, is given the power to sell, mortgage, lease or exchange property of the estate or is given any other power with respect to the administration of the estate, he may proceed in accordance with such power without order of the court or he may proceed under the provisions of this article, as he may determine.
(Formerly: Acts 1953, c.112, s.1502.) As amended by Acts 1982, P.L.171, SEC.42.

IC 29-1-15-3
Payment of claims, expenses, and taxes; distribution of estate
Sec. 3. Any real or personal property belonging to an estate may be sold, mortgaged, leased or exchanged under court order when necessary for any of the following purposes:
(a) for the payment of claims allowed against the estate;
(b) For the payment of any allowances made under IC 29-1-4-1;
(c) For the payment of any legacy given by the will of the decedent;
(d) For the payment of expenses of administration;
(e) For the payment of any gift, estate, inheritance or transfer taxes assessed upon the transfer of the estate or due from the decedent or his estate;
(f) For making distribution of the estate or any part thereof;
(g) For any other purpose in the best interests of the estate.
(Formerly: Acts 1953, c.112, s.1503; Acts 1973, P.L.287, SEC.8.) As amended by Acts 1979, P.L.268, SEC.6.

IC 29-1-15-4
Order not granted; bond given by interested person
Sec. 4. An order authorizing a personal representative to sell, mortgage or lease real or personal property for the payment of obligations of the estate shall not be granted if any of the persons interested in the estate shall execute and file in the court a bond in such sum and with such sureties as the court may approve,

conditioned to pay all obligations of the estate to the extent that the other property of the estate is insufficient therefor, within such time as the court shall direct. An action may be maintained on such bond by the personal representative on behalf of any person interested in the estate who is prejudiced by breach of any obligation of the bond.
(Formerly: Acts 1953, c.112, s.1504.)

IC 29-1-15-5
Credit sales
Sec. 5. In all sales of real or personal property, the court may authorize credit to be given by the personal representative for a term and for an amount of the purchase price each in the discretion of the court, the payment of which shall be secured by notes or bonds with approved sureties or by a purchase money mortgage. If credit is authorized, the the order shall specify the time of payment, the minimum rate of interest on deferred payments and the manner in which such payments shall be secured. If the estate is solvent, credit may be extended by the personal representative for a time longer than one (1) year with the written consent of the distributees affected thereby.
(Formerly: Acts 1953, c.112, s.1505; Acts 1971, P.L.410, SEC.1.)

IC 29-1-15-6
Purchasers, mortgagees, pledgees, or lienors; allowance of claims
Sec. 6. At any sale of real or personal property upon which there is a mortgage, pledge or other lien, the holder thereof may become the purchaser and may apply the amount of his lien on the purchase price in the following manner. If no claim thereon has been filed or allowed, the court, at the hearing on the report of sale and for confirmation of the sale, may examine into the validity and enforceability of the lien or charge and the amount due thereunder and secured thereby and may authorize the personal representative to accept the receipt of such purchaser for the amount due thereunder and secured thereby as payment pro tanto. If such mortgage, pledge or other lien is a valid claim against the estate and has been allowed, the receipt of the purchaser for the amount due him from the proceeds of the sale is a payment pro tanto. If the amount for which the property is purchased, whether or not such claim was filed or allowed, is insufficient to defray the expenses and discharge his mortgage, pledge or other lien, the purchaser must pay an amount sufficient to pay the balance of such expenses and the amount credited to the payment of his claim shall be reduced accordingly. Nothing permitted under the terms of this section shall be deemed to be an allowance of a claim based upon such mortgage, pledge or other lien.
(Formerly: Acts 1953, c.112, s.1506.)

IC 29-1-15-7
Collateral attack; irregularity in proceedings
Sec. 7. No proceedings for sale, mortgage, lease, exchange or

conveyance by a personal representative of property belonging to the estate shall be subject to collateral attack on account of any irregularity in the proceedings if the court which ordered the same had jurisdiction of the estate.
(Formerly: Acts 1953, c.112, s.1507.)

IC 29-1-15-8
Petition; stock; bonds; securities
Sec. 8. A personal representative may sell, mortgage or lease any personal property belonging to the estate upon filing a petition setting forth the reasons therefor and describing the property involved. The petition shall be heard without notice unless the court shall otherwise direct. After hearing the petition, the court may order the sale, mortgage or lease of the property described or any part thereof, at either public or private offering and upon such terms and conditions as the court may deem best for the interests of the estate. Where any part of the personal property consists of the corporate stocks, bonds or other securities of any corporation, public or private, which are listed or admitted to trading on the New York Stock Exchange, the American Stock Exchange, the Midwest Stock Exchange, the Pacific Coast Stock Exchange, or any other recognized stock exchange, or of securities which are obligations of the government of the United States, any of such securities may be sold for cash at the market price thereof at the time of sale whether such price be more or less than the appraised or inventoried value of such securities, and without notice and without any requirement for the reappraisement of such securities.
(Formerly: Acts 1953, c.112, s.1508; Acts 1961, c.50, s.1.)

IC 29-1-15-9
Perishable properties; family allowance; title to property; approval
Sec. 9. Perishable property and other personal property which will depreciate in value if not disposed of promptly, or which will incur loss or expense by being kept, and so much other other personal property as may be necessary to provide allowance to the surviving spouse and children pending the receipt of other sufficient funds, may be sold without notice, and title shall pass without prior authorization; but the personal representative shall be responsible for the actual value of the property unless, after making a report of such sale, and on a proper showing, the court shall approve the sale.
(Formerly: Acts 1953, c.112, s.1509.)

IC 29-1-15-10
Unit sales, mortgages, or leases
Sec. 10. Whenever it is for the best interests of the estate, real and personal property of the estate may be sold, mortgaged or leased as a unit, but the provisions of this article with respect to the sale, mortgage or lease of real property shall apply so far as may be.
(Formerly: Acts 1953, c.112, s.1510.) As amended by Acts 1982, P.L.171, SEC.43.
IC 29-1-15-11
Petition; sale, mortgage, or lease of real property; order of court
Sec. 11. A personal representative may file a petition to sell, mortgage or lease any real property belonging to the estate. The petition shall set forth the reasons for the application and describe the property involved. He may apply for different authority as to separate parts of the property; or he may apply in the alternative for authority to sell, mortgage or lease. Upon the filing of the petition, the court shall fix the time and place for the hearing thereof. Notice of the hearing, unless waived, shall be given to all heirs and lienholders, except holders of liens created by said heirs, whose liens are to be extinguished or transferred to the proceeds of said sale in case of intestacy and to all devisees and lienholders, except holders of liens created by said devisees, whose liens are to be extinguished or transferred to the proceeds of said sale in case of testacy, and the notice shall state briefly the nature of the application and shall be given as provided IC 1971, 29-1-1-12. However, as to any real property valued at not more than one thousand dollars ($1,000.00) exclusive of any liens the court may, in its discretion, hear and act upon the petition without notice to heirs or devisees. At the hearing and upon satisfactory proofs, the court may order the sale, mortgage or lease of the property described or any part thereof. When a claim secured by a mortgage on real property is, under the provisions of this probate code, payable at the time of distribution of the estate or prior thereto, the court with the consent of the mortgagee may, nevertheless, order the sale of the real property subject to the mortgage, but such consent shall release the estate should a deficiency later appear.
(Formerly: Acts 1953, c.112, s.1511; Acts 1955, c.258, s.6; Acts 1961, c.15, s.1; Acts 1975, P.L.288, SEC.29.)

IC 29-1-15-12
Conflicting titles; process and notice
Sec. 12. Upon any petition to sell or mortgage real property the court shall have power to investigate and determine all questions of conflicting and controverted title, remove clouds from any title or interest involved, and invest purchasers or mortgagees with a good and indefeasible title to the property sold or mortgaged. When the petition to sell or mortgage seeks such relief notice shall be given as in civil actions of like nature and the court is authorized to issue appropriate process and notices in order to obtain jurisdiction to so proceed against adverse parties.
(Formerly: Acts 1953, c.112, s.1512.)

IC 29-1-15-13
Court order; description of property; sequence of parcels; private sale, public auction; terms
Sec. 13. The order shall describe the property to be sold, mortgaged or leased and may designate the sequence in which the several parcels shall be sold, mortgaged or leased. An order for sale

shall direct whether the property shall be sold at private sale or public auction, and, if the latter, the place or places of sale. If real property is to be sold at private sale it shall direct that the same shall not be sold for less than the fair market value, or if at public sale for not less than two-thirds (2/3) of the fair market value; or if real property is to be leased, it shall direct that the same shall not be leased for less than the fair market rental value. An order of sale shall direct whether the sale shall be for cash or for cash and deferred payments, and the terms on which such deferred payments are to be made. If real property is to be mortgaged, it shall fix the maximum amount of principal, the maximum rate of interest, the earliest and latest date of maturity, and shall direct the purpose for which the proceeds Shall be used. An order for sale, mortgage or lease shall remain in force until terminated by the court, but no sale or lease shall be made after one (1) year from the date of the order unless the real property or rental value thereof shall have been reappraised under order of the court within three (3) months preceding the sale or lease.
(Formerly: Acts 1953, c.112, s.1513; Acts 1975, P.L.288, SEC.30.)

IC 29-1-15-14
Fair market value; appraisal; reappraisal
Sec. 14. The value of the property for the purposes of a sale of real property pursuant to section 3 and subsequent sections of this chapter shall be the fair market value filed with the inventory unless the court directs that the property be appraised or reappraised, as the case may be. In the event appraisal is ordered by the court, or in the case of a lease pursuant to such sections of the probate code, the property shall be appraised at its fair market value or its fair market rental value, as the case may be, in a manner considered appropriate by the court.
(Formerly: Acts 1953, c.112, s.1514; Acts 1975, P.L.288, SEC.31.)

IC 29-1-15-15
Real property sales; notice
Sec. 15. In all sales of real property the sale may be made with or without notice as directed by the court. Where notice is ordered the personal representative shall give such notice as the court orders.
(Formerly: Acts 1953, c.112, s.1515; Acts 1955, c.258, s.7; Acts 1975, P.L.288, SEC.32.) As amended by Acts 1978, P.L.132, SEC.9.

IC 29-1-15-16
Repealed
(Repealed by P.L.238-2005, SEC.63.)

IC 29-1-15-16.5
Acquisition of beneficial interest in real property of estate by personal representative
Sec. 16.5. (a) This section applies to a supervised or an unsupervised estate. (b) Unless authorized by:
(1) a will;
(2) a trust;
(3) the consent of all heirs, legatees, or beneficiaries; or
(4) an adjudicated compromise agreement approved by the court under IC 29-1-9;
any sale (including an auction sale), encumbrance, lease, or rental of real property that is an asset of the estate is void if the sale, encumbrance, lease, or rental of the real property causes the personal representative to directly or indirectly acquire a beneficial interest in the real property.
(c) This section does not prohibit a personal representative from enforcing or fulfilling any enforceable contract or agreement:
(1) executed during the decedent's lifetime; and
(2) between the decedent and the personal representative in the personal representative's individual capacity.
As added by P.L.238-2005, SEC.13.

IC 29-1-15-17
Execution of conveyance or lease; certified copy of order; power given under will
Sec. 17. Whenever a personal representative executes a deed, mortgage, lease or other conveyance under a power given the personal representative in any will, a certified copy of the will giving such power and a certified copy of the personal representative's letters may be recorded with the deed, mortgage, lease, or other instrument executed by the personal representative pursuant to and in accordance with such power, and such certified copies shall be prima facie evidence of the due appointment and qualification of the personal representative and the personal representative's authority to execute said deed, mortgage, lease, or other instrument.
(Formerly: Acts 1953, c.112, s.1517.) As amended by Acts 1982, P.L.171, SEC.45; P.L.238-2005, SEC.14.

IC 29-1-15-18
Forms for conveyances
Sec. 18. (a) Whenever a personal representative shall be ordered by the court to execute a conveyance of the real estate of a decedent, a conveyance subscribed by the personal representative shall vest in the grantee all the title in the real estate ordered by the court to be conveyed as completely as if all the proceedings of the court preliminary to such conveyance has been fully recited therein, if such conveyance includes substantially the following:
"A.B., as personal representative of C.D., deceased, by order of the ____________ Court of ________ County, Indiana, dated __________, for good and sufficient consideration, conveys to E.F. the following real estate: (insert description)."
(b) Whenever the personal representative, by the provisions contained in the will, shall be required or authorized, without the intervention of a court, to execute a conveyance of the real estate of

a decedent, a conveyance subscribed by the personal representative shall be sufficient to convey all the title in the real estate to the grantee, if such conveyance includes substantially the following:
"A.B., as personal representative of C.D., deceased, by virtue of the decedent's said will, for good and sufficient consideration, conveys to E.F. the following described real estate: (insert description)."
(Formerly: Acts 1953, c.112, s.1518; Acts 1975, P.L.288, SEC.33.) As amended by Acts 1979, P.L.268, SEC.7; P.L.130-1992, SEC.9.

IC 29-1-15-19
Irregularity or defect in proceedings; guardians; good faith purchasers
Sec. 19. (a) No sale of any real estate made by a personal representative or guardian under the provisions of IC 29-1, shall be voided on account of any irregularity or defect in the proceedings, if it shall appear:
(1) that the sale was authorized by the court having the jurisdiction of the parties and the subject-matter;
(2) that notice of the time and place of sale was given in the manner provided by law; and
(3) that the premises were sold accordingly and are held by or under one who purchased them in good faith.
(b) No sale of any real estate, made by a personal representative pursuant to a power given him by any will, shall be voided on account of any irregularity or defect if it shall appear:
(1) that the personal representative acted in substantial conformity with the terms and conditions of the power given him by the will; and
(2) that the premises are held by or under one who purchased them in good faith.
(c) No sale involving real estate that is made by an unsupervised personal representative under IC 29-1-7.5 is voided on account of any irregularity or defect if it appears that:
(1) the personal representative acted in substantial conformity with the terms and conditions of the power given in IC 29-1-7.5; and
(2) the premises are held by or under one who purchased them in good faith.
(Formerly: Acts 1953, c.112, s.1519.) As amended by Acts 1978, P.L.132, SEC.10.

IC 29-1-15-20
Lien of state for inheritance or estate taxes
Sec. 20. The lien of the state for inheritance or estate taxes shall not extend to any interest acquired by a purchaser, mortgagee, or lessee through any transfer made by a personal representative under a power contained in a will, under IC 29-1-7.5-3, or under order of the court.
(Formerly: Acts 1953, c.112, s.1520.) As amended by Acts 1976,

P.L.125, SEC.7.

IC 29-1-15-21
Fees and expenses
Sec. 21. In connection with the sale, mortgage, lease or exchange of property, the court may authorize the personal representative to pay, out of the proceeds realized therefrom or out of the estate, the customary and reasonable auctioneers' and brokers' fees and any necessary expenses for abstracting, title insurance, survey, revenue stamps and other necessary costs and expenses in connection therewith.
(Formerly: Acts 1953, c.112, s.1521.)

IC 29-1-15-22
Platting real property
Sec. 22. When it is for the best interests of the estate in order to dispose of real property, the court upon application by the personal representative or any other interested person, may authorize the personal representative, either alone or together with other owners, to plat any land belonging to the estate in accordance with the statutes in regard to platting.
(Formerly: Acts 1953, c.112, s.1522.)

IC 29-1-15-23
Exchange of property; terms and conditions
Sec. 23. Whenever it shall appear upon the petition of the personal representative or of any person interested in the estate to be to the best interests of the estate to exchange any real or personal property of the estate for other property, the court may authorize the exchange upon such terms and conditions as it may prescribe, which may include the payment or receipt of part cash by the personal representative. If personal property of the estate is to be exchanged, the proceedings required for the sale of such property shall apply so far as may be; if real property of the estate is to be exchanged, the procedure for the sale of such property shall apply so far as may be.
(Formerly: Acts 1953, c.112, s.1523.)



CHAPTER 16. ACCOUNTING

IC 29-1-16-1
Personal liability, loss to estate
Sec. 1. (a) Every personal representative shall be liable for and chargeable in his accounts with all of the estate of the decedent which comes into his possession at any time, including all the income therefrom; but he shall not be accountable for any debts due to the decedent or other assets of the estate which remain uncollected without his fault. He shall not be entitled to any profit by the increase, nor be chargeable with loss by the decrease in value or destruction without his fault, of any part of the estate.
(b) Every personal representative shall be chargeable in his accounts with property not a part of the estate which comes into his hands at any time and shall be liable to the persons entitled thereto, if:
(1) the property was received, under a duty imposed on him by law in the capacity of personal representative; or
(2) he has commingled such property with the assets of the estate.
(c) Every personal representative shall be liable for any loss to the estate arising from his neglect or unreasonable delay in collecting the credits or other assets of the estate or in selling, mortgaging or leasing the property of the estate; for neglect in paying over money or delivering property of the estate he shall have in his hands; for failure to account for or to close the estate within the time provided by this article; for any loss to the estate arising from his embezzlement or commingling of the assets of the estate with other property; for loss to the estate through self-dealing; for any loss to the estate arising from wrongful acts or omissions of his co-representatives which he could have prevented by the exercise of ordinary care; and for any other negligent or wilful act or nonfeasance in his administration of the estate by which loss to the estate arises.
(Formerly: Acts 1953, c.112, s.1601.) As amended by Acts 1982, P.L.171, SEC.46.
IC 29-1-16-2
Closing estate; final account
Sec. 2. Every personal representative shall close the estate as promptly as possible. Unless for good cause shown the time for filing the final account in the estate shall not exceed one (1) year from the appointment of a personal representative.
(Formerly: Acts 1953, c.112, s.1602.)

IC 29-1-16-3
Verified account; filing; time
Sec. 3. Every personal representative may file in the court a verified account of his administration at any time prior to final settlement and distribution but every personal representative must file in the court a verified account of his administration.
(a) Upon filing a petition for final settlement;
(b) Upon the revocation of his letters;
(c) Upon his application to resign and before his resignation is accepted by the court;
(d) At any other time when directed by the court either of its own motion or on the application of any interested person.
(Formerly: Acts 1953, c.112, s.1603.)

IC 29-1-16-4
Schedules; verification; certified public accountant
Sec. 4. Accounts rendered to the court by a personal representative shall be for a period distinctly stated and shall consist of three (3) schedules, of which the first shall show the amount of the property chargeable to the personal representative; the second shall show payments, charges, losses and distributions; the third shall show the property on hand constituting the balance of such account, if any. When an account is filed, the personal representative shall also file receipts for disbursements of assets made during the period covered by the account. Whenever the personal representative is unable to file receipts for any disbursements, the court may permit him to substantiate them by other proof. The court may provide for an inspection of the balance of assets on hand. The court may, upon its own motion, or upon petition, provide that verification of accounts or credits thereon may be made by the unqualified certificate of a certified public accountant in lieu of receipts or other proof.
(Formerly: Acts 1953, c.112, s.1604; Acts 1975, P.L.288, SEC.34.)

IC 29-1-16-5
Petition to settle and allow; petition to distribute
Sec. 5. At the time of filing of an account the personal representative shall petition the court to settle and allow his account; and if the estate is in a proper condition to be closed, he shall also petition the court for an order authorizing him to distribute the estate, and shall specify in the petition the persons to whom distribution is to be made and the proportions or parts of the estate to which each

is entitled. Petitions to settle or to distribute may be incorporated in the account in the absence of a court rule or order to the contrary.
(Formerly: Acts 1953, c.112, s.1605.)

IC 29-1-16-6
Hearing and notice; final distribution; unknown heirs; intermediate account
Sec. 6. (a) Upon the filing of any account in a decedent's estate, hearing and notice thereof shall be had as set forth in this section.
(b) If the account is for final settlement the court or clerk shall set a date by which all objections to such final account and petition for distribution must be filed in writing and the clerk shall give notice to all persons entitled to share in the final distribution of said estate that a final report has been filed and will be acted upon by the court on the date set unless written objections are presented to the court on or before that date. The personal representative shall at the time said account is filed furnish to the clerk the names and addresses of all persons entitled to share in the distribution of the residue of said estate, whose names and addresses are known to the personal representative or may by reasonable diligence be ascertained as set forth in the personal representative's petition for distribution, together with sufficient copies of said notice prepared for mailing. The clerk shall send a copy of said notice by ordinary mail to each of said parties at least fourteen (14) days prior to such date. Said parties or their attorney of record may waive the service by mail of this notice and where there is an attorney of record, service upon said attorney shall be sufficient as to the parties represented by said attorney. Neither a notice nor a hearing is required if all persons entitled to share in the final distribution of the estate waive the service of notice by mail and consent to the final account and petition for distribution without a hearing.
(c) If a person entitled to share in the distribution of the residue of the estate is unknown or cannot be located, the personal representative may give notice by one (1) publication in a newspaper of general circulation, published in the county in which the administration is pending. The deadline for filing an objection is fourteen (14) days before the hearing date. The notice shall state that objections to the final account and petition for distribution must be filed in writing before the hearing date.
(d) If the account is intermediate, but the personal representative has therein petitioned the court that said account be made final as to the matters and things reported in said account, the same procedure as to hearing and notice shall be followed as in the case of a final account.
(e) If the account is intermediate and the personal representative makes no request that said account may be made final as to the matters and things reported in said account, the court may order such notice as the court deems necessary or approve the same ex parte and without notice. Every such intermediate account approved without notice shall be subject to review by the court at any time and shall

not become final until the personal representative's account in final settlement is approved by the court.
(Formerly: Acts 1953, c.112, s.1606; Acts 1955, c.258, s.8; Acts 1975, P.L.288, SEC.35.) As amended by P.L.118-1997, SEC.24; P.L.252-2001, SEC.24; P.L.1-2002, SEC.125.

IC 29-1-16-7
Objections; modification
Sec. 7. At any time prior to the hearing on an account of a personal representative, any interested person may file written objections to any item or omission in the account. All such objections shall be specific and shall indicate the modification desired.
(Formerly: Acts 1953, c.112, s.1607.)

IC 29-1-16-8
Approval or disapproval; appeals; relief from liability
Sec. 8. Upon the approval of the account of a personal representative, the personal representative and his sureties shall, subject to the right of appeal and to the power of the court to vacate its final orders, be relieved from liability for the administration of his trust during the accounting period, including the investment of the assets of the estate. The court may disapprove the account in whole or in part and surcharge the personal representative for any loss caused by any breach of duty.
(Formerly: Acts 1953, c.112, s.1608.)

IC 29-1-16-9
Death or incompetency of personal representative; out-of-state residency
Sec. 9. (a) If the personal representative dies or becomes incompetent, his account shall be presented by his personal representative or the guardian of his estate to, and settled by, the court in which the estate of which he was personal representative is being administered and the the court shall settle the account as in other cases. The personal representative of the deceased personal representative shall have no authority as such to proceed with the administration.
(b) Where the deceased or incompetent person has no personal representative or guardian, the surety upon his bond shall file such account on his behalf.
(c) Where a personal representative is without the state, and fails to account as provided in this article, such account may be filed by his resident agent or by his surety or its resident agent and the court may compel the surety or its resident agent to file such account.
(Formerly: Acts 1953, c.112, s.1609.) As amended by Acts 1982, P.L.171, SEC.47.

IC 29-1-16-10
Noncompliance with orders; attachment; imprisonment Sec. 10. Any person who has been ordered to account as herein provided, and who fails to comply with such order, may be attached and imprisoned in order to enforce such compliance therewith.
(Formerly: Acts 1953, c.112, s.1610.)



CHAPTER 17. DISTRIBUTION AND DISCHARGE

IC 29-1-17-2
Final accounts; decree of final distribution
Sec. 2. (a) After the expiration of the time limit for the filing of

claims, and after all claims against the estate, including state and federal inheritance and estate taxes, have been determined, paid, or provision made therefor, except contingent and unmatured claims which cannot then be paid, the personal representative shall, if the estate is in a condition to be closed, render a final account and at the same time petition the court to decree the final distribution of the estate. Notice of the hearing of the petition shall be given under IC 29-1-16-6.
(b) In its decree of final distribution, the court shall designate the persons to whom distribution is to be made, and the proportions or parts of the estate, or the amounts, to which each is entitled under the will and the provisions of this probate code, including the provisions regarding advancements, election by the surviving spouse, lapse, renunciation, adjudicated compromise of controversies, and retainer. Every tract of real property so distributed shall be specifically described therein. The decree shall find that all state and federal inheritance and estate taxes are paid, and if all claims have been paid, it shall so state; otherwise, the decree shall state that all claims except those therein specified are paid and shall describe the claims for the payment of which a special fund is set aside, and the amount of such fund. If any contingent claims which have been duly allowed are still unpaid and have not become absolute, such claims shall be described in the decree, which shall state whether the distributees take subject to them. If a fund is set aside for the payment of contingent claims, the decree shall provide for the distribution of such fund in the event that all or a part of it is not needed to satisfy such contingent claims. If a decree of partial distribution has been previously made, the decree of final distribution shall expressly confirm it, or, for good cause, shall modify said decree and state specifically what modifications are made.
(c) If a distributee dies before distribution to the distributee of the distributee's share of the estate, the distributee's share may be distributed to the personal representative of the distributee's estate, if there is one; or if no administration on the deceased distributee's estate is had and none is necessary according to IC 29-1-8, the share of the deceased distributee shall be distributed in accordance with IC 29-1-8.
(d) The decree of final distribution shall be a conclusive determination of the persons who are the successors in interest to the estate of the decedent and of the extent and character of their interest therein, subject only to the right of appeal and the right to reopen the decree. It shall operate as the final adjudication of the transfer of the right, title, and interest of the decedent to the distributees therein designated; but no transfer before or after the decedent's death by an heir or devisee shall affect the decree, nor shall the decree affect any rights so acquired by grantees from the heirs or devisees.
(e) Whenever the decree of final distribution includes real property, a certified copy thereof shall be recorded by the personal representative in every county of this state in which any real property distributed by the decree is situated except the county in which the

estate is administered. The cost of recording such decree shall be charged to the estate.
(Formerly: Acts 1953, c.112, s.1702; Acts 1975, P.L.288, SEC.36.) As amended by P.L.95-2007, SEC.11.

IC 29-1-17-3
Abatement of distributee shares
Sec. 3. (a) Except as provided in subsection (b) hereof, shares of the distributees shall abate, for the payment of claims, legacies, the allowance provided by IC 29-1-4-1, the shares of pretermitted heirs or the share of the surviving spouse who elects to take against the will, without any preference or priority as between real and personal property, in the following order:
(1) Property not disposed of by the will.
(2) Property devised to the residuary devisee.
(3) Property disposed of by the will but not specifically devised and not devised to the residuary devisee.
(4) Property specifically devised.
A general devise charged on any specific property or fund shall, for purposes of abatement be deemed property specifically devised to the extent of the value of the thing on which it is charged. Upon the failure or insufficiency of the thing on which it is charged, it shall be deemed property not specifically devised to the extent of such failure or insufficiency.
(b) If the provisions of the will or the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (a) hereof, the shares of distributees shall abate in such other manner as may be found necessary to give effect to the intention of the testator.
(Formerly: Acts 1953, c.112, s.1703.) As amended by Acts 1981, P.L.260, SEC.2.

IC 29-1-17-4
Abatement of distributee shares; contribution by legatees and devisees
Sec. 4. When real or personal property which has been specifically devised, or charged with a legacy, shall be sold or taken by the personal representative for the payment of:
(1) claims;
(2) general legacies;
(3) the allowance provided by IC 29-1-4-1;
(4) the shares of pretermitted heirs; or
(5) the share of the surviving spouse who elects to take against the will;
other legatees and devisees shall contribute according to their respective interests to the legatee or devisee whose legacy or devise has been sold or taken, so as to accomplish an abatement in accordance with the provisions of section 3 of this chapter. The court shall, at the time of the hearing on the petition for final distribution, determine the amounts of the respective contributions and whether

the same shall be made before distribution or shall constitute a lien on specific property which is distributed.
(Formerly: Acts 1953, c.112, s.1704.) As amended by Acts 1981, P.L.260, SEC.3; P.L.42-2011, SEC.63.

IC 29-1-17-5
Advancements
Sec. 5. All questions of advancements made, or alleged to have been made, by an intestate to any heir may be heard and determined by the court before or at the time of the hearing on the petition for final distribution. The amount of every such advancement shall be specified in the decree of final distribution.
(Formerly: Acts 1953, c.112, s.1705.)

IC 29-1-17-6
Indebtedness of distributee; offset
Sec. 6. When a distributee of an estate is indebted to the estate, the amount of the indebtedness if due, or the present worth of the indebtedness, if not due, may be treated as an offset by the personal representative against any testate or intestate property, real or personal, of the estate to which such distributee is entitled; but such distributee shall be entitled to the benefit of any defense which would be available to him in a direct proceeding for the recovery of such debt.
(Formerly: Acts 1953, c.112, s.1706.)

IC 29-1-17-7
Income received during administration
Sec. 7. Unless the decedent's will provides otherwise, all income received by the personal representative during the administration of the estate shall constitute an asset of the estate the same as any other asset and the personal representative shall disburse, distribute, account for and administer said income as a part of the corpus of the estate.
(Formerly: Acts 1953, c.112, s.1707.)

IC 29-1-17-8
General legacies; interest
Sec. 8. General legacies shall not bear interest, unless a contrary intent is indicated by the will.
(Formerly: Acts 1953, c.112, s.1708.)

IC 29-1-17-9
Specific devise; mortgage; pledge; lien
Sec. 9. When any real or personal property subject to a mortgage, pledge or other lien is specifically devised, the devisee shall take such property so devised subject to such mortgage unless the will provides expressly or by necessary implication that such mortgage be otherwise paid. If a mortgagee receives payment on a claim based upon the obligation secured by such mortgage, the devise which was

subject to such mortgage shall be charged with the reimbursement to the estate of the amount of such payment for the benefit of the distributees entitled thereto.
(Formerly: Acts 1953, c.112, s.1709.)

IC 29-1-17-10
Distribution in kind; partition sale; election of distributee; annuity; good faith purchasers or lenders
Sec. 10. (a) When the estate is otherwise ready to be distributed, it shall be distributed in kind to whatever extent it is practicable, unless the terms of the will otherwise provide or unless a partition sale is ordered. Except as provided in subsection (b) of this section, any general legatee may elect to take the value of his legacy in kind, and any distributee, who by the terms of the will is to receive land or any other thing to be purchased by the personal representative, may, if he notifies the personal representative before the thing is purchased, elect to take the purchase price or property of the estate which the personal representative would otherwise sell to obtain such purchase price. Values for the purposes of such distributions in kind shall be determined at a time not more than ten (10) days prior to the filing of the petition for distribution, and if necessary to avoid substantial inequities may be redetermined at any time prior to the order of distribution.
(b) If the terms of the will direct the purchase of an annuity, the person to whom the income thereof shall be directed to be paid shall not have the right to elect to take the capital sum directed to be used for such purchase in lieu of such annuity except to the extent that the will expressly provides that an assignable annuity be purchased. Nothing herein contained shall affect the rights of election by a surviving spouse against a testamentary provision as provided in this article.
(c) If property distributed in kind or a security interest therein is acquired in good faith for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution or release from the personal representative, or is so acquired in good faith by a purchaser from or lender to a transferee of the distributee, the purchaser or lender takes title free of any right of an interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order or the authority of the personal representative was terminated before execution of the instrument or deed. This subsection protects a purchaser from or lender to a distributee who, as personal representative, has executed a deed of distribution to himself, and a purchaser from or lender to any other distributee or his transferee. To be protected under this subsection, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated before the distribution. (Formerly: Acts 1953, c.112, s.1710.) As amended by Acts 1977, P.L.297, SEC.4.

IC 29-1-17-11
Undivided interests; distribution, partition
Sec. 11. (a) When two (2) or more distributees are entitled to distribution of an undivided interest in any real or personal property of the estate, distribution shall be made of undivided interests in the property unless the personal representative or one (1) or more of the distributees petition the court for partition not later than the hearing on the petition for final distribution. If a petition is filed, the court, after notice is given to all interested persons as the court directs, shall proceed in accordance with IC 32-17-4-2.5. With respect to personal property, the person who files for partition shall conduct a title search with the bureau of motor vehicles (if the personal property is titled) or a search for liens under the Uniform Commercial Code (if the personal property is not titled). The person shall file a copy of the results of the search with the court.
(b) If a distribution of particular assets of a decedent is to be made to two (2) or more distributees that are entitled to receive fractional shares in the assets, the decedent's personal representative may, under an agreement among the distributees, distribute the particular assets without distributing to each distributee a pro rata share of each asset. However, the personal representative shall:
(1) distribute to each distributee a pro rata share of the total fair market value of all the particular assets as of the date of distribution; and
(2) divide the assets in a manner that results in a fair and equitable division among the distributees of any capital gain or loss on the assets.
(Formerly: Acts 1953, c.112, s.1711.) As amended by P.L.265-1989, SEC.1; P.L.41-2012, SEC.1.

IC 29-1-17-12
Unclaimed estate assets; disposition procedures; escheat; time limit; exceptions
Sec. 12. (a) If after reasonable search, satisfactory to the court, there shall be no known heir of the decedent, all of his net estate not disposed of by will shall be ordered paid to the state treasurer to become a part of the common school fund, subject to the further provisions of this section.
(b) If any heir, distributee, advisee, or claimant cannot be found after reasonable search, satisfactory to the court, the personal representative shall sell the share of the estate to which he is entitled, pursuant to an order of court first obtained, and pay the proceeds to the clerk of the court for use and benefit of the person or persons thereafter determined to be entitled thereto according to law.
(c) When the personal representative shall pay any money to the state treasurer or clerk of the court pursuant to this section, he shall take a receipt therefor and file it with the court with the other

receipts filed in the proceeding. Such receipt shall be sufficient to discharge the personal representative in the same manner and to the same extent as though such distribution or payment were made to a distributee or claimant entitled thereto.
(d) The moneys received by the state treasurer pursuant to the provisions of this section shall be paid to the person entitled on proof of his right thereto or in the case of an absentee, to the receiver of such absentee's property, or, if the state treasurer refuses or fails to pay because he is doubtful as to his duties in the premises, such person may apply to the court in which the estate was administered, whereupon the court upon notice to the state treasurer may determine the person entitled thereto and order the treasurer to pay the same accordingly. No interest shall be allowed thereon and such distributee or claimant shall pay all costs and expenses incident to the proceedings. If such proceeds are not paid or no application is made to the court within seven (7) years after such payment to the state treasurer, no recovery thereof shall be had.
(e) This section does not apply to stocks, dividends, capital credits, patronage refunds, utility deposits, membership fees, account balances, or book equities for which the owner cannot be found and that are the result of distributable savings of a rural electric membership corporation formed under IC 8-1-13, a rural telephone cooperative corporation formed under IC 8-1-17, or an agricultural cooperative association formed under IC 15-12-1.
(Formerly: Acts 1953, c.112, s.1712.) As amended by Acts 1981, P.L.106, SEC.4; P.L.2-2008, SEC.69.

IC 29-1-17-13
Supplemental reports; discharge; limitation of actions
Sec. 13. Upon the filing of a supplemental report of distribution together with receipts or other evidence satisfactory to the court that distribution has been made as ordered in the final decree, the court shall enter an order of discharge. The discharge so obtained shall operate as a release from the duties of personal representative and shall operate as a bar to any suit including suits by persons under disability, against the personal representative and his sureties except suits which are commenced within one (1) year from the date of the discharge and are based solely upon alleged mistake, fraud or wilful misconduct on the part of the personal representative.
(Formerly: Acts 1953, c.112, s.1713.)

IC 29-1-17-14
After discovered property; reopening estate; inheritance tax
Sec. 14. (a) If, after an estate has been settled and the personal representative discharged, other property of the estate shall be discovered, or if it shall appear that any necessary act remains unperformed on the part of the personal representative, or for any other proper cause, the court, upon the petition of the discharged personal representative or any person interested in the estate and, without notice or upon such notice as it may direct, may order that

said estate be reopened. It may reappoint the personal representative or appoint another personal representative to administer such property or perform such act as may be deemed necessary. Unless the court shall otherwise order, the provisions of this article as to an original administration shall apply to the proceedings had in the reopened administration so far as may be, but no claim which is already barred can be asserted in the reopened administration.
(b) Whenever any solvent estate has been closed, and it thereafter appears that any assets thereof have not been fully administered upon, the court may, if it appears practicable, order such assets distributed to, or title vested in, the persons entitled thereto after compliance with requirements as to an inheritance tax imposed under IC 6-4.1, in lieu of reopening the estate as provided in the preceding subsection. No additional notice of such proceedings shall be necessary unless so ordered by the court.
(Formerly: Acts 1953, c.112, s.1714.) As amended by Acts 1982, P.L.171, SEC.49; P.L.254-1997(ss), SEC.29.

IC 29-1-17-15
Repealed
(Repealed by Acts 1973, P.L.289, SEC.4.)

IC 29-1-17-15.1
Petition to determine heirs of estate; contents; notice; hearing; decree
Sec. 15.1. (a) Whenever any person has died leaving property or any interest therein and no general administration has been commenced on his estate in this state, nor has any will been offered for probate in this state, within five (5) months after his death, any person claiming an interest in such property as heir or through an heir may file a petition in any court which would be of proper venue for the administration of such decedent's estate, to determine the heirs of said decedent and their respective interests as heirs in the estate.
(b) The petition shall state:
(1) The name, age, domicile and date of death of the decedent;
(2) The names, ages and residence addresses of the heirs, so far as known or can with reasonable diligence be ascertained;
(3) The names and residence addresses of any persons claiming any interest in such property through an heir, so far as known or can by reasonable diligence be ascertained;
(4) A particular description of the property with respect to which such determination is sought;
(5) The net value of the estate.
(c) Upon the filing of the petition, the court shall fix the time for the hearing thereof, notice of which shall be given to:
(1) All persons known or believed to claim any interest in the property as heir or through an heir of the decedent;
(2) All persons who may at the date of the filing of the petition be shown by the records of conveyances of the county in which any real

property described in such petition is located to claim any interest therein through the heirs of the decedent; and
(3) Any unknown heirs of the decedent.
Such notice shall be given by publication and, in addition personal notice by registered mail shall be given to every such person whose address is known to the petitioner. Upon satisfactory proofs including proof of compliance with inheritance tax laws of this state the court shall make a decree determining the heirs of said decedent and their respective interests as heirs in said property.
(d) A certified copy of the decree shall be recorded at the expense of the petitioner in each county in which any real property described therein is situated except the county in which the decree is entered, and shall be conclusive evidence of the facts determined therein as against all parties to the proceedings.
(Formerly: Acts 1973, P.L.289, SEC.2; Acts 1975, P.L.288, SEC.37.)

IC 29-1-17-16
Rules of equity; relief not limited
Sec. 16. The limitations provided for in IC 29-1-1-21 and section 13 of this chapter shall not deprive any interested person of the relief now afforded him under the rules of equity.
(Formerly: Acts 1953, c.112, s.1716.) As amended by Acts 1982, P.L.171, SEC.50.



CHAPTER 18. REPEALED



CHAPTER 19. DEPARTMENT OF VETERANS AFFAIRS

IC 29-1-19-2
Party in interest; notice of hearing
Sec. 2. The Secretary shall be a party in interest in any proceeding:
(1) for the appointment or removal of a guardian;
(2) for the recognition that an individual is no longer a minor or an incapacitated person (as defined in IC 29-3-1-7.5); and
(3) affecting in any manner the administration by the guardian of the estate of any present or former protected person whose estate includes assets derived in whole or in part from benefits paid at any time by the Department.
Not less than fifteen (15) days before the hearing on the matter, notice in writing of the time and place of the hearing shall be given by mail (unless waived in writing) to the office of the Department having jurisdiction over the area in which the suit or proceeding is pending.
(Formerly: Acts 1953, c.112, s.2002.) As amended by P.L.33-1989, SEC.42.

IC 29-1-19-3
Appointment of guardian
Sec. 3. Whenever, pursuant to any law of the United States or regulation of the department, it is necessary, prior to payment of benefits, that a guardian be appointed, the appointment may be made

in the manner provided in this chapter.
(Formerly: Acts 1953, c.112, s.2003.) As amended by P.L.1-1990, SEC.268.

IC 29-1-19-4
Repealed
(Repealed by Acts 1971, P.L.412, SEC.1.)

IC 29-1-19-5
Petition for appointment
Sec. 5. (a) A petition for the appointment of a guardian may be filed by any relative or friend of the incapacitated person or minor or by any person who is authorized by law to file such a petition. If there is no person authorized to file or if the person authorized to file refuses or fails to file a petition within thirty (30) days after mailing of notice by the Department to the last known address of the person, if any, indicating the necessity for the filing of a petition, a petition for appointment may be filed by any resident of Indiana.
(b) The petition for appointment shall set forth the name, age, place of residence of the protected person, the name and place of residence of the nearest relative, if known, and the fact that the protected person is entitled to receive benefits payable by or through the Department and shall set forth the amount of money then due and the amount of probable future payments.
(c) The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the protected person and the name, age, relationship, if any, occupation, and address of the proposed guardian, and, if the nominee is a natural person, the number of protected persons for whom the nominee is presently acting as guardian. Notwithstanding any law as to priority of persons entitled to appointment, or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian, if the court determines it is for the best interest of the protected person.
(d) In the case of an incapacitated person the petition shall show that the person has been rated incapacitated by the Department on examination in accordance with the laws and regulations governing the Department.
(Formerly: Acts 1953, c.112, s.2005.) As amended by P.L.33-1989, SEC.43.

IC 29-1-19-6
Appointment of guardian; condition precedent to payment of veterans' benefits; minor ward
Sec. 6. Where a petition is filed for the appointment of a guardian for a minor, a certificate of the secretary or the secretary's authorized representative, setting forth the age of such minor as shown by the records of the department and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the department shall be prima facie evidence of the

necessity for such appointment.
(Formerly: Acts 1953, c.112, s.2006.) As amended by P.L.1-1990, SEC.269.

IC 29-1-19-7
Appointment of guardian; condition precedent to payment of veterans' benefits; incapacitated person
Sec. 7. Where a petition is filed for the appointment of a guardian for an incapacitated person, a certificate of the administrator or the administrator's duly authorized representative that the person has been rated incompetent or incapacitated by the Department on examination in accordance with the laws and regulations governing the Department and that the appointment of a guardian or the issuance of a protective order is a condition precedent to the payment of money due the protected person by the Department shall be prima facie evidence of the necessity for the appointment.
(Formerly: Acts 1953, c.112, s.2007.) As amended by P.L.33-1989, SEC.44.

IC 29-1-19-8
Filing petitions; notice
Sec. 8. Upon the filing of a petition for the appointment of a guardian or the issuance of a protective order under this article, notice shall be given to the incapacitated person, and to other persons and the department by certified mail.
(Formerly: Acts 1953, c.112, s.2008.) As amended by Acts 1982, P.L.171, SEC.64; P.L.33-1989, SEC.45; P.L.95-2007, SEC.12.

IC 29-1-19-9
Bond of guardian
Sec. 9. (a) Upon appointment, a guardian shall execute and file bond to be approved by the court in an amount not less than the estimated value of the personal estate and anticipated income of the protected person during the ensuing year. The bond shall be in the form and be conditioned as required of guardians appointed under IC 29-3-7. The court may from time to time require the guardian to file an additional bond. Any bank or trust company organized under the laws of the state, or of the United States of America, and operating a bank or trust company, which is located within Indiana, which is now acting, or which may act as a guardian under this chapter, is exempt from furnishing the bond required in this subsection to the same extent and in the same manner as a bank or trust company, when acting in a fiduciary capacity, is relieved from filing a bond under the provisions of IC 28-2-7.
(b) Where a bond is tendered by a guardian with personal sureties, there shall be at least one (1) or more surety or sureties and the guardian or sureties shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and shall state that each is worth the sum named in the bond as the penalty thereof over and above all the guardian's debts and liabilities

and the aggregate of other bonds on which the guardian is principal or surety and exclusive of property exempt from execution. The court may require additional security or may require a corporate surety bond, the premium thereon to be paid from the ward's estate.
(Formerly: Acts 1953, c.112, s.2009; Acts 1961, c.93, s.1; Acts 1971, P.L.413, SEC.1.) As amended by Acts 1982, P.L.171, SEC.65; P.L.33-1989, SEC.46.

IC 29-1-19-10
Accounting by guardian; notice; hearing
Sec. 10. (a) Every guardian who has received or shall receive money or other things of value from the Department shall file with the court biennially within thirty (30) days following the anniversary date of the appointment, in addition to other accounts as required by the court, a full, true, and accurate account under oath of all money or other things of value received by the guardian, all earnings, interest, or profits derived from the estate, all property acquired with the estate and of all disbursements from the estate, and showing the balance at the date of the account and how it was invested.
(b) The guardian, at the time of filing any account, shall exhibit all securities or investments held by the guardian to an officer of the bank or other depository wherein the securities or investments are held for safekeeping or to an authorized representative of the corporation which is surety on the guardian's bond, or to the judge or clerk of a court in this state, or, upon request of the guardian or other interested party, to any other reputable person designated by the court, who shall certify in writing that the person has examined the securities or investments and identified them with those described in the account, and shall note any omissions or discrepancies. If the depository is the guardian, the certifying officer shall not be the officer verifying the account. The guardian may exhibit the securities or investments to the judge of the court, who shall endorse on the account and the copy of the account a certificate that the securities or investments shown as held by the guardian were each in fact exhibited to the judge and that those exhibited were the same as those shown in the account, and noting any omission or discrepancy. That certificate and the certificate of an official of the bank in which are deposited any funds for which the guardian is accountable, showing the amount on deposit, shall be prepared and signed in duplicate, and one (1) of each shall be filed by the guardian with the account.
(c) At the time of filing in the court any account, a certified copy of the account and a signed duplicate of each certificate filed with the court shall be sent by the guardian to the office of the Department having jurisdiction over the area in which the court is located. A signed duplicate or a certified copy of a petition, motion, or other pleading, pertaining to an account, or to any matter other than an account, and which is filed in the guardianship proceedings or in any proceeding for the recognition that an individual is no longer a minor or an incapacitated person shall be furnished by the person filing the

petition, motion, or pleading to the proper office of the Department. Unless hearing is waived in writing by the attorney of the Department, and by all other persons entitled to notice, the court shall fix a time and place for the hearing on the account, petition, motion, or other pleading not less than fifteen (15) days nor more than thirty (30) days from the date filed, unless a different available date is stipulated in writing. Unless waived in writing, written notice of the time and place of hearing shall be given the Department office concerned, the guardian, and any others entitled to notice not less than fifteen (15) days prior to the date fixed for the hearing. The notice may be given by mail, in which event it shall be deposited in the mail not less than fifteen (15) days prior to the date specified. The court, or clerk of the court, shall mail to the Department office a copy of each order entered in any guardianship proceeding in which the administrator is an interested party.
(d) If the guardian is accountable for property derived from sources other than the Department, the guardian shall be accountable as required under the applicable law of this state pertaining to the property of minors or incapacitated persons who are not beneficiaries of the Department, and the guardian is entitled to the compensation provided by law for administering the other property. The account for other property may be combined with the account filed in accordance with this section.
(Formerly: Acts 1953, c.112, s.2010; Acts 1971, P.L.413, SEC.2.) As amended by P.L.33-1989, SEC.47.

IC 29-1-19-11
Removal of guardian
Sec. 11. If any guardian shall fail to file with the court any account as required by this article or by an order of the court when any account is due or within thirty (30) days after citation issues as provided by law, or shall fail to furnish the department a true copy of any account, petition, or pleading as required by this article, such failure may in the discretion of the court be ground for removal.
(Formerly: Acts 1953, c.112, s.2011.) As amended by Acts 1982, P.L.171, SEC.66; P.L.1-1990, SEC.270.

IC 29-1-19-12
Compensation of guardian; liquidation of loans or investments
Sec. 12. (a) Compensation payable to guardians shall:
(1) be based upon services rendered; and
(2) not exceed either five percent (5%) of the amount of moneys received or such larger amount as may be established by the court during the period covered by the account.
(b) In the event of extraordinary services by any guardian, the court, upon petition and hearing thereon, may authorize reasonable additional compensation for the services. A copy of the petition and notice of hearing on the petition shall be given the proper office of the department in the manner provided in the case of hearing on a guardian's account or other pleading. (c) No commission or compensation shall be allowed on the moneys or other assets received from a prior guardian nor upon the amount received from liquidation of loans or other investments.
(Formerly: Acts 1953, c.112, s.2012; Acts 1971, P.L.413, SEC.3.) As amended by P.L.1-1990, SEC.271.

IC 29-1-19-13
Investment of funds
Sec. 13. Every guardian shall invest the surplus funds of the estate of the protected person, in which investment the guardian has no interest, and only as provided in this section:
(1) In bonds or notes constituting the direct and general obligations of the United States, or of a state that has not at any time during the ten (10) years next preceding the date of the investment defaulted in payment of the principal or interest on any bonds or notes by it issued, or in bonds, the payment of which, both principal and interest, is guaranteed by the United States.
(2) In bonds or notes that are the direct and general legal obligations of a county, city, or town in this state, and which also at the date of the investment has the power to levy general taxes sufficient for the payment of principal and interest on the obligations, if the issuer of the obligation has not defaulted in payment of principal or interest due upon any of its bonds or notes at any time during the ten (10) years next preceding the date of the investment.
(3) After prior order of the court, upon application, in the legally issued notes or bonds of the owner of improved unencumbered real property in this state, secured by first mortgage or deed of trust. The total debt secured by the encumbrance may not exceed fifty percent (50%) of the cash market value of the real property at the time of the investment, and, if buildings or other improvements constitute a material part of the value of the premises encumbered to secure the indebtedness, they shall be kept insured against loss or damage by fire, in a reasonable amount for the benefit of the owners of the notes or bonds. Before making any investment, a signed application shall be procured from the borrower, that shall contain the information required by the lender, and that shall contain a complete description of the real estate, including improvements and an affirmative statement that the proposed borrower is the owner of the entire fee simple title to the real estate and improvements, that they are free of every encumbrance or lien of any character, or if not, a statement of any existing encumbrance or other liens, and specific authorization to the lender to withhold from the proposed loan the necessary sum to discharge and procure the release of any encumbrances or other liens. The release shall be procured and filed for record prior to or contemporaneously with the making of the loan. The proposed borrower shall also furnish with the

application an abstract or certificate of title, which shall be completed to the time of closing the loan. The guardian proposing to make a loan or purchase any notes or bonds shall exhibit to the court with the application for approval the opinion of a qualified attorney at law, satisfactory to the court, which opinion shall show that the attorney has examined the title or certificate of title and that it is the opinion of the attorney that the proposed borrower has good title to the property to be encumbered, and that the proposed encumbrance will constitute a first lien on the property. In addition, the guardian shall file with the court satisfactory written evidence that the cash market value of the property to be encumbered is in accordance with the requirements of this subsection. If the guardian purchases notes or bonds previously issued, the attorney's examination and opinion shall also disclose whether the proposed transferor has and will pass to the guardian good title together with the liens securing the notes or bonds. Except loans insured by the federal housing administrator, the guardian is not authorized to loan or invest money upon the security of a real estate mortgage or trust deed which secures any principal indebtedness other than to the protected person's estate, and in the case of a minor the maturity of any indebtedness to the minor secured by real estate mortgage or trust deed shall not be later than the date on which the minor will attain the age of majority. Any investment made by a guardian in any of the securities enumerated shall not be transferred, liquidated, or disposed of, except upon petition filed for that purpose and an order of court obtained.
(4) In shares of a federal savings and loan association organized under the Home Owners' Loan Act of 1933, (12 U.S.C. 1461 through 1468), as in effect on December 31, 1990, or any building or savings and loan association whose principal place of business is located in Indiana whose accounts are insured by the Federal Deposit Insurance Corporation as provided in 12 U.S.C. 1811 through 1833e, as in effect on December 31, 1990. No shares may be purchased in excess of the amount of insurance protection afforded a member or investor of any such institution.
(5) In savings deposits in any bank whose principal place of business is located in Indiana.
(Formerly: Acts 1953, c.112, s.2013; Acts 1957, c.223, s.1.) As amended by Acts 1982, P.L.1, SEC.53; P.L.33-1989, SEC.48; P.L.8-1991, SEC.32.

IC 29-1-19-14
Support; maintenance; education
Sec. 14. (a) A guardian shall not apply any portion of the income or the estate for the support or maintenance of any person other than the protected person, the spouse, and the children under the age of eighteen (18) years of the protected person, except upon petition to and prior order of the court after a hearing. A signed duplicate or

certified copy of the petition shall be furnished the proper office of the Department and notice of hearing shall be given the office as provided in the case of hearing on a guardian's account or other pleading.
(b) If the protected person is a child under the age of eighteen (18) years, and the parents or those standing in loco parentis are able to care for, maintain, and educate the protected person, neither the income nor the principal shall be expended for any purpose except as ordered by the court.
(Formerly: Acts 1953, c.112, s.2014; Acts 1973, P.L.287, SEC.11.) As amended by P.L.33-1989, SEC.49.

IC 29-1-19-15
Real estate acquisition
Sec. 15. (a) The court may authorize the purchase of the entire fee simple title to real estate in Indiana in which the guardian has no interest, but only as a home for the ward, or to protect the ward's interest, or (if the ward is not a minor) as a home for the ward's dependent family.
(b) Such purchase of real estate shall not be made except upon the entry of an order of the court after hearing upon verified petition. A copy of the petition shall be furnished the proper office of the department and notice of hearing on the petition shall be given the office as provided in the case of hearing on a guardian's account.
(c) Before authorizing such investment the court shall require written evidence of value and of title and of the advisability of acquiring such real estate. Title shall be taken in the ward's name.
(d) This section does not limit the right of the guardian:
(1) on behalf of the ward to bid and to become the purchaser of real estate at a sale of the real estate pursuant to decree of foreclosure of lien held by or for the ward, or at a trustee's sale, to protect the ward's right in the property so foreclosed or sold; or
(2) if such be necessary to protect the ward's interest and upon prior order of the court in which the guardianship is pending, to agree with co-tenants of the ward for a partition in kind, or to purchase from co-tenants the entire undivided interests held by them, or to bid and purchase the same at a sale under a partition decree, or to compromise adverse claims of title to the ward's realty.
(Formerly: Acts 1953, c.112, s.2015.) As amended by P.L.1-1990, SEC.272.

IC 29-1-19-16
Copies of records; determining eligibility
Sec. 16. When a copy of any public record is required by the department to be used in determining the eligibility of any person to participate in benefits made available by the department, the official custodian of such public record shall without charge provide the applicant for such benefits or any person acting on the applicant's

behalf or the authorized representative of the department with a certified copy of such record.
(Formerly: Acts 1953, c.112, s.2016.) As amended by P.L.1-1990, SEC.273.

IC 29-1-19-17
Discharge of guardian
Sec. 17. In addition to any other provisions of law relating to judicial restoration and discharge of guardian, a certificate by the Department showing that a minor has attained majority or that the incapacitated person has been rated competent by the Department upon examination in accordance with law shall be prima facie evidence that the minor has attained majority, or the incapacitated person has recovered competency. Upon hearing after notice as provided in this chapter and the determination by the court that the minor has attained majority or the incapacitated person has recovered competency, an order shall be entered to that effect, and the guardian shall file a final account within sixty (60) days of such determination. Upon hearing after notice to the former protected person and to the Department as in case of other accounts, upon approval of the final account, and upon delivery to the protected person of the assets due from the guardian, the guardian shall be discharged and the guardian's sureties released.
(Formerly: Acts 1953, c.112, s.2017; Acts 1971, P.L.413, SEC.4.) As amended by P.L.33-1989, SEC.50.

IC 29-1-19-18
Application of certain provisions of chapter
Sec. 18. The provisions of this chapter relating to surety bonds and the administration of estates of protected persons shall apply to all income and estate as defined in section 1 of this chapter whether the guardian has been appointed under this chapter or under any other law of this state, special or general, prior or subsequent to January 1, 1954.
(Formerly: Acts 1953, c.112, s.2018.) As amended by Acts 1982, P.L.171, SEC.67; P.L.33-1989, SEC.51.



CHAPTER 20. VERIFICATION AND OATHS

(SIGNED) ____________________"






ARTICLE 2. MISCELLANEOUS PROVISIONS

CHAPTER 1. JURISDICTION IN PROBATE MATTERS AND PROBATE OF FOREIGN WILLS

IC 29-2-1-2
Indebtedness to non-resident decedent; payments to domiciliary foreign personal representative
Sec. 2. At any time after the expiration of forty-five (45) days from the death of a non-resident decedent, any person indebted to the estate of the non-resident deceden or having possession or control of personal property, or of an instrument evidencing a debt, obligation, sotck or chose in action belonging to the estate of the non-resident decedent may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock or chose in action, to the domiciliary foreign personal representative of the non-resident decedent upon being presented with proof of his appointment and an affidavit made by or on behalf of the representative stating:
(1) the date of the death of the non-resident decedent;
(2) that no local administration, or application or petition therefor, is pending in this state; and
(3) that the domiciliary foreign personal representative is entitled to payment or delivery.
(Formerly: Acts 1881(ss), c.45, s.15; Acts 1975, P.L.288, SEC.40.)
IC 29-2-1-3
Payments to domiciliary foreign personal representative; release of debtor
Sec. 3. Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative.
(Formerly: Acts 1881(ss), c.45, s.72; Acts 1975, P.L.288, SEC.41.)

IC 29-2-1-4
Payments to domiciliary foreign personal representative; notice by resident creditor to debtor as bar
Sec. 4. Payment of delivery under section 2 of this chapter may not be made if a resident creditor of the non-resident decedent has notified the debtor of the non-resident decedent or the person having possession of the personal property belonging to the non-resident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.
(Formerly: Acts 1881(ss), c.45, s.73; Acts 1975, P.L.288, SEC.42.)

IC 29-2-1-5
Domiciliary foreign personal representative; filing copies of appointment and bond
Sec. 5. If no local administration or application or petition therefor is pending in this state, a domiciliary foreign personal representative may file with a court in this state in a county in which property belonging to the decedent is located, authenticated copies of his appointment and of any official bond he has given.
(Formerly: Acts 1881(ss), c.45, s.74; Acts 1975, P.L.288, SEC.43.)

IC 29-2-1-6
Domiciliary foreign personal representative; powers
Sec. 6. A domiciliary foreign personal representative who has complied with section 5 may exercise as to assets in this state all powers of a local unsupervised personal representative and may maintain actions and proceedings in this state subject to any conditions imposed upon non-resident parties generally.
(Formerly: Acts 1881(ss), c.45, s.138; Acts 1959, c.246, s.1; Acts 1971, P.L.414, SEC.1; Acts 1975, P.L.288, SEC.44.) As amended by P.L.36-2011, SEC.5.

IC 29-2-1-7
Domiciliary foreign personal representative; limitation of powers by local personal representative
Sec. 7. The powers of a domiciliary foreign personal representative under section 2 or 6 of this chapter shall be exercised only if there is no administration or application therefor pending in this state. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under section 6 of this chapter, but the local court may allow the

foreign personal representative to exercise limited powers to preserve the estate. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for him in any action or proceedings in the state.
(Formerly: Acts 1881(ss), c.45, s.139; Acts 1971, P.L.414, SEC.2; Acts 1975, P.L.288, SEC.45.)

IC 29-2-1-8
Non-resident decedents; proceedings; application of law
Sec. 8. In respect to a non-resident decedent, the provisions of article 1 of this title govern (a) proceedings, if any, in a court of this state for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and (b) the status, powers, duties and liabilities of any local personal representative and the rights of claimants, purchasers, distributees and others in regard to a local administration.
(Formerly: Acts 1881(ss), c.45, s.140; Acts 1971, P.L.414, SEC.3; Acts 1975, P.L.288, SEC.46.)

IC 29-2-1-9
Foreign personal representative; submission to jurisdiction of state court
Sec. 9. A foreign personal representative submits himself to the jurisdiction of the courts of this state by (a) filing authenticated copies of his appointment as provided in section 5 of this chapter, (b) receiving payment of money or taking delivery of personal property under section 2 of this chapter, or (c) doing any act as a personal representative in this state which would have given the state jurisdiction over him as an individual. Jurisdiction under (b) is limited to the money or value of personal property collected.
(Formerly: Acts 1975, P.L.288, SEC.47.)

IC 29-2-1-10
Foreign personal representative; subjection to decedent jurisdiction
Sec. 10. In addition to jurisdiction conferred by section 9 of this chapter, a foreign personal representative is subject to the jurisdiction of the courts of this state to the same extent that his decedent was subject to jurisdiction immediately prior to death.
(Formerly: Acts 1975, P.L.288, SEC.48.)

IC 29-2-1-11
Service of process on foreign personal representative
Sec. 11. (a) Service of process may be made upon the foreign personal representative by registered or certified mail, addressed to

his last reasonably ascertainable address, requesting a return receipt signed by addressee only. Notice by ordinary first class mail is sufficient if registered or certified mail service to the addressee is unavailable. Service may be made upon a foreign personal representative in the manner in which service could have been made under other laws of this state on either the foreign personal representative or his decedent immediately prior to death.
(b) If service is made upon a foreign personal representative as provided in subsection (a) of this section, he shall be allowed at least thirty (30) days within which to appear or respond.
(Formerly: Acts 1975, P.L.288, SEC.49.)

IC 29-2-1-12
Adjudications binding on personal representative
Sec. 12. An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if he were a party to the adjudication.
(Formerly: Acts 1975, P.L.288, SEC.50.)



CHAPTER 2. PROBATE COMMISSIONERS

IC 29-2-2-2
Oath of office; fees and compensation
Sec. 2. Said commissioner shall take and subscribe an oath for the faithful discharge of his duties, and shall hold his office for the term of four (4) years, subject to the provisions of this chapter, and for his services as such commissioner shall receive or be allowed no fees, emoluments or compensation whatever other than the salary fixed by said court and required to be paid out of the treasury of said county as aforesaid, and which salary shall not be increased during his said term of office.
(Formerly: Acts 1891, c.137, s.2.) As amended by Acts 1982, P.L.171, SEC.69.

IC 29-2-2-3
Oaths; acknowledgments; removal from office
Sec. 3. Said commissioner shall have power to administer oaths, take acknowledgments and do all other acts legally pertaining to said office and necessary to carry into effect the rules or orders of said court, and he may, at any time, be removed by the court for failure to properly discharge the duties of his trust. (Formerly: Acts 1891, c.137, s.3.)

IC 29-2-2-4
Duties defined; records
Sec. 4. At the time of the appointment of said commissioner, or as soon thereafter as may be practicable, the court shall define the duties of such commissioner and cause a record thereof to be made upon the order-book of said court.
(Formerly: Acts 1891, c.137, s.4.)

IC 29-2-2-5
Rules for protection of trusts; speedy transaction of probate business
Sec. 5. Such court shall have power to make and enforce all necessary rules for the protection of the several trusts pending therein, and the requiring of delinquent guardians, administrators or other trustees to make reports, give new or additional bonds, or discharge any other duty required of them by law, or the rules of said court, and may vest such commissioner with all necessary power in the premises looking to the protection of such trusts and enforcement of the law and rules of said court in reference thereto, and the proper and speedy transaction of the probate business of such court, as the court, in its discretion, may deem advisable and necessary.
(Formerly: Acts 1891, c.137, s.5.)

IC 29-2-2-6
Dispensing with services; salary
Sec. 6. At any time after the appointment of such commissioner, when such court shall deem that his services may be dispensed with, either for a certain or indefinite length of time, without detriment to the business of said court, or the interests of the trusts therein pending, the court shall enter of record its finding to that effect and cause the same to be certified to the auditor of such county, and thereupon, during the time so specified in such finding, the salary of such commissioner shall cease and his services during said time be dispensed with, the said commissioner to again assume his duties and receive his salary therefor only when the court shall so order.
(Formerly: Acts 1891, c.137, s.6.)



CHAPTER 3. REPEALED



CHAPTER 4. DUTIES OF PROBATE COMMISSIONER IN COUNTIES WITH POPULATIONS FROM 30,000 TO 150,000



CHAPTER 5. ADMINISTRATION OF ESTATE OF INTESTATE ABSENTEE

IC 29-2-5-2
Discharge of administrator; return of absentee
Sec. 2. Such administrator shall not be discharged on the return and reappearance of such person until discharged by the court, but shall retain his powers and rights and be subject to all his official liabilities and duties until so discharged.
(Formerly: Acts 1859, c.4, s.2.)

IC 29-2-5-3
Repealed
(Repealed by Acts 1975, P.L.289, SEC.3.)

IC 29-2-5-4 Guardians; appointment
Sec. 4. Such court shall have power to appoint guardians of the persons and estates of the children under eighteen (18) years of age of such departed person, who shall have all the powers and rights, and be subject to all the duties and liabilities, in relation to such children and their estates, which appertain to guardians of heirs under eighteen (18) years of age and their estates, under IC 34-9-2.
(Formerly: Acts 1859, c.4, s.4; Acts 1973, P.L.287, SEC.13.) As amended by P.L.1-1998, SEC.157.

IC 29-2-5-5
Distribution of estates; bond; trustee
Sec. 5. (a) The property of such departed person, real and personal, and all his rights, obligations and choses in action, shall be subject to the same liabilities, incidents, rights, management and disposal under this chapter, in all respects, as if such person were known to be deceased; and all adjudications and acts done by such administrator or guardian shall be valid, effectual and binding on such person should he return, as if they were his own acts, the acts and doings of such administrator and guardian being in good faith and without fraud.
(b) Before any distribution of the estate of such absentee shall be made to the person or persons entitled to receive it, he or they shall give security, to the approval of the proper circuit or superior court or probate court of the county having jurisdiction thereof, in such sum as the court shall direct, and conditioned that if the absentee shall, in fact, be at the time alive, he or they will, respectively, refund the amounts received by each, on demand, with interest; said bond to run and be in force for the period of three (3) years from the date of the issuing of letters of administration by said court, and if, during said period of three (3) years, the absentee shall not appear and demand said estate, the rights of the absentee thereto shall be barred; but if the person or persons entitled to receive the same is or are unable to give the security aforesaid, then the court shall appoint a trustee, who shall give bond for the faithful performance of his duties in one and one-half times the amount of such money, with sufficient sureties, who shall invest said money at interest as the court may direct, which interest is to be paid annually to the person or persons entitled to it, and the money to remain at interest until the security aforesaid is given, and if the absentee does not appear and demand said money within said period of three (3) years, the court shall order it to be paid to the person or persons entitled to it absolutely.
(c) The provisions of this section shall apply to all pending and future administrations of such estates of absentees.
(Formerly: Acts 1859, c.4, s.5; Acts 1913, c.326, s.1.) As amended by Acts 1982, P.L.171, SEC.70.



CHAPTER 6. ADMINISTRATION OF ABSENTEE'S ESTATE WHERE THERE IS A WILL OR TRUST

of trust funds left to absentees.
(Formerly: Acts 1915, c.43, s.1.)



CHAPTER 7. REPEALED



CHAPTER 8. CONSERVATORSHIP OF ESTATE OF MISSING SERVICEMAN OR SEAMAN

IC 29-2-8-2
Guardian bond; powers; removal and substitution
Sec. 2. The court shall have full discretionary authority to appoint any suitable person as guardian and may require the guardian to post an adequate surety bond and to make reports as the court may deem necessary. The guardian shall have the same powers and authority as the guardian of the property of a minor or incapacitated person (as defined in IC 29-3-1-7.5) and shall be considered as an officer of the court, and shall be subject to removal and substitution for good cause shown.
(Formerly: Acts 1945, c.35, s.2.) As amended by P.L.33-1989, SEC.53.
IC 29-2-8-3
Termination of guardianship; executor or administrator
Sec. 3. Upon petition signed by the absentee, or on petition of an attorney-in-fact acting under an adequate power of attorney granted by the absentee, the court shall direct the termination of the guardianship and the transfer of all property held to the absentee or to the designated attorney-in-fact. If at any time subsequent to the appointment of a guardian it appears that the absentee has died and an executor or administrator has been appointed for the estate, the court shall direct the termination of the guardianship and the transfer of all property of the deceased absentee to the executor or administrator.
(Formerly: Acts 1945, c.35, s.3.) As amended by P.L.33-1989, SEC.54.



CHAPTER 9. SALE OF WARD'S PERSONAL PROPERTY BY NON-RESIDENT GUARDIAN



CHAPTER 10. REPEALED



CHAPTER 11. WAIVER BY JUDGE OF PERIOD COSTS IN CERTAIN CASES



CHAPTER 12. APPORTIONMENT OF FEDERAL ESTATE TAXES

IC 29-2-12-1
Purpose
Sec. 1. The purpose of this chapter is to provide for an equitable apportionment of federal estate tax imposed upon decedents' estates under the provisions of the United States revenue code.
(Formerly: Acts 1969, c.175, s.1.) As amended by Acts 1982, P.L.171, SEC.72.

IC 29-2-12-1.5
"Will" defined
Sec. 1.5. As used in this chapter, "will" includes a trust or other instrument governing the distribution of assets following an individual's death.
As added by P.L.266-1989, SEC.1.

IC 29-2-12-2
Heirs and beneficiaries; charitable or marital deduction or exemption
Sec. 2. Unless a decedent shall otherwise direct by will, the federal estate tax imposed upon decedent's estate, shall be apportioned among all of the persons, heirs and beneficiaries of decedent's estate who receive any property which is includable in the total gross estate of said decedent for the purpose of determining the amount of federal estate tax to be paid by said estate, Provided, That no part of the federal estate tax shall be apportioned against property which, in the absence of any apportionment whatsoever, whould qualify for any charitable, marital or other deduction or exemption,

nor against recipients of such property on account thereof.
(Formerly: Acts 1969, c.175, s.2.)

IC 29-2-12-3
Payment; recovery
Sec. 3. The personal representative of decedent's estate or the person paying the federal estate tax imposed upon said estate by said United States revenue code shall be entitled to recover such tax so paid proportionately from each such person, heir, or beneficiary as is hereinafter provided.
(Formerly: Acts 1969, c.175, s.3.)

IC 29-2-12-4
Method of apportionment
Sec. 4. The portion of the federal estate tax to be paid by each person, heir, or beneficiary of a decedent's estate shall be determined by dividing the value of the property received by the person, heir, or beneficiary, which is included in the net taxable estate, by the amount of the net taxable estate, and multiplying the result by the amount of the total federal estate tax paid.
(Formerly: Acts 1969, c.175, s.4.) As amended by P.L.36-2011, SEC.6.

IC 29-2-12-5
Liens
Sec. 5. That portion of said federal estate tax apportioned to each person, heir, or beneficiary receiving property as aforesaid, shall constitute a lien upon the property received by said person, heir or beneficiary until the amount thereof has been paid or reimbursed to the personal representative of decedent's estate or the person other than the personal representative who has paid such tax.
(Formerly: Acts 1969, c.175, s.5.)

IC 29-2-12-6
Deduction of amounts; action for recovery
Sec. 6. The personal representative of decedent's estate shall, prior to final distribution of the estate, deduct the amount of federal estate tax apportioned to each heir or beneficiary, if such personal representative is in possession of sufficient property distributable to such heir or beneficiary to pay such apportioned share of said federal estate tax. In the event that such personal representative does not have property of at least the value of such apportioned share of said federal estate tax, said personal representative may recover such apportioned share by an action in court.
(Formerly: Acts 1969, c.175, s.6.)

IC 29-2-12-7
Will providing for payment
Sec. 7. (a) This chapter shall not be applicable to estates where the decedent has, by will, provided for the payment of federal estate

tax either by the estate or by the residue of the estate.
(b) A specific direction in a will to pay federal estate tax from the testator's estate or the residue of the estate shall be considered a provision for payment under subsection (a).
(Formerly: Acts 1969, c.175, s.7.) As amended by Acts 1982, P.L.171, SEC.73; P.L.266-1989, SEC.2.



CHAPTER 13. REPEALED



CHAPTER 14. UNIFORM SIMULTANEOUS DEATH ACT

IC 29-2-14-2
Beneficiaries taking successively under another's disposition of property
Sec. 2. Where two (2) or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.
(Formerly: Acts 1941, c.49, s.2.)

IC 29-2-14-3
Joint tenants; tenants by entirety
Sec. 3. Where there is no sufficient evidence that two (2) joint tenants or tenants by the entirety have died otherwise than simultaneously the property so held shall be distributed one-half (1/2) as if one (1) had survived and one-half (1/2) as if the other had survived. If there are more than two (2) joint tenants and all of them have so died the property thus distributed shall be in the proportion that one (1) bears to the whole number of joint tenants.
(Formerly: Acts 1941, c.49, s.3.)

IC 29-2-14-4
Life or accident insurance
Sec. 4. Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.
(Formerly: Acts 1941, c.49, s.4.)

IC 29-2-14-5
Prior death
Sec. 5. This chapter shall not apply to the distribution of the property of a person who has died before it takes effect. (Formerly: Acts 1941, c.49, s.5.) As amended by Acts 1982, P.L.171, SEC.75.

IC 29-2-14-6
Wills, living trusts; deeds; insurance
Sec. 6. This chapter shall not apply in the case of wills, living trusts, deeds, or contracts of insurance wherein provision has been made for distribution of property different from the provisions of this chapter.
(Formerly: Acts 1941, c.49, s.6.) As amended by Acts 1982, P.L.171, SEC.76.

IC 29-2-14-7
Uniformity of interpretation
Sec. 7. This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.
(Formerly: Acts 1941, c.49, s.7.) As amended by Acts 1982, P.L.171, SEC.77.

IC 29-2-14-8
Short title
Sec. 8. This chapter may be cited as the Uniform Simultaneous Death Act.
(Formerly: Acts 1941, c.49, s.8.) As amended by Acts 1982, P.L.171, SEC.78.



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 16.1. REVISED UNIFORM ANATOMICAL GIFT ACT

regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.
(12) "Guardian" means an individual appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.
(13) "Hospital" means a facility licensed as a hospital under the laws of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.
(14) "Identification card" means an identification card issued by the bureau of motor vehicles.
(15) "Minor" means an individual under eighteen (18) years of age.
(16) "Organ procurement organization" means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.
(17) "Parent" means an individual whose parental rights have not been terminated.
(18) "Part" means an organ, an eye, or tissue of a human being. The term does not mean a whole body.
(19) "Pathologist" means a physician:
(A) certified by the American Board of Pathology; or
(B) holding an unlimited license to practice medicine in Indiana and acting under the direction of a physician certified by the American Board of Pathology.
(20) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, instrumentality, or any other legal or commercial entity.
(21) "Physician" or "surgeon" means an individual authorized to practice medicine or osteopathy under the laws of any state.
(22) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.
(23) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made an appropriate refusal.
(24) "Reasonably available" means:
(A) able to be contacted by a procurement organization without undue effort; and
(B) willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.
(25) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.
(26) "Record" means information that is inscribed on a tangible

medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(27) "Refusal" means a record created under section 6 of this chapter that expressly states the intent to bar another person from making an anatomical gift of an individual's body or part.
(28) "Sign" means, with the present intent to authenticate or adopt a record:
(A) to execute or adopt a tangible symbol; or
(B) to attach to or logically associate with the record an electronic symbol, sound, or process.
(29) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(30) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an eye enucleator.
(31) "Tissue" means a part of the human body other than an organ or an eye. The term does not include blood or other bodily fluids unless the blood or bodily fluids are donated for the purpose of research or education.
(32) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.
(33) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of organ transplant patients.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-2
Chapter application
Sec. 2. This chapter applies to:
(1) an anatomical gift;
(2) an amendment to an anatomical gift;
(3) a revocation of an anatomical gift; or
(4) a refusal to make an anatomical gift.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-3
Persons who may make anatomical gifts during the lifetime of a donor
Sec. 3. Subject to section 7 of this chapter, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in section 4 of this chapter by:
(1) the donor, if the donor is an adult or if the donor is a minor and is:
(A) emancipated; or (B) authorized under state law to apply for a driver's license because the donor is at least sixteen (16) years of age;
(2) an agent of the donor, unless the health care power of attorney or other record prohibits the agent from making an anatomical gift;
(3) a parent of the donor, if the donor is not emancipated; or
(4) the donor's guardian.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-4
Methods of making anatomical gifts
Sec. 4. (a) A donor may make an anatomical gift:
(1) by authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;
(2) in a will;
(3) during a terminal illness or injury of the donor, by any form of communication directed to at least two (2) adults, at least one (1) of whom is a disinterested witness; or
(4) as provided in subsection (b).
(b) A donor or other person authorized to make an anatomical gift under section 3 of this chapter may make a gift by:
(1) a donor card or other record signed by the donor or other person making the gift; or
(2) authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry.
(c) If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:
(1) be witnessed by at least two (2) adults, at least one (1) of whom is a disinterested witness, who have signed at the request of the donor or the other person; and
(2) state that it has been signed and witnessed as provided in subdivision (1).
(d) Revocation, suspension, expiration, or cancellation of:
(1) a driver's license; or
(2) an identification card;
that indicates an anatomical gift does not invalidate the gift.
(e) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-5
Amendment or revocation of anatomical gifts
Sec. 5. (a) Subject to section 7 of this chapter, a donor or other person authorized to make an anatomical gift under section 3 of this chapter may amend or revoke an anatomical gift by:
(1) a record signed by: (A) the donor;
(B) the other person; or
(C) subject to subsection (b), another individual acting at the direction of the donor or the other person authorized to make an anatomical gift if the donor or other person is physically unable to sign; or
(2) a later executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.
(b) A record signed under subsection (a)(1)(C) must:
(1) be witnessed by two (2) adults, at least one (1) of whom is a disinterested witness, who are witnesses at the request of the donor or the other person authorized to make an anatomical gift; and
(2) state that the record has been signed and witnessed as described in subdivision (1).
(c) Subject to section 7 of this chapter, a donor or other person authorized to make an anatomical gift under section 3 of this chapter may revoke an anatomical gift by the destruction or cancellation of the:
(1) document of gift; or
(2) portion of the document of gift used to make the gift;
with the intent to revoke the gift.
(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two (2) adults, at least one (1) of whom is a disinterested witness.
(e) A donor who makes an anatomical gift in a will may amend or revoke the gift as described in subsection (a).
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-6
Refusal of anatomical gifts
Sec. 6. (a) An individual may refuse to make an anatomical gift of the individual's body or part by:
(1) a record signed by:
(A) the individual; or
(B) subject to subsection (b), another individual acting at the direction of the individual if the individual is physically unable to sign;
(2) the individual's will, including if the will is admitted to probate or invalidated after the individual's death; or
(3) any form of communication made by the individual during the individual's terminal illness or injury to at least two (2) adults, and one (1) of the adults must be a disinterested witness.
(b) A record signed under subsection (a)(1)(B) must:
(1) be witnessed by two (2) adults, at least one (1) of whom is a disinterested witness, who are witnesses at the request of the donor or the other person acting at the direction of the donor; and (2) state that the record has been signed and witnessed as described in subdivision (1).
(c) An individual who has made a refusal may amend or revoke the refusal:
(1) in the manner described in subsection (a);
(2) by subsequently making an anatomical gift under section 4 of this chapter that is inconsistent with the refusal; or
(3) by destroying or cancelling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.
(d) Except as provided in section 7(h) of this chapter, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars another person from making an anatomical gift of the individual's body or part.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-7
Persons prohibited from making, amending, or revoking an anatomical gift; donor revocation of an anatomical gift; unemancipated minors
Sec. 7. (a) Except as otherwise provided in subsection (g) and subject to subsection (f), in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under section 4 of this chapter or an amendment to an anatomical gift of the donor's body or part under section 5 of this chapter.
(b) A donor's revocation of an anatomical gift of the donor's body or part under section 5 of this chapter is not a refusal and does not bar the person specified in section 3 or 8 of this chapter from making an anatomical gift of the donor's body or part under section 4 or 9 of this chapter.
(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under section 4 of this chapter or an amendment to an anatomical gift of the donor's body or part under section 5 of this chapter, another person may not make, amend, or revoke the gift of the donor's body or part under section 9 of this chapter.
(d) A revocation of an anatomical gift of a donor's body or part under section 5 of this chapter by a person other than the donor does not bar another person from making an anatomical gift of the body or part under section 4 or 9 of this chapter.
(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 3 of this chapter, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.
(f) In the absence of an express, contrary indication by the donor

or other person authorized to make an anatomical gift under section 3 of this chapter, an anatomical gift of a part for one (1) or more of the purposes set forth in section 3 of this chapter is not a limitation on the making of an anatomical gift of the part for any of the other purposes of the donor or any other person under section 4 or 9 of this chapter.
(g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.
(h) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.
As added by P.L.147-2007, SEC.12. Amended by P.L.3-2008, SEC.226.

IC 29-2-16.1-8
Priority of persons authorized to make an anatomical gift of a decedent's body or part
Sec. 8. (a) Subject to subsections (b) and (c), unless barred by section 6 or 7 of this chapter, an anatomical gift of a decedent's body or part for the purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who are reasonably available, in the order of priority listed:
(1) An agent of the decedent at the time of death who could have made an anatomical gift under section 3(2) of this chapter immediately before the decedent's death.
(2) The spouse of the decedent.
(3) Adult children of the decedent.
(4) Parents of the decedent.
(5) Adult siblings of the decedent.
(6) Adult grandchildren of the decedent.
(7) Grandparents of the decedent.
(8) An adult who exhibited special care and concern for the decedent.
(9) A person acting as the guardian of the decedent at the time of death.
(10) Any other person having the authority to dispose of the decedent's body.
(b) If there is more than one (1) member of a class listed in subsection (a)(1), (a)(3), (a)(4), (a)(5), (a)(6), (a)(7), or (a)(9) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to whom the gift may pass under section 10 of this chapter knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.
(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) is reasonably available to make or to object to the making of an anatomical gift. As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-9
Anatomical gift documents; amendments; revocations
Sec. 9. (a) A person authorized to make an anatomical gift under section 8 of this chapter may make an anatomical gift by a document or may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.
(b) Subject to subsection (c), an anatomical gift by a person authorized under section 8 of this chapter may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one (1) member of the prior class is reasonably available, the gift made by a person authorized under section 8 of this chapter may be:
(1) amended only if a majority of the reasonably available members agree to the amending of the gift; or
(2) revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.
(c) A revocation under subsection (b) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-10
Anatomical gift recipients; unnamed recipients; anatomical gift uses; rules; delivery of anatomical gift documents; amendment; revocation
Sec. 10. (a) An anatomical gift may be made to the following persons named in the document of gift:
(1) A hospital.
(2) An accredited medical school, dental school, college, or university.
(3) An organ procurement organization.
(4) An appropriate person for research or education.
(5) Subject to subsection (b), an individual designated by the person making the anatomical gift if the individual is the recipient of the part.
(6) An eye bank.
(7) A tissue bank.
(b) If an anatomical gift to an individual under subsection (a)(5) cannot be transplanted into the individual, the part passes in accordance with subsection (g) in the absence of an express, contrary indication by the person making the anatomical gift.
(c) If an anatomical gift of one (1) or more specific parts or of all parts is made in a document of gift that does not name a person

described in subsection (a) but identifies the purpose for which an anatomical gift may be used, the following rules apply:
(1) If the part is an eye and the gift is for the purpose of:
(A) transplantation;
(B) therapy;
(C) education; or
(D) research;
the gift passes to the appropriate eye bank that has an agreement to recover donated eyes from patients who die within the hospital. The eye bank is considered to be the custodian of the donated eye.
(2) If the part is tissue and the gift is for the purpose of:
(A) transplantation; or
(B) therapy;
the gift passes to the appropriate tissue bank that has an agreement to recover donated tissue from patients that die within the hospital. The tissue bank is considered to be the custodian of the donated tissue.
(3) If the part is an organ and the gift is for the purpose of:
(A) transplantation; or
(B) therapy;
the gift passes to the appropriate organ procurement organization that has an agreement to recover donated organs from patients who die within the hospital. The procurement organization is considered to be the custodian of the donated organs.
(4) If the part is an organ, an eye, or tissue from a patient who dies within a hospital and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization that has an agreement to recover donated organs, tissue, or eyes from patients who die within the hospital.
(d) For the purpose of subsection (c), if there is more than one (1) purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.
(e) If an anatomical gift of one (1) or more specific parts is made in a document of gift that does not name a person described in subsection (a) and does not identify the purpose of the gift, the gift may be used only for transplantation, research, or therapy, and the gift passes in accordance with subsection (g).
(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation, research, or therapy, and the gift passes in accordance with subsection (g).
(g) For purposes of subsections (b), (e), and (f), the following rules apply:
(1) If the part is an eye, the gift passes to the appropriate eye

bank.
(2) If the part is tissue, the gift passes to the appropriate tissue bank.
(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.
(h) An anatomical gift of an organ for transplantation, therapy, or research, other than an anatomical gift under subsection (a)(2), passes to the organ procurement organization as custodian of the organ.
(i) If an anatomical gift does not pass pursuant to subsections (a) through (h) or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.
(j) A person may not accept an anatomical gift if the person knows that the:
(1) gift was not effectively made under section 4 or 9 of this chapter; or
(2) decedent made a refusal under section 6 of this chapter that was not revoked.
(k) For purposes of subsection (j), if a person knows that an anatomical gift was made on a document of gift, the person is considered to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.
(l) If the gift is made by the donor to a specified donee, the will, card, or other document, or an executed copy thereof, may be delivered to the donee to expedite the appropriate procedures immediately after death. Delivery is not necessary to the validity of the gift. The will, card, or other document, or an executed copy thereof, may be deposited in any hospital, bank or storage facility, or registry office that accepts it for safekeeping or for facilitation of procedures after death. On request of any interested party upon or after the donor's death, the person in possession shall produce the document for examination.
(m) If the will, card, or other document, or executed copy thereof, has been delivered to a specified donee, the donor may amend or revoke the gift by:
(1) the execution and delivery to the donee of a signed statement;
(2) an oral statement made in the presence of two (2) persons and communicated to the donee;
(3) a statement during a terminal illness or injury addressed to an attending physician and communicated to the donee; or
(4) a signed card or document found on the decedent's person or in the decedent's effects.
(n) Any document of gift which has not been delivered to the donee may be revoked by the donor in the manner set out in subsection (m) or by destruction, cancellation, or mutilation of the document and all executed copies thereof.
(o) Any gift made by a will may also be amended or revoked in

the manner provided for amendment or revocation of wills, or as provided in subsection (m).
(p) Except as otherwise provided in subsection (a)(2), this chapter does not affect the allocation of organs for transplantation or therapy.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-11
Searches for documents of gift or refusal
Sec. 11. (a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death in a hospital for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:
(1) An organ procurement organization.
(2) A tissue bank.
(3) An eye bank.
(4) If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.
(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (a) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.
(c) A person is not subject to civil liability for failing to discharge the duties imposed by this section but may be subject to criminal liability or administrative sanctions.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-12
Petitions to determine anatomical gift or revocation of anatomical gift
Sec. 12. (a) The individual's attending physician, or, if none, the:
(1) physician that certifies the individual's death;
(2) hospital where the individual is admitted;
(3) hospital where the individual's remains are being kept; or
(4) individual identified in section 8(a) of this chapter;
may petition a court with probate jurisdiction in the county where the remains of the individual who is the subject of the petition are located, or the county in which the individual died, for the information referred to in subsection (b).
(b) A person identified in subsection (a) may petition the court with probate jurisdiction specified in subsection (a) to determine whether the individual:
(1) made a written anatomical gift under section 4 of this chapter or IC 9-24-17; or
(2) made a written revocation of an anatomical gift under section 5 of this chapter or under IC 9-24-17.
(c) If the court with probate jurisdiction determines under subsection (b) that the individual made a written anatomical gift that

was not subsequently revoked in writing by the individual, the court shall order that the anatomical gift of an organ, tissue, or an eye be recovered.
(d) The court with probate jurisdiction may modify or waive notice and a hearing if the court determines that a delay would have a serious adverse effect on:
(1) the medical viability of the individual; or
(2) the viability of the individual's anatomical gift of an organ, tissue, or an eye.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-13
Organ or tissue donor queries for hospital patients
Sec. 13. (a) As used in this section:
(1) "Administrator" means a hospital administrator or a hospital administrator's designee.
(2) "Gift" means a gift of all or any part of the human body made under this chapter.
(3) "Representative" means a person who is:
(A) authorized under section 8 of this chapter to make a gift on behalf of a decedent; and
(B) available at the time of the decedent's death when members of a prior class under section 8 of this chapter are unavailable.
(b) An administrator of each hospital or the administrator's designee may ask each patient who is at least eighteen (18) years of age if the patient is an organ or a tissue donor or if the patient desires to become an organ or a tissue donor.
(c) The governing board of each hospital shall adopt procedures to determine under what circumstances an administrator or an administrator's designee may ask a patient if the patient is an organ or a tissue donor or if the patient desires to become an organ or a tissue donor.
(d) The administrator shall inform the representative of the procedures available under this chapter for making a gift whenever:
(1) an individual dies in a hospital;
(2) the hospital has not been notified that a gift has been authorized under section 4 of this chapter; and
(3) a procurement organization determines that the individual's body may be suitable of yielding a gift.
(e) If:
(1) an individual makes an anatomical gift on the individual's driver's license or identification card under IC 9-24-17; and
(2) the individual dies in a hospital;
the person in possession of the individual's driver's license or identification card shall immediately produce the driver's license or identification card for examination upon request, as provided in section 10(l) of this chapter.
(f) A gift made in response to information provided under this section must be signed by the donor or made by the donor's

telegraphic, recorded telephonic, or other recorded message.
(g) When a representative is informed under this section about the procedures available for making a gift, the fact that the representative was so informed must be noted in the decedent's medical record.
(h) A person who fails to discharge the duties imposed by this section is not subject to civil liability but may be subject to criminal liability or administrative sanctions.
As added by P.L.147-2007, SEC.12. Amended by P.L.1-2010, SEC.114.

IC 29-2-16.1-14
Documents of gift
Sec. 14. (a) A document of gift need not be delivered during the donor's lifetime to be effective.
(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under section 10 of this chapter.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-15
Hospital referrals to procurement organizations; record searches; examination of medical suitability; rights of person to whom a part passes
Sec. 15. (a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of:
(1) the bureau of motor vehicles;
(2) the equivalent agency to the bureau of motor vehicles in another state;
(3) the Indiana donor registry; and
(4) any other registry that the organization knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.
(b) A procurement organization must be allowed reasonable access to information in the records of the bureau of motor vehicles to ascertain whether an individual at or near death is a donor.
(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.
(d) Unless prohibited by law other than this chapter, at any time

after a donor's death, the person to whom a part passes under section 10 of this chapter may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.
(e) Unless prohibited by law other than this chapter, an examination under subsection (c) or (d) may include an examination of all medical and dental records of the donor or prospective donor.
(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.
(g) Upon referral by a hospital under subsection (a), a procurement organization shall make a reasonable search for any person listed in section 8 of this chapter having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.
(h) Subject to section 10(i) of this chapter, IC 36-2-14-21, and IC 36-2-14-22.6, the rights of the person to whom a part passes under section 10 of this chapter are superior to the rights of all others with respect to the part, including a part from a person whose death within a hospital is under investigation by a coroner. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this chapter, a person who accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under section 10 of this chapter, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.
(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.
(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-16
Hospital agreements with procurement organizations
Sec. 16. Each hospital in Indiana shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-17 Liability; immunity
Sec. 17. (a) A person who acts in accordance with this chapter is not liable for the act in a civil action or administrative proceeding.
(b) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.
(c) In determining whether an anatomical gift has been made, amended, or revoked under this chapter, a person may rely upon representations of an individual listed in section 8(a)(2), 8(a)(3), 8(a)(4), 8(a)(5), 8(a)(6), 8(a)(7), or 8(a)(8) of this chapter relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.
(d) A health care provider is immune from civil liability for following a donor's unrevoked anatomical gift directive under this chapter or IC 9-24-17.
(e) A hospital or a recovery agency is immune from civil liability for determining in good faith and in compliance with this section that:
(1) an individual made a written anatomical gift; or
(2) an individual subsequently made a written revocation of an anatomical gift.
(f) A person who, in good faith reliance upon a will, card, or other document of gift, and without actual notice of the amendment, revocation, or invalidity of the will, card, or document:
(1) takes possession of a decedent's body or performs or causes to be performed surgical operations upon a decedent's body; or
(2) removes or causes to be removed organs, tissues, or other parts from a decedent's body;
is not liable in damages in any civil action brought against the donor for that act.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-18
Validity of a document of gift
Sec. 18. (a) A document of gift is valid if executed in accordance with:
(1) this chapter;
(2) the laws of the state or country where it was executed; or
(3) the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.
(b) If a document of gift is valid under this chapter, the law of this state governs the interpretation of the document of gift.
(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-19
Bureau of motor vehicles cooperation with donor registries; donor

registry duties; personal information on donor registries
Sec. 19. (a) The bureau of motor vehicles shall cooperate with a person that administers any donor registry that this state establishes, contracts for, or recognizes for the purpose of transferring to the donor registry all relevant information regarding a donor's making, amendment to, or revocation of an anatomical gift.
(b) A donor registry must:
(1) allow a donor or other person authorized under section 4 of this chapter to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift;
(2) be accessible to a procurement organization and to coroners to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; and
(3) be accessible for purposes of subdivisions (1) and (2) seven (7) days a week on a twenty-four (24) hour basis.
(c) Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.
(d) This section does not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the state. Any such registry must comply with subsections (b) and (c).
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-20
Declarations and advance health care directives; procurement organizations
Sec. 20. (a) As used in this section:
(1) "Advance health care directive" means a power of attorney for health care or a record signed by a prospective donor containing the prospective donor's direction concerning a health care decision for the prospective donor.
(2) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.
(3) "Health care decision" means any decision made regarding the health care of the prospective donor.
(b) If a prospective donor has a declaration or advance health care directive, unless the directive expressly states the contrary, hospitals must use measures necessary to allow a procurement agency to determine the medical suitability of an organ for transplantation or therapy by insuring that life support is not withdrawn from the prospective donor before consultation with the appropriate

procurement agency to determine medical potential for donation. The procurement organization shall make every effort to determine donor potential within approximately two (2) hours from the time the procurement organization is contacted by the hospital. A hospital may, in accordance with a donor's declaration or advance health care directive, withdraw life support from the prospective donor if the procurement organization has not made a determination of donor potential within six (6) hours from the time the procurement organization is contacted by the hospital.
As added by P.L.147-2007, SEC.12.

IC 29-2-16.1-21
Coroner cooperation with procurement organizations; postmortem examinations; removal of a part of organ from a decedent
Sec. 21. (a) A coroner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, education, or training.
(b) If a coroner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the coroner and a postmortem examination is going to be performed, unless the coroner denies recovery in accordance with IC 36-2-14-22.6(f), the coroner or designee shall, when practicable, conduct a postmortem examination of the body or the part in a manner and within a period compatible with its preservation for the purposes of the gift. If a coroner conducts a postmortem examination outside of a compatible period, the coroner must document why examination occurred outside of a compatible period. It is considered sufficient documentation if the coroner documents that additional time was necessary to conduct an adequate medicolegal examination.
(c) A part may not be removed from the body of a decedent under the jurisdiction of a coroner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the coroner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a coroner or pathologist from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner or from using the body or parts of a decedent under the jurisdiction of the coroner for the purposes of research, education, or training required by the coroner or pathologist.
As added by P.L.147-2007, SEC.12.



CHAPTER 17. REPEALED



CHAPTER 18. PLATTING OF CERTAIN PROPERTY

IC 29-2-18-2
Land not for sale
Sec. 2. Whenever it shall be manifestly to the interest of a protected person, the court may, under the restrictions provided in section 1 of this chapter, authorize the guardian of the protected person to lay out any portion of the estate in the manner and with the legal effect provided in section 1, as though the land was not designed for sale.
(Formerly: Acts 1853, c.49, s.2.) As amended by Acts 1982, P.L.171, SEC.85; P.L.33-1989, SEC.55.



CHAPTER 19. FUNERAL PLANNING DECLARATION

IC 29-2-19-2
"Declaration"
Sec. 2. As used in this chapter, "declaration" means a funeral planning declaration executed under this chapter.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-3
"Designee"
Sec. 3. As used in this chapter, "designee" means an individual directed by the terms of a declaration to:
(1) carry out the funeral plan of the declarant as set forth in the declaration; or
(2) make any arrangements concerning the disposition of the declarant's remains, funeral services, merchandise, and ceremonies that are delegated to the designee in the declaration.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-4
"Disposition"
Sec. 4. As used in this chapter, "disposition" has the meaning set forth in IC 25-15-2-7.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-5
"Funeral services"
Sec. 5. As used in this chapter, "funeral services" has the meaning set forth in IC 25-15-2-17.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-6
"Grave memorial"
Sec. 6. As used in this chapter, "grave memorial" has the meaning set forth in IC 14-21-2-2.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-7
"Merchandise"
Sec. 7. As used in this chapter, "merchandise" refers to personal property described in IC 30-2-13-8.
As added by P.L.143-2009, SEC.14.
IC 29-2-19-8
Funeral planning declaration; requirements
Sec. 8. (a) A person who is of sound mind and is at least eighteen (18) years of age may execute a funeral planning declaration substantially in the form set forth in section 13 of this chapter. A declaration may not be included in a will, a power of attorney, or a similar document.
(b) A declaration must meet the following conditions:
(1) Be voluntary.
(2) Be in writing.
(3) Direct an individual to serve as the declarant's designee.
(4) Be signed by the person making the declaration or by another person in the declarant's presence and at the direction of the declarant.
(5) Be dated.
(6) Be signed in the presence of at least two (2) competent witnesses who are at least eighteen (18) years of age.
(c) The following may not be a witness to a declaration under subsection (b)(6):
(1) The person who signed the declaration on behalf of and at the direction of the declarant.
(2) A parent, spouse, or child of the declarant.
(3) An individual who is entitled to any part of the declarant's estate whether the declarant dies testate or intestate, including an individual who could take from the declarant's estate if the declarant's will is declared invalid.
For purposes of subdivision (3), a person is not considered to be entitled to any part of the declarant's estate solely by virtue of being nominated as a personal representative or as the attorney for the estate in the declarant's will.
(d) A declaration is not binding upon a funeral home, a cemetery, any other person engaged in the business of providing funeral services, any other person selling merchandise or grave markers, or any other person providing a service or other property subject to the declaration until the person receives consideration for the service, merchandise, or other property. If any provision of a declaration conflicts with:
(1) IC 23-14-31;
(2) IC 23-14-33; or
(3) IC 25-15;
the provision contained in the declaration controls.
(e) Except as provided in subsection (f), a declarant may not direct an individual who is:
(1) a provider of funeral services;
(2) responsible for any aspect of the disposition of the declarant's remains; or
(3) associated with any entity that is responsible for providing funeral services or disposing of the declarant's remains;
to be the declarant's designee in a declaration executed under this chapter. (f) Subsection (e) does not apply to an individual who is related to the declarant by birth, marriage, or adoption.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-9
Funeral planning declaration; declarant's preferences
Sec. 9. A declaration may specify the declarant's preferences concerning any of the following:
(1) The disposition of the declarant's remains after the declarant's death.
(2) Who may direct the disposition of the declarant's remains.
(3) Who may provide funeral services after the declarant's death.
(4) The ceremonial arrangements to be performed after the declarant's death.
(5) The merchandise that the declarant prefers for the disposition of the declarant's remains and any ceremonial arrangements.
(6) Who may direct the ceremonial arrangements to be performed after the declarant's death.
(7) A grave memorial.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-10
Conflict resolution
Sec. 10. The provisions of a declarant's most recent declaration prevail over any other document executed by the declarant concerning any preferences described in section 9 of this chapter. However, this section may not be construed to invalidate a power of attorney executed under IC 30-5-5 or an appointment of a health care representative under IC 16-36-1 with respect to any power or duty belonging to the attorney in fact or health care representative that is not related to a preference described in section 9 of this chapter.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-11
Immunity for good faith reliance
Sec. 11. (a) A person who acts in good faith reliance on a declaration is immune from liability to the same extent as if the person had dealt directly with the declarant and the declarant had been a competent and living person.
(b) A person who deals with a declaration may presume, in the absence of actual knowledge to the contrary, that:
(1) the declaration was validly executed; and
(2) the declarant was competent at the time the declaration was executed.
(c) The directions of a declarant expressed in a declaration are binding as if the declarant were alive and competent.
As added by P.L.143-2009, SEC.14.
IC 29-2-19-12
Funeral planning declaration; form required; additional directions permitted
Sec. 12. A declaration must be substantially in the form set forth in section 13 of this chapter, but the declaration may include additional, specific directions. The invalidity of any additional, specific direction does not affect the validity of the declaration.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-13
Form of funeral planning declaration
Sec. 13. The following is the funeral planning declaration form:

FUNERAL PLANNING DECLARATION

property be selected for the disposition of my remains, my funeral or other ceremonial arrangements:
_______________________________________________
_________________________________________________
_________________________________________________
_________________________________________________
(E) __________________I direct that my designee (as named above) make all arrangements concerning ceremonies and other funeral services.
(3) In addition to the instructions listed above, I request the following:
__________________________________________________
__________________________________________________
(4) If it is impossible to make an arrangement specified in subdivisions (1) through (3) because:
(A) a funeral home or other service provider is out of business, impossible to locate, or otherwise unable to provide the specified service; or
(B) the specified arrangement is impossible, impractical, or illegal;
I direct my designee to make alternate arrangements to the best of the designee's ability.
It is my intention that this declaration be honored by my family and others as the final expression of my intentions concerning my funeral and the disposition of my body after my death. I understand the full import of this declaration.

Signed _________________________

_______________________________

City, County, and State of Residence

IC 29-2-19-14
Revocation
Sec. 14. A declaration may be revoked by the declarant in writing or by burning, tearing, canceling, obliterating, or destroying the declaration with the intent to revoke the declaration.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-15
Effect of dissolution, annulment, or separation
Sec. 15. Except as otherwise expressly provided in a declaration, a subsequent: (1) dissolution of marriage;
(2) annulment of marriage;
(3) legal separation of the declarant and the declarant's spouse; or
(4) court determination that the declarant and spouse were physically and emotionally separated at the time of death and the separation was for an extended time that clearly demonstrates an absence of due affection, trust, and regard for the declarant;
automatically revokes a delegation of authority in a declaration to the declarant's spouse to direct the disposition of the declarant's body or to make all arrangements concerning funeral services and other ceremonies after the declarant's death.
As added by P.L.143-2009, SEC.14. Amended by P.L.34-2011, SEC.6.

IC 29-2-19-16
Law governing a designee who is unable or unwilling to serve
Sec. 16. Except as otherwise provided in a declaration, section 17 of this chapter controls if a person to whom a declaration delegates the authority to make arrangements after a declarant's death is unable or unwilling to serve.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-17
Priority among individuals as to right to control disposition of decedent's body and make other arrangements
Sec. 17. The right to control the disposition of a decedent's body, to make arrangements for funeral services, and to make other ceremonial arrangements after an individual's death devolves on the following, in the priority listed:
(1) A person:
(A) granted the authority to serve in a funeral planning declaration executed by the decedent under this chapter; or
(B) named in a United States Department of Defense form "Record of Emergency Data" (DD Form 93) or a successor form adopted by the United States Department of Defense, if the decedent died while serving in any branch of the United States Armed Forces (as defined in 10 U.S.C. 1481) and completed the form.
(2) An individual specifically granted the authority in a power of attorney or a health care power of attorney executed by the decedent under IC 30-5-5-16.
(3) The decedent's surviving spouse.
(4) A surviving adult child of the decedent or, if more than one (1) adult child is surviving, the majority of the other adult children. However, less than half of the surviving adult children have the rights under this subdivision if the adult children have used reasonable efforts to notify the other surviving adult children of their intentions and are not aware of any opposition

to the final disposition instructions by more than half of the surviving adult children.
(5) The surviving parent or parents of the decedent. If one (1) of the parents is absent, the parent who is present has the rights under this subdivision if the parent who is present has used reasonable efforts to notify the absent parent.
(6) The decedent's surviving sibling or, if more than one (1) sibling is surviving, the majority of the surviving siblings. However, less than half of the surviving siblings have the rights under this subdivision if the siblings have used reasonable efforts to notify the other surviving siblings of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the surviving siblings.
(7) An individual in the next degree of kinship under IC 29-1-2-1 to inherit the estate of the decedent or, if more than one (1) individual of the same degree survives, the majority of those who are of the same degree of kinship. However, less than half of the individuals who are of the same degree of kinship have the rights under this subdivision if they have used reasonable efforts to notify the other individuals who are of the same degree of kinship of their intentions and are not aware of any opposition to the final disposition instructions by more than half of the individuals who are of the same degree of kinship.
(8) If none of the persons described in subdivisions (1) through (7) are available, any other person willing to act and arrange for the final disposition of the decedent's remains, including a funeral home that:
(A) has a valid prepaid funeral plan executed under IC 30-2-13 that makes arrangements for the disposition of the decedent's remains; and
(B) attests in writing that a good faith effort has been made to contact any living individuals described in subdivisions (1) through (7).
As added by P.L.143-2009, SEC.14. Amended by P.L.101-2010, SEC.4; P.L.34-2011, SEC.7; P.L.6-2012, SEC.201.

IC 29-2-19-18
Reliance on out-of-state declarations
Sec. 18. A person in Indiana may rely on a declaration or similar instrument that was executed in another state and that complies with the requirements of this chapter to the extent that an action requested by the declarant in the declaration or similar instrument does not violate any federal or Indiana law or any ordinance or regulation of a political subdivision.
As added by P.L.143-2009, SEC.14.

IC 29-2-19-19
Actions to contest the validity of a funeral planning declaration
Sec. 19. An action to contest the validity of any declaration made under this chapter must be: (1) brought in the same manner as an action to contest the validity of a will under IC 29-1-7;
(2) filed in the circuit court of the county in which the declarant's remains are located;
(3) expedited on the docket of the circuit court as a matter requiring priority; and
(4) accompanied by a bond, cash deposit, or other surety sufficient to guarantee that the hospital, nursing home, funeral home, or other institution holding the declarant's remains is compensated for the storage charges incurred while the action is pending.
As added by P.L.143-2009, SEC.14.






ARTICLE 3. GUARDIANSHIPS AND PROTECTIVE PROCEEDINGS

CHAPTER 1. DEFINITIONS

IC 29-3-1-2
"Claim"
Sec. 2. "Claim" means, with respect to an incapacitated person or a minor, any liability of the incapacitated person or minor, whether arising in contract, tort, or otherwise, and any liability against an incapacitated person's or a minor's property that arises before, at, or after the appointment of a guardian, including expenses of administration.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.56.

IC 29-3-1-3
"Court"
Sec. 3. "Court" means the court having probate jurisdiction and, where the context permits, the court having venue of the guardianship.
As added by P.L.169-1988, SEC.1.

IC 29-3-1-4
Repealed
(Repealed by P.L.264-1989, SEC.14.)

IC 29-3-1-5
"Durable power of attorney"
Sec. 5. "Durable power of attorney" means a power of attorney that:
(1) is executed by an incapacitated person before that person became an incapacitated person;
(2) provides that the power survives the person's incompetence; and
(3) is executed in accordance with the law in effect in the jurisdiction in which it was executed on the date it was executed.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.57.

IC 29-3-1-6 "Guardian"
Sec. 6. "Guardian" means a person who is a fiduciary and is appointed by a court to be a guardian or conservator responsible as the court may direct for the person or the property of an incapacitated person or a minor. The term includes a temporary guardian, a limited guardian, and a successor guardian but excludes one who is only a guardian ad litem. The terms guardian and conservator are interchangeable.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.58.

IC 29-3-1-7
"Guardianship property"
Sec. 7. "Guardianship property" means the property of an incapacitated person or a minor for which a guardian is responsible.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.59.

IC 29-3-1-7.5
"Incapacitated person"
Sec. 7.5. "Incapacitated person" means an individual who:
(1) cannot be located upon reasonable inquiry;
(2) is unable:
(A) to manage in whole or in part the individual's property;
(B) to provide self-care; or
(C) both;
because of insanity, mental illness, mental deficiency, physical illness, infirmity, habitual drunkenness, excessive use of drugs, incarceration, confinement, detention, duress, fraud, undue influence of others on the individual, or other incapacity; or
(3) has a developmental disability (as defined in IC 12-7-2-61).
As added by P.L.33-1989, SEC.60. Amended by P.L.2-1992, SEC.790.

IC 29-3-1-8
Repealed
(Repealed by P.L.264-1989, SEC.14.)

IC 29-3-1-9
"Letters"
Sec. 9. "Letters" means letters of guardianship.
As added by P.L.169-1988, SEC.1.

IC 29-3-1-10
"Minor"
Sec. 10. "Minor" means an individual who is less than eighteen (18) years of age and who is not an emancipated minor.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.2.
IC 29-3-1-11
"Parent"
Sec. 11. "Parent" means a biological or adoptive parent. The term does not include a stepparent, foster parent, or grandparent.
As added by P.L.169-1988, SEC.1.

IC 29-3-1-12
"Person"
Sec. 12. "Person" means an individual, an organization, an association, a nonprofit corporation, a corporation for profit, a limited liability company, a partnership, a financial institution, a trust, the division of family resources or other governmental entity, or other legal entity.
As added by P.L.169-1988, SEC.1. Amended by P.L.2-1992, SEC.791; P.L.8-1993, SEC.461; P.L.145-2006, SEC.168.

IC 29-3-1-13
"Protected person"
Sec. 13. "Protected person" means an individual for whom a guardian has been appointed or with respect to whom a protective order has been issued.
As added by P.L.169-1988, SEC.1.

IC 29-3-1-14
"Protective proceeding"
Sec. 14. "Protective proceeding" means a proceeding for a protective order under IC 29-3-4.
As added by P.L.169-1988, SEC.1.

IC 29-3-1-15
"Support"
Sec. 15. "Support" means care, maintenance, and education or training, if appropriate.
As added by P.L.169-1988, SEC.1.

IC 29-3-1-15.5
"Volunteer advocate for incapacitated adults"
Sec. 15.5. "Volunteer advocate for incapacitated adults" means an individual who:
(1) is a volunteer;
(2) has completed a guardian training program approved by a court;
(3) is supervised by a volunteer advocates for incapacitated adults program that is appointed by a court to serve as a guardian for an incapacitated person who is at least eighteen (18) years of age; and
(4) provides reports and makes recommendations to a court.
As added by P.L.11-2006, SEC.1. Amended by P.L.72-2010, SEC.1.

IC 29-3-1-16 "Volunteer advocate for seniors"
Sec. 16. "Volunteer advocate for seniors" means an individual who:
(1) is a volunteer;
(2) has completed a guardian training program approved by a court;
(3) is supervised by a volunteer advocates for seniors program that is appointed by a court to serve as a guardian for an incapacitated person who is at least fifty-five (55) years of age; and
(4) provides reports and makes recommendations to a court.
As added by P.L.41-2004, SEC.1. Amended by P.L.72-2010, SEC.2.

IC 29-3-1-17
"Volunteer advocates for incapacitated adults program"
Sec. 17. "Volunteer advocates for incapacitated adults program" means:
(1) an Indiana nonprofit or municipal corporation;
(2) a program of an Indiana nonprofit or municipal corporation; or
(3) a program operated by a county or court;
that is appointed by a court to serve as a guardian for an incapacitated person who is at least eighteen (18) years of age and trains and supervises volunteers in a court approved guardian program for incapacitated adults.
As added by P.L.72-2010, SEC.3.

IC 29-3-1-18
"Volunteer advocates for seniors program"
Sec. 18. "Volunteer advocates for seniors program" means:
(1) an Indiana nonprofit or municipal corporation;
(2) a program of an Indiana nonprofit or municipal corporation; or
(3) a program operated by a county or court;
that is appointed by a court to serve as a guardian for an incapacitated person who is at least fifty-five (55) years of age and trains and supervises volunteers in a court approved guardian program for incapacitated persons who are at least fifty-five (55) years of age.
As added by P.L.72-2010, SEC.4.



CHAPTER 2. GENERAL PROVISIONS

IC 29-3-2-0.2
Application of article; effect of amendments to certain other statutes
Sec. 0.2. (a) As used in this section, "affected statutes" refers to the following:
(1) IC 16-8-12-7 (repealed, now codified at IC 16-36-1-8).
(2) IC 29-1-7.5-2.
(3) IC 33-16-2-2 (repealed, now codified at IC 33-42-2-2).
(4) IC 33-19-3-2 (repealed, now codified at IC 33-37-3-2).
(5) IC 35-34-2-3.
(6) IC 35-37-1-5.
(b) This article and the amendments made by P.L.169-1988 to the affected statutes apply to guardianships in existence on June 30, 1989, except to the extent that application of this article and the amendments made by P.L.169-1988 to the affected statutes would contravene any vested or contractual rights in effect on June 30, 1989, in which case the law in effect before July 1, 1989, prevails.
As added by P.L.220-2011, SEC.481.

IC 29-3-2-1
Application of article; jurisdiction of courts
Sec. 1. (a) This article applies to the following:
(1) The business affairs, physical person, and property of every incapacitated person and minor residing in Indiana.
(2) Property located in Indiana of every incapacitated person and minor residing outside Indiana.
(3) Property of every incapacitated person or minor, regardless of where the property is located, coming into the control of a fiduciary who is subject to the laws of Indiana.
(b) Except as provided in subsections (c) through (e), the court has exclusive original jurisdiction with respect to an individual who is not an adult (as defined in IC 29-3.5-1-2(1)) over all matters concerning the following:
(1) Guardians. (2) Protective proceedings under IC 29-3-4.
In the case of an adult (as defined in IC 29-3.5-1-2(1)), a court must establish jurisdiction concerning a guardianship or a protective proceeding in accordance with IC 29-3.5-2.
(c) A juvenile court has exclusive original jurisdiction over matters relating to the following:
(1) Minors described in IC 31-30-1-1.
(2) Matters related to guardians of the person and guardianships of the person described in IC 31-30-1-1(10).
(d) Except as provided in subsection (c), courts with child custody jurisdiction under:
(1) IC 31-14-10;
(2) IC 31-17-2-1; or
(3) IC 31-21-5 (or IC 31-17-3-3 before its repeal);
have original and continuing jurisdiction over custody matters relating to minors.
(e) A mental health division of a superior court under IC 33-33-49 has jurisdiction concurrent with the court in mental health proceedings under IC 12-26 relating to guardianship and protective orders.
(f) Jurisdiction under this section is not dependent on issuance or service of summons.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.61; P.L.1-1990, SEC.275; P.L.2-1992, SEC.792; P.L.16-1995, SEC.5; P.L.1-1997, SEC.118; P.L.217-2001, SEC.1; P.L.98-2004, SEC.100; P.L.138-2007, SEC.4; P.L.178-2011, SEC.1.

IC 29-3-2-2
Venue for appointment of guardian; stay of proceedings; transfer of proceedings
Sec. 2. (a) The venue for the appointment of a guardian or for protective proceedings is as follows:
(1) If the alleged incapacitated person or minor resides in Indiana, venue is:
(A) in the county where the alleged incapacitated person or minor resides; or
(B) if the proceeding is for the appointment of a temporary guardian of the person for an alleged incapacitated person or minor who is in need of medical care, in the county where a facility is located that is providing or attempting to provide medical care to the alleged incapacitated person or minor.
(2) If the alleged incapacitated person or minor does not reside in Indiana, then venue is in any county where any property of the alleged incapacitated person or minor is located. However, if the proceeding is for the appointment of a temporary guardian of the person for an alleged incapacitated person or minor who is in need of medical care, venue is in the county where the facility providing or attempting to provide medical care is located.
(3) If the alleged incapacitated person is an adult (as defined in

IC 29-3.5-1-2(1)), venue is determined under the laws of the state or country having jurisdiction under IC 29-3.5-2. However, if a court in Indiana has jurisdiction under IC 29-3.5-2, the rules for determining venue set forth in this section apply.
(b) If proceedings are commenced in more than one (1) county, they shall be stayed except in the county where first commenced until final determination of the proper venue by the court in the county where first commenced. After proper venue has been determined, all proceedings in any county other than the county where jurisdiction has been finally determined to exist shall be dismissed. If the proper venue is finally determined to be in another county, the court shall transmit the original file to the proper county. The proceedings shall be commenced by the filing of a petition with the court, and the proceeding first commenced extends to all of the property of the minor or the incapacitated person unless otherwise ordered by the court.
(c) If it appears to the court at any time that:
(1) the proceeding was commenced in the wrong county;
(2) the residence of the incapacitated person or the minor has been changed to another county;
(3) the proper venue is determined to be otherwise under the Indiana Rules of Trial Procedure; or
(4) it would be in the best interest of the incapacitated person or the minor and the property of the minor or the incapacitated person;
the court may order the proceeding, together with all papers, files, and a certified copy of all orders, transferred to another court in Indiana. That court shall complete the proceeding as if originally commenced in that court. The court may in like manner transfer a guardianship or protective proceeding in Indiana to a court outside Indiana if the other court assumes jurisdiction to complete the proceeding as if originally commenced in that court. Before any transfer is made under this subsection, a hearing pursuant to notice shall be held in the same manner as provided with respect to the appointment of a guardian.
(d) Where a guardian has been appointed by a court that does not have probate jurisdiction, the matter shall be transferred in accordance with the proper venue to a court having probate jurisdiction for qualification of the guardian and for further proceedings in the guardianship.
(e) Nothing in this section shall be construed as a requirement of jurisdiction.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.62; P.L.178-2011, SEC.2.

IC 29-3-2-3
Guardian ad litem; appointment
Sec. 3. (a) Unless waived under subsection (b) or if section 4 of this chapter does not apply, the court shall appoint a guardian ad

litem to represent the interests of the alleged incapacitated person or minor if the court determines that the alleged incapacitated person or minor is not represented or is not adequately represented by counsel. If not precluded by a conflict of interest, a guardian ad litem may be appointed to represent several persons or interests. The court as part of the record of the proceeding shall set out its reasons for appointing a guardian ad litem.
(b) If a minor has or is entitled to property for the preservation of which the appointment of a guardian is necessary, and the court makes written findings that:
(1) the proposed guardian is capable of representing and managing the minor's property;
(2) no other petition for the appointment of a guardian has been filed; and
(3) the petition for the appointment of the proposed guardian is uncontested;
the court may waive the appointment of a guardian ad litem for the minor.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.63; P.L.154-1990, SEC.12; P.L.118-1997, SEC.25.

IC 29-3-2-4
Discretion of court; binding orders
Sec. 4. (a) All findings, orders, or other proceedings under this article shall be in the discretion of the court unless otherwise provided in this article.
(b) If there is not a conflict of interest between a guardian of an estate and the protected person or among persons represented, orders binding a guardian of an estate bind the protected person.
(c) Orders binding a guardian of the person bind the ward if a guardian of the ward's estate has not been appointed.
As added by P.L.169-1988, SEC.1. Amended by P.L.118-1997, SEC.26; P.L.252-2001, SEC.25.

IC 29-3-2-5
Residence; determination
Sec. 5. The residence of a person shall be determined by actual presence rather than technical domicile.
As added by P.L.169-1988, SEC.1.

IC 29-3-2-6
Application of decedents' estates law to guardianships and protected persons
Sec. 6. (a) The applicable rules regarding decedents' estates in IC 29-1-7 through IC 29-1-17 apply to guardianships and protective proceedings under IC 29-3-4 when consistent with this article and IC 29-1-19.
(b) IC 29-1-1-6 through IC 29-1-1-7, IC 29-1-1-9 through IC 29-1-1-10, IC 29-1-1-12 through IC 29-1-1-14, IC 29-1-1-16 through IC 29-1-1-18, and IC 29-1-1-20 through IC 29-1-1-24 apply

to guardianships under this article and IC 29-1-19.
(c) This article extends to persons specifically provided for under IC 29-1-19. The provisions of this article are cumulative to the provisions of IC 29-1-19. A conflict arising between this article and IC 29-1-19 is resolved by giving effect to the law stated in IC 29-1-19 in cases to which it applies.
(d) The provisions of IC 29-1-15 concerning the sale of decedents' property apply to the sale of protected persons' property.
(e) The provisions of IC 29-1-16 concerning accounting in decedents' estates apply to accounting in protected persons' estates that are consistent with this article.
(f) The provisions of IC 29-1-14-2, IC 29-1-14-10, IC 29-1-14-11, IC 29-1-14-12, IC 29-1-14-13, and IC 29-1-14-17 concerning claims against decedents' estates apply to claims against protected persons' estates.
As added by P.L.264-1989, SEC.3.



CHAPTER 3. PROCEEDINGS IN LIEU OF GUARDIANSHIPS

IC 29-3-3-2
Property of incapacitated person not in excess of $10,000; deposit, delivery, and disposition of property; compensation and expenses of receiver
Sec. 2. When the entire property of an incapacitated person does not exceed the value of ten thousand dollars ($10,000), the court may, without the appointment of a guardian, giving of bond, or other order of court, authorize:
(1) the deposit of the property in a depository authorized to receive fiduciary funds in the name of a suitable person designated by the court; or
(2) if the property does not consist of money, the delivery of the property to a suitable person designated by the court.
The person receiving the property shall hold and dispose of the property in the manner the court directs and is entitled to reasonable compensation and to reimbursement for reasonable expenses incurred in good faith on behalf of the incapacitated person and approved by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.5; P.L.252-2001, SEC.27.

IC 29-3-3-3
Custody of minor by parents; consents, waivers, and powers of attorney provided by statute or Internal Revenue Code; consent to medical treatment Sec. 3. Except as otherwise determined in a dissolution of marriage proceeding, a custody proceeding, or in some other proceeding authorized by law, including a proceeding under section 6 of this chapter or another proceeding under this article, and unless a minor is married, the parents of the minor jointly (or the survivor if one (1) parent is deceased), if not an incapacitated person, have, without the appointment of a guardian, giving of bond, or order or confirmation of court, the right to custody of the person of the minor and the power to execute the following on behalf of the minor:
(1) Consent to the application of subsection (c) of Section 2032A of the Internal Revenue Code, which imposes personal liability for payment of the tax under that Section.
(2) Consent to the application of Section 6324A of the Internal Revenue Code, which attaches a lien to property to secure payment of taxes deferred under Section 6166 of the Internal Revenue Code.
(3) Any other consents, waivers, or powers of attorney provided for under the Internal Revenue Code.
(4) Waivers of notice permissible with reference to proceedings under IC 29-1.
(5) Consents, waivers of notice, or powers of attorney under any statute, including the Indiana inheritance tax law (IC 6-4.1) and the Indiana adjusted gross income tax law (IC 6-3).
(6) Consent to unsupervised administration as provided in IC 29-1-7.5.
(7) Federal and state income tax returns.
(8) Consent to medical or other professional care, treatment, or advice for the minor's health and welfare.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.64; P.L.155-1990, SEC.1; P.L.192-2002(ss), SEC.171.

IC 29-3-3-3.5
Custodians of individual retirement accounts
Sec. 3.5. (a) Except as otherwise determined in a dissolution of marriage proceeding, a custody proceeding, or another proceeding authorized by law, including a proceeding under section 6 of this chapter or another proceeding under this article, and unless a minor is married:
(1) the parents of the minor jointly or one (1) parent of the minor individually, if both parents are not incapacitated persons;
(2) one (1) parent, if one (1) of the parents is an incapacitated person; or
(3) the survivor, if one (1) parent is deceased and if the survivor is not an incapacitated person;
have the right, without the appointment of a guardian, giving of bond, or order or confirmation of court, to act as custodians of an individual retirement account established for the minor under 26 U.S.C. 408.
(b) IC 30-2-8.5-27(b), IC 30-2-8.5-27(e), and IC 30-2-8.5-28 apply

to this section.
As added by P.L.264-1995, SEC.1.

IC 29-3-3-4
Temporary guardians; notice; suspension of guardian; powers and responsibilities
Sec. 4. (a) If:
(1) a guardian has not been appointed for an incapacitated person or minor;
(2) an emergency exists;
(3) the welfare of the incapacitated person or minor requires immediate action; and
(4) no other person appears to have authority to act in the circumstances;
the court, on petition by any person or on its own motion, may appoint a temporary guardian for the incapacitated person or minor for a specified period not to exceed ninety (90) days. No such appointment shall be made except after notice and hearing unless it is alleged and found by the court that immediate and irreparable injury to the person or injury, loss, or damage to the property of the alleged incapacitated person or minor may result before the alleged incapacitated person or minor can be heard in response to the petition. If a temporary guardian is appointed without advance notice and the alleged incapacitated person or minor files a petition that the guardianship be terminated or the court order modified, the court shall hear and determine the petition at the earliest possible time.
(b) If:
(1) a petition is filed under this section for the appointment of a temporary guardian; and
(2) each person required to receive notice under IC 29-3-6-1(a) has not:
(A) received a complete copy of the petition and notice required by IC 29-3-6-2 before the court considers and acts on the petition; or
(B) received actual notice of the filing of the petition and specifically waived in writing the necessity for service of the notice required under IC 29-3-6-2 before the court considers and acts on the petition;
the petitioner shall, on the earlier of the date the court enters an order scheduling a hearing on the petition or the date the court enters an order appointing a temporary guardian, serve complete copies of the petition, the court's order, and the notice required by IC 29-3-6-2 on every person entitled to receive notice under IC 29-3-6-1(a) and on each additional person to whom the court directs that notice be given. The requirements of this subsection are in addition to the petitioner's obligations under Rule 65 of the Indiana Rules of Trial Procedure to make a specific showing of the petitioner's efforts to provide advance notice to all interested persons or the reasons why advance notice cannot or should not be given.
(c) If the court finds that a previously appointed guardian is not

effectively performing fiduciary duties and that the welfare of the protected person requires immediate action, the court may suspend the authority of the previously appointed guardian and appoint a temporary guardian for the protected person for any period fixed by the court. The authority of the previously appointed guardian is suspended as long as a temporary guardian appointed under this subsection has authority to act.
(d) A temporary guardian appointed under this section has only the responsibilities and powers that are ordered by the court. The court shall order only the powers that are necessary to prevent immediate and substantial injury or loss to the person or property of the alleged incapacitated person or minor in an appointment made under this section.
(e) Proceedings under this section are not subject to the provisions of IC 29-3-4.
(f) A proceeding under this section may be joined with a proceeding under IC 29-3-4 or IC 29-3-5.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.65; P.L.154-1990, SEC.13; P.L.178-2011, SEC.3.

IC 29-3-3-5
Application for public assistance or transfer; authority of chief of social services at state institution
Sec. 5. The chief of social services (or a person designated by the chief of social services) at any institution under the control of the division of mental health and addiction or the division of disability and rehabilitative services may execute the necessary documents to make applications on behalf of a patient in the institution to receive public assistance or to transfer the patient to an alternate care facility without the appointment of a guardian or other order of court.
As added by P.L.169-1988, SEC.1. Amended by P.L.2-1992, SEC.793; P.L.1-1993, SEC.214; P.L.40-1994, SEC.74; P.L.215-2001, SEC.105; P.L.141-2006, SEC.110.

IC 29-3-3-6
Surviving parent; custody proceedings; temporary guardian or guardian ad litem; hearing
Sec. 6. (a) The surviving parent of a minor does not have the right to custody of the minor without a proceeding authorized by law if the parent was not granted custody of the minor in a dissolution of marriage decree and the conditions specified in this section exist.
(b) If:
(1) the surviving parent, at the time of the custodial parent's death, had required supervision during parenting time privileges granted under a dissolution of marriage decree involving the minor; or
(2) the surviving parent's parenting time privileges with the minor had been suspended at the time of the death of the custodial parent;
the court on petition by any person, including a temporary custodian

named under IC 31-17-2-11 (or IC 31-1-11.5-27 before its repeal), or on the court's own motion, may appoint a temporary guardian for the minor for a specified period not to exceed sixty (60) days.
(c) If a petition is filed under this section, a court shall appoint a guardian ad litem (as defined in IC 31-9-2-50) or a court appointed special advocate (as defined in IC 31-9-2-28) for the child. A guardian ad litem or court appointed special advocate appointed under this section serves until removed by the court.
(d) If a temporary guardian is appointed without notice and the minor files a petition that the guardianship be terminated or the court order modified, the court shall hold a hearing and make a determination on the petition at the earliest possible time.
(e) A temporary guardian appointed under this section has only the responsibilities and powers that are ordered by the court.
(f) A proceeding under this section may be joined with a proceeding under IC 29-3-4 or IC 29-3-5.
(g) The court shall appoint a guardian under this article if the court finds that the surviving parent is not entitled to the right of custody of the minor.
As added by P.L.155-1990, SEC.2. Amended by P.L.1-1993, SEC.215; P.L.1-1997, SEC.119; P.L.68-2005, SEC.7.

IC 29-3-3-7
Standby guardians
Sec. 7. (a) Subject to subsection (e), a parent of a minor or the guardian of a protected person may designate a standby guardian by making a written declaration naming the individual designated to serve as a standby guardian. A declarant may name an alternate to the designated standby guardian if the designated standby guardian is unable to serve, refuses to serve, renounces the appointment, dies, or becomes incapacitated after the death of the declarant.
(b) A declaration under this section must contain the following information:
(1) The names of the declarant, the designated standby guardian, and the alternate standby guardian, if any.
(2) The following information concerning each minor child or protected person for whom a standby guardian is designated by the declaration:
(A) The person's full name as it appears on the birth certificate or as ordered by a court.
(B) The person's date of birth.
(3) A statement that the declaration becomes effective upon the death or incapacity of the declarant.
(4) A statement that the declaration terminates ninety (90) days after becoming effective unless the standby guardian files a petition for a guardianship of the minor or protected person during that ninety (90) day period.
(c) A declaration executed under this section must be signed by the declarant in the presence of a notary public.
(d) A declaration executed under this section becomes effective

upon the death or incapacity (as defined in IC 29-3-1-7.5) of the parent or guardian and terminates ninety (90) days after the declaration becomes effective. However, if the designated standby guardian files a petition for a guardianship of the minor or protected person during that ninety (90) day period, the declaration remains in effect until the court rules on the petition.
(e) A declaration executed under this section must be considered by, but is not binding upon, the department of child services, a probation department, or a juvenile court for purposes of determining the placement of a child who is the subject of:
(1) an allegation of child abuse or neglect under IC 31-33;
(2) an open child in need of services case under IC 31-34; or
(3) an open delinquency case under IC 31-37.
(f) A standby guardian shall have all the powers granted to a guardian under this article.
As added by P.L.178-2011, SEC.4. Amended by P.L.149-2012, SEC.9.



CHAPTER 4. PROTECTIVE PROCEEDINGS AND SINGLE TRANSACTIONS

IC 29-3-4-2
Contracts, trusts or business transactions of incapacitated person or minor; ratification by court; exercise of parental powers in absence of guardian
Sec. 2. The court may, without appointment of a guardian, by protective order authorize or ratify:
(1) any contract, trust, or other transaction relating to the property and financial or business affairs of the incapacitated person or minor if the court determines the transaction to be in the incapacitated person's or the minor's best interest; or
(2) if no guardian is acting for an incapacitated person, the exercise of any power on the incapacitated person's behalf that is the same as that given to the parent of a minor under IC 29-3-3-3.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.67.

IC 29-3-4-3
Creditors and dependents to be considered by court before issuing protective order; appointment of limited guardian; authority conferred by order
Sec. 3. Before issuing a protective order under this chapter, the court shall consider the interest of creditors and dependents of the protected person and, in view of the disability or minority of the protected person, whether the protected person needs the protection of a guardian. The court may appoint a limited guardian to assist in the establishment of any protective arrangement or other transaction. All persons acting under a protective order have the authority conferred by the order and serve until discharged by the court after reporting to the court all matters conducted under the order.
As added by P.L.169-1988, SEC.1.

IC 29-3-4-4
Compensation; persons whose services benefited protected person or his or her property
Sec. 4. If not otherwise compensated for services rendered, any guardian, attorney, physician, or other person whose services are provided in good faith and are beneficial to the protected person or the protected person's property is entitled to reasonable compensation and reimbursement for reasonable expenditures made on behalf of the protected person. These amounts may be paid from the property

of the protected person as ordered by the court.
As added by P.L.169-1988, SEC.1.



CHAPTER 5. PROCEEDINGS FOR APPOINTMENT OF GUARDIAN OR TO PROCURE A PROTECTIVE ORDER

case regarding the minor is open at the time the guardianship petition is filed.
(b) Notice of a petition under this section for the appointment of a guardian or the issuance of a protective order and the hearing on the petition shall be given under IC 29-3-6.
(c) After the filing of a petition, the court shall set a date for a hearing on the issues raised by the petition. Unless an alleged incapacitated person is already represented by counsel, the court may appoint an attorney to represent the incapacitated person.
(d) A person alleged to be an incapacitated person must be present at the hearing on the issues raised by the petition and any response to the petition unless the court determines by evidence that:
(1) it is impossible or impractical for the alleged incapacitated person to be present due to the alleged incapacitated person's disappearance, absence from the state, or similar circumstance;
(2) it is not in the alleged incapacitated person's best interest to be present because of a threat to the health or safety of the alleged incapacitated person as determined by the court;
(3) the incapacitated person has knowingly and voluntarily consented to the appointment of a guardian or the issuance of a protective order and at the time of such consent the incapacitated person was not incapacitated as a result of a mental condition that would prevent that person from knowingly and voluntarily consenting; or
(4) the incapacitated person has knowingly and voluntarily waived notice of the hearing and at the time of such waiver the incapacitated person was not incapacitated as a result of a mental condition that would prevent that person from making a knowing and voluntary waiver of notice.
(e) A person alleged to be an incapacitated person may present evidence and cross-examine witnesses at the hearing. The issues raised by the petition and any response to the petition shall be determined by a jury if a jury is requested no later than seventy-two (72) hours prior to the original date and time set for the hearing on the petition. However, in no event may a request for a jury trial be made after thirty (30) days have passed following the service of notice of a petition.
(f) Any person may apply for permission to participate in the proceeding, and the court may grant the request with or without hearing upon determining that the best interest of the alleged incapacitated person or minor will be served by permitting the applicant's participation. The court may attach appropriate conditions to the permission to participate.
(g) A court shall notify the department of child services of a hearing regarding the guardianship of a minor under this section if a:
(1) child in need of services petition has been filed regarding the minor; or
(2) program of informal adjustment involving the minor is pending.
The department of child services may participate in a hearing

regarding the guardianship of a minor described in this subsection.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.68; P.L.6-2010, SEC.10; P.L.162-2011, SEC.2.

IC 29-3-5-2
Appointment of guardian before adjudication of incapacity or minority
Sec. 2. A guardian may not be appointed for an incapacitated person or a minor under this chapter until the incapacity or minority has been adjudicated.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.6.

IC 29-3-5-3
Findings; appointment of guardian; limited guardianship; protective orders
Sec. 3. (a) Except under subsection (c), if it is alleged and the court finds that:
(1) the individual for whom the guardian is sought is an incapacitated person or a minor; and
(2) the appointment of a guardian is necessary as a means of providing care and supervision of the physical person or property of the incapacitated person or minor;
the court shall appoint a guardian under this chapter.
(b) If it is alleged and the court finds that the welfare of an incapacitated person would be best served by limiting the scope of the guardianship, the court shall make the appointive or other orders under this chapter to:
(1) encourage development of the incapacitated person's self-improvement, self-reliance, and independence; and
(2) contribute to the incapacitated person's living as normal a life as that person's condition and circumstances permit without psychological or physical harm to the incapacitated person.
(c) If the court finds that it is not in the best interests of the incapacitated person or minor to appoint a guardian, the court may:
(1) treat the petition as one for a protective order and proceed accordingly;
(2) enter any other appropriate order; or
(3) dismiss the proceedings.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.69.

IC 29-3-5-4
Considerations for appointment of guardian
Sec. 4. The court shall appoint as guardian a qualified person or persons most suitable and willing to serve, having due regard to the following:
(1) Any request made by a person alleged to be an incapacitated person, including designations in a durable power of attorney under IC 30-5-3-4(a). (2) Any request contained in a will or other written instrument.
(3) Any request made by a minor who is at least fourteen (14) years of age.
(4) Any request made by the spouse of the alleged incapacitated person.
(5) The relationship of the proposed guardian to the individual for whom guardianship is sought.
(6) Any person acting for the incapacitated person under a durable power of attorney.
(7) The best interest of the incapacitated person or minor and the property of the incapacitated person or minor.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.7; P.L.149-1991, SEC.3.

IC 29-3-5-5
Consideration for appointment of guardian; order of consideration; priorities
Sec. 5. (a) The following are entitled to consideration for appointment as a guardian under section 4 of this chapter in the order listed:
(1) A person designated in a durable power of attorney.
(2) The spouse of an incapacitated person.
(3) An adult child of an incapacitated person.
(4) A parent of an incapacitated person, or a person nominated by will of a deceased parent of an incapacitated person or by any writing signed by a parent of an incapacitated person and attested to by at least two (2) witnesses.
(5) Any person related to an incapacitated person by blood or marriage with whom the incapacitated person has resided for more than six (6) months before the filing of the petition.
(6) A person nominated by the incapacitated person who is caring for or paying for the care of the incapacitated person.
(b) With respect to persons having equal priority, the court shall select the person it considers best qualified to serve as guardian. The court, acting in the best interest of the incapacitated person or minor, may pass over a person having priority and appoint a person having a lower priority or no priority under this section.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.70.

IC 29-3-5-6
Two or more minors or incapacitated persons; petition for appointment of guardian; separate accounting
Sec. 6. When a petition is filed for the appointment of a guardian for two (2) or more minors or incapacitated persons who are children of a common parent, parent and child, or husband and wife, a separate petition need not be filed for each minor or incapacitated person, and appointment of a guardian for all may be considered in one (1) proceeding. A separate accounting is required for each minor or incapacitated person, but an actual segregation of assets is not

required except as required by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.71.



CHAPTER 6. NOTICE OF HEARINGS

given to the following persons, unless they appear or waive notice:
(1) The guardian.
(2) Any other persons that the court directs, including the following:
(A) Any department, bureau, agency, or political subdivision of the United States or of this state that makes or awards compensation, pension, insurance, or other allowance for the benefit of an alleged incapacitated person.
(B) Any department, bureau, agency, or political subdivision of this state that may be charged with the supervision, control, or custody of an alleged incapacitated person.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.8; P.L.95-2007, SEC.13; P.L.143-2009, SEC.15; P.L.178-2011, SEC.5.

IC 29-3-6-2
Notice; form and contents; copy of petition to be attached
Sec. 2. A copy of the petition shall be attached to the notice, and the notice must be in substantially the following form:

NOTICE

where required, appoint a guardian ad litem to represent (name of alleged incapacitated person or minor) at the hearing.
The court may, on its own motion or on request of any interested person, postpone the hearing to another date and time.

_________________________________

(signature of clerk of the court)

IC 29-3-6-3
Request for written notice of proceedings and pleadings; determination of interest; failure to comply with request
Sec. 3. (a) At any time after the appointment of a guardian or the issuance of a protective order, any person may, in person or by the person's attorney, serve upon the guardian or the guardian's attorney, and file with the clerk of the court where the proceedings are pending, a written request together with a written admission or proof of service stating that the person desires written notice of all hearings and copies of all pleadings or other papers in connection with:
(1) the settlement of accounts;
(2) the sale, mortgage, lease, or exchange of any property of the protected person;
(3) allowances of any nature payable from the protected person's property;
(4) the investment of funds of the protected person;
(5) the removal, suspension, or discharge of the guardian;
(6) the final termination of the guardianship; or
(7) any other notice or matter as specified in the request.
The applicant requesting special notice must include in the written request the applicant's post office address or that of the applicant's attorney. The court may determine that any person requesting notice under this section has no interest in the proceeding, either generally or with respect to a particular matter, and is not entitled to the notice requested. Unless the court otherwise directs, upon filing the request, the guardian or the guardian's attorney shall comply with the request.
(b) Failure to comply with a request for notice under this section does not affect the validity of the proceeding.
As added by P.L.169-1988, SEC.1.



CHAPTER 7. QUALIFICATION AND BONDING REQUIREMENTS FOR GUARDIANS

administer the estate as an agent for the guardian.
(4) Direct the guardian to:
(A) transfer any or all stocks, bonds, and securities subject to the guardian's control only after obtaining an order of the court directing the transfer; and
(B) require that notice of this restriction on the transfer of such stocks, bonds, and securities be placed upon the certificates evidencing those stocks, bonds, and securities.
(5) Direct the guardian to comply with all, part, or any combination of the requisites specified in subdivisions (1) through (4).
(6) Direct the guardian to take any other action that the court determines necessary to provide adequate protection to the property of the protected person.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-2
Bond requirements; liability; consent to jurisdiction; proceedings against sureties
Sec. 2. (a) The following requirements apply to all bonds on which the guardian is primary obligor:
(1) Unless otherwise provided by the terms of the bond, sureties are jointly and severally liable with the primary obligor and with each other.
(2) By executing the bond, the surety consents to the jurisdiction of the court that issued letters in any proceeding pertaining to the fiduciary duties of the primary obligor and naming the surety as a party respondent. Notice of any proceeding under this article must be delivered to the surety or mailed by registered or certified mail to the address listed with the court at the place where the bond is filed and to the address as then known to the petitioner.
(3) On petition of a successor to the primary obligor or any interested person, a proceeding may be intitiated against a surety for breach of the obligation of the bond of the primary obligor.
(4) The bond is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.
(b) No proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-3
Letters of guardianship
Sec. 3. (a) Letters of guardianship, temporary or otherwise, shall be issued to the person entitled to receive them when:
(1) the guardian, if an individual, has filed bond if required and taken and subscribed before the clerk or any other officer

authorized to administer oaths, an oath or affirmation that the guardian will faithfully discharge the duties of the guardian's trust according to law; or
(2) the guardian, if other than an individual, has filed bond if required and has:
(A) taken and subscribed before the clerk or any other officer authorized to administer oaths an oath or affirmation that it will faithfully discharge the duties of its trust according to law; and
(B) filed an acceptance of the appointment, duly executed and acknowledged by one (1) of its officers.
(b) The oath, and if other than an individual also the acceptance, shall be filed and recorded as a part of the proceedings of the guardianship.
(c) If the court limits or restricts the authority of the guardian or creates a limited guardianship, the letters must so state under IC 29-3-8.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-4
Acceptance of appointment as submission to personal jurisdiction
Sec. 4. By accepting appointment, a guardian and the guardian's attorney submit personally to the jurisdiction of the court in any proceeding relating to the guardianship.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-5
Guardianship property; possession by guardian; transfer of property interest; process against property
Sec. 5. (a) A guardian shall take possession of the guardianship property, title to which shall remain in the protected person subject to the right of the guardian to possess and dispose of the property as provided by law.
(b) The interest of the protected person in guardianship property is not transferable or assignable by the protected person. An attempted transfer or assignment by the protected person, though ineffective to affect property rights, may generate a claim under IC 29-3-10.
(c) The property referred to in subsections (a) through (b) is not subject to levy, garnishment, or similar process other than an order issued in a proceeding on a claim under IC 29-3-10.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-6
Evidence of possessory and disposition rights in guardianship property; real property of guardianship; filing of letters of appointment or termination orders
Sec. 6. (a) Letters are evidence that the guardian has all, and the protected person does not have any, rights to possess and dispose of the guardianship property. An order terminating a guardianship is

evidence that the protected person has all, and the guardian does not have any, rights to possess and dispose of the guardianship property.
(b) Subject to the requirements of general statutes governing the filing or recordation of documents of title to real estate, letters, and orders terminating the same may be filed or recorded in the county where the real estate in question is located to give record notice of rights of possession and disposal as between the guardian and the protected person.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-7
Persons prohibited from being appointed or from serving as a guardian
Sec. 7. A court may not appoint a person to serve as the guardian or permit a person to continue to serve as a guardian if the person:
(1) is a sexually violent predator (as described in IC 35-38-1-7.5);
(2) was at least eighteen (18) years of age at the time of the offense and was convicted of child molesting (IC 35-42-4-3) or sexual misconduct with a minor (IC 35-42-4-9) against a child less than sixteen (16) years of age:
(A) by using or threatening the use of deadly force;
(B) while armed with a deadly weapon; or
(C) that resulted in serious bodily injury; or
(3) was less than eighteen (18) years of age at the time of the offense and was convicted as an adult of:
(A) an offense described in:
(i) IC 35-42-4-1;
(ii) IC 35-42-4-2;
(iii) IC 35-42-4-3 as a Class A or Class B felony;
(iv) IC 35-42-4-5(a)(1);
(v) IC 35-42-4-5(a)(2);
(vi) IC 35-42-4-5(a)(3);
(vii) IC 35-42-4-5(b)(1) as a Class A or Class B felony;
(viii) IC 35-42-4-5(b)(2); or
(ix) IC 35-42-4-5(b)(3) as a Class A or Class B felony;
(B) an attempt or conspiracy to commit a crime listed in clause (A); or
(C) a crime under the laws of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in clauses (A) and (B).
As added by P.L.131-2009, SEC.5.



CHAPTER 8. RESPONSIBILITIES AND POWERS OF GUARDIAN

IC 29-3-8-2
Powers which guardian may exercise
Sec. 2. (a) The guardian of a minor may exercise all of the powers required to perform the guardian's responsibilities, including the following:
(1) The power to receive property payable to the minor or the minor's parent, guardian, or custodian from any source, including any statutory benefit, insurance system, or private contract, devise, trust, or custodianship.
(2) The power to take custody of the person of the minor and

establish the minor's place of abode within or without Indiana if in accordance with IC 29-3-9-2.
(3) The power to institute proceedings or take other appropriate action to compel the performance by any person of a duty to support the minor or to pay for the minor's education, health, or welfare.
(4) The power to consent to medical or other professional care and treatment for the minor's health and welfare.
(5) The power to consent to the marriage or adoption of the minor.
(6) If reasonable, the power to delegate to the minor certain responsibilities for decisions affecting the minor's business affairs and well-being.
(7) The power to purchase a home for the minor or the minor's dependents, to protect the minor's existing home, or to protect the minor's interest in any real estate in which the minor may have an interest, contractual or otherwise, or to purchase any other interest in real property where the court finds the purchase to be in the minor's best interest.
(8) The powers with respect to the guardianship property as are granted to a guardian under section 4 of this chapter with respect to guardianship property.
(9) The power to bind all or any part of the guardianship property in a transaction for the benefit of the minor unless the third party dealing with the guardian is acting in bad faith.
(10) If the minor has no living parent, other than a parent who is an incapacitated person, the powers granted to the parent of a minor under IC 29-3-3-3(1) through IC 29-3-3-3(8).
(b) The guardian (other than a temporary guardian) of an incapacitated person has all of the powers to perform the guardian's responsibilities, including the powers with respect to the incapacitated person and the incapacitated person's property regardless of where the property is located, that are granted to the guardian of a minor enumerated in subsection (a)(1) through (a)(9).
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.11.

IC 29-3-8-3
Mandatory responsibilities of guardian
Sec. 3. A guardian (other than a temporary guardian) shall do the following:
(1) Act as a guardian with respect to the guardianship property and observe the standards of care and conduct applicable to trustees.
(2) Protect and preserve the property of the protected person subject to guardianship and secure the protective orders or other orders that are required to protect any other property of the protected person.
(3) Conserve any property of the protected person in excess of the protected person's current needs. (4) Encourage self-reliance and independence of the protected person.
(5) Consider recommendations relating to the appropriate standard of support, care, education, and training for the protected person or the protected person's dependent made by the protected person's parent.
As added by P.L.169-1988, SEC.1. Amended by P.L.108-1996, SEC.6.

IC 29-3-8-4
Exercise of powers to perform responsibilities; enumeration
Sec. 4. A guardian (other than a temporary guardian) may exercise all of the powers required to perform the guardian's responsibilities, including the following:
(1) To receive and issue a receipt for property payable to the protected person or the protected person's parent, guardian, or custodian from any source, including any statutory benefit, insurance system, or any private contract, devise, trust, guardianship, or custodianship.
(2) If reasonable, to delegate to the protected person certain responsibilities for decisions affecting the protected person's business affairs and well-being.
(3) To invest and reinvest the property of the protected person in accordance with powers vested in, and according to the standards imposed upon, trustees under IC 30-4-3-3(c).
(4) To secure the appointment of a guardian or co-guardian in any other state, when needed, with respect to any part or all of the guardianship property located in another state, to confer upon the appointed guardian any or all of the guardian's powers as guardian with respect to the property.
(5) To continue any business of the protected person, whether in corporate, partnership, or proprietorship form, according to the rules for continuing the business of a decedent specified in IC 29-1-13-11.
(6) To pay to the person, guardian, department, bureau, or agency having care and custody of the protected person, or to the protected person if at least fourteen (14) years of age, a reasonable amount to be expended for the support of the protected person and the protected person's dependents, with due regard to the following:
(A) The size of the guardianship property, the probable duration of the guardianship, and the extent to which the protected person in the future may be self-sufficient and able to manage the protected person's financial affairs and property.
(B) The accustomed standard of living of the protected person and the protected person's dependents.
(C) Other funds or sources used for the support of the protected person and the protected person's dependents.
(7) To distribute income and discretionary amounts of principal

in one (1) or more of the following ways as the guardian believes to be in the best interests of the protected person:
(A) Directly to the protected person.
(B) To a guardian of the protected person appointed in another state.
(C) To a custodian for the protected person under IC 30-2-8.5.
(D) To an adult relative of the protected person.
(E) By expending the money or using the property directly for the benefit of the protected person.
(8) To apply the guardianship property to or for the benefit of any person, including the protected person, in reimbursement for reasonable expenditures made in good faith on behalf of the protected person that the guardian might have made, or in advance for services to be rendered to the protected person if it is reasonable to expect that the services will be performed and advance payments are reasonably necessary under the circumstances.
(9) To bind all or any part of the guardianship property in a transaction for the benefit of the protected person, unless the third party dealing with the guardian is acting in bad faith.
(10) Except as provided in IC 29-3-2-6(d), powers conferred upon trustees and personal representatives respectively by IC 30-4-3-3 and IC 29-1-7.5-3. However, if there is a conflict, the broader power controls.
(11) To exercise on behalf of the protected person powers that are the same as those granted to the parent of a minor under IC 29-3-3-3.
As added by P.L.169-1988, SEC.1. Amended by P.L.267-1989, SEC.1; P.L.77-1992, SEC.7.

IC 29-3-8-5
Sale or encumbrance of guardianship property; conflicts of interest
Sec. 5. (a) Any:
(1) sale or encumbrance of any part of the property of a protected person to a guardian or guardian's spouse, agent, attorney, or any corporation, trust, or other organization in which the guardian has a substantial beneficial interest; or
(2) other transaction involving the property that is affected by a substantial conflict between the interest of the protected person and the guardian's personal interest;
is void unless approved by the court.
(b) Every contract, sale, or conveyance executed by a protected person is void unless the protected person is a minor, in which event the contract, sale, or conveyance is voidable.
As added by P.L.169-1988, SEC.1. Amended by P.L.238-2005, SEC.15.

IC 29-3-8-6
Sale or transfer of guardianship property contrary to terms of

protected person's will; election of devisee
Sec. 6. If:
(1) a guardian sells or transfers during a protected person's lifetime property belonging to the protected person that is specifically devised to another in a will executed by the protected person;
(2) the protected person subsequently dies; and
(3) the devised property is consequently not contained in the protected person's estate following the death of the protected person;
the devisee may, at the devisee's option, elect to receive the value of the devised property, as valued at the time of death of the protected person, as a general devise or the proceeds of the sale or transfer as a specific devise.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.72; P.L.252-2001, SEC.28.

IC 29-3-8-6.5
Severance of property jointly owned with rights of survivorship or use of the assets of a multiple party account
Sec. 6.5. (a) If:
(1) a guardian takes possession of property that is:
(A) jointly owned by or titled in the names of the protected person and another person with rights of survivorship; or
(B) owned as a multiple party account with another person as joint owner or beneficiary;
(2) the guardian:
(A) severs the joint ownership of the property; or
(B) uses the assets of the multiple party account; and
(3) the protected person subsequently dies while the other person is living;
the other person may elect to receive from the protected person's estate property in an amount determined under subsection (b).
(b) The amount of property the other person described in subsection (a) may elect to receive is determined in STEP THREE of the following formula:
STEP ONE: Subtract:
(A) the value of the severed or used property retained by the other person at the time ownership was severed or used, if any; from
(B) the value of the joint property or multiple party account at the time ownership was severed or the assets were used.
STEP TWO: Divide:
(A) the remainder determined under STEP ONE; by
(B) the value of the protected person's property, including the jointly held property or multiple party account, at the time ownership was severed or the assets were used.
STEP THREE: Multiply:
(A) the quotient determined under STEP TWO; by
(B) the value of the deceased protected person's net estate. (c) As used in this section, "multiple party account" refers to both multiple party accounts described by IC 32-17-11 and transfer on death transfers completed under IC 32-17-14.
As added by P.L.33-1989, SEC.73. Amended by P.L.143-2009, SEC.16.

IC 29-3-8-7
Sale, division, or disposition of property; contracts entered into before incapacity; performance by guardian
Sec. 7. If the court finds that:
(1) an incapacitated person who is a protected person did, before the person became an incapacitated person, enter into a written contract, including a contract for the sale, division, or other disposition of property;
(2) the obligations of the contract have not been fully carried out; and
(3) the contract was a good and binding contract at the time of the making of the contract;
the court shall authorize the guardian of the protected person to perform the contract without notice or hearing unless otherwise ordered by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.74.

IC 29-3-8-8
Limitations on guardian powers
Sec. 8. (a) The court, at the time of appointment or later, on its own motion or on petition of the protected person or other person approved by the court, may:
(1) confer upon the guardian any additional responsibilities and powers;
(2) increase or decrease the bond of the guardian to satisfy the requirements of IC 29-3-7-1; or
(3) limit the responsibilities and powers of the guardian otherwise conferred by this article and create a limited guardianship.
(b) However, all limitations must be endorsed on the guardian's letters. Following the same procedure, a limitation may be removed or modified and appropriate revised letters issued.
As added by P.L.169-1988, SEC.1.

IC 29-3-8-9
Requirements, terms, and conditions included in order creating guardianship; requirements for modifying or terminating guardianship; notify and refer to department of child services; conduct of hearing
Sec. 9. (a) A probate or juvenile court may include in its order creating a guardianship of a minor the following:
(1) A requirement that the minor must reside with the guardian until the guardianship is terminated or modified. (2) Any terms and conditions that a parent must meet in order to seek modification or termination of the guardianship.
(b) Except as provided in IC 29-3-12, if an order creating a guardianship contains terms and conditions described in subsection (a)(2), the court may modify or terminate the guardianship only if the parent:
(1) complies with the terms and conditions; and
(2) proves the parent's current fitness to assume all parental obligations by a preponderance of the evidence.
(c) If:
(1) a petition is filed for modification, resignation, or removal of the guardian or termination of the guardianship before the parent complies with the court ordered terms and conditions described in subsection (a)(2); and
(2) the minor:
(A) was the subject of a petition alleging the child to be a child in need of services; or
(B) is participating in a program of informal adjustment;
the court shall refer the petition to the department of child services for the department of child services to determine the placement of the child in accordance with the best interests of the child.
(d) A court shall notify the department of child services:
(1) if:
(A) the court appoints a guardian for a minor who:
(i) was the subject of a petition alleging the minor to be a child in need of services; or
(ii) is participating in a program of informal adjustment; and
(B) a petition to modify or terminate the guardianship of the minor or a petition regarding the death, resignation, or removal of the guardian is filed; and
(2) of any hearings related to the petitions described under subdivision (1)(B).
(e) If a minor was the subject of a petition alleging the minor to be a child in need of services or is participating in a program of informal adjustment, the court shall do the following at a hearing regarding a petition filed under this section:
(1) Consider the position of the department of child services.
(2) If requested by the department of child services, allow the department of child services to present evidence regarding:
(A) whether the guardianship should be modified or terminated;
(B) the fitness of the parent to provide for the care and supervision of the minor at the time of the hearing;
(C) the appropriate care and placement of the child; and
(D) the best interests of the child.
(f) The department of child services or the proposed guardian shall notify the court creating a guardianship if the department of child services has approved financial assistance to a guardian for the benefit of the protected person, as a component of child services (as

defined in IC 31-9-2-17.8(1)(E)). If the guardian will be provided assistance as a component of child services, the court shall order the guardian to provide financial support to the protected person to the extent the following resources do not fully support the needs of the protected person:
(1) The guardianship property of the protected person.
(2) Child support or other financial assistance received by the guardian from the protected person's parent or parents.
(3) Periodic payments the guardian receives from the department of child services for support of the protected person as set forth in the department of child service's rules or the terms of the guardianship assistance agreement.
As added by P.L.162-2011, SEC.3. Amended by P.L.48-2012, SEC.8.



CHAPTER 8.5. VOLUNTEER ADVOCATES FOR SENIORS OR INCAPACITATED ADULTS

IC 29-3-8.5-2
Progress reports; final report
Sec. 2. A volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program shall submit to the court:
(1) a progress report thirty (30) days after the date of appointment describing:
(A) the matters required by the court; and
(B) the:
(i) current physical and mental condition;
(ii) residential placement; and
(iii) property, and any property related issues;
of the senior or the incapacitated adult;
(2) a progress report sixty (60) days after the date of appointment:
(A) describing the matters required by the court; and
(B) that includes a verified inventory describing the property, and any property related issues, of the incapacitated adult or senior;
(3) a progress report or final report ninety (90) days after the date of appointment:
(A) describing the matters required by the court; and
(B) making recommendations to the court as to whether the need continues to exist for the appointment of a guardian of the incapacitated adult or senior;
(4) an annual progress report on the anniversary date of the appointment if the appointment of the volunteer advocate is continued by the court for more than one (1) year:
(A) describing the matters required by the court;
(B) describing the:
(i) current physical and mental condition;
(ii) residential placement; and
(iii) property, and any property related issues;
of the senior or the incapacitated adult; and
(C) making recommendations to the court as to whether the need continues to exist for the appointment of a guardian of the incapacitated adult or senior; and
(5) upon the death of the incapacitated person, a final report and financial accounting: (A) describing the incapacitated person's:
(i) final physical and mental condition;
(ii) cause of death;
(iii) last residential placement; and
(iv) final burial arrangements;
(B) stating the actions taken by the program regarding the:
(i) person's care and custody; and
(ii) preservation of the person's property;
(C) making recommendations to the court to close the guardianship of the person; and
(D) containing all other matters required by the court.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.3; P.L.72-2010, SEC.6.

IC 29-3-8.5-3
Duties
Sec. 3. (a) A volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program shall:
(1) serve as a guardian to represent and protect the best interests of an incapacitated person or senior including the person's property;
(2) investigate and gather information regarding the health, welfare, and financial circumstances of the incapacitated person or senior, as directed by a court;
(3) facilitate and authorize health care, social welfare, and residential placement services as needed by the incapacitated person or senior;
(4) advocate for the rights of the incapacitated person or senior;
(5) facilitate legal representation for the incapacitated person or senior;
(6) provide the court with the required reports under section 2 of this chapter; and
(7) perform any other responsibilities required by the court.
(b) A volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program has the duties of the guardian of a minor listed in IC 29-3-8-1 and IC 29-3-8-3.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.4; P.L.72-2010, SEC.7.

IC 29-3-8.5-4
Actions a volunteer advocate for seniors or a volunteer advocate for incapacitated adults may take
Sec. 4. (a) A volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program may:
(1) consent to medical and other professional care and treatment for the incapacitated person's or senior's health and welfare;
(2) secure the appointment of a guardian or coguardian in another state;
(3) take custody of the incapacitated person or senior and establish the incapacitated person's or senior's residence within

Indiana or another state in accordance with IC 29-3-9-2;
(4) institute proceedings or take other appropriate action to compel the performance by any person of a duty to support the incapacitated person's or senior's health or welfare;
(5) protect and preserve the property of the incapacitated person or senior and preserve any property in excess of the incapacitated person's or senior's current needs; and
(6) delegate to the incapacitated person or senior certain responsibilities for decisions affecting the incapacitated person's or senior's business affairs and well-being.
(b) A volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program may exercise the powers of a guardian of a minor listed in IC 29-3-8-2 and IC 29-3-8-4.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.5; P.L.72-2010, SEC.8.

IC 29-3-8.5-5
Term of appointment
Sec. 5. (a) If a court appoints a volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program, the initial appointment shall be for a period of ninety (90) days.
(b) After the initial ninety (90) day period, the court may, upon petition by the volunteer advocates for seniors program or volunteer advocates for incapacitated adults program or upon the court's own motion, extend the appointment for a period as determined by the court to be necessary to protect the best interests and property of the incapacitated person or senior.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.6; P.L.72-2010, SEC.9.

IC 29-3-8.5-6
Officer of the court
Sec. 6. A volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program is considered an officer of the court for the purpose of representing the interests of an incapacitated person or senior.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.7; P.L.72-2010, SEC.10.

IC 29-3-8.5-7
Attorney appointment
Sec. 7. The court may appoint an attorney to represent a volunteer advocate for seniors or a volunteer advocate for incapacitated adults.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.8.

IC 29-3-8.5-8
Civil immunity
Sec. 8. Except for gross misconduct:
(1) a volunteer advocate for seniors program or a volunteer advocate for incapacitated adults program that; (2) an employee of a volunteer advocates for seniors program or a volunteer advocate for incapacitated adults program who; or
(3) a volunteer for a volunteer advocates for seniors program or a volunteer advocate for incapacitated adults program who;
performs duties in good faith is immune from any civil liability resulting from the program's, employee's, or volunteer's performance.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.9.

IC 29-3-8.5-9
Authorization to consent to or refuse health care
Sec. 9. A volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program under this chapter is not authorized to consent to or refuse health care (as defined in IC 16-36-1-1) for an individual if:
(1) a spouse, a parent, an adult child, or an adult sibling of the individual or the individual's religious superior, if the individual is a member of a religious order, is available, capable, and suitable to consent to or refuse the health care on behalf of the individual; or
(2) the individual has previously:
(A) appointed a health care representative under IC 16-36-1;
(B) authorized health care under IC 16-36-1.5, IC 16-36-4, or IC 16-36-5;
(C) executed a power of attorney under IC 30-5-4; or
(D) had a guardian appointed by the court under IC 29-3.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.10; P.L.72-2010, SEC.11.

IC 29-3-8.5-9.5
Application of responsibilities and powers of guardians
Sec. 9.5. IC 29-3-8-5 through IC 29-3-8-8 apply to a volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program under this chapter.
As added by P.L.72-2010, SEC.12.

IC 29-3-8.5-10
Petitions for reasonable compensation
Sec. 10. (a) A volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program may petition the court for reasonable compensation for services provided or for expenditures made in good faith on behalf of the incapacitated adult or senior.
(b) A court may grant reasonable compensation or expenditure reimbursement to a volunteer advocates for seniors program or a volunteer advocates for incapacitated adults program upon the court's own motion.
As added by P.L.72-2010, SEC.13.

IC 29-3-8.5-11 Joint or multiple county programs
Sec. 11. (a) Courts with probate jurisdiction that are located in adjacent counties may establish joint or multiple county volunteer advocates for seniors programs or volunteer advocates for incapacitated adults programs.
(b) Courts with probate jurisdiction may contract with an Indiana nonprofit or municipal corporation to provide volunteer advocates for seniors programs or volunteer advocates for incapacitated adults programs.
As added by P.L.72-2010, SEC.14.

IC 29-3-8.5-12
Programs of nonprofit corporations
Sec. 12. (a) A volunteer advocates for seniors program or volunteer advocates for incapacitated adults program that is a program of an Indiana nonprofit corporation must establish policies and procedures to avoid a conflict of interest if the nonprofit corporation is also a provider of other necessary services to the incapacitated individual.
(b) A volunteer advocates for seniors program or volunteer advocates for incapacitated adults program to which subsection (a) applies shall advise the court of the policies and procedures established to avoid a conflict of interest in the petition to the court for guardianship of the incapacitated individual.
As added by P.L.72-2010, SEC.15.



CHAPTER 9. MATTERS OTHER THAN APPOINTMENT

IC 29-3-9-2
Change in physical presence of protected person
Sec. 2. A guardian (other than a temporary guardian), a volunteer advocate for seniors, or a volunteer advocate for incapacitated adults appointed under IC 29-3-8.5 may, with the approval of and under such conditions as may be imposed by the court after notice and hearing, change the physical presence of the protected person to another place in Indiana or to another state if the court finds that such a change is in the best interests of the protected person. Upon such a change, the guardianship may be limited or terminated by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.41-2004, SEC.3; P.L.11-2006, SEC.11.
IC 29-3-9-3
Compensation and reimbursement of guardian
Sec. 3. A guardian is entitled to reasonable compensation for services as guardian and to reimbursement for reasonable expenditures made in good faith on behalf of the protected person.
As added by P.L.169-1988, SEC.1.

IC 29-3-9-4
Repealed
(Repealed by P.L.6-2010, SEC.40.)

IC 29-3-9-4.5
Estate planning
Sec. 4.5. (a) After notice to interested persons and upon authorization of the court, a guardian may, if the protected person has been found by the court to lack testamentary capacity, do any of the following:
(1) Make gifts.
(2) Exercise any power with respect to transfer on death or payable on death transfers that is described in IC 30-5-5-7.5.
(3) Convey, release, or disclaim contingent and expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entireties.
(4) Exercise or release a power of appointment.
(5) Create a revocable or irrevocable trust of all or part of the property of the estate, including a trust that extends beyond the duration of the guardianship.
(6) Revoke or amend a trust that is revocable by the protected person.
(7) Exercise rights to elect options and change beneficiaries under insurance policies, retirement plans, and annuities.
(8) Surrender an insurance policy or annuity for its cash value.
(9) Exercise any right to an elective share in the estate of the protected person's deceased spouse.
(10) Renounce or disclaim any interest by testate or intestate succession or by transfer inter vivos.
(b) Before approving a guardian's exercise of a power listed in subsection (a), the court shall consider primarily the decision that the protected person would have made, to the extent that the decision of the protected person can be ascertained. If the protected person has a will, the protected person's distribution of assets under the will is prima facie evidence of the protected person's intent. The court shall also consider:
(1) the financial needs of the protected person and the needs of individuals who are dependent on the protected person for support;
(2) the interests of creditors;
(3) the possible reduction of income taxes, estate taxes, inheritance taxes, or other federal, state, or local tax liabilities; (4) the eligibility of the protected person for governmental assistance;
(5) the protected person's previous pattern of giving or level of support;
(6) the protected person's existing estate plan, if any;
(7) the protected person's life expectancy and the probability that the guardianship will terminate before the protected person's death; and
(8) any other factor the court considers relevant.
(c) A guardian may examine and receive, at the expense of the guardian, copies of the following documents of the protected person:
(1) A will.
(2) A trust.
(3) A power of attorney.
(4) A health care appointment.
(5) Any other estate planning document.
As added by P.L.6-2010, SEC.12.

IC 29-3-9-5
Inventory of guardianship property
Sec. 5. (a) Within ninety (90) days after appointment, a guardian (other than a temporary guardian) shall file with the court a complete inventory of the property subject to the guardian's control together with an oath or affirmation that the inventory is believed to be complete and accurate as far as information permits. A temporary guardian shall file the inventory and oath or affirmation with the court within thirty (30) days after appointment. The inventory must conform to the requirements of IC 29-1-12-1. The guardian shall provide a copy of the inventory to the protected person if the protected person is at least fourteen (14) years of age. A copy also shall be provided to any guardian, parent, or person with whom the protected person resides and any other person ordered by the court. In addition, the guardian shall provide notice of the filing of the inventory to each person that was required to be notified of the hearing on the petition to establish the guardianship. The notice must be provided in the same manner as the notice of the hearing to establish a guardianship. The notice must include all of the following:
(1) The cause number.
(2) A statement that Indiana law requires a guardian to file with the court a written verified account of the guardian's administration:
(A) at least biennially, not more than thirty (30) days after the anniversary date of the guardian's appointment; and
(B) not more than thirty (30) days after the termination of the appointment.
(3) A statement that the inventory and the written verified accounts may be inspected at the court's address.
(b) The guardian shall keep suitable records of the guardian's administration and exhibit the records as ordered by the court. As added by P.L.169-1988, SEC.1. Amended by P.L.265-1995, SEC.1.

IC 29-3-9-6
Account of administration; filing with court; notice of hearing on account; order of discharge; limitation of actions against sureties
Sec. 6. (a) Unless otherwise directed by the court, a guardian (other than a temporary guardian) shall file with the court:
(1) at least biennially, not more than thirty (30) days after the anniversary date of the guardian's appointment; and
(2) not more than thirty (30) days after the termination of the appointment;
a written verified account of the guardian's administration.
(b) A temporary guardian shall file with the court, within thirty (30) days after the termination of the temporary guardian's appointment, and otherwise as ordered by the court, a written verified account of the temporary guardian's administration.
(c) A written verified account required under this section must include the incapacitated person's or minor's current residence and a description of the condition and circumstances of the incapacitated person or minor.
(d) Notice of the hearing of each account of a guardianship shall be given, unless waived, to the following:
(1) The protected person.
(2) In the case of a protected person who has died, the personal representative of the estate of the protected person, if any.
(3) Any other persons that the court directs.
(e) When an account other than an account in final settlement is filed, the court may approve the same ex parte, but the account may be reviewed by the court at any subsequent time and does not become final until an account in final settlement is approved by the court after notice and hearing.
(f) When notice of hearing has been given under this section, the order of the court approving the intermediate account or the final account is binding upon all persons.
(g) When a guardian files with the court proper receipts or other evidence satisfactory to the court showing that the guardian has delivered to the appropriate persons all the property for which the guardian is accountable as guardian, the court shall enter an order of discharge. The order of discharge operates as a release from the duties of the guardian's office that have not yet terminated and operates as a bar to any suit against the guardian and the guardian's sureties, unless the suit is commenced within one (1) year from the date of the discharge.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.76.

IC 29-3-9-6.5
Accounting standards and procedures
Sec. 6.5. (a) This section applies to an accounting described under

section 6 of this chapter that is filed:
(1) in a court that requires an accounting; and
(2) by a guardian for a protected person:
(A) whose:
(i) annual gross income is not more than one hundred eighty-five percent (185%) of the federal income poverty level as determined annually by the federal Office of Management and Budget under 42 U.S.C. 9902; and
(ii) total assets are worth fifteen thousand dollars ($15,000) or less; or
(B) who has an annual gross income and total assets of any amount, if the guardian does not have powers concerning the estate of the protected person.
(b) The court shall establish standards for the type of information required to be reported in an accounting described in subsection (a).
(c) Except as provided in subsection (d), the accounting described in subsection (a) is not required to be filed by an attorney for the guardian.
(d) The court may order that the guardian hire an attorney to assist the guardian in filing the accounting described in subsection (a) if the court determines that an accounting filed by the guardian does not conform to the standards established by the court under this section.
As added by P.L.265-1995, SEC.2.

IC 29-3-9-7
Compromise of claim; petition to court; settlement
Sec. 7. (a) Whenever it is proposed to compromise any claim by or against a protected person or the protected person's property, the court, on petition of the guardian, may enter an order authorizing the compromise to be made if satisfied that the compromise will be in the best interest of the protected person.
(b) Whenever a minor has a disputed claim against another person, whether arising in contract, tort, or otherwise, and a guardian for the minor and the minor's property has not been appointed, the parents of the minor may compromise the claim. However, before the compromise is valid, it must be approved by the court upon filing of a petition requesting the court's approval. If the court approves the compromise, it may direct that the settlement be paid in accordance with IC 29-3-3-1. If IC 29-3-3-1 is not applicable, the court shall require that a guardian be appointed and that the settlement be delivered to the guardian upon the terms that the court directs.
As added by P.L.169-1988, SEC.1.

IC 29-3-9-8
Supplementary orders
Sec. 8. At any time after the appointment or issuance of a protective order, the court on its own motion or on the petition of the protected person or other person approved by the court, in addition to its authority under IC 29-3-8-8, may give the instructions and make the amendatory and supplementary orders that the court finds

appropriate.
As added by P.L.169-1988, SEC.1.

IC 29-3-9-9
Expenses of proceedings
Sec. 9. (a) Whenever a guardian is appointed for an incapacitated person or minor, the guardian shall pay all expenses of the proceeding, including reasonable medical, professional, and attorney's fees, out of the property of the protected person.
(b) The expenses of any other proceeding under this article that results in benefit to the protected person or the protected person's property shall be paid from the protected person's property as approved by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.77.

IC 29-3-9-10
Attorney of record for guardian
Sec. 10. The attorney of record for a guardian continues as such until the termination of the guardianship or the attorney's withdrawal, whichever occurs first, as approved by the court.
As added by P.L.169-1988, SEC.1.

IC 29-3-9-11
Investigation and report concerning minor or protected person
Sec. 11. The office of the secretary of family and social services shall investigate and report to the court concerning the conditions and circumstances of a minor or an alleged incapacitated adult or protected person who is an adult and the fitness and conduct of the guardian or the proposed guardian whenever ordered to do so by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.78; P.L.2-1992, SEC.794; P.L.4-1993, SEC.261; P.L.5-1993, SEC.274; P.L.145-2006, SEC.169; P.L.146-2008, SEC.531; P.L.128-2012, SEC.20.



CHAPTER 10. CLAIMS AGAINST PROTECTED PERSONS



CHAPTER 11. LIABILITY OF GUARDIANS AND PERSONS ACTING UNDER PROTECTIVE ORDERS

IC 29-3-11-2
Contracts entered into in good faith; personal liability of guardian; liability for acts or omissions; proceeding to determine liability
Sec. 2. (a) Unless otherwise provided in the contract, a guardian or person acting under a protective order is not personally liable on a contract entered into in good faith under the order, unless that person fails to reveal that person's representative capacity and identify that person's capacity in the contract.
(b) Subject to subsection (a), a guardian or person acting under a protective order is not personally liable to the protected person or others for any act or omission in good faith or for any act or omission of the protected person or others acting on behalf of the protected person.
(c) The guardian or person acting under a protective order is personally liable to the protected person for acts or omissions in the course of the administration of the trust of the guardian or person acting under a protective order only for a breach of duty to the protected person.
(d) Any question of liability of the guardian or person acting under a protective order personally to the protected person may be determined in a proceeding for accounting, surcharge, indemnification, or other appropriate proceeding or action.
As added by P.L.169-1988, SEC.1.
IC 29-3-11-3
Actions between third party and protected person; service of process; suits against guardian or person acting under protective order; substitution of parties
Sec. 3. (a) If a guardian has been appointed, all actions between third persons and the protected person seeking to charge or benefit the protected person or the protected person's property shall be prosecuted by or against the guardian or person acting under a protective order to represent the interests of the protected person in the action. All process relating to that action shall be served on the guardian.
(b) In the case of a claim against the guardian or person acting under a protective order personally, the guardian or person acting under the protective order may be sued both as guardian or person acting under the protective order and in the personal capacity of the guardian or person acting under the protective order in the same action.
(c) If an action was commenced by or against the protected person before the appointment of a guardian for the protected person, the guardian upon appointment shall be substituted as a party for the protected person. If the appointment of the guardian is terminated, the guardian's successor shall be substituted as a party to the action. If the protected person dies, the protected person's personal representative shall be substituted. If the protected person is no longer a minor or incapacitated person, the protected person shall be substituted.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.79.

IC 29-3-11-4
Civil immunity of a guardian
Sec. 4. Except as provided in section 2 of this chapter and except for gross misconduct, a guardian appointed under this article is immune from any civil liability resulting from the guardian's performance.
As added by P.L.41-2004, SEC.4.



CHAPTER 12. TERMINATION OF GUARDIANSHIPS AND PROTECTIVE ORDERS

IC 29-3-12-1 Version b
Conditions for termination of guardianship; effect of termination on guardianship powers
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 1. (a) Except as provided in section 6 or 7 of this chapter, the court shall terminate the guardianship of a minor upon:
(1) the minor's attaining eighteen (18) years of age; or
(2) the minor's death.
The court may terminate the guardianship of a minor upon the minor's adoption or marriage.
(b) The court shall terminate the guardianship of an incapacitated person upon:
(1) adjudication by the court that the protected person is no longer an incapacitated person; or
(2) the death of the protected person.
(c) The court may terminate any guardianship if:
(1) the guardianship property does not exceed the value of three thousand five hundred dollars ($3,500);
(2) the guardianship property is reduced to three thousand five hundred dollars ($3,500);
(3) the domicile or physical presence of the protected person is changed to another state and a guardian has been appointed for the protected person and the protected person's property in that state; or
(4) the guardianship is no longer necessary for any other reason.
(d) When a guardianship terminates otherwise than by the death of the protected person, the powers of the guardian cease, except that

the guardian may pay the claims and expenses of administration that are approved by the court and exercise other powers that are necessary to complete the performance of the guardian's trust, including payment and delivery of the remaining property for which the guardian is responsible:
(1) to the protected person;
(2) in the case of an unmarried minor, to a person having care and custody of the minor with whom the minor resides;
(3) to a trust approved by the court, including a trust created by the guardian, in which:
(A) the protected person is the sole beneficiary of the trust; and
(B) the terms of the trust satisfy the requirements of Section 2503(c) of the Internal Revenue Code and the regulations under that Section;
(4) to a custodian under the Uniform Transfers to Minors Act (IC 30-2-8.5); or
(5) to another responsible person as the court orders.
(e) When a guardianship terminates by reason of the death of the protected person, the powers of the guardian cease, except that the guardian may pay the expenses of administration that are approved by the court and exercise other powers that are necessary to complete the performance of the guardian's trust and may deliver the remaining property for which the guardian is responsible to the protected person's personal representative or to a person who presents the guardian with an affidavit under IC 29-1-8-1 or IC 29-2-1-2. If approved by the court, the guardian may pay directly the following:
(1) Reasonable funeral and burial expenses of the protected person.
(2) Reasonable expenses of the protected person's last illness.
(3) The protected person's federal and state taxes.
(4) Any statutory allowances payable to the protected person's surviving spouse or surviving children.
(5) Any other obligations of the protected person.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.12; P.L.95-2007, SEC.14; P.L.48-2012, SEC.9; P.L.115-2012, SEC.1.

IC 29-3-12-2
Mandatory termination of protective order
Sec. 2. The court shall terminate a protective order if:
(1) the protective order has expired by its terms; or
(2) the protective order is no longer necessary for any other reason.
As added by P.L.169-1988, SEC.1.

IC 29-3-12-3
Minimum period to maintain incapacitated person status; petition to terminate guardianship or protective order; penalty
Sec. 3. An order adjudicating a person as an incapacitated person

may specify a minimum period, not exceeding one (1) year, during which a petition for an adjudication that the protected person is no longer an incapacitated person may not be filed without court approval. Subject to that restriction, the protected person or any other person may petition for an order that the protected person is no longer an incapacitated person and for termination of the guardianship or protective order. A request for an order may also be made informally to the court. Any person who knowingly interferes with transmission of the request is guilty of contempt of court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.80.

IC 29-3-12-4
Removal, resignation, or death of guardian; final accounting; appointment of successor; effect of removal on validity of guardian's acts
Sec. 4. (a) The court may remove a guardian on its own motion or on petition of the protected person or any person interested in the guardianship, after notice and hearing, on the same grounds and in the same manner as is provided under IC 29-1-10-6 for the removal of a personal representative. The court may accept the resignation of a guardian. Upon the death of the guardian, the guardian's personal representative shall submit a final account of guardianship to the court in accordance with IC 29-3-9-6. Upon the resignation or removal of the guardian, the guardian shall give a final accounting to the court.
(b) If the appointment of a successor guardian is required, the court shall appoint a qualified successor guardian to succeed to the title, powers, and duties of the predecessor guardian unless otherwise ordered by the court.
(c) The removal or resignation of a guardian after letters are duly issued to the guardian does not by itself invalidate the guardian's acts and omissions prior to removal. A final order under IC 29-3-9-6 protects the successor guardian and the successor guardian's surety to the same extent that it protects the successor guardian's predecessor and surety.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.13.

IC 29-3-12-5
Termination of authority and responsibility of guardian; effect on liability of guardian; court approval
Sec. 5. The authority and responsibility of a guardian terminate at the time that the court designates or upon the death, resignation, or removal of the guardian or upon the termination of the guardianship. The termination for any reason of the authority and responsibility of the guardian does not affect the liability of the guardian for prior acts or the obligation to account for the guardian's conduct of the guardian's trust. Resignation of a guardian does not terminate the appointment of the guardian until the guardian's resignation and final

account have been approved by the court.
As added by P.L.169-1988, SEC.1.

IC 29-3-12-6
Guardianship extends beyond age 18 if minor is incapacitated or receives certain DCS assistance
Sec. 6. (a) If a protected person:
(1) is a minor; and
(2) has been adjudicated an incapacitated person;
the court may not terminate the guardianship of the protected person when the protected person attains eighteen (18) years of age.
(b) If a protected person is:
(1) a minor; and
(2) a recipient or beneficiary of financial assistance provided by the department of child services through a guardianship described in IC 31-9-2-17.8(1)(E);
the court may not terminate the guardianship of the protected person when the protected person attains eighteen (18) years of age.
As added by P.L.115-2012, SEC.2.

IC 29-3-12-7
Petition to extend guardianship past age 18
Sec. 7. (a) This section applies to the guardianship of a minor who has not been adjudicated an incapacitated person.
(b) A protected person who is at least seventeen (17) years of age and the guardian of the protected person may jointly petition the court to extend the duration of the guardianship beyond the date on which the protected person attains eighteen (18) years of age to the earlier of the following:
(1) A termination date, if any, set forth in the petition.
(2) The date the protected person attains twenty-two (22) years of age.
(c) A petition submitted under subsection (b) must be verified.
(d) The court, after notice and hearing, may extend a guardianship under this section if the court finds that extending the guardianship is in the best interests of the protected person. The extension of a guardianship under this section does not place the protected person under a legal disability.
As added by P.L.115-2012, SEC.3.



CHAPTER 13. FOREIGN GUARDIANS

IC 29-3-13-2
Filings concerning a foreign guardianship of the property of a minor; registration of the letters of office of a foreign guardian for an adult
Sec. 2. (a) This subsection applies to a guardianship of the property of a minor. If no guardian has been appointed, and no petition in a guardianship proceeding is pending in Indiana, a guardian appointed by a court of another state in which the minor is domiciled may file, with an Indiana court in a county in which property belonging to the minor is located, an authenticated copy of the guardian's appointment and a bond that meets the requirements of IC 29-3-7-1 with respect to that part of the property of the minor that is located in that county. After filing the copy and bond, the foreign guardian may exercise as to the property of the minor in that county in Indiana all powers of a guardian in Indiana and may maintain actions and proceedings in Indiana.
(b) In the case of an incapacitated person who is an adult (as defined in IC 29-3.5-1-2(1)), a foreign guardian for that adult may register certified copies of the guardian's letters of office and order of appointment under IC 29-3.5-4. As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.82; P.L.178-2011, SEC.8.

IC 29-3-13-3
Acts by which foreign guardian submits to personal jurisdiction
Sec. 3. A foreign guardian submits personally to the jurisdiction of Indiana courts in any proceeding relating to the property for which the guardian is responsible by:
(1) complying with section 2 of this chapter;
(2) receiving payment of money or taking delivery of property belonging to a minor in Indiana; or
(3) doing any act as a guardian in Indiana that would give Indiana jurisdiction over the guardian as an individual.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.83; P.L.178-2011, SEC.9.






ARTICLE 3.5. UNIFORM ADULT GUARDIANSHIP AND PROTECTIVE PROCEEDINGS JURISDICTION ACT

CHAPTER 1. GENERAL PROVISIONS

IC 29-3.5-1-2
Definitions
Sec. 2. The following definitions apply throughout this article:
(1) "Adult" means either of the following:
(A) An individual who has attained eighteen (18) years of age.
(B) An emancipated minor who has not attained eighteen (18) years of age.
(2) "Conservator" means a guardian (as defined in IC 29-3-1-6).
(3) "Guardian" has the meaning set forth in IC 29-3-1-6.
(4) "Guardianship order" means an order appointing a guardian.
(5) "Guardianship proceeding" means a proceeding in which an order for the appointment of a guardian is sought or has been issued.
(6) "Home state" means either of the following:
(A) The state in which the respondent was physically present, including any period of temporary absence, for at least six (6) consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian.
(B) In the case of a respondent for whom no state satisfies clause (A), the state in which the respondent was physically present, including any period of temporary absence, for at least six (6) consecutive months ending within the six (6) months prior to the filing of the petition.
(7) "Incapacitated person" has the meaning set forth in IC 29-3-1-7.5 with respect to an adult.
(8) "Party" means the respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship or protective proceeding.
(9) "Person" has the meaning set forth in IC 29-3-1-12.
(10) "Protected person" has the meaning set forth in IC 29-3-1-13 with respect to an adult.
(11) "Protective order" refers to an order issued under IC 29-3-4. (12) "Protective proceeding" has the meaning set forth in IC 29-3-1-14.
(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(14) "Respondent" means an adult for whom a protective order or the appointment of a guardian is sought.
(15) "Significant connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.
(16) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-1-3
Foreign countries treated as states
Sec. 3. A court of this state may treat a foreign country as if it were a state for the purpose of applying this article.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-1-4
Interstate communications between courts
Sec. 4. (a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication.
(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-1-5
Requests of out-of-state courts
Sec. 5. (a) In a guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:
(1) Hold an evidentiary hearing.
(2) Order a person in that state to produce or give evidence pursuant to procedures of that state.
(3) Order that an evaluation or assessment be made of the respondent, or order any appropriate investigation of a person involved in a proceeding.
(4) Forward to the court of this state a certified copy of any of the following:
(A) The transcript or other record of a hearing under subdivision (1) or any other proceeding. (B) Any evidence otherwise presented under subdivision (2).
(C) Any evaluation or assessment prepared in compliance with the request under subdivision (3).
(5) Issue any other order necessary to assure the appearance of a person necessary to make a determination, including the respondent or the incapacitated or protected person.
(6) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including health information otherwise protected by state or federal law.
(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-1-6
Testimony of out-of-state witnesses
Sec. 6. (a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of witnesses who are located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.
(b) In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.
(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce a record simultaneously with the transmission may not be excluded from evidence on an objection based on the means of transmission.
As added by P.L.178-2011, SEC.10.



CHAPTER 2. JURISDICTION

IC 29-3.5-2-2
Exclusive basis for determining jurisdiction
Sec. 2. This chapter provides the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-2-3
Jurisdiction of Indiana courts; criteria
Sec. 3. A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if:
(1) this state is the respondent's home state;
(2) on the date the petition is filed, this state is a significant connection state and:
(A) the respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or
(B) the respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant connection state, and, before the court makes the appointment or issues the order:
(i) a petition for an appointment or order is not filed in the respondent's home state;
(ii) an objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and
(iii) the court in this state concludes that it is an appropriate forum under the factors set forth in section 6 of this chapter;
(3) this state does not have jurisdiction under either subdivision

(1) or (2), the respondent's home state and all significant connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or
(4) the requirements for special jurisdiction under section 4 of this chapter are met.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-2-4
Special jurisdiction
Sec. 4. (a) A court of this state lacking jurisdiction under section 3(1) through 3(3) of this chapter has special jurisdiction to do any of the following:
(1) Appoint a temporary guardian in an emergency as permitted by IC 29-3-3-4 for a term not exceeding ninety (90) days for a respondent who is physically present in this state.
(2) Issue a protective order with respect to real or tangible personal property located in this state.
(3) Appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to IC 29-3.5-3-1.
(b) If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state whether dismissal is requested before or after the emergency appointment.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-2-5
Duration of the jurisdiction of a court that appoints a guardian or issues a protective order
Sec. 5. Except as otherwise provided in section 4 of this chapter, a court that has appointed a guardian or issued a protective order consistent with this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-2-6
Courts authorized to decline exercising jurisdiction upon determining that the courts of another state are the more appropriate forum
Sec. 6. (a) A court of this state having jurisdiction under section 3 of this chapter to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.
(b) If a court of this state declines to exercise its jurisdiction under subsection (a), it shall either dismiss or stay the proceeding. The

court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.
(c) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:
(1) any expressed preference of the respondent;
(2) whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur, and which state could best protect the respondent from the abuse, neglect, or exploitation;
(3) the length of time the respondent was physically present in or was a legal resident of this or another state;
(4) the distance of the respondent from the court in each state;
(5) the financial circumstances of the respondent's estate;
(6) the nature and location of the evidence;
(7) the ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;
(8) the familiarity of the court of each state with the facts and issues in the proceeding; and
(9) if an appointment were made, the court's ability to monitor the conduct of the guardian.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-2-7
Authorized responses to a determination that jurisdiction has been acquired because of unjustifiable conduct
Sec. 7. (a) If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:
(1) decline to exercise jurisdiction;
(2) exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or
(3) continue to exercise jurisdiction after considering:
(A) the extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;
(B) whether it is a more appropriate forum than the court of any other state under the factors set forth in section 6(c) of this chapter; and
(C) whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 3 of this chapter.
(b) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party

seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this chapter.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-2-8
Notice requirements when another state is the respondent's home state
Sec. 8. If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-2-9
Rules concerning proceedings filed in two states
Sec. 9. Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state under section 4(a)(1) or 4(a)(2) of this chapter, if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:
(1) If the court in this state has jurisdiction under section 3 of this chapter, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to section 3 of this chapter before the appointment or issuance of the order.
(2) If the court in this state does not have jurisdiction under section 3 of this chapter, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.
As added by P.L.178-2011, SEC.10.



CHAPTER 3. TRANSFER OF GUARDIANSHIP OR CONSERVATORSHIP

IC 29-3.5-3-2
Acceptance of a guardianship transferred to Indiana
Sec. 2. (a) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to section 1 of this chapter, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer. (b) Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.
(c) On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed under subsection (a).
(d) The court shall issue an order provisionally granting a petition filed under subsection (a) unless:
(1) an objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or
(2) the guardian or conservator is ineligible for appointment in this state.
(e) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to section 1 of this chapter transferring the proceeding to this state.
(f) Not later than ninety (90) days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.
(g) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.
(h) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian in this state under IC 29-3 if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.
As added by P.L.178-2011, SEC.10.



CHAPTER 4. REGISTRATION AND RECOGNITION OF ORDER FROM OTHER STATES

IC 29-3.5-4-2
Registration of out-of-state protective order
Sec. 2. If:
(1) a conservator has been appointed in another state;
(2) a petition for a guardianship or protective order is not pending in this state; and
(3) the conservator appointed in the other state gives notice to the appointing court of an intent to register the protective order;
the conservator appointed in the other state may register the protective order in this state by filing as a foreign judgment certified copies of the conservator's order, letters of office, and bond, if any, in the court of this state having probate jurisdiction in any county in which property belonging to the protected person is located.
As added by P.L.178-2011, SEC.10.

IC 29-3.5-4-3
Powers of a registered out-of-state guardian or conservator
Sec. 3. (a) Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.
(b) A court of this state may grant any relief available under this chapter and other laws of this state to enforce a registered order.
As added by P.L.178-2011, SEC.10.



CHAPTER 5. MISCELLANEOUS PROVISIONS

IC 29-3.5-5-2
Effect on the federal Electronic Signatures in Global and National Commerce Act
Sec. 2. This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. 7003(b).
As added by P.L.178-2011, SEC.10.

IC 29-3.5-5-3
Application
Sec. 3. (a) This article applies as follows:
(1) To guardianships and protective orders in existence on July 1, 2011.
(2) To guardianship and protective proceedings begun after June 30, 2011.
(b) In the case of a guardianship or protective proceeding begun in Indiana before July 1, 2011, jurisdiction is established under IC 29-3.
(c) After June 30, 2011, a guardianship appointed or a protective order issued by a court exercising jurisdiction established under subsection (b) may be transferred to another court in accordance with IC 29-3.5-3.
(d) After June 30, 2011, a guardianship or protective proceeding begun in another state before July 1, 2011, may be registered in Indiana in accordance with IC 29-3.5-4.
As added by P.L.178-2011, SEC.10.









TITLE 30. TRUSTS AND FIDUCIARIES

ARTICLE 1. SALES OF SECURITIES AND INVESTMENTS BY FIDUCIARIES

CHAPTER 1. REPEALED



CHAPTER 2. SALES OF SECURITIES

IC 30-1-2-2
Securities not listed; terms
Sec. 2. Whenever any decedent's estate or any property subject to the control of any executor, administrator, or guardian, shall consist, in whole or in part, of securities of any corporation, public or private, which the fiduciary is required or authorized to sell and which are not listed or admitted to trade on one (1) of the exchanges enumerated in section 1 of this chapter, such securities may be sold by such fiduciary in the same manner and upon the same terms as other personal property of a decedent's estate or guardianship may be sold.
(Formerly: Acts 1947, c.351, s.2.) As amended by Acts 1982, P.L.171, SEC.86.



CHAPTER 3. REPEALED



CHAPTER 4. INVESTMENTS IN INTER-AMERICAN DEVELOPMENT BANK SECURITIES



CHAPTER 5. OTHER INVESTMENTS BY FIDUCIARIES

investment company or investment trust takes delivery either directly or through an authorized custodian.
(Formerly: Acts 1941, c.149, s.1; Acts 1943, c.250, s.1; Acts 1969, c.160, s.1.) As amended by P.L.280-1987, SEC.3; P.L.33-1989, SEC.84; P.L.8-1991, SEC.33; P.L.252-2001, SEC.29.



CHAPTER 6. OIL, GAS, AND MINERAL LEASES

IC 30-1-6-2
Sale of leases; order of court; notice; royalties; bonus
Sec. 2. Upon the filing of a petition under section 1 of this chapter, the court in its discretion and upon showing of benefit to the estate of the decedent or protected person shall make an order authorizing and directing the administrator, executor, or guardian to sell a lease upon the lands for oil, and gas, coal, or other mining purposes. The sale may be either public or private as the court may direct and upon notice as may be fixed by the court in its order of sale. Should the court determine from the petition that the sale price of the lease would not be sufficient to justify the giving of notice of

sale, the court may order the lease sold without notice. Any sale of oil, and gas, coal leases, or other mineral rights under this chapter shall be on a royalty basis and bonus if any. The bonus shall be payable in cash at the time of the execution and delivery of the lease or on terms as the court shall deem just and proper. Where an estate is solvent, no administrator or executor may lease land as provided in this chapter unless the administrator or executor is joined in the lease by the heirs, or their guardians if the heirs are under the age of eighteen (18) years or incapacitated, of the deceased person whose estate is being administered. If the lands to be leased are situated in any other county than that in which the probate proceeding is pending, then the notices of sale, if any are to be given, shall be published and posted in the county of the location of the lands.
(Formerly: Acts 1943, c.270, s.2; Acts 1973, P.L.264, SEC.6.) As amended by Acts 1982, P.L.171, SEC.89; P.L.33-1989, SEC.86.

IC 30-1-6-3
Bidding; report; hearing; endorsement
Sec. 3. In compliance with the terms of the order for the sale of said oil and gas, coal, or other mineral lease, said administrator, executor, or guardian shall offer said lease for sale and sell the same to the highest bidder upon such terms and conditions as the court shall order and shall thereupon file a report of sale showing the land upon which said lease was sold, the term of years thereof, the name of the purchaser, and the amount for which the same was sold, and attach to the return a copy of the form of lease proposed to be executed, which report shall thereupon, without further notice, be heard by the court having probate jurisdiction and if the court finds that said sale was properly conducted as herein provided, and that the price bid for said lease was not disproportionate to the value thereof, said sale shall be confirmed and said administrator, executor or guardian authorized and directed to execute and deliver said lease, and when said lease is executed the judge shall indorse his approval thereon.
(Formerly: Acts 1943, c.270, s.3.)

IC 30-1-6-4
Consolidating with adjoining land; joint development
Sec. 4. Every guardian, executor, or administrator shall have the power, upon approval by the court wherein the guardianship is pending, to execute agreements consolidating the lands of the protected person or of the estate covered by an oil and gas mining lease that has been executed, or which may be executed, or any part thereof, with other adjoining land for the purpose of joint development and operation of the entire consolidated premises as a unit, to the end that the protected person or estate shall share proportionately in the royalty on oil, gas and casinghead gas produced from the consolidated tract.
(Formerly: Acts 1943, c.270, s.4.) As amended by P.L.33-1989, SEC.87.
IC 30-1-6-5
Acts conclusive; disaffirmance denied
Sec. 5. Acts of guardians under this chapter are conclusive upon the protected person and any future disaffirmance is denied.
(Formerly: Acts 1943, c.270, s.5.) As amended by P.L.33-1989, SEC.88.



CHAPTER 7. MINING CONTRACTS EXECUTED BY GUARDIANS

IC 30-1-7-2
Petition to execute options; prospectus
Sec. 2. Guardians of the estates of persons under the age of eighteen (18) years and incapacitated persons are authorized to petition the court having probate jurisdiction in the county in which the guardianship is pending for authority to execute the options under section 1 of this chapter. The petition shall be verified and set forth the name of the person, firm, limited liability company, or corporation to whom it is proposed to give the option. It shall also set forth a prospectus as to the probable existence of minerals, their probable value, the amount to be paid for the option, the length of time the option is to continue, a copy of the proposed option, and a copy of the proposed lease or deed which is to be executed in the event the option is exercised.
(Formerly: Acts 1943, c.105, s.2; Acts 1973, P.L.264, SEC.8.) As amended by P.L.33-1989, SEC.90; P.L.8-1993, SEC.462.

IC 30-1-7-3
Hearing; order of court
Sec. 3. Upon the filing of such petition, the court shall proceed to hear and determine the same either in term time or vacation. If the court, after being duly advised in the premises, finds that the execution of said option to purchase would be to the best interests of the ward's estate and that said option is in proper form and that the price to be paid for said option and for the interest to be acquired if the option is exercised is not less than the established price being paid in the area; the court may thereupon enter an order authorizing

said guardian to sign and execute said option and lease or deed, in the event the option is exercised, for and upon behalf of his ward.
(Formerly: Acts 1943, c.105, s.3.)

IC 30-1-7-4
Binding and conclusive; disaffirmance
Sec. 4. Said option and the deed or lease, as the case may be, in the event the option is exercised, shall be binding and conclusive upon the ward for the respective term thereof and the right of disaffirmance is hereby denied.
(Formerly: Acts 1943, c.105, s.4.)



CHAPTER 8. COMMON TRUST FUNDS

IC 30-1-8-2
Establishment; conformity with Internal Revenue Code
Sec. 2. Any Indiana bank or trust company or any national bank, qualified to act as fiduciary in this state, may establish common trust funds in conformity with the provisions of Section 584 of the Internal Revenue Code, and the regulations promulgated thereunder, pertaining to the collective investment and reinvestment of trust funds by such banks and companies as fiduciaries or co-fiduciaries, and may lawfully purchase with funds which it holds for investment as such fiduciary or co-fiduciary participating interests in such common trust funds, if:
(1) such investment is not prohibited by the instrument or judgment creating such fiduciary relationship; and
(2) in any case where it is a co-fiduciary, the bank or trust company procures the written consent of its co-fiduciary to such investment. Such consent is hereby authorized.
(Formerly: Acts 1949, c.70, s.2.) As amended by P.L.2-1987, SEC.44.

IC 30-1-8-3
Written plans; rights of participants
Sec. 3. Each common trust fund administered by such bank shall be established and maintained in accordance with a written plan approved by a resolution of its board of directors and by competent legal counsel, which shall contain provisions not inconsistent with said regulations as to the manner in which the fund is to be operated,

and define the rights of participants therein.
(Formerly: Acts 1949, c.70, s.3.)

IC 30-1-8-4
Participation; proportionate interest
Sec. 4. Each fiduciary investment placed in every such common trust fund shall participate on the basis of a proportionate interest in all of the assets and income of the fund, and may be evidenced in writing or otherwise at the option of the bank administering the fund, but not in any form which purports to be negotiable or assignable.
(Formerly: Acts 1949, c.70, s.4.)

IC 30-1-8-5
Governing laws and regulations
Sec. 5. Investment and reinvestment of the money paid into every such fund shall be made, retained and disposed of in accordance with the laws of this state governing trustees, and with said regulations of the Board of Governors of the Federal Reserve System.
(Formerly: Acts 1949, c.70, s.5.)

IC 30-1-8-6
Repealed
(Repealed by P.L.80-1989, SEC.18.)

IC 30-1-8-7
Common trust funds for funds held by other bank, trust company, or affiliate as fiduciary
Sec. 7. Any:
(1) Indiana bank or trust company; or
(2) national bank qualified to act as fiduciary and whose principal place of business is in Indiana;
may establish and maintain one (1) or more common trust funds in accordance with section 2 of this chapter for the funds held by the bank or trust company or any other bank or trust company, including an affiliate, in its capacity as administrator, executor, guardian, or trustee under will or trust agreement.
(Formerly: Acts 1973, P.L.292, SEC.1.) As amended by P.L.280-1987, SEC.4; P.L.238-2005, SEC.16.



CHAPTER 9. RESULTING TRUSTS AND POWERS

IC 30-1-9-7
Repealed
(Repealed by P.L.144-1994, SEC.4.)

IC 30-1-9-8
Resulting trust; absolute conveyance without consent
Sec. 8. The provisions of the section next before the last, shall not extend to cases where the alienee shall have taken an absolute conveyance in his own name, without the consent of the person with whose money the consideration was paid; or where such alienee, in violation of some trust, shall have purchased the land with moneys not his own; or where it shall be made to appear that, by agreement, and without any fraudulent intent, the party to whom the conveyance was made, or in whom the title shall vest, was to hold the land or some interest therein in trust for the party paying the purchase-money or some part thereof.
(Formerly: Acts 1852, 1RS, c.113, s.8.)

IC 30-1-9-9 Repealed
(Repealed by Acts 1971, P.L.416, SEC.8.)

IC 30-1-9-10
Repealed
(Repealed by Acts 1971, P.L.416, SEC.8.)

IC 30-1-9-11
Repealed
(Repealed by Acts 1971, P.L.416, SEC.8.)

IC 30-1-9-12
Repealed
(Repealed by Acts 1971, P.L.416, SEC.8.)

IC 30-1-9-13
Repealed
(Repealed by Acts 1971, P.L.416, SEC.8.)

IC 30-1-9-14
Reserving absolute power of revocation
Sec. 14. A grantor of lands reserving an absolute power of revocation, shall be deemed an absolute owner, as regards creditors and purchasers.
(Formerly: Acts 1852, 1RS, c.113, s.14.)

IC 30-1-9-15
Disposition more extensive than power
Sec. 15. No disposition by virtue of a power, shall be void on the ground that it is more extensive than was authorized by the power. But every estate or trust so created, so far as embraced by the terms of the power, shall be valid.
(Formerly: Acts 1852, 1RS, c.113, s.15.)

IC 30-1-9-16
Repealed
(Repealed by Acts 1975, P.L.111, SEC.13.)

IC 30-1-9-17
Revocation
Sec. 17. (a) Every power, beneficial or in trust, shall be irrevocable, unless an authority to revoke it is reserved in the instrument creating the same.
(b) This section does not apply to any power of attorney, regardless of when the power of attorney was created.
(Formerly: Acts 1852, 1RS, c.113, s.17.) As amended by Acts 1982, P.L.178, SEC.1.

IC 30-1-9-18
Sale of lands; mortgage or conveyance Sec. 18. Where a power to sell lands shall be given to the grantee, in any mortgage or other conveyance intended to secure the payment of money, the power shall be deemed a part of the security, and shall vest in any person who shall become entitled to the money so secured to be paid.
(Formerly: Acts 1852, 1RS, c.113, s.18.)

IC 30-1-9-19
Power of attorney; conveyances
Sec. 19. The provisions of this chapter relative to powers, shall not extend to a simple power of attorney to convey lands, in the name and for the benefit of the owner.
(Formerly: Acts 1852, 1RS, c.113, s.17a.) As amended by Acts 1982, P.L.171, SEC.91.






ARTICLE 2. GENERAL PROVISIONS

CHAPTER 1. REPEALED



CHAPTER 1.5. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. UNIFORM FIDUCIARIES ACT

IC 30-2-4-2
Application of payments made to fiduciaries
Sec. 2. A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right to title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.
(Formerly: Acts 1927, c.17, s.2.)

IC 30-2-4-3
Registration or transfer of securities held by fiduciaries
Sec. 3. If an executor, administrator, trustee, guardian or other fiduciary or the nominee of a fiduciary in whose name are registered or to be registered any shares of stock, bonds or other securities of any corporation, public or private, or company or other association, applies for the registration or transfer of the same, such corporation or company or other association, or its or their transfer agent, is not bound to inquire whether the fiduciary or nominee is committing a breach of his obligation as fiduciary or nominee in making such registration or transfer, or to see to the performance of the fiduciary obligation, and is liable for such registration or transfer only where

such registration or transfer is made with actual knowledge that such fiduciary or nominee is committing a breach of trust in requesting such registration or transfer, or with knowledge of such facts that its or their participation in such registration or transfer amounts to bad faith.
(Formerly: Acts 1927, c.17, s.3; Acts 1947, c.351, s.3.)

IC 30-2-4-4
Transfer of negotiable instrument by fiduciary
Sec. 4. If any negotiable instrument payable or indorsed to a fiduciary as such is indorsed by the fiduciary, or if any negotiable instrument payable or indorsed to his principal is indorsed by a fiduciary empowered to indorse such instrument on behalf of his principal, the indorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in indorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary, in fact commits a breach of his obligation as fiduciary in transferring the instrument.
(Formerly: Acts 1927, c.17, s.4.)

IC 30-2-4-5
Check drawn by fiduciary payable to third person
Sec. 5. If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument.
(Formerly: Acts 1927, c.17, s.5.)

IC 30-2-4-6 Check drawn by and payable to fiduciary
Sec. 6. If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith.
(Formerly: Acts 1927, c.17, s.6.)

IC 30-2-4-7
Deposit in name of fiduciary
Sec. 7. If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with the actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.
(Formerly: Acts 1927, c.17, s.7.)

IC 30-2-4-8
Deposit in name of principal
Sec. 8. If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.
(Formerly: Acts 1927, c.17, s.8.)

IC 30-2-4-9
Deposit in fiduciary's personal account Sec. 9. If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and indorsed by him, if he is empowered to indorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.
(Formerly: Acts 1927, c.17, s.9.)

IC 30-2-4-10
Deposit in names of two or more trustees
Sec. 10. When a deposit is made in a bank in the name of two (2) or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.
(Formerly: Acts 1927, c.17, s.10.)

IC 30-2-4-11
Prior transactions
Sec. 11. The provisions of this chapter shall not apply to transactions taking place prior to May 16, 1927.
(Formerly: Acts 1927, c.17, s.11.) As amended by Acts 1982, P.L.171, SEC.93.

IC 30-2-4-12
Cases not provided for
Sec. 12. In any case not provided for in this chapter, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.
(Formerly: Acts 1927, c.17, s.12.) As amended by Acts 1982, P.L.171, SEC.94.

IC 30-2-4-13
Uniformity of interpretation Sec. 13. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Formerly: Acts 1927, c.17, s.13.) As amended by Acts 1982, P.L.171, SEC.95.

IC 30-2-4-14
Short title
Sec. 14. This chapter may be cited as the Uniform Fiduciaries Act.
(Formerly: Acts 1927, c.17, s.14.) As amended by Acts 1982, P.L.171, SEC.96.



CHAPTER 5. UNIFORM ACT FOR THE SIMPLIFICATION OF FIDUCIARY SECURITY TRANSFERS

IC 30-2-5-2
Registration in name of fiduciary
Sec. 2. A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship; and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security. (Formerly: Acts 1961, c.124, s.2.)

IC 30-2-5-3
Assignment by fiduciary
Sec. 3. Except as otherwise provided in this chapter, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary:
(a) may assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties;
(b) may assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and
(c) is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.
(Formerly: Acts 1961, c.124, s.3.) As amended by Acts 1982, P.L.171, SEC.97.

IC 30-2-5-4
Evidence of appointment or incumbency
Sec. 4. A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:
(a) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty (60) days before the transfer; or
(b) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate. Corporations and transfer agents may adopt standards with respect to evidence of appointment or incumbency under this subsection (b) provided such standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this subsection (b) except to the extent that the contents relate directly to the appointment or incumbency.
(Formerly: Acts 1961, c.124, s.4.)

IC 30-2-5-5
Adverse claims
Sec. 5. (a) A person asserting a claim of beneficial interest

adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner, and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer. Nothing in this chapter relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is so put on notice, unless it proceeds in the manner authorized in subsection (b).
(b) As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by him. If the corporation or transfer agent so mails such a notice it shall withhold the transfer for thirty (30) days after the mailing and shall then make the transfer unless restrained by a court order.
(Formerly: Acts 1961, c.124, s.5.) As amended by Acts 1982, P.L.171, SEC.98.

IC 30-2-5-6
Nonliability of corporation or transfer agent
Sec. 6. A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by this chapter.
(Formerly: Acts 1961, c.124, s.6.) As amended by Acts 1982, P.L.171, SEC.99.

IC 30-2-5-7
Nonliability of third persons
Sec. 7. (a) No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary, including a person who guarantees the signature of the fiduciary, is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves such a breach unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.
(b) If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent by reason of this chapter incurs no liability.
(c) This section does not impose any liability upon the corporation or its transfer agent.
(Formerly: Acts 1961, c.124, s.7.) As amended by Acts 1982, P.L.171, SEC.100.
IC 30-2-5-8
Territorial application
Sec. 8. (a) The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.
(b) This chapter applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in this state in connection with the acquisition, disposition, assignment, or transfer of a security by or to a fiduciary and of a person who guarantees in this state the signature of a fiduciary in connection with such a transaction.
(Formerly: Acts 1961, c.124, s.8.) As amended by Acts 1982, P.L.171, SEC.101.

IC 30-2-5-9
Tax obligations
Sec. 9. This chapter does not affect any obligation of a corporation or transfer agent with respect to estate, inheritance, succession, or other taxes imposed by the laws of this state.
(Formerly: Acts 1961, c.124, s.9.) As amended by Acts 1982, P.L.171, SEC.102.

IC 30-2-5-10
Uniformity of interpretation
Sec. 10. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Formerly: Acts 1961, c.124, s.10.) As amended by Acts 1982, P.L.171, SEC.103.

IC 30-2-5-11
Short title
Sec. 11. This chapter may be cited as the Uniform Act for the Simplification of Fiduciary Security Transfers.
(Formerly: Acts 1961, c.124, s.11.) As amended by Acts 1982, P.L.171, SEC.104.



CHAPTER 6. EXEMPTION OF EMPLOYEE BENEFIT TRUSTS FROM RULE AGAINST PERPETUITIES

IC 30-2-6-2
Income; accumulation
Sec. 2. The income arising from any trust within the classification mentioned in the preceding section may be permitted to accumulate in accordance with the terms of such trust for as long a time as may be necessary to accomplish the purposes for which the same was created, notwithstanding any existing law or laws limiting the period during which trust income may be accumulated.
(Formerly: Acts 1949, c.184, s.2.)

IC 30-2-6-3
Termination of trust; limitation of actions
Sec. 3. No rule of law against perpetuities or suspension of the power of alienation of the title to property, or the accumulation of income, shall operate to invalidate any trust created or attempted to be created before September 10, 1949, by an employer as part of a stock bonus, pension, disability, death benefit, or profit-sharing plan for the benefit of some or all of his employees, to which contributions are made by the employer or employees or both for the earnings and principal of the fund held in trust, unless the trust is terminated by a court of competent jurisdiction in a suit instituted before September 11, 1950.
(Formerly: Acts 1949, c.184, s.3.) As amended by Acts 1982, P.L.171, SEC.105.



CHAPTER 7. UNIFORM ACT GOVERNING SECURED CREDITORS' DIVIDENDS IN LIQUIDATION PROCEEDINGS

IC 30-2-7-2
Secured creditors' claim must disclose security
Sec. 2. In a liquidation proceeding every secured creditor's claim against the general assets shall disclose the nature of the security. When a decedent's estate already in the course of administration is judicially declared insolvent or when in an equity receivership it is determined that the subject under receivership is insolvent, secured creditors having claims on file which do not comply with this section shall make disclosure within a time to be fixed by the court.
(Formerly: Acts 1941, c.50, s.2.)

IC 30-2-7-3
Effect of concealment
Sec. 3. Any secured creditor who with intent to evade the provisions of this chapter fails to disclose the existence of the

security shall not be entitled to receive or retain dividends out of the general assets, unless he thereafter releases or surrenders to the liquidator the security which he has failed to disclose, or unless he procures such release or surrender if the security is in the possession of an indorser, surety, or other person secondarily liable for the insolvent debtor.
(Formerly: Acts 1941, c.50, s.3.) As amended by Acts 1982, P.L.171, SEC.107.

IC 30-2-7-4
Value of security credited upon claims
Sec. 4. Dividends paid to secured creditors shall be computed only upon the balance due after the value of all security not exempt from the claims of unsecured creditors and not released or surrendered to the liquidator, is determined and credited upon the claim secured by it.
(Formerly: Acts 1941, c.50, s.4.)

IC 30-2-7-5
Determination of value by secured creditor
Sec. 5. (1) By collection. When the asset constituting the security is an obligation for the payment of money, the secured creditor may determine its value by collection or by exhausting his remedies thereon and then surrendering the obligation to the liquidator.
(2) By creditor's sale. When the asset constituting the security is something other than an obligation for the payment of money, the secured creditor may determine its value by creditor's sale.
(Formerly: Acts 1941, c.50, s.5.)

IC 30-2-7-6
Alternative determination of value
Sec. 6. Where valuation under the provisions of section 5 of this chapter is impracticable or would cause undue delay, the court, upon petition by either the secured creditor or the liquidator, may order the value of the security determined by any of the following methods:
(1) By compromise, if the secured creditor and the liquidator agree upon a value. The liquidator may redeem such assets by payment of the agreed value, if authorized by the court.
(2) By litigation, through proceedings in the liquidation proceedings. The liquidator may redeem such assets by paying the value so determined, if authorized by the court.
(3) By liquidator's sale of the assets which, when completed and approved by the court, shall pass to the purchaser good title, free and clear of all liens of the secured creditor, such liens to be transferred to the proceeds of the sale. The order of sale may be either:
(a) conditional, requiring the sale to be made by the liquidator only if the secured creditor does not complete a determination by collection or creditor's sale as set forth in section 5 of this chapter within a time fixed by the court; or (b) absolute, requiring the sale to be made by the liquidator within a time fixed by the court.
Provided, that subdivision (3) shall not apply to security upon real estate or insolvent decedents' estates administered by the court.
(Formerly: Acts 1941, c.50, s.6.) As amended by Acts 1982, P.L.171, SEC.108.

IC 30-2-7-7
Exempt security not credited
Sec. 7. When any creditor has legal or equitable security upon assets which are exempt from process for the satisfaction of unsecured debts and are duly claimed as exempt by the insolvent debtor, the value of such security shall not be credited upon the claim. Amounts realized by the creditor from such security after liquidation proceedings are begun shall be disregarded in computing dividends, unless the dividend so computed exceeds the sum actually owing upon the claim, in which event only the amount owing shall be paid.
(Formerly: Acts 1941, c.50, s.7.)

IC 30-2-7-8
Uniformity of interpretation
Sec. 8. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Formerly: Acts 1941, c.50, s.9.) As amended by Acts 1982, P.L.171, SEC.109.

IC 30-2-7-9
Short title
Sec. 9. This chapter may be cited as Uniform Act Governing Secured Creditors' Dividends in Liquidation Proceedings.
(Formerly: Acts 1941, c.50, s.10.) As amended by Acts 1982, P.L.171, SEC.110.



CHAPTER 8. REPEALED



CHAPTER 8.5. INDIANA UNIFORM TRANSFERS TO MINORS ACT

IC 30-2-8.5-2
"Benefit plan" defined
Sec. 2. As used in this chapter, "benefit plan" means an employer's plan for the benefit of an employee or partner.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-3
"Broker" defined
Sec. 3. As used in this chapter, "broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities, or both, for the person's own account or for the account of others, or both.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-4
"Custodial property" defined
Sec. 4. As used in this chapter, "custodial property" means:
(1) an interest in property transferred to a custodian under this chapter; and
(2) the income from and proceeds of that interest in property.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-5
"Custodian" defined
Sec. 5. As used in this chapter, "custodian" means a person designated as a custodian under section 24 of this chapter or a successor or substitute custodian designated under section 33 of this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-6
"Financial institution" defined
Sec. 6. As used in this chapter, "financial institution" means a bank, trust company, savings institution, or credit union chartered and supervised under state or federal law.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-7
"Guardian" defined
Sec. 7. As used in this chapter, "guardian" has the meaning set forth in IC 29-3-1-6. As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-8
"Legal representative" defined
Sec. 8. As used in this chapter, "legal representative" means an individual's personal representative or guardian.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-9
"Members of the minor's family" defined
Sec. 9. As used in this chapter, "member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-10
"Minor" defined
Sec. 10. As used in this chapter, "minor" means an individual who is less than twenty-one (21) years of age.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-11
"Person" defined
Sec. 11. As used in this chapter, "person" means an individual, corporation, organization, or other legal entity.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-12
"Personal representative" defined
Sec. 12. As used in this chapter, "personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-13
"State" defined
Sec. 13. As used in this chapter, "state" includes a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and a territory or possession subject to the legislative authority of the United States.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-14
"Transfer" defined
Sec. 14. As used in this chapter, "transfer" means a transaction that creates custodial property under section 24 of this chapter.
As added by P.L.267-1989, SEC.2.
IC 30-2-8.5-15
"Transferor" defined
Sec. 15. As used in this chapter, "transferor" means a person who makes a transfer under this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-16
"Trust company" defined
Sec. 16. As used in this chapter, "trust company" means a financial institution, corporation, or other legal entity authorized to exercise general trust powers.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-17
Scope and jurisdiction
Sec. 17. (a) This chapter applies to a transfer that refers to this chapter in the designation under section 24(a) of this chapter by which the transfer is made if, at the time of the transfer, the transferor, the minor, or the custodian is a resident of Indiana or the custodial property is located in Indiana. The custodianship created under this section remains subject to this chapter despite:
(1) a change in residence of:
(A) a transferor;
(B) the minor; or
(C) the custodian; or
(2) the removal of custodial property from Indiana.
(b) A person designated as custodian under this chapter is subject to personal jurisdiction in Indiana with respect to a matter relating to the custodianship.
(c) A transfer that purports to be made and that is valid under the uniform transfers to minors act, the uniform gifts to minors act or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in Indiana if at the time of the transfer the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-18
Nomination of custodian
Sec. 18. (a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian, followed by the words: "as custodian for ________________________ (name of minor) under the Indiana uniform transfers to minors act". The nomination may name one (1) or more persons as substitute custodians to whom the property shall be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve.

The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights that is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.
(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under section 24(a) of this chapter.
(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under section 24 of this chapter. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property under section 24 of this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-19
Transfer by gift or exercise of power of appointment
Sec. 19. A person may make:
(1) a transfer by irrevocable gift to; or
(2) an irrevocable exercise of a power of appointment in favor of;
a custodian for the benefit of a minor under section 24 of this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-20
Transfer authorized by will or trust; designation of custodian
Sec. 20. (a) A personal representative or trustee may make an irrevocable transfer under section 24 of this chapter to a custodian for the benefit of a minor as authorized in the governing will or trust.
(b) If the testator or settlor has nominated a custodian under section 18 of this chapter to receive the custodial property, the transfer shall be made to that person.
(c) If the testator or settlor has not nominated a custodian under section 18 of this chapter, or a person nominated as custodian dies before the transfer or is unable, declines, or is ineligible to serve, the personal representative or the trustee shall designate the custodian from among those eligible to serve as custodian for property of that kind under section 24(a) of this chapter. The personal representative or trustee may be designated as custodian under this subsection if the personal representative or trustee is eligible to serve as custodian for property of that kind under section 24(a) of this chapter.
As added by P.L.267-1989, SEC.2. Amended by P.L.95-2007, SEC.15.

IC 30-2-8.5-21
Other transfers by fiduciary; guardian as custodian
Sec. 21. (a) A personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian

for the benefit of a minor under section 24 of this chapter in the absence of a will or under a will or trust that does not contain an authorization to do so. The personal representative or trustee may also serve as the custodian of the transferred property if the personal representative or trustee is qualified under section 24 of this chapter.
(b) A guardian may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor under section 24 of this chapter. The guardian may also serve as the custodian of the transferred property if the guardian is qualified under section 24 of this chapter.
(c) A transfer under subsection (a) or (b) may be made only if:
(1) the personal representative, trustee, or guardian considers the transfer to be in the best interest of the minor;
(2) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument; and
(3) the transfer is authorized by the court if the property transferred exceeds ten thousand dollars ($10,000) in value.
As added by P.L.267-1989, SEC.2. Amended by P.L.95-2007, SEC.16.

IC 30-2-8.5-22
Transfer by obligor
Sec. 22. (a) A person not subject to section 20 or 21 of this chapter that holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor under section 24 of this chapter.
(b) If a person having the right to nominate a custodian under section 18 of this chapter has nominated a custodian under that section to receive the custodial property, the transfer shall be made to the custodian.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-23
Receipt for custodial property
Sec. 23. A written acknowledgement of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian under this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-24
Manner of creating custodial property and effecting transfer; designation of initial custodian; control
Sec. 24. (a) Custodial property is created and a transfer is made if:
(1) an uncertificated security or a certificated security in registered form is:
(A) registered in the name of:
(i) the transferor; (ii) an adult other than the transferor; or
(iii) a trust company;
followed by the words: "as custodian for _________ (name of minor) under the Indiana uniform transfers to minors act"; or
(B) delivered if in certificated form, or a document necessary for the transfer of an uncertificated security is delivered, together with a necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b);
(2) money is paid or delivered to a broker or financial institution for credit to an account in the name of:
(A) the transferor;
(B) an adult other than the transferor; or
(C) a trust company;
followed by the words: "as custodian for _________ (name of minor) under the Indiana uniform transfers to minors act";
(3) the ownership of a life or endowment insurance policy or annuity contract is:
(A) registered with the issuer in the name of:
(i) the transferor;
(ii) an adult other than the transferor; or
(iii) a trust company;
followed by the words: "as custodian for _________ (name of minor) under the Indiana uniform transfers to minors act"; or
(B) assigned in a writing delivered to:
(i) an adult other than the transferor; or
(ii) a trust company;
whose name in the assignment is followed by the words: "as custodian for ___________ (name of minor) under the Indiana uniform transfers to minors act";
(4) an irrevocable exercise of a power of appointment or an irrevocable present right to future payment is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to:
(A) the transferor;
(B) an adult other than the transferor; or
(C) a trust company;
whose name in the notification is followed by the words: "as custodian for _______ (name of minor) under the Indiana uniform transfers to minors act";
(5) an interest in real property is recorded in the name of:
(A) the transferor;
(B) an adult other than the transferor; or
(C) a trust company;
followed by the words: "as custodian for __________ (name of minor) under the Indiana uniform transfers to minors act";
(6) a certificate of title issued by a department or agency of a

state or of the United States that evidences title to tangible personal property is:
(A) issued in the name of:
(i) the transferor;
(ii) an adult other than the transferor; or
(iii) a trust company;
followed by the words: "as custodian for __________ (name of minor) under the Indiana uniform transfers to minors act"; or
(B) delivered and endorsed to:
(i) an adult other than the transferor; or
(ii) a trust company;
followed by the words: "as custodian for __________ (name of minor) under the Indiana uniform transfers to minors act"; or
(7) an interest in property not described in subdivisions (1) through (6) is transferred to:
(A) an adult other than the transferor; or
(B) a trust company;
by a written instrument in substantially the form set forth in subsection (b).
(b) An instrument in the following form satisfies the requirements of subsection (a)(1)(B) and (a)(7):

TRANSFER UNDER THE INDIANA UNIFORM

TRANSFERS TO MINORS ACT

_________________

(Signature)

____________________

(Signature of Custodian)

IC 30-2-8.5-25
Single custodianship
Sec. 25. A transfer may be made only for one (1) minor, and only one (1) person may be the custodian. All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship.
As added by P.L.267-1989, SEC.2.
IC 30-2-8.5-26
Validity and effect of transfer
Sec. 26. (a) The validity of a transfer made in a manner prescribed in this chapter is not affected by:
(1) the failure of the transferor to comply with section 24(c) of this chapter concerning possession and control;
(2) the designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under section 24(a) of this chapter; or
(3) the death or incapacity of a person nominated under section 18 of this chapter or designated under section 24 of this chapter as custodian or the disclaimer of the office by that person.
(b) A transfer made under section 24 of this chapter is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this chapter and neither the minor nor the minor's legal representative has a right, power, duty, or authority with respect to the custodial property except as provided in this chapter.
(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter, and grants to the custodian, and to a third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-27
Care of custodial property
Sec. 27. (a) A custodian shall:
(1) take control of custodial property;
(2) register or record title to custodial property if appropriate; and
(3) collect, hold, manage, invest, and reinvest custodial property.
(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian in the custodian's discretion and without liability to the minor or the minor's estate, may retain custodial property received from a transferor.
(c) A custodian may invest in or pay premiums on life insurance or endowment policies on:
(1) the life of the minor only if the minor or the minor's estate is the sole beneficiary; or
(2) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian is the

irrevocable beneficiary.
(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify the property clearly as custodial property of the minor. Custodial property consisting of an undivided interest is identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is identified if the property is recorded, and custodial property subject to registration is identified if the property is either registered or held in an account designated in the name of the custodian, followed by the words: "as a custodian for _______________ (name of minor) under the Indiana uniform transfers to minors act".
(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor is at least fourteen (14) years of age.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-28
Powers of custodian
Sec. 28. (a) A custodian acting in a custodial capacity has all the rights, powers, and authority over custodial property that an unmarried adult owner has over the adult owner's own property, but a custodian may exercise those rights, powers, and authority in a custodial capacity only.
(b) This section does not relieve a custodian from liability for breach of the requirements of section 27 of this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-29
Use of custodial property; transfer of property to trust
Sec. 29. (a) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:
(1) the duty or ability of the custodian personally or of any other person to support the minor; or
(2) any other income or property of the minor that may be applicable or available for the support of the minor.
(b) At any time and without a court order, a custodian may transfer part or all of the custodial property to a trust, including a trust created by the custodian, in which:
(1) the minor is the sole beneficiary of the trust; and
(2) the terms of the trust satisfy the requirements of Section 2503(c) of the Internal Revenue Code and the regulations under that section.
The transfer terminates the custodianship of the property to the extent of the transfer. (c) On petition of an interested person or the minor if the minor is at least fourteen (14) years of age, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit as much of the custodial property as the court considers advisable for the use and benefit of the minor.
(d) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect an obligation of a person to support the minor.
As added by P.L.267-1989, SEC.2. Amended by P.L.238-2005, SEC.17; P.L.95-2007, SEC.17.

IC 30-2-8.5-30
Custodian's expenses, compensation, and bond
Sec. 30. (a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.
(b) Except for a person who is a transferor under section 19 of this chapter, a custodian has an election during each calendar year to charge reasonable compensation for services performed during that year.
(c) A custodian's election to charge reasonable compensation for a calendar year must be exercised during the calendar year.
(d) Except as provided in section 33(f) of this chapter, a custodian is not required to give a bond.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-31
Exemption of third person from liability
Sec. 31. A person in good faith and without court order may act on the instructions of or otherwise deal with a person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:
(1) the validity of the purported custodian's designation;
(2) the propriety of, or the authority under this chapter for, an act of the purported custodian;
(3) the validity or propriety under this chapter of an instrument or instruction executed or given by the person purporting to make a transfer or by the purported custodian, or both; or
(4) the propriety of the application of property of the minor delivered to the purported custodian.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-32
Liability to third person
Sec. 32. (a) A claim based on:
(1) a contract entered into by a custodian acting in a custodial capacity;
(2) an obligation arising from the ownership or control of custodial property, or both; or
(3) a tort committed during the custodianship; may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable.
(b) A custodian is not personally liable:
(1) on a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and fails to identify the custodianship in the contract; or
(2) for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.
(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-33
Renunciation, resignation, death, or removal of custodian; designation of successor custodian
Sec. 33. (a) A person nominated under section 18 of this chapter or designated under section 24 of this chapter as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If:
(1) the event giving rise to a transfer has not occurred; and
(2) no substitute custodian able, willing, and eligible to serve was nominated under section 18 of this chapter;
the person who made the nomination may nominate a substitute custodian under section 18 of this chapter. Otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer from among the persons eligible to serve as custodian for that kind of property under section 24(a) of this chapter. The custodian designated has the rights of a successor custodian.
(b) A custodian at any time may designate a trust company or an adult other than a transferor under section 19 of this chapter as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.
(c) A custodian may resign at any time by delivering written notice to the minor if the minor is at least fourteen (14) years of age and to the successor custodian and by delivering the custodial property to the successor custodian.
(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor is at least fourteen (14) years of age, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a guardian of the minor, or a

trust company. Except as provided in subsection (g), if the minor is less than fourteen (14) years of age or fails to act within sixty (60) days after the ineligibility, death, or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.
(e) A custodian who declines to serve under subsection (a) or resigns under subsection (c), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and is responsible for each item as received.
(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the minor, or the minor if the minor is at least fourteen (14) years of age may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under section 19 of this chapter or to require the custodian to give appropriate bond.
(g) If the custodial property, including a custodial account, is worth less than ten thousand dollars ($10,000), a guardian does not need to be appointed as set forth in IC 29-3-3-1.
As added by P.L.267-1989, SEC.2. Amended by P.L.149-2012, SEC.10.

IC 30-2-8.5-34
Accounting by and determination of liability of custodian
Sec. 34. (a) A minor who is at least fourteen (14) years of age, the minor's guardian or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court for:
(1) an accounting by the custodian or the custodian's legal representative; or
(2) a determination of responsibility between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 32 of this chapter to which the minor or the minor's legal representative was a party.
(b) A successor custodian may petition the court for an accounting by the predecessor custodian.
(c) The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to give an accounting.
(d) If a custodian is removed under section 33(f) of this chapter, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property. As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-35
Termination of custodianship
Sec. 35. The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:
(1) the minor's attaining twenty-one (21) years of age; or
(2) the minor's death.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-36
Applicability
Sec. 36. This chapter applies to a transfer within the scope of section 17 of this chapter made after this chapter's effective date:
(1) if:
(A) the transfer purports to have been made under the Indiana uniform gifts to minors act (IC 30-2-8); or
(B) the instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the uniform gifts to minors act" or "as custodian under the uniform transfers to minors act" of any other state; and
(2) the application of this chapter is necessary to validate the transfer.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-37
Effect on existing custodianships
Sec. 37. (a) A transfer of custodial property made before July 1, 1989, is validated even if there was no specific authority in the Indiana uniform gifts to minors act (IC 30-2-8) for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.
(b) This chapter applies to all transfers made before July 1, 1989, in a manner and form prescribed in the Indiana uniform gifts to minors act (IC 30-2-8) except to the extent:
(1) the application impairs constitutionally vested rights or extends the duration of custodianships in existence on July 1, 1989; or
(2) provided in subsection (c).
(c) The amendments to IC 30-2-8 made by Acts 1973, P.L.293; do not apply to a custodian account established in accordance with IC 30-2-8 before January 1, 1974.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-38
Uniformity of application and construction
Sec. 38. This chapter shall be applied and construed to effectuate a general purpose to make uniform the law with respect to the subject of this chapter among states enacting this chapter. As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-39
Severability
Sec. 39. The provisions of this chapter are severable in the manner provided by IC 1-1-1-8(b).
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-40
Written election concerning custodial property
Sec. 40. (a) If a transferor:
(1) has transferred property to a custodian for the benefit of a minor before July 1, 1989; and
(2) has made or wishes to make further transfers of property to the same custodian for the benefit of the same minor after June 30, 1989;
the transferor shall make a written election under subsection (b) concerning the custodial property.
(b) A transferor may elect one (1) of the following:
(1) The transferor may establish a new account under this chapter for only the property transferred after June 30, 1989.
(2) The transferor may transfer the property transferred before July 1, 1989, into a new account established under this chapter and make further transfers of property into the account established under this subdivision.
(3) The transferor may transfer property after June 30, 1989, into the account established before July 1, 1989. However, any property transferred into the account after June 30, 1989, is subject to this chapter.
As added by P.L.137-1994, SEC.1.



CHAPTER 8.6. UNIFORM CUSTODIAL TRUST ACT

IC 30-2-8.6-2
Transfer under other state's law; enforcement
Sec. 2. A transfer made pursuant to an act of another state substantially similar to this chapter is governed by the law of that state and may be enforced in Indiana.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-3
Construction
Sec. 3. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-4
Citing chapter
Sec. 4. This chapter may be cited as the "Indiana Uniform Custodial Trust Act".
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-5
"Adult"
Sec. 5. As used in this chapter, "adult" means an individual who is at least eighteen (18) years of age.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-6
"Beneficiary"
Sec. 6. As used in this chapter, "beneficiary" means an individual for whom property:
(1) has been transferred to; or (2) is held under a declaration of trust by;
a custodial trustee for the individual's use and benefit under this chapter.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-7
"Custodial trust property"
Sec. 7. As used in this chapter, "custodial trust property" means the following:
(1) An interest in property:
(A) transferred to; or
(B) held under a declaration of trust by;
a custodial trustee under this chapter.
(2) The income from and proceeds of the property interest described in subdivision (1).
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-8
"Custodial trustee"
Sec. 8. As used in this chapter, "custodial trustee" means a person designated as:
(1) trustee; or
(2) substitute or successor to the person designated as trustee;
of a custodial trust under this chapter.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-9
"Guardian"
Sec. 9. As used in this chapter, "guardian" has the meaning set forth in IC 29-3-1-6.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-10
"Incapacitated"
Sec. 10. As used in this chapter, "incapacitated" has the meaning set forth in IC 29-3-1-7.5.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-11
"Legal representative"
Sec. 11. As used in this chapter, "legal representative" means a personal representative or guardian.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-12
"Member of the beneficiary's family"
Sec. 12. As used in this chapter, "member of the beneficiary's family" means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether of whole or half blood or by adoption. As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-13
"Person"
Sec. 13. As used in this chapter, "person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-14
"Personal representative"
Sec. 14. As used in this chapter, "personal representative" has the meaning set forth in IC 29-1-1-3.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-15
"State"
Sec. 15. As used in this chapter, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-16
"Transferor"
Sec. 16. As used in this chapter, "transferor" means a person who creates a custodial trust by transfer or declaration.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-17
"Trust company"
Sec. 17. As used in this chapter, "trust company" means a financial institution, corporation, or other legal entity authorized to exercise general trust powers.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-18
Creating a custodial trust
Sec. 18. (a) A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration of the property or by an instrument of transfer that:
(1) is executed in any lawful manner;
(2) names an individual as beneficiary who may be the transferor; and
(3) in substance, designates the transferee to be the custodial trustee of the property under this chapter.
(b) A person may create a custodial trust of property by a written declaration evidenced by registration of the property or by another instrument of declaration that:
(1) is executed in any lawful manner;
(2) describes the property; (3) names as beneficiary an individual other than the declarant; and
(4) in substance, designates the declarant, who is also the titleholder of the property, to be the custodial trustee of the property under this chapter.
(c) A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this chapter.
(d) Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-19
Terminating a custodial trust
Sec. 19. (a) Except as provided in subsection (b), a transferor may not terminate a custodial trust.
(b) A custodial trust may be terminated by the beneficiary if the beneficiary is not incapacitated. In order to terminate the trust, the beneficiary must deliver to the custodial trustee a writing that:
(1) is signed by the beneficiary; and
(2) declares the termination of the custodial trust.
(c) If not previously terminated, a custodial trust terminates on the death of the beneficiary.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-20
Adding trust property
Sec. 20. A person may augment existing custodial trust property by the addition of other property under this chapter.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-21
Successor custodial trustee
Sec. 21. The transferor may:
(1) designate; or
(2) authorize the designation of;
a successor custodial trustee in the trust instrument.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-22
Creation and enforcement of trust under other law
Sec. 22. (a) This chapter does not supersede or restrict other means of creating trusts.
(b) A trust whose terms do not conform to this chapter may be enforceable according to the terms of the trust under another law.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-23
Custodial trust upon occurrence of future event
Sec. 23. (a) A person having the right to designate the recipient of property payable or transferable upon a future event may create a

custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by: "as custodial trustee for _______________ (name of beneficiary) under the Indiana uniform custodial trust act".
(b) Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.
(c) A designation under this section may be made by:
(1) making the designation in:
(A) a will;
(B) a trust;
(C) a deed;
(D) a multiple party account;
(E) an insurance policy;
(F) an instrument exercising a power of appointment; or
(G) a writing designating a beneficiary of contractual rights; or
(2) registering the designation with or delivering the designation to the fiduciary, payor, issuer, or obligor of the future right.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-24
Custodial trustee's acceptance of trust property
Sec. 24. (a) Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under this chapter upon the custodial trustee's acceptance, express or implied, of the custodial trust property.
(b) The custodial trustee's acceptance may be evidenced by a writing stating in substance:

CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

IC 30-2-8.6-26
Multiple beneficiaries
Sec. 26. (a) Beneficial interests in a custodial trust created for multiple beneficiaries are considered to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for use and benefit of husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship.
(b) Custodial trust property held under this chapter by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.
(c) A custodial trustee of custodial trust property held for at least two (2) beneficiaries shall separately account to each beneficiary under sections 27 and 35 of this chapter for the administration of the custodial trust.
(d) The custodial trust property or the income from the custodial trust property may not be subject to:
(1) anticipation;
(2) alienation;
(3) assignment;
(4) pledge;
(5) appointment; or
(6) any other voluntary or involuntary transfer;
before distribution by the custodial trustee. The custodial trustee may disregard and defeat an attempt to violate the requirements of this subsection.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-27
Custodial trustee's powers and duties
Sec. 27. (a) If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property. (b) If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment, or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor. If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of a special skill or expertise, the custodial trustee shall use that skill or expertise.
(c) Subject to subsection (b), a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.
(d) A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument identifying the property is recorded, and custodial trust property subject to registration is identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance: "as custodial trustee for _______________ (name of beneficiary) under the Indiana uniform custodial trust act".
(e) A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.
(f) The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-28
Rights and powers
Sec. 28. (a) A custodial trustee acting in a fiduciary capacity has all the rights and powers over custodial trust property which an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.
(b) This section does not relieve a custodial trustee from liability for a violation of section 27 of this chapter.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-29
Distribution of custodial trust property
Sec. 29. (a) If a beneficiary is not incapacitated, the custodial

trustee shall:
(1) pay to the beneficiary; or
(2) expend for the beneficiary's use and benefit;
so much or all of the custodial trust property as the beneficiary may direct from time to time.
(b) If the beneficiary is incapacitated, the custodial trustee, in the custodial trustee's sole discretion, may expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of:
(1) the beneficiary; and
(2) individuals who:
(A) were supported by the beneficiary when the beneficiary became incapacitated; or
(B) are legally entitled to support by the beneficiary.
(c) The custodial trustee may make expenditures:
(1) in the manner;
(2) when; and
(3) to the extent;
that the custodial trustee determines suitable and proper. The custodial trustee may make expenditures without court order and without regard to other support, income, or property of the beneficiary.
(d) A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts under which:
(1) the custodial trustee; or
(2) the beneficiary;
may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-30
Administering custodial trust for incapacitated beneficiary
Sec. 30. (a) The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if:
(1) the custodial trust was created under section 25 of this chapter;
(2) the transferor has so directed in the instrument creating the custodial trust; or
(3) the custodial trustee has determined that the beneficiary is incapacitated.
(b) A custodial trustee may determine that the beneficiary is incapacitated in reliance upon:
(1) previous direction or authority given by the beneficiary while not incapacitated, including direction or authority under a durable power of attorney;
(2) the certificate of the beneficiary's physician; or
(3) other persuasive evidence.
(c) If a custodial trustee for an incapacitated beneficiary

reasonably concludes that:
(1) the beneficiary's incapacity has ceased; or
(2) circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary;
the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.
(d) Upon the petition of:
(1) the beneficiary;
(2) the custodial trustee; or
(3) another person interested in:
(A) the custodial trust property; or
(B) the welfare of the beneficiary;
the court shall determine whether the beneficiary is incapacitated.
(e) If:
(1) the custodial trustee or a court has not determined that a beneficiary is incapacitated under subsection (b) or (d); and
(2) the custodial trustee has reason to believe that the beneficiary is incapacitated;
the custodial trustee shall administer the custodial trust in accordance with the provisions of this chapter applicable to an incapacitated beneficiary.
(f) Incapacity of a beneficiary does not terminate:
(1) the custodial trust;
(2) any designation of a successor custodial trustee;
(3) rights or powers of the custodial trustee; or
(4) any immunities of third persons acting on the instructions of the custodial trustee.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-31
Reliance on person purporting to be custodial trustee
Sec. 31. (a) A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to:
(1) make a transfer as; or
(2) act in the capacity of;
a custodial trustee.
(b) In the absence of knowledge to the contrary, a third person described in subsection (a) is not responsible for determining:
(1) the validity of the purported custodial trustee's designation;
(2) the propriety of, or the authority under this chapter for, any action of the purported custodial trustee;
(3) the validity or propriety of an instrument executed or instruction given under this chapter by:
(A) the person purporting to make a transfer or declaration; or
(B) the purported custodial trustee; or
(4) the propriety of the application of property vested in the

purported custodial trustee.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-32
Claim by third person against custodial trustee
Sec. 32. (a) A claim based on:
(1) a contract entered into by a custodial trustee acting in a fiduciary capacity;
(2) an obligation arising from the ownership or control of custodial trust property; or
(3) a tort committed in the course of administering the custodial trust;
may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.
(b) A custodial trustee is not personally liable to a third person on a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to:
(1) reveal that capacity; or
(2) identify the custodial trust in the contract.
(c) Unless a custodial trustee is personally at fault, a custodial trustee is not liable to a third person for:
(1) an obligation arising from control of custodial trust property; or
(2) a tort committed in the course of the administration of the custodial trust.
(d) A beneficiary is not personally liable to a third person for:
(1) an obligation arising from beneficial ownership of custodial trust property; or
(2) a tort committed in the course of administration of the custodial trust;
unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.
(e) Subsections (b) and (c) do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person sued is protected as the insured by liability insurance.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-33
Resigning or declining to serve as custodial trustee
Sec. 33. (a) Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve as custodial trustee by notifying:
(1) the person who made the designation;
(2) the transferor; or
(3) the transferor's legal representative.
(b) If the person designated to serve as custodial trustee declines to serve under subsection (a), and an event giving rise to a transfer

has not occurred:
(1) the substitute custodial trustee designated under section 23 of this chapter becomes the custodial trustee; or
(2) if a substitute custodial trustee has not been designated:
(A) the person who made the designation may designate a substitute custodial trustee under section 23 of this chapter; or
(B) the transferor or the transferor's legal representative may designate a substitute custodial trustee.
(c) A custodial trustee who has accepted the custodial trust property may resign by:
(1) delivering written notice of resignation to:
(A) a successor custodial trustee, if any;
(B) the beneficiary; and
(C) if the beneficiary is incapacitated, the beneficiary's guardian, if any;
(2) transferring, registering, or recording an appropriate instrument relating to the custodial trust property in the name of the successor custodial trustee identified under subsection (d); and
(3) delivering the records to the successor trustee identified under subsection (d).
(d) If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under section 21 or 23 of this chapter becomes custodial trustee. If there is no effective provision for a successor:
(1) the beneficiary, if not incapacitated, may designate a successor custodial trustee; or
(2) if the beneficiary is incapacitated, or fails to act within ninety (90) days after the ineligibility, resignation, death, or incapacity of the custodial trustee:
(A) the beneficiary's guardian becomes successor custodial trustee; or
(B) if the beneficiary does not have a guardian or the guardian fails to act, the resigning custodial trustee may designate a successor custodial trustee.
(e) If a successor custodial trustee is not designated under subsection (d), any of the following may petition the court to designate a successor custodial trustee:
(1) The transferor.
(2) The legal representative of the transferor.
(3) The legal representative of the custodial trustee.
(4) An adult member of the beneficiary's family.
(5) The guardian of the beneficiary.
(6) A person interested in the custodial trust property.
(7) A person interested in the welfare of the beneficiary.
(f) A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial

trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.
(g) A beneficiary, an adult member of the beneficiary's family, a guardian of the person of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary, may petition the court:
(1) to remove the custodial trustee for cause and designate a successor custodial trustee;
(2) to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties; or
(3) for other appropriate relief.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-34
Compensation of custodial trustee
Sec. 34. Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary, or by court order, a custodial trustee:
(1) is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;
(2) has a noncumulative election, to be made not later than six (6) months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year; and
(3) need not furnish a bond or other security for the faithful performance of fiduciary duties.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-35
Written statement of trust administration; petition for accounting
Sec. 35. (a) Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property. The custodial trustee shall provide a written statement of the administration of the custodial trust property:
(1) once each year;
(2) upon request at reasonable times by the beneficiary or the beneficiary's legal representative;
(3) upon resignation or removal of the custodial trustee; and
(4) upon termination of the custodial trust.
The statements described by this section must be provided to the beneficiary or to the beneficiary's legal representative, if any. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.
(b) The following may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative:
(1) A beneficiary.
(2) The beneficiary's legal representative. (3) An adult member of the beneficiary's family.
(4) A person interested in the custodial trust property.
(5) A person interested in the welfare of the beneficiary.
(c) A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.
(d) In an action or proceeding under this chapter or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.
(e) If a custodial trustee is removed, the court shall:
(1) require an accounting;
(2) order delivery of the custodial trust property and records to the successor custodial trustee; and
(3) order the execution of all instruments required for transfer of the custodial trust property.
(f) On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may:
(1) issue instructions to the custodial trustee;
(2) review the propriety of the acts of a custodial trustee; or
(3) review the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-36
Claim against custodial trustee's claim barred against other parties
Sec. 36. (a) Except as provided in subsection (c), and unless previously barred by adjudication, consent, or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee:
(1) who has received a final account or statement fully disclosing the matter, unless an action or proceeding to assert the claim is commenced not later than two (2) years after receipt of the final account or statement; or
(2) who has not received a final account or statement fully disclosing the matter, unless an action or proceeding to assert the claim is commenced not later than three (3) years after the termination of the custodial trust.
(b) Except as provided in subsection (c), a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust is barred unless an action or proceeding to assert the claim is commenced not later than five (5) years after the termination of the custodial trust.
(c) The limitations on a claim for relief are as follows:
(1) If the claimant is a minor, the claim is barred unless an

action or proceeding to assert the claim is commenced before the earlier of the following:
(A) Two (2) years after the claimant becomes an adult.
(B) Two (2) years after the claimant dies.
(2) If the claimant is an incapacitated adult, the claim is barred unless an action or proceeding to assert the claim is commenced before the earliest of the following:
(A) Two (2) years after the appointment of a guardian for claimant.
(B) Two (2) years after the removal of the incapacity.
(C) Two (2) years after the death of the claimant.
(3) If the claimant:
(A) was an adult;
(B) is deceased; and
(C) was not incapacitated;
the claim is barred unless an action or proceeding to assert the claim is commenced not later than two (2) years after the claimant's death.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-37
Termination of a custodial trust
Sec. 37. (a) Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property:
(1) to the beneficiary, if not incapacitated or deceased;
(2) to the guardian or other recipient designated by the court for an incapacitated beneficiary; or
(3) upon the beneficiary's death, in the following order:
(A) as last directed in a writing:
(i) signed by the deceased beneficiary while not incapacitated; and
(ii) received by the custodial trustee during the life of the deceased beneficiary;
(B) to the survivor of multiple beneficiaries if survivorship is provided for under section 26 of this chapter;
(C) as designated in the instrument creating the custodial trust; or
(D) to the estate of the deceased beneficiary.
(b) If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.
(c) Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-38
Creating a custodial trust
Sec. 38. (a) If a transaction, including a declaration with respect

to or a transfer of specific property, otherwise satisfies applicable law, the criteria of section 18 of this chapter are satisfied by either of the following:
(1) The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

TRANSFER UNDER THE

INDIANA UNIFORM CUSTODIAL TRUST ACT

DECLARATION OF TRUST UNDER THE

INDIANA UNIFORM CUSTODIAL TRUST ACT

IC 30-2-8.6-39
Severability
Sec. 39. The provisions of this chapter are severable in the manner provided by IC 1-1-1-8(b).
As added by P.L.3-2003, SEC.1.



CHAPTER 9. PREPAID FUNERAL PLANS AND FUNERAL TRUST FUNDS ESTABLISHED BEFORE 1982

IC 30-2-9-1.5
Funeral trusts
Sec. 1.5. (a) After June 30, 1978, but before July 1, 1982, an individual may establish one (1) funeral trust under this section, in lieu of any other arrangement for advance payment of funeral and burial expense, such as a joint account, that may be lawful under section 1(b) of this chapter.
(b) A funeral trust established under this section must:
(1) be irrevocable; (2) have only one (1) settlor;
(3) name a financial institution qualified under section 1(b) of this chapter in which all funds are to be deposited;
(4) name an embalmer, a funeral director, or funeral home, licensed under IC 25-15, as sole beneficiary;
(5) be accompanied by a contract between the settlor and beneficiary as provided in subsection (c); and
(6) be either a time deposit, or account, or certificate of deposit in a financial institution, in the names of the settlor and the beneficiary payable on death to the survivor, or name the designated financial institution as sole trustee.
(c) A funeral trust contract must specify in detail the funeral and burial services to be provided by the beneficiary, and must specify the place of the funeral and the place of burial or other disposition. The contract must contain an acknowledgement by the settlor that he understands the irrevocable nature of the trust. In addition, the contract may provide for reasonable adjustment of the services to be provided if:
(1) the settlor has not contributed the full amount specified in the contract at the time of his death; or
(2) the reasonable expense of transporting the corpse a distance greater than twenty-five (25) miles to the place of the funeral or the place of burial is paid by the beneficiary.
The contract may contain other provisions not inconsistent with this chapter, including a provision for disposition of income on the trust funds that results in a balance greater than the contribution agreed to by the settlor.
(d) The settlor may change the beneficiary, but any new beneficiary must be licensed under IC 25-15 or be a funeral director or funeral home licensed under the laws of another state. The settlor may also change the place of the funeral or the place of burial.
(e) Any trust established under section 1(a) of this chapter may be converted to a funeral trust, provided for under this section, by agreement of the parties to the original contract, payment of all trust funds into the funeral trust, and satisfaction of all requirements of this section including execution of the required contract.
(f) Any trust established under this chapter may be converted to a funeral trust provided for under IC 30-2-10 by satisfaction of all requirements of that chapter.
As added by Acts 1978, P.L.133, SEC.2. Amended by Acts 1979, P.L.272, SEC.2; Acts 1982, P.L.179, SEC.1; P.L.246-1985, SEC.20.

IC 30-2-9-2
Deposit of funds; investments
Sec. 2. All trust funds paid under section 1(a) of this chapter shall be deposited in a bank or trust company whose principal office is in this state, or invested in a savings and loan, or building and loan association whose principal office is in this state, in the name of the trustee, as trustee, within thirty (30) days after receipt thereof, and shall be held by such trustee in trust, subject to the provisions of this

chapter.
(Formerly: Acts 1963, c.303, s.2.) As amended by Acts 1978, P.L.133, SEC.3.

IC 30-2-9-3
Permits; fidelity bonds; accounts, books, and records
Sec. 3. No person, firm, partnership, association, limited liability company, or corporation may accept or hold trust funds paid under section 1(a) of this chapter without first securing from the state board of funeral service a permit to accept and hold the funds. Applications for the permit must be in writing, signed by the applicant, and duly verified on forms furnished by the board. Each application must contain at least the following:
(1) The full name and address (both residence and place of business) of the applicant, and every member, officer, and director of the applicant if the applicant is a firm, partnership, association, limited liability company, or corporation. Any permit issued in response to the application is valid for two (2) years, only at the address stated in the application for the applicant or at the address as may be approved by the board.
(2) A detailed statement of the applicant's assets and liabilities.
(3) A fidelity bond executed by the applicant and a surety company authorized to do business in this state in the amount not exceeding ten thousand dollars ($10,000) as the board may require.
Upon receipt of such application and bond, the board shall issue a permit unless it determines that the applicant has made false statements or representations in the application, is insolvent, has conducted or is about to conduct his business in a fraudulent manner, or is not duly authorized to transact business in this state. The board may require an additional bond from time to time in amounts equal to one tenth (1/10) of the trust funds held by the permittee. The bond must run to the state of Indiana for the use and benefit of the beneficiaries of the trust funds. The permittee shall keep accurate accounts, books, and records in this state of all transactions, copies of all agreements, dates, and amounts of payments made and accepted on all agreements, the names and addresses of the contracting parties, the persons for whose benefit the funds are accepted, and the names of the depositories of the funds. The permittee shall make reports to the board annually or at any other times that the board may require, on forms furnished by the board. Every application must be accompanied by a fee of ten dollars ($10) and every report must be accompanied by a fee of two dollars ($2). The permittee shall make all the books and records pertaining to the trust funds available to the board for examination. The board, or a qualified person designated by it may at any time investigate the books, records, and accounts of the permittee with respect to its trust funds and for that purpose may require the attendance of and examine under oath all persons whose testimony he may require.
(Formerly: Acts 1963, c.303, s.3.) As amended by Acts 1978,

P.L.133, SEC.4; P.L.246-1985, SEC.21; P.L.8-1993, SEC.466.

IC 30-2-9-4
Deposits or investments; interest or dividends; withdrawal; forfeiture
Sec. 4. The amount or amounts deposited or invested, with interest or dividends thereon, if any, shall not be withdrawn until the death of the person or persons for whose funeral or burial such funds were paid, unless sooner withdrawn and repaid to the person who originally paid the money under or in connection with said agreement or series of agreements or to his or her legal representative: Provided, That if the agreement or series of agreements provides for forfeiture and retention of any or all such payments by reason of default in payment upon and according to the terms thereof, then upon any such default and forfeiture the trustee may withdraw such deposits or investments: Provided, further, That nothing herein contained shall prohibit the change of depository by the trustee and the transfer of trust funds from one depository to another. This section applies only to trust funds that include payments under section 1(a) of this chapter.
(Formerly: Acts 1963, c.303, s.4.) As amended by Acts 1978, P.L.133, SEC.5.

IC 30-2-9-5
Compensation and expenses of trustee
Sec. 5. This chapter shall not be construed to prohibit a trustee under section 1(a) of this chapter from being reimbursed and receiving from the fund its reasonable expenses in the custody and administration of the funds and the usual and reasonable compensation for its services as the trustee. However, the expenses and compensation shall be fixed by the state board of funeral service in a reasonable amount based upon the principal fund and the earnings of the fund deposited or invested under each of the agreements or series of agreements. A financial institution trustee under section 1.5 of this chapter may be reimbursed for its reasonable expenses from the fund, except the amount shall be fixed by the Indiana department of financial institutions.
(Formerly: Acts 1963, c.303, s.5.) As amended by Acts 1978, P.L.133, SEC.6; P.L.246-1985, SEC.22.

IC 30-2-9-6
Liquidated damages
Sec. 6. It shall be unlawful for any such agreement or agreements to provide for forfeiture and retention of payments upon any such agreement or series of agreements as and for liquidated damages for default therein in excess of 10% of the payments made or $35.00, whichever sum is the larger.
(Formerly: Acts 1963, c.303, s.6.)

IC 30-2-9-7 False reports; illegal use or disbursement of funds
Sec. 7. (a) Except as provided in subsection (b) or (c), a person who violates this chapter or makes any false and fraudulent report required under this chapter commits a Class B misdemeanor.
(b) A person who knowingly or intentionally uses or disburses funds in a funeral trust established under this chapter for purposes other than the purposes required under this chapter commits a Class C felony.
(c) Except as authorized in an agreement described in section 4 of this chapter permitting the early withdrawal of funds, a trustee that disburses funds in a funeral trust established under this chapter without verifying:
(1) the death of the individual for whom services are to be provided under the contract; and
(2) that the beneficiary fully performed all funeral and burial services provided for in the contract;
through the use of documentation required under rules adopted by the state board of funeral and cemetery service established by IC 25-15-9-1 commits a Class A infraction.
(Formerly: Acts 1963, c.303, s.7.) As amended by Acts 1978, P.L.2, SEC.3001; P.L.113-2007, SEC.8; P.L.61-2008, SEC.4.

IC 30-2-9-8
Partial invalidity of law
Sec. 8. If any part or parts of this chapter shall be held unconstitutional, the remaining provisions shall be given full force and effect as completely as if the part held unconstitutional had not been included herein, if such remaining part or parts can then be administered for the purpose of licensing and regulating payments for future use in connection with the disposition of a dead human body, as provided for in this chapter.
(Formerly: Acts 1963, c.303, s.8.) As amended by Acts 1982, P.L.171, SEC.116.



CHAPTER 10. FUNERAL TRUST FUNDS

IC 30-2-10-2
Payments required to be made to accounts in certain banks, trust companies, and other institutions
Sec. 2. It is unlawful to enter into any agreement or contract for a purpose described in section 1 of this chapter unless the agreement or contract requires that all payments be made by the settlor to an account in a:
(1) bank;
(2) trust company;
(3) savings association; or
(4) credit union;
whose principal office is in Indiana.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.79-1998, SEC.93.

IC 30-2-10-3
Validity of trust; requirements
Sec. 3. A funeral trust established under this chapter is valid only if it:
(1) is irrevocable;
(2) has only one (1) settlor;
(3) names as trustee an Indiana institution qualified under section 2 of this chapter, and requires that all funds be deposited in that institution;
(4) names a funeral home, licensed under IC 25-15, as sole beneficiary; and
(5) is accompanied by a written contract between settlor and beneficiary as provided in section 5 of this chapter.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.246-1985, SEC.23.

IC 30-2-10-4
Trustee; expenses and compensation
Sec. 4. The trustee, in the administration of funds accepted under this chapter, may be reimbursed and receive from the funds its reasonable expenses in the custody and administration of the funds,

and is entitled to the usual and reasonable compensation for its services as trustee. The expenses and compensation shall be paid in accordance with the rules of the department of financial institutions.
As added by Acts 1982, P.L.179, SEC.2.

IC 30-2-10-5
Contracts; required provisions
Sec. 5. The contract under which funds are accepted under this chapter must be in writing and contain, as a minimum, the following provisions:
(1) Details of the professional services, facilities, equipment, and a description of merchandise to be provided by the beneficiary. If the merchandise or equipment includes a vault (as defined in IC 23-14-33-33) that:
(A) will be used to encase the remains of a deceased individual; and
(B) is not airtight and watertight;
the details must include a written statement indicating that the vault is not airtight and watertight.
(2) A provision that the beneficiary may provide merchandise of equal or better quality if the merchandise contracted for is no longer available at the time the merchandise is to be provided.
(3) The place of the funeral and the place of the burial or other final disposition to be made of the decedent.
(4) An acknowledgment by the settlor that the settlor understands the irrevocable nature of the trust.
(5) A provision for reasonable adjustment of the services, or cost of services, if the body is transported a distance greater than twenty-five (25) miles to the place of funeral or the place of burial or final disposition and transportation of a distance in excess of twenty-five (25) miles was not contemplated at the time of the execution of the contract.
(6) A provision for full payment of the contract amount by the settlor, a description of the manner in which the funds are to be deposited, and a statement that the interest will accrue to the trust account and a further statement that the principal and interest earned shall inure to the beneficiary to cover all the costs incident to the beneficiary's performance of the contract, any excess to be refunded to the estate of the settlor or to the heirs at law.
(7) The settlor's name, address, and social security number.
(8) The date that the funeral trust is executed by the settlor.
(9) The trustee's name and address.
(10) The beneficiary's license number issued by the state board of funeral service.
(11) A provision that except under the circumstances described in subsection (12), only the settlor may change the beneficiary, that the settlor may make the change at any time, and that the change is not effective until written notification is given to the original beneficiary. (12) A provision that allows the state board of funeral service to change the beneficiary by naming a funeral home as new beneficiary if the original beneficiary becomes deceased, dissolved, terminated, or otherwise loses beneficiary status as a licensee of the state board, and the settlor or the settlor's guardian or personal representative fails to select a qualified beneficiary.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.246-1985, SEC.24; P.L.61-2008, SEC.5.

IC 30-2-10-6
Change of beneficiary; procedure
Sec. 6. If the settlor changes the beneficiary, he must:
(1) select a new beneficiary licensed under IC 25-15, or a funeral home or a funeral director licensed in another state; and
(2) give written notification to the funeral home originally named as beneficiary.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.246-1985, SEC.25.

IC 30-2-10-7
Delivery of copy of contract to settlor
Sec. 7. (a) The settlor shall be furnished an executed copy of the contract.
(b) If a contract has been approved and signed by both parties and a copy of the contract has been delivered to the settlor, no further notification to the settlor related to the contract is required.
As added by Acts 1982, P.L.179, SEC.2.

IC 30-2-10-8
Management of funds by financial institutions; annual reports from beneficiaries
Sec. 8. (a) Indiana financial institutions in which trust funds have been deposited in accordance with this chapter may place the funds in a common or commingled trust fund under a single trust instrument. The trustee shall maintain a separate accounting record for each trust fund.
(b) All interest earned by funds deposited in accordance with this chapter accrue to the trust.
(c) The trustee shall disburse the funds deposited in accordance with this chapter to the named beneficiary to discharge an obligation arising from any contract described in section 5 of this chapter, upon receipt of evidence satisfactory to the trustee that the contract has been performed.
(d) A funeral home, licensed under IC 25-15 that is named as beneficiary of funeral trust funds under this chapter shall annually report the following to the state board of funeral service:
(1) The funeral home's name, Indiana license number, and officers.
(2) The name and address of any trustee with which funeral

trust funds are deposited for the funeral home.
(e) No bonds or permits are required from funeral homes that enter into contracts described in section 5 of this chapter.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.246-1985, SEC.26.

IC 30-2-10-9
Violations; offense
Sec. 9. (a) Except as provided in subsections (b) and (c), a person who knowingly violates this chapter commits a Class A misdemeanor.
(b) A person who knowingly or intentionally uses or disburses funds in a funeral trust established under this chapter for purposes other than the purposes required under this chapter commits a Class C felony.
(c) A trustee that disburses funds in a funeral trust established under this chapter without verifying:
(1) the death of the individual for whom services are to be provided under the contract; and
(2) that the beneficiary fully performed all funeral and burial services provided for in the contract;
through the use of documentation required under rules adopted by the state board of funeral and cemetery service established by IC 25-15-9-1 commits a Class A infraction.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.207-1993, SEC.24; P.L.113-2007, SEC.9; P.L.61-2008, SEC.6; P.L.1-2009, SEC.152.

IC 30-2-10-10
Incapacity, resignation, and removal of trustees
Sec. 10. IC 30-4-3-29 governs procedures concerning the incapacity, resignation, or removal of a trustee.
As added by Acts 1982, P.L.179, SEC.2.



CHAPTER 11. REPEALED



CHAPTER 12. UNIFORM MANAGEMENT OF INSTITUTIONAL FUNDS ACT

IC 30-2-12-1
Application of chapter
Sec. 1. (a) This chapter applies to an institutional fund in existence after June 30, 2007.
(b) For an institutional fund in existence before July 1, 2007, this chapter applies only to decisions made or actions taken after June 30, 2007.
As added by P.L.268-1989, SEC.1. Amended by P.L.226-2007, SEC.7.

IC 30-2-12-1.3
"Charitable purpose" defined
Sec. 1.3. As used in this chapter, "charitable purpose" means the following:
(1) Relief of poverty.
(2) Advancement of education.
(3) Advancement of religion.
(4) Promotion of health.
(5) Promotion of a governmental purpose.
(6) Any other purpose the achievement of which benefits the community.
As added by P.L.226-2007, SEC.8.

IC 30-2-12-1.5
Repealed
(Repealed by P.L.226-2007, SEC.24.)

IC 30-2-12-2
"Endowment fund" defined
Sec. 2. As used in this chapter, "endowment fund" means an institutional fund, or any part of the fund, not wholly expendable by the institution on a current basis under the terms of the applicable gift instrument. The term does not include assets that an institution designates as an endowment fund for the institution's use.
As added by P.L.268-1989, SEC.1. Amended by P.L.226-2007, SEC.9.

IC 30-2-12-3
"Gift instrument" defined
Sec. 3. As used in this chapter, "gift instrument" means a record, including any institutional solicitations, under which property is

granted or transferred to or held by an institution as an institutional fund.
As added by P.L.268-1989, SEC.1. Amended by P.L.226-2007, SEC.10.

IC 30-2-12-4
Repealed
(Repealed by P.L.226-2007, SEC.24.)

IC 30-2-12-5
"Institution" defined
Sec. 5. As used in this chapter, "institution" means any of the following:
(1) A person, other than an individual, that is organized and operated exclusively for charitable purposes.
(2) The state, including any agency or instrumentality of the state, or a unit of local government to the extent that the state or unit holds funds exclusively for charitable purposes.
(3) A trust that has only charitable interests, including a trust:
(A) that previously had both charitable and noncharitable interests; and
(B) the noncharitable interests of which were previously terminated.
As added by P.L.268-1989, SEC.1. Amended by P.L.199-1991, SEC.1; P.L.266-1995, SEC.2; P.L.2-2007, SEC.356; P.L.226-2007, SEC.11; P.L.3-2008, SEC.227.

IC 30-2-12-6
"Institutional fund" defined
Sec. 6. As used in this chapter, "institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include the following:
(1) A fund held for an institution by a trustee that is not an institution.
(2) A fund in which a beneficiary that is not an institution has an interest, other than possible rights that could arise upon violation or failure of the purposes of the fund.
(3) Assets held by an institution primarily for charitable purposes and not primarily for investment purposes.
As added by P.L.268-1989, SEC.1. Amended by P.L.266-1995, SEC.3; P.L.226-2007, SEC.12.

IC 30-2-12-6.4
"Person" defined
Sec. 6.4. As used in this chapter, "person" means an individual, a corporation, a business trust, an estate, a trust, a partnership, a limited liability company, an association, a joint venture, a public corporation, the state of Indiana, a state agency or instrumentality, a unit of local government, or any other legal or commercial entity.
As added by P.L.226-2007, SEC.13.
IC 30-2-12-6.7
"Record" defined
Sec. 6.7. As used in this chapter, "record" means information that is:
(1) inscribed on a tangible medium; or
(2) stored in an electronic or other medium; and
is retrievable in a perceivable form.
As added by P.L.226-2007, SEC.14.

IC 30-2-12-7
Repealed
(Repealed by P.L.226-2007, SEC.24.)

IC 30-2-12-8
Repealed
(Repealed by P.L.226-2007, SEC.24.)

IC 30-2-12-9
Appropriation or accumulation of endowment funds; gift instrument
Sec. 9. (a) Subject to the terms of a gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund that the institution determines is prudent for the uses, benefits, purposes, and duration of the endowment fund. Except as provided in a gift instrument, the assets in an endowment fund are donor restricted until appropriated by the institution.
(b) In determining to appropriate or accumulate endowment funds, an institution shall:
(1) act in good faith and with the care a prudent person acting in a like position would use under similar circumstances; and
(2) consider the following factors:
(A) The duration and preservation of the endowment fund.
(B) The purposes of the institution and the endowment fund.
(C) General economic conditions.
(D) The possible effects of inflation or deflation.
(E) The expected total return from income and the appreciation of investments.
(F) Other resources of the institution.
(G) The investment policy of the institution.
(c) To be effective, a gift instrument must specifically state a limitation on the authority of an institution to appropriate or accumulate under subsection (a).
(d) A gift instrument that designates a gift as an endowment or contains a direction or authorization to use only income, interest, dividends, rents, issues, or profits, or to preserve the principal intact, or a similar direction:
(1) creates an endowment fund of permanent duration unless the gift instrument states otherwise; and
(2) does not otherwise limit the authority to appropriate or accumulate under subsection (a). As added by P.L.268-1989, SEC.1. Amended by P.L.226-2007, SEC.15.

IC 30-2-12-10
Repealed
(Repealed by P.L.226-2007, SEC.24.)

IC 30-2-12-11
Repealed
(Repealed by P.L.226-2007, SEC.24.)

IC 30-2-12-12
Repealed
(Repealed by P.L.226-2007, SEC.24.)

IC 30-2-12-13
Modification or release of restrictions in gift instrument; modification of charitable purpose; notice to attorney general
Sec. 13. (a) With the consent of the donor in a record, an institution may modify or release, in whole or in part, a restriction in a gift instrument on the management, investment, and purpose of an institutional fund.
(b) A release under this section may not allow an institutional fund to be used for purposes other than the charitable purposes of the institution affected.
(c) An institution may petition a court to modify, in a manner consistent with the donor's intentions to the extent practicable, a restriction in a gift instrument concerning the management or investment of an institutional fund if:
(1) the restriction is impracticable or wasteful;
(2) the restriction impairs the management or investment of the fund; or
(3) due to unanticipated circumstances, the modification will further the purposes of the institutional fund.
An institution shall notify the attorney general of a petition under this subsection. A court shall provide the attorney general an opportunity to be heard on the petition.
(d) An institution may petition a court to modify, in a manner consistent with the gift instrument, the charitable purpose of a fund or a restriction on the use of a fund if the charitable purpose or use becomes unlawful, impracticable, impossible, or wasteful. An institution shall notify the attorney general of a petition under this subsection. A court shall provide the attorney general an opportunity to be heard on the petition.
(e) If an institution determines that a restriction in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible, or wasteful, the institution shall notify the attorney general. Not more than sixty (60) days after providing notice under this subsection, the institution may release or modify all or part of the restriction if: (1) the value of the institutional fund subject to the restriction is less than twenty-five thousand dollars ($25,000);
(2) the institutional fund was established more than twenty (20) years earlier; and
(3) the institution uses the institutional fund in a manner consistent with the charitable purposes expressed in the gift instrument.
As added by P.L.268-1989, SEC.1. Amended by P.L.199-1991, SEC.3; P.L.226-2007, SEC.16.

IC 30-2-12-14
Duties of person or institution managing or investing institutional fund
Sec. 14. (a) An institution that manages or invests an institutional fund shall consider the following:
(1) The intent of a donor expressed in a gift instrument.
(2) The charitable purposes of the institution.
(3) The purposes of the institutional fund.
(b) A person who is responsible for managing or investing an institutional fund shall:
(1) comply with the duty of loyalty imposed by any law; and
(2) manage or invest the fund in good faith and with the care a prudent person acting in a like position would use under similar circumstances.
(c) An institution that manages or invests an institutional fund:
(1) may only incur costs that are appropriate and reasonable in relation to:
(A) the assets of;
(B) the purposes of; and
(C) the skills available to;
the institution; and
(2) shall make a reasonable effort to verify facts relevant to the management and investment of the fund.
(d) An institution may pool two (2) or more institutional funds for purposes of management or investment.
(e) Subject to the terms of a gift instrument, an institution or a person shall do the following:
(1) An institution that manages or invests an institutional fund shall consider the following factors:
(A) General economic conditions.
(B) The possible effects of inflation or deflation.
(C) The possible tax consequences of investment decisions or strategies.
(D) The role of each investment or course of action in relation to the overall investment portfolio of the institutional fund.
(E) The expected total return from income and the appreciation of investments.
(F) Other resources of the institution.
(G) The needs of the institution and institutional fund to

make distributions and to preserve capital.
(H) The relationship or value of an asset to the charitable purposes of the institution.
(2) An institution shall make management and investment decisions about an individual asset:
(A) in the context of an institutional fund's portfolio of investments as a whole and not in isolation; and
(B) as part of an overall investment strategy that has risk and return objectives reasonably suited to the institutional fund and to the institution.
(3) Except as otherwise provided in law, an institution may invest in any kind of property or type of investment.
(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, due to special circumstances, the purposes of the institutional fund are better served without diversification.
(5) Within a reasonable time after receiving property, an institution shall:
(A) retain or dispose of the property; or
(B) otherwise rebalance the investment portfolio;
to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution.
(6) A person that has, or represents to have, special skills or expertise shall use the skills or expertise to manage or invest institutional funds.
(7) Notwithstanding any other provision in this chapter, an institution may retain property contributed by a donor to an institutional fund as long as the governing board of the institution considers it advisable.
As added by P.L.226-2007, SEC.17.

IC 30-2-12-15
Delegation of management or investment of institutional fund; duties of agent
Sec. 15. (a) Subject to the terms of a gift instrument and except as provided in any other law, an institution may delegate to an agent the management or investment of an institutional fund. The institution shall act in good faith and with the care a prudent person acting in a like position would use under similar circumstances in doing the following:
(1) Selecting an agent.
(2) Establishing the scope and terms of the delegation, subject to the purposes of the institution and the institutional fund.
(3) Periodically reviewing the agent's actions to monitor the agent's performance of and compliance with the scope and terms of the delegation.
An institution that complies with this subsection is not liable for the decisions or actions of an agent to whom the management or investment of an institutional fund is delegated.
(b) An agent shall exercise reasonable care to perform a delegated

function in compliance with the scope and terms of the delegation.
(c) An agent that accepts the delegation of a management or investment function from an institution submits to the jurisdiction of Indiana courts in all proceedings concerning the delegation or the performance of a delegated function.
(d) An institution may delegate management or investment functions to its committees, officers, or employees as otherwise provided by law.
As added by P.L.226-2007, SEC.18.

IC 30-2-12-16
Determination of compliance
Sec. 16. Compliance with this chapter shall be determined in light of the facts and circumstances existing at the time a decision is made or action is taken and not by hindsight.
As added by P.L.226-2007, SEC.19.

IC 30-2-12-17
Effect on existing law
Sec. 17. (a) Except as provided in subsection (b), this chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq.
(b) This chapter does not:
(1) modify, limit, or supersede 15 U.S.C. 7001(a); or
(2) authorize electronic delivery of a notice described in 15 U.S.C. 7003(b).
As added by P.L.226-2007, SEC.20.

IC 30-2-12-18
Consideration for uniformity of law
Sec. 18. In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
As added by P.L.226-2007, SEC.21.



CHAPTER 13. PAYMENT OF FUNERAL, BURIAL SERVICES, OR MERCHANDISE IN ADVANCE OF NEED

IC 30-2-13-2
"Agent"
Sec. 2. As used in this chapter, "agent" means a person authorized by a seller to offer, sell, or solicit the sale of a contract on behalf of the seller and includes an employee or independent contractor of the seller.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-2.5
"At-need services and merchandise"
Sec. 2.5. (a) As used in this chapter, "at-need services and merchandise" includes personal property or services:
(1) listed in section 8(1) of this chapter; and
(2) purchased after the time of death.
(b) The term does not include burial rights. As added by P.L.207-1993, SEC.26.

IC 30-2-13-3
"Board"
Sec. 3. As used in this chapter, "board" refers to the state board of funeral and cemetery service established by IC 25-15-9-1.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-4
"Contract"
Sec. 4. As used in this chapter, "contract" means a written agreement between a purchaser and a seller that:
(1) obligates the seller to provide prepaid services or merchandise, or both, for a named individual; and
(2) becomes irrevocable thirty (30) days after the written agreement is signed by the purchaser and seller.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-5
"Delivery"
Sec. 5. As used in this chapter, "delivery" means the time when:
(1) services are performed in connection with the funeral or other disposition of the purchaser or the individual for whom services are to be provided under the contract;
(2) except for merchandise described in section 8(1)(A) and 8(1)(C) of this chapter, the merchandise is:
(A) in the possession of the purchaser or used for the intended purpose of the merchandise; or
(B) permanently installed on or in cemetery property, the burial rights to which have been transferred or granted to the purchaser or individual for whose interment the merchandise is to be used; or
(3) except for merchandise described in section 8(1)(A) and 8(1)(C) of this chapter, the merchandise is:
(A) purchased by the seller and stored in manufactured form, in a manner and number equal to all merchandise sold, on the premises where the merchandise is to be used or installed and specifically identified in the name of the purchaser, although any applicable installation or final finishing fees remain subject to the terms of the contract made under this chapter; or
(B) permanently identified with the name of the purchaser or individual for whom the merchandise is to be provided and delivered to a warehouse, with both title to the merchandise and a warehouse receipt delivered to the purchaser, and notification to and acceptance of delivery acknowledged in writing by the purchaser.
As added by P.L.200-1991, SEC.1. Amended by P.L.241-1995, SEC.3; P.L.236-1995, SEC.52; P.L.114-1999, SEC.2.
IC 30-2-13-6
"Fund"
Sec. 6. As used in this chapter, "fund" refers to the preneed consumer protection fund established by section 28 of this chapter.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-7
"Insurance policy"
Sec. 7. As used in this chapter, "insurance policy" means a policy providing one (1) or more of the types of insurance described in IC 27-1-5-1, Class 1(a) and Class 1(c).
As added by P.L.200-1991, SEC.1.

IC 30-2-13-8
"Prepaid services or merchandise" or "services or merchandise"
Sec. 8. As used in this chapter, "prepaid services or merchandise" or "services or merchandise" includes personal property or services:
(1) typically sold or provided in connection with the final disposition or memorialization of human remains, including:
(A) caskets or other primary containers, including rental, temporary, or disposable caskets or containers;
(B) outer burial containers;
(C) cremation or transportation containers;
(D) funeral clothing or accessories;
(E) monuments;
(F) grave markers;
(G) cremation urns;
(H) embalming services;
(I) funeral directing services provided at the time of death and in connection with the final disposition of human remains;
(J) final date carving fees, including carving fees for double monuments;
(K) cremation;
(L) cremation services;
(M) other funeral and burial items, including items of service or merchandise that may be rented or leased; and
(N) services or merchandise otherwise described as cash advance items under section 11.5 of this chapter and sold directly by the seller and not provided by a third person; and
(2) purchased in advance of need to be provided or delivered after the death of the purchaser or individual for whom services or merchandise are to be provided in the contract.
As added by P.L.200-1991, SEC.1. Amended by P.L.207-1993, SEC.27; P.L.241-1995, SEC.4; P.L.114-1999, SEC.3.

IC 30-2-13-9
"Purchaser"
Sec. 9. As used in this chapter, "purchaser" means a person or firm contracting with a seller for services or merchandise to be

provided or delivered for a named individual.
As added by P.L.200-1991, SEC.1. Amended by P.L.207-1993, SEC.28; P.L.114-1999, SEC.4; P.L.143-2009, SEC.17; P.L.101-2010, SEC.5; P.L.34-2011, SEC.8.

IC 30-2-13-10
"Seller"
Sec. 10. As used in this chapter, "seller" means a person doing business as a sole proprietor, a firm, a limited liability company, a corporation, an association, or a partnership contracting to provide services or merchandise, or both, to a named individual.
As added by P.L.200-1991, SEC.1. Amended by P.L.8-1993, SEC.468; P.L.114-1999, SEC.5.

IC 30-2-13-11
"Trustee" or "escrow agent, acting as a fiduciary"
Sec. 11. (a) As used in this chapter, "trustee" or "escrow agent, acting as a fiduciary", means a:
(1) bank;
(2) trust company;
(3) savings association; or
(4) credit union;
that maintains an office in Indiana and is qualified under state or federal law to serve as a trustee or escrow agent, acting as a fiduciary.
(b) For a contract using a life insurance policy as consideration, the term also includes a life insurance company or other entity that establishes a trust for the purposes of holding and administering life insurance policies issued by an insurance company to fund contracts under this chapter. Notwithstanding any other law to the contrary, a life insurance company or other entity acting as a trustee shall comply with this chapter.
(c) For a contract using a previously issued life insurance policy as consideration, the seller is considered to be a qualified trustee if ownership is irrevocably assigned to the seller in conjunction with an assignment of death benefits.
As added by P.L.200-1991, SEC.1. Amended by P.L.241-1995, SEC.5; P.L.79-1998, SEC.94; P.L.114-1999, SEC.6.

IC 30-2-13-11.5
"Cash advance item"
Sec. 11.5. (a) As used in this chapter, "cash advance item" means an item of property, or services, or merchandise that is not sold directly by a seller and is described to a purchaser as one (1) of the following:
(1) A cash advance.
(2) An accommodation.
(3) A cash disbursement.
(4) An estimated future charge by a third party.
(5) A similar term. (b) The term also refers to a service or property obtained from a third party for which the seller collects an estimated payment to be held in trust or escrow until services or merchandise subject to a contract are delivered because the cost of the service or property can only be estimated at the time the contract is made.
(c) Cash advance items include the following:
(1) Cemetery or crematory services.
(2) Pallbearers.
(3) Public transportation.
(4) Clergy honoraria.
(5) Flowers.
(6) Musicians or singers.
(7) Nurses.
(8) Obituary notices.
(9) Gratuities.
(10) Death Certificates.
(11) Sales tax.
(12) Foreign language interpreters.
(13) Religious commemorative services.
(14) Fees charged for the following:
(A) Interment.
(B) Opening and closing of a grave or crypt.
(d) If property or services are not cash advance items under this section, they are services or merchandise under section 8 of this chapter.
As added by P.L.114-1999, SEC.7.

IC 30-2-13-12
Contracts
Sec. 12. (a) This section applies to contracts for prepaid services or merchandise, or both, entered into under this chapter before January 1, 1996.
(b) A purchaser may enter into more than one (1) contract under this chapter for prepaid services or merchandise, or both. Each contract may be funded with cash, either in a lump sum or installment payments, or an insurance policy, or both. The purchaser may revoke the contract if the purchaser sends the seller written notice of the revocation within thirty (30) days after the contract is signed by the purchaser and seller. If a purchaser revokes a contract the seller shall refund to the purchaser, without interest, all property used to fund the contract. If the seller receives payment of at least five hundred dollars ($500) in cash that must ultimately be placed in trust or escrow under this section, the seller shall, not more than five (5) days after receiving the payment, deposit the payment in escrow pending irrevocable deposit to trust or escrow authorized by IC 30-2-10. Thirty (30) days after the contract is signed all property paid or delivered to the seller to fund each contract shall be irrevocably deposited by the seller to trust or escrow authorized by either IC 30-2-10 or IC 23-14-49-1. All property received for services or merchandise sold by a seller licensed under IC 25-15 shall be

irrevocably deposited to trust in compliance with IC 30-2-10. All sellers shall guarantee the provision of all services and merchandise sold under a contract authorized by this chapter.
(c) If a contract under this chapter is funded with an insurance policy, the ownership of the insurance policy must be irrevocably assigned to a trustee. The seller may not borrow against, pledge, withdraw, or impair the cash value of the policy.
(d) A finance charge may be assessed on a contract sold on an installment basis, and the seller shall disclose to the purchaser all the applicable requirements under federal and state law.
(e) A seller or successor seller who has accepted cash or an insurance policy, or both, as full payment of a contract under subsection (b), is responsible for providing all contracted prepaid services and merchandise if the insurance company or trust company used to fund the contract is insolvent.
(f) A purchaser who purchases a contract with cash in a lump sum or through an insurance contract shall make the payment for the contract payable only to the seller. A purchaser who purchases a contract with cash in installments may make payments for the contract to the seller.
As added by P.L.200-1991, SEC.1. Amended by P.L.1-1992, SEC.159; P.L.207-1993, SEC.29; P.L.120-1994, SEC.3; P.L.241-1995, SEC.6; P.L.52-1997, SEC.52.

IC 30-2-13-12.1
Contracts entered into after December 31, 1995, and before July 1, 1999
Sec. 12.1. (a) This section applies to contracts for prepaid services or merchandise, or both, entered into under this chapter after December 31, 1995, and before July 1, 1999.
(b) A purchaser may enter into more than one (1) contract under this chapter for prepaid services or merchandise, or both. Each contract may be funded with cash, either in a lump sum or installment payments, or an insurance policy, or both. The purchaser may revoke the contract if the purchaser sends the seller written notice of the revocation within thirty (30) days after the contract is signed by the purchaser and seller. If a purchaser revokes a contract, the seller shall refund to the purchaser, without interest, all property used to fund the contract. If the seller receives payment of at least five hundred dollars ($500) in cash that must ultimately be placed in trust or escrow under this section, the seller shall, not more than five (5) days after receiving the payment, deposit the payment in escrow pending irrevocable deposit to trust or escrow authorized by either subsection (h) or (i). Thirty (30) days after the contract is signed all property paid or delivered to the seller to fund each contract shall be irrevocably deposited by the seller to trust or escrow authorized by either subsection (h) or (i). Except for installment contracts funded with cash and contracts funded with a newly issued insurance policy that has a limited or qualified death benefit period, all sellers shall guarantee the provision of all services and merchandise sold under

a contract authorized by this chapter. At delivery, a seller may not impose additional charges to recover a difference between the original contract retail prices or current retail prices for services and merchandise that are sold under the contract, whichever is greater, and the amount on deposit in trust or escrow.
(c) If a contract under this chapter is funded with an insurance policy, the ownership of the insurance policy must be irrevocably assigned to a trustee. The seller may not borrow against, pledge, withdraw, or impair the cash value of the policy.
(d) A finance charge may be assessed on a contract sold on an installment basis, and the seller shall disclose to the purchaser all the applicable requirements under federal and state law.
(e) A seller or successor seller who has accepted cash or an insurance policy, or both as full payment of a contract under subsection (b) is responsible for providing all contracted prepaid services and merchandise if the insurance company or trust company used to fund the contract is insolvent.
(f) A purchaser who purchases a contract with cash or through an insurance contract shall make the payment for the contract payable only to the seller or insurer, respectively.
(g) A seller may not accept or deposit to trust or escrow cash, an insurance policy, or any other property as consideration for services or merchandise to be provided in the future except in connection with a contract authorized by this chapter.
(h) A trust account authorized and established under this chapter must:
(1) be irrevocable and require the seller to deposit to trust all sums or property received from the purchaser;
(2) designate the seller as settlor and the seller as beneficiary;
(3) designate a trustee qualified under this chapter and authorize the trustee to charge a reasonable fee for services;
(4) require that a separate account be maintained in the name of each purchaser;
(5) require that interest earned on the account be added to the principal and reinvested;
(6) permit assets of the separate accounts of several purchasers to be commingled for investment; and
(7) require that on delivery of services or merchandise the trustee shall remit to the seller the amount on deposit in the purchaser's trust.
Upon full delivery of all services and merchandise under the contract, if the amount on deposit in the trust is greater than the seller's total current retail price of all services and merchandise under the contract, the remaining amount may but need not be returned to the individual, if any, designated by the purchaser to receive the remainder, or to the purchaser's estate.
(i) An escrow account authorized and established under this chapter must:
(1) be irrevocable and require the seller to deposit to escrow all sums or property received from the purchaser; (2) designate the seller as settlor and beneficiary;
(3) designate a trustee qualified under this chapter and authorize the trustee to charge a reasonable fee for services;
(4) require that the escrow account be maintained in the name of the seller and serve as a depository for all cash or other property received by the seller to fund contracts sold by the seller;
(5) permit the commingling of cash for investment;
(6) permit the seller to withdraw from the escrow account the current retail value of prepaid services or merchandise delivered under this chapter; and
(7) permit any interest earned or appreciation in value of money or other property deposited in escrow to be paid to the seller not more frequently than monthly, to the extent that the total value of the escrow account after a payment under this subdivision is not less than the current retail value of all services and merchandise under the contracts that remain undelivered.
(j) A trust account or an escrow account established under this chapter:
(1) must include the provisions set forth in either subsection (h) or (i);
(2) may be included as an integral part of a seller's contract through the execution of an adoption agreement that references the trust account or escrow account; and
(3) is not required to be represented by a separate trust or escrow document for each contract.
(k) The entire value of an irrevocable trust or an escrow established under this chapter may not be considered as a resource in determining a person's eligibility for Medicaid under IC 12-15-2-17.
(l) A contract for prepaid services or merchandise, or both, entered into after June 30, 1997, must contain a statement that:
(1) the purchaser may revoke the contract under subsection (b) within thirty (30) days after the contract is signed; and
(2) after thirty (30) days, the contract is irrevocable.
(m) This chapter does not prohibit a purchaser from immediately making the trust or escrow required under this chapter irrevocable and assigning ownership of an insurance policy used to fund a contract to obtain favorable consideration for Medicaid, Supplemental Security Income, or another public assistance program under federal or state law.
As added by P.L.241-1995, SEC.7. Amended by P.L.113-1996, SEC.2; P.L.195-1997, SEC.1; P.L.114-1999, SEC.8.

IC 30-2-13-12.5
Contracts entered into after June 30, 1999
Sec. 12.5. (a) This section applies to the following contracts entered into or established under this chapter after June 30, 1999:
(1) Contracts for prepaid services.
(2) Contracts for prepaid merchandise.
(3) Trusts or escrows established to hold consideration paid for

services or merchandise subject to a contract entered into under this chapter.
(b) A contract between a purchaser and a seller must:
(1) specify that the consideration for the contract is:
(A) cash, payable either in a lump sum or in installments; or
(B) an insurance policy that is:
(i) newly issued in conjunction with and integral to the contract;
(ii) issued previously in a transaction separate and distinct from the contract; or
(iii) both.
If a contract is funded with an insurance policy, the ownership of the policy must be irrevocably assigned to a trustee, and the seller may not borrow against, pledge, withdraw, or impair the cash value of the policy;
(2) specify that only the purchaser, acting by written notice to the seller, may revoke the contract within thirty (30) days after the date the contract is signed by the purchaser and the seller and that the contract becomes irrevocable upon the expiration of the thirty (30) day period;
(3) specify that, if the contract is revoked, the seller shall refund and return to the purchaser, without interest, the cash or insurance policy used to fund the contract;
(4) specify that not more than thirty (30) days after the contract is signed by the purchaser and the seller, the whole of the cash or insurance policy serving as consideration for the contract must be deposited into a trust or escrow authorized by subsection (c) or (d). However, a seller may elect to serve as trustee of a previously existing life insurance contract;
(5) except as provided in subsection (f), unconditionally require that the seller shall deliver all services or merchandise, or both, specified in the contract and receive as consideration for the delivery of services or merchandise, or both, only the cash or insurance policy held in trust or escrow without regard to the solvency of the insurer or the adequacy or loss in value of any cash deposit or insurance policy used to fund a contract;
(6) except as provided in subsection (f), prohibit a seller from imposing additional charges to recover any shortage or difference between the retail prices for services or merchandise, or both, in effect on the date of delivery of the services or merchandise, or both, and the value of the trust or escrow applicable to the contract on the date of delivery;
(7) require that a seller accepting the transfer of a contract permitted under section 13 of this chapter shall honor the requirements and obligations of the contract;
(8) permit the seller to assess a finance charge on a contract sold on an installment basis and require that the seller disclose to the purchaser the applicable requirements of federal and Indiana law;
(9) provide that the contract must comply with the following

requirements:
(A) The contract must be made in a form that is:
(i) written in clear and understandable language; and
(ii) printed in a size and style of type that is easy to read.
(B) The contract must describe the services, merchandise, or cash advance items being purchased. If the merchandise or cash advance items include a vault (as defined in IC 23-14-33-33) that:
(i) will be used to encase the remains of a deceased individual; and
(ii) is not airtight and watertight;
the contract must include a written statement indicating that the vault is not airtight and watertight.
(C) The contract must identify the following by name, address, and telephone number:
(i) The seller.
(ii) The purchaser.
(iii) The contract beneficiary if the beneficiary is an individual other than the purchaser.
(D) The contract must contain the seller's certificate of authority number and the date of the contract.
(E) The contract must provide that if an item of the particular services or merchandise specified in the contract is unavailable at the time of delivery, the seller shall deliver services or merchandise similar in style, quality, and of equal value to the unavailable item in the place of the item.
(F) The contract must disclose the precise manner in which the contract is to be funded by:
(i) identifying the consideration for the contract;
(ii) identifying the name, number, if known, and issuer of any insurance policy used to fund the contract; and
(iii) including the identity and location of the trustee or escrow agent, acting as fiduciary, who is to hold the trust or escrow.
(G) The contract must disclose that the seller reserves the right to assess an extra charge for:
(i) transportation costs;
(ii) services or merchandise incurred in the transport of human remains a distance greater than twenty-five (25) miles from the seller's place of business; and
(iii) service charges necessarily incident to the transport of human remains and in excess of those service charges specified in the contract.
(H) The contract must disclose the following:
(i) The amount, if any, the seller has elected to receive under subsection (c)(1) or subsection (d)(6).
(ii) That a commission or fee may be paid to the seller or the seller's agent on a contract funded under subsection (b)(1)(B)(i).
(10) specify that a purchaser has the unrestricted right to

designate one (1) or more successor sellers to whom the contract may be transferred under section 13 of this chapter, but that such a transfer is effective only with the consent of the newly designated seller and upon the fulfillment of the other requirements of section 13 of this chapter;
(11) specify that if cash advance items are funded in the contract, the seller agrees to deliver the cash advance items under one (1) of the following alternatives:
(A) Delivery is unconditionally guaranteed at the option of the seller.
(B) Delivery is conditionally guaranteed for a seller and will be equal in value to the total value of the trust or escrow account maintained for the purchaser multiplied by the percentage of the total original contract price represented by cash advance items;
(12) specify that a release from trust or escrow shall occur only upon the seller's delivery of services or merchandise, or both;
(13) permit, at the option of the seller, the incorporation of the trust or escrow language contained in subsection (c) or (d) directly into the contract;
(14) prohibit the seller from charging any service, transaction, or other type of fee or charge unless the fee is:
(A) authorized under subsections (c)(1) and (d)(6) and section 27 of this chapter; or
(B) included within the definitions contained in section 8 or 11.5 of this chapter.
(c) A trust account authorized and established under this chapter must do all of the following:
(1) Be irrevocable and require either of the following:
(A) The seller deposit the insurance policy used to fund the contract into the trust account. However, for contracts funded after June 30, 1995, with a previously issued insurance policy, the seller may serve instead of a trustee if the seller is qualified to do so under section 11(c) of this chapter.
(B) The seller deposit the cash used to fund the contract into the trust account. However, as consideration for the sale of the contract and any expense incurred by the seller in conjunction with the sale of the contract, the contract must permit the seller to notify, within a ten (10) day period following the date the contract becomes irrevocable, the trustee of its election to receive only up to ten percent (10%) of the seller's original contract price for services or merchandise, or both.
(2) Designate the seller as the beneficiary of the trust.
(3) Designate a trustee qualified under this chapter and authorize the trustee to assess the charges authorized under section 18 of this chapter.
(4) Require that a separate account be maintained in the name of each purchaser. (5) Require that any interest, dividend, or accumulation in the account be reinvested and added to the principal.
(6) Permit the assets of the several, separate accounts to be commingled for investment purposes.
(7) Require that on receipt of the seller's proof of delivery of services or merchandise the trustee shall remit to the seller the full amount in trust applicable to the purchaser's contract and all of the accumulated interest.
(8) Permit the seller to retain the remaining amount if the amount in the trust account is greater than the seller's total current retail price of all services and merchandise subject to the contract at the time of delivery of all services or merchandise subject to the contract. However, in the case of a contract funded under subsection (b)(1)(B)(ii), the seller may not retain the remaining amount but must pay the remaining amount to the entity or individual designated by the insured as the beneficiary of the death benefit proceeds not later than sixty (60) days after the receipt and deposit of the proceeds by the seller. The seller may not qualify as a beneficiary of the remaining amount or the insurance death benefit. In the case of all other contracts funded under this chapter, the seller may opt to return the remaining amount to the individual designated by the purchaser to receive the remainder or to the purchaser's estate.
(d) An escrow account authorized and established under this chapter must do all of the following:
(1) Be irrevocable and require that the seller deposit all cash or the insurance policy used to fund the contract into the escrow account.
(2) Designate the seller as the recipient of the escrow funds.
(3) Designate an escrow agent, acting as fiduciary, qualified under this chapter to act as escrow agent acting as fiduciary and authorize the escrow agent acting as fiduciary to assess the charges authorized under section 18 of this chapter.
(4) Require that the escrow account be maintained in the name of the seller and serve as a depository for all cash or insurance policies used to fund contracts sold by the seller.
(5) Permit the investment of and commingling of cash for investment purposes.
(6) Permit the seller to receive an administrative or service fee at the option of the seller. The seller may opt to receive the fee after the day following the date the contract becomes irrevocable. The amount of the fee may not exceed ten percent (10%) of the seller's total contract price for services or merchandise or both.
(7) Require that on delivery of services or merchandise, the escrow agent shall remit to the seller an amount equal to:
(A) the seller's original retail price as set forth in the contract for the services or merchandise delivered; minus
(B) the amount, if any, received by the seller under

subdivision (6).
(8) Permit the seller to receive monthly payments of the interest earned and the appreciation in the value of the escrow assets to the extent that the total value of the escrow after a payment authorized under this subdivision is not less than:
(A) the original contract value of all services or merchandise under the contracts, or parts of the contracts that remain undelivered; minus
(B) the amounts, if any, received by the seller under subdivision (6).
(e) A trust account or an escrow account established under this section must contain a concise written description of all the provisions of this chapter that apply to the account.
(f) A seller's guarantee of delivery of all services or merchandise subject to a contract sold by the seller or transferred to a seller is unconditional except in the instance of one (1) of the following circumstances:
(1) An installment contract funded with cash or an insurance policy issued in conjunction with the contract is guaranteed to the extent of the cash paid or death benefits available at the time of death of the individual for whom services or merchandise are to be provided.
(2) A contract funded with an insurance policy issued previously and not in conjunction with the contract is guaranteed to the extent of the death benefit proceeds available at the time of the individual for whom services or merchandise are to be provided.
(3) A contract funded with an insurance policy issued in conjunction with the contract, but having a limited or qualified death benefit period, is guaranteed to the extent of the death benefit proceeds available at the time of the death of the individual for whom services or merchandise are to be provided.
(4) A transportation expense incurred by the seller while transporting human remains a distance greater than twenty-five (25) miles from the seller's place of business, plus any charge for services or merchandise necessarily incident to the transport of the human remains.
(5) The seller agrees to conditionally guarantee the delivery of cash advance items under subsection (b)(11)(B).
In the instance of unguaranteed delivery, the seller may reduce the value or number of the services or merchandise subject to the contract or cash advance items delivered or deliver the services or merchandise in full on the condition that the seller receives adequate consideration to compensate the seller for the unguaranteed part of the contract.
(g) The entire value of an escrow or trust established under this chapter may not be considered as a resource in determining a person's eligibility for Medicaid under IC 12-15-2-17.
(h) This chapter does not prohibit a purchaser from immediately

making the trust or escrow required under this chapter irrevocable and assigning ownership of an insurance policy used to fund a contract to obtain favorable consideration for Medicaid, Supplemental Security Income, or another public assistance program under federal or state law.
(i) A seller may not accept or deposit into a trust or escrow account cash, an insurance policy, or any other property as consideration for services or merchandise to be provided in the future except in conjunction with a contract authorized by this chapter.
As added by P.L.114-1999, SEC.9. Amended by P.L.76-2000, SEC.1; P.L.61-2008, SEC.7.

IC 30-2-13-13
Designation of successor sellers
Sec. 13. (a) Notwithstanding section 10 of this chapter, as used in this section, "seller" means an individual, a person doing business as a sole proprietor, a firm, a corporation, an association, a limited liability company, or a partnership:
(1) contracting to provide prepaid or at-need services or merchandise, or both, to a named individual; and
(2) holding a certificate of authority under this chapter.
(b) A purchaser has the option to designate one (1) or more successor sellers to provide:
(1) prepaid services or merchandise; or
(2) at-need services or merchandise.
A purchaser who exercises the purchaser's option to designate a successor seller shall give written notice of the designation to the currently designated seller, successor seller, and trustee or escrow agent. Only a purchaser may exercise the option to designate a new seller. However, the designation is ineffective unless the newly designated seller consents to the designation.
(c) If a purchaser designates a successor seller, and the successor seller consents to the designation, not less than thirty (30) days after receiving notice under subsection (b), the seller who was previously designated shall:
(1) relinquish and transfer all rights under the contract;
(2) transfer to the successor the contract; and
(3) release from trust or escrow for subsequent deposit to the successor seller's trust or escrow all property being held as consideration for the contract, together with an itemized statement disclosing all services or merchandise delivered as of the date of transfer.
However, a seller who was previously designated to provide the services or merchandise shall comply with section 30 of this chapter. The seller and the successor sellers shall cooperate to ensure that there is no forfeiture or loss of a right or benefit under the contract and that all contract terms are fulfilled. If similar prepaid or at-need services or merchandise are purchased from one (1) or more sellers, the contract that is first in time prevails and is valid.
(d) The trustee shall confirm the transfer to the seller, successor

seller, and purchaser by written notice confirming the identity and value of the property transferred.
(e) It is a violation of this chapter for a seller to knowingly induce a purchaser to breach an existing contract that provides for prepaid or at-need services or merchandise.
(f) This section does not abrogate the requirements of IC 25-15-4 concerning contracting for or delivering at-need services and merchandise.
(g) It is a violation of this chapter for a seller to knowingly:
(1) induce a purchaser who has the right to designate a successor seller under subsection (b) to:
(A) make a designation of a successor seller;
(B) breach an existing contract for prepaid or at-need services or merchandise; or
(C) enter into an at-need or prepaid contract calling for the delivery of similar services or merchandise; or
(2) offer a monetary inducement or the exchange or substitution of free or discounted services or merchandise in an effort to induce a purchaser to effect a change in the designation of a seller of prepaid or at-need services or merchandise.
(h) It is a violation of this chapter for a seller to provide free or discounted burial rights:
(1) as an inducement or as consideration for the transfer of a contract; or
(2) in an effort to induce a purchaser to effect a change in the designation of a seller of prepaid or at-need services or merchandise.
As added by P.L.200-1991, SEC.1. Amended by P.L.207-1993, SEC.30; P.L.120-1994, SEC.4; P.L.241-1995, SEC.8; P.L.114-1999, SEC.10; P.L.76-2000, SEC.2; P.L.61-2008, SEC.8.

IC 30-2-13-14
Conversion of trust or escrow agreement; change in method of funding; new or successor trustee or escrow agent
Sec. 14. (a) A trust or an escrow agreement created under:
(1) IC 23-14-49-1;
(2) IC 30-2-9; or
(3) IC 30-2-10;
may not be converted to a trust or an escrow agreement required by section 12 or 12.5 of this chapter.
(b) A contract that has been funded with cash may not subsequently be changed to be funded with an insurance policy.
(c) A contract that has been funded with an insurance policy may not subsequently be changed to be funded with cash.
(d) Unless a transaction occurs under section 15(a)(4) of this chapter or the provisions of the contract permit otherwise, a new or successor trustee or escrow agent may not qualify and serve as trustee or escrow agent without the written consent of the purchaser and the seller designated to provide services or merchandise subject to a contract under this chapter. As added by P.L.200-1991, SEC.1. Amended by P.L.241-1995, SEC.9; P.L.52-1997, SEC.53; P.L.114-1999, SEC.11.

IC 30-2-13-15
Loss of certificate of authority or license by seller; notice to purchaser; selection of new seller; transfer of unperformed contracts and funds to successor owner
Sec. 15. (a) If a seller:
(1) ceases to have a certificate of authority or loses a professional license required to provide services under this chapter;
(2) ceases to exist or operate;
(3) is incapable of performing the seller's obligations under an unperformed contract for any reason; or
(4) sells or leases the seller's business, facilities, or assets;
the seller shall give notice to the board and to each purchaser for whom funds are held in a trust or escrow under this chapter. The notice shall specify the reason for the issuance of the notice.
(b) The seller's written notice under subsection (a) must be:
(1) addressed to the purchaser's last known address; and
(2) mailed within fifteen (15) days after the seller becomes incapable of performing the obligations under the contract.
(c) A purchaser who receives a notice under subsection (a) has thirty (30) days after the date the notice was mailed by the seller to select and designate a new seller under section 13 of this chapter to become the beneficiary of the trust or the designated recipient of the escrow funds. The first seller shall send written notice of the designation of a new seller to the newly designated seller or to the trustee.
(d) A seller shall transfer all unperformed contracts and funds held in trust or escrow under this chapter to the seller who is the successor owner or lessee of the transferring seller. The successor seller shall perform all contracts transferred under this subsection.
(e) If:
(1) the seller fails to comply with subsection (a)(1), (a)(2), or (a)(3); or
(2) a purchaser fails to designate a new seller;
the designation shall be made by the board.
As added by P.L.200-1991, SEC.1. Amended by P.L.241-1995, SEC.10; P.L.114-1999, SEC.12; P.L.177-2009, SEC.60.

IC 30-2-13-16
Sale, consolidation, merger, disposal, or lease of assets in bulk; designation of successor
Sec. 16. (a) Except for sales of stock or merchandise in the ordinary course of the seller's business, a seller who has deposited money or an insurance policy under section 12 or 12.5 of this chapter may not:
(1) sell, consolidate, merge, or dispose of assets; or
(2) lease the seller's business, facilities, or assets; without providing, as an integral part of the transaction or occurrence, for the designation of a successor seller of the money or insurance policy placed in trust. For purposes of this section, a change in control determines the seller's obligation.
(b) If a seller acting as a trustee of an insurance policy fails to designate a qualified successor seller, the board shall make the designation. However, the designated successor must be willing to accept the designation.
(c) This section does not restrict a purchaser's right to designate a new seller in accordance with section 13 of this chapter.
As added by P.L.200-1991, SEC.1. Amended by P.L.241-1995, SEC.11; P.L.114-1999, SEC.13.

IC 30-2-13-17
Successors to seller; obligations
Sec. 17. A seller may not sell the seller's stock, business, or assets, transfer assets, merge or consolidate, in whole or in part, or sell, transfer, or consolidate contracts unless:
(1) the purchaser of the stock, business, or assets or the successor in interest is liable for shortages in a trust under this chapter existing before or after the sale, however, the purchaser or successor in interest has no obligation to cure a shortage in a contract between the seller and the purchaser that is not performed by the purchaser or successor in interest; or
(2) the purchaser of the stock, business, or assets or the successor in interest will perform all obligations imposed under this chapter, all obligations imposed under contracts between the seller and the purchaser, and any other related obligations.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-18
Compensation and expenses of trustee; withdrawal of tax liability
Sec. 18. A trustee or an escrow agent may be reimbursed for necessary expenses and be paid reasonable compensation for those services from the trust or escrow. A trustee or an escrow agent shall also be permitted to withdraw from trust or escrow any federal or state tax liability assessed against the purchasers' interest in the trust or escrow.
As added by P.L.200-1991, SEC.1. Amended by P.L.114-1999, SEC.14.

IC 30-2-13-19
Common trust fund
Sec. 19. (a) A trustee may place trust money in a common or commingled trust fund under a single trust instrument.
(b) A trustee shall maintain a separate accounting record for each seller who deposits funds in a trust.
(c) Except for trusts established under IC 30-2-10, records maintained under this section do not need to be segregated on a purchaser by purchaser basis. As added by P.L.200-1991, SEC.1.

IC 30-2-13-20
Funeral service contracts; ratification by funeral director
Sec. 20. If an agent and a purchaser execute a contract covering funeral services (as defined in IC 25-15), the contract is valid only if the contract is ratified by a funeral director licensed under IC 25-15 who is directly affiliated with the seller as an agent when the contract is made. A contract ratified by an unaffiliated licensed funeral director is void.
As added by P.L.200-1991, SEC.1. Amended by P.L.114-1999, SEC.15.

IC 30-2-13-21
Agents of seller; seller liability; written statement
Sec. 21. A seller who solicits for or enters into a contract under this chapter must satisfy the following conditions:
(1) An agent who acts on behalf of a seller must be directly affiliated with the seller for whom the agent is acting.
(2) The contract must state that the seller is responsible and liable for the veracity and competency of the agent.
(3) An agent must provide to the purchaser a written statement containing the following:
(A) The capacity of the person to act and whether the person is acting for the seller as an agent.
(B) Notice that the seller is the only person or entity authorized to provide the services or merchandise called for by the contract.
(C) The name, address, and telephone number of the seller.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-22
Seller bond or permit
Sec. 22. A bond or permit is not required of a seller except as specifically required in this chapter.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-23
Contracts; invalid provisions; unenforceable contracts
Sec. 23. (a) A contract is invalid if the contract allows the purchaser the right to:
(1) convert, substitute, or exchange the purchase of burial rights for the purchase of services or merchandise;
(2) free services or merchandise in exchange for the purchase of other services or merchandise; or
(3) receive cash or gifts, other than burial rights and services and merchandise, with a value of more than fifty dollars ($50) as an inducement to purchase a contract.
(b) A contract is unenforceable if:
(1) the contract obligates the seller to provide prepaid services

or merchandise for a named individual in conjunction with the death, burial, or final disposition of the individual;
(2) the purchaser under the contract is the attorney in fact, appointed under IC 30-5, of the purchaser.
(3) the death of the named individual appears to have been the result of:
(A) murder (IC 35-42-1-1);
(B) voluntary manslaughter (IC 35-42-1-3); or
(C) another criminal act, if the death does not result from the operation of a vehicle; and
(4) the coroner, in consultation with the law enforcement agency investigating the death of the decedent, determines that there is a reasonable suspicion that the purchaser referred to in subdivision (2) committed the offense.
The coroner, in consultation with the law enforcement agency investigating the death of the decedent, shall inform the seller of the determination of the purchaser described in subdivision (4).
As added by P.L.200-1991, SEC.1. Amended by P.L.241-1995, SEC.12; P.L.102-2007, SEC.4; P.L.34-2011, SEC.9.

IC 30-2-13-24
Seller or agent; prohibited acts
Sec. 24. A seller or an agent may not knowingly do the following:
(1) Except on request of a prospective purchaser, contact prospective purchasers in hospitals, health facilities, or similar institutions for the purpose of soliciting the sale of prepaid services or merchandise.
(2) Solicit relatives of a person whose death is apparently pending for the purpose of selling prepaid services or merchandise.
(3) Except where the arrangement is the subject of a contract allowed under this chapter, solicit, accept, or pay any consideration for recommending or causing a deceased person to be provided services or merchandise by specific sellers.
(4) Advertise prepaid services or merchandise in a false or misleading manner.
As added by P.L.200-1991, SEC.1. Amended by P.L.1-1992, SEC.160.

IC 30-2-13-25
Solicitation of sales; conditions
Sec. 25. Solicitation of a sale of prepaid services or merchandise is permitted by a seller or an agent of a seller if the following exist:
(1) The conditions set forth in sections 21 and 24 of this chapter are observed.
(2) The following are clearly identified:
(A) The seller or agent.
(B) The seller with whom the agent is affiliated.
(3) The purpose of the call or visit is explained.
(4) An appointment is made with the prospective purchaser. As added by P.L.200-1991, SEC.1.

IC 30-2-13-26
Confidentiality of contracts
Sec. 26. During the lifetime of the purchaser the contract executed under this chapter is confidential and neither the seller nor the trustee may disclose to a third party the identity of the purchaser or the terms of the contract. This section does not prohibit normal commercial activities by a seller with regard to an account receivable from a purchaser or compliance with a court order.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-27
Payments to board
Sec. 27. Each seller of a prepaid contract under this chapter shall pay to the board on a form provided by it not later than March 1 of each year from money not deposited in a trust or escrow the following amounts for each contract written during the preceding calendar year:
(1) Two dollars and fifty cents ($2.50) for each contract having a value of less than five hundred dollars ($500).
(2) Five dollars ($5) for each contract having a value of at least five hundred dollars ($500) and less than one thousand five hundred dollars ($1,500).
(3) Ten dollars ($10) for each contract having a value of one thousand five hundred dollars ($1,500) or more.
However, no fee is due and payable on contracts funded with a previously issued life insurance policy. The payment may be charged to the purchaser or, at the option of the seller, paid by the seller. A trustee shall quarterly report to the board all payments received by the trustee from all sellers during the preceding quarter. The report must identify the name and address of each seller from whom the trustee received payments and the total amount of the payments. The payments are administered under section 28 of this chapter.
As added by P.L.200-1991, SEC.1. Amended by P.L.207-1993, SEC.31; P.L.195-1997, SEC.2; P.L.114-1999, SEC.16.

IC 30-2-13-28
Preneed consumer protection fund; establishment; funding
Sec. 28. (a) The preneed consumer protection fund is established. The board shall deposit receipts under section 27 of this chapter in the preneed consumer protection fund.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The money in the fund and the interest accruing to the fund remain in the fund and do not revert to the state general fund.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-29
Use of money in fund Sec. 29. (a) Money in the fund may be used to provide restitution to a seller who performs a defaulted contract, to a purchaser, or to a purchaser's estate for pecuniary loss arising from a trust or an escrow required by:
(1) this chapter;
(2) IC 23-14-49-1;
(3) IC 30-2-9; or
(4) IC 30-2-10.
The repeal of a statute cited in this subsection does not terminate the ability of a party to a contract made under the repealed statute to receive restitution under this chapter.
(b) The purchaser, seller, or other interested person must request restitution by filing a verified complaint with the board.
(c) The board may investigate any verified complaint. Within sixty (60) days after a verified complaint is filed, the board shall determine if a seller has defaulted on a contract. If the seller's obligation to perform under the contract cannot be collected from the seller, the board shall order the auditor of state to make restitution from the fund.
(d) The amount of restitution may not exceed the gross amount of the original contract plus interest, compounded annually, on the gross amount that is figured, for each year or part of a year for which restitution is owed, using the lesser of:
(1) the rate set forth in IC 24-4.6-1-101 in effect on January 1 of each year; or
(2) the monthly average yield on United States Treasury Securities for the month of January of each year, adjusted to a constant maturity of one (1) year, as published by the Federal Reserve.
The fund may not be charged with court costs or the payment of legal or other fees. In computing the amount of restitution, the board shall give credit for:
(1) merchandise delivered; and
(2) resources still existing in trust.
(e) When restitution is paid from the fund, the fund is subrogated to the amount of the restitution, and the board shall ask the attorney general to take all reasonable steps to collect the subrogated amount from the seller. Any amount collected shall be deposited in the fund.
(f) Money in the fund may only be used for a purpose that is specified in this section.
(g) The payment of restitution from the fund is not a right, and a purchaser does not have a vested right in the fund as a beneficiary of the fund.
(h) The status of the fund shall be annually reviewed by the board. If the board determines during its annual review that the fund balance equals or exceeds two million five hundred thousand dollars ($2,500,000), the board shall suspend payments to the fund until after the next annual review that the board determines that the fund balance is less than two million five hundred thousand dollars ($2,500,000). As added by P.L.200-1991, SEC.1. Amended by P.L.120-1994, SEC.5; P.L.52-1997, SEC.54; P.L.114-1999, SEC.17; P.L.65-2007, SEC.5.

IC 30-2-13-30
Seller records and books
Sec. 30. (a) The seller shall maintain accurate records, books, and accounts for each contract sold under this chapter containing the following:
(1) Copies of all contracts.
(2) The dates of all contracts.
(3) The amounts paid and received under each contract.
(4) The complete name, address, and identification of all parties to each contract.
(b) The seller shall maintain at the seller's principal Indiana business address complete records of all transactions under this chapter that involve the seller. The records may be audited and examined by the board at any reasonable time.
(c) The seller shall maintain all records required by this section for the longer of:
(1) ten (10) years; or
(2) three (3) years after the date of full performance of a contract.
The records are business records and customer lists within the meaning of IC 24-2-3.
(d) The requirements of this section apply to a seller, a successor seller, and a seller who was previously designated to provide services or merchandise to a purchaser.
As added by P.L.200-1991, SEC.1. Amended by P.L.61-2008, SEC.9.

IC 30-2-13-31
Annual report
Sec. 31. (a) A seller who is required to register under this article, a cemetery under IC 25-15-9-17, a funeral home under IC 25-15, and a perpetual care fund under IC 23-14-48 shall file an annual report with the board that provides the following information:
(1) The name and location of each seller, cemetery, funeral home, and perpetual care fund.
(2) The name and business address of the owner and the names and business addresses of the resident agent and chief officer if the owner is not a natural person.
(3) If a cemetery, the amount of funds received by the owner during the previous fiscal year that are subject to trust requirements set forth in IC 23-14-48 and the amount required to be placed in trust, the amount of funds actually placed in trust to satisfy the requirements of IC 23-14-48, the name and address of the trustee, and if the funds are not held in trust by a corporate trustee, the name of the corporate surety and the amount of the trustee's fidelity bond as required by IC 23-14-51-4. (4) The amount of money or identity of other property received subject to the trust or escrow requirements of this chapter, the amount required to be placed in trust or escrow, the amount actually placed in trust or escrow, and the name and address of the trustee.
(5) For a holder of a certificate of authority under section 33 of this chapter, the information that is listed in section 33(b)(2) through 33(b)(4) of this chapter.
(b) The annual report required by this section must meet the following requirements:
(1) Be made on a form prescribed and furnished by the board.
(2) Be signed by the owner if an individual or by the president or vice president and the treasurer or secretary if the owner is not an individual.
(3) Be notarized and affirmed under penalties of perjury by the individuals signing the annual report.
(4) Be filed in the office of the board by the seller not later than ninety (90) days after the end of the seller's fiscal year.
(5) Be accompanied by an annual fee of ten dollars ($10) if the seller is a funeral home or cemetery.
(6) Be accompanied by the fee required by section 27 of this chapter.
(c) Each geographic location of a seller is a separate and distinct business and requires a separate report.
(d) The board may suspend the certificate of authority of a seller who fails to file the seller's annual report within the period required under this section.
As added by P.L.200-1991, SEC.1. Amended by P.L.207-1993, SEC.32; P.L.241-1995, SEC.13; P.L.52-1997, SEC.55; P.L.195-1997, SEC.3; P.L.253-1997(ss), SEC.28.

IC 30-2-13-32
General price list
Sec. 32. A seller of:
(1) prepaid services or merchandise; or
(2) at-need services or merchandise;
shall maintain for display or on request at the seller's place of business and in the possession of an agent appointed by the seller a fully detailed general price list of all prepaid and at-need services or merchandise offered by the seller. The seller shall make this list available to any individual requesting price information.
As added by P.L.200-1991, SEC.1. Amended by P.L.207-1993, SEC.33; P.L.241-1995, SEC.14.

IC 30-2-13-33
Certificates of authority
Sec. 33. (a) A seller may not sell or provide prepaid services or merchandise or a contract designed to provide a funding mechanism to be used in conjunction with the purchase of prepaid services or merchandise under this chapter without first obtaining a certificate

of authority from the board. However, an employee of a seller is exempt from subsections (b) and (c).
(b) A seller who seeks a certificate of authority must submit a statement to the board that includes the following:
(1) The seller's name and the address of the place of business.
(2) Information considered necessary by the board to show evidence of the seller's good moral character, reputation for fair dealing in business matters, and lack of a criminal record.
(3) The name, address, and Social Security number of each person authorized to directly represent the seller as an agent.
(4) A statement by the seller notarized and affirmed under the penalties for perjury that all payments required under section 27 of this chapter have been made.
(c) Upon issuance, the certificate of authority shall be posted conspicuously in the seller's place of business.
(d) A seller holding a certificate of authority or an agent of a seller who engages in door-to-door solicitation shall present a copy of the certificate of authority upon entry onto the premises of a prospective purchaser.
(e) A certificate of authority issued under this chapter expires annually on March 1.
(f) The board may renew a certificate of authority upon receipt of an application for renewal that includes the information listed in subsection (b).
As added by P.L.200-1991, SEC.1. Amended by P.L.207-1993, SEC.34; P.L.173-1996, SEC.16; P.L.195-1997, SEC.4; P.L.84-1998, SEC.27.

IC 30-2-13-34
Rules
Sec. 34. The board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-35
Seller misrepresentation
Sec. 35. It is a violation of this chapter for a seller to misrepresent the character, quality, durability, or suitability for a specific or an intended purpose of services or merchandise offered for sale to a purchaser.
As added by P.L.200-1991, SEC.1.

IC 30-2-13-36
Suspension of certificates of authority; fines
Sec. 36. The board may suspend the certificate of authority of a seller who violates a provision of this chapter. The board may suspend the certificate of authority of a seller who intentionally violates section 12.5 of this chapter for at least one (1) year. The board may assess a seller a fine of not more than ten thousand dollars ($10,000) for each violation of section 12.5, 13, 15, 21, 23, 24, or 25

of this chapter to be added to the fund established under section 28 of this chapter.
As added by P.L.200-1991, SEC.1. Amended by P.L.114-1999, SEC.18.

IC 30-2-13-37
Repealed
(Repealed by P.L.207-1993, SEC.35.)

IC 30-2-13-38
Uncured deceptive acts; violations; injunctive relief; private right of action
Sec. 38. (a) A seller who violates a provision of this chapter commits an uncured deceptive act (as defined in IC 24-5-0.5-2).
(b) A person doing business as a sole proprietor, a firm, a limited liability company, a corporation, an association, or a partnership, but not acting as a seller that:
(1) sells or advertises prepaid services or merchandise or services or merchandise (as defined in section 8 of this chapter) and fails to obtain the certificate of authority required by section 33 of this chapter; or
(2) sells or advertises prepaid services or merchandise or services or merchandise (as defined in section 8 of this chapter) after the entity's certificate of authority has:
(A) expired; or
(B) been rescinded, revoked, or suspended by the board;
commits a Class A misdemeanor. Each act committed in violation of this subsection constitutes a separate offense.
(c) The following may maintain an action to enjoin an individual or entity from continuing to violate this section:
(1) The board.
(2) The attorney general.
(3) The prosecuting attorney of a county in which a violation occurs.
(d) A purchaser has a private right of action against a seller who commits an uncured deceptive act.
(e) A trustee or escrow agent, acting as a fiduciary, that disburses funds in a trust or escrow account established under this chapter without verifying that the seller has delivered the services or merchandise for which the funds were deposited through the use of documentation required under rules adopted by the state board of funeral and cemetery service established by IC 25-15-9-1 commits a Class A infraction.
(f) A person who knowingly or intentionally uses or disburses funds in a trust or escrow account established under this chapter for purposes other than the purposes required under this chapter commits a Class C felony.
As added by P.L.114-1999, SEC.19. Amended by P.L.61-2008, SEC.10; P.L.143-2009, SEC.18.
IC 30-2-13-39
Prohibited relationships between sellers and trustees or escrow agents
Sec. 39. (a) This section does not apply to a trust funded by the method described in section 11(c) of this chapter.
(b) A seller may not be an affiliate, a parent, or a subsidiary organization of the trustee or escrow agent, acting as a fiduciary, of a trust or escrow account established after June 30, 2008, to hold consideration paid for services or merchandise subject to a contract entered into under this chapter by the seller and a purchaser.
As added by P.L.61-2008, SEC.11.



CHAPTER 14. UNIFORM PRINCIPAL AND INCOME ACT

IC 30-2-14-1
"Accounting period" defined
Sec. 1. As used in this chapter, "accounting period" means a calendar year unless another twelve (12) month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve (12) month period that begins when an income interest begins or ends when an income interest ends.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-2
"Beneficiary" defined
Sec. 2. As used in this chapter, "beneficiary" includes, in the case of:
(1) a decedent's estate, an heir, and a devisee; and
(2) a trust, an income beneficiary, and a remainder beneficiary.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-3
"Fiduciary" defined
Sec. 3. As used in this chapter, "fiduciary" means a personal representative or a trustee. The term includes an executor, an administrator, a successor personal representative, a special administrator, and a person performing substantially the same function.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-4 "Income" defined
Sec. 4. As used in this chapter, "income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in sections 21 through 35 of this chapter.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-5
"Income beneficiary" defined
Sec. 5. As used in this chapter, "income beneficiary" means a person to whom net income of a trust is or may be payable.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-6
"Income interest" defined
Sec. 6. As used in this chapter, "income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-7
"Mandatory income interest" defined
Sec. 7. As used in this chapter, "mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-8
"Net income" defined
Sec. 8. As used in this chapter, "net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-9
"Person" defined
Sec. 9. As used in this chapter, "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-10
"Principal" defined
Sec. 10. As used in this chapter, "principal" means property that is held in trust for distribution to a remainder beneficiary when the

trust terminates or that will remain perpetually vested in the trustee.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-11
"Remainder beneficiary" defined
Sec. 11. As used in this chapter, "remainder beneficiary" means a person entitled to receive principal when an income interest ends.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-12
"Terms of a trust" defined
Sec. 12. As used in this chapter, "terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-13
"Trustee" defined
Sec. 13. As used in this chapter, "trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-14
Allocating receipts and disbursements between principal and income
Sec. 14. (a) The following applies to a fiduciary in allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of this chapter:
(1) A fiduciary shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter.
(2) A fiduciary may administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter. An inference that the fiduciary has improperly exercised the discretion does not arise from the fact that the fiduciary has made or has not made an allocation contrary to a provision of this chapter.
(3) A fiduciary shall administer a trust or an estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration.
(4) A fiduciary shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust or the will and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.
(b) In exercising the power to adjust under section 15 of this

chapter or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or an estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one (1) or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-15
Power of trustee to adjust between principal and income
Sec. 15. (a) A trustee may adjust between principal and income to the extent the trustee considers necessary if:
(1) the trustee invests and manages trust assets as a prudent investor;
(2) the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income; and
(3) the trustee determines:
(A) after applying the rules in section 14(a) of this chapter; and
(B) considering any power the trustee may have under the trust or the will to invade principal or accumulate income;
that the trustee is unable to comply with section 14(b) of this chapter.
(b) In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee may consider, but is not limited to, any of the following:
(1) The nature, purpose, and expected duration of the trust.
(2) The intent of the settlor.
(3) The identity and circumstances of the beneficiaries.
(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital.
(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor.
(6) The net amount allocated to income under this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available.
(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income. (8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.
(9) The anticipated tax consequences of an adjustment.
(c) A trustee may not make an adjustment:
(1) that diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;
(2) that reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;
(3) that changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;
(4) from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;
(5) if possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;
(6) if possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment; or
(7) if the trustee is a beneficiary of the trust.
(d) If subsection (c)(5), (c)(6), or (c)(7) applies to a trustee and there is more than one (1) trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.
(e) A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee:
(1) is uncertain about whether possessing or exercising the power will cause a result described in subsection (c)(1) through (c)(6); or
(2) determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c).
The release may be permanent or for a specified period, including a period measured by the life of an individual.
(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a). (g) Nothing in this chapter is intended to create or imply a duty to make an adjustment. A trustee incurs no liability for:
(1) not considering whether to make an adjustment; or
(2) choosing not to make an adjustment.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-16
Notice of proposed action
Sec. 16. (a) A trustee may give a notice of proposed action regarding a matter governed by this chapter as set forth in this section. For purposes of this section, a proposed action includes a course of action and a decision not to take action.
(b) The trustee shall mail notice of the proposed action to all living beneficiaries who:
(1) are receiving; or
(2) are entitled to receive:
(A) income under the trust; or
(B) a distribution of principal;
if the trust were terminated at the time the notice is given.
If a beneficiary described in this subsection is a minor, the trustee may comply with this subsection by mailing the notice to any court appointed or natural guardian of the minor.
(c) A trustee is not required to give notice of proposed action to any person who consents in writing to the proposed action. The consent may be executed at any time before or after the proposed action is taken.
(d) The notice of proposed action shall state that the notice is given as set forth in this section and shall state all of the following:
(1) The name and mailing address of the trustee.
(2) The name and telephone number of a person who may be contacted for additional information.
(3) A description of the action proposed to be taken and an explanation of the reasons for the action.
(4) The time within which objections to the proposed action may be made, which shall be at least thirty (30) days after the mailing of the notice of proposed action.
(5) The date on or after which the proposed action may be taken or is effective.
(6) A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address stated in the notice of proposed action within the period specified in the notice of proposed action.
(e) A trustee is not liable to a beneficiary for an action regarding a matter governed by this chapter if:
(1) the trustee does not receive a written objection to the proposed action from the beneficiary within the applicable period; and
(2) the other requirements of this section are satisfied.
If a beneficiary not entitled to notice objects under this section, the trustee is not liable to any current or future beneficiary with respect

to the proposed action.
(f) If the trustee receives a written objection within the applicable period, either the trustee or a beneficiary may petition the court to have the proposed action taken as proposed, taken with modifications, or denied. In the proceeding, a beneficiary objecting to the proposed action has the burden of proving that the trustee's proposed action should not be taken. A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding. If the trustee decides not to implement the proposed action, the trustee shall mail notice to the beneficiaries described in subsection (b) of the decision not to take the action. The trustee's decision not to implement the proposed action does not itself give rise to liability to any current or future beneficiary. Within thirty (30) days after the mailing of the notice not to implement the proposed action, a beneficiary may petition the court to have the action taken and has the burden of proving that it should be taken.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-17
Discretionary powers of fiduciary; failure to exercise power; remedies
Sec. 17. (a) A court shall not change a fiduciary's decision to exercise or not to exercise a discretionary power conferred by this chapter unless it determines that the decision was an abuse of the fiduciary's discretion. A court shall not determine that a fiduciary abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.
(b) The decisions to which subsection (a) applies include the following:
(1) A determination under section 15(a) of this chapter of whether and to what extent an amount should be transferred from principal to income or from income to principal.
(2) In deciding whether and to what extent to exercise the power conferred by section 15(a) of this chapter, a determination of the following:
(A) The factors that are relevant to the trust and the trust's beneficiaries.
(B) The extent to which the factors are relevant.
(C) The weight, if any, to be given to the relevant factors.
(c) If a court determines that a fiduciary has abused the fiduciary's discretion, the remedy shall be to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused the fiduciary's discretion, subject to the following:
(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the fiduciary to distribute to the beneficiary an amount that the court determines will restore the beneficiaries, in whole or in part, to their appropriate positions. (2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries, in whole or in part, to their appropriate positions by requiring:
(A) the fiduciary to withhold an amount from at least one (1) future distribution to that beneficiary; or
(B) the beneficiary to return some or all of the distribution to the trust.
(3) To the extent the court is unable, after applying subdivisions (1) and (2), to restore the beneficiaries to the positions they would have occupied if the fiduciary had not abused the fiduciary's discretion, the court shall require the fiduciary to pay an appropriate amount to:
(A) at least one (1) of the beneficiaries;
(B) the trust; or
(C) entities under both clauses (A) and (B).
(d) Upon a petition by the fiduciary, the court having jurisdiction over the trust or estate shall determine whether a proposed exercise or nonexercise of a discretionary power by the fiduciary will result in an abuse of the fiduciary's discretion. The petition shall:
(1) describe the proposed exercise or nonexercise of the power;
(2) contain sufficient information to inform the beneficiaries of:
(A) the reasons for the proposal; and
(B) the facts upon which the fiduciary relies; and
(3) contain an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power.
(e) A beneficiary who challenges a fiduciary's proposed decision or actual decision to exercise or not to exercise a discretionary power conferred by this chapter shall have the burden of establishing that it will result or did result in an abuse of discretion.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-18
Distributions to beneficiaries; payment of fees and costs
Sec. 18. After an income interest in a trust ends, the following rules apply:
(1) A fiduciary of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in sections 20 through 43 of this chapter that apply to trustees and the rules in subdivision (5). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.
(2) A fiduciary shall determine the remaining net income of a terminating income interest under the rules in sections 20 through 43 of this chapter that apply to trustees and by:
(A) including in net income all income from property used to discharge liabilities;
(B) paying from income or principal, in the fiduciary's

discretion:
(i) fees of attorneys, accountants, and fiduciaries;
(ii) court costs and other expenses of administration; and
(iii) interest on death taxes;
but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and
(C) paying from principal all other disbursements made or incurred in connection with the winding up of a terminating income interest, including debts; funeral expenses; disposition of remains; family allowances; and death taxes and related penalties that are apportioned to the terminating income interest by the terms of the trust or applicable law.
(3) If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.
(4) A fiduciary shall distribute the net income remaining after distributions required by subdivision (3) in the manner described in section 19 of this chapter to all residuary beneficiaries, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.
(5) A fiduciary may not reduce principal or income receipts from property described in subdivision (1) because of a payment described in section 38 or 39 of this chapter to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by:
(A) including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts:
(i) accrued or became due before, on, or after the date of an individual's death; or
(ii) an income interest's terminating event; and
(B) making a reasonable provision for amounts that the fiduciary believes the terminating income interest may become obligated to pay after the property is distributed.
As added by P.L.84-2002, SEC.2. Amended by P.L.61-2006, SEC.6.

IC 30-2-14-19
Beneficiary's share of net income
Sec. 19. (a) Each beneficiary described in section 18(4) of this

chapter is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one (1) distribution of assets to beneficiaries to whom this section applies, each beneficiary, including a beneficiary who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.
(b) In determining a beneficiary's share of net income, the following rules apply:
(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.
(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.
(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.
(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.
(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.
(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-20
Income interest; asset subject to trust
Sec. 20. (a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.
(b) An asset becomes subject to a trust:
(1) on the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;
(2) on the date of a testator's death in the case of an asset that

becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or
(3) on the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.
(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.
(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-21
Income receipts and disbursements
Sec. 21. (a) A trustee shall allocate an income receipt or disbursement other than one to which section 18(1) of this chapter applies to principal if its due date occurs before:
(1) an individual dies in the case of an estate; or
(2) an income interest begins in the case of a trust or successive income interest.
(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which an individual dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which an individual dies or an income interest begins must be allocated to principal and the balance must be allocated to income.
(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which section 23 of this chapter applies are considered to be due on:
(1) the date fixed by the entity for determining who is entitled to receive the distribution; or
(2) if no date is fixed, the declaration date for the distribution.
A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-22
Termination of mandatory income interest
Sec. 22. (a) As used in this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be

added to principal under the terms of the trust.
(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent (5%) of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.
(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-23
Receipts from an entity
Sec. 23. (a) As used in this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest. The term does not include the following:
(1) A trust or an estate to which section 24 of this chapter applies.
(2) A business or an activity to which section 25 of this chapter applies.
(3) An asset backed security to which section 37 of this chapter applies.
(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.
(c) A trustee shall allocate the following receipts from an entity to principal:
(1) Property other than money.
(2) Money received in one (1) distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity.
(3) Money received in total or partial liquidation of the entity.
(4) Money received from an entity that is:
(A) a regulated investment company; or
(B) a real estate investment trust;
if the money distributed is a capital gain dividend for federal income tax purposes.
(d) Money is received in partial liquidation:
(1) to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or
(2) if the total amount of money and property received in a distribution or series of related distributions is greater than

twenty percent (20%) of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.
(e) Money is not received in partial liquidation, nor may it be taken into account under subsection (d)(2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.
(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by:
(1) the entity's board of directors; or
(2) a person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-24
Distributions of principal and income from trust or estate
Sec. 24. A trustee shall allocate to:
(1) income an amount received as a distribution of income; and
(2) principal an amount received as a distribution of principal;
from a trust or an estate in which the trust has an interest other than a purchased interest. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 23 or 37 of this chapter applies to a receipt from the trust.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-25
Separate accounting records for business or activity
Sec. 25. (a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.
(b) A trustee who accounts separately for a business or other activity may determine the extent to which:
(1) its net cash receipts must be retained for:
(A) working capital;
(B) the acquisition or replacement of fixed assets; and
(C) other reasonably foreseeable needs of the business or activity; and
(2) the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records.
If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business. (c) Activities for which a trustee may maintain separate accounting records include:
(1) retail, manufacturing, service, and other traditional business activities;
(2) farming;
(3) raising and selling livestock and other animals;
(4) management of rental properties;
(5) extraction of minerals and other natural resources;
(6) timber operations; and
(7) activities to which section 36 of this chapter applies.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-26
Receipts and property allocated to principal
Sec. 26. A trustee shall allocate to principal:
(1) to the extent not allocated to income under this chapter, assets received from:
(A) a transferor during the transferor's lifetime;
(B) a decedent's estate;
(C) a trust with a terminating income interest; or
(D) a payer under a contract naming the trust or its trustee as beneficiary;
(2) money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to sections 23 through 37 of this chapter;
(3) amounts recovered from third parties to reimburse the trust because of disbursements described in section 39(a)(7) of this chapter or for other reasons to the extent not based on the loss of income;
(4) proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;
(5) net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and
(6) other receipts as provided in sections 30 through 37 of this chapter.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-27
Rental property receipts
Sec. 27. To the extent that a trustee accounts for receipts from rental property under this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's

contractual obligations have been satisfied with respect to that amount.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-28
Obligation to pay money to trustee
Sec. 28. (a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.
(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one (1) year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one (1) year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.
(c) Notwithstanding any other provision of this section, when an obligation described in this section is held as an asset of a charitable remainder trust, an increase in the value of the obligation over the value of the obligation at the time of acquisition by the trust is distributable as income. For purposes of this subsection, the increase in value is available for distribution only when the trustee receives cash on account of the obligation. If the obligation is surrendered or liquidated partially, the cash available shall be attributed first to the increase. The increase is distributable to the income beneficiary who is the income beneficiary at the time the cash is received.
(d) This section does not apply to an obligation to which section 31, 32, 33, 34, 36, or 37 of this chapter applies.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-29
Life insurance policy proceeds; proceeds of other contracts
Sec. 29. (a) Except as otherwise provided in subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.
(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to section 25 of this chapter, loss of profits from a business.
(c) This section does not apply to a contract to which section 31 of this chapter applies. As added by P.L.84-2002, SEC.2.

IC 30-2-14-30
Insubstantial allocation between principal and income
Sec. 30. If a trustee determines that an allocation between principal and income required by section 31, 32, 33, 34, or 37 of this chapter is insubstantial, the trustee may allocate the entire amount to principal unless one (1) of the circumstances described in section 15(c) of this chapter applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in section 15(d) of this chapter and may be released for the reasons and in the manner described in section 15(e) of this chapter. An allocation is presumed to be insubstantial if:
(1) the amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent (10%); or
(2) the value of the asset producing the receipt for which the allocation would be made is less than ten percent (10%) of the total value of the trust's assets at the beginning of the accounting period.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-31
Allocating payments to principal or income
Sec. 31. (a) This section does not apply to a payment to which section 32 of this chapter applies.
(b) As used in this section, "payment" means a payment that a trustee may receive over a fixed number of years or during the life of one (1) or more individuals because of services rendered or property transferred to the payer in exchange for future payments, regardless of whether the trustee also has the option to receive the payment in a lump sum or other form of payment, whether the payment is made in money or other property, and whether the payment is made from the payer's general assets or from a separate fund created by the payer. For purposes of subsection (h), the term also includes any payment from any separate fund, regardless of the reason for the payment.
(c) As used in this section, "separate fund" includes a private or commercial annuity, an individual retirement account, and a pension, profit sharing, stock bonus, or stock ownership plan (including an individual account under a plan and a separate share of any account described in this subsection).
(d) To the extent that a payment is characterized as interest, a dividend, or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.
(e) If a payment is not characterized as interest, a dividend, or an equivalent payment and is made from a separate fund, the payment

shall be allocated between income and principal as follows:
(1) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and allocate the balance of the payment to principal.
(2) If a trustee cannot determine the internal income of the separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal five percent (5%) of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee cannot determine the internal income of the separate fund or the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under section 7520 of the Internal Revenue Code, for the month preceding the accounting period for which the computation is made.
(f) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and the payment is made otherwise than from a separate fund, then the trustee shall allocate to income ten percent (10%) of any part of the payment that is required to be made during the accounting period and the balance to principal, unless no part of the payment is required to be made or the payment received is the entire amount to which the trustee is entitled, in which case the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.
(g) Notwithstanding any other provision of this section, when a private or commercial deferred annuity is held as an asset of a charitable remainder trust, an increase in the value of the obligation over the value of the obligation at the time of the acquisition by the trust is distributable as income. For purposes of this subsection, the increase in value is available for distribution only when the trustee exercises a right of withdrawal or otherwise receives cash on account of the obligation. If the obligation is surrendered wholly or partially before annuitization, the cash available shall be attributed first to the increase. The increase is distributable to the income beneficiary who is the income beneficiary at the time the cash is received.
(h) Except as provided in subdivision (2), trusts described in subdivision (1) are subject to the following special rules regarding allocations and distributions of income provided in subdivision (3):
(1) This subsection applies to:
(A) a trust to which an election to qualify for a marital deduction under Section 2056(b)(7) of the Internal Revenue Code has been made; or
(B) a trust that qualifies for the marital deduction under Section 2056(b)(5) of the Internal Revenue Code.
(2) This subsection does not apply to a series of payments if and

to the extent that the series of payments would, without the application of this subsection, qualify for the marital deduction under Section 2056(b)(7)(C) of the Internal Revenue Code.
(3) Except as provided in subdivision (2), a payment made from a separate fund to a trust described in subdivision (1) shall be allocated between income and principal in accordance with subsection (e)(1) and (e)(2) and not in accordance with subsection (d) or (f), even if part or all of the payment is characterized as interest, a dividend, or an equivalent payment, and even if the payment is the entire amount to which the trustee is entitled. The trustee shall distribute to the surviving spouse the part of the payment allocated to income. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute all of the internal income of the fund to the trust. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments from the separate fund to the trust during the accounting period.
As added by P.L.84-2002, SEC.2. Amended by P.L.143-2009, SEC.19.

IC 30-2-14-32
Receipts from liquidating asset
Sec. 32. (a) As used in this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one (1) year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include the following:
(1) A payment subject to section 31 of this chapter.
(2) Resources subject to section 33 of this chapter.
(3) Timber subject to section 34 of this chapter.
(4) An activity subject to section 36 of this chapter.
(5) An asset subject to section 37 of this chapter.
(6) Any asset for which the trustee establishes a reserve for depreciation under section 40 of this chapter.
(b) A trustee shall allocate to income ten percent (10%) of the receipts from a liquidating asset and the balance to principal.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-33
Receipts from an interest in minerals or other natural resources
Sec. 33. (a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources under this section, the trustee shall allocate them as follows:
(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.
(2) If received from a production payment, a receipt must be

allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.
(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, ninety percent (90%) must be allocated to principal and the balance to income.
(4) If an amount is received from a working interest or any other interest not provided for in subdivision (1), (2), or (3), ninety percent (90%) of the net amount received must be allocated to principal and the balance to income.
(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, ninety percent (90%) of the amount must be allocated to principal and the balance to income.
(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.
(d) If a trust owns an interest in minerals, water, or other natural resources on January 1, 2003, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before January 1, 2003. If the trust acquires an interest in minerals, water, or other natural resources after December 31, 2002, the trustee shall allocate receipts from the interest as provided in this chapter.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-34
Net receipts from the sale of timber and related products
Sec. 34. (a) To the extent that a trustee accounts for receipts from the sale of timber and related products under this section, the trustee shall allocate the net receipts:
(1) to income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;
(2) to principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;
(3) to or between income and principal if the net receipts are from:
(A) the lease of timberland; or
(B) a contract to cut timber from land owned by a trust;
by determining the amount of timber removed from the land under the lease or contract and applying the rules in subdivisions (1) and (2); or
(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated under subdivision (1), (2), or (3).
(b) In determining net receipts to be allocated under subsection

(a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.
(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.
(d) If a trust owns an interest in timberland, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before January 1, 2003. If the trust acquires an interest in timberland after December 31, 2002, the trustee shall allocate net receipts from the sale of timber and related products as provided in this chapter.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-35
Marital deduction for trust assets
Sec. 35. (a) If:
(1) a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets; and
(2) the amounts that the trustee transfers from principal to income under section 15 of this chapter and distributes to the spouse from principal under the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction;
the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by section 15(a) of this chapter. The trustee may decide which action or combination of actions to take.
(b) In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-36
Transactions in derivatives; granting, acquiring, or exercising an option
Sec. 36. (a) As used in this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in:
(1) some or all changes in the price of a tangible or intangible asset or group of assets; or
(2) changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.
(b) To the extent that a trustee does not account under section 25 of this chapter for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.
(c) If a trustee: (1) grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted;
(2) grants an option that permits another person to sell property to the trust; or
(3) acquires an option to buy property for the trust or an option to sell an asset owned by the trust;
and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-37
Asset backed securities
Sec. 37. (a) As used in this section, "asset backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which section 23 or section 31 of this chapter applies.
(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment that the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.
(c) If a trust receives one (1) or more payments in exchange for the trust's entire interest in an asset backed security in one (1) accounting period, the trustee shall allocate the payments to principal. If a payment is one (1) of a series of payments that will result in the liquidation of the trust's interest in the security over more than one (1) accounting period, the trustee shall allocate ten percent (10%) of the payment to income and the balance to principal.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-38
Disbursements from income
Sec. 38. A trustee shall make the following disbursements from income to the extent that they are not disbursements to which section 18(2)(B) or 18(2)(C) of this chapter applies:
(1) one-half (1/2) of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;
(2) one-half (1/2) of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;
(3) all of the other ordinary expenses incurred in connection

with the administration, management, or preservation of trust property and the distribution of income, including:
(A) interest;
(B) ordinary repairs;
(C) regularly recurring taxes assessed against principal; and
(D) expenses of a proceeding or other matter that concerns primarily the income interest; and
(4) recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-39
Disbursements from principal
Sec. 39. (a) A trustee shall make the following disbursements from principal:
(1) the remaining one-half (1/2) of the disbursements described in section 38(1) and 38(2) of this chapter;
(2) all of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;
(3) payments on the principal of a trust debt;
(4) expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;
(5) premiums paid on a policy of insurance not described in section 38(4) of this chapter of which the trust is the owner and beneficiary;
(6) estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and
(7) disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.
(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-40
Principal asset subject to depreciation
Sec. 40. (a) As used in this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual

obsolescence of a fixed asset having a useful life of more than one (1) year.
(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:
(1) of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;
(2) during the administration of a decedent's estate; or
(3) under this section if the trustee is accounting under section 25 of this chapter for the business or activity in which the asset is used.
(c) An amount transferred to principal need not be held as a separate fund.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-41
Principal disbursements; income transfers to reimburse principal or create principal disbursement reserve
Sec. 41. (a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one (1) or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.
(b) Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:
(1) an amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;
(2) a capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;
(3) disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;
(4) periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and
(5) disbursements described in section 39(a)(7) of this chapter.
(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).
As added by P.L.84-2002, SEC.2.

IC 30-2-14-42
Tax payments
Sec. 42. (a) A tax required to be paid by a trustee based on

receipts allocated to income must be paid from income.
(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.
(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:
(1) from income to the extent that receipts from the entity are allocated to income;
(2) from principal to the extent that receipts from the entity are allocated only to principal;
(3) proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and
(4) from principal to the extent that the tax exceeds the total receipts from the entity.
(d) After applying subsections (a) through (c), the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.
As added by P.L.84-2002, SEC.2. Amended by P.L.143-2009, SEC.20.

IC 30-2-14-43
Adjustments to offset shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries
Sec. 43. (a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from:
(1) elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters;
(2) an income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or
(3) the ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.
(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, a trust, or a beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each

estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-44
Uniformity of the law
Sec. 44. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
As added by P.L.84-2002, SEC.2.



CHAPTER 15. TOTAL RETURN UNITRUSTS

IC 30-2-15-2
"Income trust"
Sec. 2. As used in this chapter, "income trust" means a trust created by an inter vivos or a testamentary instrument that has terms that describe the amount that may or must be distributed to a beneficiary by referring to the trust's income.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-3
"Net fair market value"
Sec. 3. As used in this chapter, "net fair market value" means the fair market value of each asset comprising the trust reduced by the liens, debts, and encumbrances of the trust, regardless of whether the liens, debts, and encumbrances are allocable to a specific asset.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-4
"Total return unitrust"
Sec. 4. As used in this chapter, "total return unitrust" means an income trust that has been converted to a total return unitrust in accordance with this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-5
"Trustee"
Sec. 5. As used in this chapter, "trustee" refers to the:
(1) trustee of a trust; or
(2) if at least two (2) persons are acting as trustee, a majority of the trustees.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-6
"Unitrust amount"
Sec. 6. As used in this chapter, "unitrust amount" means an amount computed as a percentage of the fair market value of the trust as set forth in this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-7
"Unitrust rate"
Sec. 7. As used in this chapter, "unitrust rate" means the

percentage of the fair market value of the trust that is determined under section 15 of this chapter and used to calculate the unitrust amount.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-8
"Year"
Sec. 8. As used in this chapter, "year" means a calendar year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-9
Trustee's power to convert trust, reconvert trust, and change unitrust rate
Sec. 9. A trustee may:
(1) release the trustee's power to adjust between trust principal and income under IC 30-2-14-15 and convert an income trust to a total return unitrust;
(2) reconvert a total return unitrust to an income trust; or
(3) change the unitrust rate;
if the requirements of this chapter are met.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-10
Acting without court approval
Sec. 10. (a) Unless expressly prohibited in the governing trust instrument, and if the trustee would not be prohibited from exercising the power to adjust under IC 30-2-14-15(a) because at least one (1) of the provisions of IC 30-2-14-15(c)(3) through IC 30-2-14-15(c)(7) would be applicable, a trustee may, without the approval of the court having jurisdiction of the trust, take an action set forth in section 9 of this chapter if:
(1) the trustee sends written notice of the trustee's proposed action to:
(A) the settlor of the trust, if the settlor is living; and
(B) the trust beneficiaries described in IC 30-2-14-16(b); and
(2) no person who receives a written notice under subdivision (1) objects to the proposed action.
(b) To the extent applicable, the notice must:
(1) state the trustee's intent to release the power to adjust under IC 30-2-14-15 and to convert the trust to a total return unitrust; and
(2) describe how the unitrust will operate and any decisions made by the trustee under this chapter.
In the notice, the trustee shall also specify an effective date of the conversion, reconversion, or change in the unitrust rate.
(c) A person who receives notice under subsection (a) of a trustee's proposed action may object to the proposed action by delivering a written objection to the trustee not later than sixty (60) days after receiving the notice.
As added by P.L.3-2003, SEC.2.
IC 30-2-15-11
Petition by trustee
Sec. 11. If a trustee:
(1) receives an objection under section 10 of this chapter;
(2) elects not to proceed under section 10 of this chapter; or
(3) is not able to proceed under section 10 of this chapter because the trustee does not have the power to adjust under IC 30-2-14-15(c)(5), IC 30-2-14-15(c)(6), or IC 30-2-14-15(c)(7);
the trustee may petition the court having jurisdiction of the trust for an order that allows the trustee to take an action described in section 9 of this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-12
Petition by trust beneficiary
Sec. 12. A trust beneficiary described in IC 30-2-14-16(b) may petition the court having jurisdiction of the trust to order the trustee to take an action described in section 9 of this chapter, if the action would not alter any amount in the trust that is permanently set aside for charitable purposes unless both income and principal are set aside.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-13
When court shall approve conversion, reconversion, or change in rate
Sec. 13. If the court finds that the conversion, reconversion, or change in the unitrust rate under this chapter will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust, the court shall approve the conversion, reconversion, or change in the unitrust rate under this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-14
Reconversion's release of power to adjust void
Sec. 14. This section applies if a total return unitrust is reconverted to an income trust. The trustee's release of the trustee's power under IC 30-2-14-15, if it was given at the time the trust was converted to a total return unitrust, is void when the trust is reconverted.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-15
Conversion to unitrust; unitrust rate
Sec. 15. (a) When a trustee gives notice of a proposed action under section 10 of this chapter to convert a trust to a unitrust, the trustee must include the unitrust rate in the notice of proposed action.
(b) If:
(1) the trustee proposes a unitrust rate of four percent (4%) in

the notice of proposed action; and
(2) no beneficiary entitled to notice of the proposed action makes a written objection to the unitrust rate under section 10 of this chapter;
the unitrust rate must be four percent (4%).
(c) A trust may have a unitrust rate that represents a reasonable current return from the trust and best reflects the goals of the trust and the intent of the settlor or testator, but that is not less than three percent (3%) or more than five percent (5%), if the rate is:
(1) agreed upon in writing by the trustee and the beneficiaries entitled to notice under section 11 of this chapter; or
(2) ordered by the court having jurisdiction of the trust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-16
Unitrust amount; initial two years of trust
Sec. 16. For the first two (2) years of the trust or the first two (2) years after the conversion to a total return unitrust under this chapter, the unitrust amount for a current valuation year of the trust must be the product of the unitrust rate multiplied by the net fair market values of the assets held in the trust on the first business day of the current valuation year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-17
Unitrust amount; successive years
Sec. 17. Beginning with the third year of the trust, and each year after that year, the unitrust amount for a current valuation year of the trust is the product of the unitrust rate multiplied by the average of the net fair market values of the assets held in the trust on the first business day of:
(1) the current valuation year; and
(2) each of the two (2) years of the trust immediately preceding the current valuation year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-18
Net fair market value of unitrust assets
Sec. 18. In determining the net fair market value of each asset held in the trust under sections 16 and 17 of this chapter, the value of the following may not be included:
(1) Any residential property or tangible personal property that, as of the first business day of the current valuation year, at least one (1) income beneficiary of the trust has or had the right to:
(A) occupy; or
(B) possess or control;
other than in a capacity as trustee. However, the right of occupancy or the right to possession or control shall be considered to be the unitrust amount with respect to the residential property or the tangible personal property. (2) Any asset specifically given to a beneficiary under the terms of the trust and the return on that investment. The return on the investment shall be distributable to the beneficiary.
(3) Any assets that are held in a testator's estate.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-19
Trustee powers
Sec. 19. (a) The trustee may exclude any assets for which the fair market value is not readily determinable from the determination of net fair market value of trust assets. However, the terms of the trust continue to apply to these assets.
(b) The trustee may determine any other matter necessary for the proper functioning of the total return unitrust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-20
Prohibited reduction in unitrust amount
Sec. 20. The unitrust amount may not be reduced for expenses that would be deducted from income if the trust were not a total return unitrust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-21
Adjusting net fair market values of assets
Sec. 21. For purposes of section 16 of this chapter, the net fair market values of the assets held in trust on the first business day of a proper valuation year shall be adjusted to reflect any:
(1) reduction, in the case of a distribution or payment; or
(2) increase, in the case of a receipt;
for the prior valuation year as if the distribution, payment, or receipt had occurred on the first day of the prior valuation year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-22
Prorating unitrust amount in short year
Sec. 22. (a) As used in this section, "short year" refers to a part of a calendar year that:
(1) begins when the interest of the current beneficiary or class of current beneficiaries begins; or
(2) ends when the interest of the current beneficiary or class of beneficiaries ends.
(b) The trustee shall prorate the unitrust amount on a daily basis in a short year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-23
Unitrust amount's satisfying tax law requirement of preserving tax benefit
Sec. 23. (a) This section applies to the following trusts: (1) A trust for which a marital deduction has been taken for federal tax purposes during the lifetime of the spouse for whom the trust was created under Section 2056 or 2523 of the Internal Revenue Code.
(2) A trust to which the generation-skipping transfer tax due under Section 2601 of the Internal Revenue Code does not apply by reason of any effective date or transition rule.
(b) To the extent necessary to satisfy a tax law requirement or to preserve a tax benefit, the unitrust amount may not be less than the net income of the trust. Net income of the trust shall be determined as if the trust were not a unitrust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-24
Construing the governing instrument
Sec. 24. After the income trust is converted to a total return unitrust under this chapter, both of the following apply:
(1) The term "income" in the governing instrument means the unitrust amount plus any income from the trust assets excluded from the determination of net fair market value under sections 18 and 19 of this chapter.
(2) The trustee shall make regular distributions in accordance with the governing instrument construed in accordance with this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-25
Paying the unitrust amount
Sec. 25. (a) Except as provided in subsection (b), and unless otherwise provided by the governing instrument, the unitrust amount shall be considered to have been paid from net income. The net income of the trust shall be determined as if the trust were not a unitrust.
(b) To the extent that:
(1) net income is insufficient to pay the unitrust amount, the unitrust amount shall be considered to have been paid from net realized short term capital gains;
(2) net income and net realized short term capital gains are insufficient to pay the unitrust amount, the unitrust amount shall be considered to have been paid from net realized long term capital gains; and
(3) net income and net realized short term and net long term capital gains are insufficient to pay the unitrust amount, the unitrust amount shall be considered to have been paid from the principal of the trust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-26
Immunity of trustee
Sec. 26. (a) A trustee who in good faith acts or fails to act under

section 9 of this chapter is not liable to any person affected by the action or inaction, regardless of whether the person:
(1) received written notice as provided in section 10 of this chapter; and
(2) was under legal disability at the time of the delivery of the notice.
(b) The exclusive remedy of a person affected by the action or inaction of a trustee is to obtain an order of the court having jurisdiction of the trust that directs the trustee to take an action described in section 9 of this chapter.
As added by P.L.3-2003, SEC.2.



CHAPTER 16. PAYROLL SAVINGS PLAN ADMINISTRATION

IC 30-2-16-2
"Payroll savings plan"
Sec. 2. As used in this chapter, "payroll savings plan" means a method provided by an employer to the employer's employees for the voluntary purchase of United States savings bonds on a regular schedule through the designation of an amount to be deducted each pay period until a sufficient amount accumulates to pay the purchase price of at least one (1) United States savings bond.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-3
"Payroll savings plan administrator"
Sec. 3. As used in this chapter, "payroll savings plan administrator" means an organization that:
(1) has been qualified by the Federal Reserve Bank or the Bureau of the Public Debt under 31 CFR Part 317 to sell United States savings bonds; and
(2) operates payroll savings plans on behalf of employers for the purchase of United States savings bonds.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-4
"Static balance"
Sec. 4. As used in this chapter, "static balance" means an amount held by a payroll savings plan administrator for a participant who:
(1) is not making allotments of payroll deductions to the payroll savings plan administrator; but
(2) has not terminated the individual's directions to the participant's employer or the employer's payroll savings plan administrator to purchase United States savings bonds for the individual when a sufficient balance accumulates to pay the purchase price.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-5
Static balance administration services; reimbursement of administrator
Sec. 5. Subject to this chapter, a payroll savings plan administrator is entitled to reimbursement from a static balance for reasonable expenses incurred in the performance of static balance

administration services beginning with the year after the participant ceases to make allotments of payroll deductions to the payroll savings plan administrator.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-6
Applicability of reimbursement provision
Sec. 6. Section 5 of this chapter applies only to an account in which the static balance does not exceed fifty dollars ($50).
As added by P.L.141-2005, SEC.27.

IC 30-2-16-7
Static balance accounts reportable as unclaimed property; inapplicability of reimbursement provisions
Sec. 7. Section 5 of this chapter does not apply to accounts containing a static balance that would otherwise be reported to the state under IC 32-34-1-26 as Indiana property.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-8
Static balance account; maximum monthly charge
Sec. 8. The maximum charge that may be imposed on an account with a static balance is one dollar ($1) per month.
As added by P.L.141-2005, SEC.27.






ARTICLE 3. MISCELLANEOUS PROVISIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. BOND OF FIDUCIARY IN JUDICIAL SALE



CHAPTER 4. RELINQUISHMENT OF CERTAIN CHARITABLE TRUSTS

IC 30-3-4-2
Determination by board of commissioners to relinquish trust
Sec. 2. If the board of commissioners determines:
(1) that the amount of money or property given, devised, or bequeathed is or will be inadequate to carry out the trust without an additional appropriation from the county; and
(2) that the county will not be substantially benefited by the administration of the trust;
then the board shall relinquish the trust. The title to any money and property so given, devised, or bequeathed then vests in the legal heirs of the donor or testator according to the provisions of IC 29 concerning intestate succession.
As added by Acts 1980, P.L.8, SEC.143.

IC 30-3-4-3
Certifying transcript of finding; recording
Sec. 3. The auditor of a county in which the board of commissioners makes a finding under this chapter affecting the title to real estate shall immediately certify a transcript of the finding to the county recorder of the county in which the real estate so affected is located. The county recorder shall then have the transcript recorded in the deed record of the county.
As added by Acts 1980, P.L.8, SEC.143.






ARTICLE 4. TRUST CODE

CHAPTER 1. GENERAL PROVISIONS

IC 30-4-1-1.5
IC 30-2-4 and IC 30-2-5 not repealed
Sec. 1.5. This article does not repeal:
(1) IC 30-2-4 (the Uniform Fiduciaries Act); or
(2) IC 30-2-5 (the Uniform Act for the Simplification of Fiduciary Security Transfers).
As added by P.L.1-1989, SEC.60.
IC 30-4-1-2
Other definitions
Sec. 2. As used in this article:
(1) "Adult" means any person eighteen (18) years of age or older.
(2) "Affiliate" means a parent, descendant, spouse, spouse of a descendant, brother, sister, spouse of a brother or sister, employee, director, officer, partner, joint venturer, a corporation subject to common control with the trustee, a shareholder, or corporation who controls the trustee or a corporation controlled by the trustee other than as a fiduciary, an attorney, or an agent.
(3) "Beneficiary" has the meaning set forth in IC 30-2-14-2.
(4) "Breach of trust" means a violation by the trustee of any duty which is owed to the settlor or beneficiary.
(5) "Charitable trust" means a trust in which all the beneficiaries are the general public or organizations, including trusts, corporations, and associations, and that is organized and operated wholly for religious, charitable, scientific, public safety testing, literary, or educational purposes. The term does not include charitable remainder trusts, charitable lead trusts, pooled income funds, or any other form of split-interest charitable trust that has at least one (1) noncharitable beneficiary.
(6) "Court" means a court having jurisdiction over trust matters.
(7) "Income", except as otherwise stated in a trust agreement, has the meaning set forth in IC 30-2-14-4.
(8) "Income beneficiary" has the meaning set forth in IC 30-2-14-5.
(9) "Inventory value" means the cost of property to the settlor or the trustee at the time of acquisition or the market value of the property at the time it is delivered to the trustee, or the value of the property as finally determined for purposes of an estate or inheritance tax.
(10) "Minor" means any person under the age of eighteen (18) years.
(11) "Person" has the meaning set forth in IC 30-2-14-9.
(12) "Personal representative" means an executor or administrator of a decedent's or absentee's estate, guardian of the person or estate, guardian ad litem or other court appointed representative, next friend, parent or custodian of a minor, attorney in fact, or custodian of an incapacitated person (as defined in IC 29-3-1-7.5).
(13) "Principal" has the meaning set forth in IC 30-2-14-10.
(14) "Qualified beneficiary" means:
(A) a beneficiary who, on the date the beneficiary's qualification is determined:
(i) is a distributee or permissible distributee of trust income or principal;
(ii) would be a distributee or permissible distributee of trust income or principal if the interest of the distributee

described in item (i) terminated on that date;
(iii) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date;
(iv) has sent the trustee a request for notice;
(v) is a charitable organization expressly designated to receive distributions under the terms of a charitable trust;
(vi) is a person appointed to enforce a trust for the care of an animal under IC 30-4-2-18; or
(vii) is a person appointed to enforce a trust for a noncharitable purpose under IC 30-4-2-19; or
(B) the attorney general, if the trust is a charitable trust having its principal place of administration in Indiana.
(15) "Remainderman" means a beneficiary entitled to principal, including income which has been accumulated and added to the principal.
(16) "Settlor" means a person who establishes a trust including the testator of a will under which a trust is created.
(17) "Trust estate" means the trust property and the income derived from its use.
(18) "Trust for a benevolent public purpose" means a charitable trust (as defined in subdivision (5)), a split-interest trust (as defined in Section 4947 of the Internal Revenue Code), a perpetual care fund or an endowment care fund established under IC 23-14-48-2, a prepaid funeral plan or funeral trust established under IC 30-2-9, a funeral trust established under IC 30-2-10, a trust or an escrow account created from payments of funeral, burial services, or merchandise in advance of need described in IC 30-2-13, and any other form of split-interest charitable trust that has both charitable and noncharitable beneficiaries, including but not limited to charitable remainder trusts, charitable lead trusts, and charitable pooled income funds.
(19) "Trust property" means property either placed in trust or purchased or otherwise acquired by the trustee for the trust regardless of whether the trust property is titled in the name of the trustee or the name of the trust.
(20) "Trustee" has the meaning set forth in IC 30-2-14-13.
(Formerly: Acts 1971, P.L.416, SEC.2; Acts 1973, P.L.293, SEC.5.) As amended by P.L.33-1989, SEC.94; P.L.138-1994, SEC.1; P.L.41-2000, SEC.2; P.L.84-2002, SEC.3; P.L.238-2005, SEC.19; P.L.61-2008, SEC.13.

IC 30-4-1-3
Application and interpretation of rules of law and terms of trust
Sec. 3. (Application and Interpretation of the Rules of Law and the Terms of the Trust)
The rules of law contained in this article shall be interpreted and applied to the terms of the trust so as to implement the intent of the settlor and the purposes of the trust. If the rules of law and the terms

of the trust conflict, the terms of the trust shall control unless the rules of law clearly prohibit or restrict the article which the terms of the trust purport to authorize.
(Formerly: Acts 1971, P.L.416, SEC.2.)

IC 30-4-1-4
Application of article to preexisting trusts; application of amendments to preexisting trusts
Sec. 4. (a) Except as provided elsewhere in this article, the rules of law contained in this article shall apply to all trusts created prior to September 2, 1971, unless to do so would:
(1) adversely affect a right given to any beneficiary;
(2) give a right to any beneficiary which the beneficiary was not intended to have when the trust was created;
(3) impose a duty or liability on any person which was not intended to be imposed when the trust was created; or
(4) relieve any person from any duty or liability imposed by the terms of the trust or under prior law.
(b) Except as provided elsewhere in this article, an amendment to the rules of law contained in this article applies to all trusts created prior to the effective date of the applicable amendment unless to do so would:
(1) adversely affect a right given to any beneficiary;
(2) give a right to any beneficiary that the beneficiary was not intended to have when the trust was created;
(3) impose a duty or liability on any person that was not intended to be imposed when the trust was created; or
(4) relieve any person from any duty or liability imposed by the terms of the trust or under prior law.
(Formerly: Acts 1971, P.L.416, SEC.2.) As amended by Acts 1982, P.L.171, SEC.117; P.L.149-2012, SEC.11.

IC 30-4-1-5
Construction of pronouns
Sec. 5. (Construction of Pronouns)
A pronoun used in this article may be construed, unless the context requires otherwise, without regard to gender or whether the person or thing to which it refers is animate or inanimate.
(Formerly: Acts 1971, P.L.416, SEC.2.)

IC 30-4-1-6
Construction of singular number
Sec. 6. (Construction of Singular Number)
Any word appearing in the singular number in this article may be construed as plural, unless the context requires otherwise.
(Formerly: Acts 1971, P.L.416, SEC.2.)

IC 30-4-1-7
Trust Code Study Commission report
Sec. 7. The report of the Trust Code Study Commission made

according to IC 2-5-11 (repealed) may be consulted by the courts to determine the reasons, purpose and policies of this article, and may be used as a guide to its construction and application.
(Formerly: Acts 1971, P.L.416, SEC.2.) As amended by P.L.1-2009, SEC.153.

IC 30-4-1-8
Effect of requirement of exercising power of appointment by reference
Sec. 8. If a trust creating a power of appointment expressly requires that the power be exercised by a reference, an express reference, or a specific reference to the power or its source, it is presumed that the settlor's intention, in requiring that the grantee exercise the power by making reference to the particular power or to the creating instrument, was to prevent an inadvertent exercise of the power.
As added by P.L.252-2001, SEC.30.

IC 30-4-1-9
Specific indication of power of appointment required
Sec. 9. A trust shall not operate as to the exercise of a power of appointment, which the settlor may have with respect to any real or personal property, unless by its terms the trust specifically indicates that the settlor intended to exercise the power.
As added by P.L.252-2001, SEC.31.

IC 30-4-1-10
Distribution under laws of intestate succession when manner not specified
Sec. 10. If a distribution in favor of "descendants", "issue", or "heirs of the body" does not specify the manner in which the property is to be distributed among the class members, the property is distributed among the class members who are living when the distribution is to take effect in possession or enjoyment, in such shares they would receive, under the applicable law of intestate succession, as if the designated ancestor had then died intestate, unmarried, and owning the subject matter of the distribution.
As added by P.L.252-2001, SEC.32.

IC 30-4-1-11
Choice of law
Sec. 11. The meaning and legal effect of a distribution under a trust shall be determined by the law of the state selected by the settlor in the trust, unless the application of that law is contrary to the public policy of this state.
As added by P.L.252-2001, SEC.33.

IC 30-4-1-12
Persons born out of wedlock
Sec. 12. In construing a trust making a distribution to a person

described by relationship to the settlor or to another person, a person born out of wedlock shall be considered the child of the person's mother. If the right of a person born out of wedlock to inherit from the person's father is established under IC 29-1-2-7, the person shall also be considered a child of the person's father.
As added by P.L.252-2001, SEC.34.

IC 30-4-1-13
Applicability of constructive trust provisions
Sec. 13. IC 29-1-2-12.1 applies to a trust.
As added by P.L.238-2005, SEC.20.



CHAPTER 2. RULES GOVERNING THE CREATION OF TRUSTS

IC 30-4-2-1.5
Trust not created by will; requirements
Sec. 1.5. (a) Except as provided in subsection (b), a trust that is not created by a will is validly created if the trust's creation complies with the law of the jurisdiction in which the trust instrument was executed or the law of the jurisdiction in which, at the time of creation:
(1) the settlor was domiciled, had a place of abode, or was a national; (2) a trustee was domiciled or had a place of business; or
(3) any trust property is located.
(b) A valid trust must be:
(1) in writing; and
(2) signed by:
(A) the settlor; or
(B) an agent of the settlor who is an attorney in fact.
As added by P.L.238-2005, SEC.22.

IC 30-4-2-2
Acceptance by trustee
Sec. 2. (a) This section applies to the acceptance of a trust by a person named as trustee.
(b) The appearance of the named person's signature on the writing which is the evidence of the trust or on a separate written acceptance will be conclusive that the named person accepted the trust.
(c) Except as provided in subsection (e), if the named person exercises powers or performs duties under the trust, the named person will be presumed to have accepted the trust.
(d) The named person may reject the trust in writing and, if the named person does so, will incur no liability. If, after being informed that the named person has been named as trustee, the named person neither expressly accepts the trust nor exercises powers or performs duties under the trust within a reasonable time, the named person will be presumed to have rejected the trust.
(e) If there is an immediate risk of damage to the trust estate, the named person may act to preserve the trust estate and will not be presumed to have accepted the trust, provided the named person delivers a written rejection to the settlor at or within a reasonable time after the named person acts, or, if the settlor is dead, to the beneficiary or the court having jurisdiction over the administration of the trust estate.
(Formerly: Acts 1971, P.L.416, SEC.3.) As amended by P.L.238-2005, SEC.23.

IC 30-4-2-3
Repealed
(Repealed by P.L.293-1983, SEC.2.)

IC 30-4-2-4
Repealed
(Repealed by P.L.293-1983, SEC.2.)

IC 30-4-2-5
Life insurance trusts
Sec. 5. (Life Insurance Trusts)
Proceeds of life insurance policies heretofore made payable to a trustee or trustees named as beneficiary or hereafter to be named beneficiary under an inter vivos trust shall be paid directly to the trustee or trustees and held and disposed of by the trustee or trustees

as provided in the trust agreement or declaration of trust in writing made and in existence on the date of death of the insured, whether or not such trust or declaration of trust is amendable or revocable or both, or whether it may have been amended, and notwithstanding the reservation of any or all rights of ownership under the insurance policy or annuity contract; subject, however, to a valid assignment of any part of the proceeds. It is not necessary to the validity of such trust agreement or declaration of trust that it be funded or have a corpus other than the right, which need not be irrevocable, of the trustee or trustees named therein to receive such proceeds as beneficiary. A policy of life insurance or annuity contract may designate as beneficiary a trustee or trustees named or to be named by will if the designation is made in accordance with the provisions of the policy or contract whether or not the will is in existence at the time of the designation.
(Formerly: Acts 1971, P.L.416, SEC.3.)

IC 30-4-2-6
Nature of trustee's estate
Sec. 6. (Nature of the Trustee's Estate)
(a) The trustee takes the title to the trust property.
(b) The extent of the trustee's estate in the trust property is limited to that which is necessary to enable him to perform the trust.
(Formerly: Acts 1971, P.L.416, SEC.3.)

IC 30-4-2-7
Nature of beneficiary's estate
Sec. 7. (Nature of the Beneficiary's Estate)
(a) The beneficiary takes an equitable interest in the trust property.
(b) The extent of the beneficiary's estate shall be determined from the terms of the trust. The Rule in Shelley's Case and the Doctrine of Worthier Title shall not be applied to determine the meaning or application of the terms.
(c) Except as provided in 30-4-2-14, if, under the terms of the trust, the trustee is required at some time to distribute real property from the trust estate to a beneficiary, that beneficiary's equitable interest is real property. In all other cases the beneficiary's interest is personal property.
(Formerly: Acts 1971, P.L.416, SEC.3.)

IC 30-4-2-8
Merger of estates
Sec. 8. (a) If the settlor transfers both the title and the entire equitable interest in property to the same person as both the sole trustee and the sole beneficiary, no trust will be deemed to have been created and the transferee shall treat the property as the transferee's own.
(b) Except as provided in subsection (c), if the title to the trust property and the entire beneficial interest becomes united in one (1)

person the trust terminates. If:
(1) a beneficiary is serving as trustee; and
(2) the trust creates an interest in a beneficiary who is not the trustee, whether the interest is contingent or vested;
the entire beneficial interest shall not be construed to be united in one (1) person.
(c) The title to the trust property and the entire beneficial interest shall not become united in a beneficiary whose interest is protected under a trust with protective provisions, and in that case the court shall appoint a new trustee to administer the trust for the beneficiary's benefit.
(Formerly: Acts 1971, P.L.416, SEC.3.) As amended by P.L.200-1991, SEC.2.

IC 30-4-2-9
Necessity of powers or duties
Sec. 9. (Necessity of Powers or Duties)
Subject to 30-4-2-13, if the trustee has neither a power nor a duty related to the administration of the trust, the title to the trust property will be treated as having vested directly in the beneficiary on the date of delivery to the trustee.
(Formerly: Acts 1971, P.L.416, SEC.3.)

IC 30-4-2-10
Capacity of settlor
Sec. 10. (a) If a trust is created by a will, the settlor's capacity that is required to create the trust is determined by the applicable probate law.
(b) The capacity of a settlor that is required to create, amend, revoke, or add property to a revocable trust is the same as the capacity of a testator that is required to make a will.
(c) To create or add property to an irrevocable trust, the settlor or transferor must be of sound mind and have a reasonable understanding of the nature and effect of the act and the terms of the trust.
(d) To direct the actions of the trustee of a trust, the settlor or other person must:
(1) have the capacity to hold and deal with property for the settlor's or person's own benefit;
(2) be at least eighteen (18) years of age; and
(3) be of sound mind.
(Formerly: Acts 1971, P.L.416, SEC.3.) As amended by P.L.238-2005, SEC.24.

IC 30-4-2-11
Capacity of trustee
Sec. 11. (Trustee's Capacity)
(a) If the trustee is a natural person, he must have the capacity to take, hold, and deal with property for his own benefit and must be at least eighteen (18) years of age, be of sound mind and of good moral

character.
(b) If the trustee is a corporation, it must have the power to take, hold, and deal with property for its own benefit and have the power to act as a trustee.
(c) Subject to IC 1971, 30-4-2-8, the fact that the person named to be trustee is also a beneficiary will not disqualify him from acting as trustee if he is otherwise qualified.
(Formerly: Acts 1971, P.L.416, SEC.3; Acts 1973, P.L.293, SEC.6.)

IC 30-4-2-12
Illegality
Sec. 12. (Illegality)
(a) The terms of the trust may not require the trustee to commit a criminal or tortious act or an act which is contrary to public policy.
(b) A trust with terms which violate subsection (a) of this section is invalid unless the prohibited term is separable. If the prohibited term is separable, only it is invalid and the remainder of the trust is valid.
(Formerly: Acts 1971, P.L.416, SEC.3.)

IC 30-4-2-13
Application of statute of uses
Sec. 13. (Application of Statute of Uses)
If the trust property includes real property, and, under the terms of the trust,
(a) The beneficiary has the power to manage the trust property, including the power to direct the trustee to sell the property; and
(b) The trustee may sell the trust property only on direction by the beneficiary or other person or may sell it after a period of time stipulated in the terms of the trust in the absence of a direction:
then 30-4-2-9 shall not apply to defeat the trustee's title.
(Formerly: Acts 1971, P.L.416, SEC.3.) As amended by Acts 1979, P.L.268, SEC.8.

IC 30-4-2-14
Assignment of beneficiary's interest
Sec. 14. (Assignment of Beneficiary's Interest)
(a) If the terms of the trust give the trustee the power to sell the trust property upon direction by the beneficiary or other person or to sell it after a stipulated period of time in the absence of a direction as provided in 30-4-2-13, the beneficiary may treat his interest as personal property and may assign it to any person notwithstanding the provisions of 30-4-2-7(c).
(b) The trustee will be bound by an assignment made under subsection (a) of this section only after he receives written notice of it.
(Formerly: Acts 1971, P.L.416, SEC.3.)

IC 30-4-2-15
Divorce or annulment of marriage; effect on revocable trust Sec. 15. (a) This section does not apply to a trust:
(1) that is irrevocable on the date of a divorce or an annulment; or
(2) created by:
(A) the settlor and the settlor's spouse or former spouse under a written agreement with each other that requires the creation of the trust; or
(B) a court order.
(b) If, after creating a revocable trust, the settlor is divorced or the marriage of the settlor to the settlor's spouse is annulled, the settlor's former spouse shall for the purposes of the trust be treated as if the spouse had died before the settlor died.
As added by P.L.200-1991, SEC.3.

IC 30-4-2-16
Election by surviving spouse to take share against settlor's will; distribution of remainder
Sec. 16. (a) This section applies to:
(1) property in a trust that is subject to a spouse's right of election under IC 29-1-3; and
(2) a trust that receives property from the settlor's estate;
if the settlor's spouse files an effective election to take a share of the settlor's estate against the settlor's will under IC 29-1-3.
(b) The trustee shall dispose of the assets received from the settlor's estate and the portion of the trust remaining after the spouse's election as if the settlor's spouse had died before the settlor died.
As added by P.L.200-1991, SEC.4.

IC 30-4-2-17
Valid purposes of charitable trust; selection of purpose or beneficiary if not specified by trust
Sec. 17. (a) A charitable trust may be created for the following purposes:
(1) The relief of poverty.
(2) The advancement of education or religion.
(3) The promotion of health.
(4) Governmental and municipal purposes.
(5) A purpose that is beneficial to the community.
(b) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select at least one (1) charitable purpose or beneficiary. The selection must be consistent with the settlor's intention to the extent the intention can be ascertained.
(c) The settlor of a charitable trust, among other persons, may maintain a proceeding to enforce the charitable trust.
As added by P.L.238-2005, SEC.25.

IC 30-4-2-18
Trust for care of animal Sec. 18. (a) A trust may be created to provide for the care of an animal alive during the settlor's lifetime.
(b) A trust authorized by this section terminates as follows:
(1) If the trust is created to provide for the care of one (1) animal alive during the settlor's lifetime, the trust terminates on the death of the animal.
(2) If the trust is created to provide for the care of more than one (1) animal alive during the settlor's lifetime, the trust terminates on the death of the last surviving animal.
(c) A trust authorized by this section may be enforced by the following:
(1) A person appointed in the terms of the trust.
(2) A person appointed by the court, if the terms of the trust do not appoint a person.
(d) A person having an interest in the welfare of an animal for whose care a trust is established may request the court to:
(1) appoint a person to enforce the trust; or
(2) remove a person appointed to enforce the trust.
(e) Property of a trust authorized by this section may be applied only to the trust's intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the trust's intended use.
(f) Except as provided in the terms of the trust, property not required for the trust's intended use must be distributed to the following:
(1) The settlor, if the settlor is living.
(2) The settlor's successors in interest, if the settlor is deceased.
As added by P.L.238-2005, SEC.26.

IC 30-4-2-19
Trust for noncharitable purpose
Sec. 19. (a) Except as provided in section 18 of this chapter, a trust may be created for a:
(1) noncharitable purpose without a beneficiary; or
(2) noncharitable and valid purpose to be selected by the trustee.
(b) A trust authorized by this section may be enforced for not more than twenty-one (21) years.
(c) A trust authorized by this section may be enforced by the following:
(1) A person appointed in the terms of the trust.
(2) A person appointed by the court, if the terms of the trust do not appoint a person.
(d) Property of a trust authorized by this section may be applied only to the trust's intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the trust's intended use.
(e) Except as provided in the terms of the trust, property not required for the trust's intended use must be distributed to the following: (1) The settlor, if the settlor is living.
(2) The settlor's successors in interest, if the settlor is deceased.
As added by P.L.238-2005, SEC.27.



CHAPTER 2.1. RULES FOR INTERPRETATION OF TRUSTS

IC 30-4-2.1-2
Adopted children
Sec. 2. (a) Except as provided in subsection (b), in construing a trust naming as beneficiary a person described by relationship to the settlor or to another, a person adopted before:
(1) the person is twenty-one (21) years of age; and
(2) the death of the settlor;
shall be considered the child of the adopting parent or parents and not the child of the natural or previous adopting parents.
(b) If a natural parent or previous adopting parent marries the adopting parent before the settlor's death, the adopted person shall also be considered the child of the natural or previous adopting parent.
(c) A person adopted by the settlor after the person becomes twenty-one (21) years of age shall be considered the child of the settlor. However, no other person is entitled to establish the relationship to the settlor through the child.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-3
No contest provision void
Sec. 3. A provision in a trust that provides, or has the effect of providing, that a beneficiary forfeits a benefit from the trust if the beneficiary contests the trust is void.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-4
Children born after trust's creation
Sec. 4. (a) Except as provided in subsection (b) and section 5 of this chapter, when a settlor fails to provide in the settlor's trust for a child who is:
(1) born or adopted after the making of the settlor's trust; and
(2) born before or after the settlor's death;
the child is entitled to receive a share in the trust assets. The child's share of the trust assets shall be determined by ascertaining what the child's intestate share would have been under IC 29-1-2-1 if the settlor had died intestate. The child is entitled to receive a share of the trust assets equivalent in value to the intestacy share determined under IC 29-1-2-1.
(b) Subsection (a) does not apply to a child of the settlor if:
(1) it appears from the trust that the settlor intentionally failed

to provide in the settlor's trust for the child; or
(2) when the trust was executed:
(A) the settlor had at least one (1) child known to the settlor to be living; and
(B) the settlor devised substantially all of the settlor's estate to the settlor's surviving spouse.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-5
Mistaken belief that settlor's child deceased
Sec. 5. (a) Except as provided in subsection (b), if, at the time of the making of the trust, the settlor:
(1) believes a child of the settlor to be dead; and
(2) fails to provide for the child in the settlor's trust;
the child is entitled to receive a share in the trust assets. The child's share of the trust assets shall be determined by ascertaining what the child's intestate share would have been under IC 29-1-2-1 if the settlor had died intestate. The child is entitled to receive a share of the trust assets equivalent in value to the intestacy share determined under IC 29-1-2-1.
(b) Subsection (a) does not apply to a child of the settlor if it appears from the trust or from other evidence that the settlor would not have devised anything to the child had the settlor known that the child was alive.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-6
Void, revoked, or lapsed devise
Sec. 6. If a devise of real or personal property, not included in the residuary clause of the trust:
(1) is void;
(2) is revoked; or
(3) lapses;
the devise becomes a part of the residue and passes to the residuary beneficiary.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-7
Beneficiary predeceases settlor
Sec. 7. (a) As used in this section, "descendant" includes the following:
(1) A child adopted before the child is twenty-one (21) years of age by:
(A) the settlor; or
(B) the settlor's descendants.
(2) A descendant of a child adopted as set forth in subdivision (1).
(3) A child who is born of the mother out of wedlock in either of the following circumstances:
(A) The mother is a descendant of the settlor. (B) The mother is the settlor.
(4) If the right of a child born out of wedlock to inherit from the father is or has been established in the manner provided under IC 29-1-2-7, the child, in either of the following circumstances:
(A) The father is a descendant of the settlor.
(B) The father is the settlor.
(5) A descendant of a child born out of wedlock as set forth in subdivisions (3) and (4).
(b) If:
(1) an estate, real or personal, is devised to a descendant of the settlor; and
(2) the beneficiary:
(A) dies during the lifetime of the settlor before or after the execution of the trust; and
(B) leaves a descendant who survives the settlor;
the devise does not lapse, but the property devised vests in the surviving descendant of the beneficiary as if the beneficiary had survived the settlor and died intestate.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-8
Kindred of the half blood
Sec. 8. Kindred of the half blood are entitled to receive the same trust interest that they would have received if they had been of the whole blood.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-9
Applicability of adultery and abandonment forfeiture provisions
Sec. 9. A trust of a deceased spouse is subject to the following:
(1) IC 29-1-2-14.
(2) IC 29-1-2-15.
As added by P.L.238-2005, SEC.28.

IC 30-4-2.1-11
Written statement or list disposing of tangible personal property
Sec. 11. (a) A written statement or list that:
(1) complies with this section; and
(2) is referred to in a settlor's trust that was revocable during the settlor's lifetime;
may be used to dispose of items of tangible personal property, other than property used in a trade or business, not otherwise specifically disposed of by the trust.
(b) To be admissible under this section as evidence of the intended disposition, the writing must be signed by the settlor and must describe the items and the beneficiaries with reasonable certainty. The writing may be prepared before or after the execution of the trust. The writing may be altered by the settlor after the writing is prepared. The writing may have no significance apart from the writing's effect on the dispositions made by the trust. (c) If more than one (1) otherwise effective writing exists, then, to the extent of a conflict among the writings, the provisions of the most recent writing revoke the inconsistent provisions of each earlier writing.
As added by P.L.238-2005, SEC.29.

IC 30-4-2.1-12
Order of abatement; other rules governing abatement
Sec. 12. (a) If a trust is terminated or partially terminated and the available trust property is not sufficient to fully satisfy the interests of all beneficiaries, the interests must be abated in the following order:
(1) The interests that would be characterized as residuary devises if the trust were a will.
(2) The interests that would be characterized as general devises if the trust were a will.
(3) The interests that would be characterized as specific devises if the trust were a will.
The amount abated for each beneficiary within each classification described in subdivisions (1) through (3) must be proportional to the amount of property that each beneficiary would have received if full distribution of the trust property had been made in accordance with the terms of the trust instrument.
(b) If:
(1) a trust instrument expresses an order of abatement that differs from the order set forth in subsection (a); or
(2) the order of abatement stated in subsection (a) would impair an express or implied purpose of the trust;
the interests of the beneficiaries must be abated in the manner determined appropriate to give effect to the settlor's intent.
(c) If, under the terms of a trust that was revocable at the time of the settlor's death, the subject of a preferred devise is sold or used to pay debts, expenses, taxes, or other obligations incident to the settlement of the settlor's affairs, abatement must be achieved by adjustment in, or contribution from, other interests in the remaining trust property.
(d) Where applicable, the abatement of beneficiary interests in a trust is subject to IC 32-17-13-4.
As added by P.L.101-2008, SEC.8.

IC 30-4-2.1-13
Repealed
(Repealed by P.L.149-2012, SEC.12.)

IC 30-4-2.1-14
Rules of interpretation concerning discretionary interests
Sec. 14. (a) The following rules apply only to discretionary interests (as defined in section 14.5 of this chapter):
(1) A discretionary interest is a mere expectancy that is neither a property interest nor an enforceable right. (2) A creditor may not:
(A) require a trustee to exercise the trustee's discretion to make a distribution; or
(B) cause a court to foreclose a discretionary interest.
(3) A court may review a trustee's distribution discretion only if the trustee acts dishonestly or with an improper motive.
(b) Words such as sole, absolute, uncontrolled, or unfettered discretion dispense with the trustee acting reasonably.
(c) Absent express language to the contrary, if the distribution language in a discretionary interest permits unequal distributions between beneficiaries or distributions to the exclusion of other beneficiaries, a trustee may, in the trustee's discretion, distribute all of the accumulated, accrued, or undistributed income and principal to one (1) beneficiary to the exclusion of the other beneficiaries.
(d) Regardless of whether a beneficiary has any outstanding creditors, a trustee of a discretionary interest may directly pay any expense on behalf of the beneficiary and may exhaust the income and principal of the trust for the benefit of the beneficiary. A trustee is not liable to a creditor for paying the expenses of a beneficiary who holds a discretionary interest.
As added by P.L.6-2010, SEC.14. Amended by P.L.36-2011, SEC.7; P.L.6-2012, SEC.202.

IC 30-4-2.1-14.5
"Discretionary interest"; rules of construction
Sec. 14.5. (a) As used in this section and section 14 of this chapter, "discretionary interest" refers to any interest over which the trustee has any discretion to make or withhold a distribution.
(b) A discretionary interest may be evidenced by permissive language such as "may make distributions" or may be evidenced by mandatory distribution language that is negated by the discretionary language of the trust such as "the trustee shall make distributions in the trustee's sole and absolute discretion".
(c) An interest that includes distribution language that appears mandatory but is subsequently qualified by discretionary distribution language is considered a discretionary interest.
(d) Trust provisions that create discretionary interests include the following examples:
(1) "The trustee may, in the trustee's sole and absolute discretion, make distributions for health, education, maintenance, and support.".
(2) "The trustee shall, in the trustee's sole and absolute discretion, make distributions for health, education, maintenance, and support.".
(3) "The trustee may make distributions for health, education, maintenance, and support.".
(4) "The trustee shall make distributions for health, education, maintenance, and support. The trustee may exclude any beneficiary or make unequal distributions among the beneficiaries.". (5) "The trustee may make distributions for health, education, maintenance, support, comfort, and general welfare.".
As added by P.L.36-2011, SEC.8.

IC 30-4-2.1-15
Rules of interpretation concerning a beneficiary's influence over a trust
Sec. 15. If a party challenges a settlor or a beneficiary's influence over a trust, none of the following factors, alone or in combination, may be considered dominion and control over a trust:
(1) A beneficiary serving as a trustee or co-trustee.
(2) The settlor or beneficiary holds an unrestricted power to remove or replace a trustee.
(3) The settlor or a beneficiary:
(A) is a trust administrator, a general partner of a partnership, a manager of a limited liability company, or an officer of a corporation; or
(B) has any other managerial function in any other entity;
that is owned in whole or in part by the trust.
(4) A person related by blood or adoption to a settlor or beneficiary is appointed as trustee.
(5) An agent, accountant, attorney, financial adviser, or friend of the settlor or a beneficiary is appointed as trustee.
(6) A business associate of the settlor or a beneficiary is appointed as trustee.
(7) A beneficiary holds any power of appointment over part or all of the trust property.
(8) The settlor holds a power to substitute property of equivalent value.
(9) The trustee may loan trust property to the settlor for less than a full and adequate rate of interest or without adequate security.
(10) The trust contains broad purposes or highly discretionary distribution language.
(11) The trust has only one (1) beneficiary eligible for current distributions.
As added by P.L.6-2010, SEC.15.

IC 30-4-2.1-16
Rules of interpretation concerning a trustee's independence from the settlor
Sec. 16. Absent clear and convincing evidence otherwise, a settlor of an irrevocable trust may not be considered the alter ego of a trustee. The following factors, alone or in combination, are not sufficient evidence to conclude that the settlor controls a trustee or is the alter ego of the trustee:
(1) Any combination of the factors listed in section 15 of this chapter.
(2) Isolated occurrences of the settlor signing checks, making disbursements, or executing other documents related to the trust

as a trustee when the settlor is, in fact, not a trustee.
(3) Requesting a trustee to make distributions on behalf of a beneficiary.
(4) Requesting a trustee to hold, purchase, or sell any trust property.
As added by P.L.6-2010, SEC.16.

IC 30-4-2.1-17
Limits on creditors of beneficiaries who may replace or remove a trustee or who are also trustees or co-trustees
Sec. 17. (a) A creditor may not reach, exercise, or otherwise acquire an interest of a beneficiary or any other person who holds an unconditional or conditional removal or replacement power over a trustee. A power described in this subsection is personal to a beneficiary or other person and may not be exercised by the person's creditors. A court may not direct a person to exercise the power.
(b) A creditor may not:
(1) reach an interest of a beneficiary who is also a trustee or co-trustee; or
(2) otherwise compel a distribution to a beneficiary who is also a trustee or co-trustee.
(c) A court may not foreclose against an interest held by a beneficiary described in subsection (b).
As added by P.L.6-2010, SEC.17.



CHAPTER 3. RULES GOVERNING THE RIGHTS, POWERS, DUTIES, LIABILITIES, AND REMEDIES OF THE PARTIES TO A TRUST

amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been revoked or amended.
As added by P.L.238-2005, SEC.30.

IC 30-4-3-2
Power to restrain transfer of a beneficiary's interest
Sec. 2. (a) The settlor may provide in the terms of the trust that the interest of a beneficiary may not be either voluntarily or involuntarily transferred before payment or delivery of the interest to the beneficiary by the trustee.
(b) Except as otherwise provided in subsection (c), if the settlor is also a beneficiary of the trust, a provision restraining the voluntary or involuntary transfer of his beneficial interest will not prevent his creditors from satisfying claims from his interest in the trust estate.
(c) Subsection (a) applies to a trust that meets both of the following requirements, regardless of whether or not the settlor is also a beneficiary of the trust:
(1) The trust is a qualified trust under 26 U.S.C. 401(a).
(2) The limitations on each beneficiary's control over the beneficiary's interest in the trust complies with 29 U.S.C. 1056(d).
(d) A trust containing terms authorized under subsection (a) may be referred to wherever appropriate as a trust with protective provisions.
(Formerly: Acts 1971, P.L.416, SEC.4.) As amended by P.L.287-1987, SEC.2.

IC 30-4-3-3
Powers of trustees
Sec. 3. (a) Except as provided in the terms of the trust and subject to subsection (c), a trustee has the power to perform without court authorization, except as provided in sections 4(b) and 5(a) of this chapter, every act necessary or appropriate for the purposes of the trust including, by way of illustration and not of limitation, the following powers:
(1) The power to:
(A) deal with the trust estate;
(B) buy, sell, or exchange and convey or transfer all property (real, personal, or mixed) for cash or on credit and at public or private sale with or without notice; and
(C) invest and reinvest the trust estate.
(2) The power to receive additions to the assets of the trust.
(3) The power to acquire an undivided interest in a trust asset in which the trustee, in any trust capacity, holds an undivided interest.
(4) The power to manage real property in every way, including:
(A) the adjusting of boundaries;
(B) erecting, altering, or demolishing buildings;
(C) dedicating of streets, alleys, or other public uses; (D) subdividing;
(E) developing;
(F) obtaining vacation of plats;
(G) granting of easements and rights-of-way;
(H) partitioning;
(I) entering into party wall agreements; and
(J) obtaining title insurance for trust property.
(5) The power to:
(A) grant options concerning disposition of trust property, including the sale of covered security options; and
(B) take options for acquisition of trust property, including the purchase back of previously sold covered security options.
(6) The power to enter into a lease as lessor or lessee, with or without option to renew.
(7) The power to enter into arrangements for exploration and removal of minerals or other natural resources and enter into a pooling or unitization agreement.
(8) The power to continue the operation or management of any business or other enterprise placed in trust.
(9) The power to:
(A) borrow money, to be repaid from trust property or otherwise; and
(B) encumber, mortgage, pledge, or grant a security interest in trust property in connection with the exercise of any power.
(10) The power to:
(A) advance money for the benefit of the trust estate and for all expenses or losses sustained in the administration of the trust; and
(B) collect any money advanced, without interest or with interest, at no more than the lowest rate prevailing when advanced.
(11) The power to prosecute or defend actions, claims, or proceedings for the protection of:
(A) trust property; and
(B) the trustee in the performance of the trustee's duties.
(12) The power to:
(A) pay or contest any claim;
(B) settle a claim by or against the trust by compromise or arbitration; and
(C) abandon or release, totally or partially, any claim belonging to the trust.
(13) The power to insure the:
(A) trust estate against damage or loss; and
(B) trustee against liability with respect to third persons.
(14) The power to pay taxes, assessments, and other expenses incurred in the:
(A) acquisition, retention, and maintenance of the trust property; and (B) administration of the trust.
(15) The power to:
(A) vote securities, in person or by a general or special proxy;
(B) hold the securities in the name of a nominee if the trustee is a corporate trustee; and
(C) effect or approve, and deposit securities in connection with, any change in the form of the corporation, including:
(i) dissolution;
(ii) liquidation;
(iii) reorganization;
(iv) acquisition; and
(v) merger.
(16) The power to employ persons, including:
(A) attorneys;
(B) accountants;
(C) investment advisors; and
(D) agents;
to advise and assist the trustee in the performance of the trustee's duties.
(17) The power to effect distribution of property in cash, in kind, or partly in cash and partly in kind, in divided or undivided interests.
(18) The power to execute and deliver all instruments necessary or appropriate to accomplishing or facilitating the exercise of the trustee's powers.
(19) With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or another form of business or enterprise, the power to:
(A) continue the business or enterprise; and
(B) take any action that may be taken by shareholders, members, or property owners, including:
(i) merging;
(ii) dissolving; or
(iii) changing the form of business organization or contributing additional capital.
(20) With respect to possible liability for violation of environmental law, the power to:
(A) inspect or investigate property:
(i) the trustee holds or has been asked to hold; or
(ii) owned or operated by an organization in which the trustee holds an interest or has been asked to hold an interest;
to determine the application of environmental law with respect to the property;
(B) take action to prevent, abate, or remedy an actual or potential violation of an environmental law affecting property held directly or indirectly by the trustee before or after the assertion of a claim or the initiation of governmental enforcement; (C) decline to accept property into the trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;
(D) compromise claims against the trust that may be asserted for an alleged violation of environmental law; and
(E) pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law.
(21) The power to exercise elections with respect to federal, state, and local taxes.
(22) The power to select a mode of payment under any employee benefit plan or retirement plan, annuity, or life insurance payable to the trustee and exercise rights under the plan, annuity, or insurance, including the right to:
(A) indemnification:
(i) for expenses; and
(ii) against liabilities; and
(B) take appropriate action to collect the proceeds.
(23) The power to make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee determines fair and reasonable under the circumstances. The trustee has a lien on future distributions for repayment of the loans.
(24) The power to pledge trust property to guarantee loans made by others to the beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances. The trustee has a lien on future distributions for repayment of the loans.
(25) The power to:
(A) appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction;
(B) confer on the appointed trustee all the appointing trustee's powers and duties;
(C) require the appointed trustee to furnish security; and
(D) remove the appointed trustee.
(26) With regard to a beneficiary who is under a legal disability or whom the trustee reasonably believes is incapacitated, the power to pay an amount distributable to the beneficiary by:
(A) paying the amount directly to the beneficiary;
(B) applying the amount for the beneficiary's benefit;
(C) paying the amount to the beneficiary's guardian;
(D) paying the amount to the beneficiary's custodian under IC 30-2-8.5 to create a custodianship or custodial trust;
(E) paying the amount to an adult relative or another person having legal or physical care or custody of the beneficiary to be expended on the beneficiary's behalf, if the trustee does not know of a guardian, custodian, or custodial trustee; or
(F) managing the amount as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution.
(27) The power to: (A) combine at least two (2) trusts into one (1) trust; or
(B) divide one (1) trust into at least two (2) trusts;
after notice to the qualified beneficiaries, if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the trust.
(b) Any act under subsection (a)(4), an option under subsection (a)(5), a lease under subsection (a)(6), an arrangement under subsection (a)(7), and an encumbrance, mortgage, pledge, or security interest under subsection (a)(9) may be for a term either within or extending beyond the term of the trust.
(c) In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property for any trust, the trustee thereof shall exercise the judgment and care required by IC 30-4-3.5. Within the limitations of the foregoing standard, the trustee is authorized to acquire and retain every kind of property, real, personal, or mixed, and every kind of investment, including specifically, but without in any way limiting the generality of the foregoing, bonds, debentures, and other corporate obligations, stocks, preferred or common, and real estate mortgages, which persons of prudence, discretion, and intelligence acquire or retain for their own account, and within the limitations of the foregoing standard, the trustee is authorized to retain property properly acquired, without limitation as to time and without regard to its suitability for original purchase. Within the limitations of the foregoing standard, the trustee is authorized to sell covered security options and to purchase back previously sold covered security options.
(d) If a distribution of particular trust assets is to be made to two (2) or more beneficiaries entitled to receive fractional shares in those assets, the trustee may distribute the particular assets without distributing to each beneficiary a pro rata share of each asset. However, the trustee shall:
(1) distribute to each beneficiary a pro rata share of the total fair market value of all of the particular assets as of the date of distribution; and
(2) cause the distribution to result in a fair and equitable division among the beneficiaries of capital gain or loss on the assets.
(e) If the trust is terminated or partially terminated, the trustee may send to the beneficiaries a proposal for distribution. If the proposal for distribution informs the beneficiary that the beneficiary:
(1) has a right to object to the proposed distribution; and
(2) must object not later than thirty (30) days after the proposal for distribution was sent;
the right of the beneficiary to object to the proposed distribution terminates if the beneficiary fails to notify the trustee of an objection within the time limit set forth in subdivision (2).
(Formerly: Acts 1971, P.L.416, SEC.4.) As amended by Acts 1977, P.L.300, SEC.1; P.L.277-1983, SEC.1; P.L.137-1999, SEC.1; P.L.238-2005, SEC.31.
IC 30-4-3-4
Exercise of powers by multiple, successor, or surviving trustees
Sec. 4. (Exercise of Powers by Multiple, Successor, or Surviving Trustees)
Unless the terms of the trust provide otherwise:
(a) Any power vested in two (2) trustees must be exercised by them jointly; any power vested in three (3) or more trustees must be exercised by a majority.
(b) If there are two (2) or more trustees and they are unable to exercise a power under subsection (a) of this section:
(1) If there is an immediate risk of irreparable damage to the trust property or the interest of any beneficiary before court approval could be obtained, any trustee may exercise the power and petition the court for approval after the power has been exercised; but
(2) if there is no immediate risk of irreparable damage to the trust property or the interest of any beneficiary, any trustee may petition the court for permission to exercise the power, but none may exercise the power prior to obtaining permission from the court.
(c) A co-trustee is excused from liability incurred because of the exercise by a majority of a power vested in three (3) or more trustees if he:
(1) refuses to join in the exercise of the power and mails a written dissent to any of the co-trustees; or
(2) if the power was exercised without his knowledge, mails a written dissent to any co-trustee within a reasonable time after being informed that it has been exercised.
(d) A successor trustee, additional trustee or surviving or remaining co-trustee may exercise all powers previously vested in the predecessor trustee or co-trustee.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-5
Conflict of interest in exercise of powers
Sec. 5. (a) If the duty of the trustee in the exercise of any power conflicts with the trustee's individual interest or the trustee's interest as trustee of another trust, the power may be exercised only under one (1) of the following circumstances:
(1) The trustee receives court authorization to exercise the power with notice to interested persons as the court may direct.
(2) The trustee gives notice of the proposed action in accordance with IC 30-2-14-16 and:
(A) the trustee receives the written authorization of all interested persons to the proposed action within the period specified in the notice of the proposed action; or
(B) a beneficiary objects to the proposed action within the period specified in the notice of the proposed action, but the trustee receives court authorization to exercise the power.
(3) The exercise of the power is specifically authorized by the terms of the trust.
(b) For purposes of this section, the interest of an affiliate of the

trustee will be deemed to be the interest of the trustee.
(Formerly: Acts 1971, P.L.416, SEC.4.) As amended by P.L.61-2006, SEC.7.

IC 30-4-3-6
Duties of trustee
Sec. 6. (a) The trustee has a duty to administer a trust according to its terms.
(b) Unless the terms of the trust provide otherwise, the trustee also has a duty to do the following:
(1) Administer the trust in a manner consistent with IC 30-4-3.5.
(2) Take possession of and maintain control over the trust property.
(3) Preserve the trust property.
(4) Make the trust property productive for both the income and remainder beneficiary. As used in this subdivision, "productive" includes the production of income or investment for potential appreciation.
(5) Keep the trust property separate from the trustee's individual property and separate from or clearly identifiable from property subject to another trust.
(6) Maintain clear and accurate accounts with respect to the trust estate.
(7) Upon reasonable request, give the beneficiary complete and accurate information concerning any matter related to the administration of the trust and permit the beneficiary or the beneficiary's agent to inspect the trust property, the trustee's accounts, and any other documents concerning the administration of the trust.
(8) Take whatever action is reasonable to realize on claims constituting part of the trust property.
(9) Defend actions involving the trust estate.
(10) Supervise any person to whom authority has been delegated.
(11) Determine the trust beneficiaries by acting on information:
(A) the trustee, by reasonable inquiry, considers reliable; and
(B) with respect to heirship, relationship, survivorship, or any other issue relative to determining a trust beneficiary.
(Formerly: Acts 1971, P.L.416, SEC.4.) As amended by P.L.198-1996, SEC.1; P.L.137-1999, SEC.2; P.L.238-2005, SEC.32.

IC 30-4-3-6.5
Liability of trustee for lack of knowledge of event affecting administration or distribution of trust
Sec. 6.5. If the happening of an event, including:
(1) marriage;
(2) divorce;
(3) performance of educational requirements; or
(4) death; affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.
As added by P.L.238-2005, SEC.33.

IC 30-4-3-7
Self-dealing; transactions between trusts
Sec. 7. (a) Unless the terms of the trust provide otherwise or the transaction is authorized under IC 28-1-12-8 or IC 28-6.1-6-26, the trustee has a duty:
(1) not to loan funds to the trustee or an affiliate;
(2) not to purchase or participate in the purchase of trust property from the trust for the trustee's own or an affiliate's account;
(3) not to sell or participate in the sale of the trustee's own or an affiliate's property to the trust; or
(4) if a corporate trustee, not to purchase for or retain in the trust its own or a parent or subsidiary corporation's stock, bonds, or other capital securities. However, the trustee may retain such securities already held in trusts created prior to September 2, 1971.
(b) Unless the terms of the trust provide otherwise, a corporate trustee may invest in, purchase for, or retain in the trust its own or an affiliate's obligations, including savings accounts and certificates of deposit, without the investment, purchase, or retention constituting a conflict of interest under section 5 of this chapter.
(c) Unless the terms of the trust provide otherwise, a corporate trustee does not violate subsection (a) by investing in, purchasing for, or retaining in the trust its own or an affiliate's obligations, including savings accounts and certificates of deposit, if the payment of each obligation is fully insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or any insurer approved by the department of financial institutions under IC 28-7-1-31.5.
(d) If the terms of the trust permit the trustee to deal with a beneficiary for the trustee's own account, the trustee has a duty to deal fairly with and to disclose to the beneficiary all material facts related to the transaction which the trustee knows or should know.
(e) Unless the terms of the trust provide otherwise, the trustee may sell, exchange, or participate in the sale or exchange of trust property from one (1) trust to the trustee as trustee of another trust, provided the sale or exchange is fair and reasonable with respect to the beneficiaries of both trusts and the trustee discloses to the beneficiaries of both trusts all material facts related to the sale or exchange which the trustee knows or should know.
(f) This section does not prohibit a trustee from enforcing or fulfilling any enforceable contract or agreement:
(1) executed during the settlor's lifetime; and
(2) between the settlor and the trustee in the trustee's individual capacity. (Formerly: Acts 1971, P.L.416, SEC.4.) As amended by Acts 1982, P.L.171, SEC.118; P.L.174-1986, SEC.1; P.L.8-1991, SEC.34; P.L.176-1996, SEC.34; P.L.238-2005, SEC.34; P.L.202-2007, SEC.3; P.L.226-2007, SEC.22; P.L.89-2011, SEC.75.

IC 30-4-3-8
Duties of co-trustees
Sec. 8. (Duties of Co-Trustee)
Unless the terms of the trust provide otherwise, if there are two (2) or more trustees, each has a duty to:
(a) participate in the administration of the trust;
(b) take whatever action is reasonable to prevent a co-trustee from committing a breach of trust; and
(c) take whatever action is reasonable to compel a co-trustee to redress a breach of trust.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-9
Duty of trustee under control of third persons
Sec. 9. (Duty of Trustee under Control of Third Person)
(a) If the terms of the trust give a person a power to direct the trustee in the administration of the trust and those terms expressly direct the trustee to rely, or relieve the trustee from liability if he does rely, on that person's directions, the trustee may do so and will incur no liability for any loss to the trust estate.
(b) If the terms of the trust give a person a power to direct the trustee in the administration of the trust, except as provided in subsection (a) of this section:
(1) If the person holds the power as a fiduciary, the trustee has a duty to refuse to comply with any direction which he knows or should know would constitute a breach of a duty owed by that person as a fiduciary.
(2) If the person holds the power solely for his own benefit, the trustee may refuse to comply only if the attempted exercise of the power violates the terms of the trust with respect to that power.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-10
Liability to third persons
Sec. 10. (Liability to Third Persons)
(a) Unless the terms of the contract or other non-negotiable obligation expressly provide otherwise, the trustee is not personally liable on a contract or other non-negotiable obligation with a third person made by him in the administration of the trust.
(b) When a third person is entitled to compensation for injury suffered in the course of the administration of the trust:
(1) If the injury is the result of the trustee's personal act or omission as trustee, the trustee will be personally liable and the injured party will be entitled to satisfaction of his claim from the trustee's individual property first and then, to the extent the claim is

yet unsatisfied, from the trust estate.
(2) If the injury is the result of the act or omission of an agent of the trustee, and the agent was properly selected and supervised and there was no improper delegation of authority to the agent, the injured party will be entitled to satisfaction of his claim from the trust estate first and then, to the extent that the claim is yet unsatisfied, from the trustee's individual property.
(3) If the injury is the result of the act or omission of the settlor or his agent, and not that of the trustee or his agent, the injured party will be entitled to satisfaction of his claim from the trust estate and not from the trustee's individual property.
(4) The question of ultimate liability as between the trust estate and the trustee individually, if it is to be determined, shall be determined in a proceeding for accounting, surcharge or indemnification.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-11
Potential liability of trustee to beneficiary; remedies; removal of trustee
Sec. 11. (a) The trustee is accountable to the beneficiary for the trust estate.
(b) If the trustee commits a breach of trust, the trustee is liable to the beneficiary for:
(1) any loss or depreciation in the value of the trust property as a result of the breach;
(2) any profit made by the trustee through the breach;
(3) any reasonable profit which would have accrued on the trust property in the absence of a breach; and
(4) reasonable attorney's fees incurred by the beneficiary in bringing an action on the breach.
(c) In the absence of a breach of trust, the trustee has no liability to the beneficiary either for any loss or depreciation in value of the trust property or for a failure to make a profit. However, if:
(1) a loss or depreciation in value of the trust property; or
(2) the trust's failure to make a profit;
is the result of a violation by the trustee of IC 28-1-12-8 or IC 28-6.1-6-26, one (1) or more beneficiaries of the trust may petition the court for any remedy described in subsection (b) or for removal of the trustee under section 22(a)(4) of this chapter, regardless of whether the transaction under IC 28-1-12-8 or IC 28-6.1-6-26 constitutes or involves a breach of trust. The court may award one (1) or more remedies described in subsection (b) or remove the trustee, or both, if the court determines that the remedy or the removal of the trustee is in the best interests of all beneficiaries of the trust. The burden of proof is on the one (1) or more petitioning beneficiaries to demonstrate that the remedy or the removal of the trustee is in the best interests of all beneficiaries of the trust.
(d) The trustee is liable to the beneficiary for acts of an agent

which, if committed by the trustee, would be a breach of the trust if the trustee:
(1) directs or permits the act of the agent;
(2) delegates the authority to perform an act to the agent which the trustee is under a duty not to delegate;
(3) fails to use reasonable care in the selection or retention of the agent;
(4) fails to exercise proper supervision over the conduct of the agent;
(5) approves, acquiesces in, or conceals the act of the agent; or
(6) fails to use reasonable effort to compel the agent to reimburse the trust estate for any loss or to account to the trust estate for any profit.
(Formerly: Acts 1971, P.L.416, SEC.4.) As amended by P.L.202-2007, SEC.4; P.L.226-2007, SEC.23; P.L.3-2008, SEC.228.

IC 30-4-3-12
Liability for breach of trust by co-trustee
Sec. 12. (Liability for Breach of Trust by Co-Trustee)
A trustee becomes liable to the beneficiary for a breach of trust committed by his co-trustee if he:
(a) participates in the breach of trust;
(b) improperly delegates the administration of the trust to the co-trustee;
(c) approves, acquiesces in or conceals a breach of trust;
(d) enables the co-trustee to commit a breach of trust by his failure to exercise care in the administration of the trust; or
(e) fails to use reasonable effort to compel the co-trustee, or, if the co-trustee has died, his estate, to redress a breach of trust.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-13
Liability of a successor trustee
Sec. 13. (Liability of a Successor Trustee)
A successor trustee becomes liable for a breach of trust of his predecessor if he:
(a) fails to take whatever action is necessary to compel the predecessor trustee to deliver the trust property; or
(b) fails to make a reasonable effort to compel a redress of a breach of trust committed by the predecessor trustee.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-14
Contribution and indemnity
Sec. 14. (Contribution and Indemnity)
(a) Except as stated in subsection (b) of this section, if two (2) or more co-trustees are liable to the beneficiary, each co-trustee is entitled to contribution from the other, provided, however, that:
(1) if one (1) co-trustee is substantially more at fault than another, the co-trustee who is most at fault is not entitled to contribution, and

the other co-trustee is entitled to indemnity from him; or
(2) if one (1) of the co-trustees receives a profit from the administration of the trust or a benefit from a breach of trust, the other co-trustee is entitled to indemnity from him to the extent of the profit or benefit received by that co-trustee.
(b) If a trustee commits a breach of trust in bad faith, he is not entitled to either contribution or indemnity from his co-trustee.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-15
Remedies of trustee against third persons
Sec. 15. (Remedies of the Trustee against Third Persons)
The trustee may maintain in his representative capacity a civil action for any legal or equitable remedy against a third person that he could maintain in his own right if he were the owner.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-16
Remedies among co-trustees
Sec. 16. (Remedies among Co-Trustees)
Any trustee may maintain an action against a co-trustee to:
(a) compel him to perform his duties under the trust;
(b) enjoin him from committing a breach of trust; or
(c) compel him to redress a breach of trust committed by him.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-17
Remedies of trustee against beneficiary
Sec. 17. (Remedies of Trustee against Beneficiary)
The trustee may maintain a civil action against a beneficiary for any legal or equitable remedy, including, among others, a charge against the beneficiary's interest in the trust estate, in any case in which the beneficiary is liable under 30-4-3-20.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-18
Other remedies of the trustee
Sec. 18. (Other Remedies of the Trustee)
(a) If there is reasonable doubt with respect to any matter relating to the administration of the trust, the trustee is entitled to be instructed by the court.
(b) The trustee is entitled to a review and settlement by the court of the accounts of his administration.
(c) The trustee is entitled to a lien against the trust estate:
(1) for any advances made by him under 30-4-3-3(a) (10); and
(2) for the value of his services for which he is entitled to, but has not received, compensation as provided either under the terms of the trust or under 30-4-5-16.
(Formerly: Acts 1971, P.L.416, SEC.4.)
IC 30-4-3-19
Relief of trustee's liability for breach of trust
Sec. 19. (Relief of Trustee's Liability for Breach of Trust)
(a) Unless the terms of the trust provide otherwise or unless if to do so would frustrate, impair or defeat the purposes of the trust, a beneficiary, except as provided in subsection (b) of this section, relieves the trustee from liability for breach of trust as to that beneficiary's interest if he:
(1) consents to or acquiesces in the act or omission which constitutes a breach of trust;
(2) agrees to release or discharge the trustee from liability for breach of trust after the act or omission constituting the breach occurs;
(3) elects, under an option to affirm or reject a transaction entered into as a breach of trust, to affirm the transaction; or
(4) participates in the act of the trustee which constitutes the breach of trust.
(b) The consent, acquiescence, agreement to release or discharge, affirmance, or participation by a beneficiary will not relieve the trustee from liability if:
(1) at the time it was given the beneficiary was under an incapacity;
(2) at the time it was given the beneficiary did not know of his rights or all of the material facts which the trustee knew or should have known;
(3) it was induced by the trustee's improper conduct;
(4) the trustee had an adverse interest in the transaction and the transaction was not fair and reasonable; or
(5) the trustee pays or delivers a beneficiary's interest to that beneficiary contrary to the terms of a trust with protective provisions.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-20
Liability of beneficiary
Sec. 20. (Liability of Beneficiary)
(a) A beneficiary is liable for loss to the trust estate if he has:
(1) misappropriated or otherwise wrongfully dealt with the trust property;
(2) expressly consented to, participated in or agreed with the trustee to be liable for a breach of trust committed by the trustee;
(3) failed to repay an advance or loan of trust funds;
(4) failed to repay a distribution or disbursement from the trust estate in excess of that to which he is entitled; or
(5) breached a contract to pay money or deliver property to the trustee to be held by the trustee as part of the trust estate.
(b) Unless the terms of the trust provide otherwise a beneficiary of a trust is liable to the extent of his interest in the trust estate for the amount of any debt owed the trust estate by him.
(Formerly: Acts 1971, P.L.416, SEC.4.)
IC 30-4-3-21
Remedies of beneficiary against third persons
Sec. 21. (Remedies of the Beneficiary against Third Persons)
If the trustee has a claim against a third person for which he may maintain a civil action under 30-4-3-15 but he is unable, unwilling or neglects to commence the action within a reasonable time not to exceed thirty (30) days after written demand, any beneficiary may commence the action in his own right for the benefit of all the beneficiaries.
(Formerly: Acts 1971, P.L.416, SEC.4; Acts 1972, P.L.11, SEC.13.)

IC 30-4-3-22
Remedies of the beneficiary against the trustee
Sec. 22. (Remedies of the Beneficiary against the Trustee)
(a) A beneficiary of a trust may maintain an action:
(1) to compel the trustee to perform his duties;
(2) to enjoin the trustee from committing an act which may be a breach of trust;
(3) to compel the trustee to redress a breach of trust; or
(4) to remove a trustee for cause and to appoint a successor trustee.
(b) If the trustee acquires property and wrongfully holds it outside the trust, a beneficiary is entitled at his option to either:
(1) require the property to be transferred to the trust or
(2) impose an equitable lien upon it to secure his claim for damages for breach of trust.
(c) If the trustee commingles the trust funds or property with his own funds or property or converts the trust fund or property into another form which is wrongfully held outside the trust:
(1) if the fund or property can be traced and identified, the beneficiary is entitled to restoration of the fund or property to the trust; or
(2) if the fund or property cannot be traced and identified,
(A) In a case of commingling of funds or property, the beneficiary is entitled to a lien against the trustee's individual property from the date and in the amount of the fund or the value of the property at the time of the commingling.
(B) In a case of conversion of property, the beneficiary is entitled to a lien against the trustee's individual property from the date and according to the value of the property at the time of the conversion.
(d) If the trustee is also a beneficiary, the other beneficiaries will be entitled to a charge against the trustee's beneficial interest to secure their claims against him for a breach of trust.
(e) If a beneficiary successfully maintains an action under subsection (a) of this section or is entitled to a judgment under subsections (b), (c), or (d) of this section, he is entitled to a judgment for reasonable attorney's fees.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-23 Remedy of a beneficiary against a co-beneficiary
Sec. 23. (Remedy of a Beneficiary against a Co-Beneficiary)
(a) If no recovery can be made from the trustee for a breach of trust, a beneficiary may maintain an action against a co-beneficiary who consented to the breach for a redress of the breach, if the co-beneficiary:
(1) knows or should have known that the act of the trustee to which he consented constituted a breach of trust;
(2) agreed with the trustee or the other beneficiaries to be liable for any loss which might result from the act constituting the breach; or
(3) participated in the act constituting the breach.
(b) The consenting co-beneficiary shall be personally liable for any loss for which the other beneficiaries are entitled to redress under subsection (a) of this section and his beneficial interest in the trust estate may be charged for the amount of the loss if the court deems it proper to do so.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-24
Repealed
(Repealed by P.L.238-2005, SEC.63.)

IC 30-4-3-24.4
Modification or termination of trust by court
Sec. 24.4. (a) The court may modify the administrative or dispositive terms of a trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.
(b) The court may modify the administrative terms of a trust or terminate the trust if:
(1) the purpose of the trust has been fulfilled; or
(2) continuation of the trust on the trust's existing terms would:
(A) be illegal, impossible, impracticable, or wasteful; or
(B) impair the trust's administration.
(c) If the trust terminates under this section, the court shall direct the trustee to distribute the trust property in a manner consistent with the purposes of the trust.
(d) The court may modify the terms of a trust to give the settlor the power to revoke and modify the trust if the:
(1) settlor intended to reserve the power;
(2) settlor believed the power was reserved; and
(3) power was omitted from the terms of the trust by mistake.
As added by P.L.238-2005, SEC.35.

IC 30-4-3-24.5
Termination by trustee of trust with value less than $75,000
Sec. 24.5. (a) This section does not apply to an easement for conservation or preservation. (b) This subsection applies to a trust consisting of trust property having a total value of less than seventy-five thousand dollars ($75,000). Unless the terms of the trust provide otherwise, the trustee may terminate the trust:
(1) if the trustee concludes the value of the trust property is insufficient to justify the cost of administration; and
(2) after providing notice of the trust termination to qualified beneficiaries.
(c) The court may:
(1) modify or terminate a trust; or
(2) remove the trustee and appoint a different trustee;
if the court determines that the value of the trust property is insufficient to justify the cost of administration. If a trust terminates under this subsection, the court shall direct the trustee to distribute the trust property in a manner consistent with the purposes of the trust.
(d) If a trust terminates under subsection (b), the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.
As added by P.L.238-2005, SEC.36.

IC 30-4-3-25
Rescission and reformation
Sec. 25. (Recission and Reformation)
Upon petition by an interested party, the court may rescind or reform a trust according to the same general rules applying to recission or reformation of non-trust transfers of property.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-25.5
Distribution of terminated trust; payment of federal and state taxes
Sec. 25.5. (a) This section applies beginning October 1, 2009.
(b) Except as provided in subsection (d), when a trust created to comply with 42 U.S.C. 1396p(d)(4)(A) is terminated, the trustee shall not distribute trust property to any person entitled to payment from the trust until the office of Medicaid policy and planning has been fully reimbursed for assistance rendered to the person for whom the trust was created.
(c) The primary purpose of a trust described in subsection (b) is to ensure that the state is repaid Medicaid benefits provided in return for excepting the trust from the general requirements of 42 U.S.C. 1396(d).
(d) A trustee may pay federal and state taxes from the trust before reimbursing the office of Medicaid policy and planning.
As added by P.L.14-2009, SEC.3.

IC 30-4-3-26
Power to direct a deviation from the terms of the trust
Sec. 26. (Power to Direct a Deviation from the Terms of the Trust) (a) Upon petition by the trustee or a beneficiary, the court shall direct or permit the trustee to deviate from a term of the trust if, owing to circumstances not known to the settlor and not anticipated by him, compliance would defeat or substantially impair the accomplishment of the purposes of the trust. In that case, if necessary to carry out the purposes of the trust, the court may direct or permit the trustee to do acts which are not authorized or are forbidden by the terms of the trust, or may prohibit the trustee from performing acts required by the terms of the trust.
(b) The trustee may deviate from the terms of the trust as provided in subsection (a) of this section, without first obtaining the permission of the court, if there is an emergency or if he reasonably believes that there is an emergency, and before deviating he has no opportunity to apply to the court for permission to deviate.
(c) The trustee is liable for any loss or damage which results if he fails to apply to the court for permission to deviate from the terms of the trust, when he knows or should know that, owing to circumstances not known to the settlor and not anticipated by him, compliance will defeat or substantially impair the accomplishment of the purposes of the trust.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-27
Cy pres doctrine
Sec. 27. (a) If property is given to a trust for a benevolent public purpose and the property is to be applied to a particular charitable purpose, and it is or becomes impossible, impracticable, wasteful, or illegal to carry out the particular purpose, and if the settlor manifested a more general intention to devote the property to charitable purposes, the trust need not fail, but the court may direct the application of the property to some charitable purpose which falls within the general charitable intention of the settlor.
(b) The terms of a charitable trust that would result in the distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection (a) to apply the cy pres doctrine to modify or terminate the trust only if, when the provision takes effect:
(1) the trust property is to revert to the settlor and the settlor is still alive; or
(2) less than twenty-one (21) years have elapsed since the trust was created.
(c) A living heir of the settlor or a living beneficiary named in the original trust agreement may present evidence to the court of:
(1) the heir's or beneficiary's opinion of the settlor's intent; and
(2) the heir's or beneficiary's wishes;
regarding the property given in trust.
(Formerly: Acts 1971, P.L.416, SEC.4.) As amended by P.L.41-2000, SEC.3; P.L.238-2005, SEC.37.

IC 30-4-3-28 Repealed
(Repealed by P.L.238-2005, SEC.63.)

IC 30-4-3-29
Removal, resignation, and appointment of trustees
Sec. 29. (a) A trustee may be removed as follows:
(1) By the court.
(2) By the person, if any, who by the terms of the trust is authorized to remove the trustee.
(3) Unless the terms of the trust instrument provide otherwise, by a beneficiary of the trust whose petition is granted by the court under subsection (d).
(b) Unless the terms of the trust requires a different time, the trustee may resign:
(1) if the trustee gives at least thirty (30) days notice to:
(A) the qualified beneficiaries;
(B) the settlor, if living; and
(C) all cotrustees; or
(2) with the approval of the court.
In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property. Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.
(c) For good cause shown, the court may at any time appoint a temporary trustee for such period of time, and to perform such duties, as the court may direct.
(d) This subsection applies only to a trust executed after June 30, 1996. A beneficiary of a trust may petition the court for the removal of a corporate trustee if there has been a change in control of the corporate trustee after the date of the execution of the trust. The court may remove the corporate trustee if the court determines the removal is in the best interests of all the beneficiaries of the trust. For purposes of this subsection a change in control of the corporate trustee occurs whenever a person or group of persons acting in concert acquires the beneficial ownership of an aggregate of at least twenty-five percent (25%) of the outstanding shares of voting stock of:
(1) a trustee; or
(2) a corporation controlling a trustee;
after June 30, 1996.
(e) A trustee who has resigned or been removed shall expeditiously deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to the trust property. A trustee who has resigned or been removed has the duties of trustee and the powers necessary to protect the trust property:
(1) unless a cotrustee remains in the office of trustee or the court orders otherwise; and
(2) until the trust property is delivered to a successor trustee or

other person entitled to the trust property.
(Formerly: Acts 1971, P.L.416, SEC.4.) As amended by P.L.199-1996, SEC.1; P.L.165-2002, SEC.6; P.L.238-2005, SEC.38.

IC 30-4-3-29.5
Corporate trustee that acquires trust due to change in control
Sec. 29.5. (a) Except as provided in subsection (b) and unless the trust instrument provides otherwise, a corporate trustee that acquires a trust as a result of a change in control may not:
(1) decline to accept the trust property;
(2) resign as trustee; or
(3) otherwise refuse to administer the trust;
based upon the amount of property or funds held in the trust estate.
(b) A court may, at the court's discretion, allow a trustee described in subsection (a) to resign if:
(1) the trustee petitions the court; and
(2) the court determines that the trustee's resignation will be in the best interests of all the beneficiaries of the trust.
As added by P.L.199-1996, SEC.2.

IC 30-4-3-30
Effect of this article on the court's equity powers
Sec. 30. (Effect of This Article on the Court's Equity Powers)
Except as otherwise provided in this article, the article shall not be construed to limit the general equity powers of the court over the administration of trusts.
(Formerly: Acts 1971, P.L.416, SEC.4.)

IC 30-4-3-31
Judicial modification of trusts for benevolent public purpose and certain transfers not in trust; federal compliance
Sec. 31. (a) This section is enacted for the purpose of confirming the power of Indiana courts to modify trusts for a benevolent public purpose, and transfers not in trust as described in Section 170(f)(3)(A) of the Internal Revenue Code, to effect compliance with Sections 170, 664, 2055, 2106, and 2522 of the Internal Revenue Code so that these trusts and transfers may obtain the income tax exemption afforded by Section 664 of the Internal Revenue Code and donors or other contributors of gifts or contributions to these trusts and transfers may secure the income, estate, and gift tax charitable deductions granted by Sections 170, 2055, 2106, and 2522 of the Internal Revenue Code.
(b) Upon petition, any court of general or probate jurisdiction in Indiana may, in its discretion, modify the instrument of an inter vivos or testamentary trust for a benevolent public purpose, or transfer not in trust as described in Section 170(f)(3)(A) of the Internal Revenue Code, so that the trust or transfer complies with and conforms to the provisions of Sections 170, 664, 2055, 2106, and 2522 of the Internal Revenue Code and regulations thereunder from the date of the trust's or transfer's creation, if consent to the modification is given by: (1) all beneficiaries of the trust or transfer; and
(2) the settlor of the trust or transfer if the settlor is living at the date of modification.
(Formerly: Acts 1973, P.L.294, SEC.1.) As amended by Acts 1977, P.L.301, SEC.1; Acts 1982, P.L.180, SEC.1; P.L.2-1987, SEC.46; P.L.41-2000, SEC.4.

IC 30-4-3-32
Trustee's liability for breach of trust
Sec. 32. (a) Except as stated in subsections (b) and (c), the trustee, by provisions of the trust, can be relieved of liability for breach of trust.
(b) A provision in the trust instrument is not effective to relieve the trustee of liability for breach of trust committed in bad faith, intentionally, or with reckless indifference to the interest of the beneficiary, or of liability for any profit that the trustee has derived from a breach of trust.
(c) A provision that relieves the trustee of liability for breach of trust is ineffective if it is inserted in the trust instrument as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.
As added by P.L.149-1984, SEC.1.

IC 30-4-3-33
Trustee vacancies; priority for filling vacancy
Sec. 33. (a) In addition to the terms of a trust regarding the circumstances under which a trustee vacancy occurs, a trustee vacancy occurs if:
(1) a person designated as trustee does not accept being trustee;
(2) a person designated as trustee cannot be identified or does not exist;
(3) a trustee resigns;
(4) a trustee is disqualified or removed;
(5) a trustee dies; or
(6) the person designated as trustee lacks capacity.
(b) Except as provided in the terms of a trust, if a trust has at least two (2) cotrustees and at least one (1) cotrustee remains in office, a cotrustee vacancy is not required to be filled. A cotrustee vacancy must be filled if the trust has no remaining cotrustee.
(c) Except as provided in the terms of a trust, a trustee vacancy of a noncharitable trust that is required to be filled must be filled according to the following priority:
(1) A person designated in the terms of the trust to act as successor trustee.
(2) A person appointed by a majority of the qualified beneficiaries.
(3) A person appointed by the court.
(d) Except as provided in the terms of a trust, a trustee vacancy of a charitable trust that is required to be filled must be filled according to the following priority: (1) A person designated in the terms of the trust to be successor trustee.
(2) A person:
(A) selected by the charitable organizations expressly designated to receive distributions under the terms of the trust; and
(B) whose selection is approved by the attorney general.
(3) A person appointed by the court.
(e) Regardless of whether a trustee vacancy exists or is required to be filled, the court may appoint an additional trustee or a special fiduciary if the court considers the appointment necessary for the administration of the trust.
As added by P.L.238-2005, SEC.39.

IC 30-4-3-34
Petition to determine heirs and interests in trust estate
Sec. 34. (a) At any time during the administration of a trust, a trustee or any interested person may petition the court to determine the:
(1) heirs of:
(A) the settlor; or
(B) any person named in the trust; and
(2) respective interests of the persons described in subdivision (1) in the trust estate or any part of the trust estate.
(b) If a petition is filed under this section, the court shall fix the time for a hearing on the petition. Notice of the hearing shall be given in the following manner:
(1) Personally or by mail to persons who are named in the trust and:
(A) are known to claim;
(B) are believed to claim; or
(C) have;
an interest in the trust estate or any part of the trust estate as heir or through an heir of the settlor.
(2) By publication to any unknown heirs.
(c) When a hearing is held on the petition, the issues set forth in the petition under subsection (a) may be determined by:
(1) competent evidence; or
(2) affidavit, if there are no objections.
A record shall be made of the oral evidence. The record and affidavits must be a part of the files in the trust proceeding.
(d) If there is satisfactory proof, the court shall make a decree that determines the issues set forth in the petition under subsection (a). The court's decree is conclusive of the facts determined by the court with regard to any interested person who has been notified personally or by mail in accordance with subsection (b)(1), subject to the interested person's right of appeal.
(e) An act of the trustee is valid with regard to the rights and liabilities of a purchaser, a lessee, or other person who deals with the trustee for value and in good faith, if the trustee acts in: (1) accordance with the facts as determined by the court's decree under subsection (d);
(2) accordance with the law; and
(3) good faith.
As added by P.L.238-2005, SEC.40.

IC 30-4-3-35
Matrimonial trusts; election; effect of the death of a spouse or the dissolution of the marriage; revocation
Sec. 35. (a) This section is intended to ensure that if real property is transferred to one (1) or more revocable trusts created by a husband and wife for estate planning purposes, the husband and wife will enjoy the real estate ownership protections that they would otherwise enjoy if they owned that real property in an estate by the entireties including an estate by the entireties created under IC 32-17-3-1.
(b) As used in this section, "joint matrimonial trust" means a single inter vivos trust established under this section by settlors who are related as husband and wife.
(c) As used in this section, "matrimonial property" means real property that:
(1) is subject to a written election to treat the property as matrimonial property under this section; and
(2) is owned by a matrimonial trust.
(d) As used in this section, "matrimonial trust" means a trust established under this section to own matrimonial property.
(e) As used in this section, "separate matrimonial trust" means a separate trust that is also a matrimonial trust.
(f) As used in this section, "separate trust" means a trust established by one (1) individual.
(g) A matrimonial trust may be established:
(1) jointly by a husband and wife; or
(2) in two (2) or more separate trusts.
(h) A husband and wife may elect to treat real property as matrimonial property with a written statement of the election:
(1) in an instrument or instruments conveying the real property to a matrimonial trust or trusts; or
(2) in a separate writing that must be recorded in the county where the real property is situated and indexed in the records of the county recorder's office to the instrument or instruments that convey the real property to a matrimonial trust or trusts.
(i) A guardian of a husband or wife may make an election under this section:
(1) without the approval of the court if the guardian has unlimited powers under IC 29-3-8-4; and
(2) with the approval of the court in all other cases.
(j) An attorney in fact of a husband and wife may join in the making of an election under this section under the powers conferred upon the attorney in fact by IC 30-5-5-2 if the power of attorney is recorded in the county where the real property is situated and

indexed in the records of the county recorder's office to the instrument or instruments that convey the real property to a matrimonial trust or trusts.
(k) The terms of a separate matrimonial trust or a joint matrimonial trust may (but are not required to) restrict the sale or transfer of the matrimonial property for:
(1) the lifetime of the settlor who dies first;
(2) the lifetime of the surviving settlor; or
(3) another defined time period.
(l) An interest in matrimonial property is not severable during the marriage of the husband and wife unless:
(1) both the husband and wife join in the severance in writing; or
(2) a third party owns and forecloses a mortgage or other lien against the interests of both the husband and wife in the matrimonial property.
(m) Notwithstanding any other provision of this section, the legal rights of a lienholder that exist at the time of an election to treat the real property subject to the lien as matrimonial property may not be subject to a severance described in subsection (l) without the lienholder's written consent.
(n) To the extent that a matrimonial trust continues to be a matrimonial trust after the death of a settlor (as provided by subsections (o) and (q)):
(1) real property held or owned in a separate trust and for which an earlier election was made under this section, continues to be matrimonial property; and
(2) an unsecured creditor or judgment lien creditor who has a claim only against the deceased settlor but not against the surviving settlor cannot enforce that claim against the deceased settlor's interest or the surviving settlor's interest in the matrimonial property.
(o) Matrimonial property held in a separate matrimonial trust or in a joint matrimonial trust continues to be matrimonial property after the death of one (1) settlor:
(1) if the settlors reserved a life estate in the matrimonial property for each settlor when they conveyed the matrimonial property to the matrimonial trust or trusts; or
(2) if the deceased settlor's separate trust provides to the surviving settlor:
(A) a life estate;
(B) an interest that qualifies for a deduction from the gross estate of the decedent under Section 2056 of the Internal Revenue Code regardless of whether an election is made to qualify the interest for the deduction; or
(C) in some respect the current right to occupy or receive rent, royalties, or other kinds of income with respect to the matrimonial property.
(p) A separate matrimonial trust established by a deceased settlor ceases to be a matrimonial trust upon the termination of payments to

the surviving settlor as a result of the surviving settlor's death or as a result of the surviving settlor's valid disclaimer of all interests in the matrimonial property held in the deceased settlor's trust.
(q) A separate matrimonial trust established by a settlor who remains alive continues to be a matrimonial trust during that settlor's remaining lifetime, so long as the settlor retains the right to use or occupy matrimonial property held in the settlor's separate trust.
(r) A matrimonial trust ceases to be a matrimonial trust upon the dissolution of the marriage of the settlors.
(s) A husband and wife may revoke a matrimonial trust by together executing a writing expressing the revocation.
As added by P.L.6-2010, SEC.18. Amended by P.L.36-2011, SEC.9.

IC 30-4-3-36
Trust decanting; notice; rules of construction
Sec. 36. (a) Unless a trust expressly provides otherwise, a trustee who has absolute power under the terms of a trust (referred to in this section as the "first trust") to invade the principal of the trust to make distributions to or for the benefit of one (1) or more persons may instead exercise the power by appointing all or part of the principal of the first trust in favor of a trustee of another trust (referred to in this section as the "second trust") for the benefit of one (1) or more persons under the same trust instrument or under a different trust instrument as long as:
(1) the beneficiaries of the second trust are the same as the beneficiaries of the first trust;
(2) the second trust does not reduce any income, annuity, or unitrust interest in the assets of the first trust; and
(3) if any contributions to the first trust qualified for a marital or charitable deduction for purposes of the federal income, gift, or estate taxes, the second trust does not contain any provision that, if included in the first trust, would have prevented the first trust from qualifying for a deduction or reduced the amount of a deduction.
(b) For purposes of this section, an absolute power to invade principal includes a power to invade principal that is not limited to specific or ascertainable purposes, such as health, education, maintenance, and support regardless of whether the term "absolute" is used.
(c) The exercise of a power to invade principal under subsection (a) must be by an instrument that is:
(1) in writing;
(2) signed and acknowledged by the trustee; and
(3) filed with the records of the first trust.
(d) The exercise of a power to invade principal under subsection (a) is considered the exercise of a power of appointment, other than a power to appoint to the trustee, the trustee's creditors, the trustee's estate, or the creditors of the trustee's estate. The exercise of the power does not extend the time at which the permissible period of the rule against perpetuities begins and the law that determines the

permissible period of the rule against perpetuities of the first trust.
(e) The trustee shall notify in writing all qualified beneficiaries of the first trust at least sixty (60) days before the effective date of the trustee's exercise of the power to invade principal under subsection (a) of the manner in which the trustee intends to exercise the power. A copy of the proposed instrument exercising the power satisfies the trustee's notice obligation under this subsection. If all qualified beneficiaries waive the notice period by signed written instrument delivered to the trustee, the trustee's power to invade principal may be exercised immediately. The trustee's notice under this subsection does not limit the right of any beneficiary to object to the exercise of the trustee's power to invade principal, except as otherwise provided by this article.
(f) The exercise of the power to invade principal under subsection (a) is not prohibited by a spendthrift clause or by a provision in the trust instrument that prohibits amending or revoking the trust.
(g) This section is not intended to create or imply a duty to exercise a power to invade principal. No inference of impropriety may be made as a result of a trustee not exercising the power to invade principal conferred under subsection (a).
(h) This section may not be construed to abridge the right of any trustee who has a power of invasion to appoint property in further trust that arises under the terms of the first trust, under any other provision of this article or any other statute, or under common law.
As added by P.L.6-2010, SEC.19.

IC 30-4-3-37
Unclaimed trust shares; disposition procedures
Sec. 37. (a) If a beneficiary of a trust cannot be found after a reasonable search, the trustee may file a petition setting out the facts of the unsuccessful search. The court may order the trustee to sell the shares of the trust to which the beneficiary is entitled and to pay the proceeds to the clerk of the court. The clerk shall hold the proceeds for the use and benefit of the person or persons thereafter determined by law to be entitled to the proceeds.
(b) If a trustee pays any money to the clerk of the court under this section, the trustee shall file a receipt with the court. Filing the receipt is sufficient to discharge the trustee in the same manner and to the same extent as though the trustee had paid or distributed the appropriate share of the trust to the unlocated beneficiary.
(c) This section does not apply to stocks, dividends, capital credits, patronage, refunds, utility deposits, membership fees, account balances, or book equities for which the owner cannot be found that are the result of distributable savings of a rural electric membership corporation formed under IC 8-1-13, a rural telephone cooperative corporation formed under IC 8-1-17, or an agricultural cooperative association formed under IC 15-12-1.
As added by P.L.6-2010, SEC.20.



CHAPTER 3.5. INDIANA UNIFORM PRUDENT INVESTOR ACT

IC 30-4-3.5-2
Prudent investor rule
Sec. 2. (a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.
(b) A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.
(c) Among circumstances that a trustee shall consider in investing and managing trust assets are those of the following that are relevant to the trust or its beneficiaries:
(1) General economic conditions.
(2) The possible effect of inflation or deflation.
(3) The expected tax consequences of investment decisions or strategies.
(4) The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property.
(5) The expected total return from income and the appreciation

of capital.
(6) Other resources of the beneficiaries.
(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital.
(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one (1) or more of the beneficiaries.
(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.
(e) A trustee may invest in any kind of property or type of investment consistent with the standards of this chapter.
(f) A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use the special skills or expertise.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-3
Diversification of investments
Sec. 3. A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-4
Review of trust assets
Sec. 4. Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this chapter.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-5
Trust managed in interest of beneficiaries
Sec. 5. A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-6
Impartial management
Sec. 6. If a trust has at least two (2) beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-7
Costs
Sec. 7. In investing and managing trust assets, a trustee may only

incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-8
Determination of compliance with prudent investor rule
Sec. 8. Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-9
Delegation of functions by trustee
Sec. 9. (a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:
(1) selecting an agent;
(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and
(3) reviewing the agent's actions periodically in order to monitor the agent's performance and compliance with the terms of the delegation.
(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care.
(c) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of Indiana, an agent submits to the jurisdiction of the courts of Indiana.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-10
Authorization of investments or strategies
Sec. 10. The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this chapter:
(1) "Investments permissible by law for investment of trust funds".
(2) "Legal investments".
(3) "Authorized investments".
(4) "Using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital".
(5) "Prudent man rule".
(6) "Prudent trustee rule".
(7) "Prudent person rule".
(8) "Prudent investor rule".
As added by P.L.137-1999, SEC.3.
IC 30-4-3.5-11
Applicability of chapter
Sec. 11. This chapter applies to trusts existing on and created after June 30, 1999. As applied to trusts existing on June 30, 1999, this chapter governs only decisions or actions occurring after June 30, 1999.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-12
Purpose of chapter
Sec. 12. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among the states enacting it.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-13
Short title
Sec. 13. This chapter may be cited as the "Indiana Uniform Prudent Investor Act".
As added by P.L.137-1999, SEC.3.



CHAPTER 4. RULES GOVERNING THE RIGHTS OF THIRD PARTIES

IC 30-4-4-2
Transfers by the trustee to third persons
Sec. 2. (Transfers by the Trustee to Third Persons)
(a) If, in transferring an interest in trust property to a third party, the trustee is not committing a breach of trust, the transferee holds the interest free of the trust and incures no liability to the beneficiary.
(b) A third person, to whom an interest in trust property is transferred by the trustee in breach of trust, takes his interest free of the trust if he:
(1) takes for value and without notice of the breach of trust; and
(2) is not taking part in what he knows to be an illegal transaction.
(Formerly: Acts 1971, P.L.416, SEC.5.)

IC 30-4-4-3
Judgment lien against the trustee or beneficiary
Sec. 3. (Judgment Lien against the Trustee or Beneficiary)
(a) A judgment against a person individually who may also be a trustee shall not be a lien against the trust estate.
(b) When trust property is properly sold or disposed of by the trustee to a third person, the liens against a beneficiary's interest in the trust estate, if any, will be divested from that property and will attach to the interest of that beneficiary in the proceeds from its sale or other disposition.
(Formerly: Acts 1971, P.L.416, SEC.5.)

IC 30-4-4-4
Disclosure of information concerning beneficiaries
Sec. 4. (Disclosure of Information Concerning Beneficiaries) (a) Any person may petition the court for disclosure of information concerning beneficiaries or the trust estate. The court may order the disclosure of all or any part of the information requested in the petition only after the petitioner has shown both a reasonable need for it and that the trustee has either refused or neglected to provide the information on written request delivered to the trustee.
(b) The court shall, upon petition, order the disclosure of the identity of the beneficiaries or their agents, if any, and any other information concerning the trust, in any case in which:
(1) in a trust of real estate, there is a violation of a state law or an ordinance or resolution of a political subdivision relating to the structure or condition of buildings, or the health and safety of occupants of or visitors to buildings; or
(2) there has been or may be a deed, sale, lease, purchase, mortgage, assignment or similar transfer of any interest in trust property to or from any unit of state or local government or agency or official thereof;
and the trustee has refused to disclose the identities of the beneficiaries within a reasonable time after written demand.
(Formerly: Acts 1971, P.L.416, SEC.5.)

IC 30-4-4-5
Certification of trust; contents; liability of person relying on certification of trust
Sec. 5. (a) A trustee may furnish to a person other than a beneficiary a certification of trust instead of a copy of the trust instrument. The certification of trust must contain the following information:
(1) That the trust exists and the date the trust instrument was executed.
(2) The identity of the settlor.
(3) The identity and address of the currently acting trustee.
(4) The powers of the trustee.
(5) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust.
(6) The authority of cotrustees to sign or otherwise authenticate and whether all or less than all the cotrustees are required in order to exercise the powers of the trustee.
(7) The manner of taking title to trust property.
(b) A certification of trust may be signed or authenticated by any trustee.
(c) A certification of trust must state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.
(d) A certification of trust may contain the dispositive terms of a trust.
(e) A recipient of a certification of trust may require the trustee to furnish copies of excerpts from the original trust instrument and later amendments that: (1) designate the trustee; and
(2) confer on the trustee the power to act in a pending transaction in which the recipient has an interest.
(f) A person who acts in reliance on a certification of trust without knowledge that the representations contained in the certification of trust are incorrect:
(1) is not liable to any person for acting in reliance on the certification of trust; and
(2) may assume without inquiry the existence of the facts contained in the certification of trust.
Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying on the certification.
(g) A person who in good faith enters into a transaction in reliance on a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.
(h) A person making a demand for the trust instrument in addition to a certification of trust or excerpts from the original trust instrument is liable for damages if the court determines that a person did not act in good faith in demanding the trust instrument.
(i) This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.
As added by P.L.238-2005, SEC.41. Amended by P.L.95-2007, SEC.18; P.L.202-2007, SEC.5.



CHAPTER 5. RULES GOVERNING THE ADMINISTRATION OF A TRUST

IC 30-4-5-1
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-2
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-3
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-4
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-5
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-6
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-7
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-8
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-9
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-10
Repealed
(Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-11 (Repealed by P.L.84-2002, SEC.11.)

IC 30-4-5-12
Accounting by trustees
Sec. 12. (Accounting by Trustees)
(a) Unless the terms of the trust provide otherwise or unless waived in writing by an adult, competent beneficiary, the trustee shall deliver a written statement of accounts to each income beneficiary or his personal representative annually. The statement shall contain at least:
(1) all receipts and disbursements since the last statement; and
(2) all items of trust property held by the trustee on the date of the statement at their inventory value.
(b) This subsection applies to a charitable trust with assets of at least five hundred thousand dollars ($500,000). The trustee of a charitable trust shall annually file a verified written certification with the attorney general stating that a written statement of accounts has been prepared showing at least the items listed in section 13(a) of this chapter. The certification must state that the statement of accounts is available to the attorney general and any member of the general public upon request. A charitable trust may not be exempted from this requirement by a provision in a will, trust agreement, indenture, or other governing instrument. This subsection does not prevent a trustee from docketing a charitable trust to finalize a written statement of account or any other lawful purpose in the manner provided in this article. However, this subsection does not apply to an organization that is not required to file a federal information return under Section 6033(a)(2)(A)(i) or Section 6033(a)(2)(A)(ii) of the Internal Revenue Code.
(c) Upon petition by the settlor, a beneficiary or his personal representative, a person designated by the settlor to have advisory or supervisory powers over the trust, or any other person having an interest in the administration or the benefits of the trust, including the attorney general in the case of a trust for a benevolent public purpose, the court may direct the trustee to file a verified written statement of accounts showing the items listed in section 13(a) of this chapter. The petition may be filed at any time, provided, however, that the court will not, in the absence of good cause shown, require the trustee to file a statement more than once a year.
(d) If the court's jurisdiction is of a continuing nature as provided in IC 30-4-6-2, the trustee shall file a verified written statement of accounts containing the items shown in section 13(a) of this chapter with the court biennially, and the court may, on its own motion, require the trustee to file such a statement at any other time provided there is good cause for requiring a statement to be filed.
(Formerly: Acts 1971, P.L.416, SEC.6.) As amended by P.L.41-2000, SEC.5.

IC 30-4-5-13
Content of written statements of account filed with the court Sec. 13. (Content of Written Statements of Account Filed with the Court)
(a) A verified written statement of accounts filed with the court under 30-4-5-12 or by the trustee under 30-4-3-18(b) shall show:
(1) the period covered by the account;
(2) the total principal with which the trustee is chargeable according to the last preceding written statement of accounts or the original inventory if there is no preceding statement;
(3) an itemized schedule of all principal cash and property received and disbursed, distributed, or otherwise disposed of during the period;
(4) an itemized schedule of income received and disbursed, distributed, or otherwise disposed of during the period;
(5) the balance of principal and income remaining at the close of the period, how invested, and both the inventory and current market values of all investments;
(6) a statement that the trust has been administered according to its terms;
(7) the names and addresses of all living beneficiaries and a statement identifying any beneficiary known to be under a legal disability;
(8) a description of any possible unborn or unascertained beneficiary and his interest in the trust estate; and
(9) the business addresses, if any, or the residence addresses of all the trustees.
(b) The court may, either on petition or on its own motion, require the trustee to submit such proof as it deems necessary to support his verified written statement of accounts. The court may accept the unqualified certificate of a certified public accountant in lieu of other proof.
(Formerly: Acts 1971, P.L.416, SEC.6.)

IC 30-4-5-14
Settlements; objections; hearing; surcharge
Sec. 14. (Settlements; Objections; Hearing; Surcharge)
(a) With respect to the annual written statement required by 30-4-5-12(a), a beneficiary or his personal representative will be deemed to have discharged the trustee from liability as to that beneficiary for all matters disclosed in the statement if he approves in writing the trustee's statement.
(b) In a proceeding in which the court has been requested by petition to approve a verified written statement of accounts, any person authorized by 30-4-5-12(c) to petition for an accounting may file an appropriate responsive pleading, and if he does so, he must file it within the period of time after notice that a responsive pleading is required to be filed after service of a prior pleading under the Indiana Rules of Procedure.
(c) When a responsive pleading filed under subsection (b) of this section includes objections to any matter contained in the trustee's statement, those objections must be specific unless the court orders

otherwise.
(d) Upon request for approval of a verified written statement of accounts and the filing of objections, if any, the court shall determine the correctness of the statement and the validity and propriety of all actions of the trustee described in the statement and may take any additional action that it deems necessary.
(Formerly: Acts 1971, P.L.416, SEC.6.)

IC 30-4-5-15
Judgment; fees
Sec. 15. (Judgment; Fees)
(a) Subject to the right of appeal, a judgment rendered by the court under 30-4-5-14, either approving the statement or disapproving it and surcharging the trustee, is final, conclusive and binding upon all the parties to the action who are subject to the jurisdiction of the court.
(b) Entry of the judgment by the court finally disposes of the matter and the clerk may not tax or charge a service fee for any year beyond that in which the judgment is rendered.
(Formerly: Acts 1971, P.L.416, SEC.6.)

IC 30-4-5-16
Right to compensation
Sec. 16. (a) Unless the terms of the trust provide otherwise, and except as provided in section 17 of this chapter, the trustee is entitled to reasonable compensation from the trust estate for acting as trustee.
(b) If the terms of the trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:
(1) the duties of the trustee are substantially different from those contemplated when the trust was created; or
(2) the compensation specified in the terms of the trust would be unreasonably low or high.
(c) A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:
(1) expenses that were properly incurred in the administration of the trust; and
(2) expenses that were not properly incurred in the administration of the trust, to the extent necessary to prevent unjust enrichment of the trust.
An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.
(Formerly: Acts 1971, P.L.416, SEC.6.) As amended by P.L.238-2005, SEC.42.

IC 30-4-5-17
Compensation if trustee breaches trust
Sec. 17. (Compensation if Trustee Breaches Trust)
(a) In a proceeding in which the trustee is found to be in breach of

trust, the court may in its discretion either deny him all compensation, allow him a reduced compensation, or allow him full compensation.
(b) In the exercise of its discretion under subsection (a) of this section, the court may consider, among others, the following facts:
(1) whether the breach of trust was intentional, negligent, or without fault;
(2) whether or not the trustee acted in good faith;
(3) whether or not the breach of trust resulted in a loss to the trust estate;
(4) if a loss results, whether the trustee has indemnified the trust estate; and
(5) whether the trustee's services were of value to the trust estate.
(Formerly: Acts 1971, P.L.416, SEC.6.)

IC 30-4-5-18
Private foundations
Sec. 18. Subject to section 20 of this chapter, every corporation which is organized under the laws of this state and which is a private foundation as defined in Section 509(a) of the Internal Revenue Code shall, unless otherwise provided in the articles of incorporation of such corporation:
(a) distribute each taxable year amounts sufficient for such corporation to avoid liability for the tax imposed by Section 4942 of the Internal Revenue Code;
(b) not engage in any act of self-dealing (as defined in Section 4941(d) of the Internal Revenue Code) which would subject such corporation to liability for the taxes imposed by Section 4941 of the Internal Revenue Code;
(c) not retain any excess business holding (as defined in Section 4943(c) of the Internal Revenue Code) which would subject such corporation to liability for the taxes imposed by Section 4943 of the Internal Revenue Code;
(d) not make any investment which would jeopardize the carrying out of any of such corporation's exempt purposes (within the meaning of Section 4944 of the Internal Revenue Code) and which would subject such corporation to liability for the taxes imposed by Section 4944 of the Internal Revenue Code; and
(e) not make any taxable expenditure (as defined in Section 4945(d) of the Internal Revenue Code) which would subject such corporation to liability for the taxes imposed by Section 4945 of the Internal Revenue Code.
(Formerly: Acts 1971, P.L.416, SEC.6.) As amended by P.L.2-1987, SEC.47.

IC 30-4-5-19
Private corporate foundations organized before January 1, 1970; application of IC 30-4-5-18
Sec. 19. The provisions of 30-4-5-18 shall not apply to any such

corporation organized before January 1, 1970, to the extent that a court of competent jurisdiction shall determine that application of such section to such corporation would be contrary to the terms of any instrument which may not be changed to conform to such section and by which such corporation is bound.
(Formerly: Acts 1971, P.L.416, SEC.6.)

IC 30-4-5-20
Private corporate foundations; effective dates of IC 30-4-5-18
Sec. 20. The provisions of 30-4-5-18 shall be effective as to corporations to which such section applies in accordance with the following subsections (a) and (b):
(a) With respect to each such corporation organized on or after January 1, 1970, the provisions of 30-4-5-18 shall be effective from and after the date of such corporation's organization.
(b) With respect to each such corporation organized before January 1, 1970, the provisions of 30-4-5-18 shall be effective during taxable years commencing after December 31, 1971.
(Formerly: Acts 1971, P.L.416, SEC.6.)

IC 30-4-5-21
Trusts for benevolent public purpose; general rules
Sec. 21. Subject to the provisions of this section and of section 23 of this chapter, every trust for a benevolent public purpose that is subject to the provisions of Subchapter A of Chapter 42 of Subtitle D of the Internal Revenue Code shall:
(1) distribute each taxable year amounts sufficient for such trust to avoid liability for the tax imposed by Section 4942 of the Internal Revenue Code, except that this subdivision shall not apply to split-interest trusts;
(2) not engage in any act of self-dealing (as defined in Section 4941(d) of the Internal Revenue Code) which would subject such trust to liability for the taxes imposed by Section 4941 of the Internal Revenue Code;
(3) not retain any excess business holding (as defined in Section 4943(c) of the Internal Revenue Code) which would subject such trust to liability for the taxes imposed by Section 4943 of the Internal Revenue Code;
(4) not make any investment which would jeopardize the carrying out of any of such trust's exempt purposes (within the meaning of Section 4944 of the Internal Revenue Code) and which would subject such trust to liability for the taxes imposed by Section 4944 of the Internal Revenue Code; and
(5) not make any taxable expenditure (as defined in Section 4945(d) of the Internal Revenue Code) which would subject such trust to liability for the taxes imposed by Section 4945 of the Internal Revenue Code.
The provisions of this section shall not apply to split-interest trusts or amounts thereof to the extent that such split-interest trusts and amounts are not, under Section 4947 of the Internal Revenue Code,

subject to the prohibitions applicable to private foundations.
(Formerly: Acts 1971, P.L.416, SEC.6.) As amended by P.L.2-1987, SEC.48; P.L.41-2000, SEC.6.

IC 30-4-5-22
Private and charitable trust foundations; split-interest trusts; creation before January 1, 1970; application of IC 30-4-5-21
Sec. 22. The provisions of 30-4-5-21 shall not apply to any such trust created before January 1, 1970, to the extent that a court of competent jurisdiction shall determine that application of such section to such trust would be contrary to the terms of any instrument which may not be changed to conform to such section and by which such trust is bound.
(Formerly: Acts 1971, P.L.416, SEC.6.)

IC 30-4-5-23
Private and charitable trust foundations; split-interest trusts; effective date of IC 30-4-5-21
Sec. 23. The provisions of 30-4-5-21 shall be effective as to trusts to which such section applies in accordance with the following subsections (a) and (b):
(a) With respect to each such trust first existing on or after January 1, 1970, the provisions of 30-4-5-21 shall be effective from and after the date such trust comes into existence.
(b) With respect to each such trust existing before January 1, 1970, the provisions of 30-4-5-21 shall be effective during taxable years commencing after December 31, 1971.
(Formerly: Acts 1971, P.L.416, SEC.6.)

IC 30-4-5-24
Repealed
(Repealed by P.L.2-1987, SEC.53.)



CHAPTER 5.5. ENFORCEMENT POWERS OF ATTORNEY GENERAL

IC 30-2-13-10), a cemetery owner, or a funeral home to pay restitution or money unlawfully received or retained from purchasers and deposit the restitution or money into an escrow account for distribution to aggrieved purchasers.
(3) Order a trustee, an escrow agent, a seller (as defined in IC 30-2-13-10), a cemetery owner, or a funeral home to reimburse the state for reasonable costs incurred by the attorney general in investigating and prosecuting a violation of this section.
(4) Impose civil penalties.
(5) Provide for the appointment of a receiver.
As added by P.L.245-2005, SEC.8. Amended by P.L.61-2008, SEC.15.



CHAPTER 6. PROCEDURE

IC 30-4-6-2
Continuing jurisdiction
Sec. 2. (Continuing Jurisdiction)
The court will have continuing jurisdiction to supervise the administration of the trust only if the settlor expressly directs in the terms of the trust that the court is to have that jurisdiction.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-3
Venue; transfer of trust's principal place of administration; notice; objection to transfer
Sec. 3. (a) Venue in a proceeding brought by the attorney general against a trustee or a trust lies in Marion County, unless a court determines that venue in Marion County would be a hardship for a trustee or a trust.
(b) Unless the terms of the trust provide otherwise, venue in a proceeding brought by a party other than the attorney general for matters arising under this article shall be exclusively in the county in which the principal place of administration of the trust is located. The principal place of administration of a trust is that usual place at which the records pertaining to the trust are kept or, if there is no such place, the trustee's residence. If there are cotrustees, the principal place of administration is either that of the corporate trustee, if there is only one (1); that of the individual trustee who has custody of the records, if there is but one (1) such person and there is no corporate cotrustee; or, if neither of these alternatives apply, that of any of the cotrustees.
(c) Unless the trust provides otherwise, a trustee is under a continuing duty to administer the trust at a place appropriate to the trust's purposes and administration.
(d) Unless the trust provides otherwise, and without precluding the right of the court to order, approve, or disapprove a transfer, the trustee, in furtherance of a duty prescribed by subsection (b), may transfer the trust's principal place of administration to another state or to a jurisdiction outside the United States.
(e) The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than sixty (60) days before initiating the transfer. The notice of proposed transfer must include the following information:
(1) The name of the jurisdiction to which the principal place of

administration is to be transferred.
(2) The address and telephone number of the new location at which the trustee can be contacted.
(3) An explanation of the reasons for the proposed transfer.
(4) The date on which the proposed transfer is anticipated to occur.
(5) The date, not less than sixty (60) days after the giving of notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.
(f) The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.
(g) In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed under IC 30-4-3-33.
(h) If the principal place of administration is maintained in another state, venue in this state for any matters arising under this article shall be in the county stipulated in writing by the parties to the trust or, if there is no such stipulation, in the county where the trust property, or the evidence of the trust property, which is the subject of the action is either situated or generally located.
(i) Any party to an action or proceeding shall be entitled to a change of venue or change of judge as provided in the Indiana Rules of Procedure. A change of venue in any action shall not be construed to authorize a permanent change of venue for all matters arising under this article, and, upon conclusion of the action, venue shall return to the court where the action was initiated.
(Formerly: Acts 1971, P.L.416, SEC.7.) As amended by P.L.238-2005, SEC.43; P.L.245-2005, SEC.9; P.L.1-2006, SEC.494.

IC 30-4-6-4
Docketing of trusts in general
Sec. 4. Except as provided in section 7 of this chapter and IC 30-4-7, unless the terms of the trust expressly direct that the court is to have continuing jurisdiction over the administration of the trust:
(1) a trustee need not docket a trust in the records of the court nor may the court require a trust to be docketed; and
(2) with respect to a decedent's estate docketed for the purpose of probate or administration, which either establishes a trust or makes a devise to another trust, the court shall have no continuing jurisdiction over the administration of the trust after any distribution from the estate is paid or delivered to the trustee.
(Formerly: Acts 1971, P.L.416, SEC.7.) As amended by P.L.200-1991, SEC.5.

IC 30-4-6-5
Pleadings Sec. 5. (Pleadings)
Any proceedings under this article may be initiated on either a petition or complaint and upon notice as provided in 30-4-6-6.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-6
Notice
Sec. 6. (Notice)
(a) Notice must be given to any person or his personal representative who is named as a party in a petition or complaint, whose rights may be affected or upon whom a liability might be imposed by any proceeding; to the Attorney General if the trust is for a benevolent public purpose; and to any other person whom the court may order to be given notice.
(b) The form of notice required shall be in the form of a summons as provided for in the Indiana Rules of Procedure or in such other form as may be ordered or approved by the court.
(c) The manner of service of a notice shall be the same as that provided in the Indiana Rules of Procedure for service of summons or such other manner as may be ordered or approved by the court.
(d) Any person who is a nonresident of this state or whose address is unknown may be served by publication according to the Indiana Rules of Procedure. All persons served by publication whose names and addresses are known or can by reasonable diligence be ascertained by the party seeking service shall, in addition to such published notice, be served by registered or certified mail or other public means by which a return receipt may be requested.
(e) The court shall give notice in any case in which it acts on its own motion.
(f) Any person not under a legal disability or a personal representative may waive in writing notice of the proceeding.
(g) An order of the court is binding as to all persons who are given notice of the proceeding, even though less than all interested persons receive notice.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-7
Docketing as part of proceeding
Sec. 7. (Docketing as Part of Proceeding)
(a) If it is necessary to the determination of any issue of law or fact in a proceeding, the court may direct that a copy of the trust instrument, if any, be kept in its records.
(b) The filing of the trust instrument under subsection (a) of this section shall not result in continuing supervisory jurisdiction by the court. Upon conclusion of the proceeding, the trust instrument shall be removed from the court's records.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-8
Bonding Sec. 8. (a) Unless the terms of the trust provide otherwise, the trustee need not provide a bond to secure the trustee's performance as trustee.
(b) If the trust is subject to continuing supervisory jurisdiction by the court, the court may, on its own motion, direct the trustee to provide a bond to secure performance of the trustee's duties.
(c) Upon petition by an interested party, the court may direct the trustee to provide a bond to secure the trustee's performance, if the court deems it reasonably necessary to protect the interest of any beneficiary.
(d) Unless the terms of the trust provide otherwise, the court may, in its discretion, direct a trustee appointed by the court under IC 30-4-3-33 to file a bond to secure the performance of the trustee's duties.
(e) In any case in which bond is required, unless otherwise specified, the court shall determine the amount, term and surety of the bond to be provided. The court may also excuse a requirement of bond, reduce or increase the amount of the bond, release the surety, or permit substitution of another bond with the same or different sureties.
(Formerly: Acts 1971, P.L.416, SEC.7.) As amended by P.L.238-2005, SEC.44.

IC 30-4-6-9
Suit on bond
Sec. 9. (Suit on Bond)
(a) The court may, on breach of the obligation of the bond of the trustee, after notice to the obligors on the bond and to such other persons as the court directs, determine the damages, and by appropriate proceeding enforce the collection thereof from those liable on the bond. Such determination and enforcement may be made by the court upon its own motion or upon application of a successor trustee, or of any other interested person. Damages may be assessed on behalf of all interested persons and may be paid over to the successor or other non-defaulting trustee or any other person the court may direct.
(b) The bond of the trustee shall not be void upon the first recovery, but may be proceeded upon from time to time until the whole penalty is exhausted.
(c) If the court has already determined the liability of the trustee, the sureties shall not be permitted thereafter to deny such liability in any action or hearing to determine their liability; but the surety may intervene in any hearing to determine the liability of the trustee.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-10
Representation by class or similar interest
Sec. 10. (Representation by Class or Similar Interest)
Any adjudication involving the interests of persons represented by a personal representative shall be lawful and binding upon all

interested persons, whether born or unborn, whether notified or not notified, and whether represented or not, provided, those interested persons are of the same class or have interests similar to the predominant interests of any person so notified or represented.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-10.5
Persons who represent interests of and bind other persons
Sec. 10.5. (a) Except as provided in the terms of a trust, and to the extent there is not a conflict of interest between the representative and the person represented or among those being represented:
(1) a guardian may represent and bind the protected person who is subject to the guardianship;
(2) an attorney in fact who has authority to act with respect to the particular question or dispute may represent and bind the principal;
(3) a trustee may represent and bind the beneficiaries of the trust;
(4) a personal representative of a decedent's estate may represent and bind persons interested in the estate; and
(5) a parent may represent and bind the parent's minor, unborn, or not yet adopted child if a guardian for the child has not been appointed;
with regard to a particular question or dispute.
(b) The holder of a general power of appointment, including a general testamentary power of appointment, may represent and bind persons whose interests are subject to the power of appointment, including:
(1) permissible appointees; and
(2) takers in default.
(c) Unless otherwise represented:
(1) a minor;
(2) an incapacitated person;
(3) an unborn or a not yet adopted child; or
(4) a person whose identity or location is unknown and not reasonably ascertainable;
may be represented by and bound by another person who has a substantially identical interest with respect to the particular question or dispute but only to the extent there is not a conflict of interest between the representative and the person represented.
(d) If the court determines that an interest is not represented under this section or that the otherwise available representation might be inadequate, the court may appoint a guardian ad litem to receive notice, give consent, and otherwise represent, bind, and act on behalf of:
(1) a minor;
(2) an incapacitated person;
(3) an unborn child; or
(4) a person whose identity or location is unknown.
If not precluded by conflict of interest, a guardian ad litem may be

appointed to represent several persons or interests. A guardian ad litem may act on behalf of the person represented with respect to any matter arising under this title, regardless of whether a judicial proceeding concerning the trust is pending. In making decisions, a guardian ad litem may consider general benefits accruing to the living members of the family of the persons represented.
(e) Notice to a person who may represent and bind another person under this section has the same effect as if notice were given directly to the other person.
(f) The consent of a person who may represent and bind another person under this section is binding on the person represented unless the person represented objects to the representation before the consent would have become effective.
As added by P.L.238-2005, SEC.45.

IC 30-4-6-11
Appeals
Sec. 11. (Appeals)
(a) Any person considering himself aggrieved by any decision of a court having jurisdiction in proceedings under this article may prosecute an appeal to the court having jurisdiction of such an appeal. That appeal shall be taken as appeals are taken in civil causes.
(b) In an appeal, the trustee will be entitled to a stay of proceedings without bond.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-12
Statute of limitations
Sec. 12. Unless previously barred by adjudication, consent or limitation, any right against a trustee for breach of trust shall be barred as to any beneficiary who has received a final account or other statement fully disclosing the matter and showing termination of the trust relationship between the trustee and the beneficiary unless a proceeding to assert the right is commenced within three (3) years after receipt of the final account or statement if, being an adult, it is received by him personally or if, being a minor or person with a disability, it is received by his personal representative. The rights thus barred do not include the rights to recover from a trustee for fraud, misrepresentation or inadequate disclosure related to the settlement of the trust.
(Formerly: Acts 1971, P.L.416, SEC.7.) As amended by P.L.99-2007, SEC.195.

IC 30-4-6-13
Application of rules of procedure
Sec. 13. (Application of Rules of Procedure)
Except as otherwise provided in this article, the Indiana Rules of Procedure shall apply with respect to procedure in any matter arising under this article. (Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-14
Contesting validity of revocable trust; time limits
Sec. 14. (a) A person must commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of the following:
(1) Ninety (90) days after the person receives from the trustee a copy of the trust certification and a notice informing the person of:
(A) the trust's existence;
(B) the trustee's name and address; and
(C) the time allowed for commencing the proceeding.
(2) Three (3) years after the settlor's death.
(b) More than one hundred twenty (120) days after the death of the settlor of a trust that was revocable at the settlor's death, the trustee may distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for the distribution unless:
(1) the trustee knows of a pending judicial proceeding contesting the validity of the trust; or
(2) a potential contestant notifies the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced not later than sixty (60) days after the contestant sends the trustee the notification.
(c) A beneficiary of a trust that is determined to be invalid shall return any distribution received.
As added by P.L.238-2005, SEC.46.



CHAPTER 7. ADJUDICATED COMPROMISE OF CONTROVERSIES

IC 30-4-7-2
Binding effect of compromise
Sec. 2. A compromise executed under this chapter is binding on all parties to the compromise, including a party represented by a guardian or guardian ad litem.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-3
Rights of creditors or taxing authorities
Sec. 3. A compromise executed under this chapter does not impair the rights of creditors or taxing authorities that are not parties to the compromise.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-4
Appointment of guardian or guardian ad litem
Sec. 4. The court may appoint a guardian or a guardian ad litem to represent the following persons or interests in a compromise executed under this chapter if the persons or interests do not have a guardian or guardian ad litem:
(1) A minor.
(2) A person who is without legal capacity to personally act.
(3) A person whose present existence or whereabouts cannot be ascertained.
(4) A person who is not yet born or adopted.
(5) An inalienable estate.
(6) A future contingent interest.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-5
Law governing appointment of guardian or guardian ad litem
Sec. 5. IC 29-1-1-20 applies to the appointment of a guardian or guardian ad litem under section 4 of this chapter.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-6
Agreement of compromise
Sec. 6. The terms of a compromise executed under this chapter

must be set forth in an agreement that is:
(1) in writing; and
(2) executed by all persons or the guardians or guardians ad litem appointed under section 4 of this chapter of all persons who:
(A) have an interest in the trust; or
(B) have a claim against the trust.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-7
Docket of documents
Sec. 7. After a compromise is executed, an interested person may docket the trust and submit the following documents to the court for the court's approval:
(1) The agreement executed under section 6 of this chapter.
(2) A copy of the trust instrument.
(3) Any other relevant documents.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-8
Notice and hearing on agreement
Sec. 8. After notice has been given in the manner directed by the court to:
(1) all interested persons;
(2) the guardians or guardians ad litem of interested persons;
(3) the personal representative of an estate affected by the agreement; and
(4) the trustee of a trust affected by the agreement;
the court shall hold a hearing on the agreement.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-9
Court order
Sec. 9. If the court finds:
(1) the contest or controversy is in good faith; and
(2) the effect of the agreement on the interests of all the parties is just and reasonable;
the court shall enter an order approving the agreement submitted under section 7 of this chapter and directing the trustee and the parties to the agreement to carry out the terms of the agreement.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-10
Effect of entry of order
Sec. 10. If the court enters an order under section 9 of this chapter, all further disposition of the trust that is within the scope of the agreement shall be made under the terms of the agreement.
As added by P.L.200-1991, SEC.6.






ARTICLE 5. POWERS OF ATTORNEY

CHAPTER 1. APPLICABILITY

IC 30-5-1-2
Powers created before July 1, 1991
Sec. 2. This article applies to all powers of attorney created before July 1, 1991, unless the application of this article would cause one (1) of the following to occur:
(1) An adverse effect on a right given a principal or an attorney in fact.
(2) The extension of a right not intended to be given at the time the power of attorney was created.
(3) The imposition of a duty or liability on a person that was not intended to be imposed at the time the power of attorney was created.
(4) The relief of a person from a duty or liability imposed by the terms of a power of attorney or the operation of law.
As added by P.L.149-1991, SEC.2.



CHAPTER 2. DEFINITIONS

IC 30-5-2-2
"Attorney in fact"
Sec. 2. "Attorney in fact" means the person designated to act for the principal under a power of attorney. The term includes any of the following:
(1) The original attorney in fact.
(2) A co-attorney in fact.
(3) A successor attorney in fact.
(4) A person to whom an attorney in fact has delegated authority.
As added by P.L.149-1991, SEC.2. Amended by P.L.143-2009, SEC.21.

IC 30-5-2-3
"Court"
Sec. 3. "Court" means the court having probate jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-2-4
"Health care"
Sec. 4. "Health care" means any medical care, treatment, service, or procedure to maintain, diagnose, treat, or provide for the principal's physical or mental well-being. The term includes the providing of nutrition and hydration through intravenous, endotracheal, or nasogastric tubes.
As added by P.L.149-1991, SEC.2.

IC 30-5-2-5
"Health care provider"
Sec. 5. "Health care provider" means the physician who has primary responsibility for treating the principal and any other person administering health care to the principal who is licensed, certified, or otherwise authorized or permitted by law to administer health care in the ordinary course of business or the practice of a profession, including a pharmacist. The term includes an employee or agent of a health care provider.
As added by P.L.149-1991, SEC.2. Amended by P.L.188-1995, SEC.9.

IC 30-5-2-5.5
"Internal Revenue Code" Sec. 5.5. Notwithstanding IC 1-1-4-4 and IC 6-3-1-11, "Internal Revenue Code" means the Internal Revenue Code of 1986 of the United States as amended from time to time.
As added by P.L.238-2005, SEC.47.

IC 30-5-2-6
"Person"
Sec. 6. "Person" means:
(1) an individual at least eighteen (18) years of age;
(2) a corporation;
(3) a trust;
(4) a limited liability company;
(5) a partnership;
(6) a business trust;
(7) an estate;
(8) an association;
(9) a joint venture;
(10) a government or political subdivision;
(11) an agency;
(12) an instrumentality; or
(13) any other legal or commercial entity.
As added by P.L.149-1991, SEC.2. Amended by P.L.8-1993, SEC.469; P.L.143-2009, SEC.22.

IC 30-5-2-7
"Power of attorney"
Sec. 7. "Power of attorney" means a writing or other record that grants authority to an attorney in fact or agent to act in place of a principal, whether the term "power of attorney" is used. The term refers to all types of powers of attorney, including durable powers of attorney, except for the following:
(1) A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a credit in connection with a credit transaction.
(2) A proxy or other delegation to exercise voting rights or management rights with respect to an entity.
(3) A power created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose.
As added by P.L.149-1991, SEC.2. Amended by P.L.143-2009, SEC.23.

IC 30-5-2-8
"Principal"
Sec. 8. "Principal" means:
(1) an individual, including an individual acting as a:
(A) trustee;
(B) personal representative; or
(C) fiduciary;
(2) a corporation; (3) a limited liability company;
(4) a trust; or
(5) a partnership;
who signs a power of attorney granting powers to an attorney in fact.
As added by P.L.149-1991, SEC.2. Amended by P.L.178-2002, SEC.107.



CHAPTER 3. GENERAL PROVISIONS

IC 30-5-3-2
Validity of power; execution under certain laws
Sec. 2. A power of attorney is valid if the power of attorney was valid at the time the power of attorney was executed under any of the following:
(1) This article.
(2) IC 30-2-11 (repealed).
(3) Common law.
(4) The law of another state or foreign country.
(5) The requirements for a military power of attorney under 10 U.S.C. 1044b.
As added by P.L.149-1991, SEC.2. Amended by P.L.143-2009, SEC.24.

IC 30-5-3-3
Recording power of attorney
Sec. 3. (a) Except as provided in subsection (b), an attorney in fact may act under a power of attorney without recording the power of attorney with the county recorder.
(b) An attorney in fact shall record the power of attorney authorizing the execution of a document that must be recorded before presenting the document for recording.
(c) A county recorder may not accept a document for recording if the document:
(1) was executed; and
(2) is presented;
by an attorney in fact whose power of attorney is unrecorded.
(d) A document creating a power of attorney must comply with recording requirements, including notary and preparation statements, to be recorded under this section.
(e) A document that is presented by an attorney in fact for recording must reference the book and page or instrument number where the instrument creating the power of attorney is recorded before the document may be presented by the attorney in fact.
As added by P.L.149-1991, SEC.2.
IC 30-5-3-4
Guardians; nomination; appointment; powers and duties; amendment or revocation of power; hearing; notice
Sec. 4. (a) A principal may nominate a guardian for consideration by the court if protective proceedings for the principal's person or estate are commenced. The court shall make an appointment in accordance with the principal's most recent nomination in a power of attorney except for good cause or disqualification.
(b) A guardian does not have power, duty, or liability with respect to property or personal health care decisions that are subject to a valid power of attorney. A guardian has no power to revoke or amend a valid power of attorney unless specifically directed to revoke or amend the power of attorney by a court order on behalf of the principal. A court may not enter an order to revoke or amend a power of attorney without a hearing. Notice of a hearing held under this section shall be given to the attorney in fact.
As added by P.L.149-1991, SEC.2.

IC 30-5-3-5
Construction of power and instruction to attorney in fact; petition; notice of hearing
Sec. 5. Upon petition by an interested person, the court may construe a power of attorney and instruct the attorney in fact if the court finds that the principal lacks the capacity to control or revoke the power of attorney. Notice of a hearing on a petition under this subsection shall be given as the court directs.
As added by P.L.149-1991, SEC.2.

IC 30-5-3-6
Interpretation under the law of the jurisdiction indicated in the power of attorney
Sec. 6. The meaning and effect of a power of attorney are determined by the law of the jurisdiction indicated in the power of attorney. In the absence of an indication of jurisdiction, the meaning and effect of a power of attorney are determined by the law of the jurisdiction in which the power of attorney was executed.
As added by P.L.143-2009, SEC.25.

IC 30-5-3-7
Effect on the Electronic Signatures in Global and National Commerce Act
Sec. 7. This article modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.). However, this article does not:
(1) modify, limit, or supersede 15 U.S.C. 7001(c); or
(2) authorize the electronic delivery of a notice described in 15 U.S.C. 7003(b).
As added by P.L.143-2009, SEC.26.



CHAPTER 4. CREATION OF A POWER OF ATTORNEY

IC 30-5-4-2
Time power becomes effective; incapacity of the principal
Sec. 2. (a) Except as provided in subsection (b), a power of attorney is effective on the date the power of attorney is signed in accordance with section 1(4) of this chapter.
(b) A power of attorney may:
(1) specify the date on which the power will become effective; or
(2) become effective upon the occurrence of an event.
(c) If a power of attorney becomes effective upon the principal's incapacity and:
(1) the principal has not authorized a person to determine whether the principal is incapacitated; or
(2) the person authorized is unable or unwilling to make the determination;
the power of attorney becomes effective upon a determination that the principal is incapacitated that is set forth in a writing or other record by a physician, licensed psychologist, or judge.
(d) A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may:
(1) act as the principal's personal representative under the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 201 et seq.) and any rules or regulations issued under that act; and
(2) obtain access to the principal's health care information and communicate with the principal's health care provider.
As added by P.L.149-1991, SEC.2. Amended by P.L.101-2008, SEC.10; P.L.143-2009, SEC.27.

IC 30-5-4-3 More than one attorney in fact; independent actions; failure or cessation of service
Sec. 3. (a) Except as otherwise stated in the power of attorney, if more than one (1) attorney in fact is named, each attorney in fact may act independently of the other attorney in fact in the exercise of a power or duty.
(b) Except as otherwise stated in the power of attorney, if:
(1) more than one (1) attorney in fact is named; and
(2) one (1) attorney in fact fails to serve or ceases to serve;
the remaining attorney in fact may continue to act under the power of attorney without a successor for the attorney in fact who failed to serve or ceased to serve.
As added by P.L.149-1991, SEC.2.

IC 30-5-4-4
Failure or cessation of service; circumstances; successor attorney in fact; powers
Sec. 4. (a) Except as stated otherwise in the power of attorney, an attorney in fact fails to serve or ceases to serve when:
(1) the attorney in fact dies;
(2) the attorney in fact resigns;
(3) the attorney in fact is adjudged incapacitated by a court;
(4) the attorney in fact cannot be located upon reasonable inquiry;
(5) the attorney in fact, if at one time the principal's spouse, legally is no longer the principal's spouse; or
(6) a physician familiar with the condition of the current attorney in fact certifies in writing to the immediate successor attorney in fact that the current attorney in fact is unable to transact a significant part of the business required under the power of attorney.
(b) Except as stated otherwise in the power of attorney, if the replaced attorney in fact reappears or is subsequently able to transact business, the successor attorney in fact shall remain as the attorney in fact.
(c) Except as otherwise stated in the power of attorney, an attorney in fact designated as a successor has the powers granted under the power of attorney to the original attorney in fact.
(d) Unless a power of attorney provides a different method for an attorney in fact's resignation, an attorney in fact may resign by giving notice to the principal and, if the principal is incapacitated:
(1) to:
(A) the principal's guardian, if a guardian has been appointed for the principal; and
(B) a co-attorney in fact or successor attorney in fact; or
(2) if there is no person described in subdivision (1), to:
(A) the principal's caregiver;
(B) another person reasonably believed by the attorney in fact to have sufficient interest in the principal's welfare; or
(C) a governmental agency having authority to protect the

welfare of the principal.
As added by P.L.149-1991, SEC.2. Amended by P.L.143-2009, SEC.28; P.L.6-2010, SEC.21.

IC 30-5-4-5
Reimbursement of expenses; fee for services
Sec. 5. (a) Except as stated otherwise in the power of attorney, an attorney in fact is entitled to reimbursement of all reasonable expenses advanced by the attorney in fact on behalf of the principal.
(b) Except as otherwise stated in the power of attorney, an attorney in fact is entitled to a reasonable fee for services rendered. The attorney in fact shall, not later than twelve (12) months after the date the service is rendered, notify the principal in writing of the amount claimed as compensation for rendering the service.
As added by P.L.149-1991, SEC.2.



CHAPTER 5. POWERS

IC 30-5-5-2
Real property transactions
Sec. 2. (a) Language conferring general authority with respect to real property transactions means the principal authorizes the attorney in fact to do the following:
(1) Accept as a gift or as security for a loan, to reject, demand, buy, lease, receive, or otherwise acquire either ownership or possession of an estate or interest in real property.
(2) Sell, exchange, convey with or without covenants, quitclaim, release, surrender, mortgage, encumber, partition or consent to partitioning, plat or consent to platting, lease, sublet, or otherwise dispose of an estate or interest in real property.
(3) Release in whole or in part, assign in whole or in part, satisfy in whole or in part, and enforce by action or proceeding, a mortgage, an encumbrance, a lien, or other claim to real property that exists or is claimed to exist in favor of the principal.
(4) Perform acts of management or conservation with respect to an estate or interest in real property owned or claimed to be owned by the principal, including the power to do the following:
(A) Insure against casualty, liability, or loss.
(B) Obtain, regain, or protect possession of the estate or interest by action or proceeding.
(C) Pay, compromise, or contest taxes and assessments.
(D) Apply for and receive refunds for taxes and assessments.
(E) Purchase supplies and hire assistance or labor.
(F) Make repairs or alterations in the structures or lands. (5) Use, develop, modify, alter, replace, remove, erect, or install structures or other improvements upon real property in which the principal has or claims to have an interest.
(6) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or may claim to be entitled to as the proceeds of an interest in real property or of one (1) or more transactions under this section, conserve, invest, disburse, or use any proceeds received for purposes authorized under this section, and reimburse the attorney in fact for expenditures properly made by the attorney in fact.
(7) Participate in a reorganization with respect to real property, receive and hold shares of stocks or instruments of similar character received under a plan of reorganization, and act with respect to the shares, including the power to do the following:
(A) Sell or otherwise dispose of the shares.
(B) Exercise or sell options.
(C) Convert the shares.
(D) Vote on the shares in person or by the granting of a proxy.
(8) Agree and contract in any manner and on any terms with a person for the accomplishment of any purpose under this section and perform, rescind, reform, release, or modify an agreement or a contract made by or on behalf of the principal.
(9) Execute, acknowledge, seal, and deliver a deed, revocation, mortgage, lease, notice, check, or other instrument that the attorney in fact considers useful for the accomplishment of a purpose under this section.
(10) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a real property transaction, and intervene in an action or proceeding relating to a claim.
(11) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution of a power under this section or for the keeping of necessary records.
(12) Perform acts relating to land use and zoning concerning property in which the principal has an ownership interest.
(13) Perform any other act with respect to an estate or interest in property.
(b) The powers described in this section are exercisable equally with respect to an interest in an estate or real property owned by the principal at the time of the giving of the power of attorney or acquired after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-3 Tangible personal property transactions
Sec. 3. (a) Language conferring general authority with respect to tangible personal property transactions means the principal authorizes the attorney in fact to do the following:
(1) Accept as a gift or as security for a loan, reject, demand, buy, receive, or otherwise acquire ownership or possession of tangible personal property or an interest in tangible personal property.
(2) Sell, exchange, convey with or without covenants, release, surrender, mortgage, encumber, pledge, hypothecate, pawn, grant options concerning, lease or sublet, or otherwise dispose of tangible personal property or an interest in tangible personal property.
(3) Release in whole or in part, assign the whole or a part of, satisfy in whole or in part, and enforce by action or proceeding, a mortgage, an encumbrance, a lien, or other claim that exists or is claimed to exist in favor of the principal with respect to tangible personal property or an interest in tangible personal property.
(4) Perform acts of management or conservation with respect to tangible personal property or an interest in tangible personal property owned or claimed to be owned by the principal, including the power to do the following:
(A) Insure against casualty, liability, or loss.
(B) Obtain, regain possession of, or protect by action or proceeding.
(C) Pay, contest, or compromise taxes or assessments.
(D) Apply for and receive funds in connection with taxes or assessments.
(E) Move from place to place or store for hire or on a gratuitous bailment.
(F) Use, alter, and make repairs.
(5) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled to as the proceeds of tangible personal property, an interest in tangible personal property, or a transaction permitted under this section, conserve, invest, disburse, or use anything received for a purpose permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(6) Agree and contract in any manner and on any terms with a person and on any terms that the attorney in fact selects to accomplish a purpose permitted under this section and perform, rescind, reform, release, or modify an agreement or a contract made by or on behalf of the principal.
(7) Execute, acknowledge, seal, and deliver a conveyance, mortgage, lease, notice, check, or other instrument that the attorney in fact considers useful to accomplish a purpose permitted under this section. (8) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a tangible personal property transaction or intervene in an action or proceeding relating to a claim.
(9) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(10) Perform any other acts with respect to tangible personal property or an interest in tangible personal property.
(b) The powers described in this section are exercisable equally with respect to tangible personal property or an interest in tangible personal property owned by the principal at the time of the giving of the power of attorney or acquired after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-4
Bond, share, and commodity transactions
Sec. 4. (a) Language conferring general authority with respect to bond, share, and commodity transactions means the principal authorizes the attorney in fact to do the following:
(1) Accept as a gift or as security for a loan, reject, demand, buy, receive, or otherwise acquire ownership or possession of a bond, a share, an instrument of similar character, a commodity interest, or an instrument with respect to the bond, share, or interest, together with the interest, dividends, proceeds, or other distributions connected with the instruments.
(2) Sell, sell short, exchange, transfer with or without a guaranty, release, surrender, hypothecate, pledge, grant options concerning, loan, trade in, or otherwise dispose of a bond, a share, an instrument of similar character, a commodity interest, or an instrument with respect to the bond, share, or instrument.
(3) Release in whole or in part, assign the whole or a part of, satisfy in whole or in part, and enforce by action or proceeding a pledge, an encumbrance, a lien, or other claim as to a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest when the pledge, lien, or other claim is owned or claimed to be owned by the principal.
(4) Perform acts of management or conservation with respect to a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest, owned or claimed to be owned by the principal, or in which the principal claims to have an interest, including the power to do the following:
(A) Insure against casualty, liability, or loss.
(B) Obtain, regain possession of, or protect the principal's

interest by action or proceeding.
(C) Pay, compromise, or contest taxes and assessments.
(D) Apply for and receive refunds for taxes and assessments.
(E) Consent to and participate in a reorganization, recapitalization, liquidation, merger, consolidation, sale, lease, or other change in or revival of a corporation or an association, in the financial structure of a corporation or an association, or in the priorities, voting rights, or other special rights with respect to the corporation or association.
(F) Become a depositor with a protective, reorganization, or similar committee of the bond, share, instrument of similar character, commodity interest, or an interest with respect to the bond, share, or interest belonging to the principal, and make payments reasonably incident to becoming a depositor.
(G) Exercise or sell an option, a conversion, or a similar right.
(H) Vote in person or by the granting of a proxy with or without the power of substitution, either discretionary, general, or otherwise.
(5) Carry in the name of a nominee selected by the attorney in fact evidence of the ownership of a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest belonging to the principal.
(6) Employ in any way believed to be desirable by the attorney in fact a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest in which the principal has or claims to have an interest for the protection or continued operation of a speculative or margin transaction begun or personally guaranteed in whole or in part by the principal.
(7) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled as the proceeds of an interest in a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest, or of a transaction permitted under this section, conserve, invest, disburse, or use anything received for a purpose permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(8) Agree and contract in any manner and on any terms with a broker or other person the attorney in fact selects to accomplish a purpose permitted under this section and perform, rescind, reform, release, or modify the agreement or contract or a similar agreement made by or on behalf of the principal.
(9) Execute, acknowledge, seal, and deliver a consent, an agreement, an authorization, an assignment, a revocation, a notice, a waiver of notice, a check, or an instrument the attorney in fact considers useful to accomplish a purpose permitted under this section. (10) Execute, acknowledge, and file a report or certificate required by law or governmental regulation.
(11) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a bond, share, or commodity transaction, or intervene in a related action or proceeding.
(12) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(13) Perform any other acts with respect to a bond, a share, an instrument of similar character, a commodity, or an interest with respect to a commodity.
(b) The powers described in this section are exercisable equally with respect to a bond, a share, an instrument of similar character, a commodity, or an instrument with respect to a commodity owned by the principal at the time of the giving of the power of attorney or acquired after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-4.5
Retirement plans
Sec. 4.5. (a) Language conferring general authority with respect to retirement plans means the principal authorizes the attorney in fact to:
(1) make contributions, including rollover contributions, or cause contributions to be made on behalf of the principal to any retirement plan, including any:
(A) pension;
(B) profit sharing or stock bonus plan;
(C) individual retirement arrangement;
(D) individual retirement account described in Section 408(A) of the Internal Revenue Code;
(E) deferred compensation plan;
(F) qualified plan under Section 403(b) of the Internal Revenue Code; or
(G) other qualified or nonqualified retirement plan, arrangement, or annuity in which the principal is a participant or a beneficiary;
(2) establish at least one (1) individual retirement account or other retirement plan in the principal's name;
(3) elect a form of payment of benefits from a retirement plan and withdraw benefits from a retirement plan;
(4) exercise investment powers available under a retirement plan;
(5) designate at least one (1) beneficiary or contingent beneficiary for any benefits payable under a retirement plan on

account of the principal's death and change any earlier designation of beneficiary;
(6) borrow from, sell assets to, and purchase assets from the retirement plan if authorized by the retirement plan; and
(7) waive the right of the principal to be a beneficiary of a joint or survivor annuity.
(b) The powers described in this section are equally exercisable with respect to a retirement plan established or operated in Indiana or another jurisdiction and:
(1) owned by the principal;
(2) in which the principal was a participant; or
(3) of which the principal was a beneficiary;
when the powers are given or after the powers are given.
(c) A power of attorney executed before July 1, 2005, that confers general authority with respect to all other matters under section 19 of this chapter, includes general authority with respect to retirement plans as described in this section.
As added by P.L.238-2005, SEC.48.

IC 30-5-5-5
Banking transactions
Sec. 5. (a) Language conferring general authority with respect to banking transactions means the principal authorizes the attorney in fact to do the following:
(1) Continue, modify, or terminate a deposit account or other banking arrangement made by or on behalf of the principal before the execution of the power of attorney.
(2) Open in the name of the principal alone, or in a way that clearly evidences the principal and attorney in fact relationship, a deposit account with a bank, trust company, savings association, credit union, thrift company, brokerage firm, or other institution that serves as a depository for funds selected by the attorney in fact, or hire a safe deposit box or vault space and make other contracts to procure services made available by a banking institution as the attorney in fact considers desirable.
(3) Make, sign, and deliver checks or drafts for any purpose and withdraw by check, order, or other means funds or property of the principal deposited with or left in the custody of a banking institution either before or after the power of attorney was executed.
(4) Prepare necessary financial statements of assets and liabilities or income and expenses of the principal for submission to a banking institution.
(5) Receive statements, vouchers, notices, or other documents from a banking institution and act with respect to the documents.
(6) Enter at any time a safe deposit box or vault that the principal could enter if personally present.
(7) Borrow money at an interest rate the attorney in fact selects, pledge as security assets of the principal the attorney in fact

considers desirable or necessary for borrowing, and pay, renew, or extend the time of the payment of a debt of the principal.
(8) Make, assign, pledge, draw, endorse, discount, guarantee, and negotiate promissory notes, bills of exchange, checks, drafts, or other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, receive cash or other proceeds of a transaction authorized under this subdivision, accept a bill of exchange or draft drawn by another person upon the principal, and pay a bill of exchange or a draft when the bill of exchange or draft is due.
(9) Receive for the principal and deal in or deal with a sight draft, warehouse receipt, or other negotiable or nonnegotiable instrument in which the principal has or claims to have an interest.
(10) Apply for and receive letters of credit for a banking institution selected by the attorney in fact giving indemnity or other agreement in connection with letters of credit the attorney in fact considers desirable or necessary.
(11) Consent to an extension in the time of payment with respect to a commercial paper or banking transaction in which the principal has an interest or by which the principal is or might be affected in any way.
(12) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled as the proceeds of a banking transaction, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact under this section.
(13) Execute, acknowledge, and deliver an instrument in the name of the principal or other person the attorney in fact considers useful to accomplish a purpose permitted under this section.
(14) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a banking transaction, or intervene in a related action or proceeding.
(15) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(16) Perform any other acts with respect to a bond, a share, an instrument of similar character, a commodity, or an interest with respect to a commodity.
(b) The powers described in this section are exercisable equally with respect to a banking transaction engaged in by the principal at the time of the giving of the power of attorney or engaged in after that time, whether conducted in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2. Amended by P.L.79-1998, SEC.95.
IC 30-5-5-6
Business operating transactions
Sec. 6. (a) Language conferring general authority with respect to business operating transactions means the principal authorizes the attorney in fact to do the following:
(1) Discharge and perform a duty or liability, exercise a right, a power, a privilege, or an option the principal has or claims to have under a partnership agreement, whether the principal is a general or limited partner, enforce the terms of a partnership agreement for the protection of the principal by action or proceeding as the attorney in fact considers desirable or necessary, and defend, submit to arbitration, settle, or compromise an action or other legal proceeding in which the principal is a party because of membership in a partnership.
(2) Exercise in person or by proxy or enforce by action or proceeding a right, a power, a privilege, or an option the principal has as the holder of a bond, share, or other instrument of similar character, and defend, submit to arbitration, settle, or compromise an action or legal proceeding to which the principal is a party because of a bond, share, or other instrument of similar character.
(3) With respect to a business owned solely by the principal, to perform the following:
(A) Continue, modify, renegotiate, extend, and terminate contractual arrangements made with a person, an entity, a firm, an association, or a corporation by or on behalf of the principal with respect to the business enterprise prior to the granting of the power of attorney.
(B) Determine the policy of the business enterprise, including the following:
(i) The location of the site or sites to be used for the enterprise's operation.
(ii) The nature and extent of business to be undertaken by the enterprise.
(iii) The methods of manufacturing, selling, merchandising, financing, accounting, and advertising to be employed in the enterprise's operation.
(iv) The amounts and types of insurance to be carried.
(v) The mode of securing, compensating, and dealing with accountants, attorneys, servants, and other agents and employees required for the operation of the enterprise.
(C) Agree and contract in any manner and on any terms with any person on any terms the attorney in fact considers desirable or necessary to make any or all decisions of the attorney in fact as to policy and rescind, reform, release, or modify an agreement or a contract made by or on behalf of the principal.
(D) Change the name or the form of organization under which the business enterprise is operated, enter into a partnership agreement with other persons, or organize a

corporation to take over the business or a part of the business that the attorney in fact considers necessary or desirable.
(E) Demand and receive money that is or becomes due to the principal or that may be claimed by the principal or on the principal's behalf in the operation of the business enterprise, control and disburse the funds in the operation of the enterprise in a way that the attorney in fact considers desirable or necessary, and engage in banking transactions the attorney in fact considers desirable or necessary to execute a power permitted under this subdivision.
(4) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to a business operating transaction of the principal that are required by a governmental agency, a department, or an instrumentality or that the attorney in fact considers desirable or necessary, and make related payments.
(5) Pay, compromise, or contest taxes or assessments and do acts the attorney in fact considers desirable or necessary to protect the principal from illegal or unnecessary taxation, fines, penalties, or assessments in connection with the principal's business operations, including the power to attempt to recover, in any manner permitted by law, sums paid before or after the execution of the power of attorney as taxes, fines, penalties, or assessments.
(6) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled to as the proceeds of a business operation of the principal, conserve, invest, disburse, or use anything received for a purpose permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(7) Execute, acknowledge, seal, and deliver a deed, an assignment, a mortgage, a lease, a notice, a consent, an agreement, an authorization, a check, or other instrument that the attorney in fact considers useful to accomplish a purpose permitted under this section.
(8) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a business operating transaction or intervene in an action or a proceeding relating to a claim.
(9) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(10) Perform any other acts the attorney in fact considers desirable or necessary for the furtherance or protection of the interests of the principal in a business. (b) The powers described in this section are exercisable equally with respect to a business in which the principal is interested at the time of the giving of the power of attorney or in which the principal becomes interested after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-7
Insurance transactions
Sec. 7. (a) Language conferring general authority with respect to insurance transactions means the principal authorizes the attorney in fact to do the following:
(1) Continue, pay the premium or assessment on, modify, rescind, release, or terminate a contract of life, accident, health, or disability insurance or for the provision of health care services or any combination of these contracts procured by or on behalf of the principal before the granting of the power of attorney that insures the principal or another person, without regard to whether the principal is or is not a beneficiary under the contract.
(2) Procure new, different, or additional contracts of life, accident, health, or disability insurance for the principal or for the provision of health care services for the principal, and select the amount, type of insurance, and mode of payment under each contract, pay the premium or assessment on, modify, release, or terminate a contract procured by the attorney in fact, and designate the beneficiary under the contract.
(3) Apply for and receive any available loan on the security of the contract of insurance, whether for the payment of the premium or for the procuring of cash, surrender and receive the cash surrender value, exercise an election as to beneficiary or mode of payment, change the manner of paying premiums, change or convert the type of insurance contract, with respect to a contract of life, accident, health, disability, or liability insurance in which the principal has, or claims to have, a power described in this subdivision, or change the beneficiary of the contract of insurance.
(4) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled to as the proceeds of a contract of insurance or a transaction permitted under this section, conserve, invest, disburse, or use anything received for a purpose permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(5) Apply for and procure available governmental aid in the guaranteeing or paying of premiums of a contract of insurance on the life of the principal.
(6) Sell, assign, hypothecate, borrow upon, or pledge the interest of the principal in a contract of insurance. (7) Pay from the proceeds or otherwise, compromise, contest, and apply for refunds in connection with a tax or an assessment levied by a taxing authority with respect to a contract of insurance, the proceeds of the refunds, or liability accruing from a tax or an assessment.
(8) Agree and contract in any manner and on any terms with any person the attorney in fact selects to accomplish a purpose permitted under this section and perform, rescind, reform, release, or modify an agreement or a contract.
(9) Execute, acknowledge, seal, and deliver a consent, a demand, a request, an application, an agreement, an indemnity, an authorization, an assignment, a pledge, a notice, a check, a receipt, a waiver, or other instrument the attorney in fact considers useful to accomplish a purpose permitted under this section.
(10) Continue, procure, pay the premium or assessment on, modify, rescind, release, terminate, or otherwise deal with a contract of insurance, other than those permitted under subdivision (1) or (2), including fire, marine, burglary, compensation, liability, hurricane, casualty, or a combination of insurance, and do acts with respect to the contract or with respect to the contract's proceeds or enforcement that the attorney in fact considers necessary or desirable for the promotion or protection of the interests of the principal.
(11) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving an insurance transaction or intervene in an action or proceeding relating to a claim.
(12) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(13) Perform any other acts in connection with procuring, supervising, managing, modifying, enforcing, and terminating contracts of insurance or for the provisions of health care services in which the principal is insured or is otherwise interested.
(b) The powers described in this section are exercisable equally with respect to a contract of insurance or for the provision of health care service in which the principal is interested, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2. Amended by P.L.238-2005, SEC.49.

IC 30-5-5-7.5
Transfer on death transfers
Sec. 7.5. (a) Language conferring general authority with respect to transfer on death or payable on death transfers means the principal

authorizes the attorney in fact to do the following:
(1) Establish one (1) or more transfer on death transfers or payable on death transfers.
(2) Designate, amend, remove, modify, or change any designation of beneficiary in a transfer on death transfer or payable on death transfer, including those created by the principal before or after the execution of the power of attorney.
(3) Terminate any transfer on death transfer or payable on death transfer.
(4) Add to or withdraw from any transfer on death transfer or payable on death transfer.
(5) Exercise any right or authority that the principal may have in a transfer on death transfer or payable on death transfer during the principal's lifetime.
(b) The powers described in this section are equally exercisable with respect to transfer on death transfers and payable on death transfers that are established or operated in Indiana or another jurisdiction.
(c) A power of attorney that is executed before July 1, 2009, and that confers general authority with respect to all other matters under section 19 of this chapter also confers general authority with respect to transfer on death transfers and payable on death transfers as described in this section.
As added by P.L.143-2009, SEC.29.

IC 30-5-5-8
Beneficiary transactions
Sec. 8. (a) Language conferring general authority with respect to beneficiary transactions means the principal authorizes the attorney in fact to do the following:
(1) Represent and act for the principal in all ways and in all matters affecting a trust, a probate, an estate, a guardianship, an escrow, a custodianship, or other fund out of which the principal is entitled, or claims to be entitled as a beneficiary, to some share or payment, including the following powers:
(A) To accept, reject, disclaim, receive, receipt for, sell, assign, release, pledge, exchange, or consent to a reduction in or modification of a share in or payment from a fund.
(B) To demand or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled to because of the fund, initiate, participate in, or oppose a proceeding, for the ascertainment of the meaning, validity, or effect of a deed, declaration of trust, or other transaction affecting in any way the interest of the principal, initiate, participate in, or oppose a proceeding for the removal, substitution, or surcharge of a fiduciary, conserve, invest, disburse, or use anything received for the purposes permitted under this section, and reimburse the attorney in fact for expenditures properly made by the attorney in fact in the execution of the powers conferred

upon the attorney in fact.
(C) To prepare, sign, file, and deliver all reports, compilations of information, returns, or papers with respect to an interest had or claimed on behalf of the principal in the fund, pay, compromise, or contest, and apply for and receive refunds in connection with a tax or an assessment with respect to an interest had or claimed by or on behalf of the principal in the fund or with respect to a property in which an interest is had or claimed.
(D) To agree and contract in any manner and on any terms with a person the attorney in fact selects to accomplish a purpose permitted under this section, and perform, rescind, reform, release, or modify an agreement or contract.
(E) To execute, acknowledge, verify, seal, file, and deliver a deed, a mortgage, a lease, a consent, a designation, a pleading, a demand, a notice, an election, a conveyance, a release, an assignment, a pledge, a check, a waiver, an admission of service, a notice of appearance, or other instrument the attorney in fact considers useful to accomplish a purpose permitted under this section.
(F) To submit to arbitration, settle, and propose or accept a compromise with respect to a controversy or claim that affects the administration of a fund in which the principal has or claims to have an interest and do all acts the attorney in fact considers to be desirable or necessary to reach a compromise.
(G) To hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(H) To transfer part or all of an interest the principal may have in interests in real property, stocks, bonds, bank accounts, insurance, and other assets of any kind to the trustee of a revocable trust created by the principal as grantor.
(2) Perform any other acts in connection with the administration or disposition of a trust, a probate estate, a guardianship, an escrow, a custodianship, or other fund in which the principal has, or claims to have, an interest as a beneficiary.
(b) The powers described in this section are exercisable equally with respect to the administration or disposition of a trust, a probate estate, a guardianship, an escrow, a custodianship, or other fund in which the principal is interested at the time the power of attorney is given or becomes interested in after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-9
Gift transactions Sec. 9. (a) Language conferring general authority with respect to gift transactions means the principal authorizes the attorney in fact to do the following:
(1) Make gifts to organizations, charitable or otherwise, to which the principal has made gifts, and satisfy pledges made to organizations by the principal.
(2) Make gifts on behalf of the principal to the principal's spouse, children, and other descendants or the spouse of a child or other descendant, either outright or in trust, for purposes the attorney in fact considers to be in the best interest of the principal, including the minimization of income, estate, inheritance, or gift taxes. The attorney in fact or a person that the attorney in fact has a legal obligation to support may not be the recipient of gifts in one (1) year that total more than the amount allowed as an exclusion from gifts under Section 2503 of the Internal Revenue Code.
(3) Prepare, execute, consent to on behalf of the principal, and file a return, report, declaration, or other document required by the laws of the United States, a state, a subdivision of a state, or a foreign government that the attorney in fact considers desirable or necessary with respect to a gift made under the authority of this section.
(4) Execute, acknowledge, seal, and deliver a deed, an assignment, an agreement, an authorization, a check, or other instrument the attorney in fact considers useful to accomplish a purpose permitted under this section.
(5) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a gift transaction, or intervene in a related action or proceeding.
(6) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(7) Perform any other acts the attorney in fact considers desirable or necessary to complete a gift on behalf of the principal.
(b) The powers described in this section are exercisable equally with respect to a gift of property in which the principal is interested at the time of the giving of the power of attorney or becomes interested in after that time, whether conducted in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2. Amended by P.L.238-2005, SEC.50.

IC 30-5-5-10
Fiduciary transactions
Sec. 10. (a) Language conferring general authority with respect to fiduciary transactions means the principal authorizes the attorney in

fact to do the following if the principal has the authority to delegate:
(1) Apply for and procure, in the name of the principal, letters of administration, letters testamentary, letters of guardianship, or any other type of judicial or administrative authority to act as a fiduciary.
(2) Represent and act for the principal in all ways and in all matters affecting a fund with respect to which the principal is a fiduciary.
(3) Initiate, participate in, and oppose a proceeding, judicial or otherwise, for the removal, substitution, or surcharge of a fiduciary, conserve, invest, or disburse anything received for the purposes of the fund for which it is received, and reimburse the attorney in fact for expenditures properly made by the attorney in fact in the execution of powers conferred on the attorney in fact.
(4) Agree and contract in any manner and on any terms with a person the attorney in fact selects to accomplish a purpose permitted under this section and perform, rescind, reform, release, or modify an agreement or contract made by or on behalf of the principal.
(5) Execute, acknowledge, verify, seal, file, and deliver a consent, a designation, a pleading, a notice, a demand, an election, a conveyance, a release, an assignment, a pledge, a check, a waiver, an admission of service, a notice of appearance, or other instrument the attorney in fact considers useful to accomplish a purpose permitted under this section.
(6) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(7) Perform any other acts with respect to a fund of which the principal is a fiduciary.
(b) The powers described in this section are exercisable equally with respect to a fund of which the principal is a fiduciary at the time of the giving of the power of attorney or becomes a fiduciary after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-11
Claims and litigation
Sec. 11. (a) Language conferring general authority with respect to claims and litigation means the principal authorizes the attorney in fact to do the following:
(1) Assert and prosecute before a court, an administrative board, a department, a commissioner, or other tribunal, a cause of action, a claim, a counterclaim, an offset, or a defense that the principal has or claims to have against an individual, a partnership, an association, a government, a person, or an instrumentality, including the power to sue for the following: (A) The recovery of land or a thing of value.
(B) The recovery of damages sustained by the principal in any manner.
(C) The elimination or modification of tax liability.
(D) An injunction.
(E) Specific performance.
(F) Any other relief.
(2) Bring an action of interpleader or other action to determine adverse claims, intervene or interplead in an action or proceeding, and act in litigation as amicus curiae.
(3) In connection with an action, a proceeding, or a controversy at law or otherwise, apply for and, if possible, procure a libel, an attachment, a garnishment, an order of arrest, or other preliminary, provisional, or intermediate relief and resort to and use in all ways permitted by law an available procedure to satisfy a judgment, an order, or a decree.
(4) In connection with an action or a proceeding at law, or otherwise, perform an act the principal might perform, including an acceptance of tender, an offer of judgment, an admission of facts, a submission of controversy on an agreed statement of facts, a consent to examination before trial, and the general binding of the principal in the conduct of litigation or controversy as the attorney in fact considers desirable.
(5) Submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal or litigation to which the principal is, may become, or may be designated a party.
(6) Waive the issuance and service of a summons, citation, or other process upon the principal, accept service of process, appear for the principal, designate persons upon whom process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, appeal to appellate tribunals, procure and give surety and indemnity bonds at the times and to the extent the attorney in fact considers desirable or necessary, contract and pay for the preparation and printing of records and briefs, receive and execute and file or deliver a consent, a waiver, a release, a confession of judgment, a satisfaction of judgment, a notice, an agreement, or other instrument the attorney in fact considers desirable or necessary in connection with the prosecution, settlement, or defense of a claim by or against the principal or of litigation to which the principal is, may become, or may be designated a party.
(7) Appear for, represent, and act for the principal with respect to bankruptcy or insolvency proceedings, whether voluntary or involuntary, whether of the principal or another person, with respect to a reorganization proceeding, a receivership, or an application for the appointment of a receiver or trustee that affects an interest of the principal in real property, a bond, a share, a commodity interest, tangible personal property, or other

thing of value.
(8) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the execution of a power permitted under this section.
(9) Pay, from funds in the control of the attorney in fact or the account of the principal, a judgment against the principal or a settlement that may be made in connection with a transaction permitted under this section, receive and conserve money or other things of value paid in settlement of or as proceeds of a transaction permitted under this section, and receive, endorse, and deposit checks.
(10) Perform other acts in connection with a claim by or against the principal or litigation to which the principal is, may become, or may be designated a party.
(b) The powers described in this section are exercisable equally with respect to a claim or litigation existing at the time of the giving of the power of attorney or arising after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-12
Family maintenance
Sec. 12. (a) Language conferring general authority with respect to family maintenance means the principal authorizes the attorney in fact to do the following:
(1) Perform acts necessary for maintaining the customary standard of living of the spouse, children, and other persons customarily supported by the principal, including the power to provide the following:
(A) Living quarters by purchase, lease, or other contract, or by payment of operating costs, including interest, amortization payments, repairs, and taxes on premises owned by the principal and occupied by the principal's family or dependents.
(B) Normal domestic help for the operation of the household.
(C) Usual vacation and travel expenses.
(D) Usual educational facilities.
(E) Funds for all the current living costs of the spouse, children, and other dependents, including shelter, clothing, food, and incidentals.
(2) Pay for necessary medical, dental, and surgical care, hospitalization and custodial care for the spouse, children, and other dependents of the principal.
(3) Continue provisions made by the principal before or after the execution of the power of attorney for the principal's spouse, children, and other persons customarily supported by the principal with respect to automobiles or other means of transportation, including the power to license, insure, and

replace automobiles owned by the principal and customarily used by the spouse, children, or other persons customarily supported by the principal.
(4) Continue charge accounts that have been operated by the principal before or after the execution of the power of attorney for the convenience of the principal's spouse, children, or other persons customarily supported by the principal, open new accounts the attorney in fact considers desirable to accomplish a purpose permitted under this section and pay the items charged on those accounts by a person authorized or permitted by the principal to make charges prior to the execution of the power of attorney.
(5) Continue payments incidental to membership or affiliation of the principal in a church, a club, a society, an order, or other organization and continue contributions to those organizations.
(6) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is or may become entitled as salary, wages, commission, or other remuneration for services performed, as a dividend or distribution on a stock, as interest or principal on an indebtedness, or as a periodic distribution of profits for a partnership or business in which the principal has or claims an interest and endorse, collect, or otherwise realize upon an instrument for the payment received.
(7) Use an asset of the principal for the performance of a power permitted under this section, including the power to draw money by check or otherwise from a bank deposit of the principal, sell an interest in real property, a bond, a share, a commodity interest, tangible personal property, or other asset of the principal, borrow money and pledge as security for a loan an asset, including insurance, that belongs to the principal.
(8) Execute, acknowledge, verify, seal, file, and deliver an application, a consent, a petition, a notice, a release, a waiver, an agreement, or other instrument that the attorney in fact considers useful to accomplish a purpose permitted under this section.
(9) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(10) Perform any other acts for the welfare of the spouse, children, or other persons customarily supported by the principal or for the preservation and maintenance of other personal relationships of the principal to parents, relatives, friends, and organizations as are appropriate.
(b) The powers described in this section are exercisable equally whether the acts required for their execution relate to real or personal property owned by the principal at the time of the giving of the power of attorney or acquired after that time, whether located in Indiana or in another jurisdiction. As added by P.L.149-1991, SEC.2.

IC 30-5-5-13
Benefits from military service
Sec. 13. (a) Language conferring general authority with respect to benefits from military service means the principal authorizes the attorney in fact to do the following:
(1) Execute vouchers in the name of the principal for allowances and reimbursements payable to the United States, a state, or a subdivision of a state to the principal, including allowances and reimbursements for transportation of the principal and the principal's dependents, and for shipment of household effects, and receive, endorse, and collect the proceeds of a check payable to the order of the principal drawn on the treasurer, fiscal officers, or depository of the United States, a state, or a subdivision of a state.
(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, or certificate the attorney in fact considers desirable or necessary.
(3) Prepare, file, and prosecute the claim of the principal to a benefit or assistance, financial or otherwise, to which the principal is or claims to be entitled under a statute or regulation existing at the time of the execution of the power of attorney or enacted after execution of the power of attorney by the United States, a state, or a subdivision of a state, or by a foreign government if the benefit or assistance arises from or is based upon military service performed before or after the execution of the power of attorney by the principal or a person related by blood or marriage to the principal and execute a receipt or other instrument the attorney in fact considers desirable or necessary for the enforcement or collection of the claim.
(4) Receive the financial proceeds of a claim described in this section, conserve, invest, disburse, or use anything received from a claim for purposes permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(5) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving benefits from military service or intervene in a related action or proceeding.
(6) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(7) Perform any other acts the attorney in fact considers desirable or necessary to assure to the principal and to the

dependents of the principal the maximum possible benefits from the military service performed before or after the execution of the power of attorney by the principal or a person related by blood or marriage to the principal.
(b) The powers described in this section are exercisable equally with respect to benefits from military service existing at the time of the giving of the power of attorney or accruing after that time, whether accruing in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-14
Records, reports, and statements
Sec. 14. (a) Language conferring general authority with respect to records, reports, and statements means the principal authorizes the attorney in fact to do the following:
(1) Keep records of cash received and disbursed for or on account of the principal, of credits and debits to the account of the principal, and of transactions affecting the assets and liabilities of the principal.
(2) Prepare, execute, and file tax and tax information returns for all periods required by the laws of the United States, a state, or a subdivision of a state, or a foreign government, prepare, execute, and file other tax related documents for all tax periods, including requests for an extension of time, offers, waivers, consents, powers of attorney, closing agreements, and petitions to a tax court regarding tax matters, and prepare, execute, and file all other instruments the attorney in fact considers desirable or necessary for the safeguarding of the principal against excessive or illegal taxation or against penalties imposed for claimed violation of a law or other governmental regulation. This subdivision is intended to be sufficiently definite to permit the attorney in fact to represent the principal respecting all taxes the principal has paid and all tax returns the principal has filed, either personally or through an agent, with the Internal Revenue Service, another agency of the United States, a state department of revenue, a political subdivision of a state, or a foreign country, or a political subdivision of a foreign country.
(3) Prepare, execute, and file a return, report, declaration, or other document required by the laws of the United States, a state, a political subdivision of a state, or a foreign government, including a report or declaration required by the Social Security Administration, the commissioner of economic security, or other similar agency that the attorney in fact considers desirable or necessary for the safeguarding or maintenance of the principal's interest.
(4) Prepare, execute, and file a record, report, or statement the attorney in fact considers desirable or necessary for the safeguarding or maintenance of the principal's interest with respect to price, rent, wage, or rationing control, or other governmental activity. (5) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the execution of a power permitted under this section.
(6) Execute any document under IC 3 except a ballot or an absentee ballot.
(7) Perform any other acts in connection with the preparation, execution, filing, storage, or other use of records, reports, or statements of or concerning the principal's affairs.
(b) The powers described in this section are exercisable equally with respect to records, reports, or statements of or concerning the affairs of the principal existing at the time of the giving of the power of attorney or arising after that time, whether arising in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2. Amended by P.L.3-1993, SEC.251.

IC 30-5-5-15
Estate transactions
Sec. 15. (a) Language conferring general authority with respect to estate transactions means the principal authorizes the attorney in fact to do the following:
(1) Accept, receipt for, exercise, release, reject, renounce, assign, disclaim, demand, sue for, claim, and recover a legacy, bequest, devise, gift, or other property interest or payment due or payable to or for the principal.
(2) Assert an interest in and exercise power over a trust, an estate, or property subject to fiduciary control.
(3) Establish a revocable trust solely for the benefit of the principal that terminates at the death of the principal.
(4) Exercise all powers with respect to estates and trusts the principal could exercise. However, the attorney in fact may not make or change a will.
(b) In exercising powers of amendment or revocation, or powers to expend or withdraw property passing by trust, contract, or beneficiary designation at the principal's death, including specifically bequeathed property, joint accounts, life insurance, trusts, and retirement plans, the attorney in fact shall take the principal's estate plan into account to the extent the estate plan is known to the attorney in fact.
(c) The attorney in fact is not liable to a beneficiary of the principal's estate plan for an action performed under this section unless the attorney in fact acts in bad faith.
(d) The attorney in fact may:
(1) have access to; and
(2) copy, but not hold;
the principal's will, trusts, and other personal records to the extent necessary for the attorney in fact to act under this section.
As added by P.L.149-1991, SEC.2.
IC 30-5-5-16
Health care powers; religious tenets; funeral planning declaration
Sec. 16. (a) This section does not prohibit an individual capable of consenting to the individual's own health care or to the health care of another from consenting to health care administered in good faith under the religious tenets and practices of the individual requiring health care.
(b) Language conferring general authority with respect to health care powers means the principal authorizes the attorney in fact to do the following:
(1) Employ or contract with servants, companions, or health care providers to care for the principal.
(2) If the attorney in fact is an individual, consent to or refuse health care for the principal who is an individual in accordance with IC 16-36-4 and IC 16-36-1 by properly executing and attaching to the power of attorney a declaration or appointment, or both.
(3) Admit or release the principal from a hospital or health care facility.
(4) Have access to records, including medical records, concerning the principal's condition.
(5) Make anatomical gifts on the principal's behalf.
(6) Request an autopsy.
(7) Make plans for the disposition of the principal's body, including executing a funeral planning declaration on behalf of the principal in accordance with IC 29-2-19.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.154; P.L.143-2009, SEC.30.

IC 30-5-5-17
Consent to or refusal of health care
Sec. 17. (a) If the attorney in fact has the authority to consent to or refuse health care under section 16(2) of this chapter, the attorney in fact may be empowered to ask in the name of the principal for health care to be withdrawn or withheld when it is not beneficial or when any benefit is outweighed by the demands of the treatment and death may result. To empower the attorney in fact to act under this section, the following language must be included in an appointment under IC 16-36-1 in substantially the same form set forth below:
I authorize my health care representative to make decisions in my best interest concerning withdrawal or withholding of health care. If at any time based on my previously expressed preferences and the diagnosis and prognosis my health care representative is satisfied that certain health care is not or would not be beneficial or that such health care is or would be excessively burdensome, then my health care representative may express my will that such health care be withheld or withdrawn and may consent on my behalf that any or all health care be discontinued or not instituted, even if death may result.
My health care representative must try to discuss this decision

with me. However, if I am unable to communicate, my health care representative may make such a decision for me, after consultation with my physician or physicians and other relevant health care givers. To the extent appropriate, my health care representative may also discuss this decision with my family and others to the extent they are available.
(b) Nothing in this section may be construed to authorize euthanasia.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.155.

IC 30-5-5-18
Delegation of authority
Sec. 18. Language conferring general authority with respect to delegating authority means the principal authorizes the attorney in fact to delegate in writing to one (1) or more persons any or all powers given to the attorney in fact by the power of attorney.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-19
All other matters
Sec. 19. Language conferring general authority with respect to all other matters means the principal authorizes the attorney in fact to act as an alter ego of the principal with respect to all possible matters and affairs affecting property owned by the principal that the principal can perform through an attorney in fact.
As added by P.L.149-1991, SEC.2.



CHAPTER 6. DUTIES OF THE ATTORNEY IN FACT

IC 30-5-6-2
Due care to act for benefit of principal
Sec. 2. Except as otherwise stated in the power of attorney, the attorney in fact shall use due care to act for the benefit of the principal under the terms of the power of attorney.
As added by P.L.149-1991, SEC.2.

IC 30-5-6-3
Fiduciary capacity; exercise of all powers
Sec. 3. An attorney in fact shall exercise all powers granted under the power of attorney in a fiduciary capacity.
As added by P.L.149-1991, SEC.2.

IC 30-5-6-4
Records of transactions; accounting
Sec. 4. (a) The attorney in fact shall keep complete records of all transactions entered into by the attorney in fact on behalf of the principal:
(1) for six (6) years after the date of the transaction; or
(2) until the records are delivered to the successor attorney in fact;
whichever occurs first.
(b) Except as otherwise stated in the power of attorney, the attorney in fact is not required to render an accounting. The attorney in fact shall render a written accounting if an accounting is ordered by a court, requested by the principal, a guardian appointed for the principal, a child of the principal, or, upon the death of the principal, the personal representative of the principal's estate, or an heir or legatee of the principal.
(c) An attorney in fact shall deliver an accounting requested under subsection (b) to:
(1) the principal;
(2) a guardian appointed for the principal;
(3) the personal representative of the principal's estate;
(4) an heir of the principal after the death of the principal; or
(5) a legatee of the principal after the death of the principal;
not later than sixty (60) days after the date the attorney in fact receives the written request for an accounting. In the event of the principal's death, an accounting under this subsection must be

requested not later than nine (9) months after the date of the principal's death.
(d) Not more than one (1) accounting is required under this section in each twelve (12) month period unless the court, in its discretion, orders additional accountings.
(e) If an attorney in fact fails to deliver an accounting as required under subsection (c), the person requesting the accounting may initiate an action in mandamus to compel the attorney in fact to render the accounting. The court may award the attorney's fees and court costs incurred under this subsection to the person requesting the accounting if the court finds that the attorney in fact failed to render an accounting as required under this section without just cause.
As added by P.L.149-1991, SEC.2. Amended by P.L.77-1998, SEC.1; P.L.252-2001, SEC.35; P.L.165-2002, SEC.8; P.L.42-2012, SEC.1.

IC 30-5-6-4.5
Attorney in fact's authority to hire persons; cost incurred to defend actions of attorney in fact
Sec. 4.5. (a) An attorney in fact has the authority to employ persons, including:
(1) attorneys;
(2) accountants;
(3) investment advisers; and
(4) agents;
to assist the attorney in fact in the performance of the attorney in fact's fiduciary duties. Any reasonable costs incurred with regard to services rendered for the benefit of the principal shall be paid from the principal's asset holdings.
(b) Except as provided in subsection (c), if an accounting is requested as set forth in section 4 of this chapter, costs incurred by the attorney in fact:
(1) to defend the actions of the attorney in fact on behalf of the principal with regard to the preparation of the accounting; and
(2) to defend any other actions of the attorney in fact on behalf of the principal;
shall be paid from the principal's asset holdings.
(c) If a court determines that an attorney in fact:
(1) breached the attorney in fact's fiduciary duty or obligation to the principal; or
(2) was engaged in self-dealing activities with the principal's asset holdings;
the court may determine that the attorney in fact is responsible for the payment of the costs incurred under subsection (b).
As added by P.L.165-2002, SEC.9.

IC 30-5-6-5
Notice to health care providers of power of attorney
Sec. 5. The attorney in fact shall ascertain whether the principal has notified the principal's health care providers that a power of

attorney has been executed. If the principal has not notified the principal's health care providers of the existence of a power of attorney, the attorney in fact shall notify the health care providers of the existence of the power of attorney.
As added by P.L.149-1991, SEC.2.



CHAPTER 7. DUTIES OF HEALTH CARE PROVIDERS

IC 30-5-7-2
Medical records
Sec. 2. (a) A health care provider furnished with a copy of a declaration under IC 16-36-4 or an appointment under IC 16-36-1 shall make the documents a part of the principal's medical records.
(b) If a change in or termination of a power of attorney becomes known to the health care provider, the change or termination shall be noted in the principal's medical records.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.156.

IC 30-5-7-3
Patient lacking capacity to give informed consent; consultation with attorney in fact
Sec. 3. Whenever a health care provider believes a patient may lack the capacity to give informed consent to health care the provider considers necessary, the provider shall consult with the attorney in fact who has power to act for the patient under IC 16-36-4, IC 16-36-1, or this article.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.157.

IC 30-5-7-4
Compliance with decision of attorney in fact; comfort care; unwillingness to comply
Sec. 4. (a) A health care provider shall comply with a health care decision made by an attorney in fact under a power of attorney if the decision is communicated to the provider. A health care provider may continue to administer treatment for the principal's comfort care or the alleviation of pain in addition to treatment made under the decision of the attorney in fact.
(b) If a health care provider is unwilling to comply with a health care decision made by the attorney in fact, the provider shall do the following:
(1) Notify the attorney in fact of the provider's unwillingness to comply with the decision.
(2) Promptly take all steps necessary to transfer the responsibility for the principal's health care to another health care provider designated by the attorney in fact.
As added by P.L.149-1991, SEC.2.
IC 30-5-7-5
Access to medical records by attorney in fact; release of information
Sec. 5. (a) A health care provider shall give an attorney in fact authorized to receive information under a power of attorney the same access as the principal has to examine and copy the principal's medical records, including records relating to mental health and other medical conditions held by a physician, psychiatrist, psychologist, therapist, hospital, nursing home, or other provider. The access to records shall be given at the principal's expense and may be subject to reasonable rules of the provider to prevent disruption of the principal's health care.
(b) An attorney in fact may release information obtained under subsection (a) to any person authorized to receive the information under IC 16-39.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.158.

IC 30-5-7-6
Anatomical gifts, autopsies, or remains disposition
Sec. 6. If a power of attorney authorizes the attorney in fact to:
(1) make an anatomical gift on behalf of the principal;
(2) authorize an autopsy of the principal's remains; or
(3) direct the disposition of the principal's remains;
the anatomical gift, autopsy, or remains disposition shall be considered the act of the principal or of the person who has priority under law to make the necessary decisions. Each person to whom the attorney in fact communicates a direction shall comply with the direction.
As added by P.L.149-1991, SEC.2.



CHAPTER 8. RELIANCE UPON A POWER OF ATTORNEY

IC 30-5-8-2
Presumption of validity; actual knowledge of invalidity
Sec. 2. A written power of attorney that purports to be signed by the principal named in the power of attorney is presumed valid. A party may rely on the presumption of validity unless the party has actual knowledge that the power was not validly executed.
As added by P.L.149-1991, SEC.2.

IC 30-5-8-3
Signature of attorney in fact as attestation; conclusive proof
Sec. 3. A signature of the attorney in fact that identifies the principal and the attorney in fact, or a similar written disclosure, is an attestation and is conclusive proof to a party relying on the attestation, except a party with actual knowledge that the attestation is false, that:
(1) the principal was competent at the time the power of attorney was executed;
(2) the attorney in fact does not have actual knowledge of the termination of the power of attorney;
(3) in the case of a successor attorney in fact, the original attorney in fact has failed or ceased to serve, and the successor attorney in fact is empowered to act on behalf of the principal; and
(4) if the effective date of the power of attorney begins upon the occurrence of a certain event, the event has occurred and the attorney in fact is able to act under the power of attorney.
As added by P.L.149-1991, SEC.2.

IC 30-5-8-4
Investigation not required
Sec. 4. A person relying on the power of attorney or the attestation of the attorney in fact is not required to investigate any of the following:
(1) Whether the power of attorney is valid.
(2) Whether the attorney in fact is authorized to act.
(3) What the attorney in fact does with property delivered to the attorney in fact.
As added by P.L.149-1991, SEC.2.
IC 30-5-8-5
Copy of power of attorney; certification
Sec. 5. A copy of the power of attorney has the same force and effect as the original power of attorney if the attorney in fact or the person granting the power of attorney certifies that the copy is a true and correct copy.
As added by P.L.149-1991, SEC.2. Amended by P.L.42-2012, SEC.2.

IC 30-5-8-6
Concurrent appointments; independent execution
Sec. 6. Appointments made under this article, IC 16-36-4, and IC 16-36-1 can be made concurrently and will be given full effect under the law. However, the appointments may be executed independently and remain valid in their own right.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.159.

IC 30-5-8-7
Reliance on power of attorney; immunity
Sec. 7. (a) A person who acts in good faith reliance on a power of attorney is immune from liability to the same extent as if the person had dealt directly with the named principal and the named principal had been competent and not incapacitated.
(b) The named attorney in fact may furnish an affidavit to a person that states, to the best knowledge of the attorney in fact:
(1) that the instrument relied on by the person is a true copy of the power of attorney;
(2) that the named principal is alive;
(3) that the power of attorney was validly granted and executed;
(4) that the relevant powers granted to the attorney in fact have not been altered or terminated;
(5) in the case of a successor attorney in fact, that the original attorney in fact has failed or ceased to serve and the successor attorney in fact is empowered to act on behalf of the principal; and
(6) if the effective date of the power of attorney begins upon the occurrence of a certain event, that the event has occurred and the attorney in fact is authorized to act under the power of attorney.
(c) A person who:
(1) relies on an affidavit described in subsection (b); and
(2) acts in good faith;
is immune from liability that might otherwise arise from the person's action in reliance on the power of attorney that is the subject of the affidavit.
As added by P.L.238-2005, SEC.51.



CHAPTER 9. LIABILITIES

IC 30-5-9-2
Attorney in fact benefiting from act; individual or conflicting interests
Sec. 2. (a) An attorney in fact who acts with due care for the benefit of the principal is not liable or limited only because the attorney in fact:
(1) also benefits from the act;
(2) has individual or conflicting interests in relation to the property, care, or affairs of the principal; or
(3) acts in a different manner with respect to the principal's and the attorney in fact's individual interests.
(b) A gift, bequest, transfer, or transaction is not presumed to be valid or invalid if the gift, bequest, transfer, or transaction:
(1) is:
(A) made by the principal taking action; and
(B) not made by an attorney in fact acting for the principal under a power of attorney; and
(2) benefits the principal's attorney in fact.
As added by P.L.149-1991, SEC.2. Amended by P.L.238-2005, SEC.52.

IC 30-5-9-3
Amended or terminated power of attorney
Sec. 3. The attorney in fact is not liable for actions taken under an amended or terminated power of attorney if the attorney in fact does not have actual knowledge of the amendment or termination.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-4
Errors of judgment; actions or defaults of other persons
Sec. 4. The attorney in fact is not liable for a loss due to an error of judgment or for the act or default of another person.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-5
Exoneration clauses Sec. 5. The principal may provide in the power of attorney that the attorney in fact is liable only if the attorney in fact acts in bad faith. This exoneration is binding on the principal and the principal's successors in interest.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-6
Successor attorney in fact not liable for acts of predecessor
Sec. 6. A successor attorney in fact who is named in a power of attorney to succeed an attorney in fact who fails or ceases to serve is not liable for the actions taken by a previous attorney in fact.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-7
Co-attorneys in fact
Sec. 7. If two (2) or more attorneys in fact are authorized to act on behalf of a principal, an attorney in fact who did not join in or consent to the action of one (1) or more of the co-attorneys in fact is not liable for the action. Failure to object to an action is not consent to the action.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-8
Good faith purchasers; persons accepting authority of attorney in fact
Sec. 8. (a) A good faith purchaser from a person who has obtained an interest in property from an attorney in fact is not liable to the principal, the heirs or assigns of the principal, or the personal representative of the estate of the principal.
(b) A person accepting the authority of an attorney in fact to exercise a power granted under a power of attorney is not liable to the principal, the heirs and assigns of the principal, or the personal representative of the principal if:
(1) the person has no actual notice of the revocation of the power of attorney before the transaction;
(2) the person has no actual knowledge of the death of the principal; or
(3) the person has no actual knowledge that the duration of the power of attorney specified in the power of attorney, if a duration is specified, has not expired.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-9
Persons refusing to accept authority of attorney in fact
Sec. 9. (a) Except as provided in subsection (b), a person who, not more than three (3) business days after receiving a power of attorney, refuses to accept the authority of an attorney in fact to exercise a power granted under a power of attorney is liable to the principal and to the principal's heirs, assigns, and the personal representative of the estate of the principal in the same manner as the person would be

liable had the person refused to accept the authority of the principal to act on the principal's own behalf. In any action brought in court to either force the acceptance of the authority of the attorney in fact or pursue damages as a result of the person's refusal to accept the authority of an attorney in fact, the person found liable for refusing to accept the authority of an attorney in fact shall pay the following:
(1) Three (3) times the amount of the actual damages.
(2) The attorney's fees of the person bringing the action to court.
(3) Prejudgment interest on the actual damages from the date the person refused to accept the authority of the attorney in fact.
(b) A person refusing to accept the authority of an attorney in fact to exercise a power granted under a power of attorney is not liable under subsection (a) if:
(1) the person has actual notice of the revocation of the power of attorney before the exercise of the power;
(2) the duration of the power of attorney specified in the power of attorney has expired;
(3) the person has actual knowledge of the death of the principal;
(4) the person reasonably believes that the power of attorney is not valid under Indiana law and provides the attorney in fact with a written statement not more than ten (10) business days after the refusal, describing the reason that the power of attorney is not valid under Indiana law; or
(5) the person reasonably believes that the power of attorney does not grant the attorney in fact with authority to perform the transaction requested and provides the attorney in fact with a written statement not more than ten (10) business days after the refusal, describing the reason the person believes the power of attorney is deficient under Indiana law.
(c) This section does not negate the liability a person would have to the principal or the attorney in fact under another form of power of attorney, under the common law, or otherwise.
As added by P.L.149-1991, SEC.2. Amended by P.L.252-2001, SEC.36; P.L.165-2002, SEC.10.

IC 30-5-9-10
Health care providers; persons acting in good faith reliance on direction or decision of attorney in fact
Sec. 10. A health care provider or other person who acts in good faith reliance on a direction or decision of an attorney in fact that is not clearly contrary to the terms of the power of attorney is protected and released from liability to the same extent as the provider or other person would be protected or released if the provider or other person had dealt directly with the principal as a fully competent person. In addition, the following rules shall be applied to protect and validate the acts of the attorney in fact and provider or other person:
(1) A health care provider or other person is not subject to civil or criminal liability or discipline for unprofessional conduct for

complying with a direction or decision by the attorney in fact, even if death or injury to the principal results.
(2) If the actions of a health care provider who fails to comply with a direction or decision of the attorney in fact are substantially in accord with reasonable medical standards at the time of reference and the provider promptly transfers the principal to another health care provider, the provider is not subject to civil or criminal liability or discipline for failure to comply with the attorney in fact.
(3) If the principal's death results from withholding or withdrawing health care in accordance with the terms of a power of attorney, the death is not a suicide or homicide for any purpose under a statute or rule of law and does not impair or invalidate an insurance, annuity, or other type of contract that is conditioned on the life or death of the principal, a term of the contract notwithstanding.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-11
Liability of an attorney in fact
Sec. 11. An attorney in fact that violates this article is liable to the principal or the principal's successors in interest for damages and an amount required to reimburse the principal or the principal's successors in interest for the attorney's fees and costs paid as a result of the violation.
As added by P.L.143-2009, SEC.31.



CHAPTER 10. TERMINATION OF THE POWER OF ATTORNEY

IC 30-5-10-1
Revocation of power; record
Sec. 1. (a) Except as otherwise stated in the power of attorney, an executed power of attorney may be revoked only by a written instrument of revocation that:
(1) identifies the power of attorney revoked; and
(2) is signed by the principal.
(b) A revocation under subsection (a) is not effective unless the attorney in fact or other person has actual knowledge of the revocation.
(c) If an executed power of attorney was recorded under IC 30-5-3-3, the revocation of the power of attorney must:
(1) be recorded; and
(2) reference the book and page or instrument number where the instrument creating the power of attorney is recorded.
As added by P.L.149-1991, SEC.2.

IC 30-5-10-2
Specific termination date and time
Sec. 2. If a power of attorney specifies a termination date and time, the power of attorney terminates at that date and time.
As added by P.L.149-1991, SEC.2.

IC 30-5-10-3
Incapacity of principal
Sec. 3. (a) Except as otherwise stated in the power of attorney, a power of attorney is not terminated by the incapacity of the principal.
(b) The incapacity of a principal who has previously executed a power of attorney that terminates on the principal's incapacity does not revoke or terminate the power of attorney as to the attorney in fact or other person who, without actual knowledge of the incapacity of the principal, acts in good faith under the power. Unless otherwise invalid or unenforceable, an action taken under this subsection binds the principal and the principal's successors in interest.
As added by P.L.149-1991, SEC.2.

IC 30-5-10-4
Death of principal; missing or missing in action; attorney in fact retains authority over anatomical gifts, autopsy, and disposition of

body
Sec. 4. (a) Except as provided in subsections (b) and (c), a power of attorney terminates on the death of the principal.
(b) The death of a principal who has executed a written power of attorney does not revoke or terminate the power of attorney as to the attorney in fact or other person who, without actual knowledge of the death of the principal, acts in good faith under the power. Unless otherwise invalid or unenforceable, an action taken under this subsection binds the principal and the principal's successors in interest.
(c) The death of a principal who executes a written power of attorney does not revoke or terminate the power of attorney as to authority granted under IC 30-5-5-16(b)(5) through IC 30-5-5-16(b)(7). An action taken under this subsection binds the principal and the principal's successors in interest, unless the action is inconsistent with a written directive executed by the principal before the principal's death.
(d) Notice from the United States Department of Defense of the death of a principal who has given a power of attorney is official notice of the death of the principal. A report or listing of the principal's being missing or missing in action does not do any of the following:
(1) Constitute and may not be interpreted as actual notice of the death of the principal.
(2) Terminate the power of attorney.
As added by P.L.149-1991, SEC.2. Amended by P.L.238-2005, SEC.53.









TITLE 31. FAMILY LAW AND JUVENILE LAW

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 1.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 31-9-1-2
Inapplicability of definitions
Sec. 2. Except as otherwise provided, the definitions in this article do not apply to the following:
(1) IC 31-11-3.
(2) IC 31-21 (or IC 31-17-3 before its repeal).
(3) IC 31-18.
(4) IC 31-19-29.
(5) IC 31-37-23.
As added by P.L.1-1997, SEC.1. Amended by P.L.138-2007, SEC.5.



CHAPTER 2. DEFINITIONS

IC 31-9-2-0.3
"Abandoned"
Sec. 0.3. "Abandoned", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-2.
As added by P.L.138-2007, SEC.6.

IC 31-9-2-0.4
"Abandoned child"
Sec. 0.4. "Abandoned child", for purposes of IC 31-34-21-4 and IC 31-35-2-6.5, means a child who is, or who appears to be, not more than thirty (30) days of age and whose parent:
(1) has knowingly or intentionally left the child with an emergency medical services provider; and
(2) did not express an intent to return for the child.
As added by P.L.1-2009, SEC.154. Amended by P.L.128-2012, SEC.21.

IC 31-9-2-0.5
"Abandoned infant"
Sec. 0.5. "Abandoned infant", for purposes of IC 31-34-21-5.6, means:
(1) a child who is less than twelve (12) months of age and whose parent, guardian, or custodian has knowingly or intentionally left the child in:
(A) an environment that endangers the child's life or health; or
(B) a hospital or medical facility;
and has no reasonable plan to assume the care, custody, and control of the child; or
(2) a child who is, or who appears to be, not more than thirty (30) days of age and whose parent:
(A) has knowingly or intentionally left the child with an emergency medical services provider; and
(B) did not express an intent to return for the child.
As added by P.L.35-1998, SEC.2. Amended by P.L.133-2000, SEC.1; P.L.217-2001, SEC.2; P.L.1-2009, SEC.155; P.L.128-2012, SEC.22.
IC 31-9-2-0.7
"Account"
Sec. 0.7. (a) "Account", for purposes of IC 31-25-4, has the meaning set forth in IC 31-25-4-3.
(b) "Account", for purposes of IC 31-26-1, has the meaning set forth in IC 31-26-1-1.
As added by P.L.145-2006, SEC.170.

IC 31-9-2-0.8
"Active duty"
Sec. 0.8. "Active duty", for purposes of IC 31-14-13-6.3 and IC 31-17-2-21.3, means full-time service in:
(1) the armed forces of the United States (as defined in IC 5-9-4-3); or
(2) the National Guard (as defined in IC 5-9-4-4);
for a period that exceeds thirty (30) consecutive days in a calendar year.
As added by P.L.80-2010, SEC.21.

IC 31-9-2-1
"Actual notice"
Sec. 1. "Actual notice", for purposes of IC 31-19-3, means written notice that is actually received by the putative father.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-2
"Adoptee"
Sec. 2. "Adoptee", for purposes of IC 31-19-17 through IC 31-19-25.5, means a person who has been legally adopted.
As added by P.L.1-1997, SEC.1. Amended by P.L.191-2011, SEC.1.

IC 31-9-2-3
"Adoption"
Sec. 3. "Adoption", for purposes of IC 31-19-17 through IC 31-19-25.5, means the judicial act of creating the relationship of parent and child where the relationship did not exist previously.
As added by P.L.1-1997, SEC.1. Amended by P.L.191-2011, SEC.2.

IC 31-9-2-4
"Adoption assistance state"
Sec. 4. "Adoption assistance state", for purposes of the Interstate Compact on Adoption Assistance under IC 31-19-29, has the meaning set forth in IC 31-19-29-2.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-5
"Adoption history"
Sec. 5. "Adoption history", for purposes of IC 31-19-17 through IC 31-19-24, means:
(1) identifying information (as defined in section 54 of this

chapter);
(2) the medical history (as defined in section 78 of this chapter); and
(3) nonidentifying information (as defined in section 84 of this chapter).
As added by P.L.1-1997, SEC.1.

IC 31-9-2-5.5
"Adoption subsidy"
Sec. 5.5. "Adoption subsidy", for purposes of IC 31-19-26.5, has the meaning set forth in IC 31-19-26.5-1.
As added by P.L.146-2008, SEC.532.

IC 31-9-2-6
"Adoptive parent"
Sec. 6. "Adoptive parent", for purposes of IC 31-19-11 and IC 31-19-17 through IC 31-19-25.5, means an adult who has become a parent of a child through adoption.
As added by P.L.1-1997, SEC.1. Amended by P.L.129-2005, SEC.1; P.L.191-2011, SEC.3.

IC 31-9-2-7
"Adult"
Sec. 7. (a) "Adult", for purposes of IC 31-19-17 through IC 31-19-25.5, means a person who is at least twenty-one (21) years of age.
(b) "Adult", for purposes of the juvenile law, means a person other than a child.
As added by P.L.1-1997, SEC.1. Amended by P.L.191-2011, SEC.4.

IC 31-9-2-8
"Advisory board"
Sec. 8. "Advisory board", for purposes of IC 31-31-9, refers to the juvenile detention center advisory board described in IC 31-31-9.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-9
"Alleged father"
Sec. 9. "Alleged father", for purposes of IC 31-14, means any man claiming to be or charged with being a child's biological father.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-9.3
"Applicant"
Sec. 9.3. (a) "Applicant", for purposes of IC 31-25-3, IC 31-25-4, and IC 31-26-3.5, means a person who has applied for assistance for the applicant or another person.
(b) "Applicant", for purposes of IC 31-27, means a person who seeks a license to operate a child caring institution, foster family home, group home, or child placing agency. As added by P.L.145-2006, SEC.171. Amended by P.L.146-2008, SEC.533; P.L.128-2012, SEC.23.

IC 31-9-2-9.5
"Appropriate public authorities"
Sec. 9.5. "Appropriate public authorities", for purposes of IC 31-28-4, has the meaning set forth in IC 31-28-4-3.
As added by P.L.145-2006, SEC.172.

IC 31-9-2-9.6
"Assessment"
Sec. 9.6. "Assessment", for purposes of IC 31-25 and IC 31-33, means an initial and ongoing investigation or evaluation that includes:
(1) a review and determination of the safety issues that affect a child and:
(A) a child's parents, guardians, or custodians; or
(B) another individual residing in the residence where the child resides or is likely to reside;
(2) an identification of the underlying causes of the safety issues described in subdivision (1);
(3) a determination whether child abuse, neglect, or maltreatment occurred; and
(4) a determination of the needs of a child's family in order for the child to:
(A) remain in the home safely;
(B) be returned to the home safely; or
(C) be placed in an alternative living arrangement.
As added by P.L.131-2009, SEC.6.

IC 31-9-2-9.7
"Assistance"
Sec. 9.7. "Assistance", for purposes of the following statutes, means money or services regardless of the source, paid or furnished under any of the following statutes:
(1) IC 31-25-3.
(2) IC 31-25-4.
(3) IC 31-26-3.5.
As added by P.L.145-2006, SEC.173. Amended by P.L.146-2008, SEC.534; P.L.128-2012, SEC.24.

IC 31-9-2-9.9
"At-risk child" or "at-risk children"
Sec. 9.9. "At-risk child" or "at-risk children", for purposes of IC 31-32-3, means a child or children who:
(1) are at risk of becoming involved in a juvenile proceeding;
(2) are at risk of being suspended or expelled from school;
(3) are at risk of dropping out of school;
(4) were previously children in need of services and who are in need of ongoing supervision and assistance; or (5) have been victims of domestic violence.
As added by P.L.183-2011, SEC.1.

IC 31-9-2-10
"Birth parent"
Sec. 10. "Birth parent", for purposes of IC 31-19-17 through IC 31-19-25.5, means:
(1) the woman who is legally presumed under Indiana law to be the mother of biological origin of an adoptee;
(2) the man who is legally presumed under Indiana law to be the father of biological origin of an adoptee; or
(3) a man who establishes paternity of a child born out of wedlock:
(A) in a court proceeding; or
(B) by executing a paternity affidavit under IC 16-37-2-2.1.
As added by P.L.1-1997, SEC.1. Amended by P.L.197-1997, SEC.1; P.L.191-2011, SEC.5.

IC 31-9-2-10.3
"Blind"
Sec. 10.3. "Blind", for purposes of IC 31-25-3, IC 31-25-4, IC 31-28-1, IC 31-28-2, and IC 31-28-3, means an individual who has vision in the better eye with correcting glasses of 20/200 or less, or a disqualifying visual field defect as determined upon examination by an ophthalmologist or optometrist who has been designated to make such examinations by the local office and approved by the department.
As added by P.L.145-2006, SEC.174. Amended by P.L.146-2008, SEC.535; P.L.128-2012, SEC.25.

IC 31-9-2-10.6
"Board"
Sec. 10.6. (a) "Board", for purposes of IC 31-25-4, has the meaning set forth in IC 31-25-4-34(a).
(b) "Board", for purposes of IC 31-26-4, has the meaning set forth in IC 31-26-4-2.
As added by P.L.145-2006, SEC.175.

IC 31-9-2-10.8
"Bureau"
Sec. 10.8. "Bureau", for purposes of IC 31-16-15 and IC 31-25 has the meaning set forth in IC 31-25-4-1.
As added by P.L.145-2006, SEC.176. Amended by P.L.103-2007, SEC.10.

IC 31-9-2-10.9
Repealed
(Repealed by P.L.183-2011, SEC.10.)

IC 31-9-2-11 "Caseworker"
Sec. 11. "Caseworker", for purposes of the juvenile law, means an employee of the department of child services who is classified as a family case manager.
As added by P.L.1-1997, SEC.1. Amended by P.L.146-2006, SEC.11.

IC 31-9-2-11.1
"Case"
Sec. 11.1. "Case", for purposes of IC 31-33-18-1.5, has the meaning set forth in IC 31-33-18-1.5(d).
As added by P.L.183-2011, SEC.2.

IC 31-9-2-12
"Center"
Sec. 12. "Center", for purposes of IC 31-31-9, means any secure juvenile detention center that operates in a county containing a consolidated city except for a center operated by the federal government. The term includes a juvenile detention facility.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-13
"Child"
Sec. 13. (a) "Child", for purposes of IC 31-15, IC 31-16 (excluding IC 31-16-12.5), and IC 31-17, means a child or children of both parties to the marriage. The term includes the following:
(1) Children born out of wedlock to the parties.
(2) Children born or adopted during the marriage of the parties.
(b) "Child", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-2.
(c) "Child", for purposes of IC 31-19-5, includes an unborn child.
(d) Except as otherwise provided in this section, "child", for purposes of the juvenile law and IC 31-27, means:
(1) a person who is less than eighteen (18) years of age;
(2) a person:
(A) who is eighteen (18), nineteen (19), or twenty (20) years of age; and
(B) who either:
(i) is charged with a delinquent act committed before the person's eighteenth birthday; or
(ii) has been adjudicated a child in need of services before the person's eighteenth birthday; or
(3) a person:
(A) who is alleged to have committed an act that would have been murder if committed by an adult;
(B) who was less than eighteen (18) years of age at the time of the alleged act; and
(C) who is less than twenty-one (21) years of age.
(e) "Child", for purposes of IC 31-36-3, means a person who is less than eighteen (18) years of age.
(f) "Child", for purposes of the Interstate Compact on Juveniles

under IC 31-37-23-1, has the meaning set forth in IC 31-37-23-1.
(g) "Child", for purposes of IC 31-16-12.5, means an individual to whom child support is owed under:
(1) a child support order issued under IC 31-14-10 or IC 31-16-6; or
(2) any other child support order that is enforceable under IC 31-16-12.5.
(h) "Child", for purposes of IC 31-32-5, means an individual who is less than eighteen (18) years of age.
(i) "Child", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-3.
As added by P.L.1-1997, SEC.1. Amended by P.L.27-2004, SEC.1; P.L.145-2006, SEC.177; P.L.120-2007, SEC.1; P.L.138-2007, SEC.7; P.L.133-2008, SEC.4; P.L.48-2012, SEC.10.

IC 31-9-2-14
"Child abuse or neglect"
Sec. 14. (a) "Child abuse or neglect", for purposes of IC 31-32-11-1, IC 31-33, IC 31-34-7-4, and IC 31-39-8-4, refers to a child described in IC 31-34-1-1 through IC 31-34-1-5, regardless of whether the child needs care, treatment, rehabilitation, or the coercive intervention of a court.
(b) For purposes of subsection (a), the term under subsection (a) does not refer to a child who is alleged to be a victim of a sexual offense under IC 35-42-4-3 unless the alleged offense under IC 35-42-4-3 involves the fondling or touching of the buttocks, genitals, or female breasts, regardless of whether the child needs care, treatment, rehabilitation, or the coercive intervention of a court.
(c) "Child abuse or neglect", for purposes of IC 31-34-2.3, refers to acts or omissions by a person against a child as described in IC 31-34-1-1 through IC 31-34-1-9, regardless of whether the child needs care, treatment, rehabilitation, or the coercive intervention of a court.
As added by P.L.1-1997, SEC.1. Amended by P.L.1-2006, SEC.496; P.L.52-2007, SEC.6; P.L.48-2012, SEC.11.

IC 31-9-2-14.5
"Child at imminent risk of placement"
Sec. 14.5. "Child at imminent risk of placement", for purposes of IC 31-26-5, has the meaning set forth in IC 31-26-5-1.
As added by P.L.145-2006, SEC.178.

IC 31-9-2-15
"Child born in wedlock"
Sec. 15. "Child born in wedlock", for purposes of IC 31-19-9, means a child born to:
(1) a woman; and
(2) a man who is presumed to be the child's father under IC 31-14-7-1(1) or IC 31-14-7-1(2) unless the presumption is

rebutted.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-16
"Child born out of wedlock"
Sec. 16. "Child born out of wedlock", for purposes of IC 31-19-3, IC 31-19-4-4, and IC 31-19-9, means a child who is born to:
(1) a woman; and
(2) a man who is not presumed to be the child's father under IC 31-14-7-1(1) or IC 31-14-7-1(2).
As added by P.L.1-1997, SEC.1.

IC 31-9-2-16.3
"Child care"
Sec. 16.3. "Child care", for purposes of IC 31-27, means a service that provides for the care, health, safety, and supervision of a child's social, emotional, and educational growth.
As added by P.L.145-2006, SEC.179.

IC 31-9-2-16.4
"Child caregiver"
Sec. 16.4. "Child caregiver", for purposes of section 31 of this chapter, means a person who provides, or is responsible for providing, care and supervision of a child (other than a child of whom the person is a parent, stepparent, grandparent, aunt, uncle, sibling, legal guardian or custodian with whom the person resides) at a residential property that is not the child's place of residence, if the person:
(1) is not required to be licensed as the operator of:
(A) a child care home under IC 12-17.2-5; or
(B) a foster family home under IC 31-27-4;
(2) provides care and supervision of a child while unattended by the child's:
(A) parent;
(B) guardian; or
(C) custodian with whom the child resides; and
(3) receives more than two thousand dollars ($2,000) in annual compensation for providing care and supervision of a child or children.
As added by P.L.124-2007, SEC.8.

IC 31-9-2-16.5
"Child care provider"
Sec. 16.5. "Child care provider", for purposes of IC 31-33-26, has the meaning set forth in IC 31-33-26-1.
As added by P.L.36-2001, SEC.1. Amended by P.L.138-2007, SEC.8.

IC 31-9-2-16.7
"Child caring institution"
Sec. 16.7. "Child caring institution", for purposes of IC 31-27,

means:
(1) a residential facility that provides child care on a twenty-four (24) hour basis for more than ten (10) children; or
(2) a residential facility with a capacity of not more than ten (10) children that does not meet the residential structure requirements of a group home.
As added by P.L.145-2006, SEC.180.

IC 31-9-2-16.8
"Child custody determination"
Sec. 16.8. "Child custody determination", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-4.
As added by P.L.138-2007, SEC.9.

IC 31-9-2-16.9
"Child custody proceeding"
Sec. 16.9. "Child custody proceeding", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-5.
As added by P.L.138-2007, SEC.10.

IC 31-9-2-17
"Child in need of services"
Sec. 17. "Child in need of services", for purposes of this title, refers to a child described in IC 31-34-1.
As added by P.L.1-1997, SEC.1. Amended by P.L.145-2006, SEC.181; P.L.146-2008, SEC.536.

IC 31-9-2-17.5
"Child placing agency"
Sec. 17.5. "Child placing agency", for purposes of IC 31-27, means a person that provides child welfare services to children and families, including:
(1) home studies, investigation, and recommendation of families for the purpose of placing, arranging, or causing the placement of children for adoption, foster care, or residential care; and
(2) supervision of those placements.
As added by P.L.1-2007, SEC.189.

IC 31-9-2-17.8
"Child services"
Sec. 17.8. "Child services", for purposes of this title, means the following:
(1) Services, other than services that are costs of secure detention, specifically provided by or on behalf of the department for or on behalf of children who are:
(A) adjudicated to be:
(i) children in need of services under IC 31-34; or
(ii) delinquent children under IC 31-37; (B) parties in a child in need of services case filed under IC 31-34 or in a delinquency case filed under IC 31-37 before adjudication or entry of a dispositional decree;
(C) subject to temporary care or supervision by the department under any applicable provision of IC 31-33, IC 31-34, or IC 31-37;
(D) recipients or beneficiaries of a program of informal adjustment approved under IC 31-34-8 or IC 31-37-9; or
(E) recipients or beneficiaries of:
(i) adoption assistance or kinship guardianship assistance under Title IV-E of the federal Social Security Act (42 U.S.C. 673), as amended;
(ii) adoption subsidies or assistance under IC 31-19-26.5;
(iii) assistance, including emergency assistance or assisted guardianships, provided under Title IV-A of the federal Social Security Act (42 U.S.C. 601 et seq.), as amended; or
(iv) other financial assistance provided to or for the benefit of a child who was previously adjudicated as a child in need of services or delinquent child, including a legal guardianship established to implement a permanency plan under IC 31-34-21-7.5(c)(1)(E) if IC 29-3-8-9 applies and the assistance is approved under a rule or published policy of the department.
(2) Costs of using an institution or facility for providing educational services to children described in subdivision (1)(A), under either IC 20-33-2-29 (if applicable) or IC 20-26-11-13 (if applicable).
As added by P.L.146-2008, SEC.537. Amended by P.L.229-2011, SEC.255; P.L.128-2012, SEC.26.

IC 31-9-2-18
"Child support guidelines"
Sec. 18. "Child support guidelines", for purposes of IC 31-14-11-8 and IC 31-16-8-1, refers to the guidelines adopted by the Indiana supreme court.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-19
"Child support order"
Sec. 19. "Child support order", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-3.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-19.3
"Child welfare agency"
Sec. 19.3. "Child welfare agency", for purposes of IC 31-25-2-20.4, means:
(1) the department of child services; and (2) a person (as defined in IC 24-4-14-5) that, directly or indirectly, provides:
(A) services to a child or family of a child, for which payment is made, in whole or in part, by the department of child services or a local office of the department of child services;
(B) services to:
(i) a child who is; or
(ii) a family with;
a child at imminent risk of placement (as defined in IC 31-26-5-1) who is referred by the department of child services or a local office of the department of child services to the person for family support or family preservation services; or
(C) assistance to or works in cooperation with the department of child services in the investigations of allegations of possible child abuse or neglect in accordance with IC 31-33.
As added by P.L.138-2007, SEC.11.

IC 31-9-2-19.5
"Child welfare services"
Sec. 19.5. "Child welfare services", for purposes of this title, means services provided under a child welfare program.
As added by P.L.145-2006, SEC.182. Amended by P.L.146-2008, SEC.538.

IC 31-9-2-19.6
"Child welfare program"
Sec. 19.6. "Child welfare program", for purposes of this title, has the meaning set forth in IC 31-26-3.5-1.
As added by P.L.146-2008, SEC.539.

IC 31-9-2-20
"Child with a disability"
Sec. 20. "Child with a disability", for purposes of IC 31-34-1-9, means an individual who:
(1) is less than eighteen (18) years of age; and
(2) has a disability (as defined in IC 22-9-1-3(r)).
As added by P.L.1-1997, SEC.1.

IC 31-9-2-20.3
"Child with special needs"
Sec. 20.3. "Child with special needs", for purposes of IC 31-19-26.5, has the meaning set forth in IC 31-19-26.5-2.
As added by P.L.146-2008, SEC.540.

IC 31-9-2-20.5
"Commencement"
Sec. 20.5. "Commencement", for purposes of the Uniform Child

Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-6.
As added by P.L.138-2007, SEC.12.

IC 31-9-2-21
Repealed
(Repealed by P.L.131-2009, SEC.76.)

IC 31-9-2-22
"Compact"
Sec. 22. "Compact", for purposes of IC 31-37-23, has the meaning set forth in IC 31-37-23-2.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-22.5
"Conduct a criminal history check"
Sec. 22.5. "Conduct a criminal history check", for purposes of IC 31-19, IC 31-26, IC 31-27, IC 31-33, IC 31-34, IC 31-37, and IC 31-39-2-13.5, means to:
(1) request:
(A) the state police department to conduct a:
(i) fingerprint based criminal history background check of both national and state records data bases concerning a person who is at least eighteen (18) years of age in accordance with IC 10-13-3-27 and IC 10-13-3-39; or
(ii) national name based criminal history record check (as defined in IC 10-13-3-12.5) of a person who is at least eighteen (18) years of age as provided by IC 10-13-3-27.5; or
(B) if an individual has:
(i) a physical disability that prevents fingerprinting and a person approved by the department who is trained to take fingerprints or a qualified medical practitioner (as defined in IC 31-9-2-100.5) verifies that the individual has a disabling condition that prevents fingerprinting; or
(ii) low quality fingerprints, as a result of age, occupation, or otherwise, that prevent fingerprint results from being obtained and the individual's fingerprints have been rejected the required number of times by automated fingerprint classification equipment or rejected by a person designated by the Indiana state police department to examine and classify fingerprints;
the state police department to conduct a national name based criminal history record check (as defined in IC 10-13-3-12.5) or request the state police department to release or allow inspection of a limited criminal history (as defined in IC 10-13-3-11) and the state police in every state the individual has resided in the past five (5) years to release or allow inspection of the state's criminal history;
(2) collect each substantiated report of child abuse or neglect

reported in a jurisdiction where a probation officer, a caseworker, or the department of child services has reason to believe that a person who is fourteen (14) years of age or older, or a person for whom a fingerprint based criminal history background check is required under IC 31, resided within the previous five (5) years; and
(3) request information concerning any substantiated report of child abuse or neglect relating to a person who is fourteen (14) years of age or older that is contained in a national registry of substantiated cases of child abuse or neglect that is established and maintained by the United States Department of Health and Human Services, to the extent that the information is accessible under 42 U.S.C. 16990 and any applicable regulations or policies of the Department of Health and Human Services.
As added by P.L.234-2005, SEC.81. Amended by P.L.145-2006, SEC.183; P.L.138-2007, SEC.13; P.L.162-2011, SEC.5.

IC 31-9-2-23
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 31-9-2-23.7
"Contact"
Sec. 23.7. "Contact", for purposes of IC 31-33-18-1.5, has the meaning set forth in IC 31-33-18-1.5(d).
As added by P.L.183-2011, SEC.3.

IC 31-9-2-24
"Controlled substance"
Sec. 24. "Controlled substance", for purposes of the juvenile law, has the meaning set forth in IC 35-48-1.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-24.5
"Costs of secure detention"
Sec. 24.5. "Costs of secure detention", for purposes of this title, has the meaning set forth in IC 31-40-1-1.5.
As added by P.L.146-2008, SEC.541.

IC 31-9-2-25
"Council"
Sec. 25. "Council", for purposes of IC 31-31-9, refers to the city-county council of the consolidated city within the county.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-26
Repealed
(Repealed by P.L.128-2012, SEC.27.)

IC 31-9-2-27 "Court"
Sec. 27. (a) "Court", for purposes of IC 31-15, IC 31-16, and IC 31-17, means the circuit, superior, or other courts of Indiana upon which jurisdiction to enter dissolution decrees has been or may be conferred.
(b) "Court", for purposes of IC 31-16-15, refers to the court having jurisdiction over child support orders.
(c) "Court", for purposes of IC 31-37-23, has the meaning set forth in IC 31-37-23-3.
(d) "Court", for purposes of the Interstate Compact on Juveniles under IC 31-37-23-1, has the meaning set forth in IC 31-37-23-1.
(e) "Court", for purposes of IC 31-27, means a circuit or superior court.
(f) "Court", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-7.
As added by P.L.1-1997, SEC.1. Amended by P.L.145-2006, SEC.185; P.L.138-2007, SEC.15.

IC 31-9-2-28
"Court appointed special advocate"
Sec. 28. (a) "Court appointed special advocate", for purposes of IC 31-15-6, IC 31-17-6, IC 31-19-16, IC 31-19-16.5, IC 31-28-5, and the juvenile law, means a community volunteer who:
(1) has completed a training program approved by the court;
(2) has been appointed by a court to represent and protect the best interests of a child; and
(3) may research, examine, advocate, facilitate, and monitor a child's situation.
(b) "Court appointed special advocate", for purposes of IC 31-33, IC 31-34, IC 31-35, and IC 31-37, means a community volunteer who:
(1) has completed a training program approved by the court that includes training in:
(A) the identification and treatment of child abuse and neglect; and
(B) early childhood, child, and adolescent development;
as required by 42 U.S.C. 5106a(b)(2)(B)(xiii);
(2) has been appointed by a court to represent and protect the best interests of a child; and
(3) may research, examine, advocate, facilitate, and monitor a child's situation.
As added by P.L.1-1997, SEC.1. Amended by P.L.196-1997, SEC.1; P.L.14-2000, SEC.63; P.L.133-2008, SEC.5; P.L.48-2012, SEC.12.

IC 31-9-2-29
"Crime"
Sec. 29. "Crime", for purposes of the juvenile law, means an offense for which an adult might be imprisoned or incarcerated if convicted under the law of the jurisdiction in which the offense is

committed.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-29.5
"Crime involving domestic or family violence"
Sec. 29.5. "Crime involving domestic or family violence" means a crime that occurs when a family or household member commits, attempts to commit, or conspires to commit any of the following against another family or household member:
(1) A homicide offense under IC 35-42-1.
(2) A battery offense under IC 35-42-2.
(3) Kidnapping or confinement under IC 35-42-3.
(4) A sex offense under IC 35-42-4.
(5) Robbery under IC 35-42-5.
(6) Arson or mischief under IC 35-43-1.
(7) Burglary or trespass under IC 35-43-2.
(8) Disorderly conduct under IC 35-45-1.
(9) Intimidation or harassment under IC 35-45-2.
(10) Voyeurism under IC 35-45-4.
(11) Stalking under IC 35-45-10.
(12) An offense against the family under IC 35-46-1-2 through IC 35-46-1-8, IC 35-46-1-12, or IC 35-46-1-15.1.
(13) Human and sexual trafficking crimes under IC 35-42-3.5.
(14) A crime involving animal cruelty and a family or household member under IC 35-46-3-12(b)(2) or IC 35-46-3-12.5.
As added by P.L.133-2002, SEC.20. Amended by P.L.173-2006, SEC.46; P.L.171-2007, SEC.1; P.L.111-2009, SEC.6.

IC 31-9-2-29.7
Repealed
(Repealed by P.L.234-2005, SEC.192.)

IC 31-9-2-30
"Custodial parent"
Sec. 30. "Custodial parent", for purposes of IC 31-14-11-2.5, IC 31-14-13-8, IC 31-14-15, IC 31-16-6-1.5, IC 31-16-12.5, IC 31-17-2-22, and IC 31-17-4, means the parent who has been awarded physical custody of a child by a court.
As added by P.L.1-1997, SEC.1. Amended by P.L.27-2004, SEC.2; P.L.210-2011, SEC.1.

IC 31-9-2-31
"Custodian"
Sec. 31. (a) "Custodian", for purposes of the juvenile law, means a person with whom a child resides.
(b) "Custodian", for purposes of IC 31-34-1, includes any person who is:
(1) a license applicant or licensee of:
(A) a foster home or residential child care facility that is

required to be licensed or is licensed under IC 31-27;
(B) a child care center that is required to be licensed or is licensed under IC 12-17.2-4; or
(C) a child care home that is required to be licensed or is licensed under IC 12-17.2-5;
(2) a person who is responsible for care, supervision, or welfare of children while providing services as an owner, operator, director, manager, supervisor, employee, or volunteer at:
(A) a home, center, or facility described in subdivision (1);
(B) a child care ministry, as defined in IC 12-7-2-28.8, that is exempt from licensing requirements and is registered or required to be registered under IC 12-17.2-6;
(C) a home, center, or facility of a child care provider, as defined in IC 12-7-2-149.1(4);
(D) a home, center, or facility that is the location of a program that provides child care, as defined in section 16.3 of this chapter, to serve migrant children and that is exempt from licensing under IC 12-17.2-2-8(6), whether or not the program is certified as described in IC 12-17.2-2-9; or
(E) a school, as defined in section 113.5 of this chapter;
(3) a child caregiver, as defined in section 16.4 of this chapter;
(4) a member of the household of the child's noncustodial parent; or
(5) an individual who has or intends to have direct contact, on a regular and continuing basis, with a child for whom the individual provides care and supervision.
As added by P.L.1-1997, SEC.1. Amended by P.L.146-2006, SEC.12; P.L.124-2007, SEC.9; P.L.162-2011, SEC.7.

IC 31-9-2-32
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 31-9-2-33
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 31-9-2-34
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 31-9-2-35
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 31-9-2-35.5
"De facto custodian"
Sec. 35.5. "De facto custodian", for purposes of IC 31-14-13, IC 31-17-2, and IC 31-34-4, means a person who has been the primary caregiver for, and financial support of, a child who has

resided with the person for at least:
(1) six (6) months if the child is less than three (3) years of age; or
(2) one (1) year if the child is at least three (3) years of age.
Any period after a child custody proceeding has been commenced may not be included in determining whether the child has resided with the person for the required minimum period. The term does not include a person providing care for a child in a foster family home (as defined in IC 31-9-2-46.9).
As added by P.L.96-1999, SEC.1. Amended by P.L.145-2006, SEC.186; P.L.52-2007, SEC.7.

IC 31-9-2-36
"Delinquent"
Sec. 36. (a) "Delinquent", for purposes of IC 31-16-15, refers to a situation in which an obligor is the equivalent of one (1) month in arrears in the payment of child support ordered by a court.
(b) "Delinquent", for purposes of IC 31-16-16, refers to a situation in which an obligor is in arrears in the payment of child support ordered by a court in Indiana or another state that has jurisdiction over the support order.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-37
"Delinquent child"
Sec. 37. (a) "Delinquent child", for purposes of the juvenile law, except as provided in subsection (b), means:
(1) a child described in IC 31-37-1-1; or
(2) a child described in IC 31-37-2-1.
(b) "Delinquent child", for purposes of IC 31-37-23, has the meaning set forth in IC 31-37-23-4.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-38
"Delinquent juvenile"
Sec. 38. "Delinquent juvenile", for purposes of the Interstate Compact on Juveniles under IC 31-37-23-1, has the meaning set forth in IC 31-37-23-1.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-38.5
"Department"
Sec. 38.5. "Department", for purposes of IC 31-19 and IC 31-25 through IC 31-40, has the meaning set forth in IC 31-25-2-1.
As added by P.L.234-2005, SEC.82. Amended by P.L.145-2006, SEC.187; P.L.138-2007, SEC.16.

IC 31-9-2-39
"Dependent child" or "neglected child"
Sec. 39. "Dependent child" or "neglected child", for purposes of

IC 31-37-23, has the meaning set forth in IC 31-37-23-5.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-39.5
"Destitute child"
Sec. 39.5. "Destitute child", for purposes of this title, means an individual:
(1) who is needy;
(2) who is not a public ward;
(3) who is less than eighteen (18) years of age;
(4) who has been deprived of parental support or care because of a parent's:
(A) death;
(B) continued absence from the home; or
(C) physical or mental incapacity;
(5) whose relatives liable for the individual's support are not able to provide adequate care or support for the individual without public assistance; and
(6) who is in need of foster care, under circumstances that do not require the individual to be made a public ward.
As added by P.L.145-2006, SEC.188. Amended by P.L.146-2008, SEC.543.

IC 31-9-2-40
"Director"
Sec. 40. "Director", for purposes of IC 31-25-1, IC 31-25-2, IC 31-33, IC 31-34, and IC 31-37, refers to the director of the department of child services.
As added by P.L.1-1997, SEC.1. Amended by P.L.55-1997, SEC.10; P.L.234-2005, SEC.83; P.L.145-2006, SEC.190.

IC 31-9-2-41
"Dissolution decree"
Sec. 41. "Dissolution decree", for purposes of IC 31-15, IC 31-16, and IC 31-17, means a judicial decree entered in a proceeding for the dissolution of marriage which:
(1) has the effect of terminating the marriage and restoring the parties to the state of unmarried persons; and
(2) may include those matters set forth in IC 31-15-2-16.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-41.2
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 31-9-2-42
"Domestic or family violence"
Sec. 42. "Domestic or family violence" means, except for an act of self defense, the occurrence of one (1) or more of the following acts committed by a family or household member: (1) Attempting to cause, threatening to cause, or causing physical harm to another family or household member without legal justification.
(2) Placing a family or household member in fear of physical harm without legal justification.
(3) Causing a family or household member to involuntarily engage in sexual activity by force, threat of force, or duress.
(4) Beating (as described in IC 35-46-3-0.5(2)), torturing (as described in IC 35-46-3-0.5(5)), mutilating (as described in IC 35-46-3-0.5(3)), or killing a vertebrate animal without justification with the intent to threaten, intimidate, coerce, harass, or terrorize a family or household member.
For purposes of IC 22-4-15-1 and IC 34-26-5, domestic or family violence also includes stalking (as defined in IC 35-45-10-1) or a sex offense under IC 35-42-4, whether or not the stalking or sex offense is committed by a family or household member.
As added by P.L.1-1997, SEC.1. Amended by P.L.133-2002, SEC.21; P.L.189-2003, SEC.9; P.L.221-2003, SEC.3; P.L.97-2004, SEC.104; P.L.171-2007, SEC.2.

IC 31-9-2-42.3
"Drug or alcohol screen test"
Sec. 42.3. "Drug or alcohol screen test" means a test used to determine the presence or use of alcohol, a controlled substance, or a drug in a person's bodily substance.
As added by P.L.131-2009, SEC.7.

IC 31-9-2-43
"Duty of support"
Sec. 43. "Duty of support", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-4.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-43.2
"Early intervention advocate"
Sec. 43.2. "Early intervention advocate", for purposes of IC 31-32-3, means a volunteer or staff member of a preventative program who is appointed by the court as an officer of the court to assist, represent, and protect the interests of at-risk children.
As added by P.L.183-2011, SEC.4.

IC 31-9-2-43.3
"Emergency medical services"
Sec. 43.3. "Emergency medical services", for purposes of IC 31-33-24, has the meaning set forth in IC 31-33-24-2.
(b) "Emergency medical services", for purposes of IC 31-33-25, has the meaning set forth in IC 31-33-25-2.
As added by P.L.145-2006, SEC.189.
IC 31-9-2-43.5
"Emergency medical services provider"
Sec. 43.5. "Emergency medical services provider" has the meaning set forth in IC 16-41-10-1.
As added by P.L.133-2000, SEC.2.

IC 31-9-2-43.8
"Evaluator"
Sec. 43.8. "Evaluator", for purposes of IC 31-32-2 and IC 31-37-8-4.5, means a person responsible for providing mental health screening, evaluation, or treatment to a child in connection with a juvenile proceeding or probation proceeding under this title.
As added by P.L.120-2007, SEC.2.

IC 31-9-2-44
"Executive authority"
Sec. 44. "Executive authority", for purposes of IC 31-37-23, has the meaning set forth in IC 31-37-23-6.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-44.3
Repealed
(Repealed by P.L.146-2008, SEC.804.)

IC 31-9-2-44.5
"Family or household member"
Sec. 44.5. (a) An individual is a "family or household member" of another person if the individual:
(1) is a current or former spouse of the other person;
(2) is dating or has dated the other person;
(3) is engaged or was engaged in a sexual relationship with the other person;
(4) is related by blood or adoption to the other person;
(5) is or was related by marriage to the other person;
(6) has or previously had an established legal relationship:
(A) as a guardian of the other person;
(B) as a ward of the other person;
(C) as a custodian of the other person;
(D) as a foster parent of the other person; or
(E) in a capacity with respect to the other person similar to those listed in clauses (A) through (D); or
(7) has a child in common with the other person.
(b) An individual is a "family or household member" of both persons to whom subsection (a)(1), (a)(2), (a)(3), (a)(4), (a)(5), (a)(6), or (a)(7) applies if the individual is a minor child of one (1) of the persons.
As added by P.L.133-2002, SEC.22. Amended by P.L.97-2004, SEC.105.

IC 31-9-2-44.8 "Family preservation services"
Sec. 44.8. "Family preservation services", for purposes of IC 31-26-6, means short term, highly intensive services designed to protect, treat, and support the following:
(1) A family with a child at risk of placement by enabling the family to remain intact and care for the child at home.
(2) A family that adopts or plans to adopt an abused or neglected child who is at risk of placement or adoption disruption by assisting the family to achieve or maintain a stable, successful adoption of the child.
As added by P.L.138-2007, SEC.17. Amended by P.L.146-2008, SEC.544.

IC 31-9-2-45
"Family services"
Sec. 45. "Family services", for purposes of the juvenile law, means services provided to:
(1) prevent a child from being removed from a parent, guardian, or custodian;
(2) reunite the child with a parent, guardian, or custodian; or
(3) implement a permanent plan of adoption, guardianship, or emancipation of a child.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-46
"Final separation"
Sec. 46. "Final separation", for purposes of IC 31-15-7, means the date of filing of the petition for dissolution of marriage under IC 31-15-2-4 (or IC 31-1-11.5-3 before its repeal). However, if:
(1) a legal separation proceeding involving the parties was pending when the petition for dissolution of marriage under IC 31-15-2-4 (or IC 31-1-11.5-3 before its repeal) was filed; or
(2) a provisional order or final decree for legal separation of the parties was in effect when the petition for dissolution of marriage under IC 31-15-2-4 (or IC 31-1-11.5-3 before its repeal) was filed;
the term means the date that the petition for legal separation was filed under IC 31-15-3-4 (or IC 31-1-11.5-3 before its repeal).
As added by P.L.1-1997, SEC.1.

IC 31-9-2-46.5
"Financial institution"
Sec. 46.5. "Financial institution", for purposes of IC 31-25-3 and IC 31-25-4, has the meaning set forth in IC 31-25-4-3.
As added by P.L.145-2006, SEC.192.

IC 31-9-2-46.7
"Foster care"
Sec. 46.7. "Foster care", for purposes of IC 31-25, IC 31-26, IC 31-27, IC 31-28-1, IC 31-28-2, IC 31-28-3, and IC 31-28-5.8,

means living in:
(1) a place licensed under IC 31-27 or a comparable law of another state; or
(2) the home of an adult relative who is not licensed as a foster family home.
As added by P.L.145-2006, SEC.193. Amended by P.L.143-2008, SEC.1; P.L.48-2012, SEC.13.

IC 31-9-2-46.9
"Foster family home"
Sec. 46.9. "Foster family home", for purposes of IC 31-27, means a place where an individual resides and provides care and supervision on a twenty-four (24) hour basis to a child, as defined in section 13(d) of this chapter, who is receiving care and supervision under a juvenile court order or for purposes of placement.
As added by P.L.145-2006, SEC.194. Amended by P.L.143-2008, SEC.2; P.L.48-2012, SEC.14.

IC 31-9-2-47
"Foster parent"
Sec. 47. "Foster parent", for purposes of the juvenile law, means an individual who provides care and supervision to a child in:
(1) a foster family home (as defined in IC 31-9-2-46.9); or
(2) a home approved as a foster family home under IC 31-27.
As added by P.L.1-1997, SEC.1. Amended by P.L.145-2006, SEC.195.

IC 31-9-2-47.6
"Fund"
Sec. 47.6. "Fund", for purposes of IC 31-26-4, has the meaning set forth in IC 31-26-4-3.
As added by P.L.145-2006, SEC.196.

IC 31-9-2-48
"Governor"
Sec. 48. "Governor", for purposes of IC 31-18-8 in the Uniform Interstate Family Support Act, has the meaning set forth in IC 31-18-8-1(a).
As added by P.L.1-1997, SEC.1.

IC 31-9-2-48.3
"Grandparent visitation"
Sec. 48.3. "Grandparent visitation", for purposes of IC 31-17-2.2, means visitation rights granted to a grandparent under IC 31-17-5.
As added by P.L.50-2006, SEC.1.

IC 31-9-2-48.5
"Group home"
Sec. 48.5. "Group home", for purposes of IC 31-27, means a residential structure in which care is provided on a twenty-four (24)

hour basis for not more than ten (10) children.
As added by P.L.145-2006, SEC.197.

IC 31-9-2-49
"Guardian"
Sec. 49. "Guardian", for purposes of the juvenile law, means a person appointed by a court to have the care and custody of a child or the child's estate, or both.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-50
"Guardian ad litem"
Sec. 50. (a) "Guardian ad litem", for purposes of IC 31-15-6, IC 31-19-16, IC 31-19-16.5, IC 31-28-5, and the juvenile law, means an attorney, a volunteer, or an employee of a county program designated under IC 33-24-6-4 who is appointed by a court to:
(1) represent and protect the best interests of a child; and
(2) provide the child with services requested by the court, including:
(A) researching;
(B) examining;
(C) advocating;
(D) facilitating; and
(E) monitoring;
the child's situation.
A guardian ad litem who is not an attorney must complete the same court approved training program that is required for a court appointed special advocate under section 28 of this chapter.
(b) "Guardian ad litem", for purposes of IC 31-33, IC 31-34, IC 31-35 and IC 31-37, means an attorney, a volunteer, or an employee of a county program designated under IC 33-24-6-4 who:
(1) is appointed by a court to represent and protect the best interests of a child;
(2) is appointed by a court to provide the child with services requested by the court, including:
(A) researching;
(B) examining;
(C) advocating;
(D) facilitating; and
(E) monitoring;
the child's situation; and
(3) has completed training appropriate for the person's role, including training in:
(A) the identification and treatment of child abuse and neglect; and
(B) early childhood, child, and adolescent development;
as required by 42 U.S.C. 5106a(b)(2)(B)(xiii).
A guardian ad litem who is not an attorney must complete the same court approved training program that is required for a court appointed special advocate under section 28 of this chapter. As added by P.L.1-1997, SEC.1. Amended by P.L.196-1997, SEC.2; P.L.2-1998, SEC.72; P.L.98-2004, SEC.101; P.L.133-2008, SEC.6; P.L.1-2010, SEC.115; P.L.48-2012, SEC.15.

IC 31-9-2-51
"Hard to place child" or "hard to place children"
Sec. 51. "Hard to place child" or "hard to place children", for purposes of IC 31-19, means a child who is or children who are disadvantaged:
(1) because of:
(A) ethnic background;
(B) race;
(C) color;
(D) language;
(E) physical, mental, or medical disability; or
(F) age; or
(2) because the child or children are members of a sibling group that should be placed in the same home.
As added by P.L.1-1997, SEC.1. Amended by P.L.200-1999, SEC.1.

IC 31-9-2-52
"Health care provider"
Sec. 52. "Health care provider", for purposes of IC 31-32-6-4, IC 31-32-11-1, and IC 31-33, means any of the following:
(1) A licensed physician, intern, or resident.
(2) An osteopath.
(3) A chiropractor.
(4) A dentist.
(5) A podiatrist.
(6) A registered nurse or other licensed nurse.
(7) A mental health professional.
(8) A paramedic or an emergency medical technician.
(9) A social worker, an x-ray technician, or a laboratory technician employed by a hospital.
(10) A pharmacist.
(11) A person working under the direction of any of the practitioners listed in subdivisions (1) through (10).
As added by P.L.1-1997, SEC.1. Amended by P.L.170-2009, SEC.10; P.L.1-2010, SEC.116.

IC 31-9-2-53
"Home state"
Sec. 53. (a) "Home state", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-8.
(b) "Home state", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-5.
As added by P.L.1-1997, SEC.1. Amended by P.L.138-2007, SEC.18.
IC 31-9-2-54
"Identifying information"
Sec. 54. "Identifying information", for purposes of IC 31-19-9-6 and IC 31-19-17 through IC 31-19-25.5, means:
(1) any name that a party to an adoption has used or is using;
(2) any address that a party to an adoption has used or is using;
(3) the original certificates of birth stored with the state department of health with evidence of adoption under IC 31-19-13-2; and
(4) any other information, except the medical history, that may identify a person as a party to an adoption or as a birth parent, an adoptee, or an adoptive parent.
As added by P.L.1-1997, SEC.1. Amended by P.L.191-2011, SEC.6.

IC 31-9-2-55
"Includes"
Sec. 55. "Includes" means includes but is not limited to.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-56
"Income"
Sec. 56. "Income", for purposes of IC 31-16-15, IC 31-16-16, and the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-6.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-57
"Income payor"
Sec. 57. "Income payor", for purposes of IC 31-16-15, IC 31-16-16, and the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-7.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-58
"Income withholding order"
Sec. 58. "Income withholding order", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC-31-18-1-8.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-58.3
"Index"
Sec. 58.3. "Index", for purposes of IC 31-33-26, means the child protection index established under IC 31-33-26-2.
As added by P.L.138-2007, SEC.19.

IC 31-9-2-58.5
Repealed
(Repealed by P.L.131-2009, SEC.76.)
IC 31-9-2-59
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 31-9-2-59.5
"Initial determination"
Sec. 59.5. "Initial determination", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-9.
As added by P.L.138-2007, SEC.20.

IC 31-9-2-60
"Initiating state"
Sec. 60. "Initiating state", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-9.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-61
"Initiating tribunal"
Sec. 61. "Initiating tribunal", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-10.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-62
"Intake officer"
Sec. 62. "Intake officer", for purposes of the juvenile law, means a probation officer or a caseworker who performs the intake, preliminary inquiry, or other functions specified by the juvenile court or by the juvenile law.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-63
"Intended biological parent"
Sec. 63. "Intended biological parent", for purposes of sections 126 and 127 of this chapter, means a party to a surrogate agreement who:
(1) agrees to be or is genetically related to a child borne by a surrogate; and
(2) is not the surrogate's spouse.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-64
"Interested person"
Sec. 64. "Interested person", for purposes of IC 31-19-20 and IC 31-19-24, means any of the following:
(1) An adoptee.
(2) A birth parent.
(3) An adoptive parent.
(4) A relative of a birth parent. (5) A relative of an adoptive parent.
(6) The department or a county office of family and children.
(7) An adoption agency.
(8) A court.
As added by P.L.1-1997, SEC.1. Amended by P.L.145-2006, SEC.198.

IC 31-9-2-64.5
"Issuing court"
Sec. 64.5. "Issuing court", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-10.
As added by P.L.138-2007, SEC.21.

IC 31-9-2-65
"Issuing state"
Sec. 65. (a) "Issuing state", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-11.
(b) "Issuing state", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-11.
As added by P.L.1-1997, SEC.1. Amended by P.L.138-2007, SEC.22.

IC 31-9-2-66
"Issuing tribunal"
Sec. 66. "Issuing tribunal", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-12.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-67
"Joint legal custody"
Sec. 67. "Joint legal custody", for purposes of IC 31-14-13, IC 31-17-2-13, IC 31-17-2-14, and IC 31-17-2-15, means that the persons awarded joint custody will share authority and responsibility for the major decisions concerning the child's upbringing, including the child's education, health care, and religious training.
As added by P.L.1-1997, SEC.1. Amended by P.L.95-2009, SEC.1.

IC 31-9-2-68
"Judge"
Sec. 68. "Judge", for purposes of the juvenile law, refers to the judge of the juvenile court.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-69
"Juvenile"
Sec. 69. "Juvenile", for purposes of the Interstate Compact on Juveniles under IC 31-37-23-1, has the meaning set forth in

IC 31-37-23-1.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-70
"Juvenile court"
Sec. 70. "Juvenile court", for purposes of the juvenile law, refers to a court having juvenile jurisdiction.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-71
"Juvenile detention facility"
Sec. 71. "Juvenile detention facility", for purposes of the juvenile law, means a facility described in IC 31-31-8-2.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-72
"Juvenile law"
Sec. 72. "Juvenile law" refers to IC 31-30 through IC 31-40.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-72.5
Repealed
(Repealed by P.L.128-2012, SEC.28.)

IC 31-9-2-72.6
"Kinship care navigator"
Sec. 72.6. "Kinship care navigator", for purposes of IC 31-25-2-20, means a person that assists kinship caregivers with understanding and navigating the system of services for children in out-of-home care under the pilot projects established under IC 31-25-2-20.
As added by P.L.153-2007, SEC.2.

IC 31-9-2-73
"Law"
Sec. 73. "Law", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-13.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-74
"Law enforcement agency"
Sec. 74. "Law enforcement agency", for purposes of IC 31-36, means a governmental agency or department whose principal function is the apprehension of criminal offenders.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-75
"Legal settlement"
Sec. 75. "Legal settlement", for purposes of IC 31-34-20-5,

IC 31-34-21-10, IC 31-37-19-26, and IC 31-37-20-6, has the meaning set forth in IC 20-18-2-11.
As added by P.L.1-1997, SEC.1. Amended by P.L.1-2005, SEC.198.

IC 31-9-2-76
"Legend drug"
Sec. 76. "Legend drug", for purposes of the juvenile law, has the meaning set forth in IC 16-18-2-199.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-76.3
"Licensee"
Sec. 76.3. "Licensee", for purposes of IC 31-27, means a person who holds a valid license issued under IC 31-27.
As added by P.L.145-2006, SEC.199.

IC 31-9-2-76.4
"Local child fatality review team"
Sec. 76.4. (a) "Local child fatality review team", for purposes of IC 31-33-24, has the meaning set forth in IC 31-33-24-3.
(b) "Local child fatality review team", for purposes of IC 31-33-25, has the meaning set forth in IC 31-33-25-3.
As added by P.L.145-2006, SEC.200.

IC 31-9-2-76.5
"Long term foster parent"
Sec. 76.5. "Long term foster parent", for purposes of IC 31-34-21-4 and IC 31-34-21-4.5, has the meaning set forth in IC 31-34-21-4.6.
As added by P.L.152-2003, SEC.1. Amended by P.L.97-2004, SEC.106.

IC 31-9-2-76.6
"Local office"
Sec. 76.6. "Local office", for purposes of this title, refers to a local office established by the department to serve a county or a region.
As added by P.L.146-2008, SEC.545.

IC 31-9-2-77
"Maternal or paternal grandparent"
Sec. 77. "Maternal or paternal grandparent", for purposes of IC 31-17-5, includes:
(1) the adoptive parent of the child's parent;
(2) the parent of the child's adoptive parent; and
(3) the parent of the child's parent.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-78
"Medical history" Sec. 78. "Medical history", for purposes of IC 31-19-18 through IC 31-19-20, means:
(1) a comprehensive report required by IC 31-19-2-7; and
(2) any voluntary medical information transmitted to the state registrar under IC 31-19-18-3.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-79
"Medical information"
Sec. 79. "Medical information", for purposes of IC 31-19-18, IC 31-19-20, and IC 31-19-24, means any information that may affect the medical history of an adoptee.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-80
Repealed
(Repealed by P.L.131-2009, SEC.76.)

IC 31-9-2-80.5
"Mental health provider"
Sec. 80.5. (a) "Mental health provider", for purposes of IC 31-33-24, has the meaning set forth in IC 31-33-24-4.
(b) "Mental health provider", for purposes of IC 31-33-25, has the meaning set forth in IC 31-33-25-4.
As added by P.L.145-2006, SEC.201.

IC 31-9-2-80.8
"Modification"
Sec. 80.8. "Modification", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-12.
As added by P.L.138-2007, SEC.23.

IC 31-9-2-81
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 31-9-2-81.5
"Monitor"
Sec. 81.5. "Monitor", for purposes of IC 31-27, means observation to determine the licensee's continuing compliance with IC 31-27.
As added by P.L.145-2006, SEC.202.

IC 31-9-2-82
"Neglected child" or "dependent child"
Sec. 82. "Neglected child" or "dependent child", for purposes of IC 31-37-23, has the meaning set forth in IC 31-37-23-5.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-83 "Noncustodial parent"
Sec. 83. "Noncustodial parent", for purposes of IC 31-14-11-2.5, IC 31-14-13-10, IC 31-14-15, IC 31-16-6-1.5, and IC 31-17-4, means the parent who is not the custodial parent.
As added by P.L.1-1997, SEC.1. Amended by P.L.210-2011, SEC.2.

IC 31-9-2-84
"Nonidentifying information"
Sec. 84. "Nonidentifying information", for purposes of IC 31-19-18, IC 31-19-21, IC 31-19-23, and IC 31-19-24, means any information, other than a medical history, that:
(1) concerns an interested person to an adoption; and
(2) does not identify a birth parent, an adoptive parent, or an adoptee.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-84.6
"Nonrelocating individual"
Sec. 84.6. "Nonrelocating individual", for purposes of IC 31-14-13 and IC 31-17-2.2, means an individual who has, or has filed an action seeking:
(1) custody of the child;
(2) parenting time with the child; or
(3) visitation with the child under IC 31-17-5.
As added by P.L.50-2006, SEC.2.

IC 31-9-2-84.7
"Nonrelocating parent"
Sec. 84.7. "Nonrelocating parent", for purposes of IC 31-17-2.2, means a parent of a child who has or is seeking:
(1) custody of the child; or
(2) parenting time with the child;
and does not intend to move the individual's principal residence.
As added by P.L.50-2006, SEC.3.

IC 31-9-2-85
"Obligee" or "petitioner"
Sec. 85. (a) "Obligee", for purposes of IC 31-16-15 and IC 31-16-16, means a person who is entitled to receive a payment under a support order.
(b) "Obligee" or "petitioner", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-14.
As added by P.L.1-1997, SEC.1. Amended by P.L.103-2007, SEC.11.

IC 31-9-2-86
"Obligor" or "respondent"
Sec. 86. (a) "Obligor", for purposes of IC 31-16-15 and IC 31-16-16, means an individual who has been ordered by a court to pay child support. (b) "Obligor" or "respondent", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-15.
(c) "Obligor", for purposes of IC 31-25-4, has the meaning set forth in IC 31-25-4-4.
As added by P.L.1-1997, SEC.1. Amended by P.L.145-2006, SEC.203.

IC 31-9-2-87
"Omission"
Sec. 87. "Omission", for purposes of IC 31-34-1-2, means an occurrence in which the parent, guardian, or custodian allowed the child of the parent, guardian, or custodian to receive an injury that the parent, guardian, or custodian had a reasonable opportunity to prevent or mitigate.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-88
"Parent"
Sec. 88. (a) "Parent", for purposes of the juvenile law, means a biological or an adoptive parent. Unless otherwise specified, the term includes both parents, regardless of their marital status.
(b) "Parent", for purposes of IC 31-34-1, IC 31-34-8, IC 31-34-16, IC 31-34-19, IC 31-34-20 and IC 31-35-2, includes an alleged father.
As added by P.L.1-1997, SEC.1. Amended by P.L.162-2011, SEC.8.

IC 31-9-2-88.5
"Parenting time"
Sec. 88.5. "Parenting time" means the time set aside by a court order for a parent and child to spend together.
As added by P.L.68-2005, SEC.8.

IC 31-9-2-88.7
"Permanency roundtable"
Sec. 88.7. "Permanency roundtable", for purposes of IC 31-34-21-5.7 and IC 31-37-20-3, means an intervention designed to facilitate the permanency planning process for youth placed out-of-home by identifying solutions for permanency obstacles.
As added by P.L.48-2012, SEC.16.

IC 31-9-2-89
"Person"
Sec. 89. (a) "Person", for purposes of IC 31-19-19, IC 31-19-22, IC 31-19-25, and the juvenile law, means:
(1) a human being;
(2) a corporation;
(3) a limited liability company;
(4) a partnership;
(5) an unincorporated association; or
(6) a governmental entity. (b) "Person", for purposes of section 44.5 of this chapter, means an adult or a minor.
(c) "Person", for purposes of IC 31-27, means an individual who is at least twenty-one (21) years of age, a corporation, a partnership, a voluntary association, or other entity.
(d) "Person", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-13.
As added by P.L.1-1997, SEC.1. Amended by P.L.133-2002, SEC.23; P.L.145-2006, SEC.204; P.L.138-2007, SEC.24; P.L.42-2009, SEC.1; P.L.191-2011, SEC.7.

IC 31-9-2-90
"Person acting as parent"
Sec. 90. "Person acting as a parent", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-14.
As added by P.L.1-1997, SEC.1. Amended by P.L.138-2007, SEC.25.

IC 31-9-2-91
"Petitioner" or "obligee"
Sec. 91. (a) "Petitioner" or "obligee", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-14.
(b) "Petitioner", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-15.
As added by P.L.1-1997, SEC.1. Amended by P.L.138-2007, SEC.26.

IC 31-9-2-92
"Physical custody"
Sec. 92. "Physical custody", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-16.
As added by P.L.1-1997, SEC.1. Amended by P.L.138-2007, SEC.27.

IC 31-9-2-92.5
"Plan"
Sec. 92.5. (a) "Plan", for purposes of IC 31-26-6, has the meaning set forth in IC 31-26-6-1.
(b) "Plan", for purposes of IC 31-25-4, has the meaning set forth in IC 31-25-4-5.
As added by P.L.55-1997, SEC.11. Amended by P.L.145-2006, SEC.205; P.L.146-2008, SEC.546.

IC 31-9-2-93
"Pre-adoptive sibling"
Sec. 93. "Pre-adoptive sibling", for purposes of:
(1) IC 31-19-18;
(2) IC 31-19-16.5; (3) IC 31-19-24; and
(4) IC 31-19-25.5;
means a person who would have been a sibling of an adoptee had the adoptee not been adopted, regardless of whether the person is born before or after the adoptee's adoption is finalized.
As added by P.L.1-1997, SEC.1. Amended by P.L.196-1997, SEC.3; P.L.2-1998, SEC.73; P.L.58-2009, SEC.1; P.L.191-2011, SEC.8.

IC 31-9-2-94
"Preliminary inquiry"
Sec. 94. "Preliminary inquiry", for purposes of IC 31-34 and IC 31-37, means an informal investigation into the facts and circumstances reported to the court.
As added by P.L.1-1997, SEC.1. Amended by P.L.197-1997, SEC.2; P.L.2-1998, SEC.74.

IC 31-9-2-95
"Premarital agreement"
Sec. 95. "Premarital agreement", for purposes of the Uniform Premarital Agreement Act under IC 31-11-3, has the meaning set forth in IC 31-11-3-2.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-95.5
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 31-9-2-96
"Prior family law and juvenile law"
Sec. 96. "Prior family law and juvenile law", for purposes of IC 31-10, refers to the statutes that are repealed or amended in the recodification act of the 1997 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 1997 regular session of the general assembly.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-97
"Probation or parole"
Sec. 97. "Probation or parole", for purposes of the Interstate Compact on Juveniles under IC 31-37-23-1, has the meaning set forth in IC 31-37-23-1.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-97.4
"Professional health care provider"
Sec. 97.4. "Professional health care provider", for purposes of IC 31-19-22 and IC 31-19-25, has the meaning set forth in IC 34-6-2-117.
As added by P.L.191-2011, SEC.9.
IC 31-9-2-97.6
"Project"
Sec. 97.6. "Project", for purposes of IC 31-26-4, has the meaning set forth in IC 31-26-4-4.
As added by P.L.145-2006, SEC.207.

IC 31-9-2-98
"Property"
Sec. 98. (a) "Property", for purposes of the Uniform Premarital Agreement Act under IC 31-11-3, has the meaning set forth in IC 31-11-3-3.
(b) "Property", for purposes of IC 31-15, IC 31-16, and IC 31-17, means all the assets of either party or both parties, including:
(1) a present right to withdraw pension or retirement benefits;
(2) the right to receive pension or retirement benefits that are not forfeited upon termination of employment or that are vested (as defined in Section 411 of the Internal Revenue Code) but that are payable after the dissolution of marriage; and
(3) the right to receive disposable retired or retainer pay (as defined in 10 U.S.C. 1408(a)) acquired during the marriage that is or may be payable after the dissolution of marriage.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-99
"Prosecuting attorney"
Sec. 99. "Prosecuting attorney", for purposes of the juvenile law, means the prosecuting attorney or the prosecuting attorney's deputy of the judicial circuit where the juvenile court is located.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-99.3
"Provider"
Sec. 99.3. (a) "Provider", for purposes of IC 31-28-2 and IC 31-28-3, means an individual, a partnership, a corporation, or a governmental entity that is enrolled in the Medicaid program under rules adopted under IC 4-22-2 by the office of Medicaid policy and planning.
(b) "Provider", for purposes of IC 31-28-1, has the meaning set forth in IC 31-28-1-2.
(c) "Provider", for purposes of IC 31-27, means a person who operates a child caring institution, foster family home, group home, or child placing agency under IC 31-27.
As added by P.L.145-2006, SEC.208.

IC 31-9-2-99.7
"Public welfare"
Sec. 99.7. "Public welfare", for purposes of IC 31-25-3 and IC 31-25-4, means any form of public welfare or Social Security provided in IC 31-25-3 or IC 31-25-4. The term does not include direct township assistance as administered by township trustees

under IC 12-20.
As added by P.L.145-2006, SEC.209. Amended by P.L.146-2008, SEC.547; P.L.128-2012, SEC.29.

IC 31-9-2-100
"Putative father"
Sec. 100. "Putative father", for purposes of IC 31-19 and IC 31-35-1, means a male of any age who is alleged to be or claims that he may be a child's father but who:
(1) is not presumed to be the child's father under IC 31-14-7-1(1) or IC 31-14-7-1(2); and
(2) has not established paternity of the child:
(A) in a court proceeding; or
(B) by executing a paternity affidavit under IC 16-37-2-2.1;
before the filing of an adoption petition.
As added by P.L.1-1997, SEC.1. Amended by P.L.200-1999, SEC.2.

IC 31-9-2-100.5
"Qualified medical practitioner"
Sec. 100.5. "Qualified medical practitioner", for purposes of IC 31-9-2 means the following:
(1) A physician licensed under IC 25-22.5.
(2) A physician assistant licensed under IC 25-27.5.
(3) A physical therapist licensed under IC 25-27.
(4) An advanced practice nurse licensed under IC 25-23.
(5) A chiropractor licensed under IC 25-10.
(6) A psychologist licensed under IC 25-33.
As added by P.L.162-2011, SEC.9.

IC 31-9-2-101
"Reason to believe"
Sec. 101. "Reason to believe", for purposes of IC 31-33, means evidence that, if presented to individuals of similar background and training, would cause the individuals to believe that a child was abused or neglected.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-102
"Receiving state"
Sec. 102. "Receiving state", for purposes of the Interstate Compact on Juveniles under IC 31-37-23-1, has the meaning set forth in IC 31-37-23-1.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-102.5
"Recipient"
Sec. 102.5. "Recipient", for purposes of IC 31-25-3 and IC 31-25-4, means a person who has received or is receiving assistance for the person or another person.
As added by P.L.145-2006, SEC.210. Amended by P.L.146-2008,

SEC.548; P.L.128-2012, SEC.30.

IC 31-9-2-102.7
"Record"
Sec. 102.7. "Record", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-17.
As added by P.L.138-2007, SEC.28.

IC 31-9-2-103
Repealed
(Repealed by P.L.131-2009, SEC.76.)

IC 31-9-2-103.6
"Region"
Sec. 103.6. "Region", for purposes of this title, refers to an area in Indiana designated as a region by the department. However, for purposes of:
(1) IC 31-25-2-20, the term refers to a region established under IC 31-25-2-20; and
(2) IC 31-26-6, the term refers to a service region established under IC 31-26-6-3.
As added by P.L.146-2008, SEC.549.

IC 31-9-2-103.7
"Regional services council"
Sec. 103.7. "Regional services council", for purposes of this title, refers to a regional services council established for a region under IC 31-26-6-4.
As added by P.L.146-2008, SEC.550.

IC 31-9-2-104
"Register"
Sec. 104. "Register", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-16.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-105
"Registering tribunal"
Sec. 105. "Registering tribunal", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-17.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-106
"Registry"
Sec. 106. "Registry", for purposes of IC 31-19-5, refers to the putative father registry established by IC 31-19-5-2.
As added by P.L.1-1997, SEC.1. Amended by P.L.145-2006,

SEC.211; P.L.138-2007, SEC.29.

IC 31-9-2-106.5
"Related"
Sec. 106.5. "Related", for purposes of IC 31-27 and IC 31-28-5.8, means any of the following relationships to an individual by marriage, blood, or adoption:
(1) Parent.
(2) Grandparent.
(3) Brother.
(4) Sister.
(5) Stepparent.
(6) Stepgrandparent.
(7) Stepbrother.
(8) Stepsister.
(9) First cousin.
(10) Uncle.
(11) Aunt.
As added by P.L.145-2006, SEC.212. Amended by P.L.48-2012, SEC.17.

IC 31-9-2-107
"Relative"
Sec. 107. (a) "Relative", for purposes of IC 31-19-18, IC 31-19-22, and IC 31-19-25, means:
(1) an adoptive or whole blood related parent;
(2) a sibling; or
(3) a child.
(b) "Relative", for purposes of IC 31-34-3, means:
(1) a maternal or paternal grandparent;
(2) an adult aunt or uncle; or
(3) any other adult relative suggested by either parent of a child.
As added by P.L.1-1997, SEC.1. Amended by P.L.131-2009, SEC.8; P.L.191-2011, SEC.10.

IC 31-9-2-107.5
"Relocating individual"
Sec. 107.5. "Relocating individual", for purposes of IC 31-17-2.2, means an individual who has or is seeking:
(1) custody of a child; or
(2) parenting time with a child;
and intends to move the individual's principal residence. The term does not include an individual granted visitation rights under IC 31-17-5.
As added by P.L.50-2006, SEC.4.

IC 31-9-2-107.7
"Relocation"
Sec. 107.7. "Relocation", for purposes of IC 31-17-2.2, means a change in the primary residence of an individual for a period of at

least sixty (60) days.
As added by P.L.50-2006, SEC.5.

IC 31-9-2-108
"Residence"
Sec. 108. "Residence", for purposes of the Interstate Compact on Juveniles under IC 31-37-23-1, has the meaning set forth in IC 31-37-23-1.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-109
"Residence state"
Sec. 109. "Residence state", for purposes of the Interstate Compact on Adoption Assistance under IC 31-19-29, has the meaning set forth in IC 31-19-29-2.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-109.5
"Residential placement committee"
Sec. 109.5. "Residential placement committee", for purposes of IC 31-25-2-23, means a committee that reviews the placement of youth in a child caring institution, a private secure facility, or a group home licensed by the department to ensure that the placement is in the least restrictive, most family like, and most appropriate setting available and close to the parent's home, consistent with the best interests and special needs of the child.
As added by P.L.48-2012, SEC.18.

IC 31-9-2-110
"Respondent" or "obligor"
Sec. 110. (a) "Respondent" or "obligor", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-15.
(b) "Respondent", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-18.
As added by P.L.1-1997, SEC.1. Amended by P.L.138-2007, SEC.30.

IC 31-9-2-111
"Responding state"
Sec. 111. "Responding state", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-18.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-112
"Responding tribunal"
Sec. 112. "Responding tribunal", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-19. As added by P.L.1-1997, SEC.1.

IC 31-9-2-113
Repealed
(Repealed by P.L.131-2009, SEC.76.)

IC 31-9-2-113.5
"School"
Sec. 113.5. "School", for purposes of section 31 of this chapter and IC 31-39-2-13.8, means a:
(1) public school (including a charter school as defined in IC 20-24-1-4); or
(2) nonpublic school (as defined in IC 20-18-2-12);
that must comply with the education records privacy provisions of the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g) to be eligible to receive designated federal education funding.
As added by P.L.85-2004, SEC.50. Amended by P.L.1-2005, SEC.200; P.L.146-2006, SEC.13.

IC 31-9-2-113.7
"Secure detention facility"
Sec. 113.7. "Secure detention facility", for purposes of this title, has the meaning set forth in IC 31-40-1-1.5.
As added by P.L.146-2008, SEC.551.

IC 31-9-2-114
"Secure facility"
Sec. 114. "Secure facility", for purposes of the juvenile law, means a place of residence, other than a shelter care facility, that prohibits the departure of a child.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-115
"Secure private facility"
Sec. 115. (a) Except as provided in subsection (b), "secure private facility", for purposes of the juvenile law, means the following:
(1) A facility that is licensed under IC 31-27 to operate as a secure private facility.
(2) A private facility that is licensed in another state to provide residential care and treatment to one (1) or more children in a secure facility other than a detention center, prison, jail, or similar correctional facility.
(b) "Secure private facility", for purposes of IC 31-27, means a secure private facility other than the following:
(1) A juvenile detention facility established under IC 31-31-8 or IC 31-31-9 (or IC 31-6-9-5 or IC 31-6-9.5 before their repeal).
(2) A facility operated by the department of correction.
(3) A county jail.
(4) A detention center operated by a county sheriff.
As added by P.L.1-1997, SEC.1. Amended by P.L.145-2006,

SEC.213.

IC 31-9-2-116
"Sending state"
Sec. 116. "Sending state", for purposes of the Interstate Compact on Juveniles under IC 31-37-23-1, has the meaning set forth in IC 31-37-23-1.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-116.4
"Services"
Sec. 116.4. "Services", for purposes of IC 31-40-1, has the meaning set forth in IC 31-40-1-1.5.
As added by P.L.146-2008, SEC.552.

IC 31-9-2-116.5
"Services or items"
Sec. 116.5. "Services or items", for purposes of IC 31-36-3, has the meaning set forth in IC 31-36-3-1.
As added by P.L.133-2008, SEC.7.

IC 31-9-2-117
"Shelter care facility"
Sec. 117. (a) Except as provided in subsection (b), "shelter care facility", for purposes of the juvenile law, means a place of residence that:
(1) is licensed under the laws of any state; and
(2) is not locked to prevent a child's departure unless the administrator determines that locking is necessary to protect the child's health.
(b) "Shelter care facility", for purposes of IC 31-27-3 and IC 31-27-5, means a child caring institution or group home that provides temporary service for not more than twenty (20) consecutive days to a child:
(1) who is admitted to a residential facility on an emergency basis;
(2) for twenty-four (24) hours a day; and
(3) who is:
(A) receiving care and supervision under an order of a juvenile court;
(B) voluntarily placed by the parent or guardian of the child; or
(C) self-referred.
As added by P.L.1-1997, SEC.1. Amended by P.L.145-2006, SEC.214; P.L.48-2012, SEC.19.

IC 31-9-2-117.3
"Sibling"
Sec. 117.3. "Sibling", for purposes of IC 31-19 and IC 31-28-5, means a brother or sister by blood, half-blood, or adoption. As added by P.L.133-2008, SEC.8. Amended by P.L.58-2009, SEC.2.

IC 31-9-2-117.5
Repealed
(Repealed by P.L.48-2012, SEC.20.)

IC 31-9-2-118
"Spousal support order"
Sec. 118. "Spousal support order", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-20.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-119
"State"
Sec. 119. (a) "State", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-19.
(b) "State", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-21.
(c) "State", for purposes of the Interstate Compact on Adoption Assistance under IC 31-19-29, has the meaning set forth in IC 31-19-29-2.
(d) "State", for purposes of the Interstate Compact on Juveniles under IC 31-37-23-1, has the meaning set forth in IC 31-37-23-1.
As added by P.L.1-1997, SEC.1. Amended by P.L.138-2007, SEC.31.

IC 31-9-2-120
"State department"
Sec. 120. "State department", for purposes of IC 31-19-5, refers to the state department of health.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-121
"State registrar"
Sec. 121. "State registrar", for purposes of IC 31-19-18 through IC 31-19-25.5, means the person who:
(1) is in charge of the division of the state department of health that administers the system of vital records; and
(2) has charge of the files and records pertaining to vital records.
As added by P.L.1-1997, SEC.1. Amended by P.L.191-2011, SEC.11.

IC 31-9-2-121.5
"Statewide child fatality review committee"
Sec. 121.5. (a) "Statewide child fatality review committee", for purposes of IC 31-33-24, has the meaning set forth in IC 31-33-24-5.
(b) "Statewide child fatality review committee", for purposes of IC 31-33-25, has the meaning set forth in IC 31-33-25-5.
As added by P.L.145-2006, SEC.216.
IC 31-9-2-122
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 31-9-2-123
"Substantiated"
Sec. 123. "Substantiated", when used in reference to a child abuse or neglect report made under IC 31-33, means a determination regarding the status of the report whenever facts obtained during an assessment of the report provide a preponderance of evidence that child abuse or neglect has occurred.
As added by P.L.1-1997, SEC.1. Amended by P.L.146-2006, SEC.14; P.L.131-2009, SEC.9.

IC 31-9-2-124
"Support enforcement agency"
Sec. 124. "Support enforcement agency", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-23.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-125
"Support order"
Sec. 125. (a) "Support order", for purposes of IC 31-16-15 and IC 31-16-16, means any judgment, decree, or order of child support, including medical support, issued by a court, in Indiana or another state, that has jurisdiction over the support order. The term includes orders issued under IC 31-14 through IC 31-17.
(b) "Support order", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-24.
As added by P.L.1-1997, SEC.1. Amended by P.L.103-2007, SEC.12.

IC 31-9-2-126
"Surrogate"
Sec. 126. "Surrogate", for purposes of IC 31-20, means a party to a surrogate agreement who agrees to bear or bears a child that is genetically related to:
(1) the party who agrees to bear or bears the child and an intended biological parent;
(2) an intended biological parent and a gamete donor who is not:
(A) an intended biological parent; and
(B) the spouse of the party who agrees to bear or bears the child; or
(3) two (2) intended biological parents of the child.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-127
"Surrogate agreement" Sec. 127. "Surrogate agreement", for purposes of IC 31-20, means an agreement that is entered into before the birth of a child between a surrogate and one (1) or more parties and that is intended by the parties at the time that the agreement is made to induce the surrogate to relinquish care, custody, and control over the child at birth to any of the following:
(1) An intended biological parent of the child.
(2) An intended biological parent of the child and another person who is not:
(A) genetically related to the child; and
(B) the surrogate's spouse.
(3) Two (2) intended biological parents of the child.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-128
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 31-9-2-129
"Team"
Sec. 129. "Team", for purposes of IC 31-33-3, refers to a community child protection team appointed under IC 31-33-3.
As added by P.L.1-1997, SEC.1. Amended by P.L.55-1997, SEC.12; P.L.146-2008, SEC.553.

IC 31-9-2-129.5
"Therapeutic foster family home"
Sec. 129.5. "Therapeutic foster family home", for purposes of IC 31-27, means a foster family home:
(1) that provides care to:
(A) a child; or
(B) an individual at least eighteen (18) but less than twenty (20) years of age receiving collaborative care under IC 31-28-5.8;
who has serious emotional disturbances, significant behavioral health needs and functional impairments, or developmental or physical disabilities;
(2) in which the child or individual receives treatment in a family home through an integrated array of services supervised and supported by qualified program staff from:
(A) the department of child services;
(B) a managed care provider that contracts with the division of mental health and addiction; or
(C) a licensed child placing agency; and
(3) that meets the additional requirements of IC 31-27-4-2.
As added by P.L.1-2007, SEC.190. Amended by P.L.143-2008, SEC.4; P.L.162-2011, SEC.10; P.L.48-2012, SEC.21.

IC 31-9-2-130
"Title IV-D agency" Sec. 130. "Title IV-D agency" means:
(1) the bureau of child support established in the department of child services established by IC 31-25-3-1; or
(2) a designated agent of the department described in subdivision (1).
As added by P.L.1-1997, SEC.1. Amended by P.L.234-2005, SEC.84; P.L.145-2006, SEC.217.

IC 31-9-2-130.2
"Title IV-D case"
Sec. 130.2. "Title IV-D case", for purposes of IC 31-16-15, means a case arising under Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669).
As added by P.L.103-2007, SEC.13.

IC 31-9-2-130.3
"Transitional services plan"
Sec. 130.3. "Transitional services plan", for purposes of IC 31-25-2-21, has the meaning set forth in IC 31-25-2-21(a).
As added by P.L.143-2008, SEC.5.

IC 31-9-2-130.5
"Tribe"
Sec. 130.5. "Tribe", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-20.
As added by P.L.138-2007, SEC.32.

IC 31-9-2-131
"Tribunal"
Sec. 131. "Tribunal", for purposes of the Uniform Interstate Family Support Act under IC 31-18, has the meaning set forth in IC 31-18-1-25.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-132
"Unsubstantiated"
Sec. 132. "Unsubstantiated", for purposes of IC 31-33 and IC 31-39-8-4, means a determination regarding the status of a report made under IC 31-33 whenever facts obtained during an assessment of the report provide credible evidence that child abuse or neglect has not occurred.
As added by P.L.1-1997, SEC.1. Amended by P.L.131-2009, SEC.10.

IC 31-9-2-133
"Victim of child abuse or neglect"
Sec. 133. (a) "Victim of child abuse or neglect", for purposes of IC 31-32-11-1 and IC 31-33, refers to a child as described in:
(1) IC 31-34-1-1 through IC 31-34-1-5;
(2) IC 31-34-1-10; or (3) IC 31-34-1-11;
regardless of whether the child needs care, treatment, rehabilitation, or the coercive intervention of a court.
(b) The term does not include a child who is alleged to be a victim of a sexual offense under IC 35-42-4-3 unless the alleged offense under IC 35-42-4-3 involves the fondling or touching of the buttocks, genitals, or female breasts.
As added by P.L.1-1997, SEC.1. Amended by P.L.48-2012, SEC.22.

IC 31-9-2-134
"Voluntary information"
Sec. 134. "Voluntary information", for purposes of IC 31-19-18, means the information transmitted to the state registrar as provided in IC 31-19-18-3.
As added by P.L.1-1997, SEC.1.

IC 31-9-2-134.5
"Wardship"
Sec. 134.5. (a) "Wardship", for purposes of the juvenile law, means the responsibility for temporary care and custody of a child by transferring the rights and obligations from the child's parent, guardian, or custodian to the person granted wardship. Except to the extent a right or an obligation is specifically addressed in the court order establishing wardship, the rights and obligations of the person granted wardship include making decisions concerning the:
(1) physical custody of the child;
(2) care and supervision of the child;
(3) child's visitation with parents, relatives, or other individuals; and
(4) medical care and treatment of the child.
(b) "Wardship" does not apply to requirements for consenting to an adoption under IC 31-19-9.
As added by P.L.146-2006, SEC.15.

IC 31-9-2-135
"Warrant"
Sec. 135. (a) "Warrant", for purposes of IC 31-25-3 and IC 31-25-4, means an instrument that is:
(1) the equivalent of a money payment; and
(2) immediately convertible into cash by the payee for the full face amount of the instrument.
(b) "Warrant", for purposes of the Uniform Child Custody Jurisdiction Act under IC 31-21, has the meaning set forth in IC 31-21-2-21.
As added by P.L.145-2006, SEC.218. Amended by P.L.103-2007, SEC.14; P.L.138-2007, SEC.33; P.L.146-2008, SEC.554; P.L.128-2012, SEC.31.

IC 31-9-2-136
"Youth service bureau" Sec. 136. "Youth service bureau", for purposes of IC 31-26-1, has the meaning set forth in IC 31-26-1-2.
As added by P.L.145-2006, SEC.219.






ARTICLE 10. GENERAL PROVISIONS

CHAPTER 1. EFFECT OF THE RECODIFICATION ACT OF THE 1997 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 31-10-1-2
Statutory construction
Sec. 2. Subject to section 1 of this chapter, sections 3 through 8 of this chapter shall be applied to the statutory construction of the recodification act of the 1997 regular session of the general assembly.
As added by P.L.1-1997, SEC.2.

IC 31-10-1-3
Effect on existing rights and liabilities
Sec. 3. (a) The recodification act of the 1997 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of: (A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior family law and juvenile law;
before the effective date of the recodification act of the 1997 regular session of the general assembly (July 1, 1997). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, permits, licenses, certificates of registration, grants of authority, or limitations of authority continue and shall be imposed and enforced under prior family law and juvenile law as if the recodification act of the 1997 regular session of the general assembly had not been enacted.
(b) The recodification act of the 1997 regular session of the general assembly does not:
(1) extend, or cause to expire, a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior family law and juvenile law.
(c) The recodification act of the 1997 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior family law and juvenile law or the rules adopted under the prior family law and juvenile law.
As added by P.L.1-1997, SEC.2.

IC 31-10-1-4
Recodification of prior family law and juvenile law
Sec. 4. The recodification act of the 1997 regular session of the general assembly shall be construed as a recodification of prior family law and juvenile law. Except as provided in section 1(1) and 1(2) of this chapter, if the literal meaning of the recodification act of the 1997 regular session of the general assembly would result in a substantive change in the prior family law and juvenile law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 1997 regular session of the general assembly; or
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 1997 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of

statutory construction that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous does not apply to the recodification act of the 1997 regular session of the general assembly to the extent that the recodification act of the 1997 regular session of the general assembly is not substantively identical to the prior family law and juvenile law.
As added by P.L.1-1997, SEC.2.

IC 31-10-1-5
References to repealed or replaced statutes
Sec. 5. Subject to section 8 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 1997 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.1-1997, SEC.2.

IC 31-10-1-6
References to provisions of recodification act
Sec. 6. A citation reference in the recodification act of the 1997 regular session of the general assembly to another provision of the recodification act of the 1997 regular session of the general assembly shall be treated as including a reference to the provision of prior family law and juvenile law that is substantively equivalent to the provision of the recodification act of the 1997 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.1-1997, SEC.2.

IC 31-10-1-7
References to rules
Sec. 7. (a) As used in the recodification act of the 1997 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 1997 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 1997 regular session of the general assembly; or
(2) rules adopted under the prior family law and juvenile law until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior family law and juvenile law continue in effect after June 30, 1997, until the rules are amended, repealed, or suspended.
As added by P.L.1-1997, SEC.2.

IC 31-10-1-8
References to provisions of prior family law and juvenile law
Sec. 8. (a) A reference in the recodification act of the 1997 regular session of the general assembly to a citation in the prior family law and juvenile law before its repeal is added in certain sections of the recodification act of the 1997 regular session of the general assembly

only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 1997 regular session of the general assembly of a reference to a citation in the prior family law and juvenile law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior family law and juvenile law;
before the effective date of the recodification act of the 1997 regular session of the general assembly (July 1, 1997). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, licenses, permits, certificates of registration, and other grants of authority continue and shall be imposed and enforced under prior family law and juvenile law as if the recodification act of the 1997 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 1997 regular session of the general assembly of a citation to a provision in the prior family law and juvenile law does not affect the use of a prior conviction, violation, or noncompliance under the prior family law and juvenile law as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 1997 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 1997 regular session of the general assembly in a manner that does not result in a substantive change in the law.
As added by P.L.1-1997, SEC.2.



CHAPTER 2. GENERAL POLICY PROVISIONS






ARTICLE 11. FAMILY LAW: MARRIAGE

CHAPTER 0.1. LEGISLATIVE INTENT

IC 31-11-0.1-2
P.L.180-1986 intended to be codification and restatement; no effect on rights, liabilities, penalties, violations, or proceedings before March 4, 1986
Sec. 2. (a) P.L.180-1986 is intended to be a codification and restatement of applicable or corresponding provisions of the repealed statutes. If P.L.180-1986 repeals and replaces a provision in the same form or in a restated form, the substantive operation and effect of that provision continue uninterrupted.
(b) P.L.180-1986 does not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred;
(3) violations committed; or
(4) proceedings begun;
before March 4, 1986. Those rights, liabilities, penalties, offenses, and proceedings continue and shall be imposed and enforced under prior law as if P.L.180-1986 had not been enacted.
As added by P.L.220-2011, SEC.488.



CHAPTER 1. WHO MAY MARRY

IC 31-11-1-2
Marriage to close relative prohibited; marriages between cousins; exceptions
Sec. 2. Two (2) individuals may not marry each other if the individuals are more closely related than second cousins. However, two (2) individuals may marry each other if the individuals are:
(1) first cousins; and
(2) both at least sixty-five (65) years of age.
As added by P.L.1-1997, SEC.3.

IC 31-11-1-3
Bigamous marriages prohibited
Sec. 3. Two (2) individuals may not marry each other if either individual has a husband or wife who is alive.
As added by P.L.1-1997, SEC.3.

IC 31-11-1-4
Minimum age for marriage
Sec. 4. Except as provided in section 5 or 6 of this chapter, two (2) individuals may not marry each other unless both individuals are at least eighteen (18) years of age.
As added by P.L.1-1997, SEC.3.

IC 31-11-1-5
Consent to underage marriage
Sec. 5. Two (2) individuals may marry each other if:
(1) both individuals are at least seventeen (17) years of age;
(2) each individual who is less than eighteen (18) years of age receives the consent required by IC 31-11-2; and
(3) the individuals are not prohibited from marrying each other for a reason set forth in this article.
As added by P.L.1-1997, SEC.3.

IC 31-11-1-6
Issuance of marriage license to underage persons; procedure; confidentiality of records
Sec. 6. (a) Two (2) individuals may marry each other if:
(1) the individuals are not prohibited from marrying for a reason

set forth in this article; and
(2) a circuit or superior court of the county of residence of either individual considers the information required to be submitted by subsection (b) and authorizes the clerk of the circuit court to issue the individuals a marriage license.
(b) A court may not authorize the clerk of the circuit court to issue a marriage license under subsection (a) unless:
(1) the individuals have filed with the court a verified petition that includes allegations that:
(A) the female is at least fifteen (15) years of age;
(B) the female is pregnant or is a mother;
(C) each of the individuals who is less than eighteen (18) years of age has received the consent required by IC 31-11-2;
(D) the male is at least fifteen (15) years of age and is either:
(i) the putative father of the expected child of the female; or
(ii) the father of the female's child; and
(E) the individuals desire to marry each other;
(2) the court has provided notice of the hearing required by this section to both parents of both petitioners or, if applicable to either petitioner:
(A) to the legally appointed guardian or custodian of a petitioner; or
(B) to one (1) parent of a petitioner if the other parent:
(i) is deceased;
(ii) has abandoned the petitioner;
(iii) is mentally incompetent;
(iv) is an individual whose whereabouts is unknown; or
(v) is a noncustodial parent who is delinquent in the payment of court ordered child support on the date the petition is filed;
(3) a hearing is held on the petition in which the petitioners and interested persons, including parents, guardians, and custodians, are given an opportunity to appear and present evidence; and
(4) the allegations of the petition filed under subdivision (1) have been proven.
(c) A court's authorization granted under subsection (a):
(1) constitutes part of the confidential files of the clerk of the circuit court; and
(2) may be inspected only by written permission of a circuit, superior, or juvenile court.
As added by P.L.1-1997, SEC.3.



CHAPTER 2. CONSENT TO MARRY REQUIRED FOR CERTAIN INDIVIDUALS

IC 31-11-2-2
Execution of consent to marry
Sec. 2. (a) A consent to marry under this chapter must be signed and verified in the presence of the clerk of the circuit court by:
(1) both parents, natural or adoptive, of the individual who is less than eighteen (18) years of age;
(2) the legally appointed guardian of the individual;
(3) one (1) parent of the individual if legal custody has been awarded to that parent by a judicial decree; or
(4) one (1) parent if the other parent:
(A) is deceased;
(B) has abandoned the individual who is less than eighteen (18) years of age;
(C) is physically or mentally incompetent to furnish the written consent; or
(D) is an individual whose whereabouts is unknown.
(b) If only one (1) parent signs the consent under subsection (a)(3) or (a)(4), the consent must contain a verified statement of fact that explains why only one (1) parent is required to sign the consent.
As added by P.L.1-1997, SEC.3.

IC 31-11-2-3
Issuance of marriage license to minor not obtaining required consent; procedure
Sec. 3. (a) An individual who is less than eighteen (18) years of age may marry if:
(1) the individual petitions the judge of the circuit or superior court of a county that is:
(A) the county of residence of the individual or the county of residence of the individual that the individual intends to marry; or
(B) a county that adjoins a county described in clause (A);
(2) the judge of the circuit or superior court directs the clerk of the circuit court to issue the individuals who intend to marry each other a license to marry without obtaining the consent required by section 1 of this chapter; and
(3) the individual is not prohibited from marrying for a reason set forth in IC 31-11-1.
(b) The petition made under subsection (a)(1) may be made in

writing or orally. The judge of the court may conduct investigations and hold hearings on the petition. The judge may, by written order, direct the clerk of the circuit court to issue a marriage license under subsection (a)(2) if the judge:
(1) considers the facts relevant to the issue presented by the petition;
(2) finds that good and sufficient reason for the order has been shown; and
(3) finds that the order is in the best interest of all persons concerned with the issues raised in the petition.
As added by P.L.1-1997, SEC.3.



CHAPTER 3. UNIFORM PREMARITAL AGREEMENT ACT

IC 31-11-3-2
"Premarital agreement" defined
Sec. 2. As used in this chapter, "premarital agreement" means an agreement between prospective spouses that:
(1) is executed in contemplation of marriage; and
(2) becomes effective upon marriage.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-3
"Property" defined
Sec. 3. As used in this chapter, "property" means an interest, present or future, legal or equitable, vested or contingent, in real and personal property, including income and earnings.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-4
Agreement must be in writing; consideration not required
Sec. 4. A premarital agreement must be in writing and signed by both parties. The agreement is enforceable without consideration.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-5
Content; child support unaffected
Sec. 5. (a) Parties to a premarital agreement may contract with each other regarding the following matters:
(1) The rights and obligations of each of the parties in any property of either or both of them whenever and wherever acquired or located.
(2) The right to:
(A) buy;
(B) sell;
(C) use;
(D) exchange;
(E) abandon;
(F) lease;
(G) consume;
(H) expend;
(I) assign;
(J) create a security interest in;
(K) mortgage;
(L) encumber; (M) dispose of; or
(N) otherwise manage and control;
property.
(3) The disposition of property upon:
(A) legal separation;
(B) dissolution of marriage;
(C) death; or
(D) the occurrence or nonoccurrence of any other event.
(4) The modification or elimination of spousal maintenance.
(5) The making of:
(A) a will;
(B) a trust; or
(C) other arrangement;
to carry out the provisions of the agreement.
(6) The ownership rights in and disposition of a death benefit from a life insurance policy.
(7) The choice of law governing the construction of the agreement.
(8) Any other matter not in violation of public policy or a statute imposing a criminal penalty, including the personal rights and obligations of the parties.
(b) A premarital agreement may not adversely affect the right of a child to support.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-6
Effective date
Sec. 6. A premarital agreement becomes effective upon marriage.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-7
Amendment or revocation must be in writing; consideration not required
Sec. 7. After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-8
Enforceability of agreement
Sec. 8. (a) A premarital agreement is not enforceable if a party against whom enforcement is sought proves that:
(1) the party did not execute the agreement voluntarily; or
(2) the agreement was unconscionable when the agreement was executed.
(b) If:
(1) a provision of a premarital agreement modifies or eliminates spousal maintenance; and
(2) the modification or elimination causes one (1) party to the

agreement extreme hardship under circumstances not reasonably foreseeable at the time of the execution of the agreement;
a court, notwithstanding the terms of the agreement, may require the other party to provide spousal maintenance to the extent necessary to avoid extreme hardship.
(c) A court shall decide an issue of unconscionability of a premarital agreement as a matter of law.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-9
Effect of void marriage
Sec. 9. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-10
Tolling of statute of limitations during marriage; equitable defenses
Sec. 10. Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.
As added by P.L.1-1997, SEC.3.



CHAPTER 4. MARRIAGE LICENSES AND CERTIFICATES

IC 31-11-4-0.3
Legalization of court orders relating to certain marriages; issuance of duplicate license; state department of health shall accept order
Sec. 0.3. (a) If before March 8, 1994:
(1) an individual who solemnized a marriage failed to appropriately complete the marriage certificate or timely file the duplicate marriage certificate and marriage license with the clerk as required by IC 31-7-3-15 (before its repeal, now codified at section 16 of this chapter);
(2) a party to the marriage petitioned a circuit court with jurisdiction in the county in which the marriage occurred to affirm the marriage as of the date the marriage occurred; and
(3) the court issued an order affirming the marriage as of the date the marriage occurred;
the court order is legalized and has the same legal effect as a properly attested and filed marriage certificate.
(b) If the clerk of the court receives a court order affirming the marriage described in subsection (a), the clerk of the court shall issue a duplicate license with the date the marriage occurred to the party who sought declaratory relief.
(c) The state department of health shall accept the order described in subsection (a) as it accepts other marriage records received from county clerks.
As added by P.L.220-2011, SEC.490.

IC 31-11-4-0.4
Legalization of certain marriage licenses issued after August 31, 1984, and before April 16, 1985
Sec. 0.4. A marriage solemnized under the legal authority of a license that:
(1) was issued under the authority of a circuit, superior, or juvenile court after August 31, 1984, and before April 16, 1985; and
(2) would have been validly issued under IC 31-1-1-1 if that statute had been in effect;
is legalized if performed in conformity with all other statutes in effect at the time of the marriage.
As added by P.L.220-2011, SEC.491.

IC 31-11-4-1 Marriage license required to marry
Sec. 1. Before two (2) individuals may marry each other, the individuals must obtain a marriage license under this chapter.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-2
Prerequisites for issuance of marriage license
Sec. 2. A clerk of a circuit court may not issue a marriage license unless the individuals who apply for the license have the authority to marry each other under IC 31-11-1.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-3
County of residence or solemnization; place to obtain license
Sec. 3. Individuals who intend to marry must obtain a marriage license from the clerk of the circuit court of the county of residence of either of the individuals. If neither of the individuals who intends to marry is a resident of Indiana, the individuals must obtain the marriage license from the clerk of the circuit court of the county in which the marriage is to be solemnized.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-4
Application; sexually transmitted diseases acknowledgment; religious objections
Sec. 4. (a) An application for a marriage license must be written and verified. The application must contain the following information concerning each of the applicants:
(1) Full name.
(2) Birthplace.
(3) Residence.
(4) Age.
(5) Names of dependent children.
(6) Full name, including the maiden name of a mother, last known residence, and, if known, the place of birth of:
(A) the birth parents of the applicant if the applicant is not adopted; or
(B) the adoptive parents of the applicant if the applicant is adopted.
(7) A statement of facts necessary to determine whether any legal impediment to the proposed marriage exists.
(8) Except as provided in subsection (e), an acknowledgment that both applicants must sign, affirming that the applicants have received the information described in section 5 of this chapter, including a list of test sites for the virus that causes AIDS (acquired immune deficiency syndrome). The acknowledgment required by this subdivision must be in the following form:

ACKNOWLEDGMENT

dangerous communicable diseases that are sexually transmitted and a list of test sites for the virus that causes AIDS (acquired immune deficiency syndrome).
__________________________ ____________
Signature of Applicant Date
__________________________ ____________
Signature of Applicant Date
(b) The clerk of the circuit court shall record the application, including the license and certificate of marriage, in a book provided for that purpose. This book is a public record.
(c) The state department of health shall develop uniform forms for applications for marriage licenses. The state department of health shall furnish these forms to the circuit court clerks. The state department of health may periodically revise these forms.
(d) The state department of health shall require that the record of marriage form developed under subsection (c) must include each applicant's Social Security number. Any Social Security numbers collected on the record of marriage form shall be kept confidential and used only to carry out the purposes of the Title IV-D program. A person who knowingly or intentionally violates confidentiality regarding an applicant's Social Security numbers as described in this subsection commits a Class A infraction.
(e) Notwithstanding subsection (a), a person who objects on religious grounds is not required to:
(1) verify the application under subsection (a) by oath or affirmation; or
(2) sign the acknowledgment described in subsection (a)(8).
However, before the clerk of the circuit court may issue a marriage license to a member of the Old Amish Mennonite church, the bishop of that member must sign a statement that the information in the application is true.
(f) If a person objects on religious grounds to:
(1) verifying the application under subsection (a) by oath or affirmation; or
(2) signing the acknowledgment described in subsection (a)(8);
the clerk of the circuit court shall indicate that fact on the application for a marriage license.
As added by P.L.1-1997, SEC.3. Amended by P.L.213-1999, SEC.8; P.L.86-2002, SEC.5.

IC 31-11-4-5
Distribution of information concerning dangerous communicable diseases that are sexually transmitted
Sec. 5. (a) The clerk of the circuit court shall distribute to marriage license applicants written information or videotaped information approved by the AIDS advisory council of the state department of health concerning dangerous communicable diseases that are sexually transmitted.
(b) Written information and videotaped information distributed by each clerk of the circuit court under subsection (a) must provide

current information on human immunodeficiency virus (HIV) infection and other dangerous communicable diseases that are sexually transmitted. The information must include an explanation of the following:
(1) The etiology of dangerous communicable diseases that are sexually transmitted.
(2) The behaviors that create a high risk of transmission of such diseases.
(3) Precautionary measures that reduce the risk of contracting such diseases.
(4) The necessity for consulting medical specialists if infection is suspected.
(c) At the time of application for a marriage license, each clerk of the circuit court shall:
(1) provide the marriage license applicants with written information furnished under subsection (a) concerning dangerous communicable diseases that are sexually transmitted; or
(2) show the marriage license applicants videotaped information furnished under subsection (a) concerning dangerous communicable diseases that are sexually transmitted.
(d) In addition to the information provided to marriage license applicants under subsection (c), each clerk of the circuit court shall inform each marriage license applicant that the applicant may be tested on a voluntary basis for human immunodeficiency virus (HIV) infection by the applicant's private physician or at another testing site. The clerk shall provide the marriage applicants with a list of testing sites in the community.
(e) An applicant who objects to the written information or videotaped information on religious grounds is not required to receive the information.
(f) If materials required by this section are not prepared by other sources, the state department of health shall prepare the materials.
(g) The provider of the materials is responsible for all costs involved in the development, preparation, and distribution of the information required by this section. Except for the materials developed by the state, the state and county are not liable for the costs of materials used to implement this section and section 4 of this chapter.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-6
Proof of birth date
Sec. 6. Each individual who applies for a marriage license must submit to the clerk of the circuit court:
(1) a certified copy of the individual's birth certificate;
(2) a certified copy of a judicial decree issued under IC 34-28-1 (or IC 34-4-3 before its repeal) that establishes the date of the individual's birth;
(3) any written evidence of the individual's date of birth that is

satisfactory to the clerk; or
(4) a valid operator's license or other identification issued by a state that contains the individual's date of birth and current address.
As added by P.L.1-1997, SEC.3. Amended by P.L.1-1998, SEC.158.

IC 31-11-4-7
Birth date information required for issuance of marriage license
Sec. 7. A clerk of a circuit court or a deputy of the clerk may not issue a marriage license unless the application for the license is accompanied by the information required to be submitted by section 6 of this chapter.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-8
Filing of consent to marry; entry of notice of filing
Sec. 8. If a written consent is required by IC 31-11-2, a clerk of a circuit court may not receive an application for a marriage license unless:
(1) the clerk has filed the consent form in the clerk's office; and
(2) the clerk has entered a notice of the filing on the marriage license docket.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-9
Expiration of application
Sec. 9. An application for a marriage license expires sixty (60) days after the application is filed with the clerk of the circuit court unless a license to marry is issued under the application within that time.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-10
Expiration of license
Sec. 10. A marriage license expires sixty (60) days after the license is issued unless a marriage is solemnized under the license within that time.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-11
Conditions precluding issuance of marriage license
Sec. 11. A clerk of a circuit court may not issue a marriage license if either of the individuals who applies for the license:
(1) has been adjudged to be mentally incompetent unless the clerk finds that the adjudication is no longer in effect; or
(2) is under the influence of an alcoholic beverage or a narcotic drug.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-12 Refusal to issue marriage license; notice; hearing; finding; costs
Sec. 12. (a) If it appears that two (2) individuals do not have a right to a marriage license, the clerk of the circuit court shall refuse to issue the license. If the clerk refuses to issue the license and if requested by the individuals, the clerk shall:
(1) certify the refusal to the circuit court; and
(2) notify the individuals of the clerk's actions.
(b) At the earliest practicable time, the court shall hold a hearing on whether a marriage license should be issued to the individuals. The court shall notify the individuals of the time and place of the hearing. The hearing shall be held without a jury and may be held in court or in chambers. The court's finding concerning the issuance of a license is final.
(c) The clerk of the circuit court shall:
(1) issue; or
(2) refuse to issue;
a marriage license in conformance with the court's order.
(d) The individuals who intend to marry are not liable for costs for any actions taken under this section.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-13
Duty to present marriage license to individual authorized to solemnize marriages
Sec. 13. Individuals who intend to marry each other must present a marriage license that is issued under this chapter to an individual who is authorized by IC 31-11-6 to solemnize marriages.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-14
Marriage license as authorization of solemnization of marriage
Sec. 14. A marriage license that is issued under this chapter is the legal authority for an individual who is authorized to solemnize marriages to marry two (2) individuals.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-15
Marriage certificates
Sec. 15. Each marriage license must have two (2) certificates attached to the license. The state department of health shall prescribe a uniform form for these certificates. One (1) certificate must be marked "Original" and one (1) certificate must be marked "Duplicate". Each certificate must contain the following:

MARRIAGE CERTIFICATE

IC 31-11-4-16
Completion, disposition, filing, and recording of marriage certificates and marriage licenses
Sec. 16. (a) The individual who solemnizes a marriage shall do the following:
(1) Complete the original and duplicate certificates described in section 15 of this chapter.
(2) Give the original certificate to the individuals who married each other.
(3) Not later than thirty (30) days after the date of the marriage, file the duplicate certificate and the license to marry with the clerk of the circuit court who issued the marriage license.
(b) The clerk of the circuit court shall record the duplicate certificate and license to marry as prescribed by the state department of health under section 15 of this chapter.
(c) If a duplicate certificate and marriage license are filed with a clerk of the circuit court who did not issue the marriage license, the clerk shall return the certificate and license to the clerk of the circuit court who issued the license.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-17
Failure to file marriage certificates and marriage licenses; declaratory order upon proof of marriage; legal effect; recording requirements
Sec. 17. (a) If the individual who solemnizes a marriage fails to:
(1) appropriately complete the certificate of marriage; or
(2) timely file the duplicate marriage certificate and marriage license with the clerk of the circuit court;
as required by section 16 of this chapter, either party to the marriage may file for a declaratory judgment in the circuit court with jurisdiction in the county in which the marriage occurred.
(b) Upon proof by oral testimony or affidavits, the court may issue a declaratory order that:
(1) the marriage of the individuals listed was solemnized before the date the original marriage license expired;
(2) any error by the party who solemnized the marriage does not affect the validity of the marriage; and
(3) the clerk of the circuit court shall:
(A) accept the order for filing; and
(B) issue a duplicate marriage license with the date the marriage occurred to the party who sought declaratory relief.
(c) A court order issued under this section has the same legal effect as a properly attested and filed marriage certificate.
(d) The clerk of the circuit court shall record the duplicate license and court order and forward a copy of the marriage records to the

state department of health on at least a monthly basis.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-18
Records of marriage; paper or electronic forms; index
Sec. 18. (a) The clerk of the circuit court shall forward records of marriage to the state department of health on at least a monthly basis. A clerk:
(1) may forward a record of marriage to the state department of health in:
(A) a paper form; or
(B) an electronic form by using:
(i) an automated system developed by the judicial technology and automation project; or
(ii) another automated system approved by the state department of health; and
(2) who forwards a record of marriage to the state department of health in an electronic form is not required to forward the record of marriage to the state department of health in a paper form.
(b) The state department of health shall:
(1) prescribe a form for recording marriages;
(2) accept a court order under section 17 of this chapter (or IC 31-7-3-15.5 before its repeal) in place of a marriage certificate;
(3) prepare an annual index of all marriages solemnized in Indiana and furnish at least one (1) index to the Indiana state library; and
(4) furnish reports on records of marriage published by the state department of health to the Indiana state library.
As added by P.L.1-1997, SEC.3. Amended by P.L.22-2012, SEC.1.

IC 31-11-4-19
Public inspection of statistical data from marriage records
Sec. 19. Statistical data derived from records of marriages are open to public inspection.
As added by P.L.1-1997, SEC.3.



CHAPTER 5. REPEALED



CHAPTER 6. AUTHORITY TO SOLEMNIZE MARRIAGES



CHAPTER 7. RIGHTS AND LIABILITIES INCIDENT TO MARRIAGE

IC 31-11-7-2
Married women's property rights
Sec. 2. A married woman has the same rights concerning real and personal property that an unmarried woman has.
As added by P.L.1-1997, SEC.3.

IC 31-11-7-3
Tort liability of married women
Sec. 3. A married woman is liable for torts committed by the woman.
As added by P.L.1-1997, SEC.3.

IC 31-11-7-4
Husband's immunity for wife's contracts or torts
Sec. 4. A husband is not liable for the contracts or torts of his wife.
As added by P.L.1-1997, SEC.3.



CHAPTER 8. VOID MARRIAGES

IC 31-11-8-1
Marriages void without legal proceedings
Sec. 1. A marriage that is solemnized in Indiana and is void under section 2, 3, or 5 of this chapter is void without any legal proceedings.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-2
Prior existing marriage
Sec. 2. A marriage is void if either party to the marriage had a wife or husband who was living when the marriage was solemnized.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-3
Marriage to close relative; marriages between cousins; exceptions
Sec. 3. A marriage is void if the parties to the marriage are more closely related than second cousins. However, a marriage is not void if:
(1) the marriage was solemnized after September 1, 1977;
(2) the parties to the marriage are first cousins; and
(3) both of the parties were at least sixty-five (65) years of age when the marriage was solemnized.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-4
Mentally incompetent persons
Sec. 4. A marriage is void if either party to the marriage was mentally incompetent when the marriage was solemnized.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-5
Common law marriages entered into after January 1, 1958
Sec. 5. A marriage is void if the marriage is a common law marriage that was entered into after January 1, 1958.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-6
Foreign marriage solemnized between Indiana residents to evade Indiana law
Sec. 6. A marriage is void if the parties to the marriage:
(1) are residents of Indiana; (2) had their marriage solemnized in another state with the intent to:
(A) evade IC 31-11-4-4 or IC 31-11-4-11 (or IC 31-7-3-3 or IC 31-7-3-10 before their repeal); and
(B) subsequently return to Indiana and reside in Indiana; and
(3) without having established residence in another state in good faith, return to Indiana and reside in Indiana after the marriage is solemnized.
As added by P.L.1-1997, SEC.3.



CHAPTER 9. VOIDABLE MARRIAGES

IC 31-11-9-2
Incapacity to marry because of age or mental incompetence
Sec. 2. A marriage is voidable if a party to the marriage was incapable because of age or mental incompetency of contracting the marriage.
As added by P.L.1-1997, SEC.3.

IC 31-11-9-3
Fraud
Sec. 3. A marriage is voidable if the marriage was brought about through fraud on the part of one (1) of the parties to the marriage.
As added by P.L.1-1997, SEC.3.



CHAPTER 10. ACTIONS TO ANNUL VOIDABLE MARRIAGES

IC 31-11-10-1
Action by party incapable of contracting marriage because of age or mental incompetence
Sec. 1. (a) This section applies to a marriage that is voidable under IC 31-11-9-2 on the ground that a party to the marriage was incapable because of age or mental incompetency of contracting the marriage.
(b) The incapable party described in subsection (a) may file an action to annul the marriage in a court that has jurisdiction over the action under section 3 of this chapter.
As added by P.L.1-1997, SEC.3.

IC 31-11-10-2
Action by victim of fraud; defense
Sec. 2. (a) This section applies to a marriage that is voidable under IC 31-11-9-3 on the ground that the marriage was brought about through fraud on the part of one (1) of the parties to the marriage.
(b) The alleged victim of fraud described in subsection (a) may file an action to annul the marriage in a court that has jurisdiction over the action under section 3 of this chapter.
(c) It is a defense in an action brought under this section that, after the discovery of the alleged fraud, the alleged victim continued to cohabit with the other party to the marriage.
As added by P.L.1-1997, SEC.3.

IC 31-11-10-3
Jurisdiction
Sec. 3. A circuit or superior court has jurisdiction over actions to annul voidable marriages under this chapter.
As added by P.L.1-1997, SEC.3.

IC 31-11-10-4
Procedure
Sec. 4. An action to annul a voidable marriage under this chapter must be conducted in accordance with IC 31-15. As added by P.L.1-1997, SEC.3.



CHAPTER 11. OFFENSES

IC 31-11-11-2
False information in verified written consent
Sec. 2. A person who knowingly furnishes false information in a verified written consent under IC 31-11-2 commits a Class D felony.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-3
False information concerning applicant's physical condition
Sec. 3. An applicant for a marriage license who knowingly furnishes false information concerning the applicant's physical condition to the clerk of a circuit court commits a Class D felony.
As added by P.L.1-1997, SEC.3. Amended by P.L.41-2005, SEC.1.

IC 31-11-11-4
Acceptance of false information concerning applicant's physical condition
Sec. 4. A clerk of the circuit court or a deputy of the clerk who issues a license to marry, knowing that the information concerning the physical condition of an applicant is false, commits a Class B misdemeanor.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-5
Solemnization of marriage in violation of this article
Sec. 5. A person who:
(1) is authorized to solemnize marriages by IC 31-11-6; and
(2) solemnizes a marriage in violation of this article;
commits a Class C infraction.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-6
Attempt to solemnize marriage by person not authorized to solemnize marriages
Sec. 6. A person who:
(1) attempts to solemnize a marriage; and
(2) is not authorized to solemnize marriages by IC 31-11-6;
commits a Class B misdemeanor.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-7 Solemnization of marriage between persons prohibited from marrying
Sec. 7. A person who knowingly solemnizes a marriage of individuals who are prohibited from marrying by IC 31-11-1 commits a Class B misdemeanor.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-8
Failure to timely file marriage license and duplicate marriage certificate
Sec. 8. A person who:
(1) solemnizes a marriage; and
(2) fails to file the marriage license and a duplicate marriage certificate with the clerk of the circuit court not later than ninety (90) days after the date the marriage was solemnized;
commits a Class C infraction.
As added by P.L.1-1997, SEC.3.






ARTICLE 12. FAMILY LAW: DOMESTIC RELATIONS COURTS

CHAPTER 1. DOMESTIC RELATIONS COURTS; PROVISION OF COUNSELING SERVICES

IC 31-12-1-2
Designation of judges; sessions of court
Sec. 2. In judicial circuits having at least three (3) judges of the superior court, the judges of the superior and circuit courts may annually, in January, designate one (1) or more of the judges to hear all cases under this chapter. The designated judges shall hold as many sessions of court each week as are necessary for the prompt disposition of the court's business.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-3
Designation of court
Sec. 3. Each court exercising the jurisdiction conferred by this chapter may be designated as a domestic relations court.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-4
Jurisdiction; supplemental powers
Sec. 4. (a) Whenever a domestic relations court is established under this chapter, the domestic relations court has jurisdiction over all proceedings in the following causes of action:
(1) Dissolution of marriage.
(2) Separation.
(3) Annulment.
(4) Child support.
(5) Paternity.
(b) A domestic relations court has jurisdiction that other courts in Indiana have over the causes of action listed in subsection (a). A domestic relations court may dispose of the causes of action listed in

subsection (a) in the manner provided by statute for those causes of action. However, this chapter grants supplemental powers to domestic relations courts to aid the court in determining the difference between the parties and in protecting the welfare and rights of the child or children involved.
As added by P.L.1-1997, SEC.4. Amended by P.L.197-1997, SEC.3.

IC 31-12-1-5
Absence or inability of judge to perform duties; appointment of substitute
Sec. 5. (a) If a judge appointed to act as judge of the domestic relations court is:
(1) on vacation;
(2) absent; or
(3) for any reason unable to perform the judge's duties;
a majority of the judges of the superior and circuit courts may appoint another of the judges to act as judge of the domestic relations court during that period.
(b) A judge appointed under subsection (a) has all the powers and authority of the judge of the domestic relations court in cases under this chapter.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-6
Duty of clerk of judicial circuit court to file cases in domestic relations court
Sec. 6. The clerk of the courts in a judicial circuit in which a domestic relations court is established shall file all cases listed in section 4(a) of this chapter in the domestic relations court.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-7
Forms of action; caption
Sec. 7. The forms of action for:
(1) dissolution of marriage;
(2) annulment;
(3) separation;
(4) child support; or
(5) paternity;
that are available to the parties under statute are the forms of action in any domestic relations court established under this chapter. However, the caption of the cause must show that the cause is filed in the Domestic Relations Court of _____________ County.
As added by P.L.1-1997, SEC.4. Amended by P.L.197-1997, SEC.4.

IC 31-12-1-8
Petition invoking jurisdiction for reconciliation or amicable settlement
Sec. 8. Before the filing of an action for dissolution of marriage, annulment, separation, child support, or paternity, either spouse or

both spouses may file in the domestic relations court a petition invoking the jurisdiction of the court for:
(1) the purpose of preserving the marriage by effecting a reconciliation between the parties; or
(2) the amicable settlement of the controversy between the spouses so as to avoid further litigation over the issue involved.
As added by P.L.1-1997, SEC.4. Amended by P.L.197-1997, SEC.5.

IC 31-12-1-9
Appointment of referees, counselors, assistants, and clerks; compensation; expenses
Sec. 9. (a) In each of the judicial circuits in which this chapter applies, judges of the superior and circuit courts may appoint one (1) or more professionally qualified domestic relations:
(1) referees;
(2) counselors;
(3) assistants; and
(4) clerks;
as are considered necessary to serve at the pleasure of the appointing judge.
(b) The appointing judge shall fix the compensation and expense of the personnel appointed under this chapter, which shall be paid out of the county general fund.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-10
Referee's duties
Sec. 10. A domestic relations referee shall perform such duties as the judge of the domestic relations court assigns to the referee.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-11
Counselor's duties
Sec. 11. A domestic relations counselor shall, when directed by the judge of any domestic relations court, perform the following duties in domestic relations cases and such other duties as the judge of the domestic relations court assigns to the counselor:
(1) The domestic relations counselor shall promptly receive all requests for counseling services for the purpose of disposing of the requests under this chapter.
(2) Whenever a petition is filed and either party requests counseling, the domestic relations counselor shall, in the counselor's discretion:
(A) interview and counsel each plaintiff and, if feasible and desirable, each defendant; or
(B) confer with both jointly;
for the purpose of reconciling the differences between the parties and making recommendations to the judge of the domestic relations court.
(3) In each case assigned to the domestic relations court in

which the custody, support, or welfare of a child is involved, in order to protect and conserve the interest of the child, the domestic relations counselor shall investigate and report upon:
(A) the status and condition of the parties to the cause;
(B) the status and condition of the child;
(C) the provisions made or to be made for the protection of the welfare of the child; and
(D) any other matter pertaining to the marriage that may affect the welfare of the child.
(4) Upon request of the domestic relations court judge, the counselor shall:
(A) make post-dissolution studies of problems arising in connection with child custody, support, and parenting time;
(B) provide assistance to the parties in the enforcement of support orders; and
(C) cause reports to be made and statistics to be compiled, which records and reports shall be kept as the judge of the domestic relations court may direct.
(5) The counselor shall provide such supervision in connection with the exercise of the jurisdiction of the domestic relations court as the judge may order.
As added by P.L.1-1997, SEC.4. Amended by P.L.68-2005, SEC.9.

IC 31-12-1-12
Director of domestic relations counseling
Sec. 12. The judge of a domestic relations court may appoint from among the domestic relations counselors one (1) counselor to act as director of domestic relations counseling. The director shall:
(1) be responsible for receiving all applications and assignments for counseling under the order of the court and assign the applications to domestic relations counselors for further counseling and proceedings under this chapter;
(2) cause reports to be made, statistics to be filed, and records to be kept as the judge of the domestic relations court directs; and
(3) act in a supervisory capacity to all other domestic relations counselors so that the counselors promptly and properly act upon all requests for counseling service.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-13
Counseling service not condonation of acts constituting grounds for dissolution of marriage
Sec. 13. The:
(1) use of counseling service provided under this chapter; and
(2) action taken that has been recommended by the domestic relations counselor;
is not condonation on the part of either spouse of acts that may constitute grounds for dissolution of the marriage.
As added by P.L.1-1997, SEC.4.
IC 31-12-1-14
Private counseling proceedings; confidential communications
Sec. 14. (a) All counseling:
(1) proceedings;
(2) interviews; and
(3) conferences;
shall be held in private.
(b) All communications, verbal or written, and any record made as a result of the communications from the parties to the judge, the domestic relations counselor, or other person designated or recommended under this chapter in a counseling or conciliation proceeding:
(1) are considered to be made in confidence; and
(2) are not admissible and may not be used for any purpose in:
(A) any divorce or dissolution of marriage hearing; or
(B) any other proceeding.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-15
Setting cause for hearing
Sec. 15. If after a reasonable time it appears that the use of counseling services under this chapter is not effective, the court shall, upon application of either party, set the cause for hearing on the court's trial docket.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-16
Court of record
Sec. 16. (a) This section does not apply to counseling proceedings, interviews, conferences, and communications that are confidential under section 14 of this chapter.
(b) A domestic relations court established under this chapter is a court of record and all proceedings in the court must be of record.
As added by P.L.1-1997, SEC.4.



CHAPTER 1.5. OTHER DOMESTIC RELATIONS COURTS

IC 31-12-1.5-2
Designation of judges; sessions of court
Sec. 2. If the judges of a judicial circuit make the determination described in section 1 of this chapter, the judges shall designate by joint order one (1) or more of the judges in the judicial circuit to hear cases under this chapter. A judge designated under this section may hold as many sessions each week as are necessary for the prompt disposition of the court's business.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-3
Designation of court
Sec. 3. A court exercising the jurisdiction described in section 2 of this chapter may be designated as a domestic relations court.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-4
Jurisdiction; supplemental powers
Sec. 4. A court designated as a domestic relations court under section 3 of this chapter has the jurisdiction and special powers described in IC 31-12-1-4. A court designated as a domestic relations court under this chapter, IC 31-12-1, or IC 31-12-2 retains jurisdiction to hear any type of case the court had jurisdiction to hear before the court was designated as a domestic relations court.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-5
Absence or inability of judge to perform duties; appointment of substitute
Sec. 5. (a) If a judge appointed to act as judge of the domestic relations court is:
(1) on vacation;
(2) absent; or
(3) for any reason unable to perform the judge's duties; a majority of the judges of the superior and circuit courts may appoint another of the judges to act as judge of the domestic relations court during that period.
(b) A judge appointed under subsection (a) has all the powers and authority of the regularly presiding judge of the domestic relations court.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-6
Application of domestic relations courts provisions
Sec. 6. IC 31-12-1-6 through IC 31-12-1-16 apply to a domestic relations court established under this chapter.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-7
Domestic relations counseling appointments
Sec. 7. (a) The judges of the circuit and superior courts may appoint:
(1) a director of domestic relations counseling; or
(2) at least one (1) counselor under this chapter or under IC 31-12-1.
(b) A counselor described in subsection (a)(2) or the organization led by the director described in subsection (a)(1) is designated as a domestic relations counseling bureau.
As added by P.L.80-2006, SEC.2.



CHAPTER 2. ESTABLISHMENT OF DOMESTIC RELATIONS COUNSELING BUREAU IN CERTAIN COUNTIES; PROVISION OF COUNSELING SERVICES

IC 31-12-2-2
Creation
Sec. 2. For:
(1) any judicial circuit in which there is located a consolidated city, the judges described in section 1(1) of this chapter may establish a bureau of the courts; and
(2) a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), the judge of the circuit court may establish a bureau of the court;
known as the "Domestic Relations Counseling Bureau".
As added by P.L.1-1997, SEC.4.

IC 31-12-2-3
Order compelling party to cooperate in counseling services
Sec. 3. A judge may order either or both parties in a domestic relations proceeding to:
(1) report to the domestic relations bureau;
(2) cooperate in counseling; and
(3) furnish the counselor with pertinent information in a party's knowledge.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-4
Actions and proceedings in which counseling services shall be provided; referrals Sec. 4. (a) A domestic relations counseling bureau shall provide counseling service to the parties in separation, dissolution, or annulment actions, including enforcement, modification, and post-decree proceedings that are:
(1) filed in a court; and
(2) referred to the bureau by a judge with the intent to assist in a reconciliation of the parties, in the care and treatment of children, if any, and in the possible solution of any marriage problems or issues in a proceeding, in promotion of the general welfare.
(b) The bureau may receive cases referred to the bureau by attorneys at law, the ministry, or other agencies before a divorce action is filed, and counsel other married couples who seek the bureau's services of their own volition.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-5
Appointment of referees, counselors, assistants, clerks, and other personnel; compensation; expenses
Sec. 5. (a) The judges described in section 1(1) of this chapter and the judge described in section 1(2) of this chapter may appoint:
(1) one (1) or more professionally qualified domestic relations referees, counselors, and other necessary personnel, including a full-time director; and
(2) necessary assistants and clerks;
to serve during the pleasure of the appointing judge to staff the domestic relations counseling bureau.
(b) The appointing judge shall fix the compensation and expenses of the personnel appointed under this chapter, which shall be paid out of the county general fund.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-6
Duties of bureau
Sec. 6. The domestic relations counseling bureau shall perform the following duties in domestic relations cases and such other duties as the judges described in section 1(1) of this chapter, the judge described in section 1(2) of this chapter, or a magistrate assigns to the domestic relations counseling bureau:
(1) The domestic relations counseling bureau shall promptly receive all requests for counseling services for the purpose of disposing of the requests under this chapter.
(2) Whenever a proceeding is initiated and either party requests counseling or mediation, the domestic relations counseling bureau shall, in the bureau's discretion, interview and counsel each party or confer with both parties jointly for the purpose of reconciling the differences between the parties and making recommendations to the judge of any court upon referral.
(3) In each case assigned to the bureau in which the custody, support, or welfare of a child is involved, to protect and

conserve the interest of the child, the domestic relations counseling bureau shall investigate and report upon:
(A) the status and condition of the parties to the cause;
(B) the status and condition of the child;
(C) the provisions made or to be made for the protection of the welfare of the child; and
(D) any other matter pertaining to the marriage that may affect the welfare of the child.
(4) Upon order of the judges described in section 1(1) of this chapter or the judge described in section 1(2) of this chapter, the domestic relations counseling bureau shall:
(A) make post-divorce studies of problems arising in connection with child custody, support, and parenting time;
(B) provide assistance to the parties in the enforcement of support orders; and
(C) cause reports to be made and statistics to be compiled, which records and reports shall be kept as the judges described in section 1(1) of this chapter or the judge described in section 1(2) of this chapter directs.
(5) The domestic relations counseling bureau shall provide supervision in connection with referred cases or other cases as the judges described in section 1(1) of this chapter or the judge described in section 1(2) of this chapter may order.
As added by P.L.1-1997, SEC.4. Amended by P.L.68-2005, SEC.10.

IC 31-12-2-7
Counseling service not condonation of acts constituting grounds for divorce or dissolution of marriage
Sec. 7. The:
(1) use of counseling service provided under this chapter; and
(2) action taken that has been recommended by the domestic relations counselor;
is not condonation on the part of either spouse of acts that may constitute grounds for divorce or dissolution of the marriage.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-8
Private counseling proceedings; confidential communications
Sec. 8. (a) All counseling:
(1) proceedings;
(2) interviews; and
(3) conferences;
shall be held in private.
(b) All communications, verbal or written, and any record made as a result of the communications from the parties to the judge, the domestic relations counselor, or other person designated or recommended under this chapter in a counseling or conciliation proceeding:
(1) are considered to be made in confidence; and
(2) are not admissible and may not be used for any purpose in: (A) any divorce or dissolution of marriage hearing; or
(B) any other proceeding.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-9
Majority decision of judges
Sec. 9. The judges in carrying out this chapter must act by a majority of all their number.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-10
Rules; special orders
Sec. 10. The judges described in section 1(1) of this chapter and the judge described in section 1(2) of this chapter shall establish uniform rules if applicable and may make special orders and rules as necessary.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-11
Gifts and donations
Sec. 11. The domestic relations counseling bureau may receive gifts and donations from private sources under approval of the judges or the judge to supplement the bureau's budget.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-12
Incorporation of records and property of marriage counseling service into bureau's service
Sec. 12. In a circuit or county that has a marriage counseling service paid for by private money and supervised by a court, the domestic relations counseling bureau may receive all records and property of the existing service and incorporate the records and property into the bureau's service.
As added by P.L.1-1997, SEC.4.



CHAPTER 3. FAMILY RELATIONS DIVISION OF COURT

IC 31-12-3-2
Persons authorized to administer division
Sec. 2. The family relations division may be administered by:
(1) the community mental health center;
(2) a managed care provider (as defined in IC 12-7-2-127(b)); or
(3) any other person approved by the court.
As added by P.L.1-1997, SEC.4.

IC 31-12-3-3
Services offered by division; conciliation procedures
Sec. 3. The family relations division shall offer counseling and related services to persons before the court. Conciliation procedures are governed by IC 31-15-9.
As added by P.L.1-1997, SEC.4.



CHAPTER 4. DOMESTIC RELATIONS COUNSELING BUREAU FEE

IC 31-12-4-2
Domestic relations counseling bureau fund
Sec. 2. (a) If a judge or group of judges issues an order under section 1 of this chapter to charge a domestic relations counseling fee, the judge must also adopt by court rule a schedule of fees. The schedule of fees is not effective until approved by the county fiscal body in accordance with this chapter.
(b) Upon request of a judge or group of judges that issued an order under section 1 of this chapter, the county fiscal body may adopt an ordinance to create a county domestic relations counseling bureau fund to fund the services of a domestic relations court and a domestic relations counseling bureau.
(c) If the county fiscal body creates a domestic relations counseling bureau fund, any fees collected by the domestic relations counseling bureau shall be deposited in the fund.
(d) The fund shall be administered by the judge or group of judges who are signatories to the order described in section 1 of this chapter.
(e) The expenses of administering the fund shall be paid from the money in the fund.
(f) Any money in the fund at the end of a fiscal year does not revert to the county general fund.
(g) The county fiscal body may appropriate money from the domestic relations counseling bureau fund to support the domestic relations counseling bureau. However, a county fiscal body may not transfer funds that have been previously appropriated to the budget of the domestic relations counseling bureau as a consequence of an appropriation from the domestic relations counseling bureau fund.
As added by P.L.80-2006, SEC.3.

IC 31-12-4-3 Gifts and donations
Sec. 3. With the prior approval of the judge or group of judges described in IC 31-12-1, IC 31-12-1.5, or IC 31-12-2, a domestic relations counseling bureau may receive gifts and donations from a private source to supplement the budget of the domestic relations counseling bureau.
As added by P.L.80-2006, SEC.3.






ARTICLE 13. FAMILY LAW: PARENT-CHILD RELATIONSHIP

CHAPTER 1. CHILDREN OF VOID OR VOIDABLE MARRIAGES

IC 31-13-1-2
Bigamous marriages
Sec. 2. If:
(1) a marriage is void because either of the parties to the marriage has a living husband or wife; and
(2) either of the parties to the marriage did not reasonably believe that either of the parties had a living husband or wife;
the children of the marriage shall be treated as if the children are children of a marriage that is not void if the children were conceived before the discovery that a party to the marriage had a living husband or wife.
As added by P.L.1-1997, SEC.5.

IC 31-13-1-3
Child of annulled marriage
Sec. 3. A child of a marriage that is annulled under IC 31-11-10 (or IC 31-7-7 before its repeal) is considered to be a child of a valid marriage if the child is conceived before the marriage is annulled.
As added by P.L.1-1997, SEC.5.



CHAPTER 2. CHILDREN BORN OUT OF WEDLOCK

IC 31-13-2-2
Finality of determination; subsequent review on petition of defendant less than 18 years of age at time of determination
Sec. 2. (a) Except as provided in subsection (b), a final determination made under section 1 of this chapter (or IC 31-7-8-3 before its repeal) is conclusive among the parties to the action and among persons who make claims under parties to the action.
(b) A defendant who was less than eighteen (18) years of age at the time the determination under section 1 of this chapter (or IC 31-7-8-3 before its repeal) became final may petition the circuit or superior court in which the original action was taken to review the determination. This petition must be filed before the individual becomes nineteen (19) years of age.
As added by P.L.1-1997, SEC.5.

IC 31-13-2-3
Child of common law marriage consummated before January 2, 1958
Sec. 3. A child of a common law marriage that was consummated before January 2, 1958, is considered to be a child of a valid marriage.
As added by P.L.1-1997, SEC.5.



CHAPTER 3. TERMINATION OF PARENT-CHILD RELATIONSHIP






ARTICLE 14. FAMILY LAW: ESTABLISHMENT OF PATERNITY

CHAPTER 1. GENERAL PROVISIONS

IC 31-14-1-2
Legalization of certain paternity and related orders
Sec. 2. A determination of paternity or related order that:
(1) was issued before May 1, 1989;
(2) was issued five (5) or more months after the father's death; and
(3) resulted from a civil proceeding for the establishment of paternity that was filed in accordance with IC 31-6-6.1-6 (before its repeal, now codified at IC 31-14-5 and IC 31-14-11):
(A) during the father's lifetime; or
(B) within five (5) months after the father's death;
is legalized and validated to the same extent as if the determination of paternity or related order had been issued during the father's lifetime or within five (5) months after the father's death.
As added by P.L.220-2011, SEC.494.



CHAPTER 1.5. SECURITY TO SECURE CHILD SUPPORT, CUSTODY, AND PARENTING TIME RIGHTS

IC 31-14-1.5-2
Bonds; form
Sec. 2. A bond described in section 1 of this chapter may be prepared in substantially the following form:
STATE OF INDIANA )
) SS:
COUNTY OF _________________)
)
)
IN THE MATTER OF:
)
)
Name of Parent (As the Principal)
)
Name of Parent (As the Obligee)
)
)
CHILD:
)
Name of Child
)
KNOW ALL MEN BY THESE PRESENTS, that we _________, as Principal, and _____, as Surety, are held and firmly bound unto _____, as Obligee, in the penal sum of ____ Dollars ($____), for the payment of which well and truly to be made we hereby bind ourselves and our heirs, administrators, successors, and assigns, jointly and severally, firmly by these presents.
WHEREAS, an Order was duly made and entered by the above Court in the State of Indiana, County of ____, dated ____, defining custody, parenting time, and support rights regarding the named children.
NOW THEREFORE, the conditions of this obligation are such that:
1. No right of action on this bond shall be granted for the use

or benefit of any individual, partnership, corporation, or other entity, other than the named Obligee.
2. It is agreed that neither this bond nor the obligation of this bond, nor any interest in this bond, may be assigned without the prior express written consent of the Surety.
3. Payment under this bond shall be conditioned upon the Obligee's, or the representative of the Obligee's, filing a motion with the court seeking a declaration of forfeiture of the bond and the Court's finding and entry of a final judgment ordering the Principal and Surety to make such payment. A certified copy of the filing shall be provided to the Surety at its address of record. The Surety shall make payment within thirty (30) days of receiving notification of the final judgment directly to a Trustee appointed by the Court who shall administer the funds in a fiduciary capacity.
4. The Surety shall not be liable hereunder for any amount larger than the face amount of this bond.
5. This bond and the obligation hereunder shall terminate and be of no further effect if the Court order requiring it is modified in any way without the Surety's consent, the Court order expires, or this cause is removed to another jurisdiction.
6. The Surety may file a motion with the Court for discharge of this bond and its obligation hereunder for any good cause. Good cause includes, but is not limited to, misrepresentation or fraud in the initial application for this bond, nonpayment of premium, loss of collateral, or resignation of the Indemnitor. The Surety shall give notice of any such motion to the Obligee.
NOW THEREFORE, if the Principal faithfully complies with the requirements and conditions of the Court Order within the limitations and parameters set forth therein, then this Obligation shall be void, otherwise it shall remain in full force and effect.
In witness whereof, each party to this bond has caused it to be executed at the place and on the date indicated below.
Signed, sealed and dated on this ____ day of ____, 20___.
Principal: Surety:
__________________________ ___________________________
(Name and address of Principal) (Name and address of Surety)
_______________________ ___________________________
(Signature of Principal) (Countersigned by attorney-in-fact)
(Surety seal)
Witness:
As added by P.L.171-2001, SEC.1. Amended by P.L.68-2005, SEC.12.

IC 31-14-1.5-3
Forfeiture; use of proceeds
Sec. 3. Upon forfeiture, the proceeds of the security, a bond, or

other guarantee ordered to secure the obligation of child support, enforcement of a custody order, or enforcement of a parenting time order under this article may only be used to:
(1) reimburse the nonviolating party for actual costs or damages incurred in upholding the court's order;
(2) locate and return the child to the residence as set forth in the court's order, if the security, bond, or guarantee covers custody or parenting time, or both; or
(3) reimburse reasonable fees and court costs to the court appointed trustee.
As added by P.L.171-2001, SEC.1. Amended by P.L.68-2005, SEC.13.

IC 31-14-1.5-4
Forfeiture; excess proceeds
Sec. 4. Upon forfeiture, the proceeds of the security, a bond, or other guarantee ordered to secure the obligation of child support, enforcement of a custody order, or enforcement of a parenting time order under this article that are not applied to the expenses described in section 3 of this chapter must be applied toward:
(1) the child's postsecondary education; or
(2) the support and maintenance of the child.
As added by P.L.171-2001, SEC.1. Amended by P.L.68-2005, SEC.14; P.L.2-2007, SEC.357.



CHAPTER 2. METHODS OF ESTABLISHING PATERNITY



CHAPTER 3. RULES OF PROCEDURE IN PATERNITY ACTIONS

IC 31-14-3-2
Venue
Sec. 2. Venue lies in the county in which the child, the mother, or the alleged father resides.
As added by P.L.1-1997, SEC.6.



CHAPTER 4. PARTIES ENTITLED TO FILE PATERNITY ACTION

IC 31-14-4-2
Prosecuting attorney to file action and represent child
Sec. 2. (a) Upon the request of:
(1) the child;
(2) the mother or expectant mother;
(3) a man alleging to be the father or expectant father;
(4) the department; or
(5) the county office of family and children;
the prosecuting attorney shall file a paternity action and represent the child in that action.
(b) A prosecuting attorney's office may file a paternity action if the child is:
(1) or is alleged to be, a child in need of services; and
(2) under the supervision of the department or the county office of family and children as the result of a court ordered out-of-home placement.
As added by P.L.1-1997, SEC.6. Amended by P.L.103-1997, SEC.2; P.L.145-2006, SEC.221.

IC 31-14-4-3
Department or county office of family and children may file action
Sec. 3. The department or a county office of family and children may file a paternity action if:
(1) the mother;
(2) the person with whom the child resides; or
(3) the director of the county office of family and children;
has executed an assignment of support rights under Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669).
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006,

SEC.222.



CHAPTER 5. FILING OF PATERNITY ACTION; LIMITATIONS

IC 31-14-5-2
Petition by minors and incompetent persons; time for filing petition; tolling of limitations during period of incompetency
Sec. 2. (a) A person less than eighteen (18) years of age may file a petition if the person is competent except for the person's age. A person who is otherwise incompetent may file a petition through the person's guardian, guardian ad litem, or next friend.
(b) Except as provided in subsection (c), a child may file a paternity petition at any time before the child reaches twenty (20) years of age.
(c) If a child is incompetent on the child's eighteenth birthday, the child may file a petition not later than two (2) years after the child becomes competent.
As added by P.L.1-1997, SEC.6.

IC 31-14-5-3
Time for filing action
Sec. 3. (a) This section does not apply to an action filed by the department or its agents under section 4 of this chapter (or IC 31-6-6.1-6(c) before its repeal).
(b) The mother, a man alleging to be the child's father, or the department or its agents must file a paternity action not later than two (2) years after the child is born, unless:
(1) both the mother and the alleged father waive the limitation on actions and file jointly;
(2) support has been furnished by the alleged father or by a person acting on his behalf, either voluntarily or under an agreement with:
(A) the mother;
(B) a person acting on the mother's behalf; or
(C) a person acting on the child's behalf;
(3) the mother, the department, or the county office of family and children files a petition after the alleged father has acknowledged in writing that he is the child's biological father;
(4) the alleged father files a petition after the mother has acknowledged in writing that he is the child's biological father;
(5) the petitioner was incompetent at the time the child was born; or
(6) a responding party cannot be served with summons during the two (2) year period. (c) If any of the conditions described in subsection (b) exist, the paternity petition must be filed not later than two (2) years after the condition described in subsection (b) ceases to exist.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.223.

IC 31-14-5-4
Action by division or county office of family and children furnishing public assistance; time for filing action
Sec. 4. If:
(1) public assistance has been furnished for the child by the division of family resources; and
(2) an assignment of support rights under Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) has been executed on behalf of the child;
the division of family resources or the county office of family and children may file an action before the child becomes nineteen (19) years of age or graduates from high school, whichever occurs first.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.224.

IC 31-14-5-5
Action to be filed during lifetime or within five months of death of alleged father
Sec. 5. Notwithstanding any other provision of this chapter, an action must be filed:
(1) during the lifetime of the alleged father; or
(2) not later than five (5) months after his death.
As added by P.L.1-1997, SEC.6.

IC 31-14-5-6
Necessary parties
Sec. 6. The child, the child's mother, and each person alleged to be the father are necessary parties to each action.
As added by P.L.1-1997, SEC.6.

IC 31-14-5-7
Registration with putative father registry
Sec. 7. A man who files or is a party to a paternity action shall register with the putative father registry under IC 31-19-5.
As added by P.L.1-1997, SEC.6.

IC 31-14-5-8
Action not barred by child's death or stillbirth or mother's death
Sec. 8. An action not otherwise barred is not barred by:
(1) the death or stillbirth of the child; or
(2) the death of the mother.
As added by P.L.1-1997, SEC.6.

IC 31-14-5-9 Barred from establishing paternity
Sec. 9. A man who is barred under IC 31-19 from establishing paternity may not establish paternity by:
(1) filing a paternity action as next friend of a child; or
(2) requesting a prosecuting attorney to file a paternity action.
As added by P.L.21-2010, SEC.1.



CHAPTER 6. BLOOD TESTING IN PATERNITY ACTIONS

IC 31-14-6-1
Blood or genetic testing
Sec. 1. Upon the motion of any party, the court shall order all of the parties to a paternity action to undergo blood or genetic testing. A qualified expert approved by the court shall perform the tests.
As added by P.L.1-1997, SEC.6.

IC 31-14-6-2
Objections and admissibility
Sec. 2. A party may object to the admissibility of genetic test results obtained under section 1 of this chapter (or IC 31-6-6.1-8(a) before its repeal) if the party files a written objection at least thirty (30) days before a scheduled hearing at which the test results may be offered as evidence. If a party does not file an objection under this section (or IC 31-6-6.1-8(b) before its repeal), the test results are admissible as evidence of paternity without the necessity of:
(1) foundation testimony; or
(2) other proof;
regarding the accuracy of the test results.
As added by P.L.1-1997, SEC.6.

IC 31-14-6-3
Test results; effect; admissibility
Sec. 3. The results of the tests and the finding of the expert:
(1) constitute conclusive evidence if the results and finding exclude a party as the biological father of the child; and
(2) are admissible in all paternity proceedings, unless the court excludes the results or finding for good cause.
As added by P.L.1-1997, SEC.6.

IC 31-14-6-4
Costs of blood or genetic testing
Sec. 4. If the state or a political subdivision of the state pays the initial costs of blood testing or genetic testing in a paternity action, the state or political subdivision may recover those costs from an individual found to be the biological parent of the child in the action. The court shall determine the manner in which reimbursement for the costs is to be made. As added by P.L.1-1997, SEC.6. Amended by P.L.44-2003, SEC.1.

IC 31-14-6-5
Chain of custody of blood or genetic specimens taken for testing
Sec. 5. The chain of custody of blood or genetic specimens taken for testing may be established through verified documentation of each change of custody if:
(1) the documentation was made at or around the time of the change of custody;
(2) the documentation was made in the course of a regularly conducted business activity; and
(3) the documentation was made as a regular practice of a business activity.
As added by P.L.1-1997, SEC.6. Amended by P.L.213-1999, SEC.9.



CHAPTER 7. PRESUMPTION OF PATERNITY

IC 31-14-7-2
Rebuttable presumption; child's biological father
Sec. 2. (a) If there is not a presumed biological father under section 1 of this chapter, there is a rebuttable presumption that a man is the child's biological father if, with the consent of the child's mother, the man:
(1) receives the child into the man's home; and
(2) openly holds the child out as the man's biological child.
(b) The circumstances under this section do not establish the man's paternity. A man's paternity may only be established as described in IC 31-14-2-1.
As added by P.L.1-1997, SEC.6. Amended by P.L.138-2001, SEC.7; P.L.1-2009, SEC.156.

IC 31-14-7-3
Paternity affidavits
Sec. 3. A man is a child's legal father if the man executed a paternity affidavit in accordance with IC 16-37-2-2.1 and the paternity affidavit has not been rescinded or set aside under IC 16-37-2-2.1.
As added by P.L.138-2001, SEC.8.



CHAPTER 8. PATERNITY HEARING

IC 31-14-8-2
Default order against alleged father failing to appear at hearing
Sec. 2. If a man who is the alleged father in a paternity action under this article fails to appear for a hearing relating to the man's paternity, the court shall enter a default order against the man upon a showing that the man received notice of the hearing.
As added by P.L.1-1997, SEC.6.

IC 31-14-8-3
Repealed
(Repealed by P.L.257-1997(ss), SEC.40.)

IC 31-14-8-4
Continuance of final hearing
Sec. 4. Upon the request of any party, the court shall grant a continuance of the final paternity hearing until after the child is born.
As added by P.L.1-1997, SEC.6.



CHAPTER 9. RECORD OF PATERNITY DETERMINATION

IC 31-14-9-1
Preparation of record of paternity determination
Sec. 1. Upon a finding that a man is a child's biological father, the clerk of the court shall prepare a record of the paternity determination on a form prescribed and furnished by the state department of health. The record must include the following:
(1) Facts necessary to locate and identify the birth certificate of the child whose paternity has been established.
(2) A notice from the court indicating that the child's paternity has been established in a court proceeding under this article (or IC 31-6-6.1 before its repeal), including identification of the court action and proceedings.
(3) The name and address of the child's father.
As added by P.L.1-1997, SEC.6.

IC 31-14-9-2
Submission to department
Sec. 2. (a) Not later than the tenth day of each month, the clerk of the court shall forward to the state department of health the following:
(1) Each record of a paternity determination entered during the preceding month.
(2) Each order entered during the preceding month indicating that a court has set aside a paternity determination.
(3) Any other related reports that the state department of health requires.
(b) Not later than five (5) days after a petition to establish paternity has been filed, the clerk of the court shall forward to the state department of health a notice required by section 0.5 of this chapter related to the petition to establish paternity.
As added by P.L.1-1997, SEC.6. Amended by P.L.58-2009, SEC.4.



CHAPTER 10. HEARING TO DETERMINE SUPPORT, CUSTODY, AND PARENTING TIME FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-10-2
Consultation with probation officer; referral of child for evaluation
Sec. 2. The probation officer may do the following:
(1) Consult with any person who may have information about the child and the child's potential custodial arrangements.
(2) Upon approval of the court, refer the child for professional diagnosis and evaluation.
(3) Without consent from the child's parent or guardian, consult with and obtain information concerning the child from:
(A) medical;
(B) psychiatric;
(C) psychological; or
(D) other;
persons who have knowledge of the child.
As added by P.L.1-1997, SEC.6. Amended by P.L.146-2008, SEC.556.

IC 31-14-10-3
Findings and orders without hearing
Sec. 3. The court may make findings and orders without holding the hearing required by section 1 of this chapter if:
(1) the mother and the alleged father execute and file with the court a verified written stipulation; or
(2) the parties have filed a joint petition;
resolving the issues of custody, child support, and parenting time. The court shall incorporate provisions of the written stipulation or joint petition into orders entered under this section.
As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.16.



CHAPTER 11. SUPPORT FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-11-1
Issuance of paternity and child support order upon execution of paternity affidavit
Sec. 1. If:
(1) a paternity affidavit is executed under IC 16-37-2-2.1; and
(2) the man who executed the paternity affidavit fails to set forth evidence at a child support hearing that rebuts the man's paternity;
an order establishing paternity and child support for the child named in the paternity affidavit may be obtained at a child support hearing without any further proceedings to establish the child's paternity.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-1.1
Temporary order for child support
Sec. 1.1. In a paternity proceeding, the court shall issue a temporary order for child support if there is clear and convincing evidence that the man involved in the proceeding is the child's biological father.
As added by P.L.257-1997(ss), SEC.39.

IC 31-14-11-2
Support order; relevant factors; immediate income withholding; account at financial institution
Sec. 2. (a) The court may order either or both parents to pay any reasonable amount for child support after considering all relevant factors, including the following:
(1) The financial resources of the custodial parent.
(2) The standard of living the child would have enjoyed had the parents been married and remained married to each other.
(3) The physical and mental condition of the child.
(4) The child's educational needs.
(5) The financial resources and needs of the noncustodial parent.
(b) The court shall order that child support payments ordered under this section be immediately withheld from the income of the parent obligated to pay child support as provided under IC 31-16-15-0.5.
(c) The court shall order a custodial parent or third party under section 9 of this chapter who receives child support to obtain an

account at a financial institution unless:
(1) the custodial parent or third party files a written objection before a child support order is issued; and
(2) the court finds that good cause exists to exempt the custodial parent or third party from the account requirement.
A custodial parent or third party ordered to obtain an account shall provide the clerk of the circuit court and the state central collection unit with an account number and any other information necessary to transfer funds to the account.
(d) In accordance with its policies, a financial institution may restrict or deny services to a person ordered to obtain an account under this section.
As added by P.L.1-1997, SEC.6. Amended by P.L.86-2002, SEC.6; P.L.148-2006, SEC.8; P.L.80-2010, SEC.22.

IC 31-14-11-2.5
Claiming child for tax purposes; considerations; conditions
Sec. 2.5. (a) A court shall specify in a child support order which parent of a child may claim the child as a dependent for purposes of federal and state taxes.
(b) In determining which parent may claim the child as a dependent under subsection (a), the court shall consider the following:
(1) The value of claiming the child as a dependent at the marginal tax rate of each parent.
(2) The income of each parent.
(3) The age of the child and the number of years that the child could be claimed as a dependent.
(4) Each parent's percentage of the costs of supporting the child.
(5) If applicable, the financial aid benefit for postsecondary education for the child.
(6) If applicable, the financial burden each parent assumed under the property settlement in a dissolution proceeding.
(7) Any other relevant factors.
(c) If a court specifies that the noncustodial parent of a child may claim the child as a dependent for purposes of federal and state taxes, the court shall order the custodial parent of the child to take all actions necessary to release the custodial parent's claim to the exemption in the manner required under Section 152(e) of the Internal Revenue Code.
(d) If a court determines that a parent who is ordered to pay child support may claim the child as a dependent under subsection (a), the court shall include in the order that the parent may only claim the child as a dependent for federal and state tax purposes if the parent has paid at least ninety-five percent (95%) of the parent's child support obligation for the calendar year for which the parent is ordered to claim the child as a dependent by January 31 of the following year.
As added by P.L.210-2011, SEC.3.
IC 31-14-11-3
Expenses for child's higher education and health care; Title IV-D fees
Sec. 3. (a) Where appropriate, the support order may include:
(1) money for the child's education beyond grade 12, after the court has considered:
(A) the child's aptitude and ability;
(B) the child's reasonable ability to contribute to educational expenses through:
(i) work;
(ii) obtaining loans; and
(iii) obtaining other sources of financial aid reasonably available to the child and the parent or parents; and
(C) the ability of the parents to meet these expenses;
(2) special medical, hospital, or dental expenses necessary to serve the best interests of the child;
(3) fees mandated under Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669); and
(4) basic health and hospitalization insurance coverage for the child.
(b) If, however, the Title IV-D agency initiates action to establish or modify a support obligation and petitions the court to include basic health and hospitalization insurance coverage in the support order, the court shall include a provision that requires either parent or both parents to provide medical support for the child through health insurance coverage.
(c) In an action initiated by the Title IV-D agency or other parties, the court shall order either parent or both parents to provide the insurance coverage for the child if the insurance coverage is available to the parent at reasonable cost.
As added by P.L.1-1997, SEC.6. Amended by P.L.86-2002, SEC.7; P.L.80-2010, SEC.23.

IC 31-14-11-4
Postsecondary education expenses; reduction of other child support
Sec. 4. If the court orders support for a child's educational expenses at a postsecondary educational institution under section 3 of this chapter, the court shall reduce other child support for the child that:
(1) is duplicated by the educational support order; and
(2) would otherwise be paid to the custodial parent.
As added by P.L.1-1997, SEC.6. Amended by P.L.2-2007, SEC.358.

IC 31-14-11-5
Date for support obligation to begin
Sec. 5. The support order:
(1) may include the period dating from the birth of the child; and
(2) must include the period dating from the filing of the

paternity action.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-6
Setting aside parent's property
Sec. 6. The court may set aside any portion of either parent's property that may be necessary and proper for the support of the child.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-7
Security, bond, or guarantee of obligation
Sec. 7. The court may provide in:
(1) a support order; or
(2) modification of a support order;
for the security, bond, or other guarantee that is satisfactory to the court to secure the obligation to make support payments.
As added by P.L.1-1997, SEC.6. Amended by P.L.171-2001, SEC.2.

IC 31-14-11-8
Modification or revocation of support order
Sec. 8. A support order may be modified or revoked upon a showing:
(1) of a substantial change in circumstances that makes the terms unreasonable; or
(2) that:
(A) a person has been ordered to pay an amount in child support that differs by more than twenty percent (20%) from the amount that would be ordered by applying the child support guidelines; and
(B) the support order requested to be modified or revoked was issued at least twelve (12) months before the petition requesting modification was filed.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-9
Support payments to appropriate person
Sec. 9. The court may order that support payments be made to any appropriate person.
As added by P.L.1-1997, SEC.6. Amended by P.L.148-2006, SEC.9.

IC 31-14-11-10
Use of support exclusively for child's benefit; Title IV-D disbursements and fees
Sec. 10. Support payments may be used only for the benefit of the child. However, if the payments are assigned to the state agency administering Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669), the payments shall be disbursed and fees shall be imposed in accordance with Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669). As added by P.L.1-1997, SEC.6.

IC 31-14-11-11
Clerk or state central collection unit as trustee for remittance
Sec. 11. (a) This subsection applies before January 1, 2007. The court shall require that child support payments be made through the clerk of the court or the child support bureau under IC 31-25-3 or IC 31-25-4 as trustee for remittance to the person entitled to receive the payments, unless the court has reasonable grounds for providing or approving another method of payment.
(b) Beginning January 1, 2007, the court shall require that child support payments:
(1) if paid in cash, be made through the clerk of the court; and
(2) if paid by a noncash method, be made through the state central collection unit established within the child support bureau by IC 31-25-3-1;
as trustee for remittance to the person entitled to receive the payments.
As added by P.L.1-1997, SEC.6. Amended by P.L.257-1997(ss), SEC.36; P.L.145-2006, SEC.225; P.L.148-2006, SEC.10; P.L.3-2008, SEC.229.

IC 31-14-11-12
Forwarding of payments to Title IV-D agency
Sec. 12. (a) If the clerk of the court is notified by the Title IV-D agency or the agency's designee that:
(1) the child who is the beneficiary of a support order is receiving assistance under the:
(A) federal Title IV-A assistance program (42 U.S.C. 601 et seq.); or
(B) Title IV-E assistance program (42 U.S.C. 671 et seq.);
(2) an assignment of support rights in favor of the state is in effect against the person obligated to make child support payments; and
(3) the Title IV-D agency has sent notice to the child support obligor and obligee;
the clerk of the court shall forward the child support payments directly to the Title IV-D agency without further order of the court.
(b) The Title IV-D agency shall disburse the child support payments in accordance with federal regulations governing the Title IV-D program.
As added by P.L.1-1997, SEC.6. Amended by P.L.257-1997(ss), SEC.37; P.L.128-2012, SEC.32.

IC 31-14-11-13
Records; accounting
Sec. 13. (a) The clerk shall maintain records listing the following:
(1) The amount of child support payments.
(2) The date when child support payments must be made.
(3) The names and addresses of the parties affected by the

order.
(4) The information required to be submitted to the clerk by sections 14, 15, and 16 of this chapter.
(b) If the clerk elects under IC 5-13-6-4(a) not to follow the accounting and depository procedures required by IC 5-13-6, the clerk shall comply with IC 5-13-6-4(b).
(c) A record created under this section is the official record of the collection, disbursement, and distribution of child support payments.
As added by P.L.1-1997, SEC.6. Amended by P.L.128-2012, SEC.33.

IC 31-14-11-14
Duty to furnish information; exception
Sec. 14. (a) The custodial parent and the noncustodial parent shall furnish the following information to the clerk of the court for entry into the Indiana support enforcement tracking system (ISETS) or its successor statewide automated support enforcement system at the time of the issuance or modification of a child support order:
(1) Except as provided in subsection (b), the parent's:
(A) Social Security number;
(B) current residence and mailing address;
(C) telephone numbers;
(D) date of birth; and
(E) driver's license number.
(2) The name and address of the parent's employer.
(b) An individual certified as a program participant in the address confidentiality program under IC 5-26.5 is not required to provide the individual's current residence and mailing address if the individual provides an address designated by the office of the attorney general under IC 5-26.5 as the individual's current residence and mailing address.
As added by P.L.1-1997, SEC.6. Amended by P.L.138-2001, SEC.9; P.L.80-2010, SEC.24; P.L.128-2012, SEC.34.

IC 31-14-11-15
Notice of change of address, federal assistance, and other conditions affecting support order
Sec. 15. (a) A party affected by a support order shall inform the clerk and the state central collection unit established within the child support bureau by IC 31-25-3-1 of any change of address not more than fifteen (15) days after the party's address is changed.
(b) At the time of the issuance or modification of a support order, the parties affected by the order shall inform the clerk and the state central collection unit established within the child support bureau by IC 31-25-3-1 of:
(1) whether any of the parties is receiving or has received assistance under the:
(A) federal Aid to Families with Dependent Children program (42 U.S.C. 601 et seq.); or
(B) federal Temporary Assistance for Needy Families (TANF) program (45 CFR 260 et seq.); and (2) the Social Security number of any child affected by the order.
The Social Security number required under subdivision (2) shall be kept confidential and used only to carry out the purposes of the Title IV-D program.
As added by P.L.1-1997, SEC.6. Amended by P.L.213-1999, SEC.10; P.L.148-2006, SEC.11; P.L.1-2007, SEC.191; P.L.3-2008, SEC.230; P.L.1-2009, SEC.157.

IC 31-14-11-16
Duty of noncustodial parent to furnish employer and health insurance information and Social Security number
Sec. 16. In all cases administered by the Title IV-D agency, the court shall order the noncustodial parent to inform the Title IV-D agency and the court of:
(1) the name and address of the noncustodial parent's current employer;
(2) specific health insurance policy information, including access to health insurance plans; and
(3) the Social Security number of the noncustodial parent.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-17
Funeral expenses
Sec. 17. If the child dies while a support order is in effect, the court may order either or both parents to pay reasonable funeral expenses.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-18
Termination of child support; petitioning for educational needs
Sec. 18. (a) The duty to support a child under this article (or IC 31-6-6.1 before its repeal), which does not include support for educational needs, ceases when the child becomes nineteen (19) years of age unless either of the following conditions occurs:
(1) The child is emancipated before the child becomes nineteen (19) years of age. If this occurs, the child support, except for educational needs, terminates at the time of emancipation. However, an order for educational needs may continue in effect until further order of the court.
(2) The child is incapacitated. If this occurs, the child support continues during the incapacity or until further order of the court.
(b) A child who is receiving child support under an order issued before July 1, 2012, may file a petition for educational needs until the child becomes twenty-one (21) years of age.
(c) A child who is receiving child support under an order issued after June 30, 2012, may file a petition for educational needs until the child becomes nineteen (19) years of age.
As added by P.L.1-1997, SEC.6. Amended by P.L.111-2012, SEC.1.
IC 31-14-11-19
Effect of child's emancipation or death of parent obligated to pay support
Sec. 19. Unless otherwise agreed in writing or expressly provided in the order, provisions for child support are terminated by the emancipation of the child, but not by the death of a parent obligated to pay support.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-20
Death of parent obligated to pay support; modification or revocation of support
Sec. 20. Subject to section 19 of this chapter, if a parent obligated to pay support dies, the amount of support may be modified or revoked to the extent just and appropriate under the circumstances on petition of representatives of the parent's estate.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-21
Claim against parent's estate
Sec. 21. Child support that:
(1) the parent was obligated to pay; and
(2) has not been paid at the time of the parent's death;
constitutes a priority claim against the estate.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-22
Collection of arrearages
Sec. 22. The obligation of a person to pay child support arrearages does not terminate when the person's duty to support a child ceases under section 21 of this chapter (or IC 31-6-6.1-13(f) before its repeal). The statutes applicable to the collection of child support obligations apply to the collection of child support arrearages described in this section.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-23
Termination of child support obligation; fraud or mistake of fact
Sec. 23. If a court vacates or has vacated a man's paternity of a child based on fraud or mistake of fact, the man's child support obligation, including any arrearage, terminates.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-24
Accounting of future expenditures
Sec. 24. After a proper showing of necessity, the court may order the person receiving child support to provide an accounting of future expenditures.
As added by P.L.1-1997, SEC.6.



CHAPTER 12. ENFORCEMENT OF SUPPORT ORDER FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-12-2
Enforcement of judgment; income withholding order
Sec. 2. Upon application for enforcement of a support order, the court may:
(1) enforce a judgment created under IC 31-16-16-2 (or IC 31-2-11-8 before its repeal) for the unpaid amount;
(2) issue an income withholding order as provided in IC 31-16-15-0.5; or
(3) implement an existing income withholding order as provided in IC 31-16-15-2.
As added by P.L.1-1997, SEC.6. Amended by P.L.103-2007, SEC.15.

IC 31-14-12-2.5
State income tax setoff; delinquent child support
Sec. 2.5. (a) This section does not apply to a support order entered in a Title IV-D case.
(b) A custodial parent may, under IC 31-16-12.5, seek a setoff of the state income tax refund of a child support obligor against whom a child support order was entered under IC 31-14-11.
(c) A custodial parent may not be charged a fee to seek a setoff of a state income tax refund as described in subsection (b).
As added by P.L.27-2004, SEC.3. Amended by P.L.103-2007, SEC.16.

IC 31-14-12-3
Contempt
Sec. 3. (a) If the court finds that a party is delinquent as a result of an intentional violation of an order for support, the court may find the party in contempt of court.
(b) If an action or request to enforce payment of a child support arrearage is commenced not later than ten (10) years after:
(1) the child becomes eighteen (18) years of age; or (2) the emancipation of the child;
whichever occurs first, the court may, upon a request by the person or agency entitled to receive child support arrearages, find a party in contempt of court.
(c) The court may order a party who is found in contempt of court under this section to:
(1) perform community restitution or service without compensation in a manner specified by the court; or
(2) seek employment.
As added by P.L.1-1997, SEC.6. Amended by P.L.32-2000, SEC.16; P.L.123-2001, SEC.1; P.L.86-2002, SEC.8.

IC 31-14-12-4
Suspension of delinquent person's driving privileges
Sec. 4. If a court finds that a person is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for support, the court shall issue an order to the bureau of motor vehicles:
(1) stating that the person is delinquent; and
(2) ordering the following:
(A) If the person who is the subject of the order holds a driving license or permit on the date of issuance of the order, that the driving privileges of the person be suspended until the bureau receives a further order of the court recommending reinstatement.
(B) If the person who is the subject of the order does not hold a driving license or permit on the date of issuance of the order, that the bureau may not issue a driving license or permit to the person until the bureau receives a further order of the court recommending issuance.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.226.

IC 31-14-12-5
Suspension or denial of delinquent person's professional license
Sec. 5. If a court finds that a person who is an applicant (as defined in IC 25-1-1.2-1), a practitioner (as defined in IC 25-1-1.2-6), an attorney, or a licensed teacher is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for support, the court shall issue an order to the board regulating the practice of the person's profession or occupation:
(1) requiring that the person's or practitioner's license be suspended until further order of the court; or
(2) ordering the board not to issue a license to the person who is the subject of the order if the person does not currently hold a license.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.227.

IC 31-14-12-6 Suspension of delinquent person's horse racing commission or gaming commission license
Sec. 6. If a court finds that a person who holds a license issued under IC 4-31-6, IC 4-33, or IC 4-35 is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to:
(1) the Indiana horse racing commission if the person holds a license issued under IC 4-31-6; or
(2) the Indiana gaming commission if the person holds a license issued under IC 4-33 or IC 4-35;
requiring that the person's license be suspended until further order of the court.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.228; P.L.80-2010, SEC.25.

IC 31-14-12-7
Suspension, denial, or nonrenewal of delinquent person's insurance, recovery, or bail agent's license
Sec. 7. If a court finds that a person who holds a license or who is an applicant for a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3 is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to the commissioner of the department of insurance:
(1) requiring that the person's license be suspended until further order of the court;
(2) ordering the commissioner not to issue a license to the person who is the subject of the order if the person does not currently hold a license; or
(3) ordering the commissioner not to renew the license of the person who is the subject of the order.
As added by P.L.1-1997, SEC.6. Amended by P.L.132-2001, SEC.22; P.L.145-2006, SEC.229.

IC 31-14-12-8
Provision of information regarding delinquent person to licensing authority
Sec. 8. The Title IV-D agency shall provide the full name, date of birth, verified address, and Social Security number or driving license number of the person who is the subject of an order under:
(1) section 4 of this chapter to the bureau of motor vehicles;
(2) section 5 of this chapter to the board regulating the person's profession or occupation;
(3) section 6 of this chapter to the Indiana horse racing commission or the Indiana gaming commission; and
(4) section 7 of this chapter to the commissioner of the department of insurance.
As added by P.L.1-1997, SEC.6.

IC 31-14-12-9
Payment of arrearage; stay of order to licensing authority Sec. 9. Notwithstanding section 4, 5, 6, or 7 of this chapter, the court may stay issuance of an order under section 4, 5, 6, or 7 of this chapter (or IC 31-6-6.1-16(j), IC 31-6-6.1-16(k), IC 31-6-6.1-16(l), or IC 31-6-6.1-16(m) before the repeal of IC 31-6-6.1-16) if:
(1) the person pays the child support arrearage in full; or
(2) an income withholding order under IC 31-16-15 (or IC 31-2-10 before its repeal) is implemented and a payment plan to pay the arrearage is established.
As added by P.L.1-1997, SEC.6. Amended by P.L.103-2007, SEC.17.

IC 31-14-12-10
Suspension, denial, or nonrenewal of delinquent person's employee's permit
Sec. 10. If a court finds that a person who holds or has applied for an employee's permit issued under IC 7.1-3-18-9(a)(3) is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to the alcohol and tobacco commission that:
(1) requires the person's employee's permit be suspended until further order of the court;
(2) orders the chairman of the alcohol and tobacco commission not to issue an employee's permit to the person who is the subject of the order if the person does not currently hold an employee's permit; or
(3) orders the chairman of the alcohol and tobacco commission not to renew the employee's permit of the person who is the subject of the order.
As added by P.L.80-2010, SEC.26.

IC 31-14-12-11
Due process met for notice and service of process; service in contempt proceedings
Sec. 11. (a) Except as otherwise provided in subsection (b), in any subsequent child support enforcement action between the parties, upon sufficient showing that diligent effort has been made to ascertain the location of the party by a prosecuting attorney, private attorney, or private entity operating under an agreement or contract described in IC 31-25-4-13.1, the court or administrative agency with jurisdiction shall deem state due process requirements for notice and service of process to be met with respect to the party required to provide notice, upon mailing of written notice to the other party at the most recent residential or employer address that is filed with the clerk or state central collection unit.
(b) IC 34-47-4 applies to service of an order directing an obligor to appear in a contempt proceeding.
As added by P.L.80-2010, SEC.27.



CHAPTER 13. CUSTODY FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-13-2
Factors of custody determination
Sec. 2. The court shall determine custody in accordance with the best interests of the child. In determining the child's best interests, there is not a presumption favoring either parent. The court shall consider all relevant factors, including the following:
(1) The age and sex of the child.
(2) The wishes of the child's parents.
(3) The wishes of the child, with more consideration given to the child's wishes if the child is at least fourteen (14) years of age.
(4) The interaction and interrelationship of the child with:
(A) the child's parents;
(B) the child's siblings; and
(C) any other person who may significantly affect the child's best interest.
(5) The child's adjustment to home, school, and community.
(6) The mental and physical health of all individuals involved.
(7) Evidence of a pattern of domestic or family violence by either parent.
(8) Evidence that the child has been cared for by a de facto custodian, and if the evidence is sufficient, the court shall consider the factors described in section 2.5(b) of this chapter.
As added by P.L.1-1997, SEC.6. Amended by P.L.96-1999, SEC.2; P.L.133-2002, SEC.24.

IC 31-14-13-2.3
Joint legal custody; finding required for award; factors considered in making award
Sec. 2.3. (a) In a proceeding to which this chapter applies, the

court may award legal custody of a child jointly if the court finds that an award of joint legal custody would be in the best interest of the child.
(b) An award of joint legal custody under this section does not require an equal division of physical custody of the child.
(c) In determining whether an award of joint legal custody under this section would be in the best interest of the child, the court shall consider it a matter of primary, but not determinative, importance that the persons awarded joint legal custody have agreed to an award of joint legal custody. The court shall also consider:
(1) the fitness and suitability of each of the persons awarded joint legal custody;
(2) whether the persons awarded joint legal custody are willing and able to communicate and cooperate in advancing the child's welfare;
(3) the wishes of the child, with more consideration given to the child's wishes if the child is at least fourteen (14) years of age;
(4) whether the child has established a close and beneficial relationship with both of the persons awarded joint legal custody;
(5) whether the persons awarded joint legal custody:
(A) live in close proximity to each other; and
(B) plan to continue to do so;
(6) the nature of the physical and emotional environment in the home of each of the persons awarded joint legal custody; and
(7) whether there is a pattern of domestic or family violence.
As added by P.L.95-2009, SEC.2.

IC 31-14-13-2.5
Consideration of de facto custodian factors
Sec. 2.5. (a) This section applies only if the court finds by clear and convincing evidence that the child has been cared for by a de facto custodian.
(b) In addition to the factors listed in section 2 of this chapter, the court shall consider the following factors in determining custody:
(1) The wishes of the child's de facto custodian.
(2) The extent to which the child has been cared for, nurtured, and supported by the de facto custodian.
(3) The intent of the child's parent in placing the child with the de facto custodian.
(4) The circumstances under which the child was allowed to remain in the custody of the de facto custodian, including whether the child was placed with the de facto custodian to allow the parent seeking custody to:
(A) seek employment;
(B) work; or
(C) attend school.
(c) If a court determines that a child is in the custody of a de facto custodian, the court shall make the de facto custodian a party to the proceeding. (d) The court shall award custody of the child to the child's de facto custodian if the court determines that it is in the best interests of the child.
(e) If the court awards custody of the child to the child's de facto custodian, the de facto custodian is considered to have legal custody of the child under Indiana law.
As added by P.L.96-1999, SEC.3.

IC 31-14-13-3
Interview of child in chambers
Sec. 3. (a) The court may interview the child in chambers to ascertain the child's wishes.
(b) The court may permit counsel to be present at the interview.
(c) If counsel is present at the interview, a record may be made of the interview and made part of the record for purposes of appeal.
As added by P.L.1-1997, SEC.6.

IC 31-14-13-4
Authority of custodial parent to determine child's upbringing
Sec. 4. Except as otherwise provided in an order by a court, the custodial parent may determine the child's upbringing, which includes education, health care, and religious training, unless the court determines that the best interests of the child require a limitation on this authority.
As added by P.L.1-1997, SEC.6. Amended by P.L.95-2009, SEC.3.

IC 31-14-13-5
Supervision of placement
Sec. 5. The court may order the probation department or any licensed child placing agency to supervise the placement to ensure that the custodial or parenting time terms of the decree are carried out if:
(1) both parents or the child request supervision; or
(2) the court finds that without supervision the child's physical health and well-being would be endangered or the child's emotional development would be significantly impaired.
As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.17; P.L.146-2008, SEC.557.

IC 31-14-13-6
Modification of child custody order
Sec. 6. The court may not modify a child custody order unless:
(1) modification is in the best interests of the child; and
(2) there is a substantial change in one (1) or more of the factors that the court may consider under section 2 and, if applicable, section 2.5 of this chapter.
As added by P.L.1-1997, SEC.6. Amended by P.L.96-1999, SEC.4.

IC 31-14-13-6.1
Delegation of parenting time during deployment; automatically

terminates upon return
Sec. 6.1. (a) Upon the motion of a parent who has received military deployment orders, the court may delegate the parent's parenting time, or a part of the parent's parenting time, during the time the parent is deployed to a person who has a close and substantial relationship with the parent's child if the court finds that delegating the parent's parenting time is in the best interests of the child.
(b) If a court delegates parenting time under subsection (a), the order delegating parenting time automatically terminates after the parent returns from deployment.
(c) A court may terminate an order delegating parenting time if the court determines that the delegated parenting time is no longer in the best interests of the child.
As added by P.L.55-2012, SEC.1.

IC 31-14-13-6.2
Military duties, expedited hearing; allow evidence by electronic means
Sec. 6.2. (a) Upon a motion of a parent who has received military temporary duty, deployment, or mobilization orders, the court shall hold an expedited hearing to determine or modify the custody of a child or parenting time with a child if the military duties of the parent have a material effect on the parent's ability to appear in person at a regularly scheduled hearing concerning custody or parenting time.
(b) Upon a motion of a parent who has received military temporary duty, deployment, or mobilization orders, the court shall, with reasonable notice, allow the parent to present testimony and evidence by:
(1) telephone;
(2) video teleconference;
(3) Internet; or
(4) other electronic means approved by the court;
in a custody or parenting time proceeding if the military duties of the parent have a material effect on the parent's ability to appear in person at a regularly scheduled hearing concerning custody or parenting time.
As added by P.L.55-2012, SEC.2.

IC 31-14-13-6.3
Parent's active duty service not a factor; temporary modification of custody
Sec. 6.3. (a) A court may not consider a parent's absence or relocation due to active duty service as a factor in determining custody or permanently modifying a child custody order.
(b) If a court temporarily modifies a custody order due to a parent's active duty service, the order temporarily modifying the custody order terminates automatically not later than ten (10) days after the date the parent notifies the temporary custodian in writing that the parent has returned from active duty service. This subsection

does not prevent a court from modifying a child custody order as provided under this article after a parent returns from active duty service.
As added by P.L.80-2010, SEC.28.

IC 31-14-13-6.5
Security, bond, or guarantee
Sec. 6.5. The court may provide in:
(1) a custody order; or
(2) a modification of a custody order;
for the security, bond, or other guarantee that is satisfactory to the court to secure enforcement of the custody order.
As added by P.L.171-2001, SEC.3.

IC 31-14-13-6.7
Security, bond, or guarantee; determinations
Sec. 6.7. (a) The court shall consider requiring security, a bond, or another guarantee under section 6.5 of this chapter if the court makes a finding under subdivision (1), (2), (4), or (7) by clear and convincing evidence. If the court makes a finding under subdivision (1), (2), (4), or (7), the court shall also consider subdivisions (3), (5), (6), (8), and (9) in determining the amount of security, bond, or other guarantee. In making a determination under this section, the court shall consider the following:
(1) Whether a party has previously taken a child out of Indiana or another state in violation of a custody, parenting time, or visitation order.
(2) Whether a party has previously threatened to take a child out of Indiana or another state in violation of a custody, parenting time, or visitation order.
(3) Whether a party has strong ties to Indiana.
(4) Whether a party:
(A) is a citizen of another country;
(B) has strong emotional or cultural ties to the other country; and
(C) has indicated or threatened to take a child out of Indiana to the other country.
(5) Whether a party has friends or family living outside Indiana.
(6) Whether a party does not have a financial reason to stay in Indiana, such as whether the party is unemployed, able to work anywhere, or is financially independent.
(7) Whether a party has engaged in planning that would facilitate removal from Indiana, such as quitting a job, selling the party's primary residence, terminating a lease, closing an account, liquidating other assets, hiding or destroying documents, applying for a passport, applying for a birth certificate, or applying for school or medical records.
(8) Whether a party has a history of marital instability, a lack of parental cooperation, domestic violence, or child abuse.
(9) Whether a party has a criminal record. After considering evidence, the court shall issue a written determination of security, bond, or other written guarantee supported by findings of fact and conclusions of law.
(b) If a motion for change of judge or change of venue is filed, the court may, before a determination of change of judge or change of venue, consider security, bond, or other guarantee under this chapter.
As added by P.L.171-2001, SEC.4. Amended by P.L.68-2005, SEC.18.

IC 31-14-13-7
Determination; factors considered
Sec. 7. In making a determination, the court shall consider the factors listed under section 2 of this chapter.
As added by P.L.1-1997, SEC.6.

IC 31-14-13-8
Custody modification proceeding; violation of injunction or temporary restraining order as factor
Sec. 8. An intentional violation by a custodial parent of an injunction or a temporary restraining order issued under IC 31-14-15 (or IC 31-6-6.1-12.1 before its repeal) may be considered a relevant factor under section 2 of this chapter that the court must consider in a proceeding for a custody modification under this chapter.
As added by P.L.1-1997, SEC.6.

IC 31-14-13-9
Custody modification proceeding; admissible evidence
Sec. 9. In a proceeding for a custody modification, the court may not hear evidence on a matter occurring before the last custody proceeding between the parties unless the matter relates to a change in the factors relating to the best interests of the child as described in section 2 and, if applicable, section 2.5 of this chapter.
As added by P.L.1-1997, SEC.6. Amended by P.L.96-1999, SEC.5.

IC 31-14-13-10
Notice of intent to move residence
Sec. 10. If an individual who has been awarded custody of or parenting time with a child under this article (or IC 31-6-6.1-11 before its repeal) intends to move the individual's residence, the individual must:
(1) file a notice of that intent with the clerk of the court that issued the custody or parenting time order; and
(2) send a copy of the notice to each nonrelocating individual in accordance with IC 31-17-2.2.
As added by P.L.1-1997, SEC.6. Amended by P.L.50-2006, SEC.6.

IC 31-14-13-11
Notice of passport application for child
Sec. 11. (a) If any party to a custody order applies for a passport for the child, the party who applies for the child's passport shall do

the following not less than ten (10) days before applying for the child's passport:
(1) File a notice of the passport application with the clerk of the court that issued the custody order.
(2) Send a copy of the notice to the other party.
(b) The parties may jointly agree in writing to waive the requirements of subsection (a).
As added by P.L.1-1997, SEC.6. Amended by P.L.96-1999, SEC.6.



CHAPTER 14. PARENTING TIME FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-14-1
Parenting time rights of noncustodial parent; in chambers interview of child; rebuttable presumption for supervised parenting time
Sec. 1. (a) A noncustodial parent is entitled to reasonable parenting time rights unless the court finds, after a hearing, that parenting time might:
(1) endanger the child's physical health and well-being; or
(2) significantly impair the child's emotional development.
(b) The court may interview the child in chambers to assist the court in determining the child's perception of whether parenting time by the noncustodial parent might endanger the child's physical health or significantly impair the child's emotional development.
(c) In a hearing under subsection (a), there is a rebuttable presumption that a person who has been convicted of:
(1) child molesting (IC 35-42-4-3); or
(2) child exploitation (IC 35-42-4-4(b));
might endanger the child's physical health and well-being or significantly impair the child's emotional development.
(d) If a court grants parenting time rights to a person who has been convicted of:
(1) child molesting (IC 35-42-4-3); or
(2) child exploitation (IC 35-42-4-4(b));
there is a rebuttable presumption that the parenting time with the child must be supervised.
(e) The court may permit counsel to be present at the interview. If counsel is present:
(1) a record may be made of the interview; and
(2) the interview may be made part of the record for purposes of appeal.
As added by P.L.1-1997, SEC.6. Amended by P.L.15-2004, SEC.1; P.L.68-2005, SEC.19; P.L.95-2009, SEC.4.

IC 31-14-14-2
Modification or denial of parenting time
Sec. 2. The court may modify an order granting or denying parenting time rights whenever modification would serve the best interests of the child. As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.20.

IC 31-14-14-2.5
Security, bond, or guarantee
Sec. 2.5. The court may provide in:
(1) a parenting time order; or
(2) a modification of a parenting time order;
for the security, bond, or other guarantee that is satisfactory to secure enforcement of the parenting time order.
As added by P.L.171-2001, SEC.5. Amended by P.L.68-2005, SEC.21.

IC 31-14-14-3
Grant or denial of visitation rights to noncustodial parent; effect on visitation rights of grandparent
Sec. 3. An order granting or denying visitation rights to a noncustodial parent does not affect visitation rights granted to a grandparent under IC 31-17-5-1 or IC 31-17-5-10 (or IC 31-1-11.7-2 before its repeal).
As added by P.L.1-1997, SEC.6.

IC 31-14-14-4
Missed parenting time; noncustodial parent in military
Sec. 4. A noncustodial parent who misses parenting time as the result of participation in an activity of:
(1) the Indiana National Guard; or
(2) a reserve component of the armed forces of the United States;
may make up the lost parenting time as provided in IC 10-16-7-22.
As added by P.L.103-1997, SEC.3. Amended by P.L.2-2003, SEC.71; P.L.68-2005, SEC.22.

IC 31-14-14-5
Supervised parenting time; conviction of crime involving domestic or family violence; batterer's intervention program
Sec. 5. (a) This section applies if a court finds that a noncustodial parent has been convicted of a crime involving domestic or family violence that was witnessed or heard by the noncustodial parent's child.
(b) There is created a rebuttable presumption that the court shall order that the noncustodial parent's parenting time with the child must be supervised:
(1) for at least one (1) year and not more than two (2) years immediately following the crime involving domestic or family violence; or
(2) until the child becomes emancipated;
whichever occurs first.
(c) As a condition of granting the noncustodial parent unsupervised parenting time, the court may require the noncustodial parent to complete a batterer's intervention program certified by the

Indiana coalition against domestic violence.
As added by P.L.188-1999, SEC.1. Amended by P.L.243-1999, SEC.1; P.L.133-2002, SEC.25; P.L.68-2005, SEC.23; P.L.162-2011, SEC.11.



CHAPTER 15. TEMPORARY RESTRAINING ORDERS AND PERMANENT INJUNCTIONS AGAINST CUSTODIAL PARENTS

IC 31-14-15-2
Parenting time rights; temporary restraining order against custodial parent
Sec. 2. (a) If:
(1) an application for an injunction is filed under this chapter (or IC 31-6-6.1-12.1 before its repeal); and
(2) the noncustodial parent submits an affidavit as described in subsection (b);
the court may grant, without notice, a temporary restraining order restraining the custodial parent from further violation of the parenting time order.
(b) In the affidavit, the noncustodial parent shall state under penalties for perjury:
(1) that the noncustodial parent has been granted parenting time rights with the child; and
(2) that the noncustodial parent regularly pays the support ordered by a court for the child.
(c) The court shall hold a hearing upon the restraining order at the earliest convenience of the court.
As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.25.

IC 31-14-15-3
Security
Sec. 3. (a) This section does not apply to an order under IC 31-14-11-7, IC 31-14-13-6.5, or IC 31-14-14-2.5.
(b) A court may not require an applicant for a temporary restraining order or an injunction under this chapter (or IC 31-6-6.1-12.1 before its repeal) to give security.
As added by P.L.1-1997, SEC.6. Amended by P.L.171-2001, SEC.6.

IC 31-14-15-4
Remedies for contempt Sec. 4. A court that finds a violation without justifiable cause by a custodial parent of an injunction or a temporary restraining order issued under this chapter (or IC 31-6-6.1-12.1 before its repeal):
(1) shall find the custodial parent in contempt of court;
(2) shall order the exercise of parenting time that was not exercised due to the violation under this section (or IC 31-6-6.1-12.1(e) before its repeal) at a time the court considers compatible with the schedules of the noncustodial parent and the child;
(3) may order payment by the custodial parent of reasonable attorney's fees, costs, and expenses to the noncustodial parent; and
(4) may order the custodial parent to perform community restitution or service without compensation in a manner specified by the court.
As added by P.L.1-1997, SEC.6. Amended by P.L.32-2000, SEC.17; P.L.68-2005, SEC.26.

IC 31-14-15-5
Additional remedies
Sec. 5. The remedies in this chapter are in addition to and do not limit other civil or criminal remedies available to the noncustodial parent.
As added by P.L.1-1997, SEC.6.



CHAPTER 16. PROTECTIVE ORDERS

IC 31-14-16-2
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-14-16-3
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-14-16-4
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-14-16-5
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-14-16-6
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-14-16-7
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-14-16-8
Repealed
(Repealed by P.L.133-2002, SEC.69.)



CHAPTER 17. EXPENSES OF CHILDBIRTH



CHAPTER 18. COURT COSTS

IC 31-14-18-2
Costs of maintaining action and attorney's fees
Sec. 2. (a) The court may order a party to pay:
(1) a reasonable amount for the cost to the other party of maintaining an action under this article; and
(2) a reasonable amount for attorney's fees, including amounts for legal services provided and costs incurred, before the commencement of the proceedings or after entry of judgment.
(b) The court may order the amount to be paid directly to the attorney, who may enforce the order in the attorney's name.
(c) Except as otherwise provided by law, neither costs nor attorney's fees may be taxed against an agency or the agency's agents that is authorized to maintain proceedings under this article by Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.230.



CHAPTER 19. PATERNITY DETERMINATION BY FOREIGN JURISDICTION



CHAPTER 20. REGISTRATION WITH PUTATIVE FATHER REGISTRY

IC 31-14-20-2
Failure to register; effect on parental rights in adoption proceedings
Sec. 2. (a) A man who fails to register with the putative father registry as required by section 1 of this chapter waives the right to notice of an adoption of a child who is the subject of the paternity action:
(1) if the adoption is filed before the man establishes paternity; and
(2) in which the child's mother does not disclose to an attorney or agency arranging the adoption the name or address of the child's putative father.
(b) A waiver under this section constitutes the man's irrevocably implied consent to the child's adoption.
As added by P.L.1-1997, SEC.6.



CHAPTER 21. REQUIREMENTS WHEN ADOPTION PENDING FOR CHILD WHO IS SUBJECT OF PATERNITY ACTION

IC 31-14-21-2
Nonapplicability of IC 31-14-21-1 through IC 31-14-21-7
Sec. 2. Sections 1 through 7 of this chapter do not apply to a man whose paternity of a child is established before the filing of a petition to adopt the man's child.
As added by P.L.1-1997, SEC.6.

IC 31-14-21-3
Putative father's notice of paternity action; notice to attorney or agency in adoption proceedings
Sec. 3. A putative father shall give notice of the paternity action to an attorney or agency that serves the putative father with notice as described in section 1(1) of this chapter.
As added by P.L.1-1997, SEC.6.

IC 31-14-21-4
Putative father's notice of paternity action; notice to clerk having jurisdiction over adoption
Sec. 4. A putative father who has not been served with notice of a paternity action as described in section 1(1) of this chapter but knows:
(1) that an adoption has been filed; and
(2) the court in which the adoption is pending;
shall serve the clerk of the court having jurisdiction over the adoption with notice of the paternity action.
As added by P.L.1-1997, SEC.6.

IC 31-14-21-5
Content of notice
Sec. 5. The notice required by sections 3 and 4 of this chapter must include:
(1) the name of the court; (2) the cause number; and
(3) the date of filing;
of the paternity action.
As added by P.L.1-1997, SEC.6.

IC 31-14-21-6
Failure to provide notice; intervention by adoptive parents
Sec. 6. If:
(1) a putative father fails to provide notice under section 3 or 4 of this chapter; and
(2) the prospective adoptive parents file a motion to intervene;
the court with jurisdiction over the paternity action shall allow the prospective adoptive parents to intervene in the paternity action under Rule 24 of the Indiana Rules of Trial Procedure as described in section 8 of this chapter.
As added by P.L.1-1997, SEC.6.

IC 31-14-21-7
Failure to provide notice; vacation of paternity determination; intervention by adoptive parents
Sec. 7. If the court has already established the paternity of a father who fails to provide notice under section 3 or 4 of this chapter and the prospective adoptive parents file a motion to intervene, the court shall:
(1) set aside the paternity determination to reinstate the paternity action; and
(2) allow the prospective adoptive parents to intervene as described in section 6 of this chapter.
As added by P.L.1-1997, SEC.6.

IC 31-14-21-8
Intervention by adoptive parents; purposes of intervention; objections to errors in paternity proceedings
Sec. 8. (a) If:
(1) an adoption of a child who is the subject of the paternity action is pending; and
(2) the prospective adoptive parents file a motion to intervene;
the court having jurisdiction over the paternity action under this article shall allow the prospective adoptive parents to intervene in the paternity action under Rule 24 of the Indiana Rules of Trial Procedure.
(b) The prospective adoptive parents may intervene under this section solely for purposes of:
(1) receiving notice of the paternity proceedings; and
(2) attempting to ensure that the putative father's paternity is not established unless the putative father is the child's biological father.
(c) A prospective adoptive parent may object to any error that occurs during the paternity proceedings.
As added by P.L.1-1997, SEC.6.
IC 31-14-21-9
Duty of court with jurisdiction to establish paternity within period prescribed by chapter
Sec. 9. (a) Except as provided under section 13 of this chapter and subject to IC 31-19-2-14, if a court presiding over a paternity action under this article knows of:
(1) a pending adoption of a child who is the subject of the paternity action; and
(2) the court in which the adoption is pending;
the court having jurisdiction over the paternity action shall establish a child's paternity within the period prescribed by this chapter.
(b) Except as provided under section 13 of this chapter and subject to IC 31-19-2-14, the court shall conduct an initial hearing not more than thirty (30) days after:
(1) the filing of the paternity petition; or
(2) the birth of the child;
whichever occurs later.
As added by P.L.1-1997, SEC.6. Amended by P.L.200-1999, SEC.3; P.L.61-2003, SEC.1; P.L.58-2009, SEC.5.

IC 31-14-21-9.1
Duty of court to order blood or genetic testing
Sec. 9.1. (a) Except as provided under section 13 of this chapter and subject to IC 31-19-2-14, at the initial hearing held under section 9 of this chapter, the court shall order all the parties to the paternity action to undergo blood or genetic testing.
(b) If the alleged father is unable to pay for the initial costs of the testing, the court shall order that the tests be paid by the state department of health from putative father registry fees collected under IC 31-19-2-8(2). The state department of health may recover costs from an individual found to be the biological father of the child in the action.
As added by P.L.200-1999, SEC.4. Amended by P.L.58-2009, SEC.6.

IC 31-14-21-9.2
Final hearing to determine paternity and ruling
Sec. 9.2. Subject to IC 31-19-2-14 and section 13 of this chapter, not later than ninety (90) days after the initial hearing held under section 9 of this chapter, the court shall conduct a final hearing to determine paternity. Not more than fourteen (14) days after the final hearing, the court shall issue its ruling in the paternity action.
As added by P.L.200-1999, SEC.5. Amended by P.L.58-2009, SEC.7.

IC 31-14-21-10
Repealed
(Repealed by P.L.200-1999, SEC.34.)

IC 31-14-21-11
Repealed
(Repealed by P.L.200-1999, SEC.34.)
IC 31-14-21-12
Repealed
(Repealed by P.L.200-1999, SEC.34.)

IC 31-14-21-13
Stay proceedings in paternity action
Sec. 13. Upon notice that a court in which an adoption is pending has assumed jurisdiction of a paternity action under IC 31-19-2-14, the court in which the paternity action was pending shall stay all proceedings in the paternity action until further order from the court in which the adoption is pending.
As added by P.L.58-2009, SEC.8.






ARTICLE 15. FAMILY LAW: DISSOLUTION OF MARRIAGE AND LEGAL SEPARATION

CHAPTER 1. GENERAL PROVISIONS

IC 31-15-1-2
Purposes and policies of article
Sec. 2. The purposes and policies of this article are as follows:
(1) To abolish the existing grounds for absolute and limited divorce and to provide as the basis for dissolution of marriage:
(A) irretrievable breakdown of the marriage;
(B) the conviction of either party, subsequent to the marriage, of a felony;
(C) impotence existing at the time of the marriage; and
(D) incurable insanity of either party for a period of at least two (2) years.
(2) To provide for the appropriate procedures for the dissolution of marriage.
(3) To provide for the disposition of property, child support, and child custody.
(4) To provide for separation agreements.
(5) To provide for a temporary legal separation.
As added by P.L.1-1997, SEC.7.



CHAPTER 2. ACTIONS FOR DISSOLUTION OF MARRIAGE

IC 31-15-2-2
Cause of action established
Sec. 2. A cause of action for dissolution of marriage is established.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-3
Grounds for decree
Sec. 3. Dissolution of marriage shall be decreed upon a finding by a court of one (1) of the following grounds and no other ground:
(1) Irretrievable breakdown of the marriage.
(2) The conviction of either of the parties, subsequent to the marriage, of a felony.
(3) Impotence, existing at the time of the marriage.
(4) Incurable insanity of either party for a period of at least two (2) years.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-4
Caption
Sec. 4. A proceeding for dissolution of marriage is commenced by the filing of a petition entitled, "In Re the marriage of _________ and __________."
As added by P.L.1-1997, SEC.7.

IC 31-15-2-5
Verified petition; averments
Sec. 5. A petition for dissolution of marriage must:
(1) be verified; and
(2) set forth the following:
(A) The residence of each party and the length of residence in the state and county.
(B) The date of the marriage.
(C) The date on which the parties separated.
(D) The name, age, and address of:
(i) any living child less than twenty-one (21) years of age; and
(ii) any incapacitated child;
of the marriage and whether the wife is pregnant.
(E) The grounds for dissolution of the marriage.
(F) The relief sought. As added by P.L.1-1997, SEC.7.

IC 31-15-2-6
Residence
Sec. 6. (a) At the time of the filing of a petition under section 4 of this chapter, at least one (1) of the parties must have been:
(1) a resident of Indiana; or
(2) stationed at a United States military installation within Indiana;
for six (6) months immediately preceding the filing of the petition.
(b) At the time of the filing of a petition under section 4 of this chapter, at least one (1) of the parties must have been:
(1) a resident of the county; or
(2) stationed at a United States military installation within the county;
where the petition is filed for three (3) months immediately preceding the filing of the petition.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-7
Venue; legal separation proceeding pending or order in effect; disposition
Sec. 7. (a) A petition or counter petition for dissolution of marriage must be filed in the court in which:
(1) a legal separation proceeding is pending; or
(2) a provisional order or decree for legal separation is in effect;
if the petition for legal separation was filed before the petition or counter petition for dissolution of marriage.
(b) If a petition or counter petition for dissolution of marriage under section 4 of this chapter is filed while a provisional order or decree for legal separation is in effect, the procedure for dissolution of marriage continues. The provisional order or decree for legal separation remains in effect only:
(1) until the effective date of the provisional order on the petition or counter petition for dissolution; or
(2) until the provisional order or decree for legal separation expires;
whichever occurs first.
(c) The court shall dismiss a petition for legal separation if, at the time the petition for dissolution is filed, neither:
(1) a provisional order; nor
(2) a decree for legal separation;
has been granted.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-8
Service of petition and summons
Sec. 8. Whenever a petition is filed, a copy of the petition, including a copy of a summons, shall be served upon the other party to the marriage in the same manner as service of summons in civil

actions generally.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-9
Responsive pleading or counter petition
Sec. 9. A responsive pleading or a counter petition may be filed under this chapter.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-10
Final hearing
Sec. 10. Except as provided in sections 13 and 14 of this chapter, in an action for a dissolution of marriage under section 2 of this chapter, a final hearing shall be conducted not earlier than sixty (60) days after the filing of the petition.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-11
Final hearing; action for legal separation pending when action for dissolution of marriage filed
Sec. 11. If a petition has been filed in an action for legal separation under IC 31-15-3-2 (or IC 31-1-11.5-3(c) before its repeal), a final hearing on a petition or counter petition subsequently filed in an action for dissolution of marriage under section 2 of this chapter (or IC 31-1-11.5-3(a) before its repeal) may be held at any time after sixty (60) days after the petition in an action for legal separation under IC 31-15-3-2 has been filed.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-12
Motion to dismiss by party who filed action; counter petition; hearing
Sec. 12. (a) This section applies if a party who filed an action for dissolution of marriage under section 2 of this chapter (or IC 31-1-11.5-3(a) before its repeal) files a motion to dismiss the action.
(b) A party that files an action shall serve each other party to the action with a copy of the motion.
(c) A party to the action may file a counter petition under section 2 of this chapter not later than five (5) days after the filing of the motion to dismiss. If a party files a counter petition under this subsection, the court shall set the petition and counter petition for final hearing not earlier than sixty (60) days after the initial petition was filed.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-13
Summary dissolution decree
Sec. 13. At least sixty (60) days after a petition is filed in an action for dissolution of marriage under section 2 of this chapter, the

court may enter a summary dissolution decree without holding a final hearing under this chapter if there have been filed with the court verified pleadings, signed by both parties, containing:
(1) a written waiver of final hearing; and
(2) either:
(A) a statement that there are no contested issues in the action; or
(B) a written agreement made in accordance with section 17 of this chapter that settles any contested issues between the parties.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-14
Bifurcation of issues; summary disposition orders
Sec. 14. (a) The court may bifurcate the issues in an action for dissolution of marriage filed under section 2 of this chapter (or IC 31-1-11.5-3(a) before its repeal) to provide for a summary disposition of uncontested issues and a final hearing of contested issues. The court may enter a summary disposition order under this section upon the filing with the court of verified pleadings, signed by both parties, containing:
(1) a written waiver of a final hearing in the matter of:
(A) uncontested issues specified in the waiver; or
(B) contested issues specified in the waiver upon which the parties have reached an agreement;
(2) a written agreement made in accordance with section 17 of this chapter pertaining to contested issues settled by the parties; and
(3) a statement:
(A) specifying contested issues remaining between the parties; and
(B) requesting the court to order a final hearing as to contested issues to be held under this chapter.
(b) The court shall include in a summary disposition order entered under this section a date for a final hearing of contested issues.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-15
Final hearing; evidence; dissolution decree; continuance; motion for dissolution
Sec. 15. (a) At the final hearing on a petition for dissolution of marriage the court shall consider evidence, including agreements and verified pleadings filed with the court. If the court finds that the material allegations of the petition are true, the court:
(1) shall enter a dissolution decree as provided in section 16 of this chapter; or
(2) if the court finds that there is a reasonable possibility of reconciliation, may continue the matter and order the parties to seek reconciliation through any available counseling.
(b) At any time forty-five (45) days after the date of a

continuance:
(1) either party may move for the dissolution of the marriage; and
(2) the court may enter a dissolution decree as provided in section 16 of this chapter.
(c) If no motion for the dissolution is filed, the matter shall be, automatically and without further action by the court, dismissed after the expiration of ninety (90) days from the date of continuance.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-16
Dissolution decree; scope; finality; remarriage pending appeal
Sec. 16. (a) The court shall enter a dissolution decree:
(1) when the court has made the findings required by section 15 of this chapter; or
(2) upon the filing of pleadings under section 13 of this chapter.
The decree may include orders as provided for in this article.
(b) A dissolution decree is final when entered, subject to the right of appeal.
(c) An appeal from the provisions of a dissolution decree that does not challenge the findings as to the dissolution of the marriage does not delay the finality of the provision of the decree that dissolves the marriage, so that the parties may remarry pending appeal.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-17
Agreements
Sec. 17. (a) To promote the amicable settlements of disputes that have arisen or may arise between the parties to a marriage attendant upon the dissolution of their marriage, the parties may agree in writing to provisions for:
(1) the maintenance of either of the parties;
(2) the disposition of any property owned by either or both of the parties; and
(3) the custody and support of the children of the parties.
(b) In an action for dissolution of marriage:
(1) the terms of the agreement, if approved by the court, shall be incorporated and merged into the decree and the parties shall be ordered to perform the terms; or
(2) the court may make provisions for:
(A) the disposition of property;
(B) child support;
(C) maintenance; and
(D) custody;
as provided in this title.
(c) The disposition of property settled by an agreement described in subsection (a) and incorporated and merged into the decree is not subject to subsequent modification by the court, except as the agreement prescribes or the parties subsequently consent.
As added by P.L.1-1997, SEC.7.
IC 31-15-2-18
Name change of woman
Sec. 18. A woman who desires the restoration of her maiden or previous married name must set out the name she desires to be restored to her in her petition for dissolution as part of the relief sought. The court shall grant the name change upon entering the decree of dissolution.
As added by P.L.1-1997, SEC.7.



CHAPTER 3. ACTIONS FOR LEGAL SEPARATION

IC 31-15-3-2
Cause of action established
Sec. 2. A cause of action for legal separation is established.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-3
Findings required for decree
Sec. 3. Legal separation shall be decreed upon a finding by a court:
(1) that conditions in or circumstances of the marriage make it currently intolerable for both parties to live together; and
(2) that the marriage should be maintained.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-4
Caption; verified petition; averments
Sec. 4. A proceeding for legal separation is commenced by the filing of a petition entitled, "In Re the legal separation of _________ and _________". The petition must:
(1) be verified; and
(2) set forth the following:
(A) The residence of each party and the length of residence in the state and county.
(B) The date of the marriage.
(C) The date on which the parties separated.
(D) The names, ages, and addresses of:
(i) any living child less than twenty-one (21) years of age; and
(ii) any incapacitated child;
of the marriage and whether the wife is pregnant.
(E) The grounds for legal separation.
(F) The relief sought.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-5
Dissolution of marriage action; provisional order or decree as bar to legal separation proceeding
Sec. 5. A proceeding may not be commenced under section 4 of this chapter if:
(1) an action for dissolution of marriage filed under IC 31-15-2-4 (or IC 31-1-11.5-3(a) before its repeal) is pending;

or
(2) a provisional order or decree based on a petition for dissolution of marriage filed under IC 31-15-2-4 (or IC 31-1-11.5-3(a) before its repeal) has been granted.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-6
Residence
Sec. 6. (a) At the time of the filing of a petition for legal separation under section 4 of this chapter, at least one (1) of the parties must have been:
(1) a resident of Indiana; or
(2) stationed at a United States military installation within Indiana;
for six (6) months immediately preceding the filing of each petition.
(b) At the time of the filing of a petition for legal separation under section 4 of this chapter, at least one (1) of the parties must have been:
(1) a resident of the county; or
(2) stationed at a United States military installation within the county;
where the petition is filed for three (3) months immediately preceding the filing of the petition.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-7
Service of petition and summons
Sec. 7. Whenever a petition is filed, a copy of the petition, including a copy of a summons, shall be served upon the other party to the marriage in the same manner as service of summons in civil actions generally.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-8
Responsive pleading or counter petition
Sec. 8. A responsive pleading or a counter petition may be filed under this chapter.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-9
Decree; term; findings
Sec. 9. In an action for legal separation under section 2 of this chapter, the court may grant a decree for a separation of the parties to the marriage for a period not to exceed one (1) year if the court finds that:
(1) conditions in or circumstances of the marriage make it currently intolerable for both parties to live together;
(2) the marriage should be maintained; and
(3) neither party has filed a petition or counter petition for dissolution of marriage under IC 31-15-2 (or IC 31-1-11.5

before its repeal).
As added by P.L.1-1997, SEC.7.

IC 31-15-3-10
Scope of decree
Sec. 10. A decree under this chapter may include orders as provided in this article.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-11
Maintenance
Sec. 11. A decree under this chapter may not include a maintenance provision that extends beyond the period of legal separation.
As added by P.L.1-1997, SEC.7.



CHAPTER 4. PROVISIONAL ORDERS IN DISSOLUTION AND LEGAL SEPARATION ACTIONS

IC 31-15-4-2
Supporting affidavit
Sec. 2. Except for a protective order under section 1 of this chapter, the motion must be accompanied by an affidavit setting forth the following:
(1) The factual basis for the motion.
(2) The amounts requested or other relief sought.
As added by P.L.1-1997, SEC.7. Amended by P.L.133-2002, SEC.28.

IC 31-15-4-3
Motion for temporary restraining order
Sec. 3. As a part of a motion for temporary maintenance, for support or custody of a child, or for possession of property under section 1 of this chapter or by independent motion accompanied by affidavit, either party may request the court to issue a temporary restraining order:
(1) restraining any person from transferring, encumbering, concealing, or in any way disposing of any property, except in the usual course of business or for the necessities of life; or
(2) granting temporary possession of property to either party.
As added by P.L.1-1997, SEC.7. Amended by P.L.133-2002, SEC.29.

IC 31-15-4-4 Hearing of motions
Sec. 4. The motion for temporary maintenance, support or custody of a child, or possession of property under section 1 of this chapter shall be set for hearing by the court.
As added by P.L.1-1997, SEC.7.

IC 31-15-4-5
Preliminary hearing of petition for temporary support or custody of child
Sec. 5. The court shall immediately schedule a preliminary hearing upon the filing of a petition for:
(1) temporary child support; or
(2) temporary custody of a child entitled to support.
As added by P.L.1-1997, SEC.7.

IC 31-15-4-6
Determination
Sec. 6. The court shall determine:
(1) after the hearing; and
(2) not later than twenty-one (21) days after the petition is filed;
whether to grant or deny the petition.
As added by P.L.1-1997, SEC.7.

IC 31-15-4-7
Temporary restraining order
Sec. 7. The court may issue a temporary restraining order if the court finds on the basis of the moving party's affidavit that injury would result to the moving party if an immediate order were not issued.
As added by P.L.1-1997, SEC.7.

IC 31-15-4-8
Temporary orders
Sec. 8. (a) The court may issue an order for temporary maintenance or support in such amounts and on such terms that are just and proper. However, the court shall require that the support payments be made through the clerk of the circuit court as trustee for remittance to the person entitled to receive benefits, unless the court has reasonable grounds for providing or approving another method of payment.
(b) The court may issue:
(1) a temporary restraining order;
(2) a custody order; or
(3) an order for possession of property;
to the extent the court considers proper.
As added by P.L.1-1997, SEC.7.

IC 31-15-4-9
Counseling
Sec. 9. The court may require the parties to seek counseling for

themselves or for a child of the parties under such terms and conditions that the court considers appropriate if:
(1) either party makes a motion for counseling in an effort to improve conditions of their marriage;
(2) a party, the child of the parties, the child's guardian ad litem or court appointed special advocate, or the court makes a motion for counseling for the child; or
(3) the court makes a motion for counseling for parties who are the parents of a child less than eighteen (18) years of age.
As added by P.L.1-1997, SEC.7.

IC 31-15-4-10
Joint counseling
Sec. 10. The court may not require joint counseling of the parties under section 9 of this chapter:
(1) without the consent of both parties; or
(2) if there is evidence that the other party has demonstrated a pattern of domestic or family violence against a family or household member.
As added by P.L.1-1997, SEC.7. Amended by P.L.133-2002, SEC.30.

IC 31-15-4-11
Change of venue or change from judge; effect on jurisdiction
Sec. 11. The filing by either party of a motion for change of venue or change from the judge during the period before the court makes a determination under section 6 of this chapter does not divest the court of jurisdiction to:
(1) hear evidence upon the petition;
(2) set an amount of temporary child support;
(3) determine temporary custody; or
(4) order appropriate parenting time.
As added by P.L.1-1997, SEC.7. Amended by P.L.68-2005, SEC.27.

IC 31-15-4-12
Change of venue or change from judge; effect on provisional orders
Sec. 12. If the court grants a change of venue or change from the judge after the preliminary order of support, custody, or parenting time is issued, either party may:
(1) file a petition for a subsequent preliminary hearing on the issue of temporary child support, temporary custody, or parenting time;
(2) seek relief from the original order; and
(3) request that the court conduct a hearing relating to any other temporary order available under this article.
As added by P.L.1-1997, SEC.7. Amended by P.L.68-2005, SEC.28.

IC 31-15-4-13
Provisional order; rights not prejudiced
Sec. 13. The issuance of a provisional order is without prejudice

to the rights of the parties or the child as adjudicated at the final hearing in the proceeding.
As added by P.L.1-1997, SEC.7.

IC 31-15-4-14
Provisional order; termination
Sec. 14. A provisional order terminates when:
(1) the final decree is entered subject to right of appeal; or
(2) the petition for dissolution or legal separation is dismissed.
As added by P.L.1-1997, SEC.7.

IC 31-15-4-15
Provisional order; revocation or modification
Sec. 15. The terms of a provisional order may be revoked or modified before the final decree on a showing of the facts appropriate to revocation or modification.
As added by P.L.1-1997, SEC.7.

IC 31-15-4-16
Repealed
(Repealed by P.L.133-2002, SEC.69.)



CHAPTER 5. PROTECTIVE ORDERS IN DISSOLUTION AND LEGAL SEPARATION ACTIONS

IC 31-15-5-2
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-15-5-3
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-15-5-4
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-15-5-5
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-15-5-6
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-15-5-7
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-15-5-8
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-15-5-9
Repealed
(Repealed by P.L.133-2002, SEC.69.)
IC 31-15-5-10
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 31-15-5-11
Repealed
(Repealed by P.L.133-2002, SEC.69.)



CHAPTER 6. APPOINTMENT OF GUARDIANS AD LITEM AND COURT APPOINTED SPECIAL ADVOCATES IN DISSOLUTION AND LEGAL SEPARATION ACTIONS

IC 31-15-6-2
Persons ineligible for appointment
Sec. 2. A court may not appoint a party to the proceedings, the party's employee, or the party's representative as the:
(1) guardian ad litem;
(2) court appointed special advocate;
(3) guardian ad litem program; or
(4) court appointed special advocate program;
for a child who is involved in the proceedings.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-3
Protection of best interests of the child
Sec. 3. A guardian ad litem or court appointed special advocate shall represent and protect the best interests of the child.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-4
Term of appointment
Sec. 4. A guardian ad litem or court appointed special advocate serves until the court enters an order for removal.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-5
Officers of the court
Sec. 5. The guardian ad litem or the court appointed special advocate, or both, are considered officers of the court for the purpose of representing the child's interests.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-6
Representation by attorney
Sec. 6. The guardian ad litem or the court appointed special advocate may be represented by an attorney. If necessary to protect the child's interests, the court may appoint an attorney to represent the guardian ad litem or the court appointed special advocate. As added by P.L.1-1997, SEC.7.

IC 31-15-6-7
Subpoena powers; presentation of evidence
Sec. 7. A guardian ad litem or court appointed special advocate appointed by a court under this chapter (or IC 31-1-11.5-28 before its repeal) may subpoena witnesses and present evidence regarding:
(1) the supervision of the action; or
(2) any investigation and report that the court requires of the guardian ad litem or court appointed special advocate.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-8
Continuing supervision
Sec. 8. The court may order a guardian ad litem or court appointed special advocate appointed by a court under this chapter (or IC 31-1-11.5-28 before its repeal) to exercise continuing supervision over the child to assure that the custodial or parenting time terms of an order entered by the court under this article (or IC 31-1-11.5 before its repeal) are carried out as required by the court.
As added by P.L.1-1997, SEC.7. Amended by P.L.68-2005, SEC.29.

IC 31-15-6-9
Civil immunity
Sec. 9. Except for gross misconduct:
(1) a guardian ad litem;
(2) a court appointed special advocate;
(3) an employee of a county guardian ad litem or court appointed special advocate program; or
(4) a volunteer for a guardian ad litem or court appointed special advocate program;
who performs duties in good faith is immune from any civil liability that may occur as a result of that person's performance.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-10
User fee; order for payment
Sec. 10. The court may order either or both parents of a child for whom a guardian ad litem or court appointed special advocate is appointed under this chapter (or IC 31-1-11.5-28 before its repeal) to pay a user fee for the services provided under this chapter.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-11
User fee; collection procedures
Sec. 11. The court shall establish one (1) of the following procedures to be used to collect the user fee:
(1) The court may order the clerk of the court to collect the user fee and deposit the user fee into the county's guardian ad litem fund or court appointed special advocate fund. The fiscal body

of the county shall appropriate money collected as user fees under this chapter to the court having jurisdiction over custody actions for the court's use in providing guardian ad litem or court appointed special advocate services, including the costs of representation.
(2) The court may order either or both parents to pay the user fee to the:
(A) guardian ad litem program that provided the services; or
(B) court appointed special advocate program that provided the services.
(3) The court may order either or both parents to pay the user fee to the individual or attorney guardian ad litem that provided the services.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-12
Funds
Sec. 12. Money remaining in a county's:
(1) guardian ad litem fund; or
(2) court appointed special advocate fund;
at the end of the county's fiscal year does not revert to any other fund.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-13
User fee; report of receipt of payment
Sec. 13. If the court orders either or both parents to pay the user fee according to section 11(2) or 11(3) of this chapter, the program or the individual or attorney guardian ad litem shall report to the court the receipt of payment not later than thirty (30) days after receiving the payment.
As added by P.L.1-1997, SEC.7.



CHAPTER 7. DISPOSITION OF PROPERTY AND MAINTENANCE

IC 31-15-7-0.3
General assembly declarations
Sec. 0.3. The general assembly:
(1) recognizes that reform of certain elements concerning the manner in which property of spouses is transferred upon the death of a spouse, when there is no will, has become necessary;
(2) recognizes inconsistencies in the manner in which the property of spouses is divided at marriage dissolution have become apparent;
(3) sees the need for spouses to be able to enter into a legal agreement during their lifetime, concerning which of their property shall be considered individually owned and which of their property shall be considered jointly owned; and
(4) agrees to enact the Property and Inheritance Rights of Spouses Act (amendments made to IC 29-1-2-1, IC 29-1-2-13, IC 29-1-3-6, and IC 31-1-11.5-11, before its repeal, now codified at IC 31-15-7-2 and IC 31-15-7-5).
As added by P.L.220-2011, SEC.499.

IC 31-15-7-1
Order for maintenance
Sec. 1. The court may order maintenance in:
(1) final dissolution of marriage decrees entered under IC 31-15-2-16; and
(2) legal separation decrees entered under IC 31-15-3-9;
after making the findings required by section 2 of this chapter.
As added by P.L.1-1997, SEC.7. Amended by P.L.197-1997, SEC.8.

IC 31-15-7-2
Findings concerning maintenance
Sec. 2. A court may make the following findings concerning maintenance:
(1) If the court finds a spouse to be physically or mentally incapacitated to the extent that the ability of the incapacitated spouse to support himself or herself is materially affected, the court may find that maintenance for the spouse is necessary during the period of incapacity, subject to further order of the court. (2) If the court finds that:
(A) a spouse lacks sufficient property, including marital property apportioned to the spouse, to provide for the spouse's needs; and
(B) the spouse is the custodian of a child whose physical or mental incapacity requires the custodian to forgo employment;
the court may find that maintenance is necessary for the spouse in an amount and for a period of time that the court considers appropriate.
(3) After considering:
(A) the educational level of each spouse at the time of marriage and at the time the action is commenced;
(B) whether an interruption in the education, training, or employment of a spouse who is seeking maintenance occurred during the marriage as a result of homemaking or child care responsibilities, or both;
(C) the earning capacity of each spouse, including educational background, training, employment skills, work experience, and length of presence in or absence from the job market; and
(D) the time and expense necessary to acquire sufficient education or training to enable the spouse who is seeking maintenance to find appropriate employment;
a court may find that rehabilitative maintenance for the spouse seeking maintenance is necessary in an amount and for a period of time that the court considers appropriate, but not to exceed three (3) years from the date of the final decree.
As added by P.L.1-1997, SEC.7.

IC 31-15-7-3
Modification or revocation of order for maintenance
Sec. 3. Provisions of an order with respect to maintenance ordered under section 1 of this chapter (or IC 31-1-11.5-9(c) before its repeal) may be modified or revoked. Except as provided in IC 31-16-8-2, modification may be made only:
(1) upon a showing of changed circumstances so substantial and continuing as to make the terms unreasonable; or
(2) upon a showing that:
(A) a party has been ordered to pay an amount in child support that differs by more than twenty percent (20%) from the amount that would be ordered by applying the child support guidelines; and
(B) the order requested to be modified or revoked was issued at least twelve (12) months before the petition requesting modification was filed.
As added by P.L.1-1997, SEC.7.

IC 31-15-7-4
Division of property Sec. 4. (a) In an action for dissolution of marriage under IC 31-15-2-2, the court shall divide the property of the parties, whether:
(1) owned by either spouse before the marriage;
(2) acquired by either spouse in his or her own right:
(A) after the marriage; and
(B) before final separation of the parties; or
(3) acquired by their joint efforts.
(b) The court shall divide the property in a just and reasonable manner by:
(1) division of the property in kind;
(2) setting the property or parts of the property over to one (1) of the spouses and requiring either spouse to pay an amount, either in gross or in installments, that is just and proper;
(3) ordering the sale of the property under such conditions as the court prescribes and dividing the proceeds of the sale; or
(4) ordering the distribution of benefits described in IC 31-9-2-98(b)(2) or IC 31-9-2-98(b)(3) that are payable after the dissolution of marriage, by setting aside to either of the parties a percentage of those payments either by assignment or in kind at the time of receipt.
As added by P.L.1-1997, SEC.7.

IC 31-15-7-5
Presumption for equal division of marital property; rebuttal
Sec. 5. The court shall presume that an equal division of the marital property between the parties is just and reasonable. However, this presumption may be rebutted by a party who presents relevant evidence, including evidence concerning the following factors, that an equal division would not be just and reasonable:
(1) The contribution of each spouse to the acquisition of the property, regardless of whether the contribution was income producing.
(2) The extent to which the property was acquired by each spouse:
(A) before the marriage; or
(B) through inheritance or gift.
(3) The economic circumstances of each spouse at the time the disposition of the property is to become effective, including the desirability of awarding the family residence or the right to dwell in the family residence for such periods as the court considers just to the spouse having custody of any children.
(4) The conduct of the parties during the marriage as related to the disposition or dissipation of their property.
(5) The earnings or earning ability of the parties as related to:
(A) a final division of property; and
(B) a final determination of the property rights of the parties.
As added by P.L.1-1997, SEC.7.

IC 31-15-7-6 Monetary judgment to spouse for expenses of postsecondary education
Sec. 6. If the court finds there is little or no marital property, the court may award either spouse a money judgment not limited to the property existing at the time of final separation. However, this award may be made only for the financial contribution of one (1) spouse toward tuition, books, and laboratory fees for the postsecondary education of the other spouse.
As added by P.L.1-1997, SEC.7. Amended by P.L.2-2007, SEC.359.

IC 31-15-7-7
Tax consequences of property division
Sec. 7. The court, in determining what is just and reasonable in dividing property under this chapter, shall consider the tax consequences of the property disposition with respect to the present and future economic circumstances of each party.
As added by P.L.1-1997, SEC.7.

IC 31-15-7-8
Security, bond, or other guarantee of division of property
Sec. 8. Upon entering an order under this chapter, the court may provide for the security, bond, or other guarantee that is satisfactory to the court to secure the division of property.
As added by P.L.1-1997, SEC.7.

IC 31-15-7-9
Repealed
(Repealed by P.L.197-1997, SEC.29.)

IC 31-15-7-9.1
Revocation or modification of property disposition orders; fraud
Sec. 9.1. (a) The orders concerning property disposition entered under this chapter (or IC 31-1-11.5-9 before its repeal) may not be revoked or modified, except in case of fraud.
(b) If fraud is alleged, the fraud must be asserted not later than six (6) years after the order is entered.
As added by P.L.2-1998, SEC.75.

IC 31-15-7-10
Enforcement
Sec. 10. Notwithstanding any other law, all orders and awards contained in a dissolution of marriage decree or legal separation decree may be enforced by:
(1) contempt;
(2) an income withholding order; or
(3) any other remedies available for the enforcement of a court order;
except as otherwise provided by this article.
As added by P.L.1-1997, SEC.7. Amended by P.L.197-1997, SEC.9; P.L.148-2006, SEC.12.



CHAPTER 8. SUPPORT OF CHILDREN AND OTHER DEPENDENTS



CHAPTER 9. CONCILIATION

IC 31-15-9-2
Costs
Sec. 2. (a) Except as provided in subsection (b), the parties shall pay the costs of conciliation procedures that the court orders.
(b) If the court determines that the parties will be unable to pay the costs without prejudicing their financial ability to provide themselves and any minor children with economic necessities, the costs shall be paid from the budget of the court.
As added by P.L.1-1997, SEC.7.



CHAPTER 9.4. MEDIATION

IC 31-15-9.4-2
Docketing; extension; report
Sec. 2. When a case is ordered to mediation, the case shall be placed on the court docket for final hearing. The mediation process must be completed not later than sixty (60) days after the mediation order is entered. However, the sixty (60) day period may be extended by the court upon the court's own motion, upon agreement of the parties, or upon the recommendation of the mediator, but may not be extended beyond the date set for final hearing. Upon completion of the mediation process, the mediator shall promptly file the mediation report.
As added by P.L.199-1997, SEC.1.



CHAPTER 10. COSTS AND ATTORNEY'S FEES

IC 31-15-10-2
Exemption for agencies
Sec. 2. Neither costs or attorney fees may be taxed against an agency, or the agency's agents, that is authorized to maintain proceedings under this article by Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17.
As added by P.L.1-1997, SEC.7. Amended by P.L.145-2006, SEC.231.






ARTICLE 16. FAMILY LAW: SUPPORT OF CHILDREN AND OTHER DEPENDENTS

CHAPTER 1. GENERAL PROVISIONS

IC 31-16-1-2
Purposes and policies of IC 31-16-1 through IC 31-16-12
Sec. 2. The purpose and policy of this chapter and IC 31-16-2 through IC 31-16-12 are to provide for child support.
As added by P.L.1-1997, SEC.8.



CHAPTER 2. ACTIONS FOR CHILD SUPPORT

IC 31-16-2-2
Cause of action established
Sec. 2. A cause of action for child support is established.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-3
Caption; standing
Sec. 3. A proceeding for child support must be commenced by the filing of a petition entitled, "In Re the support of __________". The petition may be filed by any person entitled to receive child support payments.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-4
Verified petition; averments
Sec. 4. A petition for child support:
(1) must be verified; and
(2) must set forth the following:
(A) The relationship of the parties.
(B) The present residence of each party.
(C) The names and addresses of:
(i) each living child less than twenty-one (21) years of age; and
(ii) each incapacitated child;
of the marriage.
(D) The relief sought.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-5
Service of petition and summons
Sec. 5. Whenever a petition is filed, a copy of the petition, including a copy of a summons, shall be served upon the person alleged to be responsible for child support in the same manner as service of summons in civil actions generally.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-6
Residence
Sec. 6. In an action for child support under section 2 of this chapter, one (1) of the parties must reside in the county at the time of the filing of the action. As added by P.L.1-1997, SEC.8.

IC 31-16-2-7
Responsive pleading or counter petition
Sec. 7. A responsive pleading or a counter petition may be filed under this chapter or IC 31-16-3.5 through IC 31-16-12.
As added by P.L.1-1997, SEC.8. Amended by P.L.1-2010, SEC.118.

IC 31-16-2-8
Decree; findings; scope
Sec. 8. (a) The court shall enter a decree in an action under section 2 of this chapter when the court finds:
(1) that there is a duty to support by the person alleged to have the duty;
(2) that the duty to support has not been fulfilled; and
(3) that an order should be entered under IC 31-16-6-1.
(b) The decree may include orders as provided for in IC 31-16-3.5 through IC 31-16-12.
As added by P.L.1-1997, SEC.8. Amended by P.L.1-2010, SEC.119.



CHAPTER 3. REPEALED



CHAPTER 3.5. SECURITY TO SECURE CHILD SUPPORT

IC 31-16-3.5-2
Bonds; form
Sec. 2. A bond described in section 1 of this chapter may be prepared in substantially the following form:
STATE OF INDIANA )
) SS:
COUNTY OF _________________)
)
)
IN THE MATTER OF:
)
)
Name of Parent (As the Principal)
)
Name of Parent (As the Obligee)
)
)
CHILD:
)
Name of Child
)
KNOW ALL MEN BY THESE PRESENTS, that we _________, as Principal, and _____, as Surety, are held and firmly bound unto _____, as Obligee, in the penal sum of ____ Dollars ($____), for the payment of which well and truly to be made we hereby bind ourselves and our heirs, administrators, successors, and assigns, jointly and severally, firmly by these presents.
WHEREAS, an Order was duly made and entered by the above Court in the State of Indiana, County of ____, dated ____, defining custody, parenting time, and support rights regarding the named children.
NOW THEREFORE, the conditions of this obligation are such that:
1. No right of action on this bond shall be granted for the use or benefit of any individual, partnership, corporation, or other entity, other than the named Obligee.
2. It is agreed that neither this bond nor the obligation of this

bond, nor any interest in this bond, may be assigned without the prior express written consent of the Surety.
3. Payment under this bond shall be conditioned upon the Obligee's, or the representative of the Obligee's, filing a motion with the court seeking a declaration of forfeiture of the bond and the Court's finding and entry of a final judgment ordering the Principal and Surety to make such payment. A certified copy of the filing shall be provided to the Surety at its address of record. The Surety shall make payment within thirty (30) days of receiving notification of the final judgment directly to a Trustee appointed by the Court who shall administer the funds in a fiduciary capacity.
4. The Surety shall not be liable hereunder for any amount larger than the face amount of this bond.
5. This bond and the obligation hereunder shall terminate and be of no further effect if the Court order requiring it is modified in any way without the Surety's consent, the Court order expires, or this cause is removed to another jurisdiction.
6. The Surety may file a motion with the Court for discharge of this bond and its obligation hereunder for any good cause. Good cause includes, but is not limited to, misrepresentation or fraud in the initial application for this bond, nonpayment of premium, loss of collateral, or resignation of the Indemnitor. The Surety shall give notice of any such motion to the Obligee.
NOW THEREFORE, if the Principal faithfully complies with the requirements and conditions of the Court Order within the limitations and parameters set forth therein, then this Obligation shall be void, otherwise it shall remain in full force and effect.
In witness whereof, each party to this bond has caused it to be executed at the place and on the date indicated below.
Signed, sealed and dated on this ____ day of ____, 20___.
Principal: Surety:
__________________________ _________________________
(Name and address of Principal) (Name and address of Surety)
__________________________ _________________________
(Signature of Principal) (Countersigned by attorney-in-fact)
(Surety seal)
Witness:
As added by P.L.171-2001, SEC.8. Amended by P.L.68-2005, SEC.30.

IC 31-16-3.5-3
Forfeiture; use of proceeds
Sec. 3. Upon forfeiture, the proceeds of the security, a bond, or other guarantee ordered to secure the obligation of child support, enforcement of a custody order, or enforcement of a parenting time order under this article may only be used to: (1) reimburse the nonviolating party for actual costs or damages incurred in upholding the court's order;
(2) locate and return the child to the residence as set forth in the court's order, if the security, bond, or guarantee covers custody or parenting time, or both; or
(3) reimburse reasonable fees and court costs to the court appointed trustee.
As added by P.L.171-2001, SEC.8. Amended by P.L.68-2005, SEC.31.

IC 31-16-3.5-4
Forfeiture; excess proceeds
Sec. 4. The proceeds of the security, bond, or other guarantee ordered to secure the obligation of child support ordered under this article that are not applied to the expenses described in section 3 of this chapter must be applied toward:
(1) the child's postsecondary education; or
(2) the support and maintenance of the child.
As added by P.L.171-2001, SEC.8. Amended by P.L.2-2007, SEC.360.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. CHILD SUPPORT ORDERS

IC 31-16-6-1.5
Claiming child for tax purposes; considerations; conditions
Sec. 1.5. (a) A court shall specify in a child support order which parent of a child may claim the child as a dependent for purposes of federal and state taxes.
(b) In determining which parent may claim the child as a dependent under subsection (a), the court shall consider the following:
(1) The value of claiming the child as a dependent at the marginal tax rate of each parent.
(2) The income of each parent.
(3) The age of the child or children and the number of years that the child or children could be claimed as a dependent or

dependents.
(4) Each parent's percentage of the costs of supporting the child or children.
(5) If applicable, the financial aid benefit for postsecondary education for the child or children.
(6) If applicable, the financial burden each parent assumed under the property settlement in a dissolution proceeding.
(7) Any other relevant factors.
(c) If a court designates that the noncustodial parent of a child may claim the child as a dependent for purposes of federal and state taxes, the court shall order the custodial parent of the child to take all actions necessary to release the custodial parent's claim to the exemption in the manner required under Section 152(e) of the Internal Revenue Code.
(d) If a court determines that a parent who is ordered to pay child support may claim the child as a dependent under subsection (a), the court shall include in the order that the parent may only claim the child as a dependent for federal and state tax purposes if the parent has paid at least ninety-five percent (95%) of the parent's child support for the calendar year for which the parent is ordered to claim the child as a dependent by January 31 of the following year.
As added by P.L.210-2011, SEC.4. Amended by P.L.6-2012, SEC.203.

IC 31-16-6-2
Expenses for child's education and health care; Title IV-D fees
Sec. 2. (a) The child support order or an educational support order may also include, where appropriate:
(1) amounts for the child's education in elementary and secondary schools and at postsecondary educational institutions, taking into account:
(A) the child's aptitude and ability;
(B) the child's reasonable ability to contribute to educational expenses through:
(i) work;
(ii) obtaining loans; and
(iii) obtaining other sources of financial aid reasonably available to the child and each parent; and
(C) the ability of each parent to meet these expenses;
(2) special medical, hospital, or dental expenses necessary to serve the best interests of the child; and
(3) fees mandated under Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669).
(b) If the court orders support for a child's educational expenses at a postsecondary educational institution under subsection (a), the court shall reduce other child support for that child that:
(1) is duplicated by the educational support order; and
(2) would otherwise be paid to the custodial parent.
As added by P.L.1-1997, SEC.8. Amended by P.L.2-2007, SEC.361.
IC 31-16-6-3
Setting aside parent's property
Sec. 3. As part of the child support order the court may set apart the part of the property of either parent or both parents that appears necessary and proper for the support of the child.
As added by P.L.1-1997, SEC.8.

IC 31-16-6-4
Medical support
Sec. 4. (a) A child support order must require either parent or both parents to provide medical support for the child through health insurance coverage if the health insurance coverage is available to the parent at a reasonable cost.
(b) An order for medical support under this section shall be enforced under 42 U.S.C. 666(a)(19).
As added by P.L.1-1997, SEC.8. Amended by P.L.86-2002, SEC.10; P.L.103-2007, SEC.18; P.L.80-2010, SEC.29.

IC 31-16-6-5
Security, bond, or other guarantees
Sec. 5. Upon entering an order under section 1 of this chapter, the court may provide for such security, bond, or other guarantee that is satisfactory to the court to secure the obligation to make child support payments.
As added by P.L.1-1997, SEC.8.

IC 31-16-6-6
Termination of child support; emancipation
Sec. 6. (a) The duty to support a child under this chapter, which does not include support for educational needs, ceases when the child becomes nineteen (19) years of age unless any of the following conditions occurs:
(1) The child is emancipated before becoming nineteen (19) years of age. In this case the child support, except for the educational needs outlined in section 2(a)(1) of this chapter, terminates at the time of emancipation, although an order for educational needs may continue in effect until further order of the court.
(2) The child is incapacitated. In this case the child support continues during the incapacity or until further order of the court.
(3) The child:
(A) is at least eighteen (18) years of age;
(B) has not attended a secondary school or postsecondary educational institution for the prior four (4) months and is not enrolled in a secondary school or postsecondary educational institution; and
(C) is or is capable of supporting himself or herself through employment.
In this case the child support terminates upon the court's finding

that the conditions prescribed in this subdivision exist. However, if the court finds that the conditions set forth in clauses (A) through (C) are met but that the child is only partially supporting or is capable of only partially supporting himself or herself, the court may order that support be modified instead of terminated.
(b) For purposes of determining if a child is emancipated under subsection (a)(1), if the court finds that the child:
(1) is on active duty in the United States armed services;
(2) has married; or
(3) is not under the care or control of:
(A) either parent; or
(B) an individual or agency approved by the court;
the court shall find the child emancipated and terminate the child support.
As added by P.L.1-1997, SEC.8. Amended by P.L.2-2007, SEC.362; P.L.80-2010, SEC.30; P.L.111-2012, SEC.2.

IC 31-16-6-7
Effect of child's emancipation or death of parent obligated to pay support
Sec. 7. (a) Unless otherwise agreed in writing or expressly provided in the order, provisions for child support are terminated:
(1) by the emancipation of the child; but
(2) not by the death of the parent obligated to pay the child support.
(b) If the parent obligated to pay support dies, the amount of support may be modified or revoked to the extent just and appropriate under the circumstances on petition of representatives of the parent's estate.
As added by P.L.1-1997, SEC.8.

IC 31-16-6-8
Repealed
(Repealed by P.L.197-1997, SEC.29.)

IC 31-16-6-9
Duty to furnish information; exception
Sec. 9. (a) The custodial parent and noncustodial parent shall furnish the following information to the clerk of the court for entry into the Indiana support enforcement tracking system (ISETS) or its successor statewide automated support enforcement system at the time of the issuance or modification of a child support order:
(1) Except as provided in subsection (b), the parent's:
(A) Social Security number;
(B) current residence and mailing address;
(C) telephone numbers;
(D) date of birth; and
(E) driver's license number.
(2) The name, telephone number, and address of the parent's

employer.
(b) An individual certified as a program participant in the address confidentiality program under IC 5-26.5 is not required to provide the individual's current residence and mailing address if the individual provides an address designated by the office of the attorney general under IC 5-26.5 as the individual's current residence and mailing address.
As added by P.L.80-2010, SEC.31. Amended by P.L.128-2012, SEC.35.

IC 31-16-6-10
Notice of change of address, federal assistance, and other conditions affecting support order; exception
Sec. 10. (a) Except as provided in subsection (c), a party affected by a support order shall inform the clerk of the court and the state central collection unit established within the child support bureau by IC 31-25-3-1 of any change of address not more than fifteen (15) days after the party's address is changed.
(b) At the time of the issuance or modification of a support order, the parties affected by the order shall inform the clerk of the court and the state central collection unit established within the child support bureau by IC 31-25-3-1 of:
(1) whether any of the parties is receiving or has received assistance under the:
(A) federal Aid to Families with Dependent Children program (42 U.S.C. 601 et seq.); or
(B) federal Temporary Assistance for Needy Families (TANF) program (45 CFR 260 et seq.); and
(2) the Social Security number of any child affected by the order.
The Social Security number required under subdivision (2) shall be maintained in the Indiana support enforcement tracking system (ISETS) or its successor statewide automated support enforcement system and shall be kept confidential and may be used only to carry out the purposes of the Title IV-D program.
(c) A party who is an individual certified as a program participant in the address confidentiality program under IC 5-26.5 is not required to provide the individual's current residence and mailing address if the individual provides an address designated by the office of the attorney general under IC 5-26.5 as the individual's principal residence and mailing address.
As added by P.L.80-2010, SEC.32. Amended by P.L.128-2012, SEC.36.



CHAPTER 6.4. MEDIATION

IC 31-16-6.4-2
Docketing; extension; report
Sec. 2. When a case is ordered to mediation, the case shall be placed on the court docket for final hearing. The mediation process must be completed not later than sixty (60) days after the mediation order is entered. However, the sixty (60) day period may be extended by the court upon the court's own motion, upon agreement of the parties, or upon the recommendation of the mediator, but may not be extended beyond the date set for final hearing. Upon completion of the mediation process, the mediator shall promptly file the mediation report.
As added by P.L.199-1997, SEC.2.



CHAPTER 7. REPEALED



CHAPTER 8. MODIFICATION OF CHILD SUPPORT OR MAINTENANCE ORDERS

IC 31-16-8-2
Medical support
Sec. 2. The court shall modify a support order to require either parent or both parents to provide medical support for the child through the health insurance coverage if a Title IV-D agency, authorized under the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17, petitions for the modification and the coverage is available to the parent at a reasonable cost.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.232; P.L.80-2010, SEC.33.

IC 31-16-8-3
Security, bond, or guarantee
Sec. 3. The court may provide in a modification of a support order for the security, bond, or other guarantee that is satisfactory to the court to secure the obligation to make support payments.
As added by P.L.171-2001, SEC.9.



CHAPTER 9. METHOD OF PAYMENT OF SUPPORT

IC 31-16-9-1
Clerk or state central collection unit as trustee for remittance
Sec. 1. (a) This subsection applies before January 1, 2007. Upon entering an order for support in:
(1) a dissolution of marriage decree under IC 31-15-2;
(2) a legal separation decree under IC 31-15-3; or
(3) a child support decree under IC 31-16-2;
the court shall require that support payments be made through the clerk of the circuit court as trustee for remittance to the person entitled to receive payments, unless the court has reasonable grounds for providing or approving another method of payment.
(b) Beginning January 1, 2007, except as provided in subsection (c), upon entering an order for support in:
(1) a dissolution of marriage decree under IC 31-15-2;
(2) a legal separation decree under IC 31-15-3; or
(3) a child support decree under IC 31-16-2;
the court shall require that support payments be made through the clerk of the circuit court or the state central collection unit established by IC 31-33-1.5-8, as trustee for remittance to the person entitled to receive payments, unless the court has reasonable grounds for providing or approving another method of payment.
(c) Beginning January 1, 2007, child support payments that are paid in cash must be paid to a clerk of the circuit court, and all noncash payments must be paid to the state central collection unit established within the child support bureau by IC 31-25-3-1.
As added by P.L.1-1997, SEC.8. Amended by P.L.197-1997, SEC.10; P.L.148-2006, SEC.13; P.L.3-2008, SEC.231.

IC 31-16-9-2
Records; accounting
Sec. 2. (a) The clerk of the circuit court shall maintain records listing the following:
(1) The amount of the payments.
(2) The date when payments are required to be made. (3) The names and addresses of the parties affected by the order.
(4) The information required to be submitted to the clerk under sections 3 and 4 of this chapter.
(b) If the clerk elects under IC 5-13-6-4(a) not to follow the accounting and depository procedures required by IC 5-13-6, the clerk shall comply with IC 5-13-6-4(b).
As added by P.L.1-1997, SEC.8.

IC 31-16-9-3
Notice of change of address, federal assistance, and other conditions affecting support order
Sec. 3. (a) A party affected by a support order shall inform the clerk and the state central collection unit established within the child support bureau by IC 31-25-3-1 of any change of address not more than fifteen (15) days after the party's address is changed.
(b) At the time of the issuance or modification of a support order, the parties affected by the order shall inform the clerk of the court and the state central collection unit established within the child support bureau by IC 31-25-3-1 of:
(1) whether any of the parties is receiving or has received assistance under the:
(A) federal Aid to Families with Dependent Children program (42 U.S.C. 601 et seq.); or
(B) federal Temporary Assistance for Needy Families (TANF) program (45 CFR 260 et seq.); and
(2) the Social Security number of any child affected by the order.
The Social Security number required under subdivision (2) shall be kept confidential and used only to carry out the purposes of the Title IV-D program.
As added by P.L.1-1997, SEC.8. Amended by P.L.213-1999, SEC.11; P.L.148-2006, SEC.14; P.L.1-2007, SEC.192; P.L.3-2008, SEC.232; P.L.1-2009, SEC.158.

IC 31-16-9-4
Duty to furnish Social Security number and employer information
Sec. 4. The custodial parent and the noncustodial parent shall furnish the following information to the clerk of the court and the state central collection unit at the time of the issuance or modification of a child support order:
(1) The parent's Social Security number.
(2) The name and address of the parent's employer.
As added by P.L.1-1997, SEC.8. Amended by P.L.138-2001, SEC.11; P.L.148-2006, SEC.15.

IC 31-16-9-5
Duty of noncustodial parent to furnish employer and health insurance information and Social Security number
Sec. 5. In all cases administered by the Title IV-D agency, the

court shall order the noncustodial parent to inform the Title IV-D agency and the court of the following:
(1) The name and address of the noncustodial parent's current employer.
(2) Access to health insurance.
(3) Specific health insurance policy information.
(4) The noncustodial parent's Social Security number.
As added by P.L.1-1997, SEC.8.

IC 31-16-9-6
Accounting of future expenditures
Sec. 6. At the time of entering an order for support or at any subsequent time, the court may order, upon a proper showing of necessity, the spouse or other person receiving support payments to provide an accounting to the court of future expenditures upon such terms and conditions as the court decrees.
As added by P.L.1-1997, SEC.8.



CHAPTER 10. CHILD SUPPORT PAYMENTS TO THIRD PARTIES

IC 31-16-10-2
Forwarding of payments to Title IV-D agency
Sec. 2. (a) If the clerk of the court or the state central collection unit is notified by the Title IV-D agency or the agency's designee that:
(1) the child who is the beneficiary of a support order is receiving assistance under the:
(A) federal Temporary Assistance for Needy Families (TANF) program (45 CFR 260 et seq.); or
(B) Title IV-E assistance program (42 U.S.C. 670 et seq.);
(2) an assignment of support rights in favor of the state is in effect against the person obligated to make child support payments; and
(3) the Title IV-D agency has sent notice to the child support obligor and obligee;
the clerk of the court or the state central collection unit shall forward the child support payments directly to the Title IV-D agency without further order of the court.
(b) The Title IV-D agency shall disburse the payments in accordance with federal regulations governing the Title IV-D program.
As added by P.L.1-1997, SEC.8. Amended by P.L.148-2006, SEC.16; P.L.1-2007, SEC.193; P.L.1-2009, SEC.159; P.L.128-2012, SEC.38.

IC 31-16-10-3
Use of child support exclusively for child's benefit; Title IV-D disbursements and fees Sec. 3. (a) Any person or agency named in section 1 or 2 of this chapter is entitled to receive the child support payments from the clerk of the circuit court or the person obligated to make the payments. The payments shall be used solely for the benefit of the child entitled to receive the payments.
(b) If the payment has been assigned to the state agency administering Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669), the payments shall be disbursed in accordance with federal regulations governing the Title IV-D program. The court may allow the agency to receive a reasonable fee for services provided under this chapter. The agency shall make financial reports in connection with such services at the time and in the manner that is prescribed by the court or required by law.
As added by P.L.1-1997, SEC.8.



CHAPTER 11. COSTS AND ATTORNEY'S FEES

IC 31-16-11-2
Exemption for Title IV-D agencies
Sec. 2. Neither costs or attorney's fees may be taxed against an agency, or the agency's agents, that is authorized to maintain proceedings under this chapter, IC 31-16-2 through IC 31-16-10, or IC 31-16-12 by Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.233.



CHAPTER 12. ENFORCEMENT OF CHILD SUPPORT ORDERS

IC 31-16-12-2
Delinquent child support payments; interest charges
Sec. 2. The court may, upon a request by the person or agency entitled to receive child support payments, order interest charges of not more than one and one-half percent (1 1/2%) per month to be paid on any delinquent child support payment. The person or agency may apply for interest if support payments are not made in accordance with the support order. Accrued interest charges may be collected in the same manner as support payments under IC 31-16-9.
As added by P.L.1-1997, SEC.8.

IC 31-16-12-3
Arrearages; court orders
Sec. 3. (a) The obligation of a person to pay child support arrearages does not terminate when the person's duty to support a child ceases under IC 31-16-6-6 (or IC 31-1-11.5-12(e) before its repeal). The statutes applicable to the collection of child support obligations are applicable to the collection of child support arrearages described in this section.
(b) The court, upon request of a person or an agency entitled to receive child support payments, may issue an order that contains any of the following:
(1) A determination of the amount of child support arrearage due to a person or an agency entitled to receive child support payments.
(2) An order directing a person to pay the child support arrearage.
(3) The schedule and other terms on which a person is to pay a

child support arrearage.
(4) Any other provision that the court determines to be appropriate.
An order issued under this subsection is enforceable to the same extent as an order or award in a child support decree.
As added by P.L.1-1997, SEC.8. Amended by P.L.39-2002, SEC.2.

IC 31-16-12-4
Enforcement of judgment; income withholding order
Sec. 4. Upon application to the court for enforcement of an order for support, the court may:
(1) enforce a judgment created under IC 31-16-16-2 (or IC 31-2-11-8 before its repeal) against the person obligated to pay support;
(2) issue an income withholding order as provided in IC 31-16-15-0.5; or
(3) implement an income withholding order as provided in IC 31-16-15-2.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.20.

IC 31-16-12-5
Additional remedies
Sec. 5. The enforcement remedies provided under this chapter are in addition to other remedies available for collecting delinquent support.
As added by P.L.1-1997, SEC.8.

IC 31-16-12-6
Contempt
Sec. 6. (a) If the court finds that a party is delinquent as a result of an intentional violation of an order for support, the court may find the party in contempt of court. If an action or request to enforce payment of a child support arrearage is commenced not later than ten (10) years after:
(1) the child becomes eighteen (18) years of age; or
(2) the emancipation of the child;
whichever occurs first, the court may, upon a request by the person or agency entitled to receive child support arrearages, find a party in contempt of court.
(b) The court may order a party who is found in contempt of court under this section to:
(1) perform community restitution or service without compensation in a manner specified by the court; or
(2) seek employment.
(c) The court may order a party who is alleged to be in contempt of court under this section to show cause as to why the party should not be held in contempt for violating an order for support. The order to show cause must set forth:
(1) the contempt allegations;
(2) the failure to pay child support allegations; (3) when the court issued the order for support;
(4) the party's history of child support payments;
(5) the specific:
(A) date and time when; and
(B) place where;
the party is required to show cause in the court; and
(6) the party's arrearage.
As added by P.L.1-1997, SEC.8. Amended by P.L.32-2000, SEC.18; P.L.123-2001, SEC.3; P.L.86-2002, SEC.11; P.L.131-2009, SEC.11.

IC 31-16-12-6.5
Failure to respond to order to show cause; escrow
Sec. 6.5. (a) If a party fails to respond to an order to show cause issued under section 6(c) of this chapter by the date and time specified in the order to show cause, the court may issue a bench warrant for the party to be arrested and brought to the court to respond to the order to show cause.
(b) The court must determine an escrow that a party ordered to show cause under section 6(c) of this chapter is required to deposit with the clerk of the circuit court before the hearing to show cause. If the child support arrearage amount is less than five hundred dollars ($500), the court shall set the required escrow at the amount of the arrearage. If the arrearage is more than five hundred dollars ($500), the court shall set the required escrow at not less than five hundred dollars ($500) and not more than one hundred percent (100%) of the arrearage.
(c) All escrow received by a clerk of the circuit court under this section shall be deposited in a single account. The clerk shall:
(1) keep an accounting of all money deposited in the escrow account;
(2) issue a receipt to any person who pays money to the clerk under this section; and
(3) transfer money out of the escrow account only after receiving an order to transfer money issued by the court that issued the bench warrant.
(d) If a party is arrested under subsection (a), the party shall remain in custody until the hearing to show cause unless the party posts the escrow amount required in the bench warrant.
(e) If a party is arrested outside the business hours of the clerk of the circuit court, the party may post the escrow amount stated in the bench warrant with the arresting officer.
(f) The arresting officer or clerk receiving an escrow amount shall give the party a receipt for the escrow on a form substantially as follows:
"Date:_____________________
Escrow received from____________________ (referred to in this receipt as respondent) to assure the performance of the respondent's child support arrearage. The respondent shall appear for a hearing to show cause at ________(time) on _________(date) at the following address: _______________________________________________________
_______________________________________________________
(Address to be furnished by respondent for receipt of notice.)
The hearing is for the respondent to answer an order to show cause. If the respondent is found to be in contempt, further proceedings related to the respondent's contempt may occur.
If the respondent fails to appear at the time and date listed above, fails to submit to the jurisdiction of the court, or fails to abide by the court's orders, the Court may direct the Clerk of the Circuit Court to distribute the escrow deposited with the Clerk of the Circuit Court under state and federal child support distribution laws.
If the respondent appears at the time and location indicated above and the Court determines the respondent owes an arrearage under the support order that is the basis of the order to show cause or owes any costs to the Court, the Court may direct the Clerk of the Circuit Court to distribute the escrow deposited with the Clerk of the Circuit Court under state and federal child support distribution laws.
By depositing the escrow amount and accepting this receipt, the recipient of this receipt waives a claim to the money following a Court order for distribution of child support.
Printed name and signature of person receiving escrow deposit: ______________________
Agency or department of person receiving escrow deposit: __________________________.".
(g) A law enforcement officer who receives escrow money under this section shall deposit the money with the clerk of the circuit court that issued the bench warrant within two (2) business days after receiving the escrow money.
(h) If a party is arrested under subsection (a) and cannot post the escrow amount required in the bench warrant, the party is entitled to a hearing within forty-eight (48) hours after the party's arrest, excluding weekends and holidays, if the court is able to hold the hearing within that period. If the court cannot hold a hearing within forty-eight (48) hours, the court shall review the escrow amount ordered in the bench warrant, may modify the escrow amount in the bench warrant to ensure that the party appears at future hearings, and shall set a date for a hearing. At the hearing, the party shall explain to the court why the party cannot post the required escrow deposit required by the bench warrant. The party shall also respond to the court's order to show cause.
(i) If a party fails to appear at a hearing to respond to an order to show cause issued under this section after the party deposited the escrow amount set in the bench warrant, the court shall order the clerk of the circuit court to distribute the escrow under state and federal child support distribution laws. The court may also issue an additional bench warrant under subsection (a) for the party to respond to additional contempt charges.
(j) If a party posts the escrow amount set in a bench warrant, at a hearing to respond to an order to show cause under this section, the court shall determine how the escrow amount deposited is to be

distributed under state and federal child distribution laws. If the escrow amount deposited exceeds the arrearage, the party is entitled to a refund.
(k) The court may set aside a finding of contempt under this section if the court finds, based on the hearing held under this section, that the party is in compliance with the court's orders.
(l) If a court finds a person to be in contempt of court under this section, the court may punish the person for contempt of court under IC 34-47.
As added by P.L.131-2009, SEC.12.

IC 31-16-12-7
Suspension of delinquent person's driving privileges
Sec. 7. If a court finds that a person is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for support, the court shall issue an order to the bureau of motor vehicles:
(1) stating that the person is delinquent; and
(2) ordering the following:
(A) If the person who is the subject of the order holds a driving license or permit on the date of issuance of the order, that the driving privileges of the person be suspended until further order of the court.
(B) If the person who is the subject of the order does not hold a driving license or permit on the date of issuance of the order, that the bureau may not issue a driving license or permit to the person until the bureau receives a further order of the court.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.234.

IC 31-16-12-8
Suspension or denial of delinquent person's professional license
Sec. 8. If a court finds that a person who is an applicant (as defined in IC 25-1-1.2-1), a practitioner (as defined in IC 25-1-1.2-6), an attorney, or a licensed teacher is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for support, the court shall issue an order to the board regulating the practice of the person's profession or occupation:
(1) requiring that the person's or practitioner's license be suspended until further order of the court; or
(2) ordering the board not to issue a license to the person who is the subject of the order if the person does not currently hold a license.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.235.

IC 31-16-12-9
Suspension of delinquent person's horse racing commission or gaming commission license Sec. 9. If a court finds that a person who holds a license issued under IC 4-31-6, IC 4-33, or IC 4-35 is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to:
(1) the Indiana horse racing commission if the person holds a license issued under IC 4-31-6; or
(2) the Indiana gaming commission if the person holds a license issued under IC 4-33 or IC 4-35;
requiring that the person's license be suspended until further order of the court.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.236; P.L.80-2010, SEC.34.

IC 31-16-12-10
Suspension, denial, or nonrenewal of delinquent person's insurance, recovery, or bail agent's license
Sec. 10. If a court finds that a person who holds a license or who is an applicant for a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3 is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to the commissioner of the department of insurance:
(1) requiring that the person's license be suspended until further order of the court;
(2) ordering the commissioner not to issue a license to the person who is the subject of the order if the person does not currently hold a license; or
(3) ordering the commissioner not to renew the license of a person who is the subject of the order.
As added by P.L.1-1997, SEC.8. Amended by P.L.132-2001, SEC.23; P.L.145-2006, SEC.237.

IC 31-16-12-11
Payment of arrearage; stay of order to licensing authority
Sec. 11. Notwithstanding section 7, 8, 9, or 10 of this chapter, the court may stay the issuance of an order under section 7, 8, 9, or 10 of this chapter (or IC 31-1-11.5-13(j), IC 31-1-11.5-13(k), IC 31-1-11.5-13(l), or IC 31-1-11.5-13(m) before the repeal of IC 31-1-11.5-13) if:
(1) the person pays the child support arrearage in full; or
(2) an income withholding order under IC 31-16-15 (or IC 31-2-10 before its repeal) is implemented and a payment plan to pay the arrearage is established.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.21.

IC 31-16-12-12
Registration of child support order
Sec. 12. (a) This section applies if:
(1) the parent who is entitled to receive child support; and
(2) the parent who is ordered to pay child support;
are both present in Indiana. (b) The parent who is entitled to receive child support may register a child support order issued by another Indiana court or foreign court for the sole purpose of enforcement in accordance with IC 31-18-6-1 through IC 31-18-6-8 of the Uniform Interstate Family Support Act.
As added by P.L.1-1997, SEC.8.

IC 31-16-12-13
Suspension, denial, or nonrenewal of delinquent person's employee's permit
Sec. 13. If a court finds that a person who holds or has applied for an employee's permit issued under IC 7.1-3-18-9(a)(3) is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to the alcohol and tobacco commission that:
(1) requires the person's employee's permit be suspended until further order of the court;
(2) orders the chairman of the alcohol and tobacco commission not to issue an employee's permit to the person who is the subject of the order if the person does not currently hold an employee's permit; or
(3) orders the chairman of the alcohol and tobacco commission not to renew the employee's permit of the person who is the subject of the order.
As added by P.L.80-2010, SEC.35.

IC 31-16-12-14
Due process met for notice and service of process; service in contempt proceedings
Sec. 14. (a) Except as otherwise provided in subsection (b), in any subsequent child support enforcement action between the parties, upon sufficient showing that diligent effort has been made to ascertain the location of the party by a prosecuting attorney, private attorney, or private entity operating under an agreement or contract described in IC 31-25-4-13.1, the court or administrative agency with jurisdiction shall deem state due process requirements for notice and service of process to be met with respect to the party required to provide notice, upon mailing of written notice to the other party at the most recent residential or employer address that is filed with the clerk or state central collection unit.
(b) IC 34-47-4 applies to service of an order directing an obligor to appear in a contempt proceeding.
As added by P.L.80-2010, SEC.36.



CHAPTER 12.5. SEIZURE OF STATE INCOME TAX REFUNDS FOR DELINQUENT CHILD SUPPORT

IC 31-16-12.5-2
Petition; procedure; intervention
Sec. 2. (a) A custodial parent may file a petition for a setoff of child support from a state income tax refund payable to a child support obligor in:
(1) the court that entered the original child support order; or
(2) a court of competent jurisdiction located in the county of residence of the custodial parent.
(b) The petition must be verified and must include all of the following:
(1) The full name of:
(A) the obligor;
(B) the custodial parent; and
(C) each child to whom the obligor owes child support.
(2) An averment that:
(A) the obligor's aggregate child support arrearage on the date the petition is filed is at least one thousand five hundred dollars ($1,500); and
(B) the obligor has intentionally violated the terms of the most recent child support order.
(3) An indication of whether the custodial parent:
(A) has received or is receiving assistance under the Title IV-A program; or
(B) has assigned child support payments under IC 12-14-7-1;
during the period for which child support is owed by the obligor.
(c) The court shall notify the child support bureau of the department of the pendency of an action under this chapter if the petition:
(1) indicates under subsection (b)(3)(A) that the custodial parent has received or is receiving assistance; or
(2) indicates under subsection (b)(3)(B) that an assignment has occurred.
(d) The state has a right to intervene as a party in a hearing under this chapter if the custodial parent has received or is receiving assistance as described in subsection (b)(3)(A) or if an assignment as described in subsection (b)(3)(B) has occurred.
As added by P.L.27-2004, SEC.4. Amended by P.L.145-2006, SEC.238.
IC 31-16-12.5-3
Prohibition
Sec. 3. A custodial parent may not bring an action under this chapter with respect to an obligor's state income tax refund for a calendar year if the child support bureau has initiated an action under IC 6-8.1-9.5 to set off the obligor's tax refund for that calendar year.
As added by P.L.27-2004, SEC.4.

IC 31-16-12.5-4
Determination of refund eligibility and filing status
Sec. 4. (a) A court that receives a petition under section 2 of this chapter shall send an order requiring the department of state revenue to determine the obligor's eligibility for a state income tax refund, whether the obligor filed a joint state income tax return, and if the obligor filed a joint state income tax return, the name and address of the individual with whom the obligor filed the joint state income tax return, if the court preliminarily determines that probable cause exists to believe that the obligor named in the petition:
(1) was at least one thousand five hundred dollars ($1,500) in arrears on child support payments at the time the custodial parent filed the petition under section 2 of this chapter; and
(2) has intentionally violated the terms of the most recent support order.
(b) The department of state revenue, upon receiving an order under subsection (a), shall notify the court whether the obligor named in the order:
(1) is eligible for a state income tax refund; and
(2) has filed a joint state income tax return, and if the obligor has filed a joint state income tax return, the name and address of the individual with whom the obligor filed the joint state income tax return.
As added by P.L.27-2004, SEC.4. Amended by P.L.2-2005, SEC.75.

IC 31-16-12.5-5
Hearing; notice
Sec. 5. (a) If the court receives notification under section 4(b) of this chapter that the obligor is eligible for a state income tax refund, the court shall set the matter for a hearing at least thirty (30) days after the date that the court receives notification under section 4(b) of this chapter.
(b) If the court sets the matter for a hearing under subsection (a), the court must send notice of the hearing by certified mail, return receipt requested, to the most recent address of the obligor. The notice must include the date of the hearing and a copy of the petition filed under section 2 of this chapter.
(c) If the court receives notification under section 4(b) of this chapter that the obligor filed a joint state income tax return, the court shall send a notice to the individual with whom the obligor filed a joint state income tax return by certified mail, return receipt requested, and inform the individual: (1) of the hearing date;
(2) that the court may order the individual's and obligor's joint state income tax refund to be intercepted for the obligor's past due child support payments; and
(3) that the individual may petition the court or provide testimony at the hearing that the individual believes that part of the individual's and obligor's joint state income tax refund should not be intercepted for the obligor's child support and should be paid to the individual.
As added by P.L.27-2004, SEC.4.

IC 31-16-12.5-6
Final order; deadline
Sec. 6. (a) The court shall issue a final order for a state income tax refund setoff following a hearing under this chapter if the court determines by clear and convincing evidence that the obligor named in the petition:
(1) is at least one thousand five hundred dollars ($1,500) in arrears on child support payments; and
(2) has intentionally violated the terms of the most recent child support order applying to the obligor.
(b) The final order must include the amount of child support arrearage that the department of state revenue shall withhold from the obligor's state income tax refund and the obligor's Social Security number.
(c) In order for the setoff to take effect with respect to a state income tax refund, the final order of the court must be received by the department of state revenue before November 1 of the taxable year for which the tax refund is payable.
As added by P.L.27-2004, SEC.4.

IC 31-16-12.5-7
Distribution of refund
Sec. 7. (a) The department of state revenue shall submit the refund amount set forth in the final order to the clerk of the circuit court for distribution.
(b) If the custodial parent:
(1) has received or is receiving assistance under the Title IV-A program; or
(2) has assigned child support payments under IC 12-14-7-1;
during the period of time for which child support is owed by the obligor, the court shall determine whether a portion of the refund must be distributed to the state under subsection (c).
(c) If the court determines that an amount is owed to the state under subsection (b), the court shall order the clerk of the circuit court to distribute the refund:
(1) to the state in an amount determined by the court; and
(2) to the custodial parent in any amount remaining after distribution under subdivision (1).
As added by P.L.27-2004, SEC.4.
IC 31-16-12.5-8
Interest charges
Sec. 8. A final order issued under section 6 of this chapter may include interest charges in an amount determined under IC 31-14-12-1 or IC 31-16-12-2.
As added by P.L.27-2004, SEC.4.

IC 31-16-12.5-9
Fee
Sec. 9. A custodial parent may not be charged a fee to seek a setoff of a state income tax refund.
As added by P.L.103-2007, SEC.22.



CHAPTER 13. REGISTRATION OF CHILD SUPPORT ORDERS FOR ENFORCEMENT PURPOSES



CHAPTER 14. ACTIONS FOR SUPPORT OF DEPENDENTS BY DEPENDENT SPOUSE

IC 31-16-14-2
Commencement of action; contents of complaint
Sec. 2. (a) A dependent spouse may bring an action under section 1 of this chapter by filing a complaint against the other spouse and against other persons who may be joined as codefendants in the action under section 1(b) of this chapter. The complaint must contain the following:
(1) An allegation of the marriage of the dependent spouse and the other spouse.
(2) The name and age of each dependent child living with or in the custody of the dependent spouse.
(3) A statement that the dependent spouse may bring the action

for a reason described in section 1(a) of this chapter.
(4) The most specific possible description of the real and personal property of the other spouse that is in Indiana.
(5) An allegation of the probable value of the real and personal property of the other spouse that is in Indiana.
(6) The circumstances and mode of life of the dependent spouse and other spouse.
(7) The amount necessary to support the dependent spouse and dependent children.
(b) If other persons are joined as codefendants in the action under section 1(b) of this chapter, the complaint described in subsection (a) must also contain the following:
(1) An allegation that the other persons:
(A) are indebted to either spouse; or
(B) have rights, credits, or choses in action that belong to either spouse and that are in the possession or control of the other persons.
(2) An allegation of the amount of indebtedness under subdivision (1)(A).
(3) An allegation of the value of the rights, credits, and choses in action described in subdivision (1)(B).
As added by P.L.1-1997, SEC.8.

IC 31-16-14-3
Process
Sec. 3. Process in actions brought under this chapter is the same as in other civil actions.
As added by P.L.1-1997, SEC.8.

IC 31-16-14-4
Hearing; determination; order to pay money; judicial sale or lease; receivership
Sec. 4. The court shall hold a hearing on the complaint and make a determination. If the court finds that the allegations in the complaint are true, the court may do any of the following:
(1) Order the defendant spouse to pay an amount that is just, equitable, and in the best interests of the dependent spouse and dependent children.
(2) Order the defendant spouse's real or personal property, or both, to be sold to the highest bidder on terms and upon notice as directed by the court.
(3) Order:
(A) the defendant spouse's real property or a part of the defendant spouse's real property to be leased; and
(B) the proceeds of the lease to be applied to the support of the dependent spouse and dependent children.
(4) Appoint a receiver of the defendant spouse's estate, require the receiver to take an oath and obtain a bond, and order the receiver to:
(A) reduce the estate to possession; (B) collect the defendant spouse's rights, credits, and choses in action;
(C) manage, sell, mortgage, or lease the defendant spouse's real property; and
(D) sell the defendant spouse's personal property.
(5) Order other parties who are joined in the action under section 1(b) of this chapter to:
(A) pay indebtedness owed to the defendant spouse; or
(B) relinquish possession or control of the defendant spouse's rights, credits, and choses in action or other property;
to provide support for the dependent spouse and dependent children.
As added by P.L.1-1997, SEC.8.

IC 31-16-14-5
Dependent spouse's collection of other spouse's debts; lease or mortgage of other spouse's real property; disposition of proceeds
Sec. 5. If the court orders support to be paid under this chapter, the court may, without appointing a receiver, authorize the dependent spouse to:
(1) collect debts owed to the other spouse; and
(2) lease or mortgage any part of the other spouse's real property and apply the proceeds of the mortgage or lease to the support of the dependent spouse and dependent children.
As added by P.L.1-1997, SEC.8.

IC 31-16-14-6
Action to modify order made under this chapter
Sec. 6. An action to modify an order made under this chapter may be initiated by filing a complaint and providing notice in accordance with sections 2 and 3 of this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-14-7
Sales of real property
Sec. 7. If real property is sold under this chapter:
(1) the sale must be made by a receiver or commissioner appointed by the court for that purpose;
(2) the sale must be of the entire fee;
(3) the court may confirm the sale;
(4) the court may order deeds;
(5) the court may require the purchaser to:
(A) obtain a mortgage; or
(B) provide security; and
(6) the purchaser's title may not be questioned collaterally if:
(A) the defendant spouse had personal service of process; or
(B) the defendant spouse:
(i) left Indiana or could not be found; and
(ii) received service of process by publication. As added by P.L.1-1997, SEC.8.



CHAPTER 15. CHILD SUPPORT INCOME WITHHOLDING ORDERS

IC 31-16-15-0.5
Income withholding orders; stay
Sec. 0.5. (a) Except as provided in subsection (c), in any proceeding in which a court has ordered, modified, or enforced periodic payments of child support, the court shall include a provision ordering that child support payments be immediately withheld from the income of the obligor in an amount necessary to comply with the support order, including amounts for current child support obligations, child support arrearage, medical support, interest, and fees.
(b) Except as provided in subsection (c), a court or Title IV-D agency shall implement an order for immediate income withholding under subsection (a):
(1) if the address of the obligor's income payor is known, not more than fifteen (15) calendar days after the date of the issuance of a support order; or
(2) if the address of the obligor's income payor is not known, not more than fifteen (15) calendar days after the date the address of the obligor's income payor becomes known.
(c) A court may stay implementation of an income withholding order only if one (1) or more of the following occurs:
(1) One (1) of the parties demonstrates and the court finds good cause not to order immediate income withholding by finding all of the following:
(A) A stay of implementation of the income withholding order is in the best interests of the child.
(B) The obligor has a history of substantially uninterrupted, full, and timely child support payments, other than payments made through an income withholding order or another mandatory process of previously ordered child support, during the previous twelve (12) months.
(C) The court issues a written finding that an income withholding order would cause an extraordinary hardship on the obligor.
(2) The parties submit a written agreement that:
(A) meets the requirements under subsection (d);
(B) is approved by the court; and
(C) is entered into the record of the court.
(d) A written agreement described in subsection (c)(2) must meet the following requirements: (1) Contain the following:
(A) A statement that an income withholding order is not implemented immediately but that an income withholding order will be implemented if the:
(i) obligor's child support and arrearage payments become delinquent; or
(ii) obligor requests implementation of the income withholding order.
(B) A detailed description of an alternative payment arrangement between the parties to ensure the timely payment of child support.
(2) Contain a provision that the obligor shall provide current information to the court concerning the following:
(A) The name, address, and telephone number of the obligor's place of employment.
(B) Any health coverage available to the obligor as a benefit of employment or maintained by the obligor, including information on the:
(i) name of the carrier (as defined in IC 27-8-10-1);
(ii) health insurance policy, certificate, or contract number; and
(iii) if applicable, names and birth dates of the persons for whose benefit the obligor maintains health coverage under the health insurance policy, certificate, or contract.
(e) If possible, the court shall specify the date on which a stay of implementation of the income withholding order terminates automatically.
(f) In Title IV-D cases in which periodic payments of child support are ordered, modified, or enforced, the court shall order the obligor to inform the Title IV-D agency of the:
(1) name and address of the obligor's current income payor;
(2) obligor's access to health insurance coverage; and
(3) if applicable, obligor's health insurance policy information.
As added by P.L.103-2007, SEC.23. Amended by P.L.80-2010, SEC.38.

IC 31-16-15-1
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-2
Lifting stay of implementation of income withholding order
Sec. 2. A court shall lift a stay of implementation of an income withholding order granted under section 0.5(c) of this chapter upon occurrence of one (1) or more of the following:
(1) The obligor's support payment becomes delinquent.
(2) The obligor requests implementation of the income withholding order.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.24.
IC 31-16-15-2.5
Income withholding order issued by Title IV-D agency; implementation
Sec. 2.5. (a) If, in a Title IV-D case, an income withholding order has not been issued with a support order under section 0.5 of this chapter, a Title IV-D agency may:
(1) issue an income withholding order with the support order; and
(2) after providing notice under section 3.5 of this chapter, implement the income withholding order unless the court:
(A) stays the implementation of the income withholding order under section 0.5(c) of this chapter; and
(B) provides a written finding of the stay in the support order.
(b) In a Title IV-D case in which the implementation of an income withholding order was stayed under section 0.5(c) of this chapter, the Title IV-D agency may:
(1) after providing notice under section 3.5 of this chapter, lift the stay if the obligor's child support and arrearage payments are delinquent; or
(2) lift the stay if the obligor requests implementation of the income withholding order.
(c) In a Title IV-D case, if:
(1) an income withholding order was stayed under section 0.5(c) of this chapter; and
(2) an obligor requests the implementation of the income withholding order;
the Title IV-D agency is not required to give notice under section 3.5 of this chapter before implementing the income withholding order.
(d) An income withholding order issued under subsection (a):
(1) has the same force and effect; and
(2) is enforceable in the same manner;
as an income withholding order issued by a court.
(e) The total amount required to be withheld under an income withholding order implemented under this section is the sum of:
(1) the obligor's current child support obligation; plus
(2) the amount of arrearage payment ordered by the court; plus
(3) an additional amount as determined under subsection (f) for:
(A) any arrearage that has not been adjudicated, if no arrearage has been adjudicated previously; or
(B) any additional arrearage that:
(i) has not been adjudicated; and
(ii) accrues since the last adjudication of arrearage by the court.
(f) If an obligor subject to an income withholding order is in arrears, unless otherwise ordered by a court, the Title IV-D agency or its agent may increase the weekly amount withheld as follows:
(1) If the arrearages are at least five hundred dollars ($500) and less than three thousand dollars ($3,000), an additional amount of up to twenty dollars ($20). (2) If the arrearages are at least three thousand dollars ($3,000) and less than five thousand dollars ($5,000), an additional amount of up to twenty-five dollars ($25).
(3) If the arrearages are at least five thousand dollars ($5,000) and less than ten thousand dollars ($10,000), an additional amount of up to thirty dollars ($30).
(4) If the arrearages are at least ten thousand dollars ($10,000) and less than fifteen thousand dollars ($15,000), an additional amount of up to thirty-five dollars ($35).
(5) If the arrearages are at least fifteen thousand dollars ($15,000) and less than twenty thousand dollars ($20,000), an additional amount of up to forty dollars ($40).
(6) If the arrearages are at least twenty thousand dollars ($20,000) and less than twenty-five thousand dollars ($25,000), an additional amount of up to forty-five dollars ($45).
(7) If the arrearages are at least twenty-five thousand dollars ($25,000), an additional amount of up to fifty dollars ($50).
(g) A court is not bound by and is not required to consider the additional amounts described in subsection (f) when ordering, modifying, or enforcing periodic payments of child support.
As added by P.L.103-2007, SEC.25.

IC 31-16-15-2.6
Income withholding order; payment in full
Sec. 2.6. An income withholding order issued under this chapter remains in effect until a child support obligation, including current child support, child support arrearage, medical support, interest, and fees, is paid in full.
As added by P.L.103-2007, SEC.26.

IC 31-16-15-2.7
Income withholding order; forms
Sec. 2.7. (a) The bureau shall:
(1) prescribe standard forms for:
(A) an income withholding order; and
(B) a notice form; and
(2) make the forms listed in subdivision (1) available to:
(A) a court;
(B) a private attorney;
(C) an obligor; and
(D) an obligee.
(b) An income withholding order under this chapter must be issued in a form substantially similar to the form prescribed under subsection (a)(1)(A).
(c) An income withholding order form under subsection (a)(1)(A) must contain the following:
(1) The amount of income to be withheld.
(2) A statement that the total amount of income to be withheld is the sum of the following:
(A) The obligor's current child support obligation. (B) The amount of any child support arrearage ordered by the court.
(C) An additional amount as determined under section 2.5(f) of this chapter for:
(i) any arrearage that has not been adjudicated, if no arrearage has been adjudicated previously; or
(ii) any additional arrearage that has not been adjudicated and accrues since the last adjudication of arrearage by the court.
(D) A fee of two dollars ($2) that must be paid at the income payor's option to the income payor each time the income payor forwards income to the state central collection unit.
(3) A statement that the total amount withheld under the income withholding order plus the fee under subdivision (2)(D) may not exceed the maximum amount permitted under 15 U.S.C. 1673(b).
(4) A statement that an income payor shall:
(A) begin withholding income not later than the first pay date after fourteen (14) days following the date the income withholding order is received by the income payor; and
(B) report to the state central collection unit the date on which the income was withheld from the obligor's income.
(5) A statement that if an income payor is required to withhold income from more than one (1) obligor, the income payor may combine the withheld amount of income into a single payment for all obligors who are required to make payments to the state central collection unit if the income payor identifies the part of the single payment that is attributable to each individual obligor.
(6) A statement that if the obligor has:
(A) more than one (1) income withholding order against the obligor; and
(B) insufficient disposable earnings to pay the amount of income withholding for all income withholding orders;
an income payor shall honor all withholdings to the extent that the total amount withheld does not exceed limits imposed under 15 U.S.C. 1673(b).
(7) A statement that the income payor shall distribute the withheld income pro rata among the persons entitled to receive income under the income withholding orders, giving priority to orders for current child support.
(8) A statement that the income payor may not distribute income as described under subdivision (7) in a manner that would result in one (1) of the current child support obligations not being honored.
(9) A statement that the income payor shall forward the amount withheld for current support and any arrears to the state central collection unit with a statement identifying the:
(A) cause number for the obligee;
(B) name of the obligor; (C) name of the obligee with the applicable income withheld for each obligee forwarded from the income payor; and
(D) Indiana support enforcement tracking system (ISETS) or its successor statewide automated support enforcement system number for each obligee.
(10) A statement that the income withholding order is binding upon the income payor until further notice by the Title IV-D agency.
(11) A statement that if an income payor:
(A) discharges the obligor from employment;
(B) refuses to employ the obligor;
(C) takes disciplinary action against the obligor employed by the income payor; or
(D) otherwise discriminates against the obligor;
because of the existence of an income withholding order or the obligations imposed upon the income payor by the income withholding order, the income payor is subject to a penalty of not more than five thousand dollars ($5,000) payable to the state and recoverable in a civil action.
(12) A statement that if an income payor fails to withhold income in accordance with the income withholding order, the income payor is liable for:
(A) the accumulated amount the income payor should have withheld from the obligor's income; and
(B) any interest, attorney's fees, and costs.
(13) A statement that an income withholding order under this chapter has priority over any secured or unsecured claim on income, except for claims for federal, state, and local taxes.
(14) A statement that an income payor must:
(A) notify the Title IV-D agency if the obligor:
(i) ceases employment with; or
(ii) no longer receives income from;
the income payor, not later than ten (10) days after the date the obligor's employment or income ceases; and
(B) provide the obligor's last known address and the name and address of the obligor's new income payor, if known, to the Title IV-D agency.
As added by P.L.103-2007, SEC.27. Amended by P.L.80-2010, SEC.39; P.L.128-2012, SEC.39.

IC 31-16-15-3
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-3.5
Income withholding order; notice
Sec. 3.5. (a) Except as provided under section 2.5(c) of this chapter, a Title IV-D agency shall issue a notice of intent to withhold income to an obligor before the Title IV-D agency implements an income withholding order under section 2.5 of this chapter. The

notice is sufficient for all future income withholding until the child support obligation is fully satisfied.
(b) The notice under subsection (a) must contain the following:
(1) A statement that an income withholding order will be sent to all current and future income payors.
(2) If applicable, the amount of child support that the obligor is in arrears.
(3) A statement that the income shall be:
(A) withheld by a current and future income payor from the obligor's income for the payment of child support; and
(B) forwarded to the state central collection unit with a statement identifying the:
(i) cause number for the obligee;
(ii) name of the obligor;
(iii) name of the obligee with the applicable income withheld for each obligee forwarded from the income payor; and
(iv) Indiana support enforcement tracking system (ISETS) or its successor statewide automated support enforcement system number for each obligee.
(4) A statement that the total amount of income to be withheld by the Title IV-D agency under the income withholding order is the sum of:
(A) the obligor's current child support obligation; plus
(B) the amount of any arrearage payment ordered by the court; plus
(C) an additional amount as determined under section 2.5(f) of this chapter for:
(i) any arrearage that has not been adjudicated, if no arrearage has been adjudicated previously; or
(ii) any additional arrearage that has not been adjudicated and accrues since the last adjudication of arrearage by the court; plus
(D) a fee of two dollars ($2), which must be paid at the income payor's option to the income payor each time the income payor forwards income to the state central collection unit.
(5) A statement that:
(A) the total amount withheld under the income withholding order may not exceed the maximum amount permitted under 15 U.S.C. 1673(b);
(B) the income withholding order applies to the receipt of any current or subsequent income from a current or future income payor;
(C) the obligor may contest the Title IV-D agency's determination to implement an income withholding order by making written application to the Title IV-D agency not more than twenty (20) days after the date the notice under this section is mailed to the obligor;
(D) the only basis for contesting the implementation of an

income withholding order is a mistake of fact;
(E) if the obligor contests the Title IV-D agency's determination to implement the income withholding order, the Title IV-D agency shall schedule an administrative hearing;
(F) if the obligor does not contest the Title IV-D agency's determination to implement an income withholding order within the period of time required under section 4.3 of this chapter, the Title IV-D agency shall implement the income withholding order;
(G) an income payor shall:
(i) begin withholding income not later than the first pay date after fourteen (14) days following the date the income withholding order is received by the income payor; and
(ii) report to the state central collection unit the date on which the income was withheld from the obligor's income;
(H) if an income payor is required to withhold income from more than one (1) obligor, the income payor may combine the withheld amount of income into a single payment for all obligors who are required to make payments to the state central collection unit if the income payor identifies the part of the single payment that is attributable to each individual obligor;
(I) if the obligor has:
(i) more than one (1) income withholding order against the obligor; and
(ii) insufficient disposable earnings to pay the amount of income withholding for all income withholding orders;
an income payor shall distribute the withheld income pro rata among the persons entitled to receive income under the income withholding orders, giving priority to a current income withholding order;
(J) an income payor shall honor all withholdings to the extent that the total amount withheld does not exceed limits imposed under 15 U.S.C. 1673(b);
(K) the income withholding order is binding upon the income payor until further notice by the Title IV-D agency;
(L) an income payor that:
(i) discharges the obligor from employment;
(ii) refuses to employ the obligor;
(iii) takes disciplinary action against the obligor employed by the income payor; or
(iv) otherwise discriminates against the obligor;
because of the existence of an income withholding order or the obligations imposed upon the income payor by the income withholding order is subject to a penalty not to exceed five thousand dollars ($5,000) payable to the state and recoverable in a civil action;
(M) if an income payor fails to withhold income in accordance with the income withholding order, the income

payor is liable for:
(i) the accumulated amount the income payor should have withheld from the obligor's income; and
(ii) any interest, attorney's fees, and costs;
(N) an income withholding order under this chapter has priority over any secured or unsecured claim on income, except for claims for federal, state, and local taxes; and
(O) the income payor must notify the Title IV-D agency if the obligor:
(i) ceases employment with; or
(ii) no longer receives income from;
the income payor, not later than ten (10) days after the date the obligor's employment or income ceases, and provide the obligor's last known address and the name and address of the obligor's new income payor, if known, to the Title IV-D agency.
(c) If the Title IV-D agency issues a notice of intent to withhold income to the obligor under this section, the Title IV-D agency is not required to provide further notice to continue to implement or amend the income withholding order unless the income withholding order is stayed by the court under section 0.5(c) of this chapter.
As added by P.L.103-2007, SEC.28. Amended by P.L.128-2012, SEC.40.

IC 31-16-15-4
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-4.3
Income withholding order; contesting implementation
Sec. 4.3. (a) An obligor may contest a Title IV-D agency's determination to implement an income withholding order under section 2.5 of this chapter by making a written application to the Title IV-D agency not more than twenty (20) days after the date the notice is mailed to the obligor.
(b) The only basis on which an obligor may contest the implementation of an income withholding order under section 2.5 of this chapter is mistake of fact.
(c) If an obligor does not contest the implementation of an income withholding order within the period described in subsection (a), the Title IV-D agency shall send the income withholding order to the income payor not more than fifteen (15) calendar days after:
(1) the last date that the obligor has to contest the implementation of an income withholding order under subsection (a); or
(2) if the income payor's address is not known on the date described under subdivision (1), the date the Title IV-D agency obtains the income payor's address.
(d) A Title IV-D agency shall:
(1) not more than twenty-five (25) days after an obligor makes

written application to contest an income withholding order under subsection (a), hold a hearing to review the Title IV-D agency's determination to implement the income withholding order; and
(2) make a determination on the implementation of the income withholding order at the hearing.
(e) If the Title IV-D agency implements an income withholding order after a hearing under this section, the Title IV-D agency shall provide the income withholding order to each income payor as provided under section 6.5 of this chapter.
As added by P.L.103-2007, SEC.29.

IC 31-16-15-4.5
National Medical Support Notice
Sec. 4.5. (a) The bureau shall send notice to an employer, using the National Medical Support Notice described in 45 CFR 303.32, that:
(1) a parent ordered to pay support has been ordered to provide insurance coverage as part of the parent's employee benefit plan under IC 31-16-6-4; or
(2) an obligation to provide insurance coverage under subdivision (1) is no longer in effect.
(b) Upon receipt of the notice under subsection (a), the employer shall:
(1) respond to the notice in a timely fashion;
(2) transfer the National Medical Support Notice to the employer's health insurance plan within twenty (20) days after the date of the National Medical Support Notice; and
(3) abide by the terms of establishing insurance coverage as required by the notice.
As added by P.L.86-2002, SEC.12. Amended by P.L.145-2006, SEC.239; P.L.103-2007, SEC.30; P.L.80-2010, SEC.40.

IC 31-16-15-5
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-5.5
Income withholding order; lifting stay of implementation
Sec. 5.5. (a) An obligor or an obligee may file a petition to lift a stay of implementation of an income withholding order.
(b) If an obligee files a petition under subsection (a), the court shall:
(1) set a date for a hearing on the petition; and
(2) send a written notice of the hearing to lift the stay of implementation of the income withholding order to the obligor in accordance with subsection (c).
The court must set a date for the hearing that is not more than twenty (20) days after the date the petition is filed.
(c) The notice under subsection (b)(2) must include the following: (1) A statement as to whether the obligor is delinquent in the payment of child support.
(2) If applicable, the amount of child support the obligor is in arrears.
(3) A statement that if the petition is granted, the obligor's income shall be:
(A) withheld by the court for the payment of child support; and
(B) forwarded to the state central collection unit with a statement identifying:
(i) the cause number for each obligee;
(ii) the name of each obligor;
(iii) the name of each obligee with the amount of the withheld income forwarded by the income payor;
(iv) the Social Security number of each obligor; and
(v) the Indiana support enforcement tracking system (ISETS) or its successor statewide automated support enforcement system number for each obligee.
(4) The following statements:
(A) That the total amount of income to be withheld under an income withholding order from the obligor's income is the sum of:
(i) the obligor's current child support obligation; plus
(ii) the amount of arrearage payment ordered by the court; plus
(iii) a fee of two dollars ($2), which must be paid at the income payor's option to the income payor each time the income payor forwards income to the state central collection unit.
(B) That the total amount of income withheld may not exceed the maximum amount permitted by 15 U.S.C. 1673(b).
(C) That the income withholding order applies to the receipt of any current or subsequent income.
(D) That the only basis for contesting the petition to lift the stay of implementation of the income withholding order is a mistake of fact.
(E) That an obligor may contest the court's lifting the stay of the income withholding order by appearing at the hearing scheduled by the court on the petition to lift the stay.
(F) That if the obligor does not appear at the hearing, the court shall implement the income withholding order.
(G) That an income payor shall:
(i) begin withholding income not later than the first pay date after fourteen (14) days following the date the income withholding order is received by the income payor; and
(ii) report to the state central collection unit the date on which the income was withheld from the obligor's income.
(H) That if an income payor is required to withhold income from more than one (1) obligor, the income payor may

combine the withheld amount of income into a single payment for all obligors who are required to make payments to the state central collection unit if the income payor identifies the part of the single payment that is attributable to each individual obligor.
(I) That if an obligor has:
(i) more than one (1) income withholding order against the obligor; and
(ii) insufficient disposable earnings to pay the amount of income withholding for all income withholding orders;
the income payor shall distribute the withheld income pro rata among the persons entitled to receive income under the income withholding orders, giving priority to a current income withholding order.
(J) That an income payor shall honor all withholding to the extent that the total amount withheld does not exceed limits imposed under 15 U.S.C. 1673(b).
(K) That the income withholding is binding upon the income payor until further notice by the court.
(L) That an income payor that:
(i) discharges the obligor from employment;
(ii) refuses to employ the obligor;
(iii) takes disciplinary action against the obligor employed by the income payor; or
(iv) otherwise discriminates against the obligor;
because of the existence of an income withholding order or the obligations imposed upon the income payor by the income withholding order, is subject to a penalty not to exceed five thousand dollars ($5,000) payable to the state and recoverable in a civil action.
(M) That if the income payor fails to withhold income in accordance with the income withholding order, the income payor is liable for:
(i) the accumulated amount the income payor should have withheld from the obligor's income; and
(ii) any interest, attorney's fees, and costs.
(N) That an income withholding order under this chapter has priority over any secured or unsecured claim on income, except for claims for federal, state, and local taxes.
(O) That the income payor must notify the court if the obligor:
(i) ceases employment with; or
(ii) no longer receives income from;
the income payor not later than ten (10) days after the date the obligor's employment or income ceases and provide the obligor's last known address and the name and address of the obligor's new income payor, if known, to the court.
(d) At a hearing under this section, the court shall grant the petition to lift the stay of implementation of the income withholding order if the obligor has failed to comply with the provisions of the

support order, unless the court finds that the conditions under section 0.5(c)(2) of this chapter have been met.
(e) If the obligor files a petition to lift the stay of implementation of the income withholding order:
(1) a hearing is not required; and
(2) the court shall grant the petition.
(f) If the court grants the petition to lift the stay of implementation of the income withholding order, the court shall:
(1) implement the income withholding order; and
(2) send the income withholding order to the obligor's income payor.
As added by P.L.103-2007, SEC.31. Amended by P.L.128-2012, SEC.41.

IC 31-16-15-6
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-6.5
Serving an income withholding order
Sec. 6.5. A court or Title IV-D agency may serve an income withholding order on an income payor by:
(1) first class mail;
(2) facsimile transmission; or
(3) other electronic means approved by the Title IV-D agency.
As added by P.L.103-2007, SEC.32.

IC 31-16-15-7
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-7.5
Income payor duties
Sec. 7.5. (a) An income payor that is required to withhold income under this chapter shall:
(1) forward income withheld for the payment of current or past due child support as directed by an income withholding order to the state central collection unit at the time that an obligor is paid;
(2) include a statement that identifies the:
(A) cause number for each obligee;
(B) Indiana support enforcement tracking system (ISETS) or its successor statewide automated support enforcement system case number for each obligee;
(C) name of each obligor and the obligor's Social Security number;
(D) name of each obligee with the amount of the withheld income forwarded by the income payor; and
(E) date on which the amount was withheld from the obligor's income; and (3) begin withholding income not later than the first pay date after fourteen (14) days following the date the order for income withholding is received by the income payor.
(b) An income payor may retain, in addition to the amount of income forwarded to the state central collection unit, a fee of not more than two dollars ($2) each time the income payor forwards income to the state central collection unit. If an income payor retains a fee under this subsection, the income payor shall reduce the amount of income withheld for the payment of current and past due child support, if necessary to avoid exceeding the maximum amount permitted to be withheld under 15 U.S.C. 1673(b).
As added by P.L.103-2007, SEC.33. Amended by P.L.80-2010, SEC.41; P.L.128-2012, SEC.42.

IC 31-16-15-8
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-9
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-10
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-11
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-12
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-13
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-14
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-15
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-16
Combination of withheld amounts for multiple obligors in single payment; multiple withholdings paid electronically; civil penalty
Sec. 16. (a) Except as provided in subsection (b), if the income

payor is required to withhold income from more than one (1) obligor under this chapter, the income payor may combine in a single payment the withheld amounts for all obligors who have been ordered to pay to the state central collection unit established by IC 31-25-3-1 if the income payor separately identifies the part of the single payment that is attributable to each individual obligor.
(b) If the income payor:
(1) is required to withhold income from more than one (1) obligor under this chapter; and
(2) employs more than fifty (50) employees;
the income payor shall make payments to the state central collection unit established by IC 31-25-3-1 through electronic funds transfer or through electronic or Internet access made available by the state central collection unit.
(c) The department of child services shall assess a civil penalty of twenty-five dollars ($25) per obligor per pay period against an income payor that:
(1) is required to make a payment under subsection (b); and
(2) does not make the payment through electronic funds transfer or other means described in subsection (b).
The department shall deposit the penalties into the state general fund.
As added by P.L.1-1997, SEC.8. Amended by P.L.86-2002, SEC.13; P.L.234-2005, SEC.91; P.L.148-2006, SEC.24; P.L.103-2007, SEC.34.

IC 31-16-15-17
Multiple withholding orders against single obligor; pro rata distribution of withheld earnings
Sec. 17. (a) If there is more than one (1) order for withholding against a single obligor under this chapter and the obligor has insufficient disposable earnings to pay the amount required by all the orders, the income payor shall:
(1) honor all withholdings to the extent that the total amount withheld does not exceed the limits imposed under 15 U.S.C. 1673(b); and
(2) distribute the withheld income pro rata among the persons entitled to receive income under the income withholding orders, giving priority to orders for current child support.
(b) The income payor may not distribute income under subsection (a) in a manner that would result in one (1) of the current child support obligations not being honored.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.35; P.L.80-2010, SEC.42.

IC 31-16-15-18
Notice by income payor following cessation of employment or income
Sec. 18. The income payor shall:
(1) notify:
(A) the Title IV-D agency in a case arising under section 2.5

of this chapter; or
(B) the court in a case arising under section 0.5, 2, or 5.5 of this chapter;
when the obligor ceases to receive income not later than ten (10) days after the employment or income ceases; and
(2) provide:
(A) the obligor's last known address; and
(B) the name and address of the obligor's new income payor if known.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.36.

IC 31-16-15-19
Severance pay, accumulated sick pay, vacation pay, accumulated commissions, bonuses, or other lump sum payments; withholding of support arrearages
Sec. 19. (a) If an obligor:
(1) is entitled to net income in the form of:
(A) severance pay;
(B) accumulated sick pay;
(C) vacation pay;
(D) accumulated commissions;
(E) a bonus payment in addition to regular earned income; or
(F) other lump sum payment; and
(2) owes an amount of child support that is in arrears;
the income payor shall withhold the amount in arrears or the product computed under subsection (b), whichever is less, up to the maximum permitted under 15 U.S.C. 1673(b).
(b) The income payor shall multiply:
(1) the amount of support the obligor is required to pay each week; by
(2) the number of weeks represented by the lump sum payment.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.37.

IC 31-16-15-20
Payments by clerk or state central collection unit to persons entitled to receive child support
Sec. 20. (a) This subsection applies before January 1, 2007. The clerk of the court shall:
(1) pay the income forwarded by the income payor to the person entitled to receive child support payments; and
(2) maintain records to monitor and document the receipt and payment of income under this chapter.
(b) Beginning January 1, 2007, the clerk of the court, for cash payments, and the state central collection unit, for noncash payments, shall:
(1) pay the income forwarded by the income payor to the person entitled to receive child support payments; and
(2) maintain records to monitor and document the receipt and payment of income under this chapter. As added by P.L.1-1997, SEC.8. Amended by P.L.148-2006, SEC.25.

IC 31-16-15-21
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-22
Termination of income withholding
Sec. 22. (a) An income withholding order under section 0.5 or 2.5 of this chapter (or IC 31-2-10-7 before its repeal) terminates when both of the following occur:
(1) The duty to support a child ceases under IC 31-14 or IC 31-16-2 through IC 31-16-12.
(2) No child support arrearage exists.
(b) A court or Title IV-D agency may terminate income withholding when the whereabouts of the child and the child's custodial parent are unknown, preventing the forwarding of child support payments.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.38.

IC 31-16-15-23
Liability of income payors
Sec. 23. (a) If an income payor fails to forward the money required by an income withholding order, the Title IV-D agency shall send the income payor, by certified mail, a notice of failure to comply. If the income payor fails to forward the money required by an income withholding order within thirty (30) days after receipt of the notice of failure to comply, the income payor is liable for the amount the income payor fails to forward.
(b) An income payor described in subsection (a) is liable to the:
(1) obligee for the amount of income not paid in compliance with the income withholding order, including an amount the obligor is required to pay for health insurance coverage; and
(2) obligor for:
(A) the amount of income withheld and not paid as required under the income withholding order;
(B) an amount equal to the interest that accrues according to the interest percentage that accrues on judgments; and
(C) reasonable attorney's fees and court costs.
(c) An income payor that:
(1) receives an income withholding order from a court or Title IV-D agency; and
(2) fails to comply with the income withholding order;
may be liable for contempt of court.
(d) If an obligor has filed a claim for worker's compensation, the income payor of the obligor shall send a copy of the income withholding order to the income payor's insurance carrier if the income payor has an insurance carrier with whom the claim has been filed in order to continue the ordered withholding of income.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.39.
IC 31-16-15-23.5
Normal pay and distribution cycles unaffected
Sec. 23.5. An income payor is not required to vary the income payor's normal pay and distribution cycles in order to comply with this chapter.
As added by P.L.80-2010, SEC.43.

IC 31-16-15-23.7
Immunity from civil liability
Sec. 23.7. An income payor is not subject to civil liability for income withheld and paid to an obligee, the Title IV-D agency, or a state central collection unit in accordance with an income withholding order that appears regular on its face.
As added by P.L.80-2010, SEC.44.

IC 31-16-15-24
Repealed
(Repealed by P.L.103-2007, SEC.51.)

IC 31-16-15-25
Income payor penalties
Sec. 25. (a) An income payor that:
(1) discharges from employment an obligor;
(2) refuses to employ an obligor;
(3) takes disciplinary action against an obligor employed by the income payor; or
(4) otherwise discriminates against an obligor;
because of the existence of an income withholding order or the obligations imposed upon the income payor by the income withholding order, is subject to a penalty not to exceed five thousand dollars ($5,000) payable to the state and recoverable in a civil action. An obligor or the Title IV-D agency may bring an action to enforce a penalty under this subsection.
(b) The collection of money under this section does not affect:
(1) the obligor's right to damages under IC 24-4.5-5-202; or
(2) any other legal remedy available to the obligor;
because of discharge from employment, refusal of employment, or disciplinary action.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.40.

IC 31-16-15-26
New income payor
Sec. 26. If the Title IV-D agency or the court becomes aware that the obligor has a new income payor after income withholding has been implemented:
(1) if the order is an income withholding order implemented under section 2.5 of this chapter, the Title IV-D agency; or
(2) if the order is an income withholding order implemented under section 0.5 of this chapter or an income withholding order implemented after a stay has been lifted under section 5.5 of

this chapter, the court or the Title IV-D agency;
shall send the income withholding order to the new income payor.
As added by P.L.1-1997, SEC.8. Amended by P.L.103-2007, SEC.41.

IC 31-16-15-27
Priority of order over other claims
Sec. 27. An income withholding order under this chapter has priority over any secured or unsecured claim on income except claims for federal, state, and local taxes that are required to be withheld for the calendar year in which the income is subject to a withholding order.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-28
Full faith and credit
Sec. 28. The courts and the Title IV-D agency shall give full faith and credit to income withholding orders that are issued in other states.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-29
Registration of foreign support orders
Sec. 29. (a) The registration of a foreign support order as provided in IC 31-18-6 is sufficient for the implementation of an income withholding order by the Title IV-D agency.
(b) The Title IV-D agency shall issue a notice in accordance with section 3.5 of this chapter of the implementation of a foreign support order to the obligor.
As added by P.L.103-2007, SEC.42.

IC 31-16-15-30
Title IV-D agency civil liability
Sec. 30. A Title IV-D agency or an agent of a Title IV-D agency acting within the scope of the agent's employment is not subject to any civil liability for income withheld and paid to an obligee, the Title IV-D agency, or the state central collection unit in accordance with an income withholding order.
As added by P.L.103-2007, SEC.43.



CHAPTER 16. ENFORCEABLE JUDGMENT AGAINST A PERSON DELINQUENT IN PAYMENT OF CHILD SUPPORT

IC 31-16-16-2
Delinquent payment as judgment against obligor
Sec. 2. A payment that is:
(1) required under a support order; and
(2) delinquent;
shall be treated as a judgment against the obligor for the delinquent amount.
As added by P.L.1-1997, SEC.8.

IC 31-16-16-3
Judgment as lien; priority; perfection
Sec. 3. (a) A lien is created against the real and personal property of the obligor in the amount of a judgment described in section 2 of this chapter.
(b) A person holding a lien created by a judgment described in section 2 of this chapter:
(1) has the priority of an unperfected secured creditor in any enforcement proceeding instituted against the property; and
(2) may perfect the lien in the same manner as liens arising from other civil judgments are perfected.
As added by P.L.1-1997, SEC.8. Amended by P.L.3-2008, SEC.233.

IC 31-16-16-4
Mode of enforcement; disputed amount
Sec. 4. (a) An obligee may enforce a judgment created under section 2 of this chapter (or IC 31-2-11-8 before its repeal) in the same manner as other civil judgments are enforced.
(b) If in a proceeding to enforce a judgment created under section 2 of this chapter (or IC 31-2-11-8 before its repeal) an obligor or an income payor disputes the amount that constitutes a judgment, the court with jurisdiction over the enforcement proceeding may conduct a hearing to determine the amount of delinquent support that is a judgment.
As added by P.L.1-1997, SEC.8. Amended by P.L.3-2008, SEC.234.

IC 31-16-16-5
Recognition and enforcement of judgments
Sec. 5. The courts shall recognize and enforce:
(1) judgments created under section 2 of this chapter (or IC 31-2-11-8 before its repeal); and (2) judgments for delinquent support payments that are created under the laws of another state.
As added by P.L.1-1997, SEC.8. Amended by P.L.3-2008, SEC.235.

IC 31-16-16-6
Modification of obligor's duty to pay
Sec. 6. (a) Except as provided in:
(1) subsection (b); or
(2) IC 31-14-19-1;
a court may not retroactively modify an obligor's duty to pay a delinquent support payment.
(b) A court with jurisdiction over a support order may modify an obligor's duty to pay a support payment that becomes due:
(1) after notice of the petition to modify the support order has been given either directly or through the appropriate agent to:
(A) the obligee; or
(B) if the obligee is the petitioner, the obligor; and
(2) before a final order concerning the petition for modification is entered.
As added by P.L.1-1997, SEC.8.



CHAPTER 17. LIABILITY FOR SUPPORT OF PARENTS

IC 31-16-17-2
Action for support; parties plaintiff
Sec. 2. An action for support of a parent may be instituted against a child for violation of the duty to support a parent as required by section 1 of this chapter by filing a verified complaint in a circuit or superior court of the county of the residence of either parent. The plaintiff or plaintiffs must be:
(1) the parent or parents; or
(2) the:
(A) prosecuting attorney of the judicial circuit;
(B) local office of the county in which the parent resides;
(C) township trustee of the township in which the parent resides; or
(D) division of family resources;
on behalf of the parent.
As added by P.L.1-1997, SEC.8. Amended by P.L.3-2008, SEC.236; P.L.128-2012, SEC.43.

IC 31-16-17-3
Averments of complaint
Sec. 3. The complaint must allege definite specific facts to establish:
(1) the duty to support; and
(2) the violation of the duty to support.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-4
Standing; costs
Sec. 4. (a) Any of the following may prosecute a civil action for support of a parent:
(1) The parent. (2) The township trustee.
(3) The department.
(4) The director of the division of family resources.
(5) The prosecuting attorney.
(b) Costs may not be taxed against:
(1) the prosecuting attorney;
(2) the department;
(3) the township trustee; or
(4) the director of the division of family resources.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.240; P.L.128-2012, SEC.44.

IC 31-16-17-5
Attorney's fees
Sec. 5. In an action brought under this chapter in which:
(1) the parent is the plaintiff; and
(2) judgment is entered for the plaintiff;
the plaintiff is also entitled to recover reasonable attorney's fees, which the court trying the action shall enter as a part of the judgment.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-6
Pleading; service of notice on defendant
Sec. 6. Notice shall be served upon a defendant and issues shall be made upon the verified complaint as in other civil actions.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-7
Additional parties defendant; admissibility of evidence
Sec. 7. (a) The court on the court's own motion may order other children made additional parties defendant.
(b) In the trial of the action, evidence may be admitted concerning support and care furnished to or by children other than the defendants.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-8
Appeal and review
Sec. 8. (a) If:
(1) the finding of the court; or
(2) the verdict of the jury;
is for or against the defendant, each party aggrieved by the finding or verdict may file a motion for a new trial and other proceedings that are proper in other civil actions.
(b) Appeals may be taken as in other civil actions.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-9
Jury verdict
Sec. 9. If the trial is by jury, the verdict of the jury must state only

that the jury finds in favor of each party that should recover.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-10
Judgment and order
Sec. 10. If the verdict or finding of the court is against a defendant, the court shall:
(1) enter judgment against the defendant or defendants; and
(2) order that adequate provision be made for the support of the parent or parents, taking into consideration:
(A) the needs of the parent or parents;
(B) the ability of the defendant to pay; and
(C) the evidence given in the action concerning treatment given the child by the parent when obligated to support the child.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-11
Continuing order; modification; execution
Sec. 11. (a) An order of the court under section 10 of this chapter is a continuing order. The court has jurisdiction to modify the order with respect to:
(1) the order's continuation;
(2) the amount of support; and
(3) the method of payment at any time during the need of the parent or during the financial ability of the child.
(b) The order:
(1) must be for the payment of periodical amounts, equal or varying; and
(2) may be apportioned in different amounts between the respective children who may be parties defendant to the proceedings.
(c) Execution of the order:
(1) may issue on the judgment if an amount is due on the judgment; and
(2) shall be executed without any relief from valuation, appraisement, or exemption laws.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-12
Contempt
Sec. 12. If a defendant is in default for failure to comply with the order and judgment of the court, the same process may be used for contempt of court as in divorce proceedings.
As added by P.L.1-1997, SEC.8.



CHAPTER 18. REPEALED



CHAPTER 19. REQUIREMENT THAT SUPPORT FOR CERTAIN DEPENDENTS BE PAID INTO COURT OR TO TITLE IV-D AGENCY

IC 31-16-19-2
Payments into court; accounting system
Sec. 2. If the court enters a decree or an order under section 1(a) of this chapter, the clerk shall:
(1) immediately set up an appropriate account system in the case; and
(2) maintain a continuous record of the payments to each account.
As added by P.L.1-1997, SEC.8. Amended by P.L.148-2006, SEC.27.



CHAPTER 20. TRANSFER OF JURISDICTION OVER SUPPORT ORDERS

IC 31-16-20-2
Order of transfer of proceedings
Sec. 2. The court may order the proceedings with:
(1) all papers and files pertaining to the order for support; and
(2) certified copies of all orders for support;
transferred to the court having jurisdiction over such matters in the county in which the parent or other person having custody of the children is residing.
As added by P.L.1-1997, SEC.8.

IC 31-16-20-3
Acceptance of proceedings by transferee court
Sec. 3. The court to which the proceedings are transferred:
(1) shall accept the proceedings; and
(2) thereafter has jurisdiction over the children and matters

relating to their support by the parent so ordered.
As added by P.L.1-1997, SEC.8.

IC 31-16-20-4
Docket; civil costs fee
Sec. 4. The proceedings that are transferred shall be docketed as other civil matters are docketed, and a civil costs fee as provided in IC 33-37-4-4 shall be collected.
As added by P.L.1-1997, SEC.8. Amended by P.L.98-2004, SEC.102.

IC 31-16-20-5
Hearing requirement; contents of petition; notice
Sec. 5. (a) Except as provided in section 6 of this chapter, the order for the transfer of the proceedings may be made only after a hearing is held on a petition filed by or on behalf of the parent or other person having custody of the children.
(b) The petition must:
(1) set forth:
(A) the facts upon which the petition is based; and
(B) the reasons for requesting the transfer of the proceedings; and
(2) be verified.
(c) Notice shall be issued on the petition to the other parent notifying the other parent of:
(1) the pendency of the petition; and
(2) the time and place where the hearing will be heard.
(d) The hearing court shall:
(1) advance the hearing on the docket; and
(2) promptly hold the hearing.
As added by P.L.1-1997, SEC.8.

IC 31-16-20-6
Transfer without notice and hearing
Sec. 6. A court may enter an order for transfer of the proceedings without notice and a hearing if the petition required under section 5 of this chapter is:
(1) a joint petition; and
(2) filed on behalf of and verified by:
(A) the custodial parent or a person having custody of the children; and
(B) the noncustodial parent.
As added by P.L.1-1997, SEC.8.

IC 31-16-20-7
Application of chapter; multiple transfers
Sec. 7. (a) This chapter applies to proceedings pending in:
(1) the court in which the dissolution was obtained; or
(2) any other court to which the proceedings have been transferred.
(b) Any number of transfers may be made, as the best interests of

the children require.
As added by P.L.1-1997, SEC.8.



CHAPTER 21. ANNUAL FEE PAYABLE TO COURT IN ADDITION TO SUPPORT PAYMENTS

IC 31-16-21-2
Court ordered provision for payment
Sec. 2. The court entering an order described in section 1(a) of this chapter shall include a provision in the order that requires the individual to pay the support and maintenance fee.
As added by P.L.1-1997, SEC.8.

IC 31-16-21-3
Supplemental remedies
Sec. 3. This chapter is supplemental to all other statutes relating to support payments.
As added by P.L.1-1997, SEC.8.






ARTICLE 17. FAMILY LAW: CUSTODY AND VISITATION RIGHTS

CHAPTER 1. GENERAL PROVISIONS

IC 31-17-1-2
Purpose and policy
Sec. 2. The purpose and policy of this chapter, IC 31-17-2, IC 31-17-4, IC 31-17-6, and IC 31-17-7 are to provide for child custody.
As added by P.L.1-1997, SEC.9.



CHAPTER 2. ACTIONS FOR CHILD CUSTODY AND MODIFICATION OF CHILD CUSTODY ORDERS

IC 31-17-2-2
Application of Indiana Rules of Civil Procedure
Sec. 2. Proceedings under this chapter, IC 31-17-4, IC 31-17-6, and IC 31-17-7 must comply with the Indiana Rules of Civil Procedure.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-3
Commencement of proceeding
Sec. 3. A child custody proceeding is commenced in the court by:
(1) a parent by filing a petition under IC 31-15-2-4, IC 31-15-3-4, or IC 31-16-2-3; or
(2) a person other than a parent by filing a petition seeking a determination of custody of the child.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-4
Repealed
(Repealed by P.L.50-2006, SEC.9.)

IC 31-17-2-5
Responsive pleading or counter petition
Sec. 5. A responsive pleading or a counter petition may be filed under this chapter, IC 31-17-4, IC 31-17-6, or IC 31-17-7.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-6
Hearing
Sec. 6. Custody proceedings must receive priority in being set for hearing.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-7
Court to determine law and facts
Sec. 7. The court without a jury shall determine questions of law and fact.
As added by P.L.1-1997, SEC.9.
IC 31-17-2-8
Custody order
Sec. 8. The court shall determine custody and enter a custody order in accordance with the best interests of the child. In determining the best interests of the child, there is no presumption favoring either parent. The court shall consider all relevant factors, including the following:
(1) The age and sex of the child.
(2) The wishes of the child's parent or parents.
(3) The wishes of the child, with more consideration given to the child's wishes if the child is at least fourteen (14) years of age.
(4) The interaction and interrelationship of the child with:
(A) the child's parent or parents;
(B) the child's sibling; and
(C) any other person who may significantly affect the child's best interests.
(5) The child's adjustment to the child's:
(A) home;
(B) school; and
(C) community.
(6) The mental and physical health of all individuals involved.
(7) Evidence of a pattern of domestic or family violence by either parent.
(8) Evidence that the child has been cared for by a de facto custodian, and if the evidence is sufficient, the court shall consider the factors described in section 8.5(b) of this chapter.
As added by P.L.1-1997, SEC.9. Amended by P.L.96-1999, SEC.7; P.L.133-2002, SEC.32.

IC 31-17-2-8.3
Supervised parenting time; conviction of crime involving domestic or family violence; batterer's intervention program
Sec. 8.3. (a) This section applies if a court finds that a noncustodial parent has been convicted of a crime involving domestic or family violence that was witnessed or heard by the noncustodial parent's child.
(b) There is created a rebuttable presumption that the court shall order that the noncustodial parent's parenting time with the child must be supervised:
(1) for at least one (1) year and not more than two (2) years immediately following the crime involving domestic or family violence; or
(2) until the child becomes emancipated;
whichever occurs first.
(c) As a condition of granting the noncustodial parent unsupervised parenting time, the court may require the noncustodial parent to complete a batterer's intervention program certified by the Indiana coalition against domestic violence.
As added by P.L.133-2002, SEC.33. Amended by P.L.68-2005,

SEC.32; P.L.162-2011, SEC.12.

IC 31-17-2-8.5
Consideration of de facto custodian factors
Sec. 8.5. (a) This section applies only if the court finds by clear and convincing evidence that the child has been cared for by a de facto custodian.
(b) In addition to the factors listed in section 8 of this chapter, the court shall consider the following factors in determining custody:
(1) The wishes of the child's de facto custodian.
(2) The extent to which the child has been cared for, nurtured, and supported by the de facto custodian.
(3) The intent of the child's parent in placing the child with the de facto custodian.
(4) The circumstances under which the child was allowed to remain in the custody of the de facto custodian, including whether the child was placed with the de facto custodian to allow the parent now seeking custody to:
(A) seek employment;
(B) work; or
(C) attend school.
(c) If a court determines that a child is in the custody of a de facto custodian, the court shall make the de facto custodian a party to the proceeding.
(d) The court shall award custody of the child to the child's de facto custodian if the court determines that it is in the best interests of the child.
(e) If the court awards custody of the child to the child's de facto custodian, the de facto custodian is considered to have legal custody of the child under Indiana law.
As added by P.L.96-1999, SEC.8.

IC 31-17-2-9
Court interview of child in chambers
Sec. 9. (a) The court may interview the child in chambers to ascertain the child's wishes.
(b) The court may permit counsel to be present at the interview. If counsel is present:
(1) a record may be made of the interview; and
(2) the interview may be made part of the record for purposes of appeal.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-10
Professional personnel; court consultation; cross-examination
Sec. 10. (a) The court may seek the advice of professional personnel even if the professional personnel are not employed on a regular basis by the court. The advice shall be given in writing and made available by the court to counsel upon request.
(b) Counsel may call for cross-examination of any professional

personnel consulted by the court.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-11
Temporary custodian
Sec. 11. (a) If, in a proceeding for custody or modification of custody under IC 31-15, this chapter, IC 31-17-4, IC 31-17-6, or IC 31-17-7, the court:
(1) requires supervision during the noncustodial parent's parenting time privileges; or
(2) suspends the noncustodial parent's parenting time privileges;
the court shall enter a conditional order naming a temporary custodian for the child.
(b) A temporary custodian named by the court under this section receives temporary custody of a child upon the death of the child's custodial parent.
(c) Upon the death of a custodial parent, a temporary custodian named by a court under this section may petition the court having probate jurisdiction over the estate of the child's custodial parent for an order under IC 29-3-3-6 naming the temporary custodian as the temporary guardian of the child.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.33.

IC 31-17-2-12
Investigation and report concerning custodial arrangements for child
Sec. 12. (a) In custody proceedings after evidence is submitted upon the petition, if a parent or the child's custodian so requests, the court may order an investigation and report concerning custodial arrangements for the child. The investigation and report may be made by any of the following:
(1) The court social service agency.
(2) The staff of the juvenile court.
(3) The local probation department or, if the child is the subject of a child in need of services case under IC 31-34, the department of child services.
(4) A private agency employed by the court for the purpose.
(5) A guardian ad litem or court appointed special advocate appointed for the child by the court under IC 31-17-6 (or IC 31-1-11.5-28 before its repeal).
(b) In preparing a report concerning a child, the investigator may consult any person who may have information about the child and the child's potential custodian arrangements. Upon order of the court, the investigator may refer the child to professional personnel for diagnosis. The investigator may consult with and obtain information from medical, psychiatric, or other expert persons who have served the child in the past without obtaining the consent of the parent or the child's custodian. However, the child's consent must be obtained if the child is of sufficient age and capable of forming rational and independent judgments. If the requirements of subsection (c) are

fulfilled, the investigator's report:
(1) may be received in evidence at the hearing; and
(2) may not be excluded on the grounds that the report is hearsay or otherwise incompetent.
(c) The court shall mail the investigator's report to counsel and to any party not represented by counsel at least ten (10) days before the hearing. The investigator shall make the following available to counsel and to any party not represented by counsel:
(1) The investigator's file of underlying data and reports.
(2) Complete texts of diagnostic reports made to the investigator under subsection (b).
(3) The names and addresses of all persons whom the investigator has consulted.
(d) Any party to the proceeding may call the investigator and any person whom the investigator has consulted for cross-examination. A party to the proceeding may not waive the party's right of cross-examination before the hearing.
As added by P.L.1-1997, SEC.9. Amended by P.L.146-2008, SEC.558.

IC 31-17-2-13
Joint legal custody; finding required for award
Sec. 13. The court may award legal custody of a child jointly if the court finds that an award of joint legal custody would be in the best interest of the child.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-14
Joint legal custody; division of physical custody
Sec. 14. An award of joint legal custody under section 13 of this chapter does not require an equal division of physical custody of the child.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-15
Joint legal custody; matters considered in making award
Sec. 15. In determining whether an award of joint legal custody under section 13 of this chapter would be in the best interest of the child, the court shall consider it a matter of primary, but not determinative, importance that the persons awarded joint custody have agreed to an award of joint legal custody. The court shall also consider:
(1) the fitness and suitability of each of the persons awarded joint custody;
(2) whether the persons awarded joint custody are willing and able to communicate and cooperate in advancing the child's welfare;
(3) the wishes of the child, with more consideration given to the child's wishes if the child is at least fourteen (14) years of age;
(4) whether the child has established a close and beneficial

relationship with both of the persons awarded joint custody;
(5) whether the persons awarded joint custody:
(A) live in close proximity to each other; and
(B) plan to continue to do so; and
(6) the nature of the physical and emotional environment in the home of each of the persons awarded joint custody.
As added by P.L.1-1997, SEC.9. Amended by P.L.3-2008, SEC.237.

IC 31-17-2-16
Counseling for child
Sec. 16. Upon:
(1) the court's own motion;
(2) the motion of a party;
(3) the motion of the child;
(4) the motion of the child's guardian ad litem; or
(5) the motion of the court appointed special advocate;
the court may order the custodian or the joint custodians to obtain counseling for the child under such terms and conditions as the court considers appropriate.
As added by P.L.1-1997, SEC.9. Amended by P.L.129-2005, SEC.2.

IC 31-17-2-17
Custodian may determine child's upbringing
Sec. 17. (a) Except:
(1) as otherwise agreed by the parties in writing at the time of the custody order; and
(2) as provided in subsection (b);
the custodian may determine the child's upbringing, including the child's education, health care, and religious training.
(b) If the court finds after motion by a noncustodial parent that, in the absence of a specific limitation of the custodian's authority, the child's:
(1) physical health would be endangered; or
(2) emotional development would be significantly impaired;
the court may specifically limit the custodian's authority.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-18
Continuing supervision
Sec. 18. If both parents or all contestants agree to the order or if the court finds that, in the absence of the order, the child's physical health might be endangered or the child's emotional development significantly impaired, the court may order:
(1) the court social service agency;
(2) the staff of the juvenile court;
(3) the local probation department; or
(4) a private agency employed by the court for that purpose;
to exercise continuing supervision over the case to assure that the custodial or parenting time terms of the decree are carried out.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.34;

P.L.146-2008, SEC.559.

IC 31-17-2-19
Travel and other expenses of witnesses
Sec. 19. The court may tax as costs the payment of necessary travel and other expenses incurred by any person whose presence at the hearing the court considers necessary to determine the best interests of the child.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-20
Confidentiality of interview, report, or investigation
Sec. 20. If the court finds it necessary to protect the child's welfare that the record of any interview, a report, or an investigation in a custody proceeding not be a public record, the court may make an appropriate order accordingly.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-21
Modification of child custody order
Sec. 21. (a) The court may not modify a child custody order unless:
(1) the modification is in the best interests of the child; and
(2) there is a substantial change in one (1) or more of the factors that the court may consider under section 8 and, if applicable, section 8.5 of this chapter.
(b) In making its determination, the court shall consider the factors listed under section 8 of this chapter.
(c) The court shall not hear evidence on a matter occurring before the last custody proceeding between the parties unless the matter relates to a change in the factors relating to the best interests of the child as described by section 8 and, if applicable, section 8.5 of this chapter.
As added by P.L.1-1997, SEC.9. Amended by P.L.96-1999, SEC.9.

IC 31-17-2-21.1
Delegation of parenting time during deployment; automatically terminates upon return
Sec. 21.1. (a) Upon a motion of a parent who has received military deployment orders, the court may delegate the parent's parenting time, or a part of the parent's parenting time, during the time the parent is deployed to a person who has a close and substantial relationship with the parent's child if the court finds that delegating the parent's parenting time is in the best interests of the child.
(b) If a court delegates parenting time under subsection (a), the order delegating parenting time automatically terminates after the parent returns from deployment.
(c) A court may terminate an order delegating parenting time if the court determines that the delegated parenting time is no longer in the best interests of the child. As added by P.L.55-2012, SEC.3.

IC 31-17-2-21.2
Military duties; expedited hearing; allow evidence by electronic means
Sec. 21.2. (a) Upon a motion of a parent who has received military temporary duty, deployment, or mobilization orders, the court shall hold an expedited hearing to determine or modify the custody of a child or parenting time with a child if the military duties of the parent have a material effect on the parent's ability to appear in person at a regularly scheduled hearing concerning custody or parenting time.
(b) Upon a motion of a parent who has received military temporary duty, deployment, or mobilization orders, the court shall, with reasonable notice, allow the parent to present testimony and evidence by:
(1) telephone;
(2) video teleconference;
(3) Internet; or
(4) other electronic means approved by the court;
in a custody or parenting time proceeding if the military duties of the parent have a material effect on the parent's ability to appear in person at a regularly scheduled hearing concerning custody or parenting time.
As added by P.L.55-2012, SEC.4.

IC 31-17-2-21.3
Parent's active duty service not a factor; temporary modification of custody
Sec. 21.3. (a) A court may not consider a parent's absence or relocation due to active duty service as a factor in determining custody or permanently modifying a child custody order.
(b) If a court temporarily modifies a custody order due to a parent's active duty service, the order temporarily modifying the custody order terminates automatically not later than ten (10) days after the date the parent notifies the temporary custodian in writing that the parent has returned from active duty service. This subsection does not prevent a court from modifying a child custody order as provided under this article after a parent returns from active duty service.
As added by P.L.80-2010, SEC.45.

IC 31-17-2-21.5
Security, bond, or guarantee
Sec. 21.5. The court may provide in:
(1) a custody order; or
(2) a modification to a custody order;
for the security, bond, or other guarantee that is satisfactory to the court to secure enforcement of the custody order.
As added by P.L.171-2001, SEC.11.
IC 31-17-2-21.7
Security, bond, or guarantee; determinations
Sec. 21.7. (a) The court shall consider requiring security, a bond, or another guarantee under section 21.5 of this chapter if the court makes a finding under subdivision (1), (2), (4), or (7) by clear and convincing evidence. If the court makes a finding under subdivision (1), (2), (4), or (7), the court shall also consider subdivisions (3), (5), (6), (8), and (9) in determining the amount of security, bond, or other guarantee. In making a determination under this section, the court shall consider the following:
(1) Whether a party has previously taken a child out of Indiana or another state in violation of a custody, parenting time, or visitation order.
(2) Whether a party has previously threatened to take a child out of Indiana or another state in violation of a custody, parenting time, or visitation order.
(3) Whether a party has strong ties to Indiana.
(4) Whether a party:
(A) is a citizen of another country;
(B) has strong emotional or cultural ties to the other country; and
(C) has indicated or threatened to take a child out of Indiana to the other country.
(5) Whether a party has friends or family living outside Indiana.
(6) Whether a party does not have a financial reason to stay in Indiana, such as whether the party is unemployed, able to work anywhere, or is financially independent.
(7) Whether a party has engaged in planning that would facilitate removal from Indiana, such as quitting a job, selling the party's primary residence, terminating a lease, closing an account, liquidating other assets, hiding or destroying documents, applying for a passport, applying for a birth certificate, or applying for school or medical records.
(8) Whether a party has a history of marital instability, a lack of parental cooperation, domestic violence, or child abuse.
(9) Whether a party has a criminal record.
After considering evidence, the court shall issue a written determination of security, bond, or other written guarantee supported by findings of fact and conclusions of law.
(b) If a motion for change of judge or change of venue is filed, the court may, before a determination of change of judge or change of venue, consider security, bond, or other guarantee under this chapter.
As added by P.L.171-2001, SEC.12. Amended by P.L.68-2005, SEC.35.

IC 31-17-2-22
Custodial parent's violation of injunction or temporary restraining order considered in custody modification
Sec. 22. An intentional violation by a custodial parent of an injunction or a temporary restraining order issued under IC 31-17-4-4

or IC 31-17-4-5 (or IC 31-1-11.5-26 before its repeal) may be considered a relevant factor under section 8 of this chapter that the court must consider in a proceeding for a custody modification under section 21 of this chapter.
As added by P.L.1-1997, SEC.9.

IC 31-17-2-23
Repealed
(Repealed by P.L.50-2006, SEC.9.)

IC 31-17-2-24
Notice of passport application for child
Sec. 24. (a) If either party to the custody order applies for a passport for the child, the party who applies for the child's passport shall do the following not less than ten (10) days before applying for the child's passport:
(1) File a notice of the passport application with the clerk of the court that issued the custody order.
(2) Send a copy of the notice to the other party.
(b) The parties may jointly agree in writing to waive the requirements of subsection (a).
As added by P.L.1-1997, SEC.9.

IC 31-17-2-25
Petition for emergency placement with person other than noncustodial parent; hearing
Sec. 25. (a) This section applies if a custodial parent or guardian of a child dies or becomes unable to care for the child.
(b) Except as provided in subsection (d), if a person other than a parent files a petition:
(1) seeking to determine custody of the child; or
(2) to modify custody of the child;
that person may request an initial hearing by alleging, as part of the petition, or in a separate petition, the facts and circumstances warranting emergency placement with a person other than the noncustodial parent, pending a final determination of custody.
(c) If a hearing is requested under subsection (b), the court shall set an initial hearing not later than four (4) business days after the petition is filed to determine whether emergency placement of the child with a person other than the child's noncustodial parent should be granted, pending a final determination of custody.
(d) A court is not required to set an initial hearing in accordance with this section if:
(1) it appears from the pleadings that no emergency requiring placement with a person other than the noncustodial parent exists;
(2) it appears from the pleadings that the petitioner does not have a reasonable likelihood of success on the merits; or
(3) manifest injustice would result.
As added by P.L.146-2006, SEC.16.



CHAPTER 2.2. RELOCATION

IC 31-17-2.2-2
Initial custody determination
Sec. 2. (a) If a party provides notice of relocation at an initial hearing to determine custody, the court may consider the factors set forth in this chapter in the court's initial custody determination.
(b) The court may consider a proposed relocation of a child as a factor in determining whether to modify a custody order, parenting time order, grandparent visitation order, or child support order.
As added by P.L.50-2006, SEC.7.
IC 31-17-2.2-3
Notice; information requirements
Sec. 3. (a) Except as provided in section 4 of this chapter, an individual required to file a notice under IC 31-14-13-10 or section 1 of this chapter must:
(1) send the notice to each nonrelocating individual:
(A) by registered or certified mail; and
(B) not later than ninety (90) days before the date that the relocating individual intends to move; and
(2) provide the following information in the notice:
(A) The intended new residence, including the:
(i) address; and
(ii) mailing address of the relocating individual, if the mailing address is different than the address under item (i).
(B) The home telephone number of the new residence.
(C) Any other applicable telephone number for the relocating individual.
(D) The date that the relocating individual intends to move.
(E) A brief statement of the specific reasons for the proposed relocation of the child.
(F) A proposal for a revised schedule of parenting time or grandparent visitation with the child.
(G) A statement that a parent must file an objection to the relocation of the child with the court not later than sixty (60) days after receipt of the notice.
(H) A statement that a nonrelocating individual may file a petition to modify a custody order, parenting time order, grandparent visitation order, or child support order.
(b) Except as provided in section 4 of this chapter, if the relocating individual is unable to provide the information required under subsection (a)(2) not later than ninety (90) days before the relocating individual intends to move, the relocating individual shall provide the information in the manner required under subsection (a) not later than ten (10) days after the date that the relocating individual obtains the information required to be provided under subsection (a)(2). However, the relocating individual must provide all the information required under subsection (a)(2) not later than thirty (30) days before the relocating individual intends to move to the new residence.
As added by P.L.50-2006, SEC.7. Amended by P.L.1-2007, SEC.194.

IC 31-17-2.2-4
Risk or harm in disclosing information
Sec. 4. If a court finds that disclosure of the information required under section 3 of this chapter creates a significant risk of substantial harm to the relocating individual or the child, the court may order:
(1) that the address, the telephone number, or other identifying information of the relocating individual or child not be disclosed in the pleadings, other documents filed in the proceeding, or the final order; (2) that the information required under section 3 of this chapter be maintained by the clerk of the court in a secure location separate from the pending case file;
(3) that the notice requirements under IC 31-14-13-10 or this chapter be waived to the extent necessary to protect the relocating individual or child from significant risk of substantial harm; or
(4) other remedial action that the court considers necessary to facilitate the legitimate needs of the parties and the best interest of the child.
As added by P.L.50-2006, SEC.7.

IC 31-17-2.2-5
Motion to prevent relocation; burden of proof
Sec. 5. (a) Not later than sixty (60) days after receipt of the notice from the relocating individual under IC 31-14-13-10 or this chapter, a nonrelocating parent may file a motion seeking a temporary or permanent order to prevent the relocation of a child.
(b) On the request of either party, the court shall hold a full evidentiary hearing to grant or deny a relocation motion under subsection (a).
(c) The relocating individual has the burden of proof that the proposed relocation is made in good faith and for a legitimate reason.
(d) If the relocating individual meets the burden of proof under subsection (c), the burden shifts to the nonrelocating parent to show that the proposed relocation is not in the best interest of the child.
(e) If the nonrelocating parent fails to file a motion under subsection (a), the relocating individual who has custody of the child may relocate to the new residence.
As added by P.L.50-2006, SEC.7.

IC 31-17-2.2-6
Temporary order to restrain or permit relocation
Sec. 6. (a) If a nonrelocating parent files a motion under section 5 of this chapter, the court, after notice and an opportunity to be heard or after compliance with Trial Rule 65(B), may grant a temporary order restraining the relocation of a child or order the child to be returned to the nonrelocating parent if the court finds:
(1) that the notice required under IC 31-14-13-10 or this chapter was not served in a timely manner and the parties have not presented an agreement concerning a parenting time schedule;
(2) that the child has been relocated without:
(A) the appropriate notice;
(B) an agreement between the parties; or
(C) a court order; or
(3) from an examination of the evidence presented at the temporary hearing, that there is a likelihood that, after a final hearing, the court will not approve the relocation of the child.
(b) The court may grant a temporary order permitting the relocation of the child pending a final hearing if the court: (1) determines that the notice required under IC 31-14-13-10 or this chapter was provided in a timely manner;
(2) issues an order for a revised schedule for temporary parenting time with the child; and
(3) reviews the evidence presented at the temporary hearing and determines that there is a likelihood that, after the final hearing, the court will approve the relocation of the child.
(c) If the court issues a temporary order authorizing the relocating individual to move, in its final judgment, the court must consider factors:
(1) other than; or
(2) in addition to;
the temporary relocation of the child when issuing a final order.
As added by P.L.50-2006, SEC.7.



CHAPTER 2.4. MEDIATION

IC 31-17-2.4-2
Docketing; extension; report
Sec. 2. When a case is ordered to mediation, the case shall be placed on the court docket for final hearing. The mediation process must be completed not later than sixty (60) days after the mediation order is entered. However, the sixty (60) day period may be extended by the court upon the court's own motion, upon agreement of the parties, or upon the recommendation of the mediator, but may not be extended beyond the date set for final hearing. Upon completion of the mediation process, the mediator shall promptly file the mediation report.
As added by P.L.199-1997, SEC.3.



CHAPTER 3. REPEALED



CHAPTER 3.5. SECURITY TO SECURE CUSTODY AND PARENTING TIME ORDERS

IC 31-17-3.5-2
Bonds; form
Sec. 2. A bond described in section 1 of this chapter may be prepared in substantially the following form:
STATE OF INDIANA )
) SS:
COUNTY OF__________________)
)
)
IN THE MATTER OF:
)
)
Name of Parent (As the Principal)
)
Name of Parent (As the Obligee)
)
)
CHILD:
)
Name of Child
)
KNOW ALL MEN BY THESE PRESENTS, that we _________, as Principal, and _____, as Surety, are held and firmly bound unto _____, as Obligee, in the penal sum of ____ Dollars ($____), for the payment of which well and truly to be made we hereby bind ourselves and our heirs, administrators, successors, and assigns, jointly and severally, firmly by these presents.
WHEREAS, an Order was duly made and entered by the above Court in the State of Indiana, County of ____, dated ____, defining custody, parenting time, and support rights regarding the named children.
NOW THEREFORE, the conditions of this obligation are such that:
1. No right of action on this bond shall be granted for the use or benefit of any individual, partnership, corporation, or

other entity, other than the named Obligee.
2. It is agreed that neither this bond nor the obligation of this bond, nor any interest in this bond, may be assigned without the prior express written consent of the Surety.
3. Payment under this bond shall be conditioned upon the Obligee's, or the representative of the Obligee's, filing a motion with the court seeking a declaration of forfeiture of the bond and the Court's finding and entry of a final judgment ordering the Principal and Surety to make such payment. A certified copy of the filing shall be provided to the Surety at its address of record. The Surety shall make payment within thirty (30) days of receiving notification of the final judgment directly to a Trustee appointed by the Court who shall administer the funds in a fiduciary capacity.
4. The Surety shall not be liable hereunder for any amount larger than the face amount of this bond.
5. This bond and the obligation hereunder shall terminate and be of no further effect if the Court order requiring it is modified in any way without the Surety's consent, the Court order expires, or this cause is removed to another jurisdiction.
6. The Surety may file a motion with the Court for discharge of this bond and its obligation hereunder for any good cause. Good cause includes, but is not limited to, misrepresentation or fraud in the initial application for this bond, nonpayment of premium, loss of collateral, or resignation of the Indemnitor. The Surety shall give notice of any such motion to the Obligee.
NOW THEREFORE, if said Principal shall faithfully comply with the requirements and conditions of said Court Order within the limitations and parameters set forth therein, then this Obligation shall be void, otherwise it shall remain in full force and effect.
In witness whereof, each party to this bond has caused it to be executed at the place and on the date indicated below.
Signed, sealed and dated on this ____ day of ____, 20___.
Principal: Surety:
__________________________ _________________ _______
(Name and address of Principal) (Name and address of Surety)
__________________________ _________________________
(Signature of Principal) (Countersigned by attorney-in-fact)
(Surety seal)
Witness:
As added by P.L.171-2001, SEC.10. Amended by P.L.68-2005, SEC.42.

IC 31-17-3.5-3
Forfeiture; use of proceeds
Sec. 3. Upon forfeiture, the proceeds of security, a bond, or other guarantee ordered to secure enforcement of a custody order or

parenting time order under this article may only be used to:
(1) reimburse the nonviolating party for actual costs or damages incurred in upholding the court's order;
(2) locate and return the child to the residence as set forth in the court's order; or
(3) reimburse reasonable fees and court costs to the court appointed trustee.
As added by P.L.171-2001, SEC.10. Amended by P.L.68-2005, SEC.43.

IC 31-17-3.5-4
Forfeiture; excess proceeds
Sec. 4. Upon forfeiture, the proceeds of the security, a bond, or other guarantee ordered to secure enforcement of a custody order or parenting time order under this article that are not applied to the expenses described in section 3 of this chapter must be applied toward:
(1) the child's postsecondary education; or
(2) the support and maintenance of the child.
As added by P.L.171-2001, SEC.10. Amended by P.L.68-2005, SEC.44; P.L.2-2007, SEC.363.



CHAPTER 4. PARENTING TIME RIGHTS OF NONCUSTODIAL PARENT

IC 31-17-4-2
Modification or denial; restriction of parenting time rights
Sec. 2. The court may modify an order granting or denying parenting time rights whenever modification would serve the best interests of the child. However, the court shall not restrict a parent's parenting time rights unless the court finds that the parenting time might endanger the child's physical health or significantly impair the child's emotional development.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.46.

IC 31-17-4-2.5
Security, bond, or guarantee
Sec. 2.5. The court may provide in:
(1) a parenting time order; or
(2) a modification to a parenting time order;
for the security, bond, or other guarantee that is satisfactory to the court to secure enforcement of the provisions of the parenting time order.
As added by P.L.171-2001, SEC.13. Amended by P.L.68-2005, SEC.47.

IC 31-17-4-3
Attorney's fees, court costs, and litigation expenses
Sec. 3. (a) In any action filed to enforce or modify an order granting or denying parenting time rights, a court may award:
(1) reasonable attorney's fees;
(2) court costs; and
(3) other reasonable expenses of litigation. (b) In determining whether to award reasonable attorney's fees, court costs, and other reasonable expenses of litigation, the court may consider among other factors:
(1) whether the petitioner substantially prevailed and whether the court found that the respondent knowingly or intentionally violated an order granting or denying rights; and
(2) whether the respondent substantially prevailed and the court found that the action was frivolous or vexatious.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.48.

IC 31-17-4-4
Permanent injunction against custodial parent
Sec. 4. A noncustodial parent who:
(1) has been granted parenting time rights with a child who lives with the custodial parent;
(2) regularly pays support ordered by a court for the child; and
(3) is barred by a custodial parent from exercising parenting time rights ordered for the noncustodial parent and the child;
may file, in the court that has jurisdiction over the dissolution of marriage, an application for an injunction against the custodial parent under Rule 65 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.49.

IC 31-17-4-5
Temporary restraining order against custodial parent
Sec. 5. (a) If an application for an injunction has been filed under section 4 of this chapter (or IC 31-1-11.5-26 before its repeal), the court may grant, without notice, upon affidavit of the noncustodial parent, a temporary restraining order restraining the custodial parent from further violation of the parenting time order.
(b) In the affidavit, the noncustodial parent must state under penalties for perjury that:
(1) the noncustodial parent has been granted parenting time rights with the child; and
(2) the noncustodial parent regularly pays the support ordered by a court for the child.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.50.

IC 31-17-4-6
Hearing
Sec. 6. A hearing upon the restraining order must be held at the earliest convenience of the court.
As added by P.L.1-1997, SEC.9.

IC 31-17-4-7
Security
Sec. 7. (a) This section does not apply to an order under section 2.5 of this chapter.
(b) A court may not require an applicant for a temporary restraining order or an injunction under section 4 of this chapter (or

IC 31-1-11.5-26 before its repeal) to give security.
As added by P.L.1-1997, SEC.9. Amended by P.L.171-2001, SEC.14.

IC 31-17-4-8
Contempt
Sec. 8. A court that finds an intentional violation without justifiable cause by a custodial parent of an injunction or a temporary restraining order issued under this chapter (or IC 31-1-11.5-26 before its repeal):
(1) shall find the custodial parent in contempt of court;
(2) shall order the exercise of parenting time that was not exercised due to the violation under this section at a time the court considers compatible with the schedules of the noncustodial parent and the child;
(3) may order payment by the custodial parent of reasonable attorney's fees, costs, and expenses to the noncustodial parent; and
(4) may order the custodial parent to perform community restitution or service without compensation in a manner specified by the court.
As added by P.L.1-1997, SEC.9. Amended by P.L.32-2000, SEC.19; P.L.68-2005, SEC.51.

IC 31-17-4-9
Additional remedies
Sec. 9. The remedies in this chapter are in addition to and do not limit other civil or criminal remedies available to the noncustodial parent.
As added by P.L.1-1997, SEC.9.

IC 31-17-4-10
Missed parenting time; parent in military
Sec. 10. A noncustodial parent who misses parenting time as the result of participation in an activity of:
(1) the Indiana National Guard; or
(2) a reserve component of the armed forces of the United States;
may make up the lost parenting time as provided in IC 10-16-7-22.
As added by P.L.103-1997, SEC.4. Amended by P.L.2-2003, SEC.72; P.L.68-2005, SEC.52.



CHAPTER 5. GRANDPARENT'S VISITATION

IC 31-17-5-0.3
Application of certain amendments to prior law
Sec. 0.3. The amendments made to IC 31-1-11.7-2, IC 31-1-11.7-3, and IC 31-1-11.7-6 (before their repeal, now codified in this chapter) by P.L.270-1989 apply to adoptions in which a final order is issued by a trial court after May 5, 1989.
As added by P.L.220-2011, SEC.503.

IC 31-17-5-1
Right to seek visitation
Sec. 1. (a) A child's grandparent may seek visitation rights if:
(1) the child's parent is deceased;
(2) the marriage of the child's parents has been dissolved in Indiana; or
(3) subject to subsection (b), the child was born out of wedlock.
(b) A court may not grant visitation rights to a paternal grandparent of a child who is born out of wedlock under subsection (a)(3) if the child's father has not established paternity in relation to the child.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-2
Best interest of the child; in chambers interview of the child
Sec. 2. (a) The court may grant visitation rights if the court determines that visitation rights are in the best interests of the child.
(b) In determining the best interests of the child under this section, the court may consider whether a grandparent has had or has attempted to have meaningful contact with the child.
(c) The court may interview the child in chambers to assist the court in determining the child's perception of whether visitation by a grandparent is in the best interests of the child.
(d) The court may permit counsel to be present at the interview. If counsel is present:
(1) a record may be made of the interview; and
(2) the interview may be made part of the record for purposes of appeal.
As added by P.L.1-1997, SEC.9. Amended by P.L.15-2004, SEC.3.

IC 31-17-5-3 Petition
Sec. 3. A proceeding for grandparent's visitation must be commenced by the filing of a petition entitled, "In Re the visitation of _________". The petition must:
(1) be filed by a grandparent entitled to receive visitation rights under this chapter;
(2) be verified; and
(3) set forth the following:
(A) The names and relationship of:
(i) the petitioning grandparent or grandparents;
(ii) each child with whom visitation is sought; and
(iii) the custodial parent or guardian of each child.
(B) The present address of each person named in clause (A).
(C) The date of birth of each child with whom visitation is sought.
(D) The status under section 1 of this chapter upon which the grandparent seeks visitation.
(E) The relief sought.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-4
Venue
Sec. 4. A grandparent seeking visitation rights shall file a petition requesting reasonable visitation rights:
(1) in a circuit, superior or probate court of the county in which the child resides in a case described in section 1(a)(1), 1(a)(3), or 10 of this chapter; or
(2) in the court having jurisdiction over the dissolution of the parents' marriage in a case described in section 1(a)(2) of this chapter.
As added by P.L.1-1997, SEC.9. Amended by P.L.50-2006, SEC.8.

IC 31-17-5-5
Service of petition and summons
Sec. 5. Whenever a petition is filed, a copy of the petition, together with a copy of a summons, shall be served upon the custodial and noncustodial parent or guardian of each child with whom visitation is sought in the same manner as service of summons in civil actions generally.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-6
Decree
Sec. 6. Upon hearing evidence in support of and opposition to a petition filed under this chapter, the court shall enter a decree setting forth the court's findings and conclusions.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-7
Modification of order Sec. 7. The court may modify an order granting or denying visitation rights whenever modification would serve the best interests of the child.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-8
Paternity proceedings; effect on visitation rights
Sec. 8. (a) This section applies to a child born out of wedlock.
(b) Visitation rights provided for in section 1 or 10 of this chapter survive the establishment of paternity of a child by a court proceeding other than an adoption proceeding.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-9
Adoption; effect on visitation rights
Sec. 9. Visitation rights provided for in section 1 or 10 of this chapter survive the adoption of the child by any of the following:
(1) A stepparent.
(2) A person who is biologically related to the child as:
(A) a grandparent;
(B) a sibling;
(C) an aunt;
(D) an uncle;
(E) a niece; or
(F) a nephew.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-10
Marriage of child's parents dissolved in another state; right to seek visitation
Sec. 10. If the marriage of the child's parents has been dissolved in another state, the child's maternal or paternal grandparent may seek visitation rights if:
(1) the custody decree entered in the action for dissolution of marriage does not bind the grandparent under IC 31-21-3-1 (or IC 31-17-3-12 before its repeal); and
(2) an Indiana court would have jurisdiction under IC 31-21-5-1 (or IC 31-17-3-3 before its repeal), IC 31-21-5-2, or IC 31-21-5-3 (or IC 31-17-3-14 before its repeal) to grant visitation rights to the grandparent in a modification decree.
As added by P.L.1-1997, SEC.9. Amended by P.L.138-2007, SEC.35.



CHAPTER 6. APPOINTMENT OF GUARDIANS AD LITEM AND COURT APPOINTED SPECIAL ADVOCATES

IC 31-17-6-2
Persons ineligible for appointment
Sec. 2. A court may not appoint a party to the proceedings, the party's employee, or the party's representative as the:
(1) guardian ad litem;
(2) court appointed special advocate;
(3) guardian ad litem program; or
(4) court appointed special advocate program;
for a child who is involved in the proceedings.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-3
Protection of best interests of child; term of appointment
Sec. 3. A guardian ad litem or court appointed special advocate shall represent and protect the best interests of the child. A guardian ad litem or court appointed special advocate serves until the court enters an order for removal.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-4
Officers of the court
Sec. 4. The guardian ad litem or the court appointed special advocate, or both, are considered officers of the court for the purpose of representing the child's interests.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-5
Representation by attorney
Sec. 5. The guardian ad litem or the court appointed special advocate may be represented by an attorney. If necessary to protect the child's interests, the court may appoint an attorney to represent the guardian ad litem or the court appointed special advocate.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-6
Subpoena powers; presentation of evidence
Sec. 6. A guardian ad litem or court appointed special advocate appointed by a court under this chapter may subpoena witnesses and present evidence regarding: (1) the supervision of the action; or
(2) any investigation and report that the court requires of the guardian ad litem or court appointed special advocate.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-7
Continuing supervision
Sec. 7. The court may order a guardian ad litem or court appointed special advocate appointed by a court under this chapter (or IC 31-1-11.5-28 before its repeal) to exercise continuing supervision over the child to assure that the custodial or parenting time terms of an order entered by the court under IC 31-17-2 or IC 31-17-4 (or IC 31-1-11.5 before its repeal) are carried out as required by the court.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.53.

IC 31-17-6-8
Civil immunity
Sec. 8. Except for gross misconduct:
(1) a guardian ad litem;
(2) a court appointed special advocate;
(3) an employee of a county guardian ad litem or court appointed special advocate program; or
(4) a volunteer for a guardian ad litem or court appointed special advocate program;
who performs duties in good faith is immune from any civil liability that may occur as a result of the person's performance.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-9
User fee; funds
Sec. 9. (a) The court may order either or both parents of a child for whom a guardian ad litem or court appointed special advocate is appointed under this chapter to pay a user fee for the services provided under this chapter. The court shall establish one (1) of the following procedures to be used to collect the user fee:
(1) The court may order the clerk of the court to collect the user fee and deposit the user fee into the county's guardian ad litem fund or court appointed special advocate fund. The fiscal body of the county shall appropriate money collected as user fees under this chapter to the court having jurisdiction over custody actions for the court's use in providing guardian ad litem or court appointed special advocate services, including the costs of representation.
(2) The court may order either or both parents to pay the user fee to the:
(A) guardian ad litem program that provided the services; or
(B) court appointed special advocate program that provided the services.
(3) The court may order either or both parents to pay the user

fee to the individual or attorney guardian ad litem that provided the services.
(b) Money remaining in a county's:
(1) guardian ad litem fund; or
(2) court appointed special advocate fund;
at the end of the county's fiscal year does not revert to any other fund.
(c) If the court orders either or both parents to pay the user fee according to subsection (a)(2) or (a)(3) the program or the individual or attorney guardian ad litem shall report to the court the receipt of payment not later than thirty (30) days after receiving the payment.
As added by P.L.1-1997, SEC.9.



CHAPTER 7. COSTS AND ATTORNEY'S FEES

IC 31-17-7-2
Exemption for agencies
Sec. 2. Neither costs nor attorney's fees may be taxed against an agency or its agents that is authorized to maintain proceedings under IC 31-17-2, IC 31-17-4, IC 31-17-6, or this chapter by Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17.
As added by P.L.1-1997, SEC.9. Amended by P.L.145-2006, SEC.241.






ARTICLE 18. FAMILY LAW: UNIFORM INTERSTATE FAMILY SUPPORT ACT

CHAPTER 1. DEFINITIONS

IC 31-18-1-2
"Child"
Sec. 2. "Child" means an individual who is:
(1) owed or alleged to be owed a duty of support by the individual's parent; or
(2) the beneficiary of a support order directed to the parent.
The term includes a child who is over the age of majority.
As added by P.L.1-1997, SEC.10. Amended by P.L.97-2004, SEC.107.

IC 31-18-1-3
"Child support order"
Sec. 3. "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-4
"Duty of support"
Sec. 4. "Duty of support" means an obligation imposed or that may be imposed by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-5
"Home state"
Sec. 5. "Home state" means:
(1) the state in which a child lived with a parent or a person acting as parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support; and
(2) if a child is less than six (6) months of age, the state in which the child lived since birth with a parent or person acting as a parent.
A period of temporary absence of the child, parent, or person acting as a parent is included as part of the six (6) month period under

subdivision (1) or other period under subdivision (2).
As added by P.L.1-1997, SEC.10.

IC 31-18-1-6
"Income"
Sec. 6. "Income" means anything of value owed to an obligor.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-7
"Income payor"
Sec. 7. "Income payor" means an employer or other person who owes income to an obligor.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-8
"Income withholding order"
Sec. 8. "Income withholding order" means an order or other legal process directed to an obligor's income payor to withhold:
(1) support; and
(2) support fees and maintenance fees as described in IC 33-37-5-6;
from the income of the obligor.
As added by P.L.1-1997, SEC.10. Amended by P.L.148-2006, SEC.29.

IC 31-18-1-9
"Initiating state"
Sec. 9. "Initiating state" means a state in which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under:
(1) this article or a law substantially similar to this article;
(2) the Uniform Reciprocal Enforcement of Support Act; or
(3) the Revised Uniform Reciprocal Enforcement of Support Act.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.12.

IC 31-18-1-10
"Initiating tribunal"
Sec. 10. "Initiating tribunal" means the authorized tribunal in an initiating state.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-11
"Issuing state"
Sec. 11. "Issuing state" means the state in which a tribunal issues a support order or enters a judgment of paternity.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-12 "Issuing tribunal"
Sec. 12. "Issuing tribunal" means the tribunal that issues a support order or enters a judgment of paternity.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-13
"Law"
Sec. 13. "Law" includes decisional and statutory law and rules and regulations having the force of law.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-14
"Obligee"
Sec. 14. "Obligee" means:
(1) an individual to whom a duty of support is owed or is alleged to be owed or in whose favor a:
(A) support order has been issued; or
(B) judgment determining paternity has been entered;
(2) a state or political subdivision to which the rights under a duty of support or support order have been assigned or that has independent claims based on financial assistance provided to an individual obligee; or
(3) an individual seeking a judgment to establish paternity of the individual's child.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.13.

IC 31-18-1-15
"Obligor"
Sec. 15. "Obligor" means an individual or the estate of a decedent who:
(1) owes or is alleged to owe a duty of support;
(2) is alleged to be, but has not been adjudicated to be, a parent of a child; or
(3) is liable under a support order.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.14.

IC 31-18-1-16
"Register"
Sec. 16. "Register" means to record a:
(1) support order; or
(2) judgment determining paternity;
in the appropriate location for the recording or filing of foreign judgments generally or foreign support orders specifically.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-17
"Registering tribunal"
Sec. 17. "Registering tribunal" means a tribunal in which a

support order is registered.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-18
"Responding state"
Sec. 18. "Responding state" means a state to which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under:
(1) this article or a law substantially similar to this article;
(2) the Uniform Reciprocal Enforcement of Support Act; or
(3) the Revised Uniform Reciprocal Enforcement of Support Act.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.15.

IC 31-18-1-19
"Responding tribunal"
Sec. 19. "Responding tribunal" means the authorized tribunal in a responding state.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-20
"Spousal support order"
Sec. 20. "Spousal support order" means a support order for a spouse or former spouse of the obligor.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-21
"State"
Sec. 21. "State" means:
(1) a state of the United States;
(2) the District of Columbia;
(3) the Commonwealth of Puerto Rico; or
(4) any territory or insular possession subject to the jurisdiction of the United States.
The term includes an Indian tribe and a foreign jurisdiction that have enacted a law or established procedures for issuing and enforcing support orders that are substantially similar to the procedures under this article or the procedures under the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.16.

IC 31-18-1-22
Repealed
(Repealed by P.L.213-1999, SEC.33.)

IC 31-18-1-23
"Support enforcement agency" Sec. 23. "Support enforcement agency" means a public official or an agency authorized to seek to:
(1) enforce a support order or laws regarding the duty of support;
(2) establish or modify child support;
(3) establish paternity; or
(4) locate an obligor or the obligor's assets.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-24
"Support order"
Sec. 24. "Support order" means a judgment, a decree, or an order, whether:
(1) temporary;
(2) final; or
(3) subject to modification;
for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief.
As added by P.L.1-1997, SEC.10.

IC 31-18-1-25
"Tribunal"
Sec. 25. "Tribunal" means a court, an administrative agency, or a quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine paternity. In referring to an Indiana tribunal acting as an authorized responding court under this article, the term means a court that is authorized to establish, enforce, or modify support orders or establish paternity but does not include an administrative agency or a quasi-judicial entity.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.17.



CHAPTER 2. JURISDICTION

IC 31-18-2-2
Procedure when exercising jurisdiction over nonresident
Sec. 2. An Indiana tribunal exercising personal jurisdiction over a nonresident under section 1 of this chapter may apply:
(1) IC 31-18-3-16 to receive evidence from another state (special rules of evidence established by this article regarding long arm jurisdiction cases); and
(2) IC 31-18-3-18 to obtain discovery assistance through a tribunal of another state (special rules of procedure established by this article for obtaining discovery in long arm jurisdiction cases). In all other respects, the tribunal shall apply the procedural and substantive law of Indiana, including the rules on choice of law other than those established by this article.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-3 Initiating and responding tribunals
Sec. 3. An Indiana tribunal may serve as:
(1) an initiating tribunal under this article to forward proceedings to another state; and
(2) a responding tribunal for proceedings initiated in another state.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-4
Simultaneous proceedings in another state
Sec. 4. (a) An Indiana tribunal may exercise jurisdiction to establish a support order if the petition is filed after a petition or comparable pleading is filed in another state only if:
(1) the petition is filed in Indiana before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;
(2) the contesting party timely challenges the exercise of jurisdiction in the other state; and
(3) Indiana is the home state of the child, if relevant.
(b) An Indiana tribunal may not exercise jurisdiction to establish a support order if the petition is filed before a petition or comparable pleading is filed in another state if:
(1) the petition or comparable pleading in the other state is filed before the expiration of the time allowed in Indiana for filing a responsive pleading challenging the exercise of jurisdiction by Indiana;
(2) the contesting party timely challenges the exercise of jurisdiction in Indiana; and
(3) the other state is the home state of the child, if relevant.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-5
Continuing exclusive jurisdiction
Sec. 5. (a) An Indiana tribunal that issues a support order consistent with Indiana law has continuing, exclusive jurisdiction over a child support order:
(1) if Indiana remains the residence of the:
(A) obligor;
(B) individual obligee; or
(C) child for whose benefit the support order is issued; or
(2) until each individual party has filed written consent with the Indiana tribunal for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.
Nothing in this section is intended to divest a court of jurisdiction to enforce a judgment that has been previously issued in favor of any party, including any state or to prevent a Title IV-D agency or its agents from collecting on a judgment previously issued through a judicial or an administrative proceeding.
(b) An Indiana tribunal that issues a child support order consistent with Indiana law may not exercise its continuing jurisdiction to

modify the order if the order has been modified by a tribunal of another state that has exercised continuing, exclusive jurisdiction over the order under a law substantially similar to this article.
(c) If an Indiana child support order is modified by a tribunal of another state under a law substantially similar to this article, the Indiana tribunal:
(1) loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in Indiana; and
(2) may only:
(1) Enforce the order that was modified concerning amounts accruing before the modification.
(2) Enforce nonmodifiable aspects of that order.
(3) Provide other appropriate relief for a violation of the order that occurred before the effective date of the modification.
(4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.
(d) An Indiana tribunal shall recognize the continuing, exclusive jurisdiction of a tribunal of another state that has issued a child support order under a law substantially similar to this article.
(e) A temporary support order issued ex parte or a pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.
(f) An Indiana tribunal that issues a support order consistent with Indiana law has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. An Indiana tribunal may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over the order under the law of the other state.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-6
Enforcement and modification of support order by tribunal having continuing jurisdiction
Sec. 6. (a) An Indiana tribunal may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that other state.
(b) An Indiana tribunal having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply:
(1) IC 31-18-3-16 regarding receiving evidence from another state; and
(2) IC 31-18-3-18 regarding obtaining discovery through a tribunal of another state.
(c) An Indiana tribunal that lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state. As added by P.L.1-1997, SEC.10.

IC 31-18-2-7
Recognition of child support orders
Sec. 7. (a) If a proceeding is brought under this article and one (1) or more child support orders have been issued in Indiana or another state with regard to an obligor and a child, an Indiana tribunal shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:
(1) If only one (1) tribunal has issued a child support order, the order of that tribunal is controlling and must be recognized.
(2) If two (2) or more tribunals have issued child support orders for the same obligor and child, and only one (1) of the tribunals has continuing, exclusive jurisdiction in accordance with this article, the order of that tribunal is controlling and must be recognized.
(3) If two (2) or more tribunals have issued child support orders for the same obligor and child, and more than one (1) of the tribunals has continuing, exclusive jurisdiction in accordance with this article, an order issued by a tribunal in the current home state of the child must be recognized. However, if an order has not been issued in the current home state of the child, the order most recently issued must be recognized.
(4) If two (2) or more tribunals have issued child support orders for the same obligor and child, and none of the tribunals has continuing, exclusive jurisdiction in accordance with this article, the Indiana tribunal shall issue a child support order that is controlling and must be recognized.
(b) The tribunal that has issued an order recognized under subsection (a) is the tribunal having continuing, exclusive jurisdiction.
(c) If two (2) or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in Indiana, a party may request an Indiana tribunal to determine which order controls and must be recognized under subsection (a). The request must be accompanied by a certified copy of all support orders in effect. Each party whose rights may be affected by a determination of the controlling order must be given notice of the request for that determination.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.18.

IC 31-18-2-7.5
Determination of identity of controlling child support order
Sec. 7.5. (a) An Indiana tribunal that:
(1) determines by order the identity of the controlling child support order under section 7(a)(1), 7(a)(2), or 7(a)(3) of this chapter; or
(2) issues a new controlling child support order under section 7(a)(4) of this chapter; shall include in that order the basis upon which the tribunal made the determination.
(b) Not later than thirty (30) days after issuance of the order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of the order with each tribunal that has issued or registered an earlier order of child support. Failure of the party obtaining the order to file a certified copy as required subjects the party to appropriate sanctions by a tribunal in which the issue of failure to file arises. However, the failure has no effect on the validity or enforceability of the controlling order.
As added by P.L.213-1999, SEC.19.

IC 31-18-2-8
Multiple child support orders for two or more obligees
Sec. 8. In responding to multiple registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time regarding:
(1) the same obligor; and
(2) different individual obligees;
at least one (1) of which was issued by a tribunal of another state, an Indiana tribunal shall enforce the orders in the same manner as if the multiple orders had been issued by an Indiana tribunal.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-9
Credit for payments
Sec. 9. Amounts collected and credited for a period as the result of a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by an Indiana tribunal.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-10
Authority to transfer and initiate petition to responding jurisdiction
Sec. 10. For purposes of this article, the Title IV-D agency or its agents have the authority to transfer and initiate a petition to a responding jurisdiction.
As added by P.L.1-1997, SEC.10.



CHAPTER 3. CIVIL PROVISIONS OF GENERAL APPLICATION

IC 31-18-3-2
Action by minor parent
Sec. 2. A parent who is less than eighteen (18) years of age or a guardian or other legal representative of the minor parent may maintain a proceeding:
(1) on behalf of; or
(2) for the benefit of;
the minor parent's child.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-3
Application of law of this state
Sec. 3. Except as otherwise provided by this article, a responding Indiana tribunal:
(1) shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in Indiana and:
(A) may exercise all powers; and
(B) provide all remedies;
available in the proceedings; and (2) shall determine the duty of support and the amount payable under the child support guidelines adopted by the Indiana supreme court and any other relevant Indiana law.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-4
Duties of initiating tribunal
Sec. 4. (a) Upon the filing of a petition authorized by this article, an initiating Indiana tribunal shall forward three (3) copies of the petition and its accompanying documents to:
(1) the responding tribunal; or
(2) an appropriate support enforcement agency in the responding state.
However, if the identity of the responding tribunal is unknown, the copies must be forwarded to the state information agency of the responding state with a request for the copies to be forwarded to the appropriate tribunal and for receipt to be acknowledged.
(b) If a responding state has not enacted the Uniform Interstate Family Support Act or a law or procedure substantially similar to the Uniform Interstate Family Support Act, an Indiana tribunal may issue a certificate or other documents and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.20.

IC 31-18-3-5
Duties and powers of responding tribunal
Sec. 5. (a) When a responding Indiana tribunal receives a petition or comparable pleading from an initiating tribunal or directly under section 1(c) of this chapter, the responding tribunal shall:
(1) file the petition or pleading; and
(2) notify the petitioner by first class mail of the location and date that the petition or comparable pleading was filed.
(b) A responding Indiana tribunal, to the extent otherwise authorized by law, may do one (1) or more of the following:
(1) Issue or enforce a support order, modify a child support order, or enter a judgment to establish paternity.
(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance.
(3) Order income withholding.
(4) Determine the amount of any arrearages and specify a method of payment.
(5) Enforce orders by civil or criminal contempt, or both.
(6) Set aside property for satisfaction of the support order.
(7) Place liens and order execution on the obligor's property.
(8) Order an obligor to keep a tribunal informed of the obligor's current: (A) residential address;
(B) telephone number;
(C) income payor;
(D) address of employment; and
(E) telephone number at the place of employment.
(9) Issue a bench warrant or body attachment for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal, and enter the bench warrant in any local and state computer systems for criminal warrants.
(10) Order the obligor to seek appropriate employment by specified methods.
(11) Award reasonable attorney's fees and other fees and costs.
(12) As appropriate, grant any other available remedy under federal or state law.
(c) A responding Indiana tribunal shall include in:
(1) a support order issued under this article; or
(2) the documents accompanying the order;
the calculations upon which the support order is based.
(d) A responding Indiana tribunal may not condition the payment of a support order issued under this article upon a party's compliance with provisions for parenting time.
(e) If a responding Indiana tribunal issues an order under this article, the Indiana tribunal shall send a copy of the order by first class mail to the:
(1) petitioner;
(2) respondent; and
(3) initiating tribunal, if any.
As added by P.L.1-1997, SEC.10. Amended by P.L.68-2005, SEC.54.

IC 31-18-3-6
Inappropriate tribunal
Sec. 6. If a petition or comparable pleading is received by an inappropriate Indiana tribunal, the inappropriate tribunal shall:
(1) forward the pleading and accompanying documents to an appropriate tribunal in Indiana or another state; and
(2) notify the initiating state by first class mail regarding the date and location that the pleading was sent. Whenever the inappropriate tribunal is unable to identify the appropriate tribunal under this section, the inappropriate tribunal shall return the pleading and accompanying documents to the initiating state.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-7
Duties of Title IV-D agency
Sec. 7. (a) An Indiana Title IV-D agency, upon request, shall provide services to a petitioner who is an obligee in a proceeding under this article.
(b) A Title IV-D agency, or its agents, that is providing services to the petitioner under this article shall: (1) take the steps necessary to enable an appropriate Indiana tribunal or another state to obtain jurisdiction over the respondent;
(2) request an appropriate tribunal to set a date, time, and place for a hearing;
(3) make a reasonable effort to obtain all relevant information, including information regarding income and property of the parties;
(4) not later than ten (10) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, a responding, or a registering tribunal, send a copy of the notice by first class mail to the petitioner;
(5) not later than ten (10) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication by first class mail to the petitioner; and
(6) notify the petitioner if jurisdiction over the respondent may not be obtained.
(c) This article does not create or negate:
(1) an attorney-client; or
(2) other fiduciary;
relationship between an attorney for either the Title IV-D agency or its agents and the individual being assisted.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.21.

IC 31-18-3-8
Neglect or refusal to provide services by Title IV-D agency
Sec. 8. If the department determines that an agent of the Title IV-D agency is neglecting or refusing to provide services to an individual, the department may:
(1) direct the agent to perform duties of the agent under this article; or
(2) provide the services directly to the individual.
As added by P.L.1-1997, SEC.10. Amended by P.L.145-2006, SEC.242.

IC 31-18-3-9
Private counsel
Sec. 9. An individual may employ private counsel to represent the individual in proceedings authorized by this article.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-10
Duties of the department
Sec. 10. (a) The department is the state information agency for Indiana under this article.
(b) The department shall do the following:
(1) Compile and maintain a current list, including addresses, of

each Indiana tribunal that has jurisdiction under this article and transmit a copy of the list to the state information agency of every state.
(2) Maintain a registry of tribunals and support enforcement agencies received from other states.
(3) Forward to the appropriate tribunal in the location in Indiana in which:
(A) the obligee or the obligor resides; or
(B) the obligor's property is believed to be located;
all documents concerning a proceeding under this article received from an initiating tribunal or the state information agency of the initiating state.
(4) Obtain information concerning the location of the obligor and the obligor's property within Indiana that is not exempt from execution by the following methods:
(A) Postal verification.
(B) Federal or state locator services.
(C) Examination of telephone directories.
(D) Requests for the obligor's address from employers.
(E) Examination of governmental records, including, to the extent not prohibited by other law, records relating to the following:
(i) Real property.
(ii) Vital statistics.
(iii) Law enforcement.
(iv) Taxation.
(v) Motor vehicles.
(vi) Driver's licenses.
(vii) Social Security.
(viii) Worker's compensation.
As added by P.L.1-1997, SEC.10. Amended by P.L.145-2006, SEC.243.

IC 31-18-3-11
Pleadings and accompanying documents
Sec. 11. (a) A petitioner seeking to establish or modify a support order or to establish paternity in a proceeding under this article must verify the petition. Unless otherwise ordered under section 12 of this chapter, the petition or accompanying documents must provide the following if available:
(1) The names, residential addresses, and Social Security numbers of the obligor and the obligee.
(2) The name, sex, residential address, Social Security number, and date of birth of each child for whom support is sought.
(3) Any other information that may assist in locating or identifying the respondent.
(b) The petition must:
(1) be accompanied by a certified copy of any support order in effect; and
(2) specify the relief sought. (c) The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-12
Nondisclosure of information in exceptional circumstances
Sec. 12. Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child may be unreasonably put at risk by the disclosure of identifying information, or as provided by an existing order, a tribunal or a Title IV-D agency or its agents may determine that:
(1) the address of the party or child; or
(2) other identifying information;
may not be disclosed in a pleading or other document filed in a proceeding under this article.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-13
Costs and fees
Sec. 13. (a) The petitioner or Title IV-D agent, or both, may not be required to pay a filing fee.
(b) Whenever appropriate, a responding tribunal may assess against either party all or part of the following:
(1) filing fees;
(2) reasonable attorney's fees;
(3) necessary travel expenses;
(4) blood or genetic testing costs; and
(5) any other reasonable expenses incurred by the party and their witnesses.
(c) The tribunal may not assess costs described in subsection (b) against the obligee or the support enforcement agency of either the initiating or the responding state, except as otherwise provided by law.
(d) Attorney's fees may be ordered. If attorney's fees are ordered, the court shall order the fees to be paid directly to the attorney, who may enforce the order in the attorney's own name. However, payment of support owed to the obligee has priority over fees, costs, and expenses.
(e) The tribunal shall order the payment of costs and reasonable attorney's fees if the tribunal determines that a hearing was requested primarily as the result of delay. In a proceeding under IC 31-18-6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-14
Limited immunity
Sec. 14. (a) Participation by a petitioner in a proceeding before a

responding tribunal whether:
(1) in person;
(2) by private attorney; or
(3) through services provided by the Title IV-D agency or its agents;
does not confer personal jurisdiction over the petitioner in another proceeding.
(b) A petitioner is not amenable to service of civil process while physically present in Indiana to participate in a proceeding under this article.
(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this article committed by a party while present in Indiana to participate in the proceeding.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-15
Nonparentage as defense
Sec. 15. A party whose paternity of a child has been previously determined by law may not plead nonparentage as a defense to a proceeding under this article.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-16
Special rules of evidence and procedure
Sec. 16. (a) The physical presence of the petitioner in a responding Indiana tribunal is not required:
(1) for establishing, enforcing, or modifying a support order; or
(2) for a judgment of paternity.
(b) A verified petition, affidavit, or document substantially complying with federally mandated forms and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible into evidence if given under oath by a party or witness residing in another state.
(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The certified copy is:
(1) evidence of facts asserted in the copy; and
(2) admissible to show whether payments were made.
(d) Copies of bills for:
(1) paternity testing; and
(2) prenatal and postnatal health care of the mother and child;
furnished to the adverse party at least ten (10) days before trial are admissible into evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.
(e) Documentary evidence transmitted from another state to an Indiana tribunal by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.
(f) In a proceeding under this article, an Indiana tribunal may

permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at:
(1) a designated tribunal; or
(2) another designated location in the other state.
The deposition or testimony must be conducted while the party or witness is under oath. An Indiana tribunal shall cooperate with a tribunal in another state in designating an appropriate location for the deposition or testimony.
(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.
(h) A privilege against disclosure of communications between spouses who are parties to the proceeding does not apply in a proceeding under this article.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-17
Communication between tribunals
Sec. 17. (a) An Indiana tribunal may communicate with a tribunal of another state in writing, by telephone, or any other means to obtain information concerning the:
(1) laws of the other state;
(2) legal effect of a judgment, a decree, or an order of the other state's tribunal; and
(3) status of a proceeding in the other state.
(b) An Indiana tribunal may furnish similar information by similar means to a tribunal of another state.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-18
Assistance with discovery
Sec. 18. An Indiana tribunal may:
(1) request a tribunal of another state to assist in obtaining discovery; and
(2) upon request, compel a person over whom the Indiana tribunal has jurisdiction to respond to a discovery order issued by the tribunal of another state.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-19
Receipt and disbursement of payments
Sec. 19. An Indiana tribunal shall promptly disburse amounts received under a support order as directed by the order. The agency or tribunal shall furnish to a:
(1) requesting party; or
(2) tribunal of another state;
a certified statement by the custodian of the record of the amount and date of each payment received.
As added by P.L.1-1997, SEC.10.



CHAPTER 4. ESTABLISHMENT OF SUPPORT ORDERS

IC 31-18-4-2
Issuance of temporary support order after acknowledgment or determination of paternity
Sec. 2. The tribunal may issue a temporary child support order upon a finding, after notice and opportunity to be heard, that:
(1) the respondent has signed a verified statement acknowledging paternity; or
(2) the respondent's paternity has been established.
As added by P.L.1-1997, SEC.10.

IC 31-18-4-3
Issuance of support order after finding duty of support
Sec. 3. Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, a tribunal:
(1) shall issue a support order directed to the obligor; and
(2) may issue any other order described under IC 31-18-3-5.
As added by P.L.1-1997, SEC.10.



CHAPTER 5. DIRECT ENFORCEMENT OF AN ORDER OF ANOTHER STATE WITHOUT REGISTRATION

IC 31-18-5-1.1
Compliance with withholding order
Sec. 1.1. (a) Except as provided in subsection (b) and IC 31-18-6-2.1, an employer shall withhold and distribute the funds as directed in a withholding order by complying with the applicable terms of the order that specify the following:
(1) The duration and the amount of periodic payments of current child support, stated as a certain sum.
(2) The person or agency designated to receive payments and the address to which the payments are to be forwarded.
(3) Medical support, whether in the form of periodic cash payments, stated as a certain sum, or an order to the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment.
(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as a certain sum.
(5) The amount of periodic payments of arrears and interest on

arrears, stated as a certain sum.
(b) The employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:
(1) the employer's fee for processing an income withholding order or credit;
(2) the maximum amount permitted to be withheld from the obligor's income; and
(3) the periods within which the employer must implement the withholding order and forward the child support payment.
As added by P.L.213-1999, SEC.23.

IC 31-18-5-2
Administrative enforcement of orders
Sec. 2. (a) Whenever enforcement is sought for:
(1) a support order;
(2) an income withholding order; or
(3) both;
issued in a Title IV-D case by a tribunal of another state, documents required for registering the order may be sent to the Title IV-D agency of Indiana.
(b) Upon receipt of the documents, the Title IV-D agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by Indiana law to enforce a support order or an income withholding order or both.
(c) If the obligor does not contest administrative enforcement, the Title IV-D agency is not required to register the order. If no administrative procedure authorized by Indiana law is used, the Title IV-D agency shall send the documents required for registering the order to the appropriate Title IV-D agency.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.24.



CHAPTER 6. ENFORCEMENT AND MODIFICATION OF SUPPORT ORDERS AFTER REGISTRATION

IC 31-18-6-2
Procedure to register order for enforcement
Sec. 2. (a) A support order or an income withholding order of another state may be registered in Indiana by sending the following documents and information to the appropriate tribunal in Indiana:
(1) A letter of transmittal to the tribunal requesting registration and enforcement.
(2) Two (2) copies, including one (1) certified copy, of each order that is required to be registered, including any modification of an order.
(3) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage.
(4) The name of the obligor and, if known:
(A) the obligor's address and Social Security number;
(B) the name and address of the obligor's employer and any other source of income of the obligor; and
(C) a description and the location of property of the obligor in Indiana not exempt from execution.
(5) The name and address of the obligee and, if applicable, the agency or person to whom support payments must be remitted.
(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one (1) copy of the documents and information, regardless of form.
(c) A petition seeking a remedy that must be affirmatively sought under other Indiana law may be filed at the same time as the request for registration or later. The petition must specify the grounds for the remedy sought.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-2.1
Multiple orders for enforcement
Sec. 2.1. If an obligor's employer receives multiple orders to withhold support from the earnings of the same obligor, the employer shall be considered to have satisfied the terms of the multiple orders if the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld from multiple child support obligees is complied with.
As added by P.L.213-1999, SEC.25.
IC 31-18-6-2.2
Immunity from civil liability
Sec. 2.2. An employer who complies with an income withholding order issued in another state in accordance with this article is not subject to civil liability to any individual or agency with regard to the employer's withholding child support from the obligor's income.
As added by P.L.213-1999, SEC.26.

IC 31-18-6-2.3
Penalties
Sec. 2.3. An employer who willfully fails to comply with an income withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.
As added by P.L.213-1999, SEC.27.

IC 31-18-6-3
Effect of registration for enforcement
Sec. 3. (a) A support order or an income withholding order issued in another state is registered when the order is filed with the clerk of the appropriate court.
(b) A registered order issued in another state is:
(1) enforceable in the same manner; and
(2) subject to the same procedures;
as an order issued by an Indiana tribunal.
(c) Except as otherwise provided in this article, an Indiana tribunal shall recognize and enforce but may not modify a registered order if the issuing tribunal had jurisdiction.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.28.

IC 31-18-6-4
Choice of law
Sec. 4. (a) The law of the issuing state governs the:
(1) nature, extent, amount, and duration of current payments and other obligations of support; and
(2) payment of arrearages under the order.
(b) In a proceeding for arrearages, the statute of limitations under:
(1) Indiana law; or
(2) the law of the issuing state;
whichever is longer, applies.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-5
Registry of registered foreign support orders
Sec. 5. The clerk of the court shall maintain a registry of registered foreign support orders:
(1) in an appropriate location for filing the orders; and
(2) in which the clerk shall file foreign support orders.
As added by P.L.1-1997, SEC.10.
IC 31-18-6-6
Requirements for petition for registration
Sec. 6. (a) The petition for registration must:
(1) be verified and set forth:
(A) the amount remaining unpaid; and
(B) a list of any other states in which the support order is registered; and
(2) have attached to it a certified copy of the support order with all modifications of the support order.
(b) The registered foreign support order shall be given full force and effect subject to confirmation or rescission of the order by the court.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.29.

IC 31-18-6-7
Obtaining jurisdiction; defenses; default; adjudication
Sec. 7. (a) The procedure to obtain jurisdiction of the person or property of the obligor shall be as provided in civil cases. The obligor may assert any defense available to an action on a foreign judgment.
(b) If the obligor defaults, the court shall enter an order:
(1) confirming the registered support order; and
(2) determining the amounts remaining unpaid.
(c) If the obligor appears and a hearing is held, the court shall adjudicate the issues including the amounts remaining unpaid.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-8
Confirmed order precludes further contest
Sec. 8. Confirmation of a registered order, after notice and hearing, precludes further contest of the order regarding any matter that could have been asserted at the time of registration.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-9
Procedure to register child support order of another state for modification
Sec. 9. (a) A party or Title IV-D agent seeking to modify or to modify and enforce a child support order issued in another state shall register the order in Indiana in the same manner as provided in sections 1 through 4 of this chapter if the order has not been registered.
(b) A petition for modification may be filed at the same time as a request for registration or later. The petition must specify the grounds for modification.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-10
Effect of registration for modification Sec. 10. An Indiana tribunal may enforce a child support order of another state registered for purposes of modification in the same manner as if the order had been issued by an Indiana tribunal. However, the registered order may be modified only if the requirements of section 11 of this chapter have been met.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-11
Modification of child support order of another state
Sec. 11. (a) After a child support order issued in another state has been registered in Indiana, unless the provisions of section 13 of this chapter apply, the responding Indiana tribunal may modify the order only if, after notice and hearing, the responding tribunal finds that:
(1) the:
(A) child, individual obligee, and obligor do not reside in the issuing state;
(B) petitioner who is a nonresident of Indiana seeks modification; and
(C) respondent is subject to the personal jurisdiction of the Indiana tribunal; or
(2) an individual party or the child is subject to the personal jurisdiction of the tribunal and all of the individual parties have filed a written consent in the issuing tribunal providing that an Indiana tribunal may modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted the Uniform Interstate Family Support Act, the written consent of the individual party residing in Indiana is not required for the tribunal to assume jurisdiction to modify the child support order.
(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by an Indiana tribunal. The order may be enforced and satisfied in the same manner.
(c) An Indiana tribunal may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two (2) or more tribunals have issued child support orders for the same obligor and child, the order that is controlling and must be recognized under the provisions of IC 31-18-2-7 establishes the nonmodifiable aspects of the support order.
(d) Upon the modification of a child support order issued in another state, an Indiana tribunal becomes the tribunal of continuing, exclusive jurisdiction.
(e) Not more than thirty (30) days after issuing a modified child support order, the party obtaining the modification shall file a certified copy of the order:
(1) with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order; and
(2) in each tribunal in which the party knows that the earlier order has been registered. (f) Failure of the party obtaining the order to file a certified copy as required under subsection (e) subjects the party to appropriate sanctions by a tribunal in which the issue of failure to file arises, but the failure has no effect on the validity or enforceability of the modified order of the new tribunal of continuing, exclusive jurisdiction.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.30.

IC 31-18-6-12
Recognition of order modified in another state
Sec. 12. An Indiana tribunal shall recognize a modification of its earlier child support order by a tribunal of another state that assumed jurisdiction under a law substantially similar to this article. Upon request, except as otherwise provided in this article, the Indiana tribunal shall do the following:
(1) Enforce the order that was modified only as to amounts accruing before the modification.
(2) Enforce only nonmodifiable aspects of the order.
(3) Provide other appropriate relief only for a violation of the order that occurred before the effective date of the modification.
(4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-13
Jurisdiction to enforce issuing state's order
Sec. 13. (a) If all of the individual parties reside in Indiana and the child does not reside in the issuing state, an Indiana tribunal has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register the order.
(b) An Indiana tribunal exercising jurisdiction as provided in this section shall apply the provisions of IC 31-18-1, IC 31-18-2, and this chapter to the enforcement or modification proceeding. If the conditions of subsection (a) exist, IC 31-18-3 through IC 31-18-5, IC 31-18-7, and IC 31-18-8 do not apply, and the tribunal shall apply the procedural and substantive law of Indiana.
As added by P.L.213-1999, SEC.31.



CHAPTER 7. PATERNITY DETERMINATIONS

IC 31-18-7-2
Jurisdiction
Sec. 2. Nothing in this chapter shall be construed to confer jurisdiction on the court to determine issues of custody, parenting time, or the surname of a child. However, the parties may stipulate to the jurisdiction of the court with regard to custody, parenting time, or the surname of a child.
As added by P.L.1-1997, SEC.10. Amended by P.L.68-2005, SEC.55.



CHAPTER 8. INTERSTATE RENDITION

IC 31-18-8-2
Conditions of rendition
Sec. 2. (a) Before making demand that the governor of another state surrender an individual charged criminally in Indiana with having failed to provide for the support of an obligee, the governor of Indiana may require a prosecuting attorney in Indiana to demonstrate that:
(1) at least sixty (60) days previously the obligee had initiated proceedings for support under this article; or
(2) the proceeding would be of no avail.
(b) If under:
(1) this article or a law substantially similar to this article;
(2) the Uniform Reciprocal Enforcement of Support Act; or
(3) the Revised Uniform Reciprocal Enforcement of Support Act;
the governor of another state makes a demand that the governor of Indiana surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecuting attorney to investigate the demand and report whether a proceeding for support has been initiated or may be effective.
(c) If a proceeding for support may be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.
(d) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may

decline to honor the demand.
(e) If the:
(1) petitioner prevails; and
(2) individual whose rendition is demanded is subject to a support order;
the governor may decline to honor the demand if the individual is complying with the support order.
As added by P.L.1-1997, SEC.10.



CHAPTER 9. MISCELLANEOUS PROVISIONS

IC 31-18-9-2
Short title
Sec. 2. This article may be cited as the Uniform Interstate Family Support Act.
As added by P.L.1-1997, SEC.10.

IC 31-18-9-3
Severability clause
Sec. 3. (a) If a provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article that must be given effect without the invalid provision or application.
(b) The provisions of this article are severable as described under this section.
As added by P.L.1-1997, SEC.10.

IC 31-18-9-4
Remedies
Sec. 4. Remedies under this article:
(1) are cumulative; and
(2) do not affect the availability of remedies under any other law.
As added by P.L.1-1997, SEC.10.






ARTICLE 19. FAMILY LAW: ADOPTION

CHAPTER 1. JURISDICTION OVER ADOPTION PROCEEDINGS

IC 31-19-1-2
Exclusive jurisdiction of probate court
Sec. 2. (a) This section applies to each Indiana county that has a separate probate court.
(b) The probate court has exclusive jurisdiction in all adoption matters.
As added by P.L.1-1997, SEC.11.



CHAPTER 2. FILING OF PETITION FOR ADOPTION

IC 31-19-2-2
Adoption of minor child; petition; venue; substituting petitioner
Sec. 2. (a) A resident of Indiana who seeks to adopt a child less than eighteen (18) years of age may, by attorney of record, file a petition for adoption with the clerk of the court having probate jurisdiction in the county in which:
(1) the petitioner for adoption resides;
(2) a licensed child placing agency or governmental agency having custody of the child is located; or
(3) the child resides.
(b) The county in which the petition for adoption may be filed is a matter of venue and not jurisdiction.
(c) Subject to IC 31-19-9-3, if an individual who files a petition for adoption of a child:
(1) decides not to adopt the child; or
(2) is unable to adopt the child;
the petition for adoption may be amended or a second petition may be filed in the same action to substitute another individual who intends to adopt the child as the petitioner for adoption. The amended petition or second petition under this subsection relates back to the date of the original petition.
As added by P.L.1-1997, SEC.11. Amended by P.L.146-2007, SEC.2.

IC 31-19-2-3
Adoption of hard to place child by nonresident; petition; venue
Sec. 3. (a) An individual who is not a resident of Indiana and who seeks to adopt a hard to place child may file a petition for adoption with the clerk of the court having probate jurisdiction in the county in which the:
(1) licensed child placing agency or governmental agency

having custody of the child is located; or
(2) child resides.
(b) The county in which a petition for adoption may be filed is a matter of venue and not jurisdiction.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-4
Consent to adoption by petitioner's spouse
Sec. 4. (a) Except as provided in subsection (b), a petition for adoption by a married person may not be granted unless the husband and wife join in the action.
(b) If the petitioner for adoption is married to the:
(1) biological; or
(2) adoptive;
father or mother of the child, joinder by the father or mother is not necessary if an acknowledged consent to adoption of the biological or adoptive parent is filed with the petition for adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-5
Filing of petition; number of copies; verification
Sec. 5. (a) Except as provided in subsection (b), a petition for adoption must be filed in triplicate.
(b) If a petition for adoption is sponsored by a licensed child placing agency, the petition for adoption must be filed in quadruplicate.
(c) The original copy of a petition for adoption must be verified by the oath or affirmation of each petitioner for adoption.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.13; P.L.1-2010, SEC.120.

IC 31-19-2-6
Contents of petition
Sec. 6. A petition for adoption must specify the following:
(1) The:
(A) name if known;
(B) sex, race, and age if known, or if unknown, the approximate age; and
(C) place of birth;
of the child sought to be adopted.
(2) The new name to be given the child if a change of name is desired.
(3) Whether or not the child possesses real or personal property and, if so, the value and full description of the property.
(4) The:
(A) name, age, and place of residence of a petitioner for adoption; and
(B) if married, place and date of their marriage.
(5) The name and place of residence, if known to the petitioner for adoption, of: (A) the parent or parents of the child;
(B) if the child is an orphan:
(i) the guardian; or
(ii) the nearest kin of the child if the child does not have a guardian;
(C) the court or agency of which the child is a ward if the child is a ward; or
(D) the agency sponsoring the adoption if there is a sponsor.
(6) The time, if any, during which the child lived in the home of the petitioner for adoption.
(7) Whether the petitioner for adoption has been convicted of:
(A) a felony; or
(B) a misdemeanor relating to the health and safety of children;
and, if so, the date and description of the conviction.
(8) Additional information consistent with the purpose and provisions of this article that is considered relevant to the proceedings.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.6; P.L.131-2009, SEC.13.

IC 31-19-2-7
Medical report
Sec. 7. (a) A medical report of the health status and medical history of the child sought to be adopted and the child's birth parents must:
(1) accompany a petition for adoption; or
(2) be filed not later than sixty (60) days after the filing of a petition for adoption.
(b) The medical report must:
(1) include neonatal, psychological, physiological, and medical care history; and
(2) be on forms prescribed by the state registrar.
(c) A copy of the medical report shall be sent to the following persons:
(1) The state registrar.
(2) The prospective adoptive parents.
(d) This section does not authorize the release of medical information that would result in the identification of an individual.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-7.3
Waiver of criminal history check requirements prohibited
Sec. 7.3. A court may not waive any criminal history check requirements set forth in this chapter.
As added by P.L.138-2007, SEC.36.

IC 31-19-2-7.5
Submission of information, forms, or consents for criminal history check Sec. 7.5. (a) This section does not apply to a petitioner for adoption who provides the licensed child placing agency or the local office with the results of a criminal history check conducted:
(1) in accordance with IC 31-9-2-22.5; and
(2) not more than one (1) year before the date on which the petition is filed.
(b) Every petitioner for adoption shall submit the necessary information, forms, or consents for:
(1) a licensed child placing agency; or
(2) the local office;
that conducts the inspection and investigation required for adoption of a child under IC 31-19-8-5 to conduct a criminal history check (as defined in IC 31-9-2-22.5) of the petitioner as part of its investigation.
(c) The petitioner for adoption shall pay the fees and other costs of the criminal history check required under this section.
As added by P.L.200-1999, SEC.7. Amended by P.L.234-2005, SEC.92; P.L.128-2012, SEC.45.

IC 31-19-2-7.6
Notification of criminal charge while adoption pending
Sec. 7.6. If a petitioner for adoption is charged with:
(1) a felony; or
(2) a misdemeanor relating to the health and safety of children;
during the pendency of the adoption, the petitioner shall notify the court of the criminal charge in writing.
As added by P.L.200-1999, SEC.8.

IC 31-19-2-8
Adoption history fee; putative father registry fee
Sec. 8. Unless the petitioner for adoption seeks under section 1 of this chapter to adopt a person who is at least eighteen (18) years of age, the petitioner for adoption must attach to the petition for adoption:
(1) an adoption history fee of twenty dollars ($20) payable to the state department of health; and
(2) a putative father registry fee of fifty dollars ($50) payable to the state department of health for:
(A) administering the putative father registry established by IC 31-19-5; and
(B) paying for blood or genetic testing in a paternity action in which an adoption is pending in accordance with IC 31-14-21-9.1.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.9.

IC 31-19-2-9
Deposit of fees in adoption history fund
Sec. 9. Fees collected under section 8 of this chapter shall be deposited in the adoption history fund established by IC 31-19-18-6.
As added by P.L.1-1997, SEC.11.
IC 31-19-2-10
Notice of filing of petition; examination, correction, and amendment of form of petition
Sec. 10. (a) Not more than five (5) days after a petition for adoption has been filed, the clerk of the court shall notify the court of the filing.
(b) Upon receiving notice under subsection (a) that a petition for adoption has been filed, the court shall promptly:
(1) examine the petition for adoption; and
(2) determine whether the petition for adoption is in proper form.
(c) If the court does not find the petition for adoption to be in proper form, the court shall return the petition for adoption immediately to the petitioner for adoption or the petitioner's attorney.
(d) If a petition for adoption is returned under subsection (c), the petitioner for adoption shall promptly correct and amend the petition for adoption to conform to the law.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-11
Clerk's examination of form of petition
Sec. 11. If the judge of the court dies, is disabled, or is absent, the clerk of the court shall examine the petition for adoption and the petition for adoption shall be acted upon accordingly.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-12
Copies of petition forwarded to licensed child placing agency
Sec. 12. As soon as a petition for adoption is found to be in proper form, the clerk of the court shall forward one (1) copy of the petition for adoption to a licensed child placing agency as described in IC 31-9-2-17.5, with preference to be given to the agency, if any, sponsoring the adoption, as shown by the petition for adoption.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.245; P.L.146-2006, SEC.17; P.L.131-2009, SEC.14; P.L.162-2011, SEC.13; P.L.128-2012, SEC.46.

IC 31-19-2-13
Temporary custody of adopted children
Sec. 13. (a) Except for a child who is under the care and supervision of the department, a petitioner for adoption may file a separate, ex parte, verified petition requesting temporary custody of a child sought to be adopted at the time of or any time after the filing of a petition for adoption. The petition for temporary custody must be signed by each petitioner for adoption.
(b) A court may grant a petition for temporary custody filed under subsection (a) if the court finds that:
(1) the petition for adoption is in proper form; and
(2) placing the child with the petitioner or petitioners for adoption pending the hearing on the petition for adoption is in

the best interests of the child.
(c) If temporary custody is granted under this section, the petitioner or petitioners for adoption are legally and financially responsible for the child until otherwise ordered by the court.
As added by P.L.61-2003, SEC.2. Amended by P.L.145-2006, SEC.246.

IC 31-19-2-14
Consolidated paternity and adoption proceedings
Sec. 14. (a) If a petition for adoption and a petition to establish paternity are pending at the same time for a child sought to be adopted, the court in which the petition for adoption has been filed has exclusive jurisdiction over the child, and the paternity proceeding must be consolidated with the adoption proceeding.
(b) If the petition for adoption is dismissed, the court hearing the consolidated adoption and paternity proceeding shall determine who has custody of the child under IC 31-19-11-5.
(c) Following a dismissal of the adoption petition under subsection (b), the court may:
(1) retain jurisdiction over the paternity proceeding; or
(2) return the paternity proceeding to the court in which it was originally filed.
If the paternity proceeding is returned to the court in which it was originally filed, the court assumes jurisdiction over the child, subject to any provisions of the consolidated court's order under IC 31-19-11-5.
As added by P.L.61-2003, SEC.3.



CHAPTER 2.5. GENERAL NOTICE REQUIREMENTS

IC 31-19-2.5-2
Notice of adoption
Sec. 2. (a) Except as provided in subsection (b), IC 31-19-4 applies to notice given to a putative father and IC 31-19-4.5 applies to notice given to other persons.
(b) If a petition for adoption alleges the consent of a putative father or a parent to the adoption has not been obtained and is unnecessary under:
(1) IC 31-19-9-8(a)(1);
(2) IC 31-19-9-8(a)(2);
(3) IC 31-19-9-8(a)(4)(B);
(4) IC 31-19-9-8(a)(4)(C);
(5) IC 31-19-9-8(a)(9); or
(6) IC 31-19-9-8(a)(11);
notice must be given under IC 31-19-4.5.
As added by P.L.61-2003, SEC.4.

IC 31-19-2.5-3
Required notice
Sec. 3. (a) Except as provided in section 4 of this chapter, notice must be given to a:
(1) person whose consent to adoption is required under IC 31-19-9-1; and
(2) putative father who is entitled to notice under IC 31-19-4.
(b) If the parent-child relationship has been terminated under IC 31-35 (or IC 31-6-5 before its repeal), notice of the pendency of the adoption proceedings shall be given to the:
(1) licensed child placing agency; or
(2) local office;
of which the child is a ward.
As added by P.L.61-2003, SEC.4. Amended by P.L.97-2004, SEC.108; P.L.1-2007, SEC.195; P.L.128-2012, SEC.47.

IC 31-19-2.5-4
Notice not required
Sec. 4. Notice of the pendency of the adoption proceedings does not have to be given to:
(1) a person whose consent to adoption has been filed with the petition for adoption;
(2) a person whose consent to adoption is not required by: (A) IC 31-19-9-8(a)(4)(A);
(B) IC 31-19-9-8(a)(4)(D);
(C) IC 31-19-9-8(a)(5);
(D) IC 31-19-9-8(a)(6);
(E) IC 31-19-9-8(a)(7);
(F) IC 31-19-9-8(a)(8);
(G) IC 31-19-9-9;
(H) IC 31-19-9-10;
(I) IC 31-19-9-12;
(J) IC 31-19-9-15; or
(K) IC 31-19-9-18;
(3) the hospital of an infant's birth or a hospital to which an infant is transferred for medical reasons after birth if the infant is being adopted at or shortly after birth;
(4) a person whose parental rights have been terminated before the entry of a final decree of adoption; or
(5) a person who has waived notice under:
(A) IC 31-19-4-8; or
(B) IC 31-19-4.5-4.
As added by P.L.61-2003, SEC.4. Amended by P.L.58-2009, SEC.9.

IC 31-19-2.5-5
Validity of notice
Sec. 5. A notice served in accordance with IC 31-19-4 or IC 31-19-4.5 is valid regardless of whether the notice is served within or outside Indiana.
As added by P.L.146-2007, SEC.3.



CHAPTER 3. NOTICE OF ADOPTION BEFORE BIRTH OF CHILD

IC 31-19-3-2
Notice not compelling adoptive placement
Sec. 2. Providing the putative father with actual notice under section 1 of this chapter does not obligate the mother of the child to proceed with an adoptive placement of the child.
As added by P.L.1-1997, SEC.11.

IC 31-19-3-3
Affidavit of service of actual notice
Sec. 3. (a) Upon the filing of a petition for adoption:
(1) the licensed child placing agency sponsoring the adoption; or
(2) the attorney representing the prospective adoptive parents;
shall submit to the court an affidavit setting forth the circumstances surrounding the service of actual notice, including the time, if known, date, and manner in which the actual notice was provided.
(b) If notice is served upon the putative father under section 1(3) of this chapter:
(1) the licensed child placing agency sponsoring the adoption; or
(2) the attorney representing the prospective adoptive parents;
shall submit to the court an affidavit prepared by the attorney representing the mother of the child. An affidavit filed under this subsection must contain the same information as an affidavit filed under subsection (a).
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.14; P.L.200-1999, SEC.11.

IC 31-19-3-4
Form of notice
Sec. 4. Notice of the potential adoption under this chapter must be provided to the putative father of the child in substantially the following form:
"______________ (putative father's name), who has been named

as the father of the unborn child of __________ (birth mother's name), or who claims to be the father of the unborn child, is notified that __________ (birth mother's name) has expressed an intention to secure an adoptive placement for the child.
If ___________ (putative father's name) seeks to contest the adoption of the unborn child, the putative father must file a paternity action to establish his paternity in relation to the unborn child not later than thirty (30) days after the receipt of this notice.
If ___________ (putative father's name) does not file a paternity action not more than thirty (30) days after receiving this notice, or having filed a paternity action, is unable to establish paternity in relation to the child under IC 31-14 or the laws applicable to a court of another state when the court obtains jurisdiction over the paternity action, the putative father's consent to the adoption or the voluntary termination of the putative father's parent-child relationship under IC 31-35-1, or both, shall be irrevocably implied and the putative father loses the right to contest the adoption, the validity of his implied consent to the adoption, the termination of the parent-child relationship, and the validity of his implied consent to the termination of the parent-child relationship. In addition, the putative father loses the right to establish paternity of the child under IC 31-14 or in a court of another state when the court would otherwise be competent to obtain jurisdiction over the paternity action, except as provided in IC 31-19-9-17(b).
Nothing ____________ (mother's name) or anyone else says to __________ (putative father's name) relieves ____________ (putative father's name) of his obligations under this notice.
Under Indiana law, a putative father is a person who is named as or claims that he may be the father of a child born out of wedlock but who has not yet been legally proven to be the child's father.
For purposes of this notice, _____________ (putative father's name) is a putative father under the laws in Indiana regarding adoption.".
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.12.

IC 31-19-3-5
Putative father's notice of paternity action
Sec. 5. A putative father who files a paternity action as described by IC 31-19-9-15(2) after receiving notice of a potential adoption from an attorney or a licensed child placing agency under section 1 of this chapter shall notify the attorney or agency that the paternity action has been filed. The notice must include the following information:
(1) The name of the court.
(2) The cause number.
(3) The date of filing.
As added by P.L.1-1997, SEC.11.

IC 31-19-3-6 Adoptive parents' intervention in paternity action
Sec. 6. If a putative father fails to provide notice to an attorney or a licensed child placing agency under section 5 of this chapter (or under IC 31-3-1-6.4(i) before its repeal), upon a motion of the prospective adoptive parents the court having jurisdiction over the paternity action shall allow the prospective adoptive parents to intervene in the paternity action under Rule 24 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.11.

IC 31-19-3-7
Vacation of paternity determination; intervention by adoptive parents
Sec. 7. If the court has already established the paternity of a father who fails to provide notice under section 5 of this chapter (or under IC 31-3-1-6.4(i) before its repeal), upon motion of the prospective adoptive parents the court shall:
(1) set aside the paternity determination in order to reinstate the paternity action; and
(2) allow the prospective adoptive parents to intervene as described under section 6 of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-3-8
Applicability of Rules of Trial Procedure
Sec. 8. The Indiana Rules of Trial Procedure do not apply to the giving of notice under this chapter.
As added by P.L.200-1999, SEC.13.

IC 31-19-3-9
Validity of notice; putative father residing outside Indiana
Sec. 9. (a) A notice served in accordance with this chapter on a putative father who is a resident of Indiana is valid regardless of whether the notice is served within or outside Indiana.
(b) A notice served in accordance with this chapter outside Indiana on a putative father who is not a resident of Indiana is valid if the child was conceived:
(1) in Indiana; or
(2) outside Indiana, if the laws of the state in which the:
(A) father:
(i) is served notice; or
(ii) resides; or
(B) child was conceived;
allow a paternity or similar action to be filed before the birth of a child.
As added by P.L.146-2007, SEC.4.



CHAPTER 4. NOTICE OF ADOPTION AFTER BIRTH OF CHILD

IC 31-19-4-2
Notice to putative father registered with putative father registry; name or address not provided by mother
Sec. 2. Except as provided by IC 31-19-2.5-4, if:
(1) on or before the date the mother of a child executes a consent to the child's adoption, the mother has not provided an attorney or agency arranging the adoption with the name or address, or both, of the putative father of the child; and
(2) the putative father of the child has:
(A) failed or refused to consent to the adoption of the child or has not had the parent-child relationship terminated under IC 31-35 (or IC 31-6-5 before its repeal); and
(B) registered with the putative father registry under IC 31-19-5 (or IC 31-6-5 before its repeal) within the period under IC 31-19-5-12;
the putative father shall be given notice of the adoption proceedings under Rule 4.1 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.15; P.L.61-2003, SEC.6.

IC 31-19-4-3
Notice to putative father not registered with putative father registry; name or address undisclosed by mother; child conceived outside Indiana
Sec. 3. (a) If:
(1) the mother of a child:
(A) informs an attorney or agency arranging the child's adoption, on or before the date the child's mother executes a consent to the child's adoption, that the child was conceived outside Indiana; and (B) does not disclose to the attorney or agency the name or address, or both, of the putative father of the child; and
(2) the putative father of the child has:
(A) failed or refused to consent to the adoption of the child or has not had the parent-child relationship terminated under IC 31-35 (or IC 31-6-5 before its repeal); and
(B) not registered with the putative father registry under IC 31-19-5 within the period under IC 31-19-5-12;
the attorney or agency shall serve notice of the adoption proceedings on the putative father by publication in the same manner as a summons is served by publication under Rule 4.13(C) of the Indiana Rules of Trial Procedure.
(b) The only circumstance under which notice to the putative father must be given by publication under Rule 4.13(C) of the Indiana Rules of Trial Procedure is when the child was conceived outside of Indiana as described in subsection (a).
As added by P.L.1-1997, SEC.11. Amended by P.L.146-2007, SEC.5; P.L.58-2009, SEC.10.

IC 31-19-4-4
Notice to unnamed father; form
Sec. 4. Notice of the adoption proceeding required under section 3 of this chapter shall be given to an unnamed putative father in substantially the following form:

"NOTICE TO UNNAMED FATHER

set forth the unnamed putative father's legal obligations under the Indiana adoption statutes. A person being served with this notice should consult the Indiana adoption statutes.".
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.16; P.L.61-2003, SEC.7; P.L.21-2010, SEC.2.

IC 31-19-4-5
Notice to named father; form
Sec. 5. Notice of the adoption proceeding shall be given to:
(1) the putative father who is entitled to notice under section 1 or 2 of this chapter; or
(2) a named putative father under section 3 of this chapter;
in substantially the following form:

"NOTICE TO NAMED FATHER

IC 31-19-4-6
Putative father not entitled to notice of adoption
Sec. 6. Except as provided in section 3 of this chapter, if: (1) on or before the date the mother of a child executes a consent to the child's adoption, the mother does not disclose to the attorney or agency arranging the adoption the identity or address, or both, of the putative father; and
(2) the putative father has not registered with the putative father registry under IC 31-19-5 within the period under IC 31-19-5-12;
the putative father is not entitled to notice of the adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-4-7
Actual notice not required
Sec. 7. If a putative father is entitled to notice under section 1, 2, or 3 of this chapter, upon:
(1) providing service of process in the same manner as a summons and complaint are served under Rule 4.1 of the Indiana Rules of Trial Procedure for notice under section 1 or 2 of this chapter; or
(2) publication in the same manner as a summons is served by publication under Rule 4.13 of the Indiana Rules of Trial Procedure for notice under section 3 of this chapter;
no further efforts to give notice to the putative father are necessary, regardless of whether the putative father actually receives the notice.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.15; P.L.146-2007, SEC.6.

IC 31-19-4-8
Waiver of notice
Sec. 8. (a) The notice required by this chapter may be waived in writing before or after the birth of a child.
(b) A waiver of notice under subsection (a) must:
(1) be in writing and signed in the presence of a notary public; and
(2) acknowledge that:
(A) the waiver is irrevocable; and
(B) the person signing the waiver will not receive notice of the adoption proceedings.
A person who waives notice of an adoption may not subsequently challenge or contest an adoption of the child.
As added by P.L.1-1997, SEC.11. Amended by P.L.61-2003, SEC.9; P.L.130-2005, SEC.1.

IC 31-19-4-9
Exceptions to notice required by chapter
Sec. 9. The notice required by this chapter is not necessary:
(1) if actual notice has been given to a putative father under IC 31-19-3; or
(2) if:
(A) a person has attempted to give notice to a putative father at a particular address under IC 31-19-3; and (B) the putative father could not be located at that address;
unless the putative father registers that address with the putative father registry under IC 31-19-5.
As added by P.L.1-1997, SEC.11. Amended by P.L.130-2005, SEC.2.

IC 31-19-4-10
Repealed
(Repealed by P.L.61-2003, SEC.22.)

IC 31-19-4-11
Repealed
(Repealed by P.L.61-2003, SEC.22.)

IC 31-19-4-12
Repealed
(Repealed by P.L.61-2003, SEC.22.)

IC 31-19-4-13
Applicability of Rules of Trial Procedure
Sec. 13. Only the rules of the Indiana Rules of Trial Procedure specified in this chapter apply to the giving of notice under this chapter.
As added by P.L.200-1999, SEC.18.



CHAPTER 4.5. OTHER PERSONS ENTITLED TO NOTICE OF ADOPTION

IC 31-19-4.5-2
Notice when consent not required
Sec. 2. Except as provided in IC 31-19-2.5-4, if a petition for adoption alleges that consent to adoption is not required under IC 31-19-9-8, notice of the adoption must be given to the person from whom consent is allegedly not required under IC 31-19-9-8. Notice shall be given:
(1) in the same manner as a summons and complaint are served under Rule 4.1 of the Indiana Rules of Trial Procedure if the person's name and address are known; or
(2) in the same manner as a summons is served by publication under Rule 4.13 of the Indiana Rules of Trial Procedure if the name or address of the person is not known;
to a petitioner for adoption.
As added by P.L.61-2003, SEC.10. Amended by P.L.146-2007, SEC.8.

IC 31-19-4.5-3
Form of adoption notice
Sec. 3. Notice of the adoption proceeding shall be given to a person entitled to notice under section 2 of this chapter in substantially the following form:

"NOTICE OF ADOPTION

the adoption within thirty (30) days after service of this notice the above named court will hear and determine the petition for adoption. The consent to adoption of __________ (person's name) will be irrevocably implied and __________ (person's name) will lose the right to contest either the adoption or the validity of __________'s (person's name) implied consent to the adoption.
No oral statement made to __________ (person's name) relieves __________ (person's name) of __________'s (person's name) obligations under this notice.
This notice complies with IC 31-19-4.5-3 but does not exhaustively set forth a person's legal obligations under the Indiana adoption statutes. A person being served with this notice should consult the Indiana adoption statutes.".
As added by P.L.61-2003, SEC.10.

IC 31-19-4.5-4
Waiver of notice
Sec. 4. (a) The notice required by this chapter may be waived in writing before or after the birth of a child.
(b) A waiver of notice under subsection (a) must:
(1) be in writing and signed in the presence of a notary public; and
(2) acknowledge that:
(A) the waiver is irrevocable; and
(B) the person signing the waiver will not receive notice of the adoption proceedings.
A person who waives notice of an adoption may not challenge or contest an adoption of the child.
As added by P.L.61-2003, SEC.10. Amended by P.L.130-2005, SEC.3.

IC 31-19-4.5-5
Content of notice
Sec. 5. The description in the notice under section 3 of this chapter of the reasons consent to adoption is not required need only include enough information to put a reasonable person on notice that a petition for adoption that alleges the person's consent to adoption is unnecessary is pending. The description does not require an exhaustive description of the reasons the person's consent to adoption is not required.
As added by P.L.61-2003, SEC.10.



CHAPTER 5. PUTATIVE FATHER REGISTRY

IC 31-19-5-2
Establishment of registry; rules
Sec. 2. The putative father registry is established within the state department of health. The state department shall adopt rules under IC 4-22-2 to administer the registry.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-3
Purpose of registry
Sec. 3. The registry's purpose is to determine the name and address of a father:
(1) whose name and address have not been disclosed by the mother of the child, on or before the date the mother executes a consent to the child's adoption, to:
(A) an attorney; or
(B) an agency;
that is arranging the adoption of the child; and
(2) who may have conceived a child for whom a petition for adoption has been or may be filed;
so that notice of the adoption may be provided to the putative father.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-2010, SEC.121.

IC 31-19-5-4
Notice rights of registered persons
Sec. 4. A putative father of a child who registers in accordance with this chapter (or IC 31-3-1.5 before its repeal) is entitled to notice of the child's adoption under Rule 4.1 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.11.
IC 31-19-5-5
Necessity of registration as requisite to notice rights
Sec. 5. If, on or before the date the mother of a child executes a consent to the child's adoption, the mother does not disclose to an attorney or agency that:
(1) is arranging; or
(2) may arrange;
an adoption of the child the name or address, or both, of the putative father of the child, the putative father must register under this chapter to entitle the putative father to notice of the child's adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-6
Rights of presumptive fathers
Sec. 6. (a) This chapter does not relieve a man who is presumed to be a father under 31-14-7-2 from the obligation of registering in accordance with this chapter to be entitled to notice of an adoption of a child for whom the man may be the presumed father.
(b) The filing of a paternity action by a putative father does not relieve the putative father from the:
(1) obligation of registering; or
(2) consequences of failing to register;
in accordance with this chapter unless paternity has been established before the filing of the petition for adoption of the child.
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.12.

IC 31-19-5-7
Information maintained in registry; father's agent for notice
Sec. 7. (a) The state department of health shall maintain the following information in the registry:
(1) The putative father's:
(A) name;
(B) address at which the putative father may be served with notice of an adoption under Rule 4.1 of the Indiana Rules of Trial Procedure;
(C) Social Security number; and
(D) date of birth.
(2) The mother's:
(A) name, including all other names known to the putative father that the mother uses, if known;
(B) address, if known;
(C) Social Security number, if known; and
(D) date of birth, if known.
(3) The child's:
(A) name, if known; and
(B) place of birth, if known.
(4) The date that the state department of health receives a putative father's registration.
(5) The:
(A) name of an attorney or agency that requests the state

department to search the registry under section 15 of this chapter to determine whether a putative father is registered in relation to a mother whose child is or may be the subject of an adoption; and
(B) date that the attorney or agency submits a request as provided under this subdivision.
(6) Any notice of a filing of a petition to establish paternity as described in IC 31-14-9-0.5.
(7) Any other information that the state department determines is necessary to access the information in the registry.
(b) If a putative father does not have an address where the putative father is able to be served with notice of an adoption, the putative father may designate another person as an agent for the purpose of being served with notice of adoption. The putative father must provide the department with the agent's name and the address at which the agent may be served. Service of notice upon the agent under Rule 4.1 of the Indiana Rules of Trial Procedure constitutes service of notice upon the putative father. If notice of an adoption may not be served on the agent under Rule 4.1 of the Indiana Rules of Trial Procedure as provided by this subsection, further notice of the adoption to the agent or to the putative father is not necessary.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.16; P.L.58-2009, SEC.13.

IC 31-19-5-8
Registry data access points
Sec. 8. The state department of health shall store the registry's data to make the data accessible under the following:
(1) The putative father's name.
(2) The mother's name.
(3) The child's name, if known.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-9
Information supplied
Sec. 9. (a) A putative father who registers under this chapter shall provide to the state department of health the following:
(1) The putative father's:
(A) name;
(B) address at which the putative father may be served with notice of an adoption under Rule 4.1 of the Indiana Rules of Trial Procedure;
(C) Social Security number; and
(D) date of birth.
(2) The mother's name, including all other names known to the putative father that the mother uses.
(3) Any other information described under section 7 of this chapter that is known to the putative father.
(b) A clerk of the court shall provide to the state department of health the notice required to be prepared under IC 31-14-9-0.5. As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.14.

IC 31-19-5-10
Registration form
Sec. 10. A putative father shall register under this chapter on a registration form prescribed by the state department of health. The registration form must be signed by the putative father and notarized.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-11
Verification; amendment of information
Sec. 11. A putative father who registers under this chapter is responsible for:
(1) verifying with the state department of health the accuracy of the registration; and
(2) submitting to the state department of health an amended registration each time the information supplied by the putative father changes;
during the period specified by section 12 of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-12
Time of registration
Sec. 12. (a) To be entitled to notice of an adoption under IC 31-19-3 or IC 31-19-4, a putative father must register with the state department of health under section 5 of this chapter not later than:
(1) thirty (30) days after the child's birth; or
(2) the earlier of the date of the filing of a petition for the:
(A) child's adoption; or
(B) termination of the parent-child relationship between the child and the child's mother;
whichever occurs later.
(b) A putative father may register under subsection (a) before the child's birth.
As added by P.L.1-1997, SEC.11. Amended by P.L.146-2007, SEC.9.

IC 31-19-5-13
Availability of registration forms
Sec. 13. The state department of health shall:
(1) prescribe a registration form for the information that a putative father submits under section 9 of this chapter; and
(2) make the registration forms available through:
(A) the state department;
(B) each clerk of a circuit court; and
(C) each local health department.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-14
Public notice of purpose and operation of registry Sec. 14. (a) Each:
(1) clerk of a circuit court;
(2) branch office of the bureau of motor vehicles;
(3) hospital; and
(4) local health department;
shall post in a conspicuous place a notice that informs the public about the purpose and operation of the registry.
(b) The notice under subsection (a) must include information regarding the following:
(1) Where to obtain a registration form.
(2) Where to register.
(3) The circumstances under which a putative father is required to register.
(4) When under section 12 of this chapter a putative father is required to register to entitle the putative father to notice of an adoption.
(5) The consequences of not submitting a timely registration.
(c) Failure to post a proper notice under this section does not relieve a putative father of the obligation to register with the state department of health in accordance with this chapter to entitle the putative father to notice of the adoption of a child who may have been conceived by the putative father.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-15
Requests for search of registry by persons arranging adoption
Sec. 15. (a) An attorney or agency that arranges an adoption or may arrange an adoption may at any time request that the state department of health search the registry to determine whether a putative father:
(1) is registered in relation to a mother whose child is or may be the subject of an adoption; or
(2) has filed a petition to establish paternity.
(b) Whenever a petition for adoption is filed, the attorney or agency that arranges the adoption shall:
(1) request that the state department of health search the registry under this section at least one (1) day after the expiration of the period specified by section 12 of this chapter; and
(2) file an affidavit prepared by the state department of health under section 16 of this chapter in response to a request under subdivision (1) with the court presiding over the adoption under this article.
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.15; P.L.1-2010, SEC.122.

IC 31-19-5-16
Affidavit of registry search; copy of notice of filing of petition to establish paternity
Sec. 16. (a) Not later than five (5) days after receiving a request under section 15 of this chapter, the state department of health shall

submit an affidavit to the attorney or agency verifying whether a putative father:
(1) is registered within the period specified by section 12 of this chapter in relation to a mother whose child is the subject of the adoption that the attorney or agency is arranging; or
(2) has filed a petition to establish paternity.
(b) Whenever the state department of health finds that one (1) or more putative fathers are registered, the state department shall:
(1) submit a copy of each registration form with the state department's affidavit; and
(2) include in the affidavit the date that the attorney or agency submits the request for a search that relates to the affidavit.
(c) Whenever the state department of health finds that one (1) or more putative fathers have filed a petition to establish paternity, the state department of health shall:
(1) submit a copy of each notice prepared by the clerk of the court under IC 31-14-9-0.5 with the state department of health's affidavit; and
(2) include in the affidavit the date the attorney or agency submitted the request for the search that relates to the affidavit.
(d) A court may not grant an adoption unless the state department's affidavit under this section is filed with the court as provided under IC 31-19-11-1(a)(4).
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.16; P.L.1-2010, SEC.123.

IC 31-19-5-17
Departmental responsibilities upon request for registry search
Sec. 17. Whenever the state department of health receives a request under section 15 of this chapter, the state department shall:
(1) search the state department's records of paternity determinations and notices of filings of petitions to establish paternity filed under IC 31-14-9-2; and
(2) notify the attorney or agency, in compliance with IC 31-19-6, as to whether a record of a paternity determination or a notice of a filing of a petition to establish paternity has been filed concerning a child who is or may be the subject of an adoption that the attorney or agency is arranging.
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.17.

IC 31-19-5-18
Waiver of notice rights of unregistered putative fathers; irrevocably implied consent to adoption
Sec. 18. A putative father who fails to register within the period specified by section 12 of this chapter waives notice of an adoption proceeding. The putative father's waiver under this section constitutes an irrevocably implied consent to the child's adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-19 Revocation of registration
Sec. 19. A putative father may revoke a registration at any time by submitting a signed, notarized statement revoking the registration.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-20
Methods of submitting registration
Sec. 20. A putative father must submit a registration under this chapter:
(1) in person; or
(2) by:
(A) facsimile transmission;
(B) mail;
(C) private courier; or
(D) express delivery service.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-21
Request for certified copy of registration or for information; request for copy of notice of filing of petition to establish paternity; persons qualified to apply
Sec. 21. (a) Subject to subsection (b), upon written request by:
(1) a putative father;
(2) a mother;
(3) a child;
(4) any party or attorney of record in a pending adoption;
(5) an attorney who represents:
(A) prospective adoptive parents;
(B) petitioners in an adoption;
(C) a mother;
(D) a putative father; or
(E) a licensed child placing agency;
(6) a licensed child placing agency that represents:
(A) prospective adoptive parents;
(B) petitioners in an adoption;
(C) a mother; or
(D) a putative father; or
(7) a court that presides over a pending adoption;
the state department of health shall furnish a certified copy of a putative father's registration form and a copy of any notice of a filing of a petition to establish paternity prepared under IC 31-14-9-0.5.
(b) The state department may release the certified copy of the registration form to a person under subsection (a)(1) through (a)(3) only if the information contained in the registration form names the requesting person.
(c) A person listed under subsection (a), who requests information about a registration from the state department, must do the following:
(1) Submit the request in writing.
(2) Under the penalties of perjury, state that the requesting person is entitled to receive the information under this chapter. (3) Submit the request in a manner described by section 20(1) or 20(2) of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.18.

IC 31-19-5-22
Timeliness of responses to requests; fees
Sec. 22. (a) Except as provided in section 16 of this chapter, the state department of health shall immediately respond to requests regarding registrations under this chapter:
(1) in writing; and
(2) in a manner described by section 20 of this chapter.
(b) The state department may charge a fee for responding to a request under this section, unless the state department mails the department's response.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-23
Confidentiality of registry information
Sec. 23. Except as otherwise provided in this chapter, information contained within the registry is confidential.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-24
Registering false information
Sec. 24. A person who knowingly or intentionally registers false information under this chapter commits a Class A misdemeanor.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-25
Release or request for confidential information
Sec. 25. (a) A person who knowingly or intentionally releases or requests confidential information in violation of this chapter commits a Class A misdemeanor.
(b) It is a defense under this section if the state registrar releases confidential information while acting:
(1) in good faith; and
(2) with reasonable diligence.
As added by P.L.1-1997, SEC.11.



CHAPTER 6. SEARCH OF PATERNITY RECORDS AND PUTATIVE FATHER REGISTRY

IC 31-19-6-2
Response to search request
Sec. 2. Not later than five (5) days after receiving a request under section 1 of this chapter, the state department of health shall:
(1) submit an affidavit to the attorney or agency verifying whether a record of a paternity determination has been filed under IC 31-14-9-2 concerning the child; and
(2) search the putative father registry established by IC 31-19-5 and notify the attorney or agency, in compliance with IC 31-19-5-16 as to whether a putative father has:
(A) registered concerning the child; or
(B) filed a petition to establish paternity in relation to the child.
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.20.

IC 31-19-6-3
Release of copy of paternity determination and notice of filing of petition to establish paternity
Sec. 3. (a) If a record of a paternity determination has been filed concerning a child who is the subject of a request under section 1 of this chapter, the state department of health shall release a copy of the record of the paternity determination to the requesting attorney or agency.
(b) If a notice of a filing of a petition to establish paternity has been filed concerning a child who is the subject of a request under section 1 of this chapter, the state department of health shall release a copy of the notice of the filing of the petition to the requesting attorney or agency.
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.21.



CHAPTER 7. PRIOR APPROVAL OF PLACEMENT OF CHILD IN PROPOSED ADOPTIVE HOME

IC 31-19-7-2
Consent of the department
Sec. 2. Whenever the written approval for placement of a child in a proposed adoptive home is obtained from a licensed child placing agency, the consent of the department is not required unless the child is a ward of the department.
As added by P.L.1-1997, SEC.11. Amended by P.L.128-2012, SEC.49.

IC 31-19-7-3
Approval filed with adoption petition
Sec. 3. Approval under this chapter for placement in a proposed adoptive home must be filed with the petition for adoption.
As added by P.L.1-1997, SEC.11.



CHAPTER 8. SUPERVISION OF CHILD BY LICENSED CHILD PLACING AGENCY

IC 31-19-8-2
Supervision period; waiver of supervision period
Sec. 2. (a) Except as provided in subsection (c), the period of supervision required by section 1 of this chapter may be before or after the filing of a petition for adoption, or both.
(b) The length of the period of supervision is within the sole discretion of the court hearing the petition for adoption.
(c) A court hearing a petition for adoption of a child may waive the period of supervision under subsection (a) if one (1) of the petitioners is a stepparent or grandparent of the child and the court waives the report under section 5(c) of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.138-2007, SEC.39.

IC 31-19-8-3
List of licensed child placing agencies and local offices of the department
Sec. 3. (a) The department shall annually compile a list of:
(1) licensed child placing agencies; and
(2) the local offices;
that conduct the inspection and supervision required for adoption of a child by IC 31-19-7-1 and section 1 of this chapter.
(b) The list of licensed child placing agencies and local offices must include a description of the following:
(1) Fees charged by each agency and the department.
(2) Geographic area served by each agency and local office.
(3) Approximate waiting period for the inspection or supervision by each licensed child placing agency and local office.
(4) Other relevant information regarding the inspection and supervision provided by a licensed child placing agency or a local office under IC 31-19-7-1 and section 1 of this chapter. (c) The department shall do the following:
(1) Maintain in its office or on its Internet web site copies of the list compiled under this section for distribution to individuals who request a copy.
(2) Provide each local office with sufficient copies of the list prepared under this section for distribution to individuals who request a copy.
(3) Provide a copy of the list to each public library organized under IC 36-12.
(d) The department and each:
(1) local office; and
(2) public library organized under IC 36-12;
shall make the list compiled under this section available for public inspection.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-2005, SEC.201; P.L.145-2006, SEC.249; P.L.131-2009, SEC.16; P.L.128-2012, SEC.51.

IC 31-19-8-4
List of approved supervising agencies
Sec. 4. To facilitate adoption proceedings, the department shall:
(1) publish;
(2) post on its web site; or
(3) furnish to each public library organized under IC 36-12;
a list of approved supervising agencies.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.250; P.L.131-2009, SEC.17.

IC 31-19-8-5
Agency report and recommendation; filing requirements; waiver of report
Sec. 5. (a) Except as provided in subsection (c), not more than sixty (60) days from the date of reference of a petition for adoption to each appropriate agency:
(1) each licensed child placing agency, for a child who is not adjudicated to be a child in need of services; or
(2) if the child is the subject of an open child in need of services action, each local office;
shall submit to the court a written report of the investigation and recommendation as to the advisability of the adoption.
(b) The report and recommendation:
(1) shall be filed with the adoption proceedings; and
(2) become a part of the proceedings.
(c) A court hearing a petition for adoption of a child may waive the report required under subsection (a) if one (1) of the petitioners is a stepparent or grandparent of the child and the court waives the period of supervision.
(d) If the court waives the reports required under subsection (a), the court shall require the licensed child placing agency for a child who is not adjudicated to be a child in need of services or, if the

child is the subject of an open child in need of services action, each local office to:
(1) ensure a criminal history check is conducted under IC 31-19-2-7.5; and
(2) report to the court the results of the criminal history check.
As added by P.L.1-1997, SEC.11. Amended by P.L.138-2007, SEC.40; P.L.131-2009, SEC.18; P.L.128-2012, SEC.52.

IC 31-19-8-6
Contents of report
Sec. 6. (a) The report required by section 5 of this chapter must, to the extent possible, include the following:
(1) The former environment and antecedents of the child.
(2) The fitness of the child for adoption.
(3) The suitability of the proposed home for the child.
(b) The report may not contain any of the following:
(1) Information concerning the financial condition of the prospective adoptive parents.
(2) A recommendation that a request for a subsidy be denied in whole or in part due to the financial condition of the prospective adoptive parents.
(c) The criminal history information required under IC 31-19-2-7.5 must accompany the report.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.19; P.L.138-2007, SEC.41; P.L.131-2009, SEC.19; P.L.162-2011, SEC.14.

IC 31-19-8-7
Summary consideration of agency's report; continuance
Sec. 7. The court shall summarily consider the report submitted under section 5 of this chapter. If the court finds that further investigation or further supervision is necessary, the court shall continue the case to a later date that the court considers advisable for final determination. At that time the court shall determine the case.
As added by P.L.1-1997, SEC.11. Amended by P.L.138-2007, SEC.42; P.L.131-2009, SEC.20.

IC 31-19-8-8
Agency report and recommendation; nonbinding on court
Sec. 8. The report and recommendation of the licensed child placing agency or local office are not binding on the court but are advisory only.
As added by P.L.1-1997, SEC.11. Amended by P.L.138-2007, SEC.43; P.L.131-2009, SEC.21; P.L.128-2012, SEC.53.

IC 31-19-8-9
Prompt hearing and determination of adoption
Sec. 9. As soon as possible after the provisions of IC 31-19-7-1 and this chapter have been satisfied, the court shall proceed to hear and determine the petition for adoption. As added by P.L.1-1997, SEC.11.



CHAPTER 9. CONSENT TO ADOPTION

IC 31-19-9-1
Consents required
Sec. 1. (a) Except as otherwise provided in this chapter, a petition to adopt a child who is less than eighteen (18) years of age may be granted only if written consent to adoption has been executed by the following:
(1) Each living parent of a child born in wedlock, including a man who is presumed to be the child's biological father under IC 31-14-7-1(1) if the man is the biological or adoptive parent of the child.
(2) The mother of a child born out of wedlock and the father of a child whose paternity has been established by:
(A) a court proceeding other than the adoption proceeding, except as provided in IC 31-14-20-2; or
(B) a paternity affidavit executed under IC 16-37-2-2.1;
unless the putative father gives implied consent to the adoption under section 15 of this chapter.
(3) Each person, agency, or local office having lawful custody of the child whose adoption is being sought.
(4) The court having jurisdiction of the custody of the child if the legal guardian or custodian of the person of the child is not empowered to consent to the adoption.
(5) The child to be adopted if the child is more than fourteen (14) years of age.
(6) The spouse of the child to be adopted if the child is married.
(b) A parent who is less than eighteen (18) years of age may consent to an adoption without the concurrence of:
(1) the individual's parent or parents; or
(2) the guardian of the individual's person;
unless the court, in the court's discretion, determines that it is in the best interest of the child to be adopted to require the concurrence.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.17; P.L.58-2009, SEC.22; P.L.128-2012, SEC.54.

IC 31-19-9-2
Execution of consent; timing; restrictions
Sec. 2. (a) The consent to adoption may be executed at any time after the birth of the child, either in the presence of: (1) the court;
(2) a notary public or other person authorized to take acknowledgments; or
(3) an authorized agent of:
(A) the department; or
(B) a licensed child placing agency.
(b) The child's mother may not execute a consent to adoption before the birth of the child.
(c) The child's father may execute a consent to adoption before the birth of the child if the consent to adoption:
(1) is in writing;
(2) is signed by the child's father in the presence of a notary public; and
(3) contains an acknowledgment that:
(A) the consent to adoption is irrevocable; and
(B) the child's father will not receive notice of the adoption proceedings.
(d) A child's father who consents to the adoption of the child under subsection (c) may not challenge or contest the child's adoption.
(e) Except as provided in subsection (f) or (g), a person who executes a written consent to the adoption of a child may not execute a second or subsequent written consent to have another person adopt the child unless one (1) or more of the following apply:
(1) Each original petitioner provides a written statement that the petitioner is not adopting the child.
(2) The person consenting to the adoption has been permitted to withdraw the first consent to adoption under IC 31-19-10.
(3) The court dismisses the petition for adoption filed by the original petitioner or petitioners for adoption based upon a showing, by clear and convincing evidence, that it is not in the best interests of the child that the petition for adoption be granted.
(4) The court denies the petition to adopt the child filed by the original petitioner or petitioners for adoption.
(f) The department may execute more than one (1) written consent to the adoption of a child if the department determines that the execution of more than one (1) written consent is in the best interests of the child.
(g) The parents of a child who is a ward of the department may execute a second or subsequent consent if:
(1) the court with jurisdiction over the child in need of services determines that adoption by the person to whom consents were originally signed is not in the child's best interest; or
(2) if the child's placement with the person who has petitioned or intends to petition to adopt the child is disrupted.
As added by P.L.1-1997, SEC.11. Amended by P.L.130-2005, SEC.4; P.L.145-2006, SEC.251; P.L.21-2010, SEC.5; P.L.162-2011, SEC.15; P.L.128-2012, SEC.55.
IC 31-19-9-3
Validity of consent not identifying petitioner for adoption; consent to substituting petitioners
Sec. 3. (a) A consent to adoption that does not name or otherwise identify a petitioner for adoption is valid if the consent to adoption contains a statement, by the person consenting to adoption, that the person consenting to adoption voluntarily executed the consent to adoption without disclosure of the name or other identification of the petitioner for adoption.
(b) A petitioner may be substituted under IC 31-19-2-2 if:
(1) the consent to adoption executed by a child's mother contains a statement, by the mother consenting to adoption, that the mother voluntarily agrees that a petitioner for the adoption may be substituted without additional consent from the mother; or
(2) the mother executes a written consent to the substitution of a petitioner for the adoption.
The mother's consent under this subsection is not conditional regardless of whether the mother consents or does not consent to the substitution of petitioners under this subsection.
As added by P.L.1-1997, SEC.11. Amended by P.L.146-2007, SEC.10.

IC 31-19-9-4
Forms
Sec. 4. The department may furnish to the clerks of courts prescribed forms for use by parents or other persons when giving consent to adoption.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.252.

IC 31-19-9-5
Filing of copies
Sec. 5. Copies of a signed consent to adoption shall be filed with the investigating agency and the clerk of the court in which the petition for adoption is pending.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-6
Information and forms provided to birth parents
Sec. 6. The individual who or agency that arranges for the signing of a consent to adoption shall provide each birth parent whose consent to adoption is obtained under this chapter with the following:
(1) An explanation concerning the following:
(A) The availability of adoption history information under IC 31-19-17 through IC 31-19-25.5.
(B) The birth parent's option to file a nonrelease form with the state registrar if the birth parent seeks to restrict the release of identifying information.
(C) That identifying information may be released unless the

birth parent files the nonrelease form with the state registrar.
(2) A nonrelease form prescribed by the state registrar under IC 31-19-25-4.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.12.

IC 31-19-9-7
Nonrelease forms
Sec. 7. Upon request, the state registrar shall provide an individual or agency with a nonrelease form required by section 6(2) of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-8
Consent to adoption not required; written denial of paternity precludes challenge to adoption
Sec. 8. (a) Consent to adoption, which may be required under section 1 of this chapter, is not required from any of the following:
(1) A parent or parents if the child is adjudged to have been abandoned or deserted for at least six (6) months immediately preceding the date of the filing of the petition for adoption.
(2) A parent of a child in the custody of another person if for a period of at least one (1) year the parent:
(A) fails without justifiable cause to communicate significantly with the child when able to do so; or
(B) knowingly fails to provide for the care and support of the child when able to do so as required by law or judicial decree.
(3) The biological father of a child born out of wedlock whose paternity has not been established:
(A) by a court proceeding other than the adoption proceeding; or
(B) by executing a paternity affidavit under IC 16-37-2-2.1.
(4) The biological father of a child born out of wedlock who was conceived as a result of:
(A) a rape for which the father was convicted under IC 35-42-4-1;
(B) child molesting (IC 35-42-4-3);
(C) sexual misconduct with a minor (IC 35-42-4-9); or
(D) incest (IC 35-46-1-3).
(5) The putative father of a child born out of wedlock if the putative father's consent to adoption is irrevocably implied under section 15 of this chapter.
(6) The biological father of a child born out of wedlock if the:
(A) father's paternity is established after the filing of a petition for adoption in a court proceeding or by executing a paternity affidavit under IC 16-37-2-2.1; and
(B) father is required to but does not register with the putative father registry established by IC 31-19-5 within the period required by IC 31-19-5-12. (7) A parent who has relinquished the parent's right to consent to adoption as provided in this chapter.
(8) A parent after the parent-child relationship has been terminated under IC 31-35 (or IC 31-6-5 before its repeal).
(9) A parent judicially declared incompetent or mentally defective if the court dispenses with the parent's consent to adoption.
(10) A legal guardian or lawful custodian of the person to be adopted who has failed to consent to the adoption for reasons found by the court not to be in the best interests of the child.
(11) A parent if:
(A) a petitioner for adoption proves by clear and convincing evidence that the parent is unfit to be a parent; and
(B) the best interests of the child sought to be adopted would be served if the court dispensed with the parent's consent.
(12) A child's biological father who denies paternity of the child before or after the birth of the child if the denial of paternity:
(A) is in writing;
(B) is signed by the child's father in the presence of a notary public; and
(C) contains an acknowledgment that:
(i) the denial of paternity is irrevocable; and
(ii) the child's father will not receive notice of adoption proceedings.
A child's father who denies paternity of the child under this subdivision may not challenge or contest the child's adoption.
(b) If a parent has made only token efforts to support or to communicate with the child the court may declare the child abandoned by the parent.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.18; P.L.61-2003, SEC.11; P.L.130-2005, SEC.5.

IC 31-19-9-9
Parent's crime against child's other parent; effect on consent requirement
Sec. 9. A court shall determine that consent to adoption is not required from a parent if the:
(1) parent is convicted of and incarcerated at the time of the filing of a petition for adoption for:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) an attempt under IC 35-41-5-1 to commit a crime described in clauses (A) through (C); or
(E) a crime in another state that is substantially similar to a crime described in clauses (A) through (D);
(2) victim of the crime is the child's other parent; and
(3) court determines, after notice to the convicted parent and a hearing, that dispensing with the parent's consent to adoption is in the child's best interests. As added by P.L.1-1997, SEC.11.

IC 31-19-9-10
Parent's crime against child or child's sibling; effect on consent requirement
Sec. 10. A court shall determine that consent to adoption is not required from a parent if:
(1) the parent is convicted of and incarcerated at the time of the filing of a petition for adoption for:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) rape (IC 35-42-4-1);
(E) criminal deviate conduct (IC 35-42-4-2);
(F) child molesting as a Class A or Class B felony (IC 35-42-4-3);
(G) incest as a Class B felony (IC 35-46-1-3);
(H) neglect of a dependent as a Class B felony (IC 35-46-1-4);
(I) battery of a child as a Class C felony (IC 35-42-2-1(a)(3));
(J) battery as a Class A felony (IC 35-42-2-1(a)(5)) or Class B felony (IC 35-42-2-1(a)(4)); or
(K) an attempt under IC 35-41-5-1 to commit an offense described in clauses (A) through (J);
(2) the child or the child's sibling, half-blood sibling, or step-sibling of the parent's current marriage is the victim of the offense; and
(3) after notice to the parent and a hearing, the court determines that dispensing with the parent's consent to adoption is in the child's best interests.
As added by P.L.1-1997, SEC.11. Amended by P.L.222-2001, SEC.1.

IC 31-19-9-12
When consent of putative father irrevocably implied
Sec. 12. A putative father's consent to adoption is irrevocably implied without further court action if the putative father:
(1) fails to file a motion to contest the adoption in accordance with IC 31-19-10 within thirty (30) days after service of notice under IC 31-19-4 in the court in which the adoption is pending;
(2) having filed a motion to contest the adoption in accordance with IC 31-19-10, fails to appear at the hearing set to contest the adoption;
(3) having filed a paternity action under IC 31-14, fails to establish paternity in the action; or
(4) is required to but fails to register with the putative father registry established by IC 31-19-5 within the period under IC 31-19-5-12.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.19; P.L.200-1999, SEC.20; P.L.21-2010, SEC.6.
IC 31-19-9-13
Challenge of adoption or validity of implied consent by putative father; when precluded
Sec. 13. A putative father whose consent to adoption is implied under this chapter or IC 31-19-5-18 is not entitled to challenge:
(1) the adoption; or
(2) the validity of the putative father's implied consent to the adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-14
Establishment of paternity by putative father; when precluded
Sec. 14. A putative father whose consent to adoption of a child is implied under this chapter or IC 31-19-5-18 is not entitled to establish paternity under IC 31-14.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-15
When consent of putative father irrevocably implied; additional circumstances
Sec. 15. (a) The putative father's consent to adoption of the child is irrevocably implied without further court action if the father:
(1) fails to file a paternity action:
(A) under IC 31-14; or
(B) in a court located in another state that is competent to obtain jurisdiction over the paternity action;
not more than thirty (30) days after receiving actual notice under IC 31-19-3 of the mother's intent to proceed with an adoptive placement of the child, regardless of whether the child is born before or after the expiration of the thirty (30) day period; or
(2) files a paternity action:
(A) under IC 31-14; or
(B) in a court located in another state that is competent to obtain jurisdiction over the paternity action;
during the thirty (30) day period prescribed by subdivision (1) and fails to establish paternity in the paternity proceeding under IC 31-14 or the laws applicable to a court of another state when the court obtains jurisdiction over the paternity action.
(b) This section does not prohibit a putative father who meets the requirements of section 17(b) of this chapter from establishing paternity of the child.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.21.

IC 31-19-9-16
Challenge of adoption or validity of irrevocably implied consent by putative father; when precluded
Sec. 16. A putative father whose consent to adoption is irrevocably implied under section 15 of this chapter is not entitled to

contest:
(1) the adoption; or
(2) the validity of the putative father's implied consent to the adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-17
Establishment of paternity by putative father; restrictions
Sec. 17. (a) A putative father whose consent to an adoption is implied under section 15 of this chapter is not entitled to establish paternity of the child:
(1) in a court proceeding under IC 31-14; or
(2) by executing a paternity affidavit under IC 16-37-2-2.1.
(b) Notwithstanding subsection (a), a putative father who is barred from establishing paternity of the child under subsection (a) may establish paternity of the child in a court proceeding under IC 31-14 if:
(1) the putative father submits, together with the petition to establish paternity, an affidavit prepared by the:
(A) licensed child placing agency; or
(B) attorney;
that served notice or caused notice to be served upon the putative father under IC 31-19-3-1 stating that neither a petition for adoption nor a placement of the child in a proposed adoptive home is pending; and
(2) the court finds on the record, based on all the information available to the court, including an affidavit described under subdivision (1), that neither a:
(A) petition for adoption; nor
(B) placement of the child in a prospective adoptive home;
is pending.
The requirements of this subsection are jurisdictional and must be strictly adhered to by the putative father and the court.
(c) An individual who is otherwise barred from establishing paternity under this article may establish paternity in relation to a child if an adoption for the child is not pending or contemplated. A petition for adoption that is not filed or a petition for adoption that is dismissed is not a basis for enabling an individual to establish paternity under this section unless the requirements of subsection (b) are satisfied.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.22; P.L.61-2003, SEC.12.

IC 31-19-9-18
When implied consent to adoption irrevocable
Sec. 18. (a) The consent of a person who is served with notice under IC 31-19-4.5 to adoption is irrevocably implied without further court action if the person:
(1) fails to file a motion to contest the adoption as required under IC 31-19-10 not later than thirty (30) days after service of

notice under IC 31-19-4.5; or
(2) files a motion to contest the adoption as required under IC 31-19-10 but fails to:
(A) appear at the hearing to contest the adoption; and
(B) prosecute the motion to contest without unreasonable delay.
(b) A court shall dismiss a motion to contest an adoption filed under subsection (a)(2) with prejudice and the person's consent to the adoption shall be irrevocably implied if the court finds that the person who filed the motion to contest is failing to prosecute the motion without unreasonable delay.
As added by P.L.61-2003, SEC.13.

IC 31-19-9-19
Implied consent to adoption bar to adoption challenge
Sec. 19. A person whose consent to adoption is irrevocably implied under section 18 of this chapter may not contest the adoption or the validity of the person's implied consent to the adoption.
As added by P.L.61-2003, SEC.14.



CHAPTER 10. WITHDRAWAL OF CONSENT TO ADOPTION; CONTEST OF ADOPTION

IC 31-19-10-1
Persons permitted to contest adoption; time for filing motion to contest
Sec. 1. (a) Except as provided in subsection (c), only a person entitled to notice of adoption under IC 31-19-4 or IC 31-19-4.5 may contest an adoption.
(b) A person contesting an adoption must file a motion to contest the adoption with the court not later than thirty (30) days after service of notice of the pending adoption.
(c) A person seeking to withdraw consent to an adoption must file a motion to withdraw consent to the adoption with the court.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.20; P.L.61-2003, SEC.15.

IC 31-19-10-1.2
Contested adoption; burden of proof
Sec. 1.2. (a) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under:
(1) IC 31-19-9-8(a)(1); or
(2) IC 31-19-9-8(a)(2);
and the parent files a motion to contest the adoption under section 1 of this chapter, a petitioner for adoption has the burden of proving that the parent's consent to the adoption is unnecessary under IC 31-19-9-8.
(b) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under:
(1) IC 31-19-9-8(a)(4)(B); or
(2) IC 31-19-9-8(a)(4)(C);
and the parent files a motion to contest the adoption under section 1 of this chapter, the parent has the burden of proving that the child was not conceived under circumstances that would cause the parent's consent to be unnecessary under IC 31-19-9-8(a)(4). The absence of a criminal prosecution and conviction is insufficient to satisfy the burden of proof.
(c) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under IC 31-19-9-8(a)(9) and the parent files a motion to contest the adoption under section 1 of this chapter, a petitioner for adoption has the burden of proving that the parent's consent to the adoption is unnecessary under IC 31-19-9-8(a)(9). (d) If a petition for adoption alleges that a legal guardian or lawful custodian's consent to adoption is unnecessary under IC 31-19-9-8(a)(10) and the legal guardian or lawful custodian files a motion to contest the adoption under section 1 of this chapter, the legal guardian or lawful custodian has the burden of proving that the withholding of the consent to adoption is in the best interests of the person sought to be adopted.
(e) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under IC 31-19-9-8(a)(11) and the parent files a motion to contest the adoption under section 1 of this chapter, a petitioner for adoption has the burden of proving that the requirements of IC 31-19-9-8(a)(11) are satisfied and that the best interests of the child are served if the court dispenses with the parent's consent to adoption.
(f) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under:
(1) IC 31-19-9-9; or
(2) IC 31-19-9-10;
and the parent files a motion to contest the adoption under section 1 of this chapter, a petitioner has the burden of proving that the requirements of IC 31-19-9-9 or IC 31-19-9-10, respectively, are satisfied and that the best interests of the child are served if the court dispenses with the parent's consent to adoption.
(g) If a court finds that the person who filed the motion to contest the adoption is failing to prosecute the motion without undue delay, the court shall dismiss the motion to contest with prejudice, and the person's consent to the adoption shall be irrevocably implied.
As added by P.L.61-2003, SEC.16.

IC 31-19-10-1.4
Basis for resolving contested adoption
Sec. 1.4. A court, in making a determination under section 1.2(e) of this chapter, shall consider all relevant evidence, but may not base its determination solely on a finding that a:
(1) petitioner for adoption would be a better parent for a child than the parent who filed the motion to contest the adoption; or
(2) parent has a biological link to the child sought to be adopted.
As added by P.L.61-2003, SEC.17.

IC 31-19-10-2
Notice of intent to withdraw consent or to contest adoption
Sec. 2. A person seeking to withdraw consent to an adoption under section 3 of this chapter or contesting an adoption must give notice of intent to withdraw consent to or contest the adoption to the following persons:
(1) All parties to the adoption.
(2) A person whose consent to adoption is required by IC 31-19-9.
As added by P.L.1-1997, SEC.11.
IC 31-19-10-3
Withdrawal of consent to adoption
Sec. 3. (a) A consent to adoption may be withdrawn not later than thirty (30) days after consent to adoption is signed if:
(1) the court finds, after notice and opportunity to be heard afforded to the petitioner for adoption, that the person seeking the withdrawal is acting in the best interest of the person sought to be adopted; and
(2) the court orders the withdrawal.
(b) A consent to adoption may not be withdrawn after:
(1) thirty (30) days after the consent to adoption is signed;
(2) the person who signs the consent to adoption appears, in person or by telephonic communications or video conferencing, before a court in which the petition for adoption has been or will be filed and acknowledges that the person:
(A) understood the consequences of the signing of the consent to adoption;
(B) freely and voluntarily signed the consent to adoption; and
(C) believes that adoption is in the best interests of the person to be adopted; or
(3) the person who signs the consent to adoption appears, in person or by telephonic communications or video conferencing, before a court of competent jurisdiction if the parent is outside of Indiana and acknowledges that the person:
(A) understood the consequences of the signing of the consent to adoption;
(B) freely and voluntarily signed the consent to adoption; and
(C) believes that adoption is in the best interests of the person to be adopted;
whichever occurs first.
(c) If a hearing under this section is conducted by telephonic communication or video conferencing, the court shall ensure that the hearing is recorded.
As added by P.L.1-1997, SEC.11. Amended by P.L.61-2003, SEC.18; P.L.146-2007, SEC.11.

IC 31-19-10-4
Limitation on withdrawing consent
Sec. 4. A consent to adoption may be withdrawn only as provided in this chapter and may not be withdrawn after the entry of the adoption decree.
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.23.

IC 31-19-10-4.5
Contest of adoption by putative father
Sec. 4.5. The putative father of a child who is served with notice under IC 31-19-4 and wishes to contest the adoption must do so in accordance with this chapter. As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.21; P.L.61-2003, SEC.19.

IC 31-19-10-5
Hearing to contest adoption
Sec. 5. Whenever a motion to contest an adoption is filed, the court shall, before entering a decree under IC 31-19-11, set the matter for a hearing to contest the adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-10-6
Determination of contest of adoption
Sec. 6. After hearing evidence at the hearing, the court shall:
(1) dismiss the petition for adoption if the court:
(A) finds that the person who filed the motion to contest the adoption has established that it is in the best interests of the child that the motion to contest the adoption be granted;
(B) finds that a required consent to adoption has not been obtained in writing or has not been implied under IC 31-19-9; or
(C) permits a necessary consent to adoption to be withdrawn; or
(2) deny the motion to contest the adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-10-7
Service of notice of adoption contest; protection of privacy of adoption petitioner
Sec. 7. (a) The court may:
(1) send all notices of the filing of a motion to contest an adoption;
(2) conduct bifurcated hearings under this chapter; and
(3) issue an order protecting the anonymity of a petitioner for adoption.
(b) An order issued under subsection (a)(3) may include an order directed to an attorney who represents a party:
(1) contesting an adoption; or
(2) seeking to withdraw a consent to adoption.
An order under subdivision (1) or (2) may order the attorney not to disclose information that identifies or may tend to identify a petitioner for adoption.
As added by P.L.1-1997, SEC.11. Amended by P.L.61-2003, SEC.20.

IC 31-19-10-8
Denial of putative father's adoption contest as bar to establishing paternity
Sec. 8. A putative father is barred from establishing paternity under IC 31-14 if his motion to contest the adoption has been denied under this chapter.
As added by P.L.1-1997, SEC.11.



CHAPTER 11. DISPOSITION OF PETITION FOR ADOPTION; ADOPTION DECREE

IC 31-19-11-2
Custody provision in decree
Sec. 2. If the child is a ward of:
(1) a guardian;
(2) an agency; or
(3) the department;
the court shall provide for the custody of the child in the adoption decree. As added by P.L.1-1997, SEC.11. Amended by P.L.146-2008, SEC.560.

IC 31-19-11-3
Request for financial assistance; determination of eligibility for financial assistance
Sec. 3. (a) If the petition for adoption contained a request for financial assistance, the court shall refer the petitioner to the department to complete and submit to the department the Indiana Adoption Program application for a determination of eligibility for:
(1) adoption assistance under 42 U.S.C. 673, including applicable federal and state regulations; or
(2) an adoption subsidy under IC 31-19-26.5.
(b) The department shall determine the eligibility of the adoptive child for financial assistance and the amount of assistance, if any, that will be provided.
(c) The court may not order payment of:
(1) adoption assistance under 42 U.S.C. 673; or
(2) any adoption subsidy under IC 31-19-26.5.
As added by P.L.1-1997, SEC.11. Amended by P.L.146-2008, SEC.561; P.L.131-2009, SEC.22.

IC 31-19-11-4
Names
Sec. 4. If a new name is requested in a petition for adoption, upon the entry of an adoption decree the child shall take the name requested.
As added by P.L.1-1997, SEC.11.

IC 31-19-11-5
Dismissal of petition; gradual change of custody
Sec. 5. (a) If the court dismisses a petition for adoption, the court shall determine the person who should have custody of the child.
(b) If the court determines that it is necessary to change the child's custody to another person, regardless of the person's right to immediate custody, the court may order a plan for a gradual change of custody to ease the child's transition unless the gradual change of custody would:
(1) endanger the child's physical health; or
(2) significantly impair the child's emotional development.
(c) The court may do the following:
(1) Implement a change of custody under this section by gradually increasing the child's visitation with each person who is entitled to custody.
(2) Order counseling for the child and the persons involved in the change of custody so that a plan for the gradual change of custody may be developed and implemented.
(3) Consult with the counselor who assists the persons in developing the plan to determine an order for the gradual change of custody that meets the child's best interests. As added by P.L.1-1997, SEC.11.

IC 31-19-11-6
Pendency of appeal
Sec. 6. The court may hear and grant a petition for adoption even if an appeal of a decision regarding the termination of the parent-child relationship is pending.
As added by P.L.1-1997, SEC.11.



CHAPTER 12. RECORD OF ADOPTION

IC 31-19-12-2
Information for new birth records
Sec. 2. (a) The official decree of each:
(1) adoption; or
(2) annulment or revocation of adoption;
that is provided to the clerk of the circuit court for the official order book record must set forth all pertinent information that is necessary to make possible the establishment of the birth records prescribed by section 1 of this chapter.
(b) The completion of the record is a prerequisite to the issuance of a certificate of final adoption by the court.
As added by P.L.1-1997, SEC.11.

IC 31-19-12-3
Forwarding of records and reports to state department of health
Sec. 3. Not later than the tenth day of each calendar month, the clerk of the court shall forward to the state department of health records of decrees of:
(1) adoption; or
(2) annulment, revocation, or amendment of adoption;
entered in the preceding month, together with related reports required by the state department of health.
As added by P.L.1-1997, SEC.11.

IC 31-19-12-4
Adoption records for individuals born outside Indiana
Sec. 4. (a) When the state department of health receives from a court a record of:
(1) adoption; or
(2) annulment, revocation, or amendment of adoption;
for an individual born outside of Indiana, the state department of health shall forward the record to the appropriate registration

authority.
(b) If the registration authority fails to supply a certificate of birth in the adoptive status after the expiration of ninety (90) days after the receipt of the record of adoption, the state department of health shall create a delayed registration record of birth in the adoptive status when requested.
As added by P.L.1-1997, SEC.11.

IC 31-19-12-5
Transfer of adoption records to state registrar
Sec. 5. (a) As used in this section, "record" includes the following:
(1) A court document.
(2) A medical record.
(3) A social or medical history.
(4) A photograph.
(5) Correspondence being held for the benefit of:
(A) a birth parent;
(B) a person who was adopted;
(C) an adoptive parent; or
(D) a sibling of the person who was adopted.
(b) A child placing agency, governmental entity, or licensed attorney who arranges or facilitates an adoption may, after entry of the adoption decree, transfer an adoption record to the state registrar for inclusion in the adoption history program administered by the state registrar, or, after giving notice to the state registrar, to a transferee agency that assumes responsibility for the preservation of records maintained as part of the adoption history program.
(c) An attorney who complies with this section does not violate attorney-client privilege.
(d) A record maintained or transferred under this section is confidential.
As added by P.L.130-2005, SEC.7.



CHAPTER 13. ESTABLISHMENT OF NEW BIRTH CERTIFICATE FOLLOWING ADOPTION

IC 31-19-13-2
Replacement of original registration of birth; filing; confidentiality
Sec. 2. When a new certificate of birth is established following adoption, the new certificate of birth replaces the original registration of birth. The original registration of birth shall be filed with the evidence of adoption and withheld from inspection except:
(1) for a child adopted by a stepparent; or
(2) as provided in IC 31-19-17 through IC 31-19-25.5.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.13.

IC 31-19-13-3
Annulment or revocation of adoption; restoration of original certificate of birth
Sec. 3. Upon receipt of a notice of annulment or revocation of adoption, the original certificate of birth shall be restored.
As added by P.L.1-1997, SEC.11.

IC 31-19-13-4
Seal or surrender of replaced certificate of birth
Sec. 4. When the state department of health establishes a new certificate of birth following an adoption, each local health department in Indiana having custody of the replaced certificate of birth shall:
(1) seal the replaced certificate from inspection; or
(2) surrender the replaced certificate to the state department of health;
as the state department of health directs.
As added by P.L.1-1997, SEC.11.



CHAPTER 14. LIMITATIONS ON DIRECT OR COLLATERAL ATTACKS OR APPEALS OF ADOPTION DECREES

IC 31-19-14-2
Time for challenge to adoption decree
Sec. 2. Except as provided in section 3 of this chapter, if a person whose parental rights are terminated by the entry of an adoption decree challenges the adoption decree not more than the later of:
(1) six (6) months after the entry of an adoption decree; or
(2) one (1) year after the adoptive parents obtain custody of the child;
the court shall sustain the adoption decree unless the person challenging the adoption decree establishes, by clear and convincing evidence, that modifying or setting aside the adoption decree is in the child's best interests.
As added by P.L.1-1997, SEC.11.

IC 31-19-14-3
Time for withdrawal of consent to adoption, contest or challenge to adoption, or establishment of paternity
Sec. 3. (a) A person who consents to an adoption may not withdraw the consent to adoption after the entry of the adoption decree under IC 31-19-10-4.
(b) A person who is served with notice of an adoption under IC 31-19-4 may not:
(1) contest the adoption; or
(2) establish paternity;
more than thirty (30) days after the date of service of notice of the adoption.
(c) A person who receives actual notice of an adoption under IC 31-19-3 may not:
(1) contest the adoption; or
(2) establish paternity;
more than thirty (30) days after the date of receiving actual notice of the adoption.
(d) A person who is prohibited from taking action by subsection (a), (b), or (c) may not challenge an adoption decree.
As added by P.L.1-1997, SEC.11.

IC 31-19-14-4
Expiration of time to challenge; appeal for lack of notice or defective proceedings barred
Sec. 4. After the expiration of the period described in section 2 of

this chapter, a person whose parental rights are terminated by the entry of an adoption decree may not challenge the adoption decree even if:
(1) notice of the adoption was not given to the child's putative father; or
(2) the adoption proceedings were in any other manner defective.
As added by P.L.1-1997, SEC.11.



CHAPTER 15. EFFECT OF ADOPTION ON PARENTS

IC 31-19-15-2
Stepparent adoptions
Sec. 2. (a) If the adoptive parent of a child is married to a biological parent of the child, the parent-child relationship of the biological parent is not affected by the adoption.
(b) If the adoptive parent of a child is married to a previous adoptive parent, the parent-child relationship of the previous adoptive parent is not affected by the adoption.
(c) After the adoption, the adoptive father or mother, or both:
(1) occupy the same position toward the child that the adoptive father or the adoptive mother, or both, would occupy if the adoptive father or adoptive mother, or both, were the biological father or mother; and
(2) are jointly and severally liable for the maintenance and education of the person.
As added by P.L.1-1997, SEC.11. Amended by P.L.130-2005, SEC.9.



CHAPTER 16. POSTADOPTION VISITATION PRIVILEGES

IC 31-19-16-2
Procedure
Sec. 2. A court may grant postadoption contact privileges if:
(1) the court determines that the best interests of the child would be served by granting postadoption contact privileges;
(2) the child is at least two (2) years of age and the court finds that there is a significant emotional attachment between the child and the birth parent;
(3) each adoptive parent consents to the granting of postadoption contact privileges;
(4) the adoptive parents and the birth parents:
(A) execute a postadoption contact agreement; and
(B) file the agreement with the court;
(5) the licensed child placing agency sponsoring the adoption and the child's court appointed special advocate or guardian ad litem appointed under IC 31-32-3 recommends to the court the postadoption contact agreement, or if there is no licensed child placing agency sponsoring the adoption, the local office or other agency that prepared an adoption report under IC 31-19-8-5 is informed of the contents of the postadoption contact agreement and comments on the agreement in the agency's report to the court;
(6) consent to postadoption contact is obtained from the child if the child is at least twelve (12) years of age; and
(7) the postadoption contact agreement is approved by the court.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.5; P.L.128-2012, SEC.57.

IC 31-19-16-3
Postadoption contact agreement
Sec. 3. A postadoption contact agreement filed under section 2(4) of this chapter must contain the following provisions:
(1) An acknowledgment by the birth parents that the adoption is irrevocable, even if the adoptive parents do not abide by the postadoption contact agreement.
(2) An acknowledgment by the adoptive parents that the agreement grants the birth parents the right to seek to enforce

the postadoption privileges set forth in the agreement.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.6.

IC 31-19-16-4
Modification or enforcement of agreement
Sec. 4. A birth parent or an adoptive parent may file a petition with the court entering the adoption decree for the following purposes:
(1) To modify the postadoption contact agreement.
(2) To compel a birth parent or an adoptive parent to comply with the postadoption contact agreement.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.7.

IC 31-19-16-5
Monetary damages
Sec. 5. The court may not award monetary damages as a result of the filing of a petition under section 4 of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-16-6
Voiding or modifying agreement
Sec. 6. (a) The court may void or modify a postadoption contact agreement approved under this chapter at any time before or after the adoption if the court determines after a hearing that the best interest of the child requires the voiding or modifying of the agreement.
(b) Before the court:
(1) voids or modifies an agreement; or
(2) hears a motion to compel compliance with an agreement approved under this chapter;
the court may appoint a guardian ad litem or court appointed special advocate under IC 31-32-3 to represent and protect the best interests of the child.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.8.

IC 31-19-16-7
Guardian ad litem or court appointed special advocate
Sec. 7. The provisions of IC 31-32-3 concerning the:
(1) representation;
(2) duties;
(3) liabilities; and
(4) appointment;
of a guardian ad litem or court appointed special advocate apply to proceedings under this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-16-8
Revocation of adoption decree barred as sanction for noncompliance with agreement
Sec. 8. A court may not revoke an adoption decree because a birth parent or an adoptive parent fails to comply with a postadoption

contact agreement approved by a court under this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.9.

IC 31-19-16-9
Privileges without court approval
Sec. 9. Postadoption contact privileges are permissible without court approval in an adoption of a child who is less than two (2) years of age upon the agreement of the adoptive parents and a birth parent. However, postadoption contact privileges under this section may not include visitation. A postadoption contact agreement under this section:
(1) is not enforceable; and
(2) does not affect the finality of the adoption.
As added by P.L.196-1997, SEC.10. Amended by P.L.2-1998, SEC.76.



CHAPTER 16.5. POSTADOPTION SIBLING CONTACT

IC 31-19-16.5-2
Determination by court; considerations
Sec. 2. In making its determination under section 1 of this chapter, the court shall consider any relevant evidence, including the following:
(1) A recommendation made by a licensed child placing agency sponsoring the adoption.
(2) A recommendation made by the adopted child's court appointed special advocate or guardian ad litem.
(3) A recommendation made by the local office or other agency that prepared a report of its investigation and its recommendation as to the advisability of the adoption under IC 31-19-8-5.
(4) Wishes expressed by the adopted child or adoptive parents.
As added by P.L.196-1997, SEC.11. Amended by P.L.128-2012, SEC.58.

IC 31-19-16.5-3
Effect of noncompliance with order
Sec. 3. If postadoption contact is ordered under this chapter, the adoption is irrevocable even if the adoptive parents do not abide by the postadoption contact order.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-4
Persons entitled to file petition to vacate or modify order
Sec. 4. The following persons may file a petition requesting that the court vacate or modify a postadoption contact order with a pre-adoptive sibling or to compel an adoptive parent to comply with the postadoption contact order:
(1) A pre-adoptive sibling by:
(A) next friend; or
(B) guardian ad litem or court appointed special advocate.
(2) The adopted child by:
(A) next friend; or (B) guardian ad litem or court appointed special advocate as described in section 5 of this chapter.
(3) An adoptive parent.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-5
Vacation or modification of order; time; appointment of guardian ad litem or advocate
Sec. 5. The court may vacate or modify a postadoption contact order entered under this chapter at any time after the adoption if the court determines, after a hearing, that it is in the best interests of the adopted child. Before hearing the petition to:
(1) vacate or modify; or
(2) compel compliance with;
the postadoption contact order, the court may appoint a guardian ad litem or court appointed special advocate to represent and protect the best interests of the adopted child. However, the court may only appoint a guardian ad litem or court appointed special advocate for the adopted child under this chapter if the interests of an adoptive parent differ from the child's interests to the extent that the court determines that the appointment is necessary to protect the best interests of the child.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-6
Guardian ad litem or court appointed special advocate
Sec. 6. The provisions regarding the representation, duties, and appointment of a guardian ad litem or court appointed special advocate by a juvenile court described under IC 31-32-3 apply to postadoption contact proceedings under this chapter.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-7
Violation of order; prohibited penalties
Sec. 7. The court may not:
(1) award monetary damages; or
(2) revoke an adoption decree;
if the court finds that a postadoption contact order entered under this chapter has been violated.
As added by P.L.196-1997, SEC.11.



CHAPTER 17. PREPARATION OF ADOPTION HISTORY FOR ADOPTIVE PARENTS

IC 31-19-17-2
Report of medical, psychological, and educational records of birth parents
Sec. 2. A person, a licensed child placing agency, or a local office placing a child for adoption shall prepare or cause to be prepared a report summarizing the available medical, psychological, and educational records of the person or agency concerning the birth parents. The person, agency, or local office shall exclude from this report information that would identify the birth parents unless the prospective adoptive parents know the identity of the birth parents. The person, agency, or local office shall give the report to:
(1) the prospective adoptive parents:
(A) at the time the home study or evaluation concerning the suitability of the proposed home for the child is commenced;
(B) as soon as practical after the prospective adoptive parents are matched with the birth mother; or
(C) with the consent of the prospective adoptive parents, not more than thirty (30) days after the child is placed with the prospective adoptive parents; and
(2) upon request and without information that would identify the birth parents unless an adoptee already knows the identity of the birth parents, an adoptee who:
(A) is at least twenty-one (21) years of age; and
(B) provides proof of identification.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.22; P.L.100-2005, SEC.2; P.L.129-2005, SEC.4; P.L.58-2009, SEC.25; P.L.162-2011, SEC.17; P.L.128-2012, SEC.59.

IC 31-19-17-3
Exclusion of information identifying birth parent; release of records concerning child to adoptive parents and adoptee
Sec. 3. The person, licensed child placing agency, or local office shall:
(1) exclude information that would identify the birth parents unless the prospective adoptive parent or the adoptive parent under subdivision (2)(A) or an adoptee under subdivision (2)(B) who requests the information knows the identity of the birth parents; and
(2) release all available social, medical, psychological, and educational records concerning the child to: (A) the prospective adoptive parent or the adoptive parent; and
(B) upon request, an adoptee who:
(i) is at least twenty-one (21) years of age; and
(ii) provides proof of identification.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.23; P.L.100-2005, SEC.3; P.L.1-2006, SEC.497; P.L.58-2009, SEC.26; P.L.131-2009, SEC.23; P.L.1-2010, SEC.124; P.L.162-2011, SEC.18; P.L.128-2012, SEC.60.

IC 31-19-17-4
Summary of social, medical, psychological, and educational records of child
Sec. 4. The person, licensed child placing agency, or local office shall provide:
(1) the prospective adoptive parent or the adoptive parent; and
(2) upon request, an adoptee who:
(A) is at least twenty-one (21) years of age; and
(B) provides proof of identification;
with a summary of other existing social, medical, psychological, and educational records concerning the child of which the person, agency, or local office has knowledge but does not have possession. If requested by a prospective adoptive parent, an adoptive parent, or an adoptee, the person, agency, or local office shall attempt to provide the prospective adoptive parent, the adoptive parent, or the adoptee with a copy of any social, medical, psychological, or educational record that is not in the possession of the person, agency, or local office, after identifying information has been excluded.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.24; P.L.100-2005, SEC.4; P.L.1-2006, SEC.498; P.L.131-2009, SEC.24; P.L.162-2011, SEC.19; P.L.128-2012, SEC.61.

IC 31-19-17-5
Information of social, medical, psychological, and educational records concerning child for adoption granted before July 1, 1993; excluding information identifying birth parent
Sec. 5. (a) This section applies to an adoption that is granted before July 1, 1993.
(b) Upon the request of an adoptee who:
(1) is at least twenty-one (21) years of age; and
(2) provides proof of identification;
a person, a licensed child placing agency, or a local office shall provide to the adoptee available information of social, medical, psychological, and educational records and reports concerning the adoptee. The person, licensed child placing agency, or local office shall exclude from the records information that would identify the birth parents unless an adoptee already knows the identity of the birth parents.
As added by P.L.100-2005, SEC.5. Amended by P.L.1-2006, SEC.499; P.L.58-2009, SEC.27; P.L.131-2009, SEC.25; P.L.1-2010,

SEC.125; P.L.128-2012, SEC.62.



CHAPTER 18. ESTABLISHMENT OF ADOPTION HISTORY PROGRAM ADMINISTERED BY STATE REGISTRAR; ADOPTION HISTORY FUND

IC 31-19-18-2
Transmission of identifying and nonidentifying information; storage; affirmation
Sec. 2. (a) The following persons may transmit identifying information and nonidentifying information to the state registrar for inclusion with the adoption history:
(1) An adoptee who is an adult.
(2) A birth parent.
(3) An adoptive parent.
(4) A pre-adoptive sibling who is at least twenty-one (21) years of age.
(5) The spouse or relative of a deceased adoptee.
(6) The spouse or relative of a deceased birth parent.
(b) The state registrar shall store all information received under this section in a manner that is readily recoverable.
(c) Any transmission of information received under this section must include an affirmation by the person that:
(1) the information is true or that the person believes the information to be true; and
(2) the person is a person described in subsection (a).
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.28; P.L.191-2011, SEC.15.

IC 31-19-18-3
Voluntary transmission of medical information; storage; affirmation
Sec. 3. (a) Any person may voluntarily transmit medical information to the state registrar for inclusion with the medical history.
(b) The state registrar shall store all information received under this section in a manner that makes the information readily recoverable.
(c) Any transmission of voluntary information must include an affirmation by the person that:
(1) the information is true; or
(2) the person believes the information is true.
As added by P.L.1-1997, SEC.11.
IC 31-19-18-4
Publication of availability of adoption history information; public service announcements
Sec. 4. (a) The state registrar shall publicize the availability of the adoption history information, including the availability of the information under this chapter and IC 31-19-19 through IC 31-19-25.5.
(b) The state registrar's publicity efforts must include periodic public service announcements regarding the availability of adoption history information.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.16.

IC 31-19-18-5
Rules; forms
Sec. 5. The state registrar:
(1) may adopt rules under IC 4-22-2; and
(2) shall prescribe forms necessary;
to implement this chapter, IC 31-19-12-5, and IC 31-19-19 through IC 31-19-25.5.
As added by P.L.1-1997, SEC.11. Amended by P.L.130-2005, SEC.10; P.L.191-2011, SEC.17.

IC 31-19-18-6
Adoption history fund
Sec. 6. (a) The adoption history fund is established for the purpose of carrying out this chapter and IC 31-19-19 through IC 31-19-25.5. The state registrar shall administer the fund.
(b) The expenses of administering the fund shall be paid from:
(1) money in the fund; or
(2) if revenues are insufficient, a supplemental appropriation.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.18.

IC 31-19-18-7
Transmittal of false adoption history information
Sec. 7. A person who knowingly transmits false information to an adoption history commits a Class A misdemeanor.
As added by P.L.1-1997, SEC.11.



CHAPTER 19. CONFIDENTIALITY REQUIREMENTS FOR ADOPTION HISTORY AND OTHER ADOPTION RECORDS

IC 31-19-19-1
Court files and records
Sec. 1. (a) The following items are confidential:
(1) A petition for adoption.
(2) Reports of the investigation made under IC 31-19-8-5 (or IC 31-3-1-4 before its repeal).
(3) All other papers filed in connection with a petition for adoption.
(4) The record of evidence of the hearing.
(5) The decree made and entered by the court, including decrees in foreign adoptions filed under IC 31-19-28 (or IC 31-3-1-10 before its repeal).
(b) The files and records of the court pertaining to the adoption proceedings:
(1) shall be kept in the custody of the clerk of the court; and
(2) are not open to inspection, except as provided in IC 31-19-13-2(2).
As added by P.L.1-1997, SEC.11.
IC 31-19-19-2
Agency files and records
Sec. 2. (a) All files and records pertaining to the adoption proceedings in:
(1) the local office;
(2) the department; or
(3) any of the licensed child placing agencies;
are confidential and open to inspection only as provided in IC 31-19-13-2(2), IC 31-19-17, this chapter, or IC 31-19-20 through IC 31-19-25.5.
(b) The files and records described in subsection (a), including investigation records under IC 31-19-8-5 (or IC 31-3-1-4 before its repeal):
(1) are open to the inspection of the court hearing the petition for adoption; and
(2) on order of the court, may be:
(A) introduced into evidence; and
(B) made a part of the record;
in the adoption proceeding.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.25; P.L.100-2005, SEC.6; P.L.145-2006, SEC.254; P.L.191-2011, SEC.20; P.L.128-2012, SEC.63.

IC 31-19-19-3
Adoption history information
Sec. 3. Notwithstanding any other law, the information located in the adoption history may not be disclosed under:
(1) IC 5-14-3; or
(2) any freedom of information:
(A) legislation;
(B) rules; or
(C) practice.
As added by P.L.1-1997, SEC.11.

IC 31-19-19-4
Confidentiality of adoption papers, records, and information; disclosure procedures
Sec. 4. All papers, records, and information pertaining to the adoption, whether part of:
(1) the permanent record of the court; or
(2) a file in:
(A) the division of vital records;
(B) the department or local office;
(C) a licensed child placing agency; or
(D) a professional health care provider (as defined in IC 34-6-2-117);
are confidential and may be disclosed only in accordance with IC 31-19-17, this chapter, or IC 31-19-20 through IC 31-19-25.5.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.159; P.L.100-2005, SEC.7; P.L.145-2006, SEC.255; P.L.191-2011,

SEC.21; P.L.128-2012, SEC.64.

IC 31-19-19-5
Disclosure of confidential information; offense; discharge from public office
Sec. 5. (a) An employer or any person administering adoption records who recklessly, knowingly, or intentionally:
(1) discloses any confidential information relating to any adoption except as provided in IC 31-19-17, this chapter, or IC 31-19-20 through IC 31-19-25.5; or
(2) allows an employee to disclose any confidential information relating to any adoption except as provided in this chapter;
commits a Class A misdemeanor.
(b) If a public employee commits a violation described in subsection (a), the violation is cause for discharge.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.22.



CHAPTER 20. RELEASE OF MEDICAL HISTORY INFORMATION

IC 31-19-20-2
Request for additional medical history information
Sec. 2. (a) Whenever the state registrar receives an inquiry for medical history information from an adoptee or adoptive parent and the state registrar reasonably believes that the medical history information available under section 1 of this chapter is incomplete, the state registrar shall request further medical history information concerning the adoptee from:
(1) the hospital where the adoptee was born; and
(2) the:
(A) licensed child placing agency;
(B) local office; and
(C) attorney;
that arranged the adoptee's adoptive placement.
(b) A hospital, a licensed child placing agency, a local office, or an attorney that receives a request for medical information under subsection (a) shall release medical history information concerning the adoptee to the state registrar.
(c) The state registrar shall release any additional medical history information received under subsection (b) to the adoptee or adoptive parent.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.26; P.L.128-2012, SEC.65.

IC 31-19-20-3
Fees; disposition
Sec. 3. (a) The state department of health may charge a reasonable fee for the state registrar's search for further medical history information under section 2(a) of this chapter or death certificates.
(b) Fees collected under this section shall be deposited in the adoption history fund established by IC 31-19-18-6 and must be used for the automation of adoption history information and death certificates and for improved service delivery.
As added by P.L.1-1997, SEC.11.

IC 31-19-20-4 Release of medical records by provider
Sec. 4. IC 31-19-19, this chapter, and IC 31-19-21 through IC 31-19-25.5 do not restrict a provider (as defined in IC 16-18-2-295) from releasing medical records to an attorney or agency arranging an adoption if the provider receives the appropriate authorization under IC 16-39-1.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.23.



CHAPTER 21. CONSENT TO RELEASE OF IDENTIFYING INFORMATION

IC 31-19-21-2
Modification or withdrawal of consent
Sec. 2. A consent made under this chapter (or IC 31-3-4-27 before its repeal) may be:
(1) withdrawn; or
(2) modified;
in a signed writing.
As added by P.L.1-1997, SEC.11.

IC 31-19-21-3
Manner of release of identifying and nonidentifying information
Sec. 3. A holder of information that receives a consent made under this chapter (or IC 31-3-4-27 before its repeal) may release identifying and nonidentifying information only in conformity with:
(1) the last version of the consent filed with the holder; and
(2) IC 31-19-22 and IC 31-19-24 through IC 31-19-25.5.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.24.

IC 31-19-21-4
Release after consenting person's death
Sec. 4. A consenting person may restrict the consent to the release of the information only after the consenting person's death. The holder of the information may release the information in conformity with the consent only if proof of the consenting person's death is submitted to the holder.
As added by P.L.1-1997, SEC.11.

IC 31-19-21-5
Errors in execution of consent form
Sec. 5. The state registrar may contact a person who submits a written consent under this chapter that is:
(1) incompletely; or
(2) inaccurately;
executed to inform the person regarding the error in the execution of the consent form.
As added by P.L.1-1997, SEC.11.
IC 31-19-21-6
Storage and indexing of consents
Sec. 6. The following persons shall provide for the storage and indexing of consents made under this chapter to carry out IC 31-19-22 and IC 31-19-24 through IC 31-19-25.5:
(1) The state registrar.
(2) The department.
(3) County offices of family and children.
(4) Licensed child placing agencies.
(5) Professional health care providers (as defined in IC 34-6-2-117).
(6) Courts.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.160; P.L.145-2006, SEC.256; P.L.191-2011, SEC.25.

IC 31-19-21-7
Sending copy of consent and withdrawal or modification of consent to state registrar
Sec. 7. The following persons shall send a copy of a consent for the release of identifying information and any signed writing that withdraws or modifies a consent for the release of identifying information received by the person to the state registrar:
(1) The department.
(2) A local office.
(3) A licensed child placing agency.
(4) A professional health care provider (as defined in IC 34-6-2-117).
(5) An attorney.
(6) A court.
As added by P.L.191-2011, SEC.26. Amended by P.L.128-2012, SEC.66.



CHAPTER 22. RELEASE OF IDENTIFYING INFORMATION

IC 31-19-22-2
Requirements for release of identifying information; release prohibited; request information; affidavit
Sec. 2. (a) Except as provided in section 3 of this chapter and subject to subsection (b) and section 12 of this chapter, the state registrar, the department, a local office, a licensed child placing agency, a professional health care provider, an attorney, and a court shall release identifying information in the person's possession only if:
(1) the information is requested by:
(A) an adoptee who is an adult;
(B) a birth parent;
(C) an adoptive parent;
(D) the spouse or relative of a deceased adoptee; or
(E) the spouse or relative of a deceased birth parent; and
(2) the following individuals have submitted a written consent under IC 31-19-21 (or IC 31-3-4-27 before its repeal) to the state registrar or the person from whom the identifying information is requested that allows the release of identifying information to the individual requesting the information:
(A) The adult adoptee.
(B) A birth parent.
(b) Except as provided under subsection (c), if an individual requests the release of identifying information under subsection (a) for an adoptee who is less than twenty-one (21) years of age, the state registrar, the department, a local office, a licensed child placing agency, a professional health care provider, an attorney, and a court may not release identifying information under this section unless the adoptee's adoptive parent has submitted a written consent for the release of identifying information.
(c) The state registrar, the department, a local office, a licensed child placing agency, a professional health care provider, an attorney, and a court may not release identifying information under this chapter if the request for the release of identifying information involves an adoptee to whom both of the following apply:
(1) The adoptee is less than twenty-one (21) years of age.
(2) The adoptee's name is on the list provided to the state department of health under IC 31-25-2-22.
(d) A licensed child placing agency, a professional health care provider, an attorney, and a court: (1) may request that the state department of health search the list provided under IC 31-25-2-22 to determine whether an adoptee's name is on the list; and
(2) shall, at the time of the request, provide:
(A) the name of the adoptee at the time parental rights were terminated; and
(B) an affidavit under penalty of perjury affirming that the licensed child placing agency, professional health care provider, attorney, or court is seeking information regarding the adoptee for the purpose of providing identifying information under this chapter.
(e) Not later than five (5) days after the state department of health receives a request and an affidavit under subsection (d), the state department of health shall submit an affidavit to the child placing agency, professional health care provider, attorney, or court verifying whether the adoptee's name is on the list provided to the state department of health under IC 31-25-2-22.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.161; P.L.145-2006, SEC.257; P.L.191-2011, SEC.28; P.L.128-2012, SEC.67.

IC 31-19-22-3
Consent not required
Sec. 3. (a) The consent of a birth parent is not required for release of identifying information under this chapter if the individual requesting the release of the identifying information under section 2 of this chapter submits:
(1) a death certificate;
(2) an obituary; or
(3) any other form of evidence approved by the state department of health;
indicating that a birth parent is deceased to the person releasing the identifying information for each birth parent who is named on the adoptee's original birth certificate.
(b) The consent of an adoptee is not required for the release of identifying information under this chapter if the individual requesting the release of identifying information under section 2 of this chapter submits:
(1) the death certificate of the adoptee;
(2) an obituary for the adoptee; or
(3) any other form of evidence approved by the state department of health;
indicating that the adoptee is deceased to the person releasing the identifying information.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.29.

IC 31-19-22-4
Search of death certificates
Sec. 4. If an individual submits a request for the release of

identifying information under section 2 of this chapter, the state registrar shall search the death certificates in the state registrar's possession regarding the related adoptee or a birth parent:
(1) who has not submitted a consent for the release of information under IC 31-19-21; and
(2) whose consent is necessary before identifying information may be released to the individual.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.30.

IC 31-19-22-5
Repealed
(Repealed by P.L.191-2011, SEC.57.)

IC 31-19-22-6
Deceased nonconsenting adoptee or birth parent; release of identifying information
Sec. 6. If, upon searching the death certificates under section 4 of this chapter, the state registrar finds that the adoptee or birth parent who has not yet submitted a written consent is deceased, the state registrar shall inform the individual who submitted the request of the death and:
(1) may not release identifying information if additional consent is required by this chapter; and
(2) may release identifying information if additional consent is not required by this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.31.

IC 31-19-22-7
Request contact
Sec. 7. An individual listed in section 2(a)(1) of this chapter may contact the:
(1) attorney;
(2) licensed child placing agency; or
(3) local office;
who arranged the adoption to request that the attorney, agency, or local office contact the adoptee, birth parent, or adoptive parent whose consent is necessary before identifying information may be released under this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.32; P.L.128-2012, SEC.68.

IC 31-19-22-7.5
Contact and disclosure prohibited
Sec. 7.5. An attorney, a licensed child placing agency, and a local office may not contact an adoptee, a birth parent, or an adoptive parent or disclose identifying information upon a request under section 7 of this chapter if the request involves an adoptee to whom both of the following apply: (1) The adoptee is less than twenty-one (21) years of age.
(2) The adoptee's name is on the list provided to the state department of health under IC 31-25-2-22.
As added by P.L.191-2011, SEC.33. Amended by P.L.128-2012, SEC.69.

IC 31-19-22-8
Contact; disclosure of identifying information; written consent
Sec. 8. (a) Except as provided in section 7.5 of this chapter and subject to section 12 of this chapter, an attorney, a licensed child placing agency, or a local office who contacts an adoptee, a birth parent, or an adoptive parent upon a request under section 7 of this chapter may not disclose identifying information unless the:
(1) adoptee who:
(A) is at least twenty-one (21) years of age gives written consent; or
(B) is less than twenty-one (21) years of age has the written consent of the adoptee's adoptive parents; and
(2) birth parent gives written consent;
to the release of identifying information by the attorney, licensed child placing agency, or local office.
(b) If:
(1) the:
(A) adoptee who is at least twenty-one (21) years of age; or
(B) adoptive parent of an adoptee who is less than twenty-one (21) years of age; and
(2) the birth parent;
consent to the release of identifying information but do not provide the consent in writing, the attorney, licensed child placing agency, or local office may inform the individual requesting the identifying information regarding the fact that an adoptee, birth parent, or adoptive parent has consented to the release of identifying information. The attorney, licensed child placing agency, or local office may inquire as to whether the adoptee, birth parent, or adoptive parent, whose consent is still needed before identifying information may be released, is interested in participating in the adoption registry under IC 31-19-18 through IC 31-19-21, this chapter, IC 31-19-23 through IC 31-19-24, and IC 31-19-25.5.
As added by P.L.1-1997, SEC.11. Amended by P.L.58-2009, SEC.29; P.L.191-2011, SEC.34; P.L.128-2012, SEC.70.

IC 31-19-22-9
Repealed
(Repealed by P.L.191-2011, SEC.57.)

IC 31-19-22-10
Access to information by adoptee
Sec. 10. This chapter does not prohibit an adoptee who is at least twenty-one (21) years of age from having access to identifying information as provided by IC 31-19-25 and IC 31-19-25.5. As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.35.

IC 31-19-22-11
Fee for services; fee for actual expenses
Sec. 11. (a) An attorney, a licensed child placing agency, or a local office may charge a reasonable fee for services performed or actual expenses incurred under section 8 of this chapter.
(b) The following persons may charge a reasonable fee for actual expenses incurred in complying with this chapter and IC 31-19-23:
(1) A licensed child placing agency.
(2) The court.
(3) The department.
(4) A local office.
(5) A professional health care provider.
(6) An attorney.
(7) The state department of health.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.36; P.L.128-2012, SEC.71.

IC 31-19-22-12
Client consent required for release of identifying information by attorney; court order
Sec. 12. (a) An attorney may release identifying information under this chapter only if the client represented by the attorney in the adoption has submitted a written consent to the release of identifying information to the individual requesting the release of identifying information.
(b) If a client described under subsection (a) is deceased or otherwise unavailable, the identifying information in the attorney's possession may be released only under a court order issued in a proceeding under IC 31-19-24.
As added by P.L.191-2011, SEC.37.



CHAPTER 23. RELEASE OF NONIDENTIFYING INFORMATION

IC 31-19-23-2
Access to nonidentifying adoption information regarding child in need of services
Sec. 2. (a) This section applies to an adopted child if:
(1) the local office; or
(2) the prosecuting attorney;
has filed a petition alleging that the child is a child in need of services under IC 31-34-1.
(b) The:
(1) local office;
(2) child's guardian ad litem or court appointed special advocate; and
(3) juvenile court;
may have access to nonidentifying adoption information regarding the child.
As added by P.L.1-1997, SEC.11. Amended by P.L.128-2012, SEC.73.



CHAPTER 24. COURT PROCEEDING TO REQUEST RELEASE OF ADOPTION HISTORY INFORMATION NOT AVAILABLE FROM STATE REGISTRAR

IC 31-19-24-2
Notice to state registrar; opportunity to respond; appointment of confidential intermediary; requirements
Sec. 2. Upon the filing of a petition under section 1 of this chapter, the court shall:
(1) establish that the state registrar:
(A) has been served with notice of the petitioner's request for disclosure of information; and
(B) has been afforded the opportunity to respond to the petitioner's request for disclosure of information; and
(2) appoint a confidential intermediary after consultation with the state registrar or the state registrar's designee if the:
(A) requirements of subdivision (1) are complied with; and
(B) petitioner has shown:
(i) an emergency medical need;
(ii) good cause relating to the welfare of the adoptee or the birth parent;
(iii) an interest in having contact with a pre-adoptive sibling; or
(iv) if the petitioner is a pre-adoptive sibling, an interest in having contact with an adoptee.
A confidential intermediary appointed under subdivision (2) may be any person who the court reasonably believes is competent to carry out the responsibilities described in section 3 of this chapter and meets the qualifications under section 14 of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.13; P.L.191-2011, SEC.39.

IC 31-19-24-3
Requirements of court; order to confidential intermediary
Sec. 3. Whenever the court appoints a confidential intermediary under section 2(2) of this chapter, the court shall do the following:
(1) Consider:
(A) the highly emotional and personal issues relating to

adoption;
(B) the privacy rights of both birth parents, adoptees, and pre-adoptive siblings;
(C) the reasons the medical, identifying, or nonidentifying information is being sought under section 1 of this chapter; and
(D) any irreparable harm to a birth parent, an adoptee, or a pre-adoptive sibling that may arise if appropriate consideration is not given to the issues described in clauses (A) through (C).
(2) Provide the confidential intermediary with an order authorizing the confidential intermediary to search certain records that may include:
(A) the division of public health statistics;
(B) the department or local office;
(C) any licensed child placing agency; or
(D) any professional health care provider (as defined in IC 34-6-2-117).
An order under this subdivision must specify the information to be sought by the confidential intermediary.
(3) Specify the direct contact, if any, that a confidential intermediary may have with any person from whom the medical, identifying, or nonidentifying information is being sought, such as providing that the confidential intermediary may only inform the person of the existence of the adoption history program administered by the state registrar under IC 31-19-18 through IC 31-19-23, this chapter, IC 31-19-25, and IC 31-19-25.5.
(4) Specify the limitations, if any, that the court considers necessary to prevent the confidential intermediary's search under this chapter from resulting in harm to a birth parent, an adoptee, or a pre-adoptive sibling.
(5) Require the confidential intermediary to affirm under oath that the confidential intermediary agrees to act in good faith and perform its responsibilities in accordance with sections 2 through 9 of this chapter.
(6) Instruct the confidential intermediary to act as quickly as possible.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.14; P.L.1-1998, SEC.164; P.L.145-2006, SEC.259; P.L.191-2011, SEC.40; P.L.128-2012, SEC.74.

IC 31-19-24-4
Search for information and persons
Sec. 4. The confidential intermediary shall:
(1) make complete and reasonable efforts to locate the medical, identifying, or nonidentifying information;
(2) attempt to locate any person necessary to obtain the medical, identifying, or nonidentifying information;
(3) inform the person contacted of the medical or other need set

forth by the petitioner; and
(4) obtain the needed medical, identifying, or nonidentifying information.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.15.

IC 31-19-24-5
Fee for cost of search
Sec. 5. The confidential intermediary may charge a reasonable fee for the cost of making a search under section 4 of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.16.

IC 31-19-24-6
Confidentiality of communications; manner of communicating
Sec. 6. All communications under this chapter are confidential, and any communication shall be made by a personal contact by the confidential intermediary.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.17.

IC 31-19-24-7
Confidentiality of information filed with court
Sec. 7. Information released to the confidential intermediary under this chapter shall be filed with the court in a manner designed to:
(1) protect the identity and current location of the person releasing the information; and
(2) preserve the confidentiality of the medical, identifying, or nonidentifying information that the confidential intermediary obtains.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.18.

IC 31-19-24-8
Court ordered release of information
Sec. 8. (a) If a person does not agree to release medical, identifying, or nonidentifying information through the confidential intermediary, the court may order the release of the requested medical, identifying, or nonidentifying information after considering any information regarding the person's refusal to release the requested information to the confidential intermediary.
(b) If the court orders the release of the information under this section, the court, upon receipt of the court ordered information, shall follow the procedures described under section 10 of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.19.

IC 31-19-24-9
Reports and supporting documents of guardian or court appointed

special advocate; confidentiality; release of information
Sec. 9. (a) Whenever a confidential intermediary obtains information under this chapter, the confidential intermediary shall submit to the court:
(1) a written report; and
(2) any supporting documents;
describing the information obtained by the confidential intermediary.
(b) The information that the confidential intermediary submits to the court under this section:
(1) is confidential; and
(2) may be released to the petitioner only upon a court order under section 10 of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.20.

IC 31-19-24-10
Review and release of court ordered information
Sec. 10. The court shall review the medical, identifying, or nonidentifying information submitted under section 9 of this chapter. The court may order the release of the information to the petitioner under this section to the extent that the court determines is just based upon the emergency medical need or good cause shown under section 2(2)(B) of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-24-11
Imminent threat of death or serious bodily injury; proceedings without written pleadings
Sec. 11. If an imminent threat of death or serious bodily injury exists, the court may conduct the proceedings authorized by this chapter without written pleadings.
As added by P.L.1-1997, SEC.11.

IC 31-19-24-12
Immunity of confidential intermediary
Sec. 12. (a) A confidential intermediary discharging in good faith the confidential intermediary's responsibilities under this chapter is immune from all civil and criminal liability that otherwise might result.
(b) The provisions regarding the representations, duties, and appointment of a guardian ad litem or court appointed special advocate described under IC 31-32-3 apply to a confidential intermediary appointed under this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.21.

IC 31-19-24-13
Closed proceedings
Sec. 13. All hearings held in proceedings under this chapter shall be held in closed court without admittance of any person other than: (1) essential officers of the court;
(2) the parties;
(3) witnesses;
(4) counsel;
(5) persons who have not previously consented to the adoption but are required to consent to the adoption; and
(6) representatives of the agencies present to perform their official duties.
As added by P.L.1-1997, SEC.11.

IC 31-19-24-14
Appointment of confidential intermediary; requirements
Sec. 14. A court may only appoint a person to serve as a confidential intermediary under this chapter if the person:
(1) agrees to abide by the order of the court under section 3 of this chapter without advocating either the opening or maintaining the confidentiality of adoption records;
(2) does not have a personal relationship with either the petitioner or the person from whom the medical, identifying, or nonidentifying information is being sought; and
(3) agrees to comply with the limitations set by the court in searching for the information specified by the court under section 3(4) of this chapter.
As added by P.L.196-1997, SEC.22.

IC 31-19-24-15
Breach of confidentiality
Sec. 15. A person who knowingly or intentionally releases information in violation of sections 2 through 11 of this chapter commits a Class A misdemeanor.
As added by P.L.196-1997, SEC.23.

IC 31-19-24-16
Penalty
Sec. 16. Failure of the confidential intermediary appointed under this chapter to comply with a court order under sections 2 through 11 of this chapter is punishable as contempt of court.
As added by P.L.196-1997, SEC.24. Amended by P.L.2-1998, SEC.77.



CHAPTER 25. RELEASE OF IDENTIFYING INFORMATION FOR ADOPTIONS FILED AFTER DECEMBER 31, 1993; REQUESTS FOR INFORMATION CONCERNING PRE-ADOPTIVE SIBLINGS

IC 31-19-25-2
Requirements for release of identifying information
Sec. 2. (a) The following may request the release of identifying information:
(1) An adoptee who is an adult.
(2) A birth parent.
(3) An adoptive parent.
(4) The spouse or relative of a deceased adoptee.
(5) The spouse or relative of a deceased birth parent.
(b) Except as provided in sections 3, 15, and 17 of this chapter and subject to sections 2.5 and 21 of this chapter, upon a request for the release of identifying information under subsection (a):
(1) the state registrar;
(2) the department;
(3) a local office;
(4) a licensed child placing agency;
(5) a professional health care provider;
(6) the attorney who arranged the adoption; and
(7) a court;
shall release identifying information in the person's possession to the individual requesting the release of identifying information only if the adoptee has submitted a written consent under IC 31-19-21 to the state registrar or the person from whom the release of identifying information is requested for release of identifying information to the individual requesting the release of identifying information.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.165; P.L.145-2006, SEC.260; P.L.191-2011, SEC.41; P.L.128-2012, SEC.75.

IC 31-19-25-2.5
Release prohibited; request information; affidavit
Sec. 2.5. (a) Except as provided in subsection (b), if an individual requests the release of identifying information under section 2 of this chapter regarding an adoptee who is less than twenty-one (21) years of age, the state registrar, the department, a local office, a licensed child placing agency, a professional health care provider, an attorney, and a court may not release identifying information under this chapter unless the adoptee's adoptive parent has submitted a written consent for the release of identifying information. (b) The state registrar, the department, a local office, a licensed child placing agency, a professional health care provider, an attorney, and a court may not release identifying information under this chapter if the request for the release of identifying information involves an adoptee to whom both of the following apply:
(1) The adoptee is less than twenty-one (21) years of age.
(2) The adoptee's name is on the list provided to the state department of health under IC 31-25-2-22.
(c) A licensed child placing agency, a professional health care provider, an attorney, and a court:
(1) may request that the state department of health search the list provided under IC 31-25-2-22 to determine whether an adoptee's name is on the list; and
(2) shall, at the time of the request, provide:
(A) the name of the adoptee at the time parental rights were terminated; and
(B) an affidavit under penalty of perjury affirming that the licensed child placing agency, professional health care provider, attorney, or court is seeking information regarding the adoptee for the purpose of providing identifying information under this chapter.
(d) Not later than five (5) days after the state department of health receives a request and affidavit under subsection (c), the state department of health shall submit an affidavit to the child placing agency, professional health care provider, attorney, or court verifying whether the adoptee's name is on the list provided under IC 31-25-2-22.
As added by P.L.191-2011, SEC.42. Amended by P.L.128-2012, SEC.76.

IC 31-19-25-3
Nonrelease form; filing; duration; withdrawal; effect of consent
Sec. 3. (a) A birth parent may restrict access to identifying information concerning the birth parent by filing a written nonrelease form with the state registrar that evidences the birth parent's lack of consent to the release of identifying information under this chapter.
(b) A person who arranges for the signing of a consent to adoption shall provide the birth parent with a nonrelease form and the explanation described in IC 31-19-9-6.
(c) Except as provided in sections 15 and 17 of this chapter, the following persons may not release any identifying information concerning a birth parent to an individual requesting the release of identifying information under section 2 of this chapter if a nonrelease form is in effect at the time of the request for identifying information:
(1) The state registrar.
(2) The department.
(3) A local office.
(4) A licensed child placing agency.
(5) A professional health care provider. (6) The attorney who arranged the adoption.
(7) A court.
(d) Except as provided in subsection (f), the nonrelease form filed under this section:
(1) remains in effect during the period indicated by the individual submitting the form;
(2) is renewable; and
(3) may be withdrawn at any time by the individual who submitted the form.
(e) The nonrelease form is no longer in effect if the birth parent consents in writing to the release of identifying information and has not withdrawn that consent.
(f) A nonrelease form is no longer in effect if the birth parent who filed the nonrelease form is deceased unless the nonrelease form specifically states that the nonrelease form remains in effect after the birth parent's death.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.261; P.L.58-2009, SEC.30; P.L.191-2011, SEC.43; P.L.128-2012, SEC.77.

IC 31-19-25-3.5
Sending copy of nonrelease form to state registrar
Sec. 3.5. The following persons shall send a copy of a written nonrelease form received by the person from a birth parent to the state registrar:
(1) The department.
(2) A local office.
(3) A licensed child placing agency.
(4) A professional health care provider.
(5) An attorney.
(6) A court.
As added by P.L.191-2011, SEC.44. Amended by P.L.128-2012, SEC.78.

IC 31-19-25-4
Nonrelease form; contents
Sec. 4. The state registrar shall prescribe the nonrelease form described in section 3 of this chapter. In prescribing the nonrelease form, the state registrar shall devise the form in a manner that indicates that the birth parent's lack of consent to the release of identifying information is to remain in effect for the time indicated by the birth parent. The form must:
(1) contain a space in which the birth parent may check "yes" or "no" concerning whether the individual submitting the form desires the state registrar to send notice to the birth parent's most recent address at the time that the form lapses in cases in which the birth parent has not chosen to prevent the nonrelease form from lapsing; and
(2) indicate that the birth parent may choose to prevent the nonrelease form from lapsing. As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.45.

IC 31-19-25-5
Notice before lapse of nonrelease form
Sec. 5. Except as provided under section 4 of this chapter, the state registrar shall mail a notice to a birth parent who submits a nonrelease form under section 3 of this chapter within ninety (90) days before the birth parent's nonrelease form lapses. The notice:
(1) shall be mailed to the most recent address of the birth parent that has been supplied to the state registrar; and
(2) must indicate:
(A) the date upon which the form is to lapse; and
(B) that the nonrelease form is renewable.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-6
Repealed
(Repealed by P.L.191-2011, SEC.57.)

IC 31-19-25-7
Repealed
(Repealed by P.L.191-2011, SEC.57.)

IC 31-19-25-8
Repealed
(Repealed by P.L.191-2011, SEC.57.)

IC 31-19-25-9
Repealed
(Repealed by P.L.191-2011, SEC.57.)

IC 31-19-25-10
Repealed
(Repealed by P.L.191-2011, SEC.57.)

IC 31-19-25-11
Storage and indexing of requests and nonrelease forms
Sec. 11. The state registrar shall provide for the storage and indexing of requests and nonrelease forms under this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-12
Errors in execution of forms
Sec. 12. The state registrar may contact an individual who submits a request form or nonrelease form that is incorrectly or incompletely executed to inform the individual regarding the error in the execution of the form.
As added by P.L.1-1997, SEC.11. Amended by P.L.191-2011, SEC.46.
IC 31-19-25-13
Fee for expenses
Sec. 13. (a) The following persons may charge a reasonable fee for actual expenses incurred in complying with this chapter:
(1) A licensed child placing agency.
(2) The court.
(3) The department.
(4) A local office.
(5) A professional health care provider.
(6) The state department of health, except as provided in subsection (b).
(b) The state department of health may not charge a fee for filing a nonrelease form under this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.263; P.L.128-2012, SEC.79.

IC 31-19-25-14
Repealed
(Repealed by P.L.191-2011, SEC.57.)

IC 31-19-25-15
Consent not required
Sec. 15. Except as provided in section 21 of this chapter, the consent of an adoptee is not required for the release of identifying information under this chapter if the individual requesting the release of identifying information under section 2 of this chapter submits:
(1) a death certificate;
(2) an obituary; or
(3) any other form of evidence approved by the state department of health;
indicating that the adoptee is deceased, to the person releasing the identifying information.
As added by P.L.191-2011, SEC.47.

IC 31-19-25-16
Search of death certificates
Sec. 16. If an individual submits a request for the release of identifying information under section 2 of this chapter, the state registrar shall search the death certificates in the state registrar's possession regarding:
(1) a related adoptee:
(A) who has not submitted a consent for the release of information under IC 31-19-21; and
(B) whose consent is necessary before identifying information may be released to the individual who has submitted the request; or
(2) a birth parent who has filed a written nonrelease form under section 3 of this chapter.
As added by P.L.191-2011, SEC.48.
IC 31-19-25-17
Deceased adoptee or birth parent; release of identifying information
Sec. 17. (a) If, upon searching the death certificates under section 16 of this chapter, the state registrar finds that an adoptee or a birth parent is deceased, the state registrar shall:
(1) inform the individual requesting the release of the identifying information under section 2 of this chapter of the death; and
(2) release the identifying information if additional consent is not required by this chapter.
(b) The state registrar may not release identifying information under subsection (a) concerning:
(1) a birth parent or adoptee if additional consent is required by this chapter; or
(2) a birth parent if a nonrelease form submitted by the birth parent specifically states that the nonrelease form remains in effect after the birth parent's death.
As added by P.L.191-2011, SEC.49.

IC 31-19-25-18
Request to contact adoptee
Sec. 18. An individual who submits a request for the release of identifying information under section 2 of this chapter may contact:
(1) a local office;
(2) a licensed child placing agency; or
(3) the attorney who arranged the adoption;
to request that the local office, the licensed child placing agency, or the attorney contact an adoptee whose consent is necessary before identifying information may be released under this chapter.
As added by P.L.191-2011, SEC.50. Amended by P.L.128-2012, SEC.80.

IC 31-19-25-18.5
Contact and disclosure prohibited
Sec. 18.5. An attorney, a licensed child placing agency, and a local office may not contact an adoptee, a birth parent, or an adoptive parent or disclose identifying information upon a request under section 18 of this chapter if the request involves an adoptee to whom both of the following apply:
(1) The adoptee is less than twenty-one (21) years of age.
(2) The adoptee's name is on the list provided to the state department of health under IC 31-25-2-22.
As added by P.L.191-2011, SEC.51. Amended by P.L.128-2012, SEC.81.

IC 31-19-25-19 Version a
Contact; disclosure of identifying information by attorney, licensed child placing agency, or county office of family and children; written consent Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 19. (a) Except as provided in section 18.5 of this chapter and subject to section 21 of this chapter, upon a request described under section 18 of this chapter, a county office of family and children, a licensed child placing agency, or an attorney that contacts an adoptee may not disclose identifying information unless the adoptee:
(1) if the adoptee is at least twenty-one (21) years of age, gives written consent; or
(2) if the adoptee is less than twenty-one (21) years of age, has the written consent of the adoptee's adoptive parents;
to the release of identifying information by the county office of family and children, the licensed child placing agency, or the attorney.
(b) If:
(1) an adoptee who is at least twenty-one (21) years of age; or
(2) an adoptive parent of an adoptee who is less than twenty-one (21) years of age;
consents to the release of identifying information but does not provide the consent in writing, the county office of family and children, the licensed child placing agency, or the attorney may inform the birth parent regarding the fact that the adoptee or the adoptive parent has consented to the release of identifying information. The county office of family and children, the licensed child placing agency, or the attorney may inquire as to whether the adoptee or adoptive parent, whose consent is still needed before identifying information may be released, is interested in participating in the adoption registry under IC 31-19-18 through IC 31-19-24, this chapter, and IC 31-19-25.5.
As added by P.L.191-2011, SEC.52. Amended by P.L.6-2012, SEC.204.

IC 31-19-25-19 Version b
Contact; disclosure of identifying information; written consent
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 19. (a) Except as provided in section 18.5 of this chapter and subject to section 21 of this chapter, upon a request described under section 18 of this chapter, a local office, a licensed child placing agency, or an attorney that contacts an adoptee may not disclose identifying information unless the adoptee:
(1) if the adoptee is at least twenty-one (21) years of age, gives written consent; or
(2) if the adoptee is less than twenty-one (21) years of age, has the written consent of the adoptee's adoptive parents;
to the release of identifying information by the local office, the licensed child placing agency, or the attorney.
(b) If:
(1) an adoptee who is at least twenty-one (21) years of age; or
(2) an adoptive parent of an adoptee who is less than

twenty-one (21) years of age;
consents to the release of identifying information but does not provide the consent in writing, the local office, the licensed child placing agency, or the attorney may inform the birth parent regarding the fact that the adoptee or the adoptive parent has consented to the release of identifying information. The local office, the licensed child placing agency, or the attorney may inquire as to whether the adoptee or adoptive parent, whose consent is still needed before identifying information may be released, is interested in participating in the adoption registry under IC 31-19-18 through IC 31-19-24, this chapter, and IC 31-19-25.5.
As added by P.L.191-2011, SEC.52. Amended by P.L.6-2012, SEC.204; P.L.128-2012, SEC.82.

IC 31-19-25-20
Fee for services; fee for actual expenses
Sec. 20. (a) A local office, a licensed child placing agency, or an attorney may charge a reasonable fee for services performed or actual expenses incurred under section 19 of this chapter.
(b) The following persons may charge a reasonable fee for actual expenses incurred in complying with this chapter:
(1) A licensed child placing agency.
(2) The court.
(3) The department.
(4) A local office.
(5) A professional health care provider.
(6) An attorney.
(7) The state department of health.
As added by P.L.191-2011, SEC.53. Amended by P.L.128-2012, SEC.83.

IC 31-19-25-21
Client consent required for release of identifying information by attorney; court order
Sec. 21. (a) An attorney may release identifying information under this chapter only if the client that the attorney represented in the adoption has submitted a written consent to the release of the identifying information to the individual requesting the identifying information.
(b) If a client described under subsection (a) is deceased or otherwise unavailable, the identifying information in the attorney's possession may be released only under a court order issued in a proceeding under IC 31-19-24.
As added by P.L.191-2011, SEC.54.



CHAPTER 25.5. REQUESTS FOR INFORMATION CONCERNING ADOPTEES AND PRE-ADOPTIVE SIBLINGS

IC 31-19-25.5-2
Request release of information to adoptee or pre-adoptive sibling
Sec. 2. (a) An adoptee may submit a written request to the state registrar that includes the following:
(1) A statement that the adoptee has an interest in having contact with any pre-adoptive siblings of the adoptee.
(2) A statement that authorizes the state registrar to release the name and present location of the adoptee to any pre-adoptive sibling of the adoptee who submits a similar request.
(b) A pre-adoptive sibling of an adoptee may submit a written request to the state registrar that includes the following:
(1) A statement that the pre-adoptive sibling has an interest in having contact with the adoptee.
(2) A statement that authorizes the state registrar to release the name and present location of the pre-adoptive sibling to the adoptee if the adoptee has submitted a similar request.
As added by P.L.191-2011, SEC.55.

IC 31-19-25.5-3
Determine if adoptee and pre-adoptive sibling submitted similar requests
Sec. 3. (a) If an adoptee submits a written request to the state registrar under section 2 of this chapter, the state registrar shall determine whether the pre-adoptive sibling of the adoptee has submitted a similar request.
(b) If a pre-adoptive sibling of an adoptee submits a written request to the state registrar under section 2 of this chapter, the state registrar shall determine whether an adoptee has submitted a similar request.
As added by P.L.191-2011, SEC.55.

IC 31-19-25.5-4
Adoptions filed before January 1, 1994; requirements to release information of adoptee and pre-adoptive sibling; consent of birth parent; exception; search of death certificates; provide information of court proceeding to request release of adoption information
Sec. 4. (a) This section applies to adoptions that are filed before

January 1, 1994.
(b) Except as provided under subsections (d) and (e), the state registrar shall release the name and address of a pre-adoptive sibling to an adoptee who submits a written request under section 2 of this chapter if the following requirements are satisfied:
(1) The pre-adoptive sibling of the adoptee has submitted a written request under section 2 of this chapter.
(2) Each birth parent who is listed on the adoptee's original birth certificate has submitted a written consent for release of identifying information under IC 31-19-21.
(c) Except as provided under subsections (d) and (e), the state registrar shall release the name and address of an adoptee to a pre-adoptive sibling of the adoptee who submits a written request under section 2 of this chapter if the following requirements are satisfied:
(1) The adoptee has submitted a written request under section 2 of this chapter.
(2) Each birth parent who is listed on the adoptee's original birth certificate has submitted a written consent for release of identifying information under IC 31-19-21.
(d) The consent of a birth parent is not required for the release of information under this section if a person who submits a request under section 2 of this chapter provides:
(1) a death certificate;
(2) an obituary; or
(3) any other form of evidence approved by the state department of health;
indicating that a birth parent is deceased to the state registrar for each birth parent who is named on the adoptee's original birth certificate.
(e) The state registrar shall search the death certificates in the state registrar's possession regarding a birth parent if an adoptee and a pre-adoptive sibling of the adoptee have submitted written requests to be in contact. If the state registrar determines that a birth parent is deceased, the consent of the birth parent who is deceased is not required for the release of the information under this section.
(f) If the state registrar is prohibited under this section from releasing the name and address of a pre-adoptive sibling or an adoptee, the state registrar shall provide information on requesting the release of adoption information under IC 31-19-24 to the adoptee or pre-adoptive sibling requesting the release of the information.
As added by P.L.191-2011, SEC.55.

IC 31-19-25.5-5
Adoptions filed after December 31, 1993; requirements to release information of adoptee and pre-adoptive sibling; search of death certificates; nonrelease form filed by birth parent; provide information of court proceeding to request release of adoption information
Sec. 5. (a) This section applies to adoptions that are filed after December 31, 1993. (b) Except as provided under subsections (d) and (f), the state registrar shall release the name and address of a pre-adoptive sibling to an adoptee who submits a written request under section 2 of this chapter if:
(1) the pre-adoptive sibling of the adoptee has submitted a written request under section 2 of this chapter; and
(2) a birth parent has not filed a written nonrelease form with the state registrar under IC 31-19-25.
(c) Except as provided under subsections (d) and (f), the state registrar shall release the name and address of an adoptee to a pre-adoptive sibling of the adoptee who submits a written request under section 2 of this chapter if:
(1) the adoptee has submitted a written request under section 2 of this chapter; and
(2) a birth parent has not filed a written nonrelease form with the state registrar under IC 31-19-25.
(d) Except as provided under subsection (g), the state registrar shall release information under this section if:
(1) both the adoptee and pre-adoptive sibling of the adoptee have submitted requests under section 2 of this chapter; and
(2) the adoptee or pre-adoptive sibling who requested information under section 2 of this chapter submits:
(A) a death certificate;
(B) an obituary; or
(C) any other form of evidence approved by the state department of health;
indicating that a birth parent is deceased to the state registrar for each birth parent who is named on the adoptee's original birth certificate.
(e) The state registrar shall search the death certificates in the state registrar's possession regarding a birth parent if:
(1) an adoptee and a pre-adoptive sibling of the adoptee have submitted written requests to be in contact; and
(2) a birth parent has filed a nonrelease form under IC 31-19-25.
(f) Except as provided under subsection (g), if, upon searching the death certificates under subsection (e), the state registrar finds that a birth parent is deceased, the state registrar shall:
(1) inform the adoptee and pre-adoptive sibling of the death; and
(2) release the information if additional consent is not required by this chapter.
(g) The state registrar may not release information under this section to an adoptee or pre-adoptive sibling if:
(1) additional consent is required under this chapter; or
(2) a nonrelease form submitted by a birth parent specifically states that the nonrelease form shall remain in effect after the birth parent's death.
(h) If the state registrar is prohibited from releasing the name and address of the pre-adoptive sibling under this section, the state registrar shall provide information on requesting the release of

adoption information under IC 31-19-24 to the adoptee or pre-adoptive sibling.
As added by P.L.191-2011, SEC.55. Amended by P.L.6-2012, SEC.205.

IC 31-19-25.5-6
Pre-adoptive sibling or adoptee less than 21 years of age; provide information of court proceeding to request release of adoption information; release of name and address prohibited
Sec. 6. (a) If:
(1) an adoptee submits a request under section 2 of this chapter; and
(2) the pre-adoptive sibling of the adoptee is less than twenty-one (21) years of age;
the state registrar shall notify the adoptee if the pre-adoptive sibling has been located and provide information on requesting the release of adoption information under IC 31-19-24 to the adoptee. However, the state registrar may not release the name or address of the pre-adoptive sibling to the adoptee.
(b) If:
(1) a pre-adoptive sibling submits a request under section 2 of this chapter; and
(2) the adoptee is less than twenty-one (21) years of age;
the state registrar shall notify the pre-adoptive sibling if the adoptee has been located and provide information on requesting the release of adoption information under IC 31-19-24 to the pre-adoptive sibling. However, the state registrar may not release the name or address of the adoptee to the pre-adoptive sibling.
As added by P.L.191-2011, SEC.55.

IC 31-19-25.5-7
Adoptive parents request information; request or consent of adult pre-adoptive sibling required; provide information of court proceeding to request release of adoption information
Sec. 7. (a) The adoptive parents of an adoptee who is less than twenty-one (21) years of age may submit a written request for information concerning the identity and present location of any pre-adoptive siblings of the adoptee.
(b) The state registrar shall release information concerning the name and present location of an adult pre-adoptive sibling to the adoptive parents if the pre-adoptive sibling submitted a written request under section 2 of this chapter.
(c) If a pre-adoptive sibling has not submitted a request under section 2 of this chapter, the state registrar shall do the following:
(1) Search the sealed adoption records for information concerning the pre-adoptive sibling.
(2) Release information to the adoptive parents only if the pre-adoptive sibling is at least twenty-one (21) years of age and consents to the release of the information.
(d) If a pre-adoptive sibling is less than twenty-one (21) years of

age, the state registrar shall provide information on requesting the release of adoption information under IC 31-19-24 to the adoptive parents.
As added by P.L.191-2011, SEC.55.

IC 31-19-25.5-8
Unable to identify or locate pre-adoptive sibling or deceased cannot be identified or located; providing information of court proceeding to request release of adoption information; release of information prohibited
Sec. 8. (a) The state registrar shall notify an adoptee who has submitted a request under section 2 of this chapter if:
(1) the state registrar is unable to identify or locate a pre-adoptive sibling; or
(2) a pre-adoptive sibling is deceased and had not submitted a request under section 2 of this chapter.
The state registrar shall provide information to the adoptee on requesting the release of adoption information under IC 31-19-24. However, the state registrar may not release any information that may identify the pre-adoptive sibling under this section.
(b) The state registrar shall notify a pre-adoptive sibling who has submitted a request under section 2 of this chapter if:
(1) the state registrar is unable to identify or locate an adoptee; or
(2) an adoptee is deceased and had not submitted a request under section 2 of this chapter.
The state registrar shall provide information to the pre-adoptive sibling on requesting the release of adoption information under IC 31-19-24. However, the state registrar may not release any information that may identify the adoptee under this section.
As added by P.L.191-2011, SEC.55.

IC 31-19-25.5-9
Withdrawal of request or consent
Sec. 9. A person may withdraw a:
(1) request by the person submitted under section 2 of this chapter; or
(2) consent by the person for the release of information under this chapter;
by submitting to the state registrar a statement signed by the person withdrawing the request or consent.
As added by P.L.191-2011, SEC.55.

IC 31-19-25.5-10
Errors in execution of request or consent
Sec. 10. The state registrar may contact a person who submits a request or consent under this chapter that is incorrectly or incompletely executed to inform the person regarding the error in the execution of the request or consent.
As added by P.L.191-2011, SEC.55.
IC 31-19-25.5-11
Fee for actual expenses
Sec. 11. The state department of health may charge a reasonable fee for actual expenses incurred in complying with this chapter.
As added by P.L.191-2011, SEC.55.



CHAPTER 26. REPEALED



CHAPTER 26.5. ADOPTION SUBSIDIES

IC 31-19-26.5-1
"Adoption subsidy"
Sec. 1. As used in this chapter, "adoption subsidy" means payments by the department to an adoptive parent of a child with special needs to assist with the cost of care of the child:
(1) after a final decree of adoption of the child has been entered under IC 31-19-11; and
(2) during the time the child is residing with and supported by the adoptive parent or parents.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-2
"Child with special needs"
Sec. 2. As used in this chapter, "child with special needs" means a child who:
(1) is a hard to place child; and
(2) meets the requirements of a special needs child, as specified in 42 U.S.C. 673(c) and the rules of the department applicable to those requirements.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-3
Conditions for payment of adoption subsidies
Sec. 3. The department may make payments of adoption subsidy under this chapter for the benefit of a child with special needs if the department has:
(1) either:
(A) entered into a written agreement with the adoptive parent or parents, before or at the time the court enters a final decree of adoption under IC 31-19-11-1, that specifies the amount, terms, and conditions of the adoption assistance payments; or
(B) received a written final order in an administrative appeal in accordance with section 12(4) of this chapter concluding that the adoptive parents are eligible for a subsidy payable under this chapter and determining the appropriate subsidy amount;
(2) determined that sufficient funds are available in the

adoption assistance account of the state general fund, and can reasonably be anticipated to be available in that account during the term of the agreement or order, to make the payments as specified in the agreement or order; and
(3) determined that the child is not eligible for adoption assistance under 42 U.S.C. 673.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-4
Priority for funding if funds are insufficient
Sec. 4. If the department determines that sufficient funds are not or will not be available in the adoption assistance account established under this chapter to make adoption subsidy payments to adoptive parents of all children who may be eligible for a subsidy payable under this chapter, the department may, in accordance with procedures established by rules:
(1) approve new adoption subsidy agreements only for the benefit of children for whom the department has wardship responsibility at the time the adoption petition is filed; or
(2) give priority to funding new adoption subsidy agreements for children for whom the department has had wardship responsibility.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-5
Maximum amount of adoption subsidy
Sec. 5. The amount of adoption subsidy payments under this chapter may not exceed the amount that would be payable by the department for the monthly cost of care of the adopted child in a foster family home at the time:
(1) the adoption subsidy agreement is made; or
(2) the subsidy is payable under the terms of the agreement;
whichever is greater.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-6
Additional payments under certain conditions
Sec. 6. (a) In addition to the adoption subsidy payments determined under section 3 of this chapter, the department may make additional payments for medical or psychological care or treatment of the adoptive child if all the following conditions exist:
(1) The child is a child with special needs, based in whole or in part on a physical, a mental, an emotional, or a medical condition that:
(A) existed before the filing of the adoption petition; or
(B) is causally related to specific conditions that existed or events that occurred before the filing of the adoption petition;
as determined by a physician or psychologist licensed in Indiana. (2) The child's adoptive parent has applied to the department, in the form and manner specified by the department, for assistance in payment of the cost of special services that the child needs to remedy or ameliorate the condition or conditions identified in subdivision (1).
(3) The department determines that:
(A) the services required are not and will not be covered by either:
(i) private health insurance available to the child or adoptive parent; or
(ii) the Medicaid program in Indiana or the state where the child currently resides; and
(B) payment of the cost of the required services without assistance will cause a significant financial burden and hardship to the adoptive family.
(4) Sufficient funds are available in the adoption assistance account to cover the cost of additional assistance provided under this section.
(b) A determination by the department under this section is not subject to administrative review or appeal, unless specifically authorized by rule of the department under section 12(4) of this chapter, but is subject to judicial review as provided in IC 4-21.5-5.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-7
Certain children eligible for Medicaid
Sec. 7. An adoptive child who is:
(1) a child with special needs based on a medical, a physical, a mental, or an emotional condition that existed before the filing of the adoption petition; and
(2) the beneficiary of an agreement for adoption subsidy under this chapter;
is eligible for Medicaid.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-8
Submission of reports; modification or discontinuance of adoption subsidy payments
Sec. 8. (a) As a condition for continuation of subsidy payments under the agreement, the department may require the adoptive parents to submit a verified report, annually or at a time or times specified in the agreement or by rule, stating:
(1) the location of the parents;
(2) the location and condition of the child; and
(3) any additional information required by rule of the department or the agreement.
(b) The department may confirm the accuracy and veracity of the report from any reliable sources of information concerning the adoptive family and child, including any governmental or private agency that serves the area in which the child resides. (c) If the report or information received by the department indicates a substantial change in the conditions that existed when the adoption subsidy agreement was signed, the department may, after notice to the adoptive parent or parents, modify or discontinue the adoption subsidy payments provided in the agreement.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-9
Limits on term of adoption subsidy agreement
Sec. 9. (a) Except as provided in this section, the term of any adoption subsidy agreement under this chapter, including any extension of the original term, ends when any of the following events occurs:
(1) The child becomes eighteen (18) years of age.
(2) The child becomes emancipated.
(3) The adoptive parent or parents are no longer providing financial support to the child.
(4) The child dies.
(5) The child's adoption is terminated.
(b) The department may continue the adoption subsidy payments, in amounts determined by agreement among the department, the child, and the adoptive parents, during a time after the child becomes eighteen (18) years of age and before the child becomes twenty-one (21) years of age if:
(1) either:
(A) the child is enrolled in:
(i) a secondary school;
(ii) a public or private institution of higher education; or
(iii) a course of career or technical education leading to gainful employment; or
(B) the child needs continuing support and assistance for a physical, a medical, a mental, or an emotional condition that limits or prevents the child from becoming self-supporting; and
(2) the adoptive parent or parents:
(A) provide the principal source of financial support for the child's room, board, medical care, and other necessary living expenses; and
(B) are entitled to claim the child as a dependent on their federal or state income tax return or returns for the year in which the continued subsidy payments are made.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-10
Adoption assistance account
Sec. 10. An adoption assistance account is established within the state general fund for the purpose of funding adoption subsidy payments under this chapter and the state's share of adoption assistance payments under 42 U.S.C. 673. The account consists of:
(1) amounts specifically appropriated to the department by the

general assembly for adoption assistance;
(2) amounts allocated by the department to the adoption assistance account from the funds available to the department; and
(3) any other amounts contributed or paid to the department for adoption assistance under this chapter.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-11
Priority for payments required by court orders
Sec. 11. (a) In determining the availability of funds in the adoption assistance account for payments of adoption subsidies under this chapter, the department shall give priority to payments required by court orders for county adoption subsidies entered under IC 31-19-26 (before its repeal).
(b) The provisions of this chapter applicable to continuation, modification, or termination of adoption subsidy payments shall apply after January 1, 2009, to county adoption subsidy orders entered under IC 31-19-26 (before its repeal).
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-12
Adoption of rules
Sec. 12. The department shall adopt rules under IC 4-22-2, as needed, to carry out this chapter. The rules must include at least the following subjects:
(1) The application and determination process for subsidies or other assistance provided under this chapter.
(2) The standards for determination of a child with special needs.
(3) The process for determining the duration, extension, modification, and termination of agreements, as provided in sections 8 and 9 of this chapter.
(4) The procedure for administrative review and appeal of determinations made by the department under this chapter.
(5) The procedure for determining availability of funds for new subsidy agreements and continuation of existing agreements or orders under this chapter and IC 31-19-26 (before its repeal), including any funding limitations or priorities as provided in sections 4 and 11 of this chapter.
As added by P.L.146-2008, SEC.562.

IC 31-19-26.5-13
Applicability of chapter
Sec. 13. This chapter does not affect:
(1) the legal status of an adoptive child;
(2) the rights and responsibilities of the adoptive parents as provided by law; or
(3) the eligibility of an adoptive child or adoptive parents for adoption assistance under Title IV-E of the Social Security Act

(42 U.S.C. 673), federal and state regulations applicable to the Title IV-E adoption assistance program, or determination of the amount of any assistance provided by the department through the Title IV-E adoption assistance program.
As added by P.L.146-2008, SEC.562.



CHAPTER 27. PROGRAM FOR ADOPTION OF HARD TO PLACE CHILDREN

IC 31-19-27-1.5
Hard to place child; eligibility for adoption subsidies
Sec. 1.5. The department shall consider a child who is two (2) years of age or older a hard to place child for determining eligibility for state adoption subsidies.
As added by P.L.42-2009, SEC.3.

IC 31-19-27-2
Delegation of program
Sec. 2. The department may:
(1) delegate a part of the program to a local office; and
(2) deliver a program service through a contract with another person.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.265; P.L.128-2012, SEC.84.

IC 31-19-27-3
Powers of the department
Sec. 3. To carry out the program, the department may:
(1) cooperate with adoption efforts with:
(A) other states; and
(B) the administrative unit in the United States Department of Health and Human Services that is established under 42 U.S.C. 5113;
(2) exchange information with the:
(A) federal adoption and foster care data gathering and analysis system; and
(B) national adoption information exchange system;
(3) conduct, directly or by grant to or contract with public or private nonprofit agencies or organizations, an education and training program on adoption, and prepare, publish, and disseminate, directly or by grant to or contract with public or private nonprofit agencies and organizations, to all:
(A) interested parties;
(B) public and private agencies and organizations, including hospitals, health care and family planning clinics, and social services agencies; and
(C) governmental bodies;
information, education, and training materials regarding the

children who are available for adoption, adoption, and adoption assistance programs;
(4) provide directly, or by grant to or contract with public or private nonprofit agencies or organizations, including adoptive family groups and minority groups, technical assistance in planning, improving, developing, and carrying out programs and activities relating to adoption; and
(5) encourage involvement of:
(A) corporations; and
(B) small businesses;
in supporting adoption as a positive family strengthening option, including the establishment of adoption benefit programs for employees who adopt children.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.266.

IC 31-19-27-4
Money not reverting to state general fund
Sec. 4. Money appropriated to the program does not revert to the state general fund at the end of the state fiscal year.
As added by P.L.200-1999, SEC.24.



CHAPTER 28. ADOPTION DECREES IN FOREIGN JURISDICTIONS

IC 31-19-28-2
Full faith and credit
Sec. 2. Every decree of a court terminating parental rights issued by a court of any other jurisdiction within or outside the United States shall be recognized in Indiana so that the rights and obligations of the parties concerning matters within the jurisdiction of Indiana shall be determined as though the decree were issued by an Indiana court.
As added by P.L.1-1997, SEC.11.

IC 31-19-28-3
Consent
Sec. 3. Every consent to adoption taken in a jurisdiction outside Indiana that:
(1) is valid under the law in force in the state, territory, or country where the consent to adoption was taken; or
(2) would be valid if the consent to adoption had been taken in Indiana;
is a valid consent to an adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-28-4
Jurisdiction
Sec. 4. The court where an adoption proceeding is pending has

jurisdiction over a person if the person's consent to the adoption taken outside Indiana includes a provision that the person giving the consent to adoption submits to the jurisdiction of the Indiana courts.
As added by P.L.1-1997, SEC.11.



CHAPTER 29. INTERSTATE COMPACTS ON ADOPTION ASSISTANCE

IC 31-19-29-2
Authorization of the department to enter compacts; definitions
Sec. 2. (a) The department is authorized to develop, participate in the development of, negotiate, and enter into one (1) or more interstate compacts on behalf of this state with other states to implement one (1) or more of the purposes set forth in this chapter. When so entered into, and for so long as it shall remain in force, such a compact shall have the force and effect of law.
(b) For the purposes of this chapter, the term "state" shall mean a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.
(c) For the purposes of this chapter, the term "adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case.
(d) For the purposes of this chapter, the term "residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.268.

IC 31-19-29-3
Mandatory provisions
Sec. 3. A compact entered into pursuant to the authority conferred

by this chapter shall have the following content:
(1) A provision making it available for joinder by all states.
(2) A provision or provisions for withdrawal from the compact upon written notice to the parties, but with a period of one (1) year between the date of the notice and the effective date of the withdrawal.
(3) A requirement that the protections afforded by or pursuant to the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who on the effective date of the withdrawal are receiving adoption assistance from a party state other than the one in which they are resident and have their principal place of abode.
(4) A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance, and further, that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents, and the state agency providing the adoption assistance.
(5) Such other provisions as may be appropriate to implement the proper administration of the compact.
As added by P.L.1-1997, SEC.11.

IC 31-19-29-4
Permissive provisions
Sec. 4. A compact entered into pursuant to the authority conferred by this chapter may contain provisions in addition to those required pursuant to section 3 of this chapter, as follows:
(1) Provisions establishing procedures and entitlements to medical, developmental, child care, or other social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the costs thereof.
(2) Such other provisions as may be appropriate or incidental to the proper administration of the compact.
As added by P.L.1-1997, SEC.11.

IC 31-19-29-5
Medical assistance identification; conditions; payment of benefits; nonresidents; rules; violations
Sec. 5. (a) A child with special needs resident in this state who is the subject of an adoption assistance agreement with another state shall be entitled to receive a medical assistance identification from this state upon the filing in the local office for the county in which the child resides of a certified copy of the adoption assistance agreement obtained from the adoption assistance state. In accordance with rules of the department, the adoptive parents shall be required

at least annually to show that the agreement is still in force or has been renewed.
(b) The department shall consider the holder of a medical assistance identification pursuant to this section as any other holder of a medical assistance identification under the laws of this state and shall process and make payment on claims on account of such holder in the same manner and pursuant to the same conditions and procedures as for other recipients of medical assistance.
(c) The department shall provide coverage and benefits for a child who is in another state and who is covered by an adoption assistance agreement made by the department for the coverage or benefits, if any, not provided by the residence state. To this end, the adoptive parents acting for the child may submit evidence of payment for services or benefit amounts not payable in the residence state and shall be reimbursed therefor. However, there shall be no reimbursement for services or benefit amounts covered under any insurance or other third party medical contract or arrangement held by the child or the adoptive parents. The department shall adopt rules implementing this subsection. The additional coverages and benefit amounts provided pursuant to this subsection shall be for services to the cost of which there is no federal contribution, or which, if federally aided, are not provided by the residence state. Among other things, such rules shall include procedures to be followed in obtaining prior approvals for services in those instances where required for the assistance.
(d) A person who submits any claim for payment or reimbursement for services or benefits pursuant to this section or makes any statement in connection therewith, which claim or statement the maker knows or should know to be false, misleading, or fraudulent commits a Class D felony.
(e) The provisions of this section shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this state. All other children entitled to medical assistance pursuant to adoption assistance agreements entered into by this state shall be eligible to receive it in accordance with the laws and procedures applicable thereto.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.269; P.L.128-2012, SEC.85.

IC 31-19-29-6
Federal aid
Sec. 6. Consistent with federal law, the department in connection with the administration of this chapter and any compact pursuant hereto shall include in any state plan made pursuant to the federal Adoption Assistance and Child Welfare Act of 1980 (P.L.96-272), Title IV-E and Title XIX of the federal Social Security Act, and any other applicable federal laws, the provision of adoption assistance

and medical assistance for which the federal government pays some or all of the cost. The department shall apply for and administer all relevant federal aid in accordance with law.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.270.






ARTICLE 20. FAMILY LAW: HUMAN REPRODUCTION

CHAPTER 1. SURROGATE AGREEMENTS

IC 31-20-1-2
Void agreements
Sec. 2. A surrogate agreement described in section 1 of this chapter that is formed after March 14, 1988, is void.
As added by P.L.1-1997, SEC.12.

IC 31-20-1-3
Best interests of child; basis for court decisions
Sec. 3. After March 14, 1988, a court may not base a decision concerning the best interests of a child in any civil action solely on evidence that a surrogate and any other person:
(1) entered into a surrogate agreement; or
(2) acted in accordance with a surrogate agreement;
unless a party proves that the surrogate agreement was entered into through duress, fraud, or misrepresentation.
As added by P.L.1-1997, SEC.12.






ARTICLE 21. UNIFORM CHILD CUSTODY JURISDICTION ACT

CHAPTER 1. APPLICABILITY

IC 31-21-1-2
Child custody determination made by a tribe
Sec. 2. (a) A child custody proceeding pertaining to an Indian child, as defined in the Indian Child Welfare Act (25 U.S.C. 1901 et seq.), is not subject to this article to the extent that it is governed by the Indian Child Welfare Act.
(b) An Indiana court shall treat a tribe as if the tribe were a state of the United States for purposes of applying IC 31-21-3 through IC 31-21-5.
(c) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this article must be recognized and enforced under IC 31-21-6.
As added by P.L.138-2007, SEC.45.

IC 31-21-1-3
Child custody determination made by a foreign country
Sec. 3. (a) An Indiana court shall treat a foreign country as if the foreign country were a state of the United States for purposes of applying IC 31-21-3 through IC 31-21-5.
(b) Except as otherwise provided in subsection (c), a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standard of this article must be recognized and enforced under IC 31-21-6.
(c) An Indiana court need not apply this article if the child custody law of a foreign country violates the fundamental principles of human rights.
As added by P.L.138-2007, SEC.45.



CHAPTER 2. DEFINITIONS

IC 31-21-2-2
"Abandoned"
Sec. 2. "Abandoned" means left without provision for reasonable and necessary care or supervision.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-3
"Child"
Sec. 3. "Child" means a person who is less than eighteen (18) years of age.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-4
"Child custody determination"
Sec. 4. (a) "Child custody determination" means a judgment, decree, or other court order providing for:
(1) legal custody;
(2) physical custody; or
(3) visitation;
with respect to a child.
(b) The term does not include an order relating to child support or other monetary obligation of a person.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-5
"Child custody proceeding"
Sec. 5. (a) "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for:
(1) dissolution of marriage or legal separation;
(2) child abuse or neglect;
(3) guardianship;
(4) paternity;
(5) termination of parental rights; and
(6) protection from domestic violence;
in which the issue of child custody or visitation may appear.
(b) The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement of child custody under IC 31-21-6.
As added by P.L.138-2007, SEC.45.
IC 31-21-2-6
"Commencement"
Sec. 6. "Commencement" means the filing of the first pleading in a proceeding.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-7
"Court"
Sec. 7. "Court" means an entity authorized by state law to establish, enforce, or modify a child custody determination.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-8
"Home state"
Sec. 8. "Home state" means the state in which a child lived with:
(1) a parent; or
(2) a person acting as a parent;
for at least six (6) consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six (6) months of age, the term means the state in which the child lived since birth with a parent or person acting as a parent. A period of temporary absence of the parent or person acting as a parent is part of the period.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-9
"Initial determination"
Sec. 9. "Initial determination" means the first child custody determination concerning a child.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-10
"Issuing court"
Sec. 10. "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this article.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-11
"Issuing state"
Sec. 11. "Issuing state" means the state in which a child custody determination is made.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-12
"Modification"
Sec. 12. "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, regardless of whether the determination is made by the court that made the previous

determination.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-13
"Person"
Sec. 13. "Person" means an individual, a corporation, a business trust, an estate, a trust, a partnership, a limited liability company, an association, a joint venture, a government, a governmental subdivision, an agency or instrumentality, a public corporation, or any other legal or commercial entity.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-14
"Person acting as a parent"
Sec. 14. "Person acting as a parent" means a person, other than a parent, who:
(1) has physical custody of the child or has had physical custody for a period of at least six (6) consecutive months, including a temporary absence, within one (1) year immediately before the commencement of a child custody proceeding; and
(2) has been awarded legal custody by a court or claims a right to legal custody under Indiana law.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-15
"Petitioner"
Sec. 15. "Petitioner" means a person who seeks enforcement of:
(1) an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction; or
(2) a child custody determination.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-16
"Physical custody"
Sec. 16. "Physical custody" means the physical care and supervision of a child.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-17
"Record"
Sec. 17. "Record" means information that is:
(1) inscribed on a tangible medium; or
(2) stored in an electronic or other medium;
and that is retrievable in a perceivable form.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-18
"Respondent"
Sec. 18. "Respondent" means a person against whom a proceeding has been commenced for enforcement of: (1) an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction; or
(2) a child custody determination.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-19
"State"
Sec. 19. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or a territory or an insular possession subject to the jurisdiction of the United States.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-20
"Tribe"
Sec. 20. "Tribe" means an Indian tribe or band or Alaskan Native village that is:
(1) recognized by federal law; or
(2) formally acknowledged by a state.
As added by P.L.138-2007, SEC.45.

IC 31-21-2-21
"Warrant"
Sec. 21. "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.
As added by P.L.138-2007, SEC.45.



CHAPTER 3. PROCEDURAL CONSIDERATIONS

IC 31-21-3-2
Question of existence or exercise of jurisdiction priority
Sec. 2. If a question of existence or exercise of jurisdiction under this article is raised in a child custody proceeding, the question, on a request of a party, must be given priority on the court's calendar and handled expeditiously.
As added by P.L.138-2007, SEC.45.

IC 31-21-3-3
Notice for exercise of jurisdiction to a person outside Indiana
Sec. 3. (a) Notice required for the exercise of jurisdiction when a person is outside Indiana may be given in a manner prescribed by:
(1) Indiana law for service of process; or
(2) the law of the state in which the service is made.
Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.
(b) Proof of service may be made in the manner prescribed by:
(1) Indiana law; or
(2) the law of the state in which the service is made.
(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.
As added by P.L.138-2007, SEC.45.

IC 31-21-3-4
Party to a child custody proceeding not subject to other proceedings in Indiana
Sec. 4. A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in Indiana for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding. As added by P.L.138-2007, SEC.45.

IC 31-21-3-5
Persons subject to personal jurisdiction not immune to service of process
Sec. 5. A person who is subject to personal jurisdiction in Indiana on a basis other than physical presence is not immune from service of process in Indiana. A person present in Indiana who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.
As added by P.L.138-2007, SEC.45.

IC 31-21-3-6
Limited immunity
Sec. 6. The immunity granted by section 4 of this chapter does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this article committed by an individual while present in Indiana.
As added by P.L.138-2007, SEC.45.



CHAPTER 4. COMMUNICATION AND COOPERATION BETWEEN COURTS

IC 31-21-4-2
Party communication
Sec. 2. The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, the parties must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.
As added by P.L.138-2007, SEC.45.

IC 31-21-4-3
Communication between courts
Sec. 3. Communication between courts regarding:
(1) schedules;
(2) calendars;
(3) court records; and
(4) similar matters;
may occur without informing the parties. A record need not be made of the communication.
As added by P.L.138-2007, SEC.45.

IC 31-21-4-4
Record of communication
Sec. 4. A record must be made of a communication under sections 1 and 2 of this chapter. The parties must be:
(1) promptly informed of the communication; and
(2) granted access to the record.
As added by P.L.138-2007, SEC.45.

IC 31-21-4-5
Testimony of a witness located in another state
Sec. 5. In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in Indiana for testimony taken in another state. The court on its own motion may:
(1) order that the testimony of a person be taken in another state; and
(2) prescribe the manner in which and the terms on which the testimony is taken.
As added by P.L.138-2007, SEC.45.

IC 31-21-4-6 Depositions or testimony of a person residing in another state
Sec. 6. An Indiana court may permit a person residing in another state to be deposed or to testify by:
(1) telephone;
(2) audiovisual means; or
(3) other electronic means;
before a designated court or another location in that state. An Indiana court shall cooperate with courts in other states in designating an appropriate location for the deposition or testimony.
As added by P.L.138-2007, SEC.45.

IC 31-21-4-7
Documentary evidence from another state
Sec. 7. Documentary evidence transmitted from another state to an Indiana court by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.
As added by P.L.138-2007, SEC.45.

IC 31-21-4-8
Request by an Indiana court to a court in another state
Sec. 8. An Indiana court may request the appropriate court of another state to do the following:
(1) Hold an evidentiary hearing.
(2) Order a person to produce or give evidence under the procedures of the other state.
(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding.
(4) Forward to the Indiana court:
(A) a certified copy of the transcript of the record of the hearing;
(B) the evidence otherwise presented; and
(C) an evaluation prepared in compliance with the request.
(5) Order:
(A) a party to a child custody proceeding; or
(B) any person having physical custody of the child;
to appear in the proceeding with or without the child.
As added by P.L.138-2007, SEC.45.

IC 31-21-4-9
Request by a court in another state to an Indiana court
Sec. 9. On the request of a court of another state, an Indiana court may:
(1) hold a hearing; and
(2) enter an order described in section 8 of this chapter.
As added by P.L.138-2007, SEC.45.

IC 31-21-4-10
Travel and reasonable expenses
Sec. 10. Travel and other necessary and reasonable expenses

incurred under sections 8 and 9 of this chapter may be assessed against the parties according to Indiana law.
As added by P.L.138-2007, SEC.45.

IC 31-21-4-11
Preservation of court records
Sec. 11. An Indiana court shall preserve the:
(1) pleadings;
(2) orders;
(3) decrees;
(4) records of hearings;
(5) evaluations; and
(6) other pertinent records;
with respect to a child custody proceeding until the child becomes eighteen (18) years of age. On appropriate request by a court or law enforcement official of another state, the Indiana court shall forward a certified copy of the records to the court of the other state.
As added by P.L.138-2007, SEC.45.



CHAPTER 5. JURISDICTION

IC 31-21-5-2
Exclusive, continuing jurisdiction of child custody cases
Sec. 2. (a) Except as otherwise provided in section 4 of this chapter, an Indiana court that has made a child custody determination consistent with section 1 or 3 of this chapter has exclusive, continuing jurisdiction over the determination until:
(1) an Indiana court determines that:
(A) neither:
(i) the child;
(ii) the child's parents; nor
(iii) any person acting as a parent; has a significant connection with Indiana; and
(B) substantial evidence is no longer available in Indiana concerning the child's care, protection, training, and personal relationships; or
(2) an Indiana court or a court of another state determines that:
(A) the child;
(B) the child's parents; and
(C) any person acting as a parent;
do not presently reside in Indiana.
(b) An Indiana court that:
(1) has made a child custody determination; and
(2) does not have exclusive, continuing jurisdiction under this section;
may modify the determination only if the Indiana court has jurisdiction to make an initial determination under section 1 of this chapter.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-3
Modification of a child custody determination made in another state
Sec. 3. Except as provided in section 4 of this chapter, an Indiana court may not modify a child custody determination made by a court of another state unless an Indiana court has jurisdiction to make an initial determination under section 1(a)(1) or 1(a)(2) of this chapter and:
(1) the court of the other state determines that:
(A) it no longer has exclusive, continuing jurisdiction under section 2 of this chapter; or
(B) an Indiana court would be a more convenient forum under section 8 of this chapter; or
(2) an Indiana court or a court of the other state determines that:
(A) the child;
(B) the child's parents; and
(C) any person acting as a parent;
do not presently reside in the other state.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-4
Temporary emergency jurisdiction; child custody determinations; communication with other courts
Sec. 4. (a) An Indiana court has temporary emergency jurisdiction if the child is present in Indiana and:
(1) the child has been abandoned; or
(2) it is necessary in an emergency to protect the child because:
(A) the child;
(B) the child's sibling; or
(C) the child's parent;
is subjected to or threatened with mistreatment or abuse.
(b) If: (1) there is no previous child custody determination that is entitled to be enforced under this article; and
(2) a child custody proceeding has not been commenced in a court of a state having jurisdiction under sections 1 through 3 of this chapter;
a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under sections 1 through 3 of this chapter.
(c) If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under sections 1 through 3 of this chapter, a child custody determination made under this section becomes a final determination, and, if it so provides, Indiana becomes the home state of the child.
(d) If:
(1) there is a previous child custody determination that is entitled to be enforced under this article; or
(2) a child custody proceeding has been commenced in a court of a state having jurisdiction under sections 1 through 3 of this chapter;
an order issued by an Indiana court under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under sections 1 through 3 of this chapter.
(e) The order issued in Indiana remains in effect until an order is obtained from the other state within the period specified or the period expires.
(f) An Indiana court that has been asked to make a child custody determination under this section, on being informed that:
(1) a child custody proceeding has been commenced in; or
(2) a child custody determination has been made by;
a court of a state having jurisdiction under sections 1 through 3 of this chapter, shall immediately communicate with the other court.
(g) An Indiana court that is exercising jurisdiction under sections 1 through 3 of this chapter, on being informed that:
(1) a child custody proceeding has been commenced in; or
(2) a child custody determination has been made by;
a court of another state under a statute similar to this section, shall immediately communicate with the court of the other state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-5
Notice and opportunity to be heard; intervention and joinder
Sec. 5. (a) Before a child custody determination is made under this article, notice and an opportunity to be heard in accordance with the standards of IC 31-21-3-3 must be given to the following persons:
(1) Persons entitled to notice under Indiana law as in child custody proceedings between residents of Indiana.
(2) A parent whose parental rights have not been previously

terminated.
(3) Any person having physical custody of the child.
(b) This article does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.
(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this article are governed by Indiana law in the same manner as in child custody proceedings between Indiana residents.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-6
Proceeding commenced in another state; court review of documents
Sec. 6. (a) Except as otherwise provided in section 4 of this chapter, an Indiana court may not exercise its jurisdiction under this article if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this article, unless the proceeding:
(1) has been terminated; or
(2) is stayed by the court of the other state because an Indiana court is a more convenient forum under section 8 of this chapter.
(b) Except as otherwise provided in section 4 of this chapter, an Indiana court, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties under sections 10 through 13 of this chapter. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this article, the Indiana court shall:
(1) stay its proceeding; and
(2) communicate with the court of the other state.
If the court of the state having jurisdiction substantially in accordance with this article does not determine that the Indiana court is a more appropriate forum, the Indiana court shall dismiss the proceeding.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-7
Proceeding to modify a child custody determination; proceeding commenced in another state
Sec. 7. In a proceeding to modify a child custody determination, an Indiana court shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the Indiana court may:
(1) stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement; (2) enjoin the parties from continuing with the proceeding for enforcement; or
(3) proceed with the modification under conditions the Indiana court considers appropriate.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-8
Court declining exercise of jurisdiction
Sec. 8. (a) An Indiana court that has jurisdiction under this article to make a child custody determination may decline to exercise its jurisdiction at any time if the Indiana court determines that:
(1) the Indiana court is an inconvenient forum under the circumstances; and
(2) a court of another state is a more appropriate forum.
The issue of inconvenient forum may be raised on motion of a party, the court's own motion, or request of another court.
(b) Before determining whether an Indiana court is an inconvenient forum, the Indiana court shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the Indiana court shall allow the parties to submit information and shall consider the relevant factors, including the following:
(1) Whether domestic violence has occurred and is likely to continue in the future and which state is best able to protect the parties and the child.
(2) The length of time the child has resided outside Indiana.
(3) The distance between the Indiana court and the court in the state that would assume jurisdiction.
(4) The relative financial circumstances of the parties.
(5) An agreement of the parties as to which state should assume jurisdiction.
(6) The nature and location of the evidence required to resolve the pending litigation, including the child's testimony.
(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence.
(8) The familiarity of the court of each state with the facts and issues in the pending litigation.
(c) If an Indiana court determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, the Indiana court:
(1) shall stay the proceedings on condition that a child custody proceeding be promptly commenced in another designated state; and
(2) may impose any other condition the Indiana court considers just and proper.
(d) An Indiana court may decline to exercise its jurisdiction under this article if a child custody determination is incidental to an action for dissolution of marriage or another proceeding while still retaining jurisdiction over the dissolution of marriage or other proceeding. As added by P.L.138-2007, SEC.45.

IC 31-21-5-9
Court declining exercise of jurisdiction if person engaged in unjustifiable conduct; exceptions; remedies; reasonable expenses
Sec. 9. (a) Except as otherwise provided in section 4 of this chapter or by any other Indiana law, if an Indiana court has jurisdiction under this article because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:
(1) the child's parents and any person acting as a parent have acquiesced in the exercise of jurisdiction;
(2) a court of the state otherwise having jurisdiction under sections 1 through 3 of this chapter determines that Indiana is a more appropriate forum under section 8 of this chapter; or
(3) no court of any other state would have jurisdiction under the criteria specified in sections 1 through 3 of this chapter.
(b) If an Indiana court declines to exercise its jurisdiction under subsection (a), the Indiana court may fashion an appropriate remedy to:
(1) ensure the safety of the child; and
(2) prevent a repetition of the unjustifiable conduct;
including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under sections 1 through 3 of this chapter.
(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction under subsection (a), the court shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses, including:
(1) costs;
(2) communication expenses;
(3) attorney's fees;
(4) investigative fees;
(5) expenses for witnesses;
(6) travel expenses; and
(7) child care during the course of the proceedings;
unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against the state unless authorized by law other than this article.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-10
Information required by each party in a child custody proceeding
Sec. 10. (a) Subject to local law providing for the confidentiality of procedures, addresses, and other identifying information in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall provide information, under oath, regarding:
(1) the child's present address or whereabouts and the places where the child has lived during the immediately preceding five

(5) years; and
(2) the names and present addresses of the persons with whom the child has lived during that period.
(b) The pleading or affidavit must state the following:
(1) Whether the party has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify:
(A) the court;
(B) the case number; and
(C) the date of the child custody determination, if any.
(2) Whether the party knows of a proceeding that may affect the current proceeding, including proceedings for enforcement and proceedings relating to:
(A) domestic violence;
(B) protective orders;
(C) termination of parental rights; and
(D) adoptions;
and, if so, identify the court, the case number, and the nature of the proceeding.
(3) Whether the party knows the names and addresses of a person not a party to the proceeding who:
(A) has physical custody of the child; or
(B) claims rights of legal custody or physical custody of, or visitation with, the child;
and, if so, the names and addresses of the persons.
(c) If the information required by subsection (a) is not furnished, the court, on motion of a party or its own motion, may stay the proceeding until the information is furnished.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-11
Additional information required by each party in a child custody proceeding
Sec. 11. If the declaration as to any of the items described in section 10(b)(1) through 10(b)(3) of this chapter is in the affirmative, the party shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to:
(1) the court's jurisdiction; and
(2) the disposition of the case.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-12
Continuous duty to inform
Sec. 12. Each party has a continuing duty to inform the court of a proceeding in Indiana or any other state that may affect the current proceeding.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-13 Information required to be sealed
Sec. 13. If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court:
(1) takes into consideration the health, safety, or liberty of the party or child; and
(2) determines that the disclosure is in the interest of justice.
As added by P.L.138-2007, SEC.45.

IC 31-21-5-14
Order to appear before the court
Sec. 14. (a) In a child custody proceeding in Indiana, the court may order a party to the proceeding who is in Indiana to appear before the court in person with or without the child. The court may order any person who:
(1) is in Indiana; and
(2) has physical custody or control of the child;
to appear in person with the child.
(b) If a party to a child custody proceeding whose presence is desired by the court is outside Indiana, the court may order that a notice given under IC 31-21-3-3 include a statement:
(1) directing the party to appear in person with or without the child; and
(2) informing the party that failure to appear may result in a decision adverse to the party.
(c) The court may enter an order necessary to ensure the safety of:
(1) the child; and
(2) any person ordered to appear under this section.
(d) If a party to a child custody proceeding who is outside Indiana:
(1) is directed to appear under subsection (b); or
(2) desires to appear personally before the court with or without the child;
the court may require another party to pay reasonable and necessary travel and other expenses of the party who appears and of the child.
As added by P.L.138-2007, SEC.45.



CHAPTER 6. ENFORCEMENT

IC 31-21-6-2
Enforcement of a child custody determination made in another state; remedies
Sec. 2. (a) An Indiana court shall recognize and enforce a child custody determination of a court of another state if the court of another state exercised jurisdiction in substantial conformity with this article or the determination:
(1) was made under factual circumstances meeting the jurisdictional standards of this article; and
(2) has not been modified in accordance with this article.
(b) An Indiana court may use a remedy available under any other Indiana law to enforce a child custody determination made by a court of another state. The remedies provided in this article:
(1) are cumulative; and
(2) do not affect the availability of other remedies to enforce a child custody determination.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-3
Temporary orders
Sec. 3. (a) An Indiana court that does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:
(1) a visitation schedule made by a court of another state; or
(2) the visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.
(b) If an Indiana court makes an order under subsection (a)(2), the Indiana court shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in IC 31-21-5. The order remains in effect until:
(1) an order is obtained from the court having jurisdiction; or
(2) the period expires.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-4
Registry of child custody determinations made in another state;

registering court duties; notice requirements
Sec. 4. (a) A child custody determination issued by a court of another state may be registered in Indiana, with or without a simultaneous request for enforcement, by sending the following to the appropriate Indiana court:
(1) A letter or other document requesting registration.
(2) Two (2) copies, including one (1) certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified.
(3) Except as otherwise provided in section 13 of this chapter:
(A) the name and address of the person seeking registration; and
(B) the name of a parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.
(b) On receipt of the documents required by subsection (a), the registering court shall:
(1) cause the determination to be filed as a foreign judgment, together with one (1) copy of the accompanying documents and information, regardless of their form; and
(2) serve notice on each person named under subsection (a)(3) and provide the person with an opportunity to contest the registration in accordance with this section.
(c) The notice required by subsection (b)(2) must state the following:
(1) A registered determination is enforceable as of the date of the registration in the same manner as a child custody determination issued by an Indiana court.
(2) A hearing to contest the validity of the registered determination must be requested not more than twenty (20) days after service of notice.
(3) Failure to contest the registration shall:
(A) result in confirmation of the child custody determination; and
(B) preclude further contest of that determination with respect to a matter that may have otherwise been asserted.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-5
Hearing to contest validity of a registered order
Sec. 5. (a) A person seeking to contest the validity of a registered order must request a hearing not more than twenty (20) days after service of the notice. At the hearing, the court shall confirm the registered order unless the person contesting the registration establishes that:
(1) the issuing court did not have jurisdiction under IC 31-21-5;
(2) the child custody determination sought to be registered has been: (A) vacated;
(B) stayed; or
(C) modified;
by a court having jurisdiction to do so under IC 31-21-5; or
(3) the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of IC 31-21-3-3 in the proceedings before the court that issued the order for which registration is sought.
(b) If a timely request for a hearing to contest the validity of the registration is not made:
(1) the registration is confirmed as a matter of law; and
(2) the person requesting registration and each person served must be notified of the confirmation.
(c) Confirmation of a registered order whether:
(1) by operation of law; or
(2) after notice and hearing;
precludes further contest of the order with respect to a matter that may have been asserted at the time of registration.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-6
Enforcement of registered child custody determinations
Sec. 6. (a) An Indiana court may grant a relief normally available under Indiana law to enforce a registered child custody determination made by a court of another state.
(b) An Indiana court shall recognize and enforce, but may not modify, except in accordance with IC 31-21-5, a registered child custody determination of a court of another state.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-7
Proceedings pending in another state
Sec. 7. If a proceeding for enforcement under this article is commenced in an Indiana court and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under IC 31-21-5, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-8
Petition verification requirements
Sec. 8. (a) A petition under this article must be verified. Certified copies of:
(1) the orders sought to be enforced; and
(2) an order confirming registration;
must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original. (b) A petition for enforcement of a child custody determination must state the following:
(1) Whether the court that issued the determination identified the jurisdictional basis it relied on in exercising jurisdiction and, if so, what the basis was.
(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this article and, if so, identify:
(A) the court;
(B) the case number; and
(C) the nature of the proceeding.
(3) Whether a proceeding has been commenced that may affect the current proceeding, including proceedings relating to:
(A) domestic violence;
(B) protective orders;
(C) termination of parental rights; and
(D) adoptions;
and, if so, identify the court, the case number, and the nature of the proceeding.
(4) The present physical address of the child and the respondent, if known.
(5) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought.
(6) If the child custody determination has been registered and confirmed under sections 4 and 5 of this chapter, the date and place of registration.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-9
Court duties after petition is filed
Sec. 9. (a) On the filing of a petition, the court:
(1) shall issue an order directing the respondent to appear in person with or without the child at a hearing; and
(2) may enter an order necessary to ensure the safety of the parties and the child.
The hearing must be held on the next judicial day after service of the order unless holding the hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.
(b) An order issued under subsection (a) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under section 15 of this chapter and may schedule a hearing to determine whether further relief is appropriate unless the respondent appears and establishes that:
(1) the child custody determination has not been registered and

confirmed under sections 4 and 5 of this chapter and that:
(A) the issuing court did not have jurisdiction under IC 31-21-5;
(B) the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction under IC 31-21-5; or
(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of IC 31-21-3-3 in the proceedings before the court that issued the order for which enforcement is sought; or
(2) the child custody determination for which enforcement is sought was registered and confirmed under sections 4 and 5 of this chapter but has been vacated, stayed, or modified by a court of a state having jurisdiction under IC 31-21-5.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-10
Service of petition
Sec. 10. Except as otherwise provided in section 13 or 14 of this chapter, the petition and order must be served, by a method authorized by Indiana law, on the respondent and any person who has physical custody of the child.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-11
Orders concerning physical custody of a child
Sec. 11. Unless the court issues a temporary emergency order under IC 31-21-5-4 on a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:
(1) the child custody determination has not been registered and confirmed under sections 4 and 5 of this chapter and that:
(A) the issuing court did not have jurisdiction under IC 31-21-5;
(B) the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under IC 31-21-5; or
(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of IC 31-21-3-3 in the proceedings before the court that issued the order for which enforcement is sought; or
(2) the child custody determination for which enforcement is sought was registered and confirmed under sections 4 and 5 of this chapter but has been vacated, stayed, or modified by a court of a state having jurisdiction under IC 31-21-5.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-12
Fees, costs, and expenses; request for assistance of law

enforcement; additional relief; refusal to testify; spousal privilege
Sec. 12. (a) The court:
(1) shall award the fees, costs, and expenses authorized under section 15 of this chapter; and
(2) may grant additional relief, including a request for the assistance of law enforcement officials, and set a hearing to determine whether additional relief is appropriate.
(b) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.
(c) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this chapter.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-13
Application for issuance of a warrant to take physical custody of a child
Sec. 13. (a) On the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to:
(1) suffer serious physical harm; or
(2) be removed from Indiana.
(b) If the court, on the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from Indiana, the court may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless hearing the petition on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by section 8(b) of this chapter.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-14
Information on a warrant to take physical custody of a child
Sec. 14. (a) A warrant to take physical custody of a child must:
(1) recite the facts on which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;
(2) direct law enforcement officers to take physical custody of the child immediately; and
(3) provide for the placement of the child pending final relief.
(b) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.
(c) A warrant to take physical custody of a child is enforceable throughout Indiana. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, the court may authorize law enforcement officers to enter

private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.
(d) The court may impose conditions on the placement of a child to ensure the appearance of the child and the child's custodian.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-15
Reasonable expenses awards
Sec. 15. (a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including:
(1) costs;
(2) communication expenses;
(3) attorney's fees;
(4) investigative fees;
(5) expenses for witnesses;
(6) travel expenses; and
(7) child care during the course of the proceedings;
unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.
(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this article.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-16
Full faith and credit to out-of-state orders
Sec. 16. An Indiana court shall accord full faith and credit to an order issued by another state and consistent with this article that enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction under IC 31-21-5.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-17
Appeals
Sec. 17. An appeal may be taken from a final order in a proceeding under this article in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under IC 31-21-5-4, the enforcing court may not stay an order enforcing a child custody determination pending appeal.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-18
Proceeding to locate a child
Sec. 18. (a) In a case arising under this article or involving the Hague Convention on the Civil Aspects of International Child Abduction, a prosecuting attorney or other appropriate public official may take a lawful action, including resorting to a proceeding under

this article or any other available civil proceeding, to locate a child, obtain the return of a child, or enforce a child custody determination if there is:
(1) an existing child custody determination;
(2) a request to do so from a court in a pending child custody proceeding;
(3) a reasonable belief that a criminal statute has been violated; or
(4) a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.
(b) A prosecuting attorney or other appropriate public official acting under this section acts on behalf of the court and may not represent a party.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-19
Law enforcement officer actions
Sec. 19. At the request of a prosecuting attorney or other appropriate public official acting under section 18 of this chapter, a law enforcement officer may:
(1) take a lawful action reasonably necessary to locate a child or a party; and
(2) assist a prosecuting attorney or appropriate public official with responsibilities under section 18 of this chapter.
As added by P.L.138-2007, SEC.45.

IC 31-21-6-20
Assessment of costs
Sec. 20. If the respondent is not the prevailing party, the court may assess against the respondent the direct expenses and costs incurred by the prosecuting attorney or other appropriate public official and law enforcement officers under section 18 or 19 of this chapter.
As added by P.L.138-2007, SEC.45.



CHAPTER 7. MISCELLANEOUS PROVISIONS

IC 31-21-7-2
Invalidity of provisions
Sec. 2. If a provision of this article or its application to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.
As added by P.L.138-2007, SEC.45.

IC 31-21-7-3
Request for relief prior to July 1, 2007
Sec. 3. A motion or other request for relief made:
(1) in a child custody proceeding; or
(2) to enforce a child custody determination;
that was commenced before July 1, 2007, is governed by the law in effect at the time the motion or other request was made.
As added by P.L.138-2007, SEC.45.






ARTICLE 22. RESERVED

CHAPTER 1. REPEALED






ARTICLE 23. RESERVED

CHAPTER 1. REPEALED






ARTICLE 24. RESERVED

CHAPTER 1. REPEALED






ARTICLE 25. CHILD SERVICES: ADMINISTRATION

CHAPTER 1. ESTABLISHMENT OF DEPARTMENT OF CHILD SERVICES



CHAPTER 2. GENERAL DUTIES OF THE DEPARTMENT OF CHILD SERVICES

IC 31-25-2-2
Personnel
Sec. 2. The director may employ necessary personnel to carry out the department's responsibilities subject to:
(1) the budget agency's approval under IC 4-12-1-13; and
(2) IC 4-15-2.2.
As added by P.L.145-2006, SEC.271. Amended by P.L.6-2012, SEC.206.

IC 31-25-2-2.5
No personal liability for official acts
Sec. 2.5. The following are not personally liable, except to the state, for an official act done or omitted in connection with performance of duties under this title:
(1) The director of the department.
(2) Other officers and employees of the department.
As added by P.L.146-2008, SEC.563.

IC 31-25-2-3
Department organization
Sec. 3. The director shall determine the best manner of organizing the department to provide the necessary services throughout Indiana to fulfill the purposes of this article.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-4
Family case manager caseload reports
Sec. 4. One (1) time every twelve (12) months, the department shall submit a report to the budget committee and to the legislative council that provides data and statistical information regarding caseloads of family case managers. The report made to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.145-2006, SEC.271. Amended by P.L.131-2009, SEC.26.

IC 31-25-2-4.5
Repealed
(Repealed by P.L.48-2012, SEC.23.)

IC 31-25-2-5 Caseload limitations
Sec. 5. (a) The department shall ensure that the department maintains staffing levels of family case managers so that each region has enough family case managers to allow caseloads to be at not more than:
(1) twelve (12) active cases relating to initial assessments, including investigations of an allegation of child abuse or neglect; or
(2) seventeen (17) children monitored and supervised in active cases relating to ongoing services.
(b) The department shall comply with the maximum caseload ratios described in subsection (a).
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2008, SEC.564; P.L.128-2012, SEC.86.

IC 31-25-2-6
Report requirements
Sec. 6. The report required under section 4 of this chapter must do the following:
(1) Indicate the department's progress in recruiting, training, and retaining family case managers.
(2) Describe the methodology used to compute caseloads for each family case manager.
(3) Indicate whether the statewide average caseloads for family case managers exceed the caseload standards established by the department.
(4) If the report indicates that average caseloads exceed caseload standards, include a written plan that indicates the steps that are being taken to reduce caseloads.
(5) Identify, describe, and, if appropriate, recommend best management practices and resources required to achieve effective and efficient delivery of child protection services.
As added by P.L.145-2006, SEC.271. Amended by P.L.131-2009, SEC.27.

IC 31-25-2-7
Department duties
Sec. 7. (a) The department is responsible for the following:
(1) Providing child protection services under this article.
(2) Providing and administering child abuse and neglect prevention services.
(3) Providing and administering child services.
(4) Providing and administering family services.
(5) Providing family preservation services under IC 31-26-5.
(6) Regulating and licensing the following under IC 31-27:
(A) Child caring institutions.
(B) Foster family homes.
(C) Group homes.
(D) Child placing agencies.
(7) Administering the state's plan for the administration of Title

IV-D of the federal Social Security Act (42 U.S.C. 651 et seq.).
(8) Administering foster care services.
(9) Administering independent living services (as described in 42 U.S.C. 677 et seq.).
(10) Administering adoption services.
(11) Certifying and providing grants to the youth services bureaus under IC 31-26-1.
(12) Administering the project safe program.
(13) Paying for programs and services as provided under IC 31-40.
(14) Obtaining on an annual basis a consumer report, as defined in 42 U.S.C. 1681a(d), for each child at least fifteen (15) years of age who is in state foster care.
(b) This chapter does not authorize or require the department to:
(1) investigate or report on proceedings under IC 31-17-2 relating to a child who is not the subject of an open child in need of services case under IC 31-34; or
(2) otherwise monitor child custody or visitation in dissolution of marriage proceedings.
(c) This chapter does not authorize or require the department to:
(1) conduct home studies; or
(2) otherwise participate in guardianship proceedings under IC 29-3;
other than those over which the juvenile court has jurisdiction under IC 29-3-2-1(c) or IC 31-30-1-1(10).
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2008, SEC.565; P.L.128-2012, SEC.87.

IC 31-25-2-8
Department as single state agency responsible for administering certain grants, funds, and programs; Title IV-E on behalf of Indian children
Sec. 8. (a) The department is the single state agency responsible for administering the following:
(1) Title IV-B of the federal Social Security Act under 42 U.S.C. 620 et seq.
(2) Title IV-E of the federal Social Security Act under 42 U.S.C. 670 et seq.
(3) The federal Child Abuse Prevention and Treatment Act under 42 U.S.C. 5106 et seq.
(4) The federal Social Services Block Grant under 42 U.S.C. 1397 et seq.
(5) Any other federal program that provides funds to states for services related to the prevention of child abuse and neglect, child welfare services, foster care, independent living, or adoption services.
(b) This subsection applies beginning October 1, 2009. Under 42 U.S.C. 671(a)(32), the department shall negotiate in good faith with any Indian tribe, tribal organization, or tribal consortium in the state that requests to develop an agreement with the state to administer all

or part of Title IV-E of the federal Social Security Act under 42 U.S.C. 670 et seq., on behalf of Indian children who are under the authority of the tribe, tribal organization, or tribal consortium.
As added by P.L.145-2006, SEC.271. Amended by P.L.131-2009, SEC.28.

IC 31-25-2-9
Repealed
(Repealed by P.L.1-2009, SEC.174.)

IC 31-25-2-10
Department duties concerning staff
Sec. 10. (a) This section applies after June 30, 2008.
(b) The department of child services:
(1) must have sufficient qualified and trained staff to:
(A) fulfill the purpose of this article;
(B) comply with the maximum caseload ratios for:
(i) family case managers; and
(ii) child welfare caseworkers;
as set forth in IC 31-25-2-5;
(2) must be organized to maximize the continuity of responsibility, care, and service of individual family case managers toward individual children and families;
(3) must provide training to representatives of the department regarding the legal duties of the representatives in carrying out the responsibility of the department under section 7 of this chapter, which may consist of various methods of informing the representatives of their duties, in order to protect the legal rights and safety of children and families from the initial time of contact during the investigation through treatment; and
(4) must provide training to representatives of the child protection services system regarding the constitutional rights of the child's family, including a child's guardian or custodian, that is the subject of an assessment of child abuse or neglect consistent with the Fourth Amendment to the United States Constitution and Article 1, Section 11 of the Constitution of the State of Indiana.
As added by P.L.145-2006, SEC.271. Amended by P.L.131-2009, SEC.30.

IC 31-25-2-11
Powers, responsibilities, and duties
Sec. 11. (a) Except in cases involving a child who may be a victim of institutional abuse or cases in which police investigation also appears appropriate, the department is the primary public agency responsible for:
(1) receiving;
(2) assessing or arranging for assessment of; and
(3) coordinating the assessment of;
all reports of a child who may be a victim of known or suspected

child abuse or neglect.
(b) In accordance with a local plan for child protection services, the department shall, by juvenile court order:
(1) provide protection services to prevent cases where a child may be a victim of further child abuse or neglect; and
(2) provide for or arrange for and coordinate and monitor the provision of the services necessary to ensure the safety of children.
(c) Reasonable efforts must be made to provide family services designed to prevent a child's removal from the child's parent, guardian, or custodian.
As added by P.L.145-2006, SEC.271. Amended by P.L.131-2009, SEC.31.

IC 31-25-2-12
Notice of existence of photographs, x-rays, and physical medical examination reports
Sec. 12. The department shall give notice of the existence and location of photographs, x-rays, and physical medical examination reports to:
(1) the appropriate prosecuting attorney; and
(2) the appropriate law enforcement agency, if the law enforcement agency has not already received the items described in this section under IC 31-33-10-3.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-13
Access to photographs, x-rays, and physical medical examination reports
Sec. 13. Photographs, x-rays, or physical medical examination reports shall be made available to:
(1) the law enforcement agency having jurisdiction;
(2) the department;
(3) the prosecuting attorney;
(4) the guardian ad litem; or
(5) the court appointed special advocate appointed by the juvenile court;
for use in any judicial proceeding relating to the subject matter of a report made under this article and, to the extent permissible under the Indiana Rules of Trial Procedure, to the adverse party in any proceeding arising under this article.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-14
Cooperation with public and private agencies
Sec. 14. (a) The department shall cooperate with and shall seek and receive the cooperation of appropriate public and private agencies, including the following:
(1) Law enforcement agencies.
(2) The courts. (3) Organizations, groups, and programs providing or concerned with services related to the prevention, identification, or treatment of a child who may be a victim of child abuse or neglect.
(b) The department shall also cooperate with public and private agencies, organizations, and groups that provide family services designed to prevent a child's removal from the child's home.
(c) Cooperation and involvement under this section may include the following:
(1) Consultation services.
(2) Planning.
(3) Case management.
(4) Public education and information services.
(5) Use of each other's facilities, staff, and other training.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-15
Purchase of services of public or private agency
Sec. 15. (a) Notwithstanding any other law, the department may purchase and use the services of any public or private agency if adequate provision is made for continuity of care and accountability.
(b) If the department purchases services under this article, the state shall reimburse the expenses, to the extent allowed by state and federal statutes, rules, and regulations, to the locality or agency in the same manner and to the same extent as if the services were provided directly by the department.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-16
Department of child services child care fund
Sec. 16. (a) The department of child services child care fund is established for the purpose of providing training and facilitating compliance with and enforcement of IC 31-25 through IC 31-28. The fund shall be administered by the department.
(b) The fund consists of the fees and civil penalties collected under IC 31-25 through IC 31-28.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-17
Repealed
(Repealed by P.L.146-2008, SEC.806.)
IC 31-25-2-18
Rules
Sec. 18. The department may adopt rules under IC 4-22-2 necessary to carry out the department's or bureau's duties under this article.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-19
Adoption fees
Sec. 19. (a) The department may charge the following adoption fees:
(1) An adoption placement fee that may not exceed the actual costs incurred by the department for medical expenses of children and mothers.
(2) A fee that does not exceed the time and travel costs incurred by the department for home study and investigation concerning a contemplated adoption.
(b) Fees charged under this section shall be deposited in the child trust clearance account established under IC 31-25-2-20.2. Money deposited under this subsection shall be expended by the department for the following purposes without further appropriation:
(1) The care of children whose adoption is contemplated.
(2) The improvement of adoption services provided by the department.
(c) The director may adopt rules governing the expenditure of money under this section.
(d) The department may reduce or waive charges authorized under this section in hardship cases or for other good cause after investigation. The department may adopt forms on which the written authorization is provided.
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2008, SEC.566.

IC 31-25-2-20
Expired
(Expired 1-1-2011 by P.L.3-2008, SEC.239.)

IC 31-25-2-20.1
Gift, devise, or bequest of personal property; investment of money; child trust clearance account; commingling prohibited
Sec. 20.1. (a) The department may receive and administer a gift, devise, or bequest of personal property, including the income from real property, that is:
(1) to or for the benefit of a home or an institution in which formerly abused or neglected children are cared for under the supervision of the department; or
(2) for the benefit of children who are committed to the care or supervision of the department.
(b) The department may invest or reinvest money received under this section in the same types of securities in which life insurance

companies are authorized by law to invest the money of the life insurance companies.
(c) The following shall be kept in the child trust clearance account established under section 20.2 of this chapter and may not be commingled with any other fund or account or with money received from taxation:
(1) All money received by the department under this section.
(2) All money, proceeds, or income realized from real property or other investments.
(d) Subject to the approval of the director, money described in subsection (c)(1) or (c)(2) may be expended by the department in any manner consistent with the purposes of the child trust clearance account and with the intention of the donor.
As added by P.L.146-2008, SEC.567.

IC 31-25-2-20.2
Receipt and administration of money to or for the benefit of persons receiving payments or services; child trust clearance account; commingling prohibited
Sec. 20.2. (a) This section does not apply to:
(1) money received before January 1, 2009, to reimburse the county family and children's fund for expenditures made from the appropriations of the counties; or
(2) money received after December 31, 2008, to reimburse the department for expenditures made by the department for child services.
(b) The department may receive and administer money available to or for the benefit of a person receiving payments or services from the department. The following apply to all money received under this section:
(1) The money shall be kept in a special account known as the child trust clearance account and may not be commingled with any other money.
(2) The money may be expended by the department in any manner consistent with the following:
(A) The purpose of the child trust clearance account or with the intention of the donor of the money.
(B) Indiana law.
As added by P.L.146-2008, SEC.568.

IC 31-25-2-20.4
Citizen review panels; membership; appointment; duties; response to report; prohibited acts
Sec. 20.4. (a) The department shall establish at least three (3) citizen review panels in accordance with the requirements of the federal Child Abuse Prevention and Treatment Act under 42 U.S.C. 5106a.
(b) A citizen review panel consists of volunteer members who broadly represent the community in which the panel is established, including members who have expertise in the prevention and

treatment of child abuse and neglect.
(c) The department shall appoint the citizen review panels in the following manner:
(1) One (1) panel must be a community child protection team established in a county under IC 31-33-3-1, selected by the director of the department with the consent of the team.
(2) One (1) panel must be either:
(A) the statewide child fatality review committee established under IC 31-33-25-6; or
(B) a local child fatality review team established under IC 31-33-24-6;
selected by the director of the department with the consent of the committee or team.
(3) One (1) panel must be a foster care advisory panel consisting of at least five (5) and not more than eleven (11) members, selected to the extent feasible from the membership of any foster care advisory group previously established or recognized by the department. If the panel consists of seven (7) or fewer members, the panel must include at least one (1) foster parent licensed by the department and one (1) foster parent licensed by the department through a child placing agency licensed under IC 31-27-6. If the panel consists of more than seven (7) members, the panel must include two (2) foster parents licensed by the department and two (2) foster parents licensed by the department through a child placing agency licensed under IC 31-27-6. Additional members of the panel must include one (1) or more individuals who are employed by a child placing agency licensed under IC 31-27-6 and who provide services to foster families and children placed by the department in out-of-home placements, and may include other representatives of child welfare service providers or persons who provide training to current or prospective foster parents. All members of this panel must be individuals who are not employees of the department.
(4) The membership of any additional citizen review panels established under this section shall be determined by the director of the department, consistent with the guidelines for panel membership stated in subsection (b) and the purposes and functions of the panels as described in this section.
(5) Each citizen review panel shall be appointed for a term of three (3) years beginning July 1, 2007. Upon expiration of the term of the panel described in subdivision (1), the director of the department shall select a community child protection team established in a different county for the succeeding term. Upon expiration of the term of the panel described in subdivision (2), the director of the department shall select a different fatality review team, or committee, if available, for the succeeding term. Panels appointed under subdivision (3) or (4) may be reappointed for successive terms, in the discretion of the director of the department. The director may appoint individuals

as needed to fill vacancies that occur during the term of any panel appointed under subdivision (3) or (4).
(d) A citizen review panel shall evaluate the extent to which a child welfare agency is effectively discharging the agency's child protection responsibilities by examining:
(1) the policies and procedures of child welfare agencies;
(2) if appropriate, specific child protective services cases; and
(3) other criteria the citizen review panel considers important to ensure the protection of children.
(e) Each citizen review panel shall:
(1) meet at least one (1) time every three (3) months; and
(2) prepare and make available to the department and the public an annual report that contains a summary of the activities of the citizen review panel.
(f) The department shall, not more than six (6) months after the date the department receives a report from a citizen review panel under subsection (e), submit to the citizen review panel a written response indicating whether and how the department will incorporate the recommendations of the citizen review panel. The department shall at the same time provide appropriate child welfare agencies with copies of the department's written response.
(g) A child welfare agency shall make all reports and other materials in the child welfare agency's possession available to a citizen review panel established under this section, including any reports and materials that the child welfare agency has received from other agencies.
(h) A member of a citizen review panel may not disclose to a person or government official any identifying information that is provided to the citizen review panel about:
(1) a specific child protective services case or child welfare agency case;
(2) a child or member of the child's family who is the subject of a child protective services assessment; or
(3) any other individuals identified in confidential reports, documents, or other materials.
(i) If a member of a citizen review panel violates subsection (h), the department may remove the member from the citizen review panel.
(j) A child welfare agency shall cooperate and work with each citizen review panel established under this section.
As added by P.L.138-2007, SEC.46. Amended by P.L.131-2009, SEC.32; P.L.128-2012, SEC.88.

IC 31-25-2-21
Transitional services plan
Sec. 21. (a) As used in this section, "transitional services plan" means a plan that provides information concerning the following to an individual described in subsection (b):
(1) Education.
(2) Employment. (3) Housing.
(4) Health care.
(5) Development of problem solving skills.
(6) Available local, state, and federal financial assistance.
(b) The department shall implement a program that provides a transitional services plan to the following:
(1) An individual who has become or will become:
(A) eighteen (18) years of age; or
(B) emancipated;
while receiving foster care.
(2) An individual who:
(A) is at least eighteen (18) but less than twenty (20) years of age; and
(B) is receiving collaborative care under IC 31-28-5.8.
(c) The department shall adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, necessary to implement the program described in this section.
As added by P.L.143-2008, SEC.6. Amended by P.L.131-2009, SEC.33; P.L.48-2012, SEC.24.

IC 31-25-2-22
Provide list to state department of health; electronic means
Sec. 22. (a) The department shall, at least one (1) time each month, provide to the state department of health a list containing the names and dates of birth of children identified in the records of the department to whom all of the following apply:
(1) The parent-child relationship between the child and a birth parent was terminated under IC 31-35 or IC 31-6-5-1 (before its repeal).
(2) The child is less than twenty-one (21) years of age.
(3) The name of the child has not been included previously in a list provided to the department of health under this section.
(b) The department shall provide the list described under subsection (a) through electronic means agreed to by the department and the state department of health.
As added by P.L.191-2011, SEC.56.

IC 31-25-2-23
Permanency roundtable duties; residential placement committee
Sec. 23. (a) The department shall establish a permanency roundtable (as defined in IC 31-9-2-88.7). The permanency roundtable shall review:
(1) a child's permanency plan under IC 31-34-21-5.7 if the child is placed in a child caring institution, group home, or private secure facility; and
(2) a child's permanency plan under IC 31-37-20-3 if the child is placed in a child caring institution, group home, or private secure facility;
and make recommendations to the court.
(b) The department shall establish a residential placement

committee (as defined in IC 31-9-2-109.5). The residential placement committee shall, before a case plan is approved by the local office or court, review:
(1) a child's placement in a child caring institution, group home, or private secure facility under IC 31-34-15-2; and
(2) a child's placement in a child caring institution, group home, or private secure facility under IC 31-37-19-1.5;
and make recommendations to the court.
As added by P.L.48-2012, SEC.25.



CHAPTER 3. CHILD SUPPORT BUREAU

IC 31-25-3-2
Duties of bureau; access to information
Sec. 2. (a) The bureau shall operate the state parent locator service. The bureau shall make all necessary requests and responses to the federal parent locator service and to the parent locator services of the other states.
(b) To carry out the bureau's responsibilities under this chapter, the bureau or a prosecuting attorney, private attorney, or private entity operating under an agreement or contract described in IC 31-25-4-13.1 shall, subject to policies adopted by the superintendent of the state police department concerning the disclosure of law enforcement records, be granted access to information that is contained in an information system used by the state to locate an individual for purposes relating to motor vehicles or law enforcement.
(c) To carry out the bureau's responsibilities under this chapter, the bureau, through the parent locator service, may request information and assistance from a state, county, city, or town agency. Officers and employees of a state, county, city, or town agency shall cooperate with the bureau in determining the location of a parent who:
(1) owes child support; or
(2) has abandoned or deserted a child;
by providing the pertinent information relative to the location, income, and property of the parent, notwithstanding any other statute making the information confidential.
(d) Notwithstanding any other statute making the information confidential, each person doing business in Indiana shall provide the bureau or an agent of the bureau with the following information, if available, upon receipt of the certification described in subsection (e):
(1) Full name of the parent. (2) Social Security number of the parent.
(3) Date of birth of the parent.
(4) Address of the parent's residence.
(5) Amount of wages earned by the parent.
(6) Number of dependents claimed by the parent on state and federal tax withholding forms.
(7) Name and address of the parent's employer.
(8) Name and address of any financial institution maintaining an account for the parent.
(9) Address of any real property owned by the parent.
(10) Name and address of the parent's health insurance carrier and health coverage policy number.
(e) The parent locator service shall certify that the information requested in subsection (d) is for the purpose of locating a parent who owes child support or who has abandoned a child and that the information obtained is to be treated as confidential by the bureau and any other state to which the information is released.
(f) A business in Indiana and each unit of state and local government shall comply with an administrative subpoena issued by a Title IV-D agency in another jurisdiction. The information requested may not be provided unless the Title IV-D agency of the other jurisdiction certifies that the information will be treated as confidential. The business or unit of government shall provide the Title IV-D agency of the other jurisdiction with the information listed in subsection (d), if available, if requested in the subpoena, upon certification by the Title IV-D agency of the other jurisdiction that the information is for the purpose of locating a parent who owes child support or who has abandoned or deserted a child.
(g) A person may not knowingly refuse to give the bureau, the bureau's agents, or the Title IV-D agency of another jurisdiction the following:
(1) The name of a parent of a child for whom the state is providing public assistance.
(2) Information that may assist the parent locator service or other jurisdiction in locating the parent of a child.
(h) Information obtained under this section may not be used in a criminal prosecution against the informant.
(i) A person may not knowingly give the bureau or the Title IV-D agency of another jurisdiction the incorrect name of a parent of a child or knowingly give the parent locator service incorrect information on the parent's whereabouts for the purpose of concealing the identity of the real parent of the child or the location of the parent.
As added by P.L.145-2006, SEC.271. Amended by P.L.80-2010, SEC.46.

IC 31-25-3-3
Issuance of subpoenas
Sec. 3. The bureau established by section 1 of this chapter or an agent of the bureau may issue a subpoena under Indiana Trial Rule

45 to obtain any financial or other information needed to establish, modify, or enforce a child support order.
As added by P.L.103-2007, SEC.44.

IC 31-25-3-4
Access to information and records; immunity from liability; confidential
Sec. 4. (a) Notwithstanding any other law, the bureau or a prosecuting attorney, private attorney, or private entity that is operating under an agreement or contract described in IC 31-25-4-13.1 is entitled to obtain access, at no cost to the bureau or the prosecuting attorney, private attorney, or private entity that is operating under an agreement or contract described in IC 31-25-4-13.1, to the following records from the following agencies or entities:
(1) The following records of state and local agencies:
(A) Records of birth, marriage, and death.
(B) Tax and revenue records, including information related to residence addresses, employers, and assets.
(C) Records concerning real and titled personal property.
(D) Records of occupational, professional, and recreational licenses or permits.
(E) Records concerning the ownership and control of corporations, partnerships, and other business entities.
(F) Employment security records.
(G) Records of agencies administering public assistance programs.
(H) Records of the bureau of motor vehicles.
(I) Records of:
(i) the department of correction; and
(ii) county and municipal correction or confinement facilities.
(2) Subject to subsection (d), records of public utilities and cable television companies that relate to persons who owe or are owed support, or against whom a support obligation is sought, including:
(A) the person's name and address; and
(B) the name and address of the person's employer.
(3) Records held by financial institutions as provided under IC 31-25-4-31.
(4) Subject to policies adopted by the superintendent of the state police department concerning the disclosure of law enforcement records, any other records of a state or local agency.
(b) Upon the request of the bureau or a prosecuting attorney, private attorney, or private entity that is operating under an agreement or contract described in IC 31-25-4-13.1, an employer shall provide information related to the employment, earnings, benefits, and residential address and phone number of any employee.
(c) An agency or entity that possesses records described in

subsection (a)(1) and (a)(3) shall provide information and records upon the request of the bureau or a prosecuting attorney, private attorney, or private entity that is operating under an agreement or contract under IC 31-25-4-13.1. Information described in this subsection shall be provided in response to a subpoena, or the bureau may enter into agreements to provide for electronic access to these records.
(d) An entity listed subsection (a)(2) shall provide the information only in response to a judicial or administrative subpoena issued by the bureau.
(e) An agency or entity described under subsection (a) that provides information under a request or subpoena under this section is not liable for disclosing information under the request or subpoena.
(f) All information received under this section is confidential. The bureau may disclose this information only as provided under IC 31-25-4-21.
As added by P.L.80-2010, SEC.47.



CHAPTER 4. CHILD SUPPORT PROVISIONS OF TITLE IV-D OF THE FEDERAL SOCIAL SECURITY ACT

IC 31-25-4-2
"Delinquent"
Sec. 2. As used in this chapter, "delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-3
"Account"
Sec. 3. (a) As used in this chapter with regard to a financial institution data match, "account" has the meaning set forth in 42 U.S.C. 666, and includes any of the following:
(1) A demand deposit account.
(2) A checking or negotiable order of withdrawal account.
(3) A savings account.
(4) A timed deposit account.
(5) A money market mutual fund account.
(b) As used in this chapter, "financial institution" has the meaning set forth in 42 U.S.C. 666, and includes the following:
(1) A depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)).
(2) An institution affiliated party, as defined in Section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. 1813(u)).
(3) A federal or state credit union, as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. 1752), including an institution affiliated party of a credit union (as defined in Section 206(r) of the Act).
(4) A benefit association, insurance company, safe deposit company, money market mutual fund, or similar entity authorized to do business in Indiana.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-4
"Obligor"
Sec. 4. As used in this chapter, "obligor" means a person whose support obligation is enforced by the Title IV-D agency.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-5 "Plan"
Sec. 5. As used in this chapter, "plan" refers to the state plan developed to implement the provisions of Title IV-D of the federal Social Security Act.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-6
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 31-25-4-7
Duties of bureau
Sec. 7. The bureau shall do the following:
(1) Develop and implement the state's plan for the administration of Title IV-D. The plan must comply with all provisions of state law and with the federal statutes and regulations governing the program.
(2) Evaluate formally the quality, efficiency, effectiveness, and scope of services provided under the plan developed and approved by the governor and the United States Department of Health and Human Services.
(3) Control financially the operation of the plan.
(4) Coordinate activities relating to and in compliance with the requirements of the state's reciprocal enforcement of support law of cases being pursued under the state plan. The bureau shall make requests to the United States Department of Health and Human Services Office of Child Support Enforcement for use of the federal parent locator service, the other states' parent locator services, the federal district courts, and the Internal Revenue Service.
(5) Operate the state parent locator service.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-8
Additional duties of bureau
Sec. 8. In addition to the duties imposed by section 7 of this chapter, the bureau shall do the following:
(1) Perform one (1) of the following under IC 22-4-39:
(A) Enter into an agreement with each individual who owes a child support obligation being enforced by the child support bureau and who is eligible for unemployment compensation benefits under IC 22-4 to have a specified amount withheld from the benefits otherwise payable to the individual, not to exceed the individual's unemployment compensation weekly benefit amount.
(B) Bring legal process to require the withholding of specified amounts from the individual's unemployment compensation benefits.
(C) Accept an amount specified by the individual to be deducted and withheld by the department of workforce

development.
(2) Notify the department of workforce development of the amounts to be deducted from an individual's unemployment compensation as determined under subdivision (1), not to exceed the individual's weekly benefit amount of unemployment compensation.
(3) Reimburse the department of workforce development for the administrative costs incurred by the department under IC 22-4-39.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-8.5
Duties related to interception of winnings and prizes
Sec. 8.5. In addition to the duties imposed by sections 7 and 8 of this chapter, the bureau shall do the following:
(1) Share data regarding obligors who are delinquent with:
(A) a licensed owner, operating agent, and trustee in accordance with IC 4-33-4-27;
(B) a permit holder and trustee in accordance with IC 4-35-4-16; and
(C) the state lottery commission;
to allow for the interception of cash winnings and prizes from the obligors.
(2) Distribute money collected from the persons described in subdivision (1) according to federal child support laws and regulations.
As added by P.L.80-2010, SEC.48.

IC 31-25-4-9
Federal requirements
Sec. 9. The bureau shall consider and follow the federal requirements imposed by statute and regulation governing the formation of the state plan.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-10
Agreements and communications with Title IV-A administrator; time frame requirement
Sec. 10. The bureau shall make the agreements and maintain the communications necessary with the agency that administers Title IV-A of the federal Social Security Act to ensure proper operation of the total program. Prompt notice for action in all cases must be given between the bureau and the agency that administers Title IV-A of the Federal Social Security Act. Cases shall be handled within the time frame established by the federal statutes and regulations governing the program's administration.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-11
State case registry; contents Sec. 11. (a) The bureau shall maintain the state case registry required under 42 U.S.C. 654A(e).
(b) The state case registry must contain the following:
(1) Records of each case in which the bureau provides services.
(2) Each child support order established or modified after September 30, 1998.
(c) To carry out the bureau's responsibilities under this section, each circuit court clerk shall enter into an agreement with the bureau to provide all information necessary for the registry.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-12
Federal courts; contact
Sec. 12. The bureau shall make all contact with the federal courts necessary under federal law and guidelines.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-13
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 31-25-4-13.1
Agreements with local government officials; contracting; attorney-client relationship; informing applicant; service level stipulation
Sec. 13.1. (a) This section applies after December 31, 2006.
(b) The bureau shall make the agreements necessary for the effective administration of the plan with local governmental officials within Indiana. The bureau shall contract with:
(1) a prosecuting attorney;
(2) a private attorney or private entity if the bureau determines that a reasonable contract cannot be entered into with a prosecuting attorney and the determination is approved by at least two-thirds (2/3) of the Indiana child custody and support advisory committee (established by IC 33-24-11-1); or
(3) a collection agency licensed under IC 25-11 to collect arrearages on child support orders under which collections have not been made on arrearages for at least two (2) years;
in each judicial circuit to undertake activities required to be performed under Title IV-D of the federal Social Security Act (42 U.S.C. 651), including establishment of paternity, establishment, enforcement, and modification of child support orders, activities under the Uniform Reciprocal Enforcement of Support Act (IC 31-2-1, before its repeal) or the Uniform Interstate Family Support Act (IC 31-18, or IC 31-1.5 before its repeal), and if the contract is with a prosecuting attorney, prosecutions of welfare fraud.
(c) The hiring of a private attorney or private entity by an agreement or a contract made under this section is not subject to the approval of the attorney general under IC 4-6-5-3. An agreement or a contract made under this section is not subject to IC 4-13-2-14.3 or

IC 5-22.
(d) Subject to section 14.1 of this chapter, a prosecuting attorney with which the bureau contracts under subsection (b):
(1) may contract with a collection agency licensed under IC 25-11 to provide child support enforcement services; and
(2) shall contract with a collection agency licensed under IC 25-11 to collect arrearages on child support orders under which collections have not been made on arrearages for at least two (2) years.
(e) A prosecuting attorney or private attorney entering into an agreement or a contract with the bureau under this section enters into an attorney-client relationship with the state to represent the interests of the state in the effective administration of the plan and not the interests of any other person. An attorney-client relationship is not created with any other person by reason of an agreement or contract with the bureau.
(f) At the time that an application for child support services is made, the applicant must be informed that:
(1) an attorney who provides services for the child support bureau is the attorney for the state and is not providing legal representation to the applicant; and
(2) communications made by the applicant to the attorney and the advice given by the attorney to the applicant are not confidential communications protected by the privilege provided under IC 34-46-3-1.
(g) A prosecuting attorney or private attorney who contracts or agrees under this section to undertake activities required to be performed under Title IV-D is not required to mediate, resolve, or litigate a dispute between the parties relating to:
(1) the amount of parenting time or parenting time credit; or
(2) the assignment of the right to claim a child as a dependent for federal and state tax purposes.
(h) An agreement made under subsection (b) must contain requirements stipulating service levels a prosecuting attorney or private entity is expected to meet. The bureau shall disburse incentive money based on whether a prosecuting attorney or private entity meets service levels stipulated in an agreement made under subsection (b).
As added by P.L.146-2006, SEC.20. Amended by P.L.210-2011, SEC.5.

IC 31-25-4-14
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 31-25-4-14.1
Program to contract with collection agency; duties; contract requirements; costs
Sec. 14.1. (a) This section applies after December 31, 2006.
(b) The bureau shall establish a program to allow a prosecuting

attorney with which the bureau has contracted under section 13.1 of this chapter to contract with a collection agency licensed under IC 25-11 to provide child support enforcement services.
(c) The bureau shall:
(1) establish a list of approved collection agencies with which a prosecuting attorney may contract under this section;
(2) establish requirements for participation in the program established under this section to assure:
(A) effective administration of the plan; and
(B) compliance with all federal and state statutes, regulations, and rules;
(3) update and review the list described in subdivision (1) and forward a copy of the updated list to each prosecuting attorney annually; and
(4) preapprove or approve all contracts between a collection agency and a prosecuting attorney.
(d) A contract between a prosecuting attorney and a collection agency under this section must include the following provisions:
(1) A provision that records of a contractor operated child support enforcement system are subject to inspection and copying to the same extent the records would be subject to inspection and copying if the contractor were a public agency under IC 5-14-3.
(2) A provision that records that are provided by a contractor to the prosecuting attorney that relate to compliance by the contractor with the terms of the contract are subject to inspection and copying in accordance with IC 5-14-3.
(e) The bureau is not liable for any costs related to a contract entered into under this section that are disallowed for reimbursement by the federal government under the Title IV-D program of the federal Social Security Act.
(f) The bureau shall treat costs incurred by a prosecuting attorney under this section as administrative costs of the prosecuting attorney.
(g) Contracts between a collection agency licensed under IC 25-11 and the bureau or a prosecuting attorney:
(1) must:
(A) be in writing;
(B) include:
(i) all fees, charges, and costs, including administrative and application fees; and
(ii) the right of the bureau or the prosecuting attorney to cancel the contract at any time;
(C) require the collection agency, upon the request of the bureau or the prosecuting attorney, to provide the:
(i) source of each payment received for arrearage on a child support order;
(ii) form of each payment received for arrearage on a child support order;
(iii) amount and percentage that is deducted as a fee or a charge from each payment of arrearage on a child support

order; and
(iv) amount of arrearage owed under a child support order; and
(D) be one (1) year renewable contracts; and
(2) may be negotiable contingency contracts in which a collection agency may not collect a fee that exceeds fifteen percent (15%) of the arrearages collected per case.
(h) A collection agency that contracts with the bureau or a prosecuting attorney under this section may, in addition to the collection of arrearages on a child support order, assess and collect from an obligor all fees, charges, costs, and other expenses as provided under the terms of the contract described in subsection (g).
As added by P.L.146-2006, SEC.22.

IC 31-25-4-15
Court assistants; appointment; agreements for services; standards
Sec. 15. (a) The judge of a court having jurisdiction over actions arising under Title IV-D of the Social Security Act (42 U.S.C. 651) shall, when necessary to satisfy the federal requirement of expedited process for obtaining and enforcing support orders (42 U.S.C. 666(a)(2); 42 CFR 303.101), appoint assistants who meet the standards established by the judicial conference of Indiana under subsection (d), including:
(1) court commissioners;
(2) hearing examiners;
(3) masters; and
(4) referees;
to make findings of fact and recommendations for the judge's approval in actions arising under Title IV-D of the Social Security Act (42 U.S.C. 651 et seq.).
(b) If appointment of a court assistant is required under subsection (a), the bureau shall enter into an agreement with the courts for services associated with cases arising under Title IV-D of the Social Security Act that are performed by:
(1) a court assistant appointed under subsection (a); and
(2) administrative and supportive personnel to the court assistant, including the following:
(A) A bailiff.
(B) A stenographer.
(C) A court reporter.
(c) The agreements entered into under subsection (b) are not subject to approval by the attorney general under IC 4-13-2-14.3.
(d) The judicial conference of Indiana shall establish educational and occupational standards for an individual to be employed as an assistant under subsection (a).
As added by P.L.145-2006, SEC.271.

IC 31-25-4-16
Contracts with nongovernmental providers
Sec. 16. The bureau may contract for services from

nongovernmental providers under the guidelines established for all state agency contracts.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-17
Support related duties of bureau
Sec. 17. (a) The bureau shall do the following:
(1) Collect support payments when the payments have been assigned to the state by the application for assistance under Title IV-A.
(2) Assist in obtaining a support order, including an order for health insurance coverage under:
(A) IC 27-8-23;
(B) IC 31-14-11-3; or
(C) IC 31-16-6-4;
when there is no existing order and assistance is sought.
(3) Assist mothers of children born out of wedlock in establishing paternity and obtaining a support order, including an order for health insurance coverage under IC 27-8-23, when the mother has applied for assistance.
(4) Implement income withholding in any Title IV-D case:
(A) with an arrearage; and
(B) without an order issued by a court or an administrative agency.
(5) Enforce intrastate and interstate support orders using high volume automated enforcement features.
(6) Use a simplified procedure for the review and adjustment of support orders as set forth in 42 U.S.C. 666(a)(10).
(7) In any Title IV-D case, petition:
(A) a court to:
(i) establish paternity for a child born out of wedlock; and
(ii) establish a support order, including an order for health insurance coverage under IC 27-8-23, IC 31-14-11-3, or IC 31-16-6-4; and
(B) a court to establish or modify a support order, including an order for health insurance coverage under IC 27-8-23, IC 31-14-11-3, or IC 31-16-6-4, if:
(i) there is no existing support order; or
(ii) the existing order does not include a provision for private health insurance.
(b) Whenever the bureau collects support payments on behalf of an individual who is no longer a member of a household that receives Title IV-A cash payments, the collected support payments (except collections made through a federal tax refund offset) shall be promptly distributed in the following order:
(1) Payment to the recipient of the court ordered support obligation for the month that the support payment is received.
(2) Payment to the recipient of the support payment arrearages that have accrued during any period when the recipient was not a member of a household receiving Title IV-A assistance. (3) Payment to the state in an amount not to exceed the lesser of:
(A) the total amount of past public assistance paid to the recipient's family; or
(B) the amount assigned to the state by the recipient under IC 12-14-7-1.
(4) Payment of support payment arrearages owed to the recipient.
(5) Payment of any other support payments payable to the recipient.
(c) Whenever the bureau receives a payment through a federal tax refund offset on behalf of an individual who has received or is receiving Title IV-A assistance, the child support payment shall be distributed as follows:
(1) To the state, an amount not to exceed the lesser of:
(A) the total amount of past public assistance paid to the individual's family; or
(B) the amount assigned to the state by the individual under IC 12-14-7-1.
(2) To the individual, any amounts remaining after the distribution under subdivision (1).
(d) Except as provided in section 19.5 of this chapter, whenever the bureau collects a child support payment from any source on behalf of an individual who has never received Title IV-A assistance, the bureau shall forward all money collected to the individual.
(e) Whenever the bureau receives a child support payment on behalf of an individual who currently receives a Title IV-A cash payment or an individual whose cash payment was recouped, the child support payment shall be distributed as follows:
(1) To the state, an amount not to exceed the lesser of:
(A) the total amount of past public assistance paid to the individual's family; or
(B) the amount assigned to the state by the individual under IC 12-14-7-1.
(2) To the individual, any amounts remaining after the distribution under subdivision (1).
(f) Unless otherwise required by federal law, not more than seventy-five (75) days after a written request by a recipient, the bureau shall provide an accounting report to the recipient that identifies the bureau's claim to a child support payment or arrearage.
(g) The bureau, the department of child services, and the department of state revenue may not charge a custodial parent a fee to seek or receive a payment through a federal tax refund offset as described in subsection (c).
(h) When the payment of support has been assigned to the state by the application of assistance under Title IV-A or Title IV-E, the Title IV-D agency shall:
(1) first provide notice to the obligee and the obligor that the payment of support has been assigned to the state; and
(2) direct the clerk of court or the state central collection unit to

forward the child support payment directly to the Title IV-D agency without further notice of the court.
(i) A payment directed to the Title IV-D agency under subsection (h) shall be disbursed in accordance with federal regulations governing the Title IV-D program.
As added by P.L.145-2006, SEC.271. Amended by P.L.103-2007, SEC.45; P.L.80-2010, SEC.49; P.L.128-2012, SEC.89.

IC 31-25-4-18
Order for genetic testing to establish paternity; income withholding
Sec. 18. (a) Under 42 U.S.C. 666, the bureau has the authority, without a court order, to order genetic testing to establish paternity.
(b) The bureau may not order genetic testing as provided under this section without a request from a local child support attorney where an order for child support is entered.
(c) The bureau shall recognize and enforce the authority of a state agency from another state to take any action as required under 42 U.S.C. 666(c).
(d) The bureau shall notify the appropriate circuit court clerk in any case where an action of the bureau results in income withholding or a change of payee of a child support order in a Title IV-D case.
(e) In accordance with 42 U.S.C. 654B(a)(3), the bureau shall provide a single address to which income withholding payments may be sent.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-19
Services for other than TANF recipients or applicants; application; fees
Sec. 19. All services provided under section 17 of this chapter and IC 31-25-3-2 must be available to individuals (other than recipients or applicants for the federal Temporary Assistance for Needy Families (TANF) program (45 CFR 265)) upon application for the services, as required by 42 U.S.C. 654(6). An application fee as set by the Title IV-D agency must be paid in accordance with the department's rules adopted under IC 4-22-2. Fees other than the application fee must be imposed in accord with federal law governing this program.
As added by P.L.145-2006, SEC.271. Amended by P.L.128-2012, SEC.90.

IC 31-25-4-19.5
Title IV-D agency collection fee
Sec. 19.5. (a) If a Title IV-D agency collects at least five hundred dollars ($500) of child support payments on behalf of an individual who has never received Title IV-A assistance, the Title IV-D agency shall collect a fee in accordance with 42 U.S.C. 654(6). The Title IV-D agency may collect the fee by issuance and implementation of an income withholding order. (b) The Title IV-D agency shall collect the fee described in subsection (a) from one (1) of the following:
(1) Any amount of child support payments that exceeds five hundred dollars ($500) collected on behalf of the individual who applied for the services of collecting the child support payments.
(2) The parent who owes the child support obligation being enforced by the Title IV-D agency.
(3) State funds appropriated for the purpose of paying a fee under subsection (a).
As added by P.L.103-2007, SEC.46.

IC 31-25-4-20
Authority to receive federal funds and distribute money collected
Sec. 20. The bureau may receive the federal money available for the administration of Title IV-D of the federal Social Security Act and shall distribute money collected in accordance with federal regulations.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-21
Confidential information; safeguards; necessary disclosures
Sec. 21. (a) The bureau shall observe all possible safeguards for information obtained by the bureau with the minimum standard for the safeguards to be the federal regulations governing the safeguarding of information under this program.
(b) The bureau or the prosecuting attorney may not disclose information obtained through the parent locator service, except to the extent necessary to fulfill a duty under this chapter.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-22
Disclosure of information to consumer reporting agencies; procedures
Sec. 22. The bureau shall establish procedures for providing information to a consumer reporting agency (as defined by the federal Fair Credit Reporting Act (15 U.S.C. 1681a(f))) concerning the amount of overdue support owed by a parent. Information provided under this section must be provided in accordance with federal statutes and regulations governing the Title IV-D program (42 U.S.C. 651).
As added by P.L.145-2006, SEC.271.

IC 31-25-4-23
Title IV-D agency; incentive payments; distribution from county treasury
Sec. 23. (a) Subject to subsection (d), the Title IV-D agency shall provide incentive payments to counties for enforcing and collecting the support rights that have been assigned to the state. The incentive payments shall be made by the Title IV-D agency directly to the

county and deposited in the county treasury for distribution on a quarterly basis and in the following manner:
(1) Twenty-two and two-tenths percent (22.2%) of the incentive payments shall be distributed to the Title IV-D incentive fund established in accordance with section 23.5 of this chapter by each county that receives payments under this subdivision.
(2) Thirty-three and four-tenths percent (33.4%) of the incentive payments shall be distributed to the operating budget of the prosecuting attorney.
(3) Twenty-two and two-tenths percent (22.2%) of the incentive payments shall be distributed to the operating budget of the circuit court clerk.
(b) Notwithstanding IC 36-2-5-2(b), distribution from the county treasury under subsection (a) shall be made without the necessity of first obtaining an appropriation from the county fiscal body.
(c) The amount that a county receives and the terms under which the incentive payment is paid must be in accordance with relevant federal statutes and the federal regulations promulgated under the statutes. However, amounts received as incentive payments may not, without the approval of the county fiscal body, be used to increase or supplement the salary of an elected official. The amounts received as incentive payments must be used to supplement, rather than take the place of, other funds used for Title IV-D program activities.
(d) The Title IV-D agency shall retain twenty-two and two-tenths percent (22.2%) of the incentive payments described in subsection (a).
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2006, SEC.23; P.L.1-2007, SEC.198; P.L.162-2011, SEC.20.

IC 31-25-4-23.5
Title IV-D incentive fund; use of money
Sec. 23.5. (a) Each county that receives payments under section 23(a)(1) of this chapter shall establish a Title IV-D incentive fund.
(b) The incentive payments under section 23(a)(1) of this chapter shall be paid into the fund.
(c) Money in the fund may be used only for child support enforcement purposes.
(d) Money in the fund does not revert to any other fund.
As added by P.L.162-2011, SEC.21.

IC 31-25-4-24
Duties of circuit court clerk; support money; cash payments
Sec. 24. (a) Each circuit court clerk shall do the following:
(1) Before January 1, 2007, receive support money assigned to the state and paid under the terms of a court order in the clerk's jurisdiction and pay the money to the Title IV-D agency within the time limits established by P.L.93-647, as amended, and any related regulations that are promulgated.
(2) Maintain all records concerning the payment or nonpayment of support money that have been assigned to the state and

transmit the records to the Title IV-D agency upon request.
(3) Contract with the Title IV-D agency for the performance and the remuneration for the performance of duties prescribed in this section.
(b) Beginning January 1, 2007, for purposes of subsection (a)(1), each circuit court clerk may accept only support money that is paid in cash.
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2006, SEC.24; P.L.1-2007, SEC.199.

IC 31-25-4-25
Amounts distributed from department of child services
Sec. 25. The amounts appropriated for duties performed by prosecuting attorneys, circuit court clerks, or other agents under this chapter shall be distributed directly from the department of child services.
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2006, SEC.25; P.L.1-2007, SEC.200.

IC 31-25-4-26
Appeal right of aggrieved TANF recipient; issue limitation; corrective action on erroneous records
Sec. 26. (a) A recipient of the federal Temporary Assistance for Needy Families (TANF) program (45 CFR 265) who is aggrieved by the action of the Title IV-D agency in paying or not paying money to the recipient out of the support money collected by the agency under an assignment to Indiana may appeal the action to the Title IV-D agency. The appeal may not be used to redetermine eligibility for assistance, but must be limited to the issue as to whether upon the records before the Title IV-D agency proper distribution was made out of the support money collected.
(b) If, as a result of the appeal, the Title IV-D agency has reasonable cause to believe that the records in the agency's possession concerning the appellant are in error, the Title IV-D agency shall notify the agency supplying the records of possible errors and request corrective action.
(c) The appeal hearing must be held in accordance with the rules of the department.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-27
Rules implementing Title IV-D
Sec. 27. The director of the department shall adopt rules necessary to implement Title IV-D of the federal Social Security Act and this chapter. The department shall send a copy of each proposed or adopted rule to each member of the Indiana child custody and support advisory committee established by IC 33-24-11-1 not later than ten (10) days after proposal or adoption.
As added by P.L.145-2006, SEC.271.
IC 31-25-4-28
Appropriation
Sec. 28. A sufficient amount must be appropriated annually out of the state general fund for the administration of this chapter.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-29
Child support enforcement revolving funds
Sec. 29. (a) The bureau may, with the consent of the budget agency, establish child support enforcement revolving funds for the deposit of a part of the child support money collected by the bureau under this chapter.
(b) The amount of money to be deposited in a revolving fund established under this section shall be determined by the budget director. The budget agency shall annually review each revolving fund for the purpose of determining whether the fund's current level is adequate for the purpose of making disbursements described in subsection (c) and shall report to the budget director recommendations regarding changes in the amount of the fund. The budget director may authorize an increase or a decrease in the fund.
(c) Disbursements from a revolving fund established under this section may be made only to the bureau as follows:
(1) For payment of expenses incurred by the division in the collection of child support under this chapter.
(2) To enable the bureau to participate in child support collection projects offered by other units of government or the private sector.
(d) The bureau shall do the following:
(1) Request the budget agency to allocate, as needed, money from the revolving fund for the purposes described in subsection (c).
(2) Keep complete financial records of all transactions.
(3) Prepare, before the beginning of each fiscal year, an annual budget of proposed expenditures from the revolving funds.
(e) The bureau shall submit an annual budget to the budget agency for approval under subsection (d), and an expenditure in excess of the approved budget may not be made without the approval of the budget agency.
(f) Money in a revolving fund established under this section does not revert to any other fund at the end of a state fiscal year.
(g) The treasurer of state may invest the money in a revolving fund established under this section in the manner provided by law for investing money in the state general fund.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-30
Child support obligation lien list; motor vehicle liens
Sec. 30. (a) The bureau shall, each month, prepare a list of each person against whom a child support obligation lien is held under IC 31-16-16-3 (or IC 31-2-11-9 before its repeal). The list must

identify each person liable for a lien by name, address, amount of lien, and either Social Security number or employer identification number. The bureau shall certify a copy of the list to the bureau of motor vehicles.
(b) The bureau of motor vehicles shall, before issuing the title to a motor vehicle under IC 9-17, determine whether the purchaser's or assignee's name is on the most recent monthly lien list. If the purchaser's or assignee's name is on the list, the bureau shall enter as a lien on the title the name of the state as the lienholder. The state's lien on a title under this section is subordinate to a prior perfected security interest if the interest is defined and perfected under any of the following:
(1) IC 26-1-9.1.
(2) IC 32-8 (before its repeal).
(3) IC 32-28.
(4) IC 32-29.
(5) IC 32-33.
(6) IC 32-34-10.
(c) A lien against the title under this section must be treated in the same manner as any other subordinate title lien.
(d) The bureau shall prescribe and furnish release forms for use by the bureau. When the amount of the lien is paid, the bureau shall issue to the person against whom the lien was held a release stating that the amount represented by the lien has been paid. The bureau may also issue a release to a person against whom the lien is held if the person has made arrangements, agreed to by the bureau, for the payment of the amount represented by the lien.
(e) The director of the bureau or the director's designee is the custodian of all titles having the state as the sole lienholder under this section. Upon receiving a title from the bureau of motor vehicles under this section, the director shall notify the owner of the motor vehicle.
(f) The bureau shall reimburse the bureau of motor vehicles for all costs incurred by the bureau in implementing this section.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-31
Data match system with financial institutions to block account with child support lien
Sec. 31. (a) The bureau shall operate a data match system with each financial institution doing business in Indiana.
(b) Each financial institution doing business in Indiana shall provide information to the bureau on all noncustodial parents who:
(1) hold one (1) or more accounts with the financial institution; and
(2) are delinquent.
(c) In order to provide the information required under subsection (b), a financial institution shall either:
(1) identify noncustodial parents by comparing records maintained by the financial institution with records provided by

the bureau by:
(A) name; and
(B) either Social Security number or tax identification number; or
(2) submit to the bureau a report, in a form satisfactory to the bureau, that includes the Social Security number or tax identification number of each individual maintaining an account at the financial institution. The reports submitted under this subdivision must be accessible to:
(A) the department of state revenue established by IC 6-8.1-2-1 or its agents for use only in tax judgment and levy administration described in IC 6-8.1-8-8.7(b)(2); or
(B) the department of workforce development established by IC 22-4.1-2-1 or its agents for use only in the collection of unpaid final assessments described in IC 22-4-29-14(b)(2).
(d) The information required under subsection (b) must:
(1) be provided on a quarterly basis; and
(2) include the:
(A) name;
(B) address of record; and
(C) either the Social Security number or tax identification number;
of an individual identified under subsection (b).
(e) When the bureau has determined that the information required under subsection (d)(2) is identical for an individual who holds an account with a financial institution and an individual whose name appears on the quarterly list prepared by the bureau under section 30 of this chapter, the bureau shall provide a notice of the match if action is to be initiated to block or encumber the account by establishing a lien for child support payment to the:
(1) individual; and
(2) financial institution holding the account.
(f) The notice under section (e) must inform the individual that:
(1) the individual's account in a financial institution is subject to a child support lien; and
(2) the individual may file an appeal with the bureau within twenty (20) days after the date the notice was issued.
(g) The bureau shall hold a hearing under 470 IAC 1-4. The department's final action following a hearing held under this subsection is subject to judicial review as provided in 470 IAC 1-4.
(h) The state's lien on assets under this section is subordinate to any prior lien perfected by:
(1) a financial institution; or
(2) another legitimate lien holder.
(i) A lien issued under this section remains in effect until the earliest of:
(1) one hundred twenty (120) days after issuance;
(2) the date the asset on which the lien is issued is surrendered; or
(3) the date the lien is released by an action of the bureau. (j) This section does not preclude a financial institution from exercising its right to:
(1) charge back or recoup a deposit to an account; or
(2) set off from an account held by the financial institution in which the noncustodial parent has an interest in any debts owed to the financial institution that existed before:
(A) the state's lien; and
(B) notification to the financial institution of the child support delinquency.
(k) A financial institution ordered to block or encumber an account under this section is entitled to collect its normally scheduled account activity fees to maintain the account during the period the account is blocked or encumbered.
(l) All information provided by a financial institution under this section is confidential and is available only to the bureau or its agents for use only in child support enforcement activities.
(m) A financial institution providing information required under this section is not liable for:
(1) disclosing the required information to the bureau, the department of state revenue established by IC 6-8.1-2-1, or the department of workforce development established by IC 22-4.1-2-1;
(2) blocking or surrendering any of an individual's assets in response to a lien imposed by:
(A) the bureau under this section; or
(B) a person or entity acting on behalf of the bureau; or
(3) any other action taken in good faith to comply with this section.
(n) The department shall pay a financial institution performing the data match required by this section a reasonable fee for providing the service that does not exceed the actual cost incurred by the financial institution.
(o) This section does not prevent the bureau or its agents from encumbering an obligor's account with a financial institution by any other remedy available for the enforcement of a child support order.
As added by P.L.145-2006, SEC.271. Amended by P.L.103-2007, SEC.47; P.L.138-2008, SEC.7.

IC 31-25-4-32
Finding obligor delinquent; notice; order to suspend driving privileges; licenses and permits; sanctions
Sec. 32. (a) When the Title IV-D agency finds that an obligor is delinquent, the Title IV-D agency shall send, to a verified address, a notice to the obligor that does the following:
(1) Specifies that the obligor is delinquent.
(2) Describes the amount of child support that the obligor is in arrears.
(3) States that unless the obligor:
(A) pays the obligor's child support arrearage in full;
(B) establishes a payment plan with the Title IV-D agency to

pay the arrearage, which includes an income withholding order; or
(C) requests a hearing under section 33 of this chapter;
within twenty (20) days after the date the notice is mailed, the Title IV-D agency shall issue an order to the bureau of motor vehicles stating that the obligor is delinquent and that the obligor's driving privileges shall be suspended.
(4) Explains that the obligor has twenty (20) days after the notice is mailed to do one (1) of the following:
(A) Pay the obligor's child support arrearage in full.
(B) Establish a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(C) Request a hearing under section 33 of this chapter.
(5) Explains that if the obligor has not satisfied any of the requirements of subdivision (4) within twenty (20) days after the notice is mailed, that the Title IV-D agency shall issue a notice to:
(A) the board or department that regulates the obligor's profession or occupation, if any, that the obligor is delinquent and that the obligor may be subject to sanctions under IC 25-1-1.2, including suspension or revocation of the obligor's professional or occupational license;
(B) the supreme court disciplinary commission if the obligor is licensed to practice law;
(C) the department of education established by IC 20-19-3-1 if the obligor is a licensed teacher;
(D) the Indiana horse racing commission if the obligor holds or applies for a license issued under IC 4-31-6;
(E) the Indiana gaming commission if the obligor holds or applies for a license issued under IC 4-33 and IC 4-35;
(F) the commissioner of the department of insurance if the obligor holds or is an applicant for a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3;
(G) the director of the department of natural resources if the obligor holds or is an applicant for a license issued by the department of natural resources under:
(i) IC 14-22-12 (fishing, hunting, and trapping licenses);
(ii) IC 14-22-14 (Lake Michigan commercial fishing license);
(iii) IC 14-22-16 (bait dealer's license);
(iv) IC 14-22-17 (mussel license);
(v) IC 14-22-19 (fur buyer's license);
(vi) IC 14-24-7 (nursery dealer's license); or
(vii) IC 14-31-3 (ginseng dealer's license); or
(H) the alcohol and tobacco commission if the obligor holds or applies for an employee's permit under IC 7.1-3-18-9(a)(3).
(6) Explains that the only basis for contesting the issuance of an order under subdivision (3) or (5) is a mistake of fact. (7) Explains that an obligor may contest the Title IV-D agency's determination to issue an order under subdivision (3) or (5) by making written application to the Title IV-D agency within twenty (20) days after the date the notice is mailed.
(8) Explains the procedures to:
(A) pay the obligor's child support arrearage in full; and
(B) establish a payment plan with the Title IV-D agency to pay the arrearage, which must include an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5.
(b) Whenever the Title IV-D agency finds that an obligor is delinquent and has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(3) request a hearing under section 33 of this chapter within twenty (20) days after the date the notice described in subsection (a) is mailed;
the Title IV-D agency shall issue an order to the bureau of motor vehicles stating that the obligor is delinquent.
(c) An order issued under subsection (b) must require the following:
(1) If the obligor who is the subject of the order holds a driving license or permit on the date the order is issued, that the driving privileges of the obligor be suspended until further order of the Title IV-D agency.
(2) If the obligor who is the subject of the order does not hold a driving license or permit on the date the order is issued, that the bureau of motor vehicles may not issue a driving license or permit to the obligor until the bureau of motor vehicles receives a further order from the Title IV-D agency.
(d) The Title IV-D agency shall provide the:
(1) full name;
(2) date of birth;
(3) verified address; and
(4) Social Security number or driving license number;
of the obligor to the bureau of motor vehicles.
(e) Whenever the Title IV-D agency finds that an obligor who is an applicant (as defined in IC 25-1-1.2-1) or a practitioner (as defined in IC 25-1-1.2-6) is delinquent and the applicant or practitioner has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall issue an order to the board regulating the practice of the obligor's profession or occupation stating that the obligor is delinquent.
(f) An order issued under subsection (e) must direct the board or

department regulating the obligor's profession or occupation to impose the appropriate sanctions described under IC 25-1-1.2.
(g) Whenever the Title IV-D agency finds that an obligor who is an attorney or a licensed teacher is delinquent and the attorney or licensed teacher has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall notify the supreme court disciplinary commission if the obligor is an attorney, or the department of education if the obligor is a licensed teacher, that the obligor is delinquent.
(h) Whenever the Title IV-D agency finds that an obligor who holds a license issued under IC 4-31-6, IC 4-33, or IC 4-35 has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall issue an order to the Indiana horse racing commission if the obligor holds a license issued under IC 4-31-6, or to the Indiana gaming commission if the obligor holds a license issued under IC 4-33 or IC 4-35, stating that the obligor is delinquent and directing the commission to impose the appropriate sanctions described in IC 4-31-6-11, IC 4-33-8.5-3, or IC 4-35-6.7-2.
(i) Whenever the Title IV-D agency finds that an obligor who holds a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3 has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall issue an order to the commissioner of the department of insurance stating that the obligor is delinquent and directing the commissioner to impose the appropriate sanctions described in IC 27-1-15.6-29 or IC 27-10-3-20.
(j) Whenever the Title IV-D agency finds that an obligor who holds a license issued by the department of natural resources under IC 14-22-12, IC 14-22-14, IC 14-22-16, IC 14-22-17, IC 14-22-19, IC 14-24-7, or IC 14-31-3 has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall issue an order to the director of the

department of natural resources stating that the obligor is delinquent and directing the director to suspend or revoke a license issued to the obligor by the department of natural resources as provided in IC 14-11-3.
(k) If the Title IV-D agency finds that an obligor who holds an employee's permit issued under IC 7.1-3-18-9(a)(3) has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage, which includes an income withholding order under IC 31-16-15-2 or IC 31-16-15-2.5; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall issue an order to the alcohol and tobacco commission stating that the obligor is delinquent and directing the alcohol and tobacco commission to impose the appropriate sanctions under IC 7.1-3-23-44.
(l) A person's most recent address on file with the bureau constitutes a verified address for purposes of this section.
As added by P.L.145-2006, SEC.271. Amended by P.L.103-2007, SEC.48; P.L.131-2009, SEC.34; P.L.80-2010, SEC.50.

IC 31-25-4-33
Objections to order; hearing; issuance of restricted license
Sec. 33. (a) An obligor may contest the Title IV-D agency's determination to issue an order under section 32 of this chapter by making a written application to the Title IV-D agency within twenty (20) days after the date the notice is mailed to the obligor.
(b) The only basis for contesting an order issued under this section is a mistake of fact.
(c) The Title IV-D agency shall hold a hearing, within twenty-five (25) days after written application is made under subsection (a), to review its determination to issue an order under section 32 of this chapter. The Title IV-D agency shall make a determination in writing on the issuance of an order under section 32 of this chapter at the hearing.
(d) At the hearing described in subsection (c), if the obligor whose driving license or permit is suspended under this chapter proves to the satisfaction of the Title IV-D agency that public transportation is unavailable for travel by the obligor:
(1) to and from the obligor's regular place of employment;
(2) in the course of the obligor's regular employment;
(3) to and from the obligor's place of worship; or
(4) to participate in parenting time with the obligor's children consistent with a court order granting parenting time;
the Title IV-D agency may order the bureau of motor vehicles to issue the obligor a restricted driving permit.
(e) If the obligor requests a hearing but fails to appear or if the obligor appears and is found to be delinquent, the Title IV-D agency shall issue an order to the bureau of motor vehicles stating that the obligor is delinquent.
(f) An order issued under subsection (e) must require the

following:
(1) If the obligor who is the subject of the order holds a driving license or permit on the date the order is issued, that the obligor's driving privileges be suspended under further order of the Title IV-D agency.
(2) If the obligor who is the subject of the order does not hold a driving license or permit on the date the order is issued, that the bureau of motor vehicles may not issue a driving license or permit to the obligor until the bureau of motor vehicles receives a further order from the Title IV-D agency.
(g) A restricted driving permit issued by the bureau of motor vehicles under this section must specify that the restricted driving permit is valid only for purposes of driving under the conditions described in subsection (d).
(h) Unless a person whose driving license or permit is suspended under this chapter has been issued a restricted driving permit under this section as a result of a suspension under this chapter, a person who operates a motor vehicle in violation of this section commits a Class A infraction.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-34
Duty of Title IV-D agency after finding of delinquency
Sec. 34. (a) As used in this section, "board" has the meaning set forth in IC 25-1-1.2-2.
(b) If an obligor holds a license issued by a board and requests a hearing under section 33 of this chapter but fails to appear or appears and is found to be delinquent, the Title IV-D agency shall issue an order to the board that issued the obligor's license:
(1) stating that the obligor is delinquent; and
(2) requiring the board to comply with the actions required under IC 25-1-1.2-8(b).
(c) If an obligor holds a license issued under IC 4-31-6, IC 4-33, or IC 4-35 and requests a hearing under section 33 of this chapter but fails to appear or appears and is found to be delinquent, the Title IV-D agency shall issue an order to the:
(1) Indiana horse racing commission, if the obligor holds a license issued under IC 4-31-6; or
(2) Indiana gaming commission, if the obligor holds a license issued under IC 4-33 or IC 4-35;
stating that the obligor is delinquent and requiring the commission to comply with the actions required under IC 4-31-6-11, IC 4-33-8.5-3, or IC 4-35-6.7-2.
(d) If an obligor holds a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3 and requests a hearing under section 33 of this chapter but fails to appear or appears and is found to be delinquent, the Title IV-D agency shall issue an order to the commissioner of the department of insurance:
(1) stating that the obligor is delinquent; and
(2) requiring the commissioner to comply with the actions

required under IC 27-1-15.6-29 or IC 27-10-3-20.
(e) If an obligor holds a license issued by the department of natural resources under IC 14-22-12, IC 14-22-14, IC 14-22-16, IC 14-22-17, IC 14-22-19, IC 14-24-7, or IC 14-31-3 and requests a hearing under section 33 of this chapter but fails to appear, or appears and is found to be delinquent, the Title IV-D agency shall issue an order to the director of the department of natural resources:
(1) stating that the obligor is delinquent; and
(2) requiring the director to suspend or revoke a license issued by the department as provided in IC 14-11-3.
(f) If an obligor:
(1) holds an employee's permit issued under IC 7.1-3-18-9(a)(3); and
(2) requests a hearing under section 33 of this chapter but fails to appear or appears and is found to be delinquent;
the Title IV-D agency shall issue an order to the alcohol and tobacco commission stating that the obligor is delinquent and requiring the commission to impose the appropriate sanctions under IC 7.1-3-23-44.
As added by P.L.145-2006, SEC.271. Amended by P.L.80-2010, SEC.51.



CHAPTER 5. COOPERATION WITH DEPARTMENT OF CHILD SERVICES OMBUDSMAN

IC 31-25-5-2
Ombudsman access to records and facilities
Sec. 2. The department and the juvenile court with jurisdiction over a child shall provide the ombudsman with:
(1) appropriate access to all records of the department concerning the child, excluding adoption records, but including all records of the department related to vendors and contractors; and
(2) immediate access, without prior notice, to any facility in which the child is placed or is receiving services funded by the department.
As added by P.L.182-2009(ss), SEC.373.






ARTICLE 26. CHILD SERVICES: PROGRAMS

CHAPTER 1. YOUTH SERVICE BUREAU

IC 31-26-1-2
"Youth service bureau"
Sec. 2. As used in this chapter, "youth service bureau" means an organization that is certified as a youth service bureau by the department under section 3 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-3
Certification requirements
Sec. 3. Any organization may apply to the department for certification as a youth service bureau. The department shall establish criteria for the certification of an organization as a youth service bureau, which must include the following requirements:
(1) The organization must be registered with the secretary of state as a nonprofit corporation or must be an agency of a local governmental unit.
(2) The organization must develop and operate direct and indirect service programs designed to do the following:
(A) Support, represent, and protect the rights of young people.
(B) Prevent adolescent misbehavior and divert young people from the justice system.
(C) Maintain a referral system with other service agencies that might benefit young people.
(D) Inform and educate citizens about the functions and services available through the organization and serve as a link between the needs of youth and the community.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-4
Youth service bureau grant account
Sec. 4. (a) The youth service bureau grant account is established within the state general fund to provide grants to youth service bureaus. The account consists of money:
(1) appropriated by the general assembly;
(2) received in the form of donations; and
(3) from any other source.
(b) The account shall be administered by the department. (c) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public funds may be invested.
(d) Money in the account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-5
Annual grant to each bureau; additional grants
Sec. 5. (a) The department may provide an annual grant to each youth service bureau.
(b) The department may also provide an additional grant to a youth service bureau that is receiving a grant under subsection (a) to permit the youth service bureau to maintain or expand the youth service bureau's programs. An additional grant under this subsection is subject to the requirements of section 7 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-6
Grants to bureaus not receiving annual or additional grants
Sec. 6. The department may provide a grant to a youth service bureau that is not receiving a grant under section 5 of this chapter to permit the youth service bureau to establish, maintain, or expand the youth service bureau's programs. A grant under this section is subject to the requirements of section 7 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-7
Matching grants to bureaus
Sec. 7. A grant under section 5(b) or 6 of this chapter must be matched by an equal amount of money raised by the youth service bureau from sources other than the state.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-8
Rules; application procedures and evaluation criteria; certification and grants
Sec. 8. The department may adopt rules under IC 4-22-2 establishing application procedures and evaluation criteria for organizations applying for certification and grants under this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-9
Grant recipients' duties
Sec. 9. A youth service bureau that receives a grant under this chapter shall do the following:
(1) Maintain accurate and complete records, reports, statistics, and other information necessary for the conduct of the youth service bureau's programs.
(2) Establish appropriate written policies and procedures to

protect the confidentiality of individual client records.
(3) Submit service and activity reports to the department as required by the department.
As added by P.L.145-2006, SEC.272.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 3.5. CHILD WELFARE PROGRAMS

IC 31-26-3.5-2
Authority to establish and fund program; purposes of program
Sec. 2. A child welfare program may be established and funded by the department for any of the following purposes:
(1) Protecting and promoting the welfare of children in a community who are, or are likely to be, at risk of becoming homeless, neglected, or abused due to lack of adequate or appropriate parental support or supervision, in order to reduce the likelihood that the children will become wards of a juvenile court or the department.
(2) Preventing, remedying, or assisting in the solution of problems that may result in the neglect, abuse, exploitation, or delinquency of children.
(3) Preventing unnecessary separation of children from their families by identifying family problems, assisting in the resolution of family problems, and preventing the breakup of families whenever prevention of child removal is possible and desirable.
(4) Providing services targeted to the assistance of children who are developmentally or physically disabled and their families, for the purposes of prevention of potential abuse, neglect, or abandonment of those children, and enabling the children to receive adequate family support and preparation to become self-supporting to the extent feasible.
(5) Providing family preservation services or family support services (both as defined in 42 U.S.C. 629a) for families and children who are not currently receiving individually designed services provided or funded by the department through an open juvenile court child in need of services or delinquency case.
As added by P.L.146-2008, SEC.570.

IC 31-26-3.5-3
Application to establish, continue, or modify program
Sec. 3. (a) An application to establish a new child welfare program, or to continue or modify an existing child welfare program, may be submitted by a court, county executive, private nonprofit

agency or organization, or an interested person based on guidelines and instructions issued by the department. Except as provided in subsection (b), the application shall be transmitted to the regional services council or councils for the county, region, or geographic area of Indiana that the applicant proposes to serve. Each regional services council must review and submit its recommendations to the director in conformity with procedures established by the department.
(b) An application to establish, continue, or modify a program that will operate on a statewide basis shall be submitted directly to the director of the department for review and evaluation.
As added by P.L.146-2008, SEC.570.

IC 31-26-3.5-4
Approval of program
Sec. 4. A child welfare program must be approved by the director of the department or the director's designee. The director's approval shall specify the period for which operation of the program is approved and the procedure for submission of any request for continuation, extension, or modification of the approved program. The department may not pay for the costs of any programs that have not been approved by the director.
As added by P.L.146-2008, SEC.570.

IC 31-26-3.5-5
Policies and procedures for review and evaluation of programs
Sec. 5. The department shall establish policies and procedures for periodic review and evaluation of approved child welfare programs, including evaluation of the effectiveness and results of the program activities, as part of the consideration of any application to continue or modify the program.
As added by P.L.146-2008, SEC.570.

IC 31-26-3.5-6
Child welfare program account established; sources of funds in account
Sec. 6. (a) A child welfare program account is established in the state general fund to receive money for establishment, operation, or support of child welfare programs. Receipts credited to the child welfare program account may be derived from the following sources:
(1) Any appropriation made by the general assembly that is specifically designated for child welfare programs.
(2) Any part of the appropriation to the department that is set aside and allocated by the department for child welfare programs, at the discretion of the director.
(3) Any part of federal grant funds received by the department through Title IV-B Parts 1 and 2 of the Social Security Act (42 U.S.C. 620 et seq.) that is allocated by the department for child welfare programs under this chapter at the discretion of the director, subject to the terms and conditions of the grant. (4) Any gifts received by the department from individuals or nongovernmental organizations, for purposes of child welfare programs. The department may receive and administer any gifts earmarked for specifically designated child welfare programs, in accordance with the terms of the gift.
(b) Any appropriation made by the general assembly for the child welfare program account remains in the child welfare program account until expended and does not revert to the state general fund at the expiration of the state fiscal year for which the appropriation was made.
As added by P.L.146-2008, SEC.570.

IC 31-26-3.5-7
Rules
Sec. 7. The department may adopt rules under IC 4-22-2 that are necessary or appropriate to implement this chapter.
As added by P.L.146-2008, SEC.570.



CHAPTER 4. INDIANA KIDS FIRST TRUST

IC 31-26-4-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the Indiana kids first trust fund board established by section 5 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-2.3
Treatment of references to Indiana children's trust fund board; transfer of property to board
Sec. 2.3. (a) After June 30, 2003, any reference in a statute or rule referring to the Indiana children's trust fund board is considered a reference to the board.
(b) On July 1, 2003, the board becomes the owner of all the personal property and assets and assumes the obligations and liabilities of the Indiana children's trust fund board, as it existed before July 1, 2003.
As added by P.L.220-2011, SEC.506.

IC 31-26-4-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the Indiana kids first trust fund established by section 12 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-4
"Project"
Sec. 4. As used in this chapter, "project" means an undertaking:
(1) that furthers the purposes of this chapter; and
(2) for which an expenditure from the fund may be made.
As added by P.L.145-2006, SEC.272.
IC 31-26-4-5
Indiana kids first trust fund board
Sec. 5. (a) The Indiana kids first trust fund board is established.
(b) The purpose of the board is to determine whether proposed projects under this chapter should be approved and to perform other duties given to the board by this chapter. The board shall approve projects and recommend to the department that the projects receive funds under sections 12 and 14 of this chapter.
(c) The board shall, before January 1 of each year, prepare a budget for expenditures from the fund for the following state fiscal year. The budget must contain priorities for expenditures from the fund to accomplish the projects that have been approved under this chapter. The budget shall be submitted to the department and the budget committee.
(d) The board may employ staff necessary to carry out the duties of the board.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-6
Members of board
Sec. 6. The board consists of the following ten (10) members:
(1) Two (2) individuals who are not members of the general assembly, appointed by the president pro tempore of the senate with advice from the minority leader of the senate.
(2) Two (2) individuals who are not members of the general assembly, appointed by the speaker of the house of representatives with advice from the minority leader of the house of representatives.
(3) The director of the department or the director's designee.
(4) Four (4) individuals appointed by the governor as follows:
(A) One (1) individual who represents the general public.
(B) Two (2) individuals who represent child advocacy organizations.
(C) One (1) individual who represents the medical community.
(5) The commissioner of the state department of health or the commissioner's designee. An individual designated by the commissioner under this subdivision must have knowledge of or experience in issues relating to:
(A) the prevention of child abuse and neglect; and
(B) the reduction of infant mortality.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-7
Chairperson and vice chairperson of board
Sec. 7. (a) The members shall annually choose a chairperson and vice chairperson from among the members of the board under this section.
(b) The director of the department or the director's designee may not serve as chairperson or vice chairperson. (c) If the member chosen as chairperson was appointed as a member by the president pro tempore of the senate or the speaker of the house of representatives, the vice chairperson must be chosen from among the members appointed by the governor. If the member chosen as chairperson was appointed as a member by the governor, the vice chairperson must be chosen from among the members appointed by the president pro tempore of the senate or the speaker of the house of representatives.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-8
Meetings; quorum; voting of board
Sec. 8. (a) The board shall meet at least quarterly and at the call of the chair.
(b) Six (6) voting members of the board constitute a quorum. The board may take action only in the presence of a quorum.
(c) The affirmative vote of a majority of the members of the board is necessary for the board to take any action.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-9
Terms of board members
Sec. 9. (a) The term of a board member begins on the later of the following:
(1) The day the term of the member whom the individual is appointed to succeed expires.
(2) The day the individual is appointed.
(b) The term of a member expires July 1 of the second year after the member is appointed. However, a member serves at the pleasure of the appointing authority.
(c) The appointing authority may reappoint a member for a new term.
(d) The appointing authority shall appoint an individual to fill a vacancy among the members.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-10
Compensation of board members
Sec. 10. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and

approved by the budget agency.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-11
Strategic plan; plan proposal and fund request method
Sec. 11. The board shall adopt and make available to the public:
(1) a strategic plan to implement the purposes of this chapter; and
(2) a method for proposing projects and requesting funds from the Indiana kids first trust fund.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-12
Indiana kids first trust fund
Sec. 12. (a) The Indiana kids first trust fund is established to carry out the purposes of this chapter.
(b) The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Interest as provided in subsection (e).
(3) Fees from kids first trust license plates issued under IC 9-18-30.
(4) Money donated to the fund.
(5) Money transferred to the fund from other funds.
(c) The treasurer of state shall administer the fund.
(d) The expenses of administering the fund and this chapter shall be paid from the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(f) An appropriation made by the general assembly to the fund shall be allotted and allocated at the beginning of the fiscal period for which the appropriation was made.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund or any other fund.
(h) Subject to this chapter, there is annually appropriated to the department all money in the fund for the purposes of this chapter. However, the department may not request the allotment of money from the appropriation for a project that has not been approved and recommended by the board.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-13
Use of fund money
Sec. 13. (a) Except as provided in subsection (b), money in the fund may be used for projects that propose to accomplish the following:
(1) The support, development, and operation in local communities of programs that prevent child abuse and neglect.
(2) The development of innovative local programs of education

and training concerning child abuse and neglect.
(3) The promotion of public awareness of child abuse and neglect.
(4) Statewide efforts to prevent child abuse and neglect.
(b) Money in the infant mortality account established within the fund under section 14 of this chapter may be used only for projects that:
(1) support, develop, and operate programs that reduce infant mortality in local communities;
(2) develop innovative local programs of education and training concerning infant mortality;
(3) promote public awareness of infant mortality; or
(4) promote statewide efforts to reduce infant mortality.
(c) Money in the fund may not be granted to a state or local unit of government.
(d) The cost of any salary and benefits paid to staff employed under this chapter:
(1) shall be paid from money in the fund; and
(2) may not exceed forty-five thousand dollars ($45,000) during any fiscal year.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-14
Infant mortality account
Sec. 14. (a) The infant mortality account is established within the fund for the purpose of providing money for education and programs approved by the board under section 5(b) of this chapter to reduce infant mortality in Indiana. The account shall be administered by the treasurer of state.
(b) Expenses of administering the account shall be paid from money in the account. The account consists of the following:
(1) Appropriations to the account.
(2) Money donated to the account.
(c) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the account.
(d) Money in the account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.145-2006, SEC.272. Amended by P.L.156-2011, SEC.40.

IC 31-26-4-15
Annual report
Sec. 15. Before October 1 of each year, the board shall prepare a report concerning the program established by this chapter for the public and the general assembly. A report prepared under this section for the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.145-2006, SEC.272.
IC 31-26-4-16
Adoption of rules
Sec. 16. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.145-2006, SEC.272.



CHAPTER 5. FAMILY PRESERVATION SERVICES

IC 31-26-5-2
Department contracting to provide family preservation services
Sec. 2. The department may contract to provide or provide, when appropriate, within the limits of available funding, family preservation services to families with a child at imminent risk of placement.
As added by P.L.145-2006, SEC.272.

IC 31-26-5-3
Duties of family preservation services
Sec. 3. (a) Family preservation services may provide:
(1) comprehensive, coordinated, flexible, and accessible services;
(2) intervention as early as possible with emphasis on establishing a safe and nurturing environment;
(3) services to families who have members placed in care settings outside the nuclear family; and
(4) planning options for temporary placement outside the family if it would endanger the child to remain in the home.
(b) Unless authorized by a juvenile court, family preservation services may not include a temporary out-of-home placement if a person who is currently residing in the location designated as the out-of-home placement has committed an act resulting in a substantiated report of child abuse or neglect or has a juvenile adjudication or a conviction for a felony listed in IC 31-27-4-13.
(c) Before placing a child at imminent risk of placement in a temporary out-of-home placement, the department shall conduct a criminal history check (as defined in IC 31-9-2-22.5) for each person described in subsection (b). However, the department is not required to conduct a criminal history check under this section if the temporary out-of-home placement is made to an entity or facility that is not a residence (as defined in IC 3-5-2-42.5) or that is licensed by the state. As added by P.L.145-2006, SEC.272.

IC 31-26-5-4
Family preservation services; delivery of services
Sec. 4. Family preservation services must be delivered:
(1) only to families and in situations where the services may reasonably be expected to avoid out-of-home placement of the child; and
(2) to afford effective protection of the child, the family, and the community.
As added by P.L.145-2006, SEC.272.

IC 31-26-5-5
Family preservation services; required services; discretionary services
Sec. 5. (a) Family preservation services must include the following:
(1) A twenty-four (24) hour crisis intervention service.
(2) Risk assessment, case management, and monitoring.
(3) Intensive in-home skill building and counseling.
(4) After-care linkage.
(b) The following services may be available as needed to families receiving family preservation services:
(1) Emergency respite care.
(2) Pre-adoption and post-adoption services.
As added by P.L.145-2006, SEC.272.

IC 31-26-5-6
Family preservation services; maximum caseload per caseworker
Sec. 6. A caseworker who provides family preservation services may retain a maximum caseload of twelve (12) families.
As added by P.L.145-2006, SEC.272.



CHAPTER 6. REGIONAL SERVICE STRATEGIC PLANS

IC 31-26-6-2
"Regional services council"
Sec. 2. As used in this chapter, "regional services council" means a council appointed as provided in section 7 of this chapter.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-3
"Service region"
Sec. 3. As used in this chapter, "service region" means an area of Indiana consisting of one (1) or more counties.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-4
County participation in regional services council
Sec. 4. (a) Each county shall participate in a regional services council established under this chapter for the service region in which the county is located.
(b) The department shall determine the county or counties that comprise each service region. A county may not be divided when establishing a service region.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-5
Biennial regional services strategic plan required
Sec. 5. Each regional services council shall develop a biennial regional services strategic plan that is tailored to provide services targeted to the individual needs of children who:
(1) have been either:
(A) adjudicated as, or alleged in a proceeding initiated under IC 31-34 or IC 31-37 to be, children in need of services or delinquent children; or
(B) identified by the department, based on information received from:
(i) a school;
(ii) a social service agency;
(iii) a court;
(iv) a probation department;
(v) the child's parent or guardian; or
(vi) an interested person in the community having

knowledge of the child's environment and family circumstances;
and after an informal investigation, as substantially at risk of becoming children in need of services or delinquent children; and
(2) have been referred to the department by, or with the consent of, the child's parent, guardian, or custodian for services to be provided through the plan based on an individual case plan for the child.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-6
Evaluation of needs; determination of appropriate delivery mechanisms; recommendation regarding allocation and distribution of funds
Sec. 6. (a) Each regional services council shall, according to guidelines and policies established by the department, include in its plan an evaluation of local child welfare service needs and a determination of appropriate delivery mechanisms. The policies shall provide an opportunity for local services providers to be represented in the evaluation of local child welfare service needs. In addition, the regional services council shall take public testimony regarding local service needs and system changes.
(b) The council shall also recommend in the plan, or any revision, addition, or update relating to implementation of a plan under section 12(a) of this chapter, the allocation and distribution among service providers of funds that:
(1) the department allocates to the service region; and
(2) are used to pay for the expenses of child welfare programs and child services administered by the department within the region.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-7
Members of regional services council
Sec. 7. (a) If the service region consists of at least three (3) counties, the regional services council is composed of the following members appointed from the service region:
(1) The regional manager, who must be an employee of the department.
(2) Three (3) members who are juvenile court judges or their designees.
(3) Three (3) local office directors.
(4) Two (2) family case manager supervisors.
(5) Two (2) family case managers.
(6) Two (2) licensed foster parents.
(7) One (1) guardian ad litem or court appointed special advocate.
(8) One (1) member who is a prosecuting attorney or the prosecuting attorney's designee. (9) One (1) individual who:
(A) is at least sixteen (16) and less than twenty-five (25) years of age;
(B) is a resident of the service region;
(C) has received or is receiving services through funds provided, directly or indirectly, through the department; and
(D) will serve in a nonvoting capacity.
(b) If the service region consists of one (1) or two (2) counties, the regional services council must include at least the following members from the service region:
(1) Three (3) employees of the department, including the regional manager.
(2) One (1) juvenile court judge or judicial hearing officer.
(3) Two (2) members who are designees of a juvenile court judge.
(4) Two (2) family case manager supervisors.
(5) Two (2) family case managers.
(6) One (1) licensed foster parent.
(7) One (1) person from each category described in subsection (a)(7), (a)(8), and (a)(9).
(c) The director shall appoint the members of the regional services council with the exception of judges or judicial hearing officers and prosecuting attorneys or their respective designees.
(d) The members of the regional services council described in subsections (a)(2), (b)(2), and (b)(3) shall be selected by the juvenile court judge or judges in the service region.
(e) The member of the regional services council described in subsection (a)(8) shall be selected by the prosecuting attorneys in the counties comprising the service region.
(f) Each member of the regional services council shall serve at the pleasure of the member's appointing authority.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-8
Organizational meeting; chairperson of regional services council
Sec. 8. (a) The regional manager shall convene an organizational meeting of the members of a regional services council appointed under section 7 of this chapter.
(b) The regional manager shall serve as the chairperson of the council. The council shall select one (1) of its members as vice chairperson.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-9
Review and consideration of certain programs
Sec. 9. In preparing the plan under section 5 of this chapter, a regional services council shall review and consider existing publicly and privately funded programs that are available or that could be made available in the regional services council's service region to provide supportive services to or for the benefit of children described

in section 5 of this chapter without removing the child from the family home, including programs funded through the following:
(1) Title IV-B of the Social Security Act (42 U.S.C. 620 et seq.).
(2) Title IV-E of the Social Security Act (42 U.S.C. 670 et seq.).
(3) Title XX of the Social Security Act (42 U.S.C. 1397 et seq.).
(4) The Child Abuse Prevention and Treatment Act (42 U.S.C. 5106 et seq.).
(5) Special education programs under IC 20-35-6-2.
(6) All programs designed to prevent child abuse, neglect, or delinquency, or to enhance child welfare and family preservation administered by, or through funding provided by, the department, prosecuting attorneys, or juvenile courts, including programs funded under IC 31-26-3.5 and IC 31-40.
As added by P.L.146-2008, SEC.571. Amended by P.L.128-2012, SEC.92.

IC 31-26-6-10
Family preservation services
Sec. 10. A regional services council may include in its plan a program for provision of family preservation services that:
(1) is or will be in effect in the regional services council's service region;
(2) includes services for a child less than eighteen (18) years of age who reasonably may be expected to be considered for out-of-home placement under IC 31-34 or IC 31-37 as a result of:
(A) abuse or neglect;
(B) emotional disturbance; or
(C) delinquency adjudication; and
(3) addresses all the objectives of family preservation services.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-11
Transmission of plan by regional services council; action on plan by director of department
Sec. 11. (a) Each regional services council shall transmit to the director each plan it develops and approves. The council shall transmit its biennial plan described in section 5 of this chapter to the director not later than February 2 of each even-numbered year.
(b) Not later than sixty (60) days after receiving the plan, the director of the department or the director's designee shall do one (1) of the following:
(1) Approve the plan as submitted by the council.
(2) Approve the plan with amendments, modifications, or revisions.
(3) Return the plan to the council with directions concerning:
(A) subjects for further study and reconsideration; and (B) resubmission of a revised plan.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-12
Quarterly meetings; additional meetings; quorum; designation of representative or proxy; application of public meetings law
Sec. 12. (a) A regional services council shall meet at least quarterly to do the following:
(1) Develop, review, or revise a strategy for implementation of an approved plan that identifies:
(A) the manner in which prevention and early intervention services will be provided or improved;
(B) how local collaboration will improve children's services; and
(C) how different funds can be used to serve children and families more effectively.
(2) Reorganize as needed and select its vice chairperson for the ensuing year.
(3) Review the implementation of the plan and prepare revisions, additions, or updates of the plan that the regional services council considers necessary or appropriate to improve the quality and efficiency of early intervention child welfare services provided in accordance with the plan.
(b) The chairperson or vice chairperson of a regional services council may convene any additional meetings of the regional services council that are, in the chairperson's or vice chairperson's opinion, necessary or appropriate.
(c) A majority of the voting members of the regional services council appointed under section 7 of this chapter constitutes a quorum for the transaction of official business that includes taking final action (as defined in IC 5-14-1.5-2(g)). The regional services council may hold a meeting in the absence of a quorum to discuss any items of public business related to its responsibilities and functions as described in this chapter, without taking final action.
(d) A judicial officer or prosecuting attorney who is a member of the regional services council under section 7 of this chapter may designate in writing a person as the member's representative or proxy to attend any meeting of the council specified in the designation. Any designee under this subsection shall be a voting member of the council and be included for purposes of a quorum under subsection (c).
(e) Any department employee who is a member of the regional services council under section 7 of this chapter may designate in writing a person as the member's representative or proxy to attend any meeting of the council specified in the designation. Any designee under this subsection shall be a voting member of the council and be included for purposes of a quorum under subsection (c).
(f) All meetings of a regional services council under this chapter are subject to applicable provisions of IC 5-14-1.5.
As added by P.L.146-2008, SEC.571.
IC 31-26-6-13 Version a
Participation in meeting by certain means of communication; memoranda of meeting
Note: This version of section effective until 1-1-2013. See also following repeal of this section, effective 1-1-2013.
Sec. 13. (a) This section applies to a meeting of a regional services council at which at least four (4) voting members of the council are physically present at the place where the meeting is conducted.
(b) A member of the regional services council may participate in a meeting of the council by using a means of communication that allows:
(1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to communicate simultaneously with each other during the meeting.
(c) A member who participates in a meeting under subsection (b) is considered to be present at the meeting.
(d) The memoranda of the meeting prepared under IC 5-14-1.5-4 must state the name of each member who:
(1) was physically present at the place where the meeting was conducted;
(2) participated in the meeting by using a means of communication described in subsection (b); or
(3) was absent.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-13 Version b
Repealed
(Repealed by P.L.134-2012, SEC.33.)
Note: This repeal of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.

IC 31-26-6-14
Transmission of plan, annual report, and other documents
Sec. 14. (a) A regional services council or the regional manager shall transmit copies of the plan, each annual report, each revised plan, and any other report or document described by rule adopted under section 16 of this chapter, to the following:
(1) The director.
(2) Each department office in the service region.
(3) Each juvenile court in the service region.
(b) A regional services council shall provide to the department a copy of each plan, annual report, or revised plan transmitted under subsection (a) to be posted to the department's Internet web site.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-15
Publicizing of plan
Sec. 15. A regional services council shall publicize to residents of

each county in the service region the existence and availability of the plan, including information concerning access to the plan on the department web site.
As added by P.L.146-2008, SEC.571.

IC 31-26-6-16
Rules
Sec. 16. The department may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.146-2008, SEC.571.






ARTICLE 27. CHILD SERVICES: REGULATION OF RESIDENTIAL CHILD CARE

CHAPTER 1. APPLICABILITY

IC 31-27-1-2
Legalization of issuance of certain licenses
Sec. 2. Any license issued to a foster home, day care home, day care center, child caring institution, or children's home that:
(1) was issued before July 1, 1988, without the approval of the state board of health; and
(2) otherwise was issued in compliance with IC 12-3-2 (before its repeal, later codified at IC 12-17-4, before its repeal), as effective before July 1, 1988;
is legalized and validated.
As added by P.L.220-2011, SEC.507.



CHAPTER 2. GENERAL POWERS AND DUTIES OF THE DEPARTMENT

IC 31-27-2-2
Powers of department
Sec. 2. The department may do the following:
(1) Prescribe forms for reports, statements, notices, and other documents required by this article or by the rules adopted under this article.
(2) Increase public awareness of this article and the rules adopted under this article by preparing and publishing manuals and guides explaining this article and the rules adopted under this article.
(3) Facilitate compliance with and enforcement of this article through the publication of materials under subdivision (2).
(4) Prepare reports and studies to advance the purpose of this article.
(5) Seek the advice and recommendations of state agencies whose information and knowledge would be of assistance in writing, revising, or monitoring rules developed under this article. These agencies, including the office of the attorney general, state department of health, division of mental health and addiction, division of family resources, the state police department, and fire prevention and building safety commission, shall upon request supply necessary information to the department.
(6) Make the directory of licensees available to the public for a

charge not to exceed the cost of reproducing the directory.
(7) Charge a reasonable processing fee for each license application and renewal as follows:
(A) For a child caring institution or group home license, a fee not to exceed three dollars ($3) for each licensed bed based on total licensed bed capacity not to exceed a maximum fee of one hundred fifty dollars ($150).
(B) For a child placing agency license, a fee not to exceed fifty dollars ($50).
(8) Exercise any other regulatory and administrative powers necessary to carry out the functions of the department.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.94.

IC 31-27-2-3
Foster family home application fee prohibition
Sec. 3. The department may not charge an application fee for a foster family home.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-4
Rules; establishment of standards
Sec. 4. (a) The department shall adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, concerning the licensing and inspection of:
(1) child caring institutions, foster family homes, group homes, and child placing agencies after consultation with the following:
(A) State department of health.
(B) Fire prevention and building safety commission; and
(2) child caring institutions and group homes that are licensed for infants and toddlers after consultation with the division of family resources.
(b) The rules adopted under subsection (a) shall be applied by the department and state fire marshal in the licensing and inspection of applicants for a license and licensees under this article.
(c) The rules adopted under IC 4-22-2 must establish minimum standards for the care and treatment of children in a secure private facility.
(d) The rules described in subsection (c) must include standards governing the following:
(1) Admission criteria.
(2) General physical and environmental conditions.
(3) Services and programs to be provided to confined children.
(4) Procedures for ongoing monitoring and discharge planning.
(5) Procedures for the care and control of confined persons that are necessary to ensure the health, safety, and treatment of confined children.
(e) The department shall license a facility as a secure private facility if the facility:
(1) meets the minimum standards required under subsection (c); (2) provides a continuum of care and services; and
(3) is licensed under IC 31-27-3.
(f) A waiver of the rules may not be granted for treatment and reporting requirements.
As added by P.L.145-2006, SEC.273. Amended by P.L.131-2009, SEC.35; P.L.162-2011, SEC.22; P.L.128-2012, SEC.95.

IC 31-27-2-5
Monitoring of licensed entities
Sec. 5. (a) The department shall monitor the entities licensed under this article for continued compliance with this article and the rules adopted by the department, including conducting the following:
(1) Onsite inspections, record reading, observation, and interviewing.
(2) An onsite licensing study at least one (1) time a year in announced or unannounced visits.
(b) The department is entitled to access to the premises, personnel, children in care, and records, including case records, foster care records, personnel files, corporate and fiscal records, and board minutes of the licensee. Access shall also be provided to personnel from other state agencies or other persons who provide inspections at the request of the department.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-6
Investigation of complaints
Sec. 6. The department shall investigate complaints to determine possible noncompliance with the rules adopted by the department. A licensee is entitled to add comments concerning a complaint to the licensing file. The department shall consider all formal complaints against a licensee before a license may be renewed.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-7
Child caring institutions and group homes operated by churches and religious ministries
Sec. 7. (a) Except as provided in subsections (b) and (c), the department shall exempt from licensure a child caring institution and a group home operated by a church or religious ministry that is a religious organization exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code (as defined in IC 6-3-1-11) and that does not:
(1) accept for care:
(A) a child who is a delinquent child under IC 31-37-1-1 or IC 31-37-2-1; or
(B) a child who is a child in need of services under IC 31-34-1-1 through IC 31-34-1-9; or
(2) operate a residential facility that provides child care on a twenty-four (24) hour basis for profit.
(b) The department shall adopt rules under IC 4-22-2 to govern

the inspection of a child caring institution and a group home operated by a church or religious ministry with regard to sanitation.
(c) The fire prevention and building safety commission shall adopt rules under IC 4-22-2 to govern the inspection of a child caring institution and a group home operated by a church or religious ministry under this section. The rules must provide standards for fire alarms and fire drills.
(d) A child caring institution and a group home operated by a church or religious ministry under this section shall comply with the rules established by the department and the fire prevention and building safety commission under this section.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-8
Granting of variances and waivers
Sec. 8. (a) The department may grant a variance or waiver of a rule governing child caring institutions, foster family homes, group homes, or child placing agencies. A variance or waiver granted under this section must promote statewide practices and must protect the rights of persons affected by this article.
(b) The department may grant a variance to a rule if an applicant for a license or a licensee under this article does the following:
(1) Submits to the department a written request for the variance in the form and manner specified by the department.
(2) Documents that compliance with an alternative method of compliance approved by the department will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for the variance, as determined by the department.
(c) A variance granted under subsection (b) must be conditioned upon compliance with the alternative method approved by the department. Noncompliance constitutes the violation of a rule of the department and may be the basis for revoking the variance.
(d) The department may grant a waiver of a rule if an applicant for a license or a licensee under this article does the following:
(1) Submits to the department a written request for the waiver in the form and manner specified by the department.
(2) Documents that compliance with the rule specified in the application for the waiver will create an undue hardship on the applicant for the waiver, as determined by the department.
(3) Documents that the applicant for the waiver will be in substantial compliance with the rules adopted by the department after the waiver is granted, as determined by the department.
(4) Documents that noncompliance with the rule specified in the application for a waiver will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for the waiver, as determined by the department.
(e) Except for a variance or waiver of a rule governing foster family homes, a variance or waiver of a rule under this section that conflicts with a building rule or fire safety rule adopted by the fire prevention and building safety commission is not effective until the

variance or waiver is approved by the fire prevention and building safety commission.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-9
Expiration of variances and waivers
Sec. 9. A waiver or variance granted under section 8 of this chapter and a waiver or variance renewed under section 10 of this chapter expires on the earliest of the following:
(1) The date when the license affected by the waiver or variance expires.
(2) The date set by the department for the expiration of the waiver or variance.
(3) The occurrence of the event set by the department for the expiration of the waiver or variance.
(4) Four (4) years after the date that the waiver or variance becomes effective.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-10
Renewal of variances and waivers
Sec. 10. (a) If the department determines that a waiver or variance expiring under section 9 of this chapter will continue to serve the public interest, the department may do the following:
(1) Renew the waiver or variance without modifications.
(2) Renew and modify the waiver or variance as needed to promote statewide practices and to protect the rights of persons affected by this chapter.
(b) Before taking an action under subsection (a), the department may require a licensee under this article to do the following:
(1) Apply for the renewal of a waiver or variance on the form specified by the department.
(2) Provide the information required by the department.
(c) Except for a variance or waiver of a rule governing foster family homes, before taking an action under subsection (a), the department must obtain the approval of the fire prevention and building safety commission for the action if either of the following occurs:
(1) The fire prevention and building safety commission substantially changes a building rule or fire safety rule affected by the waiver or variance after the date the commission last approved the waiver or variance.
(2) The department substantially modifies any part of a waiver or variance that conflicts with a building rule or fire safety rule adopted by the fire prevention and building safety commission.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-11
Revocation of variances and waivers
Sec. 11. (a) If a licensee under this article violates a condition of

a waiver or variance under this chapter, the department may issue an order revoking the waiver or variance before the waiver or variance expires under section 9 of this chapter.
(b) If a waiver or variance is revoked under subsection (a), the licensee is entitled to notice and an opportunity for a hearing as provided under this article.
As added by P.L.145-2006, SEC.273.



CHAPTER 3. REGULATION OF CHILD CARING INSTITUTIONS

IC 31-27-3-2
Conditions for issuance of license
Sec. 2. (a) A license may be issued only if the child caring institution is in substantial compliance with food, health, safety, and sanitation standards under rules adopted by the department under IC 31-27-2-4 or in accordance with a variance or waiver approved by the department under IC 31-27-2-8.
(b) A license may be issued only if the child caring institution is in compliance with the fire and life safety rules as determined by the state fire marshal under rules adopted by the department under IC 31-27-2-4 or in accordance with a variance or waiver approved by the department under IC 31-27-2-8.
(c) The department may issue a waiver or variance regarding a determination by the state fire marshal under subsection (b).
(d) Except as provided in subsection (e), the department may not issue a license under this chapter unless the child caring institution is staffed by, when children are being cared for, at least one (1) child care provider who is annually certified in a program on pediatric cardiopulmonary resuscitation and pediatric airway obstruction under the American Heart Association's Basic Life Support Course D or any other comparable course approved by the department.
(e) The requirement under subsection (d) does not apply to a child caring institution that only serves children who are at least thirteen (13) years of age and less than twenty-one (21) years of age. However, a child caring institution that only serves children who are at least thirteen (13) years of age and less than twenty-one (21) years of age must have on duty, when children are being cared for, at least one (1) child care provider who is annually certified in a program on cardiopulmonary resuscitation as required by the department.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-3 Apply for licenses; criminal history checks
Sec. 3. (a) An applicant must apply for a child caring institution license on forms provided by the department.
(b) An applicant must submit the required information as part of the application.
(c) The applicant must submit with the application a statement attesting the following:
(1) Whether the applicant has been convicted of:
(A) a felony; or
(B) a misdemeanor relating to the health and safety of children.
(2) Whether the applicant has been charged with:
(A) a felony; or
(B) a misdemeanor relating to the health and safety of children;
during the pendency of the application.
(d) The department, on behalf of an applicant, or, at the discretion of the department, an applicant, shall conduct a criminal history check of the following:
(1) Each individual who is an applicant.
(2) The director or manager of a facility where children will be placed.
(3) An employee or a volunteer of the applicant who has or will have direct contact on a regular and continuing basis with a child who is or will be placed in a facility operated by the applicant.
(e) If the applicant conducts a criminal history check under subsection (d), the applicant shall:
(1) maintain records of the information it receives concerning each individual who is the subject of a criminal history check; and
(2) submit to the department a copy of the information it receives concerning each person described in subsection (d)(1) through (d)(3).
(f) If the department conducts a criminal history check on behalf of an applicant under subsection (d), the department shall:
(1) determine whether the subject of a national fingerprint based criminal history check has a record of:
(A) a conviction for a felony;
(B) a conviction for a misdemeanor relating to the health and safety of a child; or
(C) a juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony;
(2) notify the applicant of the determination under subdivision (1) without identifying a specific offense or other identifying information concerning a conviction or juvenile adjudication contained in the national criminal history record information;
(3) submit to the applicant a copy of any state limited criminal history report that the department receives on behalf of any

person described in subsection (d); and
(4) maintain a record of every report and all information the department receives concerning a person described in subsection (d).
(g) Except as provided in subsection (h), a criminal history check described in subsection (d) is required only at the time an application for a new license or the renewal of an existing license is submitted.
(h) A criminal history check of a person described in subsection (d)(2) or (d)(3) must be completed on or before the date the person:
(1) is employed;
(2) is assigned as a volunteer; or
(3) has direct contact on a regular and continuing basis with a child who is or will be placed in a facility operated by the applicant.
(i) The applicant or facility is responsible for any fees associated with a criminal history check.
(j) The department shall, at the applicant's request, inform the applicant whether the department has or does not have a record of the person who is the subject of a criminal history check and if the department has identified the person as an alleged perpetrator of abuse or neglect. The department may not provide to the applicant any details or personally identifying information contained in any child protective services investigation report.
(k) A person who is the subject of a criminal history check conducted in accordance with this section may request the state police department to provide the person with a copy of any state or national criminal history report concerning the person.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.47; P.L.162-2011, SEC.23; P.L.128-2012, SEC.96.

IC 31-27-3-4
Child caring institution established by county; operation
Sec. 4. (a) A county may establish a child caring institution. The child caring institution may be operated by:
(1) the county; or
(2) a public or private agency under contract with the county;
and must be operated under the rules adopted by the director under this article.
(b) This section does not affect the following:
(1) IC 31-31-1-1 or IC 31-40, requiring the county fiscal body to appropriate sufficient money to pay for services ordered by the juvenile court.
(2) IC 31-31-8, authorizing the juvenile court to establish detention and shelter care facilities.
(3) IC 12-13-5 and IC 12-19-1, requiring the division of family resources, the office, and the county departments to provide care and treatment for delinquent children and children in need of services.
As added by P.L.145-2006, SEC.273.
IC 31-27-3-5
Grounds for denial of license applications; waiver
Sec. 5. (a) The following constitute sufficient grounds for a denial of a license application:
(1) A determination by the department of child abuse or neglect by:
(A) the applicant; or
(B) an employee or a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant.
(2) A criminal conviction of the applicant, or the director or manager of a facility where children will be placed by the applicant, of:
(A) a felony;
(B) a misdemeanor related to the health and safety of a child;
(C) a misdemeanor for operating a child caring institution, foster family home, group home, or child placing agency without a license under this article (or IC 12-17.4 before its repeal); or
(D) a misdemeanor for operating a child care center or child care home without a license under IC 12-17.2.
(3) A determination by the department that the applicant made false statements in the applicant's application for licensure.
(4) A determination by the department that the applicant made false statements in the records required by the department.
(5) A determination by the department that:
(A) the applicant; or
(B) an employee or a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant;
previously operated a home or facility without a license required under any applicable provision of this article (or IC 12-17.4 before its repeal) or IC 12-17.2.
(6) A juvenile adjudication of the applicant for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony.
(b) An application for a license may also be denied if an employee or a volunteer of the applicant who has direct contact on a regular and continuous basis with children who are under the direct supervision of the applicant has had any of the following:
(1) A conviction of a felony described in IC 31-27-4-13(a).
(2) A conviction of any other felony or a misdemeanor relating to the health and safety of a child, unless the applicant is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(3) A juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony, unless the applicant is granted a waiver by the department to employ or

assign the person as a volunteer in a position described in this subsection.
(c) In determining whether to grant a waiver under subsection (b), the department shall consider the following factors:
(1) The length of time that has passed since the disqualifying conviction.
(2) The severity, nature, and circumstances of the offense.
(3) Evidence of rehabilitation.
(4) The duties and qualifications required for the proposed employment positions or volunteer assignment.
(d) Notwithstanding subsection (a) or (b), if:
(1) a license application could be denied due to a criminal conviction of, or a determination of child abuse or neglect by, an employee or a volunteer of the applicant; and
(2) the department determines that the employee or volunteer has been dismissed before the employee or volunteer has direct contact on a regular and continuing basis with a child who is or will be placed in a facility operated by the applicant;
the criminal conviction of, or determination of child abuse or neglect by, the former employee or former volunteer does not constitute a sufficient basis for the denial of a license application.
(e) The department may adopt rules to implement this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.48; P.L.162-2011, SEC.24; P.L.128-2012, SEC.97.

IC 31-27-3-6
Incomplete applications
Sec. 6. The department may not act on an incomplete application. The department shall return an incomplete application with a notation concerning omissions. The return of an incomplete application is without prejudice.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-7
Investigation of applicants
Sec. 7. The department shall investigate a person seeking licensure to determine whether the person is in compliance with this article and the rules adopted under this article. The investigation shall be conducted at a reasonable time and in a reasonable manner, in announced or unannounced visits. Activities may include onsite inspections, record reading, observation, and interviewing. The department may require that evidence of compliance with the rules be presented in a form and manner specified in the rules.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-8
Issuance of license
Sec. 8. The department shall issue a license to a person who meets all of the license requirements when an investigation shows the applicant to be in compliance under this article. As added by P.L.145-2006, SEC.273.

IC 31-27-3-9
Eligibility for waivers and variances
Sec. 9. A child caring institution may be eligible to receive a waiver or variance from the requirements of this chapter by complying with IC 31-27-2-8.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-10
Waiver of maximum stay for child
Sec. 10. (a) The department may grant a waiver of the twenty (20) day maximum stay for a child if the child caring institution licensed as a shelter care facility applies for the waiver before the expiration of the twenty (20) day period.
(b) The child caring institution shall document in the request for a waiver that the waiver is in the best interest of the child.
As added by P.L.145-2006, SEC.273. Amended by P.L.48-2012, SEC.26.

IC 31-27-3-11
Denial of license
Sec. 11. (a) The department shall deny a license when an applicant fails to meet the requirements for a license.
(b) The department shall send written notice by certified mail that the application has been denied and give the reasons for the denial.
(c) An administrative hearing concerning the denial of a license shall be provided upon written request by the applicant. The request must be made not more than thirty (30) days after receiving the written notice under subsection (b).
(d) An administrative hearing shall be held in accordance with IC 4-21.5-3.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.98.

IC 31-27-3-12
Investigation of unlicensed premises
Sec. 12. The department is responsible for investigating any premises that the department has reason to believe are being used for child care without a license in circumstances where a license is required.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-13
Duration of license; limitations; renewal; public display
Sec. 13. (a) A license for a child caring institution expires four (4) years after the date of issuance, unless the license is revoked or voluntarily returned.
(b) A license issued under this chapter:
(1) is not transferable; (2) applies only to the licensee and the location stated in the application; and
(3) remains the property of the department.
(c) When a licensee submits a timely application for renewal, the current license remains in effect until the department issues a license or denies the application.
(d) A current license must be publicly displayed.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.27; P.L.128-2012, SEC.99.

IC 31-27-3-14
Probationary status; duration; expiration; extension
Sec. 14. (a) The department may place a licensee on probationary status if the licensee is temporarily unable to comply with a rule and if:
(1) the noncompliance does not present an immediate threat to the health and well-being of the children;
(2) the licensee files a plan with the department, state department of health, or the state fire marshal to correct the areas of noncompliance within the probationary period; and
(3) the department, state department of health, or state fire marshal approves the plan.
(b) A probationary status period is for not more than six (6) months. However, the department may extend a probationary status period for one (1) additional period of six (6) months.
(c) At the expiration of a probationary status period, the department shall:
(1) reactivate the license to the end of the original term of the license;
(2) extend the probationary status period as permitted under subsection (b); or
(3) revoke the license.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.28.

IC 31-27-3-15
Inspections
Sec. 15. The department and the state fire marshal shall do the following:
(1) Make annual onsite inspections.
(2) Keep written records of their monitoring activities and inspections.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-16
Cooperation by licensees
Sec. 16. A licensee shall cooperate with the department, the state fire marshal, and any other state agency working on behalf of the department in carrying out the activities required by section 15 of this chapter, including permitting the department, the state fire

marshal, and any other state agency working on behalf of the department to conduct announced or unannounced inspections.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.100.

IC 31-27-3-17
Sprinkler system requirements
Sec. 17. The fire prevention and building safety commission may not adopt rules requiring the installation of a sprinkler system in a living unit of a licensed child caring institution in which fewer than sixteen (16) children reside, each of whom is:
(1) ambulatory; and
(2) at least six (6) years of age.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-18
Records
Sec. 18. (a) A licensee shall keep records regarding each child in the control and care of the licensee as the department requires and shall report to the department upon request the facts the department requires with reference to children.
(b) The department shall keep records regarding children and facts learned about children and the children's parents or relatives confidential.
(c) The following have access to records regarding children and facts learned about children:
(1) A state agency involved in the licensing of the child caring institution.
(2) A legally mandated child protection agency.
(3) A law enforcement agency.
(4) An agency having the legal responsibility to care for a child placed at the child caring institution.
(5) The parent, guardian, or custodian of the child at the child caring institution.
(6) A citizen review panel established under IC 31-25-2-20.4.
(7) The department of child services ombudsman established by IC 4-13-19-3.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.49; P.L.182-2009(ss), SEC.374.

IC 31-27-3-19
Notice of enforcement actions; informal meetings
Sec. 19. Except as provided in section 29 of this chapter, the department shall give a licensee thirty (30) days written notice by certified mail of an enforcement action. The licensee shall also be provided with the opportunity for an informal meeting with the department. The licensee must request the meeting not more than ten (10) working days after receipt of the certified notice.
As added by P.L.145-2006, SEC.273.
IC 31-27-3-20
Administrative hearings
Sec. 20. An administrative hearing concerning the decision of the department to impose a sanction under this chapter shall be provided upon a written request by the child caring institution. The request must be made not more than thirty (30) days after receiving notice under section 19 of this chapter. The written request must be made separately from an informal meeting request made under section 19 of this chapter.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.101.

IC 31-27-3-21
Procedure for administrative hearings
Sec. 21. A hearing requested under section 20 of this chapter shall be held in accordance with IC 4-21.5-3.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-22
Repealed
(Repealed by P.L.128-2012, SEC.102.)

IC 31-27-3-23
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-3-24
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-3-25
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-3-26
Cessation of operation upon revocation of license
Sec. 26. A child caring institution shall cease operation when the license of the child caring institution is revoked.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-27
Notice
Sec. 27. (a) After a license is revoked, the department shall notify in writing each person responsible for each child in care to ensure that those children are removed.
(b) The written notice shall be sent to the last known address of the person responsible for the child in care and shall state that the license of the child caring institution has been revoked.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.29.
IC 31-27-3-28
Repealed
(Repealed by P.L.128-2012, SEC.103.)

IC 31-27-3-29
Investigations of noncompliance; injunctions; corrective action plans; removal of children; informal meetings
Sec. 29. (a) The department shall investigate a report of a licensed child caring institution's noncompliance with this article or the rules adopted under this article. If there is reasonable cause to believe that a licensee's noncompliance with this article and rules adopted under this article creates an imminent danger of serious bodily injury to a child or an imminent danger to the health of a child, the department shall report the department's findings to the attorney general and to the local office and the prosecuting attorney in the county where the institution is located.
(b) The attorney general or the department may do the following:
(1) Seek the issuance of a search warrant to assist in the investigation.
(2) File an action for injunctive relief to stop the operation of a child caring institution if there is reasonable cause to believe that a licensee's noncompliance with this article or the rules adopted under this article creates an imminent danger of serious bodily injury to a child or an imminent danger to the health of a child.
(c) The department may require a plan of corrective action, including a hold on new placements, for emergency protection of the children described in subsection (b).
(d) The department may provide for the removal of children from child caring institutions described in subsection (b).
(e) An opportunity for an informal meeting with the department shall be available after the injunctive relief is ordered.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.104.

IC 31-27-3-30
Expiration of injunctions for creation of imminent danger
Sec. 30. A court order granted under section 29(b)(2) of this chapter expires upon the later of the following:
(1) Sixty (60) days after the order is issued.
(2) When a final department decision is issued under sections 20 and 21 of this chapter if notice of an enforcement action is issued under section 19 of this chapter.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.105.

IC 31-27-3-31
Grounds for revocation of licenses; waiver
Sec. 31. (a) The following constitute sufficient grounds for revocation of a license: (1) A determination by the department of child abuse or neglect by:
(A) the licensee; or
(B) an employee or a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee.
(2) A criminal conviction of the licensee, or the director or manager of a facility where children will be placed by the licensee, of any of the following:
(A) A felony.
(B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child caring institution, foster family home, group home, or child placing agency without a license under this article (or IC 12-17.4 before its repeal).
(D) A misdemeanor for operating a child care center or child care home without a license under IC 12-17.2.
(3) A determination by the department that the licensee made false statements in the licensee's application for licensure.
(4) A determination by the department that the licensee made false statements in the records required by the department.
(5) A determination by the department that:
(A) the licensee; or
(B) an employee or a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee;
previously operated a home or facility without a license required under any applicable provision of this article (or IC 12-17.4 before its repeal) or IC 12-17.2.
(6) A juvenile adjudication of a licensee for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony.
(b) A license may also be revoked if an employee or volunteer of the licensee who has direct contact on a regular and continuous basis with children who are under the direct supervision of the licensee has had any of the following:
(1) A conviction of a felony described in IC 31-27-4-13(a).
(2) A conviction of any other felony or a misdemeanor relating to the health and safety of a child, unless the licensee is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(3) A juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony, unless the licensee is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(c) In determining whether to grant a waiver under subsection (b), the department shall consider the following factors:
(1) The length of time that has passed since the disqualifying conviction. (2) The severity, nature, and circumstances of the offense.
(3) Evidence of rehabilitation.
(4) The duties and qualifications required for the proposed employment positions or volunteer assignment.
(d) Notwithstanding subsection (a) or (b), if:
(1) a license could be revoked due to a criminal conviction of, or a determination of child abuse or neglect by, an employee or a volunteer of the licensee; and
(2) the department determines that the employee or volunteer has been dismissed by the licensee within a reasonable time after the licensee became aware of the conviction or determination;
the criminal conviction of, or determination of child abuse or neglect by, the former employee or former volunteer does not constitute a sufficient basis for the revocation of a license.
(e) The department may adopt rules to implement this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.50; P.L.162-2011, SEC.25.

IC 31-27-3-32
Compliance with rules; disciplinary sanctions; revocation of license
Sec. 32. (a) A licensee shall operate a child caring institution in compliance with the rules established under this article and is subject to the disciplinary sanctions under subsection (b) if the department finds that the licensee has violated this article or a rule adopted under this article.
(b) After complying with the procedural provisions in sections 19 through 21 of this chapter, the department may revoke the license when the department finds that a licensee has committed a violation under subsection (a).
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.30; P.L.128-2012, SEC.106.

IC 31-27-3-33
Investigations of unlicensed operation; injunctions; civil penalties
Sec. 33. (a) The department shall investigate a report of an unlicensed child caring institution and report the department's findings to the attorney general and to the local office and the prosecuting attorney in the county where the institution is located.
(b) The attorney general or the department may do the following:
(1) Seek the issuance of a search warrant to assist in the investigation.
(2) File an action for injunctive relief to stop the operation of a child caring institution if there is reasonable cause to believe that the child caring institution is operating without a license required under this article.
(3) Seek in a civil action a civil penalty not to exceed one hundred dollars ($100) a day for each day a child caring institution is operating without a license required under this article. (c) An opportunity for an informal meeting with the department shall be available after the injunctive relief is ordered.
(d) The civil penalties collected under this section shall be deposited in the department of child services child care fund established by IC 31-25-2-16.
As added by P.L.145-2006, SEC.273. Amended by P.L.1-2007, SEC.202; P.L.128-2012, SEC.107.

IC 31-27-3-34
Expiration of injunction for unlicensed operation
Sec. 34. A court order granted under section 33(b)(2) of this chapter expires when the child caring institution is issued a license.
As added by P.L.145-2006, SEC.273.

IC 31-27-3-35
Violations of chapter
Sec. 35. A person who knowingly or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.145-2006, SEC.273.



CHAPTER 4. REGULATION OF FOSTER HOMES

IC 31-27-4-2
Therapeutic foster home; certificates; requirements; supervision and care limits
Sec. 2. (a) A person may not operate a therapeutic foster family home without a certificate issued under this article.
(b) The state or a political subdivision of the state may not operate a therapeutic foster family home without a certificate issued under this article.
(c) The department may issue a certificate only for a therapeutic foster family home that meets:
(1) all the certification requirements of a foster family home; and
(2) the additional requirements described in this section.
(d) To receive a therapeutic certificate, a person must do the following:
(1) Be licensed as a foster parent under this chapter and 465 IAC 2-1-1 et seq.
(2) Participate in preservice training that includes:
(A) preservice training to be licensed as a foster parent under 465 IAC 2-1-1 et seq.; and
(B) additional preservice training in therapeutic foster care.
(e) A person who is issued a certificate to operate a therapeutic foster family home shall, within one (1) year after meeting the training requirements of subsection (d)(2) and, annually thereafter, participate in training that includes:
(1) training as required in order to be licensed as a foster parent under 465 IAC 2-1-1 et seq.; and
(2) additional training in therapeutic foster care.
(f) An operator of a therapeutic foster family home may not provide supervision and care in a therapeutic foster family home to more than four (4) children at the same time, including the children

for whom the applicant or operator is a parent, stepparent, guardian, custodian, or other relative, and only two (2) of the children may be foster children. The department may grant an exception to this subsection whenever the placement of siblings in the same therapeutic foster family home is desirable, the foster child has an established, meaningful relationship with the therapeutic foster parent, or it is otherwise in the foster child's best interests.
(g) An operator of a therapeutic foster family home that has a therapeutic foster child placed with the therapeutic foster family home may not accept a placement of a child who is not a therapeutic foster child unless the child who is not a therapeutic foster child is a sibling of the therapeutic foster child who is placed with the therapeutic foster family home or it is in the best interests of the child being placed.
(h) A therapeutic foster family home may provide care for an individual receiving collaborative care under IC 31-28-5.8.
(i) The department shall adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, necessary to carry out this section, including rules governing the number of hours of training required under subsections (d) and (e).
(j) If a therapeutic foster family home does not meet the requirements under subsection (f) or (g) on July 1, 2011, any foster child placed in the home prior to July 1, 2011, may remain placed. However, a new placement of a child may not be made in violation of this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.143-2008, SEC.7; P.L.131-2009, SEC.36; P.L.162-2011, SEC.26; P.L.48-2012, SEC.28.

IC 31-27-4-3
Repealed
(Repealed by P.L.48-2012, SEC.29.)

IC 31-27-4-4
Consultation with fire prevention and building safety commission
Sec. 4. The fire prevention and building safety commission shall provide consultation regarding the licensure of foster family homes to the department upon request.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-5
Apply for licenses; criminal history checks
Sec. 5. (a) An applicant must apply for a foster family home license on forms provided by the department.
(b) An applicant must submit the required information as part of the application.
(c) An applicant must submit with the application a statement attesting the following:
(1) Whether the applicant has been convicted of:
(A) a felony; or (B) a misdemeanor relating to the health and safety of children.
(2) Whether the applicant has been charged with:
(A) a felony; or
(B) a misdemeanor relating to the health and safety of children;
during the pendency of the application.
(d) An applicant shall submit the necessary information, forms, or consents for the department to conduct a criminal history check for each individual who is an applicant.
(e) The department or, at the discretion of the department, an applicant, shall conduct a criminal history check of:
(1) the applicant's employees and volunteers who have or will have direct contact, on a regular and continuing basis, with children who are or will be under the direct supervision of the applicant; and
(2) all household members who are at least fourteen (14) years of age.
(f) If the applicant conducts criminal history checks under subsection (e), the applicant shall maintain records of the information received concerning each individual subject of a criminal history check.
(g) If the department conducts a criminal history check on behalf of an applicant under subsection (e), the department shall:
(1) make a determination whether the subject of a national fingerprint based criminal history check has a record of:
(A) a conviction for a felony;
(B) a conviction for a misdemeanor relating to the health and safety of a child; or
(C) a juvenile adjudication for an act listed in section 13(a) of this chapter that, if committed by an adult, would be a felony;
(2) notify the applicant of the determination under subdivision (1) without identifying a specific offense or other identifying information concerning a conviction or juvenile adjudication contained in the national criminal history record information;
(3) submit to the applicant a copy of any state limited criminal history report that the department receives on behalf of any person described in subsection (e); and
(4) maintain a record of every report and all information the department receives concerning a person described in subsection (e).
(h) Except as provided in subsection (i), a criminal history check described in subsection (e) is required only at the time an application for a new license or the renewal of an existing license is submitted.
(i) A criminal history check concerning a person described in subsection (e) must be completed on or before the date the employee or volunteer has direct contact on a regular and continuing basis with a child placed in the home or the person first becomes a resident of the applicant's household as described in subsection (e)(2). (j) The applicant is responsible for any fees associated with a criminal history check.
(k) The department shall, at the applicant's request, inform the applicant whether the department has or does not have a record of the person who is the subject of a criminal history check and if the department has identified the person as an alleged perpetrator of abuse or neglect. The department may not provide to the applicant any details or personally identifying information contained in any child protective investigation report.
(l) A person who is the subject of a criminal history check conducted in accordance with this section may request the state police department to provide the person with a copy of any state or national criminal history report concerning the person.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.51; P.L.162-2011, SEC.28; P.L.128-2012, SEC.108.

IC 31-27-4-6
Grounds for denial of license applications; waiver
Sec. 6. (a) The following constitute sufficient grounds for a denial of a license application:
(1) A determination by the department of child abuse or neglect by:
(A) the applicant;
(B) an employee or a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant; or
(C) a person residing in the applicant's residence.
(2) A criminal conviction of the applicant of any of the following:
(A) a felony;
(B) a misdemeanor related to the health and safety of a child;
(C) a misdemeanor for operating a child care center or child care home without a license under IC 12-17.2-5; or
(D) a misdemeanor for operating a foster family home without a license under this chapter (or IC 12-17.4-4 before its repeal).
(3) A determination by the department that the applicant made false statements in the applicant's application for licensure.
(4) A determination by the department that the applicant made false statements in the records required by the department.
(5) A determination by the department that:
(A) the applicant;
(B) an employee or a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant; or
(C) a person residing in the applicant's residence;
previously operated a child care center or child care home without a license under IC 12-17.2-5 or a foster family home

without a license under this chapter (or IC 12-17.4-4 before its repeal).
(6) A juvenile adjudication of the applicant for an act listed in section 13(a) of this chapter that, if committed by an adult, would be a felony.
(b) An application for a license may also be denied if an individual who resides in the residence of the applicant or an employee or volunteer of the applicant who has direct contact on a regular and continuous basis with children who are under the direct supervision of the applicant has had any of the following:
(1) A conviction of a felony described in IC 31-27-4-13(a).
(2) A conviction of any other felony or a misdemeanor relating to the health and safety of a child, unless the applicant is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection or to permit the individual to reside in the applicant's residence.
(3) A juvenile adjudication for an act listed in section 13(a) of this chapter that, if committed by an adult, would be a felony, unless the applicant is granted a waiver by the department to:
(A) employ or assign the person as a volunteer in a position described in this subsection; or
(B) permit the individual to reside in the applicant's residence.
(c) In determining whether to grant a waiver under subsection (b), the department shall consider the following factors:
(1) The length of time that has passed since the disqualifying conviction.
(2) The severity, nature, and circumstances of the offense.
(3) Evidence of rehabilitation.
(4) The duties and qualifications required for the proposed employment positions or volunteer assignment.
(5) The nature and extent of unsupervised contact with children residing in the home.
(d) Notwithstanding subsection (a) or (b), if:
(1) a license application could be denied due to a criminal conviction of, or a determination of child abuse or neglect by, an employee, a volunteer, or a person residing in the residence of the applicant; and
(2) the department determines that the employee or volunteer has been dismissed before the employee or volunteer has direct contact on a regular and continuing basis with a child who is or will be placed in a facility operated by the applicant or that the person residing in the residence no longer resides there;
the criminal conviction of, or determination of child abuse or neglect by, the former employee, former volunteer, or former household resident does not constitute a sufficient basis for the denial of a license application.
(e) The department may adopt rules to implement this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.52; P.L.162-2011, SEC.29; P.L.128-2012, SEC.109.
IC 31-27-4-7
Incomplete applications
Sec. 7. The department may not act on an incomplete application. The department shall return an incomplete application with a notation concerning omissions. The return of an incomplete application is without prejudice.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-8
Supervision and care limits; exceptions
Sec. 8. (a) An applicant may not provide supervision and care as a foster family home if more than:
(1) five (5) individuals, each of whom:
(A) is less than eighteen (18) years of age; or
(B) is at least eighteen (18) years of age and is receiving care and supervision under an order of a juvenile court; or
(2) four (4) individuals less than six (6) years of age;
including the children or individuals for whom the provider is a parent, stepparent, guardian, custodian, or other relative, receive care and supervision at the facility at the same time.
(b) Not more than four (4) of the five (5) individuals in subsection (a)(1) may be less than six (6) years of age.
(c) The department may grant an exception to this section whenever the department determines that:
(1) the placement of siblings in the same foster family home is desirable;
(2) a foster child has an established, meaningful relationship with the foster parents; or
(3) it is otherwise in the foster child's best interests.
(d) If a foster family home does not meet the requirements under subsection (a) on July 1, 2011, any foster child placed in the home prior to July 1, 2011, may remain placed. However, a new placement of a child may not be made in violation of this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.143-2008, SEC.9; P.L.162-2011, SEC.30; P.L.48-2012, SEC.30.

IC 31-27-4-9
Licensing of applicants providing care and supervision by relatives
Sec. 9. (a) A person may operate a foster family home without a license issued under this article if the person is providing care and supervision only for one (1) or more individuals related to the person, as defined in IC 31-9-2-106.5.
(b) An applicant may apply for a foster family home license even if the applicant will be providing care and supervision under an order of a juvenile court to a related person.
(c) If an applicant described in subsection (b) otherwise qualifies for a foster family home license, the department may issue a foster family home license to the applicant.
As added by P.L.145-2006, SEC.273. Amended by P.L.48-2012, SEC.31.
IC 31-27-4-10
Investigation of applicants
Sec. 10. The department shall investigate a person seeking licensure to determine whether the person is in compliance with this article and the rules adopted under this article. The investigation shall be conducted at a reasonable time and in a reasonable manner in announced or unannounced visits. Activities may include onsite inspections, record reading, observation, and interviewing. The department may require that evidence of compliance with the rules be presented in a form and manner specified in the rules.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-11
Issuance of license
Sec. 11. The department shall issue a license to a person who meets all the license requirements when an investigation shows the applicant to be in compliance under this article.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-12
Eligibility for waivers and variances
Sec. 12. A foster family home may be eligible to receive a waiver or variance from the requirements of this chapter by complying with IC 31-27-2-8.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-13
Denial of license; notice; administrative hearing upon written request
Sec. 13. (a) The department shall deny a license when an applicant fails to meet the requirements for a license. The department shall deny a license to an applicant who has been convicted of any of the following felonies:
(1) Murder (IC 35-42-1-1).
(2) Causing suicide (IC 35-42-1-2).
(3) Assisting suicide (IC 35-42-1-2.5).
(4) Voluntary manslaughter (IC 35-42-1-3).
(5) Reckless homicide (IC 35-42-1-5).
(6) Battery (IC 35-42-2-1) within the past five (5) years.
(7) Domestic battery (IC 35-42-2-1.3).
(8) Aggravated battery (IC 35-42-2-1.5).
(9) Kidnapping (IC 35-42-3-2).
(10) Criminal confinement (IC 35-42-3-3) within the past five (5) years.
(11) A felony sex offense under IC 35-42-4.
(12) Carjacking (IC 35-42-5-2) within the past five (5) years.
(13) Arson (IC 35-43-1-1) within the past five (5) years.
(14) Incest (IC 35-46-1-3).
(15) Neglect of a dependent (IC 35-46-1-4(a)(1) and IC 35-46-1-4(a)(2)). (16) Child selling (IC 35-46-1-4(d)).
(17) A felony involving a weapon under IC 35-47 or IC 35-47.5 within the past five (5) years.
(18) A felony relating to controlled substances under IC 35-48-4 within the past five (5) years.
(19) An offense relating to material or a performance that is harmful to minors or obscene under IC 35-49-3.
(20) A felony under IC 9-30-5.
(21) A felony that is substantially equivalent to a felony listed in subdivisions (1) through (20) for which the conviction was entered in another state.
(b) The department may deny a license to an applicant who:
(1) has been convicted of a felony that is not listed in subsection (a); or
(2) has had a juvenile adjudication for an act listed in subsection (a) that, if committed by an adult, would be a felony.
(c) The department shall send written notice by certified mail that the application has been denied and give the reasons for the denial.
(d) An administrative hearing concerning the denial of a license shall be provided upon written request by the applicant. The request must be made not more than thirty (30) days after receiving the written notice under subsection (c).
(e) An administrative hearing shall be held in accordance with IC 4-21.5-3.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.53; P.L.162-2011, SEC.31; P.L.128-2012, SEC.110.

IC 31-27-4-14
Delegation of investigations
Sec. 14. (a) The department may delegate the investigation of foster family homes to a licensed child placing agency. The child placing agency is responsible for completing a foster family home licensing study that shows substantial compliance with foster family home rules and is the basis of a recommendation for licensure to the department.
(b) The department shall:
(1) issue the license; or
(2) notify the child placing agency if a license is not issued, giving the reasons for the denial.
(c) After licensure the child placing agency shall supervise and monitor the foster family home in relation to the rules for licensure and shall recommend subsequent licensing and enforcement actions.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-15
Investigation of unlicensed premises
Sec. 15. The department shall investigate any premises that the department has reason to believe are being used for child care without a license in circumstances where a license is required.
As added by P.L.145-2006, SEC.273.
IC 31-27-4-16
Duration of license; limitations; renewal
Sec. 16. (a) A license for a foster family home is valid for four (4) years from the date of issuance, unless the license is revoked or voluntarily returned.
(b) A license issued under this chapter:
(1) is not transferable;
(2) applies only to the licensee and the location stated in the application; and
(3) remains the property of the department.
(c) A foster family home shall have the foster family home's license available for inspection.
(d) To extend a license an additional four (4) years, the home must apply for relicensure. The current license shall remain in effect during the relicensure process until the department issues a license or denies the application.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.31; P.L.128-2012, SEC.111.

IC 31-27-4-17
Probationary status; duration; expiration; extension
Sec. 17. (a) The department may place a licensee on probationary status if the licensee is temporarily unable to comply with a rule and if:
(1) the noncompliance does not present an immediate threat to the health and well-being of the children;
(2) the licensee files a plan with the department to correct the areas of noncompliance within the probationary period; and
(3) the department approves the plan.
(b) A probationary status period is for not more than six (6) months. However, the department may extend a probationary status period for one (1) additional period of six (6) months.
(c) At the expiration of a probationary status period, the department shall:
(1) reactivate the license to the end of the original term of the license;
(2) extend the probationary status period as permitted under subsection (b); or
(3) revoke the license.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.32.

IC 31-27-4-18
Inspection of foster family homes
Sec. 18. The department may conduct an inspection of a foster family home for the sole purpose of inquiry into matters as stated in the rules, including those directly affecting the health, safety, treatment, and general well-being of the children protected under this article.
As added by P.L.145-2006, SEC.273.
IC 31-27-4-19
Records of monitoring activities and inspections
Sec. 19. The department shall keep written records of the department's monitoring activities and onsite inspections.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-20
Cooperation by licensees
Sec. 20. The licensee shall cooperate with the department in carrying out the activities required by sections 18 through 19 of this chapter, including permitting the department to conduct announced or unannounced inspections.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-21
Records regarding children
Sec. 21. (a) A licensee shall keep records required by the department regarding each child in the control and care of the licensee and shall report to the department upon request the facts the department requires with reference to children.
(b) The department shall keep records regarding children and facts learned about children and the children's parents or relatives confidential.
(c) The following have access to records regarding children and facts learned about children:
(1) A state agency involved in the licensing of the foster family home.
(2) A legally mandated child protection agency.
(3) A law enforcement agency.
(4) An agency having the legal responsibility to care for a child placed at the foster family home.
(5) The parent, guardian, or custodian of the child at the foster family home.
(6) A citizen review panel established under IC 31-25-2-20.4.
(7) The department of child services ombudsman established by IC 4-13-19-3.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.54; P.L.182-2009(ss), SEC.375.

IC 31-27-4-22
Notice of enforcement actions; informal meetings
Sec. 22. The department shall give a licensee thirty (30) days written notice by certified mail of an enforcement action. The licensee shall also be provided with the opportunity for an informal meeting with the department. The licensee must request the meeting not more than ten (10) working days after receipt of the certified notice.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-23 Administrative hearings
Sec. 23. An administrative hearing concerning the decision of the department to impose a sanction under this chapter shall be provided upon a written request by the licensee. The request must be made not more than thirty (30) calendar days after the licensee receives notice under section 22 of this chapter. The written request must be made separately from an informal meeting request made under section 22 of this chapter.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.112.

IC 31-27-4-24
Procedure for administrative hearings
Sec. 24. A hearing requested under section 23 of this chapter shall be held in accordance with IC 4-21.5-3.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-25
Repealed
(Repealed by P.L.128-2012, SEC.113.)

IC 31-27-4-26
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-4-27
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-4-28
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-4-29
Cessation of operation following revocation of license
Sec. 29. A foster family home shall cease operation when the license of the foster family home is revoked.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-30
Notice
Sec. 30. (a) After the license of a foster family home is revoked, the department shall notify in writing each person responsible for each child in care, to ensure that the children are removed from the foster family home.
(b) The written notice shall be sent to the last known address of the person responsible for the child in care and must state that the license of the foster family home has been revoked.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.33.
IC 31-27-4-31
Repealed
(Repealed by P.L.128-2012, SEC.114.)

IC 31-27-4-32
Grounds for revocation of license; waiver
Sec. 32. (a) The following constitute sufficient grounds for revocation of a license:
(1) A determination by the department of child abuse or neglect by:
(A) the licensee;
(B) an employee or a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee; or
(C) a person who is residing in the home of the licensee.
(2) A criminal conviction of the licensee for any of the following:
(A) A felony.
(B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child care center or child care home without a license under IC 12-17.2-5.
(D) A misdemeanor for operating a foster family home without a license under this chapter (or IC 12-17.4-4 before its repeal).
(3) A determination by the department that the licensee made false statements in the licensee's application for licensure.
(4) A determination by the department that the licensee made false statements in the records required by the department.
(5) A determination by the department that:
(A) the licensee;
(B) an employee or a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee; or
(C) a person residing in the licensee's residence;
previously operated a child care center or child care home without a license under IC 12-17.2-5 or a foster family home without a license under this chapter (or IC 12-17.4-4 before its repeal).
(6) A juvenile adjudication of the licensee for an act listed in section 13(a) of this chapter that, if committed by an adult, would be a felony.
(b) A license may also be revoked if an individual who resides in the residence of the licensee or an employee or volunteer of the licensee who has direct contact on a regular and continuous basis with children who are under the direct supervision of the licensee has had any of the following:
(1) A conviction of a felony described in section 13(a) of this chapter. (2) A conviction of any other felony or a misdemeanor relating to the health and safety of a child, unless the licensee is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection or to permit the individual to reside in the licensee's residence.
(3) A juvenile adjudication for an act listed in section 13(a) of this chapter that, if committed by an adult, would be a felony, unless the licensee is granted a waiver by the department to:
(A) employ or assign the individual as a volunteer in a position described in this subsection; or
(B) permit the individual to reside in the licensee's residence.
(c) In determining whether to grant a waiver under subsection (b), the department shall consider the following factors:
(1) The length of time that has passed since the disqualifying conviction.
(2) The severity, nature, and circumstances of the offense.
(3) Evidence of rehabilitation.
(4) The duties and qualifications required for the proposed employment positions or volunteer assignment.
(d) Notwithstanding subsection (b), if:
(1) a license could be revoked due to a criminal conviction of, or a determination of child abuse or neglect by, an employee or a volunteer of the licensee or an individual residing in the residence of the licensee; and
(2) the department determines that the employee or volunteer has been dismissed by the licensee within a reasonable time after the licensee became aware of the conviction or that the individual no longer resides in the licensee's residence;
the criminal conviction of, or determination of child abuse or neglect by, the former employee, former volunteer, or former household resident does not constitute a sufficient basis for the revocation of a license.
(e) The department may adopt rules to implement this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.55; P.L.162-2011, SEC.32.

IC 31-27-4-33
Compliance with rules; disciplinary sanctions; revocation of license
Sec. 33. (a) A licensee shall operate a foster family home in compliance with the rules established under this article and is subject to the disciplinary sanctions under subsection (b) if the department finds that the licensee has violated this article or a rule adopted under this article.
(b) After complying with the procedural provisions in sections 22 through 24 of this chapter, the department may revoke the license when the department finds that a licensee has committed a violation under subsection (a). However, the department shall permanently revoke the license of a licensee who has been convicted of any of the felonies described in section 13(a) of this chapter. The department may permanently revoke the license of a person who has been

convicted of a felony that is not described in section 13(a) of this chapter and for other reasons set forth in rules adopted by the department.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.34; P.L.162-2011, SEC.33; P.L.128-2012, SEC.115.

IC 31-27-4-34
Investigation of unlicensed home reports; enforcement
Sec. 34. (a) The department shall investigate a report of an unlicensed foster family home and report the department's findings to the attorney general and to the local office and the prosecuting attorney in the county where the foster family home is located.
(b) The attorney general or the department may do the following:
(1) Seek the issuance of a search warrant to assist in the investigation.
(2) File an action for injunctive relief.
(3) Seek in a civil action a civil penalty not to exceed one hundred dollars ($100) a day for each day a foster family home is operating without a license required under this article.
(c) The civil penalties collected under this section shall be deposited in the department of child services child care fund established by IC 31-25-2-16.
As added by P.L.145-2006, SEC.273. Amended by P.L.1-2007, SEC.203; P.L.128-2012, SEC.116.

IC 31-27-4-35
Notification of sexual contact or sex crime
Sec. 35. (a) A licensee must immediately contact the department if:
(1) a foster child less than sixteen (16) years of age, while living in a foster home, engages in or is the victim of sexual contact (as defined in IC 25-1-9-3.5);
(2) a foster child, while living in a foster home, is:
(A) charged with or adjudicated as having committed an act that would be a crime under IC 35-42-4 if committed by an adult;
(B) charged with or convicted of an offense under IC 35-42-4; or
(C) the victim of an offense under IC 35-42-4; or
(3) the licensee learns that a foster child has, before placement with the licensee, engaged in or been the victim of an act described in subdivision (1) or (2).
(b) The information provided to the department under subsection (a) must include:
(1) the name of the child;
(2) the date of the occurrence of the act if it can be determined;
(3) a description of the act;
(4) the name of the responding law enforcement agency if a law enforcement agency is contacted; and
(5) any other information the licensee determines is relevant. (c) Notwithstanding any other law, the department shall provide information described in subsection (b)(1) through (b)(4), whether received from a licensee or another reliable source, to:
(1) a prospective licensee before the placement of the foster child with that licensee; and
(2) each licensee with whom the foster child has previously been placed.
(d) The notification requirements of subsection (c) apply to a foster child who has:
(1) engaged in sexual contact (as defined in IC 25-1-9-3.5) if the foster child is less than sixteen (16) years of age;
(2) been charged with or adjudicated as having committed an act that would be a crime under IC 35-42-4 if committed by an adult; or
(3) been charged with or convicted of an offense under IC 35-42-4.
As added by P.L.145-2006, SEC.273.

IC 31-27-4-36
Violation of chapter
Sec. 36. A person who knowingly or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.145-2006, SEC.273.



CHAPTER 5. REGULATION OF GROUP HOMES

IC 31-27-5-2
Conditions for issuance of license
Sec. 2. (a) A license may be issued only if the group home is in substantial compliance with food, health, safety, and sanitation standards as determined under rules adopted by the department under IC 31-27-2-4 or in accordance with a variance or waiver approved by the department under IC 31-27-2-8.
(b) A license may be issued only if the group home is in compliance with the fire and life safety rules as determined by the state fire marshal under rules adopted by the department under IC 31-27-2-4 or in accordance with a variance or waiver approved by the department under IC 31-27-2-8.
(c) The department may issue a waiver or variance regarding a determination by the state fire marshal or the department under subsections (a) and (b).
As added by P.L.145-2006, SEC.273.

IC 31-27-5-3
Group home plat or deed restrictions
Sec. 3. (a) This section applies to:
(1) a restriction;
(2) a reservation;
(3) a condition;
(4) an exception; or
(5) a covenant;
that is created after June 30, 1990, in a subdivision plat, deed, or other instrument of or pertaining to the transfer, sale, lease, or use of property.
(b) This section applies to a group home that houses:
(1) not more than ten (10) children; and
(2) only children who are judicially determined to be either:
(A) children in need of services under IC 31-34-1 (or

IC 31-6-4-3 or IC 31-6-4-3.1 before their repeal); or
(B) children who have committed a delinquent act under IC 31-37-2-2, IC 31-37-2-3, or IC 31-37-2-5 (or IC 31-6-4-1(a)(2), IC 31-6-4-1(a)(3), or IC 31-6-4-1(a)(5) before their repeal).
(c) A restriction, a reservation, a condition, an exception, or a covenant in a subdivision plat, deed, or other instrument of or pertaining to the:
(1) transfer;
(2) sale;
(3) lease; or
(4) use;
of property that would permit the residential use of property but prohibit the use of that property as a group home is, to the extent of the prohibition, void for public policy reasons.
(d) The prohibition described in subsection (c) is void even if the prohibition is based on any of the following grounds:
(1) The group home is a business.
(2) The persons residing in the group home are not related.
(3) Any other reason.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-4
Apply for licenses; criminal history checks
Sec. 4. (a) An applicant must apply for a group home license on forms provided by the department.
(b) An applicant must submit the required information as part of the application.
(c) An applicant must submit with the application a statement attesting the following:
(1) Whether the applicant has been convicted of:
(A) a felony; or
(B) a misdemeanor relating to the health and safety of children.
(2) Whether the applicant has been charged with:
(A) a felony; or
(B) a misdemeanor relating to the health and safety of children;
during the pendency of the application.
(d) The department on behalf of an applicant, or, at the discretion of the department, an applicant, shall conduct a criminal history check of the following:
(1) Each individual who is an applicant.
(2) The director or manager of a facility where children will be placed.
(3) An employee or a volunteer of the applicant who has or will have direct contact on a regular and continuing basis with a child who is or will be placed in a facility operated by the applicant.
(e) If the applicant conducts a criminal history check under

subsection (d), the applicant shall:
(1) maintain records of the information it receives concerning each individual who is the subject of a criminal history check; and
(2) submit to the department a copy of the information the applicant receives concerning each person described in subsection (d)(1) through (d)(3).
(f) If the department conducts a criminal history check on behalf of an applicant under subsection (d), the department shall:
(1) determine whether the subject of a national fingerprint based criminal history check has a record of a:
(A) conviction for a felony;
(B) conviction for a misdemeanor relating to the health and safety of a child; or
(C) juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony;
(2) notify the applicant of the determination under subdivision (1) without identifying a specific offense or other identifying information concerning a conviction or juvenile adjudication contained in the national criminal history record information;
(3) submit to the applicant a copy of any state limited criminal history report that the department receives on behalf of any person described in subsection (d); and
(4) maintain a record of every report and all information it receives concerning a person described in subsection (d).
(g) Except as provided in subsection (h), a criminal history check described in subsection (d) is required only at the time an application for a new license or the renewal of an existing license is submitted.
(h) A criminal history check of a person described in subsection (d)(2) or (d)(3) must be completed on or before the date on which the subject of the check is employed or assigned as a volunteer or has direct contact on a regular and continuing basis with a child who is or will be placed in a facility operated by an applicant.
(i) The applicant is responsible for any fees associated with a criminal history check.
(j) The department shall, at the applicant's request, inform the applicant as to whether the department has or does not have a record of the person who is the subject of a criminal history check and whether the department has identified the person as an alleged perpetrator of abuse or neglect. The department may not provide to the applicant any details or personally identifying information contained in any child protective services investigation report.
(k) A person who is the subject of a criminal history check conducted in accordance with this section may request the state police department to provide the person with a copy of any state or national criminal history report concerning the person.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.56; P.L.162-2011, SEC.34; P.L.128-2012, SEC.117.
IC 31-27-5-5
Establishment of county group home; operation
Sec. 5. (a) A county may establish a child group home. The group home may be operated by:
(1) the county; or
(2) a public or private agency under contract with the county;
and must be operated under the rules adopted by the director under this article.
(b) This section does not affect the following:
(1) IC 31-31-1-1 or IC 31-40, requiring the county fiscal body to appropriate sufficient money to pay for services ordered by the juvenile court.
(2) IC 31-31-8, authorizing the juvenile court to establish detention and shelter care facilities.
(3) IC 12-13-5 and IC 12-19-1, requiring the department and the county office to provide care and treatment for delinquent children and children in need of services.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-6
Grounds for denial of license applications; waiver
Sec. 6. (a) The following constitute sufficient grounds for a denial of a license application:
(1) A determination by the department of child abuse or neglect by:
(A) the applicant; or
(B) an employee or a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant.
(2) A criminal conviction of the applicant, or the director or manager of a facility where children will be placed by the applicant, for any of the following:
(A) A felony.
(B) A misdemeanor related to the health and safety of a child.
(C) A misdemeanor for operating a child caring institution, foster family home, group home, or child placing agency without a license under this article (or IC 12-17.4 before its repeal).
(D) A misdemeanor for operating a child care center or child care home without a license under IC 12-17.2.
(3) A determination by the department that the applicant made false statements in the applicant's application for licensure.
(4) A determination by the department that the applicant made false statements in the records required by the department.
(5) A determination by the department that:
(A) the applicant; or
(B) an employee or a volunteer of the applicant who has direct contact, on a regular and continuous basis, with

children who are under the direct supervision of the applicant;
previously operated a home or facility without a license required under any applicable provision of this article (or IC 12-17.4 before its repeal) or IC 12-17.2.
(6) A juvenile adjudication of the applicant for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony.
(b) An application for a license may also be denied if an employee or volunteer of the applicant who has direct contact on a regular and continuous basis with children who are under the direct supervision of the applicant has had any of the following:
(1) A conviction of a felony described in IC 31-27-4-13(a).
(2) A conviction of any other felony or a misdemeanor relating to the health and safety of a child, unless the applicant is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(3) A juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony, unless the applicant is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(c) In determining whether to grant a waiver under subsection (b), the department shall consider the following factors:
(1) The length of time that has passed since the disqualifying conviction.
(2) The severity, nature, and circumstances of the offense.
(3) Evidence of rehabilitation.
(4) The duties and qualifications required for the proposed employment positions or volunteer assignment.
(d) Notwithstanding subsection (a) or (b), if:
(1) a license application could be denied due to a criminal conviction of, or a determination of child abuse or neglect by, an employee or a volunteer of the applicant; and
(2) the department determines that the employee or volunteer has been dismissed before the employee or volunteer has direct contact on a regular and continuing basis with a child who is or will be placed in a facility by the applicant;
the criminal conviction of, or determination of child abuse or neglect by, the former employee or former volunteer does not constitute a sufficient basis for the denial of a license application.
(e) The department may adopt rules to implement this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.57; P.L.162-2011, SEC.35; P.L.128-2012, SEC.118.

IC 31-27-5-7
Incomplete applications
Sec. 7. The department may not act on an incomplete application. The department shall return an incomplete application with a notation concerning omissions. The return of an incomplete

application is without prejudice.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-8
Investigation of applicants
Sec. 8. The department shall investigate a person seeking licensure to determine whether the person is in compliance with this article and the rules adopted under this article. The investigation shall be conducted at a reasonable time and in a reasonable manner in announced or unannounced visits. Activities may include onsite inspections, record reading, observation, and interviewing. The department may require that evidence of compliance with the rules be presented in a form and manner specified in the rules.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-9
Issuance of license
Sec. 9. The department shall issue a license to a person who meets all of the license requirements when an investigation shows the applicant to be in compliance under this article.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-10
Eligibility of waivers and variances
Sec. 10. A group home may be eligible to receive a waiver or variance from the requirements of this chapter by complying with IC 31-27-2-8.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-11
Waiver of maximum group home stay
Sec. 11. (a) The department may grant a waiver of the twenty (20) day maximum stay for a child if the group home licensed as a shelter care facility applies for the waiver before the expiration of the twenty (20) day period.
(b) The group home shall document in the request for a waiver that the waiver is in the best interest of the child.
As added by P.L.145-2006, SEC.273. Amended by P.L.48-2012, SEC.32.

IC 31-27-5-12
Denial of license
Sec. 12. (a) The department shall deny a license when an applicant fails to meet the requirements for a license.
(b) The department shall send the applicant written notice by certified mail that the application has been denied and give the reasons for the denial.
(c) An administrative hearing concerning the denial of a license shall be provided upon written request by the applicant. The request must be made not more than thirty (30) days after the applicant

receives the written notice under subsection (b).
(d) An administrative hearing shall be held in accordance with IC 4-21.5-3.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.119.

IC 31-27-5-13
Investigation of unlicensed premises
Sec. 13. The department shall investigate any premises that the department has reason to believe are being used for child care without a license in circumstances where a license is required.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-14
Duration of license; limitations; renewal; public display
Sec. 14. (a) A license for a group home expires four (4) years after the date of issuance, unless the license is revoked or voluntarily returned.
(b) A license issued under this chapter:
(1) is not transferable;
(2) applies only to the licensee and the location stated in the application; and
(3) remains the property of the department.
(c) A current license shall be publicly displayed.
(d) If a licensee submits a timely application for renewal, the current license remains in effect until the department issues a license or denies the application.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.35; P.L.128-2012, SEC.120.

IC 31-27-5-15
Probationary status; duration; expiration; extension
Sec. 15. (a) The department may place a licensee on probationary status if the licensee is temporarily unable to comply with a rule and if:
(1) the noncompliance does not present an immediate threat to the health and well-being of the children in the care of the licensee;
(2) the licensee files a plan with the department, the state department of health, or the state fire marshal to correct the areas of noncompliance within the probationary period; and
(3) the department, the state department of health, or the state fire marshal approves the plan.
(b) A probationary status period is for not more than six (6) months. However, the department may extend a probationary status period for one (1) additional period of six (6) months.
(c) At the expiration of a probationary status period, the department shall:
(1) reactivate the license to the end of the original term of the license; (2) extend the probationary status period as permitted in subsection (b); or
(3) revoke the license.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.36.

IC 31-27-5-16
Inspections
Sec. 16. The department and the state fire marshal shall do the following:
(1) Make annual onsite inspections.
(2) Keep written records of the monitoring activities and inspections.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-17
Cooperation by licensees
Sec. 17. A licensee shall cooperate with the department, the state fire marshal, and any other state agency working on behalf of the department in carrying out the activities required by section 16 of this chapter, including permitting the department, the state fire marshal, or any other state agency working on behalf of the department to conduct announced or unannounced inspections.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.121.

IC 31-27-5-18
Records
Sec. 18. (a) A licensee shall keep records required by the department regarding each child in the control and care of the licensee and shall report to the department, upon request, the facts the department requires with reference to children.
(b) The department shall keep records regarding children and facts learned about children and the children's parents or relatives confidential.
(c) The following have access to records regarding children and facts learned about children:
(1) A state agency involved in the licensing of the group home.
(2) A legally mandated child protection agency.
(3) A law enforcement agency.
(4) An agency having the legal responsibility to care for a child placed at the group home.
(5) The parent, guardian, or custodian of the child at the group home.
(6) A citizen review panel established under IC 31-25-2-20.4.
(7) The department of child services ombudsman established by IC 4-13-19-3.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.58; P.L.182-2009(ss), SEC.376.
IC 31-27-5-19
Notice of enforcement actions; informal meetings
Sec. 19. Except as provided in section 29 of this chapter, the department shall give a licensee thirty (30) days written notice by certified mail of an enforcement action. The licensee shall also be provided with the opportunity for an informal meeting with the department. The licensee must request the meeting not more than ten (10) working days after receipt of the certified notice.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-20
Administrative hearings
Sec. 20. An administrative hearing concerning the decision of the department to impose a sanction under this chapter shall be provided upon a written request by the licensee. The request must be made not more than thirty (30) days after the licensee receives notice under section 19 of this chapter. The written request must be made separately from an informal meeting request made under section 19 of this chapter.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.122.

IC 31-27-5-21
Procedure for administrative hearings
Sec. 21. A hearing requested under section 20 of this chapter shall be held under IC 4-21.5-3.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-22
Repealed
(Repealed by P.L.128-2012, SEC.123.)

IC 31-27-5-23
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-5-24
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-5-25
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-5-26
Cessation of operation upon revocation of license
Sec. 26. A group home shall cease operation when the license of the group home is revoked.
As added by P.L.145-2006, SEC.273.
IC 31-27-5-27
Notice
Sec. 27. (a) After the license of a group home is revoked, the department shall notify in writing each person responsible for each child in care to ensure that the children are removed from the group home.
(b) The written notice shall be sent to the last known address of the person responsible for the child in care and shall state that the license of the group home has been revoked.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.37.

IC 31-27-5-28
Repealed
(Repealed by P.L.128-2012, SEC.124.)

IC 31-27-5-29
Investigation of noncompliance; injunctions; corrective action plans; removal of children; informal meetings
Sec. 29. (a) The department shall investigate a report of a licensed group home's noncompliance with this article and the rules adopted under this article. If there is reasonable cause to believe that noncompliance with this article and rules adopted under this article creates an imminent danger of serious bodily injury to a child or an imminent danger to the health of a child, the department shall report its findings to the attorney general and to the local office and the prosecuting attorney in the county where the group home is located.
(b) The attorney general or the department may do the following:
(1) Seek the issuance of a search warrant to assist in the investigation.
(2) File an action for injunctive relief to stop the operation of a group home if there is reasonable cause to believe that the group home's noncompliance with this article and the rules adopted under this article creates an imminent danger of serious bodily injury to a child or an imminent danger to the health of a child.
(c) The department may require a plan of corrective action for emergency protection of children described in subsection (b).
(d) The department may provide for the removal of children from a group home described in subsection (b).
(e) An opportunity for an informal meeting with the department shall be available after injunctive relief is ordered under subsection (b)(2).
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.125.

IC 31-27-5-30
Expiration of injunctions for noncompliance
Sec. 30. A court order granted under section 29(b)(2) of this chapter expires upon the later of the following: (1) Sixty (60) days after the order is issued.
(2) When a final departmental decision is issued under sections 20 through 21 of this chapter if notice of an enforcement action is issued under section 19 of this chapter.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.126.

IC 31-27-5-31
Grounds for revocation of licenses; waiver
Sec. 31. (a) The following constitute sufficient grounds for revocation of a license:
(1) A determination by the department of child abuse or neglect by:
(A) the licensee; or
(B) an employee or a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee.
(2) A criminal conviction of the licensee, or the director or manager of a facility where children will be placed by the licensee, for any of the following:
(A) A felony.
(B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child caring institution, foster family home, group home, or child placing agency without a license under this article (or IC 12-17.4 before its repeal).
(D) A misdemeanor for operating a child care center or child care home without a license under IC 12-17.2.
(3) A determination by the department that the licensee made false statements in the licensee's application for licensure.
(4) A determination by the department that the licensee made false statements in the records required by the department.
(5) A determination by the department that:
(A) the licensee; or
(B) an employee or volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee;
previously operated a home or facility without a license required under any applicable provision of this article (or IC 12-17.4 before its repeal) or IC 12-17.2.
(6) A juvenile adjudication of the licensee for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony.
(b) A license may also be revoked if an employee or volunteer of the licensee who has direct contact on a regular and continuous basis with children who are under the direct supervision of the licensee has had any of the following:
(1) A conviction of a felony described in IC 31-27-4-13(a).
(2) A conviction of any other felony or a misdemeanor relating to the health and safety of a child, unless the licensee is granted

a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(3) A juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony, unless the licensee is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(c) In determining whether to grant a waiver under subsection (b), the department shall consider the following factors:
(1) The length of time that has passed since the disqualifying conviction.
(2) The severity, nature, and circumstances of the offense.
(3) Evidence of rehabilitation.
(4) The duties and qualifications required for the proposed employment positions or volunteer assignment.
(d) Notwithstanding subsection (a) or (b), if:
(1) a license could be revoked due to a criminal conviction of, or a determination of child abuse or neglect by, an employee or a volunteer of the licensee; and
(2) the department determines that the employee or volunteer has been dismissed by the licensee within a reasonable time after the licensee became aware of the conviction;
the criminal conviction of, or determination of child abuse or neglect by, the former employee or former volunteer does not constitute a sufficient basis for the revocation of a license.
(e) The department may adopt rules to implement this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.59; P.L.162-2011, SEC.36.

IC 31-27-5-32
Compliance with rules; disciplinary sanctions; revocation of license
Sec. 32. (a) A licensee shall operate a group home in compliance with the rules established under this article and is subject to the disciplinary sanctions under subsection (b) if the department finds that the licensee has violated this article or a rule adopted under this article.
(b) After complying with the procedural provisions in sections 19 through 21 of this chapter, the department may revoke the license when the department finds that a licensee has committed a violation under subsection (a).
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.38; P.L.128-2012, SEC.127.

IC 31-27-5-33
Investigation of unlicensed group homes; injunctions; civil penalties
Sec. 33. (a) The department shall investigate a report of an unlicensed group home and report the department's findings to the attorney general and to the local office and the prosecuting attorney in the county where the group home is located. (b) The attorney general or the department may do the following:
(1) Seek the issuance of a search warrant to assist in the investigation.
(2) File an action for injunctive relief to stop the operation of a group home if there is reasonable cause to believe that the group home is operating without a license required under this article.
(3) Seek in a civil action a civil penalty not to exceed one hundred dollars ($100) a day for each day a group home is operating without a license required under this article.
(c) An opportunity for an informal meeting with the department shall be available after injunctive relief is ordered under subsection (b)(2).
(d) The civil penalties collected under this section shall be deposited in the department of child services child care fund established by IC 31-25-2-16.
As added by P.L.145-2006, SEC.273. Amended by P.L.1-2007, SEC.204; P.L.128-2012, SEC.128.

IC 31-27-5-34
Expiration of injunctions for unlicensed operation
Sec. 34. A court order granted under section 33(b)(2) of this chapter expires when the group home is issued a license.
As added by P.L.145-2006, SEC.273.

IC 31-27-5-35
Violations of chapter
Sec. 35. A person who knowingly or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.145-2006, SEC.273.



CHAPTER 6. REGULATION OF CHILD PLACING AGENCIES

IC 31-27-6-2
Apply for licenses; criminal history checks
Sec. 2. (a) An applicant must apply for a child placing agency license on forms provided by the department.
(b) An applicant must submit the required information as part of the application.
(c) The applicant must submit with the application a statement attesting the following:
(1) Whether the applicant has been convicted of:
(A) a felony; or
(B) a misdemeanor relating to the health and safety of children.
(2) Whether the applicant has been charged with:
(A) a felony; or
(B) a misdemeanor relating to the health and safety of children;
during the pendency of the application.
(d) The department on behalf of an applicant, or, at the discretion of the department, an applicant, shall conduct a criminal history check of the following:
(1) Each individual who is an applicant.
(2) The director or manager of a facility where children will be placed.
(3) An employee or a volunteer of the applicant who has or will have direct contact on a regular and continuing basis with a child who is or will be placed in a facility operated by the applicant.
(e) If the applicant conducts a criminal history check under subsection (d), the applicant shall:
(1) maintain records of the information it receives concerning each individual who is the subject of a criminal history check; and (2) submit to the department a copy of the information it receives concerning each person described in subsection (d)(1) through (d)(3).
(f) If the department conducts a criminal history check on behalf of an applicant under subsection (d), the department shall:
(1) determine whether the subject of a national fingerprint based criminal history check has a record of a:
(A) conviction for a felony;
(B) conviction for a misdemeanor relating to the health and safety of a child; or
(C) juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony;
(2) notify the applicant of the determination under subdivision (1) without identifying a specific offense or other identifying information concerning a conviction or juvenile adjudication contained in the national criminal history record information;
(3) submit to the applicant a copy of any state limited criminal history report that the department receives on behalf of any person described in subsection (d); and
(4) maintain a record of every report and all information the department receives concerning a person described in subsection (d).
(g) Except as provided in subsection (h), a criminal history check described in subsection (d) is required only at the time an application for a new license or the renewal of an existing license is submitted.
(h) A criminal history check of a person described in subsection (d)(2) or (d)(3) must be completed on or before the date on which the subject of the check is employed or assigned as a volunteer, or has direct contact on a regular and continuing basis with a child who is or will be placed in a facility operated by an applicant.
(i) The applicant or facility is responsible for any fees associated with a criminal history check.
(j) The department shall, at the applicant's request, inform the applicant whether the department has or does not have a record of the person who is the subject of a criminal history check and if the department has identified the person as an alleged perpetrator of abuse or neglect. The department may not provide to the applicant any details or personally identifying information contained in any child protective investigation report.
(k) A person who is the subject of a criminal history check conducted in accordance with this section may request the state police department to provide the person with a copy of any state or national criminal history report concerning the person.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.60; P.L.162-2011, SEC.37; P.L.128-2012, SEC.129.

IC 31-27-6-3
Grounds for denial of license applications; waiver
Sec. 3. (a) The following constitute sufficient grounds for denial

of a license application:
(1) A determination by the department of child abuse or neglect by:
(A) the applicant; or
(B) an employee or a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant.
(2) A criminal conviction of the applicant, or the director or manager of a facility where children will be placed by the licensee, for any of the following:
(A) A felony.
(B) A misdemeanor related to the health and safety of a child.
(C) A misdemeanor for operating a child caring institution, foster family home, group home, or child placing agency without a license under this article (or IC 12-17.4 before its repeal).
(D) A misdemeanor for operating a child care center or child care home without a license under IC 12-17.2.
(3) A determination by the department that the applicant made false statements in the applicant's application for licensure.
(4) A determination by the department that the applicant made false statements in the records required by the department.
(5) A determination by the department that:
(A) the applicant; or
(B) an employee or a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant;
previously operated a home or facility without a license required under any applicable provision of this article (or IC 12-17.4 before its repeal) or IC 12-17.2.
(6) A juvenile adjudication of the applicant for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony.
(b) An application for a license may also be denied if an employee or volunteer of the applicant who has direct contact on a regular and continuous basis with children who are under the direct supervision of the applicant has had any of the following:
(1) A conviction of a felony described in IC 31-27-4-13(a).
(2) A conviction of any other felony or a misdemeanor relating to the health and safety of a child, unless the applicant is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(3) A juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony, unless the applicant is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection. (c) In determining whether to grant a waiver under subsection (b), the department shall consider the following factors:
(1) The length of time that has passed since the disqualifying conviction.
(2) The severity, nature, and circumstances of the offense.
(3) Evidence of rehabilitation.
(4) The duties and qualifications required for the proposed employment positions or volunteer assignment.
(d) Notwithstanding subsection (a) or (b), if:
(1) a license application could be denied due to a criminal conviction of, or a determination of child abuse or neglect by, an employee or a volunteer of the applicant; and
(2) the department determines that the employee or volunteer has been dismissed before the employee or volunteer has direct contact on a regular and continuing basis with a child who is or will be placed in a facility operated by the applicant;
the criminal conviction of, or determination of child abuse or neglect by, the former employee or former volunteer does not constitute a sufficient basis for the denial of a license application.
(e) The department may adopt rules to implement this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.61; P.L.162-2011, SEC.38; P.L.128-2012, SEC.130.

IC 31-27-6-4
Incomplete applications
Sec. 4. The department may not act on an incomplete application. The department shall return an incomplete application with a notation concerning omissions. The return of an incomplete application is without prejudice.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-5
Investigation of applicants
Sec. 5. The department shall investigate a person seeking licensure to determine whether the person is in compliance with this article and the rules adopted under this article. The investigation shall be conducted at a reasonable time and in a reasonable manner in announced or unannounced visits. Activities may include onsite inspections, record reading, observation, and interviewing. The department may require that evidence of compliance with the rules adopted under this article be presented in a form and manner specified in the rules.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-6
Issuance of license
Sec. 6. The department shall issue a license to a person who meets all of the license requirements when an investigation shows the applicant to be in compliance under this article.
As added by P.L.145-2006, SEC.273.
IC 31-27-6-7
Eligibility for waivers and variances
Sec. 7. A child placing agency may be eligible to receive a waiver or variance from the requirements of this chapter by complying with IC 31-27-2-8.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-8
Denial of license
Sec. 8. (a) The department shall deny a license when an applicant fails to meet the requirements for a license.
(b) If the department denies an applicant a license under subsection (a), the department shall send the applicant written notice by certified mail that the application has been denied and give the reasons for the denial.
(c) An administrative hearing concerning the denial of a license shall be provided upon written request by the applicant. The request must be made not more than thirty (30) days after the applicant receives the written notice under subsection (b).
(d) An administrative hearing shall be held in accordance with IC 4-21.5-3.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.131.

IC 31-27-6-9
Investigation of unlicensed premises
Sec. 9. The department is responsible for investigating any premises that the department has reason to believe are being used for child care without a license in circumstances where a license is required.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-10
Duration of license; limitations; renewal
Sec. 10. (a) A license for a child placing agency expires four (4) years after the date of issuance, unless the license is revoked or voluntarily returned.
(b) A license issued under this chapter:
(1) is not transferable;
(2) applies only to the licensee and the location stated in the application; and
(3) remains the property of the department.
(c) A child placing agency shall have the child placing agency's license available for inspection.
(d) If a licensee submits a timely application for renewal, the current license shall remain in effect until the department issues a license or denies the application.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.39; P.L.128-2012, SEC.132.
IC 31-27-6-11
Probationary status; duration; expiration; extension
Sec. 11. (a) The department may place a licensee on probationary status if the licensee is temporarily unable to comply with a rule and if:
(1) the noncompliance does not present an immediate threat to the health and well-being of the children in the care of the licensee;
(2) the licensee files a plan with the department to correct the areas of noncompliance within the probationary period; and
(3) the department approves the plan.
(b) A probationary status period is for not more than six (6) months. However, the department may extend a probationary status period for one (1) additional period of six (6) months.
(c) At the expiration of a probationary status period, the department shall:
(1) reactivate the license to the end of the original term of the license;
(2) extend the probationary status period as permitted in subsection (b); or
(3) revoke the original license.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.40.

IC 31-27-6-12
Inspections of agencies
Sec. 12. The department may conduct an inspection of a child placing agency for the sole purpose of inquiry into matters as stated in the rules, including those directly affecting the health, safety, treatment, and general well-being of the children protected under this article.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-13
Records of monitoring activities and inspections
Sec. 13. The department shall keep written records of the department's monitoring activities and onsite inspections.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-14
Cooperation by licensees
Sec. 14. The licensee shall cooperate with the department and any other state agency working on behalf of the department in carrying out the activities required by sections 12 through 13 of this chapter, including permitting the department to conduct announced or unannounced inspections.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.133.

IC 31-27-6-15 Records regarding children
Sec. 15. (a) A licensee shall keep records required by the department regarding each child in the control and care of the licensee and shall report to the department upon request the facts the department requires with reference to children.
(b) The department shall keep records regarding children and facts learned about children and the children's parents or relatives confidential.
(c) The following have access to records regarding children and facts learned about children:
(1) A state agency involved in the licensing of the child placing agency.
(2) A legally mandated child protection agency.
(3) A law enforcement agency.
(4) A citizen review panel established under IC 31-25-2-20.4.
(5) The department of child services ombudsman established by IC 4-13-19-3.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.62; P.L.182-2009(ss), SEC.377.

IC 31-27-6-16
Notice of enforcement actions
Sec. 16. The department shall give a licensee thirty (30) days written notice by certified mail of an enforcement action. The licensee shall also be provided with the opportunity for an informal meeting with the department. The licensee must request the meeting not more than ten (10) working days after receipt of the certified notice.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-17
Administrative hearings
Sec. 17. An administrative hearing concerning the decision of the department to impose a sanction under this chapter shall be provided upon a written request by the licensee. The request must be made not more than thirty (30) days after the licensee receives notice under section 16 of this chapter. The written request must be made separately from an informal meeting request made under section 16 of this chapter.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.134.

IC 31-27-6-18
Procedure for administrative hearings
Sec. 18. A hearing requested under section 17 of this chapter shall be held in accordance with IC 4-21.5-3.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-19
Repealed (Repealed by P.L.128-2012, SEC.135.)

IC 31-27-6-20
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-6-21
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-6-22
Repealed
(Repealed by P.L.146-2006, SEC.60.)

IC 31-27-6-23
Cessation of operation upon revocation of license
Sec. 23. A child placing agency shall cease operation when the license of the child placing agency is revoked.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-24
Notice
Sec. 24. (a) After the license of a child placing agency is revoked, the department shall notify in writing each person responsible for each child in care to ensure that the children are removed from the child placing agency.
(b) The written notice shall be sent to the last known address of the person responsible for the child in care and must state that the license of the child placing agency has been revoked.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.41.

IC 31-27-6-25
Repealed
(Repealed by P.L.128-2012, SEC.136.)

IC 31-27-6-26
Investigation of noncompliance; injunctions; corrective action plans; informal meetings
Sec. 26. (a) The department shall investigate a report of a licensed child placing agency's noncompliance with this article and the rules adopted under this article. If there is reasonable cause to believe that a licensee's noncompliance with this article and rules adopted under this article creates an imminent danger of serious bodily injury to a child or an imminent danger to the health of a child, the department shall report the department's findings to the attorney general and to the local office and the prosecuting attorney in the county where the child placing agency is located.
(b) The attorney general or the department may do the following:
(1) Seek the issuance of a search warrant to assist in the

investigation.
(2) File an action for injunctive relief to stop the operation of a child placing agency if there is reasonable cause to believe that a licensee's noncompliance with this article and the rules adopted under this article creates an imminent danger of serious bodily injury to a child or an imminent danger to the health of a child.
(c) The department may require a plan of corrective action, including a hold on new placements, for emergency protection of the children described in subsection (b).
(d) An opportunity for an informal meeting with the department shall be available after injunctive relief is ordered under subsection (b)(2).
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.137.

IC 31-27-6-27
Expiration of injunctions for noncompliance
Sec. 27. A court order granted under section 26(b)(2) of this chapter expires upon the later of the following:
(1) Sixty (60) days after the order is issued.
(2) When a final department decision is issued under sections 16 through 18 of this chapter if notice of an enforcement action is issued under section 16 of this chapter.
As added by P.L.145-2006, SEC.273. Amended by P.L.128-2012, SEC.138.

IC 31-27-6-28
Grounds for revocation of licenses; waiver
Sec. 28. (a) The following constitute sufficient grounds for revocation of a license:
(1) A determination by the department of child abuse or neglect (as defined in IC 31-9-2-14) by:
(A) the licensee; or
(B) an employee or a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee.
(2) A criminal conviction of the licensee, or the director or manager of a facility where children will be placed by the licensee, for any of the following:
(A) A felony.
(B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child caring institution, foster family home, group home, or child placing agency without a license under this article (or IC 12-17.4 before its repeal).
(D) A misdemeanor for operating a child care center or child care home without a license under IC 12-17.2.
(3) A determination by the department that the licensee made false statements in the licensee's application for licensure. (4) A determination by the department that the licensee made false statements in the records required by the department.
(5) A determination by the department that:
(A) the licensee; or
(B) an employee or a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee;
previously operated a home or facility without a license required under any applicable provision of this article (or IC 12-17.4 before its repeal) or IC 12-17.2.
(6) A juvenile adjudication of a licensee for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony.
(b) A license may also be revoked if an employee or volunteer of the licensee who has direct contact on a regular and continuous basis with children who are under the direct supervision of the licensee has had any of the following:
(1) A conviction of a felony described in IC 31-27-4-13(a).
(2) A conviction of any other felony or a misdemeanor relating to the health and safety of a child, unless the licensee is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(3) A juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony, unless the licensee is granted a waiver by the department to employ or assign the person as a volunteer in a position described in this subsection.
(c) In determining whether to grant a waiver under subsection (b), the department shall consider the following factors:
(1) The length of time that has passed since the disqualifying conviction.
(2) The severity, nature, and circumstances of the offense.
(3) Evidence of rehabilitation.
(4) The duties and qualifications required for the proposed employment positions or volunteer assignment.
(d) Notwithstanding subsection (a) or (b), if:
(1) a license could be revoked due to a criminal conviction of, or a determination of child abuse or neglect by, an employee or a volunteer of the licensee; and
(2) the department determines that the employee or volunteer has been dismissed by the licensee within a reasonable time after the licensee became aware of the conviction or determination;
the criminal conviction of, or determination of child abuse or neglect by, the former employee or former volunteer does not constitute a sufficient basis for the revocation of a license.
(e) The department may adopt rules to implement this section.
As added by P.L.145-2006, SEC.273. Amended by P.L.138-2007, SEC.63; P.L.162-2011, SEC.39.
IC 31-27-6-29
Compliance with rules; disciplinary sanctions; revocation of license
Sec. 29. (a) A licensee shall operate a child placing agency in compliance with the rules established under this article and is subject to the disciplinary sanctions under subsection (b) if the department finds that the licensee has violated this article or a rule adopted under this article.
(b) After complying with the procedural provisions in sections 16 through 18 of this chapter, the department may revoke the license when the department finds that a licensee has committed a violation under subsection (a).
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.42; P.L.128-2012, SEC.139.

IC 31-27-6-30
Investigation of unlicensed operation; injunctions; civil penalties
Sec. 30. (a) The department shall investigate a report of an unlicensed child placing agency and report the department's findings to the attorney general and to the local office and the prosecuting attorney in the county where the child placing agency is located.
(b) The attorney general or the department may do the following:
(1) Seek the issuance of a search warrant to assist in the investigation.
(2) File an action for injunctive relief to stop the operation of a child placing agency if there is reasonable cause to believe that the child placing agency is operating without a license required under this article.
(3) Seek in a civil action a civil penalty not to exceed one hundred dollars ($100) a day for each day a child placing agency is operating without a license required under this article.
(c) An opportunity for an informal meeting with the department shall be available after injunctive relief is ordered under subsection (b)(2).
(d) The civil penalties collected under this section shall be deposited in the department of child services child care fund, established by IC 31-25-2-16.
As added by P.L.145-2006, SEC.273. Amended by P.L.1-2007, SEC.205; P.L.128-2012, SEC.140.

IC 31-27-6-31
Expiration of injunctions for unlicensed operation
Sec. 31. A court order granted under section 30(b)(2) of this chapter expires when the child placing agency is issued a license.
As added by P.L.145-2006, SEC.273.

IC 31-27-6-32
Violations of chapter
Sec. 32. A person who knowingly or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.145-2006, SEC.273.






ARTICLE 28. CHILD SERVICES: FOSTER CARE AND PLACEMENT OF CHILDREN

CHAPTER 1. HEALTH SUMMARY RECORDS OF CHILDREN RECEIVING FOSTER CARE

IC 31-28-1-2
"Provider"
Sec. 2. As used in this chapter, "provider" has the meaning set forth in IC 16-39-7-1.
As added by P.L.145-2006, SEC.274.

IC 31-28-1-3
Health summary record; contents
Sec. 3. The local office of the county in which a foster child resides shall maintain a health summary record for the foster child. The provider that has provided ongoing care to the child shall complete the record. The record must include the following:
(1) A summary of health care provided to the child.
(2) Recommendations for future health care needs of the child.
As added by P.L.145-2006, SEC.274. Amended by P.L.128-2012, SEC.142.

IC 31-28-1-4
Transfer of records
Sec. 4. The local office shall obtain the record from the provider required under section 3 of this chapter when the child:
(1) is placed in foster care; and
(2) is returned to the natural parents, adopted, or placed in another permanent plan.
As added by P.L.145-2006, SEC.274. Amended by P.L.128-2012, SEC.143.

IC 31-28-1-5
Forms
Sec. 5. The department shall provide the necessary forms to each provider to carry out the purposes of this chapter.
As added by P.L.145-2006, SEC.274.



CHAPTER 2. MEDICAL RECORDS OF CHILDREN RECEIVING FOSTER CARE

IC 31-28-2-2
Medical treatment records; forms
Sec. 2. (a) If medical care is provided to a child who receives foster care, the person who has custody of the child shall inform the provider that the provider is required to file a copy of:
(1) the form provided under IC 31-28-3; and
(2) the child's medical treatment record for the medical care;
with the local office in which the child resides.
(b) The provider shall file the form and record with the local office.
As added by P.L.145-2006, SEC.274. Amended by P.L.128-2012, SEC.145.

IC 31-28-2-3
Maintenance of records
Sec. 3. The local office shall maintain the medical treatment records filed under section 2 of this chapter.
As added by P.L.145-2006, SEC.274. Amended by P.L.128-2012, SEC.146.

IC 31-28-2-4
Copies to foster parents
Sec. 4. The local office shall provide a copy of the medical treatment records filed under section 2 of this chapter to the person who provides foster care to a child.
As added by P.L.145-2006, SEC.274. Amended by P.L.128-2012, SEC.147.



CHAPTER 3. MEDICAL PASSPORT PROGRAM FOR CHILD RECEIVING FOSTER CARE

IC 31-28-3-2
Medical passport program
Sec. 2. The department shall establish a medical passport program for children who receive foster care. Under the program, the department shall do the following:
(1) Maintain a record of medical care provided to a foster child.
(2) Facilitate a provider in providing appropriate care to a foster child.
(3) Allow foster parents to authorize routine and emergency medical care to a foster child.
(4) Provide forms for a provider to submit to the local office under IC 31-28-2.
As added by P.L.145-2006, SEC.274. Amended by P.L.128-2012, SEC.149.

IC 31-28-3-3
Issuance and maintenance of passport
Sec. 3. (a) The local office shall issue the medical passport to a foster child when the child is placed in foster care. The passport must remain with the child until the child is:
(1) returned to the natural parents;
(2) adopted; or
(3) placed in another permanent plan.
(b) When a child is placed under subsection (a)(1), (a)(2), or (a)(3), the medical passport shall be returned to the local office that issued the passport.
As added by P.L.145-2006, SEC.274. Amended by P.L.128-2012, SEC.150.

IC 31-28-3-4
Administrative rules
Sec. 4. The director of the department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.145-2006, SEC.274.



CHAPTER 4. INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

ARTICLE I. PURPOSE AND POLICY

ARTICLE II. DEFINITIONS

mentally ill, mentally defective, or epileptic or any institution primarily educational in character, and a hospital or other medical facility.

ARTICLE III. CONDITIONS FOR PLACEMENT

ARTICLE IV. PENALTY FOR ILLEGAL PLACEMENT

ARTICLE V. RETENTION OF JURISDICTION

sending agency would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting, or is discharged with the concurrence of the appropriate authority in the receiving state. The jurisdiction shall also include the power to effect or cause the child's return or transfer to another location and custody as provided by law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of placement. Nothing contained in this compact shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed within the receiving state.
(b) When a sending agency is a public agency, the sending agency may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one (1) or more services in respect of such case by the latter as agent for the sending agency.
(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state. This compact does not prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a).

ARTICLE VI. INSTITUTIONAL

CARE OF DELINQUENT CHILDREN

ARTICLE VII. COMPACT ADMINISTRATOR

ARTICLE VIII. LIMITATIONS

state under any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between the states which has the force of law.

ARTICLE IX. ENACTMENT AND WITHDRAWAL

ARTICLE X. CONSTRUCTION AND SEVERABILITY

IC 31-28-4-1.5
Application of chapter until state withdraws from compact
Sec. 1.5. (a) This chapter remains in effect with respect to any state, territory, or possession of the United States, for the District of Columbia, or for the Commonwealth of Puerto Rico if the state, territory, or possession or the district or commonwealth has not adopted the interstate compact for the placement of children under IC 31-28-6. This chapter remains in effect until the governor gives written notice of the withdrawal of Indiana from the compact set forth in section 1 of this chapter to the governor of each other jurisdiction that is a party to the compact set forth in section 1 of this chapter.
(b) IC 31-28-6 shall be used for the interstate placement of children for a state, territory, or possession of the United States, for the District of Columbia, or for the Commonwealth of Puerto Rico if the state, territory, possession, district, or commonwealth has

adopted the interstate compact for the placement of children in the format found in IC 31-28-6.
As added by P.L.143-2008, SEC.10.

IC 31-28-4-2
Financial responsibility for placed children
Sec. 2. Financial responsibility for a child placed under the provisions of the interstate compact on the placement of children shall be determined in accordance with Article V. However, for the partial or complete default of performance, the provisions of IC 31-2-1 (before its repeal), IC 31-1.5 (before its repeal), IC 31-18, IC 12-14-22-9, and IC 12-14-22-10 also may be invoked. In any appropriate case, financial support or contribution may be obtained by an appropriate agency in Indiana under IC 31-40 to aid in the discharge of the financial obligations of a sending agency that has placed a child in another state under the compact.
As added by P.L.145-2006, SEC.274.

IC 31-28-4-3
"Appropriate public authorities"; notices; responsibility
Sec. 3. The "appropriate public authorities" as used in Article III of the interstate compact on the placement of children (section 1 of this chapter), with reference to this state, means the department, and the department shall receive and act with reference to notices required by Article III.
As added by P.L.145-2006, SEC.274.

IC 31-28-4-4
"Appropriate authority in receiving state"
Sec. 4. As used in paragraph (a) of Article V of the interstate compact on the placement of children (section 1 of this chapter), the phrase "appropriate authority in the receiving state" with reference to this state means the department.
As added by P.L.145-2006, SEC.274.

IC 31-28-4-5
Agreements between party states; authorization; approval
Sec. 5. The officers and agencies of this state and the subdivisions of this state having authority to place children may enter into agreements with appropriate officers or agencies of or in other party states under paragraph (b) of Article V of the interstate compact on the placement of children (section 1 of this chapter). An agreement that contains a financial commitment or imposes a financial obligation on this state or a subdivision or agency of this state is not binding unless the agreement has the approval in writing of the auditor of state in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state.
As added by P.L.145-2006, SEC.274.

IC 31-28-4-6 Visitation, inspection, or supervision requirements of children or facilities under other law; fulfillment under compact
Sec. 6. A requirement for visitation, inspection, or supervision of children, homes, institutions, or other agencies in another party state that apply under the provisions of IC 31-27 is considered to be met if performed under an agreement entered into by appropriate officers or agencies of this state or a subdivision of this state as contemplated by paragraph (b) of Article V of the interstate compact on the placement of children (section 1 of this chapter).
As added by P.L.145-2006, SEC.274.

IC 31-28-4-7
Placement of delinquent children in institution in another state; retained jurisdiction
Sec. 7. A court having jurisdiction to place delinquent children may place the delinquent child in an institution in another state under Article VI of the interstate compact on the placement of children (section 1 of this chapter) and shall retain jurisdiction as provided in Article V.
As added by P.L.145-2006, SEC.274.

IC 31-28-4-8
"Executive head"; appointment of compact administrator
Sec. 8. As used in Article VII of the interstate compact on the placement of children (section 1 of this chapter), the term "executive head" means the governor. The governor may appoint a compact administrator in accordance with the terms of Article VII.
As added by P.L.145-2006, SEC.274.



CHAPTER 5. FOSTER CARE SIBLING VISITATION

IC 31-28-5-2
Promotion of sibling visitation
Sec. 2. The department shall make reasonable efforts to promote sibling visitation for every child who receives foster care, including visitation when one (1) sibling receives foster care and another sibling does not.
As added by P.L.133-2008, SEC.10.

IC 31-28-5-3
Persons who may request sibling visitation; department establishment of sibling visitation
Sec. 3. A child, a child's foster parent, a child's guardian ad litem, a court appointed special advocate, or an agency that has the legal responsibility or authorization to care for, treat, or supervise a child may request the department to permit the child to have visitation with the child's sibling if the child or the child's sibling, or both, receive foster care. If the department finds that the sibling visitation is in the best interests of each child who receives foster care, the department shall permit the sibling visitation and establish a sibling visitation schedule.
As added by P.L.133-2008, SEC.10.

IC 31-28-5-4
Department denial of sibling visitation; petitions to juvenile courts; juvenile court orders
Sec. 4. (a) If the department denies a request for sibling visitation under section 3 of this chapter, the child's guardian ad litem or court appointed special advocate may petition the juvenile court with jurisdiction in the county in which the child receiving foster care is located for an order requiring sibling visitation.
(b) If the juvenile court determines it is in the best interests of the child receiving foster care to have sibling visitation, the juvenile court shall order sibling visitation and establish a schedule for the sibling visitation.
As added by P.L.133-2008, SEC.10.

IC 31-28-5-5
Appointment of guardian ad litem or court appointed special

advocate
Sec. 5. (a) The juvenile court may appoint a guardian ad litem or court appointed special advocate if a child receiving foster care requests sibling visitation.
(b) The provisions of IC 31-17-6 apply to a guardian ad litem or court appointed special advocate appointed under this section.
As added by P.L.133-2008, SEC.10.



CHAPTER 5.7. REPEALED



CHAPTER 5.8. COLLABORATIVE CARE

IC 31-28-5.8-2
"Collaborative care agreement"
Sec. 2. As used in this chapter, "collaborative care agreement" means a voluntary agreement that:
(1) is signed by the department, a guardian ad litem or court appointed special advocate participating with the consent of the youth, and the older youth;
(2) is approved by a juvenile court under this chapter;
(3) includes provisions required or authorized under the department's rules concerning collaborative care services; and
(4) may be amended by agreement between the department, a guardian ad litem or court appointed special advocate participating with the consent of the youth, and the older youth without review or approval by the court.
As added by P.L.48-2012, SEC.34.

IC 31-28-5.8-3
"Host home"
Sec. 3. As used in this chapter, "host home" means:
(1) the home of a person related to an older youth that is not licensed under IC 31-27-4 or a comparable law in another state where the home is located; or
(2) the home of one (1) or more adults who are not related to the older youth.
As added by P.L.48-2012, SEC.34.

IC 31-28-5.8-4
"Older youth"
Sec. 4. As used in this chapter, "older youth" means an individual who is at least eighteen (18) years of age but less than twenty (20) years age. As added by P.L.48-2012, SEC.34.

IC 31-28-5.8-5
Eligibility; petitions
Sec. 5. (a) An older youth who received foster care under a court order during the month before the individual became eighteen (18) years of age is eligible to receive collaborative care services at any time until the individual becomes twenty (20) years of age.
(b) An older youth may request the department to petition a juvenile court for approval of a collaborative care agreement under this chapter.
(c) A court may grant a petition described in subsection (b) if the court finds, consistent with applicable rules of the department, that the older youth is:
(1) employed;
(2) attending school or a vocational or educational certification or degree program;
(3) participating in a program or activity designed to promote or remove barriers to employment; or
(4) incapable of performing any of the activities in subdivisions (1) through (3) due to a medical condition documented by regularly updated information in the older youth's current case plan.
(d) A child who:
(1) is at least seventeen (17) years and six (6) months of age;
(2) is receiving foster care under a court order; and
(3) expects to be eligible for collaborative care under this chapter when the child becomes an older youth;
may request the department to start the process of planning for collaborative care under this chapter.
As added by P.L.48-2012, SEC.34.

IC 31-28-5.8-6
Updating case plans; transitional services plan; visitation with family case manager
Sec. 6. (a) The department shall, jointly with a guardian ad litem or court appointed special advocate participating with the consent of the youth and with the older youth, develop, implement, and update periodically a case plan that is consistent with requirements set forth in:
(1) 45 CFR 1356.21(g);
(2) IC 31-34-15-4; and
(3) the collaborative care agreement.
(b) The case plan must include a transitional services plan, as described in IC 31-25-2-21 and the applicable rules of the department.
(c) The case plan shall provide for visitation between the older youth and a department family case manager at least once every thirty (30) days.
As added by P.L.48-2012, SEC.34.
IC 31-28-5.8-7
Periodic reviews by court; notice; participation; orders
Sec. 7. (a) A court that approves a collaborative care agreement under this chapter shall conduct periodic reviews during the term of the agreement. The court shall review the agreement and the progress made in complying with the provisions of the agreement and case plan developed under section 6 of this chapter.
(b) The court shall conduct each periodic review in a formal court hearing.
(c) The department shall provide a notice of a hearing, as provided in IC 31-32-1-4, at least seven (7) days before the date of the hearing to the following:
(1) The older youth.
(2) The foster parent or any other caretaker with whom the older youth is living, if applicable.
(3) Any caseworker responsible for visitation with the older youth.
(4) Any person or agency identified in the collaborative care agreement as a provider of services to the older youth.
(5) Any person or entity providing independent living services to the older youth developed under IC 31-25-2-7(a)(9) or 465 IAC 2-14.
(6) A guardian ad litem or court appointed special advocate participating with the consent of the older youth.
(d) A person to whom the department gives notice under subsection (c) is entitled to participate in a periodic review hearing as set forth in IC 31-34-21-4(d).
(e) The department shall prepare and submit to the court a written progress report for the periodic review hearing. The department shall provide a copy of the report with the notice of the hearing provided under subsection (c).
(f) The court must hold a periodic review hearing:
(1) not later than six (6) months after the date the court grants a petition under section 5 of this chapter; and
(2) at least once every six (6) months until the collaborative care agreement is terminated.
(g) After each periodic review hearing, the court shall enter an order that includes findings and conclusions concerning the progress made in implementing the collaborative care agreement and case plan of the older youth. If a permanency plan has been approved or modified for the youth, the court shall also review the permanency plan.
As added by P.L.48-2012, SEC.34.

IC 31-28-5.8-8
Closing collaborative care cases
Sec. 8. (a) A court shall close a collaborative care case at the:
(1) expiration of the term of the collaborative care agreement; or
(2) termination of the collaborative care agreement as set forth

in the agreement or by department rules.
(b) If the department terminates a collaborative care agreement before the expiration date without the concurrence of the older youth, the court may, upon the request of the older youth or a guardian ad litem or court appointed special advocate participating with the consent of the older youth under section 2 of this chapter:
(1) hold a hearing regarding the cause of the termination of the collaborative care agreement; and
(2) enter an order containing findings and conclusions regarding whether the department properly terminated the agreement for good cause.
As added by P.L.48-2012, SEC.34.

IC 31-28-5.8-9
Adoption of rules
Sec. 9. The department shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.48-2012, SEC.34.

IC 31-28-5.8-10
Recipients of older youth foster care
Sec. 10. (a) This section applies to an individual receiving older youth foster care under IC 31-28-5.7 before the effective date of this chapter.
(b) The individual and the department may, by September 1, 2012, sign and submit to a court having jurisdiction over the older youth foster care case a new collaborative care agreement if the individual is eligible for collaborative care under this chapter.
(c) If the individual and the department do not sign a new collaborative care agreement under this chapter, the following continue to apply to the individual described in subsection (a):
(1) IC 31-28-5.7 and rules of the department adopted under IC 31-28-5.7-2; and
(2) any placement agreement or transitional services plan between the individual and department;
in effect before the effective date of this chapter.
(d) The department may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, necessary to implement this section.
(e) This section expires June 30, 2015.
As added by P.L.48-2012, SEC.34.



CHAPTER 6. INTERSTATE COMPACT FOR THE PLACEMENT OF CHILDREN

a judge or notary public.
(4) "Child" means an individual who is less than eighteen (18) years of age.
(5) "Default" means the failure of a member state to perform the obligations or responsibilities imposed upon it by this compact, the bylaws, or rules of the interstate commission.
(6) "Home study" means an evaluation of a home environment that is conducted in accordance with the applicable requirements of the state in which the home is located and that documents the preparation and the suitability of the placement resource for placement of a child in accordance with the laws and requirements of the state in which the home is located.
(7) "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for services provided to Indians by the Secretary of the Interior because of their status as Indians, including any Alaskan native village as defined in section 3(c) of the Alaska Native Claims Settlement Act, 43 U.S.C. 1602(c).
(8) "Interstate commission for the placement of children" means the commission that is created under Article VIII of this compact and that is generally referred to as "the interstate commission".
(9) "Jurisdiction" means the power and authority of a court to hear and decide matters.
(10) "Legal risk adoption" means a placement made preliminary to an adoption in which the prospective adoptive parents acknowledge in writing that a child can be ordered returned to the sending state or the birth mother's state of residence, if different from the sending state, and a final decree of adoption shall not be entered in any jurisdiction until all required consents are obtained or are dispensed with in accordance with applicable law.
(11) "Legal risk placement" means legal risk adoption.
(12) "Member state" means a state that has enacted this compact.
(13) "Noncustodial parent" means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of a child, and who is not the subject of allegations or findings of child abuse or neglect.
(14) "Nonmember state" means a state that has not enacted this compact.
(15) "Notice of residential placement" means information regarding a placement into a residential facility that is provided to the receiving state, including, but not limited to, the name of the child, the date and place of birth of the child, the identity and address of the parent or legal guardian, evidence of authority to make the placement, and the name and address of the facility in which the child will be placed. The term also includes information regarding a discharge and any

unauthorized absence from the facility.
(16) "Placement" means the act by a public or private child placing agency intended to arrange for the care or custody of a child in another state.
(17) "Private child placing agency" means any private corporation, agency, foundation, institution, or charitable organization, or any private person or attorney, that facilitates, causes, or is involved in the placement of a child from one (1) state to another and that is not an instrumentality of the state or acting under color of state law.
(18) "Provisional placement" means a determination made by the public child placing agency in the receiving state that the receiving state has determined that the proposed placement is safe and suitable, and, to the extent allowable, the receiving state has temporarily waived its standards or requirements otherwise applicable to prospective foster or adoptive parents so as not to delay the placement. Completion of the receiving state requirements regarding training for prospective foster or adoptive parents shall not delay an otherwise safe and suitable placement.
(19) "Public child placing agency" means any government child welfare agency or child protection agency, or a private entity under contract with such an agency, regardless of whether the agency or entity acts on behalf of a state, county, municipality, or other governmental unit, that facilitates, causes, or is involved in the placement of a child from one (1) state to another.
(20) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought.
(21) "Relative" means someone who is related to the child as a parent, stepparent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle, or first cousin, or a nonrelative with such significant ties to the child that they may be regarded as relatives as determined by the court in the sending state.
(22) "Residential facility" means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care and is beyond what is needed for assessment or treatment of an acute condition. For purposes of the compact, residential facilities do not include institutions that are primarily educational in character, hospitals, or other medical facilities.
(23) "Rule" means a written directive, mandate, standard, or principle that is issued by the interstate commission and promulgated under Article XI of this compact, that is of general applicability, and that implements, interprets, or prescribes a policy or provision of the compact. A rule has the force and effect of an administrative rule in a member state, and includes the amendment, repeal, or suspension of an existing rule.
(24) "Sending state" means the state from which the placement

of a child is initiated.
(25) "Service member's permanent duty station" means the military installation where an active duty armed services member is currently assigned and is physically located under competent orders that do not specify the duty as temporary.
(26) "Service member's state of legal residence" means the state in which the active duty armed services member is considered a resident for tax and voting purposes.
(27) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other territory of the United States.
(28) "State court" means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency, or status offenses of individuals less than eighteen (18) years of age.
(29) "Supervision" means monitoring provided by the receiving state once a child has been placed in a receiving state under this compact.
ARTICLE III. APPLICABILITY
(a) Except as otherwise provided in subsection (b) of this article, this compact applies to the following:
(1) The interstate placement of a child subject to ongoing court jurisdiction in the sending state, due to allegations or findings that the child has been abused, neglected, or deprived as defined by the laws of the sending state. However, the placement of such a child into a residential facility requires only notice of residential placement to the receiving state before placement.
(2) The interstate placement of a child adjudicated delinquent or unmanageable based on the laws of the sending state and subject to ongoing court jurisdiction of the sending state if:
(A) the child is being placed in a residential facility in another member state and is not covered under another compact; or
(B) the child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact.
(3) The interstate placement of any child by a public child placing agency or private child placing agency as defined in this compact as a preliminary step to a possible adoption.
(b) The provisions of this compact do not apply to the following:
(1) The interstate placement of a child in a custody proceeding in which a public child placing agency is not a party, if the placement is not intended to effectuate an adoption.
(2) The interstate placement of a child with a nonrelative in a receiving state by a parent with the legal authority to make such a placement. However, the placement is not intended to effectuate an adoption.
(3) The interstate placement of a child by one (1) relative with the lawful authority to make such a placement directly with a

relative in a receiving state.
(4) The placement of a child not subject to subsection (a) into a residential facility by the child's parent.
(5) The placement of a child with a noncustodial parent if:
(A) the noncustodial parent proves to the satisfaction of a court in the sending state a substantial relationship with the child;
(B) the court in the sending state makes a written finding that placement with the noncustodial parent is in the best interests of the child; and
(C) the court in the sending state dismisses its jurisdiction in an interstate placement in which the public child placing agency is a party to the proceeding.
(6) A child entering the United States from a foreign country for the purpose of adoption or leaving the United States to go to a foreign country for the purpose of adoption in that country.
(7) Cases in which a United States citizen child living overseas with the child's family, at least one (1) member of which is in the United States armed services and is stationed overseas, is removed and placed in a state.
(8) The sending of a child by a public child placing agency or a private child placing agency for a visit as defined by the rules of the interstate commission.
(c) For purposes of determining the applicability of this compact to the placement of a child with a family having a member in the United States armed services, the public child placing agency or private child placing agency may choose the state of the service member's permanent duty station or the service member's declared legal residence.
(d) This compact shall not be construed to prohibit the concurrent application of the provisions of this compact with other applicable interstate compacts, including the interstate compact for juveniles and the interstate compact on adoption and medical assistance. The interstate commission may, in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement, or transfer of children, promulgate like rules to ensure the coordination of services, the timely placement of children, and the reduction of unnecessary or duplicative administrative or procedural requirements.
ARTICLE IV. JURISDICTION
(a) Except as provided in subsection (h) and ARTICLE V, subsection (b)(2) and (b)(3), concerning private and independent adoptions, and in interstate placements in which the public child placing agency is not a party to a custody proceeding, the sending state retains jurisdiction over a child with respect to all matters of custody and disposition of the child which it would have had if the child had remained in the sending state. Jurisdiction also includes the power to order the return of the child to the sending state.
(b) When an issue of child protection or custody is brought before a court in the receiving state, the court shall confer with the court of

the sending state to determine the most appropriate forum for adjudication.
(c) In cases that are before a court and are subject to this compact, the taking of testimony for hearings before any judicial officer may occur in person, by telephone, by audio-video conference, or by other means approved by the Interstate Commission. Judicial officers may communicate with other judicial officers and persons involved in the interstate process as permitted by the canons of judicial conduct and any rules adopted by the Interstate Commission.
(d) In accordance with its own laws, the court in the sending state shall have authority to terminate its jurisdiction if:
(1) the parent with whom the child is reunified in the receiving state is the subject of allegations or findings of abuse or neglect, but only with the concurrence of the public child placing agency in the receiving state;
(2) the child is adopted;
(3) the child reaches the age of majority under the laws of the sending state;
(4) the child achieves legal independence under the laws of the sending state;
(5) a guardianship is created by a court in the receiving state with the concurrence of the court in the sending state;
(6) an Indian tribe has petitioned for and received jurisdiction from the court in the sending state; or
(7) the public child placing agency of the sending state requests termination and has obtained the concurrence of the public child placing agency in the receiving state.
(e) When a sending state court terminates its jurisdiction, the receiving state child placing agency shall be notified.
(f) Nothing in this article shall defeat a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime, or behavior that involves a child as defined by the laws of the receiving state, that is committed by the child in the receiving state, and that would be a violation of the laws of the receiving state.
(g) This article does not limit the receiving state's ability to take emergency jurisdiction for the protection of the child.
(h) The substantive laws of the state in which an adoption will be finalized shall solely govern all issues relating to the adoption of the child, and the court in which the adoption proceeding is filed has subject matter jurisdiction regarding all substantive issues relating to the adoption, except:
(1) when the child is a ward of another court that established jurisdiction over the child prior to the placement;
(2) when the child is in the legal custody of a public agency in the sending state; or
(3) when a court in the sending state has otherwise appropriately assumed jurisdiction over the child, prior to the submission of the request for approval of placement.
(i) A final decree of adoption shall not be entered in any

jurisdiction until the placement is authorized as an approved placement by the public child placing agency in the receiving state.
ARTICLE V. PLACEMENT EVALUATION
(a) Before sending, bringing, or causing a child to be sent or brought into a receiving state, the public child placing agency shall provide a written request for assessment to the receiving state.
(b) For placements by a private child placing agency, a child may be sent or brought, or caused to be sent or brought, into a receiving state, upon receipt and immediate review of the required content in a request for approval of a placement by both the sending state's and the receiving state's public child placing agency. The required content to accompany a request for approval shall include all of the following:
(1) A request for approval identifying the child, the birth parent(s), the prospective adoptive parent(s), and the supervising agency, signed by the person requesting approval.
(2) The appropriate consents or relinquishments signed by the birth parents in accordance with the laws of the sending state, or where permitted, the laws of the state where the adoption will be finalized.
(3) Certification by a licensed attorney or authorized agent of a private adoption agency that the consent or relinquishment is in compliance with the applicable laws of the sending state, or where permitted the laws of the state where finalization of the adoption will occur.
(4) A home study.
(5) An acknowledgment of legal risk signed by the prospective adoptive parents.
(c) The sending state and the receiving state may request additional information or documents before finalization of an approved placement, but they may not delay travel by the prospective adoptive parents with the child if the required content for approval has been submitted and has been received and reviewed by the public child placing agency in both the sending state and the receiving state.
(d) Approval from the public child placing agency in the receiving state for a provisional or approved placement is required as provided for in the rules of the interstate commission.
(e) The procedures for making and the request for an assessment shall contain all information and be in such form as provided for in the rules of the interstate commission.
(f) Upon receipt of a request from the public child placing agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine its safety and suitability. If the proposed placement is a placement with a relative, the public child placing agency of the sending state may request a determination for a provisional placement.
(g) The public child placing agency in the receiving state may request from the public child placing agency or the private child placing agency in the sending state, and shall be entitled to receive, supporting or additional information necessary to complete the

assessment or approve the placement.
(h) The public child placing agency in the receiving state shall approve a provisional placement and complete or arrange for the completion of the assessment within the timeframes established by the rules of the interstate commission.
(i) For a placement by a private child placing agency, the sending state shall not impose any additional requirements to complete the home study that are not required by the receiving state, unless the adoption is finalized in the sending state.
(j) The interstate commission may develop uniform standards for the assessment of the safety and suitability of interstate placements.
ARTICLE VI. PLACEMENT AUTHORITY
(a) Except as otherwise provided in this compact, no child subject to this compact shall be placed into a receiving state until approval for such placement is obtained.
(b) If the public child placing agency in the receiving state does not approve the proposed placement, the child shall not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules promulgated by the interstate commission. Such a determination is not subject to judicial review in the sending state.
(c) If the proposed placement is not approved, any interested party shall have standing to seek an administrative review of the receiving state's determination.
(d) The administrative review and any further judicial review associated with the determination shall be conducted in the receiving state under its applicable administrative procedures.
(e) If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement shall be considered approved. However, all administrative or judicial remedies must be exhausted or the time for such remedies must have passed.
ARTICLE VII. PLACING AGENCY RESPONSIBILITY
(a) For the interstate placement of a child made by a public child placing agency or state court:
(1) the public child placing agency in the sending state shall have financial responsibility for:
(A) the ongoing support and maintenance for the child during the period of the placement, unless otherwise provided for in the receiving state; and
(B) as determined by the public child placing agency in the sending state, services for the child beyond the public services for which the child is eligible in the receiving state;
(2) the receiving state shall have financial responsibility only for:
(A) any assessment conducted by the receiving state; and
(B) supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child placing agencies of the receiving and sending states; and (3) nothing in this provision prohibits public child placing agencies in the sending state from entering into agreements with licensed agencies or persons in the receiving state to conduct assessments and provide supervision.
(b) For the placement of a child by a private child placing agency preliminary to a possible adoption, the private child placing agency shall be:
(1) legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption; and
(2) financially responsible for the child absent a contractual agreement to the contrary.
(c) The public child placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the interstate commission.
(d) The public child placing agency in the receiving state shall provide, or arrange for the provision of, supervision and services for the child, including timely reports, during the period of the placement.
(e) This compact does not limit the authority of the public child placing agency in the receiving state to contract with a licensed agency or person in the receiving state for an assessment or the provision of supervision or services for the child or otherwise authorize the provision of supervision or services by a licensed agency during the period of placement.
(f) Each member state shall provide for coordination among its branches of government concerning the state's participation in, and compliance with, the compact and interstate commission activities, through the creation of an advisory council or use of an existing body or board.
(g) Each member state shall establish a central state compact office, which shall be responsible for state compliance with the compact and the rules of the interstate commission.
(h) The public child placing agency in the sending state shall oversee compliance with the provisions of the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) for placements subject to the provisions of this compact, before placement.
(i) With the consent of the interstate commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervision of placements under this compact.
ARTICLE VIII. INTERSTATE COMMISSION FOR THE PLACEMENT OF CHILDREN
The member states hereby establish, by way of this compact, a commission known as the "interstate commission for the placement of children". The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission:
(1) is a joint commission of the member states and shall have the responsibilities, powers, and duties set forth herein, and

such additional powers as may be conferred upon it by subsequent concurrent action of the respective legislatures of the member states;
(2) consists of one (1) commissioner from each member state, who shall be appointed by the executive head of the state human services administration with ultimate responsibility for the child welfare program, and who shall have the legal authority to vote on policy related matters governed by this compact binding the state;
(3) operates under:
(A) a requirement that each member state represented at a meeting of the interstate commission is entitled to one (1) vote;
(B) a requirement that a majority of the member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission;
(C) a requirement that a representative shall not delegate a vote to another member state;
(D) a requirement that a representative may delegate voting authority to another person from the same member state for a specified meeting; and
(E) a requirement that the interstate commission shall include, in addition to the commissioners of each member state, persons who are members of interested organizations as defined in the bylaws or rules of the interstate commission and who shall be ex officio and shall not be entitled to vote on any matter before the interstate commission; and
(4) shall establish an executive committee, which shall have the authority to administer the day to day operations and administration of the interstate commission but does not have the power to engage in rulemaking.
ARTICLE IX. POWERS AND DUTIES OF THE INTERSTATE COMMISSION
The interstate commission has powers to do the following:
(1) Promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact.
(2) Provide for dispute resolution among member states.
(3) Issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact or the interstate commission's bylaws, rules, or actions.
(4) Enforce compliance with this compact or the bylaws or rules of the interstate commission under Article XII.
(5) Collect standardized data concerning the interstate placement of children subject to this compact as directed through its rules, which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.
(6) Establish and maintain offices as may be necessary for the

transacting of its business.
(7) Purchase and maintain insurance and bonds.
(8) Hire or contract for services of personnel or consultants as necessary to carry out its functions under the compact and establish personnel qualification policies and rates of compensation.
(9) Establish and appoint committees and officers, including, but not limited to, an executive committee as required by Article X.
(10) Accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the donations and grants.
(11) Lease, purchase, accept contributions or donations of, or otherwise own, hold, improve, or use any property, whether real, personal, or mixed.
(12) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, whether real, personal, or mixed.
(13) Establish a budget and make expenditures.
(14) Adopt a seal and bylaws governing the management and operation of the interstate commission.
(15) Report annually to the legislatures, the governors, the judiciary, and the state advisory councils of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.
(16) Coordinate and provide education, training, and public awareness regarding the interstate movement of children for officials involved in such activity.
(17) Maintain books and records in accordance with the bylaws of the interstate commission.
(18) Perform such functions as may be necessary or appropriate to achieve the purposes of this compact.
ARTICLE X. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION
(a) Bylaws.
(1) Within twelve (12) months after the first interstate commission meeting, the interstate commission shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of this compact.
(2) The interstate commission's bylaws and rules shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.
(b) Meetings.
(1) The interstate commission shall meet at least once each

calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.
(2) Public notice shall be given by the interstate commission of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or part of a meeting, where it determines by two-thirds (2/3) vote that an open meeting would be likely to:
(A) relate solely to the interstate commission's internal personnel practices and procedures;
(B) disclose matters specifically exempted from disclosure by federal law;
(C) disclose financial or commercial information that is privileged, proprietary, or confidential in nature;
(D) involve accusing a person of a crime, or formally censuring a person;
(E) disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy or physically endanger one (1) or more persons;
(F) disclose investigative records compiled for law enforcement purposes; or
(G) specifically relate to the interstate commission's participation in a civil action or other legal proceeding.
(3) For a meeting, or part of a meeting, closed under this provision, the interstate commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemption provision. The interstate commission shall keep minutes that shall fully and clearly describe all matters discussed in the meeting and shall provide a full and accurate summary of actions taken and the reasons for the actions, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in the minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission or by court order.
(4) The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or other electronic communication.
(c) Officers and staff.
(1) The interstate commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions, and for such compensation as the interstate commission may deem appropriate. The staff director shall serve as secretary to the interstate commission, but shall not have a vote. The staff director may hire and supervise such other staff as may be authorized by the interstate commission. (2) The interstate commission shall elect, from among its members, a chairperson and a vice chairperson of the executive committee and other necessary officers, each of whom shall have such authority and duties as may be specified in the bylaws.
(d) Qualified immunity, defense, and indemnification.
(1) The interstate commission's staff director and the employees of the commission are immune from suit and liability, either personally or in official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that the staff director or employee had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities. The staff director or an employee is not protected from suit or liability for damage, loss, injury, or liability caused by a criminal act or intentional or willful and wanton misconduct.
(2) The liability of the interstate commission's staff director and employees or interstate commission representatives, acting within the scope of such person's employment or duties, for acts, errors, or omissions occurring within such person's state, may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.
(3) The interstate commission shall defend the staff director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state, shall defend the commissioner of a member state in a civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, if the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.
(4) To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission

employment, duties, or responsibilities, if the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.
ARTICLE XI. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION
(a) The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.
(b) Rulemaking shall occur under the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedure acts as the interstate commission deems appropriate and consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the interstate commission.
(c) When promulgating a rule, the interstate commission shall, at a minimum:
(1) publish the proposed rule's entire text, stating the reasons for that proposed rule;
(2) allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record and be made publicly available; and
(3) promulgate a final rule and its effective date, if appropriate, based on input from state or local officials or interested parties.
(d) Rules promulgated by the interstate commission shall have the force and effect of administrative rules and shall be binding in the compacting states to the extent and in the manner provided for in this compact.
(e) Not later than sixty (60) days after a rule is promulgated, an interested person may file a petition in the U.S. District Court for the District of Columbia or in the federal district court of the district where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.
(f) A majority of the legislatures of the member states may reject a rule by enacting, in the same manner used to adopt the compact, a statute or resolution that provides that the rule shall have no further force and effect in any member state.
(g) The existing rules governing the operation of the interstate compact on the placement of children that are superseded by this act shall be null and void not less than twelve (12), but not more than twenty-four (24), months after the first meeting of the interstate commission created hereunder, as determined by the members during the first meeting. (h) Within the first twelve (12) months of operation, the interstate commission shall promulgate rules addressing the following:
(1) Transition rules.
(2) Forms and procedures.
(3) Time lines.
(4) Data collection and reporting.
(5) Rulemaking.
(6) Visitation.
(7) Progress reports/supervision.
(8) Sharing of information/confidentiality.
(9) Financing of the interstate commission.
(10) Mediation, arbitration, and dispute resolution.
(11) Education, training, and technical assistance.
(12) Enforcement.
(13) Coordination with other interstate compacts.
(i) Upon determination by a majority of the members of the interstate commission that an emergency exists:
(1) the interstate commission may promulgate an emergency rule only if the emergency rule is required to:
(A) protect the children covered by this compact from an imminent threat to their health, safety, and well-being;
(B) prevent loss of federal or state funds; or
(C) meet a deadline for the promulgation of an administrative rule required by federal law;
(2) an emergency rule shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to the rule as soon as reasonably possible, but not later than ninety (90) days after the effective date of the emergency rule; and
(3) an emergency rule shall be promulgated as provided for in the rules of the interstate commission.
ARTICLE XII. OVERSIGHT, DISPUTE RESOLUTION, ENFORCEMENT
(a) Oversight.
(1) The interstate commission shall oversee the administration and operation of the compact.
(2) The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and the rules of the interstate commission and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The compact and its rules shall be binding in the compacting states to the extent and in the manner provided for in this compact.
(3) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact.
(4) The interstate commission shall be entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and shall have standing to

intervene in any proceedings. Failure to provide service of process to the interstate commission shall render any judgment, order, or other determination, however so captioned or classified, void as to the interstate commission, this compact, or the bylaws or rules of the interstate commission.
(b) Dispute resolution.
(1) The interstate commission shall attempt, upon the request of a member state, to resolve disputes that are subject to the compact and that may arise among member states and between member and nonmember states.
(2) The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among compacting states. The costs of such mediation or dispute resolution shall be the responsibility of the parties to the dispute.
(c) Enforcement.
(1) If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, its bylaws, or rules, the interstate commission may:
(A) provide remedial training and specific technical assistance;
(B) provide written notice to the defaulting state and other member states of the nature of the default and the means of curing the default. The interstate commission shall specify the conditions by which the defaulting state must cure its default;
(C) by majority vote of the members, initiate against a defaulting member state legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal office, to enforce compliance with the provisions of the compact or with the interstate commission's bylaws or rules. The relief sought may include both injunctive relief and damages. If judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney's fees; or
(D) avail itself of any other remedies available under state law or the rules relating to the regulation of official or professional conduct.
ARTICLE XIII. FINANCING OF THE COMMISSION
(a) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.
(b) The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff, which must be in a total amount sufficient to cover the interstate commission's annual budget as approved by its members each year.

The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.
(c) The interstate commission shall not incur obligations of any kind before securing the funds adequate to meet the obligations. The interstate commission shall not pledge the credit of any of the member states, except by and with the authority of the member state.
(d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.
ARTICLE XIV. MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT
(a) Any state is eligible to become a member state.
(b) The compact shall become effective and binding upon legislative enactment of the compact into law by thirty-five (35) states. The effective date shall be the later of July 1, 2007, or upon enactment of the compact into law by the thirty-fifth state. Thereafter, the compact shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The executive heads of the state human services administration with ultimate responsibility for the child welfare program of nonmember states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis before adoption of the compact by all states.
(c) The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding on the member states unless and until it is enacted into law by unanimous consent of the member states.
ARTICLE XV. WITHDRAWAL AND DISSOLUTION
(a) Withdrawal.
(1) Once effective, this compact continues in force and remains binding upon each and every member state. However, a member state may withdraw from the compact by specifically repealing the statute that enacted the compact into law.
(2) Withdrawal from this compact shall be by the enactment of a statute repealing the statute establishing the compact. The effective date of withdrawal is the effective date of the repeal of the statute.
(3) The withdrawing state shall immediately notify the president of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall then notify the other member states of the withdrawing state's intent to withdraw.
(4) The withdrawing state is responsible for all assessments,

obligations, and liabilities incurred through the effective date of withdrawal.
(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the members of the interstate commission.
(b) Dissolution of compact.
(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state that reduces the membership in the compact to one (1) member state.
(2) Upon the dissolution of this compact, the compact becomes void and is of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.
ARTICLE XVI. SEVERABILITY AND CONSTRUCTION
(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.
(b) The provisions of this compact shall be liberally construed to effectuate its purposes.
(c) Nothing in this compact shall be construed to prohibit the concurrent applicability of other interstate compacts to which the states are members.
ARTICLE XVII. BINDING EFFECT OF COMPACT AND OTHER LAWS
(a) This compact does not prevent the enforcement of any other law of a member state that is not inconsistent with this compact.
(b) Binding effect of this compact.
(1) All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.
(2) All agreements between the interstate commission and the member states are binding in accordance with their terms.
(3) If any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, the provision is ineffective to the extent of the conflict with the constitutional provision in question in that member state.
ARTICLE XVIII. INDIAN TRIBES
Notwithstanding any other provision in this compact, the interstate commission may promulgate guidelines to permit Indian tribes to utilize the compact to achieve any or all of the purposes of the compact as specified in Article I. The interstate commission shall make reasonable efforts to consult with Indian tribes in promulgating guidelines to reflect the diverse circumstances of the various Indian tribes.
As added by P.L.143-2008, SEC.12. Amended by P.L.128-2012, SEC.152.






ARTICLE 29. RESERVED

CHAPTER 1. REPEALED






ARTICLE 30. JUVENILE LAW: JUVENILE COURT JURISDICTION

CHAPTER 1. JURISDICTION GENERALLY

IC 31-30-1-0.2
Repealed
(Repealed by P.L.63-2012, SEC.34.)

IC 31-30-1-0.3
Transfer of guardianship matters to juvenile court
Sec. 0.3. On July 1, 2001, all guardianship of the person matters:
(1) that are pending in a court other than a juvenile court; and
(2) over which a juvenile court has exclusive original jurisdiction under this chapter, as amended by P.L.217-2001;
shall be transferred to the juvenile court. A matter transferred under this section shall be treated as if it were originally filed in the juvenile court.
As added by P.L.220-2011, SEC.510.

IC 31-30-1-1
Exclusive original jurisdiction
Sec. 1. A juvenile court has exclusive original jurisdiction, except as provided in sections 9, 10, 12, and 13 of this chapter, in the following:
(1) Proceedings in which a child, including a child of divorced parents, is alleged to be a delinquent child under IC 31-37.
(2) Proceedings in which a child, including a child of divorced parents, is alleged to be a child in need of services under IC 31-34.
(3) Proceedings concerning the paternity of a child under IC 31-14.
(4) Proceedings under the interstate compact on juveniles under IC 31-37-23.
(5) Proceedings governing the participation of a parent,

guardian, or custodian in a program of care, treatment, or rehabilitation for a child under IC 31-34-16 or IC 31-37-15.
(6) Proceedings under IC 31-34-4, IC 31-34-5, IC 31-37-5, and IC 31-37-6 governing the detention of a child before a petition has been filed.
(7) Proceedings to issue a protective order under IC 31-32-13.
(8) Proceedings in which a child less than sixteen (16) years of age is alleged to have committed an act that would be a misdemeanor traffic offense if committed by an adult.
(9) Proceedings in which a child is alleged to have committed an act that would be an offense under IC 9-30-5 if committed by an adult.
(10) Guardianship of the person proceedings for a child:
(A) who has been adjudicated as a child in need of services;
(B) for whom a juvenile court has approved a permanency plan under IC 31-34-21-7 that provides for the appointment of a guardian of the person; and
(C) who is the subject of a pending child in need of services proceeding under IC 31-34.
(11) Proceedings concerning involuntary drug and alcohol treatment under IC 31-32-16.
(12) Proceedings under the interstate compact for juveniles under IC 11-13-4.5-1.5.
(13) Proceedings under IC 31-28-5.8.
(14) Other proceedings specified by law.
As added by P.L.1-1997, SEC.13. Amended by P.L.164-1999, SEC.1; P.L.217-2001, SEC.3; P.L.196-2003, SEC.1; P.L.137-2011, SEC.6; P.L.48-2012, SEC.35.

IC 31-30-1-2
Applicability of juvenile law to certain offenses
Sec. 2. Except as provided in IC 33-33-45-6 and section 8 of this chapter, the juvenile law does not apply to the following:
(1) A child who is alleged to have committed a violation of a statute defining an infraction, except as provided under IC 7.1-5-7.
(2) A child who is alleged to have committed a violation of an ordinance.
(3) A child who:
(A) is alleged to have committed an act that would be a felony if committed by an adult; and
(B) has previously been waived under IC 31-30-3 (or IC 31-6-2-4 before its repeal) to a court having felony jurisdiction.
As added by P.L.1-1997, SEC.13. Amended by P.L.98-2004, SEC.104; P.L.67-2008, SEC.1.

IC 31-30-1-2.5
Persons prohibited from serving as guardian or custodian of a child Sec. 2.5. A juvenile court may not appoint a person to serve as the guardian or custodian of a child or permit a person to continue to serve as a guardian or custodian of a child if the person:
(1) is a sexually violent predator (as described in IC 35-38-1-7.5);
(2) was at least eighteen (18) years of age at the time of the offense and committed child molesting (IC 35-42-4-3) or sexual misconduct with a minor (IC 35-42-4-9) against a child less than sixteen (16) years of age:
(A) by using or threatening the use of deadly force;
(B) while armed with a deadly weapon; or
(C) that resulted in serious bodily injury; or
(3) was less than eighteen (18) years of age at the time of the offense but was tried and convicted as an adult of:
(A) an offense described in:
(i) IC 35-42-4-1;
(ii) IC 35-42-4-2;
(iii) IC 35-42-4-3 as a Class A or Class B felony;
(iv) IC 35-42-4-5(a)(1);
(v) IC 35-42-4-5(a)(2);
(vi) IC 35-42-4-5(a)(3);
(vii) IC 35-42-4-5(b)(1) as a Class A or Class B felony;
(viii) IC 35-42-4-5(b)(2); or
(ix) IC 35-42-4-5(b)(3) as a Class A or Class B felony;
(B) an attempt or conspiracy to commit a crime listed in clause (A); or
(C) a crime under the laws of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in clauses (A) and (B).
As added by P.L.139-2006, SEC.3, P.L.140-2006, SEC.18, and P.L.173-2006, SEC.18. Amended by P.L.131-2009, SEC.38.

IC 31-30-1-3
Cases involving adults charged with crimes
Sec. 3. A juvenile court has concurrent original jurisdiction in cases involving adults charged with the crime of:
(1) neglect of a dependent (IC 35-46-1-4);
(2) contributing to delinquency (IC 35-46-1-8);
(3) violating the compulsory school attendance law IC 20-33-2);
(4) criminal confinement of a child (IC 35-42-3-3); or
(5) interference with custody (IC 35-42-3-4).
As added by P.L.1-1997, SEC.13. Amended by P.L.1-2005, SEC.202.

IC 31-30-1-4
Juvenile court lacks jurisdiction over individuals at least 16 years of age committing certain felonies; retention of jurisdiction by court having adult criminal jurisdiction
Sec. 4. (a) The juvenile court does not have jurisdiction over an individual for an alleged violation of:
(1) IC 35-41-5-1(a) (attempted murder); (2) IC 35-42-1-1 (murder);
(3) IC 35-42-3-2 (kidnapping);
(4) IC 35-42-4-1 (rape);
(5) IC 35-42-4-2 (criminal deviate conduct);
(6) IC 35-42-5-1 (robbery) if:
(A) the robbery was committed while armed with a deadly weapon; or
(B) the robbery results in bodily injury or serious bodily injury;
(7) IC 35-42-5-2 (carjacking);
(8) IC 35-45-9-3 (criminal gang activity);
(9) IC 35-45-9-4 (criminal gang intimidation);
(10) IC 35-47-2-1 (carrying a handgun without a license), if charged as a felony;
(11) IC 35-47-10 (children and firearms), if charged as a felony;
(12) IC 35-47-5-4.1 (dealing in a sawed-off shotgun); or
(13) any offense that may be joined under IC 35-34-1-9(a)(2) with any crime listed in subdivisions (1) through (12);
if the individual was at least sixteen (16) years of age at the time of the alleged violation.
(b) The juvenile court does not have jurisdiction for an alleged violation of manufacturing or dealing in cocaine or a narcotic drug (IC 35-48-4-1), dealing in methamphetamine (IC 35-48-4-1.1), dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2), or dealing in a schedule IV controlled substance (IC 35-48-4-3), if:
(1) the individual has a prior unrelated conviction under IC 35-48-4-1, IC 35-48-4-1.1, IC 35-48-4-2, or IC 35-48-4-3; or
(2) the individual has a prior unrelated juvenile adjudication that, if committed by an adult, would be a crime under IC 35-48-4-1, IC 35-48-4-1.1, IC 35-48-4-2, or IC 35-48-4-3;
and the individual was at least sixteen (16) years of age at the time of the alleged violation.
(c) Once an individual described in subsection (a) or (b) has been charged with any crime listed in subsection (a) or (b), the court having adult criminal jurisdiction shall retain jurisdiction over the case even if the individual pleads guilty to or is convicted of a lesser included offense. A plea of guilty to or a conviction of a lesser included offense does not vest jurisdiction in the juvenile court.
As added by P.L.1-1997, SEC.13. Amended by P.L.17-2001, SEC.7; P.L.151-2006, SEC.12; P.L.216-2007, SEC.35; P.L.67-2008, SEC.2.

IC 31-30-1-5
Concurrent original jurisdiction with probate court
Sec. 5. A juvenile court has concurrent original jurisdiction with the probate court in the following proceedings:
(1) Proceedings to commit children under IC 12-26.
(2) Proceedings to terminate the parent-child relationship under IC 31-35.
However, the juvenile court's jurisdiction is limited as described in IC 12-26-1-4. As added by P.L.1-1997, SEC.13.

IC 31-30-1-6
Probate court jurisdiction over guardianship of person less than 18 years of age; additional proceedings
Sec. 6. (a) Subject to subsections (b) and (c), this article does not prohibit a probate court from exercising its jurisdiction over guardianship of a person who is less than eighteen (18) years of age.
(b) If allegations in the petition for guardianship or allegations produced at guardianship proceedings indicate that the person for whom the guardianship is requested meets the definition of a child in need of services under IC 31-34-1, the probate court on its own motion or at the request of a party shall:
(1) send the petition for guardianship or the record of guardianship to the department of child services; and
(2) direct the department of child services to initiate an assessment to determine whether the person for whom the guardianship is requested is a child in need of services.
(c) The probate court retains jurisdiction over the matter until the juvenile court authorizes the filing of a petition under IC 31-34-9.
(d) If a juvenile court:
(1) issues an order establishing or modifying a guardianship of a minor; and
(2) requests additional proceedings regarding the guardianship of the minor;
the probate court that retains jurisdiction over the case or another appropriate court shall conduct additional proceedings.
As added by P.L.1-1997, SEC.13. Amended by P.L.145-2006, SEC.275; P.L.162-2011, SEC.40.

IC 31-30-1-7
Juveniles tried as adults
Sec. 7. A juvenile court has concurrent original jurisdiction in cases involving individuals who are subject to prosecution under IC 14-15-10-3.
As added by P.L.1-1997, SEC.13.

IC 31-30-1-8
Exclusive jurisdiction of juvenile division of Marion superior court
Sec. 8. The juvenile division of the Marion superior court established under IC 33-33-49 has exclusive jurisdiction over a child who:
(1) has been taken into custody in Marion County; and
(2) has allegedly committed an act that would be a misdemeanor traffic offense if committed by an adult.
As added by P.L.1-1997, SEC.13. Amended by P.L.98-2004, SEC.105.

IC 31-30-1-9
Concurrent original jurisdiction of act that would be murder or

felony by child who left Indiana; transfer following extradition
Sec. 9. (a) A court having felony jurisdiction has concurrent original jurisdiction with the juvenile court if there is probable cause to believe that:
(1) a child has committed an act that would be murder or a felony if committed by an adult;
(2) the child has left Indiana; and
(3) the state cannot obtain jurisdiction over the child in any other lawful manner except under the proceedings authorized for the extradition of alleged felons.
(b) Upon the return of any child under the criminal extradition law, the court having felony jurisdiction shall immediately transfer the child to the juvenile court under section 11 of this chapter.
As added by P.L.1-1997, SEC.13.

IC 31-30-1-10
Paternity proceedings to enforce support
Sec. 10. A circuit court has concurrent original jurisdiction with the juvenile court, including the probate court described in IC 33-31-1-9(b), for the purpose of establishing the paternity of a child in a proceeding under:
(1) IC 31-18;
(2) IC 31-1.5 (before its repeal); or
(3) IC 31-2-1 (before its repeal);
to enforce a duty of support.
As added by P.L.1-1997, SEC.13. Amended by P.L.98-2004, SEC.106.

IC 31-30-1-11
Transfer from court having criminal jurisdiction; release on recognizance; detention
Sec. 11. (a) Except as provided in section 9 of this chapter, if a court having criminal jurisdiction determines that a defendant is alleged to have committed a crime before the defendant is eighteen (18) years of age, the court shall immediately transfer the case, together with certified copies of all papers, documents, and testimony, to the juvenile court. The juvenile court shall proceed as if it had received a referral under IC 31-37-8.
(b) The court having criminal jurisdiction shall release the child on the child's own recognizance or to the child's parent, guardian, or custodian upon that person's written promise to bring the child before the juvenile court at a specified time. However, the court may order the child detained if the court finds probable cause to believe that the child committed an act that would be a crime if committed by an adult and that:
(1) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(2) detention is essential to protect the child or the community;
(3) the parent, guardian, or custodian:
(A) cannot be located; or (B) is unable or unwilling to take custody of the child; or
(4) the child has a reasonable basis for requesting that he or she not be released.
If the child is detained for a reason specified by subdivision (3) or (4), the child must be detained in accordance with IC 31-37-7-1.
(c) If the child is not released, the child shall be delivered to a place designated by the juvenile court. The court having criminal jurisdiction shall promptly notify the child's parent, guardian, or custodian and an intake officer of where the child is being held and the reasons for the child's detention.
(d) A child transferred to the juvenile court under this section (or IC 31-6-2-2 before its repeal) may not be released on bail.
As added by P.L.1-1997, SEC.13.

IC 31-30-1-12
Jurisdiction of child custody, parenting time, or child support proceeding in marriage dissolution; survival of order
Sec. 12. (a) Subject to subsection (b), a court having jurisdiction under IC 31-17-2 of a child custody, parenting time, or child support proceeding in a marriage dissolution has concurrent original jurisdiction with the juvenile court for the purpose of modifying custody of a child who is under the jurisdiction of the juvenile court because:
(1) the child is the subject of a child in need of services proceeding;
(2) the child is the subject of a juvenile delinquency proceeding that does not involve an act described under IC 31-37-1-2; or
(3) the child is the subject of a paternity proceeding.
(b) Whenever the court having child custody jurisdiction under IC 31-17-2 in a marriage dissolution modifies child custody as provided by this section, the modification is effective only when the juvenile court:
(1) enters an order approving the child custody modification; or
(2) terminates the child in need of services proceeding, the juvenile delinquency proceeding, or the paternity proceeding.
(c) If a juvenile court:
(1) modifies child custody, child support, or parenting time; and
(2) terminates a child in need of services proceeding or a juvenile delinquency proceeding regarding the child;
the court having concurrent original jurisdiction under subsection (a) shall assume or reassume primary jurisdiction of the case to address all issues.
(d) A court that assumes or reassumes jurisdiction of a case under subsection (c) may modify child custody, child support, or parenting time in accordance with applicable modification statutes.
(e) An order modifying child custody, child support, or parenting time issued under this section survives the termination of the child in need of services proceeding or the juvenile delinquency proceeding until the court having concurrent or original jurisdiction assumes primary jurisdiction and modifies the order. As added by P.L.164-1999, SEC.2. Amended by P.L.162-2011, SEC.41.

IC 31-30-1-13
Jurisdiction of child custody proceeding in paternity proceeding; paternity of child; survival of order
Sec. 13. (a) Subject to subsection (b), a court having jurisdiction under IC 31-14 of a child custody proceeding in a paternity proceeding has concurrent original jurisdiction with another juvenile court for the purpose of modifying custody of a child who is under the jurisdiction of the other juvenile court because:
(1) the child is the subject of a child in need of services proceeding; or
(2) the child is the subject of a juvenile delinquency proceeding that does not involve an act described under IC 31-37-1-2.
(b) Whenever the court having child custody jurisdiction under IC 31-14 in a paternity proceeding modifies child custody as provided by this section, the modification is effective only when the juvenile court with jurisdiction over the child in need of services proceeding or juvenile delinquency proceeding:
(1) enters an order approving the child custody modification; or
(2) terminates the child in need of services proceeding or the juvenile delinquency proceeding.
(c) If a juvenile court:
(1) establishes or modifies paternity of a child; and
(2) terminates a child in need of services proceeding or a juvenile delinquency proceeding regarding the child;
the court having concurrent original jurisdiction under subsection (a) shall assume or reassume primary jurisdiction of the case to address all other issues.
(d) An order establishing or modifying paternity of a child by a juvenile court survives the termination of the child in need of services proceeding or the juvenile delinquency proceeding.
As added by P.L.164-1999, SEC.3. Amended by P.L.162-2011, SEC.42.



CHAPTER 2. CONTINUING JURISDICTION

IC 31-30-2-1
Continuing juvenile court jurisdiction
Sec. 1. (a) Except as provided in subsections (b) and (c), the juvenile court's jurisdiction over a delinquent child or a child in need of services and over the child's parent, guardian, or custodian continues until:
(1) the child becomes twenty-one (21) years of age, unless the court discharges the child and the child's parent, guardian, or custodian at an earlier time; or
(2) guardianship of the child is awarded to the department of correction.
(b) The juvenile court may, on its own motion, after guardianship of a child is awarded to the department of correction, reinstate the court's jurisdiction for the purpose of ordering the child's parent, guardian, or custodian to participate in programs operated by or through the department of correction.
(c) The juvenile court's jurisdiction over a parent or guardian of the estate of a child under this section continues until the parent or guardian of the estate has satisfied the financial obligation of the parent or guardian of the estate that is imposed under IC 31-40 (or IC 31-6-4-18 before its repeal).
(d) Except as provided in subsection (g), the jurisdiction of the juvenile court over a proceeding described in IC 31-30-1-1(10) for a guardianship of the person continues until the earlier of the date that:
(1) the juvenile court terminates the guardianship of the person; or
(2) the child becomes:
(A) nineteen (19) years of age, if a child who is at least eighteen (18) years of age is a full-time student in a secondary school or the equivalent level of vocational or career and technical education; or
(B) eighteen (18) years of age, if clause (A) does not apply.
If the guardianship of the person continues after the child becomes the age specified in subdivision (2), the juvenile court shall transfer the guardianship of the person proceedings to a court having probate jurisdiction in the county in which the guardian of the person resides. If the juvenile court has both juvenile and probate jurisdiction, the juvenile court may transfer the guardianship of the person proceedings to the probate docket of the court. (e) The jurisdiction of the juvenile court to enter, modify, or enforce a support order under IC 31-40-1-5 continues during the time that the court retains jurisdiction over a guardianship of the person proceeding described in IC 31-30-1-1(10).
(f) At any time, a juvenile court may, with the consent of a probate court, transfer to the probate court guardianship of the person proceedings and any related support order initiated in the juvenile court.
(g) A juvenile court may retain jurisdiction over an older youth, as defined in IC 31-28-5.8-4, who is a recipient or beneficiary of:
(1) kinship guardianship assistance under Title IV-E of the federal Social Security Act (42 U.S.C. 673), as amended; or
(2) other financial assistance provided to or for the benefit of a child who:
(A) was previously adjudicated as a child in need of services or delinquent child;
(B) is a protected person under a legal guardianship if IC 29-3-8-9(f) applies; and
(C) is approved for assistance under a rule or published policy of the department.
As added by P.L.1-1997, SEC.13. Amended by P.L.217-2001, SEC.4; P.L.234-2007, SEC.167; P.L.48-2012, SEC.36.

IC 31-30-2-2
Notice of child's release from custody of department of correction
Sec. 2. If the department of correction is awarded guardianship of a child under section 1(a)(2) of this chapter (or IC 31-6-2-3(a)(2) before its repeal), the department of correction shall notify the court awarding the guardianship when the department will release the child from the department's custody. The notification must be sent to the court at least ten (10) days before the child's release.
As added by P.L.1-1997, SEC.13.

IC 31-30-2-3
Sua sponte reinstatement of court's jurisdiction; modification of decree
Sec. 3. After receiving notification under section 2 of this chapter (or IC 31-6-2-3(b) before its repeal), a juvenile court may within thirty (30) days after notification, on the court's own motion, reinstate jurisdiction over the child for the purpose of modifying under IC 31-34-23 or IC 31-37-22 the court's original dispositional decree.
As added by P.L.1-1997, SEC.13.

IC 31-30-2-4
Petition for reinstatement of court's jurisdiction; modification
Sec. 4. (a) The department of correction may petition the court to reinstate the court's jurisdiction over the child and the child's parent, guardian, or custodian to modify the court's decree under IC 31-34-23 or IC 31-37-22 (or IC 31-6-7-16 before its repeal) or

order the child's parent, guardian, or custodian to participate in programs operated by or through the department of correction.
(b) The department may petition a court to reinstate the court's jurisdiction over an older youth for purposes of IC 31-28-5.8, including an older youth who previously was a child in need of services who is eligible for collaborative care under IC 31-28-5.8.
As added by P.L.1-1997, SEC.13. Amended by P.L.48-2012, SEC.37.

IC 31-30-2-5
Satisfaction of restitution order
Sec. 5. If any part of an order of restitution remains unpaid at the time a child is released by the department of correction, the court may reinstate jurisdiction over the child and place the child under the supervision of the probation department until the restitution order is satisfied.
As added by P.L.1-1997, SEC.13.



CHAPTER 3. WAIVER OF JURISDICTION

IC 31-30-3-2
Heinous or aggravated act, or act as part of repetitive pattern of delinquent acts
Sec. 2. Upon motion of the prosecuting attorney and after full investigation and hearing, the juvenile court may waive jurisdiction if it finds that:
(1) the child is charged with an act that is a felony:
(A) that is heinous or aggravated, with greater weight given to acts against the person than to acts against property; or
(B) that is a part of a repetitive pattern of delinquent acts, even though less serious;
(2) the child was at least fourteen (14) years of age when the act charged was allegedly committed;
(3) there is probable cause to believe that the child committed the act;
(4) the child is beyond rehabilitation under the juvenile justice system; and
(5) it is in the best interests of the safety and welfare of the community that the child stand trial as an adult.
As added by P.L.1-1997, SEC.13. Amended by P.L.67-2008, SEC.3.

IC 31-30-3-3
Act that would be felony relating to controlled substances
Sec. 3. Upon motion of the prosecuting attorney and after a full investigation and a hearing, the court may waive jurisdiction if it finds that:
(1) the child is charged with an act that, if committed by an adult, would be a felony under IC 35-48-4;
(2) there is probable cause to believe that the child has committed the act;
(3) the child was at least sixteen (16) years of age when the act was allegedly committed; and
(4) it is in the best interests of the safety and the welfare of the community for the child to stand trial as an adult.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-4
Act that would be murder
Sec. 4. Upon motion of the prosecuting attorney and after full

investigation and hearing, the juvenile court shall waive jurisdiction if it finds that:
(1) the child is charged with an act that would be murder if committed by an adult;
(2) there is probable cause to believe that the child has committed the act; and
(3) the child was at least ten (10) years of age when the act charged was allegedly committed;
unless it would be in the best interests of the child and of the safety and welfare of the community for the child to remain within the juvenile justice system.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-5
Acts that would be Class A or Class B felonies, involuntary manslaughter, or reckless homicide
Sec. 5. Except for those cases in which the juvenile court has no jurisdiction in accordance with IC 31-30-1-4, the court shall, upon motion of the prosecuting attorney and after full investigation and hearing, waive jurisdiction if it finds that:
(1) the child is charged with an act that, if committed by an adult, would be:
(A) a Class A or Class B felony, except a felony defined by IC 35-48-4;
(B) involuntary manslaughter as a Class C felony under IC 35-42-1-4; or
(C) reckless homicide as a Class C felony under IC 35-42-1-5;
(2) there is probable cause to believe that the child has committed the act; and
(3) the child was at least sixteen (16) years of age when the act charged was allegedly committed;
unless it would be in the best interests of the child and of the safety and welfare of the community for the child to remain within the juvenile justice system.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-6
Act that would be felony and prior felony or nontraffic misdemeanor conviction
Sec. 6. Upon motion by the prosecuting attorney, the juvenile court shall waive jurisdiction if it finds that:
(1) the child is charged with an act which would be a felony if committed by an adult; and
(2) the child has previously been convicted of a felony or a nontraffic misdemeanor.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-7
Time limit for making or granting motion to waive jurisdiction Sec. 7. A motion to waive jurisdiction may not be made or granted after:
(1) the child has admitted the allegations in the petition at the initial hearing; or
(2) the first witness has been sworn at the factfinding hearing.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-8
Order to hold child for proceedings; recognizance bond
Sec. 8. If jurisdiction is waived, the juvenile court:
(1) shall order the child held for proceedings in the court to which the child is waived; and
(2) may fix a recognizance bond for the child to answer the charge in the court to which the child is waived.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-9
Probable cause finding
Sec. 9. The finding of probable cause required to waive jurisdiction is sufficient to establish probable cause in the court to which the child is waived.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-10
Waiver order; findings
Sec. 10. A waiver order must include specific findings of fact to support the order.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-11
Waiver order; filing
Sec. 11. The prosecuting attorney shall file a copy of the waiver order with the court to which the child has been waived when the prosecuting attorney files the indictment or information.
As added by P.L.1-1997, SEC.13.






ARTICLE 31. JUVENILE LAW: JUVENILE COURT ADMINISTRATION

CHAPTER 1. FUNDING OF JUVENILE COURT OPERATIONS



CHAPTER 2. FEES AND COSTS

IC 31-31-2-2
Costs
Sec. 2. An adult who is convicted of an offense in the juvenile court is liable for costs under IC 33-37-4-1.
As added by P.L.1-1997, SEC.14. Amended by P.L.98-2004, SEC.108.

IC 31-31-2-3
Other costs prohibited
Sec. 3. Except as provided in sections 1 and 2 of this chapter, no other costs may be charged to any person in any proceeding in the juvenile court.
As added by P.L.1-1997, SEC.14.



CHAPTER 3. JUVENILE COURT MAGISTRATES AND REFEREES IN CIRCUITS WITH A POPULATION OF AT LEAST 50,000

IC 31-31-3-2
Magistrates
Sec. 2. The judge of the juvenile court may appoint one (1) or more full-time magistrates under IC 33-23-5.
As added by P.L.1-1997, SEC.14. Amended by P.L.98-2004, SEC.109.

IC 31-31-3-3
Referees; appointment
Sec. 3. The judge of a juvenile court may appoint one (1) or more part-time juvenile court referees.
As added by P.L.1-1997, SEC.14. Amended by P.L.98-2004, SEC.110; P.L.201-2011, SEC.10.

IC 31-31-3-4
Referees; qualifications
Sec. 4. A person appointed as a part-time juvenile court referee under this chapter must be admitted to the practice of law in Indiana.
As added by P.L.1-1997, SEC.14.

IC 31-31-3-5
Referees; funding for salaries
Sec. 5. The county shall pay the salary of a part-time juvenile court referee appointed under this chapter.
As added by P.L.1-1997, SEC.14.

IC 31-31-3-6
Referees; duties; findings and recommendations; administration of oaths
Sec. 6. A part-time juvenile court referee:
(1) shall perform duties assigned by the court;
(2) shall submit findings and recommendations in writing to the juvenile court, which shall enter such order as it considers proper; and
(3) may administer oaths in the performance of duties assigned by the juvenile court.
As added by P.L.1-1997, SEC.14.



CHAPTER 4. JUVENILE COURT REFEREES IN CIRCUITS WITH A POPULATION OF LESS THAN 50,000

IC 31-31-4-2
Appointment
Sec. 2. The judge of a juvenile court may appoint one (1) or more part-time juvenile court referees.
As added by P.L.1-1997, SEC.14. Amended by P.L.98-2004, SEC.111; P.L.201-2011, SEC.11.

IC 31-31-4-3
Qualifications
Sec. 3. A person appointed as a part-time juvenile court referee under this chapter must be admitted to the practice of law in Indiana.
As added by P.L.1-1997, SEC.14.

IC 31-31-4-4
Funding for salaries
Sec. 4. The salary of a part-time juvenile court referee appointed under this chapter shall be paid from juvenile probation user's fees under IC 31-40-2 upon the approval of the county fiscal body.
As added by P.L.1-1997, SEC.14.

IC 31-31-4-5
Duties
Sec. 5. A part-time juvenile court referee shall perform the duties described in IC 31-31-3-6.
As added by P.L.1-1997, SEC.14.



CHAPTER 5. JUVENILE COURT PROBATION OFFICERS

IC 31-31-5-2
Compensation; travel expenses
Sec. 2. (a) The salary of a probation officer shall be fixed by the county fiscal body in accordance with the salary schedule adopted by the county fiscal body under IC 36-2-16.5. The salary of a probation officer shall be paid by the county.
(b) Subject to the approval of the county fiscal body, the judge shall fix and the county shall pay the salaries of juvenile court employees other than probation officers.
(c) In addition to their annual salary, probation officers shall be reimbursed for any necessary travel expenses incurred in the performance of their duties in accordance with the law governing state officers and employees.
As added by P.L.1-1997, SEC.14. Amended by P.L.277-2003, SEC.3.

IC 31-31-5-3
Duties of chief probation officer
Sec. 3. The chief probation officer, under the direction of the juvenile court, shall supervise the work of the probation department.
As added by P.L.1-1997, SEC.14.

IC 31-31-5-4
Duties of probation officers
Sec. 4. A probation officer shall, for the purpose of carrying out the juvenile law:
(1) conduct such investigations and prepare such reports and recommendations as the court directs and keep a written record of those investigations, reports, and recommendations;
(2) receive and examine complaints and allegations concerning matters covered by the juvenile law and make preliminary inquiries and investigations;
(3) implement informal adjustments;
(4) prepare and submit the predisposition report required for a dispositional hearing under the juvenile law;
(5) supervise and assist by all suitable methods a child placed on probation or in the probation officer's care by order of the court or other legal authority;
(6) keep complete records of the probation officer's work and comply with any order of the court concerning the collection,

protection, and distribution of any money or other property coming into the probation officer's hands; and
(7) perform such other functions as are designated by the juvenile law or by the court in accordance with the juvenile law.
As added by P.L.1-1997, SEC.14.

IC 31-31-5-5
Enforcement powers
Sec. 5. Except for carrying a handgun as authorized under IC 11-13-1-3.5, a probation officer does not have the powers of a law enforcement officer.
As added by P.L.1-1997, SEC.14. Amended by P.L.45-2001, SEC.4.



CHAPTER 6. JUVENILE COURT REPORTER



CHAPTER 7. GUARDIAN AD LITEM OR COURT APPOINTED SPECIAL ADVOCATE SERVICES

IC 31-31-7-2
Contract to provide guardian ad litem or court appointed special advocate services
Sec. 2. A juvenile court may contract to provide guardian ad litem or court appointed special advocate services for purposes of carrying out IC 31-34 and IC 31-37.
As added by P.L.1-1997, SEC.14.



CHAPTER 8. JUVENILE DETENTION AND SHELTER CARE FACILITIES

IC 31-31-8-2
Juvenile detention facility; criteria
Sec. 2. A juvenile detention facility is a secure facility that:
(1) is only used for the lawful custody and treatment of juveniles and meets state standards and licensing requirements as provided in department of correction rule 210 IAC 6; or
(2) is located on the same grounds or in the same building as an adult jail or lockup and meets the following four (4) criteria:
(A) Total separation between juvenile and adult facility spatial areas so that there could be no haphazard or accidental contact among juvenile and adult residents in the respective facilities. If space is used for both juveniles and adults, time-phasing of the use is acceptable if the arrangement precludes haphazard or accidental contact among juvenile and adult residents at all times. Sleeping or other living areas may not be shared under any circumstances.
(B) Total separation in all juvenile and adult program activities within the facilities, including recreation, education, counseling, health care, dining, sleeping, and general living activities. Program activities may not be shared by juvenile and adult residents. However, program space, equipment, and other resources may be used by both juvenile and adult residents subject to clause (A).
(C) The administration and security functions of the juvenile detention program must be vested in separate staff who, if the staff serve both populations, are trained to serve a juvenile population. Security and other direct care staff may not be used to serve the adult jail at the same time or during the same tour of duty that security and other direct care staff serve in the juvenile detention facility. Specialized services staff, such as cooks, bookkeepers, and medical professionals who are not normally in contact with detainees or whose infrequent contact occurs under conditions of separation of juveniles and adults, can serve both juvenile and adult residents.
(D) The facility meets state standards and licensing requirements as provided in department of correction rule 210 IAC 6. The architectural and operational configuration of the juvenile facility must assure total separation. As added by P.L.1-1997, SEC.14.

IC 31-31-8-3
Provision of juvenile detention and shelter care facilities; staff; budget; expenses
Sec. 3. (a) The juvenile court may establish juvenile detention and shelter care facilities for children, except as provided by IC 31-31-9.
(b) The court may contract with other agencies to provide juvenile detention and shelter care facilities.
(c) If the juvenile court operates the juvenile detention and shelter care facilities, the judge shall appoint staff and determine the budgets.
(d) The county shall pay all expenses. The expenses for the juvenile detention facility shall be paid from the county general fund.
As added by P.L.1-1997, SEC.14. Amended by P.L.273-1999, SEC.96; P.L.146-2008, SEC.572.

IC 31-31-8-4
Operation and budget of juvenile detention or juvenile shelter care facility in certain counties
Sec. 4. (a) This section applies to a county having a population of more than one hundred eleven thousand (111,000) but less than one hundred fifteen thousand (115,000).
(b) Notwithstanding section 3 of this chapter, the juvenile court shall operate a juvenile detention facility or juvenile shelter care facility established in the county. However, the county legislative body shall determine the budget for the juvenile detention facility or juvenile shelter care facility. The expenses for the juvenile detention facility shall be paid from the county general fund.
As added by P.L.1-1997, SEC.14. Amended by P.L.273-1999, SEC.97; P.L.170-2002, SEC.130; P.L.146-2008, SEC.573; P.L.119-2012, SEC.160.

IC 31-31-8-5
Rules
Sec. 5. (a) Juvenile detention facilities shall be operated in accordance with rules adopted by the department of correction.
(b) Shelter care facilities shall be operated in accordance with rules adopted by the department of child services under IC 31-27.
As added by P.L.1-1997, SEC.14. Amended by P.L.145-2006, SEC.276.

IC 31-31-8-6
Advisory committee
Sec. 6. The judge may appoint an advisory committee to review the operations of each facility, except as provided by IC 31-31-9.
As added by P.L.1-1997, SEC.14.



CHAPTER 9. JUVENILE DETENTION FACILITIES IN MARION COUNTY

IC 31-31-9-1.5
"Executive committee"
Sec. 1.5. As used in this chapter, "executive committee" means the executive committee elected under IC 33-33-49-14.
As added by P.L.142-2007, SEC.1.

IC 31-31-9-2
Operation and maintenance
Sec. 2. The executive committee shall operate and maintain all juvenile detention centers located within the county.
As added by P.L.1-1997, SEC.14. Amended by P.L.142-2007, SEC.2.

IC 31-31-9-3
Rules; annual inspections and reports
Sec. 3. (a) The juvenile detention center shall be operated in accordance with rules adopted by the department of correction.
(b) The department of child services shall make an annual inspection of the center and report to the advisory board whether the center meets the requirements established by the state department of health for temporary detention centers. Any noncompliance with those requirements must be stated in writing to the advisory board.
As added by P.L.1-1997, SEC.14. Amended by P.L.145-2006, SEC.277.

IC 31-31-9-4
Admission to juvenile detention center
Sec. 4. The executive committee, after soliciting the views of the advisory board described in section 8 of this chapter, shall establish criteria for admission to the juvenile detention center. The power to order admission to the center remains with the court.
As added by P.L.1-1997, SEC.14. Amended by P.L.142-2007, SEC.3.

IC 31-31-9-5
Superintendent; appointment; term of office
Sec. 5. The executive committee shall appoint a superintendent of juvenile detention centers located in the county. The superintendent serves at the pleasure of the executive committee.
As added by P.L.1-1997, SEC.14. Amended by P.L.142-2007, SEC.4.

IC 31-31-9-6
Superintendent; duties Sec. 6. Under the direction of the executive committee, the superintendent shall do the following:
(1) Supervise the operations of the juvenile detention centers so as to provide sound physical care in compliance with state, county, and other health requirements.
(2) Coordinate a program of constructive activities.
(3) Administer sound, fair, and impartial employment practices.
(4) Supervise employees of the juvenile detention center.
(5) Promote good public relations within the community.
(6) Make necessary written reports to the juvenile court judge and the executive committee regarding transfers, escapes, or destruction of center property.
(7) Make an annual inspection of the juvenile detention center and report in writing to the juvenile court judge and the executive committee any noncompliance with standards established by the commission on accreditation for corrections.
(8) Perform all other duties assigned by the executive committee.
As added by P.L.1-1997, SEC.14. Amended by P.L.142-2007, SEC.5.

IC 31-31-9-7
Advisory board; duties; rules
Sec. 7. (a) The juvenile detention center advisory board shall:
(1) review the operations of juvenile detention centers located within the county; and
(2) advise the executive committee and the juvenile court judge on matters relating to the detention of juveniles in the county.
(b) The advisory board may adopt rules and bylaws for the management and regulation of the advisory board's affairs, and may do all things necessary and convenient to carry out this chapter.
As added by P.L.1-1997, SEC.14. Amended by P.L.142-2007, SEC.6.

IC 31-31-9-8
Advisory board; members; appointment; qualifications
Sec. 8. (a) The advisory board consists of the following seven (7) members:
(1) Two (2) members, appointed by the executive committee, who are not members of the same political party.
(2) Two (2) members, appointed by the mayor of the consolidated city, who are not members of the same political party.
(3) Three (3) members, appointed by the council, not more than two (2) of whom may be members of the same political party.
(b) Members of the advisory board must be residents of the county who have demonstrated an interest in and knowledge of the juvenile justice system.
As added by P.L.1-1997, SEC.14. Amended by P.L.142-2007, SEC.7.

IC 31-31-9-9
Advisory board; terms of office; vacancies; reappointment;

removal
Sec. 9. (a) Terms of office for members of the advisory board are three (3) years. Terms of office begin on January 1 of the first year and end on December 31 of the third year.
(b) Vacancies in the membership of the advisory board shall be filled in the same manner as original appointments. Appointments made to fill vacancies that occur before expiration of a term are for the remainder of the unexpired term.
(c) Members of the advisory board may be reappointed for one (1) additional term.
(d) All members of the advisory board serve until their successors have been appointed.
(e) An advisory board member may be removed for good cause by the appointing authority. Good cause includes disability, inefficiency, neglect of duty, or malfeasance.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-10
Annual budget
Sec. 10. The executive committee shall annually prepare the detention center budget and forward the budget to the county fiscal officer in accordance with IC 36-3-6-4.
As added by P.L.1-1997, SEC.14. Amended by P.L.142-2007, SEC.8.

IC 31-31-9-11
Expenses
Sec. 11. All expenses for the operation of the juvenile detention center shall be paid out of the county general fund.
As added by P.L.1-1997, SEC.14.



CHAPTER 10. REPORTS ON SERVICES PROVIDED TO DELINQUENT CHILDREN AND CHILDREN IN NEED OF SERVICES

IC 31-31-10-2
Report on delinquent children and children in need; filing; contents
Sec. 2. (a) Each probation department shall, not later than October 1 of each year, file a report with the division of state court administration that includes the information the probation department is required to maintain under section 1 of this chapter.
(b) The report under subsection (a) must:
(1) cover the previous state fiscal year; and
(2) include at least the following:
(A) The number of delinquent children and children in need of services who received juvenile law services.
(B) Demographic information relating to the delinquent children and children in need of services who received juvenile law services.
(C) All financial information relating to juvenile law services provided to delinquent children and children in need of services.
As added by P.L.55-1997, SEC.13.






ARTICLE 32. JUVENILE LAW: JUVENILE COURT PROCEDURES

CHAPTER 1. APPLICABLE RULES OF PROCEDURE

IC 31-32-1-2
Applicability of laws governing criminal trials
Sec. 2. If a person is charged with a crime, the laws governing criminal trials apply.
As added by P.L.1-1997, SEC.15.

IC 31-32-1-3
Applicability of Indiana Rules of Trial Procedure
Sec. 3. In cases not subject to section 1 or 2 of this chapter, the Indiana Rules of Trial Procedure apply in all matters not covered by the juvenile law.
As added by P.L.1-1997, SEC.15.

IC 31-32-1-4
Hearing notices regarding CHINS or delinquent cases
Sec. 4. (a) Any written notice of a hearing or other court proceeding in a child in need of services case under IC 31-34 or a delinquency case under IC 31-37 shall be given to:
(1) a party in the manner provided by Rule 5 of the Indiana Rules of Trial Procedure; or
(2) an individual who is not a party by:
(A) personal delivery to the individual; or
(B) mail as provided in Rule 5(B)(2) of the Indiana Rules of Trial Procedure.
(b) Notice by mail must be deposited in the United States mail not less than five (5) calendar days (excluding Saturdays, Sundays, and national legal holidays recognized by the federal government) before the date of the scheduled hearing or proceeding.
(c) Written notice may be given by either:
(1) a copy of a court order or docket entry; or
(2) a letter addressed to the individual required to be notified;
that states the date, time, and purpose of the hearing or proceeding.
(d) Written notice is not required if verbal notice of the date, time, place, and purpose of the hearing or proceeding is given by the court at an earlier hearing or proceeding at which the individual to be notified is present. (e) Written notice is not required if:
(1) the hearing or proceeding is scheduled to be held at a time within forty eight (48) hours (excluding Saturdays, Sundays, and any day on which a legal holiday is observed for state employees) after the court sets the time for the hearing or proceeding; and
(2) the individual responsible for giving the notice under this section:
(A) provides verbal notice of the date, time, place, and purpose of the hearing or proceeding directly to the person required to be notified; and
(B) verifies by affidavit or testimony at the hearing that verbal notice was given as required under this subsection.
(f) Except as provided in subsection (d):
(1) the department is responsible for giving all notices of a hearing or proceeding in a child in need of services case under IC 31-34; and
(2) the prosecuting attorney or the probation department of the juvenile court is responsible for giving all notices of a hearing or proceeding in a delinquency case under IC 31-37.
As added by P.L.138-2007, SEC.64.



CHAPTER 2. RIGHTS OF PERSONS SUBJECT TO JUVENILE COURT JURISDICTION

IC 31-32-2-2
Additional rights of child charged with delinquent act
Sec. 2. In addition to the rights described in section 1 of this chapter, a child charged with a delinquent act is also entitled to:
(1) be represented by counsel under IC 31-32-4;
(2) refrain from testifying against the child; and
(3) confront witnesses.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-2.5
Privileged statements made to a mental health evaluator; exceptions
Sec. 2.5. (a) This section applies only to a court ordered or voluntary mental health:
(1) screening;
(2) assessment;
(3) evaluation; or
(4) treatment;
provided by or under the direction of an evaluator, as defined in IC 31-9-2-43.8, in conjunction with proceedings under this article.
(b) Except as provided in subsection (d) and except for purposes of:
(1) a probation revocation proceeding; or
(2) a modification of a dispositional decree under IC 31-37-22;
a statement communicated to an evaluator in the evaluator's official capacity may not be admitted as evidence against the child on the issue of whether the child committed a delinquent act or a crime.
(c) This section does not affect the admissibility of evidence when a juvenile interposes the defense of insanity.
(d) This section does not affect a disclosure or reporting requirement in effect on July 1, 2007, under statute or in case law regarding a statement that:
(1) relates directly to the facts or immediate circumstances of a homicide; or
(2) reveals that the child may intend to commit a crime.
As added by P.L.120-2007, SEC.3.
IC 31-32-2-3
Rights of parent, guardian, or custodian
Sec. 3. (a) This section applies to the following proceedings:
(1) Proceedings to determine whether a child is a child in need of services.
(2) Proceedings to determine whether the parent, guardian, or custodian of a child should participate in a program of care, treatment, or rehabilitation for the child.
(3) Proceedings to determine whether the parent or guardian of the estate of a child should be held financially responsible for any services provided to the parent or guardian or the child of the parent or guardian.
(4) Proceedings to terminate the parent-child relationship.
(b) A parent, guardian, or custodian is entitled:
(1) to cross-examine witnesses;
(2) to obtain witnesses or tangible evidence by compulsory process; and
(3) to introduce evidence on behalf of the parent, guardian, or custodian.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-4
Waiver to court having criminal jurisdiction; requirement for criminal charge or conviction
Sec. 4. A child may not be charged with or convicted of a crime, except a crime excluded by IC 31-30-1, unless the child has been waived to a court having criminal jurisdiction.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-5
Parent's right to representation by counsel
Sec. 5. A parent is entitled to representation by counsel in proceedings to terminate the parent-child relationship.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-6
Adjudication not considered criminal conviction; civil disability not imposed
Sec. 6. (a) A child may not be considered a criminal as the result of an adjudication in a juvenile court, nor may an adjudication in juvenile court be considered a conviction of a crime.
(b) An adjudication in juvenile court does not impose any civil disability imposed by conviction of a crime.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-7
Contact with juvenile justice system not disqualification from governmental application, examination, or appointment
Sec. 7. A child's contact with the juvenile justice system does not disqualify the child from any governmental application, examination,

or appointment.
As added by P.L.1-1997, SEC.15.



CHAPTER 3. GUARDIANS AD LITEM AND COURT APPOINTED SPECIAL ADVOCATES

IC 31-32-3-2
Persons ineligible for appointment
Sec. 2. A court may not appoint a party to the proceedings, an employee of a party to the proceedings, or a representative of a party to the proceedings as the:
(1) guardian ad litem;
(2) court appointed special advocate;
(3) guardian ad litem program; or
(4) court appointed special advocate program;
for a child involved in the proceedings.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-3
Appointment of child's attorney as guardian ad litem or court appointed special advocate
Sec. 3. A guardian ad litem or court appointed special advocate need not be an attorney, but the attorney representing the child may be appointed the child's guardian ad litem or court appointed special advocate.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-4
Representation by attorney
Sec. 4. The guardian ad litem or the court appointed special advocate may be represented by an attorney.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-5
Court appointment of attorney
Sec. 5. If necessary to protect the child's interests, the court may appoint an attorney to represent the guardian ad litem or the court appointed special advocate. The court may only appoint one (1) attorney under this section.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-6 Representation of best interests of child
Sec. 6. A guardian ad litem or court appointed special advocate shall represent and protect the best interests of the child.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-7
Officers of the court
Sec. 7. The guardian ad litem or the court appointed special advocate, or both, shall be considered officers of the court for the purpose of representing the child's interests.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-8
Term of appointment
Sec. 8. (a) A guardian ad litem or court appointed special advocate serves until the juvenile court enters an order for discharge under IC 31-34-21-11 or IC 31-37-20-7.
(b) An early intervention advocate serves until the plan developed for an at-risk child under section 11 of this chapter has been terminated.
As added by P.L.1-1997, SEC.15. Amended by P.L.183-2011, SEC.6.

IC 31-32-3-9
Fees
Sec. 9. If any fees arise, payment shall be made under IC 31-40.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-10
Civil immunity; employee of or volunteer for an early intervention advocate; preventative program staff member
Sec. 10. Except for gross misconduct, if:
(1) a guardian ad litem;
(2) a court appointed special advocate;
(3) an employee of a county guardian ad litem or court appointed special advocate program;
(4) a volunteer for a county guardian ad litem or court appointed special advocate program;
(5) an early intervention advocate; or
(6) an employee of or volunteer for an early intervention advocate or staff member of a preventative program established by the court under section 11 of this chapter;
performs the person's duties in good faith, the person is immune from any civil liability that may occur as a result of that person's performance during the time that the person is acting within the scope of the person's duties.
As added by P.L.1-1997, SEC.15. Amended by P.L.183-2011, SEC.7.

IC 31-32-3-11
Voluntary preventative program for at-risk children; criminal history check of staff and early intervention advocate; authorized

actions; confidential information; request for assistance; civil and criminal immunity
Sec. 11. (a) A juvenile court may establish a voluntary preventative program for at-risk children.
(b) A juvenile court that establishes a program under subsection (a) may, after conducting a criminal history check of every individual who is likely to have contact with a child, appoint staff and an early intervention advocate to implement, coordinate, and carry out the purposes of the program. The court may not appoint an individual under this subsection if the results of the criminal history check disclose that the individual has a record of:
(1) a conviction for a felony;
(2) a conviction for a misdemeanor relating to the health and safety of a child; or
(3) a juvenile adjudication for an act that, if committed by an adult, would be a felony listed in IC 31-27-4-13(a).
(c) The program staff or an early intervention advocate appointed under subsection (b) may:
(1) receive information concerning an at-risk child from any person; and
(2) use the information received under subdivision (1) to create, implement, and maintain an individualized plan for the at-risk child and the child's family if the child's parent, guardian, or custodian has consented to the participation of the child in the program. The individualized plan created under this subdivision may include a program of counseling, tutoring, or mentoring.
(d) All information received under the program by the program staff or an early intervention advocate:
(1) is confidential; and
(2) may be disclosed only to the following:
(A) Program staff or an early intervention advocate appointed to the program under subsection (b).
(B) Any person or entity engaged by a person described in clause (A) in creating, implementing, and maintaining a plan for an at-risk child and the child's family.
(C) The juvenile court.
(e) The privileged communication between:
(1) a husband and wife;
(2) a health care provider and the health care provider's patient;
(3) a juvenile client and a:
(A) licensed social worker;
(B) licensed clinical social worker;
(C) licensed marriage and family therapist;
(D) licensed mental health counselor;
(E) licensed addiction counselor; or
(F) licensed clinical addiction counselor;
(4) a school counselor and a student; or
(5) a school psychologist and a student;
may not prevent an individual described in this subsection from reporting to, requesting assistance from, or cooperating with program

staff or an early intervention advocate under this section.
(f) Any individual may request that a child receive assistance under a program established under subsection (a) if the individual believes a child may be an at-risk child.
(g) After receiving a request that a child receive assistance under a program described in subsection (a), or after receiving information that a child may be an at-risk child, program staff or an early intervention advocate shall determine whether the child would benefit from the program. If the program staff or early intervention advocate determines that the child would benefit from the program, the staff or early intervention advocate shall inform the parent, guardian, or custodian of the determination and request that the parent, guardian, or custodian permit the child to participate in the program. The child (and the parent, guardian, or custodian) may participate in the program only with the consent of the parent, guardian, or custodian.
(h) A person who:
(1) makes a good faith request under subsection (f);
(2) in good faith provides information concerning a child to program staff or an early intervention advocate appointed under subsection (b); or
(3) in good faith participates in a plan under this section;
is immune from civil or criminal liability.
(i) Except as provided under IC 31-33-5, no information received under the program by the program staff or an early intervention advocate may be used against the child in a criminal or civil proceeding.
As added by P.L.183-2011, SEC.8.



CHAPTER 4. RIGHT TO COUNSEL

IC 31-32-4-2
Court appointment of counsel to represent child
Sec. 2. (a) If:
(1) a child alleged to be a delinquent child does not have an attorney who may represent the child without a conflict of interest; and
(2) the child has not lawfully waived the child's right to counsel under IC 31-32-5 (or IC 31-6-7-3 before its repeal);
the juvenile court shall appoint counsel for the child at the detention hearing or at the initial hearing, whichever occurs first, or at any earlier time.
(b) The court may appoint counsel to represent any child in any other proceeding.
As added by P.L.1-1997, SEC.15.

IC 31-32-4-3
Court appointment of counsel to represent parent
Sec. 3. (a) If:
(1) a parent in proceedings to terminate the parent-child relationship does not have an attorney who may represent the parent without a conflict of interest; and
(2) the parent has not lawfully waived the parent's right to counsel under IC 31-32-5 (or IC 31-6-7-3 before its repeal);
the juvenile court shall appoint counsel for the parent at the initial hearing or at any earlier time.
(b) The court may appoint counsel to represent any parent in any other proceeding.
As added by P.L.1-1997, SEC.15.

IC 31-32-4-4
Payment for counsel
Sec. 4. Payment for counsel shall be made under IC 31-40.
As added by P.L.1-1997, SEC.15.



CHAPTER 5. WAIVER OF RIGHTS

IC 31-32-5-2
Child's waiver of right to meaningful consultation
Sec. 2. The child may waive the child's right to meaningful consultation under section 1(2)(C) of this chapter if:
(1) the child is informed of that right;
(2) the child's waiver is made in the presence of the child's custodial parent, guardian, custodian, guardian ad litem, or attorney; and
(3) the waiver is made knowingly and voluntarily.
As added by P.L.1-1997, SEC.15.

IC 31-32-5-3
Admissibility of excluded statement for impeachment purposes
Sec. 3. If:
(1) a statement made knowingly and voluntarily cannot be admitted as evidence against a child because of failure to meet the requirements of section 1 of this chapter; and
(2) the child testifies in the child's own defense;
the statement may be admitted to impeach the child as a witness in the same manner as evidence of any other prior inconsistent statement can be admitted for impeachment.
As added by P.L.1-1997, SEC.15.
IC 31-32-5-4
Waiver of rights during custodial interrogation
Sec. 4. In determining whether any waiver of rights during custodial interrogation was made knowingly and voluntarily, the juvenile court shall consider all the circumstances of the waiver, including the following:
(1) The child's physical, mental, and emotional maturity.
(2) Whether the child or the child's parent, guardian, custodian, or attorney understood the consequences of the child's statements.
(3) Whether the child and the child's parent, guardian, or custodian had been informed of the delinquent act with which the child was charged or of which the child was suspected.
(4) The length of time the child was held in custody before consulting with the child's parent, guardian, or custodian.
(5) Whether there was any coercion, force, or inducement.
(6) Whether the child and the child's parent, guardian, or custodian had been advised of the child's right to remain silent and to the appointment of counsel.
As added by P.L.1-1997, SEC.15.

IC 31-32-5-5
Parent's waiver of right to representation by counsel
Sec. 5. A parent who is entitled to representation by counsel may waive that right if the parent does so knowingly and voluntarily.
As added by P.L.1-1997, SEC.15.

IC 31-32-5-6
Waiver of service of summons
Sec. 6. Any person other than the child may waive service of summons if the person does so in writing.
As added by P.L.1-1997, SEC.15.

IC 31-32-5-7
Waiver of right of parent, guardian, or custodian to be present at hearing concerning child
Sec. 7. The right of a parent, guardian, or custodian to be present at any hearing concerning the person's child is waived by the person's failure to appear after lawful notice.
As added by P.L.1-1997, SEC.15.



CHAPTER 6. TRIAL IN OPEN COURT; JURY TRIAL

IC 31-32-6-2
Exclusion of public
Sec. 2. The juvenile court shall determine whether the public should be excluded from a proceeding other than a juvenile proceeding described in section 3 of this chapter.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-3
Certain delinquency proceedings open to public
Sec. 3. Except as provided in section 4 of this chapter, a delinquency proceeding is open to the public whenever a petition alleging that the child has committed an act that would be murder or a felony if committed by an adult is filed under IC 31-37-10.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-4
Closing of proceeding to protect child witness or child victim; motion
Sec. 4. (a) Upon motion of the prosecuting attorney, the child, or the child's guardian ad litem, counsel, parent, guardian, or custodian, the court may issue an order closing a proceeding during the testimony of a child witness or child victim if the court finds that:
(1) an allegation or a defense involves matters of a sexual nature; and
(2) closing the proceeding is necessary to protect the welfare of a child witness or child victim.
(b) Upon motion of the prosecuting attorney, the child, or the child's guardian ad litem, counsel, parent, guardian, or custodian, the court may issue an order closing a proceeding during the testimony of a health care provider if the court finds that:
(1) the testimony involves matters that would be protected under 45 CFR Parts 160 and 164 (Health Insurance Portability and Accountability Act of 1996 (HIPAA)); or
(2) the testimony involves matters that would be a privileged communication between a health care provider and the health care provider's patient.
(c) Upon motion of the prosecuting attorney, the child, or the child's guardian ad litem, counsel, parent, guardian, or custodian, the

court may issue an order closing a proceeding during the testimony of:
(1) a:
(A) certified social worker;
(B) certified clinical social worker; or
(C) certified marriage and family therapist;
regarding a client;
(2) a school counselor regarding a student; or
(3) a school psychologist regarding a student.
As added by P.L.1-1997, SEC.15. Amended by P.L.170-2009, SEC.11.

IC 31-32-6-5
Closing of proceeding to protect child witness or child victim; factors
Sec. 5. In determining whether closing a proceeding is necessary to protect the welfare of a child witness or child victim, the court shall consider the following:
(1) The nature of the allegation or defense.
(2) The age of a child witness or child victim.
(3) The psychological maturity of a child witness or child victim.
(4) The desire of a child witness or child victim to testify in a proceeding closed to the public.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-6
Closing of proceeding to protect child witness or child victim; findings; filing of exclusion order
Sec. 6. If a proceeding is closed to the public under section 4 of this chapter, the juvenile court shall:
(1) make findings of fact concerning the closing of the proceeding; and
(2) place the exclusion order in the file of the proceedings.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-7
Bench trials; jury trial for adult charged with crime
Sec. 7. (a) Except as provided in subsection (b), all matters in juvenile court shall be tried to the court.
(b) A trial of an adult charged with a crime shall be tried to a jury unless the adult requests a bench trial.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-8
Exclusion of child
Sec. 8. In proceedings involving:
(1) the termination of the parent-child relationship; or
(2) a child in need of services;
the child may be excluded from any part of any hearing for good

cause shown upon the record.
As added by P.L.1-1997, SEC.15.



CHAPTER 7. VENUE

IC 31-32-7-2
Change of venue
Sec. 2. A change of venue from the county may not be granted except under section 3 of this chapter.
As added by P.L.1-1997, SEC.15.

IC 31-32-7-3
Assignment of case or supervision of child to county of child's residence
Sec. 3. (a) Upon:
(1) the juvenile court's own motion;
(2) the motion of a child; or
(3) the motion of the child's parent, guardian, or custodian;
the juvenile court may assign a case to a juvenile court in the county of a child's residence at any time before the dispositional hearing.
(b) Supervision of a child may be assigned to a juvenile court in the county of the child's residence.
(c) The assigning court shall send to the receiving court certified copies of all documents pertaining to the case.
As added by P.L.1-1997, SEC.15.



CHAPTER 8. CHANGE OF JUDGE

IC 31-32-8-2
Proceedings to terminate parent-child relationship with individual convicted of criminal offense
Sec. 2. The judge who presided over the trial at which an individual was convicted of an offense listed in IC 31-35-3-4 may not be the judge who presides over the proceedings in an action filed under IC 31-35-3 with respect to that individual.
As added by P.L.1-1997, SEC.15.



CHAPTER 9. SERVICE OF SUMMONS

IC 31-32-9-2
Service by publication
Sec. 2. (a) If any person other than the child cannot be served in accordance with Rule 4.1 of the Indiana Rules of Trial Procedure, the juvenile court may order service by publication in accordance with Rule 4.13 of the Indiana Rules of Trial Procedure. However, the summons must clearly inform the person being served that the person must respond not later than ten (10) days after the last publication.
(b) If:
(1) the action is to terminate the parent-child relationship; and
(2) the parent cannot be served in accordance with Rule 4.1 of the Indiana Rules of Trial Procedure;
service must be made by publication.
As added by P.L.1-1997, SEC.15.



CHAPTER 10. DISCOVERY

IC 31-32-10-2
Criminal discovery procedures; adult criminal proceedings
Sec. 2. In cases in which an adult is charged with a crime, the law of discovery for criminal cases applies.
As added by P.L.1-1997, SEC.15.

IC 31-32-10-3
Civil discovery procedures
Sec. 3. In cases other than those described by section 1 or 2 of this chapter, the law of discovery for civil cases applies.
As added by P.L.1-1997, SEC.15.



CHAPTER 11. EVIDENCE



CHAPTER 12. MENTAL OR PHYSICAL EXAMINATIONS

IC 31-32-12-2
Temporary confinement of child
Sec. 2. (a) The juvenile court may order temporary confinement for not more than fourteen (14) days, excluding Saturdays, Sundays, and legal holidays, to complete the mental or physical examination of a child.
(b) This section does not authorize a commitment under IC 12-26.
As added by P.L.1-1997, SEC.15.

IC 31-32-12-3
Return of child after passing of emergency
Sec. 3. Whenever an emergency has passed or whenever medical care is no longer necessary under section 1(2) of this chapter, the child shall be returned to the child's parent, guardian, or custodian unless:
(1) a petition has been filed; and
(2) the court has determined under IC 31-34-5 or IC 31-37-5 that the child should remain in detention. As added by P.L.1-1997, SEC.15.

IC 31-32-12-4
Effect of chapter
Sec. 4. This chapter is in addition to, is not limited by, and does not limit IC 16-36-3.
As added by P.L.1-1997, SEC.15.



CHAPTER 13. ISSUANCE OF ORDERS

IC 31-32-13-2
Hearing and consideration of matter
Sec. 2. The juvenile court may:
(1) immediately set a matter described under section 1 of this chapter for hearing; or
(2) consider the matter at any other proceeding or hearing authorized under the juvenile law.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-3
Notice
Sec. 3. The juvenile court must give notice to any person whose conduct will be regulated by an order issued under section 1 of this chapter to appear at a specified date and time concerning the relief requested under section 1 of this chapter.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-4
Finding; admissible evidence
Sec. 4. The court shall issue an order under section 1 of this chapter if the court finds that good cause to issue the order is shown upon the record. The court may also consider any other evidence presented in other proceedings or hearings authorized under the juvenile law concerning the child as the basis for the issuance of the order.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-5
Specificity of order
Sec. 5. An order issued under section 1 of this chapter must specifically describe in reasonable detail the acts or persons to be regulated under the order. As added by P.L.1-1997, SEC.15.

IC 31-32-13-6
Duration of order; extension, modification, or dissolution
Sec. 6. An order issued under section 1 of this chapter (or IC 31-6-7-14(a) before its repeal) remains in effect for one (1) year. However, the juvenile court may:
(1) extend the order for additional one (1) year periods after an annual review of the order; and
(2) modify or dissolve the order at any time after a showing that:
(A) the original circumstances concerning the order have changed; or
(B) new circumstances have developed.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-7
Issuance of emergency order
Sec. 7. If:
(1) the juvenile court determines on the juvenile court's review of the record that an emergency exists; or
(2) the moving party demonstrates by sworn testimony or affidavit that an emergency exists;
the juvenile court may issue an emergency order without a hearing.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-8
Duration of emergency order
Sec. 8. (a) An emergency order issued under section 7 of this chapter (or IC 31-6-7-14(f) before its repeal) is valid for not more than seventy-two (72) hours, excluding Saturdays, Sundays, and legal holidays.
(b) The juvenile court may extend an emergency order issued under section 7 of this chapter (or IC 31-6-7-14(f) before its repeal) only on good cause shown upon the record for the extension.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-9
Protective order depositories; confidential form
Sec. 9. When a court issues an order or an emergency order under this chapter:
(1) the clerk of the court shall comply with IC 5-2-9; and
(2) the petitioner shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
As added by P.L.1-1997, SEC.15.



CHAPTER 14. CONTEMPT OF COURT



CHAPTER 15. APPEALS



CHAPTER 16. INVOLUNTARY DRUG AND ALCOHOL TREATMENT

IC 31-32-16-2
Filing of verified petition; affidavit; placement in state owned or operated facility; participation of parent, guardian, or custodian in treatment
Sec. 2. (a) A parent, guardian, or custodian of a child may file a verified petition with the juvenile court in the county in which the child resides for involuntary drug and alcohol treatment if the child:
(1) is incapable of consenting; or
(2) refuses to consent;
to voluntary treatment.
(b) The verified petition must include an affidavit from a person described in section 4(a) of this chapter who has examined or treated the child not more than thirty (30) days before the filing of the verified petition. The affidavit must state that reasonable grounds exist to believe the child named in the petition is a drug or alcohol abuser (as defined in 440 IAC 4.4-1-1).
(c) Involuntary drug and alcohol treatment under this chapter may include appropriate placement in an inpatient or outpatient program or facility. A person ordered to complete inpatient drug and alcohol treatment under this chapter may not be placed in a facility that is owned or operated by the state.
(d) The judge of the juvenile court in which the verified petition is filed shall inform each parent, guardian, or custodian of the child that the parent, guardian, or custodian may be ordered to participate in any aspect of the child's treatment.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-3
Verified petition; summary of facts
Sec. 3. A verified petition filed under section 2 of this chapter must include the name and age of the child and a summary of facts that support the petitioner's request for involuntary drug and alcohol treatment.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-4
Ex parte probable cause determination; assessment; hearing
Sec. 4. (a) The juvenile court, after making an ex parte

determination that there is probable cause to believe the child is a drug or alcohol abuser (as defined in 440 IAC 4.4-1-1), shall order the child named in the petition to undergo a drug and alcohol assessment. The assessment shall be performed by:
(1) a psychiatrist (as defined in IC 11-10-3-1);
(2) a physician (as defined in IC 12-15-35-12); or
(3) a psychologist with training in drug and alcohol assessment and treatment.
The person who performs the assessment under this section must be different from the person who submitted the affidavit under section 2 of this chapter. If it is determined that involuntary treatment is necessary, the assessment must include a recommended level of care and length of treatment.
(b) After completion of the assessment, the juvenile court shall conduct a hearing. Each person who performed an assessment must be present and available to testify at the hearing.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-5
Treatment; clear and convincing evidence
Sec. 5. Following a hearing, the juvenile court may order involuntary drug and alcohol treatment for not more than forty-five (45) consecutive days if the court finds by clear and convincing evidence that the child:
(1) is a drug or alcohol abuser (as defined in 440 IAC 4.4-1-1);
(2) is incapable of consenting to or refuses to consent to voluntary treatment services; and
(3) will benefit from a period of involuntary drug and alcohol treatment.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-6
Review hearing; additional term of treatment; findings of fact
Sec. 6. (a) Before the expiration of a period of involuntary treatment, the juvenile court shall conduct a review hearing to determine whether further treatment is necessary.
(b) The juvenile court may order an additional term of treatment if it finds at the initial review hearing by clear and convincing evidence that the conditions enumerated in section 5 of this chapter are present and further treatment is necessary. An additional term of involuntary treatment may not exceed forty-five (45) consecutive days, and the juvenile court must conduct a review hearing before the expiration of the additional term. The court may order subsequent terms of involuntary treatment if at each review hearing the court makes findings required by this section.
(c) Each order for an additional term of treatment under subsection (b) must be supported by written findings of fact. The juvenile court shall issue written findings of fact not more than ten (10) days after the review hearing that orders an additional term of involuntary treatment. As added by P.L.196-2003, SEC.2.

IC 31-32-16-7
Participation of parent, guardian, or custodian in treatment
Sec. 7. The juvenile court may order each parent, guardian, or custodian of the child to participate in any aspect of the child's treatment under section 5 or 6 of this chapter.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-8
Modification of treatment order
Sec. 8. The juvenile court may modify the original terms of involuntary drug and alcohol treatment if it finds by clear and convincing evidence that a substantial change in the circumstances that supported the original terms and conditions of treatment has occurred.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-9
Costs and fees
Sec. 9. A parent, guardian, or custodian is required to pay court costs, court fees, and the costs of assessment and treatment. Neither the court nor the county is liable for any part of the costs of assessment or treatment under this chapter.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-10
Drug and alcohol assessment
Sec. 10. Notwithstanding IC 34-46-3 and IC 25-33-1-17, the judge may order a physician or a psychologist to submit a drug and alcohol assessment to the juvenile court in a proceeding under this chapter.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-11
Guardian ad litem
Sec. 11. The judge of the juvenile court may appoint a guardian ad litem for the child at any time.
As added by P.L.196-2003, SEC.2.






ARTICLE 33. JUVENILE LAW: REPORTING AND INVESTIGATION OF CHILD ABUSE AND NEGLECT

CHAPTER 1. GENERAL PROVISIONS



CHAPTER 1.5. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. COMMUNITY CHILD PROTECTION TEAM

IC 31-33-3-2
Election of team coordinator
Sec. 2. The team shall elect a team coordinator from the team's membership.
As added by P.L.1-1997, SEC.16.

IC 31-33-3-3
Duties of team coordinator
Sec. 3. The team coordinator shall supply the community child

protection team with the following:
(1) Copies of reports of child abuse or neglect under IC 31-33-7-1.
(2) Any other information or reports that the coordinator considers essential to the team's deliberations.
As added by P.L.1-1997, SEC.16.

IC 31-33-3-4
Meetings; agenda
Sec. 4. (a) The community child protection team shall meet:
(1) at least one (1) time each month; or
(2) at the times that the team's services are needed by the department.
(b) Meetings of the team shall be called by the majority vote of the members of the team.
(c) The team coordinator or at least two (2) other members of the team may determine the agenda.
(d) Notwithstanding IC 5-14-1.5, meetings of the team are open only to persons authorized to receive information under this article.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.103.

IC 31-33-3-5
Recommendation to the department of child services
Sec. 5. The community child protection team may recommend to the department that a petition be filed in the juvenile court on behalf of the subject child if the team believes this would best serve the interests of the child.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.104; P.L.162-2011, SEC.43.

IC 31-33-3-6
Review of child abuse and neglect cases and complaints
Sec. 6. The community child protection team may receive and review:
(1) any case that the department has been involved in within the county where the team presides; and
(2) complaints regarding child abuse and neglect cases that are brought to the team by a person or an agency.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.105.

IC 31-33-3-7
Periodic reports
Sec. 7. (a) The community child protection team shall prepare a periodic report regarding the child abuse and neglect reports and complaints that the team reviews under this chapter.
(b) The periodic report may include the following information:
(1) The number of complaints under section 6 of this chapter that the team receives and reviews each month. (2) A description of the child abuse and neglect reports that the team reviews each month, including the following information:
(A) The scope and manner of the interviewing process during the child abuse or neglect assessment.
(B) The timeliness of the assessment.
(C) The number of children removed from the home.
(D) The types of services offered.
(E) The number of child abuse and neglect cases filed with a court.
(F) The reasons that certain child abuse and neglect cases are not filed with a court.
As added by P.L.1-1997, SEC.16. Amended by P.L.146-2008, SEC.575; P.L.131-2009, SEC.39.

IC 31-33-3-8
Confidentiality of matters reviewed
Sec. 8. The members of the community child protection team are bound by all applicable laws regarding the confidentiality of matters reviewed by the team.
As added by P.L.1-1997, SEC.16.



CHAPTER 4. LOCAL PLAN FOR PROVISION OF CHILD PROTECTION SERVICES

IC 31-33-4-2
Description of implementation
Sec. 2. The local plan must describe the implementation of this article in the region by the department, including the following:
(1) Organization.
(2) Staffing.
(3) Mode of operations.
(4) Financing of the child protection services.
(5) The provisions made for the purchase of service and interagency relations.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.106; P.L.145-2006, SEC.279; P.L.146-2008, SEC.577.

IC 31-33-4-3
Certification
Sec. 3. (a) Not later than sixty (60) days after receiving the plan, the director shall certify whether the local plan fulfills the purposes and meets the requirements of this article.
(b) If the director certifies that the local plan does not fulfill the purposes and meet the requirements of this article, the director shall:
(1) state the reasons for the decision;
(2) make revisions to the plan that the director determines are necessary to meet the requirements and fulfill the purposes of this article; and
(3) approve and certify the revised plan as the local plan required by this chapter.
As added by P.L.1-1997, SEC.16. Amended by P.L.145-2006, SEC.280.

IC 31-33-4-4 Repealed
(Repealed by P.L.146-2008, SEC.806.)



CHAPTER 5. DUTY TO REPORT CHILD ABUSE OR NEGLECT

IC 31-33-5-2
Notification of individual in charge of institution, school, facility, or agency; report
Sec. 2. (a) If an individual is required to make a report under this article in the individual's capacity as a member of the staff of a medical or other public or private institution, school, facility, or agency, the individual shall immediately notify the individual in charge of the institution, school, facility, or agency or the designated agent of the individual in charge of the institution, school, facility, or agency.
(b) An individual notified under subsection (a) shall report or cause a report to be made.
As added by P.L.1-1997, SEC.16.

IC 31-33-5-3
Effect of compliance on individual's own duty to report
Sec. 3. This chapter does not relieve an individual of the obligation to report on the individual's own behalf, unless a report has already been made to the best of the individual's belief.
As added by P.L.1-1997, SEC.16.

IC 31-33-5-4
Immediate oral report to department of child services or law enforcement agency
Sec. 4. A person who has a duty under this chapter to report that a child may be a victim of child abuse or neglect shall immediately make an oral report to:
(1) the department; or
(2) the local law enforcement agency.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.107.



CHAPTER 6. IMMUNITY OF PERSONS WHO REPORT CHILD ABUSE OR NEGLECT

IC 31-33-6-2
Exception for malice or bad faith
Sec. 2. Immunity does not attach for a person who has acted maliciously or in bad faith.
As added by P.L.1-1997, SEC.16.

IC 31-33-6-3
Presumption of good faith
Sec. 3. A person making a report that a child may be a victim of child abuse or neglect or assisting in any requirement of this article is presumed to have acted in good faith.
As added by P.L.1-1997, SEC.16.



CHAPTER 7. RECEIPT OF REPORTS OF SUSPECTED CHILD ABUSE OR NEGLECT

IC 31-33-7-2
Standardized phone access system
Sec. 2. To carry out section 1 of this chapter, the department must use a phone access system for receiving calls that is standardized among all counties. The department shall adopt rules under IC 4-22-2 for the administration of this section.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.109.

IC 31-33-7-3
Child abuse hotline
Sec. 3. The department shall cause to be inserted in each local telephone directory in the county a listing of the child abuse hotline's telephone number under the name "child abuse hotline". The child abuse hotline number under this section must be included with the other emergency numbers listed in the directory.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.110.

IC 31-33-7-4
Written report; contents
Sec. 4. (a) The department shall make a written report of a child who may be a victim of child abuse or neglect not later than forty-eight (48) hours after receipt of the oral report required of individuals by IC 31-33-5-4.
(b) Written reports under this section must be made on forms supplied by the administrator. The written reports must include, if known, the following information:
(1) The names and addresses of the following:
(A) The child.
(B) The child's parents, guardian, custodian, or other person responsible for the child's care.
(2) The child's age and sex.
(3) The nature and apparent extent of the child's injuries, abuse, or neglect, including any evidence of prior:
(A) injuries of the child; or
(B) abuse or neglect of the child or the child's siblings.
(4) The name of the person allegedly responsible for causing

the injury, abuse, or neglect.
(5) The source of the report.
(6) The person making the report and where the person can be reached.
(7) The actions taken by the reporting source, including the following:
(A) Taking of photographs and x-rays.
(B) Removal or keeping of the child.
(C) Notifying the coroner.
(8) The written documentation required by IC 31-34-2-3 if a child was taken into custody without a court order.
(9) Any other information that:
(A) the director requires by rule; or
(B) the person making the report believes might be helpful.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.111.

IC 31-33-7-5
Written report; copies made available to law enforcement agencies, prosecuting attorney, and coroner
Sec. 5. A copy of the written report of the department shall immediately be made available to:
(1) the appropriate law enforcement agency;
(2) the prosecuting attorney; and
(3) in a case involving death, the coroner for the coroner's consideration.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.112.

IC 31-33-7-6
Coroner's investigation and report
Sec. 6. Upon receiving a written report under section 5(3) of this chapter, the coroner shall:
(1) accept a report for investigation; and
(2) report the coroner's findings to:
(A) the appropriate law enforcement agency;
(B) the prosecuting attorney;
(C) the department; and
(D) the hospital if the institution making the report is a hospital.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.113.

IC 31-33-7-6.5
Repealed
(Repealed by P.L.48-2012, SEC.38.)

IC 31-33-7-7
Law enforcement agency investigation and communication of information Sec. 7. (a) When a law enforcement agency receives an initial report under IC 31-33-5-4 that a child may be a victim of child abuse or neglect, the law enforcement agency shall:
(1) immediately communicate the report to the department, whether or not the law enforcement agency has reason to believe there exists an imminent danger to the child's health or welfare; and
(2) conduct an immediate, onsite assessment of the report along with the department whenever the law enforcement agency has reason to believe that an offense has been committed.
(b) In all cases, the law enforcement agency shall forward any information, including copies of assessment reports, on incidents of cases in which a child may be a victim of child abuse or neglect, whether or not obtained under this article, to:
(1) the department; and
(2) the juvenile court under IC 31-34-7.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.115; P.L.131-2009, SEC.41.

IC 31-33-7-8
Reports after initiation of assessment or investigation; contents; confidentiality
Sec. 8. (a) This section applies if the department receives a report of suspected child abuse or neglect from:
(1) a hospital;
(2) a community mental health center;
(3) a managed care provider (as defined in IC 12-7-2-127(b));
(4) a referring physician;
(5) a dentist;
(6) a licensed psychologist;
(7) a school;
(8) a child caring institution licensed under IC 31-27;
(9) a group home licensed under IC 31-27 or IC 12-28-4;
(10) a secure private facility; or
(11) a child placing agency (as defined in IC 31-9-2-17.5).
(b) Not later than thirty (30) days after the date the department initiates an assessment or investigation of a report of suspected child abuse or neglect from a person described in subsection (a), the department shall send a report to:
(1) the administrator of the hospital;
(2) the community mental health center;
(3) the managed care provider;
(4) the referring physician;
(5) the dentist;
(6) the principal of the school;
(7) a licensed psychologist;
(8) a child caring institution licensed under IC 31-27;
(9) a group home licensed under IC 31-27 or IC 12-28-4;
(10) a secure private facility; or
(11) a child placing agency (as defined in IC 31-9-2-17.5). The report must contain the items listed in subsection (d) that are known at the time the report is sent.
(c) The administrator, director, referring physician, dentist, licensed psychologist, or principal may appoint a designee to receive the report.
(d) A report made by the department under this section must contain the following information:
(1) The name of the alleged victim of child abuse or neglect.
(2) The name of the alleged perpetrator and the alleged perpetrator's relationship to the alleged victim.
(3) Whether the assessment is closed.
(4) Whether the department has made an assessment of the case and has not taken any further action.
(5) The caseworker's name and telephone number.
(6) The date the report is prepared.
(7) Other information that the department may prescribe.
(e) A report made under this section:
(1) is confidential; and
(2) may be made available only to:
(A) the agencies named in this section; and
(B) the persons and agencies listed in IC 31-33-18-2.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.116; P.L.131-2009, SEC.42; P.L.162-2011, SEC.44.



CHAPTER 8. INVESTIGATION OF REPORTS OF SUSPECTED CHILD ABUSE OR NEGLECT

IC 31-33-8-2
Investigations by law enforcement agencies
Sec. 2. (a) Upon the receipt of each report under this chapter of known or suspected child abuse, the department shall contact the law enforcement agency in the appropriate jurisdiction.
(b) The law enforcement agency, with the department, shall

conduct an immediate onsite investigation of the report if the law enforcement agency has reason to believe that an offense has been committed. The law enforcement agency shall investigate the alleged child abuse or neglect under this chapter in the same manner that the law enforcement agency conducts any other criminal investigation.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.118.

IC 31-33-8-3
Photographs and x-rays
Sec. 3. (a) Except as provided in subsection (b), the department shall:
(1) cause color photographs to be taken of the areas of trauma visible on a child who is subject to a report; and
(2) if medically indicated, cause a radiological examination of the child to be performed.
(b) If the law enforcement agency participates in the assessment, the law enforcement agency shall cause the color photographs to be taken as provided by this section.
(c) The department shall reimburse the expenses of the photographs and x-rays.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.119; P.L.131-2009, SEC.44.

IC 31-33-8-4
Notice to prosecuting attorney of reports involving child's death
Sec. 4. The law enforcement agency shall:
(1) give telephone notice; and
(2) immediately forward a copy;
of reports made under this article that involve the death of a child to the appropriate prosecuting attorney.
As added by P.L.1-1997, SEC.16.

IC 31-33-8-5
Forwarding copies of reports to prosecuting attorney
Sec. 5. The department shall immediately forward a copy of all reports made under this article to the appropriate prosecuting attorney if the prosecuting attorney has made a prior request to the service in writing for the copies.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.120.

IC 31-33-8-6
Investigatory duties of department of child services; purpose
Sec. 6. The department shall promptly make a thorough assessment upon either the oral or written report. The primary purpose of the assessment is the protection of the child.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.121; P.L.131-2009, SEC.45.
IC 31-33-8-7
Scope of assessment by department of child services; order for access to home, school, or other place, or for mental or physical examinations; petition to interview child; order; requirements
Sec. 7. (a) The department's assessment, to the extent that is reasonably possible, must include the following:
(1) The nature, extent, and cause of the known or suspected child abuse or neglect.
(2) The identity of the person allegedly responsible for the child abuse or neglect.
(3) The names and conditions of other children in the home.
(4) An evaluation of the parent, guardian, custodian or person responsible for the care of the child.
(5) The home environment and the relationship of the child to the parent, guardian, or custodian or other persons responsible for the child's care.
(6) All other data considered pertinent.
(b) The assessment may include the following:
(1) A visit to the child's home.
(2) An interview with the subject child.
(3) A physical, psychological, or psychiatric examination of any child in the home.
(c) If:
(1) admission to the home, the school, or any other place that the child may be; or
(2) permission of the parent, guardian, custodian, or other persons responsible for the child for the physical, psychological, or psychiatric examination;
under subsection (b) cannot be obtained, the juvenile court, upon good cause shown, shall follow the procedures under IC 31-32-12.
(d) If a custodial parent, a guardian, or a custodian of a child refuses to allow the department to interview the child after the caseworker has attempted to obtain the consent of the custodial parent, guardian, or custodian to interview the child, the department may petition a court to order the custodial parent, guardian, or custodian to make the child available to be interviewed by the caseworker.
(e) If the court finds that:
(1) a custodial parent, a guardian, or a custodian has been informed of the hearing on a petition described under subsection (d); and
(2) the department has made reasonable and unsuccessful efforts to obtain the consent of the custodial parent, guardian, or custodian to interview the child;
the court shall specify in the order the efforts the department made to obtain the consent of the custodial parent, guardian, or custodian and may grant the motion to interview the child, either with or without the custodial parent, guardian, or custodian being present.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.122; P.L.131-2009, SEC.46; P.L.162-2011, SEC.45.
IC 31-33-8-8
Order for child's immediate removal; preparation of investigative report
Sec. 8. (a) If, before the assessment is complete, the opinion of the law enforcement agency or the department is that immediate removal is necessary to protect the child from further abuse or neglect, the juvenile court may issue an order under IC 31-32-13.
(b) The department shall make a complete written report of the assessment.
(c) If a law enforcement agency participates in the assessment, the law enforcement agency shall also make a complete written report of the assessment.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.123; P.L.131-2009, SEC.47.

IC 31-33-8-9
Provision of copies of investigative report by department of child services
Sec. 9. (a) The department's report under section 8 of this chapter shall be made available to:
(1) the appropriate court;
(2) the prosecuting attorney; or
(3) the appropriate law enforcement agency;
upon request.
(b) If child abuse or neglect is substantiated after an assessment is conducted under section 7 of this chapter, the department shall forward its report to the office of the prosecuting attorney having jurisdiction in the county in which the alleged child abuse or neglect occurred.
(c) If the assessment substantiates a finding of child abuse or neglect as determined by the department, a report shall be sent to the coordinator of the community child protection team under IC 31-33-3.
As added by P.L.1-1997, SEC.16. Amended by P.L.35-1998, SEC.4; P.L.234-2005, SEC.124; P.L.131-2009, SEC.48.

IC 31-33-8-10
Provision of information and copies of investigative report by law enforcement agency
Sec. 10. If the law enforcement agency participates in the child abuse or neglect assessment, the law enforcement agency shall forward all information, including copies of an assessment report under section 7 of this chapter, on an incident in which a child may be a victim of alleged child abuse or neglect, whether obtained under this article or not, to the office of the prosecuting attorney.
As added by P.L.1-1997, SEC.16. Amended by P.L.131-2009, SEC.49.

IC 31-33-8-11
Law enforcement agency's duty to release information to

department of child services
Sec. 11. In all cases, the law enforcement agency shall release information on an incident in which a child may be a victim of alleged child abuse or neglect, whether obtained under this article or not, to the department.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.125.

IC 31-33-8-12
Classifying reports as substantiated or unsubstantiated
Sec. 12. Upon completion of an assessment, the department shall classify reports as substantiated or unsubstantiated.
As added by P.L.1-1997, SEC.16. Amended by P.L.70-2004, SEC.13; P.L.234-2005, SEC.126; P.L.131-2009, SEC.50.

IC 31-33-8-13
Court findings to be entered in the child protection index
Sec. 13. Whenever a court finds that a child is a child in need of services on the basis of a child abuse or neglect report classified as substantiated under section 12 of this chapter, the department shall enter into the child protection index established under IC 31-33-26-2 identifiable information concerning the court's judgment.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.127; P.L.138-2007, SEC.65.

IC 31-33-8-14
Repealed
(Repealed by P.L.138-2007, SEC.93.)



CHAPTER 9. DESIGNATION OF PUBLIC OR PRIVATE AGENCIES TO INVESTIGATE REPORTS OF ABUSE OR NEGLECT INVOLVING A CHILD UNDER THE CARE OF A PUBLIC OR PRIVATE INSTITUTION

IC 31-33-9-2
Terms or conditions of protocol or agreement
Sec. 2. The protocol or agreement must describe the specific terms or conditions of the designation, including the following:
(1) The manner in which reports of a child who may be a victim of child abuse or neglect and who is under the care of a public or private institution will be received.
(2) The manner in which the reports will be investigated.
(3) The remedial action that will be taken.
(4) The manner in which the department will be kept fully informed on the progress, findings, and disposition of the investigation.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.129.

IC 31-33-9-3
Purchase of services of public or private agency
Sec. 3. To fulfill the purposes of this chapter, the department may purchase the services of the public or private agency designated to investigate reports of child abuse or neglect.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.130.



CHAPTER 10. DUTY OF HEALTH CARE PROVIDER TO EXAMINE, PHOTOGRAPH, AND X-RAY CHILD WHO IS SUBJECT OF CHILD ABUSE OR NEGLECT REPORT

IC 31-33-10-2
Photographs, x-rays, and physical medical examinations; reimbursement of costs
Sec. 2. The department shall reimburse the reasonable cost of photographs, x-rays, or physical medical examinations made under this chapter.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.131.

IC 31-33-10-3
Photographs, x-rays, and physical medical examinations; delivery to department of child services; notice of existence
Sec. 3. All photographs taken and a summary of x-rays and other medical care shall be sent to the department and, upon request, to a law enforcement agency that investigates the alleged child abuse or neglect, at the time the written report is sent or as soon thereafter as possible. The department shall give notice of the existence of photographs, x-rays, and physical medical examination reports in accordance with IC 31-25-2-12.
As added by P.L.1-1997, SEC.16. Amended by P.L.197-1999, SEC.4; P.L.234-2005, SEC.132; P.L.145-2006, SEC.281.



CHAPTER 11. DUTY OF HOSPITAL NOT TO RELEASE CHILD WHO IS SUBJECT OF CHILD ABUSE OR NEGLECT REPORT



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REFERRAL OF CASE TO JUVENILE COURT FOLLOWING INVESTIGATION OF REPORT OF CHILD ABUSE OR NEGLECT; JUVENILE COURT PROCEEDING

IC 31-33-14-2
Duty of department of child services to assist court
Sec. 2. The department shall assist the juvenile court or the court having criminal jurisdiction during all stages of the proceedings in accordance with the purposes of this article.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.143.



CHAPTER 15. APPOINTMENT OF GUARDIAN AD LITEM OR COURT APPOINTED SPECIAL ADVOCATE

IC 31-33-15-2
Access to reports
Sec. 2. The guardian ad litem or the court appointed special advocate, or both, shall be given access under IC 31-39 to:
(1) all reports relevant to the case; and
(2) any reports of examinations of the child's parents or other person responsible for the child's welfare.
As added by P.L.1-1997, SEC.16.

IC 31-33-15-3
Costs of services of guardian ad litem
Sec. 3. Any costs related to the services of a guardian ad litem shall be paid according to IC 31-40.
As added by P.L.1-1997, SEC.16.



CHAPTER 16. REVIEW OF STATUS OF CHILD BY JUVENILE COURT



CHAPTER 17. REPEALED



CHAPTER 18. DISCLOSURE OF REPORTS; CONFIDENTIALITY REQUIREMENTS

IC 31-33-18-1.5
Written findings; copies to the department of child services; certain records held by governmental entities not confidential if redacted; procedure for redacting records
Sec. 1.5. (a) This section applies to records held by:
(1) a local office;
(2) the department;
(3) a local child fatality review team established under IC 31-33-24;
(4) the statewide child fatality review committee established under IC 31-33-25; or
(5) the department of child services ombudsman established by IC 4-13-19-3;
regarding a child whose death or near fatality may have been the result of abuse, abandonment, or neglect.
(b) For purposes of subsection (a), a child's death or near fatality

may have been the result of abuse, abandonment, or neglect if:
(1) an entity described in subsection (a) determines that the child's death or near fatality is the result of abuse, abandonment, or neglect; or
(2) a prosecuting attorney files:
(A) an indictment or information; or
(B) a complaint alleging the commission of a delinquent act;
that, if proven, would cause a reasonable person to believe that the child's death or near fatality may have been the result of abuse, abandonment, or neglect.
Upon the request of any person, or upon its own motion, the court exercising juvenile jurisdiction in the county in which the child's death or near fatality occurred shall determine whether the allegations contained in the indictment, information, or complaint described in subdivision (2), if proven, would cause a reasonable person to believe that the child's death or near fatality may have been the result of abuse, abandonment, or neglect.
(c) If the juvenile court finds that the child's death or near fatality was the result of abuse, abandonment, or neglect, the court shall make written findings and provide a copy of the findings and the indictment, information, or complaint described under subsection (b)(2) to the department.
(d) As used in this section:
(1) "case" means:
(A) any intake report generated by the department;
(B) any investigation or assessment conducted by the department; or
(C) ongoing involvement between the department and a child or family that is the result of:
(i) a program of informal adjustment; or
(ii) a child in need of services action;
for which related records and documents have not been expunged as required by law or by a court at the time the department is notified of a fatality or near fatality;
(2) "contact" means in person communication about a case in which:
(A) the child who is the victim of a fatality or near fatality is alleged to be a victim; or
(B) the perpetrator of the fatality or near fatality is alleged to be the perpetrator;
(3) "identifying information" means information that identifies an individual, including an individual's:
(A) name, address, date of birth, occupation, place of employment, and telephone number;
(B) employer identification number, mother's maiden name, Social Security number, or any identification number issued by a governmental entity;
(C) unique biometric data, including the individual's fingerprint, voice print, or retina or iris image;
(D) unique electronic identification number, address, or

routing code;
(E) telecommunication identifying information; or
(F) telecommunication access device, including a card, a plate, a code, an account number, a personal identification number, an electronic serial number, a mobile identification number, or another telecommunications service or device or means of account access; and
(4) "near fatality" has the meaning set forth in 42 U.S.C. 5106a.
(e) Unless information in a record is otherwise confidential under state or federal law, a record described in subsection (a) that has been redacted in accordance with this section is not confidential and may be disclosed to any person who requests the record. The person requesting the record may be required to pay the reasonable expenses of copying the record.
(f) When a person requests a record described in subsection (a), the entity having control of the record shall immediately transmit a copy of the record to the court exercising juvenile jurisdiction in the county in which the death or near fatality of the child occurred. However, if the court requests that the entity having control of a record transmit the original record, the entity shall transmit the original record.
(g) Upon receipt of the record described in subsection (a), the court shall, within thirty (30) days, redact the record to exclude:
(1) identifying information described in subsection (d)(3)(B) through (d)(3)(F) of a person; and
(2) all identifying information of a child less than eighteen (18) years of age.
(h) The court shall disclose the record redacted in accordance with subsection (g) to any person who requests the record, if the person has paid:
(1) to the entity having control of the record, the reasonable expenses of copying under IC 5-14-3-8; and
(2) to the court, the reasonable expenses of copying the record.
(i) The data and information in a record disclosed under this section must include the following:
(1) A summary of the report of abuse or neglect and a factual description of the contents of the report.
(2) The date of birth and gender of the child.
(3) The cause of the fatality or near fatality, if the cause has been determined.
(4) Whether the department had any contact with the child or the perpetrator before the fatality or near fatality, and, if the department had contact, the following:
(A) The frequency of the contact with the child or the perpetrator before the fatality or near fatality and the date on which the last contact occurred before the fatality or near fatality.
(B) A summary of the status of the child's case at the time of the fatality or near fatality, including:
(i) whether the child's case was closed by the department

before the fatality or near fatality; and
(ii) if the child's case was closed as described under item (i), the date of closure and the reasons that the case was closed.
(j) The court's determination under subsection (g) that certain identifying information or other information is not relevant to establishing the facts and circumstances leading to the death or near fatality of a child is not admissible in a criminal proceeding or civil action.
As added by P.L.70-2004, SEC.15. Amended by P.L.234-2005, SEC.154; P.L.145-2006, SEC.284; P.L.131-2009, SEC.52; P.L.182-2009(ss), SEC.379; P.L.162-2011, SEC.46; P.L.128-2012, SEC.154.

IC 31-33-18-2
Disclosure of unredacted material to certain persons
Sec. 2. The reports and other material described in section 1(a) of this chapter and the unredacted reports and other material described in section 1(b) of this chapter shall be made available only to the following:
(1) Persons authorized by this article.
(2) A legally mandated public or private child protective agency investigating a report of child abuse or neglect or treating a child or family that is the subject of a report or record.
(3) A police or other law enforcement agency, prosecuting attorney, or coroner in the case of the death of a child who is investigating a report of a child who may be a victim of child abuse or neglect.
(4) A physician who has before the physician a child whom the physician reasonably suspects may be a victim of child abuse or neglect.
(5) An individual legally authorized to place a child in protective custody if:
(A) the individual has before the individual a child whom the individual reasonably suspects may be a victim of abuse or neglect; and
(B) the individual requires the information in the report or record to determine whether to place the child in protective custody.
(6) An agency having the legal responsibility or authorization to care for, treat, or supervise a child who is the subject of a report or record or a parent, guardian, custodian, or other person who is responsible for the child's welfare.
(7) An individual named in the report or record who is alleged to be abused or neglected or, if the individual named in the report is a child or is otherwise incompetent, the individual's guardian ad litem or the individual's court appointed special advocate, or both.
(8) Each parent, guardian, custodian, or other person responsible for the welfare of a child named in a report or

record and an attorney of the person described under this subdivision, with protection for the identity of reporters and other appropriate individuals.
(9) A court, for redaction of the record in accordance with section 1.5 of this chapter, or upon the court's finding that access to the records may be necessary for determination of an issue before the court. However, except for disclosure of a redacted record in accordance with section 1.5 of this chapter, access is limited to in camera inspection unless the court determines that public disclosure of the information contained in the records is necessary for the resolution of an issue then pending before the court.
(10) A grand jury upon the grand jury's determination that access to the records is necessary in the conduct of the grand jury's official business.
(11) An appropriate state or local official responsible for child protection services or legislation carrying out the official's official functions.
(12) A foster care review board established by a juvenile court under IC 31-34-21-9 (or IC 31-6-4-19 before its repeal) upon the court's determination that access to the records is necessary to enable the foster care review board to carry out the board's purpose under IC 31-34-21.
(13) The community child protection team appointed under IC 31-33-3 (or IC 31-6-11-14 before its repeal), upon request, to enable the team to carry out the team's purpose under IC 31-33-3.
(14) A person about whom a report has been made, with protection for the identity of:
(A) any person reporting known or suspected child abuse or neglect; and
(B) any other person if the person or agency making the information available finds that disclosure of the information would be likely to endanger the life or safety of the person.
(15) An employee of the department, a caseworker, or a juvenile probation officer conducting a criminal history check under IC 31-26-5, IC 31-34, or IC 31-37 to determine the appropriateness of an out-of-home placement for a:
(A) child at imminent risk of placement;
(B) child in need of services; or
(C) delinquent child.
The results of a criminal history check conducted under this subdivision must be disclosed to a court determining the placement of a child described in clauses (A) through (C).
(16) A local child fatality review team established under IC 31-33-24-6.
(17) The statewide child fatality review committee established by IC 31-33-25-6.
(18) The department.
(19) The division of family resources, if the investigation

report:
(A) is classified as substantiated; and
(B) concerns:
(i) an applicant for a license to operate;
(ii) a person licensed to operate;
(iii) an employee of; or
(iv) a volunteer providing services at;
a child care center licensed under IC 12-17.2-4 or a child care home licensed under IC 12-17.2-5.
(20) A citizen review panel established under IC 31-25-2-20.4.
(21) The department of child services ombudsman established by IC 4-13-19-3.
(22) The state superintendent of public instruction with protection for the identity of:
(A) any person reporting known or suspected child abuse or neglect; and
(B) any other person if the person or agency making the information available finds that disclosure of the information would be likely to endanger the life or safety of the person.
As added by P.L.1-1997, SEC.16. Amended by P.L.70-2004, SEC.16; P.L.234-2005, SEC.155; P.L.145-2006, SEC.285; P.L.146-2006, SEC.43; P.L.138-2007, SEC.66; P.L.182-2009(ss), SEC.380; P.L.48-2012, SEC.39.

IC 31-33-18-3
Disclosure to qualified researchers
Sec. 3. (a) Section 2 of this chapter does not prevent the local office or the department from disclosing to a qualified individual engaged in a good faith research project either:
(1) information of a general nature, including the incidents of reported child abuse or neglect or other statistical or social data used in connection with studies, reports, or surveys, and information related to their function and activities; or
(2) information relating to case histories of child abuse or neglect if:
(A) the information disclosed does not identify or reasonably tend to identify the persons involved; and
(B) the information is not a subject of pending litigation.
(b) To implement this section, the department shall adopt under IC 4-22-2 rules to govern the dissemination of information to qualifying researchers.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.156; P.L.128-2012, SEC.155.

IC 31-33-18-4
Notice to parent, guardian, or custodian of availability of reports, information, and juvenile court records; release form; copying costs
Sec. 4. (a) Whenever a child abuse or neglect assessment is conducted under this article, the department shall give verbal and

written notice to each parent, guardian, or custodian of the child that:
(1) the reports and information described under section 1 of this chapter relating to the child abuse or neglect assessment; and
(2) if the child abuse or neglect allegations are pursued in juvenile court, the juvenile court's records described under IC 31-39;
are available upon the request of the parent, guardian, or custodian except as prohibited by federal law.
(b) A parent, guardian, or custodian requesting information under this section may be required to sign a written release form that delineates the information that is requested before the information is made available. However, no other prerequisites for obtaining the information may be placed on the parent, guardian, or custodian except for reasonable copying costs.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.157; P.L.131-2009, SEC.53.

IC 31-33-18-5
Confidentiality of recordings of calls to child abuse hotline
Sec. 5. (a) An audio recording of a telephone call to the child abuse hotline is confidential and may be released only upon court order.
(b) An audio recording of a report of child abuse or neglect that is the subject of a complaint made to a prosecuting attorney under IC 31-33-22-3 shall be released without a court order to the prosecuting attorney upon written request of the prosecuting attorney.
As added by P.L.48-2012, SEC.40.



CHAPTER 19. REPEALED



CHAPTER 20. REPEALED



CHAPTER 21. REPEALED



CHAPTER 22. OFFENSES; ACCESS TO UNSUBSTANTIATED FALSE REPORTS

IC 31-33-22-2
Obtaining child abuse information under false pretenses; knowingly falsifying records or interfering with an investigation
Sec. 2. (a) An individual who knowingly requests, obtains, or seeks to obtain child abuse or neglect information under false pretenses commits a Class B misdemeanor.
(b) A person who knowingly or intentionally:
(1) falsifies child abuse or neglect information or records; or
(2) obstructs or interferes with a child abuse assessment, including an assessment conducted by a local child fatality review team or the statewide child fatality review committee;
commits obstruction of a child abuse assessment, a Class A misdemeanor.
As added by P.L.1-1997, SEC.16. Amended by P.L.70-2004, SEC.17; P.L.131-2009, SEC.54.

IC 31-33-22-3
False reports; criminal and civil liability; notification of prosecuting attorney
Sec. 3. (a) A person who intentionally communicates to:
(1) a law enforcement agency; or
(2) the department;
a report of child abuse or neglect knowing the report to be false commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a previous unrelated conviction for making a report of child abuse or neglect knowing the report to be false.
(b) A person who intentionally communicates to:
(1) a law enforcement agency; or
(2) the department;
a report of child abuse or neglect knowing the report to be false is liable to the person accused of child abuse or neglect for actual damages. The finder of fact may award punitive damages and attorney's fees in an amount determined by the finder of fact against the person.
(c) The director or the director's designee shall, after review by the department's attorney, notify the prosecuting attorney whenever the director or the director's designee and the department's attorney

have reason to believe that a person has violated this section.
(d) A person who:
(1) has reason to believe that the person is a victim of a false report of child abuse or neglect under this section; and
(2) is not named in a pending criminal charge or under assessment relating to the report;
may file a complaint with the prosecuting attorney. The prosecuting attorney shall review the relevant child abuse or neglect records of the department and any other relevant evidence.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.166; P.L.131-2009, SEC.55.

IC 31-33-22-4
Failure to notify of name change
Sec. 4. A person who intentionally violates IC 31-33-17-10 commits a Class B misdemeanor.
As added by P.L.1-1997, SEC.16.

IC 31-33-22-5
Access by accused to false report
Sec. 5. A person who is accused of committing child abuse or neglect is entitled to access to a report relevant to an alleged false accusation filed under this article if a court finds that the report:
(1) is unsubstantiated; and
(2) was intentionally communicated to a law enforcement agency or the department by a person who knew the report was false.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.167.



CHAPTER 23. REPEALED



CHAPTER 24. CHILD FATALITY REVIEW TEAMS

IC 31-33-24-2
"Emergency medical services"
Sec. 2. As used in this chapter, "emergency medical services" means the provision of emergency ambulance services or other services, including extrication and rescue services, utilized in serving an individual's need for immediate medical care in order to prevent loss of life or aggravation of physiological or psychological illness or injury.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-3
"Local child fatality review team"
Sec. 3. As used in this chapter, "local child fatality review team" refers to a regional child fatality review team established under this chapter.
As added by P.L.145-2006, SEC.287. Amended by P.L.48-2012, SEC.43.

IC 31-33-24-4
"Mental health provider"
Sec. 4. As used in this chapter, "mental health provider" means any of the following:
(1) A registered nurse or licensed practical nurse licensed under IC 25-23.
(2) A clinical social worker licensed under IC 25-23.6-5.
(3) A marriage and family therapist licensed under IC 25-23.6-8.
(4) A psychologist licensed under IC 25-33.
(5) A school psychologist licensed by the Indiana state board of education.
(6) An individual who claims to be a mental health provider.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-5
"Statewide child fatality review"
Sec. 5. As used in this chapter, "statewide child fatality review committee" refers to the statewide child fatality review committee established by IC 31-33-25-6.
As added by P.L.145-2006, SEC.287.
IC 31-33-24-5.5
Geographic regions
Sec. 5.5. (a) The department shall establish geographic regions for purposes of this chapter.
(b) The regions under subsection (a) may consist of one (1) or more counties.
(c) If the department has established regions to carry out other duties of the department, the regions that the department establishes under subsection (a) must be the same regions the department has established to carry out the department's other duties.
As added by P.L.48-2012, SEC.44.

IC 31-33-24-6
Establishment of child fatality review teams; record review; purpose
Sec. 6. (a) The department shall establish a local child fatality review team in each region. The local child fatality review team shall review the death of a child that occurred in the region and is:
(1) sudden;
(2) unexpected;
(3) unexplained;
(4) assessed by the department for alleged abuse or neglect that resulted in the fatality; or
(5) determined by a coroner in the region served by the local child fatality review team to be the result of a homicide, suicide, or accident.
(b) In conducting a child fatality review under subsection (a), the local child fatality review team shall review every record concerning the deceased child that is held by:
(1) the department; or
(2) the local child fatality review team.
(c) Subject to IC 34-30-15, if the local child fatality review team requests records from a hospital, physician, coroner, law enforcement officer, or mental health professional regarding a death that the local child fatality review team is investigating, the hospital, physician, coroner, law enforcement officer, or mental health professional shall provide the requested records to the local child fatality review team.
As added by P.L.145-2006, SEC.287. Amended by P.L.48-2012, SEC.45.

IC 31-33-24-7
Child fatality review
Sec. 7. A child fatality review consists of a child fatality review team reviewing and discussing the individual circumstances leading to or involved with the fatality.
As added by P.L.145-2006, SEC.287. Amended by P.L.225-2007, SEC.4; P.L.48-2012, SEC.46.

IC 31-33-24-8
Statewide child fatality review committee may review a death upon

request of a local child fatality review team
Sec. 8. A local child fatality review team may request that the statewide child fatality review committee make a fatality review of a child from the area served by the local child fatality review team if a majority of the members of a local child fatality review team vote to make the request.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-9
Team members; submission of names of potential members; appointment of members
Sec. 9. (a) A local child fatality review team consists of the following members:
(1) A coroner or deputy coroner from the area served by the local child fatality review team.
(2) A representative from:
(A) a local health department established under IC 16-20-2 or IC 16-22-8; or
(B) a multiple county health department established under IC 16-20-3;
from the area served by the local child fatality review team.
(3) A pediatrician or family practice physician residing or practicing medicine in the area served by the local child fatality review team.
(4) A representative of law enforcement from the area served by the local child fatality review team.
(5) A representative from an emergency medical services provider doing business in the area served by the local child fatality review team.
(6) A regional manager of the department from the area served by the local child fatality review team or the regional manager's designee.
(7) A representative of the prosecuting attorney from the area served by the local child fatality review team.
(8) A pathologist with forensic experience who is licensed to practice medicine in Indiana and who, if feasible, is certified by the American Board of Pathology in forensic pathology.
(9) A representative from a fire department or volunteer fire department (as defined in IC 36-8-12-2) from the area served by the local child fatality review team.
(10) A department attorney from the region served by the local child fatality review team.
(11) A mental health provider providing services in the region served by the local child fatality review team.
(12) A representative from a school district in the region served by the local child fatality review team.
(13) The prosecuting attorney from the county where the child fatality occurred, as a nonvoting member.
(b) Each local office in the region shall submit to the department at least one (1) name of an individual for each member described in

subsection (a)(1) through (a)(12) for the department's consideration.
(c) The director or the director's designee shall appoint individuals from the list or lists provided under subsection (b) to serve as members on the local child fatality review team.
As added by P.L.145-2006, SEC.287. Amended by P.L.225-2007, SEC.5; P.L.48-2012, SEC.47.

IC 31-33-24-10
Additional team members
Sec. 10. (a) A local child fatality review team may have additional members from the following categories:
(1) A representative of a hospital located in the region served by the local child fatality review team.
(2) A representative from a juvenile or probate court in the region served by the local child fatality review team.
(3) Other representatives requested to serve by the members of the local child fatality review team.
(4) A representative from the department of natural resources who lives or works in the region served by the local child fatality review team.
(5) A representative from Prevent Child Abuse Indiana (an organization for the prevention of child abuse) who lives or works in the region served by the local child fatality review team.
(6) One (1) of the following:
(A) A court appointed special advocate who provides court appointed special advocate services in the region served by the local child fatality review team.
(B) A guardian ad litem who provides guardian ad litem services in the region served by the local child fatality review team.
(b) The director or the director's designee shall appoint an additional member of a local child fatality review team in the same manner that the director or the director's designee appoints a member under section 9 of this chapter.
As added by P.L.145-2006, SEC.287. Amended by P.L.48-2012, SEC.48.

IC 31-33-24-11
Chairperson
Sec. 11. (a) The regional manager for the region served by a local child fatality review team is the chairperson of the local child fatality review team.
(b) The local child fatality review team shall meet at the call of the chairperson.
(c) The local child fatality review team chairperson shall determine the agenda for each meeting.
As added by P.L.145-2006, SEC.287. Amended by P.L.48-2012, SEC.49.
IC 31-33-24-12
Meetings
Sec. 12. (a) Except as provided in subsection (b), meetings of a local child fatality review team are open to the public.
(b) Meetings of a local child fatality review team that involve confidential records or identifying information regarding the death of a child that is confidential under state or federal law shall be held as executive sessions.
(c) If an executive session is held under subsection (b), each individual who:
(1) attends a meeting of the local child fatality review team; and
(2) is not a member of the local child fatality review team;
shall sign a confidentiality statement prepared by the department. The local child fatality review team shall keep all confidentiality statements signed under this subsection.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-13
Training
Sec. 13. Members of a local child fatality review team and individuals who attend a meeting of a local child fatality review team as an invitee of the chairperson:
(1) may discuss among themselves confidential matters that are before the local child fatality review team;
(2) are bound by all applicable laws regarding the confidentiality of matters reviewed by the local child fatality review team; and
(3) except when acting:
(A) with malice;
(B) in bad faith; or
(C) with negligence;
are immune from any civil or criminal liability that might otherwise be imposed as a result of sharing among themselves confidential matters that are before the local child fatality review team.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-14
Documentation and data collection
Sec. 14. The department shall provide training to local child fatality review teams.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-15
Data collection; annual report
Sec. 15. (a) The department shall collect and document information surrounding the deaths of children reviewed by local child fatality review teams. The department shall develop a data collection form that includes:
(1) identifying and nonidentifying information; (2) information regarding the circumstances surrounding a death;
(3) factors contributing to a death; and
(4) findings and recommendations that include the following information:
(A) Whether similar future deaths could be prevented.
(B) A list of:
(i) agencies and entities that should be involved; and
(ii) any other resources that should be used;
to adequately prevent future child deaths in the region.
(C) A regional strategy that should be implemented to prevent future child deaths.
(b) The data collection form developed under this section must be provided to the following:
(1) The appropriate community child protection team.
(2) The chairperson of the statewide child fatality review committee.
(3) The chairperson of a local child fatality review team.
(c) Each local child fatality review team shall, using the form established under this section, report to the department the findings for each fatality that the local child fatality review team reviews.
(d) The department shall annually prepare a report of all child fatalities in Indiana that are the result of child abuse or neglect. The report must include the following information:
(1) A summary of the information gathered under subsection (a) for all child abuse or neglect fatalities.
(2) Demographic information regarding victims, perpetrators, and households involved in child abuse or neglect fatalities.
(3) An analysis of the primary risk factors involved in child abuse or neglect fatalities.
(4) A summary of the most frequent causes of child abuse or neglect fatalities.
(5) A description of the manner in which the data was assembled.
The department shall post the report prepared under this subsection to the department's Internet web site.
As added by P.L.145-2006, SEC.287. Amended by P.L.225-2007, SEC.6; P.L.48-2012, SEC.50.



CHAPTER 25. STATEWIDE CHILD FATALITY REVIEW COMMITTEE

IC 31-33-25-2
"Emergency medical services"
Sec. 2. As used in this chapter, "emergency medical services" means emergency ambulance services or other services, including extrication and rescue services, provided to an individual in need of immediate medical care in order to prevent loss of life or aggravation of physiological or psychological illness or injury.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-3
"Local child fatality review team"
Sec. 3. As used in this chapter, "local child fatality review team" refers to a county or regional child fatality review team established under IC 31-33-24.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-4
"Mental health provider"
Sec. 4. As used in this chapter, "mental health provider" means any of the following:
(1) A registered nurse or licensed practical nurse licensed under IC 25-23.
(2) A clinical social worker licensed under IC 25-23.6-5.
(3) A marriage and family therapist licensed under IC 25-23.6-8.
(4) A psychologist licensed under IC 25-33.
(5) A school psychologist licensed by the Indiana state board of education.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-5
"Statewide child fatality review committee"
Sec. 5. As used in this chapter, "statewide child fatality review committee" refers to the statewide child fatality review committee established by section 6 of this chapter.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-6
Establishment of statewide child fatality review committee; purpose
Sec. 6. (a) The statewide child fatality review committee is

established to review a child's death that is:
(1) sudden;
(2) unexpected;
(3) unexplained;
(4) assessed by the department for alleged abuse or neglect that resulted in the fatality; or
(5) determined by a coroner in the region served by the local child fatality review team to be the result of a homicide, suicide, or accident;
if the local child fatality review team requests a review of the child's death by the statewide committee.
(b) The statewide child fatality review committee may also review the death of a child upon request by the department of child services ombudsman established by IC 4-13-19-3.
(c) A request submitted under subsection (b) must set forth:
(1) the name of the child;
(2) the age of the child;
(3) the county where the child died;
(4) whether a local child fatality review team reviewed the death; and
(5) the cause of death of the deceased child.
As added by P.L.145-2006, SEC.288. Amended by P.L.182-2009(ss), SEC.381; P.L.48-2012, SEC.51.

IC 31-33-25-7
Child fatality review determinations; review of all records; request of records
Sec. 7. (a) A child fatality review conducted by the statewide child fatality review committee under this chapter must consist of:
(1) determining whether similar future deaths could be prevented; and
(2) identifying:
(A) agencies and entities that should be involved; and
(B) any other resources that should be used;
to adequately prevent future deaths of children.
(b) In conducting the child fatality review under subsection (a), the statewide child fatality review committee shall review every record concerning the deceased child that is held by:
(1) the department; or
(2) a local child fatality review team.
(c) Subject to IC 34-30-15, if the statewide child fatality review committee requests records from a hospital, physician, coroner, law enforcement officer, or mental health professional regarding a death that the statewide child fatality review committee is investigating, the hospital, physician, coroner, law enforcement officer, or mental health professional shall provide the requested records to the statewide child fatality review committee.
As added by P.L.145-2006, SEC.288. Amended by P.L.225-2007, SEC.7; P.L.48-2012, SEC.52.
IC 31-33-25-8
Team members
Sec. 8. The statewide child fatality review committee consists of the following members appointed by the governor:
(1) a coroner or deputy coroner;
(2) a representative from:
(A) the state department of health established by IC 16-19-1-1;
(B) a local health department established under IC 16-20-2; or
(C) a multiple county health department established under IC 16-20-3;
(3) a pediatrician;
(4) a representative of law enforcement;
(5) a representative from an emergency medical services provider;
(6) the director or a representative of the department;
(7) a representative of a prosecuting attorney;
(8) a pathologist who is:
(A) certified by the American Board of Pathology in forensic pathology; and
(B) licensed to practice medicine in Indiana;
(9) a mental health provider;
(10) a representative of a child abuse prevention program;
(11) a representative of the department of education; and
(12) at the discretion of the department of child services ombudsman, a representative of the department of child services ombudsman established by IC 4-13-19-3.
As added by P.L.145-2006, SEC.288. Amended by P.L.225-2007, SEC.8; P.L.182-2009(ss), SEC.382.

IC 31-33-25-9
Chairperson
Sec. 9. (a) The chairperson of the statewide child fatality review committee shall be selected by the governor.
(b) The statewide child fatality review committee shall meet at the call of the chairperson.
(c) The statewide child fatality review committee chairperson shall determine the agenda for each meeting.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-10
Meetings open; exceptions
Sec. 10. (a) Except as provided in subsection (b), meetings of the statewide child fatality review committee are open to the public.
(b) Except as provided in subsection (d), a meeting of the statewide child fatality review committee that involves:
(1) confidential records; or
(2) identifying information regarding the death of a child that is confidential under state or federal law; shall be held as an executive session.
(c) If a meeting is held as an executive session under subsection (b), each individual who:
(1) attends the meeting; and
(2) is not a member of the statewide child fatality review committee;
shall sign a confidentiality statement prepared by the department. The statewide child fatality review committee shall keep all confidentiality statements signed under this subsection.
(d) A majority of the members of the statewide child fatality review committee may vote to disclose any report or part of a report regarding a fatality review to the public if the information is in the general public interest as determined by the statewide child fatality review committee.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-11
Confidentiality; immunity
Sec. 11. Members of the statewide child fatality review committee and individuals who attend a meeting of the statewide child fatality review committee as an invitee of the chairperson:
(1) may discuss among themselves confidential matters that are before the statewide child fatality review committee;
(2) are bound by all applicable laws regarding the confidentiality of matters reviewed by the statewide child fatality review committee; and
(3) except when acting:
(A) with malice;
(B) in bad faith; or
(C) with gross negligence;
are immune from any civil or criminal liability that might otherwise be imposed as a result of communicating among themselves about confidential matters that are before the statewide child fatality review committee.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-12
Training
Sec. 12. The department shall provide training to the statewide child fatality review committee.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-13
Data collection and sharing
Sec. 13. (a) The department shall collect and document information surrounding the deaths of children reviewed by the statewide child fatality review committee. The department shall develop a data collection form that includes:
(1) identifying and nonidentifying information;
(2) information regarding the circumstances surrounding a

death;
(3) factors contributing to a death; and
(4) findings and recommendations.
(b) The data collection form developed under this section must also be provided to:
(1) the appropriate community child protection team established under IC 31-33-3;
(2) the appropriate:
(A) local health department established under IC 16-20-2; or
(B) multiple county health department established under IC 16-20-3; and
(3) the appropriate coroner and the pathologist who performed the autopsy on the child.
As added by P.L.145-2006, SEC.288. Amended by P.L.225-2007, SEC.9.

IC 31-33-25-14
Affirmative votes of voting members required for action
Sec. 14. The affirmative votes of the voting members of a majority of the statewide child fatality review committee are required for the committee to take action on any measure.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-15
Expenses
Sec. 15. The expenses of the statewide child fatality review committee shall be paid from funds appropriated to the department.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-16
Testimony
Sec. 16. The testimony of a member of the statewide child fatality review committee is not admissible as evidence concerning an investigation by the statewide child fatality review committee.
As added by P.L.145-2006, SEC.288.



CHAPTER 26. CHILD PROTECTION INDEX

IC 31-33-26-2
Establishment and maintenance of child protection index
Sec. 2. The department shall establish and maintain a centralized, computerized child protection index to organize and access data regarding substantiated reports of child abuse and neglect that the department receives from throughout Indiana under this article.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-3
Index components
Sec. 3. In addition to the equipment needed to establish, operate, and maintain the index, the index must include the following components:
(1) Automated risk assessment in which a family case manager or supervisor is able to review a substantiated child abuse or neglect case to determine prior case history during the intake, assessment, and case management processes.
(2) The capability to allow supervisors to monitor child abuse and neglect cases and reports relating to the cases.
(3) The automated production of standard reports to enable the automated compilation of information gathered on forms used by family case managers to report the information and results of child abuse and neglect cases. The index must also provide for the automation of other data for planning and evaluation as determined by the department.
(4) The capability of same day notification and transfer of statistical information to the department regarding new and closed child abuse and neglect cases.
(5) The enabling of child welfare supervisors to review a child abuse or neglect determination at any point after the assessment is initially classified as substantiated abuse or neglect, to confirm the status of the case, and to allow for the consolidated management of cases. (6) The capability for adjusting the index's programming at a later date if additional reporting requirements occur.
(7) A word processing capability to allow case notes to be recorded with each substantiated child abuse and neglect case.
As added by P.L.138-2007, SEC.67. Amended by P.L.131-2009, SEC.56; P.L.128-2012, SEC.156.

IC 31-33-26-4
Case history file; automatic search requirements
Sec. 4. (a) In addition to the components described in section 3 of this chapter, the index must have the capability to maintain a case history file.
(b) Whenever a person enters a new child abuse or neglect report into the index, the index must have the capability to automatically search for reports that match the name of the:
(1) perpetrator;
(2) victim; or
(3) person who is legally responsible for the victim's welfare;
with the persons named in the new report as described in this chapter.
(c) If the index identifies a previous, substantiated report, the index must have the capability to transfer the report to the county where the new report originated not later than twenty-four (24) hours after receipt of the new report. If a previous, matching report is located, a case history extract must be made available to the assigned caseworker.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-5
Establish access restrictions; maintain confidentiality; read only access by child services ombudsman
Sec. 5. (a) The department shall establish access restrictions in order to maintain the security and confidentiality of the index as required by this chapter.
(b) The department of child services ombudsman established by IC 4-13-19-3 shall have read only access to the index concerning:
(1) children who are the subject of complaints filed with; or
(2) cases being investigated by;
the department of child services ombudsman. The office of the department of child services ombudsman shall not have access to any information related to cases or information that involves the ombudsman or any member of the ombudsman's immediate family.
As added by P.L.138-2007, SEC.67. Amended by P.L.182-2009(ss), SEC.383; P.L.162-2011, SEC.47.

IC 31-33-26-6
Data storage and retrieval requirements
Sec. 6. The department shall store data regarding child abuse or neglect reports in a manner that allows the data to be retrieved based on the following, if known: (1) The child's name.
(2) The child's date of birth.
(3) The alleged perpetrator's name.
(4) The child's mother's name.
(5) The child's father's name.
(6) The name of a sibling of the child.
(7) The name of the child's guardian or custodian if applicable.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-7
Adoption of rules
Sec. 7. The department may adopt rules under IC 4-22-2 to ensure that the confidentiality of and access to reports of child abuse or neglect are maintained as provided in this chapter.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-8
Notification after index entry; notice to perpetrators; request for administrative hearing
Sec. 8. (a) This section does not apply to substantiated reports if a court has determined that a child is a child in need of services based on:
(1) a report of child abuse or neglect that names the perpetrator as the individual who committed the child abuse or neglect; or
(2) facts presented to the court at a hearing in a child in need of services case commenced under IC 31-34 that are consistent with the facts and conclusions stated in the report, if the department approved the substantiated report after the court's determination.
(b) Not later than thirty (30) days after the department enters a substantiated child abuse or neglect report into the index, the department shall notify:
(1) the parent, guardian, or custodian of the child who is named in the report as the victim of the child abuse or neglect; and
(2) any person identified as the perpetrator, if other than the child's parent, guardian, or custodian;
that the department has entered the report into the index.
(c) The department shall state the following in a notice to the perpetrator of a substantiated report under subsection (b):
(1) The report has been classified as substantiated.
(2) The perpetrator may request that a substantiated report be amended or expunged at an administrative hearing if the perpetrator does not agree with the classification of the report unless a court is in the process of making a determination.
(3) The perpetrator's request for an administrative hearing to contest the classification of a substantiated report must be received by the department not more than thirty (30) days after the notice is served on the perpetrator as provided in IC 4-21.5-3-1(b). Time shall be computed as provided in IC 4-21.5-3-2. (d) If the perpetrator fails to request an administrative hearing within the time specified in subsection (c)(3), the perpetrator named in a substantiated report may request an administrative hearing to contest the classification of the report if the perpetrator demonstrates that the failure to request an administrative hearing was due to excusable neglect or fraud. The Indiana Rules of Civil Procedure provide the standard for excusable neglect or fraud.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-9
Administrative hearings; evidentiary standards; consideration of hearsay; amendment or expungement of reports; confidentiality; decisions provided to the department of education
Sec. 9. (a) Except as provided in sections 11 and 12 of this chapter, the department shall conduct an administrative hearing upon a request made under section 8 of this chapter.
(b) At the administrative hearing, the department must prove by a preponderance of credible evidence that the perpetrator is responsible for the child's abuse or neglect.
(c) During an administrative hearing under this section, the administrative hearing officer shall consider hearsay evidence to be competent evidence and may not exclude hearsay based on the technical rules of evidence. If not objected to, the hearsay evidence may form the basis for an order. However, if the evidence is properly objected to and does not fall within a recognized exception to the hearsay rule, the resulting order may not be based solely upon the hearsay evidence.
(d) If the department fails to carry the burden of proof under subsection (b), the department shall amend or expunge the report as ordered by the administrative hearing officer within the period provided under section 15 of this chapter.
(e) The department shall maintain the confidentiality of an abuse or a neglect report during the administrative process.
(f) The administrative hearing shall be closed.
(g) The administrative files shall be closed and not disclosed to the public.
(h) The department shall provide a copy of a decision resulting from an administrative hearing under this section to the department of education if:
(1) the alleged perpetrator is licensed by the department of education; or
(2) the incident happened on school property or at a school function.
As added by P.L.138-2007, SEC.67. Amended by P.L.162-2011, SEC.48; P.L.48-2012, SEC.53.

IC 31-33-26-10
Administration of index
Sec. 10. The department shall administer the index in a manner that enables the department to do the following: (1) Immediately identify and locate prior reports of child abuse or neglect through the use of the department's:
(A) computerized tracking system; and
(B) automated risk assessment system.
(2) Track steps in the investigative process to ensure compliance with all requirements for a report of child abuse or neglect.
(3) Maintain and produce aggregate statistical reports monitoring patterns of child abuse and neglect that the department shall make available to the public upon request.
(4) Serve as a resource for the evaluation, management, and planning of preventive and remedial services to children who have been subject to child abuse or neglect.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-11
Binding court determinations; stay of administrative hearings; perpetrator entitlement to administrative hearings
Sec. 11. (a) If a court having jurisdiction over a child in need of services case under IC 31-34 has determined or is anticipated to determine whether:
(1) a report of suspected child abuse or neglect is properly substantiated;
(2) child abuse or neglect occurred; or
(3) any person was a perpetrator of child abuse or neglect;
the determination of the court is binding.
(b) The administrative hearing under this chapter shall be stayed pending an anticipated action by the court.
(c) A person named as a perpetrator in a report of suspected child abuse or neglect is not entitled to an administrative hearing under this chapter if a court has determined that:
(1) the alleged child abuse or neglect did not occur; or
(2) the person was not a perpetrator of the alleged child abuse or neglect.
(d) The administrative hearing under this chapter shall be stayed pending the conclusion of any program of informal adjustment entered into by the perpetrator of the alleged child abuse or neglect.
As added by P.L.138-2007, SEC.67. Amended by P.L.48-2012, SEC.54.

IC 31-33-26-12
Criminal charges against a perpetrator; entitlement to administrative hearings
Sec. 12. (a) If criminal charges are filed against a perpetrator based on the same facts and circumstances on which the department classified a child abuse or neglect report as substantiated, any administrative hearing requested by the perpetrator under this chapter shall be stayed pending disposition of the criminal charges.
(b) If the criminal charges result in the conviction of the perpetrator and the facts that provided a necessary element for the

conviction also provided the basis for the substantiated report under IC 31-33-8-12, the person named in the report as a perpetrator of child abuse or neglect is not entitled to an administrative hearing under this chapter.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-13
Adoption of rules
Sec. 13. The department shall adopt rules under IC 4-22-2:
(1) to provide procedures not inconsistent with section 9 of this chapter by which any person identified as a perpetrator in a substantiated report of child abuse or neglect that is entered into the child protection index may request and obtain an administrative hearing as provided in this chapter;
(2) to establish procedures for the conduct of the administrative hearing; and
(3) to establish provisions for administrative review by the department of a proposed or approved substantiated report, before or after an administrative hearing is available or conducted.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-14
Amendment or expungement from index of inaccurate report
Sec. 14. The department shall immediately amend or expunge from the index a substantiated report containing an inaccuracy arising from an administrative or a clerical error.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-15
Expungement and amendment of record procedures
Sec. 15. (a) The department shall expunge a substantiated report contained within the index not later than ten (10) working days after any of the following occurs:
(1) A court having jurisdiction over a child in need of services proceeding determines that child abuse or neglect has not occurred.
(2) An administrative hearing officer under this chapter finds that the child abuse or neglect report is unsubstantiated.
(3) A court having juvenile jurisdiction enters an order for expungement of the report under IC 31-33-27-5.
(b) The department shall amend a substantiated report contained in the index by deleting the name of an alleged perpetrator if:
(1) a court having jurisdiction over a child in need of services proceeding; or
(2) an administrative hearing officer under this chapter;
finds that the person was not a perpetrator of the child abuse or neglect that occurred.
As added by P.L.138-2007, SEC.67. Amended by P.L.131-2009, SEC.57; P.L.48-2012, SEC.55.
IC 31-33-26-16
Access to index information
Sec. 16. (a) A person or an organization may have access to information contained in the index as follows:
(1) A law enforcement agency may have access to a substantiated report for purposes of investigating or criminally prosecuting a person identified as a perpetrator of child abuse or neglect.
(2) A child care provider, upon submitting a written consent for release of information signed by an individual who:
(A) is employed by or who has applied for employment with the child care provider;
(B) has volunteered to provide services to the child care provider in a capacity that would place the individual in direct contact, on a regular and continuous basis, with children who are or will be under the direct supervision of the child care provider; or
(C) is at least eighteen (18) years of age and resides in the home of the child care provider;
may have access to any information relating to a substantiated report of child abuse or neglect that names the employee, applicant, volunteer, or household resident as the perpetrator of child abuse or neglect.
(3) A person may have access to any information that is contained in the index pertaining to the person, with protection for the identity of:
(A) a person who reports the child abuse or neglect; and
(B) any other appropriate person.
(4) A person or an agency to whom child abuse and neglect reports are available under IC 31-33-18 may have access to information contained in the index.
(5) Representatives of the division of family resources designated by the director of the division may have access to and use any information relating to a substantiated report of child abuse or neglect that would constitute a basis for denial or revocation of a license for a child care center under IC 12-17.2-4 or a child care home under IC 12-17.2-5.
(6) Representatives of the department designated by the director may have access to and use any information relating to a substantiated report of child abuse or neglect that would constitute a basis for denial or revocation of a license for a child caring institution, foster family home, group home, or child placing agency under IC 31-27.
(7) Any representative of the department, a court having juvenile jurisdiction, and any party in a case under IC 31-34 or IC 31-37 may have access to and use any information relating to a substantiated report of child abuse or neglect in connection with a determination of an appropriate out of home placement for a child under any applicable provision of IC 31-34 or IC 31-37 that requires a criminal history check (as described in

IC 31-9-2-22.5) concerning any person.
(8) The department shall provide any information contained in a substantiated report of child abuse or neglect that is included in the index to an authorized agency of another state that requests information concerning a prospective foster or adoptive parent, or any other adult living in the home of a prospective foster or adoptive parent, in accordance with 42 U.S.C. 671(a)(20)(C).
(9) The department shall transmit or provide to a national index of substantiated cases of child abuse or neglect established in accordance with 42 U.S.C. 16990:
(A) a copy of any substantiated report and related information entered into the index; and
(B) information concerning expungement or amendment of any substantiated report as provided in section 14 or 15 of this chapter.
(10) To determine the eligibility of a child care provider to receive a voucher payment (as defined in IC 12-17.2-3.5-3), the division of family resources may use information contained in the index concerning whether a child has been found by a court to be a child in need of services based on a report of child abuse or neglect naming an individual described in IC 12-17.2-3.5-4.1(a) as a perpetrator.
(b) Except as provided in this section or in rules adopted under subsection (c), the department may not disclose information used in connection with the department's activities under this section.
(c) The department shall adopt rules under IC 4-22-2 relating to the procedure for disclosure of information described in this section.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-17
Name changes
Sec. 17. (a) If a court grants a name change under IC 34-28-2 (or IC 34-4-6 before its repeal) to a person:
(1) against whom an allegation of child abuse or neglect has been substantiated; and
(2) whose name is maintained within the index in accordance with this chapter;
the person must notify the department regarding the name change not more than ten (10) business days after the court enters a decree changing the person's name.
(b) The notice under subsection (a) must include a copy of the decree of the court that changes the name of the person, certified under the seal of the clerk of court.
As added by P.L.138-2007, SEC.67.

IC 31-33-26-18
Transfer of records to the index
Sec. 18. On July 1, 2007, all substantiated reports and other documents relating to child abuse or neglect cases contained in the

child abuse registry under IC 31-33-17 (before its repeal) and the automated child protection system under IC 31-33-20 (before its repeal) shall be transferred to and be included in the child protection index. The department shall maintain and administer all reports and documents transferred to and included in the child protection index as provided in this chapter.
As added by P.L.138-2007, SEC.67.



CHAPTER 27. EXPUNGEMENT OF CHILD ABUSE OR NEGLECT REPORTS

IC 31-33-27-2
"Information"
Sec. 2. As used in this chapter, "information" includes all files and records created or maintained by the department. The term includes the original and copies of documents, correspondence, messages, photographs, videotapes, audio recordings, audiovisual recordings, and any other material contained in electronic, paper, or digital form or in other media.
As added by P.L.48-2012, SEC.56.

IC 31-33-27-3
Expungement of records; retained information; adoption of rules
Sec. 3. (a) The department shall expunge child abuse or neglect information not later than twenty-four (24) years after the date of birth of the youngest child named in the department's assessment report as an alleged victim of child abuse or neglect, if:
(1) the department approved the assessment as unsubstantiated; or
(2) the court in a child in need of services case entered a final judgment based on a finding that child abuse or neglect did not occur.
(b) The department may, upon the request of an interested person, expunge information relating to an unsubstantiated assessment of child abuse or neglect at any time, if the department determines that the probative value of the information does not justify its retention in the records of the department.
(c) This subsection applies to information that is not expunged under subsection (a) or (b). The department may retain information relating to an unsubstantiated assessment of child abuse or neglect in paper or digital form or in other media that is accessible only by department employees with access rights established by the department through policy or rule.
(d) Information that is retained in the records of the department under subsection (c) may be used by the department to facilitate its assessment of a subsequent report concerning the same child or

family.
(e) The department may not rely solely on information available under subsection (c) to support substantiation of a later report, if information obtained in the assessment of the later report is otherwise insufficient to support a substantiated determination.
(f) The department shall adopt a written policy, and may adopt rules under IC 4-22-2, regarding access to information retained under subsection (c).
As added by P.L.48-2012, SEC.56.

IC 31-33-27-4
Expungement of records; amended information
Sec. 4. (a) The department shall expunge child abuse or neglect information relating to a substantiated report not later than the time specified for expungement of the report from the child protection index under IC 31-33-26-15.
(b) The department shall amend information relating to a substantiated report by deleting the name of a person as an alleged perpetrator if:
(1) a court having jurisdiction over a child in need of services proceeding; or
(2) an administrative hearing officer under IC 31-33-26-9;
finds that the person was not a perpetrator of the child abuse or neglect that occurred.
As added by P.L.48-2012, SEC.56.

IC 31-33-27-5
Substantiated reports; perpetrator petitions for expungements
Sec. 5. (a) This section applies to information relating to substantiated reports in any records of the department.
(b) An individual identified as a perpetrator of child abuse or neglect in a substantiated report may file a petition with a court exercising juvenile jurisdiction in the county in which the individual resides, requesting that the court order the department to expunge the substantiated report and related information.
(c) The petitioner shall:
(1) name the department as respondent in the petition; and
(2) serve the department with a copy of the petition and a summons.
(d) The court shall hold a hearing on the petition and any response filed by the department, unless a hearing is waived by agreement of the parties.
(e) In considering whether to grant a petition filed under this section, the court may review:
(1) the factors listed in IC 31-39-8-3 in relation to the petitioner, if the substantiated report was the subject of a juvenile court case; and
(2) any facts relating to the petitioner's current status, activities, employment, contacts with children, or other circumstances relevant to consideration of whether the petition should be

granted.
(f) The court may grant the petition if the court finds, by clear and convincing evidence, that:
(1) there is little likelihood that the petitioner will be a future perpetrator of child abuse or neglect; and
(2) the information has insufficient current probative value to justify its retention in records of the department for future reference.
As added by P.L.48-2012, SEC.56.

IC 31-33-27-6
Use of expunged records in civil action
Sec. 6. If the department expunges child abuse or neglect information under this chapter:
(1) at the request of a perpetrator named in an assessment report;
(2) at or after the time for expungement specified in section 4(a) of this chapter; or
(3) under a court order under section 5 of this chapter;
IC 31-39-8-7 applies to any civil action brought against the department or any other agency, entity, or individual, if the content of the expunged information may be relevant to any issue in the civil action.
As added by P.L.48-2012, SEC.56.






ARTICLE 34. JUVENILE LAW: CHILDREN IN NEED OF SERVICES

CHAPTER 1. CIRCUMSTANCES UNDER WHICH A CHILD IS A CHILD IN NEED OF SERVICES

IC 31-34-1-2
Act or omission of parent, guardian, or custodian seriously endangering child's physical or mental health
Sec. 2. (a) A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child's physical or mental health is seriously endangered due to injury by the act or omission of the child's parent, guardian, or custodian; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
(b) Evidence that the illegal manufacture of a drug or controlled substance is occurring on property where a child resides creates a rebuttable presumption that the child's physical or mental health is seriously endangered.
As added by P.L.1-1997, SEC.17. Amended by P.L.17-2001, SEC.8; P.L.2-2005, SEC.77.

IC 31-34-1-3
Victim of sex offense; living in household with victim of sex offense Sec. 3. (a) A child is a child in need of services if, before the child becomes eighteen (18) years of age:
(1) the child is the victim of a sex offense under:
(A) IC 35-42-4-1;
(B) IC 35-42-4-2;
(C) IC 35-42-4-3;
(D) IC 35-42-4-4;
(E) IC 35-42-4-7;
(F) IC 35-42-4-9;
(G) IC 35-45-4-1;
(H) IC 35-45-4-2;
(I) IC 35-46-1-3; or
(J) the law of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in clauses (A) through (I); and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
(b) A child is a child in need of services if, before the child becomes eighteen (18) years of age:
(1) the child lives in the same household as another child who is the victim of a sex offense under:
(A) IC 35-42-4-1;
(B) IC 35-42-4-2;
(C) IC 35-42-4-3;
(D) IC 35-42-4-4;
(E) IC 35-42-4-7;
(F) IC 35-42-4-9;
(G) IC 35-45-4-1;
(H) IC 35-45-4-2;
(I) IC 35-46-1-3; or
(J) the law of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in clauses (A) through (I);
(2) the child lives in the same household as the adult who committed the sex offense under subdivision (1) and the sex offense resulted in a conviction or a judgment under IC 31-34-11-2;
(3) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court; and
(4) a caseworker assigned to provide services to the child:
(A) places the child in a program of informal adjustment or other family or rehabilitative services based upon the existence of the circumstances described in subdivisions (1) and (2) and the assigned caseworker subsequently determines further intervention is necessary; or
(B) determines that a program of informal adjustment or

other family or rehabilitative services is inappropriate.
As added by P.L.1-1997, SEC.17. Amended by P.L.18-2004, SEC.1.

IC 31-34-1-4
Parent, guardian, or custodian allowing child's participation in obscene performance
Sec. 4. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child's parent, guardian, or custodian allows the child to participate in an obscene performance (as defined by IC 35-49-2-2 or IC 35-49-3-2); and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2005, SEC.78.

IC 31-34-1-5
Parent, guardian, or custodian allowing child to commit sex offense
Sec. 5. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child's parent, guardian, or custodian allows the child to commit a sex offense prohibited by IC 35-45-4; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2005, SEC.79.

IC 31-34-1-6
Child substantially endangering own or another's health
Sec. 6. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child substantially endangers the child's own health or the health of another individual; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2005, SEC.80.

IC 31-34-1-7
Parent, guardian, or custodian failing to participate in school disciplinary proceeding
Sec. 7. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child's parent, guardian, or custodian fails to participate in a disciplinary proceeding in connection with the student's improper behavior, as provided for by IC 20-33-8-26, if the behavior of the student has been repeatedly disruptive in the

school; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2005, SEC.203.

IC 31-34-1-8
Missing child
Sec. 8. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child is a missing child (as defined in IC 10-13-5-4); and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2003, SEC.73.

IC 31-34-1-9
Disabled child deprived of necessary nutrition or medical or surgical intervention
Sec. 9. A child in need of services under section 1, 2, 3, 4, 5, 6, 7, or 8 of this chapter includes a child with a disability who:
(1) is deprived of nutrition that is necessary to sustain life; or
(2) is deprived of medical or surgical intervention that is necessary to remedy or ameliorate a life threatening medical condition;
if the nutrition or medical or surgical intervention is generally provided to similarly situated children with or without disabilities.
As added by P.L.1-1997, SEC.17. Amended by P.L.131-2009, SEC.58.

IC 31-34-1-10
Child born with fetal alcohol syndrome or with controlled substance or legend drug in child's body
Sec. 10. Except as provided in sections 12 and 13 of this chapter, a child is a child in need of services if:
(1) the child is born with:
(A) fetal alcohol syndrome; or
(B) any amount, including a trace amount, of a controlled substance or a legend drug in the child's body; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; or
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-11
Risks or injuries arising from use of alcohol, controlled substance, or legend drug by child's mother during pregnancy Sec. 11. Except as provided in sections 12 and 13 of this chapter, a child is a child in need of services if:
(1) the child:
(A) has an injury;
(B) has abnormal physical or psychological development; or
(C) is at a substantial risk of a life threatening condition;
that arises or is substantially aggravated because the child's mother used alcohol, a controlled substance, or a legend drug during pregnancy; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; or
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2005, SEC.81.

IC 31-34-1-12
Exception for mother's good faith use of legend drug according to prescription
Sec. 12. A child is not a child in need of services under section 10 or 11 of this chapter if:
(1) a drug detected in the body of the child under section 10(1) of this chapter or the condition described in section 11(1) of this chapter was caused by a legend drug; and
(2) during pregnancy the child's mother:
(A) possessed a valid prescription for the legend drug;
(B) was not in violation of IC 16-42-19 (the Indiana legend drug act); and
(C) made a good faith attempt to use the legend drug according to the prescription instructions.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-13
Exception for mother's good faith use of controlled substance according to prescription
Sec. 13. A child is not a child in need of services under section 10 or 11 of this chapter if:
(1) a drug detected in the body of the child under section 10(1) of this chapter or the condition described in section 11(1) of this chapter was caused by a controlled substance; and
(2) during pregnancy the child's mother:
(A) possessed a valid prescription for the controlled substance; and
(B) made a good faith attempt to use the controlled substance according to the prescription instructions.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-14
Exception for failure of parent, guardian, or custodian to provide medical treatment because of religious beliefs; rebuttable presumption; effect of presumption Sec. 14. If a parent, guardian, or custodian fails to provide specific medical treatment for a child because of the legitimate and genuine practice of the religious beliefs of the parent, guardian, or custodian, a rebuttable presumption arises that the child is not a child in need of services because of the failure. However, this presumption does not do any of the following:
(1) Prevent a juvenile court from ordering, when the health of a child requires, medical services from a physician licensed to practice medicine in Indiana.
(2) Apply to situations in which the life or health of a child is in serious danger.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-15
Effect of chapter on use of corporal punishment or religious practices
Sec. 15. This chapter does not do any of the following:
(1) Limit the right of a parent, guardian, or custodian of a child to use reasonable corporal punishment when disciplining the child.
(2) Limit the lawful practice or teaching of religious beliefs.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-16
Termination of parental rights or transfer of custody may not be required; voluntary placement agreements
Sec. 16. (a) The department may not:
(1) initiate a court proceeding to:
(A) terminate the parental rights concerning; or
(B) transfer legal custody of; or
(2) require a parent, guardian, or custodian to consent to:
(A) the termination of parental rights; or
(B) transfer of legal custody of;
a child with an emotional, a behavioral, or a mental disorder or a developmental or physical disability who is voluntarily placed out of the home for the purpose of obtaining special treatment or care, solely because the parent, guardian, or custodian is unable to provide the treatment or care. Relinquishment of custody of a child described in this subsection may not be made a condition for receipt of services or care delivered or funded by the department or the local office.
(b) When a child described in subsection (a) is voluntarily placed out of the home to receive special treatment or care, the department and the parent, guardian, or custodian of the child may execute a voluntary placement agreement that includes the following:
(1) A statement that, by entering into a voluntary placement agreement, the parent, guardian, or custodian of the child is not transferring legal custody of the child to the department.
(2) A statement specifying the legal status of the child.
(3) A statement specifying the rights and obligations of the parent, guardian, or custodian. As added by P.L.282-2001, SEC.3. Amended by P.L.145-2006, SEC.289; P.L.128-2012, SEC.157.



CHAPTER 2. TAKING A CHILD IN NEED OF SERVICES INTO CUSTODY

IC 31-34-2-2
Taking alleged perpetrator into custody; protective order
Sec. 2. (a) A law enforcement officer may take a person into custody if the law enforcement officer has probable cause to believe that the person is the alleged perpetrator of an act against a child who the law enforcement officer believes to be a child in need of services as a result of the alleged perpetrator's act. The law enforcement officer may take the alleged perpetrator into custody under this section only for the purpose of removing the alleged perpetrator from the residence where the child believed to be in need of services resides.
(b) The law enforcement officer shall immediately contact the attorney for the county department or another authorized person for the purpose of initiating a protective order under IC 31-34-25 that will require the alleged perpetrator to refrain from having direct or indirect contact with the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2003, SEC.77.

IC 31-34-2-3
Taking child into custody without court order; documentation
Sec. 3. (a) If a law enforcement officer's action under section 2 of this chapter will not adequately protect the safety of the child, the child may be taken into custody by a law enforcement officer, probation officer, or caseworker acting with probable cause to believe the child is a child in need of services if:
(1) it appears that the child's physical or mental condition will be seriously impaired or seriously endangered if the child is not immediately taken into custody;
(2) there is not a reasonable opportunity to obtain an order of the court; and
(3) consideration for the safety of the child precludes the immediate use of family services to prevent removal of the child.
(b) A probation officer or caseworker may take a child into custody only if the circumstances make it impracticable to obtain assistance from a law enforcement officer.
(c) If a person takes a child into custody under this section, the person shall make written documentation not more than twenty-four (24) hours after the child is taken into custody as provided in section 6 of this chapter.
As added by P.L.1-1997, SEC.17.
IC 31-34-2-4
Missing child taken into custody without court order
Sec. 4. A child may be taken into custody by:
(1) a law enforcement officer;
(2) a probation officer; or
(3) a caseworker;
acting with probable cause to believe the child is a child in need of services because the child is a missing child (as defined in IC 10-13-5-4).
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2003, SEC.74.

IC 31-34-2-5
Missing child taken into custody under court order
Sec. 5. If a child in need of services is a missing child and is taken into custody under a court order, the person taking the child into custody shall do the following:
(1) Take the child to a place designated in the order.
(2) Give notice to the following that the child has been taken into custody:
(A) The child's legal custodian.
(B) The clearinghouse for information on missing children and missing endangered adults established by IC 10-13-5.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2003, SEC.75; P.L.43-2009, SEC.19.

IC 31-34-2-6
Documentation by person taking child into custody without court order; forms
Sec. 6. (a) A person taking a child into custody under section 3 of this chapter shall make written documentation evidencing the following:
(1) The facts establishing probable cause to believe that the child is a child in need of services.
(2) Why the child's physical or mental condition will be seriously impaired or seriously endangered if the child is not immediately taken into custody.
(3) Why the person is unable to obtain a court order and what steps have been taken to obtain a court order.
(4) Why the department of child services is unable to protect the safety of the child without taking the child into custody.
(5) Why the person is unable to obtain the assistance of a law enforcement officer if the child is taken into custody by a probation officer or caseworker without the assistance of a law enforcement officer.
(b) The department of child services shall create forms to be used for documentation under this section.
(c) The person taking the child into custody shall immediately forward a copy of the documentation to the department of child services to be included in the report required by IC 31-33-7-4.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005,

SEC.168.



CHAPTER 2.3. CHILD PROTECTIVE ORDERS FOR REMOVAL OF ALLEGED PERPETRATORS

IC 31-34-2.3-2
Temporary child protective order; petition
Sec. 2. A court may issue a temporary child protective order in an action by the department for the removal of an alleged perpetrator of child abuse or neglect under section 1 of this chapter without a hearing if the department's petition to remove the alleged perpetrator states facts sufficient to satisfy the court of all of the following:
(1) There is an immediate danger to the physical health or safety of the child or the child has been a victim of sexual abuse.
(2) There is not time for an adversary hearing given the immediate danger to the physical health or safety of the child.
(3) The child is not in danger of child abuse or neglect from a parent or other adult with whom the child will continue to reside in the child's residence.
(4) The issuance of a temporary child protective order is in the best interest of the child.
As added by P.L.52-2007, SEC.8.

IC 31-34-2.3-3
Serving temporary child protective order
Sec. 3. The department shall serve a temporary child protective order issued under section 2 of this chapter on:
(1) the alleged perpetrator of child abuse or neglect; and
(2) the parent or other adult with whom the child will continue to reside.
As added by P.L.52-2007, SEC.8.

IC 31-34-2.3-4 Hearing; notice
Sec. 4. (a) A juvenile court shall hold a hearing on the temporary child protective order issued under this chapter not more than forty-eight (48) hours (excluding Saturdays, Sundays, and any day on which a legal holiday is observed for state employees as provided in IC 1-1-9) after the temporary child protective order is issued.
(b) The department shall provide notice of the time, place, and purpose of the hearing to the following:
(1) The child.
(2) The child's parent, guardian, or custodian if the person can be located.
(3) Any adult with whom the child is residing.
(4) The alleged perpetrator of child abuse or neglect.
As added by P.L.52-2007, SEC.8.

IC 31-34-2.3-5
Issuing child protective order; other relief; valid
Sec. 5. (a) After notice and a hearing, the court may issue a child protective order if the department's petition to remove the alleged perpetrator states facts sufficient to satisfy the court that:
(1) the child is not in danger of child abuse or neglect from a parent or other adult with whom the child will continue to reside in the child's residence; and
(2) one (1) or more of the following exist:
(A) The presence of the alleged perpetrator of child abuse or neglect in the child's residence constitutes a continuing danger to the physical health or safety of the child.
(B) The child has been the victim of sexual abuse, and there is a substantial risk that the child will be the victim of sexual abuse in the future if the alleged perpetrator of child abuse or neglect remains in the child's residence.
(b) If the court issues a child protective order under this section, the court may grant other relief as provided under IC 34-26-5-9.
(c) A child protective order issued under this section is valid until one (1) of the following occurs:
(1) The court determines the child is not a child in need of services.
(2) The child is adjudicated a child in need of services and the court enters a dispositional decree.
As added by P.L.52-2007, SEC.8.

IC 31-34-2.3-6
Duties for parent or other custodian of child; order
Sec. 6. A temporary child protective order issued under this chapter or any other order that requires the removal of an alleged perpetrator of child abuse or neglect from the residence of a child must require that the parent or other adult with whom the child will continue to reside in the child's residence makes reasonable efforts:
(1) to monitor the residence; and
(2) to report to the department and the appropriate law

enforcement agency any attempt by the alleged perpetrator of child abuse or neglect to return to the child's residence.
As added by P.L.52-2007, SEC.8.

IC 31-34-2.3-7
Violation of order by parent or other custodian of child
Sec. 7. A parent or other adult with whom a child continues to reside after the issuance of a child protective order issued under section 2 or 5 of this chapter for removal of an alleged perpetrator of child abuse or neglect who knowingly or intentionally fails to comply with the requirements under section 6 of this chapter commits a Class A misdemeanor.
As added by P.L.52-2007, SEC.8.

IC 31-34-2.3-8
Violation of order by alleged perpetrator of child abuse or neglect
Sec. 8. An alleged perpetrator of child abuse who knowingly or intentionally returns to a child's residence in violation of a child protective order issued under section 2 or 5 of this chapter commits a Class A misdemeanor. However, the offense is a Class D felony if the alleged perpetrator has a prior unrelated conviction under this section.
As added by P.L.52-2007, SEC.8.



CHAPTER 2.5. EMERGENCY CUSTODY OF CERTAIN ABANDONED CHILDREN

IC 31-34-2.5-2
Notice to department of child services; department of child services' duties; notice to clearinghouse
Sec. 2. (a) Immediately after an emergency medical services provider takes custody of a child under section 1 of this chapter, the provider shall notify the department of child services that the provider has taken custody of the child.
(b) The department of child services shall:
(1) assume the care, control, and custody of the child immediately after receiving notice under subsection (a); and
(2) not later than forty-eight (48) hours after the department of child services has taken custody of the child, contact the Indiana clearinghouse for information on missing children and missing endangered adults established by IC 10-13-5-5 to determine if the child has been reported missing.
As added by P.L.133-2000, SEC.3. Amended by P.L.217-2001, SEC.6; P.L.2-2003, SEC.76; P.L.234-2005, SEC.169; P.L.43-2009, SEC.20.

IC 31-34-2.5-3
Treatment as child taken into custody without court order
Sec. 3. A child for whom the department of child services assumes care, control, and custody under section 2 of this chapter shall be treated as a child taken into custody without a court order, except that efforts to locate the child's parents or reunify the child's family are not necessary, if the court makes a finding to that effect under IC 31-34-21-5.6(b)(5).
As added by P.L.133-2000, SEC.3. Amended by P.L.234-2005, SEC.170.
IC 31-34-2.5-4
Duties of attorney for department of child services
Sec. 4. Whenever a child is taken into custody without a court order under this chapter, the attorney for the department of child services shall, without unnecessary delay, request the juvenile court to:
(1) authorize the filing of a petition alleging that the child is a child in need of services;
(2) hold an initial hearing under IC 31-34-10 not later than the next business day after the child is taken into custody; and
(3) appoint a guardian ad litem or a court appointed special advocate for the child.
As added by P.L.133-2000, SEC.3. Amended by P.L.129-2005, SEC.5; P.L.234-2005, SEC.171.



CHAPTER 3. CHILD TAKEN INTO CUSTODY

IC 31-34-3-2
Procedures for notice; custodial parent, guardian, or custodian who cannot be located
Sec. 2. Subject to section 3 of this chapter, if after making a reasonable effort the child's custodial parent, guardian, or custodian cannot be located, the department of child services shall make a good faith effort, not more than six (6) hours after the child has been taken into custody, to leave written notice at the last known address of the child's custodial parent, guardian, or custodian that the child has been taken into custody.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.173.

IC 31-34-3-3
Procedures for notice; custodial parent, guardian, or custodian believed to reside outside Indiana
Sec. 3. If the custodial parent, guardian, or custodian is believed to reside outside Indiana, the department of child services shall send written notice by certified mail to the last known address of the noncustodial parent, guardian, or custodian on the same date that the child is taken into custody. However, if the child is not taken into custody on a business day, the department of child services shall send notice by certified mail on the next business day after the child is taken into custody.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.174.

IC 31-34-3-4
Notice of contact person for more information; notice to each parent
Sec. 4. The notice required by this chapter must:
(1) identify a person or an entity that the parent, guardian, or custodian may contact to obtain more information regarding the child's removal from the child's residence; and
(2) be given to each of the child's parents as described in sections 1 through 3 of this chapter.
As added by P.L.1-1997, SEC.17.
IC 31-34-3-4.5
Procedures for notices to adult relatives and siblings
Sec. 4.5. (a) If a child is removed from the child's parents under this chapter, within thirty (30) days after the removal of the child from the parents the department shall exercise due diligence to identify and provide notice of the removal to:
(1) all adult relatives (as defined in IC 31-9-2-107) of the child, including relatives suggested by either parent as required under 42 U.S.C. 671(a)(29); and
(2) all the child's siblings who are at least eighteen (18) years of age.
(b) The department may not provide notice to a person under subsection (a) if the department knows or suspects that the person has caused family or domestic violence.
(c) A notice under subsection (a) must:
(1) state that the child has been removed from the parents by the department;
(2) set forth the options the relative may have under federal, state, or local laws, including the care and placement of the child and other options that may be lost if the relative fails to respond to the notice;
(3) describe the requirements for the relative to become a foster parent; and
(4) describe additional services available to the child placed in foster care.
As added by P.L.131-2009, SEC.59.

IC 31-34-3-5
Immediate needs of child as first priority of department of child services
Sec. 5. The department of child services must have as the department's first priority the immediate needs of the child for medical care, shelter, food, or other crisis services.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.175.



CHAPTER 4. TEMPORARY PLACEMENT OF CHILD TAKEN INTO CUSTODY

IC 31-34-4-2
Placement of child with relative caretaker, de facto custodian, or stepparent; evaluation; criminal history check required; exceptions; out-of-home placement; considerations
Sec. 2. (a) If a child alleged to be a child in need of services is taken into custody under an order of the court under this chapter and the court orders out-of-home placement, the department is responsible for that placement and care and must consider placing the child with a:
(1) suitable and willing blood or an adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling;
(2) de facto custodian; or
(3) stepparent;
before considering any other out-of-home placement.
(b) Before the department places a child in need of services with a blood relative or an adoptive relative caretaker, a de facto custodian, or a stepparent, the department shall complete an evaluation based on a home visit of the relative's home.
(c) Except as provided in subsection (e), before placing a child in need of services in an out-of-home placement, including placement with a blood or an adoptive relative caretaker, a de facto custodian, or a stepparent, the department shall conduct a criminal history check of each person who is currently residing in the location designated as the out-of-home placement.
(d) Except as provided in subsection (f), the department may not make an out-of-home placement if a person described in subsection (c) has:
(1) committed an act resulting in a substantiated report of child abuse or neglect; or
(2) been convicted of a felony listed in IC 31-27-4-13 or had a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult.
(e) The department is not required to conduct a criminal history check under subsection (c) if the department makes an out-of-home placement to an entity or a facility that is not a residence (as defined in IC 3-5-2-42.5) or that is licensed by the state. (f) A court may order or the department may approve an out-of-home placement if:
(1) a person described in subsection (c) has:
(A) committed an act resulting in a substantiated report of child abuse or neglect;
(B) been convicted of:
(i) battery (IC 35-42-2-1) as a felony;
(ii) criminal confinement (IC 35-42-3-3) as a felony;
(iii) carjacking (IC 35-42-5-2) as a felony;
(iv) arson (IC 35-43-1-1) as a felony;
(v) a felony involving a weapon under IC 35-47 or IC 35-47.5;
(vi) a felony relating to controlled substances under IC 35-48-4;
(vii) a felony under IC 9-30-5; or
(viii) a felony that is substantially equivalent to a felony listed in items (i) through (vii) for which the conviction was entered in another state;
if the conviction did not occur within the past five (5) years; or
(C) had a juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony; and
(2) the person's commission of the offense, delinquent act, or act of abuse or neglect described in subdivision (1) is not relevant to the person's present ability to care for a child, and the placement is in the best interest of the child.
However, a court or the department may not make an out-of-home placement if the person has been convicted of a felony listed in IC 31-27-4-13 that is not specifically excluded under subdivision (1)(B).
(g) In considering the placement under subsection (f), the court or the department shall consider the following:
(1) The length of time since the person committed the offense, delinquent act, or abuse or neglect.
(2) The severity of the offense, delinquent act, or abuse or neglect.
(3) Evidence of the person's rehabilitation, including the person's cooperation with a treatment plan, if applicable.
As added by P.L.1-1997, SEC.17. Amended by P.L.70-2004, SEC.18; P.L.234-2005, SEC.176; P.L.145-2006, SEC.290; P.L.1-2007, SEC.206; P.L.52-2007, SEC.9; P.L.146-2008, SEC.578; P.L.162-2011, SEC.49; P.L.128-2012, SEC.159.

IC 31-34-4-3
Order to take child to designated place pending detention hearing
Sec. 3. If a child is taken into custody under an order of the court, the law enforcement officer shall take the child to a place designated in the order to await a detention hearing.
As added by P.L.1-1997, SEC.17.
IC 31-34-4-4
Release, delivery, or detention of child taken into custody without court order
Sec. 4. If a child is taken into custody without an order of the court, the person taking the child into custody:
(1) may:
(A) release the child; or
(B) deliver the child to a place designated by the juvenile court; and
(2) if the child is detained, shall promptly notify the child's parent, guardian, or custodian and an intake officer:
(A) that the child is being held; and
(B) of the reasons for the child's detention.
As added by P.L.1-1997, SEC.17.

IC 31-34-4-5
Investigation, release, or detention by intake officer of child taken into custody without court order
Sec. 5. If the child was not taken into custody under an order of the court, the intake officer shall investigate the reasons for the child's detention. The intake officer shall release the child to the child's parent, guardian, or custodian upon the person's written promise to bring the child before the juvenile court at a time specified. However, the intake officer may place the child in detention if the intake officer reasonably believes that the child is a child in need of services and that:
(1) detention is necessary to protect the child;
(2) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(3) the child has a reasonable basis for requesting that the child not be released; or
(4) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-4-6
Duty to inform parent, custodian, or guardian of legal rights
Sec. 6. (a) The department shall submit written information to a parent, custodian, or guardian of a child who is alleged to be abused or neglected regarding the following legal rights of the parent, custodian, or guardian:
(1) The right to have a detention hearing held by a court within forty-eight (48) hours after the child's removal from the home and to request return of the child at the hearing.
(2) The right to:
(A) be represented by an attorney;
(B) cross examine witnesses; and
(C) present evidence on the parent's, custodian's, or guardian's own behalf; at each court proceeding on a petition alleging that the child is a child in need of services. The parent, guardian, or custodian has the right to be represented by a court appointed attorney under clause (A) upon the request of the parent, guardian, or custodian if the court finds that the parent, guardian, or custodian does not have sufficient financial means for obtaining representation as described in IC 34-10-1.
(3) The right not to make statements that incriminate the parent, custodian, or guardian and that an incriminating statement may be used during a court proceeding on a petition alleging that the child is a child in need of services.
(4) The right to request to have the case reviewed by the child protection team under IC 31-33-3-6.
(5) The right to be advised that after July 1, 1999, a petition to terminate the parent-child relationship must be filed whenever a child has been removed from the child's parent and has been under the supervision of the department for at least fifteen (15) months of the most recent twenty-two (22) months.
(b) The department shall submit the written information under subsection (a) to the child's parent, guardian, or custodian at the time:
(1) the child is taken into custody; or
(2) the department files a petition alleging that the child is a child in need of services;
whichever occurs earlier.
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.5; P.L.145-2006, SEC.291.

IC 31-34-4-7
Court submission of certain proposed services, programs, and out-of-home placement to department; approval or disapproval by department; court orders; appeal by department
Sec. 7. (a) This section applies to services and programs provided to or on behalf of a child alleged to be a child in need of services at any time before:
(1) entry of a dispositional decree under IC 31-34-20; or
(2) approval of a program of informal adjustment under IC 31-34-8.
(b) Before a juvenile court orders or approves a service, a program, or an out-of-home placement for a child that has not been recommended by the department, the court shall submit the proposed service, program, or placement to the department for consideration. The department shall, within three (3) business days after receipt of the court's proposal, submit to the court a report stating whether the department approves or disapproves the proposed service, program, or placement.
(c) If the department approves the service, program, or placement recommended by the juvenile court, the court may enter an appropriate order to implement the approved proposal. If the department does not approve a service, program, or placement proposed by the juvenile court, the department may recommend an

alternative service, program, or placement for the child.
(d) The juvenile court shall accept the recommendations of the department regarding any predispositional services, programs, or placement for the child, unless the juvenile court finds a recommendation is:
(1) unreasonable, based on the facts and circumstances of the case; or
(2) contrary to the welfare and best interests of the child.
(e) If the juvenile court does not accept the recommendations of the department in the report submitted under subsection (b), the court may enter an order that:
(1) requires the department to provide a specified service, program, or placement until entry of a dispositional decree or until the order is otherwise modified or terminated; and
(2) specifically states the reasons why the juvenile court is not accepting the recommendations of the department, including the court's findings under subsection (d).
(f) If the juvenile court enters its findings and order under subsection (e), the department may appeal the juvenile court's order under any available procedure provided by the Indiana Rules of Trial Procedure or the Indiana Rules of Appellate Procedure to allow any disputes arising under this section to be decided in an expeditious manner.
(g) If the department prevails on appeal, the department shall pay the following costs and expenses incurred by or on behalf of the child before the date of the final decision:
(1) Any programs or services implemented during the appeal initiated under subsection (f), other than the cost of an out-of-home placement ordered by the juvenile court.
(2) Any out-of-home placement ordered by the juvenile court and implemented after entry of the court order of placement, if the juvenile court order includes written findings that the placement is an emergency required to protect the health and welfare of the child.
If the court has not made written findings that the placement is an emergency, the department shall file a notice with the Indiana judicial center.
As added by P.L.146-2008, SEC.579. Amended by P.L.48-2012, SEC.57.



CHAPTER 5. DETENTION HEARING

IC 31-34-5-1.5
Hearing after emergency medical services provider takes custody of a child; notification; petition alleging a child is a child in need of services
Sec. 1.5. (a) This section applies to a child taken into custody under IC 31-34-2.5.
(b) The juvenile court shall hold a detention hearing after an emergency medical services provider takes custody of a child under IC 31-34-2.5. The court shall hold the detention hearing not later than forty-eight (48) hours after the emergency medical services provider takes the child into custody, excluding Saturdays, Sundays, and any day on which a legal holiday is observed for state employees as provided under IC 1-1-9. A petition alleging that a child described in subsection (a) is a child in need of services shall be filed before the detention hearing is held for the child.
(c) The department may notify the emergency medical services provider that has taken emergency custody of a child under IC 31-34-2.5 of the detention hearing. The emergency medical services provider may be heard at the detention hearing.
(d) The department shall notify each foster parent or other

caretaker with whom the child has been temporarily placed under IC 31-34-2.5 of the detention hearing. The court shall:
(1) provide a person who is required to be notified under this subsection an opportunity to be heard; and
(2) allow a person described in subdivision (1) to make recommendations to the court;
at the detention hearing.
As added by P.L.217-2001, SEC.7. Amended by P.L.145-2006, SEC.292; P.L.138-2007, SEC.69; P.L.131-2009, SEC.61.

IC 31-34-5-2
Findings
Sec. 2. If a child has been removed from the child's parent, guardian, or custodian under IC 31-34-2-3 or IC 31-34-2-4, then, in accordance with federal law, at the detention hearing the court shall make written findings and conclusions that state the following:
(1) Whether removal of the child authorized by IC 31-34-2-3 or IC 31-34-2-4 was necessary to protect the child.
(2) A description of the family services available before removal of the child.
(3) Efforts made to provide family services before removal of the child.
(4) Why the efforts made to provide family services did not prevent removal of the child.
(5) Whether the efforts made to prevent removal of the child were reasonable.
As added by P.L.1-1997, SEC.17.

IC 31-34-5-3
Release; findings required for detention order; approval of services, programs, and placement; court order; appeal; payment of costs
Sec. 3. (a) The juvenile court shall release the child to the child's parent, guardian, or custodian. However, the court may order the child detained if the court makes written findings of fact upon the record of probable cause to believe that the child is a child in need of services and that:
(1) detention is necessary to protect the child;
(2) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(3) the child has a reasonable basis for requesting that the child not be released;
(4) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child; or
(5) consideration for the safety of the child precludes the use of family services to prevent removal of the child.
(b) The juvenile court shall include in any order approving or requiring detention of a child all findings and conclusions required under: (1) applicable provisions of Title IV-E of the federal Social Security Act (42 U.S.C. 670 et seq.); or
(2) any applicable federal regulation, including 45 CFR 1356.21;
as a condition of eligibility of a child in need of services for assistance under Title IV-E or any other federal law.
(c) Inclusion in a juvenile court order of language approved and recommended by the judicial conference of Indiana, in relation to:
(1) removal from the child's home; or
(2) detention;
of a child who is alleged to be, or adjudicated as, a child in need of services constitutes compliance with subsection (b).
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2008, SEC.580.

IC 31-34-5-3.5
Release of a child; conditions
Sec. 3.5. If the juvenile court releases a child to the child's parent, guardian, or custodian under section 3 of this chapter, the court may impose conditions on the child or the child's parent, guardian, or custodian to ensure the safety of the child's physical or mental health.
As added by P.L.146-2006, SEC.45.

IC 31-34-5-4
Order to appear for additional detention hearing
Sec. 4. Upon the juvenile court's own motion or upon the motion of the person representing the interests of the state, the parent, guardian, or custodian of a child who has been released may be ordered to appear with the child for an additional detention hearing.
As added by P.L.1-1997, SEC.17.

IC 31-34-5-5
Petition for additional detention hearings
Sec. 5. A child detained under section 3 or 4 of this chapter or the child's parent, guardian, or custodian may petition the juvenile court for additional detention hearings.
As added by P.L.1-1997, SEC.17.



CHAPTER 6. DETENTION OF ALLEGED CHILD IN NEED OF SERVICES

IC 31-34-6-2
Placement with family member
Sec. 2. A juvenile court or the department shall consider placing a child alleged to be a child in need of services with an appropriate family member of the child before considering any other placement for the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2008, SEC.581.

IC 31-34-6-3
Placement in facility located outside child's county of residence
Sec. 3. A juvenile court or the department may not place a child in:
(1) a community based correctional facility for children;
(2) a juvenile detention facility;
(3) a secure facility;
(4) a secure private facility; or
(5) a shelter care facility;
that is located outside the child's county of residence unless placement of the child in a comparable facility with adequate services located in the child's county of residence is unavailable or the child's county of residence does not have an appropriate comparable facility with adequate services.
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2008, SEC.582.



CHAPTER 7. INFORMATION ABOUT CHILDREN IN NEED OF SERVICES, INVESTIGATION, AND PRELIMINARY INQUIRY

IC 31-34-7-2
Provision of preliminary inquiry and recommendation to attorney for department
Sec. 2. The intake officer shall send to the attorney for the department a copy of the preliminary inquiry. The intake officer shall recommend whether to:
(1) file a petition;
(2) informally adjust the case;
(3) refer the child to another agency; or
(4) dismiss the case.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.293; P.L.146-2008, SEC.583.

IC 31-34-7-3
Decision whether to request authorization to file petition
Sec. 3. The person representing the interests of the state and receiving the preliminary inquiry and recommendations shall decide whether to request authorization to file a petition. This decision is final only as to the office of the person making the decision.
As added by P.L.1-1997, SEC.17.

IC 31-34-7-4
Access by accused to report
Sec. 4. A person who is accused of committing child abuse or neglect is entitled under IC 31-33-18-2(14) to access to a report relevant to an alleged accusation.
As added by P.L.1-1997, SEC.17.



CHAPTER 8. PROGRAM OF INFORMAL ADJUSTMENT

IC 31-34-8-2
Consent
Sec. 2. The child and the child's parent, guardian, custodian, or attorney must consent to a program of informal adjustment.
As added by P.L.1-1997, SEC.17.

IC 31-34-8-3
Petition for compliance; notice; hearing; order; contempt
Sec. 3. (a) Upon the filing of a petition for compliance and after notice and a hearing on the petition for compliance, the juvenile court may order the parent, guardian, or custodian of a child to participate in a program of informal adjustment implemented under section 1 of this chapter.
(b) A parent, guardian, or custodian who fails to participate in a program of informal adjustment after being ordered under subsection (a) to participate may be found in contempt of court.
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2008, SEC.585.
IC 31-34-8-4
Repealed
(Repealed by P.L.138-2007, SEC.93.)

IC 31-34-8-5
Repealed
(Repealed by P.L.146-2008, SEC.804.)

IC 31-34-8-6
Duration of program; extension
Sec. 6. A program of informal adjustment may not exceed six (6) months, except by approval of the juvenile court. The juvenile court may extend a program of informal adjustment an additional three (3) months.
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2008, SEC.586.

IC 31-34-8-7
Report on extent of compliance
Sec. 7. (a) Not later than five (5) months after the department implements a program of informal adjustment under this chapter, the department shall file with the court a report indicating the extent of compliance with the program.
(b) If the court approves an extension of the period of the informal adjustment under section 6 of this chapter, the department shall file a supplemental report not later than eight (8) months after the department implements the program of informal adjustment updating the court on the status of a person's compliance with the program.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.179; P.L.146-2008, SEC.587.

IC 31-34-8-8
Repealed
(Repealed by P.L.146-2008, SEC.805.)

IC 31-34-8-9
Repealed
(Repealed by P.L.146-2008, SEC.805.)



CHAPTER 9. FILING OF PETITION ALLEGING THAT CHILD IS CHILD IN NEED OF SERVICES

IC 31-34-9-2
Authorization to file petition; evidence; finding
Sec. 2. The juvenile court shall do the following:
(1) Consider the preliminary inquiry and the evidence of probable cause that is contained in the report of the preliminary inquiry or an affidavit of probable cause.
(2) Authorize the filing of a petition if the court finds probable cause to believe that the child is a child in need of services.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-3
Petition; verification and contents
Sec. 3. A petition must:
(1) be verified;
(2) be entitled "In the Matter of ________, a Child Alleged to be a Child in Need of Services";
(3) be signed and filed by the person representing the interests of the state; and
(4) contain the following information:
(A) A citation to the provision of the juvenile law that gives the juvenile court jurisdiction in the proceeding.
(B) A citation to the provision of the juvenile law that defines a child in need of services.
(C) A concise statement of the facts upon which the allegations are based, including the date and location at which the alleged facts occurred.
(D) The child's:
(i) name;
(ii) birth date; and
(iii) residence address;
if known.
(E) The name and residence address of the child's parent, guardian, or custodian if known.
(F) The name and title of the person signing the petition.
(G) A statement indicating whether the child has been

removed from the child's parent, guardian, or custodian, and, if so, a description of the following:
(i) Efforts made to provide the child or the child's parent, guardian, or custodian with family services before the removal.
(ii) Reasons why family services were not provided before the removal of the child if family services were not provided.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-4
Error in or omission of citation; effect
Sec. 4. Error in a citation or the omission of a citation is ground for:
(1) dismissal of the petition; or
(2) reversal of the adjudication;
only if the error or omission misleads the child or the child's parent, guardian, or custodian to the child's, parent's, guardian's, or custodian's prejudice.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-5
Written request that child be taken into custody; evidence; finding
Sec. 5. (a) If a petition is authorized, the person filing may request in writing that the child be taken into custody.
(b) The person must support this request with sworn testimony or affidavit. The court may grant the request if the court makes written findings of fact upon the record that a ground for detention exists under IC 31-34-5-3.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-6
Detention hearing
Sec. 6. If the juvenile court grants the request to have the child taken into custody, the court shall proceed under IC 31-34-5-1 and IC 31-34-5-2.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-7
Parties
Sec. 7. The:
(1) child;
(2) child's parents, guardian, or custodian;
(3) department; and
(4) guardian ad litem or court appointed special advocate;
are parties to the proceedings described in the juvenile law and have all rights of parties under the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.295.
IC 31-34-9-8
Dismissal on motion of person representing interests of state
Sec. 8. (a) A person representing the interests of the state may file a motion to dismiss any petition that the person has filed under this chapter.
(b) If a person files a motion to dismiss under subsection (a), the person must provide to the court a statement that sets forth the reasons the person is requesting that the petition be dismissed.
(c) Not later than ten (10) days after the motion to dismiss is filed under subsection (a), the court shall:
(1) summarily grant the motion to dismiss; or
(2) set a date for a hearing on the motion to dismiss.
(d) If the court sets a hearing on the motion to dismiss under subsection (c)(2), the court may appoint:
(1) a guardian ad litem;
(2) a court appointed special advocate; or
(3) both a guardian ad litem and a court appointed special advocate;
to represent and protect the best interests of the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.129-2005, SEC.6.



CHAPTER 10. INITIAL HEARING ON CHILD IN NEED OF SERVICES PETITION AND ISSUANCE OF SUMMONS

IC 31-34-10-2
Initial hearing; service of copy of petition and summons; schedule of initial hearing; notice; petition alleging a child is a child in need of services; additional initial hearings
Sec. 2. (a) The juvenile court shall hold an initial hearing on each petition within ten (10) days after the filing of the petition.
(b) The juvenile court shall set a time for the initial hearing. A summons shall be issued for the following:
(1) The child.
(2) The child's parent, guardian, custodian, guardian ad litem, or court appointed special advocate.
(3) Any other person necessary for the proceedings.
(c) A copy of the petition must accompany each summons. The clerk shall issue the summons under Rule 4 of the Indiana Rules of Trial Procedure.
(d) If the initial hearing is not scheduled and held within the specified time as described in this section, the child shall be released to the child's parent, guardian, or custodian.
(e) The court may schedule an additional initial hearing on the child in need of services petition if necessary to comply with the procedures and requirements of this chapter with respect to any person to whom a summons has been issued under this section.
(f) An additional initial hearing on the child in need of services petition shall be held not more than thirty (30) calendar days after the date of the first initial hearing on the child in need of services petition, unless the court has:
(1) granted an extension of time for extraordinary circumstances; and
(2) stated the extraordinary circumstance in a written court order.
(g) The department shall provide notice of the date, time, place, and purpose of the initial hearing and any additional initial hearing scheduled under this section to each foster parent or other caretaker with whom the child has been temporarily placed under IC 31-34-2.5, IC 31-34-4, or IC 31-34-5. The court shall:
(1) provide a:
(A) person for whom a summons is required to be issued under subsection (b); and
(B) person who is required to be notified under this subsection; an opportunity to be heard; and
(2) allow a person described in subdivision (1) to make recommendations to the court;
at the initial hearing.
(h) A petition alleging that a child is a child in need of services shall be filed before a detention hearing concerning the child is held.
(i) If a detention hearing is held under IC 31-34-5, the initial hearing on the child in need of services petition shall be held at the same time as the detention hearing.
(j) The court may schedule an additional initial hearing on a child in need of services petition if necessary to comply with the procedures and requirements of this chapter with respect to any person to whom a summons has been issued under this section.
(k) An additional initial hearing under subsection (j) shall be held not more than thirty (30) calendar days after the date of the first initial hearing on the child in need of services petition unless the court:
(1) grants an extension of time for extraordinary circumstances; and
(2) states the extraordinary circumstance in a written court order.
As added by P.L.1-1997, SEC.17. Amended by P.L.133-2000, SEC.4; P.L.217-2001, SEC.8; P.L.129-2005, SEC.7; P.L.138-2007, SEC.70; P.L.131-2009, SEC.62; P.L.48-2012, SEC.58.

IC 31-34-10-2.5
Repealed
(Repealed by P.L.217-2001, SEC.16.)

IC 31-34-10-3
Appointment of guardian ad litem or court appointed special advocate
Sec. 3. Before complying with the other requirements of this chapter, the juvenile court shall first determine whether the following conditions make it appropriate to appoint a guardian ad litem or a court appointed special advocate, or both, for the child:
(1) If the child is alleged to be a child in need of services:
(A) under IC 31-34-1-6;
(B) under IC 31-34-1-10 or IC 31-34-1-11;
(C) due to the inability, refusal, or neglect of the child's parent, guardian, or custodian to supply the child with the necessary medical care; or
(D) because the location of both of the child's parents is unknown;
the court shall appoint a guardian ad litem or court appointed special advocate, or both, for the child.
(2) If the child is alleged to be a child in need of services under:
(A) IC 31-34-1-1;
(B) IC 31-34-1-2;
(C) IC 31-34-1-3; (D) IC 31-34-1-4;
(E) IC 31-34-1-5;
(F) IC 31-34-1-7; or
(G) IC 31-34-1-8;
the court shall appoint a guardian ad litem, court appointed special advocate, or both, for the child.
(3) If the parent, guardian, or custodian of a child denies the allegations of a petition under section 6 of this chapter, the court shall appoint a guardian ad litem, court appointed special advocate, or both, for the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.180.

IC 31-34-10-4
Duty to inform child and parent, guardian, or custodian of nature of allegations and dispositional alternatives
Sec. 4. The court shall next inform the child, if the child is at an age of understanding, and the child's parent, guardian, or custodian, if the person is present, of the following:
(1) The nature of the allegations in the petition.
(2) The dispositional alternatives available to the court if the child is adjudicated a child in need of services.
As added by P.L.1-1997, SEC.17.

IC 31-34-10-5
Duty to inform parent or guardian of estate of effect of adjudication
Sec. 5. The juvenile court shall inform the parent or guardian of the estate that if the child is adjudicated a child in need of services:
(1) the parent, guardian, or custodian of the child may be required to participate in a program of care, treatment, or rehabilitation for the child;
(2) the parent or guardian may be held financially responsible for services provided for the parent, guardian, or child; and
(3) the parent, guardian, or custodian of the child may controvert the following:
(A) Allegations made at the child's dispositional or other hearing concerning the parent's, guardian's, or custodian's participation.
(B) Allegations concerning the parent's or guardian's financial responsibility for services that would be provided.
As added by P.L.1-1997, SEC.17.

IC 31-34-10-6
Admission or denial of allegations by parent, guardian, or custodian
Sec. 6. Except if a petition is filed under IC 31-34-1-6, the juvenile court shall determine whether the parent, guardian, or custodian admits or denies the allegations of the petition. A failure to respond constitutes a denial. As added by P.L.1-1997, SEC.17.

IC 31-34-10-7
Child's admission or denial of allegations
Sec. 7. If a petition alleges that the child is a child in need of services under IC 31-34-1-6, the juvenile court shall determine whether the child admits or denies the allegations. A failure to respond constitutes a denial.
As added by P.L.1-1997, SEC.17.

IC 31-34-10-8
Procedure following admission of allegations by parent, guardian, or custodian
Sec. 8. If the parent, guardian, or custodian admits the allegations under section 6 of this chapter, the juvenile court shall do the following:
(1) Enter judgment accordingly.
(2) Schedule a dispositional hearing.
As added by P.L.1-1997, SEC.17.

IC 31-34-10-9
Dispositional hearing; factfinding hearing; consent
Sec. 9. (a) If the allegations of a petition have been admitted, the juvenile court may hold a dispositional hearing immediately after the initial hearing.
(b) If the allegations have been denied, the juvenile court may hold the factfinding hearing immediately after the initial hearing.
(c) The following persons must consent to holding a hearing under subsection (a) or (b) immediately after the initial hearing:
(1) The child if competent to do so.
(2) The child's:
(A) counsel;
(B) guardian ad litem;
(C) court appointed special advocate;
(D) parent;
(E) guardian; or
(F) custodian.
(3) The person representing the interests of the state.
As added by P.L.1-1997, SEC.17.



CHAPTER 11. FACTFINDING HEARING ON CHILD IN NEED OF SERVICES PETITION

IC 31-34-11-2
Judgment; order of predisposition report; scheduling of dispositional hearing
Sec. 2. If the court finds that a child is a child in need of services, the court shall:
(1) enter judgment accordingly;
(2) order a predisposition report; and
(3) schedule a dispositional hearing.
As added by P.L.1-1997, SEC.17.

IC 31-34-11-3
Discharge of child
Sec. 3. If the court finds that a child is not a child in need of services, the court shall discharge the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-11-4
Judgment entry; continuance; release from juvenile detention facility pending entry of judgment
Sec. 4. (a) Except as provided in subsection (b), at the close of all the evidence and before judgment is entered, the court may continue

the case for not more than twelve (12) months.
(b) If the:
(1) child;
(2) child's parent, guardian, or custodian; or
(3) department;
requests that judgment be entered, the judgment shall be entered not later than thirty (30) days after the request is made.
(c) If the child is in a juvenile detention facility, the child shall be released not later than forty-eight (48) hours, excluding Saturdays, Sundays, and legal holidays, pending the entry of judgment. A child released from a juvenile detention facility pending the entry of judgment may be detained in a shelter care facility.
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.7; P.L.146-2006, SEC.47.



CHAPTER 12. FINDINGS, PRESUMPTIONS, AND EVIDENCE

IC 31-34-12-2
Burden of proof in proceedings to terminate parental rights
Sec. 2. Except as provided in IC 31-35-2-4.5(d), a finding in a proceeding to terminate parental rights must be based upon clear and convincing evidence.
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.8.

IC 31-34-12-3
Burden of proof in other cases
Sec. 3. A finding not covered by section 1 or 2 of this chapter must be based upon a preponderance of the evidence.
As added by P.L.1-1997, SEC.17.

IC 31-34-12-4
Presumption that child is child in need of services
Sec. 4. A rebuttable presumption is raised that the child is a child in need of services because of an act or omission of the child's parent, guardian, or custodian if the state introduces competent evidence of probative value that:
(1) the child has been injured;
(2) at the time the child was injured, the parent, guardian, or custodian:
(A) had the care, custody, or control of the child; or
(B) had legal responsibility for the care, custody, or control of the child;
(3) the injury would not ordinarily be sustained except for the act or omission of a parent, guardian, or custodian; and
(4) there is a reasonable probability that the injury was not accidental.
As added by P.L.1-1997, SEC.17. Amended by P.L.48-2012, SEC.60.

IC 31-34-12-4.5
Presumption if living in household with victim of sex offense
Sec. 4.5. (a) There is a rebuttable presumption that a child is a child in need of services if the state establishes that:
(1) another child in the same household is the victim of a sex offense described in IC 31-34-1-3; and
(2) the sex offense described in IC 31-34-1-3:
(A) was committed by an adult who lives in the household with the child; and (B) resulted in a conviction of the adult or a judgment under IC 31-34-11-2 as it relates to the child against whom the sex offense was committed.
(b) The following may not be used as grounds to rebut the presumption under subsection (a):
(1) The child who is the victim of the sex offense described in IC 31-34-1-3 is not genetically related to the adult who committed the act, but the child presumed to be the child in need of services under this section is genetically related to the adult who committed the act.
(2) The child who is the victim of the sex offense described in IC 31-34-1-3 differs in age from the child presumed to be the child in need of services under this section.
(c) This section does not affect the ability to take a child into custody or emergency custody under IC 31-34-2 if the act of taking the child into custody or emergency custody is not based upon a presumption established under this section. However, if the presumption established under this section is the sole basis for taking a child into custody or emergency custody under IC 31-34-2, the court first must find cause to take the child into custody or emergency custody following a hearing in which the parent, guardian, or custodian of the child is accorded the rights described in IC 31-34-4-6(a)(2) through IC 31-34-4-6(a)(5).
As added by P.L.18-2004, SEC.2.

IC 31-34-12-5
Admissibility of evidence of prior or subsequent acts or omissions
Sec. 5. Evidence that a prior or subsequent act or omission by a parent, guardian, or custodian injured or neglected a child is admissible in proceedings alleging that a child is a child in need of services to show the following:
(1) Intent, guilty knowledge, the absence of mistake or accident, identification, the existence of a common scheme or plan, or other similar purposes.
(2) A likelihood that the act or omission of the parent, guardian, or custodian is responsible for the child's current injury or condition.
As added by P.L.1-1997, SEC.17. Amended by P.L.128-2012, SEC.160.

IC 31-34-12-6
Admissibility of privileged communications
Sec. 6. Neither:
(1) the physician-patient privilege; nor
(2) the husband-wife privilege;
is grounds for excluding evidence in a proceeding in which the child is alleged to be a child in need of services.
As added by P.L.1-1997, SEC.17.

IC 31-34-12-7 Failure to submit to drug or alcohol test
Sec. 7. (a) For purposes of an assessment by the department, if:
(1) a parent, guardian, or custodian had care, custody, and control of the child immediately before the child died;
(2) a law enforcement officer or an employee of the department had probable cause to believe the parent, guardian, or custodian was impaired, intoxicated, or under the influence of drugs or alcohol immediately before or at the time of the child's death;
(3) a law enforcement officer or an employee of the department requests, not later than three (3) hours after the death of the child, the parent, guardian, or custodian to submit to a drug or alcohol screen test; and
(4) the parent, guardian, or custodian did not submit to a drug or alcohol screen test within three (3) hours after the request by a law enforcement officer or an employee of the department;
the failure to submit to the drug or alcohol test may be used to determine that the parent, guardian, or custodian was intoxicated or under the influence of alcohol or drugs at the time of the child's death for the purpose of the determination required under IC 31-33-8-12.
(b) Evidence from a drug or alcohol screen test administered under this section is not admissible as evidence in a criminal proceeding.
As added by P.L.131-2009, SEC.63.



CHAPTER 13. CHILD VIDEOTAPE TESTIMONY IN CHILD IN NEED OF SERVICES PROCEEDINGS

IC 31-34-13-2
Admissibility of statements or videotapes
Sec. 2. A statement or videotape that:
(1) is made by a child who at the time of the statement or videotape:
(A) is less than fourteen (14) years of age; or
(B) is at least fourteen (14) years of age but less than eighteen (18) years of age and has a disability attributable to an impairment of general intellectual functioning or adaptive behavior that:
(i) is likely to continue indefinitely;
(ii) constitutes a substantial disability to the child's ability to function normally in society; and
(iii) reflects the child's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended duration and are individually planned and coordinated;
(2) concerns an act that is a material element in determining whether a child is a child in need of services; and
(3) is not otherwise admissible in evidence under statute or court rule;
is admissible in evidence in an action described in section 1 of this chapter if the requirements of section 3 of this chapter are met.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2009, SEC.160.

IC 31-34-13-3
Requirements for admissibility of statements or videotapes
Sec. 3. A statement or videotape described in section 2 of this chapter is admissible in evidence in an action to determine whether a child or a whole or half blood sibling of the child is a child in need of services if, after notice to the parties of a hearing and of their right to be present:
(1) the court finds that the time, content, and circumstances of the statement or videotape and any other evidence provide

sufficient indications of reliability; and
(2) the child:
(A) testifies at the proceeding to determine whether the child or a whole or half blood sibling of the child is a child in need of services;
(B) was available for face-to-face cross-examination when the statement or videotape was made; or
(C) is found by the court to be unavailable as a witness because:
(i) a psychiatrist, physician, or psychologist has certified that the child's participation in the proceeding creates a substantial likelihood of emotional or mental harm to the child;
(ii) a physician has certified that the child cannot participate in the proceeding for medical reasons; or
(iii) the court has determined that the child is incapable of understanding the nature and obligation of an oath.
As added by P.L.1-1997, SEC.17.

IC 31-34-13-4
Informing parties of intention to introduce and contents of statements and videotapes
Sec. 4. A statement or videotape may not be admitted in evidence under this chapter unless the attorney for the department informs the parties of:
(1) an intention to introduce the statement or videotape in evidence; and
(2) the content of the statement or videotape;
at least seven (7) days before the proceedings to give the parties a fair opportunity to prepare a response to the statement or videotape before the proceeding.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.296; P.L.146-2008, SEC.589.



CHAPTER 14. CHILD TESTIMONY BY CLOSED CIRCUIT TELEVISION IN CHILD IN NEED OF SERVICES PROCEEDINGS

IC 31-34-14-2
Court order for use of closed circuit television
Sec. 2. On the motion of the attorney for the department, the court may order that:
(1) the testimony of a child be taken in a room other than the courtroom and be transmitted to the courtroom by closed circuit television; and
(2) the questioning of the child by the parties be transmitted to the child by closed circuit television.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.297; P.L.146-2008, SEC.590.

IC 31-34-14-3
Court order for use of videotapes
Sec. 3. On the motion of the attorney for the department, the court may order that the testimony of a child be videotaped for use at proceedings to determine whether a child or a whole or half blood sibling of the child is a child in need of services.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.298; P.L.146-2008, SEC.591.

IC 31-34-14-4
Children may testify outside court proceeding; informing parties of intention to testify
Sec. 4. The court may not make an order under section 2 or 3 of this chapter unless:
(1) the testimony to be taken is the testimony of a child who at the time of the trial is:
(A) less than fourteen (14) years of age; or
(B) at least fourteen (14) years of age but less than eighteen (18) years of age and has a disability attributable to an impairment of general intellectual functioning or adaptive behavior that:
(i) is likely to continue indefinitely;
(ii) constitutes a substantial impairment of the child's ability to function normally in society; and
(iii) reflects the child's need for a combination and

sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended duration and are individually planned and coordinated; and
(C) found by the court to be a child who should be permitted to testify outside the courtroom because:
(i) a psychiatrist, physician, or psychologist has certified that the child's testifying in the courtroom creates a substantial likelihood of emotional or mental harm to the child;
(ii) a physician has certified that the child cannot be present in the courtroom for medical reasons; or
(iii) evidence has been introduced concerning the effect of the child's testifying in the courtroom and the court finds that it is more likely than not that the child's testifying in the courtroom creates a substantial likelihood of emotional or mental harm to the child;
(2) the attorney for the department has informed the parties and their attorneys by written notice of the intention to have the child testify outside the courtroom; and
(3) the attorney for the department informed the parties and their attorneys under subdivision (2) at least seven (7) days before the proceedings to give the parties and their attorneys a fair opportunity to prepare a response before the proceedings to the motion of the attorney for the department to permit the child to testify outside the courtroom.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.299; P.L.146-2008, SEC.592.

IC 31-34-14-5
Persons who may be present during child's testimony; closed circuit television
Sec. 5. If the court makes an order under section 2 of this chapter, only the following persons may be in the same room as the child during the child's testimony:
(1) Persons necessary to operate the closed circuit television equipment.
(2) Persons whose presence the court finds will contribute to the child's well-being.
(3) A court bailiff or court representative.
As added by P.L.1-1997, SEC.17.

IC 31-34-14-6
Persons who may be present during child's testimony; videotapes
Sec. 6. If the court makes an order under section 3 of this chapter, only the following persons may be in the same room as the child during the child's videotaped testimony:
(1) The judge.
(2) The attorney for the department.
(3) The attorney for each party.
(4) Persons necessary to operate the electronic equipment. (5) The court reporter.
(6) Persons whose presence the court finds will contribute to the child's well-being.
(7) The parties, who can observe and hear the testimony of the child without the child being able to observe or hear the parties. However, if a party is not represented by an attorney, the party may question the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.300; P.L.146-2008, SEC.593.

IC 31-34-14-7
Persons who may question child
Sec. 7. If the court makes an order under section 2 or 3 of this chapter, only the following persons may question the child:
(1) The attorney for the department.
(2) The attorneys for the parties.
(3) The judge.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.301; P.L.146-2008, SEC.594.



CHAPTER 15. CASE PLAN

IC 31-34-15-2
Time for completion
Sec. 2. The department, after negotiating with the child's parent, guardian, or custodian, shall complete a child's case plan not later than sixty (60) days after:
(1) the date of the child's first placement; or
(2) the date of a dispositional decree;
whichever comes first.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.302.

IC 31-34-15-3
Provision of copy of completed case plan
Sec. 3. A copy of the completed case plan shall be sent to the child's parent, guardian, or custodian and to an agency having the legal responsibility or authorization to care for, treat, or supervise the child not later than ten (10) days after the plan's completion.
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2008, SEC.595.

IC 31-34-15-4
Form; contents
Sec. 4. A child's case plan must be set out in a form prescribed by the department that meets the specifications set by 45 CFR 1356.21. The case plan must include a description and discussion of the following:
(1) A permanent plan for the child and an estimated date for achieving the goal of the plan.
(2) The appropriate placement for the child based on the child's special needs and best interests.
(3) The least restrictive family-like setting that is close to the home of the child's parent, custodian, or guardian if out-of-home placement is recommended. If an out-of-home placement is appropriate, the local office or department shall consider whether a child in need of services should be placed with the child's suitable and willing blood or adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling, before considering other out-of-home placements for

the child.
(4) Family services recommended for the child, parent, guardian, or custodian.
(5) Efforts already made to provide family services to the child, parent, guardian, or custodian.
(6) Efforts that will be made to provide family services that are ordered by the court.
(7) A plan for ensuring the educational stability of the child while in foster care that includes assurances that the:
(A) placement of the child in foster care considers the appropriateness of the current educational setting of the child and the proximity to the school where the child is presently enrolled; and
(B) department has coordinated with local educational agencies to ensure:
(i) the child remains in the school where the child is enrolled at the time of removal; or
(ii) immediate, appropriate enrollment of the child in a different school, including arrangements for the transfer of the child's school records to the new school, if remaining in the same school is not in the best interests of the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.303; P.L.131-2009, SEC.64; P.L.128-2012, SEC.161.

IC 31-34-15-5
Cooperation in development of plan
Sec. 5. Each foster parent of a child and the department shall cooperate in the development of the case plan for the child. The department shall discuss with at least one (1) foster parent of a child the foster parent's role regarding the following:
(1) Rehabilitation of the child and the child's parents, guardians, and custodians.
(2) Visitation arrangements.
(3) Services required to meet the special needs of the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.304.

IC 31-34-15-6
Filing of paternity action by local prosecuting attorney's office
Sec. 6. (a) This section applies whenever a child who was born out of wedlock is:
(1) or is alleged to be a child in need of services; and
(2) under the supervision of the department or a local office as a result of a court ordered out-of-home placement.
(b) The department or the local office shall refer a child's case to the local prosecuting attorney's office for the filing of a paternity action if the:
(1) identity of the alleged father is known; and
(2) department or the local office reasonably believes that establishing the paternity of the child would be beneficial to the

child.
The local prosecuting attorney's office shall file a paternity action regarding each case that is referred under this subsection. The department shall sign the paternity petition as the child's next friend.
As added by P.L.103-1997, SEC.5. Amended by P.L.145-2006, SEC.305; P.L.128-2012, SEC.162.



CHAPTER 16. PETITION FOR PARENTAL PARTICIPATION

IC 31-34-16-2
Verification
Sec. 2. A petition filed under section 1 of this chapter must be verified.
As added by P.L.1-1997, SEC.17.

IC 31-34-16-3
Caption; allegations
Sec. 3. A petition seeking participation of a parent, guardian, or custodian must be entitled "In the Matter of the Participation of _________ the Parent, Guardian, or Custodian of _________". The petition must allege the following:
(1) That the respondent is the child's parent, guardian, or custodian.
(2) That the child has been adjudicated a child in need of services.
(3) That the parent, guardian, or custodian should:
(A) obtain assistance in fulfilling obligations as a parent, guardian, or custodian;
(B) provide specified care, treatment, or supervision for the child;
(C) work with a person providing care, treatment, or rehabilitation for the child; or
(D) refrain from direct or indirect contact with the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-16-4
Hearing; advisement to parent; decree
Sec. 4. (a) The court may hold a hearing on a petition concurrently with a dispositional hearing or with a hearing to modify a dispositional decree.
(b) If the order concerns participation of a parent, the juvenile court shall advise the parent that failure to participate as required by an order issued under IC 31-34-20-3 (or IC 31-6-4-15.8 before its repeal) can lead to the termination of the parent-child relationship under IC 31-35. (c) If the court finds that the allegations under section 3 of this chapter are true, the court shall enter a decree.
As added by P.L.1-1997, SEC.17.



CHAPTER 17. REPEALED



CHAPTER 18. PREDISPOSITIONAL REPORT

IC 31-34-18-1.1
Consultation with experts; participants in conference
Sec. 1.1. (a) The person preparing the report under section 1 of this chapter:
(1) may; or
(2) if directed by the court, shall;
confer with individuals who have expertise in professional areas related to the child's needs in the areas of appropriate care, treatment, rehabilitation, or placement for a child in need of services.
(b) A conference held under this section may include representatives of the following:
(1) The child's school.
(2) The probation department.
(3) The department.
(4) A community mental health center located in the child's county of residence.
(5) A community mental retardation and other developmental disabilities center located in the child's county of residence.
(6) Other persons as the court may direct.
As added by P.L.55-1997, SEC.15. Amended by P.L.145-2006, SEC.307.

IC 31-34-18-1.2
Mandatory attendance of child's school representative at conference Sec. 1.2. If a child in need of services is known to be eligible for special education services or placement under IC 20-35 and 511 IAC 7, the conference described in section 1.1 of this chapter must include a representative from the child's school.
As added by P.L.55-1997, SEC.16. Amended by P.L.1-2005, SEC.204.

IC 31-34-18-1.3
Reports by meeting participants
Sec. 1.3. (a) The individuals participating in a meeting described in section 1.1 of this chapter shall assist the person preparing the report in recommending the care, treatment, rehabilitation, or placement of the child.
(b) The individuals shall inform the person preparing the report of resources and programs that are available for the child.
As added by P.L.55-1997, SEC.17.

IC 31-34-18-2
Predispositional report; participation by parent, guardian, or custodian; out-of-home placement with blood or adoptive relative caretaker
Sec. 2. (a) In addition to providing the court with a recommendation for the care, treatment, or rehabilitation of the child, the person preparing the report shall consider the necessity, nature, and extent of the participation by a parent, guardian, or custodian in a program of care, treatment, or rehabilitation for the child.
(b) If the department or caseworker believes that an out-of-home placement would be appropriate for a child in need of services, the department or caseworker shall consider whether the child should be placed with the child's suitable and willing blood or adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling, before considering other out-of-home placements for the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2008, SEC.598.

IC 31-34-18-3
Financial reports
Sec. 3. The department or caseworker shall also prepare a financial report on the parent or the estate of the child to assist the juvenile court in determining the person's financial responsibility for services provided for the child or the person.
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2008, SEC.599.

IC 31-34-18-4
Recommendation on care, treatment, rehabilitation, or placement
Sec. 4. If consistent with the safety and best interest of the child and the community, the person preparing the report shall recommend care, treatment, rehabilitation, or placement that: (1) is:
(A) in the least restrictive (most family like) and most appropriate setting available; and
(B) close to the parents' home, consistent with the best interest and special needs of the child;
(2) least interferes with family autonomy;
(3) is least disruptive of family life;
(4) imposes the least restraint on the freedom of the child and the child's parent, guardian, or custodian; and
(5) provides a reasonable opportunity for participation by the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.17. Amended by P.L.55-1997, SEC.18.

IC 31-34-18-5
Examinations
Sec. 5. The juvenile court may do the following:
(1) Authorize any examination of the child under IC 31-32-12.
(2) Make provision for similar examination of the parent, guardian, or custodian if the person gives consent.
As added by P.L.1-1997, SEC.17.

IC 31-34-18-6
Disclosure
Sec. 6. (a) Predispositional reports shall be made available within a reasonable time before the dispositional hearing, unless the juvenile court determines on the record that the reports contain information that should not be released to the child or the child's parent, guardian, or custodian.
(b) The court shall provide a copy of the report to:
(1) each attorney, guardian ad litem, or court appointed special advocate representing the child; and
(2) each attorney representing the child's parent, guardian, or custodian.
(c) The court may provide a factual summary of the report to:
(1) the child; or
(2) the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.17. Amended by P.L.197-1997, SEC.27.

IC 31-34-18-6.1
Predispositional report; contents
Sec. 6.1. (a) The predispositional report prepared by the department or caseworker must include the following information:
(1) A description of all dispositional options considered in preparing the report.
(2) An evaluation of each of the options considered in relation to the plan of care, treatment, rehabilitation, or placement recommended under the guidelines described in section 4 of this chapter.
(3) The name, occupation and position, and any relationship to

the child of each person with whom the preparer of the report conferred as provided in section 1.1 of this chapter.
(b) If the department or caseworker is considering an out-of-home placement, including placement with a blood or an adoptive relative caretaker, the department or caseworker shall conduct a criminal history check (as defined in IC 31-9-2-22.5) for each person who is currently residing in the location designated as the out-of-home placement. The results of the criminal history check must be included in the predispositional report.
(c) The department or caseworker is not required to conduct a criminal history check under this section if:
(1) the department or caseworker is considering only an out-of-home placement to an entity or a facility that:
(A) is not a residence (as defined in IC 3-5-2-42.5); or
(B) is licensed by the state; or
(2) placement under this section is undetermined at the time the predispositional report is prepared.
As added by P.L.55-1997, SEC.19. Amended by P.L.70-2004, SEC.19; P.L.234-2005, SEC.181; P.L.145-2006, SEC.308; P.L.146-2008, SEC.600.



CHAPTER 19. DISPOSITIONAL HEARING

IC 31-34-19-1.1
Mandatory attendance at predispositional hearing by report preparer
Sec. 1.1. At a dispositional hearing under this chapter, the person that prepared the predispositional report:
(1) must be present, if possible; and
(2) if present, shall provide testimony when requested to explain how the individuals participating in the conference described in IC 31-34-18:
(A) examined the available options; and
(B) recommended the options that most closely coincide with the guidelines provided in IC 31-34-18-4.
As added by P.L.55-1997, SEC.21.

IC 31-34-19-1.3
Notice of disposition of hearing; duties of court
Sec. 1.3. (a) The department shall provide notice of the date, time, place, and purpose of the dispositional hearing under this chapter to each:
(1) party or person for whom a summons is required to be issued under IC 31-34-10-2; and
(2) foster parent or other caretaker with whom the child is placed for temporary care;
at the time the dispositional hearing is scheduled.
(b) The court shall:
(1) provide a person required to be notified under subsection (a) an opportunity to be heard; and
(2) allow a person described in subdivision (1) to make

recommendations to the court;
at the dispositional hearing.
As added by P.L.138-2007, SEC.72.

IC 31-34-19-2
Admissibility of reports
Sec. 2. (a) Any predispositional report may be admitted into evidence to the extent that the report contains evidence of probative value even if the report would otherwise be excluded.
(b) If a report contains information that should not be released to the child or the child's parent, guardian, or custodian, a factual summary of the report may be admitted.
(c) The:
(1) child;
(2) child's parent, guardian, or custodian;
(3) person representing the interests of the state; and
(4) foster parent or other caretaker who is entitled to notice of the dispositional hearing under section 1.3 of this chapter;
shall be given a fair opportunity to controvert any part of the report admitted into evidence.
As added by P.L.1-1997, SEC.17. Amended by P.L.138-2007, SEC.73.

IC 31-34-19-3
Civil commitment; child with a mental illness
Sec. 3. If it appears to the juvenile court that a child has a mental illness, the court may:
(1) refer the matter to the court having probate jurisdiction for civil commitment proceedings under IC 12-26; or
(2) initiate a civil commitment proceeding under IC 12-26.
As added by P.L.1-1997, SEC.17. Amended by P.L.99-2007, SEC.196.

IC 31-34-19-4
Discharge of child; continuance of proceeding; no release of local office or the department of child services from obligations to child
Sec. 4. If:
(1) a child is referred to a probate court;
(2) the juvenile court initiates a commitment proceeding; or
(3) the court transfers a commitment proceeding under IC 12-26-1-4;
the juvenile court shall discharge the child or continue the court's proceedings under the juvenile law. However, if the child is under the custody or supervision of a local office or the department, the juvenile court may not release the local office from the obligations of the local office or the department to the child pending the outcome of the proceeding under IC 12-26.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.309; P.L.128-2012, SEC.163.
IC 31-34-19-5
Release of local office or the department of child services from obligations to child placed in state institution
Sec. 5. If the court authorizes a child who is under the custody or supervision of a local office or the department to be placed in a state institution (as defined in IC 12-7-2-184) for voluntary treatment in accordance with IC 12-26-3, the court may not release the department from obligations of the local office or the department to the child until a parent, guardian, or other responsible person approved by the court assumes the obligations.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.310; P.L.128-2012, SEC.164.

IC 31-34-19-6
Dispositional decree; factors
Sec. 6. If consistent with the safety of the community and the best interest of the child, the juvenile court shall enter a dispositional decree that:
(1) is:
(A) in the least restrictive (most family like) and most appropriate setting available; and
(B) close to the parents' home, consistent with the best interest and special needs of the child;
(2) least interferes with family autonomy;
(3) is least disruptive of family life;
(4) imposes the least restraint on the freedom of the child and the child's parent, guardian, or custodian; and
(5) provides a reasonable opportunity for participation by the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.17. Amended by P.L.55-1997, SEC.22.

IC 31-34-19-6.1
Juvenile court entering dispositional decree or a modification to a dispositional decree; department consideration of juvenile court recommendations; written findings by juvenile court; appeal by department
Sec. 6.1. (a) Before entering its dispositional decree or a modification to a dispositional decree, the juvenile court shall do the following:
(1) Consider the recommendations for the needs of the child for care, treatment, rehabilitation, or placement made by the department in the department's predispositional report.
(2) Consider the recommendations for the needs of the child for care, treatment, rehabilitation, or placement made by the parent, guardian or custodian, guardian ad litem or court appointed special advocate, foster parent, other caretaker of the child, or other party to the proceeding.
(3) If the juvenile court determines that the best interests of the child require consideration of other dispositional options, submit the juvenile court's own recommendations for care,

treatment, rehabilitation, or placement of the child.
(b) If the juvenile court accepts the recommendations in the department's predispositional report, the juvenile court shall enter its dispositional decree with its findings and conclusions under section 10 of this chapter.
(c) If during or after conclusion of the dispositional hearing or modification hearing, the juvenile court does not accept the recommendations of the department as set out under subsection (a) in the predispositional report and states that the juvenile court wants the department to consider the recommendations made under subsection (a)(2) or (a)(3), the dispositional hearing or modification hearing shall be continued for not more than seven (7) business days after service of notice of the juvenile court's determination. The department shall consider the recommendations that the juvenile court requested the department to consider and submit to the juvenile court a supplemental predispositional report stating the department's final recommendations and reasons for accepting or rejecting the recommendations that were not included in the department's original predispositional report. If the juvenile court accepts the recommendations in the department's supplemental report, the juvenile court may adopt the recommendations as its findings and enter its dispositional decree.
(d) The juvenile court shall accept each final recommendation of the department contained in a supplemental predispositional report submitted under subsection (c), unless the juvenile court finds that a recommendation is:
(1) unreasonable, based on the facts and circumstances of the case; or
(2) contrary to the welfare and best interests of the child.
(e) If the juvenile court does not accept one (1) or more of the department's final recommendations contained in the department's supplemental predispositional report, the juvenile court shall:
(1) enter its dispositional decree with its written findings and conclusions under sections 6 and 10 of this chapter; and
(2) specifically state why the juvenile court is not accepting the final recommendations of the department.
(f) If the juvenile court enters its findings and decree under subsections (d) and (e), the department may appeal the juvenile court's decree under any available procedure provided by the Indiana Rules of Trial Procedure or the Indiana Rules of Appellate Procedure to allow any disputes arising under this section to be decided in an expeditious manner.
(g) If the department prevails on appeal, the department shall pay the following costs and expenses incurred by or on behalf of the child before the date of the final decision:
(1) Any programs or services implemented during the appeal initiated under subsection (f), other than the cost of an out-of-home placement ordered by the juvenile court.
(2) Any out-of-home placement ordered by the juvenile court and implemented after entry of the dispositional decree or

modification order, if the court has made written findings that the placement is an emergency required to protect the health and welfare of the child.
If the court has not made written findings that the placement is an emergency, the department shall file a notice with the Indiana judicial center.
As added by P.L.146-2008, SEC.601. Amended by P.L.48-2012, SEC.63.

IC 31-34-19-7
Factors to consider for dispositional decrees that include out-of-home placement
Sec. 7. In addition to the factors under section 6 of this chapter, if the court enters a dispositional decree regarding a child in need of services that includes an out-of-home placement, the court shall consider whether the child should be placed with the child's suitable and willing blood or adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling, before considering other out-of-home placements for the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.70-2004, SEC.20; P.L.234-2005, SEC.182.

IC 31-34-19-8
Provision of copies of dispositional report
Sec. 8. The juvenile court shall send a copy of the dispositional report described in section 10 of this chapter to each person who receives placement or wardship of the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-19-9
Advisement of modification procedures
Sec. 9. The juvenile court shall advise the child and the child's parent, guardian, or custodian of the procedures under IC 31-34-23.
As added by P.L.1-1997, SEC.17.

IC 31-34-19-10
Findings and conclusions
Sec. 10. (a) The juvenile court shall accompany the court's dispositional decree with written findings and conclusions upon the record concerning the following:
(1) The needs of the child for care, treatment, rehabilitation, or placement.
(2) The need for participation by the parent, guardian, or custodian in the plan of care for the child.
(3) Efforts made, if the child is a child in need of services, to:
(A) prevent the child's removal from; or
(B) reunite the child with;
the child's parent, guardian, or custodian in accordance with federal law.
(4) Family services that were offered and provided to: (A) a child in need of services; or
(B) the child's parent, guardian, or custodian;
in accordance with federal law.
(5) The court's reasons for the disposition.
(b) The juvenile court may incorporate a finding or conclusion from a predispositional report as a written finding or conclusion upon the record in the court's dispositional decree.
As added by P.L.1-1997, SEC.17. Amended by P.L.55-1997, SEC.23; P.L.146-2006, SEC.49.



CHAPTER 20. DISPOSITIONAL DECREES

P.L.145-2006, SEC.311; P.L.146-2006, SEC.50; P.L.52-2007, SEC.10; P.L.146-2008, SEC.602.

IC 31-34-20-1.5
Placement in household with certain individuals prohibited; criminal history checks; exceptions; considerations
Sec. 1.5. (a) Except as provided in subsection (d), the juvenile court may not enter a dispositional decree approving or ordering placement of a child in another home under section 1(a)(3) of this chapter or awarding wardship to the department that will place the child in another home under section 1(a)(4) of this chapter if a person who is currently residing in the home in which the child would be placed under section 1(a)(3) or 1(a)(4) of this chapter has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13.
(b) The department or caseworker who prepared the predispositional report shall conduct a criminal history check (as defined in IC 31-9-2-22.5) to determine if a person described in subsection (a) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13. However, the department or caseworker is not required to conduct a criminal history check under this section if criminal history information under IC 31-34-4-2 or IC 31-34-18-6.1 establishes whether a person described in subsection (a) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13(a) if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13(a).
(c) The department or caseworker is not required to conduct a criminal history check under this section if:
(1) the department or caseworker is considering only an out-of-home placement to an entity or a facility that:
(A) is not a residence (as defined in IC 3-5-2-42.5); or
(B) is licensed by the state; or
(2) placement under this section is undetermined at the time the predispositional report is prepared.
(d) A juvenile court may enter a dispositional decree that approves placement of a child in another home or award wardship to the department that will place the child in a home with a person described in subsection (a) if:
(1) the person described in subsection (a) has:
(A) committed an act resulting in a substantiated report of child abuse or neglect;
(B) been convicted of:
(i) battery (IC 35-42-2-1) as a felony;
(ii) criminal confinement (IC 35-42-3-3) as a felony; (iii) carjacking (IC 35-42-5-2) as a felony;
(iv) arson (IC 35-43-1-1) as a felony;
(v) a felony involving a weapon under IC 35-47 or IC 35-47.5;
(vi) a felony relating to controlled substances under IC 35-48-4;
(vii) a felony under IC 9-30-5; or
(viii) a felony that is substantially equivalent to a felony listed in items (i) through (vii) for which the conviction was entered in another state;
if the conviction did not occur within the past five (5) years; or
(C) had a juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony; and
(2) the person's commission of the offense, delinquent act, or act of abuse or neglect described in subdivision (1) is not relevant to the person's present ability to care for a child, and placing a child in another home or awarding wardship to the department is in the best interest of the child.
However, a court may not enter a dispositional decree that approves placement of a child in another home or awards wardship to the department if the person has been convicted of a felony listed in IC 31-27-4-13(a) that is not specifically excluded under subdivision (1)(B).
(e) In considering the placement under subsection (d), the court shall consider the following:
(1) The length of time since the person committed the offense, delinquent act, or act that resulted in the substantiated report of abuse or neglect.
(2) The severity of the offense, delinquent act, or abuse or neglect.
(3) Evidence of the person's rehabilitation, including the person's cooperation with a treatment plan, if applicable.
As added by P.L.70-2004, SEC.22. Amended by P.L.234-2005, SEC.183; P.L.145-2006, SEC.312; P.L.1-2007, SEC.207; P.L.146-2008, SEC.603; P.L.162-2011, SEC.50; P.L.128-2012, SEC.165.

IC 31-34-20-2
Dispositional decree that includes no contact order; protective order depository; confidential form
Sec. 2. If a court enters a dispositional decree that includes a no contact order under section 1(7) of this chapter:
(1) the clerk of the court that enters a dispositional decree that includes a no contact order under section 1(7) of this chapter shall comply with IC 5-2-9; and
(2) the petitioner shall file a confidential form prescribed or approved by the division of state court administration with the clerk. As added by P.L.1-1997, SEC.17. Amended by P.L.133-2002, SEC.34.

IC 31-34-20-3
Order for participation by parent, guardian, or custodian in program of care, treatment, or rehabilitation for child
Sec. 3. If the juvenile court determines that a parent, guardian, or custodian should participate in a program of care, treatment, or rehabilitation for the child, the court may order the parent, guardian, or custodian to do the following:
(1) Obtain assistance in fulfilling the obligations as a parent, guardian, or custodian.
(2) Provide specified care, treatment, or supervision for the child.
(3) Work with a person providing care, treatment, or rehabilitation for the child.
(4) Participate in a program operated by or through the department of correction.
As added by P.L.1-1997, SEC.17.

IC 31-34-20-4
Decrees limiting contact with child; copies to parties and law enforcement agencies
Sec. 4. (a) The clerk of the court that enters a dispositional decree under this chapter that requires a person to refrain from direct or indirect contact with a child shall provide a copy of the decree to the following:
(1) Each party.
(2) The sheriff.
(3) The law enforcement agency of the municipality, if any, in which the child resides.
(b) Each sheriff and law enforcement agency that receives a decree under subsection (a) shall maintain a copy of the decree in the depository established by IC 5-2-9. The decree may be removed from the depository after the later of the following occurs:
(1) The lapse of one (1) year after the decree is entered.
(2) The date specified in the decree if any.
As added by P.L.1-1997, SEC.17.

IC 31-34-20-5
Determination and reporting of legal settlement of child
Sec. 5. (a) This section applies if the department or a juvenile court:
(1) places a child;
(2) changes the placement of a child; or
(3) reviews the implementation of a decree under IC 31-34-21 of a child placed;
in a state licensed private or public health care facility, child care facility, foster family home, or the home of a relative or other unlicensed caretaker. (b) The juvenile court shall do the following:
(1) Make findings of fact concerning the legal settlement of the child.
(2) Apply IC 20-26-11-2(1) through IC 20-26-11-2(8) to determine where the child has legal settlement.
(3) Include the findings of fact required by this section in:
(A) the dispositional order;
(B) the modification order; or
(C) the other decree;
making or changing the placement of the child.
(c) The juvenile court may determine that the legal settlement of the child is in the school corporation in which the child will attend school under IC 20-26-11-8(d).
(d) The juvenile court shall comply with the reporting requirements under IC 20-26-11-9 concerning the legal settlement of the child.
(e) The department or a juvenile court may place a child in a public school, regardless of whether the public school has a waiting list for admissions, if the department or juvenile court determines that the school's program meets the child's educational needs and the school agrees to the placement. A placement under this subsection does not affect the legal settlement of the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2005, SEC.205; P.L.13-2006, SEC.5; P.L.159-2007, SEC.5; P.L.146-2008, SEC.604; P.L.65-2012, SEC.6; P.L.160-2012, SEC.57.

IC 31-34-20-6
Emancipation of child; findings; terms
Sec. 6. (a) The juvenile court may emancipate a child under section 1(5) of this chapter if the court finds that the child:
(1) wishes to be free from parental control and protection and no longer needs that control and protection;
(2) has sufficient money for the child's own support;
(3) understands the consequences of being free from parental control and protection; and
(4) has an acceptable plan for independent living.
(b) If the juvenile court partially or completely emancipates the child, the court shall specify the terms of the emancipation, which may include the following:
(1) Suspension of the parent's or guardian's duty to support the child. In this case the judgment of emancipation supersedes the support order of a court.
(2) Suspension of the following:
(A) The parent's or guardian's right to the control or custody of the child.
(B) The parent's right to the child's earnings.
(3) Empowering the child to consent to marriage.
(4) Empowering the child to consent to military enlistment.
(5) Empowering the child to consent to:
(A) medical; (B) psychological;
(C) psychiatric;
(D) educational; or
(E) social;
services.
(6) Empowering the child to contract.
(7) Empowering the child to own property.
(c) An emancipated child remains subject to the following:
(1) IC 20-33-2 concerning compulsory school attendance.
(2) The continuing jurisdiction of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2005, SEC.206.



CHAPTER 21. REVIEW OF DISPOSITIONAL DECREES; FORMAL REVIEW HEARINGS

IC 31-34-21-0.2
First periodic case review; petition to terminate parent-child relationship; conditions; required notice
Sec. 0.2. At a child's first periodic case review occurring after June 30, 1998, the local office is required to advise the child's parent, guardian, or custodian in writing that a petition to terminate the parent-child relationship must be filed with respect to the child after June 30, 1999, if the child has been removed from the child's parent and has been under the supervision of a local office for at least fifteen (15) months of the most recent twenty-two (22) months. However, if a child's parent, guardian, or custodian fails to appear at the first periodic case review occurring after June 30, 1998, the local office shall make reasonable efforts to send notice of the advisement to the last known address of the parent, guardian, or custodian.
As added by P.L.220-2011, SEC.516. Amended by P.L.128-2012, SEC.166.

IC 31-34-21-1
Progress reports; procedure for modification of decree
Sec. 1. (a) At any time after the date of an original dispositional decree, the juvenile court may order the department to file a report on the progress made in implementing the decree.
(b) The juvenile court shall order the department to file a report every three (3) months after the dispositional decree is entered on the progress made in implementing the decree.
(c) If, after reviewing the report, the juvenile court seeks to consider modification of the dispositional decree, the juvenile court shall proceed under IC 31-34-23.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.313; P.L.146-2006, SEC.51.

IC 31-34-21-2
Periodic case review
Sec. 2. (a) The case of each child in need of services under the supervision of the department must be reviewed at least once every six (6) months, or more often, if ordered by the court.
(b) The first of these periodic case reviews must occur:
(1) at least six (6) months after the date of the child's removal

from the child's parent, guardian, or custodian; or
(2) at least six (6) months after the date of the dispositional decree;
whichever comes first.
(c) Each periodic case review must be conducted by the juvenile court in a formal court hearing.
(d) The court may perform a periodic case review any time after a progress report is filed as described in section 1 of this chapter.
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.9; P.L.145-2006, SEC.314; P.L.146-2006, SEC.52; P.L.146-2008, SEC.605.

IC 31-34-21-3
Progress report required before case review
Sec. 3. Before a case review under section 2 of this chapter, the department shall prepare a report in accordance with IC 31-34-22 on the progress made in implementing the dispositional decree.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.315; P.L.146-2008, SEC.606.

IC 31-34-21-4
Notice of case review; testimony in periodic case review
Sec. 4. (a) Except as provided in subsection (f), at least seven (7) days before the periodic case review, including a case review that is a permanency hearing under section 7 of this chapter, the department shall provide notice of the review to each of the following:
(1) The child's parent, guardian, or custodian.
(2) An attorney who has entered an appearance on behalf of the child's parent, guardian, or custodian.
(3) A prospective adoptive parent named in a petition for adoption of the child filed under IC 31-19-2 if:
(A) each consent to adoption of the child that is required under IC 31-19-9-1 has been executed in the form and manner required by IC 31-19-9 and filed with the local office;
(B) the court having jurisdiction in the adoption case has determined under any applicable provision of IC 31-19-9 that consent to adoption is not required from a parent, guardian, or custodian; or
(C) a petition to terminate the parent-child relationship between the child and any parent who has not executed a written consent to adoption under IC 31-19-9-2 has been filed under IC 31-35 and is pending.
(4) The child's foster parent or long term foster parent.
(5) Any other person who:
(A) the department has knowledge is currently providing care for the child; and
(B) is not required to be licensed under IC 12-17.2 or IC 31-27 to provide care for the child.
(6) Any other suitable relative or person whom the department

knows has had a significant or caretaking relationship to the child.
(b) The department shall present proof of service of the notice required by subsection (a) at the periodic case review.
(c) The department shall provide notices under this section as provided in IC 31-32-1-4.
(d) The court shall provide to a person described in subsection (a) an opportunity to be heard and to make any recommendations to the court in a periodic case review, including a permanency hearing under section 7 of this chapter. The right to be heard and to make recommendations under this subsection includes:
(1) the right of a person described in subsection (a) to submit a written statement to the court that, if served upon all parties to the child in need of services proceeding and the persons described in subsection (a), may be made a part of the court record; and
(2) the right to present oral testimony to the court and cross examine any of the witnesses at the hearing.
(e) Except as provided in subsection (f), this section does not exempt the department from sending a notice of the review to each party to the child in need of services proceeding.
(f) If the parent of an abandoned child does not disclose the parent's name as allowed by IC 31-34-2.5-1(c), the parent is not required to be notified of a proceeding described in subsection (a).
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.10; P.L.133-2000, SEC.6; P.L.217-2001, SEC.9; P.L.152-2003, SEC.2; P.L.145-2006, SEC.316; P.L.72-2008, SEC.3; P.L.128-2012, SEC.167.

IC 31-34-21-4.5
Foster parent's intervention
Sec. 4.5. (a) Except as provided in subsection (b) a foster parent, long term foster parent, or a person who has been a foster parent may petition the court to request intervention as a party to a proceeding described in this chapter.
(b) A foster parent who has been:
(1) the subject of a substantiated report of child abuse or neglect; or
(2) convicted of a felony listed in IC 31-27-4-13;
may not petition the court to intervene under this section.
(c) A court may grant a petition filed under this section if the court determines that intervention of the petitioner is in the best interests of the child.
As added by P.L.133-2000, SEC.7. Amended by P.L.152-2003, SEC.3; P.L.145-2006, SEC.317.

IC 31-34-21-4.6
"Long term foster parent"
Sec. 4.6. As used in this section, "long term foster parent" means a foster parent who has provided care and supervision for a child for

at least:
(1) the twelve (12) most recent months; or
(2) fifteen (15) months of the most recent twenty-two (22) months.
As added by P.L.152-2003, SEC.4.

IC 31-34-21-5
Determination; findings
Sec. 5. (a) The court shall determine:
(1) whether the child's case plan, services, and placement meet the special needs and best interests of the child;
(2) whether the department has made reasonable efforts to provide family services; and
(3) a projected date for the child's return home, the child's adoption placement, the child's emancipation, or the appointment of a legal guardian for the child under section 7.5(c)(1)(E) of this chapter.
(b) The determination of the court under subsection (a) must be based on findings written after consideration of the following:
(1) Whether the department, the child, or the child's parent, guardian, or custodian has complied with the child's case plan.
(2) Written documentation containing descriptions of:
(A) the family services that have been offered or provided to the child or the child's parent, guardian, or custodian;
(B) the dates during which the family services were offered or provided; and
(C) the outcome arising from offering or providing the family services.
(3) The extent of the efforts made by the department to offer and provide family services.
(4) The extent to which the parent, guardian, or custodian has enhanced the ability to fulfill parental obligations.
(5) The extent to which the parent, guardian, or custodian has visited the child, including the reasons for infrequent visitation.
(6) The extent to which the parent, guardian, or custodian has cooperated with the department.
(7) The child's recovery from any injuries suffered before removal.
(8) Whether any additional services are required for the child or the child's parent, guardian, or custodian and, if so, the nature of those services.
(9) The extent to which the child has been rehabilitated.
(10) If the child is placed out-of-home, whether the child is in the least restrictive, most family-like setting, and whether the child is placed close to the home of the child's parent, guardian, or custodian.
(11) The extent to which the causes for the child's out-of-home placement or supervision have been alleviated.
(12) Whether current placement or supervision by the department should be continued. (13) The extent to which the child's parent, guardian, or custodian has participated or has been given the opportunity to participate in case planning, periodic case reviews, dispositional reviews, placement of the child, and visitation.
(14) Whether the department has made reasonable efforts to reunify or preserve a child's family unless reasonable efforts are not required under section 5.6 of this chapter.
(15) Whether it is an appropriate time to prepare or implement a permanency plan for the child under section 7.5 of this chapter.
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.11; P.L.145-2006, SEC.318; P.L.146-2008, SEC.607.

IC 31-34-21-5.5
Reasonable efforts to preserve and reunify families
Sec. 5.5. (a) In determining the extent to which reasonable efforts to reunify or preserve a family are appropriate under this chapter, the child's health and safety are of paramount concern.
(b) Except as provided in section 5.6 of this chapter, the department shall make reasonable efforts to preserve and reunify families as follows:
(1) If a child has not been removed from the child's home, to prevent or eliminate the need for removing the child from the child's home.
(2) If a child has been removed from the child's home, to make it possible for the child to return safely to the child's home as soon as possible.
(c) The department may, before reunification of the child with a parent, guardian, or custodian, conduct a criminal history check (as defined in IC 31-9-2-22.5) of:
(1) the child's:
(A) parent;
(B) guardian; or
(C) custodian; or
(2) a household member of the:
(A) parent;
(B) guardian; or
(C) custodian.
(d) The department may use the results of a criminal history check conducted under subsection (c) to decide whether it is safe for the child to return home.
As added by P.L.35-1998, SEC.12. Amended by P.L.1-1999, SEC.62; P.L.145-2006, SEC.319; P.L.48-2012, SEC.64.

IC 31-34-21-5.6
Exceptions to requirement to make reasonable efforts to preserve and reunify families
Sec. 5.6. (a) A court may make a finding described in this section at any phase of a child in need of services proceeding.
(b) Reasonable efforts to reunify a child with the child's parent,

guardian, or custodian or preserve a child's family as described in section 5.5 of this chapter are not required if the court finds any of the following:
(1) A parent, guardian, or custodian of a child who is a child in need of services has been convicted of:
(A) an offense described in IC 31-35-3-4(1)(B) or IC 31-35-3-4(1)(D) through IC 31-35-3-4(1)(J) against a victim who is:
(i) a child described in IC 31-35-3-4(2); or
(ii) a parent of the child; or
(B) a comparable offense as described in clause (A) in any other state, territory, or country by a court of competent jurisdiction.
(2) A parent, guardian, or custodian of a child who is a child in need of services:
(A) has been convicted of:
(i) the murder (IC 35-42-1-1) or voluntary manslaughter (IC 35-42-1-3) of a victim who is a child described in IC 31-35-3-4(2)(B) or a parent of the child; or
(ii) a comparable offense described in item (i) in any other state, territory, or country; or
(B) has been convicted of:
(i) aiding, inducing, or causing another person;
(ii) attempting; or
(iii) conspiring with another person;
to commit an offense described in clause (A).
(3) A parent, guardian, or custodian of a child who is a child in need of services has been convicted of:
(A) battery (IC 35-42-2-1(a)(5)) as a Class A felony;
(B) battery (IC 35-42-2-1 (a)(4)) as a Class B felony;
(C) battery (IC 35-42-2-1(a)(3)) as a Class C felony;
(D) aggravated battery (IC 35-42-2-1.5);
(E) criminal recklessness (IC 35-42-2-2) as a Class C felony;
(F) neglect of a dependent (IC 35-46-1-4) as a Class B felony; or
(G) a comparable offense described in clauses (A) through (F) in another state, territory, or country;
against a child described in IC 31-35-3-4(2)(B).
(4) The parental rights of a parent with respect to a biological or adoptive sibling of a child who is a child in need of services have been involuntarily terminated by a court under:
(A) IC 31-35-2 (involuntary termination involving a delinquent child or a child in need of services);
(B) IC 31-35-3 (involuntary termination involving an individual convicted of a criminal offense); or
(C) any comparable law described in clause (A) or (B) in any other state, territory, or country.
(5) The child is an abandoned infant, provided that the court:
(A) has appointed a guardian ad litem or court appointed special advocate for the child; and (B) after receiving a written report and recommendation from the guardian ad litem or court appointed special advocate, and after a hearing, finds that reasonable efforts to locate the child's parents or reunify the child's family would not be in the best interests of the child.
As added by P.L.35-1998, SEC.13. Amended by P.L.197-1999, SEC.5; P.L.133-2000, SEC.8; P.L.222-2001, SEC.2; P.L.217-2001, SEC.10; P.L.1-2003, SEC.78.

IC 31-34-21-5.7
Permanency plan; requirement; approval; reports and orders not required
Sec. 5.7. (a) This section applies at any phase of a child in need of services proceeding whenever a court enters a finding that reasonable efforts to reunify or preserve a child's family are not required under section 5.6 of this chapter.
(b) The department shall do the following:
(1) Complete a permanency plan for the child that complies with the requirements of section 7.5 of this chapter.
(2) Seek court approval of the permanency plan under section 7 of this chapter.
(3) Refer a case to the permanency roundtable if the department places a child in a child caring institution, group home, or private secure facility.
(c) Notwithstanding any otherwise applicable requirements under IC 31-34, whenever the department seeks approval of a permanency plan for the child under subsection (b), the following reports, orders, and hearings are not required:
(1) A predispositional report to consider participation of a child's parent, guardian, or custodian in any program of care, treatment, or rehabilitation of the child.
(2) A dispositional decree under IC 31-34-19-6 and findings and conclusions under IC 31-34-19-10 that concern:
(A) participation of the child's parent, guardian, or custodian in a program for future care or treatment of the child; or
(B) reasonable efforts to prevent the child's removal from the child's home or to reunite the child with the child's parent, guardian, or custodian.
As added by P.L.35-1998, SEC.14. Amended by P.L.145-2006, SEC.320; P.L.48-2012, SEC.65.

IC 31-34-21-5.8
Certain reasonable efforts required if preservation and reunification inconsistent with permanency plan; progress reports, case reviews, and postdispositional hearings not required
Sec. 5.8. (a) This section applies only if a court has approved a permanency plan for a child under section 7(b)(5) of this chapter.
(b) If the continuation of reasonable efforts to preserve and reunify a child in need of services with the child's family is inconsistent with the child's permanency plan, the department shall

make reasonable efforts to:
(1) with court approval place the child in an out-of-home placement in accordance with the permanency plan; and
(2) complete whatever steps are necessary to finalize the permanent placement of the child in a timely manner.
(c) This subsection applies whenever the child's approved permanency plan under section 7 of this chapter is placement of the child for adoption or another planned, permanent living arrangement. Periodic progress reports, case reviews, and postdispositional hearings to determine whether or the extent to which the following have occurred are not required:
(1) Whether reasonable efforts have been made to eliminate the need for removal of the child from the child's home or to make it possible for the child to safely return to the child's home.
(2) Whether the child is placed in close proximity to the home of the child's parent, guardian, or custodian.
As added by P.L.35-1998, SEC.15. Amended by P.L.145-2006, SEC.321; P.L.162-2011, SEC.51.

IC 31-34-21-6
Repealed
(Repealed by P.L.35-1998, SEC.28.)

IC 31-34-21-7
Permanency hearing
Sec. 7. (a) The court shall hold a permanency hearing:
(1) not more than thirty (30) days after a court finds that reasonable efforts to reunify or preserve a child's family are not required as described in section 5.6 of this chapter;
(2) every twelve (12) months after:
(A) the date of the original dispositional decree; or
(B) a child in need of services was removed from the child's parent, guardian, or custodian;
whichever comes first; or
(3) more often if ordered by the juvenile court.
(b) The court shall:
(1) make the determination and findings required by section 5 of this chapter;
(2) consider the question of continued jurisdiction and whether the dispositional decree should be modified;
(3) consider recommendations of persons listed under section 4 of this chapter, before approving a permanency plan under subdivision (5);
(4) consult with the child in person, or through an interview with or written statement or report submitted by:
(A) a guardian ad litem or court appointed special advocate for the child;
(B) a case manager; or
(C) the person with whom the child is living and who has primary responsibility for the care and supervision of the

child;
in an age appropriate manner as determined by the court, regarding the proposed permanency plan;
(5) consider and approve a permanency plan for the child that complies with the requirements set forth in section 7.5 of this chapter;
(6) determine whether an existing permanency plan must be modified; and
(7) examine procedural safeguards used by the department to protect parental rights.
(c) If the child is at least sixteen (16) years of age and the proposed permanency plan provides for the transition of the child from foster care to independent living, the court shall:
(1) require the department to provide notice of the permanency hearing to the child, in accordance with section 4(a) of this chapter; and
(2) provide to the child an opportunity to be heard and to make recommendations to the court, in accordance with section 4(d) of this chapter.
(d) There is a rebuttable presumption that jurisdiction over the child in a child in need of services proceeding continues for not longer than twelve (12) months after the date of the original dispositional decree or twelve (12) months after the child in need of services was removed from the child's parent, guardian, or custodian, whichever occurs first. The state may rebut the presumption and show that jurisdiction should continue by proving that the objectives of the dispositional decree have not been accomplished, that a continuation of the decree with or without any modifications is necessary, and that it is in the child's best interests for the court to maintain its jurisdiction over the child. If the department does not sustain its burden for continued jurisdiction, the court shall:
(1) direct the department to establish a permanency plan within thirty (30) days; or
(2) discharge the child and the child's parent, guardian, or custodian.
The court may retain jurisdiction to the extent necessary to carry out any orders under subdivision (1).
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.16; P.L.1-1999, SEC.63; P.L.14-2000, SEC.64; P.L.145-2006, SEC.322; P.L.138-2007, SEC.74; P.L.72-2008, SEC.4.

IC 31-34-21-7.3
Internet posting of nonidentifying information
Sec. 7.3. (a) This section applies after:
(1) a court authorizes the filing of a petition to terminate the parent-child relationship; or
(2) a petition to terminate the parent-child relationship is filed;
in relation to a child in need of services.
(b) The department shall post the following nonidentifying information on the Internet to facilitate a potential adoptive

placement of the child:
(1) The child's age, gender, and summary of the child's educational, social, and medical background, including known disabilities.
(2) The reason the child was removed from the child's home.
(3) Whether a person has expressed an interest in adopting the child.
(4) The name, address, and telephone number of a contact person from:
(A) the department;
(B) the appropriate local office; or
(C) licensed child placing agency;
where a person who may be interested in adopting the child may obtain further information about adopting the child.
(5) Whether a petition to terminate the rights of the child's parents has been authorized or filed, and whether the rights of the child's parents have been terminated.
(6) An address and telephone number of:
(A) the department;
(B) the appropriate local office; or
(C) licensed child placing agency;
where a person who may be interested in adopting the child may obtain further information about adopting the child.
(c) The information posted under subsection (b) may not identify the name of any of the following persons:
(1) The child.
(2) The child's biological or adoptive parents.
(3) A sibling of the child.
(4) A caretaker of the child.
(d) The department shall update any relevant information under this section after either of the following:
(1) Each of the child's periodic reviews that occur after the information under this section is required to be posted.
(2) The rights of the child's parents have been terminated.
(e) The department shall remove the information required under subsection (b) from the Internet whenever the child is reunited with the child's family or an adoption of the child is filed under IC 31-19-2.
(f) Upon request, the department shall inform the person making the request of the address of the Internet web site containing the information described in this section.
As added by P.L.35-1998, SEC.17. Amended by P.L.145-2006, SEC.323; P.L.128-2012, SEC.168.

IC 31-34-21-7.5
Permanency plans prohibited if household contains certain individuals; exceptions
Sec. 7.5. (a) Except as provided in subsection (d), the juvenile court may not approve a permanency plan under subsection (c)(1)(D), (c)(1)(E), or (c)(1)(F) if a person who is currently residing

with a person described in subsection (c)(1)(D) or (c)(1)(E) or in a residence in which the child would be placed under subsection (c)(1)(F) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13.
(b) Before requesting juvenile court approval of a permanency plan, the department shall conduct a criminal history check (as defined in IC 31-9-2-22.5) to determine if a person described in subsection (a) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13. However, the department is not required to conduct a criminal history check under this section if criminal history information under IC 31-34-4-2, IC 31-34-18-6.1, or IC 31-34-20-1.5 establishes whether a person described in subsection (a) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13.
(c) A permanency plan under this chapter includes the following:
(1) The intended permanent or long term arrangements for care and custody of the child that may include any of the following arrangements that the department or the court considers most appropriate and consistent with the best interests of the child:
(A) Return to or continuation of existing custodial care within the home of the child's parent, guardian, or custodian or placement of the child with the child's noncustodial parent.
(B) Initiation of a proceeding for termination of the parent-child relationship under IC 31-35.
(C) Placement of the child for adoption.
(D) Placement of the child with a responsible person, including:
(i) an adult sibling;
(ii) a grandparent;
(iii) an aunt;
(iv) an uncle; or
(v) another relative;
who is able and willing to act as the child's permanent custodian and carry out the responsibilities required by the permanency plan.
(E) Appointment of a legal guardian. The legal guardian appointed under this section is a caretaker in a judicially created relationship between the child and caretaker that is intended to be permanent and self-sustaining as evidenced by the transfer to the caretaker of the following parental rights with respect to the child:
(i) Care, custody, and control of the child. (ii) Decision making concerning the child's upbringing.
(F) Placement of the child in another planned, permanent living arrangement.
(2) A time schedule for implementing the applicable provisions of the permanency plan.
(3) Provisions for temporary or interim arrangements for care and custody of the child, pending completion of implementation of the permanency plan.
(4) Other items required to be included in a case plan under IC 31-34-15 or federal law, consistent with the permanent or long term arrangements described by the permanency plan.
(d) A juvenile court may approve a permanency plan if:
(1) a person described in subsection (a) has:
(A) committed an act resulting in a substantiated report of child abuse or neglect;
(B) been convicted of:
(i) battery (IC 35-42-2-1);
(ii) criminal confinement (IC 35-42-3-3) as a felony;
(iii) carjacking (IC 35-42-5-2);
(iv) arson (IC 35-43-1-1) as a felony;
(v) a felony involving a weapon under IC 35-47 or a felony involving controlled explosives under IC 35-47.5;
(vi) a felony relating to controlled substances under IC 35-48-4;
(vii) a felony under IC 9-30-5; or
(viii) a felony that is substantially equivalent to a felony listed in items (i) through (vii) for which the conviction was entered in another state;
if the conviction did not occur within the past five (5) years; or
(C) had a juvenile adjudication for an act listed in IC 31-27-4-13(a) that, if committed by an adult, would be a felony; and
(2) the person's commission of the offense, delinquent act, or act of abuse or neglect described in subdivision (1) is not relevant to the person's present ability to care for a child, and that approval of the permanency plan is in the best interest of the child.
However, a court may not approve a permanency plan if the person has been convicted of a felony listed in IC 31-27-4-13 that is not specifically excluded under subdivision (1)(B), or has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult that is not specifically excluded under subdivision (1)(B).
(e) In making its written finding under subsection (d), the court shall consider the following:
(1) The length of time since the person committed the offense, delinquent act, or act that resulted in the substantiated report of abuse or neglect.
(2) The severity of the offense, delinquent act, or abuse or

neglect.
(3) Evidence of the person's rehabilitation, including the person's cooperation with a treatment plan, if applicable.
As added by P.L.35-1998, SEC.18. Amended by P.L.70-2004, SEC.23; P.L.234-2005, SEC.184; P.L.145-2006, SEC.324; P.L.146-2008, SEC.608; P.L.128-2012, SEC.169.

IC 31-34-21-7.7
Permanency plan; guardianship; requirements and terms and conditions in order; jurisdiction
Sec. 7.7. (a) If the juvenile court approves a permanency plan under section 7 of this chapter that provides for the appointment of a guardian for a child, the juvenile court may appoint a guardian of the person and administer a guardianship for the child under IC 29-3.
(b) If a guardianship of the person proceeding for the child is pending in a probate court, the probate court shall transfer the proceeding to the juvenile court.
(c) In creating a guardianship of a minor, a probate or juvenile court may include in an order the requirements and terms and conditions described in IC 29-3-8-9(a).
(d) If the juvenile court closes a child in need of services case after creating a guardianship, the juvenile court order creating the guardianship survives the closure of the child in need of services case.
(e) If the juvenile court closes the child in need of services case after creating a guardianship, the probate court may assume or reassume jurisdiction of the guardianship and take further action as necessary.
As added by P.L.217-2001, SEC.11. Amended by P.L.162-2011, SEC.52.

IC 31-34-21-8
Progress report required before formal hearing
Sec. 8. Before a hearing under section 7 of this chapter, the department shall prepare a report in accordance with IC 31-34-22 on the progress made in implementing the dispositional decree.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.325; P.L.146-2008, SEC.609.

IC 31-34-21-9
Foster care review board
Sec. 9. (a) The juvenile court may assign cases to a foster care review board established by the court to assist the court in reviewing foster care placements.
(b) The foster care review board shall review a foster care placement at the juvenile court's request and shall file a report, including findings and recommendations with the court.
(c) If the juvenile court believes the contents of a confidential report or document would benefit the review board, the court may provide the review board with an order authorizing disclosure of the

document to the review board. The review board may not disclose the contents of a confidential report or document to any person who is not allowed disclosure by the court or by statute.
As added by P.L.1-1997, SEC.17.

IC 31-34-21-10
Review of child's legal settlement
Sec. 10. (a) This section applies when a juvenile court reviews the implementation of a decree under this chapter or any other law concerning a child placed in a state licensed private or public health care facility, child care facility, or foster family home.
(b) The juvenile court shall review the court's findings under IC 31-34-20-5 and determine whether circumstances have changed the legal settlement of the child.
(c) If the child's legal settlement has changed, the court shall issue an order that modifies the court's findings of fact concerning the legal settlement of the child.
(d) If the court has not previously made findings of fact concerning legal settlement as provided in IC 31-34-20-5, the court shall make the appropriate findings in its order entered under this chapter.
(e) The juvenile court shall comply with the reporting requirements under IC 20-26-11-9 concerning the legal settlement of the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2005, SEC.207.

IC 31-34-21-11
Discharge of child
Sec. 11. When the juvenile court finds that the objectives of the dispositional decree have been met, the court shall discharge the child and the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.17.



CHAPTER 22. REPORTS REQUIRED FOR REVIEWING DISPOSITIONAL DECREES

IC 31-34-22-2
Providing copies of reports and factual summaries of reports
Sec. 2. (a) Except as provided in subsection (b), a report prepared by the state:
(1) for the juvenile court's review of the court's dispositional decree; or
(2) prepared for use at a periodic case review under IC 31-34-21-2 or hearing under IC 31-34-21-7;
shall be made available to the child, and the child's parent, foster parent, guardian, guardian ad litem, court appointed special advocate, custodian, or any other person who is entitled to receive notice of the periodic case review or permanency hearing under IC 31-34-21-4 within a reasonable time after the report's presentation to the court or before the hearing.
(b) If the court determines on the record that the report contains information that should not be released to any person entitled to receive a report under subsection (a), the court is not required to make the report available to the person as required in subsection (a). However, the court shall provide a copy of the report to the following:
(1) Each attorney or guardian ad litem representing the child.
(2) Each attorney representing the child's parent, guardian, or custodian.
(3) Each court appointed special advocate.
(c) The court may also provide a factual summary of the report to the child or the child's parent, foster parent, guardian, or custodian.
As added by P.L.1-1997, SEC.17. Amended by P.L.129-2005, SEC.8; P.L.146-2006, SEC.53; P.L.138-2007, SEC.76.
IC 31-34-22-3
Admissibility of reports and factual summaries of reports
Sec. 3. (a) Any report may be admitted into evidence to the extent that the report contains evidence of probative value even if the evidence would otherwise be excluded.
(b) If a report contains information that should not be released to the child or the child's parent, guardian, custodian, or any other person who is entitled to receive a report under section 2 of this chapter, a factual summary of the report may be admitted.
(c) The following shall be given a fair opportunity to controvert any part of the report admitted into evidence:
(1) The child.
(2) The child's parent, guardian, or custodian.
(3) The person representing the interests of the state.
(4) Any other person who is entitled to receive a report under section 2 of this chapter.
As added by P.L.1-1997, SEC.17. Amended by P.L.138-2007, SEC.77.



CHAPTER 23. MODIFICATION OF DISPOSITIONAL DECREES

IC 31-34-23-2
Repealed
(Repealed by P.L.146-2008, SEC.804.)

IC 31-34-23-3
Notice and hearing requirements; temporary order for emergency change in child's residence
Sec. 3. (a) If the motion requests an emergency change in the child's residence, the court may issue a temporary order. However, the department shall then give notice to the persons affected and the juvenile court shall hold a hearing on the question if requested.
(b) If the motion requests any other modification, the department shall give notice to the persons affected, and the juvenile court shall hold a hearing on the question.
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2008, SEC.612.

IC 31-34-23-4
Modification report
Sec. 4. If a hearing is required, IC 31-34-18 and IC 31-34-19 apply to the preparation and use of a modification report. The report shall be prepared if the department or any person other than the child or the child's parent, guardian, guardian ad litem, court appointed special advocate, or custodian is requesting the modification. Notice of any hearing under this chapter shall be given in accordance with IC 31-34-19-1.3.
As added by P.L.1-1997, SEC.17. Amended by P.L.129-2005,

SEC.10; P.L.138-2007, SEC.78; P.L.146-2008, SEC.613.



CHAPTER 24. REPEALED



CHAPTER 25. NO CONTACT ORDERS

IC 31-34-25-2
Verification
Sec. 2. A petition filed under section 1 of this chapter must be verified.
As added by P.L.133-2002, SEC.35.

IC 31-34-25-3
Petition requirements
Sec. 3. A petition seeking to restrain a person from contact must be entitled "In the Matter of a No Contact Order for ___________". The petition must allege the following:
(1) That the respondent is likely to have direct or indirect contact with the child in the absence of an order under this chapter.
(2) That the child has been adjudicated a child in need of services.
(3) That the best interests of the child will be served if the person refrains from direct or indirect contact with the child.
As added by P.L.133-2002, SEC.35.

IC 31-34-25-4
Hearing; findings
Sec. 4. (a) The court may hold a hearing on a petition concurrently with a dispositional hearing or with a hearing to modify a dispositional decree.
(b) If the court finds that the allegations under section 3 of this chapter are true, the court shall enter a decree.
As added by P.L.133-2002, SEC.35.

IC 31-34-25-5
Protective order depository
Sec. 5. If a court enters a decree that requires a person to refrain from direct or indirect contact with a child, the clerk of the court shall comply with IC 5-2-9.
As added by P.L.133-2002, SEC.35.






ARTICLE 35. JUVENILE LAW: TERMINATION OF PARENT-CHILD RELATIONSHIP

CHAPTER 1. VOLUNTARY TERMINATION OF PARENT-CHILD RELATIONSHIP BY PARENTS

IC 31-35-1-2
Law governing proceedings
Sec. 2. Proceedings under this chapter are governed by the procedures prescribed by:
(1) IC 31-32-1, IC 31-32-4 through IC 31-32-10, and IC 31-32-12 through IC 31-32-15;
(2) IC 31-34; and
(3) IC 31-37;
but are distinct from proceedings under IC 31-34 and IC 31-37.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-3
Jurisdiction
Sec. 3. The probate court has concurrent original jurisdiction with the juvenile court in proceedings on a petition filed under this chapter for the voluntary termination of the parent-child relationship.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-4
Petition; verification and contents
Sec. 4. (a) If requested by the parents:
(1) the local office; or
(2) a licensed child placing agency;
may sign and file a verified petition with the juvenile or probate court for the voluntary termination of the parent-child relationship.
(b) The petition must:
(1) be entitled "In the Matter of the Termination of the Parent-Child Relationship of ______________, a child, and _____________, the child's parent (or parents)"; and
(2) allege that:
(A) the parents are the child's natural or adoptive parents;
(B) the parents, including the alleged or adjudicated father if the child was born out of wedlock:
(i) knowingly and voluntarily consent to the termination of the parent-child relationship; or
(ii) are not required to consent to the termination of the

parent-child relationship under section 6(c) of this chapter;
(C) termination is in the child's best interest; and
(D) the petitioner has developed a satisfactory plan of care and treatment for the child.
As added by P.L.1-1997, SEC.18. Amended by P.L.200-1999, SEC.25; P.L.146-2007, SEC.12; P.L.128-2012, SEC.170.

IC 31-35-1-4.5
Putative father's consent to termination irrevocably implied
Sec. 4.5. The putative father's consent to the termination of the parent-child relationship is irrevocably implied without further court action if the father:
(1) fails to file a paternity action under IC 31-14 or in a court located in another state that is competent to obtain jurisdiction over the paternity action, not more than thirty (30) days after receiving actual notice under IC 31-19-3 of the mother's intent to proceed with an adoptive placement of the child, regardless of whether:
(A) the child is born before or after the expiration of the thirty (30) day period; or
(B) a petition for adoption or for the termination of the parent-child relationship is filed; or
(2) files a paternity action:
(A) under IC 31-14; or
(B) in a court located in another state that is competent to obtain jurisdiction over the paternity action;
during the thirty (30) day period prescribed by subdivision (1) and fails to establish paternity in the paternity proceeding within a reasonable period determined under IC 31-14-21-9 through IC 31-14-21-9.2 or the laws applicable to a court of another state when the court obtains jurisdiction over the paternity action.
As added by P.L.200-1999, SEC.26. Amended by P.L.1-2010, SEC.126.

IC 31-35-1-5
Notice of hearing; waiver
Sec. 5. (a) Except as provided in subsection (b), the parents shall be notified of the hearing in accordance with IC 31-32-9.
(b) A parent who has made a valid consent to the termination of a parent-child relationship may waive the notice required by subsection (a) if the waiver:
(1) is in writing either:
(A) in the parent's consent to terminate the parent-child relationship; or
(B) in a separate document;
(2) is signed by the parent in the presence of a notary public; and
(3) contains an acknowledgment that:
(A) the waiver is irrevocable; and (B) the parent will not receive notice of:
(i) adoption; or
(ii) termination of parent-child relationship;
proceedings.
As added by P.L.1-1997, SEC.18. Amended by P.L.146-2007, SEC.13.

IC 31-35-1-6
Consent; written denial of paternity or consent to termination of relationship before birth of child bars challenge to adoptions or termination of parental rights
Sec. 6. (a) Except as provided in subsection (c), the parents must give their consent in open court unless the court makes findings of fact upon the record that:
(1) the parents gave their consent in writing before a person authorized by law to take acknowledgments; and
(2) the parents were:
(A) advised in accordance with section 12 of this chapter; and
(B) advised that if they choose to appear in open court, the only issue before the court is whether their consent was voluntary.
(b) If:
(1) the court finds the conditions under subsection (a)(1) and (a)(2) have been met; and
(2) a parent appears in open court;
a court may consider only the issue of whether the parent's consent was voluntary.
(c) The consent of a parent to the termination of the parent-child relationship under this chapter is not required if:
(1) consent to the termination of the parent-child relationship is implied under section 4.5 of this chapter, if the parent is the putative father;
(2) the parent's consent to the adoption of the child would not be required under:
(A) IC 31-19-9-8;
(B) IC 31-19-9-9; or
(C) IC 31-19-9-10;
(3) the child's biological father denies paternity of the child before or after the birth of the child if the denial of paternity:
(A) is in writing;
(B) is signed by the child's father in the presence of a notary public; and
(C) contains an acknowledgment that:
(i) the denial of paternity is irrevocable; and
(ii) the child's father will not receive notice of adoption or termination of parent-child relationship proceedings; or
(4) the child's biological father consents to the termination of the parent-child relationship before the birth of the child if the consent: (A) is in writing;
(B) is signed by the child's father in the presence of a notary public; and
(C) contains an acknowledgment that:
(i) the consent to the termination of the parent-child relationship is irrevocable; and
(ii) the child's father will not receive notice of adoption or termination of parent-child relationship proceedings.
A child's father who denies paternity of the child under subdivision (3) or consents to the termination of the parent-child relationship under subdivision (4) may not challenge or contest the child's adoption or termination of the parent-child relationship.
(d) A child's mother may not consent to the termination of the parent-child relationship before the birth of the child.
As added by P.L.1-1997, SEC.18. Amended by P.L.200-1999, SEC.27; P.L.130-2005, SEC.12; P.L.146-2007, SEC.14; P.L.58-2009, SEC.31.

IC 31-35-1-7
Inquiry on parents' absence; investigation of fraud, duress, and competency to consent; order for child's care pending outcome of case
Sec. 7. (a) Before the court may enter a termination order, the court:
(1) must inquire about the reasons for the parents' absence; and
(2) may require an investigation by a probation officer to:
(A) determine whether there is any evidence of fraud or duress; and
(B) establish that the parents were competent to give their consent.
(b) An investigation conducted under subsection (a) must be entered on the record under oath by the person responsible for making the investigation.
(c) If there is any competent evidence of probative value that:
(1) fraud or duress was present when the written consent was given; or
(2) a parent was incompetent;
the court shall dismiss the petition or continue the proceeding.
(d) The court may issue any appropriate order for the care of the child pending the outcome of the case.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-8
Advice to parents
Sec. 8. Before consent may be given in court, the court must advise the parents of:
(1) their constitutional and other legal rights; and
(2) the consequences of their actions under section 12 of this chapter.
As added by P.L.1-1997, SEC.18.
IC 31-35-1-9
Consent by incompetent or minor parent
Sec. 9. (a) Except as provided in subsection (b), a parent who is incompetent may give consent to termination only with the approval of the court or of the parent's guardian.
(b) A person who is less than eighteen (18) years of age and who is a parent may give the person's consent without the approval of the court or of the parent's guardian if the person is competent except for the person's age.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-10
Determination
Sec. 10. (a) If:
(1) the court determines that the allegations in the petition described in section 4 of this chapter are true; and
(2) the other requirements of this article are met;
the court shall terminate the parent-child relationship.
(b) Except as provided in section 11 of this chapter, if the requirements of subsection (a)(1) or (a)(2) are not met, the court shall dismiss the petition.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-11
Default judgment; waiver of notice
Sec. 11. (a) If the court makes findings of fact upon the record that:
(1) one (1) parent has made a valid consent to the termination of the parent-child relationship;
(2) the other parent:
(A) is required under this chapter to consent to the termination of the parent-child relationship;
(B) cannot be located, after a good faith effort has been made to do so, or has been located but fails to appear at the termination hearing; and
(C) has been served with notice of the hearing in the most effective means under the circumstances; and
(3) the investigation that may be required by section 7 of this chapter has been completed and entered on the record;
the court may enter a default judgment against the unavailable parent and terminate as to both parents.
(b) A parent may waive the notice required by subsection (a)(2)(C) if the waiver:
(1) is in writing;
(2) is signed by the parent in the presence of a notary public; and
(3) contains an acknowledgment that:
(A) the waiver is irrevocable; and
(B) the parent will not receive notice of:
(i) adoption; or (ii) termination of parent-child relationship;
proceedings.
(c) A parent who waives notice under subsection (b) may not challenge or contest:
(1) the termination of the parent-child relationship; or
(2) the child's adoption.
As added by P.L.1-1997, SEC.18. Amended by P.L.200-1999, SEC.28; P.L.130-2005, SEC.13.

IC 31-35-1-12
Contents of advice to parents
Sec. 12. For purposes of sections 6 and 8 of this chapter, the parents must be advised that:
(1) their consent is permanent and cannot be revoked or set aside unless it was obtained by fraud or duress or unless the parent is incompetent;
(2) when the court terminates the parent-child relationship:
(A) all rights, powers, privileges, immunities, duties, and obligations, including any rights to custody, control, parenting time, or support pertaining to the relationship, are permanently terminated; and
(B) their consent to the child's adoption is not required;
(3) the parents have a right to the:
(A) care;
(B) custody; and
(C) control;
of their child as long as the parents fulfill their parental obligations;
(4) the parents have a right to a judicial determination of any alleged failure to fulfill their parental obligations in a proceeding to adjudicate their child a delinquent child or a child in need of services;
(5) the parents have a right to assistance in fulfilling their parental obligations after a court has determined that the parents are not doing so;
(6) proceedings to terminate the parent-child relationship against the will of the parents can be initiated only after:
(A) the child has been adjudicated a delinquent child or a child in need of services and removed from their custody following the adjudication; or
(B) a parent has been convicted and imprisoned for an offense listed in IC 31-35-3-4 (or has been convicted and imprisoned for an offense listed in IC 31-6-5-4.2(a) before its repeal), the child has been removed from the custody of the parents under a dispositional decree, and the child has been removed from the custody of the parents for six (6) months under a court order;
(7) the parents are entitled to representation by counsel, provided by the state if necessary, throughout any proceedings to terminate the parent-child relationship against the will of the

parents;
(8) the parents will receive notice of the hearing, unless notice is waived under section 5(b) of this chapter, at which the court will decide if their consent was voluntary, and the parents may appear at the hearing and allege that the consent was not voluntary; and
(9) the parents' consent cannot be based upon a promise regarding the child's adoption or contact of any type with the child after the parents voluntarily relinquish their parental rights of the child after entry of an order under this chapter terminating the parent-child relationship.
As added by P.L.1-1997, SEC.18. Amended by P.L.68-2005, SEC.56; P.L.146-2007, SEC.15; P.L.128-2012, SEC.171.



CHAPTER 2. TERMINATION OF PARENT-CHILD RELATIONSHIP INVOLVING A DELINQUENT CHILD OR A CHILD IN NEED OF SERVICES

IC 31-35-2-2
Law governing proceedings
Sec. 2. Proceedings under this chapter are governed by the procedures prescribed by:
(1) IC 31-32-1, IC 31-32-4 through IC 31-32-10, and IC 31-32-12 through IC 31-32-15;
(2) IC 31-34; and
(3) IC 31-37;
but are distinct from proceedings under IC 31-34 and IC 31-37.
As added by P.L.1-1997, SEC.18.

IC 31-35-2-3
Jurisdiction
Sec. 3. The probate court has concurrent original jurisdiction with the juvenile court in proceedings on a petition to terminate the parent-child relationship involving a delinquent child or a child in need of services under this chapter.
As added by P.L.1-1997, SEC.18.

IC 31-35-2-4
Petition; contents
Sec. 4. (a) A petition to terminate the parent-child relationship involving a delinquent child or a child in need of services may be signed and filed with the juvenile or probate court by any of the following:
(1) The attorney for the department.
(2) The child's court appointed special advocate.
(3) The child's guardian ad litem.
(b) The petition must meet the following requirements:
(1) The petition must be entitled "In the Matter of the Termination of the Parent-Child Relationship of ___________, a child, and ____________, the child's parent (or parents)".
(2) The petition must allege:
(A) that one (1) of the following is true:
(i) The child has been removed from the parent for at least six (6) months under a dispositional decree.
(ii) A court has entered a finding under IC 31-34-21-5.6 that reasonable efforts for family preservation or

reunification are not required, including a description of the court's finding, the date of the finding, and the manner in which the finding was made.
(iii) The child has been removed from the parent and has been under the supervision of a local office or probation department for at least fifteen (15) months of the most recent twenty-two (22) months, beginning with the date the child is removed from the home as a result of the child being alleged to be a child in need of services or a delinquent child;
(B) that one (1) of the following is true:
(i) There is a reasonable probability that the conditions that resulted in the child's removal or the reasons for placement outside the home of the parents will not be remedied.
(ii) There is a reasonable probability that the continuation of the parent-child relationship poses a threat to the well-being of the child.
(iii) The child has, on two (2) separate occasions, been adjudicated a child in need of services;
(C) that termination is in the best interests of the child; and
(D) that there is a satisfactory plan for the care and treatment of the child.
(3) If the department intends to file a motion to dismiss under section 4.5 of this chapter, the petition must indicate whether at least one (1) of the factors listed in section 4.5(d)(1) through 4.5(d)(3) of this chapter applies and specify each factor that would apply as the basis for filing a motion to dismiss the petition.
As added by P.L.1-1997, SEC.18. Amended by P.L.35-1998, SEC.19; P.L.200-1999, SEC.29; P.L.146-2008, SEC.615; P.L.131-2009, SEC.65; P.L.21-2010, SEC.8; P.L.48-2012, SEC.66.

IC 31-35-2-4.5
Petition; filing; motion to dismiss
Sec. 4.5. (a) This section applies if:
(1) a court has made a finding under IC 31-34-21-5.6 that reasonable efforts for family preservation or reunification with respect to a child in need of services are not required; or
(2) a child in need of services or a delinquent child:
(A) has been placed in:
(i) a foster family home, child caring institution, or group home licensed under IC 31-27; or
(ii) the home of a person related (as defined in IC 31-9-2-106.5) to the child;
as directed by a court in a child in need of services proceeding under IC 31-34 or a delinquency action under IC 31-37; and
(B) has been removed from a parent and has been under the supervision of the department or county probation

department for not less than fifteen (15) months of the most recent twenty-two (22) months, beginning with the date the child is removed from the home as a result of the child being alleged to be a child in need of services or a delinquent child.
(b) A person described in section 4(a) of this chapter shall:
(1) file a petition to terminate the parent-child relationship under section 4 of this chapter; and
(2) request that the petition be set for hearing.
(c) If a petition under subsection (b) is filed by the child's court appointed special advocate or guardian ad litem, the department shall be joined as a party to the petition.
(d) A person described in section 4(a) of this chapter may file a motion to dismiss the petition to terminate the parent-child relationship if any of the following circumstances apply:
(1) That the current case plan prepared by or under the supervision of the department or the probation department under IC 31-34-15, IC 31-37-19-1.5, or IC 31-37-22-4 has documented a compelling reason, based on facts and circumstances stated in the petition or motion, for concluding that filing, or proceeding to a final determination of, a petition to terminate the parent-child relationship is not in the best interests of the child. A compelling reason may include the fact that the child is being cared for by a custodian who is a parent, stepparent, grandparent, or responsible adult who is the child's sibling, aunt, or uncle or a person related (as defined in IC 31-9-2-106.5) to the child who is caring for the child as a legal guardian.
(2) That:
(A) IC 31-34-21-5.6 is not applicable to the child;
(B) the department or the probation department has not provided family services to the child, parent, or family of the child in accordance with a currently effective case plan prepared under IC 31-34-15 or IC 31-37-19-1.5 or a permanency plan or dispositional decree approved under IC 31-34 or IC 31-37, for the purpose of permitting and facilitating safe return of the child to the child's home; and
(C) the period for completion of the program of family services, as specified in the current case plan, permanency plan, or decree, has not expired.
(3) That:
(A) IC 31-34-21-5.6 is not applicable to the child;
(B) the department has not provided family services to the child, parent, or family of the child, in accordance with applicable provisions of a currently effective case plan prepared under IC 31-34-15 or IC 31-37-19-1.5, or a permanency plan or dispositional decree approved under IC 31-34 or IC 31-37; and
(C) the services that the department has not provided are substantial and material in relation to implementation of a

plan to permit safe return of the child to the child's home.
The motion to dismiss shall specify which of the allegations described in subdivisions (1) through (3) apply to the motion. If the court finds that any of the allegations described in subdivisions (1) through (3) are true, as established by a preponderance of the evidence, the court shall dismiss the petition to terminate the parent-child relationship.
As added by P.L.35-1998, SEC.20. Amended by P.L.200-1999, SEC.30; P.L.146-2008, SEC.616; P.L.131-2009, SEC.66; P.L.48-2012, SEC.67.

IC 31-35-2-5
Representation of state's interests
Sec. 5. Upon the filing of a petition under section 4 of this chapter, the attorney for the department shall represent the interests of the state in all subsequent proceedings on the petition.
As added by P.L.1-1997, SEC.18. Amended by P.L.146-2008, SEC.617.

IC 31-35-2-6
Request for hearing; timing of hearing; dismissal of petition
Sec. 6. (a) Except when a hearing is required after June 30, 1999, under section 4.5 of this chapter, the person filing the petition shall request the court to set the petition for a hearing. Whenever a hearing is requested under this chapter, the court shall:
(1) commence a hearing on the petition not more than ninety (90) days after a petition is filed under this chapter; and
(2) complete a hearing on the petition not more than one hundred eighty (180) days after a petition is filed under this chapter.
(b) If a hearing is not held within the time set forth in subsection (a), upon filing a motion with the court by a party, the court shall dismiss the petition to terminate the parent-child relationship without prejudice.
As added by P.L.1-1997, SEC.18. Amended by P.L.35-1998, SEC.21; P.L.146-2006, SEC.54; P.L.48-2012, SEC.68.

IC 31-35-2-6.5
Notice of hearing
Sec. 6.5. (a) This section applies to hearings under this chapter relating to a child in need of services.
(b) At least ten (10) days before a hearing on a petition or motion under this chapter:
(1) the person or entity who filed the petition to terminate the parent-child relationship under section 4 of this chapter; or
(2) the person or entity who filed a motion to dismiss the petition to terminate the parent-child relationship under section 4.5(d) of this chapter;
shall send notice of the review to the persons listed in subsections (c) and (d). (c) Except as provided in subsection (h), the following persons shall receive notice of a hearing on a petition or motion filed under this chapter:
(1) The child's parent, guardian, or custodian.
(2) An attorney who has entered an appearance on behalf of the child's parent, guardian, or custodian.
(3) A prospective adoptive parent named in a petition for adoption of the child filed under IC 31-19-2 if:
(A) each consent to adoption of the child that is required under IC 31-19-9-1 has been executed in the form and manner required by IC 31-19-9 and filed with the local office or the department;
(B) the court having jurisdiction in the adoption case has determined under an applicable provision of IC 31-19-9 that consent to adoption is not required from a parent, guardian, or custodian; or
(C) a petition to terminate the parent-child relationship between the child and any parent who has not executed a written consent to adoption under IC 31-19-9-2, has been filed under IC 31-35 and is pending.
(4) Any other person who:
(A) the department has knowledge is currently providing care for the child; and
(B) is not required to be licensed under IC 12-17.2 or IC 31-27 to provide care for the child.
(5) Any other suitable relative or person who the department knows has had a significant or caretaking relationship to the child.
(6) Any other party to the child in need of services proceeding.
(d) At least ten (10) days before a hearing on a petition or motion under this chapter, the department shall provide notice of the hearing to the child's foster parent by:
(1) certified mail; or
(2) face to face contact by the department caseworker.
(e) The court shall provide to a person described in subsection (c) or (d) an opportunity to be heard and make recommendations to the court at the hearing. The right to be heard and to make recommendations under this subsection includes the right of a person described in subsection (c) or (d) to submit a written statement to the court that, if served upon all parties to the child in need of services proceeding and the persons described in subsections (c) and (d), may be made a part of the court record.
(f) The court shall continue the hearing if, at the time of the hearing, the department has not provided the court with signed verification from the foster parent, as obtained through subsection (d), that the foster parent has been notified of the hearing at least five (5) business days before the hearing. However, the court is not required to continue the hearing if the child's foster parent appears for the hearing.
(g) A person described in subsection (c)(2) through (c)(5) or

subsection (d) does not become a party to a proceeding under this chapter as the result of the person's right to notice and the opportunity to be heard under this section.
(h) If the parent of an abandoned child does not disclose the parent's name as allowed by IC 31-34-2.5-1(c) or indicates that the child is being abandoned under IC 31-34-2.5, the parent is not required to be notified of a hearing described in subsection (c).
As added by P.L.35-1998, SEC.22. Amended by P.L.200-1999, SEC.31; P.L.133-2000, SEC.9; P.L.217-2001, SEC.12; P.L.145-2006, SEC.328; P.L.162-2011, SEC.53; P.L.128-2012, SEC.172.

IC 31-35-2-7
Guardian ad litem or court appointed special advocate
Sec. 7. (a) If a parent objects to the termination of the parent-child relationship, the court shall appoint:
(1) a guardian ad litem;
(2) a court appointed special advocate; or
(3) both;
for the child.
(b) If a guardian ad litem or court appointed special advocate has been appointed for the child under IC 31-34-10, the court may reappoint the guardian ad litem or court appointed special advocate to represent and protect the best interests of the child in the termination proceedings.
As added by P.L.1-1997, SEC.18.

IC 31-35-2-8
Determination
Sec. 8. (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the allegations in a petition described in section 4 of this chapter are true, the court shall terminate the parent-child relationship.
(b) If the court does not find that the allegations in the petition are true, the court shall dismiss the petition.
(c) The court shall enter findings of fact that support the entry of the conclusions required by subsections (a) and (b).
As added by P.L.1-1997, SEC.18. Amended by P.L.35-1998, SEC.23; P.L.128-2012, SEC.173.



CHAPTER 3. TERMINATION OF PARENT-CHILD RELATIONSHIP WITH INDIVIDUAL CONVICTED OF CRIMINAL OFFENSE

IC 31-35-3-2
Law governing proceedings
Sec. 2. Proceedings under this chapter are governed by the procedures prescribed by:
(1) IC 31-32-1, IC 31-32-4 through IC 31-32-10, and IC 31-32-12 through IC 31-32-15;
(2) IC 31-34; and
(3) IC 31-37;
but are distinct from proceedings under IC 31-34 and IC 31-37.
As added by P.L.1-1997, SEC.18.

IC 31-35-3-3
Jurisdiction
Sec. 3. The probate court has concurrent original jurisdiction with the juvenile court in proceedings on a petition to terminate the parent-child relationship under this chapter.
As added by P.L.1-1997, SEC.18.

IC 31-35-3-4
Petition; conviction of certain offenses
Sec. 4. If:
(1) an individual is convicted of the offense of:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) involuntary manslaughter (IC 35-42-1-4);
(E) rape (IC 35-42-4-1);
(F) criminal deviate conduct (IC 35-42-4-2);
(G) child molesting (IC 35-42-4-3);
(H) child exploitation (IC 35-42-4-4);
(I) sexual misconduct with a minor (IC 35-42-4-9); or
(J) incest (IC 35-46-1-3); and
(2) the victim of the offense:
(A) was less than sixteen (16) years of age at the time of the offense; and
(B) is:
(i) the individual's biological or adoptive child; or
(ii) the child of a spouse of the individual who has

committed the offense;
the attorney for the department, the child's guardian ad litem, or the court appointed special advocate may file a petition with the juvenile or probate court to terminate the parent-child relationship of the individual who has committed the offense with the victim of the offense, the victim's siblings, or any biological or adoptive child of that individual.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.329; P.L.146-2008, SEC.618.

IC 31-35-3-5
Petition; verification and contents
Sec. 5. The verified petition filed under section 4 of this chapter must:
(1) be entitled "In the Matter of the Termination of the Parent-Child Relationship of ______________, a child, and _______________, the parent (or parents)"; and
(2) allege:
(A) that the victim of an offense listed in section 4(1) of this chapter is:
(i) the subject of the petition;
(ii) the biological or adoptive sibling of the subject of the petition; or
(iii) the child of a spouse of the individual whose parent-child relationship is sought to be terminated under this article;
(B) that the individual whose parent-child relationship is sought to be terminated under this article was convicted;
(C) that the child has been removed:
(i) from the parent under a dispositional decree; and
(ii) from the parent's custody for at least six (6) months under a court order;
(D) that one (1) of the following is true:
(i) There is a reasonable probability that the conditions that resulted in the child's removal or the reasons for placement outside the parent's home will not be remedied.
(ii) There is a reasonable probability that continuation of the parent-child relationship poses a threat to the well-being of the child.
(iii) The child has, on two (2) separate occasions, been adjudicated a child in need of services;
(E) that termination is in the best interests of the child; and
(F) that there is a satisfactory plan for the care and treatment of the child.
As added by P.L.1-1997, SEC.18. Amended by P.L.21-2010, SEC.9.

IC 31-35-3-6
Representation of state's interests
Sec. 6. (a) The attorney for the department shall represent the interests of the state in all subsequent proceedings on the petition. (b) Upon the filing of a petition under section 4 of this chapter, the attorney for the department shall represent the interests of the state in all subsequent proceedings.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.330; P.L.146-2008, SEC.619.

IC 31-35-3-7
Request for hearing; commencement of hearing; dismissal of petition
Sec. 7. (a) The person filing the petition shall request that the court set the petition for a hearing.
(b) Whenever a hearing on the petition is requested under this chapter, the court shall commence the hearing not more than ninety (90) days after a petition is filed under this chapter.
(c) If a hearing is not held within the time set forth in subsection (b), upon filing a motion with the court by a party, the court shall dismiss the petition without prejudice.
As added by P.L.1-1997, SEC.18. Amended by P.L.35-1998, SEC.24; P.L.48-2012, SEC.69.

IC 31-35-3-8
Conviction as prima facie evidence
Sec. 8. A showing that an individual has been convicted of an offense described in section 4(1) of this chapter is prima facie evidence that there is a reasonable probability that:
(1) the conditions that resulted in the removal of the child from the parent under a court order will not be remedied; or
(2) continuation of the parent-child relationship poses a threat to the well-being of the child.
As added by P.L.1-1997, SEC.18.

IC 31-35-3-9
Determination
Sec. 9. (a) If the court finds that the allegations in a petition described in section 4 of this chapter are true, the court shall terminate the parent-child relationship.
(b) If the court does not find that the allegations in the petition are true, the court shall dismiss the petition.
As added by P.L.1-1997, SEC.18.



CHAPTER 4. CHILD VIDEOTAPE TESTIMONY

IC 31-35-4-2
Admissibility of statements or videotapes
Sec. 2. A statement or videotape that:
(1) is made by a child who at the time of the statement or videotape:
(A) is less than fourteen (14) years of age; or
(B) is at least fourteen (14) years of age but less than eighteen (18) years of age and has a disability attributable to an impairment of general intellectual functioning or adaptive behavior that:
(i) is likely to continue indefinitely;
(ii) constitutes a substantial disability to the child's ability to function normally in society; and
(iii) reflects the child's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended duration and are individually planned and coordinated;
(2) concerns an act that is a material element in determining whether a parent-child relationship should be terminated; and
(3) is not otherwise admissible in evidence under statute or court rule;
is admissible in evidence in an action described in section 1 of this chapter if the requirements of section 3 of this chapter are met.
As added by P.L.1-1997, SEC.18.

IC 31-35-4-3
Requirements for admissibility of statements or videotapes
Sec. 3. A statement or videotape described in section 2 of this chapter is admissible in evidence in an action to determine whether the parent-child relationship should be terminated if, after notice to the parties of a hearing and of their right to be present:
(1) the court finds that the time, content, and circumstances of the statement or videotape and any other evidence provide sufficient indications of reliability; and
(2) the child:
(A) testifies at the proceeding to determine whether the parent-child relationship should be terminated;
(B) was available for face-to-face cross-examination when the statement or videotape was made; or (C) is found by the court to be unavailable as a witness because:
(i) a psychiatrist, physician, or psychologist has certified that the child's participation in the proceeding creates a substantial likelihood of emotional or mental harm to the child;
(ii) a physician has certified that the child cannot participate in the proceeding for medical reasons; or
(iii) the court has determined that the child is incapable of understanding the nature and obligation of an oath.
As added by P.L.1-1997, SEC.18.

IC 31-35-4-4
Informing parties of intention to introduce and contents of statements and videotapes
Sec. 4. A statement or videotape may not be admitted in evidence under this chapter unless the attorney for the department informs the parties of:
(1) an intention to introduce the statement or videotape in evidence; and
(2) the content of the statement or videotape;
at least seven (7) days before the proceedings to give the parties a fair opportunity to prepare a response to the statement or videotape before the proceeding.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.331; P.L.146-2008, SEC.620.



CHAPTER 5. CHILD TESTIMONY BY CLOSED CIRCUIT TELEVISION

IC 31-35-5-2
Court order for use of closed circuit television
Sec. 2. On the motion of the attorney for the department, the court may order that:
(1) the testimony of a child be taken in a room other than the courtroom and be transmitted to the courtroom by closed circuit television; and
(2) the questioning of the child by the parties be transmitted to the child by closed circuit television.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.332; P.L.146-2008, SEC.621.

IC 31-35-5-3
Court order for use of videotapes
Sec. 3. On the motion of the attorney for the department, the court may order that the testimony of a child be videotaped for use at proceedings to determine whether the parent-child relationship should be terminated.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.333; P.L.146-2008, SEC.622.

IC 31-35-5-4
Children who may testify outside courtroom; informing parties of intention to testify
Sec. 4. The court may not make an order under section 2 or 3 of this chapter unless:
(1) the testimony to be taken is the testimony of a child who at the time of the trial is:
(A) less than fourteen (14) years of age; or
(B) at least fourteen (14) years of age but less than eighteen (18) years of age and has a disability attributable to an impairment of general intellectual functioning or adaptive behavior that:
(i) is likely to continue indefinitely;
(ii) constitutes a substantial impairment of the child's ability to function normally in society; and
(iii) reflects the child's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended

duration and are individually planned and coordinated; and
(C) found by the court to be a child who should be permitted to testify outside the courtroom because:
(i) a psychiatrist, physician, or psychologist has certified that the child's testifying in the courtroom creates a substantial likelihood of emotional or mental harm to the child;
(ii) a physician has certified that the child cannot be present in the courtroom for medical reasons; or
(iii) evidence has been introduced concerning the effect of the child's testifying in the courtroom and the court finds that it is more likely than not that the child's testifying in the courtroom creates a substantial likelihood of emotional or mental harm to the child;
(2) the prosecuting attorney or the attorney for the department has informed the parties and their attorneys by written notice of the intention to have the child testify outside the courtroom; and
(3) the prosecuting attorney or the attorney for the department informed the parties and their attorneys under subdivision (2) at least seven (7) days before the proceedings to give the parties and their attorneys a fair opportunity to prepare a response before the proceedings to the motion of the prosecuting attorney or the motion of the attorney for the department to permit the child to testify outside the courtroom.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.334; P.L.162-2011, SEC.54.

IC 31-35-5-5
Persons who may be present during child's testimony; closed circuit television
Sec. 5. If the court makes an order under section 2 of this chapter, only the following persons may be in the same room as the child during the child's testimony:
(1) Persons necessary to operate the closed circuit television equipment.
(2) Persons whose presence the court finds will contribute to the child's well-being.
(3) A court bailiff or court representative.
As added by P.L.1-1997, SEC.18.

IC 31-35-5-6
Persons who may be present during child's testimony; videotapes
Sec. 6. If the court makes an order under section 3 of this chapter, only the following persons may be in the same room as the child during the child's videotaped testimony:
(1) The judge.
(2) The prosecuting attorney or the attorney for the department.
(3) The attorney for each party.
(4) Persons necessary to operate the electronic equipment.
(5) The court reporter. (6) Persons whose presence the court finds will contribute to the child's well-being.
(7) The parties, who can observe and hear the testimony of the child without the child being able to observe or hear the parties. However, if a party is not represented by an attorney, the party may question the child.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.335.

IC 31-35-5-7
Persons who may question child testifying by closed circuit television or videotape
Sec. 7. If the court makes an order under section 2 or 3 of this chapter, only the following persons may question the child:
(1) The prosecuting attorney or the attorney for the department.
(2) The attorneys for the parties.
(3) The judge.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.336.



CHAPTER 6. EFFECT OF TERMINATION OF THE PARENT-CHILD RELATIONSHIP

IC 31-35-6-2
Referral for adoption; duties of guardian ad litem or court appointed special advocate
Sec. 2. If the juvenile or probate court terminates the parent-child relationship and refers the matter to the court having probate jurisdiction for adoption proceedings, the guardian ad litem or court appointed special advocate shall do the following:
(1) Provide the county department with information regarding the best interests of the child.
(2) Review the adoption plan as prepared by the county department as to the best interests of the child.
(3) Report to the court with juvenile jurisdiction and, if requested, to the court having probate jurisdiction, regarding the plan and the plan's appropriateness in relationship to the best interests of the child.
As added by P.L.1-1997, SEC.18.

IC 31-35-6-3
Referral for adoption; effect of appeal of decision terminating parent-child relationship
Sec. 3. An appeal of a court's decision regarding the termination of the parent-child relationship does not prevent the court in the court's discretion from referring the matter for adoption proceedings while the appeal is pending.
As added by P.L.1-1997, SEC.18.

IC 31-35-6-4
Rights, privileges, and obligations of parent and child upon termination of relationship
Sec. 4. (a) If the juvenile or probate court terminates the parent-child relationship:
(1) all rights, powers, privileges, immunities, duties, and

obligations, including any rights to custody, control, parenting time, or support, pertaining to the relationship, are permanently terminated; and
(2) the parent's consent to the child's adoption is not required.
(b) Any support obligations that accrued before the termination are not affected. However, the support payments shall be made under the juvenile or probate court's order.
As added by P.L.1-1997, SEC.18. Amended by P.L.68-2005, SEC.57.






ARTICLE 36. JUVENILE LAW: MISSING CHILDREN

CHAPTER 1. REPORTS OF MISSING CHILDREN

IC 31-36-1-2
Time for preparing report
Sec. 2. The law enforcement agency shall prepare the report required by section 1 of this chapter as soon as practicable, but not later than five (5) hours after the law enforcement agency received the notification about a missing child. However, a law enforcement agency is not required to prepare the report required by section 1 of this chapter earlier than twenty-four (24) hours after the law enforcement agency received the notification about a missing child if:
(1) the law enforcement agency received a previous, unrelated notification that the child was missing; and
(2) the law enforcement agency has reason to believe that the child is missing because the child has committed a delinquent act under IC 31-37-2-2.
As added by P.L.1-1997, SEC.19.

IC 31-36-1-3
Agencies that are to receive report
Sec. 3. Upon completion of the report required by section 1 of this chapter, the law enforcement agency shall immediately forward the contents of the report to:
(1) all law enforcement agencies that have jurisdiction of the location in which the missing child lives and all law enforcement agencies that have jurisdiction of the location in

which the missing child was last seen;
(2) all law enforcement agencies to which the person who provided notification requests the report be sent, if the law enforcement agency determines that the request is reasonable in light of the information contained in the report;
(3) all law enforcement agencies that request a copy of the report;
(4) the Indiana clearinghouse for information on missing children and missing endangered adults established by IC 10-13-5;
(5) the Indiana data and communication system (IDACS); and
(6) the National Crime Information Center's Missing Person File.
As added by P.L.1-1997, SEC.19. Amended by P.L.2-2003, SEC.77; P.L.43-2009, SEC.21.

IC 31-36-1-4
Child care centers or homes and schools that are to receive report
Sec. 4. Not later than fifteen (15) days after completion of the report required by section 1 of this chapter, the law enforcement agency shall forward the contents of the report to the last:
(1) child care center or child care home in which the child was enrolled; or
(2) school the child attended in Indiana, if any;
if the child is less than thirteen (13) years of age.
As added by P.L.1-1997, SEC.19.

IC 31-36-1-5
School record attachments of missing children; procedure upon request for records
Sec. 5. (a) Upon receiving a report under section 4 of this chapter, a school shall attach a notice to the child's school records stating that the child has been reported missing. The school shall remove the notice when the school is notified under IC 31-36-2-6 that the child has been found.
(b) If a request for the school records of a missing child is received, the school shall:
(1) obtain:
(A) the name, address, and telephone number of the person making the request; and
(B) the reason that the person is requesting the school records; and
(2) immediately notify the Indiana clearinghouse for information on missing children and missing endangered adults.
(c) The school may not issue a copy of school records without authorization from the Indiana clearinghouse for information on missing children and missing endangered adults and may not inform the person making the request that a notice that the child has been reported missing has been attached to the child's records.
As added by P.L.1-1997, SEC.19. Amended by P.L.43-2009, SEC.22.



CHAPTER 2. INVESTIGATION OF REPORTS OF MISSING CHILDREN

IC 31-36-2-1
Time for instituting investigation
Sec. 1. A law enforcement agency shall begin an investigation concerning the missing child not later than twenty-four (24) hours after receiving notification that the child is missing.
As added by P.L.1-1997, SEC.19.

IC 31-36-2-2
Investigatory duties of law enforcement agency
Sec. 2. A law enforcement agency involved in the investigation of a missing child shall do the following:
(1) Update the initial report filed by the agency that received notification of the missing child upon the discovery of new information concerning the investigation.
(2) Forward the updated report to the agencies and organizations listed in IC 31-36-1-3.
(3) Search the National Crime Information Center's Wanted Person File for reports of arrest warrants issued for persons who allegedly abducted or unlawfully retained children and compare these reports to the missing child's National Crime Information Center's Missing Person File.
(4) Notify all law enforcement agencies involved in the investigation, the Indiana clearinghouse for information on missing children and missing endangered adults, and the National Crime Information Center when the missing child is located.
As added by P.L.1-1997, SEC.19. Amended by P.L.43-2009, SEC.23.

IC 31-36-2-3
Dental records; examination; copies
Sec. 3. (a) If a child has:
(1) been reported missing to a law enforcement agency; and
(2) not been located within thirty (30) days after the report was made to the law enforcement agency;
the law enforcement agency conducting the investigation of the missing child may request a parent or guardian of the missing child to provide written consent for the law enforcement agency to examine a copy of the missing child's dental records.
(b) A dentist receiving a request from a law enforcement agency

with written consent provided under subsection (a) shall provide a copy of the missing child's dental records to the law enforcement agency.
As added by P.L.1-1997, SEC.19.

IC 31-36-2-4
Fingerprint records; release; destruction
Sec. 4. (a) A state or local governmental agency or a public or private organization maintaining a record of the fingerprints of a child shall release a copy of that record to a law enforcement agency if:
(1) the child is a missing child (as defined in IC 10-13-5-4);
(2) a parent or guardian of the child provides written consent for the release of the record; and
(3) the law enforcement agency requests a copy of the record.
(b) Except as provided in IC 31-39-5, a record of the fingerprints of a child taken and retained by a state or local governmental agency shall be destroyed when the child becomes eighteen (18) years of age.
As added by P.L.1-1997, SEC.19. Amended by P.L.2-2003, SEC.78.

IC 31-36-2-5
Arrest warrant issuance for persons abducting or unlawfully retaining child; reporting requirements
Sec. 5. (a) If an arrest warrant is issued for a person who has allegedly abducted or unlawfully retained a missing child, the law enforcement agency issuing the warrant shall immediately enter all identifying information regarding the person into the National Crime Information Center's Wanted Person File.
(b) Upon entering the warrant information into the National Crime Information Center's Wanted Person File, the agency shall update the report in the National Crime Information Center's Missing Person File.
As added by P.L.1-1997, SEC.19.

IC 31-36-2-6
Notification upon finding missing child
Sec. 6. When a law enforcement agency is notified that a child for whom that agency prepared a report under IC 31-36-1-1 has been found, that agency shall promptly notify the persons described in IC 31-36-1-3 and IC 31-36-1-4.
As added by P.L.1-1997, SEC.19.



CHAPTER 3. HOMELESS CHILDREN

IC 31-36-3-2
Shelter or services and items provided to children
Sec. 2. An emergency shelter, a shelter care facility, or a program that provides services or items that are directly related to providing shelter to individuals who:
(1) are homeless; or
(2) have a low income;
may provide shelter and services or items that are directly related to providing shelter to a child without the notification, consent, or permission of the child's parent, guardian, or custodian.
As added by P.L.133-2008, SEC.11. Amended by P.L.72-2009, SEC.1.

IC 31-36-3-3
Notification to department; investigation of a child; notification to parents
Sec. 3. (a) Except as provided in subsection (d), if a child voluntarily enters an emergency shelter or a shelter care facility, the shelter or facility shall notify the department, not later than twenty-four (24) hours after the child enters the shelter or facility, of the following:
(1) The name of the child.
(2) The location of the shelter or facility.
(3) Whether the child alleges that the child is the subject of abuse or neglect.
(b) The department shall conduct an investigation concerning the child not later than forty-eight (48) hours after receiving notification from the emergency shelter or shelter care facility under subsection (a).
(c) The department shall notify the child's parent, guardian, or custodian that the child is in an emergency shelter or a shelter care facility not later than seventy-two (72) hours after the child enters the shelter or facility. However, if the department has reason to believe that the child is a victim of child abuse or neglect, the department may not notify the child's parent, guardian, or custodian as to the specific shelter or facility the child has entered.
(d) An emergency shelter or a shelter care facility is not required to notify the department of a child who is an emancipated minor.
As added by P.L.133-2008, SEC.11.






ARTICLE 37. JUVENILE LAW: DELINQUENCY

CHAPTER 1. DELINQUENT CHILDREN WHO COMMIT ACTS THAT WOULD BE OFFENSES IF COMMITTED BY ADULTS

IC 31-37-1-2
Delinquent act
Sec. 2. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child commits an act that would be an offense if committed by an adult, except an act committed by a person over which the juvenile court lacks jurisdiction under IC 31-30-1.
As added by P.L.1-1997, SEC.20.



CHAPTER 2. DELINQUENT CHILDREN WHO COMMIT CERTAIN OTHER ACTS AND WHO NEED CARE, TREATMENT, OR REHABILITATION

IC 31-37-2-2
Delinquent act; leaving home without permission of parent, guardian, or custodian
Sec. 2. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child leaves home:
(1) without reasonable cause; and
(2) without permission of the parent, guardian, or custodian, who requests the child's return.
As added by P.L.1-1997, SEC.20.

IC 31-37-2-3
Delinquent act; violation of compulsory school attendance law
Sec. 3. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child violates IC 20-33-2 concerning compulsory school attendance.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.209.

IC 31-37-2-4
Delinquent act; habitual disobedience of parent, guardian, or custodian
Sec. 4. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child habitually disobeys the reasonable and lawful commands of the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20.

IC 31-37-2-5
Delinquent act; curfew violation
Sec. 5. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child commits a curfew violation under IC 31-37-3.
As added by P.L.1-1997, SEC.20.

IC 31-37-2-6 Delinquent act; violation concerning minors and alcoholic beverages
Sec. 6. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child violates IC 7.1-5-7 concerning minors and alcoholic beverages.
As added by P.L.1-1997, SEC.20.

IC 31-37-2-7
Delinquent act; fireworks violation
Sec. 7. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child violates IC 22-11-14-6(c) concerning minors and fireworks.
As added by P.L.187-2006, SEC.16.



CHAPTER 3. CURFEW VIOLATIONS

IC 31-37-3-3
Children less than 15 years of age; requirements for detention or custody
Sec. 3. (a) It is a curfew violation for a child less than fifteen (15) years of age to be in a public place after 11 p.m. or before 5 a.m. on any day.
(b) A law enforcement officer may not detain a child or take a child into custody based on a violation of this section unless the law enforcement officer, after making a reasonable determination and considering the facts and surrounding circumstances, reasonably believes that:
(1) the child has violated this section; and
(2) there is no legal defense to the violation.
As added by P.L.1-1997, SEC.20. Amended by P.L.87-2004, SEC.2.

IC 31-37-3-3.5
Defenses
Sec. 3.5. (a) It is a defense to a violation under this chapter that the child was emancipated:
(1) under IC 31-37-19-27 or IC 31-6-4-15.7 (before its repeal);
(2) by virtue of having married; or
(3) in accordance with the laws of another state or jurisdiction;
at the time that the child engaged in the prohibited conduct.
(b) It is a defense to a violation under this chapter that the child

engaged in the prohibited conduct while:
(1) accompanied by the child's parent, guardian, or custodian;
(2) accompanied by an adult specified by the child's parent, guardian, or custodian;
(3) participating in, going to, or returning from:
(A) lawful employment;
(B) a school sanctioned activity;
(C) a religious event;
(D) an emergency involving the protection of a person or property from an imminent threat of serious bodily injury or substantial damage;
(E) an activity involving the exercise of the child's rights protected under the First Amendment to the United States Constitution or Article 1, Section 31 of the Constitution of the State of Indiana, or both, such as freedom of speech and the right of assembly; or
(F) an activity conducted by a nonprofit or governmental entity that provides recreation, education, training, or other care under the supervision of one (1) or more adults;
(4) participating in an activity undertaken at the prior written direction of the child's parent, guardian, or custodian; or
(5) engaged in interstate or international travel from a location outside Indiana to another location outside Indiana.
As added by P.L.79-2001, SEC.2. Amended by P.L.82-2006, SEC.1.

IC 31-37-3-4
Advancement of curfew time by local ordinance
Sec. 4. Whenever a city, town, or county determines that any curfew time established by section 2 or 3 of this chapter is later than is reasonable for public safety under the conditions found to exist in the city, town, or county, the city, town, or county may, by ordinance, advance the curfew time within the jurisdiction of the city, town, or county by not more than two (2) hours.
As added by P.L.1-1997, SEC.20.

IC 31-37-3-5
Cemeteries and other facilities to memorialize dead
Sec. 5. A city, town, or county may:
(1) determine that a curfew time is necessary for the peace, order, and safety of a cemetery or other facility used to memorialize the dead; and
(2) by ordinance impose upon cemeteries or other facilities to memorialize the dead within the jurisdiction of the city, town, or county legislative body a curfew time that is earlier than the curfew times established by sections 2 and 3 of this chapter by not more than four (4) hours.
As added by P.L.1-1997, SEC.20.



CHAPTER 4. TAKING A CHILD INTO CUSTODY

IC 31-37-4-2
Taking custody without court order
Sec. 2. A child may be taken into custody by a law enforcement officer acting with probable cause to believe that the child has committed a delinquent act.
As added by P.L.1-1997, SEC.20.

IC 31-37-4-3
Law enforcement notification to schools of student arrests
Sec. 3. (a) This section applies if a child is arrested or taken into custody for allegedly committing an act that would be any of the following crimes if committed by an adult:
(1) Murder (IC 35-42-1-1).
(2) Attempted murder (IC 35-41-5-1).
(3) Voluntary manslaughter (IC 35-42-1-3).
(4) Involuntary manslaughter (IC 35-42-1-4).
(5) Reckless homicide (IC 35-42-1-5).
(6) Aggravated battery (IC 35-42-2-1.5).
(7) Battery (IC 35-42-2-1).
(8) Kidnapping (IC 35-42-3-2).
(9) A sex crime listed in IC 35-42-4-1 through IC 35-42-4-8.
(10) Sexual misconduct with a minor (IC 35-42-4-9).
(11) Incest (IC 35-46-1-3).
(12) Robbery as a Class A felony or a Class B felony (IC 35-42-5-1).
(13) Burglary as a Class A felony or a Class B felony (IC 35-43-2-1).
(14) Carjacking (IC 35-42-5-2).
(15) Assisting a criminal as a Class C felony (IC 35-44.1-2-5).
(16) Escape (IC 35-44.1-3-4) as a Class B felony or Class C felony.
(17) Trafficking with an inmate as a Class C felony (IC 35-44.1-3-5).
(18) Causing death when operating a vehicle (IC 9-30-5-5).
(19) Criminal confinement (IC 35-42-3-3) as a Class B felony.
(20) Arson (IC 35-43-1-1) as a Class A or Class B felony.
(21) Possession, use, or manufacture of a weapon of mass destruction (IC 35-47-12-1).
(22) Terroristic mischief (IC 35-47-12-3) as a Class B felony.
(23) Hijacking or disrupting an aircraft (IC 35-47-6-1.6).
(24) A violation of IC 35-47.5 (controlled explosives) as a Class

A or Class B felony.
(25) A controlled substances offense under IC 35-48.
(26) A criminal gang offense under IC 35-45-9.
(b) If a child is taken into custody under this chapter for a crime or act listed in subsection (a), the law enforcement agency that employs the law enforcement officer who takes the child into custody shall notify the chief administrative officer of the primary or secondary school, including a public or nonpublic school, in which the child is enrolled or, if the child is enrolled in a public school, the superintendent of the school district in which the child is enrolled:
(1) that the child was taken into custody; and
(2) of the reason why the child was taken into custody.
(c) The notification under subsection (b) must occur within forty-eight (48) hours after the child is taken into custody.
(d) A law enforcement agency may not disclose information that is confidential under state or federal law to a school or school district under this section.
As added by P.L.67-2007, SEC.2. Amended by P.L.3-2008, SEC.240; P.L.125-2012, SEC.404; P.L.126-2012, SEC.42.

IC 31-37-4-4
Access for inspections and monitoring of facilities that house or hold juveniles
Sec. 4. Any facility that is used or has been used to house or hold juveniles shall give a representative or designee of the Indiana criminal justice institute's compliance monitoring program reasonable access to inspect and monitor the facility to ensure that the requirements of the Juvenile Justice and Delinquency Prevention Act are maintained.
As added by P.L.67-2008, SEC.4.



CHAPTER 5. CHILD TAKEN INTO CUSTODY

IC 31-37-5-2
Taking child to designated place pending detention hearing
Sec. 2. If a child is taken into custody under an order of the court, the law enforcement officer shall take the child to a place designated in the order to await a detention hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-5-3
Release or detention of child taken into custody without court order
Sec. 3. (a) If a child is not taken into custody under an order of the court, the law enforcement officer may release the child or may release the child to the child's parent, guardian, or custodian upon the person's written promise to bring the child before the juvenile court at a time specified. Subject to subsection (c), the law enforcement officer may place the child in detention if the law enforcement officer reasonably believes that:
(1) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(2) the child has committed an act that would be murder or a Class A or Class B felony if committed by an adult;
(3) detention is essential to protect the child or the community;
(4) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child; or
(5) the child has a reasonable basis for requesting that the child not be released.
(b) If a child is detained for a reason specified in subsection (a)(4) or (a)(5), the child shall be detained under IC 31-37-7-1.
(c) Unless a law enforcement officer determines that detention is essential to protect a child or the community, the law enforcement officer who detains a child for a violation of the curfew law under IC 31-37-3 shall make a good faith effort to release the child to the child's parent, guardian, or custodian within a reasonable time after the child is detained.
As added by P.L.1-1997, SEC.20. Amended by P.L.79-2001, SEC.3.

IC 31-37-5-4
Detention at designated place; notice
Sec. 4. If the child is not released, the child shall be delivered to a place designated by the court. The law enforcement officer shall

immediately notify the child's parent, guardian, or custodian and an intake officer of the following:
(1) Where the child is being held.
(2) The reasons for the child's detention.
As added by P.L.1-1997, SEC.20.

IC 31-37-5-5
Investigation, release, or detention by intake officer of child taken into custody without court order
Sec. 5. (a) If the child was not taken into custody under an order of the court, an intake officer shall investigate the reasons for the child's detention. The intake officer shall release the child to the child's parent, guardian, or custodian upon the person's written promise to bring the child before the juvenile court at a time specified. However, the intake officer may place the child in detention if the intake officer reasonably believes that the child is a delinquent child and that:
(1) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(2) the child has committed an act that would be murder or a Class A or Class B felony if committed by an adult;
(3) detention is essential to protect the child or the community;
(4) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child; or
(5) the child has a reasonable basis for requesting that the child not be released.
(b) If a child is detained for a reason specified in subsection (a)(4) or (a)(5), the child shall be detained under IC 31-37-7-1.
As added by P.L.1-1997, SEC.20.

IC 31-37-5-6
Detention hearing
Sec. 6. If a child taken into custody is not released, a detention hearing must be held in accordance with IC 31-37-6-2.
As added by P.L.1-1997, SEC.20.

IC 31-37-5-7
Suspension of child's driving privileges; reinstatement; probationary privileges; removal from record
Sec. 7. (a) If a child is alleged to have committed an act that would be an offense under IC 9-30-5 if committed by an adult, a juvenile court shall recommend the immediate suspension of the child's driving privileges as provided in IC 9-30-5. If a court recommends suspension of a child's driving privileges under this section, the bureau of motor vehicles shall comply with the recommendation of suspension as provided in IC 9-30-6-12.
(b) If a court recommends suspension of a child's driving privileges under this section, the court may order the bureau of motor vehicles to reinstate the child's driving privileges as provided in

IC 9-30-6-11.
(c) If a juvenile court orders the bureau of motor vehicles to reinstate a child's driving privileges under subsection (b), the bureau shall comply with the order. Unless the order for reinstatement is issued as provided under IC 9-30-6-11(a)(2) because of a violation of the speedy trial provisions applicable to the juvenile court, the bureau shall also do the following:
(1) Remove any record of the suspension from the bureau's record keeping system.
(2) Reinstate the privileges without cost to the person.
(d) If a juvenile court orders a suspension under this section and the child did not refuse to submit to a chemical test offered under IC 9-30-6-2 during the investigation of the delinquent act that would have been an offense under IC 9-30-5 if committed by an adult, the juvenile court may grant the child probationary driving privileges for one hundred eighty (180) days in conformity with the procedures in IC 9-30-5-12. The standards and procedures in IC 9-30-5-11 and IC 9-30-5-13 apply to an action under this subsection.
(e) If a proceeding described in this section is terminated in favor of the child and the child did not refuse to submit to a chemical test offered as provided under IC 9-30-6-2 during the investigation of the delinquent act that would be an offense under IC 9-30-5 if committed by an adult, the bureau shall remove any record of the suspension, including the reasons for the suspension, from the child's official driving record.
(f) The bureau of motor vehicles may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.32-2000, SEC.20.

IC 31-37-5-8
Juvenile court submission of proposed service, program, or placement to department; approval or disapproval by department; emergencies; entry of order by juvenile court; appeal by department
Sec. 8. (a) This section applies to services and programs provided to or on behalf of a child alleged to be a delinquent child at any time before:
(1) entry of a dispositional decree under IC 31-37-19; or
(2) approval of a program of informal adjustment under IC 31-37-9.
(b) Except as provided in subsection (c), before a juvenile court orders or approves a service, a program, or an out-of-home placement for a child:
(1) that is recommended by a probation officer or proposed by the juvenile court;
(2) for which the costs would be payable by the department under IC 31-40-1-2; and
(3) that has not been approved by the department;
the juvenile court shall submit the proposed service, program, or placement to the department for consideration. The department shall,

not later than three (3) business days after receipt of the recommendation or proposal, submit to the court a report stating whether the department approves or disapproves the proposed service, program, or placement.
(c) If the juvenile court makes written findings and concludes that an emergency exists requiring an immediate out-of-home placement to protect the health and welfare of the child, the juvenile court may order or authorize implementation of the placement without first complying with the procedure specified in this section. After entry of an order under this subsection, the juvenile court shall submit a copy of the order to the department for consideration under this section of possible modification or alternatives to the placement and any related services or programs included in the order.
(d) If the department approves the service, program, or placement recommended by the probation officer or juvenile court, the juvenile court may enter an appropriate order to implement the approved proposal. If the department does not approve a service, program, or placement recommended by the probation officer or proposed by the juvenile court, the department may recommend an alternative service, program, or placement for the child.
(e) The juvenile court shall accept the recommendations of the department regarding any predispositional services, programs, or placement for the child unless the juvenile court finds a recommendation is:
(1) unreasonable, based on the facts and circumstances of the case; or
(2) contrary to the welfare and best interests of the child.
(f) If the juvenile court does not accept the recommendations of the department in the report submitted under subsection (b), the court:
(1) may enter an order that:
(A) requires the department to provide a specified service, program, or placement, until entry of a dispositional decree or until the order is otherwise modified or terminated; and
(B) specifically states the reasons why the juvenile court is not accepting the recommendations of the department, including the juvenile court's findings under subsection (e); and
(2) must incorporate all documents referenced in the report submitted to the probation officer or to the court by the department into the order so that the documents are part of the record for any appeal the department may pursue under subsection (g).
(g) If the juvenile court enters its findings and order under subsections (e) and (f), the department may appeal the juvenile court's order under any available procedure provided by the Indiana Rules of Trial Procedure or the Indiana Rules of Appellate Procedure to allow any disputes arising under this section to be decided in an expeditious manner.
(h) If the department prevails on an appeal initiated under

subsection (g), the department shall pay the following costs and expenses incurred by or on behalf of the child before the date of the final decision:
(1) Any programs or services implemented during the appeal, other than the cost of an out-of-home placement ordered by the juvenile court.
(2) Any out-of-home placement ordered by the juvenile court and implemented after entry of the court order of placement, if the court has made written findings that the placement is an emergency required to protect the health and welfare of the child.
If the court has not made written findings that the placement is an emergency, the department shall file a notice with the Indiana judicial center.
As added by P.L.146-2008, SEC.623. Amended by P.L.131-2009, SEC.67; P.L.48-2012, SEC.70.



CHAPTER 6. DETENTION HEARING

IC 31-37-6-2
Time for hearing
Sec. 2. If a child is not released, a detention hearing shall be held not later than forty-eight (48) hours, excluding Saturdays, Sundays, and legal holidays, after the child is taken into custody.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-3
Notice; court duties
Sec. 3. (a) Notice of the time, place, and purpose of a detention hearing shall be given to:
(1) the child;
(2) the child's parent, guardian, or custodian if the person can be located; and
(3) each foster parent or other caretaker with whom the child has been placed for temporary care under IC 31-37-5.
(b) The court shall:
(1) provide a person who is required to be notified under subsection (a)(2) or (a)(3) an opportunity to be heard; and
(2) allow a person described in subdivision (1) to make recommendations to the court;
at the detention hearing.
As added by P.L.1-1997, SEC.20. Amended by P.L.138-2007, SEC.81.

IC 31-37-6-4
Release if detention hearing not timely held
Sec. 4. If a detention hearing is not held before the time specified by section 2 of this chapter, the child shall be released.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-5
Notice of legal rights; appointment of counsel
Sec. 5. The juvenile court:
(1) shall inform the child and the child's parent, guardian, or custodian of the child's right to counsel and to refrain from testifying against himself or herself; and
(2) may appoint counsel under IC 31-32-4.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-6 Release; conditions; findings required for detention order
Sec. 6. (a) The juvenile court shall release the child on the child's own recognizance or to the child's parent, guardian, or custodian upon the person's written promise to bring the child before the court at a time specified. However, the court may order the child detained if the court finds probable cause to believe the child is a delinquent child and that:
(1) the child is unlikely to appear for subsequent proceedings;
(2) detention is essential to protect the child or the community;
(3) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child;
(4) return of the child to the child's home is or would be:
(A) contrary to the best interests and welfare of the child; and
(B) harmful to the safety or health of the child; or
(5) the child has a reasonable basis for requesting that the child not be released.
However, the findings under this subsection are not required if the child is ordered to be detained in the home of the child's parent, guardian, or custodian or is released subject to any condition listed in subsection (d).
(b) If a child is detained for a reason specified in subsection (a)(3), (a)(4), or (a)(5), the child shall be detained under IC 31-37-7-1.
(c) If a child is detained for a reason specified in subsection (a)(4), the court shall make written findings and conclusions that include the following:
(1) The factual basis for the finding specified in subsection (a)(4).
(2) A description of the family services available and efforts made to provide family services before removal of the child.
(3) The reasons why efforts made to provide family services did not prevent removal of the child.
(4) Whether efforts made to prevent removal of the child were reasonable.
(d) Whenever the court releases a child under this section, the court may impose conditions upon the child, including:
(1) home detention;
(2) electronic monitoring;
(3) a curfew restriction;
(4) a protective order;
(5) a no contact order;
(6) an order to comply with Indiana law; or
(7) an order placing any other reasonable conditions on the child's actions or behavior.
(e) If the juvenile court releases a child to the child's parent, guardian, or custodian under this section, the court may impose conditions on the child's parent, guardian, or custodian to ensure:
(1) the safety of the child's physical or mental health; (2) the public's physical safety; or
(3) that any combination of subdivisions (1) and (2) is satisfied.
(f) The juvenile court shall include in any order approving or requiring detention of a child or approving temporary detention of a child taken into custody under IC 31-37-5 all findings and conclusions required under:
(1) the applicable provisions of Title IV-E of the federal Social Security Act (42 U.S.C. 670 et seq.); or
(2) any applicable federal regulation, including 45 CFR 1356.21;
as a condition of eligibility of a delinquent child for assistance under Title IV-E or any other federal law.
(g) Inclusion in a juvenile court order of language approved and recommended by the judicial conference of Indiana, in relation to:
(1) removal from the child's home; or
(2) detention;
of a child who is alleged to be, or adjudicated as, a delinquent child constitutes compliance with subsection (f).
As added by P.L.1-1997, SEC.20. Amended by P.L.188-1999, SEC.2; P.L.217-2001, SEC.13; P.L.1-2002, SEC.127; P.L.146-2006, SEC.55; P.L.146-2008, SEC.624.

IC 31-37-6-7
Order to appear for additional detention hearing
Sec. 7. Upon the juvenile court's own motion or upon the motion of the person representing the interests of the state, a child who has been released may be ordered to appear for an additional detention hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-8
Petition for additional detention hearing
Sec. 8. A child detained under section 6 or 7 of this chapter may petition the juvenile court for an additional detention hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-9
Release on bail
Sec. 9. A child may not be released on bail except as provided by IC 31-30-3.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-10
Surrender of child's driver's license as condition of release
Sec. 10. The juvenile court may require a child to surrender the child's driver's license as a condition of release to ensure the child's appearance at subsequent proceedings.
As added by P.L.1-1997, SEC.20.



CHAPTER 7. DETENTION OF ALLEGED DELINQUENT CHILD

IC 31-37-7-2
Detention of child committing acts that would be offenses if committed by adults
Sec. 2. A child alleged to be a delinquent child under IC 31-37-1 may be held in either of the following:
(1) A secure facility for not more than six (6) hours upon arrest for the limited purposes of:
(A) identification;
(B) processing;
(C) interrogation;
(D) transfer to a juvenile detention facility; or
(E) release to parents.
If the child is detained in a secure facility, the child shall be restricted to an area of the facility in which the child has not more than haphazard or incidental sight or sound contact with persons charged with, imprisoned for, or incarcerated for crimes.
(2) A juvenile detention facility.
As added by P.L.1-1997, SEC.20.

IC 31-37-7-3
Detention of child leaving home without permission of parent, guardian, or custodian
Sec. 3. A child alleged to be a delinquent child because of an act under IC 31-37-2-2 may be held in a juvenile detention facility for:
(1) not more than twenty-four (24) hours before; and
(2) not more than twenty-four (24) hours immediately after;
the initial court appearance, not including Saturdays, Sundays, and nonjudicial days.
As added by P.L.1-1997, SEC.20. Amended by P.L.58-2004, SEC.1.

IC 31-37-7-4
Placement in facility located outside child's county of residence
Sec. 4. A court may not place a child in:
(1) a community based correctional facility for children;
(2) a juvenile detention facility; (3) a secure facility;
(4) a secure private facility; or
(5) a shelter care facility;
that is located outside the child's county of residence unless placement of the child in a comparable facility with adequate services located in the child's county of residence is unavailable or the child's county of residence does not have an appropriate comparable facility with adequate services.
As added by P.L.1-1997, SEC.20.



CHAPTER 8. INFORMATION ABOUT DELINQUENT CHILDREN, INVESTIGATION, AND PRELIMINARY INQUIRY

IC 31-37-8-2
Contents of preliminary inquiry
Sec. 2. A preliminary inquiry is an informal investigation into the facts and circumstances reported to the court. Whenever practicable, the preliminary inquiry should include the following information:
(1) The child's background.
(2) The child's current status.
(3) The child's school performance.
(4) If the child has been detained:
(A) efforts made to prevent removal of the child from the child's home, including the identification of any emergency situation that prevented reasonable efforts to avoid removal;
(B) whether it is in the best interests of the child to be removed from the home environment; and
(C) whether remaining in the home would be contrary to the health and welfare of the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.626.

IC 31-37-8-3
Notice of conduct and nature of preliminary inquiry
Sec. 3. If a parent, guardian, or custodian of a child seeks information concerning a preliminary inquiry, the person shall be notified:
(1) whether a preliminary inquiry is being made; and
(2) if so, the nature of the inquiry.
As added by P.L.1-1997, SEC.20.

IC 31-37-8-4
Advisement required for child interview
Sec. 4. If a child interview occurs, the intake officer shall advise

the child and the child's parent, guardian, or custodian of the following:
(1) The nature of the allegations against the child.
(2) That the intake officer is conducting a preliminary inquiry to assist the prosecuting attorney in determining whether a petition should be filed alleging that the child is a delinquent child.
(3) That the intake officer will recommend whether to:
(A) file a petition;
(B) informally adjust the case;
(C) refer the child to another agency; or
(D) dismiss the case.
(4) That the child has a right to remain silent.
(5) That anything the child says may be used against the child in subsequent judicial proceedings.
(6) That the child has a right to consult with an attorney before the child talks with the intake officer.
(7) That the child has a right to stop at any time and consult with an attorney.
(8) That the child has a right to stop talking with the intake officer at any time.
(9) That if the child cannot afford an attorney, the court will appoint an attorney for the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-8-4.5
Privileged communication to a mental health evaluator; exceptions
Sec. 4.5. (a) This section applies only to a court ordered or voluntary mental health:
(1) screening;
(2) assessment;
(3) evaluation; or
(4) treatment;
provided by or under the direction of an evaluator, as defined in IC 31-9-2-43.8, in conjunction with proceedings under this chapter.
(b) Notwithstanding section 4(5) of this chapter and except as provided in subsection (d) and except for purposes of:
(1) a probation revocation proceeding; or
(2) a modification of a dispositional decree under IC 31-37-22;
a statement communicated to an evaluator in the evaluator's official capacity may not be admitted as evidence against the child on the issue of whether the child committed a delinquent act or a crime.
(c) This section does not affect the admissibility of evidence when a juvenile interposes the defense of insanity.
(d) This section does not affect a disclosure or reporting requirement in effect on July 1, 2007, under statute or in case law regarding a statement that:
(1) relates directly to the facts or immediate circumstances of a homicide; or
(2) reveals that the child may intend to commit a crime. As added by P.L.120-2007, SEC.4.

IC 31-37-8-5
Provision of copies of preliminary inquiry and recommendation
Sec. 5. (a) The intake officer shall do the following:
(1) Send the prosecuting attorney a copy of the preliminary inquiry.
(2) Recommend whether to:
(A) file a petition;
(B) informally adjust the case;
(C) refer the child to another agency; or
(D) dismiss the case.
(b) The prosecuting attorney and the court may agree to alter the procedure described in subsection (a).
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.337; P.L.146-2008, SEC.627.

IC 31-37-8-6
Decision whether to file petition
Sec. 6. The prosecuting attorney shall decide whether to file a petition.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.628.



CHAPTER 9. PROGRAM OF INFORMAL ADJUSTMENT

IC 31-37-9-2
Consent; payment for services
Sec. 2. The child and the child's parent, guardian, custodian, or attorney must consent to the program of informal adjustment. Before payment for services to the family may be paid, written consent must also be obtained from the department.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.630.

IC 31-37-9-3
Petition for compliance
Sec. 3. If:
(1) the child is an alleged delinquent child; and
(2) the child's parent, guardian, or custodian fails to participate in the program of informal adjustment;
the probation department or the department may file a petition for compliance.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.338.

IC 31-37-9-4
Notice, hearing, and order for compliance; contempt
Sec. 4. (a) Upon the filing of a petition for compliance and after notice and a hearing on the petition for compliance, the juvenile court may order the parent, guardian, or custodian of a child to participate in a program of informal adjustment implemented under section 1 of this chapter.
(b) A parent, guardian, or custodian who fails to participate in a program of informal adjustment ordered by the court may be found

in contempt of court.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.631.

IC 31-37-9-5
Repealed
(Repealed by P.L.197-1997, SEC.29.)

IC 31-37-9-6
Repealed
(Repealed by P.L.197-1997, SEC.29.)

IC 31-37-9-7
Duration of program; extension
Sec. 7. A program of informal adjustment may not exceed six (6) months, except by approval of the juvenile court. The juvenile court may extend a program of informal adjustment an additional three (3) months.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.632.

IC 31-37-9-8
Repealed
(Repealed by P.L.197-1997, SEC.29.)

IC 31-37-9-9
Informal adjustment program fee; order for payment
Sec. 9. The juvenile court may order each child who participates in a program of informal adjustment or the child's parents to pay an informal adjustment program fee of:
(1) at least five dollars ($5); but
(2) not more than fifteen dollars ($15);
for each month that the child participates in the program instead of the court cost fees prescribed by IC 33-37-4-3.
As added by P.L.1-1997, SEC.20. Amended by P.L.98-2004, SEC.114.

IC 31-37-9-10
Informal adjustment program fee; collection and disposition
Sec. 10. (a) The probation department for the juvenile court shall do the following:
(1) Collect the informal adjustment program fee set under section 9 of this chapter; and
(2) Transfer the collected informal adjustment program fees to the county auditor not later than thirty (30) days after the fees are collected.
(b) The county auditor shall deposit the fees in the county user fee fund established by IC 33-37-8-5.
As added by P.L.1-1997, SEC.20. Amended by P.L.98-2004, SEC.115.



CHAPTER 10. FILING OF PETITION ALLEGING THAT CHILD IS DELINQUENT CHILD

IC 31-37-10-2
Approval of filing of petition
Sec. 2. The juvenile court shall do the following:
(1) Consider the preliminary inquiry and the evidence of probable cause.
(2) Approve the filing of a petition if there is probable cause to believe that:
(A) the child is a delinquent child; and
(B) it is in the best interests of the child or the public that the petition be filed.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-3
Petition; verification and contents
Sec. 3. A petition must:
(1) be verified;
(2) be entitled "In the Matter of __________, a Child Alleged to be a Delinquent Child"; and
(3) contain the following information:
(A) A citation to the provision of the juvenile law that gives the juvenile court jurisdiction in the proceeding.
(B) A citation to the statute that the child is alleged to have violated.
(C) A concise statement of the facts upon which the allegations are based, including the date and location at which the alleged act occurred.
(D) The child's name, birth date, and residence address if known.
(E) The name and residence address of the child's parent, guardian, or custodian if known.
(F) The name and title of the person signing the petition.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-4
Error in or omission of citation; effect
Sec. 4. Error in a citation or the omission of a citation is ground for:
(1) dismissal of the petition; or
(2) reversal of the adjudication; only if the error or omission misleads the child to the child's prejudice.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-5
Written request that child be taken into custody; finding
Sec. 5. (a) If the filing of a petition is approved by the court under section 2 of this chapter, the prosecuting attorney may request in writing that the child be taken into custody. The person must support this request with sworn testimony or affidavit.
(b) The court may grant the request if the court makes written findings of fact upon the record that a ground for detention exists under IC 31-37-6-6.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.634.

IC 31-37-10-6
Detention hearing
Sec. 6. If the juvenile court grants the request to have the child taken into custody, the court shall proceed in accordance with IC 31-37-6.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-7
Parties
Sec. 7. The:
(1) child;
(2) child's parent, guardian, or custodian; and
(3) prosecuting attorney;
are parties to the proceedings described in the juvenile law and have all rights of parties provided under the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-8
Motion to dismiss by person representing state's interests
Sec. 8. Upon motion by the person representing the interests of the state, the juvenile court shall dismiss any petition the person has filed.
As added by P.L.1-1997, SEC.20.



CHAPTER 11. TIME LIMITS FOR PETITIONS; MOTIONS FOR CONTINUANCE

IC 31-37-11-2
Time for factfinding hearing or waiver hearing
Sec. 2. (a) If:
(1) a child is in detention; and
(2) a petition has been filed;
a fact-finding hearing or a waiver hearing must be commenced not later than twenty (20) days, excluding Saturdays, Sundays, and legal holidays, after the petition is filed.
(b) If:
(1) a child is not in detention; and
(2) a petition has been filed;
the hearing must be commenced not later than sixty (60) days, excluding Saturdays, Sundays, and legal holidays, after the petition is filed.
(c) A child who is ordered detained in the home of the child's parent, guardian, or custodian or who is subject to other conditions of release under IC 31-37-6-6 may not be considered as being detained for purposes of this section.
As added by P.L.1-1997, SEC.20. Amended by P.L.188-1999, SEC.3.

IC 31-37-11-3
Waiver denied; time for factfinding hearing
Sec. 3. If waiver is denied, the factfinding hearing must be commenced not later than ten (10) days, excluding Saturdays, Sundays, and legal holidays, after the denial.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-4
Waiver granted; computation of time
Sec. 4. If waiver is granted, the computation of time under Criminal Rule 4 commences on the date of the waiver order.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-5
Answer to petition alleging delinquency exceeding one year in aggregate
Sec. 5. A child may not be required to answer a petition alleging that the child is a delinquent child for more than one (1) year in aggregate. As added by P.L.1-1997, SEC.20.

IC 31-37-11-6
Effect of continuances and actions of child on computation of time
Sec. 6. Times specified in sections 2 and 3 of this chapter shall be computed excluding delays resulting from any of the following:
(1) Continuances granted on the child's motion.
(2) The actions of the child.
(3) Congestion of the court calendar if the prosecuting attorney moves for a continuance not later than three (3) days before the hearing, except that a motion may be filed less than three (3) days before the hearing if the prosecuting attorney shows that the delay was not the fault of the state.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-7
Release for noncompliance with time limits
Sec. 7. If:
(1) a child is in detention; and
(2) the times in sections 1, 2, and 3 of this chapter are not followed;
the child shall be released on the child's own recognizance or to the child's parents, guardian, or custodian.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-8
Prosecuting attorney's motion for continuance because of absence of witness
Sec. 8. (a) If a child moves for discharge, the prosecuting attorney may move for a continuance of the factfinding hearing or waiver hearing because of the absence of a witness if the prosecuting attorney makes an official statement:
(1) setting forth the name and address of the witness if known;
(2) indicating the probability of procuring the witness's testimony within a reasonable time;
(3) showing that the absence of the witness has not been procured by the act of the prosecuting attorney;
(4) stating the facts to which the prosecuting attorney believes the witness will testify and the prosecuting attorney's belief that the facts are true; and
(5) stating that the prosecuting attorney is unable to prove the facts specified under subdivision (4) through the use of any other witness whose testimony may be as readily procured.
(b) Upon the child's request, the court shall order that the prosecuting attorney's motion and official statement be made in writing.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-9
Order for continuance; grounds; discharge for failure to timely

commence hearing
Sec. 9. (a) Upon a motion for a continuance under section 8 of this chapter, the court may continue the factfinding hearing or the waiver hearing for not more than ninety (90) days. However, the hearing may not be continued if, after the prosecuting attorney moves for the continuance as the result of:
(1) a witness's absence, the child admits that the absent witness would testify to the facts alleged in the prosecuting attorney's official statement; or
(2) the unavailability of written or documentary evidence, the child admits that the written or documentary evidence exists.
(b) If the hearing is not commenced within the ninety (90) day period required by this section, the court shall discharge the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-10
Child causing delay; extension of time period
Sec. 10. (a) Except as provided in subsection (b), if:
(1) a continuance is granted on a child's motion; or
(2) the proceedings are delayed by a child's act;
a time period is extended by the amount of the resulting delay.
(b) If a child causes a delay during the last thirty (30) days of a time period, the state may petition the court for an additional thirty (30) day extension.
As added by P.L.1-1997, SEC.20.



CHAPTER 12. INITIAL HEARING AND ISSUANCE OF SUMMONS

IC 31-37-12-2
Initial hearing; service of copy of petition and summons; notice of initial hearing
Sec. 2. (a) The juvenile court shall hold an initial hearing on each petition.
(b) The juvenile court shall set a time for the initial hearing. A summons shall be issued for the following:
(1) The child.
(2) The child's parent, guardian, custodian, or guardian ad litem.
(3) Any other person necessary for the proceedings.
(c) A copy of the petition must accompany each summons. The clerk shall issue the summons under Rule 4 of the Indiana Rules of Trial Procedure.
(d) The prosecuting attorney or the probation department of the juvenile court shall provide notice of the time, place, and purpose of the initial hearing scheduled or held under this section to each foster parent or other caretaker with whom the child has been placed for temporary care under IC 31-37-5 or IC 31-37-7. The court shall:
(1) provide a:
(A) person for whom a summons is required to be issued under subsection (b); and
(B) person required to be notified under this subsection;
an opportunity to be heard; and
(2) allow a person described in subdivision (1) to make recommendations to the court;
at the initial hearing.
As added by P.L.1-1997, SEC.20. Amended by P.L.138-2007, SEC.82.

IC 31-37-12-3
Representation by counsel; waiver; appointment
Sec. 3. (a) Before complying with the other requirements of this section, the juvenile court shall first determine whether counsel has been:
(1) waived under IC 31-32-5; or
(2) previously obtained.
(b) If counsel has not been waived or previously obtained, the juvenile court shall appoint counsel under IC 31-32-4.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-4 Waiver of jurisdiction
Sec. 4. The court shall next determine whether the prosecuting attorney intends to seek a waiver of jurisdiction under IC 31-30-3. If a waiver is sought, the court:
(1) may not accept an admission or a denial of the allegations from the child under section 9 of this chapter; and
(2) shall do the following:
(A) Schedule a waiver hearing.
(B) Advise the child according to section 5 of this chapter.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-5
Duty to inform child and parent, guardian, or custodian regarding nature of allegations, child's legal rights, jurisdiction, and dispositional alternatives
Sec. 5. The juvenile court shall inform the child and the child's parent, guardian, or custodian, if the person is present, of the following:
(1) The nature of the allegations against the child.
(2) The child's right to the following:
(A) Be represented by counsel.
(B) Have a speedy trial.
(C) Confront witnesses against the child.
(D) Cross-examine witnesses against the child.
(E) Obtain witnesses or tangible evidence by compulsory process.
(F) Introduce evidence on the child's own behalf.
(G) Refrain from testifying against himself or herself.
(H) Have the state prove beyond a reasonable doubt that the child committed the delinquent act charged.
(3) The possibility of waiver to a court having criminal jurisdiction.
(4) The dispositional alternatives available to the juvenile court if the child is adjudicated a delinquent child.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-6
Duty to inform parent or guardian of estate of effect of adjudication
Sec. 6. The juvenile court shall inform the parent or guardian of the estate of the following if a child is adjudicated a delinquent child:
(1) The parent, guardian, or custodian of the child may be required to participate in a program of care, treatment, or rehabilitation for the child.
(2) The parent or guardian may be held financially responsible for services provided for the child or the parent or guardian.
(3) The parent, guardian, or custodian of the child may controvert:
(A) an allegation made at the dispositional or other hearing concerning the participation of the parent, guardian, or

custodian; or
(B) an allegation concerning the financial responsibility of the parent, guardian, or custodian for services that would be provided.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-7
Child's admission or denial of allegations
Sec. 7. (a) If:
(1) the prosecuting attorney has not requested that the juvenile court waive the court's jurisdiction; or
(2) a waiver has been requested and denied;
the juvenile court shall determine whether a child admits or denies the allegations of a petition.
(b) A failure to respond constitutes a denial.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-8
Procedure following admission of allegations by child
Sec. 8. If a child admits the allegations of a petition, the juvenile court shall do the following:
(1) Enter judgment accordingly.
(2) Schedule a dispositional hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-9
Dispositional hearing; factfinding hearing; consent
Sec. 9. (a) If a child has admitted the allegations of a petition, the juvenile court may hold the dispositional hearing immediately after the initial hearing.
(b) If a child denies the allegations, the juvenile court may hold the factfinding hearing immediately after the initial hearing.
(c) Except as provided in section 10 of this chapter:
(1) the child;
(2) the child's:
(A) counsel;
(B) guardian ad litem;
(C) parent;
(D) guardian; or
(E) custodian; and
(3) the person representing the interests of the state;
must consent to the timing of the hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-10
Consent by emancipated child
Sec. 10. If a child is emancipated:
(1) under IC 31-37-19-27;
(2) by virtue of having married; or
(3) in accordance with the laws of another state or jurisdiction; it is only necessary for the child to consent to the factfinding hearing or the dispositional hearing described in section 9 of this chapter.
As added by P.L.1-1997, SEC.20.



CHAPTER 13. FACTFINDING HEARING

IC 31-37-13-2
Judgment; order for predispositional report; scheduling of dispositional hearing
Sec. 2. If the court finds that a child is a delinquent child, the court shall do the following:
(1) Enter judgment accordingly.
(2) Order a predispositional report.
(3) Schedule a dispositional hearing.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.635.

IC 31-37-13-3
Discharge of child
Sec. 3. If the court finds that a child is not a delinquent child, the court shall discharge the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-13-4
Judgment entry; continuance; release from juvenile detention facility pending entry of judgment
Sec. 4. (a) Except as provided in subsection (b), at the close of all the evidence and before judgment is entered, the court may continue the case for not more than twelve (12) months.
(b) If the child or the child's parent, guardian, or custodian requests that judgment be entered, the judgment shall be entered not later than thirty (30) days after the request is made.
(c) If the child is in a juvenile detention facility, the child shall be released not later than forty-eight (48) hours, excluding Saturdays, Sundays, and legal holidays, pending the entry of judgment. A child released from a juvenile detention facility pending the entry of judgment may be detained in a shelter care facility.
As added by P.L.1-1997, SEC.20. Amended by P.L.35-1998, SEC.26.
IC 31-37-13-5
Findings required where delinquent act would be felony if committed by adult
Sec. 5. If a finding of delinquency is based on a delinquent act that would be a felony if committed by an adult, the juvenile court shall state in the findings the following:
(1) The specific statute that was violated.
(2) The class of the felony had the violation been committed by an adult.
As added by P.L.1-1997, SEC.20.



CHAPTER 14. FINDINGS, PRESUMPTIONS, AND EVIDENCE

IC 31-37-14-2
Burden of proof in proceedings to terminate parental rights
Sec. 2. A finding in a proceeding to terminate parental rights must be based upon clear and convincing evidence.
As added by P.L.1-1997, SEC.20.

IC 31-37-14-3
Burden of proof in other cases
Sec. 3. A finding not covered by section 1 or 2 of this chapter must be based upon a preponderance of the evidence.
As added by P.L.1-1997, SEC.20.



CHAPTER 15. PETITION FOR PARENTAL PARTICIPATION

IC 31-37-15-2
Verification
Sec. 2. A petition filed under section 1 of this chapter must be verified.
As added by P.L.1-1997, SEC.20.

IC 31-37-15-3
Caption; allegations
Sec. 3. A petition seeking participation of a parent, guardian, or custodian must be entitled "In the Matter of the Participation of _________ the Parent, Guardian, or Custodian of _________". The petition must allege the following:
(1) That the respondent is the child's parent, guardian, or custodian.
(2) That the child has been adjudicated a delinquent child.
(3) That the parent, guardian, or custodian should:
(A) obtain assistance in fulfilling obligations as a parent, guardian, or custodian;
(B) provide specified care, treatment, or supervision for the child;
(C) work with a person providing care, treatment, or rehabilitation for the child; or
(D) refrain from direct or indirect contact with the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-15-4
Hearing; advisement to parent; decree
Sec. 4. (a) The court may hold a hearing on a petition concurrently with any dispositional hearing or with any hearing to modify a dispositional decree.
(b) If the order concerns participation of a parent, the juvenile court shall advise the parent that failure to participate as required by an order issued under IC 31-37-19-24 (or IC 31-6-4-15.8 before its repeal) can lead to the termination of the parent-child relationship

under IC 31-35.
(c) If the court finds that the allegations under section 3 of this chapter are true, the court shall enter a decree.
As added by P.L.1-1997, SEC.20.



CHAPTER 16. REPEALED



CHAPTER 17. PREDISPOSITIONAL REPORT

IC 31-37-17-1.1
Consultation with experts; participants in conference
Sec. 1.1. (a) The person preparing the report under section 1 of this chapter:
(1) may; or
(2) if directed by the court, shall;
confer with individuals who have expertise in professional areas related to the child's needs in the areas of appropriate care, treatment, rehabilitation, or placement for a delinquent child.
(b) A conference held under this chapter may include representatives of the following:
(1) The child's school.
(2) The probation department.
(3) The department.
(4) A community mental health center located in the child's

county of residence.
(5) A community mental retardation and other developmental disabilities center located in the child's county of residence.
(6) Other persons as the court may direct.
As added by P.L.55-1997, SEC.26. Amended by P.L.253-1997(ss), SEC.28.5; P.L.145-2006, SEC.340.

IC 31-37-17-1.2
Mandatory attendance of child's school representative at conference
Sec. 1.2. If a delinquent child is known to be eligible for special education services or placement under IC 20-35-2 and 511 IAC 7, the conference described in section 1.1 of this chapter must include a representative from the child's school.
As added by P.L.55-1997, SEC.27. Amended by P.L.1-2005, SEC.210.

IC 31-37-17-1.3
Reports and forms
Sec. 1.3. (a) The individuals participating in a meeting described in section 1.1 of this chapter shall assist the person preparing the report in recommending the care, treatment, rehabilitation, or placement of the child.
(b) The individuals shall inform the person preparing the report of resources and programs that are available for the child.
(c) The probation officer shall:
(1) collect and maintain all information relevant to a determination of eligibility under Title IV-E of the federal Social Security Act (42 U.S.C. 670 et seq.); and
(2) complete financial eligibility forms designated by the director to assist in obtaining federal reimbursement and other reimbursement.
As added by P.L.55-1997, SEC.28. Amended by P.L.273-1999, SEC.108; P.L.146-2008, SEC.638.

IC 31-37-17-1.4
Referral of predispositional report to department; review of predispositional report by department; concurrence or alternative proposal
Sec. 1.4. (a) If the predispositional report includes a recommended placement, program, or services that would be payable by the department under IC 31-40-1-2, a probation officer shall refer the officer's completed predispositional report, except for the statement required under section 1(a)(4) of this chapter, to the department within a reasonable time before its required disclosure under section 6 of this chapter to allow the department time to:
(1) review; and
(2) either concur with or offer an alternative proposal to the recommendations in;
the predispositional report. (b) The department shall, after review of the predispositional report and any attachments necessary to verify the predispositional report, and within a reasonable time before the dispositional hearing, either:
(1) concur with the predispositional report; or
(2) communicate to the probation officer an alternative proposal regarding programs and services.
As added by P.L.146-2008, SEC.639.

IC 31-37-17-2
Participation by parent, guardian, or custodian; out-of-home placement with blood or adoptive relative caretaker
Sec. 2. (a) In addition to providing the court with a recommendation for the care, treatment, or rehabilitation of the child, the person preparing the report shall consider the necessity, nature, and extent of the participation by a parent, guardian, or custodian in a program of care, treatment, or rehabilitation for the child.
(b) If a probation officer believes that an out-of-home placement would be appropriate for a delinquent child, the probation officer shall consider whether the child should be placed with the child's suitable and willing blood or adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling, before considering other out-of-home placements for the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.640.

IC 31-37-17-3
Financial report
Sec. 3. The probation officer shall collect information and prepare a financial report, in the form prescribed by the department, on the parent or the estate of the child to assist the juvenile court and the department in:
(1) determining the person's financial responsibility; and
(2) obtaining federal reimbursement;
for services provided for the child or the person.
As added by P.L.1-1997, SEC.20. Amended by P.L.273-1999, SEC.109; P.L.145-2006, SEC.341; P.L.146-2008, SEC.641.

IC 31-37-17-4
Recommendation on care, treatment, rehabilitation, or placement; risk assessment and needs assessment
Sec. 4. (a) If consistent with the safety and best interest of the child and the community, the probation officer preparing the report shall recommend care, treatment, rehabilitation, or placement that:
(1) is:
(A) in the least restrictive (most family like) and most appropriate setting available; and
(B) close to the parents' home, consistent with the best interest and special needs of the child;
(2) least interferes with family autonomy; (3) is least disruptive of family life;
(4) imposes the least restraint on the freedom of the child and the child's parent, guardian, or custodian; and
(5) provides a reasonable opportunity for participation by the child's parent, guardian, or custodian.
(b) If the report recommends a placement or services for which the department will be responsible for payment under IC 31-40-1, the report must include a risk assessment and needs assessment for the child. The probation officer shall submit to the department a copy of the report and the financial report prepared by the probation officer.
(c) If the report does not include the:
(1) risk assessment and needs assessment required in subsection (b); or
(2) information required to be provided under section 1(a)(3) of this chapter;
the department shall file a notice with the Indiana judicial center.
As added by P.L.1-1997, SEC.20. Amended by P.L.55-1997, SEC.29; P.L.146-2008, SEC.642; P.L.48-2012, SEC.71.

IC 31-37-17-5
Examinations
Sec. 5. The juvenile court may do the following:
(1) Authorize an examination of the child under IC 31-32-12.
(2) Make provision for similar examination of the parent, guardian, or custodian if the person gives consent.
As added by P.L.1-1997, SEC.20.

IC 31-37-17-6
Disclosure
Sec. 6. (a) Predispositional reports shall be made available within a reasonable time before the dispositional hearing, unless the juvenile court determines on the record that the reports contain information that should not be released to the child or the child's parent, guardian, or custodian.
(b) The court shall provide a copy of the report to:
(1) each attorney, guardian ad litem, or court appointed special advocate representing the child; and
(2) each attorney representing the child's parent, guardian, or custodian.
(c) The court may provide a factual summary of the report to:
(1) the child; or
(2) the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20. Amended by P.L.197-1997, SEC.28.

IC 31-37-17-6.1
Predispositional report; contents
Sec. 6.1. (a) The predispositional report prepared by a probation officer must include the following information:
(1) A description of all dispositional options considered in

preparing the report.
(2) An evaluation of each of the options considered in relation to the plan of care, treatment, rehabilitation, or placement recommended under the guidelines described in section 4 of this chapter.
(3) The name, occupation and position, and any relationship to the child of each person with whom the preparer of the report conferred as provided in section 1.1 of this chapter.
(4) The items required under section 1 of this chapter.
(b) If a probation officer is considering an out-of-home placement, including placement with a blood or an adoptive relative caretaker, the probation officer must conduct a criminal history check (as defined in IC 31-9-2-22.5) for each person who is currently residing in the location designated as the out-of-home placement. The results of the criminal history check must be included in the predispositional report.
(c) A probation officer is not required to conduct a criminal history check under this section if:
(1) the probation officer is considering only an out-of-home placement to an entity or a facility that:
(A) is not a residence (as defined in IC 3-5-2-42.5); or
(B) is licensed by the state; or
(2) placement under this section is undetermined at the time the predispositional report is prepared.
As added by P.L.55-1997, SEC.30. Amended by P.L.70-2004, SEC.24; P.L.234-2005, SEC.186; P.L.145-2006, SEC.342; P.L.146-2008, SEC.643.

IC 31-37-17-7
Victim notification
Sec. 7. (a) This section shall not be construed to limit victim's rights granted by IC 35-40 or any other law.
(b) In the case of a child who commits a delinquent act that would be a sex offense (as defined in IC 11-13-6-5.5(b)) if the child were an adult, the person preparing the predispositional report under section 1 of this chapter shall, before the predispositional report is prepared, notify each victim (as defined in IC 11-13-6-5.5) in the proceeding of the victim's rights under IC 11-13-6-5.5 and the procedures related to the exercises of those rights.
As added by P.L.77-2001, SEC.2.

IC 31-37-17-8
Exchange of information
Sec. 8. Unless prohibited by federal law, a probation department and:
(1) the division of family resources;
(2) a local office; and
(3) the department of child services;
may exchange information for use in preparing a report under this chapter. As added by P.L.131-2009, SEC.69. Amended by P.L.128-2012, SEC.174.



CHAPTER 18. DISPOSITIONAL HEARING

IC 31-37-18-1.1
Mandatory attendance at predispositional hearing by report preparer or probation officer
Sec. 1.1. (a) At a dispositional hearing under this chapter, the person that prepared the predispositional report or a probation officer described in subsection (b):
(1) must be present; and
(2) must present testimony when requested to explain how the individuals participating in the conference described in IC 31-37-17:
(A) examined the available options; and
(B) recommended the options that most closely coincide with the guidelines provided in IC 31-37-17-4.
(b) A probation officer other than the person who prepared the predispositional report may satisfy the requirements of subsection (a) if the probation officer has knowledge of:
(1) a conference held under IC 31-37-17-1.1; and
(2) the report and recommendations made under IC 31-37-17-1.
As added by P.L.55-1997, SEC.32. Amended by P.L.142-2007, SEC.9.

IC 31-37-18-1.3
Notice of dispositional hearing; court duties
Sec. 1.3. (a) The prosecuting attorney or probation department of the juvenile court shall provide notice of the date, time, place, and purpose of the dispositional hearing under this chapter to each:
(1) party or person for whom a summons is required to be issued under IC 31-37-12-2; and
(2) foster parent or other caretaker with whom the child is placed for temporary care;
at the time the dispositional hearing is scheduled.
(b) The court shall:
(1) provide a person who is required to be notified under

subsection (a) an opportunity to be heard; and
(2) allow a person described in subdivision (1) to make recommendations to the court;
at the dispositional hearing.
As added by P.L.138-2007, SEC.84.

IC 31-37-18-2
Admissibility of reports; opportunity to controvert report
Sec. 2. (a) Any predispositional report may be admitted into evidence to the extent that the report contains evidence of probative value even if the report would otherwise be excluded.
(b) If a report contains information that should not be released to the child or the child's parent, guardian, or custodian, a factual summary of the report may be admitted.
(c) The following shall be given a fair opportunity to controvert any part of the report admitted into evidence:
(1) The child.
(2) The child's parent, guardian, or custodian.
(3) The person representing the interests of the state.
(4) A foster parent or other caretaker who is entitled to notice of the dispositional hearing under section 1.3 of this chapter.
As added by P.L.1-1997, SEC.20. Amended by P.L.138-2007, SEC.85.

IC 31-37-18-3
Civil commitment; child with a mental illness
Sec. 3. If it appears to the juvenile court that a child has a mental illness, the court may:
(1) refer the matter to the court having probate jurisdiction for civil commitment proceedings under IC 12-26; or
(2) initiate a civil commitment proceeding under IC 12-26.
As added by P.L.1-1997, SEC.20. Amended by P.L.99-2007, SEC.197.

IC 31-37-18-4
Discharge of child; continuance of proceeding; no release of department from obligations to child
Sec. 4. If:
(1) a child is referred to a probate court;
(2) the juvenile court initiates a commitment proceeding; or
(3) the court transfers a commitment proceeding under IC 12-26-1-4;
the juvenile court shall discharge the child or continue the court's proceedings under the juvenile law. However, if the child is under the custody or supervision of the department, the juvenile court may not release the department from the obligations of the department to the child pending the outcome of the proceeding under IC 12-26.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.343; P.L.146-2008, SEC.644.
IC 31-37-18-5
Release of department of child services from obligations to child placed in state institution for involuntary treatment
Sec. 5. If the court authorizes a child who is under the custody or supervision of the department to be placed in a state institution (as defined in IC 12-7-2-184) for voluntary treatment in accordance with IC 12-26-3, the court may not release the department from obligations of the department to the child until the earlier of:
(1) the date the child is discharged; or
(2) the date that a parent, guardian, or other responsible person approved by the court assumes the obligations.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.344; P.L.146-2008, SEC.645.

IC 31-37-18-6
Dispositional decree; factors
Sec. 6. If consistent with the safety of the community and the best interest of the child, the juvenile court shall enter a dispositional decree that:
(1) is:
(A) in the least restrictive (most family like) and most appropriate setting available; and
(B) close to the parents' home, consistent with the best interest and special needs of the child;
(2) least interferes with family autonomy;
(3) is least disruptive of family life;
(4) imposes the least restraint on the freedom of the child and the child's parent, guardian, or custodian; and
(5) provides a reasonable opportunity for participation by the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20. Amended by P.L.55-1997, SEC.33.

IC 31-37-18-7
Provision of copies of dispositional report
Sec. 7. The juvenile court shall send a copy of the dispositional report described in section 10 of this chapter to each person who receives placement or wardship of the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-18-8
Advisement of modification procedures
Sec. 8. The juvenile court shall advise the child and the child's parent, guardian, or custodian of the procedures under IC 31-37-22.
As added by P.L.1-1997, SEC.20.

IC 31-37-18-9
Filings and conclusions; written findings concerning recommendations; appeal by department
Sec. 9. (a) The juvenile court shall accompany the court's dispositional decree with written findings and conclusions upon the

record concerning approval, modification, or rejection of the dispositional recommendations submitted in the predispositional report, including the following specific findings:
(1) The needs of the child for care, treatment, rehabilitation, or placement.
(2) The need for participation by the parent, guardian, or custodian in the plan of care for the child.
(3) Efforts made, if the child is removed from the child's parent, guardian, or custodian, to:
(A) prevent the child's removal from; or
(B) reunite the child with;
the child's parent, guardian, or custodian.
(4) Family services that were offered and provided to:
(A) the child; or
(B) the child's parent, guardian, or custodian.
(5) The court's reasons for the disposition.
(b) If the department does not concur with the probation officer's recommendations in the predispositional report and the juvenile court does not follow the department's alternative recommendations, the juvenile court shall:
(1) accompany the court's dispositional decree with written findings that the department's recommendations contained in the predispositional report are:
(A) unreasonable based on the facts and circumstances of the case; or
(B) contrary to the welfare and best interests of the child; and
(2) incorporate all documents referenced in the report submitted to the probation officer or to the court by the department into the order so that the documents are part of the record for any appeal the department may pursue under subsection (d).
(c) The juvenile court may incorporate a finding or conclusion from a predispositional report as a written finding or conclusion upon the record in the court's dispositional decree.
(d) If the juvenile court enters findings and a decree under subsection (b), the department may appeal the juvenile court's decree under any available procedure provided by the Indiana Rules of Trial Procedure or Indiana Rules of Appellate Procedure to allow any disputes arising under this section to be decided in an expeditious manner.
(e) If the department prevails on appeal, the department shall pay the following costs and expenses incurred by or on behalf of the child before the date of the final decision:
(1) any programs or services implemented during the appeal initiated under subsection (d), other than the cost of an out-of-home placement ordered by the juvenile court; and
(2) any out-of-home placement ordered by the juvenile court and implemented after entry of the dispositional decree or modification order, if the juvenile court has made written findings that the placement is an emergency required to protect

the health and welfare of the child.
If the court has not made written findings that the placement is an emergency, the department shall file a notice with the Indiana judicial center.
As added by P.L.1-1997, SEC.20. Amended by P.L.55-1997, SEC.34; P.L.146-2006, SEC.56; P.L.146-2008, SEC.646; P.L.131-2009, SEC.70; P.L.48-2012, SEC.72.



CHAPTER 19. DISPOSITIONAL DECREES

IC 31-37-19-1.5
Completion of case plan; copies of case plan; elements included in case plan; review and update of case plan
Sec. 1.5. (a) This section applies to a delinquent child if the child is placed in an out-of-home residence or facility that is not a secure detention facility.
(b) The probation department, after negotiating with the child's parent, guardian, or custodian, shall complete the child's case plan not later than sixty (60) days after the date of the child's first placement that the probation department requests to be paid for by the department.
(c) A copy of the completed case plan shall be sent to the department, to the child's parent, guardian, or custodian, and to an agency having the legal responsibility or authorization to care for, treat, or supervise the child not later than ten (10) days after the plan's completion.
(d) A child's case plan must be in a form prescribed by the department that meets the specifications set by 45 CFR 1356.21, as amended. The case plan must include a description and discussion of the following:
(1) A permanency plan for the child and an estimated date for achieving the goal of the plan.
(2) The appropriate placement for the child based on the child's special needs and best interests.
(3) The least restrictive family-like setting that is close to the home of the child's parent, custodian, or guardian if out-of-home placement is implemented or recommended, including consideration of possible placement with any suitable and willing relative caretaker, before considering other out-of-home placements for the child.
(4) Family services recommended for the child, parent, guardian, or custodian.
(5) Efforts already made to provide family services to the child, parent, guardian, or custodian.
(6) Efforts that will be made to provide family services that are ordered by the court.
(7) A plan for ensuring the educational stability of the child while in foster care that includes assurances that the:
(A) placement of the child in foster care considers the

appropriateness of the current educational setting of the child and the proximity to the school where the child is presently enrolled; and
(B) department has coordinated with local educational agencies to ensure:
(i) the child remains in the school where the child is enrolled at the time of removal; or
(ii) immediate, appropriate enrollment of the child in a different school if remaining in the same school is not in the best interests of the child.
(e) Each caretaker of a child and the probation department shall cooperate in the development of the case plan for the child. The probation department shall discuss with at least one (1) foster parent or other caretaker of a child the role of the substitute caretaker or facility regarding the following:
(1) Rehabilitation of the child and the child's parents, guardians, and custodians.
(2) Visitation arrangements.
(3) Services required to meet the special needs of the child.
(f) The case plan must be reviewed and updated by the probation department at least once every one hundred eighty (180) days.
As added by P.L.146-2008, SEC.648. Amended by P.L.131-2009, SEC.71.

IC 31-37-19-2
Dispositional decree that includes a no contact order; protective order depository; confidential form
Sec. 2. If a court enters a dispositional decree that includes a no contact order under section 1(7) of this chapter:
(1) the clerk of the court that enters a dispositional decree that includes a no contact order under section 1(7) of this chapter shall comply with IC 5-2-9; and
(2) the petitioner shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
As added by P.L.1-1997, SEC.20. Amended by P.L.133-2002, SEC.36.

IC 31-37-19-3
Placement in shelter care facility outside county of residence; placement in home or facility outside Indiana
Sec. 3. (a) A juvenile court may not place a child who is a delinquent child under IC 31-37-2 in a shelter care facility that is located outside the child's county of residence unless:
(1) placement of the child in a shelter care facility with adequate services located in the child's county of residence is unavailable; or
(2) the child's county of residence does not have an appropriate shelter care facility with adequate services.
(b) A juvenile court may not place a child in a home or facility

that is not a secure detention facility and that is located outside Indiana unless:
(1) the placement is recommended or approved by the director of the department or the director's designee; or
(2) the court makes written findings based on clear and convincing evidence that:
(A) the out-of-state placement is appropriate because there is not a comparable facility with adequate services located in Indiana; or
(B) the location of the home or facility is within a distance not more than fifty (50) miles from the county of residence of the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.649.

IC 31-37-19-4
Invalidation of driver's license or permit of delinquent child violating compulsory school attendance law
Sec. 4. (a) This section applies if a child:
(1) is a delinquent child under IC 31-37-2 due to the commission of a delinquent act under IC 31-37-2-3 (or IC 31-6-4-1(a)(3) before its repeal); and
(2) has been previously determined to be a delinquent child under IC 31-37-2 (or IC 31-6-4-1(b)(2) before its repeal) due to the commission of a delinquent act under IC 31-37-2-3 (or IC 31-6-4-1(a)(3) before its repeal).
(b) The juvenile court shall, in addition to any other order or decree the juvenile court makes under this chapter, order the bureau of motor vehicles to invalidate the child's driver's license or permit for a period specified by the court that is not less than ninety (90) days but not more than one (1) year.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-5
Additional dispositional decrees; costs
Sec. 5. (a) This section applies if a child is a delinquent child under IC 31-37-1.
(b) The juvenile court may, in addition to an order under section 6 of this chapter, enter at least one (1) of the following dispositional decrees:
(1) Order supervision of the child by the probation department as a condition of probation under this subdivision. The juvenile court shall after a determination under IC 11-8-8-5 require a child who is adjudicated a delinquent child for an act that would be an offense described in IC 11-8-8-5 if committed by an adult to register with the local law enforcement authority under IC 11-8-8.
(2) Order the child to receive outpatient treatment:
(A) at a social service agency or a psychological, a psychiatric, a medical, or an educational facility; or (B) from an individual practitioner.
(3) Order the child to surrender the child's driver's license to the court for a specified period of time.
(4) Order the child to pay restitution if the victim provides reasonable evidence of the victim's loss, which the child may challenge at the dispositional hearing.
(5) Partially or completely emancipate the child under section 27 of this chapter.
(6) Order the child to attend an alcohol and drug services program established under IC 12-23-14.
(7) Order the child to perform community restitution or service for a specified period of time.
(8) Order wardship of the child as provided in section 9 of this chapter.
(c) If the juvenile court orders supervision of the child by the probation department under subsection (b)(1), the child or the child's parent, guardian, or custodian is responsible for any costs resulting from the participation in a rehabilitative service or educational class provided by the probation department. Any costs collected for services or classes provided by the probation department shall be deposited in the county supplemental juvenile probation services fund.
As added by P.L.1-1997, SEC.20. Amended by P.L.32-2000, SEC.21; P.L.238-2001, SEC.16; P.L.116-2002, SEC.19; P.L.140-2006, SEC.19 and P.L.173-2006, SEC.19; P.L.145-2006, SEC.346; P.L.1-2007, SEC.208; P.L.146-2008, SEC.650; P.L.147-2012, SEC.6.

IC 31-37-19-6
Additional actions by court on behalf of delinquent child
Sec. 6. (a) This section applies if a child is a delinquent child under IC 31-37-1.
(b) Except as provided in section 10 of this chapter and subject to section 6.5 of this chapter, the juvenile court may:
(1) enter any dispositional decree specified in section 5 of this chapter; and
(2) take any of the following actions:
(A) Award wardship to:
(i) the department of correction for housing in a correctional facility for children; or
(ii) a community based correctional facility for children.
Wardship under this subdivision does not include the right to consent to the child's adoption.
(B) If the child is less than seventeen (17) years of age, order confinement in a juvenile detention facility for not more than the lesser of:
(i) ninety (90) days; or
(ii) the maximum term of imprisonment that could have been imposed on the child if the child had been convicted as an adult offender for the act that the child committed

under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal).
(C) If the child is at least seventeen (17) years of age, order confinement in a juvenile detention facility for not more than the lesser of:
(i) one hundred twenty (120) days; or
(ii) the maximum term of imprisonment that could have been imposed on the child if the child had been convicted as an adult offender for the act that the child committed under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal).
(D) Remove the child from the child's home and place the child in another home or shelter care facility. Placement under this subdivision includes authorization to control and discipline the child.
(E) Award wardship to a:
(i) person, other than the department; or
(ii) shelter care facility.
Wardship under this subdivision does not include the right to consent to the child's adoption.
(F) Place the child in a secure private facility for children licensed under the laws of a state. Placement under this subdivision includes authorization to control and discipline the child.
(G) Order a person who is a respondent in a proceeding under IC 31-37-16 (before its repeal) or IC 34-26-5 to refrain from direct or indirect contact with the child.
(c) If a dispositional decree under this section:
(1) orders or approves removal of a child from the child's home, or awards wardship of the child to a:
(A) person, other than the department; or
(B) shelter care facility; and
(2) is the first court order in the delinquent child proceeding that authorizes or approves removal of the child from the child's parent, guardian, or custodian;
the juvenile court shall include in the decree the appropriate findings and conclusions described in IC 31-37-6-6(f) and IC 31-37-6-6(g).
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2003, SEC.79; P.L.70-2004, SEC.26; P.L.146-2008, SEC.651.

IC 31-37-19-6.5
Approval of placement of child or awarding wardship that results in placement with certain individuals prohibited; criminal history check; exceptions; considerations
Sec. 6.5. (a) Except as provided in subsection (d), the juvenile court may not enter a dispositional decree approving placement of a child in another home under section 1(3) or 6(b)(2)(D) of this chapter or awarding wardship to a person or facility that results in a placement with a person under section 1(4) or 6(b)(2)(E) of this chapter if a person who is currently residing in the home in which the child would be placed under section 1(3), 1(4), 6(b)(2)(D), or 6(b)(2)(E) of this chapter has committed an act resulting in a

substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13.
(b) The juvenile probation officer who prepared the predispositional report shall conduct a criminal history check (as defined in IC 31-9-2-22.5) to determine if a person described in subsection (a) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13. However, the probation officer is not required to conduct a criminal history check under this section if criminal history information obtained under IC 31-37-17-6.1 establishes whether a person described in subsection (a) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13.
(c) The juvenile probation officer is not required to conduct a criminal history check under this section if:
(1) the probation officer is considering only an out-of-home placement to an entity or a facility that:
(A) is not a residence (as defined in IC 3-5-2-42.5); or
(B) is licensed by the state; or
(2) placement under this section is undetermined at the time the predispositional report is prepared.
(d) The juvenile court may enter a dispositional decree approving placement of a child in another home under section 1(3) or 6(b)(2)(D) of this chapter or awarding wardship to a person or facility that results in a placement with a person under section 1(4) or 6(b)(2)(E) of this chapter if:
(1) a person described in subsection (a) has:
(A) committed an act resulting in a substantiated report of child abuse or neglect;
(B) been convicted of:
(i) battery (IC 35-42-2-1) as a felony;
(ii) criminal confinement (IC 35-42-3-3) as a felony;
(iii) carjacking (IC 35-42-5-2) as a felony;
(iv) arson (IC 35-43-1-1) as a felony;
(v) a felony involving a weapon under IC 35-47 or IC 35-47.5;
(vi) a felony relating to controlled substances under IC 35-48-4; or
(vii) a felony that is substantially equivalent to a felony listed in items (i) through (vi) for which the conviction was entered in another state;
if the conviction did not occur within the past five (5) years; or
(C) had a juvenile adjudication for an act listed in

IC 31-27-4-13(a) that, if committed by an adult, would be a felony; and
(2) the person's commission of the offense, delinquent act, or act of abuse or neglect described in subdivision (1) is not relevant to the person's present ability to care for a child, and placing the child in another home is in the best interest of the child.
However, a court may not enter a dispositional decree placing a child in another home under section 1(3) or 6(b)(2)(D) of this chapter or awarding wardship to a person or facility under this subsection if a person with whom the child is or will be placed has been convicted of a felony listed in IC 31-27-4-13 that is not specifically excluded under subdivision (1)(B).
(e) In considering the placement under subsection (d), the court shall consider the following:
(1) The length of time since the person committed the offense, delinquent act, or act that resulted in the substantiated report of abuse or neglect.
(2) The severity of the offense, delinquent act, or abuse or neglect.
(3) Evidence of the person's rehabilitation, including the person's cooperation with a treatment plan, if applicable.
As added by P.L.70-2004, SEC.27. Amended by P.L.234-2005, SEC.187; P.L.145-2006, SEC.347; P.L.1-2007, SEC.209; P.L.146-2008, SEC.652; P.L.162-2011, SEC.55.

IC 31-37-19-7
Age restrictions for wardship; confinement in facilities housing persons charged with, imprisoned for, or incarcerated for crimes
Sec. 7. (a) With respect to a wardship awarded under section 6(b)(2)(A) of this chapter, a child may not be awarded to the department of correction, if the child:
(1) except as provided by subsection (b), is:
(A) less than twelve (12) years of age; or
(B) at least eighteen (18) years of age;
at the time of the dispositional decree; or
(2) was determined to be a delinquent child because the child violated IC 7.1-5-7.
(b) A wardship may be awarded to the department of correction if the child:
(1) is ten (10) or eleven (11) years of age; and
(2) is found to have committed an act that would have been murder if committed by an adult.
(c) The department of correction may not confine a delinquent child, except as provided in IC 11-10-2-10, at:
(1) an adult correctional facility; or
(2) a shelter care facility;
that houses persons charged with, imprisoned for, or incarcerated for crimes unless the child is restricted to an area of the facility where the child may have not more than haphazard or incidental sight or

sound contact with persons charged with, imprisoned for, or incarcerated for crimes.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-8
Continuous or intermittent confinement; substandard juvenile detention facilities
Sec. 8. (a) Confinement under section 6(b)(2)(B) of this chapter may be continuous or intermittent, including confinement at night or on weekends.
(b) A child may not be sent to a juvenile detention facility that fails to meet standards established by law.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-9
Confinement of delinquent child at least 13 but less than 16 years of age committing act that would be murder, kidnapping, rape, criminal deviate conduct, or robbery if committed by adult
Sec. 9. (a) This section applies if a child is a delinquent child under IC 31-37-1.
(b) After a juvenile court makes a determination under IC 11-8-8-5, the juvenile court may, in addition to an order under section 6 of this chapter, and if the child:
(1) is at least thirteen (13) years of age and less than sixteen (16) years of age; and
(2) committed an act that, if committed by an adult, would be:
(A) murder (IC 35-42-1-1);
(B) kidnapping (IC 35-42-3-2);
(C) rape (IC 35-42-4-1);
(D) criminal deviate conduct (IC 35-42-4-2); or
(E) robbery (IC 35-42-5-1) if the robbery was committed while armed with a deadly weapon or if the robbery resulted in bodily injury or serious bodily injury;
order wardship of the child to the department of correction for a fixed period that is not longer than the date the child becomes eighteen (18) years of age, subject to IC 11-10-2-10.
(c) Notwithstanding IC 11-10-2-5, the department of correction may not reduce the period ordered under this section (or IC 31-6-4-15.9(b)(8) before its repeal).
As added by P.L.1-1997, SEC.20. Amended by P.L.238-2001, SEC.17; P.L.140-2006, SEC.20 and P.L.173-2006, SEC.20.

IC 31-37-19-10
Confinement of delinquent child at least 14 years of age committing act that would be felony against person, Class A or Class B controlled substances felony, or burglary and two prior unrelated adjudications that would be felonies if committed by an adult
Sec. 10. (a) This section applies to a child who:
(1) is adjudicated a delinquent child for an act that if committed

by an adult would be:
(A) a felony against a person;
(B) a Class A or Class B felony that is a controlled substances offense under IC 35-48-4-1 through IC 35-48-4-5; or
(C) burglary as a Class A or Class B felony under IC 35-43-2-1;
(2) is at least fourteen (14) years of age at the time the child committed the act for which the child is being placed; and
(3) has two (2) unrelated prior adjudications of delinquency for acts that would be felonies if committed by an adult.
(b) A court may place the child in a facility authorized under this chapter for not more than two (2) years.
(c) Notwithstanding IC 11-10-2-5, the department of correction may not reduce the period ordered under this section (or IC 31-6-4-15.9(n) before its repeal).
As added by P.L.1-1997, SEC.20.

IC 31-37-19-11
Confinement imposed under departmental classification system; limitation
Sec. 11. If a child:
(1) is adjudicated a delinquent child for a delinquent act; and
(2) becomes a ward of the department of correction under this chapter (or IC 31-6-4-15.9 before its repeal);
the department of correction may not at any time during the child's confinement impose a departmental classification system on the child that would cause the child to be confined in a correctional facility for longer than the period of confinement under a departmental classification system that existed on the date that the child committed the delinquent act.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-12
HIV testing of delinquent child; reporting; notice to and counseling of victims
Sec. 12. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be:
(1) an offense relating to a criminal sexual act (as defined in IC 35-31.5-2-216) and the offense created an epidemiologically demonstrated risk of transmission of the human immunodeficiency virus (HIV); or
(2) an offense relating to controlled substances (as defined in IC 35-31.5-2-217) if the offense involved:
(A) the delivery by a person to another person; or
(B) the use by a person on another person;
of a contaminated sharp (as defined in IC 16-41-16-2) or other paraphernalia that creates an epidemiologically demonstrated risk of transmission of HIV by involving percutaneous contact. (b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the child to undergo a screening test for the human immunodeficiency virus (HIV).
(c) If the screening test indicates the presence of antibodies to HIV, the court shall order the child to undergo a confirmatory test.
(d) If the confirmatory test confirms the presence of the HIV antibodies, the court shall report the results to the state department of health.
(e) The state department of health shall do the following:
(1) Notify potentially affected victims of the offense relating to a criminal sexual act (as defined in IC 35-31.5-2-216) or offense relating to controlled substances (as defined in IC 35-31.5-2-217) of the HIV screening results.
(2) Provide counseling regarding HIV and a referral for appropriate health care to the victims.
As added by P.L.1-1997, SEC.20. Amended by P.L.125-2007, SEC.2; P.L.114-2012, SEC.52.

IC 31-37-19-13
Delinquent acts involving controlled or counterfeit substances or prescription drugs; invalidation of operator's license or permit
Sec. 13. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be:
(1) dealing in:
(A) a controlled substance (as defined in IC 35-48-1-9); or
(B) a counterfeit substance (as defined in IC 35-48-1-10);
(2) possessing:
(A) a controlled substance (as defined in IC 35-48-1-9); or
(B) a prescription drug (as defined in IC 35-48-1-25);
for which the child does not have a prescription; or
(3) conspiring to commit an act described in subdivision (1) or (2).
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles to invalidate the child's operator's license or permit for a period specified by the court of at least six (6) months but not more than one (1) year from the time the child would otherwise be eligible for a learner's permit.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-14
Delinquent acts involving controlled or counterfeit substances or prescription drugs; prior adjudication of act on or near school property; invalidation of operator's license or permit
Sec. 14. (a) This section applies if:
(1) a child has been previously determined to be a delinquent child under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal) due to the commission of a delinquent act described in section 13(a)(1), 13(a)(2), or 13(a)(3) of this chapter (or

IC 31-6-4-15.9(d)(1), IC 31-6-4-15.9(d)(2), or IC 31-6-4-15.9(d)(3) before its repeal); or
(2) the delinquent act described in section 13(a)(1), 13(a)(2), or 13(a)(3) of this chapter (or IC 31-6-4-15.9(d)(1), IC 31-6-4-15.9(d)(2), or IC 31-6-4-15.9(d)(3) before its repeal) was committed:
(A) on school property;
(B) within one thousand (1,000) feet of school property; or
(C) on a school bus.
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles to invalidate the child's operator's license for a period specified by the court of at least six (6) months but not more than two (2) years from the time the child would otherwise be eligible for a learner's permit.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-15
Delinquent acts involving controlled or counterfeit substances or prescription drugs; denial of learner's permit
Sec. 15. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be:
(1) dealing in:
(A) a controlled substance (as defined in IC 35-48-1-9); or
(B) a counterfeit substance (as defined in IC 35-48-1-10);
(2) possessing:
(A) a controlled substance (as defined in IC 35-48-1-9); or
(B) a prescription drug (as defined in IC 35-48-1-25);
for which the child does not have a prescription; or
(3) conspiring to commit an act described in subdivision (1) or (2).
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles not to issue the child a learner's permit for a period specified by the court of at least six (6) months but not more than one (1) year from the time the child would otherwise be eligible for a learner's permit.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-16
Delinquent acts involving controlled or counterfeit substances or prescription drugs; prior adjudication of act on or near school property; denial of learner's permit
Sec. 16. (a) This section applies if:
(1) a child has been previously determined to be a delinquent child under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal) due to the commission of a delinquent act described in section 15(a)(1), 15(a)(2), or 15(a)(3) of this chapter (or IC 31-6-4-15.9(e)(1), IC 31-6-4-15.9(e)(2), or

IC 31-6-4-15.9(e)(3) before its repeal); or
(2) the delinquent act described in section 15(a)(1), 15(a)(2), or 15(a)(3) of this chapter (or IC 31-6-4-15.9(e)(1), IC 31-6-4-15.9(e)(2), or IC 31-6-4-15.9(e)(3) before its repeal) was committed:
(A) on school property;
(B) within one thousand (1,000) feet of school property; or
(C) on a school bus.
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles not to issue the child a learner's permit for a period specified by the court of at least six (6) months but not more than two (2) years from the time the child would otherwise be eligible for a learner's permit.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-17
Delinquent acts involving criminal mischief or use of graffiti; suspension of operator's license or invalidation of learner's permit
Sec. 17. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be criminal mischief or institutional criminal mischief under IC 35-43-1-2 that involves the use of graffiti.
(b) The juvenile court may, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles to:
(1) suspend the child's operator's license; or
(2) invalidate the child's learner's permit;
for one (1) year beginning the date of the order.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-17.2
Fuel theft by delinquent child
Sec. 17.2. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be a theft or criminal conversion described in IC 35-43-4-8 (fuel theft).
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles to:
(1) suspend the child's driving privileges; or
(2) invalidate the child's driving privileges;
under IC 9-30-13-8 in the same manner as the bureau of motor vehicles is required to suspend the driving privileges of a person convicted of fuel theft.
As added by P.L.117-2001, SEC.5. Amended by P.L.125-2012, SEC.405.

IC 31-37-19-17.3
Suspension of child's driving privileges; reinstatement;

probationary privileges; termination
Sec. 17.3. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be an offense under IC 9-30-5.
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, recommend the suspension of the child's driving privileges as provided in IC 9-30-5. If a court recommends suspension of a child's driving privileges under this section, the bureau of motor vehicles shall comply with the recommendation of suspension as provided in IC 9-30-6-12.
(c) If a court recommends suspension of a child's driving privileges under this section, the court may order the bureau of motor vehicles to reinstate the child's driving privileges as provided in IC 9-30-6-11.
(d) If a juvenile court orders the bureau of motor vehicles to reinstate a child's driving privileges under subsection (c), the bureau shall comply with the order. Unless the order for reinstatement is issued as provided under IC 9-30-6-11(a)(2) because of a violation of the speedy trial provisions applicable to the juvenile court, the bureau shall also do the following:
(1) Remove any record of the suspension from the bureau's record keeping system.
(2) Reinstate the privileges without cost to the person.
(e) If:
(1) a juvenile court recommends suspension of a child's driving privileges under this section; and
(2) the child did not refuse to submit to a chemical test offered as provided under IC 9-30-6-2 during the investigation of the delinquent act that would be an offense under IC 9-30-5 if committed by an adult;
the juvenile court may stay the execution of the suspension of the child's driving privileges and grant the child probationary driving privileges for one hundred eighty (180) days.
(f) If a juvenile court orders a suspension under this section and the child did not refuse to submit to a chemical test offered under IC 9-30-6-2 during the investigation of the delinquent act that would have been an offense under IC 9-30-5 if committed by an adult, the juvenile court may grant the child probationary driving privileges for one hundred eighty (180) days in conformity with the procedures in IC 9-30-5-12. The standards and procedures in IC 9-30-5-11 and IC 9-30-5-13 apply to an action under this subsection.
(g) A child whose driving privileges are suspended under this section is entitled to credit for any days during which the license was suspended under IC 31-37-5-7, if the child did not refuse to submit to a chemical test offered as provided under IC 9-30-6-2 during the investigation of the delinquent act that would be an offense under IC 9-30-5 if committed by an adult.
(h) A period of suspension of driving privileges imposed under this section must be consecutive to any period of suspension imposed under IC 31-37-5-7. However, if the juvenile court finds in the

sentencing order that it is in the best interest of society, the juvenile court may terminate all or any part of the remaining suspension under IC 31-37-5-7.
(i) The bureau of motor vehicles may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.32-2000, SEC.22.

IC 31-37-19-17.4
Court may order a delinquent child to receive counseling
Sec. 17.4. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be an offense relating to a criminal sexual act (as defined in IC 35-31.5-2-216).
(b) The juvenile court may, in addition to any other order or decree the court makes under this chapter, order:
(1) the child; and
(2) the child's parent or guardian;
to receive psychological counseling as directed by the court, subject to the applicable provisions of IC 31-37-17-1.4 and IC 31-37-18-9.
As added by P.L.70-2004, SEC.28. Amended by P.L.125-2007, SEC.3; P.L.146-2008, SEC.653; P.L.114-2012, SEC.53.

IC 31-37-19-18
Surrendering and forwarding driver's licenses or permits
Sec. 18. If the court orders invalidation or denial of issuance of driving privileges as described in IC 31-37-5-7 or section 4, 13, 14, 15, 16, 17, or 17.3 of this chapter (or IC 31-6-4-15.9(c), IC 31-6-4-15.9(d), IC 31-6-4-15.9(e), or IC 31-6-4-15.9(f) before the repeal of IC 31-6-4-15.9):
(1) the bureau of motor vehicles shall comply with the order for invalidation or denial of issuance; and
(2) the child shall surrender to the court all driver's licenses or permits of the child and the court shall immediately forward the licenses or permits to the bureau of motor vehicles.
If a juvenile court recommends suspension of driving privileges under section 17.3 of this chapter, IC 9-30-6-12(b), IC 9-30-6-12(c), IC 9-30-6-12(d), and IC 9-30-6-12(e) apply to the child's driving privileges.
As added by P.L.1-1997, SEC.20. Amended by P.L.32-2000, SEC.23; P.L.109-2011, SEC.39; P.L.125-2012, SEC.406.

IC 31-37-19-19
Period of invalidation or denial of license or permit; maximum; order to allow receipt of license or permit before completion of period
Sec. 19. The juvenile court may:
(1) enter an order for the maximum period of invalidation or denial of issuance under sections 13, 14, 15, and 16 of this chapter; and
(2) following a determination that the child has committed no

further delinquent acts, enter an order to allow the child to receive a license or permit before the period of invalidation or denial is completed.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-20
Restitution or removal of graffiti; rescission of order suspending or invalidating operator's license or learner's permit
Sec. 20. (a) This section applies if the juvenile court has entered an order for suspension or invalidation of an operator's license or a learner's permit under section 17 of this chapter (or IC 31-6-4-15.9(f) before its repeal).
(b) Following a determination by the juvenile court that the child has removed or painted over the graffiti or has made other suitable restitution, the court may:
(1) rescind the order for suspension or invalidation; and
(2) allow the child to receive a license or permit before the period of suspension or invalidation ends.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-21
Juvenile detention facility confining child for more than 30 days; criteria
Sec. 21. As part of a dispositional decree, a child may only be confined in a juvenile detention facility for more than thirty (30) days if the facility meets the following criteria:
(1) The facility provides to delinquent children a program that includes recreation, education, counseling, and health care.
(2) The program provides services and treatment to:
(A) meet the individual needs of the delinquent child;
(B) involve the delinquent child's family if possible; and
(C) provide transitional services for delinquent children returning to community placement.
(3) The program must be administered and operated by staff who are qualified through education and training to provide rehabilitation and treatment.
(4) The juvenile detention facility must meet the state standards and licensing requirements established by 210 IAC 6.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-22
Dispositional decree containing a no contact order for child needing care, treatment, or rehabilitation; protective order depository; confidential form
Sec. 22. If a court issues a dispositional decree that includes a no contact order under section 6(b)(2)(G) of this chapter:
(1) the clerk of the court shall comply with IC 5-2-9; and
(2) the petitioner shall file a confidential form prescribed or approved by the division of state court administration with the clerk. As added by P.L.1-1997, SEC.20. Amended by P.L.133-2002, SEC.37.

IC 31-37-19-23
Placement in facility located outside child's county of residence
Sec. 23. A court may not place a child who is a delinquent child under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal) in:
(1) a community based correctional facility for children;
(2) a juvenile detention facility;
(3) a secure facility;
(4) a secure private facility; or
(5) a shelter care facility;
that is located outside the child's county of residence unless placement of the child in a comparable facility with adequate services located in the child's county of residence is unavailable or the child's county of residence does not have an appropriate comparable facility with adequate services.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-24
Order for participation by parent, guardian, or custodian in program of care, treatment, or rehabilitation for child
Sec. 24. If the juvenile court determines that a parent, guardian, or custodian should participate in a program of care, treatment, or rehabilitation for the child, the court may order the parent, guardian, or custodian to:
(1) obtain assistance in fulfilling the obligations as a parent, guardian, or custodian;
(2) provide specified care, treatment, or supervision for the child;
(3) work with a person providing care, treatment, or rehabilitation for the child; and
(4) participate in a program operated by or through the department of correction.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-25
Decree limiting contact with child; copies to parties and law enforcement agencies
Sec. 25. (a) The clerk of the court that enters a dispositional decree under this article that requires a person to refrain from direct or indirect contact with a child shall provide a copy of the decree to the following:
(1) Each party.
(2) The sheriff.
(3) The law enforcement agency of the municipality, if any, in which the child resides.
(b) Each sheriff and law enforcement agency that receives a decree under subsection (a) shall maintain a copy of the decree in the depository established by IC 5-2-9. The decree may be removed from

the depository after the later of the following occurs:
(1) The lapse of one (1) year after the decree is entered.
(2) The date specified in the decree if any.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-26
Determination and reporting of legal settlement
Sec. 26. (a) This section applies if a juvenile court:
(1) places a child;
(2) changes the placement of a child; or
(3) reviews the implementation of a decree under IC 31-37-20 (or IC 31-6-4-19 before its repeal) of a child placed;
in a state licensed private or public health care facility, child care facility, foster family home, or the home of a relative or other unlicensed caretaker.
(b) The juvenile court shall do the following:
(1) Make findings of fact concerning the legal settlement of the child.
(2) Apply IC 20-26-11-2(1) through IC 20-26-11-2(8) to determine where the child has legal settlement.
(3) Include the findings of fact required by this section in the:
(A) dispositional order;
(B) modification order; or
(C) other decree;
making or changing the placement of the child.
(c) The juvenile court may determine that the legal settlement of the child is in the school corporation in which the child will attend school under IC 20-26-11-8(d).
(d) The juvenile court shall comply with the reporting requirements under IC 20-26-11-9 concerning the legal settlement of the child.
(e) The juvenile court may place a child in a public school, regardless of whether the public school has a waiting list for admissions, if the court determines that the school's program meets the child's educational needs and the school agrees to the placement. A placement under this subsection does not affect the legal settlement of the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.211; P.L.13-2006, SEC.6; P.L.159-2007, SEC.6; P.L.65-2012, SEC.7; P.L.160-2012, SEC.58.

IC 31-37-19-27
Emancipation of child
Sec. 27. (a) The juvenile court may emancipate a child under section 1(5) or 5(b)(5) of this chapter if the court finds that the child:
(1) wishes to be free from parental control and protection and no longer needs that control and protection;
(2) has sufficient money for the child's own support;
(3) understands the consequences of being free from parental control and protection; and (4) has an acceptable plan for independent living.
(b) Whenever the juvenile court partially or completely emancipates the child, the court shall specify the terms of the emancipation, which may include the following:
(1) Suspension of the parent's or guardian's duty to support the child. In this case the judgment of emancipation supersedes the support order of a court.
(2) Suspension of:
(A) the parent's or guardian's right to the control or custody of the child; and
(B) the parent's right to the child's earnings.
(3) Empowering the child to consent to marriage.
(4) Empowering the child to consent to military enlistment.
(5) Empowering the child to consent to:
(A) medical;
(B) psychological;
(C) psychiatric;
(D) educational; or
(E) social;
services.
(6) Empowering the child to contract.
(7) Empowering the child to own property.
(c) An emancipated child remains subject to:
(1) IC 20-33-2 concerning compulsory school attendance; and
(2) the continuing jurisdiction of the court.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.212.

IC 31-37-19-28
Copy of dispositional decree of a Medicaid recipient child by court to division of family resources
Sec. 28. (a) This section applies if a predispositional report indicates that a child receives Medicaid and a court places the child in:
(1) a juvenile detention facility; or
(2) a secure facility, not including a facility licensed as a child caring institution under IC 31-27.
(b) The court shall immediately provide a copy of the dispositional decree to the division of family resources.
As added by P.L.114-2009, SEC.3.



CHAPTER 20. REVIEW OF DISPOSITIONAL DECREES; FORMAL REVIEW HEARINGS

IC 31-37-20-2
Periodic review of case
Sec. 2. (a) The court shall hold a formal hearing:
(1) every twelve (12) months after:
(A) the date of the original dispositional decree; or
(B) a delinquent child was removed from the child's parent, guardian, or custodian;
whichever occurs first; or
(2) more often if ordered by the juvenile court.
(b) The court shall determine whether the dispositional decree should be modified and whether the present placement is in the best interest of the child. The court, in making the court's determination, may consider the following:
(1) The services that have been provided or offered to a parent, guardian, or custodian to facilitate a reunion.
(2) The extent to which the parent, guardian, or custodian has enhanced the ability to fulfill parental obligations.
(3) The extent to which the parent, guardian, or custodian has visited the child, including the reasons for infrequent visitation.
(4) The extent to which the parent, guardian, or custodian has cooperated with the probation department.
(5) The child's recovery from any injuries suffered before removal.
(6) Whether additional services are required for the child or the child's parent, guardian, or custodian and, if so, the nature of the services.
(7) The extent to which the child has been rehabilitated.
(c) A review of the dispositional decree will be held at least once every six (6) months, or more often, if ordered by the court. At the review, the court shall determine whether or not the probation department has made reasonable efforts to finalize a permanency plan for the child, if required under IC 31-37-19-1.5.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.349; P.L.146-2008, SEC.655.
IC 31-37-20-3
Formal hearing on continued jurisdiction; periodic jurisdiction review; referral to permanency roundtable
Sec. 3. (a) The court shall hold a formal hearing on the question of continued jurisdiction:
(1) every eighteen (18) months after:
(A) the date of the original dispositional decree; or
(B) a delinquent child was removed from the child's parent, guardian, or custodian;
whichever comes first; or
(2) more often if ordered by the juvenile court.
(b) The state must show that jurisdiction should continue by proving that the objectives of the dispositional decree have not been accomplished and that a continuation of the decree with or without modifications has a probability of success.
(c) If the state does not sustain the state's burden for continued jurisdiction, the court may:
(1) authorize a petition for termination of the parent-child relationship; or
(2) discharge the child or the child's parent, guardian, or custodian.
(d) A jurisdictional review of the dispositional decree, including a review of the child's permanency plan, if required under IC 31-37-19-1.5, shall be held at least once every twelve (12) months.
(e) The department shall refer a child's permanency plan to a permanency roundtable before a jurisdictional review under subsection (d). The permanency roundtable may make recommendations regarding a permanency plan, and the recommendations must be included in a report under section 4 of this chapter.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.656; P.L.48-2012, SEC.73.

IC 31-37-20-4
Progress report required for case review or continued jurisdiction
Sec. 4. Before a hearing under section 2 or 3 of this chapter, the probation department shall prepare a report in accordance with IC 31-37-21 on the progress made in implementing the dispositional decree. A report under this section shall also include recommendations from the permanency roundtable under section 3 of this chapter.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.350; P.L.146-2008, SEC.657; P.L.48-2012, SEC.74.

IC 31-37-20-4.5
Notice of hearing; opportunity to be heard
Sec. 4.5. (a) At least ten (10) days before a hearing under section 2 or 3 of this chapter, the probation department shall send notice of the hearing to each of the following: (1) The child's parent, guardian, or custodian.
(2) An attorney who has entered an appearance on behalf of the child's parent, guardian, or custodian.
(3) The child or an attorney who has entered an appearance on behalf of the child.
(4) A prospective adoptive parent named in a petition for adoption of the child filed under IC 31-19-2 if:
(A) each consent to adoption of the child that is required under IC 31-19-9-1 has been executed in the form and manner required by IC 31-19-9 and filed with the local office;
(B) the court having jurisdiction in the adoption case has determined under any applicable provision of IC 31-19-9 that consent to adoption is not required from a parent, guardian, or custodian; or
(C) a petition to terminate the parent-child relationship between the child and any parent who has not executed a written consent to adoption under IC 31-19-9-2 has been filed under IC 31-35 and is pending.
(5) Any other person who:
(A) the probation department has knowledge is currently providing care for the child; and
(B) is not required to be licensed under IC 12-17.2 or IC 31-27 to provide care for the child.
(6) Any other suitable relative or person whom the probation department knows has had a significant or caretaking relationship to the child.
(b) The court shall provide to a person described in subsection (a) an opportunity to be heard and to make any recommendations to the court in a hearing under section 2 or 3 of this chapter. The right to be heard and to make recommendations under this subsection includes:
(1) the right of a person described in subsection (a) to submit a written statement to the court that, if served upon all parties to the delinquency proceeding and the persons described in subsection (a), may be made a part of the court record; and
(2) the right to present oral testimony to the court and cross-examine any of the witnesses at the hearing.
(c) This section does not exempt the probation department from sending a notice of the review to each party to the delinquency proceeding.
(d) The court shall continue the hearing if, at the time set for the hearing, the probation department has not provided the court with a signed verification that any person required to be notified under this section has been notified in the manner stated in the verification, unless the person appears for the hearing.
As added by P.L.138-2007, SEC.86. Amended by P.L.128-2012, SEC.175.

IC 31-37-20-5
Review of foster care placements; disclosure of confidential report

or document
Sec. 5. (a) The juvenile court may assign cases to a foster care review board established by the court to assist the court in reviewing foster care placements. The board shall:
(1) review a foster care placement at the juvenile court's request; and
(2) file a report, including findings and recommendations, with the court.
(b) If the juvenile court believes the contents of a confidential report or document would benefit the review board, the court may provide the review board with an order authorizing disclosure of the document to the review board. The review board may not disclose the contents of a confidential report or document to a person who is not allowed disclosure by the court or by statute.
As added by P.L.1-1997, SEC.20.

IC 31-37-20-6
Review of child's legal settlement
Sec. 6. (a) This section applies if a juvenile court reviews the implementation of a decree under this chapter (or IC 31-6-4-19 before its repeal) or any other law concerning a child placed in a state licensed private or public health care facility, child care facility, or foster family home.
(b) The juvenile court shall review the court's findings under IC 31-37-19-26 (or IC 31-6-4-18.5(b) before its repeal) and determine whether circumstances have changed the legal settlement of the child.
(c) If the child's legal settlement has changed, the court shall issue an order that modifies the court's findings of fact concerning the legal settlement of the child.
(d) If the court has not previously made findings of fact concerning legal settlement as provided in IC 31-37-19-26 the court shall make the appropriate findings in the court's order entered under this chapter.
(e) The juvenile court shall comply with the reporting requirements under IC 20-26-11-9 concerning the legal settlement of the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.213.

IC 31-37-20-7
Discharge of child
Sec. 7. When the juvenile court finds that the objectives of the dispositional decree have been met, the court shall discharge the child and the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20.



CHAPTER 21. REPORTS REQUIRED FOR REVIEWING DISPOSITIONAL DECREES

IC 31-37-21-2
Provision of copies of reports and factual summaries of reports
Sec. 2. (a) Except as provided by subsection (b), a report prepared by the state:
(1) for the juvenile court's review of the court's dispositional decree; or
(2) for use at a periodic case review or hearing under IC 31-37-20-2 or IC 31-37-20-3;
shall be made available to the child, and the child's parent, foster parent, guardian, guardian ad litem, custodian, court appointed special advocate, or any other person who is entitled to receive notice under IC 31-37-20-4.5 within a reasonable time after the report's presentation to the court or before the hearing.
(b) If the court determines on the record that the report contains information that should not be released to any person who is entitled to receive a report under subsection (a), the court is not required to make the report available to the person as required under subsection (a). However, the court shall provide a copy of the report to the following:
(1) Each attorney or a guardian ad litem representing the child.
(2) Each attorney representing the child's parent, guardian, or custodian.
(3) A court appointed special advocate.
(c) The court may also provide a factual summary of the report to the child or the child's parent, foster parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2006, SEC.58; P.L.138-2007, SEC.87.
IC 31-37-21-3
Admissibility of reports; opportunity to controvert report
Sec. 3. (a) Any report may be admitted into evidence to the extent that the report contains evidence of probative value even if the evidence would otherwise be excluded.
(b) If a report contains information that should not be released to the child or the child's parent, guardian, custodian, or any other person who is entitled to receive a report under section 2 of this chapter, a factual summary of the report may be admitted.
(c) The following shall be given a fair opportunity to controvert any part of the report admitted into evidence:
(1) The child.
(2) The child's parent, guardian, or custodian.
(3) The person representing the interests of the state.
(4) Any other person who is entitled to receive a report under section 2 of this chapter/
As added by P.L.1-1997, SEC.20. Amended by P.L.138-2007, SEC.88.



CHAPTER 22. MODIFICATION OF DISPOSITIONAL DECREES

IC 31-37-22-2
Award of guardianship of child to department of correction
Sec. 2. If a child has been in the custody of the department of correction under the juvenile court's original dispositional decree, the juvenile court may not award guardianship of the child back to the department unless the juvenile court holds a hearing and finds that the child violated a modified dispositional decree.
As added by P.L.1-1997, SEC.20.

IC 31-37-22-3
Notice and hearing requirements; temporary order for emergency change in child's residence
Sec. 3. (a) If the motion requests an emergency change in the child's residence, the juvenile court may issue a temporary order. However, the probation officer shall then give notice to the persons affected and the juvenile court shall hold a hearing on the question if requested.
(b) If the motion requests any other modification, the probation officer shall give notice to the persons affected and the juvenile court shall hold a hearing on the question.
(c) The procedures specified in IC 31-37-17-1.4 and IC 31-37-18-9 apply to any modification of a dispositional decree under this chapter that requires or would require payment by the department, under IC 31-40-1, for any of the costs of programs, placements, or services for or on behalf of the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.660.

IC 31-37-22-4
Notification of report; notice Sec. 4. If a hearing is required, IC 31-37-17 governs the preparation and use of a modification report. The report shall be prepared if the state or any person other than the child or the child's parent, guardian, guardian ad litem, or custodian is requesting the modification. Notice of any hearing under this chapter shall be given in accordance with IC 31-37-18-1.3.
As added by P.L.1-1997, SEC.20. Amended by P.L.138-2007, SEC.89.

IC 31-37-22-4.5
Placement of delinquent child in out-of-home residence or facility; case plan
Sec. 4.5. (a) This section applies to a delinquent child if the child is placed in an out-of-home residence or facility that is not a secure detention facility.
(b) The probation department, after negotiating with the child's parent, guardian, or custodian, shall complete the child's case plan not later than sixty (60) days after the date of the child's first placement that the probation department requests to be paid for by the department.
(c) A copy of the completed case plan shall be sent to the department, to the child's parent, guardian, or custodian, and to an agency having the legal responsibility or authorization to care for, treat, or supervise the child not later than ten (10) days after the plan's completion.
(d) A child's case plan must be in a form prescribed by the department that meets the specifications set by 45 CFR 1356.21, as amended. The case plan must include a description and discussion of the following:
(1) A permanency plan for the child and an estimated date for achieving the goal of the plan.
(2) The appropriate placement for the child based on the child's special needs and best interests.
(3) The least restrictive family like setting that is close to the home of the child's parent, custodian, or guardian if out-of-home placement is implemented or recommended, including consideration of possible placement with any suitable and willing relative caretaker, before considering other out-of-home placements for the child.
(4) Family services recommended for the child, parent, guardian, or custodian.
(5) Efforts already made to provide family services to the child, parent, guardian, or custodian.
(6) Efforts that will be made to provide family services that are ordered by the court.
(7) A plan for ensuring the educational stability of the child while in foster care that includes assurances that the:
(A) placement of the child in foster care considers the appropriateness of the current educational setting of the child and the proximity to the school where the child

presently is enrolled; and
(B) department has coordinated with local educational agencies to ensure:
(i) the child remains in the school where the child is enrolled at the time of removal; or
(ii) immediate and appropriate enrollment of the child in a different school, including arrangements for the transfer of the child's school records to the new school, if remaining in the same school is not in the best interests of the child.
(e) The probation department and each caretaker of a child shall cooperate in the development of the case plan for the child. The probation department shall discuss with at least one (1) foster parent or other caretaker of a child the role of the substitute caretaker or facility regarding the following:
(1) Rehabilitation of the child and the child's parents, guardians, and custodians.
(2) Visitation arrangements.
(3) Services required to meet the special needs of the child.
(f) The case plan must be reviewed and updated by the probation department at least once every one hundred eighty (180) days.
As added by P.L.131-2009, SEC.72.

IC 31-37-22-5
Placement of child in public or private facility for children
Sec. 5. If:
(1) a child is placed in a shelter care facility or other place of residence as part of a court order with respect to a delinquent act under IC 31-37-2-2;
(2) the child received a written warning of the consequences of a violation of the placement at the hearing during which the placement was ordered;
(3) the issuance of the warning was reflected in the records of the hearing;
(4) the child is not held in a juvenile detention facility for more than twenty-four (24) hours, excluding Saturdays, Sundays, and legal holidays, before the hearing at which it is determined that the child violated that part of the order concerning the child's placement in a shelter care facility or other place of residence; and
(5) the child's mental and physical condition may be endangered if the child is not placed in a secure facility;
the juvenile court may modify its disposition order with respect to the delinquent act and place the child in a public or private facility for children under section 7 of this chapter.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2008, SEC.661.

IC 31-37-22-6
Placement of child for noncompliance concerning compulsory

school attendance
Sec. 6. If:
(1) a child fails to comply with IC 20-33-2 concerning compulsory school attendance as part of a court order with respect to a delinquent act under IC 31-37-2-3 (or IC 31-6-4-1(a)(3) before its repeal);
(2) the child received a written warning of the consequences of a violation of the court order;
(3) the issuance of the warning was reflected in the records of the hearing;
(4) the child is not held in a juvenile detention facility for more than twenty-four (24) hours, excluding Saturdays, Sundays, and legal holidays, before the hearing at which it is determined that the child violated that part of the order concerning the child's school attendance; and
(5) the child's mental and physical condition may be endangered if the child is not placed in a secure facility;
the juvenile court may modify its disposition order with respect to the delinquent act and place the child in a public or private facility for children under section 7 of this chapter.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.214.

IC 31-37-22-7
Alternative facilities for placement
Sec. 7. (a) If the juvenile court modifies its disposition order under section 5 or 6 of this chapter, the court may order the child placed under one (1) of the following alternatives:
(1) In a nonlocal secure private facility licensed under the laws of any state. Placement under this alternative includes authorization to control and discipline the child.
(2) In a local secure private facility licensed under Indiana law. Placement under this alternative includes authorization to control and discipline the child.
(3) In a local secure public facility.
(4) In a local alternative facility approved by the juvenile court.
(5) As a ward of the department of correction for housing in any correctional facility for children. Wardship under this alternative does not include the right to consent to the child's adoption. However, without a determination of unavailable housing by the department of correction, a child found to be subject to section 5 or 6 of this chapter and placed in a secure facility of the department of correction may not be housed with any child found to be delinquent under any other provision of this article.
(b) If the juvenile court places a child under subsection (a)(3) or (a)(4):
(1) the length of the placement may not exceed thirty (30) days; and
(2) the juvenile court shall order specific treatment of the child designated to eliminate the child's disobedience of the court's

order of placement.
(c) The juvenile court shall retain jurisdiction over any placement under this section (or IC 31-6-7-16(d) before its repeal) and shall review each placement every three (3) months to determine whether placement in a secure facility remains appropriate.
As added by P.L.1-1997, SEC.20.

IC 31-37-22-8
Description by local alternative facility seeking court approval
Sec. 8. A local alternative facility seeking the approval of the juvenile court shall provide the court with a description of the following:
(1) The facility's location and facilities.
(2) The facility's staff, including personnel qualifications.
(3) The maximum number of children who may be housed in the facility, including a ratio of staff to children when the facility is at maximum capacity.
(4) Funding sources.
(5) Programs that will be provided for children who are housed in the facility.
As added by P.L.1-1997, SEC.20.

IC 31-37-22-9
Copy of modified dispositional order for former Medicaid child recipient by court to division of family resources
Sec. 9. If:
(1) a juvenile court modifies its disposition order under this chapter;
(2) the child named in the order received Medicaid before disposition as indicated by the predispositional report; and
(3) the juvenile court previously placed or intends to place the child in:
(A) a juvenile detention facility; or
(B) a secure facility, not including a facility licensed as a child caring institution under IC 31-27;
the court shall immediately provide a copy of the modified dispositional decree to the division of family resources.
As added by P.L.114-2009, SEC.4.



CHAPTER 23. INTERSTATE COMPACT ON JUVENILES

of abode is maintained.
ARTICLE 4.Return of Runaways
(a) That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of such parent, guardian, person or agency may petition the appropriate court in the demanding state for the issuance of a requisition for his return. The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenile's custody, the circumstances of his running away, his location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering his own welfare or the welfare of others and is not an emancipated minor. The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two (2) certified copies of the document or documents on which the petitioner's entitlement to the juvenile's custody is based, such as birth certificates, letters of guardianship, or custody decrees. Such further affidavits and other documents as may be deemed proper may be submitted with such petition. The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not he is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel his return to the state. If the judge determines, either with or without a hearing, that the juvenile should be returned, he shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located a written requisition for the return of such juvenile. Such requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to his legal custody, and that it is in the best interest and for the protection of such juvenile that he be returned. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when such juvenile runs away, the court may issue a requisition for the return of such juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One (1) copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of such court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No

juvenile detained upon such order shall be delivered over to the officer whom the court demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of a court in the state, who shall inform him of the demand made for his return, and who may appoint counsel or guardian ad litem for him. If the judge of such court shall find that the requisition is in order, he shall deliver such juvenile over to the officer whom the court demanding him shall have appointed to receive him. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.
Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of a parent, guardian, person or agency entitled to his legal custody, such juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counsel or guardian ad litem for such juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for his own protection and welfare, for such a time not exceeding ninety (90) days as will enable his return to another state party to this compact pursuant to a requisition for his return from a court of this state. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein he is found any criminal charge, or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport such juvenile through any and all states party to this compact, without interference. Upon his return to the state from which he ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.
(b) That the state to which a juvenile is returned under this article shall be responsible for payment of the transportation costs of such return.
(c) That "juvenile" as used in this article means any person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to the legal custody of such minor.
ARTICLE 5.Return of Escapees and Absconders
(a) That the appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody he has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of such delinquent juvenile. Such requisition shall state the

name and age of the delinquent juvenile, the particulars of his adjudication as a delinquent juvenile, the circumstances of the breach of the terms of his probation or parole or of his escape from an institution or agency vested with his legal custody or supervision, and the location of such delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two (2) certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned. Such further affidavits and other documents as may be deemed proper may be submitted with such requisition. One (1) copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such delinquent juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No delinquent juvenile detained upon such order shall be delivered over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of an appropriate court in the state, who shall inform him of the demand made for his return and who may appoint counsel or guardian ad litem for him. If the judge of such court shall find that the requisition is in order, he shall deliver such delinquent juvenile over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.
Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, such person may be taken into custody in any other state party to this compact without a requisition. But in such event, he must be taken forthwith before a judge of the appropriate court, who may appoint counsel or guardian ad litem for such person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for such a time, not exceeding ninety (90) days, as will enable his detention under a detention order issued on a requisition pursuant to this article. If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution or agency vested with his legal custody or supervision, there is pending in the state wherein he is detained any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal

offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport such delinquent juvenile through any and all states party to this compact, without interference. Upon his return to the state from which he escaped or absconded, the delinquent juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.
(b) That the state to which a delinquent juvenile is returned under this article shall be responsible for the payment of the transportation costs of such return.
ARTICLE 6.Voluntary Return Procedure
That any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, and any juvenile who has run away from any state party to this compact, who is taken into custody without a requisition in another state party to this compact under the provisions of Article 4(a) or of Article 5(a), may consent to his immediate return to the state from which he absconded, escaped or ran away. Such consent shall be given by the juvenile or delinquent juvenile and his counsel or guardian ad litem, if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and his counsel or guardian ad litem, if any, consent to his return to the demanding state. Before such consent shall be executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of his rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver him to the duly accredited officer or officers of the state demanding his return, and shall cause to be delivered to such officer or officers a copy of the consent. The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned, order him to return unaccompanied to such state and shall provide him with a copy of such court order; in such event a copy of the consent shall be forwarded to the compact administrator of the state to which said juvenile or delinquent juvenile is ordered to return.
ARTICLE 7.Cooperative Supervision of Probationers and Parolees
(a) That the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state") may permit any delinquent juvenile within such state, placed on probation or parole, to reside in any other state party to this compact (herein called "receiving state") while on probation or

parole, and the receiving state shall accept such delinquent juvenile, if the parent, guardian or person entitled to the legal custody of such delinquent juvenile is residing or undertakes to reside within the receiving state. Before granting such permission, opportunity shall be given to the receiving state to make such investigations as it deems necessary. The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this compact. A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.
(b) That each receiving state will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.
(c) That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning such a delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any such delinquent juvenile on probation or parole. For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against him within the receiving state any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for any act committed in such state or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this compact, without interference.
(d) That the sending state shall be responsible under this article for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state.
ARTICLE 8.Responsibility for Costs
(a) That the provisions of Articles 4(b), 5(b), and 7(d) of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its

subdivisions, as to the payment of costs, or responsibilities therefor.
(b) That nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to Articles 4(b), 5(b) or 7(d) of this compact.
ARTICLE 9.Detention Practices
That, to every extent possible, it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons.
ARTICLE 10.Supplementary Agreements
That the duly constituted administrative authorities of a state party to this compact may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that such agreements will improve the facilities or programs available for such care, treatment and rehabilitation located within any state entering into such supplementary agreement. Such supplementary agreements shall (1) provide the rates to be paid for the care, treatment and custody of such delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished; (2) provide that the delinquent juvenile shall be given a court hearing prior to his being sent to another state for care, treatment and custody; (3) provide that the state receiving such a delinquent juvenile in one (1) of its institutions shall act solely as agent for the state sending such delinquent juvenile; (4) provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state; (5) provide for reasonable inspection of such institutions by the sending state; (6) provide that the consent of the parent, guardian, person or agency entitled to the legal custody of said delinquent juvenile shall be secured prior to his being sent to another state; and (7) make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the cooperating states.
ARTICLE 11.Acceptance of Federal and Other Aid
That any state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.
ARTICLE 12.Compact Administrators
That the governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.
ARTICLE 13.Execution of Compact That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within such state, the form or execution to be in accordance with the laws of the executing state.
ARTICLE 14.Renunciation
That this compact shall continue in force and remain binding upon each executing state until renounced by it. Renunciation of this compact shall be by the same authority which executed it, by sending six (6) months' notice in writing of its intention to withdraw from the compact to the other states party hereto. The duties and obligations of a renouncing state under Article 7 hereof shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under Article 10 hereof shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the six (6) months' renunciation notice of the present article.
ARTICLE 15.Severability
That the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.
AMENDMENT 1.Runaways
That this article shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.
For the purposes of this article, "child," as used herein, means any minor within the jurisdictional age limits of any court in the home state.
When any child is brought before a court of a state of which such child is not a resident, and such state is willing to permit such child's return to the home state of such child, such home state, upon being so advised by the state in which such proceeding is pending, shall immediately institute proceedings to determine the residence and jurisdictional facts as to such child in such home state, and upon finding that such child is in fact a resident of said state and subject to the jurisdiction of the court thereof, shall within five (5) days authorize the return of such child to the home state, and to the parent or custodial agency legally authorized to accept such custody in such home state, and at the expense of such home state, to be paid from such funds as such home state may procure, designate, or provide, prompt action being of the essence. AMENDMENT 2.Rendition
(a) This amendment shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.
(b) All provisions and procedures of Articles 5 and 6 of the Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile charged with being a delinquent by reason of violating any criminal law shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in such case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition. The requisition described in Article 5 of the compact shall be forwarded by the judge of the court in which the petition has been filed.
AMENDMENT 3.Out-of-State Confinement
(a) Whenever the duly constituted judicial or administrative authorities in a sending state shall determine that confinement of a probationer or reconfinement of a parolee is necessary or desirable, said officials may direct that the confinement or reconfinement be in an appropriate institution for delinquent juveniles within the territory of the receiving state, such receiving state to act in that regard solely as agent for the sending state.
(b) Escapees and absconders who would otherwise be returned pursuant to Article 5 of the compact may be confined or reconfined in the receiving state pursuant to this amendment. In any such case the information and allegations required to be made and furnished in a requisition pursuant to such article shall be made and furnished, but in place of the demand pursuant to Article 5, the sending state shall request confinement or reconfinement in the receiving state. Whenever applicable, detention orders as provided in Article 5 may be employed pursuant to this paragraph preliminary to disposition of the escapee or absconder.
(c) The confinement or reconfinement of a parolee, probationer, escapee, or absconder pursuant to this amendment shall require the concurrence of the appropriate judicial or administrative authorities of the receiving state.
(d) As used in this amendment: (1) "sending state" means sending state as that term is used in Article 7 of the compact or the state from which a delinquent juvenile has escaped or absconded within the meaning of Article 5 of the compact; (2) "receiving state" means any state, other than the sending state, in which a parolee, probationer, escapee, or absconder may be found, provided that said state is a party to this amendment.
(e) Every state which adopts this amendment shall designate at least one (1) of its institutions for delinquent juveniles as a "Compact Institution" and shall confine persons therein as provided in paragraph (a) hereof unless the sending and receiving state in

question shall make specific contractual arrangements to the contrary. All states party to this amendment shall have access to "Compact Institutions" at all reasonable hours for the purpose of inspecting the facilities thereof and for the purpose of visiting such of said state's delinquents as may be confined in the institution.
(f) Persons confined in "Compact Institutions" pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed from said "Compact Institution" for transfer to an appropriate institution within the sending state, for return to probation or parole, for discharge, or for any purpose permitted by the laws of the sending state.
(g) All persons who may be confined in a "Compact Institution" pursuant to the provisions of this amendment shall be treated in a reasonable and humane manner. The fact of confinement or reconfinement in a receiving state shall not deprive any person so confined or reconfined of any rights which said person would have had if confined or reconfined in an appropriate institution of the sending state; nor shall any agreement to submit to confinement or reconfinement pursuant to the terms of this amendment be construed as a waiver of any rights which the delinquent would have had if he had been confined or reconfined in any appropriate institution of the sending state except that the hearing or hearings, if any, to which a parolee, probationer, escapee, or absconder may be entitled (prior to confinement or reconfinement) by the laws of the sending state may be had before the appropriate judicial or administrative officers of the receiving state. In this event, said judicial and administrative officers shall act as agents of the sending state after consultation with appropriate officers of the sending state.
(h) Any receiving state incurring costs or other expenses under this amendment shall be reimbursed in the amount of such costs or other expenses by the sending state unless the states concerned shall specifically otherwise agree. Any two (2) or more states party to this amendment may enter into supplementary agreements determining a different allocation of costs as among themselves.
(i) This amendment shall take initial effect when entered into by any two (2) or more states party to the compact and shall be effective as to those states which have specifically enacted this amendment. Rules and regulations necessary to effectuate the terms of this amendment may be promulgated by the appropriate officers of those states which have enacted this amendment.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-2
"Compact" defined
Sec. 2. As used in this chapter, "compact" refers to the interstate compact on juveniles.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-3
"Court" defined Sec. 3. As used in this chapter, "court" refers to the juvenile court.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-4
"Delinquent child" defined
Sec. 4. As used in this chapter, "delinquent child" has the meaning prescribed by IC 31-37-1-1 or IC 31-37-2-1.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-5
"Dependent child" or "neglected child" defined
Sec. 5. As used in this chapter, "dependent child" or "neglected child" means a child in need of services under IC 31-34-1.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-6
"Executive authority" defined
Sec. 6. As used in this chapter, "executive authority" means the compact administrator.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-7
Compact administrator; appointment; duties
Sec. 7. (a) The governor shall appoint a compact administrator for parolees. The administrator is an employee of the department of correction.
(b) The judicial conference of Indiana shall appoint a compact administrator for probationers under the compact.
(c) The administrators, in cooperation with the compact administrators of other states, shall implement the compact.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-8
Compact administrator; acceptance and supervision of children from other states
Sec. 8. Each compact administrator may accept children from other states under the compact and shall arrange for the supervision of the children. The child's supervisor shall make periodic reports to the compact administrator regarding the conduct and progress of each child.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-9
Rules
Sec. 9. The judicial conference of Indiana shall adopt rules under IC 4-22-2 prescribing duties and procedures for administering probationers participating in the compact.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-10 Supplementary agreements
Sec. 10. (a) The compact administrator may enter into supplementary agreements with other states under the compact.
(b) An agreement that involves a state agency or institution must be approved by the agency or institution.
As added by P.L.1-1997, SEC.20.



CHAPTER 24. REPEALED



CHAPTER 25. NO CONTACT ORDERS

IC 31-37-25-2
Verification
Sec. 2. A petition filed under section 1 of this chapter must be verified.
As added by P.L.133-2002, SEC.38.

IC 31-37-25-3
Petition requirements
Sec. 3. A petition seeking to restrain a person from contact must be entitled "In the Matter of a No Contact Order for ___________". The petition must allege the following:
(1) That the respondent is likely to have direct or indirect contact with the child in the absence of an order under this chapter.
(2) That the child has been adjudicated a delinquent child.
(3) That the best interests of the child will be served if the person refrains from direct or indirect contact with the child.
As added by P.L.133-2002, SEC.38.

IC 31-37-25-4
Hearing; findings
Sec. 4. (a) The court may hold a hearing on a petition concurrently with a dispositional hearing or with a hearing to modify a dispositional decree.
(b) If the court finds that the allegations under section 3 of this chapter are true, the court shall enter a decree.
As added by P.L.133-2002, SEC.38.

IC 31-37-25-5
Protective order depository
Sec. 5. If a court enters a decree that requires a person to refrain from direct or indirect contact with a child, the clerk of the court shall comply with IC 5-2-9.
As added by P.L.133-2002, SEC.38.






ARTICLE 38. REPEALED

CHAPTER 1. REPEALED






ARTICLE 39. JUVENILE LAW: JUVENILE RECORDS

CHAPTER 1. CONFIDENTIALITY OF JUVENILE COURT RECORDS

IC 31-39-1-2
Confidentiality and access to juvenile court records
Sec. 2. All juvenile court records subject to this chapter are confidential and are available only in accordance with IC 31-39-2. The court shall take appropriate actions to protect juvenile court records governed by this chapter from unauthorized disclosure.
As added by P.L.1-1997, SEC.22.



CHAPTER 2. PERSONS ENTITLED TO ACCESS TO JUVENILE COURT RECORDS

IC 31-39-2-2
Juvenile court judge and staff
Sec. 2. The records of the juvenile court are available without a court order to the judge or any authorized staff member.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-3
Party and party's counsel
Sec. 3. (a) Except as provided in subsections (b) and (c), the records of the juvenile court are available without a court order to any party and the party's attorney. The party and the party's attorney may only review the records applicable to the proceeding in which the person is a party.
(b) A child excluded from a hearing under IC 31-32-6 may be denied access to records pertaining to that subject matter.
(c) A person who was denied access to a predisposition report or the records for a dispositional hearing may be denied access to that subject matter.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-4
Presentence investigations
Sec. 4. The records of the juvenile court are available without a court order to the judge of a court having criminal jurisdiction or any

authorized staff member if the record is to be used in a presentence investigation in that court.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-5
Prosecuting attorney and staff
Sec. 5. The records of the juvenile court are available without a court order to the prosecuting attorney or any authorized staff member.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-6
Records available to certain individuals and agencies
Sec. 6. The records of the juvenile court are available without a court order to:
(1) the attorney for the department of child services; or
(2) any authorized staff member of:
(A) the local office;
(B) the department of child services;
(C) the department of correction; or
(D) the department of child services ombudsman established by IC 4-13-19-3.
As added by P.L.1-1997, SEC.22. Amended by P.L.145-2006, SEC.359; P.L.182-2009(ss), SEC.384; P.L.128-2012, SEC.176.

IC 31-39-2-6.5
Release of court records
Sec. 6.5. A juvenile court may release court records to an entity listed in IC 31-39-9-1 without a court order.
As added by P.L.67-2007, SEC.4.

IC 31-39-2-7
Parents
Sec. 7. The records of the juvenile court are available without a court order to the parents of a child whenever the custody or support of that child is in issue in an action initiated under IC 31-15 or IC 31-16 (or IC 31-1-11.5 before its repeal).
As added by P.L.1-1997, SEC.22.

IC 31-39-2-8
Public access to records of juvenile delinquency proceedings
Sec. 8. (a) The records of the juvenile court are available without a court order to the public, subject to the restrictions in subsections (b) and (c), whenever a petition has been filed alleging that a child is delinquent as the result of any of the following alleged acts or combination of alleged acts:
(1) An act that would be murder or a felony if committed by an adult.
(2) An aggregate of two (2) unrelated acts that would be misdemeanors if committed by an adult if the child was at least

twelve (12) years of age when the acts were committed.
(3) An aggregate of five (5) unrelated acts that would be misdemeanors if committed by an adult if the child was less than twelve (12) years of age when the acts were committed.
(b) Only the following information or documents may be released under this section:
(1) The child's name.
(2) The child's age.
(3) The nature of the offense.
(4) Chronological case summaries.
(5) Index entries.
(6) Summonses.
(7) Warrants.
(8) Petitions.
(9) Orders.
(10) Motions, excluding:
(A) motions concerning psychological evaluations; and
(B) motions concerning child abuse and neglect.
(11) Decrees.
(12) If the child is adjudicated as a delinquent child for an act or combination of acts described in subsection (a)(1), (a)(2), or (a)(3), the child's photograph.
(c) The clerk of the juvenile court shall place all other records of the child alleged to be or adjudicated as a delinquent child in an envelope marked "confidential" inside the court's file pertaining to the child. Records placed in the confidential envelope may only be released to persons who are allowed disclosure under this section or section 2, 3, 4, 5, 6, 7 or 10 of this chapter. The identifying information of any child who is a victim or a witness shall remain confidential under this section.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-9
Person providing services to child or child's family
Sec. 9. The juvenile court may grant any person providing services to the child or the child's family access to the records on the child and the child's family.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-10
Interested persons
Sec. 10. (a) Subject to section 15 of this chapter, the juvenile court may grant any person having a legitimate interest in the work of the court or in a particular case access to the court's legal records. In exercising its discretion, the court shall consider that the best interests of the safety and welfare of the community are generally served by the public's ability to obtain information about:
(1) the alleged commission of an act that would be murder or a felony if committed by an adult; or
(2) the alleged commission of an act that would be part of a

pattern of less serious offenses.
(b) A person having access to the records under this section is not bound by the confidentiality provisions of IC 31-39-1 and may disclose the contents of the records.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-11
Researchers
Sec. 11. The juvenile court shall grant any person involved in a legitimate research activity access to the court's confidential records if:
(1) the person conducting the research provides written information about:
(A) the purpose of the person's project, including any intent to publish the person's findings;
(B) the nature of the data the person seeks to collect and how the person intends to analyze the data;
(C) the records the person seeks to review; and
(D) the safeguards the person will take to protect the identity of the persons whose records the person will be reviewing;
(2) the proposed safeguards are adequate to protect the identity of each person whose records the researcher will review;
(3) the court informs the researcher of the provisions of IC 31-39-1 and this chapter, including the criminal liability of a person who recklessly fails to protect the records; and
(4) an agreement is executed between the court and the person responsible for the research that specifies the terms of the researcher's use of the records.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-12
Parties to criminal or juvenile delinquency proceedings
Sec. 12. (a) The juvenile court shall grant any party to a criminal or juvenile delinquency proceeding access to a person's legal records if the information may be used:
(1) to impeach the person as a witness; or
(2) to discredit the person's reputation if the person places reputation in issue.
(b) The information described in subsection (a) may only be used in criminal or juvenile delinquency proceedings in accordance with the law of evidence.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-13
Victim of delinquent act or victim's family; disclosure in civil action
Sec. 13. (a) The juvenile court may grant the victim of a delinquent act, or a member of the victim's family, access to the court's legal records if the information may be used in a civil action against: (1) the child who committed the act; or
(2) the child's parent.
(b) A person having access to the records under this section may disclose the contents of the record if disclosure is necessary to prosecute any civil action.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-13.5
Juvenile court records available to certain persons to determine appropriateness of certain out-of-home placements
Sec. 13.5. The records of the juvenile court are available without a court order to an employee of the department of child services, a caseworker, or a juvenile probation officer conducting a criminal history check (as defined in IC 31-9-2-22.5) under IC 31-26-5-3, IC 31-34, or IC 31-37 to determine the appropriateness of an out-of-home placement for a:
(1) child at imminent risk of placement;
(2) child in need of services; or
(3) delinquent child.
As added by P.L.70-2004, SEC.29. Amended by P.L.234-2005, SEC.189; P.L.145-2006, SEC.360.

IC 31-39-2-13.8
School's access to juvenile court records; notice; confidentiality
Sec. 13.8. (a) The juvenile court may grant a school access to all or a portion of the juvenile court records of a child who is a student at the school if:
(1) the superintendent, or the superintendent's designee;
(2) the chief administrative officer of a nonpublic school, or the chief administrative officer's designee; or
(3) the individual with administrative control within a charter school, or the individual's designee;
submits a written request that meets the requirements of subsection (b).
(b) A written request must establish that the juvenile court records described in subsection (a) are necessary for the school to:
(1) serve the educational needs of the child whose records are being released; or
(2) protect the safety or health of a student, an employee, or a volunteer at the school.
(c) A juvenile court that releases juvenile court records under this section shall provide notice to the child and to the child's parent, guardian, or custodian that the child's juvenile records have been disclosed to the school.
(d) A juvenile court that releases juvenile court records under this section shall issue an order requiring the school to keep the juvenile court records confidential. A confidentiality order issued under this subsection does not prohibit a school that receives juvenile court records from forwarding the juvenile records to:
(1) another school; (2) a person if a parent, guardian, or custodian of the child consents to the release of the juvenile court records to the person; or
(3) an entity listed in IC 31-39-9-1.
A school or a person that receives juvenile court records under this subsection must keep the juvenile court records confidential.
As added by P.L.85-2004, SEC.51. Amended by P.L.67-2007, SEC.5.

IC 31-39-2-14
Filing of copies of access order or agreement with researcher
Sec. 14. Whenever the juvenile court grants access to its records, the court shall place a copy of the access order in the file of each person to whose records the order applies. However, if the access order is a general access order or an agreement under section 11 of this chapter (or IC 31-6-8-1(e) before its repeal), the copy shall be placed in a general file containing all general access orders or agreements under section 11 of this chapter (or IC 31-6-8-1(e) before its repeal).
As added by P.L.1-1997, SEC.22.

IC 31-39-2-15
Waiver of restrictions
Sec. 15. A person who is at least eighteen (18) years of age may waive the restrictions on access to the person's records if the person does so in writing, stating the terms of the person's waiver.
As added by P.L.1-1997, SEC.22.



CHAPTER 3. CONFIDENTIALITY OF LAW ENFORCEMENT RECORDS

IC 31-39-3-2
Public access to juvenile delinquency records
Sec. 2. The following information contained in records involving allegations of delinquency that would be a crime if committed by an adult is considered public information:
(1) The nature of the offense allegedly committed and the circumstances immediately surrounding the alleged offense, including the time, location, and property involved.
(2) The identity of any victim.
(3) A description of the method of apprehension.
(4) Any instrument of physical force used.
(5) The identity of any officers assigned to the investigation, except for the undercover units.
(6) The age and sex of any child apprehended or sought for the alleged commission of the offense.
(7) The identity of a child, if the child is apprehended or sought for the alleged commission of:
(A) an offense over which a juvenile court does not have jurisdiction under IC 31-30-1-2 and IC 31-30-1-4; or
(B) an act specified under IC 31-30-3-3.
As added by P.L.1-1997, SEC.22.

IC 31-39-3-3
Public inspection of records of child's detention in secure facility
Sec. 3. Records relating to the detention of any child in a secure facility shall be open to public inspection.
As added by P.L.1-1997, SEC.22.

IC 31-39-3-4
Confidentiality and access to law enforcement records
Sec. 4. (a) All law enforcement records except those described in sections 2 and 3 of this chapter are confidential and are available only in accordance with IC 31-39-4.
(b) Each law enforcement agency shall take appropriate actions to protect the records described in subsection (a) from unauthorized disclosure.
As added by P.L.1-1997, SEC.22.



CHAPTER 4. PERSONS ENTITLED TO ACCESS TO LAW ENFORCEMENT RECORDS

IC 31-39-4-2
Law enforcement agency head or officer
Sec. 2. The records of a law enforcement agency are available, without specific permission from the head of the agency, to a law enforcement officer acting within the scope of the officer's lawful duties.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-3
Juvenile court judge or staff
Sec. 3. The records of a law enforcement agency are available, without specific permission from the head of the agency, to the judge of the juvenile court or any authorized staff member.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-4
Party or party's attorney in juvenile court proceedings
Sec. 4. (a) The records of a law enforcement agency are available, without specific permission from the head of the agency, to any party to a juvenile court proceeding and the party's attorney. However, a:
(1) child excluded from a hearing by IC 31-32-6 may be denied access to records pertaining to that subject matter; and
(2) person who was denied access to a predispositional report or the records for a dispositional hearing may be denied access to that subject matter.
(b) The party and the party's attorney may only review the records applicable to the proceeding in which the person is a party.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-5
Presentence investigations
Sec. 5. The records of a law enforcement agency are available, without specific permission from the head of the agency, to the judge of a court having criminal jurisdiction or any authorized staff member if the record is to be used in a presentence investigation in that court.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-6 Prosecuting attorney or staff
Sec. 6. The records of a law enforcement agency are available, without specific permission from the head of the agency, to the prosecuting attorney or any authorized member of the staff of the prosecuting attorney.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-7
Access to records by certain staff of department of child services and department of child services ombudsman
Sec. 7. The records of a law enforcement agency are available, without specific permission from the head of the agency, to:
(1) the attorney for the department of child services or any authorized staff member; or
(2) any authorized staff member of the department of child services ombudsman established by IC 4-13-19-3.
As added by P.L.1-1997, SEC.22. Amended by P.L.145-2006, SEC.361; P.L.182-2009(ss), SEC.385.

IC 31-39-4-8
Interested persons
Sec. 8. (a) The head of a law enforcement agency or that person's designee may grant any person having a legitimate interest in the work of the agency or in a particular case access to the agency's confidential records. In exercising discretion, the head of a law enforcement agency shall consider that the best interests of the safety and welfare of the community are generally served by the public's ability to obtain information about:
(1) the identity of anyone charged with the alleged commission of any act that would be murder or a felony if committed by an adult; and
(2) the identity of anyone charged with the alleged commission of an act that would be part of a pattern of less serious offenses.
(b) A person having access to records under this section is not bound by the confidentiality provisions of IC 31-39-3 and may disclose the contents of the records.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-9
Researchers
Sec. 9. The head of a law enforcement agency may grant any person involved in a legitimate research activity access to the agency's confidential records if:
(1) the person conducting the research provides written information about:
(A) the purpose of the person's project, including any intent to publish the person's findings;
(B) the nature of the data the person seeks to collect and how the person intends to analyze the data;
(C) the records the person seeks to review; and (D) the safeguards the person will take to protect the identity of the persons whose records will be reviewed;
(2) the proposed safeguards are adequate to protect the identity of each person whose records the researcher will review;
(3) the agency informs the researcher of the provisions of this section including the criminal liability of a person who recklessly fails to protect the records; and
(4) an agreement is executed between the agency and the person responsible for the research that specifies the terms of the researcher's use of the records.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-10
Party to criminal or juvenile delinquency proceedings
Sec. 10. (a) The head of the law enforcement agency shall grant any party to a criminal or juvenile delinquency proceeding access to a person's records if the information may be used:
(1) to impeach the person as a witness; or
(2) to discredit the person's reputation if the person places reputation in issue.
(b) The information may only be used in criminal or juvenile delinquency proceedings in accordance with the law of evidence.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-11
Victim of delinquent act
Sec. 11. The victim of a delinquent act may ask a law enforcement agency if there is probable cause to believe that a specified child committed the act. The head of the agency shall release the child's name to the victim if the victim requires the name to proceed with a civil action for damages.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-12
Filing of copies of access order or agreement with researcher
Sec. 12. Whenever the head of a law enforcement agency grants access to the agency's records, that person shall place a copy of the access order in the file of each person to whose records the order applies. However, if the access order is a general access order or an agreement under section 9 of this chapter (or IC 31-6-8-1.2(d) before its repeal), the copy shall be placed in a general file containing all general access orders or agreements.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-13
Waiver of restrictions
Sec. 13. A person who is at least eighteen (18) years of age may waive the restrictions on access to the person's records if the person does so in writing, stating the terms of the waiver.
As added by P.L.1-1997, SEC.22.
IC 31-39-4-14
Limited jurisdiction and control of juvenile court over law enforcement records
Sec. 14. A judge of a juvenile court or the judge's employees may not exercise any jurisdiction or control over:
(1) records kept and maintained by law enforcement agencies relating to juveniles; and
(2) the discretion granted to heads of law enforcement agencies to release, or to grant access to, records and information unless otherwise specifically provided in the juvenile law, including IC 31-37-4-3 and IC 31-39-9. Any specific authority that is granted does not imply the existence of any other jurisdiction or control.
As added by P.L.1-1997, SEC.22. Amended by P.L.67-2007, SEC.3.



CHAPTER 5. FINGERPRINTS OR PHOTOGRAPHS OF CHILD

IC 31-39-5-2
Separation from adult files; confidentiality
Sec. 2. Fingerprint and photograph files of children shall be separated from those of adults. The files are subject to the confidentiality provisions of IC 31-39-3.
As added by P.L.1-1997, SEC.22.

IC 31-39-5-3
Fingerprinting and comparison
Sec. 3. If:
(1) latent fingerprints are found during the investigation of an offense; and
(2) a law enforcement officer has probable cause to believe that the latent fingerprints belong to a certain child;
the officer may fingerprint that child and compare the child's fingerprints with the latent fingerprints.
As added by P.L.1-1997, SEC.22.

IC 31-39-5-4
Destruction
Sec. 4. (a) Upon written request of the child or the child's parent, guardian, or custodian, a law enforcement agency shall destroy or deliver to the child any of the child's fingerprints or photographs taken under section 1 of this chapter that are within that agency's possession if:
(1) the child was taken into custody and no petition was filed against the child;
(2) the petition was dismissed because of mistaken identity;
(3) the petition was dismissed because no delinquent act was actually committed; or
(4) the petition was dismissed for lack of probable cause.
(b) If the child has a record of prior arrests or if another charge is pending against the child, the law enforcement agency does not have to destroy the child's fingerprints or photographs. As added by P.L.1-1997, SEC.22.

IC 31-39-5-5
Notice of rights
Sec. 5. At the time a law enforcement agency takes a child's fingerprints or photographs, the law enforcement agency shall give written notice to the child and the child's parent, guardian, or custodian of the child's rights under section 4 of this chapter. The agency shall comply with any request for destruction or surrender of the records not later than sixty (60) days of the request.
As added by P.L.1-1997, SEC.22.

IC 31-39-5-6
Destruction of copies forwarded to other agencies
Sec. 6. Any law enforcement agency that has forwarded copies of fingerprints or photographs that the law enforcement agency must destroy under section 4 of this chapter to any agency of the United States, of any other state, or of this state, shall request in writing that all copies be returned for destruction or for presentation to the child.
As added by P.L.1-1997, SEC.22.

IC 31-39-5-7
Expungement of record
Sec. 7. Whenever fingerprints or photographs are expunged from the files of a law enforcement agency under section 4 of this chapter, the law enforcement agency may retain no other information on the incident. However, this section does not require the alteration of any law enforcement record, such as a blotter entry made at the time of arrest, or of any record in the juvenile court.
As added by P.L.1-1997, SEC.22.



CHAPTER 6. CONFIDENTIALITY OF SCHOOL RECORDS



CHAPTER 7. CORRECTION OF INCORRECT OR MISLEADING INFORMATION

IC 31-39-7-2
Law enforcement records
Sec. 2. A person on whom law enforcement records subject to IC 31-39-3 and IC 31-39-4 are maintained may request the law enforcement agency to modify any information that the person believes is incorrect or misleading.
As added by P.L.1-1997, SEC.22.



CHAPTER 8. EXPUNGEMENT OF RECORDS CONCERNING DELINQUENT CHILD OR CHILD IN NEED OF SERVICES

IC 31-39-8-2
Standing
Sec. 2. Any person may petition a juvenile court at any time to remove from:
(1) the court's files;
(2) the files of law enforcement agencies; and
(3) the files of any other person who has provided services to a child under a court order;
those records pertaining to the person's involvement in juvenile court proceedings.
As added by P.L.1-1997, SEC.22.

IC 31-39-8-3
Factors considered
Sec. 3. In considering whether to grant the petition, the juvenile court may review:
(1) the best interests of the child;
(2) the age of the person during the person's contact with the juvenile court or law enforcement agency;
(3) the nature of any allegations;
(4) whether there was an informal adjustment or an adjudication;
(5) the disposition of the case;
(6) the manner in which the person participated in any court ordered or supervised services;
(7) the time during which the person has been without contact with the juvenile court or with any law enforcement agency;
(8) whether the person acquired a criminal record; and
(9) the person's current status.
As added by P.L.1-1997, SEC.22.

IC 31-39-8-4
Expungement of child abuse or neglect information
Sec. 4. (a) Child abuse or neglect information may be expunged under this chapter if the probative value of the information is so doubtful as to outweigh the information's validity.
(b) Child abuse or neglect information shall be expunged if the information is determined to be unsubstantiated after:
(1) an investigation of a report of a child who may be a victim

of child abuse or neglect by the department of child services; or
(2) a court proceeding.
As added by P.L.1-1997, SEC.22. Amended by P.L.234-2005, SEC.190.

IC 31-39-8-5
Expungement of records held by law enforcement agencies and persons providing treatment for child
Sec. 5. If the court grants the expungement petition, the court shall order each law enforcement agency and each person who provided treatment for the child under an order of the court to send that person's records to the court.
As added by P.L.1-1997, SEC.22.

IC 31-39-8-6
Method of expungement
Sec. 6. The records may be destroyed or given to the person to whom the records pertain.
As added by P.L.1-1997, SEC.22.

IC 31-39-8-7
Use of expunged records in civil action
Sec. 7. If a person whose records are expunged brings an action that might be defended with the contents of the records, the defendant is presumed to have a complete defense to the action. For the plaintiff to recover, the plaintiff must show that the contents of the expunged records would not exonerate the defendant. The plaintiff may be required to state under oath whether the plaintiff had records in the juvenile justice system and whether those records were expunged. If the plaintiff denies the existence of the records, the defendant may prove the existence of the records in any manner compatible with the law of evidence.
As added by P.L.1-1997, SEC.22.



CHAPTER 9. EXCHANGE OF INFORMATION CONCERNING DELINQUENT CHILDREN






ARTICLE 40. JUVENILE LAW: FUNDING

CHAPTER 1. COST OF SERVICES; LIABILITY OF PARENT OR GUARDIAN TO PAY

IC 31-40-1-1
Application of article
Sec. 1. This article applies to costs paid by the department, the department of correction, and counties under this chapter, including costs resulting from the institutional placement of a child adjudicated a delinquent child or a child in need of services.
As added by P.L.1-1997, SEC.23. Amended by P.L.146-2008, SEC.663; P.L.204-2011, SEC.2.

IC 31-40-1-1.5
Definitions
Sec. 1.5. (a) As used in this chapter, "costs of secure detention" includes all expenses relating to any of the following items:
(1) Construction, repair, operation, maintenance, and administration of a secure detention facility.
(2) Room, board, supervision, and support services for housing at a secure detention facility of a child who has been:
(A) taken into custody under IC 31-37-5 and placed in a secure detention facility for purposes of court proceedings under IC 31-37; or
(B) placed in a secure detention facility under IC 31-37-19-6 or IC 31-37-19-10.
(3) Services provided by the department, a county probation office, or any service provider contracted by the department or county probation office if the services are provided:
(A) to or for the benefit of the child;
(B) under or consistent with the terms of a dispositional decree entered in accordance with IC 31-37-19-6 or IC 31-37-19-10; and
(C) during the time the child is housed in a secure detention facility.
(b) As used in this chapter, "secure detention facility" includes:
(1) a juvenile detention center described in IC 31-31-8 or IC 31-31-9; or
(2) a secure facility, including any separate unit or structure, that is: (A) not licensed by the department under IC 31-27; or
(B) located outside Indiana.
(c) As used in this chapter, "services" includes education, provision of necessary clothing and supplies, medical and dental care, counseling and remediation, or any other services or programs included in a dispositional decree or case plan ordered or approved by the juvenile court for the benefit of a delinquent child under IC 31-37.
As added by P.L.146-2008, SEC.664.

IC 31-40-1-1.7
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 31-40-1-2
Obligation of parent, guardian, or department for costs of services or return of child
Sec. 2. (a) Except as otherwise provided in this section and subject to:
(1) this chapter; and
(2) any other provisions of IC 31-34, IC 31-37, or other applicable law relating to the particular program, activity, or service for which payment is made by or through the department;
the department shall pay the cost of any child services provided by or through the department for any child or the child's parent, guardian, or custodian.
(b) The department shall pay the cost of returning a child under IC 31-37-23 or IC 11-13-4.5-1.5.
(c) Except as provided under section 2.5 of this chapter, the department is not responsible for payment of any costs of secure detention.
(d) The department is not responsible for the payment of any costs or expenses for child services for a child placed in a child caring institution, a group home, or a private secure facility if the entity does not have an executed contract with the department, unless the child services to be provided by the entity are recommended or approved by the director of the department or the director's designee in writing prior to the placement.
(e) The department is not responsible for payment of any costs or expenses for housing or services provided to or for the benefit of a child placed by a juvenile court in a home or facility located outside Indiana, if the placement is not recommended or approved by the director of the department or the director's designee.
(f) If a county is responsible for the payment of:
(1) any costs or expenses of services for or the placement of a child in need of services; or
(2) the costs or expenses of services for or the placement of a delinquent child;
the court may order the parents to reimburse the county as set forth

in section 3.8 of this chapter.
As added by P.L.1-1997, SEC.23. Amended by P.L.273-1999, SEC.119; P.L.146-2008, SEC.665; P.L.182-2009(ss), SEC.387; P.L.204-2011, SEC.3; P.L.48-2012, SEC.75.

IC 31-40-1-2.5
Payment of cost for certain services; department agreement with probation office
Sec. 2.5. (a) This section applies to a child who is:
(1) adjudicated a child in need of services under IC 31-34;
(2) a party in a pending child in need of services proceeding under the jurisdiction of a juvenile court;
(3) receiving services for which payment has been made by the department under a case plan and a dispositional decree in the child in need of services proceeding; and
(4) placed in a secure detention facility by order of a juvenile court, based on a determination by the juvenile court that the child committed, or that probable cause exists to believe that the child committed, a delinquent act described in IC 31-37-1-2 at a time after adjudication in the child in need of services case.
(b) The department may, by agreement with the probation office of the juvenile court in which the delinquency case is pending, pay the cost of specified services for a child described in subsection (a), during the time the child is placed in a secure detention facility.
(c) An agreement under this section must specify:
(1) the particular services that will be paid by the department during the time the child is placed in a secure detention facility;
(2) the term of the agreement;
(3) any procedure or limitations relating to amendment or extension of the agreement; and
(4) any other provision that the parties consider necessary or appropriate.
(d) The child's case plan in a child in need of services case, as prepared and approved by the department under IC 31-34-15, shall be attached to and made a part of the agreement.
(e) An agreement under this section:
(1) shall be signed by:
(A) the director of the department; and
(B) the judge of the juvenile court that ordered or approved placement of the child in the secure detention facility; and
(2) may not be considered to be a contract for purposes of IC 4-13-2.
As added by P.L.146-2008, SEC.666.

IC 31-40-1-3
Obligation of parent or guardian for cost of services provided to child adjudicated delinquent or in need of services; child support obligation worksheet; manner of payment
Sec. 3. (a) A parent or guardian of the estate of:
(1) a child adjudicated a delinquent child or a child in need of

services; or
(2) a participant in a program of informal adjustment approved by a juvenile court under IC 31-34-8 or IC 31-37-9;
is financially responsible as provided in this chapter (or IC 31-6-4-18(e) before its repeal) for any services provided by or through the department.
(b) Each person described in subsection (a) shall, before a hearing under subsection (c) concerning payment or reimbursement of costs, furnish the court and the department with an accurately completed and current child support obligation worksheet on the same form that is prescribed by the Indiana supreme court for child support orders.
(c) At:
(1) a detention hearing;
(2) a hearing that is held after the payment of costs by the department under section 2 of this chapter (or IC 31-6-4-18(b) before its repeal);
(3) the dispositional hearing; or
(4) any other hearing to consider modification of a dispositional decree;
the juvenile court shall order the child's parents or the guardian of the child's estate to pay for, or reimburse the department for the cost of services provided to the child or the parent or guardian unless the court makes a specific finding that the parent or guardian is unable to pay or that justice would not be served by ordering payment from the parent or guardian.
(d) Any parental reimbursement obligation under this section shall be paid directly to the department and not to the local court clerk so long as the child in need of services case, juvenile delinquency case, or juvenile status offense case is open. The department shall keep track of all payments made by each parent and shall provide a receipt for each payment received. At the end of the child in need of services, juvenile delinquency, or juvenile status action, the department shall provide an accounting of payments received, and the court may consider additional evidence of payment activity and determine the amount of parental reimbursement obligation that remains unpaid. The court shall reduce the unpaid balance to a final judgment that may be enforced in any court having jurisdiction over such matters.
(e) After a judgment for unpaid parental reimbursement obligation is rendered, payments made toward satisfaction of the judgment shall be made to the clerk of the court in the county where the enforcement action is filed and shall be promptly forwarded to the department in the same manner as any other judgment payment.
As added by P.L.1-1997, SEC.23. Amended by P.L.273-1999, SEC.120; P.L.146-2008, SEC.667; P.L.182-2009(ss), SEC.388.

IC 31-40-1-3.5
Parental reimbursement for services provided by the department of correction
Sec. 3.5. (a) If a juvenile court: (1) adjudicates a child to be a delinquent child; and
(2) awards wardship of the child to the department of correction;
the juvenile court may conduct a hearing. The juvenile court shall use the Child Support Rules and Guidelines of the Indiana supreme court and the child support obligation worksheet developed by the Indiana supreme court to determine what each parent should pay for the services provided for the child under this section. If the parent participates with the treatment plans developed by the department of correction, the parent or parents are entitled to receive a parenting time credit under the Child Support Rules and Guidelines. The hearing may be conducted before or after the department of correction incurs costs for a child.
(b) Each parent shall, before a hearing under subsection (a), furnish the juvenile court and the department of correction with an accurately completed and current child support obligation worksheet on the same form that is prescribed by the Indiana supreme court for child support orders.
(c) A juvenile court may not order a parent to pay or reimburse the department of correction if the juvenile court makes a specific finding that the parent is unable to pay or that justice would not be served by ordering payment from the parent.
(d) If, after a hearing, the juvenile court orders a parent to pay or reimburse costs, the parent is financially responsible for the costs of treatment services incurred by the department of correction.
(e) Any parental reimbursement obligation under this section shall be paid directly to the clerk of the court so long as the juvenile delinquency case is open. The clerk of the court shall keep track of all payments made by each parent and shall provide a receipt for each payment received. At the end of the juvenile delinquency action, the clerk of the court shall provide an accounting of payments received, and the juvenile court may consider additional evidence of payment activity and determine the amount of parental reimbursement obligation that remains unpaid. The juvenile court shall reduce the unpaid balance to a final judgment that may be enforced in any court having jurisdiction over such matters.
(f) After a judgment for unpaid parental reimbursement obligation is rendered, payments made toward satisfaction of the judgment shall be made to the clerk of the court in the county where the enforcement action is filed and shall be forwarded promptly to the department of correction in the same manner as any other judgment payment.
(g) The department of correction may compromise a claim owed by a parent under this section. The department of correction, after obtaining the advice of the attorney general, may notify the court of a parental reimbursement obligation that is willfully ignored.
(h) Upon release from the department of correction, the parental reimbursement obligation payment to the department of correction ends. If there was a child support order for the child adjudicated delinquent, it reverts to the most recent child support order in effect before the child's adjudication. If the child is placed with a person

other than a custodial parent, the juvenile court shall establish a new support order for the benefit of the child being released from the department of correction.
(i) The department of correction shall deposit money collected under this section in the division of youth services transitional services fund established by IC 11-10-2-11.
As added by P.L.204-2011, SEC.4.

IC 31-40-1-3.8
Parental reimbursement for services provided by a county
Sec. 3.8. (a) If a county is responsible for the payment of:
(1) any costs or expenses of services for or the placement of a child in need of services; or
(2) the costs or expenses of services for or the placement of a delinquent child under section 2 of this chapter;
the juvenile court ordering the services that the county is responsible for may hold a hearing. The juvenile court shall use the Child Support Rules and Guidelines of the Indiana supreme court and the child support obligation worksheet developed by the Indiana supreme court to determine what each parent should pay for the services provided for the child under this section. If the parent participates with the treatment plans developed by the department or court, the parent or parents are entitled to receive a parenting time credit under the Child Support Rules and Guidelines.
(b) Each person described in subsection (a) shall, before a hearing under subsection (c) concerning payment or reimbursement of costs, furnish the court with an accurately completed and current child support obligation worksheet on the same form that is prescribed by the Indiana supreme court for child support orders.
(c) At:
(1) a detention hearing;
(2) a hearing that is held after the payment of costs by the county;
(3) the dispositional hearing; or
(4) any other hearing to consider modification of a dispositional decree;
the juvenile court shall order the child's parents to pay for, or reimburse the county for, the cost of services provided to the child or the parent unless the court makes a specific finding that the parent is unable to pay or that justice would not be served by ordering payment from the parent.
(d) Any parental reimbursement obligation under this section shall be paid directly to the clerk of the court so long as the child in need of services case, juvenile delinquency case, or juvenile status offense case is open. The clerk of the court shall keep track of all payments made by each parent and shall provide a receipt for each payment received. At the end of the child in need of services, juvenile delinquency, or juvenile status action, the clerk of the court shall provide an accounting of payments received, and the court may consider additional evidence of payment activity and determine the

amount of parental reimbursement obligation that remains unpaid. The court shall reduce the unpaid balance to a final judgment that may be enforced in any court having jurisdiction over such matters.
(e) After a judgment for unpaid parental reimbursement obligation is rendered, payments made toward satisfaction of the judgment shall be made to the clerk of the court in the county where the enforcement action is filed.
(f) The county may collect any money that is owed under this section as provided by IC 36-1-4-17.
(g) Upon release from services ordered under this section, the parental reimbursement obligation payment ends. If there was a child support order for the child adjudicated delinquent, it reverts to the most recent child support order in effect before the child's adjudication. If the child is placed with a person other than a custodial parent, the juvenile court shall establish a new support order for the benefit of the child.
As added by P.L.204-2011, SEC.5.

IC 31-40-1-4
Obligation of parent or guardian for costs of returning child to Indiana under interstate compact on juveniles
Sec. 4. The parent or guardian of the estate of any child returned to Indiana under the interstate compact on juveniles under IC 31-37-23 shall reimburse the department for all costs involved in returning the child that the court orders the parent or guardian to pay under section 3 of this chapter (or IC 31-6-4-18(e) before its repeal) whether or not the child has been adjudicated a delinquent child or a child in need of services.
As added by P.L.1-1997, SEC.23. Amended by P.L.146-2008, SEC.668.

IC 31-40-1-5
Obligation of parent or guardian for costs of institutional placement of child; remittance of support payments; enforcement
Sec. 5. (a) This section applies whenever the court approves removal of a child from the home of a child's parent or guardian and the department places the child in a child caring institution, a foster family home, a group home, or the home of a relative of the child that is not a foster family home.
(b) If an existing support order is in effect, the juvenile court shall order the support payments to be assigned to the department for the duration of the placement out of the home of the child's parent or guardian. The juvenile court shall notify the court that:
(1) entered the existing support order; or
(2) had jurisdiction, immediately before the placement, to modify or enforce the existing support order;
of the assignment and assumption of jurisdiction by the juvenile court under this section.
(c) If an existing support order is not in effect, the court shall do the following: (1) Include in the order for out-of-home placement of the child an assignment to the department or confirmation of an assignment that occurs or is required under applicable federal law, of any rights to support, including support for the cost of any medical care payable by the state under IC 12-15, from any parent or guardian who has a legal obligation to support the child.
(2) Order support paid to the department by each of the child's parents or the guardians of the child's estate to be based on child support guidelines adopted by the Indiana supreme court and for the duration of the placement of the child out of the home of the child's parent or guardian, unless:
(A) the court finds that entry of an order based on the child support guidelines would be unjust or inappropriate considering the best interests of the child and other necessary obligations of the child's family; or
(B) the department does not make foster care maintenance payments to the custodian of the child. For purposes of this clause, "foster care maintenance payments" means any payments for the cost of (in whole or in part) providing food, clothing, shelter, daily supervision, school supplies, a child's personal incidentals, liability insurance with respect to a child, and reasonable amounts for travel to the child's home for visitation. In the case of a child caring institution, the term also includes the reasonable costs of administration and operation of the institution as are necessary to provide the items described in this clause.
(3) If the court:
(A) does not enter a support order; or
(B) enters an order that is not based on the child support guidelines;
the court shall make findings as required by 45 CFR 302.56(g).
(d) Payments in accordance with a support order assigned under subsection (b) or entered under subsection (c) (or IC 31-6-4-18(f) before its repeal) shall be paid through the clerk of the circuit court as trustee for remittance to the department.
(e) The Title IV-D agency shall establish, modify, or enforce a support order assigned or entered by a court under this section in accordance with IC 31-25-3, IC 31-25-4, and 42 U.S.C. 654. The department shall, if requested, assist the Title IV-D agency in performing its duties under this subsection.
(f) If the juvenile court terminates placement of a child out of the home of the child's parent or guardian, the court shall:
(1) notify the court that:
(A) entered a support order assigned to the department under subsection (b); or
(B) had jurisdiction, immediately before the placement, to modify or enforce the existing support order;
of the termination of jurisdiction of the juvenile court with respect to the support order; (2) terminate a support order entered under subsection (c) that requires payment of support by a custodial parent or guardian of the child, with respect to support obligations that accrue after termination of the placement; or
(3) continue in effect, subject to modification or enforcement by a court having jurisdiction over the obligor, a support order entered under subsection (c) that requires payment of support by a noncustodial parent or guardian of the estate of the child.
(g) The court may at or after a hearing described in section 3 of this chapter order the child's parent or the guardian of the child's estate to reimburse the department for all or any portion of the expenses for services provided to or for the benefit of the child that are paid by the department during the placement of the child out of the home of the parent or guardian, in addition to amounts reimbursed through payments in accordance with a support order assigned or entered as provided in this section, subject to applicable federal law.
As added by P.L.1-1997, SEC.23. Amended by P.L.273-1999, SEC.121; P.L.145-2006, SEC.362; P.L.146-2008, SEC.669.

IC 31-40-1-6
Contracts for enforcement and collection of parental reimbursement obligations
Sec. 6. (a) The department may contract with any of the following, on terms and conditions with respect to compensation and payment or reimbursement of expenses as the department may determine, for the enforcement and collection of any parental reimbursement obligation established by order entered by the court under section 3 or 5(g) of this chapter:
(1) The prosecuting attorney of the county in which the juvenile court that ordered or approved the services is located or in which the obligor resides.
(2) An attorney licensed to practice law in Indiana, if the attorney is not an employee of the department.
(3) A private collection agency licensed under IC 25-11.
(b) A contract entered into under this section is subject to approval under IC 4-13-2-14.1.
(c) Any fee payable to a prosecuting attorney under a contract under subsection (a)(1) shall be deposited in the county general fund and credited to a separate account identified as the prosecuting attorney's child services collections account. The prosecuting attorney may expend funds credited to the prosecuting attorney's child services collections account, without appropriation, only for the purpose of supporting and enhancing the functions of the prosecuting attorney in enforcement and collection of parental obligations to reimburse the department.
(d) Contracts between a prosecuting attorney, a private attorney, or a collection agency licensed under IC 25-11 and the department:
(1) must:
(A) be in writing; (B) include:
(i) all fees, charges, and costs, including administrative and application fees; and
(ii) the right of the department to cancel the contract at any time;
(C) require the prosecuting attorney, private attorney, or collection agency, upon the request of the department, to provide the:
(i) source of each payment received for a parental reimbursement order;
(ii) form of each payment received for a parental reimbursement order; and
(iii) amount and percentage that is deducted as a fee or a charge from each payment on the parental reimbursement order; and
(D) have a term of not more than four (4) years; and
(2) may be negotiable contingency contracts in which a prosecuting attorney, private attorney, or collection agency may not collect a fee that exceeds fifteen percent (15%) of the parental reimbursement collected per case.
(e) A prosecuting attorney, private attorney, or collection agency that contracts with the department under this section may, in addition to the collection of the parental reimbursement order, assess and collect from an obligor all fees, charges, costs, and other expenses as provided under the terms of the contract described in subsection (d).
As added by P.L.273-1999, SEC.122. Amended by P.L.145-2006, SEC.363; P.L.146-2008, SEC.670; P.L.182-2009(ss), SEC.389.

IC 31-40-1-7
Distribution of payments
Sec. 7. Amounts received as payment of support or reimbursement of the cost of services paid as provided in this chapter shall be distributed in the following manner:
(1) If any part of the cost of services was paid from federal funds under Title IV Part E of the Social Security Act (42 U.S.C. 671 et seq.), the amounts received shall first be applied as provided in 42 U.S.C. 657 and 45 CFR 302.52.
(2) All amounts remaining after the distributions required by subdivision (1) shall be deposited in the state general fund.
As added by P.L.273-1999, SEC.123. Amended by P.L.145-2006, SEC.364; P.L.146-2008, SEC.671.



CHAPTER 2. PROBATION USER'S FEE; COUNTY SUPPLEMENTAL JUVENILE PROBATION SERVICES FUND

card service fee from the person using the bank or credit card. The fee collected under this subsection is a permitted additional charge to the money the probation department is required to collect under subsection (a).
(f) The probation department shall deposit the credit card service fees collected under subsection (e) into the county supplemental juvenile probation services fund. These funds may be used without appropriation to pay the transaction charge or discount fee charged by the bank or credit card vendor.
As added by P.L.1-1997, SEC.23. Amended by P.L.277-2003, SEC.5; P.L.98-2004, SEC.116.

IC 31-40-2-1.5
Increased probation user's fee
Sec. 1.5. Notwithstanding the probation user's fee amounts established under section 1 of this chapter, a court may order a person to pay a probation user's fee that exceeds the maximum amount allowed under section 1 of this chapter if:
(1) the person was placed on probation in another state and moved or was transferred to Indiana;
(2) the other state allows a higher probation user's fee than the maximum amount allowed under section 1 of this chapter; and
(3) the probation user's fee the court orders the person to pay does not exceed the maximum amount allowed in the other state.
As added by P.L.277-2003, SEC.6.

IC 31-40-2-1.7
Early payment of probation user's fee; recalculation of probation user's fee; discharge; multiple fees; wage garnishment; withholding driving privileges
Sec. 1.7. (a) A person may pay a monthly probation user's fee under section 1 or 1.5 of this chapter before the date the payment is required to be made without obtaining the prior approval of a court or a probation department. However, if a delinquent child is discharged from probation before the date the delinquent child was scheduled to be released from probation, any monthly probation user's fee paid in advance for the delinquent child may not be refunded.
(b) A probation department may petition a court to:
(1) impose a probation user's fee on a person; or
(2) increase a person's probation user's fee;
under section 1 or 1.5 of this chapter if the financial ability of the person to pay a probation user's fee changes while the person is on probation.
(c) An order to pay a probation user's fee under section 1 or 1.5 of this chapter:
(1) is a judgment lien that:
(A) attaches to the property of the person subject to the order; (B) may be perfected;
(C) may be enforced to satisfy any payment that is delinquent under section 1 or 1.5 of this chapter; and
(D) expires;
in the same manner as a judgment lien created in a civil proceeding;
(2) is not discharged by the completion of the person's probationary period or other sentence imposed on the person; and
(3) is not discharged by the liquidation of a person's estate by a receiver under IC 32-30-5.
(d) A delinquent child placed on probation for more than one (1) delinquent act:
(1) may be required to pay more than one (1) initial probation user's fee; and
(2) may not be required to pay more than one (1) monthly probation user's fee per month;
to either the probation department or the clerk of the court.
(e) If a court orders a person to pay a probation user's fee under section 1 or 1.5 of this chapter, the court may garnish the wages, salary, and other income earned by the person to enforce the order.
(f) If:
(1) a person is delinquent in paying the person's probation user's fees required under section 1 or 1.5 of this chapter; and
(2) the person's driving privileges or driver's license or permit has been suspended or revoked or the person has never been issued a driver's license or permit;
the court may order the bureau of motor vehicles to not issue a driver's license or permit to the person until the person has paid the person's delinquent probation user's fees.
As added by P.L.2-2005, SEC.82. Amended by P.L.125-2012, SEC.407.

IC 31-40-2-2
Appropriations; restrictions on use of county supplemental juvenile probation services
Sec. 2. (a) The fiscal body of the county shall appropriate money from the county supplemental juvenile probation services fund:
(1) to the juvenile courts of the county for the use by the courts in supplementing probation services to juveniles; and
(2) to supplement the salaries of juvenile probation officers in accordance with the salary schedule set by the county fiscal body under IC 36-2-16.5.
(b) Money in the county supplemental juvenile probation services fund may be used only for supplementing probation services and to supplement the salaries of probation officers in accordance with IC 31-31-5.
As added by P.L.1-1997, SEC.23. Amended by P.L.277-2003, SEC.7.

IC 31-40-2-3 County supplemental juvenile probation services fund; disposition of unused money
Sec. 3. Money remaining in the county supplemental juvenile probation services fund at the end of the county's fiscal year does not revert to any other fund but continues in the county supplemental juvenile probation services fund.
As added by P.L.1-1997, SEC.23.

IC 31-40-2-4
County supplemental juvenile probation services fund; restrictions on use of fund
Sec. 4. The county supplemental juvenile probation services fund may not be used to replace other funding or probation services.
As added by P.L.1-1997, SEC.23.



CHAPTER 3. GUARDIAN AD LITEM OR COURT APPOINTED SPECIAL ADVOCATE USER FEE; GUARDIAN AD LITEM OR COURT APPOINTED SPECIAL ADVOCATE FUND

IC 31-40-3-2
Appropriations
Sec. 2. The fiscal body of the county shall appropriate money from:
(1) the guardian ad litem fund; or
(2) the court appointed special advocate fund;
to the juvenile courts of the county for use by the courts in providing guardian ad litem or court appointed special advocate services and the costs of representation for the guardians ad litem or court appointed special advocates.
As added by P.L.1-1997, SEC.23.

IC 31-40-3-3
Funds; disposition of unused money
Sec. 3. Money remaining in the guardian ad litem fund or court appointed special advocate fund at the end of the county's fiscal year does not revert to any other fund but continues in the guardian ad litem fund or court appointed special advocate fund.
As added by P.L.1-1997, SEC.23.

IC 31-40-3-4
Use of adoption incentive payment
Sec. 4. An adoption incentive payment that is paid to Indiana under the federal Adoption and Safe Families Act (42 U.S.C. 473A(d)) must be used for services to facilitate the adoption of children who are in need of services and may be used for postadoption services.
As added by P.L.35-1998, SEC.27.



CHAPTER 4. FAILURE TO PAY FEES









TITLE 32. PROPERTY

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. EFFECT OF RECODIFICATION OF TITLE 32

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 2002 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 32-16-1-2
Purpose of recodification
Sec. 2. The purpose of the recodification act of the 2002 regular session of the general assembly is to recodify prior property law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 2002 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 2002 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 2001 expressly indicate a different purpose;
the substantive operation and effect of the prior property law continue uninterrupted as if the recodification act of the 2002 regular session of the general assembly had not been enacted.
As added by P.L.2-2002, SEC.1.

IC 32-16-1-3
Statutory construction of recodification
Sec. 3. Subject to section 2 of this chapter, sections 4 through 9 of this chapter shall be applied to the statutory construction of the recodification act of the 2002 regular session of the general assembly.
As added by P.L.2-2002, SEC.1.

IC 32-16-1-4
Effect of recodification
Sec. 4. (a) The recodification act of the 2002 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred; (3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior property law;
before the effective date of the recodification act of the 2002 regular session of the general assembly (July 1, 2002). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, permits, licenses, certificates of registration, grants of authority, or limitations of authority continue and shall be imposed and enforced under prior property law as if the recodification act of the 2002 regular session of the general assembly had not been enacted.
(b) The recodification act of the 2002 regular session of the general assembly does not:
(1) extend, or cause to expire, a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior property law.
(c) The recodification act of the 2002 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior property law or the rules adopted under the prior property law.
As added by P.L.2-2002, SEC.1.

IC 32-16-1-5
Recodification of prior property law
Sec. 5. The recodification act of the 2002 regular session of the general assembly shall be construed as a recodification of prior property law. Except as provided in section 2(1) and 2(2) of this chapter, if the literal meaning of the recodification act of the 2002 regular session of the general assembly (including a literal application of an erroneous change to an internal reference) would

result in a substantive change in the prior property law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 2002 regular session of the general assembly; or
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 2002 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous does not apply to the recodification act of the 2002 regular session of the general assembly to the extent that the recodification act of the 2002 regular session of the general assembly is not substantively identical to the prior property law.
As added by P.L.2-2002, SEC.1.

IC 32-16-1-6
References to repealed statutes
Sec. 6. Subject to section 9 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 2002 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.2-2002, SEC.1.

IC 32-16-1-7
References to citations
Sec. 7. A citation reference in the recodification act of the 2002 regular session of the general assembly to another provision of the recodification act of the 2002 regular session of the general assembly shall be treated as including a reference to the provision of prior property law that is substantively equivalent to the provision of the recodification act of the 2002 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.2-2002, SEC.1.

IC 32-16-1-8
References to prior rules
Sec. 8. (a) As used in the recodification act of the 2002 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 2002 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 2002 regular session of the general assembly; or
(2) rules adopted under the prior property law until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior property law continue in effect

after June 30, 2002, until the rules are amended, repealed, or suspended.
As added by P.L.2-2002, SEC.1.

IC 32-16-1-9
References to prior property law
Sec. 9. (a) A reference in the recodification act of the 2002 regular session of the general assembly to a citation in the prior property law before its repeal is added in certain sections of the recodification act of the 2002 regular session of the general assembly only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 2002 regular session of the general assembly of a reference to a citation in the prior property law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior property law;
before the effective date of the recodification act of the 2002 regular session of the general assembly (July 1, 2002). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, licenses, permits, certificates of registration, and other grants of authority continue and shall be imposed and enforced under prior property law as if the recodification act of the 2002 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 2002 regular session of the general assembly of a citation to a provision in the prior property law does not affect the use of a prior conviction, violation, or noncompliance under the prior property law as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 2002 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 2002 regular session of the general

assembly in a manner that does not result in a substantive change in the law.
As added by P.L.2-2002, SEC.1.






ARTICLE 17. INTERESTS IN PROPERTY

CHAPTER 1. FEE SIMPLE INTEREST

IC 32-17-1-2
Fee simple conveyance
Sec. 2. (a) A conveyance of land that is:
(1) worded in substance as "A.B. conveys and warrants to C.D." (insert a description of the premises) "for the sum of" (insert the consideration); and
(2) dated and signed, sealed, and acknowledged by the grantor;
is a conveyance in fee simple to the grantee and the grantee's heirs and assigns with a covenant as described in subsection (b).
(b) A conveyance in fee simple under subsection (a) includes a covenant from the grantor for the grantor and the grantor's heirs and personal representatives that the grantor:
(1) is lawfully seized of the premises;
(2) has good right to convey the premises;
(3) guarantees the quiet possession of the premises;
(4) guarantees that the premises are free from all encumbrances; and
(5) will warrant and defend the title to the premises against all lawful claims.
As added by P.L.2-2002, SEC.2.

IC 32-17-1-3
Estates tail; abolition
Sec. 3. (a) Estates tail are abolished.
(b) An estate that under common law is a fee tail:
(1) is considered a fee simple; and
(2) if the estate is not limited by a valid remainder, is considered a fee simple absolute.
As added by P.L.2-2002, SEC.2.

IC 32-17-1-4 Lineal and collateral warranties; abolition
Sec. 4. Lineal and collateral warranties with all their incidents are abolished. However, the heirs and devisees of a person who has made a covenant or agreement is answerable upon that covenant or agreement:
(1) to the extent of property descended or devised to the heirs and devisees; and
(2) in the manner prescribed by law.
As added by P.L.2-2002, SEC.2.



CHAPTER 2. ESTATE

IC 32-17-2-2
Deed of release or quitclaim
Sec. 2. A deed of release or quitclaim passes all the estate that the grantor (as defined in IC 32-17-1-1) may convey by a deed of bargain and sale.
As added by P.L.2-2002, SEC.2.

IC 32-17-2-3
Future estates; life estates; remainders
Sec. 3. (a) A freehold estate and a chattel real may be created to begin at a future day.
(b) An estate for life:
(1) may be created in a term of years with or without the intervention of a precedent estate; and
(2) a remainder may be limited on the estate for life.
(c) A remainder of a freehold or a chattel real, either contingent or vested, may be created, expectant on the termination of a term of years.
As added by P.L.2-2002, SEC.2.

IC 32-17-2-4
Contingent remainder
Sec. 4. A remainder may be limited on a contingency. If the contingency occurs, the contingency abridges or determines the precedent estate.
As added by P.L.2-2002, SEC.2.

IC 32-17-2-5
Conveyance by tenant for life or years Sec. 5. A conveyance made by a tenant for life or years that purports to grant or convey a greater estate than the tenant possesses or can lawfully convey:
(1) does not result in a forfeiture of the tenants's estate; and
(2) passes to the grantee or alienee all the estate that the tenant may lawfully convey.
As added by P.L.2-2002, SEC.2.



CHAPTER 3. TENANCY

IC 32-17-3-2
Divorce
Sec. 2. If a husband and wife are divorced while a contract described in section 1(a) of this chapter is in effect, the husband and wife own the interest in the contract and the equity created by the contract in equal shares.
As added by P.L.2-2002, SEC.2.

IC 32-17-3-3
Title bond or contract for sale of land; survivorship
Sec. 3. If:
(1) a husband and wife execute a title bond or contract for the conveyance of real estate owned by them as tenants by the entireties; and
(2) one (1) of the spouses dies:
(A) during the continuance of the marriage; and
(B) before the whole of the agreed purchase price has been paid;
the interest of the deceased spouse in the unpaid part of the purchase price passes to the surviving spouse in the same right as the surviving spouse's rights of survivorship in real estate held as tenants by the entireties.
As added by P.L.2-2002, SEC.2.

IC 32-17-3-4 Husband and wife; joint deed of conveyance
Sec. 4. (a) A joint deed of conveyance by a husband and wife is sufficient to convey and pass any interest described in the deed of either or both of them in land held by them as:
(1) tenants in common;
(2) joint tenants; or
(3) tenants by the entireties.
(b) An executed and recorded power of attorney by one (1) spouse to the other spouse authorizing the conveyance by the attorney in fact of any interest owned:
(1) individually by the grantor (as defined in IC 32-17-1-1) of the power of attorney; or
(2) with the grantor's spouse;
enables the attorney in fact through the exercise of the power of attorney to effectively convey the interest in land by individually making a deed of conveyance.
As added by P.L.2-2002, SEC.2.



CHAPTER 4. PARTITION PROCEEDINGS

IC 32-17-4-2
Petition to partition; title search
Sec. 2. (a) A person described in section 1(a) of this chapter may file a petition to compel partition in the circuit court or court having probate jurisdiction of the county in which the land or any part of the land is located.
(b) A petition filed under subsection (a) must contain the following:
(1) A description of the premises.
(2) The rights and titles in the land of the parties interested.
(c) At the time a person files a petition under subsection (a), the person shall cause a title search to be made regarding the land that is the subject of the partition. The person shall file a copy of the results of the title search with the court.
As added by P.L.2-2002, SEC.2. Amended by P.L.41-2012, SEC.2.

IC 32-17-4-2.5
Procedure for partition actions
Sec. 2.5. (a) Not later than forty-five (45) days after the court has acquired jurisdiction over all the parties who have an interest in the property that is the subject of the action, the court shall refer the matter to mediation in accordance with the Indiana rules of alternative dispute resolution.
(b) Except as provided in subsection (c), mediation of the case may not begin until an appraiser files an appraisal report with the court.
(c) If each party waives the appraisal of the property, the case may move to mediation without the filing of an appraisal report.
(d) In its order referring the matter for mediation, the court shall

advise the parties:
(1) that the real or personal property will be sold if the parties are unable to reach an agreement not later than sixty (60) days after the order is issued; and
(2) that the parties may agree upon a method of the sale of the property, and if the parties do not agree upon a method of the sale of the property, the property may be sold at public auction or by the sheriff under subsection (g).
(e) Except if the parties agree to waive the appraisal of the property, not later than thirty (30) days after the court acquires jurisdiction under subsection (a), the court shall appoint a licensed real estate appraiser to appraise the property. The appraiser shall file the appraisal with the court.
(f) After receiving the appraisal, the court shall notify the parties of the appraised value of the property.
(g) If an agreed settlement is not reached in mediation or if the parties agree upon a method of sale, the court shall not later than thirty (30) days after the date the mediator files a report with the court that the mediation was not successful, or the parties file their agreement establishing the method of sale:
(1) order the property to be sold using the method that all the parties agree upon; or
(2) order the parties to select an auctioneer to sell the property. If the parties fail to select an auctioneer not later than thirty (30) days after the court's order to select an auctioneer, the court shall order the sheriff to sell the property in the same manner that property is sold at execution under IC 34-55-6.
(h) At the time the court orders the property to be sold, the court shall notify all lienholders and other persons with an interest in the lien or property, as identified in the title search or lien search required under IC 29-1-17-11 or section 2 of this chapter, of the sale. The property must be sold free and clear of all liens and special assessments except prescriptive easements, easements of record, and irrevocable licenses, with any sum secured by a lien or special assessment to be satisfied from the proceeds of the sale.
(i) The person who causes a title search to be conducted under section 2 of this chapter or a title or lien search to be conducted under IC 29-1-17-11 is entitled to reimbursement from the proceeds of the sale.
(j) Any person who has paid a tax or special assessment on the property is entitled to pro rata reimbursement from the proceeds of the sale.
(k) Any person may advertise a sale under this section at the person's own expense, but is not entitled to reimbursement for these expenses.
(l) After deduction of the amounts described in subsections (h), (i), and (j) and the reasonable expenses of the sale, the court shall divide the proceeds of the sale among the remaining property owners in proportion to their ownership interest.
(m) If a party having an ownership interest in the property

becomes the successful purchaser of the property either through agreed settlement or through auction, that person shall be given a full credit based on the percentage of the person's interest in the property before the purchase.
(n) As used in this subsection, "real estate professional" has the meaning set forth in IC 23-1.5-1-13.5. If the court has ordered that some or all of the property be sold at auction and, at any time before the property is sold at auction, all parties inform the court in writing that they:
(1) wish to sell some or all of the property through a real estate professional;
(2) have jointly selected a real estate professional; and
(3) have agreed upon a listing price for the property;
the court shall rescind its order that the property, or a part of the property, be sold at auction and permit the property to be sold through a real estate professional. If some or all of the property has not been sold at the expiration of the listing agreement with the real estate professional, upon petition by any party, the court shall order the property to be sold at auction in accordance with subsection (h).
As added by P.L.41-2012, SEC.3.

IC 32-17-4-3
Repealed
(Repealed by P.L.41-2012, SEC.4.)

IC 32-17-4-4
Repealed
(Repealed by P.L.41-2012, SEC.5.)

IC 32-17-4-5
Repealed
(Repealed by P.L.41-2012, SEC.6.)

IC 32-17-4-6
Repealed
(Repealed by P.L.41-2012, SEC.7.)

IC 32-17-4-7
Repealed
(Repealed by P.L.41-2012, SEC.8.)

IC 32-17-4-8
Repealed
(Repealed by P.L.41-2012, SEC.9.)

IC 32-17-4-9
Repealed
(Repealed by P.L.41-2012, SEC.10.)

IC 32-17-4-10 Repealed
(Repealed by P.L.41-2012, SEC.11.)

IC 32-17-4-11
Repealed
(Repealed by P.L.41-2012, SEC.12.)

IC 32-17-4-12
Repealed
(Repealed by P.L.41-2012, SEC.13.)

IC 32-17-4-13
Repealed
(Repealed by P.L.41-2012, SEC.14.)

IC 32-17-4-14
Repealed
(Repealed by P.L.41-2012, SEC.15.)

IC 32-17-4-15
Repealed
(Repealed by P.L.41-2012, SEC.16.)

IC 32-17-4-16
Repealed
(Repealed by P.L.41-2012, SEC.17.)

IC 32-17-4-17
Repealed
(Repealed by P.L.41-2012, SEC.18.)

IC 32-17-4-18
Repealed
(Repealed by P.L.41-2012, SEC.19.)

IC 32-17-4-19
Repealed
(Repealed by P.L.41-2012, SEC.20.)

IC 32-17-4-20
Repealed
(Repealed by P.L.41-2012, SEC.21.)

IC 32-17-4-21
Repealed
(Repealed by P.L.41-2012, SEC.22.)

IC 32-17-4-22
Repealed
(Repealed by P.L.41-2012, SEC.23.)
IC 32-17-4-23
Partition of fee and life estates
Sec. 23. A:
(1) person that owns:
(A) an undivided interest in fee simple in any lands; and
(B) a life estate in:
(i) the remaining part of the land; or
(ii) any part of the remaining portion of the land; or
(2) person that owns a fee in the land described in subdivision (1) that is subject to the undivided interest in fee and the life estate in the land;
may compel partition of the land and have the fee simple interest in the land set off and determined in the same manner as land is partitioned under Indiana law.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-24
Repealed
(Repealed by P.L.41-2012, SEC.24.)



CHAPTER 5. PARTITION INVESTMENT LIMITATIONS

IC 32-17-5-2
Decree selling, exchanging, or leasing property
Sec. 2. On application of a party in interest described in section 1 of this chapter, the circuit court may, if all the parties are:
(1) parties to the proceedings and before the court; or
(2) properly served with notice as in other civil actions;
decree a sale, exchange, or lease of the real estate, or sale or exchange of the personal property, if the court considers a sale, exchange, or lease to be advantageous to the parties concerned.
As added by P.L.2-2002, SEC.2.

IC 32-17-5-3
Investment of proceeds
Sec. 3. If the court decrees a sale, exchange, or lease under section 2 of this chapter, the court shall direct the investment of the proceeds of the:
(1) sale;
(2) terms of the instrument of exchange or lease; or
(3) limitations of the reversion and rents and income;
so as to inure as by the original grant, devise, or condition to the use of the same parties who would be entitled to the property sold or leased or the income of the personal property.
As added by P.L.2-2002, SEC.2.

IC 32-17-5-4
Effect of decree
Sec. 4. If all persons in being are parties who would be entitled to the property sold or leased or the income of the personal property if the contingency had happened at the date of the commencement of the proceedings, a decree under section 2 of this chapter is binding on any person that claims an interest in the real estate or personal property:
(1) under any party to the decree; (2) under any person from whom a party to the decree claims; or
(3) from, under, or by the original:
(A) deed;
(B) will; or
(C) instrument;
by which the particular, limited, or conditional estate with remainders or executory devisees was created.
As added by P.L.2-2002, SEC.2.

IC 32-17-5-5
Jurisdiction; guardian ad litem
Sec. 5. (a) The circuit court:
(1) of the county in which a will, deed, or instrument:
(A) is probated or recorded; and
(B) under or from which a party claims or derives the party's interest in the real or personal property that is the subject of the will, deed, or instrument; or
(2) that has jurisdiction of a trust from which the property is derived;
has jurisdiction to hear and determine the rights of the parties under this chapter. Proceedings under this chapter are commenced by complaint as in other civil actions.
(b) For an infant defendant who is a member of the class for whom property that is the subject of a proceeding under this chapter is held:
(1) in reversion;
(2) in remainder; or
(3) upon condition;
the court shall appoint a special guardian ad litem who is not related to any of the parties interested in the property. The living members stand for and represent the whole class, and the parties stand for and represent the full title and whole interest in the property.
As added by P.L.2-2002, SEC.2.

IC 32-17-5-6
Personal property; investment in securities
Sec. 6. If the proceeds under section 3 of this chapter are invested in personal property, the court may, in the court's decree, direct additional investment:
(1) in securities; and
(2) upon terms and conditions;
that the court considers to be in the best interests of the parties.
As added by P.L.2-2002, SEC.2.



CHAPTER 6. POWERS OF APPOINTMENT-RENUNCIATION OR EXERCISE

IC 32-17-6-2
Execution of instruments; renouncing or exercising power
Sec. 2. A person described in section 1 of this chapter may execute an appropriate written instrument to, in whole or in part:
(1) renounce the person's right of appointment; or
(2) exercise the person's power of appointment one (1) or more times.
As added by P.L.2-2002, SEC.2.

IC 32-17-6-3
Renouncing right of appointment
Sec. 3. A renouncement of a right of appointment is final and irrevocable unless the right to revoke the renouncement or to repossess the right of appointment is expressly reserved in the instrument of renouncement.
As added by P.L.2-2002, SEC.2.

IC 32-17-6-4
Power of appointment
Sec. 4. Unless a person exercising a power of appointment expressly renounces and surrenders the right to revoke an appointment in the instrument of appointment, the person may subsequently revoke the appointment and may periodically:
(1) exercise;
(2) revoke the exercise of; and
(3) reexercise the power of appointment.
As added by P.L.2-2002, SEC.2.

IC 32-17-6-5
Effect of subsequent appointment
Sec. 5. A subsequent exercise of a right of appointment is a revocation of all prior appointments to the extent that the subsequent appointment conflicts or is inconsistent with any prior appointments.
As added by P.L.2-2002, SEC.2.

IC 32-17-6-6 Last unrevoked appointment
Sec. 6. The last unrevoked exercise of a power of appointment is effective and controlling.
As added by P.L.2-2002, SEC.2.



CHAPTER 7. REPEALED



CHAPTER 8. UNIFORM STATUTORY RULE AGAINST PERPETUITIES

IC 32-17-8-2
Exclusions
Sec. 2. This chapter does not apply to the following:
(1) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of any of the following:
(A) A premarital or postmarital agreement.
(B) A separation or divorce settlement.
(C) A spouse's election.
(D) A similar arrangement arising out of a prospective, an existing, or a previous marital relationship between the parties.
(E) A contract to make or not to revoke a will or trust.
(F) A contract to exercise or not to exercise a power of appointment.
(G) A transfer in satisfaction of a duty of support.
(H) A reciprocal transfer.
(2) A fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income.
(3) A power to appoint a fiduciary. (4) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal.
(5) A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision.
(6) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, a profit sharing, a stock bonus, a health, a disability, a death benefit, an income deferral, or other current or deferred benefit plan for one (1) or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse.
(7) A property interest, power of appointment, or arrangement that was not subject to the common law rule against perpetuities or is excluded by another Indiana statute.
(8) A:
(A) provision for the accumulation of an amount of the income of a trust estate reasonably necessary for the upkeep, repair, or proper management of the subject of the estate;
(B) direction in a trust that provides for the allocation wholly or in part to the principal of the trust of stock dividends or stock rights derived from shares held in a trust;
(C) provision for a sinking or reserve fund; or
(D) statutory provision directing an accumulation.
As added by P.L.2-2002, SEC.2.

IC 32-17-8-3
Nonvested property interests; powers of appointment; validity
Sec. 3. (a) A nonvested property interest is valid if:
(1) when the interest is created, the interest is certain to vest or terminate not later than twenty-one (21) years after the death of an individual then alive; or
(2) the interest either vests or terminates within ninety (90) years after the interest's creation.
(b) A general power of appointment not presently exercisable because of a condition precedent is valid if:
(1) when the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy not later than twenty-one (21) years after the death of an individual then alive; or
(2) the condition precedent either is satisfied or becomes impossible to satisfy within ninety (90) years after the condition precedent's creation. (c) A nongeneral power of appointment or a general testamentary power of appointment is valid if:
(1) when the power is created, the power is certain to be irrevocably exercised or otherwise to terminate not later than twenty-one (21) years after the death of an individual then alive; or
(2) the power is irrevocably exercised or otherwise terminates within ninety (90) years after the power's creation.
(d) In determining whether a nonvested property interest or a power of appointment is valid under subsection (a)(1), (b)(1), or (c)(1), the possibility that a child will be born to an individual after the individual's death is disregarded.
As added by P.L.2-2002, SEC.2.

IC 32-17-8-4
Nonvested property interests or powers of appointment; time of creation
Sec. 4. (a) Except as provided in subsections (b) and (c) and in section 1(a) of this chapter, the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.
(b) For purposes of this chapter, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of:
(1) a nonvested property interest; or
(2) a property interest subject to a power of appointment described in section 3(b) or 3(c) of this chapter;
the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.
(c) For purposes of this chapter, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.
As added by P.L.2-2002, SEC.2.

IC 32-17-8-5
Clauses taking effect upon the later of certain occurrences; portion invalid; construction
Sec. 5. (a) This section applies to a clause in a governing instrument that:
(1) purports to:
(A) postpone the vesting or termination of any interest or trust until;
(B) disallow the vesting or termination of any interest or trust beyond;
(C) require all interests or trusts to vest or terminate not later than; or
(D) operate in any similar fashion upon; the occurrence of an event described in subdivision (2); and
(2) takes effect upon the later of the following occurrences:
(A) The expiration of a period that exceeds twenty-one (21) years or that might exceed twenty-one (21) years after the death of the survivor of lives in being at the creation of the trust or other property arrangement.
(B) The death of, or the expiration of a period not exceeding twenty-one (21) years after the death of, the survivor of specified lives in being at the creation of the trust or other property arrangement.
(b) If a clause described in subsection (a) appears in an instrument creating a trust or other property arrangement, then, in measuring a period from the creation of a trust or other property arrangement, the portion of the clause that pertains to the period that exceeds twenty-one (21) years or that might exceed twenty-one (21) years after the death of the survivor of lives in being at the creation of the trust or other property arrangement is not valid. The court shall construe the clause as becoming effective upon:
(1) the death of; or
(2) the expiration of the period not exceeding twenty-one (21) years after the death of;
the survivor of the specified lives in being at the creation of the trust or other property arrangement.
As added by P.L.2-2002, SEC.2.

IC 32-17-8-6
Judicial reformation of disposition
Sec. 6. Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely preserves the transferor's plan of distribution and is within the ninety (90) years allowed by section 3(a)(2), 3(b)(2), or 3(c)(2) of this chapter if:
(1) a nonvested property interest or a power of appointment becomes invalid under section 3 of this chapter;
(2) a class gift is not but might become invalid under section 3 of this chapter and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or
(3) a nonvested property interest that is not validated by section 3(a)(1) of this chapter can vest but not within ninety (90) years after the interest's creation.
As added by P.L.2-2002, SEC.2.



CHAPTER 9. REPEALED



CHAPTER 10. LIMITATIONS ON POSSIBILITY OF REVERTER OR RIGHTS OF ENTRY FOR A BREACH OF A CONDITION SUBSEQUENT

IC 32-17-10-2
Duration of possibility of reverter or right of entry for breach of condition subsequent
Sec. 2. A possibility of reverter or right of entry for breach of a condition subsequent concerning real property is invalid after thirty (30) years from the date the possibility of reverter or right of entry is created, notwithstanding a period of creation longer than thirty (30) years:
(1) if the breach of the condition has not occurred; and
(2) despite whether the possibility of reverter or right of entry was created before, on, or after July 1, 1993.
As added by P.L.2-2002, SEC.2.

IC 32-17-10-3
Expired rights of action
Sec. 3. A person may not commence an action for recovery of any part of real property after June 30, 1994, based on a possibility of reverter or right of entry for a breach of a condition subsequent if:
(1) the breach of the condition occurred before July 1, 1993; and
(2) the possibility of reverter or right of entry was created before July 1, 1963.
As added by P.L.2-2002, SEC.2.



CHAPTER 11. MULTIPLE PARTY ACCOUNTS

IC 32-17-11-2
"Beneficiary"defined
Sec. 2. As used in this chapter, "beneficiary" means a person named in a trust account as one for whom a party to the account is named as trustee.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-3
"Financial institution" defined
Sec. 3. (a) As used in this chapter, "financial institution" means any organization authorized to do business in Indiana under IC 28 or federal law relating to financial institutions.
(b) The term includes the following:
(1) Banks and trust companies.
(2) Building and loan associations.
(3) Industrial loan and investment companies.
(4) Savings banks.
(5) Credit unions.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-4
"Joint account" defined
Sec. 4. As used in this chapter, "joint account" means an account payable on request to one (1) or more of two (2) or more parties whether or not mention is made of any right of survivorship.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-5
"Multiple party account" defined
Sec. 5. (a) As used in this chapter, "multiple party account" means any of the following types of accounts:
(1) A joint account.
(2) A trust account.
(b) The term does not include accounts established for deposit of funds of a partnership, joint venture, or other association for business purposes, or accounts controlled by one (1) or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization, or a regular fiduciary or trust account where the relationship is established other than by

deposit agreement.
As added by P.L.2-2002, SEC.2. Amended by P.L.143-2009, SEC.33.

IC 32-17-11-6
"Net contribution" defined
Sec. 6. As used in this chapter, "net contribution" of a party to a joint account as of any given time means the sum of:
(1) all deposits made by or for the party; minus
(2) all withdrawals made by or for the party that have not been paid to or applied to the use of any other party; plus
(3) a pro rata share of any interest or dividends included in the current balance.
The term includes any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-7
"Party" defined
Sec. 7. (a) As used in this chapter, "party" means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple party account. A beneficiary of a trust account is a party only after the account becomes payable to the payee or beneficiary by reason of the payee's or beneficiary's surviving the original payee or trustee.
(b) Unless the context otherwise requires, the term includes a guardian, conservator, personal representative, or assignee, including an attaching creditor, of a party. The term also includes a person identified as a trustee of an account for another whether or not a beneficiary is named.
(c) The term does not include:
(1) any named beneficiary unless the beneficiary has a present right of withdrawal; or
(2) a person who is merely authorized to make a request as the agent of another.
As added by P.L.2-2002, SEC.2. Amended by P.L.143-2009, SEC.34.

IC 32-17-11-8
"Payment" defined
Sec. 8. As used in this chapter, "payment" of sums on deposit includes the following:
(1) Withdrawal.
(2) Payment on check or other directive of a party.
(3) Any pledge of sums on deposit by a party.
(4) Any set-off, reduction, or other disposition of all or part of any account pursuant to a pledge.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-9
"Proof of death" defined Sec. 9. As used in this chapter, "proof of death" includes a death certificate, an affidavit of death, or a record or report that is prima facie proof of death under IC 29-2-6, IC 29-2-7 (before its repeal), or IC 29-2-14.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-10
Repealed
(Repealed by P.L.143-2009, SEC.52.)

IC 32-17-11-11
Repealed
(Repealed by P.L.143-2009, SEC.52.)

IC 32-17-11-12
"Request" defined
Sec. 12. As used in this chapter, "request" means:
(1) a proper request for withdrawal; or
(2) a check or order for payment;
that complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution. If the financial institution conditions withdrawal or payment on advance notice, for purposes of this section, the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-13
"Sums on deposit" defined
Sec. 13. As used in this chapter, "sums on deposit" means the balance payable on a multiple party account, including interest, dividends, and any deposit life insurance proceeds added to the account by reason of the death of a party.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-14
"Trust account" defined
Sec. 14. (a) As used in this chapter, "trust account" means an account in the name of at least one (1) party as trustee for at least one (1) beneficiary if:
(1) the relationship is established by the form of the account and the deposit agreement with the financial institution; and
(2) there is no subject of the trust other than the sums on deposit in the account.
It is not essential that payment to the beneficiary be mentioned in the deposit agreement.
(b) The term does not include the following:
(1) A regular trust account under a testamentary trust.
(2) A trust agreement that has significance apart from the

account.
(3) A fiduciary account arising from a fiduciary relation such as attorney-client.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-15
"Withdrawal" defined
Sec. 15. As used in this chapter, "withdrawal" includes payment to a third person pursuant to a check or other directive of a party.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-16
Application of certain sections
Sec. 16. (a) The provisions of sections 17, 18, and 19 of this chapter concerning beneficial ownership as between parties, or as between parties and beneficiaries of multiple party accounts:
(1) apply only to controversies between:
(A) the parties or the beneficiaries of multiple party accounts; and
(B) creditors and other successors of:
(i) the parties; or
(ii) the beneficiaries of multiple party accounts; and
(2) do not affect the power of withdrawal of the parties or the beneficiaries of multiple party accounts as determined by the terms of account contracts.
(b) The provisions of sections 22 through 27 of this chapter govern the liability and set-off rights of financial institutions that make payments under sections 22 through 27 of this chapter.
As added by P.L.2-2002, SEC.2. Amended by P.L.143-2009, SEC.35.

IC 32-17-11-17
Ownership of accounts
Sec. 17. (a) Unless there is clear and convincing evidence of a different intent, during the lifetime of all parties, a joint account belongs to the parties in proportion to the net contributions by each party to the sums on deposit.
(b) Unless:
(1) a contrary intent is manifested by the terms of the account or the deposit agreement; or
(2) there is other clear and convincing evidence of an irrevocable trust;
a trust account belongs beneficially to the trustee during the trustee's lifetime. If at least two (2) parties are named as trustee on the account, subsection (a) governs the beneficial rights of the trustees during their lifetimes. If there is an irrevocable trust, the account belongs beneficially to the beneficiary.
As added by P.L.2-2002, SEC.2. Amended by P.L.143-2009, SEC.36.

IC 32-17-11-18
Ownership of accounts at death of party, original payee, or trustee Sec. 18. (a) Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intention at the time the account is created. If there are at least two (2) surviving parties, their respective ownerships during lifetime are:
(1) in proportion to their previous ownership interests under section 17 of this chapter; and
(2) augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before the person's death.
The right of survivorship continues between the surviving parties.
(b) If the account is a trust account, on death of the trustee or the survivor of at least two (2) trustees, any sums remaining on deposit belong to the person or persons named as beneficiaries who survive the trustee, unless there is clear and convincing evidence of a contrary intent. If at least two (2) beneficiaries survive, there is no right of survivorship between the beneficiaries unless the terms of the account or deposit agreement expressly provide for survivorship.
(c) Except as provided in subsections (a) and (b), the death of any party to a multiple party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of the decedent's estate.
(d) A right of survivorship arising:
(1) from the express terms of the account; or
(2) under:
(A) this section; or
(B) a beneficiary designation in a trust account;
cannot be changed by will.
As added by P.L.2-2002, SEC.2. Amended by P.L.143-2009, SEC.37.

IC 32-17-11-19
Rights of survivorship
Sec. 19. (a) The provisions of section 18 of this chapter as to rights of survivorship are determined by the form of the account at the death of a party.
(b) The form of an account may be altered by written order given by a party to the financial institution to:
(1) change the form of the account; or
(2) stop or vary payment under the terms of the account.
(c) An order or request described in subsection (b) must be:
(1) signed by a party;
(2) received by the financial institution during the party's lifetime; and
(3) not countermanded by another written order of the same party during the party's lifetime.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-20
Certain transfers not testamentary Sec. 20. Any transfers resulting from the application of section 18 of this chapter are:
(1) effective by reason of:
(A) the account contracts involved; and
(B) this chapter; and
(2) not to be considered as:
(A) testamentary; or
(B) subject to IC 29.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-21
Repealed
(Repealed by P.L.165-2002, SEC.15.)

IC 32-17-11-21.1
Liability for creditor claims and statutory allowances; applicable law
Sec. 21.1. The liability of a surviving party or beneficiary for creditor claims and statutory allowances is determined under IC 32-17-13.
As added by P.L.165-2002, SEC.12. Amended by P.L.143-2009, SEC.38.

IC 32-17-11-22
Payments; multiple party accounts
Sec. 22. (a) Financial institutions may enter into multiple party accounts to the same extent that they may enter into single party accounts.
(b) Any multiple party account may be paid, on request, to any one (1) or more of the parties.
(c) For purposes of establishing net contributions, a financial institution is not required to inquire as to:
(1) the source of funds received for deposit to a multiple party account; or
(2) the proposed application of any sum withdrawn from an account.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-23
Payments; joint accounts
Sec. 23. (a) Except as provided in subsection (b), any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded.
(b) Payment may not be made to the personal representative or heirs of a deceased party unless:
(1) proofs of death are presented to the financial institution showing that the decedent was the last surviving party; or
(2) there is no right of survivorship under section 18 of this chapter. As added by P.L.2-2002, SEC.2.

IC 32-17-11-24
Repealed
(Repealed by P.L.143-2009, SEC.52.)

IC 32-17-11-25
Payments; trust accounts
Sec. 25. A trust account may be paid, on request:
(1) to any trustee;
(2) unless the financial institution has received written notice that the beneficiary has a vested interest not dependent upon the beneficiary surviving the trustee, if proof of death is presented to the financial institution showing that the decedent was the survivor of all other persons named on the account either as trustee or beneficiary, to the personal representative or heirs of a deceased trustee; and
(3) upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustee, to the beneficiary or beneficiaries.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-26
Payments; discharge of financial institutions from all claims
Sec. 26. (a) Payment made under section 22, 23, or 25 of this chapter discharges the financial institution from all claims for amounts paid whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries, or their successors.
(b) The protection provided under this section does not extend to payments made after a financial institution has received written notice from any party able to request present payment to the effect that withdrawals in accordance with the terms of the account should not be permitted.
(c) Unless a notice described in subsection (b) is withdrawn by the person giving it, the successor of any deceased party must concur in any demand for withdrawal if the financial institution is to be protected under this section.
(d) No other notice or any other information shown to have been available to a financial institution affects the institution's right to the protection provided under this section.
(e) The protection provided under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in or withdrawn from multiple party accounts.
As added by P.L.2-2002, SEC.2. Amended by P.L.143-2009, SEC.39.

IC 32-17-11-27
Right of financial institutions to set off against accounts
Sec. 27. (a) Without qualifying any other statutory right to set off

or lien and subject to any contractual provision, if a party to a multiple party account is indebted to a financial institution, the financial institution has a right to set off against the account in which the party has, or had immediately before the party's death, a present right of withdrawal.
(b) The amount of the account subject to set off as described in subsection (a) is that proportion to which the debtor is, or was immediately before the debtor's death, beneficially entitled.
(c) In the absence of proof of net contributions, the amount of the account subject to set off as described in subsection (a) is an equal share with all parties having present rights of withdrawal.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-28
Provisions in certain agreements nontestamentary; creditors' rights
Sec. 28. (a) Any of the following provisions in an insurance policy, contract of employment, bond, mortgage, promissory note, deposit agreement, pension plan, trust agreement, conveyance, or any other written instrument effective as a contract, gift, conveyance, or trust is considered to be nontestamentary, and this title and IC 29 do not invalidate the instrument or any provision:
(1) That money or other benefits due to, controlled, or owned by a decedent before the person's death shall be paid after the person's death to a person designated by the decedent in either the instrument or a separate writing, including a will, executed at the same time as the instrument or subsequently.
(2) That any money due or to become due under the instrument shall cease to be payable in event of the death of the promisee or the promisor before payment or demand.
(3) That any property that is the subject of the instrument shall pass to a person designated by the decedent in either the instrument or a separate writing, including a will, executed at the same time as the instrument or subsequently.
(b) This section does not limit the rights of creditors under other Indiana laws.
As added by P.L.2-2002, SEC.2.

IC 32-17-11-29
Personal property owned as tenants in common; exceptions
Sec. 29. (a) This section does not apply to an account.
(b) Except as provided in subsection (c), personal property that is owned by two (2) or more persons is owned by them as tenants in common unless expressed otherwise in a written instrument.
(c) Upon the death of either husband or wife:
(1) household goods:
(A) acquired during marriage; and
(B) in possession of both husband and wife; and
(2) any:
(A) promissory note; (B) bond;
(C) certificate of title to a motor vehicle; or
(D) other written or printed instrument;
evidencing an interest in tangible or intangible personal property in the name of both husband and wife;
becomes the sole property of the surviving spouse unless a clear contrary intention is expressed in a written instrument.
As added by P.L.2-2002, SEC.2.



CHAPTER 12. CONTRACTS CONCERNING UNITED STATES LANDS

IC 32-17-12
Chapter 12. Contracts Concerning United States Lands

IC 32-17-12-1
Voidance of contracts
Sec. 1. A contract for valid consideration:
(1) to sell any interest, real or supposed, in any land belonging to the United States;
(2) for the occupancy of land belonging to the United States; or
(3) for any improvement made on land belonging to the United States;
may not be voided by either party or the party's heirs, executors, administrators, or assigns if the nature and extent of the interest were, at the time of contract, known to the party, and the party's consent to the interest was obtained without fraud, conspiracy, or misrepresentation.
As added by P.L.2-2002, SEC.2.



CHAPTER 13. LIABILITY OF NONPROBATE TRANSFEREES FOR CREDITOR CLAIMS AND STATUTORY ALLOWANCES

IC 32-17-13-2
Insufficiency of estate to pay claims and statutory allowances; liability of nonprobate transferee
Sec. 2. (a) Except as otherwise provided by statute, a transferee of a nonprobate transfer is subject to liability to a decedent's probate estate for:
(1) allowed claims against the decedent's probate estate; and
(2) statutory allowances to the decedent's spouse and children;
to the extent the decedent's probate estate is insufficient to satisfy those claims and allowances. (b) The liability of the nonprobate transferee may not exceed the value of nonprobate transfers received or controlled by the nonprobate transferee.
(c) The liability of the nonprobate transferee does not include the net contributions of the nonprobate transferee.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-3
Priority of liability to probate estate
Sec. 3. Nonprobate transferees are liable for the insufficiency described in section 2 of this chapter in the following order:
(1) As provided in the decedent's will or other governing instrument.
(2) To the extent of the value of the nonprobate transfer received or controlled by the trustee of trusts that can be amended, modified, or revoked by the decedent during the decedent's lifetime. If there is more than one (1) such trust, in proportion to the relative value of the trusts.
(3) Other nonprobate transferees in proportion to the values received.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-4
Beneficiary interests in trusts
Sec. 4. Unless otherwise provided by the trust instrument, interest of beneficiaries in all trusts incurring liabilities under this chapter shall abate as necessary to satisfy the liability as if all of the trust instruments were a single trust.
As added by P.L.165-2002, SEC.11. Amended by P.L.101-2008, SEC.11.

IC 32-17-13-5
Apportionment of liability by instrument
Sec. 5. (a) A provision made in an instrument may direct the apportionment of the liability among the nonprobate transferees taking under that or any other governing instrument.
(b) If a provision in an instrument conflicts with a provision in another instrument, the later provision prevails.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-6
Enforcement proceedings; jurisdiction
Sec. 6. Upon due notice to a nonprobate transferee, the liability imposed by this chapter is enforceable in proceedings in Indiana in the county where:
(1) the transfer occurred;
(2) the transferee is located; or
(3) the probate action is pending.
As added by P.L.165-2002, SEC.11.
IC 32-17-13-7
Commencement of proceedings; immunity of personal representative
Sec. 7. (a) A proceeding under this chapter may not be commenced unless the personal representative of the decedent's estate has received a written demand for the proceeding from the surviving spouse or a surviving child, to the extent that statutory allowances are affected, or a creditor.
(b) If the personal representative declines or fails to commence a proceeding within sixty (60) days after receiving the demand, a person making the demand may commence the proceeding in the name of the decedent's estate at the expense of the person making the demand and not of the estate.
(c) A personal representative who declines in good faith to commence a requested proceeding incurs no personal liability for declining.
As added by P.L.165-2002, SEC.11. Amended by P.L.6-2010, SEC.23.

IC 32-17-13-8
Deadline for commencement of proceedings
Sec. 8. A proceeding under this chapter must be commenced not later than nine (9) months after the person's death, but a proceeding on behalf of a creditor whose claim was timely filed may be commenced within:
(1) sixty (60) days after final allowance of the claim; or
(2) ninety (90) days after demand is made under section 7 of this chapter if the personal representative declines or fails to commence a proceeding after receiving the demand.
As added by P.L.165-2002, SEC.11. Amended by P.L.6-2010, SEC.24.

IC 32-17-13-9
Release of obligor or trustee from liability for transfer of assets to nonprobate transferee
Sec. 9. Unless written notice asserting that a decedent's probate estate is insufficient to pay allowed claims and statutory allowances has been received from the decedent's personal representative, the following rules apply:
(1) Payment or delivery of assets by a financial institution, registrar, or another obligor to a nonprobate transferee under the terms of the governing instrument controlling the transfer releases the obligor from all claims for amounts paid or assets delivered.
(2) A trustee receiving or controlling a nonprobate transfer is released from liability under this section on any assets distributed to the trust's beneficiaries. Each beneficiary, to the extent of the distribution received, becomes liable for the amount of the trustee's liability attributable to that asset imposed by sections 2 and 3 of this chapter. As added by P.L.165-2002, SEC.11.



CHAPTER 14. TRANSFER ON DEATH PROPERTY ACT

IC 32-17-14-1
Citation
Sec. 1. This chapter may be cited as the Transfer on Death Property Act.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-2
Applicability
Sec. 2. (a) Except as provided elsewhere in this chapter, this chapter applies to a transfer on death security, transfer on death securities account, and pay on death account created before July 1, 2009, unless the application of this chapter would:
(1) adversely affect a right given to an owner or beneficiary;
(2) give a right to any owner or beneficiary that the owner or beneficiary was not intended to have when the transfer on death security, transfer on death securities account, or pay on death account was created;
(3) impose a duty or liability on any person that was not intended to be imposed when the transfer on death security, transfer on death securities account, or pay on death account was created; or
(4) relieve any person from any duty or liability imposed:
(A) by the terms of the transfer on death security, transfer on death securities account, or pay on death account; or
(B) under prior law.
(b) Subject to section 32 of this chapter, this chapter applies to a transfer on death transfer if at the time the owner designated the beneficiary:
(1) the owner was a resident of Indiana;
(2) the property subject to the beneficiary designation was situated in Indiana;
(3) the obligation to pay or deliver arose in Indiana;
(4) the transferring entity was a resident of Indiana or had a place of business in Indiana; or
(5) the transferring entity's obligation to make the transfer was accepted in Indiana.
(c) This chapter does not apply to property, money, or benefits paid or transferred at death under a life or accidental death insurance policy, annuity, contract, plan, or other product sold or issued by a

life insurance company unless the provisions of this chapter are incorporated into the policy or beneficiary designation in whole or in part by express reference.
(d) This chapter does not apply to a transfer on death transfer if the beneficiary designation or an applicable law expressly provides that this chapter does not apply to the transfer.
(e) Subject to IC 9-17-3-9(h) and IC 9-31-2-30(h), this chapter applies to a beneficiary designation for the transfer on death of a motor vehicle or a watercraft.
(f) The provisions of:
(1) section 22 of this chapter; and
(2) section 26(b)(9) of this chapter;
relating to distributions to lineal descendants per stirpes apply to a transfer on death or payable on death transfer created before July 1, 2009.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.25.

IC 32-17-14-2.1
Application of chapter to preexisting transfer on death transfers
Sec. 2.1. An amendment to the rules of law contained in this chapter applies to all transfer on death transfers created prior to the effective date of the applicable amendment.
As added by P.L.149-2012, SEC.13.

IC 32-17-14-2.5
Applicability
Sec. 2.5. This chapter does not apply to property, money, or benefits paid or transferred at death under:
(1) an employee benefit plan governed by the Employees Retirement Income Security Act of 1974;
(2) an individual retirement account; or
(3) a similar account or plan intended to qualify for a tax exemption or deferral under the Internal Revenue Code;
unless the provisions of this chapter are incorporated into the governing instrument or beneficiary designation in whole or in part by express reference.
As added by P.L.36-2011, SEC.11.

IC 32-17-14-3
Definitions
Sec. 3. The following definitions apply throughout this chapter:
(1) "Beneficiary" means a person designated or entitled to receive property because of another person's death under a transfer on death transfer.
(2) "Beneficiary designation" means a written instrument other than a will or trust that designates the beneficiary of a transfer on death transfer.
(3) "Governing instrument" refers to a written instrument agreed to by an owner that establishes the terms and conditions

of an ownership in beneficiary form.
(4) "Joint owners" refers to persons who hold property as joint tenants with a right of survivorship. However, the term does not include a husband and wife who hold property as tenants by the entirety.
(5) "LDPS" means an abbreviation of lineal descendants per stirpes, which may be used in a beneficiary designation to designate a substitute beneficiary as provided in section 22 of this chapter.
(6) "Owner" refers to a person or persons who have a right to designate the beneficiary of a transfer on death transfer.
(7) "Ownership in beneficiary form" means holding property under a registration in beneficiary form or other written instrument that:
(A) names the owner of the property;
(B) directs ownership of the property to be transferred upon the death of the owner to the designated beneficiary; and
(C) designates the beneficiary.
(8) "Person" means an individual, a sole proprietorship, a partnership, an association, a fiduciary, a trustee, a corporation, a limited liability company, or any other business entity.
(9) "Proof of death" means a death certificate or a record or report that is prima facie proof or evidence of an individual's death.
(10) "Property" means any present or future interest in real property, intangible personal property (as defined in IC 6-4.1-1-5), or tangible personal property (as defined in IC 6-4.1-1-13). The term includes:
(A) a right to direct or receive payment of a debt;
(B) a right to direct or receive payment of money or other benefits due under a contract, account agreement, deposit agreement, employment contract, or trust or by operation of law;
(C) a right to receive performance remaining due under a contract;
(D) a right to receive payment under a promissory note or a debt maintained in a written account record;
(E) rights under a certificated or uncertificated security;
(F) rights under an instrument evidencing ownership of property issued by a governmental agency; and
(G) rights under a document of title (as defined in IC 26-1-1-201).
(11) "Registration in beneficiary form" means titling of an account record, certificate, or other written instrument that:
(A) provides evidence of ownership of property in the name of the owner;
(B) directs ownership of the property to be transferred upon the death of the owner to the designated beneficiary; and
(C) designates the beneficiary.
(12) "Security" means a share, participation, or other interest in

property, in a business, or in an obligation of an enterprise or other issuer. The term includes a certificated security, an uncertificated security, and a security account.
(13) "Transfer on death deed" means a deed that conveys an interest in real property to a grantee by beneficiary designation.
(14) "Transfer on death transfer" refers to a transfer of property that takes effect upon the death of the owner under a beneficiary designation made under this chapter.
(15) "Transferring entity" means a person who:
(A) owes a debt or is obligated to pay money or benefits;
(B) renders contract performance;
(C) delivers or conveys property; or
(D) changes the record of ownership of property on the books, records, and accounts of an enterprise or on a certificate or document of title that evidences property rights.
The term includes a governmental agency, business entity, or transfer agent that issues certificates of ownership or title to property and a person acting as a custodial agent for an owner's property. However, the term does not include a governmental office charged with endorsing, entering, or recording the transfer of real property in the public records.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.26; P.L.36-2011, SEC.12.

IC 32-17-14-4
Transfers that are not considered transfer on death transfers; beneficiary designation requirements and form
Sec. 4. (a) The following transfers of ownership are not considered transfer on death transfers for purposes of this chapter:
(1) Transfers by rights of survivorship in property held as joint tenants or tenants by the entirety.
(2) A transfer to a remainderman on the termination of a life tenancy.
(3) An inter vivos or a testamentary transfer under a trust established by an individual.
(4) A transfer made under the exercise or nonexercise of a power of appointment.
(5) A transfer made on the death of a person who did not have the right to designate the person's estate as the beneficiary of the transfer.
(b) A beneficiary designation made under this chapter must do the following:
(1) Designate the beneficiary of a transfer on death transfer.
(2) Make the transfer effective upon the death of the owner of the property being transferred.
(3) Comply with this chapter, the conditions of any governing instrument, and any other applicable law.
(c) For purposes of construing this chapter or a beneficiary designation made under this chapter, the death of the last surviving

owner of property held by joint owners is considered the death of the owner.
(d) Except as otherwise provided in this chapter, a transfer on death direction is accomplished in a form substantially similar to the following:
(1) Insert Name of the Owner or Owners.
(2) Insert "Transfer on death to" or "TOD" or "Pay on death to" or "POD".
(3) Insert the Name of the Beneficiary or Beneficiaries.
(e) An owner may revoke or change a beneficiary designation at any time before the owner's death.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-5
General rules concerning transfer on death transfers
Sec. 5. A transfer on death transfer:
(1) is effective with or without consideration;
(2) is not considered testamentary;
(3) is not subject to the requirements for a will or for probating a will under IC 29-1; and
(4) may be subject to an agreement between the owner and a transferring entity to carry out the owner's intent to transfer the property under this chapter.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-6
Authority of a transferring entity
Sec. 6. For the purpose of discharging its duties under this chapter, the authority of a transferring entity acting as agent for an owner of property subject to a transfer on death transfer does not cease at the death of the owner. The transferring entity shall transfer the property to the designated beneficiary in accordance with the beneficiary designation and this chapter.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-7
Agreement between owner and transferring entity
Sec. 7. (a) If any of the following are required by the transferring entity, an agreement between the owner and the transferring entity is necessary to carry out a transfer on death transfer, which may be made in accordance with the rules, terms, and conditions set forth in the agreement:
(1) The submission to the transferring entity of a beneficiary designation under a governing instrument.
(2) Registration by a transferring entity of a transfer on death direction on any certificate or record evidencing ownership of property.
(3) Consent of a contract obligor for a transfer of performance due under the contract.
(4) Consent of a financial institution for a transfer of an

obligation of the financial institution.
(5) Consent of a transferring entity for a transfer of an interest in the transferring entity.
(b) When subsection (a) applies, a transferring entity is not required to accept an owner's request to assist the owner in carrying out a transfer on death transfer.
(c) If a beneficiary designation, revocation, or change is subject to acceptance by a transferring entity, the transferring entity's acceptance of the beneficiary designation, revocation, or change relates back to and is effective as of the time the request was received by the transferring entity.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.27.

IC 32-17-14-8
Transferring entity's acceptance of a beneficiary designation
Sec. 8. (a) If a transferring entity accepts a beneficiary designation or beneficiary assignment or registers property in beneficiary form, the acceptance or registration constitutes the agreement of the owner and the transferring entity that, subject to this section, the owner's property will be transferred to and placed in the name and control of the beneficiary in accordance with the beneficiary designation or transfer on death direction, the agreement between the parties, and this chapter.
(b) An agreement described in subsection (a) is subject to the owner's power to revoke or change a beneficiary designation before the owner's death.
(c) A transferring entity's duties under an agreement described in subsection (a) are subject to the following:
(1) Receiving proof of the owner's death.
(2) Complying with the transferring entity's requirements for proof that the beneficiary is entitled to receive the property.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-9
Beneficiary designation; effects; requirements
Sec. 9. (a) Except as provided in subsection (c), a beneficiary designation that satisfies the requirements of subsection (b):
(1) authorizes a transfer of property under this chapter;
(2) is effective on the death of the owner of the property; and
(3) transfers the right to receive the property to the designated beneficiary who survives the death of the owner.
(b) A beneficiary designation is effective under subsection (a) if the beneficiary designation is:
(1) executed; and
(2) delivered;
to the transferring entity before the death of the owner.
(c) A transferring entity shall make a transfer described in subsection (a)(3) unless there is clear and convincing evidence of the owner's different intention at the time the beneficiary designation

was created.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.28.

IC 32-17-14-10
Assignment of contract rights
Sec. 10. (a) A written assignment of a contract right that:
(1) assigns the right to receive any performance remaining due under the contract to an assignee designated by the owner; and
(2) expressly states that the assignment does not take effect until the death of the owner;
transfers the right to receive performance due under the contract to the designated assignee beneficiary if the assignment satisfies the requirements of subsection (b).
(b) A written assignment described in subsection (a) is effective upon the death of the owner if the assignment is:
(1) executed; and
(2) delivered;
to the contract obligor before the death of the owner.
(c) A beneficiary assignment described in this section is not required to be supported by consideration or delivered to the assignee beneficiary.
(d) This section does not preclude other methods of assignment that are permitted by law and have the effect of postponing the enjoyment of the contract right until after the death of the owner.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.29.

IC 32-17-14-11
Transfer on death deeds
Sec. 11. (a) A transfer on death deed transfers the interest provided to the beneficiary if the transfer on death deed is:
(1) executed by the owner or owner's legal representative; and
(2) recorded with the recorder of deeds in the county in which the real property is situated before the death of the owner.
(b) A transfer on death deed is void if it is not recorded with the recorder of deeds in the county in which the real property is situated before the death of the owner.
(c) A transfer on death deed is not required to be supported by consideration or delivered to the grantee beneficiary.
(d) A transfer on death deed may be used to transfer an interest in real property to either a revocable or an irrevocable trust.
(e) If the owner records a transfer on death deed, the effect of the recording the transfer on death deed is determined as follows:
(1) If the owner's interest in the real property is as a tenant by the entirety, the conveyance is inoperable and void unless the other spouse joins in the conveyance.
(2) If the owner's interest in the real property is as a joint tenant with rights of survivorship, the conveyance severs the joint tenancy and the cotenancy becomes a tenancy in common. (3) If the owner's interest in the real property is as a joint tenant with rights of survivorship and the property is subject to a beneficiary designation, a conveyance of any joint owner's interest has no effect on the original beneficiary designation for the nonsevering joint tenant.
(4) If the owner's interest is as a tenant in common, the owner's interest passes to the beneficiary as a transfer on death transfer.
(5) If the owner's interest is a life estate determined by the owner's life, the conveyance is inoperable and void.
(6) If the owner's interest is any other interest, the interest passes in accordance with this chapter and the terms and conditions of the conveyance establishing the interest. If a conflict exists between the conveyance establishing the interest and this chapter, the terms and conditions of the conveyance establishing the interest prevail.
(f) A beneficiary designation in a transfer on death deed may be worded in substance as "(insert owner's name) conveys and warrants (or quitclaims) to (insert owner's name), TOD to (insert beneficiary's name)". This example is not intended to be exhaustive.
(g) A transfer on death deed using the phrase "pay on death to" or the abbreviation "POD" may not be construed to require the liquidation of the real property being transferred.
(h) This section does not preclude other methods of conveying real property that are permitted by law and have the effect of postponing enjoyment of an interest in real property until after the death of the owner. This section applies only to transfer on death deeds and does not invalidate any deed that is otherwise effective by law to convey title to the interest and estates provided in the deed.
(i) The endorsement of the auditor under IC 36-2-11-14 is not necessary to record a transfer on death deed.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.30; P.L.36-2011, SEC.13.

IC 32-17-14-12
Transfer on death transfers of tangible personal property
Sec. 12. (a) A deed of gift, bill of sale, or other writing intended to transfer an interest in tangible personal property is effective on the death of the owner and transfers ownership to the designated transferee beneficiary if the document:
(1) expressly creates ownership in beneficiary form;
(2) is in other respects sufficient to transfer the type of property involved; and
(3) is executed by the owner and acknowledged before a notary public or other person authorized to administer oaths.
(b) A beneficiary transfer document described in this section is not required to be supported by consideration or delivered to the transferee beneficiary.
(c) This section does not preclude other methods of transferring ownership of tangible personal property that are permitted by law and have the effect of postponing enjoyment of the property until

after the death of the owner.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-13
Direct transfer to a transferee to hold as owner in beneficiary form
Sec. 13. (a) A transferor of property, with or without consideration, may execute a written instrument directly transferring the property to a transferee to hold as owner in beneficiary form.
(b) A transferee under an instrument described in subsection (a) is considered the owner of the property for all purposes and has all the rights to the property provided by law to the owner of the property, including the right to revoke or change the beneficiary designation.
(c) A direct transfer of property to a transferee to hold as owner in beneficiary form is effective when the written instrument perfecting the transfer becomes effective to make the transferee the owner.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-14
Registration in beneficiary form
Sec. 14. (a) Property may be held or registered in beneficiary form by including in the name in which the property is held or registered a direction to transfer the property on the death of the owner to a beneficiary designated by the owner.
(b) Property is registered in beneficiary form by showing on the account record, security certificate, or instrument evidencing ownership of the property:
(1) the name of the owner and, if applicable, the estate by which two (2) or more joint owners hold the property; and
(2) an instruction substantially similar in form to "transfer on death to (insert name of beneficiary)".
An instruction to "pay on death to (insert name of the beneficiary)" and the use of the abbreviations "TOD" and "POD" are also permitted by this section.
(c) Only a transferring entity or a person authorized by the transferring entity may place a transfer on death direction described by this section on an account record, a security certificate, or an instrument evidencing ownership of property.
(d) A transfer on death direction described by this section is effective on the death of the owner and transfers the owner's interest in the property to the designated beneficiary if:
(1) the property is registered in beneficiary form before the death of the owner; or
(2) the transfer on death direction is delivered to the transferring entity before the owner's death.
(e) An account record, security certificate, or instrument evidencing ownership of property that contains a transfer on death direction written as part of the name in which the property is held or registered is conclusive evidence, in the absence of fraud, duress,

undue influence, lack of capacity, or mistake, that the direction was:
(1) regularly made by the owner;
(2) accepted by the transferring entity; and
(3) not revoked or changed before the owner's death.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.31.

IC 32-17-14-15
Beneficiary's rights before the death of the owner; effect of the death of a joint owner
Sec. 15. (a) Before the death of the owner, a beneficiary has no rights in the property because of the beneficiary designation. The signature or agreement of the beneficiary is not required for any transaction relating to property transferred under this chapter. If a lienholder takes action to enforce a lien, by foreclosure or otherwise through a court proceeding, it is not necessary to join the beneficiary as a party defendant in the action unless the beneficiary has another interest in the real property that has vested.
(b) On the death of one (1) of two (2) or more joint owners, property with respect to which a beneficiary designation has been made belongs to the surviving joint owner or owners. If at least two (2) joint owners survive, the right of survivorship continues as between the surviving owners.
(c) On the death of a tenant by the entireties, property with respect to which a beneficiary designation has been made belongs to the surviving tenant.
(d) On the death of the owner, property with respect to which a beneficiary designation has been made passes by operation of law to the beneficiary.
(e) If two (2) or more beneficiaries survive, there is no right of survivorship among the beneficiaries when the death of a beneficiary occurs after the death of the owner unless the beneficiary designation expressly provides for survivorship among the beneficiaries. Except as expressly provided otherwise, the surviving beneficiaries hold their separate interest in the property as tenants in common. The share of any beneficiary who dies after the owner dies belongs to the deceased beneficiary's estate.
(f) If no beneficiary survives the owner, the property belongs to the estate of the owner unless the beneficiary designation directs the transfer to a substitute beneficiary in the manner required by section 22 of this chapter.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-16
Changing or revoking a beneficiary designation
Sec. 16. (a) A beneficiary designation may be revoked or changed during the lifetime of the owner.
(b) A revocation or change of a beneficiary designation involving property owned as tenants by the entirety must be made with the agreement of both tenants for so long as both tenants are alive. After

an individual dies owning as a tenant by the entirety property that is subject to a beneficiary designation, the individual's surviving spouse may revoke or change the beneficiary designation.
(c) A revocation or change of a beneficiary designation involving property owned in a form of ownership (other than as tenants by the entirety) that restricts conveyance of the interest unless another person joins in the conveyance must be made with the agreement of each living owner required to join in a conveyance.
(d) A revocation or change of a beneficiary designation involving property owned by joint owners with a right of survivorship must be made with the agreement of each living owner.
(e) A subsequent beneficiary designation revokes a prior beneficiary designation unless the subsequent beneficiary designation expressly provides otherwise.
(f) A revocation or change in a beneficiary designation must comply with the terms of any governing instrument, this chapter, and any other applicable law.
(g) A beneficiary designation may not be revoked or changed by a will or trust unless the beneficiary designation expressly grants the owner the right to revoke or change the beneficiary designation by a will or trust.
(h) A transfer during the owner's lifetime of the owner's interest in the property, with or without consideration, terminates the beneficiary designation with respect to the property transferred.
(i) The effective date of a revocation or change in a beneficiary designation is determined in the same manner as the effective date of a beneficiary designation.
(j) An owner may revoke a beneficiary designation made in a transfer on death deed by executing and recording before the death of the owner with the recorder of deeds in the county in which the real property is situated either:
(1) a subsequent deed of conveyance revoking, omitting, or changing the beneficiary designation; or
(2) an affidavit acknowledged or proved under IC 32-21-2-3 that revokes or changes the beneficiary designation.
(k) A physical act, such as a written modification on or the destruction of a transfer on death deed after the transfer on death deed has been recorded, has no effect on the beneficiary designation.
(l) A transfer on death deed may not be revoked or modified by will or trust.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.32.

IC 32-17-14-17
Powers of an attorney in fact, a guardian, a conservator, or an agent
Sec. 17. (a) An attorney in fact, guardian, conservator, or other agent acting on the behalf of the owner of property may make, revoke, or change a beneficiary designation if:
(1) the action complies with the terms of this chapter and any

other applicable law; and
(2) the action is not expressly forbidden by the document establishing the agent's right to act on behalf of the owner.
(b) An attorney in fact, guardian, conservator, or other agent may withdraw, sell, pledge, or otherwise transfer property that is subject to a beneficiary designation notwithstanding the fact that the effect of the transaction may be to extinguish a beneficiary's right to receive a transfer of the property at the death of the owner.
(c) The rights of a beneficiary to any part of property that is subject to a beneficiary designation after the death of the owner are determined under IC 29-3-8-6.5 if:
(1) a guardian or conservator takes possession of the property;
(2) the guardian sells, transfers, encumbers, or consumes the property during the protected person's lifetime; and
(3) the owner subsequently dies.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-18
Lost, destroyed, damaged, or involuntarily converted property subject to a beneficiary designation
Sec. 18. If property subject to a beneficiary designation is lost, destroyed, damaged, or involuntarily converted during the owner's lifetime, the beneficiary succeeds to any right with respect to the loss, destruction, damage, or involuntary conversion that the owner would have had if the owner had survived. However, the beneficiary has no interest in any payment or substitute property received by the owner during the owner's lifetime.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-19
Effect of conveyances, assignments, contracts, set offs, licenses, easements, liens, and security interests
Sec. 19. (a) A beneficiary of a transfer on death transfer takes the owner's interest in the property at the death of the owner subject to all conveyances, assignments, contracts, set offs, licenses, easements, liens, and security interests made by the owner or to which the owner was subject during the owner's lifetime.
(b) A beneficiary of a transfer on death transfer of an account with a bank, savings and loan association, credit union, broker, or mutual fund takes the owner's interest in the property at the death of the owner subject to all requests for payment of money issued by the owner before the owner's death, whether paid by the transferring entity before or after the owner's death, or unpaid. The beneficiary is liable to the payee of an unsatisfied request for payment to the extent that the request represents an obligation that was enforceable against the owner during the owner's lifetime.
(c) Each beneficiary's liability with respect to an unsatisfied request for payment is limited to the same proportionate share of the request for payment as the beneficiary's proportionate share of the account under the beneficiary designation. Each beneficiary has the

right of contribution from the other beneficiaries with respect to a request for payment that is satisfied after the owner's death, to the extent that the request for payment would have been enforceable by the payee during the owner's lifetime.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-20
Beneficiary required to survive the owner
Sec. 20. An individual who is a beneficiary of a transfer on death transfer is not entitled to a transfer unless the individual:
(1) survives the owner; and
(2) survives the owner by the time, if any, required by the terms of the beneficiary designation.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-21
Trusts as designated beneficiaries
Sec. 21. (a) A trustee of a trust may be a designated beneficiary regardless of whether the trust is amendable, revocable, irrevocable, funded, unfunded, or amended after the designation is made.
(b) Unless a beneficiary designation provides otherwise, a trust that is revoked or terminated before the death of the owner is considered nonexistent at the owner's death.
(c) Unless a beneficiary designation provides otherwise, a legal entity or trust that does not:
(1) exist; or
(2) come into existence effective as of the owner's death;
is considered nonexistent at the owner's death.
(d) For purposes of this section, an owner's testamentary trust is considered to have come into existence as of the owner's death if the owner's last will and testament is admitted to probate.
As added by P.L.143-2009, SEC.41. Amended by P.L.149-2012, SEC.14.

IC 32-17-14-22
Substitution for designated beneficiaries who do not survive the owner
Sec. 22. (a) Notwithstanding sections 9 and 20 of this chapter, a designated beneficiary's rights under this chapter are not extinguished when the designated beneficiary does not survive the owner if:
(1) subsection (b) applies in the case of a designated beneficiary who is a lineal descendant of the owner; or
(2) subsection (d) applies in the case of a designated beneficiary who is not a lineal descendant of the owner.
(b) If a designated beneficiary who is a lineal descendant of the owner:
(1) is deceased at the time the beneficiary designation is made;
(2) does not survive the owner; or
(3) is treated as not surviving the owner; the beneficiary's right to a transfer on death transfer belongs to the beneficiary's lineal descendants per stirpes who survive the owner unless the owner provides otherwise under subsection (c).
(c) An owner may execute a beneficiary designation to which subsection (b) does not apply by:
(1) making the notation "No LDPS" after a beneficiary's name; or
(2) including other words negating an intention to direct the transfer to the lineal descendant substitutes of the nonsurviving beneficiary.
(d) An owner may execute a beneficiary designation that provides that the right to a transfer on death transfer belonging to a beneficiary who is not a lineal descendant of the owner and does not survive the owner belongs to the beneficiary's lineal descendants per stirpes who survive the owner. An owner's intent to direct the transfer to the nonsurviving beneficiary's lineal descendants must be shown by either of the following on the beneficiary designation after the name of the beneficiary:
(1) The words "and lineal descendants per stirpes".
(2) The notation "LDPS".
(e) When two (2) or more individuals receive a transfer on death transfer as substitute beneficiaries under subsection (b) or (d), the individuals are entitled to equal shares of the property if they are of the same degree of kinship to the nonsurviving beneficiary. If the substitute beneficiaries are of unequal degrees of kinship, an individual of a more remote degree is entitled by representation to the share that would otherwise belong to the individual's parent.
(f) If:
(1) a designated beneficiary of a transfer on death transfer does not survive the owner;
(2) either subsection (b) or (d) applies; and
(3) no lineal descendant of the designated beneficiary survives the owner;
the right to receive the property transferred belongs to the other surviving beneficiaries. If no other beneficiary survives the owner, the property belongs to the owner's estate.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-23
Effect of dissolution or annulment
Sec. 23. (a) If, after an owner makes a beneficiary designation, the owner's marriage is dissolved or annulled, any provision of the beneficiary designation in favor of the owner's former spouse is revoked on the date the marriage is dissolved or annulled. Revocation under this subsection is effective regardless of whether the beneficiary designation refers to the owner's marital status. The beneficiary designation is given effect as if the former spouse had not survived the owner.
(b) Subsection (a) does not apply to a provision of a beneficiary designation that: (1) has been made irrevocable, or revocable only with the spouse's consent;
(2) is made after the marriage is dissolved or annulled; or
(3) expressly states that the dissolution or annulment of the marriage does not affect the designation of a spouse or a relative of the spouse as a beneficiary.
(c) A provision of a beneficiary designation that is revoked solely by subsection (a) is revived by the owner's remarriage to the former spouse or by a nullification of the dissolution or annulment of the marriage.
As added by P.L.143-2009, SEC.41. Amended by P.L.36-2011, SEC.14.

IC 32-17-14-24
Fraud, duress, undue influence, mistake, or lack of capacity
Sec. 24. (a) A beneficiary designation or a revocation of a beneficiary designation that is procured by fraud, duress, undue influence, or mistake or because the owner lacked capacity is void.
(b) A beneficiary designation made under this chapter is subject to IC 29-1-2-12.1.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-25
Rights of surviving spouses and children
Sec. 25. (a) In accordance with IC 32-17-13, a transfer on death transfer may be subject to the payment of the surviving spouse and family allowances under IC 29-1-4-1.
(b) A beneficiary designation designating the children of the owner or children of any other person as a class and not by name includes all children of the person regardless of whether the child is born or adopted before or after the beneficiary designation is made.
(c) Except as provided in subsection (d), a child of the owner born or adopted after the owner makes a beneficiary designation that names another child of the owner as the beneficiary is entitled to receive a fractional share of the property that would otherwise be transferred to the named beneficiary. The share of the property to which each child of the owner is entitled to receive is expressed as a fraction in which the numerator is one (1) and the denominator is the total number of the owner's children.
(d) A beneficiary designation or a governing instrument may provide that subsection (c) does not apply to an owner's beneficiary designation. In addition, a transferring entity is not obligated to apply subsection (c) to property registered in beneficiary form.
(e) If a beneficiary designation does not name any child of the owner as the designated beneficiary with respect to a particular property interest, a child of the owner born or adopted after the owner makes the beneficiary designation is not entitled to any share of the property interest subject to the designation.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.33; P.L.36-2011, SEC.15.
IC 32-17-14-26
General rules applying to a beneficiary designation
Sec. 26. (a) If an agreement between the owner and a transferring entity is required to carry out a transfer on death transfer as described in section 7 of this chapter, a transferring entity may not adopt rules for the making, execution, acceptance, and revocation of a beneficiary designation that are inconsistent with this chapter.
(b) The following rules apply to a beneficiary designation:
(1) A beneficiary designation or a request for registration of property in beneficiary form must be made in writing, signed by the owner, dated, and, in the case of a transfer on death deed, compliant with all requirements for the recording of deeds.
(2) A security that is not registered in the name of the owner may be registered in beneficiary form on instructions given by a broker or person delivering the security.
(3) A beneficiary designation may designate one (1) or more primary beneficiaries and one (1) or more contingent beneficiaries.
(4) On property registered in beneficiary form, a primary beneficiary is the person shown immediately following the transfer on death direction. Words indicating that the person is a primary beneficiary are not required. The name of a contingent beneficiary in the registration must have the words "contingent beneficiary" or words of similar meaning to indicate the contingent nature of the interest being transferred.
(5) Multiple surviving beneficiaries share equally in the property being transferred unless a different percentage or fractional share is stated for each beneficiary. If a percentage or fractional share is designated for multiple beneficiaries, the surviving beneficiaries share in the proportion that their designated shares bear to each other.
(6) A transfer of unequal shares to multiple beneficiaries for property registered in beneficiary form may be expressed in numerical form following the name of the beneficiary in the registration.
(7) A transfer on death transfer of property also transfers any interest, rent, royalties, earnings, dividends, or credits earned or declared on the property but not paid or credited before the owner's death.
(8) If a distribution by a transferring entity under a transfer on death transfer results in fractional shares in a security or other property that is not divisible, the transferring entity may distribute the fractional shares in the name of all beneficiaries as tenants in common or as the beneficiaries may direct, or the transferring entity may sell the property that is not divisible and distribute the proceeds to the beneficiaries in the proportions to which they are entitled.
(9) On the death of the owner, the property, minus all amounts and charges owed by the owner to the transferring entity, belongs to the surviving beneficiaries and, in the case of

substitute beneficiaries permitted under section 22 of this chapter, the lineal descendants of designated beneficiaries who did not survive the owner are entitled to the property as follows:
(A) If there are multiple primary beneficiaries and a primary beneficiary does not survive the owner and does not have a substitute under section 22 of this chapter, the share of the nonsurviving beneficiary is allocated among the surviving beneficiaries in the proportion that their shares bear to each other.
(B) If there are no surviving primary beneficiaries and there are no substitutes for the nonsurviving primary beneficiaries under section 22 of this chapter, the property belongs to the surviving contingent beneficiaries in equal shares or according to the percentages or fractional shares stated in the registration.
(C) If there are multiple contingent beneficiaries and a contingent beneficiary does not survive the owner and does not have a substitute under section 22 of this chapter, the share of the nonsurviving contingent beneficiary is allocated among the surviving contingent beneficiaries in the proportion that their shares bear to each other.
(10) If a trustee designated as a beneficiary:
(A) does not survive the owner;
(B) resigns; or
(C) is unable or unwilling to execute the trust as trustee and no successor trustee is appointed in the twelve (12) months following the owner's death;
the transferring entity may make the distribution as if the trust did not survive the owner.
(11) If a trustee is designated as a beneficiary and no affidavit of certification of trust or probated will creating an express trust is presented to the transferring entity within the twelve (12) months after the owner's death, the transferring entity may make the distribution as if the trust did not survive the owner.
(12) If the transferring entity is not presented evidence during the twelve (12) months after the owner's death that there are lineal descendants of a nonsurviving beneficiary for whom LDPS distribution applies who survived the owner, the transferring entity may make the transfer as if the nonsurviving beneficiary's descendants also failed to survive the owner.
(13) If a beneficiary cannot be located at the time the transfer is made to located beneficiaries, the transferring entity shall hold the missing beneficiary's share. If the missing beneficiary's share is not claimed by the beneficiary or by the beneficiary's personal representative or successor during the twelve (12) months after the owner's death, the transferring entity shall transfer the share as if the beneficiary did not survive the owner.
(14) A transferring entity has no obligation to attempt to locate a missing beneficiary, to pay interest on the share held for a

missing beneficiary, or to invest the share in any different property.
(15) Cash, interest, rent, royalties, earnings, or dividends payable to a missing beneficiary may be held by the transferring entity at interest or reinvested by the transferring entity in the account or in a dividend reinvestment account associated with a security held for the missing beneficiary.
(16) If a transferring entity is required to make a transfer on death transfer to a minor or an incapacitated adult, the transfer may be made under the Indiana Uniform Transfers to Minors Act, the Indiana Uniform Custodial Trust Act, or a similar law of another state.
(17) A written request for the execution of a transfer on death transfer may be made by any beneficiary, a beneficiary's legal representative or attorney in fact, or the owner's personal representative.
(18) A transfer under a transfer on death deed occurs automatically upon the owner's death subject to the requirements of subdivision (20) and does not require a request for the execution of the transfer.
(19) A written request for the execution of a transfer on death transfer must be accompanied by the following:
(A) A certificate or instrument evidencing ownership of the contract, account, security, or property.
(B) Proof of the deaths of the owner and any nonsurviving beneficiary.
(C) An inheritance tax waiver from states that require it.
(D) In the case of a request by a legal representative, a copy of the instrument creating the legal authority or a certified copy of the court order appointing the legal representative.
(E) Any other proof of the person's entitlement that the transferring entity may require.
(20) On the death of an owner whose transfer on death deed has been recorded, the beneficiary shall file an affidavit in the office of the recorder of the county in which the real property is located. The affidavit must be endorsed by the county auditor under IC 36-2-11-14 in order to be recorded. The affidavit must contain the following:
(A) The legal description of the property.
(B) A certified copy of the death certificate certifying the owner's death.
(C) The name and address of each designated beneficiary who survives the owner or is in existence on the date of the owner's death.
(D) The name of each designated beneficiary who has not survived the owner's death or is not in existence on the date of the owner's death.
(E) A cross-reference to the recorded transfer on death deed.
(c) A beneficiary designation is presumed to be valid. A party may rely on the presumption of validity unless the party has actual

knowledge that the beneficiary designation was not validly executed. A person who acts in good faith reliance on a transfer on death deed is immune from liability to the same extent as if the person had dealt directly with the named owner and the named owner had been competent and not incapacitated.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.34; P.L.36-2011, SEC.16; P.L.149-2012, SEC.15.

IC 32-17-14-27
Powers and duties of a transferring entity
Sec. 27. (a) An owner who makes arrangements for a transfer on death transfer under this chapter gives to the transferring entity the protections provided in this section for executing the owner's beneficiary designation.
(b) A transferring entity may execute a transfer on death transfer with or without a written request for execution.
(c) A transferring entity may rely and act on:
(1) a certified or authenticated copy of a death certificate issued by an official or an agency of the place where the death occurred as showing the fact, place, date, and time of death and the identity of the decedent; and
(2) a certified or authenticated copy of a report or record of any governmental agency that a person is missing, detained, dead, or alive, and the dates, circumstances, and places disclosed by the record or report.
(d) A transferring entity has no duty to verify the information contained within a written request for the execution of a beneficiary designation. The transferring entity may rely and act on a request made by a beneficiary or a beneficiary's attorney in fact, guardian, conservator, or other agent.
(e) A transferring entity has no duty to:
(1) except as provided in subsection (g), give notice to any person of the date, manner, and persons to whom a transfer will be made under beneficiary designation;
(2) attempt to locate any beneficiary or lineal descendant substitute;
(3) determine whether a nonsurviving beneficiary or descendant had a lineal descendant who survived the owner;
(4) locate a trustee or custodian;
(5) obtain the appointment of a successor trustee or custodian;
(6) discover the existence of a trust instrument or will that creates an express trust; or
(7) determine any fact or law that would:
(A) cause the beneficiary designation to be revoked in whole or in part as to any person because of a change in marital status or other reason; or
(B) cause a variation in the distribution provided in the beneficiary designation.
(f) A transferring entity has no duty to withhold making a transfer based on knowledge of any fact or claim adverse to the transfer to be

made unless before making the transfer the transferring entity receives a written notice that:
(1) in manner, place, and time affords a reasonable opportunity to act on the notice before making the transfer; and
(2) does the following:
(A) Asserts a claim of beneficial interest in the transfer adverse to the transfer to be made.
(B) Gives the name of the claimant and an address for communications directed to the claimant.
(C) Identifies the deceased owner.
(D) States the nature of the claim as it affects the transfer.
(g) If a transferring entity receives a timely notice meeting the requirements of subsection (f), the transferring entity may discharge any duty to the claimant by sending a notice by certified mail to the claimant at the address provided by the claimant's notice of claim. The notice must advise the claimant that a transfer adverse to the claimant's asserted claim will be made at least forty-five (45) days after the date of the mailing unless the transfer is restrained by a court order. If the transferring entity mails the notice described by this subsection to the claimant, the transferring entity shall withhold making the transfer for at least forty-five (45) days after the date of the mailing. Unless the transfer is restrained by court order, the transferring entity may make the transfer at least forty-five (45) days after the date of the mailing.
(h) Neither notice that does not comply with the requirements of subsection (f) nor any other information shown to have been available to a transferring entity, its transfer agent, or its employees affects the transferring entity's right to the protections provided by this chapter.
(i) A transferring entity is not responsible for the application or use of property transferred to a fiduciary entitled to receive the property.
(j) Notwithstanding the protections provided a transferring entity by this chapter, a transferring entity may require parties engaged in a dispute over the propriety of a transfer to:
(1) adjudicate their respective rights; or
(2) furnish an indemnity bond protecting the transferring entity.
(k) A transfer by a transferring entity made in accordance with this chapter and under the beneficiary designation in good faith and reliance on information the transferring entity reasonably believes to be accurate discharges the transferring entity from all claims for the amounts paid and the property transferred.
(l) All protections provided by this chapter to a transferring entity are in addition to the protections provided by any other applicable Indiana law.
As added by P.L.143-2009, SEC.41. Amended by P.L.149-2012, SEC.16.

IC 32-17-14-28
Effect of improper distributions Sec. 28. (a) The protections provided to a transferring entity or to a purchaser or lender for value by this chapter do not affect the rights of beneficiaries or others involved in disputes that:
(1) are with parties other than a transferring entity or purchaser or lender for value; and
(2) concern the ownership of property transferred under this chapter.
(b) Unless the payment or transfer can no longer be challenged because of adjudication, estoppel, or limitations, a transferee of money or property under a transfer on death transfer that was improperly distributed or paid is liable for:
(1) the return of the money or property, including income earned on the money or property, to the transferring entity; or
(2) the delivery of the money or property, including income earned on the money or property, to the rightful transferee.
In addition, the transferee is liable for the amount of attorney's fees and costs incurred by the rightful transferee in bringing the action in court.
(c) If a transferee of money or property under a transfer on death transfer that was improperly distributed or paid does not have the property, the transferee is liable for an amount equal to the sum of:
(1) the value of the property as of the date of the disposition;
(2) the income and gain that the transferee received from the property and its proceeds; and
(3) the amount of attorney's fees and costs incurred by the rightful transferee in bringing the action in court.
(d) If a transferee of money or property under a transfer on death transfer that was improperly distributed or paid encumbers the property, the transferee:
(1) shall satisfy the debt incurred in an amount sufficient to release any security interest, lien, or other encumbrance on the property; and
(2) is liable for the amount of attorney's fees and costs incurred by the rightful transferee in bringing the action in court.
(e) A purchaser for value of property or a lender who acquires a security interest in the property from a beneficiary of a transfer on death transfer:
(1) in good faith; or
(2) without actual knowledge that:
(A) the transfer was improper; or
(B) information in an affidavit provided under section 26(b)(20) of this chapter was not true;
takes the property free of any claims of or liability to the owner's estate, creditors of the owner's estate, persons claiming rights as beneficiaries of the transfer on death transfer, or heirs of the owner's estate. A purchaser or lender for value has no duty to verify sworn information relating to the transfer on death transfer.
(f) The protection provided by subsection (e) applies to information that relates to the beneficiary's ownership interest in the property and the beneficiary's right to sell, encumber, and transfer

good title to a purchaser or lender but does not relieve a purchaser or lender from the notice provided by instruments of record with respect to the property.
(g) A transfer on death transfer that is improper under section 22, 23, 24, or 25 of this chapter imposes no liability on the transferring entity if the transfer is made in good faith. The remedy of a rightful transferee must be obtained in an action against the improper transferee.
As added by P.L.143-2009, SEC.41. Amended by P.L.6-2010, SEC.35.

IC 32-17-14-29
Creditors of an owner
Sec. 29. (a) This chapter does not limit the rights of an owner's creditors against beneficiaries and other transferees that may be available under any other applicable Indiana law.
(b) The liability of a beneficiary for creditor claims and statutory allowances is determined under IC 32-17-13.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-30
Change in the beneficiary designation, residency of the owner, or location of the transferring entity or property
Sec. 30. Except as otherwise provided by law, a transfer on death transfer and the obligation of a transferring entity to execute the transfer on death transfer that are subject to this chapter under section 2(b) of this chapter remain subject to this chapter notwithstanding a change in the:
(1) beneficiary designation;
(2) residency of the owner;
(3) residency or place of business of the transferring entity; or
(4) location of the property.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-31
Duties of the probate court
Sec. 31. (a) The probate court shall hear and determine questions and issue appropriate orders concerning the determination of the beneficiary who is entitled to receive a transfer on death transfer and the proper share of each beneficiary.
(b) The probate court shall hear and determine questions and issue appropriate orders concerning any action to:
(1) obtain the distribution of any money or property from a transferring entity; or
(2) with respect to money or property that was improperly distributed to any person, obtain the return of:
(A) any money or property and income earned on the money or property; or
(B) an amount equal to the sum of the value of the money or property plus income and gain realized from the money or

property.
As added by P.L.143-2009, SEC.41.

IC 32-17-14-32
Out-of-state beneficiary designations
Sec. 32. (a) Except for transfer on death deeds, a beneficiary designation that purports to have been made and is valid under:
(1) the Uniform Probate Code as enacted by another state;
(2) the Uniform TOD Security Registration Law as enacted by another state; or
(3) a similar law of another state;
is governed by the law of that state.
(b) A transfer on death transfer subject to a law described in subsection (a) may be executed and enforced in Indiana.
(c) Except for transfer on death deeds, the meaning and legal effect of a transfer on death transfer is determined by the law of the state selected in a governing instrument or beneficiary designation.
As added by P.L.143-2009, SEC.41.






ARTICLE 17.5. UNIFORM DISCLAIMER OF PROPERTY INTERESTS ACT

CHAPTER 1. GENERAL PROVISIONS

IC 32-17.5-1-1
Applicability
Sec. 1. This article applies to a disclaimer of an interest in or power over property created after June 30, 2003.
As added by P.L.5-2003, SEC.1. Amended by P.L.6-2010, SEC.36.

IC 32-17.5-1-2
Effect on other statutes
Sec. 2. This chapter does not limit the right of a person to waive, release, disclaim, or renounce an interest in or power over property under a statute other than this article.
As added by P.L.5-2003, SEC.1. Amended by P.L.6-2010, SEC.37.

IC 32-17.5-1-3
Disclaiming interest in existence on July 1, 2003
Sec. 3. Except as otherwise provided in IC 32-17.5-8, an interest in or power over property existing on July 1, 2003, may be disclaimed after June 30, 2003, if the time for delivering or filing a disclaimer under IC 32-17-7 (before its repeal) has not expired.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-1-4
Construction
Sec. 4. In applying and construing this article, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-1-5
Citing article
Sec. 5. This article may be cited as the "Uniform Disclaimer of Property Interests Act (1999)".
As added by P.L.5-2003, SEC.1.



CHAPTER 2. DEFINITIONS

IC 32-17.5-2-2
"Disclaimant"
Sec. 2. "Disclaimant" means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-3
"Disclaimed interest"
Sec. 3. "Disclaimed interest" means the interest that would have passed to the disclaimant had the disclaimer not been made.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-4
"Disclaimer"
Sec. 4. "Disclaimer" means a refusal to accept an interest in or power over property.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-5
"Fiduciary"
Sec. 5. "Fiduciary" means:
(1) a personal representative, a trustee, or an agent acting under a power of attorney; or
(2) a person authorized to act as a fiduciary with respect to the property of another person.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-6
"Future interest"
Sec. 6. "Future interest" means an interest that, if it takes effect in possession or enjoyment, takes effect later than the time of its creation. As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-7
"Jointly held property"
Sec. 7. "Jointly held property" means property held in the name of at least two (2) persons under an arrangement in which:
(1) all holders have concurrent interests; and
(2) the last surviving holder is entitled to the whole of the property.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-8
"Person"
Sec. 8. "Person" means an individual, a corporation, a business trust, an estate, a trust, a partnership, a limited liability company, an association, a joint venture, a government, a governmental subdivision, an agency, or instrumentality, a public corporation, or any other legal or commercial entity.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-9
"State"
Sec. 9. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band or Alaskan native village recognized by federal law or formally acknowledged by a state.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-10
"Time of distribution"
Sec. 10. "Time of distribution" means the time when a disclaimed interest would otherwise have taken effect in possession or enjoyment.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-11
"Trust"
Sec. 11. "Trust" means:
(1) a charitable or noncharitable express trust and any additions to the trust, regardless of when or how the trust is created; and
(2) a trust created under a statute, judgment, or decree which requires the trust to be administered in the manner of an express trust.
As added by P.L.5-2003, SEC.1.



CHAPTER 3. POWER TO DISCLAIM; IRREVOCABILITY OF DISCLAIMER

IC 32-17.5-3-2
Fiduciary's right to disclaim
Sec. 2. Except to the extent a fiduciary's right to disclaim is expressly restricted or limited by another statute or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or part, any interest in or power over property, including a power of appointment, whether acting in a personal or representative capacity. A fiduciary may disclaim the interest or power even if:
(1) the creator of the power or interest imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim; or
(2) an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-3-3
Disclaimer requirements
Sec. 3. (a) As used in this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(b) A disclaimer must:
(1) be in a writing or other record;
(2) state that it is a disclaimer;
(3) describe the interest or power disclaimed;
(4) be signed by the person making the disclaimer; and
(5) be delivered or filed in the manner provided in IC 32-17.5-7.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-3-4
Partial disclaimer
Sec. 4. A partial disclaimer may be expressed as:
(1) a fraction;
(2) a percentage;
(3) a monetary amount;
(4) a term of years;
(5) a limitation of a power; or (6) any other interest or estate in the property.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-3-5
When irrevocable
Sec. 5. A disclaimer becomes irrevocable upon the occurrence of the later of the following to occur:
(1) The disclaimer is delivered or filed as set forth in IC 32-17.5-7.
(2) The disclaimer becomes effective as set forth in IC 32-17.5-4 through IC 32-17.5-6.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-3-6
Disclaimer not a transaction, assignment, or release
Sec. 6. A disclaimer made under this article is not a transfer, an assignment, or a release.
As added by P.L.5-2003, SEC.1.



CHAPTER 4. DISCLAIMER OF INTEREST IN PROPERTY



CHAPTER 5. DISCLAIMER OF RIGHTS OF SURVIVORSHIP IN JOINTLY HELD PROPERTY



CHAPTER 6. DISCLAIMER OF CERTAIN POWERS OR INTERESTS

IC 32-17.5-6-2
Disclaiming power of appointment
Sec. 2. If the holder of a power of appointment or other power not held in a fiduciary capacity disclaims the power, the following rules apply:
(1) If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.
(2) If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.
(3) The instrument creating the power is construed as if the power expired when the disclaimer became effective.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-6-3
Disclaimer by appointee of power of appointment
Sec. 3. (a) A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.
(b) A disclaimer of an interest in property by:
(1) persons eligible to receive property upon exercise of the power of appointment; or
(2) a taker in default of an exercise of a power of appointment;
takes effect as of the time the instrument creating the power becomes irrevocable.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-6-4
Disclaiming power held in fiduciary capacity
Sec. 4. (a) If a fiduciary disclaims a power held in a fiduciary capacity that has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.
(b) If a fiduciary disclaims a power held in a fiduciary capacity that has been exercised, the disclaimer takes effect immediately after the last exercise of the power.
(c) A disclaimer under this section is effective as to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust, or other person for whom

the fiduciary is acting.
As added by P.L.5-2003, SEC.1.



CHAPTER 7. DELIVERY OR FILING OF DISCLAIMER

IC 32-17.5-7-2
Interest created by intestate succession or will
Sec. 2. A disclaimer of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust, must be:
(1) delivered to the personal representative of the decedent's estate; or
(2) filed with a court having jurisdiction to appoint the personal representative if no personal representative is then serving.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-3
Interest in testamentary trust
Sec. 3. A disclaimer of an interest in a testamentary trust must be:
(1) delivered to the trustee then serving;
(2) delivered to the personal representative of the decedent's estate if no trustee is then serving; or
(3) filed with a court having jurisdiction to enforce the trust if no personal representative is then serving.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-4
Interest in an intervivos trust
Sec. 4. A disclaimer of an interest in an inter vivos trust must be:
(1) delivered to the trustee then serving;
(2) filed with a court having jurisdiction to enforce the trust if no trustee is then serving; or
(3) delivered to the settlor of a revocable trust or the transferor of the interest if the disclaimer is made before the time the instrument creating the trust becomes irrevocable.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-5
Interest created by beneficiary designation
Sec. 5. A disclaimer of an interest created by a beneficiary designation made before the time the designation becomes irrevocable must be delivered to the person making the beneficiary designation. As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-6
Disclaiming after beneficiary designation irrevocable
Sec. 6. A disclaimer of an interest created by a beneficiary designation made after the time the designation becomes irrevocable must be delivered to the person obligated to distribute the interest.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-7
Jointly held property
Sec. 7. A disclaimer by a surviving holder of jointly held property must be delivered to the person to whom the disclaimed interest passes.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-8
Disclaimer by object or taker in default of exercise of power of appointment
Sec. 8. (a) This section applies to a disclaimer of an interest in property by:
(1) an object; or
(2) a taker in default;
of exercise of a power of appointment.
(b) At any time after the power was created, the disclaimer must be:
(1) delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or
(2) filed with a court having authority to appoint a fiduciary if no fiduciary is then serving.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-9
Appointee of nonfiduciary power of appointment
Sec. 9. A disclaimer by an appointee of a nonfiduciary power of appointment must be:
(1) delivered to:
(A) the holder;
(B) the personal representative of the holder's estate; or
(C) the fiduciary under the instrument that created the power; or
(2) filed with a court having authority to appoint the fiduciary if no fiduciary is then serving.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-10
Fiduciary of a power over a trust or estate
Sec. 10. A disclaimer by a fiduciary of a power over a trust or estate must be delivered as provided in section 2, 3, or 4 of this chapter as if the power disclaimed were an interest in property. As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-11
Disclaimer by agent
Sec. 11. In the case of a disclaimer of a power by an agent, the disclaimer must be delivered to the principal or the principal's representative.
As added by P.L.5-2003, SEC.1.



CHAPTER 8. LIMITATION OR BAR OF DISCLAIMER

IC 32-17.5-8-2
Events barring disclaimer
Sec. 2. A disclaimer of an interest in property is barred if any of the following events occur before the disclaimer becomes effective:
(1) The disclaimant accepts the interest sought to be disclaimed.
(2) The disclaimant voluntarily:
(A) assigns, conveys, encumbers, pledges, or transfers the interest sought to be disclaimed; or
(B) contracts to take an action described in clause (A).
(3) A judicial sale of the interest sought to be disclaimed occurs.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-8-2.5
Disclaimer barred in amount of child support arrearage
Sec. 2.5. (a) This section applies to a disclaimer of an interest in property by a disclaimant who is delinquent (as defined in IC 31-9-2-36(b)) before the disclaimer becomes effective.
(b) A disclaimer of an interest in property is barred up to the amount of the disclaimant's child support arrearage.
As added by P.L.80-2010, SEC.52.

IC 32-17.5-8-3
Power held in fiduciary capacity
Sec. 3. A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by the previous exercise of the power.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-8-4
Power not held in fiduciary capacity
Sec. 4. A disclaimer, in whole or part, of the future exercise of a power not held in a fiduciary capacity is not barred by the previous exercise of the power unless the power is exercisable in favor of the disclaimant.
As added by P.L.5-2003, SEC.1.
IC 32-17.5-8-5
Other law
Sec. 5. A disclaimer is barred or limited if the disclaimer is barred or limited by Indiana law other than this article.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-8-6
Effect of disclaimer
Sec. 6. (a) A disclaimer of a power over property that is barred by this article is ineffective.
(b) A disclaimer of an interest in property that is barred by this article takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under this article had the disclaimer not been barred.
As added by P.L.5-2003, SEC.1.



CHAPTER 9. TAX QUALIFIED DISCLAIMER






ARTICLE 18. INTERESTS OF CREDITORS IN PROPERTY

CHAPTER 1. ASSIGNMENT OF REAL AND PERSONAL PROPERTY FOR THE BENEFIT OF CREDITORS

IC 32-18-1-2
Filing indenture of assignment with county recorder; description of property; oaths of assignor
Sec. 2. (a) An assignment under this chapter must be:
(1) by indenture; and
(2) signed and acknowledged before a person who is authorized to take the acknowledgment of deeds. (b) The indenture must, within ten (10) days after the execution, be filed with the recorder of the county in which the assignor resides. The recorder shall record the indenture of assignment the same as deeds are recorded.
(c) The indenture of assignment must:
(1) contain a full description of all real estate assigned; and
(2) be accompanied by a schedule containing a particular enumeration and description of all the personal property assigned.
(d) The assignor shall make oath before a person authorized to administer oaths. The oath must:
(1) verify the indenture and schedule and contain a statement of all the property, rights, and credits belonging to the assignor, or of which the assignor has knowledge, and that the assignor has not, directly or indirectly, transferred or reserved a sum of money or article of property for the assignor's own use or the benefit of another person; and
(2) indicate the assignor has not acknowledged a debt or confessed a judgment to a person for a sum greater than was justly owing to the person, or with the intention of delaying or defrauding the assignor's creditors.
(e) An assignment under this chapter may not convey to the assignee an interest in property assigned until the assignment is recorded as provided in this section.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-3
Trustee; duties on execution of assignment; bond
Sec. 3. (a) Not later than fifteen (15) days after the execution of the assignment, the trustee shall file a copy of the assignment and schedule in the office of the clerk of the circuit court of the county in which the debtor resides. The trustee shall state under oath, before execution of the trust:
(1) that the trustee will faithfully execute the trust, and the property assigned has been actually delivered into the trustee's possession for the uses declared in the assignment; and
(2) what the probable value of the assigned property is.
(b) The trustee shall, at the time the assignment and schedule is filed under subsection (a), file with the clerk a written undertaking to the state with at least one (1) sufficient surety. The bond to be approved by the clerk:
(1) must be in a sum double the amount of the value of the property assigned; and
(2) conditioned for the faithful discharge of the duties of the trustee's trust.
The bond must be for the use of a person injured by the action of the trustee.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-4 Circuit court clerk's recording of filing of indenture, schedule, and undertaking
Sec. 4. The clerk of the circuit court shall minute the filing of the copy of indenture, schedule, and undertaking in the proper book under section 3 of this chapter.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-5
Trustee; removal upon petition of assignor or creditor
Sec. 5. (a) If the trustee fails to comply with the provisions of sections 1 through 4 of this chapter, the judge of the circuit court or the clerk of the circuit court may, at the instance of the assignor or a creditor, by petition:
(1) remove the trustee; and
(2) appoint another suitable person as trustee.
(b) A replacement trustee shall:
(1) comply with the requirements specified in this chapter;
(2) immediately take possession and control of the property assigned; and
(3) enter upon the execution of the trust, as provided in this chapter.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-6
Trustee; notice of appointment; inventory of property
Sec. 6. (a) Immediately after complying with the requirements set forth in this chapter, the trustee shall give notice of the trustee's appointment by publication, three (3) weeks successively, in a newspaper printed and published in the county. If a newspaper is not printed and published in the county, the trustee shall:
(1) place written notice in at least five (5) of the most public places in the county; and
(2) publish notice in a newspaper printed and published in the nearest county, for the time and in the manner mentioned in reference to publication in the county where the assignor resides.
(b) The trustee shall, within thirty (30) days after beginning the duties of the trust, make and file, under oath, a full and complete inventory of all the property, real and personal, the rights, credits, interests, profits, and collaterals that the trustee obtains, or of which the trustee may have obtained knowledge as belonging to the assignor. If:
(1) any property not mentioned in an inventory comes into the trustee's hands; or
(2) the trustee obtains satisfactory information of the existence of property not mentioned in an inventory;
the trustee shall file an additional inventory of the property as described in this section.
As added by P.L.2-2002, SEC.3.
IC 32-18-1-7
Appraisers; oath required
Sec. 7. The trustee, not more than twenty (20) days after filing the inventory mentioned in section 6 of this chapter, shall cause the property mentioned in the inventory to be appraised by two (2) reputable householders of the neighborhood. The appraisers, before proceeding to discharge their duty, must take and subscribe an oath that they will honestly appraise the property mentioned in the inventory filed by the trustee. The oath must be filed, together with the appraisement, with the clerk of the circuit court.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-8
Appraisal of property
Sec. 8. The appraisers shall, in the presence of the trustee:
(1) appraise each article mentioned in the inventory at its true value; and
(2) set down opposite each article respectively the value fixed by them in dollars and cents.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-9
Appraisal; set off to resident household assignor
Sec. 9. (a) If the assignor is a resident householder of Indiana, the appraisers shall set off to the assignor articles of property or so much of the real estate mentioned in the inventory as the assignor may select, not to exceed three hundred dollars ($300).
(b) The appraisers shall, in an appraisement, specify what articles of property and the value of the property, or what part of the real estate and its value, they have set apart to the assignor.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-10
Sale of property; partition of land
Sec. 10. (a) The trustee, as soon as possible after an appraisement is filed, shall collect the rights and credits of the assignor. Except for property set off by the assignor as exempt, the trustee shall sell at public auction the appraised property after giving thirty (30) days notice of the time and place of sale:
(1) by publication in a newspaper printed and published in the county; or
(2) if a newspaper is not printed and published in the county, by posting written or printed notices in at least five (5) of the most public places in the county.
(b) The trustee shall sell the appraised property to the highest bidder for cash, or upon credit, the trustee taking notes with security to be approved by the trustee, waiving relief from valuation or appraisement laws, payable not more than twelve (12) months after the date, with interest.
(c) The trustee must make a full return, under oath, of the sale to

the clerk of the circuit court. The clerk shall file the return with the other papers in the case. However, a court may, upon the sworn petition of the trustee, a creditor, or the assignor, for good cause shown, extend the time for selling the property, or any part of the property, for as much time as the court determines will serve the best interests of the creditors. The court may extend the credit on sales for not more than two (2) years.
(d) The court may, upon the sworn petition of the trustee or of a majority of the creditors showing that the property may deteriorate in value by delay or that it will be beneficial to the creditors to have an early sale order the property sold upon notice of the time, place, and terms of sale, and in a manner the court determines is best.
(e) The court may authorize the property sold at private sale at not less than its appraised value if it is shown that a private sale would be beneficial to the creditors of the assignor. The court shall supervise the estate of the assignor and may make all necessary orders in the interest of the creditors for its control and management by the trustee before the sale. In the interest of all parties, the court may upon petition of the assignee, if the wife of the assignor is a party to the petition, order partition of the land of the assignor, before sale, between the assignee and wife of the assignor. The court shall set off to the wife her inchoate one-third (1/3) in the land before sale. If the court finds that the land cannot be partitioned without detriment to the interest of the creditors of the assignor, the court may make an order directing the sale of all the land conveyed to the assignee by the assignor, including the wife's one-third (1/3) inchoate interest. The one-third (1/3) of the money for which the land is sold shall be paid to the wife of the assignor when collected. The assignee shall, after sale, compel the trustee to report the money in the trustee's hands for distribution, and shall compel the money to be paid into court for distribution if the assets are shown to be sufficient to pay a ten percent (10%) dividend upon the indebtedness. The distribution may be ordered from time to time when, on application of any person interested, it is shown to the court that there is sufficient funds in the hands of the trustee to pay the dividend of ten percent (10%).
As added by P.L.2-2002, SEC.3.

IC 32-18-1-11
Report of trustee
Sec. 11. The trustee shall, within six (6) months after beginning the duties of the trust, report to the judge of the circuit court, under oath:
(1) the amount of money in the trustee's hands from:
(A) the sale of property; and
(B) collections; and
(2) the amount still uncollected.
The trustee shall also, in the report, list all claims of creditors that have been presented to the trustee against the assignor. The trustee shall denote the claims that the trustee concludes should be allowed

and those that the trustee determines not to allow.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-12
Trial of disallowed claims
Sec. 12. The clerk of the court shall spread the report and list upon the appearance docket of the court. The clerk shall distinguish between the claims the trustee has determined to allow and the claims the trustee has refused to allow. In all cases in which the trustee has refused to allow a claim, and in which a creditor objects to the allowance of the claim of another creditor, the judge may order the case to stand for trial at the next term of the court. The trial shall be governed by the rules regulating the trials of similar actions in the circuit court. If, after trial of the claim, the court is satisfied that the claim is valid and just, the court shall order the claim to be allowed and paid as other similar claims are paid. The court shall also make an order with respect to costs as the court considers just.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-13
Lien or encumbrance on property sold
Sec. 13. (a) A part of the property assigned on which there are liens or encumbrances may be sold by the trustee subject to the liens or encumbrances.
(b) However, if the trustee is satisfied that the general fund would be materially increased by the payment of the liens or encumbrances, the trustee shall make application, by petition, to the judge of the circuit court for an order to pay the liens and encumbrances before selling the property. Before the holder of any lien or encumbrance is entitled to receive any part of the holder's debt from the general fund, the holder shall proceed to enforce the payment of the debt by sale, or otherwise, of the property on which the lien or encumbrance exists. For the residue of the claim, the holder of the lien or encumbrance shall share pro rata with the other creditors, if entitled to do so under Indiana law.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-14
Distribution of money in possession of trustee
Sec. 14. If the court confirms the report made as provided under section 11 of this chapter and if no contested claims are standing on the docket as provided under section 12 of this chapter, the court shall order the trustee to pay all money in the trustee's hands to the clerk of the court. The clerk, after deducting the costs incident to the execution of the trust, including an allowance to the trustee as the court considers just, shall:
(1) distribute the money among the creditors according to this chapter; and
(2) take receipts from each creditor.
As added by P.L.2-2002, SEC.3.
IC 32-18-1-15
Examination of assignor or transferee
Sec. 15. (a) If a creditor or the trustee, by verified petition, asks the court for the examination of the assignor or any person to whom any part of the person's property has been transferred within six (6) months before the assignment, the circuit or superior court may issue an order for the examination of:
(1) the assignor;
(2) a person or officer of a corporation to whom a transfer is believed to have been fraudulently made;
(3) a a person or officer of an association to whom a transfer is believed to have been fraudulently made; and
(4) a person alleged to have been concerned in the transfer.
(b) A person described in subsection (a) may be brought before the court and, on oath, be compelled to answer all questions put to the person pertinent to the alleged transaction. The court may stay further transfers and subject property that has been fraudulently withheld or transferred to the operation of the general trust. The assignor or person shall be interrogated or be compelled to answer all questions concerning the disposition of the property of the assignor. The assignor may be interrogated and compelled to answer all questions concerning the management of the assignor's business and affairs for the six (6) months before the assignment. The assignor shall be compelled to produce all books, papers, and accounts in reference to the assignor's business affairs during the six (6) months preceding the assignment.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-16
Oath of persons filing claims
Sec. 16. A person who files a claim with the trustee must make oath that the claim is just and lawful and no part of the claim is for usurious interest. If a claim or part of a claim is for usurious interest, it must be deducted from the claims before they are allowed. The trustee may administer an oath to a creditor in reference to the validity and justice of a claim.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-17
Debt or claim belonging to assignor; compounding or compromising
Sec. 17. A trustee may compound or compromise a debt or claim belonging to the assignor that cannot be otherwise recovered without endangering the recovery of the claim or debt.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-18
Trustee; final report; discharge from trust
Sec. 18. (a) The trustee shall, at the expiration of one (1) year after entering upon the duties of the trust or at the next term of the

court after the expiration of one (1) year after entering upon the duties of the trust, make a final report to the court.
(b) After a hearing and determination, if the judge is satisfied with and approves the report, the judge shall order the trustee to be discharged from the trust. However, the judge may, for good cause shown, grant further time to the trustee to file a final account.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-19
Trustee; removal; vacancy
Sec. 19. (a) The judge of the circuit court may, upon the petition of a creditor or the assignor, remove a trustee under this chapter for good cause shown and appoint a successor.
(b) If a vacancy occurs by death, resignation, or removal of a trustee from Indiana, the judge may fill the vacancy and shall order a trustee who is removed to surrender all property in the trustee's hands belonging to the trust to the successor. The court may require a trustee removed under this section to pay to the clerk of the court all money in the trustee's hands, and on or before the next term, the trustee shall make and file a full and final report showing the condition of the trust and the trustee's management of the trust while under the trustee's control. If the court is satisfied with the report and the trustee has fully complied with this chapter and paid all money in the trustee's hands to the clerk of the court, the court may discharge the trustee.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-20
Right to appeal
Sec. 20. This chapter may not be construed to prevent a party aggrieved by an order or decree of the court under this chapter from having an appeal as in other civil actions.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-21
Fees allowed clerk of court; compensation of appraisers and trustee
Sec. 21. (a) For whatever services the clerk of the circuit court is required to perform under this chapter, the clerk is allowed the same fees as are allowed the clerk by law for similar services in other civil proceedings.
(b) The appraisers under this chapter are entitled to one dollar ($1) per day each for their services.
(c) The judge shall remunerate the trustee for the trustee's services in executing the trust out of the general fund as the judge considers just and proper.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-22
Power of surviving partner to make assignments Sec. 22. A surviving partner of a firm doing business in Indiana has full power to make assignments under this chapter.
As added by P.L.2-2002, SEC.3. Amended by P.L.1-2003, SEC.80.



CHAPTER 2. UNIFORM FRAUDULENT TRANSFER ACT

IC 32-18-2-1
Applicability of chapter
Sec. 1. (a) This chapter applies to all transfers made and obligations incurred after June 30, 1994.
(b) This chapter does not apply to a transfer made or an obligation incurred before July 1, 1994.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-2
"Asset" defined
Sec. 2. (a) As used in this chapter, "asset" means property of a debtor.
(b) The term does not include any of the following:
(1) Property, to the extent the property is encumbered by a valid lien.
(2) Property, to the extent the property is generally exempt under law other than federal bankruptcy law.
(3) An interest in property held in tenancy by the entireties to the extent the interest is not subject to process by a creditor holding a claim against only one (1) tenant.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-3
"Claim" defined
Sec. 3. As used in this chapter, "claim" means a right to payment, whether the right is:
(1) reduced to judgment or not;
(2) liquidated or unliquidated;
(3) fixed or contingent;
(4) matured or unmatured; (5) disputed or undisputed;
(6) legal or not;
(7) equitable or not; or
(8) secured or unsecured.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-4
"Creditor" defined
Sec. 4. As used in this chapter, "creditor" means a person who has a claim.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-5
"Debt" defined
Sec. 5. As used in this chapter, "debt" means liability on a claim.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-6
"Debtor" defined
Sec. 6. As used in this chapter, "debtor" means a person who is liable on a claim.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-7
"Lien" defined
Sec. 7. (a) As used in this chapter, "lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation.
(b) The term includes any of the following:
(1) A security interest created by agreement.
(2) A judicial lien obtained by legal or equitable process or proceedings.
(3) A common law lien.
(4) A statutory lien.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-8
"Person" defined
Sec. 8. As used in this chapter, "person" means an individual, a partnership, a corporation, a limited liability company, an association, an organization, a government, a governmental subdivision or agency, a business trust, an estate, a trust, or any other legal or commercial entity.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-9
"Property" defined
Sec. 9. As used in this chapter, "property" means anything that can be the subject of ownership.
As added by P.L.2-2002, SEC.3.
IC 32-18-2-10
"Transfer" defined
Sec. 10. (a) As used in this chapter, "transfer" means any mode of disposing of or parting with an asset or an interest in an asset, whether the mode is direct or indirect, absolute or conditional, or voluntary or involuntary.
(b) The term includes payment of money, release, lease, and creation of a lien or other encumbrance.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-11
"Valid lien" defined
Sec. 11. As used in this chapter, "valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-12
Insolvency
Sec. 12. (a) For purposes of this section, assets do not include property that has been:
(1) transferred, concealed, or removed with intent to hinder, delay, or defraud creditors; or
(2) transferred in a manner making the transfer voidable under this chapter.
(b) For purposes of this section, debts do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset under this section.
(c) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.
(d) A debtor who is generally not paying the debtor's debts as they become due is presumed to be insolvent. This presumption imposes upon the party against whom the presumption is directed the burden of proving that the nonexistence of insolvency is more probable than its existence.
(e) A partnership is insolvent if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over each general partner's nonpartnership debts.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-13
Value
Sec. 13. (a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied. Value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person. (b) For purposes of sections 14(2) and 15 of this chapter, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset through a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.
(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by the debtor and transferee to be contemporaneous and is in fact substantially contemporaneous.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-14
Transfers fraudulent as to present and future creditors
Sec. 14. A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:
(1) with actual intent to hinder, delay, or defraud any creditor of the debtor; or
(2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:
(A) was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or
(B) intended to incur or believed or reasonably should have believed that the debtor would incur debts beyond the debtor's ability to pay as the debts became due.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-15
Transfers fraudulent as to present creditors
Sec. 15. A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if:
(1) the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation; and
(2) the debtor:
(A) was insolvent at that time; or
(B) became insolvent as a result of the transfer or obligation.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-16
When transfer is made or obligation incurred
Sec. 16. The following apply for purposes of this chapter:
(1) A transfer is made:
(A) with respect to an asset that is real property other than a fixture (but including the interest of a seller or purchaser under a contract for the sale of the asset), when the transfer

is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and
(B) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien (other than under this chapter) that is superior to the interest of the transferee.
(2) If applicable law permits a transfer to be perfected under subdivision (1) and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is considered made immediately before the commencement of the action.
(3) If applicable law does not permit a transfer to be perfected under subdivision (1), the transfer is made when it becomes effective between the debtor and the transferee.
(4) A transfer is not made until the debtor has acquired rights in the asset transferred.
(5) An obligation is incurred:
(A) if oral, when it becomes effective between the parties; or
(B) if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-17
Remedies of creditor
Sec. 17. (a) In an action for relief against a transfer or an obligation under this chapter, a creditor, subject to the limitations in section 18 of this chapter, may obtain any of the following:
(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim.
(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by IC 34-25-2-1 or any other applicable statute providing for attachment or other provisional remedy against debtors generally.
(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure, any of the following:
(A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred, its proceeds, or of other property.
(B) Appointment of a receiver to take charge of the asset transferred or of the property of the transferee.
(C) Any other relief the circumstances require.
(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court orders, may levy execution on the asset transferred or its proceeds.
As added by P.L.2-2002, SEC.3.
IC 32-18-2-18
Transferee's defenses, liability, and protections
Sec. 18. (a) A transfer or an obligation is not voidable under section 14(1) of this chapter against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.
(b) Except as otherwise provided in this chapter, to the extent a transfer is voidable in an action by a creditor under section 17(a)(1) of this chapter, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:
(1) the first transferee of the asset or the person for whose benefit the transfer was made; or
(2) any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.
(c) If the judgment under subsection (b) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.
(d) Notwithstanding voidability of a transfer or an obligation under this chapter, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:
(1) a lien on or a right to retain any interest in the asset transferred;
(2) enforcement of any obligation incurred; or
(3) a reduction in the amount of the liability on the judgment.
(e) A transfer is not voidable under section 14(2) or section 15 of this chapter if the transfer results from:
(1) termination of a lease upon default by the debtor when the termination is permitted by the lease and applicable law; or
(2) enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-19
Statute of limitations; extinguishment of cause of action
Sec. 19. A cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished unless brought as follows:
(1) If brought under section 14(1) of this chapter, an action is extinguished unless brought not later than the later of the following:
(A) Four (4) years after the transfer was made or the obligation was incurred.
(B) One (1) year after the transfer or obligation was or could reasonably have been discovered by the claimant.
(2) If brought under section 14(2) or 15(1) of this chapter, an action is extinguished unless it is brought not later than four (4)

years after the transfer was made or the obligation was incurred.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-20
Supplementary provisions
Sec. 20. Unless superseded by this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, equitable subordination, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement this chapter.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-21
Uniformity of application and construction
Sec. 21. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.
As added by P.L.2-2002, SEC.3.



CHAPTER 3. RESALE OF INSOLVENT DEBTORS' REAL ESTATE

IC 32-18-3-2
Resale of property; liability for amount above bid at previous sale
Sec. 2. If on resale of the real estate, or any part of the real estate, the real estate sells for ten percent (10%) more than the amount bid at the previous sale, the court may not confirm the sale but order the real estate resold. If on resale the additional sum is not realized, the person posting the bond is liable for the difference. It is the duty of the receiver, assignee, or trustee to institute and prosecute the suit, which is for the use and benefit of the trust.
As added by P.L.2-2002, SEC.3.






ARTICLE 19. DESCRIBING REAL PROPERTY; INDIANA COORDINATE SYSTEM

CHAPTER 1. DESIGNATION OF INDIANA COORDINATE SYSTEM; ZONES

IC 32-19-1-2
Division of Indiana into east and west zones; counties in each zone
Sec. 2. (a) For the purpose of the use of the systems described in section 1 of this chapter, Indiana is divided into an east zone and a west zone.
(b) The area included in the following counties constitutes the east zone:
Adams
Allen
Bartholomew
Blackford
Brown
Cass
Clark
Dearborn
Decatur
DeKalb
Delaware
Elkhart
Fayette
Floyd
Franklin
Fulton
Grant
Hamilton
Hancock
Harrison
Henry
Howard
Huntington
Jackson Jay
Jefferson
Jennings
Johnson
Kosciusko
LaGrange
Madison
Marion
Marshall
Miami
Noble
Ohio
Randolph
Ripley
Rush
St. Joseph
Scott
Shelby
Steuben
Switzerland
Tipton
Union
Wabash
Washington
Wayne
Wells
Whitley.
(c) The area included in the following counties constitutes the west zone:
Benton
Boone
Carroll
Clay
Clinton
Crawford
Daviess
Dubois
Fountain
Gibson
Greene
Hendricks
Jasper
Knox
Lake
LaPorte
Lawrence
Martin
Monroe
Montgomery
Morgan Newton
Orange
Owen
Parke
Perry
Pike
Porter
Posey
Pulaski
Putnam
Spencer
Starke
Sullivan
Tippecanoe
Vanderburgh
Vermillion
Vigo
Warren
Warrick
White.
As added by P.L.2-2002, SEC.4.

IC 32-19-1-3
Descriptions of systems; locating position of systems
Sec. 3. (a) To more precisely describe the Indiana coordinate system of 1927, the following descriptions by the National Ocean Survey/National Geodetic Survey are adopted:
(1) The "Indiana coordinate system of 1927, east zone" is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 85 degrees 40 minutes west of Greenwich, on which meridian the scale is set at one part in 30,000 too small. The origin of coordinates is at the intersection of the meridian 85 degrees 40 minutes west of Greenwich and the parallel 37 degrees 30 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.
(2) The "Indiana coordinate system of 1927, west zone" is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 87 degrees 05 minutes west of Greenwich, on which meridian the scale is set at one part in 30,000 too small. The origin of coordinates is at the intersection of the meridian 87 degrees 05 minutes west of Greenwich and the parallel 37 degrees 30 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.
(b) To more precisely describe the Indiana coordinate system of 1983, the following description by the National Ocean Survey/National Geodetic Survey is adopted:
(1) The "Indiana coordinate system of 1983, east zone" is a transverse Mercator projection of the North American Datum of 1983, having a central meridian 85 degrees 40 minutes west of Greenwich, on which meridian the scale is set at one part in

30,000 too small. The origin of coordinates is at the intersection of the meridian 85 degrees 40 minutes west of Greenwich and the parallel 37 degrees 30 minutes north latitude. This origin is given the coordinates: x = 100,000 meters and y = 250,000 meters.
(2) The "Indiana coordinate system of 1983, west zone" is a transverse Mercator projection of the North American Datum of 1983, having a central meridian 87 degrees 05 minutes west of Greenwich, on which meridian the scale is set at one part in 30,000 too small. The origin of coordinates is at the intersection of the meridian 87 degrees 05 minutes west of Greenwich and the parallel 37 degrees 30 minutes north latitude. This origin is given the coordinates: x = 900,000 meters and y = 250,000 meters.
(c) To locate the position of the coordinate systems on the surface of the earth in Indiana, the following shall be used:
(1) The position of the Indiana coordinate system of 1927 shall be determined from horizontal geodetic control points established throughout Indiana in conformity with the standards of accuracy and specifications for first-order and second-order geodetic surveying as prepared and published by the Federal Geodetic Control Committee (FGCC) of the United States Department of Commerce, whose geodetic positions have been rigidly adjusted on the North American Datum of 1927, and whose coordinates have been computed on the Indiana coordinate system of 1927. Standards and specifications of the FGCC (or its successors) in force on the date of the survey apply.
(2) The position of the Indiana coordinate system 1983 shall be determined from horizontal geodetic control points established throughout Indiana in conformity with the standards of accuracy and specifications for first-order and second-order geodetic surveying as prepared and published by the Federal Geodetic Control Committee (FGCC) of the United States Department of Commerce, whose geodetic positions have been rigidly adjusted on the North American Datum of 1983, and whose coordinates have been computed on the Indiana coordinate system of 1983. Standards and specifications of the FGCC (or its successors) in force on the date of the survey apply.
As added by P.L.2-2002, SEC.4.

IC 32-19-1-4
Naming and designation of system in land descriptions
Sec. 4. (a) As established for use in the east zone, the Indiana coordinate system of 1927 or the Indiana coordinate system of 1983:
(1) shall be named; and
(2) in any land description in which it is used, shall be designated the:
(A) "Indiana coordinate system of 1927, east zone"; or
(B) "Indiana coordinate system of 1983, east zone". (b) As established for use in the west zone, the Indiana coordinate system of 1927 or the Indiana coordinate system of 1983:
(1) shall be named; and
(2) in any land description in which it is used. shall be designated, the:
(A) "Indiana coordinate system of 1927, west zone"; or
(B) "Indiana coordinate system of 1983, west zone".
As added by P.L.2-2002, SEC.4.

IC 32-19-1-5
Tract located in both zones
Sec. 5. If a tract of land to be defined by a single description extends from one (1) into the other of the east zone or the west zone:
(1) the positions of all points on the boundaries of the tract may be referred to as either the east zone or the west zone; and
(2) the zone that is used must be specifically named in the description.
As added by P.L.2-2002, SEC.4.

IC 32-19-1-6
Use of terms; limits on use of system
Sec. 6. (a) The use of the term "Indiana coordinate system of 1927" or "Indiana coordinate system of 1983" on any map, report of survey, or other document shall be limited to coordinates based on the Indiana coordinate system described in this chapter.
(b) Beginning January 1, 1990, the Indiana coordinate system of 1927 may not be used, and only the Indiana coordinate system of 1983 may be used.
As added by P.L.2-2002, SEC.4.



CHAPTER 2. COORDINATES; GEODETIC CONTROL MONUMENTS

IC 32-19-2-2
Coordinates; reporting requirements
Sec. 2. (a) Coordinates based on the Indiana coordinate system of 1927 or the Indiana coordinate system of 1983 purporting to define the position of a point on a land boundary may not be presented to be recorded in any public land records or deed records unless the recording document also contains:
(1) a description of the nearest first-order or second-order horizontal geodetic control monument from which the coordinates being recorded were determined; and
(2) the method of survey for the determination.
(b) If the position of the described first-order or second-order geodetic control monument is not published by the National Geodetic Survey (or its successors), the recording document must contain a certification signed by a land surveyor registered under IC 25-21.5 stating that the subject control monument and its coordinates were established and determined in conformance with the specifications given in IC 32-19-1-3.
(c) The publishing of the existing control stations or the acceptance with intent to publish the newly established control stations by the National Geodetic Survey constitutes evidence of

adherence to the FGCC specifications. Horizontal geodetic control monuments shall be permanently monumented and control data sheets prepared and filed so that a densification of the control network is accomplished.
(d) The surveying techniques and positioning systems used to produce first-order or second-order geodetic precision shall be identified. Annotation must accompany state plane coordinate values when they are used to less than second-order precision.
As added by P.L.2-2002, SEC.4.



CHAPTER 3. DESCRIPTIONS OF LAND USING THE INDIANA COORDINATE SYSTEM

IC 32-19-3-2
Description depending exclusively on coordinate system
Sec. 2. This article does not require a purchaser or mortgagee to rely on a description, any part of which depends exclusively upon the Indiana coordinate system.
As added by P.L.2-2002, SEC.4.



CHAPTER 4. REPEALED






ARTICLE 20. MARKETABLE TITLE FOR REAL PROPERTY

CHAPTER 1. PURPOSE AND APPLICATION

IC 32-20-1-2
Limitation of actions; recording instruments
Sec. 2. This article may not be construed to do the following:
(1) Extend the period to bring an action or to do any other required act under any statutes of limitations.
(2) Except as specifically provided in this article, affect the operation of any statutes governing the effect of the recording or the failure to record any instrument affecting land.
As added by P.L.2-2002, SEC.5.



CHAPTER 2. DEFINITIONS

IC 32-20-2-2
"Marketable record title" defined
Sec. 2. "Marketable record title" means a title of record, as described in IC 32-20-3-1, that operates to extinguish interests and claims existing before the effective date of the root of title, as provided in IC 32-20-3-3.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-3
"Muniments" defined
Sec. 3. "Muniments" means the records of title transactions in the chain of title of a person that:
(1) purport to create the interest in land claimed by the person; and
(2) upon which the person relies as a basis for the marketability of the person's title;
commencing with the root of title and including all subsequent transactions.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-4
"Person dealing with land" defined
Sec. 4. "Person dealing with land" includes:
(1) a purchaser of an estate or interest in an estate;
(2) a mortgagee;
(3) a levying or attaching creditor;
(4) a land contract vendee; or
(5) a person seeking to:
(A) acquire an estate or interest in an estate; or
(B) impose a lien on an estate.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-5
"Records" defined
Sec. 5. "Records" includes all official public records that affect title to land.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-6
"Root of title" defined
Sec. 6. "Root of title" means that title transaction in the chain of

title of a person:
(1) that purports to create the interest claimed by the person;
(2) upon which the person relies as a basis for the marketability of the person's title; and
(3) that is the most recent to be recorded as of a date at least fifty (50) years before the time when marketability is being determined.
The effective date of the root of title is the date on which it is recorded.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-7
"Title transaction" defined
Sec. 7. "Title transaction" means any transaction affecting title to any interest in land, including the following:
(1) Title by will or descent.
(2) Title by tax deed.
(3) Title by trustee's, referee's, guardian's, executor's, administrator's, commissioner's, or sheriff's deed.
(4) Title by decree of a court.
(5) Title by warranty deed, quitclaim deed, or mortgage.
As added by P.L.2-2002, SEC.5.



CHAPTER 3. INTERESTS IN TITLE

IC 32-20-3-1
Unbroken chain of title; definition
Sec. 1. A person who has an unbroken chain of title of record to an interest in land for at least fifty (50) years has a marketable record title to that interest, subject to section 2 of this chapter. A person is considered to have this unbroken chain of title when:
(1) the official public records disclose a title transaction of record that occurred at least fifty (50) years before the time the marketability is determined; and
(2) the title transaction purports to create an interest in:
(A) the person claiming the interest; or
(B) a person from whom, by one (1) or more title transactions of record, the purported interest has become vested in the person claiming the interest;
with nothing appearing of record purporting to divest the claimant of the purported interest.
As added by P.L.2-2002, SEC.5.

IC 32-20-3-2
Interests and defects affecting marketable record title
Sec. 2. Marketable record title is subject to the following:
(1) All interests and defects that are inherent in the muniments of which the chain of record title is formed. However, a general reference in the muniments, or any one (1) of them, to:
(A) easements;
(B) use restrictions; or
(C) other interests created before the root of title;
is not sufficient to preserve them, unless specific identification is made in the muniments of a recorded title transaction that creates the easement, use restriction, or other interest.
(2) All interests preserved by:
(A) the filing of proper notice; or
(B) possession by the same owner continuously for at least fifty (50) years, in accordance with IC 32-20-4-1.
(3) The rights of any person arising from adverse possession or adverse user, if the period of adverse possession or adverse user was wholly or partly subsequent to the effective date of the root of title.
(4) Any interest arising out of a title transaction recorded after the effective date of the root of title from which the unbroken

chain of title of record is started. However, the recording shall not revive or give validity to any interest that has been extinguished before the time of the recording by the operation of section 3 of this chapter.
(5) The exceptions stated in IC 32-20-4-3 concerning:
(A) rights of reversioners in leases;
(B) rights of any lessee in and to any lease; and
(C) easements and interests in the nature of easements.
(6) All interests of the department of environmental management arising from the recording of a restrictive covenant under IC 13, regardless of whether the recording occurred before July 1, 2008.
As added by P.L.2-2002, SEC.5. Amended by P.L.18-2008, SEC.2; P.L.220-2011, SEC.522.

IC 32-20-3-3
Transactions before root of title
Sec. 3. Subject to section 2 of this chapter, marketable record title is held by its owner and is taken by a person dealing with the land free and clear of all interests, claims, or charges whose existence depends upon any act, transaction, event, or omission that occurred before the effective date of the root of title. All the interests, claims, or charges, however denominated, whether:
(1) legal or equitable;
(2) present or future; or
(3) asserted by a person who is:
(A) sui juris or under a disability;
(B) within or outside Indiana;
(C) natural or corporate; or
(D) private or governmental;
are void.
As added by P.L.2-2002, SEC.5.



CHAPTER 4. NOTICE OF CLAIM

IC 32-20-4-3
Notice of claim; effect of failure to file on lease or easement
Sec. 3. (a) Failure to file the notice required under this chapter does not bar:
(1) a lessor or the lessor's successor as a reversioner of the lessor's right to possession on the expiration of any lease; or
(2) a lessee or the lessee's successor of the lessee's rights in and to any lease.
(b) Failure to file the notice required under this chapter does not bar or extinguish any easement, interest in the nature of an easement, or any rights appurtenant to an easement granted, excepted, or reserved by the instrument creating the easement or interest, including any rights for future use, if the existence of the easement or interest is evidenced by the location beneath, upon, or above any part of the land described in the instrument of any pipe, valve, road, wire, cable, conduit, duct, sewer, track, pole, tower, or other physical facility and whether or not the existence of the facility is observable. However, equitable restrictions or servitudes on the use of land are not considered easements or interests in the nature of easements as that phrase is used in this section.
As added by P.L.2-2002, SEC.5.



CHAPTER 5. SLANDER OF TITLE

IC 32-20-5-2
Filing claim to slander title; claimant's liability for costs and damages
Sec. 2. In any action to quiet title to land, if the court finds that a person has filed a claim only to slander title to land, the court shall:
(1) award the plaintiff all the costs of the action, including attorney's fees that the court allows to the plaintiff; and
(2) decree that the defendant asserting the claim shall pay to the plaintiff all damages that the plaintiff may have sustained as the result of the notice of claims having been filed for record.
As added by P.L.2-2002, SEC.5.






ARTICLE 21. CONVEYANCE PROCEDURES FOR REAL PROPERTY

CHAPTER 1. STATUTE OF FRAUDS; WRITING REQUIREMENTS

IC 32-21-1-2
Consideration for agreement; writing not required
Sec. 2. The consideration that is the basis of a promise, contract, or agreement described in section 1 of this chapter does not need to be in writing but may be proved.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-3
Conveyance; trust in lands; goods; things in action
Sec. 3. A conveyance of an existing trust in land, goods, or things in action is void unless the conveyance is in writing and signed by the party making the conveyance or by the party's lawful agent.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-4
Trust arising from or extinguished by implication of law Sec. 4. Nothing contained in any Indiana law may be construed to prevent any trust from arising or being extinguished by implication of law.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-5
Compelling specific performance in cases of part performance
Sec. 5. Nothing contained in any Indiana statute may be construed to abridge the powers of courts to compel the specific performance of agreements in cases of part performance of the agreements.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-6
Representations concerning other persons
Sec. 6. An action may not be brought against a person for a representation made by the person concerning the character, conduct, credit, ability, trade, or dealings of any other person, unless the representation is in writing and signed by the person or by the person's lawful agent.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-7
Conveyance revocable at will of grantor; provision void as to subsequent purchaser
Sec. 7. If a conveyance of or charge upon an estate contains a provision for revocation at the will of the grantor, the provision is void as to subsequent purchasers from the grantor, for a valuable consideration, of the estate or interest subject to the provision, even though the provision is not expressly revoked.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-8
Revocation and reconveyance power; person other than grantor
Sec. 8. If the power to revoke a conveyance of any interest in land, and to reconvey the interest, is given to any person other than the grantor in the conveyance, and the person given the power conveys the interest to a purchaser for a valuable consideration, the subsequent conveyance is valid.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-9
Conveyance before vesting of power of revocation
Sec. 9. If a conveyance to a purchaser under either section 7 or 8 of this chapter is made before the person making the conveyance is entitled to execute the person's power of revocation, the conveyance is valid from the time the power of revocation vests in the person.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-10
Commission for finding purchaser of real estate Sec. 10. A contract for the payment of any sum of money or thing of value, as a commission or reward for the finding or procuring by one (1) person of a purchaser for the real estate of another, is not valid unless the contract is in writing and signed by the owner of the real estate or the owner's legally appointed and duly qualified representative. For purposes of this section, any general reference to the real estate that is sufficient to identify the real estate is a sufficient description of the real estate.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-11
Instruments executed in foreign country; acknowledgment before diplomatic or consular officer
Sec. 11. If executed in a foreign country, conveyances, mortgages, and other instruments in writing that would be admitted to record under the recording laws of this state must be acknowledged by the grantor or person executing the instrument and proved before any diplomatic or consular officer of the United States, duly accredited, or before any officer of the foreign country who, by the laws of that country, is authorized to take acknowledgments or proof of conveyances. If the acknowledgment or proof is in the English language and attested by the official seal of the officer acknowledging it, the instrument may be admitted to record. However, if the acknowledgment or proof is in a language other than English or is not attested by an official seal, then the instrument must be accompanied by a certificate of a diplomatic or consular officer of the United States attesting:
(1) that the instrument is duly executed according to the laws of the foreign country;
(2) that the officer certifying the acknowledgment or proof had legal authority to do so; and
(3) to the meaning of the instrument, if the instrument is made in a foreign language.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-12
Validation of conveyance or acknowledgment; seal or ink scroll not required
Sec. 12. It is not necessary to affix a private seal or ink scroll necessary to validate a conveyance of land or an interest in land executed by a natural person, business trust, or corporation. It is not necessary for the officer taking the acknowledgment of the conveyance to use an ink scroll or seal unless the officer is required by law to keep an official seal.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-13
Conveyance of land; written deed required
Sec. 13. Except for a bona fide lease for a term not exceeding three (3) years, a conveyance of land or of any interest in land shall

be made by a deed that is:
(1) written; and
(2) subscribed, sealed, and acknowledged by the grantor (as defined in IC 32-17-1-1) or by the grantor's attorney.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-14
Conveyances by attorney; power of attorney
Sec. 14. A conveyance of land by attorney is not good unless the attorney is empowered by a written instrument that is subscribed, sealed, and acknowledged by the attorney's principal in the same manner that is required for a conveyance by the attorney's principal.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-15
Conveyances by quitclaim
Sec. 15. A conveyance of land that is:
(1) worded in substance as "A.B. quitclaims to C.D." (here describe the premises) "for the sum of" (here insert the consideration); and
(2) signed, sealed, and acknowledged by the grantor (as defined in IC 32-17-1-1);
is a good and sufficient conveyance in quitclaim to the grantee and the grantee's heirs and assigns.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-16
Estate of inheritance; expression of intent required to create lesser estate
Sec. 16. It is not necessary to use the words "heirs and assigns of the grantee" to create in the grantee an estate of inheritance. If it is the intention of the grantor (as defined in IC 32-17-1-1) to convey any lesser estate, the grantor shall express that intention in the deed.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-17
Incorporating by reference recorded encumberances
Sec. 17. A conveyance of land may incorporate by reference a recorded covenant, restriction, easement, or other encumbrance on the use of the land with a clause that is substantially similar to either of the following:
(1) "Subject to the __________ (insert the type of encumbrance) recorded on _____ (insert the date of recording) in ___________ (insert the book and page number on which the encumbrance is recorded or the instrument number in which the encumbrance is recorded).".
(2) "Subject to ___________ (insert the type of encumbrance) of record.".
As added by P.L.171-2006, SEC.6.



CHAPTER 2. RECORDING PROCESS

IC 32-21-2-2
"Tract" defined
Sec. 2. As used in this chapter, "tract" means an area of land that is:
(1) under common fee simple ownership;
(2) contained within a continuous border; and
(3) a separately identified parcel for property tax purposes.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-3
Recording requirements; acknowledgment and proof; address of grantee
Sec. 3. (a) For a conveyance, a mortgage, or an instrument of writing to be recorded, it must be:
(1) acknowledged by the grantor; or
(2) proved before a:
(A) judge;
(B) clerk of a court of record;
(C) county auditor;
(D) county recorder;
(E) notary public;
(F) mayor of a city in Indiana or any other state;
(G) commissioner appointed in a state other than Indiana by the governor of Indiana;
(H) minister, charge d'affaires, or consul of the United States in any foreign country;
(I) clerk of the city county council for a consolidated city, city clerk for a second class city, or clerk-treasurer for a third class city;
(J) clerk-treasurer for a town; or
(K) person authorized under IC 2-3-4-1.
(b) In addition to the requirements under subsection (a), a conveyance may not be recorded after June 30, 2007, unless it meets the requirements of this subsection. The conveyance must include the mailing address to which statements should be mailed under IC 6-1.1-22-8.1. If the mailing address for statements under IC 6-1.1-22-8.1 is not a street address or a rural route address of the grantee, the conveyance must also include a street address or rural route address of the grantee after the mailing address for statements mailed under IC 6-1.1-22-8.1. A conveyance complies with this subsection if it contains the address or addresses required by this

subsection at the end of the conveyance and immediately preceding or following the statements required by IC 36-2-11-15.
As added by P.L.2-2002, SEC.6. Amended by P.L.135-2007, SEC.1; P.L.194-2007, SEC.7; P.L.143-2009, SEC.42.

IC 32-21-2-4
Acknowledgment in another county
Sec. 4. (a) This section applies when a conveyance, mortgage, or other instrument that is required to be recorded is acknowledged in any county in Indiana other than the county in which the instrument is required to be recorded.
(b) The acknowledgment must be:
(1) certified by the clerk of the circuit court of the county in which the officer resides; and
(2) attested by the seal of that court.
However, an acknowledgment before an officer having an official seal, if the acknowledgment is attested by that official seal, is sufficient without a certificate.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-5
Acknowledgment in another state
Sec. 5. To record in Indiana a conveyance that is acknowledged outside Indiana but within the United States, the conveyance must be:
(1) certified by the clerk of any court of record of the county in which the officer receiving the acknowledgment resides; and
(2) attested by the seal of that court.
However, an acknowledgment before an officer having an official seal that is attested by the officer's official seal is sufficient without a certificate.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-6
Proving deeds
Sec. 6. A deed may be proved according to the rules of common law before any officer who is authorized to take acknowledgments. A deed that is proved in the manner provided in this section is entitled to be recorded.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-7
Acknowledgment of deed or mortgage; form
Sec. 7. The following or any other form substantially the same is a good or sufficient form of acknowledgment of a deed or mortgage:
"Before me, E.F. (judge or justice, as the case may be) this _____ day of _______, A.B. acknowledged the execution of the annexed deed, (or mortgage, as the case may be.)"
As added by P.L.2-2002, SEC.6.
IC 32-21-2-8
Duty of officer to explain deed to grantor
Sec. 8. (a) If before a public officer authorized to receive acknowledgment of deeds:
(1) the grantor of a deed intends to sign the deed with the grantor's mark; and
(2) in all other cases when the public officer has good cause to believe that the contents and purport of the deed are not fully known to the grantor;
it is the duty of the public officer before signature to fully explain to the grantor the contents and purport of the deed.
(b) The failure of the public officer to comply with subsection (a) does not affect the validity of a deed.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-9
Certificate of acknowledgment; attaching to instrument; contents
Sec. 9. A certificate of the acknowledgment of a conveyance or other instrument in writing that is required to be recorded, signed, and sealed by the officer taking the acknowledgment shall be written on or attached to the deed. When by law the certificate of the clerk of the proper county is required to accompany the acknowledgment, the certificate shall state that:
(1) the officer before whom the acknowledgment was taken was, at the time of the acknowledgment, acting lawfully; and
(2) the clerk's signature to the certificate of acknowledgment is genuine.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-10
Recorder of deeds; keeping book; recording time
Sec. 10. A recorder of deeds shall keep a book having each page divided into five (5) columns that are headed as follows:
Date of Names of Names of Description Vol. and Page
Reception. Grantors. Grantees. of Land. Where Recorded.
The recorder shall enter in this book all deeds and other instruments left with the recorder to be recorded. The recorder shall note in the first column the day and hour of receiving the deed or instrument and shall note the other particulars in the appropriate columns. A deed or instrument is considered recorded at the time the date of reception is noted by the recorder.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-11
Certificate of acknowledgment; recording with deed or instrument
Sec. 11. (a) This section applies to a conveyance or other instrument entitled by law to be recorded.
(b) The recorder of the county in which the land included in a conveyance or other instrument is situated shall record the deed or other instrument together with the requisite certificate of

acknowledgment or proof endorsed on the deed or other instrument or annexed to the deed or other instrument.
(c) Unless a certificate of acknowledgment is recorded with a deed, the record of the conveyance or other instrument or a transcript may not be read or received in evidence.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-12
Certificate of acknowledgment or record; conclusiveness
Sec. 12. The:
(1) certificate of the acknowledgment of a conveyance or instrument of writing;
(2) the record; or
(3) the transcript of the record;
is not conclusive and may be rebutted and the force and effect of it contested by a party affected by the conveyance or instrument.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-13
Conveyances dividing single property tax tracts into multiple parcels; requirements for recording
Sec. 13. (a) Except as provided in subsection (c), if the auditor of the county or the township assessor (if any) under IC 6-1.1-5-9 and IC 6-1.1-5-9.1 determines it necessary, an instrument transferring fee simple title to less than the whole of a tract that will result in the division of the tract into at least two (2) parcels for property tax purposes may not be recorded unless the auditor or township assessor is furnished a drawing or other reliable evidence of the following:
(1) The number of acres in each new tax parcel being created.
(2) The existence or absence of improvements on each new tax parcel being created.
(3) The location within the original tract of each new tax parcel being created.
(b) Any instrument that is accepted for recording and placed of record that bears the endorsement required by IC 36-2-11-14 is presumed to comply with this section.
(c) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, a reference to the township assessor in this section is considered to be a reference to the county assessor.
As added by P.L.2-2002, SEC.6. Amended by P.L.219-2007, SEC.100; P.L.146-2008, SEC.673.



CHAPTER 3. EFFECT OF RECORDING

IC 32-21-3-2
"Grantor" defined
Sec. 2. As used in this chapter, "grantor" has the meaning set forth in IC 32-17-1-1.
As added by P.L.2-2002, SEC.6.

IC 32-21-3-3
Conveyances requiring recording
Sec. 3. A conveyance of any real estate in fee simple or for life, a conveyance of any future estate, or a lease for more than three (3) years after the making of the lease is not valid and effectual against any person other than:
(1) the grantor;
(2) the grantor's heirs and devisees; and
(3) persons having notice of the conveyance or lease;
unless the conveyance or lease is made by a deed recorded within the time and in the manner provided in this chapter.
As added by P.L.2-2002, SEC.6.

IC 32-21-3-4
Letters of attorney; executory contracts for sale or purchase of land; recording
Sec. 4. The following may be recorded in the county where the land to which the letter or contract relates is situated:
(1) Letters of attorney containing a power to a person to:
(A) sell or convey land; or
(B) sell and convey land as the agent of the owner of the land.
(2) An executory contract for the sale or purchase of land when proved or acknowledged in the manner prescribed in this chapter for the proof or acknowledgment of conveyances.
The record when recorded and the certified transcript of the record may be read in evidence in the same manner and with the same effect as a conveyance.
As added by P.L.2-2002, SEC.6.



CHAPTER 4. PRIORITY OF RECORDED TRANSACTIONS

IC 32-21-4-2
Assignment, mortgage, or pledge of rents and profits as security; recording; immediate perfection
Sec. 2. (a) This section applies to an instrument regardless of when the instrument was recorded, except that this section does not divest rights that vested before May 1, 1993.
(b) An assignment, a mortgage, or a pledge of rents and profits arising from real estate that is intended as security, whether contained in a separate instrument or otherwise, must be recorded under section 1 of this chapter.
(c) When an assignment, a mortgage, or a pledge of rents and profits is recorded under subsection (b), the security interest of the assignee, mortgagee, or pledgee is immediately perfected as to the assignor, mortgagor, pledgor, and any third parties:
(1) regardless of whether the assignment, mortgage, or pledge is operative:
(A) immediately;
(B) upon the occurrence of a default; or
(C) under any other circumstances; and
(2) without the holder of the security interest taking any further action. (d) This section does not apply to security interests in:
(1) farm products;
(2) accounts or general intangibles arising from or relating to the sale of farm products by a farmer;
(3) timber to be cut; or
(4) minerals or the like (including oil and gas);
that may be perfected under IC 26-1-9.1.
As added by P.L.2-2002, SEC.6.

IC 32-21-4-3
Instrument of defeasance
Sec. 3. (a) This section applies when a deed:
(1) purports to contain an absolute conveyance of any estate in land; and
(2) is made or intended to be made defeasible by:
(A) a deed of defeasance;
(B) a bond; or
(C) another instrument.
(b) The original conveyance is not defeated or affected against any person other than the maker of the defeasance, the heirs or devisees of the maker of the defeasance, or persons having actual notice of the defeasance unless the instrument of defeasance is:
(1) a deed of defeasance or bond that is recorded in the manner provided by law within ninety (90) days after the date of the deed; or
(2) another instrument that:
(A) is in a form required by the deed;
(B) contains an accurate legal description of the estate in land;
(C) is dated;
(D) has been acknowledged before a notary public;
(E) has been made for consideration; and
(F) is recorded in the manner provided by law within ninety (90) days after the date of the deed.
As added by P.L.2-2002, SEC.6. Amended by P.L.1-2003, SEC.82; P.L.156-2005, SEC.1.



CHAPTER 5. RESIDENTIAL REAL ESTATE SALES DISCLOSURE

IC 32-21-5-2
"Buyer" defined
Sec. 2. As used in this chapter, "buyer" means a transferee in a transaction described in section 1 of this chapter.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-3
"Closing" defined
Sec. 3. As used in this chapter, "closing" means a transfer of an interest described in section 1 of this chapter by a deed, installment sales contract, or lease.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-4 "Defect" defined
Sec. 4. As used in connection with disclosure forms required by this chapter, "defect" means a condition that would have a significant adverse effect on the value of the property, that would significantly impair the health or safety of future occupants of the property, or that if not repaired, removed, or replaced would significantly shorten or adversely affect the expected normal life of the premises.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-5
"Disclosure form" defined
Sec. 5. As used in this chapter, "disclosure form" refers to a disclosure form prepared under section 8 of this chapter or a disclosure form that meets the requirements of section 8 of this chapter.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-5.5
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 32-21-5-6
"Owner" defined
Sec. 6. As used in this chapter, "owner" means the owner of residential real estate that is for sale, exchange, lease with an option to buy, or sale under an installment contract.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-7
Disclosure form; contents
Sec. 7. The Indiana real estate commission established by IC 25-34.1-2-1 shall adopt a specific disclosure form that contains the following:
(1) Disclosure by the owner of the known condition of the following:
(A) The foundation.
(B) The mechanical systems.
(C) The roof.
(D) The structure.
(E) The water and sewer systems.
(F) Additions that may require improvements to the sewage disposal system.
(G) Other areas that the Indiana real estate commission determines are appropriate.
(2) Disclosure by the owner of known contamination caused by the manufacture of a controlled substance on the property that has not been certified as decontaminated by an inspector approved under IC 13-14-1-15.
(3) A notice to the prospective buyer that contains substantially the following language: "The prospective buyer and the owner may wish to obtain professional advice or inspections of the property and provide for appropriate provisions in a contract between them concerning any advice, inspections, defects, or warranties obtained on the property.".
(4) A notice to the prospective buyer that contains substantially the following language:
"The representations in this form are the representations of the owner and are not the representations of the agent, if any. This information is for disclosure only and is not intended to be a part of any contract between the buyer and owner.".
(5) A disclosure by the owner that an airport is located within a geographical distance from the property as determined by the Indiana real estate commission. The commission may consider the differences between an airport serving commercial airlines and an airport that does not serve commercial airlines in determining the distance to be disclosed.
As added by P.L.2-2002, SEC.6. Amended by P.L.1-2003, SEC.83; P.L.159-2011, SEC.41.

IC 32-21-5-8
Owner prepared disclosure form
Sec. 8. An owner may prepare or use a disclosure form that contains the information required in the disclosure form under section 7 of this chapter and any other information the owner determines is appropriate, including whether the subject property is located in a regional sewage district.
As added by P.L.2-2002, SEC.6. Amended by P.L.97-2012, SEC.18.

IC 32-21-5-9
Disclosure form distinguished from warranty
Sec. 9. A disclosure form is not a warranty by the owner or the owner's agent, if any, and the disclosure form may not be used as a substitute for any inspections or warranties that the prospective buyer or owner may later obtain.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-10
Disclosure form; presentation required before acceptance of offer
Sec. 10. (a) An owner must complete and sign a disclosure form and submit the form to a prospective buyer before an offer for the sale of the residential real estate is accepted.
(b) An appraiser retained to appraise the residential real estate for which the disclosure form has been prepared shall be given a copy of the form upon request. This subsection applies only to appraisals made for the buyer or an entity from which the buyer is seeking financing.
(c) Before closing, an accepted offer is not enforceable against the buyer until the owner and the prospective buyer have signed the disclosure form. After closing, the failure of the owner to deliver a

disclosure statement form to the buyer does not by itself invalidate a real estate transaction.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-11
Owner liability for errors in form
Sec. 11. The owner is not liable for any error, inaccuracy, or omission of any information required to be delivered to the prospective buyer under this chapter if:
(1) the error, inaccuracy, or omission was not within the actual knowledge of the owner or was based on information provided by a public agency or by another person with a professional license or special knowledge who provided a written or oral report or opinion that the owner reasonably believed to be correct; and
(2) the owner was not negligent in obtaining information from a third party and transmitting the information.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-12
Matters arising after form delivered; requirement to disclose at settlement; unknown or unavailable information
Sec. 12. (a) An owner does not violate this chapter if the owner subsequently discovers that the disclosure form is inaccurate as a result of any act, circumstance, information received, or agreement subsequent to the delivery of the disclosure form. However, at or before settlement, the owner is required to disclose any material change in the physical condition of the property or certify to the purchaser at settlement that the condition of the property is substantially the same as it was when the disclosure form was provided.
(b) If at the time disclosures are required to be made under subsection (a) an item of information required to be disclosed is unknown or not available to the owner, the owner may state that the information is unknown or may use an approximation of the information if the approximation is clearly identified, is reasonable, is based on the actual knowledge of the owner, and is not used to circumvent the disclosure requirements of this chapter.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-13
Disclosure of defect after offer accepted; buyer's right to nullify contract; return of deposits
Sec. 13. (a) Notwithstanding section 12 of this chapter, if a prospective buyer receives a disclosure form or an amended disclosure form after an offer has been accepted that discloses a defect, the prospective buyer may after receipt of the disclosure form and within two (2) business days nullify the contract by delivering a written rescission to the owner or the owner's agent, if any.
(b) A prospective buyer is not liable for nullifying a contract

under this section and is entitled to a return of any deposits made in the transaction.
As added by P.L.2-2002, SEC.6.



CHAPTER 6. PSYCHOLOGICALLY AFFECTED PROPERTIES

IC 32-21-6-2
"Limited agent" defined
Sec. 2. As used in this chapter, "limited agent" means an agent who, with the written and informed consent of all parties to a real estate transaction, is engaged by both the seller and buyer or both the landlord and tenant.
As added by P.L.2-2002, SEC.6.

IC 32-21-6-3
"Psychologically affected property" defined
Sec. 3. As used in this chapter, "psychologically affected property" includes real estate or a dwelling that is for sale, rent, or lease and to which one (1) or more of the following facts or a reasonable suspicion of facts apply:
(1) That an occupant of the property was afflicted with or died from a disease related to the human immunodeficiency virus (HIV).
(2) That an individual died on the property.
(3) That the property was the site of:
(A) a felony under IC 35;
(B) criminal gang (as defined in IC 35-45-9-1) activity;
(C) the discharge of a firearm involving a law enforcement officer while engaged in the officer's official duties; or
(D) the illegal manufacture or distribution of a controlled substance.
As added by P.L.2-2002, SEC.6.

IC 32-21-6-4
"Transferee" defined
Sec. 4. As used in this chapter, "transferee" means a purchaser, tenant, lessee, prospective purchaser, prospective tenant, or prospective lessee of the real estate or dwelling.
As added by P.L.2-2002, SEC.6.

IC 32-21-6-5
Disclosure not required
Sec. 5. An owner or agent is not required to disclose to a transferee any knowledge of a psychologically affected property in a real estate transaction.
As added by P.L.2-2002, SEC.6.
IC 32-21-6-6
Refusal to disclose; misrepresentation
Sec. 6. An owner or agent is not liable for the refusal to disclose to a transferee:
(1) that a dwelling or real estate is a psychologically affected property; or
(2) details concerning the psychologically affected nature of the dwelling or real estate.
However, an owner or agent may not intentionally misrepresent a fact concerning a psychologically affected property in response to a direct inquiry from a transferee.
As added by P.L.2-2002, SEC.6.



CHAPTER 7. ADVERSE POSSESSION

IC 32-21-7-2
Property owned by state or political subdivision; adverse possession action against political subdivision barred after 6-30-1998
Sec. 2. (a) Title to real property owned by the state or a political subdivision (as defined in IC 36-1-2-13) may not be alienated by adverse possession.
(b) A cause of action based on adverse possession may not be commenced against a political subdivision (as defined in IC 36-1-2-13) after June 30, 1998.
As added by P.L.2-2002, SEC.6. Amended by P.L.16-2009, SEC.30.



CHAPTER 8. TAX SALE SURPLUS DISCLOSURE

IC 32-21-8-2
Tax sale surplus fund disclosure form; filing
Sec. 2. A taxpayer must file a tax sale surplus fund disclosure form in duplicate with the county auditor before the taxpayer may transfer title to property if:
(1) the taxpayer owes delinquent taxes on the property;
(2) the property was sold at a tax sale under IC 6-1.1-24; and
(3) a part of the tax sale purchaser's bid on the property was deposited into the tax sale surplus fund under IC 6-1.1-24-7.
As added by P.L.2-2002, SEC.6.

IC 32-21-8-3
Tax sale surplus fund disclosure form; contents
Sec. 3. A tax sale surplus fund disclosure form must contain the following information:
(1) The name and address of the taxpayer transferring the property.
(2) The name and address of the person acquiring the property.
(3) The proposed date of transfer.
(4) The purchase price for the transfer.
(5) The date the property was sold at a tax sale under IC 6-1.1-24.
(6) The amount of the tax sale purchaser's bid that was deposited into the tax sale surplus fund under IC 6-1.1-24-7.
As added by P.L.2-2002, SEC.6.

IC 32-21-8-4
Signing and acknowledging of form
Sec. 4. The tax sale surplus fund disclosure form must be signed by the taxpayer transferring the property and acknowledged before an officer authorized to take acknowledgments of deeds.
As added by P.L.2-2002, SEC.6.

IC 32-21-8-5
Duties of county auditor
Sec. 5. The county auditor shall:
(1) stamp the tax sale surplus fund disclosure form to indicate the county auditor's receipt of the form; and (2) remit the duplicate to the taxpayer.
As added by P.L.2-2002, SEC.6.

IC 32-21-8-6
State board of accounts to prescribe form
Sec. 6. The state board of accounts shall prescribe the tax sale surplus fund disclosure form required by this chapter.
As added by P.L.2-2002, SEC.6.



CHAPTER 9. WRITTEN INSTRUMENTS BY MEMBERS OF THE ARMED FORCES

_______________________

IC 32-21-9-2
Prima facie evidence of authority to execute
Sec. 2. An acknowledgment or other notarial act made substantially in the form prescribed by section 1 of this chapter is prima facie evidence:
(1) that the person named in the instrument as having acknowledged or executed the instrument:
(A) appeared in person before the officer taking the acknowledgment;
(B) was personally known to the officer to be the person whose name was subscribed to the instrument; and
(C) acknowledged that the person signed the instrument as a free and voluntary act for the uses and purposes set forth in the instrument;
(2) if the acknowledgment or execution is by a person in a representative or official capacity, that the person acknowledging or executing the instrument acknowledged it to be the person's free and voluntary act in such capacity or the free and voluntary act of the principal, person, or entity represented; and
(3) if the acknowledgment or other notarial act is by a person as an officer of a corporation, that the person was known to the officer taking the acknowledgment or performing any other notarial act to be a corporate officer and that the instrument was executed and acknowledged for and on behalf of the corporation by the corporate officer with proper authority from the corporation, as the free and voluntary act of the corporation.
As added by P.L.2-2002, SEC.6.

IC 32-21-9-3
Place of execution or acknowledgment; failure to state
Sec. 3. An instrument acknowledged or executed as provided in this chapter is not invalid because of a failure to state in the instrument the place of execution or acknowledgment.
As added by P.L.2-2002, SEC.6.

IC 32-21-9-4 Proof of recited facts; filing and recording in Indiana
Sec. 4. An acknowledgment or other notarial act made substantially as provided in this chapter constitutes prima facie proof of the facts recited in the instrument and, without further or other authentication, entitles any document so acknowledged or executed to be filed and recorded in the proper offices of record and received in evidence before the courts of this state, to the same extent and with the same effect as documents acknowledged or executed in accordance with any other provision of law now in force or that may be enacted.
As added by P.L.2-2002, SEC.6.



CHAPTER 10. CONVEYANCES IN WHICH THE GRANTOR AND ANOTHER ARE NAMED AS GRANTEES

IC 32-21-10-2
Effect of conveyance by grantee to grantee and another
Sec. 2. (a) A person who owns real property or an interest in real property that the person has the power to convey may effectively convey the property or interest by a conveyance naming as grantees that person and one (1) or more other persons.
(b) Two (2) or more persons who own real property or an interest in real property that the persons have the power to convey may effectively convey the property or interest by a conveyance naming as grantees one (1) or more of those persons and one (1) or more other persons.
(c) A conveyance under subsection (a) or (b) has the same effect as to whether it creates an estate in:
(1) severalty;
(2) joint tenancy with right of survivorship;
(3) tenancy by the entirety; or
(4) tenancy in common;
as if the conveyance were a conveyance from a stranger who owned the property or interest to the persons named as grantees in the conveyance.
As added by P.L.2-2002, SEC.6.

IC 32-21-10-3
Effects of conveyance by two or more grantees to one or more grantees
Sec. 3. (a) Two (2) or more persons who own real property or an interest in real property that they have power to convey may effectively convey the property or interest by a conveyance naming as grantee or grantees one (1) or more of those persons.
(b) A conveyance under subsection (a) has the same effect, as to whether it creates an estate in:
(1) severalty;
(2) joint tenancy with right of survivorship;
(3) tenancy by the entirety; or
(4) tenancy in common;
as if the conveyance were a conveyance from a stranger who owned the property or interest to the person or persons named as grantee or grantees in the conveyance. As added by P.L.2-2002, SEC.6.



CHAPTER 11. RESPONSIBLE PROPERTY TRANSFER LAW



CHAPTER 12. DEED RESTRICTIONS REGARDING INDUSTRIALIZED RESIDENTIAL STRUCTURES

IC 32-21-12-2
Application of chapter
Sec. 2. This chapter applies only to deed restrictions or restrictive covenants that are recorded after June 30, 2007.
As added by P.L.139-2007, SEC.2.

IC 32-21-12-3
Deed restriction or restrictive covenant concerning erection of industrialized residential structure
Sec. 3. (a) Except as provided in section 4 of this chapter, a deed restriction or restrictive covenant may not prohibit or restrict the erection of an industrialized residential structure on real property.
(b) This section does not require a property owner to erect an industrialized residential structure on the owner's property.
As added by P.L.139-2007, SEC.2.

IC 32-21-12-4
Aesthetic compatibility requirement permitted
Sec. 4. A deed restriction, restrictive covenant, or agreement that applies uniformly to all homes and industrialized residential structures in a subdivision may impose the same aesthetic compatibility requirements on an industrialized residential structure in the subdivision that are applicable to all residential structures in the subdivision.
As added by P.L.139-2007, SEC.2.



CHAPTER 13. DISPLAY OF POLITICAL SIGNS ON PROPERTY SUBJECT TO RESTRICTIVE COVENANTS OR HOMEOWNERS ASSOCIATION RULES

IC 32-21-13
Chapter 13. Display of Political Signs on Property Subject to Restrictive Covenants or Homeowners Association Rules

IC 32-21-13-1
Application of election law definitions
Sec. 1. The definitions in IC 3-5-2 apply to this chapter.
As added by P.L.5-2010, SEC.1.

IC 32-21-13-2
"Rules"
Sec. 2. As used in this chapter, "rules" refers to any of the following:
(1) A restrictive covenant.
(2) A homeowners association rule.
As added by P.L.5-2010, SEC.1.

IC 32-21-13-3
"Sign"
Sec. 3. As used in this chapter, "sign" refers only to a sign advocating:
(1) the election or defeat of one (1) or more candidates for:
(A) nomination; or
(B) election;
to a public office;
(2) support for or opposition to:
(A) a political party; or
(B) a political party's candidates; or
(3) the approval or disapproval of a public question.
As added by P.L.5-2010, SEC.1.

IC 32-21-13-4
Prohibition on homeowner association adoption or enforcement of rules relating to display of political signs; exceptions
Sec. 4. Except as provided in section 5 of this chapter, a homeowners association may not adopt or enforce a rule that prohibits a member of the homeowners association from displaying a sign on the member's property during the period:
(1) beginning thirty (30) days before; and
(2) ending five (5) days after;
the date of the election to which the sign relates.
As added by P.L.5-2010, SEC.1.

IC 32-21-13-5
Permissible rules relating to display of political signs
Sec. 5. A homeowners association may adopt and enforce rules relating to a sign described in section 3 of this chapter if the rules do any of the following:
(1) Restrict the size of a sign if the rule permits a homeowner to display a sign that is at least as large as signs commonly

displayed during election campaigns.
(2) Restrict the number of signs that may be displayed if the rule permits a homeowner to display a reasonable number of signs.
(3) Restrict the locations where a sign may be displayed. However, a restriction under this subdivision may not prohibit the display of a sign:
(A) in a window on the homeowner's property; or
(B) on the ground that is part of the homeowner's property.
As added by P.L.5-2010, SEC.1.

IC 32-21-13-6
Homeowner association may remove sign that violates permitted rules
Sec. 6. A homeowners association may remove a sign that violates the rules permitted by this chapter.
As added by P.L.5-2010, SEC.1.



CHAPTER 14. TRANSFER FEE COVENANTS

IC 32-21-14
Chapter 14. Transfer Fee Covenants

IC 32-21-14-1
"Transfer"
Sec. 1. As used in this chapter, "transfer" means the transfer of an interest in real property located in Indiana by:
(1) sale;
(2) gift;
(3) conveyance;
(4) assignment;
(5) inheritance; or
(6) other means of transfer.
As added by P.L.136-2011, SEC.1. Amended by P.L.6-2012, SEC.207.

IC 32-21-14-2 Version a
"Transfer fee"
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 2. (a) As used in this chapter, "transfer fee" means a fee or charge that:
(1) is required under a transfer fee covenant; and
(2) is payable:
(A) upon the transfer of an interest in real property; or
(B) for the right to make or accept a transfer of an interest in real property;
regardless of whether the fee or charge is in a fixed amount or is determined as a percentage of the value of the property, of the purchase price of the property, or of any consideration given for the transfer of the property.
(b) The term does not include any of the following:
(1) Any consideration payable by the transferee to the transferor for the interest in the real property being transferred, including any consideration payable for a separate mineral estate and its appurtenant surface access rights.
(2) Any commission to a real estate broker or salesperson licensed under IC 25-34.1 payable:
(A) in connection with the transfer of an interest in real property; and
(B) under an agreement between the real estate broker or salesperson and the transferor or transferee.
(3) Any interest, charges, fees, or other amounts payable by a borrower to a lender under a loan secured by a mortgage against an interest in real property, including the following:
(A) Any fee payable to the lender for consenting to an assumption of the loan or to a transfer of the property interest subject to the mortgage.
(B) Any fees or charges payable to the lender for estoppel letters or certificates. (C) Any other consideration allowed by law and payable to the lender in connection with the loan.
(4) Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease, including any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease.
(5) Any consideration payable to the holder of:
(A) an option to purchase an interest in real property; or
(B) a right of first refusal or first offer to purchase an interest in real property;
for waiving, releasing, or not exercising the option or right upon the transfer of the property interest to another person.
(6) Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental entity.
(7) Any fee, charge, assessment, fine, or other amount payable to:
(A) a homeowners association;
(B) a condominium association;
(C) a cooperative association;
(D) a mobile home association;
(E) another property owners association; or
(F) an agent representing an association described in clauses (A) through (E);
under a covenant, law, or contract applicable to the association.
As added by P.L.136-2011, SEC.1. Amended by P.L.6-2012, SEC.208.

IC 32-21-14-2 Version b
"Transfer fee"
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 2. (a) As used in this chapter, "transfer fee" means a fee or charge that:
(1) is required under a transfer fee covenant; and
(2) is payable:
(A) upon the transfer of an interest in real property; or
(B) for the right to make or accept a transfer of an interest in real property;
regardless of whether the fee or charge is in a fixed amount or is determined as a percentage of the value of the property, of the purchase price of the property, or of any consideration given for the transfer of the property.
(b) The term does not include any of the following:
(1) Any consideration payable by the transferee to the transferor for the interest in the real property being transferred, including any consideration payable for a separate mineral estate and its appurtenant surface access rights.
(2) Any commission to a real estate broker licensed under IC 25-34.1 payable:
(A) in connection with the transfer of an interest in real

property; and
(B) under an agreement between the real estate broker and the transferor or transferee.
(3) Any interest, charges, fees, or other amounts payable by a borrower to a lender under a loan secured by a mortgage against an interest in real property, including the following:
(A) Any fee payable to the lender for consenting to an assumption of the loan or to a transfer of the property interest subject to the mortgage.
(B) Any fees or charges payable to the lender for estoppel letters or certificates.
(C) Any other consideration allowed by law and payable to the lender in connection with the loan.
(4) Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease, including any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease.
(5) Any consideration payable to the holder of:
(A) an option to purchase an interest in real property; or
(B) a right of first refusal or first offer to purchase an interest in real property;
for waiving, releasing, or not exercising the option or right upon the transfer of the property interest to another person.
(6) Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental entity.
(7) Any fee, charge, assessment, fine, or other amount payable to:
(A) a homeowners association;
(B) a condominium association;
(C) a cooperative association;
(D) a mobile home association;
(E) another property owners association; or
(F) an agent representing an association described in clauses (A) through (E);
under a covenant, law, or contract applicable to the association.
As added by P.L.136-2011, SEC.1. Amended by P.L.6-2012, SEC.208; P.L.127-2012, SEC.48.

IC 32-21-14-3
"Transfer fee covenant"
Sec. 3. As used in this chapter, "transfer fee covenant" means a declaration or covenant, however denominated and regardless of whether it is recorded, that:
(1) purports to affect an interest in real property located in Indiana; and
(2) requires or purports to require the payment of a transfer fee to:
(A) the declarant;
(B) another person specified in the declaration or covenant; or (C) the successors or assigns of a person described in clause (A) or (B);
upon a subsequent transfer of the interest in real property.
As added by P.L.136-2011, SEC.1.

IC 32-21-14-4
Transfer fee covenants; not binding or enforceable; lien to secure payment void and unenforceable; no presumption of validity
Sec. 4. (a) A transfer fee covenant recorded in Indiana after June 30, 2011:
(1) does not run with the title of the interest in real property the transfer fee covenant purports to affect; and
(2) is not binding or enforceable at law or in equity, as an equitable servitude or otherwise, against any subsequent owner, purchaser, or mortgagee of the interest in the real property the transfer fee covenant purports to affect.
(b) Any lien purporting to secure the payment of a transfer fee payable under a transfer fee covenant recorded in Indiana after June 30, 2011, is void and unenforceable.
(c) A:
(1) transfer fee covenant; or
(2) lien purporting to secure the payment of a transfer fee payable under a transfer fee covenant;
recorded in Indiana before July 1, 2011, is not presumed to be valid and enforceable.
As added by P.L.136-2011, SEC.1.






ARTICLE 22. CONVEYANCE LIMITATIONS OF REAL PROPERTY

CHAPTER 1. LIMITATIONS ON PERSONS WHO MAY CONVEY REAL PROPERTY

IC 32-22-1-2
False representation; good faith purchaser
Sec. 2. (a) This section does not apply to any sale or contract made and entered into before September 19, 1881.
(b) In all sales of real estate by a person less than eighteen (18) years of age, the person may not disaffirm the sale without first restoring to the purchaser the consideration received in the sale, if the person falsely represented himself or herself to the purchaser to be at least eighteen (18) years of age and the purchaser acted in good faith, relied upon the person's representations in the sale, and had good cause to believe the person to be at least eighteen (18) years of age.
As added by P.L.2-2002, SEC.7.

IC 32-22-1-3
Application of law
Sec. 3. Any person who is:
(1) less than eighteen (18) years of age; and
(2) married to a person who is at least eighteen (18) years of age;
may convey, mortgage, or agree to convey any interest in real estate or may make any contract concerning the interest, with the consent of the circuit, superior, or probate court of the county where the person resides, upon payment of the fee required under IC 33-37-4-4.
As added by P.L.2-2002, SEC.7. Amended by P.L.98-2004, SEC.117.

IC 32-22-1-4
Rights of infant; consent of judge
Sec. 4. A judge may give consent under section 3 of this chapter to a conveyance or mortgage and to any note secured by the mortgage, agreement, or contract if the judge determines that it would benefit the person described in section 3 of this chapter and that it would be prejudicial to the spouse of the person if the execution of the instrument were prevented. The judge shall endorse

the judge's consent on the instrument and sign it, and the instrument so certified is valid for all purposes as if the married person were at least eighteen (18) years of age. However, the judge has the power, in the judge's discretion, to examine witnesses concerning the propriety or necessity of executing the instrument.
As added by P.L.2-2002, SEC.7.

IC 32-22-1-5
Certification by judge
Sec. 5. (a) If a person owning real estate desires to sell the real estate or a part of the real estate and the person's spouse is, at the time, mentally incompetent, the person, upon complying with this section, may sell and convey the real estate by deed without the joinder of the mentally incompetent spouse. The conveyance has the same effect as would the joint deed of both spouses.
(b) Before a deed is made under this section, the owner intending to sell the real estate shall, by petition, apply to the court having probate jurisdiction in the county where the real estate or a part of the real estate to be sold is situated, alleging that the owner's spouse is mentally incompetent and that the incompetency is probably permanent. Upon the filing of the petition, notice shall be given to the person alleged to be mentally incompetent, either by service of process, as provided by law for service of process against incompetent persons in other civil actions, or, if the person alleged to be incompetent is by affidavit shown to be a nonresident of Indiana, by publication.
(c) After notice and upon or after the return day of the notice, the legally appointed guardian, if any, of the person alleged to be mentally incompetent or, if there is no guardian, a guardian ad litem for the person appointed by the court, shall make any proper defense to the application. The matter of the petition shall be submitted to the court, and if the allegations are proved to the satisfaction of the court, the court shall make and enter a finding that the person alleged to be incompetent is incompetent, and that the incompetency is probably permanent.
(d) Upon the filing by the petitioner with the clerk of the court of a bond, in an amount and with surety approved by the court, that is payable to the state and conditioned to:
(1) keep the mentally incompetent spouse from becoming a county charge; and
(2) account to the spouse, upon restoration to competency, if the spouse demands it, fifty percent (50%) of the purchase money received for the real estate upon sale;
the court shall enter an order authorizing the whole title to be conveyed by the petitioner without the joinder of the mentally incompetent spouse.
(e) A deed made under an order of court under this section has the same effect as the deed of an unmarried person competent to convey real estate.
(f) If it is shown to the satisfaction of the court having probate

jurisdiction in the county in which lands authorized to be sold under this section are located that:
(1) the lands were sold under an order authorizing the sale;
(2) the entire proceeds of the sale were invested in other real estate located in Indiana;
(3) the land purchased with the proceeds of the sale was of no less value than the land sold under the order;
(4) the title to the land purchased with the proceeds of the sale was taken in the name of the person having a mentally incompetent spouse; and
(5) the mentally incompetent spouse will not suffer any loss as a result of the investment described in subdivision (2);
the court shall enter an order discharging the bond described in subsection (d) and releasing the sureties from all liabilities on the bond.
As added by P.L.2-2002, SEC.7.



CHAPTER 2. RIGHTS OF ALIENS TO HOLD AND CONVEY REAL PROPERTY

IC 32-22-2-2
Repealed
(Repealed by P.L.16-2003, SEC.2.)

IC 32-22-2-3
Repealed
(Repealed by P.L.16-2003, SEC.2.)

IC 32-22-2-4
Repealed
(Repealed by P.L.16-2003, SEC.2.)

IC 32-22-2-5
Acquisition by aliens; title to property
Sec. 5. (a) Natural persons who are aliens, whether they reside in the United States or any foreign country, subject to section 7 of this chapter, may:
(1) acquire real estate by purchase, devise, or descent;
(2) hold and enjoy real estate; and
(3) convey, devise, transmit, mortgage, or otherwise encumber real estate;
in the same manner and with the same effect as citizens of Indiana or the United States.
(b) The title of any real estate inherited, mortgaged, conveyed, or devised is not affected by the alienage of any person from or through whom the title is claimed or derived.
As added by P.L.2-2002, SEC.7. Amended by P.L.16-2003, SEC.1.

IC 32-22-2-6
Repealed
(Repealed by P.L.16-2003, SEC.2.)

IC 32-22-2-7
Conflicting laws; title to property
Sec. 7. This chapter does not affect:
(1) the title to any real estate recovered or conveyed before

March 6, 1905, by or under the authority of the state as escheated land;
(2) litigation pending on March 6, 1905, involving the escheat of land to the state; or
(3) the title of the state to any land to which the state has claimed, asserted, or attempted to assert title before March 6, 1905, by an action in any court of Indiana.
As added by P.L.2-2002, SEC.7.






ARTICLE 23. CONVEYANCE OF PROPERTY INTERESTS LESS THAN FEE SIMPLE

CHAPTER 1. EASEMENTS: BY PRESCRIPTION

IC 32-23-1-2
Notice; disputing adverse claim
Sec. 2. The owner of land described in section 1 of this chapter, or the agent or guardian of the owner, may give notice to a claimant of a right or easement described in section 1 of this chapter that the owner, or the agent or guardian of the owner, will dispute the claimant's claim to a right or easement by adverse use.
As added by P.L.2-2002, SEC.8.

IC 32-23-1-3
Serving or posting notice; easements
Sec. 3. Notice provided to a claimant under section 2 of this chapter must be:
(1) in writing; and
(2) served by an officer on the:
(A) claimant, if the claimant can be found; or
(B) if the claimant cannot be found, on the claimant's agent or the claimant's guardian;
or if the claimant, the claimant's agent, and the claimant's guardian cannot be found, a copy of the written notice shall be posted, for not less than ten (10) days, in a conspicuous place on or adjoining the premises where the right is disputed.
As added by P.L.2-2002, SEC.8.

IC 32-23-1-4
Easements
Sec. 4. The service or notice required under section 3 of this chapter must be endorsed by the officer serving the notice, on the original paper, and returned to the party giving the notice. The party that gives the notice shall record the original paper and endorsement of service or notice in the recorder's office of the county where the land is located. The served or posted and recorded notice is, at the time of record, an interruption of the adverse use.
As added by P.L.2-2002, SEC.8.



CHAPTER 2. EASEMENTS IN GROSS: ALIENATION, INHERITANCE, ASSIGNMENT

IC 32-23-2-2
Alienation, inheritance, or assignment
Sec. 2. An easement in gross of a commercial character, including an easement acquired by eminent domain, that is created after June 30, 1989, may be alienated, inherited, or assigned in whole or in part unless the instrument creating the easement provides otherwise.
As added by P.L.2-2002, SEC.8.

IC 32-23-2-3
Certain easements in gross of a commercial character
Sec. 3. (a) This section does not apply to an easement in gross of a commercial character that is created after June 30, 1989.
(b) An easement in gross that was created after July 6, 1961, may be alienated, inherited, or assigned in whole or in part if the instrument that created the easement in real property states that the easement may be alienated, inherited, or assigned.
As added by P.L.2-2002, SEC.8.

IC 32-23-2-4
Revival or reinstatement of easement in gross of a commercial character
Sec. 4. This chapter does not revive or reinstate an expired, a terminated, or an abandoned easement in gross of a commercial character.
As added by P.L.2-2002, SEC.8.

IC 32-23-2-5
Recording easement
Sec. 5. (a) An easement that is created after June 30, 1989, must cross-reference the original recorded plat. However, if the real property from which the easement is being created is not platted, the easement must cross-reference the most recent deed of record in the recorder's office. The recorder shall charge a fee for recording the easement in accordance with IC 36-2-7-10.
(b) When a release of easement is recorded in the office of the

county recorder in the county where the property is situated, the release document must cross-reference the original easement document and reflect the name of the current owner of the property to whom the easement is being released as shown on the property tax records of the county.
As added by P.L.2-2002, SEC.8.

IC 32-23-2-6
Alienation, inheritance, or assignment of certain easements in gross of a commercial character declared valid
Sec. 6. (a) This section applies to the alienation, inheritance, or assignment of:
(1) an easement in gross of a commercial character that was created before January 1, 1990; and
(2) an interest in an easement in gross of a commercial character described in subdivision (1).
(b) This section applies to an easement in gross of a commercial character that was acquired by eminent domain.
(c) Unless the instrument that created the easement states that the easement may not be alienated, inherited, or assigned, the alienation, inheritance, or assignment of an easement in gross of a commercial character that occurred before April 1, 1990, is legalized and declared valid.
As added by P.L.6-2012, SEC.209.



CHAPTER 3. EASEMENTS: WAY OF NECESSITY



CHAPTER 4. SOLAR EASEMENT

IC 32-23-4-2
"Solar easement" defined
Sec. 2. As used in this chapter, "solar easement" means an easement obtained for the purpose of exposure of a solar energy device or a passive solar energy system to the direct rays of the sun.
As added by P.L.2-2002, SEC.8.

IC 32-23-4-3
"Solar energy device" defined
Sec. 3. As used in this chapter, "solar energy device" means an artifice, an instrument, or the equipment designed to receive the direct rays of the sun and convert the rays into heat, electricity, or another form of energy to provide heating, cooling, or electrical power.
As added by P.L.2-2002, SEC.8.

IC 32-23-4-4
Creation; requirements
Sec. 4. A solar easement:
(1) must be created in writing; and
(2) is subject to the conveyancing and recording requirements of this title.
As added by P.L.2-2002, SEC.8.

IC 32-23-4-5
Instrument; requisites
Sec. 5. An instrument that creates a solar easement must include the following:
(1) The vertical and horizontal angles, expressed in degrees, at which the solar easement extends over the real property that is subject to the solar easement, and a description of the real property to which the solar easement is appurtenant.
(2) Any terms and conditions under which the solar easement is granted or will be terminated.
As added by P.L.2-2002, SEC.8.



CHAPTER 5. UNIFORM CONSERVATION EASEMENT ACT

IC 32-23-5-2
"Conservation easement" defined
Sec. 2. As used in this chapter, "conservation easement" means a nonpossessory interest of a holder in real property that imposes limitations or affirmative obligations with the purpose of:
(1) retaining or protecting natural, scenic, or open space values of real property;
(2) assuring availability of the real property for agricultural, forest, recreational, or open space use;
(3) protecting natural resources;
(4) maintaining or enhancing air or water quality; or
(5) preserving the historical, architectural, archeological, or cultural aspects of real property.
As added by P.L.2-2002, SEC.8.
IC 32-23-5-3
"Holder" defined
Sec. 3. As used in this chapter, "holder" means:
(1) a governmental body that is empowered to hold an interest in real property under the laws of Indiana or the United States; or
(2) a charitable corporation, charitable association, or charitable trust, the purposes or powers of which include:
(A) retaining or protecting the natural, scenic, or open space values of real property;
(B) assuring the availability of real property for agricultural, forest, recreational, or open space use;
(C) protecting natural resources;
(D) maintaining or enhancing air or water quality; or
(E) preserving the historical, architectural, archeological, or cultural aspects of real property.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-4
"Third party right of enforcement" defined
Sec. 4. As used in this chapter, "third party right of enforcement" means a right that is:
(1) provided in a conservation easement to enforce any of the conservation easement's terms; and
(2) granted to a governmental body, charitable corporation, charitable association, or charitable trust that is eligible to be a holder but is not a holder.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-5
Creation, conveyance, etc., of easements; acceptance; recordation; duration; rights of parties and others protected
Sec. 5. (a) Except as otherwise provided in this chapter, a conservation easement may be:
(1) created;
(2) conveyed;
(3) recorded;
(4) assigned;
(5) released;
(6) modified;
(7) terminated; or
(8) otherwise altered or affected;
in the same manner as other easements.
(b) A right or duty in favor of or against a holder and a right in favor of a person having a third party right of enforcement does not arise under a conservation easement before the conservation easement is accepted by the holder and the acceptance is recorded.
(c) Except as provided in section 6(b) of this chapter, a conservation easement is unlimited in duration unless the instrument creating the conservation easement provides otherwise. (d) An interest in real property is not impaired by a conservation easement if the interest exists at the time the conservation easement is created, unless the owner of the interest is a party to the conservation easement or consents to the conservation easement.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-6
Actions authorized; power of court
Sec. 6. (a) An action that affects a conservation easement may be brought by:
(1) an owner of an interest in the real property burdened by the easement;
(2) a holder of the easement;
(3) a person having a third party right of enforcement; or
(4) a person authorized by other law.
(b) This chapter does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity, or the termination of a conservation easement by agreement of the grantor and grantee.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-7
Validity of conservation easements
Sec. 7. A conservation easement is valid even though:
(1) the conservation easement is not appurtenant to an interest in real property;
(2) the conservation easement can be or has been assigned to another holder;
(3) the conservation easement is not of a character that has been recognized traditionally at common law;
(4) the conservation easement imposes a negative burden;
(5) the conservation easement imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;
(6) the benefit does not touch or concern real property; or
(7) there is no privity of estate or of contract.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-8
Taxation
Sec. 8. For the purposes of IC 6-1.1, real property that is subject to a conservation easement shall be assessed and taxed on a basis that reflects the easement.
As added by P.L.2-2002, SEC.8.



CHAPTER 6. EASEMENTS: WPA PROJECTS

IC 32-23-6-2
Release of easements; recording
Sec. 2. A release under section 1 of this chapter may be filed with the recorder of the county in which the real estate is situated and recorded in the miscellaneous record in the recorder's office.
As added by P.L.2-2002, SEC.8.



CHAPTER 7. OIL AND GAS: ESTATES IN LAND

IC 32-23-7-0.4
"Coal bed methane estate in land"
Sec. 0.4. (a) As used in this chapter, "coal bed methane estate in land" means the aggregate of all rights in land that affect the coal bed methane:
(1) in the land;
(2) on the land;
(3) under the land; or
(4) that may be taken from beneath the surface of the land.
(b) The term includes the following:
(1) The right to produce coal bed methane for commercial use or sale.
(2) The appurtenant right to use the surface overlying the coal bed methane for coal bed methane operations.
As added by P.L.140-2011, SEC.19.

IC 32-23-7-0.5
"Coal bed methane production area"
Sec. 0.5. (a) As used in this chapter, "coal bed methane production area" means the area of land determined by the operator in which multiple wells are drilled for a common production purpose.
(b) A coal bed methane production area need not be part of a unit or other area in which production is pooled.
As added by P.L.140-2011, SEC.20.

IC 32-23-7-0.8
"Commercially minable coal resource"
Sec. 0.8. As used in this chapter, "commercially minable coal resource" has the meaning set forth in IC 14-8-2-47.
As added by P.L.140-2011, SEC.21.

IC 32-23-7-1
"Oil and gas"
Sec. 1. (a) As used in this chapter, "oil and gas" means petroleum and mineral oils and gaseous substances of whatever character naturally lying or found beneath the surface of land.
(b) The term does not include coal bed methane.
As added by P.L.2-2002, SEC.8. Amended by P.L.140-2011, SEC.22.

IC 32-23-7-2
"Oil and gas estate in land" Sec. 2. As used in this chapter, "oil and gas estate in land" means the aggregate of all rights in land that affect the oil and gas in, on, under, or that may be taken from beneath the surface of the land.
As added by P.L.2-2002, SEC.8.

IC 32-23-7-2.5
"Operations for coal bed methane"
Sec. 2.5. As used in this chapter, "operations for coal bed methane", unless otherwise indicated by the context of this chapter, means:
(1) the exploration, surveying, or testing of land for coal bed methane;
(2) other investigation of the potential of land for coal bed methane production;
(3) the actual drilling or preparation for drilling of wells for coal bed methane;
(4) the stimulation of coal bed methane production by hydrofracturing or otherwise;
(5) the collection and transportation by pipeline of coal bed methane from:
(A) the land; or
(B) nearby land that is a part of a coal bed methane production area that includes the land; or
(6) any other actions directed toward the eventual production or attempted production of coal bed methane from the land.
As added by P.L.140-2011, SEC.23.

IC 32-23-7-3
"Operations for oil and gas"
Sec. 3. As used in this chapter, "operations for oil and gas", unless otherwise indicated by the context of this chapter, means:
(1) the:
(A) exploration;
(B) testing;
(C) surveying; or
(D) other investigation;
of the potential of the land for oil and gas;
(2) the actual drilling or preparations for drilling of wells for oil and gas on the land; or
(3) any other actions directed toward the eventual production or attempted production of oil and gas from the land.
As added by P.L.2-2002, SEC.8.

IC 32-23-7-4
"Person in interest"
Sec. 4. (a) As used in this chapter, "person in interest" means:
(1) if used in reference to an oil and gas estate in land, the owner of a beneficial interest in the oil and gas estate in land; or
(2) if used in reference to a coal bed methane estate in land, the

owner of a beneficial interest in the coal bed methane estate in land;
whether the interest is held for life, for a term of years, or in fee.
(b) The term includes a lessee, licensee, or duly qualified agent of the owner.
(c) The term does not include a mortgagee or security assignee of the owner if the mortgagee or security assignee does not have a right to the control or operation of the premises for:
(1) if used in reference to an oil and gas estate in land, oil and gas; or
(2) if used in reference to a coal bed methane estate in land, coal bed methane.
As added by P.L.2-2002, SEC.8. Amended by P.L.140-2011, SEC.24.

IC 32-23-7-5
"Surface rights"
Sec. 5. As used in this chapter, "surface rights" means all rights relating to the occupancy, user, or ownership of the surface of land affected by this chapter.
As added by P.L.2-2002, SEC.8.

IC 32-23-7-6
Rights and privileges transferred
Sec. 6. A grant or reservation contained in an instrument that affects land in Indiana and that purports to convey or transfer an interest in the oil and gas in, on, under, or that may be produced from beneath the surface of the land transfers the following expressed rights and privileges in addition to any other rights naturally flowing from the character of the instrument in law to the named recipient:
(1) A person in interest in the oil and gas estate in land may enter the land for the purpose of:
(A) exploring, prospecting, testing, surveying, or otherwise investigating the land to determine the potential of the land for oil or gas production; or
(B) otherwise conducting operations for oil and gas on the land;
whether or not the person is also the owner, lessee, or licensee of an owner of an interest in the surface rights in the land.
(2) A person in interest in the oil and gas estate in land in Indiana may enter the land to drill a well or test well on the land for the production or attempted production of oil and gas regardless of whether the:
(A) person is also the owner, lessee, or licensee of an owner of an interest in the surface rights in the land; and
(B) owner of the remaining rights in the land consents to the entrance and drilling.
A person that drills a well under this subdivision shall provide an accounting to the remaining or nonparticipating persons in interest in the oil and gas estate in the land, for their respective proportionate shares of the net profits arising from the

operations conducted upon the land for oil or gas. In calculating the profits, a reduction may not be made from the gross proceeds of the production of oil and gas, except for expenses that are reasonably or necessarily incurred in connection with the drilling, completion, equipping, and operation of the wells drilled upon the premises during the period in which the relationship of cotenancy existed between the person drilling the well and the person whose interest is sought to be charged with the respective proportionate part of the cost of the drilling.
(3) A person who may enter and enters land in Indiana for the purpose of exploring, prospecting, testing, surveying, or otherwise investigating the potential of the land for oil and gas, or for the purpose of conducting operations on the land for the production of oil and gas, is accountable to the owner of the surface of the land for the actual damage resulting from the person's activities on the land to:
(A) the surface of the land;
(B) improvements to the land; or
(C) growing crops on the land.
However, a person who enters land under this subdivision is not liable for punitive damages. Actual damage for which a person is accountable under this subdivision includes actual damage to marketable timber, crops, drainage systems, or erosion control systems, or quantifiable and verifiable damage to crops from compaction, abnormal flooding, or abnormal soil erosion caused by oil and gas operations. This subdivision does not increase damages between a lessor and a lessee in a valid and subsisting oil and gas lease that specifies damages if damages are not due other than damages that are expressly provided by contract between cotenants or the lessees of cotenants of a like estate in the land. This section does not authorize the location of a well for oil and gas nearer than two hundred (200) feet to an existing house, barn, or other structure (except fences) without the express consent of the owner of the structure.
(4) The right to conduct operations for oil and gas upon land located in Indiana includes the right to:
(A) install and maintain physical equipment on the land; and
(B) use the portion of the surface of the land that is reasonably necessary for the operations;
subject to the payment of damages resulting from the installation only of the equipment specified in this subdivision.
As added by P.L.2-2002, SEC.8. Amended by P.L.140-2011, SEC.25.

IC 32-23-7-6.5
Notice to surface owner of intent to enter property
Sec. 6.5. (a) This section does not apply in the event of an emergency entry.
(b) Unless otherwise agreed by the surface owner, a person who is an owner or holder of an oil and gas mineral interest or coal bed methane mineral interest and who wants to enter land for the purpose

of surveying a drilling location must provide to the surface owner a written notice of the person's intent to enter the property at least five (5) days before the person's entry.
(c) The written notice under subsection (b) may be given by personal delivery or by certified mail:
(1) to the last known address of each person who is liable for any property taxes on the property as shown on the tax duplicate; or
(2) to the last known address of the most recent owner of the property shown in the transfer book.
As added by P.L.140-2011, SEC.26. Amended by P.L.6-2012, SEC.210.

IC 32-23-7-7
Interests created; title; alienability
Sec. 7. (a) This section applies to the following:
(1) Interests in oil and gas.
(2) Interests in coal bed methane.
(b) An interest referred to in subsection (a) in, on, under, or that may be taken from beneath the surface of land located in Indiana may be created:
(1) for life;
(2) for a term of years; or
(3) in fee;
in the manner and to the extent that other interests in real estate and title are created.
(c) Title to the estates specified under subsection (b) may be vested in one (1) or more persons by:
(1) sole ownership;
(2) tenancy in common;
(3) joint tenancy;
(4) tenancy by the entireties; or
(5) another manner recognized under Indiana law.
(d) Interests or estates specified in this section are freely alienable, in whole or in part, in the same manner as are other interests in real estate.
As added by P.L.2-2002, SEC.8. Amended by P.L.140-2011, SEC.27.

IC 32-23-7-8
Contract rights not limited; legislative intent; regulation of industry; construction of law
Sec. 8. (a) This chapter does not limit the rights of parties to contract with regard to an oil and gas estate or a coal bed methane estate in land affecting lands in Indiana:
(1) to the extent permitted by; and
(2) in a manner consistent with;
the nature of the estate in law as specified under this chapter.
(b) This chapter does not affect the rights or powers of any commission, board, or authority duly constituted for the regulation of the oil and gas industry or the coal bed methane industry in

Indiana.
As added by P.L.2-2002, SEC.8. Amended by P.L.140-2011, SEC.28.



CHAPTER 8. OIL AND GAS: CANCELLATION OF CONTRACTS AND LEASES FOR OIL AND GAS

IC 32-23-8-2
Certification of invalidity of lease; recording
Sec. 2. (a) The recorder of the county in which real estate described in section 1 of this chapter is situated shall certify upon the face of the record of the oil and gas lease that:
(1) the leases and contracts are invalid and void by reason of nonpayment of rentals; and
(2) the oil and gas lease is canceled of record.
(b) The request and affidavit shall be recorded in the miscellaneous records of the recorder's office.
As added by P.L.2-2002, SEC.8.

IC 32-23-8-3
Payment of rent; void cancellation
Sec. 3. If, at any time after the cancellation of a lease and contract and within the term provided in the lease or contract, the lessee submits to the recorder:
(1) a receipt or a canceled check, or an affidavit, showing that the rental has been paid; or
(2) an affidavit that:
(A) the lease has been operated within a period of one (1) year before the cancellation, as stipulated in the lease or contract; and
(B) the affidavit of the lessor provided under this chapter is false or fraudulent;
the cancellation is void, and the recorder shall so certify at the place

where the cancellation of the lease and contract has been entered.
As added by P.L.2-2002, SEC.8.

IC 32-23-8-4
Appeal of cancellation of lease
Sec. 4. The owner of a lease that is canceled by a county recorder under this chapter may, not more than six (6) months after the date of cancellation of the lease, appeal the order and record of cancellation in the circuit court of the county in which the land is located.
As added by P.L.2-2002, SEC.8.



CHAPTER 9. OIL AND GAS: PURCHASE OF AND PAYMENT FOR CRUDE OIL

IC 32-23-9-2
Time for payment; interest rate
Sec. 2. If a person, firm, limited liability company, or corporation described in section 1 of this chapter:
(1) fails to pay for the crude oil:
(A) not more than sixty (60) days after the date of the examination and approval of title; and
(B) after the purchasers have received executed division orders from the owners of interests; or
(2) has failed to notify the known claimants of an interest of the purchaser's reason for nonpayment to the claimants of an interest;
the purchaser shall pay interest at the rate of six percent (6%) per year on the unpaid balance from the date on which the purchaser was required to pay for the crude oil under this chapter to the date of payment.
As added by P.L.2-2002, SEC.8.



CHAPTER 10. LAPSE OF MINERAL INTEREST

IC 32-23-10-2
Statement of claims; filing; reversion
Sec. 2. An interest in coal, oil and gas, and other minerals, if unused for a period of twenty (20) years, is extinguished and the ownership reverts to the owner of the interest out of which the interest in coal, oil and gas, and other minerals was carved. However, if a statement of claim is filed in accordance with this chapter, the reversion does not occur.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-3
Presumption of use
Sec. 3. (a) A mineral interest is considered to be used when:
(1) minerals are produced under the mineral interest;
(2) operations are conducted on the mineral interest for injection, withdrawal, storage, or disposal of water, gas, or other fluid substances;
(3) rentals or royalties are paid by the owner of the mineral interest for the purpose of delaying or enjoying the use or exercise of the rights;
(4) a use described in subdivisions 1 through 3 is carried out on a tract with which the mineral interest may be unitized or pooled for production purposes;
(5) in the case of coal or other solid minerals, there is production from a common vein or seam by the owners of the mineral interest; or
(6) taxes are paid on the mineral interest by the owner of the mineral interest.
(b) A use under or authorized by an instrument that creates a mineral interest continues in force all rights granted by the instrument.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-4
Statement of claim; filing; time
Sec. 4. (a) The statement of claim under section 2 of this chapter

must:
(1) be filed by the owner of the mineral interest before the end of the twenty (20) year period set forth in section 2 of this chapter; and
(2) contain:
(A) the name and address of the owner of the mineral interest; and
(B) a description of the land on or under which the mineral interest is located.
(b) A statement of claim described in subsection (a) must be filed in the office of the recorder of deeds in the county in which the land is located.
(c) Upon the filing of a statement of claim within the time provided in this section, the mineral interest is considered to be in use on the date the statement of claim is filed.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-5
Statement of claim; failure to file
Sec. 5. Failure to file a statement of claim within the time provided in section 4 of this chapter does not cause a mineral interest to be extinguished if the owner of the mineral interest:
(1) was, at the time of the expiration of the period specified in section 4 of this chapter, the owner of ten (10) or more mineral interests in the county in which the mineral interest is located;
(2) made a diligent effort to preserve all the mineral interests that were not being used and, not more than ten (10) years before the expiration of the period specified in section 4 of this chapter, preserved other mineral interests in the county by filing statements of claim as required under this chapter;
(3) failed to preserve the mineral interest through inadvertence; and
(4) filed the statement of claim required under this chapter:
(A) not more than sixty (60) days after publication of notice as specified in section 6 of this chapter; and
(B) if a notice referred to in clause (A) is not published, not more than sixty (60) days after receiving actual knowledge that the mineral interest had lapsed.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-6
Notice; lapse of interest
Sec. 6. (a) A person who succeeds to the ownership of a mineral interest may, upon the lapse of the mineral interest, give notice of the lapse of the mineral interest by:
(1) publishing notice in a newspaper of general circulation in the county in which the mineral interest is located; and
(2) if the address of the mineral interest owner is shown of record or can be determined upon reasonable inquiry, by mailing, not more than ten (10) days after publication, a copy of

the notice to the owner of the mineral interest.
(b) The notice required under subsection (a) must state:
(1) the name of the owner of the mineral interest, as shown of record;
(2) a description of the land; and
(3) the name of the person giving the notice.
(c) If a copy of the notice required under subsection (a) and an affidavit of service of the notice are promptly filed in the office of the recorder in the county where the land is located, the record is prima facie evidence in a legal proceeding that notice was given.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-7
Dormant mineral interest record
Sec. 7. Upon the filing of the statement of claim specified in section 4 of this chapter or the proof of service of notice specified in section 6 of this chapter in the recorder's office for the county where a mineral interest is located, the recorder shall:
(1) record the filing in a book to be kept for that purpose, to be known as the "dormant mineral interest record"; and
(2) indicate by marginal notation on the instrument creating the original mineral interest the filing of the statement of claim or affidavit of publication and service of notice.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-8
Waiver
Sec. 8. The provisions of this chapter may not be waived at any time before the expiration of the twenty (20) year period provided in section 2 of this chapter.
As added by P.L.2-2002, SEC.8.



CHAPTER 11. ABANDONED RAILROAD RIGHTS-OF-WAY

IC 32-23-11-2
"Public utility" defined
Sec. 2. As used in this chapter, "public utility" has the meaning set forth in IC 8-1-8.5-1.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-3
"Railroad" defined
Sec. 3. (a) As used in this chapter, "railroad" refers to a railroad company.
(b) The term includes a person to whom any part of a right-of-way was transferred under the Regional Rail Reorganization Act of 1973 (45 U.S.C. 701 et seq.).
As added by P.L.2-2002, SEC.8.

IC 32-23-11-4
"Right-of-way" defined
Sec. 4. (a) As used in this chapter, "right-of-way" means a strip or parcel of real property in which a railroad has acquired an interest for use as a part of the railroad's transportation corridor.
(b) The term does not refer to any real property interest in the strip or parcel.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-5
"Right-of-way fee" defined
Sec. 5. "Right-of-way fee" refers to the fee simple interest in the real property through which a right-of-way runs.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-6
Abandoned right-of-way
Sec. 6. (a) Except as provided in subsection (b) and in sections 7 and 8 of this chapter, a right-of-way is considered abandoned if any of subdivisions (1) through (3) apply:
(1) Before February 28, 1920, both of the following occurred:
(A) The railroad discontinued use of the right-of-way for railroad purposes. (B) The rails, switches, ties, and other facilities were removed from the right-of-way.
(2) After February 27, 1920, both of the following occur:
(A) The Interstate Commerce Commission or the United States Surface Transportation Board issues a certificate of public convenience and necessity relieving the railroad of the railroad's common carrier obligation on the right-of-way.
(B) The earlier of the following occurs:
(i) Rails, switches, ties, and other facilities are removed from the right-of-way, making the right-of-way unusable for continued rail traffic.
(ii) At least ten (10) years have passed from the date on which the Interstate Commerce Commission or the United States Surface Transportation Board issued a certificate of public convenience and necessity relieving the railroad of its common carrier obligation on the right-of-way.
(3) The right-of-way was abandoned under the Regional Rail Reorganization Act of 1973 (45 U.S.C. 701 et seq.).
(b) A right-of-way is not considered abandoned if:
(1) rail service continues on the right-of-way; or
(2) the railroad has entered into an agreement preserving rail service on the right-of-way.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-7
Trail use condition imposed
Sec. 7. A right-of-way is not considered abandoned if the Interstate Commerce Commission or the United States Surface Transportation Board imposes on the right-of-way a trail use condition under 16 U.S.C. 1247(d).
As added by P.L.2-2002, SEC.8.

IC 32-23-11-8
Sale of railroad's interest
Sec. 8. (a) A right-of-way is not considered abandoned if the following conditions are met:
(1) The railroad sells the railroad's rights in the right-of-way before abandoning the right-of-way.
(2) The purchaser of the railroad's rights in the right-of-way is not a railroad.
(3) The purchaser purchases the right-of-way for use by the purchaser to transport goods or materials by rail.
(b) A railroad may discontinue rail service on the right-of-way without abandoning the right-of-way.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-9
Size of interest conveyed
Sec. 9. If a railroad conveys its interest in a right-of-way, the railroad conveys not more than the interest it holds at the time of the

conveyance.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-10
Abandoned interest to vest in fee owner
Sec. 10. (a) This section applies if a railroad does not own the right-of-way fee.
(b) If a railroad abandons its right to a railroad right-of-way, the railroad's interest vests in the owner of the right-of-way fee with a deed that contains a description of the real property that includes the right-of-way.
(c) If a deed described in subsection (b) does not exist, then the railroad's interest vests in the owner of the adjoining fee. The interest of the railroad that vests in the owner of the adjoining fee is for the part of the right-of-way from the center line of the right-of-way to the adjoining property line.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-11
Effect of interest vesting on other easement and license holders
Sec. 11. (a) The vesting of a railroad's interest under section 10 of this chapter does not divest a valid public utility, communication, cable television, fiber optic, or pipeline easement, license, or legal occupancy if the railroad granted the easement before the date on which the railroad abandoned the right-of-way.
(b) This chapter does not deprive a public utility, communication company, cable television company, fiber optic company, or pipeline company of the use of all or part of a right-of-way if, at the time of abandonment, the company:
(1) is occupying and using all or part of the right-of-way for the location and operation of the company's facilities; or
(2) has acquired an interest for use of all or part of the right-of-way.
(c) This chapter does not do the following:
(1) Limit the right of the owner of a right-of-way fee to demand compensation from a railroad or a utility for the value of an interest taken and used or occupied after abandonment.
(2) Grant to the owner of a right-of-way fee the right to obtain duplicative compensation from a utility or pipeline company for the value of the use of any portion of the right-of-way that is subject to the terms of an agreement previously entered into between the utility or pipeline company and the owner of the right-of-way fee. For purposes of this subdivision, "pipeline" does not include a coal slurry pipeline.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-12
Limitation on commencement of action
Sec. 12. (a) A person may bring an action to establish full rights of possession of the person's right-of-way fee in any part of a

right-of-way that is burdened by an easement for railroad purposes not more than thirty (30) years after the right-of-way is abandoned under this chapter.
(b) A person may commence an action to establish the person's ownership of a right-of-way fee in any part of a right-of-way by enforcing a possibility of reverter or a right of entry under IC 32-17-10.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-13
Determination of ownership
Sec. 13. Except as provided in section 14 of this chapter, the ownership of a right-of-way fee is determined under the same principles that fee simple ownership in property is otherwise determined under Indiana law.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-14
Adverse possessions or prescriptive easements not establishing title or rights to property
Sec. 14. For purposes of this chapter, the following are not adverse possessions or prescriptive easements to the owner and do not establish title or rights to the real property:
(1) Possession of a right-of-way by a nonrailroad purchaser under section 8 of this chapter.
(2) Possession of a right-of-way by a public utility or under a communication, cable television, fiber optic, or pipeline easement, license, or legal occupancy under section 11 of this chapter.
(3) Possession of a right-of-way by a responsible party (as defined in IC 8-4.5-1-17).
As added by P.L.2-2002, SEC.8.

IC 32-23-11-15
Easement of necessity
Sec. 15. If a railroad owns a right-of-way fee that becomes landlocked after the right-of-way is abandoned, the railroad retains an easement of necessity in the abandoned right-of-way:
(1) from the landlocked property to the nearest public highway, road, or street; and
(2) to the extent necessary to reach and use the landlocked fee interest for its intended purpose.
As added by P.L.2-2002, SEC.8.



CHAPTER 12. COAL: ESTATES IN LAND

IC 32-23-12
Chapter 12. Coal: Estates in Land

IC 32-23-12-1
Exemptions from chapter
Sec. 1. This chapter does not do the following:
(1) Provide an exclusive basis by which a joint owner in coal or a lessee of the coal owner may enjoy their estate in the coal land.
(2) Diminish the rights of a joint owner of coal or a lessee of the coal owner under common law.
(3) Diminish the appurtenant rights of a coal owner.
(4) Prohibit a joint owner from filing a petition for partition under IC 32-17-4, provided that the petition for partition is filed in accordance with and subject to IC 32-23-12-9(d).
(5) Prohibit any entity with eminent domain powers from acquiring all or a portion of the coal land by exercise of eminent domain powers.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-2
"Coal land"
Sec. 2. As used in this chapter, "coal land" means the coal estate in land that contains coal and is subject to a vested interest by a plaintiff, under this chapter, to the coal lying within the land.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-3
"Coal owner"
Sec. 3. As used in this chapter, "coal owner" means a person vested with an undivided fractional fee simple interest or other freehold interest in coal contained within the coal land. However, the term does not include a person with only a leasehold, easement, or right-of-way interest in the coal land.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-4
"Joint owner"
Sec. 4. As used in this chapter, "joint owner" means a person who is a joint tenant, a tenant in common, a tenant by the entirety, or other person who is a coal owner of less than one hundred percent (100%) of an undivided interest in all the coal within the coal land that is sought to be developed.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-5
Court proceedings
Sec. 5. A proceeding under this chapter must be brought in the circuit or superior court of the county:
(1) where the coal land sought to be affected is entirely located;

or
(2) if the coal land is located in more than one (1) county, the county where the major part of the coal land is located.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-6
Authority to remove coal; authority of court; length of lease
Sec. 6. (a) If the title to coal lying within the land is owned by joint owners, a coal owner or coal lessee of the coal owner that meets the requirements under this chapter is authorized to mine and remove coal from the land subject to this chapter.
(b) The circuit or superior court of the county in which the coal land or the major part of the coal land lies may:
(1) declare a trust in the coal land;
(2) appoint without a bond a trustee for all persons owning an interest in the coal land who are not plaintiffs or the lessor of the plaintiffs under a valid and subsisting coal lease; and
(3) authorize the trustee to sell, execute, and deliver a valid lease on the coal land on behalf of each defendant on terms and conditions approved by the circuit court as provided in this chapter.
(c) A lease created under this chapter continues after the termination of the trust, unless the lease has expired by its own terms.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-7
Appointment of trustee
Sec. 7. Proceedings for the appointment of a trustee may be instituted by any person who is:
(1) a coal owner of the coal sought to be developed; or
(2) vested with a valid and subsisting coal lease, if the lessor is a person described in subdivision (1).
As added by P.L.94-2009, SEC.1.

IC 32-23-12-8
Creation of trust to develop coal interest; petition; guardian ad litem; evidence; coal lease; fees
Sec. 8. (a) The person seeking to create a trust for an interest in coal land for the purpose of leasing and developing the coal interest shall join as a defendant each person who has a legal interest in the coal land, except for any plaintiffs or persons having a legal interest in the coal land who at the time of the action are parties to a valid and existing lease granting to the plaintiff the mining rights sought by the plaintiff. A person who might have a contingent or future interest in the coal land is bound by the judgment entered in the proceedings.
(b) The plaintiff shall file a verified petition that specifically sets forth the following:
(1) The request of each plaintiff that a trustee be appointed to

execute a lease granting the plaintiff the right to mine and remove coal from the subject coal land.
(2) The legal description of the coal land.
(3) The interest of the plaintiff in the coal within the coal land.
(4) The apparent interest of each defendant in the coal within the coal land.
(5) A statement that the plaintiff is willing to purchase a mineral lease covering the interest of each defendant and that the existence of these unleased mineral interests is detrimental to and impairs the enjoyment of the interest of the plaintiff.
(c) The Indiana rules of trial procedure govern an action under this chapter to make an unknown party a defendant.
(d) The court shall appoint a guardian ad litem for any defendant to the proceeding who is a ward of the state or a ward to another person.
(e) If it appears to the court that a person who is not in being, but upon coming into being, is or may be entitled to any interest in the property sought to be leased, the court shall appoint a guardian ad litem to appear for and represent the interest in the proceeding and to defend the proceeding on behalf of the person not in being. A judgment or order entered by the circuit court in the proceeding is effective against the person not in being.
(f) The court shall receive evidence and hear testimony concerning:
(1) the matters in the plaintiff's petition; and
(2) the prevailing terms of similar coal leases obtained in the vicinity of the coal land in the petition, including the length of the lease term, bonus money, delay rentals, royalty rates, and other forms of lease payments.
If, upon taking evidence and hearing testimony, the court determines that the material allegations of the petition are true and that there has been compliance with the required notice provisions, the court shall enter an order determining the interest of each defendant in the coal land sought to be leased. The court shall also appoint a trustee for the purpose of executing in favor of the plaintiff a coal lease covering the interest of each defendant. The court's judgment appointing the trustee and authorizing the execution of the lease must specify the minimum terms that may be accepted by the trustee. Those terms must be substantially consistent with the terms of other similar coal leases obtained in the vicinity as determined by the court. The terms of the coal lease also must be substantially consistent with the terms of other existing leases, if any, covering the remaining coal interests in the land described in the petition.
(g) The coal land to be covered by a coal lease must be contiguous. To the extent that any of the coal land described in the petition is not contiguous to other coal land in the petition, that coal land must be subject to separate coal leases.
(h) The court shall determine a reasonable fee to be paid to the trustee and the trustee's reasonable attorney's fees and costs of the proceeding, which shall be paid by the plaintiff. (i) Each plaintiff shall promptly furnish to the court a report of proceedings of the evidence received and testimony taken at the hearing on the petition. The report of proceedings shall be filed and made a part of the case record.
(j) In proceedings under this chapter, the circuit or superior court may:
(1) investigate and determine questions of conflicting or controverted titles;
(2) remove invalid and inapplicable encumbrances from the title to the coal land; and
(3) establish and confirm the title to the coal or the right to mine and remove coal from any of the coal land.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-9
Duties of trustee; review of lease; petition for partition
Sec. 9. (a) The trustee shall:
(1) enter into negotiations with the plaintiff;
(2) execute a coal lease in favor of the plaintiff covering the interest of the defendant that reflects the findings and judgment of the circuit or superior court; and
(3) promptly prepare and file a report of the coal lease stating the terms of the lease and the payments received for the lease and give notice to all parties appearing of record.
(b) The circuit or superior court shall review the coal lease under subsection (a) to determine if the sale is in accordance with the court's findings and judgment. If the circuit or superior court approves the sale of the coal lease, the court shall:
(1) issue an order confirming the sale; and
(2) issue an order terminating the trust.
(c) If, before an order confirming the lease pursuant to subsection (b) is issued, a party to the proceedings files, in accordance with subsection (d), a petition for partition under IC 32-17-4 applicable to the coal land, whether solely for the coal estate or for estates in the subject land in addition to and including the coal estate, the proceedings under this chapter shall be stayed during the pendency of the proceeding initiated under IC 32-17-4, and upon any final order of partition or sale in that procceding, the proceedings under this chapter shall be terminated.
(d) Any petition for partition under IC 32-17-4 applicable to the coal land filed during the pendency of any petition filed under this chapter shall be filed in the same court exercising jurisdiction over the petition filed under this chapter. If any defendant in a proceeding under this chapter files during the pendency of any proceeding under this chapter a petition for partition under IC 32-17-4 applicable to the coal land, and the petition for partition is subsequently dismissed or terminated prior to a final order of partition or sale, the same defendant may not refile a subsequent petition for partition applicable to the coal land under IC 32-17-4 until the proceedings under this chapter are concluded. (e) If a petition for partition is filed under IC 32-17-4 after an order confirming a lease pursuant to subsection (b) has been issued, any land partitioned or sold shall be partitioned or sold subject to the lease.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-10
Lease payments
Sec. 10. Any payment that is owed to a defendant under a coal lease executed by the trustee must be paid by the plaintiff directly to the defendant.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-11
Sale and execution of coal lease
Sec. 11. The sale of and execution of any coal lease under this chapter is binding concerning the interest in the coal and the right to mine and remove the coal owned by any defendant to the action in the same manner as if the defendant had personally signed and delivered the lease. The coal lease is binding on the heirs, legatees, personal representatives, successors, and assigns of the defendant.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-12
Successor trustee; subsequent proceedings
Sec. 12. (a) If a trustee:
(1) dies or resigns; or
(2) refuses or is unable to act;
the circuit or superior court shall, upon either the court's motion or the motion of a plaintiff, appoint a successor trustee.
(b) After the entry of the initial judgment authorizing a lease, all subsequent proceedings pertaining to the coal land and the coal interest involved in the initial litigation, including subsequent leasing proceedings or proceedings by the trustee requesting authority to execute and deliver additional documents pertaining to a coal lease, must be commenced in the same court as the proceedings for the initial lease. The acting trustee at the time of any subsequent proceedings shall act as the trustee in the subsequent proceedings. The circuit or superior court retains continuing jurisdiction over any subsequent proceedings.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-13
Court costs
Sec. 13. The court costs related to the proceedings allowed under this chapter must be paid by the plaintiff.
As added by P.L.94-2009, SEC.1.

IC 32-23-12-14
Conveying marketable title of lease Sec. 14. This chapter shall be liberally construed so that any lease issued under this chapter conveys marketable title.
As added by P.L.94-2009, SEC.1.






ARTICLE 24. EMINENT DOMAIN

CHAPTER 1. GENERAL PROCEDURES

IC 32-24-1-2
"Owner" defined
Sec. 2. As used in section 5 of this chapter, "owner" means the persons listed on the tax assessment rolls as being responsible for the payment of real estate taxes imposed on the property and the persons in whose name title to real estate is shown in the records of the recorder of the county in which the real estate is located.
As added by P.L.2-2002, SEC.9.

IC 32-24-1-3
Entry on land; purchase before instituting proceedings; surveys by public utilities or pipeline companies
Sec. 3. (a) Any person that may exercise the power of eminent domain for any public use under any statute may exercise the power only in the manner provided in this article, except as otherwise provided by law.
(b) Except as provided in subsection (g), before proceeding to condemn, the person:
(1) may enter upon any land to examine and survey the property sought to be acquired; and
(2) must make an effort to purchase for the use intended the land, right-of-way, easement, or other interest, in the property.
(c) The effort to purchase under subsection (b)(2) must include the following:
(1) Establishing a proposed purchase price for the property.
(2) Providing the owner of the property with an appraisal or other evidence used to establish the proposed purchase price.
(3) Conducting good faith negotiations with the owner of the property.
(d) If the land or interest in the land, or property or right is owned by a person who is an incapacitated person (as defined in IC 29-3-1-7.5) or less than eighteen (18) years of age, the person seeking to acquire the property may purchase the property from the guardian of the incapacitated person or person less than eighteen (18) years of age. If the purchase is approved by the court appointing the guardian and the approval is written upon the face of the deed, the conveyance of the property purchased and the deed made and

approved by the court are valid and binding upon the incapacitated person or persons less than eighteen (18) years of age.
(e) The deed given, when executed instead of condemnation, conveys only the interest stated in the deed.
(f) If property is taken by proceedings under this article, the entire fee simple title may be taken and acquired.
(g) This subsection applies to a public utility (as defined in IC 32-24-1-5.9(a)) or a pipeline company (as defined in IC 8-1-22.6-7). If a public utility or a pipeline company seeks to acquire land or an interest in land under this article, the public utility or pipeline company may not enter upon the land to examine or survey the property sought to be acquired unless either of the following occur:
(1) The public utility or the pipeline company sends notice by certified mail to the affected landowner (as defined in IC 8-1-22.6-2) of the public utility's or the pipeline company's intention to enter upon the landowner's property for survey purposes. The notice required by this subdivision must be mailed not later than fourteen (14) days before the date of the public utility's or the pipeline company's proposed examination or survey.
(2) The public utility or the pipeline company receives the landowner's signed consent to enter the property to perform the proposed examination or survey.
An affected landowner may bring an action to enforce this subsection in the circuit court of the county in which the landowner's property is located. A prevailing landowner is entitled to the landowner's actual damages as a result of the public utility's or the pipeline company's violation. In addition, the court may award a prevailing landowner reasonable costs of the action and attorney's fees.
As added by P.L.2-2002, SEC.9. Amended by P.L.163-2006, SEC.5; P.L.110-2007, SEC.2.

IC 32-24-1-4
Complaint
Sec. 4. (a) If the person seeking to acquire the property does not agree with the owner of an interest in the property or with the guardian of an owner concerning the damages sustained by the owner, the person seeking to acquire the property may file a complaint for that purpose with the clerk of the circuit court of the county where the property is located.
(b) The complaint must state the following:
(1) The name of the person seeking to acquire the property. This person shall be named as the plaintiff.
(2) The names of all owners, claimants to, and holders of liens on the property, if known, or a statement that they are unknown. These owners, claimants, and holders of liens shall be named as defendants.
(3) The use the plaintiff intends to make of the property or right sought to be acquired. (4) If a right-of-way is sought, the location, general route, width, and the beginning and end points of the right-of-way.
(5) A specific description of each piece of property sought to be acquired and whether the property includes the whole or only part of the entire parcel or tract. If property is sought to be acquired by the state or by a county for a public highway or by a municipal corporation for a public use and the acquisition confers benefits on any other property of the owner, a specific description of each piece of property to which the plaintiff alleges the benefits will accrue. Plats of property alleged to be affected may accompany the descriptions.
(6) That the plaintiff has been unable to agree for the purchase of the property with the owner, owners, or guardians, as the case may be, or that the owner is mentally incompetent or less than eighteen (18) years of age and has no legally appointed guardian, or is a nonresident of Indiana.
(c) All parcels lying in the county and required for the same public use, whether owned by the same parties or not, may be included in the same or separate proceedings at the option of the plaintiff. However, the court may consolidate or separate the proceedings to suit the convenience of parties and the ends of justice. The filing of the complaint and a lis pendens notice in any eminent domain action under this article constitutes notice of proceedings to all subsequent purchasers and persons taking encumbrances of the property, who are bound by the notice.
As added by P.L.2-2002, SEC.9. Amended by P.L.81-2004, SEC.26.

IC 32-24-1-5
Offer of purchase; notice; service; forms; restoration of utility or transportation services
Sec. 5. (a) As a condition precedent to filing a complaint in condemnation, and except for an action brought under IC 8-1-13-19 (repealed), a condemnor may enter upon the property as provided in this chapter and must, at least thirty (30) days before filing a complaint, make an offer to purchase the property in the form prescribed in subsection (c). The offer must be served personally or by certified mail upon:
(1) the owner of the property sought to be acquired; or
(2) the owner's designated representative.
(b) If the offer cannot be served personally or by certified mail, or if the owner or the owner's designated representative cannot be found, notice of the offer shall be given by publication in a newspaper of general circulation in the county in which the property is located or in the county where the owner was last known to reside. The notice must be in the following form:

NOTICE

you:
________________________________________________ (general description of the property to be acquired). We have made you a formal offer for this property that is now on file in the Clerk's Office in the ________ County Court House. Please pick up the offer. If you do not respond to this notice or accept the offer by ____ (a date 30 days from 1st date of publication) 20___, we shall file a suit to condemn the property.

_______________________

Condemnor

UNIFORM PROPERTY OR EASEMENT

ACQUISITION OFFER

to condemn and acquire the (property) (easement) in the county in which the property is located.
4. You have the right to seek advice of an attorney, real estate appraiser, or any other person of your choice on this matter.
5. You may object to the public purpose and necessity of this project.
6. If _____________ (condemnor) files a suit to condemn and acquire (your property) (an easement) and the court grants its request to condemn, the court will then appoint three appraisers who will make an independent appraisal of the (property) (easement) to be acquired.
7. If we both agree with the court appraisers' report, then the matter is settled. However, if either of us disagrees with the appraisers' report to the court, either of us has the right to ask for a trial to decide what should be paid to you for the (property) (easement) condemned.
8. If the court appraisers' report is not accepted by either of us, then ______________ (condemnor) has the legal option of depositing the amount of the court appraisers' evaluation with the court. And if such a deposit is made with the court, _____________ (condemnor) is legally entitled to immediate possession of the (property) (easement). You may, subject to the approval of the court, make withdrawals from the amount deposited with the court. Your withdrawal will in no way affect the proceedings of your case in court, except that, if the final judgment awarded you is less than the withdrawal you have made from the amount deposited, you will be required to pay back to the court the amount of the withdrawal in excess of the amount of the final judgment.
9. The trial will decide the full amount of damages you are to receive. Both of us will be entitled to present legal evidence supporting our opinions of the fair market value of the property or easement. The court's decision may be more or less than this offer. You may employ, at your cost, appraisers and attorneys to represent you at this time or at any time during the course of the proceeding described in this notice. (The condemnor may insert here any other information pertinent to this offer or required by circumstances or law).
10. If you have any questions concerning this matter you may contact us at:
____________________________________________________
____________________________________________________
(full name, mailing and street address, and phone of the condemnor)
This offer was made to the owner(s):
______________ of ________________,
______________ of ________________,
______________ of ________________,
______________ of ________________,
on the _____ day of ______ 20___, BY:
_________________________
(signature)
_________________________
(printed name and title)
Agent of: _________________________
(condemnor)
If you decide to accept the offer of $ _____ made by _____________ (condemnor) sign your name below and mail this form to the address indicated above. An additional copy of this offer has been provided for your file.

ACCEPTANCE OF OFFER

_______________________________________

_______________________________________

_______________________________________

_______________________________________

NOTARY'S CERTIFICATE

IC 32-24-1-5.5
Time limit for filing a complaint
Sec. 5.5. (a) Except as provided in sections 5.8 and 5.9 of this chapter, this section applies to every person that may exercise the power of eminent domain.
(b) If: (1) a person that may exercise the power of eminent domain submits a written acquisition offer to the owner of a parcel of real estate under section 5 of this chapter; and
(2) the owner rejects the offer;
the person shall file a complaint under this article to acquire the parcel by the exercise of eminent domain not more than two (2) years after the date the person submitted the written acquisition offer to the owner.
(c) If a person that may exercise the power of eminent domain fails to meet the requirements described in subsection (b) concerning a parcel of real estate, the person may not initiate an action under this article to acquire the parcel through the power of eminent domain for the same project or a substantially similar project for at least three (3) years after the date the two (2) year period described in subsection (b) expires.
As added by P.L.163-2006, SEC.7.

IC 32-24-1-5.8
Time limit for filing a complaint; Indiana department of transportation projects
Sec. 5.8. (a) This section applies only to:
(1) the Indiana department of transportation when the department seeks to acquire a parcel of land or a property right for the construction, reconstruction, improvement, maintenance, or repair of a:
(A) state highway; or
(B) toll road project or toll bridge; and
(2) any other person that may exercise the power of eminent domain when the person seeks to acquire a parcel of land or a property right for the construction, reconstruction, improvement, maintenance, or repair of a feeder road for an Indiana department of transportation project described in subdivision (1) if the construction, reconstruction, improvement, maintenance, or repair of the feeder road begins not later than five (5) years from the conclusion of the project.
(b) If:
(1) the Indiana department of transportation or other person described in subsection (a)(2) submits a written acquisition offer to the owner of a parcel of real estate under section 5 of this chapter; and
(2) the owner rejects the offer;
the department or other person shall file a complaint under this article to acquire the parcel by the exercise of eminent domain not more than six (6) years after the date the department or other person submitted the written acquisition offer to the owner.
(c) If the Indiana department of transportation or other person fails to meet the requirements described in subsection (b) concerning a parcel of real estate, the department or other person may not initiate an action under this article to acquire the parcel through the power of eminent domain for the same or a substantially similar project for

at least three (3) years after the date the six (6) year period described in subsection (b) expires.
As added by P.L.163-2006, SEC.8.

IC 32-24-1-5.9
Time limit for filing a complaint; public utilities and pipeline companies
Sec. 5.9. (a) As used in this section, "public utility" means a public utility, municipally owned utility, cooperatively owned utility, joint agency created under IC 8-1-2.2, municipal sanitation department operating under IC 36-9-23, sanitary district operating under IC 36-9-25, or an agency operating as a stormwater utility.
(b) This section applies only to a public utility or pipeline company.
(c) If:
(1) a public utility or pipeline company submits a written acquisition offer to the owner of a parcel of real estate under section 5 of this chapter; and
(2) the owner rejects the offer in writing;
the public utility or pipeline company, to acquire the parcel by the exercise of eminent domain, must file a complaint under this article not more than six (6) years after the date on which the public utility or pipeline company submitted the written acquisition offer to the owner.
(d) If a public utility or pipeline company fails to meet the requirements set forth in subsection (c) concerning a parcel of real estate, the public utility or pipeline company may not initiate an action under this article to acquire the parcel through the power of eminent domain for the same project or a substantially similar project for at least two (2) years after the date on which the six (6) year period described in subsection (c) expires.
As added by P.L.163-2006, SEC.9.

IC 32-24-1-6
Notice to appear in court; form
Sec. 6. (a) Upon the filing of a complaint under this chapter, the circuit court clerk shall issue a notice requiring the defendants to appear before the court on the day to be fixed by the plaintiff by indorsement on the complaint at the time of filing the complaint, and to show cause, if any, why the property sought to be condemned should not be acquired. The notice shall be substantially in the following form:

In the ____________ Court of Indiana.

Clerk of _________________ Court.

IC 32-24-1-7
Notice to appear in court; publication; nonresident landowners; assessment of damages
Sec. 7. (a) The notice, upon its return, must show its:
(1) service for ten (10) days; or
(2) proof of publication for three (3) successive weeks in a weekly newspaper of general circulation printed and published in the English language in the county in which the property sought to be acquired is located.
The last publication of the notice must be five (5) days before the day set for the hearing.
(b) The clerk of the court in which the proceedings are pending, upon the first publication of the notice, shall send to the post office address of each nonresident owner whose property will be affected by the proceedings a copy of the notice, if the post office address of the owner or owners can be ascertained by inquiry at the office of the treasurer of the county.
(c) The court, being satisfied of the regularity of the proceedings and the right of the plaintiff to exercise the power of eminent domain for the use sought, shall appoint:
(1) one (1) disinterested freeholder of the county; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to assess the damages, or the benefits and damages, as the case may be, that the owner or owners severally may sustain, or be entitled to, by reason of the acquisition. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the property.
As added by P.L.2-2002, SEC.9. Amended by P.L.113-2006, SEC.19.

IC 32-24-1-8
Objections to proceedings; appeals
Sec. 8. (a) A defendant may object to the proceedings:
(1) because the court does not have jurisdiction either of the subject matter or of the person;
(2) because the plaintiff does not have the right to exercise the power of eminent domain for the use sought; or
(3) for any other reason disclosed in the complaint or set up in the objections.
(b) Objections under subsection (a) must be:
(1) in writing; (2) separately stated and numbered; and
(3) filed not later than thirty (30) days after the date the notice required in section 6 of this chapter is served on the defendant. However, the court may extend the period for filing objections by not more than thirty (30) days upon written motion of the defendant.
(c) The court may not allow pleadings in the cause other than the complaint, any objections, and the written exceptions provided for in section 11 of this chapter. However, the court may permit amendments to the pleadings.
(d) If an objection is sustained, the plaintiff may amend the complaint or may appeal from the decision in the manner that appeals are taken from final judgments in civil actions. All the parties shall take notice and are bound by the judgment in an appeal.
(e) If the objections are overruled, the court shall appoint appraisers as provided for in this chapter. Any defendant may appeal the interlocutory order overruling the objections and appointing appraisers in the manner that appeals are taken from final judgments in civil actions upon filing with the circuit court clerk a bond:
(1) with the penalty that the court fixes;
(2) with sufficient surety;
(3) payable to the plaintiff; and
(4) conditioned for the diligent prosecution of the appeal and for the payment of the judgment and costs that may be affirmed and adjudged against the appellants.
The appeal bond must be filed not later than ten (10) days after the appointment of the appraisers.
(f) All the parties shall take notice of and be bound by the judgment in the appeal.
(g) The transcript must be filed in the office of the clerk of the supreme court not later than thirty (30) days after the filing of the appeal bond. The appeal does not stay proceedings in the cause.
As added by P.L.2-2002, SEC.9. Amended by P.L.163-2006, SEC.10.

IC 32-24-1-9
Appraisers; oath and duty
Sec. 9. (a) Each appraiser shall take an oath that:
(1) the appraiser has no interest in the matter; and
(2) the appraiser will honestly and impartially make the assessment.
(b) After the appraisers are sworn as provided in subsection (a), the judge shall instruct the appraisers as to:
(1) their duties as appraisers; and
(2) the measure of the damages and benefits, if any, they allow.
(c) The appraisers shall determine and report all of the following:
(1) The fair market value of each parcel of property sought to be acquired and the value of each separate estate or interest in the property.
(2) The fair market value of all improvements pertaining to the property, if any, on the portion of the property to be acquired. (3) The damages, if any, to the residue of the property of the owner or owners caused by taking out the part sought to be acquired.
(4) The other damages, if any, that will result to any persons from the construction of the improvements in the manner proposed by the plaintiff.
(d) If the property is sought to be acquired by the state or by a county for a public highway or a municipal corporation for a public use that confers benefits on any property of the owner, the report must also state the benefits that will accrue to each parcel of property, set opposite the description of each parcel of property whether described in the complaint or not.
(e) Except as provided in subsection (f), in estimating the damages specified in subsection (c), the appraisers may not deduct for any benefits that may result from the improvement.
(f) In the case of a condemnation by the state or by a county for a public highway or a municipal corporation for public use, the appraisers shall deduct any benefits assessed from the amount of damage allowed, if any, under subsection (c)(3) and (c)(4) and the difference, if any, plus the damages allowed under subsection (c)(1) and (c)(2) shall be the amount of the award. However, the damages awarded may not be less than the damages allowed under subsection (c)(1) and (c)(2). Upon the trial of exceptions to the award by either party, a like measure of damages must be followed.
(g) For the purpose of assessing compensation and damages, the right to compensation and damages is considered to have accrued as of the date of the service of the notice provided in section 6 of this chapter, and actual value of compensation and damages at that date shall be:
(1) the measure of compensation for all property to be actually acquired; and
(2) the basis of damages to property not actually acquired but injuriously affected;
except as to the damages stated in subsection (c)(4).
As added by P.L.2-2002, SEC.9.

IC 32-24-1-10
Payment of benefits or damages assessed
Sec. 10. (a) If the plaintiff pays to the circuit court clerk the amount of damages assessed under section 9 of this chapter, the plaintiff may take possession of and hold the interest in the property so acquired for the uses stated in the complaint, subject to the appeal provided for in section 8 of this chapter. But the amount of the benefits or damages is subject to review as provided in section 11 of this chapter.
(b) Upon payment by the plaintiff of the amount of the award of the court appointed appraisers, the plaintiff shall file or cause to be filed with the auditor of the county in which the property is located a certificate, certifying the amount paid to the circuit court clerk and including the description of the property being acquired. The auditor

of the county shall then transfer the property being acquired to the plaintiff on the tax records of the county.
As added by P.L.2-2002, SEC.9.

IC 32-24-1-11
Notice of filing of appraisers' reports; exceptions to reports
Sec. 11. (a) When a report of the appraisers is filed with a court under this chapter, the circuit court clerk shall send written notice of the filing of the report by certified mail to:
(1) all known parties to the action; and
(2) the attorneys of record of the parties.
(b) Any party to an action under this chapter aggrieved by the assessment of benefits or damages in a report of the appraisers may file written exceptions to the assessment in the office of the circuit court clerk. Exceptions to the assessment must be filed by a party:
(1) after the report of the appraisers is filed with the court; and
(2) not later than forty-five (45) days after the date the circuit court clerk mails the report under subsection (a).
(c) The cause shall further proceed to issue, trial, and judgment as in civil actions. The court may make orders and render findings and judgments that the court considers just. Either party may appeal a judgment as to benefits or damages as in civil actions.
(d) Forty-five (45) days after the date the circuit court clerk mails the report under subsection (a), and if the plaintiff has paid the amount of damages assessed to the circuit court clerk, any one (1) or more of the defendants may file a written request for payment of each defendant's proportionate share of the damages held by the circuit court clerk. The defendants making a request for payment must also file sufficient copies of the request for service upon the plaintiff and all other defendants not joining in the request. The defendants making the request may withdraw and receive each defendant's proportionate share of the damages upon the following terms and conditions:
(1) Each written request must:
(A) be verified under oath; and
(B) state:
(i) the amount of the proportionate share of the damages to which each of the defendants joining in the request is entitled;
(ii) the interest of each defendant joining in the request; and
(iii) the highest offer made by the plaintiff to each of the defendants for each defendant's respective interests in or damages sustained in respect to the property that has been acquired by the plaintiff.
(2) Upon the filing of a written request for withdrawal and payment of damages to any of the defendants, the circuit court clerk shall immediately issue a notice to the plaintiff and all defendants of record in the cause who have not joined in the request for payment. The notice must contain the following:
(A) The names of the parties. (B) The number of the cause.
(C) A statement that a request for payment has been filed.
(D) A notice to appear on a day, to be fixed by the court, and show cause, if any, why the amounts requested should not be withdrawn and paid over by the circuit court clerk to those defendants requesting the amounts to be paid.
(E) A copy of the request for payment.
If a defendant not requesting payment is a nonresident of Indiana, or if that defendant's name or residence is unknown, publication and proof of the notice and request for payment shall be made as provided in section 4 of this chapter.
(3) After a hearing held after notice of a written request made under this section, the court shall determine and order the payment by the circuit court clerk of the proportionate shares of the damages due to the defendants requesting payment. Any of the defendants may appeal an order under this subdivision within the same time and in the same manner as provided for allowable appeals from interlocutory orders in civil actions.
(4) If exceptions to the appraisers' report have been duly filed by the plaintiff or any defendant, the circuit court clerk may not make payment to any defendant of any part of the damages deposited with the clerk by the plaintiff until the defendants requesting payment have filed with the circuit court clerk a written undertaking, with surety approved by the court, for the repayment to the plaintiff of all sums received by those defendants in excess of the amount or amounts awarded as damages to those defendants by the judgment of the court upon trial held on the exceptions to the assessment of damages by the appraisers. However, the court may waive the requirement of separate surety as to any defendant who is a resident freeholder of the county in which the cause is pending and who is owner of real property in Indiana that is liable to execution, not included in the real property appropriated by the plaintiff, and equal in value to the amount by which the damages to be withdrawn exceed the amount offered to the defendants as stated in their request or the amount determined by the court if the plaintiff has disputed the statement of the offer. A surety or written undertaking may not be required for a defendant to withdraw those amounts previously offered by the plaintiff to the defendant if the plaintiff has previously notified the court in writing of the amounts so offered. The liability of any surety does not exceed the amount by which the damages to be withdrawn exceed the amount offered to the defendants with whom the surety joins in the written undertaking. Each written undertaking filed with the circuit court clerk shall be immediately recorded by the clerk in the order book and entered in the judgment docket, and from the date of the recording and entry the written undertaking is a lien upon all the real property in the county owned by the several obligors, and the undertaking is also a lien upon all the real property owned by the several

obligors in each county of Indiana in which the plaintiff causes a certified copy of the judgment docket entry to be recorded, from the date of the recording.
(5) The withdrawal and receipt from the circuit court clerk by any defendant of that defendant's proportionate share of the damages awarded by the appraisers, as determined by the court upon the written request and hearing, does not operate and is not considered as a waiver of any exceptions duly filed by that defendant to the assessment of damages by the appraisers.
(6) In any trial of exceptions, the court or jury shall compute and allow interest at an annual rate of eight percent (8%) on the amount of a defendant's damages from the date plaintiff takes possession of the property. Interest may not be allowed on any money paid by the plaintiff to the circuit court clerk:
(A) after the money is withdrawn by the defendant; or
(B) that is equal to the amount of damages previously offered by the plaintiff to any defendant and which amount can be withdrawn by the defendant without filing a written undertaking or surety with the court for the withdrawal of that amount.
As added by P.L.2-2002, SEC.9. Amended by P.L.50-2012, SEC.1.

IC 32-24-1-12
Offer of settlement; acceptance; rejection
Sec. 12. (a) Not later than forty-five (45) days before a trial involving the issue of damages, the plaintiff shall, and a defendant may, file and serve on the other party an offer of settlement. Not more than five (5) days after the date offer of settlement is served, the party served may respond by filing and serving upon the other party an acceptance or a counter offer of settlement. The offer must state that it is made under this section and specify the amount, exclusive of interest and costs, that the party serving the offer is willing to accept as just compensation and damages for the property sought to be acquired. The offer or counter offer supersedes any other offer previously made under this chapter by the party.
(b) An offer of settlement is considered rejected unless an acceptance in writing is filed and served on the party making the offer before the trial on the issue of the amount of damages begins.
(c) If the offer is rejected, it may not be referred to for any purpose at the trial but may be considered solely for the purpose of awarding costs and litigation expenses under section 14 of this chapter.
(d) This section does not limit or restrict the right of a defendant to payment of any amounts authorized by law in addition to damages for the property taken from the defendant.
(e) This section does not apply to an action brought under IC 8-1-13-19 (repealed).
As added by P.L.2-2002, SEC.9. Amended by P.L.163-2006, SEC.11.

IC 32-24-1-13
Highways and roads; appointment of appraisers Sec. 13. (a) The Indiana department of transportation or any state board, agency, or commission that succeeds the department in respect to the duties to locate, relocate, construct, reconstruct, repair, or maintain the public highways of Indiana, having the right to exercise the power of eminent domain for the public use, in its action for condemnation is not required to prove that an offer of purchase was made to the property owner in an action under this article.
(b) The court shall on the return day fixed at the time of the filing of the complaint appoint appraisers as provided by law and fix a day not later than ten (10) days after the date of the court's order for the appraisers to appear, qualify, and file their report of appraisal.
(c) If the appraisers appointed by the court fail to appear, qualify, and file their report of appraisal as ordered by the court, the court shall discharge the appraisers and appoint new appraisers in the same manner as provided in subsection (b).
As added by P.L.2-2002, SEC.9.

IC 32-24-1-14
Costs of proceedings; litigation expenses
Sec. 14. (a) Except as provided in subsection (b), the plaintiff shall pay the costs of the proceedings.
(b) If there is a trial, the additional costs caused by the trial shall be paid as ordered by the court. However, if there is a trial and the amount of damages awarded to the defendant by the judgment, exclusive of interest and costs, is greater than the amount specified in the last offer of settlement made by the plaintiff under section 12 of this chapter, the court shall allow the defendant the defendant's litigation expenses, including reasonable attorney's fees, in an amount not to exceed the lesser of:
(1) twenty-five thousand dollars ($25,000); or
(2) the fair market value of the defendant's property or easement as determined under this chapter.
As added by P.L.2-2002, SEC.9. Amended by P.L.163-2006, SEC.12.

IC 32-24-1-15
Forfeitures; failure to pay damages or take possession
Sec. 15. (a) If the person seeking to take property under this article fails:
(1) to pay the assessed damages and, if applicable, the attorney's fees payable under section 14 of this chapter not later than one (1) year after the appraisers' report is filed, if exceptions are not filed to the report;
(2) to pay:
(A) the damages assessed and, if applicable, attorney's fees payable under section 14 of this chapter if exceptions are filed to the appraisers' report and the exceptions are not sustained; or
(B) the damages assessed and, if applicable, attorney's fees payable under section 14 of this chapter and costs if exceptions are filed to the appraisers' report and the exceptions are

sustained;
not later than one (1) year after the entry of the judgment, if an appeal is not taken from the judgment;
(3) to pay the damages assessed and, if applicable, attorney's fees payable under section 14 of this chapter or the judgment rendered in the trial court not later than one (1) year after final judgment is entered in the appeal if an appeal is taken from the judgment of the trial court; or
(4) to take possession of the property and adapt the property for the purpose for which it was acquired not later than six (6) years after the payment of the award or judgment for damages, except where a fee simple interest in the property is authorized to be acquired and is acquired;
the person seeking to acquire the property forfeits all rights in the property as fully and completely as if the procedure to take the property had not begun.
(b) An action to declare a forfeiture under this section may be brought by any person having an interest in the property sought to be acquired, or the question of the forfeiture may be raised and determined by direct allegation in any subsequent proceedings, by any other person to acquire the property for a public use. In the subsequent proceedings the person seeking the previous acquisition or the person's proper representatives, successors, or assigns shall be made parties.
As added by P.L.2-2002, SEC.9. Amended by P.L.163-2006, SEC.13.

IC 32-24-1-16
Prior appropriation of land
Sec. 16. A person having an interest in property that has been or may be acquired for a public use without the procedures of this article or any prior law followed is entitled to have the person's damages assessed under this article substantially in the manner provided in this article.
As added by P.L.2-2002, SEC.9.

IC 32-24-1-17
Conflicting laws; repeal
Sec. 17. All laws and parts of laws in conflict with the provisions of this chapter are hereby repealed: provided, that this repeal shall not affect proceedings pending on April 15, 1905, but such proceedings may be completed as if this chapter had never been passed.
As added by P.L.2-2002, SEC.9.



CHAPTER 2. PROCEDURES FOR CITIES AND TOWNS

IC 32-24-2-2
"Municipality" defined
Sec. 2. As used in this chapter, "municipality" means a city or town.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-3
"Property" defined
Sec. 3. As used in this chapter, "property" refers to real property or personal property.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-4
"Works board" defined
Sec. 4. As used in this chapter, "works board" means:
(1) the board of public works or the board of public works and safety of a city; or
(2) the legislative body of a town.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-5
Alternate procedure
Sec. 5. If:
(1) a municipality has the power to acquire property under this chapter; or
(2) another statute provides for proceedings by a municipality for acquiring property under this chapter;
the board exercising those powers may proceed under IC 32-24-1 instead of this chapter.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-6
Application of chapter; condemnation resolutions; notice; remonstrances
Sec. 6. (a) This chapter applies if the works board of a municipality wants to acquire property for the use of the municipality or to open, change, lay out, or vacate a street, an alley, or a public place in the municipality, including a proposed street or alley crossings of railways or other rights-of-way. However, this chapter

does not apply if a municipality wants to acquire the property of a public utility (as defined in IC 8-1-2-1).
(b) The works board must adopt a resolution that the municipality wants to acquire the property. The resolution must describe the property that may be injuriously or beneficially affected. The board shall have notice of the resolution published in a newspaper of general circulation published in the municipality once each week for two (2) consecutive weeks. The notice must name a date, at least ten (10) days after the last publication, at which time the board will receive or hear remonstrances from persons interested in or affected by the proceeding.
(c) The works board shall consider the remonstrances, if any, and then take final action, confirming, modifying, or rescinding its original resolution. This action is conclusive as to all persons.
As added by P.L.2-2002, SEC.9. Amended by P.L.172-2009, SEC.6.

IC 32-24-2-7
List of affected property owners
Sec. 7. (a) When the final action under section 6 of this chapter is taken, the works board shall have prepared the following:
(1) A list of all the owners or holders of the property, and of interests in it, sought to be acquired or to be injuriously affected.
(2) If a street, alley, or public place is to be opened, laid out, changed, or vacated in the municipality, or within four (4) miles of it, a list of the owners or holders of property, and of interests in it, to be beneficially affected by the work.
(b) The list required by subsection (a) may not be confined to the owners of property along the line of the proposed work but must include all property taken, benefitted, or injuriously affected. In addition to the names, the list must show, with reasonable certainty, a description of each piece of property belonging to those persons that will be acquired or affected, either beneficially or injuriously. A greater certainty in names or descriptions is not necessary for the validity of the list than is required in the assessment of taxes.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-8
Damage awards and benefit assessments; notice; remonstrances
Sec. 8. (a) Upon the completion of the list, the works board shall award the damages sustained and assess the benefits accruing to each piece of property on the list.
(b) When the assessments or awards are completed, the works board shall have a written notice served upon the owner of each piece of property, showing the amount of the assessment or award, by leaving a copy of the notice at the owner's last usual place of residence in the municipality or by delivering a copy to the owner personally.
(c) If the owner is a nonresident, or if the owner's residence is unknown, the municipality shall notify the owner by publication in

a daily newspaper of general circulation in the municipality once each week for three (3) successive weeks.
(d) The notices must also name a day, at least ten (10) days after service of notice or after the last publication, on which the works board will receive or hear remonstrances from persons with regard to the amount of their respective awards or assessments.
(e) Persons not included in the list of the assessments or awards and claiming to be entitled to them are considered to have been notified of the pendency of the proceedings by the original notice of the resolution of the works board.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-9
Guardianship proceedings; notice
Sec. 9. (a) If a person having an interest in property affected by the proceedings is mentally incompetent or less than eighteen (18) years of age, the works board shall certify that fact to the municipality's attorney.
(b) The municipality's attorney shall apply to the proper court and secure the appointment of a guardian for the person less than eighteen (18) years of age or the mentally incompetent person. The works board shall give notice to the guardian, who shall appear and defend the interest of the protected person. However, if the protected person already has a guardian, the notice shall be served on that guardian. The requirements of notice to the guardian are the same as for other notices.
(c) If there is a defect in the proceedings with respect to at least one (1) interested person, the defect does not affect the proceedings except as it may concern the interest or property of those persons, and the defect does not affect any other person concerned.
(d) In case of a defect, supplementary proceedings of the same general character as those prescribed by this chapter may be initiated in order to correct the defect.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-10
Remonstrances; appeal
Sec. 10. (a) A person notified or considered to be notified under this chapter may appear before the works board on the day fixed for hearing remonstrances to awards and assessments and remonstrate in writing against them.
(b) After the remonstrances have been received, the works board shall either sustain or modify the awards or assessments in the case of remonstrances that have been filed. The works board shall sustain the award or assessment in the case of an award or assessment against which a remonstrance has not been filed.
(c) A person remonstrating in writing who is aggrieved by the decision of the works board may, not later than twenty (20) days after the decision is made, take an appeal to a court that has jurisdiction in the county in which the municipality is located. The

appeal affects only the assessment or award of the person appealing.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-11
Appeal procedure; discontinuance
Sec. 11. (a) The appeal may be taken by filing an original complaint in the court against the municipality within the time required by section 10(c) of this chapter, setting forth the action of the works board with respect to the assessment and stating the facts relied upon as showing an error on the part of the board. The court shall rehear the matter of the assessment de novo and confirm, reduce, or increase the assessment. If the court reduces the amount of benefit assessed or increases the amount of damages awarded, the plaintiff may recover costs. If the court confirms the amount of the assessment, the plaintiff may not recover costs. The judgment of the court is conclusive, and an appeal may not be taken from the court's judgment.
(b) If upon appeal the benefits assessed or damages awarded by the works board are reduced or increased, the municipality may, upon the payment of costs, discontinue the proceedings. It may also, through the works board, make and adopt an additional assessment against all the property originally assessed in the proceeding, or that part that is benefitted, in the manner provided for the original assessment. However, such an assessment against any one (1) piece of property may not exceed ten percent (10%) of the original assessment against it.
(c) If the municipality decides to discontinue the proceedings upon payment of costs and if assessments for benefits have already been paid, the amounts paid shall be paid back to the person or persons paying them.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-12
Assessment of benefits; local assessment roll
Sec. 12. (a) Upon completion of the assessment list by the works board, the list shall be delivered to the fiscal officer of the municipality. From the time the respective amounts of benefits are assessed, or if a lot or parcel has sustained both benefits and damages because of an improvement as stated in the assessment list, then the excess of benefits assessed over damages awarded constitutes a lien superior to all other liens except taxes against the respective lot or parcel.
(b) The fiscal officer of the municipality shall immediately prepare a list of the excess of benefits, to be known as the local assessment list. If the municipality is a second class city and the county treasurer collects money due the city, the local assessment list shall be delivered to the county treasurer.
(c) The duties of the fiscal officer of the municipality and county treasurer are the same as prescribed with regard to assessments for street improvement. The provisions of the statute relating to: (1) the payment of street improvement assessments by installments on the signing of waivers and issuance of bonds and coupons in anticipation;
(2) the duties of the fiscal officer and the county treasurer in relation to them; and
(3) the enforcement of payment of assessments in proceedings for the improvement of streets by the works board;
applies to these assessments.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-13
Due date of benefit assessments; foreclosure of liens; costs
Sec. 13. (a) The benefit assessments are due and payable to the fiscal officer or county treasurer from the time of the preparation or delivery of the assessment duplicate.
(b) If an assessment is not paid within sixty (60) days, the municipality, by its attorney, shall proceed to foreclose the liens as mortgages are foreclosed, with similar rights of redemption, and have the property sold to pay the assessments. The municipality may recover costs, with reasonable attorney's fees, and interest from the expiration of the sixty (60) days allowed for payment, at the rate of six percent (6%) per year.
(c) If the person against whom the assessment is made is a resident of the municipality, demand for payment must be made by delivering to the person personally, or leaving at the person's last or usual place of residence, a notice of the assessment and demand for payment.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-14
Payment of damage awards
Sec. 14. The works board may determine if any part of the damages awarded shall be paid out of funds appropriated for the use of the board. However, not more than two thousand dollars ($2,000) in damages may be paid out of the municipality's funds for any improvement or condemnation except under an ordinance appropriating money for the specific improvement or condemnation. All benefits assessed and collected by the fiscal officer or county treasurer are subject to draft, in the usual manner, upon certificate by the works board in favor of persons to whom damages have been awarded. Any surplus remaining above actual awards belongs to the municipality. The works board may delay proceedings until the benefits have been collected.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-15
Certificates of damages; disputes as to whom damages should be paid; injunction
Sec. 15. (a) Upon completion of the award of damages or whenever any time for delay as provided has expired, the works

board shall make out certificates for the proper amounts and in favor of the proper persons. Presentation of the certificates to the fiscal officer of the municipality entitles the person to a warrant on the fiscal officer or the county treasurer. The certificates or vouchers shall, whenever practicable, be actually tendered to the persons entitled to them, but when this is impracticable, they shall be kept for the persons in the office of the works board. The making and fixing of the certificate is a valid and effectual tender to the person entitled to it, and the certificate must be delivered to that person on request.
(b) If a dispute or doubt arises as to which person the money shall be paid, the works board shall make out the certificate in favor of the municipality's attorney for the use of the persons entitled to it. The attorney shall draw the money and pay it into court in a proper proceeding, requiring the various claimants to interplead and have their respective rights determined.
(c) If an injunction is obtained because damages have not been paid or tendered, the works board may tender the certificate for the amount with interest from the time of entry upon the property, if any has been made, including all accrued costs. The injunction shall then be dissolved. The pendency of an appeal does not affect the validity of a tender made under this section, but the municipality may proceed with its acquisition of the property in question. However, when a lot or parcel has sustained both benefits and damages because of improvements as stated in the assessment list, only an excess of damages awarded over benefits assessed is payable under this section.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-16
Shoreline improvements; condemnation procedure
Sec. 16. (a) This section applies whenever the works board of a municipality located upon or adjoining a harbor connected with a navigable stream or lake, or upon any navigable channel, slip, waterway, or watercourse, wants to acquire for the use of the municipality any property for a right-of-way for seawalls, docks, or other improvement of the harbor, channel, slip, waterway or watercourse.
(b) The works board shall adopt a resolution that the municipality wants to acquire the property, describing the property that may be injuriously or beneficially affected. All proceedings necessary for the completion of and payment for any such undertaking, including notice, remonstrance, appeal, letting of and performance of contracts, assessment and collection of payment for benefits, and the determination and payment of damages to property, are the same, to the extent applicable, as those proceedings for street improvements of the municipality by its works board or other entity charged by statute with the performance of those duties on behalf of the municipality.
As added by P.L.2-2002, SEC.9.
IC 32-24-2-17
Attorney's fees
Sec. 17. If applicable, a landowner who incurs attorney's fees through the exercise of eminent domain under this chapter is entitled to reasonable attorney's fees in accordance with IC 32-24-1-14.
As added by P.L.163-2006, SEC.14.



CHAPTER 3. PROCEDURES FOR STATE GOVERNMENT

IC 32-24-3-2
Notice; appointment of appraisers
Sec. 2. Upon filing the petition, the attorney general shall provide the owners of the property the notice required by law in the commencement of a civil action. It is sufficient to make defendants to the petition all persons who are in possession of the property and those who appear to be the owners or to have any interest in the property by the tax duplicates and the records in the offices of the auditor and recorder of the county. After notice has been given, the court shall appoint:
(1) one (1) disinterested resident freeholder of the county where the property is located; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to appraise the value of the property. One (1) of the licensed appraisers appointed under this subsection must reside not more than fifty (50) miles from the land or building.
As added by P.L.2-2002, SEC.9. Amended by P.L.113-2006, SEC.20.

IC 32-24-3-3
Oath and report of appraisers
Sec. 3. (a) Before entering upon their duties, the appraisers shall take and subscribe an oath that they will honestly appraise the property at its fair cash value.
(b) The appraisers shall make a report of their appraisement within a time fixed by the court.
(c) If the appraisers fail for any cause to make a report within the time fixed by the court, the court may extend the time or may appoint other appraisers.
As added by P.L.2-2002, SEC.9.

IC 32-24-3-4
Exceptions to report of appraiser Sec. 4. (a) After the appraisers file their report, any of the defendants may, within a reasonable time fixed by the court, file exceptions to the report, alleging that the appraisement of the property, as made by the appraisers, is not the true cash value of the property. If exceptions are filed, a trial on the exceptions shall be held by the court or before a jury, if asked by either party.
(b) The circuit court clerk shall give notice of filing of the appraisers' report to all known parties to the action and their attorneys of record by certified mail.
(c) Upon the trial of the exceptions, the court may revise, correct, amend, or confirm the appraisement in accordance with the finding of the court or verdict of the jury.
(d) The court shall apportion the costs accruing in the proceedings as justice may require. However, if applicable, a landowner who incurs attorney's fees through the exercise of eminent domain under this chapter is entitled to reasonable attorney's fees in accordance with IC 32-24-1-14.
(e) Changes of venue may be had as in other cases.
As added by P.L.2-2002, SEC.9. Amended by P.L.163-2006, SEC.15.

IC 32-24-3-5
Payment of value of real estate
Sec. 5. When the value of the property has been finally determined by the court, the governor may provide for the amount so found and may direct the auditor of state to draw a warrant on the treasurer of state to be paid out of any fund available in favor of the clerk of the circuit court. The clerk shall receive the money and hold it in court for the use of the owners and other persons adjudged to be entitled to the money.
As added by P.L.2-2002, SEC.9.

IC 32-24-3-6
Receipt of payment; execution of deed
Sec. 6. Upon payment to the clerk of the circuit court and the filing of a receipt for the payment of the money in open court as a part of the proceedings of the cause, the court shall direct the clerk of the circuit court to:
(1) execute a deed conveying the title of the property to the state of Indiana; and
(2) deliver the deed to the governor.
As added by P.L.2-2002, SEC.9.



CHAPTER 4. PROCEDURES FOR UTILITIES AND OTHER CORPORATIONS

IC 32-24-4-2
Fee simple or easements
Sec. 2. The condemnor may take, acquire, condemn, and appropriate a fee simple estate, title, and interest in an amount of land as the condemnor considers necessary for the condemnor's proper uses and purposes. However, for rights-of-way, the condemnor shall take, acquire, condemn, and appropriate an easement.
As added by P.L.2-2002, SEC.9.

IC 32-24-4-3
Authority to exercise eminent domain
Sec. 3. The appropriation and condemnation of land and easements in land authorized under this chapter shall be made under IC 32-24-1, except as otherwise provided in this chapter.
As added by P.L.2-2002, SEC.9.

IC 32-24-4-4
Application; payments; election of method; sale of interest in servient estate; statement in offer; acceptance of offer
Sec. 4. (a) This section applies to a public utility that appropriates by condemnation procedures an easement for right-of-way purposes on land zoned or used for agricultural purposes.
(b) If a public utility makes a uniform easement acquisition offer

under IC 32-24-1-5 or a settlement offer under IC 32-24-1-12 in excess of five thousand dollars ($5,000), the owner of the land may elect to accept as compensation either a lump sum payment or annual payments for a period not to exceed twenty (20) years.
(c) The landowner must elect either the lump sum payment or the annual payment method at the time the landowner:
(1) accepts the public utility's offer under IC 32-24-1-5 or IC 32-24-1-12 to purchase an easement;
(2) accepts the appraisers' award; or
(3) is awarded damages by a judgment in a proceeding under this article.
The grant of easement or judgment, whichever is applicable, must state the method of payment the landowner has elected to receive.
(d) If the land is owned by more than one (1) person, the election to receive annual payments must be unanimous among all record owners to be binding upon the public utility.
(e) Selection of the lump sum method of payment irrevocably binds the landowner and the landowner's successors in interest.
(f) The annual amount payable must be equal to the lump sum payment that would have otherwise been made by the utility divided by the number of years the landowner elects to receive the annual payments plus interest at a rate agreed upon by the public utility and the landowner on the balance remaining at the end of each year. The public utility shall make the annual payment as close as practicable to the date of the landowner's acceptance of the public utility's offer or the date of the judgment granting the utility the easement. If the public utility and the landowner are unable to agree upon the interest rate, the interest rate shall be the average annual effective interest rate for all new Federal Land Bank Loans, computed on the basis of the twelve (12) month period immediately preceding the date of settlement.
(g) A landowner who withdraws the appraisers' award under IC 32-24-1-11 may receive only a lump sum payment from the clerk at that time. If the landowner is later awarded a judgment for damages that exceeds the amount of the appraisers' award, the landowner may elect either method of compensation only to the extent that the damages exceed the appraisers' award remaining to be paid by the public utility as a result of the judgment.
(h) A landowner who elects the annual payment method may terminate the election by giving notarized written notice to the public utility at least ninety (90) days before the annual date of payment. The public utility may prescribe reasonable forms for the notice and may require that these forms be used for the notice to be effective. In the event the landowner terminates this election, the public utility shall pay the landowner in a single payment the difference between the lump sum and the total of all annual payments previously paid by the public utility. Upon the landowner's receipt of this payment, the public utility's payment obligations cease.
(i) If a landowner sells the landowner's entire interest in the servient estate, the landowner shall give the public utility prompt

notarized written notice of the sale, together with a copy of the deed specifying the name and address of the landowner's successor in interest. If the public utility receives the notice less than ninety (90) days before the date of an annual payment, the public utility may make this annual payment to the landowner but must make all successive payments to the landowner's successors and assigns.
(j) If a landowner sells less than the landowner's entire interest in the servient estate, the public utility may continue to make the annual payments to the landowner.
(k) A public utility shall make annual payments to the landowner only for the time the servient estate continues to be zoned or used for agricultural purposes. If the servient estate is no longer zoned or used for agricultural purposes, the public utility shall pay to the landowner the difference between the lump sum and the total of all annual payments previously paid by the public utility. Upon the landowner's receipt of this payment, the public utility's payment obligations cease.
(l) This section is binding upon the heirs, successors, and assigns of the landowner and the public utility.
(m) Every offer of a public utility under IC 32-24-1-5 and IC 32-24-1-12 must include the following statement in at least ten (10) point boldface type capital letters:
"IF THIS OFFER IS OVER FIVE THOUSAND DOLLARS ($5,000), YOU MAY ELECT UNDER IC 32-24-4-4 TO ACCEPT PAYMENT IN A LUMP SUM PAYMENT OR IN ANNUAL PAYMENTS FOR A PERIOD NOT TO EXCEED TWENTY (20) YEARS WITH INTEREST. IF YOU ELECT ANNUAL PAYMENTS, THEN POSSESSION WILL BE REQUIRED THIRTY (30) DAYS AFTER YOU HAVE RECEIVED YOUR FIRST ANNUAL PAYMENT.".
(n) Every offer of a public utility under IC 32-24-1-5 and IC 32-24-1-12 must also include a form to be used by the landowner to accept the offer that substantially contains the following:

ACCEPTANCE OF OFFER

NOTARY'S CERTIFICATE



CHAPTER 4.5. PROCEDURES FOR TRANSFERRING OWNERSHIP OR CONTROL OF REAL PROPERTY BETWEEN PRIVATE PERSONS

IC 32-24-4.5-2
"Condemnor"
Sec. 2. As used in this chapter, "condemnor" means a person authorized to exercise the power of eminent domain.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-3
"Parcel of real property"
Sec. 3. As used in this chapter, "parcel of real property" means real property that:
(1) is under common ownership; and
(2) a condemnor is seeking to acquire.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-4
"Private person"
Sec. 4. As used in this chapter, "private person" means a person

other than a public agency.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-5
"Public agency"
Sec. 5. (a) As used in this chapter, "public agency" means:
(1) a state agency (as defined in IC 4-13-1-1);
(2) a unit (as defined in IC 36-1-2-23);
(3) a body corporate and politic created by state statute;
(4) a school corporation (as defined in IC 20-26-2-4); or
(5) another governmental unit or district with eminent domain powers.
(b) The term does not include a state educational institution.
As added by P.L.163-2006, SEC.17. Amended by P.L.2-2007, SEC.365.

IC 32-24-4.5-6
"Relocation costs"
Sec. 6. As used in this chapter, "relocation costs" means relocation expenses payable in accordance with the federal Uniform Relocation Assistance Act (42 U.S.C. 4601 through 42 U.S.C. 4655).
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-7
Acquisition of property; conditions
Sec. 7. A condemnor may acquire a parcel of real property by the exercise of eminent domain under this chapter only if all the following conditions are met:
(1) At least one (1) of the following conditions exists on the parcel of real property:
(A) The parcel contains a structure that, because of:
(i) physical condition;
(ii) use; or
(iii) occupancy;
constitutes a public nuisance.
(B) The parcel contains a structure that is unfit for human habitation or use because the structure:
(i) is dilapidated;
(ii) is unsanitary;
(iii) is unsafe;
(iv) is vermin infested; or
(v) does not contain the facilities or equipment required by applicable building codes or housing codes.
(C) The parcel contains a structure that is:
(i) a fire hazard; or
(ii) otherwise dangerous to the safety of persons or property.
(D) The parcel contains a structure that is not fit for its intended use because:
(i) the utilities; (ii) the sewerage;
(iii) the plumbing;
(iv) the heating; or
(v) any other similar services or facilities;
have been disconnected, destroyed, removed, or rendered ineffective.
(E) The parcel:
(i) is located in a substantially developed neighborhood;
(ii) is vacant or unimproved; and
(iii) because of neglect or lack of maintenance, has become a place for the accumulation of trash, garbage, or other debris or become infested by rodents or other vermin, and the neglect or lack of maintenance has not been corrected by the owner of the parcel within a reasonable time after the owner receives notice of the accumulation or infestation.
(F) The parcel and any improvements on the parcel are the subject of tax delinquencies that exceed the assessed value of the parcel and its improvements.
(G) The parcel poses a threat to public health or safety because the parcel contains environmental contamination.
(H) The parcel has been abandoned.
(2) The acquisition of the parcel of real property through the exercise of eminent domain is expected to accomplish more than only increasing the property tax base of a government entity.
(3) If the owner files a request for mediation at the time the owner files an objection or exception to an eminent domain proceeding, the mediation occurs as follows:
(A) The court shall appoint a mediator not later than ten (10) days after the request for mediation is filed.
(B) The condemnor shall engage in good faith mediation with the owner, including the consideration of a reasonable alternative to the exercise of eminent domain.
(C) The mediation must be concluded not later than ninety (90) days after the appointment of the mediator.
(D) The condemnor shall pay the costs of the mediator.
A determination concerning whether a condition described in this section has been met is subject to judicial review in an eminent domain proceeding concerning the parcel of real property. If a court determines that an eminent domain proceeding brought under this chapter is unauthorized because the condemnor did not meet the conditions described in this section, the court shall order the condemnor to reimburse the owner for the owner's reasonable attorney's fees that the court finds were necessary to defend the action.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-8
Compensation for owners of acquired property Sec. 8. Notwithstanding IC 32-24-1, a condemnor that acquires a parcel of real property through the exercise of eminent domain under this chapter shall compensate the owner of the parcel as follows:
(1) For agricultural land:
(A) either:
(i) payment to the owner equal to one hundred twenty-five percent (125%) of the fair market value of the parcel as determined under IC 32-24-1; or
(ii) upon the request of the owner and if the owner and condemnor both agree, transfer to the owner of an ownership interest in agricultural land that is equal in acreage to the parcel acquired through the exercise of eminent domain;
(B) payment of any other damages determined under IC 32-24-1 and any loss incurred in a trade or business that is attributable to the exercise of eminent domain; and
(C) payment of the owner's relocation costs, if any.
(2) For a parcel of real property occupied by the owner as a residence:
(A) payment to the owner equal to one hundred fifty percent (150%) of the fair market value of the parcel as determined under IC 32-24-1;
(B) payment of any other damages determined under IC 32-24-1 and any loss incurred in a trade or business that is attributable to the exercise of eminent domain; and
(C) payment of the owner's relocation costs, if any.
(3) For a parcel of real property not described in subdivision (1) or (2):
(A) payment to the owner equal to one hundred percent (100%) of the fair market value of the parcel as determined under IC 32-24-1;
(B) payment of any other damages determined under IC 32-24-1 and any loss incurred in a trade or business that is attributable to the exercise of eminent domain; and
(C) payment of the owner's relocation costs, if any.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-9
Offer of settlement
Sec. 9. (a) Not later than forty-five (45) days before a trial involving the issue of compensation, the condemnor shall, and an owner may, file and serve on the other party an offer of settlement. Not more than five (5) days after the date the offer of settlement is served, the party served may respond by filing and serving upon the other party an acceptance or a counter offer of settlement. The offer must state that it is made under this section and specify the amount, exclusive of interest and costs, that the party serving the offer is willing to accept as just compensation and damages for the property sought to be acquired. The offer or counter offer supersedes any other offer previously made under this chapter by the party. (b) An offer of settlement is considered rejected unless an acceptance in writing is filed and served on the party making the offer before the trial on the issue of the amount of damages begins.
(c) If the offer is rejected, it may not be referred to for any purpose at the trial but may be considered solely for the purpose of awarding costs and litigation expenses under section 10 of this chapter.
(d) This section does not limit or restrict the right of an owner to payment of any amounts authorized by law in addition to damages for the property taken from the owner.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-10
Costs of proceedings
Sec. 10. (a) Except as provided in subsection (b), the condemnor shall pay the costs of the proceedings.
(b) If there is a trial, the additional costs caused by the trial shall be paid as ordered by the court. However, if there is a trial and the amount of damages awarded to the owner by the judgment, exclusive of interest and costs, is greater than the amount specified in the last offer of settlement made by the condemnor under section 9 of this chapter, the court shall require the condemnor to pay the owner's litigation expenses, including reasonable attorney's fees, in an amount that does not exceed twenty-five percent (25%) of the cost of the acquisition.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-11
Acquisition of property in certain project areas
Sec. 11. (a) This section applies to a parcel of real property located in a project area:
(1) that is located in only one (1) county;
(2) that is at least ten (10) acres in size; and
(3) in which a condemnor or its agents has acquired clear title to at least ninety percent (90%) of the parcels in the project area.
(b) As used in this section, "project area" means an area designated by a condemnor and the legislative body for the condemnor for economic development.
(c) Notwithstanding sections 7 and 8 of this chapter, a condemnor may acquire a parcel of real property by the exercise of eminent domain under this section only if all of the following conditions are met:
(1) The parcel of real property is not occupied by the owner of the parcel as a residence.
(2) The legislative body for the condemnor adopts a resolution by a two-thirds (2/3) vote that authorizes the condemnor to exercise eminent domain over a particular parcel of real property.
(d) A condemnor that acquires a parcel of real property through

the exercise of eminent domain under this section shall compensate the owner of the parcel as follows:
(1) Payment to the owner equal to one hundred twenty five percent (125%) of the fair market value of the parcel as determined under IC 32-24-1.
(2) Payment of any other damages as determined under IC 32-24-1 and any loss incurred in a trade or business that is attributable to the exercise of eminent domain.
(3) Payment of the owner's relocation costs, if any.
(e) The condemnor may not acquire a parcel of real property through the exercise of eminent domain under this section if the owner of the parcel demonstrates by clear and convincing evidence that:
(1) the location of the parcel is essential to the viability of the owner's commercial activity; and
(2) the payment of damages and relocation costs cannot adequately compensate the owner of the parcel.
(f) The court shall award the payment of reasonable attorney's fees to the owner of a parcel in accordance with this chapter.
As added by P.L.163-2006, SEC.17.



CHAPTER 5. EMINENT DOMAIN FOR GAS STORAGE

IC 32-24-5-2
Persons entitled to exercise eminent domain; conditions precedent
Sec. 2. (a) A person, firm, limited liability company, municipal corporation, or other corporation authorized to do business in Indiana and engaged in the business of transporting or distributing gas by means of pipelines into, within, or through Indiana for ultimate public use may condemn:
(1) land subsurface strata or formations;
(2) other necessary land rights;
(3) land improvements and fixtures, in or on land, except buildings of any nature; and
(4) the use and occupation of land subsurface strata or formations;
for constructing, maintaining, drilling, utilizing, and operating an underground gas storage reservoir.
(b) The following rights in land may be condemned for use in connection with the underground storage of gas:
(1) To drill and operate wells in and on land.
(2) To install and operate pipelines.
(3) To install and operate equipment, machinery, fixtures, and communication facilities.
(4) To create ingress and egress to explore and examine subsurface strata or underground formations.
(5) To create ingress and egress to construct, alter, repair, maintain, and operate an underground storage reservoir.
(6) To exclusively use any subsurface strata condemned.
(7) To remove and reinstall pipe and other equipment used in connection with rights condemned under subdivisions (1) through (6).
(c) Acquisition of subsurface rights in land for gas storage purposes by condemnation under this section must be without prejudice to any subsequent proceedings that may be necessary under this section to acquire additional subsurface rights in the same land for use in connection with the underground storage. Surface rights in land necessary for the accomplishment of the purposes set forth in this section may be condemned.
(d) Except with respect to a proceeding under this chapter to: (1) acquire the right to explore and examine a subsurface stratum or formation in land; and
(2) create the right of ingress and egress for operations connected to the acquisition;
and subject to subsection (e), as a condition precedent to the exercise of the right to condemn any underground stratum, formation, or interest reasonably expected to be used or useful for underground gas storage, a condemnor first must have acquired by purchase, option, lease, or other method not involving condemnation, the right, or right upon the exercise of an option, if any, to store gas in at least sixty per cent (60%) of the stratum or formation. This must be computed in relation to the total surface acreage overlying the entire stratum or formation considered useful for the purpose.
(e) A tract under which the stratum or formation sought to be condemned is owned by two (2) or more persons, firms, limited liability companies, or corporations must be credited to the condemnor as acquired by it for the purpose of computing the percentage of acreage acquired by the condemnor in complying with the requirement of subsection (d) if the condemnor acquires from the owner or owners of an undivided three-fourths (3/4) part or interest or more of the underground stratum or formation, by purchase, option, lease, or other method not involving condemnation, the right, or right upon the exercise of an option, if any, to store gas in the stratum or formation. It is not necessary for the condemnor to have acquired any interest in the property in which the condemnee has an interest before instituting a proceeding under this chapter.
As added by P.L.2-2002, SEC.9.

IC 32-24-5-3
Oil and gas leases; drilling into gas storage stratum
Sec. 3. (a) The rights acquired by condemnation must be without prejudice to the rights and interests of the owners or their lessees to:
(1) execute oil and gas leases;
(2) drill or bore to any other strata or formation not condemned; and
(3) produce oil and gas discovered.
However, any drilling and all operations in connection with the drilling must be performed in a manner that protects the strata or formations condemned against the loss of gas and against contamination of the reservoir by water, oil, or other substance that will affect the use of the condemned strata or formations for gas storage purposes.
(b) If the owners of mineral rights or the owners' lessees drill into land in which gas storage rights have been condemned under this chapter, the owners of mineral rights or their lessees shall give notice to the owner of the gas storage stratum, formation, or horizon at least thirty (30) days before commencing the drilling. The notice must specify the location and nature of the operations, including the depth to be drilled. The notice must be given by United States registered or certified mail, return receipt requested, and addressed to the usual

business address of the owner or owners of the gas storage stratum or formation condemned under this chapter.
(c) It is the duty of the owner of a gas storage stratum or formation to designate all necessary procedures for protecting the gas storage area. The actual costs incurred over and above customary and usual drilling and other costs that would have been incurred without compliance with the requirements shall be borne by the owner of the gas storage stratum or formation. An owner or lessee of mineral interests other than gas storage rights is not responsible for an act done under such a requirement or the consequences of this act.
As added by P.L.2-2002, SEC.9.

IC 32-24-5-4
Rights appropriated and condemned; compensation paid
Sec. 4. Only the rights in land necessary for use in connection with underground storage of gas and those subsurface strata adaptable for underground storage of gas may be appropriated and condemned under this chapter. Rights in the subsurface of land constituting a part of a geological structure are deemed necessary to the operation of an underground storage reservoir in the structure. In determining the compensation to be paid to the owner of an oil producing stratum, or interest in the stratum, condemned under this chapter, proof may be offered and consideration must be given to potential recovery, if any, of oil from a stratum by secondary or other subsequent recovery processes in addition to potential recovery by a primary process.
As added by P.L.2-2002, SEC.9.

IC 32-24-5-5
Authority to appropriate and condemn
Sec. 5. The appropriation and condemnation of subsurface strata or formations in land rights in and easements in land and subsurface strata or formations authorized by this chapter must be made under IC 32-24-1.
As added by P.L.2-2002, SEC.9.



CHAPTER 6. EXCEPTIONS TO EMINENT DOMAIN ASSESSMENTS

IC 32-24-6-2
Appraisers' report; notice of filing; period of exceptions
Sec. 2. In the exercise of the power of eminent domain, notice of filing of the appraisers' report shall be given by the clerk of the court to all known parties to the action by certified mail. Any period of exceptions after which the parties are barred from disputing the appraisal and condemnation shall run from the date of mailing.
As added by P.L.2-2002, SEC.9.



CHAPTER 7. PROCEDURE FOR LIBRARIES

IC 32-24-7-2
Adoption of resolution by certain legislative bodies
Sec. 2. A library board may exercise eminent domain only if one (1) of the following legislative bodies adopts a resolution specifically authorizing the library board to exercise eminent domain over a particular parcel of land for a specific purpose:
(1) If the library district is located entirely within the corporate boundaries of a municipality, the legislative body of the municipality.
(2) If the library district:
(A) is not described by subdivision (1); and
(B) is located entirely within the boundaries of a township;
the legislative body of the township.
(3) If the library district is not described by subdivision (1) or (2), the legislative body of each county in which the library district is located.
As added by P.L.163-2006, SEC.18.

IC 32-24-7-3
Contents of resolution
Sec. 3. The resolution described in section 2 of this chapter must specifically describe:
(1) the parcel of land that the library board seeks to acquire by exercising eminent domain;
(2) the purpose for which the parcel of land is to be acquired; and
(3) why the exercise of eminent domain is necessary to accomplish the library board's purpose.
As added by P.L.163-2006, SEC.18.






ARTICLE 25. CONDOMINIUMS

CHAPTER 1. APPLICATION OF LAW

IC 32-25-1-2
Persons subject to law
Sec. 2. (a) The following are subject to this article and to declarations and bylaws of associations of co-owners adopted under this article:
(1) Condominium unit owners.
(2) Tenants of condominium unit owners.
(3) Employees of condominium unit owners.
(4) Employees of tenants of condominium owners.
(5) Any other persons that in any manner use property or any part of property submitted to this article.
(b) All agreements, decisions, and determinations lawfully made by an association of co-owners in accordance with the voting percentages established in:
(1) this article;
(2) the declaration; or
(3) the bylaws;
are binding on all condominium unit owners.
As added by P.L.2-2002, SEC.10. Amended by P.L.2-2005, SEC.83.



CHAPTER 2. DEFINITIONS

IC 32-25-2-2
"Association of co-owners"
Sec. 2. "Association of co-owners" means all the co-owners acting as an entity in accordance with the:
(1) articles;
(2) bylaws; and
(3) declaration.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-3
"Building"
Sec. 3. "Building" means a structure containing:
(1) at least two (2) condominium units; or
(2) at least two (2) structures containing at least one (1) condominium unit.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-4
"Common areas and facilities"
Sec. 4. "Common areas and facilities", unless otherwise provided in the declaration or lawful amendments to the declaration, means:
(1) the land on which the building is located;
(2) the building:
(A) foundations;
(B) columns;
(C) girders;
(D) beams;
(E) supports;
(F) main walls;
(G) roofs;
(H) halls;
(I) corridors;
(J) lobbies;
(K) stairs;
(L) stairways;
(M) fire escapes;
(N) entrances; and
(O) exits;
(3) the:
(A) basements;
(B) yards; (C) gardens;
(D) parking areas;
(E) storage spaces;
(F) swimming pools; and
(G) other recreational facilities;
(4) the premises for the lodging of:
(A) janitors; or
(B) persons in charge of the property;
(5) installations of central services, such as:
(A) power;
(B) light;
(C) gas;
(D) hot and cold water;
(E) heating;
(F) refrigeration;
(G) air conditioning; and
(H) incinerating;
(6) the:
(A) elevators;
(B) tanks;
(C) pumps;
(D) motors;
(E) fans;
(F) compressors;
(G) ducts;
(H) apparatus; and
(I) installations;
existing for common use;
(7) community and commercial facilities provided for in the declaration; and
(8) all other parts of the property:
(A) necessary or convenient to its:
(i) existence;
(ii) maintenance; and
(iii) safety; or
(B) normally in common use.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-5
"Common expenses"
Sec. 5. "Common expenses" means:
(1) all sums lawfully assessed against the co-owners by the association of co-owners;
(2) expenses of:
(A) administration;
(B) maintenance;
(C) repair; or
(D) replacement;
of the common areas and facilities;
(3) expenses agreed upon as common expenses by the

association of co-owners; and
(4) expenses declared common expenses by:
(A) this article;
(B) the declaration; or
(C) the bylaws.
As added by P.L.2-2002, SEC.10. Amended by P.L.2-2005, SEC.84.

IC 32-25-2-6
"Common profits"
Sec. 6. "Common profits" means the balance remaining, after the deduction of the common expenses, of all:
(1) income;
(2) rents;
(3) profits; and
(4) revenues;
from the common areas and facilities.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-7
"Condominium"
Sec. 7. "Condominium" means real estate:
(1) lawfully subjected to this article by the recordation of condominium instruments; and
(2) with respect to which the undivided interests in the common areas and facilities are vested in the condominium unit owners.
As added by P.L.2-2002, SEC.10. Amended by P.L.2-2005, SEC.85.

IC 32-25-2-8
"Condominium instruments"
Sec. 8. "Condominium instruments" means:
(1) the:
(A) declaration;
(B) bylaws;
(C) plats; and
(D) floor plans;
of the condominium; and
(2) any exhibits or schedules to the items listed in subdivision (1).
As added by P.L.2-2002, SEC.10.

IC 32-25-2-9
"Condominium unit"
Sec. 9. "Condominium unit" means:
(1) an enclosed space:
(A) that consists of one (1) or more rooms occupying all or part of a floor or floors in a structure of one (1) or more floors or stories, regardless of whether the enclosed space is designed:
(i) as a residence;
(ii) as an office; (iii) for the operation of any industry or business; or
(iv) for any other type of independent use; and
(B) that has:
(i) a direct exit to a public street or highway; or
(ii) an exit to a thoroughfare or to a given common space leading to a thoroughfare; and
(2) the undivided interest in the common elements appertaining to an enclosed space referred to in subdivision (1).
As added by P.L.2-2002, SEC.10.

IC 32-25-2-10
"Contractable condominium"
Sec. 10. "Contractable condominium" means a condominium from which one (1) or more portions of the condominium real estate may be withdrawn.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-11
"Co-owner"
Sec. 11. "Co-owner" means a person who owns:
(1) a condominium unit in fee simple; and
(2) an undivided interest in the common areas and facilities;
in the percentage established in the declaration.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-12
"Declarant"
Sec. 12. "Declarant" means any person who:
(1) executes or proposes to execute a declaration; or
(2) executes an amendment to a declaration to expand an expandable condominium.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-13
"Declaration"
Sec. 13. "Declaration" means the instrument by which the property is submitted to this article. The term refers to a declaration as it may be lawfully amended from time to time.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-14
"Expandable condominium"
Sec. 14. "Expandable condominium" means a condominium to which real estate may be added.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-15
"Limited common areas and facilities"
Sec. 15. "Limited common areas and facilities" means the common areas and facilities designated in the declaration as reserved

for use of:
(1) a certain condominium unit; or
(2) certain condominium units;
to the exclusion of the other condominium units.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-16
"Majority" or "majority of co-owners"
Sec. 16. "Majority" or "majority of co-owners" means the co-owners with at least fifty-one percent (51%) of the votes, in accordance with the percentages assigned in the declaration to the condominium units for voting purposes.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-17
"Person"
Sec. 17. "Person" means:
(1) an individual;
(2) a firm;
(3) a corporation;
(4) a partnership;
(5) an association;
(6) a trust;
(7) any other legal entity; or
(8) any combination of the entities listed in subdivisions (1) through (7).
As added by P.L.2-2002, SEC.10.

IC 32-25-2-18
"Property"
Sec. 18. "Property" means:
(1) the land;
(2) the building;
(3) all improvements and structures on the land or the building; and
(4) all:
(A) easements;
(B) rights; and
(C) appurtenances;
pertaining to the land or the building.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-19
"To record"
Sec. 19. "To record" means to record in accordance with the laws of the state.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-20
"Unit number" Sec. 20. "Unit number" means the:
(1) number;
(2) letter; or
(3) combination of numbers and letters;
designating the condominium unit in the declaration.
As added by P.L.2-2002, SEC.10.



CHAPTER 3. CLASSIFICATION OF PROPERTY



CHAPTER 4. OWNERSHIP INTEREST IN CONDOMINIUMS

IC 32-25-4-2
Multiple ownership of condominiums
Sec. 2. A condominium unit may be held and owned by two (2) or more persons:
(1) as joint tenants;
(2) as tenants in common;
(3) as tenants by the entirety; or
(4) in any other real property tenancy relationship recognized under the law of the state.
As added by P.L.2-2002, SEC.10.

IC 32-25-4-3
Common areas and facilities; undivided interest; repairs
Sec. 3. (a) Each condominium unit owner is entitled to an undivided interest in the common areas and facilities as designated in the declaration. Except as provided in subsection (b), the undivided interest must be expressed as a percentage interest based on:
(1) the size of the unit in relation to the size of all units in the condominium;
(2) the value of each condominium unit in relation to the value of all condominium units in the condominium; or
(3) the assignment of an equal percentage undivided interest to

each condominium unit.
An undivided interest allocated to each condominium unit in accordance with this subsection must be indicated in a schedule of undivided interests in the declaration. However, if the declaration does not specify the method of allocating the percentage undivided interests, an equal percentage undivided interest applies to each condominium unit. The total undivided interests allocated in accordance with subdivision (1) or (2) must equal one hundred percent (100%).
(b) With respect to an expandable condominium, the declaration may allocate undivided interests in the common area on the basis of value if:
(1) the declaration prohibits the creation of any condominium units not substantially identical to the condominium units depicted on the recorded plans of the declaration; or
(2) the declaration:
(A) prohibits the creation of any condominium units not described in the initial declaration; and
(B) contains a statement on the value to be assigned to each condominium unit created after the date of the declaration.
(c) Interests in the common areas may not be allocated to any condominium units to be created within any additional land until the plats and plans and supplemental declaration depicting the condominium units to be created are recorded. Simultaneously with the recording of the plats and plans for the condominium units to be created, the declarant must execute and record an amendment to the initial declaration reallocating undivided interests in the common areas so that the future condominium units depicted on the plats and plans will be allocated undivided interests in the common areas on the same basis as the condominium units depicted in the prior recorded plats and plans.
(d) Except as provided in section 3.5 of this chapter and in IC 32-25-8-3, the undivided interest of the owner of the condominium unit in the common areas and facilities, as expressed in the declaration, is permanent and may not be altered without the consent of the co-owners. A consent to alteration must be stated in an amended declaration, and the amended declaration must be recorded. The undivided interest may not be transferred, encumbered, disposed of, or separated from the condominium unit to which it appertains, and any purported transfer, encumbrance, or other disposition is void. The undivided interest is considered to be conveyed or encumbered with the condominium unit to which it appertains even though the undivided interest is not expressly mentioned or described in the conveyance or other instrument.
(e) The common areas and facilities shall remain undivided. A condominium unit owner or any other person may bring an action for partition or division of any part of the common areas and facilities if the property has been removed from this chapter as provided in IC 32-25-8-12 and IC 32-25-8-16. Any covenant to the contrary is void. (f) Each condominium unit owner:
(1) may use the common areas and facilities in accordance with the purpose for which the common areas and facilities were intended; and
(2) may not, in the owner's use of the common areas and facilities, hinder or encroach upon the lawful rights of the other co-owners.
(g) The:
(1) necessary work of:
(A) maintenance;
(B) repair; and
(C) replacement;
of the common areas and facilities; and
(2) making of any additions or improvements to the common areas and facilities;
may be carried out only as provided in this chapter and in the bylaws.
(h) The association of condominium unit owners has the irrevocable right, to be exercised by the manager or board of directors, to have access to each condominium unit from time to time during reasonable hours as is necessary for:
(1) the maintenance, repair, or replacement of any of the common areas and facilities:
(A) in the condominium unit; or
(B) accessible from the condominium unit; or
(2) making emergency repairs in the condominium unit necessary to prevent damage to:
(A) the common areas and facilities; or
(B) another condominium unit.
As added by P.L.2-2002, SEC.10. Amended by P.L.1-2003, SEC.84; P.L.181-2007, SEC.1.

IC 32-25-4-3.5
Conveyance or encumberance of common areas and facilities
Sec. 3.5. (a) This section applies only to a condominium located on the shore of a lake located in a township with a population of more than three thousand (3,000) but less than three thousand one hundred (3,100) located in a county having a population of more than forty-seven thousand (47,000) but less than forty-seven thousand five hundred (47,500).
(b) Except as otherwise provided in a statement described in:
(1) IC 32-25-7-1(a)(10) and included in:
(A) the declaration; or
(B) an amendment to the declaration, if the amendment is approved by at least ninety-five percent (95%) of co-owners; or
(2) IC 32-25-8-2(12) and included in:
(A) the bylaws; or
(B) an amendment to the bylaws, if the amendment is approved by the percentage of votes set forth in the bylaws under IC 32-25-8-2(11); part or all of the common areas and facilities of a condominium may be conveyed or subjected to a security interest by the association of co-owners if at least ninety-five percent (95%) of the co-owners, including at least ninety-five percent (95%) of the co-owners of condominium units not owned by the declarant, agree to the action. However, if the common areas and facilities proposed to be conveyed or encumbered under this section include any limited common areas and facilities, all the owners of the limited common areas and facilities to be conveyed or encumbered must agree to the conveyance or encumbrance.
(c) An agreement to convey or encumber common areas and facilities under this section must be evidenced by an agreement:
(1) executed in the same manner as a deed or any other instrument recognized by the state for the conveyance or transfer of interests in title; and
(2) signed by:
(A) at least ninety-five percent (95%) of the co-owners, as required by this section; or
(B) another percentage of the co-owners specified in a statement described in subsection (b)(1) or (b)(2).
An agreement under this subsection is effective upon being recorded.
(d) Proceeds from the conveyance or encumbrance of common areas and facilities under this section shall be distributed to co-owners as common profits under IC 32-25-8-6. However, if the common areas and facilities conveyed or encumbered under this section include limited common areas and facilities, proceeds from the conveyance or encumbrance of the limited common areas and facilities shall be distributed to the owners of the limited common areas and facilities according to the percentage of the owners' undivided interest in the limited common areas and facilities.
(e) A conveyance or encumbrance of common areas and facilities not made in accordance with:
(1) this section; or
(2) a statement described in subsection (b)(1) or (b)(2);
is void.
As added by P.L.181-2007, SEC.2. Amended by P.L.119-2012, SEC.161.

IC 32-25-4-4
Contributions for expenses
Sec. 4. (a) Except as provided in subsection (d) or (e), the co-owners are bound to contribute pro rata, in the percentages computed under section 3 of this chapter, toward:
(1) the expenses of administration and of maintenance and repair of the general common areas and facilities and, in the proper case, of the limited common areas and facilities of the building; and
(2) any other expense lawfully agreed upon.
(b) A co-owner may not exempt the co-owner from contributing toward the expenses referred to in subsection (a) by: (1) waiver of the use or enjoyment of the common areas and facilities; or
(2) abandonment of the condominium unit belonging to the co-owner.
(c) All sums assessed by the association of co-owners shall be established by using generally accepted accounting principles applied on a consistent basis and shall include the establishment and maintenance of a replacement reserve fund. The replacement reserve fund may be used for capital expenditures and replacement and repair of the common areas and facilities and may not be used for usual and ordinary repair expenses of the common areas and facilities. The fund shall be:
(1) maintained in a separate interest bearing account with a bank or savings association authorized to conduct business in the county in which the condominium is established; or
(2) invested in the same manner and in the same types of investments in which the funds of a political subdivision may be invested:
(A) under IC 5-13-9; or
(B) as otherwise provided by law.
Assessments collected for contributions to the fund are not subject to adjusted gross income tax.
(d) If permitted by the declaration, the declarant or a developer (or a successor in interest of either) that is a co-owner of unoccupied condominium units offered for the first time for sale is excused from contributing toward the expenses referred to in subsection (a) for those units for a period that:
(1) is stated in the declaration;
(2) begins on the day that the declaration is recorded; and
(3) terminates no later than the first day of the twenty-fourth calendar month following the month in which the closing of the sale of the first condominium unit occurs.
However, if the expenses referred to in subsection (a) incurred by the declarant, developer, or successor during the period referred to in this subsection exceed the amount assessed against the other co-owners, the declarant, developer, or successor shall pay the amount by which the expenses incurred by the declarant, developer, or successor exceed the expenses assessed against the other co-owners.
(e) If the declaration does not contain the provisions referred to in subsection (d), the declarant or a developer (or a successor in interest of either) that is a co-owner of unoccupied condominium units offered for the first time for sale is excused from contributing toward the expenses referred to in subsection (a) for those units for a stated period if the declarant, developer, or successor:
(1) has guaranteed to each purchaser in the purchase contract, the declaration, or the prospectus, or by an agreement with a majority of the other co-owners that the assessment for those expenses will not increase over a stated amount during the stated period; and (2) has obligated itself to pay the amount by which those expenses incurred during the stated period exceed the assessments at the guaranteed level under subdivision (1) receivable during the stated period from the other co-owners.
As added by P.L.2-2002, SEC.10. Amended by P.L.192-2002(ss), SEC.172.



CHAPTER 5. CONVEYANCE PROCEDURES

IC 32-25-5-2
Unpaid assessments; grantee and grantor jointly and severally liable
Sec. 2. (a) Except as provided in subsection (b), in a voluntary conveyance, the grantee of a condominium unit is jointly and severally liable with the grantor for all unpaid assessments against the grantor for the grantor's share of the common expenses incurred before the grant or conveyance, without prejudice to the grantee's right to recover from the grantor the amounts of common expenses paid by the grantee.
(b) The grantee:
(1) is entitled to a statement from the manager or board of directors setting forth the amount of the unpaid assessments against the grantor; and
(2) is not liable for, nor shall the condominium unit conveyed be subject to a lien for, any unpaid assessments against the grantor in excess of the amount set forth in the statement.
As added by P.L.2-2002, SEC.10.



CHAPTER 6. LIENS AND ENCUMBRANCES

IC 32-25-6-3
Unpaid assessments; lien
Sec. 3. (a) All sums assessed by the association of co-owners but unpaid for the share of the common expenses chargeable to any condominium unit constitute a lien on the unit effective at the time of assessment. The lien has priority over all other liens except:
(1) tax liens on the condominium unit in favor of any:
(A) assessing unit; or
(B) special district; and
(2) all sums unpaid on a first mortgage of record.
(b) A lien under subsection (a) may be filed and foreclosed by suit by the manager or board of directors, acting on behalf of the association of co-owners, under laws of Indiana governing mechanics' and materialmen's liens. In any foreclosure under this subsection:
(1) the condominium unit owner shall pay a reasonable rental for the unit, if payment of the rental is provided in the bylaws; and
(2) the plaintiff in the foreclosure is entitled to the appointment of a receiver to collect the rental.
(c) The manager or board of directors, acting on behalf of the association of co-owners, may, unless prohibited by the declaration:
(1) bid on the condominium unit at foreclosure sale; and
(2) acquire, hold, lease, mortgage, and convey the condominium unit.
(d) Suit to recover a money judgment for unpaid common expenses is maintainable without foreclosing or having the lien securing the expenses.
(e) If the mortgagee of a first mortgage of record or other purchaser of a condominium unit obtains title to the unit as a result of foreclosure of the first mortgage, the acquirer of title, or the acquirer's successors and assigns, is not liable for the share of the common expenses or assessments by the association of co-owners chargeable to the unit that became due before the acquisition of title to the unit by the acquirer. The unpaid share of common expenses or assessments is considered to be common expenses collectible from

all of the co-owners, including the acquirer or the acquirer's successors and assigns.
As added by P.L.2-2002, SEC.10.



CHAPTER 7. DECLARATION

declaration does not include a statement under this subdivision, IC 32-25-4-3.5 applies.
(b) A true copy of the bylaws shall be annexed to and made a part of the declaration.
(c) The record of the declaration shall contain a reference to the:
(1) book;
(2) page; and
(3) date of record;
of the floor plans of the building affected by the declaration.
As added by P.L.2-2002, SEC.10. Amended by P.L.181-2007, SEC.3; P.L.119-2012, SEC.162.

IC 32-25-7-2
Expandable condominiums; contents of declaration
Sec. 2. (a) If a condominium is an expandable condominium, the declaration shall contain, in addition to the matters specified in section 1 of this chapter:
(1) a general plan of development showing:
(A) the property subject to the condominium;
(B) areas into which expansion may be made; and
(C) the maximum number of condominium units in additional phases that may be added;
(2) a schedule or formula for determining the percentage of undivided interests in the common areas and facilities that will appertain to each condominium unit as each additional phase is added; and
(3) a time limit, not exceeding ten (10) years, within which the phase or phases may be added to the condominium.
(b) If additional phases are not developed within five (5) years after the recordation of the declaration, the development of additional phases is not considered to be part of:
(1) a common scheme; and
(2) development of the entire condominium.
As added by P.L.2-2002, SEC.10.

IC 32-25-7-3
Contractable condominiums; contents of declaration
Sec. 3. If a condominium is a contractable condominium, the declaration shall contain, in addition to matters specified in section 1 of this chapter:
(1) an explicit reservation of an option to contract the condominium;
(2) a statement of any limitations on the option to contract the condominium;
(3) a date, not later than ten (10) years after the recording of the declaration, upon which the option to contract the condominium will expire;
(4) a statement of any circumstances that will terminate the option to contract the condominium before the expiration date referred to in subdivision (3); (5) a legally sufficient description of all withdrawable land;
(6) a statement as to whether portions of the withdrawable land may be withdrawn from the condominium at different times; and
(7) a statement of any limitations:
(A) fixing the boundaries of portions of the withdrawable land; or
(B) regulating the order in which the portions may be withdrawn.
As added by P.L.2-2002, SEC.10.

IC 32-25-7-4
Floor plans
Sec. 4. (a) Simultaneously with the recording of the declaration, a set of floor plans of the condominium or building shall be filed in the office of the county recorder. The set of floor plans must include the following:
(1) The relation of the condominium or building to lot lines.
(2) The:
(A) layout;
(B) elevation;
(C) location;
(D) unit numbers; and
(E) dimensions;
of the condominium units.
(3) The name of the condominium or building, or that it has no name.
(4) The verified statement of a registered architect or licensed professional engineer certifying that the set of floor plans is an accurate copy of portions of the plans of the building as filed with and approved by the municipal or other governmental subdivision having jurisdiction over the issuance of permits for the construction of buildings.
(b) If the set of floor plans referred to in subsection (a) does not include a verified statement by an architect or engineer that the plans fully and accurately depict the layout, location, unit numbers, and dimensions of the condominium units as built, an amendment to the declaration must be recorded before the first conveyance of any condominium unit. The amendment to the declaration must have attached to it a verified statement of a registered architect or licensed professional engineer certifying that the filed set of floor plans or the set of floor plans being filed simultaneously with the amendment fully and accurately depicts the layout, location, unit numbers, and dimensions of the condominium units as built. The set of floor plans shall:
(1) be kept by the recording officer in a separate file for each building;
(2) be indexed in the same manner as a conveyance entitled to be recorded;
(3) be numbered serially in the order of receipt; (4) be designated "condominium unit ownership", with the name of the building, if any; and
(5) contain a reference to the:
(A) book;
(B) page; and
(C) date of recording;
of the amendment to the declaration.
(c) The record of the amendment to the declaration referred to in subsection (b) shall contain a reference to the file number of the set of floor plans of the building affected by the amendment to the declaration.
As added by P.L.2-2002, SEC.10.

IC 32-25-7-5
Designation; conveyance
Sec. 5. (a) Each condominium unit in a building shall be designated, on the set of floor plans referred to in section 4 of this chapter, by letter, number, or other appropriate designation.
(b) Any instrument recognized by the state for the conveyance or transfer of interests in title, which describes the apartment by using the designation referred to in subsection (a) followed by the words "in (name) Condominium as recorded in Book _______, p. __, under the date of ________, _____, of the records of __________ County, Indiana", is considered to contain a good and sufficient description for all purposes.
(c) Any conveyance or transfer of interest in title of a condominium unit is considered also to convey the undivided interests of the owner in the common areas and facilities, both general and limited, appertaining to the condominium unit without specifically or particularly referring to the undivided interests. The:
(1) contents;
(2) form;
(3) method of preparation;
(4) recording of an instrument of conveyance; and
(5) interpretation of an instrument of conveyance;
are governed by the law of Indiana relating to real property.
(d) Each instrument or deed of conveyance also shall include the following:
(1) A statement of the use for which the condominium unit is intended.
(2) A statement of the restrictions on the use of the condominium unit.
(3) The percentage of undivided interest appertaining to the condominium unit in the common areas and facilities.
(4) The amount of any unpaid current or delinquent assessments of common expenses.
(5) Any other details and restrictions that:
(A) the grantor and grantee consider desirable; and
(B) are consistent with the declaration.
(e) Failure to make a statement in the deed as required by

subsection (d)(4) does not:
(1) invalidate the title conveyed by the deed; or
(2) absolve a grantee under the deed from liability for any unpaid current or delinquent assessments of common expenses against a condominium unit on the date of its conveyance.
(f) Upon the request of a:
(1) condominium unit owner;
(2) prospective grantee;
(3) title insurance company; or
(4) mortgagee;
the secretary or other authorized officer of the association of co-owners shall provide, within five (5) days of the request, a statement of the amount of current and delinquent assessments of common expenses against a particular condominium unit.
As added by P.L.2-2002, SEC.10.

IC 32-25-7-6
Presumption of consent to changes; reallocation of interests in common area; liens
Sec. 6. (a) Except as provided in subsection (b), if the declaration for a condominium is in conformity with section 2 of this chapter, it is presumed that any owner of a condominium unit in that condominium has consented to the changes in the percentage of undivided interest in the common areas and facilities appertaining to the owner's unit.
(b) An owner of a condominium unit who entered an agreement to purchase that unit before the recordation of the declaration may not be presumed to have consented to the changes referred to in subsection (a) unless the owner:
(1) was provided a copy of:
(A) the expansion provisions; or
(B) the declaration; and
(2) made a written acknowledgment of the receipt of the provisions before entering the purchase agreement.
(c) The reallocation of percentage of undivided interests in the common areas and facilities vests when the amendment to the declaration incorporating the reallocated percentages is recorded.
(d) When the amendment to the declaration incorporating:
(1) the addition of condominium units;
(2) the expansion of common areas and facilities; or
(3) both addition and expansion as described in subdivisions (1) and (2);
is recorded, all liens, including mortgage liens, are released as to the percentage of undivided interests in the common areas and facilities described in the declaration (before amendment of the declaration) and shall attach to the reallocated percentage of undivided interests in the common areas and facilities described in the amendment to the declaration as though the liens had attached to those percentage interests on the date of the recordation of the mortgage or other document that evidences the creation of the lien. The percentage

interest in the common areas and facilities appertaining to additional condominium units being added by the amendment to the declaration are subject to mortgage liens and other liens upon the recordation of the amendment to the declaration.
As added by P.L.2-2002, SEC.10.



CHAPTER 8. ADMINISTRATION OF CONDOMINIUMS

IC 32-25-8-2
Bylaws; contents
Sec. 2. The bylaws must provide for the following:
(1) With respect to the board of directors:
(A) the election of the board from among the co-owners;
(B) the number of persons constituting the board;
(C) the expiration of the terms of at least one-third (1/3) of the directors annually;
(D) the powers and duties of the board, including whether the board may engage the services of a manager or managing agent;
(E) the compensation, if any, of the directors; and
(F) the method of removal from office of directors.
(2) The method of calling meetings of the co-owners and the percentage, if other than a majority of co-owners, that constitutes a quorum.
(3) The election from among the board of directors of a president, who shall preside over the meetings of:
(A) the board of directors; and
(B) the association of co-owners.
(4) The election of a secretary, who shall keep the minute book in which resolutions shall be recorded.
(5) The election of a treasurer, who shall keep the financial records and books of account.
(6) The maintenance, repair, and replacement of the common areas and facilities and payments for that maintenance, repair, and replacement, including the method of approving payment vouchers.
(7) The manner of collecting from each condominium owner the owner's share of the common expenses.
(8) The designation and removal of personnel necessary for the maintenance, repair, and replacement of the common areas and facilities.
(9) The method of adopting and of amending administrative rules governing the details of the operation and use of the common areas and facilities. (10) The restrictions on and requirements respecting the use and maintenance of the condominium units and the use of the common areas and facilities that are:
(A) not set forth in the declaration; and
(B) designed to prevent unreasonable interference with the use of their respective units and of the common areas and facilities by the several co-owners.
(11) The percentage of votes required to amend the bylaws.
(12) This subdivision applies only to a condominium located on the shore of a lake located in a township with a population of more than three thousand (3,000) but less than three thousand one hundred (3,100) located in a county having a population of more than forty-seven thousand (47,000) but less than forty-seven thousand five hundred (47,500). A statement of the percentage of votes by the condominium unit owners required to convey or encumber part or all of the common areas and facilities. A statement under this subdivision may not allow less than ninety-five percent (95%) of the condominium unit owners, or less than ninety-five percent (95%) of the owners of condominium units not owned by the declarant, to convey or encumber part or all of the common areas and facilities. If the bylaws do not include a statement under this subdivision, IC 32-25-4-3.5 applies.
(13) Other provisions consistent with this article considered necessary for the administration of the property.
As added by P.L.2-2002, SEC.10. Amended by P.L.181-2007, SEC.4; P.L.119-2012, SEC.163.

IC 32-25-8-3
Recording instruments; indexes
Sec. 3. (a) The following shall be recorded:
(1) A declaration.
(2) An amendment to a declaration.
(3) An instrument by which this article may be waived.
(4) An instrument affecting the property or any condominium unit.
(b) A declaration and any amendment to a declaration are valid only if the declaration or amendment is recorded.
(c) All of the laws of the state applicable to the recording of instruments affecting real property apply to the recording of instruments affecting any interest in a condominium unit.
(d) In addition to the records and indexes required to be maintained by the recording officer, the recording officer shall maintain an index or indexes in which:
(1) the record of each declaration contains a reference to the record of each conveyance of a condominium unit affected by the declaration; and
(2) the record of each conveyance of a condominium unit contains a reference to the declaration of the building of which the condominium unit is a part. As added by P.L.2-2002, SEC.10.

IC 32-25-8-4
Sales and management offices; model units
Sec. 4. (a) A declarant may:
(1) maintain:
(A) sales offices;
(B) management offices; and
(C) model condominium units;
in the condominium only if the condominium instruments provide for those items; and
(2) specify the rights of the declarant with regard to the:
(A) number;
(B) size;
(C) location; and
(D) relocation;
of the items referred to in subdivision (1).
(b) If the declarant ceases to be a condominium unit owner:
(1) an item referred to in subsection (a)(1) that is not designated a condominium unit by the condominium instruments becomes part of the common areas and facilities; and
(2) the declarant ceases to have any rights to the item referred to in subdivision (1) unless the item is removed promptly from the condominium real estate under a right reserved in the condominium instruments to make the removal.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-5
Alteration or structural changes; impairing easements or hereditaments
Sec. 5. A condominium unit owner may not make an alteration or structural change that would:
(1) jeopardize the soundness or safety of the property;
(2) reduce the value of the property; or
(3) impair any easement or hereditament;
unless the condominium unit owner has obtained the unanimous consent of all the other co-owners.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-6
Common profits and expenses
Sec. 6. The:
(1) common profits of the property shall be credited to; and
(2) common expenses of the property shall be charged to;
the condominium unit owners according to the percentage of the owners' undivided interests in the common areas and facilities.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-7
Taxes, assessments, and charges Sec. 7. (a) Taxes, assessments, and other charges of:
(1) the state;
(2) any political subdivision;
(3) any special improvement district; or
(4) any other taxing or assessing authority;
shall be assessed against and collected on each condominium unit. Taxes, assessments, and other charges referred to in this subsection may not be assessed and collected on the building or property as a whole.
(b) Each condominium unit shall be carried on the tax books as a separate and distinct entity for the purpose of taxes, assessments, and other charges.
(c) A forfeiture or sale of the building or property as a whole for delinquent taxes, assessments, or charges may not divest or affect the title to a condominium unit if taxes, assessments, and charges on the condominium unit are currently paid.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-8
Records
Sec. 8. (a) The manager or board of directors shall keep detailed, accurate records in chronological order of the receipts and expenditures affecting the common areas and facilities, specifying and itemizing:
(1) the maintenance and repair expenses of the common areas and facilities; and
(2) any other expenses incurred.
(b) The records and the vouchers authorizing the payments shall be available for examination by the co-owners at convenient hours of weekdays.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-9
Insurance; co-owners
Sec. 9. (a) The co-owners, through the association of co-owners, shall purchase:
(1) a master casualty policy, payable as part of the common expenses, affording fire and extended coverage in an amount consonant with the full replacement value of the improvement that in whole or in part comprises the common areas and facilities; and
(2) a master liability policy in an amount:
(A) required by the bylaws;
(B) required by the declaration; or
(C) revised from time to time by a decision of the board of directors of the association.
(b) The policy referred to in subsection (a)(2) shall cover:
(1) the association of co-owners;
(2) the executive organ, if any;
(3) the managing agent, if any; (4) all persons acting, or who may come to act, as agents or employees of any of the entities referred to in subdivisions (1) through (3) with respect to:
(A) the condominium;
(B) all condominium unit owners; and
(C) all other persons entitled to occupy any unit or other portions of the condominium.
(c) Other policies required by the condominium instruments may be obtained by the co-owners through the association, including:
(1) worker's compensation insurance;
(2) liability insurance on motor vehicles owned by the association;
(3) specialized policies covering land or improvements on which the association has or shares ownership or other rights; and
(4) officers' and directors' liability policies.
(d) When any policy of insurance has been obtained by or on behalf of the association of co-owners, the officer required to send notices of meetings of the association of co-owners shall promptly furnish to each co-owner or mortgagee whose interest may be affected written notice of:
(1) the obtainment of the policy; and
(2) any subsequent changes to or termination of the policy.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-10
Insurance; reconstruction of building
Sec. 10. (a) In case of fire or any other casualty or disaster, other than complete destruction of all buildings containing the condominium units:
(1) the improvements shall be reconstructed; and
(2) the insurance proceeds shall be applied to reconstruct the improvements.
(b) In the event of complete destruction of all of the buildings containing condominium units:
(1) the buildings shall not be reconstructed, except as provided in subdivision (2), and the insurance proceeds, if any, shall be divided among the co-owners:
(A) in the percentage by which each owns an undivided interest in the common areas and facilities; or
(B) proportionately according to the fair market value of each condominium unit immediately before the casualty as compared with the fair market value of all other condominium units;
as specified in the bylaws of the condominium; and
(2) the property shall be considered as to be removed from the condominium under section 16 of this chapter, unless by a vote of two-thirds (2/3) of all of the co-owners a decision is made to rebuild the building.
(c) If a decision is made under subsection (b)(2) to rebuild the

building, the insurance proceeds shall be applied, and any excess of construction costs over insurance proceeds shall be contributed as provided in this section in the event of less than total destruction of the buildings.
(d) A determination of total destruction of the buildings containing condominium units shall be made by a vote of two-thirds (2/3) of all co-owners at a special meeting of the association of co-owners called for that purpose.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-11
Insurance; reconstruction of building; insufficient proceeds
Sec. 11. (a) If:
(1) the:
(A) improvements are not insured; or
(B) insurance proceeds are not sufficient to cover the cost of repair or reconstruction; and
(2) the property is not to be removed from the condominium;
the co-owners shall contribute the balance of the cost of repair or reconstruction in the percentage by which a condominium unit owner owns an undivided interest in the common areas and facilities as expressed in the declaration.
(b) The amount of the contribution under subsection (a):
(1) is assessed as part of the common expense; and
(2) constitutes a lien from the time of assessment of the contribution as provided in IC 32-25-6-3.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-12
Determination not to rebuild after casualty or disaster
Sec. 12. The following apply if, under section 10 of this chapter, it is not determined by the co-owners to rebuild after a casualty or disaster has occurred:
(1) The property is considered to be owned in common by the condominium unit owners.
(2) The undivided interest in the property owned in common that appertains to each condominium unit owner is the percentage of undivided interest previously owned by the owner in the common areas and facilities.
(3) Any liens affecting any of the condominium units are considered to be transferred in accordance with the existing priorities to the percentage of the undivided interest of the condominium unit owner in the property.
(4) The property is subject to an action for partition at the suit of any condominium unit owner, in which event the net proceeds of sale, together with the net proceeds of the insurance on the property, if any:
(A) are considered as one (1) fund; and
(B) are divided among all the condominium unit owners in a percentage equal to the percentage of undivided interest

owned by each owner in the property, after first paying out of the respective shares of the condominium unit owners, to the extent sufficient for the purpose, all liens on the undivided interest in the property owned by each condominium unit owner.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-13
Expandable condominiums; addition of real estate
Sec. 13. (a) Subject to the declaration and this chapter, a declarant may add additional real estate to an expandable condominium if an amendment to the declaration required by subsection (b) is executed in the manner described in section 3 of this chapter. The expansion is effective when the instruments required by subsection (b) are recorded.
(b) In expanding the condominium, the declarant shall:
(1) prepare, execute, and record amendments to the condominium instruments; and
(2) record new plats and plans under IC 32-25-7-1 and IC 32-25-7-4.
The amendment to the declaration shall assign an identifying number to each condominium unit within the real estate being added and shall reallocate undivided interests in the common areas and facilities under IC 32-25-4-3.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-14
Contractable condominiums; withdrawal of land
Sec. 14. (a) Subject to:
(1) the declaration;
(2) condominium instruments; and
(3) this chapter;
a declarant may withdraw withdrawable land from a contractable condominium unless the withdrawal is prohibited by subsection (c). The contraction is effective when the instruments required by subsection (b) are recorded.
(b) In contracting the condominium, the declarant shall prepare, execute, and record an amendment to the declaration and condominium instruments:
(1) containing a legally sufficient description of the land being withdrawn; and
(2) stating the fact of withdrawal.
(c) If a portion of the withdrawable land was described under IC 32-25-7-3(6) and IC 32-25-7-3(7), that portion may not be withdrawn if any person other than the declarant owns a condominium unit situated on that portion of the withdrawable land. If that portion of the withdrawable land was not described under IC 32-25-7-3(6) and IC 32-25-7-3(7), none of the withdrawable land may be withdrawn if any person other than the declarant owns a condominium unit situated on that portion of the withdrawable land. As added by P.L.2-2002, SEC.10.

IC 32-25-8-15
Reservation of option not to expand; disclosure
Sec. 15. If a declarant reserves an option in the declaration to not expand the condominium, the declarant shall:
(1) make a full disclosure of that option to every prospective buyer in writing before the buyer enters an agreement to purchase a condominium unit; and
(2) obtain and retain an instrument acknowledging receipt of that disclosure by the prospective buyer.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-16
Removal of property
Sec. 16. (a) All of the co-owners may remove a property from this article by a recorded removal instrument if the holders of all liens affecting any of the condominium units:
(1) consent in a recorded instrument to the removal; or
(2) agree in a recorded instrument that their liens be transferred to the percentage of the undivided interest of the condominium unit owner in the property as provided in this section.
(b) If it is determined under section 10 of this chapter that all of the buildings containing condominium units have been totally destroyed:
(1) the property is considered removed from this article; and
(2) an instrument reciting the removal under section 10 of this chapter shall be recorded and executed by the association of co-owners.
(c) At the time of recording under subsection (b)(2), the property is removed from this article.
(d) Upon removal of the property from this article, the property is considered to be owned in common by the condominium unit owners. The undivided interest in the property owned in common that appertains to each condominium unit owner is the percentage of undivided interest previously owned by the owner in the common areas and facilities.
(e) Under the circumstances described in subsection (a) or in subsections (b) through (d), the property is subject to an action for partition at the suit of any condominium unit owner, in which event the net proceeds of sale, together with the net proceeds of the insurance on the property, if any:
(1) are considered as one (1) fund; and
(2) are divided among all the condominium unit owners in a percentage equal to the percentage of undivided interest owned by each owner in the property, after first paying out of the respective shares of the condominium unit owners, to the extent sufficient for the purpose, all liens on the undivided interest in the property owned by each condominium unit owner.
(f) A removal under this section does not bar the subsequent

resubmission of the property to this article.
As added by P.L.2-2002, SEC.10.



CHAPTER 9. ACTIONS AND PROCEEDINGS

IC 32-25-9-2
Actions and proceedings
Sec. 2. (a) The board of directors, or the manager with the approval of the board of directors, may bring an action on behalf of two (2) or more of the condominium unit owners, as their respective interests appear, with respect to any cause of action relating to:
(1) the common areas and facilities; or
(2) more than one (1) condominium unit.
An action brought under this subsection does not limit the rights of any condominium unit owner.
(b) Service of process on two (2) or more condominium unit owners in any action relating to:
(1) the common areas and facilities; or
(2) more than one (1) condominium unit;
may be made on the person designated in the declaration to receive service of process.
As added by P.L.2-2002, SEC.10.






ARTICLE 25.5. HOMEOWNERS ASSOCIATIONS

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 32-25.5-2-2
"Board"
Sec. 2. "Board" refers to the board of directors of a homeowners association.
As added by P.L.167-2009, SEC.2.

IC 32-25.5-2-3
"Governing documents"
Sec. 3. "Governing documents" includes:
(1) the articles of incorporation and bylaws of a homeowners association and all adopted amendments to the articles of incorporation and bylaws; and
(2) any applicable declaration of plat.
As added by P.L.167-2009, SEC.2.

IC 32-25.5-2-4
"Homeowners association"
Sec. 4. "Homeowners association" means a corporation or another entity that:
(1) is organized and operated exclusively for the benefit of two (2) or more persons who each own a dwelling in fee simple;
(2) acts, in accordance with the articles, bylaws, or other documents governing the corporation or entity, to:
(A) acquire, transfer, manage, repair, maintain, or engage in construction on or in the land and improvements on the land related to the use of the dwellings owned by the members of the corporation or entity;
(B) purchase insurance to cover a casualty or an activity on or in the land and improvements on the land;
(C) engage in an activity incidental to an activity described in clause (A) or (B); or
(D) engage in more than one (1) of the activities described in clauses (A) through (C); and
(3) may be governed by a board that serves the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of the corporation or entity.
As added by P.L.167-2009, SEC.2.

IC 32-25.5-2-5
"Subdivision" Sec. 5. "Subdivision" means the division of a parcel of land into lots, parcels, tracts, units, or interests in the manner defined and prescribed by a subdivision control ordinance adopted by a legislative body under IC 36-7-4.
As added by P.L.167-2009, SEC.2.



CHAPTER 3. HOMEOWNERS ASSOCIATIONS

IC 32-25.5-3-2
Special meetings
Sec. 2. (a) In addition to any other meeting held by a board, a board shall hold a special meeting of the members of a homeowners association if at least ten percent (10%) of the members of the homeowners association submit to the board at least one (1) written demand for the special meeting that:
(1) describes the purpose for which the meeting is to be held; and
(2) is signed by the members requesting the special meeting.
(b) If a board does not send out a notice of the date, time, and place for a special meeting not more than thirty (30) days after the date the board receives a valid written demand for the special meeting under subsection (a), a member of the homeowners association who signed the written demand may:
(1) set the date, time, and place for the special meeting; and (2) send out the notice for the special meeting to the other members.
As added by P.L.167-2009, SEC.2. Amended by P.L.1-2010, SEC.128.

IC 32-25.5-3-3
Annual budget; budget meeting; budget approval
Sec. 3. (a) A homeowners association shall prepare an annual budget.
(b) The annual budget must reflect:
(1) the estimated revenues and expenses for the budget year; and
(2) the estimated surplus or deficit as of the end of the current budget year.
(c) The homeowners association shall provide each member of the homeowners association with:
(1) a:
(A) copy of the proposed annual budget; or
(B) written notice that a copy of the proposed annual budget is available upon request at no charge to the member; and
(2) a written notice of the amount of any increase or decrease in a regular annual assessment paid by the members that would occur if the proposed annual budget is approved;
before the homeowners association meeting held under subsection (d).
(d) Subject to subsection (f), a homeowners association budget must be approved at a meeting of the homeowners association members by a majority of the members of the homeowners association in attendance at a meeting called and conducted in accordance with the requirements of the homeowners association's governing documents.
(e) For purposes of this section, a member of a homeowners association is considered to be in attendance at a meeting if the member attends:
(1) in person;
(2) by proxy; or
(3) by any other means allowed under:
(A) state law; or
(B) the governing documents of the homeowners association.
(f) If the number of members of the homeowners association in attendance at a meeting held under subsection (d) does not constitute a quorum as defined in the governing documents of the homeowners association, the board may adopt an annual budget for the homeowners association for the ensuing year in an amount that does not exceed one hundred percent (100%) of the amount of the last approved homeowners association annual budget. However, the board may adopt an annual budget for the homeowners association for the ensuing year in an amount that does not exceed one hundred ten percent (110%) of the amount of the last approved homeowners

association annual budget if the governing documents of the homeowners association allow the board to adopt an annual budget under this subsection for the ensuing year in an amount that does not exceed one hundred ten percent (110%) of the amount of the last approved homeowners association annual budget.
As added by P.L.167-2009, SEC.2.

IC 32-25.5-3-4
Approval of certain contracts; meeting; vote
Sec. 4. (a) This section does not apply to a contract entered into by a board that would resolve, settle, or otherwise satisfy an act of enforcement against a homeowners association for violating a state or local law.
(b) A board may not enter into any contract that would result in a new assessment or the increase in an existing assessment payable by the affected members of the homeowners association in the amount of more than five hundred dollars ($500) per year for each affected member of the homeowners association unless:
(1) the board holds at least two (2) homeowners association meetings concerning the contract; and
(2) the contract is approved by the affirmative vote of at least two-thirds (2/3) of the affected members of the homeowners association.
(c) A board shall give notice of the first homeowners association meeting held under subsection (b):
(1) to each member of the homeowners association; and
(2) at least seven (7) calendar days before the date the meeting occurs.
As added by P.L.167-2009, SEC.2.

IC 32-25.5-3-5
Borrowing money; approval by members
Sec. 5. (a) This section does not apply to money borrowed by a homeowners association that is needed to:
(1) resolve, settle, or otherwise satisfy an act of enforcement against the homeowners association for violating a state or local law; or
(2) address an emergency that affects the public health, safety, or welfare.
(b) A homeowners association may not borrow money during any calendar year on behalf of the homeowners association in an amount that exceeds the greater of:
(1) five thousand dollars ($5,000) during any calendar year; or
(2) if the homeowners association operated under an annual budget in the previous calendar year, an amount equal to at least ten percent (10%) of the previous annual budget of the homeowners association;
unless borrowing the money is approved by the affirmative vote of a majority of the members of the homeowners association voting under this section. (c) A person who owns a lot, parcel, tract, unit, or interest in land in a subdivision may cast one (1) vote under this section for each lot, parcel, tract, unit, or interest in land in the subdivision that is owned by the person unless the governing documents provide for a different voting procedure.
(d) A vote held under this section must be conducted by paper ballot.
(e) A homeowners association shall distribute paper ballots to persons eligible to vote under this section at least thirty (30) days before the date the votes are to be opened and counted.
(f) Votes cast under this section shall be opened and counted at a public meeting held by the homeowners association.
As added by P.L.167-2009, SEC.2.

IC 32-25.5-3-6
Grievance resolution procedures
Sec. 6. The governing documents must include grievance resolution procedures that apply to all members of the homeowners association and the board.
As added by P.L.167-2009, SEC.2.

IC 32-25.5-3-7
Member voting rights
Sec. 7. A homeowners association may not suspend the voting rights of a member for nonpayment of any assessments unless:
(1) the governing documents provide for suspension; and
(2) the assessments are delinquent for more than six (6) months.
As added by P.L.167-2009, SEC.2.

IC 32-25.5-3-8
Attorney general's action against association or board member; misappropriation or fraud; remedies
Sec. 8. (a) The attorney general may bring an action against a board or an individual member of a board of a homeowners association if the attorney general finds that:
(1) the association's funds have been knowingly or intentionally misappropriated or diverted by a board member; or
(2) a board member has knowingly or intentionally used the board member's position on the board to commit fraud or a criminal act against the association or the association's members.
(b) A court in which an action is brought under this section may do the following:
(1) Issue an injunction.
(2) Order the board member to make restitution to the homeowners association or to a member.
(3) Order a board member to be removed from the board.
(4) Order a board member to reimburse the state for the reasonable costs of the attorney general's investigation and prosecution of the violation. As added by P.L.49-2011, SEC.2.






ARTICLE 26. FENCES

CHAPTER 1. FENCING ASSOCIATIONS

IC 32-26-1-2
Notice of election of directors
Sec. 2. (a) Three (3) or more members of the association may give notice of an election to choose directors for the association.
(b) The notices must:
(1) be written or printed;
(2) specify the time and location of the election; and
(3) be posted for at least ten (10) days before the election in at least five (5) public places in each township where the contemplated work will occur.
(c) The location of the election must be near the contemplated work.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-3
Election of directors
Sec. 3. At the election, at least five (5) of the association members shall elect by ballot at least three (3) but not more than seven (7) association members as directors of the association.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-4
Articles of association; recording Sec. 4. (a) After the election of directors, the association shall record articles of association in the office of the recorder of the county where the proposed fence will be located.
(b) The articles must specify the following:
(1) The name and objects of the association.
(2) The names of the association's officers for the first year.
(3) The character of the work proposed.
(4) The location where the fence is to be located.
(c) After recording the articles of association, the association is a body corporate and politic by the name and style adopted, with all the rights, incidents, and liabilities of bodies corporate.
(d) Any person owning land in the area may at any time become a member of the association by signing the articles of association.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-5
Petition; viewers; examination and apportionment of assessments
Sec. 5. (a) The board of directors shall petition the board of commissioners of the county where the fence is to be located.
(b) The petition must do the following:
(1) Be signed by the owners of the major part of the improved land.
(2) Give a full description of the contemplated work, specifying particularly:
(A) the points of beginning and ending of the work;
(B) the course and distances of the work;
(C) the manner and character of the gates to be placed on all public highways crossed;
(D) the nature and character of the improvement;
(E) a detailed statement of the projected cost, as accurately as the projected cost can conveniently be stated; and
(F) the description of the area to be enclosed.
(3) Request the appointment of viewers to view and apportion among the owners of real estate in the area the cost of the improvement, and all expenses that:
(A) are incurred procuring the improvement; and
(B) are considered to be necessary in maintaining the improvement for one (1) year after the completion of the fence.
(c) The apportionment of the cost and expenses incurred under this chapter must be made according to the number of acres of land owned by each landowner that is improved and used for the purposes of cultivation, as described in section 6 of this chapter.
(d) The board of commissioners, on proof that the signers of the petition own the major part of the improved land in the area, shall hear and consider the petition. If the board of commissioners decides the improvement is a public utility and is in the best interests of the owners of the lands in the area, the board of commissioners shall appoint three (3) viewers.
(e) The viewers, who may not be members of the association or

interested in the proposed work, shall make the apportionments described in subsection (b)(3) among the landowners.
(f) The viewers shall be furnished:
(1) a copy of the plan and profile of the proposed work; and
(2) a certified copy of the order of the board of commissioners for their appointment.
(g) The viewers shall meet at a time and place in the area to make the apportionment as fixed by the board of commissioners.
(h) Before the apportionment begins, the owners of improved land in the area are entitled to notice of the time when and place where the viewers will begin the examination of lands and the apportionment of assessments by written or printed notices posted at the door of the courthouse of the county and five (5) public places in the area.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-6
Assessments; costs and expenses of improvements
Sec. 6. (a) At the time and place named by the board of commissioners and fixed by the notices, the appointed viewers shall do the following:
(1) Meet and inspect the lands improved and used for cultivation in the area.
(2) Assess against the owners of the improved land the costs and expenses of the improvement. The costs and expenses shall be apportioned among them severally, according to the number of acres of improved land owned by each owner.
(3) Hear and determine any complaints at that time regarding the assessment.
(b) The appointed viewers have the authority to:
(1) hear evidence;
(2) swear and examine witnesses;
(3) reexamine any lands;
(4) cause surveys and measurements to be made; and
(5) adjourn periodically until the viewers complete the apportionment of assessments.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-7
Viewers' report and assessments
Sec. 7. (a) The appointed viewers, after having completed their apportionment, shall submit a written report of their work to the board of commissioners, together with a tabular statement of the assessments made.
(b) The directors of the association shall record the written report by the appointed viewers in the office of the recorder of the county.
(c) From the recording date of the written report, the assessments in the written report shall be respectively a lien on each tract of land described in the written report for the amount assessed to the tract.
As added by P.L.2-2002, SEC.11.
IC 32-26-1-8
Annual assessments
Sec. 8. (a) The board of directors may make annual assessments after the first assessment for the purpose of repairing and maintaining the improvement and for other necessary expenses.
(b) The board of directors shall apportion the annual assessments among the owners and file a tabular statement of the apportionment and assessment in the recorder's office.
(c) The tabular statement of the apportionment and assessment is a lien on the tracts of land respectively assessed and may be collected in the same manner as the original assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-9
Fences erected before present law
Sec. 9. (a) If the owners of land have, under or by virtue of any law of Indiana or by mutual consent, erected a fence before March 14, 1877, as described in this chapter, the landowners may:
(1) organize an association according to the provisions of this chapter;
(2) file their articles of association in the office of the recorder; and
(3) petition the board of commissioners as provided in subsection (b).
(b) The petition must show that:
(1) the fence was built before March 14, 1877; and
(2) the goal of the organization is to maintain the fence in good order and repair, as though built under this chapter.
(c) The board of commissioners shall consider the petition. If the board of commissioners is satisfied that:
(1) the owners of the major part of the land improved and used for the purposes of cultivation enclosed by the fence signed the petition; and
(2) the maintenance of the improvement is of public utility and for the best interests of the owners of the land in the area;
the board of commissioners shall make an order allowing the board of directors of the association to make assessments for that purpose, as provided in section 8 of this chapter.
(d) After the directors of the association follow the steps provided in section 8 of this chapter, the association is a body corporate and politic, as though originally organized under this chapter, and has all the rights and powers granted in this chapter.
(e) All liens that then exist in favor of any creditor that financed the improvement, or against any lands on account of the improvement, shall be preserved and may be enforced, either according to the law under which the liens were created or according to this chapter.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-10 Officers of fencing association
Sec. 10. (a) The board of directors shall appoint a president, secretary, and treasurer.
(b) The treasurer shall give a bond:
(1) sufficient in penalties and securities;
(2) payable to the association by its corporate name; and
(3) conditioned for:
(A) the faithful discharge of the treasurer's duties; and
(B) the safekeeping and prompt payment, according to the order of the board of directors, of all money accessible to the treasurer.
(c) A majority of the board of directors is a quorum for the transaction of business.
(d) Previous notice of any regular or adjourned meeting of the directors is not necessary.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-11
Vacancy in office of director
Sec. 11. If a vacancy occurs in the office of director, the other members of the board shall fill the vacancy by a pro tempore appointment from the members of the association. The appointment continues until the next annual election and until a successor is elected and qualified.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-12
Officers of association; term of office
Sec. 12. The president, secretary, and treasurer continue in office for one (1) year and until their successors in office are elected and qualified.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-13
Money drawn by treasurer
Sec. 13. The treasurer may not draw money, except upon the order of the president and secretary.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-14
Treasurer; presenting vouchers and settling with board
Sec. 14. Each year, before the expiration of the treasurer's term, and more often if the board of directors requires, the treasurer shall present the treasurer's vouchers and settle with the board.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-15
Supplemental assessments
Sec. 15. (a) If the board of directors finds that any lands that will be affected by the proposed work have been omitted from the

assessment or that any mistake has occurred in the assessment, the board may order a supplemental assessment for the correction of mistakes.
(b) The owners of all lands directly affected by the supplemental assessment shall have notice of the time and place of making the supplemental assessment and of a time when and place where the owners may be heard regarding the supplemental assessment in the same manner as in respect to the original assessment.
(c) The supplemental assessment, when completed, shall be filed for record in the same manner as the original assessment.
(d) The supplemental assessment shall, from that date, be a lien on the lands described in the supplemental assessment in like manner as the original assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-16
Assessments; installment payments
Sec. 16. The board of directors may, without reference to the completion of the proposed work, order:
(1) the payment of the assessment in installments as it considers proper; or
(2) the payment in full at a stated time.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-17
Assessments; enforcing payment
Sec. 17. Payment of the assessments may be enforced by suit in any court with jurisdiction as for ordinary debts or by the foreclosure of the lien in any court with jurisdiction in the same manner as is provided by law for the foreclosure of mortgages and the sale of mortgaged premises for the collection of debts.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-18
Proposed work; contracts; advertisements
Sec. 18. (a) The proposed work shall be awarded by the board of directors by contract to the lowest responsible bidder, after suitable advertisements, as a whole or in sections or subdivisions as the board considers most advantageous.
(b) The board of directors may purchase any fence built along the line of the proposed fence and use the fence instead of building new fencing.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-19
Appropriation of land; assessment of damages
Sec. 19. If the association wishes to appropriate any land for the construction or maintenance of any work, the association must proceed in the manner required by law for the assessment of like damages in case of the construction of railroads or other similar

works.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-20
Incorrect or imperfect description of proposed work
Sec. 20. Every association organized under this chapter with the concurrence of three-fourths (3/4) of its members, expressed by resolution at any regular meeting of the association, may:
(1) correct or perfect any incorrect or imperfect description of the proposed work; or
(2) provide for the extension of the proposed work beyond the limits prescribed in the original articles of the association.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-21
Limitation of actions to enforce assessment
Sec. 21. An association may not commence an action to enforce any lien upon land for assessments made five (5) years after the date of recording the schedule of the assessment constituting a lien, as contemplated by this chapter. Any assessment made under any former law of Indiana upon the same subject, when action is not pending for the enforcement of the assessment, is prima facie satisfied upon the record five (5) years after the recording of the schedule of the assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-22
Rules or regulations; powers of fencing association
Sec. 22. The association may pass any rules and impose reasonable fines and penalties to insure the success of the object of the association's incorporation. The association may:
(1) employ individuals to keep the fence in repair;
(2) employ gatekeepers to attend to the gates on all public highways;
(3) employ keepers of pounds to impound and care for all stock found running at large in the area enclosed by the fence;
(4) make bylaws regulating:
(A) when stock may run at large in the enclosed area; and
(B) the number of cattle, horses, and swine each landowner or occupant of lands in the enclosed area may be allowed to permit to run at large.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-23
Throwing down common fence
Sec. 23. A person may not throw down the common fence. A person who throws down a common fence shall pay to the association at least five dollars ($5) but not more than twenty dollars ($20), recoverable before any court with jurisdiction. A person who throws down a common fence is liable for all damages that accrue

because of the person's actions. Damages are recoverable under this subsection in the same manner as a forfeiture.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-24
Permitting animals to run at large within enclosed area
Sec. 24. It is a Class C infraction for a person to allow the person's stock to run at large in the enclosed area unless expressly permitted to do so by the board of directors of the association. A person who violates this section is liable to all persons whose lands are trespassed upon for consequential damages.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-25
Stock roving within enclosed area
Sec. 25. (a) Any stock found roving about in the enclosed area contrary to the laws or regulations of the association shall be taken up and impounded at the expense of the owner. The poundkeeper shall:
(1) if the owner is known, notify the owner, in writing, of the impounding of the stock; or
(2) if the owner is unknown, post for ten (10) days a written or printed description of the stock at the public gates of the association and three (3) other public places in the township where the fence is located.
(b) If, after the expiration of ten (10) days, the owner fails to reclaim and pay the expenses of keeping and posting the stock and the damages caused by the stock to any owner or occupant of land in the area, the stock shall, upon ten (10) days further notice, be sold to pay the expenses and damages.
(c) If, after payment for the stock, there is a remaining balance, the balance shall be deposited in the treasury of the association for the benefit of the owner. If no claim is made for the remaining balance for six (6) months, it shall vest in the association.
As added by P.L.2-2002, SEC.11.



CHAPTER 2. ENCLOSURES, TRESPASSING ANIMALS, AND PARTITION FENCES

IC 32-26-2-2
Domestic animal breaking into enclosure
Sec. 2. (a) This subsection applies in a township for which the board of county commissioners has adopted an ordinance that allows domestic animals to run at large in unenclosed public areas. If a domestic animal breaks into an enclosure or enters upon the property of another person that is enclosed by a lawful fence, the person injured by the actions of the domestic animal may recover the amount of damage done.
(b) This subsection applies in a township for which the board of county commissioners has not adopted an ordinance that allows domestic animals to run at large in unenclosed public areas. If a domestic animal breaks into an enclosure or enters upon the property of another person, it is not necessary for the person injured by the actions of the domestic animal to allege or prove the existence of a lawful fence to recover for the damage done.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-3
Tender of costs and damages; confession of judgment
Sec. 3. (a) The owner of a domestic animal described in section 2 of this chapter may:
(1) tender to the person injured by the domestic animal:
(A) any costs that have accrued; and
(B) an amount, in lieu of damage, which equals or exceeds the amount of damages awarded by the court or by a jury in an action filed to recover damages caused by the actions of the domestic animal; or
(2) offer in writing to confess judgment for the amounts set forth in subdivision (1);
before an action filed to recover damages caused by a domestic animal described in section 2 of this chapter proceeds to trial.
(b) If the person injured by the domestic animal described in

section 2 of this chapter rejects the tender or offer under subsection (a) and causes a trial for damages to proceed, the person injured:
(1) shall pay the costs of the trial; and
(2) may recover only the damages awarded.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-4
Strays; confining domestic animal
Sec. 4. Except as provided in this chapter, if a domestic animal breaks into the enclosure of a person who is not the owner of the domestic animal, the person, without regard to the season of the year:
(1) may confine the animal in the same manner as a stray animal may be confined; and
(2) shall proceed under IC 32-34-8 for stray animals.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-5
Notice to owner; confining domestic animal
Sec. 5. A person described in section 4 of this chapter shall, within twenty-four (24) hours after confining a stray animal, give notice to the owner of the animal, if the owner is known and can be immediately found.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-6
Examination and assessment of damages
Sec. 6. Before posting or advertising a stray animal, a person described in section 4 of this chapter shall procure from two (2) disinterested property owners an examination and assessment of the damages caused by the stray animal with a certificate of the damages. Damages under this section may include reasonable pay for the persons making the assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-7
Notice or advertisement of confined domestic animal
Sec. 7. A notice or advertisement described in section 6 of this chapter must specify the following:
(1) The fact of trespass in the enclosure of the person confining the stray animal.
(2) The damages assessed, including pay for the person making the assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-8
Owner demanding trespassing stray from confiner
Sec. 8. The owner of a stray animal confined under section 4 of this chapter may demand the stray animal from the person who confined the stray animal only if the following conditions are met:
(1) The owner proceeds under IC 32-34-8-18 to prove that the

stray animal is the owner's property.
(2) The owner pays the costs allowed in the case of stray animals.
(3) The owner pays the damages and the costs of assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-9
Trial; owner controverting damages or denying trespass
Sec. 9. (a) Within five (5) days after the owner of a stray animal confined under section 4 of this chapter receives a notice under section 7 of this chapter, the owner may file a civil action to:
(1) controvert the amount of damages assessed; or
(2) deny the trespass.
(b) If the owner of a stray animal confined under section 4 of this chapter files an action under subsection (a), the cause shall be docketed for trial.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-10
Jury trial
Sec. 10. Either party in an action filed under section 9 of this chapter may demand a jury.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-11
Damages and costs; payment before recovering property
Sec. 11. If damages are assessed against the owner of a stray animal in a trial under this chapter, the owner must pay the damages and all costs assessed against the owner before the owner may recover the owner's property.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-12
Judgment; trespass not committed by animal confined
Sec. 12. If the verdict or finding in a trial under this chapter is that the stray animal confined under section 4 of this chapter did not commit the trespass, a judgment shall be entered against the person who confined the stray animal for all costs and damages that are assessed.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-13
Sale of trespassing strays; retention of damages and costs
Sec. 13. If a stray animal confined under section 4 of this chapter is sold under IC 32-34-8, the person who confined the stray animal may retain out of the sale price of the stray animal the damages sustained by the person and the costs of assessing the damages in addition to the costs and allowances recoverable under IC 32-34-8.
As added by P.L.2-2002, SEC.11.
IC 32-26-2-14
Release of trespassing animal; fence not lawful
Sec. 14. In an action filed under this chapter, if the court or jury finds the fence through which a stray animal breaks is not a lawful fence, the animal shall be released to the animal's owner and the occupant of the enclosure shall pay costs and damages to the animal's owner.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-15
Existing fence becoming partition fence; compensation
Sec. 15. When a fence that is already erected becomes a partition fence because previously unenclosed property is enclosed, the person who encloses the previously unenclosed property shall pay to the owner of the existing fence fifty percent (50%) of the value of the existing fence, as estimated by the owner of the existing fence.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-16
Existing fence becoming partition fence; action for payment
Sec. 16. (a) If a person who encloses previously unenclosed property refuses to pay the owner of an existing fence under section 15 of this chapter, the owner may file a civil action for recovery of the amount due under section 15 of this chapter.
(b) This subsection applies if, before a trial under subsection (a):
(1) the person who encloses the previously unenclosed property offers to the owner of an existing fence; and
(2) the owner of the existing fence refuses to accept;
an amount equal to or larger than the damages awarded at the trial and the costs accrued up to the date of the offer. The owner of the existing fence shall pay the costs of the action and receive only the damages assessed.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-17
Joining fence to fence of another
Sec. 17. A person who encloses property that has previously been unenclosed may not join the new fence to another person's existing fence without the consent of the owner of the existing fence. If consent to join the new fence with the existing fence is not given, each property owner shall give property that is equivalent to fifty percent (50%) of the width of a lane, or a reasonable distance, for the erection of the second fence.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-18
Notice; intention to remove partition fence
Sec. 18. This section applies to a person who ceases to use the person's property or opens the person's enclosures. A person to whom this section applies may not remove any part of the person's fence

that forms a partition fence between the person's property and the enclosure of any other person until the person to whom this section applies has first given six (6) months notice of the person's intention to remove the fence to any person who may be interested in the removal of the fence.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-19
Removal of fence erected on land of another; damages
Sec. 19. (a) This section applies to a person who, by mistake, erects a fence on the property of another person.
(b) Within six (6) months after the determination of the legal property line, a person to whom this section applies may enter upon the other person's property and remove the fence that the person to whom this section applies erected. Before entering upon the other person's property, the person to whom this section applies must pay or offer to pay to the other person reasonable damages for injury caused in passing over the property to remove the fence.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-20
Removal of fence erected on land of another; safeguarding crops
Sec. 20. If the fence to be removed under section 19 of this chapter forms any part of a fence enclosing a field of another party on which there is a crop, the person to whom section 19 of this chapter applies may not remove the fence in a manner that exposes the field until the crop:
(1) has been gathered and removed, or secured from injury; or
(2) might, with reasonable diligence, have been gathered and secured. After the conditions set forth in this section have been met, the person to whom section 19 of this chapter applies may immediately remove the fence and materials, whether or not more than six (6) months have elapsed since the legal property line was determined.
As added by P.L.2-2002, SEC.11.



CHAPTER 3. RECORDING AGREEMENTS TO ERECT AND REPAIR FENCES

IC 32-26-3-2
Existing rights safeguarded
Sec. 2. This chapter may not be held or construed as annulling or abrogating any subsisting legal right created under or any cause of action that arose and was fully accrued under any law or agreement if the legal right became effective before January 1, 1950.
As added by P.L.2-2002, SEC.11.



CHAPTER 4. CUTTING LIVE FENCES ALONG PUBLIC HIGHWAYS

IC 32-26-4-3
Actions; recovering expenses of cutting or trimming
Sec. 3. The prosecuting attorney shall prosecute a suit under section 2(e) of this chapter in the name of the state on relation of the supervisor or county highway superintendent. The prosecuting attorney shall receive a fee of ten dollars ($10), collected as a part of the costs of the suit, for bringing a suit under this section.
As added by P.L.2-2002, SEC.11.



CHAPTER 5. CUTTING LIVE FENCES BETWEEN ADJOINING LANDS

IC 32-26-5-2
Complaint; written notice
Sec. 2. (a) Upon receiving a complaint in writing signed by an owner of land adjoining a hedge or fence to which this chapter applies alleging that the owner of the fence has neglected to cut and trim the hedge or fence, the township trustee shall examine, within five (5) days after receiving the complaint, the hedge or other live fence.
(b) If the hedge or other live fence that is the subject of the complaint under subsection (a) has not been cut and trimmed, the township trustee shall give the owner of the hedge or other live fence written notice to cut and trim the hedge or other live fence and to remove the brush to the owner's property within thirty (30) days after receiving the notice.
(c) The notice required under subsection (b) must be served by reading the notice to the owner or by leaving a copy of the notice at the owner's usual place of residence. If the owner of properties divided by the hedge or other live fence is not a resident of the township where the hedge or other live fence is located, the notice shall be served by mailing a copy of the notice to the owner directed to the owner's last known post office address.
(d) If the owner or the owner's agents or tenants do not cut and trim the fences and remove the brush, the trustee shall, immediately after the expiration of thirty (30) days, cause the hedge or other live fence to be cut and trimmed and the brush removed to the owner's property.
(e) The trustee shall recover all expenses incurred under subsection (d) by bringing a suit against the owner of the property on which the hedge or live fence is situated before the circuit court or the superior court of the county in which the hedge or other live fence is situated. Collection of the expenses and any judgment recovered shall be without relief from valuation or appraisement laws.
As added by P.L.2-2002, SEC.11. Amended by P.L.201-2011, SEC.12.

IC 32-26-5-3
Actions and proceedings; recovery of cutting and trimming expenses Sec. 3. The prosecuting attorney shall prosecute a suit under this chapter in the name of the state on relation of a township trustee. The prosecuting attorney shall receive ten dollars ($10) collected as part of the cost of the suit, for bringing a suit under this section.
As added by P.L.2-2002, SEC.11.



CHAPTER 6. ENCLOSURE OF LAND SUBJECT TO FLOODING

IC 32-26-6-2
Reports of viewers; order to erect or construct fence
Sec. 2. (a) After having performed the duties required under section 1 of this chapter, the viewers shall, as soon as practicable, submit a report in writing to the board of county commissioners of the viewers' actions and a tabular statement of the viewers' assessment. The report submitted under this section is sufficient authority for the board of county commissioners to issue an order for the erection or construction of the fence and gates if there is no

remonstrance against the erection of the fence and gates.
(b) If a remonstrance is made under subsection (a), the board of county commissioners may order or refuse to order the erection of the fence or gate, in the board's discretion.
(c) If the order under subsection (a) is not made because of a mistake or error committed by the viewers, other viewers may be appointed to perform the same service and submit a report.
As added by P.L.2-2002, SEC.11.

IC 32-26-6-3
Affidavit of unpaid assessments
Sec. 3. (a) A certified copy of the report of the viewers, as approved by the board of commissioners, shall be filed in the office of the county auditor.
(b) Thirty (30) days after the fence and gates described in section 1 of this chapter have been constructed, any person interested in the fence and gates may make an affidavit before the county auditor showing which property owners have not paid their several assessments. The county auditor shall enter the sums assessed against the delinquent persons upon the tax duplicate to be collected by the treasurer as other taxes are collected. When the assessments have been collected, the money shall be paid out to the property owners who have voluntarily paid the cost of the fence, in proportion to the amount of the property owners' several assessments.
As added by P.L.2-2002, SEC.11.

IC 32-26-6-4
Surveyors; compensation of viewers
Sec. 4. The viewers appointed under this chapter may, if necessary, employ a surveyor, who shall be paid for the surveyor's services as may be agreed upon. The board of county commissioners shall fix the compensation of the viewers for their services. The entire cost and expenses of the proceedings are a part of the cost of the erection of the fence and gates and shall be collected in the same manner.
As added by P.L.2-2002, SEC.11.

IC 32-26-6-5
Stock running at large
Sec. 5. A person who owns property enclosed under this chapter may not allow stock to run at large upon the enclosed property during the period beginning March 16 and ending December 25 of any year.
As added by P.L.2-2002, SEC.11.



CHAPTER 7. RECORDING FENCEMARKS; REMOVAL OF MARKED FENCING FROM OVERFLOWED LANDS

IC 32-26-7-2
Fees for recording marks
Sec. 2. The county recorder shall charge a fee in accordance with IC 36-2-7-10 for the recording of each mark from the person adopting and having the mark recorded. The recorder may not record two (2) marks that exactly correspond.
As added by P.L.2-2002, SEC.11.

IC 32-26-7-3
Floods removing rails or plank fencing; recovery from land of another
Sec. 3. Any person who has the person's rails or plank fencing marked and recorded as provided under this chapter may, if the rails or plank fencing are removed by high water and overflow off the person's property on to the property of another person, remove the rails and plank fencing on to the person's own property at any time of the year. The owner of the rails or plank fencing is responsible for and shall pay all damages that may be done to growing grain on the property from which the rails or plank fencing are removed or over which the rails or plank fencing are hauled.
As added by P.L.2-2002, SEC.11.



CHAPTER 8. RECOVERY OF PROPERTY MOVED BY HIGH WATER

IC 32-26-8-2
Oath of arbitrators
Sec. 2. Before the arbitrators proceed under section 1 of this chapter, the arbitrators must swear, before a person who may administer oaths, to discharge the arbitrators' duties faithfully, impartially, and according to law.
As added by P.L.2-2002, SEC.11.

IC 32-26-8-3
Notice of arbitration
Sec. 3. If at least ten (10) persons claim the same property under section 1 of this chapter, the persons shall give notice to all interested persons of the time and place of the arbitration. Upon hearing all the facts and circumstances in the case, the arbitrators shall award to each person making a claim a proportion of the property as the arbitrators consider reasonable and just.
As added by P.L.2-2002, SEC.11.

IC 32-26-8-4
Persons recovering property not trespassers
Sec. 4. It is not a trespass for a person to go upon the real property of another person for the purposes set forth in this chapter. A person who goes upon the real property of another person under this chapter shall go upon the route that will do the least possible injury to the real property, if it is practicable and convenient.
As added by P.L.2-2002, SEC.11.



CHAPTER 9. PARTITION FENCES

IC 32-26-9-1
Existing fences
Sec. 1. A fence that is used by adjoining property owners as a partition fence, unless otherwise agreed upon by the property owners, is considered a partition fence and shall be repaired, maintained, and paid for as provided under this chapter.
As added by P.L.2-2002, SEC.11.

IC 32-26-9-2
Lands outside or abutting municipal boundary
Sec. 2. (a) The owner of a property that:
(1) is located outside;
(2) abuts; or
(3) is adjacent to;
the boundary of the corporate limits of a town or city shall separate the owner's property from adjoining properties by a partition fence constructed upon the line dividing or separating the properties regardless of when the properties were divided.
(b) Except as otherwise provided in this chapter, and if a division of the partition fence has not been made between the property owners for the building, repairing, or rebuilding of the partition fence:
(1) for a partition fence built along a property line than runs from north to south:
(A) the owner whose property lies to the east of the fence shall build the north half of the fence; and
(B) the owner whose land lies to the west of the fence shall build the south half of the fence; and
(2) for a partition fence built along a property line that runs from east to west:
(A) the owner whose property lies north of the fence shall build the west half of the fence; and
(B) the owner whose property lies to the south of the fence shall build the east half of the fence.
(c) Notwithstanding subsection (b), if either property owner has constructed one-half (1/2) of a partition fence that is not the portion

required under subsection (b) and has maintained that portion of the partition fence for a period of not less than five (5) years, the property owner may continue to maintain the portion of the fence.
(d) If a property owner fails to build, rebuild, or repair a partition fence after receiving notice under this chapter, the township trustee of the township in which the property is located shall build, rebuild, or repair the fence as provided under this chapter.
As added by P.L.2-2002, SEC.11.

IC 32-26-9-3
Defaulting landowner; description of lawful partition fence; floodgate across watercourse
Sec. 3. (a) A partition fence shall be built, rebuilt, and kept in repair at the cost of the property owners whose properties are enclosed or separated by the fences proportionately according to the number of rods or proportion of the fence the property owner owns along the line of the fence, whether the property owner's title is a fee simple or a life estate.
(b) If a property owner fails or refuses to compensate for building, rebuilding, or repairing the property owner's portion of a partition fence, another property owner who is interested in the fence, after having built, rebuilt, or repaired the property owner's portion of the fence, shall give to the defaulting property owner or the defaulting property owner's agent or tenant twenty (20) days notice to build, rebuild, or repair the defaulting property owner's portion of the fence. If the defaulting property owner or the defaulting property owner's agent or tenant fails to build, rebuild, or repair the fence within twenty (20) days, the complaining property owner shall notify the township trustee of the township in which the properties are located of the default.
(c) This subsection applies if the fence sought to be established, rebuilt, or repaired is on a township line. Unless disqualified under subsection (h), the complaining property owner shall notify the trustee of the township in which the property of the complaining property owner is located of the default under subsection (b), and the trustee has jurisdiction in the matter.
(d) The township trustee who receives a complaint under this section shall:
(1) estimate the costs for building, rebuilding, or repairing the partition fence; and
(2) within a reasonable time after receiving the complaint, make out a statement and notify the defaulting property owner of the probable cost of building, rebuilding, or repairing the fence.
If twenty (20) days after receiving a notice under this subsection the defaulting property owner has not built, rebuilt, or repaired the fence, the trustee shall build or repair the fence. The trustee may use only the materials for the fences that are most commonly used by the farmers of the community.
(e) If the trustee of a township is disqualified to act under subsection (h), the trustee of an adjoining township who resides

nearest to where the fence is located shall act on the complaint upon receiving a notice by a property owner who is interested in the fence.
(f) A lawful partition fence is any one (1) of the following that is sufficiently tight and strong to hold cattle, hogs, horses, mules, and sheep:
(1) A straight board and wire fence, a straight wire fence, a straight board fence, or a picket fence four (4) feet high.
(2) A straight rail fence four and one-half (4 1/2) feet high.
(3) A worm rail fence five (5) feet high.
(g) This subsection applies if a ditch or creek crosses the division line between two (2) property owners, causing additional expense in the maintenance of the part over the stream. If the property owners cannot agree upon the proportionate share of each property owner, the township trustee shall appoint three (3) disinterested citizens who shall apportion the partition fence to be built by each property owner.
(h) If a township trustee is:
(1) related to any of the interested property owners; or
(2) an interested property owner;
the trustee of any other township who resides nearest to where the fence is located shall act under this chapter.
(i) This subsection applies if a ditch or creek forms, covers, or marks the dividing line or a part of the dividing line between the properties of separate and different property owners so that partition fences required under this chapter cannot be built and maintained on the dividing line. The partition fences shall be built and maintained under this chapter as near to the boundary line as is practical, and each property owner shall build a separate partition fence on the property owner's property and maintain the fence at the property owner's cost.
(j) This subsection applies where a partition fence required under this chapter crosses a ditch or creek and it is impracticable to construct or maintain that portion of the fence that crosses the ditch or creek as a stationary fence. Instead of the portion of the fence that would cross the ditch or creek, there shall be constructed, as a part of the partition fence, floodgates or other similar structures that are sufficiently high, tight, and strong to turn hogs, sheep, cattle, mules, and horses or other domestic animals. The floodgates or other similar structures shall be constructed to swing up in times of high water and to connect continuously with the partition fences.
(k) This subsection applies if the building and maintenance of the floodgates or other similar structure required under subsection (j) causes additional expenses and the property owners cannot agree upon the character of floodgates or other similar structure, or upon the proportionate share of the cost to be borne by each property owner. The township trustee, upon notice in writing from either property owner of a disagreement and the nature of the disagreement, shall appoint three (3) disinterested citizens of the township who shall determine the kind of structure and apportion the cost of the floodgate or other structure between the property owners, taking into consideration the parts of the fence being maintained by each

property owner.
(l) The determination of a majority of the arbitrators of any matter or matters submitted to them under this section is final and binding on each property owner. The compensation of the arbitrators is two dollars ($2) each, which shall be paid by the property owners in the proportion each property owner is ordered to bear the expense of a gate or structure.
(m) This subsection applies if either or both of the property owners fail to construct or compensate for constructing the structure determined upon by the arbitrators in the proportion determined within thirty (30) days after the determination. The township trustee shall proceed at once to construct the gate or structure and collect the cost of the gate or structure, including the compensation of the arbitrators, from the defaulting property owner in the same manner as is provided for ordinary partition fences. The floodgate or other structure shall be repaired, rebuilt, or replaced according to the determination of the arbitrators.
As added by P.L.2-2002, SEC.11.

IC 32-26-9-4
Expenses; construction and maintenance by township
Sec. 4. (a) As soon as the township trustee has had a fence built, rebuilt, or repaired under this chapter, the trustee shall make out a certified statement in triplicate of the actual cost incurred by the trustee in the building, rebuilding, or repairing the fence. One (1) copy must be handed to or mailed to the property owner affected by the work, one (1) copy must be retained by the trustee as a record for the township, and one (1) copy must be filed in the auditor's office of the county in which the fence is located and in which the property of the property owner affected by the work is located. At the same time the trustee shall also file with the county auditor a claim against the county for the amount shown in the statement filed with the county auditor.
(b) The county auditor shall:
(1) examine the claims and statement as other claims are examined; and
(2) present the claims and statements to the board of county commissioners at the next regular meeting.
Unless there is an apparent error in the statement or claim, the board of county commissioners shall make allowance, and the county auditor shall issue a warrant for the amount claimed to the township trustee submitting the claim out of the county general fund without an appropriation being made by the county council.
(c) The amount paid out of the county general fund under subsection (b) shall be:
(1) placed by the county auditor on the tax duplicate against the property of the property owner affected by the work;
(2) collected as taxes are collected; and
(3) when collected, paid into the county general fund.
As added by P.L.2-2002, SEC.11.
IC 32-26-9-5
Construction and maintenance by township; personal liability of trustees
Sec. 5. The township trustee has no personal liability for a contract the trustee makes under this chapter for building, rebuilding, or repairing fences under this chapter. The contractor shall receive payment from the township funds, which shall be reimbursed when the contract price is paid into the county treasury.
As added by P.L.2-2002, SEC.11.

IC 32-26-9-6
Construction and application of law
Sec. 6. This chapter shall be liberally construed in favor of the objects and purposes for which it is enacted and shall apply to all agricultural land, whether enclosed or unenclosed, cultivated or uncultivated, wild or wood lot.
As added by P.L.2-2002, SEC.11. Amended by P.L.57-2003, SEC.2.



CHAPTER 10. SPITE FENCES AS NUISANCE

IC 32-26-10-2
Damages
Sec. 2. (a) An owner or occupant injured either in the owner's or occupant's comfort or the enjoyment of the owner's or occupant's adjoining property by the nuisance described in section 1 of this chapter may bring an action for:
(1) damages in compensation for the nuisance;
(2) the abatement of the nuisance; and
(3) all other remedies for the prevention of a nuisances.
(b) The provisions of law concerning actions for nuisance are applicable to an action under subsection (a).
As added by P.L.2-2002, SEC.11.






ARTICLE 27. CONSTRUCTION WARRANTIES ON REAL PROPERTY

CHAPTER 1. STATUTORY HOME IMPROVEMENT WARRANTIES

IC 32-27-1-2
Warranty effective date
Sec. 2. The warranties defined by this chapter become effective on the warranty date.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-3
"Home" defined
Sec. 3. (a) As used in this chapter, "home" means an attached or detached single family dwelling.
(b) The term includes an attached garage.
(c) The term does not include:
(1) a driveway;
(2) a walkway;
(3) a patio;
(4) a boundary wall;
(5) a retaining wall not necessary for the structural stability of the home;
(6) landscaping;
(7) a fence;
(8) an offsite improvement;
(9) an appurtenant recreational facility; or
(10) other similar item.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-4
"Home improvement" defined
Sec. 4. As used in this chapter, "home improvement" means any alteration, repair, or other modification of an existing home.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-5
"Home improvement contract" defined
Sec. 5. As used in this chapter, "home improvement contract" means a written agreement between a remodeler and an owner to

make a home improvement.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-6
"Load bearing parts of the home" defined
Sec. 6. As used in this chapter, "load bearing parts of the home" means the following:
(1) Foundation systems and footings.
(2) Beams.
(3) Girders.
(4) Lintels.
(5) Columns.
(6) Walls and partitions.
(7) Floor systems.
(8) Roof framing systems.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-7
"Major structural defect" defined
Sec. 7. As used in this chapter, "major structural defect" means actual physical damage to the load bearing functions of the load bearing parts of the home that:
(1) were installed, altered, or repaired by the remodeler in the course of remodeling the home; or
(2) although not installed, altered, or repaired by the remodeler, were directly damaged by the work of the remodeler;
to the extent that the home becomes unsafe, unsanitary, or otherwise unlivable.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-8
"Owner" defined
Sec. 8. As used in this chapter, "owner" means a person who:
(1) owns the home; and
(2) contracts with the remodeler to perform the home improvement work in the home improvement contract.
The term includes any of the owner's successors in title before the expiration of the warranties defined by this chapter.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-9
"Person" defined
Sec. 9. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a business trust, an estate, a trust, a partnership, an association, a cooperative, or other legal entity.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-10
"Remodeler" defined Sec. 10. As used in this chapter, "remodeler" means a person who contracts with an owner to alter, repair, or modify the owner's home.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-11
"Warranty date" defined
Sec. 11. As used in this chapter, "warranty date" means the date by which all home improvements and work under the home improvement contract have been substantially completed so the owner can occupy and use the improvement in the manner contemplated by the home improvement contract.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-12
Warranty coverage; warranties survive legal or equitable title
Sec. 12. (a) In performing home improvements and in contracting to perform home improvements, a remodeler may warrant to the owner the following:
(1) During the two (2) year period beginning on the warranty date, the home improvement must be free from defects in workmanship or materials.
(2) During the two (2) year period beginning on the warranty date, the home improvement must be free from defects caused by faulty installation of:
(A) new plumbing systems;
(B) new electrical systems;
(C) new heating, cooling, and ventilating systems; or
(D) extended parts of existing systems.
The warranty does not cover appliances, fixtures, or items of equipment that are installed under the home improvement contract.
(3) During the four (4) year period beginning on the warranty date, the home improvement must be free from defects caused by faulty workmanship or defective materials in the roof or roof systems of the home improvement.
(4) During the ten (10) year period beginning on the warranty date, the home improvement and affected load bearing parts of the home must be free from major structural defects.
(b) The warranties provided in this section survive the passing of legal or equitable title in the home to subsequent persons.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-13
Warranty disclaimers; conditions; acknowledgment; default
Sec. 13. (a) A remodeler may disclaim all implied warranties only if all of the following conditions are met:
(1) The warranties defined in this chapter are expressly provided for in the home improvement contract between a remodeler and an owner.
(2) The performance of the warranty obligations is guaranteed

by an insurance policy in an amount equal to the contract price made under the home improvement contract.
(3) The remodeler carries completed operations products liability insurance covering the remodeler's liability for reasonably foreseeable consequential damages arising from a defect covered by the warranties provided by the remodeler.
(b) The disclaimer must be printed in a minimum size of 10 point boldface type setting forth that the warranties defined by this chapter replace the implied warranties that have been disclaimed by the remodeler. The owner must affirmatively acknowledge by complete signature that the owner has read, understands, and voluntarily agrees to the disclaimer.
(c) The owner must acknowledge the disclaimer of implied warranties by signing, at the time of execution of the home improvement contract, a separate one (1) page notice attached to the home improvement contract that includes the following language:
"NOTICE OF WAIVER OF IMPLIED WARRANTIES
I recognize that by accepting the express warranties and the insurance covering those warranties for the periods provided in this home improvement contract, I am giving up the right to any claims for implied warranties, which may be greater than the express warranties. Implied warranties are unwritten warranties relating to the reasonable expectations of a homeowner with regard to the remodeling and home improvement of the homeowner's home, as those reasonable expectations are defined by the courts on a case by case basis.".
(d) If there is a default of the:
(1) insurance for the performance of the warranty obligations; or
(2) completed operations products liability insurance;
the disclaimer by the remodeler is void.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-14
Breach of warranty; award of damages
Sec. 14. (a) If a remodeler breaches a warranty set forth in section 12 of this chapter, the owner may bring an action against the remodeler for:
(1) damages arising from the breach; or
(2) specific performance.
(b) If damages are awarded for a breach of a warranty set forth in section 12 of this chapter, the award may not be for more than:
(1) the actual damages that are:
(A) necessary to effect repair of the defect that is the cause of the breach; or
(B) the difference between the value of the home without the defect and the home with the defect;
(2) the reasonably foreseeable consequential damages arising from the defect covered by the warranty; and
(3) attorney's fees, if those fees are provided for in the written

contract between the parties.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-15
Warranties in addition to contract rights; remedies
Sec. 15. (a) The warranties defined in this chapter are in addition to any other rights created by contract between the parties.
(b) The remedies provided in section 14 of this chapter do not limit any remedies available in an action that is not predicated on the breach of an express or implied warranty defined by this chapter.
As added by P.L.2-2002, SEC.12.



CHAPTER 2. NEW HOME CONSTRUCTION WARRANTIES

IC 32-27-2-2
"Initial home buyer" defined
Sec. 2. As used in this chapter, "initial home buyer" means a person who executes a contract with a builder to buy a new home and who:
(1) occupies the new home as its first occupant; and
(2) occupies the new home as a residence.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-3
"Major structural defect" defined
Sec. 3. As used in this chapter, "major structural defect" means actual damage to the load bearing part of a new home, including actual damage due to:
(1) subsidence;
(2) expansion; or
(3) lateral movement;
of the soil affecting the load bearing function, unless the subsidence, expansion, or lateral movement of the soil is caused by flood, earthquake, or some other natural disaster.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-4
"New home" defined
Sec. 4. (a) As used in this chapter, "new home" means a new dwelling occupied for the first time after construction.
(b) The term does not include:
(1) a detached garage;
(2) a driveway;
(3) a walkway;
(4) a patio;
(5) a boundary wall;
(6) a retaining wall not necessary for the structural stability of the new home;
(7) landscaping;
(8) a fence;
(9) nonpermanent construction material;
(10) an off-site improvement;
(11) an appurtenant recreational facility; or
(12) other similar item. As added by P.L.2-2002, SEC.12.

IC 32-27-2-5
"Home buyer" defined
Sec. 5. (a) As used in this chapter, "home buyer" means a purchaser of a new home.
(b) The term includes any owner of the new home before the expiration of the warranties defined by this chapter.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-6
"Builder" defined
Sec. 6. As used in this chapter, "builder" means a person who constructs new homes for sale, including the construction of new homes on land owned by home buyers.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-7
"Warranty date" defined
Sec. 7. As used in this chapter, "warranty date" means the date of the first occupancy of the new home as a residence by one (1) of the following:
(1) The builder.
(2) An individual or individuals renting the home from the builder.
(3) An individual or individuals living in the home at the request of the builder.
(4) The initial home buyer.
As added by P.L.2-2002, SEC.12. Amended by P.L.165-2005, SEC.9.

IC 32-27-2-8
Warranties of builder; survival of warranties
Sec. 8. (a) In selling a completed new home, and in contracting to sell a new home to be completed, the builder may warrant to the initial home buyer the following:
(1) During the two (2) year period beginning on the warranty date, the new home will be free from defects caused by faulty workmanship or defective materials.
(2) During the two (2) year period beginning on the warranty date, the new home will be free from defects caused by faulty installation of:
(A) plumbing;
(B) electrical;
(C) heating;
(D) cooling; or
(E) ventilating;
systems, exclusive of fixtures, appliances, or items of equipment.
(3) During the four (4) year period beginning on the warranty date, the new home will be free from defects caused by faulty

workmanship or defective materials in the roof or roof systems of the new home.
(4) During the ten (10) year period beginning on the warranty date, the new home will be free from major structural defects.
(b) The warranties provided in this section (or IC 34-4-20.5-8 or IC 32-15-7 before their repeal) survive the passing of legal or equitable title in the new home to a home buyer.
(c) An individual identified in section 7(1), 7(2), or 7(3) of this chapter who is selling a new home shall notify the purchaser of the home in writing on or before the date of closing or transfer of the new home of:
(1) the warranty date (as defined in section 7 of this chapter); and
(2) the amount of time remaining under the warranty.
As added by P.L.2-2002, SEC.12. Amended by P.L.165-2005, SEC.10.

IC 32-27-2-9
Disclaimer of implied warranties
Sec. 9. (a) A builder may disclaim all implied warranties only if all of the following conditions are met:
(1) The warranties defined in this chapter are expressly provided for in the written contract between a builder and an initial home buyer of a new home.
(2) The performance of the warranty obligations is backed by an insurance policy in an amount at least equal to the purchase price of the new home.
(3) The builder carries completed operations products liability insurance covering the builder's liability for reasonably foreseeable consequential damages arising from a defect covered by the warranties provided by the builder.
(b) The disclaimer must be printed in a minimum size of 10 point boldface type setting forth that the statutory warranties of this chapter are in lieu of the implied warranties that have been disclaimed by the builder, and the initial home buyer must affirmatively acknowledge by complete signature that the home buyer has read, understands, and voluntarily agrees to the disclaimer. Additionally, the initial home buyer must acknowledge the disclaimer of implied warranties by signing, at the time of execution of the contract, a separate one (1) page notice, attached to the contract, that includes and begins with the following language:
"NOTICE OF WAIVER OF IMPLIED WARRANTIES
I recognize that by accepting the express warranties and the insurance covering those warranties for the periods of time provided in this contract, I am giving up the right to any claims for implied warranties, which may be greater than the express warranties. Implied warranties are unwritten warranties relating to the reasonable expectations of a homeowner with regard to the construction of the homeowner's home, as those reasonable expectations are defined by the courts on a case by case basis.". (c) If there is a default of either:
(1) the insurance for the performance of the warranty obligations; or
(2) the completed operations products liability insurance;
the disclaimer by the builder is void from and after the default.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-10
Breach of warranty; actions against builder; damages; attorney's fees
Sec. 10. (a) If a builder provides and breaches a warranty set forth in section 8 of this chapter (or IC 34-4-20.5-8 or IC 32-15-7-8 before their repeal), the home buyer may bring an action against the builder for:
(1) damages arising from the breach; or
(2) specific performance.
(b) If damages are awarded for a breach of a warranty set forth in section 8 of this chapter (or IC 34-4-20.5-8 or IC 32-15-7-8 before their repeal), the award may be for not more than:
(1) the actual damages, which are either:
(A) the amount necessary to effect repair of the defect that is the cause of the breach; or
(B) the amount of the difference between the value of the new home without the defect and the value of the new home with the defect;
(2) the reasonably foreseeable consequential damages arising from the defect covered by the warranty; and
(3) attorney's fees, if those fees are provided for in the written contract between the parties.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-11
Warranties in addition to contract rights; other remedies
Sec. 11. (a) The warranties set forth in this chapter (or IC 34-4-20.5 or IC 32-15-7 before their repeal) are in addition to any rights created by contract between the parties.
(b) The remedies provided in section 10 of this chapter (or IC 34-4-20.5-10 or IC 32-15-7-10 before their repeal) do not limit any remedies available in an action that is not predicated upon the breach of an express or implied warranty set forth in this chapter (or IC 34-4-20.5 or IC 32-15-7 before their repeal) or otherwise existing.
As added by P.L.2-2002, SEC.12.



CHAPTER 3. NOTICE AND OPPORTUNITY TO REPAIR

IC 32-27-3
Chapter 3. Notice and Opportunity to Repair

IC 32-27-3-1
Definitions
Sec. 1. The following definitions apply throughout this chapter:
(1) "Action" means any civil lawsuit or action in contract or tort for damages or indemnity brought against a construction professional to assert a claim, whether by complaint, counterclaim, or cross claim, for damage or the loss of use of real or personal property caused by a defect in the construction of a residence or in the substantial remodeling of a residence. "Action" does not include:
(A) a claim in bankruptcy; or
(B) any civil action in tort alleging personal injury to or wrongful death of a person or persons resulting from a construction defect.
(2) "Association" means an association of co-owners (as defined in IC 32-25-2-2).
(3) "Claimant" means a home owner who or an association that asserts a claim against a construction professional concerning a defect in the construction of a residence or in the substantial remodeling of a residence.
(4) "Construction professional" means an architect, a builder, a builder vendor, a contractor, a subcontractor, or an engineer, including but not limited to any person performing or furnishing the design, supervision, construction, or observation of the construction of any improvement to real property, whether operating as a sole proprietor, a partnership, a corporation, or another business entity that contracts with the home owner to build the residence. A construction professional is not a home owner under this chapter unless the construction professional occupies the residence that is the basis for the claimed defect.
(5) "Defect" or "construction defect" means damage or deficiency in the residential construction, design, specifications, surveying, planning, supervision, testing, inspection, or observation of construction.
(6) "Home owner" means:
(A) any person, company, firm, partnership, corporation, association, or other business entity that:
(i) is owner of the residence; and
(ii) contracts with a construction professional for the construction, sale, or construction and sale of a residence; or
(B) a subsequent purchaser of a residence from a home owner.
(7) "Residence" means a:
(A) single family house;
(B) duplex;
(C) triplex; (D) quadraplex; or
(E) unit in a multiple unit residential structure in which title to the individual unit is transferred to the owner under a condominium or cooperative system.
For purposes of clause (E), the term includes common areas and facilities (as defined in IC 32-25-2-4).
(8) "Serve" or "service" means personal service or delivery by certified mail to the last known address of the addressee.
(9) "Substantial remodeling" means a remodeling of a residence, the total cost of which exceeds fifty percent (50%) of the assessed value under IC 6-1.1-1-3(a)(2) of the residence at the time that the contract for the remodeling work was made.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-2
Notice of claim; response
Sec. 2. (a) At least sixty (60) days before filing a construction defect action against a construction professional, the claimant must serve written notice of claim on the construction professional. The notice of claim must state that the claimant asserts a construction defect claim against the construction professional and must describe the claim in reasonable detail sufficient to determine the general nature of the defect.
(b) Within twenty-one (21) days after service of a notice of claim under subsection (a), the construction professional must serve a written response on the claimant. The written response must do one (1) of the following:
(1) Propose to inspect the residence that is the subject of the claim and complete the inspection within a specified time frame. A response made under this subdivision must include the statement that the construction professional shall, based on the inspection, offer to remedy the defect, compromise by payment, or dispute the claim.
(2) Offer to compromise and settle the claim by monetary payment without inspection. A construction professional's offer under this subdivision may include, but is not limited to, an express offer to purchase the claimant's residence that is the subject of the claim and to pay the claimant's reasonable relocation costs.
(3) State that the construction professional disputes the claim and will neither remedy the construction defect nor compromise and settle the claim.
(c) If the construction professional terminates a proposal or offer under section 3(c) of this chapter, the claimant may bring an action against the construction professional for the construction defect claim described in the notice of claim.
(d) A home owner is not required to serve an additional written notice for any additional defects discovered after the home owner has served an initial written notice of a construction defect in accordance with this section. As added by P.L.134-2003, SEC.1.

IC 32-27-3-3
Action for construction defect; notice of rejection; notice to terminate offer or proposal
Sec. 3. (a) If the construction professional disputes the claim or does not respond to the claimant's notice of claim within the time set forth in section 2(b) of this chapter, the claimant may bring an action against the construction professional for the claim described in the notice of claim without further notice.
(b) If the construction professional makes:
(1) a proposal to inspect the residence under section 2(b)(1) of this chapter; or
(2) an offer to compromise and settle the claim by monetary payment without inspection under section 2(b)(2) of this chapter;
and the claimant rejects the proposal or offer, the claimant must serve written notice of the rejection on the construction professional. After service of the rejection, the claimant may bring an action against the construction professional for the construction defect claim described in the notice of claim.
(c) If the construction professional does not receive from the claimant either an acceptance or rejection of the construction professional's inspection proposal or settlement offer within sixty (60) days after the claimant's receipt of the construction professional's response, the construction professional may terminate the proposal or offer by serving written notice on the claimant.
(d) If the construction professional terminates a proposal or offer under subsection (c), the claimant may bring an action against the construction professional for the construction defect claim described in the notice of claim.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-4
Reasonable access for inspection; action for construction defect; notice of rejection; notice to terminate offer or proposal
Sec. 4. (a) If the construction professional makes a proposal to inspect the residence under section 2(b)(1) of this chapter and the claimant elects to allow the construction professional to inspect in accordance with the construction professional's proposal, the claimant must provide the construction professional and the construction professional's contractors or other agents reasonable access to the claimant's residence during normal working hours to inspect the premises and the claimed defect.
(b) Within fourteen (14) days after the completion of an inspection pursuant to a proposal under section 2(b)(1) of this chapter, the construction professional must serve on the claimant:
(1) a written offer to remedy the construction defect at no cost to the claimant, including a report of the scope of the inspection, the findings and results of the inspection, a

description of the additional construction necessary to remedy the defect described in the claim, and a timetable for the completion of such construction;
(2) a written offer to compromise and settle the claim by monetary payment under section 2(b)(2) of this chapter; or
(3) a written statement that the construction professional will not proceed further to remedy the defect.
(c) If the construction professional:
(1) makes a written offer to remedy the construction defect under subsection (b)(1) but does not proceed further to remedy the construction defect within the agreed timetable; or
(2) fails to serve a written offer or statement on the claimant under subsection (b);
the claimant may bring an action against the construction professional for the claim described in the notice of claim without further notice.
(d) If the construction professional makes an offer under subsection (b)(1) or (b)(2) to remedy the construction defect or to compromise and settle the claim by monetary payment and the claimant rejects the offer, the claimant shall serve written notice of the claimant's rejection on the construction professional. After service of the rejection notice, the claimant may bring an action against the construction professional for the construction defect claim described in the notice of claim.
(e) If the construction professional makes an offer under subsection (b)(1) or (b)(2) and does not receive an acceptance or rejection of the offer from the claimant within sixty (60) days after the claimant's receipt of the construction professional's response, the construction professional may terminate the offer by serving written notice on the claimant.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-5
Notice of acceptance; reasonable access to complete construction; agreement to alter offer
Sec. 5. (a) To accept the offer of a construction professional to remedy the construction defect under section (4)(b)(1) of this chapter, the claimant must serve on the construction professional a written notice of acceptance within a reasonable time period after receipt of the offer, and not later than sixty (60) days after receipt of the offer.
(b) A claimant who accepts a construction professional's offer under section 4(b)(1) of this chapter must provide the construction professional and the construction professional's contractors or other agents reasonable access to the claimant's residence during normal working hours to perform and complete the construction by the timetable stated in the offer.
(c) After the acceptance of an offer under section 4(b)(1) of this chapter, the claimant and construction professional may, by written mutual agreement, alter the extent of construction or the timetable

for completion of construction stated in the offer, including but not limited to construction to repair additional defects.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-6
Dismissal
Sec. 6. Any action commenced by a claimant before compliance with the requirements of this chapter is subject to dismissal without prejudice, and may not be recommenced until the claimant complies with the requirements of this section.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-7
Commence action for construction defect
Sec. 7. Nothing in this section may be construed to prevent a claimant from commencing an action on the construction defect claim described in the notice of claim if the construction professional fails to perform the construction agreed upon, fails to remedy the defect, or fails to perform according to the timetable agreed upon under section 4(b)(1) or 5 of this chapter.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-8
Amend notice of claim; date of original notice of claim applies
Sec. 8. (a) Before commencing any action alleging a construction defect, or after the dismissal of any action without prejudice under section 6 of this chapter, the claimant may amend the notice of claim to include construction defects discovered after the service of the original notice of claim.
(b) The service of an amended notice of claim relates back to the original notice of claim for purposes of section 2 of this chapter and the applicable statutes of limitations and repose.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-9
Attorney's fees and costs to construction professional; deduction of sums paid under warranty; failure to comply
Sec. 9. (a) If a claimant:
(1) unreasonably rejects a reasonable written offer of settlement made under this chapter; or
(2) does not permit the construction professional a reasonable opportunity to inspect or to repair the defect under a reasonable offer of settlement;
and thereafter commences an action governed by this chapter, the court may deny the claimant attorney's fees and costs and award attorney's fees and costs to the construction professional. However, a homeowner is not required to accept an offer to repair the defect when the defect is caused by the construction professional's noncompliance with applicable building codes.
(b) Any sums paid under a homeowners warranty, other than sums

paid in satisfaction of claims that are collateral to any coverage issued to or by the construction professional, must be deducted from any recovery.
(c) If a construction professional fails to comply with the requirements of this chapter, the claimant is not obligated to comply further with the provisions of this chapter.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-10
Attorney's fees and costs to claimant
Sec. 10. If a construction professional unreasonably:
(1) disputes a home owner's claim;
(2) fails to remedy or compromise and settle the claim;
(3) fails to repair the construction defect within a reasonable time, subject to the nature of the repair or some unforeseen event not caused by the construction professional; or
(4) fails to respond to a notice;
and the claimant commences an action governed by this chapter and prevails in the action, the court may award attorney's fees and costs to the claimant.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-11
Filing; list of defects
Sec. 11. (a) In every action brought against a construction professional, the claimant must file with the court and serve on the defendant a list of known construction defects in accordance with this section.
(b) The list of known construction defects must contain a description of the construction that the claimant alleges to be defective. The list of known construction defects must be filed with the court and served on the defendant within sixty (60) days after the commencement of the action or within such longer period as the court in its discretion may allow.
(c) The list of known construction defects may be amended by the claimant to identify additional construction defects as they become known to the claimant.
(d) The list of known construction defects must specify, to the extent known to the claimant, the construction professional responsible for each alleged defect identified by the claimant.
(e) If a subcontractor or supplier is added as a party to an action under this section, the party making the claim against the subcontractor or supplier must serve on the subcontractor or supplier the list of construction defects in accordance with this section within sixty (60) days after service of the complaint against the subcontractor or supplier, or within such period as the court in its discretion may allow.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-12 Notice of right to offer to cure; action not barred
Sec. 12. (a) Upon entering into a contract for sale, construction, or substantial remodeling of a residence, a construction professional must provide notice to each home owner of the construction professional's right to offer to cure construction defects before a home owner may commence litigation against the construction professional. The notice must be conspicuous and may be included as part of the underlying contract signed by the home owner.
(b) The notice required by this section must be in substantially the following form:
"IC 32-27-3 CONTAINS IMPORTANT REQUIREMENTS YOU MUST FOLLOW BEFORE YOU MAY FILE A LAWSUIT FOR DEFECTIVE CONSTRUCTION AGAINST THE CONTRACTOR OR BUILDER OF YOUR HOME. SIXTY (60) DAYS BEFORE YOU FILE YOUR LAWSUIT, YOU MUST DELIVER TO THE CONTRACTOR OR BUILDER A WRITTEN NOTICE OF ANY CONSTRUCTION CONDITIONS YOU ALLEGE ARE DEFECTIVE AND PROVIDE YOUR CONTRACTOR OR BUILDER THE OPPORTUNITY TO MAKE AN OFFER TO REPAIR OR PAY FOR THE DEFECTS. YOU ARE NOT OBLIGATED TO ACCEPT ANY OFFER MADE BY THE BUILDER OR CONTRACTOR. HOWEVER, IF YOU UNREASONABLY REJECT A REASONABLE WRITTEN OFFER AND COMMENCE AN ACTION AGAINST THE BUILDER OR CONTRACTOR, A COURT MAY AWARD ATTORNEY'S FEES AND COSTS TO THE BUILDER OR CONTRACTOR. THERE ARE STRICT DEADLINES AND PROCEDURES UNDER STATE LAW, AND FAILURE TO FOLLOW THEM MAY AFFECT YOUR ABILITY TO FILE A LAWSUIT.".
(c) This chapter does not preclude or bar any action if notice is not given to the home owner as required by this section.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-13
Contractual relationship not affected
Sec. 13. Nothing in this chapter shall be construed to hinder or otherwise affect the employment, agency, or contractual relationship between and among home owners and construction professionals during the process of construction or remodeling and does not preclude the termination of those relationships as allowed under current law. Nothing in this chapter shall negate or otherwise restrict a construction professional's right to access or inspection provided by law, covenant, easement, or contract.
As added by P.L.134-2003, SEC.1.

IC 32-27-3-14
Tolling of statute of limitations
Sec. 14. If a written notice of claim is served under section 2 of this chapter within the time prescribed for the filing of an action

against a construction professional based on an alleged construction defect, the applicable statute of limitations for construction related claims is tolled with respect to the alleged construction defect described in the notice of claim from the day on which the notice of claim is served until sixty (60) days after the period of time during which the filing of an action is barred under this chapter.
As added by P.L.134-2003, SEC.1.






ARTICLE 28. LIENS ON REAL PROPERTY

CHAPTER 1. RECORD OF LIENS; DUTY TO SATISFY RECORD AFTER RELEASE OR DISCHARGE OF LIENS

IC 32-28-1-2
Forfeiture; commissioner to release and satisfy lien
Sec. 2. (a) This section applies if:
(1) the mortgagor or another person having the right to demand the release of a mortgage or lien makes a written demand, sent by registered or certified mail with return receipt requested, to the owner, holder, or custodian to release, discharge, and satisfy of record the mortgage, mechanic's lien, judgment, or other lien; and
(2) the owner, holder, or custodian fails, neglects, or refuses to release, discharge, and satisfy of record the mortgage, mechanic's lien, judgment, or other lien as required under section 1 of this chapter not later than fifteen (15) days after the date the owner, holder, or custodian receives the written demand.
(b) An owner, holder, or custodian shall forfeit and pay to the mortgagor or other person having the right to demand the release of the mortgage or lien: (1) a sum not to exceed five hundred dollars ($500) for the failure, neglect, or refusal of the owner, holder, or custodian to:
(A) release;
(B) discharge; and
(C) satisfy of record the mortgage or lien; and
(2) costs and reasonable attorney's fees incurred in enforcing the release, discharge, or satisfaction of record of the mortgage or lien.
(c) If the court finds in favor of a plaintiff who files an action to recover damages under subsection (b), the court shall award the plaintiff the costs of the action and reasonable attorney's fees as a part of the judgment.
(d) The court may appoint a commissioner and direct the commissioner to release and satisfy the mortgage, mechanic's lien, judgment, or other lien. The costs incurred in connection with releasing and satisfying the mortgage, mechanic's lien, judgment, or other lien shall be taxed as a part of the costs of the action. (e) The owner, holder, or custodian, by virtue of having recorded the mortgage, mechanic's lien, judgment, or other lien in Indiana, submits to the jurisdiction of the courts of Indiana as to any action arising under this section.
As added by P.L.2-2002, SEC.13.



CHAPTER 2. LIMITATION ON AND REINSTATEMENT OF LIENS AFTER DESTRUCTION OF RECORDS



CHAPTER 3. MECHANIC'S LIENS

IC 32-28-3-1
Mechanic's liens; persons to whom available; effect of contract provisions; credit transactions; restrictions
Sec. 1. (a) A contractor, a subcontractor, a mechanic, a lessor leasing construction and other equipment and tools, whether or not an operator is also provided by the lessor, a journeyman, a laborer, or any other person performing labor or furnishing materials or machinery, including the leasing of equipment or tools, for:
(1) the erection, alteration, repair, or removal of:
(A) a house, mill, manufactory, or other building; or
(B) a bridge, reservoir, system of waterworks, or other structure;
(2) the construction, alteration, repair, or removal of a walk or sidewalk located on the land or bordering the land, a stile, a well, a drain, a drainage ditch, a sewer, or a cistern; or
(3) any other earth moving operation;
may have a lien as set forth in this section.
(b) A person described in subsection (a) may have a lien separately or jointly:
(1) upon the house, mill, manufactory, or other building, bridge, reservoir, system of waterworks, or other structure, sidewalk, walk, stile, well, drain, drainage ditch, sewer, cistern, or earth:
(A) that the person erected, altered, repaired, moved, or removed; or
(B) for which the person furnished materials or machinery of any description; and
(2) on the interest of the owner of the lot or parcel of land:
(A) on which the structure or improvement stands; or
(B) with which the structure or improvement is connected;
to the extent of the value of any labor done or the material furnished, or both, including any use of the leased equipment and tools. (c) All claims for wages of mechanics and laborers employed in or about a shop, mill, wareroom, storeroom, manufactory or structure, bridge, reservoir, system of waterworks or other structure, sidewalk, walk, stile, well, drain, drainage ditch, cistern, or any other earth moving operation shall be a lien on all the:
(1) machinery;
(2) tools;
(3) stock;
(4) material; or
(5) finished or unfinished work;
located in or about the shop, mill, wareroom, storeroom, manufactory or other building, bridge, reservoir, system of waterworks, or other structure, sidewalk, walk, stile, well, drain, drainage ditch, sewer, cistern, or earth used in a business.
(d) If the person, firm, limited liability company, or corporation described in subsection (a) or (c) is in failing circumstances, the claims described in this section shall be preferred debts whether a claim or notice of lien has been filed.
(e) Subject to subsection (f), a contract:
(1) for the construction, alteration, or repair of a Class 2 structure (as defined in IC 22-12-1-5);
(2) for the construction, alteration, or repair of an improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5);
(3) for the construction, alteration, or repair of property that is:
(A) owned, operated, managed, or controlled by a:
(i) public utility (as defined in IC 8-1-2-1);
(ii) municipally owned utility (as defined in IC 8-1-2-1);
(iii) joint agency (as defined in IC 8-1-2.2-2);
(iv) rural electric membership corporation formed under IC 8-1-13-4;
(v) rural telephone cooperative corporation formed under IC 8-1-17; or
(vi) not-for-profit utility (as defined in IC 8-1-2-125);
regulated under IC 8; and
(B) intended to be used and useful for the production, transmission, delivery, or furnishing of heat, light, water, telecommunications services, or power to the public; or
(4) to prepare property for Class 2 residential construction;
may include a provision or stipulation in the contract of the owner and principal contractor that a lien may not attach to the real estate, building, structure or any other improvement of the owner.
(f) A contract containing a provision or stipulation described in subsection (e) must meet the requirements of this subsection to be valid against subcontractors, mechanics, journeymen, laborers, or persons performing labor upon or furnishing materials or machinery for the property or improvement of the owner. The contract must:
(1) be in writing;
(2) contain specific reference by legal description of the real estate to be improved; (3) be acknowledged as provided in the case of deeds; and
(4) be filed and recorded in the recorder's office of the county in which the real estate, building, structure, or other improvement is situated not more than five (5) days after the date of execution of the contract.
A contract containing a provision or stipulation described in subsection (e) does not affect a lien for labor, material, or machinery supplied before the filing of the contract with the recorder.
(g) Upon the filing of a contract under subsection (f), the recorder shall:
(1) record the contract at length in the order of the time it was received in books provided by the recorder for that purpose;
(2) index the contract in the name of the:
(A) contractor; and
(B) owner;
in books kept for that purpose; and
(3) collect a fee for recording the contract as is provided for the recording of deeds and mortgages.
(h) A person, firm, partnership, limited liability company, or corporation that sells or furnishes on credit any material, labor, or machinery for the alteration or repair of an owner occupied single or double family dwelling or the appurtenances or additions to the dwelling to:
(1) a contractor, subcontractor, mechanic; or
(2) anyone other than the occupying owner or the owner's legal representative;
must furnish to the occupying owner of the parcel of land where the material, labor, or machinery is delivered a written notice of the delivery or work and of the existence of lien rights not later than thirty (30) days after the date of first delivery or labor performed. The furnishing of the notice is a condition precedent to the right of acquiring a lien upon the lot or parcel of land or the improvement on the lot or parcel of land.
(i) A person, firm, partnership, limited liability company, or corporation that sells or furnishes on credit material, labor, or machinery for the original construction of a single or double family dwelling for the intended occupancy of the owner upon whose real estate the construction takes place to a contractor, subcontractor, mechanic, or anyone other than the owner or the owner's legal representatives must:
(1) furnish the owner of the real estate:
(A) as named in the latest entry in the transfer books described in IC 6-1.1-5-4 of the county auditor; or
(B) if IC 6-1.1-5-9 applies, as named in the transfer books of the township assessor (if any) or the county assessor;
with a written notice of the delivery or labor and the existence of lien rights not later than sixty (60) days after the date of the first delivery or labor performed; and
(2) file a copy of the written notice in the recorder's office of the county not later than sixty (60) days after the date of the

first delivery or labor performed.
The furnishing and filing of the notice is a condition precedent to the right of acquiring a lien upon the real estate or upon the improvement constructed on the real estate.
(j) A lien for material or labor in original construction does not attach to real estate purchased by an innocent purchaser for value without notice of a single or double family dwelling for occupancy by the purchaser unless notice of intention to hold the lien is recorded under section 3 of this chapter before recording the deed by which the purchaser takes title.
As added by P.L.2-2002, SEC.13. Amended by P.L.101-2002, SEC.5; P.L.151-2003, SEC.1; P.L.1-2006, SEC.501; P.L.1-2007, SEC.210; P.L.219-2007, SEC.101; P.L.146-2008, SEC.674.

IC 32-28-3-2
Extent of lien; leased or mortgaged land
Sec. 2. (a) The entire land upon which the building, erection, or other improvement is situated, including the part of the land not occupied by the building, erection, or improvement, is subject to a lien to the extent of the right, title, and interest of the owner for whose immediate use or benefit the labor was done or material furnished.
(b) If:
(1) the owner has only a leasehold interest; or
(2) the land is encumbered by mortgage;
the lien, so far as concerns the buildings erected by the lienholder, is not impaired by forfeiture of the lease for rent or foreclosure of mortgage. The buildings may be sold to satisfy the lien and may be removed not later than ninety (90) days after the sale by the purchaser.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-3
Notice of intention to hold lien; filing
Sec. 3. (a) Except as provided in subsection (b), a person who wishes to acquire a lien upon property, whether the claim is due or not, must file in duplicate a sworn statement and notice of the person's intention to hold a lien upon the property for the amount of the claim:
(1) in the recorder's office of the county; and
(2) not later than ninety (90) days after performing labor or furnishing materials or machinery described in section 1 of this chapter.
The statement and notice of intention to hold a lien may be verified and filed on behalf of a client by an attorney registered with the clerk of the supreme court as an attorney in good standing under the requirements of the supreme court.
(b) This subsection applies to a person that performs labor or furnishes materials or machinery described in section 1 of this chapter related to a Class 2 structure (as defined in IC 22-12-1-5) or

an improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5). A person who wishes to acquire a lien upon property, whether the claim is due or not, must file in duplicate a sworn statement and notice of the person's intention to hold a lien upon the property for the amount of the claim:
(1) in the recorder's office of the county; and
(2) not later than sixty (60) days after performing labor or furnishing materials or machinery described in section 1 of this chapter.
The statement and notice of intention to hold a lien may be verified and filed on behalf of a client by an attorney registered with the clerk of the supreme court as an attorney in good standing under the requirements of the supreme court.
(c) A statement and notice of intention to hold a lien filed under this section must specifically set forth:
(1) the amount claimed;
(2) the name and address of the claimant;
(3) the owner's:
(A) name; and
(B) latest address as shown on the property tax records of the county; and
(4) the:
(A) legal description; and
(B) street and number, if any;
of the lot or land on which the house, mill, manufactory or other buildings, bridge, reservoir, system of waterworks, or other structure may stand or be connected with or to which it may be removed.
The name of the owner and legal description of the lot or land will be sufficient if they are substantially as set forth in the latest entry in the transfer books described in IC 6-1.1-5-4 of the county auditor or, if IC 6-1.1-5-9 applies, the transfer books of the township assessor (if any) or the county assessor at the time of filing of the notice of intention to hold a lien.
(d) The recorder shall:
(1) mail, first class, one (1) of the duplicates of the statement and notice of intention to hold a lien to the owner named in the statement and notice not later than three (3) business days after recordation;
(2) post records as to the date of the mailing; and
(3) collect a fee of two dollars ($2) from the lien claimant for each statement and notice that is mailed.
The statement and notice shall be addressed to the latest address of the owner as specifically set out in the sworn statement and notice of the person intending to hold a lien upon the property.
As added by P.L.2-2002, SEC.13. Amended by P.L.219-2007, SEC.102; P.L.146-2008, SEC.675.

IC 32-28-3-4 Validity of certain notices of intention to hold lien
Sec. 4. Any otherwise valid and enforceable statement and notice of intention to hold a lien filed before March 10, 1967, is valid and enforceable.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-5
Recording notice; priority of lien
Sec. 5. (a) As used in this section, "lender" refers to:
(1) an individual;
(2) a supervised financial organization (as defined in IC 26-1-4-102.5);
(3) an insurance company or a pension fund; or
(4) any other entity that has the authority to make loans.
(b) The recorder shall record the statement and notice of intention to hold a lien when presented under section 3 of this chapter in the miscellaneous record book. The recorder shall charge a fee for recording the statement and notice in accordance with IC 36-2-7-10. When the statement and notice of intention to hold a lien is recorded, the lien is created. The recorded lien relates back to the date the mechanic or other person began to perform the labor or furnish the materials or machinery. Except as provided in subsections (c) and (d), a lien created under this chapter has priority over a lien created after it.
(c) The lien of a mechanic or materialman does not have priority over the lien of another mechanic or materialman.
(d) The mortgage of a lender has priority over all liens created under this chapter that are recorded after the date the mortgage was recorded, to the extent of the funds actually owed to the lender for the specific project to which the lien rights relate. This subsection does not apply to a lien that relates to a construction contract for the development, construction, alteration, or repair of the following:
(1) A Class 2 structure (as defined in IC 22-12-1-5).
(2) An improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5).
(3) Property that is:
(A) owned, operated, managed, or controlled by:
(i) a public utility (as defined in IC 8-1-2-1);
(ii) a municipally owned utility (as defined in IC 8-1-2-1);
(iii) a joint agency (as defined in IC 8-1-2.2-2);
(iv) a rural electric membership corporation formed under IC 8-1-13-4;
(v) a rural telephone cooperative corporation formed under IC 8-1-17; or
(vi) a not-for-profit utility (as defined in IC 8-1-2-125);
regulated under IC 8; and
(B) intended to be used and useful for the production, transmission, delivery, or furnishing of heat, light, water, telecommunications services, or power to the public.
As added by P.L.2-2002, SEC.13. Amended by P.L.101-2002, SEC.6;

P.L.35-2010, SEC.207.

IC 32-28-3-6
Enforcement of lien
Sec. 6. (a) A person may enforce a lien by filing a complaint in the circuit or superior court of the county where the real estate or property that is the subject of the lien is situated. The complaint must be filed not later than one (1) year after:
(1) the date the statement and notice of intention to hold a lien was recorded under section 3 of this chapter; or
(2) subject to subsection (c), the expiration of the credit, if a credit is given.
(b) Except as provided in subsection (c), if a lien is not enforced within the time set forth in subsection (a), the lien is void.
(c) A credit does not extend the time for filing an action to enforce the lien under subsection (a)(2) unless:
(1) the terms of the credit are in writing;
(2) the credit was executed by:
(A) the lienholder; and
(B) all owners of record; and
(3) the credit was recorded:
(A) in the same manner as the original statement and notice of intention to hold a lien; and
(B) not later than one (1) year after the date the statement and notice of intention to hold a lien was recorded.
(d) If the lien is foreclosed under this chapter, the court rendering judgment shall order a sale to be made of the property subject to the lien. The officers making the sale shall sell the property without any relief from valuation or appraisement laws.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-7
Sale to satisfy lien; consolidation of actions
Sec. 7. (a) A person whose lien is recorded under this chapter may be a party to an action to enforce a lien.
(b) The court may, by judgment, direct a sale of the land and building for the satisfaction of the liens and costs. The sale shall not prejudice the rights of:
(1) a prior encumbrance; or
(2) an owner or other person who is not a party to the action.
(c) If several actions are brought by different claimants and are pending at the same time, the court may order the actions to be consolidated.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-8
Insufficient proceeds of sale
Sec. 8. If the proceeds of the sale of the property subject to a lien are insufficient to pay all the claimants, the court shall order the claimants to be paid in proportion to the amount due each claimant. As added by P.L.2-2002, SEC.13.

IC 32-28-3-9
Subcontractor's, journeyman's, or laborer's liens; notice; actions
Sec. 9. (a) This section applies to a:
(1) subcontractor;
(2) lessor leasing construction and other equipment and tools, regardless of whether an operator is also provided by the lessor;
(3) journeyman; or
(4) laborer;
employed or leasing any equipment or tools used by the lessee in erecting, altering, repairing, or removing any house, mill, manufactory or other building, or bridge, reservoir, system of waterworks, or other structure or earth moving, or in furnishing any material or machinery for these activities.
(b) Except as provided in subsection (f) and section 12 of this chapter, in order to acquire rights under this section, a person described in subsection (a) must give to the property owner, or if the property owner is absent, to the property owner's agent, written notice particularly setting forth the amount of the person's claim and services rendered for which:
(1) the person's employer or lessee is indebted to the person; and
(2) the person holds the property owner responsible.
(c) Subject to subsections (d) and (e), the property owner is liable for the person's claim.
(d) The property owner is liable to a person described in subsection (a) for not more than the amount that is due and may later become due from the owner to the employer or lessee.
(e) A person described in subsection (a) may recover the amount of the person's claim if, after the amounts of other claims that have priority are subtracted from the amount due from the property owner to the employer or lessee, the remainder of the amount due from the property owner to the employer or lessee is sufficient to pay the amount of the person's claim.
(f) This subsection applies to a person described in subsection (a) who gives written notice, to the property owner or, if the property owner is absent, to the owner's agent, before labor is performed or materials or machinery is furnished. The notice must particularly set forth the amount of:
(1) labor the person has contracted to perform; or
(2) materials or machinery the person has contracted to furnish;
for the employer or lessee in erecting, altering, repairing, or removing any of the buildings or other structures described in subsection (a). A person described in this subsection has the same rights and remedies against the property owner for the amount of the labor performed by the person or materials or machinery furnished by the person after the notice is given, as are provided in this chapter for persons who serve notice after performing the labor or furnishing the materials or machinery. (g) If an action is brought against a property owner under this section, all subcontractors, equipment lessors leasing equipment, journeymen, and laborers who have:
(1) performed labor or furnished materials or machinery; and
(2) given notice under this section;
may become parties to the action. If, upon final judgment against the property owner the amount recovered and collected is not sufficient to pay the claimants in full, the amount recovered and collected shall be divided among the claimants pro rata.
As added by P.L.2-2002, SEC.13. Amended by P.L.1-2010, SEC.129.

IC 32-28-3-10
Notice to commence suit; affidavit of service
Sec. 10. (a) A lien is void if both of the following occur:
(1) The owner of property subject to a mechanic's lien or any person or corporation having an interest in the property, including a mortgagee or a lienholder, provides written notice to the owner or holder of the lien to file an action to foreclose the lien.
(2) The owner or holder of the lien fails to file an action to foreclose the lien in the county where the property is located not later than thirty (30) days after receiving the notice.
However, this section does not prevent the claim from being collected as other claims are collected by law.
(b) A person who gives notice under subsection (a)(1) by registered or certified mail to the lienholder at the address given in the recorded statement and notice of intention to hold a lien may file an affidavit of service of the notice to file an action to foreclose the lien with the recorder of the county in which the property is located. The affidavit must state the following:
(1) The facts of the notice.
(2) That more than thirty (30) days have passed since the notice was received by the lienholder.
(3) That no action for foreclosure of the lien is pending.
(4) That no unsatisfied judgment has been rendered on the lien.
(c) The recorder shall:
(1) record the affidavit of service in the miscellaneous record book of the recorder's office; and
(2) certify on the face of the record any lien that is fully released.
When the recorder records the affidavit and certifies the record under this subsection, the real estate described in the lien is released from the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-11
Undertaking to pay judgment and cost
Sec. 11. (a) In an action to foreclose a lien:
(1) the defendant or owner of the property subject to the lien; or
(2) any person having an interest in the property subject to the

lien, including a mortgagee or other lienholder;
may file in the action a written undertaking with surety to be approved by the court.
(b) An undertaking filed under this section must provide that the person filing it will pay any judgment that may be recovered in the action to foreclose the lien, including costs and attorney's fees allowed by the court, if the claim on which the judgment is founded is found by the court to have been a lien on the property at the time the action was filed.
(c) If an undertaking is filed and approved by the court:
(1) the court shall enter an order releasing the property from the lien; and
(2) the property shall be discharged from the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-12
Railroads; labor and materials; lien
Sec. 12. (a) This section applies to a person who:
(1) performs work or labor such as:
(A) grading;
(B) building embankments;
(C) making excavations for track;
(D) building:
(i) bridges;
(ii) trestlework;
(iii) works of masonry;
(iv) fencing; or
(v) other structures; or
(E) performs work of any kind;
in the construction or repair of a railroad or part of a railroad in Indiana; or
(2) furnishes material for:
(A) a bridge, trestlework, work of masonry, fence, or other structure; or
(B) use in the construction or repair of a railroad or part of a railroad;
in Indiana.
(b) The work, labor, or material described in subsection (a) may be provided under a contract:
(1) with the railroad corporation building, repairing, or owning the railroad; or
(2) with a person, corporation, or company engaged as:
(A) lessee;
(B) contractor;
(C) subcontractor; or
(D) agent;
of the railroad corporation in the work of constructing or repairing the railroad or part of the railroad in Indiana.
(c) A person to whom this section applies may have a lien to the extent of the work or labor performed, or material furnished, or both,

upon:
(1) the right-of-way and franchises of the railroad corporation; and
(2) the works and structures as set forth in this section that may be upon the right-of-way and franchise of the railroad corporation;
within the limits of the county in which the work or labor may be performed or the material may be furnished.
(d) A person performing work or labor or furnishing materials under a contract described in subsection (b)(2) is not required to give notice to the railroad corporation under section 9 of this chapter in order to acquire and hold a lien for labor performed or material furnished under the provisions of this section. The performance of the labor or the furnishing of the materials is sufficient notice to the railroad corporation. A lien that is acquired as set forth in this subsection shall be enforced as other mechanic's liens are enforced in Indiana.
(e) A person who, in doing business with a railroad company, has constructed a building or other improvement on a portion of the railroad right-of-way adjacent to the person's place of business may have a lien to the extent of the fair market value of the improvement on that portion of the right-of-way. The lien may be acquired and enforced:
(1) upon abandonment of the right-of-way by the railroad company; and
(2) against the successors in title of the railroad company.
This subsection does not apply to property that is subject to a written agreement providing for the disposition of improvements upon abandonment. Liens acquired under this subsection shall be enforced as other mechanic's liens are enforced in Indiana.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-13
Notice of intention to hold lien
Sec. 13. A person who desires to acquire the lien provided for in section 12 of this chapter must give notice of the person's intention to hold the lien by causing the notice to be recorded in the recorder's office of the county in which the work was done or material furnished in the same manner and within the same time as provided in this chapter for giving notice of a mechanic's lien. A person who gives notice within the proper time may enforce the lien in the same manner as mechanic's liens are enforced. The suit must be brought within one (1) year after the time the notice was filed in the recorder's office.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-14
Attorney's fees
Sec. 14. (a) Except as provided in subsection (b), in an action to enforce a lien under this chapter, a plaintiff or lienholder who

recovers a judgment in any sum is entitled to recover reasonable attorney's fees. The court shall enter the attorney's fees as a part of the judgment.
(b) A plaintiff may not recover attorney's fees as part of the judgment against a property owner in an action in which the contract consideration for the labor, material, or machinery has been paid by the property owner or party for whom the improvement has been constructed.
As added by P.L.2-2002, SEC.13. Amended by P.L.1-2007, SEC.211.

IC 32-28-3-15
Accepting payment for labor or materials subject to outstanding indebtedness
Sec. 15. A person who knowingly or intentionally:
(1) performs labor, supplies services, or furnishes material or machinery in the:
(A) construction;
(B) repair; or
(C) remodeling;
of a building, structure, or other work;
(2) accepts payment for the labor, services, material, or machinery furnished and supplied;
(3) at the time of receiving the payment, knows that the person is indebted to another for:
(A) labor, including the cost of renting or leasing construction and other equipment and tools, whether or not an operator is also provided by the lessor;
(B) services;
(C) material; or
(D) machinery;
used or employed in the construction, repair, or remodeling;
(4) fails:
(A) at the time of receiving the payment; and
(B) with intent to defraud;
to notify in writing the person from whom the payment was received of the existence of the outstanding indebtedness; and
(5) causes the person from whom the payment was received to suffer a loss by failing under subdivision (4) to notify the person of the existence of the outstanding indebtedness;
commits a Class D felony.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-16
Waiver of right to a lien voiding contract
Sec. 16. (a) This section applies to a construction contract for the construction, alteration, or repair of a building or structure other than:
(1) a Class 2 structure (as defined in IC 22-12-1-5) or an improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5); or (2) property that is:
(A) owned, operated, managed, or controlled by a public utility (as defined in IC 8-1-2-1), a municipally owned utility (as defined in IC 8-1-2-1), a joint agency (as defined in IC 8-1-2.2-2), a rural electric membership corporation formed under IC 8-1-13-4, rural telephone cooperative corporation formed under IC 8-1-17, or a not-for-profit utility (as defined in IC 8-1-2-125) regulated under IC 8; and
(B) intended to be used and useful for the production, transmission, delivery, or furnishing of heat, light, water, telecommunications services, or power to the public.
(b) A provision in a contract for the improvement of real estate in Indiana is void if the provision requires a person described in section 1 of this chapter who furnishes labor, materials, or machinery to waive a right to:
(1) a lien against real estate; or
(2) a claim against a payment bond;
before the person is paid for the labor or materials furnished.
(c) A provision in a contract for the improvement of real estate in Indiana under which one (1) or more persons agree not to file a notice of intention to hold a lien is void.
As added by P.L.2-2002, SEC.13. Amended by P.L.101-2002, SEC.7.

IC 32-28-3-17
Provision that contract subject to laws of another state void
Sec. 17. A provision in a contract for the improvement of real estate in Indiana is void if the provision:
(1) makes the contract subject to the laws of another state; or
(2) requires litigation, arbitration, or other dispute resolution process on the contract occur in another state.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-18
Receipt of payment from third person not limiting right to lien
Sec. 18. (a) This section applies to a provider of labor, materials, or equipment under a contract for the improvement of real estate that conditions the right of the provider to receive payment on the obligor's receipt of payment from a third person with whom the provider does not have a contractual relationship.
(b) This section does not apply to a construction contract for the construction, alteration, or repair of the following:
(1) A Class 2 structure (as defined in IC 22-12-1-5).
(2) An improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5).
(3) Property that is:
(A) owned, operated, managed, or controlled by a:
(i) public utility (as defined in IC 8-1-2-1);
(ii) municipally owned utility (as defined in IC 8-1-2-1);
(iii) joint agency (as defined in IC 8-1-2.2-2);
(iv) rural electric membership corporation formed under

IC 8-1-13-4;
(v) rural telephone cooperative corporation formed under IC 8-1-17; or
(vi) not-for-profit utility (as defined in IC 8-1-2-125);
regulated under IC 8; and
(B) intended to be used and useful for the production, transmission, delivery, or furnishing of heat, light, water, telecommunications services, or power to the public.
(c) An obligor's receipt of payment from a third person may not:
(1) be a condition precedent to;
(2) limit; or
(3) be a defense to;
the provider's right to record or foreclose a lien against the real estate that was improved by the provider's labor, material, or equipment.
As added by P.L.2-2002, SEC.13. Amended by P.L.101-2002, SEC.8.



CHAPTER 4. FORECLOSURE AND EXPIRATION OF A MORTGAGE OR VENDOR'S LIEN

IC 32-28-4-2
Record silent as to due date of debt; date of execution omitted; expiration of lien; certification of satisfaction
Sec. 2. (a) Except as provided in section 3 of this chapter, if the record of a mortgage or lien described in section 1 of this chapter does not show when the debt or the last installment of the debt secured by the mortgage or lien becomes due, the mortgage or vendor's lien expires ten (10) years after the date on which the mortgage or lien is executed unless an action to foreclose is brought or maintained not later than ten (10) years after the date on which the mortgage or lien was executed.
(b) If:
(1) the record of a mortgage or lien described in section 1 of this chapter does not show when the debt or the last installment of the debt secured by the mortgage or lien becomes due; and
(2) the date of execution has been omitted in a mortgage or vendor's lien;
the mortgage or vendor's lien expires ten (10) years after the date on which the mortgage or vendor's lien is recorded unless an action to foreclose is brought or maintained not later than ten (10) years after the date on which the mortgage or vendor's lien was recorded.
(c) Upon the request of the owner of record of real estate encumbered by a mortgage or lien that has expired under this section, the recorder of the county in which the real estate is situated shall certify on the record that the mortgage or vendor's lien is fully paid and satisfied by lapse of time, and the real estate is released from the lien.
As added by P.L.2-2002, SEC.13. Amended by P.L.130-2012, SEC.2.

IC 32-28-4-3 Record silent as to when debt due; affidavit stating when debt is due; time for filing; effect of filing on lien duration and limitation of actions
Sec. 3. (a) If the record of a mortgage or vendor's lien to which this chapter applies does not show the time when the debt or the last installment of the debt secured by the mortgage or vendor's lien becomes due:
(1) the original mortgagee;
(2) the owner of the mortgage; or
(3) the owner of a vendor's lien;
may file an affidavit with the recorder of the county where the mortgage or lien is recorded, stating when the debt becomes due. An affidavit must be filed under this section not later than ten (10) years after the date of execution of the mortgage or lien, or, if the mortgage or lien contains no date of execution, not later than ten (10) years from the date the mortgage or vendor's lien was recorded. Upon the filing of the affidavit, the recorder shall note in the record of the mortgage or vendor's lien that an affidavit has been filed, showing the location where the affidavit is recorded.
(b) The filing of an affidavit under subsection (a) has the same effect with respect to the duration of the lien of the mortgage or vendor's lien described in the affidavit and with respect to the time within which an action may be brought or maintained to foreclose the mortgage or vendor's lien as though the time of maturity of the debt or the last installment of the debt secured by the mortgage or vendor's lien had been stated in the mortgage or vendor's lien when recorded. The affidavit is prima facie evidence of the truth of the averments contained in the affidavit. The lien of a mortgage or vendor's lien on the real estate described in the affidavit expires ten (10) years after the time when the debt or the last installment of the debt secured by the mortgage or vendor's lien becomes due, as shown by the affidavit. Upon the expiration of a mortgage or lien as described in this section and at the request of the real estate owner, the recorder of the county in which the affidavit is recorded shall certify on the record of the mortgage or vendor's lien that the mortgage or vendor's lien is fully paid and satisfied by lapse of time and that the real estate is released from the lien.
(c) The recorder shall charge a fee for filing the affidavit in accordance with the fee schedule established in IC 36-2-7-10.
As added by P.L.2-2002, SEC.13. Amended by P.L.130-2012, SEC.3.



CHAPTER 5. RELEASE OF LIENS ON CONVEYANCE OF REAL ESTATE

IC 32-28-5-2
Certificate and acknowledgment releasing lien
Sec. 2. (a) If a grantee has satisfied a lien on real property but the grantor has not recorded that the lien has been satisfied under section 1 of this chapter, the grantor shall, at the request of the grantee, certify that the lien has been satisfied. The grantor's certification shall be acknowledged by the grantor in the same manner as is required to entitle a conveyance of real property to be recorded. The grantor's certification shall be recorded by the recorder in whose office the deed is recorded, with reference to the location of the recorded deed.
(b) A recorded certification that a lien has been satisfied operates as a complete discharge of the lien.
As added by P.L.2-2002, SEC.13.



CHAPTER 6. RELEASE OF MECHANIC'S LIENS

IC 32-28-6-2
Certification of lien satisfaction
Sec. 2. If a person who owns or has an interest in real estate encumbered by a mechanic's lien files the affidavit described in section 1(c) of this chapter, the recorder of the county in which the encumbered real estate is situated shall immediately record the affidavit and certify on the record of the lien that the mechanic's lien is fully satisfied and that the real estate described in the mechanic's lien is released from the lien. The fee of the recorder for the filing and recording of the affidavit shall be an amount prescribed by law and shall be paid by the person filing the affidavit.
As added by P.L.2-2002, SEC.13.



CHAPTER 7. MECHANIC'S LIENS AND LIENS ON PUBLIC IMPROVEMENTS; FORECLOSURES AND EXPIRATION

IC 32-28-7-2
Record; notice of lien
Sec. 2. A mechanic's lien filed under Indiana law expires one (1) year after the debt secured by the lien becomes due, as shown by the record of the lien. If the record of the mechanic's lien does not show when the debt secured by the lien becomes due, the mechanic's lien expires one (1) year after the filing date of the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-7-3
Public improvement assessments; expiration of liens
Sec. 3. (a) Except as provided in subsection (b), the lien of an assessment for a:
(1) street;
(2) sewer;
(3) sidewalk;
(4) ditch; or
(5) other public improvement;
expires five (5) years after the assessment (including any installment payments) is due and payable, as shown by the record creating the lien.
(b) If an assessment is payable in installments, an action to enforce the lien may be brought within fifteen (15) years after the date of the approval of the record creating the lien. After the expiration of this time period, upon the request of the owner of record of the encumbered real estate, the custodian of the record evidencing the lien, in the jurisdiction in which the real estate is situated, shall certify on the record that the lien of the assessment for street, sewer, sidewalk, ditch, or other public improvement is satisfied and released by lapse of time and that the encumbered real estate is released from the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-7-4
Action to foreclose or enforce liens Sec. 4. If an action to enforce a lien to which this chapter applies was commenced in Indiana before the lien expired, the lien as it existed at the time the action commenced may be enforced.
As added by P.L.2-2002, SEC.13.



CHAPTER 8. FORECLOSURE AND EXPIRATION OF LIENS ON PUBLIC IMPROVEMENTS



CHAPTER 9. LIMITING TIME FOR REOPENING JUDGMENTS FORECLOSING LIENS FOR PUBLIC IMPROVEMENTS



CHAPTER 10. REAL ESTATE: EMPLOYEES' LIEN ON STRIP MINES

IC 32-28-10-2
Priority; notice of intention; enforcement of lien
Sec. 2. (a) A person employed and working in and about a strip mine has a lien on:
(1) the strip mine;
(2) all machinery and fixtures connected with the strip mine; and
(3) everything used in and about the strip mine;
for labor performed within a two (2) month period preceding the lien. Except as provided in subdivision (b), this lien is superior to and has priority over all other liens. As against each other, these liens have priority in the order in which they accrued.
(b) A state tax lien is superior to and has priority over a lien described in subsection (a).
(c) A person desiring to acquire an employee lien as described in subsection (a) shall file within sixty (60) days after the time the payment became due in the recorder's office of the county where the mine is situated a notice of intention to hold a lien upon property for the amount of the claim. The person filing a lien shall state in the lien notice the amount of the claim and the name of the coal works, if known. If the person filing the lien does not know the name of the coal works, the person shall include in the notice any other designation describing the location of the mine. The recorder shall immediately record the notice in the location used for recording mechanic's liens. The recorder shall receive a fee in accordance with IC 36-2-7-10. If the mine is located in more than one (1) county, the notice of intention to hold a lien may be filed in any county where any part of the mine is located.
(d) Suits brought to enforce a lien created under this section must be brought within one (1) year after the date of filing notice of the lien in the recorder's office. All judgments rendered on the foreclosure of the liens must include:
(1) the amount of the claim found to be due;
(2) the interest on the claim from the time due; and
(3) reasonable attorney's fees. The judgment shall be collected without relief from valuation, appraisement, or state laws.
As added by P.L.2-2002, SEC.13.



CHAPTER 11. ENGINEER'S, LAND SURVEYOR'S, AND ARCHITECT'S LIENS

IC 32-28-11-2
Securing and enforcing
Sec. 2. A lien created under this chapter may be secured and enforced in the same manner as mechanic's liens are secured and enforced.
As added by P.L.2-2002, SEC.13.



CHAPTER 12. CORPORATE EMPLOYEES' LIENS

IC 32-28-12-1
Work and labor; priority
Sec. 1. (a) Except as provided in subsection (b), the employees of a corporation doing business in Indiana, whether organized under Indiana law or otherwise, may have and hold a first and prior lien upon:
(1) the corporate property of the corporation; and
(2) the earnings of the corporation;
for all work and labor done and performed by the employees for the corporation from the date of the employees' employment by the corporation. A lien under this section is prior to all liens created or acquired after the date of the employment of the employees by the corporation, except as otherwise provided in this chapter.
(b) An employee lien arising from the sale of real estate:
(1) is limited to a lien on the real estate; and
(2) is subject to section 3 of this chapter.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-2
Recording lien; priority
Sec. 2. (a) This section does not apply to a lien acquired by any person for purchase money.
(b) Any employee wishing to acquire a lien under section 1 of this chapter upon the corporate property of any corporation or the corporation's earnings, whether the employee's claim is due or not, must file, in the recorder's office of the county where the corporation is located or doing business, notice of the employee's intention to hold a lien upon the corporation's property and earnings. The notice must state the following:
(1) The amount of the employee's claim.
(2) The date of the employee's employment.
(3) The name of the corporation.
When a notice required by this section is presented for record, the county recorder shall record the notice in the record required by law for notice of mechanic's liens. The recorder shall charge a fee for recording the notice in an amount specified in IC 36-2-7-10(b)(1) and IC 36-2-7-10(b)(2). The lien created shall relate to the time when the

employee was employed by the corporation or to any subsequent date during the employee's employment, at the election of the employee. The lien has priority over all liens suffered or created after the time elected by the employee, except other employees' liens, over which the lien has no priority.
(c) If:
(1) a person other than an employee acquires a lien upon the corporate property of any corporation located or doing business in Indiana;
(2) the lien, for a period of sixty (60) days, either:
(A) remains a matter of record in the proper place specified in IC 26-1-9.1-501; or
(B) remains otherwise perfected under applicable law; and
(3) no notice of an employee's intention to hold a lien is filed by any employee of the corporation during that period;
the lien described in subdivision (1) has priority over the lien of an employee in the county where the corporation is located or doing business.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-3
Real estate sale commission claims; filing notice; priority
Sec. 3. (a) Notwithstanding section 2 of this chapter, an employee:
(1) whose claim is for a commission due upon the conveyance of real estate; and
(2) who wishes to acquire a lien on the real estate;
may file a notice in the recorder's office of the county in which the real estate is located of the employee's intention to hold a lien on the real estate.
(b) A notice filed under this section must:
(1) contain the same information required for a mechanic's lien;
(2) state that the claim is due upon the conveyance of the real estate; and
(3) be filed before the conveyance of the real estate by the corporation.
(c) The recorder of any county shall, when notice is presented for recording under this section:
(1) record the notice in the record required by law for notice of mechanic's liens; and
(2) charge a fee in an amount specified in IC 36-2-7-10(b)(1) and IC 36-2-7-10(b)(2).
(d) The lien created under this section must relate to:
(1) the time when the employee was employed by the corporation; or
(2) any subsequent date during the employment, at the election of the employee;
and has priority over all liens suffered or created after the date, except other employees' liens, over which there is no priority.
As added by P.L.2-2002, SEC.13.
IC 32-28-12-4
Complaint to enforce lien
Sec. 4. (a) An employee having acquired a lien under this chapter may enforce the lien by filing a complaint in the circuit or superior court in the county where the lien was acquired at any time within six (6) months after the date of acquiring the lien, or if a credit is given, after the date of the credit.
(b) The court rendering judgment for the claim shall declare the claim a lien upon the corporation's property and order the property sold to pay and satisfy the judgment and costs, as other lands are sold on execution or decree, without relief from valuation or appraisement laws.
(c) In an action brought under this section, the court shall make orders as to the application of the earnings of the corporation that are just and equitable, whether or not the the relief is asked for in the complaint.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-5
Parties; consolidation of actions; insufficient proceeds of sale
Sec. 5. (a) In an action brought under this chapter, all persons whose liens are recorded under section 2 of this chapter may be made parties to the action. Issues shall be made up and trials had as in other cases.
(b) The court may, when several actions are pending by different claimants to enforce liens under this chapter, order that the cases be consolidated. If the proceeds of the sale of the corporation's property or the corporation's earnings are insufficient to pay and satisfy the claimants in full, the court shall order the claimants to be paid in proportion to the amount due each, and the sale shall be made without prejudice to the rights of any prior encumbrances, owner, or other persons not parties to the action.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-6
Undertaking of defendant
Sec. 6. In a proceeding commenced under this chapter, a defendant may file a written undertaking, with surety to be approved by the court, in the exercise of sound discretion, to the effect that the defendant will pay the judgments that may be recovered, and costs. An undertaking under this section releases the defendant's property from the liens created under this chapter.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-7
Enforcement of mechanic's liens; application of law
Sec. 7. In all cases not specially provided for in this chapter, the law, rules, practice, and pleadings in force in reference to the enforcement of mechanic's liens apply to suits commenced under this chapter. As added by P.L.2-2002, SEC.13.



CHAPTER 12.5. COMMERCIAL REAL ESTATE BROKER LIENS

IC 32-28-12.5
Chapter 12.5. Commercial Real Estate Broker Liens

IC 32-28-12.5-1
"Commercial real estate"
Sec. 1. As used in this chapter, "commercial real estate" means any real estate other than:
(1) real estate containing one (1) to four (4) residential units;
(2) real estate on which no buildings or structures are located and that is zoned for single family residential use; or
(3) single family residential units such as:
(A) condominiums;
(B) townhouses; or
(C) homes in a subdivision when sold, leased, or otherwise conveyed on a unit-by-unit basis, even if those units are part of a larger building or parcel or real estate containing more than four (4) residential units.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-2 Version a
"Fees or commissions"
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 2. As used in this chapter, "fees or commissions" means compensation owed to a principal broker for performing services requiring a license under IC 25-34.1-3-2.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-2 Version b
"Fees or commissions"
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 2. As used in this chapter, "fees or commissions" means compensation owed to a managing broker for performing services requiring a license under IC 25-34.1-3-2.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.49.

IC 32-28-12.5-3 Version a
"Principal broker"
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 3. As used in this chapter, "principal broker" has the meaning set forth in IC 25-34.1-1-2.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-3 Version b
"Managing broker"
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014. Sec. 3. As used in this chapter, "managing broker" has the meaning set forth in IC 25-34.1-1-2.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.50.

IC 32-28-12.5-4
"Real estate"
Sec. 4. As used in this chapter, "real estate" has the meaning set forth in IC 25-34.1-1-2.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-5 Version a
Principal broker's lien on commercial real estate; fees due under written agreement, contract, or instrument
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 5. A principal broker may have a lien upon commercial real estate, or any interest in commercial real estate, that is the subject of a purchase, a lease, or other conveyance to a buyer or tenant, in the amount that the principal broker is due for licensed services, including brokerage fees, consulting fees, and management fees due the principal broker under a written agreement, a contract, or another written instrument:
(1) signed by:
(A) the owner of an interest in the commercial real estate or by the owner's authorized agent; or
(B) a prospective buyer or prospective tenant, or by the buyer's or tenant's authorized agent; and
(2) entered into after June 30, 2006.
A lien under this chapter is available to the principal broker named in the written agreement, contract, or other written instrument signed by the owner, buyer, or tenant, or their respective agents, and not to an employee or independent contractor of the principal broker.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-5 Version b
Managing broker lien on commercial real estate, fees due under written agreement, contract, or instrument
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 5. A managing broker may have a lien upon commercial real estate, or any interest in commercial real estate, that is the subject of a purchase, a lease, or other conveyance to a buyer or tenant, in the amount that the managing broker is due for licensed services, including brokerage fees, consulting fees, and management fees due the managing broker under a written agreement, a contract, or another written instrument:
(1) signed by:
(A) the owner of an interest in the commercial real estate or by the owner's authorized agent; or (B) a prospective buyer or prospective tenant, or by the buyer's or tenant's authorized agent; and
(2) entered into after June 30, 2006.
A lien under this chapter is available to the managing broker named in the written agreement, contract, or other written instrument signed by the owner, buyer, or tenant, or their respective agents, and not to an employee or independent contractor of the managing broker.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.51.

IC 32-28-12.5-6 Version a
Attachment of lien; notice of lien; date of recording
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 6. (a) A lien under this chapter attaches to commercial real estate or an interest in commercial real estate upon:
(1) the principal broker being entitled to fees or commissions under a written agreement, a contract, or another instrument signed by the owner, buyer, or tenant of the commercial real estate, or by an authorized agent of the owner, buyer, or tenant; and
(2) except as provided in sections 8 and 9 of this chapter, the principal broker recording a notice of lien in the office of the recorder of the county in which the commercial real estate or an interest in the commercial real estate is located:
(A) before the recording of the deed for the actual conveyance or transfer of the commercial real estate against which the broker is claiming a lien, if the principal broker claims fees or commissions from the party conveying or transferring an interest in the commercial real estate; or
(B) not later than ninety (90) days after the recording of the deed or other instrument for the purchase or other conveyance or transfer of the commercial real estate, if the principal broker claims fees or commissions from the party receiving a conveyance or transfer of an interest in the commercial real estate.
(b) A lien under this chapter attaches on the date of the recording of the notice of the lien under subsection (a)(2) and does not relate back to the date of the written agreement, contract, or other written instrument described in subsection (a)(1).
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-6 Version b
Attachment of lien; notice of lien; date of recording
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 6. (a) A lien under this chapter attaches to commercial real estate or an interest in commercial real estate upon:
(1) the managing broker being entitled to fees or commissions under a written agreement, a contract, or another instrument

signed by the owner, buyer, or tenant of the commercial real estate, or by an authorized agent of the owner, buyer, or tenant; and
(2) except as provided in sections 8 and 9 of this chapter, the managing broker recording a notice of lien in the office of the recorder of the county in which the commercial real estate or an interest in the commercial real estate is located:
(A) before the recording of the deed for the actual conveyance or transfer of the commercial real estate against which the broker is claiming a lien, if the managing broker claims fees or commissions from the party conveying or transferring an interest in the commercial real estate; or
(B) not later than ninety (90) days after the recording of the deed or other instrument for the purchase or other conveyance or transfer of the commercial real estate, if the managing broker claims fees or commissions from the party receiving a conveyance or transfer of an interest in the commercial real estate.
(b) A lien under this chapter attaches on the date of the recording of the notice of the lien under subsection (a)(2) and does not relate back to the date of the written agreement, contract, or other written instrument described in subsection (a)(1).
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.52.

IC 32-28-12.5-7 Version a
Sale of commercial real estate; notice of closing; preservation of right to file lien; owner's certification at closing
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 7. (a) This section does not apply:
(1) to fees or commissions that arise from a lease, including fees or commissions for a sale of the property, lease expansions, or lease renewals;
(2) if a principal broker's fees or commissions have been paid in full; or
(3) if a principal broker waives the notice requirements of this section in writing.
(b) Not later than ten (10) days before the planned closing of a transaction involving the sale of commercial real estate, the owner shall notify the following persons of the date of the closing, the time of the closing, the address of the closing, and of the name of the closing agent, title company, or title insurance agent:
(1) One (1) or more principal brokers to whom the owner owes fees or commissions.
(2) The closing agent, title company, or title insurance agent involved in the transaction.
Notice under this subsection shall be sent by registered or certified mail, return receipt requested, or by another means of service authorized by the Indiana trial rules that provides proof that the

addressee has received the notice.
(c) To exercise its rights under this chapter to file a lien after receipt of the notice under subsection (b), the principal broker must notify the closing agent, title company, or title insurance agent at the address in the notice of the amount of the fees or commissions owed before the time of the closing stated in the notice.
(d) If the principal broker does not attend the closing of a transaction involving the sale of commercial real estate, the owner shall certify in writing at the closing, under the penalties of perjury:
(1) that:
(A) the owner has notified the principal broker in accordance with subsection (b); and
(B) the principal broker received the notice; or
(2) that the principal broker has been paid in full.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-7 Version b
Sale of commercial real estate; notice of closing; preservation of right to file lien; owner's certification at closing
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 7. (a) This section does not apply:
(1) to fees or commissions that arise from a lease, including fees or commissions for a sale of the property, lease expansions, or lease renewals;
(2) if a managing broker's fees or commissions have been paid in full; or
(3) if a managing broker waives the notice requirements of this section in writing.
(b) Not later than ten (10) days before the planned closing of a transaction involving the sale of commercial real estate, the owner shall notify the following persons of the date of the closing, the time of the closing, the address of the closing, and of the name of the closing agent, title company, or title insurance agent:
(1) One (1) or more managing brokers to whom the owner owes fees or commissions.
(2) The closing agent, title company, or title insurance agent involved in the transaction.
Notice under this subsection shall be sent by registered or certified mail, return receipt requested, or by another means of service authorized by the Indiana trial rules that provides proof that the addressee has received the notice.
(c) To exercise its rights under this chapter to file a lien after receipt of the notice under subsection (b), the managing broker must notify the closing agent, title company, or title insurance agent at the address in the notice of the amount of the fees or commissions owed before the time of the closing stated in the notice.
(d) If the managing broker does not attend the closing of a transaction involving the sale of commercial real estate, the owner shall certify in writing at the closing, under the penalties of perjury: (1) that:
(A) the owner has notified the managing broker in accordance with subsection (b); and
(B) the managing broker received the notice; or
(2) that the managing broker has been paid in full.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.53.

IC 32-28-12.5-8 Version a
Installment payments; recording notice of lien; single claim for lien; partial releases
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 8. (a) This section applies to a transaction involving the conveyance or transfer of commercial real estate in which:
(1) payment to a principal broker is due in installments; and
(2) a part of the installment payments is due only after the conveyance or transfer of the commercial real estate involved in the transaction.
(b) Subject to subsection (c), the principal broker may record a notice of lien for those payments described in subsection (a)(2) at any time after the transfer or conveyance, but not later than ninety (90) days after the date on which the payment is due. A notice of lien under this section is effective as a lien against the transferor's interest in the commercial real estate only to the extent consideration is still owed to the transferor by the transferee. However, the lien is effective against the transferee's interest in the commercial real estate without the limitation described in this subsection.
(c) A single claim for a lien recorded:
(1) before the transfer or conveyance of the commercial real estate; and
(2) with respect to all payments due in installments;
is valid and enforceable with respect to payments due after the transfer or conveyance. However, as payments or partial payments of fees or commissions are received by the principal broker, the principal broker shall, by providing partial releases with respect to those payments, reduce the amount due the principal broker under the notice of lien described in this subsection.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-8 Version b
Installment payments; recording notice of lien; single claim for lien; partial releases
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 8. (a) This section applies to a transaction involving the conveyance or transfer of commercial real estate in which:
(1) payment to a managing broker is due in installments; and
(2) a part of the installment payments is due only after the conveyance or transfer of the commercial real estate involved

in the transaction.
(b) Subject to subsection (c), the managing broker may record a notice of lien for those payments described in subsection (a)(2) at any time after the transfer or conveyance, but not later than ninety (90) days after the date on which the payment is due. A notice of lien under this section is effective as a lien against the transferor's interest in the commercial real estate only to the extent consideration is still owed to the transferor by the transferee. However, the lien is effective against the transferee's interest in the commercial real estate without the limitation described in this subsection.
(c) A single claim for a lien recorded:
(1) before the transfer or conveyance of the commercial real estate; and
(2) with respect to all payments due in installments;
is valid and enforceable with respect to payments due after the transfer or conveyance. However, as payments or partial payments of fees or commissions are received by the managing broker, the managing broker shall, by providing partial releases with respect to those payments, reduce the amount due the managing broker under the notice of lien described in this subsection.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.54.

IC 32-28-12.5-9 Version a
Lease of commercial real estate; recording of notice of lien; future fees or commissions; memorandum of lien; action to foreclose; sale or conveyance before fees become due
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 9. (a) Subject to subsection (b), in the case of a lease of commercial real estate, including a sublease or an assignment of a lease, the notice of a lien under this chapter must be recorded not later than ninety (90) days after the tenant takes possession of the leased premises. However, if:
(1) the transferor personally serves, on the principal broker entitled to claim a lien, written notice of the intended execution of the lease; and
(2) the notice described in subdivision (1) is served not later than ten (10) days before the date of the intended execution of the lease;
the principal broker's notice of lien must be recorded before the date indicated in the notice described in subdivision (1) for the execution of the lease. The lien attaches on the recording of the notice of lien and does not relate back to the date of the written agreement, contract, or written instrument under which the principal broker is entitled to fees or commissions.
(b) As used in this subsection, "future fees or commissions" refers to fees or commissions:
(1) other than those fees or commissions due to a principal broker upon the execution of a lease under subsection (a); or (2) due to the principal broker upon the exercise of an option to:
(A) expand the leased premises;
(B) renew or extend a lease; or
(C) purchase the commercial real estate;
under a written agreement, a contract, or another written instrument signed by the owner or tenant of the commercial real estate. The principal broker may record a memorandum of lien at any time after execution of the lease or other written agreement, contract, or written instrument that contains rights to future fees or commissions. The principal broker shall record a notice of lien no later than ninety (90) days after the occurrence of a condition for which future fees or commissions are claimed, but may not file a notice of lien against an owner's property if the tenant is the sole party liable for payment of the future fees or commissions. Except as provided in section 11(a) or 13(b) of this chapter, an action to foreclose a lien to collect future fees or commissions must be commenced not later than one (1) year after the recording of the notice of the lien. A memorandum of lien recorded under this chapter must meet the requirements of section 12(1)(A), 12(1)(B), 12(1)(C), 12(1)(E), 12(2), 12(3), and 12(4) of this chapter. A memorandum of lien shall not constitute a lien against the real estate but shall provide notice of the right to future fees or commissions.
(c) If:
(1) commercial real estate is sold or otherwise conveyed before the date on which future fees or commissions are due; and
(2) the principal broker has recorded a valid memorandum of lien or notice of lien before the sale or other conveyance of the commercial real estate;
the purchaser or transferee is considered to have notice of and takes title to the commercial real estate subject to the right to future fees or commissions and, if applicable, notice of lien. However, if a principal broker claiming future fees or commissions fails to record a memorandum of lien or notice of lien for the future fees or commissions before the recording of a deed conveying legal title to the commercial real estate to the purchaser or transferee, the principal broker may not claim a lien on the commercial real estate. This subsection does not limit or otherwise affect claims or defenses a principal broker or owner or any other party may have in law or equity.
As added by P.L.78-2006, SEC.1. Amended by P.L.1-2007, SEC.212.

IC 32-28-12.5-9 Version b
Lease of commercial real estate; recording of notice of lien; future fees or commissions; memorandum of lien; action to foreclose; sale or conveyance before fees become due
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 9. (a) Subject to subsection (b), in the case of a lease of commercial real estate, including a sublease or an assignment of a lease, the notice of a lien under this chapter must be recorded not

later than ninety (90) days after the tenant takes possession of the leased premises. However, if:
(1) the transferor personally serves, on the managing broker entitled to claim a lien, written notice of the intended execution of the lease; and
(2) the notice described in subdivision (1) is served not later than ten (10) days before the date of the intended execution of the lease;
the managing broker's notice of lien must be recorded before the date indicated in the notice described in subdivision (1) for the execution of the lease. The lien attaches on the recording of the notice of lien and does not relate back to the date of the written agreement, contract, or written instrument under which the managing broker is entitled to fees or commissions.
(b) As used in this subsection, "future fees or commissions" refers to fees or commissions:
(1) other than those fees or commissions due to a managing broker upon the execution of a lease under subsection (a); or
(2) due to the managing broker upon the exercise of an option to:
(A) expand the leased premises;
(B) renew or extend a lease; or
(C) purchase the commercial real estate;
under a written agreement, a contract, or another written instrument signed by the owner or tenant of the commercial real estate. The managing broker may record a memorandum of lien at any time after execution of the lease or other written agreement, contract, or written instrument that contains rights to future fees or commissions. The managing broker shall record a notice of lien no later than ninety (90) days after the occurrence of a condition for which future fees or commissions are claimed, but may not file a notice of lien against an owner's property if the tenant is the sole party liable for payment of the future fees or commissions. Except as provided in section 11(a) or 13(b) of this chapter, an action to foreclose a lien to collect future fees or commissions must be commenced not later than one (1) year after the recording of the notice of the lien. A memorandum of lien recorded under this chapter must meet the requirements of section 12(1)(A), 12(1)(B), 12(1)(C), 12(1)(E), 12(2), 12(3), and 12(4) of this chapter. A memorandum of lien shall not constitute a lien against the real estate but shall provide notice of the right to future fees or commissions.
(c) If:
(1) commercial real estate is sold or otherwise conveyed before the date on which future fees or commissions are due; and
(2) the managing broker has recorded a valid memorandum of lien or notice of lien before the sale or other conveyance of the commercial real estate;
the purchaser or transferee is considered to have notice of and takes title to the commercial real estate subject to the right to future fees or commissions and, if applicable, notice of lien. However, if a

managing broker claiming future fees or commissions fails to record a memorandum of lien or notice of lien for the future fees or commissions before the recording of a deed conveying legal title to the commercial real estate to the purchaser or transferee, the managing broker may not claim a lien on the commercial real estate. This subsection does not limit or otherwise affect claims or defenses a managing broker or owner or any other party may have in law or equity.
As added by P.L.78-2006, SEC.1. Amended by P.L.1-2007, SEC.212; P.L.127-2012, SEC.55.

IC 32-28-12.5-10 Version a
Notice of lien; service on owner; mailing or personal service
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 10. A principal broker shall, not later than ten (10) days after recording a notice of lien under this chapter, personally serve or mail, by registered or certified mail, a copy of the notice of lien to the owner of record of the commercial real estate, or to the agent of the owner of record, at the address of the owner stated in the written agreement, contract, or other written instrument on which the claim for the lien is based. If the address of the owner or the owner's agent is not stated, the principal broker shall personally serve or mail, by registered or certified mail, a copy of the notice of the lien to the address where real estate taxes are sent for the commercial real estate on which the claim of lien is based. Mailing of the copy of the notice of lien is effective when deposited in the United States mail with postage prepaid. Personal service of the notice of the lien is effective upon receipt by the owner or the agent of the owner of record. A principal broker's lien is unenforceable if mailing or service of the copy of notice of lien does not occur at the time and in the manner required by this section.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-10 Version b
Notice of lien; service on owner; mailing or personal service
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 10. A managing broker shall, not later than ten (10) days after recording a notice of lien under this chapter, personally serve or mail, by registered or certified mail, a copy of the notice of lien to the owner of record of the commercial real estate, or to the agent of the owner of record, at the address of the owner stated in the written agreement, contract, or other written instrument on which the claim for the lien is based. If the address of the owner or the owner's agent is not stated, the managing broker shall personally serve or mail, by registered or certified mail, a copy of the notice of the lien to the address where real estate taxes are sent for the commercial real estate on which the claim of lien is based. Mailing of the copy of the notice of lien is effective when deposited in the United States mail with

postage prepaid. Personal service of the notice of the lien is effective upon receipt by the owner or the agent of the owner of record. A managing broker's lien is unenforceable if mailing or service of the copy of notice of lien does not occur at the time and in the manner required by this section.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.56.

IC 32-28-12.5-11 Version a
Foreclosure of lien; procedures; contents of complaint
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 11. (a) The principal broker claiming the lien shall, not later than one (1) year after recording the notice of the lien, commence proceedings to foreclose the lien. However, for future fees or commissions payable over a period in excess of one (1) year from the occurrence of a condition for which such future fees or commissions are claimed, the commencement of the suit must be within one (1) year of the latest date for which future fees or commissions are due. A principal broker's failure to commence proceedings within the time prescribed by this subsection extinguishes the lien and a subsequent notice of lien may not be given for the same claim, nor may that claim be asserted in any other proceedings under this chapter.
(b) A principal broker claiming a lien based upon an option or other right to purchase or lease commercial real estate shall, not later than one (1) year after recording the notice of the lien, commence proceedings to foreclose the lien. A principal broker's failure to commence proceedings within the time prescribed by this subsection extinguishes the lien and a subsequent notice of lien may not be given for the same claim, nor may that claim be asserted in any other proceedings under this chapter.
(c) The foreclosure of a lien recorded under this chapter shall be conducted under the same rules and same procedures applicable to the foreclosure of mortgages upon real estate. A complaint under this section must contain:
(1) a brief statement of the written agreement, contract, or other written instrument that is the basis for the lien;
(2) the date when the written agreement, contract, or other written instrument was made;
(3) a description of the services performed by the principal broker;
(4) the amount due and unpaid for the services described in subdivision (3);
(5) a description of the commercial real estate subject to the notice of lien; and
(6) other facts reasonably necessary to describe the rights of the parties.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-11 Version b Foreclosure of lien; procedures; contents of complaint
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 11. (a) The managing broker claiming the lien shall, not later than one (1) year after recording the notice of the lien, commence proceedings to foreclose the lien. However, for future fees or commissions payable over a period in excess of one (1) year from the occurrence of a condition for which such future fees or commissions are claimed, the commencement of the suit must be within one (1) year of the latest date for which future fees or commissions are due. A managing broker's failure to commence proceedings within the time prescribed by this subsection extinguishes the lien and a subsequent notice of lien may not be given for the same claim, nor may that claim be asserted in any other proceedings under this chapter.
(b) A managing broker claiming a lien based upon an option or other right to purchase or lease commercial real estate shall, not later than one (1) year after recording the notice of the lien, commence proceedings to foreclose the lien. A managing broker's failure to commence proceedings within the time prescribed by this subsection extinguishes the lien and a subsequent notice of lien may not be given for the same claim, nor may that claim be asserted in any other proceedings under this chapter.
(c) The foreclosure of a lien recorded under this chapter shall be conducted under the same rules and same procedures applicable to the foreclosure of mortgages upon real estate. A complaint under this section must contain:
(1) a brief statement of the written agreement, contract, or other written instrument that is the basis for the lien;
(2) the date when the written agreement, contract, or other written instrument was made;
(3) a description of the services performed by the managing broker;
(4) the amount due and unpaid for the services described in subdivision (3);
(5) a description of the commercial real estate subject to the notice of lien; and
(6) other facts reasonably necessary to describe the rights of the parties.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.57.

IC 32-28-12.5-12 Version a
Notice of lien; contents; signature; verification
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 12. A notice of lien recorded under this chapter must:
(1) state:
(A) the name of the claimant;
(B) the name of the owner of the commercial real estate

upon which the lien is claimed;
(C) a legal description of the commercial real estate upon which the lien is claimed;
(D) the amount for which the lien is claimed; and
(E) the license number of the principal broker's license under IC 25-34.1;
(2) contain a statement that the information contained in the notice is true and accurate to the knowledge of the signatory;
(3) be signed by the principal broker or by a person authorized to sign on behalf of the principal broker; and
(4) be verified.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-12 Version b
Notice of lien; contents; signature; verification
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 12. A notice of lien recorded under this chapter must:
(1) state:
(A) the name of the claimant;
(B) the name of the owner of the commercial real estate upon which the lien is claimed;
(C) a legal description of the commercial real estate upon which the lien is claimed;
(D) the amount for which the lien is claimed; and
(E) the license number of the managing broker's license under IC 25-34.1;
(2) contain a statement that the information contained in the notice is true and accurate to the knowledge of the signatory;
(3) be signed by the managing broker or by a person authorized to sign on behalf of the managing broker; and
(4) be verified.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.58.

IC 32-28-12.5-13 Version a
Release or satisfaction of memorandum or notice of lien; demand to bring suit or file answer
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 13. (a) If:
(1) a memorandum of lien or notice of lien has been recorded with the office of the recorder of the appropriate county; and
(2) a condition occurs that would preclude the principal broker from receiving fees or commissions under the terms of the written agreement, contract, or other written instrument upon which the lien is based;
the principal broker shall provide to the owner of record of the commercial real estate, not later than ten (10) days after written demand by the owner of record, a written release or satisfaction of

the memorandum of lien or notice of lien.
(b) Upon written demand:
(1) served by the owner, buyer, or tenant described in section 5 of this chapter, or the authorized agent of the owner, buyer, or tenant described in section 5 of this chapter, on the principal broker claiming a lien under this chapter; and
(2) requiring the principal broker to:
(A) bring a suit to enforce the lien; or
(B) file an answer in a pending suit;
the principal broker shall bring a suit or file an answer not later than thirty (30) days after service of the demand. If the principal broker does not bring a suit or file an answer within the time prescribed by this subsection, the lien is extinguished. The service of a written demand under this subsection may be made by registered or certified mail, return receipt requested, or by personal service.
(c) If:
(1) a memorandum of lien or notice of lien under this chapter has been filed with the office of the recorder and the fees or commissions upon which the lien is based have been paid to the principal broker claiming the lien; or
(2) the principal broker fails to institute a suit to enforce the lien within the time prescribed by this chapter;
the principal broker shall, not later than five (5) days after receipt of a written demand from the owner, buyer, or tenant described in section 5 of this chapter for a release or an acknowledgment of satisfaction of the memorandum or lien, acknowledge satisfaction or release of the memorandum or lien in writing.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-13 Version b
Release or satisfaction of memorandum or notice of lien; demand to bring suit or file answer
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 13. (a) If:
(1) a memorandum of lien or notice of lien has been recorded with the office of the recorder of the appropriate county; and
(2) a condition occurs that would preclude the managing broker from receiving fees or commissions under the terms of the written agreement, contract, or other written instrument upon which the lien is based;
the managing broker shall provide to the owner of record of the commercial real estate, not later than ten (10) days after written demand by the owner of record, a written release or satisfaction of the memorandum of lien or notice of lien.
(b) Upon written demand:
(1) served by the owner, buyer, or tenant described in section 5 of this chapter, or the authorized agent of the owner, buyer, or tenant described in section 5 of this chapter, on the managing broker claiming a lien under this chapter; and (2) requiring the managing broker to:
(A) bring a suit to enforce the lien; or
(B) file an answer in a pending suit;
the managing broker shall bring a suit or file an answer not later than thirty (30) days after service of the demand. If the managing broker does not bring a suit or file an answer within the time prescribed by this subsection, the lien is extinguished. The service of a written demand under this subsection may be made by registered or certified mail, return receipt requested, or by personal service.
(c) If:
(1) a memorandum of lien or notice of lien under this chapter has been filed with the office of the recorder and the fees or commissions upon which the lien is based have been paid to the managing broker claiming the lien; or
(2) the managing broker fails to institute a suit to enforce the lien within the time prescribed by this chapter;
the managing broker shall, not later than five (5) days after receipt of a written demand from the owner, buyer, or tenant described in section 5 of this chapter for a release or an acknowledgment of satisfaction of the memorandum or lien, acknowledge satisfaction or release of the memorandum or lien in writing.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.59.

IC 32-28-12.5-14 Version a
Alternative dispute resolution; forum; judgment; stay of foreclosure proceeding
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 14. If the principal broker and the party from whom fees or commissions are claimed under this chapter agree to alternative dispute resolution, any claim under this chapter must be heard and resolved in the forum agreed to by the parties. The court before which a lien foreclosure proceeding is brought under this chapter retains jurisdiction to enter judgment on the award or other result made or reached under alternative dispute resolution proceedings with respect to all parties to the foreclosure. The principal broker's notice of lien remains of record and the foreclosure proceeding shall be stayed during the pendency of the alternative dispute resolution proceedings.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-14 Version b
Alternative dispute resolution; forum; judgment; stay of foreclosure proceeding
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 14. If the managing broker and the party from whom fees or commissions are claimed under this chapter agree to alternative dispute resolution, any claim under this chapter must be heard and

resolved in the forum agreed to by the parties. The court before which a lien foreclosure proceeding is brought under this chapter retains jurisdiction to enter judgment on the award or other result made or reached under alternative dispute resolution proceedings with respect to all parties to the foreclosure. The managing broker's notice of lien remains of record and the foreclosure proceeding shall be stayed during the pendency of the alternative dispute resolution proceedings.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.60.

IC 32-28-12.5-15
Cost of proceedings; apportionment
Sec. 15. The cost of proceedings brought under this chapter, including reasonable attorney's fees, costs, and prejudgment interest due to the prevailing party, shall be borne by the nonprevailing party. If more than one (1) party is responsible for costs, fees, and prejudgment interest, the costs, fees, and prejudgment interest shall be equitably apportioned by the court or alternative dispute resolution tribunal among the responsible parties.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-16 Version a
Waiver of right to lien void
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 16. Except for a waiver or release of a memorandum or lien provided in consideration of payment of the fees or commissions claimed by a principal broker under this chapter, or except as otherwise provided in section 13 of this chapter, any waiver of a principal broker's right to a lien on commercial property under this chapter is void.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-16 Version b
Waiver of right to lien void
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 16. Except for a waiver or release of a memorandum or lien provided in consideration of payment of the fees or commissions claimed by a managing broker under this chapter, or except as otherwise provided in section 13 of this chapter, any waiver of a managing broker's right to a lien on commercial property under this chapter is void.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.61.

IC 32-28-12.5-17
Prior recorded liens, mortgages, and encumbrances; priority
Sec. 17. Valid recorded liens, mortgages, and other encumbrances

that are recorded before a principal broker's notice of lien under this chapter have priority over a principal broker's lien under this chapter. Prior recorded liens, mortgages, and encumbrances that have priority under this section include:
(1) a valid mechanic's lien that is recorded after a principal broker's notice of lien under this chapter, but that relates back to a date before the recording date of the principal broker's notice of lien; and
(2) prior recorded liens securing revolving credit and future advances of construction loans.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-18 Version a
Lien on funds in escrow account
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 18. If:
(1) a claim for a lien under this chapter has been filed with the office of the recorder of the county in which commercial real estate or any interest in commercial real estate is located; and
(2) an escrow account is established among:
(A) the one (1) or more parties allegedly responsible for payment of the fees or commissions on which the lien is based;
(B) the principal broker that filed the lien; and
(C) an independent third party as escrowee;
from the proceeds of the conveyance, or from any other source of funds, in an amount that is at least one hundred ten percent (110%) of the amount of the lien claimed under this chapter;
the lien against the real estate is extinguished and becomes a lien on the funds contained in the escrow account. The establishment of an escrow account described in this section does not constitute cause for any party to refuse to close the transaction.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-18 Version b
Lien on funds in escrow account
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 18. If:
(1) a claim for a lien under this chapter has been filed with the office of the recorder of the county in which commercial real estate or any interest in commercial real estate is located; and
(2) an escrow account is established among:
(A) the one (1) or more parties allegedly responsible for payment of the fees or commissions on which the lien is based;
(B) the managing broker that filed the lien; and
(C) an independent third party as escrowee;
from the proceeds of the conveyance, or from any other source

of funds, in an amount that is at least one hundred ten percent (110%) of the amount of the lien claimed under this chapter;
the lien against the real estate is extinguished and becomes a lien on the funds contained in the escrow account. The establishment of an escrow account described in this section does not constitute cause for any party to refuse to close the transaction.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.62.

IC 32-28-12.5-19 Version a
Owner not providing required notice or certification at closing; civil action; damages; defenses
Note: This version of section effective until 7-1-2014. See also following version of this section, effective 7-1-2014.
Sec. 19. (a) If any party, including a principal broker, buyer, or buyer's mortgagee suffers a pecuniary loss as the result of an owner's violation of the notice or certification provisions described in section 7 of this chapter, the party may bring a civil action against the owner for the following:
(1) Actual damages.
(2) The costs of the action.
(3) Reasonable attorney's fees.
However, if the party establishes that the owner's violation of the notice or certification provisions was fraudulent, a court may award the party damages that do not exceed three (3) times actual damages.
(b) It is a defense to an action brought under this section that the most recent address provided by the principal broker to the owner in the agreement, contract, or other written instrument, including a written instrument described in section 5 of this chapter, was incorrect, and as a result of the incorrect address, the principal broker did not receive the owner's notice described in section 7(b) of this chapter, and as a result the principal broker failed to provide the notice as required in section 7(c) of this chapter.
As added by P.L.78-2006, SEC.1.

IC 32-28-12.5-19 Version b
Owner not providing required notice or certification at closing; civil action; damages; defenses
Note: This version of section effective 7-1-2014. See also preceding version of this section, effective until 7-1-2014.
Sec. 19. (a) If any party, including a managing broker, buyer, or buyer's mortgagee suffers a pecuniary loss as the result of an owner's violation of the notice or certification provisions described in section 7 of this chapter, the party may bring a civil action against the owner for the following:
(1) Actual damages.
(2) The costs of the action.
(3) Reasonable attorney's fees.
However, if the party establishes that the owner's violation of the notice or certification provisions was fraudulent, a court may award

the party damages that do not exceed three (3) times actual damages.
(b) It is a defense to an action brought under this section that the most recent address provided by the managing broker to the owner in the agreement, contract, or other written instrument, including a written instrument described in section 5 of this chapter, was incorrect, and as a result of the incorrect address, the principal broker did not receive the owner's notice described in section 7(b) of this chapter, and as a result the managing broker failed to provide the notice as required in section 7(c) of this chapter.
As added by P.L.78-2006, SEC.1. Amended by P.L.127-2012, SEC.63.



CHAPTER 13. COMMON LAW LIENS

IC 32-28-13-2
"Property owner" defined
Sec. 2. As used in this chapter, "property owner" means the owner of record of real or personal property against which a common law lien is held under this chapter.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-3
"Public official" defined
Sec. 3. As used in this chapter, "public official" means an individual who holds office in or is an employee of the executive, judicial, or legislative branch of the state or federal government or a political subdivision of the state or federal government.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-4
Common law lien against public official based on performance of official duty precluded; voiding common law lien
Sec. 4. (a) This chapter provides the procedure for filing and releasing a common law lien.
(b) This chapter does not create a common law lien. A common law lien does not exist against the property of a public official for the performance or nonperformance of the public official's official duty. A person asserting a common law lien must prove the existence of the lien as prescribed by the common law of Indiana.
(c) Unless a common law lien becomes void at an earlier date under section 6(b) of this chapter, a common law lien is void if the common law lienholder fails to commence a suit on the common law lien within one hundred eighty (180) days after the date the common law lien is recorded under this chapter.
As added by P.L.2-2002, SEC.13. Amended by P.L.73-2009, SEC.1.

IC 32-28-13-5
Statement of intention to hold common law lien
Sec. 5. (a) A person who wishes to record a common law lien must file with the county recorder of a county in which the real or personal property against which the common law lien is to be held is

located a statement of the person's intention to hold a common law lien against the real or personal property. The statement must be recorded not later than sixty (60) days after the date of the last service provided by the person who wishes to record the lien.
(b) A statement of intention to hold a common law lien must meet all of the following requirements:
(1) Except as provided in subsection (d), the person filing the statement must swear or affirm that the facts contained in the statement are true to the best of the person's knowledge.
(2) The statement must be filed in duplicate.
(3) The statement must set forth:
(A) the amount claimed to be owed by the property owner to the lienholder;
(B) the name and address of the lienholder;
(C) the name of the property owner;
(D) the last address of the property owner as shown on the property tax records of the county;
(E) the legal description and street and number, if any, of the real property against which the common law lien is filed;
(F) a full description of the personal property against which the common law lien is filed, including the location of the personal property; and
(G) the legal basis upon which the person asserts the right to hold the common law lien.
(c) The recorder shall send by first class mail one (1) of the duplicate statements filed under subsection (b) to the property owner at the address listed in the statement within three (3) business days after the statement is recorded. The county recorder shall record the date the statement is mailed to the property owner under this subsection. The county recorder shall collect a fee of two dollars ($2) from the lienholder for each statement that is mailed under this subsection.
(d) The statement of intention to hold a common law lien required under subsection (b) may be verified and filed on behalf of a client by an attorney registered with the clerk of the supreme court as an attorney in good standing under the requirements of the supreme court.
As added by P.L.2-2002, SEC.13. Amended by P.L.73-2009, SEC.2.

IC 32-28-13-6
Notice to lienholder to commence suit; voiding common law lien
Sec. 6. (a) A property owner may send to the lienholder a notice requiring the lienholder to commence suit on the common law lien. The notice to commence suit must be made by registered or certified mail to the lienholder at the address given in the lienholder's statement filed under section 5 of this chapter.
(b) If the lienholder fails to commence suit within thirty (30) days after receiving the notice to commence suit, the common law lien is void. To release the common law lien from the property, the property owner must comply with the requirements of section 7 of this

chapter.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-7
Affidavit of service of notice to commence suit; release of property and expunging record; fee
Sec. 7. (a) If a lienholder fails to commence suit after notice to commence suit is sent under section 6 of this chapter, a property owner may file an affidavit of service of notice to commence suit with the recorder of the county in which the statement of intention to hold a common law lien was recorded. The affidavit must:
(1) include:
(A) the date the notice to commence suit was received by the lienholder;
(B) a statement that at least thirty (30) days have elapsed from the date the notice to commence suit was received by the lienholder;
(C) a statement that a suit for foreclosure of the common law lien has not been filed and is not pending;
(D) a statement that an unsatisfied judgment has not been rendered on the common law lien; and
(E) a cross-reference specifying the record of the county recorder containing the statement of intention to hold a common law lien; and
(2) have attached to it a copy of:
(A) the notice to commence suit that was sent to the lienholder under section 6 of this chapter; and
(B) the return receipt of the notice to commence suit.
(b) The property against which the lien has been filed is released from the common law lien when the county recorder:
(1) records the affidavit of service of notice to commence suit in the miscellaneous record book of the recorder's office; and
(2) certifies in the county recorder's records that the lien is released.
(c) The county recorder shall collect a fee for filing the affidavit of service of notice to commence suit under the fee schedule established in IC 36-2-7-10.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-8
Certificate of satisfaction
Sec. 8. (a) When a common law lien recorded under this chapter has been satisfied, the lienholder shall record a certificate of satisfaction with the recorder of the county in which the statement of intention to hold a common law lien was recorded. The certificate must specify the record of the county recorder that contains the statement of intention to hold a common law lien filed by the lienholder under section 5 of this chapter.
(b) The certificate of satisfaction recorded under this section must discharge and release the property owner from the common law lien

and bar all suits and actions on the lien.
(c) The recorder shall collect a fee for recording a certificate of satisfaction under this section in accordance with the fee schedule established in IC 36-2-7-10.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-9
Civil actions against lienholder
Sec. 9. A person who is injured by a common law lien that is recorded under section 5 of this chapter may bring a civil action against the lienholder for:
(1) actual damages;
(2) costs; and
(3) reasonable attorney's fees.
As added by P.L.2-2002, SEC.13.



CHAPTER 14. HOMEOWNERS ASSOCIATION LIENS

IC 32-28-14-2
"Homeowners association"
Sec. 2. As used in this chapter, "homeowners association" means all the owners of real estate in a subdivision acting as an entity in accordance with any:
(1) bylaws;
(2) covenants; or
(3) other written instruments;
of the homeowners association.
As added by P.L.135-2007, SEC.3.

IC 32-28-14-3
"Real estate"
Sec. 3. As used in this chapter, "real estate" means a right, a title, or an interest in real property.
As added by P.L.135-2007, SEC.3.

IC 32-28-14-4
"Subdivision"
Sec. 4. As used in this chapter, "subdivision" means the division of a parcel of land into lots, parcels, tracts, units, or interests in the manner defined and prescribed by a subdivision control ordinance adopted by a legislative body under IC 36-7-4.
As added by P.L.135-2007, SEC.3.

IC 32-28-14-5
Homeowners association lien; notice of lien requirements
Sec. 5. (a) All sums assessed by a homeowners association but unpaid for the share of the common expenses chargeable to an owner of real estate in a subdivision constitute a homeowners association

lien on the real estate effective as provided in section 6 of this chapter.
(b) The priority of a homeowners association lien is established on the date the notice of the lien is recorded under section 6 of this chapter.
(c) A notice of lien may not be recorded under subsection (a) unless the notice of lien:
(1) contains:
(A) the name and address of the homeowners association;
(B) the address and legal description of the property that is subject to the lien;
(C) the name of the owner of the property that is subject to the lien; and
(D) the amount of the lien; and
(2) is:
(A) signed by an officer of the homeowners association; and
(B) acknowledged as in the case of deeds.
As added by P.L.135-2007, SEC.3.

IC 32-28-14-6
Lien attaches upon recording of notice of lien
Sec. 6. (a) A homeowners association lien under this chapter attaches to real estate upon the recording of a notice of lien by the homeowners association in the office of the recorder of the county in which the real estate is located.
(b) A homeowners association lien under this chapter attaches on the date of the recording of the notice of the lien under subsection (a) and does not relate back to:
(1) a date specified in the bylaws, the covenants, or another written instrument of the homeowners association; or
(2) the date the common expenses were assessed.
As added by P.L.135-2007, SEC.3.

IC 32-28-14-7
Liability for unpaid assessment
Sec. 7. (a) Except as provided in subsection (b), in a voluntary conveyance, the grantee of real estate is jointly and severally liable with the grantor for all unpaid assessments against the grantor for the grantor's share of the common expenses incurred before the grant or conveyance, without prejudice to the grantee's right to recover from the grantor the amounts of common expenses paid by the grantee.
(b) The grantee:
(1) is entitled to a statement from the manager, board of directors, or other governing authority of the homeowners association that sets forth the amount of the unpaid assessments against the grantor; and
(2) is not liable for, and the real estate conveyed is not subject to a homeowners association lien for, any unpaid assessments against the grantor unless the lien for unpaid assessments is recorded under section 6 of this chapter before recording the

deed by which the grantee takes title.
(c) If the mortgagee of a first mortgage of record or other purchaser of real estate obtains title to the real estate as a result of foreclosure of the first mortgage, the acquirer of title or the acquirer's successors and assigns are not liable for the share of the common expenses or assessments by the homeowners association chargeable to the real estate that became due before the acquisition of title to real estate by the acquirer. The unpaid share of common expenses or assessments is considered to be common expenses collectible from all of the owners of real estate in the subdivision, including the acquirer or the acquirer's successors and assigns.
As added by P.L.135-2007, SEC.3.

IC 32-28-14-8
Time limit for enforcing lien
Sec. 8. (a) A homeowners association may enforce a homeowners association lien by filing a complaint in the circuit or superior court of the county where the real estate that is the subject of the lien is located. The complaint:
(1) may not be filed earlier than ninety (90) days, unless:
(A) another person files a foreclosure action on the property that is the subject of the lien; or
(B) a person files written notice to file an action to foreclose the lien under section 9(a)(1) of this chapter; and
(2) must be filed not later than five (5) years;
after the date the statement and notice of intention to hold a lien was recorded under section 6 of this chapter.
(b) If a lien is not enforced within the time set forth in subsection (a), the lien is void.
(c) If a lien is foreclosed under this chapter, the court rendering judgment shall order a sale to be made of the real estate subject to the lien. The officers making the sale shall sell the real estate without any relief from valuation or appraisement laws.
As added by P.L.135-2007, SEC.3. Amended by P.L.167-2009, SEC.3; P.L.99-2011, SEC.4.

IC 32-28-14-9
Voiding of lien for failure to foreclose
Sec. 9. (a) A homeowners association lien under this chapter is void if both of the following occur:
(1) The owner of the real estate subject to the homeowners association lien or any person or corporation having an interest in the real estate, including a mortgagee or a lienholder, provides written notice to the owner or holder of the lien to file an action to foreclose the lien.
(2) The owner or holder of the lien fails to file an action to foreclose the lien in the county where the real estate is located within one (1) year after the date the owner or holder of the lien received the notice described in subdivision (1).
However, this section does not prevent the claim from being

collected as other claims are collected by law.
(b) A person who gives notice under subsection (a)(1) by registered or certified mail to the owner or holder of the homeowners association lien at the address given in the recorded statement may file an affidavit of service of the notice to file an action to foreclose the lien with the recorder of the county in which the real estate is located. The affidavit must state the following:
(1) The facts of the notice.
(2) That more than one (1) year has passed since the notice was received by the owner or holder of the lien.
(3) That an action for foreclosure of the lien is not pending.
(4) That an unsatisfied judgment has not been rendered on the lien.
(c) The recorder shall record the affidavit of service in the miscellaneous record book of the recorder's office. When the recorder records the affidavit under this subsection, the real estate described in the homeowners association lien is released from the lien.
(d) An affidavit recorded under subsection (c) must cross reference the lien.
As added by P.L.135-2007, SEC.3. Amended by P.L.167-2009, SEC.4.






ARTICLE 29. MORTGAGES

CHAPTER 1. MORTGAGE OF REAL ESTATE

IC 32-29-1-1
Possession premises
Sec. 1. (a) This section does not apply to security interests in rents and profits arising from real estate.
(b) Unless a mortgage specifically provides that the mortgagee shall have possession of the mortgaged premises, the mortgagee is not entitled to possession of the mortgaged premises.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-2
Construction of mortgage
Sec. 2. A mortgage may not be construed to imply a covenant for the payment of the sum intended to be secured by the mortgage so as to enable the mortgagee or the mortgagee's assignees or representatives to maintain an action for the recovery of this sum. If an express covenant is not contained in the mortgage for the payment and a bond or other separate instrument to secure the payment has not been given, the remedy of the mortgagee is confined to the real property described in the mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-2.5
Hazard insurance
Sec. 2.5. A mortgagee or a mortgagee's assignee or representative may not require a mortgagor, as a condition of receiving or maintaining a mortgage, to obtain hazard insurance coverage against risks to improvements on the mortgaged property in an amount exceeding the replacement value of the improvements.
As added by P.L.73-2004, SEC.45.

IC 32-29-1-3
Sale of premises
Sec. 3. A mortgage of real estate, including an instrument having the legal effect of a mortgage, may not authorize the mortgagee to sell the mortgaged property. The sale of mortgaged property by the mortgagee may only be made under a judicial proceeding.
As added by P.L.2-2002, SEC.14.
IC 32-29-1-4
Purchase money mortgage
Sec. 4. A mortgage granted by a purchaser to secure purchase money has priority over a prior judgment against the purchaser.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-5
Form; mortgage
Sec. 5. A mortgage of land that is:
(1) worded in substance as "A.B. mortgages and warrants to C.D." (here describe the premises) "to secure the repayment of" (here recite the sum for which the mortgage is granted, or the notes or other evidences of debt, or a description of the debt sought to be secured, and the date of the repayment); and
(2) dated and signed, sealed, and acknowledged by the grantor;
is a good and sufficient mortgage to the grantee and the grantee's heirs, assigns, executors, and administrators, with warranty from the grantor (as defined in IC 32-17-1-1) and the grantor's legal representatives of perfect title in the grantor and against all previous encumbrances. However, if in the mortgage form the words "and warrant" are omitted, the mortgage is good but without warranty.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-6
Payment in full; release and discharge of mortgage
Sec. 6. After a mortgagee of property whose mortgage has been recorded has received full payment from the mortgagor of the sum specified in the mortgage, the mortgagee shall, at the request of the mortgagor, enter in the record of the mortgage that the mortgage has been satisfied. An entry in the record showing that a mortgage has been satisfied operates as a complete release and discharge of the mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-7
Certificate of payments and satisfaction
Sec. 7. If a mortgage has been paid and satisfied by the mortgagor, the mortgagor may take a certificate of satisfaction, duly acknowledged by the mortgagee or the mortgagee's lawful agent, as required for the acknowledgment of conveyances to entitle them to be recorded. The certificate and acknowledgment shall be recorded by the recorder in whose office the mortgage is recorded, with a reference to the location of the record of the mortgage. The recorded certificate discharges and releases the mortgagor from the mortgage (or portion of the mortgage as indicated in a partial satisfaction), and bars all suits and actions on the mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-8
Assignment of mortgage Sec. 8. (a) Any mortgage of record or any part of the mortgage may be assigned by the mortgagee or any assignee of the mortgage, either by an assignment entered on the margin of the record, signed by the person making the assignment and attested by the recorder, or by a separate instrument executed and acknowledged before any person authorized to take acknowledgments, and recorded in the mortgage records of the county. The county recorder shall note the assignment in the margin by reference to the location where the assignment is recorded.
(b) The signature of a person on an assignment under subsection (a) may be a facsimile. The facsimile on the assignment is equivalent to and constitutes the written signature of the person for all requirements regarding mortgage assignments.
(c) Notwithstanding subsection (a), marginal assignments may be accepted at the discretion of the recorder. Except in a county that accepts marginal assignments of mortgage, an assignment of mortgage must be recorded on a separate written instrument from the mortgage. If a recorder accepts marginal assignments of mortgage, an instrument presented for recording in that county may not contain more than one (1) assignment. If a recorder allows an instrument to contain more than one (1) assignment, the fee for recording that instrument is provided in IC 36-2-7-10(b)(3).
(d) After entry is made of record, the mortgagor and all other persons are bound by the record, and the entry is a public record. Any assignee may enter satisfaction or release of the mortgage, or the part of the mortgage held by the assignee of record.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-9
Foreclosure to state
Sec. 9. This chapter does not affect any provisions made by law relating to the foreclosure of mortgages to the state, so far as the provisions conflict with the provisions of this chapter.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-10
Obligations a mortgage may secure; future obligations and advances; future modifications, extensions, and renewals of indebtedness; priority of lien
Sec. 10. (a) In addition to any other obligation secured by a mortgage, a mortgage may also secure:
(1) future obligations and advances up to the maximum amount stated in the mortgage (whether made as an obligation, made at the option of the lender, made after a reduction to a zero (0) or other balance, or made otherwise) to the same extent as if the future obligations and advances were made on the date of execution of the mortgage; and
(2) future modifications, extensions, and renewals of any indebtedness or obligations secured by the mortgage if and to the extent that the mortgage states that the mortgage secures

those future advances, modifications, extensions, and renewals.
(b) The lien of a mortgage with respect to future advances, modifications, extensions, and renewals referred to in subsection (a) has the priority to which the mortgage otherwise would be entitled under IC 32-21-4-1 without regard to the fact that the future advance, modification, extension, or renewal may occur after the mortgage is executed.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-11
Rents and profits from real property; enforcement of assignment, mortgage, or pledge; rights not affected; equitable subrogation
Sec. 11. (a) This chapter does not limit:
(1) the right to assign, mortgage, or pledge the rents and profits arising from real estate;
(2) the right of an assignee, a mortgagee, or a pledgee to collect rents and profits for application in accordance with an assignment, a mortgage, or a pledge; or
(3) the power of a court of equity to appoint a receiver to take charge of real estate to collect rents and profits for application in accordance with an assignment, a mortgage, or a pledge.
(b) A person may enforce an assignment, a mortgage, or a pledge of rents and profits arising from real property:
(1) whether the person has or does not have possession of the real estate; and
(2) regardless of the:
(A) adequacy of the security; or
(B) solvency of the assignor, mortgagor, or pledgor.
(c) If a person:
(1) enforces an assignment, a mortgage, or a pledge of rents and profits arising from real estate; and
(2) does not have possession of the real estate;
the obligations of a mortgagee in possession of real estate may not be imposed on the holder of the assignment, mortgage, or pledge.
(d) Except for those instances involving liens defined in IC 32-28-3-1, a mortgagee seeking equitable subrogation with respect to a lien may not be denied equitable subrogation solely because:
(1) the mortgagee:
(A) is engaged in the business of lending; and
(B) had constructive notice of the intervening lien over which the mortgagee seeks to assert priority;
(2) the lien for which the mortgagee seeks to be subrogated was released; or
(3) the mortgagee obtained a title insurance policy.
(e) Subsection (d) does not apply to a municipal sewer lien under IC 36-9-23 or a mechanic's lien under IC 32-28-3-1.
As added by P.L.2-2002, SEC.14. Amended by P.L.122-2003, SEC.1; P.L.151-2003, SEC.2; P.L.2-2005, SEC.86.



CHAPTER 2. RECORDING OF ASSIGNMENT

IC 32-29-2-2
Written transfer or assignment; location and business address of transferee or assignee required
Sec. 2. In order to be recorded, a written instrument that transfers or assigns a mortgage under this chapter must state the location and business address of the person to whom the mortgage is transferred or assigned.
As added by P.L.2-2002, SEC.14.



CHAPTER 3. ATTESTATION OF RELEASES; LEGALIZING PRIOR RELEASE



CHAPTER 4. RELEASE BY STATE



CHAPTER 5. RELEASE BY FINANCIAL INSTITUTIONS OR CORPORATIONS

county where the release is to be recorded. The written instrument must be in writing and signed and acknowledged by two (2) officers of the national bank, state bank, trust company, savings bank, or other corporation.
(f) A party may revoke the written instrument filed under subsection (e) by:
(1) noting on the written instrument granting the attorney in fact the authority to release mortgages and liens that this power has been revoked; or
(2) filing and recording in the recorder's office of the county where the written instrument described in subsection (e) of this section was filed, a separate written instrument signed and acknowledged by two (2) officers of the entity revoking the attorney-in-fact's authority.
The written notice of revocation described in this subsection must be attested by the recorder of the county in which the revocation is filed. The party conferring the power described in subsection (e) is bound by an act performed before written notice revoking the authority is properly attested to and filed in the county recorder's office.
As added by P.L.2-2002, SEC.14.



CHAPTER 6. MORTGAGE RELEASE BY TITLE INSURANCE COMPANIES

IC 32-29-6-2
"Mortgagee"
Sec. 2. As used in this chapter, "mortgagee" means:
(1) the grantee of a mortgage; or
(2) if a mortgage has been assigned of record, the last person to whom the mortgage has been assigned of record.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-3
"Mortgage servicer"
Sec. 3. As used in this chapter, "mortgage servicer" means the last person to whom a mortgagor or the mortgagor's successor in interest has been instructed by a mortgagee to send payments on a loan secured by a mortgage. A person transmitting a payoff statement is the mortgage servicer for the mortgage described in the payoff statement.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-4
"Mortgagor"
Sec. 4. As used in this chapter, "mortgagor" means the grantor of a mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-5
"Payoff statement"
Sec. 5. As used in this chapter, "payoff statement" means a statement of the amount of:
(1) the unpaid balance of a loan secured by a mortgage, including principal, interest, and any other charges properly due under or secured by the mortgage; and
(2) interest on a per day basis for the unpaid balance.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-6
"Person"
Sec. 6. As used in this chapter, "person" means an individual, a corporation, or any other legal entity.
As added by P.L.2-2002, SEC.14.
IC 32-29-6-7
"Record"
Sec. 7. As used in this chapter, "record" means to record with the county recorder.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-8
"Title insurance company"
Sec. 8. As used in this chapter, "title insurance company" means a corporation or other business entity authorized and licensed to transact the business of insuring titles to interests in real property in Indiana under IC 27.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-9
Certificate of release
Sec. 9. An officer or appointed agent of a title insurance company may, on behalf of a mortgagor or a person who acquired from the mortgagor a lien against all or part of the property described in a mortgage, execute a certificate of release that complies with the requirements of this chapter and record the certificate of release in the real property records of each county in which the mortgage is recorded if:
(1) a satisfaction or release of the mortgage has not been executed and recorded within sixty (60) days after the date payment in full of the loan secured by the mortgage was sent in accordance with a payoff statement furnished by the mortgagee or the mortgage servicer; and
(2) the title insurance company, an officer of the title insurance company, or an agent of the title insurance company has sent to the last known address of the mortgagee or the mortgage servicer, at least thirty (30) days before executing the certificate of release, written notice of its intention to execute and record a certificate of release in accordance with this section after the expiration of the sixty (60) day period.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-10
Certificate of release; contents
Sec. 10. A certificate of release executed under this chapter must contain substantially all of the following:
(1) The name of the mortgagor, the name of the original mortgagee and, if applicable, the name of the mortgage servicer, the date of the mortgage, the date of recording of the mortgage, and the volume and page or instrument number for the mortgage in the real property records where the mortgage is recorded, together with similar information for the last recorded assignment of the mortgage.
(2) A statement that the mortgage was in the original principal amount of not more than one million dollars ($1,000,000). (3) A statement that the person executing the certificate of release is an officer or a duly appointed agent of a title insurance company authorized and licensed to transact the business of insuring titles to interests in real property in Indiana under IC 27.
(4) A statement that the certificate of release is made on behalf of the mortgagor or a person who acquired a lien from the mortgagor against all or part of the property described in the mortgage.
(5) A statement that the mortgagee or mortgage servicer provided a payoff statement that was used to make payment in full of the unpaid balance of the loan secured by the mortgage.
(6) A statement that payment in full of the unpaid balance of the loan secured by the mortgage was made in accordance with the written or verbal payoff statement and received by the mortgagee or mortgage servicer, as evidenced in the records of the title insurance company or its agents by:
(A) a bank check;
(B) a certified check;
(C) an escrow account check from the title company or title insurance agent;
(D) an attorney trust account check that has been negotiated by the mortgagee or mortgage servicer; or
(E) any other documentary evidence of payment to the mortgagee or mortgage servicer.
(7) A statement indicating that more than sixty (60) days have elapsed since the date payment in full was sent.
(8) A statement that after the expiration of the sixty (60) day period referred to in section 9 of this chapter, the title insurance company, its officers, or its agent sent to the last known address of the mortgagee or mortgage servicer, at least thirty (30) days before executing the certificate of release, notice in writing of its intention to execute and record a certificate of release as required under this section, with an unexecuted copy of the proposed certificate of release attached to the written notice.
(9) A statement that neither the title insurance company nor its officers or agent have received notification in writing of any reason why the certificate of release should not be executed and recorded after the expiration of the thirty (30) day notice period referred to in section 9 of this chapter.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-11
Certificate of release; execution and acknowledgment
Sec. 11. A certificate of release authorized by this chapter shall be executed and acknowledged in the same manner as required by law in Indiana for the execution and acknowledgment of a deed.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-12 Notice of authorization
Sec. 12. (a) A title insurance company may authorize an appointed agent of the title insurance company to execute certificates of release under this chapter by recording a notice of authorization in the office of the county recorder for each county in which the duly appointed agent is authorized to execute and record certificates of release on behalf of the title insurance company. The notice of authorization must state the following:
(1) The name of the title insurance company that is authorizing an appointed agent to execute certificates of release on behalf of the title insurance company.
(2) The identity of the person who is an appointed agent of the title insurance company and who is authorized to execute and record certificates of release in accordance with the requirements of this chapter on behalf of the title insurance company.
(3) That the appointed agent has full authority to execute and record certificates of release in accordance with the requirements of this chapter on behalf of the title insurance company.
(b) The notice of authorization must be executed and acknowledged in the same manner as required by law in Indiana for the execution and acknowledgment of a deed.
(c) A single notice of authorization recorded in the office of a county recorder under this section constitutes the authority of the appointed agent to execute and record certificates of release in that county on behalf of the title insurance company. A separate notice of authority is not required for each certificate of release recorded by an appointed agent.
(d) The authority granted to an appointed agent by a title insurance company under this section continues until a revocation of the notice of authorization is recorded in the office of the county recorder for the county in which the notice of authorization was recorded.
(e) The delegation of authority to an appointed agent by a title insurance company under this section does not relieve the title insurance company of any liability for damages for the wrongful or erroneous execution and recording of a certificate of release by the appointed agent.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-13
Misstatement in written payoff statement
Sec. 13. A creditor or mortgage servicer may not withhold the release of a mortgage if the written mortgage payoff statement misstates the amount of the payoff and the written payoff is relied upon in good faith by an independent closing agent without knowledge of the misstatement. It is not a misstatement if the written payoff statement is not accurate as a result of a change in circumstances occurring after the issuance of the payoff statement.

The release of a mortgage does not affect the ability of the creditor or mortgage servicer to collect the full amount owed without regard to a misstatement in the written payoff statement and a release of the mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-14
Acceptance of payment
Sec. 14. The acceptance of a payment by a creditor or mortgage servicer of an amount that is not sufficient to pay the amount owed does not constitute a waiver, release, accord and satisfaction, or other impairment of the creditors or mortgage servicers rights notwithstanding any contrary instructions or restrictive endorsements.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-15
Release of mortgage
Sec. 15. A certificate of release prepared, executed, and recorded in accordance with the requirements of this chapter constitutes a release of the mortgage described in that certificate of release, and the county recorder shall enter and index the certificate of release in the same manner that a release or satisfaction of mortgage is entered and indexed in the records of the county recorder.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-16
Erroneous certificate of release
Sec. 16. (a) The execution and recording of a wrongful or erroneous certificate of release by a title insurance company or a duly appointed agent with authority from a title insurance company does not relieve the mortgagor, or anyone succeeding to or assuming the interest of the mortgagor, from any liability for the debt or other obligations secured by the mortgage that is the subject of the wrongful or erroneous certificate of release.
(b) Additionally, a title insurance company or an appointed agent with authority from a title insurance company that wrongfully or erroneously executes and records a certificate of release is liable to the mortgagee, or the assignee of the mortgagee if the mortgage has been assigned, for actual damages sustained due to the recording of a wrongful or erroneous certificate of release.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-17
Applicability of chapter
Sec. 17. This chapter applies to the release of a mortgage after June 30, 2001, regardless of when the mortgage was created or assigned.
As added by P.L.2-2002, SEC.14. Amended by P.L.48-2003, SEC.1 and P.L.79-2003, SEC.1.



CHAPTER 7. FORECLOSURE . REDEMPTION, SALE, RIGHT TO RETAIN POSSESSION

IC 32-29-7-1
"Auctioneer"
Sec. 1. As used in this chapter, "auctioneer" means an auctioneer licensed under IC 25-6.1.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-2
"Economically feasible"
Sec. 2. For the purposes of section 4(b) of this chapter, the sale of property by the sheriff through the services of an auctioneer is "economically feasible" if the court determines that:
(1) a reasonable probability exists that, with the use of the services of an auctioneer, a valid and enforceable bid will be made at a foreclosure for a sale price equal to or greater than the amount of the judgment and the costs and expenses necessary to its satisfaction, including the costs of the auctioneer; and
(2) the reasonable probability would not exist without the use of an auctioneer.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-3
Mortgage foreclosure; time for execution of judgment; right of enforcement authority to file praecipe; sale by sheriff; advertising; sheriff's fee
Sec. 3. (a) In a proceeding for the foreclosure of a mortgage executed on real estate, process may not issue for the execution of a judgment or decree of sale for a period of three (3) months after the filing of a complaint in the proceeding. However:
(1) the period is:
(A) twelve (12) months in a proceeding for the foreclosure of a mortgage executed before January 1, 1958; and
(B) six (6) months in a proceeding for the foreclosure of a mortgage executed after December 31, 1957, but before July

1, 1975; and
(2) if the court finds under IC 32-30-10.6 that the mortgaged real estate has been abandoned, a judgment or decree of sale may be executed on the date the judgment of foreclosure or decree of sale is entered, regardless of the date the mortgage is executed.
(b) A judgment and decree in a proceeding to foreclose a mortgage that is entered by a court having jurisdiction may be filed with the clerk in any county as provided in IC 33-32-3-2. After the period set forth in subsection (a) expires, a person who may enforce the judgment and decree may file a praecipe with the clerk in any county where the judgment and decree is filed, and the clerk shall promptly issue and certify to the sheriff of that county a copy of the judgment and decree under the seal of the court. However, if:
(1) a praecipe is not filed with the clerk within one hundred eighty (180) days after the later of the dates on which:
(A) the period specified in subsection (a) expires; or
(B) the judgment and decree is filed; and
(2) the sale is not:
(A) otherwise prohibited by law;
(B) subject to a voluntary statewide foreclosure moratorium; or
(C) subject to a written agreement that:
(i) provides for a delay in the sale of the mortgaged real estate; and
(ii) is executed by and between the owner of the mortgaged real estate and a party entitled to enforce the judgment and decree;
an enforcement authority that has issued an abatement order under IC 36-7-36-9 with respect to the mortgaged real estate may file a praecipe with the clerk in any county where the judgment and decree is filed. If an enforcement authority files a praecipe under this subsection, the clerk of the county in which the praecipe is filed shall promptly issue and certify to the sheriff of that county a copy of the judgment and decree under the seal of the court.
(c) Upon receiving a certified judgment under subsection (b), the sheriff shall, subject to section 4 of this chapter, sell the mortgaged premises or as much of the mortgaged premises as necessary to satisfy the judgment, interest, and costs at public auction at the office of the sheriff or at another location that is reasonably likely to attract higher competitive bids. The sheriff shall schedule the date and time of the sheriff's sale for:
(1) a date not later than one hundred twenty (120) days after the date on which the judgment and decree under seal of the court are certified to the sheriff by the clerk; and
(2) a time certain between the hours of 10 a.m. and 4 p.m. on any day of the week except Sunday.
(d) Before selling mortgaged property, the sheriff must advertise the sale by publication once each week for three (3) successive weeks in a daily or weekly newspaper of general circulation. The

sheriff shall publish the advertisement in at least one (1) newspaper published and circulated in each county where the real estate is situated. The first publication shall be made at least thirty (30) days before the date of sale. At the time of placing the first advertisement by publication, the sheriff shall also serve a copy of the written or printed notice of sale upon each owner of the real estate. Service of the written notice shall be made as provided in the Indiana Rules of Trial Procedure governing service of process upon a person. The sheriff shall charge a fee of ten dollars ($10) to one (1) owner and three dollars ($3) to each additional owner for service of written notice under this subsection. The fee is:
(1) a cost of the proceeding;
(2) to be collected as other costs of the proceeding are collected; and
(3) to be deposited in the county general fund for appropriation for operating expenses of the sheriff's department.
(e) The sheriff also shall post written or printed notices of the sale at the door of the courthouse of each county in which the real estate is located.
(f) If the sheriff is unable to procure the publication of a notice within the county, the sheriff may dispense with publication. The sheriff shall state that the sheriff was not able to procure the publication and explain the reason why publication was not possible.
(g) Notices under subsections (d) and (e) must contain a statement, for informational purposes only, of the location of each property by street address, if any, or other common description of the property other than legal description. A misstatement in the informational statement under this subsection does not invalidate an otherwise valid sale.
(h) The sheriff may charge an administrative fee of not more than two hundred dollars ($200) with respect to a proceeding referred to in subsection (b) for actual costs directly attributable to the administration of the sale under subsection (c). The fee is:
(1) payable by the person seeking to enforce the judgment and decree; and
(2) due at the time of filing of the praecipe;
under subsection (b).
As added by P.L.2-2002, SEC.14. Amended by P.L.98-2004, SEC.118; P.L.238-2005, SEC.55 and P.L.240-2005, SEC.1; P.L.100-2008, SEC.1; P.L.68-2010, SEC.2; P.L.102-2012, SEC.1.

IC 32-29-7-4
Sheriff's sale; manner of sale; engagement of auctioneer
Sec. 4. (a) A sheriff shall offer to sell and sell property on foreclosure in a manner that is reasonably likely to bring the highest net proceeds from the sale after deducting the expenses of the offer and sale.
(b) Upon prior petition of the debtor or any creditor involved in the foreclosure proceedings, the court in its order of foreclosure shall order the property sold by the sheriff through the services of an

auctioneer requested by the petitioner and approved by the court if:
(1) the court determines that a sale is economically feasible; or
(2) all the creditors in the proceedings agree to both that method of sale and the compensation to be paid the auctioneer.
(c) The sheriff shall engage the auctioneer not later than fourteen (14) calendar days after the date of the order entered by the court under subsection (b). The auctioneer shall schedule the auction and conduct the auctioneer's activities as appropriate to bring the highest bid for the property on foreclosure. The advertising conducted by the auctioneer is in addition to any other notice required by law.
(d) The auctioneer's fee must be a reasonable amount stated in the court's order. However, if the sale by use of an auctioneer has not been agreed to by the creditors in the proceedings and the sale price is less than the amount of the judgment and the costs and expenses necessary to the satisfaction of the judgment, the auctioneer is entitled only to the auctioneer's advertising expenses plus one hundred dollars ($100). The amount due the auctioneer on account of the auctioneer's expenses and fee, if any, shall be paid as a cost of the sale from its proceeds before the payment of any other payment from the sale.
As added by P.L.2-2002, SEC.14. Amended by P.L.167-2005, SEC.1.

IC 32-29-7-5
Waiver of time limitations
Sec. 5. The owner of the real estate subject to the issuance of process under a judgment or decree of foreclosure may, with the consent of the judgment holder endorsed on the judgment or decree of foreclosure, file with the clerk of the court a waiver of the time limitations on issuance of process set out in section 3 of this chapter. If the owner files a waiver under this section, process shall issue immediately. The consideration for waiver, whether or not expressed by its terms, shall be the waiver and release by the judgment holder of any deficiency judgment against the owner.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-6
Location of mortgaged real estate; jurisdiction; recordation
Sec. 6. (a) If the mortgaged real estate is located in more than one (1) county:
(1) the court of any county the mortgaged real estate is located in has jurisdiction of an action for the foreclosure of the mortgage; and
(2) all the real estate shall be sold in the county where the action is brought, unless the court orders otherwise.
(b) A judgment and decree granted by a court or a judge in an action for the foreclosure of the mortgaged real estate shall be recorded in the lis pendens record kept in the office of the clerk of each county where the real estate is located, unless the judgment and decree is filed with the clerk in the county as provided in IC 33-32-3-2. As added by P.L.2-2002, SEC.14. Amended by P.L.98-2004, SEC.119.

IC 32-29-7-7
Redemption by owner before sheriff's sale
Sec. 7. Before the sale under this chapter, any owner or part owner of the real estate may redeem the real estate from the judgment by payment to the:
(1) clerk before the issuance to the sheriff of the judgment and decree; or
(2) sheriff after the issuance to the sheriff of the judgment and decree;
of the amount of the judgment, interest, and costs for the payment or satisfaction of which the sale was ordered. If the owner or part owner redeems the real estate under this section, process for the sale of the real estate under judgment may not be issued or executed, and the officer receiving the redemption payment shall satisfy the judgment and vacate order of sale. However, if the real estate is redeemed by a part owner, the part owner shall have a lien on the shares of the other owners for their respective shares of the redemption money, with interest at the rate of eight percent (8%) per annum, plus the costs of redemption. The lien shall be of the same force and effect as the judgment lien redeemed by the part owner and shall be enforceable by appropriate legal proceedings.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-8
Sheriff's sale; manner of sale
Sec. 8. In selling real estate under this chapter, the sheriff is not required to first offer the rents and profits of the real estate or separate portions or parcels of the real estate. The sheriff may offer for sale the whole body of the mortgaged real estate together with rents, issues, income, and profits of the real estate unless the court in its judgment and order of sale has otherwise ordered. If any part of the judgment, interest, or costs remains unsatisfied, the sheriff shall immediately levy the residue on the other property of the defendant.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-8.5
Requirements for payment of property taxes and related costs before sheriff's sale
Sec. 8.5. (a) Before the date of a sheriff's sale of property under section 3(c) of this chapter, the party that filed the praecipe for the sheriff's sale shall pay the following:
(1) If a certificate of sale issued under IC 6-1.1-24 is outstanding:
(A) the amount necessary for redemption of the property under IC 6-1.1-25; and
(B) all delinquent property taxes, special assessments, penalties, and interest that: (i) are not covered by the redemption referred to in clause (A); and
(ii) are due and owing on the property on the date of the sheriff's sale.
(2) If subdivision (1) does not apply, all delinquent property taxes, special assessments, penalties, and interest that are due and owing on the property on the date of the sheriff's sale.
(b) If the payments required under subsection (a) are not made in full by the date of the sale, the sheriff:
(1) shall cancel the sheriff's sale; and
(2) may conduct the sheriff's sale only:
(A) upon evidence that the payments required under subsection (a) have been made in full; and
(B) after a subsequent praecipe is filed, costs are paid, and the sheriff's sale is advertised under this chapter.
As added by P.L.73-2010, SEC.8.

IC 32-29-7-9
Sheriff prohibited from purchasing real estate at sheriff's sale; default of purchaser
Sec. 9. (a) A sheriff or an agent of the sheriff making a foreclosure sale under this chapter may not directly or indirectly purchase property sold by the sheriff or the sheriff's agent. If the purchaser of property sold on foreclosure fails to immediately pay the purchase money, the sheriff shall resell the property either on the same day without advertisement or on a subsequent day after again advertising in accordance with this chapter, as the judgment creditor directs. If the amount bid at the second sale does not equal the amount bid at the first sale, including the costs of the second sale, the first purchaser shall be liable for:
(1) the deficiency;
(2) damages not exceeding ten percent (10%); and
(3) interest and costs;
all of which may be recovered in a court of proper jurisdiction by the sheriff.
(b) If the property is sold, the sheriff shall pay the proceeds as provided in IC 32-30-10-14. Every sale made under this chapter must be without relief from valuation or appraisement laws and without any right of redemption.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-10
Deed of conveyance; sheriff to deliver to purchaser and record with county; exception to recording requirement for HUD mortgages
Sec. 10. (a) Immediately after a foreclosure sale under this chapter, the sheriff shall:
(1) execute and deliver to the purchaser; and
(2) except as provided in subsection (b), record with the recorder of the county in which the premises are located; a deed of conveyance for the premises, which must be valid to convey all the right, title, and interest held or claimed by all of the parties to the action and all persons claiming under them. The sheriff shall file a return with the clerk of the court.
(b) The sheriff is not required to record the deed of conveyance for the premises under subsection (a)(2) if the mortgage involved in the foreclosure action resulting in the foreclosure sale under this chapter was insured by the United States Department of Housing and Urban Development.
As added by P.L.2-2002, SEC.14. Amended by P.L.105-2009, SEC.17.

IC 32-29-7-11
Receiver; duties; owner permitted to retain possession of property used as dwelling; limitations
Sec. 11. (a) If the court appoints a receiver of mortgaged property, the receiver shall take possession of the mortgaged property, collect the rents, issues, income, and profits and apply the rents, issues, income, and profits to the payment of taxes, assessments, insurance premiums, and repairs required in the judgment of the receiver to preserve the security of the mortgage debt. The receiver shall promptly file a final report with the clerk of the court and, subject to the approval of the court, account for and pay over to the clerk, subject to the further order of the court, the balance of income or other proceeds that remain in the receiver's possession.
(b) If the mortgaged property is occupied as a dwelling by the record owner of the fee simple title, the owner shall be permitted to retain possession of the mortgaged property, rent free, until the foreclosure sale if the owner continues to pay the taxes and special assessments levied against the mortgaged property and if the owner, in the judgment of the court, does not suffer waste or other damage to the property. However, if the record owner of the fee simple title does not pay the taxes and special assessments levied against the mortgaged property, the owner may retain possession of that part of the mortgaged property, not exceeding fifteen (15) acres, that is actually occupied as a dwelling by the record owner of the fee simple title, rent free, until the sale, if the owner does not, in the judgment of the court, suffer waste or other damage to the property. The owner of any crops growing on the mortgaged property at the time of the commencement of an action for foreclosure, other than the owner of fee simple title or the owner's assigns, may enter the property to care for and harvest the crops at any time within one (1) year after the filing of the foreclosure action.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-12
Owner's right to crops
Sec. 12. If the record owner of the fee simple title has the right under section 11 of this chapter to retain possession of the mortgaged premises or any part of the mortgaged premises until the foreclosure

sale, the owner may, at any time within one (1) year after the commencement of the foreclosure action, enter the premises to care for and harvest any crops growing at the time of the commencement of the foreclosure action on all or part of the mortgaged premises.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-13
Other means of redemption excluded
Sec. 13. There may not be a redemption from the foreclosure of a mortgage executed after June 30, 1931, on real estate except as provided in this chapter and in IC 32-29-8.
As added by P.L.2-2002, SEC.14. Amended by P.L.130-2012, SEC.4.

IC 32-29-7-14
Applicability
Sec. 14. The laws of Indiana in force on June 29, 1931, shall apply to the foreclosure of any mortgage executed before June 30, 1931.
As added by P.L.2-2002, SEC.14.



CHAPTER 8. PARTIES TO FORECLOSURE SUIT; REDEMPTION

IC 32-29-8-2
Failure of assignee to record assignment; mortgagee or assignee not made a party to suit
Sec. 2. A person who:
(1) is assigned a mortgage and fails to have the assignment properly placed on the mortgage record; or
(2) has an interest described in section 1 of this chapter and is not made a party to the foreclosure action as required by section 1 of this chapter;
is bound by the court's judgment or decree as if the person were a party to the suit.
As added by P.L.2-2002, SEC.14. Amended by P.L.130-2012, SEC.5.

IC 32-29-8-3
Good faith purchaser at judicial sale; right to redeem of assignee or transferee not made a party
Sec. 3. A person who:
(1) purchases a mortgaged premises or any part of a mortgaged premises under the court's judgment or decree at a judicial sale or who claims title to the mortgaged premises under the judgment or decree; and
(2) buys the mortgaged premises or any part of the mortgaged premises without actual notice of:
(A) an assignment that is not of record; or
(B) the transfer of a note, the holder of which is not a party to the action;
holds the premises free and discharged of the lien. However, any assignee or transferee may redeem the premises, like any other creditor, during the period of one (1) year after the sale or during another period ordered by the court in an action brought under section 4 of this chapter, but not exceeding ninety (90) days after the date of the court's decree in the action.
As added by P.L.2-2002, SEC.14. Amended by P.L.130-2012, SEC.6.

IC 32-29-8-4
Interested persons and omitted parties; right of action to determine extent of and terminate omitted party's interest; right to redeem
Sec. 4. (a) As used in this section, "interested person", with respect to an action to foreclose a mortgage on an interest in real

property in Indiana, means:
(1) the holder of the evidence of debt secured by the mortgage being foreclosed;
(2) a person:
(A) who purchases the property at a judicial sale after a judgment and decree of sale is entered in the action; and
(B) to whom a deed is executed and delivered by the sheriff under IC 32-29-7-10; or
(3) any person claiming by, through, or under a person described in subdivision (1) or (2).
(b) As used in this section, "omitted party", with respect to an action to foreclose a mortgage on an interest in real property in Indiana, means a person who:
(1) before the commencement of the action has acquired in the property an interest that:
(A) is junior or subordinate to the mortgage being foreclosed; and
(B) would otherwise be extinguished by the foreclosure; and
(2) is either:
(A) not named as a party defendant in the action or, if named as a party defendant, is not served with process; or
(B) not served with a notice of sale under IC 32-29-7-3(d) after a judgment and decree of sale is entered in the action.
The term includes any person claiming by, through, or under a person described in this subsection.
(c) At any time after a judgment and decree of sale is entered in an action to foreclose a mortgage on an interest in real property in Indiana, an interested person or an omitted party may bring a civil action to:
(1) determine the extent of; and
(2) terminate;
the interest of an omitted party in the property subject to the sale.
(d) Except as provided in subsection (e) and subject to subsections (f) and (g), upon the filing of an action described in subsection (c), the court shall determine the extent of the omitted party's interest in the property and issue a decree terminating that interest, subject to the right of the omitted party to redeem the property on terms as the court considers equitable under the circumstances after considering the factors set forth in subsection (f), if the omitted party would have had redemption rights:
(1) before the sale under IC 32-29-7-7; or
(2) after the sale, as described in IC 34-55-4-8(a)(2).
(e) If the omitted party proves that the omitted party has a right to receive proceeds actually paid at the judicial sale, the omitted party's interest in the property is not subject to termination by an action brought under this section unless the proceeds that the omitted party would have received at the judicial sale are paid to the omitted party.
(f) In an action brought under this section, if the court determines that the omitted party is entitled to redemption under subsection (d), the court shall consider the following in deciding the terms of the

redemption:
(1) Whether the omitted party:
(A) was given or had actual notice or knowledge of the foreclosure; and
(B) had opportunity to intervene in the foreclosure action or otherwise exercise any right to redeem the property.
(2) Whether any interested person in good faith has made valuable improvements to the property and, if so, the value of all lasting improvements made to the property before the commencement of the action under this section.
(3) The amount of any taxes and assessments, along with any related interest payments, related to the property and paid by the interested person or by any person under whose title to the property the interested person claims.
(g) If the court determines that the omitted party is entitled to redemption under subsection (d), and after considering the factors set forth in subsection (f), the court shall grant redemption rights to the omitted party that the court considers equitable under the circumstances, subject to the following:
(1) The amount to be paid for redemption may not be less than the sale price resulting from the foreclosure of the interested person's senior lien, plus interest at the statutory judgment rate.
(2) The time allowed for payment of the redemption amount may not exceed ninety (90) days after the date of the court's decree under subsection (d).
(h) The senior lien upon which the foreclosure action was based is not extinguished by merger with the title to the property conveyed to a purchaser through a sheriff's deed executed and delivered under IC 32-29-7-10 until the interest of any omitted party has been terminated:
(1) through an action brought under this section; or
(2) by operation of law.
Until an omitted party's interest is terminated as described in this subsection, any owner of the property as a holder of a sheriff's deed executed and delivered under IC 32-29-7-10, or any person claiming by, through, or under such an owner, is the equitable owner of the senior lien upon which the foreclosure action was based and has all rights against an omitted party as existed before the judicial sale.
(i) An interested person may not terminate an omitted party's interest in real property that is the subject of a foreclosure action except through an action brought under this section. An interested person's rights under this section may not be denied because the interested person:
(1) had actual or constructive notice of the omitted party's interest in the property;
(2) was negligent in examining county records;
(3) was engaged in the business of lending; or
(4) obtained a title search or commitment or a title insurance policy.
As added by P.L.130-2012, SEC.7.



CHAPTER 9. NAME OF AND SERVICE ON PARTIES DEFENDANT IN FORECLOSURE SUITS



CHAPTER 10. TEN YEAR EXPIRATION ON LIEN OF A SERIES MORTGAGE

IC 32-29-10-2
"Final maturity date of the series mortgage"
Sec. 2. As used in this chapter, "final maturity date of the series mortgage" means the maturity date of the last to mature of the bonds, notes, or debentures secured by a series mortgage, as the maturity date is shown of record in the original security instrument or in a supplemental indenture subsequently recorded.
As added by P.L.2-2002, SEC.14.

IC 32-29-10-3
"Original security instrument"
Sec. 3. As used in this chapter, "original security instrument" means the original instrument or indenture executed to evidence a series mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-10-4
"Supplemental indenture"
Sec. 4. As used in this chapter, "supplemental indenture" means an instrument or indenture executed to supplement the original security instrument, defining one (1) or more series of bonds, notes, or debentures secured, or to be secured, by the series mortgage, specifying property subject to the lien of the series mortgage or in another manner supplementing or amending the original security instrument.
As added by P.L.2-2002, SEC.14.

IC 32-29-10-5
Expiration of lien; limitation of actions
Sec. 5. Notwithstanding any other Indiana statute:
(1) the lien of a series mortgage expires ten (10) years after the final maturity date of the series mortgage; and
(2) an action may not be commenced in an Indiana court to enforce or to foreclose the lien of a series mortgage more than ten (10) years after the final maturity date of the series

mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-10-6
Impairment or injury by passage of time
Sec. 6. Notwithstanding any other Indiana statute, the lien of a series mortgage may not be impaired or injured by the passage of time other than as provided in section 5 of this chapter.
As added by P.L.2-2002, SEC.14.



CHAPTER 11. DUTY TO SATISFY RECORD






ARTICLE 30. CAUSES OF ACTION CONCERNING REAL PROPERTY

CHAPTER 1. STATUTE OF LIMITATIONS IN ACTIONS CONCERNING REAL ESTATE

IC 32-30-1-1
"Person" defined
Sec. 1. As used in this chapter, "person" means an individual, a partnership, an association, a limited liability company, a corporation, a business trust, a joint stock company, or an unincorporated organization.
As added by P.L.2-2002, SEC.15.

IC 32-30-1-2
"Contract" defined
Sec. 2. As used in this chapter, "contract" means an oral or a written contract.
As added by P.L.2-2002, SEC.15.

IC 32-30-1-3
"Tort" defined
Sec. 3. As used in this chapter, "tort" means an injury to person or property caused by a means other than a breach of contract.
As added by P.L.2-2002, SEC.15.

IC 32-30-1-4
"Date of substantial completion" defined
Sec. 4. As used in this chapter, "date of substantial completion" means the earlier of:
(1) the date upon which construction of an improvement to real property is sufficiently completed under a contract of construction, as modified by any additions, deletions, or other amendments, so that the owner of the real property upon which the improvement is constructed can occupy and use the premises in the manner contemplated by the terms of the contract; or
(2) the date of the first beneficial use of the improvement to real property or of any portion of the improvement.
As added by P.L.2-2002, SEC.15.
IC 32-30-1-5
Statute of limitations; general rule
Sec. 5. (a) As used in this section, "designer" means a person who:
(1) designs, plans, supervises, or observes the construction of an improvement to real property; or
(2) constructs an improvement to real property.
(b) As used in this section, "possessor" means a person having ownership, possession, or control of real property at the time an alleged deficiency in an improvement to the real property causes injury or wrongful death.
(c) As used in this section, "deficiency" does not mean a failure by a possessor to use reasonable care to maintain an improvement to real property following a substantial completion of an improvement.
(d) An action to recover damages, whether based upon contract, tort, nuisance, or another legal remedy, for:
(1) a deficiency or an alleged deficiency in the design, planning, supervision, construction, or observation of construction of an improvement to real property;
(2) an injury to real or personal property arising out of a deficiency; or
(3) an injury or wrongful death of a person arising out of a deficiency;
may not be brought against a designer or possessor unless the action is commenced within the earlier of ten (10) years after the date of substantial completion of the improvement or twelve (12) years after the completion and submission of plans and specifications to the owner if the action is for a deficiency in the design of the improvement.
As added by P.L.2-2002, SEC.15. Amended by P.L.79-2005, SEC.1.

IC 32-30-1-6
Statute of limitations; applicable to injury or wrongful death occurring during ninth or tenth year after substantial completion
Sec. 6. (a) Notwithstanding section 5 of this chapter, if an injury to or wrongful death of a person occurs during the ninth or tenth year after substantial completion of an improvement to real property, an action in tort to recover damages for the injury or wrongful death may be brought within two (2) years after the date on which the injury occurred, irrespective of the date of death.
(b) However, an action may not be brought more than:
(1) twelve (12) years after the substantial completion of construction of the improvement; or
(2) fourteen (14) years after the completion and submission of plans and specifications to the owner, if the action is for a deficiency in design;
whichever comes first.
As added by P.L.2-2002, SEC.15.

IC 32-30-1-7 Repealed
(Repealed by P.L.79-2005, SEC.2.)



CHAPTER 2. EJECTMENT AND QUIET TITLE

IC 32-30-2-2
Landlord substituted as defendant in action to recover real property from tenant
Sec. 2. If it appears in an action brought under section 1 of this chapter that the defendant is only a tenant, the landlord may be substituted as the defendant if the landlord has received reasonable notice.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-3
Legal service on nonresident defendant
Sec. 3. Legal service on a defendant who is a nonresident:
(1) is considered served on the defendant if the service is made to the defendant's agent for the property and the defendant's agent resides in Indiana; or
(2) may be had by publication, as in other cases.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-4
Contents of complaint
Sec. 4. In an action initiated under section 1 of this chapter, the plaintiff's complaint must contain the following information:
(1) A claim that the plaintiff is entitled to the possession of the premises, including a description of the premises.
(2) The interest the plaintiff claims in the premises.
(3) That the defendant unlawfully keeps the plaintiff from possession of the premises.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-5
Answer to complaint; denials
Sec. 5. The answer of the defendant to a complaint under section 4 of this chapter may contain a denial of each material statement or allegation in the plaintiff's complaint. With each denial, the defendant may give in evidence every legal or equitable defense to the action that the defendant may have.
As added by P.L.2-2002, SEC.15.
IC 32-30-2-6
Defendant not required to prove possession
Sec. 6. The defendant is not required to prove the defendant is in possession of the premises to make a defense under this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-7
Recovery for use and occupation; recovery limitation
Sec. 7. The plaintiff may recover in an action under this chapter for the use and occupation of the premises up to the time the use or occupation is terminated by the defendant. However, the plaintiff may not recover for the use and occupation of the premises for more than six (6) years before the commencement of the action.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-8
Expiration of plaintiff's interest; damages only
Sec. 8. If the plaintiff's interest in the premises expires before the time in which the plaintiff could be put in possession of the premises, the plaintiff may obtain only a judgment for damages.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-9
Multiple parties; recovery
Sec. 9. If there are two (2) or more plaintiffs or defendants, one (1) or more of the plaintiffs may recover against one (1) or more of the defendants:
(1) the premises or any part of the premises;
(2) an interest in the premises; or
(3) damages;
according to the right of the parties, but the recovery may not be for an interest greater than the interest claimed by the party.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-10
Petition for new trial
Sec. 10. A petition for a new trial under this chapter may be made by the party against whom judgment is rendered, or the party's heirs, assigns, or personal representatives, under the same restrictions and on the same grounds as allowed in other civil actions.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-11
Petition for new trial; filing
Sec. 11. The petition for a new trial must be filed at the time provided for the filing of petitions for a new trial in other civil actions.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-12 Third persons acquiring interest during proceedings
Sec. 12. Third persons acquiring an interest in the subject matter of the action during the pendency of the proceedings initiated under this chapter shall take their interests subject to the final result of the proceedings.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-13
Recovery from good faith purchaser after new trial
Sec. 13. A party who, after a new trial, proves that the party is entitled to the premises that have been transferred in good faith to a purchaser may recover the proper amount of damages against the other party, either in the same action or in a subsequent action.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-14
Judgment conclusive evidence against landlord receiving notice
Sec. 14. In an action against a tenant under this chapter, the judgment is conclusive evidence against the landlord who has received notice under section 2 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-15
Plaintiff's recovery dependent upon strength of plaintiff's own title
Sec. 15. To recover through an action brought under this chapter, the plaintiff must recover on the strength of the plaintiff's own title.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-16
Order allowing entry to survey; motion; notice; hearing
Sec. 16. After:
(1) the plaintiff has filed a motion with the court;
(2) notice has been delivered to the defendant; and
(3) a hearing at which the plaintiff has shown cause;
the court may grant an order allowing the plaintiff to enter upon the property in controversy and make a survey and admeasurement of the property for purposes of an action under this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-17
Entry order; description of property; service upon owner or occupant
Sec. 17. An order issued by a court under section 16 of this chapter must describe the property. A copy of the court order must be served upon the owner or person having occupancy and control of the property.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-18
Damages; set off Sec. 18. If a plaintiff in an action under this chapter is entitled to damages for withholding, using, or injuring the plaintiff's property, the defendant may set off the value of any permanent improvements made to the property to the extent of the damages, unless the defendant prefers to use the law for the benefit of occupying defendants.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-19
Defendant's wanton aggression; exemplary damages
Sec. 19. If a defendant has demonstrated wanton aggression concerning the property that is subject to an action under this chapter, the jury may award the plaintiff exemplary damages.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-20
Action to determine and quiet title; plaintiffs
Sec. 20. An action to determine and quiet a question of title to property may be brought by a plaintiff who:
(1) is in possession of the property;
(2) is out of possession of the property; or
(3) has a remainder or reversion interest in the property;
against a defendant who claims title to or an interest in the real property with a claim that is adverse to the plaintiff, even if the defendant is not in possession of the property.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-21
Application
Sec. 21. This chapter applies, as far as applicable, to:
(1) cases and partition cases where the title to real estate is a genuine question; and
(2) the pleadings and evidence between parties concerning questions of title to real estate.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-22
Defendant's answer; court costs
Sec. 22. If the defendant's answer to a complaint under this chapter disclaims any interest or estate in the property, or if the defendant does not answer the complaint and the court issues a default judgment against the defendant, the defendant may not be required to pay the plaintiff's court costs.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-23
Action against cotenant; plaintiff's evidentiary burden
Sec. 23. In an action by a plaintiff who is a tenant in common or joint tenant of real property against the plaintiff's cotenant, the plaintiff must show, in addition to the plaintiff's evidence of right,

that defendant:
(1) denied plaintiff's right; or
(2) did some act amounting to a denial of a plaintiff's right.
As added by P.L.2-2002, SEC.15.



CHAPTER 3. EJECTMENT AND QUIET TITLE

IC 32-30-3-2
Order to appear; order to show cause; requirements
Sec. 2. (a) Upon the filing of an affidavit described in section 1 of this chapter, the clerk shall issue an order for a time fixed by the judge directing the defendant to appear to controvert the affidavit or to show cause why the judge should not remove the defendant from the property and put the plaintiff in possession. The order to show cause must direct the time within which the order must be served on the defendant and set forth the date, time, and place for the hearing, which may take place no earlier than five (5) business days after the date of service on the defendant.
(b) The order to show cause must state the following:
(1) The defendant may file supporting affidavits with the court.
(2) The defendant may appear and present supporting testimony at the hearing on the order to show cause.
(3) The defendant may file with the court a written undertaking to stay the delivery of the property under this chapter.
(4) The judge may issue a judgment of possession in favor of the plaintiff if the defendant fails to appear at the hearing.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-3
Preliminary order for possession; required findings
Sec. 3. After reviewing the complaint, affidavits, and other evidence or testimony, the court may issue an order for possession before the hearing if probable cause appears that:
(1) the property is in immediate danger of destruction, serious harm, or sale to an innocent purchaser; or (2) the holder of the property threatens to destroy, harm, or sell the property to an innocent purchaser.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-4
Order for possession; expedited hearing; temporary restraining orders instead of order for possession
Sec. 4. (a) If a court issues an order of possession under section 3 of this chapter, the defendant or other person from whom possession of the property has been taken may apply to the court for an order shortening the time for hearing on the order to show cause. The court may shorten the time for the hearing and direct that the matter be heard on at least forty-eight (48) hours notice to the plaintiff. An order of possession issued under section 3 of this chapter must direct the sheriff or other executing officer to hold the property until further order of the court.
(b) If a court does not issue an order of possession under section 3 of this chapter, the court may, in addition to issuing an order to show cause, issue temporary restraining orders against the defendant as needed to preserve the rights of the parties with respect to the property and the status of the property. The court shall issue the temporary restraining orders in accordance with the rules of the supreme court governing the issuance of injunctions.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-5
Hearing on order to show cause; court determinations; prejudgment orders; appointment of receiver
Sec. 5. (a) After the hearing on the order to show cause, the court shall:
(1) consider the pleadings, evidence, and testimony presented at the hearing; and
(2) determine with reasonable probability which party is entitled to possession, use, and enjoyment of the property.
The court's determination is preliminary pending final adjudication of the claims of the parties. If the court determines that the action is an action in which a prejudgment order of possession in plaintiff favor should issue, the court shall issue the order.
(b) The court may issue the prejudgment order of possession in favor of the plaintiff if the defendant fails to appear at the hearing on the order to show cause.
(c) If the plaintiff's property has a peculiar value that cannot be compensated by damages, the court may appoint a receiver to take possession of and hold the property until further order of the court.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-6
Order of possession; prerequisites
Sec. 6. A court may not issue an order of possession in favor of a plaintiff other than an order of final judgment until the plaintiff has

filed with the court a written undertaking in an amount fixed by the court and executed by a surety to be approved by the court binding the plaintiff to the defendant in an amount sufficient to assure the payment of any damages the defendant may suffer if the court wrongfully ordered possession of the property to the plaintiff.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-7
Order of possession; requirements
Sec. 7. The court shall direct the order of possession to the sheriff or other officer charged with executing the order and within whose jurisdiction the property is located. The order of possession must:
(1) describe the property;
(2) direct the executing officer to:
(A) seize possession of the property unless the court issued the order without notice to the parties; and
(B) if the defendant has not filed a written undertaking as provided in section 8 of this chapter, put the plaintiff in possession of the property by removing the defendant and the defendant's personal property from the property;
(3) have attached a copy of any written undertaking filed by the plaintiff under section 6 of this chapter; and
(4) inform the defendant of the right to except to the surety upon the plaintiff's undertaking or to file a written undertaking for the repossession of the property as provided in section 8 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-8
Return of possession to defendant; period for return; required surety; notice; proof of service
Sec. 8. (a) Before the hearing on the order to show cause or before final judgment, and within the time fixed in the order of possession, the defendant may require the return of possession of the property by filing with the court a written undertaking executed by a surety to be approved by the court stating that the defendant is bound in an amount determined by the court sufficient to assure the payment of costs assessed against the defendant for the wrongful detention of the property.
(b) If a defendant files an undertaking under this section, the defendant shall:
(1) serve a notice of filing the undertaking on the executing officer and the plaintiff or the plaintiff's attorney; and
(2) file with the court proof of service of the notice of filing the undertaking.
(c) If a defendant files an undertaking before the hearing on the order to show cause, the court shall terminate the hearing unless the plaintiff takes exception to the surety.
(d) If the property is in the possession of the executing officer when the defendant files the undertaking, the court shall return

possession of the property to the defendant not more than five (5) days after service of notice of the filing of the undertaking on the plaintiff or the plaintiff's attorney.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-9
Order of possession; delivery; service
Sec. 9. (a) If a defendant or the defendant's attorney is in open court when the court issues the order of possession, a copy of the order shall be delivered to the defendant and the delivery noted in the order book.
(b) If the defendant and the defendant's attorney are not present, sufficient copies of the order shall be delivered to the sheriff or other executing officer. The executing officer shall, without delay, serve upon the defendant a copy of the order of possession by delivering the order to the defendant personally or to the defendant's agent. If the executing officer cannot find the defendant or the defendant's agent, the executing officer shall leave the order at the defendant's usual place of abode or with some person of suitable age and discretion. If the defendant and the defendant's agent do not have any known usual place of abode, the executing officer shall mail the order to the defendant's last known address.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-10
Removal of occupants within 48 hours service
Sec. 10. If the property is in the possession or control of the defendant or the defendant's agent, the executing officer shall take the property into custody and remove the occupants from the property not earlier than forty-eight (48) hours after the order of possession is served on the defendant or the defendant's agent.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-11
Executing officer's return of order of possession
Sec. 11. The executing officer shall return the order of possession with the proceedings endorsed on the order to the court in which the action is pending not more than five (5) days after taking into custody the property described in the order.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-12
Final judgment supersedes prior orders
Sec. 12. A final judgment supersedes any:
(1) prejudgment order for possession;
(2) temporary restraining order; or
(3) order temporarily changing possession of property;
issued under this chapter.
As added by P.L.2-2002, SEC.15.
IC 32-30-3-13
Actions in plaintiff's own name
Sec. 13. Any person having a right to:
(1) recover the possession of; or
(2) quiet title to;
real estate in the name of any other person has a right to recover possession or quiet title in the person's own name. An action may not be defeated or reversed if the plaintiff could have successfully maintained the action in the name of another person to inure to the plaintiff's benefit.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-14
Defendants in certain actions; plaintiff's complaint; plaintiff's affidavit; notice; venue
Sec. 14. (a) This section applies to the following proceedings brought in a state court concerning real estate or any interest in real estate located in Indiana:
(1) An action to:
(A) quiet or determine title to;
(B) obtain title or possession of; or
(C) partition;
real estate.
(2) An action by an executor or administrator to:
(A) sell real estate to satisfy the debts of a decedent; or
(B) enforce or foreclose a mortgage or lien on real estate.
(b) A person who institutes a proceeding described in subsection (a) may, under a circumstance set forth in subsection (c), name as a defendant any of the following individuals:
(1) A person:
(A) who may have an interest in real estate that is the subject of the proceeding; and
(B) whose name appears of record in a record concerning the real estate.
(2) A person who bears one of the following relationships to a former owner or encumbrancer of the real estate:
(A) Spouse.
(B) Widow or widower.
(C) Heir or devisee.
The person who institutes the proceeding does not have to know the name of a person described in subdivision (2).
(c) A person who institutes a proceeding described in subsection (a) may name an individual described in subsection (b) as a defendant if public records in the county in which the real estate that is the subject of the proceeding is located any of disclose the following circumstances:
(1) There is a break or hiatus in the record title of real estate.
(2) There exists:
(A) a defect in;
(B) an apparent defect in; or (C) a cloud upon;
the title of the real estate due to a defective or inaccurate legal description of the real estate.
(3) There is no record that a grantor or mortgagor was unmarried when the deed to or mortgage on the real estate was executed.
(4) An instrument affecting the real estate, including a deed, will, or mortgage, was not properly executed.
(5) A mortgage, vendor's lien, or other lien or encumbrance affecting the real estate was not properly released.
(6) The person instituting the proceeding does not know:
(A) the name of another person who may claim an interest in the real estate based on the other person's relationship to a former owner, mortgagee, or encumbrancer of the real estate; or
(B) whether another person, including a person described in clause (A), who may have an interest in the real estate is alive or dead.
(d) The plaintiff in a proceeding described in subsection (a) may state the following in the complaint:
(1) The plaintiff asserts title to the real estate that is the subject of the proceeding against all other persons.
(2) The purpose of the proceeding is to quiet the title to the real estate.
(3) The plaintiff has named as defendants all persons whom the party knows may have a claim to or interest in the real estate.
(e) The plaintiff shall file with the complaint an affidavit that states the following:
(1) The complaint contains the names of all persons disclosed by public record by or through whom a claim or interest in the real estate may be asserted.
(2) The plaintiff does not know the following information about a person described in subdivision (1):
(A) Whether the person is alive or dead.
(B) The person's legal residence.
(C) The person's marital status.
(D) If the person is or has been married, the name or address of the person's spouse, widow, or widower.
(E) If the person is dead, whether the person has left any heirs or devisees.
(F) The name or legal residence of an heir or devisee.
(3) The plaintiff claims full and complete right and title in the real estate that is the subject of the proceeding described in subsection (a).
(4) The plaintiff intends to quiet title to the real estate through the proceeding.
(f) After the plaintiff files the complaint and affidavit, the plaintiff shall file an affidavit for publication of notice under IC 34-32-1.
(g) After the plaintiff files the affidavit for publication of notice described in subsection (f), the clerk of the county in which the real

estate that is the subject of the proceeding described in subsection (a) is located shall publish notice of the following:
(1) The filing and pendency of the proceeding.
(2) The date on which the proceeding will take place.
(3) Designations and descriptions of any defendant whose name and legal residence are unknown.
(4) A legal description of the real estate.
(5) The purpose of the proceeding, which is to quiet title to the real estate.
(h) After the clerk publishes notice as set forth in subsection (g), the clerk shall provide proof of the publication to the court in which the proceeding described in subsection (a) is pending. Not earlier than thirty (30) days after the last publication of notice, the court may hear and determine all matters in the proceeding as if the plaintiff had known and sued all possible claimants by their proper names. All decrees, orders, and judgments issued by the court are binding and conclusive on all parties and claimants. The proceeding shall be taken as a proceeding in rem against the real estate.
(i) If the real estate that is the subject of the proceeding described in subsection (a) is located in more than one (1) county, the plaintiff may file a complaint in a court located in any county in which the real estate is located. The plaintiff may not file a complaint in more than one (1) court. The plaintiff shall publish notice of the complaint in each county in which the real estate is located. The published notice in each county shall contain the following:
(1) The legal description of the real estate that is located in that county.
(2) The other counties in which the real estate is located.
(3) Notice that a certified copy of the final judgment in the proceeding will be filed, not more than three (3) months after the judgment is entered, in the recorder's office in each county in which the real estate is located.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-15
Statutory construction
Sec. 15. Section 14 of this chapter may not be construed to contravene or repeal any other Indiana law concerning title to real estate or suits or actions affecting title to real estate. Section 14 of this chapter supplements laws existing on April 26, 1915.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-16
Action to quiet title; service
Sec. 16. (a) In a suit to quiet title to real estate in a state court, the plaintiff shall serve:
(1) all resident and nonresident defendants whose residence is known; and
(2) all defendants whose residence is unknown.
(b) Service on a known defendant by: (1) the defendant's individual name;
(2) the name by which the defendant appears of record;
(3) the name by which the defendant is commonly known; or
(4) the defendant's surname if the defendant's first name is unknown;
is sufficient, legal, and binding on and against all persons claiming from, through, or under the defendant.
(c) If a plaintiff serves a defendant by the defendant's surname only, the plaintiff or the plaintiff's attorney shall file an affidavit stating that the plaintiff does not know and has not, after diligent inquiry, been able to ascertain the first name of the defendant.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-17
Entry of orders and decrees in civil order book; quiet title record; index requirements
Sec. 17. (a) The clerk of a court shall enter in the civil order book all orders and decrees in any suit to quiet the title to real estate. After a court enters final judgment in a proceeding, the clerk shall certify a copy of the final judgment and deliver the certified copy to the county recorder. The clerk shall include the costs of a transcript of the proceedings and the recording fees in the costs of the proceeding.
(b) A county recorder shall procure a substantially bound book that is the size and quality of the county deed records. The book shall be known as the "Quiet Title Record". The Quiet Title Record must contain a transcript of each proceeding and an index to each transcript. The index must contain the following:
(1) An alphabetical list of plaintiffs.
(2) The date of filing of the transcript.
(3) The date of the final judgment.
(4) The date on which the final judgment was recorded.
(5) A brief description of the real estate that was the subject of the proceeding.
(6) The book and page on which the final judgment is recorded.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-18
Presumption of death of nonresident; circumstances; intestate succession of title; vesting in nonresident's heirs
Sec. 18. (a) A nonresident who, if alive, would be entitled to take and to own real estate in Indiana by descent or devise is presumed dead if the following conditions are met:
(1) The nonresident has been absent from the nonresident's last place of residence in any other state or country for seven (7) years.
(2) A spouse, parent, child, or sibling of the nonresident has not heard from the nonresident for seven (7) years.
(b) The real estate that a nonresident described in subsection (a) otherwise would have taken descends from the nonresident to the nonresident's heirs under IC 29. (c) Title that passes under subsection (b) vests in a nonresident's heirs upon full compliance with the provisions of section 19 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-19
Procedure to claim title from nonresident presumed dead
Sec. 19. (a) A person who claims real estate under section 18 of this chapter may file a verified complaint in the circuit or superior court of the county in which the real estate is located. The complaint must:
(1) name as a defendant the nonresident who is presumed dead under section 18 of this chapter;
(2) particularly describe the real estate; and
(3) contain a statement of the facts required by section 18 of this chapter.
(b) Notice of the pendency of the action, including the date on which the court shall hear the complaint filed under subsection (a), must be published in a daily or weekly newspaper of general circulation that is printed and published in the county seat of the county in which the real estate is located. If a newspaper does not exist, notice must be published in a newspaper that is printed and published in the county in which the real estate is located. Notice must also be published in a newspaper of general circulation that is printed and published in the county seat of the county in which the defendant last resided. If a newspaper is not printed and published in that county seat, then notice must be published in a newspaper that is printed and published in the county seat nearest to the county in which the defendant last resided.
(c) Prima facie proof of publication of notice as required by subsection (b) consists of:
(1) affidavits of the publishers of the newspapers in which the notice was published; and
(2) a printed copy of the published notice.
(d) The court shall hear the complaint filed under subsection (a) not earlier than sixty-five (65) days after notice was first published under subsection (b). If the court finds that:
(1) the defendant received sufficient notice under subsection (b); and
(2) the facts alleged in the complaint are true;
the court shall enter judgment quieting the title to the real estate in favor of the plaintiff.
(e) A judgment entered under subsection (d) becomes final and absolute three (3) years after the date it was entered unless, within those three (3) years, the defendant appears and moves to vacate the judgment.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-20
Action to quiet title of real estate exempt from sale on execution Sec. 20. (a) A resident householder in Indiana who may claim real estate owned by the householder exempt from sale on execution may quiet the title to the real estate against any judgment or lien.
(b) The complaint in an action described in subsection (a) must state the following:
(1) The ownership of the real estate.
(2) The existence of a judgment against the real estate.
(3) The right of the owner to claim the real estate exempt from sale on execution.
(c) In an action described in subsection (a), the title to the real estate may be quieted against a judgment whether the householder has executed the judgment or has filed a schedule claiming an exemption from sale on execution if the court finds that the owner's interest, in value, of the real estate does not at the time of the hearing exceed any mortgages, tax, or assessment on the real estate by more than seven hundred dollars ($700).
As added by P.L.2-2002, SEC.15.

IC 32-30-3-21
Valuation of exempt real estate; limitation
Sec. 21. At the hearing under section 20 of this chapter, the court shall determine the value of the householder's interest in the real estate and shall set forth this amount in the decree quieting the title to the real estate. While the householder owns the real estate, the amount shall be charged against any other claim of exemption made by the householder to limit the householder's exemption in the real estate from sale on execution or other final process to the amount allowed by law.
As added by P.L.2-2002, SEC.15.



CHAPTER 3.1. OCCUPYING CLAIMANT

IC 32-30-3.1-2
Complaint; requirements
Sec. 2. The complaint must:
(1) set forth the grounds on which the defendant seeks relief; and
(2) state, as accurately as practicable, the value of the improvements on the real property and the value of the property without the improvements.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-3
Trial; required assessments
Sec. 3. All issues under this chapter joined together must be tried as in other cases, and the court or jury trying the cause shall assess the following:
(1) The value of all lasting improvements made on the real property in question before the commencement of the action for the recovery of the property.
(2) The damages, if any, which the premises may have sustained by waste or cultivation through the time the court renders a judgment.
(3) The fair value of the rents and profits that may have accrued, without the improvements, through the time the court renders a judgment.
(4) The value of the real property that the successful claimant has in the premises, without the improvements.
(5) The taxes, with interest, paid by the defendant and by those under whose title to the property the defendant claims.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-4
Payment for improvements; possession Sec. 4. The plaintiff in the main action for possession of the real property may pay the appraised value of the improvements to the real property, and the taxes paid, with interest, deducting the value of the rents and profits, and the damages sustained, as assessed at the trial, and take the property.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-5
Failure to pay value of improvements; possession by defendant; payments to plaintiff
Sec. 5. If a plaintiff fails to pay the defendant the value of the improvements to the real property established under section 4 of this chapter after a reasonable time fixed by the court, the defendant may take the property after paying the plaintiff the appraised value of the property, minus the value of the improvements.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-6
Tenants in common; failure of plaintiff and defendant to make required payments
Sec. 6. If the plaintiff does not pay the defendant the appraised value of the improvements to the real property under section 4 of this chapter and the defendant does not pay the plaintiff the appraised value of the real property under section 5 of this chapter within the time fixed by the court, the parties will be held to be tenants in common of all the real property, including the improvements, each holding an interest proportionate to the value of the party's property as determined under section 5 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-7
Good faith purchaser
Sec. 7. Except when the purchaser knows at the time of the sale that the seller lacks authority to sell the property, a purchaser who in good faith, at a judicial or tax sale, purchases property that is sold by the proper person or officer has color of title within the meaning of this chapter, whether or not the person or officer had sufficient authority to sell the property. The rights of the purchaser acquired under this section pass to the purchaser's assignees or representatives.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-8
Occupant's color of title; requirements
Sec. 8. An occupant of real property has color of title within the meaning of this chapter if the occupant:
(1) can show a connected title in law or equity, derived from the records of any public office; or
(2) holds the property by purchase or descent from a person claiming title derived from public records or by a properly

recorded deed.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-9
Recovery for lasting improvements
Sec. 9. (a) A claimant occupying real property who has color of title may recover the value of lasting improvements to the real property made by the party under whom the claimant claims, as well as those improvements made by the occupying claimant.
(b) A person holding the premises as a purchaser, by an agreement in writing from the party having color of title, is entitled to the remedy set forth in subsection (a).
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-10
Execution for possession
Sec. 10. A plaintiff in an action for possession of real property to which this chapter applies is entitled to an execution for the possession of the real property in accordance with this chapter, but not otherwise.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-11
Writ for possession of land; required payments
Sec. 11. If any land is sold by an executor, an administrator, a guardian, a sheriff, or a commissioner of the court and afterwards the land is recovered in the proper action by:
(1) a person who was originally liable;
(2) a person in whose hands the land would be liable to pay the demand or judgment for which or for whose benefit the land was sold; or
(3) anyone making a claim under a person identified under subdivision (1) or (2);
the plaintiff is not entitled to a writ for the possession of the land without having paid the amount due, as determined under section 12 of this chapter (or IC 34-1-49-12 or IC 32-15-3-12 before their repeal) within the time determined by the court.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-12
Remedies
Sec. 12. Any defendant in the main court action for possession of real property may file a complaint setting forth the sale and title under it and any other matter allowed under this chapter. The court proceedings must assess the values, damages, and other amounts of which assessment is required under section 3 of this chapter. If after the main court action the plaintiff has not paid the amount assessed by the court, the court shall set a reasonable time for the plaintiff to pay the defendant. If the plaintiff does not pay the amount within the time set by the court, the court shall order the land sold without relief

from valuation or appraisement laws. If the premises are sold, the defendant is entitled to receive from the proceeds of the sale the amount the defendant is due, with interest, and court costs. The plaintiff is entitled to the remainder of the proceeds of the sale.
As added by P.L.2-2002, SEC.15.



CHAPTER 4. ACTIONS FOR WASTE

IC 32-30-4-2
Action by person with remainder or reversion in estate
Sec. 2. Notwithstanding an intervening estate for life or years, a person who has a remainder or reversion in an estate may maintain an action for waste, trespass, or injury to the inheritance.
As added by P.L.2-2002, SEC.15.



CHAPTER 5. RECEIVERSHIPS

IC 32-30-5-2
Persons prohibited from being appointed in particular action Sec. 2. A court may not appoint:
(1) a party;
(2) an attorney representing a party; or
(3) another person interested in an action;
as a receiver in that action.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-3
Receivers; oath; surety
Sec. 3. Before beginning duties as a receiver, the receiver must:
(1) swear to perform the duties of a receiver faithfully; and
(2) with one (1) or more sureties approved by the court or judge, execute a written undertaking, payable to such person as the court or the judge directs, to the effect that the receiver will:
(A) faithfully discharge the duties of receiver in the action; and
(B) obey the orders of the court or judge.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-4
Money or things controlled by party; delivery
Sec. 4. If it is admitted by the pleading or examination of a party that the party has in the party's possession or under the party's control any money or other thing capable of delivery, which:
(1) is the subject of the litigation;
(2) is held by the party as trustee for another party; or
(3) belongs or is due to another party;
the court or the judge may order the money or thing to be deposited in court or with the clerk, or delivered to the other party, with or without security, subject to the further order of the court or the judge.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-5
Disobeyed order; delivery of money or thing; deposit
Sec. 5. If:
(1) in the exercise of its authority, a court or judge has ordered the deposit or delivery of money or another thing; and
(2) the order is disobeyed;
the court or the judge, besides punishing the disobedience as contempt, may make an order requiring the sheriff to take the money or thing and deposit it or deliver it in conformity with the direction of the court or judge.
As added by P.L.2-2002, SEC.15. Amended by P.L.1-2003, SEC.85.

IC 32-30-5-6
Loan of deposited money prohibited; permitted with consent of parties
Sec. 6. Money deposited or paid into court or with the clerk in an action may not be loaned out unless consent is obtained from all parties having an interest in or making claim to the money. As added by P.L.2-2002, SEC.15.

IC 32-30-5-7
Receiver's powers
Sec. 7. The receiver may, under control of the court or the judge:
(1) bring and defend actions;
(2) take and keep possession of the property;
(3) receive rents;
(4) collect debts; and
(5) sell property;
in the receiver's own name, and generally do other acts respecting the property as the court or judge may authorize.
As added by P.L.2-2002, SEC.15. Amended by P.L.177-2003, SEC.1.

IC 32-30-5-8
Defendant's admission; partial satisfaction of claim
Sec. 8. If the answer of the defendant admits part of the plaintiff's claim to be just, the court, on motion, may order the defendant to satisfy that part of the claim and may enforce the order by execution.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-9
Time of receiver's appointment
Sec. 9. Receivers may not be appointed in any case until the adverse party has appeared or has had reasonable notice of the application for the appointment, except upon sufficient cause shown by affidavit.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-10
Appeal; suspension of receiver's authority; surety
Sec. 10. (a) In all cases commenced or pending in any Indiana court in which a receiver may be appointed or refused, the party aggrieved may, within ten (10) days after the court's decision, appeal the court's decision to the supreme court without awaiting the final determination of the case.
(b) In cases where a receiver will be or has been appointed, upon the appellant filing of an appeal bond:
(1) with sufficient surety;
(2) in the same amount as was required of the receiver; and
(3) conditioned for the due prosecution of the appeal and the payment of all costs or damages that may accrue to any officer or person because of the appeal;
the authority of the receiver shall be suspended until the final determination of the appeal.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-11
Actions by a receiver; pleadings
Sec. 11. In any suit or action by a receiver appointed by any court

of record in Indiana, it is only necessary for the receiver, in the receiver's complaint or pleading, to state:
(1) the court;
(2) the cause of action in which the receiver was appointed; and
(3) the date on which the receiver was appointed.
Proof of the appointment is not required on the trial of the cause unless the appointment is specially denied, in addition to the general denial filed in the cause.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-12
Clerk's record book
Sec. 12. The clerk of the court of each county shall keep a record book suitable to enter and record statements of assets and liabilities.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-13
Claims filed with receiver
Sec. 13. All claims against the assets in the hands of the receiver that are filed with the receiver shall be filed by the receiver with the clerk of the court in which the receivership is pending. The clerk shall record the claims with the statements under this chapter, resulting in a complete record of the assets and liabilities of the receivership.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-14
Receiver's report
Sec. 14. In all receiverships pending or begun in any court, the receiver, within the time as may be fixed by an order of the court in which the receivership is pending, shall file with the court an account or report in partial or final settlement of the liquidation or receivership proceedings.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-15
Receiver's report; requirements
Sec. 15. The account or report required by section 14 of this chapter must set forth all:
(1) receipts and disbursements to the date of the accounting; and
(2) other appropriate information relative to the:
(A) administration of the receivership;
(B) liquidation of the receivership; and
(C) declaration and payment of dividends.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-16
Receiver's report; filing deadline; petition for court order
Sec. 16. If an account is not filed within one (1) year after the date

when the receiver took possession of the assets and effects of the receivership, any party interested may petition the court for an order requiring the filing of an account.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-17
Receiver's report; hearing; notice
Sec. 17. (a) Except as provided in subsection (d), upon the filing of an account or report, the clerk of the court in which the receivership is pending shall give notice of the date on which the account or report is to be heard and determined by the court.
(b) The clerk shall give the notice required by subsection (a) by publication, once each week for three (3) successive weeks in two (2) newspapers of general circulation published or circulated within the county.
(c) The date in the notice on which the account or report is to be heard and determined by the court shall be fixed not less than thirty (30) days after the date of the filing of the account or report.
(d) Publication is not required under this section if the receivership is ancillary to a mortgage foreclosure.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-18
Objections to receiver's report
Sec. 18. (a) During the thirty (30) day period referred to in section 17 of this chapter, any creditor, shareholder, or other interested party may file objections or exceptions in writing to the account or report.
(b) Any objections or exceptions to the matters and things contained in an account or report and to the receiver's acts reported in the report or account that are not filed within the thirty (30) day period referred to in section 17 of this chapter are forever barred for all purposes.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-19
Objections to receiver's report; hearing
Sec. 19. At the expiration of the thirty (30) day period referred to in section 17 of this chapter, the court shall, without delay:
(1) proceed with the hearing and determination of the objections or exceptions;
(2) pass upon the account or report;
(3) order the payment of a partial or final dividend; and
(4) make other appropriate orders.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-20
Court approval of partial report; release of surety
Sec. 20. The court's approval of a receiver's partial account or report, as provided in section 14 of this chapter, releases and discharges the receiver and the surety on the receiver's bond for all

matters and things related to or contained in the partial account or report.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-21
Court approval of final report; discharge of surety; settlement of receivership
Sec. 21. Upon the:
(1) court's approval of the receiver's final account or report, as provided in section 14 of this chapter; and
(2) receiver's performance and compliance with the court's order made on the final report;
the receiver and the surety on the receiver's bond shall be fully and finally discharged and the court shall declare the receivership estate finally settled and closed subject to the right of appeal of the receiver or any creditor, shareholder, or other interested party who has filed objections or exceptions as provided in section 18 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-22
Receivership estate; change of judge or venue
Sec. 22. (a) This section applies to any action, proceeding, or matter relating to or involving a receivership estate.
(b) Except as provided in subsections (c) and (d), a party to a proceeding described in subsection (a) is entitled to a change of judge or a change of venue from the county for the same reasons and upon the same terms and conditions under which a change of judge or a change of venue from the county is allowed in any civil action.
(c) This section does not authorize a change of venue from the county:
(1) concerning expenses allowed by the court incidental to the operation, management, or administration of the receivership estate;
(2) upon any petition or proceeding to remove a receiver; or
(3) upon the objections or exceptions to any partial or final account or report of any receiver.
(d) A change of venue is not allowed from the county of the administration of any receivership estate, or upon any petition or proceeding to remove a receiver, or upon objections or exceptions to a partial or final account or report of a receiver.
As added by P.L.2-2002, SEC.15.



CHAPTER 6. NUISANCE ACTIONS

IC 32-30-6-1.5
"Forestry operation" defined
Sec. 1.5. As used in this chapter, "forestry operation" includes facilities, activities, and equipment used to plant, raise, manage, harvest, and remove trees on private land. The term includes site preparation, fertilization, pest control, and wildlife management.
As added by P.L.82-2005, SEC.2.

IC 32-30-6-2
"Industrial operation" defined
Sec. 2. As added used in this chapter, "industrial operation" includes any facility used for the:
(1) manufacture of a product from other products;
(2) transformation of a material from one (1) form to another;
(3) mining of a material and related mine activities; or
(4) storage or disposition of a product or material.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-3
"Locality" defined
Sec. 3. As used in this chapter, "locality" means the following:
(1) For purposes of section 9 of this chapter, the specific area of land upon which an:
(A) agricultural operation; or
(B) industrial operation;
is conducted.
(2) For purposes of section 10 of this chapter, the following:
(A) The specific area of land upon which a public use airport operation is conducted.
(B) The airport imaginary surfaces as described in IC 8-21-10-8.
(3) For purposes of section 11 of this chapter, the specific area of land upon which a forestry operation is conducted.
As added by P.L.2-2002, SEC.15. Amended by P.L.82-2005, SEC.3.

IC 32-30-6-4
"Public use airport operation" defined
Sec. 4. As used in this chapter, "public use airport operation" includes any facility used as a public use airport for the landing, take

off, storage, or repair of aircraft.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-5
"Vicinity of the locality" defined
Sec. 5. As used in this chapter, "vicinity of the locality" means the following:
(1) Three (3) miles from the locality (as defined in section 3(2) of this chapter) of a public use airport operation that serves regularly scheduled air carrier or military turbojet aircraft.
(2) One and one-half (1.5) miles from the locality of a public use airport operation that does not serve regularly scheduled air carrier or military turbojet aircraft.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-6
Nuisance described and considered subject to an action
Sec. 6. Whatever is:
(1) injurious to health;
(2) indecent;
(3) offensive to the senses; or
(4) an obstruction to the free use of property;
so as essentially to interfere with the comfortable enjoyment of life or property, is a nuisance, and the subject of an action.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-7
Nuisance actions; plaintiffs; attorney's fees in certain actions
Sec. 7. (a) An action to abate or enjoin a nuisance may be brought by any person whose:
(1) property is injuriously affected; or
(2) personal enjoyment is lessened;
by the nuisance.
(b) A civil action to abate or enjoin a nuisance may also be brought by:
(1) an attorney representing the county in which a nuisance exists; or
(2) the attorney of any city or town in which a nuisance exists.
(c) A county, city, or town that brings a successful action under this section (or IC 34-1-52-2 or IC 34-19-1-2 before their repeal) to abate or enjoin a nuisance caused by the unlawful dumping of solid waste is entitled to recover reasonable attorney's fees incurred in bringing the action.
(d) A forestry operation that successfully defends an action under this section is entitled to reasonable costs and attorney's fees incurred in defending the action.
As added by P.L.2-2002, SEC.15. Amended by P.L.82-2005, SEC.4.

IC 32-30-6-8
Nuisance action; remedies Sec. 8. If a proper case is made, the nuisance may be enjoined or abated and damages recovered for the nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-9
Agricultural and industrial operations; findings; continuity of operations; circumstances in which nuisance does not exist
Sec. 9. (a) This section does not apply if a nuisance results from the negligent operation of an agricultural or industrial operation or its appurtenances.
(b) The general assembly declares that it is the policy of the state to conserve, protect, and encourage the development and improvement of its agricultural land for the production of food and other agricultural products. The general assembly finds that when nonagricultural land uses extend into agricultural areas, agricultural operations often become the subject of nuisance suits. As a result, agricultural operations are sometimes forced to cease operations, and many persons may be discouraged from making investments in farm improvements. It is the purpose of this section to reduce the loss to the state of its agricultural resources by limiting the circumstances under which agricultural operations may be deemed to be a nuisance.
(c) For purposes of this section, the continuity of an agricultural or industrial operation shall be considered to have been interrupted when the operation has been discontinued for more than one (1) year.
(d) An agricultural or industrial operation or any of its appurtenances is not and does not become a nuisance, private or public, by any changed conditions in the vicinity of the locality after the agricultural or industrial operation, as the case may be, has been in operation continuously on the locality for more than one (1) year if the following conditions exist:
(1) There is no significant change in the type of operation. A significant change in the type of agricultural operation does not include the following:
(A) The conversion from one type of agricultural operation to another type of agricultural operation.
(B) A change in the ownership or size of the agricultural operation.
(C) The:
(i) enrollment; or
(ii) reduction or cessation of participation;
of the agricultural operation in a government program.
(D) Adoption of new technology by the agricultural operation.
(2) The operation would not have been a nuisance at the time the agricultural or industrial operation began on that locality.
As added by P.L.2-2002, SEC.15. Amended by P.L.23-2005, SEC.1.

IC 32-30-6-9.5
Frivolous nuisance actions; court costs; attorney fees
Sec. 9.5. (a) If a court finds that an agricultural operation that is

the subject of a nuisance action:
(1) was not a nuisance under section 9 of this chapter and that the nuisance action was frivolous, the court shall award court costs and reasonable attorney's fees, to the defendant in the action; or
(2) was a nuisance under this chapter and that the defense of the nuisance action was frivolous, the court shall award court costs, including reasonable attorney's fees, to the plaintiff in the action.
(b) Reasonable attorney's fees under subsection (a):
(1) shall be calculated based on the reasonable and customary hourly rates charged in the county in which the action occurred; and
(2) may include fees for only one (1) attorney, no matter how many attorneys were actually employed by the party.
(c) The determination that an action was initiated or maintained frivolously may not be based on the mere fact that a party did not prevail.
As added by P.L.73-2012, SEC.1.

IC 32-30-6-10
Public use airport operation; purpose; circumstances in which nuisance does not exist; negligent operations
Sec. 10. (a) This section does not apply if a nuisance results from the negligent operation of a public use airport operation or the operation's appurtenances.
(b) It is the purpose of this section to limit the circumstances under which a public use airport operation may be a nuisance in order to reduce the potential for the state to lose the benefits to the state's air transportation system that are provided by public use airports.
(c) A public use airport operation or any of the operation's appurtenances may not become a private or public nuisance by any changed condition in the vicinity of the locality that occurs after the public use airport operation operates continuously on the locality for more than one (1) year if the following conditions are met:
(1) The public use airport operation was not a nuisance at the time when the operation began operating at that locality.
(2) The public use airport operation is operated in accordance with the rules of the Indiana department of transportation, aeronautics section.
(3) There is no significant change in the hours of operation of the public use airport operation.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-11
Continuous forestry operation; circumstances under which forestry operation not a nuisance
Sec. 11. (a) This section does not apply if a nuisance results from the negligent operation of a forestry operation. (b) For purposes of subsection (d), a forestry operation is considered to be in continuous operation if the locality supports an actual or a developing timber crop.
(c) A forestry operation that:
(1) existed before a change in the land use or occupancy of land within one (1) mile of the boundaries of the locality; and
(2) would not have been a nuisance before the change in land use or occupancy;
is not a private or public nuisance.
(d) A forestry operation that conforms to generally accepted forestry management practices and that has been in continuous operation is not a private or public nuisance as a result of any of the following:
(1) A change in the ownership or size of the forestry operation.
(2) Enrollment in a government forestry conservation program.
(3) Use of new forestry technology.
(4) A visual change due to removal of timber or vegetation.
(5) Normal noise from forestry equipment.
(6) Removal of timber or vegetation from a forest adjoining the locality.
(7) The proper application of pesticides and fertilizers.
As added by P.L.82-2005, SEC.5.



CHAPTER 7. ACTIONS FOR INDECENT NUISANCES

IC 32-30-7-2
"Person"
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 35-31.5-2-234.
As added by P.L.2-2002, SEC.15. Amended by P.L.114-2012, SEC.55.

IC 32-30-7-3
"Place"
Sec. 3. As used in this chapter, "place" includes any part of a building or structure or the ground.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-4
"Prosecuting official"
Sec. 4. As used in this chapter, "prosecuting official" refers to public officials who have concurrent jurisdiction to enforce this chapter, including:
(1) the attorney general;
(2) the prosecuting attorney of the circuit in which an indecent nuisance exists;
(3) the corporation counsel or city attorney of the city (if any) in which an indecent nuisance exists; or
(4) an attorney representing the county in which an indecent nuisance exists.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-5
"Public place"
Sec. 5. As used in this chapter, "public place" means any place to which the public is invited by special or an implied invitation. As added by P.L.2-2002, SEC.15.

IC 32-30-7-6
Persons guilty of maintaining an indecent nuisance
Sec. 6. The following are guilty of maintaining an indecent nuisance and may be enjoined from maintaining the indecent nuisance under this chapter:
(1) A person who uses, occupies, establishes, maintains, or conducts an indecent nuisance.
(2) The owner, agent, or lessee of any interest in an indecent nuisance.
(3) A person employed in an indecent nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-7
Action by prosecuting official; actions by other persons
Sec. 7. (a) If an indecent nuisance exists, a prosecuting official or any resident of the county in which the indecent nuisance exists may bring an action to abate the indecent nuisance and to perpetually enjoin the maintenance of the indecent nuisance.
(b) If a person other than a prosecuting official institutes an action under this chapter, the complainant shall execute a bond to the person against whom complaint is made, with good and sufficient surety to be approved by the court or clerk in a sum of at least one thousand dollars ($1,000) to secure to the party enjoined the damages the party may sustain if:
(1) the action is wrongfully brought;
(2) the action is not prosecuted to final judgment;
(3) the action is dismissed;
(4) the action is not maintained; or
(5) it is finally decided that the injunction ought not to have been granted.
The party aggrieved by the issuance of the injunction has recourse against the bond for all damages suffered, including damages to the aggrieved party's property, person, or character and including reasonable attorney's fees incurred in defending the action.
(c) A person who institutes an action and executes a bond may recover the bond and reasonable attorney's fees incurred in trying the action if the existence of an indecent nuisance is admitted or established in an action as provided in this chapter.
(d) If a prosecuting official institutes an action under this chapter (or IC 34-1-52.5 or IC 34-19-2 before their repeal) and the existence of an indecent nuisance is admitted or established in the action, the governmental entity that employs the prosecuting official is entitled to all reasonable attorney's fees incurred by the entity in instituting the action. The fees shall be deposited in:
(1) the state general fund, if the action is instituted by the attorney general;
(2) the operating budget of the office of the prosecuting attorney, if the action is instituted by a prosecuting attorney; (3) the operating budget of the office of the corporation counsel or city attorney, if the action is instituted by a corporation counsel or city attorney; or
(4) the county general fund, if the action is instituted by an attorney representing the county.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-8
Venue
Sec. 8. An indecent nuisance action must be brought in the circuit or superior court of the county in which the alleged indecent nuisance is located. The action is commenced by filing a verified complaint alleging the facts constituting the indecent nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-9
Preliminary injunction; hearing; restraining order; service
Sec. 9. (a) After filing the complaint, a complainant may apply to the court for a preliminary injunction. The court shall grant a hearing on the complainant's motion for preliminary injunction not later than ten (10) days after it is filed.
(b) If an application for a preliminary injunction is made, the court may, on application of the complainant showing good cause, issue an ex parte restraining order restraining the defendant and all other persons from removing or in any manner interfering with the personal property and contents of the place where the indecent nuisance is alleged to exist until the decision of the court granting or refusing a preliminary injunction and until further order of the court. However, pending the court's decision, the stock in trade may not be restrained, but an inventory and full accounting of business transactions after the restraining order may be required.
(c) A restraining order issued under subsection (b) may be served by:
(1) handing to and leaving a copy of the order with a person who is:
(A) in charge of the place; or
(B) a resident of the place; or
(2) posting a copy of the order in a conspicuous place at or upon at least one (1) of the principal doors or entrances to the place.
(d) The officer serving a restraining order issued under subsection (b) shall immediately make and return into court an inventory of the personal property and contents situated in and used in conducting or maintaining alleged the indecent nuisance.
(e) Violation of a restraining order served under subsection (c) (or IC 34-1-52.5-4 or IC 34-19-2-4 before their repeal) is a contempt of court.
(f) If a restraining order is posted under subsection (c)(2), mutilation or removal of the order while it is in force is a contempt of court if the order contains a notice stating that mutilating or removing the order while it is in force is a contempt of court. As added by P.L.2-2002, SEC.15.

IC 32-30-7-10
Complaint; notice; hearing; service
Sec. 10. (a) In an action under this chapter:
(1) a copy of the complaint; and
(2) a notice of the time and place of the hearing on the application for a preliminary injunction, if the complainant has applied for a preliminary injunction under section 9(a) of this chapter;
shall be served upon the defendant at least five (5) days before the hearing.
(b) The owners of the place where the alleged indecent nuisance is located may be served by posting the papers in the manner prescribed by section 9(c) of this chapter for serving a restraining order.
(c) If a defendant:
(1) is granted a request for continuance; or
(2) moves for a change of venue or a change of judge;
the preliminary writ shall be granted as a matter of course.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-11
Consolidation of trial on merits and hearing on request for preliminary injunction
Sec. 11. (a) If the complainant has applied for a preliminary injunction under section 9(a) of this chapter, the court may order the trial of the action on the merits to be advanced and consolidated with the hearing on the application for the preliminary injunction:
(1) before or after the commencement of the hearing on an application for a preliminary injunction; and
(2) upon:
(A) application of either of the parties; or
(B) the court's own motion.
(b) Any evidence received upon an application for a preliminary injunction that is admissible in the trial on the merits becomes a part of the record of the trial and does not need to be repeated as to the parties at the trial on the merits.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-12
Preliminary injunction; burden of proof; temporary forfeiture; closure pending final decision on permanent injunction
Sec. 12. (a) If the plaintiff has applied for a preliminary injunction under section 9(a) of this chapter and, at the preliminary injunction hearing, the plaintiff proves by a preponderance of the evidence that the indecent nuisance exists as alleged in the complaint, the court shall issue a preliminary injunction, without additional bond, restraining the defendant and any other person from continuing the indecent nuisance. (b) If a defendant is enjoined under subsection (a) and it appears that the person owning, in control of, or in charge of the indecent nuisance received five (5) days notice of the hearing, the court shall:
(1) declare a temporary forfeiture of the use of the real property upon which the indecent nuisance is located and the personal property located at the site; and
(2) immediately issue an order closing the place against its use for any purpose until a final decision is rendered on the application for a permanent injunction;
unless the person owning, in control of, or in charge of the indecent nuisance shows to the satisfaction of the court, by competent and admissible evidence subject to cross-examination, that the indecent nuisance complained of has been abated by the person.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-13
Effect of preliminary injunction; restraining orders
Sec. 13. An order issued under section 12(b)(2) of this chapter closing a place continues in effect while the restraining order issued under section 9(b) of this chapter is in effect. If a restraining order has not been issued under section 9(b) of this chapter, the order closing the place under section 12(b)(2) of this chapter must include an order restraining the removal or interference with the personal property and contents.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-14
Restraining orders; service; inventory
Sec. 14. If a restraining order is issued under section 9(b) or 13 of this chapter:
(1) the restraining order shall be served under section 9(c) of this chapter; and
(2) the inventory of the property shall be made and filed as provided in section 9(d) of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-15
Owner of real property; payment of costs; surety; abatement of indecent nuisance; showing good faith; discharge of preliminary injunction
Sec. 15. (a) The owner of real property that has been closed or is to be closed under this chapter may appear after the filing of the complaint and before the hearing on the application for a permanent injunction and do the following:
(1) Pay all costs incurred.
(2) File a bond with sureties to be approved by the court:
(A) in the full value of the property to be ascertained by the court; and
(B) conditioned upon the owner immediately abating the indecent nuisance and preventing the indecent nuisance from

being established or kept until the decision of the court is rendered on the application for a permanent injunction.
(b) If the defendant complies with subsection (a) and the court is satisfied:
(1) of the good faith of the owner of the real property; and
(2) that the owner did not know and, with reasonable care and diligence, could not have known that the real property was used as an indecent nuisance;
the court shall, at the time of the hearing on the application for the preliminary injunction, refrain from issuing an order closing the real property or restraining the removal or interference with the personal property. If a preliminary injunction has already been issued, the court shall discharge the order and deliver the property to the owners.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-16
Owner of personal property; petition for release of property; good faith; discharge of preliminary injunction
Sec. 16. The owner of the personal property that has been restrained or is to be restrained under this chapter may appear after the filing of the complaint and before the hearing on the application for a permanent injunction and petition the court to release the personal property. If the court is satisfied that the owner:
(1) has acted in good faith; and
(2) did not know and, with reasonable care and diligence, could not have known that the personal property was used as an indecent nuisance;
the court shall, at the time of the hearing on the application for the preliminary injunction, refrain from issuing any order restraining the removal or interference with the personal property. If the preliminary injunction has been issued, the court shall discharge the order and deliver the property to the owner.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-17
Release of property; liens
Sec. 17. The release of any real or personal property under section 15 or 16 of this chapter does not release the property from any judgment, lien, penalty, or liability to which it is subject.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-18
Precedence of indecent nuisance action
Sec. 18. An indecent nuisance action under this chapter shall be set down for trial without delay and takes precedence over all other cases except crimes, election contests, or injunctions.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-19
Evidence Sec. 19. In an indecent nuisance action under this chapter, evidence of the general reputation of the place is:
(1) admissible to prove the existence of the indecent nuisance; and
(2) presumptive evidence that a person who:
(A) owned;
(B) was in control of; or
(C) was in charge of;
the indecent nuisance knew the indecent nuisance existed and used the place for an act constituting an indecent nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-20
Actions by private persons; dismissal; prosecution by prosecuting attorney; costs
Sec. 20. (a) This section applies to an indecent nuisance complaint under this chapter filed by a private person.
(b) The court shall not voluntarily dismiss the complaint unless:
(1) the complainant and the complainant's attorney file a sworn statement setting forth the reason why the action should be dismissed; and
(2) the dismissal is approved in writing or in open court by the prosecuting attorney of the circuit in which the alleged indecent nuisance is located.
(c) If the judge believes that the action should not be dismissed, the judge may direct the prosecuting attorney to prosecute the action to judgment at the expense of the county.
(d) If:
(1) the action is brought by a private person;
(2) the court finds that there were no reasonable grounds or probable cause for bringing said action; and
(3) the case is dismissed either:
(A) for the reason described in subdivision (2) before trial; or
(B) for want of prosecution;
the costs may be taxed to the person who brought the case.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-21
Burden of proof; judgment for perpetual enjoinment
Sec. 21. If at the permanent injunction hearing the plaintiff proves by a preponderance of the evidence that the indecent nuisance exists as alleged in the complaint, the court shall enter a judgment that perpetually enjoins:
(1) the defendant and any other person from further maintaining the indecent nuisance at the place described in the complaint; and
(2) the defendant from maintaining an indecent nuisance elsewhere.
As added by P.L.2-2002, SEC.15.
IC 32-30-7-22
Order of abatement; requirements; release of property; claiming property
Sec. 22. (a) If the existence of an indecent nuisance is admitted or established as provided in section 21 of this chapter, the court shall enter an order of abatement as a part of the judgment in the case. The order of abatement must:
(1) direct the removal of all personal property and contents that:
(A) are located at the place described in the complaint;
(B) are used in conducting the indecent nuisance; and
(C) have not already been released under authority of the court as provided in sections 15 and 16 of this chapter;
(2) direct the sale of personal property that belongs to the defendants who were notified or appeared at the hearing, in the manner provided for the sale of chattels under execution; and
(3) require one (1) of the following:
(A) The renewal for one (1) year of any bond furnished by the owner of the real property under section 15(a)(2) of this chapter.
(B) If a bond was not furnished, continue for one (1) year any closing order issued under section 12(b)(2) of this chapter at the time of granting the preliminary injunction.
(C) If a closing order was not issued when the preliminary injunction was granted, direct the effectual closing of the place against its use for any purpose for one (1) year, unless sooner released.
(b) The owner of a place that has been closed and not released under bond may appear and obtain a release in the manner and upon fulfilling the requirements provided in sections 15 and 16 of this chapter.
(c) The release of property under this section does not release the property from any judgment, lien, penalty, or liability to which the property may be subject.
(d) Owners of unsold personal property and contents seized under subsection (a) may:
(1) appear and claim the property within ten (10) days after an order of abatement is made; and
(2) prove to the satisfaction of the court:
(A) that the owner is innocent of any knowledge of the use of the property; and
(B) that with reasonable care and diligence the owner could not have known of the use of the property.
(e) If an owner meets the requirements set forth in subsection (d), the unsold personal property and contents shall be delivered to the owner. Otherwise, the unsold personal property and contents shall be sold as provided in this section.
(f) The officer who removes and sells the personal property and contents under subsection (e) may charge and receive the same fees as the officer would receive for levying upon and selling similar property on execution. (g) If an order of abatement requires the closing of a place under subsection (a)(3)(C), the court shall allow a reasonable sum to be paid for the cost of closing the place and keeping it closed.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-23
Violation of court orders
Sec. 23. In case of:
(1) the violation of any injunction or closing order granted under this chapter;
(2) the violation of a restraining order issued under this chapter; or
(3) the commission of any contempt of court in proceedings under this chapter;
the court may summarily try and punish the offender. The trial may be upon affidavits or either party may demand the production and oral examination of the witnesses.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-24
Collected money paid to county treasurer; proceeds of sales applied to costs
Sec. 24. (a) All money collected under this chapter shall be paid to the county treasurer.
(b) The proceeds of the sale of the personal property under section 22 of this chapter, or as much of the proceeds as necessary, shall be applied in payment of the costs of the action and abatement, including the complainant's costs.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-25
Indecent nuisances created by tenants; voidable title; reversion to owner; entry
Sec. 25. (a) This section applies to a tenant or occupant of a building or tenement, under a lawful title, who uses the place for acts that create an indecent nuisance.
(b) The owner of a place described in subsection (a) may void the lease or other title under which the tenant or occupant holds. The use of the place to create an indecent nuisance, without any act of the owner of the place, causes the right of possession to revert and vest in the owner. Without process of law, the owner may make immediate entry upon the premises.
As added by P.L.2-2002, SEC.15.



CHAPTER 8. ACTIONS FOR DRUG NUISANCES

IC 32-30-8-2
"Property" defined
Sec. 2. (a) As used in this chapter, "property" means a house, a building, a mobile home, or an apartment that is leased for residential or commercial purposes.
(b) The term includes:
(1) an entire building or complex of buildings; or
(2) a mobile home community;
and all real property of any nature appurtenant to and used in connection with the house, building, mobile home, or apartment, including all individual rental units and common areas.
(c) The term does not include a hotel, motel, or other guest house, part of which is rented to a transient guest.
As added by P.L.2-2002, SEC.15. Amended by P.L.87-2005, SEC.38.

IC 32-30-8-3
"Tenant" defined
Sec. 3. (a) As used in this chapter, "tenant" means a person who leases or resides in a property.
(b) The term does not include a person who:
(1) owns a mobile home;
(2) leases or rents a site in a mobile home community for residential use; and
(3) resides in a mobile home community.
As added by P.L.2-2002, SEC.15. Amended by P.L.87-2005, SEC.39.

IC 32-30-8-4
Actions to abate nuisance; persons authorized to initiate
Sec. 4. An action to abate a nuisance under this chapter may be initiated by any of the following:
(1) The prosecuting attorney of the circuit where the nuisance is located.
(2) The corporation counsel or city attorney of a city in which a nuisance is located.
(3) An attorney representing a county in which a nuisance is located.
(4) The property owner.
As added by P.L.2-2002, SEC.15.
IC 32-30-8-5
Action to abate nuisance; notice; requirements
Sec. 5. (a) A person initiating an action under this chapter to abate a nuisance existing on a property shall, at least forty-five (45) days before filing the action, provide notice to:
(1) each tenant of the property; and
(2) the owner of record;
that a nuisance exists on the property.
(b) The notice required under this section must specify the following:
(1) The date and time the nuisance was first discovered.
(2) The location on the property where the nuisance is allegedly occurring.
(c) The notice must be:
(1) hand delivered; or
(2) sent by certified mail;
to each tenant and the owner of record.
(d) A person initiating an action to abate a nuisance under this chapter shall:
(1) when notice is provided under this section, produce all evidence in the person's possession or control of the existence of the nuisance; and
(2) if requested by the owner, assist the owner in the production of witness and physical evidence.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-6
Action to abate nuisance initiated or joined by owner of record; exempt from notice requirement
Sec. 6. If the owner of record of a property that is the subject of an action under this chapter initiates or joins in the action under this chapter, the requirement under section 5 of this chapter to provide notice at least forty-five (45) days before filing does not apply to the action.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-7
Application of trial rules to notice; posting requirement
Sec. 7. (a) Notice of a complaint initiating an action under this chapter must be made as provided in the Indiana Rules of Trial Procedure.
(b) Except in an action under this chapter in which the owner of record of the property that is the subject of the action initiates or joins the action as a party, the person who initiates an action under this chapter, not later than forty-eight (48) hours after filing a complaint under this chapter, shall post a copy of the complaint in a conspicuous place on the property alleged by the complaint to be a nuisance.
As added by P.L.2-2002, SEC.15.
IC 32-30-8-8
Service upon defendant
Sec. 8. (a) If the defendant has not been personally served with process despite the exercise of due diligence, the person initiating an action under this chapter, not more than twenty (20) days after the filing of a complaint and the filing of an affidavit that personal service on the defendant cannot be had after due diligence, may cause a copy of the complaint to be mailed to the defendant by certified mail, restricted delivery, return receipt to the clerk of court requested. Service is considered completed when the following are filed with the court:
(1) Proof of the mailing.
(2) An affidavit that a copy of the complaint has been posted on the property alleged to be a nuisance.
(b) This subsection does not apply to transient guests of a hotel, motel, or other guest house. All tenants or residents of a property that is used in whole or in part as a business, home, residence, or dwelling who may be affected by an order issued under this chapter must be:
(1) provided reasonable notice as ordered by the court having jurisdiction over the nuisance action; and
(2) afforded an opportunity to be heard at all proceedings in the action.
(c) Notice of lis pendens shall be filed concurrently with the initiation of an action under this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-9
Hearing; service upon owner of property
Sec. 9. (a) Except as otherwise provided under rules adopted by the Indiana supreme court, upon the filing of a complaint initiating an action under this chapter, the court shall schedule a hearing not later than twenty (20) days after the filing date.
(b) Service of process must be made upon the owner of the property that is alleged in the notice filed under section 5 of this chapter to be a nuisance at least five (5) days before the hearing. If service cannot be completed in time to give the owner the minimum notice required by this subsection, the court may set a new hearing date.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-10
Equitable relief
Sec. 10. The court may issue an injunction or order other equitable relief under this chapter regardless of whether an adequate remedy exists at law.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-11
Order to vacate Sec. 11. Notwithstanding any other provision of law, and in addition to or as a component of a remedy ordered under section 10 of this chapter, the court, after a hearing, may order a tenant that created a nuisance on the property leased by the tenant to vacate the property within seventy-two (72) hours after the issuance of the order.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-12
Restitution; possession; removal of tenant's personal property
Sec. 12. (a) The court, after a hearing under this chapter, may grant a judgment of restitution or the possession of the property to the owner if:
(1) the owner and tenant are parties to the action; and
(2) the tenant has failed to obey an order issued under section 10 or 11 of this chapter.
(b) If the court orders the owner to have possession of the property, the court shall require the sheriff to execute the order of possession not later than five (5) days after the order is issued.
(c) If the owner is awarded possession of the property, the owner may seek an order from the court allowing removal of a tenant's personal property under IC 32-31-4.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-13
Plan for correction
Sec. 13. In an action under this chapter, the court may order the owner of the property to submit for court approval a plan for correction to ensure, to the extent reasonably possible, that the property will not again be used for a nuisance if the owner:
(1) is a party to the action; and
(2) knew of the existence of the nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-14
Proof that defendant knew of nuisance not required
Sec. 14. Except as provided in section 13 of this chapter, the court may order appropriate relief under this chapter without proof that a defendant knew of the existence of the nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-15
Evidence
Sec. 15. In any action brought under this chapter:
(1) evidence of the general reputation of the property is admissible to corroborate testimony based on personal knowledge or observation, or evidence seized during the execution of a search and seizure warrant, but is not sufficient to establish the existence of a nuisance under this chapter; and
(2) evidence that the nuisance had been discontinued at the time

of the filing of the complaint or at the time of the hearing does not bar the imposition of appropriate relief by the court under sections 10 through 14 of this chapter.
As added by P.L.2-2002, SEC.15.



CHAPTER 9. ACTIONS AGAINST COTENANTS



CHAPTER 10. MORTGAGE FORECLOSURE ACTIONS

IC 32-30-10-1
"Auctioneer" defined
Sec. 1. As used in this chapter, "auctioneer" means an auctioneer licensed under IC 25-6.1.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-2
"Economically feasible"; required findings
Sec. 2. For purposes of section 9 of this chapter, the sale of a property through the services of an auctioneer is "economically feasible" if the court determines that:
(1) a reasonable probability exists that, with the use of the services of an auctioneer, a valid and enforceable bid will be made at a foreclosure for a sale price equal to or greater than the amount of the judgment and the costs and expenses necessary to its satisfaction, including the costs of the auctioneer; and
(2) the reasonable probability would not exist without the use of an auctioneer.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-3
Mortgagee's right to foreclose if mortgagor defaults; venue
Sec. 3. (a) Subject to IC 32-30-10.5 with respect to mortgage transactions described in IC 32-30-10.5-5, if a mortgagor defaults in the performance of any condition contained in a mortgage, the mortgagee or the mortgagee's assigns may proceed in the circuit court of the county where the real estate is located to foreclose the equity of redemption contained in the mortgage.
(b) If the real estate is located in more than one (1) county, the circuit court of any county in which the real estate is located has jurisdiction for an action for the foreclosure of the equity of redemption contained in the mortgage.
As added by P.L.2-2002, SEC.15. Amended by P.L.105-2009,

SEC.18.

IC 32-30-10-4
Remedy
Sec. 4. If there is not an express agreement in the mortgage or a separate instrument for the payment of the sum secured by the mortgage, the remedy of the mortgagee is confined to the property mortgaged.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-5
Judgment of foreclosure; personal judgment; sale of property
Sec. 5. In rendering judgment of foreclosure, the courts shall:
(1) give personal judgment against any party to the suit liable upon any agreement for the payment of any sum of money secured by the mortgage; and
(2) order the mortgaged premises, or as much of the mortgaged premises as may be necessary to satisfy the mortgage and court costs, to be sold first before the sale of other property of the defendant.
The judgment is satisfied by the payment of the mortgage debt, with interest and costs, at any time before sale.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-6
Satisfaction of judgment; recording; recorder's fee
Sec. 6. Upon:
(1) the foreclosure of a recorded mortgage in a court of any county having jurisdiction in Indiana; and
(2) the payment and satisfaction of the judgment as may be rendered in the foreclosure proceeding;
the prevailing party shall immediately after satisfaction of the judgment record the satisfaction of the mortgage on the records of the recorder's office of the county where the property is located. The record in foreclosure and satisfaction must show that the whole debt, secured by the mortgage, has been paid. The recorder must be paid a fee of not more than the amount specified in IC 36-2-7-10(b)(1) and IC 36-2-7-10(b)(2) in each case of foreclosure requiring satisfaction.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-7
Balance due and costs that remain unsatisfied levied on any property of debtor
Sec. 7. If there is an express written agreement for the payment of the sum of money that is secured by a mortgage or a separate instrument, the court shall direct in the order of sale that the balance due on the mortgage and costs that may remain unsatisfied after the sale of the mortgaged premises be levied on any property of the mortgage-debtor.
As added by P.L.2-2002, SEC.15.
IC 32-30-10-8
Order of sale; certification; sheriff's sale; sale of remaining property to pay unsatisfied judgment, interest, and costs
Sec. 8. (a) The copy of the court's order of sale and judgment shall be issued and certified by the clerk under the seal of the court to the sheriff.
(b) After receiving the order under subsection (a), the sheriff shall proceed to sell the mortgaged premises, or as much of the mortgaged premises as is necessary to satisfy the judgment, interest, and costs. If any part of the judgment, interest, and costs remain unsatisfied after the sale of the mortgaged premises, the sheriff shall proceed to sell the remaining property of the defendant. If the mortgaged property is located in more than one (1) county, a common description of the property, the sale of the property, and the location of the sale must be advertised in each county where the property is located.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-9
Manner of sale; use of auctioneer; auctioneer's fee
Sec. 9. (a) A sheriff shall sell property on foreclosure in a manner that is reasonably likely to bring the highest net proceeds from the sale after deducting the expenses of the offer and sale.
(b) Upon prior petition of the debtor or a creditor involved in the foreclosure proceedings, the court in its order of foreclosure shall order the property sold by the sheriff through the services of the auctioneer requested by the petitioner and approved by the court if:
(1) the court determines that a sale is economically feasible; or
(2) all the creditors in the proceedings agree to both that method of sale and the compensation to be paid the auctioneer.
(c) The sheriff shall engage the auctioneer not later than fourteen (14) calendar days after the date of the order entered by the court under subsection (b). The auctioneer shall schedule the auction and conduct the auctioneer's activities as appropriate to bring the highest bid for the property on foreclosure. The advertising conducted by the auctioneer is in addition to any other notice required by law.
(d) The auctioneer's fee must be a reasonable amount stated in the court's order. However, if the sale by use of an auctioneer has not been agreed to by the creditors in the proceedings and the sale price is less than the amount of the judgment and the costs and expenses necessary to the satisfaction of the judgment, the auctioneer is entitled only to the auctioneer's advertising expenses plus one hundred dollars ($100). The amount due to the auctioneer on account of the auctioneer's expenses and fee, if any, must be paid as a cost of the sale from the proceeds before the payment of any other payment.
As added by P.L.2-2002, SEC.15. Amended by P.L.167-2005, SEC.2.

IC 32-30-10-10
Mutually exclusive actions
Sec. 10. A plaintiff may not: (1) proceed to foreclose the mortgagee's mortgage:
(A) while the plaintiff is prosecuting any other action for the same debt or matter that is secured by the mortgage;
(B) while the plaintiff is seeking to obtain execution of any judgment in any other action; or
(C) until the notice under IC 32-30-10.5-8(a) has been sent, if required, in the case of a mortgage transaction described in IC 32-30-10.5-5; or
(2) prosecute any other action for the same matter while the plaintiff is foreclosing the mortgagee's mortgage or prosecuting a judgment of foreclosure.
As added by P.L.2-2002, SEC.15. Amended by P.L.105-2009, SEC.19.

IC 32-30-10-11
Payment of principal, interest, and costs before final judgment; dismissal; payment after final judgment; stay
Sec. 11. (a) If:
(1) a complaint is filed for the foreclosure of a mortgage;
(2) any interest or installment of the principal is due, but no other installments are due; and
(3) the defendant pays the court the principal and interest due, with costs, at any time before final judgment;
the complaint must be dismissed.
(b) If the defendant pays the court the principal and interest due after the final judgment, the proceedings on the final judgment must be stayed. However, the stay may be removed upon a subsequent default in the payment of any installment of the principal or interest after the payment is due.
(c) In the final judgment, the court shall direct at what time and upon what default any subsequent execution shall issue.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-12
Sale of property in parcels
Sec. 12. (a) In cases under this chapter, the court shall ascertain whether the property can be sold in parcels. If the property can be sold in parcels without injury to the interest of the parties, the court shall direct that only as much of the premises be sold as will be sufficient to pay the amount due on the mortgage, with costs, and the judgment shall remain and be enforced upon any subsequent default, unless the amount due is paid before execution of the judgment is completed.
(b) If the mortgaged premises cannot be sold in parcels, the court shall order the whole mortgaged premises to be sold.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-13
Endorsement of an execution issued on a judgment
Sec. 13. If an execution is issued on a judgment recovered for a

debt secured by mortgage of real property, the plaintiff shall endorse on the execution a brief description of the mortgaged premises. However, the equity of redemption may not be sold on the execution of judgment.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-14
Application of proceeds of sale; disposition of excess proceeds
Sec. 14. The proceeds of a sale described in IC 32-29-7 or section 8 or 12(b) of this chapter must be applied in the following order:
(1) Expenses of the offer and sale, including expenses incurred under IC 32-29-7-4 or section 9 of this chapter (or IC 34-1-53-6.5 or IC 32-15-6-6.5 before their repeal).
(2) The payment of the principal due, interest, and costs not described in subdivision (1).
(3) The residue secured by the mortgage and not due.
(4) If the residue referred to in subdivision (3) does not bear interest, a deduction must be made by discounting the legal interest.
In all cases in which the proceeds of sale exceed the amounts described in subdivisions (1) through (4), the surplus must be paid to the clerk of the court to be transferred, as the court directs, to the mortgage debtor, mortgage debtor's heirs, or other persons assigned by the mortgage debtor.
As added by P.L.2-2002, SEC.15. Amended by P.L.88-2009, SEC.3; P.L.182-2009(ss), SEC.390; P.L.73-2010, SEC.9.



CHAPTER 10.5. FORECLOSURE PREVENTION AGREEMENTS FOR RESIDENTIAL MORTGAGES

IC 32-30-10.5-1.2
"Authority"
Sec. 1.2. As used in this chapter, "authority" refers to the Indiana housing and community development authority created by IC 5-20-1-3.
As added by P.L.170-2011, SEC.5.

IC 32-30-10.5-2
"Creditor"
Sec. 2. (a) As used in this chapter, "creditor" means a person:
(1) that regularly engages in the extension of mortgages that are subject to a credit service charge or loan finance charge, as applicable, or are payable by written agreement in more than four (4) installments (not including a down payment); and
(2) to which the obligation is initially payable, either on the face of the note or contract, or by agreement if there is not a note or contract.
(b) The term includes a mortgage servicer.
As added by P.L.105-2009, SEC.20.

IC 32-30-10.5-3
"Debtor" Sec. 3. As used in this chapter, "debtor", with respect to a mortgage, refers to the maker of the note secured by the mortgage.
As added by P.L.105-2009, SEC.20.

IC 32-30-10.5-4
"Foreclosure prevention agreement"
Sec. 4. As used in this chapter, "foreclosure prevention agreement" means a written agreement that:
(1) is executed by both the creditor and the debtor; and
(2) offers the debtor an individualized plan that may include:
(A) a temporary forbearance with respect to the mortgage;
(B) a reduction of any arrearage owed by the debtor;
(C) a reduction of the interest rate that applies to the mortgage;
(D) a repayment plan;
(E) a deed in lieu of foreclosure;
(F) reinstatement of the mortgage upon the debtor's payment of any arrearage;
(G) a sale of the property; or
(H) any loss mitigation arrangement or debtor relief plan established by federal law, rule, regulation, or guideline.
As added by P.L.105-2009, SEC.20.

IC 32-30-10.5-4.7
"Loss mitigation package"
Sec. 4.7. As used in this chapter, "loss mitigation package" means a set of documents, the components of which:
(1) are specified by the authority under section 10(i) of this chapter;
(2) provide information about a debtor's present and projected future income, expenses, assets, and liabilities; and
(3) are necessary for a creditor to make underwriting decisions or other determinations in connection with a potential foreclosure prevention agreement with the debtor to whom the documents apply.
As added by P.L.170-2011, SEC.6.

IC 32-30-10.5-5
"Mortgage"
Sec. 5. (a) As used in this chapter, "mortgage" means:
(1) a loan; or
(2) a consumer credit sale;
that is or will be used by the debtor primarily for personal, family, or household purposes and that is secured by a mortgage (or another equivalent consensual security interest) that constitutes a first lien on a dwelling or on residential real estate upon which a dwelling is constructed or intended to be constructed.
(b) The term does not include a land contract (as defined in IC 24-4.4-1-301(36)) or similar agreement in which the debtor does not possess a deed. As added by P.L.105-2009, SEC.20. Amended by P.L.89-2011, SEC.76; P.L.170-2011, SEC.7; P.L.6-2012, SEC.211.

IC 32-30-10.5-6
"Mortgage foreclosure counselor"
Sec. 6. As used in this chapter, "mortgage foreclosure counselor" means a foreclosure prevention counselor who is part of, or has been trained or certified by, the Indiana Foreclosure Prevention Network.
As added by P.L.105-2009, SEC.20.

IC 32-30-10.5-7
"Mortgage servicer"
Sec. 7. As used in this chapter, "mortgage servicer" means the last person to whom:
(1) a debtor in a mortgage; or
(2) the debtor's successor in interest;
has been instructed to send payments on the mortgage.
As added by P.L.105-2009, SEC.20.

IC 32-30-10.5-8 Version a
Notice before filing of foreclosure action and notice upon filing of action; required contents; exceptions; debtor's right to settlement conference
Note: This version of section effective until 3-16-2012. See also following version of this section, effective 3-16-2012.
Sec. 8. (a) This section applies to a foreclosure action that is filed after June 30, 2009. Except as provided in subsection (e) and section 10(g) of this chapter, not later than thirty (30) days before a creditor files an action for foreclosure, the creditor shall send to the debtor by certified mail a presuit notice on a form prescribed by the authority. The notice required by this subsection must do the following:
(1) Inform the debtor that:
(A) the debtor is in default;
(B) the debtor is encouraged to obtain assistance from a mortgage foreclosure counselor; and
(C) if the creditor proceeds to file a foreclosure action and obtains a foreclosure judgment, the debtor has a right to do the following before a sheriff's sale is conducted:
(i) Appeal a finding of abandonment by a court under IC 32-29-7-3(a)(2).
(ii) Redeem the real estate from the judgment under IC 32-29-7-7.
(iii) Retain possession of the property under IC 32-29-7-11(b), subject to the conditions set forth in IC 32-29-7-11(b).
(2) Provide the contact information for the Indiana Foreclosure Prevention Network.
(3) Include the following statement printed in at least 14 point boldface type:
"NOTICE REQUIRED BY STATE LAW Mortgage foreclosure is a complex process. People may approach you about "saving" your home. You should be careful about any such promises. There are government agencies and nonprofit organizations you may contact for helpful information about the foreclosure process. For the name and telephone number of an organization near you, please call the Indiana Foreclosure Prevention Network.".
(b) The notice required by subsection (a) shall be sent to:
(1) the address of the mortgaged property; or
(2) the last known mailing address of the debtor if the creditor's records indicate that the mailing address of the debtor is other than the address of the mortgaged property.
If the creditor provides evidence that the notice required by subsection (a) was sent by certified mail, return receipt requested, and in accordance with this subsection, it is not necessary that the debtor accept receipt of the notice for an action to proceed as allowed under this chapter.
(c) Except as provided in subsection (e) and section 10(g) of this chapter, if a creditor files an action to foreclose a mortgage, the creditor shall:
(1) in the case of a foreclosure action filed after June 30, 2009, but before July 1, 2011, include with the complaint served on the debtor, on a form prescribed by the authority; and
(2) subject to subsection (f), in the case of a foreclosure action filed after June 30, 2011, include on the first page of the summons that is served on the debtor in conjunction with the complaint;
a notice that informs the debtor of the debtor's right to participate in a settlement conference, subject to section 9(b) of this chapter. The notice under subdivision (1) or (2) must inform the debtor that the debtor may schedule a settlement conference by notifying the court, not later than thirty (30) days after the complaint is served on the debtor, of the debtor's intent to participate in a settlement conference.
(d) If a creditor files an action to foreclose a mortgage, the creditor shall do the following:
(1) Include with the complaint filed with the court:
(A) except as provided in subsection (e) and section 10(g) of this chapter, a copy of the notices sent to the debtor under subsections (a) and (c), if the foreclosure action is filed after June 30, 2009, but before July 1, 2011; or
(B) the following, if the foreclosure action is filed after June 30, 2011:
(i) Except as provided in subsection (e) and section 10(g) of this chapter, a copy of the notice sent to the debtor under subsection (a).
(ii) The following most recent contact information for the debtor that the creditor has on file: all telephone numbers and electronic mail addresses for the debtor and any mailing address described in subsection (b)(2). The contact information provided under this item is

confidential under IC 5-14-3-4(a)(13).
(2) At the time the complaint is filed with the court, send:
(A) by certified mail, return receipt requested; and
(B) to the last known mailing address of the insurance company;
a copy of the complaint filed with the court to the insurance company of record for the property that is the subject of the foreclosure action.
It is not necessary that the insurance company accept receipt of the copy of the complaint for the creditor to satisfy the requirement of subdivision (2). A creditor's failure to provide a copy of the complaint as required by subdivision (2) does not affect the foreclosure action or subject the creditor to any liability. Subject to section 9(b) of this chapter, in the case of a foreclosure action filed after June 30, 2011, upon the filing of the complaint by the creditor, the court shall send to the debtor, by United States mail and to the address of the mortgaged property, or to an address for the debtor provided by the creditor under subdivision (1)(B)(ii), if applicable, a notice that informs the debtor of the debtor's right to participate in a settlement conference. The court's notice must inform the debtor that the debtor may schedule a settlement conference by notifying the court of the debtor's intent to participate in a settlement conference. The court's notice must specify a date by which the debtor must request a settlement conference, which date must be the date that is thirty (30) days after the date of the creditor's service of the complaint on the debtor under subsection (c), as determined by the court from the service list included with the complaint filed with the court. The court may not delegate the duty to send the notice the court is required to provide under this subsection to the creditor or to any other person.
(e) A creditor is not required to send the notices described in this section if:
(1) the mortgage is secured by a dwelling that is not the debtor's primary residence;
(2) the mortgage has been the subject of a prior foreclosure prevention agreement under this chapter and the debtor has defaulted with respect to the terms of that foreclosure prevention agreement; or
(3) bankruptcy law prohibits the creditor from participating in a settlement conference under this chapter with respect to the mortgage.
(f) Not later than June 1, 2011, the authority, in consultation with the division of state court administration, shall prescribe language for the notice required under subsection (c)(2) to be included on the first page of the summons that is served on the debtor in a foreclosure action filed after June 30, 2011. The language must convey the same information as the form prescribed by the authority under subsection (c)(1) for foreclosure actions filed after June 30, 2009, but before July 1, 2011. The authority shall make the language prescribed under this subsection available on the authority's Internet web site. A

creditor complies with subsection (c)(2) in a foreclosure action filed after June 30, 2011, if the creditor includes on the first page of the summons served on the debtor:
(1) the language that is prescribed by the authority under this subsection and made available on the authority's Internet web site; or
(2) language that conveys the same information as the language that is prescribed by the authority under this subsection and made available on the authority's Internet web site.
As added by P.L.105-2009, SEC.20. Amended by P.L.68-2010, SEC.3; P.L.170-2011, SEC.8; P.L.116-2011, SEC.4; P.L.6-2012, SEC.212.

IC 32-30-10.5-8 Version b
Presuit notice; contents; notices by creditor and court of debtor's right to settlement conference; debtor's contact information; notice to insurance company; exceptions; form of notice
Note: This version of section effective 3-16-2012. See also preceding version of this section, effective until 3-16-2012.
Sec. 8. (a) This section applies to a foreclosure action that is filed after June 30, 2009. Except as provided in subsection (e) and section 10(g) of this chapter, not later than thirty (30) days before a creditor files an action for foreclosure, the creditor shall send to the debtor by certified mail a presuit notice on a form prescribed by the authority. The notice required by this subsection must do the following:
(1) Inform the debtor that:
(A) the debtor is in default;
(B) the debtor is encouraged to obtain assistance from a mortgage foreclosure counselor; and
(C) if the creditor proceeds to file a foreclosure action and obtains a foreclosure judgment, the debtor has a right to do the following before a sheriff's sale is conducted:
(i) Appeal a finding of abandonment by a court under IC 32-30-10.6.
(ii) Redeem the real estate from the judgment under IC 32-29-7-7.
(iii) Retain possession of the property under IC 32-29-7-11(b), subject to the conditions set forth in IC 32-29-7-11(b).
(2) Provide the contact information for the Indiana Foreclosure Prevention Network.
(3) Include the following statement printed in at least 14 point boldface type:
"NOTICE REQUIRED BY STATE LAW
Mortgage foreclosure is a complex process. People may approach you about "saving" your home. You should be careful about any such promises. There are government agencies and nonprofit organizations you may contact for helpful information about the foreclosure process. For the name and telephone number of an organization near you,

please call the Indiana Foreclosure Prevention Network.".
(b) The notice required by subsection (a) shall be sent to:
(1) the address of the mortgaged property; or
(2) the last known mailing address of the debtor if the creditor's records indicate that the mailing address of the debtor is other than the address of the mortgaged property.
If the creditor provides evidence that the notice required by subsection (a) was sent by certified mail, return receipt requested, and in accordance with this subsection, it is not necessary that the debtor accept receipt of the notice for an action to proceed as allowed under this chapter.
(c) Except as provided in subsection (e) and section 10(g) of this chapter, if a creditor files an action to foreclose a mortgage, the creditor shall:
(1) in the case of a foreclosure action filed after June 30, 2009, but before July 1, 2011, include with the complaint served on the debtor, on a form prescribed by the authority; and
(2) subject to subsection (f), in the case of a foreclosure action filed after June 30, 2011, include on the first page of the summons that is served on the debtor in conjunction with the complaint;
a notice that informs the debtor of the debtor's right to participate in a settlement conference, subject to section 9(b) of this chapter. The notice under subdivision (1) or (2) must inform the debtor that the debtor may schedule a settlement conference by notifying the court, not later than thirty (30) days after the complaint is served on the debtor, of the debtor's intent to participate in a settlement conference.
(d) If a creditor files an action to foreclose a mortgage, the creditor shall do the following:
(1) Include with the complaint filed with the court:
(A) except as provided in subsection (e) and section 10(g) of this chapter, a copy of the notices sent to the debtor under subsections (a) and (c), if the foreclosure action is filed after June 30, 2009, but before July 1, 2011; or
(B) the following, if the foreclosure action is filed after June 30, 2011:
(i) Except as provided in subsection (e) and section 10(g) of this chapter, a copy of the notice sent to the debtor under subsection (a).
(ii) The following most recent contact information for the debtor that the creditor has on file: all telephone numbers and electronic mail addresses for the debtor and any mailing address described in subsection (b)(2). The contact information provided under this item is confidential under IC 5-14-3-4(a)(13).
(2) For a foreclosure action filed after June 30, 2011, at the time the complaint is filed with the court, send:
(A) by certified mail, return receipt requested; and
(B) to the last known mailing address of the insurance company; a copy of the complaint filed with the court to the insurance company of record for the property that is the subject of the foreclosure action.
It is not necessary that the insurance company accept receipt of the copy of the complaint for the creditor to satisfy the requirement of subdivision (2). A creditor's failure to provide a copy of the complaint as required by subdivision (2) does not affect the foreclosure action or subject the creditor to any liability. Subject to section 9(b) of this chapter, in the case of a foreclosure action filed after June 30, 2011, upon the filing of the complaint by the creditor, the court shall send to the debtor, by United States mail and to the address of the mortgaged property, or to an address for the debtor provided by the creditor under subdivision (1)(B)(ii), if applicable, a notice that informs the debtor of the debtor's right to participate in a settlement conference. The court's notice must inform the debtor that the debtor may schedule a settlement conference by notifying the court of the debtor's intent to participate in a settlement conference. The court's notice must specify a date by which the debtor must request a settlement conference, which date must be the date that is thirty (30) days after the date of the creditor's service of the complaint on the debtor under subsection (c), as determined by the court from the service list included with the complaint filed with the court. The court may not delegate the duty to send the notice the court is required to provide under this subsection to the creditor or to any other person.
(e) A creditor is not required to send the notices described in this section if:
(1) the mortgage is secured by a dwelling that is not occupied by the debtor as the debtor's primary residence;
(2) the mortgage has been the subject of a prior foreclosure prevention agreement under this chapter and the debtor has defaulted with respect to the terms of that foreclosure prevention agreement; or
(3) bankruptcy law prohibits the creditor from participating in a settlement conference under this chapter with respect to the mortgage.
(f) Not later than June 1, 2011, the authority, in consultation with the division of state court administration, shall prescribe language for the notice required under subsection (c)(2) to be included on the first page of the summons that is served on the debtor in a foreclosure action filed after June 30, 2011. The language must convey the same information as the form prescribed by the authority under subsection (c)(1) for foreclosure actions filed after June 30, 2009, but before July 1, 2011. The authority shall make the language prescribed under this subsection available on the authority's Internet web site. A creditor complies with subsection (c)(2) in a foreclosure action filed after June 30, 2011, if the creditor includes on the first page of the summons served on the debtor:
(1) the language that is prescribed by the authority under this subsection and made available on the authority's Internet web

site; or
(2) language that conveys the same information as the language that is prescribed by the authority under this subsection and made available on the authority's Internet web site.
As added by P.L.105-2009, SEC.20. Amended by P.L.68-2010, SEC.3; P.L.170-2011, SEC.8; P.L.116-2011, SEC.4; P.L.6-2012, SEC.212; P.L.102-2012, SEC.2.

IC 32-30-10.5-8.5
Debtor's request for settlement conference; court to stay granting of dispositive motion and to treat request as appearance by debtor
Sec. 8.5. (a) This section applies to the following:
(1) A mortgage foreclosure action with respect to which:
(A) the creditor has filed the complaint in the proceeding before July 1, 2011;
(B) the debtor has contacted the court under section 8(c) of this chapter or under section 11(b) of this chapter to schedule a settlement conference under this chapter; and
(C) the court having jurisdiction over the action has not:
(i) issued a stay in the foreclosure proceedings pending the conclusion of the settlement conference under this chapter;
(ii) issued a default judgment against the debtor in the action; or
(iii) rendered a judgment of foreclosure in the action.
(2) A mortgage foreclosure action with respect to which:
(A) the creditor has filed the complaint in the proceeding after June 30, 2011; and
(B) the debtor has contacted the court under section 8(c) of this chapter to schedule a settlement conference under this chapter.
(b) In a mortgage foreclosure action to which this section applies, the court, notwithstanding Indiana Trial Rule 56, shall stay the granting of any dispositive motion until one (1) of the following occurs, subject to the court's right under section 10(b) of this chapter to order the creditor and the debtor to reconvene a settlement conference at any time before judgment is entered:
(1) The court receives notice under section 10(e) of this chapter that after the conclusion of a settlement conference held under this chapter:
(A) the debtor and the creditor have agreed to enter into a foreclosure prevention agreement; and
(B) the creditor has elected under section 10(e) of this chapter to dismiss the foreclosure action for as long as the debtor complies with the terms of the foreclosure prevention agreement.
(2) The court receives notice under section 10(f) of this chapter that after the conclusion of a settlement conference held under this chapter, the creditor and the debtor are unable to agree on the terms of a foreclosure prevention agreement.
(c) If the debtor requests a settlement conference under this

chapter, the court shall treat the request as the entry of an appearance under Indiana Trial Rule 3.1(B).
As added by P.L.170-2011, SEC.9.

IC 32-30-10.5-8.6
Pending actions; court's authority to order continuing payments on mortgage; payments to be held by clerk or in trust account; credits or disbursements of amounts paid
Sec. 8.6. (a) This section applies to a mortgage foreclosure action that is filed after June 30, 2011.
(b) During the pendency of an action to which this section applies, regardless of any stay that is issued by the court under section 8.5 of this chapter, if the debtor continues to occupy the dwelling that is the subject of the mortgage upon which the action is based, the court may issue a provisional order that requires the debtor to continue to make monthly payments with respect to the mortgage on which the action is based. The amount of the monthly payment:
(1) shall be determined by the court, which may base its determination on the debtor's ability to pay; and
(2) may not exceed the debtor's monthly obligation under the mortgage at the time the action is filed.
(c) Payments made by a debtor under an order issued by the court under subsection (b) shall be made to:
(1) the clerk of the court, who shall hold the payments in trust for the parties; or
(2) an attorney trust account;
as directed by the court. The funds held by the clerk or in an attorney trust account under this subsection may not be disbursed unless the court issues an order for their disbursement.
(d) If the debtor and the creditor agree to enter into a foreclosure prevention agreement under section 10(e) of this chapter at any time after the debtor has made payments under an order issued by the court under subsection (b), the debtor is entitled to a credit of any amounts paid under the order.
(e) In an action to which this section applies, if:
(1) a judgment of foreclosure is issued by the court after the conditions set forth in section 9 of this chapter are met;
(2) the debtor and the creditor agree to a deed in lieu of foreclosure; or
(3) the debtor otherwise forfeits the dwelling that is the subject of the mortgage upon which the action is based;
the debtor is not entitled to a refund of any payments made under an order issued by the court under subsection (b), and any amounts held in trust by the clerk of the court or in an attorney trust fund shall be disbursed to the creditor and credited against the amount of the judgment entered against the debtor or the amount otherwise owed by the debtor.
As added by P.L.170-2011, SEC.10.

IC 32-30-10.5-9 Conditions for court's issuance of judgment of foreclosure; exceptions
Sec. 9. (a) Except as provided in sections 8(e) and 10(g) of this chapter and subsection (b), and subject to section 8.5 of this chapter, after June 30, 2009, a court may not issue a judgment of foreclosure under IC 32-30-10 on a mortgage subject to this chapter unless all of the following apply:
(1) The creditor has given the notice required under section 8(c) of this chapter.
(2) One (1) of the following applies:
(A) The debtor does not contact the court within the thirty (30) day period described in section 8(c) of this chapter to schedule a settlement conference under this chapter.
(B) The debtor contacts the court within the thirty (30) day period described in section 8(c) of this chapter to schedule a settlement conference under this chapter and, upon conclusion of the settlement conference, the parties are unable to reach agreement on the terms of a foreclosure prevention agreement.
(C) In a foreclosure action filed after June 30, 2011, the debtor:
(i) contacts the court within the thirty (30) day period described in section 8(c) of this chapter to schedule a settlement conference under this chapter; and
(ii) does not provide to the creditor and the court at least one (1) of the documents required as part of the debtor's loss mitigation package, as specified by the authority in the listing developed under section 10(i) of this chapter and included with the court's notice under section 10(a)(8) of this chapter, within the time specified in the court's notice under section 10(a)(3)(A) of this chapter.
(3) At least sixty (60) days have elapsed since the date the notice required by section 8(a) of this chapter was sent.
(b) If the court finds that a settlement conference would be of limited value based on the result of a prior loss mitigation effort between the creditor and the debtor:
(1) a settlement conference is not required under this chapter; and
(2) the conditions set forth in subsection (a) do not apply, and the foreclosure action may proceed as otherwise allowed by law.
As added by P.L.105-2009, SEC.20. Amended by P.L.170-2011, SEC.11; P.L.102-2012, SEC.3.

IC 32-30-10.5-10
Debtor's request for settlement conference; court's notice; parties' exchange of information; conference participants; creditor's representative; conference results; loss mitigation package
Sec. 10. (a) Unless a settlement conference is not required under this chapter, the court shall issue a notice of a settlement conference

if the debtor contacts the court to schedule a settlement conference as described in section 8(c) of this chapter. The court's notice of a settlement conference must do the following:
(1) Order the creditor and the debtor to conduct a settlement conference on or before a date and time specified in the notice, which date:
(A) must not be earlier than twenty-five (25) days after the date of the notice under this section or later than sixty (60) days after the date of the notice under this section, in the case of a foreclosure action filed after June 30, 2009, but before July 1, 2011; and
(B) must not be earlier than forty (40) days after the date of the notice under this section or later than sixty (60) days after the date of the notice under this section, in the case of a foreclosure action filed after June 30, 2011;
for the purpose of attempting to negotiate a foreclosure prevention agreement.
(2) Encourage the debtor to contact a mortgage foreclosure counselor before the date of the settlement conference. The notice must provide the contact information for the Indiana Foreclosure Prevention Network.
(3) Require the debtor to do the following:
(A) In the case of a foreclosure action filed after June 30, 2011, provide, not later than a date specified in the order, which date must be the date that is thirty (30) days before the date of the settlement conference specified by the court under subdivision (1), a copy of the debtor's loss mitigation package to the following:
(i) The creditor's attorney, as identified by the creditor in the complaint, at the address specified in the complaint.
(ii) The court, at an address specified by the court.
In setting forth the requirement described in this clause, the court shall reference the listing that must be included as an attachment to the notice under subdivision (8), and shall direct the debtor to consult the attachment in compiling the debtor's loss mitigation package.
(B) Bring the following to the settlement conference:
(i) In the case of a foreclosure action filed after June 30, 2009, but before July 1, 2011, documents needed to engage in good faith negotiations with the creditor, including documentation of the debtor's present and projected future income, expenses, assets, and liabilities (including documentation of the debtor's employment history), and any other documentation or information that the court determines is needed for the debtor to engage in good faith negotiations with the creditor. The court shall identify any documents required under this item with enough specificity to allow the debtor to obtain the documents before the scheduled settlement conference.
(ii) In the case of a foreclosure action filed after June 30,

2011, the debtor's loss mitigation package.
Any document submitted to the court under this subdivision as part of the debtor's loss mitigation package is confidential under IC 5-14-3-4(a)(13).
(4) Require the creditor to do the following:
(A) In the case of a foreclosure action filed after June 30, 2011, send to the debtor, by certified mail and not later than a date specified in the order, which date must be the date that is thirty (30) days before the date of the settlement conference specified by the court under subdivision (1), the following transaction history for the mortgage:
(i) A payment record substantiating the default, such as a payment history.
(ii) An itemization of all amounts claimed by the creditor as being owed on the mortgage, such as an account payoff statement.
If the creditor provides evidence that the transaction history required by this clause was sent by certified mail, return receipt requested, it is not necessary that the debtor accept receipt of the transaction history for an action to proceed as allowed under this chapter.
(B) Bring the following to the settlement conference:
(i) A copy of the original note and mortgage.
(ii) A payment record substantiating the default, such as a payment history.
(iii) An itemization of all amounts claimed by the creditor as being owed on the mortgage, such as an account payoff statement.
(iv) Any other documentation that the court determines is needed.
(5) Inform the parties that:
(A) each party has the right to be represented by an attorney or assisted by a mortgage foreclosure counselor at the settlement conference; and
(B) subject to subsection (b), an attorney or a mortgage foreclosure counselor may participate in the settlement conference in person or by telephone.
(6) Inform the parties that the settlement conference will be conducted at the county courthouse, or at another place designated by the court, on the date and time specified in the notice under subdivision (1) unless the parties submit to the court a stipulation to:
(A) modify the date, time, and place of the settlement conference; or
(B) hold the settlement conference by telephone at a date and time agreed to by the parties.
(7) In the case of a foreclosure action filed after June 30, 2011, inform the parties of the following:
(A) That if the parties stipulate under subdivision (6) to modify the date of the settlement conference: (i) the debtor must provide the debtor's loss mitigation package to the creditor and to the court, as described in subdivision (3), at least thirty (30) days before the settlement conference date, as modified by the parties; and
(ii) the creditor must send to the debtor, by certified mail, the transaction history described in subdivision (4)(A) at least thirty (30) days before the settlement conference date, as modified by the parties.
(B) That if the parties stipulate under subdivision (6)(B) to conduct the settlement conference by telephone, the parties shall ensure the availability of any technology needed to allow simultaneous participation in the settlement conference by all participants.
(8) In the case of a foreclosure action filed after June 30, 2011, include as an attachment the loss mitigation package listing prescribed by the authority under subsection (i).
(b) An attorney for the creditor shall attend the settlement conference, and an authorized representative of the creditor shall be available by telephone during the settlement conference. In addition, the court may require any person that is a party to the foreclosure action to appear at or participate in a settlement conference held under this chapter, and, for cause shown, the court may order the creditor and the debtor to reconvene a settlement conference at any time before judgment is entered. Any:
(1) costs to a creditor associated with a settlement conference under this chapter; or
(2) civil penalty imposed on a creditor by the court in connection with a violation of a court order issued in the case;
may not be charged to or collected from the debtor, either directly or indirectly.
(c) At the court's discretion, a settlement conference may or may not be attended by a judicial officer.
(d) The creditor shall ensure that any person representing the creditor:
(1) at a settlement conference scheduled under this section; or
(2) in any negotiations with the debtor designed to reach agreement on the terms of a foreclosure prevention agreement;
has authority to represent the creditor in negotiating a foreclosure prevention agreement with the debtor.
(e) If, as a result of a settlement conference held under this chapter, the debtor and the creditor agree to enter into a foreclosure prevention agreement, the agreement shall be reduced to writing and signed by both parties, and each party shall retain a copy of the signed agreement. Not later than seven (7) business days after the signing of the foreclosure prevention agreement, the creditor shall file with the court a copy of the signed agreement. At the election of the creditor, the foreclosure shall be dismissed or stayed for as long as the debtor complies with the terms of the foreclosure prevention agreement.
(f) If, as a result of a settlement conference held under this

chapter, the debtor and the creditor are unable to agree on the terms of a foreclosure prevention agreement:
(1) the creditor shall, not later than seven (7) business days after the conclusion of the settlement conference, file with the court a notice indicating that the settlement conference held under this chapter has concluded and a foreclosure prevention agreement was not reached; and
(2) the foreclosure action filed by the creditor may proceed as otherwise allowed by law, subject to the court's right under subsection (b) to order the creditor and the debtor to reconvene a settlement conference at any time before judgment is entered.
(g) If:
(1) a foreclosure is dismissed by the creditor under subsection (e) after a foreclosure prevention agreement is reached; and
(2) a default in the terms of the foreclosure prevention agreement later occurs;
the creditor or its assigns may bring a foreclosure action with respect to the mortgage that is the subject of the foreclosure prevention agreement without sending the notices described in section 8 of this chapter.
(h) Participation in a settlement conference under this chapter satisfies any mediation or alternative dispute resolution requirement established by court rule.
(i) Not later than June 1, 2011, the authority shall prescribe a list of documents that must be included as part of a debtor's loss mitigation package in a foreclosure action filed after June 30, 2011. In prescribing the list of documents required by this subsection, the authority:
(1) shall require those documents that:
(A) provide information about a debtor's present and projected future income, expenses, assets, and liabilities; and
(B) are necessary for a creditor to make underwriting decisions or other determinations in connection with a potential foreclosure prevention agreement with the debtor to whom the documents apply; and
(2) may amend the list:
(A) in response to changes in any federal loan modification programs; or
(B) as otherwise determined to be necessary by the authority.
The authority shall make the list prescribed under this subsection available on the authority's Internet web site. The division of state court administration shall make the list prescribed under this subsection available on the Internet web site maintained by the state's judicial branch. If the authority determines that an amendment to the list is necessary under subdivision (2), the authority shall notify the division of state court administration of the amendment as soon as practicable before the amendment takes effect and shall update the list on the authority's Internet web site not later than the effective date of the amendment. Upon receiving notice of an amendment to the list from the authority, the division of state court administration

shall update the list on the Internet web site maintained by the state's judicial branch not later than the effective date of the amendment.
As added by P.L.105-2009, SEC.20. Amended by P.L.170-2011, SEC.12.

IC 32-30-10.5-11
Foreclosure actions filed before July 1, 2009; court's duty to provide notice of availability of settlement conference
Sec. 11. (a) This section applies to a mortgage foreclosure action with respect to which the creditor has filed the complaint in the proceeding before July 1, 2009, and the court having jurisdiction over the proceeding has not rendered a judgment of foreclosure before July 1, 2009.
(b) In a mortgage foreclosure action to which this section applies, the court having jurisdiction of the action shall serve notice of the availability of a settlement conference under this chapter. The notice required by this section must inform the debtor that the debtor:
(1) has the right to participate in a settlement conference, subject to section 9(b) of this chapter; and
(2) may schedule a settlement conference by notifying the court, not later than thirty (30) days after the notice required by this section is served, of the debtor's intent to participate in a settlement conference.
As added by P.L.105-2009, SEC.20. Amended by P.L.170-2011, SEC.13.



CHAPTER 10.6. DETERMINATION OF ABANDONMENT FOR PROPERTY SUBJECT TO A MORTGAGE FORECLOSURE ACTION

IC 32-30-10.6-2
"Enforcement authority"
Sec. 2. As used in this chapter, "enforcement authority" refers to the enforcement authority (as defined in IC 36-7-9-2) that has jurisdiction in the location of the property that is the subject of a mortgage foreclosure action.
As added by P.L.102-2012, SEC.4.

IC 32-30-10.6-3
Abandonment determination; petition by creditor or enforcement authority
Sec. 3. (a) At any time during a mortgage foreclosure action, the creditor may petition the court for a determination that the mortgaged property is abandoned. A petition filed with the court under this section must:
(1) allege that the mortgaged property is abandoned; and
(2) include evidence that one (1) or more of the conditions set forth in section 5(a) or 5(b) of this chapter apply.
A petition under this section shall be served on the debtor in the manner prescribed by the Indiana Rules of Trial Procedure.
(b) At any time during a mortgage foreclosure action, the enforcement authority that has jurisdiction in the location of the mortgaged property may petition the court for a determination that the mortgaged property is abandoned by filing a motion to intervene in the foreclosure action in the manner prescribed by the Indiana Rules of Trial Procedure. The motion to intervene must:
(1) include a statement of the enforcement authority's jurisdiction in the location of the mortgaged property;
(2) allege that the mortgaged property is abandoned; and
(3) include evidence that one (1) or more of the conditions set forth in section 5(a) or 5(b) of this chapter apply.
As added by P.L.102-2012, SEC.4.

IC 32-30-10.6-4
Court's order to show cause; contents; appearance date; right to present evidence or objections; right to counsel
Sec. 4. (a) Upon receiving a request for a determination of abandonment from a creditor or an enforcement authority through a petition or motion filed with the court and served on the required parties in accordance with section 3 of this chapter, the court shall

issue an order to show cause as to why the property should not be found to be abandoned and directing the petitioner, the debtor, and any other person or party the court considers appropriate to appear before the court on a date and time specified in the order under subdivision (1). The court's order under this subsection must do the following:
(1) Direct the parties subject to the order to appear before the court on a date and time specified by the court. The date specified under this subdivision must not be:
(A) earlier than fifteen (15) days; or
(B) later than twenty-five (25) days;
after the date of the court's order under this section.
(2) Notify the parties subject to the order that any party ordered to appear:
(A) may present evidence or objections on the issue of abandonment to the court:
(i) in writing before the appearance date specified by the court under subdivision (1); or
(ii) in writing or by oral testimony on the date and at the time specified by the court under subdivision (1);
in the manner specified by the court; and
(B) has the right to be represented by an attorney when appearing before the court.
(3) Notify the parties subject to the order that if the debtor fails to:
(A) submit written evidence or objections to the court before the appearance date specified by the court under subdivision (1); or
(B) appear before the court on the date and at the time specified by the court under subdivision (1);
the debtor's failure to submit evidence or objections or to appear before the court will result in a finding of abandonment by the court.
(b) A party subject to an order issued by the court under this section has the following rights, as described in the court's order under subsection (a):
(1) The right to present evidence or objections on the issue of abandonment to the court:
(A) in writing before the appearance date specified in the court's order under subsection (a)(1); or
(B) in writing or by oral testimony on the date and at the time specified in the court's order under subsection (a)(1);
in the manner specified by the court.
(2) The right to be represented by an attorney when appearing before the court.
As added by P.L.102-2012, SEC.4.

IC 32-30-10.6-5
Prima facie evidence of abandonment; court's order finding property is abandoned Sec. 5. (a) Subject to subsection (b), for purposes of an abandonment determination under this chapter, one (1) or more of the following constitute prima facie evidence that mortgaged property is abandoned:
(1) The enforcement authority that has jurisdiction in the location of the mortgaged property has issued an order under IC 36-7-36-9 with respect to the property.
(2) Windows or entrances to the mortgaged property are boarded up or closed off.
(3) Multiple window panes on the mortgaged property are broken and unrepaired.
(4) One (1) or more doors to the mortgaged property are smashed through, broken off, unhinged, or continuously unlocked.
(5) Gas service, electric service, water service, or other utility service to the mortgaged property has been terminated.
(6) Rubbish, trash, or debris has accumulated on the mortgaged property.
(7) The mortgaged property is deteriorating and is either below or in imminent danger of falling below minimum community standards for public safety and sanitation.
(8) The creditor has changed the locks on the mortgaged property and for at least fifteen (15) days after the changing of the locks the owner has not requested entrance to the mortgaged property.
(9) There exist one (1) or more written statements, including documents of conveyance, that have been executed by the debtor, or by the debtor's personal representatives or assigns, and that indicate a clear intent to abandon the mortgaged property.
(10) There exists other evidence indicating a clear intent to abandon the mortgaged property.
(b) Regardless of whether any of the conditions described in subsection (a) are found to apply, the debtor's failure to either:
(1) present evidence or objections on the issue of abandonment to the court in writing before the appearance date specified in the court's order under section 4(a)(1) of this chapter; or
(2) appear before the court on the date specified in the court's order under section 4(a)(1) of this chapter;
constitutes prima facie evidence that the mortgaged property is abandoned.
(c) If the court finds that:
(1) one (1) or more of the conditions described in subsection (a) apply; or
(2) the circumstances described in subsection (b) apply;
the court shall issue an order finding that the mortgaged property is abandoned.
As added by P.L.102-2012, SEC.4.



CHAPTER 11. LIS PENDENS

IC 32-30-11-2
Suit commenced upon a bond payable to Indiana; required written notice
Sec. 2. (a) This section applies to a suit commenced upon a bond payable to the state in any of the courts of Indiana or in a district court of the United States sitting in Indiana.
(b) The plaintiff in the case shall file with the clerk of the circuit court a written notice containing:
(1) the title of the court; and
(2) the names of all parties to the suit and a statement that the suit is upon an official bond.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-3
Suit to enforce certain liens; required written notice
Sec. 3. (a) This section applies to a person who commences a suit:
(1) in any court of Indiana or in a district court of the United States sitting in Indiana;
(2) by complaint as plaintiff or by cross-complaint as defendant; and
(3) to enforce any lien upon, right to, or interest in any real estate upon any claim not founded upon:
(A) an instrument executed by the party having the legal title to the real estate, as appears from the proper records of the county, and recorded as required by law; or
(B) a judgment of record in the county in which the real estate is located, against the party having the legal title to the real estate, as appears from the proper records.
(b) The person shall file, with the clerk of the circuit court in each county where the real estate sought to be affected is located, a written notice containing:
(1) the title of the court;
(2) the names of all the parties to the suit;
(3) a description of the real estate to be affected; and
(4) the nature of the lien, right, or interest sought to be enforced against the real estate.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-4
Notice filing Sec. 4. The clerk shall:
(1) record a notice filed under section 2 or 3 of this chapter in the lis pendens record; and
(2) note upon the record the day and hour when the notice was filed and recorded.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-5
Property seized by sheriff or coroner; required written notice; fees
Sec. 5. (a) This section applies when a sheriff or coroner of a county in Indiana:
(1) seizes upon real estate or an interest in real estate by virtue of a writ of attachment; or
(2) levies upon real estate or an interest in real estate by virtue of an execution issued to the sheriff or coroner from any court other than the court of the county in which the sheriff or coroner resides.
(b) At the time of the seizure or levy, the sheriff or coroner shall file with the clerk of the circuit court of the county a written notice setting forth:
(1) the names of the parties to the proceedings upon which the writ of attachment or execution is founded; and
(2) a description of the land seized or levied upon.
The notice shall be recorded, as provided for in section 4 of this chapter.
(c) The sheriff or coroner shall state, in the return to the attachment or execution, that notice has been filed. The sheriff or coroner is allowed a fee of fifty cents ($0.50) to be taxed as costs for making and filing the notice. However, the sheriff or coroner is not required to file the notice until the attachment or execution plaintiff provides the money to pay the clerk for filing and recording the notice.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-6
Index of notices filed with clerk
Sec. 6. Upon filing and recording the notices described in this chapter, the clerk shall index the notices by the names of each party whose interest in the real estate might be affected by the suit, attachment, or execution. The clerk shall maintain entries for each notice listing:
(1) the plaintiff versus the names of all the defendants; and
(2) each defendant whose real estate is sought to be affected at the suit of the plaintiff.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-7
Final determinations adverse to party seeking to enforce lien; satisfaction entered in lis pendens record
Sec. 7. Upon the final determination of any suit brought: (1) for the purposes described in section 2 or 3 of this chapter; and
(2) adversely to the party seeking to enforce a lien upon, right to, or interest in the real estate;
the court rendering the judgment shall order the proper clerk to enter in the lis pendens record a satisfaction of the lien, right, or interest sought to be enforced against the real estate. When the entry is made, the real estate is forever discharged from the lien, right, or interest.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-8
Certificate of dismissal or satisfaction in lis pendens record
Sec. 8. (a) This section applies when:
(1) an attachment is dismissed or the judgment rendered on it is satisfied; or
(2) the execution is satisfied without a sale of the lands seized or levied upon, or upon a redemption of the real estate within the time allowed by law after a sale of the real estate upon execution.
(b) The clerk of the court that issued the attachment or execution shall make a certificate of the dismissal or satisfaction and:
(1) enter the certificate upon the lis pendens record, if the appropriate record is kept in that clerk's office; or
(2) forward the certificate to the county in which the real estate is located, to be recorded in the lis pendens record of that county.
(c) When the certificate is entered or recorded, the real estate is discharged from the lien of attachment or execution.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-9
Constructive notice of certain actions; delayed until required written notices filed with clerk
Sec. 9. (a) This section applies to the following:
(1) Suits described in section 2 or 3 of this chapter.
(2) The seizure of real estate under attachments and the levy of real estate under execution in the cases mentioned in section 5 of this chapter.
(b) Actions referred to in subsection (a) do not:
(1) operate as constructive notice of the pendency of the suit or of the seizure of or levy upon the real estate; or
(2) have any force or effect as against bona fide purchasers or encumbrancers of the real estate;
until the notices required by this section are filed with the proper clerk.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-10
Orders recorded in lis pendens record; notice
Sec. 10. (a) This section applies to orders granted by any court or

judge in any cause or proceeding, whether upon a hearing or ex parte, that affect the disposition of real estate.
(b) Orders described in subsection (a) may be recorded in the lis pendens record kept in the office of the clerk of the county in which the real estate affected is located.
(c) An order recorded under subsection (b) shall be notice of the matters set forth in the order to all persons that are or may become interested in the real estate, and the provisions of the order take effect upon the real estate against any subsequent disposition of the real estate.
As added by P.L.2-2002, SEC.15.



CHAPTER 12. JUDGMENTS IN MORTGAGE AND LIEN ACTIONS

IC 32-30-12-2
Sale of mortgaged property ordered in all cases
Sec. 2. In the foreclosure of a mortgage, the sale of the mortgaged property shall be ordered in all cases.
As added by P.L.2-2002, SEC.15.



CHAPTER 13. PURCHASE OF PROPERTY SUBJECT TO JUDGMENT

IC 32-30-13-2
Vacation of satisfaction of judgment; notice; motion
Sec. 2. If the judgment is entered satisfied, in whole or in part, by reason of a sale referred to in section 1 of this chapter, the purchaser, upon notice to the parties to the proceeding and upon motion, may have the satisfaction of the judgment vacated in whole or in part.
As added by P.L.2-2002, SEC.15.

IC 32-30-13-3
Lien of subrogated purchaser
Sec. 3. A purchaser of property referred to in section 1 of this chapter, if the proceedings are defective or the description of the property sold is imperfect, also has a lien to the same extent on the property sold as against all persons except bona fide purchasers without notice.
As added by P.L.2-2002, SEC.15.

IC 32-30-13-4
Statutory construction
Sec. 4. This chapter may not be construed to require the creditor to refund the purchase money by reason of the invalidity of any sale.
As added by P.L.2-2002, SEC.15.



CHAPTER 14. VALIDATION OF CERTAIN JUDGMENTS RELATING TO LAND TITLES



CHAPTER 15. STATUTE OF LIMITATIONS






ARTICLE 31. LANDLORD-TENANT RELATIONS

CHAPTER 1. GENERAL PROVISIONS

IC 32-31-1-2
Creation of tenancy at will month to month
Sec. 2. A general tenancy in which the premises are occupied by the express or constructive consent of the landlord is considered to be a tenancy from month to month. However, this section does not apply to land used for agricultural purposes.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-3
Determination of year to year tenancy
Sec. 3. A tenancy from year to year may be determined by a notice given to the tenant not less than three (3) months before the expiration of the year.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-4
Notice; determination of tenancy
Sec. 4. (a) This section applies to a tenancy of not more than three (3) months which, by express or implied agreement of the parties, extends from one (1) period to another.
(b) Notice to the tenant equal to the interval between the periods is sufficient to determine a tenancy described in subsection (a).
As added by P.L.2-2002, SEC.16.

IC 32-31-1-5
Form; notice determining tenancy from year to year
Sec. 5. The following form of notice may be used to terminate a tenancy from year to year:

(insert date here)

(insert name of landlord here)

IC 32-31-1-6 Rent; refusal or neglect to pay
Sec. 6. If a tenant refuses or neglects to pay rent when due, a landlord may terminate the lease with not less than ten (10) days notice to the tenant unless:
(1) the parties otherwise agreed; or
(2) the tenant pays the rent in full before the notice period expires.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-7
Forms; notice to quit; failure or refusal to pay rent
Sec. 7. The following form of notice may be used when a tenant fails or refuses to pay rent:

(insert date here)

(insert name of landlord here)

IC 32-31-1-8
Notice to quit; when not necessary
Sec. 8. Notice is not required to terminate a lease in the following situations:
(1) The landlord agrees to rent the premises to the tenant for a specified period of time.
(2) The time for the determination of the tenancy is specified in the contract.
(3) A tenant at will commits waste.
(4) The tenant is a tenant at sufferance.
(5) The express terms of the contract require the tenant to pay the rent in advance, and the tenant refuses or neglects to pay the rent in advance.
(6) The landlord-tenant relationship does not exist.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-9
Service of notices
Sec. 9. (a) Notice required under sections 1 through 7 of this chapter may be served on the tenant.
(b) If the tenant cannot be found, notice may be served on a person residing at the premises. The person serving the notice must explain the contents of the notice to the person being served.
(c) If a person described in subsection (b) is not found on the premises, notice may be served by affixing a copy of the notice to a conspicuous part of the premises.
As added by P.L.2-2002, SEC.16.
IC 32-31-1-10
Conveyance by landlord
Sec. 10. A conveyance by a landlord of real estate or of any interest in the real estate is valid without the attornment of the tenant. If the tenant pays rent to the landlord before the tenant receives notice of the conveyance, the rent paid to the landlord is good against the grantee.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-11
Attornment of tenant to stranger
Sec. 11. The attornment of a tenant to a stranger is void and does not affect the possession of the landlord unless:
(1) the landlord consents to the attornment; or
(2) the attornment is made under a judgment at law or the order or decree of a court.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-12
Sublessees; remedy against landlord
Sec. 12. A sublessee has the same remedy under the original lease against the chief landlord as the sublessee would have had against the immediate lessor.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-13
Alienees of lessors and lessees; remedies
Sec. 13. An alienee of a lessor or lessee of land has the same legal remedies in relation to the land as the lessor or lessee.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-14
Rents; land granted for life
Sec. 14. Rents from lands granted for life or lives may be recovered as other rents.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-15
Rents; dependency on life of another; recovery of arrears
Sec. 15. A person entitled to rents dependent on the life of another person may recover arrears unpaid at the death of the other person.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-16
Rents; executors and administrators; remedies and liabilities
Sec. 16. An executor or administrator of the estate of a decedent, whether a testator or intestate:
(1) has the same remedies to recover rents; and
(2) is subject to the same liabilities to pay rents;
as the decedent. As added by P.L.2-2002, SEC.16.

IC 32-31-1-17
Occupant without special contract; liability for rent
Sec. 17. An occupant of land without special contract is liable for the rent to any person entitled to receive the rent.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-18
Death of life tenant demising land; recovery of rent
Sec. 18. If a life tenant who has demised any lands dies on or after the day on which rent is due and payable, the executor or administrator of the life tenant's estate may recover from the under tenant the whole rent due. If the life tenant dies before the day on which rent is due:
(1) the executor or administrator of the life tenant's estate may recover the proportion of rent that accrued before; and
(2) the remainderman may recover the proportion of rent that accrued after;
the life tenant's death.
As added by P.L.2-2002, SEC.16. Amended by P.L.1-2003, SEC.86.

IC 32-31-1-19
Crop paid as rent
Sec. 19. (a) In a case where a tenant agrees under contract to pay as rent:
(1) a part of the crop raised on the leased premises;
(2) rent in kind; or
(3) a cash rent;
the landlord may have a lien on the crop raised under the contract for payment of the rent. If the tenant refuses or neglects to pay or deliver to the landlord the rent when it is due, the landlord may enforce the lien by selling the crop.
(b) A landlord who desires to acquire a lien on a crop raised under a contract on leased premises must file a financing statement under IC 26-1-9.1-501 at least thirty (30) days before the crop matures and during the year in which the crop is grown. The financing statement must:
(1) give notice of the landlord's intention to hold a lien upon the crop for the amount of rent due;
(2) specifically set forth the amount claimed; and
(3) describe the lands on which the crop is being grown with sufficient precision to identify the lands.
(c) A lien created under this section relates to the time of filing and has priority over all liens created thereafter. However, a tenant may, after giving written notice to the landlord or the landlord's agent, remove the tenant's portion of the crop from the leased premises and dispose of the tenant's portion of the crop when the rent is to be paid in part of the crop raised. If the tenant does not give written notice to the landlord, the tenant may remove not more than

one-half (1/2) of the crop growing or matured.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-20
Privately owned real property; regulation of rental rates
Sec. 20. (a) This section does not apply to privately owned real property for which government funds or benefits have been allocated from the United States government, the state, or a political subdivision for the express purpose of providing reduced rents to low or moderate income tenants.
(b) Regulation of rental rates for privately owned real property must be authorized by an act of the general assembly.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-21
Disclosure of structure in flood plain
Sec. 21. (a) This section applies to rental agreements entered into or renewed after June 30, 2009, for residential, agricultural, and commercial property.
(b) If the lowest floor of a structure, including a basement, that is the subject of a rental agreement is at or below the one hundred (100) year frequency flood elevation, as determined by:
(1) the department of natural resources;
(2) the Federal Emergency Management Agency's (FEMA) Flood Insurance Rate Maps; or
(3) FEMA approved local flood plain maps;
the landlord shall clearly disclose in a landlord-tenant rental agreement that the structure is located in a flood plain.
As added by P.L.27-2009, SEC.1.



CHAPTER 2. RECORDING LEASES LONGER THAN THREE YEARS

IC 32-31-2-2
Failure to record lease; effect
Sec. 2. If a lease for a period longer than three (3) years is not recorded within forty-five (45) days after its execution, the lease is void against any subsequent purchaser, lessee, or mortgagee who acquires the real estate in good faith and for valuable consideration.
As added by P.L.2-2002, SEC.16.



CHAPTER 2.9. APPLICATION OF RESIDENTIAL LANDLORD-TENANT STATUTES

IC 32-31-2.9-2
"Residential landlord-tenant statute"
Sec. 2. As used in this chapter, "residential landlord-tenant statute" refers to any of the following:
(1) IC 32-31-3.
(2) IC 32-31-4.
(3) IC 32-31-5.
(4) IC 32-31-6.
(5) IC 32-31-7.
(6) IC 32-31-8.
(7) IC 32-31-9.
As added by P.L.29-2003, SEC.1. Amended by P.L.22-2007, SEC.1.

IC 32-31-2.9-3
Applicability of residential landlord-tenant statutes
Sec. 3. The residential landlord-tenant statutes apply to rental agreements for dwelling units located in Indiana.
As added by P.L.29-2003, SEC.1.

IC 32-31-2.9-4
Inapplicability of residential landlord-tenant statutes
Sec. 4. The residential landlord-tenant statutes do not apply to any of the following arrangements unless the arrangement was created to avoid application of the residential landlord-tenant statutes:
(1) Residence at a rental unit owned or operated by an institution that is directly related to detention or the provision of medical care, maternity home care, education, counseling, religious service, geriatric service, or a similar service.
(2) Occupancy under a contract of sale of a rental unit or the property of which the rental unit is a part if the occupant is the purchaser or a person who succeeds to the purchaser's interest. However, the residential landlord-tenant statutes apply to occupancy of a rental unit under a rental agreement described in IC 32-31-3-7(b).
(3) Occupancy by a member of a fraternal or social organization in the part of a structure operated for the benefit of the organization.
(4) Transient occupancy in a hotel, motel, or other lodging.
(5) Occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in or about the

premises.
(6) Occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative.
(7) Occupancy under a rental agreement covering property used by the occupant primarily for agricultural purposes.
As added by P.L.29-2003, SEC.1. Amended by P.L.62-2008, SEC.1.

IC 32-31-2.9-5
Application of other statutes
Sec. 5. This chapter does not limit the application of a statute that is not a residential landlord-tenant statute to a residential landlord-tenant relationship if the statute would otherwise be applicable to the relationship.
As added by P.L.29-2003, SEC.1.



CHAPTER 3. SECURITY DEPOSITS

IC 32-31-3-2
"Cooperative housing association" defined
Sec. 2. As used in this chapter, "cooperative housing association" means a consumer cooperative that provides dwelling units to its members.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-3
"Landlord" defined
Sec. 3. As used in this chapter, "landlord" means:
(1) the owner, lessor, or sublessor of a rental unit or the property of which the unit is a part; or
(2) a person authorized to exercise any aspect of the management of the premises, including a person who directly or indirectly:
(A) acts as a rental agent; or
(B) receives rent or any part of the rent other than as a bona fide purchaser.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-4
"Owner" defined
Sec. 4. (a) As used in this chapter, "owner" means one (1) or more persons in whom is vested all or part of the legal title to property.
(b) The term includes a mortgagee or contract purchaser in possession.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-5
"Person" defined
Sec. 5. As used in this chapter, "person" means an individual, a corporation, an association, a partnership, a governmental entity, a trust, an estate, or any other legal or commercial entity.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-6 "Rent" defined
Sec. 6. As used in this chapter, "rent" includes all payments made to a landlord under a rental agreement except a security deposit, however denominated.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-7
"Rental agreement" defined
Sec. 7. (a) As used in this chapter, "rental agreement" means an agreement together with any modifications, embodying the terms and conditions concerning the use and occupancy of a rental unit.
(b) The term includes an agreement, regardless of what the agreement is called, that satisfies the following:
(1) The agreement is entered into after June 30, 2008.
(2) The agreement provides for a rental period, explicitly or implicitly, regardless of the term of the rental period.
(3) The agreement contains an option to purchase.
As added by P.L.2-2002, SEC.16. Amended by P.L.62-2008, SEC.2.

IC 32-31-3-8
"Rental unit" defined
Sec. 8. As used in this chapter, "rental unit" means:
(1) a structure, or the part of a structure, that is used as a home, residence, or sleeping unit by:
(A) one (1) individual who maintains a household; or
(B) two (2) or more individuals who maintain a common household; or
(2) any grounds, facilities, or area promised for the use of a residential tenant, including the following:
(A) An apartment unit.
(B) A boarding house.
(C) A rooming house.
(D) A mobile home space.
(E) A single or two (2) family dwelling.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-9
"Security deposit" defined
Sec. 9. (a) As used in this chapter, "security deposit" means a deposit paid by a tenant to the landlord or the landlord's agent to be held for all or a part of the term of the rental agreement to secure performance of any obligation of the tenant under the rental agreement.
(b) The term includes:
(1) a required prepayment of rent other than the first full rental payment period of the lease agreement;
(2) a sum required to be paid as rent in any rental period in excess of the average rent for the term; and
(3) any other amount of money or property returnable to the tenant on condition of return of the rental unit by the tenant in

a condition as required by the rental agreement.
(c) The term does not include the following:
(1) An amount paid for an option to purchase under a lease with option to purchase, unless it is shown that the intent was to evade this chapter.
(2) An amount paid as a subscription for or purchase of a membership in a cooperative housing association incorporated under Indiana law.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-10
"Tenant" defined
Sec. 10. As used in this chapter, "tenant" means an individual who occupies a rental unit:
(1) for residential purposes;
(2) with the landlord's consent; and
(3) for consideration that is agreed upon by both parties.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-11
Jurisdiction of courts
Sec. 11. (a) The following courts have original and concurrent jurisdiction in cases arising under this chapter:
(1) A circuit court.
(2) A superior court.
(3) A municipal court.
(4) A small claims court.
(b) A case arising under this chapter may be filed on the small claims docket of a court that has jurisdiction.
As added by P.L.2-2002, SEC.16. Amended by P.L.201-2011, SEC.13.

IC 32-31-3-12
Return of deposits; deductions; liability
Sec. 12. (a) Upon termination of a rental agreement, a landlord shall return to the tenant the security deposit minus any amount applied to:
(1) the payment of accrued rent;
(2) the amount of damages that the landlord has suffered or will reasonably suffer by reason of the tenant's noncompliance with law or the rental agreement; and
(3) unpaid utility or sewer charges that the tenant is obligated to pay under the rental agreement;
all as itemized by the landlord with the amount due in a written notice that is delivered to the tenant not more than forty-five (45) days after termination of the rental agreement and delivery of possession. The landlord is not liable under this chapter until the tenant supplies the landlord in writing with a mailing address to which to deliver the notice and amount prescribed by this subsection. Unless otherwise agreed, a tenant is not entitled to apply a security

deposit to rent.
(b) If a landlord fails to comply with subsection (a), a tenant may recover all of the security deposit due the tenant and reasonable attorney's fees.
(c) This section does not preclude the landlord or tenant from recovering other damages to which either is entitled.
(d) The owner of the dwelling unit at the time of the termination of the rental agreement is bound by this section.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-13
Use of deposits
Sec. 13. A security deposit may be used only for the following purposes:
(1) To reimburse the landlord for actual damages to the rental unit or any ancillary facility that are not the result of ordinary wear and tear.
(2) To pay the landlord for:
(A) all rent in arrearage under the rental agreement; and
(B) rent due for premature termination of the rental agreement by the tenant.
(3) To pay for the last payment period of a residential rental agreement if a written agreement between the landlord and the tenant stipulates that the security deposit will serve as the last payment of rent due.
(4) To reimburse the landlord for utility or sewer charges paid by the landlord that are:
(A) the obligation of the tenant under the rental agreement; and
(B) unpaid by the tenant.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-13.5
Use of motor vehicle liens as security
Sec. 13.5. A landlord may not require, but may accept, a lien on a motor vehicle that is owned by a tenant as a security deposit or to secure the payment of rent by the tenant. If a landlord accepts a lien on a motor vehicle as security under this section, the landlord must:
(1) file or record the lien under IC 32-33; and
(2) comply with the requirements of IC 32-31-3 concerning security deposits;
in order to enforce the lien.
As added by P.L.47-2012, SEC.1.

IC 32-31-3-14
Notice of damages; refund of remaining deposits
Sec. 14. Not more than forty-five (45) days after the termination of occupancy, a landlord shall mail to a tenant an itemized list of damages claimed for which the security deposit may be used under section 13 of this chapter. The list must set forth: (1) the estimated cost of repair for each damaged item; and
(2) the amounts and lease on which the landlord intends to assess the tenant.
The landlord shall include with the list a check or money order for the difference between the damages claimed and the amount of the security deposit held by the landlord.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-15
Remittance of full deposit
Sec. 15. Failure by a landlord to provide notice of damages under section 14 of this chapter constitutes agreement by the landlord that no damages are due, and the landlord must remit to the tenant immediately the full security deposit.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-16
Liability for withheld deposits
Sec. 16. A landlord who fails to comply with sections 14 and 15 of this chapter is liable to the tenant in an amount equal to the part of the deposit withheld by the landlord plus reasonable attorney's fees and court costs.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-17
Waiver of chapter
Sec. 17. A waiver of this chapter by a landlord or tenant is void.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-18
Disclosure of managers and agents
Sec. 18. (a) A landlord or a person authorized to enter into a rental agreement on behalf of the landlord shall disclose and furnish to the tenant in writing at or before the commencement of the rental agreement the names and addresses of the following:
(1) A person residing in Indiana who is authorized to manage the dwelling unit.
(2) A person residing in Indiana who is reasonably accessible to the tenant and who is authorized to act as agent for the owner for purposes of:
(A) service of process; and
(B) receiving and receipting for notices and demands.
A person who is identified as being authorized to manage under subdivision (1) may also be identified as the person authorized to act as agent under subdivision (2).
(b) This section is enforceable against any successor landlord, owner, or manager.
(c) A person who fails to comply with subsection (a) becomes an agent of each person who is a landlord for purposes of:
(1) service of process and receiving and receipting for notices

and demands; and
(2) performing the obligations of the landlord under law or the rental agreement.
(d) If the information required by subsection (a) is not disclosed at the beginning of the rental agreement, the tenant shall be allowed any expenses reasonably incurred to discover the names and addresses required to be furnished.
As added by P.L.2-2002, SEC.16.

IC 32-31-3-19
Sale of property; liability for deposits; exceptions
Sec. 19. (a) Unless otherwise agreed, if a landlord conveys, in a good faith sale to a bona fide purchaser, property that includes a dwelling unit subject to a rental agreement, the landlord is relieved of liability under law or the rental agreement as to events occurring after written notice to the tenant of the conveyance. However, for one (1) year after giving notice of the conveyance, the landlord remains liable to the tenant for the security deposit to which the tenant is entitled under section 14 of this chapter unless:
(1) the purchaser acknowledges that the purchaser has assumed the liability of the seller by giving notice to the tenant; and
(2) upon conveyance the seller transfers the security deposit to the purchaser.
(b) Unless otherwise agreed, a manager of a dwelling unit is relieved of any liability the manager might have under law or the rental agreement as to events occurring after written notice to the tenant of the termination of the manager's management.
As added by P.L.2-2002, SEC.16.



CHAPTER 4. MOVING AND STORAGE OF TENANT'S PROPERTY

IC 32-31-4-1.5
"Storage facility" defined
Sec. 1.5. As used in this chapter, "storage facility" means any location approved by a court for storage of a tenant's personal property under section 2(e) of this chapter.
As added by P.L.115-2007, SEC.1.

IC 32-31-4-2
Liability; abandoned property; court order allowing removal by landlord
Sec. 2. (a) A landlord has no liability for loss or damage to a tenant's personal property if the tenant's personal property has been abandoned by the tenant.
(b) For purposes of this section, a tenant's personal property is considered abandoned if a reasonable person would conclude that the tenant has vacated the premises and has surrendered possession of the personal property.
(c) An oral or a written rental agreement may not define abandonment differently than is provided in subsection (b).
(d) If a landlord is awarded possession of a dwelling unit by a court under IC 32-30-2, the landlord may seek an order from the court allowing removal of a tenant's personal property.
(e) If the tenant fails to remove the tenant's personal property before the date specified in the court's order issued under subsection (d), the landlord may remove the tenant's personal property in accordance with the order and deliver the personal property to a warehouseman under section 3 of this chapter or to a storage facility approved by the court.
As added by P.L.2-2002, SEC.16. Amended by P.L.115-2007, SEC.2.

IC 32-31-4-3
Delivery to warehouseman or storage facility after notice to tenant; release of exempt property Sec. 3. (a) If a tenant has failed to remove the tenant's personal property under section 2 of this chapter, a landlord may deliver the personal property to a warehouseman or to a storage facility if notice of both of the following has been personally served on the tenant at the last known address of the tenant:
(1) An order for removal of personal property issued under section 2 of this chapter.
(2) The identity and location of the warehouseman or the storage facility.
(b) At the demand of the owner of the exempt property, the warehouseman or storage facility shall release the exempt property to the owner without requiring payment from the owner at the time of delivery.
(c) A waiver of the provisions of section 1 of this chapter or subsection (b) by contract or otherwise is void.
As added by P.L.2-2002, SEC.16. Amended by P.L.115-2007, SEC.3.

IC 32-31-4-4
Lien on nonexempt property for expenses incurred by warehouseman or storage facility
Sec. 4. (a) A warehouseman or storage facility that receives property under this chapter holds a lien on all of that property that is not exempt property to the extent of the expenses for any of the following incurred by the warehouseman or storage facility with respect to all of the property, whether exempt or not exempt:
(1) Storage.
(2) Transportation.
(3) Insurance.
(4) Labor.
(5) Present or future charges related to the property.
(6) Expenses necessary for preservation of the property.
(7) Expenses reasonably incurred in the lawful sale of the property.
(b) A tenant may claim the tenant's property at any time until the sale of the property under section 5 of this chapter by paying the warehouseman or storage facility the expenses described in this section.
As added by P.L.2-2002, SEC.16. Amended by P.L.115-2007, SEC.4.

IC 32-31-4-5
Sale of unclaimed property
Sec. 5. If a tenant does not claim the tenant's property within ninety (90) days after receiving notice under section 3 of this chapter, a warehouseman or storage facility may sell the property received under this chapter under IC 26-1-7-210(b).
As added by P.L.2-2002, SEC.16. Amended by P.L.143-2007, SEC.77; P.L.115-2007, SEC.5.



CHAPTER 5. RENTAL AGREEMENTS; RIGHT OF ACCESS

IC 32-31-5-2
Applicability of definitions
Sec. 2. Except as otherwise provided in this chapter, the definitions in IC 32-31-3 apply throughout this chapter.
As added by P.L.2-2002, SEC.16.

IC 32-31-5-3
"Dwelling unit" defined
Sec. 3. (a) As used in this chapter, "dwelling unit" means a structure or part of a structure that is used as a home, residence, or sleeping unit.
(b) The term includes the following:
(1) An apartment unit.
(2) A boarding house unit.
(3) A rooming house unit.
(4) A manufactured home (as defined in IC 22-12-1-16) or mobile structure (as defined in IC 22-12-1-17) and the space occupied by the manufactured home or mobile structure.
(5) A single or two (2) family dwelling.
As added by P.L.2-2002, SEC.16.

IC 32-31-5-4
Written notice required to modify rental agreement
Sec. 4. Unless otherwise provided by a written rental agreement between a landlord and tenant, a landlord shall give the tenant at least thirty (30) days written notice before modifying the rental agreement.
As added by P.L.2-2002, SEC.16.

IC 32-31-5-5
Tenant's personal property
Sec. 5. (a) Except as provided in IC 16-41-27-29, IC 32-31-3, or IC 32-31-4, a landlord may not:
(1) take possession of;
(2) remove from a tenant's dwelling unit;
(3) deny a tenant access to; or
(4) dispose of; a tenant's personal property in order to enforce an obligation of the tenant to the landlord under a rental agreement.
(b) The landlord and tenant may agree in a writing separate from the rental agreement that the landlord may hold property voluntarily tendered by the tenant as security in exchange for forbearance from an action to evict.
As added by P.L.2-2002, SEC.16.

IC 32-31-5-6
Landlord prohibited from interfering with access, possession, or essential services; unit entry by landlord
Sec. 6. (a) This section does not apply if the dwelling unit has been abandoned.
(b) For purposes of this section, a dwelling unit is considered abandoned if:
(1) the tenants have failed to:
(A) pay; or
(B) offer to pay;
rent due under the rental agreement; and
(2) the circumstances are such that a reasonable person would conclude that the tenants have surrendered possession of the dwelling unit.
An oral or written rental agreement may not define abandonment differently than is provided by this subsection.
(c) Except as authorized by judicial order, a landlord may not deny or interfere with a tenant's access to or possession of the tenant's dwelling unit by commission of any act, including the following:
(1) Changing the locks or adding a device to exclude the tenant from the dwelling unit.
(2) Removing the doors, windows, fixtures, or appliances from the dwelling unit.
(3) Interrupting, reducing, shutting off, or causing termination of any of the following to a tenant:
(A) Electricity.
(B) Gas.
(C) Water.
(D) Other essential services.
However, the landlord may interrupt, shut off, or terminate service as the result of an emergency, good faith repairs, or necessary construction. This subdivision does not require a landlord to pay for services described in this subdivision if the landlord has not agreed, by an oral or written rental agreement, to do so.
(d) A tenant may not interrupt, reduce, shut off, or cause termination of:
(1) electricity;
(2) gas;
(3) water; or
(4) other essential services; to the dwelling unit if the interruption, reduction, shutting off, or termination of the service will result in serious damage to the rental unit.
(e) A tenant may not unreasonably withhold consent to the tenant's landlord to enter the tenant's dwelling unit in order to:
(1) inspect the dwelling unit;
(2) make necessary or agreed to:
(A) repairs;
(B) decorations;
(C) alterations; or
(D) improvements;
(3) supply necessary or agreed to services; or
(4) exhibit the dwelling unit to prospective or actual:
(A) purchasers;
(B) mortgagees;
(C) tenants;
(D) workers; or
(E) contractors.
(f) A landlord may enter the dwelling unit:
(1) without notice to the tenant in the case of an emergency that threatens the safety of the occupants or the landlord's property; and
(2) without the consent of the tenant:
(A) under a court order; or
(B) if the tenant has abandoned or surrendered the dwelling unit.
(g) A landlord:
(1) shall not abuse the right of entry or use a right of entry to harass a tenant;
(2) shall give a tenant reasonable written or oral notice of the landlord's intent to enter the dwelling unit; and
(3) may enter a tenant's dwelling unit only at reasonable times.
As added by P.L.2-2002, SEC.16. Amended by P.L.115-2007, SEC.6.

IC 32-31-5-7
Written acknowledgement by tenant
Sec. 7. (a) At the time a landlord delivers a rental unit to a tenant, the landlord shall require the tenant to acknowledge in writing that the rental unit is equipped with a functional smoke detector.
(b) A landlord and a tenant may not waive, in a rental agreement or a separate writing, the requirements under IC 22-11-18-3.5 concerning smoke detectors.
As added by P.L.17-2008, SEC.4.



CHAPTER 6. EMERGENCY POSSESSORY ORDERS

IC 32-31-6-2
Small claims jurisdiction
Sec. 2. The small claims docket of a court has jurisdiction to grant an emergency possessory order under this chapter.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-3
Eligibility to file petition
Sec. 3. The following may file a petition for an emergency possessory order under this chapter:
(1) A tenant, if the landlord has violated IC 32-31-5-6.
(2) A landlord, if the tenant has committed or threatens to commit waste to the rental unit.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-4
Petition requirements
Sec. 4. A petition for an order under this chapter must:
(1) include an allegation specifying:
(A) the violation, act, or omission caused or threatened by a landlord or tenant; and
(B) The nature of the specific immediate and serious:
(i) injury;
(ii) loss; or
(iii) damage;
that the landlord or tenant has suffered or will suffer if the violation, act, or omission is not enjoined; and
(2) be sworn to by the petitioner.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-5
Court review; emergency hearing
Sec. 5. If a tenant or a landlord petitions the court to issue an order under this chapter, the court shall immediately do the following:
(1) Review the petition.
(2) Schedule an emergency hearing for not later than three (3) business days after the petition is filed.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-6 Emergency order
Sec. 6. (a) At the emergency hearing, if the court finds:
(1) probable cause to believe that the landlord has violated or threatened to violate IC 32-31-5-6; and
(2) that the tenant will suffer immediate and serious injury, loss, or damage;
the court shall issue an emergency order under subsection (b).
(b) If the court makes a finding under subsection (a), the court shall order the landlord to do either or both of the following:
(1) Return possession of the dwelling unit to the tenant if the tenant has been deprived of possession of the dwelling unit.
(2) Refrain from violating IC 32-31-5-6.
(c) The court may make other orders that the court considers just under the circumstances, including setting a subsequent hearing at the request of a party to adjudicate related claims between the parties.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-7
Waste
Sec. 7. (a) As used in this section, "waste" does not include failure to pay rent.
(b) At the emergency hearing, if the court finds:
(1) probable cause to believe that the tenant has committed or threatens to commit waste to the rental unit; and
(2) that the landlord has suffered or will suffer immediate and serious:
(A) injury;
(B) loss; or
(C) damage;
the court shall issue an order under subsection (c).
(c) If the court makes a finding under subsection (b), the court shall order the tenant to do either or both of the following:
(1) Return possession of the dwelling unit to the landlord.
(2) Refrain from committing waste to the dwelling unit.
(d) The court may make other orders that the court considers just under the circumstances, including setting a subsequent hearing at the request of a party to adjudicate related claims between the parties.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-8
Summons; court procedure
Sec. 8. (a) If a petition is filed under this chapter, the clerk shall issue to the respondent a summons to appear at a hearing. The summons must:
(1) give notice of the date, time, and place of the hearing; and
(2) inform the respondent that the respondent must appear before the court to answer the petition.
(b) The clerk shall serve the respondent with the summons to

appear in accordance with Rule 4.1 of the Rules of Trial Procedure.
(c) The court shall not grant a continuance of the emergency hearing except upon clear and convincing evidence that manifest injustice would result if a continuance were not granted.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-9
Subsequent hearing
Sec. 9. If the court sets a subsequent hearing under section 6(c) or 7(d) of this chapter, the court may do the following at the subsequent hearing:
(1) Determine damages.
(2) Order return of a tenant's withheld property.
(3) Make other orders the court considers just under the circumstances.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-10
Other claims
Sec. 10. The adjudication of an emergency possessory claim under section 6(b) or 7(c) of this chapter does not bar a subsequent claim a party may have against the other party arising out of the landlord and tenant relationship unless that claim has been adjudicated under section 9 of this chapter.
As added by P.L.2-2002, SEC.16.



CHAPTER 7. TENANT OBLIGATIONS

IC 32-31-7-2
Applicability of definitions
Sec. 2. The definitions in IC 32-31-3 apply throughout this chapter.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-3
"Rental premises" defined
Sec. 3. As used in this chapter, "rental premises" includes all of the following:
(1) A tenant's rental unit.
(2) The structure in which the tenant's rental unit is a part.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-4
Effect of waiver of statute
Sec. 4. A waiver of the application of this chapter by a landlord or tenant, by contract or otherwise, is void.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-5
Tenant obligations
Sec. 5. A tenant shall do the following:
(1) Comply with all obligations imposed primarily on a tenant by applicable provisions of health and housing codes.
(2) Keep the areas of the rental premises occupied or used by the tenant reasonably clean.
(3) Use the following in a reasonable manner:
(A) Electrical systems.
(B) Plumbing.
(C) Sanitary systems.
(D) Heating, ventilating, and air conditioning systems.
(E) Elevators, if provided.
(F) Facilities and appliances of the rental premises.
(4) Refrain from defacing, damaging, destroying, impairing, or removing any part of the rental premises.
(5) Comply with all reasonable rules and regulations in

existence at the time a rental agreement is entered into. A tenant shall also comply with amended rules and regulations as provided in the rental agreement.
(6) Ensure that each smoke detector installed in the tenant's rental unit remains functional and is not disabled. If the smoke detector is battery operated, the tenant shall replace batteries in the smoke detector as necessary. If the smoke detector is hard wired into the rental unit's electrical system, and the tenant believes that the smoke detector is not functional, the tenant shall provide notice to the landlord under IC 22-11-18-3.5(e)(2).
This section may not be construed to limit a landlord's obligations under this chapter or IC 32-31-8.
As added by P.L.92-2002, SEC.1. Amended by P.L.17-2008, SEC.5.

IC 32-31-7-6
Condition of rental premises upon termination of occupancy
Sec. 6. At the termination of a tenant's occupancy, the tenant shall deliver the rental premises to the landlord in a clean and proper condition, excepting ordinary wear and tear expected in the normal course of habitation of a dwelling unit.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-7
Landlord's cause of action to enforce tenant obligations
Sec. 7. (a) A landlord may bring an action in a court with jurisdiction to enforce an obligation of a tenant under this chapter.
(b) Except as provided in subsection (c), a landlord may not bring an action under this chapter unless the following conditions are met:
(1) The landlord gives the tenant notice of the tenant's noncompliance with a provision of this chapter.
(2) The tenant has been given a reasonable amount of time to remedy the noncompliance.
(c) If the noncompliance has caused physical damage that the landlord has repaired, the landlord shall give notice specifying the repairs that the landlord has made and documenting the landlord's cost to remedy the condition described in the notice.
(d) A landlord is not required to comply with the notice requirements of this section to bring an action under subsection (a) if the tenant's occupancy of the rental premises has terminated.
(e) This section may not be construed to limit a landlord's or tenant's rights under IC 32-31-3, IC 32-31-5, or IC 32-31-6.
(f) If the landlord is the prevailing party in an action under this section, the landlord may obtain any of the following, if appropriate under the circumstances:
(1) Recovery of the following:
(A) Actual damages.
(B) Attorney's fees and court costs.
(2) Injunctive relief.
(3) Any other remedy appropriate under the circumstances.
As added by P.L.92-2002, SEC.1.



CHAPTER 8. LANDLORD OBLIGATIONS UNDER A RENTAL AGREEMENT

IC 32-31-8-2
Applicability of definitions
Sec. 2. The definitions in IC 32-31-3 apply throughout this chapter.
As added by P.L.92-2002, SEC.2.

IC 32-31-8-3
"Rental premises" defined
Sec. 3. As used in this chapter, "rental premises" includes all of the following:
(1) A tenant's rental unit.
(2) The structure in which the tenant's rental unit is a part.
As added by P.L.92-2002, SEC.2.

IC 32-31-8-4
Effect of waiver of statute
Sec. 4. A waiver of the application of this chapter by a landlord or tenant, by contract or otherwise, is void.
As added by P.L.92-2002, SEC.2.

IC 32-31-8-5
Landlord obligations
Sec. 5. A landlord shall do the following:
(1) Deliver the rental premises to a tenant in compliance with the rental agreement, and in a safe, clean, and habitable condition.
(2) Comply with all health and housing codes applicable to the rental premises.
(3) Make all reasonable efforts to keep common areas of a rental premises in a clean and proper condition.
(4) Provide and maintain the following items in a rental premises in good and safe working condition, if provided on the premises at the time the rental agreement is entered into:
(A) Electrical systems.
(B) Plumbing systems sufficient to accommodate a reasonable supply of hot and cold running water at all times.
(C) Sanitary systems. (D) Heating, ventilating, and air conditioning systems. A heating system must be sufficient to adequately supply heat at all times.
(E) Elevators, if provided.
(F) Appliances supplied as an inducement to the rental agreement.
As added by P.L.92-2002, SEC.2.

IC 32-31-8-6
Tenant's cause of action to enforce landlord obligations
Sec. 6. (a) A tenant may bring an action in a court with jurisdiction to enforce an obligation of a landlord under this chapter.
(b) A tenant may not bring an action under this chapter unless the following conditions are met:
(1) The tenant gives the landlord notice of the landlord's noncompliance with a provision of this chapter.
(2) The landlord has been given a reasonable amount of time to make repairs or provide a remedy of the condition described in the tenant's notice. The tenant may not prevent the landlord from having access to the rental premises to make repairs or provide a remedy to the condition described in the tenant's notice.
(3) The landlord fails or refuses to repair or remedy the condition described in the tenant's notice.
(c) This section may not be construed to limit a tenant's rights under IC 32-31-3, IC 32-31-5, or IC 32-31-6.
(d) If the tenant is the prevailing party in an action under this section, the tenant may obtain any of the following, if appropriate under the circumstances:
(1) Recovery of the following:
(A) Actual damages and consequential damages.
(B) Attorney's fees and court costs.
(2) Injunctive relief.
(3) Any other remedy appropriate under the circumstances.
(e) A landlord's liability for damages under subsection (d) begins when:
(1) the landlord has notice or actual knowledge of noncompliance; and
(2) the landlord has:
(A) refused to remedy the noncompliance; or
(B) failed to remedy the noncompliance within a reasonable amount of time following the notice or actual knowledge;
whichever occurs first.
As added by P.L.92-2002, SEC.2.



CHAPTER 9. RIGHTS OF TENANTS WHO ARE VICTIMS OF CERTAIN CRIMES

IC 32-31-9-2
Applicability of definitions
Sec. 2. Except as otherwise provided in this chapter, the definitions in IC 32-31-3 apply throughout this chapter.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-3
"Applicable offense"
Sec. 3. As used in this chapter, "applicable offense" refers to any of the following:
(1) A crime involving domestic or family violence (as defined in IC 35-31.5-2-76).
(2) A sex offense under IC 35-42-4.
(3) Stalking under IC 35-45-10.
As added by P.L.22-2007, SEC.2. Amended by P.L.114-2012, SEC.56.

IC 32-31-9-4
"Applicant"
Sec. 4. As used in this chapter, "applicant" means an individual who applies to a landlord to enter into a lease of a dwelling unit.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-5
"Dwelling unit"
Sec. 5. As used in this chapter, "dwelling unit" has the meaning set forth in IC 32-31-5-3.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-6
"Perpetrator"
Sec. 6. As used in this chapter, "perpetrator" means an individual who:
(1) has been convicted of; or
(2) for purposes of a civil protection order, has been determined

to have committed;
an applicable offense.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-7
"Protected individual"
Sec. 7. As used in this chapter, "protected individual" means a tenant or applicant:
(1) who is:
(A) a victim; or
(B) an alleged victim;
of an applicable offense; and
(2) who has received either of the following:
(A) A civil order for protection issued or recognized by a court under IC 34-26-5 that restrains a perpetrator from contact with the individual.
(B) A criminal no contact order that restrains a perpetrator from contact with the individual.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-8
Lease protections; prohibition of retaliation by landlord
Sec. 8. (a) A landlord may not terminate a lease, refuse to renew a lease, refuse to enter into a lease, or retaliate against a tenant solely because:
(1) a tenant;
(2) an applicant; or
(3) an individual who is a member of the tenant's or applicant's household;
is a protected individual.
(b) A landlord may not refuse to enter into a lease with an applicant or retaliate against a tenant solely because:
(1) the tenant;
(2) the applicant; or
(3) an individual who is a member of the tenant's or applicant's household;
has terminated a rental agreement as a protected individual under section 12 of this chapter.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-9
Change of lock requirements
Sec. 9. (a) This section applies if a perpetrator who is restrained from contact with the tenant referred to in subsection (b) under an order referred to in section 7(2)(A) or 7(2)(B) of this chapter is not a tenant of the same dwelling unit as the tenant referred to in subsection (b).
(b) A landlord shall change the locks of a tenant's dwelling unit upon the written request of the tenant not later than forty-eight (48) hours after the tenant gives the landlord a copy of a court order

referred to in section 7(2) of this chapter, and shall give a key to the new locks to the tenant.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-10
Change of lock requirements if a court issues a protection or restraining order
Sec. 10. (a) This section applies if the perpetrator who is restrained from contact with the tenant referred to in subsection (b) under an order referred to in section 7(2)(A) or 7(2)(B) of this chapter is a tenant of the same dwelling unit as the tenant referred to in subsection (b).
(b) A landlord shall change the locks of a tenant's dwelling unit, upon the written request of the tenant, not later than twenty-four (24) hours after the tenant provides the landlord with a copy of a court order referred to in section 7(2) of this chapter restraining the perpetrator referred to in subsection (a) from contact with the tenant, and shall give a key to the new locks to the tenant.
(c) Unless the court order provided to the landlord under subsection (b) allows the perpetrator to return to the dwelling unit to retrieve the perpetrator's personal property, a landlord to whom subsection (b) applies may not by any act provide the perpetrator access to the dwelling unit.
(d) A landlord to whom subsection (b) applies is immune from civil liability for:
(1) excluding the perpetrator from the dwelling unit under a court order; or
(2) loss of use of or damage to personal property while the personal property is present in the dwelling unit.
(e) A perpetrator who has been excluded from a dwelling unit under this section remains liable under the lease with all other tenants of the dwelling unit for rent or damages to the dwelling unit as provided in the lease.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-11
Reimbursement for lock changes; key requirements
Sec. 11. (a) A tenant who provides notice or a copy of a court order under section 9 or 10 of this chapter shall reimburse the landlord for the actual expense incurred by the landlord in changing the locks.
(b) If a landlord fails to change the locks within the time set forth in section 9(b) or 10(b) of this chapter, the tenant may change the locks without the landlord's permission, and the landlord shall reimburse the tenant for the actual expense incurred by the tenant in changing the locks.
(c) If a tenant changes the locks of the tenant's dwelling unit under subsection (b), the tenant shall give a key to the new locks to the landlord not later than twenty-four (24) hours after the locks are changed. As added by P.L.22-2007, SEC.2.

IC 32-31-9-12
Termination of rental agreements by protected individuals; written notices; liability
Sec. 12. (a) A protected individual who is a tenant may terminate the protected individual's rights and obligations under a rental agreement by providing the landlord with a written notice of termination in compliance with this section.
(b) A protected individual must give written notice of termination under this section to the landlord at least thirty (30) days before the termination date stated in the notice.
(c) The written notice required by this section must include:
(1) a copy of:
(A) a civil order for protection issued or recognized by a court under IC 34-26-5 that restrains a perpetrator from contact with the protected individual; or
(B) a criminal no contact order that restrains a perpetrator from contact with the protected individual; and
(2) if the protected individual is a victim of domestic violence or sexual assault, a copy of a safety plan, which must satisfy the following:
(A) The plan must be dated not more than thirty (30) days before the date on which the protected individual provides the written notice to the landlord under this section.
(B) The plan must be provided by an accredited domestic violence or sexual assault program.
(C) The plan must recommend relocation of the protected individual.
(d) If a protected individual's rights and obligations under a rental agreement are terminated under this section, the protected individual is liable for the rent and other expenses due under the rental agreement:
(1) prorated to the effective date of the termination; and
(2) payable at the time when payment of rent would have been required under the rental agreement.
A protected individual whose rights and obligations under a rental agreement are terminated under this section is not liable for any other rent or fees that would be due only because of the early termination of the protected individual's rights and obligations under the rental agreement. If a protected individual terminates the rental agreement at least fourteen (14) days before the protected individual would first have the right to occupy the dwelling unit under the lease, the individual is not subject to any damages or penalties.
(e) Notwithstanding section 13 of this chapter, a protected individual is entitled to deposits, returns, and other refunds as if the tenancy terminated by expiring under the terms of the rental agreement.
As added by P.L.22-2007, SEC.2.
IC 32-31-9-13
Rights and obligations of other adult tenants
Sec. 13. Notwithstanding:
(1) the termination of a protected individual's rights and obligations under a rental agreement under this chapter; or
(2) the exclusion of a perpetrator of an applicable offense from a dwelling unit under this chapter;
the rights and obligations of other adult tenants of the dwelling unit under the rental agreement continue unaffected. A landlord is not obligated to return or account for any security deposit associated with the rental agreement until forty-five (45) days after the tenancy of all tenants has terminated.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-14
Liability of a perpetrator who is a tenant
Sec. 14. A perpetrator who is a tenant and who is excluded from a dwelling unit under a court order remains liable under the lease with other tenants of the dwelling unit for rent and for the cost of damages to the dwelling unit.
As added by P.L.22-2007, SEC.2.

IC 32-31-9-15
Landlord or agent liability
Sec. 15. This chapter does not make a landlord or the agent of a landlord liable for the actions of a perpetrator or a third party.
As added by P.L.22-2007, SEC.2.






ARTICLE 32. TIME SHARES AND CAMPING CLUBS

CHAPTER 1. APPLICATION



CHAPTER 2. DEFINITIONS

IC 32-32-2-2
"Camping club" defined
Sec. 2. "Camping club" means any enterprise, other than one that is tax exempt under Section 501 of the Internal Revenue Code, that has as its primary purpose camping or outdoor recreation that involves or will involve camping sites.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-3
"Camping club member" defined
Sec. 3. "Camping club member" means any person, other than the developer or lender, who purchases a camping club membership.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-4
"Camping club membership" defined
Sec. 4. (a) "Camping club membership" means an agreement evidencing a purchaser's title to, interest in, or right or license to use for more than thirty (30) days the camping or outdoor recreation facilities of a camping club.
(b) The term does not include an agreement of a camping or outdoor recreation facility that expires within three hundred sixty-five (365) days after the execution date of the agreement.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-5
"Camping site" defined
Sec. 5. "Camping site" means a space that:
(1) is designed and promoted for the purpose of locating a trailer, tent, tent trailer, pickup camper, or other similar device used for land based portable housing; and
(2) is the subject of a camping club membership.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-6
"Developer" defined
Sec. 6. "Developer" means any person who engages in the business of creating or selling its own time shares or camping club memberships.
As added by P.L.2-2002, SEC.17.
IC 32-32-2-7
"Director" defined
Sec. 7. "Director" refers to the director of the division appointed under IC 4-6-9-2.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-8
"Division" defined
Sec. 8. "Division" refers to the consumer protection division of the office of the attorney general created by IC 4-6-9-1.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-9
"Exchange company" defined
Sec. 9. "Exchange company" means any person owning or operating an exchange program.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-10
"Exchange program" defined
Sec. 10. (a) "Exchange program" means any arrangement allowing owners to exchange occupancy rights with persons owning other time shares or camping club memberships.
(b) The term does not include an arrangement in which all of the occupancy rights that may be exchanged are in the same time share property or camping site.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-11
"Offer" defined
Sec. 11. "Offer" means any advertised inducement, solicitation, or attempt to encourage any person to acquire a time share or camping club membership other than as security for an obligation.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-12
"Participant" defined
Sec. 12. "Participant" means any person who, by means of a verbal or written purchase, exchange, or leasing agreement, acquires a right to occupy a time share unit from a developer, purchaser, exchange company, rental or management company, or any other person or organization.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-13
"Person" defined
Sec. 13. "Person" means a natural person, a corporation, a government, a governmental subdivision or agency, a business trust, an estate, a trust, a partnership, an association, a joint venture, or another legal or commercial entity. As added by P.L.2-2002, SEC.17.

IC 32-32-2-14
"Project" defined
Sec. 14. "Project" means the real property, which must contain more than one (1) unit, in which time shares or camping sites are created by a single instrument or set of instruments.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-15
"Project manager" defined
Sec. 15. "Project manager" means any person:
(1) who coordinates the sale of time shares or camping club memberships; and
(2) to whom sales agents and representatives are responsible.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-16
"Purchaser" defined
Sec. 16. "Purchaser" means any person, other than the developer or lender, who purchases a time share or camping club membership.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-17
"Representative" defined
Sec. 17. (a) "Representative" means a person who is not a seller and who, on behalf of a developer, induces other persons to attend a sales presentation.
(b) The term does not include a person who only performs clerical tasks, arranges appointments set up by others, or prepares or distributes promotional materials.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-18
"Seller" defined
Sec. 18. "Seller" means a developer or any other person or agent or employee of a developer who offers time shares or camping club memberships to the public.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-19
"Substantially completed" defined
Sec. 19. "Substantially completed" means that:
(1) all roadways, utilities, amenities, furnishings, appliances, structural components, and mechanical systems of buildings and premises are completed and provided as represented in the time share instrument or agreement or camping club membership agreement; and
(2) the premises are ready for occupancy and the proper governmental authority has caused to be issued a certificate of

occupancy, if a certificate of occupancy is required.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-20
"Time share" defined
Sec. 20. "Time share" means the right to use and occupy a unit on a periodic basis according to an arrangement allocating this right among various time share participants.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-21
"Time share instrument" defined
Sec. 21. "Time share instrument" means any document creating or regulating time shares, excluding any law, ordinance, or governmental regulation.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-22
"Time share participant" defined
Sec. 22. "Time share participant" has the meaning set forth in section 12 of this chapter.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-23
"Unit" defined
Sec. 23. "Unit" means each portion of a time share project or each camping site that is designated for separate use.
As added by P.L.2-2002, SEC.17.



CHAPTER 3. TIME SHARES AND CAMPING CLUBS

IC 32-32-3-2
Amendment by developer must be filed
Sec. 2. Any amendment by the developer of the provisions of the document that created the time share or camping club membership, or of the articles of incorporation, trust, or bylaws, must be filed with the division.
As added by P.L.2-2002, SEC.17.
IC 32-32-3-3
Registration fee
Sec. 3. (a) A time share or camping site developer who applies for registration under section 1 of this chapter shall pay a one (1) time registration fee of two hundred fifty dollars ($250).
(b) Each July 1 after a developer applies for registration under section 1 of this chapter, the developer shall file an update to the registration. The developer shall pay an additional fifty dollars ($50) for each yearly refiling under this subsection.
(c) The fees collected under this section shall be used, in addition to funds appropriated by the general assembly, for the administration and enforcement of this chapter.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-4
Requirements for membership agreement
Sec. 4. All registration statements and information required to be filed under this chapter with the division are subject to IC 5-14-3.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-5
Requirements of membership agreement
Sec. 5. A time share project and camping club project must be created by a time share instrument or camping club membership agreement. The membership agreement must include the following provisions:
(1) A legal description of the time share project or camping club project that transfers an interest in real property.
(2) The name and location of the time share project or camping club project.
(3) A system of identification of the time periods assigned to time shares by letter, name, number, or any combination of letters, names, or numbers.
(4) Provisions for assessment of the expenses of the time share project or camping club project and an allocation of those expenses among the time share participants or camping club members.
(5) A procedure to add units to the time share project or camping club project.
(6) Provisions for maintenance of the time share units or camp sites.
(7) Provisions for management of the time share project or camping club project.
(8) A procedure to amend the time share instrument or the camping club membership agreement.
(9) A description of the rights of the purchaser relating to the occupancy of the time share unit or camping site.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-6 Transfer of interest
Sec. 6. A transfer of an interest in a time share unit or camping club membership shall be by written contract that includes or incorporates by reference the following provisions:
(1) A legal description of the time share unit or camping site that transfers an interest in real property.
(2) The name and location of the time share unit or camping site.
(3) A system of identification of the time periods assigned to time shares by letter, name, number, or any combination of letters, names, or numbers.
(4) Provisions for assessment of the expenses of the time share project or camping club project and an allocation of those expenses among the time share participants or camping club members.
(5) Provisions for maintenance of the time share units or camping sites.
(6) Provisions for management of the time share project or camping club project.
(7) A description of the rights of the time share participant or camping club member relating to the occupancy of the time share unit or camping site.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-7
Cancellation of purchase
Sec. 7. (a) A purchaser has the right to cancel a camping club membership or time share purchase within seventy-two (72) hours after the execution of the sales contract, excluding Sundays and legal holidays as set forth in IC 1-1-9-1. The right of cancellation shall be set forth conspicuously in boldface type on the first page of any time share instrument or camping club membership agreement and immediately above the signature of the purchaser on any sales contract. In each case, the cancellation clause must include an explanation of the conditions and manner of exercise of the cancellation right. The right of cancellation may not be waivable by any purchaser. The developer shall furnish to each purchaser a form, as prescribed by the agency, for the exercise of the right.
(b) To cancel a camping club membership or time share purchase, a consumer must give notice of cancellation by mail or telegraphic communication or as otherwise allowed by this subsection. The notice is effective on the date postmarked or when transmitted from the place of origin. Any written notice of cancellation delivered other than by mail or telegraph is effective at the time of delivery at the place of business of the developer or escrow agent designated in the form of notice of cancellation.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-8
Attorney general requirements Sec. 8. The attorney general may require:
(1) that a developer file a performance bond with the division; or
(2) that all or part of the money collected from the consumer as part of a purchase of a time share instrument or camping club membership, including closing costs and exchange company membership fees, be placed and held in escrow until the particular time share unit or camping site to which the time share or camping club membership relates is substantially completed and ready for occupancy.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-9
Unavailability; remedy
Sec. 9. If a time share unit or camping site is not available for a period to which the owner is entitled by schedule or by confirmed reservation and the developer is responsible for the unavailability of the unit or site, the participant is entitled at the participant's election to be provided:
(1) a comparable unit or site for the period; or
(2) monetary compensation for the loss of use of the time share unit or camping site.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-10
Leasehold interest
Sec. 10. (a) If the interest of the developer in a project is a leasehold interest, the lease, unless otherwise determined by the division, must provide that:
(1) the lessee must give the association notice of termination of the lease for any default by the lessor; and
(2) the lessor, upon the bankruptcy of the lessee, shall enter into a new lease with the association upon the same terms and conditions as were contained in the lease with the developer.
(b) The division may require the developer to execute a bond or other type of security for the payment of the lease obligation.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-11
Action for partition; judicial sale
Sec. 11. An action for partition of a time share unit or camping site may not be maintained except as provided in the time share instrument. If a time share or camping site is owned by two (2) or more persons, an action may be brought for the judicial sale of the time share or camping site. A provision in a time share instrument for the waiver or subordination of the right of partition or any other right characteristic of a tenancy in common is valid.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-12 Required disclosures
Sec. 12. (a) A developer, or exchange company if the exchange company is dealing directly with the participants or camping club members, that offers a program for the exchange of occupancy rights among time share participants or camping club members or with the purchasers or members in other time share or camping club projects, or both, shall give in writing to the camping club members or time share participants the following information:
(1) The name and address of the exchange company offering the exchange program.
(2) A statement indicating whether the exchange company or any of its officers or directors has any legal or beneficial interest in any interest of the developer or managing agent in any plan to sell time shares or camping club memberships included in the program and, if so, the name, location, and nature of the interest.
(3) A statement that the time share participant's or camping club member's contract with the exchange company is a contract separate and distinct from the contract to purchase the time share or camping club membership, unless the exchange company and the developer or an affiliate of the developer are the same.
(4) A statement indicating whether the participant's or member's participation in the exchange project is dependent upon the continued inclusion of the plan to sell time shares or camping club memberships in the program.
(5) A statement indicating whether the purchaser's or member's membership or participation in the exchange program is voluntary or mandatory.
(6) A complete and accurate description of the following:
(A) The terms and conditions of the purchaser's contractual relationship with the company and the procedure by which changes in the contractual relationship and may be made.
(B) The procedure to qualify for and make exchanges.
(C) All limitations, restrictions, and priorities of the program, including limitations on exchanges based on the seasons of the year, the size of units, or levels of occupancy. The written description of the limitations, restrictions, and priorities given under this clause must be printed in boldface type and, if the limitations, restrictions, and priorities are not uniformly applied by the program, must include a clear description of the manner in which they are applied.
(7) A statement, which must be printed on all promotional brochures, pamphlets, advertisements, and other materials disseminated by the exchange company that indicate the percentage of confirmed exchanges, to the effect that:
(A) the percentage of confirmed exchanges is a summary of the requests for exchanges received by the exchange company in the most recent annual reporting period; and
(B) the percentage does not indicate the probability of a

purchaser or members being confirmed to any specific choice since availability at individual locations may vary.
(8) A statement indicating whether exchanges are arranged on the basis of available space and whether there are any guarantees of fulfilling specific requests for exchanges.
(9) A statement indicating whether and under what circumstances a participant or member, in dealing with the exchange company, may lose the right to use and occupy a time share unit or camping site in any properly applied for exchange without being provided with substitute accommodations by the company.
(10) A statement of the fees to be paid by participants or members in the program, including a statement indicating whether any fees may be changed by the exchange company, and if so, the circumstances under which those changes may be made.
(11) The name and address of the site of each time share or camping club project included in the program.
(b) The information required by subsection (a) must be delivered to the camping club member or time share participant before the execution of:
(1) any contract between the camping club member or time share participant and the exchange company; or
(2) the contract to purchase the time share or camping club membership.
(c) Upon receipt of the information required by subsection (a), the camping club member or time share participant shall certify in writing that the member or participant has received the information from the developer.
(d) Except as otherwise provided in this section, the information required by subsection (a) must be accurate as of thirty (30) days before the date on which the information is delivered to the participant or member.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-13
Investigation and prosecution of complaints
Sec. 13. (a) The division may receive, investigate, and prosecute complaints concerning persons subject to this chapter.
(b) The director may subpoena witnesses and send for and compel the production of books, records, papers, and documents of time share or camping club developers who are subject to registration under this chapter for the furtherance of any investigation under this chapter. The circuit or superior court located in the county where the subpoena is to be issued shall enforce any subpoena by the attorney general. In addition, the attorney general may issue a civil investigative demand as provided by IC 4-6-3.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-14 Penalties and remedies
Sec. 14. A person who violates this chapter commits a deceptive act and is subject to the penalties and remedies provided in IC 24-5-0.5. Any action by the attorney general for violations of this chapter may be brought in the circuit or superior court of Marion County.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-15
Assurance of voluntary compliance
Sec. 15. In the administration of this chapter, the attorney general may execute an assurance of voluntary compliance with a time share developer in existence on September 1, 1985, in the same manner as provided in IC 24-5-0.5-7(a), except that no filing with the court is required in order for the assurance to be effective under this chapter.
As added by P.L.2-2002, SEC.17.






ARTICLE 33. LIENS ON PERSONAL PROPERTY

CHAPTER 1. BLACKSMITH'S LIENS

IC 32-33-1-2
Filing intention to claim lien; recording lien
Sec. 2. A claim for a lien under this chapter must be filed within sixty (60) days after the shoeing of a horse, a mule, an ox or other animal, or the repairing of a vehicle. The claim must be filed with the recorder of the county in which the owner of the animal or vehicle resides. A claim for a lien under this chapter must be in writing, setting forth the person's intention to claim a lien upon the animal or vehicle for the charges for shoeing or repairing. However, this lien must be recorded in the miscellaneous record book in the recorder's office of the county. The recorder shall charge a fee in accordance with IC 36-2-7-10 for recording the lien.
As added by P.L.2-2002, SEC.18.

IC 32-33-1-3
Contents of claim for lien; expiration of lien
Sec. 3. A claim for lien under this chapter must:
(1) state the name and residence of the person claiming the lien;
(2) the name of the owner of the animal or vehicle sought to be charged with the lien;
(3) a description sufficient for identification of the animal or vehicle upon which the lien is claimed; and
(4) the amount due the claimant, as near as may be, over and above all legal set-offs.
A claim for lien filed with the recorder of the county under section 2 of this chapter expires and becomes void and of no effect if suit is

not brought to foreclose the lien within three (3) months after filing the claim under section 2 of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-1-4
Foreclosure of lien
Sec. 4. A lien under this chapter may be foreclosed in any circuit or superior court in the county in which the lien is recorded under section 2 of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-1-5
Attorney's fees
Sec. 5. If the plaintiff recovers on a claim and a lien is foreclosed under this chapter, the plaintiff shall recover and the court may allow a reasonable fee for plaintiff's attorney for bringing and prosecuting the cause of action, all of which shall be recovered from the defendant, and the property in controversy may be sold as in case of sales in foreclosure of chattel mortgages.
As added by P.L.2-2002, SEC.18.



CHAPTER 2. BOATS AND OTHER WATERCRAFT LIENS

IC 32-33-2-2
Claims arising out of contracts, wrongs, or injuries
Sec. 2. A claim growing out of a cause set forth in section 1 of this chapter, whether arising out of contracts made or broken within or outside Indiana, or wrongs or injuries done or committed within or outside Indiana, is a lien upon the boat, vessel, or other watercraft, and upon the apparel, tackle, or furniture and appendages, including barges and lighters, that belong to the owners of the boat, vessel, or other watercraft and are used with the boat, vessel, or other watercraft at the time the action is commenced.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-3 Preference of liens
Sec. 3. A lien provided for in section 2 of this chapter takes preference of any claims against the boat itself or all or any of its owners, masters, or consignees growing out of any other cause than those set forth in section 1 of this chapter and, as between themselves, mariners' and boatmens' wages shall be first preferred.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-4
Enforcement of lien; complaint; requisites; order of attachment
Sec. 4. (a) Any person aggrieved by a cause set forth in section 1 of this chapter may have an action against the boat, vessel, or other watercraft in the county where the boat, vessel, or other watercraft may be found, or against the owners of the boat, vessel, or other watercraft, to enforce a lien provided for in section 2 of this chapter.
(b) If the complaint in the action shows:
(1) the particulars of the demand;
(2) the amount due; and
(3) a demand made upon the owner, master, clerk, or consignee and refusal of payment, and verified by the affidavit of the plaintiff or other person in the plaintiff's behalf;
an order of attachment shall be issued by the clerk against the boat, vessel, or other watercraft and the tackle and furniture of the boat, vessel, or other watercraft. The order of attachment must be directed, executed, and returned as an order of attachment in other cases.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-5
Joinder of plaintiffs in complaint
Sec. 5. In all actions contemplated in section 4 of this chapter, all or any of the persons having demands described in section 4 of this chapter may join in a complaint against the boat, vessel, or other watercraft either at the commencement of the action or at any time afterwards, before judgment, upon filing the requisite complaint and affidavit.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-6
Proceedings; judgment; execution
Sec. 6. In an action under this chapter, proceedings shall be had and judgment rendered and enforced by execution or other proper means.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-7
Undertaking discharging attachment
Sec. 7. (a) If the defendant master, owner, or consignee, before final judgment, gives a written undertaking payable to the plaintiff, with surety to be approved by the clerk or sheriff, to the effect that the defendant will perform the judgment of the court, the attachment

shall be discharged and restitution made of the boat, vessel, or other watercraft.
(b) A person who executes a written undertaking under subsection (a) shall, by order of the court, be made a defendant in the action instead of the boat, vessel, or other watercraft, and the action shall proceed to final judgment as in ordinary actions in personam. If a recovery is had by any of the plaintiffs, judgment shall be rendered against all defendants for the sum recovered.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-8
Service of summons
Sec. 8. In cases arising under section 1 of this chapter, the summons may be served upon:
(1) the officer or consignee making the contract;
(2) if the officer or consignee cannot be found, upon the clerk;
(3) if neither the officer, the consignee, nor the clerk can be found, upon any other officer of the boat, vessel, or watercraft, or any person having charge of the boat, vessel, or watercraft; or
(4) if the summons cannot be served under subdivision 1, 2, or 3, by affixing a copy of the summons in some conspicuous place in the boat, vessel, or watercraft.
As added by P.L.2-2002, SEC.18.



CHAPTER 3. CLEANING LIEN FOR SERVICES ON AND STORAGE OF CLOTHING AND HOUSEHOLD GOODS

IC 32-33-3-2
Sale to pay storage charges
Sec. 2. (a) This section does not apply to persons, firms, partnerships, limited liability companies, or corporations operating as warehouses or warehousemen.
(b) All garments, clothing, wearing apparel, or household goods:
(1) that are placed in storage; or
(2) on which any of the services or labors mentioned in section 1 of this chapter have been performed and that have then been placed in storage by agreement;
and that remain in the possession of a person, firm, partnership, limited liability company, or corporation without the reasonable or agreed charges having been paid for a period of ninety (90) days may be sold to pay the charges if the person, firm, partnership, limited liability company, or corporation to whom the charges are payable first notifies the owner or owners of the items placed in storage of

the time and place of sale.
As added by P.L.2-2002, SEC.18.

IC 32-33-3-3
Mailing letter constituting notice
Sec. 3. The mailing of a letter that has a return address, that is addressed to the owner at the owner's address given at the time of delivery of the article to a person, firm, partnership, limited liability company, or corporation to render any of the services or labors set forth in section 1 of this chapter, and that states the time and place of sale constitutes notice for the purposes of section 2 of this chapter. The notice must be given at least thirty (30) days before the date of sale. The cost of posting or mailing letters under this section shall be added to the charges.
As added by P.L.2-2002, SEC.18.

IC 32-33-3-4
Proceeds of sale to pay service or storage charges
Sec. 4. The person, firm, partnership, limited liability company, or corporation to whom the charges are payable shall:
(1) from the proceeds of sale, deduct the charges due plus the costs of notifying the owner;
(2) hold the over-plus, if any, subject to the order of the owner;
(3) immediately after the sale mail to the owner at the owner's address, if known, a notice of the sale and the amount of over-plus, if any, due the owner; and
(4) at any time within twelve (12) months after the sale, upon demand by the owner, pay to the owner the sums or over-plus.
As added by P.L.2-2002, SEC.18.

IC 32-33-3-5
Posting notice of sale
Sec. 5. All persons, firms, partnerships, limited liability companies, or corporations taking advantage of this chapter must keep posted in a prominent place in their receiving office at all times two (2) notices that must read as follows:
"All articles cleaned, pressed, glazed, laundered, washed, altered, or repaired and not called for in ninety (90) days shall be sold to pay charges," and "If any articles are stored by agreement and the charges are not paid for ninety (90) days, the articles shall be sold to pay charges."
As added by P.L.2-2002, SEC.18.



CHAPTER 4. HOSPITAL LIENS

IC 32-33-4-2
Junior and inferior lien
Sec. 2. The lien provided for in section 1 of this chapter is junior and inferior to all claims for attorney's fees, court costs, and all other expenses contracted for or incurred in the recovery of claims or damages for personal injuries as described in this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-3
Lien for reasonable and necessary charges upon any claims accruing to patient; scope of lien; allowance to patient
Sec. 3. (a) A person, a firm, a partnership, an association, a limited liability company, or a corporation maintaining a hospital in Indiana or a hospital owned, maintained, or operated by the state or a political subdivision has a lien for all reasonable and necessary charges for hospital care, treatment, and maintenance of a patient (including emergency ambulance services provided by the hospital) upon any cause of action, suit, or claim accruing to the patient, or in the case of the patient's death, the patient's legal representative, because of the illness or injuries that:
(1) gave rise to the cause of action, suit, or claim; and
(2) necessitated the hospital care, treatment, and maintenance. (b) The lien provided for in subsection (a):
(1) except as provided in subsection (c), applies to any amount obtained or recovered by the patient by settlement or compromise rendered or entered into by the patient or by the patient's legal representative;
(2) is subject and subordinate to any attorney's lien upon the claim or cause of action;
(3) is not applicable to accidents or injuries within the purview of:
(A) IC 22-3;
(B) 5 U.S.C. 8101 et seq.;
(C) 45 U.S.C. 51 et seq.; or
(D) IC 34-13-8 concerning a distribution paid from the supplemental state fair relief fund to an eligible person (as defined in IC 34-13-8-1) for an occurrence (as defined in IC 34-13-8-2);
(4) is not assignable; and
(5) must first be reduced by the amount of any medical insurance proceeds paid to the hospital on behalf of the patient after the hospital has made all reasonable efforts to pursue the insurance claims in cooperation with the patient.
(c) If a settlement or compromise that is subject to subsection (b)(1) is for an amount that would permit the patient to receive less than twenty percent (20%) of the full amount of the settlement or compromise if all the liens created under this chapter were paid in full, the liens must be reduced on a pro rata basis to the extent that will permit the patient to receive twenty percent (20%) of the full amount.
As added by P.L.2-2002, SEC.18. Amended by P.L.160-2012, SEC.60.

IC 32-33-4-4
Perfecting lien; procedure; contest
Sec. 4. (a) To perfect the lien provided for in section 3 of this chapter, the hospital must file for record in the office of the recorder of the county in which the hospital is located, within one hundred eighty (180) days after the person is discharged, a verified statement in writing stating:
(1) the name and address of the patient as it appears on the records of the hospital;
(2) the name and address of the operator of the hospital;
(3) the dates of the patient's admission to and discharge from the hospital;
(4) the amount claimed to be due for the hospital care; and
(5) to the best of the hospital's knowledge, the names and addresses of anyone claimed by the patient or the patient's legal representative to be liable for damages arising from the patient's illness or injury.
(b) Within ten (10) days after filing the statement, the hospital shall send a copy by registered mail, postage prepaid: (1) to each person claimed to be liable because of the illness or injury at the address given in the statement;
(2) to the attorney representing the patient if the name of the attorney is known or with reasonable diligence could be discovered by the hospital; and
(3) to the department of insurance as notice to insurance companies doing business in Indiana.
(c) The filing of a claim under subsections (a) and (b) is notice to any person, firm, limited liability company, or corporation that may be liable because of the illness or injury if the person, firm, limited liability company, or corporation:
(1) receives notice under subsection (b);
(2) resides or has offices in a county where the lien was perfected or in a county where the lien was filed in the recorder's office as notice under this subsection; or
(3) is an insurance company authorized to do business in Indiana under IC 27-1-3-20.
(d) The filing of a verified statement under subsection (a) constitutes filing of a lien under section 1 of this chapter if the statement is filed before the issuance of the judgment.
(e) A person desiring to contest a lien or the reasonableness of the charges claimed by the hospital may do so by filing a motion to quash or reduce the claim in the circuit court in which the lien was perfected, making all other parties of interest respondents.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-5
Date and hour of filing; endorsement; filing fee; rules
Sec. 5. (a) The recorder of the county shall endorse on the statement filed under section 4(a) of this chapter the date and hour of filing.
(b) The recorder shall charge a fee for filing the claim in accordance with the fee schedule established in IC 36-2-7-10.
(c) The department of insurance shall adopt rules under IC 4-22-2 to:
(1) provide for the filing of lien notices mailed to the department by hospitals under section 4(b)(3) of this chapter;
(2) provide insurance companies with reasonable and timely access to the information contained in the lien notices filed with the department under section 4(b)(3) of this chapter; and
(3) provide a system for filing and for cross-referencing lien releases mailed under section 7 of this chapter with lien notices filed under section 4(b)(3) of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-6
Validity of lien; release or settlement of claim; satisfaction of judgment; jurisdiction
Sec. 6. (a) A lien perfected under section 4 of this chapter is valid unless the lienholder executes a release of the lien under section 7 of

this chapter.
(b) The release or settlement of a claim with a patient by a person claimed to be liable for the damages incurred by the patient:
(1) after a lien has been perfected under section 4 of this chapter; and
(2) without obtaining a release of the lien;
entitles the lienholder to damages for the reasonable cost of the hospital care, treatment, and maintenance.
(c) Satisfaction of a judgment rendered in favor of the lienholder under subsection (b) is satisfaction of the lien.
(d) An action by the lienholder must be brought in the court having jurisdiction of the amount of the lienholder's claim and may be brought and maintained in the county of residence of the lienholder.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-7
Release of lien; filing executed certificate; entry in lien book; lienholders liability
Sec. 7. (a) To release a lien perfected under section 4 of this chapter, the operator of the hospital to whom the lien has been paid must file with each recorder in whose office the notice of the hospital lien was filed an executed certificate:
(1) stating that the claim filed by the hospital for treatment, care, and maintenance has been paid or discharged; and
(2) authorizing the recorder to release the lien.
The hospital shall bear the expense of obtaining a release.
(b) Upon receipt of the certificate, the recorder shall enter in the margin of the record of the lien and the entry book a memorandum of the filing and the date the certificate was filed. This entry constitutes a release of lien for which the recorder shall receive the fee prescribed in IC 36-2-7-10.
(c) If the amount of a lien has been satisfied or paid and subsequently a demand for a release of the lien is made, the lienholder is liable to the person, firm, limited liability company, or corporation against whose interest the lien has been filed for ten dollars ($10) for each day that the lien remains in effect after the fifteenth day after the demand for a release of the lien was made.
(d) The operator of the releasing hospital shall mail a copy of the release of lien certificate required under subsection (a) to the department of insurance within ten (10) days after the certificate was filed with the recorder.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-8
Limitation on hospital's right
Sec. 8. This chapter does not give any hospital a right:
(1) of action to determine liability; or
(2) to approve a compromise or settlement;
for injuries sustained by any person covered by this chapter. As added by P.L.2-2002, SEC.18.



CHAPTER 5. AMBULANCE LIENS

IC 32-33-5-2
"Provider" defined
Sec. 2. As used in this chapter, "provider" means a provider of emergency ambulance services other than a hospital.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-3
Lien for reasonable and necessary charges upon any claims accruing to patient; scope of lien
Sec. 3. (a) A provider has a lien for all reasonable and necessary charges for the provision of emergency ambulance services to a patient upon any cause of action, suit, or claim accruing to the patient, or in the case of the patient's death, the patient's legal representative, because of the illness or injuries that:
(1) gave rise to the cause of action, suit, or claim; and
(2) necessitated the provision of emergency ambulance services.
(b) The lien:
(1) applies to any amount obtained or recovered by the patient by settlement or compromise rendered or entered into by the patient or by the patient's legal representative;
(2) is subject and subordinate to any attorney's lien upon the claim or cause of action; and
(3) is not applicable to accidents or injuries within the purview of:
(A) IC 22-3;
(B) 5 U.S.C. 8101 et seq.;
(C) 45 U.S.C. 51 et seq.; or
(D) IC 34-13-8 concerning a distribution paid from the supplemental state fair relief fund to an eligible person (as defined in IC 34-13-8-1) for an occurrence (as defined in IC 34-13-8-2).
As added by P.L.2-2002, SEC.18. Amended by P.L.160-2012, SEC.61.

IC 32-33-5-4
Perfecting lien; procedure; contest
Sec. 4. (a) To perfect a lien under this chapter, the provider must file in the office of the recorder of the county, within sixty (60) days after the provision of services, a verified statement in writing that includes the following:
(1) The name and address of the patient. (2) The name and address of the provider.
(3) The date services were provided.
(4) The amount claimed to be due.
(5) To the best of the provider's knowledge, the names and addresses of anyone claimed by the patient or by the patient's legal representative to be liable for damages arising from the illness or injury.
(b) Within ten (10) days after filing the statement, the provider shall send a copy by registered mail, postage prepaid:
(1) to each person claimed to be liable because of the illness or injury at the address given in the statement; and
(2) to the attorney representing the patient if the name of the attorney is known or with reasonable diligence could be discovered by the provider.
(c) The filing of a claim under subsection (a) is notice to any person, firm, limited liability company, or corporation that may be liable because of the illness or injury, if the person, firm, limited liability company, or corporation:
(1) receives notice under subsection (b); or
(2) resides or has offices in a county where the lien was perfected or in a county where the lien was filed in the recorder's office as notice under this subsection.
(d) A person desiring to contest a lien or the reasonableness of the charges claimed by the provider may do so by filing a motion to quash or reduce the claim in the circuit court in which the lien was perfected, making all other parties of interest respondents.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-5
Endorsement of date and hour of filing claim
Sec. 5. (a) The recorder shall endorse on the statement filed under section 4 of this chapter the date and hour of filing.
(b) The recorder shall charge a fee for filing the statement in accordance with the fee schedule established in IC 36-2-7-10.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-6
Validity of lien; release or settlement of claim; satisfaction of judgment; jurisdiction
Sec. 6. (a) A lien perfected under section 4 of this chapter is valid unless the lienholder executes a release of the lien under section 7 of this chapter.
(b) The release or settlement of a claim with a patient by a person claimed to be liable for the damages incurred by the patient:
(1) after a lien has been perfected under section 4 of this chapter; and
(2) without obtaining a release of the lien;
entitles the lienholder to damages for the reasonable cost of the services provided.
(c) Satisfaction of a judgment rendered in favor of the lienholder

under subsection (b) is satisfaction of the lien.
(d) An action by the lienholder shall be brought in the court having jurisdiction of the amount of the lienholder's claim and may be brought and maintained in the county of residence of the lienholder.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-7
Release of lien; filing executed certificate; entry in lien book; lienholder's liability
Sec. 7. (a) To release a lien perfected under section 4 of this chapter, the provider to whom the lien has been paid must file with the recorder in whose office the notice of the lien was filed an executed certificate:
(1) stating that the claim filed by the provider for the provision of emergency ambulance services has been paid or discharged; and
(2) authorizing the recorder to release the lien.
The provider shall bear the expense of obtaining a release.
(b) Upon receipt of the certificate, the recorder shall enter in the margin of the record of the lien and the entry book a memorandum of the filing and the date the certificate was filed. This entry constitutes a release of lien for which the recorder shall receive the fee prescribed in IC 36-2-7-10.
(c) If the amount of a lien has been satisfied or paid and subsequently a demand for a release of the lien is made, the lienholder is liable to the person, firm, limited liability company, or corporation against whose interest the lien has been filed for ten dollars ($10) for each day that the lien remains in effect after the fifteenth day after the demand for a release of the lien was made.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-8
Limitation on provider's right
Sec. 8. This chapter does not give any provider a right:
(1) of action to determine liability; or
(2) to approve a compromise or settlement;
for injuries sustained by any person covered by this chapter.
As added by P.L.2-2002, SEC.18.



CHAPTER 6. INNKEEPER'S LIENS

or other article of value, or for any damage growing out of the failure of the person to receive the trunk, valise or baggage, or other article of value.
(f) However, if the proceeds of a sale after deducting any costs that may have been incurred in enforcing the lien are not sufficient to discharge the owner's or keeper's charges, the balance remains due and owing, and the owner or keeper may commence an action at law against the person for any balance due.
As added by P.L.2-2002, SEC.18.



CHAPTER 7. LIABILITY OF HOTELS FOR LOSS OF PROPERTY OF GUESTS

IC 32-33-7-2
Safekeeping place for valuables; notice; limitation on amount of liability
Sec. 2. If:
(1) the proprietor or manager of a hotel, an apartment hotel, or an inn provides a safe in a convenient place for the safekeeping of any money, jewels, ornaments, furs, bank notes, bonds, negotiable security, or other valuable papers, precious stones, railroad tickets, articles of silver or gold, or other valuable property of small compass belonging to or brought in by the guests of the hotel, apartment hotel, or inn;
(2) the proprietor or manager notifies the guests by posting in a public and conspicuous place and manner at the place of registration of the hotel, apartment hotel, or inn or in each guest room a notice stating that a safe place is provided in which the articles may be deposited; and
(3) the guest neglects or fails to deliver the guest's property to the person in charge of the office for deposit in the safe;
the hotel, apartment hotel, or inn and proprietor or manager are not liable for any loss of or damage to the property sustained by the guest or other owner of the property, whether the loss or damage is occasioned by the neglect of the proprietor or manager or of the proprietor's or manager's agents or otherwise.
(b) If a guest delivers property to the person in charge of the office for deposit in a safe, the hotel, apartment hotel, or inn and its manager or proprietor are not liable for the loss or damage of the property sustained by the guest or other owner of the property in any amount exceeding six hundred dollars ($600), whether the loss or damage is occasioned by the negligence of the proprietor or manager or by the proprietor's or manager's agents or otherwise, notwithstanding that the property may be of greater value, unless the proprietor or manager has entered into a special agreement in writing agreeing to assume additional liability.
As added by P.L.2-2002, SEC.18.

IC 32-33-7-3
Limitation of liability
Sec. 3. Except as provided in section 2 of this chapter, the hotel, apartment hotel, or inn and its proprietor or manager are not liable for the loss of or damage to personal property, other than merchandise samples or merchandise for sale, brought into the hotel,

apartment hotel, or inn by any guest, exceeding two hundred dollars ($200) in value, whether the loss or damage is occasioned by the negligence of the proprietor or manager or the proprietor's or manager's agents or otherwise, unless the manager or proprietor has contracted in writing to assume greater liability. This limitation of liability also applies with respect to the liability for the safekeeping of any luggage or other personal property left in any hotel, apartment hotel, or inn to be checked in any checkroom operated by the hotel, apartment hotel, or inn, whether the luggage or other personal property is brought in by and belongs to a guest or belongs to a person who is not a guest.
As added by P.L.2-2002, SEC.18.

IC 32-33-7-4
Notice; guest bringing property into hotel
Sec. 4. A hotel, an apartment hotel, or an inn and its proprietor or manager are not liable for the loss of or damage to any merchandise samples or merchandise for sale, whether the loss or damage is occasioned by the negligence of the proprietor or manager or the proprietor's or manager's agents or otherwise, unless:
(1) the guest or other owner has given prior written notice of having brought the merchandise into the hotel and of the value of the merchandise; and
(2) the receipt of the notice has been acknowledged in writing by the proprietor, manager, or other agent.
However, the liability of the hotel, apartment hotel, inn, or the proprietor or manager may not exceed four hundred dollars ($400) unless the manager or proprietor of the hotel, apartment hotel, or inn has contracted in writing to assume a greater liability.
As added by P.L.2-2002, SEC.18.

IC 32-33-7-5
Departed guest's property left behind
Sec. 5. In case of loss or damage to any property left by a guest after the guest has departed from any hotel, apartment hotel, or inn and ceased to be a guest, the liability of the proprietor is that of "gratuitous bailee" and may not exceed one hundred dollars ($100).
As added by P.L.2-2002, SEC.18.

IC 32-33-7-6
In transit loss or damage to property of guests
Sec. 6. In case of loss of or damage to any property while in transit to or from any hotel, apartment hotel, or inn on behalf of a guest, the liability of the proprietor is limited to two hundred dollars ($200), whether the loss or damage is occasioned by the negligence of the proprietor or the proprietor's agents or otherwise, unless:
(1) the guest has given prior written notice of the value of the property; and
(2) the receipt of the notice has been acknowledged in writing by the proprietor, manager, or other agent. However, the liability of the hotel, apartment hotel, or inn may not exceed four hundred dollars ($400), unless the proprietor has contracted in writing to assume a greater liability.
As added by P.L.2-2002, SEC.18.



CHAPTER 8. LIVESTOCK CARE AND FEEDING LIENS



CHAPTER 9. MECHANIC'S AND TRADESMAN'S LIENS

IC 32-33-9-2
Notice of sale
Sec. 2. Before a sale under section 1 of this chapter, the mechanic or tradesman must give notice of the amount due and the time and place of the sale by mailing a certified or registered letter, return receipt requested, to the last known address of the entrusting person or owner at least thirty (30) days before the date of the sale.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-3
Proceeds of sale; disposition
Sec. 3. (a) The proceeds of a sale that takes place under section 1 of this chapter, after payment of charges for construction or repair and for giving notice by registered or certified mail, shall be:
(1) returned to the entrusting person or owner if the identity and mailing address of the entrusting person or owner are known; or
(2) deposited with the treasurer of the county in which the construction or repair work was performed.
(b) If the entrusting person or owner does not:
(1) claim the article within the thirty (30) days before the date of the sale;
(2) pay for the construction, alteration, or repair; and
(3) provide reimbursement for the expenses of notification;
the mechanic or tradesman may proceed with the sale according to the terms of the notice.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-4
Application of law
Sec. 4. Except as provided in section 5 of this chapter, this chapter applies to all cases of personal property on which the bailee or keeper has, by law, a lien for any feed or care by the bailee or keeper

provided on the property. However, in cases where the person liable dies before the expiration of sixty (60) days after the charges accrued, the sale may not be made until at least sixty (60) days after the date of the person's death.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-5
Animals; perishable property; time for disposal of property
Sec. 5. For personal property described in section 4 of this chapter, if the property bailed or kept is:
(1) horses;
(2) cattle;
(3) hogs;
(4) other livestock; or
(5) other property covered in this chapter that is of a perishable nature and will be greatly injured by delay;
the person to whom the charges may be due may, after the expiration of thirty (30) days after the charges become due, proceed to dispose of as much of the property as may be necessary, as provided in this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-6
Additional compensation taken from proceeds of sale
Sec. 6. Additional compensation for keeping and taking care of property referred to in section 5 of this chapter, if necessarily incurred, may be taken from the proceeds of sale under section 5 of this chapter as part of the charges.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-7
Forwarding and commission merchant
Sec. 7. A forwarding and commission merchant having a lien upon goods that may have remained in store for at least one (1) year may proceed to advertise and sell at public auction as much of the goods as may be necessary to pay the amount of the lien and expenses, according to the provisions of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-8
Receipt for entrusted articles
Sec. 8. All mechanics, tradesmen, or bailees taking advantage of this chapter, at the time of the entrusting, must issue a receipt to the person entrusting the article to them. The receipt must conspicuously state, "All articles left on the premises after work is completed may be sold for charges.".
As added by P.L.2-2002, SEC.18.



CHAPTER 10. MOTOR VEHICLES LIEN FOR REPAIR, STORAGE, SERVICE, AND SUPPLIES FOR CERTAIN MOTOR VEHICLES AND EQUIPMENT

IC 32-33-10-2
"Farm machinery"
Sec. 2. As used in this chapter, "farm machinery" means all types of tractors, implements, and machinery used in the operation and maintenance of farms.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-3
"Motor vehicle"
Sec. 3. (a) As used in this chapter, "motor vehicle" means every vehicle and device in, upon, or by which persons or property is, or may be, moved, transported, or drawn upon public highways.
(b) The term includes:
(1) self-propelled vehicles; and
(2) vehicles and devices drawn or propelled by other vehicles, devices, trucks, and tractors.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-4
"Person"
Sec. 4. As used in this chapter, "person" includes a natural person, a firm, a copartnership, an association, a limited liability company, and a corporation.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-5
Services and vehicles subject to lien
Sec. 5. (a) A person engaged in:
(1) towing, repairing, storing, servicing, or furnishing supplies or accessories for motor vehicles, airplanes, construction machinery and equipment, and farm machinery; or
(2) maintaining a motor vehicle garage, an airport or repair shop for airplanes, or a repair shop or servicing facilities for construction machinery and equipment and farm machinery;
has a lien on any motor vehicle or airplane or any unit of construction machinery and equipment or farm machinery towed, stored, repaired, serviced, or maintained for the person's reasonable charges for the towing, repair work, storage, or service, including

reasonable charges for labor, for the use of tools, machinery, and equipment, and for all accessories, materials, gasoline, oils, lubricants, and other supplies furnished in connection with the towing, repair, storage, servicing, or maintenance of the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery.
(b) The costs of storing a motor vehicle may not exceed one thousand five hundred dollars ($1,500).
As added by P.L.2-2002, SEC.18. Amended by P.L.104-2005, SEC.10.

IC 32-33-10-6
Notice of intention to hold lien; requisites; filing
Sec. 6. (a) A person seeking to acquire a lien upon a motor vehicle, an airplane, a unit of construction machinery and equipment, or farm machinery, whether the claim to be secured by the lien is then due or not, must file in the recorder's office of the county where:
(1) the towing, repair, service, or maintenance work was performed; or
(2) the storage, supplies, or accessories were furnished;
a notice in writing of the intention to hold the lien upon the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery for the amount of the person's claim.
(b) A notice filed under subsection (a) must specifically state the amount claimed and give a substantial description of the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery upon which the lien is asserted.
(c) Any description in a notice of intention to hold a lien filed under subsection (a) is sufficient if by the description the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery can be identified.
(d) A notice under subsection (a) must be filed in the recorder's office not later than sixty (60) days after the:
(1) performance of the towing or work; or
(2) furnishing of the storage, supplies, accessories, or materials.
As added by P.L.2-2002, SEC.18. Amended by P.L.104-2005, SEC.11.

IC 32-33-10-7
Notice of intention to hold lien; recording; fee
Sec. 7. (a) The recorder of the county where a notice of intention to hold a lien is filed under section 6 of this chapter shall record the lien in the manner provided by law for the recording of mechanic's liens.
(b) The recorder shall receive a fee in accordance with IC 36-2-7-10 for the recording.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-8
Foreclosure of lien Sec. 8. (a) A lien provided for in this chapter may be foreclosed, as equitable liens are foreclosed, in the circuit or superior court of the county where the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery is located.
(b) The complaint for foreclosure of a lien under subsection (a) must be filed not later than one (1) year after the notice of intention to hold the lien is recorded.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-9
Attorney's fees
Sec. 9. In a suit brought for the enforcement of a lien under section 8 of this chapter in which the plaintiff recovers judgment in any sum, the plaintiff may also recover reasonable attorney's fees as a part of the judgment in the action.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-10
Construction of law
Sec. 10. This chapter may not be construed to repeal, modify, or amend IC 9-22-6-1 or IC 9-22-6-2.
As added by P.L.2-2002, SEC.18. Amended by P.L.125-2012, SEC.409.



CHAPTER 11. TRANSFER, MOVING, AND STORAGE LIENS

IC 32-33-11-2
Notice of intention to hold lien; requisites; filing
Sec. 2. (a) A transferman, drayman, or any other person, firm, limited liability company, or corporation that is engaged in:
(1) packing for shipment or storage; or
(2) transferring, hauling, or conveying from place to place;
goods, merchandise, machinery, machines, or other articles of value and that wishes to acquire a lien on any of this property for money paid for freight, storage, or demurrage charges or for erecting machines, machinery, stacks, or other equipment, whether the claim is due or not, may, at any time within sixty (60) days after performing the labor or the payment of money described in section 1 of this chapter, file in the recorder's office of the county a notice of intention to hold a lien upon the property for the amount of the claim.
(b) The notice filed under subsection (a) must state the amount claimed and provide a substantial description of the property. The description of the property in a notice filed under subsection (a) must be sufficient to identify the property.
(c) The party ordering the work done or charges paid or advanced, shall, for the purpose of enforcing this lien, be considered prima facie the agent of all persons having or claiming any interest in the work done or charges paid or advanced but not a matter of record, if the person has knowledge of the performance of the services or the making of the expenditures.
(d) The lienor may keep possession of the goods during the pendency of the lien or an action on the lien unless otherwise ordered by the court.
As added by P.L.2-2002, SEC.18.
IC 32-33-11-3
Notice of intention to hold lien; recording; priority
Sec. 3. (a) The recorder shall record the notice of intention to hold a lien filed under section 2(a) of this chapter, when presented, in the miscellaneous record book. The recorder shall receive fees in accordance with IC 36-2-7-10.
(b) All liens created in this manner:
(1) relate to the date the labor was begun or money advanced; and
(2) have priority over all liens suffered or created after that date.
As added by P.L.2-2002, SEC.18.

IC 32-33-11-4
Enforcement of lien
Sec. 4. (a) A person that has a lien under this chapter may enforce the lien by filing the person's complaint in the circuit or superior court of the county in which the lien is filed, at any time within one (1) year after the notice is received for record under section 2(a) of this chapter by the recorder of the county.
(b) If the lien is not enforced within the time prescribed by this section, the lien is void. If the lien is enforced as provided in this chapter, the court rendering judgment shall order the sale to be made, and the officers making the sale shall sell the property without relief whatever from valuation or appraisement laws.
As added by P.L.2-2002, SEC.18.

IC 32-33-11-5
Attorney's fees
Sec. 5. (a) In all suits brought for the enforcement of a lien under the provisions of this chapter, if the plaintiff or lienholder recovers a judgment in any sum, the plaintiff or lienholder may recover reasonable attorney's fees.
(b) Attorney's fees awarded under subsection (a) shall be entered by the court as a part of the judgment in the suit for the enforcement of the lien.
As added by P.L.2-2002, SEC.18.

IC 32-33-11-6
Additional goods, merchandise, machines, or other articles of value subject to liens
Sec. 6. (a) In addition to the lien provided for in section 1 of this chapter, a person, firm, limited liability company, or corporation that ships, transfers, hauls, or conveys goods, merchandise, machines, machinery, or other articles of value for another person is entitled to a lien:
(1) upon goods, merchandise, machines, machinery, or other articles of value:
(A) shipped;
(B) transferred;
(C) hauled; or (D) conveyed;
for the other person; and
(2) to cover charges that the other person owes the person, firm, limited liability company, or corporation for goods, merchandise, machines, machinery, or other articles of value previously:
(A) shipped;
(B) transferred;
(C) hauled; or
(D) conveyed;
by the person, firm, limited liability company, or corporation for the other person.
(b) To obtain a lien under this section, a person, firm, limited liability company, or corporation must do the following:
(1) Notify the other person in writing that if the other person fails to pay the person, firm, limited liability company, or corporation for shipping, transferring, hauling, or conveying goods, merchandise, machines, machinery, or other articles of value, the person, firm, limited liability company, or corporation may obtain a lien upon goods, merchandise, machines, machinery, or other articles of value subsequently:
(A) shipped;
(B) transferred;
(C) hauled; or
(D) conveyed;
by the person, firm, limited liability company, or corporation for the other person.
(2) File an intention to hold a lien with a county recorder as provided in section 2 of this chapter.
(c) A sale of property subject to a lien acquired under this section may not take place under section 4 of this chapter:
(1) for at least thirty-five (35) days after the date the person, firm, limited liability company, or corporation that has obtained the lien takes possession of the property; and
(2) unless the person, firm, limited liability company, or corporation that has obtained the lien notifies:
(A) the person that had the property shipped, transferred, hauled, or conveyed;
(B) the consignee of the property; and
(C) a secured party that has a perfected security interest in the property;
of the date, time, and location of the sale at least ten (10) days before the date the sale occurs.
(d) A sale of property subject to a lien acquired under this section may not be concluded if the largest amount bid for the property is not at least equal to the total amount of all outstanding obligations secured by perfected security interests in the property. The proceeds of the sale of property subject to a lien under this section shall be applied as follows:
(1) First, to a secured party that has a perfected security interest

in the property in an amount equal to the amount of the perfected security interest.
(2) Second, to the discharge of the lien acquired under this section.
(3) Third, to the legal owner of the property.
If the highest bid for the property does not at least equal the total amount of all outstanding obligations secured by a perfected security interest in the property, the person, firm, limited liability company, or corporation that obtained the lien on the property under this section shall release the property to the legal owner of the property if the legal owner pays the person, firm, limited liability company, or corporation the amount due for shipping, transferring, hauling, or conveying the property that does not include an amount charged for property that the person, firm, limited liability company, or corporation previously shipped, transferred, hauled, or conveyed.
(e) A person, firm, limited liability company, or corporation that obtains a lien under this section:
(1) is liable to a secured party that has a security interest in property covered by the lien:
(A) if the person, firm, limited liability company, or corporation violates this section; and
(B) for damages and expenses, including reasonable attorney's fees, incurred by the secured party in enforcing the secured party's rights; and
(2) is not liable to a consignee of property for damages that the consignee incurs because the person, firm, limited liability company, or corporation obtained a lien on the property under this section.
(f) A perfected security interest in property has priority over a lien obtained under this section.
(g) A lien may not be acquired under this section upon perishable goods.
As added by P.L.2-2002, SEC.18.

IC 32-33-11-7
Construction of law
Sec. 7. This chapter may not be construed as repealing any other law in force on May 31, 1921, concerning liens or the foreclosure of liens. This chapter is intended to be supplemental to all laws in force on May 31, 1921, concerning liens and the foreclosure of liens.
As added by P.L.2-2002, SEC.18.



CHAPTER 12. MECHANIZED AGRICULTURAL SERVICES LIEN

IC 32-33-12-2
Necessity of notice
Sec. 2. A lien provided for in this chapter does not attach to crops in the hands of an innocent purchaser or dealer in the usual course of

trade unless all of the notices provided for in section 1 of this chapter have been given.
As added by P.L.2-2002, SEC.18.



CHAPTER 13. WATCHMAKER AND JEWELER LIENS

IC 32-33-13-2
Notice; sale of property
Sec. 2. (a) A lien provided for in section 1 of this chapter includes the value or agreed price, if any, of all materials furnished by the bailees for hire in connection with the work, whether added to the article or otherwise.
(b) If the account remains unpaid for one hundred twenty (120) days after completing the work, the bailees for hire may give written notice to the owner, specifying the amount due and informing the owner that:
(1) the payment of the amount within thirty (30) days will entitle the owner to redeem the property;
(2) if the property is not redeemed within the thirty (30) day period, the bailee for hire may give a second and similar notice; and
(3) if the owner does not redeem the property not later than fifteen (15) days after the second notice is given, the bailee for hire may sell the article at a bona fide public or private sale to satisfy the account.
(c) The proceeds of a sale under subsection (b), after paying the expenses of the sale, shall be applied in liquidation of the indebtedness secured by the lien and the balance, if any, shall be paid over to the owner.
(d) The notice under subsection (b) may:
(1) be served by mail directed to the owner's last known address; or
(2) be posted in two (2) public places in the town or city where the property is located, if the owner or the owner's address is not known. The notice must be written or printed.
As added by P.L.2-2002, SEC.18.

IC 32-33-13-3
Enforcement by other action not prohibited
Sec. 3. This chapter does not preclude the remedy of enforcing the lien by any other action provided by law.
As added by P.L.2-2002, SEC.18.



CHAPTER 14. WAREHOUSEMAN'S LIEN

IC 32-33-14-2
Sale of property; notice
Sec. 2. (a) If goods, wares, or merchandise have remained in the possession of a person, firm, limited liability company, or corporation described in section 1 of this chapter for a period of at least six (6) months without the payment of the charges due, the goods, wares, or merchandise, or as much of the goods, wares, or merchandise as is necessary, may be sold at public auction to pay the amount of the lien and the expenses of the sale.
(b) Before a sale under subsection (a), the person, firm, limited liability company, or corporation described in section 1 of this chapter must give public notice of the time and place of the sale by advertisements set up for a period of ten (10) days in three (3) public places in the city or township in which the goods, wares, or merchandise are located. One (1) of the advertisements must be:
(1) displayed in a conspicuous part of the place of business of the person, firm, limited liability company, or corporation; or
(2) if the value of the article or articles is at least ten dollars ($10), published for three (3) weeks successively in a newspaper published in the county or city in which the goods are located.
(c) The notice given under subsection (b) must:
(1) state the time, place, and date of sale;
(2) give a general description of the goods to be sold; and
(3) state the name of the person to whom a receipt for the goods was issued.
As added by P.L.2-2002, SEC.18.
IC 32-33-14-3
Proceeds of sale; disposition
Sec. 3. The proceeds of a sale under section 2 of this chapter, after payment of all lien charges, together with the expenses of notice and sale, shall, if the owner is absent from the sale, be deposited with the county treasurer of the county in which the sale occurred. A receipt shall be issued for the proceeds. The proceeds are subject to the order of the person legally entitled to the proceeds.
As added by P.L.2-2002, SEC.18.



CHAPTER 15. ELECTRONIC HOME ENTERTAINMENT EQUIPMENT LIEN

IC 32-33-15-2
Sale of equipment
Sec. 2. If the lienholder has not been paid within sixty (60) days after payment becomes overdue, the lienholder may sell the equipment at auction if:
(1) the equipment is still in the lienholder's possession; and
(2) the lienholder complies with section 3 of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-15-3
Notification
Sec. 3. (a) Before a lienholder may sell the equipment, the lienholder must, by certified mail, return receipt requested, notify the owner and any person whose security interest is perfected by filing concerning the following:
(1) The lienholder's intention to sell the equipment thirty (30) days after the owner's receipt of the notice.
(2) A description of the equipment to be sold.
(3) The time and place of the sale.
(4) An itemized statement describing the value of labor and materials provided and for which the lienholder has not been paid.
(b) If upon receipt of the notice the owner informs the lienholder in writing of the owner's objections regarding the quality of the workmanship or an alleged overcharge, the lienholder must foreclose by judicial proceeding.
(c) If there is no return of the receipt or if the postal service returns the notice as being nondeliverable, the lienholder shall publish notice of the lienholder's intention to sell the equipment in a newspaper of general circulation in the place where the equipment is being held for sale by the lienholder. The notice must include a description of the equipment and name of its owner.
As added by P.L.2-2002, SEC.18.

IC 32-33-15-4
Excess proceeds from sale
Sec. 4. If the sale is for a sum greater than the amount of the lien, any excess shall be paid to the owner and any prior lienholder.
As added by P.L.2-2002, SEC.18.



CHAPTER 16. LIENS ON DIES, MOLDS, FORMS, AND PATTERNS

IC 32-33-16-1
"Customer" defined
Sec. 1. As used in this chapter, "customer" means any individual or entity who contracts with or causes a fabricator to use a die, mold, form, jig, or pattern to manufacture, assemble, or otherwise make a product.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-2
"Fabricator" defined
Sec. 2. As used in this chapter, "fabricator" means any individual or entity, including a tool or die maker, who:
(1) manufactures or causes to be manufactured, assembles, or improves a die, mold, form, jig, or pattern for a customer; or
(2) uses or contracts to use a die, mold, form, jig, or pattern to manufacture, assemble, or otherwise make a product for a customer.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-3
Lien; right to possession
Sec. 3. (a) A fabricator has a lien, dependent on possession, on any die, mold, form, jig, or pattern in the fabricator's possession belonging to the customer for the amount due the fabricator from the customer for fabrication work performed with the die, mold, form, jig, or pattern.
(b) A fabricator may retain possession of the die, mold, form, jig, or pattern until the amount due is paid.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-4
Notice to enforce lien
Sec. 4. (a) Before enforcing a lien under this chapter, notice in writing must be given to the customer, whether delivered personally or sent by certified mail to the last known address of the customer.
(b) The notice required under subsection (a) must:
(1) state that a lien is claimed for the damages set forth or attached for the amount due for fabrication work or for making or improving the die, mold, form, jig, or pattern; and
(2) include a demand for payment.
As added by P.L.2-2002, SEC.18.
IC 32-33-16-5
Sale of die, mold, form, jig, or pattern at auction
Sec. 5. If the lienholder has not been paid the amount due within sixty (60) days after the notice provided for in section 4 of this chapter, the lienholder may sell the die, mold, form, jig, or pattern at auction if:
(1) the die, mold, form, jig, or pattern is still in the lienholder's possession; and
(2) the lienholder complies with section 6 of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-6
Notice to customer and persons having perfected security interests
Sec. 6. (a) Before a lienholder may sell the die, mold, form, jig, or pattern, the lienholder must, in writing, by certified mail, return receipt requested, notify the customer and any person whose security interest is perfected by filing of the following:
(1) The lienholder's intention to sell the die, mold, form, jig, or pattern thirty (30) days after the customer's receipt of the notice.
(2) A description of the die, mold, form, jig, or pattern to be sold.
(3) The time and place of the sale.
(4) An itemized statement for the amount due.
(b) If upon receipt of this notice the customer informs the lienholder in writing of the customer's objections regarding the amount due, the lienholder may file a complaint to foreclose the lien.
(c) If there is no return of the receipt of mailing, or if the postal service returns the notice as being nondeliverable, the lienholder must publish notice of the lienholder's intention to sell the die, mold, form, jig, or pattern in a newspaper of general circulation in the county where the die, mold, form, jig, or pattern is being held for sale by the lienholder. The notice must include a description of the die, mold, form, jig, or pattern and the name of the customer.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-7
Disbursement of excess
Sec. 7. If the sale is for a sum greater than the amount of the lien plus all reasonable expenses of the sale, any excess shall be paid to the customer and any prior lienholder.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-8
Sales in violation of federal patent or copyright law prohibited
Sec. 8. A sale may not be made under this chapter if the sale would be in violation of any right of a customer under federal patent or copyright law.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-9 Actions for replevin not barred
Sec. 9. This chapter does not bar a customer from bringing action for replevin under IC 32-35-2.
As added by P.L.2-2002, SEC.18.



CHAPTER 17. CORPORATE EMPLOYEE'S LIENS



CHAPTER 18. COMMON LAW LIENS



CHAPTER 19. DUTY TO SATISFY RECORD



CHAPTER 20. SPECIAL TOOL LIENS

IC 32-33-20-2
"End user"
Sec. 2. As used in this chapter, "end user" means a person who uses a special tool as part of the person's manufacturing process.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-3
"Special tool"
Sec. 3. As used in this chapter, "special tool" means tools, dies, jigs, gauges, gauging fixtures, special machinery, cutting tools, injection molds, or metal castings used in the design, development, manufacture, assembly or fabrication of parts.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-4
"Special tool builder"
Sec. 4. As used in this chapter, "special tool builder" means a person who designs, develops, manufactures, or assembles special tools for sale.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-5
Transfer of rights, title, and interest in a special tool to an end user
Sec. 5. (a) This section does not apply if an end user retains title to and possession of a special tool.
(b) Unless otherwise agreed in writing, if a customer does not claim possession of a special tool from an end user within three (3) years after the date the special tool is last used by the end user, at the option of the end user, all rights, title, and interest in the special tool may be transferred by operation of law to the end user for the purpose of destroying the special tool.
(c) After the three (3) year period described in subsection (b) expires, if an end user chooses to have all rights, title, and interest in a special tool transferred to the end user, the end user shall send written notice by registered mail, return receipt requested:
(1) to an address designated in writing by the customer; or
(2) if the customer has not designated an address in writing, to the customer's last known address; that indicates the end user intends to terminate the customer's rights, title, and interest in the special tool by having all rights, title, and interest in the special tool transferred to the end user under this section.
(d) If a customer does not:
(1) claim possession of the special tool within one hundred twenty (120) days after the date the end user receives the return receipt of the notice sent under subsection (c); or
(2) make other arrangements with the end user for storage of the special tool within one hundred twenty (120) days after the date the end user receives the return receipt of the notice sent under subsection (c);
all rights, title, and interest of the customer in the special tool are transferred by operation of law to the end user for the purpose of destroying the special tool.
(e) This section may not be construed to:
(1) affect a right of a customer under a:
(A) federal patent or copyright law; or
(B) state or federal law concerning unfair competition; or
(2) grant a customer rights, title, or interest in a special tool.
As added by P.L.73-2009, SEC.4. Amended by P.L.1-2010, SEC.130.

IC 32-33-20-6
End user lien on a special tool
Sec. 6. (a) An end user has a lien, dependent on possession, on any special tool in the end user's possession belonging to a customer for the amount due the end user from the customer for:
(1) metal fabrication work performed with the special tool; or
(2) making or improving the special tool.
(b) An end user may retain possession of the special tool until the amount due is paid.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-7
Notice to customer of end user lien
Sec. 7. (a) Before enforcing a lien created under section 6 of this chapter, the end user must give written notice to the customer that is:
(1) delivered personally; or
(2) sent by registered mail to the last known address of the customer.
(b) The notice required under subsection (a) must:
(1) state that a lien is claimed for the amount due for:
(A) metal fabrication work; or
(B) making or improving the special tool; and
(2) include a demand for payment.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-8
Sale of special tool at public auction
Sec. 8. If an end user has not been paid the amount due within

ninety (90) days after the date the notice is received by the customer as provided in section 7 of this chapter, the end user may sell the special tool at a public auction if:
(1) the special tool is still in the end user's possession; and
(2) the end user complies with section 9 of this chapter.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-9
Notice to customer of special tool sale
Sec. 9. (a) Before an end user may sell a special tool, the end user must notify:
(1) the customer; and
(2) any person whose security interest in the special tool is perfected by filing;
by registered mail, return receipt requested, that the end user intends to sell the special tool.
(b) The notice required under subsection (a) must include the following information:
(1) The end user's intention to sell the special tool sixty (60) days after the date the customer receives the notice.
(2) A description of the special tool to be sold.
(3) The date, time, and place of the sale.
(4) An itemized statement for the amount due.
(5) A statement that the product produced by the special tool complies with the quality and quantity ordered.
(c) If:
(1) there is no return of the receipt of the mailing; or
(2) the postal service returns the notice as being undeliverable;
the end user shall publish notice of the end user's intention to sell the special tool in a newspaper of general circulation in the place where the special tool is being held for sale by the end user and in the place of the customer's last known address. The notice must include a description of the special tool and the name of the customer.
(d) If a customer disagrees that the product produced by the special tool complies with the quality and quantity ordered, the customer shall notify the end user in writing by registered mail, return receipt requested, that the product produced by the special tool did not meet the quality or quantity of product ordered. An end user who receives a notice under this subsection may not sell the special tool until the dispute is resolved.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-10
Proceeds of special tool sale
Sec. 10. (a) The proceeds of a sale of a special tool under section 8 of this chapter shall be paid as follows:
(1) The proceeds shall be paid first to the prior lienholder who has a perfected lien in an amount sufficient to satisfy the lienholder's interest.
(2) Any remainder after payment is made under subdivision (1)

shall be paid to the end user who possesses a lien under this chapter in an amount sufficient to extinguish that interest.
(3) Any remainder after payment is made under subdivision (2) shall be paid to the customer.
(b) A sale may not be made under this chapter if it would violate a right a customer has under federal patent or copyright law.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-11
Special tool builder security interest on a special tool
Sec. 11. (a) A special tool builder has an unperfected purchase money security interest under IC 26-1-9.1 on a special tool that the special tool builder fabricates, repairs, or modifies.
(b) The amount of the lien is the amount that a customer or end user owes the special tool builder for the fabrication, repair, or modification of the special tool.
(c) A special tool builder may perfect its purchase money security interest in a special tool by filing a financing statement in accordance with IC 26-1-9.1-317(e).
As added by P.L.73-2009, SEC.4.

IC 32-33-20-12
Enforcement of special tool builder lien
Sec. 12. To enforce a lien that attaches under section 11 of this chapter, a special tool builder must give notice of the lien in writing to the customer and the end user. The notice must:
(1) be delivered personally or by certified mail, return receipt requested, to the last known address of the customer and to the last known address of the end user; and
(2) state:
(A) that a lien is claimed;
(B) the amount that the special tool builder claims it is owed for fabrication, repair, or modification of the special tool; and
(C) a demand for payment.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-13
Special tool builder right to possession of a special tool
Sec. 13. (a) Subject to section 14 of this chapter, if a special tool builder has not been paid the amount claimed in the notice required under section 12 of this chapter within ninety (90) days after the date the notice required under section 12 of this chapter has been received by the customer and the end user, the special tool builder:
(1) has a right to possession of the special tool; and
(2) may enforce the right to possession of the special tool by judgment, foreclosure, or any available judicial procedure.
(b) The special tool builder may do one (1) or more of the following:
(1) Take possession of the special tool. The special tool builder

may take possession without judicial process if possession can be taken without breach of the peace.
(2) Sell the special tool in a public auction.
(c) A special tool builder is entitled to court costs and reasonable attorney's fees for expenses incurred under this section.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-14
Notice by special tool builder; sale of a special tool
Sec. 14. (a) Before a special tool builder may enforce its security interest in a special tool for which the special tool builder claims a security interest under this chapter and for which the required notice has been sent under section 12 of this chapter, the special tool builder must notify the customer, the end user, and all other persons that have a perfected security interest in the special tool by certified mail, return receipt requested, of all the following:
(1) The special tool builder's intention to sell the special tool sixty (60) days after the receipt of the notice.
(2) A description of the special tool to be sold.
(3) The last known location of the special tool.
(4) The time and place of the sale.
(5) An itemized statement of the amount due.
(6) A statement that the special tool was accepted and the acceptance was not subsequently rejected.
(b) If:
(1) there is no return of the receipt of the mailing; or
(2) the postal service returns the notice as being undeliverable;
the special tool builder shall publish notice of the special tool builder's intention to sell the special tool in a newspaper of general circulation in the place where the special tool was last known to be located, in the place of the customer's last known address, and in the place of the end user's last known address. The published notice must include a description of the special tool and the name of the customer and the end user.
(c) If a customer or an end user against whom the lien is asserted disagrees that the special tool was accepted or that the acceptance was not subsequently rejected, the customer or end user shall notify the special tool builder in writing by certified mail, return receipt requested, that the special tool was not accepted or that the acceptance was subsequently rejected. A special tool builder who receives notice under this subsection may not sell the special tool until the dispute is resolved.
As added by P.L.73-2009, SEC.4.

IC 32-33-20-15
Proceeds of special tool sale
Sec. 15. (a) The proceeds of a sale of a special tool under section 13 of this chapter shall be paid as follows:
(1) The proceeds shall be paid first to the prior lienholder who has a perfected lien in an amount sufficient to satisfy the

lienholder's interest.
(2) Any remainder after payment is made under subdivision (1) shall be paid to the special tool builder who possesses a lien under this chapter in an amount sufficient to extinguish that interest.
(3) Any remainder after payment is made under subdivision (2) shall be paid to the customer.
(b) A sale may not be made or possession may not be obtained under section 13 of this chapter if the sale or possession would violate any right a customer or an end user has under federal patent, bankruptcy, or copyright law.
As added by P.L.73-2009, SEC.4.






ARTICLE 34. LOST OR UNCLAIMED PERSONAL PROPERTY

CHAPTER 1. UNCLAIMED PROPERTY ACT

IC 32-34-1-2
Citation of law as "unclaimed property act"
Sec. 2. This chapter may be cited as the "unclaimed property act".
As added by P.L.2-2002, SEC.19.

IC 32-34-1-3
"Administrator" defined
Sec. 3. As used in this chapter, "administrator" means the administrator of the unclaimed property law of another state.
As added by P.L.2-2002, SEC.19.
IC 32-34-1-4
"Apparent owner" defined
Sec. 4. As used in this chapter, "apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued, or owing by the holder.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-5
"Business association" defined
Sec. 5. As used in this chapter, "business association" means the following:
(1) A corporation.
(2) A limited liability company.
(3) A joint stock company.
(4) An investment company.
(5) A partnership.
(6) A business trust.
(7) A trust company.
(8) A savings association.
(9) A savings bank.
(10) An industrial bank.
(11) A land bank.
(12) A safe deposit company.
(13) A safekeeping depository.
(14) A bank.
(15) A banking organization.
(16) A financial organization.
(17) An insurance company.
(18) A mutual fund.
(19) A credit union.
(20) A utility.
(21) A for profit or nonprofit business association consisting of two (2) or more individuals.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-6
"Domicile" defined
Sec. 6. As used in this chapter, "domicile" means the following:
(1) The state of incorporation of a corporation.
(2) The state of the principal place of business of a holder other than a corporation.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-7
"Financial institution" defined
Sec. 7. As used in this chapter, "financial institution" means a depository financial institution that is organized or reorganized under Indiana law, the law of another state, or United States law. The term includes any of the following:
(1) A commercial bank. (2) A trust company.
(3) A savings bank.
(4) A savings association.
(5) A credit union.
(6) An industrial loan and investment company.
(7) Any other entity that has powers similar to the powers of an entity described in subdivisions (1) through (6).
As added by P.L.2-2002, SEC.19.

IC 32-34-1-8
"Holder" defined
Sec. 8. As used in this chapter, "holder" means a person obligated to deliver or pay to the owner property that is subject to this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-9
"Insurance company" defined
Sec. 9. As used in this chapter, "insurance company" means an association, a corporation, or a fraternal or mutual benefit organization, whether or not for profit, that is engaged in the business of providing insurance, including the following:
(1) Accident insurance.
(2) Burial insurance.
(3) Casualty insurance.
(4) Credit life insurance.
(5) Contract performance insurance.
(6) Dental insurance.
(7) Fidelity insurance.
(8) Fire insurance.
(9) Health insurance.
(10) Hospitalization insurance.
(11) Illness insurance.
(12) Life insurance (including endowments and annuities).
(13) Malpractice insurance.
(14) Marine insurance.
(15) Mortgage insurance.
(16) Surety insurance.
(17) Wage protection insurance.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-10
"Last known address" defined
Sec. 10. (a) As used in sections 26, 32, and 43 of this chapter, "last known address" means a description of the location of the apparent owner's residence or business sufficient for the purpose of the delivery of mail or the receipt of a communication by other means known to the holder.
(b) As used in sections 21 and 37 of this chapter, "last known address" means a description indicating that the apparent owner was located within Indiana, regardless of whether the description is

sufficient to direct the delivery of mail.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-11
"Mineral" defined
Sec. 11. As used in this chapter, "mineral" means any of the following:
(1) Gas.
(2) Oil.
(3) Coal.
(4) Other gaseous, liquid, and solid hydrocarbons.
(5) Shale.
(6) Oil shale.
(7) Cement material.
(8) Sand and gravel.
(9) Road material.
(10) Building stone.
(11) Chemical substance.
(12) Gemstone.
(13) Metallic, fissionable, and nonfissionable ores.
(14) Colloidal and other clay.
(15) Steam and other geothermal resource.
(16) Any other substance defined as a mineral under Indiana law.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-12
"Mineral proceeds" defined
Sec. 12. As used in this chapter, "mineral proceeds" means proceeds currently payable and unclaimed and, upon the abandonment of those proceeds, all proceeds that would have become payable, including the following:
(1) Obligations to pay resulting from the extraction, production, or sale of minerals, including the following:
(A) Net revenue interests.
(B) Royalties.
(C) Overriding royalties.
(D) Extraction and production payments.
(E) Joint operating agreements.
(F) Pooling arrangements.
(2) Obligations for the acquisition and retention of a mineral lease, including the following:
(A) Bonuses.
(B) Delay rentals.
(C) Shut-in royalties.
(D) Minimum royalties.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-13
"Money order" defined Sec. 13. (a) As used in this chapter, "money order" includes an express money order and a personal money order on which the remitter is the purchaser.
(b) The term does not include the following:
(1) A bank money order on which the remitter is the purchaser.
(2) A bank money order or any other instrument sold by a banking or financial institution if the seller has obtained the name and address of the payee.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-14
"Owner" defined
Sec. 14. (a) As used in this chapter, "owner" means:
(1) a person who has a legal or an equitable interest in property subject to this chapter; or
(2) the person's legal representative.
(b) The term includes the following:
(1) A depositor in the case of property that is a deposit.
(2) A beneficiary in the case of property that is a trust other than a deposit in trust.
(3) A creditor, claimant, or payee in the case of other property.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-15
"Person" defined
Sec. 15. As used in this chapter, "person" means an individual, a corporation, a business trust, an estate, a trust, a partnership, an association, a joint venture, a government, a governmental subdivision, agency, or instrumentality, a public corporation, a joint or common owner, or any other legal or commercial entity.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-16
"Political subdivision" defined
Sec. 16. (a) As used in section 47 of this chapter, "political subdivision" includes any Indiana municipality, county, civil township, civil incorporated city or town, public school corporation, state educational institution, or any other territorial subdivision of the state recognized or designated in any law, including the following:
(1) Judicial circuits.
(2) A public utility entity not privately owned.
(3) A special taxing district or entity.
(4) A public improvement district authority or entity authorized to levy taxes or assessments.
(b) The term does not include any retirement system supported entirely or in part by the state.
As added by P.L.2-2002, SEC.19. Amended by P.L.2-2007, SEC.366.

IC 32-34-1-17
"Property" defined Sec. 17. (a) This section does not apply to section 24 of this chapter.
(b) As used in this chapter, "property" means an interest in intangible personal property, except an unliquidated claim, and all income or increment derived from the interest, including an interest that is referred to as or evidenced by:
(1) money, a check, a draft, a deposit, an interest, or a dividend;
(2) a credit balance, a customer overpayment, a security deposit, a refund, a credit memorandum other than a business to business credit memorandum, an unpaid wage, an unused airline ticket, mineral proceeds, or an unidentified remittance;
(3) stock and other ownership interest in a business association;
(4) a bond, debenture, note, or other evidence of indebtedness;
(5) money deposited to redeem stocks, bonds, coupons, and other securities or to make distributions;
(6) an amount due and payable under the terms of an insurance policy; and
(7) an amount distributable from a trust or custodial fund established under a plan to provide:
(A) health;
(B) welfare;
(C) pension;
(D) vacation;
(E) severance;
(F) retirement;
(G) death;
(H) stock purchase;
(I) profit sharing;
(J) employee savings;
(K) supplemental unemployment insurance; or
(L) similar;
benefits.
(c) The term does not include transactions between business entities and:
(1) a motor carrier (as defined in IC 8-2.1-17-10); or
(2) a carrier (as defined in 49 U.S.C. 13102(3)).
As added by P.L.2-2002, SEC.19. Amended by P.L.64-2010, SEC.1.

IC 32-34-1-18
"State" defined
Sec. 18. As used in this chapter, "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-19
"Utility" defined
Sec. 19. As used in this chapter, "utility" means a person that owns or operates for public use any plant, equipment, property,

franchise, or license for the transmission of communications or for the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-20
Owner indication of interest in property; presumption of abandonment
Sec. 20. (a) For purposes of this section, an indication of interest in the property by the owner:
(1) does not include a communication with an owner by an agent of the holder who has not identified in writing the property to the owner; and
(2) includes the following:
(A) With respect to an account or underlying shares of stock or other interest in a business association or financial organization:
(i) the cashing of a dividend check or other instrument of payment received; or
(ii) evidence that the distribution has been received if the distribution was made by electronic or similar means.
(B) A deposit to or withdrawal from a bank account.
(C) The payment of a premium with respect to a property interest in an insurance policy.
(D) The mailing of any correspondence in writing from a financial institution to the owner, including:
(i) a statement;
(ii) a report of interest paid or credited; or
(iii) any other written advice;
relating to a demand, savings, or matured time deposit account, including a deposit account that is automatically renewable, or any other account or other property the owner has with the financial institution if the correspondence is not returned to the financial institution for nondelivery.
(E) Any activity by the owner that concerns:
(i) another demand, savings, or matured time deposit account or other account that the owner has with a financial institution, including any activity by the owner that results in an increase or decrease in the amount of any other account; or
(ii) any other relationship with the financial institution, including the payment of any amounts due on a loan;
if the mailing address for the owner contained in the financial institution's books and records is the same for both an inactive account and for a related account.
(b) The application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent the policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds before the depletion of the cash

surrender value of the policy by the application of those provisions.
(c) Property that is held, issued, or owed in the ordinary course of a holder's business is presumed abandoned if the owner or apparent owner has not communicated in writing with the holder concerning the property or has not otherwise given an indication of interest in the property during the following times:
(1) For traveler's checks, fifteen (15) years after issuance.
(2) For money orders, seven (7) years after issuance.
(3) For consumer credits, three (3) years after the credit becomes payable.
(4) For amounts owed by an insurer on a life or an endowment insurance policy or an annuity contract:
(A) if the policy or contract has matured or terminated, three (3) years after the obligation to pay arose; or
(B) if the policy or contract is payable upon proof of death, three (3) years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based.
(5) For property distributable by a business association in a course of dissolution, one (1) year after the property becomes distributable.
(6) For property or proceeds held by a court or a court clerk, five (5) years after the property or proceeds become distributable. The property or proceeds must be treated as unclaimed property under IC 32-34-3.
(7) For property held by a state or other government, governmental subdivision or agency, or public corporation or other public authority, one (1) year after the property becomes distributable.
(8) For compensation for personal services, one (1) year after the compensation becomes payable.
(9) For deposits and refunds held for subscribers by utilities, one (1) year after the deposits or refunds became payable.
(10) For stock, dividends, profits, distributions, interest, redemption, payments on principal, or any other sum held or owed by a business association for or to a shareholder, certificate holder, member, bondholder, or other security holders of the business association, or other interest in a business association, three (3) years after the earlier of:
(A) the date of the last dividend, stock split, or other distribution unclaimed by the apparent owner; or
(B) the date of the second mailing of a statement of account or other notification or communication that was:
(i) returned as undeliverable; or
(ii) made after the holder discontinued mailings to the apparent owner.
(11) For property in an individual retirement account or another account or plan that is qualified for tax deferral under the Internal Revenue Code, three (3) years after the earliest of:
(A) the actual date of the distribution or attempted

distribution;
(B) the distribution date as stated in the plan or trust agreement governing the plan; or
(C) the date specified in the Internal Revenue Code by which distribution must begin in order to avoid a tax penalty.
(12) For a demand, savings, or matured time deposit, including a deposit that is automatically renewable, three (3) years after maturity or three (3) years after the date of the last indication by the owner of interest in the property, whichever is earlier. Property that is automatically renewable is considered matured for purposes of this section upon the expiration of its initial period, unless the owner has consented to a renewal at or about the time of the renewal and the consent is in writing or is evidenced by a memorandum or other record on file with the holder.
(13) For property payable or distributable in the course of a demutualization, rehabilitation, or related reorganization of a mutual insurance company, three (3) years after the earlier of:
(A) the date of last contact with the policyholder; or
(B) the date the property became payable or distributable.
(14) For all other property, the earlier of three (3) years after:
(A) the owner's right to demand the property; or
(B) the obligation to pay or distribute the property;
arose.
(d) Property is payable or distributed for purposes of this chapter notwithstanding the owner's failure to make demand or present an instrument or a document otherwise required to receive payment.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.2; P.L.224-2003, SEC.113; P.L.97-2004, SEC.109; P.L.85-2005, SEC.1; P.L.64-2010, SEC.2.

IC 32-34-1-21
Property subject to custody of state as unclaimed property
Sec. 21. Except as provided in another state statute, property located in Indiana or another state is subject to the custody of this state as unclaimed property if the property is presumed abandoned and if:
(1) the last known address of the apparent owner, as shown on the records of the holder, is in Indiana;
(2) the records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in Indiana;
(3) the records of the holder do not reflect the last known address of the apparent owner and it is established that:
(A) the last known address of the person entitled to the property is in Indiana; or
(B) the holder is a domiciliary or a government or governmental subdivision or agency of this state and has not previously paid or delivered the property to the state of the

last known address of the apparent owner or other person entitled to the property;
(4) the last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is a domiciliary or a government or governmental subdivision or agency of this state;
(5) the last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is a domiciliary or a government or governmental subdivision or agency of this state;
(6) the transaction out of which the property arose occurred in Indiana, the holder is a domiciliary of a state that does not provide for the escheat or custodial taking of the property, and the last known address of the apparent owner or other person entitled to the property is:
(A) unknown; or
(B) in a state that does not provide for the escheat or custodial taking of the property; or
(7) the property is a traveler's check or money order:
(A) purchased in Indiana; or
(B) for which the issuer of the traveler's check or money order has its principal place of business in Indiana and the issuer's records:
(i) do not show the state in which the instrument was purchased; or
(ii) show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-22
Dormancy charges
Sec. 22. (a) A holder may not deduct a charge from property that is presumed abandoned if the charge is imposed because the owner failed to claim the property within a specified time unless:
(1) there is a valid and enforceable written contract between the holder and the owner that allows the holder to impose the charge; and
(2) the holder regularly imposes the charge, and the charge is not regularly reversed or otherwise canceled.
(b) If a holder described in this section is a financial institution, the dormancy charges of the department of financial institutions apply.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-23
Prima facie evidence of an obligation; attorney general's burden of proof; affirmative defenses
Sec. 23. (a) A record that a check, draft, or similar instrument was

issued is prima facie evidence of an obligation.
(b) If the attorney general claims property from a holder who is also the issuer, the attorney general's burden of proof as to the existence and amount of the property and the abandonment of the property is satisfied by showing the following:
(1) That the instrument was issued.
(2) That the required period of time of abandonment has passed.
(c) For purposes of this section, the defenses of:
(1) payment;
(2) satisfaction;
(3) discharge; and
(4) want of consideration;
are affirmative defenses that must be established by the holder.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-24
Property in safe deposit box or safekeeping depository
Sec. 24. If:
(1) tangible or intangible property that is held in a safe deposit box or any other safekeeping depository in Indiana in the ordinary course of the holder's business; or
(2) the proceeds resulting from the sale of the property described in subdivision (1) as authorized by other law;
remain unclaimed by the owner for more than five (5) years after expiration of the lease or rental period on the box or other depository, the property or proceeds are presumed abandoned.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-25
Voluntary dissolution of business association, banking organization, or financial institution
Sec. 25. Any:
(1) business association;
(2) banking organization; or
(3) financial institution;
that is organized under Indiana law or created in Indiana and that undergoes voluntary dissolution shall file a notice of the voluntary dissolution with the attorney general not later than ten (10) days after the adoption by the members or shareholders of the resolution to dissolve.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-26
Report of property presumed abandoned
Sec. 26. (a) A holder of property that is presumed abandoned and that is subject to custody as unclaimed property under this chapter shall report in writing to the attorney general concerning the property. Items of value of less than fifty dollars ($50) may be reported by the holder in the aggregate.
(b) For each item with a value of at least fifty dollars ($50), the

report required under subsection (a) must be verified and must include the following:
(1) The apparent owner's:
(A) name, if known;
(B) last known address, if any; and
(C) Social Security number or taxpayer identification number, if readily ascertainable.
(2) In the case of the contents of a safe deposit box or other safekeeping depository of tangible property:
(A) a description of the property;
(B) the place where the property is held and may be inspected by the attorney general; and
(C) any amount that is owed to the holder.
(3) The date:
(A) the property became payable, demandable, or returnable; and
(B) of the last transaction with the apparent owner with respect to the property.
(4) Other information that the attorney general requires by rules adopted under IC 4-22-2 as necessary for the administration of this chapter.
(c) If:
(1) a holder of property that is presumed abandoned and that is subject to custody as unclaimed property is a successor to another person who previously held the property for the apparent owner; or
(2) the holder has changed its name while holding the property;
the holder shall file with the report required by subsection (a) the former names of the holder, if any, and the known name and address of any previous holder of the property.
(d) The attorney general shall establish filing dates for the report required by subsection (a).
(e) The holder of property that is presumed abandoned and that is subject to custody as unclaimed property under this chapter shall, not more than one hundred twenty (120) days or less than sixty (60) days before filing the report required by subsection (a), send written notice to the apparent owner of the property stating that the holder is in possession of property subject to this chapter if:
(1) the holder has a record of an address for the apparent owner that the holder's records do not show as inaccurate;
(2) the claim of the apparent owner is not barred by the statute of limitations; and
(3) the value of the property is at least fifty dollars ($50).
(f) Before the date of filing the report required by subsection (a), the holder may request the attorney general to extend the time for filing the report. The attorney general may grant the extension upon a showing of good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due. The making of an interim payment under this subsection suspends the accrual of interest on the amount. (g) The holder shall file with the report an affidavit stating that the holder has complied with this section.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.3.

IC 32-34-1-27
Payment or delivery of property to attorney general; automatically renewable deposits; liability
Sec. 27. (a) Except as provided in subsections (b) and (c), on the date a report is filed under section 26 of this chapter, the holder shall pay or deliver to the attorney general the property that is described in the report as unclaimed.
(b) In the case of an automatically renewable deposit, if at the time of delivery under subsection (a) a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the earliest date upon which a penalty or forfeiture would not result.
(c) Tangible property held in a safe deposit box or other safekeeping depository may not be delivered to the attorney general until one hundred twenty (120) days after the date the report describing the property under section 26 of this chapter is filed.
(d) If the property reported to the attorney general is a security or security entitlement under IC 26-1-8.1, the attorney general may make an endorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with IC 26-1-8.1.
(e) If the holder of property reported to the attorney general is the issuer of a certificated security, the attorney general has the right to obtain a replacement certificate under IC 26-1-8.1-405, and an indemnity bond is not required.
(f) An issuer, the holder, and any transfer agent or other person acting under the instructions of and on behalf of the issuer in accordance with this section are not liable to the apparent owner and must be indemnified against the claims of any person in accordance with section 29 of this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-28
Publication of notice requirements; exceptions
Sec. 28. (a) Except as provided in subsection (e), the attorney general shall publish a notice not later than November 30 of the year immediately following the year in which unclaimed property has been paid or delivered to the attorney general.
(b) Except as provided in subsection (c), the notice required by subsection (a) must be published at least once each week for two (2) successive weeks in a newspaper of general circulation published in the county in Indiana of the last known address of any person named in the notice.
(c) If the holder does not report an address for the apparent owner or reports an address outside Indiana, the attorney general shall

publish the notice:
(1) at least once each week for two (2) successive weeks in a newspaper of general circulation published in:
(A) the county in which the holder has its principal place of business within Indiana; or
(B) any other county that the attorney general may reasonably select; or
(2) electronically on the attorney general's web site for a period that the attorney general may reasonably select, but in no case for a period less than two (2) weeks.
(d) The advertised notice required by this section must be in a form that, in the judgment of the attorney general, will attract the attention of the apparent owner of the unclaimed property and must contain the following information:
(1) The name of each person appearing to be an owner of property that is presumed abandoned, as set forth in the report filed by the holder.
(2) The last known address or location of each person appearing to be an owner of property that is presumed abandoned, if an address or a location is set forth in the report filed by the holder.
(3) A statement explaining that the property of the owner is presumed to be abandoned and has been taken into the protective custody of the attorney general.
(4) A statement that information about the abandoned property and its return to the owner is available, upon request, from the attorney general, to a person having a legal or beneficial interest in the property.
(e) The attorney general is not required to publish the following in the notice:
(1) Any item with a value of less than one hundred dollars ($100).
(2) Information concerning a traveler's check, money order, or any similar instrument.
(3) Property reported as a result of a demutualization of an insurance company.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.4; P.L.81-2004, SEC.27; P.L.64-2007, SEC.2.

IC 32-34-1-28.5
Unclaimed property resulting from demutualization of insurance company; notice
Sec. 28.5. (a) The attorney general shall publish a notice not later than November 30 of the year immediately following the year in which unclaimed property as a result of a demutualization of an insurance company has been paid or delivered to the attorney general.
(b) The notice required by subsection (a) must be published at least once in a newspaper of general circulation published in the county of Indiana of the last known address of any person named in

the notice.
(c) If the holder does not report an address for the apparent owner, the notice must be published in the county in which the holder has its principal place of business within Indiana or any other county that the attorney general may reasonably select.
(d) The advertised notice required by this section must be in a form that, in the judgment of the attorney general, will attract the attention of the apparent owner of the unclaimed property. The advertised notice is not subject to the rate prescribed in IC 5-3-1-1. The rate may not be higher than the rate set in IC 5-3-1-1.
(e) The advertised notice must contain the following information:
(1) The name of each person appearing to be an owner of property that is presumed abandoned, as set forth in the report filed by the holder.
(2) The last known address or location of each person appearing to be an owner of property that is presumed abandoned, if an address or a location is set forth in the report filed by the holder.
(3) A statement explaining that the property of the owner is presumed to be abandoned and has been taken into protective custody of the attorney general.
(4) A statement that information about the abandoned property and its return to the owner is available, upon request, from the attorney general, to a person having a legal or beneficial interest in the property.
(f) The attorney general is not required to include any item with a value of less than one hundred dollars ($100) in the notice.
As added by P.L.81-2004, SEC.28.

IC 32-34-1-29
Good faith payment or delivery; custody of state; immunity of holder; reimbursement by holder; reclamation for owner; reimbursement or payment of safe deposit box or safekeeping depository charges
Sec. 29. (a) For purposes of this section, payment or delivery is made in good faith if:
(1) payment or delivery was made in a reasonable attempt to comply with this chapter;
(2) the holder was not a fiduciary in breach of trust with respect to the property and had a reasonable basis for believing, based on the facts known at the time, that the property was abandoned; and
(3) there is not a showing that the records under which the delivery was made did not meet reasonable commercial standards of practice in the industry.
(b) Upon the payment or delivery of property to the attorney general, the state assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the attorney general in good faith is relieved of all liability with respect to the property after the payment and delivery. (c) A holder who has paid money to the attorney general under this chapter may later make payment to a person who, in the opinion of the holder, appears to be entitled to the payment. The attorney general shall promptly reimburse the holder for the payment without imposing a fee or other charge if the holder files proof of payment and proof that the payee was entitled to the payment. If any reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder must be reimbursed upon filing proof that:
(1) the instrument was duly presented; and
(2) the payment was made to a person who appeared to be entitled to the payment.
The holder must be reimbursed for the payment made even if the payment was made to a person whose claim was barred under section 41 of this chapter.
(d) A holder who has delivered property, including a certificate of any interest in a business association, but not including money, to the attorney general under this chapter may reclaim the property without paying a fee or other charge if the property is still in the possession of the attorney general, upon filing proof that the apparent owner has claimed the property from the holder.
(e) The attorney general may accept the holder's affidavit as sufficient proof of the holder's right to recover the money and the property under this section.
(f) If the holder pays or delivers property to the attorney general in good faith and later:
(1) another person claims the property from the holder; or
(2) another state claims the money or property under that state's laws relating to escheat or abandoned or unclaimed property;
the attorney general, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.
(g) Property removed from a safe deposit box or other safekeeping depository is received by the attorney general subject to the holder's right to be reimbursed for the cost of the opening and reasonable expenses incurred in determining the current addresses of any owners for whom the last previous address contained in the holder's records appears to be inaccurate. The property is subject to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The attorney general shall reimburse or pay the holder out of the proceeds remaining after deducting the attorney general's cost of selling the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-30
Owner entitled to dividends, interest, or other increments realized; exception
Sec. 30. (a) If property, other than money, is paid or delivered to the attorney general under this chapter, the owner is entitled to receive from the attorney general any dividends, interest, or other

increments realized or accruing on the property at or before delivery to the attorney general.
(b) The owner is not entitled to receive dividends, interest, or other increments accruing after delivery of the property to the attorney general under this chapter unless the property was paid or delivered under section 39(b) of this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-31
Public sale of abandoned property by attorney general; sale of securities; transfer of certain property
Sec. 31. (a) Except as provided in subsections (b), (c), and (f), the attorney general, not later than three (3) years after the receipt of abandoned property, shall sell the property to the highest bidder at a commercially reasonable public sale that, in the judgment of the attorney general, affords the most favorable market for the property. The attorney general may decline the highest bid and reoffer the property for sale if, in the judgment of the attorney general, the bid is insufficient. If, in the judgment of the attorney general, the probable cost of the sale exceeds the value of the property, the attorney general is not required to offer the property for sale. A sale held under this section must be preceded, at least three (3) weeks before the sale, by one (1) publication of notice in a newspaper of general circulation published in the county in which the property is to be sold.
(b) If the property is of a type that is customarily sold on a recognized market or that is subject to widely distributed standard price quotations, and if, in the opinion of the attorney general, the probable cost of a public sale to the highest bidder would:
(1) exceed the value of the property; or
(2) result in a net loss;
the attorney general may sell the property privately, without notice by publication, at or above the prevailing price for the property at the time of the sale.
(c) Securities shall be sold as soon as reasonably possible following receipt. If a valid claim is made for any securities in the possession of the attorney general, the attorney general may:
(1) transfer the securities to the claimant; or
(2) pay the claimant the value of the securities as of the date the securities were delivered to the attorney general.
Notice of the sale of securities is not required. Securities listed on an established stock exchange must be sold at prices prevailing at the time of the sale on the stock exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the attorney general considers reasonable.
(d) A purchaser of property at a sale conducted by the attorney general under this chapter takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The attorney general shall execute all documents necessary to complete the transfer of ownership. (e) A person does not have a claim against the attorney general for any appreciation of property after the property is delivered to the attorney general, except in a case of intentional misconduct or malfeasance by the attorney general.
(f) If property is forwarded to the attorney general and the report concerning the property does not have all of the information required under section 26(b)(1) of this chapter or the total value of the property is ten dollars ($10) or less, the attorney general may immediately:
(1) sell the property and transmit the proceeds; or
(2) transfer the property;
to the state general fund.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.5; P.L.97-2004, SEC.110.

IC 32-34-1-32
Property custody fund; notice requirements; transfer of principal; claim by apparent owner
Sec. 32. (a) The property custody fund is established. Except as provided in section 31(f) of this chapter, any money received by the attorney general under section 39(b) of this chapter shall be delivered to the treasurer of state for deposit in the property custody fund. Subject to any claim of the owner allowed by the attorney general under this chapter, the money shall be held in the property custody fund for safekeeping until the date the money is presumed abandoned under sections 20 and 24 of this chapter and transferred to the abandoned property fund established by section 33 of this chapter in accordance with this section.
(b) The attorney general shall specify in the notice required by section 28 of this chapter the latest date the apparent owner may claim the property from the property custody fund. Notice must also be mailed to each person having a last known address listed in the report to the attorney general filed under section 26 of this chapter.
(c) Except as provided in subsection (d), not later than twenty-five (25) days after the date specified in the notice published under subsection (b), the treasurer of state, upon order of the attorney general, shall transfer the principal of the property to which the notice relates from property custody fund to the abandoned property fund.
(d) The attorney general may allow a claim of the apparent owner before the principal of the property in the property custody fund is transferred to the abandoned property fund under subsection (c). After the elapse of the twenty-five (25) days referred to in subsection (c), the funds are considered abandoned property instead of property received under section 39(b) of this chapter for purposes of this chapter.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.6.

IC 32-34-1-33
Abandoned property fund; transfer of certain funds Sec. 33. (a) The abandoned property fund is established. Except as provided in subsection (b) and sections 31 and 32 of this chapter, money received by the attorney general under this chapter, including the proceeds from the sale of abandoned property under section 31 of this chapter, shall be transferred by the attorney general to the treasurer of state for deposit in the abandoned property fund.
(b) Money received under this chapter that was originally drawn from a fund under the control of a local unit of government shall be transferred to the fund from which the money was originally drawn.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.7.

IC 32-34-1-34
Payment by treasurer; transfer if fund exceeds $500,000; payment of claims over $500,000; deposit recording requirements; earnings credited; interest transfers
Sec. 34. (a) Except as provided in section 42(d) of this chapter, the treasurer of state shall, on order of the attorney general, pay the necessary costs of the following:
(1) Selling abandoned property.
(2) Mailing notices.
(3) Making publications required by this chapter.
(4) Paying other operating expenses and administrative expenses, including:
(A) salaries and wages reasonably incurred by the attorney general in the administration and enforcement of this chapter; and
(B) costs incurred in examining records of the holders of property and in collecting the property from the holders.
(b) If the balance of the principal of the abandoned property fund established by section 33 of this chapter exceeds five hundred thousand dollars ($500,000), the treasurer of state may, and at least once each fiscal year shall, transfer to the state general fund the balance of the principal of the abandoned property fund that exceeds five hundred thousand dollars ($500,000).
(c) If a claim is allowed or a refund is ordered under this chapter that is more than five hundred thousand dollars ($500,000), the treasurer of state shall transfer from the state general fund sufficient money to make prompt payment of the claim. There is annually appropriated to the treasurer of state from the state general fund the amount of money sufficient to implement this subsection.
(d) Before making a deposit into the abandoned property fund, the attorney general shall record the following:
(1) The name and last known address of each person appearing from the holder's reports to be entitled to the abandoned property.
(2) The name and last known address of each insured person or annuitant.
(3) The number, the name of the corporation, and the amount due concerning any policy or contract listed in the report of a life insurance company. (e) Except as provided in subsection (f), earnings on the property custody fund and the abandoned property fund shall be credited to each fund.
(f) On July 1 of each year, the interest balance in the property custody fund established by section 32 of this chapter and the interest balance in the abandoned property fund shall be transferred to the state general fund.
As added by P.L.2-2002, SEC.19. Amended by P.L.246-2005, SEC.217.

IC 32-34-1-35
Custody of property custody fund and abandoned property fund; fund investment; appropriation
Sec. 35. (a) The treasurer of state shall keep safely the money in the property custody fund established by section 32 of this chapter and the abandoned property fund established by section 33 of this chapter. The money may not be transferred or assigned except as specifically authorized and directed in this chapter. At any time, upon certification of the attorney general and the treasurer of state that there is cash on deposit in either fund in excess of the cash requirements of the fund anticipated for the next succeeding semiannual fiscal period, the state board of finance may authorize the treasurer of state to invest and reinvest the money as authorized for other funds of the state by IC 5-13, including the purchase of certificates of deposit. However, an investment may not be made in a certificate of deposit with a maturity or redemption date that is more than six (6) months after the date of purchase, subscription, or deposit. Any interest or other accretions derived from investments made under this subsection become a part of the fund from which the money was invested.
(b) A sufficient amount of money from the abandoned property fund is appropriated to the treasurer of state to pay claims, costs, and expenses ordered paid from the abandoned property fund under this chapter.
(c) A sufficient amount of money from the property custody fund is annually appropriated to the treasurer of state to pay claims ordered paid from the property custody fund under this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-36
Filing claim with attorney general; requirements; delivery of property to identified owner
Sec. 36. (a) Except as provided in subsection (f), a person, except another state, claiming an interest in property paid or delivered to the attorney general may file a claim on a form prescribed by the attorney general and verified by the claimant. To be considered by the attorney general, the claim must meet the requirements established by the attorney general.
(b) Not later than ninety (90) days after a claim that meets the requirements established by the attorney general is filed under

subsection (a), the attorney general shall:
(1) consider the claim; and
(2) give written notice to the claimant that the claim is granted or that the claim is denied in whole or in part.
(c) Not later than thirty (30) days after a claim is granted, the attorney general shall pay over or deliver to the claimant the property, or the net proceeds of the sale of property if the property has been sold by the attorney general, together with any additional amount to which the claimant may be entitled under section 30 of this chapter.
(d) A holder who pays the owner for property that has been delivered to the state and that, if claimed from the attorney general by the owner, would be subject to an increment under section 30 of this chapter shall recover the amount of the increment from the attorney general.
(e) A person may file a claim under subsection (a) at any time within twenty-five (25) years after the date on which the property was first presumed abandoned under this chapter, notwithstanding the expiration of any other time specified by statute, contract, or court order during which an action or a proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property.
(f) The attorney general may pay over or deliver to the owner the property, or the net proceeds of the sale of property if the property has been sold by the attorney general, together with any additional amount to which the claimant may be entitled under section 30 of this chapter, without the owner filing a claim under subsection (a) if the attorney general identifies the owner.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.8.

IC 32-34-1-36.5
Filing disclaimer; transfer of disclaimed property
Sec. 36.5. (a) An owner of property that is delivered to the attorney general may disclaim the property by filing a disclaimer of property with the attorney general in the form and manner required by the attorney general.
(b) If the property is disclaimed under subsection (a), the attorney general may immediately:
(1) sell the property and transmit the proceeds; or
(2) transfer the property;
to the state general fund.
As added by P.L.107-2003, SEC.9.

IC 32-34-1-37
Recovery of property by another state; procedure
Sec. 37. (a) At any time within twenty-five (25) years after the date on which the property was presumed abandoned under this chapter, notwithstanding the expiration of any other time specified by statute, contract, or court order during which an action or proceeding may be commenced or enforced to obtain payment of a

claim for money or recovery of property, another state may recover the property if any of the following subdivisions apply:
(1) All of the following apply:
(A) The property was delivered to the custody of this state because the records of the holder did not reflect the last known address of the apparent owner when the property was presumed abandoned under this chapter.
(B) The other state establishes that the last known address of the apparent owner or other person entitled to the property was in that state.
(C) Under the laws of that state the property escheated to or was subject to a claim of abandonment by that state.
(2) The property was paid or delivered to the custody of this state because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted, the property has escheated to or become subject to a claim of abandonment by that state.
(3) All of the following apply:
(A) The records of the holder did not accurately identify the owner of the property.
(B) The last known address of the owner is in the other state.
(C) Under the laws of the other state, the property escheated to or was subject to a claim of abandonment by that state.
(4) The property was subject to custody by this state under section 21(7) of this chapter and, under the laws of the state of domicile of the holder, the property has escheated to or become subject to a claim of abandonment by that state.
(5) All of the following apply:
(A) The property is a sum payable on a traveler's check, money order, or similar instrument that was delivered into the custody of this state under section 21(7) of this chapter.
(B) The instrument was purchased in the other state.
(C) Under the laws of the other state, the property escheated to or is subject to a claim of abandonment by that state.
(b) A claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the attorney general. The attorney general shall consider the claim and give written notice not more than ninety (90) days after the presentation of the claim to the other state that the claim is granted or denied in whole or in part. The attorney general shall allow the claim upon a determination that the other state is entitled to the abandoned property under subsection (a).
(c) The attorney general shall require another state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim for the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-38
Court action by person Sec. 38. A person who, under this chapter:
(1) has been aggrieved by a decision of the attorney general; or
(2) has filed a claim that has not been acted upon within ninety (90) days after its filing;
may maintain an original action to establish the claim in a court with jurisdiction and name the attorney general as a defendant.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-39
Authority to decline receipt of property; delivery of property before presumption of abandonment
Sec. 39. (a) The attorney general may decline to receive property reported under this chapter if the attorney general considers the property to have a value less than the expenses of the notice and the sale of the property.
(b) A holder, with the written consent of the attorney general and upon conditions and terms prescribed by the attorney general, may report and deliver property before the property is presumed abandoned. Property delivered to the attorney general under this subsection must be held in the property custody fund established under section 32 of this chapter, and the property is not presumed abandoned until the property otherwise would be presumed abandoned under this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-40
Destruction or disposition of property with no substantial commercial value; immunity
Sec. 40. (a) If the attorney general determines after an investigation that property delivered under this chapter does not have any substantial commercial value, the attorney general may destroy or otherwise dispose of the property at any time.
(b) An action or a proceeding may not be maintained against the state, an officer of the state, or the holder for or on account of any acts taken by the attorney general under this section, except for acts constituting intentional misconduct or malfeasance.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-41
Presumption of abandonment; expiration of period to commence claim or recovery action; effect on reporting and delivery requirements; limitation of actions
Sec. 41. (a) The expiration of any time specified by contract, statute, or court order, during which:
(1) a claim for money or property can be made; or
(2) an action or a proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property;
does not preclude the money or property from being presumed abandoned or affect any duty to file a report or to pay or deliver abandoned property to the attorney general as required by this

chapter.
(b) An action or a proceeding may not be commenced by the attorney general to enforce the provisions of this chapter more than ten (10) years after the holder:
(1) specifically reported the property to the attorney general; or
(2) gave express notice to the attorney general of a dispute regarding the property.
In the absence of a report, the period of limitations is tolled. The period of limitations is also tolled by the filing of a false or fraudulent report.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-42
Request for verified report; examination of records to determine compliance; assessment of cost of examination
Sec. 42. (a) The attorney general may require a person who has not filed a report, or a person who the attorney general believes has filed an inaccurate, an incomplete, or a false report, to file a verified report in a form prescribed by the attorney general stating the following:
(1) Whether the person is holding any unclaimed property reportable or deliverable under this chapter.
(2) Describing any property not previously reported or as to which the attorney general has made inquiry.
(3) Specifically identifying and stating the amounts of property that may be in issue.
(b) The attorney general, at reasonable times and upon reasonable notice, may examine the records of a person to determine whether the person has complied with this chapter. The attorney general may conduct the examination even if the person believes the person is not in possession of any property reportable or deliverable under this chapter. When making an examination under this chapter, the attorney general may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners.
(c) The attorney general may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association that is the holder of property presumed abandoned if the attorney general has given the notice required by subsection (b) to both the business association and the agent at least ninety (90) days before the examination.
(d) If an examination of the records of a person under subsection (b) results in the disclosure of property reportable and deliverable under this chapter, the attorney general may assess the cost of the examination against the holder at a reasonable rate established by the attorney general. The cost of an examination of the records of an agent of a business association under subsection (c) may be imposed only against the business association.
(e) If a holder fails to maintain the records required under section 43 of this chapter and the available records of the holder are

insufficient to permit the preparation of a report, the attorney general may require the holder to report and pay an amount that may reasonably be estimated from any available records of the holder or on the basis of any other reasonable estimating technique that the attorney general may select.
As added by P.L.2-2002, SEC.19. Amended by P.L.64-2007, SEC.3.

IC 32-34-1-43
Records retention; maintenance of records by business associations that sell traveler's checks
Sec. 43. (a) Except as provided in subsection (b) and subject to any rules adopted by the attorney general under IC 4-22-2, a holder required to file a report under section 26 of this chapter for any property for which the holder has the last known address of the owner shall maintain a record of the information required to be in the report for at least ten (10) years after the property becomes reportable.
(b) A business association that sells in Indiana traveler's checks, money orders, or other similar written instruments, other than third party bank checks on which the business association is directly liable, or that provides those instruments to others for sale in Indiana, shall maintain a record of outstanding instruments indicating the state and date of issue for at least three (3) years after the date the property is reportable.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-44
Interstate agreements; interstate enforcement and actions; document confidentiality
Sec. 44. (a) The attorney general may enter into an agreement with other states to exchange information relating to unclaimed property or the possible existence of unclaimed property. The agreements may permit other states, or a person acting on behalf of a state, to examine records as authorized in section 42 of this chapter. The attorney general may, by rule, require the reporting of information needed to enable compliance with any agreements made under this section and prescribe the form.
(b) The attorney general may join with other states to seek enforcement of this chapter against a person who is or may be holding property reportable under this chapter.
(c) At the request of another state, the attorney general may commence an action on behalf of the administrator of the other state to enforce in Indiana the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in maintaining the action.
(d) The attorney general may request that the attorney general of another state or any other attorney commence an action in that state on behalf of the attorney general. The attorney general may retain another attorney to commence an action in Indiana on behalf of the

attorney general. This state shall pay all expenses, including attorney's fees, in maintaining an action under this subsection. With the attorney general's approval, the expenses and attorney's fees may be paid from money received under this chapter. The attorney general may agree to pay the person bringing the action attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action. Expenses or attorney's fees paid under this subsection may not be deducted from the amount that is subject to the claim by the owner under this chapter.
(e) Any documents and working papers obtained or compiled by the attorney general or the attorney general's agents, employees, or designated representatives in the course of conducting an audit under section 42 of this chapter are confidential and are not public records except:
(1) when used by the attorney general to maintain an action to collect unclaimed property or otherwise enforce this chapter;
(2) when used in joint audits conducted with or under agreements with other states, the federal government, or other governmental entities; or
(3) under subpoena or court order.
The documents and working papers may be disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in this subsection if the other state is bound to keep the documents and papers confidential.
(f) The attorney general's final completed audit reports are public records, available for inspection and copying under IC 5-14-3. A final report may not contain confidential documentation or working papers unless an exception under subsection (e) applies.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-45
Violations
Sec. 45. (a) Except as provided in subsection (b), a holder that fails to pay or deliver the property within the time required by this chapter shall pay to the attorney general interest for the time the holder is delinquent. Interest shall accrue under this subsection at the following rates:
(1) The annual interest rate for a period of one (1) year or less after the time required by this chapter for payment or delivery of the property is:
(A) the one (1) year Treasury Bill rate published in the Wall Street Journal or its successor on the third Tuesday of the month in which the remittance was due; plus
(B) one (1) percentage point.
(2) The interest rate for each year after the initial year to which subdivision (1) applies is:
(A) the one (1) year Treasury Bill rate published in the Wall Street Journal or its successor on the third Tuesday of the month immediately preceding the anniversary; plus
(B) one (1) percentage point. As used in this subdivision, "anniversary" means the anniversary of the date on which the property was originally due to be paid or delivered under this chapter.
(b) The attorney general may waive the payment of interest described in subsection (a), in whole or part.
(c) A holder who willfully refuses, after written demand by the attorney general, to pay or deliver property to the attorney general as required under this chapter commits a Class B misdemeanor.
As added by P.L.2-2002, SEC.19. Amended by P.L.85-2005, SEC.2; P.L.229-2011, SEC.261.

IC 32-34-1-46
Fee agreement to locate, deliver, or recover owner's property
Sec. 46. (a) This subsection does not apply to an owner's agreement with an attorney to file a claim as to identified property or to contest the attorney general's denial of a claim. An agreement by an owner that:
(1) has the primary purpose of paying compensation to locate, deliver, recover, or assist in the recovery of property presumed abandoned under this chapter; and
(2) is entered into not earlier than the date the property was presumed abandoned and not later than twenty-four (24) months after the date the property is paid or delivered to the attorney general;
is void and unenforceable.
(b) An agreement by an owner that has the primary purpose of locating, delivering, recovering, or assisting in the recovery of property is valid only if:
(1) the fee or compensation agreed upon is not more than ten percent (10%) of the amount collected, unless the amount collected is fifty dollars ($50) or less;
(2) the agreement is in writing;
(3) the agreement is signed by the apparent owner;
(4) the agreement clearly sets forth:
(A) the nature and value of the property; and
(B) the value of the apparent owner's share after the fee or compensation has been deducted; and
(5) the agreement contains the provision set forth in subsection (d).
(c) This section does not prevent an owner from asserting at any time that an agreement to locate property is otherwise invalid.
(d) This subsection applies to a person who locates, delivers, recovers, or assists in the recovery of property reported under this chapter for a fee or compensation. An advertisement, a written communication, or an agreement concerning the location, delivery, recovery, or assistance in the recovery of property reported under this chapter must contain a provision stating that, by law, any contract provision requiring the payment of a fee for finding property held by the attorney general for less than twenty-four (24) months is void, and that fees are limited to not more than ten percent (10%) of the

amount collected unless the amount collected is fifty dollars ($50) or less.
(e) Subsections (b)(4) and (d) do not apply to attorney's fees.
(f) If an agreement covered by this section:
(1) applies to mineral proceeds; and
(2) contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned;
the provision is void and unenforceable.
(g) An agreement covered by this section that provides for compensation that is unconscionable is unenforceable except by the owner. An owner who has agreed to pay compensation that is unconscionable, or the attorney general on behalf of the owner, may maintain an action to reduce the compensation to a conscionable amount. The court may award reasonable attorney's fees to an owner who prevails in the action.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-47
Cooperation of state and public agencies
Sec. 47. All officers, agencies, boards, bureaus, commissions, divisions, and departments of the state, including any body politic and corporate created by the state for public purposes, and every political subdivision of the state shall do the following:
(1) Cooperate with the attorney general upon the attorney general's request to further the purposes of this chapter.
(2) Make their records available to the attorney general for the purposes of discovering property that is presumed to be abandoned under this chapter.
(3) Compile from their records, upon the attorney general's request, reports that would aid the attorney general in identifying the holders of property presumed to be abandoned under this chapter and in discovering property that is presumed to be abandoned.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-48
Employment of independent consultants
Sec. 48. The attorney general may employ the services of any independent consultants and other persons possessing specialized skills or knowledge that the attorney general considers necessary or appropriate for the administration of this chapter, including consultants in the following areas:
(1) Upkeep.
(2) Management.
(3) Sale.
(4) Conveyance of property.
(5) Determination of any sources of unreported abandoned property.
As added by P.L.2-2002, SEC.19.
IC 32-34-1-49
Duty to report, pay, or deliver property arising before July 1, 1996
Sec. 49. This chapter does not relieve a holder of a duty that arose before July 1, 1996, to report, pay, or deliver property. Except as provided in section 41(b) of this chapter, a holder that did not comply with the law in effect before July 1, 1996, is subject to the applicable enforcement and penalty provisions that existed and that are continued in effect for the purpose of this section.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-50
General purpose of uniformity among states
Sec. 50. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-51
Maintenance of action in court for enforcement
Sec. 51. The attorney general may maintain an action in a court of competent jurisdiction to enforce this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-52
Rules
Sec. 52. The attorney general may adopt rules under IC 4-22-2 to carry out the purposes of this chapter.
As added by P.L.2-2002, SEC.19.



CHAPTER 2. SALE OF UNCLAIMED PROPERTY IN HOTELS

IC 32-34-2-2
Disposition of unclaimed balance
Sec. 2. If the balance is not claimed by the owner within one (1) year after the sale conducted under section 1 of this chapter, the balance must be paid to the county treasurer for the use of the school fund.
As added by P.L.2-2002, SEC.19.



CHAPTER 3. UNCLAIMED MONEY IN POSSESSION OF A COURT CLERK

IC 32-34-3-2
Collection by attorney general; disposition by treasurer of state
Sec. 2. (a) Except for money related to child support, the attorney general may collect all money that remains in the office of a clerk for at least five (5) years after being distributable without being claimed by the person entitled to the money.
(b) The attorney general may collect all money related to child support that remains in the office of a clerk for at least ten (10) years after being distributable without being claimed by the person entitled to the money.
(c) Clerks shall deliver the money described in subsections (a) and (b) to the attorney general upon demand, and the attorney general shall:
(1) make a record of the money collected; and
(2) turn it over to the treasurer of state.
(d) The treasurer of state shall deposit the money in the abandoned property fund established by IC 32-34-1-31.
As added by P.L.2-2002, SEC.19.

IC 32-34-3-3
Claims; procedure; payment
Sec. 3. (a) Within five (5) years after a sum of money is deposited in the abandoned property fund in accordance with section 2(d) of this chapter, a person may make a claim to the money by filing an application in the court whose clerk originally held the sum.
(b) If the proof presented by the claimant satisfies the court that the claim is valid, the court shall order payment of the money to the claimant. If presented with a certified copy of the court's order, the attorney general shall direct the treasurer to return the sum of money to the claimant.
As added by P.L.2-2002, SEC.19. Amended by P.L.23-2008, SEC.1.

IC 32-34-3-4
Unclaimed money; limitations on claiming money
Sec. 4. (a) If a sum of money remains in the abandoned property fund for at least five (5) years after the date the money is deposited in the fund under section 2(d) of this chapter without any order directing the return of the money:
(1) title to the sum vests in and escheats to the state; and
(2) the sum shall be deposited in the state general fund. (b) Any claimant who does not file an application with the court within five (5) years after the sum is deposited in the unclaimed funds account is barred from asserting a claim.
As added by P.L.2-2002, SEC.19. Amended by P.L.246-2005, SEC.218.

IC 32-34-3-5
Action by attorney general against clerk for failure to deliver money
Sec. 5. The attorney general may bring an action against a clerk who fails to deliver a sum of money to the attorney general upon demand under section 2 of this chapter. In that action, the attorney general may recover from the clerk, individually or upon the clerk's bond, the sum demanded plus a ten percent (10%) penalty. The sum demanded plus the penalty is collectible without relief from valuation or appraisement laws.
As added by P.L.2-2002, SEC.19.



CHAPTER 4. UNCLAIMED PROPERTY IN POSSESSION OF REPOSSESSORS OF MOTOR VEHICLES OR WATERCRAFT

IC 32-34-4-2
"Debtor" defined
Sec. 2. As used in this chapter, "debtor" means the person from whom a vehicle is repossessed.
As added by P.L.2-2002, SEC.19.

IC 32-34-4-3
"Value" defined
Sec. 3. As used in this chapter, "value" means the amount of money that a reasonable person would estimate a willing buyer would pay for an item of personal property.
As added by P.L.2-2002, SEC.19.

IC 32-34-4-4
"Vehicle" defined
Sec. 4. As used in this chapter, "vehicle" means a motor vehicle or a watercraft.
As added by P.L.2-2002, SEC.19.

IC 32-34-4-5
Property having aggregate value of at least $10; notice to debtor
Sec. 5. (a) If items of personal property having an estimated aggregate value of at least ten dollars ($10) are discovered within a vehicle that has been lawfully repossessed, the creditor must notify the debtor as follows:
(1) The notice must be written.
(2) The notice must list each item of personal property having an estimated value greater than five dollars ($5).
(3) The notice must include the estimated aggregate value of all of the items of personal property.
(4) The notice must include a statement that if the debtor does not claim the property within thirty (30) days after the notice was sent, the personal property will become the property of the creditor with no right of redemption by the debtor.
(5) The notice must be sent by certified mail.
(b) If the debtor does not claim the items of personal property included in a notice given under subsection (a) not more than thirty (30) days after the notice was mailed, the items of personal property become the property of the creditor with no right of redemption by the debtor. As added by P.L.2-2002, SEC.19.

IC 32-34-4-6
Property having aggregate value of less than $10
Sec. 6. If items of personal property having an aggregate value of less than ten dollars ($10) are discovered within a vehicle that has been lawfully repossessed, the items of personal property are the property of the creditor with no right of redemption by the debtor.
As added by P.L.2-2002, SEC.19.



CHAPTER 5. PROPERTY LOANED TO MUSEUMS

IC 32-34-5-2
"Lender's address" defined
Sec. 2. As used in this chapter, "lender's address" means the most recent address of a lender as shown on the museum's records pertaining to property on loan from the lender.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-3
"Loan" defined
Sec. 3. As used in this chapter, "loan" means a deposit of property not accompanied by a transfer of title to the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-4
"Museum" defined
Sec. 4. As used in this chapter, "museum" means an institution located in Indiana that:
(1) is operated by a person primarily for education, scientific, historic preservation, or aesthetic purposes; and
(2) owns, borrows, cares for, exhibits, studies, archives, or catalogs property.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-5
"Permanent loan" defined
Sec. 5. As used in this chapter, "permanent loan" means a loan of property to a museum for an indefinite period.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-6
"Person" defined
Sec. 6. As used in this chapter, "person" means an individual, a nonprofit corporation, a trustee or legal representative, the state, a political subdivision (as defined in IC 36-1-2-13), an agency of the state or a political subdivision, or a group of those persons acting in concert.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-7 "Property" defined
Sec. 7. As used in this chapter, "property" means a tangible object under a museum's care that has intrinsic historic, artistic, scientific, or cultural value.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-8
"Undocumented property" defined
Sec. 8. As used in this chapter, "undocumented property" means property in the possession of a museum for which the museum cannot determine the owner by reference to the museum's records.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-9
Mailing notice
Sec. 9. A notice given by a museum under this chapter must be mailed to the lender's last known address by certified mail. Proper notice is given if the museum receives proof of receipt of the notice not more than thirty (30) days after the notice was mailed.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-10
Notice by publication
Sec. 10. (a) A museum may give notice by publication under this chapter if the museum does not:
(1) know the identity of the lender;
(2) have an address last known for the lender; or
(3) receive proof of receipt of the notice by the person to whom the notice was sent within thirty (30) days after the notice was mailed.
(b) Notice by publication under subsection (a) must be given at least once a week for two (2) consecutive weeks in a newspaper of general circulation in:
(1) the county in which the museum is located; and
(2) the county of the lender's last known address, if the identity of the lender is known.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-11
Notice; contents
Sec. 11. In addition to any other information that may be required or seem appropriate, a notice given by a museum under this chapter must contain the following:
(1) The name of the lender, if known.
(2) The last known address of the lender.
(3) A brief description of the property on loan.
(4) The date of the loan, if known.
(5) The name of the museum.
(6) The name, address, and telephone number of the person or office to be contacted regarding the property. As added by P.L.2-2002, SEC.19.

IC 32-34-5-12
Acquiring title for property on permanent loan or loaned for specified time; notice
Sec. 12. A museum may acquire title in the following manner to property that is on permanent loan to the museum or that was loaned for a specified term that has expired:
(1) The museum must give notice that the museum is terminating the loan of the property.
(2) The notice that the loan of the property is terminated must include a statement containing substantially the following information:
"The records at (name of museum) indicate that you have property on loan to it. The museum hereby terminates the loan. If you desire to claim the property, you must contact the museum, establish your ownership of the property, and make arrangements to collect the property. If you do not contact the museum, you will be considered to have donated the property to the museum.".
(3) If the lender does not respond to the notice of termination within one (1) year after receipt of the notice by filing a notice of intent to preserve an interest in the property on loan, clear and unrestricted title is transferred to the museum three hundred sixty-five (365) days after the notice was received.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-13
Acquiring title for undocumented property; notice
Sec. 13. A museum may acquire title to undocumented property held by the museum for at least seven (7) years as follows:
(1) The museum must give notice that the museum is asserting title to the undocumented property.
(2) The notice that the museum is asserting title to the property must include a statement containing substantially the following information:
"The records of (name of museum) fail to indicate the owner of record of certain property in its possession. The museum hereby asserts title to the following property: (general description of property). If you claim ownership or other legal interest in this property, you must contact the museum, establish ownership of the property, and make arrangements to collect the property. If you fail to do so within three (3) years, you will be considered to have waived any claim you may have had to the property.".
(3) If a lender does not respond to the notice within three (3) years by giving a written notice of intent to retain an interest in the property on loan, the museum's title to the property becomes absolute.
As added by P.L.2-2002, SEC.19.
IC 32-34-5-14
Conservation measures; application without lender's permission or formal notice
Sec. 14. Unless there is a written loan agreement to the contrary, a museum may apply conservation measures to property on loan to the museum without the lender's permission or formal notice:
(1) if:
(A) action is required to protect the property on loan or other property in the custody of the museum; or
(B) the property on loan is a hazard to the health and safety of the public or the museum staff; and
(2) if:
(A) the museum is unable to reach the lender at the lender's last known address within three (3) days before the time the museum determines action is necessary; or
(B) the lender does not respond or will not agree to the protective measures the museum recommends and does not terminate the loan and retrieve the property within three (3) days.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-15
Conservation measures; liens; liability of museum
Sec. 15. If a museum applies conservation measures to property under section 14 of this chapter or with the agreement of the lender, unless the agreement provides otherwise, the museum:
(1) acquires a lien on the property in the amount of the costs incurred by the museum; and
(2) is not liable for injury to or loss of the property if the museum:
(A) had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum, or that the property on loan was a hazard to the health and safety of the public or the museum staff; and
(B) exercised reasonable care in the choice and application of conservation measures.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-16
Presumption of gift to museum
Sec. 16. Property that:
(1) is found in or on property controlled by the museum;
(2) is from an unknown source; and
(3) might reasonably be assumed to have been intended as a gift to the museum;
is conclusively presumed to be a gift to the museum if ownership of the property is not claimed by a person or individual within ninety (90) days after its discovery.
As added by P.L.2-2002, SEC.19.



CHAPTER 6. TRANSFER OF PROPERTY INTERESTS IN MOLDS

IC 32-34-6-2
"Customer" defined
Sec. 2. As used in this chapter, "customer" means an individual or entity who contracts with or causes a fabricator:
(1) to fabricate, cast, or otherwise make a die, mold, form, jig, or pattern; or
(2) to use a die, mold, form, jig, or pattern to manufacture, assemble, or otherwise make a product.
As added by P.L.2-2002, SEC.19.

IC 32-34-6-3
"Fabricator" defined
Sec. 3. As used in this chapter, "fabricator" means an individual or entity, including a tool or die maker, who:
(1) manufactures, causes to be manufactured, assembles, or improves a die, mold, form, jig, or pattern for a customer; or
(2) uses a die, mold, form, jig, or pattern to manufacture, assemble, or otherwise make a product for a customer.
As added by P.L.2-2002, SEC.19.

IC 32-34-6-4
"Within three (3) years after the last prior use" defined
Sec. 4. As used in this chapter, "within three (3) years after the last prior use" includes any period after the last prior use of a die, mold, form, jig, or pattern, regardless of whether the period was before July 1, 1994.
As added by P.L.2-2002, SEC.19.

IC 32-34-6-5
Transfer of rights of customer to fabricator after three years
Sec. 5. If a customer does not take possession of the customer's die, mold, form, jig, or pattern from a fabricator within three (3) years after the last prior use of the die, mold, form, jig, or pattern, the customer's rights, title, and interest in the customer's die, mold, form, jig, or pattern are transferred to the fabricator pursuant to the procedures of this chapter for purposes of destruction of the die, mold, form, jig, or pattern.
As added by P.L.2-2002, SEC.19.
IC 32-34-6-6
Choice of fabricator to transfer rights, title, and interest to fabricator for destruction; procedure for transfer
Sec. 6. (a) After the three (3) year period specified in section 4 of this chapter has expired, a fabricator may choose to have all rights, title, and interest in the die, mold, form, jig, or pattern transferred to the fabricator for purposes of destruction. A fabricator seeking a transfer under this subsection must send written notice by registered mail, return receipt requested, to:
(1) the customer's address as set out in any written agreement between the fabricator and the customer; and
(2) the customer's last known address;
indicating that the fabricator intends to terminate the customer's rights, title, and interest by having the rights, title, and interest transferred to the fabricator under this chapter.
(b) If a customer:
(1) does not take possession of the particular die, mold, form, jig, or pattern within ninety (90) days after the date on which the notice was sent under subsection (a); or
(2) does not make other contractual arrangements with the fabricator for taking possession or for storage of the die, mold, form, jig, or pattern;
all rights, title, and interest of the customer to the mold transfer by operation of this chapter to the fabricator for the purpose of destruction. The fabricator may then destroy the die, mold, or form.
As added by P.L.2-2002, SEC.19.

IC 32-34-6-7
Inapplicability; agreements; patent or copyright law or unfair competition law
Sec. 7. Nothing in this chapter affects:
(1) a written agreement between the fabricator and customer concerning possession of the die, mold, form, jig, or pattern; or
(2) any right of the customer under federal patent or copyright law or any state or federal law pertaining to unfair competition.
As added by P.L.2-2002, SEC.19.



CHAPTER 7. TRANSFER OF PROPERTY INTERESTS IN SILK SCREENS

IC 32-34-7-2
"Customer" defined
Sec. 2. As used in this chapter, "customer" means an individual or entity that causes another individual or entity to make a silk screen or to use a silk screen to manufacture, assemble, or make a product.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-3
"Silk screen maker" defined
Sec. 3. As used in this chapter, "silk screen maker" means an individual or entity that makes a silk screen.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-4
"Silk screen user" defined
Sec. 4. As used in this chapter, "silk screen user" means an individual or entity that uses a silk screen to manufacture, assemble, or make a product.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-5
Transfer of customer's rights, title, and interest
Sec. 5. If a customer does not take possession of the customer's silk screen from a silk screen maker or silk screen user within three (3) years after the silk screen's last use, the customer's rights, title, and interest in the customer's silk screen are transferred to the silk screen maker or silk screen user pursuant to the procedures of this chapter for purposes of destruction of the silk screen.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-6
Notice to customer of transfer; requisites
Sec. 6. (a) After the three (3) year period specified in section 5 of this chapter has expired, a silk screen maker or silk screen user may choose to have all rights, title, and interest in any silk screen transferred to the silk screen maker or silk screen user for purposes of destruction. A silk screen maker or silk screen user seeking a transfer under this subsection must send written notice by registered mail, return receipt requested, to: (1) the customer's address as set out in any written agreement between the silk screen maker or silk screen user and the customer; and
(2) the customer's last known address;
indicating that the silk screen maker or silk screen user intends to terminate the customer's rights, title, and interest by having all the rights, title, and interest transferred to the silk screen maker or silk screen user under this chapter.
(b) If a customer:
(1) does not take possession of the particular silk screen within ninety (90) days after the date on which the notice was sent under subsection (a); or
(2) does not make other contractual arrangements with the silk screen maker or silk screen user for taking possession or for storage of the silk screen;
all rights, title, and interest of the customer to the silk screen transfer by operation of this chapter to the silk screen maker or silk screen user for the purpose of destruction. The silk screen maker or silk screen user may then destroy the silk screen.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-7
Agreements and patents, copyrights, or unfair competition laws not affected by chapter
Sec. 7. This chapter does not affect:
(1) a written agreement between the silk screen maker or silk screen user and the customer concerning possession of the silk screen; or
(2) any rights of the customer under federal patent or copyright law or any state or federal law pertaining to unfair competition.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-8
Commencement of time period
Sec. 8. For silk screens in existence on June 1, 1983, the three (3) year period specified in this chapter begins on the last date that the silk screen was used, regardless of whether that date was before June 1, 1983.
As added by P.L.2-2002, SEC.19.



CHAPTER 8. FINDING STRAYS OR PROPERTY ADRIFT

IC 32-34-8-2
Unclaimed property; report to court; warrant and appointment for appraisal
Sec. 2. (a) If the owner does not claim the property described in section 1 of this chapter within fifteen (15) days after the date the property is found, the finder shall report the property to a court with jurisdiction in the county where the property was found.
(b) The court shall issue a warrant to three (3) householders of the neighborhood not related to the finder (unless persons not related to the finder are not available) directing any two (2) of the householders to appraise the property. The appointed householders shall appraise the property and provide in writing to the court a report containing the following information:
(1) A clear description of the property.
(2) The householders' valuation of the property.
(3) A declaration under oath that the appraisal and description were made without partiality, favor, or affection.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-3
Oath of finder
Sec. 3. The finder must, at the time the householders make the report required by section 2(b) of this chapter, state under oath that the finder has no knowledge that the marks, brands, or appearance of the property have been altered by the finder or any other person since the property was lost, except for the changes stated in the householders' written report.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-4
Unclaimed stray horse, mule, or ass taken to pound
Sec. 4. The finder of an unclaimed stray horse, mule, or ass that is at least two (2) years of age shall take the animal to the pound of the proper county and keep the animal at the pound from 11 a.m. until 3 p.m. on the first day of each of the two (2) succeeding terms of the circuit court after finding the stray.
As added by P.L.2-2002, SEC.19.
IC 32-34-8-5
Description, valuation, and fee
Sec. 5. A court receiving the property report prepared under section 2 (b) of this chapter shall, within ten (10) days, transmit to the clerk of the circuit court a copy of the description and valuation of the property, together with the proper fee. The clerk shall enter the description and appraisal in a book to be kept for that purpose.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-6
Advertisement; value exceeding $10
Sec. 6. Property described in section 1 of this chapter that is greater than ten dollars ($10) in value must be advertised in a newspaper of the county, if there be one, and if not, in a paper in Indiana nearest the county where the property was found. The clerk shall forward to the printer a copy of the register that is marked on the outside, "Stray Property," together with a fee of one dollar ($1) out of which the printer shall pay postage.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-7
Title to property
Sec. 7. If the provisions of this chapter are complied with, title to:
(1) an article described in section 1 of this chapter that is not more than twelve dollars ($12) in value and that remains unclaimed or unproven by the owner within ninety (90) days after the property is found; or
(2) a stray animal described in section 1 of this chapter that is equal to or less than ten dollars ($10) in value and that remains unclaimed or unproven by the owner within one (1) year after the property is found;
vests in the finder.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-8
Unclaimed property and strays reported to court
Sec. 8. If:
(1) an article described in section 1 of this chapter has an appraised value greater than twelve dollars ($12) and is not claimed and proven within ninety (90) days after the day the article is found; or
(2) a stray animal other than a horse, a mule, or an ass has an appraised value greater than ten dollars ($10) and is not claimed and proven within six (6) months after the animal is found;
the finder shall report that information to a court with jurisdiction where the property was initially found not later than five (5) days after the expiration of the time specified in this section.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-9 Sale of property; proceeds distribution; receipts
Sec. 9. (a) The court shall issue a warrant to the sheriff to sell the property at auction, giving ten (10) days notice in writing of the time and place of sale and describing the property to be sold.
(b) The sheriff shall, within five (5) days after the sale, return the order and proceeds of sale to the court, retaining one dollar ($1) for the sheriff's services.
(c) The court shall immediately pay over to the county treasurer the proceeds of sale, after deducting the proper amount to be paid to the finder, fifty cents ($0.50) for the fee of the judge of the court and, for every mile that the judge must travel in making the return, a sum for mileage equal to that sum per mile paid to state officers and employees.
(d) The court shall receive from the treasurer duplicate receipts and file one (1) receipt in the office of the clerk of the circuit court and one (1) receipt with the county auditor.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-10
Sale of horse, mule, or ass if value exceeds $20; proceeds distribution; receipts
Sec. 10. (a) If a horse, a mule, or an ass that has an appraised value greater than twenty dollars ($20) remains unclaimed or unproven twelve (12) months after the date the horse, mule, or ass was found, the finder shall deliver the horse, mule, or ass to the sheriff of the proper county on the first day of the term of the circuit court after the expiration of the twelve (12) month period.
(b) The sheriff shall sell the horse, mule, or ass delivered under subsection (a) at a public sale.
(c) After retaining one dollar ($1) for the sheriff's services and paying to the finder the charges as provided by this chapter, the sheriff shall pay the proceeds of the sale to the treasurer of the county within five (5) days after the sale.
(d) The sheriff shall receive from the treasurer duplicate receipts and file one (1) receipt in the clerk's office and the other receipt with the county auditor.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-11
County stray fund
Sec. 11. The county treasurer shall enter all sums paid under this chapter to the credit of the county stray fund.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-12
Finder's fee
Sec. 12. (a) The finder's fee is as follows:
(1) For each horse, mule or ass, one dollar ($1).
(2) For each head of neat cattle, fifty cents ($0.50).
(3) For each sheep, goat, or hog more than six (6) months old,

ten cents ($0.10).
(b) If the owner reclaims and proves the property before the property is posted, the finder is allowed half of the appropriate amount listed in subsection (a).
As added by P.L.2-2002, SEC.19.

IC 32-34-8-13
Reward of finder; right to jury determination
Sec. 13. (a) The finder of an article described in section 1 of this chapter is allowed a reasonable sum, as determined by a court with jurisdiction where the property was initially found.
(b) Either the claimant or the finder may have a jury determine what amount is just and reasonable for finding and taking care of the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-14
Court fees
Sec. 14. (a) If the property described in section 13 of this chapter is greater than three dollars ($3) in value, the finder of the property shall pay to the court, at the time of reporting, fifty cents ($0.50) for the judge of the court, fifty cents ($0.50) for the clerk, and one dollar ($1) for the printer where printing is required.
(b) If the value of the property described in section 13 of this chapter is less than three dollars ($3), the court may not make a return to the clerk and the fee is twenty-five cents ($0.25).
As added by P.L.2-2002, SEC.19.

IC 32-34-8-15
Register of stray animals and found articles
Sec. 15. (a) The clerk shall keep a register of stray animals and found articles.
(b) If several strays or articles are found by one (1) person, there may be only one (1) entry, one (1) advertisement, one (1) fee of the clerk, and one (1) fee of the judge.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-16
Compensation for finder
Sec. 16. If found property is sold or reclaimed, the finder is allowed just and reasonable compensation for keeping the property as determined by the court with jurisdiction where the property was initially found. The finder shall:
(1) keep account of the time a stray animal is kept by the finder; and
(2) state the time to the court under oath.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-17
Compensation for services of animal Sec. 17. (a) If an animal is found under the provisions of this chapter and worked by the finder, a reasonable compensation shall be allowed for the services of the animal. The compensation shall be deducted from the cost of keeping the animal.
(b) The finder, if required, shall verify, under oath, the time the animal worked.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-18
Reclaiming property; proof
Sec. 18. (a) At any time before sale, the owner may have the property by proving ownership in the court where the finding was reported under this chapter and paying the charges required by this chapter.
(b) At any time up to two (2) years after the date of sale, the owner may reclaim the money paid into the treasury by proper proof before the county auditor.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-19
Limitations; time and place of taking up animals
Sec. 19. (a) Except as provided in subsection (c), a person may not:
(1) take up any horse or stock under this chapter except at the person's place of residence; or
(2) drive any horse or stock out of the woods and take them up under this chapter.
(b) Except as provided in subsection (c), an animal may not be taken up under this chapter between the first day of April and the first day of November unless the animal is found in the enclosure of the person who takes up the animal.
(c) When any animal may be in the act of escaping from the owner, it may be taken up at any time, wherever found.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-20
Limitation on removal of property from county
Sec. 20. The finder, until the finder becomes the property's owner, may not take the found property or allow the property to be taken out of the county where the property was found for longer than three (3) days at any time.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-21
Fatted hogs
Sec. 21. (a) Fatted hogs that are found may, at the option of the finder, be killed one (1) month after posting.
(b) If fatted hogs are killed under subsection (a), the finder shall, immediately after killing the hogs, pay the hogs' appraised values, deducting costs and charges (to be liquidated as in other cases) to the

county treasurer for the use of the owner.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-22
Stock hogs
Sec. 22. Stock hogs that are found may, at the option of the finder, be purchased by the finder, six (6) months after posting, at the hogs' appraised value, deducting the costs allowed by this chapter for finding the hogs but without an allowance for keeping the hogs.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-23
Shipwrecked property; inapplicability
Sec. 23. (a) Sections 1 through 22 of this chapter do not apply to property described in this section.
(b) If, upon any navigable waters within or bordering Indiana, cargo that is shipped as freight, the baggage of passengers, or a part of either of a vessel is cast adrift, afloat, or ashore by a wreck, accident, or mischance of the vessel, the cargo or part of the cargo found and secured by a person may be reclaimed by the captain, clerk, or officer navigating the vessel, the super cargo, or the owner or agent of the owner of the cargo or baggage.
(c) If the property described in this section is not claimed within seven (7) days after the property is found, the finder of the property shall advertise the property as required for articles described in section 1 of this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-24
Shipwrecked property; surrender upon proof; finder's compensation
Sec. 24. A person who finds property described in section 23 of this chapter shall surrender the property to a claimant upon proof, or circumstances satisfactory to the finder, of the right of the claimant to the property, and after the payment by the claimant of reasonable compensation for services or expenses in connection with the finding and preserving of the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-25
Refusal to return property; summary proceedings
Sec. 25. If a person with possession of the property refuses to return the property to the claimant or claims unreasonable compensation for the services and expenses in the finding and preservation of the property, the claimant may have a summary proceeding before:
(1) the court where the property was reported under this chapter if the property was reported; and
(2) any court with jurisdiction where the property is located if the property was not reported to a court under this chapter; for the recovery of the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-26
Affidavit of claimant; summons of finder or person in possession of property
Sec. 26. (a) The claimant must file before the court specified under section 25 of this chapter an affidavit of the facts attending the wreck or accident, enumerating as nearly as possible the articles or packages in the possession of the finder and the claimant's right to recover the property.
(b) The court shall summon the person who found or is in possession of the property to appear before the court at a place and at the earliest practicable time, as designated in the writ, but not more than three (3) days after the date of the writ.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-27
Hearing
Sec. 27. (a) The court shall hear and determine the matters in controversy in the most speedy manner practicable, as other proceedings are determined before the court.
(b) The court may fix the amount of compensation the claimant must pay and award a writ, or writs, for the delivery of the property to the claimant upon payment of the compensation.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-28
Rules of trial procedure govern
Sec. 28. (a) The trial described in section 27 of this chapter is governed by the Indiana rules of trial procedure, except as to continuances.
(b) Appeals may be taken by either party upon the same terms and under the same rules as appeals in other civil cases are taken.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-29
Appraiser compensation
Sec. 29. An appraiser appraising property in accordance with section 2 of this chapter shall receive compensation for the appraisal services in the sum of fifty cents ($0.50) to be paid the same manner as other expenses involved in the finding of strays.
As added by P.L.2-2002, SEC.19.



CHAPTER 9. DRIFTING BOATS AND TIMBER

IC 32-34-9-2
Property found and secured; compensation; lien; sale
Sec. 2. (a) A person who finds and secures any boats, fleets of timber, rafts, platforms, sawlogs, or other logs or trees prepared for the purpose of sale, or any cross or railroad ties, boards, planks, staves, heading, or other timber prepared for market that is the property of another and that is found adrift in the waters of Indiana without a boom or other arrangement provided by the owner to preserve the logs or timber below the point at which they are found, whether the logs or timber have a brand or not, is entitled to receive from the owner the following compensation:
(1) For each freight boat or other heavy boat, two dollars ($2) per ton for all cargo.
(2) For each jack-boat, skiff, or canoe, one dollar ($1).
(3) For each fleet of timber, fifty dollars ($50).
(4) For each raft of not less than forty (40) logs, fifteen dollars ($15).
(5) For each platform of at least ten (10) logs, four dollars ($4).
(6) For each sawlog or other log or tree prepared for sale, fifty cents ($0.50).
(7) For each cross or railroad tie, fifteen cents ($0.15).
(8) For boards or planks caught in rafts or a large body:
(A) one dollar ($1) per one thousand (1,000) board feet for a quantity twenty thousand (20,000) board feet or less; or
(B) fifty cents ($0.50) per one thousand (1,000) board feet for a quantity greater than twenty thousand (20,000) board feet.
(9) For loose and scattered boards or planks, five dollars and fifty cents ($5.50) per one thousand (1,000) board feet.
(10) For staves and heading, four dollars ($4) per one thousand (1,000) pieces that are merchantable.
(b) The compensation due under subsection (a) is payable by the owner, if required, upon the delivery to the owner of the logs or timber.
(c) The finder has a lien upon the property found for the charges provided in subsection (a).
(d) If the owner of the property fails to pay the compensation due under subsection (a) within sixty (60) days after the day the property is found, the property may be sold at the request of the person to

whom the compensation is due by a constable, sheriff, or other officer of the county in which the property was found. The sale must be at the courthouse door at public auction to the highest bidder, upon thirty (30) days written or printed notice that gives the time and place of sale and a written or printed description of the property and any marks or brands on the property. The notice of the sale must be posted at the front door of the courthouse of the county in which the sale is to be made and at two (2) other public places in the county where the property is located. It is the duty of the constable or other officer making the sale to pay to the finder the finder's legal fees and charges after deducting the constable's or other officer's commission. The commission charged may be the same as if the constable or other officer had sold the same property under execution. If any sale money remains after payment of the charges and fees described in this section, the constable or other officer shall pay the remainder to the clerk of the circuit court in the county in which the sale occurred and obtain a receipt for the amount. If the constable or other officer fails to perform the constable's or other officer's duties under this chapter, the constable or other officer is liable on the constable's or other officer's official bond to the party aggrieved.
(e) If the owner, within one (1) year after the date of the sale, appears before the county judge of the county where the money is deposited with the clerk and establishes the owner's right to the satisfaction of the court to the money, the money must, upon the order of the county judge, be paid over to the owner by the clerk; otherwise, it shall be paid into the state general fund.
(f) This chapter may not be construed to permit a person to recover under subsection (a) for any fleet of timber, raft or platform, sawlog, or other log or tree prepared for the purpose of sale, or any cross or railroad tie, board, plank, stave, heading, or other timber prepared for the market that is above any boom or other arrangement made by the owner to preserve the logs or timber.
As added by P.L.2-2002, SEC.19. Amended by P.L.246-2005, SEC.219.

IC 32-34-9-3
Finder compensation
Sec. 3. A person who finds a fleet, raft or platform, as described in this chapter, is entitled to reasonable compensation for keeping and caring for the property in addition to the fees set forth in section 1 of this chapter. The compensation may not exceed the following rates:
(1) For each fleet, four dollars ($4) per day.
(2) For each raft, one dollar ($1) per day.
(3) For each platform, fifty cents ($0.50) per day.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-4
Additional compensation; sawlogs or other logs or trees
Sec. 4. If a person finds any sawlog or other log or trees prepared

for sale as described in this chapter and the property remains in the person's possession more than thirty (30) days after the time the person found the property to the time the owner offers to pay the charges described in section 1 of this chapter, the finder is entitled to charge, in addition to the fee set forth in section 1 of this chapter, twenty-five cents ($0.25) for every sawlog or other log or tree prepared for sale that remains in the person's possession as described in this section.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-5
Hiding property or failure to float property upon demand
Sec. 5. If the finder of any property described in this chapter:
(1) hides the property;
(2) allows the property to get aground so that the finder cannot immediately, upon the demand of the property's owner or the owner's agents, put the property afloat; or
(3) fails to put the property afloat upon demand;
the finder may not collect or receive any compensation for finding or caring for the property and, in addition to any other duties imposed by this chapter, is responsible to the owner for the value of the property as if the property were afloat.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-6
Brand adopted by timber dealer
Sec. 6. A person, firm, or corporation that deals in timber in any form is considered a timber dealer and may adopt a brand in the manner and with the effect described in this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-7
Brand adopted by dealer; form; acknowledgment; posting
Sec. 7. (a) A timber dealer desiring to adopt a brand may do so by the execution of a writing in the following form:
Brand - Notice is hereby given that I (or we, as the case may be) have adopted the following brand in my (or our) business as a timber dealer: (Here insert the words, letters, figures, etc., constituting the brand, or if the brand is any device other than words, letters, or figures, insert a facsimile of the brand.) Dated this ____ day of _________ A.D. ______.
(b) The writing must be acknowledged or proved for the record in the same manner as deeds are acknowledged or proven and must be recorded in the office of the clerk of the county in which the timber dealer maintains a principal office or place of business.
(c) A copy of the writing must be posted at the timber dealer's principal place of business, at the courthouse door in the county where the timber dealer carries on business, and at the public places in the county.
As added by P.L.2-2002, SEC.19.
IC 32-34-9-8
Brand as exclusive trademark
Sec. 8. A brand adopted in accordance with this chapter is the exclusive trademark of the person adopting the brand, and the brand constitutes property under IC 35-31.5-2-253.
As added by P.L.2-2002, SEC.19. Amended by P.L.114-2012, SEC.57.

IC 32-34-9-9
Impressing brand on timber
Sec. 9. A person who owns a brand shall cause the brand to be plainly stamped, branded, or otherwise impressed upon each piece of timber upon which the brand is placed.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-10
Contract for sale of standing trees or standing timber
Sec. 10. A contract for the sale of standing trees or standing timber may not be enforced by a legal action unless the contract or some memorandum of the contract is in writing and signed by the person to be charged or the person's duly authorized agent.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-11
Branded timber; title
Sec. 11. (a) If timber is branded by the seller or by another person with the seller's consent with the brand of the purchaser or another person or corporation, the title to the timber passes at once to the person or corporation whose brand is placed on the timber.
(b) Placement of a brand on timber as described in subsection (a) does not affect the rights of the contracting parties regarding the payment of the purchase money for the timber.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-12
Prior brands and trademarks; validity
Sec. 12. (a) This chapter does not affect the validity and effect of a brand or trademark adopted and recorded under the law in effect before March 11, 1901.
(b) A brand or trademark described in subsection (a) is valid for all purposes, civil and criminal, as if the brand or trademark had been adopted and recorded under this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-13
Finding timber; compensation; violation
Sec. 13. (a) If timber prepared for market is found on any of the streams of Indiana, the timber shall be held and disposed of as provided in this chapter. The finder of the timber shall receive as compensation for the finder's services only the fees provided for in

section 2 of this chapter.
(b) A person who knowingly violates this section commits a Class D felony.
As added by P.L.2-2002, SEC.19.



CHAPTER 10. SALE OF ABANDONED WATERCRAFT

IC 32-34-10-1
"Marina operator" defined
Sec. 1. As used in this chapter, "marina operator" means a person, a firm, a corporation, a limited liability company, a municipality, or another unit of government that is engaged in the business of operating a marina.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-2
Sale of watercraft by marina operator; recovery of maintenance costs
Sec. 2. A marina operator may:
(1) sell a watercraft that has been left without permission at the marina for more than six (6) months; and
(2) recover the operator's reasonable maintenance, repair, dockage, storage, and other charges if the conditions set forth in section 3 of this chapter are met.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-3
Six month period before sale
Sec. 3. The minimum six (6) month period specified in section 2 of this chapter begins the day written notice is sent by the marina operator to the last known address of the owner of the watercraft or personally delivered to the owner of the watercraft. If the notice is mailed, the marina operator must send notice by certified mail, return receipt requested. Notice, by mail or personally delivered, must include a description of the watercraft and a conspicuous statement that the watercraft is at the marina without permission of the marina.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-4
Sale of watercraft and recovery of maintenance costs; procedure
Sec. 4. To sell a watercraft and recover charges under section 2 of this chapter, a marina operator must do all of the following:
(1) Perform a search of watercraft titles for the name and address of the owner of the watercraft and the name and address of any person holding a lien or security interest on the watercraft. The search required by this subdivision must be conducted in the following order: (A) First, in the records of the state of registration as indicated on the exterior of the watercraft.
(B) Second, in the United States Coast Guard registration records maintained by the National Vessel Documentation Center.
(C) Third, in the records of the bureau of motor vehicles.
(2) After receiving the results of the search required by subdivision (1), give notice by certified mail, return receipt requested, or in person, to the last known address of the owner of the watercraft, to any lien holder with a perfected security interest in the watercraft, and to all other persons known to claim an interest in the watercraft. The notice must include an itemized statement of the charges, a description of the watercraft, a demand for payment within a specified time not less than ten (10) days after receipt of the notice, and a conspicuous statement that unless the charges are paid within that time, the watercraft will be advertised for sale and sold by auction at a specified time and place.
(3) Advertise that the watercraft will be sold at public auction in conformity with the provisions of IC 26-1-7-210 and IC 26-1-2-328. The advertisement of sale must be published once a week for two (2) consecutive weeks in a newspaper of general circulation in the county where the watercraft has been left without permission. The advertisement must include a description of the watercraft, the name of the person on whose account the watercraft is being held, and the time and place of the sale. The sale must take place at least fifteen (15) days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten (10) days before the sale in not less than six (6) conspicuous places in the neighborhood of the proposed sale.
(4) Conduct an auction sale, not less than thirty (30) days after the return receipt is received by the marina operator, on the marina property where the watercraft was left without permission.
(5) Provide a reasonable time before the sale for prospective purchasers to examine the watercraft.
(6) Sell the watercraft to the highest bidder.
(7) Immediately after the auction sale, execute an affidavit of sale in triplicate on a form prescribed by the bureau of motor vehicles stating:
(A) that the requirements of this section have been met;
(B) the length of time that the watercraft was left on the marina property without permission;
(C) the expenses incurred by the marina operator, including the expenses of the sale;
(D) the name and address of the purchaser of the watercraft at the auction sale; and
(E) the amount of the winning bid. As added by P.L.2-2002, SEC.19.

IC 32-34-10-5
Affidavit of sale
Sec. 5. Upon payment of the bid price by the purchaser, the marina operator shall provide the purchaser with the affidavit of sale described in this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-6
Affidavit of sale as proof of ownership
Sec. 6. The affidavit of sale under this chapter constitutes proof of ownership and right to possession under IC 9-31-2-16.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-7
Certificate of title
Sec. 7. After the purchaser:
(1) presents the bureau of motor vehicles with the affidavit of sale;
(2) completes an application for title; and
(3) pays any applicable fee;
the bureau shall issue to the purchaser a certificate of title to the watercraft.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-8
Excess funds after sale of watercraft
Sec. 8. If a boat is sold under this chapter for an amount of money that is greater than the charges owed to the marina operator plus all reasonable expenses of sale, the marina operator shall pay the excess in the following order:
(1) For the satisfaction of obligations held by secured parties with respect to the watercraft, in the order in which security interests in the watercraft were perfected.
(2) To the owner of the watercraft.
As added by P.L.2-2002, SEC.19.






ARTICLE 35. CAUSES OF ACTION CONCERNING PERSONAL PROPERTY

CHAPTER 1. STATUTE OF LIMITATIONS



CHAPTER 2. REPLEVIN

IC 32-35-2-2
Claim for immediate delivery
Sec. 2. A plaintiff may, at the time of issuing the summons, or at any time before final judgment, claim the immediate delivery of property described in section 1 of this chapter.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-3
Filing affidavit
Sec. 3. If a plaintiff claims delivery under section 2 of this chapter, the plaintiff or someone representing the plaintiff shall file an affidavit.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-4
Contents of affidavit
Sec. 4. An affidavit filed under section 3 of this chapter must:
(1) show that the plaintiff is:
(A) the owner of the property; or
(B) lawfully entitled to the possession of the property;
(2) show that:
(A) the property was not:
(i) taken for a tax, assessment, or fine under a statute; or
(ii) seized under an execution or attachment against the property of the plaintiff; or
(B) if the property was seized under an execution or attachment, the property was exempt by statute from seizure;
(3) show that the property:
(A) has been wrongfully taken and is unlawfully detained by the defendant; or
(B) is unlawfully detained;
(4) include a particular description of the property;
(5) state the estimated value of the property; and
(6) identify the county in which the property is believed to be detained. As added by P.L.2-2002, SEC.20.

IC 32-35-2-5
Issuance of show cause order
Sec. 5. If a plaintiff files an affidavit under section 3 of this chapter, the clerk shall issue an order for a time fixed by the judge directing the defendant to appear for the purpose of controverting plaintiff's affidavit or to otherwise show cause why:
(1) a prejudgment order for possession should not issue; and
(2) the property should not be delivered to plaintiff.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-6
Date, time, and place for hearing
Sec. 6. (a) An order issued under section 5 of this chapter must set forth the date, time, and place for the hearing and direct the time within which service shall be made upon the defendant.
(b) The hearing shall be scheduled not sooner than five (5) days, Sundays and holidays excluded, after the date of service.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-7
Notice to defendant
Sec. 7. An order to show cause issued under section 5 of this chapter must inform the defendant that:
(1) the defendant may:
(A) file affidavits on the defendant's behalf with the court;
(B) appear and present testimony on the defendant's behalf at the time of the hearing; and
(C) file with the court a written undertaking to stay the delivery of the property in accordance with this article; and
(2) if the defendant fails to appear, plaintiff may be granted a judgment of possession.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-8
Order for possession after examining pleadings and evidence
Sec. 8. The court may issue an order for possession under this chapter after examining the complaint, affidavits, and other evidence or testimony that the court may require.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-9
Order for possession before hearing; grounds
Sec. 9. The court may issue an order for possession under this chapter before the hearing if probable cause appears that any of the following subdivisions apply:
(1) The defendant gained possession of the property by theft or criminal conversion.
(2) The property consists of one (1) or more negotiable

instruments or credit cards.
(3) By reason of specific, competent evidence shown by testimony within the personal knowledge of an affiant or witness, the property is:
(A) perishable, and will perish before any noticed hearing can be had;
(B) in immediate danger of destruction, serious harm, concealment, removal from Indiana, or sale to an innocent purchaser; or
(C) held by a person who threatens to destroy, harm, or conceal the property, remove the property from Indiana, or sell the property to an innocent purchaser.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-10
Order for possession without notice; grounds
Sec. 10. Before the court may issue an order for possession without notice under section 12 of this chapter, the plaintiff or the plaintiff's attorney must file an affidavit or certificate showing:
(1) the efforts, if any, that have been made to give notice; and
(2) the reasons why notice of the application for the order cannot be given.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-11
Application to shorten time for show cause hearing
Sec. 11. (a) If an order of possession was issued before a hearing under this chapter (or IC 34-1-9.1-4 or IC 34-21-4-4 before their repeal), the defendant or other person from whom possession of the property was taken may apply to the court for an order shortening the time for hearing on the order to show cause.
(b) The court may, upon an application made under subsection (a):
(1) shorten the time until the hearing; and
(2) direct that the matter shall be heard on not less than forty-eight (48) hours notice to the plaintiff.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-12
Sheriff or other executing officer to hold property
Sec. 12. An order of possession issued under this chapter without notice shall direct the sheriff or other executing officer to hold the property until further order of the court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-13
Issuance of preliminary order and temporary restraining order
Sec. 13. Under any of the circumstances set forth in this chapter, or instead of the immediate issuance of an order of possession under this chapter, the judge may, in addition to issuing a preliminary

order, issue a temporary restraining order directed to the defendant prohibiting certain acts with respect to the property if the issuance of the order appears to be necessary for the preservation of the rights of the parties and the status of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-14
Hearing on preliminary order
Sec. 14. Upon the hearing on the preliminary order under this chapter, the court shall:
(1) consider the showing made by the parties appearing; and
(2) make a preliminary determination which party, with reasonable probability, is entitled to possession, use, and disposition of the property, pending final adjudication of the claims of the parties.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-15
Prejudgment order of possession
Sec. 15. If the court determines, in an action under this chapter, that a prejudgment order of possession in the plaintiff's favor should issue, the court shall issue the order.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-16
Appointment of receiver
Sec. 16. If the property claimed by the plaintiff in an action under this chapter has a peculiar value that cannot be compensated by damages, the court may, instead of issuing an order of possession, appoint a receiver to take possession of and hold the property until further order of the court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-17
Failure of defendant to appear
Sec. 17. If the defendant in an action under this chapter fails to appear, the court may enter its final judgment with respect to possession as in other cases where there is a default for a failure to appear.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-18
Order of possession; contents
Sec. 18. An order of possession issued under this chapter must:
(1) be directed to the sheriff or other officer charged with the execution of the order within whose jurisdiction the property is believed to be located;
(2) describe the property to be seized; and
(3) direct the executing officer to:
(A) seize the property if it is found; (B) take the property into custody; and
(C) deliver the property to the plaintiff, unless:
(i) the order was issued without notice; or
(ii) the defendant files a written undertaking in accordance with section 7(1)(C) of this chapter within a time fixed by the court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-19
Final judgment; contents
Sec. 19. If the order issued in an action under this chapter is a final judgment:
(1) the court does not need to fix a time for the defendant to file a written undertaking;
(2) the order must direct immediate delivery to the plaintiff;
(3) a copy of any written undertaking filed by the plaintiff must be attached to the order; and
(4) the order must inform the defendant that the defendant has the right to:
(A) except to the surety upon the undertaking; or
(B) file a written undertaking for the redelivery of the property as provided in section 7(1)(C) of this chapter.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-20
Final judgment to supersede all preceding orders
Sec. 20. Any:
(1) order for possession;
(2) temporary restraining order;
(3) prejudgment order for possession; or
(4) other preliminary transfer of possession;
issued under this article (or IC 34-1-9.1 or IC 34-21 before their repeal) is superseded by the final judgment rendered in an action under this chapter.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-21
Plaintiff's bond required
Sec. 21. (a) Except as provided in subsection (c), the court may not issue an order of possession, with or without notice, in the plaintiff's favor in an action under this chapter until the plaintiff has filed with the court a written undertaking:
(1) in an amount fixed by the court; and
(2) executed by a surety to be approved by the court;
to the effect that the plaintiff and the surety are bound to the defendant for the value of the property, as determined by the court, along with other damages the defendant may suffer if the property has been wrongfully taken from the defendant.
(b) The amount of the bond may not be less than the value of the property. (c) If the defendant has failed to appear and final judgment is entered, no written undertaking is required.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-22
Return of property to defendant; bond
Sec. 22. (a) In an action under this chapter, the defendant:
(1) at any time before the hearing on the preliminary order; or
(2) if final judgment has not been entered, within the time fixed in the order of possession;
may require the return of the property upon filing with the court a written undertaking executed by a surety to be approved by the court.
(b) The written undertaking must provide that the defendant is bound:
(1) as to the value of the property, as determined by the court, for the delivery of the property to the plaintiff, if delivery is ultimately ordered; and
(2) for the payment to plaintiff of the sum that may be recovered against the defendant in the action for the defendant's wrongful detention of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-23
Service of notice by defendant of filing of bond
Sec. 23. At the time of filing an undertaking under section 22 of this chapter, the defendant must:
(1) serve upon the executing officer and the plaintiff or the plaintiff's attorney a notice of filing of the undertaking; and
(2) file proof of service of the notice referred to in subdivision (1) with the court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-24
Effect of defendant's bond on show cause proceedings
Sec. 24. If the defendant files an undertaking under section 22 of this chapter before the hearing of the order to show cause, proceedings under the order to show cause terminate, unless exception is taken to the surety.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-25
Redelivery of property to defendant from executing officer
Sec. 25. If the property is in the custody of the executing officer at the time the defendant files an undertaking under section 22 of this chapter, the property shall be redelivered to the defendant not later than five (5) days after the date of service of notice of the filing of the undertaking upon the plaintiff or the plaintiff's attorney.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-26 Action in replevin against officer; procedure
Sec. 26. (a) If:
(1) any officer, by virtue of any writ of attachment or execution lawfully issued to the officer, attaches or levies upon any personal property as the property of the attachment or execution defendant; and
(2) any other person, firm, limited liability company, or corporation brings an action in replevin against the officer for the possession of any part of the property attached or levied upon;
as soon as process is served upon the officer, the officer may notify the attachment or execution plaintiff, if a resident of the officer's county, and if not a resident of the officer's county, then the attorney of the plaintiff, in writing, of the replevin suit, giving a general description of the property claimed by the replevin plaintiff in the suit, and may demand of the attachment or execution plaintiff a bond to indemnify the officer against any loss for attorney's fees incurred in the defense of the replevin suit and payment of any judgment for damages and costs.
(b) Upon failure of the attachment or execution plaintiff to execute the bond to the officer within five (5) days after the time of service of the notice described in subsection (a) with good and sufficient surety, the officer may deliver up any part of the property sued for in the replevin suit to the replevin plaintiff.
(c) If the bond demanded under subsection (a) is not given and the officer delivers the property to the replevin plaintiff, the attachment or execution plaintiff is estopped from maintaining any action whatever against the officer for the value of the property delivered up or for damages for failing to make any defense in the replevin suit. However, if the action in replevin is pending in the circuit court, the bond shall be approved by the clerk of the circuit court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-27
Delivery to defendant in open court
Sec. 27. If the defendant or the defendant's attorney is in open court at the time the order of possession is issued under this chapter, a copy of the order shall be delivered promptly to the defendant and the delivery shall be noted in the order book.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-28
Service by sheriff or other executing officer
Sec. 28. If the defendant and the defendant's attorney are not present in open court when the order of possession is issued under this chapter, sufficient copies of the order shall be delivered to the sheriff or other executing officer. The executing officer shall, without delay, serve upon the defendant a copy of the order of possession:
(1) by delivering the order of possession to: (A) the defendant personally; or
(B) the defendant's agent from whose possession the property is taken;
(2) if the defendant or the defendant's agent cannot be found, by leaving it at the usual place of abode of either with some person of suitable age and discretion; or
(3) if neither the defendant nor the defendant's agent has any known usual place of abode, by mailing it to the defendant's last known address.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-29
Taking immediate custody of property; exception for vehicle or boat used as defendant's dwelling
Sec. 29. (a) Upon serving on the defendant a copy of the order of possession under section 28 of this chapter, the executing officer, except as provided in subsection (b), shall immediately take the property into custody if the property is in the possession or control of the defendant or the defendant's agent.
(b) If the property is a housetrailer, recreational vehicle, motor or mobile home, or boat and is being used as the principal dwelling of a defendant, at the expiration of forty-eight (48) hours after the order of possession is served, the officer shall immediately remove the property's occupants and take the property into custody.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-30
Taking possession of building or enclosure
Sec. 30. If the property or any part of the property that is subject to an order of possession issued under this chapter is:
(1) in a building or enclosure; and
(2) not voluntarily delivered;
the executing officer shall cause the building or enclosure to be broken open in a manner the officer reasonably believes will cause the least damage to the building or enclosure and take possession of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-31
Safekeeping and delivery of property; expenses
Sec. 31. An executing officer who has taken property subject to an order of possession issued under this chapter shall:
(1) keep it in a secure place; and
(2) deliver it to the party entitled to the property upon receiving actual, reasonable, and necessary expenses for keeping the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-32
Order of possession; endorsement and return to court Sec. 32. After taking property subject to an order of possession issued under this chapter, an executing officer shall:
(1) note the executing officer's proceedings in writing upon the order of possession; and
(2) return the order of possession to the court in which the action is pending;
within five (5) days after taking the property mentioned in the order.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-33
Judgment for plaintiff; contents
Sec. 33. In an action to recover the possession of personal property, judgment for the plaintiff may be for:
(1) the delivery of the property, or the value of the property in case delivery is not possible; and
(2) damages for the detention of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-34
Judgment for defendant; contents
Sec. 34. In an action to recover the possession of personal property, if the property has been delivered to the plaintiff and the defendant claims a return of the property, judgment for the defendant may be for:
(1) the return of the property, or its value, in case return is not possible; and
(2) damages for the taking and withholding of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-35
Assessment of value of property and damages
Sec. 35. In actions for the recovery of specific personal property, the jury must assess:
(1) the value of the property; and
(2) the damages for the taking or detention of the property;
when the jury's verdict results in a judgment for the recovery or return of the property.
As added by P.L.2-2002, SEC.20.






ARTICLE 36. PUBLICITY

CHAPTER 1. RIGHTS OF PUBLICITY

IC 32-36-1-1
Application of chapter
Sec. 1. (a) This chapter applies to an act or event that occurs within Indiana, regardless of a personality's domicile, residence, or citizenship.
(b) This chapter does not affect rights and privileges recognized under any other law that apply to a news reporting or an entertainment medium.
(c) This chapter does not apply to the following:
(1) The use of a personality's name, voice, signature, photograph, image, likeness, distinctive appearance, gestures, or mannerisms in any of the following:
(A) Literary works, theatrical works, musical compositions, film, radio, or television programs.
(B) Material that has political or newsworthy value.
(C) Original works of fine art.
(D) Promotional material or an advertisement for a news reporting or an entertainment medium that:
(i) uses all or part of a past edition of the medium's own broadcast or publication; and
(ii) does not convey or reasonably suggest that a personality endorses the news reporting or entertainment medium.
(E) An advertisement or commercial announcement for a use described in this subdivision.
(2) The use of a personality's name to truthfully identify the personality as:
(A) the author of a written work; or
(B) a performer of a recorded performance;
under circumstances in which the written work or recorded performance is otherwise rightfully reproduced, exhibited, or broadcast.
(3) The use of a personality's:
(A) name;
(B) voice;
(C) signature;
(D) photograph; (E) image;
(F) likeness;
(G) distinctive appearance;
(H) gestures; or
(I) mannerisms;
in connection with the broadcast or reporting of an event or a topic of general or public interest.
(4) A personality whose:
(A) name;
(B) voice;
(C) signature;
(D) photograph;
(E) image;
(F) likeness;
(G) distinctive appearance;
(H) gesture; or
(I) mannerisms;
have commercial value solely because the personality has been formally charged with or convicted of a crime.
As added by P.L.2-2002, SEC.21. Amended by P.L.149-2012, SEC.17.

IC 32-36-1-2
"Commercial purpose" defined
Sec. 2. As used in this chapter, "commercial purpose" means the use of an aspect of a personality's right of publicity as follows:
(1) On or in connection with a product, merchandise, goods, services, or commercial activities.
(2) For advertising or soliciting purchases of products, merchandise, goods, services, or for promoting commercial activities.
(3) For the purpose of fundraising.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-3
"Name" defined
Sec. 3. As used in this chapter, "name" means the actual or assumed name of a living or deceased natural person that is intended to identify the person.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-4
"News reporting or an entertainment medium" defined
Sec. 4. As used in this chapter, "news reporting or an entertainment medium" means a medium that publishes, broadcasts, or disseminates advertising in the normal course of its business, including the following:
(1) Newspapers.
(2) Magazines.
(3) Radio and television networks and stations. (4) Cable television systems.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-5
"Person" defined
Sec. 5. As used in this chapter, "person" means a natural person, a partnership, a firm, a corporation, or an unincorporated association.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-6
"Personality" defined
Sec. 6. As used in this chapter, "personality" means a living or deceased natural person whose:
(1) name;
(2) voice;
(3) signature;
(4) photograph;
(5) image;
(6) likeness;
(7) distinctive appearance;
(8) gesture; or
(9) mannerisms;
has commercial value, whether or not the person uses or authorizes the use of the person's rights of publicity for a commercial purpose during the person's lifetime.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-7
"Right of publicity" defined
Sec. 7. As used in this chapter, "right of publicity" means a personality's property interest in the personality's:
(1) name;
(2) voice;
(3) signature;
(4) photograph;
(5) image;
(6) likeness;
(7) distinctive appearance;
(8) gestures; or
(9) mannerisms.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-8
Consent required for commercial use of a personality's right of publicity; application to the rights of a deceased personality
Sec. 8. (a) A person may not use an aspect of a personality's right of publicity for a commercial purpose during the personality's lifetime or for one hundred (100) years after the date of the personality's death without having obtained previous written consent from a person specified in section 17 of this chapter. If a personality

is deceased, the following apply to the rights described in this subsection:
(1) The rights apply to the personality whether the personality died before, on, or after July 1, 1994.
(2) If the personality died before July 1, 1994, the rights are considered to have existed on and after the date the personality died.
(3) Consistent with section 1(a) of this chapter, a claim for a violation of a personality's right of publicity may not be asserted under this chapter unless the alleged act or event of violation occurs within Indiana.
(4) A claim for a violation of a personality's right of publicity may not be asserted under this chapter unless the alleged act or event of violation occurs after June 30, 1994.
(b) A written consent solicited or negotiated by an athlete agent (as defined in IC 25-5.2-1-2) from a student athlete (as defined in IC 25-5.2-1-2) is void if the athlete agent obtained the consent as the result of an agency contract that:
(1) was void under IC 25-5.2-2-2 or under the law of the state where the agency contract was entered into;
(2) was voided by the student athlete under IC 25-5.2-2-8 or a similar law in the state where the agency contract was entered into; or
(3) was entered into without the notice required under IC 35-46-4-4 or a similar law in the state where the agency contract was entered into.
(c) A written consent for an endorsement contract (as defined in IC 35-46-4-1.5) is void if notice is not given as required by IC 35-46-4-4 or a similar law in the state where the endorsement contract is entered into.
As added by P.L.2-2002, SEC.21. Amended by P.L.149-2012, SEC.18.

IC 32-36-1-9
Jurisdictional acts
Sec. 9. A person who:
(1) engages in conduct within Indiana that is prohibited under section 8 of this chapter;
(2) creates or causes to be created within Indiana goods, merchandise, or other materials prohibited under section 8 of this chapter;
(3) transports or causes to be transported into Indiana goods, merchandise, or other materials created or used in violation of section 8 of this chapter; or
(4) knowingly causes advertising or promotional material created or used in violation of section 8 of this chapter to be published, distributed, exhibited, or disseminated within Indiana;
submits to the jurisdiction of Indiana courts.
As added by P.L.2-2002, SEC.21.
IC 32-36-1-10
Damages
Sec. 10. A person who violates section 8 of this chapter may be liable for any of the following:
(1) Damages in the amount of:
(A) one thousand dollars ($1,000); or
(B) actual damages, including profits derived from the unauthorized use;
whichever is greater.
(2) Treble or punitive damages, as the injured party may elect, if the violation under section 8 of this chapter is knowing, willful, or intentional.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-11
Profits derived from unauthorized use; proof
Sec. 11. In establishing the amount of the profits under section 10(1)(B) of this chapter:
(1) the plaintiff is required to prove the gross revenue attributable to the unauthorized use; and
(2) the defendant is required to prove properly deductible expenses.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-12
Additional remedies
Sec. 12. In addition to any damages awarded under section 10 of this chapter, the court:
(1) shall award to the prevailing party reasonable attorney's fees, costs, and expenses relating to an action under this chapter; and
(2) may order temporary or permanent injunctive relief, except as provided by section 13 of this chapter.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-13
Injunctive relief; enforceability against news reporting or entertainment medium
Sec. 13. Injunctive relief is not enforceable against a news reporting or an entertainment medium that has:
(1) contracted with a person for the publication or broadcast of an advertisement; and
(2) incorporated the advertisement in tangible form into material that has been prepared for broadcast or publication.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-14
Impoundment of materials pending resolution of action
Sec. 14. (a) This section does not apply to a news reporting or an entertainment medium. (b) During any period that an action under this chapter is pending, a court may order the impoundment of:
(1) goods, merchandise, or other materials claimed to have been made or used in violation of section 8 of this chapter; and
(2) plates, molds, matrices, masters, tapes, negatives, or other items from which goods, merchandise, or other materials described in subdivision (1) may be manufactured or reproduced.
(c) The court may order impoundment under subsection (b) upon terms that the court considers reasonable.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-15
Destruction or other disposition of offending materials
Sec. 15. (a) This section does not apply to a news reporting or an entertainment medium.
(b) As part of a final judgment or decree, a court may order the destruction or other reasonable disposition of items described in section 14(b) of this chapter.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-16
Property rights
Sec. 16. The rights recognized under this chapter are property rights, freely transferable and descendible, in whole or in part, by the following:
(1) Contract.
(2) License.
(3) Gift.
(4) Trust.
(5) Testamentary document.
(6) Operation of the laws of intestate succession applicable to the state administering the estate and property of an intestate deceased personality, regardless of whether the state recognizes the property rights set forth under this chapter.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-17
Exercise and enforcement of rights and remedies
Sec. 17. (a) The written consent required by section 8 of this chapter and the rights and remedies set forth in this chapter may be exercised and enforced by:
(1) a personality; or
(2) a person to whom the recognized rights of a personality have been transferred under section 16 of this chapter.
(b) If a transfer of a personality's recognized rights has not occurred under section 16 of this chapter, a person to whom the personality's recognized rights are transferred under section 18 of this chapter may exercise and enforce the rights under this chapter and seek the remedies provided in this chapter. As added by P.L.2-2002, SEC.21.

IC 32-36-1-18
Exercise and enforcement of rights and remedies following death of intestate personality; fractional interests
Sec. 18. (a) Subject to sections 16 and 17 of this chapter, after the death of an intestate personality, the rights and remedies of this chapter may be exercised and enforced by a person who possesses a total of not less than one-half (1/2) interest of the personality's recognized rights.
(b) A person described in subsection (a) shall account to any other person in whom the personality's recognized rights have vested to the extent that the other person's interest may appear.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-19
Termination of untransferred rights following personality's death
Sec. 19. If:
(1) a deceased personality's recognized rights under this chapter were not transferred by:
(A) contract;
(B) license;
(C) gift;
(D) trust; or
(E) testamentary document; and
(2) there are no surviving persons as described in section 17 of this chapter to whom the deceased personality's recognized rights pass by intestate succession;
the deceased personality's rights set forth in this chapter terminate.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-20
Rights and remedies supplemental to others provided by law
Sec. 20. The rights and remedies provided for in this chapter are supplemental to any other rights and remedies provided by law.
As added by P.L.2-2002, SEC.21.






ARTICLE 37. COPYRIGHT

CHAPTER 1. APPLICATION



CHAPTER 2. DEFINITIONS

IC 32-37-2-2
"Copyright owner"
Sec. 2. (a) "Copyright owner" means the owner of a copyright, enforceable under 17 U.S.C. 101 et seq., of a nondramatic musical work.
(b) The term does not include the owner of a copyright in a motion picture or an audiovisual work, or in part of a motion picture or an audiovisual work.
As added by P.L.2-2002, SEC.22.

IC 32-37-2-3
"Performing rights society"
Sec. 3. (a) "Performing rights society" means an association or a corporation that licenses the public performance of nondramatic musical works on behalf of copyright owners.
(b) The term includes the following:
(1) The American Society of Composers, Authors, and Publishers (ASCAP).
(2) Broadcast Music, Inc. (BMI).
(3) SESAC, Inc.
As added by P.L.2-2002, SEC.22.

IC 32-37-2-4
"Proprietor"
Sec. 4. "Proprietor" means the owner of:
(1) a professional office;
(2) a retail establishment;
(3) a restaurant;
(4) a bar;
(5) a tavern; or
(6) an establishment similar to an establishment listed under subdivisions (1) through (5);
that is located in Indiana, in which the public may assemble, and in which nondramatic musical works may be performed, broadcast, or otherwise transmitted.
As added by P.L.2-2002, SEC.22.

IC 32-37-2-5
"Royalty"
Sec. 5. "Royalty" means a fee payable to a performing rights society for public performance rights. As added by P.L.2-2002, SEC.22.



CHAPTER 3. CONTRACT REQUIREMENTS

IC 32-37-3-2
Requirements for contract
Sec. 2. A contract executed, issued, or renewed in Indiana between a performing rights society and a proprietor must be in a writing signed by the parties and must include the following information:
(1) The name and business address of the proprietor.
(2) The name and address of the performing rights society.
(3) The name and location of each place of business to which the contract applies.
(4) The duration of the contract.
(5) The schedule of rates and terms of the royalties to be collected under the contract, including, if applicable, the sliding scale or schedule or the increase or decrease of the rates during the term of the contract. As added by P.L.2-2002, SEC.22.



CHAPTER 4. PROHIBITIONS



CHAPTER 5. REMEDIES






ARTICLE 38. TITLE INSURANCE AND TRANSFERS TO CERTAIN TRUSTS

CHAPTER 1. APPLICATION



CHAPTER 2. DEFINITIONS

IC 32-38-2-2
"Commitment"
Sec. 2. "Commitment" means a commitment for title insurance.
As added by P.L.95-2007, SEC.19.

IC 32-38-2-3
"Estate"
Sec. 3. "Estate" has the meaning set forth in IC 29-1-1-3.
As added by P.L.95-2007, SEC.19.

IC 32-38-2-4
"Named insured owner"
Sec. 4. "Named insured owner" means the person identified in a policy or commitment as the insured owner or the proposed insured owner of an interest in real property that is insured or proposed to be insured under the policy or commitment.
As added by P.L.95-2007, SEC.19.

IC 32-38-2-5
"Personal representative"
Sec. 5. "Personal representative" has the meaning set forth in IC 29-1-1-3.
As added by P.L.95-2007, SEC.19.

IC 32-38-2-6
"Policy"
Sec. 6. "Policy" means a title insurance policy.
As added by P.L.95-2007, SEC.19.

IC 32-38-2-7
"Power of appointment"
Sec. 7. "Power of appointment" means a power of appointment described in IC 32-17-6.
As added by P.L.95-2007, SEC.19.

IC 32-38-2-8
"Trust"
Sec. 8. "Trust" has the meaning set forth in IC 30-4-1-1.
As added by P.L.95-2007, SEC.19.



CHAPTER 3. TRANSFERS TO CERTAIN TRUSTS









TITLE 33. COURTS AND COURT OFFICERS

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11.6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. REPEALED

CHAPTER 1. REPEALED






ARTICLE 18. REPEALED

CHAPTER 1. REPEALED






ARTICLE 19. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20. REPEALED

CHAPTER 1. REPEALED






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 22. EFFECT OF RECODIFICATION OF TITLE 33

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 2004 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 33-22-1-2
Purpose of recodification
Sec. 2. The purpose of the recodification act of the 2004 regular session of the general assembly is to recodify prior law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 2004 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 2004 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 2003 expressly indicate a different purpose;
the substantive operation and effect of the prior law continue uninterrupted as if the recodification act of the 2004 regular session of the general assembly had not been enacted.
As added by P.L.98-2004, SEC.1.

IC 33-22-1-3
Statutory construction of recodification
Sec. 3. Subject to section 2 of this chapter, sections 4 through 9 of this chapter shall be applied to the statutory construction of the recodification act of the 2004 regular session of the general assembly.
As added by P.L.98-2004, SEC.1.

IC 33-22-1-4
Effect of recodification
Sec. 4. (a) The recodification act of the 2004 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred; (3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2004 regular session of the general assembly (July 1, 2004). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2004 regular session of the general assembly had not been enacted.
(b) The recodification act of the 2004 regular session of the general assembly does not:
(1) extend or cause to expire a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior law.
(c) The recodification act of the 2004 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior law or the rules adopted under the prior law.
As added by P.L.98-2004, SEC.1.

IC 33-22-1-5
Recodification of prior law
Sec. 5. The recodification act of the 2004 regular session of the general assembly shall be construed as a recodification of prior law. Except as provided in section 2(1) and 2(2) of this chapter, if the literal meaning of the recodification act of the 2004 regular session of the general assembly (including a literal application of an erroneous change to an internal reference) would result in a

substantive change in the prior law, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 2004 regular session of the general assembly; or
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 2004 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of statutory construction that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous does not apply to the recodification act of the 2004 regular session of the general assembly to the extent that the recodification act of the 2004 regular session of the general assembly is not substantively identical to the prior law.
As added by P.L.98-2004, SEC.1.

IC 33-22-1-6
References to repealed statutes
Sec. 6. Subject to section 9 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 2004 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.98-2004, SEC.1.

IC 33-22-1-7
References to citations
Sec. 7. A citation reference in the recodification act of the 2004 regular session of the general assembly to another provision of the recodification act of the 2004 regular session of the general assembly shall be treated as including a reference to the provision of prior law that is substantively equivalent to the provision of the recodification act of the 2004 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.98-2004, SEC.1.

IC 33-22-1-8
References to prior rules
Sec. 8. (a) As used in the recodification act of the 2004 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 2004 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 2004 regular session of the general assembly; or
(2) rules adopted under the prior law until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior law continue in effect after June

30, 2004, until the rules are amended, repealed, or suspended.
As added by P.L.98-2004, SEC.1.

IC 33-22-1-9
References to prior law
Sec. 9. (a) A reference in the recodification act of the 2004 regular session of the general assembly to a citation in the prior law before its repeal is added in certain sections of the recodification act of the 2004 regular session of the general assembly only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 2004 regular session of the general assembly of a reference to a citation in the prior law before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts, easements, or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior law;
before the effective date of the recodification act of the 2004 regular session of the general assembly (July 1, 2004). Those rights, liabilities, penalties, violations, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, easements, leases, permits, licenses, certificates of registration, grants of authority, and limitations of authority continue and shall be imposed and enforced under prior law as if the recodification act of the 2004 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 2004 regular session of the general assembly of a citation to a provision in the prior law does not affect the use of a prior conviction, violation, or noncompliance under the prior law as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 2004 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 2004 regular session of the general assembly

in a manner that does not result in a substantive change in the law.
As added by P.L.98-2004, SEC.1.






ARTICLE 23. GENERAL PROVISIONS

CHAPTER 1. DEFINITIONS

IC 33-23-1-2
Chairperson
Sec. 2. "Chairperson" includes an acting chairperson.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-3
Commission on judicial qualifications
Sec. 3. "Commission on judicial qualifications", except as used in IC 33-33-71, means the commission described in Article 7, Section 9 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-4
Crime
Sec. 4. "Crime" means a felony or a misdemeanor.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-5
Felony
Sec. 5. "Felony" means a violation of a statute for which a person may be imprisoned for more than one (1) year.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-6
Infraction
Sec. 6. "Infraction" means a violation of a statute for which a person may be fined but not imprisoned.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-7
Judicial nominating commission
Sec. 7. "Judicial nominating commission", except as used in IC 33-33-2, IC 33-33-45, and IC 33-33-71, means the commission described in Article 7, Section 9 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-8
Judicial office Sec. 8. "Judicial office" means the office held by a judge or justice.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-9
Misdemeanor
Sec. 9. "Misdemeanor" means a violation of a statute for which a person may be imprisoned for not more than one (1) year.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-9.5
"NICS"
Sec. 9.5. "NICS" has the meaning set forth in IC 35-47-2.5-2.5.
As added by P.L.110-2009, SEC.10.

IC 33-23-1-10
Offense
Sec. 10. "Offense" means a felony, a misdemeanor, an infraction, or a violation of a penal ordinance.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-11
Vacancy
Sec. 11. "Vacancy" means an opening in a judicial office or an opening on the judicial nominating commission that occurs by reason of death, retirement, resignation, or removal.
As added by P.L.98-2004, SEC.2.



CHAPTER 2. COURT TERMS AND SCHEDULES

IC 33-23-2-2
Continuance of trial; attendance of jury and witnesses
Sec. 2. If, at the expiration of the time fixed by law for the continuance of the term of a court, the trial of a case is progressing, the court may:
(1) continue sitting beyond the time;
(2) require the attendance of the jury and witnesses; and
(3) do, transact, and enforce all other matters necessary for the determination of the case.
The term of the court may not be considered to be ended until the case has been fully disposed of by the court.
As added by P.L.98-2004, SEC.2.

IC 33-23-2-3
Judge's time and attendance; judicial circuit of two or more courts
Sec. 3. If a judicial circuit consists of two (2) or more courts, the judge of the circuit shall divide the judge's time and the attendance in each court as the business of the courts requires.
As added by P.L.98-2004, SEC.2.

IC 33-23-2-4
Power and control over judgments; retaining after rendering
Sec. 4. All courts retain power and control over their judgments for ninety (90) days after rendering the judgments in the same manner and under the same conditions as they retained power and control during the term of court in which the judgments were rendered.
As added by P.L.98-2004, SEC.2.

IC 33-23-2-5
Term of court describing or fixing period of time
Sec. 5. If in any statute, rule, or order, a period is described or fixed by a term of court, a period of sixty (60) days for the purposes of time limitation only shall be substituted for the term of court.
As added by P.L.98-2004, SEC.2.

IC 33-23-2-6
Setting for trial of cases at issue; discharge of rules upon which time has run
Sec. 6. In setting for trial a case at issue and in discharging rules

upon which time has run, a judge shall:
(1) fix regular periods for setting cases not exceeding one hundred twenty (120) days between the periods; or
(2) set each case by a docket sheet entry, on a day certain, with notice, either in person or by mail, of the date set to attorneys of record.
As added by P.L.98-2004, SEC.2.



CHAPTER 3. SENIOR JUDGES

IC 33-23-3-2
Approval of application; appointment
Sec. 2. Upon approving the request by a circuit court, a superior court, a probate court, the tax court, or the court of appeals for a senior judge, the supreme court may appoint a senior judge to serve that court for the duration specified in the application submitted under section 1 of this chapter.
As added by P.L.98-2004, SEC.2. Amended by P.L.32-2005, SEC.2; P.L.201-2011, SEC.15.

IC 33-23-3-3
Service of senior judge
Sec. 3. A senior judge:
(1) exercises the jurisdiction granted to the court served by the senior judge;
(2) may serve as a domestic relations mediator, subject to the code of judicial conduct;
(3) serves at the pleasure of the supreme court; and
(4) serves in accordance with rules adopted by the supreme court under IC 33-24-3-7.
A senior judge serving as a domestic relations mediator is not entitled to reimbursement or a per diem under section 5 of this chapter. A senior judge serving as a domestic relations mediator may receive compensation from the alternative dispute resolution fund under IC 33-23-6 in accordance with the county domestic relations alternative dispute resolution plan.
As added by P.L.98-2004, SEC.2.

IC 33-23-3-4
Assignment to serve; acceptance; rejection
Sec. 4. The supreme court may not require a senior judge to accept an assignment to serve a circuit court, a superior court, a probate court, the tax court, or the court of appeals. If a senior judge declines an assignment to serve, the supreme court may offer the senior judge subsequent assignments to serve a circuit court, a

superior court, a probate court, the tax court, or the court of appeals.
As added by P.L.98-2004, SEC.2. Amended by P.L.32-2005, SEC.3; P.L.201-2011, SEC.16.

IC 33-23-3-5
Compensation
Sec. 5. (a) A senior judge is entitled to the following compensation:
(1) For each of the first thirty (30) days of service in a calendar year, a per diem of one hundred dollars ($100).
(2) Except as provided in subsection (c), for each day the senior judge serves after serving the first thirty (30) days of service in a calendar year, a per diem of two hundred fifty dollars ($250).
(3) Reimbursement for:
(A) mileage; and
(B) reasonable expenses, including but not limited to meals and lodging, incurred in performing service as a senior judge;
for each day served as a senior judge.
(b) Subject to subsection (c), the per diem and reimbursement for mileage and reasonable expenses under subsection (a) shall be paid by the state.
(c) The compensation under subsection (a)(2) must be paid by the state from funds appropriated to the supreme court for judicial payroll. If the payroll fund is insufficient to pay the compensation under subsection (a)(2), the supreme court may issue an order adjusting the compensation rate.
(d) A senior judge appointed under this chapter may not be compensated as a senior judge for more than one hundred (100) total calendar days during a calendar year.
As added by P.L.98-2004, SEC.2. Amended by P.L.246-2005, SEC.220; P.L.119-2007, SEC.1.



CHAPTER 4. COURT ADMINISTRATORS

IC 33-23-4-2
Creation of position
Sec. 2. The position of court administrator may be created by a majority vote of the judges in section 3 of this chapter in every county having a population according to the last United States decennial census of more than one hundred thousand (100,000) persons.
As added by P.L.98-2004, SEC.2.

IC 33-23-4-3
Appointment
Sec. 3. The court administrator shall be appointed by and serve at the pleasure of the majority of the judges of the following courts of the county sitting in committee:
(1) Circuit court.
(2) Superior court.
(3) Juvenile court.
(4) Probate court.
(5) Criminal court.
As added by P.L.98-2004, SEC.2.

IC 33-23-4-4
Full-time position
Sec. 4. The court administrator:
(1) shall devote full time to the court administrator's official duties; and
(2) may not engage in any other profession for profit.
As added by P.L.98-2004, SEC.2.

IC 33-23-4-5
Duties; salary
Sec. 5. (a) Sitting in committee, the judges of the courts listed in section 3 of this chapter in each county shall determine the duties of the court administrator; and the court administrator shall perform the administrative duties the judges determine.
(b) The salary of the court administrator shall be determined by a majority of the judges listed in section 3 of this chapter in each county, sitting in committee. The court administrator's salary shall be paid by the county upon the order of the majority of the committee of judges.
As added by P.L.98-2004, SEC.2.
IC 33-23-4-6
Additional personnel; salaries
Sec. 6. (a) To implement this chapter, the judges of the courts, sitting in committee, may appoint additional personnel in sufficient number so that the courts are adequately served by the court administrator.
(b) The salaries of the additional personnel shall be paid by the county upon the order of the committee of judges.
As added by P.L.98-2004, SEC.2.



CHAPTER 5. MAGISTRATES

IC 33-23-5-2
Qualifications
Sec. 2. A magistrate must be admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-3
Restriction on practice of law
Sec. 3. A magistrate may not engage in the practice of law while holding the office of magistrate.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-4
Confidentiality of applicant files
Sec. 4. The files of applicants for appointment as a magistrate, including the names of applicants, are confidential as provided in IC 5-14-3-4(b)(8).
As added by P.L.98-2004, SEC.2.

IC 33-23-5-5
Powers of magistrate
Sec. 5. A magistrate may do any of the following:
(1) Administer an oath or affirmation required by law.
(2) Solemnize a marriage.
(3) Take and certify an affidavit or deposition.
(4) Order that a subpoena be issued in a matter pending before the court.
(5) Compel the attendance of a witness.
(6) Punish contempt.
(7) Issue a warrant.
(8) Set bail.
(9) Enforce court rules.
(10) Conduct a preliminary, an initial, an omnibus, or other pretrial hearing.
(11) Conduct an evidentiary hearing or trial.
(12) Receive a jury's verdict.
(13) Verify a certificate for the authentication of records of a proceeding conducted by the magistrate.
(14) Enter a final order, conduct a sentencing hearing, and impose a sentence on a person convicted of a criminal offense as described in section 9 of this chapter. (15) Enter a final order or judgment in any proceeding involving matters specified in IC 33-29-2-4 (jurisdiction of small claims docket) or IC 34-26-5 (protective orders to prevent domestic or family violence).
As added by P.L.98-2004, SEC.2. Amended by P.L.127-2008, SEC.3.

IC 33-23-5-6
Service as judge pro tempore or special judge
Sec. 6. A magistrate may serve as a judge pro tempore or as a special judge of the court. A magistrate is not entitled to additional compensation for service under this section.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-7
Administrative duties
Sec. 7. The court may assign a magistrate administrative duties that are consistent with this chapter.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-8
Judicial mandate; final appealable order
Sec. 8. Except as provided under sections 5(14) and 9(b) of this chapter, a magistrate:
(1) does not have the power of judicial mandate; and
(2) may not enter a final appealable order unless sitting as a judge pro tempore or a special judge.
As added by P.L.98-2004, SEC.2. Amended by P.L.127-2008, SEC.4.

IC 33-23-5-9
Findings; final orders; sentencing hearing; sentencing
Sec. 9. (a) Except as provided under subsection (b), a magistrate shall report findings in an evidentiary hearing, a trial, or a jury's verdict to the court. The court shall enter the final order.
(b) If a magistrate presides at a criminal trial, the magistrate may do the following:
(1) Enter a final order.
(2) Conduct a sentencing hearing.
(3) Impose a sentence on a person convicted of a criminal offense.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-10
Salary
Sec. 10. A magistrate is entitled to an annual salary equal to eighty percent (80%) of the salary of a judge under IC 33-38-5-6.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-11
Source of salary
Sec. 11. Except as provided in section 12 of this chapter, the state

shall pay the salary of a magistrate. A county located in the circuit that the magistrate serves may supplement the magistrate's salary.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-12
Juvenile court magistrate salary
Sec. 12. The salary of a magistrate appointed under IC 31-31-3-2 shall be paid in accordance with IC 33-38-5-7.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-13
Participation in retirement systems
Sec. 13. (a) Except as provided in subsection (b), a magistrate may:
(1) participate in the public employees' retirement fund as provided in IC 5-10.3; or
(2) elect to remain in the judges' retirement system under IC 33-38 if the magistrate had previously participated in the system.
(b) A person who:
(1) is serving as a full-time magistrate on July 1, 2010, and makes an election under IC 33-38-8-10.5; or
(2) begins serving as a full-time magistrate after July 1, 2010;
shall, beginning January 1, 2011, participate in the judges' 1985 benefit system under IC 33-38-8.
As added by P.L.98-2004, SEC.2. Amended by P.L.122-2008, SEC.1.



CHAPTER 6. CIRCUIT COURT AND SUPERIOR COURT DOMESTIC RELATIONS ALTERNATIVE DISPUTE RESOLUTION

IC 33-23-6-2
Alternative dispute resolution fund; copayment for services; prohibition on mediation
Sec. 2. (a) In each county participating in the program under this chapter, there is established an alternative dispute resolution fund for each of the following:
(1) The circuit court.
(2) The superior court.
(3) The probate court established by IC 33-31-1.
(b) Notwithstanding subsection (a), if more than one (1) court exercises jurisdiction over domestic relations and paternity cases in a county, one (1) alternative dispute resolution fund may be established to be used by all the courts to implement this chapter if:
(1) the:
(A) county auditor; and
(B) judge of each court that exercises jurisdiction over domestic relations and paternity cases in the county;
agree to establish one (1) fund; and
(2) the agreement to establish the fund is included in the plan adopted by the county under section 3 of this chapter.
(c) The sources of money for each fund established under subsection (a) or (b) are:
(1) the alternative dispute resolution fee collected under section 1 of this chapter for the circuit court, superior court, or probate court, respectively; and
(2) copayments collected under subsection (d) if:
(A) a county chooses to deposit the copayments into the fund; and
(B) the county specifies in the plan adopted by the county under section 3 of this chapter that the copayments will be deposited in the fund.
(d) The funds shall be used to foster domestic relations alternative

dispute resolution, including:
(1) mediation;
(2) reconciliation;
(3) nonbinding arbitration; and
(4) parental counseling.
Litigants referred by the court to services covered by the fund shall make a copayment for the services in an amount determined by the court based on the litigants' ability to pay. The fund shall be administered by the circuit, superior, or probate court that exercises jurisdiction over domestic relations and paternity cases in the county. A fund used by multiple courts under subsection (b) shall be administered jointly by all the courts using the fund. Money in each fund at the end of a fiscal year does not revert to the county general fund but remains in the fund for the uses specified in this section.
(e) Each circuit, superior, or probate court that administers an alternative dispute resolution fund shall ensure that money in the fund is disbursed in a manner that primarily benefits those litigants who have the least ability to pay, in accordance with the plan adopted by the county under section 3 of this chapter.
(f) A court may not order parties into mediation or refer parties to mediation if a party is currently charged with or has been convicted of a crime:
(1) under IC 35-42; or
(2) in another jurisdiction that is substantially similar to the elements of a crime described in IC 35-42.
As added by P.L.98-2004, SEC.2. Amended by P.L.55-2005, SEC.1.

IC 33-23-6-3
Plan; judicial approval
Sec. 3. (a) A county desiring to participate in the program under this chapter must:
(1) develop a plan to carry out the purposes of section 2 of this chapter that is approved by a majority of the judges in the county exercising jurisdiction over domestic relations and paternity cases; and
(2) submit the plan to the judicial conference of Indiana.
(b) The plan under subsection (a) must include:
(1) information concerning how the county proposes to carry out the purposes of the domestic relations alternative dispute resolution fund as set out in section 2 of this chapter; and
(2) a method of ensuring that the money in the alternative dispute resolution fund is disbursed in a manner that primarily benefits those litigants who have the least ability to pay.
The plan may include the use of senior judges as mediators in domestic relations cases as assigned by the supreme court. The judicial conference of Indiana may request additional information from the county as necessary.
As added by P.L.98-2004, SEC.2.

IC 33-23-6-4 Annual report
Sec. 4. A county that participates in the program under this chapter shall submit a report to the judicial conference of Indiana not later than December 31 of each year summarizing the results of the program.
As added by P.L.98-2004, SEC.2.



CHAPTER 7. REPEALED



CHAPTER 8. NOTICE TO LICENSING BODY OF INSURANCE FRAUD CONVICTION

IC 33-23-8-2
"License" defined
Sec. 2. As used in this chapter, "license" means an occupational or a professional license, registration, permit, or certificate issued by a governmental body.
As added by P.L.98-2004, SEC.2.

IC 33-23-8-3
"Practitioner" defined
Sec. 3. As used in this section, "practitioner" means a person who holds a license. The term includes the following:
(1) An attorney.
(2) A person practicing an occupation or a profession that is licensed under IC 27 or by a board referred to in IC 25-1-2-6(b).
As added by P.L.98-2004, SEC.2.

IC 33-23-8-4
Insurance fraud conviction notice
Sec. 4. If a practitioner is convicted under IC 35-43-5-4.5 of:
(1) insurance fraud;
(2) an attempt to commit insurance fraud; or
(3) conspiracy to commit insurance fraud;
the sentencing court shall provide notice of the conviction to each governmental body that has issued a license to the practitioner.
As added by P.L.98-2004, SEC.2. Amended by P.L.181-2005, SEC.3.



CHAPTER 9. PROTECTION OF INDIANA NATIONAL GUARD MEMBERS ON ACTIVE DUTY



CHAPTER 10. COMMISSION ON COURTS

IC 33-23-10-2
Members
Sec. 2. The commission on courts is composed of the following thirteen (13) members:
(1) The chief justice of the supreme court or a representative designated by the chief justice.
(2) Four (4) members from the house of representatives, appointed by the speaker of the house of representatives, not more than two (2) of whom are from the same political party.
(3) Four (4) members from the senate, appointed by the president pro tempore of the senate, not more than two (2) of whom are from the same political party.
(4) Two (2) members, not more than one (1) of whom is from the same political party, appointed by the president pro tempore of the senate as follows:
(A) One (1) member must be a sitting judge.
(B) One (1) member must be a county commissioner.
(5) Two (2) members, not more than one (1) of whom is from the same political party, appointed by the speaker of the house of representatives as follows:
(A) One (1) member must be a member of a county council.
(B) One (1) member must be a circuit court clerk.
As added by P.L.98-2004, SEC.2.

IC 33-23-10-3
Term of members
Sec. 3. Each appointed member of the commission on courts serves for a term of four (4) years.
As added by P.L.98-2004, SEC.2.

IC 33-23-10-4
Chairperson and vice chairperson
Sec. 4. The chairman of the legislative council shall appoint the chairperson and vice chairperson of the commission on courts from among the legislative members of the commission. The chairperson and vice chairperson:
(1) may not be members of the same political party;
(2) may not be from the same house of the general assembly; and
(3) must be appointed from a different house of the general assembly each year.
As added by P.L.98-2004, SEC.2.
IC 33-23-10-5
Compensation; expenses
Sec. 5. (a) Each member of the commission on courts who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.98-2004, SEC.2.

IC 33-23-10-6
Staff; administrative duties and functions
Sec. 6. (a) The legislative services agency shall employ necessary staff to carry out the administrative duties and functions of the commission on courts, including the following:
(1) Giving notices of commission meetings and other communication services.
(2) Keeping records related to commission meetings, proceedings, and actions.
(3) Preparing the report required under section 7 of this chapter.
(4) Providing the detailed investigation necessary for the commission to fulfill the duties imposed under section 7 of this chapter.
(5) Preparing draft proposals required under section 7 of this chapter.
(b) The legislative services agency shall not expend more than forty-eight thousand dollars ($48,000) per year to employ the staff required under subsection (a).
As added by P.L.98-2004, SEC.2.

IC 33-23-10-7
Duties of commission
Sec. 7. The commission on courts shall do the following:
(1) Review and report on all requests for new courts or changes in jurisdiction of existing courts. A request for review under this subdivision must be received by the commission not later than July 1 of each year. A request received after July 1 may not be considered unless a majority of the commission members

agrees to consider the request.
(2) Conduct research concerning requests for new courts or changes in jurisdiction of existing courts. The research may include conducting surveys sampling members of the bar, members of the judiciary, and local officials to determine needs and problems.
(3) Conduct public hearings throughout Indiana concerning requests for new courts or changes in jurisdiction of existing courts. The commission shall hold at least one (1) public hearing on each request presented to the commission.
(4) Review and report on any other matters relating to court administration that the commission determines appropriate, including the following:
(A) Court fees.
(B) Court personnel, except constables that have jurisdiction in a county that contains a consolidated city.
(C) Salaries of court officers and personnel, except constables that have jurisdiction in a county that contains a consolidated city.
(D) Jury selection.
(E) Any other issues relating to the operation of the courts.
(5) Submit a report in an electronic format under IC 5-14-6 before November 1 of each year to the general assembly. The report must include the following:
(A) A recommendation on all requests considered by the commission during the preceding year for the creation of new courts or changes in the jurisdiction of existing courts.
(B) If the commission recommends the creation of new courts or changes in jurisdiction of existing courts, the following:
(i) A draft of legislation implementing the changes.
(ii) A fiscal analysis of the cost to the state and local governments of implementing recommended changes.
(iii) Summaries of any research supporting the recommended changes.
(iv) Summaries of public hearings held concerning the recommended changes.
(C) A recommendation on any issues considered by the commission under subdivision (4).
As added by P.L.98-2004, SEC.2.

IC 33-23-10-8
Expiration of chapter
Sec. 8. This chapter expires June 30, 2015.
As added by P.L.98-2004, SEC.2. Amended by P.L.5-2007, SEC.1; P.L.201-2011, SEC.17.



CHAPTER 11. ETHICS

IC 33-23-11-2
"Close relative" defined
Sec. 2. As used in this chapter, "close relative" means a person related to:
(1) another person filing a statement of economic interest; or
(2) the other person's spouse as a son, a daughter, a grandson, a granddaughter, a great-grandson, a great-granddaughter, a father, a mother, a grandfather, a grandmother, a great-grandfather, a great-grandmother, a brother, a sister, a nephew, a niece, an uncle, or an aunt.
For purposes of this section, relatives by adoption, half-blood, marriage, or remarriage are treated as relatives of whole kinship.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-3
"Compensation" defined
Sec. 3. As used in this chapter, "compensation" means any money, thing of value, or economic benefit conferred on or received by any person in return for services rendered or for services to be rendered, whether by that person or another.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-4
"Economic interest" defined
Sec. 4. As used in this chapter, "economic interest" means substantial financial interest in investments, employment, awarding of contracts, purchases, leases, sales, or similar matters.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-5
"Employer" defined
Sec. 5. As used in this chapter, "employer" means any person from whom the judge, justice, or prosecuting attorney or the spouse of the judge, justice, or prosecuting attorney receives any nonstate income.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-6
"Information of a confidential nature" defined Sec. 6. As used in this chapter, "information of a confidential nature" means information that:
(1) is obtained by reason of the position or office held; and
(2) has not been or will not be communicated to the general public.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-7
"Judge" defined
Sec. 7. (a) As used in this chapter, "judge" means a judge of the court of appeals, the tax court, or a circuit, superior, county, small claims, or probate court.
(b) The term includes a judge pro tempore, commissioner, or hearing officer if the judge pro tempore, commissioner, or hearing officer sits more than twenty (20) days other than Saturdays, Sundays, or holidays in one (1) calendar year as a judge, commissioner, or hearing officer in any court.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-8
"Person" defined
Sec. 8. As used in this chapter, "person" means any individual, proprietorship, partnership, unincorporated association, trust, business trust, group, limited liability company, or corporation, whether or not operated for profit, or a governmental agency or political subdivision.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-9
Participation in cause; economic interest
Sec. 9. A justice, judge, or prosecuting attorney may not participate in a cause that involves a matter in which the justice, judge, or prosecuting attorney or a member of the family of the justice, judge, or prosecuting attorney has an economic interest.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-10
Influence upon actions involving legislator
Sec. 10. The actions of a justice, judge, or prosecuting attorney in a cause that involves a legislator or a member of a legislator's family may not be influenced by any matters previously considered or to be considered by the legislator in the general assembly.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-11
Disclosure of economic interest
Sec. 11. A justice, judge, or prosecuting attorney shall promptly and fully disclose any economic interest or other personal stake the justice, judge, or prosecuting attorney or a member of the family of the justice, judge, or prosecuting attorney may have in a cause in

which the justice, judge, or prosecuting attorney is a participant.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-12
Compensation resulting from material information
Sec. 12. A justice, judge, or prosecuting attorney may not accept any compensation from any employment, transaction, or investment that was entered into or made as a result of material information of a confidential nature.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-13
Excessive compensation for sale, lease, or service
Sec. 13. A justice, judge, or prosecuting attorney may not accept compensation for the sale or lease of any property or service that exceeds the amount that the justice, judge, or prosecuting attorney would charge in the ordinary course of business from any person or entity whom the justice, judge, or prosecuting attorney knows, or has reason to know, has an economic interest in the outcome of a current or future cause in which the justice, judge, or prosecuting attorney is or may be a participant.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-14
Annual statement of economic interests
Sec. 14. (a) The following shall file with the commission on judicial qualifications an annual statement of economic interests:
(1) Justices, judges, and prosecuting attorneys.
(2) Except as provided in subsection (c), any candidate for one (1) of the offices listed in subdivision (1) who is not the holder of that office.
(b) Justices and judges who are candidates for retention in office are subject to IC 3-9.
(c) This section does not apply to a candidate for an appointment pro tempore to fill a vacancy in an office under IC 3-13.
As added by P.L.98-2004, SEC.2. Amended by P.L.127-2008, SEC.5.

IC 33-23-11-15
Filing of statement
Sec. 15. (a) The statement of economic interests must be filed with the commission on judicial qualifications:
(1) not later than February 1 if the individual is required to file the statement as an officeholder; or
(2) if a candidate for office, before the individual (or a political party officer acting on behalf of the individual) files:
(A) a declaration of candidacy, if required under IC 3-8-2 or IC 3-8-4-11;
(B) a certified petition of nomination with the Indiana election division under IC 3-8-6;
(C) a certificate of nomination under IC 3-8-7-8; (D) a certificate of candidate selection under IC 3-13-1 or IC 3-13-2; or
(E) a declaration of intent to be a write-in candidate, if required under IC 3-8-2.
(b) In a county where judges are selected by a county commission on judicial qualifications, a candidate must file a statement with the county commission on judicial qualifications and with the commission on judicial qualifications.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-16
Contents of statement of economic interests
Sec. 16. The statement of economic interests must set forth the following information for the preceding calendar year:
(1) The name and address of any person other than a spouse or close relative from whom the justice, judge, or prosecuting attorney received a gift or gifts having a total fair market value of more than one hundred dollars ($100).
(2) The name of the employer of the justice, judge, or prosecuting attorney and the employer of the spouse of the justice, judge, or prosecuting attorney.
(3) The nature of the employer's business.
(4) The name of any sole proprietorship owned or professional practice operated by the justice, judge, or prosecuting attorney, or the spouse of the justice, judge, or prosecuting attorney, and the nature of the business.
(5) The name of any partnership of which the justice, judge, or prosecuting attorney, or the spouse of the justice, judge, or prosecuting attorney, is a member and the nature of the partnership's business.
(6) The name of any corporation (except a church) of which the justice, judge, or prosecuting attorney, or the spouse of the justice, judge, or prosecuting attorney, is an officer or a director and the nature of the corporation's business.
(7) The name of any corporation in which the justice, judge, or prosecuting attorney, or the spouse or unemancipated children less than eighteen (18) years of age of the justice, judge, or prosecuting attorney, owns stock or stock options having a fair market value of more than ten thousand dollars ($10,000).
As added by P.L.98-2004, SEC.2. Amended by P.L.127-2008, SEC.6.

IC 33-23-11-17
Supreme court or court of appeals; prohibited activities of judges
Sec. 17. A justice of the supreme court or judge of the court of appeals may not:
(1) engage in the practice of law;
(2) run for elected office other than a judicial office;
(3) directly or indirectly make any contribution to, or hold any office in, a political party or organization; or
(4) take part in any political campaign; as provided in Article 7, Section 11 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.2.



CHAPTER 12. POLITICAL ACTIVITY OF COURT EMPLOYEES

IC 33-23-12-2
"Court employee"
Sec. 2. (a) As used in this chapter, "court employee" means a person employed by any of the following:
(1) The supreme court.
(2) The court of appeals.
(3) The tax court.
(4) A circuit court.
(5) A superior court.
(6) A juvenile court.
(7) A probate court.
(8) A municipal court.
(9) A city or town court.
(10) A small claims court.
(b) The term does not include a judge of any of the courts listed in subsection (a)(1) through (a)(10).
As added by P.L.98-2004, SEC.2. Amended by P.L.201-2011, SEC.20.

IC 33-23-12-3
Right to participate in or abstain from political activity
Sec. 3. Except when on duty or acting in an official capacity and except where otherwise provided by state or federal law, a court employee may not be:
(1) discouraged from engaging in political activity; or
(2) denied the right to choose to refrain from engaging in political activity.
As added by P.L.98-2004, SEC.2.



CHAPTER 13. DEFENSE OF JUDGES AND PROSECUTING ATTORNEYS

IC 33-23-13-2
"Prosecuting attorney" defined
Sec. 2. As used in this chapter, "prosecuting attorney" includes a senior prosecuting attorney appointed under IC 33-39-1.
As added by P.L.98-2004, SEC.2.

IC 33-23-13-3
Defense by attorney general or private counsel
Sec. 3. If a judge or prosecuting attorney is sued for civil damages or equitable relief and the suit would be construed, under notice pleading, as arising out of an act performed within the scope of the duties of the judge or prosecuting attorney, the attorney general shall:
(1) defend the judge or prosecuting attorney in the suit; or
(2) authorize the executive director of the division of state court administration to hire private counsel to provide the defense.
As added by P.L.98-2004, SEC.2.

IC 33-23-13-4
Criminal or disciplinary proceedings
Sec. 4. This chapter does not permit the appointment of counsel for the defense of a judge or prosecuting attorney in criminal or disciplinary proceedings.
As added by P.L.98-2004, SEC.2.

IC 33-23-13-5
Right to select defense counsel; responsibility for civil damages
Sec. 5. This chapter does not:
(1) deprive a judge or prosecuting attorney of the judge's or prosecuting attorney's right to select defense counsel of the judge's or prosecuting attorney's own choice at the judge's or prosecuting attorney's own expense; or
(2) relieve a prosecuting attorney from responsibility for civil damages.
As added by P.L.98-2004, SEC.2.

IC 33-23-13-6
Attorney general employment of legal and other professional services
Sec. 6. The attorney general may employ legal and other professional services necessary to adequately and fully perform the duties required by this chapter. As added by P.L.98-2004, SEC.2.



CHAPTER 14. REPEALED



CHAPTER 15. NICS APPEALS

IC 33-23-15-2
Petition for review; evidence; findings by court or department of correction
Sec. 2. (a) If a person described in section 1 of this chapter:
(1) has been released from commitment; or
(2) successfully completes a treatment or rehabilitation program;
the person may petition the court (if the adjudication leading to the person's commitment, rehabilitation, or treatment program was from a court) or the department of correction (if the determination leading to the person's rehabilitation or treatment program was from a psychiatrist employed by or retained by the department of correction) to determine whether the person is prohibited from possessing a firearm because the person is not a proper person under IC 35-47-1-7(11) through IC 35-47-1-7(13).
(b) In determining whether the person is prohibited from possessing a firearm because the person is not a proper person under IC 35-47-1-7(11) through IC 35-47-1-7(13), the court or department of correction shall consider the following evidence:
(1) The facts and circumstances leading to the person being included in the category of persons to whom this chapter applies.
(2) The person's mental health and criminal history records.
(3) Evidence concerning the person's reputation, including the testimony of character witnesses.
(4) A recent mental health evaluation by a psychiatrist or psychologist licensed to practice in Indiana.
(c) If the court or the department of correction, after considering the evidence described in subsection (b), finds by clear and convincing evidence that:
(1) the person is not a danger to the person or to others; (2) the person is not likely to act in a manner dangerous to public safety; and
(3) the requested relief would not be contrary to public interest;
the court or department of correction shall transmit its findings to the department of state court administration, and any other information required by the division of state court administration, for transmission to the NICS in accordance with IC 33-24-6-3.
(d) A determination under this section may be appealed only in accordance with section 3 of this chapter.
As added by P.L.110-2009, SEC.11. Amended by P.L.127-2011, SEC.2.

IC 33-23-15-3
Judicial review of decision
Sec. 3. (a) A person who receives an adverse decision under section 2 of this chapter may seek review of the decision by filing, not later than thirty (30) days after receiving the adverse decision, an action for review:
(1) in the court of conviction, if the adverse decision was made by the department of correction; or
(2) in a circuit or superior court in a county adjacent to the county in which the court rendered the adverse decision, if the adverse decision was made by a court.
(b) The court hearing an action for review filed under this section shall conduct the review hearing de novo. The hearing shall be conducted in accordance with section 2 of this chapter.
(c) The determination of a court under this section is a final appealable order.
As added by P.L.110-2009, SEC.11. Amended by P.L.1-2010, SEC.131.



CHAPTER 16. PROBLEM SOLVING COURTS

IC 33-23-16-2
"Chemical test"
Sec. 2. As used in this chapter, "chemical test" means an analysis of an individual's:
(1) blood;
(2) breath;
(3) hair;
(4) sweat;
(5) saliva;
(6) urine; or
(7) other bodily substance;
to determine the presence of alcohol, a drug, or a controlled substance (as defined in IC 35-48-1-9).
As added by P.L.108-2010, SEC.4. Amended by P.L.187-2011, SEC.3.

IC 33-23-16-3
"Community court"
Sec. 3. As used in this chapter, "community court" means a problem solving court focused on addressing specific neighborhood or local criminal problems by:
(1) bringing together criminal justice professionals, local social programs, and intensive judicial monitoring; and
(2) linking eligible defendants or juveniles to individually tailored programs or services.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-4
"Domestic violence court"
Sec. 4. As used in this chapter, "domestic violence court" means a problem solving court focused on the safety of the victim and the defendant's accountability by:
(1) bringing together criminal justice professionals, local social programs, and intensive judicial monitoring;
(2) linking victims to programs and services; and
(3) linking eligible defendants and juveniles to programs and services.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-5
"Drug court" Sec. 5. (a) As used in this chapter, "drug court" means a problem solving court focused on addressing the substance abuse issues of defendants or juveniles in the criminal justice system by:
(1) bringing together substance abuse rehabilitation professionals, local social programs, and intensive judicial monitoring; and
(2) linking eligible defendants or juveniles to individually tailored programs or services.
(b) The term does not include an alcohol abuse deterrent program established under IC 9-30-9.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-6
"Family dependency drug court"
Sec. 6. As used in this chapter, "family dependency drug court" means a problem solving court focused on supporting families that include a child who has been adjudicated a child in need of services and a parent, guardian, or other household member who has substance abuse problems by:
(1) bringing together substance abuse rehabilitation professionals, local social programs, and intensive judicial monitoring; and
(2) linking eligible parents, guardians, other household members, and juveniles to individually tailored programs or services.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-7
"Mental health court"
Sec. 7. As used in this chapter, "mental health court" means a problem solving court focused on addressing the mental health needs of individuals in the court system by:
(1) bringing together mental health professionals, local social programs, and intensive judicial monitoring; and
(2) linking eligible individuals to individually tailored programs or services.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-8
"Problem solving court"
Sec. 8. As used in this chapter, "problem solving court" means a court providing a process for immediate and highly structured judicial intervention for eligible individuals that incorporates the following problem solving concepts:
(1) Enhanced information to improve decision making.
(2) Engaging the community to assist with problem solving.
(3) Collaboration with social service providers and other stakeholders.
(4) Linking participants with community services based on risk and needs. (5) Participant accountability.
(6) Evaluating the effectiveness of operations continuously.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-9
"Reentry court"
Sec. 9. As used in this chapter, "reentry court" means a problem solving court that is focused on the needs of individuals who reenter the community after a period of incarceration and that may provide a range of necessary reintegration services for eligible individuals, including the following:
(1) Supervision.
(2) Offender assessment.
(3) Judicial involvement.
(4) Case management and services.
(5) Program evaluation.
(6) Counseling.
(7) Rehabilitative care.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-10
"Veterans' court"
Sec. 10. As used in this chapter, "veterans' court" means a problem solving court focused on addressing the needs of veterans in the court system by:
(1) bringing together substance abuse rehabilitation professionals, mental health professionals, local social programs, and intensive judicial monitoring; and
(2) linking eligible veterans to individually tailored programs or services.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-11
Establishment of a problem solving court
Sec. 11. A city court or county court may establish a problem solving court. A problem solving court established under this section may be a:
(1) drug court;
(2) mental health court;
(3) family dependency drug court;
(4) community court;
(5) reentry court;
(6) domestic violence court;
(7) veteran's court; or
(8) any other court certified as a problem solving court by the Indiana judicial center under section 17 of this chapter.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-12
Jurisdiction and eligibility requirements for problem solving

courts
Sec. 12. (a) A problem solving court and accompanying services of the problem solving court are available only to individuals over whom the court that established the problem solving court has jurisdiction.
(b) A problem solving court with criminal jurisdiction that does not have felony jurisdiction may assume jurisdiction over an individual convicted of a felony from another court within the county if the problem solving court returns the case to the referring court for additional proceedings when:
(1) the individual has successfully completed the problem solving court's program; or
(2) the individual's participation in the problem solving court program is terminated by the problem solving court.
(c) The board shall adopt rules prescribing minimum eligibility criteria for an individual to participate in a problem solving court program.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-13
Individual eligibility requirements
Sec. 13. An individual is eligible to participate in a problem solving court program only if:
(1) the individual meets all of the eligibility criteria established by the board under section 12 of this chapter;
(2) the judge of the problem solving court approves the admission of the individual to the problem solving court program; and
(3) the individual is referred to the problem solving court as a result of at least one (1) of the following:
(A) A condition of a pretrial diversion program authorized by statute or authorized by the judge of the problem solving court and the prosecuting attorney.
(B) The procedure described in section 14 of this chapter.
(C) The procedure described in section 15 of this chapter.
(D) A condition of probation.
(E) A condition of participation in a community corrections program under IC 11-12-1.
(F) A condition of participation in a forensic diversion program under IC 11-12-3.7.
(G) A condition of a community transition program under IC 11-10-11.5.
(H) A condition of parole.
(I) An order in a dispositional decree under IC 31-34-20 to participate in a family dependency drug court if the individual is a parent, guardian, or another household member of a child adjudicated a child in need of services.
(J) A condition of an informal adjustment program under IC 31-37-9.
(K) Involvement in: (i) a child support proceeding;
(ii) a mental health commitment; or
(iii) a civil protection proceeding.
(L) A condition of an informal adjustment program under IC 31-34-8.
As added by P.L.108-2010, SEC.4. Amended by P.L.136-2012, SEC.7.

IC 33-23-16-14
Deferred prosecution
Sec. 14. (a) A court, without entering a judgment of conviction, may defer proceedings against an individual and place the individual in a problem solving court program under this section only if:
(1) the individual meets the conditions for eligibility set forth in section 13(1) and 13(2) of this chapter;
(2) the individual pleads guilty and consents to the referral; and
(3) the judge of the problem solving court, the prosecuting attorney, and the individual all agree upon certain conditions for the individual's participation in the problem solving court program and on the duration of those conditions.
(b) When an individual's participation in a problem solving court program under this section has been terminated as provided under section 14.5 of this chapter, the problem solving court shall:
(1) enter a judgment of conviction against the individual;
(2) refer the individual's case back to the court that referred the case to the problem solving court to allow the referring court to enter a judgment of conviction against the individual; or
(3) otherwise dispose of the case.
(c) If an individual fulfills the conditions established by a problem solving court under subsection (a), the problem solving court shall:
(1) dismiss the charges against the individual;
(2) refer the individual's case back to the court that referred the case to the problem solving court to allow the referring court to dismiss the charges against the individual; or
(3) otherwise dispose of the case.
As added by P.L.108-2010, SEC.4. Amended by P.L.187-2011, SEC.4.

IC 33-23-16-14.5
Termination of participation
Sec. 14.5. (a) A problem solving court may terminate an individual's participation in a problem solving court program if the individual has violated at least one (1) of the conditions of the individual's:
(1) participation agreement; or
(2) case management plan.
(b) If it is alleged that an individual has violated at least one (1) condition of a problem solving court program, the problem solving court may:
(1) remand the individual into custody; (2) order a summons to be issued to the individual to appear; or
(3) order a warrant for the individual's arrest if there is a risk that the individual may:
(A) flee the jurisdiction; or
(B) cause harm to the individual or another individual.
(c) The problem solving court judge or other hearing officer shall conduct a hearing concerning an alleged violation of a condition of a problem solving court program as follows:
(1) The state must prove the violation by a preponderance of the evidence.
(2) The evidence must be presented in open court.
(3) The individual who is alleged to have committed the violation is entitled to:
(A) receive written notice of the alleged violation;
(B) obtain the disclosure of evidence against the individual;
(C) confront and cross-examine witnesses; and
(D) be represented by counsel.
(d) An individual participating in a problem solving court program may not be terminated from the problem solving court program for failure to pay a:
(1) problem solving court program service fee; or
(2) chemical testing fee;
assessed against the individual by the problem solving court unless the individual recklessly fails or willfully refuses to pay the assessed fee.
(e) Except as provided in sections 14 and 15 of this chapter, if the problem solving court judge or hearing officer finds that an individual participating in a problem solving court program has violated a condition of the program, the problem solving court judge or hearing officer may:
(1) continue the individual's participation in the problem solving court program with or without modifying or expanding the individual's conditions for participating in the problem solving court program; or
(2) terminate the individual's participation in the problem solving court program.
As added by P.L.187-2011, SEC.5.

IC 33-23-16-15
Individuals with nonsuspendible sentences
Sec. 15. (a) A problem solving court may place an individual in a problem solving court program under this section if the individual is convicted of an offense that is nonsuspendible and the individual meets the conditions for eligibility set forth in section 13(1) and 13(2) of this chapter.
(b) If the requirements of subsection (a) are met, the court may:
(1) order the execution of the individual's nonsuspendible sentence and stay execution of all or part of the nonsuspendible part of the individual's sentence pending the individual's successful completion of a problem solving court program; and (2) suspend all or part of the suspendible part of the individual's nonsuspendible sentence, place the individual on probation for the suspended part of the sentence, and require as a condition of probation that the person successfully complete a problem solving court program.
(c) If an individual has been terminated from a problem solving court program under this section as provided in section 14.5 of this chapter, the court may:
(1) if the person is serving the nonsuspendible part of the person's sentence:
(A) lift the stay of execution of the nonsuspendible part of the individual's sentence and order the individual to serve all or a part of the nonsuspendible sentence; or
(B) otherwise dispose of the case; or
(2) if the individual is serving the suspendible part of the individual's sentence:
(A) order all or a part of the individual's suspendible sentence to be executed; or
(B) otherwise dispose of the case.
(d) If an individual successfully completes a problem solving court program under this section, the court may:
(1) waive execution of the nonsuspendible part of the individual's sentence; or
(2) otherwise dispose of the case.
As added by P.L.108-2010, SEC.4. Amended by P.L.187-2011, SEC.6; P.L.136-2012, SEC.8.

IC 33-23-16-16
Certification of problem solving courts; personnel certification
Sec. 16. (a) As used in this section, "effective date" means the date established by the board after which minimum employment qualifications are required for persons employed by a problem solving court program.
(b) A program established under this chapter is subject to the regulatory powers of the Indiana judicial center established under IC 33-38-9.
(c) The board:
(1) shall adopt rules establishing requirements and procedures for:
(A) initial certification;
(B) recertification; and
(C) decertification;
of problem solving courts; and
(2) may adopt rules concerning educational and occupational qualifications for problem solving court employees.
(d) If the board adopts qualifications for the employees of problem solving courts under subsection (c)(2):
(1) the board shall establish an effective date after which a person employed by a problem solving court must meet the qualifications; and (2) the qualifications do not apply to a person who is employed:
(A) by a certified problem solving court before the effective date; or
(B) as administrative personnel.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-17
Duties of the Indiana judicial center
Sec. 17. The Indiana judicial center shall:
(1) ensure that problem solving courts comply with the rules adopted under this chapter and applicable federal regulations;
(2) certify problem solving courts according to the requirements and procedures established under section 16(c)(1) of this chapter; and
(3) require, as a condition of operation, that each problem solving court created or funded under this chapter be certified according to the rules adopted by the board.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-18
Authority of the Indiana judicial center to revoke the certification of a problem solving court; implementation authority
Sec. 18. The Indiana judicial center may:
(1) revoke the certification of a problem solving court if the Indiana judicial center determines that the problem solving court does not comply with rules adopted under this chapter and applicable federal regulations; and
(2) enter into agreements or contracts with:
(A) another department, authority, or agency of the state;
(B) another state;
(C) the federal government;
(D) a state educational institution or private postsecondary educational institution; or
(E) a public or private agency;
to implement this chapter.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-19
Petition to establish a problem solving court
Sec. 19. (a) A court shall notify the Indiana judicial center of the court's intention to establish a problem solving court during the planning for the establishment of the problem solving court.
(b) A court seeking to establish a problem solving court must submit a petition for approval to the Indiana judicial center in accordance with rules adopted by the board.
(c) A problem solving court may not:
(1) assess fees; or
(2) collect fees;
until the problem solving court is certified by the Indiana judicial center. As added by P.L.108-2010, SEC.4.

IC 33-23-16-20
Services provided by a problem solving court
Sec. 20. (a) A problem solving court may provide the following services to individuals participating in problem solving court programs:
(1) Screening for eligibility and other appropriate services.
(2) Assessment.
(3) Education.
(4) Referral.
(5) Service coordination and case management.
(6) Supervision.
(7) Judicial involvement.
(8) Program evaluation.
(b) A problem solving court may not provide direct treatment or rehabilitation services unless:
(1) the problem solving court is certified by the division of mental health and addiction under IC 12-23-1-6;
(2) the problem solving court uses licensed medical professionals who provide mental health treatment to individuals with psychiatric disorders; and
(3) the court that establishes the problem solving court determines that existing community resources are inadequate to respond satisfactorily to the demand for services from the court.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-21
Powers of a problem solving court
Sec. 21. A court may take steps necessary to carry out the functions of the problem solving court, including the following:
(1) Hiring employees as needed to perform the required functions of the problem solving court.
(2) Establishing policies and procedures for the problem solving court.
(3) Adopting local court rules as necessary for the problem solving court.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-22
Funding of problem solving courts
Sec. 22. (a) The costs of a problem solving court may, at the discretion of the fiscal body of the unit, be supplemented out of the city general fund or the county general fund and may be further supplemented by payment from the user fee fund upon appropriation made under IC 33-37-8.
(b) A problem solving court may apply for and receive the following:
(1) Gifts, bequests, and donations from private sources.
(2) Grants and contract money from governmental sources. (3) Other forms of financial assistance approved by the court to supplement the problem solving court's budget.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-23
Fees
Sec. 23. (a) The board shall adopt rules establishing a range of fees that may be assessed to an eligible individual to receive problem solving court services under this chapter.
(b) A court that has established a problem solving court under this chapter may require eligible individuals to pay a fee for problem solving court services.
(c) If a fee is required under subsection (b), the court shall adopt by local court rule a schedule of fees, consistent with the rules adopted by the board under subsection (a), to be assessed for problem solving court services.
(d) The problem solving court or the clerk of the court shall collect fees under this section. If the problem solving court collects fees under this section, the problem solving court shall transfer all collected fees to the clerk of the court not later than fourteen (14) days after the fees are collected. The clerk of the court shall transfer the fees within thirty (30) days after the fees are collected, for deposit by the auditor or fiscal officer in the appropriate user fee fund established under IC 33-37-8.
(e) Fees collected under this section must be used only to fund problem solving court services under this chapter.
As added by P.L.108-2010, SEC.4. Amended by P.L.136-2012, SEC.10.

IC 33-23-16-23.5
Parents and guardians; financial responsibility for fees and expenses assessed against a child
Sec. 23.5. (a) A parent or guardian of a child:
(1) who is:
(A) adjudicated a delinquent child; or
(B) in a program of informal adjustment approved by a juvenile court under IC 31-37-9; and
(2) who is accepted into a problem solving court program;
is financially responsible for the problem solving court services fee and chemical testing expenses assessed against the child by the problem solving court under this chapter.
(b) A parent or guardian of a child described in subsection (a) shall, before a hearing under subsection (c) concerning payment of fees and expenses assessed against the child, provide financial information to the problem solving court as ordered by the problem solving court.
(c) The problem solving court shall hold a hearing and may order the parent or guardian to pay fees and expenses assessed against a child described in subsection (a) unless the problem solving court makes a specific finding that: (1) the parent or guardian is unable to pay the fees or expenses; or
(2) justice would not be served by ordering the parent or guardian to pay the fees or expenses.
(d) If a parent or guardian is ordered to pay fees or expenses under this section, the parent or guardian shall pay the fees or expenses to the problem solving court or the clerk of the court. The problem solving court shall keep a record of all payments made under this section by each parent or guardian. When a child is discharged from a problem solving court program, the problem solving court shall determine the amount of any unpaid fees or expenses a parent or guardian owes under this section. The problem solving court may reduce the unpaid balance to a final judgment that may be enforced in any court that has appropriate jurisdiction.
As added by P.L.187-2011, SEC.7. Amended by P.L.136-2012, SEC.11.

IC 33-23-16-24
Chemical testing; expenses
Sec. 24. (a) A problem solving court may require an individual participating in a problem solving court program to undergo chemical testing.
(b) An individual may be liable for the cost of any or all chemical tests required by the problem solving court under subsection (a), including:
(1) laboratory expenses; and
(2) problem solving court expenses.
(c) A laboratory that performs a chemical test as ordered by a problem solving court under subsection (a) shall report the results to the problem solving court.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-25
Problem solving court fund
Sec. 25. (a) The Indiana judicial center problem solving court fund is established for the purpose of administering, certifying, and supporting problem solving court programs under this chapter. The fund shall be administered by the Indiana judicial center.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.108-2010, SEC.4.

IC 33-23-16-26
No right to participate in a problem solving court program
Sec. 26. An individual does not have a right to participate in a problem solving court program under this chapter.
As added by P.L.108-2010, SEC.4.
IC 33-23-16-27
Staff immunity
Sec. 27. The coordinator and members of the professional and administrative staff of a problem solving court who perform duties in good faith under this chapter are immune from civil liability for:
(1) acts or omissions in providing services under this chapter; and
(2) the reasonable exercise of discretion in determining eligibility to participate in a problem solving court program.
As added by P.L.108-2010, SEC.4.






ARTICLE 24. SUPREME COURT

CHAPTER 1. JUSTICES AND JURISDICTION

IC 33-24-1-2
Jurisdiction
Sec. 2. (a) The supreme court has jurisdiction in appeals coextensive with the state and has jurisdiction as provided by the Constitution of the State of Indiana.
(b) The supreme court has exclusive jurisdiction to:
(1) admit attorneys to practice law in all courts of the state; and
(2) issue restraining orders and injunctions in all cases involving the unauthorized practice of the law;
under rules and regulations as the supreme court may prescribe.
As added by P.L.98-2004, SEC.3.

IC 33-24-1-3
Appeals; amount in controversy
Sec. 3. Except as provided in IC 34-56-1, an appeal may not be taken to the supreme court in any civil case where the amount in controversy, exclusive of interest and costs, does not exceed fifty dollars ($50).
As added by P.L.98-2004, SEC.3.

IC 33-24-1-4
Justice presiding at trial of case
Sec. 4. The justices of the supreme court, in their respective districts, may preside at the trial of any case pending in any county in a district in which the circuit judge is incompetent to preside.
As added by P.L.98-2004, SEC.3.



CHAPTER 2. RETENTION OF JUSTICES

IC 33-24-2-2
Justice's statement concerning retention
Sec. 2. A justice who wishes to be retained in office shall file a statement with the secretary of state, not later than noon July 15 of the year in which the question of retention of the justice is to be placed on the general election ballot, indicating that the justice wishes to have the question of the justice's retention placed on the ballot. The justice's statement must include a statement of the justice's name as:
(1) the justice wants the justice's name to appear on the ballot; and
(2) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
As added by P.L.98-2004, SEC.3.

IC 33-24-2-3
Expiration of term if no statement filed
Sec. 3. This section applies to a justice:
(1) who does not file a statement under section 2 of this chapter; and
(2) whose term expires under Article 7, Section 11 of the Constitution of the State of Indiana during the year in which the question of the retention of the justice would have been placed on the general election ballot.
The term of a justice expires December 31 of the year in which the question of the justice's retention would have been placed on the ballot.
As added by P.L.98-2004, SEC.3.

IC 33-24-2-4
Expiration of term if retention is rejected
Sec. 4. This section applies to a justice:
(1) who files a statement under section 2 of this chapter; and
(2) whose retention is rejected by the electorate.
The term of a justice ends when the secretary of state issues a certificate under IC 3-12-5-1 stating that the justice has been removed. However, if the justice has filed a petition for a recount under IC 3-12-11, the term of the justice does not end until the state recount commission has issued a certificate under IC 3-12-11-18 stating that the electorate has rejected the retention of the justice. As added by P.L.98-2004, SEC.3.

IC 33-24-2-5
Form of ballot for retention question
Sec. 5. The question of approval or rejection of a justice shall be placed on the general election ballot in the form prescribed by IC 3-11 and must state "Shall Justice (insert name (as permitted under IC 3-5-7) here) be retained in office?".
As added by P.L.98-2004, SEC.3. Amended by P.L.58-2005, SEC.29.

IC 33-24-2-6
Name of justice on statement and voter registration record
Sec. 6. The statement filed under section 2 of this chapter must include a statement that the justice requests the name on the justice's voter registration record be the same as the name the justice uses on the statement. If there is a difference between the name on the justice's statement and the name on the justice's voter registration record, the officer with whom the statement is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the justice's voter registration record to be the same as the name on the justice's statement.
As added by P.L.98-2004, SEC.3.



CHAPTER 3. DUTIES AND POWERS

IC 33-24-3-2
Publication and distribution of opinions and reports
Sec. 2. The judicial opinion or decision in each case determined by the supreme court shall be reduced to writing. Reports of these opinions and decisions may be published and distributed in the manner prescribed by the supreme court.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-3
Seal
Sec. 3. (a) The supreme court shall have a seal that is devised by the justices of the supreme court.
(b) A description of the seal shall be recorded in the office of the secretary of state.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-4
Powers of court
Sec. 4. The supreme court may do the following:
(1) Frame, direct, and cause to be used all process, establish modes of practice that may be necessary in the exercise of the supreme court's authority, and make and publish regulations concerning all process and modes of practice.
(2) Establish regulations concerning bonds required in appeals to the supreme court, the amount of the penalties related to the bonds, and for approving sureties executing bonds.
(3) Establish regulations concerning giving notice to officers of inferior courts of the granting of stay of execution, or of supersedeas.
(4) Establish regulations concerning proceedings that are requisite in the supreme court in the exercise of the supreme court's authority that are not specially provided for by law.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-5
Additional powers of court
Sec. 5. The supreme court may:
(1) impose and administer all necessary oaths;
(2) punish by fine and imprisonment for contempt of the

supreme court's authority; and
(3) process and compel the attendance of witnesses by attachment and fine.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-6
Certification of questions to court by federal appellate courts
Sec. 6. The supreme court may, by rule of court, provide that if:
(1) the Supreme Court of the United States, a circuit court of appeals of the United States, or the court of appeals of the District of Columbia determines that there are involved in any proceeding before the federal appellate court questions or propositions of the laws of Indiana that are determinative of the proceeding; and
(2) there are no clear controlling precedents in the decisions of the supreme court;
the federal appellate court may certify the questions or propositions of the laws of Indiana to the supreme court for instructions concerning the questions or propositions of state law, and the supreme court, by written opinion, may answer.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-7
Senior judge; appointment; rules
Sec. 7. (a) The supreme court may appoint a judge who is certified as a senior judge by the judicial nominating commission to serve a circuit court, a superior court, a probate court, the tax court, or the court of appeals if the court requests the services of a senior judge.
(b) The supreme court may adopt rules concerning:
(1) certification by the judicial nominating commission; and
(2) appointment by the supreme court;
of senior judges.
As added by P.L.98-2004, SEC.3. Amended by P.L.32-2005, SEC.4; P.L.201-2011, SEC.21.



CHAPTER 4. SUPREME COURT CLERK

IC 33-24-4-2
Duties
Sec. 2. The clerk of the supreme court shall do the following:
(1) Reside, and keep the clerk's office open, in a building provided for that purpose by the state, at the seat of government, from 9 a.m. until 4 p.m. of every day in the year except Sundays and Independence Day.
(2) Procure and preserve in the office all records and other books and stationery required by the court.
(3) Attend, in person or by deputy, the terms of the court.
(4) Administer all oaths authorized by law.
(5) Sign and seal, with the seal, and issue all process required to be issued from the court, under the clerk's hand.
(6) Endorse the time of filing books, records, or writings required to be filed or deposited in the clerk's office.
(7) Make a complete record of all causes finally determined in the court, except the transcript of the court below.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-3
Allowance for record books and stationery furnished
Sec. 3. The supreme court shall allow the clerk of the supreme court a reasonable compensation for the record books and stationery furnished by the clerk for the use of the court if the clerk presents to the court an account specifying each item to be furnished to the court. The account presented by the clerk must be verified by an oath taken and subscribed by the clerk, to be administered by a justice of the court.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-4
Entry of allowance on order book; warrant for payment
Sec. 4. An allowance made under section 3 of this chapter shall be

entered on the order book of the supreme court. Upon receipt of a certified transcript of the allowance that is signed by a justice of the supreme court and attested by the seal of the court, the auditor of state shall issue a warrant for the allowance to the treasurer of state.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-5
Certifying supreme court or appellate court opinion, decision, and judgment
Sec. 5. (a) The clerk of the supreme court shall certify any opinion, decision, and judgment of the supreme court and of the court of appeals to the lower court from which the cause was appealed, in the manner provided by statute and by the rules of the supreme court.
(b) The clerk of the court from which the cause was appealed, upon receipt of the certification, shall file the certification with the papers in the cause, and that court shall order the opinion, decision, and judgment, including its certification, spread of record in the order book of the court.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-6
Inspection of clerk's office
Sec. 6. The supreme court shall annually appoint one (1) of its justices to inspect the office of the clerk of the supreme court and to report, at the next term, the condition of the records and books of that office. The report shall be entered on the order book of the court.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-7
Delivery of books and papers to successor
Sec. 7. The clerk of the supreme court shall deliver to the clerk's successor all the books and papers of the clerk's office.
As added by P.L.98-2004, SEC.3. Amended by P.L.14-2004, SEC.191.

IC 33-24-4-8
Posting of table of fees
Sec. 8. The clerk of the supreme court shall post a table of fees in a conspicuous place in the clerk's office. If the clerk fails to post a table of fees, the clerk may not demand or receive fees for services that the clerk renders.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-9
Personal liability of clerk
Sec. 9. (a) The clerk of the supreme court is not personally liable for any act or omission occurring in connection with the performance of the clerk's official duties, unless the act or omission constitutes gross negligence or an intentional disregard of the responsibilities of

the office of clerk.
(b) The fact that the clerk is not personally liable under subsection (a) does not preclude an action against the clerk's bond based on an error or omission committed by the clerk.
As added by P.L.60-2010, SEC.1.



CHAPTER 5. SUPREME COURT SHERIFF

IC 33-24-5-2
Attendance of court; executing orders and process of court
Sec. 2. (a) Except as provided in subsection (b), the sheriff of the supreme court or a county police officer shall:
(1) attend the court in term time;
(2) execute the orders of the court;
(3) preserve order within the court;
(4) execute all process issued out of the court; and
(5) execute all civil process issued out of the court.
(b) This subsection applies only if a consolidated law enforcement department is established under IC 36-3-1-5.1. The ordinance adopted by the legislative body of the consolidated city shall determine whether:
(1) the orders of the court; and
(2) all criminal process issued out of the court;
shall be executed by an officer of the sheriff's department or an officer of the consolidated law enforcement department.
As added by P.L.98-2004, SEC.3. Amended by P.L.227-2005, SEC.10; P.L.1-2006, SEC.502.

IC 33-24-5-3
Transmitting process, rule, or order to county sheriff
Sec. 3. (a) When any process, rule, or order, is received by the sheriff of the supreme court, the sheriff may transmit it by mail to the sheriff of the county where the process, rule, or order is to be served.
(b) The sheriffs of each county are the deputies of the sheriff of the supreme court. However, each county sheriff is liable on the county sheriff's own bond for all acts done by the county sheriff as a deputy of the sheriff of the supreme court.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-4
County sheriff returning process, rule, or order; service by sheriff

of supreme court
Sec. 4. (a) A county sheriff acting as a deputy of the sheriff of the supreme court may:
(1) enclose any process, rule, or order of the court that the county sheriff receives;
(2) direct the process, rule, or order to the sheriff of the supreme court; and
(3) deposit the process, rule, or order in a post office in the county sheriff's county ten (10) days before the return day of the process, rule, or order.
A county sheriff that complies with this subsection is not liable for failing to return the process, rule, or order.
(b) If money must be returned with a process, rule, or order described in subsection (a), the county sheriff may transmit the money by mail, enclosed with the process, rule, or order, addressed to the sheriff of the supreme court. However, the testimony of the postmaster that the payment was mailed is necessary to exempt the county sheriff from liability.
(c) In case of the return of any process, rule, or order of the court described in subsection (a) by any county sheriff, unserved or unsatisfied, the sheriff of the supreme court may visit any county and personally serve the process, rule, or order in the same manner provided by law for the service by county sheriffs. For this service, the sheriff of the supreme court is entitled to receive, for the distance actually traveled in going to and returning from the county seat of the county where the process, rule, or order is to be served, and from the county seat to the place where the process, rule, or order is served, a sum for mileage for each instance equal to the sum per mile paid to state employees and officers plus those other fees allowed by law to county sheriffs, with the rate for mileage to change each time the state government changes its rate per mile. The sum for mileage and fees shall be imposed as costs in the case in which the process, rule, or order is issued, and shall be collected as other costs.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-5
Mileage and fees for service of process, rule, or order
Sec. 5. (a) The mileage and fees for service of any process, rule, or order issued out of the supreme court is the same as in case of similar process from the circuit court.
(b) When any process, rule, or order issued out of the supreme court is served by the county sheriff, the county sheriff is allowed the fees for mileage and one half (1/2) of the fees for service. The remaining half of the fees for service shall be paid the sheriff of the supreme court.
(c) Fees for mileage may be charged only from the county seat of the county in which the process is to be served to the place of service.
(d) When money is collected on any process, rule, or order issued out of the supreme court by the county sheriff, two-thirds (2/3) of the

sheriff's allowance is retained by the county sheriff and the remaining one-third (1/3) must be delivered to the sheriff of the supreme court.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-6
Postage on process, rules, or orders
Sec. 6. The sheriff of the supreme court must pay both the outgoing and return postage on process, rules, or orders issued by the court and recover the funds expended on postage as part of the costs of the proceeding.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-7
Coroner to act as deputy
Sec. 7. The sheriff of the supreme court may require the coroner of any county to act as the sheriff of the supreme court's deputy where the sheriff of that county is an interested party.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-8
Penalties and liabilities
Sec. 8. The sheriff of the supreme court is subject to all the penalties and liabilities of sheriffs of the circuit courts.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-9
Compensation for fuel, stationery, and extra services
Sec. 9. (a) The supreme court must allow the sheriff of the supreme court reasonable compensation for fuel, stationery, and extra services. The sheriff of the supreme court may file a statement verified by an oath administered by the clerk of the court specifying each expenditure eligible for compensation.
(b) The compensation allowed to the sheriff of the supreme court by the court shall be entered on the order book of the court. On the presentation of a certified copy of an order for compensation, attested with the seal of the court, to the auditor of state, the auditor of state shall issue a warrant for the payment of compensation to the sheriff to the treasurer of state.
As added by P.L.98-2004, SEC.3.



CHAPTER 6. OFFICE OF JUDICIAL ADMINISTRATION

IC 33-24-6-2
Personnel; appointment; full-time positions; salaries
Sec. 2. (a) The personnel of the office of judicial administration shall be appointed by and serve at the pleasure of the chief justice.
(b) The personnel shall devote full time to their official duties and may not engage in any other profession for profit.
(c) Personnel salaries shall be fixed by the supreme court subject to approval by the budget agency.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-3
Duties of division of state court administration
Sec. 3. (a) The division of state court administration shall do the following:
(1) Examine the administrative and business methods and systems employed in the offices of the clerks of court and other offices related to and serving the courts and make recommendations for necessary improvement.
(2) Collect and compile statistical data and other information on the judicial work of the courts in Indiana. All justices of the supreme court, judges of the court of appeals, judges of all trial courts, and any city or town courts, whether having general or special jurisdiction, court clerks, court reporters, and other officers and employees of the courts shall, upon notice by the executive director and in compliance with procedures prescribed by the executive director, furnish the executive director the information as is requested concerning the nature and volume of judicial business. The information must include the following:
(A) The volume, condition, and type of business conducted by the courts.
(B) The methods of procedure in the courts.
(C) The work accomplished by the courts.
(D) The receipt and expenditure of public money by and for the operation of the courts. (E) The methods of disposition or termination of cases.
(3) Prepare and publish reports, not less than one (1) or more than two (2) times per year, on the nature and volume of judicial work performed by the courts as determined by the information required in subdivision (2).
(4) Serve the judicial nominating commission and the judicial qualifications commission in the performance by the commissions of their statutory and constitutional functions.
(5) Administer the civil legal aid fund as required by IC 33-24-12.
(6) Administer the judicial technology and automation project fund established by section 12 of this chapter.
(7) Develop a standard protocol for the exchange of information, by not later than December 31, 2009:
(A) between the protective order registry, established by IC 5-2-9-5.5, and county court case management systems;
(B) at the option of the county prosecuting attorney, for:
(i) a prosecuting attorney's case management system;
(ii) a county court case management system; and
(iii) a county court case management system developed and operated by the division of state court administration;
to interface with the electronic traffic tickets, as defined by IC 9-30-3-2.5; and
(C) between county court case management systems and the case management system developed and operated by the division of state court administration.
(8) Establish and administer an electronic system for receiving information that relates to certain individuals who may be prohibited from possessing a firearm and transmitting this information to the Federal Bureau of Investigation for inclusion in the NICS.
(b) All forms to be used in gathering data must be approved by the supreme court and shall be distributed to all judges and clerks before the start of each period for which reports are required.
(c) The division may adopt rules to implement this section.
As added by P.L.98-2004, SEC.3. Amended by P.L.110-2009, SEC.12; P.L.130-2009, SEC.19; P.L.1-2010, SEC.132.

IC 33-24-6-4
Office of guardian ad litem and court appointed special advocate services; funding
Sec. 4. (a) The division of state court administration shall establish and administer an office of guardian ad litem and court appointed special advocate services. The division shall use money it receives from the state general fund to administer the office. If funds for guardian ad litem and court appointed special advocate programs are appropriated by the general assembly, the division shall provide matching funds to counties that implement and administer, in courts with juvenile jurisdiction, a guardian ad litem or court appointed special advocate program for children who are alleged to be victims

of child abuse or neglect under IC 31-33. Matching funds must be distributed in accordance with the provisions of section 5 of this chapter. A county may use these matching funds to supplement amounts that are collected as fees under IC 31-40-3-1 and used for the operation of guardian ad litem and court appointed special advocate programs. The division may use its administrative fund to provide training services and communication services for local officials and local guardian ad litem and court appointed special advocate programs. The county fiscal body shall appropriate adequate funds for the county to be eligible for matching funds under this section.
(b) Matching funds provided to a county under this section shall be used for guardian ad litem and court appointed special advocate programs and may be deposited in the county's guardian ad litem or court appointed special advocate fund described in IC 31-40-3.
(c) Any matching funds appropriated to the division of state court administration that are not used before July 1 of each fiscal year do not revert but shall be redistributed under this section on July 1. The division shall redistribute the funds among counties providing guardian ad litem and court appointed special advocate programs that are entitled to receive matching funds.
(d) Money appropriated to the division of state court administration does not revert at the end of a state fiscal year to the state general fund.
(e) Only guardian ad litem or court appointed special advocate programs certified by the supreme court are eligible for funding under this section.
As added by P.L.98-2004, SEC.3. Amended by P.L.129-2005, SEC.11.

IC 33-24-6-5
Appropriations for guardian ad litem or court appointed special advocate program; formula
Sec. 5. (a) If appropriated by the general assembly, the division of state court administration shall grant to each county with a guardian ad litem or court appointed special advocate program an annual appropriation calculated under the following formula:
STEP ONE: Deduct the annual appropriation to the division of state court administration for administrative expenses.
STEP TWO: Ascertain the number of children in need of services cases in each county, as determined by the division of state court administration from reports filed under IC 33-24-6-3, during the preceding calendar year.
STEP THREE: Divide the result under STEP TWO by the total number of children in need of services cases in Indiana, as determined by the division of state court administration from reports filed under IC 33-24-6-3, during the preceding calendar year.
STEP FOUR: Multiply the result under STEP THREE by the remaining state match appropriation. (b) If, under subsection (a), a county's grant would result in a grant of two thousand dollars ($2,000) or less, the county is entitled to receive a grant of two thousand dollars ($2,000). After subtracting the state match appropriation distributed to these counties from the total remaining state appropriation, the division of state court administration shall distribute the remaining state appropriation under the following formula:
STEP ONE: Subtract the total number of children in need of services cases in the counties covered under subsection (a) from the total number of children in need of services cases in Indiana, as determined by the division of state court administration, during the preceding calendar year.
STEP TWO: Divide the number of children in need of services cases in each of the counties not covered under subsection (a) by the result under STEP ONE.
STEP THREE: Multiply the result under STEP TWO by the total remaining state match appropriation.
STEP FOUR: Distribute the result under STEP THREE to each county not covered under subsection (a).
As added by P.L.98-2004, SEC.3. Amended by P.L.91-2007, SEC.1.

IC 33-24-6-6
Duties of division of supreme court administration
Sec. 6. The division of supreme court administration shall perform legal and administrative duties for the justices as are determined by the justices.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-7
Distribution and title of reports
Sec. 7. The reports required by section 3(a)(3) of this chapter shall be:
(1) directed to:
(A) the commission on judicial qualifications;
(B) the chief justice;
(C) the clerk of the supreme court; and
(D) the legislative council;
(2) accessible to the judicial officers of the various courts and to the general public; and
(3) titled "The Indiana Judicial Report".
Reports to the legislative council under subdivision (1)(D) must be in an electronic format under IC 5-14-6.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-8
Enforcement of chapter by rules of supreme court
Sec. 8. The supreme court shall provide by rule of the court for the enforcement of this chapter.
As added by P.L.98-2004, SEC.3.
IC 33-24-6-9
Appointment of administrative or clerical personnel
Sec. 9. The authority of the courts to appoint administrative or clerical personnel is not limited by this chapter.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-10
Trial court districts; transfer of judges
Sec. 10. (a) The executive director shall, with the approval of the supreme court, divide the state geographically into at least eight (8) trial court districts.
(b) On the basis of relevant information compiled by the executive director concerning the volume and nature of judicial workload, the executive director shall recommend to the supreme court the temporary transfer of any judge or judges. The supreme court shall consider the recommendation and temporarily transfer any judge of a trial court of general or special jurisdiction to another court if the temporary transfer is determined to be beneficial to facilitate the judicial work of the court to which the judge is transferred without placing an undue burden on the court from which the judge is transferred. However, a judge may not be temporarily transferred to a court in another county within the district the judge normally serves that, at its nearest point, is more than forty (40) miles from the seat of the county the judge normally serves unless the judge consents to the transfer.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-11
Expenses for judges transferred to other counties
Sec. 11. Any judge transferred to a court in another county shall be paid travel and other necessary expenses by the county to which the judge is transferred. An allowance for expenses shall be certified by the chief justice in duplicate to the auditor of the county. The certificate of allowance is prima facie evidence of the correctness of the claims. An item of expenses certified to be correct must be allowed by the board of commissioners of that county.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-12
Judicial technology and automation project fund
Sec. 12. (a) The judicial technology and automation project fund is established to fund the judicial technology and automation project. The division of state court administration shall administer the fund. The fund consists of the following:
(1) Deposits made under IC 33-37-9-4.
(2) Other appropriations made by the general assembly.
(3) Grants and gifts designated for the fund or the judicial technology and automation project.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same

manner as other public funds may be invested.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) The budget committee may release funds for the judicial technology and automation project after the division of state court administration certifies that the judicial technology automation project is in compliance with the information sharing and exchange provisions of IC 33-24-6-3(a).
As added by P.L.98-2004, SEC.3. Amended by P.L.229-2011, SEC.256.



CHAPTER 7. SUPREME COURT RECORDS

IC 33-24-7-2
Transcription of records; force and effect of transcribed records
Sec. 2. (a) When the supreme court makes an order under section 1 of this chapter, the clerk of the supreme court shall procure the books ordered by the court and transcribe in them the records or parts of records as ordered by the court.
(b) Records or parts of records transcribed under this chapter have the force and effect of the original records. Transcripts of records or parts of records transcribed under this chapter, certified by the clerk, under the seal of the court, have the same force and effect as transcripts of the original records.
As added by P.L.98-2004, SEC.3.

IC 33-24-7-3
Index of supreme court records
Sec. 3. (a) The clerk of the supreme court shall prepare for public use, under the direction of the supreme court, a systematic index to the court's records and papers on file in the clerk's office. The index must include the following:
(1) The title and number of every cause appealed to the supreme court.
(2) The county and court from which appealed.
(3) The date of filing the appeal in the clerk's office.
(4) The date of every decision and how decided.
(5) The number of the box or drawer in which the papers in every case can readily be found.
The clerk shall also properly clean, arrange, and securely tie the papers in each cause and place them in boxes and drawers when they are provided by the proper authorities for that purpose.
(b) The clerk of the supreme court shall also index other papers and records on file in the clerk's office as may be directed by the supreme court.
As added by P.L.98-2004, SEC.3.



CHAPTER 8. SUPREME COURT FEES

IC 33-24-8-2
Filing fee for supreme court and court of appeals
Sec. 2. The clerk of the supreme court shall tax and charge a fee of two hundred fifty dollars ($250) in each cause filed in either the supreme court or the court of appeals.
As added by P.L.98-2004, SEC.3.

IC 33-24-8-3
Fee bills
Sec. 3. The clerk of the supreme court may, at any time after the services are rendered, issue fee bills under IC 33-37-4-10 for services rendered by the clerk or by another person in the court.
As added by P.L.98-2004, SEC.3.

IC 33-24-8-4
Fees charged and collected; contracts; exceptions
Sec. 4. (a) The clerk of the supreme court shall charge the following fees:
(1) For making record and certificate of admission of attorneys to practice before the supreme court, a fee of two dollars ($2).
(2) For making and furnishing to any person, firm, limited liability company, or corporation unauthenticated copies of the opinions of the supreme court and the court of appeals for the purpose of publication by the person, firm, limited liability company, or corporation obtaining the copies, if a contract has been made by the clerk with the person, firm, limited liability company, or corporation to furnish the copies for at least one

(1) year, a fee of two thousand eight hundred twenty-five dollars ($2,825) per year, to be paid quarterly in advance.
(b) The clerk of the supreme court may make a contract described in subsection (a).
(c) This section does not prohibit proprietors of newspapers from copying opinions of the supreme court and the court of appeals or from making abstracts of these opinions for publication in the newspapers.
(d) For all other unauthenticated copies of the opinions of the supreme court and the court of appeals furnished by the clerk of the supreme court to any person, firm, limited liability company, or corporation, the clerk shall charge one dollar ($1) per page.
(e) The fees and amounts charged under this section shall be deposited by the clerk of the supreme court into the state general fund in the manner and at the time provided for the making of the quarterly reports of other collected fees due the state.
As added by P.L.98-2004, SEC.3.

IC 33-24-8-5
Contents of quarterly report; special reports
Sec. 5. The quarterly report required to be made by the clerk of the supreme court under section 1 of this chapter must show the number and title of the cause and the amount due the state. The clerk is not required to make any other or different reports, except special reports on the order of the supreme court or the court of appeals, or the written request of the governor or auditor of state.
As added by P.L.98-2004, SEC.3.

IC 33-24-8-6
Taxation of sheriffs' fees; transmittal of books, papers, fees, and property to successor; disposition of unclaimed fees
Sec. 6. (a) The clerk of the supreme court shall tax and charge in favor of the sheriff of the supreme court, or in favor of county sheriffs for their services as the deputies of the sheriff of the supreme court, the fees and amounts provided by law. The fees and amounts described in this subsection do not belong to the state but are the property of the sheriff of the supreme court and the sheriff's agents. When the fees are collected, the fees shall be paid over to the sheriff or the sheriff's agents.
(b) The clerk of the supreme court at the expiration of the clerk's term shall hand over to the clerk's successor in office all of the books, papers, fees, costs, charges, and amounts, together with all money and other property received by the clerk by virtue of the clerk's office or under color of that office.
(c) The attorney general shall enforce the collection, for the use and benefit of the party entitled to them, all fees and amounts collected and retained by the person, including penalties, against any persons liable for the fees and amounts. All unclaimed fees collected under this chapter from former clerks that have been paid in for two (2) years and remain in the office of the clerk of the supreme court

for six (6) months uncollected by the person to whom the fees are due, and all other unclaimed fees in the hands of the clerk of the supreme court, after the expiration of two (2) years from the date when the fees are paid to the clerk, shall be paid into the state treasury, to be held as other funds that escheat to the state. The clerk of the supreme court, when fees are paid into the office of the clerk for the benefit of any other officer or person, shall immediately notify that officer or person by mail that the fees have been paid, the date of payment, and the amount of the payment.
As added by P.L.98-2004, SEC.3.



CHAPTER 9. APPEAL BONDS

IC 33-24-9-2
Endorsement on writ; levy on property on principal or surety
Sec. 2. (a) Before delivering a writ for the collection of fees, costs, or execution to the proper officer, the clerk of the supreme court shall endorse on the writ which of the parties is the principal and which is the surety in the writ.
(b) The officer responsible for enforcement of the writ shall first levy upon the property of the principal in the writ. To the extent that sufficient property of the principal cannot be found, the officer shall, without delay, levy the writ upon the property of the surety or sureties, and proceed to sell that property as in other cases.
As added by P.L.98-2004, SEC.3.

IC 33-24-9-3
Limitation of action for collection of fees or costs
Sec. 3. A writ may not be issued under this chapter for the collection of fees or costs more than five (5) years after the date the cause was decided in the supreme court.
As added by P.L.98-2004, SEC.3.



CHAPTER 10. DISCIPLINARY PROCEEDINGS AGAINST ATTORNEYS

IC 33-24-10-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the disciplinary commission created by Admission and Discipline Rule 23.
As added by P.L.98-2004, SEC.3.

IC 33-24-10-3
"Commissioner"
Sec. 3. As used in this chapter, "commissioner" means a member of the disciplinary commission appointed under Admission and Discipline Rule 23.
As added by P.L.98-2004, SEC.3.

IC 33-24-10-4
"Executive secretary"
Sec. 4. As used in this chapter, "executive secretary" refers to the executive secretary of the disciplinary commission.
As added by P.L.98-2004, SEC.3.

IC 33-24-10-5
Statements made to commission; immunity from civil liability
Sec. 5. A person is immune from civil liability for damages for any sworn or written statements made:
(1) without malice and transmitted to the commission, the executive secretary, or the executive secretary's staff; or
(2) in the course of investigatory, hearing, or review proceedings under Admission and Discipline Rule 23.
As added by P.L.98-2004, SEC.3.

IC 33-24-10-6
Liability of commission and staff
Sec. 6. The executive secretary, the executive secretary's staff, counsel, investigators, hearing officers, and the commissioners are immune from civil liability for damages for conduct within the scope and arising out of the performance of their duties.
As added by P.L.98-2004, SEC.3.



CHAPTER 11. INDIANA CHILD CUSTODY AND SUPPORT ADVISORY COMMITTEE

IC 33-24-11-2
Term of appointment; vacancies
Sec. 2. (a) An appointment under section 1 of this chapter is for a two (2) year term. A term begins August 1 of a year and an appointment required to be made that year shall be made before August 2.
(b) If a vacancy occurs, the vacancy shall be filled from the same group that was represented by the outgoing member. The new

member serves for the remainder of the unexpired term.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-3
Designation of chairperson
Sec. 3. The chairman of the legislative council shall designate a member to serve as chairperson of the committee.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-4
Compensation and expenses
Sec. 4. (a) A member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) A member of the committee who is a state employee but is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) A member of the committee who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on an interim study committee established by the legislative council.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-5
Meetings
Sec. 5. The committee shall meet at the call of the chairperson. The committee may meet any number of times during the year. However, the committee may not be compensated for more than four (4) meetings during a year.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-6
Review of child support guidelines and items relating to children's welfare; recommendations
Sec. 6. (a) The committee shall review the child support guidelines adopted by the supreme court. The committee shall make recommendations, if appropriate, concerning any amendments to the guidelines. In reviewing the guidelines and formulating recommendations, the committee shall consider all relevant matters, including the following:
(1) The mathematics pertaining to the child support guideline chart.
(2) The actual costs of supporting a child. (3) Whether it is appropriate to calculate child support guideline amounts based primarily upon the ability of the parent to pay rather than the financial needs of the child.
(4) Equality of child support awards for the children of the parties, regardless of birth order.
(5) A mechanism that may be employed to modify the amount of support to be paid due to a change in financial circumstances or a change in the number of children being supported by either parent.
(6) The age of a child to the extent that the child may require different amounts of support at different ages.
(7) Clarification regarding under what circumstances, if any, support may be abated.
(8) A mechanism that may be employed to ensure that the guidelines are applied flexibly.
(9) The application of the guidelines to a split custody situation.
(10) Whether it is appropriate to base child support guidelines upon the premise that the child should enjoy the same standard of living that the child would have enjoyed if the family remained intact.
(b) In addition to the duties set forth in subsection (a), the committee shall review custody and educational expenses and other items relating to the welfare of a child of a family that is no longer intact.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-7
Reports
Sec. 7. The committee shall submit a report to the supreme court administrator and to the legislative services agency not later than August 1 of each year. The report to the legislative services agency must be in an electronic format under IC 5-14-6.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-8
Distribution of reports
Sec. 8. The supreme court administrator shall distribute the report to the members of the supreme court.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-9
Supreme court review of report
Sec. 9. The supreme court shall review the committee's report. The supreme court may amend the child support guidelines adopted by the supreme court based upon the committee's recommendations.
As added by P.L.98-2004, SEC.3.



CHAPTER 12. CIVIL LEGAL AID FUND

IC 33-24-12-2
"Indigent"
Sec. 2. As used in this chapter, "indigent" means an individual whose income is not more than one hundred twenty-five percent (125%) of the federal income poverty level as determined annually by the federal Office of Management and Budget under 42 U.S.C. 9902.
As added by P.L.98-2004, SEC.3.

IC 33-24-12-3
"Legal services provider"
Sec. 3. As used in this chapter, "legal services provider" means a private, nonprofit organization incorporated and operated exclusively in Indiana, the primary function and purpose of which is to provide civil legal services without charge to the indigent.
As added by P.L.98-2004, SEC.3.

IC 33-24-12-4
Eligibility requirements for receipt of funds
Sec. 4. To be eligible for the receipt of funds under this chapter, a legal services provider must meet the following requirements:
(1) The legal services provider must have been:
(A) incorporated before July 2, 1997; or
(B) incorporated and providing civil legal aid to the indigent for three (3) years immediately preceding the application for funds from the civil legal aid fund.
(2) The legal services provider must submit an opt-in form to the executive director of the division of state court administration before May 2 of each year. The form must include the following information:
(A) The name, address, and telephone number of the legal services provider.
(B) The Internal Revenue Code 501(c)(3) form of the legal services provider.
(C) The name and address of the executive director and board president of the legal services provider.
(D) A list of all counties within the incorporated service area of the legal services provider.
(E) Certification that the legal services provider has provided legal services to indigent individuals within its service area for the preceding three (3) years and that the

legal services provider will continue to provide legal services to the indigent for the year following receipt of funds from the civil legal aid fund.
(3) The legal services provider may not do any of the following:
(A) Make available funds, personnel, or equipment for use in advocating or opposing a plan or proposal, represent a party, or participate in litigation that is intended to or has the effect of altering, revising, or reapportioning a legislative, a judicial, or an elective district at any level of government, including influencing the timing or manner of the taking of a census.
(B) Attempt to influence the issuance, amendment, or revocation of an executive order, regulation, or other statement of general applicability and future effect by a federal, state, or local agency.
(C) Attempt to influence an adjudicatory proceeding of a federal, state, or local agency if such part of the proceeding is designed for the formulation or modification of an agency policy of general applicability and future effect.
(D) Attempt to influence the passage or defeat of legislation, a constitutional amendment, a referendum, an initiative, or similar procedure of the Congress, a state, or a local legislative body.
(E) Attempt to influence the conduct of oversight proceedings of the Legal Services Corporation or a person or an entity receiving financial assistance provided by the Legal Services Corporation.
(F) Pay for a personal service, an advertisement, a telegram, a telephone communication, a letter, printed or written matter, an administrative expense, or a related expense, associated with an activity prohibited in this subdivision.
(G) Initiate or participate in a class action suit.
(H) Support or conduct a training program for the purpose of advocating a particular public policy or encouraging a political activity, a labor or an antilabor activity, a boycott, picketing, a strike, or a demonstration, including the dissemination of information about such a policy or activity. However, this clause may not be construed to prohibit the training of an attorney or a paralegal in the provision of:
(i) adequate legal assistance to eligible clients; or
(ii) advice to an eligible client as to the legal rights of the client.
(I) Participate in litigation:
(i) on behalf of a person incarcerated in a federal, state, or local prison; or
(ii) arising out of the incarceration of a person described in item (i).
As added by P.L.98-2004, SEC.3.

IC 33-24-12-5 Establishment of civil legal aid fund; administration
Sec. 5. (a) The civil legal aid fund is established to provide additional revenue for legal services providers.
(b) The fund is administered by the division of state court administration.
As added by P.L.98-2004, SEC.3.

IC 33-24-12-6
Formula for fund distribution
Sec. 6. (a) The division of state court administration shall annually determine the amount to be distributed from the fund to each county's legal services provider under the following formula:
STEP ONE: Determine the number of civil cases filed in the county during the year as reported by the most recent Indiana Judicial Report.
STEP TWO: Determine the number of civil cases filed in Indiana during the year as reported by the most recent Indiana Judicial Report.
STEP THREE: Divide the amount determined in STEP ONE by the amount determined in STEP TWO.
STEP FOUR: Multiply the quotient determined in STEP THREE by the annual amount appropriated under section 7 of this chapter or by the annual amount of the appropriation from the state general fund as provided in the state budget act, whichever is greater.
Except as provided in subsection (b), the product determined in STEP FOUR is the amount to be distributed to the legal services provider or providers having the county in its service area.
(b) In a county where there is more than one (1) legal services provider, the amount distributed from the fund for that county shall be distributed among the legal services providers in direct proportion to the number of legal services providers in that county.
(c) Distributions from the fund shall be made on January 1 and July 1 of each year. Money in the fund is annually appropriated to carry out the purposes of the fund.
As added by P.L.98-2004, SEC.3.

IC 33-24-12-7
Appropriation from general fund
Sec. 7. There is appropriated on June 30 and December 31 of each year five hundred thousand dollars ($500,000) from the state general fund for deposit into the fund.
As added by P.L.98-2004, SEC.3.



CHAPTER 13. INDIANA CONFERENCE FOR LEGAL EDUCATION OPPORTUNITY

IC 33-24-13-2
Establishment of program; purpose
Sec. 2. The Indiana conference for legal education opportunity is established to assist Indiana minority, low income, or educationally disadvantaged college graduates in pursuing a law degree and a career in the Indiana legal and professional community.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-3
Organization and administration of program; advisory committee
Sec. 3. (a) The program shall be organized and administered by the chief justice of the supreme court. The chief justice shall appoint an advisory committee composed of eight (8) members as follows:
(1) Two (2) practicing attorneys.
(2) Two (2) judges.
(3) Two (2) Indiana law school professors or administrators.
(4) Two (2) members representing community groups.
(b) The chief justice shall serve as chair of the advisory committee.
(c) Appointed members of the committee serve for three (3) year terms and may be reappointed.
(d) The committee shall solicit applications and select persons for the program who:
(1) have earned a bachelor's degree;
(2) have applied to an Indiana law school;
(3) have demonstrated the interest, motivation, and capacity to earn a law degree; and
(4) would benefit from the special training offered by the program.
(e) The committee shall award annual stipends to certified graduates of the program.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-4
Preparatory course of study required; instructors
Sec. 4. (a) The program must provide for an intensive course of study to prepare the students selected for the demands of a law school education through classroom discussion and instruction in legal research, writing, and analysis. (b) The program shall be taught by law professors and others from the legal profession and shall be held at an Indiana law school during the summer months.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-5
Financial assistance
Sec. 5. (a) The program must provide financial assistance in the form of an annual stipend for those students who successfully complete the course of study and become certified graduates of the program.
(b) To be eligible for the annual stipend, certified graduates must be admitted to an Indiana law school, enroll on a full-time basis, and maintain good academic standing. However, for good cause and to advance the purposes of the program, the advisory committee may waive the requirement that a certified graduate must enroll on a full-time basis.
(c) The stipend may be awarded for up to three (3) successive academic years, if the student remains eligible. However, for good cause, the advisory committee may approve the award of a stipend to a student for more than three (3) successive academic years if:
(1) the student requires more than three (3) successive academic years to earn a law degree; and
(2) the total amount of the stipend that is awarded to the student does not exceed the amount the student would have been awarded if the student had been enrolled:
(A) on a full-time basis; and
(B) for up to three (3) successive academic years.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-6
Development of programs and opportunities in furtherance of program purposes
Sec. 6. The courts of the state are encouraged and requested to develop programs and opportunities to further the purposes of the program.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-7
Appropriation from general fund
Sec. 7. During every state fiscal year, there is appropriated from the state general fund to the office of judicial administration, division of state court administration, six hundred twenty-five thousand dollars ($625,000) to be used for the Indiana conference for legal education opportunity established by this chapter.
As added by P.L.98-2004, SEC.3.






ARTICLE 25. COURT OF APPEALS

CHAPTER 1. JUDGES; GEOGRAPHIC DISTRICTS

IC 33-25-1-2
Districts
Sec. 2. Indiana is divided into five (5) geographic districts, which shall be designated as the "court of appeals - First District; Second District; Third District; Fourth District; and Fifth District" as follows:
(1) First District: Bartholomew, Boone, Brown, Clark, Clay, Crawford, Daviess, Dearborn, Decatur, Dubois, Fayette, Floyd, Fountain, Franklin, Gibson, Greene, Hancock, Harrison, Hendricks, Henry, Jackson, Jefferson, Jennings, Johnson, Knox, Lawrence, Martin, Monroe, Montgomery, Morgan, Ohio, Orange, Owen, Parke, Perry, Pike, Posey, Putnam, Randolph, Ripley, Rush, Scott, Shelby, Spencer, Sullivan, Switzerland, Union, Vanderburgh, Vermillion, Vigo, Warrick, Washington, and Wayne.
(2) Second District: Adams, Blackford, Carroll, Cass, Clinton, Delaware, Grant, Hamilton, Howard, Huntington, Jay, Madison, Marion, Miami, Tippecanoe, Tipton, Wabash, Wells, and White.
(3) Third District: Allen, Benton, DeKalb, Elkhart, Fulton, Jasper, Kosciusko, LaGrange, Lake, LaPorte, Marshall, Newton, Noble, Porter, Pulaski, St. Joseph, Starke, Steuben, Warren, and Whitley.
(4) The entire state constitutes the Fourth District.
(5) The entire state constitutes the Fifth District.
As added by P.L.98-2004, SEC.4.

IC 33-25-1-3
Residency requirements for judges
Sec. 3. (a) Judges of the First, Second, and Third Districts of the court of appeals must have resided in their respective districts before appointment to the court. However, judges of the court of appeals appointed before July 1, 1993, must reside in the district from which they are appointed.
(b) The following requirements apply to judges of the Fourth and Fifth Districts of the court of appeals: (1) One (1) judge must have resided in the First District before appointment to the court.
(2) One (1) judge must have resided in the Second District before appointment to the court.
(3) One (1) judge must have resided in the Third District before appointment to the court.
(c) When a vacancy is created in the court of appeals, the individual who is appointed by the governor to fill the vacancy must be a resident of the district in which the vacancy occurred.
As added by P.L.98-2004, SEC.4.

IC 33-25-1-4
Location for hearings
Sec. 4. All districts of the court of appeals shall sit for the hearing and decision of causes in:
(1) Indianapolis; or
(2) any other place that the chief judge of the court of appeals may designate.
As added by P.L.98-2004, SEC.4.

IC 33-25-1-5
Docketing of cases
Sec. 5. A case appealed to the court of appeals shall be placed upon the docket of the district from which the appeal is taken. If, at any time, the court of appeals believes there is an undue disparity in the number of cases pending on the dockets of the districts, the court of appeals may order the transfer of cases as it considers advisable from one (1) district to another.
As added by P.L.98-2004, SEC.4.

IC 33-25-1-6
Sitting as judge of circuit, superior, and criminal courts
Sec. 6. The judges of the court of appeals are competent to sit as judges of the circuit, superior, and criminal courts.
As added by P.L.98-2004, SEC.4.



CHAPTER 2. RETENTION OF JUDGES

IC 33-25-2-2
Filing of statement of retention with secretary of state
Sec. 2. A judge who wishes to be retained in office shall file a statement with the secretary of state, not later than noon July 15 of the year in which the question of retention of the judge is to be placed on the general election ballot, indicating that the judge wishes to have the question of the judge's retention placed on the ballot. The judge's statement must include a statement of the judge's name as:
(1) the judge wants the judge's name to appear on the ballot; and
(2) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
As added by P.L.98-2004, SEC.4.

IC 33-25-2-3
Expiration of term of judge who does not file for retention
Sec. 3. This section applies to a judge:
(1) who does not file a statement under section 2 of this chapter; and
(2) whose term expires under Article 7, Section 11 of the Constitution of the State of Indiana during the year in which the question of the retention of the judge would have been placed on the general election ballot.
The term of a judge expires December 31 of the year in which the question of the judge's retention would have been placed on the ballot.
As added by P.L.98-2004, SEC.4.

IC 33-25-2-4
Expiration of term of rejected judge
Sec. 4. This section applies to a judge:
(1) who files a statement under section 2 of this chapter; and
(2) whose retention is rejected by the electorate.
The term of a judge ends when the secretary of state issues a certificate under IC 3-12-5-1 stating that the judge has been removed. However, if the judge has filed a petition for a recount under IC 3-12-11, the term of the judge does not end until the state recount commission has issued a certificate under IC 3-12-11-18 stating that the electorate has rejected the retention of the judge.
As added by P.L.98-2004, SEC.4.
IC 33-25-2-5
Wording of question of retention on ballot
Sec. 5. The question of approval or rejection of a judge shall be placed on the general election ballot in the form prescribed by IC 3-11 and must state "Shall Judge (insert name (as permitted under IC 3-5-7) here) be retained in office?".
As added by P.L.98-2004, SEC.4. Amended by P.L.58-2005, SEC.30.

IC 33-25-2-6
Statement of retention; use by judge of same name on statement and voter registration record
Sec. 6. The statement filed under section 2 of this chapter must include a statement that the judge requests the name on the judge's voter registration record be the same as the name the judge uses on the statement. If there is a difference between the name on the judge's statement and the name on the judge's voter registration record, the officer with whom the statement is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the judge's voter registration record to be the same as the name on the judge's statement.
As added by P.L.98-2004, SEC.4.



CHAPTER 3. RULES AND PROCEDURES

IC 33-25-3-2
Disqualification of judge
Sec. 2. If a judge of the court of appeals:
(1) is related to a party;
(2) is interested in a case;
(3) was a counsel in a case; or
(4) was the judge who rendered the decision in a lower court that has been appealed to the court of appeals;
the judge shall disqualify himself or herself and not sit to hear the case.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-3
Replacement of disqualified or absent judge
Sec. 3. When a judge disqualifies himself or herself or is otherwise unable to sit for the hearing or decision of a case in the judge's district, the chief judge shall assign a court of appeals judge to the disqualified or absent judge's district for the hearing and decision of the case.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-4
Appeals; amount in controversy
Sec. 4. Except as provided in IC 34-56-1, an appeal may not be taken to the court of appeals in any civil case where the amount in controversy, exclusive of interest and costs, does not exceed fifty dollars ($50).
As added by P.L.98-2004, SEC.4.
IC 33-25-3-5
Hearing and argument of cases
Sec. 5. The hearing and argument of cases in the court of appeals shall be in accordance with:
(1) the rules of the supreme court as to hearing and argument; or
(2) any rules the court of appeals adopts.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-6
Opinions; reports; publication and distribution
Sec. 6. The judicial opinion or decision in each case determined by the court of appeals shall be reduced to writing. Reports of these opinions and decisions may be published and distributed in the manner prescribed by the supreme court.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-7
Opinion and judgment; certification to lower court
Sec. 7. (a) In every case reversed by a division of the court of appeals:
(1) an opinion shall be given on the material questions in the case in writing; and
(2) the appropriate judgment shall be entered, with directions to the lower court.
(b) In all cases, the opinion and judgment shall be certified to the lower court thirty (30) days after the date allowed by law for the filing of a petition for a rehearing, unless:
(1) an earlier date has been ordered by the division;
(2) a petition for a rehearing is filed; or
(3) the case is transferred or appealed to the supreme court.
If a case is transferred or appealed to the supreme court, or a rehearing is granted, the judgment of the division of the court of appeals is vacated. If a rehearing is denied, the opinion and judgment shall, thirty (30) days after the date of the ruling, be certified to the lower court, unless the case is transferred or appealed to the supreme court.
(c) If the losing party files a waiver of the party's right to file a petition for a rehearing, the opinion shall be immediately certified to the lower court.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-8
Process, rules, and orders; execution and service
Sec. 8. All process, rules, and orders of the court of appeals shall be executed and served by the sheriff of the county in which a process, a rule, or an order has been directed. The sheriff is entitled to collect the fees allowed by law for similar service of process, rules, or orders issued by the supreme court.
As added by P.L.98-2004, SEC.4.
IC 33-25-3-9
Seal of court
Sec. 9. The court of appeals shall have a seal:
(1) designed and provided by the secretary of state at the expense of the state; and
(2) that contains the title of the court on the face of the seal.
As added by P.L.98-2004, SEC.4.



CHAPTER 4. PERSONNEL AND FACILITIES

IC 33-25-4-2
Personnel
Sec. 2. (a) The court of appeals may appoint personnel as the court determines necessary.
(b) The judges of each geographic district may appoint law clerks, secretaries, and other personnel necessary for the holding of court and the administration of the court's duties.
As added by P.L.98-2004, SEC.4.

IC 33-25-4-3
Rooms, furniture, and stationery; supreme court library
Sec. 3. The commissioner of the Indiana department of administration shall provide rooms for the use of the judges and the court of appeals in Indianapolis. The court of appeals:
(1) may:
(A) provide the necessary furniture and stationery and other things necessary for the transaction of the court's business, at the expense of the state; and
(B) make allowances for the items described in clause (A) to be audited and paid out of the state treasury upon presentation of the order of allowance; and
(2) is entitled to access and use the law library of the supreme court equally with the justices of the supreme court.
As added by P.L.98-2004, SEC.4.






ARTICLE 26. TAX COURT

CHAPTER 1. ESTABLISHMENT OF THE INDIANA TAX COURT

IC 33-26-1-2
Indiana tax court; court of record
Sec. 2. The tax court is a court of record.
As added by P.L.98-2004, SEC.5.



CHAPTER 2. TAX COURT JUDGE

IC 33-26-2-2
Qualifications of judge
Sec. 2. The judge of the tax court must:
(1) be a citizen of Indiana; and
(2) have been admitted to the practice of law in Indiana for a period of at least five (5) years.
As added by P.L.98-2004, SEC.5.

IC 33-26-2-3
Term of office; approval or rejection
Sec. 3. (a) The initial term of office of a person appointed to serve as the judge of the tax court begins on the effective date of that appointment and ends on the date of the next general election that follows the expiration of two (2) years from the effective date of that appointment.
(b) The tax court judge may be approved or rejected for an additional term or terms in the same manner as are the justices of the supreme court under IC 33-24-2.
As added by P.L.98-2004, SEC.5.

IC 33-26-2-4
Vacancy
Sec. 4. (a) Except as otherwise provided in this section, a vacancy on the tax court shall be filled as provided in IC 33-27.
(b) Before the expiration of the sixty (60) day period prescribed by IC 33-27-3-4, the governor shall:
(1) appoint to the tax court one (1) of the three (3) persons initially nominated by the judicial nominating commission; or
(2) reject all the persons initially nominated by the commission.
If the governor does reject all the nominees, the governor shall notify the chairman of the judicial nominating commission of that action. The commission shall then submit the nominations of three (3) new candidates to the governor not later than forty (40) days after receipt of the notice. The governor shall fill the vacancy on the tax court by appointing one (1) of the new candidates within sixty (60) days from the date the names of the new candidates are submitted by the commission.
As added by P.L.98-2004, SEC.5.

IC 33-26-2-5
Salary; expenses; full-time position
Sec. 5. (a) The judge of the tax court is entitled to an annual salary

equal to the annual salary provided in IC 33-38-5-8 to a judge of the court of appeals. In addition, the judge of the tax court is entitled to the following:
(1) Reimbursement for traveling expenses and other expenses actually incurred in connection with the judge's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(2) A subsistence allowance equal to the amount provided under IC 33-38-5-8 to a judge of the court of appeals who is not the chief judge of the court of appeals.
(b) The judge of the tax court:
(1) shall devote full-time to judicial duties; and
(2) may not engage in the practice of law.
(c) The state shall pay the annual salary prescribed in subsection (a) from the state general fund.
(d) The state shall furnish an automobile to the judge of the state tax court.
As added by P.L.98-2004, SEC.5.

IC 33-26-2-6
Disqualification; judge pro tempore
Sec. 6. If the judge of the tax court is disqualified from hearing a case or is incapable of exercising judicial duties with respect to the case, the chief justice of the supreme court shall appoint a judge pro tempore to sit in place of the disqualified or absent judge.
As added by P.L.98-2004, SEC.5.



CHAPTER 3. JURISDICTION AND VENUE

IC 33-26-3-2
Other jurisdiction
Sec. 2. In addition to the jurisdiction described in section 1 of this chapter, the tax court has:
(1) any other jurisdiction conferred by statute; and
(2) exclusive jurisdiction over any case that was an initial appeal of a final determination made by the state board of tax commissioners before January 1, 2002.
As added by P.L.98-2004, SEC.5.

IC 33-26-3-3
Original tax appeals
Sec. 3. The cases over which the tax court has exclusive original jurisdiction are referred to as original tax appeals in this article. The tax court does not have jurisdiction over a case unless:
(1) the case is an original tax appeal; or
(2) the tax court has otherwise been specifically assigned jurisdiction by statute.
As added by P.L.98-2004, SEC.5.

IC 33-26-3-4
Location of evidentiary hearings
Sec. 4. A taxpayer that appeals to the tax court shall, at the time the appeal is filed, elect to have all evidentiary hearings in the appeal conducted in one (1) of the following counties:
(1) Allen County.
(2) Jefferson County.
(3) Lake County.
(4) Marion County.
(5) St. Joseph County.
(6) Vanderburgh County.
(7) Vigo County.
As added by P.L.98-2004, SEC.5.

IC 33-26-3-5
Election by appellee of location of evidentiary hearings Sec. 5. A taxpayer that is an appellee in an appeal to the tax court shall, within thirty (30) days after it receives notice of the appeal, elect to have all evidentiary hearings in the appeal conducted in a county listed in section 4 of this chapter.
As added by P.L.98-2004, SEC.5.

IC 33-26-3-6
Jurisdiction; gaming card excise tax
Sec. 6. (a) The tax court does not have jurisdiction over a case that is an appeal from a final determination made by the Indiana gaming commission under IC 4-32.2.
(b) The tax court has jurisdiction over a case that is an appeal from a final determination made by the department of state revenue concerning the gaming card excise tax established under IC 4-32.2-10.
As added by P.L.98-2004, SEC.5. Amended by P.L.91-2006, SEC.11.



CHAPTER 4. OFFICES AND PERSONNEL

IC 33-26-4-2
Employees; clerk
Sec. 2. (a) The tax court may employ:
(1) a bailiff;
(2) a clerk;
(3) a reporter;
(4) a clerical assistant; or
(5) any other personnel that the court needs to perform its duties.
(b) The clerk of the supreme court shall serve as the clerk of the tax court.
As added by P.L.98-2004, SEC.5.



CHAPTER 5. SMALL CLAIMS DOCKET

IC 33-26-5-2
Rules and procedures
Sec. 2. The tax court shall adopt rules and procedures under which cases on the small claims docket are heard and decided.
As added by P.L.98-2004, SEC.5.



CHAPTER 6. APPELLATE REVIEW; RULES AND PROCEDURES

IC 33-26-6-1
Trial without jury; adoption of rules and procedures
Sec. 1. (a) The tax court shall try each original tax appeal without the intervention of a jury.
(b) The tax court shall adopt rules and procedures under which original tax appeals are heard and decided.
As added by P.L.98-2004, SEC.5.

IC 33-26-6-2
Tax appeal or injunction; injunction pending appeal
Sec. 2. (a) A taxpayer who wishes to initiate an original tax appeal must file a petition in the tax court to set aside the final determination of the department of state revenue or the Indiana board of tax review. If a taxpayer fails to comply with any statutory requirement for the initiation of an original tax appeal, the tax court does not have jurisdiction to hear the appeal.
(b) A taxpayer who wishes to enjoin the collection of a tax pending the original tax appeal must file a petition with the tax court to enjoin the collection of the tax. The petition must set forth a summary of:
(1) the issues that the petitioner will raise in the original tax appeal; and
(2) the equitable considerations for which the tax court should

order the collection of the tax to be enjoined.
(c) After a hearing on the petition filed under subsection (b), the tax court may enjoin the collection of the tax pending the original tax appeal, if the tax court finds that:
(1) the issues raised by the original tax appeal are substantial;
(2) the petitioner has a reasonable opportunity to prevail in the original tax appeal; and
(3) the equitable considerations favoring the enjoining of the collection of the tax outweigh the state's interests in collecting the tax pending the original tax appeal.
(d) This section does not apply to a final determination of the Indiana gaming commission under IC 4-32.2.
(e) This section applies to a final determination made by the department of state revenue concerning the gaming card excise tax established under IC 4-32.2-10.
As added by P.L.98-2004, SEC.5. Amended by P.L.91-2006, SEC.12.

IC 33-26-6-3
Scope of proceeding; law governing
Sec. 3. (a) Subject to subsection (b), with respect to determinations as to whether any issues or evidence may be heard in an original tax appeal that was not heard in the administrative hearing or proceeding, the tax court is governed by the law that applied before the creation of the tax court to appeals to trial courts of final determinations made by the department of state revenue and the state board of tax commissioners.
(b) Judicial review of disputed issues of fact must be confined to:
(1) the record of the proceeding before the Indiana board of tax review; and
(2) any additional evidence taken under section 5 of this chapter.
The tax court may not try the case de novo or substitute its judgment for that of the Indiana board of tax review. Judicial review is limited to only those issues raised before the Indiana board of tax review, or otherwise described by the Indiana board of tax review, in its final determination.
(c) A person may obtain judicial review of an issue that was not raised before the Indiana board of tax review only to the extent that the:
(1) issue concerns whether a person who was required to be notified of the commencement of a proceeding under this chapter was notified in substantial compliance with the applicable law; or
(2) interests of justice would be served by judicial resolution of an issue arising from a change in controlling law occurring after the Indiana board of tax review's action.
As added by P.L.98-2004, SEC.5.

IC 33-26-6-4
Burden of demonstrating invalidity of action; standard of review;

findings; standards for granting relief
Sec. 4. (a) The burden of demonstrating the invalidity of an action taken by the state board of tax commissioners is on the party to the judicial review proceeding asserting the invalidity.
(b) The validity of an action taken by the state board of tax commissioners shall be determined in accordance with the standards of review provided in this section as applied to the agency action at the time it was taken.
(c) The tax court shall make findings of fact on each material issue on which the court's decision is based.
(d) The tax court shall grant relief under section 7 of this chapter only if the tax court determines that a person seeking judicial relief has been prejudiced by an action of the state board of tax commissioners that is:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(2) contrary to constitutional right, power, privilege, or immunity;
(3) in excess of or short of statutory jurisdiction, authority, or limitations;
(4) without observance of procedure required by law; or
(5) unsupported by substantial or reliable evidence.
(e) Subsection (d) may not be construed to change the substantive precedential law embodied in judicial decisions that are final as of January 1, 2002.
As added by P.L.98-2004, SEC.5.

IC 33-26-6-5
Additional evidence; remand
Sec. 5. (a) This section applies with respect to judicial review of final determinations of the Indiana board of tax review.
(b) The tax court may receive evidence in addition to that contained in the record of the determination of the Indiana board of tax review only if the evidence relates to the validity of the determination at the time it was taken and is needed to decide disputed issues regarding one (1) or both of the following:
(1) Improper constitution as a decision making body or grounds for disqualification of those taking the agency action.
(2) Unlawfulness of procedure or decision making process.
This subsection applies only if the additional evidence could not, by due diligence, have been discovered and raised in the administrative proceeding giving rise to a proceeding for judicial review.
(c) The tax court may remand a matter to the Indiana board of tax review before final disposition of a petition for review with directions that the Indiana board of tax review conduct further factfinding or that the Indiana board of tax review prepare an adequate record, if:
(1) the Indiana board of tax review failed to prepare or preserve an adequate record;
(2) the Indiana board of tax review improperly excluded or

omitted evidence from the record; or
(3) a relevant law changed after the action of the Indiana board of tax review and the tax court determines that the new provision of law may control the outcome.
(d) This subsection applies if the record for a judicial review prepared under IC 6-1.1-15-6 contains an inadequate record of a site inspection. Rather than remand a matter under subsection (c), the tax court may take additional evidence not contained in the record relating only to observations and other evidence collected during a site inspection conducted by a hearing officer or other employee of the Indiana board of tax review. The evidence may include the testimony of a hearing officer only for purposes of verifying or rebutting evidence regarding the site inspection that is already contained in the record.
As added by P.L.98-2004, SEC.5. Amended by P.L.219-2007, SEC.103.

IC 33-26-6-6
Final determinations of board of tax review; burden of demonstrating invalidity; findings of fact; relief
Sec. 6. (a) This section applies with respect to judicial review of final determinations of the Indiana board of tax review.
(b) The burden of demonstrating the invalidity of an action taken by the Indiana board of tax review is on the party to the judicial review proceeding asserting the invalidity.
(c) The validity of an action taken by the Indiana board of tax review shall be determined in accordance with the standards of review provided in this section as applied to the agency action at the time it was taken.
(d) The tax court shall make findings of fact on each material issue on which the court's decision is based.
(e) The tax court shall grant relief under section 7 of this chapter only if the tax court determines that a person seeking judicial relief has been prejudiced by an action of the Indiana board of tax review that is:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(2) contrary to constitutional right, power, privilege, or immunity;
(3) in excess of statutory jurisdiction, authority, or limitations, or short of statutory jurisdiction, authority, or limitations;
(4) without observance of procedure required by law; or
(5) unsupported by substantial or reliable evidence.
(f) Subsection (e) may not be construed to change the substantive precedential law embodied in judicial decisions that are final as of January 1, 2002.
As added by P.L.98-2004, SEC.5. Amended by P.L.219-2007, SEC.104.

IC 33-26-6-7 Written decisions; publication and distribution; direct appeal to supreme court
Sec. 7. (a) The tax court shall render its decisions in writing.
(b) Written decisions of the tax court may be published and distributed in the manner prescribed by the supreme court.
(c) A decision of the tax court remanding the matter of assessment of property under IC 6-1.1-15-8 to the Indiana board of tax review shall specify the issues on remand on which the Indiana board of tax review is to act.
(d) The decisions of the tax court may be appealed directly to the supreme court.
As added by P.L.98-2004, SEC.5.



CHAPTER 7. REPRESENTATION BY ATTORNEY GENERAL

IC 33-26-7-2
Discovery
Sec. 2. Notwithstanding representation by the office of the attorney general, the duty of discovery is on the parties to the judicial proceeding.
As added by P.L.98-2004, SEC.5.

IC 33-26-7-3
Discovery; production of documents from administrative law judge
Sec. 3. Discovery conducted under section 2 of this chapter is limited to production of documents from the administrative law judge presiding over the review under IC 6-1.1-15-3. The administrative law judge may not be summoned to testify before the tax court unless verified proof is offered to the tax court that the impartiality of the administrative law judge was compromised concerning the review.
As added by P.L.98-2004, SEC.5.

IC 33-26-7-4
Relief
Sec. 4. A township assessor, a county assessor, a county auditor, a member of a county property tax assessment board of appeals, or a county property tax assessment board of appeals:
(1) may seek relief from the tax court to establish that the Indiana board of tax review rendered a decision that was:
(A) an abuse of discretion;
(B) arbitrary and capricious;
(C) contrary to substantial or reliable evidence; or
(D) contrary to law; and
(2) may not be represented by the office of the attorney general in an action initiated under subdivision (1). As added by P.L.98-2004, SEC.5.



CHAPTER 8. ORDER TO PRODUCE INFORMATION

IC 33-26-8-1 Version b
"Contractor"
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 1. As used in this chapter, "contractor" means a reassessment, reassessment review, or special reassessment contractor of the department of local government finance under IC 6-1.1-4-32 (repealed).
As added by P.L.98-2004, SEC.5. Amended by P.L.1-2007, SEC.213; P.L.112-2012, SEC.50.

IC 33-26-8-2
"Qualifying county"
Sec. 2. As used in this chapter, "qualifying county" means a county having a population of more than four hundred thousand (400,000) and less than seven hundred thousand (700,000).
As added by P.L.98-2004, SEC.5.

IC 33-26-8-3 Version a
"Qualifying official"
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 3. As used in this chapter, "qualifying official" refers to any of the following:
(1) A county assessor of a qualifying county.
(2) A township assessor of a qualifying county.
(3) The county auditor of a qualifying county.
(4) The treasurer of a qualifying county.
(5) The county surveyor of a qualifying county.
(6) A member of the land valuation committee in a qualifying county.
(7) Any other township or county official in a qualifying county who has possession or control of information necessary or useful for a general reassessment, general reassessment review, or special reassessment of property to which IC 6-1.1-4-32 (repealed) applies, including information in the possession or control of an employee or a contractor of the official. (8) Any county official in a qualifying county who has control, review, or other responsibilities related to paying claims of a contractor submitted for payment under IC 6-1.1-4-32 (repealed).
As added by P.L.98-2004, SEC.5. Amended by P.L.1-2007, SEC.214.

IC 33-26-8-3 Version b
"Qualifying official"
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 3. As used in this chapter, "qualifying official" refers to any of the following:
(1) A county assessor of a qualifying county.
(2) A township assessor of a qualifying county.
(3) The county auditor of a qualifying county.
(4) The treasurer of a qualifying county.
(5) The county surveyor of a qualifying county.
(6) A member of the land valuation committee in a qualifying county.
(7) Any other township or county official in a qualifying county who has possession or control of information necessary or useful for a reassessment, reassessment review, or special reassessment of property to which IC 6-1.1-4-32 (repealed) applies, including information in the possession or control of an employee or a contractor of the official.
(8) Any county official in a qualifying county who has control, review, or other responsibilities related to paying claims of a contractor submitted for payment under IC 6-1.1-4-32 (repealed).
As added by P.L.98-2004, SEC.5. Amended by P.L.1-2007, SEC.214; P.L.112-2012, SEC.51.

IC 33-26-8-4
Order to produce information
Sec. 4. Upon petition from the department of local government finance or a contractor, the tax court may order a qualifying official to produce information requested in writing from the qualifying official by the department of local government finance or the contractor.
As added by P.L.98-2004, SEC.5.

IC 33-26-8-5
Production of information; deadline
Sec. 5. If the tax court orders a qualifying official to provide requested information as described in section 4 of this chapter, the tax court shall order production of the information not later than fourteen (14) days after the date of the tax court's order.
As added by P.L.98-2004, SEC.5.

IC 33-26-8-6 Contempt of tax court
Sec. 6. The tax court may find that any willful violation of this chapter by a qualifying official constitutes a direct contempt of the tax court.
As added by P.L.98-2004, SEC.5.



CHAPTER 9. FEES

IC 33-26-9-2
Witness fees and mileage
Sec. 2. A witness who testifies before the tax court is entitled to receive the same fee and mileage allowance provided to witnesses who testify in a circuit court. The person who calls the witness to testify shall pay the witness fee and mileage allowance.
As added by P.L.98-2004, SEC.5.

IC 33-26-9-3
Transcript fees
Sec. 3. The tax court may fix and charge a fee for preparing, comparing, or certifying a transcript. However, the tax court's fee may not exceed the fee charged by circuit courts for the same service.
As added by P.L.98-2004, SEC.5.

IC 33-26-9-4
Fees; collection; disposition
Sec. 4. The clerk of the tax court shall collect the fees imposed under sections 1 and 3 of this chapter. The clerk shall transmit the fees to the treasurer of state. The treasurer shall deposit the fees in the state general fund.
As added by P.L.98-2004, SEC.5.

IC 33-26-9-5
Filing fee refund
Sec. 5. If a taxpayer prevails in a complaint that is placed on the small claims docket under IC 33-26-5, the tax court shall order the refund of the taxpayer's filing fee under section 1 of this chapter from the state general fund. The auditor of state shall pay a warrant that is ordered under this section.
As added by P.L.98-2004, SEC.5.






ARTICLE 27. JUDICIAL NOMINATING COMMISSION

CHAPTER 1. DEFINITIONS

IC 33-27-1-2
"Attorney commissioners"
Sec. 2. "Attorney commissoners" means the three (3) individuals admitted to the practice of law who are elected to the judicial nominating commission by the electors.
As added by P.L.98-2004, SEC.6.

IC 33-27-1-3
"Electors"
Sec 3. "Electors" means individuals who are attorneys in good standing admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.6.

IC 33-27-1-4
"Mail"
Sec. 4. "Mail" includes ordinary mail or personal delivery.
As added by P.L.98-2004, SEC.6.

IC 33-27-1-5
"Nonattorney commissioners"
Sec. 5. "Nonattorney commissioners" means the three (3) individuals not admitted to the practice of law who are appointed to the judicial nominating commission by the governor.
As added by P.L.98-2004, SEC.6.



CHAPTER 2. COMMISSIONERS, EMPLOYEES, AND STAFF

IC 33-27-2-2
Attorney commissioners; electors and elections; residency; term; vacancy
Sec. 2. (a) For purposes of electing attorney members to the judicial nominating commission, the state shall be divided into three (3) districts, corresponding to the First District, the Second District, and the Third District of the court of appeals.
(b) The qualified electors consist of the individuals who are registered with the clerk of the supreme court as attorneys in good standing under the requirements of the supreme court.
(c) The electors of each district shall elect one (1) resident of their district who is admitted to the practice of law in Indiana to the judicial nominating commission. The term of office of each elected member is three (3) years, beginning on the first day of January following the election. During the month before the expiration of an

elected member's term of office, an election shall be held to fill the succeeding three (3) year term of office. Attorney commissioners on the commission must reside for the term of their office in the district from which they were elected. An attorney commissioner is considered to have resigned the position if the residency of the attorney commissioner changes from the court of appeals district for which the attorney commissioner was elected.
(d) Except when a term of office has less than ninety (90) days remaining, vacancies in the office of an attorney commissioner to the judicial nominating commission shall be filled for the unexpired term of the member creating the vacancy by a special election. An attorney commissioner who is elected to fill an unexpired term shall commence the attorney commissioner's duties immediately upon the certification of the new attorney commissioner's election to the secretary of state.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-3
Election procedure
Sec. 3. The attorney commissioners of the judicial nominating commission shall be elected by the following process:
(1) The clerk of the supreme court shall, at least ninety (90) days before the date of an election, send a notice by mail to the address for each qualified elector shown on the records of the clerk informing the electors that nominations for the election must be made to the clerk of the supreme court at least sixty (60) days before the election.
(2) A nomination in writing accompanied by a signed petition of thirty (30) electors from the nominee's district, and the written consent of the nominee shall be filed, by mail or otherwise, by any electors or group of electors admitted to the practice of law in Indiana who reside in the same district as the nominee, in the office of the clerk of the supreme court at least sixty (60) days before the election.
(3) The clerk of the supreme court shall prepare and print separate ballots for each court of appeals district. These ballots must contain the names and residence addresses of all nominees residing within the district for which the ballots are prepared, and whose written nominations, petitions, and written statements of consent have been received sixty (60) days before the election.
(4) The ballot must read as follows:
Indiana Judicial Nominating Commission
BALLOT FOR DISTRICT ( )
To be cast by individuals residing in District ( ) and registered with the Clerk of the Supreme Court as an attorney in good standing under the requirements of the Supreme Court. Vote for one (1) member listed below for Indiana Judicial Nominating Commissioner for the term commencing _______.
District ( ) (Name) (Address)
(Name) (Address)
(Name) (Address)
To be counted, this ballot must be completed, the accompanying certificate completed and signed, and both together mailed or delivered to the Clerk of the Supreme Court of Indiana, Indianapolis, Indiana, not later than _______.

DESTROY BALLOT IF NOT USED

a manner that they shall determine, and the winner of the lot is considered elected.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-4
Notification
Sec. 4. After the attorney commissioners have been elected, and after the names of the nonattorney commissioners appointed by the governor have been certified to the secretary of state as provided in this chapter, the clerk shall notify, by regular mail, the members of the commission of their election or appointment.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-5
Duration in office
Sec. 5. A member of the judicial nominating commission may serve until the member's successor is appointed or elected. An attorney commissioner or a nonattorney commissioner is not eligible for successive reelection or reappointment. However, an attorney commissioner or a nonattorney commissioner who has been appointed or elected to fill a vacancy on the commission for less than one (1) year is eligible upon the expiration of that term, if otherwise qualified, for a succeeding term.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-6
Compensation
Sec. 6. A member of the judicial nominating commission shall serve without compensation for the member's services, except for per diem and travel expenses and other necessary and reasonable expenses.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-7
Personnel; appropriations
Sec. 7. (a) The judicial nominating commission may employ investigators and other experts that the commission determines are necessary to carry out its functions and purposes. The commission may employ special counsel in a proceeding if the commission determines the employment is advisable.
(b) The division of state court administration shall serve the judicial nominating commission in performing the commission's statutory and constitutional functions.
(c) The general assembly may appropriate the sums it considers necessary for expenses that may be incurred in the administration of this article.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-8
Staff duties Sec. 8. (a) The staff of the judicial nominating commission shall make the findings of fact concerning individuals eligible to fill a vacancy in a judicial office as the commission directs.
(b) The staff shall compile biographical sketches of each nominee running for election to the judicial nominating commission. The information compiled shall be submitted to the clerk of the supreme court for mailing, along with the ballots, to qualified electors. The biographical sketches prepared under this subsection must include the following information for each nominee:
(1) Name and address.
(2) Legal background, including:
(A) type of practice;
(B) law firm; and
(C) law school year of graduation, honors, other pertinent information.
(3) General educational background.
(4) A short statement by the nominee stating the nominee's efforts and achievements in bringing about improvement and betterment of the administration of justice.
(5) Public offices or positions, including:
(A) all public salaried positions; and
(B) all services contributed to a public or charitable organization.
(6) Business and civic affairs.
(7) Any other pertinent information that the commission considers important.
(c) The staff shall carry out any other duties assigned to it by the general assembly and by the judicial nominating commission when acting in that capacity and in its capacity as the commission on judicial qualifications.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-9
Commissioners, employees, and staff; immunity from civil liability
Sec. 9. The commissioners, employees, and staff of the judicial nominating commission are immune from civil liability for any act or proceeding taken, or communication or statement made, relevant to the evaluation of a candidate under IC 33-27-3-2.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-10
Agencies, organizations, other associations, or persons; immunity from civil liability
Sec. 10. An agency, an organization, a person, or an association described in IC 33-27-3-2(c) is immune from civil liability for providing information or assistance in an investigation under IC 33-27-3-2 or for testifying before the judicial nominating commission if:
(1) the information or testimony is relevant to the evaluation of a candidate under IC 33-27-3-2(a); and (2) the information or testimony is:
(A) an expression of opinion; or
(B) a statement of fact made without:
(i) knowledge that the statement is false; or
(ii) reckless disregard for the truth.
As added by P.L.98-2004, SEC.6.



CHAPTER 3. DUTIES OF THE COMMISSION; APPOINTMENTS TO JUDICIAL OFFICE

IC 33-27-3-2
Evaluating judicial candidates; investigations; public disclosure of names and information; public records
Sec. 2. (a) The judicial nominating commission shall submit to the governor, from those names the commission considers for a vacancy, the names of only the three (3) most highly qualified candidates. In determining which candidates are most highly qualified each commission member shall evaluate each candidate, in writing, on the following considerations:
(1) Legal education, including law schools attended and education after law school, and any academic honors and awards achieved.
(2) Legal writings, including legislative draftings, legal briefs, and contributions to legal journals and publications.
(3) Reputation in the practice of law, as evaluated by attorneys and judges with whom the candidate has had professional contact, and the type of legal practice, including experience and reputation as a trial lawyer or trial judge.
(4) Physical condition, including general health, stamina, vigor, and age.
(5) Financial interests, including any interest that might conflict with the performance of judicial responsibilities.
(6) Activities in public service, including writings and speeches concerning public affairs and contemporary problems, and efforts and achievements in improving the administration of justice.
(7) Any other pertinent information that the commission feels

is important in selecting the most highly qualified individuals for judicial office.
(b) The commission may not make an investigation to determine these considerations until the individual states in writing that the individual desires to hold a judicial office that has been or will be created by a vacancy and that the individual consents to the public disclosure of information under subsections (d) and (g).
(c) The commission shall inquire into the personal and legal backgrounds of each candidate by investigations made independent from the statements on an application of the candidate or in an interview with the candidate. In completing these investigations, the commission may use information or assistance provided by:
(1) a law enforcement agency;
(2) any organization of lawyers, judges, or individual practitioners; or
(3) any other person or association.
(d) The commission shall publicly disclose the names of all candidates who have filed for judicial appointment after the commission has received the consent required by subsection (b) but before the commission has begun to evaluate any of the candidates. If the commission's screening of the candidates for judicial appointment occurs in an executive session conducted under IC 5-14-1.5-6.1(b)(10), the screening may not reduce the number of candidates for further consideration to fewer than ten (10) individuals unless there are fewer than ten (10) individuals from which to choose before the screening. When the commission's screening has reduced the number of candidates for further consideration to not less than ten (10) or it has less than ten (10) eligible candidates otherwise from which to choose, the commission shall:
(1) publicly disclose the names of the individuals and their applications before taking any further action; and
(2) give notice of any further action in the same manner that notice is given under IC 5-14-1.5.
(e) Information described in subsection (d)(1) is identifying information for the purposes of IC 5-14-1.5-6.1(b)(10).
(f) The commission shall submit with the list of three (3) nominees to the governor its written evaluation of each nominee, based on the considerations set forth in subsection (a). The list of names submitted to the governor and the written evaluation of each nominee shall be publicly disclosed by the commission.
(g) Notwithstanding IC 5-14-3-4, all public records (as defined in IC 5-14-3-2) of the judicial nominating commission are subject to IC 5-14-3-3, including records described in IC 5-14-3-4(b)(12). However, the following records are excepted from public inspection and copying at the discretion of the judicial nominating commission:
(1) Personnel files of commission employees and files of applicants for employment with the commission to the extent permitted under IC 5-14-3-4(b)(8).
(2) Records specifically prepared for discussion or developed

during discussion in an executive session under IC 5-14-1.5-6.1, unless the records are prepared for use in the consideration of a candidate for judicial appointment.
(3) Investigatory records prepared for the commission under subsection (c) until:
(A) the records are filed or introduced into evidence in connection with the consideration of a candidate;
(B) the records are publicly discussed by the commission in connection with the consideration of a candidate;
(C) a candidate elects to have the records released by the commission; or
(D) the commission elects to release the records that the commission considers appropriate in response to publicly disseminated statements relating to the activities or actions of the commission;
whichever occurs first.
(4) Applications of candidates for judicial appointment who are not among the applicants eligible for further consideration following the commission's screening under subsection (d).
(5) The work product of an attorney (as defined in IC 5-14-3-2) representing the commission.
(h) When an event described by subsection (g)(3) occurs, the investigatory record becomes available for public inspection and copying under IC 5-14-3-3.
(i) As used in this subsection, "attributable communication" refers to a communication containing the sender's name, address, and telephone number. The commission shall provide a copy of all attributable communications concerning a candidate for judicial appointment to each member of the commission. An attributable communication becomes available for public inspection and copying under IC 5-14-3-3 after a copy is provided to each member of the commission. The commission may not consider a communication other than an attributable communication in evaluating a candidate for judicial appointment.
(j) The commission shall release the investigatory records prepared for the commission under subsection (c) to the candidate for judicial appointment described by the records.
As added by P.L.98-2004, SEC.6.

IC 33-27-3-3
Withdrawal or death of nominees; multiple vacancies
Sec. 3. If a nominee dies or requests in writing that the nominee's name be withdrawn, the commission shall nominate another person to replace the nominee from the list of nominees previously provided. Whenever two (2) or more vacancies exist, the commission shall nominate three (3) different persons for each vacancy and submit a list of the persons nominated to the governor.
As added by P.L.98-2004, SEC.6.

IC 33-27-3-4 Failure of governor to appoint; appointment by chief justice; changes in list
Sec. 4. (a) If the governor fails to make an appointment not later than sixty (60) days after the date the names of the nominees are submitted to the governor, the chief justice shall make the appointment from the nominees.
(b) A change in a list submitted to the governor under section 3 of this chapter requires a resubmission of the altered list to the governor, and the sixty (60) day period in which the governor must make the appointment begins on the date of resubmission.
As added by P.L.98-2004, SEC.6.

IC 33-27-3-5
Effective date of appointment
Sec. 5. An individual appointed to the supreme court, the court of appeals, or the tax court by the governor shall commence the duties of the individual's office immediately upon the effective date of the appointment. An appointment to a judicial office does not take effect until a vacancy for the office exists.
As added by P.L.98-2004, SEC.6.

IC 33-27-3-6
Meetings
Sec. 6. (a) The judicial nominating commission shall meet as necessary to discharge the commission's responsibilities under the Constitution of the State of Indiana and the state laws. Meetings of the commission shall be called by the chairman, or if the chairman fails to call a meeting when a meeting is necessary, upon the call of any four (4) members of the commission. When a meeting is called, the chairman shall give each member of the commission at least five (5) days written notice by mail of the time and place of the meeting unless the commission at its previous meeting designated the time and place of the next meeting.
(b) Meetings of the commission must be held at a place in Indiana, as arranged by the chairman of the commission.
(c) The commission shall act only at a meeting and may act only on the concurrence of a majority of the members attending a meeting. The commission may not vote to reduce the number of candidates for further consideration or to submit or not submit the list of nominees under subsection (e) during an executive session. Four (4) members constitute a quorum.
(d) The commission may adopt reasonable and proper rules for the conduct of its proceedings and the discharge of its duties. The rules must comply with this chapter and include procedures by which eligible candidates for a vacancy in the supreme court or court of appeals may submit their names to the commission. The rules are public records, and the meetings of the commission at which the rules are considered for initial adoption or amendment must be publicly announced and open to the public.
(e) Notwithstanding IC 5-14-1.5-2, the commission is a public

agency for the purposes of IC 5-14-1.5. The commission may meet in executive session under IC 5-14-1.5-6.1 for the consideration of a candidate for judicial appointment if:
(1) notice of the executive session is given in the manner prescribed by IC 5-14-1.5-5;
(2) all interviews of candidates are conducted at meetings open to the public; and
(3) copies of all attributable communications (as defined in section 2(i) of this chapter) concerning the candidates have been provided to all commission members and made available for public inspection and copying.
As added by P.L.98-2004, SEC.6.



CHAPTER 4. APPOINTMENT OF SENIOR JUDGES

IC 33-27-4-2
Certification
Sec. 2. The judicial nominating commission shall certify to the supreme court a person desiring to serve as a senior judge if the person meets requirements for service as a senior judge set by the supreme court under IC 33-24-3-7.
As added by P.L.98-2004, SEC.6.

IC 33-27-4-3
Restrictions on certification; retirement benefits
Sec. 3. (a) Except as provided in subsection (b), a person may not be certified under this section if:
(1) the person:
(A) has not served as a:
(i) judge;
(ii) justice;
(iii) magistrate; or
(iv) commissioner appointed under IC 33-33-49 who has all the powers and duties prescribed for a magistrate; or
(B) is still serving as a:
(i) judge;
(ii) justice;
(iii) magistrate; or
(iv) commissioner appointed under IC 33-33-49 who has all the powers and duties prescribed for a magistrate;
of a court of record in Indiana;
(2) the person is not available for the minimum period of commitment for service as a senior judge specified by the supreme court under IC 33-24-3-7; or
(3) the combination of:
(A) the compensation for senior judges set under IC 33-23-3-5; and
(B) any retirement benefits that the person is receiving or is entitled to receive;
exceeds the minimum compensation to which judges of the circuit court are entitled under IC 33-38-5.
(b) A person who elects to forgo retirement benefits during the period of commitment as a senior judge may be certified as a senior judge under section 2 of this chapter upon verification by the judicial nominating commission of the availability to the person of the

election.
As added by P.L.98-2004, SEC.6. Amended by P.L.3-2010, SEC.1; P.L.71-2010, SEC.1.






ARTICLE 28. CIRCUIT COURTS

CHAPTER 1. JURISDICTION, DUTIES, AND POWERS

IC 33-28-1-2
Jurisdiction
Sec. 2. (a) All circuit courts have:
(1) original and concurrent jurisdiction in all civil cases and in all criminal cases;
(2) de novo appellate jurisdiction of appeals from city and town courts; and
(3) in Marion County, de novo appellate jurisdiction of appeals from township small claims courts established under IC 33-34.
(b) The circuit court also has the appellate jurisdiction that may be conferred by law upon it.
As added by P.L.98-2004, SEC.7. Amended by P.L.201-2011, SEC.22.

IC 33-28-1-3
Recognizances
Sec. 3. The judge of a circuit court, within the judge's district, shall take all necessary recognizances to keep the peace, or to answer any criminal charge, or offense, in the court having jurisdiction.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-4
Form of process
Sec. 4. If there is a process for which a form is not prescribed by law, a circuit court shall frame a new writ in conformity with the principles of the process.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-5
Process; judgments; sentences; orders and injunctions; commissions for examination of witnesses; oaths; contempt
Sec. 5. A circuit court may do the following:
(1) Issue and direct all processes necessary to the regular execution of the law to the following:
(A) A court of inferior jurisdiction.
(B) A corporation. (C) An individual.
(2) Make all proper judgments, sentences, decrees, orders, and injunctions, issue all processes, and do other acts as may be proper to carry into effect the same, in conformity with Indiana laws and Constitution of the State of Indiana.
(3) Administer all necessary oaths.
(4) Punish, by fine or imprisonment, or both, all contempts of the court's authority.
(5) Proceed in any matter before the court, or in any matter in which the proceedings of the court, or the due course of justice, is interrupted.
(6) Grant commissions for the examination of witnesses according to the regulations of law.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-6
Subject matter in two or more counties
Sec. 6. When the subject matter of a circuit court is situated in two (2) or more counties, the court that takes cognizance of the matter first shall retain the matter.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-7
Seal of court
Sec. 7. The circuit court of each county shall have a seal. A description of the seal must be signed by the judge devising the seal. The seal must be filed by the clerk and recorded.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-8
Clerk's private seal
Sec. 8. (a) This section applies to a new county in which a seal has not been devised for the county's circuit court.
(b) The clerk of a circuit court located in a county subject to this section may seal all papers required by law to be sealed with the seal of the circuit court with the clerk's private seal. Papers sealed with the clerk's seal under this section are considered to have been sealed with a seal devised by the circuit court.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-9
Failure of judge to attend court
Sec. 9. A suit, process, matter, or proceeding returnable to or pending in any circuit court may not be discontinued by reason of a failure of the judge to attend on the first or any other day of the term.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-10
Sheriff or coroner absent or incapacitated; appointment of elisor
Sec. 10. If, at any time both the sheriff and the coroner are unable

to attend, or if the sheriff and coroner are both incapacitated from serving, the board of county commissioners may appoint an elisor to serve during the pendency of the matter in which the sheriff and coroner are disabled from serving.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-11
Oath, bond, and authority of elisor
Sec. 11. An elisor appointed under section 10 of this chapter shall take the same oath and give the same bond and surety that are required of sheriffs. The elisor has the same authority to perform all the duties of the sheriff that relate to the service for which the elisor is specially appointed. The elisor is governed by the same rules and subject to the same penalties and liabilities as the sheriff.
As added by P.L.98-2004, SEC.7.



CHAPTER 2. ELECTION OF JUDGES

IC 33-28-2-2
Numbered seats
Sec. 2. In any circuit for which IC 33-33 provides more than one (1) judge of the circuit court, the county election board shall assign a number to each seat on the court. After that, any candidate for judge of the circuit court must file a declaration of candidacy under IC 3-8-2 or petition of nomination under IC 3-8-6 for one (1) specified seat of the court. Each seat on the court shall be listed separately on the election ballot in the form prescribed by IC 3-10-1-19 and IC 3-11.
As added by P.L.98-2004, SEC.7. Amended by P.L.58-2005, SEC.31.



CHAPTER 3. SMALL CLAIMS AND MISDEMEANOR DIVISION

IC 33-28-3-2
Dockets
Sec. 2. The small claims and misdemeanor division of the court has the following dockets:
(1) A small claims docket.
(2) A minor offenses and violations docket.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-3
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 33-28-3-4
Jurisdiction of small claims docket
Sec. 4. (a) This section applies after June 30, 2005.
(b) The small claims docket has jurisdiction over the following:
(1) Civil actions in which the amount sought or value of the property sought to be recovered is not more than six thousand dollars ($6,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of any claim that exceeds six thousand dollars ($6,000) in order to bring it within the jurisdiction of the small claims docket.
(2) Possessory actions between landlord and tenant in which the rent due at the time the action is filed does not exceed six thousand dollars ($6,000).
(3) Emergency possessory actions between a landlord and tenant under IC 32-31-6.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-5
Exceptions to formal practice and procedure; answer and appearance; continuance; informality
Sec. 5. (a) The exceptions provided in this section to formal practice and procedure apply to all cases on the small claims docket.
(b) A defendant is considered to have complied with the statute and rule requiring the filing of an answer upon entering an appearance personally or by attorney. The appearance constitutes a general denial and preserves all defenses and compulsory counterclaims, which may then be presented at the trial of the case. (c) If, at the trial of the case, the court determines:
(1) that the complaint is so vague or ambiguous that the defendant was unable to determine the nature of the plaintiff's claim; or
(2) that the plaintiff is surprised by a defense or compulsory counterclaim raised by the defendant that the plaintiff could not reasonably have anticipated;
the court shall grant a continuance.
(d) The trial shall be conducted informally, with the objective of dispensing speedy justice between the parties according to the rules of substantive law. The trial is not bound by the statutes or rules governing practice, procedure, pleadings, or evidence except for provisions relating to privileged communications and offers of compromise.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-6
Change of venue in cases on small claims docket
Sec. 6. There is no change of venue from the county as of right in cases on the small claims docket. However, a change of venue from the judge shall be granted as provided by statute and by rules of the supreme court.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-7
Waiver of trial by jury; demand for jury trial; transfer to plenary docket
Sec. 7. (a) The filing of a claim on the small claims docket is considered a waiver of trial by jury.
(b) The defendant may, not later than ten (10) days following service of the complaint in a small claims case, demand a trial by jury by filing an affidavit that:
(1) states that there are questions of fact requiring a trial by jury;
(2) specifies those questions of fact; and
(3) states that the demand is in good faith.
(c) Notice of the defendant's right to a jury trial, and the ten (10) day period in which to file for a jury trial, must be clearly stated on the notice of claim or on an additional sheet to be served with the notice of claim on the defendant.
(d) Upon the deposit of seventy dollars ($70) in the small claims docket by the defendant, the court shall transfer the claim to the plenary docket. Upon transfer, the claim then loses its status as a small claim.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-8
Minor offenses and violations docket; jurisdiction; traffic violations bureau
Sec. 8. (a) The minor offenses and violations docket has

jurisdiction over the following:
(1) All Class D felony cases.
(2) All misdemeanor cases.
(3) All infraction cases.
(4) All ordinance violation cases.
(b) The court shall establish a traffic violations bureau in the manner prescribed by IC 34-28-5-7 through IC 34-28-5-9.
As added by P.L.98-2004, SEC.7. Amended by P.L.201-2011, SEC.24.

IC 33-28-3-9
Evening sessions; additional sessions
Sec. 9. (a) The court shall provide by rule for an evening session to be held once each week.
(b) The court shall hold additional sessions in the evening and on holidays as necessary to ensure the just, speedy, and inexpensive determination of every action.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-10
Compliance with requests by executive director of state court administration
Sec. 10. The court shall comply with all requests made under IC 33-24-6-3 by the executive director of the division of state court administration concerning the small claims and misdemeanor division.
As added by P.L.98-2004, SEC.7.



CHAPTER 4. REPEALED



CHAPTER 5. CIRCUIT AND SUPERIOR COURT JURY SELECTION AND SERVICE

IC 33-28-5-2
"Juror qualification form" defined
Sec. 2. As used in this chapter, "juror qualification form" means the form prescribed for use by the courts and delivered to each prospective juror.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.3.

IC 33-28-5-3
"Jury administrator" defined
Sec. 3. As used in this chapter, "jury administrator" means the court administrator, the county clerk, or other clerical personnel appointed by a supervising judge to administer the jury assembly process.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.4.

IC 33-28-5-3.5
"Jury pool" defined
Sec. 3.5. As used in this chapter, "jury pool" means the names or identifying numbers of prospective jurors drawn at random from the master list.
As added by P.L.118-2007, SEC.5.

IC 33-28-5-4
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-28-5-5
"Master list" defined
Sec. 5. As used in this chapter, "master list" means a form of record that contains the current lists approved by the supreme court that may be used to select prospective jurors.
As added by P.L.98-2004, SEC.7. Amended by P.L.80-2006, SEC.6; P.L.118-2007, SEC.6.

IC 33-28-5-6
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-28-5-7
"Supervising judge" defined Sec. 7. As used in this chapter, "supervising judge" means a judge of the courts designated to supervise the jury assembly process.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.7.

IC 33-28-5-8
Repealed
(Repealed by P.L.80-2006, SEC.17.)

IC 33-28-5-9
Uniform system of jury selection
Sec. 9. The jury assembly process must provide a uniform system of jury selection for the courts ensuring that:
(1) persons selected for jury service are selected at random from a fair cross-section of the population of the area served by the courts; and
(2) qualified citizens have the opportunity under this chapter to:
(A) be considered for jury service in the county; and
(B) fulfill their obligation to serve as jurors when summoned for that purpose.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.8.

IC 33-28-5-10
Computerized jury selection system
Sec. 10. (a) The supervising judge may authorize use of a computerized jury selection system under this chapter.
(b) A system authorized under subsection (a) must provide for the impartial and random selection of prospective jurors.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.9.

IC 33-28-5-11
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-28-5-12
Plan for selection of grand and petit jurors
Sec. 12. (a) Under the supervision of the supervising judge, the jury administrator shall prepare a written plan for the selection of grand and petit jurors in the county. The plan must be designed to achieve the objectives of this chapter. The plan must specify the following:
(1) Source of names for the master list.
(2) Form of the master list.
(3) Method of selecting names from the master list.
(4) Methods for maintaining records of names drawn, jurors qualified, and jurors' deferrals and reasons to be deferred, including specifying any necessary forms.
(5) Method of drawing names of qualified jurors for prospective service.
(6) Procedures to be followed by prospective jurors in requesting to be deferred from jury service. (7) Number of petit jurors that constitutes a panel for civil and criminal cases or a description of the uniform manner in which this determination is made.
(8) That upon receipt of an order for a grand jury, the jury administrator shall publicly, and in accordance with section 20 of this chapter, draw at random from the jury pool twelve (12) qualified jurors and direct them to appear before the supervising judge. The supervising judge shall randomly select six (6) jurors after:
(A) explaining to the twelve (12) prospective jurors the duties and responsibilities of a grand jury; and
(B) deferring jurors under section 18 of this chapter.
(b) The plan must be submitted by the jury administrator to the judges of the courts. The judges of the courts shall approve or direct modification of the plan not later than sixty (60) days after its receipt. If the plan is found not to comply, the court shall order the jury administrator to make the necessary changes to bring the plan into compliance. The approved plan must go into effect not later than sixty (60) days after the plan is approved by the judges of the courts.
(c) The plan may be modified at any time according to the procedure specified under this chapter.
(d) The plan is a public document on file in the office of the jury administrator and must be available for inspection at all reasonable times.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.10.

IC 33-28-5-13
Master lists of prospective jurors
Sec. 13. (a) The jury administrator shall compile and maintain a master list consisting of lists approved by the supreme court that may be used to select prospective jurors. In compiling the master list, the jury administrator shall make a reasonable effort to avoid duplication of names.
(b) A person who has custody, possession, or control of any of the lists making up or used in compiling the master list shall furnish the master list to the jury administrator for inspection, reproduction, and copying at all reasonable times.
(c) When a copy of a list maintained by a public official is furnished, only the actual cost of the copy may be charged to the courts.
(d) The master list of names is open to the public for examination as a public record. However, all other information other than the names contained in the master list is confidential.
As added by P.L.98-2004, SEC.7. Amended by P.L.80-2006, SEC.7; P.L.118-2007, SEC.11.

IC 33-28-5-14
Drawing of names; time; filing
Sec. 14. (a) Names must be drawn for the jury pool at least one (1)

time each year based on a calendar year commencing in January. Drawing of names for the first jury pool for a calendar year must be held during the last quarter of the calendar year preceding the calendar year for which names are being drawn, at a time and place prescribed by the jury administrator.
(b) The number of names required to be drawn from the jury pool for jury service must be determined by the jury administrator after consultation with all judges of the courts who may conduct jury trials, taking into consideration the number of jurors required for the grand jury.
(c) The frequency of the drawing of names to be summoned for jury service may be increased by the jury administrator if the jury administrator determines it necessary for purposes of fairness, efficiency, or to ensure compliance with this chapter.
(d) Names to be summoned for jury service must be drawn randomly under section 20 of this chapter.
(e) Except by order of the supervising judge, names drawn from the jury pool to be summoned for jury service may not be returned to the jury pool until all nonexempt persons in the jury pool have been called.
(f) This section shall be construed liberally, to the effect that:
(1) an indictment may not be quashed; and
(2) a trial, a judgment, an order, or a proceeding may not be reversed or held invalid;
on the ground that the terms of this section have not been followed, unless it appears that the noncompliance was either in bad faith or was objected to promptly upon discovery and was probably harmful to the substantial rights of the objecting party.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.12.

IC 33-28-5-15
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-28-5-16
Juror qualification form; mailing; contents
Sec. 16. (a) Not later than seven (7) days after the date of the drawing of names of persons to be notified of jury service from the jury pool, the jury administrator shall provide a juror qualification form to each person who is notified to appear for jury service. The qualification form must be accompanied by instructions to fill out and return the qualification form to the jury administrator within a specified period. The instructions must advise prospective jurors of the procedure for requesting a deferral from jury service.
(b) The juror qualification form must elicit whether the prospective juror:
(1) is a citizen of the United States;
(2) is at least eighteen (18) years of age;
(3) is a resident of the summoning county; (4) is able to read, speak, and understand the English language;
(5) is not suffering from any physical or mental disability that prevents the person from rendering satisfactory jury service;
(6) is not under a guardianship because of mental incapacity;
(7) has not had the right to vote revoked by reason of a felony conviction, unless the right to vote has been restored; or
(8) is a law enforcement officer.
The juror qualification form must contain the prospective juror's declaration, under oath or affirmation, that the responses are true to the best of the prospective juror's knowledge. Notarization of the juror qualification form is not required.
(c) If a prospective juror is unable to fill out the form, another person may fill out the form for the prospective juror. If the form is completed by a person other than a prospective juror, the form must indicate that another person has done so and the reason for doing so.
(d) If it appears there is an omission, ambiguity, or error in a returned form, the jury administrator shall resend the form, instructing the prospective juror to make the necessary addition, clarification, or correction and to return the form to the jury administrator within a specified period.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.13.

IC 33-28-5-17
Failure to appear; misrepresentation
Sec. 17. (a) If a prospective juror fails to appear under the supervising judge's order or fails to show good cause for the failure to appear as directed by the jury administrator, the prospective juror is subject to criminal contempt.
(b) A person who knowingly misrepresents a material fact on a juror qualification form for the purpose of avoiding or securing service as a juror commits a Class C misdemeanor.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.14.

IC 33-28-5-18
Disqualification or excuse from jury service
Sec. 18. (a) The supervising judge or the jury administrator shall determine whether a prospective juror is qualified to serve or, if disabled but otherwise qualified, whether the prospective juror could serve with reasonable accommodation. A person who is not eligible for jury service may not serve. The facts supporting juror disqualification or exemption must be recorded under oath or affirmation. A disqualification or exemption is not authorized unless supported by the facts. The jury administrator shall make a record of all disqualifications.
(b) A prospective juror is disqualified to serve on a jury if any of the following conditions exist:
(1) The person is not a citizen of the United States, at least eighteen (18) years of age, and a resident of the county. (2) The person is unable to read, speak, and understand the English language with a degree of proficiency sufficient to fill out satisfactorily a juror qualification form.
(3) The person is incapable of rendering satisfactory jury service due to physical or mental disability. However, a person claiming this disqualification may be required to submit a physician's or authorized Christian Science practitioner's certificate confirming the disability, and the certifying physician or practitioner is then subject to inquiry by the court at the court's discretion.
(4) A guardian has been appointed for the person under IC 29-3 because the person has a mental incapacity.
(5) The person has had the right to vote revoked by reason of a felony conviction and the right has not been restored.
(c) A person scheduled to appear for jury service has the right to defer the date of the person's initial appearance for jury service one (1) time upon a showing of hardship, extreme inconvenience, or necessity. The court shall grant a prospective juror's request for deferral if the following conditions are met:
(1) The prospective juror has not previously been granted a deferral.
(2) The prospective juror requests a deferral by contacting the jury administrator:
(A) by telephone;
(B) by electronic mail;
(C) in writing; or
(D) in person.
(3) The prospective juror selects another date on which the prospective juror will appear for jury service that is:
(A) not more than one (1) year after the date upon which the prospective juror was originally scheduled to appear; and
(B) a date when the court will be in session.
(4) The court determines that the prospective juror has demonstrated that a deferral is necessary due to:
(A) hardship;
(B) extreme inconvenience; or
(C) necessity.
(d) A prospective juror who is at least seventy-five (75) years of age may be exempted from jury service if the prospective juror notifies the jury administrator that the prospective juror is at least seventy-five (75) years of age and wishes to be exempted from jury service.
(e) A person may not serve as a petit juror in any county if the person served as a petit juror in the same county within the previous three hundred sixty-five (365) days in a case that resulted in a verdict. The fact that a person's selection as a juror would violate this subsection is sufficient cause for challenge.
(f) A grand jury, a petit jury, or an individual juror drawn for service in one (1) court may serve in another court of the county, in accordance with orders entered on the record in each of the courts. (g) The same petit jurors may be used in civil cases and in criminal cases.
(h) A person may not be excluded from jury service on account of race, color, religion, sex, national origin, or economic status.
As added by P.L.98-2004, SEC.7. Amended by P.L.4-2006, SEC.4; P.L.118-2007, SEC.15; P.L.157-2009, SEC.1.

IC 33-28-5-19
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-28-5-20
Drawing of names to establish jury panels
Sec. 20. The jury administrator shall randomly draw names from the jury pool as needed to establish jury panels for jury selection. Prospective jurors may not be drawn from bystanders or from any source other than the jury pool.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.16.

IC 33-28-5-21
Motion to stay proceedings or dismiss indictment for failure to comply with chapter
Sec. 21. (a) Not later than seven (7) days after a moving party discovers or by the exercise of diligence could have discovered grounds, but before a petit jury is sworn to try a case, a party may:
(1) in a civil case move to stay the proceedings; and
(2) in a criminal case move:
(A) to dismiss the indictment (if the case has been brought by indictment);
(B) to stay the proceedings; or
(C) for other appropriate relief;
on the ground of substantial failure to comply with this chapter in selecting the prospective grand or petit jurors.
(b) Upon a motion filed under subsection (a) containing a sworn statement of facts that, if true, would constitute a substantial failure to comply with this chapter, the moving party may present evidence in support of the motion.
(c) If the court determines that in selecting either a grand jury or a petit jury there has been a substantial failure to comply with this chapter, the court:
(1) shall stay the proceedings pending the selection of the jury in conformity with this chapter; and
(2) may dismiss an indictment (if the case was brought by indictment) or grant other appropriate relief.
(d) The procedures required by this section are the exclusive means by which the state, a person accused of an offense, or a party in a civil case may challenge a jury on the ground that the jury was not selected in conformity with this chapter.
(e) The parties to the case may inspect, reproduce, and copy the

records or papers of the jury administrator at all reasonable times during the preparation and pendency of a motion under subsection (a).
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.17.

IC 33-28-5-22
Preservation of records; public inspection
Sec. 22. After the period of service for which names were drawn from the master jury list has expired, and all persons selected to serve as jurors have been discharged, all records and papers compiled and maintained by the jury administrator or the clerk must be preserved by the clerk of the courts for the period prescribed by rule of the supreme court. The records and papers must be available for public inspection at all reasonable times and in accordance with this chapter and applicable supreme court rules.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.18.

IC 33-28-5-23
Completion of jury service
Sec. 23. (a) A person who appears for service as a petit or grand juror serves until the conclusion of the first trial in which the juror is sworn, regardless of the length of the trial or the manner in which the trial is disposed. A person who appears for service but is not selected and sworn as a juror completes the person's service when jury selection is complete.
(b) Except by order of the supervising judge, a person who:
(1) serves as a juror under this chapter; or
(2) serves until jury selection is complete but is not chosen to serve as a juror;
may not be selected for another jury panel until all nonexempt persons in the jury pool have been called for jury duty.
As added by P.L.98-2004, SEC.7. Amended by P.L.80-2006, SEC.8; P.L.118-2007, SEC.19.

IC 33-28-5-24
Failure to comply with summons; criminal contempt
Sec. 24. A person summoned for jury service who fails to appear or complete jury service as directed is subject to criminal contempt.
As added by P.L.98-2004, SEC.7. Amended by P.L.118-2007, SEC.20.

IC 33-28-5-24.3
Adverse employment action as the result of jury service; small employer exception
Sec. 24.3. (a) If a person:
(1) is summoned to serve as a juror; and
(2) notifies the person's employer of the jury summons within a reasonable period: (A) after receiving the jury summons; and
(B) before the person appears for jury service;
the person's employer may not subject the person to any adverse employment action as the result of the person's jury service.
(b) An employee may not be required or requested to use annual leave, vacation leave, or sick leave for time spent:
(1) responding to a summons for jury service;
(2) participating in the jury selection process; or
(3) serving on a jury.
This subsection does not require an employer to provide annual leave, vacation leave, or sick leave to an employee who is not otherwise entitled to these benefits.
(c) If:
(1) a prospective juror works for an employer with not more than ten (10) full-time employees (or their equivalent);
(2) another employee of the employer described in subdivision (1) is performing jury service; and
(3) the prospective juror or the person performing jury service notifies the court that they both work for the same employer;
the court shall reschedule the prospective juror's jury service for a date that does not overlap with the jury service of the other employee.
As added by P.L.4-2006, SEC.5. Amended by P.L.118-2007, SEC.21.

IC 33-28-5-25
Adoption of rules
Sec. 25. The supreme court may adopt rules, not inconsistent with this chapter, regulating the selection and service of jurors.
As added by P.L.98-2004, SEC.7.



CHAPTER 6. REPEALED






ARTICLE 29. SUPERIOR COURTS

CHAPTER 1. PROVISIONS CONCERNING STANDARD SUPERIOR COURTS

IC 33-29-1-1.5
Jurisdiction
Sec. 1.5. All standard superior courts have:
(1) original and concurrent jurisdiction in all civil cases and in all criminal cases;
(2) de novo appellate jurisdiction of appeals from city and town courts; and
(3) in Marion County, de novo appellate jurisdiction of appeals from township small claims courts established under IC 33-34.
As added by P.L.201-2011, SEC.25.

IC 33-29-1-2
Seal
Sec. 2. A standard superior court may have a seal containing the words "________ (insert name of county in which the court is located) Superior Court ______ (insert court number for multiple courts), _______ (insert name of county) County, Indiana".
As added by P.L.98-2004, SEC.8.

IC 33-29-1-3
Judge; election; qualifications
Sec. 3. (a) A standard superior court judge is elected at the general election every six (6) years in the county in which the court is located. The judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as a judge of a standard superior court, a person must be:
(1) a resident of the county in which the court is located; and
(2) admitted to practice law in Indiana.
As added by P.L.98-2004, SEC.8. Amended by P.L.161-2011, SEC.1; P.L.201-2011, SEC.18.

IC 33-29-1-4
Judicial powers
Sec. 4. The judge of a standard superior court:
(1) has the same powers relating to the conduct of business of the court as the judge of the circuit court of the county in which the standard superior court is located; and (2) may administer oaths, solemnize marriages, and take and certify acknowledgments of deeds.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-5
Bailiff and court reporter
Sec. 5. (a) The judge of a standard superior court shall appoint a bailiff and an official court reporter for the court.
(b) The salaries of the bailiff and the official court reporter shall be:
(1) fixed in the same manner as the salaries of the bailiff and the official court reporter for the circuit court of the county in which the standard superior court is located; and
(2) paid monthly:
(A) out of the treasury of the county in which the standard superior court is located; and
(B) as provided by law.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-6
Clerk; books and dockets
Sec. 6. The clerk of a standard superior court, under the direction of the judge of the court, shall provide:
(1) order books and fee books;
(2) judgment dockets and execution dockets; and
(3) other books for the court;
that must be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-7
Courtroom; equipment; duty of county executive
Sec. 7. (a) The county executive for the county in which the standard superior court is located shall provide and maintain:
(1) a suitable courtroom;
(2) furniture and equipment; and
(3) other rooms and facilities;
necessary for the operation of the court.
(b) The county fiscal body shall appropriate sufficient funds for the provision and maintenance of the items described in subdivisions (1) through (3).
As added by P.L.98-2004, SEC.8.

IC 33-29-1-8
Juries
Sec. 8. (a) A jury in the standard superior court shall be selected as provided in IC 33-28-5.
(b) A grand jury selected for the circuit court of the county in which the standard superior court is located shall serve as the grand jury for the standard superior court. As added by P.L.98-2004, SEC.8. Amended by P.L.118-2007, SEC.22.

IC 33-29-1-9
Transfer of cases
Sec. 9. (a) The judge of the circuit court of the county in which the standard superior court is located may, with the consent of the judge of the standard superior court, transfer any action or proceeding from the circuit court to the standard superior court.
(b) The judge of a standard superior court may, with the consent of the judge of the circuit court, transfer any action or proceeding from the standard superior court to the circuit court of the county in which the standard superior court is located.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-10
Transfer of judges
Sec. 10. (a) The judge of the circuit court of the county in which the standard superior court is located may, with the consent of the judge of the standard superior court, sit as a judge of the standard superior court in any matter as if the circuit court judge were an elected judge of the standard superior court.
(b) The judge of a standard superior court may, with the consent of the judge of the circuit court, sit as the judge of the circuit court of the county in which the standard superior court is located in any matter as if the judge of the standard superior court were the elected judge of the circuit court.
As added by P.L.98-2004, SEC.8.



CHAPTER 1.5. JURISDICTION OF NONSTANDARD SUPERIOR COURTS

IC 33-29-1.5-2
Jurisdiction
Sec. 2. All superior courts have:
(1) original and concurrent jurisdiction in all civil cases and in all criminal cases;
(2) de novo appellate jurisdiction of appeals from city and town courts; and
(3) in Marion County, de novo appellate jurisdiction of appeals from township small claims courts established under IC 33-34.
As added by P.L.201-2011, SEC.26.



CHAPTER 2. PROVISIONS GOVERNING STANDARD SMALL CLAIMS AND MISDEMEANOR DIVISION

IC 33-29-2-2
Dockets
Sec. 2. The small claims and misdemeanor division of the court has the following dockets:
(1) A small claims docket.
(2) A minor offenses and violations docket.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-3
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 33-29-2-4
Jurisdiction
Sec. 4. (a) This section applies after June 30, 2005.
(b) The small claims docket has jurisdiction over the following:
(1) Civil actions in which the amount sought or value of the property sought to be recovered is not more than six thousand dollars ($6,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of any claim that exceeds six thousand dollars ($6,000) in order to bring it within the jurisdiction of the small claims docket.
(2) Possessory actions between landlord and tenant in which the rent due at the time the action is filed does not exceed six thousand dollars ($6,000).
(3) Emergency possessory actions between a landlord and tenant under IC 32-31-6.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-5
Exceptions to formal practice and procedure; answer and appearance; continuance; informality
Sec. 5. (a) The exceptions provided in this section to formal practice and procedure apply to all cases on the small claims docket.
(b) A defendant is considered to have complied with the statute and rule requiring the filing of an answer upon entering an appearance personally or by attorney. The appearance constitutes a general denial and preserves all defenses and compulsory counterclaims, which may then be presented at the trial of the cause. (c) If, at the trial of the cause, the court determines:
(1) that the complaint is so vague or ambiguous that the defendant was unable to determine the nature of the plaintiff's claim; or
(2) that the plaintiff is surprised by a defense or compulsory counterclaim raised by the defendant that the plaintiff could not reasonably have anticipated;
the court shall grant a continuance.
(d) The trial shall be conducted informally, with the sole objective of dispensing speedy justice between the parties according to the rules of substantive law. The trial is not bound by the statutes or rules governing practice, procedure, pleadings, or evidence except for provisions relating to privileged communications and offers of compromise.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-6
Change of venue
Sec. 6. There is no change of venue from the county as of right in cases on the small claims docket. However, a change of venue from the judge shall be granted as provided by statute and by rules of the supreme court.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-7
Jury trial; transfer to plenary docket
Sec. 7. (a) The filing of a claim on the small claims docket is considered a waiver of trial by jury.
(b) A defendant may, not later than ten (10) days following service of the complaint in a small claims case, demand a trial by jury by filing an affidavit that:
(1) states that there are questions of fact requiring a trial by jury;
(2) specifies those questions of fact; and
(3) states that the demand is in good faith.
(c) Notice of the defendant's right to a jury trial, and the ten (10) day period in which to file for a jury trial, shall be clearly stated on the notice of claim or on an additional sheet to be served with the notice of claim on the defendant.
(d) Upon the deposit of seventy dollars ($70) in the small claims docket by the defendant, the court shall transfer the claim to the plenary docket. Upon transfer, the claim then loses its status as a small claim.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-8
Minor offenses and violations docket
Sec. 8. (a) The minor offenses and violations docket has jurisdiction over the following:
(1) All Class D felony cases. (2) All misdemeanor cases.
(3) All infraction cases.
(4) All ordinance violation cases.
(b) The court shall establish a traffic violations bureau in the manner prescribed by IC 34-28-5-7 through IC 34-28-5-13.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-9
Evening sessions; additional sessions
Sec. 9. (a) The court shall provide by rule for an evening session to be held one (1) time each week.
(b) The court shall hold additional sessions in the evening and on holidays as necessary to ensure the just, speedy, and inexpensive determination of every action.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-10
Requests by executive director of state court administration
Sec. 10. The court shall comply with all requests made under IC 33-24-6-3 by the executive director of the division of state court administration concerning the small claims and misdemeanor division.
As added by P.L.98-2004, SEC.8.



CHAPTER 3. SMALL CLAIMS REFEREES

IC 33-29-3-2
Times of service; qualifications
Sec. 2. (a) A small claims referee shall serve at those times the court requires.
(b) A small claims referee:
(1) must be admitted to the practice of law in Indiana;
(2) is not required to be a resident of the county; and
(3) continues in office until removed by the judge of the court.
As added by P.L.98-2004, SEC.8.

IC 33-29-3-3
Appointment; practice of law
Sec. 3. The appointment of the small claims referee:
(1) must be in writing; and
(2) does not prohibit the private practice of law by the appointee.
As added by P.L.98-2004, SEC.8.

IC 33-29-3-4
Powers
Sec. 4. A small claims referee may:
(1) administer all oaths and affirmations;
(2) take and certify affidavits and depositions;
(3) issue subpoenas for witnesses;
(4) compel the attendance of witnesses; and
(5) punish contempts;
for matters within the small claims jurisdiction of the court.
As added by P.L.98-2004, SEC.8.

IC 33-29-3-5
Duties
Sec. 5. The small claims referee shall:
(1) conduct trials of small claims cases;
(2) for cases disposed of by trial, submit written findings of fact, conclusions of law, and recommendations for final judgments to the judge of the court; and
(3) for cases disposed of without trial, submit a written disposition report to the judge of the court.
As added by P.L.98-2004, SEC.8.
IC 33-29-3-6
Limiting power of court
Sec. 6. The judge of the court may:
(1) limit any of the rights or powers of the small claims referee; and
(2) specifically determine the duties of the small claims referee within the limits established in this chapter.
As added by P.L.98-2004, SEC.8.



CHAPTER 4. DIVISION OF ROOMS IN SUPERIOR COURTS

IC 33-29-4-2
Room numbering
Sec. 2. The rooms described in section 1 of this chapter shall be numbered consecutively, beginning with No. 1. The judges of the courts shall be nominated and elected by rooms. However, any one (1) judge may sit as judge in the other rooms of the court.
As added by P.L.98-2004, SEC.8.



CHAPTER 5. TERMS AND POWERS OF SUPERIOR COURTS

IC 33-29-5-2
Terms of court
Sec. 2. (a) If a superior court consists of more than one (1) judge, the court shall hold general and special terms.
(b) A general term of the superior court may be held by a majority of the judges and a special term by any one (1) or more of the judges. General and special terms may be held at the same time, as the judges of the court may direct. If a general or special term is held, the terms shall be taken and considered to have been held by the authority and direction of the judges.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-3
General powers
Sec. 3. (a) The superior court, at general or special term, may do the following:
(1) Issue and direct all process to courts of inferior jurisdiction, and to corporations and individuals, which shall be necessary in exercising its jurisdiction, and for the regular execution of the law.
(2) Make all proper judgments, sentences, decrees, orders, and injunctions.
(3) Issue all process and executions.
(4) Do other acts necessary to carry into effect subdivisions (1) through (3) in conformity with the Constitution of the State of Indiana and laws of Indiana.
(b) The court shall, at times as the business of the court may require, meet in general term, and may, at any time, make a distribution and redistribution of the business of the court to special term, as it considers proper.
(c) Each judge holding court at special term shall transact the business assigned to the judge. However, the judge may call one (1) or more of the other judges of the court to sit with the judge in special term to consider any matter pending before the judge.
(d) The court, at special term, may hear and dispose of business distributed to it by the general term. The court may, at special or general term:
(1) vacate or modify its own judgments or orders, rendered at

either special or general term; and
(2) enter judgments by confession, as is vested by law in circuit courts.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-4
Special powers
Sec. 4. The judges of the superior court, individually or collectively, may do the following:
(1) Grant restraining orders and injunctions.
(2) Issue writs of habeas corpus, and of mandate and prohibition.
(3) Appoint receivers, master commissioners, and commissioners to convey real property.
(4) Grant commissions for the examination of witnesses.
(5) Appoint other officers necessary to facilitate and transact the business of the court as is conferred on judges of circuit courts.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-5
Change of venue; transfers to circuit court
Sec. 5. When any reason for a change of venue is shown to exist from any of the judges, the remaining judge or judges alone shall act. However, when all the judges are incompetent to act, the case shall be transferred to the circuit court of the county.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-6
Direct appeals to supreme court or court of appeals
Sec. 6. (a) In all cases where a person has the right of appeal from the circuit to the supreme court or court of appeals, an appeal may be taken directly to the supreme court or court of appeals from any order or judgment of the superior court.
(b) Appeals described in subsection (a) are governed by the law regulating appeals from the circuit court to the supreme court or court of appeals.
(c) Appeals from the special to the general term are abolished.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-7
Superior court judges; eligibility
Sec. 7. To be eligible to hold office as a judge of a superior court, a person must be a resident of the judicial circuit that the judge serves.
As added by P.L.98-2004, SEC.8.



CHAPTER 6. TRANSFER OF ACTION TO CIRCUIT COURT

IC 33-29-6-2
Transfers from circuit court to superior court; grounds
Sec. 2. In all counties with circuit and superior courts, the judge of the circuit court may, with the consent of the judge of the superior court, transfer any action, cause, or proceedings filed and docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court, provided the action, cause, or proceeding could have been originally filed and docketed in the superior court, in any of the following instances:
(1) Whenever more cases are filed in the circuit court during any year than can be disposed of with expedition.
(2) In all other cases where, in the opinion of the circuit court judge, an early disposition of the case is required.
As added by P.L.98-2004, SEC.8.

IC 33-29-6-3
Transfers from superior court to circuit court; grounds
Sec. 3. In all counties with circuit and superior courts, the judge of the superior court may, with the consent of the judge of the circuit court, transfer any action, cause, or proceedings filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the circuit court, in any of the following instances:
(1) Whenever more cases are filed in the superior court during any year than can be disposed of with expedition.
(2) In all other cases where, in the opinion of the superior court judge, an early disposition of the case is required.
As added by P.L.98-2004, SEC.8.
IC 33-29-6-4
Transfers to special judge
Sec. 4. Whenever a special judge has been designated in any action, cause, or proceeding, and the special judge is the elected qualified and acting judge of a circuit, superior, or probate court in the county having jurisdiction of the subject matter of the action, cause, or proceeding, the regular judge of the court in which the action, cause, or proceeding is pending may, after the designation of a special judge, with the consent of the special judge, transfer the action, cause, or proceeding to the court presided over by the special judge by transferring all original papers and instruments filed in the action, cause, or proceeding, without further transcript to be redocketed and disposed of as if originally filed with the court to which the action, cause, or proceeding is transferred.
As added by P.L.98-2004, SEC.8.






ARTICLE 30. REPEALED

CHAPTER 1. REPEALED






ARTICLE 31. PROBATE COURTS

CHAPTER 1. ST. JOSEPH COUNTY PROBATE COURT

IC 33-31-1-2
Court of record; seal
Sec. 2. The court:
(1) is a court of record; and
(2) shall have a seal and device, as the judge may choose, with the name of the county on its face. A description and impression of the seal and device shall be spread on the order book of the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-3
Judge; election; vacancies; appointment
Sec. 3. (a) The court consists of one (1) judge, to be elected by the legal voters of the county for a term of six (6) years:
(1) beginning on the first day of January following the election of the judge; and
(2) continuing until the successor of the judge is elected and qualified.
The election must occur at the time of the general election every six (6) years.
(b) The judge shall be commissioned by the governor in the same manner as judges of the circuit court. Vacancies occurring in the office of judge of the probate court shall be filled by appointment by the governor, in the same manner as vacancies in the office of judge of the circuit court.
(c) To be eligible to hold office as judge of the court, a person must be a resident of St. Joseph County.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-4
Clerk; sheriff
Sec. 4. The clerk of the circuit court and the sheriff of the county where the court is organized shall be the clerk and sheriff of the probate court. The clerk and the sheriff are each entitled to fees for their services as are allowed in the circuit court for similar services.
As added by P.L.98-2004, SEC.10.
IC 33-31-1-5
Clerk and sheriff; duties and liability; application of laws
Sec. 5. (a) The clerk and sheriff shall attend the court and discharge all the duties pertaining to their respective offices required by law in the circuit court.
(b) All laws:
(1) prescribing the duties and liability of the officers;
(2) prescribing the mode of proceeding against either or both of the officers for any neglect of official duty; and
(3) allowing fees and providing for the collection of the fees;
in the circuit court, extend to the probate court, as applicable.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-6
Sessions of court
Sec. 6. The probate court shall hold sessions at the courthouse of the county, or at any other convenient place as the court designates in the county. The county commissioners shall provide suitable quarters for the sessions.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-7
Adjournment of court
Sec. 7. The judge of the court may adjourn the same on any day previous to the expiration of the time for which it may be held, and also from any one (1) day in the term over to any other day in the same term, if in the opinion of the judge, the business of the court will allow.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-8
Trial extending beyond term of court
Sec. 8. When a trial is begun and in progress at the time when by law, the term of the court would expire, the term shall be extended until the close of the trial.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-9
Jurisdiction
Sec. 9. All probate courts have:
(1) original and concurrent jurisdiction in all civil cases and in all criminal cases;
(2) de novo appellate jurisdiction of appeals from city and town courts; and
(3) in Marion County, de novo appellate jurisdiction of appeals from township small claims courts established under IC 33-34.
As added by P.L.98-2004, SEC.10. Amended by P.L.201-2011, SEC.28.

IC 33-31-1-10 Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-31-1-11
Judge acting as circuit court or superior court judge
Sec. 11. A judge of the probate court may act as judge of any circuit court or superior court upon the trial of any cause or proceeding, when:
(1) the judge of the circuit or superior court may be incompetent to try the cause; or
(2) a change of venue is granted for objection to the judge.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-12
Appointment of temporary judge
Sec. 12. (a) If the judge of the probate court is unable to attend and preside at any term of the court, or during any part of a term, the judge may appoint, in writing, an attorney eligible to the office of the judge, at the term or part of the term.
(b) A written appointment shall be entered of record in the court.
(c) If the appointee is not a judge of a court of record, the appointee shall take the same oath required by law of judges of the probate court.
(d) The appointee has the same power and authority during the continuance of the appointment of the judge as a regularly elected judge of the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-13
Compensation of judge pro tem
Sec. 13. (a) When a person is appointed judge pro tem under this chapter, the appointee is entitled to ten dollars ($10) for each day the appointee serves as the judge to be paid:
(1) out of the county treasury of the county where the probate court is held;
(2) upon the warrant of the county auditor; and
(3) based upon the filing of a claim approved by the judge of the court.
(b) Any amount more than five hundred dollars ($500) allowed to a judge pro tem during any year shall be deducted by the board of county commissioners from the regular annual salary of the judge of the probate court making the appointment unless the judge pro tem is appointed on account of change of venue, relationship, interest as former counsel, or absence of judge in case of serious sickness of the judge or a family member of the judge.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-14
Process of court
Sec. 14. The process of the court must: (1) have the seal affixed;
(2) be attested, directed, served, and returned; and
(3) be in form as is or may be provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-15
Court of record; force and effect of judgment, orders, and proceedings
Sec. 15. (a) The probate court is a court of record and of general jurisdiction.
(b) The court's judgments, decrees, orders, and proceedings:
(1) have the same force and effect as those of the circuit court; and
(2) shall be enforced in the same manner.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-16
Judicial powers
Sec. 16. (a) The judge of the court:
(1) may make and adopt rules and regulations for conducting the business of the court, not repugnant to Indiana law; and
(2) has all the power incident to a court of record and of general original jurisdiction, in relation to the attendance of witnesses, the punishment of contempts, and enforcing its orders.
(b) The judge of the court may:
(1) administer oaths;
(2) take and certify acknowledgments of deeds; and
(3) give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-17
Dockets; books and records
Sec. 17. Under the direction of the judge, the clerk shall provide for court order books, judgment dockets, execution dockets, fee books, and other books, records, and supplies as may be necessary. All books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-18
Power of judge same as circuit court
Sec. 18. The judge of the court has the same power as the judge of the circuit court of the county to:
(1) grant restraining orders and injunctions;
(2) issue writs of habeas corpus, and of mandate and prohibition; and
(3) appoint receivers, master commissioners for the examination of witnesses, and other officers necessary to facilitate and

transact the business of the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-19
Appeals
Sec. 19. A party may appeal to the supreme court or the court of appeals from the order or judgment of the probate court in any case in which an appeal may be had from an order or judgment of the circuit court. The appeal shall be regulated by the law regulating appeals from the circuit court to the court of appeals and the supreme court, so far as applicable. An appeal may also be taken to the court of appeals and the supreme court in the same manner and in like cases as from circuit courts.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-20
Docket fees
Sec. 20. (a) The same docket fees shall be taxed in the court as are provided by law to be taxed in the circuit court.
(b) The fees, when collected, shall be paid by the clerk to the treasurer of the county to be applied in reimbursing the county for expenses of the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-21
Judge's salary
Sec. 21. (a) The salary of the judge of the probate court shall be the same as that of the judge of the circuit court of the county. The salary of the judge and the compensation of a judge pro tempore shall be paid in the same manner and from the same sources as the judge of the circuit court or judges pro tempore of the court.
(b) A full-time judge of a probate court may not be paid compensation for serving as a special judge, except for reasonable expenses for meals, lodging, travel, and other incidental expenses approved by the executive director of the division of state court administration.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-22
Appointment of clerk and other employees
Sec. 22. The probate court may appoint a chief clerk and other employees as the judge considers necessary whose salaries shall be fixed by the judge and be paid out of the county treasury.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-23
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-31-1-24 Magistrates
Sec. 24. The judge of the St. Joseph probate court may appoint three (3) full-time magistrates under IC 33-23-5. The magistrates continue in office until removed by the judge.
As added by P.L.98-2004, SEC.10. Amended by P.L.127-2008, SEC.8; P.L.201-2011, SEC.29.



CHAPTER 2. SMALL CLAIMS AND MISDEMEANOR DIVISION

IC 33-31-2-2
Dockets
Sec. 2. The small claims and misdemeanor division of the court has the following dockets:
(1) A small claims docket.
(2) A minor offenses and violations docket.
As added by P.L.201-2011, SEC.30.

IC 33-31-2-3
Small claims docket; jurisdiction
Sec. 3. The small claims docket has jurisdiction over the following:
(1) Civil actions in which the amount sought or value of the property sought to be recovered is not more than six thousand dollars ($6,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of any claim that exceeds six thousand dollars ($6,000) in order to bring it within the jurisdiction of the small claims docket.
(2) Possessory actions between landlord and tenant in which the rent due at the time the action is filed does not exceed six thousand dollars ($6,000).
(3) Emergency possessory actions between a landlord and tenant under IC 32-31-6.
As added by P.L.201-2011, SEC.30.

IC 33-31-2-4
Exceptions to formal practice and procedure
Sec. 4. (a) The exceptions provided in this section to formal practice and procedure apply to all cases on the small claims docket.
(b) A defendant is considered to have complied with the statute and rule requiring the filing of an answer upon entering an appearance personally or by attorney. The appearance constitutes a general denial and preserves all defenses and compulsory counterclaims, which may then be presented at the trial of the case.
(c) If, at the trial of the case, the court determines:
(1) that the complaint is so vague or ambiguous that the defendant was unable to determine the nature of the plaintiff's claim; or
(2) that the plaintiff is surprised by a defense or compulsory counterclaim raised by the defendant that the plaintiff could not reasonably have anticipated; the court shall grant a continuance.
(d) The trial shall be conducted informally, with the objective of dispensing speedy justice between the parties according to the rules of substantive law. The trial is not bound by the statutes or rules governing practice, procedure, pleadings, or evidence except for provisions relating to privileged communications and offers of compromise.
As added by P.L.201-2011, SEC.30.

IC 33-31-2-5
Change of venue
Sec. 5. There is no change of venue from the county as of right in cases on the small claims docket. However, a change of venue from the judge shall be granted as provided by statute and by rules of the supreme court.
As added by P.L.201-2011, SEC.30.

IC 33-31-2-6
Trial by jury
Sec. 6. (a) The filing of a claim on the small claims docket is considered a waiver of trial by jury.
(b) The defendant may, not later than ten (10) days following service of the complaint in a small claims case, demand a trial by jury by filing an affidavit that:
(1) states that there are questions of fact requiring a trial by jury;
(2) specifies those questions of fact; and
(3) states that the demand is in good faith.
(c) Notice of the defendant's right to a jury trial, and the ten (10) day period in which to file for a jury trial, must be clearly stated on the notice of claim or on an additional sheet to be served with the notice of claim on the defendant.
(d) Upon the deposit of seventy dollars ($70) in the small claims docket by the defendant, the court shall transfer the claim to the plenary docket. Upon transfer, the claim then loses its status as a small claim.
As added by P.L.201-2011, SEC.30.

IC 33-31-2-7
Minor offenses and violations docket; jurisdiction
Sec. 7. (a) The minor offenses and violations docket has jurisdiction over the following:
(1) All Class D felony cases.
(2) All misdemeanor cases.
(3) All infraction cases.
(4) All ordinance violation cases.
(b) The court shall establish a traffic violations bureau in the manner prescribed by IC 34-28-5-7 through IC 34-28-5-9.
As added by P.L.201-2011, SEC.30.
IC 33-31-2-8
Court sessions
Sec. 8. (a) The court shall provide by rule for an evening session to be held once each week.
(b) The court shall hold additional sessions in the evening and on holidays as necessary to ensure the just, speedy, and inexpensive determination of every action.
As added by P.L.201-2011, SEC.30.

IC 33-31-2-9
Division of state court administration requests
Sec. 9. The court shall comply with all requests made under IC 33-24-6-3 by the executive director of the division of state court administration concerning the small claims and misdemeanor division.
As added by P.L.201-2011, SEC.30.






ARTICLE 32. CIRCUIT COURT CLERKS

CHAPTER 1. DEFINITIONS



CHAPTER 2. GENERAL POWERS AND DUTIES

IC 33-32-2-2
Election; term
Sec. 2. A clerk of the circuit court shall be elected under IC 3-10-2-13 by the voters of each county. The term of office of a clerk is four (4) years, continuing until a successor is elected and qualified.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-3
Bond
Sec. 3. In the manner prescribed by IC 5-4-1, the clerk of each county shall execute a bond conditioned upon:
(1) the faithful discharge of the duties of the clerk's office; and
(2) the proper payment of all money received by the office of the clerk.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-4
Clerk's office
Sec. 4. (a) The board of county commissioners shall provide the clerk with an office at the county seat in a building provided for that purpose.
(b) The clerk shall keep the office open on every day of the year except on Sundays and legal holidays. However, the clerk:
(1) shall keep the office of the clerk open on those days and times necessary for the proper administration of the election statutes; and
(2) may close the office on those days that the judge of the circuit court orders the court closed in accordance with the custom and practice of the county.
(c) Any legal action required to be taken in the office of the clerk during the time the office is closed under this section may be taken on the next following day the office is open.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-5
Administering of oaths
Sec. 5. A clerk may administer all oaths.
As added by P.L.98-2004, SEC.11.
IC 33-32-2-6
Duties concerning elections
Sec. 6. A clerk shall carry out the duties prescribed for a clerk in IC 3 concerning elections.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-7
Table of fees
Sec. 7. A clerk shall post in a conspicuous place in the clerk's office a table of the clerk's fees. If a clerk fails to post a table of fees, a clerk may not demand or receive fees for services rendered.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-8
Purchase of judgment, decree, or allowance prohibited
Sec. 8. The clerk may not become the purchaser of any judgment, decree, or allowance of any court of which the clerk is an officer. All these purchases are void as to the purchaser.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-9
Required training courses
Sec. 9. (a) As used in this section, "training courses" refers to training courses related to the office of circuit court clerk that are developed by the Association of Indiana Counties and approved by the state board of accounts.
(b) An individual elected to the office of circuit court clerk after November 2, 2010, shall complete at least:
(1) fifteen (15) hours of training courses within one (1) year; and
(2) forty (40) hours of training courses within three (3) years;
after beginning the individual's term as circuit court clerk.
As added by P.L.45-2010, SEC.1.

IC 33-32-2-9.2
Personal liability of clerk
Sec. 9.2. (a) A clerk is not personally liable for any act or omission occurring in connection with the performance of the clerk's official duties, unless the act or omission constitutes gross negligence or an intentional disregard of the responsibilities of the office of clerk.
(b) The fact that a clerk is not personally liable under subsection (a) does not preclude an action against the clerk's bond based on an error or omission committed by the clerk.
As added by P.L.60-2010, SEC.2.



CHAPTER 3. RECORD KEEPING DUTIES

IC 33-32-3-2
Circuit court judgment docket
Sec. 2. (a) The clerk shall keep a circuit court judgment docket.
(b) Upon the filing in the office of the clerk a statement or transcript of any judgment for the recovery of money or costs, the clerk shall enter, and index in alphabetical order, in this judgment docket a statement of the judgment showing the following:
(1) The names of all the parties.
(2) The name of the court.
(3) The number of the cause.
(4) The book and page of the record in which the judgment is recorded.
(5) The date the judgment is entered and indexed.
(6) The date of the rendition of judgment.
(7) The amount of the judgment and the amount of costs.
(c) If a judgment is against several persons, the statement required to be entered under subsection (b) shall be repeated under the name of each judgment debtor in alphabetical order.
(d) A person interested in any judgment for money or costs that has been rendered by any state court, or by any federal court of general original jurisdiction sitting in Indiana, may have the judgment entered upon the circuit court judgment docket by filing

with the clerk:
(1) a statement setting forth the facts required under subsection (b); or
(2) a transcript of the judgment;
certified under the hand and seal of the court that rendered the judgment.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-3
Circuit court judgment docket; public record
Sec. 3. The circuit court judgment docket is a public record that is open during the usual hours of transacting business for examination by any person.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-4
Entering judgments and releases
Sec. 4. A clerk shall:
(1) enter a judgment or recognizance not more than fifteen (15) days after its rendition; or
(2) cause a release of judgment to be entered on the judgment docket not more than fifteen (15) days after satisfaction of the judgment.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-5
Execution docket
Sec. 5. (a) The clerk shall keep an execution docket.
(b) The clerk shall enter all executions on the execution docket as they are issued by the clerk, specifying in proper columns the following information:
(1) The names of the parties.
(2) The amount of the judgment and the interest due upon the issuing of the execution.
(3) The costs.
The clerk shall also prepare an additional column in which the clerk shall enter the return of the sheriff.
(c) The execution docket entries may be inspected and copied under IC 5-14-3-3.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-6
Monthly reports; certified copies; forms
Sec. 6. (a) Before the twenty-fifth day of each month, the clerk shall prepare a report showing as of the close of business on the last day of the preceding month the following information:
(1) The balance, if any, of fees payable to the county.
(2) Fees collected for fish and game licenses.
(3) Trust funds held, including payments collected for support.
(4) The total of the balances of all fees and funds. (5) The record balance of money in each depository at the end of the month.
(6) The cash in the office at the close of the last day of the month.
(7) Any other items for which the clerk of the circuit court is entitled to credit.
(8) The total amount of cash in each depository at the close of business on the last day of the month.
(9) The total of checks issued against each depository that are outstanding at the end of the month and unpaid by the depositories.
(b) The clerk shall:
(1) retain one (1) copy as a public record of the clerk's office; and
(2) file three (3) copies with the county auditor, who shall:
(A) present one (1) copy to the board of commissioners of the county at its next regular meeting; and
(B) transmit one (1) copy to the state board of accounts.
Each copy of the report must be verified by the certification of the clerk. The clerk shall file the original with the county auditor, who shall file it with the records of the county board of finance.
(c) The state board of accounts shall prescribe forms for the clerk's monthly reports.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-7
Register of fees
Sec. 7. (a) The clerk shall keep a register of witness fees and other court fees.
(b) When the clerk receives money in payment of court fees or fees for a witness or any other person, the clerk shall make an entry into the register recording the receipt of the payment.
(c) The register must contain the following information:
(1) The names, in alphabetical order, of persons for whom payment has been received.
(2) The cause for which the fee is paid.
(3) In which fee book and on which page the fee is taxed.
(4) The amount paid.
(5) When the fee was paid in and when it was paid out.
(d) The register must be open for inspection at all times in a conspicuous place in the clerk's office.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-8
Delivery of records, books, and papers to successor
Sec. 8. At the end of the clerk's term, the clerk shall deliver to the clerk's successor all the records, books, and papers belonging to the clerk's office.
As added by P.L.98-2004, SEC.11.
IC 33-32-3-9
Appropriation for blank books and stationery
Sec. 9. The county council shall appropriate reasonable sums to the clerk for necessary blank books and stationery.
As added by P.L.98-2004, SEC.11.



CHAPTER 4. CHILD SUPPORT PAYMENTS

IC 33-32-4-2
"Indiana support enforcement tracking system (ISETS)"
Sec. 2. (a) As used in this chapter, "Indiana support enforcement tracking system (ISETS)" refers to the statewide automated system for the collection, disbursement, and distribution of child support payments established by the department of child services.
(b) As used in this chapter, "successor statewide automated support enforcement system" means a statewide automated system for the collection, disbursement, and distribution of child support payments established by the department of child services.
As added by P.L.98-2004, SEC.11. Amended by P.L.145-2006, SEC.365; P.L.128-2012, SEC.177.

IC 33-32-4-2.5
ISETS is the official record of child support payments
Sec. 2.5. The Indiana support enforcement tracking system (ISETS) or the successor statewide automated support enforcement system is the official record of the collection, disbursement, and distribution of child support payments as required under 42 U.S.C. 654.
As added by P.L.128-2012, SEC.178.

IC 33-32-4-3
Receipt of funds
Sec. 3. The clerk may receive funds:
(1) in payment of judgments; and
(2) ordered to be paid into the court by the judge.
As added by P.L.98-2004, SEC.11.

IC 33-32-4-4
Clerk's liability
Sec. 4. Except as provided in sections 5 and 8 of this chapter, the clerk is liable, with the clerk's sureties, on the clerk's official bond for all funds received to any person who is entitled to demand and receive those funds from the clerk.
As added by P.L.98-2004, SEC.11.
IC 33-32-4-5
State central collection unit and clerk not liable
Sec. 5. The state central collection unit is not liable and the clerk is not personally liable or liable in the clerk's official capacity on the clerk's official bond for funds received if the state central collection unit or the clerk:
(1) through error or in accordance with the best information available to the state central collection unit or the clerk, disbursed the funds to a person the state central collection unit or the clerk reasonably believed to be entitled to receive the funds and to comply with a:
(A) child support order; or
(B) garnishment order;
(2) inappropriately disbursed or misapplied child support funds, arising without the knowledge or approval of the state central collection unit or the clerk, that resulted from:
(A) an action by an employee of, or a consultant to, the department of child services or the Title IV-D agency;
(B) an ISETS or the successor statewide automated support enforcement system technological error; or
(C) information generated by ISETS or the successor statewide automated support enforcement system;
(3) disbursed funds that the state central collection unit or the clerk reasonably believed were available for disbursement but that were not actually available for disbursement;
(4) disbursed child support funds paid to the central collection unit by a personal check that was later dishonored by a financial institution; and
(5) did not commit a criminal offense as a part of the disbursement.
As added by P.L.98-2004, SEC.11. Amended by P.L.145-2006, SEC.366; P.L.148-2006, SEC.31; P.L.128-2012, SEC.179.

IC 33-32-4-6
Improper disbursement of funds
Sec. 6. If the state central collection unit or the clerk improperly disburses funds in the manner described by section 5 of this chapter, the state central collection unit or the clerk shall do the following:
(1) Deduct the amount of funds improperly disbursed from fees collected under IC 33-37-5-6.
(2) Credit each account from which funds were improperly disbursed with the amount of funds improperly disbursed under section 5 of this chapter.
(3) Notify the prosecuting attorney of the county of:
(A) the amount of the improper disbursement;
(B) the person from whom the amount of the improper disbursement should be collected; and
(C) any other information to assist the prosecuting attorney to collect the amount of the improper disbursement.
(4) Record each action taken under this subsection on a form

prescribed by the state board of accounts.
As added by P.L.98-2004, SEC.11. Amended by P.L.148-2006, SEC.32.

IC 33-32-4-7
Reimbursement
Sec. 7. If:
(1) fees collected under IC 33-37-5-6 are credited to an account under section 6(2) of this chapter because a check or money order was dishonored by a financial institution or was the subject of a stop payment order; and
(2) a person subsequently pays to the clerk all or part of the amount of the check or money order that was dishonored or the subject of a stop payment order;
the clerk must reimburse the account containing fees collected under IC 33-37-5-6 using the amount the person paid to the clerk.
As added by P.L.98-2004, SEC.11.

IC 33-32-4-8
Dishonored checks
Sec. 8. The clerk is not personally liable for the amount of a dishonored check, for penalties assessed against a dishonored check, or for financial institution charges relating to a dishonored check, if:
(1) the check was tendered to the clerk for the payment of a:
(A) fee;
(B) court ordered payment; or
(C) license; and
(2) the acceptance of the check was not an act or omission constituting gross negligence or an intentional disregard of the responsibilities of the office of clerk.
As added by P.L.98-2004, SEC.11.

IC 33-32-4-9
Repealed
(Repealed by P.L.148-2006, SEC.35.)



CHAPTER 5. MARRIAGE LICENSES AND DISTRESS SALES

IC 33-32-5-2
Distress sale license fees
Sec. 2. For issuing a license to hold a distress sale under IC 25-18-1-6, the clerk shall collect the following fee:
(1) Forty dollars ($40) if the value of the inventory is not more than twenty-five thousand dollars ($25,000).
(2) Sixty-five dollars ($65) if the value of the inventory is more than twenty-five thousand dollars ($25,000) but not more than fifty thousand dollars ($50,000).
(3) One hundred dollars ($100) if the value of the inventory is more than fifty thousand dollars ($50,000) but not more than seventy-five thousand dollars ($75,000).
(4) One hundred fifty dollars ($150) if the value of the inventory is more than seventy-five thousand dollars ($75,000).
As added by P.L.98-2004, SEC.11.






ARTICLE 33. COURT SYSTEM ORGANIZATION IN EACH COUNTY

CHAPTER 1. ADAMS COUNTY

IC 33-33-1-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Adams superior court.
(b) The Adams superior court is a standard superior court as described in IC 33-29-1.
(c) Adams County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-1-3
Judge; location of court sessions
Sec. 3. The Adams superior court has one (1) judge who shall hold sessions in the Adams County courthouse in Decatur, or in other places in the county as the board of county commissioners of Adams County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-1-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-1-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 2. ALLEN COUNTY

IC 33-33-2-2
Judicial circuit
Sec. 2. Allen County constitutes the thirty-eighth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-3 Version a
Magistrate
Note: This version of section effective until 7-1-2013. See also following version of this section, effective 7-1-2013.
Sec. 3. The judge of the Allen circuit court may appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-3 Version b
Magistrates
Note: This version of section effective 7-1-2013. See also preceding version of this section, effective until 7-1-2013.
Sec. 3. The judge of the Allen circuit court may appoint two (2) full-time magistrates under IC 33-23-5. A magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.39-2012, SEC.1.

IC 33-33-2-4 Version a
Magistrate; hearing officer
Note: This version of section effective until 7-1-2013. See also following repeal of this section, effective 7-1-2013.
Sec. 4. (a) In addition to the magistrate appointed under section 3 of this chapter, the judge of the Allen circuit court may appoint a hearing officer with the powers of a magistrate under IC 33-23-5. The hearing officer continues in office until removed by the judge.
(b) The salary of a hearing officer appointed under subsection (a) is equal to that of a magistrate under IC 33-23-5. The hearing officer's salary must be paid by the county. The hearing officer is a county employee.
As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.31.

IC 33-33-2-4 Version b
Repealed
(Repealed by P.L.39-2012, SEC.2.)
Note: This repeal of section effective 7-1-2013. See also

preceding version of this section, effective until 7-1-2013.

IC 33-33-2-5
Establishment of superior court
Sec. 5. (a) There is established a superior court in Allen County.
(b) The superior court shall be known as the Allen superior court.
(c) The Allen superior court is a court of record, and its judgments, decrees, orders, and proceedings have the same force and effect and shall be enforced in the same manner as those of the Allen circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-6
Seal
Sec. 6. The Allen superior court shall have a seal consisting of a circular disk containing the words, "Allen Superior Court", "Indiana", and "Seal", in a design as the court may determine. An impression of the seal shall be spread of record upon the order book of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-7
Location of superior court sessions
Sec. 7. (a) The Allen superior court shall hold its sessions in:
(1) the Allen County courthouse in Fort Wayne; and
(2) in other places in Allen County as the court may determine.
(b) The board of county commissioners of Allen County shall provide and maintain in the courthouse and at other places in Allen County as the court may determine:
(1) suitable and convenient courtrooms for the holding of the court;
(2) suitable and convenient jury rooms and offices for the judges and other court officers and personnel; and
(3) other facilities as may be necessary.
(c) The board of county commissioners of Allen County shall also provide all necessary furniture and equipment for rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-8
Judges; divisions
Sec. 8. (a) The Allen superior court consists of nine (9) judges as follows:
(1) Two (2) judges serve in the family relations division.
(2) Three (3) judges serve in the criminal division.
(3) Four (4) judges serve in the civil division.
A newly elected or appointed judge assumes the division assignment of the judge whom the judge replaces.
(b) If in the opinion of a majority of the judges there is an undue disparity in the number of cases in any division, the chief judge may

assign specific cases normally assigned to that division to a judge in another division as directed by a majority of the judges.
(c) During the period under IC 3-8-2-4 in which a declaration of candidacy may be filed for a primary election, any person desiring to become a candidate for one (1) of the Allen superior court judgeships must file with the election division a declaration of candidacy adapted from the form prescribed under IC 3-8-2 that:
(1) is signed by the candidate; and
(2) designates the division and the name of the incumbent judge of the judgeship that the candidate seeks.
(d) A petition without the designation required under subsection (c) shall be rejected by the election division (or by the Indiana election commission under IC 3-8-1-2).
(e) If an individual who files a declaration under subsection (c) ceases to be a candidate after the final date for filing a declaration under subsection (c), the election division may accept the filing of additional declarations of candidacy for that seat not later than noon on August 1.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-9
Judicial candidates; terms
Sec. 9. (a) All candidates for each respective Allen superior court judgeship shall be listed on the general election ballot in the form prescribed by IC 3-11, without party designation. The candidate receiving the highest number of votes for each judgeship shall be elected to that office.
(b) IC 3, except where inconsistent with this chapter, applies to elections held under this chapter.
(c) The term of each Allen superior court judge:
(1) begins January 1 following election and ends December 31 following the election of a successor; and
(2) is six (6) years.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.33.

IC 33-33-2-10
Candidate for judge; qualifications
Sec. 10. (a) To qualify as a candidate for Allen superior court judge, a person:
(1) must be a citizen of the United States domiciled in Allen County;
(2) must have at least five (5) years active practice of law, including cases involving matters assigned to the division in which the person would serve as judge;
(3) may not previously have had any disciplinary sanction imposed upon the person by the supreme court disciplinary commission of Indiana or any similar body in another state; and
(4) may not previously have been convicted of any felony.
(b) If a person does not qualify under subsection (a), the person

may not be listed on the ballot as a candidate. However, an individual who was a judge of the court on January 1, 1984, does not have to comply with subsection (a)(2).
As added by P.L.98-2004, SEC.12.

IC 33-33-2-11
Limits on acceptance of contributions
Sec. 11. A judge or candidate for judge of the Allen superior court may not:
(1) accept a contribution (as defined in IC 3-5-2-15) from any political party, political action committee (as defined in IC 3-5-2-37), or regular party committee (as defined in IC 3-5-2-42); or
(2) accept more than a total of ten thousand dollars ($10,000) in contributions from all sources to pay expenses connected with the candidate's candidacy.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-12
Rules and regulations; incidental powers of judges
Sec. 12. (a) The Allen superior court:
(1) may make and adopt rules and regulations for conducting the business of the court, not repugnant to Indiana laws and the rules of the supreme court; and
(2) has all the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders.
(b) The judges of the superior court may administer oaths, solemnize marriages, take and certify acknowledgments of deeds, and all legal instruments, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-13
Orders, writs, appointments, and commissions
Sec. 13. The Allen superior court may:
(1) grant restraining orders and injunctions;
(2) issue writs of habeas corpus;
(3) appoint receivers, masters, and commissioners to convey real property and to grant commissions for the examination of witnesses; and
(4) appoint other officers necessary to facilitate and transact the business of the court;
as conferred on circuit courts or the judges of circuit courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-14
Personnel
Sec. 14. (a) The Allen superior court may appoint probate commissioners, juvenile referees, bailiffs, court reporters, probation

officers, and other personnel, including an administrative officer, the court believes are necessary to facilitate and transact the business of the court.
(b) In addition to the personnel authorized under subsection (a) and IC 31-31-3, the following magistrates may be appointed:
(1) The judges of the Allen superior court-civil division may jointly appoint not more than four (4) full-time magistrates under IC 33-23-5 to serve the Allen superior court-civil division. The judges of the Allen superior court-civil division may jointly assign any magistrates the duties and powers of a probate commissioner.
(2) The judge of the Allen superior court-criminal division may jointly appoint not more than three (3) full-time magistrates under IC 33-23-5 to serve the Allen superior court-criminal division. Any magistrate serves at the pleasure of, and continues in office until jointly removed by, the judges of the division that appointed the magistrate.
(c) All appointments made under this section must be made without regard to the political affiliation of the appointees. The salaries of the personnel shall be fixed and paid as provided by law. If the salaries of any of the personnel are not provided by law, the amount and time of payment of the salaries shall be fixed by the court, to be paid out of the county treasury by the county auditor, upon the order of the court, and be entered of record. The officers and persons appointed shall perform duties as are prescribed by the court. Any administrative officer appointed by the court shall operate under the jurisdiction of the chief judge and serve at the pleasure of the chief judge. Any probate commissioners, magistrates, juvenile referees, bailiffs, court reporters, probation officers, and other personnel appointed by the court serve at the pleasure of the court.
(d) Any probate commissioner appointed by the court may be vested by the court with all suitable powers for the handling and management of the probate and guardianship matters of the court, including the fixing of all bonds, the auditing of accounts of estates and guardianships and trusts, acceptance of reports, accounts, and settlements filed in the court, the appointment of personal representatives, guardians, and trustees, the probating of wills, the taking and hearing of evidence on or concerning such matters, or any other probate, guardianship, or trust matters in litigation before the court, the enforcement of court rules and regulations, the making of reports to the court concerning the probate commissioner's actions under this subsection, including the taking and hearing of evidence together with the commissioner's findings and conclusions regarding the evidence. However, all matters under this subsection are under the final jurisdiction and decision of the judges of the court.
(e) A juvenile referee appointed by the court may be vested by the court with all suitable powers for the handling and management of the juvenile matters of the court, including the fixing of bonds, the taking and hearing of evidence on or concerning any juvenile matters in litigation before the court, the enforcement of court rules and

regulations, and the making of reports to the court concerning the referee's actions under this subsection. The actions of a juvenile referee under this subsection are under final jurisdiction and decision of the judges of the court.
(f) A probate commissioner or juvenile referee may:
(1) summon witnesses to testify before the commissioner or juvenile referee; and
(2) administer oaths and take acknowledgments;
to carry out the commissioner's or juvenile referee's duties and powers.
As added by P.L.98-2004, SEC.12. Amended by P.L.1-2007, SEC.216; P.L.127-2008, SEC.9.

IC 33-33-2-15
Salary of juvenile referee
Sec. 15. Each juvenile referee appointed under section 14 of this chapter who:
(1) is appointed by the court to serve as a full-time referee; and
(2) does not practice law during the referee's term as referee;
is entitled to receive an annual salary as provided in IC 33-38-5-7.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-16
Clerk and sheriff
Sec. 16. The clerk of the Allen circuit court and the sheriff of Allen County shall be the clerk and sheriff of the Allen superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-17
Clerk and sheriff; duties, liabilities, fees, and procedure
Sec. 17. (a) The clerk and sheriff shall attend the Allen superior court and discharge all the duties pertaining to their respective offices as they are required to do by law in the circuit court.
(b) All laws prescribing the duties and liabilities of clerk and sheriff and the mode of proceeding against them, or either of them, for neglect of official duty, allowing fees, and providing for the collection fees in the circuit court, apply to the Allen superior court.
(c) In a case in the Allen superior court based upon a violation of a city ordinance where fines or forfeitures are adjudged against a party:
(1) the fines or forfeitures shall be paid to and collected by the clerk and regularly remitted to the city clerk of the city that issued the ordinance; and
(2) the city clerk shall disburse the fines or forfeitures as required by law.
Payment of fines for admitted parking violations shall be made to the city clerk of the city that issued the ordinances concerning parking violations.
As added by P.L.98-2004, SEC.12.
IC 33-33-2-18
Record books and dockets
Sec. 18. The clerk, under the direction of the Allen superior court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books, papers, and records;
as are necessary for the court. All books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-19
Single order book
Sec. 19. The Allen superior court shall maintain a single order book for the entire court. The order book may be signed on behalf of the court by any of the judges of the court. The signature constitutes authentication of the actions of each judge in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-20
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-2-21
Fees
Sec. 21. The same fees shall be taxed in the Allen superior court as are provided by law to be taxed in the Allen circuit court. When collected in the Allen superior court, the fees shall be disbursed in the same manner as similar fees are disbursed in the Allen circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-22
Laws applicable to superior court
Sec. 22. All laws of the state and rules adopted by the supreme court governing the Allen circuit court in matters of pleading, practice, the issuing and service of process, the giving of notice, the appointing of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court apply to and govern the Allen superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-23
Repealed
(Repealed by P.L.118-2007, SEC.38.)
IC 33-33-2-24
Fees of jurors and witnesses
Sec. 24. Jurors and witnesses in attendance upon the Allen superior court shall receive the same fees as are provided for by law for jurors and witnesses in the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-25
Transfer of cases from circuit court
Sec. 25. The judge of the Allen circuit court may, with the consent of the Allen superior court, transfer any action, cause, or proceeding filed and docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding without a further transcript to be redocketed and disposed of as if originally filed with the Allen superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-26
Transfer of cases to circuit court
Sec. 26. Any judge of the Allen superior court may, with the consent of the judge of the Allen circuit court, transfer any action, cause, or proceeding filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript thereof to be redocketed and disposed of as if originally filed with the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-27
Authority of circuit judge to sit in superior court
Sec. 27. The judge of the Allen circuit court may sit as a judge of the superior court, with the superior court's permission, in all matters pending before the superior court, without limitation and without any further order, in the same manner as if the circuit court judge were a judge of the superior court with all the rights and powers as if the circuit court judge were appointed judge of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-28
Appeals
Sec. 28. Any party may appeal from any order or judgment of the superior court in any case where an appeal may be had from a similar order or judgment of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-29
Process
Sec. 29. The process of the Allen superior court must have the seal affixed and be attested, directed, served, and returned, and be in the form as is provided for process issuing from the circuit court. As added by P.L.98-2004, SEC.12.

IC 33-33-2-30
Board of judges
Sec. 30. (a) The Allen superior court shall be governed and operated by a board of judges composed of all the judges of the superior court. Six (6) judges are required for a quorum for conducting business and as a majority for taking action. Every two (2) years the board of judges shall elect a chief judge to carry out ministerial functions of representation as the board of judges periodically determines by a majority of the board's members.
(b) Matters of administration, budget, expenditures, policy, and procedure affecting the entire superior court shall be determined by a majority of the board of judges. Any determination binds the entire board of judges and each judge of the board.
(c) One (1) budget covering all the divisions of the superior court shall be prepared for the superior court and submitted to the county fiscal body. However, each division shall prepare its own budget as a component of the superior court's total budget.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-31
Divisions of the court
Sec. 31. (a) The court, by rules adopted by the Allen superior court, shall divide the work of the court into the following divisions:
(1) A family relations division.
(2) A criminal division (including a standard minor offenses and violations docket under IC 33-29-2-8).
(3) A civil division (including a standard small claims docket under IC 33-29-2-4).
(b) Cases involving juvenile matters shall be assigned to the family relations division.
(c) Cases involving matters specified in IC 33-29-2-8 shall be assigned to the criminal division.
(d) Cases involving matters specified in IC 33-29-2-4 shall be assigned to the small claims docket in the civil division.
(e) The work of each division may be divided further by rules adopted by the court.
(f) Every two (2) years each division of the court shall elect an administrative judge for that division. The administrative judge shall carry out ministerial, administrative, and assignment functions as are periodically determined by a majority of the judges of that division.
(g) Matters of administration, budget, expenditures, policy, and procedure in each division shall be determined by a majority of the judges of that division.
(h) Disputes within any division concerning administration, budget, expenditures, policy, procedure, and assignments that pertain to the division as a whole or to any individual judge of the division, that for any reason cannot be resolved by a majority of the judges in the division, shall be submitted to the board of judges and

determined by a majority of the board of judges.
(i) A resolution approved by a majority of the board of judges that resolves disputes within a division must include at least one (1) of the judges of that division and binds all of the judges of that division.
As added by P.L.98-2004, SEC.12. Amended by P.L.1-2007, SEC.217.

IC 33-33-2-32
Judicial nominating commission; establishment
Sec. 32. (a) There is established a judicial nominating commission for the Allen superior court.
(b) The board of county commissioners of Allen County shall provide all facilities, equipment, supplies, and services necessary for the administration of the duties of the commission.
(c) The members of the commission serve without compensation. However, the board of commissioners shall reimburse members of the commission for actual expenses incurred in performing their duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-33
Judicial nominating commission; membership
Sec. 33. (a) The judicial nominating commission consists of seven (7) members, the majority of whom shall form a quorum. The chief justice of the supreme court (or a justice of the supreme court or judge of the court of appeals designated by the chief justice) shall be a member and shall act as chairman. Persons who are admitted to the practice of law and who reside in Allen County shall, under sections 35 and 36 of this chapter, elect three (3) members to serve on the commission. The governor shall appoint to the commission three (3) residents of Allen County who are not admitted to the practice of law. However, not more than two (2) of these appointees may be from the same political party. If the governor fails to appoint any of the nonattorney commission members within the time required under section 34 of this chapter, the appointment shall be made by the chief justice of the supreme court.
(b) A member of the commission other than a judge or justice may not hold any other salaried public office, and a member may not hold an office in a political party or organization. A member of the commission is ineligible for appointment to a judicial office in Allen County while the member is a member of the commission and for three (3) years thereafter. If any member of the commission other than a judge or justice terminates the member's residence in Allen County, the member is considered to have resigned from the commission.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-34
Judicial nominating commission; nonattorney members
Sec. 34. (a) The governor shall appoint the three (3) nonattorney

members of the commission.
(b) One (1) month before the expiration of a term of office of a nonattorney commissioner, the governor shall:
(1) reappoint the commissioner; or
(2) appoint a replacement.
All appointments shall be certified to the secretary of state, the clerk of the supreme court, and the clerk of Allen superior court not more than ten (10) days after the appointment.
(c) After their initial terms, the governor shall appoint each nonattorney commissioner for a term of four (4) years.
(d) When a vacancy occurs in the office of a nonattorney commissioner, the chairman of the commission shall promptly notify the governor in writing of that fact. Vacancies in the office of nonattorney commissioners shall be filled by appointment of the governor not more than sixty (60) days after the governor has notice of the vacancy. The nonattorney commissioner appointed shall serve during the unexpired term of the member whose vacancy the nonattorney commissioner has filled.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-35
Judicial nominating commission; attorney members
Sec. 35. (a) Persons who are admitted to the practice of law and who reside in Allen County (referred to as "attorney electors") shall elect three (3) members to serve on the commission. The term of office of each elected attorney member is four (4) years, commencing on the first day of October following the member's election. The election day is the first Tuesday in September 1983, and every four (4) years thereafter. During the month before the expiration of each attorney commissioner's term of office, an election shall be held to fill the succeeding four (4) year term of office.
(b) Except when a term of office has less than ninety (90) days remaining, vacancies in the office of an attorney commissioner shall be filled for the unexpired term by a special election.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-36
Judicial nominating commission; election of attorney members
Sec. 36. The attorney members of the commission shall be elected by the following process:
(1) The clerk of the superior court shall, at least ninety (90) days before the date of election, notify all attorneys in Allen County of the election by mail, informing them that nominations must be made to the clerk of the superior court at least sixty (60) days before the election.
(2) A nomination in writing, accompanied by a signed petition of ten (10) attorney electors and the written consent of the qualified nominee, shall be filed by an attorney elector in the office of the clerk at least sixty (60) days before the election.
(3) The clerk shall prepare and print ballots containing the

names and residential addresses of all attorney nominees whose written nominations, petitions, and written statements of consent have been received sixty (60) days before the election.
(A) The ballot must read:

"ALLEN SUPERIOR COURT

NOMINATING COMMISSION BALLOT

DESTROY BALLOT IF NOT USED".

IC 33-33-2-37
Judicial nominating commission; notification of election or appointment
Sec. 37. After:
(1) the attorney members of the commission have been elected; and
(2) the names of the nonattorney commissioners appointed by the governor have been certified to the secretary of state, the clerk of the supreme court, and the clerk of Allen superior court;
the superior court clerk shall notify the members of the commission of their election or appointment.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-38
Judicial nominating commission; service; limitation
Sec. 38. (a) A member of the commission shall serve until the member's successor is appointed or elected.
(b) An attorney commissioner or nonattorney commissioner is not eligible for more than two (2) successive reelections or reappointments.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-39
Vacancy in judgeship; nomination of candidates; meetings of commission
Sec. 39. (a) When a judge of the superior court:
(1) dies, resigns, is removed from office; or
(2) is for any reason ineligible to continue or incapable of continuing in office until the end of the judge's term in office;
a judge in another division may not more than thirty (30) days after the vacancy occurs transfer to the vacant position for the remainder of the transferring judge's term. A judge who has made one (1) transfer is ineligible to make any other transfers. If more than one (1) judge desires to transfer, the most senior of these judges is entitled to transfer. After a transfer, or the thirty (30) day period if a transfer is not made, the commission shall meet to nominate three (3) candidates to fill the unexpired term of the vacancy caused by the transferring judge or the original vacancy if a transfer is not made.
(b) The clerk shall promptly notify the members of the commission of a vacancy that the commission must fill under subsection (a), and the chairman shall call a meeting of the commission within ten (10) days following that notice. The commission shall submit its nominations of three (3) candidates for

the vacancy and shall certify them to the governor not later than sixty (60) days after the vacancy occurred. When it is known that a vacancy will occur at a definite future date within the term of the governor then serving:
(1) the clerk shall notify the chairman and each member of the commission immediately; and
(2) the chairman shall call a meeting of the commission within ten (10) days following that notice.
The commission may then submit its nominations of three (3) candidates for each impending vacancy and shall certify them to the governor.
(c) Meetings of the commission shall be called by its chairman, or, if the chairman fails to call a necessary meeting, upon the call of any four (4) members of the commission. Written notice of a meeting shall be given by mail to each member of the commission at least five (5) days before the meeting, unless the commission at its previous meeting designated the time and place of its next meeting.
(d) Meetings of the commission may be held in the Allen County courthouse or in another public building in Allen County designated by the commission.
(e) The commission shall act only at a meeting and may act only by the concurrence of a majority of its members attending a meeting. The commission may adopt rules for the conduct of its proceedings and the discharge of its duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-40
Vacancy in judgeship; nomination of candidates; requirements
Sec. 40. In selecting the three (3) nominees to be submitted to the governor, the commission shall comply with the following requirements:
(1) The commission shall submit only the names of the three (3) most highly qualified candidates from among all those eligible individuals considered. To be eligible for nomination as a judge of the Allen superior court, a person must meet the qualifications listed in section 10 of this chapter.
(2) As an aid in choosing the three (3) most qualified candidates, the commission shall in writing evaluate each eligible individual it considers on the following factors:
(A) Law school record, including any academic honors and achievements.
(B) Contributions to scholarly journals and publications, legislative draftings, and legal briefs.
(C) Activities in public service, including:
(i) writings and speeches concerning public or civic affairs that are on public record, including campaign speeches or writing, letters to newspapers, and testimony before public agencies;
(ii) government service;
(iii) efforts and achievements in improving the

administration of justice; and
(iv) other conduct relating to the candidate's profession.
(D) Legal experience, including the number of years practicing law, the kind of practice involved, and reputation as a trial lawyer or judge.
(E) Probable judicial temperament.
(F) Physical condition, including age, stamina, and possible habitual intemperance.
(G) Personality traits, including the exercise of sound judgment, ability to compromise and conciliate, patience, decisiveness, and dedication.
(H) Membership on boards of directors, financial interests, and any other consideration that might create conflict of interest with a judicial office.
(I) Any other pertinent information that the commission feels is important in selecting the best qualified individuals for judicial office.
(3) An individual may not be evaluated before the individual states in writing that the individual desires to hold a judicial office that is or will be created by a vacancy.
(4) The political affiliations of a candidate may not be considered.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-41
Vacancy in judgeship; submission of list of nominees to governor
Sec. 41. The commission shall submit to the governor, with its list of nominees, its written evaluation of the qualifications of each nominee.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-42
Vacancy in judgeship; nomination of candidates; substitution of names
Sec. 42. (a) After the commission has nominated and submitted to the governor the names of three (3) nominees:
(1) a name may be withdrawn for a cause considered by the commission to substantially affect the nominee's qualifications to hold office; and
(2) another name or other names may be substituted at any time before the appointment is made to fill the vacancy.
(b) If a nominee dies or requests in writing that the nominee's name be withdrawn, the commission shall nominate another person to replace the nominee.
(c) If two (2) or more vacancies exist, the commission shall nominate and submit to the governor a list of three (3) different persons for each of the vacancies. Before an appointment is made, the commission may withdraw the lists of nominations and change the names of any persons nominated from one (1) list to another, or may substitute a new name for any of those previously nominated. As added by P.L.98-2004, SEC.12.

IC 33-33-2-43
Vacancy in judgeship; appointment from list of nominees
Sec. 43. (a) A vacancy created by a superior court judge's departure from office before the expiration of the judge's term in office that is not filled by a transfer under section 39 of this chapter shall be filled by appointment of the governor from the list of nominees. If the governor fails to make an appointment from the list within sixty (60) days after the list is presented to the governor, the appointment shall be made by the chief justice of the supreme court from the same list.
(b) The governor shall make all appointments to the Allen superior court without regard to the political affiliation of any of the nominees and shall consider only those qualifications included in section 40 of this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-44
Vacancy in judgeship; effective date of appointment
Sec. 44. An appointment to the Allen superior court for the remainder of a departing judge's term in office takes effect immediately if a vacancy exists at the date of the appointment. The appointment takes effect on the date the vacancy is created if the vacancy does not yet exist.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-45
Vacancy in judgeship; appointee to serve unexpired term
Sec. 45. A judge appointed under section 43 of this chapter serves during the unexpired part of the judge's predecessor's term in office.
As added by P.L.98-2004, SEC.12.



CHAPTER 3. BARTHOLOMEW COUNTY

IC 33-33-3-2
Establishment of standard superior courts
Sec. 2. (a) There are created two (2) courts of record to be known as Bartholomew superior court No. 1 and Bartholomew superior court No. 2.
(b) Each court is a standard superior court as described in IC 33-29-1.
(c) Bartholomew County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-3
Clerk and sheriff
Sec. 3. The clerk of the Bartholomew circuit court is the clerk of the Bartholomew superior courts, and the sheriff of Bartholomew County is the sheriff of the Bartholomew superior courts. The clerk and sheriff shall attend the courts and discharge all the duties pertaining to their respective offices as they are required to do by law with reference to the Bartholomew circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-4
Judges; location of court sessions
Sec. 4. Each Bartholomew superior court has one (1) judge who shall hold sessions in the Bartholomew County courthouse in Columbus.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-5
Judicial powers
Sec. 5. (a) The judges of the Bartholomew superior courts:
(1) may make and adopt rules for conducting the business of the Bartholomew superior courts not repugnant to the laws of the state or rules of the supreme court; and
(2) have all powers incident to a court of record in relation to the attendance of witnesses, punishment of contempt, and enforcement of its orders.
(b) In addition to the powers described in IC 33-29-1-4, the judges of each superior court may:
(1) give all necessary certificates for the authentication of records and proceedings of each court; and
(2) make and execute certificates of qualification and moral

character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-6
Magistrate
Sec. 6. (a) The judge of Bartholomew superior court No. 2 may appoint one (1) full-time magistrate to serve Bartholomew superior court No. 2.
(b) The magistrate continues in office until removed by the judge of Bartholomew superior court No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-3-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 4. BENTON COUNTY



CHAPTER 5. BLACKFORD COUNTY

IC 33-33-5-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Blackford superior court.
(b) The Blackford superior court is a standard superior court as described in IC 33-29-1.
(c) Blackford County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-5-3
Judge; location of court sessions
Sec. 3. The Blackford superior court has one (1) judge who shall hold sessions in the Blackford County courthouse in Hartford City or in any other places in the county as the Blackford County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-5-4
Personnel
Sec. 4. (a) In addition to a bailiff and an official court reporter for the court appointed under IC 33-29-1-5, the judge of the Blackford superior court may appoint a referee, commissioner, or other personnel as the judge considers necessary to facilitate and transact the business of the court. The salary of a referee, commissioner, or other person:
(1) shall be fixed in the same manner as the salaries of the personnel for the Blackford circuit court; and
(2) shall be paid monthly out of the treasury of Blackford County as provided by law.
(b) Personnel appointed under this section and IC 33-29-1-5 continue in office until removed by the judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-5-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-5-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 6. BOONE COUNTY

IC 33-33-6-1
Judicial circuit
Sec. 1. Boone County constitutes the twentieth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as Boone superior court No. 1 and Boone superior court No. 2.
(b) Except as otherwise provided in this chapter, both superior courts are standard superior courts as described in IC 33-29-1.
(c) Boone County constitutes the judicial district of each superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-3
Judges; location of court sessions
Sec. 3. Each Boone superior court has one (1) judge who shall hold session in the Boone County courthouse in Lebanon.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-4
Transfer of cases
Sec. 4. A case filed in the Boone circuit court or one (1) of the Boone superior courts may not be transferred by a court to one (1) of the other courts except on written stipulation of all the parties to the cause, other than parties defaulted. The stipulation shall be filed in the cause.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-6-6
Repealed
(Repealed by P.L.118-2007, SEC.38.)
IC 33-33-6-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-6-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 7. BROWN COUNTY



CHAPTER 8. CARROLL COUNTY

IC 33-33-8-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Carroll superior court.
(b) The Carroll superior court is a standard superior court as described in IC 33-29-1.
(c) Carroll County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-8-3
Judge; location of court sessions
Sec. 3. The Carroll superior court has one (1) judge who shall hold sessions in the Carroll County courthouse in Delphi or in other places in the county as the Carroll County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-8-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-8-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 9. CASS COUNTY

IC 33-33-9-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as Cass superior court No. 1 and Cass superior court No. 2.
(b) Each Cass superior court is a standard superior court as described in IC 33-29-1.
(c) Cass County comprises the judicial district of each superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-9-3
Judges; location of court sessions
Sec. 3. Each Cass superior court has one (1) judge who shall hold sessions in the Cass County courthouse in Logansport or in other places in the county as the board of county commissioners of Cass County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-9-4
Clerk and sheriff
Sec. 4. The clerk of the Cass circuit court shall serve as the clerk of each Cass superior court, and the sheriff of Cass County shall serve as the sheriff of each Cass superior court. They shall attend the courts and perform the same duties relating to their offices as they are required to do with respect to the Cass circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-9-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-9-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 10. CLARK COUNTY

IC 33-33-10-2.5
Judges; jurisdiction; dockets
Sec. 2.5. (a) The Clark circuit court is a court of general jurisdiction with four (4) judges. The divisions of the court shall be known as Clark circuit court No. 1, No. 2, No. 3, and No. 4. Clark County constitutes the judicial district of the court and each of the court's divisions. The court shall maintain the following dockets:
(1) A small claims and misdemeanor division under IC 33-28-3 that has a:
(A) small claims docket; and
(B) minor offenses and violations docket.
(2) Criminal.
(3) Juvenile.
(4) Civil.
(5) Probate.
(b) The assignment of judges of the circuit court to the dockets specified in subsection (a) must be by rule of the circuit court.
As added by P.L.201-2011, SEC.35.

IC 33-33-10-3
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-10-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-10-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-10-6
(Repealed by P.L.201-2011, SEC.115.)
IC 33-33-10-7
Sessions; operation and maintenance
Sec. 7. (a) Each division of the circuit court of Clark County shall hold its sessions at the courthouse of the county, or at other convenient places as the circuit court designates in the county. The county commissioners shall provide suitable quarters for each division of the circuit court and each magistrate appointed by the circuit court.
(b) Each year the Clark County fiscal body shall budget the necessary funds to provide for the operation and maintenance of the:
(1) circuit court, including magistrates appointed by the circuit court; and
(2) office of the clerk of the circuit court.
As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.36.

IC 33-33-10-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-10-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-10-10
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-10-11
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-10-12
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-10-13
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-10-14
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-10-15
Transfer of cases
Sec. 15. (a) A judge of a division of the Clark circuit court may, with the consent of a judge of another division of the circuit court, transfer any action or proceeding from the judge's division to the

other judge's division.
(b) A judge of a city or town court located in Clark County may, with the consent of the judge of a division of the Clark circuit court, transfer to the division of the circuit court any cause of action filed and docketed in the city or town court. All original pleadings and documents and bail bonds filed in the cause of action shall be transferred from the city or town court to the receiving division of the circuit court. The cause of action shall be redocketed in the receiving division of the circuit court and disposed of as if originally filed with the receiving division of the circuit court.
(c) The judge of a division of the Clark circuit court may, with the consent of the judge of another division of the circuit court, sit as a judge of the other division of the circuit court in any matter.
As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.37.

IC 33-33-10-16
Board of judges; presiding judge
Sec. 16. (a) The Clark circuit court shall be governed by a board of judges composed of all the circuit court judges. The board of judges shall administer the Clark circuit court for all purposes.
(b) The judges of the circuit court shall select from among themselves a presiding judge of the circuit court. The presiding judge shall be selected for a minimum term of twelve (12) months.
As added by P.L.201-2011, SEC.38.

IC 33-33-10-17
Concerted action by judges; majority rules
Sec. 17. (a) When any action of the entire circuit court is required, including selection of a presiding judge under section 16(b) of this chapter and adoption of rules under section 19 of this chapter, the judges of the circuit court shall act by consensus.
(b) If consensus is not possible under subsection (a), the decision of the majority of the judges controls.
As added by P.L.201-2011, SEC.39.

IC 33-33-10-18
Presiding judge; duties
Sec. 18. In accordance with rules adopted by the board of judges under section 19 of this chapter, the presiding judge shall do the following:
(1) Ensure that the circuit court operates efficiently and judicially under rules adopted by the board of judges.
(2) Upon approval by the board of judges, annually submit to the fiscal body of Clark County a budget for the court, including amounts necessary for:
(A) the operation of the circuit's probation department;
(B) the defense of indigents;
(C) compensating employees of the circuit court; and
(D) maintaining an adequate law library. (3) Upon approval by the board of judges, make the appointments or selections required of a circuit or superior court judge.
As added by P.L.201-2011, SEC.40.

IC 33-33-10-19
Rules
Sec. 19. (a) Before March 15 of each year, the board of judges of the circuit court shall adopt rules to provide for the administration of the circuit court, including rules governing the following:
(1) Allocation of case load.
(2) Legal representation for indigents.
(3) Budgetary matters of the circuit court.
(4) Operation of the probation department.
(5) Term of administration of the presiding judge.
(6) Employment and management of circuit court personnel.
(7) Cooperative efforts with other courts for establishing and administering shared programs and facilities.
(b) The board of judges of the circuit court shall file with the division of state court administration a copy of the rules adopted under this section.
As added by P.L.201-2011, SEC.41.

IC 33-33-10-20
Court personnel
Sec. 20. (a) Each judge of the circuit court may employ personnel necessary for the proper administration of the judge's docket.
(b) Personnel employed under this section:
(1) include court reporters, bailiffs, clerical staff, and any additional officers necessary for the proper administration of the circuit court; and
(2) are subject to the rules concerning employment and management of circuit court personnel adopted by the board of judges under section 19 of this chapter.
As added by P.L.201-2011, SEC.42.

IC 33-33-10-21
Court administrator
Sec. 21. (a) The board of judges of the circuit court shall appoint a court administrator to implement and administer the decisions made by the board of judges.
(b) A circuit court administrator appointed under this section is subject to the rules concerning employment and management of circuit court personnel adopted by the board of judges under section 19 of this chapter.
As added by P.L.201-2011, SEC.43.



CHAPTER 11. CLAY COUNTY

IC 33-33-11-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Clay superior court.
(b) The Clay superior court is a standard superior court as described in IC 33-29-1.
(c) Clay County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-11-3
Judge; location of court sessions
Sec. 3. The Clay superior court has one (1) judge who shall hold sessions in the Clay County courthouse in Brazil or in other places in the county as the board of county commissioners of Clay County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-11-4
Rules
Sec. 4. The judges of the Clay superior court and Clay circuit court may jointly, in accordance with the Indiana Rules of Trial Procedure, establish local rules for governing their courts, including rules for distribution of cases over which the judges have concurrent jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-11-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-11-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 12. CLINTON COUNTY

IC 33-33-12-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Clinton superior court.
(b) The Clinton superior court is a standard superior court as described in IC 33-29-1.
(c) Clinton County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-12-3
Judge; location of court sessions
Sec. 3. The Clinton superior court has one (1) judge who shall hold sessions in the Clinton County courthouse in Frankfort or in other places in the county as the Clinton County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-12-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-12-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 13. CRAWFORD COUNTY



CHAPTER 14. DAVIESS COUNTY

IC 33-33-14-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Daviess superior court.
(b) The Daviess superior court is a standard superior court as described in IC 33-29-1.
(c) Daviess County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-14-3
Judge; location of court sessions
Sec. 3. The Daviess superior court has one (1) judge who shall hold sessions in the Daviess County courthouse in Washington or in other places in the county as the Daviess County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-14-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-14-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 15. DEARBORN COUNTY

IC 33-33-15-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as the:
(1) Dearborn superior court No. 1; and
(2) Dearborn superior court No. 2.
(b) Each Dearborn superior court is a standard superior court as described in IC 33-29-1.
(c) Dearborn County comprises the judicial district of each superior court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.2.

IC 33-33-15-3
Judges; location of court sessions
Sec. 3. Each Dearborn superior court has one (1) judge who shall hold sessions in:
(1) the Dearborn County courthouse in Lawrenceburg; or
(2) other places in the county as the Dearborn County executive may provide.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.3.

IC 33-33-15-4
Personnel
Sec. 4. In addition to a bailiff and an official court reporter for the court appointed under IC 33-29-1-5, each judge may appoint a referee, a commissioner, or other personnel as the judge considers necessary to facilitate and transact the business of the court. The salary of a referee, a commissioner, or other person:
(1) shall be fixed in the same manner as the salaries of the personnel for the Dearborn circuit court; and
(2) shall be paid monthly out of the treasury of Dearborn County as provided by law.
Personnel appointed under this section or IC 33-29-1-5 continue in office until removed by the judge of the court for which the personnel were appointed. As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.4.

IC 33-33-15-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-15-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 16. DECATUR COUNTY

IC 33-33-16-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Decatur superior court.
(b) The Decatur superior court is a standard superior court as described in IC 33-29-1.
(c) Decatur County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-16-3
Judge; location of court sessions
Sec. 3. The Decatur superior court has one (1) judge who shall hold sessions in:
(1) the Decatur County courthouse in Greensburg; or
(2) other places in the county that the Decatur County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-16-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-16-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 17. DEKALB COUNTY

IC 33-33-17-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as the DeKalb superior court No. 1 and the DeKalb superior court No. 2.
(b) Each DeKalb superior court is a standard superior court as described in IC 33-29-1.
(c) DeKalb County comprises the judicial district of each superior court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.7.

IC 33-33-17-3
Judges; location of court sessions
Sec. 3. Each DeKalb superior court has one (1) judge who shall hold sessions in:
(1) the DeKalb County courthouse in Auburn; or
(2) other places in the county as the board of county commissioners of DeKalb County may provide.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.8.

IC 33-33-17-4
Change of venue
Sec. 4. (a) If:
(1) the clerk of the circuit court of DeKalb County receives the transcript of the original papers in a civil action or proceeding on a change of venue from another county; and
(2) the papers described in subdivision (1) contain an order of the court from which venue was changed designating the circuit court or one (1) of the superior courts as the court to which the case is to be transferred;
the clerk shall file the action or proceeding on the docket of the designated court.
(b) If:
(1) the clerk of the circuit court of DeKalb County receives the transcript of the original papers in a civil action or proceeding on a change of venue from another county; and
(2) the papers described in subdivision (1) do not contain an order designating the court to which the case is to be transferred; the clerk shall alternately file each action or proceeding on the docket of the circuit court or the docket of one (1) of the superior courts, depending on the order and sequence in which the papers of the cases reach the clerk, so that if the first case is assigned to the circuit court, the next must be assigned to the superior court No. 1, and the next must be assigned to the superior court No. 2.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.9.

IC 33-33-17-5
Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-17-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-17-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 18. DELAWARE COUNTY

IC 33-33-18-2
Jurisdiction; dockets
Sec. 2. (a) The Delaware circuit court is a court of general jurisdiction with five (5) judges. The divisions of the court shall be known as Delaware circuit court No. 1, No. 2, No. 3, No. 4, and No. 5. The county of Delaware constitutes the judicial district of the court and each of the court's divisions. The court shall maintain the following dockets:
(1) Small claims.
(2) Minor offenses and violations.
(3) Criminal.
(4) Juvenile.
(5) Civil.
(6) Probate.
(b) The assignment of judges of the court to the dockets specified in subsection (a) shall be by rule of the court. However, Delaware circuit court No. 4 and Delaware circuit court No. 5 shall each have a standard small claims and misdemeanor docket.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-3
Presiding judge
Sec. 3. The judges of the Delaware circuit court shall select from among themselves a presiding judge of the court. The presiding judge shall be selected for a minimum term of twelve (12) months.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-4
Concerted action of judges; majority rule
Sec. 4. When action of the entire court is required, including selection of a presiding judge under section 3 of this chapter and adoption of rules under section 6 of this chapter, the judges of the court shall act in concert. If the judges disagree, the decision of the majority of the judges controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-5
Presiding judge; duties
Sec. 5. In accordance with rules adopted by the judges of the Delaware circuit court under section 6 of this chapter, the presiding judge shall do the following: (1) Ensure that the court operates efficiently and judicially.
(2) Annually submit to the fiscal body of Delaware County a budget for the court, including amounts necessary for the following:
(A) Operation of the Delaware circuit court's probation department.
(B) Defense of indigents.
(C) Maintenance of an adequate law library.
(3) Make appointments or selections required of a circuit or superior court judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-6
Rules for administration of court
Sec. 6. (a) The judges of the Delaware circuit court shall adopt rules to provide for the administration of the court, including rules governing the following:
(1) Allocation of case load.
(2) Legal representation for indigents.
(3) Budgetary matters of the court.
(4) Operation of the probation department.
(5) Term of administration of the presiding judge.
(6) Employment and management of court personnel.
(7) Cooperative efforts with other courts for establishing and administering shared programs and facilities.
(b) The court shall file with the division of state court administration a copy of the rules adopted under this section.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-7
Personnel
Sec. 7. (a) Each judge of the Delaware circuit court may, subject to the budget approved for the court by the fiscal body of Delaware County, employ personnel necessary for the proper administration of the judge's docket.
(b) Personnel employed under this section:
(1) include court reporters, bailiffs, clerical staff, and any additional officers necessary for the proper administration of the court; and
(2) are subject to the rules concerning employment and management of court personnel adopted by the court under section 6 of this chapter.
(c) A commissioner is entitled to practice law in any division of the court in which the commissioner does not have appointive judicial authority. A commissioner has judicial authority only in the division of the court presided over by the judge who appointed the commissioner.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-8 Court administrator
Sec. 8. (a) The Delaware circuit court may appoint a court administrator subject to the budget approved for the court by the fiscal body of Delaware County.
(b) A court administrator appointed under this section is subject to the rules concerning employment and management of court personnel adopted by the court under section 6 of this chapter.
As added by P.L.98-2004, SEC.12.



CHAPTER 19. DUBOIS COUNTY

IC 33-33-19-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Dubois superior court.
(b) The Dubois superior court is a standard superior court as described in IC 33-29-1.
(c) Dubois County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-19-3
Judge; location of court sessions
Sec. 3. The Dubois superior court has one (1) judge who shall hold sessions in:
(1) the Dubois County courthouse in Jasper; or
(2) other places in the county as the board of county commissioners of Dubois County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-19-4
Clerk and sheriff
Sec. 4. The clerk of the Dubois circuit court shall serve as the clerk of the Dubois superior court, and the sheriff of Dubois County shall serve as the sheriff of the Dubois superior court. They shall attend the court and perform the same duties relating to their offices as they are required to do with respect to the Dubois circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-19-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-19-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 20. ELKHART COUNTY

IC 33-33-20-2
Magistrates
Sec. 2. (a) The judges of the Elkhart circuit and superior courts may jointly appoint two full-time magistrates under IC 33-23-5 to serve the circuit and superior courts.
(b) A magistrate continues in office until removed by the judges of the circuit and superior courts.
As added by P.L.98-2004, SEC.12. Amended by P.L.1-2006, SEC.503.

IC 33-33-20-3
Establishment of standard superior court
Sec. 3. (a) There is established a court of record to be known as the Elkhart superior court.
(b) The Elkhart superior court is a standard superior court as described in IC 33-29-1.
(c) Elkhart County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-20-4
Judges; location of court sessions
Sec. 4. The Elkhart superior court has six (6) judges. Four (4) of the judges of the court shall hold sessions in the Elkhart County courts building in Elkhart. Two (2) of the judges of the court shall hold sessions in an appropriate place in Goshen selected by the county commissioners.
As added by P.L.98-2004, SEC.12.

IC 33-33-20-5
Rules
Sec. 5. The judges of the Elkhart superior court may make rules for conducting the business of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-20-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-20-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 21. FAYETTE COUNTY

IC 33-33-21-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Fayette superior court.
(b) The Fayette superior court is a standard superior court as described in IC 33-29-1.
(c) Fayette County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-21-3
Judge; location of court sessions
Sec. 3. The Fayette superior court has one (1) judge who shall hold sessions in:
(1) the Fayette County courthouse in Connersville; or
(2) other places in the county as the Fayette County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-21-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-21-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 22. FLOYD COUNTY

IC 33-33-22-2
Establishment of standard superior courts
Sec. 2. (a) There are established three (3) courts of record to be known as the Floyd superior court No. 1, Floyd superior court No. 2, and Floyd superior court No. 3.
(b) Each Floyd superior court is a standard superior court as described in IC 33-29-1.
(c) Floyd County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12. Amended by P.L.82-2010, SEC.2; P.L.161-2011, SEC.2; P.L.201-2011, SEC.45.

IC 33-33-22-3
Judges
Sec. 3. Each Floyd superior court has one (1) judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.234-2007, SEC.218; P.L.82-2010, SEC.3; P.L.161-2011, SEC.3; P.L.201-2011, SEC.46.

IC 33-33-22-4
Location of court sessions
Sec. 4. Each Floyd superior court shall hold its sessions in:
(1) the Floyd County courthouse in New Albany; or
(2) other places in the county as the board of county commissioners of Floyd County may provide.
As added by P.L.98-2004, SEC.12. Amended by P.L.82-2010, SEC.4.

IC 33-33-22-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-22-6
Repealed
(Repealed by P.L.234-2007, SEC.220.)

IC 33-33-22-7 Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 23. FOUNTAIN COUNTY



CHAPTER 24. FRANKLIN COUNTY

IC 33-33-24-2
Repealed
(Repealed by P.L.127-2008, SEC.21.)



CHAPTER 25. FULTON COUNTY

IC 33-33-25-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Fulton superior court.
(b) The Fulton superior court is a standard superior court as described in IC 33-29-1.
(c) Fulton County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-25-3
Judge; location of court sessions
Sec. 3. The Fulton superior court has one (1) judge who shall hold sessions in:
(1) the Fulton County courthouse in Rochester; or
(2) other places in the county as the Fulton County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-25-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-25-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 26. GIBSON COUNTY

IC 33-33-26-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Gibson superior court.
(b) The Gibson superior court is a standard superior court as described in IC 33-29-1.
(c) Gibson County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-26-3
Judge; location of court sessions
Sec. 3. The Gibson superior court has one (1) judge who shall hold sessions in:
(1) the Gibson County courthouse in Princeton; or
(2) other places in the county as the board of county commissioners of Gibson County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-26-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-26-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 27. GRANT COUNTY

IC 33-33-27-2
Judicial circuit
Sec. 2. Grant County constitutes the forty-eighth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-3
Superior court judicial district
Sec. 3. Grant County constitutes the Grant superior court judicial district.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-4
Judge of superior court; term; election; vacancy
Sec. 4. (a) The term of the judge of the Grant superior court is six (6) years beginning on the first day of January following the judge's election.
(b) The voters of Grant County every six (6) years at a general election shall elect a person as judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-5
Location of court sessions
Sec. 5. The Grant superior court shall hold its sessions in Marion.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-6
Clerk and sheriff
Sec. 6. The clerk of the Grant circuit court and the sheriff of Grant County shall serve as the clerk and sheriff of the Grant superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-7
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-27-8
Entries in dockets and records
Sec. 8. The clerk of the Grant circuit court shall enter all judgments rendered in, executions issued from, and papers filed in the Grant superior court in the same judgment and execution dockets, lis pendens records, and other dockets and records, except order

books, as are used for judgments and executions and proceedings of the Grant circuit court. The clerk shall note whether any judgment or proceeding is a judgment or proceeding of the Grant circuit or Grant superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 27.2. GRANT COUNTY SUPERIOR COURT NO. 2

IC 33-33-27.2-2
Establishment of court; judge; term; election
Sec. 2. The Grant superior court No. 2, is established as a court of record. The court consists of one (1) judge, who shall hold office for a term of six (6) years, beginning on the first day of January after the judge's election, and until the judge's successor is elected and qualified. Every six (6) years, the voters of Grant County shall elect at the general election a judge for the Grant superior court No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-3
Judicial district; court of record; seal
Sec. 3. Grant County constitutes the judicial district of the Grant superior court No. 2. The court shall have a seal containing the words "Grant Superior Court No. 2, of Grant County, Indiana".
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-4
Bailiff and court reporter
Sec. 4. The judge of the Grant superior court No. 2 shall appoint a bailiff and an official court reporter for the court, to serve at the pleasure of the court. The judge shall fix their compensation as provided by law concerning bailiffs and official court reporters. The compensation shall be paid monthly out of the treasury of Grant County.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-5
Location of court sessions
Sec. 5. (a) The Grant superior court No. 2, shall hold its sessions in a place to be determined by the county council of Grant County.
(b) The board of county commissioners of Grant County shall provide and maintain in the courthouse a suitable and convenient courtroom for the holding of court, together with a suitable and convenient jury room and offices for the judge and the official court reporter.
(c) The board of county commissioners shall provide all necessary furniture and equipment for the rooms and offices of the court, and all necessary dockets, books, and records for the court. The county council shall make the necessary appropriations from the general fund of the county to carry out this chapter.
As added by P.L.98-2004, SEC.12.
IC 33-33-27.2-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-27.2-7
Judicial powers
Sec. 7. The judge of the Grant superior court No. 2 may make and adopt rules and regulations for conducting the business of the Grant superior court No. 2. The judge has all powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt, and the power to enforce the judge's orders. The judge may administer oaths, solemnize marriages, take and certify acknowledgments of deeds, give all necessary certificates for the authentication of records and proceedings of the court, and make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-8
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-27.2-9
Repealed
(Repealed by P.L.118-2007, SEC.38.)



CHAPTER 27.3. GRANT COUNTY SUPERIOR COURT NO. 3

IC 33-33-27.3-2
Establishment; seal; judicial district
Sec. 2. (a) There is established a court of record to be known as the Grant superior court No. 3 (referred to as "the court" in this chapter).
(b) The court may have a seal containing the words "Grant Superior Court No. 3, Grant County, Indiana".
(c) Grant County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-3
Judge; election; term; qualifications
Sec. 3. (a) The court has one (1) judge who shall be elected at the general election every six (6) years in Grant County. The judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as a judge of the court, a person must be:
(1) a resident of Grant County; and
(2) admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.4; P.L.201-2011, SEC.49.

IC 33-33-27.3-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-27.3-5
Judicial powers
Sec. 5. The judge of the court:
(1) has the same powers relating to the conduct of the business of the court as the judges of the Grant circuit court, Grant superior court, and Grant superior court No. 2; and
(2) may administer oaths, solemnize marriages, and take and certify acknowledgments of deeds.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-6
Bailiff and court reporter
Sec. 6. (a) The judge of the court shall appoint a bailiff and an official court reporter for the court.
(b) The salaries of the bailiff and the official court reporter shall

be:
(1) fixed in the same manner as the salaries of the bailiff and official court reporter for the Grant circuit court, Grant superior court, and Grant superior court No. 2; and
(2) paid monthly out of the treasury of Grant County as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-7
Books and dockets of court
Sec. 7. The clerk of the court, under the direction of the judge of the court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books for the court;
that shall be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-8
Location of court sessions
Sec. 8. (a) The court shall hold its sessions in:
(1) the Grant County courthouse in Marion; or
(2) other places in the county that the Grant County executive provides.
(b) The Grant County executive shall provide and maintain a suitable courtroom and other rooms and facilities, including furniture and equipment, as may be necessary.
(c) The Grant County fiscal body shall appropriate sufficient funds for the provision and maintenance of the rooms and facilities.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-9
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-27.3-10
Transfer of actions and proceedings
Sec. 10. (a) The judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2 may, with the consent of the judge of the court, transfer any action or proceeding from the Grant circuit court, Grant superior court, or Grant superior court No. 2 to the court.
(b) The judge of the court may, with the consent of the judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2, transfer any action or proceeding from the court to the Grant circuit court, Grant superior court, or Grant superior court No. 2.
As added by P.L.98-2004, SEC.12.
IC 33-33-27.3-11
Sitting of judges
Sec. 11. (a) The judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2 may, with the consent of the judge of the court, sit as judge of the court in any matter as if an elected judge of the court.
(b) The judge of the court may, with the consent of the judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2, sit as a judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2 in any matter as if an elected judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-12
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 28. GREENE COUNTY

IC 33-33-28-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Greene superior court.
(b) The Greene superior court is a standard superior court as described in IC 33-29-1.
(c) Greene County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-28-3
Judge; location of court sessions
Sec. 3. The Greene superior court has one (1) judge who shall hold sessions in:
(1) the Greene County courthouse in Bloomfield; or
(2) other places in the county as the Greene County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-28-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-28-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 29. HAMILTON COUNTY

IC 33-33-29-2
Establishment of standard superior courts
Sec. 2. (a) There are established six (6) superior courts of record to be known as the:
(1) Hamilton superior court No. 1;
(2) Hamilton superior court No. 2;
(3) Hamilton superior court No. 3;
(4) Hamilton superior court No. 4;
(5) Hamilton superior court No. 5; and
(6) Hamilton superior court No. 6.
(b) Except as otherwise provided in this chapter, each Hamilton superior court is a standard superior court as described in IC 33-29-1.
(c) Hamilton County constitutes the judicial district of each court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.12.

IC 33-33-29-3
Judges; location of court sessions
Sec. 3. Each Hamilton superior court has one (1) judge who shall hold sessions in:
(1) the Hamilton County courthouse in Noblesville; or
(2) another convenient and suitable place provided by the board of county commissioners.
As added by P.L.98-2004, SEC.12.

IC 33-33-29-4
Personnel
Sec. 4. In addition to the personnel that may be appointed under IC 33-29-1-5, the judge of each Hamilton superior court may appoint other personnel necessary to facilitate and transact the business of the court. The other necessary personnel shall serve at the pleasure of the court, and the judge shall fix their compensation within the limits and in the manner provided by law concerning other personnel of the court. The compensation shall be paid monthly out of the treasury of Hamilton County in the manner provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-29-5
Repealed
(Repealed by P.L.118-2007, SEC.38.)
IC 33-33-29-6
Appointment; magistrates
Sec. 6. The judges of the Hamilton superior court may jointly appoint two (2) full-time magistrates under IC 33-23-5. A magistrate continues in office until removed by the judges of the superior court.
As added by P.L.98-2004, SEC.12. Amended by P.L.234-2007, SEC.212.

IC 33-33-29-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-29-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 30. HANCOCK COUNTY

IC 33-33-30-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) superior courts of record to be known as the Hancock superior court No. 1 and the Hancock superior court No. 2.
(b) Except as otherwise provided in this chapter, each Hancock superior court is a standard superior court as described in IC 33-29-1.
(c) Hancock county comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-3
Judges
Sec. 3. Each court consists of one (1) judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.5; P.L.201-2011, SEC.50.

IC 33-33-30-4
Location of court sessions
Sec. 4. Hancock superior court No. 1 and Hancock superior court No. 2 shall each hold sessions in the Hancock County courthouse in Greenfield.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-5
Powers
Sec. 5. In addition to the powers described in IC 33-29-1-4, the judges of Hancock superior court No. 1 and Hancock superior court No. 2 may make and adopt rules and regulations for conducting the business of Hancock superior court No. 1 and Hancock superior court No. 2 and have all the powers incident to a court of record in relation to the attendance of witnesses, punishment of contempt, and the enforcement of the courts' orders. The judge of each superior court may make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-6
Transfer of actions and proceedings
Sec. 6. Notwithstanding the provisions of any statute applying generally to superior or circuit courts, a judge of the:
(1) Hancock circuit court; (2) Hancock superior court No. 1; or
(3) Hancock superior court No. 2;
may transfer an action or proceeding from the Hancock circuit court or a Hancock superior court to the Hancock circuit court or another Hancock superior court with the consent of the judge of the court that would receive the action or proceeding.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-7
Change of venue
Sec. 7. (a) Change of venue from the judge or from the county may be had under the same terms, conditions, and procedure applicable to changes of venue from the judge or the county in circuit courts.
(b) If a cause is received by the clerk of the Hancock circuit court on change of venue from another county, the cause may be docketed in either the Hancock circuit court, Hancock superior court No. 1, or Hancock superior court No. 2, under rules adopted by the judges of the Hancock circuit court, Hancock superior court No. 1, and Hancock superior court No. 2, unless otherwise provided in the order, report of striking, or entry made in the cause in the county from which the change of venue was taken, in which case it shall be docketed as provided in the entry, report, or order.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-8
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-30-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-30-10
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 31. HARRISON COUNTY

IC 33-33-31-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Harrison superior court.
(b) The Harrison superior court is a standard superior court as described in IC 33-29-1.
(c) Harrison County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-31-3
Judge; location of court sessions
Sec. 3. The Harrison superior court has one (1) judge who shall hold sessions in:
(1) the Harrison County courthouse in Corydon; or
(2) other places in the county as the Harrison County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-31-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-31-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 32. HENDRICKS COUNTY

IC 33-33-32-1
Judicial circuit
Sec. 1. Hendricks County constitutes the fifty-fifth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-2
Establishment of standard superior courts
Sec. 2. (a) There are established five (5) superior courts of record to be known as:
(1) Hendricks superior court No. 1;
(2) Hendricks superior court No. 2;
(3) Hendricks superior court No. 3;
(4) Hendricks superior court No. 4; and
(5) Hendricks superior court No. 5.
(b) Except as otherwise provided in this chapter, each Hendricks superior court is a standard superior court as described in IC 33-29-1.
(c) Hendricks County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.14.

IC 33-33-32-3
Judges; location of court sessions
Sec. 3. Each Hendricks superior court has one (1) judge who shall hold sessions in the Hendricks County courthouse in Danville.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-4
Transfers of cases
Sec. 4. Notwithstanding IC 33-29-1-9, an action, a cause, a case, a proceeding, or other matter filed in the Hendricks circuit court or a Hendricks superior court established by this chapter may be transferred by the court in which it is filed to either of the other courts by transferring all original papers filed with the consent of the court to which it is transferred.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-5
Change of venue
Sec. 5. (a) Change of venue from the judge or from the county

may be had under the same terms, conditions, and procedure applicable to changes of venue from the judge or the county in circuit courts.
(b) If a cause is received by the clerk of the Hendricks circuit court on change of venue from another county, the cause shall be docketed on a rotating basis and assigned alternately to the:
(1) Hendricks circuit court;
(2) Hendricks superior court No. 1;
(3) Hendricks superior court No. 2;
(4) Hendricks superior court No. 3;
(5) Hendricks superior court No. 4; and
(6) Hendricks superior court No. 5;
unless otherwise provided in the order or entry made in the cause in the county from which the change of venue was taken, in which case it shall be docketed as provided in the entry or order.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.15.

IC 33-33-32-6
Powers
Sec. 6. In addition to the powers described in IC 33-29-1-4, the judge of each Hendricks superior court may make and adopt rules and regulations for continuing business of the court. Each judge has the powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt and the power to enforce the judge's orders. Each judge may make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-7
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-32-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-32-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 33. HENRY COUNTY

IC 33-33-33-2
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-33-3
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-33-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-33-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-33-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-33-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-33-8
Judges; jurisdiction; dockets
Sec. 8. (a) The Henry circuit court is a court of general jurisdiction with three (3) judges. The divisions of the court shall be known as Henry circuit court No. 1, No. 2, and No. 3. Henry County constitutes the judicial district of the court and of each of the court's divisions. The court shall maintain the following:
(1) A small claims and misdemeanor division under IC 33-28-3 that has:
(A) a small claims docket; and
(B) a minor offenses and violations docket.
(2) A criminal docket.
(3) A juvenile docket.
(4) A civil docket.
(5) A probate docket.
(b) The assignment of judges of the circuit court to the dockets specified in subsection (a) must be by rule of the circuit court. However, Henry circuit court No. 3 shall have a standard small

claims and misdemeanor docket.
As added by P.L.201-2011, SEC.51.

IC 33-33-33-9
Presiding judge
Sec. 9. The judges of the Henry circuit court shall select from among themselves a presiding judge of the circuit court.
As added by P.L.201-2011, SEC.52.

IC 33-33-33-10
Concerted action by judges; majority rules
Sec. 10. When any action of the entire Henry circuit court is required, the judges of the circuit court shall act in concert. If the judges disagree, the decision of the majority of the judges present and voting controls.
As added by P.L.201-2011, SEC.53.

IC 33-33-33-11
Presiding judge; duties
Sec. 11. In accordance with rules adopted by the judges of the Henry circuit court under section 12 of this chapter, the presiding judge shall do the following:
(1) Ensure that the circuit court operates efficiently and judicially.
(2) Annually submit to the fiscal body of Henry County a budget for the court, including amounts necessary for the following:
(A) The operation of the judicial circuit's probation department.
(B) The defense of indigents.
(3) Make the appointments or selections required of a circuit or superior court judge.
As added by P.L.201-2011, SEC.54.

IC 33-33-33-12
Rules
Sec. 12. (a) The judges of the Henry circuit court shall adopt rules to provide for the administration of the circuit court, including rules governing the following:
(1) Allocation of case load.
(2) Legal representation for indigents.
(3) Budgetary matters of the circuit court.
(4) Operation of the probation department.
(5) Term of administration of the presiding judge.
(6) Employment and management of circuit court personnel.
(7) Cooperative efforts with other courts for establishing and administering shared programs and facilities.
(b) The circuit court shall file with the division of state court administration a copy of the rules adopted under this section.
As added by P.L.201-2011, SEC.55.
IC 33-33-33-13
Personnel
Sec. 13. (a) Each judge of the Henry circuit court may, subject to the budget approved for the court by the fiscal body of Henry County, employ personnel necessary for the proper administration of the judge's docket.
(b) Personnel employed under this section:
(1) include court reporters, bailiffs, clerical staff, and any additional officers necessary for the proper administration of the circuit court; and
(2) are subject to the rules concerning employment and management of circuit court personnel adopted by the circuit court under section 12 of this chapter.
As added by P.L.201-2011, SEC.56.



CHAPTER 34. HOWARD COUNTY

IC 33-33-34-3
Establishment of standard superior courts
Sec. 3. (a) There are established four (4) superior courts of record to be known as the Howard superior court No. 1, the Howard superior court No. 2, the Howard superior court No. 3, and the Howard superior court No. 4.
(b) Except as otherwise provided in this chapter, each Howard superior court is a standard superior court, as described in IC 33-29-1.
(c) Howard county comprises the judicial circuit of each court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.16.

IC 33-33-34-4
Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-34-5
Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-34-6
Judges; location of court sessions
Sec. 6. Each Howard superior court has one (1) judge, who shall hold its sessions in:
(1) the Howard County courthouse in Kokomo; or
(2) another convenient and suitable place as the board of county commissioners of Howard County provides.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.17.

IC 33-33-34-7
Court rules and regulations
Sec. 7. The judges of the superior court may make and adopt rules and regulations for conducting the business of the court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.18.
IC 33-33-34-8
Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-34-9
Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-34-10
Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-34-11
Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-34-12
Additional personnel
Sec. 12. Each judge may appoint additional officers and personnel as is necessary for the proper administration of the judge's duties as judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-34-13
Rules; presiding judge
Sec. 13. (a) The court shall adopt rules to provide for the operation and conduct of the court.
(b) The court shall designate one (1) of the judges as presiding judge who shall serve in that capacity for three (3) years, at the end of which another judge shall be selected to serve as presiding judge for the same period. The presiding judge shall ensure that the court operates efficiently and judicially.
As added by P.L.98-2004, SEC.12.

IC 33-33-34-14
Action by entire court
Sec. 14. When any action of the entire court is required, the judges of the court shall act in concert. If there is a disagreement, the decision of the presiding judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-34-15
Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-34-16
Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-34-17 Repealed
(Repealed by P.L.237-2005, SEC.25.)

IC 33-33-34-18
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-34-19
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 34.3. REPEALED



CHAPTER 35. HUNTINGTON COUNTY

IC 33-33-35-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Huntington superior court.
(b) Except as otherwise provided in this chapter, the Huntington superior court is a standard superior court as described in IC 33-29-1.
(c) Huntington County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-35-3
Judge; location of court sessions
Sec. 3. The Huntington superior court has one (1) judge who shall hold sessions in:
(1) the Huntington County courthouse in Huntington; or
(2) other places in the county as the Huntington County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-35-4
Personnel
Sec. 4. (a) In addition to the personnel appointed under IC 33-29-1-5, the Huntington superior court may appoint a referee and other personnel as the court determines necessary to facilitate and transact the business of the court.
(b) Salaries of the personnel described in this section shall be fixed in the same manner as the salaries of the bailiff and official court reporter for the Huntington circuit court. Their salaries shall be paid out of the treasury of Huntington County as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-35-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-35-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 36. JACKSON COUNTY

IC 33-33-36-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Jackson superior court.
(b) The Jackson superior court is a standard superior court as described in IC 33-29-1.
(c) Jackson County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-36-3
Judges; location of court sessions
Sec. 3. The Jackson superior court has two (2) judges.
As added by P.L.98-2004, SEC.12. Amended by P.L.234-2007, SEC.213.

IC 33-33-36-3.5
Jackson superior court; transitional provisions
Sec. 3.5. (a) The Jackson superior court is not expanded to two (2) judges until January 1, 2008.
(b) The governor shall appoint a person under IC 3-13-6-1(f) to serve as the initial judge added to the Jackson superior court by section 3 of this chapter before January 1, 2008.
(c) The term of the initial judge appointed under subsection (b) begins January 1, 2008, and ends December 31, 2010.
(d) The initial election of the judge of the Jackson superior court added by section 3 of this chapter is the general election on November 2, 2010. The term of the initially elected judge begins January 1, 2011.
(e) This section expires January 1, 2017.
As added by P.L.220-2011, SEC.534.

IC 33-33-36-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-36-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 37. JASPER COUNTY

IC 33-33-37-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as Jasper superior court No. 1.
(b) Except as otherwise provided in this chapter, the Jasper superior court No. 1 is a standard superior court as described in IC 33-29-1.
(c) Jasper County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-3
Judge
Sec. 3. The Jasper superior court has one (1) judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.6; P.L.201-2011, SEC.57.

IC 33-33-37-4
Location of court sessions
Sec. 4. The judge of the Jasper superior court No. 1 shall hold sessions in the Jasper County courthouse in Rensselaer or in other places in the county as the board of county commissioners of Jasper County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-5
Rules
Sec. 5. (a) The judge of Jasper superior court No. 1 shall adopt rules to provide for the administration of the Jasper superior court, including rules governing the following:
(1) Legal representation for indigents.
(2) Budgetary matters of the Jasper superior court.
(3) Operation of the probation department.
(4) Employment and management of court personnel.
(5) Cooperative efforts with other courts for establishing and administering shared programs and facilities.
(b) The judge of the Jasper superior court shall file with the division of state court administration a copy of the rules adopted under this section.
As added by P.L.98-2004, SEC.12.
IC 33-33-37-6
Personnel
Sec. 6. (a) In addition to the personnel described in IC 33-29-1-5, the judge of the Jasper superior court No. 1 may, subject to the budget approved for the court by the fiscal body of Jasper County, employ personnel necessary for the proper administration of the court.
(b) Personnel employed under this section:
(1) include court reporters, bailiffs, clerical staff, and any additional officers necessary for the proper administration of the court; and
(2) are subject to the rules concerning employment and management of court personnel adopted by the court under section 5 of this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-37-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 38. JAY COUNTY

IC 33-33-38-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Jay superior court.
(b) The Jay superior court is a standard superior court as described in IC 33-29-1.
(c) Jay County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-38-3
Judge; location of court sessions
Sec. 3. The Jay superior court has one (1) judge who shall hold sessions in:
(1) the Jay County courthouse in Portland; or
(2) other places in the county as the Jay County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-38-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-38-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 39. JEFFERSON COUNTY

IC 33-33-39-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Jefferson superior court.
(b) The Jefferson superior court is a standard superior court as described in IC 33-29-1.
(c) Jefferson County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-39-3
Judge; location of court sessions
Sec. 3. The Jefferson superior court has one (1) judge who shall hold sessions in Madison.
As added by P.L.98-2004, SEC.12.

IC 33-33-39-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-39-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 40. JENNINGS COUNTY

IC 33-33-40-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Jennings superior court.
(b) The Jennings superior court is a standard superior court as described in IC 33-29-1.
(c) Jennings County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-40-3
Judge; location of court sessions
Sec. 3. The Jennings superior court has one (1) judge who shall hold sessions in:
(1) the Jennings County courthouse in Vernon; or
(2) another place in the county as the Jennings County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-40-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-40-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 41. JOHNSON COUNTY

IC 33-33-41-2
Magistrate
Sec. 2. (a) The judges of the Johnson circuit and superior courts may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve both the circuit and superior courts.
(b) The magistrate continues in office until removed by the judges of the Johnson circuit and superior courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-3
Establishment of standard superior courts
Sec. 3. (a) There are established four (4) courts of record to be known as the Johnson superior court No. 1, Johnson superior court No. 2, Johnson superior court No. 3, and Johnson superior court No. 4.
(b) Except as otherwise provided in this chapter, each Johnson superior court is a standard superior court as described in IC 33-29-1.
(c) Johnson County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12. Amended by P.L.74-2012, SEC.1.

IC 33-33-41-4
Judges; location of court sessions
Sec. 4. (a) The Johnson superior court No. 1 and Johnson superior court No. 2 each have one (1) judge who shall hold sessions in the Johnson County courthouse in Franklin.
(b) The Johnson superior court No. 3 and Johnson superior court No. 4 each have one (1) judge who shall hold sessions in a place to be determined and provided by the board of county commissioners of Johnson County.
As added by P.L.98-2004, SEC.12. Amended by P.L.74-2012, SEC.2.

IC 33-33-41-4.1
Fourth superior court judge; initial election, salary and benefits
Sec. 4.1. (a) Notwithstanding sections 3 and 4 of this chapter, the Johnson superior court No. 4 is not established until January 1, 2015.
(b) The initial election of the judge of the Johnson superior court No. 4 added by section 3 of this chapter is the general election on November 4, 2014. The term of the initially elected judge begins January 1, 2015.
(c) Notwithstanding IC 33-38-5, the part of the total salary and benefits that would otherwise be paid by the state for the judge of the new Johnson superior court No. 4 may not be paid by the auditor of

state until the auditor of state receives a resolution of the board of county commissioners of Johnson County that sets forth the board's determination that a building in existence on January 1, 2012, has been rehabilitated and is ready as a place for the court added by section 3 of this chapter to hold sessions.
As added by P.L.74-2012, SEC.3.

IC 33-33-41-5
Transfer of actions and proceedings
Sec. 5. The judge of a Johnson superior court may, with the consent of the judge of another Johnson superior court, transfer any action or proceeding from the superior court to the other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-6
Sitting of judges
Sec. 6. The judge of a Johnson superior court may, with the consent of the judge of another Johnson superior court, sit as the judge of the other superior court in any matter as if the judge of the superior court were an elected judge of the other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-41-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 42. KNOX COUNTY

IC 33-33-42-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as Knox superior court No. 1 and Knox superior court No. 2.
(b) Except as otherwise provided in this chapter, each Knox superior court is a standard superior court as described in IC 33-29-1.
(c) Knox County constitutes the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-42-3
Judges; location of court sessions
Sec. 3. Each Knox superior court has one (1) judge who shall hold sessions:
(1) in the Knox County courthouse in Vincennes; or
(2) at other places in the county as the county executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-42-4
Transfer of actions and proceedings
Sec. 4. The judge of the Knox circuit court may, with the consent of the judge of a superior court, transfer any action or proceeding from the circuit court to the superior court. The judge of a superior court may, with the consent of the judge of the circuit or other superior court, transfer any action or proceeding from that superior court to the circuit or other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-42-5
Sitting of judges
Sec. 5. The judge of a superior court may, with the consent of the judge of the circuit or other superior court, sit as a judge of the circuit or other superior court in any matter as if the judge of the superior court was an elected judge of the circuit or other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-42-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-42-7 Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 43. KOSCIUSKO COUNTY

IC 33-33-43-2
Establishment of standard superior courts
Sec. 2. (a) There is established a court of record, which consists of three (3) judges, to be known as the "Superior Court of Kosciusko County". The court shall have a seal containing the words "Superior Court No. 1 of Kosciusko County, Indiana", "Superior Court No. 2 of Kosciusko County, Indiana", or "Superior Court No. 3 of Kosciusko County, Indiana".
(b) The superior court of Kosciusko county is a standard superior court as described in IC 33-29-1.
(c) Kosciusko County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.7; P.L.201-2011, SEC.58.

IC 33-33-43-3
Repealed
(Repealed by P.L.161-2011, SEC.19; P.L.201-2011, SEC.113.)

IC 33-33-43-4
Location of court sessions
Sec. 4. The superior court of Kosciusko County shall hold its sessions:
(1) in the Kosciusko County courthouse in Warsaw; or
(2) at another place in Warsaw as the board of county commissioners may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-43-5
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-43-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-43-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 44. LAGRANGE COUNTY

IC 33-33-44-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the LaGrange superior court.
(b) The LaGrange superior court is a standard superior court as described in IC 33-29-1.
(c) LaGrange County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-44-3
Judge; location of court sessions
Sec. 3. The court has one (1) judge who shall hold sessions in:
(1) the LaGrange County courthouse in the town of LaGrange; or
(2) other places in the county as the LaGrange County executive may provide.
As added by P.L.98-2004, SEC.12. Amended by P.L.1-2010, SEC.133.

IC 33-33-44-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-44-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 45. LAKE COUNTY

IC 33-33-45-2
Judicial circuit
Sec. 2. (a) Lake County constitutes the thirty-first judicial circuit.
(b) The judge of the Lake circuit court may appoint two (2) full-time magistrates under IC 33-23-5 to serve the Lake circuit court. One (1) of the magistrates shall serve the domestic relations counseling bureau established under IC 31-12-2. The judge shall specify the duties of a magistrate appointed under this subsection. A magistrate continues in office until removed by the judge of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-3
Establishment of superior court
Sec. 3. There is established a superior court in Lake County (referred to as "the court" in this chapter).
As added by P.L.98-2004, SEC.12.

IC 33-33-45-4
Name
Sec. 4. The court shall be known as the superior court of Lake County.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-5
Seal
Sec. 5. The court shall have a seal consisting of a circular disk containing the words "superior court of Lake County, Indiana" and "seal" and a design as the court may determine, an impression of which shall be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-6
Juvenile court jurisdiction
Sec. 6. Notwithstanding IC 31-30-1-2, the juvenile court has exclusive jurisdiction over a child who:
(1) has been taken into custody in the county; and
(2) has allegedly committed an act that would be a misdemeanor traffic offense if committed by an adult.
As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.59.
IC 33-33-45-7
Court of record; force and effect of judgments and orders
Sec. 7. (a) The court is a court of record.
(b) The court's judgments, decrees, orders, and proceedings:
(1) have the same force and effect; and
(2) shall be enforced in the same manner;
as those of the Lake circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-8
Power and authority of court
Sec. 8. (a) The court:
(1) may make and adopt rules and regulations for conducting the business of the court; and
(2) has all the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders.
(b) The judges may administer oaths, solemnize marriages, take and certify acknowledgments of deeds and all legal instruments, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-9
Additional court powers
Sec. 9. The court has the same power to grant restraining orders and injunctions, to issue writs of habeas corpus, to appoint receivers, masters, and commissioners to convey real property, and to grant commissions for the examination of witnesses, and to appoint other officers necessary to facilitate and transact the business of the court as is conferred on circuit courts or the judges of the circuit courts in counties where there is no criminal court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-10
Magistrates of criminal division
Sec. 10. (a) The judges of the criminal division may appoint two (2) full-time magistrates under IC 33-23-5 to serve the criminal division. A magistrate appointed under this subsection continues in office until removed by the judges of the criminal division.
(b) The judges of the civil division may appoint two (2) full-time magistrates under IC 33-23-5 to serve the civil division. A magistrate appointed under this subsection continues in office until removed by the judges of the civil division.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-11
Magistrates
Sec. 11. (a) The judge of division No. 1, division No. 2, and division No. 3 of the court may each appoint one (1) full-time

magistrate under IC 33-23-5 to serve as the court requires. A magistrate appointed under this section:
(1) must be a resident of the county; and
(2) continues in office until removed by the judge that the magistrate serves.
(b) The appointment of a magistrate under this section must be in writing.
(c) The judge may specifically determine the duties of the magistrate within the limits established under IC 33-23-5.
(d) The county executive shall provide and maintain suitable facilities for the use of the magistrate, including necessary furniture and equipment.
(e) The court shall employ administrative staff necessary to support the functions of the magistrates.
(f) The county fiscal body shall appropriate sufficient funds for the provision of staff and facilities required under this section.
(g) A magistrate is entitled to annual compensation as established under IC 33-23-5-10. The state shall pay the salary set under IC 33-23-5-10.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-12
Personnel
Sec. 12. (a) The senior judge of each division may appoint the number of bailiffs, court reporters, probation officers, and other personnel as the senior judge believes is necessary to judicially and efficiently facilitate and transact the business of the division. All appointments shall be made without regard to the political affiliation of the appointees. The salaries of the court personnel shall be fixed and paid as provided by law. The officers and persons appointed shall:
(1) perform the duties prescribed by the senior judge of each respective division; and
(2) serve at the pleasure of the senior judge.
(b) The court shall appoint an administrative officer who has the duties the court determines are necessary to ensure the efficient operation of the court. The court may appoint the number of deputy administrative officers as the court considers necessary to facilitate and transact the business of the court. Any appointment of an administrative officer or deputy administrative officer shall be made without regard to the political affiliation of the appointees. The salaries of the administrative officer and any deputy administrative officer shall be fixed by the court, to be paid out of the county treasury by the county auditor, upon the order of the court, and entered of record. Any administrative officer or deputy administrative officer appointed by the court shall:
(1) operate under the jurisdiction of the chief judge; and
(2) serve at the pleasure of the chief judge.
(c) The court may appoint part-time juvenile referees and magistrates as provided by IC 31-31-3. (d) The court may appoint the number of probate commissioners provided for by IC 29-2-2. The probate commissioners shall be vested with the powers and duties provided by IC 29.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-13
Location of court sessions
Sec. 13. The court shall hold continuous sessions in places in Lake County as the court periodically determines. The board of county commissioners of Lake County shall:
(1) provide and maintain:
(A) suitable and convenient courtrooms for the holding of the court, together with suitable and convenient jury rooms and offices for the judges and other court officers and personnel; and
(B) other facilities as may be necessary; and
(2) provide all necessary furniture and equipment for rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-14
Books, papers, and records
Sec. 14. The clerk of the Lake circuit court, under the direction of the court, shall provide order books, judgment dockets, execution dockets, fee books, and other books, papers, and records that are necessary for the court, and all books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-15
Order books
Sec. 15. The court shall maintain an order book at each location of the court and the order books may be signed on behalf of the court by any of the judges of the court, and the signature constitutes authentication of the actions of each of the judges in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-16
Laws and rules governing the court
Sec. 16. All Indiana laws and rules adopted by the supreme court governing the circuit courts apply to the superior court. However:
(1) a person other than a judge of the superior court of Lake County may not serve as a special judge when a change of judge is requested from the superior court of Lake County;
(2) a judge of the superior court of Lake County may not receive compensation other than regular salary for serving as a special judge where the change of venue from the judge was granted by the superior court of Lake County;
(3) the statutes and rules governing the records, procedures, and practices of county courts apply to the county division of the

court; and
(4) there is no change of venue from the county as of right in cases in the county division of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-17
Appeals
Sec. 17. Any party may appeal from any order or judgment of the court in any case where an appeal may be had from a similar order or judgment of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-18
Process of court
Sec. 18. The process of the court shall have the seal affixed and be attested, directed, served, and returned, and be in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-19
Chief judge; senior judge
Sec. 19. (a) The court, by rules adopted by the court, shall designate one (1) of the judges as chief judge and shall fix the time that the chief judge presides. The chief judge is responsible for the efficient operation and conduct of the court.
(b) The judges of each division of the court, in accordance with the rules adopted by the judges of that division, shall designate a judge as the senior judge of that division and fix the time that the senior judge serves.
(c) The senior judge of each division shall report to the chief judge as to how the division should best judicially operate.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-20
Action of entire court
Sec. 20. When an action of the entire court is required, the judges of the court shall act in concert. If there is a disagreement, the decision of a majority of the judges controls. However, if the judges are evenly divided, the decision joined by the chief judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-21
Divisions of court; assignment of judges
Sec. 21. (a) The court is divided into civil (including probate), criminal, county, and juvenile divisions. The work of the court shall be divided among the divisions by the rules of the court.
(b) Seven (7) judges comprise the civil division. Four (4) judges comprise the criminal division. Four (4) judges comprise the county division. One (1) judge comprises the juvenile division. However, the court by rule may alter the number of judges assigned to a

division of the court if the court determines that the change is necessary for the efficient operation of the court.
(c) The court by rule may reassign a judge of the court from one (1) division to another if the court determines that the change is necessary for the efficient operation of the court. The court by rule may establish a rotation schedule providing for the rotation of judges through the various divisions. The rotation schedule may be used if the court determines that an emergency exists. However, a senior judge of any division may not be reassigned or rotated to another division under this subsection.
(d) The chief judge of the court may assign a judge in one (1) division of the court to hear a case originating in another division of the court, and may reassign cases from one (1) judge to another, if the chief judge determines that the change is necessary for the efficient operation of the court.
(e) A judge of a division of the court who has not been appointed to the court under section 38 of this chapter is not eligible to be reassigned, rotated, or transferred to the other divisions of the court. However, a judge of a division of the court who has not been appointed to the court under section 38 of this chapter may apply to fill a vacancy in another division of the court through appointment as provided under this chapter.
As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.60.

IC 33-33-45-22
Transfer of actions from circuit court
Sec. 22. The judge of the Lake circuit court may, with the consent of the court, transfer any action, cause, or proceeding filed and docketed in the Lake circuit court to the court by transferring all original papers and instruments filed in the action, cause, or proceeding and without further transcript, to be redocketed and disposed of as if originally filed with the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-23
Transfer of actions to circuit court
Sec. 23. Any judge of the court may, with the consent of the judge of the Lake circuit court, transfer any civil action, cause or proceeding filed and docketed in the court to the Lake circuit court by transferring all original papers and instruments filed in such action, cause, or proceeding without further transcript thereof to be redocketed and disposed of as if originally filed with the Lake circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-24
Authority of circuit judge to sit in superior court
Sec. 24. The judge of the Lake circuit court may sit as a judge of the court, with the court's permission, in the civil division, without

limitation and without any further order, in the same manner as if the circuit court judge were a judge of the court with all the rights and powers as if the circuit court judge were a duly appointed judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-25
Incumbent judges; retention; election
Sec. 25. (a) At the general election immediately preceding the expiration of a judge's extended term, the question of that judge's retention in office or rejection shall be submitted to the electorate of Lake County under section 42 of this chapter. Thereafter, unless rejected by the electorate, each judge shall serve successive terms as provided in section 41(b) of this chapter.
(b) A judge of the county division serving on June 30, 2011, is subject to the question of the judge's retention in office or rejection as provided in subsection (a) at the expiration of the judge's term of office under the law in effect on June 30, 2011.
As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.61.

IC 33-33-45-26
Number of judges
Sec. 26. The superior court of Lake County consists of sixteen (16) judges plus the Lake circuit court judge if the circuit court judge chooses to sit on the superior court of Lake County.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-27
Judicial nominating commission; establishment
Sec. 27. (a) There is established a judicial nominating commission for the superior court of Lake County, the functions, responsibilities, and procedures of which are set forth in sections 28 through 37 of this chapter.
(b) The board of county commissioners of Lake County shall provide all facilities, equipment, supplies, and services as may be necessary for the administration of the duties imposed upon the commission. The members of the commission shall serve without compensation. However, the board of county commissioners of Lake County shall reimburse members of the commission for actual expenses incurred in performing their duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-28
Judicial nominating commission; membership
Sec. 28. (a) The judicial nominating commission (referred to in this chapter as the commission) consists of nine (9) members, the majority of whom form a quorum. The chief justice of the supreme court (or a justice of the supreme court or judge of the court of appeals designated by the chief justice) shall be a member and shall

act as chairman.
(b) Under sections 30 and 31 of this chapter, those admitted to the practice of law and residing in Lake County shall elect four (4) of their members to serve on the commission, subject to the following:
(1) At least one (1) attorney member must be a minority individual (as defined in IC 21-13-1-6).
(2) Two (2) attorney members must be women.
(3) Two (2) attorney members must be men.
(c) The Lake County board of commissioners shall appoint four (4) nonattorney citizens to the commission, subject to the following:
(1) Each of the three (3) county commissioners shall appoint one (1) nonattorney member who is a resident of the appointing commissioner's district.
(2) After each county commissioner has had the opportunity to make the county commissioner's appointment, the fourth nonattorney member must be appointed by a majority vote of the Lake County board of commissioners.
(3) At least one (1) nonattorney member must be a minority individual (as defined in IC 21-13-1-6).
(4) Two (2) nonattorney members must be women.
(5) Two (2) nonattorney members must be men.
(6) Not more than two (2) of such appointees may be from the same political party.
The appointees must reflect the composition of the community. If the Lake County board of commissioners fails to appoint any of the nonattorney commission members within the time required to do so in section 29 of this chapter, the appointment shall be made by the chief justice of the supreme court.
(d) A member of the commission, other than a judge or justice, may not hold any other elected public office. A member may not hold an office in a political party or organization. A nonattorney member of the commission may not hold an elected or salaried public office. A nonattorney member may not be an employee of the state or of a political subdivision of the state.
(e) A member of the commission is not eligible for appointment to a judicial office in Lake County if the member is a member of the commission and for three (3) years thereafter.
(f) If any member of the commission, other than a judge or justice, terminates the member's residence in Lake County, the member is considered to have resigned from the commission.
As added by P.L.98-2004, SEC.12. Amended by P.L.2-2007, SEC.368.

IC 33-33-45-29
Appointment of nonattorney commissioners
Sec. 29. (a) The Lake County board of commissioners shall appoint the four (4) nonattorney members of the commission.
(b) One (1) month before the expiration of a term of office of a nonattorney commissioner, an appointment or reappointment shall be made in accordance with section 28 of this chapter. All appointments

made by the Lake County board of commissioners shall be certified to the secretary of state, the clerk of the supreme court, and the clerk of Lake circuit court within ten (10) days after the appointment.
(c) Each nonattorney member shall be appointed for a term of four (4) years.
(d) Whenever a vacancy occurs in the office of a nonattorney commissioner, the chairman of the commission shall promptly notify the Lake County board of commissioners in writing of such fact. Vacancies in the office of nonattorney commissioners shall be filled by appointment of the Lake County board of commissioners within sixty (60) days after notice of the vacancy is received. The term of the nonattorney commissioner appointed is for the unexpired term of the member whose vacancy the new member has filled.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-30
Election of attorney commissioners
Sec. 30. (a) Those admitted to the practice of law and residing in Lake County (referred to in this chapter as attorney electors) shall elect four (4) of their number to the commission. To be eligible for the office of attorney commissioner, a person must be on the current annual list of attorneys certified to the clerk of the supreme court and must be a resident of Lake County. The term of office of each elected attorney member is four (4) years, commencing on the first day of October following the attorney member's election. The election day is the date on which the ballots are counted and, for purposes of this section, is the first Tuesday in September 1995, and every four (4) years thereafter. Thereafter, during the month before the expiration of each attorney commissioner's term of office, an election shall be held to fill the succeeding four (4) year term of office.
(b) Except when a term of office has less than ninety (90) days remaining, vacancies in the office of an attorney commissioner to the commission shall be filled for the unexpired term of the member creating the vacancy by a special election.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-31
Election procedures
Sec. 31. The attorney members of the commission shall be elected by the following process:
(1) The clerk of the Lake circuit court shall, at least ninety (90) days before the date of election, notify all attorneys in Lake County of the upcoming election by mail, informing them that nominations must be made to the clerk of the circuit court at least sixty (60) days before the election. The clerk shall secure a list of all attorneys and their correct addresses from the clerk of the supreme court.
(2) A nomination in writing, accompanied by a signed petition of ten (10) attorney electors, and the written consent of the qualified nominee shall be filed by any attorney elector or group

of attorney electors residing in Lake County, by mail or otherwise, in the office of the clerk of the Lake circuit court at least sixty (60) days before the election.
(3) The clerk of the Lake circuit court shall prepare and print ballots containing the names and residential addresses of all attorney nominees whose written nominations, petitions, and written statements of consent have been received sixty (60) days before the election.
(A) The ballot shall read:

"SUPERIOR COURT OF LAKE COUNTY

NOMINATING COMMISSION BALLOT

DESTROY BALLOT IF NOT USED".

counted unless the chairman of the judicial nominating commission orders an extension of time because of extraordinary circumstances. Upon canvassing the ballots, the clerk shall place all ballots back in their package. These, along with the certificates, shall be retained in the clerk's office for six (6) months, and the clerk shall permit no one to inspect them except upon an order of the supreme court.
(9) In any election held for selection of attorney members of the commission, in case two (2) or more nominees are tied so that one (1) additional vote cast for one (1) of them would give the nominee a plurality, the canvasser shall resolve the tie by lot and the winner of the lot is considered to be elected.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-32
Notification
Sec. 32. After:
(1) the attorney members of the commission have been elected; and
(2) the names of the nonattorney commissioners appointed by the governor have been certified to the secretary of state, clerk of the supreme court, and clerk of the Lake circuit court as this chapter provides;
the clerk of the Lake circuit court shall by regular mail notify the members of the commission of their election or appointment and shall notify the chairman of the judicial nominating commission of the same.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-33
Duration in office
Sec. 33. A member of the judicial nominating commission may serve until the member's successor is appointed or elected. An attorney commissioner or a nonattorney commissioner is not eligible for more than two (2) successive reelections or reappointments.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-34
Vacancies; meetings of commission
Sec. 34. (a) When a vacancy occurs in the superior court of Lake County, the clerk of the court shall promptly notify the chairman and each member of the commission of the vacancy. The chairman shall call a meeting of the commission within ten (10) days following the notice. The commission shall submit its nominations of three (3) candidates for each vacancy and certify them to the governor as promptly as possible, and not later than sixty (60) days after the vacancy occurs. When it is known that a vacancy will occur at a definite future date within the term of the governor then serving, but the vacancy has not yet occurred, the clerk shall notify the chairman and each member of the commission immediately of the forthcoming

vacancy, and the commission may within fifty (50) days of the notice of the vacancy make its nominations and submit to the governor the names of three (3) persons nominated for the forthcoming vacancy.
(b) Meetings of the commission shall be called by its chairman or, if the chairman fails to call a necessary meeting, upon the call of any five (5) members of the commission. The chairman, whenever the chairman considers a meeting necessary, or upon the request by any five (5) members of the commission for a meeting, shall give each member of the commission at least five (5) days written notice by mail of the date, time, and place of every meeting unless the commission at its previous meeting designated the date, time, and place of its next meeting.
(c) Meetings of the commission are to be held at the Lake County government center in Crown Point or another place, as the circuit court clerk of Lake County may arrange, at the direction of the chairman of the commission.
(d) The commission may act only at a public meeting. IC 5-14-1.5 applies to meetings of the commission. The commission may not meet in executive session under IC 5-14-1.5-6.1 for the consideration of a candidate for judicial appointment.
(e) The commission may act only by the concurrence of a majority of its members attending a meeting. Five (5) members constitute a quorum at a meeting.
(f) The commission may adopt reasonable and proper rules and regulations for the conduct of its proceedings and the discharge of its duties. These rules must provide for the receipt of public testimony concerning the qualifications of candidates for nomination to the governor.
As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.62.

IC 33-33-45-35
Nominees; requirements of commission
Sec. 35. In selecting the three (3) nominees to be submitted to the governor, the commission shall comply with the following requirements:
(1) The commission shall submit only the names of the three (3) most highly qualified candidates from among all those eligible individuals considered. To be eligible for nomination as a judge of the superior court of Lake County, a person must be domiciled in the county of Lake, a citizen of the United States, and admitted to the practice of law in Indiana.
(2) In abiding by the mandate in subdivision (1), the commission shall evaluate in writing each eligible individual on the following factors:
(A) Law school record, including any academic honors and achievements.
(B) Contribution to scholarly journals and publications, legislative drafting, and legal briefs.
(C) Activities in public service, including: (i) writings and speeches concerning public or civic affairs that are on public record, including but not limited to campaign speeches or writings, letters to newspapers, and testimony before public agencies;
(ii) government service;
(iii) efforts and achievements in improving the administration of justice; and
(iv) other conduct relating to the individual's profession.
(D) Legal experience, including the number of years of practicing law, the kind of practice involved, and reputation as a trial lawyer or judge.
(E) Probable judicial temperament.
(F) Physical condition, including age, stamina, and possible habitual intemperance.
(G) Personality traits, including the exercise of sound judgment, ability to compromise and conciliate, patience, decisiveness, and dedication.
(H) Membership on boards of directors, financial interests, and any other consideration that might create conflict of interest with a judicial office.
(I) Any other pertinent information that the commission feels is important in selecting the best qualified individuals for judicial office.
(3) These written evaluations shall not be made on an individual until the individual states in writing that the individual desires to hold a judicial office that is or will be created by vacancy.
(4) The political affiliations of any candidate may not be considered by the commission in evaluating and determining which eligible candidates shall be recommended to the governor for a vacancy on the superior court of Lake County.
(5) In determining which eligible candidates are recommended to the governor, the commission shall consider that racial and gender diversity enhances the quality of the judiciary.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-36
List of nominees; public records; submission to governor
Sec. 36. (a) The commission shall submit with the list of three (3) nominees to the governor its written evaluation of the qualifications of each candidate.
(b) The names of the nominees and the written evaluations are public records that may be inspected and copied under IC 5-14-3.
(c) Every eligible candidate whose name was not submitted to the governor shall have access to any evaluation on the candidate by the commission and the right to make such evaluation public.
(d) Records specifically prepared for discussion or developed during discussion in an executive session under IC 5-14-1.5-6.1 are excepted from public disclosure, unless the records are prepared for use in the consideration of a candidate for judicial appointment.
As added by P.L.98-2004, SEC.12.
IC 33-33-45-37
Withdrawal of name or list of nominations
Sec. 37. (a) After the commission has nominated and submitted to the governor the names of three (3) persons for appointment to fill a vacancy of the superior court of Lake County:
(1) any name may be withdrawn for cause considered by the commission to be of a substantial nature affecting the nominee's qualifications to hold office; and
(2) another name may be substituted;
before the appointment is made to fill the vacancy.
(b) If a nominee dies or requests in writing that the nominee's name be withdrawn, the commission shall nominate another person to replace the nominee.
(c) If two (2) or more vacancies exist, the commission shall nominate and submit to the governor a list of three (3) different persons for each of the vacancies. The commission may, before an appointment is made, withdraw the lists of nominations, change the names of any persons nominated from one (1) list to another, and resubmit them as changed, or may substitute a new name for any of those previously nominated.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-38
Selection of judges
Sec. 38. (a) A vacancy occurring on the court shall be filled by appointment of the governor from a list of three (3) nominees presented to the governor by the judicial nominating commission. If the governor fails to make an appointment from the list within sixty (60) days after the day it is presented to the governor, the appointment shall be made by the chief justice or the acting chief justice of the supreme court from the same list, or altered list as provided for in section 37 of this chapter.
(b) The governor shall make all appointments to the court without regard to the political affiliation of any of the three (3) nominees submitted to the governor. In the interest of justice, the governor shall consider only those qualifications of the nominees included in section 35 of this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-39
Repealed
(Repealed by P.L.201-2011, SEC.114.)

IC 33-33-45-40
Effective date of appointment
Sec. 40. An appointment by the governor or chief justice, as required by section 38 of this chapter, to the superior court of Lake County takes effect immediately if a vacancy exists at the date of the appointment. The appointment takes effect on the date the vacancy is created if a vacancy does not exist at the date of appointment. As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.63.

IC 33-33-45-41
Tenure of judges
Sec. 41. (a) Each judge appointed under section 38 of this chapter serves an initial term, which begins on the effective date of the appointment of the judge and continues through December 31 in the year of the general election that follows the expiration of two (2) years after the effective date of the judge's appointment.
(b) Unless rejected by the electorate of Lake County under section 42 of this chapter, a judge of the superior court shall serve successive six (6) year terms.
(c) Each six (6) year term begins on the first day of January following the expiration of the preceding initial term or the preceding six (6) year term, as the case may be, and continues for six (6) years.
As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.64.

IC 33-33-45-42
Submission to electorate; question of retention in office or rejection of judges
Sec. 42. (a) The question of the retention in office or rejection of each judge of the superior court of Lake County shall be submitted to the electorate of Lake County at the general election immediately preceding expiration of the term of the judge.
(b) At the general election, the question of the retention in office or rejection of a judge described in subsection (a) shall be submitted to the electorate of Lake County in the form prescribed by IC 3-11 and must state "Shall Judge (insert name) of the superior court of Lake County be retained in office for an additional term?".
(c) If a majority of the ballots cast by the electors voting on any question is "Yes", the judge whose name appeared on the question shall be approved for a six (6) year term beginning January 1 following the general election as provided in section 41(b) of this chapter.
(d) If a majority of the ballots cast by the electors voting on any question is "No", the judge whose name appeared on the question shall be rejected. The office of the rejected judge is vacant on January 1 following the rejection. The vacancy shall be filled by appointment by the governor under section 38 of this chapter.
(e) The Lake County election board shall submit the question of the retention in office or rejection of a judge described in subsection (a) to the electorate of Lake County. The submission of the question is subject to the provisions of IC 3 that are not inconsistent with this chapter.
(f) If a judge who is appointed does not desire to serve any further term, the judge shall notify in writing the clerk of the Lake circuit court at least sixty (60) days before any general election, in which case the question of that judge's retention in office or rejection shall

not be submitted to the electorate, and the office becomes vacant at the expiration of the term.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.34; P.L.201-2011, SEC.65.

IC 33-33-45-43
Repealed
(Repealed by P.L.201-2011, SEC.114.)

IC 33-33-45-44
Conditions of office; censure or removal; political party campaigning for or against removal
Sec. 44. (a) A judge of the superior court may not during a term of office as judge of the superior court do any of the following:
(1) Engage in the practice of law.
(2) Run for elective office.
(3) Take part in any political campaign.
(b) Failure to comply with this section is sufficient cause for the commission on judicial qualifications to recommend to the supreme court that the judge be censured or removed.
(c) A political party may not directly or indirectly campaign for or against a judge subject to retention or rejection under this chapter.
As added by P.L.98-2004, SEC.12. Amended by P.L.201-2011, SEC.66.

IC 33-33-45-45
Repealed
(Repealed by P.L.118-2007, SEC.38.)



CHAPTER 46. LAPORTE COUNTY

IC 33-33-46-2
Establishment of standard superior courts
Sec. 2. (a) There are established four (4) courts of record to be known as the LaPorte superior courts No. 1, No. 2, No. 3, and No. 4.
(b) Except as otherwise provided in this chapter, the LaPorte superior courts are standard superior courts as described in IC 33-29-1.
(c) LaPorte County comprises the judicial district of the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-3
Judges
Sec. 3. Each LaPorte superior court has one (1) judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.8; P.L.201-2011, SEC.67.

IC 33-33-46-4
Location of court sessions
Sec. 4. LaPorte superior court No. 1 shall hold its sessions in Michigan City. LaPorte superior courts No. 2, No. 3, and No. 4 shall hold sessions in places in the county as the LaPorte County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-5
Magistrate
Sec. 5. (a) The judges of the court may, by a vote of the majority of the judges, appoint one (1) full-time magistrate under IC 33-23-5.
(b) The magistrate appointed under subsection (a) continues in office until removed by the vote of a majority of the judges of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-6
Transfer of actions and proceedings
Sec. 6. Notwithstanding IC 33-29-1-9, the judge of the LaPorte

circuit court may, with the consent of the judge of the receiving court, transfer any action or proceeding from the circuit court to any of the LaPorte superior courts. The judge of any of the LaPorte superior courts may, with consent of the judge of the circuit or another LaPorte superior court, transfer any action or proceeding from the LaPorte superior court to the circuit court or to another LaPorte superior court. However, a judge of LaPorte superior courts No. 3 and No. 4 may not transfer any action or proceeding docketed in the small claims and misdemeanor division to the LaPorte circuit court or LaPorte superior court No. 1 or No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-46-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 47. LAWRENCE COUNTY

IC 33-33-47-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record in Lawrence County to be known as the Lawrence superior court.
(b) The Lawrence superior court has two (2) judges.
(c) Except as otherwise provided in this chapter, the Lawrence superior court is a standard superior court as described in IC 33-29-1.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-3
Repealed
(Repealed by P.L.161-2011, SEC.19; P.L.201-2011, SEC.113.)

IC 33-33-47-4
Location of court sessions
Sec. 4. The Lawrence superior court shall hold its sessions in:
(1) the Lawrence County courthouse in Bedford; or
(2) another convenient and suitable place as the board of county commissioners of Lawrence County provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-5
Rules
Sec. 5. Each judge of the court may make and adopt rules and regulations for conducting the business of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-6
Personnel
Sec. 6. In addition to the personnel appointed under IC 33-29-1-5, each judge may appoint additional officers and personnel necessary for the proper administration of the judge's duties as judge of the Lawrence superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-7
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-47-8
(Repealed by P.L.201-2011, SEC.115.)
IC 33-33-47-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 48. MADISON COUNTY

IC 33-33-48-2
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-48-3
Repealed
(Repealed by P.L.161-2011, SEC.19; P.L.201-2011, SEC.113.)

IC 33-33-48-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-48-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-48-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-48-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-48-7.5
Magistrates
Sec. 7.5. (a) The judges of the Madison circuit court may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve the circuit court.
(b) The magistrate continues in office until removed by the judges of the circuit court.
As added by P.L.246-2005, SEC.221. Amended by P.L.201-2011, SEC.68.

IC 33-33-48-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-48-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)
IC 33-33-48-10
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-48-11
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-48-12
Judges; jurisdiction; dockets
Sec. 12. (a) The Madison circuit court is a court of general jurisdiction with six (6) judges. The divisions of the court shall be known as Madison circuit court No. 1, No. 2, No. 3, No. 4, No. 5, and No. 6. Madison County constitutes the judicial district of the court and each of the court's divisions. The court shall maintain the following:
(1) A small claims and misdemeanor division under IC 33-28-3 that has:
(A) a small claims docket; and
(B) a minor offenses and violations docket.
(2) A criminal docket.
(3) A juvenile docket.
(4) A civil docket.
(5) A probate docket.
(6) A problem solving docket.
(b) The assignment of judges of the circuit court to the dockets specified in subsection (a) must be by rule of the circuit court.
As added by P.L.201-2011, SEC.69.

IC 33-33-48-13
Chief judge
Sec. 13. The judges of the circuit court shall select from among themselves a chief judge of the circuit court. The chief judge shall be selected for a minimum term of twelve (12) months.
As added by P.L.201-2011, SEC.70.

IC 33-33-48-14
Concerted action by the judges; majority rules
Sec. 14. When any action of the entire circuit court is required, the judges of the circuit court shall act in concert. If the judges disagree, the decision of the majority of the judges present and voting controls.
As added by P.L.201-2011, SEC.71.

IC 33-33-48-15
Chief judge; duties
Sec. 15. In accordance with rules adopted by the judges of the circuit court under section 16 of this chapter, the chief judge shall do the following:
(1) Ensure that the circuit court operates efficiently and

judicially under rules adopted by the circuit court.
(2) Annually submit to the fiscal body of Madison County a budget for the court, including amounts necessary for:
(A) the operation of the circuit's probation department;
(B) the defense of indigents; and
(C) maintaining an adequate legal research facility.
(3) Make the appointments or selections required of a circuit or superior court judge.
As added by P.L.201-2011, SEC.72.

IC 33-33-48-16
Rules
Sec. 16. (a) The judges of the circuit court shall adopt rules to provide for the administration of the circuit court, including rules governing the following:
(1) Allocation of case load.
(2) Legal representation for indigents.
(3) Budgetary matters of the circuit court.
(4) Operation of the probation department.
(5) Term of administration of the chief judge.
(6) Employment and management of circuit court personnel.
(7) Cooperative efforts with other courts for establishing and administering shared programs and facilities.
(b) The circuit court shall file with the division of state court administration a copy of the rules adopted under this section.
As added by P.L.201-2011, SEC.73.

IC 33-33-48-17
Personnel
Sec. 17. (a) Each judge of the circuit court may, subject to the budget approved for the court by the fiscal body of Madison County, employ personnel necessary for the proper administration of the circuit court.
(b) Personnel employed under this section:
(1) include court reporters, bailiffs, clerical staff, and any additional officers necessary for the proper administration of the circuit court; and
(2) are subject to the rules concerning employment and management of circuit court personnel adopted by the circuit court under section 16 of this chapter.
As added by P.L.201-2011, SEC.74.

IC 33-33-48-18
Court administrator
Sec. 18. (a) Subject to the budget approved for the circuit court by the fiscal body of Madison County, the circuit court may appoint a court administrator.
(b) A court administrator appointed under this section is subject to the rules concerning employment and management of circuit court personnel adopted by the circuit court under section 16 of this

chapter.
As added by P.L.201-2011, SEC.75.



CHAPTER 49. MARION COUNTY

IC 33-33-49-2
Judicial district
Sec. 2. Marion County constitutes the nineteenth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-3
"City-county council" defined
Sec. 3. As used in this chapter, "city-county council" refers to the Indianapolis, Marion County city-county council.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-4
"Clerk" defined
Sec. 4. As used in this chapter, "clerk" refers to the clerk of the Marion superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-5
"Court" defined
Sec. 5. As used in this chapter, "court" refers to the Marion superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-6
Establishment; qualification of judges; residency
Sec. 6. (a) There is established a superior court in Marion County. The court consists of:
(1) thirty-five (35) judges beginning January 1, 2007, and ending December 31, 2008; and
(2) thirty-six (36) judges beginning January 1, 2009.
(b) To be qualified to serve as a judge of the court, a person must be, at the time a declaration of candidacy or a petition of nomination under IC 3-8-6 is filed:
(1) a resident of Marion County; and
(2) an attorney who has been admitted to the bar of Indiana for at least five (5) years.
(c) During the term of office, a judge of the court must remain a resident of Marion County.
As added by P.L.98-2004, SEC.12. Amended by P.L.80-2006, SEC.12.

IC 33-33-49-7 Name
Sec. 7. The court must be named the Marion superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-8
Seal
Sec. 8. The court must have a seal consisting of a circular disk containing the words, "Marion Superior Court", "Indiana", and "Seal", and a design as the court may determine, an impression of which must be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-49-10
Court of record; force and effect of judgments, decrees, and orders
Sec. 10. The court is a court of record. The court's judgments, decrees, orders, and proceedings have the same effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-11
Power and authority; removal of presiding judge; incidental powers of judges
Sec. 11. (a) The court may adopt rules for conducting the business of the court. Except as provided in subsection (b), in all matters action of the court may only be taken by a vote of a majority of the judges sitting at the time the vote is taken.
(b) Action of the court to remove the presiding judge or either associate presiding judge may only be taken by a vote of two-thirds (2/3) of the judges sitting at the time the vote is taken.
(c) The court has all the powers incident to a court of record in relation to the attendance of witnesses, punishment of contempts, and enforcement of the court's orders. The judges may administer oaths, solemnize marriages, take and certify acknowledgments of deeds and all legal instruments, and to give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-12
Orders, writs, appointments, and commissions
Sec. 12. The court may do the following:
(1) Grant restraining orders and injunctions.
(2) Issue writs of habeas corpus.
(3) Appoint receivers, masters, and commissioners to:
(A) convey real property;
(B) grant commissions for the examination of witnesses; and
(C) appoint other officers necessary to transact the business

of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-13
Judge; term; election
Sec. 13. (a) Each judge of the court shall be elected for a term of six (6) years that begins January 1 after the year of the judge's election and continues through December 31 in the sixth year. The judge shall hold office for the six (6) year term or until the judge's successor is elected and qualified. A candidate for judge shall run at large for the office of judge of the court and not as a candidate for judge of a particular room or division of the court.
(b) At the primary election held in 2008 and every six (6) years thereafter, a political party may nominate not more than eight (8) candidates for judge of the court. At the primary election held in 2006 and every six (6) years thereafter, a political party may nominate not more than ten (10) candidates for judge of the court. The candidates shall be voted on at the general election. Other candidates may qualify under IC 3-8-6 to be voted on at the general election.
(c) The names of the party candidates nominated and properly certified to the Marion County election board, along with the names of other candidates who have qualified, shall be placed on the ballot at the general election in the form prescribed by IC 3-11. At the 2008 general election and every six (6) years thereafter, persons eligible to vote at the general election may vote for sixteen (16) candidates for judge of the court. Beginning with the 2006 general election and every six (6) years thereafter, persons eligible to vote at the general election may vote for twenty (20) candidates for judge of the court.
(d) The candidates for judge of the court receiving the highest number of votes shall be elected to the vacancies. The names of the candidates elected as judges of the court shall be certified to the county election board as provided by law.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.35; P.L.2-2005, SEC.93; P.L.80-2006, SEC.13; P.L.1-2006, SEC.504; P.L.164-2006, SEC.140.

IC 33-33-49-13.5
Rights of municipal court judge serving as part-time judge on December 31, 1997; conditions; part-time judge standing for election; effect of ethics determinations
Sec. 13.5. (a) The municipal court judge:
(1) whose term expires December 31, 1997; and
(2) who is serving as a part-time judge on December 31, 1997;
is entitled to continue serving as a part-time judge of the Marion superior court established under IC 33-5.1-2 (before its repeal, now codified at IC 33-33-49-6). The municipal court judge whose term expires December 31, 1997, and who is serving as a part-time judge on that date is entitled to continue serving as a part-time judge of the Marion superior court established under IC 33-5.1-2 (before its

repeal, now codified at IC 33-33-49-6) until midnight December 31, 2000.
(b) The following apply to the part-time judge described in subsection (a):
(1) The judge may not practice criminal law in the Marion superior court but may practice civil law in the Marion superior court.
(2) The judge may convert to full-time status at any time.
(3) The annual salary of the part-time judge shall be equal to the sum of forty percent (40%) of the salary of a full-time superior court judge. The salary of the part-time judge shall be paid on a percentage basis from the same sources providing the salary of a full-time superior court judge.
(c) If the judge serving as part-time judge of the Marion superior court stands for election in the general election held November 7, 2000, and any subsequent election, and is elected as judge of the Marion superior court, the judge may continue to serve as a part-time judge, subject to the provisions of subsection (b).
(d) If it is determined in a judicial ethics action that the judge serving as part-time judge of the Marion superior court may not engage in the practice of civil law before the Marion superior court, the cases in which the judge has entered an appearance or filed any pleadings shall be transferred to the Marion circuit court for further proceedings. The judge may continue to participate in the cases transferred to the circuit court. Cases transferred to the circuit court under this subsection have the same effect as if originally filed in or issued by the Marion circuit court.
As added by P.L.220-2011, SEC.535. Amended by P.L.6-2012, SEC.213.

IC 33-33-49-14
Executive committee; divisions of court
Sec. 14. (a) Not more than thirty (30) days after taking the oath of office, the judges shall meet and designate four (4) of the judges as the executive committee for administrative purposes. The executive committee shall be selected by a vote of two-thirds (2/3) of the judges sitting at the time the vote is taken. If all vacancies cannot be filled by a two-thirds (2/3) vote, vacancies may be filled by such other method as provided by court rule. The executive committee is responsible for the operation and conduct of the court. The executive committee shall operate and maintain the juvenile detention facilities in the county. A member of the executive committee shall serve in the capacity provided by rules adopted by the court under section 11 of this chapter. A member of the executive committee serves for a term of two (2) years beginning on the date of the member's election. Except for the rotation of the presiding judge as provided in subsection (b), any or all of the members elected to the executive committee may be reelected. Of the four (4) judges elected to the executive committee, not more than two (2) may be members of the same political party. (b) One (1) of the four (4) judges elected to the executive committee shall be elected as presiding judge, and three (3) of the four (4) judges elected to the executive committee shall be elected as associate presiding judges. Beginning with the election of the executive committee in 2007, a presiding judge may not be elected from the same political party as the presiding judge who served the previous term. Each judge who is a member of the executive committee has an equal vote in all matters pertaining to the business of the court when an action requires a majority vote. If a tie vote occurs, the presiding judge shall cast the tiebreaking vote. Any action taken by the executive committee may be overruled by a vote of two-thirds (2/3) of all the judges sitting at the time the vote is taken. The physical reassignment of a judge to a different courtroom requires a unanimous vote of the executive committee. The executive committee shall assign cases, offices, and courtrooms for trial judges or reassignment of newly filed cases in the interests of the speedy, economical, and uniform disposition of cases. All matters of trial dates, continuances, and subpoenas used for trial shall be determined by the trial judge in accordance with rules of the superior court. The executive committee shall perform other duties as determined by rules of the court.
(c) The court shall, by rules of the court, divide the work of the court into various divisions, including but not limited to the following:
(1) Civil.
(2) Criminal.
(3) Probate.
(4) Juvenile.
(d) The work of each division shall be allocated by the rules of the court.
(e) The judges shall be assigned to various divisions or rooms as provided by rules of the court. Whenever possible, an incumbent judge shall be allowed the option of remaining in a particular room or division. Whenever any action of the court is required, the judges of the court shall act in concert, by a vote under section 11 of this chapter. The court shall keep appropriate records of rules, orders, and assignments of the court.
As added by P.L.98-2004, SEC.12. Amended by P.L.80-2006, SEC.14; P.L.142-2007, SEC.10.

IC 33-33-49-15
Powers and duties of executive committee; appointment and powers of commissioners
Sec. 15. (a) The executive committee, with the approval of two-thirds (2/3) of the judges, shall determine the number of hearing judges, commissioners, referees, bail commissioners, court reporters, probation officers, and other personnel required to efficiently serve the court. The salaries of the personnel shall be fixed and paid as provided by law.
(b) The administrative officers shall perform the duties prescribed

by the executive committee and shall operate under the jurisdiction of the executive committee and serve at the pleasure of the executive committee.
(c) The executive committee shall see that the court at all times is amply provided with supplies and sufficient clerical and other help, including extra reporters or bailiffs, when needed. Each judge shall appoint the judge's court reporters, bailiffs, secretary, commissioners, and clerks. In addition to the specified duties of this subsection, the executive committee shall exercise any other powers and duties that may be assigned to the executive committee by an order book entry signed by a two-thirds (2/3) majority of the judges. At least once each month, a general term conference of all superior division judges must be held, at which the presiding judge shall preside. A special order book must be kept for the court in which shall be entered all special rules, proceedings, and similar matters. During an absence or a vacation of a judge who is a member of the executive committee, the senior superior court judge shall act for the absent member, if necessary.
(d) Notwithstanding any other law, a commissioner appointed under this chapter has all of the powers and duties prescribed for a magistrate under IC 33-23-5. However, the provisions of IC 33-23-5-11 requiring the state to pay the salary of a magistrate do not require the state to pay the salary of a commissioner appointed under this chapter.
(e) If a commissioner appointed under this chapter is appointed as a magistrate in Marion County, the salary of that magistrate shall be paid by the state under IC 33-23-5-11 in the same amount as other magistrates are paid.
(f) The allocation of appointments of commissioners under this chapter shall be determined by agreement between the judges of the superior court and the judge of the circuit court with consideration given to the case load of each court. However, notwithstanding any other law, at least two (2) of the commissioners appointed under this chapter shall be appointed by the judge of the circuit court.
(g) The:
(1) judge of the circuit court has exclusive authority to appoint commissioners allocated to the circuit court; and
(2) judges of the superior court have exclusive authority to appoint commissioners allocated to the superior court by a vote of the majority of the judges of the superior court.
(h) Not more than a simple majority of the commissioners appointed under this chapter may be from the same political party.
(i) A commissioner appointed by the:
(1) judge of the circuit court serves at the pleasure of the judge of the circuit court; and
(2) judges of the superior court continues in office until removed pursuant to local rule.
As added by P.L.98-2004, SEC.12. Amended by P.L.71-2010, SEC.2; P.L.201-2011, SEC.76.
IC 33-33-49-16
Probate hearing judge; probate commissioner; juvenile referee; bail commissioner; master commissioner; powers and duties
Sec. 16. (a) An appointed probate hearing judge or probate commissioner shall be vested by the judge of the probate division with suitable powers for the handling of all probate matters of the court, including the following:
(1) Fixing of all bonds.
(2) Auditing accounts of estates, guardianships, and trusts.
(3) Accepting reports, accounts, and settlements filed in the court.
(4) Appointing personal representatives, guardians, and trustees.
(5) Probating wills.
(6) Taking or hearing evidence on or concerning matters described in this subsection or any other probate, guardianship, or trust matters in litigation before the court.
(7) Enforcing court rules.
(8) Making reports to the court concerning the judge's or commissioner's doings in the proceedings described in this subsection, including reports concerning the commissioner's findings and conclusions regarding the proceedings.
However, all matters handled by a hearing judge or commissioner under this subsection are under the final jurisdiction and decision of the judge of the probate division.
(b) A juvenile referee appointed by the judge of the juvenile division shall have all suitable powers for the handling of the juvenile matters of the court, including the following:
(1) Fixing of bonds.
(2) Taking and hearing evidence on or concerning juvenile matters in litigation before the court.
(3) Enforcing court rules.
(4) Making reports to the court concerning the juvenile referee's handling of proceedings of the juvenile division of the court.
However, all matters handled by a juvenile referee under this subsection are under final jurisdiction and decision of the judge or judges of the juvenile division designated by rules of the court.
(c) A bail commissioner may fix bonds, including the following:
(1) Determining whether an individual is to be released on the individual's own recognizance in criminal cases and proceedings.
(2) Making reports to the court concerning the bail commissioner's activities.
All matters handled by a bail commissioner under this subsection are under the final jurisdiction and decision of the judge or judges of the criminal division as designated by rules of the court.
(d) For any of the purposes specified in this section, a probate hearing judge, probate commissioner, referee, or bail commissioner may do the following:
(1) Summon witnesses to testify before the probate hearing judge, probate commissioner, referee, or bail commissioner. (2) Administer oaths and take acknowledgments in connection with duties.
(3) Administer oaths and take acknowledgments generally.
(e) A master commissioner appointed by the court under this section has the powers and duties prescribed for a magistrate under IC 33-23-5-5 through IC 33-23-5-9. A master commissioner shall report the findings in each of the matters before the master commissioner in writing to the judge or judges of the division to which the master commissioner is assigned or as designated by rules of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-17
Sessions of court; facilities
Sec. 17. (a) The court shall hold sessions in:
(1) the city-county building in Indianapolis; and
(2) other places in Marion County as the court determines.
(b) The city-county council shall:
(1) provide and maintain in the building and at other places in Marion County as the court may determine suitable and convenient courtrooms for the holding of the court, suitable and convenient jury rooms, and offices for the judges, other court officers and personnel, and other facilities as are necessary; and
(2) provide all necessary furniture and equipment for rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-18
Books, papers, and records of court
Sec. 18. The clerk, under the direction of the court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books, papers, and records;
as are necessary for the court. All books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-19
Single order book
Sec. 19. The court shall maintain a single order book for each division or room of the court that may be signed on behalf of the court by the judge of that division or room of the court. The signature of the judge authenticates the actions of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-20
Laws applicable to court Sec. 20. All laws of Indiana and rules adopted by the supreme court governing the circuit court in matters of pleadings, practice, the issuing and service of process, the giving of notice, the appointing of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court apply to and govern the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-21
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-49-22
Appeals
Sec. 22. A party may appeal an order or a judgment of the court in any case where an appeal may be had from a similar order or judgment of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-23
Process
Sec. 23. The process of the court must have the seal affixed. The process must be attested, directed, served, returned, and in the form as provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-24
Transfer of cases from circuit court
Sec. 24. The judge of the Marion circuit court may, with the consent of the court acting through the superior court presiding judge under rules adopted by the court, transfer any action, cause, or proceeding filed and docketed in the circuit court to the court by transferring all original papers and instruments filed in that action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-25
Transfer of cases to circuit court
Sec. 25. The presiding judge may, with the consent of the judge of the Marion circuit court and under rules adopted by the court, transfer any action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the Marion circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-26
Authority of circuit judge to sit in superior court
Sec. 26. The judge of the Marion circuit court may sit as a judge

of the court, with the court's permission, in all matters pending before the court, without limitation and without any further order, in the same manner as a judge of the court with all the rights and powers of an elected judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-27
Oath
Sec. 27. Each judge, before entering upon the duties of office, shall take and subscribe the following oath or affirmation:
"I solemnly swear (or affirm) that I will support the Constitution of the United States and the Constitution of the State of Indiana and that I will faithfully discharge the duties of judge of the superior court of Marion County to the best of my ability.".
The oath shall be filed with the clerk of the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-28
Judicial notice
Sec. 28. The court shall take judicial notice of all matters of which courts of general jurisdiction of Indiana are required to take judicial notice. The court shall also take judicial notice of all general ordinances of each city or municipality located in the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-29
Costs of appeals
Sec. 29. (a) When an appeal is taken from the court in criminal cases or proceedings under IC 34-28-5 (or IC 34-4-32 before its repeal), the amount of costs charged must be certified as a part of the transcript and charged as part of the costs in the court to which the appeal or proceeding is taken. The costs are in addition to any other clerk's service fee required by law.
(b) All costs charged in the court hearing or in the court trying an appeal must be charged and adjudged upon the hearing or trial in the appeal against a defendant who is convicted or who pleads guilty.
(c) In an appeal under this section, the defendant shall pay a transcript fee of thirty-five dollars ($35) before the appeal may be transferred from the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-30
Conditions of continued qualification for office of judge; complaints; retirement; vacancies
Sec. 30. (a) A judge remains qualified to hold office as long as the judge:
(1) remains fair and impartial in judicial functions;
(2) maintains a high standard of morality in dealings, public and private; (3) remains physically and mentally capable of performing all the functions and duties of the office of judge; and
(4) continues to reside in Marion County.
(b) Complaints against a judge must be forwarded to the commission on judicial qualifications as provided in IC 33-38-13 by any judge of the superior court.
(c) If the judge wishes to retire before the judge's term has ended, the judge shall provide written notice to the presiding judge of the court. The judge shall continue to hold office until a successor has been appointed and qualified.
(d) When a vacancy occurs in the court by death, removal, retirement, or for any other reason, the governor shall appoint a successor judge who serves the balance of the term of the vacating judge. The successor judge must be a member of the same political party as the judge who is to be succeeded.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.9; P.L.201-2011, SEC.77.

IC 33-33-49-31
Magistrate
Sec. 31. (a) The presiding judge may appoint one (1) full-time magistrate under IC 33-23-5.
(b) A magistrate appointed under this section may only hear criminal proceedings.
(c) The magistrate continues in office until removed by the presiding judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-32
Appointment of magistrates; transfer of proceeding back to judge
Sec. 32. (a) In addition to the magistrate appointed under section 31 of this chapter, the judges of the superior court may, by a vote of a majority of the judges, appoint:
(1) four (4) full-time magistrates under IC 33-23-5 until January 1, 2008, not more than two (2) of whom may be from the same political party; and
(2) eight (8) full-time magistrates under IC 33-23-5 after December 31, 2007, not more than four (4) of whom may be from the same political party.
(b) The magistrates continue in office until removed by the vote of a majority of the judges of the court.
(c) A party to a superior court proceeding that has been assigned to a magistrate appointed under this section may request that an elected judge of the superior court preside over the proceeding instead of the magistrate to whom the proceeding has been assigned. A request under this subsection must be in writing and must be filed with the court:
(1) in a civil case, not later than:
(A) ten (10) days after the pleadings are closed; or
(B) thirty (30) days after the case is entered on the

chronological case summary, in a case in which the defendant is not required to answer; or
(2) in a criminal case, not later than ten (10) days after the omnibus date.
Upon a timely request made under this subsection by either party, the magistrate to whom the proceeding has been assigned shall transfer the proceeding back to the superior court judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.33-2005, SEC.1; P.L.80-2006, SEC.15.

IC 33-33-49-33
Court administrator
Sec. 33. (a) The executive committee elected under section 14 of this chapter shall employ a court administrator to administer the business activities of the court. A court administrator is subject to rules of the court and oversight by the executive committee.
(b) The salary of the court administrator shall be set by the executive committee.
As added by P.L.98-2004, SEC.12. Amended by P.L.33-2005, SEC.2.

IC 33-33-49-34
Books, papers, and records of the court; forms
Sec. 34. (a) The clerk of the superior court shall furnish the following:
(1) All blanks, forms, and papers required for use in all criminal cases and in all civil actions involving actions by a city or town for violations of municipal penal ordinances.
(2) All books, papers, stationery, furniture, and other equipment and supplies necessary for keeping the records of the proceedings in all rooms of the superior court and for the transaction of all business of the court.
(3) Necessary computerization of court records.
(b) The materials required under this section shall be furnished at the expense of the county.
(c) The presiding judge of the court, by an order entered on the court records signed by the presiding judge, shall determine and prescribe the forms of the following:
(1) All summonses, notices, subpoenas, warrants, affidavits, complaints, writs, and all other papers and anything else required to be used in the cases relating to violations of criminal statutes or municipal ordinances.
(2) All other books, records, papers, and documents to be used by the court and by the officers of the court and the prosecutors.
In the absence of an order under this subsection, those charged with the duty of prosecuting cases involving either criminal offenses or the violation of municipal ordinances may adopt, change, order, and use all necessary forms and instruments as conform substantially to the practice and procedure applicable.
As added by P.L.98-2004, SEC.12.



CHAPTER 50. MARSHALL COUNTY

IC 33-33-50-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as the Marshall superior court No. 1 and the Marshall superior court No. 2.
(b) The Marshall superior courts are standard superior courts as described in IC 33-29-1.
(c) Marshall County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-50-3
Judges; location of court sessions
Sec. 3. The Marshall superior court No. 1 has one (1) judge who shall hold sessions in the Marshall County courthouse in Plymouth. The Marshall superior court No. 2 has one (1) judge who shall hold sessions in a place in the county as the board of county commissioners may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-50-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-50-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 51. MARTIN COUNTY



CHAPTER 52. MIAMI COUNTY

IC 33-33-52-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Miami superior court.
(b) The Miami superior court is a standard superior court as described in IC 33-29-1.
(c) Miami County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-52-3
Judges; location of court sessions
Sec. 3. The court has two (2) judges who shall hold sessions in:
(1) the Miami County courthouse in Peru; or
(2) other places in the county as the board of county commissioners of Miami County may provide.
As added by P.L.98-2004, SEC.12. Amended by P.L.127-2008, SEC.16.

IC 33-33-52-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-52-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 53. MONROE COUNTY

IC 33-33-53-2
Circuit court jurisdiction; dockets
Sec. 2. (a) The Monroe circuit court is a court of general jurisdiction and shall maintain the following dockets:
(1) Small claims.
(2) Minor offenses and violations.
(3) Criminal.
(4) Juvenile.
(5) Civil.
(6) Probate.
(b) The assignment of judges of the court to the dockets specified in subsection (a) must be by rule of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-53-3
Presiding judge
Sec. 3. The judges of the Monroe circuit court shall select from among themselves a presiding judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-53-4
Concerted action of judges; majority rule; controlling vote
Sec. 4. When any action of the entire court is required, including selection of a presiding judge under section 3 of this chapter and adoption of rules under section 6 of this chapter, the judges of the court shall act in concert. If the judges disagree, the decision of the majority of the judges controls. If the judges are evenly divided, the decision joined by the presiding judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-53-5
Presiding judge; duties
Sec. 5. In accordance with rules adopted by the judges of the court under section 6 of this chapter, the presiding judge shall do the following:
(1) Ensure that the court operates efficiently and judicially under rules adopted by the court.
(2) Annually submit to the fiscal body of Monroe County a budget for the court, including amounts necessary for:
(A) the operation of the circuit's probation department; (B) the defense of indigents; and
(C) maintaining an adequate law library.
(3) Make the appointments or selections required of a circuit or superior court judge under the following statutes:
IC 8-4-21-2
IC 11-12-2-2
IC 16-22-2-4
IC 16-22-2-11
IC 16-22-7
IC 20-23-4
IC 20-23-7-6
IC 20-23-7-8.1
IC 20-26-7-8
IC 20-26-7-14
IC 20-47-2-15
IC 20-47-3-13
IC 36-9
IC 36-10
IC 36-12-10-10.
(4) Make appointments or selections required of a circuit or superior court judge by any other statute, if the appointment or selection is not required of the court because of an action before the court.
As added by P.L.98-2004, SEC.12. Amended by P.L.1-2005, SEC.217; P.L.231-2005, SEC.50; P.L.1-2006, SEC.505; P.L.2-2006, SEC.183; P.L.179-2011, SEC.33.

IC 33-33-53-6
Rules for administration of court
Sec. 6. (a) The judges of the court shall adopt rules to provide for the administration of the court, including rules governing the following:
(1) Allocation of case load.
(2) Legal representation for indigents.
(3) Budgetary matters of the court.
(4) Operation of the probation department.
(5) Term of administration of the presiding judge.
(6) Employment and management of court personnel.
(7) Cooperative efforts with other courts for establishing and administering shared programs and facilities.
(b) The court shall file with the division of state court administration a copy of the rules adopted under this section.
As added by P.L.98-2004, SEC.12.

IC 33-33-53-7
Personnel
Sec. 7. (a) Each judge of the court may, subject to the budget approved for the court by the fiscal body of Monroe County, employ personnel necessary for the proper administration of the court.
(b) Personnel employed under this section: (1) include court reporters, bailiffs, clerical staff, and any additional officers necessary for the proper administration of the court; and
(2) are subject to the rules concerning employment and management of court personnel adopted by the court under section 6 of this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-53-8
Court administrator
Sec. 8. (a) The court may appoint a court administrator subject to the budget approved for the court by the fiscal body of Monroe County.
(b) A court administrator appointed under this section is subject to the rules concerning employment and management of court personnel adopted by the court under section 6 of this chapter.
As added by P.L.98-2004, SEC.12.



CHAPTER 54. MONTGOMERY COUNTY

IC 33-33-54-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as the:
(1) Montgomery superior court No. 1; and
(2) Montgomery superior court No. 2.
(b) Each Montgomery superior court is a standard superior court as described in IC 33-29-1.
(c) Montgomery County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.21.

IC 33-33-54-3
Judges; location of court sessions
Sec. 3. Each court has one (1) judge who shall hold sessions in:
(1) the Montgomery County courthouse in Crawfordsville; or
(2) other places in the county as the Montgomery County executive may provide.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.22.

IC 33-33-54-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-54-5
Repealed
(Repealed by P.L.237-2005, SEC.26.)

IC 33-33-54-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 55. MORGAN COUNTY

IC 33-33-55-2
Judicial circuit
Sec. 2. Morgan County constitutes the fifteenth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-3
Establishment of superior court
Sec. 3. There is established a court of record to be known as the Morgan superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-4
Standard superior court
Sec. 4. (a) Except as otherwise provided in this chapter, the Morgan superior court is a standard superior court as described in IC 33-29-1.
(b) Morgan County constitutes the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-5
Judges
Sec. 5. The Morgan superior court has three (3) judges.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.11; P.L.201-2011, SEC.80.

IC 33-33-55-6
Location of court sessions
Sec. 6. The Morgan superior court shall hold its sessions in the Morgan County courthouse in Martinsville.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-7
Judicial powers
Sec. 7. (a) Each judge of the Morgan superior court may make and adopt rules and regulations for conducting the business of the Morgan superior court.
(b) Each judge has all powers incident to a court of record in

relation to the attendance of witnesses and punishment for contempt and the power to enforce the judge's orders.
(c) Each judge of the court may administer oaths, solemnize marriages, take and certify acknowledgments of deeds, give all necessary certificates for the authentication of records and proceedings of the court, and make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-8
Magistrate
Sec. 8. The judges of the Morgan circuit and Morgan superior court may jointly appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judges of the circuit and superior courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-55-10
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 56. NEWTON COUNTY

IC 33-33-56-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Newton superior court.
(b) The Newton superior court is a standard superior court as described in IC 33-29-1.
(c) Newton County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-56-3
Judge
Sec. 3. The Newton superior court has one (1) judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.12; P.L.201-2011, SEC.81.

IC 33-33-56-4
Location of court sessions
Sec. 4. The Newton superior court shall hold its sessions in:
(1) the Newton County courthouse in Kentland; or
(2) other places in the county as the board of county commissioners of Newton County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-56-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-56-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 57. NOBLE COUNTY

IC 33-33-57-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Noble superior court.
(b) The Noble superior court is a standard superior court as described in IC 33-29-1.
(c) Noble County comprises the judicial district of the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-57-3
Judges; location of court sessions
Sec. 3. The Noble superior court has two (2) judges who shall hold sessions in:
(1) the Noble County courthouse in Albion; or
(2) other places in the county as the board of county commissioners of Noble County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-57-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-57-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 58. OHIO COUNTY

IC 33-33-58-3
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-4
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-5
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-6
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-7
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-8
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-9
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-10
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-58-11 Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-12
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-13
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-58-14
Repealed
(Repealed by P.L.127-2008, SEC.21.)



CHAPTER 59. ORANGE COUNTY

IC 33-33-59-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Orange superior court.
(b) Except as otherwise provided in this chapter, the Orange superior court is a standard superior court as described in IC 33-29-1.
(c) Orange County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-59-3
Judge; location of court sessions
Sec. 3. The Orange superior court has one (1) judge who shall hold sessions in:
(1) the Paoli Office Complex in Paoli; or
(2) other places in the county as the Orange county executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-59-4
Personnel
Sec. 4. In addition to the personnel that may be appointed under IC 33-29-1-5, the judge of the Orange superior may appoint a referee, commissioner, or other personnel as the judge considers necessary to facilitate and transact the business of the court. Their salaries must be fixed in the same manner as the salaries of the personnel for the Orange circuit court. Their salaries must be paid monthly out of the treasury of Orange County as provided by law. Personnel appointed under this section continue in office until removed by the judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-59-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-59-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 60. OWEN COUNTY



CHAPTER 61. PARKE COUNTY



CHAPTER 62. PERRY COUNTY



CHAPTER 63. PIKE COUNTY



CHAPTER 64. PORTER COUNTY

IC 33-33-64-2
Judicial circuit
Sec. 2. Porter County constitutes the sixty-seventh judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-3
Establishment of superior court; judges; election; divisions
Sec. 3. (a) There is established a court of record to be known as Porter superior court. The Porter superior court has five (5) judges, who hold office for six (6) years, beginning on the first day of January after their election and until their successors are elected and qualified. Every six (6) years the voters of Porter County shall elect at the general election the judges for the superior court.
(b) The judges of the Porter superior court are designated as follows:
(1) Two (2) judges are judges of the superior court, superior division.
(2) Three (3) judges are judges of the superior court, county division.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-4
Seal
Sec. 4. (a) The Porter superior court's superior division shall have a seal consisting of a circular disk containing the words "Porter Superior Court, Superior Division", an impression of which shall be spread of record upon the order book of the court.
(b) The Porter superior court's county division shall have a seal consisting of a circular disk containing the words "Porter Superior Court, County Division", an impression of which shall be imprinted upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-64-6
Power and authority of judges
Sec. 6. The judges of the Porter superior court may make and adopt rules and regulations for conducting the business of the court and have all the powers incident to a court of record in relation to the

attendance of witnesses, the punishment of contempts, and the enforcement of its orders. The judges may administer oaths, solemnize marriages, take and certify acknowledgment of deeds, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-7
Power of judges same as circuit court judges
Sec. 7. The judges of the Porter superior court have the same power to grant restraining orders and injunctions, to issue writs of habeas corpus and of mandate and prohibition, to appoint receivers, masters, and commissioners to convey real property, and to grant commissions for the examination of witnesses, and to appoint other officers necessary to facilitate and transact the business of the court as is conferred on circuit courts or the judges of circuit courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-8
Location of court sessions
Sec. 8. (a) The Porter superior court, superior division, shall hold sessions in the Porter County courthouse in Valparaiso.
(b) One (1) judge of the Porter superior court, county division, shall hold sessions of the court in Valparaiso and two (2) judges shall hold sessions of the court principally in Portage Township and may sit periodically in Westchester Township in the discretion of the judges in Porter County.
(c) The board of county commissioners of Porter County shall:
(1) provide and maintain suitable and convenient courtrooms for the holding of the court, together with suitable and convenient jury rooms and offices for the judges, secretaries, and official court reporters, and other facilities as may be necessary; and
(2) provide all the necessary furniture and equipment for the rooms and offices of the court.
The county council shall appropriate sufficient funds to implement this section.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-9
Dockets, books, and records
Sec. 9. The clerk, under the direction of a Porter superior court judge, shall provide order books, judgment dockets, execution dockets, fee books and other books, papers, and records as necessary for the court. All books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-10
Order books Sec. 10. (a) The Porter superior court shall maintain a single order book for the Porter superior court, superior division, that may be signed on behalf of the court by any of the sitting judges of the superior division. A judge's signature constitutes authentication of the actions of each judge in the court.
(b) The Porter superior court shall maintain an order book for the judge of the Porter superior court, county division, located in Valparaiso and a separate order book for the judge of the Porter superior court, county division, located in Portage Township. The signature of a judge of the Porter superior court, county division, constitutes authentication of the actions of the judge taken on behalf of the superior court holding sessions in that location.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-11
Bailiff
Sec. 11. Each judge of the Porter superior court shall appoint a bailiff for the court whose salary shall be fixed by the court and paid as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-12
Court reporter
Sec. 12. Each judge of the Porter superior court shall appoint a court reporter whose duties, salary, and term shall be regulated in the same manner as the court reporter of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-13
Process of court
Sec. 13. The process of the Porter superior court must have the seal affixed. The process must be attested, directed, served, returned, and be in the form as provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-14
Officers and personnel
Sec. 14. Each Porter superior judge may appoint additional officers and personnel necessary for the proper administration of the judge's duties as judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-15
Presiding judge
Sec. 15. (a) The Porter superior court by rules adopted by the court, shall designate one (1) of the judges as presiding judge and fix the time the judge presides.
(b) The presiding judge shall be responsible for the operation and conduct of the court and for seeing that the court operates efficiently

and judicially.
(c) If an agreement is not reached, the judge with the most seniority as a judge of a court of record shall act as presiding judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-16
Majority decision of judges
Sec. 16. When any action of the entire Porter superior court is required, the judges of the court shall act in concert. If there is a disagreement, the decision of the majority of the judges controls. However, in the absence of a majority, the decision of the presiding judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-17
Additional personnel; administrative officer
Sec. 17. The Porter superior court shall, when it believes it is necessary, appoint additional personnel for the proper administration of the court, including but not limited to an administrative officer who shall operate under the jurisdiction of the presiding judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-18
Transfer of causes from circuit court
Sec. 18. The judge of the circuit court may, with the consent of the court transfer any action, cause, or proceeding filed and docketed in the circuit court to this court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with this court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-19
Transfer of causes
Sec. 19. Any judge of the Porter superior court may, with the consent of the judge of the Porter circuit court, transfer any action, cause, or proceeding filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in such action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court. However, a judge of the Porter superior court, county division, may not transfer any action or proceeding docketed in the small claims and misdemeanor division to the Porter circuit court or to the Porter superior court, superior division.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-20
Circuit court judge sitting and acting as superior court judge
Sec. 20. The judge of the Porter circuit court may, with the Porter superior court's permission, sit and act as a judge of the Porter

superior court in all matters pending before the superior court, without limitation and without any further order, in the same manner and stead as if the judge were a judge of the Porter superior court with all the rights and powers as if the judge were an elected judge of the Porter superior court, including the right to act as presiding judge and otherwise participate in the organization and administration of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-21
Commission and appointment of judges
Sec. 21. The judges of the Porter superior court shall be commissioned by the governor in the same manner as a judge of the circuit court and any vacancy occurring in the office of judge of the superior court shall be filled by appointment by the governor in the same manner as vacancies in the office of the judge of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-22
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-64-23
Magistrates
Sec. 23. The judges of the Porter superior court may jointly appoint two (2) full-time magistrates under IC 33-23-5. The magistrates continue in office until removed by the judges of the superior court.
As added by P.L.98-2004, SEC.12.



CHAPTER 65. POSEY COUNTY

IC 33-33-65-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Posey superior court.
(b) The Posey superior court is a standard superior court as described in IC 33-29-1.
(c) Posey County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-65-3
Judge; location of court sessions
Sec. 3. The court has one (1) judge who shall hold sessions in:
(1) the Posey County courthouse in Mount Vernon; or
(2) other places in the county that the Posey County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-65-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-65-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 66. PULASKI COUNTY

IC 33-33-66-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Pulaski superior court.
(b) The Pulaski superior court is a standard superior court as described in IC 33-29-1.
(c) Pulaski County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-66-3
Judge; location of court sessions
Sec. 3. The court has one (1) judge who shall hold sessions in:
(1) the Pulaski County courthouse in Winamac; or
(2) other places in the county that the Pulaski County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-66-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-66-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 67. PUTNAM COUNTY

IC 33-33-67-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Putnam superior court.
(b) The Putnam superior court is a standard superior court as described in IC 33-29-1.
(c) Putnam County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.13; P.L.201-2011, SEC.86.

IC 33-33-67-3
Judge
Sec. 3. The Putnam superior court has one (1) judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.14; P.L.201-2011, SEC.87.

IC 33-33-67-4
Location of court sessions
Sec. 4. The Putnam superior court shall hold sessions in:
(1) the Putnam County courthouse in Greencastle; or
(2) other places in the county that the Putnam County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-67-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-67-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 68. RANDOLPH COUNTY

IC 33-33-68-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Randolph superior court.
(b) The Randolph superior court is a standard superior court as described in IC 33-29-1.
(c) Randolph County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-68-3
Judge; location of court sessions
Sec. 3. The Randolph superior court has one (1) judge who shall hold sessions in:
(1) the Randolph County courthouse in Winchester; or
(2) other places in the county that the Randolph County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-68-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-68-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 69. RIPLEY COUNTY

IC 33-33-69-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Ripley superior court.
(b) The Ripley superior court is a standard superior court as described in IC 33-29-1.
(c) Ripley County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-69-3
Judge; location of court sessions
Sec. 3. The Ripley superior court has one (1) judge who shall hold sessions in:
(1) the Ripley County courthouse in Versailles; or
(2) other places in the county that the Ripley County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-69-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-69-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 70. RUSH COUNTY

IC 33-33-70-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Rush superior court.
(b) The Rush superior court is a standard superior court as described in IC 33-29-1.
(c) Rush County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-70-3
Judge; location of court sessions
Sec. 3. The Rush superior court has one (1) judge who shall hold sessions in:
(1) the Rush County courthouse in Rushville; or
(2) other places in the county that the Rush county executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-70-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-70-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 71. ST. JOSEPH COUNTY

IC 33-33-71-2
Judicial circuit
Sec. 2. St. Joseph County constitutes the sixtieth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-3
Magistrates
Sec. 3. The judge of the St. Joseph circuit court may appoint two (2) full-time magistrates under IC 33-23-5 to serve the circuit court. A magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-4
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-71-5
Establishment of superior court; number of judges
Sec. 5. There is established a superior court in St. Joseph County. The court consists of eight (8) judges.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-6
Name
Sec. 6. The superior court shall be known as the St. Joseph superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-7
Seal
Sec. 7. The superior court shall have a seal consisting of a circular disk containing the words "St. Joseph Superior Court", an impression of which shall be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-8
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-71-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)
IC 33-33-71-10
Court of record; force and effect of judgments, decrees, and orders
Sec. 10. The St. Joseph superior court is a court of record, and its judgments, decrees, orders, and proceedings have the same force and effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-11
Power and authority of judges
Sec. 11. The judges of the superior court may make and adopt rules and regulations for conducting the business of the court and have all the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders. The judges may administer oaths, solemnize marriages, take and certify acknowledgment of deeds, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-12
Powers of judges same as circuit judges
Sec. 12. The judges of the superior court may:
(1) grant restraining orders and injunctions;
(2) issue writs of habeas corpus and of mandate and prohibition;
(3) appoint receivers, masters, and commissioners to convey real property;
(4) grant commissions for the examination of witnesses; and
(5) appoint other officers necessary to facilitate and transact the business of the court;
the same as circuit courts or circuit court judges.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-13
Sessions of court; facilities; jurisdiction
Sec. 13. (a) The St. Joseph superior court shall hold its sessions in:
(1) the St. Joseph County courthouse in South Bend; and
(2) at least one (1) appropriate place in Mishawaka.
The superior court in Mishawaka shall be full time and shall exercise full superior court jurisdiction in that city. The board of county commissioners of St. Joseph County shall provide and maintain in the courthouse in South Bend and in an appropriate place in Mishawaka court facilities that include suitable and convenient courtrooms, jury rooms, and offices for the judges, secretaries, and official court reporters, and other necessary facilities, including all the necessary furniture and equipment for the rooms and offices of the court for the conduct of all criminal and civil business, including the necessary facilities for jury trials. (b) The judges of the court have all jurisdiction and authority granted them by law regardless of the city in which they are located.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-14
Dockets; books, papers, and records
Sec. 14. The clerk, under the direction of the judge, shall provide order books, judgment dockets, execution dockets, fee books, and other books, papers, and records as necessary for the court, and all books, papers, and proceedings of the superior court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-15
Single order book for entire court
Sec. 15. The superior court shall maintain a single order book for the entire court that may be signed on behalf of the court by any of the sitting judges of the court, and the signature constitutes authentication of the actions of each judge in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-16
Bailiff
Sec. 16. Each judge of the superior court shall appoint a bailiff for the court whose salary shall be fixed by the court and paid as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-17
Court reporter
Sec. 17. Each judge of the superior court shall appoint a court reporter whose duties, salary, and term shall be regulated in the same manner as the court reporter of circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-18
Laws and rules governing practice and procedure
Sec. 18. All laws and rules adopted by the supreme court governing the circuit court in matters of pleading, practice, the issuing and service of process, the giving of notice, the appointment of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court shall be applicable to and govern the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-19
Repealed
(Repealed by P.L.118-2007, SEC.38.)
IC 33-33-71-20
Appeal from order or judgment of court
Sec. 20. Any party may appeal to the supreme court or the court of appeals from any order or judgment of the superior court in any case where, under Indiana law, an appeal may be had from a similar order or judgment of the circuit court. The appeal is governed by the law governing appeals from the circuit court to the court of appeals and the supreme court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-21
Process of court
Sec. 21. The process of the superior court must have the seal affixed. The process must be attested, directed, served, returned, and in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-22
Appointment of officers and personnel
Sec. 22. Each judge of the superior court may appoint additional officers and personnel as necessary for the proper administration of the judge's duties as judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-23
Chief judge
Sec. 23. (a) The superior court, by rules duly adopted by the court, shall designate one (1) of the judges as chief judge and fix the time the chief judge presides.
(b) The chief judge shall be responsible for the operation and conduct of the court and to seeing that the court operates efficiently and judicially.
(c) The chief judge shall do the following:
(1) Assign cases to a judge of the court or reassign cases from one (1) judge of the court to another judge of the court to ensure the efficient operation and conduct of the court.
(2) Assign and allocate courtrooms, other rooms, and other facilities to ensure the efficient operation and conduct of the court.
(3) Annually submit to the fiscal body of St. Joseph County a budget for the court.
(4) Make appointments or selections on behalf of the court that are required of a superior court judge under any statute.
(5) Direct the employment and management of court personnel.
(6) Conduct cooperative efforts with other courts for establishing and administering shared programs and facilities.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-24
Judges acting in concert; majority decision Sec. 24. When any action of the entire superior court is required, the judges of the court shall act in concert. If there is a disagreement, the decision of the majority of the judges controls. However, if the judges are evenly divided, the decision joined by the chief judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-25
Administrative officer of court
Sec. 25. The superior court shall, when it believes it is necessary, appoint additional personnel for the proper administration of the court, including an administrative officer who shall operate under the jurisdiction of the chief judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-26
Transfer of causes from circuit court
Sec. 26. The judge of the circuit court may, with the consent of the chief judge, transfer any action, cause, or proceeding filed and docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-27
Transfer of causes to circuit court
Sec. 27. The chief judge of the superior court may, with the consent of the judge of the circuit court, transfer any action, cause, or proceeding filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-28
Circuit court judge sitting as superior court judge
Sec. 28. The judge of the St. Joseph circuit court at the circuit court judge's discretion, may sit as a judge of the superior court, with the chief judge's permission, in all matters pending before the superior court, without limitation and without any further order, in the same manner as if the judge of the circuit court were a judge of the superior court with all the rights and powers as if the judge of the circuit court were an elected judge of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-29
Judicial nominating commission; establishment
Sec. 29. (a) There is established a judicial nominating commission

for the St. Joseph superior court, the functions, responsibilities, and procedures of which are set forth in sections 30 through 40 of this chapter.
(b) The board of county commissioners of St. Joseph County shall provide all facilities, equipments, supplies, and services necessary for the administration of the duties imposed upon the commission. The members of this commission shall serve without compensation. However, the board of county commissioners of St. Joseph County shall reimburse members of this commission for their actual expenses incurred in performing their duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-30
Judicial nominating commission; membership
Sec. 30. (a) The judicial nominating commission (referred to as the "commission" in this chapter) consists of seven (7) members, the majority of whom shall form a quorum. The chief justice shall appoint a justice of the supreme court or a judge of the court of appeals to serve as a member and chairman of the commission until a successor is appointed. Those admitted to the practice of law in Indiana and residing in St. Joseph County or maintaining their principal law office in St. Joseph County shall elect, under sections 32 and 33 of this chapter, three (3) of their number to serve as attorney members of the commission. If any attorney member of the commission terminates residence in St. Joseph County or discontinues the maintenance of a principal law office in St. Joseph County, the member shall be considered to have resigned from the commission. The three (3) remaining members of the commission must be persons not admitted to the practice of law (referred to as "nonattorney members" in this chapter) and residents of St. Joseph County. However, not more than two (2) of the nonattorney members may be from the same political party and that the appointment of the nonattorney members of the commission shall be made under section 31 of this chapter. Not more than four (4) commission members may be from the same political party.
(b) A member of the commission may not hold any other salaried public office nor an office in a political party organization. A member of the commission is not eligible for appointment to a judicial office in St. Joseph County who has, within four (4) years immediately preceding an appointment, served on the commission. If any nonattorney member of the commission terminates residence in St. Joseph County, the member is considered to have resigned from the commission.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-31
Appointment of nonattorney commissioners
Sec. 31. (a) The appointment to membership on the commission of the nonattorney members shall be made by a selection committee consisting of the judge of the St. Joseph circuit court, the president

of the board of St. Joseph County commissioners, and mayors in each of the two (2) cities having the largest populations in St. Joseph County. These appointments shall be made by a majority vote of the selection committee. If a vacancy occurs on the commission among the nonattorney members, that fact shall be reported to the judge of the St. Joseph circuit court by the commission. Upon notification, the judge of the St. Joseph circuit court shall call into session the selection committee, which shall, by majority vote, select a person or persons not admitted to the practice of law, who shall serve the unexpired term of the vacant commission membership position and that this selection and appointment by the selection committee shall be made within sixty (60) days after the date the St. Joseph circuit court is notified of the creation of the vacancy. If the selection committee fails to act to fill an unexpired term of a nonattorney member of the commission within sixty (60) days after the notification that the vacancy exists, the vacancy shall be filled by a majority vote of the remaining members of the commission.
(b) Not less than sixty (60) days before the expiration of the term of a nonattorney member of the commission, the judge of the St. Joseph circuit court shall call into session the selection committee that shall appoint, by a majority vote, a person to the commission to serve a new term. If the selection committee fails to act to fill an expired term of a nonattorney member of the commission by the date of expiration of the term of a nonattorney member of the commission, the remaining members on the commission shall, by majority vote, appoint a person to serve for the succeeding term. All appointments made to the commission shall be certified within ten (10) days to the clerk of the St. Joseph superior court.
(c) Each appointee of a nonattorney member to the commission, except those who fill a vacancy, shall serve for four (4) years.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-32
Election of attorney commissioners
Sec. 32. (a) Each year in which an attorney member's term expires, those admitted to the practice of law in Indiana and residing in St. Joseph County (referred to as "attorney electors" in this chapter) shall elect three (3) of their number to serve on the commission. Each attorney member of the commission shall serve for four (4) years. The term of each attorney member begins on the first day of October following the member's election. The election day is the date on which the ballots are counted. During the month before the expiration of each attorney commissioner's term of office, an election shall be held to fill the succeeding four (4) year term of office.
(b) Except when a term of office has less than ninety (90) days remaining, vacancies in the office of an attorney commissioner to the commission shall be filled for the unexpired term of the member creating the vacancy by a special election.
As added by P.L.98-2004, SEC.12.
IC 33-33-71-33
Procedure for election of attorney commissioners
Sec. 33. The attorney members of the commission shall be elected by the following process:
(1) The clerk of the St. Joseph superior court shall at least ninety (90) days before the date of election notify all attorneys in St. Joseph County of the upcoming election by mail, informing them that nominations must be made to the clerk of the superior court at least sixty (60) days before the election. The clerk shall secure a list of all attorneys in the county and their correct addresses from the clerk of the supreme court.
(2) A nomination in writing accompanied by a signed petition of ten (10) attorney electors, and the written consent of the qualified nominee shall be filed by an attorney elector or group of attorney electors residing in St. Joseph County, by mail or otherwise, in the office of the clerk of St. Joseph superior court at least sixty (60) days before the election.
(3) The clerk of St. Joseph superior court shall prepare and print ballots containing the names and residence addresses of all attorney nominees whose written nominations, petitions and written statements of consent have been received sixty (60) days before the election.
The ballot must read:
"ST. JOSEPH SUPERIOR COURT
NOMINATING COMMISSION BALLOT
To be cast by individuals residing in St. Joseph County and admitted to the practice of law in Indiana. Vote for one (1) of the following candidates for the term commencing:
(Insert Date)
( ) (Name) (Address)
( ) (Name) (Address)
( ) (etc.) (etc.)
To be counted, this ballot must be completed, the accompanying certificate completed and signed, and both together mailed or delivered to the clerk of St. Joseph superior court not later than _______ (insert date).
DESTROY BALLOT IF NOT USED".
(4) The nominee receiving the most votes is elected.
(5) The clerk shall also supply with each ballot distributed by the clerk a certificate, to be completed and signed and returned by the attorney elector voting that ballot, certifying that the attorney elector is admitted to the practice of law in Indiana, resides in St. Joseph County, and voted the ballot returned. A ballot not accompanied by the signed certificate of the voter may not be counted.
(6) To maintain the secrecy of each vote, a separate envelope shall be provided by the clerk for the ballot, in which only the voted ballot is to be placed. This envelope may not be opened until the counting of the ballots.
(7) The clerk of St. Joseph superior court shall mail a ballot and

its accompanying material to all qualified attorney electors at least two (2) weeks before the date of election.
(8) Upon receiving the completed ballots and the accompanying certificates, the clerk shall insure that the certificates have been completed in compliance with this chapter. All ballots that are accompanied by a valid certificate shall be placed in a package designated to contain ballots. All accompanying certificates shall be placed in a separate package.
(9) The clerk of St. Joseph superior court, with the assistance of the St. Joseph County election board, shall open and canvass all ballots at 4 p.m. on the day of election in the office of the clerk of St. Joseph superior court. Ballots received after 4 p.m. may not be counted. Upon canvassing the ballots the clerk shall place all ballots back in their package. These, along with the certificates, shall be retained in the clerk's office for six (6) months. The clerk may not allow a person to inspect them except upon an order of the court of appeals.
(10) In any election held for selection of attorney members of the commission, in case two (2) or more nominees are tied so that one (1) additional vote cast for one (1) of them would give that nominee a plurality, the canvassers shall resolve the tie by lot, and the winner of the lot is considered elected.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-34
Notification
Sec. 34. After:
(1) the attorney members of the commission have been elected; and
(2) the names of the nonattorney commissioners appointed by the selection committee have been certified to the secretary of state, clerk of the supreme court, and the clerk of St. Joseph superior court under this chapter;
the clerk of St. Joseph superior court shall by regular mail notify the members of the commission of their election or appointment, and shall notify the chairman of the commission of the same.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-35
Succession of membership
Sec. 35. A person who has been elected or appointed to a full four (4) year term upon the commission may not succeed himself or herself or be eligible for election or appointment to the commission for four (4) years after the expiration of the term to which the person was elected or appointed.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-36
Nominations for vacancies in superior court; meetings of commission Sec. 36. (a) When a vacancy occurs in the St. Joseph superior court, the clerk of the court shall promptly notify the chairman of the commission of the vacancy. The chairman shall call a meeting of the commission within ten (10) days following this notice. The commission shall submit its nominations of five (5) candidates for each vacancy and certify them to the governor as promptly as possible, and not later than sixty (60) days after the vacancy occurs. When it is known that a vacancy will occur at a definite future date within the term of the serving governor, but the vacancy has not yet occurred, the clerk shall notify the commission immediately. The commission may within fifty (50) days of the notice of vacancy make its nominations and submit to the governor the names of five (5) persons nominated for the forthcoming vacancy.
(b) Meetings of the commission shall be called by the chairman or, if the chairman fails to call a necessary meeting, upon the call of any four (4) members of the commission. The chairman, whenever the chairman considers a meeting necessary, or upon the request by any four (4) members of the commission for a meeting, shall give each member of the commission at least five (5) days written notice by mail of the time and place of every meeting unless the commission at its previous meeting designated the time and place of its next meeting.
(c) Meetings of the commission must be held at a place in the St. Joseph County courthouse in South Bend as the clerk of the St. Joseph superior court may arrange.
(d) The commission shall act only at a meeting and may act only by the concurrence of a majority of its members attending a meeting. Four (4) members are required to constitute a quorum at a meeting. The commission may adopt reasonable and proper rules and regulations for the conduct of its proceedings and the discharge of its duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-37
Qualifications of nominees; evaluation
Sec. 37. (a) The commission shall submit only the names of the five (5) most highly qualified candidates from among those eligible individuals considered. To be eligible for nomination as a judge of the St. Joseph superior court, a person must be domiciled in the county of St. Joseph, a citizen of the United States, and admitted to the practice of law in the courts of Indiana.
(b) In abiding by the mandate in subsection (a), the commission shall evaluate in writing each eligible individual on the following factors:
(1) Law school record, including any academic honors and achievements.
(2) Contribution to scholarly journals and publications, legislative draftings, and legal briefs.
(3) Activities in public service, including:
(A) writings and speeches concerning public or civic affairs

which are on public record, including but not limited to campaign speeches or writing, letters to newspapers, and testimony before public agencies;
(B) efforts and achievements in improving the administration of justice; and
(C) other conduct relating to the individual's profession.
(4) Legal experience, including the number of years of practicing law, the kind of practice involved, and reputation as a trial lawyer or judge.
(5) Probable judicial temperament.
(6) Physical condition, including age, stamina, and possible habitual intemperance.
(7) Personality traits, including the exercise of sound judgment, ability to compromise and conciliate patience, decisiveness, and dedication.
(8) Membership on boards of directors, financial interest, and any other consideration that might create conflict of interest with a judicial office.
(9) Any other pertinent information that the commission feels is important in selecting the best qualified individuals for judicial office.
(c) Written evaluations may not be made on an individual until the individual states in writing that the individual desires to hold a judicial office that is or will be created by vacancy.
(d) The political affiliations of any candidate may not be considered by the commission in evaluating and determining which eligible candidates shall be recommended to the governor for a vacancy on the St. Joseph superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-38
List of nominees; submission to governor
Sec. 38. The commission shall submit with the list of five (5) nominees to the governor its written evaluation of the qualifications of each candidate, and the names and written evaluations shall be publicly disclosed. Every eligible candidate whose name was not submitted to the governor is entitled to access to any evaluation of the candidate by the commission and the right to make the evaluation public. Otherwise, the evaluation, including the names of the candidates applying for the office, shall remain confidential. If the commission determines that there are less than five (5) persons qualified under section 40 of this chapter, the commission must submit a lesser number under section 40 of this chapter.
As added by P.L.98-2004, SEC.12. Amended by P.L.2-2005, SEC.98.

IC 33-33-71-39
Withdrawal of list or names of nominees
Sec. 39. (a) After the commission has nominated and submitted to the governor the names of five (5) persons for appointment to fill a vacancy of the St. Joseph superior court: (1) any name may be withdrawn for a cause considered by the commission to be of a substantial nature affecting the nominee's qualifications to hold office; and
(2) another name may be substituted at any time before the appointment is made to fill the vacancy.
(b) If a nominee dies, or requests in writing that the nominee's name be withdrawn, the commission shall nominate another person to replace the nominee.
(c) If there are existing at the same time two (2) or more vacancies on the court, the commission shall nominate and submit to the governor a list of five (5) different persons for each of the vacancies. The commission may before an appointment is made:
(1) withdraw the lists of nominations;
(2) change the names of any persons nominated from one (1) list to another; and
(3) resubmit the lists as changed or substitute a new name for any of those previously nominated.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-40
Appointment to fill vacancies
Sec. 40. (a) A vacancy occurring in the St. Joseph superior court shall be filled by appointment of the governor from a list of nominees presented to the governor by the judicial nominating commission. If the governor fails to make an appointment from the list within sixty (60) days from the day it is presented to the governor, the appointment shall be made by the chief justice or the acting chief justice of the supreme court from the same list presented to the governor.
(b) The governor shall make all appointments to the St. Joseph superior court without regard to the political affiliation of any of the nominees submitted to the governor. In the interest of justice, the governor shall consider only those qualifications of the nominees included in section 37 of this chapter.
(c) If the St. Joseph County judicial nominating commission, by a vote of any five (5) of its members, determines that, of the persons considered for any existing or expected vacancy in the St. Joseph superior court, less than five (5) are qualified for judicial office, within the scope of this chapter, the commission shall certify that determination to the governor together with the name or names of the person or persons found to be qualified under this chapter. In that event, the governor, chief justice, or acting chief justice shall make the selection or, if only one (1) name is submitted, make the appointment.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-41
Effective date of appointments
Sec. 41. An appointment by the governor, chief justice, or acting chief justice, as required by section 40 of this chapter, to the St.

Joseph County superior court shall take effect immediately if a vacancy exists at the date of the appointment. The appointment shall take effect on the date the vacancy is created if a vacancy does not exist on the date of the appointment.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-42
Tenure of judges
Sec. 42. (a) Each judge appointed serves an initial term that begins on the effective date of the judge's appointment and continues through December 31 in the year of the general election that follows the expiration of two (2) years after the effective date of the judge's appointment.
(b) Thereafter, unless rejected by the electorate of St. Joseph County under this chapter, each judge of the St. Joseph superior court serves successive six (6) year terms. Each successive six (6) year term begins on the first day of January following the expiration of the preceding initial term or the preceding six (6) year term and continues for six (6) years.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-43
Submission of question of retention in office or rejection of judge to electorate
Sec. 43. (a) The question of the retention in office or rejection of each judge of the St. Joseph superior court shall be submitted to the electorate of St. Joseph County at the general election immediately preceding expiration of the term of that judge.
(b) If a judge subject to this chapter does not desire to serve a further term, the judge shall notify the judge's intention in writing to the clerk of the St. Joseph circuit court at least sixty (60) days before the general election immediately preceding expiration of the judge's term in which case the question of the judge's retention in office or rejection may not be submitted to the electorate, and the office is vacant at the expiration of the term.
(c) The St. Joseph County election board shall submit the question of the retention in office or rejection of any judge to the electorate of St. Joseph County. The submission of this question is subject to the provisions of IC 3 that are not inconsistent with this chapter.
(d) At the general election, the question of the retention in office or rejection of a judge shall be submitted to the electorate of St. Joseph County in the form prescribed by IC 3-11 and must state "Shall Judge (insert name) of the St. Joseph superior court be retained in office for an additional term?".
(e) If a majority of the ballots cast by the electors voting on the question is "No", the judge whose name appeared on such question is rejected. The office of the rejected judge is vacant on January 1 following the rejection. The vacancy shall be filled by appointment of the governor under section 40 of this chapter. The name of the rejected judge may not be included among those submitted to the

governor. However, the judge's rejection does not disqualify a rejected judge from being considered for another judicial office that becomes vacant.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.36.

IC 33-33-71-44
Conditions of office
Sec. 44. (a) During a term of office, a judge of the St. Joseph superior court may not engage in the practice of law, run for an elective office other than a judicial office, or directly or indirectly make any contributions to or hold any office in a political party or organization. A judge may not take part in any political campaign except as a candidate for retention in judicial office and, in that event, the judge's campaign participation must be absolutely devoid of partisan association and be limited to activities designed to acquaint the electorate with the judge's judicial record.
(b) Failure to comply with this section is sufficient cause for the commission on judicial qualifications established by section 45 of this chapter to recommend to the supreme court that the judge be censured or removed from office.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-45
Judicial qualifications commission; membership; employment of special counsel
Sec. 45. There is established a commission on judicial qualifications for the St. Joseph superior court, whose membership is the same as that of the judicial nominating commission under section 29 of this chapter. The commission on judicial qualifications may employ special counsel in any proceedings it undertakes under the responsibilities imposed upon it by this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-46
Recommendation for suspension or removal of judge
Sec. 46. (a) On recommendation of the commission on judicial qualifications, the supreme court may suspend a judge of the St. Joseph superior court from office without salary when in any court in the United States the judge enters a plea of guilty or nolo contendere to, or is found guilty of, any crime punishable as a felony under the laws of Indiana or of the United States, or of any other crime that involves moral turpitude under that law. If the judge's conviction is reversed, suspension terminates, and the judge shall be paid the judge's salary for the period of suspension. If the judge is suspended and the judge's conviction is affirmed or otherwise becomes final, the supreme court shall remove the judge from office.
(b) On recommendation of the commission on judicial qualifications, the supreme court may:
(1) retire a judge of the St. Joseph superior court for disability

that seriously interferes with the performance of the judge's duties and is likely to become permanent; and
(2) censure or remove a judge of the St. Joseph superior court for conduct occurring not more than six (6) years before the commencement of the judge's current term, when the conduct constitutes willful misconduct in office, willful and persistent failure to perform the judge's duties, habitual intemperance, or conduct prejudicial to the administration of justice or that brings or tends to bring judicial office into disrepute.
(c) When the supreme court receives any recommendation from the commission on judicial qualifications, it shall hold a hearing, at which the affected judge is entitled to attend, and shall make a determination as is required. The supreme court shall make rules regarding the convening and conduct of hearings, which shall, upon request of the judge whom it concerns, be public.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-47
Meetings of commission
Sec. 47. (a) The commission on judicial qualifications shall meet periodically as necessary to discharge its statutory responsibilities. Meetings of the commission on judicial qualifications shall be called in the same manner as prescribed for the judicial nominating commission. A quorum for the transaction of business is four (4) members.
(b) The clerk of the St. Joseph circuit court shall make arrangements for a meeting place in St. Joseph County as the commission may request.
(c) The commission on judicial qualifications may act only at a meeting. The commission on judicial qualifications may adopt reasonable and proper rules and regulations for the conduct of its meetings and discharge of its duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-48
Confidentiality of proceedings
Sec. 48. (a) All papers filed with and proceedings had before the commission on judicial qualifications before the institution of formal proceedings are confidential unless the judge against whom a complaint has been filed elects to have the information divulged or unless the commission elects to answer publicly disseminated statements issued by any complainant.
(b) All papers filed with the commission on judicial qualifications at the time of or after the institution of formal proceedings are open for public inspection at all reasonable times. Records of proceedings are open for public inspection at all reasonable times. All hearings and proceedings before the commission on judicial qualifications are open to the public.
As added by P.L.98-2004, SEC.12.
IC 33-33-71-49
Defamatory material
Sec. 49. The filing of papers with or the giving of testimony before the commission on judicial qualifications under this chapter are absolutely privileged in any action for defamation.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-50
Complaints
Sec. 50. Complaints directed to the commission on judicial qualifications do not have to be in writing. A specified form of complaint may be required if presented in writing.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-51
Complaint by citizen; investigation
Sec. 51. (a) Any citizen of Indiana may complain to the commission on judicial qualifications with reference to the activities, fitness, or qualifications of any judge of the St. Joseph superior court. Upon receiving a complaint or request, the commission on judicial qualifications shall make an initial inquiry to determine if a complaint is founded and not frivolous. The commission on judicial qualifications, without receiving a complaint, may make an initial inquiry on its own motion.
(b) If the commission on judicial qualifications considers it necessary as a result of its initial inquiry to conduct further investigation, the judge involved may then be notified of the investigation, the nature of the charge, the complaint that must be in writing, the name of the person making the complaint, if any, or that the investigation is on the commission's own motion and the judge shall be afforded reasonable opportunity in the course of the investigation to present matters as the judge may choose. When this notice is given, it must be by prepaid registered or certified mail addressed to the judge at the judge's chambers and at the judge's last known address. If the investigation does not disclose sufficient cause to warrant further proceedings, the judge may be so notified. The commission on judicial qualifications may make investigations by members of the commission or by special investigators employed by the commission, hold confidential hearings with the person filing the complaint or with the person's agents or attorneys, and hold confidential hearings with the judge involved in the complaint.
(c) If the commission on judicial qualification's initial inquiry or investigation does not disclose sufficient cause to warrant further proceedings and if the complainant subsequently issues any statement or statements of any kind for public dissemination relating to the activities or actions of the commission, the commission may answer that statement by reference to as much of the record of its proceedings or results of its investigation as it considers necessary.
As added by P.L.98-2004, SEC.12.
IC 33-33-71-52
Notification of formal proceedings
Sec. 52. (a) After the investigation is completed and if the commission on judicial qualifications concludes that formal proceedings should be instituted, the commission shall give written notice to the judge advising the judge of the institution of formal proceedings to inquire into the charges against the judge. These proceedings shall be entitled:
"BEFORE THE ST. JOSEPH COUNTY JUDICIAL
QUALIFICATIONS COMMISSION
Inquiry Concerning a Judge, No. _______ .".
(b) The notice must be issued in the name of the commission on judicial qualifications, specify in ordinary and concise language the charges against the judge and the alleged facts upon which the charges are based, and advise the judge of the judge's right to file a written answer to the charges against the judge within twenty (20) days after service of the notice upon the judge. A charge is not sufficient if it merely recites the general language of the original complaint. The charge must specify the facts relied upon to support a particular charge. A copy of the notice shall be filed in the office of the commission on judicial qualifications.
(c) The notice shall be made upon the judge by registered or certified mail addressed to the judge at the judge's chambers and the judge's last known address.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-53
Answer
Sec. 53. Within twenty (20) days after service of the notice of formal proceedings, the judge may file with the commission on judicial qualifications a signed original and one (1) copy of an answer, and shall serve a copy on the counsel by mail.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-54
Time and place for hearing
Sec. 54. Upon filing an answer or upon the expiration of the time for its filing, the commission on judicial qualifications shall order a hearing to be held before it concerning the discipline, retirement, or removal of the judge. The commission on judicial qualifications shall set an approximate date, time, and place for a hearing and shall give notice of the hearing by registered or certified mail to the judge and to the counsel at least twenty (20) days before the date set.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-55
Hearing
Sec. 55. (a) At the date, time, and place set for hearing, the commission on judicial qualifications may proceed with the hearing whether or not the judge has filed an answer or appears at the

hearing.
(b) The failure of the judge to answer or to appear at the hearing, standing alone, may not be taken as evidence of the truth of the facts alleged to constitute grounds for censure, retirement, or removal. In any proceeding for involuntary retirement for disability, the failure of the judge to testify in the judge's own behalf or to submit to a medical examination requested by the commission on judicial qualifications may be considered, unless the failure to appear was due to circumstances beyond the judge's control.
(c) The proceedings at the hearing shall be reported verbatim.
(d) At least four (4) members of the commission on judicial qualifications must be present when the evidence is produced.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-56
Evidence
Sec. 56. At a hearing before the commission on judicial qualifications the evidentiary rules of the courts of Indiana apply.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-57
Rights of judge in formal proceedings
Sec. 57. (a) In formal proceedings involving the judge's discipline, retirement, or removal, a judge has the right and reasonable opportunity to defend against the charges by the introduction of evidence, to be represented by counsel, and to examine and cross-examine witnesses. The judge has the right to the issuance of subpoenas for attendance of witnesses to testify or produce books, papers, and other evidentiary matter.
(b) When a transcript of the testimony has been prepared at the expense of the commission on judicial qualifications, a copy shall be furnished without cost to the judge. The judge has the right, without any order or approval, to have all or any part of the testimony in the proceedings transcribed at the judge's expense.
(c) Except as otherwise provided in this chapter, whenever provision is made for giving notice or sending any matter to the judge, that notice or matter must be mailed by registered or certified mail to the judge at the judge's office and residence unless the judge requests otherwise in writing, and a copy is mailed to the judge's attorney of record.
(d) If the judge has been adjudged incapacitated under IC 29-3, the guardian may claim and exercise any right and privilege and make any defense for the judge with the same force and effect as if claimed, exercised, or made by the judge, if competent, and whenever these rules provide for serving or giving notice or sending any matter to the judge, a copy of the notice or matter also shall be served, given, or sent to the guardian.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-58 Amendments to notice or answer
Sec. 58. At any time before determination of the issues, the commission on judicial qualifications may allow or require amendments to the notice of formal proceedings and may allow amendments to the answer. The notice may be amended to conform to proof or to set forth additional facts, whether occurring before or after the commencement of the hearing. If an amendment is made, the judge shall be given reasonable time both to answer the amendment and to prepare and present the judge's defense against the matters charged thereby.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-59
Hearing additional evidence
Sec. 59. The commission on judicial qualifications may order a hearing for the taking of additional evidence at any time while the matter is pending before it. The order must set the date, time, and place of the hearing in St. Joseph County and must indicate the matters on which the evidence is to be taken. A copy of the order shall be sent by registered or certified mail to the judge and to the counsel at least ten (10) days before the date of the hearing.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-60
Recommendation of commission; vote
Sec. 60. If the commission on judicial qualifications finds good cause, it shall recommend to the supreme court the censure, retirement, or removal of the judge. The affirmative vote of four (4) members of the commission on judicial qualifications, including a majority of those who were present at the hearing or hearings when the evidence was produced, is required for a recommendation of discipline, retirement, or removal of a judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-61
Certified recommendation to supreme court
Sec. 61. Upon making a determination recommending the censure, retirement, or removal of a judge, the commission on judicial qualifications shall promptly file a copy of the recommendation certified by the chairman or secretary of the commission, together with the transcript and findings and conclusions, with the clerk of the supreme court and shall promptly mail to the judge and to the counsel notice of the filing, together with a copy of the recommendation, finding, and conclusions.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-62
Petition to modify or reject commission recommendation
Sec. 62. (a) A petition to the supreme court to modify or reject the recommendation of the commission on judicial qualifications for

censure, retirement, or removal of a judge may be filed by the judge within thirty (30) days after the filing with the clerk of the supreme court of the certified copy of the commission's recommendation. The petition must:
(1) be verified;
(2) be based on the record;
(3) specify the grounds relied on; and
(4) be accompanied by petitioner's brief together with proof of service on the commission of two (2) copies, and on the counsel of one (1) copy, of the petition and the brief.
Within twenty (20) days after service of petitioner's brief the commission on judicial qualifications shall file a respondent's brief and serve a copy of the respondent's brief on the judge. Within twenty (20) days after service of the respondent's brief, the petitioner may file a reply brief, two (2) copies of which shall be served on the commission on judicial qualifications and one (1) copy shall be served on the counsel.
(b) Failure to file a petition within the time provided is considered a consent to the determination on the merits based upon the record filed by the commission on judicial qualifications.
(c) To the extent necessary to implement this section and if not inconsistent with this section, the Indiana Rules of Appellate Procedure are applicable to reviews by the supreme court of commission on judicial qualifications proceedings.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-63
Powers of commission in investigations and hearings
Sec. 63. The commission on judicial qualifications has jurisdiction and powers necessary to conduct the proper and speedy disposition of any investigation or hearing, including the power to compel the attendance of witnesses, to take or cause to be taken the deposition of witnesses, and to order the production of books, records, or other documentary evidence. Any member of the commission on judicial qualifications may administer oaths and affirmations to witnesses in any matter within the jurisdiction of the commission.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-64
Subpoenas
Sec. 64. Subpoenas for the attendance of witnesses and the production of documentary evidence between the commission on judicial qualifications or for discovery shall be issued by the chairman of the commission and shall be served in the manner provided by law for the service of process.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-65
Enforcement of subpoena
Sec. 65. If in any proceeding before the commission on judicial

qualifications, any witness fails or refuses to attend upon subpoena issued by the commission or any of the commission's representatives, or appearing, refuses to testify or refuses to produce any books and papers the production of which is called for by the subpoena, the attendance of any witness and the giving of the witness's testimony and the production of the books and papers required shall be enforced by the St. Joseph circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-66
Papers and pleadings filed with commission
Sec. 66. All papers and pleadings filed with the chairman of the commission on judicial qualifications at the chairman's office shall be considered filed with the commission.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-67
Discovery
Sec. 67. (a) In all formal proceedings, discovery shall be available to the commission on judicial qualifications and to the judge in accordance with the Indiana Rules of Civil Procedure. Any motions requesting court orders for discovery shall be made to the St. Joseph circuit court.
(b) In all formal proceedings before the commission on judicial qualifications, the counsel shall furnish to the judge not less than twenty (20) days before any hearing the following:
(1) The names and addresses of all witnesses whose testimony the counsel expects to offer at the hearing together with copies of all written statements and transcripts of testimony of the witnesses in the possession of the counsel or the commission that are relevant to the subject matter of the hearing and that have not previously been furnished the judge.
(2) Copies of all documentary evidence that the counsel expects to offer in evidence at the hearing. The testimony of any witness, except if offered in rebuttal or for impeachment, whose name and address have not been furnished to the judge, and documentary evidence, copies of which have not been furnished to the judge, as provided in this subsection, are not admissible in evidence at the hearing over the objection of the judge. After formal proceedings have been instituted, the judge may request in writing that the counsel furnish to the judge the names and addresses of all witnesses then or thereafter known to the counsel who have information that may be relevant to any charge against the judge and to any defense of the judge with respect to the charge. The counsel shall also furnish copies of such written statements, transcripts of testimony, and documentary evidence as are then or thereafter known to the counsel and are then or thereafter in the possession of the counsel or the commission that are relevant to any charges or defense and that have not previously been furnished the judge. The counsel shall comply

with a request within ten (10) days after receipt of the request and thereafter within ten (10) days after any information or evidence becomes known to the counsel.
(c) During the course of an investigation by the commission on judicial qualifications, the judge whose conduct is being investigated may demand in writing that the commission either institute formal proceedings against the judge or enter a formal finding that there is not probable cause to believe that the judge is guilty of any misconduct. The commission on judicial qualifications shall within sixty (60) days after the judge's demand comply with the demand. A copy of the demand must be filed with the supreme court and is a matter of public record. If, after a demand, the commission on judicial qualifications finds that there is not probable cause, that finding must be filed with the supreme court and is a matter of public record.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-68
Retirement; removal
Sec. 68. (a) Whenever a judge of a St. Joseph County court is retired by the supreme court under this chapter and on the grounds set forth in sections 44 and 46 of this chapter, the judge is considered to have retired voluntarily. In these situations, this chapter may not be construed to authorize any encroachment upon or impairment of any rights of the judge or the judge's surviving spouse under any constitutional or statutory retirement program.
(b) A judge of a St. Joseph County court who is removed from office by the supreme court on those grounds set forth in sections 44 and 46 of this chapter, is ineligible for judicial office and, pending further order of the supreme court, shall be suspended from the practice of law in Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-69
Magistrates
Sec. 69. (a) The court may appoint two (2) full-time magistrates under IC 33-23-5 to serve the court using the selection method provided by IC 36-1-8-10(b)(1) or IC 36-1-8-10(b)(2). Not more than one (1) of the magistrates appointed under this section may be a member of the same political party.
(b) A magistrate continues in office until removed by the judges of the court.
As added by P.L.98-2004, SEC.12. Amended by P.L.1-2007, SEC.219; P.L.127-2008, SEC.18.



CHAPTER 72. SCOTT COUNTY

IC 33-33-72-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Scott superior court.
(b) The Scott superior court is a standard superior court as described in IC 33-29-1.
(c) Scott County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-72-3
Judge; location of court sessions
Sec. 3. The Scott superior court has one (1) judge who shall hold sessions in Scottsburg.
As added by P.L.98-2004, SEC.12.

IC 33-33-72-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-72-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 73. SHELBY COUNTY

IC 33-33-73-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as the Shelby superior court No. 1 and the Shelby superior court No. 2.
(b) Except as otherwise provided in this chapter, each Shelby superior court is a standard superior court as described in IC 33-29-1.
(c) Shelby County comprises the judicial district of the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-3
Judges; location of court sessions
Sec. 3. Each Shelby superior court has one (1) judge who shall hold sessions in the Shelby County courthouse in Shelbyville.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-4
Transcripts
Sec. 4. (a) This section does not apply to criminal cases.
(b) If the transcript of the original papers in a civil action or proceeding received by the clerk of the Shelby circuit court and Shelby superior courts on change of venue from another county contains an order of the court from which venue was changed designating the court to which the case is to be transferred, the clerk shall file the action or proceeding on the docket of the designated court.
(c) If the transcript of the original papers in a civil action or proceeding does not contain an order designating the court to which the case is to be transferred, the clerk shall alternately file each action or proceeding on the docket of the Shelby circuit court and the docket of the Shelby superior courts depending on the order and sequence in which the papers of the cases reach the clerk.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-5
Change of venue
Sec. 5. (a) This section does not apply to criminal cases.
(b) Notwithstanding IC 33-29-1-9, after any action or proceeding is docketed in a Shelby superior court or the Shelby circuit court on change of venue, all parties who have appeared in the case in person or by counsel may agree on and request a transfer from a superior court to the circuit court or from the circuit court to a superior court. (c) Upon the agreement of all parties, the court in which the action is pending shall order the case transferred to the other court. The clerk shall transmit the original papers of the case to the other court and docket the case in the other court without any transcript being required.
(d) All further proceedings in the case shall take place in the court to which the case is transferred. If the case is one in which the prosecuting attorney is required to appear and defend and a party fails to appear or to employ counsel, the prosecuting attorney has the right to agree to the transfer instead of the nonappearing party or counsel.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-73-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 74. SPENCER COUNTY



CHAPTER 75. STARKE COUNTY

IC 33-33-75-2
Magistrate
Sec. 2. The judge of the Starke circuit court may appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-75-3
Judicial powers
Sec. 3. All inherent powers of judicial mandate in Starke County remain vested solely in the judge of the Starke circuit court.
As added by P.L.98-2004, SEC.12.



CHAPTER 76. STEUBEN COUNTY

IC 33-33-76-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Steuben superior court.
(b) The Steuben superior court is a standard superior court as described in IC 33-29-1.
(c) Steuben County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-76-3
Judge; location of court sessions
Sec. 3. The Steuben superior court has one (1) judge who shall hold sessions in:
(1) the Steuben County courthouse in Angola; or
(2) other places in the county that the Steuben County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-76-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-76-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 77. SULLIVAN COUNTY

IC 33-33-77-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Sullivan superior court.
(b) The Sullivan superior court is a standard superior court as described in IC 33-29-1.
(c) Sullivan County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-77-3
Judge; location of court sessions
Sec. 3. The Sullivan superior court has one (1) judge who shall hold sessions in:
(1) the Sullivan County courthouse in Sullivan; or
(2) other places in the county that the Sullivan County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-77-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-77-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 78. SWITZERLAND COUNTY

IC 33-33-78-3
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-78-4
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-78-5
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-78-6
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-78-7
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-78-8
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-78-9
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-78-10
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-78-11
Repealed
(Repealed by P.L.127-2008, SEC.21.)
IC 33-33-78-12
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-78-13
Repealed
(Repealed by P.L.127-2008, SEC.21.)

IC 33-33-78-14
Repealed
(Repealed by P.L.127-2008, SEC.21.)



CHAPTER 79. TIPPECANOE COUNTY

IC 33-33-79-2
Judicial circuit
Sec. 2. Tippecanoe County constitutes the twenty-third judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-3
Establishment of superior court; election of judge
Sec. 3. (a) There is established a court of record to be known as the superior court of Tippecanoe County.
(b) The superior court has one (1) judge, who shall hold office for six (6) years, beginning on the first day of January after the judge's election, and until the judge's successor is elected and qualified. The judge shall be elected every six (6) years at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-4
Seal
Sec. 4. The judge of the superior court shall cause to be provided a seal for the court. The seal must contain on its face the words "Superior Court of Tippecanoe County". A description and impression of the seal shall be spread upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-5
Location of court sessions
Sec. 5. The superior court shall hold its sessions at the Tippecanoe County courthouse or at any other convenient place as the board of county commissioners or the judge of the court may provide in Lafayette.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-79-7
Process of court
Sec. 7. The process of the superior court must have the seal affixed, and be attested, directed, served, returned, and in the form as is provided for process issuing from the circuit court. As added by P.L.98-2004, SEC.12.

IC 33-33-79-8
Court of record; force and effect of judgments and orders
Sec. 8. The superior court is a court of record and of general jurisdiction, and its judgments, decrees, orders, and proceedings have the same force and effect as those of the circuit court and shall be enforced in the same manner.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-9
Power of court or judge
Sec. 9. The superior court may:
(1) issue and direct all process to courts of inferior jurisdiction, corporations, and individuals necessary in exercising the court's jurisdiction and for the regular execution of the law;
(2) make all proper judgments, sentences, decrees, orders, and injunctions;
(3) issue all process and executions; and
(4) perform other acts necessary to implement this chapter;
in conformity with the Constitution of the State of Indiana and Indiana law.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-10
Power of judge same as circuit court judge
Sec. 10. The judge of the court may grant restraining orders and injunctions; issue writs of habeas corpus and of mandate and prohibition; appoint receivers, master commissioners, and commissioners to convey real property; grant commissions for the examination of witnesses; and appoint other officers necessary to facilitate and transact the business of said court, conferred on circuit courts or circuit court judges.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-11
Power and authority of judge
Sec. 11. (a) The judge of the court:
(1) may make and adopt rules and regulations for conducting the business of the court; and
(2) has the power incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders.
(b) The judge of the court may:
(1) administer oaths;
(2) solemnize marriages;
(3) take and certify acknowledgments of deeds; and
(4) give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.
IC 33-33-79-12
Adverse or pecuniary interest of judge
Sec. 12. If the judge of the court is interested, or in the progress of the cause becomes interested, in an action or a matter pending in the court, the action or matter shall be removed for hearing and determination to the Tippecanoe circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-13
Affidavit for change of venue
Sec. 13. (a) When an affidavit for a change of venue is filed in the superior court for any of the causes described in IC 34-35-1-1(1), IC 34-35-1-1(2), IC 34-35-1-1(6), or IC 34-35-1-1(7), a judge of the circuit or a superior court shall be called to hear and determine the cause as provided by law for changes of venue in causes pending in the circuit court.
(b) If the causes are alleged in the affidavit and described in IC 34-35-1-1(3), IC 34-35-1-1(4), and IC 34-35-1-1(5), the change of venue shall be granted and the cause directed to the circuit court of some other county, as provided in cases of changes of venue from the circuit court. The court to which the case is sent has jurisdiction to hear and determine the cause and render judgment.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-14
Dockets; books and papers
Sec. 14. The clerk shall, under the direction of the judge, provide for the court, order books, judgment dockets, execution dockets, fee books, and other books as necessary, and all the books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-15
Appeals from superior court
Sec. 15. In a case where, under state law, a person has the right of appeal from the circuit court to the supreme court, an appeal may be had from the superior court.
As added by P.L.98-2004, SEC.12.



CHAPTER 79.2. TIPPECANOE SUPERIOR COURT NO. 2

IC 33-33-79.2-2
Creation of superior court; election and term of judge
Sec. 2. There is created a court of record to be known as the Superior Court No. 2 of Tippecanoe County. The court has one (1) judge, who holds office for a term of six (6) years, beginning on the first day of January after the judge's election, and until the judge's successor is elected and qualified. The judge shall be elected every six (6) years at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-3
Judicial district; court of record; seal
Sec. 3. Tippecanoe County constitutes the judicial district of superior court No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-4
Clerk and sheriff of court; bailiff and official reporter
Sec. 4. (a) The clerk of the Tippecanoe circuit court shall be the clerk of superior court No. 2 of Tippecanoe County and the sheriff of Tippecanoe County shall be the sheriff of superior court No. 2 of Tippecanoe County. The clerk and sheriff shall attend court and discharge all the duties pertaining to their respective office as they are required to do by law with reference to the Tippecanoe circuit court.
(b) The judge of superior court No. 2 of Tippecanoe County shall appoint a bailiff and an official reporter for the court to serve during the court. The judge shall fix their compensation within the limits and in the manner provided by law concerning bailiffs and official court reporters. The compensation shall be paid monthly out of the treasury of Tippecanoe County, in the manner provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-5
Location of court sessions; dockets, books, and records
Sec. 5. (a) Superior court No. 2 of Tippecanoe County shall hold sessions in a place to be determined by the county council of Tippecanoe County.
(b) The board of county commissioners of Tippecanoe County shall provide and maintain in the courthouse or at another convenient place as the board of commissioners or the judge of the court may provide at the county seat: (1) a suitable and convenient courtroom for the holding of court; and
(2) a suitable and convenient jury room and offices for the judge and the official court reporter.
(c) The board of county commissioners shall provide all necessary furniture and equipment for the rooms and offices of the court and all necessary dockets, books, and records for the court.
(d) The county council shall make the necessary appropriations from the general fund of the county for the purpose of carrying out this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-79.2-7
Judicial powers
Sec. 7. (a) The judge of superior court No. 2 of Tippecanoe County may make and adopt rules and regulations for conducting the business of superior court No. 2 of Tippecanoe County.
(b) The judge has all powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt and the power to enforce the judge's orders. The judge may:
(1) administer oaths;
(2) solemnize marriages;
(3) take and certify acknowledgments of deeds;
(4) give all necessary certificates for the authentication of records and proceedings of the court; and
(5) make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-8
Transfer of actions
Sec. 8. (a) The judge of the Superior Court No. 2 of Tippecanoe County may, with the consent of the judge of the superior court of Tippecanoe County, transfer any action, cause, or proceeding pending in superior court No. 2 of Tippecanoe County to the superior court of Tippecanoe County by transferring all original papers, instruments and orders filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court of Tippecanoe County, if:
(1) the action, cause, or proceeding could have been originally filed and docketed in the superior court of Tippecanoe County; and
(2) both judges believe the transfer will expedite the disposition of the case, expedite the work of either court, or equalize the work load between the two (2) courts. (b) The judge of the superior court of Tippecanoe County may, with the consent of the judge of the superior court No. 2 of Tippecanoe County, transfer any action, cause, or proceeding pending in the superior court of Tippecanoe County to the superior court No. 2 of Tippecanoe County by transferring all original papers, instruments, and orders filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court No. 2 of Tippecanoe County if:
(1) the action, cause, or proceeding could have been originally filed and docketed in the superior court No. 2 of Tippecanoe County; and
(2) both judges believe the transfer will expedite the disposition of the case, expedite the work of either court, or equalize the work load between the two (2) courts.
As added by P.L.98-2004, SEC.12.



CHAPTER 79.3. TIPPECANOE SUPERIOR COURT NO. 3

IC 33-33-79.3-2
Establishment of superior court; seal; judicial district
Sec. 2. There is established a court of record to be known as the Tippecanoe superior court No. 3 (referred to as the court in this chapter). The court may have a seal containing the words "Tippecanoe Superior Court No. 3, Tippecanoe County, Indiana". Tippecanoe County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-3
Judge; election, term, and qualifications
Sec. 3. (a) The court has one (1) judge, who shall be elected at the general election every six (6) years in Tippecanoe County. The judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as judge of the court, a person must:
(1) be a resident of Tippecanoe County; and
(2) be admitted to the bar of Indiana.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.15; P.L.201-2011, SEC.91.

IC 33-33-79.3-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-79.3-5
Power of judge same as circuit court judges
Sec. 5. The judge of the court has the same powers relating to the conduct of the business of the court as the judge of the Tippecanoe circuit court. The judge of the court also may administer oaths, solemnize marriages, and take and certify acknowledgments of deeds.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-6
Bailiff and court reporter
Sec. 6. The judge of the court shall appoint a bailiff and an official court reporter for the court. Their salaries shall be fixed in the same manner as the salaries of the bailiff and official court reporter for the Tippecanoe circuit court. Their salaries shall be paid monthly out of the treasury of Tippecanoe County as provided by

law.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-7
Dockets; books and papers
Sec. 7. The clerk of the court, under the direction of the judge of the court, shall provide order books, judgment dockets, execution dockets, fee books, and other books for the court, which shall be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-8
Location of court sessions
Sec. 8. The court shall hold its sessions in:
(1) the Tippecanoe County courthouse in Lafayette; or
(2) other places in the county as the Tippecanoe County executive may provide.
The county executive shall provide and maintain a suitable courtroom and other rooms and facilities, including furniture and equipment, as necessary. The Tippecanoe County fiscal body shall appropriate sufficient funds for the provision and maintenance of these rooms and facilities.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-9
Transfers of actions and proceedings
Sec. 9. The judge of the Tippecanoe circuit court or Tippecanoe superior court No. 1 or No. 2 may, with the consent of the judge of the court, transfer any action or proceeding from the circuit court or superior court No. 1 or No. 2 to the court and the judge of the court may, with consent of the judge of the circuit or other superior court, transfer any action or proceeding from the court to the circuit or other superior court, if the action or proceeding could have been originally filed in the receiving court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-10
Interchange of judges
Sec. 10. The judge of the Tippecanoe circuit or other superior court may, with the consent of the judge of the court, sit as a judge of the court in any matter as if an elected judge of the court. The judge of the court may, with the consent of the judge of the circuit or other superior court, sit as a judge of the circuit or other superior court in any matter as if an elected judge of the circuit or other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-11
(Repealed by P.L.118-2007, SEC.38.)
IC 33-33-79.3-12
Rules for conducting business; local rules
Sec. 12. The judge of the court may adopt rules for conducting the business of the court, consistent with the laws and court rules of Indiana. However, when adopting local rules to govern in all the courts of record in the county, the judges of the circuit and superior courts shall act in concert. If there is a disagreement, the decision of a majority of the judges controls. If there is a tie, the decision joined by the circuit court judge controls.
As added by P.L.98-2004, SEC.12.



CHAPTER 79.4. TIPPECANOE SUPERIOR COURTS NO. 4, NO. 5, AND NO. 6

IC 33-33-79.4-2
Establishment of superior courts
Sec. 2. There are established three (3) courts of record to be known as:
(1) Tippecanoe superior court No. 4;
(2) Tippecanoe superior court No. 5; and
(3) Tippecanoe superior court No. 6;
(referred to as "the court" in this chapter). Tippecanoe superior court No. 4, No. 5, and No. 6 may each have a seal containing the words "Tippecanoe Superior Court No.
(Insert Court Division Number)
, Tippecanoe County, Indiana". Tippecanoe County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-3
Judges; election
Sec. 3. (a) Tippecanoe superior court No. 4, No. 5, and No. 6 each has one (1) judge, who shall be elected at the general election every six (6) years in Tippecanoe County. The judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as judge of the court, a person must be:
(1) a resident of Tippecanoe County; and
(2) admitted to the bar of Indiana.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.16; P.L.201-2011, SEC.92.

IC 33-33-79.4-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-79.4-5
Judicial powers
Sec. 5. The judges of Tippecanoe superior court No. 4, No. 5, and No. 6 have the same powers relating to the conduct of the business of Tippecanoe superior court No. 4, No. 5, and No. 6 as the judge of the Tippecanoe circuit court. The judge of each court also may administer oaths, solemnize marriages, and take and certify acknowledgments of deeds.
As added by P.L.98-2004, SEC.12.
IC 33-33-79.4-6
Bailiff and court reporter
Sec. 6. The judges of Tippecanoe superior court No. 4, No. 5, and No. 6:
(1) shall each appoint a bailiff and an official court reporter for the court; and
(2) may each appoint other court personnel necessary to facilitate and transact the business of the court.
A person appointed under this section serves at the pleasure of the judge appointing the person. Their salaries shall be fixed in the same manner as the salaries of the bailiff, official court reporter, and other personnel for the Tippecanoe circuit court. Their salaries shall be paid monthly out of the treasury of Tippecanoe County as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-7
Magistrate
Sec. 7. The judges of Tippecanoe superior court No. 4, No. 5, and No. 6 shall jointly appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until jointly removed by the judges of the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-8
Dockets, books, and papers
Sec. 8. The clerk of the circuit court, under the direction of the judge of a court, shall provide order books, judgment dockets, execution dockets, fee books, and other books for the court, which shall be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-9
Location of court sessions
Sec. 9. Each court shall hold its sessions in the Tippecanoe County courthouse in Lafayette or in other places in the county that the Tippecanoe County executive may provide. The county executive shall provide and maintain a suitable courtroom and other rooms and facilities, including furniture and equipment, as may be necessary for each court. The Tippecanoe County fiscal body shall appropriate sufficient funds for the provision and maintenance of these rooms and facilities.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-10
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-79.4-11
Transfer of actions and proceedings Sec. 11. The judge of the Tippecanoe circuit court or another superior court in the county may, with the consent of the judge of Tippecanoe superior court No. 4, No. 5, or No. 6, transfer any action or proceeding from the circuit court to Tippecanoe superior court No. 4, No. 5, or No. 6. The judge of Tippecanoe superior court No. 4, No. 5, or No. 6 may, with the consent of the judge of the circuit court or the judge of another superior court in the county, transfer any action or proceeding from Tippecanoe superior court No. 4, No. 5, or No. 6 to the circuit court or the other superior court in the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-12
Sitting of judges
Sec. 12. The judge of the Tippecanoe circuit court or another superior court in the county may, with the consent of the judge of Tippecanoe superior court No. 4, No. 5, or No. 6, sit as a judge of the court in any matter as if the judge of the circuit court or the other superior court were an elected judge of Tippecanoe superior court No. 4, No. 5, or No. 6. The judge of Tippecanoe superior court No. 4, No. 5, or No. 6 may, with consent of the judge of the circuit court or the judge of another superior court in the county, sit as a judge of the circuit court or the other superior court in any matter as if the judge of Tippecanoe superior court No. 4, No. 5, or No. 6 were an elected judge of the circuit court or the other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-13
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-79.4-14
Rules
Sec. 14. (a) Except as provided in this section, a judge of Tippecanoe superior court No. 4, No. 5, or No. 6 may adopt rules for conducting business in the court.
(b) Rules adopted under this section must be consistent with the laws of Indiana and the rules adopted by the supreme court.
(c) When adopting local rules to govern in all the courts of record in the county, the judge of the circuit court and the judges of all superior courts in the county shall act in concert. If there is a disagreement, the decision of a majority of the judges controls. If there is a tie, the decision joined by the circuit court judge controls.
(d) The judges of Tippecanoe superior court No. 4, No. 5, and No. 6 shall jointly adopt rules to provide for the coordination and conduct of the standard small claims and misdemeanor divisions in the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-15
Presiding judge
Sec. 15. (a) The judges of Tippecanoe superior court No. 4, No.

5, and No. 6, by rules jointly adopted by the courts, shall designate one (1) of the judges of the courts as presiding judge for the standard small claims and misdemeanor divisions of the courts.
(b) The presiding judge shall insure that the standard small claims divisions operate efficiently.
As added by P.L.98-2004, SEC.12.



CHAPTER 80. TIPTON COUNTY



CHAPTER 81. UNION COUNTY



CHAPTER 82. VANDERBURGH COUNTY

IC 33-33-82-2
Judicial circuit
Sec. 2. Vanderburgh County constitutes the first judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-3
Magistrate
Sec. 3. The judge of the Vanderburgh circuit court may appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-4
Judicial powers
Sec. 4. All inherent powers of judicial mandate in Vanderburgh County remain vested in the judges of the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-5
Establishment of superior court; judges
Sec. 5. There is established a superior court in Vanderburgh County that consists of seven (7) judges who hold office for six (6) years and until their successors are elected and qualified.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-6
Magistrates
Sec. 6. (a) The judges of the Vanderburgh superior court may jointly appoint not more than four (4) full-time magistrates under IC 33-23-5.
(b) A magistrate continues in office until jointly removed by the judges.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-7
Name
Sec. 7. The court shall be known as the Vanderburgh Superior Court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-8
Seal Sec. 8. The court shall have a seal consisting of a circular disk containing the words "Vanderburgh Superior Court", "Indiana", and "Seal", and a design as the court may determine, an impression of which shall be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-9
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-82-10
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-82-11
Court of record; force and effect of judgments, decrees, and orders
Sec. 11. The superior court is a court of record and its judgments, decrees, orders, and proceedings have the same force and effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-12
Power and authority of judges
Sec. 12. (a) The judges of the superior court may make and adopt rules and regulations for conducting the business of the court and have the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders.
(b) The judges may administer oaths, solemnize marriages, take and certify acknowledgment of deeds, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-13
Power of judges same as circuit court judges
Sec. 13. The judges of the superior court have the same powers to grant restraining orders and injunctions; to issue writs of habeas corpus; to appoint receivers, masters, and commissioners to convey real property; to grant commissions for the examination of witnesses; to appoint other officers necessary to facilitate and transact the business of the court as conferred on circuit courts or the judges of the circuit court; and to appoint officers necessary to facilitate the business of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-14
Location of court sessions
Sec. 14. (a) The Vanderburgh superior court shall hold sessions in the Vanderburgh County courthouse in Evansville or its

replacement.
(b) The board of county commissioners of Vanderburgh County shall:
(1) provide and maintain in the courthouse suitable and convenient courtrooms for the holding of the court, suitable and convenient jury rooms, offices for the judges, secretaries, and official court reporters, and other facilities as necessary; and
(2) provide all the necessary furniture and equipment for the rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-15
Dockets; books, papers, and records
Sec. 15. The clerk, under the direction of the superior court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books, papers, and records necessary for the court.
All books, papers and proceedings of the court shall be kept distinct and separate from those of other records.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-16
Order books; signature of judges
Sec. 16. The superior court shall maintain order books as the court determines necessary for the entire court. An order book may be signed on behalf of the court by any of the sitting judges of the court and the signature constitutes authentication of the actions of each of the judges in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-17
Court reporter and bailiff
Sec. 17. Each judge of the superior court shall appoint a court reporter, a bailiff, and a riding bailiff for the court whose salaries shall be fixed by the court and paid as provided by law and who serves at the pleasure of the judge making the appointment.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-18
Additional officers and personnel
Sec. 18. The superior court may appoint additional officers and personnel as necessary for the proper administration of the duties of the court, whose salaries shall be fixed by the court and who serve at the pleasure of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-19 Probation officers
Sec. 19. The court shall appoint probation officers who shall perform the same duties and receive the same compensation as is provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-20
Laws and rules applicable to practice and procedure
Sec. 20. All laws of the state and all rules adopted by the supreme court governing the circuit court in matters of pleading, practice, the issuing and service of process, the giving of notice, the appointment of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court are applicable to and govern the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-21
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-82-22
Appeals from orders or judgments
Sec. 22. Any party may appeal to the supreme court or the court of appeals from any order or judgment of the superior court in any case where an appeal may be had from a similar order or judgment of the circuit court. The appeal is governed by the law and rules governing appeals to the court of appeals and the supreme court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-23
Process of court
Sec. 23. The process of the superior court must have the seal affixed and be attested, directed, served, returned, and in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-24
Presiding judge
Sec. 24. The superior court, by rules adopted by the court, shall designate one (1) of the judges as presiding judge and fix the time the presiding judge presides. The presiding judge is responsible for the operation and conduct of the court and to seeing that the court operates efficiently and judicially.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-25
Judges; acting in concert; majority decision
Sec. 25. When any action of the entire court is required, the sitting judges of the court shall act in concert. If there is a disagreement, the

decision of the majority of the sitting judges controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-26
Transfer of causes from circuit court
Sec. 26. The judge of the circuit court may, with the consent of the superior court, transfer any action, cause, or proceeding filed and docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-27
Transfer of causes to circuit court
Sec. 27. Any judge of the superior court may, with the consent of the judge of the circuit court transfer any action, cause, or proceeding filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-28
Circuit court judge sitting as superior court judge
Sec. 28. The judge of the Vanderburgh circuit court may sit as a judge of the superior court, with the court's permission, in all matters pending before the superior court, without limitation and without any further order, in the same manner as if the judge were a judge of the superior court with all the rights and powers as if the judge were an elected judge of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-29
Budget estimates
Sec. 29. The superior court shall submit its budget estimates annually to the auditor of the county for presentment and approval by the county council, as provided in IC 36-2-5.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-30
Small claims and misdemeanor division
Sec. 30. The Vanderburgh superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-31
Judges; nonpartisan elections; declaration of candidacy; eligibility
Sec. 31. (a) The judge of the Vanderburgh circuit court and each of the seven (7) judges of the Vanderburgh superior court shall be

elected in nonpartisan elections every six (6) years.
(b) During the period under IC 3-8-2-4 in which a declaration of candidacy may be filed for a primary election, any person desiring to become a candidate for any one (1) of the eight (8) judgeships affected by this chapter shall file with the election division a declaration of candidacy adapted from the form prescribed under IC 3-8-2, signed by the candidate and designated which judgeship the candidate seeks. Any petition without the designation shall be rejected by the election division (or by the Indiana election commission under IC 3-8-1-2). To be eligible for election, a candidate must be:
(1) domiciled in the county of Vanderburgh;
(2) a citizen of the United States; and
(3) admitted to the practice of law in Indiana.
(c) If an individual who files a declaration under subsection (b) ceases to be a candidate after the final date for filing a declaration under subsection (b), the election division may accept the filing of additional declarations of candidacy for that judgeship not later than noon August 1.
(d) All candidates for each respective judgeship shall be listed on the general election ballot in the form prescribed by IC 3-11, without party designation. The candidate receiving the highest number of votes for each judgeship shall be elected to that office.
(e) IC 3, where not inconsistent with this chapter, applies to elections under this chapter.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.37.



CHAPTER 83. VERMILLION COUNTY



CHAPTER 84. VIGO COUNTY

IC 33-33-84-2
Judicial circuit
Sec. 2. Vigo County constitutes the forty-third judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-3
Establishment of superior court; judges
Sec. 3. There is established a court of record to be known as the Vigo superior court. The superior court has five (5) judges who shall hold their office for six (6) years and until their successors have been elected and qualified.
As added by P.L.98-2004, SEC.12. Amended by P.L.246-2005, SEC.223.

IC 33-33-84-4
Seal
Sec. 4. The superior court shall have a seal consisting of a circular disk containing the words "Vigo Superior Court of Indiana", and a design as the court may determine, an impression of which shall be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-84-6
Court of record; force and effect of judgments and orders
Sec. 6. The judgments, decrees, orders, and proceedings of the superior court have the same force and effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-7
Power and authority of judges
Sec. 7. The judges of the superior court may make and adopt rules and regulations for conducting the business of the court and have all the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders. The judges may administer oaths, solemnize marriages, take and certify acknowledgment of deeds, and give all records and proceedings in the court. As added by P.L.98-2004, SEC.12.

IC 33-33-84-8
Additional powers of superior court
Sec. 8. The judges of the superior court have the same powers to grant restraining orders and injunctions; to issue writs of habeas corpus; to appoint receivers, masters, and commissioners to convey real property; to grant commissions for the examination of witnesses; to appoint other officers necessary to facilitate and transact the business of the court as conferred on circuit courts or the circuit court judges; and to appoint such officers necessary to facilitate the business of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-9
Personnel
Sec. 9. (a) The superior court may appoint commissioners, probate commissioners, referees, juvenile referees, bailiffs, court reporters, probation officers, and other personnel, including an administrative officer, as the court believes are necessary to facilitate and transact the business of the court. The salaries of the personnel shall be fixed and paid as provided by law. However, if the salaries of any of the personnel are not provided by law, the amount and time of payment of the salaries shall be fixed by the court, to be paid out of the county treasury by the county auditor upon the order of the court, and be entered on record. The officers and persons appointed shall perform the duties as are prescribed by the court. Any such commissioners, probate commissioners, referees, juvenile referees, probation officers, and other personnel appointed by the court serve at the pleasure of the court.
(b) Any probate commissioner appointed by the court may be vested by the court with all suitable powers for the handling and management of the probate and guardianship matters of the court, including the fixing of all bonds, the auditing of accounts of estates and guardianships and trusts, acceptance of reports, accounts, and settlements filed in the court, the appointment of personal representatives, guardians, and trustees, the probating of wills, the taking and hearing of evidence on or concerning such matters, or any other probate, guardianship, or trust matters in litigation before the court, the enforcement of court rules and regulations, and making of reports to the court, including the taking and hearing of evidence together with the commissioner's findings and conclusions, under the final jurisdiction and decision of the judges of the court.
(c) Any juvenile referee appointed by the court may be vested by the court with all suitable powers for the handling and management of the juvenile matters of the court, including the fixing of bonds, the taking and hearing of evidence on or concerning any juvenile matters in litigation before the court, the enforcement of court rules and regulations, the making of reports to the court concerning the referee's doings under final jurisdiction and decision of the judges of

the court.
(d) A probate commissioner and juvenile referee may summon witnesses to testify before the commissioner and juvenile referee, administer oaths, and take acknowledgments in connection with and in furtherance of their duties and powers.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-10
Location of court sessions
Sec. 10. (a) The Vigo superior court shall hold its sessions in the Vigo County courthouse or its replacement in Terre Haute.
(b) The board of county commissioners of Vigo County shall:
(1) provide and maintain in the courthouse suitable and convenient courtrooms for the holding of the court, suitable and convenient jury rooms, offices for the judges, secretaries, and official court reporters, and other facilities as may be necessary; and
(2) provide all the necessary furniture and equipment for the rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-11
Books, papers, and records
Sec. 11. The clerk, under the direction of the superior court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books, papers, and records;
as may be necessary for the court. All books, papers, and proceedings of the court shall be kept distinct and separate from those of other records.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-12
Order book
Sec. 12. The superior court shall maintain order books as the court may determine necessary for the entire court, which may be signed on behalf of the court by any of the sitting judges of the court. The signature constitutes authentication of the actions of each of the judges in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-13
Court reporter, bailiff, and secretary
Sec. 13. Each judge of the superior court shall appoint a court reporter, a bailiff, and a secretary for the court whose salaries shall be fixed by the court and paid as provided by law, and who serve at the pleasure of the judge making the appointment. As added by P.L.98-2004, SEC.12.

IC 33-33-84-14
Appointment of additional personnel
Sec. 14. The superior court may appoint additional officers and personnel as may be necessary for the proper administration of the duties of the court, whose salaries shall be fixed by the court and who serve at the pleasure of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-15
Probation officers
Sec. 15. The superior court shall appoint probation officers who shall perform the same duties and receive the same compensation as is provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-16
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-84-17
Process of court
Sec. 17. The process of the superior court must have the seal affixed and be attested, directed, served, returned, and in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-18
Presiding judge
Sec. 18. The superior court, by rules adopted by the court, may designate one (1) of the judges as presiding judge and fix the time the presiding judge presides. The presiding judge is responsible for the operation and conduct of the court and seeing that the court operates efficiently and judicially.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-19
En banc; disagreements
Sec. 19. The judges of the superior court may sit en banc and act in concert. The judge of the circuit court may also sit en banc with the judges of the superior court. If there is a disagreement while sitting en banc, the decision of the majority of the judges controls. However, in the absence of a majority, the decision of the presiding judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-20
Authority of judge to sit in either court
Sec. 20. The judge of the Vigo circuit court may sit as a judge of

the superior court, with the court's permission, in all matters pending before the superior court, without limitation and without any further order, in the same manner as if the judge were an elected judge of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-21
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 85. WABASH COUNTY

IC 33-33-85-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Wabash superior court.
(b) The Wabash superior court is a standard superior court as described in IC 33-29-1.
(c) Wabash County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-85-3
Judge; location of court sessions
Sec. 3. The Wabash superior court has one (1) judge who shall hold sessions in:
(1) the Wabash County courthouse in Wabash; or
(2) other places in the county that the Wabash County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-85-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-85-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 86. WARREN COUNTY



CHAPTER 87. WARRICK COUNTY

IC 33-33-87-2
Judicial circuit
Sec. 2. Warrick County constitutes the second judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-3
Establishment of superior court
Sec. 3. There are established two (2) courts of record to be known as "Warrick superior court No. 1" and "Warrick superior court No. 2".
As added by P.L.98-2004, SEC.12.

IC 33-33-87-4
Seal
Sec. 4. Each superior court shall have a seal consisting of a circular disk containing the words "Warrick Superior Court No. 1" or "Warrick Superior Court No. 2" and a design as each court may determine.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-5
Force and effect of superior court actions
Sec. 5. Each superior court's judgments, decrees, orders, and proceedings have the same force and effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-87-7
Transfer of actions and proceedings
Sec. 7. (a) The judge of the circuit court may, with the consent of a superior court, transfer any action, cause, or proceeding filed and docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding, without further transcript, to be redocketed and disposed of as if originally filed with the court.
(b) The judge of a superior court may, with the consent of the judge of the circuit court, transfer any action, cause, or proceeding filed and docketed in the court to the circuit court by transferring all

original papers and instruments filed in the action, cause, or proceeding, without further transcript, to be redocketed and disposed of as if originally filed with the circuit court.
(c) The judge of a superior court may, with the consent of the judge of the other superior court, transfer any action, cause, or proceeding filed and docketed in the court to the other court to be redocketed and disposed of as if originally filed with the other court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-8
Sitting of judges
Sec. 8. (a) The judge of the Warrick circuit court may, with a superior court's permission, sit and act as a judge of the superior court in all matters before the court, without limitation and without any further order in the same manner and with all the rights and powers as if the judge were an elected judge of the superior court.
(b) The judge of the Warrick superior court No. 1 or Warrick superior court No. 2 may, with the circuit court's permission, sit and to act as a judge of the circuit court in all matters pending before the circuit court, without limitation and without any further order in the same manner and with all the rights and powers as if the judge were the elected judge of the circuit court.
(c) The judge of a superior court may, with the consent of the judge of the other superior court, sit as a judge of the other court in any manner as if elected as the judge of the other court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-9
Powers of judges
Sec. 9. (a) The Warrick superior court No. 1 or Warrick superior court No. 2 may make rules for conducting the business of the court.
(b) The Warrick superior court No. 1 or the Warrick superior court No. 2 may issue warrants and issue and direct all processes that are necessary in exercising the jurisdiction conferred under this chapter. The Warrick superior court No. 1 or Warrick superior court No. 2 may make all proper judgments, sentences, decrees, and orders, issue all process, and do all acts necessary or proper to carry the jurisdiction conferred under this chapter into effect.
(c) The Warrick superior court No. 1 or the Warrick superior court No. 2 has the same power as the circuit court or a judge of the circuit court in relation to the attendance of witnesses, the punishment of contempts, and the enforcing of a court's orders. The Warrick superior court No. 1 or Warrick superior court No. 2 may administer oaths and give all necessary certificates for the authentication of the records and proceedings of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-10
Judges; term
Sec. 10. There shall be one (1) judge of the Warrick superior court

No. 1 and one (1) judge of the Warrick superior court No. 2 who shall hold office for six (6) years, beginning on the first day of January after a judge's election and until the judge's successor is elected and qualified.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-11
Judges; discipline
Sec. 11. The judge of the Warrick superior court No. 1 and the Warrick superior court No. 2 shall be subject to all disciplinary rules promulgated by the supreme court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-12
Election
Sec. 12. The voters of Warrick County shall elect every six (6) years a judge for the Warrick superior court No. 1 and a judge for the Warrick superior court No. 2 at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-13
Qualifications
Sec. 13. To be eligible to hold office as a superior court judge, a person must:
(1) be a resident of Warrick County; and
(2) be admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.17; P.L.201-2011, SEC.96.

IC 33-33-87-14
Vacancy
Sec. 14. Any vacancy occurring in the office of the judge of the superior court shall be filled by appointment by the governor in the same manner as are vacancies in the office of the judge of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-15
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-87-16
Practice and procedure
Sec. 16. (a) All laws and rules adopted by the supreme court enacted governing the circuit court in matters of pleading, practice, the issuing and service of process, the giving of notice, the appointing of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court are applicable to and govern the superior courts. (b) Notwithstanding subsection (a), in cases on the civil small claims docket, the following exceptions to the laws and rules described in subsection (a) apply:
(1) A defendant is considered to have complied with the statute and rule requiring the filing of an answer upon entering the defendant's appearance personally or by attorney. An appearance is considered a general denial and preserves all defenses and compulsory counterclaims that may then be presented at the trial of the cause.
(2) If at the trial of the cause the court determines that the complaint is so vague and ambiguous that the defendant was unable to determine the nature of plaintiff's claim or that the plaintiff is surprised by a defense or compulsory counterclaim raised by the defendant that the plaintiff could not reasonably have anticipated, the court shall grant a continuance.
(3) The trial must be informal, with the sole objective of dispensing speedy justice between the parties according to the rules of substantive law, and may not be bound by the statutory provisions or rules of practice, procedure, pleadings, or evidence except provisions relating to privileged communications and offers of compromise.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-17
Trial by jury
Sec. 17. Whenever a trial by jury is demanded, a judge of the superior court may call a jury from the list provided to the court, although the filing of a small claim shall be considered a waiver of trial by jury by the plaintiff. The defendant may, not later than ten (10) days after being served, make demand for a trial by jury by affidavit stating that there are questions of fact requiring a trial by jury, specifying them, and stating that the demand is intended in good faith. The court shall then cause the claim to be transferred to the regular docket and the defendant shall pay the filing fee charged for filing civil actions in circuit court. Upon transfer a claim loses its status as a small claim and is subject to all ordinary rules and procedure.
As added by P.L.98-2004, SEC.12. Amended by P.L.118-2007, SEC.24.

IC 33-33-87-18
Satisfaction of judgment
Sec. 18. When the judgment or order in the small claims division of the superior court is against the defendant, the defendant shall pay the judgment or order immediately or at any time and upon such terms and conditions as the judge prescribes. If the judge orders that the judgment shall be paid in specified installments, the judge may stay the issuance of execution and other supplementary process during compliance with the order. The stay may be modified or vacated by the court. As added by P.L.98-2004, SEC.12.

IC 33-33-87-19
Judgments; lien on real estate
Sec. 19. All judgments rendered in the small claims division of a superior court shall be properly recorded in the judgment docket book of the court. The judgments are liens on real estate in the same manner as judgments in a court of general jurisdiction become liens on real estate under IC 34-55-9.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-20
Appeals
Sec. 20. An appeal of a judgment from a standard small claims and misdemeanor division of a superior court shall be taken in the same manner and under the same rules and statutes and with the same assessment of costs as cases appealed from the circuit courts. The appeal in a small claims case must be commenced and perfected within thirty (30) days after the entry of judgment or the right to appeal is waived.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-21
Bailiff; court reporter; additional personnel
Sec. 21. Each superior court shall appoint a bailiff, a court reporter, and the additional personnel necessary to carry out the business of the court. The duties, salaries, and terms of the bailiff and recorder shall be regulated in the same manner as provided for the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-22
Location of court sessions
Sec. 22. (a) Warrick superior court No. 1 and Warrick superior court No. 2 shall hold sessions in:
(1) the Warrick County courthouse in Boonville; or
(2) any other place in Warrick County as the board of county commissioners may provide.
(b) The board of county commissioners of Warrick County shall:
(1) provide and maintain a suitable and convenient courtroom for the holding of a superior court, suitable and convenient jury rooms, offices for the judges and official court reporters, and other facilities as may be necessary; and
(2) provide all the necessary furniture and equipment for the rooms and offices of a court.
(c) The county council shall appropriate sufficient funds for the rooms, facilities, furniture, and equipment.
As added by P.L.98-2004, SEC.12.



CHAPTER 88. WASHINGTON COUNTY

IC 33-33-88-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Washington superior court.
(b) The Washington superior court is a standard superior court as described in IC 33-29-1.
(c) Washington County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-88-3
Judge; location of court sessions
Sec. 3. The Washington superior court has one (1) judge who shall hold sessions in:
(1) the Washington County courthouse in Salem; or
(2) other places in the county that the Washington County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-88-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-88-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 89. WAYNE COUNTY

IC 33-33-89-2
Judicial circuit
Sec. 2. Wayne County constitutes the seventeenth circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-3
Establishment of superior court
Sec. 3. There is established a court of record to be known as the Wayne superior court No. 1. The court consists of one (1) judge, who shall hold office for six (6) years, beginning on the first day of January after the judge's election, and until the judge's successor has been elected and qualified. The judge shall be elected every six (6) years at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-4
Judicial district
Sec. 4. Wayne County constitutes the judicial district of the Wayne superior court No. 1.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-5
Bailiff and court reporter
Sec. 5. The judge of the superior court shall appoint a bailiff and an official court reporter for the court, to serve during the pleasure of the court. The judge shall fix their per diem or salary within the limits and in the manner as provided by law concerning bailiffs and official court reporters. The bailiff and court reporter shall be paid monthly out of the treasury of Wayne County in the manner provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-6
Location of court sessions
Sec. 6. (a) The superior court shall hold its sessions in the Wayne County courthouse in Richmond.
(b) The board of commissioners of Wayne County shall:
(1) provide and maintain in the courthouse:
(A) a suitable and convenient courtroom for the holding of the court; and
(B) a suitable and convenient jury room and offices for the presiding judge and the official court reporter; and (2) shall provide all necessary furniture and equipment for the rooms and offices and all necessary dockets, books, and records for the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-89-8
Judicial powers
Sec. 8. (a) The judge of the Wayne superior court No. 1:
(1) may make and adopt rules and regulations for conducting the business of the Wayne superior court; and
(2) has all the powers incident to a court of record in relation to the attendance of witnesses, punishment of contempt, and the enforcement of its orders.
(b) The judge of the court may:
(1) administer oaths;
(2) solemnize marriages;
(3) take and certify acknowledgment of deeds;
(4) give all necessary certificates for the authentication of records and proceedings of the court; and
(5) make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.



CHAPTER 89.2. WAYNE SUPERIOR COURT NO. 2

IC 33-33-89.2-2
Judicial circuit
Sec. 2. There is established a court of record to be known as the Wayne superior court No. 2. The court has one (1) judge, who shall hold office for a term of six (6) years, beginning on the first day of January after the judge's election and until the judge's successor is elected and qualified. The judge of the court shall be elected every six (6) years at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-3
Establishment of superior court; judge; election
Sec. 3. Wayne County constitutes the judicial district of the Wayne superior court No. 2. The court shall have a seal containing the words "Wayne Superior Court No. 2, of Wayne County, Indiana.".
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-4
Judicial district
Sec. 4. The judge of the Wayne superior court No. 2 shall appoint a bailiff and an official court reporter for the court, to serve at the pleasure of the court. The judge shall fix their compensation within the limits and in the manner as may be provided by law concerning bailiffs and official court reporters. The compensation shall be paid monthly out of the treasury of Wayne County in the manner provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-5
Bailiff and court reporter
Sec. 5. The terms of the Wayne Superior Court No. 2 shall be held in a judicial district under IC 33-23-2.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-6
Location of court sessions
Sec. 6. (a) The Wayne superior court No. 2 shall hold its sessions in a place to be determined by the county council of Wayne County.
(b) The board of county commissioners of Wayne County:
(1) shall provide and maintain in the courthouse:
(A) a suitable and convenient courtroom for the holding of

court; and
(B) suitable and convenient jury room and offices for the judge and the official court reporter; and
(2) shall provide all necessary furniture and equipment for the rooms and offices of the court, and all necessary dockets, books, and records for the court.
(c) The county council shall make the necessary appropriations from the general fund of the county for the purpose of carrying out this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-7
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-89.2-8
Judicial powers
Sec. 8. The judge of the Wayne superior court No. 2:
(1) may make and adopt rules and regulations for conducting the business of the Wayne superior court No. 2;
(2) has all powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt and the power to enforce the judge's orders; and
(3) may administer oaths, solemnize marriages, take and certify acknowledgments of deeds, give all necessary certificates for the authentication of records and proceedings of the court, and make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-9
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-89.2-10
Repealed
(Repealed by P.L.118-2007, SEC.38.)



CHAPTER 89.3. WAYNE SUPERIOR COURT NO. 3

IC 33-33-89.3-2
Establishment of superior court
Sec. 2. There is established a court of record having general jurisdiction to be known as the Wayne superior court No. 3 (referred to as "the court" in this chapter). The court may have a seal containing the words "Wayne Superior Court No. 3, Wayne County, Indiana". Wayne County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-3
Judge; election
Sec. 3. (a) The court has one (1) judge, who shall be elected at the general election every six (6) years in Wayne County. The judge's term begins January 1 following the judge's election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as judge of the court, a person must:
(1) be a resident of Wayne County;
(2) be admitted to the bar of Indiana; and
(3) have practiced law at least five (5) years.
As added by P.L.98-2004, SEC.12. Amended by P.L.161-2011, SEC.18; P.L.201-2011, SEC.98.

IC 33-33-89.3-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-89.3-5
Judicial powers
Sec. 5. The judge of the court has the same powers relating to the conduct of business of the court as the judge of the Wayne circuit court and the judges of Wayne superior courts No. 1 and No. 2. The judge has all powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt, and the power to enforce the judge's orders. The judge may administer oaths, solemnize marriages, take and certify acknowledgements of deeds, and give all necessary certificates for the authentication of records and proceedings of the judge's court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-6
Personnel Sec. 6. The judge of the court may appoint a bailiff, official court reporter, referee, commissioner, and any other personnel as the judge considers necessary to facilitate and transact the business of the court. The judge of the court shall fix their compensation within the limits and in the manner as provided by law concerning these officers and employees. These personnel serve at the pleasure of the court and are paid monthly in the manner of payment for officers and employees of Wayne circuit court and Wayne superior courts No. 1 and No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-7
Books, dockets, and papers
Sec. 7. The clerk, under the direction of the judge of the court, shall provide order books, judgment dockets, execution dockets, fee books, and other books for the court, which shall be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-8
Location of court sessions
Sec. 8. (a) The court shall hold its sessions in a place to be determined and provided by the county council of Wayne County.
(b) The board of county commissioners of Wayne County:
(1) shall provide and maintain in the courthouse a suitable and convenient courtroom for holding the court and suitable and convenient jury room and offices for the judge, official court reporter, and staff of the court; and
(2) shall provide all necessary furniture and equipment for the rooms, offices, and employees of the court and all necessary dockets, books, and records for the court.
(c) The county council shall make all necessary appropriations from the general fund of the county for the purpose of carrying out this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-9
Repealed
(Repealed by P.L.118-2007, SEC.38.)

IC 33-33-89.3-10
Sitting of judges
Sec. 10. The judges of the Wayne circuit court and Wayne superior courts No. 1 and No. 2 may, with the consent of the judge of the court, sit as judge of the court in any matter in the small claims and minor offenses division of the court, as if the judge were an elected judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-11 Transfer of actions and proceedings
Sec. 11. The judges of the Wayne circuit court and Wayne superior courts No. 1 and No. 2 may, with the consent of the judge of the court, transfer any action, cause, or proceeding filed and docketed in the Wayne circuit court, Wayne superior court No. 1, or Wayne superior court No. 2, to the court by transferring all original papers and instruments filed in such an action, cause, or proceeding. The action, cause, or proceeding shall be treated as if originally filed with the court. The judge of the court may, with the consent of the judge of the Wayne circuit court, Wayne superior court No. 1, or Wayne superior court No. 2, transfer any action, cause, or proceeding filed and docketed in the court, except a cause properly docketed in the small claims or minor offenses division of the court, to the Wayne circuit court, Wayne superior court No. 1, or Wayne superior court No. 2, by transferring all original papers and instruments filed in the action, cause, or proceeding. The action, cause, or proceeding shall be treated as if originally filed with the transferee court. However, if any cause, action, or proceeding transferred under this section is later transferred on change of venue to a court of another county or if any cause is appealed to the court of appeals or supreme court of Indiana, then the party taking the change of venue or appeal may have a transcript made of the proceedings in each court, certified by the clerk of that court. The transcript has the same force and effect and gives the court to which it is taken on change of venue or appeal the same jurisdiction, as though this transcript had been originally made when the cause was transferred to the transferee court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-12
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 90. WELLS COUNTY

IC 33-33-90-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Wells superior court.
(b) The Wells superior court is a standard superior court as described in IC 33-29-1.
(c) Wells County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-90-3
Judge; location of court sessions
Sec. 3. The Wells superior court has one (1) judge who shall hold sessions in:
(1) the Wells County courthouse in Bluffton; or
(2) other places in the county that the Wells County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-90-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-90-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 91. WHITE COUNTY

IC 33-33-91-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the White superior court.
(b) The White superior court is a standard superior court as described in IC 33-29-1.
(c) White County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-91-3
Judge; location of court sessions
Sec. 3. The White superior court has one (1) judge who shall hold sessions in:
(1) the White County courthouse in Monticello; or
(2) other places in the county that the board of county commissioners of White County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-91-4
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 33-33-91-5
Repealed
(Repealed by P.L.201-2011, SEC.115.)



CHAPTER 92. WHITLEY COUNTY

IC 33-33-92-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Whitley superior court.
(b) The Whitley superior court is a standard superior court as described in IC 33-29-1.
(c) Whitley County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-92-3
Judge; location of court sessions
Sec. 3. The Whitley superior court has one (1) judge who shall hold sessions in:
(1) the Whitley County courthouse in Columbia City; or
(2) other places in the county that the board of county commissioners of Whitley County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-92-4
Small claims referee
Sec. 4. (a) If the Whitley county executive establishes the position of small claims referee to serve the Whitley superior court, the judge of the Whitley superior court may appoint a part-time small claims referee under IC 33-29-3 to assist the court in the exercise of its small claims jurisdiction.
(b) The small claims referee is entitled to reasonable compensation not exceeding twenty thousand dollars ($20,000) as recommended by the judge of the Whitley superior court to be paid by the county after the compensation is approved by the county fiscal body. The state shall pay fifty percent (50%) of the salary set under this subsection and the county shall pay the remainder of the salary.
(c) The Whitley County executive shall provide and maintain a suitable courtroom and facilities for the use of the small claims referee, including furniture and equipment, as necessary.
(d) The Whitley superior court shall employ administrative staff necessary to support the functions of the small claims referee.
(e) The county fiscal body shall appropriate sufficient funds for the provision of staff and facilities required under this section.
As added by P.L.98-2004, SEC.12.

IC 33-33-92-5 (Repealed by P.L.201-2011, SEC.115.)

IC 33-33-92-6
Repealed
(Repealed by P.L.201-2011, SEC.115.)






ARTICLE 34. MARION COUNTY SMALL CLAIMS COURTS

CHAPTER 1. ESTABLISHMENT AND GENERAL PROVISIONS

IC 33-34-1-2
Establishment of courts
Sec. 2. (a) There are established township small claims courts in each county containing a consolidated city.
(b) The name of each court shall be the "__________ Township of Marion County Small Claims Court" (insert the name of the township in the blank).
As added by P.L.98-2004, SEC.13.

IC 33-34-1-3
Not a court of record
Sec. 3. The small claims court is not a court of record.
As added by P.L.98-2004, SEC.13.

IC 33-34-1-4
Terms of court
Sec. 4. The small claims court shall meet in continuous session.
As added by P.L.98-2004, SEC.13.

IC 33-34-1-5
Circuit court judge
Sec. 5. The judge of the circuit court shall extend aid and assistance to the judges in the conduct of the township small claims courts.
As added by P.L.98-2004, SEC.13.

IC 33-34-1-6
Full-time or part-time divisions
Sec. 6. A division of the small claims court must be a full-time division or a part-time division as determined by the individual township boards following a hearing conducted under section 7 of this chapter.
As added by P.L.98-2004, SEC.13. Amended by P.L.65-2004, SEC.13.

IC 33-34-1-7 Public hearings
Sec. 7. A hearing must be conducted to obtain evidence, opinions, advice, and suggestions from public officials and the general public concerning:
(1) whether a small claims court should be established or abolished in the township, if the township has a population of less than fifteen thousand (15,000) persons;
(2) whether the small claims court should be full time or part time;
(3) the location of the small claims court courtroom and offices; and
(4) other relevant matters.
As added by P.L.98-2004, SEC.13. Amended by P.L.65-2004, SEC.14; P.L.174-2006, SEC.2.

IC 33-34-1-8
Notice of hearings concerning small claims court
Sec. 8. The township trustee shall give ten (10) days notice of all hearings held under section 7 of this chapter in one (1) or more newspapers of general circulation in the county.
As added by P.L.98-2004, SEC.13.

IC 33-34-1-9
Township board order
Sec. 9. Not more than two (2) weeks after a hearing is conducted under section 7 of this chapter, the township board shall, after considering the evidence, opinions, advice, and suggestions presented at the hearing, enter an order concerning:
(1) whether a small claims court shall be established or abolished in the township if the township has a population of less than fifteen thousand (15,000) persons;
(2) whether the small claims court if any, shall function full time or part time;
(3) the location of the small claims court courtroom and offices under IC 33-34-6-1; and
(4) other relevant matters.
As added by P.L.98-2004, SEC.13. Amended by P.L.65-2004, SEC.15; P.L.174-2006, SEC.3.



CHAPTER 2. JUDGES

IC 33-34-2-2
Qualifications
Sec. 2. A judge must meet the qualifications prescribed by IC 3-8-1-30.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-3
Term of office
Sec. 3. The term of office of a judge is four (4) years, beginning January 1 after election and continuing until a successor is:
(1) elected; and
(2) qualified.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-4
Court schedule
Sec. 4. (a) The circuit court judge may establish a regular hourly schedule for the performance of duties by full-time or part-time township small claims courts and each judge shall maintain that schedule.
(b) If the circuit court judge does not establish a regular hourly schedule, the judge shall perform the judge's duties at regular, reasonable hours.
(c) Regardless of whether a regular hourly schedule has been established as set forth in subsection (a), a judge shall hold sessions in addition to the judge's regular schedule whenever the business of the judge's court requires.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-5
Salary
Sec. 5. (a) The salary of a judge who serves full time must be in an amount determined by the township board of the township in which the small claims court is located.
(b) The salary of each judge who serves part time must be in an amount determined by the township board and approved by the city-county council.
(c) The salary of a judge may not be reduced during the judge's term of office. (d) At any other time, salaries of any full-time or part-time judge may be increased or decreased by the township board of the township in which the small claims court is located.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-6
Salary payment; conflict of duties
Sec. 6. (a) The annual salary of a judge shall be paid in twelve (12) equal monthly installments by the township trustee.
(b) The judge may not receive remuneration other than a salary set under section 5 of this chapter for the performance of the judge's official duties except payments for performing marriage ceremonies.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-7
Other employment
Sec. 7. (a) A judge serving part-time may participate in other gainful employment if the employment does not:
(1) interfere with the exercise of the judge's judicial office; or
(2) involve any conflict of interest in the performance of the judge's judicial duties.
(b) A judge serving full time may practice law if the practice does not conflict in any way with the judge's official duties and does not:
(1) cause the judge to be unduly absent from the court; or
(2) interfere with the ready and prompt disposal of the judge's judicial duties.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-8
Retirement fund; eligibility
Sec. 8. The:
(1) judge of a small claims court; and
(2) employees of the court;
may be eligible to participate in the public employees' retirement fund as provided in IC 5-10.3, but a judge is not eligible to participate as a member in the judges' retirement fund under IC 33-38.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-9
Vacations
Sec. 9. (a) A vacation of one (1) month per year shall be provided for a judge who serves in a full-time capacity.
(b) The circuit court judge may authorize the appointment of a judge pro tempore to handle the judicial business of the vacationing judge, if the circuit court judge considers it necessary.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-10
Discipline Sec. 10. (a) A judge is subject to disciplinary action for the grounds and in the manner set forth in IC 33-38-14.
(b) The commission on judicial qualifications for judges of the superior and probate courts is the commission on judicial qualifications for the judges of the small claims courts.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-11
Oath
Sec. 11. Before assuming the duties of a judge, a judge must take an oath to:
(1) faithfully perform the duties of the judge's office; and
(2) support and defend to the best of the judge's ability the constitution and laws of Indiana and the United States.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-12
Bond
Sec. 12. (a) A judge shall:
(1) furnish a bond in a sum required by the circuit court judge to provide for the:
(A) faithful discharge of the duties of the office; and
(B) payment or delivery to the proper persons of whatever money or other property may come into the judge's hands when acting as judge; and
(2) file the bond with the county recorder.
The bond must also extend to cover a person that is appointed to act as judge under IC 33-34-5-4.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-13
Seal
Sec. 13. (a) A judge shall procure a seal that will stamp upon paper a distinct impression of words and letters. The seal must contain the words "____________ Township of Marion County Small Claims Court" (insert the name of the township in the blank).
(b) Deeds, mortgages, powers of attorney, state warrants, and all other instruments of writing pertaining to the judge's official duty, attested by the seal and signature of the judge, are presumptive evidence of the official character of the court or judge in all courts in Indiana without further authentication.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-14
Resignation
Sec. 14. (a) The resignation of a judge shall be delivered to the clerk of the circuit court. The clerk shall advise the circuit court and appropriate township board.
(b) A vacancy occurring in a judgeship must be filled under IC 3-13-10. As added by P.L.98-2004, SEC.13.



CHAPTER 3. JURISDICTION, RULES, AND PROCEDURE

IC 33-34-3-2
Contract and tort jurisdiction
Sec. 2. The court has original and concurrent jurisdiction with the circuit and superior courts in all civil cases founded on contract or tort in which the debt or damage claimed does not exceed six thousand dollars ($6,000), not including interest or attorney's fees.
As added by P.L.98-2004, SEC.13.
IC 33-34-3-3
Possessory actions
Sec. 3. The court has original and concurrent jurisdiction with the circuit and superior courts in possessory actions between landlord and tenant in which the past due rent at the time of filing does not exceed six thousand dollars ($6,000). The court also has original and concurrent jurisdiction with the circuit and superior courts in actions for the possession of property where the value of the property sought to be recovered does not exceed six thousand dollars ($6,000). These jurisdictional limitations are not affected by interest and attorney's fees.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-4
Emergency possessory actions
Sec. 4. The court has original and concurrent jurisdiction with the circuit and superior court in emergency possessory actions between a landlord and tenant under IC 32-31-6.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-5
Jurisdiction denied
Sec. 5. The small claims court has no jurisdiction:
(1) in actions seeking injunctive relief or involving partition of real estate;
(2) in actions to declare or enforce any lien except as provided in section 14 of this chapter;
(3) in actions in which the appointment of a receiver is asked; or
(4) in suits for dissolution or annulment of marriage.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-6
Adoption of rules
Sec. 6. The judge of the circuit court, assisted by the judges of the small claims court, shall make and adopt uniform rules for conducting the business of the small claims court:
(1) according to a simplified procedure; and
(2) in the spirit of sections 7 and 9 of this chapter.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-7
Rules of practice
Sec. 7. A simplified procedure shall be established by rule to enable any person, including the state, to:
(1) file the necessary papers; and
(2) present the person's case in court;
either to seek or to defend against a small claim without consulting or being represented by an attorney.
As added by P.L.98-2004, SEC.13.
IC 33-34-3-8
Service of process
Sec. 8. (a) Upon the filing of a complaint, service of original process shall be attempted by personal service of the summons and complaint on the defendant, which may include leaving a copy of the service at the last known place of residence of the party if the process server properly describes on the return the residence, noting any of its unique features, and mailing by first class a copy of the service without charge to the party at the same last known place of residence.
(b) If service cannot be made in this manner, service of process shall be made in an alternate manner as provided by the Indiana Rules of Civil Procedure.
(c) Subsequent service of process, other than that originally served upon filing of the complaint, may be made by registered or certified mail or another manner authorized by the Indiana Rules of Civil Procedure.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-9
Trial
Sec. 9. A trial:
(1) must be informal, with the sole objective of dispensing speedy justice between the parties according to the rules of substantive law; and
(2) may not be bound by the statutory provisions or rules of practice, procedure, pleadings, or evidence, except the provisions relating to privileged communications and offers of compromise.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-10
No trial by jury
Sec. 10. There may not be a trial by jury in the small claims court.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-11
Waiver of trial by jury; transfer of claim
Sec. 11. (a) A filing of a civil claim in the small claims court constitutes a waiver of trial by jury by the plaintiff.
(b) A defendant in a small claims case waives the right to trial by jury unless the defendant requests a jury trial at least three (3) calendar days before the trial date that appears on the complaint. Upon the filing of a jury trial request, the small claims court shall transfer the claim to the superior court of the county. The defendant shall pay all costs necessary for filing the claim in the superior court as if the cause had been filed initially in that court.
(c) A notice of claim filed in the small claims court must include a statement that reflects the provisions of subsection (b).
As added by P.L.98-2004, SEC.13.
IC 33-34-3-12
Judicial notice
Sec. 12. The small claims court shall take judicial notice of municipal, city, and town ordinances.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-13
Satisfaction of judgment
Sec. 13. (a) If the judgment or order is against the defendant, the defendant shall pay the judgment at any time and upon terms and conditions as the judge orders.
(b) If the judge orders that the judgment be paid in specified installments, the judge may stay the issuance of execution and other supplementary process during the period of compliance with the order.
(c) A stay ordered under subsection (b) may be modified or vacated by the court.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-14
Judgments; lien on real estate
Sec. 14. (a) All judgments rendered in civil actions may be recorded in the judgment docket book of the proper division of the small claims court.
(b) A judgment entered by a small claims court is a lien on real estate when entered in the circuit court judgment docket in the same manner as a judgment in a court of general jurisdiction becomes a lien on real estate under IC 34-55-9.
(c) The clerk of the small claims court shall keep a docket in which judgments shall be entered and properly indexed in the name of the judgment defendant as judgments of circuit courts are entered and indexed.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-15
Appeals
Sec. 15. (a) All appeals from judgments of the small claims court shall be taken to the circuit court or superior court of the county and tried de novo.
(b) The rules of procedure for appeals must be in accordance with the rules established by the circuit court and superior court.
(c) The appellant shall pay all costs necessary for the filing of the case in the circuit court or superior court, as if the appeal were a case that had been filed initially in that court.
As added by P.L.98-2004, SEC.13. Amended by P.L.201-2011, SEC.99.



CHAPTER 4. POWERS

IC 33-34-4-2
Witnesses; contempt and enforcement of orders
Sec. 2. The small claims court has the same power as the circuit court in relation to the:
(1) attendance of witnesses;
(2) punishment of contempts; and
(3) enforcement of its orders.
As added by P.L.98-2004, SEC.13.

IC 33-34-4-3
Process; judgments
Sec. 3. A judge may:
(1) issue and direct all process to individuals and corporations necessary to exercise the jurisdiction of the court;
(2) make all proper judgment, sentences, decrees, and orders; and
(3) do all acts necessary or proper in conformity with state laws;
assisted as necessary by the clerk of the circuit court.
As added by P.L.98-2004, SEC.13.

IC 33-34-4-4
Marriages
Sec. 4. Each judge may solemnize marriages.
As added by P.L.98-2004, SEC.13.



CHAPTER 5. TRANSFER OF CASES, ABSENT JUDGE, AND SPECIAL JUDGE

IC 33-34-5-2
Transfer of cases from another court
Sec. 2. A judge of the circuit or superior court may order a cause filed in the circuit or superior court to be transferred to the small claims court if the:
(1) small claims court has jurisdiction of the cause concurrent with the circuit or superior court; and
(2) judge consents to the transfer.
As added by P.L.98-2004, SEC.13.

IC 33-34-5-3
Interchange of judges
Sec. 3. The judges of the small claims court may sit in place of each other and perform each other's duties:
(1) at the direction of or with the approval of the circuit court judge; and
(2) with the consent of the respective judges.
As added by P.L.98-2004, SEC.13.

IC 33-34-5-4
Judge unable to preside; appointment
Sec. 4. (a) If a judge is unable to preside over the judge's small claims court during any number of days, the judge may appoint in writing a person qualified to be a small claims judge under IC 33-34-2-2 to preside in place of the judge.
(b) The written appointment shall be entered on the order book or record of the circuit court. The appointee shall, after taking the oath prescribed for the judges, conduct the business of the small claims court subject to the same rules and regulations as judges and has the same authority during the continuance of the appointee's appointment.
(c) The appointee is entitled to the same compensation from the township trustee as accruable to the small claims judge in whose place the appointee is serving.
As added by P.L.98-2004, SEC.13. Amended by P.L.174-2006, SEC.5.

IC 33-34-5-5
Judge's absence
Sec. 5. (a) A judge absent from the bench for more than thirty (30)

days shall deposit the dockets, books, and papers of the office with the:
(1) small claims judge of another township; or
(2) circuit court;
as directed by the circuit court judge.
(b) A:
(1) judge with whom the docket of another judge is deposited during a vacancy or an absence; and
(2) successor of any judge who has the dockets of the successor's predecessor in the successor's possession;
may perform all duties that the judge might do legally in relation to the judge's own dockets.
(c) Process shall be returned to the judge who has the legal custody of the docket at the day of return.
As added by P.L.98-2004, SEC.13. Amended by P.L.174-2006, SEC.6.

IC 33-34-5-6
Special judge
Sec. 6. (a) Only another judge may serve as a special judge in the small claims court.
(b) Except for mileage and travel expense, a judge serving as a special judge under this section may not receive compensation in addition to the salary provided under this article.
As added by P.L.98-2004, SEC.13.



CHAPTER 6. FACILITIES AND PERSONNEL

IC 33-34-6-2
Supplies and maintenance
Sec. 2. A township shall:
(1) furnish all:
(A) supplies, including all blanks, forms, stationery, and papers of every kind, required for use in all cases in the township small claims court; and
(B) furniture, books, and other necessary equipment and supplies; and
(2) provide for all necessary maintenance and upkeep of the facilities where court is held.
As added by P.L.98-2004, SEC.13. Amended by P.L.174-2006, SEC.8.

IC 33-34-6-3
Clerks
Sec. 3. Each township shall provide an appropriate and competitive salary of at least five thousand six hundred dollars ($5,600) for the number of clerks for the small claims court sufficient to:
(1) operate efficiently; and
(2) adequately serve the citizens doing business with the court.
As added by P.L.98-2004, SEC.13.

IC 33-34-6-4
Constable; election; deputies; compensation
Sec. 4. (a) The voters of each township having a small claims court shall elect a constable for the small claims court at the general election every four (4) years for a term of office of four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified. The ballot must state the:
(1) name of the candidate; and
(2) court for which the candidate is to serve. (b) Each small claims court shall have a constable who:
(1) acts as the bailiff of the court;
(2) serves the court's personal service of process;
(3) has police powers to:
(A) make arrests;
(B) keep the peace; and
(C) carry out the orders of the court;
(4) must meet the qualifications prescribed by IC 3-8-1-31;
(5) is compensated for each process that is delivered to effect personal service when serving as the bailiff for the court;
(6) is responsible for:
(A) the preparation and mailing of all registered or certified service and is compensated for each process served by mail; and
(B) all the official acts of the deputies;
(7) is compensated solely from the service of process fees collected under IC 33-34-8-1; and
(8) may require a deputy to give a bond for the proper discharge of the deputy's duties for an amount fixed by the constable.
(c) The elected constable may appoint full-time and part-time deputies for assistance in the performance of official duties who:
(1) perform all the official duties required to be performed by the constable;
(2) possess the same statutory and common law powers and authority as the constable;
(3) must take the same oath required of the constable;
(4) are compensated solely from the service of process fees collected under IC 33-34-8-1; and
(5) serve at the pleasure of the constable and may be dismissed at any time with or without cause.
(d) If there is an:
(1) emergency; or
(2) inability of a constable to carry out the constable's duties;
the judge may appoint a special constable to carry out the duties of the constable during the emergency or inability.
As added by P.L.98-2004, SEC.13.



CHAPTER 7. RECORDS; REPORTS; ACCOUNTING

IC 33-34-7-2
Caseload reports
Sec. 2. Each judge shall prepare, certify, and file quarterly reports on March 31, June 30, September 30, and December 31 of each year with the circuit court judge, which must include the:
(1) total case filings;
(2) terminations; and
(3) cases remaining open;
broken down by the type of case, in a form approved by and distributed under the direction of the circuit court judge.
As added by P.L.98-2004, SEC.13.

IC 33-34-7-3
Records
Sec. 3. The judge of the circuit court, with the assistance of the clerk of the circuit court, the judges of the small claims courts, and the state board of accounts, shall, at the expense of the townships:
(1) provide the forms, blanks, court calendar books, judgment dockets, and fee books; and
(2) make rules and instructions to direct the judges in keeping records and making reports.
The clerk of the circuit court shall keep full and permanent records and reports of each judge's past and current proceedings, indexed and available for reference as a public record.
As added by P.L.98-2004, SEC.13.



CHAPTER 8. FEES AND COSTS

IC 33-34-8-1
Fees and costs
Sec. 1. (a) The following fees and costs apply to cases in the small claims court:
(1) A township docket fee of five dollars ($5) plus forty-five percent (45%) of the infraction or ordinance violation costs fee under IC 33-37-4-2.
(2) The bailiff's service of process by registered or certified mail fee of thirteen dollars ($13) for each service.
(3) The cost for the personal service of process by the bailiff or other process server of thirteen dollars ($13) for each service.
(4) Witness fees, if any, in the amount provided by IC 33-37-10-3 to be taxed and charged in the circuit court.
(5) A redocketing fee, if any, of five dollars ($5).
(6) A document storage fee under IC 33-37-5-20.
(7) An automated record keeping fee under IC 33-37-5-21.
(8) A late fee, if any, under IC 33-37-5-22.
(9) A public defense administration fee under IC 33-37-5-21.2.
(10) A judicial insurance adjustment fee under IC 33-37-5-25.
(11) A judicial salaries fee under IC 33-37-5-26.
(12) A court administration fee under IC 33-37-5-27.
(13) Before July 1, 2017, a pro bono legal services fee under IC 33-37-5-31.
The docket fee and the cost for the initial service of process shall be paid at the institution of a case. The cost of service after the initial service shall be assessed and paid after service has been made. The cost of witness fees shall be paid before the witnesses are called.
(b) If the amount of the township docket fee computed under subsection (a)(1) is not equal to a whole number, the amount shall be rounded to the next highest whole number.
As added by P.L.98-2004, SEC.13. Amended by P.L.85-2004, SEC.15; P.L.95-2004, SEC.3; P.L.2-2005, SEC.99; P.L.176-2005, SEC.2; P.L.136-2012, SEC.12.

IC 33-34-8-2
Transcripts
Sec. 2. The person who is designated by a judge to prepare transcripts may collect a fee of not more than five dollars ($5) for each transcript from a person who requests the preparation of a transcript. As added by P.L.98-2004, SEC.13.

IC 33-34-8-3
Payment, distribution, and deposit of costs and fees
Sec. 3. (a) Payment for all costs made as a result of proceedings in a small claims court shall be to the _______ Township of Marion County Small Claims Court (with the name of the township inserted). The court shall issue a receipt for all money received on a form numbered serially in duplicate. All township docket fees and late fees received by the court shall be paid to the township trustee at the close of each month.
(b) The court shall:
(1) semiannually distribute to the auditor of state:
(A) all automated record keeping fees (IC 33-37-5-21) received by the court for deposit in the homeowner protection unit account established by IC 4-6-12-9 and the state user fee fund established under IC 33-37-9;
(B) all public defense administration fees collected by the court under IC 33-37-5-21.2 for deposit in the state general fund;
(C) sixty percent (60%) of all court administration fees collected by the court under IC 33-37-5-27 for deposit in the state general fund;
(D) all judicial insurance adjustment fees collected by the court under IC 33-37-5-25 for deposit in the judicial branch insurance adjustment account established by IC 33-38-5-8.2;
(E) seventy-five percent (75%) of all judicial salaries fees collected by the court under IC 33-37-5-26 for deposit in the state general fund; and
(F) one hundred percent (100%) of the pro bono legal services fees collected before July 1, 2017, by the court under IC 33-37-5-31; and
(2) distribute monthly to the county auditor all document storage fees received by the court.
The remaining twenty-five percent (25%) of the judicial salaries fees described in subdivision (1)(E) shall be deposited monthly in the township general fund of the township in which the court is located. The county auditor shall deposit fees distributed under subdivision (2) into the clerk's record perpetuation fund under IC 33-37-5-2.
(c) The court semiannually shall pay to the township trustee of the township in which the court is located the remaining forty percent (40%) of the court administration fees described under subsection (b)(1)(C) to fund the operations of the small claims court in the trustee's township.
As added by P.L.98-2004, SEC.13. Amended by P.L.176-2005, SEC.3; P.L.174-2006, SEC.9; P.L.122-2008, SEC.2; P.L.182-2009(ss), SEC.391; P.L.136-2012, SEC.13.

IC 33-34-8-4
Quarterly accounting Sec. 4. Fees, costs, and any other amounts collected by the courts shall be accounted for quarterly to the clerk of the circuit court on:
(1) March 31;
(2) June 30;
(3) September 30; and
(4) December 31;
of each year.
As added by P.L.98-2004, SEC.13.






ARTICLE 35. CITY AND TOWN COURTS

CHAPTER 1. ESTABLISHMENT; ELECTION OF JUDGES

IC 33-35-1-2
Town court judge election in general election year; ordinance
Sec. 2. (a) This section applies to a town that:
(1) adopts an ordinance under IC 3-10-6-2.6; and
(2) subsequently adopts an ordinance to establish a town court under section 1 of this chapter.
(b) Notwithstanding section 1 of this chapter, the judge of the town court shall be elected at the next municipal election not conducted in a general election year. The successors of the judge shall be elected at the first general election following the municipal election and every four (4) years thereafter.
As added by P.L.98-2004, SEC.14.

IC 33-35-1-3
City or town court judge; term; bond
Sec. 3. (a) The judge of a city or town court shall be elected under IC 3-10-6 or IC 3-10-7 by the voters of the city or town.
(b) Except as provided in subsections (c) and (d), the term of office of a judge elected under this section is four (4) years, beginning at noon January 1 after election and continuing until a successor is elected and qualified.
(c) This subsection applies to a town that adopts an ordinance

under IC 3-10-6-2.6. The term of office of:
(1) a judge elected at the next municipal election not conducted in a general election year is one (1) year; and
(2) the successors to the judge described in subdivision (1) is four (4) years;
beginning at noon January 1 after election and continuing until a successor is elected and qualified.
(d) This subsection applies to a town that adopts an ordinance under IC 3-10-7-2.7. The term of office of:
(1) a judge elected at the next municipal election not conducted in a general election year is three (3) years; and
(2) the successors to the judge described in subdivision (1) is four (4) years;
beginning noon January 1 after election and continuing until a successor is elected and qualified.
(e) Before beginning the duties of office, the judge shall, in the manner prescribed by IC 5-4-1, execute a bond conditioned upon the faithful discharge of the duties of office.
As added by P.L.98-2004, SEC.14.

IC 33-35-1-4
City court judge; eligibility
Sec. 4. To be eligible to hold the office of city court judge, as provided by Article 6, Section 6, of the Constitution of the State of Indiana, the judge must be a resident of the city during the term of office or the office becomes vacant.
As added by P.L.98-2004, SEC.14.

IC 33-35-1-5
Town court judge; oath; bond
Sec. 5. Before beginning the duties of office, the judge of a town court must:
(1) take and subscribe to the same oath of office as judges of circuit courts; and
(2) execute a bond payable to the town in the penal sum of five thousand dollars ($5,000), conditioned upon the faithful performance of the duties of the judge's office with good and sufficient surety.
The bond must be approved by the legislative body of the town and filed in the office of the town clerk-treasurer.
As added by P.L.98-2004, SEC.14.

IC 33-35-1-6
Interlocal agreements; ordinance violations
Sec. 6. A city or town that has not established a court under this chapter may enter into an interlocal agreement under IC 36-1-7 with a city or town that:
(1) has established a court under this chapter; and
(2) is located in the same judicial circuit as the city or town that has not established a court; to hear and dispose of ordinance violations that would otherwise come under the jurisdiction of a court established by the city or town under this chapter.
As added by P.L.55-2010, SEC.1.



CHAPTER 2. JUDGE'S POWERS AND JURISDICTION

IC 33-35-2-2
Town and city courts; seal
Sec. 2. A judge of a city or town court shall provide, at the expense of the town or city, a seal for the court that must contain on the face the words: "(Town or City) Court of __________, Indiana.". A description of the seal, together with an impress of it, shall be put on the records of the court.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-3
City court; jurisdiction over crimes, infractions, and violations
Sec. 3. A city court has the following jurisdiction over crimes, infractions, and ordinance violations:
(1) Jurisdiction of all violations of the ordinances of the city.
(2) Jurisdiction of all misdemeanors and all infractions.
(3) If the city that established the city court has entered into an interlocal agreement described in IC 33-35-1-6 with another city or a town, jurisdiction of all other ordinance violations described in the interlocal agreement.
As added by P.L.98-2004, SEC.14. Amended by P.L.55-2010, SEC.2.

IC 33-35-2-4
City court; concurrent civil jurisdiction; limitations
Sec. 4. A city court has concurrent jurisdiction with the circuit court in civil cases in which the amount in controversy does not

exceed five hundred dollars ($500). However, the city court does not have jurisdiction in actions for:
(1) slander;
(2) libel;
(3) foreclosure of mortgage on real estate, in which the title to real estate is in issue;
(4) matters relating to a decedent's estate, appointment of guardians, and all related matters; and
(5) actions in equity.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-5
Certain city or town courts; concurrent jurisdictions; limitations
Sec. 5. The city court of each of the four (4) cities having the largest populations and the town court of the town having the largest population in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) have concurrent civil jurisdiction with the circuit court of the county where the amount in controversy does not exceed three thousand dollars ($3,000). The court has jurisdiction in any action where the parties or the subject matter are in the county in which the city or town is located. However, the city or town court does not have jurisdiction in:
(1) actions for slander or libel;
(2) matters relating to decedents' estates, appointment of guardians, and all related matters;
(3) dissolution of marriage actions; or
(4) injunction or mandate actions.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-6
City courts in third class cities that are not county seats; civil jurisdiction; limitations
Sec. 6. A city court in a third class city that is not a county seat and to which section 5 of this chapter does not apply has concurrent jurisdiction with the circuit court in civil cases in which the amount in controversy does not exceed three thousand dollars ($3,000). However, the city court does not have:
(1) jurisdiction in actions for:
(A) slander;
(B) libel;
(C) foreclosure of mortgages on real estate, in which the title to real estate is in issue;
(D) all matters relating to a decedent's estate, appointment of guardians and all related matters; and
(E) actions in equity; and
(2) original jurisdiction in which the principal defendant resides within another city having a city court with a civil jurisdiction.
Judgments rendered in the city court, when a certified transcript is filed with the clerk of the circuit court, have the same force as

judgments rendered in the circuit court.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-6.5
Certain city courts; concurrent civil jurisdiction; limitations
Sec. 6.5. A city court in a city having a population of more than ten thousand five hundred (10,500) but less than eleven thousand (11,000) has concurrent jurisdiction with the circuit court in civil cases in which the amount in controversy does not exceed one thousand five hundred dollars ($1,500). However, the city court does not have jurisdiction in actions for:
(1) slander;
(2) libel;
(3) foreclosure of mortgage on real estate, in which the title to real estate is in issue;
(4) matters relating to a decedent's estate, appointment of guardians, and all related matters; and
(5) actions in equity
As added by P.L.74-2012, SEC.4.

IC 33-35-2-7
Proceedings where title to land is put in issue
Sec. 7. If in a proceeding in a city court the title to land is put in issue by plea supported by affidavit, or manifestly appears from the proof on trial to be in issue, the court shall, without further proceeding, certify the case and papers to the circuit or other court having jurisdiction in the county in which the case is being tried. However, if the title to land is put in issue by affidavit or verified pleading, the court shall at once hear and determine whether title is in issue, and, if the proof supports the issue, then the case shall be certified for final determination, including the issue of title.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-8
Town courts; jurisdiction
Sec. 8. (a) A town court has exclusive jurisdiction of all violations of the ordinances of the town.
(b) A town court also has jurisdiction of all misdemeanors and all infractions.
(c) If the town that established the town court has entered into an interlocal agreement described in IC 33-35-1-6 with a city or another town, the town court has jurisdiction of all other ordinance violations described in the interlocal agreement.
As added by P.L.98-2004, SEC.14. Amended by P.L.55-2010, SEC.3.



CHAPTER 3. PERSONNEL; EXPENSES; COSTS

IC 33-35-3-2
Clerk of city court in second or third class cities; powers and duties
Sec. 2. (a) In second class cities, the city clerk is the clerk of the city court. The city clerk of a third class city is the clerk of the city court if the judge does not serve as clerk or appoint a clerk under section 1 of this chapter.
(b) A city clerk of a second class city, a city clerk-treasurer of a third class city, or an appointed clerk in a third class city who serves as the clerk of the city court shall give bond as prescribed in this chapter.
(c) The clerk may administer oaths.
(d) The clerk of a city or town court shall:
(1) issue all process of the court, affix the seal of the court to the process, and attest to the process;
(2) keep a complete record and docket of all cases showing:
(A) the name of a person who was arrested and brought before the court;
(B) the disposition of the case; and
(C) an account of the:
(i) fees;
(ii) fines;
(iii) penalties;
(iv) forfeitures;
(v) judgments;
(vi) executions;
(vii) decrees; and (viii) orders;
in as near to the same manner as the records are kept by the clerk of the circuit court; and
(3) collect all:
(A) fees;
(B) fines;
(C) penalties and forfeitures;
(D) judgments;
(E) executions; and
(F) money;
accruing to the city or town from the enforcement of ordinances.
(e) At the close of each week, the clerk shall make and deliver to the city controller of a second class city, clerk-treasurer of a third class city, or clerk-treasurer of a town a written report of all cases in which the clerk has received or collected any fines or forfeitures due the city or town. The clerk shall then pay over the money to the controller or clerk-treasurer and take a receipt for the payment.
(f) At the end of each month, the clerk shall make out and deliver to the county treasurer of the county in which the city or town is located a written report of all cases in which the clerk has received or collected any fines or forfeitures due the state during the month and pay to the county treasurer all fines or forfeitures collected, taking a receipt for the payment.
(g) In cities in which the county treasurer rather than the city controller receives city money for deposit, the clerk shall report and deliver the money to the county treasurer.
(h) The clerk shall deposit all court costs collected by the clerk in accordance with IC 33-37-7-12. The clerk shall distribute the state and county share of court costs collected in accordance with IC 33-37-7-8.
As added by P.L.98-2004, SEC.14. Amended by P.L.1-2006, SEC.506.

IC 33-35-3-3
Bailiff of city courts
Sec. 3. (a) The bailiff of a city court must be a police officer of the city assigned to the court by the chief of police, under direction of the board of public safety. However, the judge of the city court may appoint another person to serve as bailiff.
(b) The bailiff shall give bond payable to the city in the penal sum of one thousand dollars ($1,000), with surety to be approved by the mayor, conditioned on the faithful and honest discharge of the bailiff's duties. The bond shall be filed in the office of the controller or clerk-treasurer.
(c) The bailiff shall do the following:
(1) Be present at the sessions of the court, maintaining order and performing all other duties subject to the order of the court.
(2) Take charge of all executions issued by the court and see to the collection of the executions. (3) Keep, in books to be furnished by the controller or clerk-treasurer, an accurate account and docket of all executions that come into the bailiff's hands, showing the:
(A) names of the defendants;
(B) date and number of the execution;
(C) amount of fines, fees, or penalties imposed; and
(D) disposition of the execution.
(4) Make and deliver a written report to the clerk of the court on Tuesday of each week, showing all money collected by the bailiff during the previous week, giving the:
(A) names of the defendants;
(B) number of executions; and
(C) amount of fines, fees, or penalties collected;
and pay the money to the clerk, taking the clerk's receipt for the payments.
(d) The salary of the bailiff shall be fixed as salaries of other police officers are fixed.
(e) The bailiff of a city court of the three (3) cities having the largest populations in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall be appointed by the judge of the court. The bailiff shall serve and execute all processes issued by the court and is entitled to receive a salary fixed by the common council of the city. In addition, the bailiff may collect a fee from a defendant for the bailiff's own use on all execution sales of property under an execution or attachment as follows:
(1) On the first fifty dollars ($50), ten percent (10%).
(2) On more than fifty dollars ($50) and not more than three hundred dollars ($300), five percent (5%).
(3) On all sums over three hundred dollars ($300), three percent (3%).
(4) Any additional sum necessarily expended by the bailiff in collecting the judgment.
A bailiff may use the bailiff's private vehicle in the performance of the bailiff's duties and is entitled to receive a sum for mileage equal to the sum paid per mile to state officers and employees. The payment to the bailiff is subject to the approval of the judge. The judge shall include in the budget for the court sufficient money to provide for the anticipated claims of the bailiff. The common council shall make annual appropriations that are necessary to carry out this subsection.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-4
Town marshal; service of process
Sec. 4. The town marshal or a deputy marshal shall serve all process issuing from the town court.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-5 City court referees
Sec. 5. (a) The common council of a city having a city court may create the position of city court referee to assist the city court judge in the administration of the judge's duties and the disposition of matters pending in the court. The common council may authorize more than one (1) referee. After authorization is granted, the judge shall appoint one (1) or more referees. The referee or referees serve at the pleasure of the judge.
(b) A referee shall take the same oath of office as provided for the judge and must have the same qualifications for office as required for the judge. A referee may administer oaths in the performance of the referee's duty and use the seal of the court. In all cases coming before the referee, the referee shall comply with the requirements of procedure provided for the hearing of cases by the court. The referee shall make a return of the referee's findings and recommendations in writing to the court, and the court shall proceed to enter the order, judgment, or decree that the court considers proper.
(c) The salary of a referee shall be fixed by the judge subject to the approval of the common council of the city. The common council shall appropriate sufficient money to pay the referee.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-6
Prosecuting attorney or city attorney; prosecutions in city court
Sec. 6. (a) The prosecuting attorney of the judicial circuit in which the city is located shall prosecute all cases in a city court for violation of statutes.
(b) The city attorney shall prosecute all cases of city ordinance violations.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-7
Books, dockets, papers, and printed blanks
Sec. 7. A judge of a city or town court shall provide, at the expense of the city or town, all books, dockets, papers, and printed blanks necessary for the discharge of the duties of the court.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-8
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 33-35-3-9
City courts in certain counties; disposition of costs; costs paid in advance
Sec. 9. (a) This section applies after June 30, 2005.
(b) A clerk of a city court in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall deposit all court costs collected by the clerk in accordance with IC 33-37-7-12. The fees received by the

controller from the clerk shall be paid into the city treasury at the time of the semiannual settlement for city revenue.
(c) If the party instituting an action or a proceeding recovers judgment, the judgment must also include as costs an amount equal to the small claims costs fee, the small claims garnishee service fee, and the small claims service fee prescribed under IC 33-37-4-5 (before its repeal) or IC 33-37-4-6.
(d) Money paid in advance for costs remaining unexpended at the time a civil action or proceeding is terminated, whether by reason of Small claims costs fee, small claims service fee, and additional fees
dismissal or otherwise, must be returned to the party or parties making payment. However, this section does not apply to civil actions or proceedings instituted by or on behalf of the state or any of the state's political subdivisions.
As added by P.L.98-2004, SEC.14. Amended by P.L.174-2006, SEC.10; P.L.1-2007, SEC.220.



CHAPTER 4. COURT SESSIONS; COMPENSATION; RESTRICTIONS ON ACTIVITIES OF JUDGES

IC 33-35-4-2
Compensation of judges
Sec. 2. (a) Special judges of a city court are entitled to the compensation allowed special judges in the circuit court, to be paid out of the city treasury on the certificate of the regular judge and the warrant of the city controller or clerk-treasurer.
(b) A city court judge may not receive any fees or compensation other than the judge's salary, as established under subsection (e).
(c) A city court judge of each of the three (3) cities having the largest populations in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) is entitled to receive, for additional services that this article requires to be performed, three thousand five hundred dollars ($3,500) per year in addition to the salary otherwise provided. The fiscal body of the city shall appropriate the money necessary to pay the additional compensation.
(d) A town court judge is entitled to receive the compensation that is prescribed by the fiscal body of the town.
(e) A city court judge is entitled to receive compensation that is prescribed by the fiscal body of the city.
As added by P.L.98-2004, SEC.14.

IC 33-35-4-3
Proceeding to procure liquor license; city court judge not to act as attorney for applicant; violation; offense
Sec. 3. A city court judge may not act as attorney, agent, or counsel for the applicant in a proceeding to procure a license to retail or wholesale intoxicating liquors under IC 7.1 or aid or assist in any manner in the procuring of such a license. A person who recklessly violates this section commits a Class B misdemeanor.
As added by P.L.98-2004, SEC.14.



CHAPTER 5. RECORDS; PROCEDURES; PRACTICES

IC 33-35-5-2
City or town court; change of venue
Sec. 2. A change of venue may not be taken from a city or town court. However, a defendant may take a change of venue from the judge of the court, with a special judge appointed as provided for the circuit court.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-3
City court; warrants or other processes
Sec. 3. All warrants or other processes issued by the city court must be:
(1) directed to the chief of police of the city or any person specially deputized by the city court; and
(2) executed, served, and returned by the chief, by any police officer of the city, or by the specially deputized person.
The members of the police force of the city shall cause all persons arrested by the police force for a violation of any law to be taken before the city court for trial or examination.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-4
Certain city courts; books of records in civil cases
Sec. 4. (a) City courts of the three (3) cities having the largest populations in counties having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall keep the following books of record on the civil side of the court:
(1) A loose leaf minute book, similar to that kept by the circuit court, each case to be numbered consecutively in order of its filing.
(2) Index and cross-index book, containing the names of all parties to each action with the number of the case opposite the name.
(3) A fee book as is provided for city courts.
(4) An order book in which all orders of a cause are written consecutively when final judgment or order is entered.
(b) The case should bear the same number as originally given to the case when filed and must be arranged in the order book consecutively according to the original number given to the case when filed. All orders, proceedings, records of issuing execution,

returns of execution, and satisfactions of execution shall be grouped together, if practical, on one (1) page or on consecutive pages when there is not sufficient room to group it on one (1) page. All costs in a cause shall be taxed on the margin of the page containing the final order or judgment. All orders not connected with a specific case, such as general appointments made by the judge, shall be entered in the minute book under a separate number and recorded in the record book under that number.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-5
City court; issues of fact to be tried by judge unless demand for jury trial
Sec. 5. All issues of fact pending in city courts shall be tried by the judge, unless either party demands a jury trial. The jury must consist of six (6) qualified residents of the city, to be summoned by the bailiff by venire issued by the judge. City residents shall be selected for jury service according to the procedures set out in IC 33-28-5.
As added by P.L.98-2004, SEC.14. Amended by P.L.118-2007, SEC.25.

IC 33-35-5-6
Style of city or town court
Sec. 6. The style of the city or town court is "The (City or Town) Court of ____________," according to the name of the city or town.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-7
Courts not of record; judges; requirements
Sec. 7. (a) A city court is not a court of record.
(b) A town court is not a court of record.
(c) A person selected as judge of the following courts must be an attorney in good standing under the requirements of the supreme court:
(1) Anderson city court.
(2) Avon town court.
(3) Brownsburg town court.
(4) Carmel city court.
(5) A city or town court located in Lake County.
(6) Muncie city court.
(7) Noblesville city court.
(8) Plainfield town court.
(9) Greenwood city court.
(10) Martinsville city court.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-8
Effect of judgments, orders, and proceedings in town and city courts; orders of sale and executions affecting real estate Sec. 8. (a) All judgments, decrees, orders, and proceedings of city and town courts have the same force as those of the circuit court. A judgment becomes a lien on real estate when a transcript of the judgment is filed with the clerk of the circuit court.
(b) All orders of sale and executions affecting real estate from the city court of the three (3) cities having the largest populations in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall be issued by the clerk of the circuit court to the sheriff upon the filing of a certified copy of the judgment. When the copy is filed, the court rendering the judgment has no further jurisdiction of the case except to furnish a transcript for appeal. The life of a lien may be continued in force when the action is started in the city court, as though the action were filed in the circuit court, by filing with the clerk of the circuit court a certificate, certified to by the judge of the city court and containing:
(1) the names of the parties to the suit;
(2) the nature of the action;
(3) the description of the property affected; and
(4) the amount in controversy.
The judge shall enter minutes on the docket showing the issuing of the certificates.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-9
Appeals from city and town courts; procedure
Sec. 9. (a) An appeal from a judgment of a city court may be taken to the circuit, superior, or probate court of the county and tried de novo.
(b) An appeal from a judgment of a town court may be taken to the superior, circuit, or probate court of the county within thirty (30) days after the rendition of the judgment and tried de novo.
(c) A prisoner against whom punishment is adjudged by a city court may appeal to the circuit, superior, or probate court of the county within thirty (30) days after the judgment. If the prisoner, within the thirty (30) days, enters into recognizance for the prisoner's appearance in court and causes to be filed in the court, within forty-five (45) days, all other papers, documents, and transcripts necessary to complete the appeal, the appeal stays all further proceedings on the judgment in the court below. However, the prisoner may remain in jail on the prisoner's sentence instead of furnishing a recognizance, and an appeal without recognizance does not stay the execution of the court below.
As added by P.L.98-2004, SEC.14. Amended by P.L.201-2011, SEC.100.

IC 33-35-5-10
Appeals from certain city and town courts; procedure
Sec. 10. (a) A party in a civil action who desires to take an appeal from the city court of the three (3) cities having the largest

populations in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall file a bond, to the approval of the city court, within thirty (30) days after the date of rendition of final judgment, and the motion to correct errors within ten (10) days after the rendition of final judgment. The transcript and motion shall be filed in the court to which the appeal is taken within thirty (30) days after the motion has been signed by the court.
(b) All errors saved shall be reviewed as far as justice warrants, and for that purpose, a complete transcript of all the evidence is not required. An error occurring during the trial, not excepted to at the time, may be made available upon appeal by setting it forth in a motion for a new trial. Upon application within the time fixed, either of the parties to the suit may obtain either:
(1) a correct statement, to be prepared by the party requesting the signing of the same, of the facts in a narrative form appearing on the trial and of all questions of law involved in the case and the decisions of the court upon the questions of law; or
(2) a correct stenographic report;
and the expense of procuring the correct statement or correct stenographic report shall be paid by the party requesting the correct statement or correct stenographic report.
(c) The appeal shall be:
(1) submitted on the date filed in the court to which the appeal is taken;
(2) advanced on the docket of that court; and
(3) as determined at the earliest practical date, without any extension of time for filing of briefs;
but the court to which an appeal is taken may, on application, hear oral arguments.
(d) If judgment is affirmed on appeal, it may be increased by ten percent (10%), in addition to any interest that may be allowed, if the appeal is found to be frivolous.
(e) A change of venue may be taken from the judge to whom the case is appealed as provided by law for taking changes of venue from the judge of the circuit court.
(f) The court to which an appeal is taken shall render its opinion in abbreviated form by simply citing the controlling authorities in the case, unless it appears that some new question of practice, procedure, or law is involved that would warrant a more extensive opinion.
As added by P.L.98-2004, SEC.14.






ARTICLE 36. ORDINANCE VIOLATIONS BUREAUS

CHAPTER 1. DEFINITIONS



CHAPTER 2. ESTABLISHMENT

IC 33-36-2-2
Clerk or clerk-treasurer to serve as violations clerk if ordinance violations bureau not established
Sec. 2. If the legislative body does not establish an ordinance violations bureau under section 1 of this chapter, the clerk or clerk-treasurer of the municipal corporation is designated the violations clerk for purposes of this chapter.
As added by P.L.98-2004, SEC.15.

IC 33-36-2-3
Violations clerk; duties
Sec. 3. The violations clerk may accept:
(1) written appearances;
(2) waivers of trial;
(3) admissions of violations; and
(4) payment of civil penalties up to a specific dollar amount set forth in an ordinance adopted by the legislative body, but not more than two hundred fifty dollars ($250);
in ordinance violation cases, subject to the schedule prescribed under IC 33-36-3 by the legislative body.
As added by P.L.98-2004, SEC.15. Amended by P.L.169-2006, SEC.44.

IC 33-36-2-4
Interlocal agreements; ordinance violations
Sec. 4. A city or town that has not established a court under IC 33-35-1 or an ordinance violations bureau under this chapter may enter into an interlocal agreement under IC 36-1-7 with a municipal corporation that:
(1) has established an ordinance violations bureau under this chapter; and
(2) is located in the same judicial circuit as the city or town that has not established a court or an ordinance violations bureau;
to hear and dispose of ordinance violations that would otherwise come under the jurisdiction of an ordinance violations bureau established by the city or town under this chapter.
As added by P.L.55-2010, SEC.4.



CHAPTER 3. SCHEDULE OF ORDINANCE AND CODE PROVISIONS; VIOLATIONS

IC 33-36-3-2
Right to trial
Sec. 2. A person charged with an ordinance or a code violation is entitled to a trial before a court as provided by law, unless the person waives the right to trial and enters an admission of the violation with the violations clerk. Upon an admission, the clerk shall assess and receive from the violator the amount prescribed by the schedule of civil penalties established under section 1 of this chapter.
As added by P.L.98-2004, SEC.15.

IC 33-36-3-3
Denial; exercise of the right to trial
Sec. 3. If a person charged with a violation wants to exercise the right to trial, the person shall appear before the violations clerk and deny the violation or enter a written denial with the clerk.
As added by P.L.98-2004, SEC.15.

IC 33-36-3-4
Repealed
(Repealed by P.L.88-2006, SEC.9.)

IC 33-36-3-5
Failure to appear or to satisfy assessed civil penalty; report; prosecution
Sec. 5. (a) If a person:
(1) denies an ordinance or code violation under this article;
(2) fails to satisfy a civil penalty assessed by the violations clerk after having entered an admission of violation; or
(3) fails to deny or admit the violation under this article;
the clerk shall report this fact to the official having the responsibility

to prosecute ordinance violation cases for the municipal corporation.
(b) Proceedings in court against the person shall then be initiated for the alleged ordinance violation.
As added by P.L.98-2004, SEC.15.

IC 33-36-3-6
Court costs fee; admitted ordinance violations
Sec. 6. (a) An ordinance violation admitted under this article does not constitute a judgment for the purposes of IC 33-37. An ordinance violation costs fee may not be collected from the defendant under IC 33-37-4.
(b) An ordinance violation processed under this chapter may not be considered for the purposes of IC 33-37-7-6 when determining the percentage of ordinance violations prosecuted in certain courts.
As added by P.L.98-2004, SEC.15. Amended by P.L.1-2010, SEC.134.

IC 33-36-3-7
Disposition of civil penalties and costs collected
Sec. 7. (a) Subject to subsection (b), all sums collected by the violations clerk as civil penalties for ordinance violations shall be accounted for and paid to the municipal corporation as provided by law.
(b) If a city or town that has not established a court under IC 33-35-1 or an ordinance violations bureau under IC 33-36-2 has entered into an interlocal agreement described in IC 33-36-2-4 with a municipal corporation, the sums collected by the violations clerk that involve the city or town that has not established a court or an ordinance violations bureau shall be accounted for and paid as provided in the interlocal agreement.
As added by P.L.98-2004, SEC.15. Amended by P.L.55-2010, SEC.5.






ARTICLE 37. COURT FEES

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 33-37-1-2
"Clerk"
Sec. 2. As used in this article, "clerk" refers to any of the following:
(1) A clerk of a circuit court under IC 33-32-2-1.
(2) The clerk of a city or town court under IC 33-35.
(3) The judge of a city or town court that does not have a clerk.
As added by P.L.98-2004, SEC.16.

IC 33-37-1-3
Costs for all proceedings in action
Sec. 3. (a) The costs imposed by this article are for all proceedings in the action.
(b) The costs imposed by this article include fees.
As added by P.L.98-2004, SEC.16. Amended by P.L.106-2010, SEC.5.

IC 33-37-1-4
Publication by notice; fees; proof
Sec. 4. (a) If publication by notice is required by law in any action, the party or the attorney for the party from whom the notice is required shall pay the cost of publication directly to the publisher of the notice.
(b) The party or the attorney for the party shall file with the clerk proof of publication of the notice.
As added by P.L.98-2004, SEC.16.



CHAPTER 2. GENERAL COURT COSTS PROVISIONS FOR CRIMINAL ACTIONS

IC 33-37-2-2
Costs as separate from sentence; suspension of costs; liability for costs
Sec. 2. (a) Costs in a criminal action are not a part of the sentence and may be suspended only under section 3 of this chapter. However, if:
(1) two (2) or more charges against a person are joined for trial; and
(2) the person is convicted of two (2) or more offenses in the trial;
the court may waive the person's liability for costs for all but one (1) of the offenses.
(b) If a person is acquitted or an indictment or information is dismissed by order of the court, the person is not liable for costs.
As added by P.L.98-2004, SEC.16. Amended by P.L.156-2007, SEC.1.

IC 33-37-2-3
Imposition of costs; suspension of costs; indigency hearing; time for payment; default
Sec. 3. (a) Except as provided in subsection (b), when the court imposes costs, it shall conduct a hearing to determine whether the convicted person is indigent. If the person is not indigent, the court shall order the person to pay:
(1) the entire amount of the costs at the time sentence is pronounced;
(2) the entire amount of the costs at some later date; or
(3) specified parts of the costs at designated intervals.
(b) A court may impose costs and suspend payment of all or part of the costs until the convicted person has completed all or part of the sentence. If the court suspends payment of the costs, the court shall conduct a hearing at the time the costs are due to determine whether the convicted person is indigent. If the convicted person is not indigent, the court shall order the convicted person to pay the costs:
(1) at the time the costs are due; or
(2) in a manner set forth in subsection (a)(2) through (a)(3).
(c) If a court suspends payment of costs under subsection (b), the court retains jurisdiction over the convicted person until the convicted person has paid the entire amount of the costs.
(d) Upon any default in the payment of the costs: (1) an attorney representing the county may bring an action on a debt for the unpaid amount;
(2) the court may direct that the person, if the person is not indigent, be committed to the county jail and credited toward payment at the rate of twenty dollars ($20) for each twenty-four (24) hour period the person is confined, until the amount paid plus the amount credited equals the entire amount due; or
(3) the court may institute contempt proceedings to enforce the court's order for payment of the costs.
(e) If, after a hearing under subsection (a) or (b), the court determines that a convicted person is able to pay part of the costs of representation, the court shall order the person to pay an amount of not more than the cost of the defense services rendered on behalf of the person. The clerk shall deposit the amount paid by a convicted person under this subsection in the county's supplemental public defender services fund established under IC 33-40-3-1.
(f) A person ordered to pay part of the cost of representation under subsection (e) has the same rights and protections as those of other judgment debtors under the Constitution of the State of Indiana and Indiana law.
As added by P.L.98-2004, SEC.16. Amended by P.L.156-2007, SEC.2.

IC 33-37-2-4
Prosecution for offense by inmate of state penal institution; state's liability for costs
Sec. 4. (a) The state shall pay all costs of trial in a prosecution for an offense committed:
(1) by an inmate of a state correctional facility; and
(2) in the county in which the correctional facility is located.
(b) The costs of trial to be paid under this section include:
(1) court fees; and
(2) expenses incurred by the county sheriff in returning the defendant to the jurisdiction of the court and keeping the defendant in custody until trial.
As added by P.L.98-2004, SEC.16.

IC 33-37-2-5
Fees prescribed by IC 33-37-4-1; fine or penalty in addition to costs
Sec. 5. The fees prescribed by IC 33-37-4-1 are costs and may be collected from a defendant against whom a conviction is entered. A fine or penalty imposed is in addition to costs.
As added by P.L.98-2004, SEC.16.



CHAPTER 3. GENERAL COURT COSTS PROVISIONS FOR CIVIL ACTIONS

IC 33-37-3-2
Indigent persons; relief from or waiver of fees and court costs in civil actions or appointment of guardian
Sec. 2. (a) Except as provided in subsection (b), a person entitled to bring a civil action or to petition for the appointment of a guardian under IC 29-3-5 may do so without paying the required fees or other court costs if the person files a statement in court, under oath and in writing:
(1) declaring that the person is unable to make the payments or to give security for the payments because of the person's indigency;
(2) declaring that the person believes that the person is entitled to the redress sought in the action; and
(3) setting forth briefly the nature of the action.
(b) If a person brings a civil action or petition for the appointment of a guardian under IC 29-3-5, a clerk shall waive the payment of required fees or other court costs by the person without court approval if:
(1) the person is represented by an attorney:
(A) who is employed by Indiana Legal Services or another civil legal aid program; or
(B) who:
(i) is serving as a pro bono attorney; and
(ii) obtained the person as a client through a direct referral from a pro bono district associated with one (1) of the fourteen (14) administrative districts in Indiana established by the Indiana Rules of Court Administrative Rule 3(A); and
(2) the attorney files a statement with the clerk that:
(A) seeks relief from paying the required fees or other court costs;
(B) declares that the person believes that the person is entitled to the redress sought in the action;
(C) sets forth briefly the nature of the action;
(D) is accompanied by an approved affidavit of indigency; and (E) is signed by the attorney.
(c) This section does not prohibit a court from reviewing and modifying a finding of indigency by the court or a clerk if a person who received relief from the payment of required fees or other court costs ceases to qualify for the relief.
As added by P.L.98-2004, SEC.16. Amended by P.L.89-2009, SEC.1.

IC 33-37-3-3
Actions commenced by person confined by department of correction
Sec. 3. (a) When an offender confined by the department of correction commences an action or a proceeding without paying fees or other court costs under section 2 of this chapter, the offender shall obtain from the appropriate official of the correctional facility or facilities at which the offender is or was confined a certified copy of the prisoner's trust fund account statement for the six (6) months immediately preceding submission of the complaint or petition. The offender shall file the trust fund account statement in addition to the statement required under section 2 of this chapter.
(b) The offender shall pay a partial filing fee that is twenty percent (20%) of the greater of:
(1) the average monthly deposits to the offender's account; or
(2) the average monthly balance in the offender's account;
for the six (6) months immediately preceding the filing of the complaint or petition. However, the fee may not exceed the full statutory fee for the commencement of actions or proceedings.
(c) If the offender claims exceptional circumstances that render the offender unable to pay the partial filing fee required by this section, in addition to the statement required by section 2 of this chapter and the statement of account required by subsection (a), the offender shall submit an affidavit of special circumstances setting forth the reasons and circumstances that justify relief from the partial filing fee requirement.
(d) If the court approves the application to waive all fees, the court shall give written notice to the offender that all fees and costs relating to the filing and service will be waived. If the court denies the application to waive all fees, the court shall give written notice to the offender that the offender's case will be dismissed if the partial filing fee is not paid not later than forty-five (45) days after the date of the order, or within an additional period that the court may, upon request, allow. Process concerning the offender's case may not be served until the fee is paid.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-4
Recovery of costs
Sec. 4. A party for whom judgment is entered in a civil action is entitled to recover costs.
As added by P.L.98-2004, SEC.16.
IC 33-37-3-5
Prepayment of fees; appeals to circuit courts
Sec. 5. The prepayment of fees under this chapter is not required in an appeal of a civil matter to a circuit court from a court of inferior jurisdiction.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-6
Inclusion of service of process by mail in court costs fee
Sec. 6. Court costs fees under this chapter include service of process by certified mail, unless service by the sheriff is requested by the person who institutes the action.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-7
Private service of process; reimbursement of cost
Sec. 7. If personal service of process is carried out by a process server other than the sheriff, the party who paid for the private service is entitled to reimbursement of the cost of the private service as a part of any judgment that party may recover.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-8
Name change actions; separate fee
Sec. 8. Notwithstanding IC 33-37-4-4, the clerk may not collect a separate civil fee for a name change action initiated under IC 31-15-2-18.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-9
Prepayment of fees; exceptions
Sec. 9. Prepayment of fees is not required in proceedings for either of the following:
(1) Adoption.
(2) The appointment of a guardian.
As added by P.L.98-2004, SEC.16.



CHAPTER 4. COLLECTION OF COURT COST FEES

IC 33-37-4-1
Criminal costs fees; additional fees
Sec. 1. (a) For each action that results in a felony conviction under IC 35-50-2 or a misdemeanor conviction under IC 35-50-3, the clerk shall collect from the defendant a criminal costs fee of one hundred twenty dollars ($120).
(b) In addition to the criminal costs fee collected under this section, the clerk shall collect from the defendant the following fees if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A marijuana eradication program fee (IC 33-37-5-7).
(3) An alcohol and drug services program user fee (IC 33-37-5-8(b)).
(4) A law enforcement continuing education program fee (IC 33-37-5-8(c)).
(5) A drug abuse, prosecution, interdiction, and correction fee (IC 33-37-5-9).
(6) An alcohol and drug countermeasures fee (IC 33-37-5-10).
(7) A child abuse prevention fee (IC 33-37-5-12).
(8) A domestic violence prevention and treatment fee (IC 33-37-5-13).
(9) A highway work zone fee (IC 33-37-5-14).
(10) A deferred prosecution fee (IC 33-37-5-17).
(11) A document storage fee (IC 33-37-5-20).
(12) An automated record keeping fee (IC 33-37-5-21).
(13) A late payment fee (IC 33-37-5-22).
(14) A sexual assault victims assistance fee (IC 33-37-5-23).
(15) A public defense administration fee (IC 33-37-5-21.2).
(16) A judicial insurance adjustment fee (IC 33-37-5-25).
(17) A judicial salaries fee (IC 33-37-5-26).
(18) A court administration fee (IC 33-37-5-27).
(19) A DNA sample processing fee (IC 33-37-5-26.2).
(c) Instead of the criminal costs fee prescribed by this section, except for the automated record keeping fee (IC 33-37-5-21), the clerk shall collect a pretrial diversion program fee if an agreement between the prosecuting attorney and the accused person entered into under IC 33-39-1-8 requires payment of those fees by the accused person. The pretrial diversion program fee is:
(1) an initial user's fee of fifty dollars ($50); and
(2) a monthly user's fee of ten dollars ($10) for each month that

the person remains in the pretrial diversion program.
(d) The clerk shall transfer to the county auditor or city or town fiscal officer the following fees, not later than thirty (30) days after the fees are collected:
(1) The pretrial diversion fee.
(2) The marijuana eradication program fee.
(3) The alcohol and drug services program user fee.
(4) The law enforcement continuing education program fee.
The auditor or fiscal officer shall deposit fees transferred under this subsection in the appropriate user fee fund established under IC 33-37-8.
(e) Unless otherwise directed by a court, if a clerk collects only part of a criminal costs fee from a defendant under this section, the clerk shall distribute the partial payment of the criminal costs fee as follows:
(1) The clerk shall apply the partial payment to general court costs.
(2) If there is money remaining after the partial payment is applied to general court costs under subdivision (1), the clerk shall distribute the remainder of the partial payment for deposit in the appropriate county user fee fund.
(3) If there is money remaining after distribution under subdivision (2), the clerk shall distribute the remainder of the partial payment for deposit in the state user fee fund.
(4) If there is money remaining after distribution under subdivision (3), the clerk shall distribute the remainder of the partial payment to any other applicable user fee fund.
(5) If there is money remaining after distribution under subdivision (4), the clerk shall apply the remainder of the partial payment to any outstanding fines owed by the defendant.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.16; P.L.95-2004, SEC.4; P.L.2-2005, SEC.100; P.L.176-2005, SEC.4; P.L.182-2009(ss), SEC.392.

IC 33-37-4-2
Infraction or ordinance violation costs fee; additional fees
Sec. 2. (a) Except as provided in subsections (d) and (e), for each action that results in a judgment:
(1) for a violation constituting an infraction; or
(2) for a violation of an ordinance of a municipal corporation (as defined in IC 36-1-2-10);
the clerk shall collect from the defendant an infraction or ordinance violation costs fee of seventy dollars ($70).
(b) In addition to the infraction or ordinance violation costs fee collected under this section, the clerk shall collect from the defendant the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) An alcohol and drug services program user fee (IC 33-37-5-8(b)). (3) A law enforcement continuing education program fee (IC 33-37-5-8(c)).
(4) An alcohol and drug countermeasures fee (IC 33-37-5-10).
(5) A highway work zone fee (IC 33-37-5-14).
(6) A deferred prosecution fee (IC 33-37-5-17).
(7) A jury fee (IC 33-37-5-19).
(8) A document storage fee (IC 33-37-5-20).
(9) An automated record keeping fee (IC 33-37-5-21).
(10) A late payment fee (IC 33-37-5-22).
(11) A public defense administration fee (IC 33-37-5-21.2).
(12) A judicial insurance adjustment fee (IC 33-37-5-25).
(13) A judicial salaries fee (IC 33-37-5-26).
(14) A court administration fee (IC 33-37-5-27).
(15) A DNA sample processing fee (IC 33-37-5-26.2).
(c) The clerk shall transfer to the county auditor or fiscal officer of the municipal corporation the following fees, not later than thirty (30) days after the fees are collected:
(1) The alcohol and drug services program user fee (IC 33-37-5-8(b)).
(2) The law enforcement continuing education program fee (IC 33-37-5-8(c)).
(3) The deferral program fee (subsection (e)).
The auditor or fiscal officer shall deposit the fees in the user fee fund established under IC 33-37-8.
(d) The defendant is not liable for any ordinance violation costs fee in an action if all the following apply:
(1) The defendant was charged with an ordinance violation subject to IC 33-36.
(2) The defendant denied the violation under IC 33-36-3.
(3) Proceedings in court against the defendant were initiated under IC 34-28-5 (or IC 34-4-32 before its repeal).
(4) The defendant was tried and the court entered judgment for the defendant for the violation.
(e) Instead of the infraction or ordinance violation costs fee prescribed by subsection (a), except for the automated record keeping fee (IC 33-37-5-21), the clerk shall collect a deferral program fee if an agreement between a prosecuting attorney or an attorney for a municipal corporation and the person charged with a violation entered into under IC 34-28-5-1 (or IC 34-4-32-1 before its repeal) requires payment of those fees by the person charged with the violation. The deferral program fee is:
(1) an initial user's fee not to exceed fifty-two dollars ($52); and
(2) a monthly user's fee not to exceed ten dollars ($10) for each month the person remains in the deferral program.
(f) The fees prescribed by this section are costs for purposes of IC 34-28-5-5 and may be collected from a defendant against whom judgment is entered. Any penalty assessed is in addition to costs.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.17; P.L.95-2004, SEC.5; P.L.2-2005, SEC.101; P.L.176-2005, SEC.5; P.L.182-2009(ss), SEC.393.
IC 33-37-4-3
Juvenile costs fee; additional fees
Sec. 3. (a) The clerk shall collect a juvenile costs fee of one hundred twenty dollars ($120) for each action filed under any of the following:
(1) IC 31-34 (children in need of services).
(2) IC 31-37 (delinquent children).
(3) IC 31-14 (paternity).
(b) In addition to the juvenile costs fee collected under this section, the clerk shall collect the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A marijuana eradication program fee (IC 33-37-5-7).
(3) An alcohol and drug services program user fee (IC 33-37-5-8(b)).
(4) A law enforcement continuing education program fee (IC 33-37-5-8(c)).
(5) An alcohol and drug countermeasures fee (IC 33-37-5-10).
(6) A document storage fee (IC 33-37-5-20).
(7) An automated record keeping fee (IC 33-37-5-21).
(8) A late payment fee (IC 33-37-5-22).
(9) A public defense administration fee (IC 33-37-5-21.2).
(10) A judicial insurance adjustment fee (IC 33-37-5-25).
(11) A judicial salaries fee (IC 33-37-5-26).
(12) A court administration fee (IC 33-37-5-27).
(13) A DNA sample processing fee (IC 33-37-5-26.2).
(c) The clerk shall transfer to the county auditor or city or town fiscal officer the following fees not later than thirty (30) days after they are collected:
(1) The marijuana eradication program fee (IC 33-37-5-7).
(2) The alcohol and drug services program user fee (IC 33-37-5-8(b)).
(3) The law enforcement continuing education program fee (IC 33-37-5-8(c)).
The auditor or fiscal officer shall deposit the fees in the appropriate user fee fund established under IC 33-37-8.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.18; P.L.95-2004, SEC.6; P.L.2-2005, SEC.102; P.L.176-2005, SEC.6.

IC 33-37-4-4
Civil costs fee; additional fees
Sec. 4. (a) The clerk shall collect a civil costs fee of one hundred dollars ($100) from a party filing a civil action. This subsection does not apply to the following civil actions:
(1) Proceedings to enforce a statute defining an infraction under IC 34-28-5 (or IC 34-4-32 before its repeal).
(2) Proceedings to enforce an ordinance under IC 34-28-5 (or IC 34-4-32 before its repeal). (3) Proceedings in juvenile court under IC 31-34 or IC 31-37.
(4) Proceedings in paternity under IC 31-14.
(5) Proceedings in small claims court under IC 33-34.
(6) Proceedings in actions described in section 7 of this chapter.
(b) In addition to the civil costs fee collected under this section, the clerk shall collect the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A support and maintenance fee (IC 33-37-5-6).
(3) A document storage fee (IC 33-37-5-20).
(4) An automated record keeping fee (IC 33-37-5-21).
(5) A public defense administration fee (IC 33-37-5-21.2).
(6) A judicial insurance adjustment fee (IC 33-37-5-25).
(7) A judicial salaries fee (IC 33-37-5-26).
(8) A court administration fee (IC 33-37-5-27).
(9) A service fee (IC 33-37-5-28(b)(1) or IC 33-37-5-28(b)(2)).
(10) A garnishee service fee (IC 33-37-5-28(b)(3) or IC 33-37-5-28(b)(4)).
(11) For a mortgage foreclosure action filed after June 30, 2009, and before January 1, 2013, a mortgage foreclosure counseling and education fee (IC 33-37-5-30 (before its expiration on January 1, 2013)).
(12) Before July 1, 2017, a pro bono legal services fee (IC 33-37-5-31).
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.19; P.L.95-2004, SEC.7; P.L.2-2005, SEC.103; P.L.176-2005, SEC.7; P.L.174-2006, SEC.15; P.L.105-2009, SEC.22; P.L.136-2012, SEC.14.

IC 33-37-4-5
Repealed
(Repealed by P.L.1-2007, SEC.248.)

IC 33-37-4-6
Small claims costs fee, small claims service fee, and additional fees
Sec. 6. (a) For each small claims action, the clerk shall collect the following fees:
(1) From the party filing the action:
(A) a small claims costs fee of thirty-five dollars ($35);
(B) a small claims service fee of ten dollars ($10) for each named defendant that is not a garnishee defendant; and
(C) if the party has named more than three (3) garnishees or garnishee defendants, a small claims garnishee service fee of ten dollars ($10) for each garnishee or garnishee defendant in excess of three (3).
(2) From any party adding a defendant that is not a garnishee defendant, a small claims service fee of ten dollars ($10) for each defendant that is not a garnishee defendant added in the action. (3) From any party adding a garnishee or garnishee defendant, a small claims garnishee service fee of ten dollars ($10) for each garnishee or garnishee defendant added to the action. However, a clerk may not collect a small claims garnishee service fee for the first three (3) garnishees named in the action.
However, a clerk may not collect a small claims costs fee, small claims service fee, or small claims garnishee service fee for a small claims action filed by or on behalf of the attorney general.
(b) In addition to a small claims costs fee, small claims service fee, and small claims garnishee service fee collected under this section, the clerk shall collect the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A document storage fee (IC 33-37-5-20).
(3) An automated record keeping fee (IC 33-37-5-21).
(4) A public defense administration fee (IC 33-37-5-21.2).
(5) A judicial insurance adjustment fee (IC 33-37-5-25).
(6) A judicial salaries fee (IC 33-37-5-26).
(7) A court administration fee (IC 33-37-5-27).
(8) Before July 1, 2017, a pro bono legal services fee (IC 33-37-5-31).
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.21; P.L.95-2004, SEC.9; P.L.2-2005, SEC.105; P.L.176-2005, SEC.8; P.L.174-2006, SEC.11; P.L.136-2012, SEC.15.

IC 33-37-4-7
Probate costs fee; additional fees
Sec. 7. (a) Except as provided under subsection (c), the clerk shall collect from the party filing the action a probate costs fee of one hundred twenty dollars ($120) for each action filed under any of the following:
(1) IC 6-4.1-5 (determination of inheritance tax).
(2) IC 29 (probate).
(3) IC 30 (trusts and fiduciaries).
(b) In addition to the probate costs fee collected under subsection (a), the clerk shall collect from the party filing the action the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A document storage fee (IC 33-37-5-20).
(3) An automated record keeping fee (IC 33-37-5-21).
(4) A public defense administration fee (IC 33-37-5-21.2).
(5) A judicial insurance adjustment fee (IC 33-37-5-25).
(6) A judicial salaries fee (IC 33-37-5-26).
(7) A court administration fee (IC 33-37-5-27).
(8) Before July 1, 2017, a pro bono legal services fee (IC 33-37-5-31).
(c) A clerk may not collect a court costs fee for the filing of the following exempted actions: (1) Petition to open a safety deposit box.
(2) Filing an inheritance tax return, unless proceedings other than the court's approval of the return become necessary.
(3) Offering a will for probate under IC 29-1-7, unless proceedings other than admitting the will to probate become necessary.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.22; P.L.95-2004, SEC.10; P.L.2-2005, SEC.106; P.L.176-2005, SEC.9; P.L.136-2012, SEC.16.

IC 33-37-4-8
Actions listed in IC 33-37-4-4, IC 33-37-4-6, and IC 33-37-4-7; change of venue
Sec. 8. (a) This section applies in all actions listed in sections 4, 6, and 7 of this chapter.
(b) In an action in which there has been or will be a change of venue or transfer from one (1) county to another, the clerk of the court from which the action is transferred shall collect from the party seeking change of venue a fee equal to that required by sections 4, 6, and 7 of this chapter. The clerk of the transferring court shall forward the fee collected under this section to the clerk of the court to which the action is transferred.
As added by P.L.98-2004, SEC.16. Amended by P.L.1-2007, SEC.221.

IC 33-37-4-9
Proration of court costs not required on receipt
Sec. 9. The clerk is not required to show on each receipt for court costs collected the proration of court costs:
(1) remitted to the auditor of state, the county auditor, and the municipality as specified in IC 33-37-7; or
(2) collected for any funds specified in IC 33-37-5.
As added by P.L.98-2004, SEC.16.

IC 33-37-4-10
Fee bills; issuance; collection; lien
Sec. 10. (a) Not later than seventy-five (75) days after judgment is entered in an action, the clerk shall issue an itemized fee bill for the collection of fees that were charged against the party in that action and that remain unpaid. The clerk shall present the fee bill for collection to the sheriff of a county in which the debtor party resides or in which the debtor party has property.
(b) The sheriff shall do the following:
(1) Collect the amount due under the fee bill.
(2) Return the fee bill to the clerk not more than sixty (60) days after the day the fee bill was issued.
(c) After presented to the sheriff, a fee bill has the effect of an execution and operates as a lien upon the real and personal property of the debtor.
(d) A successor of an officer may issue fee bills for the fees of the

officer's predecessors in office in the manner provided under this chapter. A clerk may issue the fee bills of the sheriff or the former sheriffs of the county in the same manner.
As added by P.L.98-2004, SEC.16.



CHAPTER 5. COLLECTION OF ADDITIONAL FEES

IC 33-37-5-0.2
Repealed
(Repealed by P.L.63-2012, SEC.38.)

IC 33-37-5-1
Preparing transcript or copy of record; fee
Sec. 1. (a) This section applies to a document fee for preparing a transcript or copy of any record. However, this section does not apply to either of the following:
(1) The preparation or copying of a record:
(A) through the use of enhanced access under IC 5-14-3; or
(B) by a governmental entity using an electronic device.
(2) The transmitting of a document by facsimile machine or other electronic device.
(b) Except as provided in subsection (c), the clerk shall collect a fee of one dollar ($1) per legal size or letter size page, including a page only partially covered with writing.
(c) The legislative body of a county may adopt by ordinance a schedule of document fees to be collected by a clerk under this section. If an ordinance has been adopted, the clerk shall collect document fees according to the schedule. However, the document fee collected by the clerk under this subsection may not exceed one dollar ($1) per legal size or letter size page, including a page only partially covered with writing.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-2
Clerk's record perpetuation fund
Sec. 2. (a) Each clerk shall establish a clerk's record perpetuation fund. The clerk shall deposit all the following in the fund:
(1) Revenue received by the clerk for transmitting documents by facsimile machine to a person under IC 5-14-3.
(2) Document storage fees required under section 20 of this chapter.
(3) The late payment fees imposed under section 22 of this chapter that are authorized for deposit in the clerk's record perpetuation fund under IC 33-37-7-2.
(4) The fees required under IC 29-1-7-3.1 for deposit of a will.
(5) Automated record keeping fees deposited in the fund under IC 33-37-7-2(m). (b) The clerk may use any money in the fund for the following purposes:
(1) The preservation of records.
(2) The improvement of record keeping systems and equipment.
(3) Case management system.
As added by P.L.98-2004, SEC.16. Amended by P.L.238-2005, SEC.56; P.L.1-2006, SEC.507; P.L.229-2011, SEC.257; P.L.128-2012, SEC.180.

IC 33-37-5-3
Document fee; certificate under seal
Sec. 3. Notwithstanding IC 5-14-3, the clerk shall collect a document fee of one dollar ($1) for each certificate under seal attached in authentication of a copy of any record, paper, or transcript.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-4
Document fee; transcript of judgment to become real estate lien
Sec. 4. The clerk shall collect a document fee of three dollars ($3) for preparing or recording a transcript of a judgment to become a lien on real estate.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-5
Forwarding document fees
Sec. 5. The clerk shall forward document fees collected under this chapter to the county auditor or city or town fiscal officer in accordance with IC 33-37-7-12(a).
As added by P.L.98-2004, SEC.16.

IC 33-37-5-6
Support and maintenance payments; fees
Sec. 6. (a) This section applies to an action in which a final court order requires a person to pay support or maintenance payments through the clerk or the state central collection unit.
(b) The clerk or the state central collection unit shall collect a fee in addition to support and maintenance payments. The fee is fifty-five dollars ($55) for each calendar year.
(c) The fee required under subsection (b) is due at the time that the first support or maintenance payment for the calendar year in which the fee must be paid is due.
(d) The clerk may not deduct the fee from a support or maintenance payment.
(e) Except as provided under IC 33-32-4-6 and IC 33-37-7-2(f), if a fee is collected under this section by the clerk, the clerk shall forward the fee to the county auditor in accordance with IC 33-37-7-12(a). If a fee is collected under this section by the central collection unit, the fee shall be deposited in the state general fund. (f) Income payors required to withhold income under IC 31-16-15 shall pay the annual fee required by subsection (b) through the income withholding procedures described in IC 31-16-15.
As added by P.L.98-2004, SEC.16. Amended by P.L.1-2006, SEC.508; P.L.146-2006, SEC.59 and P.L.148-2006, SEC.33; P.L.103-2007, SEC.49; P.L.128-2012, SEC.181.

IC 33-37-5-7
Marijuana eradication program fee
Sec. 7. (a) This section applies to criminal actions.
(b) The clerk shall collect the marijuana eradication program fee set by the court under IC 15-16-7-8, if:
(1) a weed control board has been established in the county under IC 15-16-7-3; and
(2) the person has been convicted of an offense under IC 35-48-4 in a case prosecuted in that county.
(c) The court may set a fee under this section of not more than three hundred dollars ($300).
As added by P.L.98-2004, SEC.16. Amended by P.L.2-2008, SEC.71.

IC 33-37-5-8
Alcohol and drug services program fee; law enforcement continuing education program fee
Sec. 8. (a) This section applies to criminal, infraction, and ordinance violation actions. However, it does not apply to a case excluded under IC 33-37-4-2(d).
(b) The clerk shall collect the alcohol and drug services program fee set by the court under IC 12-23-14-16 in a county that has established an alcohol and drug services program.
(c) In each action in which a defendant is found to have:
(1) committed a crime;
(2) violated a statute defining an infraction; or
(3) violated an ordinance of a municipal corporation;
the clerk shall collect a law enforcement continuing education program fee of four dollars ($4).
As added by P.L.98-2004, SEC.16. Amended by P.L.97-2008, SEC.6.

IC 33-37-5-9
Drug abuse, prosecution, interdiction, and correction fee
Sec. 9. (a) This section applies to criminal actions.
(b) The court shall assess a drug abuse, prosecution, interdiction, and correction fee of at least two hundred dollars ($200) and not more than one thousand dollars ($1,000) against a person convicted of an offense under IC 35-48-4.
(c) In determining the amount of the drug abuse, prosecution, interdiction, and correction fee assessed against a person under subsection (b), a court shall consider the person's ability to pay the fee.
(d) The clerk shall collect the drug abuse, prosecution, interdiction, and correction fee set by the court when a person is

convicted of an offense under IC 35-48-4.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-10
Countermeasures fee; collection
Sec. 10. (a) The clerk shall collect an alcohol and drug countermeasures fee of two hundred dollars ($200) in each action in which:
(1) a person is found to have:
(A) committed an offense under IC 9-30-5;
(B) violated a statute defining an infraction under IC 9-30-5; or
(C) been adjudicated a delinquent for an act that would be an offense under IC 9-30-5, if committed by an adult; and
(2) the person's driving privileges are suspended by the court or the bureau of motor vehicles as a result of the finding.
(b) The clerk shall collect an alcohol and drug countermeasures fee of two hundred dollars ($200) in each action in which:
(1) a person is charged with an offense under IC 9-30-5; and
(2) by a plea agreement or an agreement of the parties that is approved by the court:
(A) judgment is entered for an offense under:
(i) IC 9-21-8-50;
(ii) IC 9-21-8-52;
(iii) IC 7.1-5-1-3; or
(iv) IC 7.1-5-1-6; and
(B) the defendant agrees to pay the alcohol and drug counter measures fee.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-11
Alcohol abuse deterrent fee; medical fee; collection
Sec. 11. (a) This section applies to an action in a circuit court in a county that has established a program under IC 9-30-9.
(b) The probation department shall collect an alcohol abuse deterrent program fee and a medical fee set by the court under IC 9-30-9-8 and deposit the fee into the supplemental adult probation services fund.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-12
Child abuse prevention fee
Sec. 12. The court shall order a person to pay a child abuse prevention fee of one hundred dollars ($100) to the clerk in each criminal action in which:
(1) the person is found to have committed the offense of:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) reckless homicide (IC 35-42-1-5); (E) battery (IC 35-42-2-1);
(F) rape (IC 35-42-4-1);
(G) criminal deviate conduct (IC 35-42-4-2);
(H) child molesting (IC 35-42-4-3);
(I) child exploitation (IC 35-42-4-4);
(J) vicarious sexual gratification (IC 35-42-4-5);
(K) child solicitation (IC 35-42-4-6);
(L) incest (IC 35-46-1-3);
(M) neglect of a dependent (IC 35-46-1-4);
(N) child selling (IC 35-46-1-4); or
(O) child seduction (IC 35-42-4-7); and
(2) the victim of the offense is less than eighteen (18) years of age.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-13
Domestic violence prevention and treatment fee
Sec. 13. The court shall order a person to pay a domestic violence prevention and treatment fee of fifty dollars ($50) to the clerk in each criminal action in which:
(1) the person is found to have committed the offense of:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) reckless homicide (IC 35-42-1-5);
(E) battery (IC 35-42-2-1);
(F) domestic battery (IC 35-42-2-1.3); or
(G) rape (IC 35-42-4-1); and
(2) the victim:
(A) is a spouse or former spouse of the person who committed an offense under subdivision (1);
(B) is or was living as if a spouse of the person who committed the offense of domestic battery under subdivision (1)(F); or
(C) has a child in common with the person who committed the offense of domestic battery under subdivision (1)(F).
As added by P.L.98-2004, SEC.16.

IC 33-37-5-14
Highway work zone fee; application
Sec. 14. (a) This section applies to criminal, infraction, and ordinance violation actions that are traffic offenses (as defined in IC 9-30-3-5).
(b) The clerk shall collect a highway worksite zone fee of fifty cents ($0.50). However, the clerk shall collect a highway worksite zone fee of twenty-five dollars and fifty cents ($25.50) if:
(1) the criminal action, infraction, or ordinance violation is:
(A) exceeding a worksite speed limit (as provided in IC 9-21-5-2 and authorized by IC 9-21-5-3); or
(B) failure to merge (as provided in IC 9-21-8-7.5); and (2) the judge orders the clerk to collect the fee for exceeding a worksite speed limit or failure to merge.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-15
Service of process fee
Sec. 15. (a) The sheriff shall collect a service of process fee of thirteen dollars ($13) from a party requesting service of a writ, an order, a process, a notice, a tax warrant, or any other paper completed by the sheriff. A service of process fee collected under this subsection may be collected only one (1) time per case for the duration of the case.
(b) The sheriff shall collect from the person who filed the civil action a service of process fee of sixty dollars ($60), in addition to any other fee for service of process, if:
(1) a person files a civil action outside Indiana; and
(2) a sheriff in Indiana is requested to perform a service of process associated with the civil action in Indiana.
(c) A sheriff shall transfer fees collected under this section to the county auditor of the county in which the sheriff has jurisdiction.
(d) The county auditor shall deposit fees collected under this section:
(1) in the pension trust established by the county under IC 36-8-10-12; or
(2) if the county has not established a pension trust under IC 36-8-10-12, in the county general fund.
As added by P.L.98-2004, SEC.16. Amended by P.L.174-2006, SEC.12; P.L.156-2007, SEC.3.

IC 33-37-5-16
Judgments; collection, transfer, and deposit of funds
Sec. 16. In addition to any other duties, a clerk shall do the following:
(1) Collect and transfer additional judgments to a county auditor under IC 9-18-2-41.
(2) Deposit funds collected as judgments in the state highway fund under IC 9-20-18-12.
(3) Deposit funds in the conservation officers fish and wildlife fund under IC 14-22-38-4, IC 14-22-38-5, and IC 14-22-40-8.
(4) Deposit funds collected as judgments in the state general fund under IC 34-28-5-4.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-17
Deferred prosecution fees
Sec. 17. (a) This section applies to actions in which the court defers prosecution under IC 33-39-1-8.
(b) In each action in which prosecution is deferred, the clerk shall collect from the defendant a deferred prosecution fee of one hundred twenty dollars ($120) for court costs. As added by P.L.98-2004, SEC.16. Amended by P.L.176-2005, SEC.10.

IC 33-37-5-18
Safe schools fee
Sec. 18. (a) In each criminal action in which a person is convicted of an offense in which the possession or use of a firearm was an element of the offense, the court shall assess a safe schools fee of at least two hundred dollars ($200) and not more than one thousand dollars ($1,000).
(b) In determining the amount of the safe schools fee assessed against a person under subsection (a), a court shall consider the person's ability to pay the fee.
(c) The clerk shall collect the safe schools fee set by the court when a person is convicted of an offense in which the possession or use of a firearm was an element of the offense.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-19
Criminal conviction; jury fees
Sec. 19. (a) The clerk shall collect a jury fee of two dollars ($2) in each action in which a defendant is found to have committed a crime, violated a statute defining an infraction, or violated an ordinance of a municipal corporation.
(b) The fee collected under this section shall be deposited into the county user fee fund established by IC 33-37-8-5.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-20
Document storage fee
Sec. 20. (a) This section applies to all civil, criminal, infraction, and ordinance violation actions.
(b) The clerk shall collect a document storage fee of two dollars ($2).
As added by P.L.98-2004, SEC.16.

IC 33-37-5-21
Automated record keeping fee
Sec. 21. (a) This section applies to all civil, criminal, infraction, and ordinance violation actions.
(b) The clerk shall collect an automated record keeping fee as follows:
(1) Seven dollars ($7) after June 30, 2003, and before July 1, 2011.
(2) Five dollars ($5) after June 30, 2011.
As added by P.L.98-2004, SEC.16. Amended by P.L.234-2007, SEC.69; P.L.182-2009(ss), SEC.394; P.L.229-2011, SEC.258.

IC 33-37-5-21.2
Public defense administration fee Sec. 21.2. (a) This subsection does not apply to the following:
(1) A criminal proceeding.
(2) A proceeding to enforce a statute defining an infraction.
(3) A proceeding for an ordinance violation.
In each action filed in a court described in IC 33-37-1-1 and in each small claims action in a court described in IC 33-34, the clerk shall collect a public defense administration fee of five dollars ($5).
(b) In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have committed an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a public defense administration fee of five dollars ($5).
As added by P.L.85-2004, SEC.23. Amended by P.L.176-2005, SEC.11; P.L.1-2006, SEC.509; P.L.229-2011, SEC.259.

IC 33-37-5-22
Late payment fee
Sec. 22. (a) Except as provided in subsection (e), this section applies to an action if all the following apply:
(1) The defendant is found, in a court that has a local court rule imposing a late payment fee under this section, to have:
(A) committed a crime;
(B) violated a statute defining an infraction;
(C) violated an ordinance of a municipal corporation; or
(D) committed a delinquent act.
(2) The defendant is required to pay:
(A) court costs, including fees;
(B) a fine; or
(C) a civil penalty.
(3) The defendant is not determined by the court imposing the court costs, fine, or civil penalty to be indigent.
(4) The defendant fails to pay to the clerk the costs, fine, or civil penalty in full before the later of the following:
(A) The end of the business day on which the court enters the conviction or judgment.
(B) The end of the period specified in a payment schedule set for the payment of court costs, fines, and civil penalties under rules adopted for the operation of the court.
(b) A court may adopt a local rule to impose a late payment fee under this section on defendants described in subsection (a).
(c) Subject to subsection (d), the clerk of a court that adopts a local rule imposing a late payment fee under this section shall collect a late payment fee of twenty-five dollars ($25) from a defendant described in subsection (a).
(d) Notwithstanding IC 33-37-2-2, a court may suspend a late payment fee if the court finds that the defendant has demonstrated good cause for failure to make a timely payment of court costs, a fine, or a civil penalty. (e) A plaintiff or defendant in an action under IC 33-34 shall pay a late fee of twenty-five dollars ($25) if the plaintiff or defendant:
(1) is required to pay court fees or costs under IC 33-34-8-1;
(2) is not determined by the court imposing the court costs to be indigent; and
(3) fails to pay the costs in full before the later of the following:
(A) The end of the business day on which the court enters the judgment.
(B) The end of the period specified in a payment schedule set for the payment of court costs under rules adopted for the operation of the court.
A court may suspend a late payment fee if the court finds that the plaintiff or defendant has demonstrated good cause for failure to make timely payment of the fee.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-23
Sexual assault victims assistance fee
Sec. 23. (a) This section applies to criminal actions.
(b) The court shall assess a sexual assault victims assistance fee of at least two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000) against an individual convicted in Indiana of any of the following offenses:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Sexual battery (IC 35-42-4-8).
(9) Sexual misconduct with a minor as a Class A or Class B felony (IC 35-42-4-9).
(10) Incest (IC 35-46-1-3).
As added by P.L.98-2004, SEC.16.

IC 33-37-5-24
Problem solving court fee
Sec. 24. (a) This section applies to a proceeding in a problem solving court under IC 33-23-16.
(b) The clerk shall collect a problem solving court fee if payment of the fee is ordered by a problem solving court under IC 33-23-16-23.
As added by P.L.98-2004, SEC.16. Amended by P.L.108-2010, SEC.5.

IC 33-37-5-25
Judicial insurance adjustment fee
Sec. 25. (a) This subsection does not apply to the following:
(1) A criminal proceeding. (2) A proceeding to enforce a statute defining an infraction.
(3) A proceeding for an ordinance violation.
In each action filed in a court described in IC 33-37-1-1, the clerk shall collect a judicial insurance adjustment fee of one dollar ($1).
(b) In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have committed an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a judicial insurance adjustment fee of one dollar ($1).
As added by P.L.95-2004, SEC.11. Amended by P.L.2-2005, SEC.107; P.L.1-2006, SEC.510.

IC 33-37-5-26
Judicial salaries fee
Sec. 26. (a) This subsection does not apply to the following:
(1) A criminal proceeding.
(2) A proceeding for an infraction violation.
(3) A proceeding for an ordinance violation.
(4) A small claims action.
In each action filed in a court described in IC 33-37-1-1, the clerk shall collect a judicial salaries fee equal to the amount specified in the schedule in subsection (d).
(b) In each small claims action filed in a court described in IC 33-37-1-1 or IC 33-34, the clerk shall collect a judicial salaries fee specified in the schedule in subsection (e).
(c) In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have committed an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a judicial salaries fee specified in the schedule in subsection (d).
(d) Beginning:
(1) after June 30, 2005, and ending before July 1 of the first state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is fifteen dollars ($15);
(2) after June 30 immediately preceding the first state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the second state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is sixteen dollars ($16);
(3) after June 30 immediately preceding the second state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the third state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is

seventeen dollars ($17);
(4) after June 30 immediately preceding the third state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the fourth state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is eighteen dollars ($18);
(5) after June 30 immediately preceding the fourth state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the fifth state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is nineteen dollars ($19); and
(6) after June 30 immediately preceding the fifth state fiscal year in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is twenty dollars ($20).
(e) Beginning:
(1) after June 30, 2005, and ending before July 1 of the first state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is ten dollars ($10);
(2) after June 30 immediately preceding the first state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the second state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is eleven dollars ($11);
(3) after June 30 immediately preceding the second state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the third state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is twelve dollars ($12);
(4) after June 30 immediately preceding the third state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the fourth state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is thirteen dollars ($13);
(5) after June 30 immediately preceding the fourth state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the fifth state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is fourteen dollars ($14); and
(6) after June 30 immediately preceding the fifth state fiscal year in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is fifteen dollars ($15). As added by P.L.176-2005, SEC.12. Amended by P.L.3-2008, SEC.241.

IC 33-37-5-26.2
DNA sample processing fee
Sec. 26.2. In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have committed an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a DNA sample processing fee of two dollars ($2).
As added by P.L.176-2005, SEC.13. Amended by P.L.174-2006, SEC.13.

IC 33-37-5-27
Court administration fee
Sec. 27. (a) This subsection does not apply to the following:
(1) A criminal proceeding.
(2) A proceeding to enforce a statute defining an infraction.
(3) A proceeding for an ordinance violation.
In each action filed in a court described in IC 33-37-1-1, and in each small claims action in a court described in IC 33-34, the clerk shall collect a court administration fee of five dollars ($5).
(b) In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have committed an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a court administration fee of five dollars ($5).
As added by P.L.176-2005, SEC.14. Amended by P.L.80-2006, SEC.16; P.L.122-2008, SEC.3.

IC 33-37-5-28
Civil action service fee; garnishee service fee
Sec. 28. (a) Except as provided in subsection (c), this section applies to a civil action in which the clerk is required to collect a civil costs fee under IC 33-37-4-4(a).
(b) The clerk shall collect the following:
(1) From the party filing the civil action, a service fee of ten dollars ($10) for each additional defendant that is not a garnishee defendant named other than the first named defendant.
(2) From any party adding a defendant that is not a garnishee defendant, a service fee of ten dollars ($10) for each defendant that is not a garnishee defendant added in the civil action.
(3) From a party that has named more than three (3) garnishees or garnishee defendants, a garnishee service fee of ten dollars ($10) for each garnishee or garnishee defendant in excess of three (3). (4) From a party adding a garnishee or garnishee defendant, a garnishee service fee of ten dollars ($10) for each garnishee or garnishee defendant added to the action. However, a clerk may not collect a garnishee service fee for the first three (3) garnishees or garnishee defendants named in the action.
(c) This section does not apply to an action in which service is made by publication in accordance with Indiana Trial Rule 4.13.
As added by P.L.176-2005, SEC.15. Amended by P.L.174-2006, SEC.14.

IC 33-37-5-29
Repealed
(Repealed by P.L.108-2010, SEC.10.)

IC 33-37-5-30
Mortgage foreclosure counseling and education fee; clerk to collect mortgage foreclosure actions filed before January 1, 2013
Sec. 30. (a) This section applies to a civil action in which the clerk is required to collect a civil costs fee under IC 33-37-4-4(a). The clerk shall collect a fifty dollar ($50) mortgage foreclosure counseling and education fee from a party filing an action to foreclose a mortgage after June 30, 2009, and before January 1, 2013.
(b) This section expires January 1, 2013.
As added by P.L.105-2009, SEC.23.

IC 33-37-5-31
Pro bono legal services fee
Sec. 31. In each:
(1) civil action in which the clerk is required to collect a civil costs fee under IC 33-37-4-4(a);
(2) small claims action in which:
(A) a party is required to pay a township docket fee under IC 33-34-8-1(a)(1); or
(B) the clerk is required to collect a small claims costs fee under IC 33-37-4-6; or
(3) probate action in which the clerk is required to collect a probate costs fee under IC 33-37-4-7(a);
the clerk shall, before July 1, 2017, collect a pro bono legal services fee of one dollar ($1).
As added by P.L.136-2012, SEC.17.



CHAPTER 6. CREDIT CARD SERVICE FEE

IC 33-37-6-2
Discharge of debt liability; vendor transaction charge or discount fee; contracts with payment processing companies authorized
Sec. 2. (a) A payment made under this chapter does not finally discharge the person's liability, and the person has not paid the liability until the clerk receives payment or credit from the institution responsible for making the payment or credit.
(b) The clerk may contract with a bank or credit card vendor for acceptance of bank or credit cards. Subject to subsection (d), if there is a vendor transaction charge or discount fee, whether billed to the clerk or charged directly to the clerk's account, the clerk shall collect a fee from the person using the bank card or credit card. The fee collected under this section is a permitted additional charge to the money the clerk is required to collect under section 1(1) of this chapter.
(c) Subject to subsection (d), the clerk may contract with a payment processing company, which may collect a transaction fee from the person using the bank card or credit card. The fee collected under this section is a permitted additional charge to the money the clerk is required to collect under section 1(1) of this chapter.
(d) The clerk shall collect and deposit in the appropriate fund an amount not less than the amount the clerk would collect and deposit if the clerk received payment by a means other than a bank card or credit card.
As added by P.L.98-2004, SEC.16. Amended by P.L.65-2004, SEC.16; P.L.171-2006, SEC.8.

IC 33-37-6-3
Use of credit card service fee
Sec. 3. (a) The clerk shall forward credit card service fees collected under section 2 of this chapter to the county auditor or the

city or town fiscal officer in accordance with IC 33-37-7-12(a).
(b) Funds described in subsection (a) may be used without appropriation to pay the transaction charge or discount fee charged by the bank or credit card vendor.
As added by P.L.98-2004, SEC.16.



CHAPTER 7. DISTRIBUTION OF COURT FEES

judicial system, eighty percent (80%) of the automated record keeping fee (IC 33-37-5-21) not distributed under subsection (a).
(c) The clerk of a circuit court shall distribute monthly to the county auditor the following:
(1) Seventy-five percent (75%) of the drug abuse, prosecution, interdiction, and correction fees collected under IC 33-37-4-1(b)(5).
(2) Seventy-five percent (75%) of the alcohol and drug countermeasures fees collected under IC 33-37-4-1(b)(6), IC 33-37-4-2(b)(4), and IC 33-37-4-3(b)(5).
The county auditor shall deposit fees distributed by a clerk under this subsection into the county drug free community fund established under IC 5-2-11.
(d) The clerk of a circuit court shall distribute monthly to the county auditor one hundred percent (100%) of the late payment fees collected under IC 33-37-5-22. The county auditor shall deposit fees distributed by a clerk under this subsection as follows:
(1) If directed to do so by an ordinance adopted by the county fiscal body, the county auditor shall deposit forty percent (40%) of the fees in the clerk's record perpetuation fund established under IC 33-37-5-2 and sixty percent (60%) of the fees in the county general fund.
(2) If the county fiscal body has not adopted an ordinance described in subdivision (1), the county auditor shall deposit all the fees in the county general fund.
(e) The clerk of the circuit court shall distribute semiannually to the auditor of state for deposit in the sexual assault victims assistance account established by IC 5-2-6-23(h) one hundred percent (100%) of the sexual assault victims assistance fees collected under IC 33-37-5-23.
(f) The clerk of a circuit court shall distribute monthly to the county auditor the following:
(1) One hundred percent (100%) of the support and maintenance fees for cases designated as non-Title IV-D child support cases in the Indiana support enforcement tracking system (ISETS) or the successor statewide automated support enforcement system collected under IC 33-37-5-6.
(2) The percentage share of the support and maintenance fees for cases designated as Title IV-D child support cases in ISETS or the successor statewide automated support enforcement system collected under IC 33-37-5-6 that is reimbursable to the county at the federal financial participation rate.
The county clerk shall distribute monthly to the department of child services the percentage share of the support and maintenance fees for cases designated as Title IV-D child support cases in ISETS, or the successor statewide automated support enforcement system, collected under IC 33-37-5-6 that is not reimbursable to the county at the applicable federal financial participation rate.
(g) The clerk of a circuit court shall distribute monthly to the

county auditor the following:
(1) One hundred percent (100%) of the small claims service fee under IC 33-37-4-6(a)(1)(B) or IC 33-37-4-6(a)(2) for deposit in the county general fund.
(2) One hundred percent (100%) of the small claims garnishee service fee under IC 33-37-4-6(a)(1)(C) or IC 33-37-4-6(a)(3) for deposit in the county general fund.
(h) This subsection does not apply to court administration fees collected in small claims actions filed in a court described in IC 33-34. The clerk of a circuit court shall semiannually distribute to the auditor of state for deposit in the state general fund one hundred percent (100%) of the following:
(1) The public defense administration fee collected under IC 33-37-5-21.2.
(2) The judicial salaries fees collected under IC 33-37-5-26.
(3) The DNA sample processing fees collected under IC 33-37-5-26.2.
(4) The court administration fees collected under IC 33-37-5-27.
(i) The clerk of a circuit court shall semiannually distribute to the auditor of state for deposit in the judicial branch insurance adjustment account established by IC 33-38-5-8.2 one hundred percent (100%) of the judicial insurance adjustment fee collected under IC 33-37-5-25.
(j) The proceeds of the service fee collected under IC 33-37-5-28(b)(1) or IC 33-37-5-28(b)(2) shall be distributed as follows:
(1) The clerk shall distribute one hundred percent (100%) of the service fees collected in a circuit, superior, county, or probate court to the county auditor for deposit in the county general fund.
(2) The clerk shall distribute one hundred percent (100%) of the service fees collected in a city or town court to the city or town fiscal officer for deposit in the city or town general fund.
(k) The proceeds of the garnishee service fee collected under IC 33-37-5-28(b)(3) or IC 33-37-5-28(b)(4) shall be distributed as follows:
(1) The clerk shall distribute one hundred percent (100%) of the garnishee service fees collected in a circuit, superior, county, or probate court to the county auditor for deposit in the county general fund.
(2) The clerk shall distribute one hundred percent (100%) of the garnishee service fees collected in a city or town court to the city or town fiscal officer for deposit in the city or town general fund.
(l) The clerk of the circuit court shall distribute semiannually to the auditor of state for deposit in the home ownership education account established by IC 5-20-1-27 one hundred percent (100%) of the following:
(1) The mortgage foreclosure counseling and education fees collected under IC 33-37-5-30 (before its expiration on January

1, 2013).
(2) Any civil penalties imposed and collected by a court for a violation of a court order in a foreclosure action under IC 32-30-10.5.
(m) This subsection applies to a county that is not operating under the state's automated judicial system. The clerk of a circuit court shall distribute monthly to the county auditor twenty percent (20%) of the automated record keeping fee (IC 33-37-5-21) not distributed under subsection (a) for deposit in the clerk's record perpetuation fund.
(n) The clerk of a circuit court shall distribute semiannually to the auditor of state one hundred percent (100%) of the pro bono legal services fees collected before July 1, 2017, under IC 33-37-5-31. The auditor of state shall transfer semiannually the pro bono legal services fees to the Indiana Bar Foundation (or a successor entity) as the entity designated to organize and administer the interest on lawyers trust accounts (IOLTA) program under Rule 1.15 of the Rules of Professional Conduct of the Indiana supreme court. The Indiana Bar Foundation shall:
(1) deposit in an appropriate account and otherwise manage the fees the Indiana Bar Foundation receives under this subsection in the same manner the Indiana Bar Foundation deposits and manages the net earnings the Indiana Bar Foundation receives from IOLTA accounts; and
(2) use the fees the Indiana Bar Foundation receives under this subsection to assist or establish approved pro bono legal services programs.
The handling and expenditure of the pro bono legal services fees received under this section by the Indiana Bar Foundation (or its successor entity) are subject to audit by the state board of accounts. The amounts necessary to make the transfers required by this subsection are appropriated from the state general fund.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.25; P.L.95-2004, SEC.13; P.L.2-2005, SEC.108; P.L.176-2005, SEC.16; P.L.126-2006, SEC.3; P.L.174-2006, SEC.16; P.L.104-2008, SEC.5; P.L.122-2008, SEC.4; P.L.105-2009, SEC.24; P.L.182-2009(ss), SEC.395; P.L.170-2011, SEC.14; P.L.229-2011, SEC.260; P.L.128-2012, SEC.182; P.L.136-2012, SEC.18.

IC 33-37-7-3
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 33-37-7-4
Fees collected by clerk of circuit court; county share
Sec. 4. (a) The clerk of a circuit court shall forward the county share of fees collected to the county auditor in accordance with IC 33-37-7-12(a). The auditor shall retain as the county share twenty-seven percent (27%) of the amount of fees collected under the following: (1) IC 33-37-4-1(a) (criminal costs fees).
(2) IC 33-37-4-2(a) (infraction or ordinance violation costs fees).
(3) IC 33-37-4-3(a) (juvenile costs fees).
(4) IC 33-37-4-4(a) (civil costs fees).
(5) IC 33-37-4-6(a)(1) (small claims costs fees).
(6) IC 33-37-4-7(a) (probate costs fees).
(7) IC 33-37-5-17 (deferred prosecution fees).
(b) This section applies after June 30, 2005.
As added by P.L.98-2004, SEC.16.

IC 33-37-7-5
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 33-37-7-6
Fees collected by clerk of circuit court; city or town share
Sec. 6. (a) The qualified municipality share to be distributed to each city and town maintaining a law enforcement agency that prosecutes at least fifty percent (50%) of the city's or town's ordinance violations in a circuit or superior court located in the county is three percent (3%) of the amount of fees collected under the following:
(1) IC 33-37-4-1(a) (criminal costs fees).
(2) IC 33-37-4-2(a) (infraction or ordinance violation costs fees).
(3) IC 33-37-4-3(a) (juvenile costs fees).
(4) IC 33-37-4-4(a) (civil costs fees).
(5) IC 33-37-4-6(a)(1) (small claims costs fees).
(6) IC 33-37-4-7(a) (probate costs fees).
(7) IC 33-37-5-17 (deferred prosecution fees).
(b) The county auditor shall determine the amount to be distributed to each city and town qualified under subsection (a) as follows:
STEP ONE: Determine the population of the qualified city or town.
STEP TWO: Add the populations of all qualified cities and towns determined under STEP ONE.
STEP THREE: Divide the population of each qualified city and town by the sum determined under STEP TWO.
STEP FOUR: Multiply the result determined under STEP THREE for each qualified city and town by the amount of the qualified municipality share.
(c) The county auditor shall distribute semiannually to each city and town described in subsection (a) the amount computed for that city or town under STEP FOUR of subsection (b).
(d) This section applies after June 30, 2005.
As added by P.L.98-2004, SEC.16. Amended by P.L.201-2011, SEC.102.
IC 33-37-7-7
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 33-37-7-8
City or town court clerk's and fiscal officer's distribution of fees
Sec. 8. (a) The clerk of a city or town court shall distribute semiannually to the auditor of state as the state share for deposit in the homeowner protection unit account established by IC 4-6-12-9 one hundred percent (100%) of the automated record keeping fees collected under IC 33-37-5-21 with respect to actions resulting in the accused person entering into a pretrial diversion program agreement under IC 33-39-1-8 or a deferral program agreement under IC 34-28-5-1 and for deposit in the state general fund fifty-five percent (55%) of the amount of fees collected under the following:
(1) IC 33-37-4-1(a) (criminal costs fees).
(2) IC 33-37-4-2(a) (infraction or ordinance violation costs fees).
(3) IC 33-37-4-4(a) (civil costs fees).
(4) IC 33-37-4-6(a)(1)(A) (small claims costs fees).
(5) IC 33-37-5-17 (deferred prosecution fees).
(b) The city or town fiscal officer shall distribute monthly to the county auditor as the county share twenty percent (20%) of the amount of fees collected under the following:
(1) IC 33-37-4-1(a) (criminal costs fees).
(2) IC 33-37-4-2(a) (infraction or ordinance violation costs fees).
(3) IC 33-37-4-4(a) (civil costs fees).
(4) IC 33-37-4-6(a)(1)(A) (small claims costs fees).
(5) IC 33-37-5-17 (deferred prosecution fees).
(c) The city or town fiscal officer shall retain twenty-five percent (25%) as the city or town share of the fees collected under the following:
(1) IC 33-37-4-1(a) (criminal costs fees).
(2) IC 33-37-4-2(a) (infraction or ordinance violation costs fees).
(3) IC 33-37-4-4(a) (civil costs fees).
(4) IC 33-37-4-6(a)(1)(A) (small claims costs fees).
(5) IC 33-37-5-17 (deferred prosecution fees).
(d) The clerk of a city or town court shall distribute semiannually to the auditor of state for deposit in the state user fee fund established in IC 33-37-9 the following:
(1) Twenty-five percent (25%) of the drug abuse, prosecution, interdiction, and correction fees collected under IC 33-37-4-1(b)(5).
(2) Twenty-five percent (25%) of the alcohol and drug countermeasures fees collected under IC 33-37-4-1(b)(6), IC 33-37-4-2(b)(4), and IC 33-37-4-3(b)(5).
(3) One hundred percent (100%) of the highway work zone fees collected under IC 33-37-4-1(b)(9) and IC 33-37-4-2(b)(5). (4) One hundred percent (100%) of the safe schools fee collected under IC 33-37-5-18.
(5) One hundred percent (100%) of the automated record keeping fee (IC 33-37-5-21) not distributed under subsection (a).
(e) The clerk of a city or town court shall distribute monthly to the county auditor the following:
(1) Seventy-five percent (75%) of the drug abuse, prosecution, interdiction, and corrections fees collected under IC 33-37-4-1(b)(5).
(2) Seventy-five percent (75%) of the alcohol and drug countermeasures fees collected under IC 33-37-4-1(b)(6), IC 33-37-4-2(b)(4), and IC 33-37-4-3(b)(5).
The county auditor shall deposit fees distributed by a clerk under this subsection into the county drug free community fund established under IC 5-2-11.
(f) The clerk of a city or town court shall distribute monthly to the city or town fiscal officer (as defined in IC 36-1-2-7) one hundred percent (100%) of the following:
(1) The late payment fees collected under IC 33-37-5-22.
(2) The small claims service fee collected under IC 33-37-4-6(a)(1)(B) or IC 33-37-4-6(a)(2).
(3) The small claims garnishee service fee collected under IC 33-37-4-6(a)(1)(C) or IC 33-37-4-6(a)(3).
The city or town fiscal officer (as defined in IC 36-1-2-7) shall deposit fees distributed by a clerk under this subsection in the city or town general fund.
(g) The clerk of a city or town court shall semiannually distribute to the auditor of state for deposit in the state general fund one hundred percent (100%) of the following:
(1) The public defense administration fee collected under IC 33-37-5-21.2.
(2) The DNA sample processing fees collected under IC 33-37-5-26.2.
(3) The court administration fees collected under IC 33-37-5-27.
(h) The clerk of a city or town court shall semiannually distribute to the auditor of state for deposit in the judicial branch insurance adjustment account established by IC 33-38-5-8.2 one hundred percent (100%) of the judicial insurance adjustment fee collected under IC 33-37-5-25.
(i) The clerk of a city or town court shall semiannually distribute to the auditor of state for deposit in the state general fund seventy-five percent (75%) of the judicial salaries fee collected under IC 33-37-5-26. The city or town fiscal officer shall retain twenty-five percent (25%) of the judicial salaries fee collected under IC 33-37-5-26. The funds retained by the city or town shall be prioritized to fund city or town court operations.
(j) The clerk of a city or town court shall distribute semiannually to the auditor of state one hundred percent (100%) of the pro bono legal services fees collected before July 1, 2017, under

IC 33-37-5-31. The auditor of state shall transfer semiannually the pro bono legal services fees to the Indiana Bar Foundation (or a successor entity) as the entity designated to organize and administer the interest on lawyers trust accounts (IOLTA) program under Rule 1.15 of the Rules of Professional Conduct of the Indiana supreme court. The Indiana Bar Foundation shall:
(1) deposit in an appropriate account and otherwise manage the fees the Indiana Bar Foundation receives under this subsection in the same manner the Indiana Bar Foundation deposits and manages the net earnings the Indiana Bar Foundation receives from IOLTA accounts; and
(2) use the fees the Indiana Bar Foundation receives under this subsection to assist or establish approved pro bono legal services programs.
The handling and expenditure of the pro bono legal services fees received under this section by the Indiana Bar Foundation (or its successor entity) are subject to audit by the state board of accounts. The amounts necessary to make the transfers required by this subsection are appropriated from the state general fund.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.27; P.L.95-2004, SEC.15; P.L.2-2005, SEC.109; P.L.176-2005, SEC.17; P.L.174-2006, SEC.17; P.L.224-2007, SEC.120; P.L.182-2009(ss), SEC.396; P.L.136-2012, SEC.19.

IC 33-37-7-9
Auditor's transfer of funds to treasurer; treasurer's deposit of certain funds
Sec. 9. (a) On June 30 and on December 31 of each year, the auditor of state shall transfer to the treasurer of state nine million two hundred seventy-seven thousand twenty-three dollars ($9,277,023) for distribution under subsection (b).
(b) On June 30 and on December 31 of each year, the treasurer of state shall deposit into:
(1) the family violence and victim assistance fund established by IC 5-2-6.8-3 an amount equal to eight and three-hundredths percent (8.03%);
(2) the Indiana judges' retirement fund established by IC 33-38-6-12 an amount equal to thirty-eight and fifty-five hundredths percent (38.55%);
(3) the law enforcement academy building fund established by IC 5-2-1-13 an amount equal to two and fifty-six hundredths percent (2.56%);
(4) the law enforcement training fund established by IC 5-2-1-13 an amount equal to ten and twenty-seven hundredths percent (10.27%);
(5) the violent crime victims compensation fund established by IC 5-2-6.1-40 an amount equal to eleven and ninety-three hundredths percent (11.93%);
(6) the motor vehicle highway account an amount equal to nineteen and forty-nine hundredths percent (19.49%); (7) the fish and wildlife fund established by IC 14-22-3-2 an amount equal to twenty-five hundredths percent (0.25%);
(8) the Indiana judicial center drug and alcohol programs fund established by IC 12-23-14-17 for the administration, certification, and support of alcohol and drug services programs under IC 12-23-14 an amount equal to one and sixty-three hundredths percent (1.63%); and
(9) the DNA sample processing fund established under IC 10-13-6-9.5 for the funding of the collection, shipment, analysis, and preservation of DNA samples and the conduct of a DNA data base program under IC 10-13-6 an amount equal to seven and twenty-nine hundredths percent (7.29%);
of the amount transferred by the auditor of state under subsection (a).
(c) On June 30 and on December 31 of each year, the auditor of state shall transfer to the treasurer of state for deposit into the public defense fund established under IC 33-40-6-1 three million seven hundred thousand dollars ($3,700,000).
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.28; P.L.176-2005, SEC.18; P.L.1-2006, SEC.511; P.L.174-2006, SEC.18; P.L.122-2008, SEC.5; P.L.130-2009, SEC.20; P.L.229-2011, SEC.262.

IC 33-37-7-10
Counties having judicial circuit in which IC 31-1-23 or IC 31-1-24 applies; appropriation
Sec. 10. (a) In a county having a judicial circuit in which either IC 31-12-1 or IC 31-12-2 applies, the county fiscal body shall annually appropriate an amount necessary to carry out the administration and the purposes of the programs established under these chapters.
(b) Requests for funding under this section must be submitted under IC 36-2-5-4 or IC 36-3-6-4.
As added by P.L.98-2004, SEC.16.

IC 33-37-7-11
Counties with pension trusts; appropriations; claims by sheriff
Sec. 11. (a) This section applies to a county in which there is established a pension trust under IC 36-8-10-12.
(b) For each service of a writ, an order, a process, a notice, a tax warrant, or other paper completed by the sheriff of a county described in subsection (a), the sheriff shall submit to the county fiscal body a verified claim of service.
(c) From the county share distributed under section 4 of this chapter and deposited into the county general fund, the county fiscal body shall appropriate thirteen dollars ($13) for each verified claim submitted by the sheriff under subsection (b). Amounts appropriated under this subsection shall be deposited by the county auditor into the pension trust established under IC 36-8-10-12.
As added by P.L.98-2004, SEC.16. Amended by P.L.1-2006, SEC.512; P.L.174-2006, SEC.19.
IC 33-37-7-12
Forwarding and deposit of fees; duties of clerk and county and municipal officers
Sec. 12. (a) Except:
(1) for the state share prescribed by section 2 of this chapter for semiannual distribution; and
(2) as provided under section 2(g) of this chapter, IC 33-32-4-6, and IC 33-37-5-2;
not later than thirty (30) days after the clerk collects a fee, the clerk shall forward the fee to the county auditor if the clerk is a clerk of a circuit court, and to the city or town fiscal officer if the clerk is the clerk of a city or town court.
(b) If part of the fee is collected on behalf of another person for service as a juror or witness, the county auditor or city or town fiscal officer shall forward that part of the fee to the person not later than forty-five (45) days after the auditor or fiscal officer receives the claim for the fee.
(c) Except for amounts deposited in a user fee fund established under IC 33-37-8, the county auditor shall distribute fees received from the clerk to the following:
(1) The county treasurer for deposit in the county general fund, if the fee belongs to the county.
(2) The fiscal officer of a city or town, if the fee belongs to the city or town under section 6 of this chapter.
(d) Except for amounts deposited in a user fee fund established under IC 33-37-8, the city or town fiscal officer shall deposit all fees received from a clerk in the city's or town's treasury.
(e) The clerk shall forward the state share of each fee to the state treasury at the clerk's semiannual settlement for state revenue.
As added by P.L.98-2004, SEC.16. Amended by P.L.1-2006, SEC.513.



CHAPTER 8. LOCAL USER FEE FUNDS

IC 33-37-8-2
"County fund"
Sec. 2. As used in this chapter, "county fund" refers to the county user fee fund established under section 5 of this chapter.
As added by P.L.98-2004, SEC.16.

IC 33-37-8-3
City or town user fee fund
Sec. 3. (a) A city or town user fee fund is established in each city or town having a city or town court for the purpose of supplementing the cost of various program services. The city or town fund is administered by the fiscal officer of the city or town.
(b) The city or town fund consists of the following fees collected by a clerk under this article:
(1) The pretrial diversion program fee.
(2) The alcohol and drug services fee.
(3) The law enforcement continuing education program fee.
(4) The deferral program fee.
(5) The problem solving court fee.
As added by P.L.98-2004, SEC.16. Amended by P.L.60-2006, SEC.5; P.L.42-2011, SEC.65; P.L.187-2011, SEC.8.

IC 33-37-8-4
City or town funds; appropriations; deferral and pretrial diversion programs
Sec. 4. (a) Except as provided in subsection (b), upon receipt of monthly claims submitted on oath to the fiscal body by a program listed in section 3(b) of this chapter, the fiscal body of the city or town shall appropriate from the city or town fund to the program the amount collected for the program fee under IC 33-37-5.
(b) Funds derived from a deferral program or a pretrial diversion program may be disbursed only by the adoption of an ordinance appropriating the funds for one (1) or more of the following purposes:
(1) Personnel expenses related to the operation of the program.
(2) Special training for:
(A) a prosecuting attorney;
(B) a deputy prosecuting attorney;
(C) support staff for a prosecuting attorney or deputy prosecuting attorney; or
(D) a law enforcement officer. (3) Employment of a deputy prosecutor or prosecutorial support staff.
(4) Victim assistance.
(5) Electronic legal research.
(6) Office equipment, including computers, computer software, communication devices, office machinery, furnishings, and office supplies.
(7) Expenses of a criminal investigation and prosecution.
(8) An activity or program operated by the prosecuting attorney that is intended to reduce or prevent criminal activity, including:
(A) substance abuse;
(B) child abuse;
(C) domestic violence;
(D) operating while intoxicated; and
(E) juvenile delinquency.
(9) Any other purpose that benefits the office of the prosecuting attorney or law enforcement and that is agreed upon by the county fiscal body and the prosecuting attorney.
(c) Funds described in subsection (b) may be used only in accordance with guidelines adopted by the prosecuting attorneys council under IC 33-39-8-5.
As added by P.L.98-2004, SEC.16. Amended by P.L.176-2005, SEC.19; P.L.229-2011, SEC.263.

IC 33-37-8-5
County user fee fund
Sec. 5. (a) A county user fee fund is established in each county to finance various program services. The county fund is administered by the county auditor.
(b) The county fund consists of the following fees collected by a clerk under this article and by the probation department for the juvenile court under IC 31-37-9-9:
(1) The pretrial diversion program fee.
(2) The informal adjustment program fee.
(3) The marijuana eradication program fee.
(4) The alcohol and drug services program fee.
(5) The law enforcement continuing education program fee.
(6) The deferral program fee.
(7) The jury fee.
(8) The problem solving court fee.
(c) All of the jury fee and two dollars ($2) of a deferral program fee collected under IC 33-37-4-2(e) shall be deposited by the county auditor in the jury pay fund established under IC 33-37-11.
As added by P.L.98-2004, SEC.16. Amended by P.L.60-2006, SEC.6; P.L.146-2008, SEC.676; P.L.42-2011, SEC.66; P.L.187-2011, SEC.9.

IC 33-37-8-6
County funds; appropriations; deferral and pretrial diversion

programs
Sec. 6. (a) Except as provided in subsection (b), upon receipt of monthly claims submitted on oath to the fiscal body by a program listed in section 5(b) of this chapter, the county fiscal body shall appropriate from the county fund to the program or fund the amount collected for the program under IC 33-37-5.
(b) Funds derived from a deferral program or a pretrial diversion program may be disbursed only by the adoption of an ordinance appropriating the funds for one (1) or more of the following purposes:
(1) Personnel expenses related to the operation of the program.
(2) Special training for:
(A) a prosecuting attorney;
(B) a deputy prosecuting attorney;
(C) support staff for a prosecuting attorney or deputy prosecuting attorney; or
(D) a law enforcement officer.
(3) Employment of a deputy prosecutor or prosecutorial support staff.
(4) Victim assistance.
(5) Electronic legal research.
(6) Office equipment, including computers, computer software, communication devices, office machinery, furnishings, and office supplies.
(7) Expenses of a criminal investigation and prosecution.
(8) An activity or program operated by the prosecuting attorney that is intended to reduce or prevent criminal activity, including:
(A) substance abuse;
(B) child abuse;
(C) domestic violence;
(D) operating while intoxicated; and
(E) juvenile delinquency.
(9) Any other purpose that benefits the office of the prosecuting attorney or law enforcement and that is agreed upon by the county fiscal body and the prosecuting attorney.
(c) Funds described in subsection (b) may be used only in accordance with guidelines adopted by the prosecuting attorneys council under IC 33-39-8-5.
As added by P.L.98-2004, SEC.16. Amended by P.L.176-2005, SEC.20; P.L.229-2011, SEC.264.

IC 33-37-8-7
Pretrial diversion program fund
Sec. 7. (a) This section applies when a county auditor has established a pretrial diversion program fund to receive funds initially deposited in the county fund from the collection of the pretrial diversion program fee. Whenever a prosecuting attorney:
(1) certifies to the county fiscal body that the amount in the pretrial diversion program fund exceeds the amount needed to

finance the pretrial diversion program services during the calendar year; and
(2) states the amount of the excess funds in the certification;
the fiscal body may adopt an ordinance to appropriate the excess funds from the pretrial diversion program fund to the office of the prosecuting attorney.
(b) Funds appropriated as described in subsection (a) may be used by the office of the prosecuting attorney for any purpose specified in the appropriation ordinance adopted by the fiscal body.
(c) A county fiscal body may not transfer funds previously appropriated to the office of the prosecuting attorney as a result of an appropriation described in subsection (a).
As added by P.L.98-2004, SEC.16.

IC 33-37-8-8
Collection of jury fees; transfer of funds to jury pay
Sec. 8. (a) This section applies to jury fees collected under IC 33-37-5-19.
(b) If a clerk certifies to a county fiscal body the amount of fees collected, the county fiscal body shall direct the county auditor to transfer the amount certified to the jury pay fund established under IC 33-37-11.
As added by P.L.98-2004, SEC.16.



CHAPTER 9. STATE USER FEE FUNDS

IC 33-37-9-2
Establishment
Sec. 2. The state user fee fund is established. The state fund is administered by the treasurer of state.
As added by P.L.98-2004, SEC.16.

IC 33-37-9-3
Transfer of fees
Sec. 3. On June 30 and December 31 each year, the auditor of state shall transfer to the treasurer of state for deposit in the state fund the fees distributed to the auditor of state under IC 33-37-7-2(b) and IC 33-37-7-8(d).
As added by P.L.98-2004, SEC.16. Amended by P.L.1-2006, SEC.514.

IC 33-37-9-4
Distribution of amounts transferred to the state fund
Sec. 4. (a) The treasurer of state shall distribute semiannually one million two hundred eighty-eight thousand dollars ($1,288,000) of the amounts transferred to the state fund under section 3 of this chapter as follows:
(1) Fourteen and ninety-eight hundredths percent (14.98%) shall be deposited into the alcohol and drug countermeasures fund established by IC 9-27-2-11.
(2) Eight and forty-two hundredths percent (8.42%) shall be deposited into the drug interdiction fund established by IC 10-11-7-1.
(3) Four and sixty-eight hundredths percent (4.68%) shall be deposited into the drug prosecution fund established by IC 33-39-8-6.
(4) Five and sixty-two hundredths percent (5.62%) shall be deposited into the corrections drug abuse fund established by IC 11-8-2-11.
(5) Twenty-two and forty-seven hundredths percent (22.47%) shall be deposited into the state drug free communities fund established by IC 5-2-10-2.
(6) Seven and ninety-eight hundredths percent (7.98%) shall be distributed to the Indiana department of transportation for use under IC 8-23-2-15.
(7) Twenty and thirty-two hundredths percent (20.32%) shall be deposited in the family violence and victim assistance fund

established by IC 5-2-6.8-3.
(8) Fifteen and fifty-three hundredths percent (15.53%) shall be deposited in the Indiana safe schools fund established by IC 5-2-10.1.
(b) The treasurer of state shall distribute semiannually the amount remaining after the distributions are made under subsection (a) to the judicial technology and automation project fund established by IC 33-24-6-12.
As added by P.L.98-2004, SEC.16. Amended by P.L.130-2009, SEC.21.



CHAPTER 10. JUROR AND WITNESS FEES

IC 33-37-10-2
Witnesses in criminal actions
Sec. 2. (a) A witness in a criminal action may receive a fee if the witness:
(1) is summoned by the state;
(2) is named on the indictment or information; and
(3) testifies under oath to a material fact in aid of the

prosecution.
(b) A fee paid under subsection (a) is the sum of the following:
(1) An amount for mileage at the mileage rate paid to state officers for each mile necessarily traveled to and from the court.
(2) For each day of attendance in court equal to:
(A) fifteen dollars ($15) for witnesses subpoenaed under IC 35-37-5-4; or
(B) five dollars ($5) for all other witnesses.
As added by P.L.98-2004, SEC.16.

IC 33-37-10-3
Witnesses in certain actions
Sec. 3. A witness in an action listed in IC 33-37-4-2, IC 33-37-4-3, IC 33-37-4-4, IC 33-37-4-6, and IC 33-37-4-7 is entitled to the sum of the following:
(1) An amount for mileage at the mileage rate paid to state officers for each mile necessarily traveled to and from the court.
(2) Five dollars ($5) for each day of attendance in court.
As added by P.L.98-2004, SEC.16. Amended by P.L.1-2007, SEC.222.

IC 33-37-10-4
Witness and juror fees; noting and forwarding claims; affidavit fees; disbursements
Sec. 4. (a) The clerk shall note witness and juror fees when the fees are claimed and forward the claims to the county auditor or city or town fiscal officer.
(b) The clerk is not entitled to a fee for providing an affidavit or other proof of attendance to a juror or witness.
(c) The county auditor or city or town fiscal officer shall disburse juror or witness fees claimed under this section as provided in IC 33-37-7-12.
As added by P.L.98-2004, SEC.16.



CHAPTER 11. JURY PAY FUND

IC 33-37-11-2
Establishment
Sec. 2. (a) A jury pay fund is established for each county to supplement the cost of paying jury fees. The jury pay fund is administered by the county auditor.
(b) The jury pay fund consists of amounts deposited by the county auditor under IC 33-37-8-5(c) and the fees collected under IC 33-37-5-19 from defendants who:
(1) committed a crime;
(2) violated a statute defining an infraction; or
(3) violated an ordinance of a municipal corporation.
As added by P.L.98-2004, SEC.16.

IC 33-37-11-3
Appropriation of cost of jury fees
Sec. 3. (a) Upon receipt of monthly claims submitted on oath to the county fiscal body by a clerk serving the county, the county fiscal body shall appropriate from the jury pay fund to the court served by the clerk an amount to supplement the cost of jury fees.
(b) After all claims received by a county fiscal body during a month have been paid under subsection (a), the county fiscal body may appropriate any unused and unencumbered money remaining in the jury pay fund to maintain and improve the jury system in the county.
As added by P.L.98-2004, SEC.16. Amended by P.L.118-2007, SEC.27.






ARTICLE 38. JUDGES

CHAPTER 1. CERTAIN JUDGESHIP'S ELIGIBILITY; TERM OF OFFICE; TRAVEL EXPENSES

IC 33-38-1-2
Multiple county judicial circuits and superior court district; traveling expenses
Sec. 2. Each judge of each:
(1) judicial circuit containing more than one (1) county; and
(2) superior court district containing more than one (1) county;
shall be paid two thousand dollars ($2,000) per year to reimburse the judge for traveling and other necessary expenses. Two thousand dollars ($2,000) for each judge is appropriated annually from the state general fund not otherwise appropriated.
As added by P.L.98-2004, SEC.17. Amended by P.L.201-2011, SEC.103.

IC 33-38-1-3
Beginning date; expiration date
Sec. 3. The term of office of a person:
(1) elected judge of the court of appeals or of any circuit, superior, probate, criminal, or juvenile court begins on the first day of January after the person's election; and
(2) elected or appointed to any judgeship expires on December 31 after the election of the respective successors.
As added by P.L.98-2004, SEC.17.



CHAPTER 2. APPOINTMENT OF BAILIFFS IN CERTAIN COUNTIES

IC 33-38-2-2
Bailiff or sheriff; county with population less than 35,000
Sec. 2. In counties having a population of less than thirty-five thousand (35,000), the judge of the circuit court may appoint a bailiff. However, if a bailiff is not appointed, the sheriff of the county shall perform the duties of the bailiff.
As added by P.L.98-2004, SEC.17.



CHAPTER 3. COPY OF APPOINTMENT OF A CITY OR MUNICIPAL JUDGE TO THE CLERK OF CIRCUIT COURT

IC 33-38-3-2
Certified copy; recorded
Sec. 2. The appointment described in section 1 of this chapter shall be recorded in the order book of the circuit court, and the record authorizes the clerk to certify that the judge is the:
(1) appointed;
(2) qualified; and
(3) acting;
judge of the city or municipal court for which the judge was appointed.
As added by P.L.98-2004, SEC.17.



CHAPTER 4. CHIEF CLERK IN MARION AND LAKE COUNTIES

IC 33-38-4-2
Salary
Sec. 2. The salary for the chief clerk:
(1) shall be fixed by the judge of the court;
(2) may not be more than four thousand eight hundred dollars ($4,800) per year; and
(3) shall be paid in monthly installments from the county treasury of the county in which the court is located.
As added by P.L.98-2004, SEC.17.

IC 33-38-4-3
Powers
Sec. 3. The chief clerk may administer oaths that are convenient or necessary to be administered in the discharge of the clerk's duties, for which there is no charge or expense incurred.
As added by P.L.98-2004, SEC.17.

IC 33-38-4-4
Qualifications
Sec. 4. The chief clerk must be:
(1) a graduate of an approved law school; and
(2) admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-4-5
Appropriation
Sec. 5. The county council of the county shall appropriate the money requested by the presiding judge of the circuit court for payment of the salary of the chief clerk, not exceeding the maximum amount of salary provided for by this section.
As added by P.L.98-2004, SEC.17.



CHAPTER 5. SALARIES

IC 33-38-5-1
Appropriation; state general fund contributions
Sec. 1. There is appropriated from the state general fund a sufficient amount to pay the state general fund contributions under this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-5-2
Appropriation; county salaries
Sec. 2. The county councils of the counties of the state shall appropriate annually a sufficient amount to pay the county salaries under this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-5-3
Multiple county judicial circuits
Sec. 3. (a) This section applies to a judicial circuit that is composed of more than one (1) county.
(b) The counties comprising a circuit to which this section applies are considered one (1) county for purposes of this chapter. Each county in the circuit shall pay part of the county salary in the same proportion as the county's individual classification factor bears to the classification factor of the judicial circuit.
As added by P.L.98-2004, SEC.17.

IC 33-38-5-4
Grading of counties
Sec. 4. For purposes of this chapter, each county is:
(1) graded on the basis of population and gross assessed valuation; and
(2) set up on the percentage ratio it bears to the state, the whole state being considered as one hundred percent (100%).
As added by P.L.98-2004, SEC.17.

IC 33-38-5-5
Classes of counties; population; gross assessed valuation
Sec. 5. (a) The nine (9) classes of the several counties of the state as set out in this chapter are based on a unit factor system. The factors are determined by the relation of the county to the state as established and certified to each county auditor by the state board of

accounts not later than July 1 of each year. They are as follows:
(1) Population.
(2) Gross assessed valuation as shown by the last preceding gross assessed valuation as certified by the various counties to the auditor of the state in the calendar year in which the calculation is made.
(b) The factors for each of the nine (9) classes set out in this chapter shall be obtained as follows:
(1) The population of each county shall be divided by the population of the entire state.
(2) The gross assessed valuation of each county shall be divided by the gross assessed valuation of the entire state.
(3) The results obtained under subdivision (1) and (2) shall be added together and the sum obtained for each county shall be divided by two (2).
(4) The result obtained under subdivision (3), multiplied by one hundred (100), determines the classification of each county according to the following schedule:

Classification Factors

IC 33-38-5-6
Total annual salary for full-time judges
Sec. 6. (a) The annual salary of each full-time judge of a circuit, superior, municipal, county, or probate court is one hundred ten thousand five hundred dollars ($110,500), as adjusted after June 30, 2006, under section 8.1 of this chapter, paid by the state. In addition, a judge under this section may receive any additional salary provided by the county under IC 36-2-5-14 or IC 36-3-6-3(c). The state shall deposit quarterly the money received from the counties under subsection (c) for additional salary in the state general fund.
(b) Before November 2 of each year, the county auditor of each county shall certify to the division of state court administration the amounts, if any, to be provided by the county during the ensuing calendar year for judges' salaries under IC 36-2-5-14 or IC 36-3-6-3(c).
(c) When making each payment under subsection (a), the county shall determine for each judge whether the total of:
(1) the payment made on behalf of that judge;
(2) previous payments made on behalf of that judge in the same

calendar year; and
(3) the state share of the judge's salary under subsection (a);
exceeds the Social Security wage base established by the federal government for that year. If the total does not exceed the Social Security wage base, the payment on behalf of that judge must also be accompanied by an amount equal to the employer's share of Social Security taxes and Medicare taxes. If the total exceeds the Social Security wage base, the part of the payment on behalf of the judge that is below the Social Security wage base must be accompanied by an amount equal to the employer's share of Social Security taxes and Medicare taxes, and the part of the payment on behalf of the judge that exceeds the Social Security wage base must be accompanied by an amount equal to the employer's share of Medicare taxes. Payments made under this subsection shall be deposited in the state general fund under subsection (a).
(d) For purposes of determining the amount of life insurance premiums to be paid by a judge who participates in a life insurance program that:
(1) is established by the state;
(2) applies to a judge who is covered by this section; and
(3) bases the amount of premiums to be paid by the judge on the amount of the judge's salary;
the judge's salary does not include any amounts paid to the state by a county under subsection (a).
As added by P.L.98-2004, SEC.17. Amended by P.L.159-2005, SEC.1.

IC 33-38-5-7
Juvenile court magistrate; source of salary
Sec. 7. Of the annual salary of a juvenile court magistrate, the county served by the magistrate shall pay forty-one thousand three hundred ninety-three dollars ($41,393). The balance of the annual salary shall be paid by the state from the state general fund.
As added by P.L.98-2004, SEC.17.

IC 33-38-5-8
Total annual salary; supreme court justices; appellate court judges
Sec. 8. (a) The annual salary for each justice of the supreme court is one hundred thirty-three thousand six hundred dollars ($133,600), as adjusted after June 30, 2006, under section 8.1 of this chapter.
(b) The annual salary for each judge of the court of appeals is one hundred twenty-nine thousand eight hundred dollars ($129,800), as adjusted after June 30, 2006, under section 8.1 of this chapter.
(c) The state shall pay the annual salaries prescribed in subsections (a) through (b) from the state general fund.
(d) In addition to salary, the state shall pay to a justice or judge, in equal monthly payments on the first day of each month from money in the state general fund not otherwise appropriated, the following annual subsistence allowances to assist in defraying expenses relating to or resulting from the discharge of the justice's or judge's

official duties:
(1) Five thousand five hundred dollars ($5,500) to the chief justice of the supreme court.
(2) Five thousand five hundred dollars ($5,500) to the chief judge of the court of appeals.
(3) Three thousand dollars ($3,000) to each justice of the supreme court who is not the chief justice.
(4) Three thousand dollars ($3,000) to each judge of the court of appeals who is not the chief judge.
A justice or judge is not required to make an accounting for an allowance received under this subsection.
(e) The state may not furnish automobiles for the use of justices or judges compensated under this section.
As added by P.L.98-2004, SEC.17. Amended by P.L.159-2005, SEC.2.

IC 33-38-5-8.1
Salary increases for judges and justices in certain state fiscal years
Sec. 8.1. (a) Except as otherwise provided in this section, the part of the total salary of an official:
(1) paid by the state; and
(2) set under section 6 or 8 of this chapter;
is increased in each state fiscal year in which the general assembly does not amend the section of law under which the salary is determined to provide a salary increase for the state fiscal year.
(b) The percentage by which salaries are increased in a state fiscal year under this section is equal to the statewide average percentage, as determined by the budget director, by which the salaries of state employees in the executive branch who are in the same or a similar salary bracket exceed, for the state fiscal year, the salaries of executive branch state employees in the same or a similar salary bracket that were in effect on July 1 of the immediately preceding state fiscal year.
(c) The amount of a salary increase under this section is equal to the amount determined by applying the percentage increase for the particular state fiscal year to the salary payable by the state, as previously adjusted under this section, that is in effect on June 30 of the immediately preceding state fiscal year. However, a salary increase that would otherwise occur under this section in the state fiscal year beginning July 1, 2011, or in the state fiscal year beginning July 1, 2012, shall not occur unless the increase for that state fiscal year is approved by the chief justice of the supreme court.
(d) An official is not entitled to receive a salary increase under this section in a state fiscal year in which state employees described in subsection (b) do not receive a statewide average salary increase.
(e) If a salary increase is required under this section, the budget director shall augment judicial appropriations, including the line items for personal services for the supreme court, local judges' salaries, and county prosecutors' salaries, in the state biennial budget in an amount sufficient to pay for the salary increase from the

sources of funds determined by the budget director.
As added by P.L.159-2005, SEC.3. Amended by P.L.229-2011, SEC.265.

IC 33-38-5-8.2
Health care adjustment for employees of judicial branch; judicial branch insurance adjustment account
Sec. 8.2. (a) As used in this section, "account" refers to the judicial branch insurance adjustment account established by subsection (d).
(b) As used in this section, "employees of the judicial branch" includes the following:
(1) Each judge described in section 6 of this chapter.
(2) Each magistrate:
(A) described in section 7 of this chapter; and
(B) receiving a salary under IC 33-23-5-10.
(3) Each justice and judge described in section 8 of this chapter.
(4) The judge described in IC 33-26.
(5) A prosecuting attorney whose entire salary is paid by the state.
(c) Employees of the judicial branch are entitled to a health care adjustment in any year that the governor provides a health care adjustment to employees of the executive branch.
(d) The judicial branch insurance adjustment account within the state general fund is established for the purpose of providing health care adjustments under subsection (c). The account shall be administered by the supreme court.
(e) The expenses of administering the account shall be paid from money in the account.
(f) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the account.
(g) Money in the account at the end of a state fiscal year does not revert to the state general fund.
(h) Money in the account is annually appropriated to the supreme court for the purpose of this section.
(i) If the funds appropriated for compliance with this section are insufficient, there is annually appropriated from the state general fund sufficient funds to carry out the purpose of this section.
As added by P.L.95-2004, SEC.16. Amended by P.L.2-2005, SEC.110.

IC 33-38-5-9
Schedule of working hours for courts
Sec. 9. (a) A judge described in section 6 of this chapter, the justices of the supreme court, and the judges of the court of appeals shall:
(1) formulate;
(2) post in a prominent place; and
(3) make available to the public; a schedule of the working hours during which the court will be open and during which each judge or justice will be present.
(b) A judge or justice shall hold the court open and be available in the court during:
(1) regular business hours; or
(2) the hours specified on the schedule, if the business of the court requires evening or weekend sessions.
(c) A judge or justice may be absent from the court due to official business, matters relating to the judge's or justice's judicial office, illness, serious personal matters, or regular vacation.
As added by P.L.98-2004, SEC.17.

IC 33-38-5-10
Lowering of classification; limitation
Sec. 10. The classification of salary schedules for judges may not be lowered below the classification first fixed by the state board of accounts under this chapter.
As added by P.L.98-2004, SEC.17.



CHAPTER 6. JUDGES' RETIREMENT SYSTEM

IC 33-38-6-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
As added by P.L.98-2004, SEC.17. Amended by P.L.23-2011, SEC.23.

IC 33-38-6-2.5
"Electronic funds transfer"
Sec. 2.5. As used in this chapter, IC 33-38-7, and IC 33-38-8, "electronic funds transfer" has the meaning set forth in IC 4-8.1-2-7(f).
As added by P.L.13-2011, SEC.5.

IC 33-38-6-3
"Employer"
Sec. 3. As used in this chapter, "employer" means the state of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-4
"Fiscal year"
Sec. 4. As used in this chapter, "fiscal year" means the period beginning July 1, in any year, and ending June 30 of the succeeding year.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-5
"Fund"
Sec. 5. As used in this chapter, "fund" refers to the Indiana judges' retirement fund established by section 12 of this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-6
"Internal Revenue Code"
Sec. 6. As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect September 1, 1974, if permitted with respect to governmental plans; or (2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-7
"Judge"
Sec. 7. As used in this chapter, "judge" means a person who serves or has served as a regular judge or justice of one (1) or more of the following courts:
(1) Supreme court.
(2) Court of appeals.
(3) Indiana tax court.
(4) Circuit court of a judicial circuit.
(5) Superior court of a county.
(6) Criminal court of a county having a separate criminal court.
(7) Probate court of a county having a separate probate court.
(8) Juvenile court of a county having a separate juvenile court.
(9) Municipal court of a county.
(10) County court of a county.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-8
"Judge pro tempore service"
Sec. 8. As used in this chapter, "judge pro tempore service" means service in Indiana as a full-time judge pro tempore appointed under Trial Rule 63(B) that:
(1) is not covered by IC 33-38-7 or IC 33-38-8; and
(2) is served by a person who has other service that is covered by IC 33-38-7 or IC 33-38-8.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-9
"Participant"
Sec. 9. As used in this chapter, "participant" means a judge who participates in the fund. After December 31, 2010, "participant" means a judge or full-time magistrate who participates in the fund.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.6.

IC 33-38-6-10
"Salary"
Sec. 10. As used in this chapter, "salary" means the total salary paid to a participant by the state and by a county or counties, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-11
"Services"
Sec. 11. As used in this chapter, "services" means the period

beginning on the first day a person first becomes a judge or, after December 31, 2010, a judge or full-time magistrate, and ending on the date under consideration and includes all intervening employment as a judge or, after December 31, 2010, a judge or full-time magistrate.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.7.

IC 33-38-6-12
Indiana judges' retirement fund
Sec. 12. The Indiana judges' retirement fund is established and consists of:
(1) each participant's contribution to the fund;
(2) gifts, grants, devises, and bequests in money, property, or other forms made to the fund;
(3) interest on investments or on deposits of the funds; and
(4) contributions or payments to the fund made in the manner provided by the general assembly, including appropriations from the state general fund as provided by this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-13
Qualification of fund under Internal Revenue Code
Sec. 13. The fund must satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the fund. In order to meet those requirements, the fund is subject to the following provisions, notwithstanding any other provision of this chapter IC 33-38-7, or IC 33-38-8:
(1) The board shall distribute the corpus and income of the fund to participants and their beneficiaries in accordance with this chapter, IC 33-38-7, and IC 33-38-8.
(2) A part of the corpus or income of the fund may not be used or diverted to a purpose other than the exclusive benefit of the participants and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits a participant would otherwise receive under the fund.
(4) If the fund is terminated or if all contributions to the fund are completely discontinued, the rights of each affected participant to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the fund shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the fund is subject to the following provisions:
(A) The life expectancy of a participant, the participant's spouse, or the participant's beneficiary shall not be recalculated after the initial determination, for purposes of determining benefits. (B) If a participant dies before the distribution of the participant's benefits has begun, distributions to beneficiaries must begin not later than December 31 of the calendar year immediately following the calendar year in which the participant died.
(6) The board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of participants or beneficiaries;
in a manner that discriminates in favor of participants who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code.
(7) The salary taken into account under this chapter, IC 33-38-7, or IC 33-38-8 may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-14
Administration of fund
Sec. 14. The board shall administer the fund in a manner that is consistent with the Americans with Disabilities Act, to the extent required by the act.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-15
Law governing participation, contributions, withdrawals, and benefits; Family and Medical Leave Act; Uniformed Services Employment and Reemployment Act
Sec. 15. (a) Conditions for participation in the fund, contributions to the fund, withdrawal from the fund, and eligibility for and computation of benefits for participants and their survivors are governed by IC 33-38-7 and IC 33-38-8.
(b) Notwithstanding any provision of this chapter, IC 33-38-7, or IC 33-38-8, the fund must be administered in a manner consistent with the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). A participant on a leave of absence that qualifies for the benefits and protections afforded by the Family and Medical Leave Act is entitled to receive credit for vesting and eligibility purposes to the extent required by the Family and Medical Leave Act but is not entitled to receive credit for service for benefit purposes.
(c) Notwithstanding any provision of this chapter, IC 33-38-7, and IC 33-38-8, a participant is entitled to service credit and benefits in the amount and to the extent required by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
As added by P.L.98-2004, SEC.17.

IC 33-38-6-16
Referendum of judges concerning federal Social Security agreement Sec. 16. (a) The governor may conduct, or cause to be conducted, a referendum for the judges who are covered by the provisions of the judges' retirement fund to determine whether the judges covered by the retirement fund shall be excluded from or included in the agreement negotiated under the provisions of Section 218 of the federal Social Security Act (as defined in IC 5-10.1-1-9). The referendum must be conducted in full compliance with all the requirements of Section 218(d) of the federal Social Security Act. The governor shall designate the board as the agency to conduct and supervise the referendum, and the expense of conducting the referendum shall be paid from funds appropriated to the fund.
(b) If the majority of the judges who are eligible to vote in the referendum described in subsection (a) vote in the negative, the board may request that a subsequent referendum be conducted in the same manner and with the same effect described in subsection (a). However, a subsequent referendum may not be conducted within one (1) year after the date of the prior referendum.
(c) If a majority of the judges who are eligible to vote in the referendum described in subsection (a) vote in the affirmative, both the:
(1) judges covered by the retirement fund; and
(2) judges who waived their right to be covered by the provisions of the retirement fund;
shall be included in the agreement negotiated by the state with the Secretary of the United States Department of Health and Human Services in the same manner provided in IC 5-10.1-4 for the inclusion of services covered by the retirement systems specified in IC 5-10.1-4-1 in the agreement.
(d) Each judge whose services are covered by Social Security is required to pay during the period of the judge's service the employee contributions required by the agreement. The contributions shall begin on the effective date of the judge's coverage and are subject to the terms and conditions of IC 5-10.1.
(e) The auditor of state shall pay the employer contributions required under the agreement wholly from funds appropriated to the fund, and the contributions begin on the effective date of the modification that adds the judges of the fund to the federal-state agreement. The employer contributions shall be paid in the manner provided in the agreement.
(f) The modification of the federal-state agreement to effectuate the participation of the judges in the agreement must be effective for services performed on a date fixed and determined by the board.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-17
Appropriation from state general fund
Sec. 17. (a) For purposes of this chapter, there is appropriated for each biennium a sum of money, computed on an actuarially funded basis, as follows:
(1) From the state general fund for participants' retirement

benefits, the amount determined by the board, on recommendation of an actuary, which, when added to the part of the fund held for benefits at the date of the appropriation, is equal to the total liability of the fund for benefits to the end of the biennium.
(2) From the earnings on the fund, for administration purposes, the amount required during the biennium, as determined by the board on the basis of experience. The amount required for administration shall be paid out as the operating expenses of other state departments are paid.
(b) The biennial appropriation provided in this section shall be credited to the board annually in equal installments in July of each year of the biennium.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-18
Use of appropriated funds
Sec. 18. The amount appropriated under section 17 of this chapter for participants' retirement benefits shall be used for retirement benefits under IC 33-38-7 and IC 33-38-8.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-19
Fund construed as a trust
Sec. 19. The fund shall be construed to be a trust, separate and distinct from all other entities, maintained to secure payment of benefits to the participants and their beneficiaries, as prescribed in IC 33-38-7 and IC 33-38-8.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-20
Use of fund for administrative costs
Sec. 20. In addition to the purpose set forth in section 19 of this chapter, the fund may be used for the payment of the costs of administering this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-21
Warrants to participants
Sec. 21. (a) When drawing a salary warrant for a participant, the auditor of state and the county auditor shall deduct from the amount of the warrant the participant's contribution, if any, to the fund in the amount certified in the vouchers or an order issued by the director.
(b) The auditor of state and the county auditor shall draw a warrant to the fund for the total contributions withheld from the participants each month. The warrant drawn to the fund together with a list of participants and the amount withheld from each participant shall be transmitted immediately to the director.
(c) After December 31, 2011, the auditor of state and the county auditor shall submit the contributions paid by or on behalf of a

participant under this section by electronic funds transfer in accordance with section 21.5 of this chapter.
As added by P.L.98-2004, SEC.17. Amended by P.L.13-2011, SEC.6.

IC 33-38-6-21.5
Submission of contributions, reports, and records electronically
Sec. 21.5. (a) This section applies to reports, records, and contributions submitted after December 31, 2011, under this chapter, IC 33-38-7, and IC 33-38-8.
(b) An employer shall submit through the use of electronic funds transfer:
(1) employer payments made to fund the retirement, disability, and survivor benefits described in this chapter, IC 33-38-7, and IC 33-38-8; and
(2) contributions paid by or on behalf of a participant under section 21 of this chapter, IC 33-38-7-10, or IC 33-38-8-11.
(c) An employer shall submit in a uniform format through a secure connection over the Internet or through other electronic means specified by the board the reports and records required by the board under this chapter, IC 33-38-7, or IC 33-38-8.
(d) The board shall establish by rule the due dates for all reports, records, and contributions required under this chapter, IC 33-38-7, or IC 33-38-8.
As added by P.L.13-2011, SEC.7.

IC 33-38-6-22
Salary warrants indicating deductions of contributions
Sec. 22. The auditor of state and the county auditor in the preparation of salary warrants to participants shall indicate on the payroll voucher the following information, in addition to other things:
(1) The amount of the participant's contribution to the fund deducted from the salary of the participant.
(2) The net amount payable to the participant, after the deduction of the participant's contribution.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-23
Administration of fund; confidentiality of fund records
Sec. 23. (a) The board of trustees of the Indiana public retirement system (referred to as "the system" in this section) shall administer the fund, which may be commingled for investment purposes with any public pension and retirement fund administered by the system.
(b) The board shall do the following:
(1) Determine eligibility for and make payments of benefits under IC 33-38-7 and IC 33-38-8.
(2) In accordance with the powers and duties granted it in IC 5-10.3-3-7.1, IC 5-10.3-5-3 through IC 5-10.3-5-6, IC 5-10.5-4, and IC 5-10.5-6, administer the fund.
(3) Provide by rule for the implementation of this chapter and

IC 33-38-7 and IC 33-38-8.
(4) Authorize deposits.
(c) A determination by the board may be appealed under the procedures in IC 4-21.5.
(d) The powers and duties of:
(1) the director and the actuary of the board; and
(2) the attorney general;
with respect to the fund are those specified in IC 5-10.3-3, IC 5-10.3-4, IC 5-10.5-4, and IC 5-10.5-6.
(e) The board may hire additional personnel, including hearing officers, to assist it in the implementation of this chapter.
(f) Fund records of individual participants and participants' information are confidential, except for the name and years of service of a fund participant.
As added by P.L.98-2004, SEC.17. Amended by P.L.94-2004, SEC.6; P.L.99-2010, SEC.9; P.L.13-2011, SEC.8; P.L.35-2012, SEC.103.

IC 33-38-6-24
Rollover to eligible retirement plan
Sec. 24. Notwithstanding any other provision of this chapter, IC 33-38-7, or IC 33-38-8, to the extent required by Internal Revenue Code Section 401(a)(31) of the Internal Revenue Code, as added by the Unemployment Compensation Amendments of 1992 (P.L. 102-318), and any amendments and regulations related to Section 401(a)(31) of the Internal Revenue Code, the fund shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-25
Service credit; contributions for service as judge or full-time magistrate
Sec. 25. (a) A judge or, after December 31, 2010, a judge or full-time magistrate, is entitled to a month of service credit for services performed in any fraction of a calendar month. However, a judge or, after December 31, 2010, a judge or full-time magistrate, is not entitled to more than one (1) month of credit for services performed in a calendar month.
(b) Except as otherwise provided in this chapter, if a judge is elected or appointed and serves one (1) or more terms or part of a term, then retires from office but at a later period or periods is appointed or elected and serves as judge, the judge shall pay into the fund during all the periods served as judge, whether the periods are served consecutively or not.
(c) Except as otherwise provided in this chapter, a judge is not required to pay into the fund:
(1) at any time when the judge is not serving as judge; or
(2) during any period of service as a senior judge under IC 33-23-3.
(d) Except as otherwise provided in this chapter, after December

31, 2010, a full-time magistrate:
(1) shall pay into the fund during all periods served as a full-time magistrate, whether the periods are served consecutively or not; and
(2) is not required to pay into the fund at any time when the magistrate is not serving as a full-time magistrate.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.8.

IC 33-38-6-26
Judge pro tempore service credit; conditions
Sec. 26. (a) A participant may purchase judge pro tempore service credit if:
(1) the participant has at least one (1) year of service in the fund;
(2) before the participant retires, the participant makes contributions to the fund:
(A) that are equal to the product of:
(i) the participant's salary at the time the participant actually makes a contribution for the service credit; multiplied by
(ii) a percentage rate, as determined by the actuary of the fund, that is based on the age of the participant at the time the participant makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased; multiplied by
(iii) the number of years of judge pro tempore service the participant intends to purchase; and
(B) for any accrued interest, at a rate determined by the actuary of the fund, for the period from the participant's initial membership in the fund to the date payment is made by the participant; and
(3) the fund receives verification from the applicable court that the judge pro tempore service occurred.
(b) A participant may not receive service credit under this section if the judge pro tempore service for which the participant requests credit also qualifies the participant for a benefit in another retirement system.
(c) A participant who:
(1) terminates service before satisfying the requirements for eligibility to receive a retirement benefit from the fund; or
(2) receives a retirement benefit for the same service from another retirement system, other than under the federal Social Security Act;
may withdraw the participant's contributions made under this section plus accumulated interest after submitting to the fund a properly completed application for a refund.
(d) The following apply to the purchase of service credit under this section: (1) The board may allow a participant to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments are to be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations set forth in Section 415 of the Internal Revenue Code.
(3) A participant may not claim the service credit for purposes of determining eligibility or computing benefits unless the participant has made all payments required for the purchase of the service credit.
(e) To the extent permitted by the Internal Revenue Code and applicable regulations, the fund may accept, on behalf of a participant who is purchasing service credit under this section, a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(f) To the extent permitted by the Internal Revenue Code and the applicable regulations, the fund may accept, on behalf of a participant who is purchasing service credit under this section, a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-27
Reference to judges' retirement system
Sec. 27. A reference to the judges' retirement system under this chapter is considered a reference to the judges' retirement fund under this article.
As added by P.L.98-2004, SEC.17.



CHAPTER 6.9. APPLICATION OF CERTAIN STATUTES TO THE 1977 AND THE 1985 RETIREMENT, DISABILITY, AND DEATH SYSTEMS

IC 33-38-6.9-2
Application of certain amendments to prior law
Sec. 2. IC 33-13-9.1-4 (before its repeal, now codified at IC 33-38-7-11), IC 33-13-10.1-7 (before its repeal, now codified at IC 33-38-8-14), IC 33-13-10.1-9 (before its repeal, now codified at IC 33-38-8-16), and IC 33-13-10.1-10 (before its repeal, now codified at IC 33-38-8-17), all as amended by P.L.282-1995, apply to all benefits paid under IC 33-13-9.1 (before its repeal, now codified at IC 33-38-7) and IC 33-13-10.1 (before its repeal, now codified at IC 33-38-8) after June 30, 1995, but do not require the board to recompute any benefits that were paid under IC 33-13-9.1 (before its repeal, now codified at IC 33-38-7) or IC 33-13-10.1 (before its repeal, now codified at IC 33-38-8), before July 1, 1995.
As added by P.L.220-2011, SEC.541.

IC 33-38-6.9-3
Application of certain amendments to IC 33-38-7-11
Sec. 3. The amendments made to IC 33-38-7-11 by P.L.28-2005 apply:
(1) to participants in the judges' 1977 retirement, disability, and death benefit system regardless of whether the participants:
(A) retired before July 1, 2005; or
(B) retire after June 30, 2005; and
(2) only to benefits first payable after June 30, 2005.
As added by P.L.220-2011, SEC.541.

IC 33-38-6.9-4
Application of certain amendments to IC 33-38-8-13
Sec. 4. The amendments made to IC 33-38-8-13 by P.L.28-2005 apply:
(1) to participants in the judges' 1985 retirement, disability, and death benefit system regardless of whether the participants:
(A) retired before July 1, 2005; or
(B) retire after June 30, 2005; and
(2) only to benefits first payable after June 30, 2005.
As added by P.L.220-2011, SEC.541.



CHAPTER 7. 1977 RETIREMENT, DISABILITY, AND DEATH SYSTEM

IC 33-38-7-1
Application of chapter
Sec. 1. This chapter applies only to an individual who begins service as a judge before September 1, 1985.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-2
"Americans with Disabilities Act"
Sec. 2. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-3 "Board"
Sec. 3. As used in this chapter, "board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
As added by P.L.98-2004, SEC.17. Amended by P.L.23-2011, SEC.24.

IC 33-38-7-4
"Employer"
Sec. 4. As used in this chapter, "employer" means the state of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-5
"Fund"
Sec. 5. As used in this chapter, "fund" refers to the Indiana judges' retirement fund established by IC 33-38-6-12.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-6
"Internal Revenue Code"
Sec. 6. As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent consistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-7
"Participant"
Sec. 7. As used in this chapter, "participant" means a judge who participates in the fund.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-8
"Salary"
Sec. 8. As used in this chapter, "salary" means the total salary paid to a participant by the state and by a county or counties, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-9
"Services"
Sec. 9. As used in this chapter, "services" means the period beginning on the first day a person first becomes a judge, whether the date is before, on, or after March 11, 1953, and ending on the date under consideration and includes all intervening employment as a judge. As added by P.L.98-2004, SEC.17.

IC 33-38-7-10
Participants; contributions
Sec. 10. (a) A person who completed at least eight (8) years of service as a judge before July 1, 1953, may become a participant in the fund and be subject to this chapter if the person qualifies for benefits under section 11 of this chapter. A person who is a judge on July 1, 1953, shall become a participant in the fund and be subject to this chapter, beginning on July 1, 1953, unless twenty (20) days before July 1, 1953, the judge files with the board a written notice of election not to participate in the fund.
(b) A person who:
(1) becomes a judge after July 1, 1953, and before September 1, 1985; and
(2) is not a participant in the fund;
becomes a participant in the fund and is subject to this chapter, beginning on the date the person becomes a judge, unless within twenty (20) days after that date the judge files with the board a written notice of election not to participate in the fund. An election filed under this subsection is irrevocable.
(c) A person who irrevocably:
(1) elects not to participate in the fund; or
(2) withdraws from the fund under section 13 of this chapter;
is ineligible to participate and to receive benefits under this chapter.
(d) Participation of a judge in the fund continues until the date on which the judge:
(1) becomes an annuitant;
(2) dies; or
(3) accepts a refund;
but a person is not required to pay into the fund during any period that the person is not serving as a judge, except as otherwise provided in this chapter.
(e) A participant is considered to have made a one (1) time irrevocable salary reduction agreement of six percent (6%) of each payment of salary that a participant would otherwise have received for services as a judge.
(f) The auditor of state and the county auditor shall pay and credit to the fund the amounts described in subsection (e) as provided in IC 33-38-6-21 and IC 33-38-6-22. After December 31, 2011, the auditor of state and the county auditor shall submit the contributions paid by or on behalf of a participant under subsection (e) by electronic funds transfer in accordance with IC 33-38-6-21.5. However, no amounts shall be paid on behalf of a participant for more than twenty-two (22) years.
As added by P.L.98-2004, SEC.17. Amended by P.L.13-2011, SEC.9.

IC 33-38-7-11
Retirement annuities; termination of employment; requirements; computation of amount Sec. 11. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 16 of this chapter.
(b) A participant whose employment as judge is terminated, regardless of cause, is entitled to a retirement annuity beginning on the date specified by the participant in a written application, if the following conditions are met:
(1) The date the annuity begins is not:
(A) before the date of final termination of employment by the participant; or
(B) the date thirty (30) days before the receipt of the participant's written application by the board.
(2) The participant:
(A) is at least sixty-two (62) years of age and has at least eight (8) years of service credit;
(B) is at least fifty-five (55) years of age and the participant's age in years plus the participant's years of service is at least eighty-five (85); or
(C) has become permanently disabled.
(3) The participant is not receiving a salary from the state for services currently performed as:
(A) a judge (as defined in IC 33-38-6-7); or
(B) a magistrate under IC 33-23-5.
(c) A participant:
(1) who:
(A) elects to accept retirement after June 30, 1977; and
(B) is at least sixty-five (65) years of age; or
(2) who:
(A) elects to accept retirement after June 30, 1999;
(B) is at least fifty-five (55) years of age; and
(C) meets the requirements under subsection (b)(2)(B);
is entitled to an annual retirement benefit as calculated in subsection (d).
(d) The annual retirement benefit for a participant who meets the requirements of subsection (c) equals the product of:
(1) the salary being paid for the office that the participant held at the time of the participant's separation from service; multiplied by
(2) the percentage prescribed in the following table:

TABLE A

TABLE B

TABLE C

still in service as a judge, and was entitled to a future benefit;
the participant's surviving spouse or surviving child or children, as designated by the participant, is or are entitled, regardless of the participant's age, to an annuity in an amount equal to the greater of the amount determined under TABLE C in subsection (h)(2) or fifty percent (50%) of the amount of retirement annuity the participant was drawing at the time of death, or to that which the participant would have been entitled had the participant retired and begun receiving retirement annuity benefits on the participant's date of death, with reductions as necessary under subsection (f).
(k) Notwithstanding subsection (j), if a participant:
(1) died after June 30, 1983, and before July 1, 1985; and
(2) was serving as a judge at the time of death;
the surviving spouse is entitled to the same retirement annuity as the surviving spouse of a permanently disabled participant entitled to benefits under subsection (i).
(l) The annuity payable to a surviving child or children under subsection (h), (i), or (j), is subject to the following:
(1) The total monthly benefit payable to a surviving child or children is equal to the same monthly annuity that was to have been payable to the surviving spouse.
(2) If there is more than one (1) child designated by the participant, then the children are entitled to share the annuity in equal monthly amounts.
(3) Each child entitled to an annuity shall receive that child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability, whichever period is longer.
(4) Upon the cessation of payments to one (1) designated child, if there is at least one (1) other child then surviving and still entitled to payments, the remaining child or children shall share equally the annuity. If the surviving spouse of the participant is surviving upon the cessation of payments to all designated children, the surviving spouse will then receive the annuity for the remainder of the surviving spouse's life.
(5) The annuity shall be payable to the participant's surviving spouse if any of the following occur:
(A) No child named as a beneficiary by a participant survives the participant.
(B) No children designated by the participant are entitled to an annuity due to their age at the time of death of the participant.
(C) A designation is not made.
(6) An annuity payable to a surviving child or children may be paid to a trust or a custodian account under IC 30-2-8.5, established for the surviving child or children as designated by the participant.
As added by P.L.98-2004, SEC.17. Amended by P.L.28-2005, SEC.1.
IC 33-38-7-12
Permanent disability of participants; transcripts, records, and other materials
Sec. 12. (a) Benefits provided under this section are subject to IC 33-38-6-13.
(b) A participant is considered permanently disabled if the board has received a written certificate by at least two (2) licensed and practicing physicians, appointed by the board, indicating that:
(1) the participant is totally incapacitated, by reason of physical or mental infirmities, from earning a livelihood; and
(2) the condition is likely to be permanent.
(c) The participant shall be reexamined by at least two (2) physicians appointed by the board at the times as the board designates but at intervals not to exceed one (1) year. If, in the opinion of these physicians, the participant has recovered from the participant's disability, then benefits cease to be payable as of the date of the examination unless, on that date, the participant is:
(1) at least sixty-five (65) years of age; or
(2) at least fifty-five (55) years of age and meets the requirements under section 11(b)(2)(B) of this chapter.
(d) To the extent required by the Americans with Disabilities Act, the transcripts, reports, records, and other material generated by the initial and periodic examinations and reviews to determine eligibility for disability benefits under this section shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-13
Withdrawal of participant from fund
Sec. 13. (a) Except as otherwise provided in this chapter, a participant:
(1) whose employment as a judge is terminated regardless of cause; and
(2) who has less than twelve (12) years service;
is entitled to withdraw from the fund, beginning on the date specified by the participant in a written application. However, the date on which the withdrawal begins may not be before the date of final termination of employment of the participant, or the date thirty (30) days before the receipt of the application by the board.
(b) Upon the withdrawal, a participant is entitled to receive out of the fund an amount equal to the total sum contributed to the fund on behalf of the participant plus interest at a rate specified by rule by the board, payable within sixty (60) days after date of the withdrawal application or in monthly installments as the participant may elect.
As added by P.L.98-2004, SEC.17. Amended by P.L.16-2011, SEC.2.

IC 33-38-7-14
Payments to participant's surviving spouse, dependents, or estate
Sec. 14. (a) Benefits provided under this section are subject to

IC 33-38-6-13 and section 16 of this chapter.
(b) If annuities are not payable to the survivors of a participant who dies after July 1, 1983, the surviving spouse or child or children of the participant, if any, as determined by the participant, and if none survive, then any dependent or dependents surviving shall draw from the fund the amount that the participant paid into the fund plus interest at a rate specified by rule by the board. If no spouse, child or children, or other dependents survive, then the amount, plus interest at a rate specified by rule by the board and minus any payments made to the participant, shall be paid to the executor or administrator of the participant's estate.
(c) The amount owed a spouse, child or children, or other dependent, or estate under this section is payable within sixty (60) days after date of the withdrawal application or in the monthly installments as the recipient may elect.
As added by P.L.98-2004, SEC.17. Amended by P.L.16-2011, SEC.3.

IC 33-38-7-15
Annuities; payment to dependent children
Sec. 15. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 16 of this chapter.
(b) If a participant's spouse does not survive the participant, and a child is not designated and entitled to receive an annuity under section 11 of this chapter, any surviving dependent child of a participant is, upon the death of the participant, entitled to an annuity in an amount equal to the annuity the participant's spouse would have received under section 11 of this chapter.
(c) If a surviving spouse of a decedent participant dies and a dependent child of the surviving spouse and the decedent participant survives them, then that dependent child is entitled to receive an annuity in an amount equal to the annuity the spouse was receiving or would have received under section 11 of this chapter.
(d) If there is more than one (1) dependent child, the dependent children are entitled to share the annuity equally.
(e) Each dependent child is entitled to receive that child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability, whichever period is longer.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-16
Benefits limitations under Internal Revenue Code
Sec. 16. Notwithstanding any other provision of this chapter, and solely for the purposes of the benefits provided under this chapter, the benefit limitations of Section 415 of the Internal Revenue Code shall be determined by applying the provisions of Section 415(b)(10) of the Internal Revenue Code, as amended by the Technical and Miscellaneous Revenue Act of 1988 (P.L.100-647). This section constitutes an election under Section 415(b)(10)(C) of the Internal Revenue Code to have Section 415(b) of the Internal Revenue Code

(other than Section 415(b)(2)(G)) applied without regard to Section 415(b)(2)(F) (before its repeal on June 7, 2001, by P.L.107-16) to anyone who did not first become a participant before January 1, 1990.
As added by P.L.98-2004, SEC.17. Amended by P.L.42-2011, SEC.67.

IC 33-38-7-17
Service credit; contributions after retirement for subsequent service as judge
Sec. 17. (a) A judge is entitled to a month of service credit for services performed in any fraction of a calendar month. However, a judge is not entitled to more than one (1) month of credit for services performed in a calendar month.
(b) Except as otherwise provided in this chapter, if a judge is elected or appointed and serves one (1) or more terms or part of a term then retires from office but at a later period or periods is appointed or elected and serves as judge, the judge shall pay into the fund during all the periods served as judge, whether the periods are served consecutively or not.
(c) Except as otherwise provided in this chapter, a judge is not required to pay into the fund:
(1) at any time when the judge is not serving as judge; or
(2) during any period of service as a senior judge under IC 33-23-3.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-18
Credit for prior service; rollover distributions; trustee to trustee transfers
Sec. 18. (a) This section applies to a person who:
(1) is a judge participating under this chapter;
(2) was appointed by a court to serve as a full-time referee, full-time commissioner, or full-time magistrate either:
(A) before becoming a judge; or
(B) after leaving an elected term on the bench;
(3) was a member of the public employees' retirement fund during the employment described in subdivision (2); and
(4) received credited service under the public employees' retirement fund for the employment described in subdivision (2).
(b) If a person becomes a participant in the judges' 1977 benefit system under section 1 of this chapter, credit for prior or subsequent service by the judge as a full-time referee, full-time commissioner, or full-time magistrate shall be granted under this chapter by the board if:
(1) the service was credited under the public employees' retirement fund;
(2) the state contributes to the judges' 1977 benefit system the amount the board determines necessary to amortize the service

liability over a period determined by the board, but not more than ten (10) years; and
(3) the judge pays in a lump sum or in a series of payments determined by the board, not exceeding five (5) annual payments, the amount the judge would have contributed if the judge had been a member of the judges' 1977 benefit system during the service.
(c) If the requirements of subsection (b)(2) and (b)(3) are not satisfied, a participant is entitled to credit only for years of service earned as a judge in the 1977 benefit system.
(d) An amortization schedule for contributions paid under subsection (b)(2) or (b)(3) must include interest at a rate determined by the board.
(e) The following provisions apply to a person described in subsection (a):
(1) A minimum benefit applies to participants receiving credit in the judges' 1977 benefit system from service covered by the public employees' retirement fund. The minimum benefit is payable at sixty-five (65) years of age and equals the actuarial equivalent of the vested retirement benefit that is:
(A) payable to the member at normal retirement under IC 5-10.2-4-1 as of the day before the transfer; and
(B) based solely on:
(i) creditable service;
(ii) the average of the annual compensation; and
(iii) the amount credited under IC 5-10.2 and IC 5-10.3 to the annuity savings account of the transferring member as of the day before the transfer.
(2) If the requirements of subsection (b)(2) and (b)(3) are satisfied, the board shall transfer from the public employees' retirement fund to the judges' 1977 benefit system the amount credited to the annuity savings account and the present value of the retirement benefit payable at sixty-five (65) years of age that is attributable to the transferring participant.
(3) The amount the state and the participant must contribute to the judges' 1977 benefit system under subsection (b) shall be reduced by the amount transferred to the judges' 1977 benefit system by the board under subdivision (2).
(4) If the requirements of subsection (b)(2) and (b)(3) are satisfied, credit for service in the public employees' retirement fund as a full-time referee, full-time commissioner, or full-time magistrate is waived. Any credit for the service under the judges' 1977 benefit system may be granted only under subsection (b).
(5) Credit in the public employees' retirement fund for service other than as a full-time referee, full-time commissioner, or full-time magistrate remains under the public employees' retirement fund and may not be credited under the judges' 1977 benefit system.
(f) To the extent permitted by the Internal Revenue Code and the

applicable regulations, the judges' 1977 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(g) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1977 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17. Amended by P.L.68-2007, SEC.1; P.L.180-2007, SEC.8.

IC 33-38-7-19
Credit for prior service; rollover distributions; trustee to trustee transfers
Sec. 19. (a) This section applies only to a person who:
(1) is a judge participating under this chapter;
(2) before becoming a judge was a member of an Indiana public employees' retirement fund;
(3) received credited service under an Indiana public employees' retirement fund for the employment described in subdivision (2), and the credited service is not eligible for service credit under section 18 of this chapter;
(4) has not attained vested status under a public employees' retirement fund for the employment described in subdivision (2); and
(5) has at least eight (8) years of service credit in the judges' retirement system.
(b) If a person becomes a participant in the judges' 1977 benefit system under this chapter, credit for service described in subsection (a) shall be granted under this chapter by the board if:
(1) the prior service was credited under an Indiana public employees' retirement fund; and
(2) the judge pays in a lump sum or in a series of payments determined by the board, not exceeding five (5) annual payments, the amount determined by the actuary for the 1977

benefit system as the total actual cost of the service.
(c) If the requirements of subsection (b) are not satisfied, a participant is entitled to credit only for years of service after the date of participation in the 1977 benefit system.
(d) An amortization schedule for contributions paid under this section must include interest at a rate determined by the board.
(e) If the requirements of subsection (b) are satisfied, the appropriate board shall transfer from the retirement fund described in subsection (a)(2) to the judges' 1977 benefit system the amount credited to the judge's annuity savings account and the present value of the retirement benefit payable at sixty-five (65) years of age that is attributable to the transferring participant.
(f) The amount a participant must contribute to the judges' 1977 benefit system under subsection (b) shall be reduced by the amount transferred to the judges' 1977 benefit system by the appropriate board under subsection (e).
(g) If the requirements of subsection (b) are satisfied, credit for prior service in a public employees' retirement fund that is purchased under this section is waived.
(h) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1977 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(i) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1977 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.9; P.L.16-2011, SEC.4.



CHAPTER 8. 1985 RETIREMENT, DISABILITY, AND DEATH SYSTEM

IC 33-38-8-2
"Americans with Disabilities Act"
Sec. 2. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the act.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-3
"Board"
Sec. 3. As used in this chapter, "board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
As added by P.L.98-2004, SEC.17. Amended by P.L.23-2011, SEC.25.

IC 33-38-8-4
"Employer"
Sec. 4. As used in this chapter, "employer" means the state of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-5
"Fund"
Sec. 5. As used in this chapter, "fund" refers to the Indiana judges' retirement fund established by IC 33-38-6-12.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-6
"Internal Revenue Code"
Sec. 6. (a) As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent consistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.98-2004, SEC.17.
IC 33-38-8-7
"Participant"
Sec. 7. As used in this chapter, "participant" means a judge who participates in the fund. After December 31, 2010, "participant" means a judge or full-time magistrate who participates in the fund.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.11.

IC 33-38-8-8
"Salary"
Sec. 8. As used in this chapter, "salary" means the total salary paid to a participant by the state and by a county or counties, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-9
"Services"
Sec. 9. As used in this chapter, "services" means the period beginning on the first day a person first becomes a judge or, after December 31, 2010, a judge or full-time magistrate, and ending on the date under consideration and includes all intervening employment as a judge or, after December 31, 2010, a judge or full-time magistrate.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.12.

IC 33-38-8-10
Participants
Sec. 10. (a) A person who:
(1) begins service as a judge after August 31, 1985; and
(2) is not a participant in the fund;
shall become a participant in the fund.
(b) A person who is serving as a full-time magistrate on July 1, 2010, and makes an election under section 10.5 of this chapter is, beginning January 1, 2011, a participant in the judges' 1985 benefit system under this chapter.
(c) A person who begins serving as a full-time magistrate after July 1, 2010, is a participant in the judges' 1985 benefit system under this chapter beginning on the later of the following:
(1) January 1, 2011.
(2) The date the person begins service as a full-time magistrate.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.13.

IC 33-38-8-10.5
Magistrate election to participate in benefit system
Sec. 10.5. A person who is serving as a full-time magistrate on July 1, 2010, may elect to become a member of the judges' 1985 benefit system under this chapter. An election under this section: (1) must be made in writing;
(2) must be filed with the board, on a form prescribed by the board, before October 1, 2010; and
(3) is irrevocable.
As added by P.L.122-2008, SEC.14.

IC 33-38-8-11
Contributions
Sec. 11. (a) A participant shall make contributions to this fund of six percent (6%) of each payment of salary received for services as judge or, after December 31, 2010, as a judge or full-time magistrate. However, the employer may elect to pay the contribution for the participant as a pickup under Section 414(h) of the Internal Revenue Code.
(b) Participants' contributions, other than participants' contributions paid by the employer, shall be deducted from the monthly salary of each participant by the auditor of state and by the county auditor and credited to the fund as provided in IC 33-38-6-21 and IC 33-38-6-22. After December 31, 2011, the auditor of state and the county auditor shall submit the contributions paid by or on behalf of a participant under subsection (a) by electronic funds transfer in accordance with IC 33-38-6-21.5. However, a contribution is not required:
(1) because of any salary received after the participant has contributed to the fund for twenty-two (22) years; or
(2) during any period that the participant is not serving as judge or, after December 31, 2010, as a judge or full-time magistrate.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.15; P.L.13-2011, SEC.10.

IC 33-38-8-12
Withdrawal of participant from fund
Sec. 12. (a) A participant who:
(1) ceases service:
(A) as a judge; or
(B) after December 31, 2010, as a judge or full-time magistrate;
other than by death or disability; and
(2) is not eligible for a retirement benefit under this chapter;
is entitled to withdraw from the fund, beginning on the date specified by the participant in a written application. The date on which the withdrawal begins may not be before the date of final termination of employment or the date thirty (30) days before the receipt of the application by the board.
(b) Upon the withdrawal, the participant is entitled to receive the total sum contributed plus interest at a rate specified by rule by the board, payable within sixty (60) days from the date of the withdrawal application or in monthly installments as the participant may elect.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.16; P.L.16-2011, SEC.5.
IC 33-38-8-13
Retirement benefits; termination of employment; conditions
Sec. 13. A participant whose employment as a judge or, after December 31, 2010, as a judge or full-time magistrate, is terminated is entitled to a retirement benefit computed under section 14 of this chapter, beginning on the date specified by the participant in a written application, if the following conditions are met:
(1) The date on which the benefit begins is not:
(A) before the date of final termination of employment of the participant; or
(B) the date thirty (30) days before the receipt of the application by the board.
(2) The participant:
(A) is at least sixty-two (62) years of age and has at least eight (8) years of service credit;
(B) is at least fifty-five (55) years of age and the participant's age in years plus the participant's years of service is at least eighty-five (85); or
(C) has become permanently disabled.
(3) The participant is not receiving a salary from the state for services currently performed as:
(A) a judge (as defined in IC 33-38-6-7); or
(B) a magistrate under IC 33-23-5.
As added by P.L.98-2004, SEC.17. Amended by P.L.28-2005, SEC.2; P.L.122-2008, SEC.17.

IC 33-38-8-14
Retirement benefits; computation of amount
Sec. 14. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 20 of this chapter.
(b) A participant who:
(1) applies for a retirement benefit; and
(2) is at least:
(A) sixty-five (65) years of age; or
(B) fifty-five (55) years of age and meets the requirements under section 13(2)(B) of this chapter;
is entitled to an annual retirement benefit as calculated in subsection (c).
(c) The annual retirement benefit for a participant who meets the requirements of subsection (b) equals the product of:
(1) the applicable salary determined under subsection (e); multiplied by
(2) the percentage prescribed in the following table:
Participant's Years Percentage
of Service
8 24%
9 27%
10 30%
11 33%
12 50% 13 51%
14 52%
15 53%
16 54%
17 55%
18 56%
19 57%
20 58%
21 59%
22 or more 60%
If a participant has a partial year of service in addition to at least eight (8) full years of service, an additional percentage shall be calculated by prorating between the applicable percentages, based on the number of months in the partial year of service.
(d) Except as provided in section 13(2)(B) of this chapter and subsection (b)(2)(B), if a participant who applies for a retirement benefit has not attained sixty-five (65) years of age, the participant is entitled to receive a reduced annual retirement benefit that equals the benefit that would be payable if the participant were sixty-five (65) years of age reduced by one-tenth percent (0.1%) for each month that the participant's age at retirement precedes the participant's sixty-fifth birthday. This reduction does not apply to:
(1) participants who are separated from service because of permanent disability;
(2) survivors of participants who die while in service after August 1, 1992; or
(3) survivors of participants who die while not in service but while entitled to a future benefit.
(e) The applicable salary is one (1) of the following:
(1) The salary that was being paid to the participant at the time of the participant's separation from service for:
(A) a participant who applies to receive a retirement benefit from the fund before January 1, 2010; or
(B) a participant who:
(i) before January 1, 2010, separates from service;
(ii) is entitled to receive a retirement benefit from the fund, but does not apply before January 1, 2010, to receive a retirement benefit; and
(iii) does not earn any service credit in the fund after December 31, 2009.
(2) The salary being paid for the office that the participant held at the time of the participant's separation from service for a participant who:
(A) applies to receive a benefit after December 31, 2009; and
(B) is not a participant described in subdivision (1)(B).
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.18.
IC 33-38-8-15
Permanent disability of participants; certification; recovery; transcripts, reports, records, and other materials
Sec. 15. (a) A participant is considered to have a permanent disability if the board has received a written certification by at least two (2) licensed and practicing physicians, appointed by the board, that:
(1) the participant is totally incapacitated, by reason of physical or mental infirmities, from earning a livelihood; and
(2) the condition is likely to be permanent.
(b) The participant shall be reexamined by at least two (2) physicians appointed by the board, at the times the board designates but at intervals not to exceed one (1) year. If, in the opinion of these physicians, the participant has recovered from the participant's disability, then benefits shall cease to be payable as of the date of the examination unless, on that date, the participant is at least:
(1) sixty-five (65) years of age; or
(2) fifty-five (55) years of age and meets the requirements under section 13(2)(B) of this chapter.
(c) To the extent required by the Americans with Disabilities Act, the transcripts, reports, records, and other material generated by the initial and periodic examinations and reviews to determine eligibility for disability benefits under this section shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by P.L.98-2004, SEC.17. Amended by P.L.99-2007, SEC.198.

IC 33-38-8-16
Permanent disability of participants; amount of benefits
Sec. 16. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 20 of this chapter.
(b) A participant who becomes permanently disabled is entitled to an annual benefit that equals the product of:
(1) the salary that was paid to the participant at the time of separation from service; multiplied by
(2) the percentage prescribed in the following table:
Participant's Years Percentage
of Service
0-12 50%
13 51%
14 52%
15 53%
16 54%
17 55%
18 56%
19 57%
20 58%
21 59% 22 or more 60%
If a participant has a partial year of service in addition to at least eight (8) full years of service, an additional percentage shall be calculated by prorating between the applicable percentages, based on the number of months in the partial year of service.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-17
Death of participant; benefits of surviving spouse or children
Sec. 17. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 20 of this chapter.
(b) The surviving spouse or child or children, as designated by the participant, of a participant who:
(1) dies; and
(2) on the date of death:
(A) was receiving benefits under this chapter;
(B) had completed at least eight (8) years of service and was in service as a judge or, after December 31, 2010, as a judge or full-time magistrate;
(C) had a permanent disability; or
(D) had completed at least eight (8) years of service, was not still in service as a judge or, after December 31, 2010, as a judge or full-time magistrate, and was entitled to a future benefit;
are entitled, regardless of the participant's ages, to the benefit prescribed by subsection (c).
(c) The surviving spouse or child or children, as designated under subsection (b), are entitled to a benefit equal to the greater of:
(1) fifty percent (50%) of the amount of the retirement benefit the participant was drawing at the time of death, or to which the participant would have been entitled had the participant retired and begun receiving retirement benefits on the date of death, with reductions as necessary under section 14(d) of this chapter; or
(2) the amount determined under the following table:
Year Amount
July 1, 1995, to
June 30, 1996 $10,000
July 1, 1996, to
June 30, 1997 $11,000
July 1, 1997, and
thereafter $12,000
(d) The benefit payable to a surviving spouse or surviving child or children under subsection (c) is subject to the following:
(1) A surviving spouse is entitled to receive the benefit for life.
(2) The total monthly benefit payable to a surviving child or children is equal to the same monthly benefit that was to have been payable to the surviving spouse.
(3) If there is more than one (1) child designated by the participant, then the children are entitled to share the benefit in

equal monthly amounts.
(4) A child entitled to a benefit shall receive that child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability, whichever period is longer.
(5) Upon the cessation of benefits to one (1) designated child, if there are one (1) or more other children then surviving and still entitled to benefits, the remaining children shall share equally the benefit. If the surviving spouse of the participant is surviving upon the cessation of benefits to all designated children, the surviving spouse shall then receive the benefit for the remainder of the spouse's life.
(6) The benefit shall be payable to the participant's surviving spouse if any of the following occur:
(A) No child or children named as a beneficiary by a participant survives the participant.
(B) No child or children designated by the participant is or are entitled to a benefit due to the age of the child or children at the time of death of the participant.
(C) A designation is not made.
(7) A benefit payable to a surviving child or children may be paid to a trust or a custodian account under IC 30-2-8.5, established for the surviving child or children as designated by the participant.
As added by P.L.98-2004, SEC.17. Amended by P.L.99-2007, SEC.199; P.L.122-2008, SEC.19.

IC 33-38-8-18
Death of participant; benefits of dependent children
Sec. 18. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 20 of this chapter.
(b) If a participant's spouse does not survive the participant, and there is no child designated and entitled to receive a benefit under section 17 of this chapter, any surviving dependent child of a participant is, upon the death of the participant, entitled to a benefit equal to the benefit the participant's spouse would have received under section 17 of this chapter.
(c) If a surviving spouse of a decedent participant dies and a dependent child of the surviving spouse and the decedent participant survives them, the dependent child is entitled to receive a benefit equal to the benefit the spouse was receiving or would have received under section 17 of this chapter.
(d) If there is more than one (1) dependent child, then the dependent children are entitled to share the benefit equally.
(e) A dependent child is entitled to receive the child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability, whichever period is longer.
As added by P.L.98-2004, SEC.17.
IC 33-38-8-19
Death of participant; payments when no benefits payable to survivors
Sec. 19. (a) Benefits provided under this section are subject to IC 33-38-6-13.
(b) If benefits are not payable to the survivors of a participant who dies, and if a withdrawal application is filed with the board, the total of the participant's contributions, plus interest at a rate specified by rule by the board and minus any payments made to the participant, shall be paid to:
(1) the surviving spouse of the participant or a child or children of the participant, as designated by the participant;
(2) any other dependent or dependents of the participant, if a spouse or designated child or children does or do not survive; or
(3) the participant's estate, if a spouse, designated child or children, or other dependent does or do not survive.
(c) The amount owed a spouse, designated child or children, or other dependent or dependents, or estate under subsection (b) is payable within sixty (60) days from the date of receipt of the withdrawal application or in the monthly installments as the recipient elects.
As added by P.L.98-2004, SEC.17. Amended by P.L.16-2011, SEC.6.

IC 33-38-8-20
Maximum annual benefit under Internal Revenue Code
Sec. 20. Notwithstanding any other provision of this chapter, benefits paid under this chapter may not exceed the maximum annual benefit specified by Section 415 of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-21
Service credit; contributions for service as judge or full-time magistrate
Sec. 21. (a) A judge or, after December 31, 2010, a judge or full-time magistrate, is entitled to a month of service credit for services performed in any fraction of a calendar month. However, a judge or, after December 31, 2010, a judge or full-time magistrate, is not entitled to more than one (1) month of credit for services performed in a calendar month.
(b) Except as otherwise provided in this chapter, if a judge is elected or appointed and serves one (1) or more terms or part of a term then retires from office but at a later period or periods is appointed or elected and serves as judge, the judge shall pay into the fund during all the periods served as judge, whether the periods are served consecutively or not.
(c) Except as otherwise provided in this chapter, a judge is not required to pay into the fund:
(1) at any time when the judge is not serving as judge; or
(2) during any period of service as a senior judge under

IC 33-23-3.
(d) Except as otherwise provided in this chapter, after December 31, 2010, a full-time magistrate:
(1) shall pay into the fund during all periods served as a full-time magistrate, whether the periods are served consecutively or not; and
(2) is not required to pay into the fund at any time when the magistrate is not serving as a full-time magistrate.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.20.

IC 33-38-8-22
Judge's credit for service as full-time referee or commissioner; credit for pre-2011 service as full-time magistrate; rollover distributions; trustee to trustee transfers
Sec. 22. (a) This section applies to a person who:
(1) is a judge participating under this chapter;
(2) was appointed by a court to serve as a full-time referee, full-time commissioner, or, before January 1, 2011, full-time magistrate, either:
(A) before becoming a judge; or
(B) after leaving an elected term on the bench;
(3) was a member of the public employees' retirement fund during the employment described in subdivision (2); and
(4) received credited service under the public employees' retirement fund for the employment described in subdivision (2).
(b) If a person becomes a participant as a judge in the judges' 1985 benefit system under section 1 of this chapter, credit for service by the judge as a full-time referee, full-time commissioner, or, before January 1, 2011, full-time magistrate shall be granted under this chapter by the board if:
(1) the service was credited under the public employees' retirement fund;
(2) the state contributes to the judges' 1985 benefit system the amount the board determines necessary to amortize the service liability over a period determined by the board, but not more than ten (10) years; and
(3) the judge pays in a lump sum or in a series of payments determined by the board, not exceeding five (5) annual payments, the amount the judge would have contributed if the judge had been a member of the judges' 1985 benefit system during the service.
(c) If the requirements of subsection (b)(2) and (b)(3) are not satisfied, a participant is entitled to credit only for years of service earned as a participant in the judges' 1985 benefit system.
(d) An amortization schedule for contributions paid under subsection (b)(2) or (b)(3) must include interest at a rate determined by the board.
(e) The following provisions apply to a person described in

subsection (a):
(1) A minimum benefit applies to participants receiving credit in the judges' 1985 benefit system from service covered by the public employees' retirement fund. The minimum benefit is payable at sixty-five (65) years of age or when the participant is at least fifty-five (55) years of age and meets the requirements under section 13(2)(B) of this chapter and equals the actuarial equivalent of the vested retirement benefit that is:
(A) payable to the member at normal retirement under IC 5-10.2-4-1 as of the day before the transfer; and
(B) based solely on:
(i) creditable service;
(ii) the average of the annual compensation; and
(iii) the amount credited under IC 5-10.2 and IC 5-10.3 to the annuity savings account of the transferring member as of the day before the transfer.
(2) If the requirements of subsection (b)(2) and (b)(3) are satisfied, the board shall transfer from the public employees' retirement fund to the judges' 1985 benefit system the amount credited to the annuity savings account and the present value of the retirement benefit payable at sixty-five (65) years of age or at least fifty-five (55) years of age under section 13(2)(B) of this chapter that is attributable to the transferring participant.
(3) The amount the state and the participant must contribute to the judges' 1985 benefit system under subsection (b) shall be reduced by the amount transferred to the judges' 1985 benefit system by the board under subdivision (2).
(4) If the requirements of subsection (b)(2) and (b)(3) are satisfied, credit for service in the public employees' retirement fund as a full-time referee, full-time commissioner, or, before January 1, 2011, full-time magistrate is waived. Any credit for the service under the judges' 1985 benefit system may be granted only under subsection (b).
(f) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(g) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept,

on behalf of a participant who is purchasing permissive service credit under subsection (b), a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.21.

IC 33-38-8-22.5
Magistrate's credit for service as full-time referee or commissioner; credit for pre-2011 service as full-time magistrate; rollover distributions; trustee to trustee transfers
Sec. 22.5. (a) This section applies after December 31, 2010, only to a person who:
(1) is a full-time magistrate participating under this chapter;
(2) was appointed by a court to serve as:
(A) a full-time referee or full-time commissioner; or
(B) before January 1, 2011, a full-time magistrate;
(3) was a member of the public employees' retirement fund during the employment described in subdivision (2); and
(4) received credited service under the public employees' retirement fund for the employment described in subdivision (2).
(b) If a person becomes a participant as a full-time magistrate in the judges' 1985 benefit system under section 1 of this chapter, credit for service by the magistrate as a full-time referee, full-time commissioner, or, before January 1, 2011, full-time magistrate shall be granted under this chapter by the board if:
(1) the service was credited under the public employees' retirement fund; and
(2) the magistrate pays in a lump sum or in a series of payments determined by the board, not exceeding five (5) annual payments, the amount determined by the actuary for the judges' 1985 benefit system as the total cost of the service.
(c) If the requirements of subsection (b) are not satisfied, a participant is entitled to credit only for years of service earned as a participant in the judges' 1985 benefit system.
(d) An amortization schedule for contributions paid under this section must include interest at a rate determined by the board.
(e) The following provisions apply to a person described in subsection (a):
(1) A minimum benefit applies to participants receiving credit in the judges' 1985 benefit system from service covered by the public employees' retirement fund. The minimum benefit is payable at sixty-five (65) years of age or when the participant is at least fifty-five (55) years of age and meets the requirements under section 13(2)(B) of this chapter and equals the actuarial equivalent of the vested retirement benefit that is: (A) payable to the member at normal retirement under IC 5-10.2-4-1 as of the day before the transfer; and
(B) based solely on:
(i) creditable service;
(ii) the average of the annual compensation; and
(iii) the amount credited under IC 5-10.2 and IC 5-10.3 to the annuity savings account of the transferring member as of the day before the transfer.
(2) If the requirements of subsection (b) are satisfied, the board shall transfer from the public employees' retirement fund to the judges' 1985 benefit system the amount credited to the annuity savings account and the present value of the retirement benefit payable at sixty-five (65) years of age or at least fifty-five (55) years of age under section 13(2)(B) of this chapter that is attributable to the transferring participant.
(3) The amount the participant must contribute to the judges' 1985 benefit system under subsection (b) shall be reduced by the amount transferred to the judges' 1985 benefit system by the board under subdivision (2).
(4) If the requirements of subsection (b) are satisfied, credit for service in the public employees' retirement fund as a full-time referee, full-time commissioner, or before July 1, 2010, full-time magistrate that is purchased under this section is waived. Any credit for the service under the judges' 1985 benefit system may be granted only under subsection (b).
(f) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(g) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.122-2008, SEC.22. Amended by P.L.16-2011,

SEC.7.

IC 33-38-8-23
Credit for prior service as member of Indiana public employees' retirement fund; rollover distributions; trustee to trustee transfers
Sec. 23. (a) This section applies only to a person who:
(1) is:
(A) a judge; or
(B) after December 31, 2010, a judge or full-time magistrate;
participating under this chapter;
(2) before becoming:
(A) a judge; or
(B) after December 31, 2010, a judge or full-time magistrate;
was a member of a public employees' retirement fund;
(3) received credited service under a public employees' retirement fund for the employment described in subdivision (2), and the credited service is not eligible for service credit under section 22 or 22.5 of this chapter;
(4) has not attained vested status under a public employees' retirement fund for the employment described in subdivision (2); and
(5) has at least eight (8) years of service credit in the judges' retirement system.
(b) If a person becomes a participant in the judges' 1985 benefit system under this chapter, credit for service described in subsection (a) shall be granted under this chapter by the board if:
(1) the prior service was credited under a public employees' retirement fund; and
(2) the judge or full-time magistrate pays in a lump sum or in a series of payments determined by the board, not exceeding five (5) annual payments, the amount determined by the actuary for the judges' 1985 benefit system as the total cost of the service.
(c) If the requirements of subsection (b) are not satisfied, a participant is entitled to credit only for years of service after the date of participation in the judges' 1985 benefit system.
(d) An amortization schedule for contributions paid under this section must include interest at a rate determined by the board.
(e) If the requirements of subsection (b) are satisfied, the appropriate board shall transfer from the retirement fund described in subsection (a)(2) to the judges' 1985 benefit system the amount credited to the judge's or full-time magistrate's annuity savings account and the present value of the retirement benefit payable at sixty-five (65) years of age that is attributable to the transferring participant.
(f) The amount a participant must contribute to the judges' 1985 benefit system under subsection (b) shall be reduced by the amount transferred to the judges' 1985 benefit system by the appropriate board under subsection (e).
(g) If the requirements of subsection (b) are satisfied, credit for prior service in a public employees' retirement fund that is purchased

under this section is waived.
(h) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(i) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17. Amended by P.L.122-2008, SEC.23; P.L.16-2011, SEC.8.

IC 33-38-8-24
Cost of living adjustments payable after December 31, 2007, and December 31, 2008
Sec. 24. (a) This subsection applies to participants, survivors, and beneficiaries receiving benefits as of December 31, 2007. The amount of the monthly benefit received by a participant, survivor, or beneficiary as of December 31, 2007, shall be increased by two percent (2%). The increase under this subsection applies to monthly benefits paid after December 31, 2007.
(b) This subsection applies to participants, survivors, and beneficiaries receiving benefits as of December 31, 2008. The amount of the monthly benefit received by a participant, survivor, or beneficiary as of December 31, 2008, shall be increased by two percent (2%). The increase under this subsection applies to monthly benefits paid after December 31, 2008.
As added by P.L.68-2007, SEC.2.

IC 33-38-8-25
Cost of living adjustments for certain participants
Sec. 25. (a) This section applies:
(1) only to a participant:
(A) who applies to receive a retirement benefit from the fund

before January 1, 2010; or
(B) who:
(i) before January 1, 2010, separates from service;
(ii) is entitled to receive a retirement benefit from the fund but does not apply before January 1, 2010, to receive a retirement benefit; and
(iii) does not earn any service credit in the fund after December 31, 2009; and
(2) only in state fiscal years beginning after June 30, 2010.
(b) If a salary increase is provided in a particular state fiscal year under IC 33-38-5-8.1, the monthly benefit payable under this chapter to a participant described in subsection (a) shall be increased by the same percentage by which salaries are increased under IC 33-38-5-8.1(b) in that state fiscal year. The percentage increase shall be applied to the monthly benefit (including any previous increases to the monthly benefit received under this section or under any other provision) received by the participant as of June 30 of the immediately preceding state fiscal year. The percentage increase to the monthly benefit takes effect at the same time that the salary increase under IC 33-38-5-8.1 takes effect.
(c) This subsection applies only if:
(1) a salary increase is not provided in a particular state fiscal year under IC 33-38-5-8.1; and
(2) the salary of a judge is increased under IC 33-38-5-6, IC 33-38-5-8, or any other provision enacted by the general assembly in the state fiscal year.
The monthly benefit payable under this chapter to a participant described in subsection (a) shall be increased by the same percentage by which the salary being paid for the office that the participant held at the time of the participant's separation from service is increased under IC 33-38-5-6, IC 33-38-5-8, or any other provision enacted by the general assembly. The percentage increase shall be applied to the monthly benefit (including any previous increases to the monthly benefit received under this section or under any other provision) received by the participant as of June 30 of the immediately preceding state fiscal year. The percentage increase to the monthly benefit takes effect at the same time that the salary increase under IC 33-38-5-6, IC 33-38-5-8, or any other provision enacted by the general assembly takes effect.
(d) An increase payable under this section may not include any amount based on the percentage by which any salary provided by a county or counties under IC 36-2-5-14 or IC 36-3-6-3(c) is increased.
As added by P.L.122-2008, SEC.24.



CHAPTER 9. JUDICIAL CONFERENCE OF INDIANA AND THE INDIANA JUDICIAL CENTER

IC 33-38-9-2
"Trial court judges" defined
Sec. 2. As used in section 4 of this chapter, "trial court judges" refers only to those trial court judges who are members of the judicial conference under section 3 of this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-3
Judicial conference; membership
Sec. 3. (a) The judicial conference of Indiana is established.
(b) The membership of the judicial conference consists of the following:
(1) All justices of the supreme court.
(2) All judges of the court of appeals.
(3) The judge of the tax court.
(4) All circuit, superior, and probate court judges.
(5) All municipal court judges who are serving on a full-time basis.
(6) Any retired judge who serves as a special judge and notifies the conference of the service.
(c) A full-time magistrate under IC 33-23-5 is a nonvoting member of the conference.
As added by P.L.98-2004, SEC.17. Amended by P.L.201-2011, SEC.104.

IC 33-38-9-4
Board of directors; members; chairperson; judicial center, executive director, and staff personnel
Sec. 4. (a) The activities of the judicial conference shall be directed by a board of directors having the following members:
(1) The chief justice of Indiana.
(2) The chief judge of the court of appeals.
(3) The president of the Indiana judges association.
(4) The president of the Indiana council of juvenile court judges.
(5) One (1) judge from each of the trial court districts established by the supreme court, elected for a term of two (2) years by the trial court judges of the district.
(6) Five (5) trial court judges appointed for terms of one (1)

year by the chief justice of Indiana.
(b) The chief justice of Indiana shall serve as chairperson of the board of directors. The judicial conference, through the board of directors:
(1) shall establish a staff agency to be designated the Indiana judicial center; and
(2) may establish positions for an executive director, staff personnel, and other necessary personnel.
All personnel of the Indiana judicial center shall be appointed by the chief justice of Indiana, and their salaries shall be fixed by the supreme court, subject to appropriation by the general assembly.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-5
Meetings of membership; committees; hearings; proposed legislation; review
Sec. 5. (a) The entire membership of the judicial conference shall meet:
(1) at least once a year at a time and place to be fixed by the board of directors; and
(2) at other times as may be designated by the board of directors.
(b) The judicial conference may create committees either upon action of the board of directors or by majority vote of the members attending a meeting of the judicial conference. The judicial conference, the board of directors, or any committee of the judicial conference may hold hearings on any question related to the duties set out in section 6 of this chapter. A proposal for legislation relating to courts that is made by the judicial conference shall be presented to the division of state court administration for study and recommendation by the division before being presented to the general assembly.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-6
Duties of conference
Sec. 6. The judicial conference shall do the following:
(1) Promote an exchange of experience and suggestions regarding the operation of Indiana's judicial system.
(2) Promote the continuing education of judges.
(3) Seek to promote a better understanding of the judiciary.
(4) Act as administrator for probationers participating in the interstate compact for the supervision of parolees and probationers under IC 11-13-4-3.
(5) Act as compact administrator for probationers participating in the interstate compact on juveniles under IC 11-13-4-3.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-7
Attendance at meetings; per diem and travel allowances Sec. 7. All members, including full-time magistrates, shall attend and those invited to participate may attend the meetings of the judicial conference. Per diem and travel allowances authorized by law shall be paid to the members and full-time magistrates attending from the annual appropriation to the judicial conference.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-8
Roster of in-state facilities providing child services in residential settings
Sec. 8. (a) The Indiana judicial center shall maintain a roster of in-state facilities that have the expertise to provide child services (as defined in IC 31-9-2-17.8) in a residential setting to:
(1) children in need of services (as described in IC 31-34-1); or
(2) delinquent children (as described in IC 31-37-1 and IC 31-37-2).
(b) The roster under subsection (a) must include the information necessary to allow a court having juvenile jurisdiction to select an in-state placement of a child instead of placing the child in an out-of-state facility under IC 31-34 or IC 31-37. The roster must include at least the following information:
(1) Name, address, and telephone number of each facility.
(2) Owner and contact person for each facility.
(3) Description of the child services that each facility provides and any limitations that the facility imposes on acceptance of a child placed by a juvenile court.
(4) Number of children that each facility can serve on a residential basis.
(5) Number of residential openings at each facility.
(c) The Indiana judicial center shall revise the information in the roster at least monthly.
(d) The Indiana judicial center shall make the information in the roster readily available to courts with juvenile jurisdiction.
As added by P.L.98-2004, SEC.17. Amended by P.L.146-2008, SEC.677.

IC 33-38-9-9
Administration of alcohol and drug services programs; certification of problem solving courts
Sec. 9. The Indiana judicial center shall administer the following:
(1) The alcohol and drug services program under IC 12-23-14.
(2) The certification of problem solving courts under IC 33-23-16.
As added by P.L.98-2004, SEC.17. Amended by P.L.60-2006, SEC.7; P.L.108-2010, SEC.6.

IC 33-38-9-10
Reports
Sec. 10. (a) Beginning in 2011, the Indiana judicial center shall submit a report to the commission on courts established by

IC 33-23-10-1 by July 1 of each year concerning the status of problem solving courts. Each report must contain the following information:
(1) The number of problem solving courts certified by the Indiana judicial center.
(2) The number of courts that have notified the Indiana judicial center of their intention to establish a problem solving court.
(3) The number of each type of problem solving court, as set forth in IC 33-23-16-11, that have been established, including courts certified under IC 33-23-16-11(8).
(4) The success rates of problem solving courts with specific examples of successes and failures.
(5) Legislative suggestions to improve the certification or operation of problem solving courts.
(b) The first report required by this section must be submitted not later than July 1, 2011.
(c) This section expires June 30, 2014.
As added by P.L.108-2010, SEC.7.



CHAPTER 10. PRIVATE JUDGES

IC 33-38-10-2
Persons who may act as private judge
Sec. 2. (a) A person who:
(1) has been but is not currently a judge of a circuit, superior, criminal, probate, municipal, or county court and has served in the capacity of judge for at least four (4) consecutive years;
(2) is admitted to the practice of law in Indiana; and
(3) is a resident of Indiana;
may act as judge for certain cases under this chapter.
(b) A person may act as a judge of a case under this chapter only if:
(1) all parties to the action file a written petition with the executive director of the division of state court administration consenting to the case being heard by a private judge, and naming the person whom the parties wish to have as private judge;
(2) the case is one over which the court in which the former judge served would have had subject matter and monetary jurisdiction;
(3) the case is founded exclusively on contract, tort, or a combination of contract and tort; and
(4) the case is one in which a utility (as defined in IC 8-1-2-1) is not a party.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-3
Registration of former judges; list; petition to have case heard by private judge; appointment
Sec. 3. (a) A former judge qualified under section 2(a) of this chapter who wishes to serve as a private judge must register with the executive director of the division of state court administration. The executive director shall:
(1) compile;
(2) periodically update; and
(3) make available to the public;
a list of registered former judges.
(b) If the parties to an action wish to have the action heard before a private judge, the parties shall submit to the executive director of the division of state court administration a written petition as described in section 2(b)(1) of this chapter. After verifying that the former judge is qualified under section 2(a) of this chapter and is

registered under subsection (a), the executive director shall forward the petition to the former judge named on the petition.
(c) The regular or presiding judge of the court in which the action is filed shall appoint the private judge to hear the action if the written petition of the parties to the action and the written consent of the private judge to hear the action is presented to the regular or presiding judge:
(1) contemporaneously with the filing of the action; or
(2) after the action has been filed.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-4
Conduct of trial without jury; powers of judge; records; applicability of rules of civil procedure; appeals
Sec. 4. (a) A trial conducted by a private judge shall be conducted without a jury.
(b) A person who serves as a private judge has, for each case the private judge hears, the same powers as the judge of a circuit court in relation to:
(1) court procedure;
(2) deciding the outcome of the case;
(3) attendance of witnesses;
(4) punishment of contempts;
(5) enforcement of orders;
(6) administering oaths; and
(7) giving all necessary certificates for the authentication of the records and proceedings.
(c) All proceedings in an action heard by a private judge are of record and must be:
(1) filed with the clerk of the circuit court in the county of proper venue under the Indiana Rules of Trial Procedure; and
(2) made available to the public in the same manner as circuit court records.
(d) The Indiana Rules of Trial Procedure apply for all actions brought before a private judge. An appeal from an action or a judgment of a private judge may be taken in the same manner as an appeal from the circuit court of the county where the case is filed.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-5
Costs
Sec. 5. Costs in an action brought before a private judge shall be taxed and distributed in the same manner as costs in the circuit court of the county in which the case is filed.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-6
Clerk of court; sheriff; duties
Sec. 6. (a) The clerk of the circuit court of the county in which the case is filed serves as the clerk of the court for a case heard by a

private judge, and the sheriff of that county serves as the sheriff of the court for the case. The clerk and the sheriff shall attend the proceedings and perform the same duties relating to their offices as are required for the circuit court of the county in which the case is filed.
(b) The clerk of the circuit court of the county in which the case is filed shall provide to a private judge for each case all books, dockets, papers, and printed blanks necessary to discharge the duties of the court.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-7
Time and place of hearing; notice of proceeding
Sec. 7. (a) A case heard by a private judge may be heard:
(1) at any time; and
(2) at any place in Indiana;
that is mutually agreeable to all parties and the judge.
(b) There shall be posted in the office of the clerk of the circuit court of the county in which the case is filed, in a place accessible to the public, a notice of the date, time, and place of any proceeding, including:
(1) a hearing on a motion for judgment by default;
(2) a hearing for judgment on the pleadings;
(3) a hearing for summary judgment; and
(4) a trial upon the merits;
that could result in a judgment. The notice shall be posted at least three (3) days before the proceeding is conducted.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-8
Compensation and costs
Sec. 8. Notwithstanding the rules of trial procedure, a private judge may receive compensation for hearing a case in an amount and subject to the terms and conditions agreed to by the judge and the parties to the case. A contract for the services of a private judge must provide for the payment of the judge's compensation by the parties. In addition, the contract must include terms and conditions relating to:
(1) the compensation of all personnel; and
(2) the costs of all facilities and materials;
as determined by the clerk of the court that are used in relation to the case and not otherwise covered.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-9
Adoption of rules by supreme court
Sec. 9. The supreme court shall adopt rules to carry out this chapter.
As added by P.L.98-2004, SEC.17.



CHAPTER 11. TEMPORARY JUDGES

IC 33-38-11-2
Powers; administration of oaths; certifying affidavits and depositions; subpoenas; preliminary hearings; warrants
Sec. 2. A temporary judge:
(1) may:
(A) administer all oaths and affirmations required by law;
(B) take and certify affidavits and depositions; and
(C) issue subpoenas for witnesses whose testimony is to be taken before the temporary judge;
(2) has the same power to compel the attendance of witnesses and to punish contempts as the judge of the court;
(3) may:
(A) conduct preliminary hearings in criminal matters;
(B) issue search warrants and arrest warrants; and
(C) fix bond; and
(4) may enforce court rules.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-3
Powers; hearing evidence; findings
Sec. 3. (a) Except as provided in subsection (b), a temporary judge

may hear evidence upon and report findings to the judge of the court for each probate, civil, criminal, and other case referred to the temporary judge by that judge. The temporary judge may:
(1) make the final judgment in these cases; and
(2) in a criminal case tried by the court, conduct all sentencing hearings in the case.
(b) If a defendant is being tried for a felony, the judge of the court shall conduct all sentencing hearings and make the final judgment in the case.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-4
Powers; civil jury trial
Sec. 4. A temporary judge may:
(1) conduct a jury trial;
(2) receive the verdict of the jury; and
(3) make and enter the judgment on the jury verdict;
in a civil case referred to the temporary judge by the judge of the court.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-5
Powers; criminal jury trial
Sec. 5. In a criminal jury trial referred to a temporary judge by the judge of the court, the temporary judge may conduct the trial, receive the verdict of the jury, conduct all sentencing hearings, and make all final judgments. However, if the criminal case is a case in which the defendant is being tried for a felony, the judge of the court shall:
(1) make the final judgment in the case; and
(2) conduct all sentencing hearings in the case.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-6
Limitation of rights and powers
Sec. 6. The judge of the court may:
(1) limit any of the rights or powers of the temporary judge specified in this chapter; and
(2) specifically determine the duties of the temporary judge within the limits established in this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-7
Service as judge pro tempore or special judge
Sec. 7. A temporary judge may serve as a judge pro tempore or a special judge of the court but is not entitled to additional compensation for that service.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-8
Judicial mandate Sec. 8. A temporary judge has no power of judicial mandate.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-9
Compensation
Sec. 9. A temporary judge is entitled to twenty-five dollars ($25), paid by the county, for each day of service as a temporary judge.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-10
Limitation on service; exceptions
Sec. 10. Except for:
(1) a temporary juvenile law judge appointed under section 1(b) of this chapter for the exclusive purpose of hearing cases arising under IC 31-30 through IC 31-40; or
(2) a temporary judge appointed by a court located in a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000);
a temporary judge appointed under this chapter may not serve for more than sixty (60) calendar days in all during a calendar year.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-11
Scope of service
Sec. 11. A temporary judge appointed under this chapter may serve even though the judge of the court is present and presiding in the court.
As added by P.L.98-2004, SEC.17.



CHAPTER 12. DEFENSE AND INDEMNIFICATION OF JUDGES FOR CIVIL DAMAGES

IC 33-38-12-2
"Expenses" defined
Sec. 2. As used in this chapter, "expenses" includes the following:
(1) Reasonable attorney's fees, if the attorney general has authorized the executive director of the division of state court administration to hire private counsel to provide the defense.
(2) A judgment.
(3) A settlement.
(4) Court costs.
(5) Discovery costs.
(6) Expert witness fees.
(7) Any other expense incurred as a result of an action or a proceeding.
As added by P.L.98-2004, SEC.17.

IC 33-38-12-3
"Judge" defined
Sec. 3. As used in this chapter, "judge" means an individual who holds or formerly held one (1) of the following offices or appointments:
(1) Justice of the supreme court.
(2) Judge of the court of appeals.
(3) Judge of the tax court.
(4) Judge of a circuit court.
(5) Judge of a superior court.
(6) Judge of a probate court.
(7) Judge of a municipal court.
(8) Judge of a county court.
(9) Judge of a city court.
(10) Judge of a town court.
(11) Judge of a small claims court.
(12) A judge pro tempore, senior judge, temporary judge, or any other individual serving as judge in an action or a proceeding in an Indiana court.
(13) Bail commissioner.
(14) Magistrate.
(15) Master commissioner. (16) Probate commissioner.
(17) Referee.
As added by P.L.98-2004, SEC.17.

IC 33-38-12-4
Payment of expenses
Sec. 4. The state shall pay the expenses incurred by a judge from a threatened, pending, or completed action or proceeding that arises from:
(1) making;
(2) performing; or
(3) failing to make or perform;
a decision, a duty, an obligation, a privilege, or a responsibility of the judge's office.
As added by P.L.98-2004, SEC.17.



CHAPTER 13. THE COMMISSION ON JUDICIAL QUALIFICATIONS AND THE RETIREMENT, DISCIPLINE, AND REMOVAL OF JUSTICES AND JUDGES

IC 33-38-13-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" means the commission on judicial qualifications described in Article 7, Section 9 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-3
"Counsel" defined
Sec. 3. As used in this chapter, "counsel" means the lawyer designated by the commission to:
(1) gather and present evidence before the masters or commission with respect to the charges against a judge; and
(2) represent the commission before the supreme court in connection with any proceedings before the court.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-4
"Judge" defined
Sec. 4. As used in this chapter, "judge" means a judge of the court of appeals.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-5
"Mail" defined
Sec. 5. As used in this chapter, "mail" includes ordinary mail or personal delivery.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-6
"Masters" defined
Sec. 6. As used in this chapter, "masters" means the special masters appointed by the chief justice upon request of the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-7 "Presiding master" defined
Sec. 7. As used in this chapter, "presiding master" means the master so designated by the chief justice or, in the absence of a designation, the justice or judge named in the order appointing masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-8
Age; temporary judicial duties
Sec. 8. (a) Every justice of the supreme court and judge of the court of appeals shall retire at seventy-five (75) years of age.
(b) Notwithstanding subsection (a), the supreme court may authorize retired justices and judges to perform temporary judicial duties in any state court.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-9
Meeting of commissioners
Sec. 9. (a) The commission shall meet as necessary to discharge its statutory and constitutional responsibilities. Meetings of the commission shall be called in the same manner as prescribed for the judicial nominating commission. Four (4) members of the commission constitute a quorum for the transaction of business.
(b) Meetings of the commission shall be held in Indiana as the chairman of the commission arranges.
(c) The commission may act only at a meeting. The commission may adopt rules and regulations to conduct meetings and discharge its duties.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-10
Papers filed before and after institution of formal proceedings; confidentiality; public inspection
Sec. 10. (a) All papers filed with the commission before the institution of formal proceedings under section 14 of this chapter are confidential unless:
(1) the justice or judge against whom a recommendation has been filed elects to have the information divulged; or
(2) the commission elects to answer publicly disseminated statements issued by any complainant.
(b) All papers filed with the commission during and after the institution of formal proceedings are open for public inspection at all reasonable times. Records of commission proceedings are open for public inspection at all reasonable times. After the institution of formal proceedings, all hearings and proceedings before the commission or before the masters appointed under this chapter are open to the public.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-11 Privileged information
Sec. 11. Filing papers with and giving testimony before the commission or the masters appointed by the supreme court under this chapter are privileged.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-12
Complaint
Sec. 12. (a) A complaint filed with the commission must be in writing and directed to the commission or to any member of the commission.
(b) A specified form of complaint may not be required.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-13
Complaint; investigation
Sec. 13. (a) Any Indiana citizen may complain to the commission about the activities, fitness, or qualifications of a judge or justice. Upon receiving a complaint, the commission shall determine if the complaint is founded and not frivolous. If the commission determines that the complaint is frivolous or malicious, the commission shall file with the proper court charges against the complainant. The commission, without receiving a complaint, may conduct an initial inquiry on its own motion.
(b) If the commission determines it is necessary to investigate a justice or judge, the commission shall notify the justice or judge by prepaid registered or certified mail addressed to the justice or judge at the justice's or judge's chambers and last known residence. The notice must contain information concerning the following:
(1) The investigation.
(2) The nature of the complaint.
(3) The origin of the complaint, including the name of the complainant or that the investigation is on the commission's motion.
(4) The opportunity to present matters as the justice or judge may choose.
If the investigation does not disclose sufficient cause to warrant further proceedings the justice or judge shall be so notified.
(c) The commission may do the following:
(1) Make investigations or employ special investigators.
(2) Hold confidential hearings with the complainant or the complainant's agents or attorneys.
(3) Hold confidential hearings with the judge or justice involved in the complaint.
(d) If:
(1) the commission's initial inquiry or investigation does not disclose sufficient cause to warrant further proceedings; and
(2) the complainant issues a public statement relating to the activities or actions of the commission;
the commission may answer the statement by referring to the record

of its proceedings or the results of its investigation.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-14
Notice of formal proceedings
Sec. 14. (a) If the commission concludes, after investigation, to institute formal proceedings against a justice or judge, the commission shall give written notice of the proceedings to the justice or judge by registered or certified mail addressed to the judge at the judge's chambers and last known residence. The proceedings must be entitled:
"BEFORE THE INDIANA JUDICIAL
QUALIFICATIONS COMMISSION
Inquiry Concerning a (Justice) Judge, No. _______".
(b) The notice must:
(1) be issued in the name of the commission;
(2) specify in ordinary and concise language the charges against the justice or judge and the alleged facts upon which the charges are based; and
(3) advise the justice or judge of the justice's or judge's right to file a written answer to the charges not more than twenty (20) days after service of the notice.
A charge is not sufficient if it merely recites the general language of the original complaint, but must specify the facts relied upon to support a particular charge.
(c) A copy of the notice shall be filed in the office of the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-15
Answer
Sec. 15. Not more than twenty (20) days after service of the notice of formal proceedings, the justice or judge:
(1) may file with the commission a signed original and one (1) copy of an answer; and
(2) shall mail a copy of the answer to the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-16
Setting for hearing before commission or masters
Sec. 16. (a) Upon the filing of or the expiration of time for filing an answer, the commission shall:
(1) hold a hearing concerning the discipline, retirement, or removal of the justice or judge; or
(2) request the supreme court to appoint three (3) active or retired justices or judges of courts of record as special masters to hear and take evidence and report to the commission.
(b) The commission shall:
(1) set a date, time, and place for a hearing under subsection (a); and (2) give notice of the hearing by registered or certified mail to the justice or judge, the masters, and the counsel not less than twenty (20) days before the date of the hearing.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-17
Hearing
Sec. 17. (a) The commission or a master may proceed with a scheduled hearing whether or not the judge files an answer or appears at the hearing.
(b) The failure of a justice or judge to answer or appear at the hearing may not be taken as evidence of the truth of the facts alleged to constitute grounds for censure, retirement, or removal. In a proceeding for involuntary retirement for disability, the failure of a justice or judge to testify in the justice's or judge's behalf or to submit to a medical examination requested by the commission or the masters may be considered, unless the failure was due to circumstances beyond the justice's or judge's control.
(c) The hearing shall be reported verbatim.
(d) At least four (4) commission members must be present when evidence is produced at a hearing before the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-18
Evidence
Sec. 18. The Indiana Rules of Evidence apply at a hearing before the commission or the masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-19
Rights of judge; proceedings; notice; incapacity
Sec. 19. (a) In formal proceedings involving a justice's or judge's discipline, retirement, or removal, the justice or judge may do the following:
(1) Defend against the charges by introducing evidence.
(2) Be represented by counsel.
(3) Examine and cross-examine witnesses.
(4) Issue subpoenas for attendance of witnesses to testify or produce evidentiary matter under section 31 of this chapter.
(b) The commission shall transcribe the testimony and provide a copy at no cost to the justice or judge. The justice or judge is entitled to have any part of the testimony transcribed at the justice's or judge's expense.
(c) Except as otherwise provided in this chapter, notice or any other matter shall be sent to a justice or judge by registered or certified mail to the justice or judge at the justice's or judge's office and residence unless the justice or judge requests otherwise in writing. A copy of the notice or other matter must be mailed to the justice's or judge's attorney of record.
(d) If a justice or judge has been adjudged incapacitated under

IC 29-3, the justice's or judge's guardian may claim and exercise any right and privilege and make any defense for the justice or judge with the same force and effect as if claimed, exercised, or made by the justice or judge if competent. If the rules provide for serving or giving notice or sending any matter to the justice or judge, a copy of any notice or other matter sent to the justice or judge also shall be served, given, or sent to the justice's or judge's guardian.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-20
Amendments to notice or answer
Sec. 20. The masters, at any time before the conclusion of the hearing, or the commission, at any time before its determination:
(1) may allow or require amendments to the notice of formal proceedings; and
(2) may allow amendments to the answer.
The notice may be amended to conform to proof or to set forth additional facts whether occurring before or after the commencement of the hearing. If an amendment is made, the justice or judge shall be given reasonable time both to answer the amendment and to prepare and present a defense.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-21
Report of masters
Sec. 21. (a) After a hearing, the masters shall promptly prepare and transmit to the commission an original and four (4) copies of a transcript of the hearing and an original and four (4) copies of a report that contains a brief statement of the proceedings and the masters' recommended findings of fact. The recommended findings of facts are not binding upon the commission.
(b) Upon receiving the report of the masters, the commission shall mail a copy of the report and transcript to the justice or judge and the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-22
Objections to report of masters
Sec. 22. Not more than fifteen (15) days after the commission mails a copy of the report of the masters to the justice or judge, the counsel or the justice or judge may file with the commission an original and one (1) copy of objections to the report of masters. If the counsel files objections, the counsel shall mail a copy of the objections to the justice or judge. If the justice or judge files objections, the justice or judge shall send a copy of the objections by registered or certified mail to the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-23
Appearance before commission Sec. 23. If objections to a report of the masters under section 21 of this chapter are not timely filed, the commission may adopt the recommended findings of the masters without a hearing. If objections are timely filed, or if objections are not timely filed and the commission proposes to modify or reject the recommended findings of the masters, the commission shall give the justice or judge and the counsel an opportunity to be heard before the commission in the county in which the justice or judge resides. The commission shall mail written notice of the time and place of the hearing to the justice or judge and the counsel not less than ten (10) days before the hearing.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-24
Extension of time
Sec. 24. (a) The chairman of the commission may extend the time for:
(1) filing an answer;
(2) conducting a hearing before the commission; and
(3) filing objections to the report of the masters.
(b) The presiding master may, with the approval of the chairman of the commission, extend the time for conducting a hearing before the masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-25
Hearings; additional evidence
Sec. 25. The commission may order a hearing to take additional evidence at any time while a matter is pending before it. The hearing must be in the county in which the justice or judge resides. The order must set the time and place of the hearing and shall indicate the matters on which evidence will be taken. The commission shall send a copy of the order to the judge and the counsel not less than ten (10) days before the hearing. If masters have been appointed, the hearing shall be before the masters, and the hearing must conform with sections 18 through 24 of this chapter and this section.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-26
Vote or recommendation for censure, retirement, or removal
Sec. 26. If the commission finds good cause, it shall recommend to the supreme court the censure, retirement, or removal of a justice or judge. If a hearing is before the masters, the affirmative vote of four (4) members of the commission is required to recommend censure, retirement, or removal of a justice or judge. If a hearing is before the commission, the affirmative vote of four (4) members of the commission, including a majority of the members who were present at the hearing, is required to recommend censure, retirement, or removal of a justice or judge.
As added by P.L.98-2004, SEC.17.
IC 33-38-13-27
Record of commission proceedings
Sec. 27. The commission shall keep a record of all formal proceedings concerning a judge. The commission shall record its determination and mail notice of the determination to the justice or judge and the counsel. If the commission recommends censure, retirement, or removal, the commission shall prepare a transcript of the evidence and proceedings and shall make written findings of fact and conclusions of law.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-28
Certification of commission recommendation to supreme court
Sec. 28. Upon recommending the censure, retirement, or removal of a justice or judge, the commission shall promptly file the following with the clerk of the supreme court:
(1) A copy of the recommendation certified by the chairman or secretary of the commission.
(2) A transcript of the evidence.
(3) Findings of fact and conclusions of law.
The commission shall promptly mail to the justice or judge and the counsel notice of the filing and copies of the filed documents.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-29
Petition for modification or rejection of commission's recommendation
Sec. 29. (a) Not more than thirty (30) days after a certified copy of the commission's recommendation is filed with the clerk of the supreme court, a justice or judge may petition the supreme court to modify or reject the commission's recommendation.
(b) The justice or judge shall verify the petition. The petition must be based on the record. The petition must specify the grounds relied on and must be accompanied by the petitioner's brief and proof of service of two (2) copies of the petition and brief on the commission and one (1) copy of the petition and brief on the counsel.
(c) Not more than twenty (20) days after service of the petitioner's brief, the commission shall file a respondent's brief and serve a copy on the justice or judge. Not more than twenty (20) days after service of respondent's brief, the petitioner may file a reply brief and shall serve two (2) copies on the commission and one (1) copy on the counsel.
(d) Failure to timely file a petition is considered consent to the determination on the merits based upon the record filed by the commission.
(e) To the extent necessary and not inconsistent with this section, the Indiana Rules of Appellate Procedure apply to reviews by the supreme court of commission proceedings.
As added by P.L.98-2004, SEC.17.
IC 33-38-13-30
Jurisdiction and powers
Sec. 30. The commission has jurisdiction and powers necessary to conduct the proper and speedy disposition of any investigation or hearing, including the powers to depose witnesses and to order the production of documentary evidence. A member of the commission or a master may administer oaths to witnesses in a matter under the commission's jurisdiction.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-31
Subpoenas
Sec. 31. (a) A master may issue a subpoena for:
(1) the attendance of witnesses;
(2) the production of documentary evidence; or
(3) discovery;
in a proceeding before the masters. The master shall serve the subpoena in the manner provided by law.
(b) The chairman of the commission may issue a subpoena for:
(1) the attendance of witnesses;
(2) the production of documentary evidence; or
(3) discovery;
in a proceeding before the commission in which masters have not been appointed. The chairman shall serve the subpoena in the manner provided by law.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-32
Enforcement of subpoena
Sec. 32. If a witness in a commission proceeding:
(1) fails or refuses to attend upon subpoena; or
(2) refuses to testify or produce documentary evidence demanded by subpoena;
a circuit court may enforce the subpoena.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-33
Filing papers and pleadings
Sec. 33. All papers and pleadings filed with the office of the chairman of the commission are considered to have been filed with the commission.
As added by P.L.98-2004, SEC.17. Amended by P.L.2-2005, SEC.111.

IC 33-38-13-34
Discovery; admissibility of evidence; demand for formal proceeding or finding
Sec. 34. (a) In all formal proceedings, discovery is available to the commission and the judge or justice under the Indiana Rules of Civil Procedure. A motion requesting a discovery order must be made to

the circuit court judge in the county in which the commission hearing is held.
(b) In all formal proceedings, the counsel shall provide the following to the judge or justice at least twenty (20) days before the hearing:
(1) The names and addresses of all witnesses whose testimony the counsel expects to offer at the hearing.
(2) Copies of all written statements and transcripts of testimony of witnesses described in subdivision (1) that:
(A) are in the possession of the counsel or the commission;
(B) are relevant to the hearing; and
(C) have not previously been provided to the justice or judge.
(3) Copies of all documentary evidence that the counsel expects to offer in evidence at the hearing.
(c) Upon objection of the justice or judge, the following are not admissible in a hearing:
(1) The testimony of a witness whose name and address have not been furnished to the judge or justice under subsection (b).
(2) Documentary evidence that has not been furnished to the judge or justice under subsection (b).
(d) After formal proceedings have been instituted, the justice or judge may request in writing that the counsel furnish to the justice or judge the names and addresses of all witnesses known at any time to the counsel who have information that may be relevant to a charge against or a defense of the justice or judge. The counsel shall provide to the justice or judge copies of documentary evidence that:
(1) are known at any time to the counsel or in the possession at any time of the counsel or the commission;
(2) are relevant to a charge against or defense of the justice or judge; and
(3) have not previously been provided to the justice or judge.
The counsel shall comply with a request under this subsection not more than ten (10) days after receiving the request and not more than ten (10) days after the counsel becomes aware of the information or evidence.
(e) During the course of an investigation by the commission, the justice or judge whose conduct is being investigated may demand in writing that the commission:
(1) institute formal proceedings against the justice or judge; or
(2) enter a formal finding that there is not probable cause to believe that the justice or judge is guilty of any misconduct.
The commission shall comply with a request under this subsection not more than sixty (60) days after receiving the request. A copy of the request shall be filed with the supreme court. If the commission finds that there is not probable cause, the commission shall file the finding with the supreme court. A document filed with the supreme court under this subsection is a matter of public record.
As added by P.L.98-2004, SEC.17.
IC 33-38-13-35
Exclusion
Sec. 35. This chapter does not encroach upon or impair the vested rights of a justice or judge or the surviving spouse of a justice or judge under any constitutional or statutory retirement program.
As added by P.L.98-2004, SEC.17.



CHAPTER 14. THE COMMISSION ON JUDICIAL QUALIFICATIONS AND THE DISCIPLINE OF JUDGES OF SUPERIOR, PROBATE, JUVENILE, AND CRIMINAL COURTS

IC 33-38-14-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" means the commission on judicial qualifications described in Article 7, Section 9 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-3
"Counsel" defined
Sec. 3. As used in this chapter, "counsel" means the lawyer designated by the commission to:
(1) gather and present evidence before the masters or the commission with respect to the charges against a judge; and
(2) represent the commission before the supreme court in connection with any proceedings before the court.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-4
"Judge" defined
Sec. 4. As used in this chapter, "judge" means a judge of a superior or probate court.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-5
"Mail" defined
Sec. 5. As used in this chapter, "mail" includes ordinary mail or personal delivery.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-6
"Masters" defined
Sec. 6. As used in this chapter, "masters" means the special masters appointed by the chief justice upon request of the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-7 "Presiding master" defined
Sec. 7. As used in this chapter, "presiding master" means the master so designated by the chief justice or, in the absence of a designation, the justice or judge named in the order appointing masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-8
Commission on judicial qualifications
Sec. 8. Subject to section 9 of this chapter, the commission is the commission on judicial qualifications for judges of trial courts. The members of the commission on judicial qualifications for the court of appeals and the supreme court are the members of the commission on judicial qualifications for judges of the trial courts.
As added by P.L.98-2004, SEC.17. Amended by P.L.65-2004, SEC.17.

IC 33-38-14-9
Disciplinary jurisdiction over judges
Sec. 9. (a) The commission shall exercise disciplinary jurisdiction over judges of trial courts.
(b) In a county in which a commission on judicial qualifications operated by virtue of law before July 26, 1973, the county commission on judicial qualifications ceases to exercise disciplinary jurisdiction over the county courts and the commission shall exercise disciplinary jurisdiction. However, if the law creating a county commission on judicial qualifications in a county before July 26, 1973, precluded judges subject to its disciplinary jurisdiction from participating in political activities because the judges are selected by a merit system, the judges are precluded from participating in political activities.
(c) The operation and function of a judicial nominating commission operating in a county by virtue of law before July 26, 1973, is not affected by this chapter.
As added by P.L.98-2004, SEC.17. Amended by P.L.65-2004, SEC.18.

IC 33-38-14-10
Disqualification; suspension; retirement; censure; removal
Sec. 10. (a) A judge is disqualified from acting as a judicial officer, without loss of salary, while there is pending:
(1) an indictment or information charging the judge in a United States court with a crime punishable as a felony under Indiana or federal law; or
(2) a recommendation to the supreme court by the commission for the judge's removal or retirement.
(b) On recommendation of the commission or on its own motion, the supreme court may suspend a judge from office without salary if in a United States court the judge pleads guilty or no contest or is found guilty of a crime that: (1) is punishable as a felony under Indiana or federal law; or
(2) involves moral turpitude under the law.
If the judge's conviction is reversed, the suspension terminates and the judge shall be paid the judge's salary for the period of suspension. If the judge's conviction becomes final, the supreme court shall remove the judge from office.
(c) On recommendation of the commission, the supreme court may:
(1) retire a judge for a disability that:
(A) seriously interferes with the performance of the judge's duties; and
(B) is or is likely to become permanent; and
(2) censure or remove a judge for an action that:
(A) occurs not more than six (6) years before the beginning of the judge's current term; and
(B) constitutes at least one (1) of the following:
(i) Willful misconduct in office.
(ii) Willful or persistent failure to perform the judge's duties.
(iii) Habitual intemperance.
(iv) Conduct prejudicial to the administration of justice that brings the judicial office into disrepute.
A judge retired under this subsection is considered to have retired voluntarily. A judge removed under this subsection is ineligible for judicial office and, pending further order of the supreme court, is suspended from the practice of law in Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-11
Meetings of commissioners
Sec. 11. (a) The commission shall meet as necessary to discharge its statutory responsibilities. Meetings of the commission shall be called in the same manner as prescribed for the judicial nominating commission. Four (4) members of the commission constitute a quorum.
(b) Commission meetings are to be held in Indiana on the call of the chairman.
(c) The commission may act only at a meeting. The commission may adopt rules and regulations to conduct its meetings and discharge its duties.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-12
Confidentiality of proceedings; public inspection
Sec. 12. (a) Papers filed with and proceedings before the commission before the institution of formal proceedings are confidential unless:
(1) the judge against whom a recommendation is filed elects to have the information divulged; or
(2) the commission elects to answer public statements by a

complainant.
(b) Papers filed with the commission during or after the institution of formal proceedings are open for public inspection at all reasonable times. Records of commission proceedings are open for public inspection at all reasonable times. All hearings and proceedings before the commission, after the institution of formal proceedings, are open to the public.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-13
Privilege
Sec. 13. Filing papers with or giving testimony before the commission or the masters under this chapter is privileged.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-14
Commission; complaint
Sec. 14. (a) Any citizen of Indiana may file with the commission a written and verified complaint on the judicial fitness of a judge of a superior, criminal, juvenile, or probate court of Indiana.
(b) A specified form of complaint may not be required.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-15
Request of justice or judge to retire; complaint by citizen or on commission's own motion; investigation
Sec. 15. (a) A judge may request retirement due to disability.
(b) A citizen of Indiana may complain to the commission about the activities, fitness, or qualifications of a judge. Upon receipt of a complaint, the commission shall determine if the complaint is frivolous. The commission may, on its own motion, inquire into the activities, fitness, or qualifications of a judge.
(c) If the commission determines it is necessary to investigate a judge, the commission shall notify the judge by prepaid registered or certified mail addressed to the judge at the judge's chambers and last known residence of the following:
(1) The investigation.
(2) The nature of the complaint.
(3) The origin of the complaint, including the name of the complainant or that the investigation is on the commission's motion.
(4) The opportunity to present in the court of the investigation matters as the judge chooses.
(d) The commission may do the following:
(1) Conduct investigations.
(2) Employ special investigators.
(3) Hold confidential hearings with the judge's or commission's agents or attorneys.
(4) Hold confidential hearings with any judge involved.
(e) If: (1) the commission's initial inquiry or investigation does not disclose sufficient cause to warrant further proceedings; and
(2) the complainant subsequently issues any public statement relating to the activities or actions of the commission;
the commission may answer the statement by referring to the record of proceedings or the results of the investigations.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-16
Notice of formal proceedings
Sec. 16. (a) If the commission decides to institute formal proceedings, the commission shall give written notice to the judge advising the judge of the institution of formal proceedings to inquire into the charges against judge. The proceedings must be entitled:
"BEFORE THE INDIANA JUDICIAL QUALIFICATIONS COMMISSION
Inquiry Concerning a Judge, No. _______".
(b) The notice must:
(1) specify in ordinary and concise language the charges against the judge and the alleged facts upon which the charges are based; and
(2) advise the judge of the judge's right to file a written answer not more then twenty (20) days after service of notice.
A charge is not sufficient if it recites the general language of the original complaint.
(c) The notice shall be made upon the judge by registered or certified mail addressed to the judge at the judge's chambers and last known residence.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-17
Answer
Sec. 17. Not more than twenty (20) days after service of the notice of formal proceedings, the judge:
(1) may file with the commission a signed original and one (1) copy of an answer; and
(2) shall serve by mail a copy of the answer on the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-18
Setting for hearing before commission or masters
Sec. 18. (a) Upon the filing of or the expiration of the time for filing an answer, the commission shall:
(1) order a hearing before the commission on the discipline, retirement, or removal of the judge; or
(2) request the supreme court to appoint three (3) active or retired judges of courts of record as special masters to hear and take evidence on the matter and to report to the commission.
(b) The commission shall:
(1) set a time and place in the state in which the judge involved

resides for a hearing; and
(2) mail notice of the hearing to the judge, the masters, and the counsel at least twenty (20) days before the hearing date.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-19
Hearing
Sec. 19. (a) The commission, or the masters when the hearing is before the masters, may proceed with the hearing whether or not the judge files an answer or appears at the hearing.
(b) The failure of a judge to answer or to appear at the hearing by itself is not evidence of the facts alleged and does not constitute grounds for censure, retirement, or removal. In a proceeding for involuntary retirement for disability, the failure of a judge to testify in the judge's own behalf or to submit to a medical examination requested by the commission or the masters may be considered, unless the failure was due to circumstances beyond the judge's control.
(c) The hearing shall be reported verbatim.
(d) At a hearing before the commission, not less than four (4) members must be present when the evidence is produced.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-20
Evidence
Sec. 20. The Indiana Rules of Evidence apply at a hearing before the commission or the masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-21
Rights of a judge; notice; incapacitation
Sec. 21. (a) In formal proceedings involving the discipline, retirement, or removal of a judge, the judge may:
(1) defend against the charges by introducing evidence;
(2) be represented by counsel;
(3) examine and cross-examine witnesses; and
(4) issue subpoenas for attendance of witnesses to testify or produce evidentiary matter.
(b) If testimony is transcribed at the expense of the commission, a copy shall be provided to the judge at no cost. The judge is entitled to have testimony transcribed at the judge's expense.
(c) Except as otherwise provided in this chapter, any notice or matter sent to the judge shall be mailed by registered or certified mail to the judge at the judge's office and residence unless the judge requests otherwise in writing. A copy of the notice or matter shall be mailed to the judge's counsel.
(d) If a judge has been adjudicated incapacitated under IC 29-3, the judge's guardian may exercise any right or privilege and make any defense for the judge as if exercised or made by the judge. If any notice or matter is sent to the judge, a copy of the notice or matter

also shall be sent to the judge's guardian.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-22
Amendments to notice or answer
Sec. 22. The masters, before the conclusion of the hearing, or the commission, before its determination, may allow or require amendments to the notice of formal proceedings and may allow amendments to the answer. The notice may be amended to conform to proof or to set forth additional facts. If an amendment is made, the judge shall be given reasonable time to answer the amendment and to prepare and present a defense.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-23
Report of masters
Sec. 23. (a) After a hearing before the masters, the masters shall promptly transmit to the commission an original and four (4) copies of:
(1) a transcript of the hearing; and
(2) a report that contains a brief statement of the proceedings and recommended findings of fact.
The recommended findings of facts are not binding on the commission.
(b) Upon receiving the report of the masters, the commission shall promptly mail a copy of the report and transcript to the judge and the judge's counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-24
Objections to report of masters
Sec. 24. Not more than fifteen (15) days after a copy of the report of the masters is mailed to the judge, the counsel or the judge may file with the commission an original and one (1) copy of objections to the report of the masters. If the counsel files objections, the counsel shall mail a copy of the objections to the judge. If the judge files objections, the judge shall mail a copy of the objections to the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-25
Appearance before commission
Sec. 25. If objections to the report of the masters are not timely filed, the commission may adopt the recommended findings of the masters without a hearing. If objections are timely filed, or if objections are not timely filed and the commission proposes to modify or reject the recommended findings of the masters, the commission shall give the judge and the counsel an opportunity to be heard in the county where the judge resides. The commission shall mail to the judge and the counsel written notice of the time and place

of the hearing not less than ten (10) days before the hearing.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-26
Extension of time
Sec. 26. (a) The chairman of the commission may extend the time for:
(1) filing an answer;
(2) commencing a hearing before the commission; or
(3) filing objections to the report of the masters.
(b) The presiding master, with the approval of the chairman of the commission, may extend the time for commencing a hearing before the masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-27
Hearing additional evidence
Sec. 27. (a) The commission may order a hearing to take additional evidence at any time while the matter is pending before the commission. The order must set the time and place of the hearing in the county in which the judge resides and must indicate the matters on which evidence will be taken. A copy of the order shall be mailed to the judge and the counsel at least ten (10) days before the hearing.
(b) If masters have been appointed, the hearing of additional evidence is before the masters in accordance with this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-28
Vote or recommendation for discipline, retirement, or removal
Sec. 28. If the commission finds good cause, it shall recommend to the supreme court the discipline, retirement, or removal of a judge. If a hearing is before the masters, the affirmative vote of four (4) commission members is required to recommend the discipline, retirement, or removal of a judge. If a hearing is before the commission, the affirmative vote of four (4) commission members, including a majority of the members present at the hearing, is required to recommend the discipline, retirement, or removal of a judge.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-29
Record of commission proceedings
Sec. 29. The commission shall keep a record of all formal proceedings concerning a judge. The commission shall enter its determination in the record and mail notice to the judge and the counsel. If the commission recommends the discipline, retirement, or removal of a judge to the supreme court, the commission shall prepare a transcript of the evidence and proceedings and shall make written findings of fact and conclusions of law. As added by P.L.98-2004, SEC.17.

IC 33-38-14-30
Certification of commission recommendation to supreme court
Sec. 30. Upon recommending the discipline, retirement, or removal of a judge, the commission shall file a copy of each of the following with the clerk of the supreme court:
(1) The recommendation certified by the chairman or secretary of the commission.
(2) The transcript.
(3) The findings of fact and conclusions of law.
The commission shall mail to the judge and the counsel notice of the filing and copies of the filed documents.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-31
Petition for modification or rejection of commission's recommendation
Sec. 31. (a) A judge may petition the supreme court to modify or reject the recommendation of the commission for discipline, retirement, or removal of the judge not more than thirty (30) days after the certified copy of the commission's recommendation is filed with the clerk of the supreme court.
(b) A petition described in subsection (a) must:
(1) be verified;
(2) be based on the record;
(3) specify the grounds relied on; and
(4) be accompanied by the petitioner's brief and proof of service of two (2) copies of the petition and brief on the commission and one (1) copy of the petition and brief on the counsel.
(c) Not more than twenty (20) days after service of the petitioner's brief, the commission shall file a respondent's brief and serve a copy of the brief on the judge.
(d) Not more than twenty (20) days after service of the respondent's brief, the judge may file a reply brief. The judge shall serve two (2) copies of the reply brief on the commission and one (1) copy of the reply brief on the counsel.
(e) Failure to timely file a petition is considered consent to the determination on the merits based on the record filed by the commission.
(f) To the extent necessary and not inconsistent with this section, the Indiana Rules of Appellate Procedure apply to reviews by the supreme court of commission proceedings.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-32
Jurisdiction and powers
Sec. 32. The commission has jurisdiction and powers to dispose of any investigation or hearing, including the following:
(1) The power to compel the attendance of witnesses. (2) The power to depose witnesses.
(3) The power to order the production of documentary evidence.
Any commission member or any master may administer oaths and affirmations to witnesses in a matter under the jurisdiction of the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-33
Subpoenas
Sec. 33. (a) A master may issue a subpoena for:
(1) the attendance of witnesses;
(2) the production of documentary evidence; or
(3) discovery;
in a proceeding before the masters. The master shall serve the subpoena in the manner provided by law.
(b) The chairman of the commission may issue a subpoena for:
(1) the attendance of witnesses;
(2) the production of documentary evidence; or
(3) discovery;
in a proceeding before the commission or in which masters have not been appointed. The chairman shall serve the subpoena in the manner provided by law.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-34
Enforcement of subpoena
Sec. 34. If a witness in a commission proceeding:
(1) fails or refuses to attend upon subpoena; or
(2) refuses to testify or produce documentary evidence demanded by subpoena;
a circuit court may enforce the subpoena.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-35
Filing
Sec. 35. All papers and pleadings filed with the office of the chairman of the commission are considered filed with the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-36
Discovery; admissibility of evidence; demand for formal proceeding or finding
Sec. 36. (a) In all formal proceedings, discovery is available to the commission and the judge under the Indiana Rules of Civil Procedure. A motion requesting a discovery order must be made to the circuit court in the county in which the commission hearing is held.
(b) In all formal proceedings, the counsel shall provide the following to the judge at least twenty (20) days before a hearing: (1) The names and addresses of all witnesses whose testimony the counsel expects to offer at the hearing.
(2) Copies of all written statements and transcripts of testimony of witnesses described in subdivision (1) that:
(A) are in the possession of the counsel or the commission;
(B) are relevant to the hearing; and
(C) have not been provided to the judge.
(3) Copies of all documentary evidence that the counsel expects to introduce at the hearing.
(c) On objection by a judge, the testimony of a witness whose name and address have not been furnished to the judge and documentary evidence that has not been furnished to the judge, are not admissible at a hearing.
(d) After formal proceedings have been instituted, a judge may request in writing that the counsel provide the judge the names and addresses of all witnesses known at any time to the counsel who have information that may be relevant to any charge against or any defense of the judge. The counsel shall provide copies of written statements, transcripts of testimony, and documentary evidence that:
(1) are in the commission counsel's possession at any time;
(2) are relevant to a charge against or defense of the judge; and
(3) have not been furnished to the judge.
The counsel shall comply with the request not more than ten (10) days after receiving the request or not more than ten (10) days after any information or evidence becomes known to the counsel.
(e) During an investigation by the commission, a judge whose conduct is being investigated may demand in writing that the commission institute formal proceedings against the judge or enter a formal finding that there is not probable cause to believe the judge is guilty of misconduct. Not more than sixty (60) days after receiving a written demand, the commission shall comply with the demand. A copy of the demand shall be filed in the supreme court and is a matter of public record. If the commission finds there is not probable cause, the finding shall be filed in the supreme court and is a matter of public record.
As added by P.L.98-2004, SEC.17.






ARTICLE 39. PROSECUTING ATTORNEYS

CHAPTER 1. BOND; ELIGIBILITY REQUIREMENTS FOR PROSECUTING ATTORNEYS; DUTY TO PROSECUTE; SPECIAL PROSECUTORS; PRETRIAL DIVERSION

IC 33-39-1-2
Prosecuting attorney; eligibility
Sec. 2. (a) This section does not apply to a deputy prosecuting attorney appointed by a prosecuting attorney or to a special prosecutor.
(b) To be eligible to hold office as a prosecuting attorney, a person must be a resident of the judicial circuit that the person serves.
As added by P.L.98-2004, SEC.18. Amended by P.L.222-2005, SEC.37.

IC 33-39-1-3
Bond of prosecuting attorney
Sec. 3. A person elected to the office of prosecuting attorney, before entering upon the duties of the office, shall execute a bond in the manner prescribed by IC 5-4-1.
As added by P.L.98-2004, SEC.18.
IC 33-39-1-4
Duties on receiving information of felony or misdemeanor
Sec. 4. (a) When a prosecuting attorney receives information of the commission of a felony or misdemeanor, the prosecuting attorney shall cause process to issue from a court (except the circuit court) having jurisdiction to issue the process to the proper officer, directing the officer to subpoena the persons named in the process who are likely to have information concerning the commission of the felony or misdemeanor. The prosecuting attorney shall examine a person subpoenaed before the court that issued the process concerning the offense.
(b) If the facts elicited under subsection (a) are sufficient to establish a reasonable presumption of guilt against the party charged, the court shall:
(1) cause the testimony that amounts to a charge of a felony or misdemeanor to be reduced to writing and subscribed and sworn to by the witness; and
(2) issue process for the apprehension of the accused, as in other cases.
As added by P.L.98-2004, SEC.18.

IC 33-39-1-5
Felony, misdemeanor, or infraction prosecutions; other duties required by law
Sec. 5. Except as provided in IC 12-15-23-6(d), the prosecuting attorneys, within their respective jurisdictions, shall:
(1) conduct all prosecutions for felonies, misdemeanors, or infractions and all suits on forfeited recognizances;
(2) superintend, on behalf of counties or any of the trust funds, all suits in which the the counties or trust funds may be interested or involved; and
(3) perform all other duties required by law.
As added by P.L.98-2004, SEC.18.

IC 33-39-1-6
Appointment of special prosecutors; grounds; consent to appointment; powers and duties; term and compensation
Sec. 6. (a) Special prosecutors may be appointed under this section or in accordance with IC 4-2-7-7.
(b) A circuit or superior court judge:
(1) shall appoint a special prosecutor if:
(A) any person other than the prosecuting attorney or the prosecuting attorney's deputy files a verified petition requesting the appointment of a special prosecutor; and
(B) the prosecuting attorney agrees that a special prosecutor is needed;
(2) may appoint a special prosecutor if:
(A) a person files a verified petition requesting the appointment of a special prosecutor; and
(B) the court, after: (i) notice is given to the prosecuting attorney; and
(ii) an evidentiary hearing is conducted at which the prosecuting attorney is given an opportunity to be heard;
finds by clear and convincing evidence that the appointment is necessary to avoid an actual conflict of interest or there is probable cause to believe that the prosecutor has committed a crime;
(3) may appoint a special prosecutor if:
(A) the prosecuting attorney files a petition requesting the court to appoint a special prosecutor; and
(B) the court finds that the appointment is necessary to avoid the appearance of impropriety;
(4) may appoint a special prosecutor if:
(A) an elected public official, who is a defendant in a criminal proceeding, files a verified petition requesting a special prosecutor within ten (10) days after the date of the initial hearing; and
(B) the court finds that the appointment of a special prosecutor is in the best interests of justice; and
(5) shall appoint a special prosecutor if:
(A) a previously appointed special prosecutor:
(i) files a motion to withdraw as special prosecutor; or
(ii) has become incapable of continuing to represent the interests of the state; and
(B) the court finds that the facts that established the basis for the initial appointment of a special prosecutor still exist.
The elected prosecuting attorney of the appointing jurisdiction shall receive notice of all pleadings filed and orders issued under this subdivision.
(c) Each person appointed to serve as a special prosecutor:
(1) must consent to the appointment; and
(2) must be:
(A) the prosecuting attorney or a deputy prosecuting attorney in a county other than the county in which the person is to serve as special prosecutor; or
(B) except as provided in subsection (d), a senior prosecuting attorney.
(d) A senior prosecuting attorney may be appointed in the county in which the senior prosecuting attorney previously served if the court finds that an appointment under this subsection would not create the appearance of impropriety.
(e) A person appointed to serve as a special prosecutor has the same powers as the prosecuting attorney of the county. However, the appointing judge shall limit scope of the special prosecutor's duties to include only the investigation or prosecution of a particular case or particular grand jury investigation.
(f) The court shall establish the length of the special prosecutor's term. If the target of an investigation by the special prosecutor is a public servant (as defined in IC 35-31.5-2-261), the court shall order the special prosecutor to file a report of the investigation with the

court at the conclusion of the investigation. The report is a public record.
(g) If the special prosecutor is not regularly employed as a full-time prosecuting attorney or full-time deputy prosecuting attorney, the compensation for the special prosecutor's services:
(1) shall be paid to the special prosecutor from the unappropriated funds of the appointing county; and
(2) may not exceed:
(A) an hourly rate based upon the regular salary of a full-time prosecuting attorney of the appointing circuit;
(B) travel expenses and reasonable accommodation expenses actually incurred; and
(C) other reasonable expenses actually incurred, including the costs of investigation, discovery, and secretarial work, if:
(i) before incurring the other reasonable expenses described in this clause, the special prosecutor submits an application to the court to receive the other reasonable expenses; and
(ii) the court approves the expenses.
The amount of compensation a special prosecutor receives for services performed during a calendar day under subdivision (2)(A) may not exceed the amount of compensation a full-time prosecuting attorney would receive in salary for the calendar day.
(h) If the special prosecutor is regularly employed as a full-time prosecuting attorney or deputy prosecuting attorney, the compensation for the special prosecutor's services:
(1) shall be paid out of the appointing county's unappropriated funds to the treasurer of the county in which the special prosecutor regularly serves; and
(2) must include a per diem equal to the regular salary of a full-time prosecuting attorney of the appointing circuit, travel expenses, and reasonable accommodation expenses actually incurred.
(i) The combination of:
(1) the compensation paid to a senior prosecuting attorney under this chapter; and
(2) retirement benefits that the person appointed as a senior prosecuting attorney is receiving or entitled to receive;
may not exceed the minimum compensation to which a full-time prosecuting attorney is entitled under IC 33-39-6-5.
(j) A senior prosecuting attorney appointed under this chapter may not be compensated as senior prosecuting attorney for more than one hundred (100) calendar days in total during a calendar year if the senior prosecuting attorney receives retirement benefits during the calendar year. However, if the senior prosecuting attorney does not receive retirement benefits during a calendar year, the senior prosecuting attorney may be compensated as a senior prosecuting attorney for not more than two hundred (200) calendar days in total during the calendar year.
As added by P.L.98-2004, SEC.18. Amended by P.L.222-2005,

SEC.38; P.L.119-2007, SEC.3; P.L.114-2012, SEC.58.

IC 33-39-1-7
Senior prosecuting attorney appointment; minimum period of service; disciplinary sanctions
Sec. 7. A person may not be appointed a senior prosecuting attorney under section 6 of this chapter if the person:
(1) is not available for the minimum period of commitment for service as a special prosecutor; or
(2) has had a disciplinary sanction imposed by the Indiana supreme court disciplinary commission or a similar body in another state that restricts the person's ability to practice law.
As added by P.L.98-2004, SEC.18.

IC 33-39-1-8
Withholding of prosecution; applicability grounds; conditions; notification
Sec. 8. (a) After June 30, 2005, this section does not apply to a person who:
(1) holds a commercial driver's license; and
(2) has been charged with an offense involving the operation of a motor vehicle in accordance with the federal Motor Carrier Safety Improvement Act of 1999 (MCSIA) (Public Law 106-159.113 Stat. 1748).
(b) This section does not apply to a person arrested for or charged with:
(1) an offense under IC 9-30-5-1 through IC 9-30-5-5; or
(2) if a person was arrested or charged with an offense under IC 9-30-5-1 through IC 9-30-5-5, an offense involving:
(A) intoxication; or
(B) the operation of a vehicle;
if the offense involving intoxication or the operation of a vehicle was part of the same episode of criminal conduct as the offense under IC 9-30-5-1 through IC 9-30-5-5.
(c) This section does not apply to a person:
(1) who is arrested for or charged with an offense under:
(A) IC 7.1-5-7-7(a), if the alleged offense occurred while the person was operating a motor vehicle;
(B) IC 9-30-4-8(a), if the alleged offense occurred while the person was operating a motor vehicle;
(C) IC 35-42-2-2(c)(1);
(D) IC 35-42-2-4(b)(1); or
(E) IC 35-43-1-2(a), if the alleged offense occurred while the person was operating a motor vehicle; and
(2) who held a probationary license (as defined in IC 9-24-11-3.3(b)) and was less than eighteen (18) years of age at the time of the alleged offense.
(d) A prosecuting attorney may withhold prosecution against an accused person if:
(1) the person is charged with a misdemeanor; (2) the person agrees to conditions of a pretrial diversion program offered by the prosecuting attorney;
(3) the terms of the agreement are recorded in an instrument signed by the person and the prosecuting attorney and filed in the court in which the charge is pending; and
(4) the prosecuting attorney electronically transmits information required by the prosecuting attorneys council concerning the withheld prosecution to the prosecuting attorneys council, in a manner and format designated by the prosecuting attorneys council.
(e) An agreement under subsection (d) may include conditions that the person:
(1) pay to the clerk of the court an initial user's fee and monthly user's fees in the amounts specified in IC 33-37-4-1;
(2) work faithfully at a suitable employment or faithfully pursue a course of study or career and technical education that will equip the person for suitable employment;
(3) undergo available medical treatment or counseling and remain in a specified facility required for that purpose;
(4) support the person's dependents and meet other family responsibilities;
(5) make restitution or reparation to the victim of the crime for the damage or injury that was sustained;
(6) refrain from harassing, intimidating, threatening, or having any direct or indirect contact with the victim or a witness;
(7) report to the prosecuting attorney at reasonable times;
(8) answer all reasonable inquiries by the prosecuting attorney and promptly notify the prosecuting attorney of any change in address or employment; and
(9) participate in dispute resolution either under IC 34-57-3 or a program established by the prosecuting attorney.
(f) An agreement under subsection (d)(2) may include other provisions reasonably related to the defendant's rehabilitation, if approved by the court.
(g) The prosecuting attorney shall notify the victim when prosecution is withheld under this section.
(h) All money collected by the clerk as user's fees under this section shall be deposited in the appropriate user fee fund under IC 33-37-8.
(i) If a court withholds prosecution under this section and the terms of the agreement contain conditions described in subsection (e)(6):
(1) the clerk of the court shall comply with IC 5-2-9; and
(2) the prosecuting attorney shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
As added by P.L.98-2004, SEC.18. Amended by P.L.176-2005, SEC.21; P.L.234-2007, SEC.168; P.L.101-2009, SEC.16; P.L.125-2012, SEC.410.
IC 33-39-1-9
Criminal charges against persons working with children; notification of employers
Sec. 9. A prosecuting attorney who charges a person with committing any of the following shall inform the person's employer of the charge, unless the prosecuting attorney determines that the person charged does not work with children:
(1) Rape (IC 35-42-4-1), if the victim is less than eighteen (18) years of age.
(2) Criminal deviate conduct (IC 35-42-4-2), if the victim is less than eighteen (18) years of age.
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Incest (IC 35-46-1-3), if the victim is less than eighteen (18) years of age.
As added by P.L.98-2004, SEC.18.



CHAPTER 2. POWERS AND DUTIES

IC 33-39-2-2
Seal
Sec. 2. A prosecuting attorney or deputy prosecuting attorney may not perform a duty set forth in section 1 of this chapter until the prosecuting attorney or deputy prosecuting attorney obtains a seal that stamps upon paper a distinct impression:
(1) in words or letters sufficiently indicating the official character of the prosecuting attorney or deputy prosecuting attorney; and
(2) that may include any other device chosen by the prosecuting attorney or deputy prosecuting attorney.
All acts not attested by a seal are void.
As added by P.L.98-2004, SEC.18.

IC 33-39-2-3
Statement of date of expiration of commission; appending to certificates
Sec. 3. A prosecuting attorney or deputy prosecuting attorney who performs any of the acts set forth in section 1 of this chapter shall, at the time of signing a certificate of acknowledgment of a deed, mortgage, other instrument, jurat, or other official document, append to the certificate a true statement of the date of the expiration of the commission of the prosecuting attorney or deputy prosecuting attorney. A prosecuting attorney or deputy prosecuting attorney has jurisdiction to perform the duties set forth in this chapter anywhere in Indiana.
As added by P.L.98-2004, SEC.18.

IC 33-39-2-4 Fees; violations of law
Sec. 4. A prosecuting attorney or deputy prosecuting attorney who performs an act under this chapter is entitled to the same fees as those charged by notaries public. If an act committed by a notary public would be a violation of the law, the act is a violation of the law if committed by a prosecuting attorney or deputy prosecuting attorney in the performance of an act authorized under this chapter.
As added by P.L.98-2004, SEC.18.

IC 33-39-2-5
Discharge of official duties
Sec. 5. A prosecuting attorney or a deputy prosecuting attorney may administer all oaths that are convenient and necessary to be administered in the discharge of their official duties. An oath under this section shall be administered without any charge or expense.
As added by P.L.98-2004, SEC.18.

IC 33-39-2-6
Appointment of inspector general or deputy inspector general as special deputy prosecuting attorney
Sec. 6. (a) With the consent of the inspector general, a prosecuting attorney may appoint the inspector general or a deputy inspector general who is licensed to practice law in Indiana as a special deputy prosecuting attorney to assist in any criminal proceeding involving public misconduct.
(b) With the consent of the attorney general, a prosecuting attorney may appoint the attorney general or a deputy attorney general who is licensed to practice law in Indiana as a special deputy prosecuting attorney to assist in any criminal proceeding involving environmental law.
As added by P.L.222-2005, SEC.39. Amended by P.L.137-2007, SEC.33.

IC 33-39-2-7
Youth mentoring program
Sec. 7. (a) A prosecuting attorney may establish and administer a youth mentoring program.
(b) To establish or administer a youth mentoring program described in subsection (a), a prosecuting attorney may:
(1) establish and administer an organization that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code;
(2) provide staff and material support to the organization; and
(3) receive and expend charitable contributions, appropriations, and federal, state, local, or private grants.
(c) The prosecuting attorney shall provide an annual report to the county fiscal body concerning the youth mentoring program established under subsection (a). The youth mentoring program is subject to audit by the state board of accounts.
As added by P.L.119-2007, SEC.4.



CHAPTER 3. TRAVEL EXPENSES REIMBURSED FOR TAKING DEPOSITIONS IN CRIMINAL ACTIONS

IC 33-39-3-2
Depositions; change of venue
Sec. 2. If a prosecuting attorney incurred expenses described in section 1 of this chapter for a criminal case from another county being heard on a change of venue, the expenses shall be collected from the other county as other costs are collected in the case.
As added by P.L.98-2004, SEC.18.

IC 33-39-3-3
Filing of statement
Sec. 3. The court shall provide a prosecuting attorney an allowance for reasonable expenses after the prosecuting attorney files with the clerk of the court an itemized and verified statement of expenses.
As added by P.L.98-2004, SEC.18.



CHAPTER 4. APPOINTMENT OF INVESTIGATORS AND JURISDICTION TO INVESTIGATE

IC 33-39-4-2
Jurisdiction to investigate; county where offense discovered; modified by agreement
Sec. 2. (a) If the place of trial for commission of an offense, as determined under IC 35-32-2-1, would potentially require a choice between or among counties, the coroner and law enforcement officers of the county where the offense is discovered have jurisdiction to investigate the offense.
(b) This section may be modified by agreement between or among the prosecuting attorneys of the counties involved.
As added by P.L.98-2004, SEC.18.



CHAPTER 5. ASSISTANCE PROCURING A LIQUOR LICENSE PROHIBITED



CHAPTER 6. COMPENSATION OF PROSECUTING ATTORNEYS, DEPUTIES, AND INVESTIGATORS

IC 33-39-6-2
Chief deputy and additional deputy; appointment; salaries
Sec. 2. (a) A prosecuting attorney may appoint one (1) chief deputy prosecuting attorney. The maximum annual salary paid by the

state of a chief deputy prosecuting attorney appointed under this subsection is as follows:
(1) If the prosecuting attorney is a full-time prosecuting attorney appointing a full-time chief deputy prosecuting attorney, the annual salary of the chief deputy prosecuting attorney is equal to seventy-five percent (75%) of the salary paid by the state to a full-time prosecuting attorney.
(2) If the prosecuting attorney is a full-time prosecuting attorney appointing a part-time chief deputy prosecuting attorney, the annual salary of the chief deputy prosecuting attorney is equal to seventy-five percent (75%) of the salary paid by the state to a part-time prosecuting attorney serving the judicial district served by the chief deputy prosecuting attorney.
(3) If the prosecuting attorney is a part-time prosecuting attorney appointing a full-time chief deputy prosecuting attorney, the annual salary of the chief deputy prosecuting attorney is equal to seventy-five percent (75%) of the salary paid by the state to a full-time prosecuting attorney.
(4) If the prosecuting attorney is a part-time prosecuting attorney appointing a part-time chief deputy prosecuting attorney, the annual salary of the chief deputy prosecuting attorney is equal to seventy-five percent (75%) of the salary paid by the state to a part-time prosecuting attorney.
(b) The prosecuting attorney in a county in which is located at least one (1) institution operated by the department of correction that houses at least one thousand five hundred (1,500) offenders may appoint two (2) additional deputy prosecuting attorneys. In a county having two (2) institutions, each of which houses at least one thousand five hundred (1,500) offenders, the prosecuting attorney may appoint a third deputy prosecuting attorney.
(c) The prosecuting attorney in a county in which is located an institution operated by the department of correction that houses at least one hundred (100) but less than one thousand five hundred (1,500) adult offenders may appoint one (1) additional deputy prosecuting attorney.
(d) The prosecuting attorney in a county in which is located a state institution (as defined in IC 12-7-2-184) that has a daily population of at least three hundred fifty (350) patients may appoint one (1) additional deputy prosecuting attorney.
(e) The prosecuting attorney of Cass County may appoint one (1) additional deputy prosecuting attorney.
(f) The annual salary of a deputy prosecuting attorney appointed under subsections (b) through (e) may not be less than seventy-five percent (75%) of the annual salary of the appointing prosecuting attorney, as determined under section 5 of this chapter as though the prosecuting attorney had not elected full-time status.
(g) The salaries provided in this section shall be paid by the state once every two (2) weeks from the state general fund. There is appropriated annually out of the general fund of the state sufficient funds to pay any amount necessary. However, the salaries fixed in

this chapter are determined to be maximum salaries to be paid by the state. This chapter does not limit the power of counties comprising the respective judicial circuits to pay additional salaries upon proper action by the appropriate county officials.
(h) The various county councils shall appropriate annually for other deputy prosecuting attorneys, investigators, clerical assistance, witness fees, out-of-state travel, postage, telephone tolls and telegraph, repairs to equipment, office supplies, other operating expenses, and equipment an amount necessary for the proper discharge of the duties imposed by law upon the office of the prosecuting attorney of each judicial circuit.
As added by P.L.98-2004, SEC.18. Amended by P.L.127-2008, SEC.20; P.L.112-2009, SEC.1; P.L.78-2011, SEC.1.

IC 33-39-6-3
Grading judicial circuits for compensation purposes
Sec. 3. For purposes of fixing the salaries of the various prosecuting attorneys under this chapter, each judicial circuit of the state is:
(1) graded on the basis of population and gross assessed valuation; and
(2) set up on the percentage ratio it bears to the state, the whole state being considered as one hundred percent (100%).
As added by P.L.98-2004, SEC.18.

IC 33-39-6-4
Classes of judicial circuits; classification factors
Sec. 4. (a) The nine (9) classes of the several judicial circuits of the state as set out in this chapter are based on a unit factor system. The factors are determined by the relations of the judicial circuit to the state as established and certified to each county auditor by the state board of accounts not later than June 20 of any calendar year. They are as follows:
(1) Population.
(2) Gross assessed valuation as shown by the last preceding gross assessed valuation as certified by the various counties to the auditor of the state in the calendar year in which the calculation is made.
(b) The factors for each of the nine (9) classes set out in this chapter shall be obtained as follows:
(1) The population of each judicial circuit shall be divided by the population of the entire state.
(2) The gross assessed valuation of each judicial circuit shall be divided by the gross assessed valuation of the entire state.
(3) The two (2) results thus obtained shall be added together and the sum thus obtained for each judicial circuit shall be divided by two (2).
(4) The final result so obtained, multiplied by one hundred (100), shall determine the classification of each judicial circuit according to the following schedule:

CLASSIFICATION FACTORS

IC 33-39-6-5
Minimum annual salary; full-time or part-time prosecutors
Sec. 5. (a) The annual minimum salary paid by the state to a full-time prosecuting attorney described in section 6 of this chapter is equal to the minimum salary of the circuit court judge of the same judicial circuit as the prosecuting attorney.
(b) A prosecuting attorney of a judicial circuit, other than a full-time prosecuting attorney described in section 6 of this chapter is entitled to a minimum annual salary in an amount equal to sixty percent (60%) of the salary provided in subsection (a), except as provided by subsection (c).
(c) A prosecuting attorney, other than a full-time prosecuting attorney described in section 6 of this chapter, of a judicial circuit:
(1) that has a population of less than eighty-five thousand (85,000) and that adjoins any county having a population of more than one hundred sixty thousand (160,000); or
(2) in which is located:
(A) the Indiana state prison, the Pendleton Correctional Facility, the Plainfield Correctional Facility, the Branchville Correctional Facility, the Wabash Valley Correctional Facility, or the Putnamville Correctional Facility; or
(B) a state institution (as defined in IC 12-7-2-184) that has a daily population of at least three hundred fifty (350) patients;
is entitled to a minimum annual salary in an amount equal to sixty-six percent (66%) of the salary provided in subsection (a).
(d) The state shall pay, from the state general fund, the minimum annual salary of a prosecuting attorney. The state shall pay the minimum annual salary in equal installments with payments being made once every two (2) weeks.
As added by P.L.98-2004, SEC.18.

IC 33-39-6-6
Election to devote full time to duties of office of prosecuting attorney
Sec. 6. (a) Except as provided in section 7 of this chapter, a prosecuting attorney may elect to devote the prosecuting attorney's full professional time to the duties of the office of prosecuting

attorney by filing a written notice with the circuit court of the prosecuting attorney's judicial circuit and the auditor of state. The election may be made annually during the prosecuting attorney's term. However, the notice of election must be made before June 30 of the applicable year. An election is effective for each successive year of the term unless it is revoked before June 30 of the year during which the prosecuting attorney wants to change the prosecuting attorney's status. However, only one (1) change in status may be made during the term. A revocation is made by the prosecuting attorney by filing a written notice with the circuit court of the prosecuting attorney's judicial circuit and the auditor of state.
(b) A prosecuting attorney who elects to be a full-time prosecuting attorney:
(1) shall devote the prosecuting attorney's full professional time to the prosecuting attorney's office; and
(2) may not engage in the private practice of law.
(c) If a prosecuting attorney of a judicial circuit of the sixth through ninth class elects to become a full-time prosecuting attorney and the majority of the county council consents to the election, a copy of the consent must be filed with the notice of election to full-time status with the circuit court of the prosecuting attorney's judicial circuit and with the auditor of state.
As added by P.L.98-2004, SEC.18.

IC 33-39-6-7
Full-time offices in certain second class judicial circuits; salary
Sec. 7. The prosecuting attorney of each judicial circuit of the second class within a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000) shall devote the prosecuting attorney's full professional time to the duties of the prosecuting attorney's office. The prosecuting attorney may not engage in the private practice of law for the term for which the prosecuting attorney was elected or appointed, and the prosecuting attorney is entitled to a minimum annual salary that is not less than the salary of the judge of the circuit court of the same judicial circuit.
As added by P.L.98-2004, SEC.18. Amended by P.L.119-2012, SEC.164.

IC 33-39-6-8
Compensation; appearance; travel expenses
Sec. 8. (a) The compensation provided in this chapter for prosecuting attorneys and their deputies is in full for all services required by law. Prosecuting attorneys shall appear in all courts and in all cases where the law provides that they shall appear.
(b) Prosecuting attorneys, deputy prosecuting attorneys, and investigators are entitled to a sum for mileage for the miles necessarily traveled in the discharge of their duties. The sum for mileage provided by this subsection must:
(1) equal the sum per mile paid to state officers and employees,

with the rate changing each time the state government changes its rate per mile;
(2) be allowed by the board of county commissioners on a claim duly filed monthly by the prosecutor, deputy prosecuting attorneys, and investigators itemizing the specific mileage traveled; and
(3) be paid by the county in which the duty arose that necessitated the travel.
(c) This chapter does not prohibit the payment of other expenses as may be allowed by law.
(d) If a board of county commissioners does not furnish the prosecuting attorney with office space, the county council shall appropriate a reasonable amount of money per year to the prosecuting attorney for office space.
As added by P.L.98-2004, SEC.18.

IC 33-39-6-9
Lowering of classification; limitation
Sec. 9. The classification of salary schedules for prosecuting attorneys may not be lowered below the classification first fixed by the state board of accounts under IC 33-14-7 (before its repeal).
As added by P.L.98-2004, SEC.18.



CHAPTER 7. RETIREMENT FUND

IC 33-39-7-1
Application of chapter
Sec. 1. This chapter applies only to:
(1) an individual who serves as a prosecuting attorney or chief deputy prosecuting attorney on or after January 1, 1990; and
(2) a participant employed in a position described in section 8(a)(2) or 8(a)(3) of this chapter who serves in the position after June 30, 1995.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-2
Americans with Disabilities Act
Sec. 2. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-3
"Board"
Sec. 3. As used in this chapter, "board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
As added by P.L.98-2004, SEC.18. Amended by P.L.23-2011, SEC.26.

IC 33-39-7-4
"Fiscal year"
Sec. 4. As used in this chapter, "fiscal year" means the period beginning on July 1 in any year and ending on June 30 of the following year.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-5
Fund
Sec. 5. As used in this chapter, "fund" refers to the prosecuting attorneys retirement fund established by this chapter.
As added by P.L.98-2004, SEC.18.
IC 33-39-7-6
"Participant"
Sec. 6. As used in this chapter, "participant" means a person serving in a position described in section 8 of this chapter who is participating in the fund.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-7
"Salary"
Sec. 7. As used in this chapter, "salary" means the salary paid to a participant by the state, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code. The term does not include an amount paid to a participant by a county or counties.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-8
"Services"
Sec. 8. (a) As used in this chapter, "services" means the period beginning on the first day upon which a person first became:
(1) a prosecuting attorney or chief deputy prosecuting attorney;
(2) any other deputy prosecuting attorney who is:
(A) appointed under IC 33-39-6-2; and
(B) paid by the state from the state general fund; or
(3) the executive director or the assistant executive director of the prosecuting attorneys council of Indiana;
whether that date is before, on, or after January 1, 1990, and ending on the date under consideration, including all intervening employment in a position described in subdivisions (1) through (3). If an individual is elected or appointed to a position described in subdivisions (1) through (3) and serves one (1) or more terms or part of a term, then retires from office, but at a later period or periods is appointed or elected and serves in a position described in subdivisions (1) through (3), the individual shall pay into the fund during all the periods that the individual serves in that position, except as otherwise provided in this chapter, whether the periods are connected or disconnected.
(b) A senior prosecuting attorney appointed under IC 33-39-1 is not required to pay into the fund during any period of service as a senior prosecuting attorney.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-9
Establishment of fund; contents
Sec. 9. The prosecuting attorneys retirement fund is established. The fund consists of the following:
(1) Each participant's contributions to the fund.
(2) All gifts, grants, devises, and bequests in money, property, or other form made to the fund.
(3) All interest on investments or on deposits of the funds. (4) A contribution or payment to the fund made in a manner provided by the general assembly.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-10
Fund construed as trust; purpose
Sec. 10. The fund shall be construed to be a trust, separate and distinct from all other entities, maintained to:
(1) secure payment of benefits to the participants and their beneficiaries; and
(2) pay the costs of administering this chapter.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-11
Administration; commingling; duties of board; appeals; confidentiality of fund records
Sec. 11. (a) The board shall administer the fund, which may be commingled with any public pension and retirement fund administered by the Indiana public retirement system for investment purposes.
(b) The board shall do the following:
(1) Determine eligibility for and make payments of benefits under this chapter.
(2) In accordance with the powers and duties granted the board in IC 5-10.3-3-7.1, IC 5-10.3-5-3 through IC 5-10.3-5-6, IC 5-10.5-4, and IC 5-10.5-6, administer the fund.
(3) Provide by rule for the implementation of this chapter.
(4) Authorize deposits.
(c) A determination by the board may be appealed under IC 4-21.5.
(d) The powers and duties of:
(1) the director and the actuary of the board; and
(2) the attorney general;
with respect to the fund are those specified in IC 5-10.3-3, IC 5-10.3-4, IC 5-10.5-4, and IC 5-10.5-6.
(e) The board may hire additional personnel, including hearing officers, to assist in the implementation of this chapter.
(f) Fund records of individual participants and participants' information are confidential, except for the name and years of service of a fund participant.
As added by P.L.98-2004, SEC.18. Amended by P.L.94-2004, SEC.7; P.L.99-2010, SEC.10; P.L.13-2011, SEC.12; P.L.35-2012, SEC.105.

IC 33-39-7-12
Contributions
Sec. 12. (a) Except as provided in subsection (b), each participant shall make contributions to the fund as follows:
(1) A participant described in section 8(a)(1) of this chapter shall make contributions of six percent (6%) of each payment of salary received for services after December 31, 1989. (2) A participant described in section 8(a)(2) or 8(a)(3) of this chapter shall make contributions of six percent (6%) of each payment of salary received for services after June 30, 1994.
A participant's contributions shall be deducted from the participant's monthly salary by the auditor of state and credited to the fund.
(b) The state may pay the contributions for a participant.
(c) After December 31, 2011, the auditor of state shall submit the contributions paid by or on behalf of a participant under this section by electronic funds transfer in accordance with section 12.5 of this chapter.
As added by P.L.98-2004, SEC.18. Amended by P.L.13-2011, SEC.13.

IC 33-39-7-12.5
Submission of contributions, reports, and records electronically
Sec. 12.5. (a) This section applies to reports, records, and contributions submitted after December 31, 2011, under this chapter.
(b) As used in this section, "electronic funds transfer" has the meaning set forth in IC 4-8.1-2-7(f).
(c) The state shall submit through the use of electronic funds transfer contributions paid by or on behalf of a participant under section 12 of this chapter.
(d) The state shall submit in a uniform format through a secure connection over the Internet or through other electronic means specified by the board the reports and records required by the board under this chapter.
(e) The board shall establish by rule the due dates for all reports, records, and contributions required under this chapter.
As added by P.L.13-2011, SEC.14.

IC 33-39-7-13
Withdrawals
Sec. 13. (a) A participant who:
(1) ceases service in a position described in section 8 of this chapter, other than by death or disability; and
(2) is not eligible for a retirement benefit under this chapter;
is entitled to withdraw from the fund, beginning on the date specified by the participant in a written application. The date upon which the withdrawal begins may not be before the date of final termination of employment or the date thirty (30) days before the receipt of the application by the board. Upon withdrawal the participant is entitled to receive the total sum contributed plus interest at a rate specified by rule by the board, payable not later than sixty (60) days from the date of the withdrawal application.
(b) Notwithstanding section 8 of this chapter, a participant who withdraws from the fund under subsection (a) and becomes a participant again at a later date is not entitled to service credit for years of service before the withdrawal.
As added by P.L.98-2004, SEC.18. Amended by P.L.16-2011, SEC.9.
IC 33-39-7-14
Interest credits
Sec. 14. (a) Interest shall be credited annually on June 30 at a rate specified by rule by the board on all amounts credited to the member as of June 30 of the preceding year.
(b) Contributions begin to accumulate interest at the beginning of the fiscal year after the year in which the contributions are due.
(c) When a member retires or withdraws, a proportional interest credit determined under this chapter shall be paid for the period elapsed since the last date on which interest was credited.
As added by P.L.98-2004, SEC.18. Amended by P.L.16-2011, SEC.10.

IC 33-39-7-15
Eligibility for retirement benefits
Sec. 15. A participant whose employment in a position described in section 8 of this chapter is terminated is entitled to a retirement benefit computed under section 16 or 18 of this chapter, beginning on the date specified by the participant in a written application, if all of the following conditions are met:
(1) The application for retirement benefits and the choice of the retirement date is filed on a form provided by the board, and the retirement date is:
(A) after the cessation of the participant's service;
(B) on the first day of a month; and
(C) not more than six (6) months before the date the application is received by the board.
However, if the board determines that a participant is incompetent to file for benefits and choose a retirement date, the retirement date may be any date that is the first of the month after the time the participant became incompetent.
(2) The participant:
(A) is at least sixty-two (62) years of age and has at least eight (8) years of service credit; or
(B) meets the requirements for disability benefits under section 17 of this chapter.
(3) The participant is not receiving and is not entitled to receive any salary for services currently performed, except for services rendered as a senior prosecuting attorney under IC 33-39-1.
As added by P.L.98-2004, SEC.18. Amended by P.L.33-2006, SEC.1.

IC 33-39-7-16
Computation of retirement benefits
Sec. 16. (a) This section does not apply to a participant who meets the requirements for disability benefits under section 17 of this chapter.
(b) Except as provided in subsections (c) and (d), the amount of the annual retirement benefit to which a participant who applies for a retirement benefit and who is at least sixty-five (65) years of age is entitled equals the product of: (1) the highest annual salary that was paid to the participant before separation from service; multiplied by
(2) the percentage prescribed in the following table:
Participant's Years Percentage
of Service
Less than 8 0
8 24%
9 27%
10 30%
11 33%
12 50%
13 51%
14 52%
15 53%
16 54%
17 55%
18 56%
19 57%
20 58%
21 59%
22 or more 60%
(c) If a participant who applies for a retirement benefit is not at least sixty-five (65) years of age, the participant is entitled to receive a reduced annual retirement benefit that equals the benefit that would be payable if the participant were sixty-five (65) years of age reduced by one-fourth percent (0.25%) for each month that the participant's age at retirement precedes the participant's sixty-fifth birthday.
(d) Benefits payable to a participant under this section are reduced by the pension, if any, that would be payable to the participant from the public employees' retirement fund if the participant had retired from the public employees' retirement fund on the date of the participant's retirement from the prosecuting attorneys retirement fund. Benefits payable to a participant under this section are not reduced by annuity payments made to the participant from the public employees' retirement fund.
(e) If benefits payable from the public employees' retirement fund exceed the benefits payable from the prosecuting attorneys retirement fund, the participant is entitled at retirement to withdraw from the prosecuting attorneys retirement fund the total sum contributed plus interest at a rate specified by rule by the board.
As added by P.L.98-2004, SEC.18. Amended by P.L.33-2006, SEC.2; P.L.16-2011, SEC.11.

IC 33-39-7-17
Eligibility for disability benefits; transcripts, reports, records, and other materials
Sec. 17. (a) Except as provided in subsection (b), a participant who becomes disabled while in active service in a position described in section 8 of this chapter may retire for the duration of the disability if: (1) the participant has at least five (5) years of creditable service;
(2) the participant has qualified for Social Security disability benefits and has furnished proof of the Social Security qualification to the board; and
(3) at least once each year until the participant becomes sixty-five (65) years of age a representative of the board verifies the continued disability.
For purposes of this section, a participant who has qualified for disability benefits under the federal civil service system is considered to have met the requirement of subdivision (2) if the participant furnishes proof of the qualification to the board.
(b) Benefits may not be provided under this chapter for any disability that:
(1) results from an intentionally self-inflicted injury or attempted suicide while sane or insane;
(2) results from the participant's commission or attempted commission of a felony; or
(3) begins within two (2) years after a participant's entry or reentry into active service in a position described in section 8 of this chapter and was caused or contributed to by a mental or physical condition that manifested itself before the participant entered or reentered active service.
(c) To the extent required by the Americans with Disabilities Act, the transcripts, reports, records, and other material generated to prove that an individual is qualified for disability benefits under this section shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-18
Computation of disability benefits
Sec. 18. (a) Except as provided in subsection (b), the amount of the annual benefit payable to a participant who meets the requirements for disability benefits under section 17 of this chapter is equal to the product of:
(1) the annual salary that was paid to the participant at the time of separation from service; multiplied by
(2) the percentage prescribed in the following table:
Participant's Years Percentage
of Service
Less than 5 0
5-10 40%
11 41%
12 42%
13 43%
14 44%
15 45%
16 46% 17 47%
18 48%
19 49%
20 or more 50%
(b) Benefits payable to a participant under this section are reduced by the amounts, if any, that are payable to the participant from the public employees' retirement fund.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-19
Benefits payable to surviving spouse; eligibility; computation
Sec. 19. (a) The surviving spouse of a participant who:
(1) dies; and
(2) on the date of death:
(A) was receiving benefits under this chapter;
(B) had completed at least eight (8) years of service in a position described in section 8 of this chapter; or
(C) met the requirements for disability benefits under section 17 of this chapter;
is entitled, regardless of the participant's age, to the benefit prescribed by subsection (b).
(b) The surviving spouse is entitled to a benefit for life equal to the greater of:
(1) seven thousand dollars ($7,000); or
(2) fifty percent (50%) of the amount of retirement benefit the participant was drawing at the time of death, or to which the participant would have been entitled had the participant retired and begun receiving retirement benefits on the date of death, with reductions as necessary under section 16(c) of this chapter.
(c) Benefits payable to a surviving spouse under this section are reduced by the amounts, if any, that are payable to the surviving spouse from the public employees' retirement fund as a result of the participant's death.
As added by P.L.98-2004, SEC.18. Amended by P.L.33-2006, SEC.3.

IC 33-39-7-20
Benefits payable to dependent children; eligibility; computation; distribution
Sec. 20. (a) If a participant's spouse does not survive the participant, the dependent child of a participant is, upon the death of the participant, entitled to a benefit equal to the benefit the participant's spouse would have received under section 19 of this chapter.
(b) If a surviving spouse of a decedent participant dies and a dependent child of the surviving spouse and the decedent participant survives them, that dependent child is entitled to receive a benefit equal to the benefit the spouse was receiving or would have received under section 19 of this chapter.
(c) If there is more than one (1) dependent child, the dependent children are entitled to share the benefit equally. (d) Each dependent child is entitled to receive that child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability, whichever period is longer.
(e) Benefits payable to a dependent child are reduced by the amounts, if any, that are payable to the dependent child from the public employees' retirement fund.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-21
Withdrawal of funds by survivors or participant's estate
Sec. 21. (a) If benefits are not payable to the survivors of a participant who dies, and if a withdrawal application is filed with the board by the survivors or the participant's estate, the total of the participant's contributions, plus interest at a rate specified by rule by the board and minus any payments made to the participant, shall be paid to:
(1) the surviving spouse of the participant;
(2) any dependent or dependents of the participant, if a spouse does not survive; or
(3) the participant's estate, if a spouse or dependent does not survive.
(b) The amount owed a spouse, dependent or dependents, or estate under subsection (a) is payable not later than sixty (60) days after the date of receipt of the withdrawal application.
As added by P.L.98-2004, SEC.18. Amended by P.L.16-2011, SEC.12.

IC 33-39-7-22
Satisfaction of Section 401 of the Internal Revenue Code requirements
Sec. 22. The fund shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code as applicable to the fund. In order to meet those requirements, the fund is subject to the following provisions, notwithstanding any other provision of this chapter:
(1) The board shall distribute the corpus and income of the fund to participants and their beneficiaries in accordance with this chapter.
(2) A part of the corpus or income of the fund may not be used for or diverted to any purpose other than the exclusive benefit of the participants and their beneficiaries.
(3) Forfeitures arising from severance of employment or death, or for any other reason, may not be applied to increase the benefits a participant would otherwise receive under the retirement fund law.
(4) If the fund is terminated, or if all contributions to the fund are completely discontinued, the rights of each affected participant to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable. (5) All benefits paid from the fund shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the fund is subject to the following provisions:
(A) The life expectancy of a participant, the participant's spouse, or the participant's beneficiary shall not be recalculated after the initial determination for purposes of determining any benefits.
(B) If a participant dies before the distribution of the participant's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.
(6) The board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of participant's beneficiaries;
in a manner that discriminates in favor of participants who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code.
(7) Benefits paid under this chapter may not exceed the maximum benefits specified by Section 415 of the Internal Revenue Code. If a participant's benefits under this chapter would exceed that maximum benefit, the benefit payable under this chapter shall be reduced as necessary.
(8) The salary taken into account under this chapter may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The board may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-23
Appropriations
Sec. 23. (a) For purposes of this chapter, the following amounts are appropriated for each biennium:
(1) From the state general fund, the amount required to actuarially fund participants' retirement benefits, as determined by the board on recommendation of an actuary.
(2) From the fund, the amount required for administration purposes.
(b) The biennial appropriations provided in this section shall be credited to the board annually in equal installments in the month of July of each year of the biennium.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-24
Rollover to eligible retirement plan
Sec. 24. Notwithstanding any other provision of this chapter, to the

extent required by Internal Revenue Code Section 401(a)(31), as added by the Unemployment Compensation Amendments of 1992 (P.L.102-318), and any amendments and regulations related to Section 401(a)(31), the fund shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-25
Administration; service credit
Sec. 25. (a) Notwithstanding any other provision of this chapter, the fund must be administered in a manner consistent with the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). A member on a leave of absence that qualifies for the benefits and protections afforded by the Family and Medical Leave Act is entitled to receive credit for vesting and eligibility purposes to the extent required by the Family and Medical Leave Act, but is not entitled to receive credit for service for benefit purposes.
(b) Notwithstanding any other provision of this chapter, a participant is entitled to service credit and benefits in the amount and to the extent required by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
As added by P.L.98-2004, SEC.18.



CHAPTER 8. PROSECUTING ATTORNEYS COUNCIL

IC 33-39-8-2
Creation; membership
Sec. 2. (a) The prosecuting attorneys council of Indiana is established.
(b) The membership of the council consists of all the prosecuting attorneys and their chief deputies acting in Indiana.
As added by P.L.98-2004, SEC.18.

IC 33-39-8-3
Board of directors
Sec. 3. The activities of the council shall be directed by a ten (10) member board of directors elected by the entire membership of the council.
As added by P.L.98-2004, SEC.18.

IC 33-39-8-4
Executive director; staff and clerical assistants
Sec. 4. The council may employ an executive director, staff, and clerical assistants necessary to fulfill the purposes of the council.
As added by P.L.98-2004, SEC.18.

IC 33-39-8-5
Duties of council
Sec. 5. The council shall do the following:
(1) Assist in the coordination of the duties of the prosecuting attorneys of the state and their staffs.
(2) Prepare manuals of procedure.
(3) Give assistance in preparation of the trial briefs, forms, and instructions.
(4) Conduct research and studies that would be of interest and value to all prosecuting attorneys and their staffs.
(5) Maintain liaison contact with study commissions and agencies of all branches of local, state, and federal government that will be of benefit to law enforcement and the fair administration of justice in Indiana.
(6) Adopt guidelines for the expenditure of funds derived from a deferral program or a pretrial diversion program.
As added by P.L.98-2004, SEC.18. Amended by P.L.176-2005, SEC.22.

IC 33-39-8-6 Drug prosecution fund
Sec. 6. (a) The drug prosecution fund is established. The council shall administer the fund. Expenditures from the fund may be made only in accordance with appropriations made by the general assembly.
(b) The council may use money from the fund to provide assistance to prosecuting attorneys to:
(1) investigate and prosecute violations of IC 35-48;
(2) bring actions for forfeiture, law enforcement costs, and correction costs under IC 34-24-1;
(3) bring actions for civil and criminal remedies for a violation of IC 35-45-6; and
(4) obtain training, equipment, and technical assistance that would enhance the ability of prosecuting attorneys to reduce illegal drug activity.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.98-2004, SEC.18.



CHAPTER 9. DEFENSE AND INDEMNIFICATION OF PROSECUTING ATTORNEYS

IC 33-39-9-2
Expenses defined
Sec. 2. As used in this chapter, "expenses" includes the following:
(1) Reasonable attorney's fees, if the attorney general has authorized the prosecuting attorney to hire private counsel to provide the defense.
(2) A judgment.
(3) A settlement.
(4) Court costs.
(5) Discovery costs.
(6) Expert witness fees.
(7) Any other expense incurred as a result of an action or a proceeding.
As added by P.L.98-2004, SEC.18.

IC 33-39-9-3
Prosecuting attorney defined
Sec. 3. As used in the chapter, "prosecuting attorney" means a prosecuting attorney, a deputy prosecuting attorney, or a senior prosecuting attorney appointed under IC 33-39-1.
As added by P.L.98-2004, SEC.18.

IC 33-39-9-4
Payment of expenses
Sec. 4. The state shall pay the expenses incurred by a prosecuting attorney from a threatened, pending, or completed action or proceeding that arises from:
(1) making;
(2) performing; or
(3) failing to make or perform;
a decision, a duty, an obligation, a privilege, or a responsibility of the prosecuting attorney's office.
As added by P.L.98-2004, SEC.18.






ARTICLE 40. PUBLIC DEFENDERS

CHAPTER 1. STATE PUBLIC DEFENDER

IC 33-40-1-2
Representing penal institution inmates
Sec. 2. (a) The state public defender shall represent a person who is:
(1) confined in a penal facility in Indiana or committed to the department of correction due to a criminal conviction or delinquency adjudication; and
(2) financially unable to employ counsel;
in a postconviction proceeding testing the legality of the person's conviction, commitment, or confinement, if the time for appeal has expired.
(b) The state public defender shall also represent a person who is committed to the department of correction due to a criminal conviction or delinquency adjudication, and who is financially unable to employ counsel, in proceedings before the department of correction or parole board, if the right to legal representation is established by law.
(c) This section does not require the state public defender to pursue a claim or defense that is not warranted under law and cannot be supported by a good faith argument for an extension, a modification, or a reversal of law, or that for any other reason is without merit.
(d) This section does not prohibit an offender from proceeding on the offender's own behalf or otherwise refusing the services of the state public defender.
As added by P.L.98-2004, SEC.19.

IC 33-40-1-3
Seal of office; powers of public defender
Sec. 3. (a) The state public defender shall be provided with a seal of office on which appear the words "Public Defender, State of

Indiana".
(b) The state public defender may:
(1) take acknowledgments;
(2) administer oaths; and
(3) do all other acts authorized by law for a notary public.
An act performed under this section must be attested by the public defender's official seal.
As added by P.L.98-2004, SEC.19.

IC 33-40-1-4
Salary; employees; office and supplies
Sec. 4. (a) The state public defender shall be paid an annual salary to be fixed by the supreme court.
(b) The state public defender may, with the consent of the supreme court, appoint or employ, at compensation to be fixed by the supreme court, the deputies, stenographers, or other clerical help that may be required to discharge the public defender's duties.
(c) The state public defender shall be provided with an office at a place to be located and designated by the supreme court.
(d) The state public defender shall be paid the state public defender's actual necessary and reasonable traveling expenses, including cost of food and lodging when away from the municipality in which the public defender's office is located and while on business of the office of the public defender.
(e) The state public defender shall be provided with:
(1) office furniture, fixtures, and equipment; and
(2) books, stationery, printing services, postage, and supplies.
As added by P.L.98-2004, SEC.19.

IC 33-40-1-5
Transcript of court proceedings
Sec. 5. The state public defender may order on behalf of a prisoner the public defender represents a transcript of any court proceeding, including evidence presented, had against the prisoner, and depositions, if necessary, at the expense of the state. However, the public defender may stipulate as to the facts contained in the record of any court, or as to the substance of testimony presented or evidence heard involving any issue to be presented on behalf of the prisoner, without the testimony or evidence being fully transcribed.
As added by P.L.98-2004, SEC.19.

IC 33-40-1-6
Claims for salary or expenses; appropriation
Sec. 6. All claims for salary or other expenses authorized by this chapter shall be allowed and approved by the supreme court. There is appropriated annually out of funds of the state not otherwise appropriated a sufficient amount to pay salaries and expenses authorized by this chapter.
As added by P.L.98-2004, SEC.19.



CHAPTER 2. PUBLIC DEFENDERS

IC 33-40-2-2
Appointment
Sec. 2. Upon receiving a written request under section 1 of this chapter, the state public defender shall:
(1) accept appointment himself or herself;
(2) appoint any of the state public defender's deputies; or
(3) appoint any practicing attorney:
(A) admitted to the practice of law in Indiana; and
(B) who is competent to practice law in criminal cases;
subject to the concurring appointment, of record, by the requesting judge.
As added by P.L.98-2004, SEC.19.

IC 33-40-2-3
Schedule of fees
Sec. 3. (a) The state public defender shall prepare and maintain a schedule of minimum attorney's fees for all general classifications of criminal trials, and proceedings on plea of guilty, subject to the approval of the supreme court. The schedule shall be furnished upon

request to all criminal courts. A fee approved by any court for the services of:
(1) the state public defender;
(2) the state public defender's deputy; or
(3) any attorney appointed by the state public defender and the judge under a request made to the state public defender;
may not be less than the approved minimum fee provided in the schedule.
(b) In cases where there has been a change of venue, the presiding judge may not approve a fee for a public defender from the office of the state public defender that exceeds one hundred twenty-five percent (125%) of the minimum fee schedule established under this chapter.
As added by P.L.98-2004, SEC.19.

IC 33-40-2-4
Fees; payment
Sec. 4. All fees for services rendered by the state public defender or any of the state public defender's deputies under this chapter shall be paid directly to the state treasurer, to be expended for any necessary expenses of the office of the state public defender, including salaries of the necessary deputies, in addition to the state general funds otherwise appropriated by the general assembly for the payment of the expenses.
As added by P.L.98-2004, SEC.19.

IC 33-40-2-5
Order for payment
Sec. 5. The judge of a court having criminal jurisdiction shall make all orders necessary to mandate payment of fees approved by the presiding judge for payment for legal services rendered for indigent defendants in any cause in:
(1) the court; or
(2) another court following change of venue from the court;
whether or not the legal services are arranged under this chapter or by direct appointment of counsel in the first instance by the judge.
As added by P.L.98-2004, SEC.19.

IC 33-40-2-6
Public defender investigators
Sec. 6. (a) A public defender may use a public defender investigator who is qualified under subsection (b) to assist the public defender in preparing for the criminal defense of indigent persons.
(b) To practice as a public defender investigator, an individual must:
(1) be at least twenty-one (21) years of age; and
(2) not have a conviction for a crime that has a direct bearing on the individual's ability to competently perform the duties of a public defender investigator.
(c) A public defender investigator may not perform any duties for

the public defender that constitute the unauthorized practice of law.
As added by P.L.98-2004, SEC.19.



CHAPTER 3. SUPPLEMENTAL FUNDING FOR PUBLIC DEFENDER SERVICES

IC 33-40-3-2
Appropriation
Sec. 2. The fiscal body of the county shall appropriate money from the fund to supplement and provide court appointed legal services to qualified defendants.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-3
Use of fund
Sec. 3. The supplemental public defender services fund may be used only to supplement the provision for court appointed legal services and may not be used to replace other funding of court appointed legal services.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-4
Reversion of money in fund
Sec. 4. Any money remaining in the fund at the end of the calendar year does not revert to any other fund but continues in the supplemental public defender services fund.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-5
Multiple court appointed legal service programs
Sec. 5. A county may not have more than one (1) program providing court appointed legal services in the county, unless the fiscal body of the county agrees to allow additional court appointed legal services programs in the county.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-6
Payment of costs by person or parent of delinquent child; maximum costs
Sec. 6. (a) If at any stage of a prosecution for a felony or a misdemeanor the court makes a finding of ability to pay the costs of representation under section 7 of this chapter, the court shall require

payment by the person or the person's parent, if the person is a child alleged to be a delinquent child, of the following costs in addition to other costs assessed against the person:
(1) Reasonable attorney's fees if an attorney has been appointed for the person by the court.
(2) Costs incurred by the county as a result of court appointed legal services rendered to the person.
(b) The clerk of the court shall deposit costs collected under this section into the supplemental public defender services fund established under section 1 of this chapter.
(c) A person ordered to pay any part of the costs of representation under subsection (a) has the same rights and protections as those of other judgment debtors under the Constitution of the State of Indiana and under Indiana law.
(d) The sum of:
(1) the fee collected under IC 35-33-7-6;
(2) any amount assessed by the court under this section; and
(3) any amount ordered to be paid under IC 33-37-2-3;
may not exceed the cost of defense services rendered to the person.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-7
Determination of ordering payment of costs
Sec. 7. (a) If a defendant or a child alleged to be a delinquent child is receiving publicly paid representation, the court shall consider:
(1) the person's independently held assets and assets available to the spouse of the person or the person's parent if the person is unemancipated;
(2) the person's income;
(3) the person's liabilities; and
(4) the extent of the burden that payment of costs assessed under section 6 of this chapter would impose on the person and the dependents of the person.
(b) If, after considering the factors described in subsection (a), the court determines that the person is able to pay the costs of representation, the court shall enter a finding that the person is able to pay those additional costs.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-8
Order for costs as a civil judgment; relief from payment
Sec. 8. An order for costs assessed under section 6 of this chapter is a civil judgment subject to the exemptions allowed debtors under IC 34-55-10-2. At any time after entry of the order, the defendant may petition the court that has entered the order for relief from payment. The court may release the defendant from payment of all or a part of the payment required by the order if the court finds that payment would impose a hardship upon the defendant or dependents of the defendant. As added by P.L.98-2004, SEC.19.

IC 33-40-3-9
Collection and deposit of fees
Sec. 9. Fees assessed under section 6 of this chapter shall be collected by the program providing court appointed legal services in the county. These fees shall be deposited in the supplemental public defender services fund established under section 1 of this chapter.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-10
Establishment of fund in counties where public defender services not provided
Sec. 10. (a) In a county with a population of more than four hundred thousand (400,000) and less than seven hundred thousand (700,000) in which a county public defender service is not provided, a supplemental public defender services fund must be established in each city for providing funding for a public defender to represent indigent defendants in a city court.
(b) Sections 2 through 9 of this chapter apply to the locally established supplemental public defender services fund established under subsection (a). However, funds otherwise required to be delivered to the county fiscal officer for maintaining a supplemental public defender services fund under this chapter shall be deposited with the local fiscal officer.
As added by P.L.98-2004, SEC.19.



CHAPTER 4. PUBLIC DEFENDER COUNCIL

IC 33-40-4-2
Establishment
Sec. 2. (a) There is established a public defender council of Indiana.
(b) The council's membership consists of all:
(1) public defenders;
(2) contractual pauper counsel; and
(3) other court appointed attorneys regularly appointed to represent indigent defendants.
As added by P.L.98-2004, SEC.19.

IC 33-40-4-3
Board of directors; members
Sec. 3. The activities of the council shall be directed by an eleven (11) member board of directors, ten (10) of whom shall be elected by the entire membership of the council, and the state public defender.
As added by P.L.98-2004, SEC.19.

IC 33-40-4-4
Executive director; staff
Sec. 4. The council may employ an executive director, staff, and clerical personnel as necessary to carry out the council's purposes.
As added by P.L.98-2004, SEC.19.

IC 33-40-4-5
Duties
Sec. 5. The council shall:
(1) assist in the coordination of the duties of the attorneys engaged in the defense of indigents at public expense;
(2) prepare manuals of procedure;
(3) assist in the preparation of trial briefs, forms, and instructions;
(4) conduct research and studies of interest or value to all such attorneys; and
(5) maintain liaison contact with study commissions, organizations, and agencies of all branches of local, state, and federal government that will benefit criminal defense as part of the fair administration of justice in Indiana.
As added by P.L.98-2004, SEC.19.



CHAPTER 5. PUBLIC DEFENDER COMMISSION

IC 33-40-5-2
Establishment; composition
Sec. 2. (a) The Indiana public defender commission is established.
(b) The commission is composed of the following eleven (11) members, none of whom may be a law enforcement officer or a court employee:
(1) Three (3) members appointed by the governor, with not more than two (2) of these individuals belonging to the same political party.
(2) Three (3) members appointed by the chief justice of the supreme court, with not more than two (2) of these individuals belonging to the same political party.
(3) One (1) member appointed by the board of trustees of the Indiana criminal justice institute, who is an attorney admitted to practice law in Indiana.
(4) Two (2) members of the house of representatives to be appointed by the speaker of the house of representatives. The members appointed under this subdivision may not be from the same political party.
(5) Two (2) members of the senate, to be appointed by the president pro tempore of the senate. The members appointed under this subdivision may not be from the same political party.
As added by P.L.98-2004, SEC.19.

IC 33-40-5-3
Chairperson; term of office; vacancies; reimbursement of expenses; salary; meetings
Sec. 3. (a) The members of the commission shall designate one (1) member of the commission as chairperson.
(b) The term of office of each member of the commission is four (4) years. A vacancy occurring among the members of the commission before the expiration of a term shall be filled in the same manner as the original appointment. An appointment to fill a vacancy occurring before the expiration of a term is for the remainder of the unexpired term.
(c) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) A member of the commission who is not a state employee is

entitled to:
(1) the minimum salary per diem provided by IC 4-10-11-2.1(b); and
(2) reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(e) The commission shall meet at least quarterly and at times called by the chairperson or at the request of three (3) commission members.
As added by P.L.98-2004, SEC.19.

IC 33-40-5-4
Duties
Sec. 4. The commission shall do the following:
(1) Make recommendations to the supreme court concerning standards for indigent defense services provided for defendants against whom the state has sought the death sentence under IC 35-50-2-9, including the following:
(A) Determining indigency and eligibility for legal representation.
(B) Selection and qualifications of attorneys to represent indigent defendants at public expense.
(C) Determining conflicts of interest.
(D) Investigative, clerical, and other support services necessary to provide adequate legal representation.
(2) Adopt guidelines and standards for indigent defense services under which the counties will be eligible for reimbursement under IC 33-40-6, including the following:
(A) Determining indigency and the eligibility for legal representation.
(B) The issuance and enforcement of orders requiring the defendant to pay for the costs of court appointed legal representation under IC 33-40-3.
(C) The use and expenditure of funds in the county supplemental public defender services fund established under IC 33-40-3-1.
(D) Qualifications of attorneys to represent indigent defendants at public expense.
(E) Compensation rates for salaried, contractual, and assigned counsel.
(F) Minimum and maximum caseloads of public defender offices and contract attorneys.
(3) Make recommendations concerning the delivery of indigent defense services in Indiana.
(4) Make an annual report to the governor, the general assembly, and the supreme court on the operation of the public defense fund.
The report to the general assembly under subdivision (4) must be in

an electronic format under IC 5-14-6.
As added by P.L.98-2004, SEC.19.

IC 33-40-5-5
Staff support
Sec. 5. The division of state court administration of the supreme court shall provide general staff support to the commission. The division of state court administration may enter into contracts for any additional staff support that the division determines is necessary to implement this section.
As added by P.L.98-2004, SEC.19.



CHAPTER 6. PUBLIC DEFENSE FUND

IC 33-40-6-2
Investment of funds
Sec. 2. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.98-2004, SEC.19.

IC 33-40-6-3
Reversion of money to state general fund
Sec. 3. Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.98-2004, SEC.19.

IC 33-40-6-4
Certified request for reimbursement for indigent defense services
Sec. 4. (a) A county auditor may submit on a quarterly basis a certified request to the public defender commission for reimbursement from the public defense fund for an amount equal to fifty percent (50%) of the county's expenditures for indigent defense services provided to a defendant against whom the death sentence is sought under IC 35-50-2-9.
(b) A county auditor may submit on a quarterly basis a certified request to the public defender commission for reimbursement from the public defense fund for an amount equal to forty percent (40%) of the county's expenditures for indigent defense services provided in all noncapital cases except misdemeanors.
(c) A request under this section from a county described in IC 33-40-7-1(3) may be limited to expenditures for indigent defense services provided by a particular division of a court.
As added by P.L.98-2004, SEC.19.

IC 33-40-6-5
Amount of reimbursement for indigent defense services; disbursement
Sec. 5. (a) Except as provided under section 6 of this chapter, upon certification by a county auditor and a determination by the public defender commission that the request is in compliance with the guidelines and standards set by the commission, the commission shall quarterly authorize an amount of reimbursement due the

county:
(1) that is equal to fifty percent (50%) of the county's certified expenditures for indigent defense services provided for a defendant against whom the death sentence is sought under IC 35-50-2-9; and
(2) that is equal to forty percent (40%) of the county's certified expenditures for defense services provided in noncapital cases except misdemeanors.
The division of state court administration shall then certify to the auditor of state the amount of reimbursement owed to a county under this chapter.
(b) Upon receiving certification from the division of state court administration, the auditor of state shall issue a warrant to the treasurer of state for disbursement to the county of the amount certified.
As added by P.L.98-2004, SEC.19.

IC 33-40-6-6
Certified claims in capital cases given priority
Sec. 6. The commission shall give priority to certified claims for reimbursement in capital cases. If the balance in the public defense fund is not adequate to fully reimburse all certified claims in noncapital cases, the commission shall prorate reimbursement of certified claims in noncapital cases.
As added by P.L.98-2004, SEC.19. Amended by P.L.85-2004, SEC.29.



CHAPTER 7. COUNTY PUBLIC DEFENDER BOARDS

IC 33-40-7-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to a board established in an ordinance under section 3 of this chapter.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-3
Establishment of board; members; terms; chairperson; meetings; termination
Sec. 3. (a) A county executive may adopt an ordinance establishing a county public defender board consisting of three (3) members. The county executive shall appoint one (1) member. The judges who exercise felony or juvenile jurisdiction in the county shall appoint by majority vote the other two (2) members.
(b) The members appointed by the judges may not be from the same political party. The members must be persons who have demonstrated an interest in high quality legal representation for indigent persons. However, a member may not be a city, town, or county attorney, a law enforcement officer, a judge, or a court employee.
(c) Each member of the board serves a three (3) year term beginning with the date of the member's appointment. A member appointed to fill a vacancy holds office for the remainder of the previous member's term. If a successor has not been appointed by the end of a member's three (3) year term, the member continues in office until the member's successor takes office.
(d) The members shall, by a majority vote, elect one (1) member to serve as chairperson.
(e) Meetings shall be held at least quarterly and may be held at other times during the year at the call of the:
(1) chairperson; or (2) other two (2) members.
(f) A county executive may terminate the board by giving at least ninety (90) days written notice to the judges described in subsection (a).
As added by P.L.98-2004, SEC.19.

IC 33-40-7-4
Reimbursement for expenses
Sec. 4. A member is entitled to reimbursement from the county for traveling expenses and other expenses actually incurred in connection with the member's duties to the same extent as is provided to a state employee for traveling expenses and other expenses under the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-5
Comprehensive plan
Sec. 5. (a) The board shall prepare a comprehensive plan that must include at least one (1) of the following methods of providing legal defense services to indigent persons:
(1) Establishing a county public defender's office.
(2) Contracting with an attorney, a group of attorneys, or a private organization.
(3) Using an assigned counsel system of panel attorneys for case by case appointments under section 9 of this chapter.
(4) In a county described in section 1(3) of this chapter, establishing a public defender's office for the criminal division of the superior court.
(b) The plan prepared under subsection (a) shall be submitted to the Indiana public defender commission.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-6
Duties of board; term, removal, and qualifications of county public defender
Sec. 6. (a) If a county public defender's office is established under this chapter, the board shall do the following:
(1) Recommend to the county fiscal body an annual operating budget for the county public defender's office.
(2) Appoint a county public defender.
(3) Submit an annual report to the county executive, the county fiscal body, and the judges described in section 3 of this chapter regarding the operation of the county public defender's office, including information relating to caseloads and expenditures.
(b) A county public defender shall be appointed for a term not to exceed four (4) years and may be reappointed. The county public defender may be removed from office only upon a showing of good cause. An attorney must be admitted to the practice of law in Indiana

for at least two (2) years before the attorney is eligible for appointment as a county public defender.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-7
Duties of county public defender
Sec. 7. A county public defender shall do the following:
(1) Maintain an office as approved by the board.
(2) Hire and supervise staff necessary to perform the services of the office after the staff positions are recommended by the board and approved by the county executive and the fiscal body.
(3) Keep and maintain records of all cases handled by the office and report at least annually to the board and the Indiana public defender commission concerning the operation of the office, costs, and projected needs.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-8
Contracts to provide legal representation
Sec. 8. (a) A county public defender may contract with an attorney, a group of attorneys, or a private organization to provide legal representation under this chapter.
(b) The board shall establish the provisions of the contract under this section.
(c) The county fiscal body shall appropriate an amount sufficient to meet the obligations of the contract.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-9
Assigned counsel system
Sec. 9. The board may establish an assigned counsel system of panel attorneys to provide legal representation under this chapter that shall operate as follows:
(1) The board shall gather and maintain a list of attorneys qualified to represent indigent defendants.
(2) Upon the determination by a court that a person is indigent and entitled to legal representation at public expense, the court shall appoint an attorney to provide the representation from the list maintained by the board.
(3) An attorney appointed to provide representation under this section may request authorization from the judge hearing the case for expenditures for investigative services, expert witnesses, or other services necessary to provide adequate legal representation.
(4) An attorney appointed to provide representation under this section is entitled to receive compensation and reimbursement for budgeted expenses by submitting a voucher to the court. Upon approval of the voucher by the appropriate judge, the voucher shall be presented to the county auditor who shall process the claim as other claims against county funds are

processed.
(5) An attorney appointed to provide representation under this section shall, upon completion of representation, report to the board information regarding the case disposition.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-10
Court appointment of counsel or co-counsel
Sec. 10. (a) This chapter does not prevent a court from appointing counsel other than counsel provided for under the board's plan for providing defense services to an indigent person when the interests of justice require. A court may also appoint counsel to assist counsel provided for under the board's plan as co-counsel when the interests of justice require. Expenditures by a county for defense services not provided under the county public defender board's plan are not subject to reimbursement from the public defense fund under IC 33-40-6.
(b) A judge of a court having criminal jurisdiction may make a written request to the state public defender to provide a qualified attorney for the defense of a person charged in the court with a criminal offense and eligible for representation at public expense if the judge determines:
(1) that an attorney provided under the county public defender board's plan is not qualified or available to represent the person; or
(2) that in the interests of justice an attorney other than the attorney provided for by the county defender board's plan should be appointed.
The judge shall attach to the request a copy of the information or indictment. Expenditures for representation under this subsection shall be paid by the county according to a fee schedule approved by the commission. These expenditures are eligible for reimbursement from the public defense fund.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-11
Expenditures; reimbursement
Sec. 11. (a) A county public defender board shall submit a written request for reimbursement to the county auditor. The request must set forth the total of the county's expenditures for indigent defense services to the county auditor and may be limited in a county described in section 1(3) of this chapter to expenditures for indigent defense services provided by a particular division of a court. The county auditor shall review the request and certify the total of the county's expenditures for indigent defense services to the Indiana public defender commission.
(b) Upon certification by the Indiana public defender commission that the county's indigent defense services meet the commission's standards, the auditor of state shall issue a warrant to the treasurer of state for disbursement to the county of a sum equal to forty percent

(40%) of the county's certified expenditures for indigent defense services provided in noncapital cases except misdemeanors.
(c) If a county's indigent defense services fail to meet the standards adopted by the Indiana public defender commission, the public defender commission shall notify the county public defender board and the county fiscal body of the failure to comply with the Indiana public defender commission's standards. Unless the county public defender board corrects the deficiencies to comply with the standards not more than ninety (90) days after the date of the notice, the county's eligibility for reimbursement from the public defense fund terminates at the close of that fiscal year.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-12
Conflict of interest
Sec. 12. A county public defender, a contract attorney, or counsel appointed by the court to provide legal defense services to indigent persons may not be a partner or an employee at the same law firm that employs the county's prosecuting attorney or a deputy prosecuting attorney in a private capacity.
As added by P.L.98-2004, SEC.19.



CHAPTER 8. MISCELLANEOUS LEGAL SERVICES FOR INDIGENTS IN CRIMINAL ACTIONS

IC 33-40-8-2
Fees
Sec. 2. A judge shall establish the fee to be paid to an attorney or attorneys for providing service to poor people.
As added by P.L.98-2004, SEC.19.

IC 33-40-8-3
Contracts; duration
Sec. 3. A contract entered into under section 1 of this chapter may be from year to year or for any length of time determined by the judge.
As added by P.L.98-2004, SEC.19.

IC 33-40-8-4
Appropriations; fees
Sec. 4. The county council of every county where the judge of any court having criminal jurisdiction has contracted with an attorney for legal services to the poor shall appropriate an amount sufficient to meet the contract obligations of a court or courts for services to the poor.
As added by P.L.98-2004, SEC.19.

IC 33-40-8-5
Transcription of notes of evidence
Sec. 5. (a) Subject to subsection (b), if an indigent person:
(1) desires to appeal to the supreme court or the court of appeals the decision of a trial court in a criminal case; and
(2) does not have sufficient means to procure the typed or printed manuscript or transcript of the evidence taken by the court reporter;
the court shall direct the court reporter to transcribe the notes of evidence into a typed or printed manuscript or transcript as soon as practicable and deliver the manuscript or transcript to the indigent person.
(b) Notwithstanding subsection (a): (1) the court must be satisfied that the indigent person lacks sufficient means to pay the court reporter for making the manuscript or transcript of evidence; and
(2) the court reporter may charge the compensation allowed by law in cases for making and furnishing a manuscript or transcript. The reporter shall be paid by the court from the proper county treasury.
As added by P.L.98-2004, SEC.19. Amended by P.L.65-2004, SEC.20.






ARTICLE 41. COURT REPORTERS

CHAPTER 1. POWERS AND DUTIES

IC 33-41-1-3
Oath of office
Sec. 3. At the time of appointment, an official reporter shall take an oath before an officer empowered to administer oaths to faithfully perform his or her duties as an official reporter.
As added by P.L.98-2004, SEC.20.

IC 33-41-1-4
Removal from office; filling vacancy of office
Sec. 4. An official reporter may, at any time, be removed by the judge of the court for which the reporter was appointed. In case of a vacancy in the office of official reporter, the judge of the court in which the vacancy occurs shall fill the vacancy as soon after its occurrence as practicable.
As added by P.L.98-2004, SEC.20.

IC 33-41-1-5
Transcript of proceedings
Sec. 5. (a) If requested to do so, an official reporter shall furnish to either party in a cause a transcript of all or any part of the proceedings required by the reporter to be taken or noted, including all documentary evidence.
(b) An official reporter shall furnish a typewritten or printed transcript described in subsection (a) as soon after being requested to do so as practicable.
(c) The reporter shall certify that the transcript contains all the evidence given in the cause.
(d) The reporter may require payment for a transcript, or that the payment be satisfactorily secured, before the reporter proceeds to do the required work.
As added by P.L.98-2004, SEC.20. Amended by P.L.65-2004, SEC.22.

IC 33-41-1-6
Powers of court reporter; taking examinations and depositions; bond; seal
Sec. 6. (a) Every official circuit, superior, criminal, probate, and juvenile court reporter appointed under section 1 of this chapter may do the following:
(1) Take and certify all acknowledgments of deeds, mortgages, or other instruments of writing required or authorized by law to be acknowledged. (2) Administer oaths generally.
(3) Take and certify affidavits, examinations, and depositions.
(4) Perform any duty conferred upon a notary public by Indiana statutes.
(b) Any official reporter taking examinations and depositions may:
(1) take them in shorthand;
(2) transcribe them into typewriting or longhand; and
(3) have them signed by the deposing witness.
(c) Before performing any official duty as authorized, an official reporter must:
(1) provide a bond as is required for notaries public; and
(2) procure a seal that will stamp a distinct impression indicating the reporter's official character, to which may be added any other device as the reporter chooses.
As added by P.L.98-2004, SEC.20. Amended by P.L.201-2011, SEC.106.

IC 33-41-1-7
Small claims courts; transcript fee
Sec. 7. (a) This section applies to the small claims court established under IC 33-34.
(b) The person who is designated by a judge of the court to prepare transcripts may collect a fee of not more than five dollars ($5) for each transcript from a person who requests the preparation of a transcript.
As added by P.L.98-2004, SEC.20.



CHAPTER 2. SALARIES

IC 33-41-2-2
County salary defined
Sec. 2. As used in this chapter, "county salary" means that part of a court reporter's salary that is paid by the county.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-3
Judicial circuit defined
Sec. 3. As used in this chapter, "judicial circuit" means any county comprising a single judicial circuit or any combination of one (1) or more counties comprising a single judicial circuit.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-4
Official court reporter defined
Sec. 4. As used in this chapter, "official court reporter" means any court reporter who is appointed as the official court reporter by the judge of any circuit, superior, or probate court in Indiana.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-5
Salary defined
Sec. 5. As used in this chapter, "salary" means the amount of the state salary and the amount of the county salary added together.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-6
State salary defined
Sec. 6. As used in this chapter, "state salary" means that part of a court reporter's salary that is paid by the state.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-7
Appropriation for county salaries
Sec. 7. County councils shall appropriate annually a sufficient amount to pay the county salaries authorized by this chapter.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-8
Multiple county judicial circuit
Sec. 8. If a judicial circuit is composed of more than one (1)

county, all the counties comprising the circuit, for purposes of this chapter, are considered as one (1) county. Each county in a circuit shall pay part of the county salary in the same proportion as its individual classification factor bears to the classification factor of the judicial circuit.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-9
Counties graded on basis of population and gross assessed valuation; percentage ratio
Sec. 9. For the purpose of this chapter:
(1) counties are graded on the basis of population and gross assessed valuation; and
(2) each county is set up on the percentage ratio it bears to the state with the whole state being considered as one hundred percent (100%).
As added by P.L.98-2004, SEC.20.

IC 33-41-2-10
Classes of counties based on unit factor system; factors
Sec. 10. (a) The nine (9) classes of counties as set out in this chapter are based on a unit factor system. The factors are determined by the relation of the county to the state as established and certified to each county auditor by the state board of accounts not later than July 1 of each year. The factors are as follows:
(1) Population.
(2) Gross assessed valuation, as shown by the last preceding gross assessed valuation, as certified by the various counties to the auditor of state in the calendar year in which the calculation is made.
(b) The factors for each of the nine (9) classes set out in this chapter shall be obtained as follows:
(1) The population of each county shall be divided by the population of the entire state.
(2) The gross assessed valuation of each county shall be divided by the gross assessed valuation of the entire state.
(3) The results obtained in subdivisions (1) and (2) shall be added together and the sum obtained for each county shall be divided by two (2).
(4) The result obtained under subdivision (3), multiplied by one hundred (100), determines the classification of each county according to the following schedule:

CLASSIFICATION FACTORS

IC 33-41-2-11
Court reporter annual salary; additional increments to minimum salary
Sec. 11. The annual salary of each court reporter shall be fixed as provided in this chapter according to the county or counties in which the court reporter holds office. A county or counties may add additional increments to the minimum annual salary according to the usual budget procedures. The salaries shall be paid in equal monthly installments.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-12
Classes of salary for court reporters
Sec. 12. The annual salary of each court reporter shall be:
Class 1 $7,000
Class 2 $6,800
Class 3 $6,500
Class 4 $6,000
Class 5 $5,500
Class 6 $5,200
Class 7 $5,000
Class 8 $4,800
Class 9 $4,500
As added by P.L.98-2004, SEC.20.

IC 33-41-2-13
Population change affecting classification of judicial circuit
Sec. 13. If the classification of any judicial circuit is changed by reason of change in population as determined by the census, the salaries of the court reporters of the judicial circuit is governed as provided by this chapter for judicial circuits of the population class into which it is placed. However, a judicial circuit may not be reduced in classification for determining the salary of any court reporter unless the minimum population of any class on July 1, 1965, was reduced more than five percent (5%) by the last preceding United States federal decennial census.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-14
Construction of chapter
Sec. 14. This chapter may not be considered to repeal or amend IC 33-41-1-1.
As added by P.L.98-2004, SEC.20.



CHAPTER 3. DEPOSITIONS

IC 33-41-3-1
Applicability of chapter
Sec. 1. This chapter does not apply to contracts for court reporting services for any of the following:
(1) A court.
(2) An agency or instrumentality of a state or political subdivision.
(3) An agency or instrumentality of the government of the United States.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-2
Employee defined
Sec. 2. As used in this chapter, "employee" includes the following:
(1) A person who provides reporting or other court services under a contractual relationship with a person interested in the outcome of litigation, including anyone that may be ultimately responsible for payment.
(2) A person who is employed to provide reporting or other court services part time or full time under a contract or otherwise by a person that has a contractual relationship with a party.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-3
Depositions for use in court proceedings
Sec. 3. A deposition to be used in a proceeding in a circuit, superior, probate, county, city, or town court, the court of appeals, or the supreme court must be taken before an individual who:
(1) is described in section 4 of this chapter; and
(2) does not have a prohibited interest or relationship described in section 5 of this chapter.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-4
Before whom depositions must be taken
Sec. 4. A deposition must be taken before:
(1) a hearing officer;
(2) a judge, a clerk, a commissioner, or an official reporter of a

court;
(3) a notary public; or
(4) another individual authorized by law to take a deposition.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-5
Persons who may not take depositions
Sec. 5. (a) Subsection (b)(4) does not apply to a relative or employee of the attorney of one (1) of the parties to a proceeding.
(b) A deposition may not be taken by a person who is:
(1) a party to the proceeding;
(2) a relative, an employee, or an attorney of one (1) of the parties to the proceeding;
(3) someone with a financial interest in the proceeding or its outcome; or
(4) a relative, an employee, or an attorney of a person with a financial interest in the proceeding or its outcome.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-6
Void depositions
Sec. 6. A deposition that is not taken in conformity with section 3 of this chapter is void.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-7
Transcription of depositions
Sec. 7. A person, when reducing a deposition to writing, shall transcribe a page unit of the deposition in the same form as the form required for a record of proceedings under Indiana Rule of Appellate Procedure 7.2.
As added by P.L.98-2004, SEC.20.






ARTICLE 42. NOTARIES PUBLIC

CHAPTER 1. JURISDICTION



CHAPTER 2. QUALIFICATIONS, POWERS, AND DUTIES

dollars ($5).
As added by P.L.98-2004, SEC.21.

IC 33-42-2-2
Prohibited acts; violation; revocation; investigation
Sec. 2. (a) A notary public may not do any of the following:
(1) Use any other name or initial in signing acknowledgments, other than that by which the notary has been commissioned.
(2) Acknowledge any instrument in which the notary's name appears as a party to the transaction.
(3) Take the acknowledgment of or administer an oath to any person whom the notary actually knows:
(A) has been adjudged mentally incompetent by a court; and
(B) to be under a guardianship under IC 29-3 at the time the notary takes the acknowledgment or administers the oath.
(4) Take the acknowledgment of any person who is blind, without first reading the instrument to the blind person.
(5) Take the acknowledgment of any person who does not speak or understand the English language, unless the nature and effect of the instrument to be notarized is translated into a language which the person does speak or understand.
(6) Acknowledge the execution of:
(A) an affidavit, unless the affiant acknowledges the truth of the statements in the affidavit; or
(B) an instrument, unless the person who executed the instrument:
(i) signs the instrument before the notary; or
(ii) affirms to the notary that the signature on the instrument is the person's own.
(b) Except as provided in subsection (d), if a notary public violates this article, the notary's appointment may be revoked by the judge of a court with jurisdiction in the county in which the notary resides.
(c) The secretary of state may:
(1) investigate any possible violation of this section or of section 10 of this chapter (notario publico deception) by a notary public; and
(2) under IC 4-21.5, revoke the commission of a notary public who violates this section or section 10 of this chapter (notario publico deception).
If the secretary of state revokes the commission of a notary public, the notary public may not reapply for a new commission for five (5) years after the revocation. If a notary public has been convicted of notario publico deception (this chapter), the notary public may not reapply for a new commission.
(d) If a notary public is convicted of notario publico deception (this chapter), the judge of a court with jurisdiction in the county in which the notary resides shall permanently revoke the notary's appointment.
As added by P.L.98-2004, SEC.21. Amended by P.L.85-2007, SEC.1.
IC 33-42-2-3
Appointment in public interest
Sec. 3. The governor may appoint notaries public in the several counties if, in the governor's judgment, the public interest would be promoted by the appointment.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-4
Seal; acts void if not attested by seal
Sec. 4. (a) A notary may not act until the notary has procured a seal that will stamp upon paper a distinct impression, in words or letters, sufficiently indicating the notary's official character, to which may be added any other device as the notary public may choose.
(b) All notarial acts not attested by a seal as described in subsection (a) are void.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-5
Powers of notary
Sec. 5. A notary may:
(1) do all acts that by common law, and the custom of merchants, notaries are authorized to do;
(2) take and certify all acknowledgments of deeds or other instruments of writing required or authorized by law to be acknowledged; and
(3) administer oaths generally, and take and certify affidavits and depositions.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-6
Certificate with seal as presumptive evidence
Sec. 6. The official certificate of a notary public, attested by the notary's seal, is presumptive evidence of the facts stated in cases where, by law, the notary public is authorized to certify the facts.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-7
Notary public not a lucrative office
Sec. 7. (a) For purposes of Article 2, Section 9 of the Constitution of the State of Indiana, notary public is not a lucrative office.
(b) A person who is a public official, or a deputy or appointee acting for or serving under a public official, may not make any charge for services as a notary public in connection with any official business of that office, or of any other office in the governmental unit in which the person serves unless the charges are specifically authorized by a statute other than the statute that establishes generally the fees and charges of notaries public.
As added by P.L.98-2004, SEC.21. Amended by P.L.135-2012, SEC.5.
IC 33-42-2-8
List of commissioned notaries; notice of change in notary's name or county; revised commission
Sec. 8. (a) Upon the request of the clerk of the circuit court of a county, the secretary of state shall furnish to the clerk a list of all commissioned notaries public residing in that county.
(b) If a notary public changes the notary's:
(1) name; or
(2) county of residence;
during the term of the notary's commission, the notary public shall notify the secretary of state in writing of the change.
(c) The secretary of state shall process a revised commission to reflect any change of name or county. A revised commission under this subsection is valid for the unexpired term of the original commission.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-9
Affixing printed name of notary on documents
Sec. 9. (a) A notary, in addition to affixing the notary's name, expiration date, and seal, shall:
(1) print or type the notary's name immediately beneath the notary's signature on a certificate of acknowledgment, jurat, or other official document, unless the notary's name appears:
(A) in printed form on the document; or
(B) as part of the notary's stamp in a form that is legible when the document is photocopied; and
(2) indicate the notary's county of residence on the document.
(b) Failure to comply with subsection (a) does not affect the validity of any document notarized before July 1, 1982.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-10
Fraudulent advertising or misrepresentation
Sec. 10. (a) This section applies only to a person who is not an attorney in good standing admitted to practice law in Indiana.
(b) As used in this section, "advertise" means to make a communication to the public offering the person's services. The term includes a communication made in any medium, including a written medium, a broadcast medium, by means of the Internet, on a web site, or using any other form of electronic communication.
(c) As used in this section, "notary designation" means a representation that a person is a notary public, including the use of the term:
(1) notary public;
(2) notario;
(3) notario publico;
or any other term indicating in English or a language other than English that a person is a notary public.
(d) As used in this section, "notary disclosure" means a statement

in English, and, if an advertisement requiring a notary disclosure is made in another language, the other language, stating:
"I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN INDIANA, AND I MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE."
If the notary disclosure is required to be made in a written advertisement, the notary disclosure must appear in a conspicuous size. If the notary disclosure is required to be made in an oral advertisement, the notary disclosure must be spoken at a normal speed and at a normal volume.
(e) A person who knowingly or intentionally:
(1) advertises using the notary designation without using the notary disclosure:
(A) in the advertisement;
(B) on the person's business card; and
(C) on the person's letterhead;
(2) advertises or claims to be an expert on immigration matters without being a designated entity as defined under 8 CFR 245a.1(l); or
(3) accepts payment in exchange for providing legal advice or any other assistance that requires legal analysis, legal judgment, or interpretation of the law;
commits notario publico deception, a Class A misdemeanor.
As added by P.L.98-2004, SEC.21. Amended by P.L.85-2007, SEC.2.



CHAPTER 3. REQUIREMENT OF APPENDING DATE OF EXPIRATION OF COMMISSION

IC 33-42-3-2
Omission of statement
Sec. 2. A notary public who omits to make the statement required by section 1 of this chapter commits a Class C infraction.
As added by P.L.98-2004, SEC.21.



CHAPTER 4. ADMINISTERING OATHS AND TAKING ACKNOWLEDGMENTS

IC 33-42-4-2
Fraudulent acts
Sec. 2. A person authorized to administer oaths or take acknowledgments who, with intent to defraud:
(1) affixes the person's signature to a blank form of affidavit or certificate of acknowledgment; and
(2) delivers that form to another person, with intent that it be used as an affidavit or acknowledgment;
commits a Class D felony.
As added by P.L.98-2004, SEC.21.

IC 33-42-4-3
Fraudulent use of forms
Sec. 3. A person who knowingly uses a form that was delivered to the person in violation of section 2 of this chapter commits a Class D felony.
As added by P.L.98-2004, SEC.21.



CHAPTER 5. AUTHORITY OF TOWNSHIP TRUSTEE TO PERFORM NOTARIAL ACTS

IC 33-42-5-2
Seal; requirements
Sec. 2. Before a trustee may perform a notarial act, the trustee must obtain a seal that can stamp upon paper a distinct impression that indicates the trustee's official character, along with any other information that the trustee chooses. A notarial act of a trustee that is not attested by a seal is void.
As added by P.L.98-2004, SEC.21.

IC 33-42-5-3
Appendage of trustee's date of election
Sec. 3. When signing any certificate of acknowledgment, jurat, or other official document, the trustee must append to it the trustee's date of election as a trustee.
As added by P.L.98-2004, SEC.21.

IC 33-42-5-4
Prohibition on collecting fee
Sec. 4. A trustee may not receive a fee for performing a notarial act.
As added by P.L.98-2004, SEC.21.

IC 33-42-5-5
Prohibited acts
Sec. 5. A trustee may not perform an act that is prohibited to a notary public.
As added by P.L.98-2004, SEC.21.



CHAPTER 6. FEDERAL LAND BANK EMPLOYEES ACTING AS NOTARIES IN CERTAIN TRANSACTIONS



CHAPTER 7. ACKNOWLEDGMENT OF LOT SALES BY A NOTARY WHO IS A MEMBER OF CEMETERY ASSOCIATION



CHAPTER 8. MAXIMUM FEES






ARTICLE 43. PRACTICE OF LAW

CHAPTER 1. PRACTICE OF LAW BY ATTORNEYS

IC 33-43-1-2
Court list of attorneys
Sec. 2. At each term of the court, the clerk shall furnish the court with a list of the names of all attorneys having business in that court.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-3
Duties
Sec. 3. An attorney shall do the following:
(1) Support the Constitution and laws of the United States and of Indiana.
(2) Maintain the respect that is due to the courts of justice and judicial officers.
(3) Only counsel or maintain actions, proceedings, or defenses that appear to the attorney to be legal and just. However, this subdivision may not be construed to prevent the defense of a person charged with a crime.
(4) Employ, for the purpose of maintaining the causes confided to the attorney, only those means that are consistent with truth and never seek to mislead the court or jury by any artifice or false statement of fact or law.
(5) Maintain inviolate the confidence and, at every peril to the attorney, to preserve the secrets of the attorney's client.
(6) Abstain from all offensive personality, and to advance no fact prejudicial to the honor or reputation of a party or witness, unless required by the justice of the cause with which the attorney is charged.
(7) Not to encourage either the commencement or the continuance of an action or proceeding from any motive of passion or interest.
(8) Never to reject, from any consideration personal to the attorney, the cause of the defenseless or oppressed. (9) To promptly account to and pay over to a client any money coming into the hands of the attorney to which the client is lawfully entitled.
(10) To abstain from direct or indirect solicitation of employment to institute, prosecute, or defend against any claim, action, or cause of action.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-4
Authority
Sec. 4. Until superseded by another attorney or discharged, an attorney may do the following:
(1) Bind the attorney's client in an action or a special proceeding, by the attorney's agreement that is either filed with the clerk or entered upon the minutes of the court.
(2) Receive money claimed by the attorney's client during the pendency of an action or a special proceeding.
(3) Discharge a claim or acknowledge satisfaction of a judgment after the money claimed has been received under subdivision (2).
As added by P.L.98-2004, SEC.22.

IC 33-43-1-5
Written authority of party prerequisite to certain judgments
Sec. 5. Unless the written authority of a party is first produced and its execution is satisfactorily proved to the court, a judgment may not be rendered against any party:
(1) upon the agreement of an attorney; or
(2) by default;
when the party has not been notified or personally entered an appearance.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-6
Requiring attorney to prove authority
Sec. 6. The court or judge may:
(1) on motion of either party that shows reasonable grounds; or
(2) without a motion;
require an attorney to produce and prove the authority under which the attorney appears. The court may stay all proceedings by the attorney on behalf of the party for whom the attorney assumes to appear until the attorney produces and proves authority to appear.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-7
Appearance of attorney without authority; relief of party
Sec. 7. If a party alleges that an attorney appears on behalf of the party without the party's authority the court may, at any stage of the proceedings, relieve the party from the consequences of the attorney's act. The court may also, summarily or upon motion,

compel the attorney to repair the injury consequent upon the attorney's assumption of authority.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-8
Deceit or collusion of attorney; penalty
Sec. 8. (a) An attorney who is guilty of deceit or collusion, or consents to deceit or collusion, with intent to deceive a court, judge, or party to an action or judicial proceeding commits a Class B misdemeanor.
(b) A person who is injured by a violation of subsection (a) may bring a civil action for treble damages.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-9
Refusal to deliver over money or papers; contempt
Sec. 9. If, on request, an attorney refuses to deliver over money or papers to a person from whom or for whom the attorney has received them, in the course of the attorney's professional employment, the attorney may be required, after reasonable notice, on motion of any party aggrieved, by an order of the court in which an action, if any, was prosecuted or if an action was not prosecuted, by the order of any court of record, to deliver the money or papers within a specified time, or show cause why the attorney should not be punished for contempt.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-10
Suspension of attorney from practice for refusal to deliver money or papers; additional remedies
Sec. 10. If an attorney has been ordered to deliver money or papers under section 9 of this chapter, on a motion or in an action brought by the aggrieved party, the court may take any of the following actions:
(1) Suspend the attorney from practice in any of the courts of Indiana, for any length of time, in the court's discretion.
(2) Enter judgment for the amount of money withheld, deducting fees, if any are due, and costs paid by the attorney, with ten percent (10%) damages, that may be enforced by execution, without the benefit of stay or appraisement laws, and returnable within thirty (30) days.
(3) Render any judgment and make any order with respect to the papers or property withheld, that may be necessary to enforce the right of the party aggrieved. The judgement or order is subject to any liens the attorney has for fees.
As added by P.L.98-2004, SEC.22.



CHAPTER 2. PROHIBITION ON PRACTICING LAW BY NONATTORNEYS

IC 33-43-2-2
Burden of proof
Sec. 2. In a prosecution under this chapter, the state is not required to prove that the defendant has not been admitted as an attorney. The burden of proving admission is on the defendant.
As added by P.L.98-2004, SEC.22.



CHAPTER 3. PROHIBITION ON SOLICITATION BY NONATTORNEYS



CHAPTER 4. ATTORNEY ENTITLED TO HOLD LIEN ON JUDGMENT

IC 33-43-4-2
Entry of intention to hold lien
Sec. 2. (a) An attorney, not later than sixty (60) days after the date the judgment is rendered, must enter in writing upon the docket or record in which the judgment is recorded, the attorney's intention to hold a lien on the judgment, along with the amount of the attorney's claim.
(b) If an appeal is taken on a judgment, the lien may be entered not later than sixty (60) days after the date the opinion of the higher court is recorded in the office of the clerk of the trial court or after the date of final judgment where the cause is reversed and retried.
As added by P.L.98-2004, SEC.22.






ARTICLE 44. INTEREST BEARING ATTORNEY TRUST ACCOUNTS

CHAPTER 1. LEGISLATIVE FINDINGS

IC 33-44-1-2
Purpose
Sec. 2. It is the purpose of this article to expand the availability and improve the quality of existing free legal services in civil matters to indigent persons and to initiate new programs that will provide services to them.
As added by P.L.98-2004, SEC.23.



CHAPTER 2. APPLICATION OF ARTICLE

IC 33-44-2-2
Investment of nonqualified funds; application of article
Sec. 2. This article does not apply to the investment of nonqualified funds by an attorney:
(1) in any other investment specified by a client or beneficial owner; or
(2) as agreed to by the client, beneficial owner, or attorney.
As added by P.L.98-2004, SEC.23.

IC 33-44-2-3
Disciplinary action
Sec. 3. An attorney is not subject to disciplinary action as a result of any action taken in accordance with this article.
As added by P.L.98-2004, SEC.23.



CHAPTER 3. DEFINITIONS

IC 33-44-3-2
"Attorney"
Sec. 2. "Attorney" means an individual in good standing admitted to the practice of law in Indiana. The term includes a professional corporation (as defined in IC 23-1.5-1-10) formed by one (1) or more attorneys.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-3
"Board"
Sec. 3. "Board" refers to the Indiana attorney trust account board established by IC 33-44-4-1.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-4
"Depository financial institution"
Sec. 4. "Depository financial institution" means a bank, a bank or trust company, a credit union, an industrial loan and investment company, a savings bank, or a savings association, whether chartered, incorporated, licensed, or organized under Indiana law or the law of the United States that:
(1) does business in Indiana; and
(2) is insured by the Federal Deposit Insurance Corporation, the National Credit Union Administration, or an alternate share insurer.
As added by P.L.98-2004, SEC.23. Amended by P.L.89-2011, SEC.77.

IC 33-44-3-5
"Eligible client"
Sec. 5. "Eligible client" means a person:
(1) who resides in Indiana; and
(2) whose income:
(A) satisfies the eligibility standards established by a legal aid program or legal services program existing in Indiana on January 1, 1990, if the program's client eligibility standards provide that the client's income may not exceed one hundred fifty percent (150%) of the current poverty threshold established by the United States Office of Management and Budget;
(B) is not more than one hundred fifty percent (150%) of the

current poverty threshold established by the United States Office of Management and Budget; or
(C) satisfies the eligibility standard for Supplemental Security Income or free services under the Older Americans Act of 1965, as amended (42 U.S.C. 3001-3057) or Developmentally Disabled Assistance and Bill of Rights Act (42 U.S.C. 6000-6083).
As added by P.L.98-2004, SEC.23.

IC 33-44-3-6
"Fee generating case"
Sec. 6. "Fee generating case" means a case or matter that, if undertaken on behalf of an eligible client by an attorney in private practice, reasonably would be expected to result in payment of a fee for legal services from an award to a client from public funds or from the opposing party. A case is not considered a fee generating case if adequate representation is unavailable and if any of the following circumstances exist concerning the case:
(1) The qualified legal services provider that represents the indigent in the case has determined in good faith that free referral is not possible for any of the following reasons:
(A) The case has been rejected by the lawyer referral service serving the county of the eligible client's residence, or if there is no such service, by two (2) attorneys in private practice who have experience in the subject matter of the case.
(B) Neither the lawyer referral service described in clause (A), if one exists, nor any attorney will consider the case without payment of a consultation fee.
(C) The case is of a type that attorneys in private practice ordinarily do not accept or do not accept without prepayment of a fee.
(D) Emergency circumstances compel immediate action before referral can be made, but the eligible client is advised that, if appropriate and consistent with professional responsibility, referral will be attempted at a later time.
(2) Recovery of damages is not the principal object of the case and a request for damages is merely ancillary to an action for equitable or other nonpecuniary relief, or inclusion of a counterclaim requesting damages is necessary for effective defense or because of applicable rules governing joinder of counterclaims.
(3) A court has appointed a qualified legal services provider or its employee to represent the indigent in the case under a statute, a court rule, or practice of equal applicability to all attorneys in the jurisdiction.
(4) The case involves the rights of a claimant under a publicly supported benefit program for which entitlement is based on need.
As added by P.L.98-2004, SEC.23.
IC 33-44-3-7
"Fund"
Sec. 7. "Fund" refers to the Indiana attorney trust account fund established by IC 33-44-7-1.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-8
"Interest bearing attorney trust account"
Sec. 8. "Interest bearing attorney trust account" means an account with a depository financial institution that is:
(1) unsegregated;
(2) interest bearing;
(3) for the deposit of qualified funds by an attorney; and
(4) capable of being drawn upon by the depositor in the same manner as a checking account that is not interest bearing.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-9
"Legal assistance"
Sec. 9. (a) "Legal assistance" means direct representation by an attorney of an eligible client in a civil matter pending in Indiana, including counsel, litigation, research, coordination with pro bono programs, support services, substantive and procedural training for attorneys and paralegals in poverty law subjects, and any other activity necessary to ensure the effective delivery of quality legal services in a civil matter.
(b) The term does not include representation of an eligible client in:
(1) criminal matters; or
(2) a fee generating case.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-10
"Qualified funds"
Sec. 10. "Qualified funds" means money received by an attorney from a client or beneficial owner in a fiduciary capacity that, in the good faith judgment of the attorney, is:
(1) of such an amount; or
(2) reasonably expected to be held for such a short term;
that sufficient interest income will not be generated to justify the expense of administering a segregated account.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-11
"Qualified legal services provider"
Sec. 11. "Qualified legal services provider" means a nonprofit organization organized in Indiana and operating exclusively in Indiana that, as its primary purpose and function, provides legal assistance without charge to eligible clients in civil matters only.
As added by P.L.98-2004, SEC.23.



CHAPTER 4. INDIANA ATTORNEY TRUST ACCOUNT BOARD

IC 33-44-4-2
Members
Sec. 2. The board consists of eleven (11) members.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-3
Appointment of members; chief justice
Sec. 3. The chief justice of the supreme court shall appoint six (6) members to the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-4
Appointment of members; government officials
Sec. 4. The following officials shall each appoint one (1) member to the board:
(1) The governor.
(2) The speaker of the house of representatives.
(3) The minority leader of the house of representatives.
(4) The president pro tempore of the senate.
(5) The minority floor leader of the senate.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-5
Considerations by chief justice in appointing members
Sec. 5. The chief justice shall consider the following factors as favorable in appointing a member under section 3 of this chapter:
(1) Whether the individual is a dean of an Indiana law school.
(2) Whether the individual is a director or board member of an Indiana legal services or legal aid program.
(3) Whether the individual is a member of the Indiana State Bar Association.
(4) Whether the appointment of the individual would result in representation on the board from the first district, second district, and third district of the court of appeals.
(5) Whether the individual is a representative of a depository financial institution.
(6) Whether the individual is an eligible client.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-6
Political affiliation of members
Sec. 6. Not more than four (4) of the members appointed by the

chief justice may be members of the same political party.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-7
Term of members
Sec. 7. A member of the board serves a term of four (4) years.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-8
Vacancies
Sec. 8. The appointing authority shall fill a vacancy on the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-9
Chairperson; appointment by chief justice
Sec. 9. The chief justice shall appoint a member of the board to serve as chairperson not later than December 1 of each year.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-10
Term of chairperson
Sec. 10. The term of a chairperson begins January 1 following the chairperson's appointment under section 9 of this chapter.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-11
Compensation of members who are not state employees; salary; reimbursement of expenses
Sec. 11. A member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided by the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-12
Compensation of members who are state employees; reimbursement of expenses
Sec. 12. A member of the board who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided by the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-13
Administration of fund
Sec. 13. The board shall administer the fund in accordance with

IC 33-44-7.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-14
Receipt and management of property
Sec. 14. The board may receive, hold, and manage property.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-15
Adoption of rules
Sec. 15. The board may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-16
Development of programs
Sec. 16. The board shall develop programs to:
(1) educate attorneys and depository financial institutions concerning this article; and
(2) encourage attorneys to create and maintain interest bearing attorney trust accounts.
As added by P.L.98-2004, SEC.23.



CHAPTER 5. PARTICIPATION BY ATTORNEYS

IC 33-44-5-2
Attorneys not subject to article
Sec. 2. An attorney is not subject to this article if the attorney:
(1) does not place any qualified funds in an interest bearing attorney trust account; and
(2) submits a written statement to the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-3
Written statement of attorney; procedure
Sec. 3. The statement submitted under section 2 of this chapter must:
(1) be filed in accordance with rules adopted under IC 4-22-2 by the board; and
(2) state that the attorney is acting under section 2 of this chapter to exempt the attorney from the application of this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-4
Presumption if written statement not filed
Sec. 4. If an attorney does not act under section 2 of this chapter, the board shall presume that the attorney has elected to be subject to this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-5
Placement of funds; interest bearing attorney trust account
Sec. 5. An attorney subject to this article shall place all qualified funds in an interest bearing attorney trust account.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-6
Qualified funds; determination by attorney
Sec. 6. An attorney subject to this article shall determine if money received from a client or beneficial owner constitutes qualified funds.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-7
Determination of qualified funds; considerations Sec. 7. In making the determination under section 6 of this chapter, the attorney shall consider the following:
(1) The amount of interest the money would earn during the period the money is expected to be deposited.
(2) The cost of establishing and administering the account.
(3) The capability of the depository financial institution to calculate and pay the interest earned by each client's funds, after deduction of any service charges, to the client.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-8
Good faith judgment concerning deposit of funds; attorney liability
Sec. 8. An attorney:
(1) does not breach a fiduciary duty;
(2) is not liable in damages; and
(3) is not subject to disciplinary action;
because of a deposit of money in an interest bearing attorney trust account if the attorney acted in accordance with a good faith judgment that the money constituted qualified funds.
As added by P.L.98-2004, SEC.23.



CHAPTER 6. INTEREST BEARING ATTORNEY TRUST ACCOUNTS

IC 33-44-6-2
Terms and conditions
Sec. 2. The terms and conditions of an interest bearing attorney trust account, except as required under this chapter, shall be determined by the depositor and the depository financial institution. A depository financial institution is not required to offer an interest bearing attorney trust account.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-3
Interest accrued by account; board ownership of beneficial interest
Sec. 3. The board owns the beneficial interest in the interest accrued by an interest bearing attorney trust account of an attorney who is subject to this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-4
Remittance of interest earned on account
Sec. 4. Except for amounts deducted under terms or conditions agreed upon under section 2 of this chapter, a depository financial institution shall remit any interest earned on an interest bearing attorney trust account to the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-5
Remittance of interest; procedure
Sec. 5. A depository financial institution shall make the remittance required under section 4 of this chapter not less frequently than quarterly and not later than fifteen (15) days after the end of the remittance period.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-6
Statement of depository financial institution required upon remittance
Sec. 6. A depository financial institution shall transmit a statement to:
(1) the board; and (2) the attorney who maintains the interest bearing attorney trust account;
when the depository financial institution remits interest under section 4 of this chapter.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-7
Contents of statement of depository financial institution
Sec. 7. The statement described in section 6 of this chapter must contain the following information:
(1) The name of the account.
(2) The amount of interest remitted from the account.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-8
Duty of institution to determine or inquire into type of funds deposited
Sec. 8. A depository financial institution is not required to determine or inquire whether a deposit includes qualified funds.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-9
Release and discharge of depository financial institution
Sec. 9. The remittance of interest by a depository financial institution to the board from an interest bearing attorney trust account is a valid and sufficient release and discharge of a claim by an entity against the depository financial institution for the remittance.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-10
Limitation on actions against depository financial institution
Sec. 10. An entity may not maintain an action against a depository financial institution solely for:
(1) offering, opening, or maintaining an interest bearing attorney trust account;
(2) accepting funds for deposit in an interest bearing attorney trust account; or
(3) remitting interest to the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-11
Confidentiality of information identifying beneficial owner of account
Sec. 11. A paper, a record, a document, or other information identifying an attorney, a client, or a beneficial owner of an interest bearing attorney trust account is confidential.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-12 Disclosure of account information by board or institution
Sec. 12. The board or a depository financial institution may not disclose information described by section 11 of this chapter except:
(1) with the consent of the attorney maintaining the account; or
(2) as permitted by:
(A) law; or
(B) rule adopted by the judicial department of state government.
As added by P.L.98-2004, SEC.23.



CHAPTER 7. INDIANA ATTORNEY TRUST ACCOUNT FUND

IC 33-44-7-2
Administration
Sec. 2. The fund shall be administered by the board in accordance with rules adopted under IC 4-22-2 by the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-3
Deposit of interest remitted
Sec. 3. The board shall deposit the interest remitted under IC 33-44-6-4 into the fund.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-4
Public fund
Sec. 4. The money in the fund consists of public funds.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-5
Investment of funds
Sec. 5. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-6
Nonreversion of money in fund
Sec. 6. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-7
Income received by board from remittance of interest not taxable to attorney or client
Sec. 7. For purposes of Indiana law, income received by the board from the remittance of interest is not taxable to:
(1) the attorney maintaining the interest bearing attorney trust account; or
(2) the client whose funds are deposited in the interest bearing attorney trust account.
As added by P.L.98-2004, SEC.23.
IC 33-44-7-8
Disbursements; limitations
Sec. 8. The board may not disburse money in the fund except for:
(1) the delivery of civil legal assistance to eligible clients;
(2) programs or projects in the public interest that assist in the improvement of the administration of justice; and
(3) administrative costs.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-9
Order and amount of disbursements
Sec. 9. During each year the board shall disburse money from the fund for the payment of administrative costs to the extent permitted under section 14 of this chapter. After the payment of administrative costs, any money disbursed by the board from the fund during that year shall be disbursed as follows:
(1) Ninety percent (90%) of the funds shall be disbursed to provide legal assistance to eligible clients by:
(A) qualified legal services providers; or
(B) law school clinics in Indiana that provide free civil legal assistance to eligible clients.
(2) Ten percent (10%) of the funds shall be disbursed for programs or projects in the public interest that assist in the improvement of the administration of justice, including the following:
(A) Guardian ad litem and court appointed special advocate programs that provide guardians ad litem or court appointed special advocates for appointment by the court:
(i) under IC 31-17-2-12 to conduct an investigation and prepare a report in a custody proceeding; or
(ii) under IC 31-33-15-1, IC 31-34-10, or IC 31-40.
(B) Lawyer referral services in Indiana that provide:
(i) a referral to an attorney in private practice without a charge for the referral; and
(ii) an initial consultation with an attorney in private practice without a charge for the consultation;
in a fee generating case.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-10
Receipt of disbursed funds for legal assistance to eligible clients; eligibility for other funds
Sec. 10. An entity that receives funds disbursed under section 9(1) of this chapter during a year is not eligible to receive funds disbursed under section 9(2) of this chapter during that year.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-11
Receipt of disbursed funds for programs assisting in improvement of administration of justice; eligibility for other funds Sec. 11. An entity that receives funds disbursed under section 9(2) of this chapter during a year is not eligible to receive funds disbursed under section 9(1) of this chapter during that year.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-12
Contracts; award of grants
Sec. 12. The board shall periodically:
(1) enter into contracts with; and
(2) award grants to;
qualified legal services providers, law school clinics, and programs or projects in the public interest that assist in the improvement of the administration of justice to carry out the purpose of the fund.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-13
Considerations in making disbursements
Sec. 13. In making disbursements from the fund under section 9(1) of this chapter, the board shall primarily consider the geographic distribution by county of persons with incomes of not more than the current poverty threshold established by the United States Office of Management and Budget, as indicated in the most current report published by the Bureau of the Census. However, the board may use other considerations in making disbursements from the fund when demonstrable legal needs are documented by a qualified legal services provider.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-14
Total administrative costs; maximum
Sec. 14. Total administrative costs, including payments to board members under IC 33-44-4-11 and IC 33-44-4-12, costs for employees under IC 33-44-8, and all other costs of managing and administering the fund and otherwise performing all responsibilities of the board, may not exceed fifteen percent (15%) of the amounts received into the fund from interest bearing attorney trust accounts.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-15
Annual audit of fund; audits of providers receiving fund disbursements
Sec. 15. The state board of accounts shall conduct an audit of the fund at least one (1) time during each year to ensure that the fund is administered as required by this chapter. The state board of accounts may conduct audits of qualified legal services providers, law school clinics, and programs or projects in the public interest that assist in the improvement of the administration of justice as the state board of accounts considers necessary to ensure that the money distributed to qualified legal services providers, law school clinics, and programs or projects in the public interest that assist in the improvement of the

administration of justice is being used as required by this article.
As added by P.L.98-2004, SEC.23.



CHAPTER 8. BOARD EMPLOYEES

IC 33-44-8-2
Powers of executive director
Sec. 2. The executive director may:
(1) employ persons; or
(2) contract for services;
upon approval by the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-8-3
Employees serve at pleasure of board
Sec. 3. An employee of the board serves at the pleasure of the board.
As added by P.L.98-2004, SEC.23.



CHAPTER 9. ANNUAL REPORT

IC 33-44-9-2
Contents of annual report
Sec. 2. The report filed under section 1 of this chapter must include the following information for the annual period ending June 30:
(1) The number of eligible clients served.
(2) The amount of interest paid into the fund by the board during the year as remittances by depository financial institutions and the amount of interest deposited in the fund during the year from investments by the treasurer of state.
(3) The amount disbursed, by category, for direct legal services, to law school clinics, to programs or projects in the public interest that assist in the improvement of the administration of justice, administrative costs, and for educational purposes.
(4) The number of attorneys subject to this article.
(5) The number of attorneys submitting written statements under IC 33-44-5-2.
(6) The identity of qualified legal services providers, law school clinics, and programs or projects in the public interest that assist in the improvement of the administration of justice to whom grants have been made or with whom contracts have been executed and the amounts disbursed to each.
As added by P.L.98-2004, SEC.23.









TITLE 34. CIVIL LAW AND PROCEDURE

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS



CHAPTER 2. DEFINITIONS

IC 34-6-2-2.5
"Adult person"
Sec. 2.5. "Adult person", for purposes of IC 34-23-1-2, has the meaning set forth in IC 34-23-1-2(a).
As added by P.L.84-1999, SEC.1.

IC 34-6-2-3
"Advance payment"
Sec. 3. "Advance payment", for purposes of IC 34-44-2, means a payment made:
(1) by:
(A) the defendant in an action to recover damages for personal injuries, wrongful death, or property damage; or
(B) the defendant's insurance company; and
(2) to or for the plaintiff or any other person.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-3.1
"Advanced emergency medical technician"
Sec. 3.1. "Advanced emergency medical technician", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-3.5.
As added by P.L.77-2012, SEC.53.

IC 34-6-2-3.3
"Advertiser or sponsor"
Sec. 3.3. (a) "Advertiser or sponsor", for purposes of IC 34-30-22, means a person who for political, commercial, educational, benevolent, or charitable purposes:
(1) donates or contributes money, materials, or products; or
(2) pays fees to advertise or display trademarks; in connection with an event.
(b) The term does not include a person who exercises primary control over an event.
As added by P.L.116-2005, SEC.1.

IC 34-6-2-4
Repealed
(Repealed by P.L.205-2003, SEC.44.)

IC 34-6-2-5
"Agency"
Sec. 5. (a)"Agency", for purposes of IC 34-30-9, has the meaning set forth in IC 4-20.5-1-3. The term includes any institution supported by taxes.
(b) "Agency", for purposes of IC 34-52-2, refers to any elected official or other authority exercising any of the executive, including administrative, authority of the state. The term does not include the legislative or judicial department of state government or a political subdivision.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-6
"Aggrieved person"
Sec. 6. "Aggrieved person", for purposes of IC 34-24-2, means any of the following:
(1) A person who has an interest in property or in an enterprise that:
(A) is the object of corrupt business influence (IC 35-45-6-2); or
(B) has suffered damages or harm as a result of corrupt business influence (IC 35-45-6-2).
(2) An individual whose personal safety is threatened by criminal gang (as defined in section 32 of this chapter) activity.
(3) An individual or a business whose property value or business activity is negatively affected due to criminal gang (as defined in section 32 of this chapter) activity.
(4) A political subdivision in which criminal gang (as defined in section 32 of this chapter) activity negatively affects the property values or business activity of the political subdivision or the personal safety of the political subdivision's residents.
(5) The state.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-7
Repealed
(Repealed by P.L.2-2002, SEC.128.)

IC 34-6-2-8
"Agricultural product"
Sec. 8. "Agricultural product", for purposes of IC 34-30-3, means

a natural product of a farm, a nursery, a grove, an orchard, a vineyard, a garden, or an apiary. The term includes trees and firewood.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-8.2
"Agritourism activity"
Sec. 8.2. "Agritourism activity", for the purposes of IC 34-31-9, has the meaning set forth in IC 34-31-9-2.
As added by P.L.6-2012, SEC.214.

IC 34-6-2-8.3
"Agritourism provider"
Sec. 8.3. "Agritourism provider", for the purposes of IC 34-31-9, has the meaning set forth in IC 34-31-9-3.
As added by P.L.6-2012, SEC.215.

IC 34-6-2-9
"Ambulance service"
Sec. 9. "Ambulance service", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-4.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-10
"Annual aggregate"
Sec. 10. "Annual aggregate", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-5.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-11
"Armory"
Sec. 11. "Armory", for purposes of IC 34-30-8, means an armory constructed and operated under IC 10-16-3 or IC 10-16-4.
As added by P.L.1-1998, SEC.1. Amended by P.L.2-2003, SEC.81.

IC 34-6-2-11.5
"Asbestos claim"
Sec. 11.5. "Asbestos claim", for purposes of IC 34-31-8, has the meaning set forth in IC 34-31-8-1.
As added by P.L.134-2009, SEC.1.

IC 34-6-2-12
"Assisting sheriff"
Sec. 12. "Assisting sheriff", for purposes of IC 34-47-4, means the sheriff of a county other than the county in which a writ of attachment has been issued under IC 34-47-4.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-13
"Auctioneer" Sec. 13. "Auctioneer", for purposes of IC 34-55-6, means an auctioneer licensed under IC 25-6.1.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-14
"Authority"
Sec. 14. "Authority", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-6.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-15
"Authorized persons"
Sec. 15. "Authorized persons", for purposes of IC 34-43-1, include:
(1) the patient;
(2) a person authorized by the patient to request the records, if the authorization was made in writing not more than sixty (60) days before the date of the request for the records;
(3) physicians or other professionals within the hospital;
(4) a person entitled to request health records under IC 16-39-1-3;
(5) a coroner who is investigating a death under IC 36-2-14-6; and
(6) any other person designated by order of a court of competent jurisdiction.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-15.7
"Basic life support"
Sec. 15.7. "Basic life support" has the meaning set forth in IC 16-18-2-33.5.
As added by P.L.166-2007, SEC.3.

IC 34-6-2-16
"Beverages"
Sec. 16. "Beverages", for purposes of IC 34-30-8, includes alcoholic beverages.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-17
"Business"
Sec. 17. "Business", for purposes of IC 34-42, means each business, bank, industry, governmental entity, profession, occupation, and calling of every kind.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-18
"Center"
Sec. 18. "Center", for purposes of IC 34-57-3, means a community dispute resolution center or local program that provides conciliation,

mediation, arbitration, or other dispute resolution services.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-19
"Certified copy of a certificate of title"
Sec. 19. "Certified copy of a certificate of title", for purposes of IC 34-40-4, means a document that is:
(1) a copy of a certificate of title for a motor vehicle, by whatever name designated, that is issued by the bureau of motor vehicles or a governmental entity in another state;
(2) prepared from a record of the governmental entity issuing the certificate of title; and
(3) certified by the officer having legal custody of the record described in subdivision (2) or the officer's deputy.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-20
"Charitable entity"
Sec. 20. "Charitable entity", for purposes of IC 34-30-5, means any entity exempted from state gross retail tax under IC 6-2.5-5-21(b)(1)(B).
As added by P.L.1-1998, SEC.1. Amended by P.L.192-2002(ss), SEC.173.

IC 34-6-2-21
"Child"
Sec. 21. (a) "Child", for purposes of IC 34-23-2, has the meaning set forth in IC 34-23-2.
(b) "Child", for purposes of IC 34-30-11, includes a child of any age.
(c) "Child", for purposes of IC 34-31-4, means an unemancipated person who is less than eighteen (18) years of age.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-21.2
Repealed
(Repealed by P.L.1-2003, SEC.105.)

IC 34-6-2-22
"Cognovit note"
Sec. 22. "Cognovit note", for purposes of IC 34-54-4, means a negotiable instrument or other written contract to pay money that contains a provision or stipulation:
(1) giving to any person a power of attorney, or authority as attorney, for the maker, endorser, assignor, or other person liable on the negotiable instrument or contract, and in the name of the maker, endorser, assignor, or other obligor:
(A) to appear in any court, whether of record or inferior; or
(B) to waive personal service of process;
in any action to enforce payment of money or any part of the

money claimed to be due;
(2) authorizing or purporting to authorize an attorney, agent, or other representative, however designated, to confess judgment on the instrument for a sum of money when the sum is to be ascertained, or the judgment is to be rendered or entered otherwise than by action of court upon a hearing after personal service upon the debtor, whether with or without attorney's fee; or
(3) authorizing or purporting to authorize an attorney, agent, or representative to:
(A) release errors or the right of appeal from any judgment; or
(B) consent to the issuance of execution on the judgment.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-23
"College, university, or junior college"
Sec. 23. "College, university, or junior college", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-7.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-24
"Commissioner"
Sec. 24. "Commissioner", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-8.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-25
"Community health center"
Sec. 25. "Community health center", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-9.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-26
"Community mental health center"
Sec. 26. "Community mental health center", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-10.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-27
"Community mental retardation center"
Sec. 27. "Community mental retardation center", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-11.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-28
"Compensation"
Sec. 28. (a) "Compensation", for purposes of section 127 of this chapter, does not include payments:
(1) to reimburse the expenses of a qualified director (as defined

in section 127 of this chapter); and
(2) for per diem.
(b) "Compensation", for purposes of IC 34-30-18, means anything of value given as payment for performing a function. The term does not include:
(1) payment for expenses, prizes, or trophies; or
(2) a payment to an individual of fifteen dollars ($15) or less for performing one (1) or more functions during a day.
(c) "Compensation", for purposes of IC 34-30-19, does not include the following:
(1) Reimbursement or payment of reasonable expenses incurred for the benefit of a sports or leisure activity.
(2) Any award, meal, or other gift that does not exceed one hundred dollars ($100) in value and is given as a token of appreciation or recognition.
(3) Any per diem payment that does not exceed fifty dollars ($50) for personal services as a referee, umpire, judge, or assistant to a referee, umpire, or judge.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-29
"Consumer"
Sec. 29. "Consumer", for purposes of IC 34-20, means:
(1) a purchaser;
(2) any individual who uses or consumes the product;
(3) any other person who, while acting for or on behalf of the injured party, was in possession and control of the product in question; or
(4) any bystander injured by the product who would reasonably be expected to be in the vicinity of the product during its reasonably expected use.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-29.5
"Corporation"
Sec. 29.5. "Corporation", for purposes of IC 34-31-8, has the meaning set forth in IC 34-31-8-2.
As added by P.L.134-2009, SEC.2.

IC 34-6-2-30
"Cost of the periodic payments agreement"
Sec. 30. "Cost of the periodic payments agreement", for purposes of IC 34-18-14, has the meaning set forth in IC 34-18-14-1.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-30.5
"Costs"
Sec. 30.5. "Costs", for purposes of this article, includes fees.
As added by P.L.106-2010, SEC.6.
IC 34-6-2-31
"Court"
Sec. 31. (a) "Court", for purposes of IC 34-51-4, refers to the court awarding a judgment.
(b) "Court", for purposes of IC 34-57-2, has the meaning set forth in IC 34-57-2-17.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-32
"Criminal gang"
Sec. 32. "Criminal gang", for purposes of section 6 of this chapter, has the meaning set forth in IC 35-45-9-1.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-33
"Daily newspaper"
Sec. 33. "Daily newspaper", for purposes of IC 34-15-4, means a newspaper that publishes five (5) or more issues each week.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-33.5
"Debt"
Sec. 33.5. "Debt", for purposes of sections 44.3, 44.4, 71.9, 73.5, 73.7, and 135.5 of this chapter and IC 34-55-10, means a legally or an equitably enforced monetary obligation or liability of an individual arising out of contract, tort, or otherwise.
As added by P.L.179-2005, SEC.2.

IC 34-6-2-34
"Department"
Sec. 34. "Department", for purposes of IC 34-13-3-7, refers to the department of correction.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-34.5
"Domestic or family violence"
Sec. 34.5. "Domestic or family violence" means, except for an act of self-defense, the occurrence of at least one (1) of the following acts committed by a family or household member:
(1) Attempting to cause, threatening to cause, or causing physical harm to another family or household member.
(2) Placing a family or household member in fear of physical harm.
(3) Causing a family or household member to involuntarily engage in sexual activity by force, threat of force, or duress.
(4) Beating (as described in IC 35-46-3-0.5(2)), torturing (as described in IC 35-46-3-0.5(5)), mutilating (as described in IC 35-46-3-0.5(3)), or killing a vertebrate animal without justification with the intent to threaten, intimidate, coerce, harass, or terrorize a family or household member. For purposes of IC 34-26-5, domestic and family violence also includes stalking (as defined in IC 35-45-10-1) or a sex offense under IC 35-42-4, whether or not the stalking or sex offense is committed by a family or household member.
As added by P.L.133-2002, SEC.41. Amended by P.L.221-2003, SEC.7; P.L.171-2007, SEC.3.

IC 34-6-2-35
"Economically feasible"
Sec. 35. "Economically feasible", for purposes of IC 34-55-6, means a finding by the court that:
(1) a reasonable probability exists that with the use of auctioneer services a valid and enforceable bid will be made at the execution for a sale price equal to or greater than the amount of the judgment and the costs and expenses necessary to its satisfaction, including the costs of the auctioneer; and
(2) no such probability exists without the use of an auctioneer.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-36
"Emergency"
Sec. 36. "Emergency", for purposes of IC 34-30-6, means an occurrence or an imminent threat of an occurrence that involves a hazardous substance or compressed gas and that creates the possibility of harm to any person, to property, or to the environment.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-37
"Emergency medical technician"
Sec. 37. "Emergency medical technician", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-12.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-37.2
Repealed
(Repealed by P.L.77-2012, SEC.54.)

IC 34-6-2-37.4
Repealed
(Repealed by P.L.77-2012, SEC.55.)

IC 34-6-2-38
"Employee" and "public employee"
Sec. 38. (a) "Employee" and "public employee", for purposes of section 91 of this chapter, IC 34-13-2, IC 34-13-3, IC 34-13-4, and IC 34-30-14, mean a person presently or formerly acting on behalf of a governmental entity, whether temporarily or permanently or with or without compensation, including members of boards, committees, commissions, authorities, and other instrumentalities of governmental entities, volunteer firefighters (as defined in

IC 36-8-12-2), and elected public officials.
(b) The term also includes attorneys at law whether employed by the governmental entity as employees or independent contractors and physicians licensed under IC 25-22.5 and optometrists who provide medical or optical care to confined offenders (as defined in IC 11-8-1) within the course of their employment by or contractual relationship with the department of correction. However, the term does not include:
(1) an independent contractor (other than an attorney at law, a physician, or an optometrist described in this section);
(2) an agent or employee of an independent contractor;
(3) a person appointed by the governor to an honorary advisory or honorary military position; or
(4) a physician licensed under IC 25-22.5 with regard to a claim against the physician for an act or omission occurring or allegedly occurring in the physician's capacity as an employee of a hospital.
(c) For purposes of IC 34-13-3 and IC 34-13-4, the term includes a person that engages in an act or omission before July 1, 2004, in the person's capacity as:
(1) a contractor under IC 6-1.1-4-32 (repealed);
(2) an employee acting within the scope of the employee's duties for a contractor under IC 6-1.1-4-32 (repealed);
(3) a subcontractor of the contractor under IC 6-1.1-4-32 (repealed) that is acting within the scope of the subcontractor's duties; or
(4) an employee of a subcontractor described in subdivision (3) that is acting within the scope of the employee's duties.
As added by P.L.1-1998, SEC.1. Amended by P.L.142-1999, SEC.1; P.L.250-2001, SEC.1; P.L.1-2002, SEC.142; P.L.151-2002, SEC.4 and P.L.178-2002, SEC.112; P.L.1-2003, SEC.88; P.L.1-2007, SEC.223; P.L.121-2009, SEC.14.

IC 34-6-2-39
"Enterprise"
Sec. 39. "Enterprise", for purposes of IC 34-24-2, has the meaning set forth in IC 35-45-6-1.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-40
"Equine"
Sec. 40. "Equine", for purposes of IC 34-31-5, means a horse, pony, mule, donkey, or hinny.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-41
"Equine activity"
Sec. 41. (a) "Equine activity", for purposes of IC 34-31-5, includes the following:
(1) Equine shows, fairs, competitions, performances, or parades

that involve equines and any of the equine disciplines, including dressage, hunter and jumper horse shows, grand prix jumping, three (3) day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting.
(2) Equine training or teaching activities.
(3) Boarding equines.
(4) Riding, driving, inspecting, or evaluating an equine, whether or not monetary consideration or anything of value is exchanged.
(5) Rides, trips, hunts, or other equine activities of any type (even if informal or impromptu) that are sponsored by an equine activity sponsor.
(6) Placing or replacing horseshoes on an equine.
(b) The term does not include being a spectator at an equine activity.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-42
"Equine activity sponsor"
Sec. 42. "Equine activity sponsor", for purposes of IC 34-31-5, means a person who sponsors, organizes, or provides facilities for an equine activity.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-43
"Equine professional"
Sec. 43. "Equine professional", for purposes of IC 34-31-5, means a person who, for compensation:
(1) instructs a participant on riding, driving, or being a passenger upon an equine;
(2) rents to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine; or
(3) rents equipment or tack to a participant.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-44
"Evaluation of patient care"
Sec. 44. (a) "Evaluation of patient care", for purposes of IC 34-30-15, relates to:
(1) the accuracy of diagnosis;
(2) the propriety, appropriateness, quality, or necessity of care rendered by a professional health care provider; and
(3) the reasonableness of the utilization of services, procedures, and facilities in the treatment of individual patients.
(b) The term does not relate to charges for services or to methods used in arriving at diagnoses.
As added by P.L.1-1998, SEC.1.
IC 34-6-2-44.1
"Event"
Sec. 44.1. "Event", for purposes of section 3.3 of this chapter and IC 34-30-22, means:
(1) a performance;
(2) a benefit;
(3) a fundraiser;
(4) an auction;
(5) a meal;
(6) a concert;
(7) a sporting event;
(8) a festival;
(9) a parade;
(10) a reception;
(11) a trade show;
(12) a convention;
(13) an educational program; or
(14) another occasion organized by or for a federally tax exempt organization.
As added by P.L.1-2006, SEC.515.

IC 34-6-2-44.2
"Exempt"
Sec. 44.2. "Exempt", for purposes of IC 34-55-10, means protected from a judicial lien, process, or proceeding to collect a debt.
As added by P.L.1-2006, SEC.516.

IC 34-6-2-44.3
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 34-6-2-44.4
"Exemption"
Sec. 44.4. "Exemption", for purposes of IC 34-55-10, means protection from a judicial lien, process, or proceeding to collect a debt.
As added by P.L.179-2005, SEC.4.

IC 34-6-2-44.5
"Extreme sport area"
Sec. 44.5. (a) "Extreme sport area", for purposes of IC 34-13-3, means an indoor or outdoor ramp, course, or area specifically designated for the exclusive recreational or sporting use of one (1) or more types of extreme sport equipment.
(b) The term does not include property used at any time as a public sidewalk, footpath, vehicle parking lot, multiple use trail, multiple use greenway, or other public way.
As added by P.L.250-2001, SEC.2.
IC 34-6-2-44.6
"Extreme sport equipment"
Sec. 44.6. "Extreme sport equipment", for purposes of section 44.5 of this chapter and IC 34-13-3, means any of the following nonmotorized devices:
(1) Skateboards.
(2) Roller skates.
(3) Inline skates.
(4) Freestyle bicycles.
(5) Mountain bicycles.
(6) An apparatus that is:
(A) wheeled;
(B) recreational or sporting in nature;
(C) powered solely by the physical efforts of the user; and
(D) generally known, as the term is used in Rule 201 of the Indiana Rules of Evidence, as an apparatus used for extreme sport.
As added by P.L.250-2001, SEC.3.

IC 34-6-2-44.7
"Family law arbitrator"
Sec. 44.7. "Family law arbitrator", for purposes of IC 34-57-5, means:
(1) an attorney certified as a family law specialist in Indiana by an independent certifying organization that is approved and monitored under Rule 30 of the Rules for Admission to the Bar;
(2) a private judge qualified under Rule 1.3 of the Indiana Supreme Court Rules for Alternative Dispute Resolution;
(3) an individual who is a former magistrate or commissioner of an Indiana court of record; or
(4) an attorney who is a registered domestic relations mediator under Rule 2.5(B) of the Indiana Supreme Court Rules for Alternative Dispute Resolution.
As added by P.L.112-2005, SEC.1.

IC 34-6-2-44.8
"Family or household member"
Sec. 44.8. (a) An individual is a "family or household member" of another person if the individual:
(1) is a current or former spouse of the other person;
(2) is dating or has dated the other person;
(3) is engaged or was engaged in a sexual relationship with the other person;
(4) is related by blood or adoption to the other person;
(5) is or was related by marriage to the other person;
(6) has or previously had an established legal relationship:
(A) as a guardian of the other person;
(B) as a ward of the other person;
(C) as a custodian of the other person;
(D) as a foster parent of the other person; or (E) in a capacity with respect to the other person similar to those listed in clauses (A) through (D);
(7) has a child in common with the other person; or
(8) has adopted a child of the other person.
(b) An individual is a "family or household member" of both persons to whom subsection (a)(1), (a)(2), (a)(3), (a)(4), (a)(5), (a)(6), (a)(7), or (a)(8) applies if the individual is a minor child of one (1) of the persons.
As added by P.L.133-2002, SEC.42. Amended by P.L.97-2004, SEC.113; P.L.136-2012, SEC.9.

IC 34-6-2-45
"Fault"
Sec. 45. (a) "Fault", for purposes of IC 34-20, means an act or omission that is negligent, willful, wanton, reckless, or intentional toward the person or property of others. The term includes the following:
(1) Unreasonable failure to avoid an injury or to mitigate damages.
(2) A finding under IC 34-20-2 (or IC 33-1-1.5-3 before its repeal) that a person is subject to liability for physical harm caused by a product, notwithstanding the lack of negligence or willful, wanton, or reckless conduct by the manufacturer or seller.
(b) "Fault", for purposes of IC 34-51-2, includes any act or omission that is negligent, willful, wanton, reckless, or intentional toward the person or property of others. The term also includes unreasonable assumption of risk not constituting an enforceable express consent, incurred risk, and unreasonable failure to avoid an injury or to mitigate damages.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-46
"Fees or other expenses"
Sec. 46. "Fees or other expenses", for purposes of IC 34-52-2, include:
(1) the reasonable expenses of expert witnesses that are found by a court under IC 34-52-2 to be necessary for the preparation of the petitioner's case;
(2) the reasonable costs of any:
(A) study;
(B) analysis;
(C) engineering report; or
(D) test project;
that are found by a court under IC 34-52-2 to be necessary for the preparation of the petitioner's case;
(3) any reasonable discovery expenses, that are found by a court under IC 34-52-2 to be necessary for the preparation of the petitioner's case; and
(4) reasonable attorney's fees. As added by P.L.1-1998, SEC.1.

IC 34-6-2-46.5
"Fire control or protection equipment"
Sec. 46.5. "Fire control or protection equipment", for purposes of IC 34-30-10.5, includes vehicles, firefighting tools, protective gear, breathing apparatuses, and other supplies, equipment, and tools used in firefighting or emergency rescue.
As added by P.L.95-2001, SEC.1.

IC 34-6-2-46.7
"Firearm"
Sec. 46.7. "Firearm", for purposes of IC 34-28-7 and IC 34-30-20, has the meaning set forth in IC 35-47-1-5.
As added by P.L.80-2004, SEC.1. Amended by P.L.90-2010, SEC.3.

IC 34-6-2-47
"Food item"
Sec. 47. "Food item", for purposes of IC 34-30-5, means any item that may be ingested as a normal part of the human diet. The term includes food that was prepared for serving by a food source (as defined in section 48 of this chapter) but not served by the food source.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-48
"Food source"
Sec. 48. "Food source", for purposes of IC 34-30-5, means any of the following:
(1) A restaurant.
(2) A cafeteria.
(3) A hospital.
(4) A hotel.
(5) A caterer.
(6) A public or a private school, or postsecondary educational institution.
(7) A fraternal organization or veterans organization.
(8) Any other person that prepares and serves food to individuals in the ordinary course of that person's business.
As added by P.L.1-1998, SEC.1. Amended by P.L.2-2007, SEC.369.

IC 34-6-2-48.3
"Foreign judgment"
Sec. 48.3. "Foreign judgment", for purposes of IC 34-54-11, means any judgment, decree or order of:
(1) a court of the United States; or
(2) any other court that is entitled to the full faith and credit of Indiana.
As added by P.L.40-2003, SEC.1. Amended by P.L.63-2010, SEC.1.
IC 34-6-2-48.5
"Foreign protection order"
Sec. 48.5. "Foreign protection order", for purposes of IC 34-26-5-17, means a protection order issued by a tribunal of:
(1) another state; or
(2) an Indian tribe;
regardless of whether the protection order was issued in an independent proceeding or as part of another criminal or civil proceeding.
As added by P.L.280-2001, SEC.28. Amended by P.L.133-2002, SEC.43.

IC 34-6-2-49
"Governmental entity"
Sec. 49. (a) "Governmental entity", for purposes of section 91 of this chapter, IC 34-13-2, IC 34-13-3, and IC 34-13-4, means the state or a political subdivision of the state.
(b) "Governmental entity", for purposes of section 103(j) of this chapter, means the state or a political subdivision of the state.
As added by P.L.1-1998, SEC.1. Amended by P.L.250-2001, SEC.4; P.L.280-2001, SEC.29; P.L.1-2002, SEC.143; P.L.133-2002, SEC.44; P.L.90-2010, SEC.4.

IC 34-6-2-50
"Grant recipient"
Sec. 50. "Grant recipient", for purposes of IC 34-57-3, means a nonprofit corporation or an organization that administers a community dispute resolution center under IC 34-57-3.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-51
"Gratuitously renders emergency care"
Sec. 51. (a) "Gratuitously renders emergency care", for purposes of IC 34-30-12-1, means the giving of emergency care (including the use of an automatic external defibrillator):
(1) that was volunteered without legal obligation on the part of the person rendering the emergency care; and
(2) for which the person rendering the emergency care does not expect remuneration.
(b) Emergency care may not be considered to be gratuitously rendered emergency care solely because of the failure to send a bill for the emergency care.
As added by P.L.1-1998, SEC.1. Amended by P.L.1-1999, SEC.67.

IC 34-6-2-52
"Hazardous substance"
Sec. 52. "Hazardous substance", for purposes of IC 34-30-6, means:
(1) a material or waste that has been determined to be hazardous or potentially hazardous to any individual, to property, or to the

environment by the United States Environmental Protection Agency, the federal Nuclear Regulatory Commission, the United States Department of Transportation, the solid waste management board, or the United States Occupational Safety and Health Agency or any agent or designee of any of the above mentioned boards, agencies, or commission; or
(2) any substance that may be potentially hazardous to any person, to property or to the environment.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-53
"Health care"
Sec. 53. "Health care", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-13.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-54
"Health care provider"
Sec. 54. (a) "Health care provider", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-14.
(b) "Health care provider", for purposes of IC 34-30-12.5, has the meaning set forth in IC 34-30-12.5-2.
As added by P.L.1-1998, SEC.1. Amended by P.L.136-2003, SEC.1.

IC 34-6-2-55
"Health care services"
Sec. 55. (a) "Health care services", for purposes of IC 34-30-13, has the meaning set forth in IC 27-13-1-18(a).
(b) "Health care services", for purposes of IC 34-30-13.5, means:
(1) any services provided by an individual licensed under:
(A) IC 25-2.5;
(B) IC 25-10;
(C) IC 25-13;
(D) IC 25-14;
(E) IC 25-22.5;
(F) IC 25-23;
(G) IC 25-23.5;
(H) IC 25-23.6;
(I) IC 25-24;
(J) IC 25-26;
(K) IC 25-27;
(L) IC 25-27.5;
(M) IC 25-29;
(N) IC 25-33;
(O) IC 25-34.5; or
(P) IC 25-35.6;
(2) services provided as the result of hospitalization;
(3) services incidental to the furnishing of services described in subdivisions (1) or (2);
(4) any services by individuals: (A) licensed as paramedics;
(B) certified as advanced emergency medical technicians; or
(C) certified as emergency medical technicians under IC 16-31-2;
(5) any services provided by individuals certified as emergency medical responders under IC 16-31-2; or
(6) any other services or goods furnished for the purpose of preventing, alleviating, curing, or healing human illness, physical disability, or injury.
As added by P.L.1-1998, SEC.1. Amended by P.L.138-2006, SEC.12; P.L.77-2012, SEC.56.

IC 34-6-2-56
"Health facility"
Sec. 56. "Health facility", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-15.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-57
"Hitchhiker"
Sec. 57. "Hitchhiker", for purposes of IC 34-30-11, means a passenger who has solicited a ride in violation of IC 9-21-17-16.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-58
"Homeowners association"
Sec. 58. "Homeowners association", for purposes of section 127 of this chapter, means a corporation or other entity that:
(1) is organized and operated exclusively for the benefit of two (2) or more persons who each own a dwelling in fee simple; and
(2) acts, in accordance with the articles, bylaws, and other documents governing the entity, to:
(A) acquire, transfer, manage, repair, maintain, or engage in construction on or in the land and improvements on the land related to the use of the dwellings owned by the members of the corporation;
(B) purchase insurance to cover a casualty or an activity on or in the land and improvements on the land;
(C) engage in an activity incidental to an activity described in clause (A) or (B); or
(D) engage in more than one (1) of the activities described in clauses (A) through (C).
As added by P.L.1-1998, SEC.1.

IC 34-6-2-59
"Hospital"
Sec. 59. "Hospital", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-16.
As added by P.L.1-1998, SEC.1.
IC 34-6-2-60
"Hospital medical record"
Sec. 60. "Hospital medical record", for purposes of IC 34-43-1, means the hospital's clinical record maintained on each hospital patient as provided in IC 16-18-2-168.
As added by P.L.1-1998, SEC.1. Amended by P.L.255-2003, SEC.54.

IC 34-6-2-61
"Illegal drug"
Sec. 61. "Illegal drug", for purposes of IC 34-24-4, means a drug that is illegal to distribute under state law.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-62
"Illegal drug market"
Sec. 62. "Illegal drug market", for purposes of IC 34-24-4, means the support system of illegal drug related operations, from production to retail sales, through which an illegal drug reaches a drug user.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-63
"Illegal drug market target community"
Sec. 63. "Illegal drug market target community", for purposes of IC 34-24-4, means the following areas where a person participates in the illegal drug market:
(1) The county in which the person's place of participation is located if the person violates a statute concerning possession or dealing of an illegal drug that is punishable as a Class D felony.
(2) The county described in subdivision (1) plus all counties with a border contiguous to the county if the person violates a statute concerning possession or dealing of an illegal drug that is punishable as a Class C felony.
(3) The counties described in subdivision (2) plus all counties with a border contiguous to those counties if the person violates a statute concerning possession or dealing of an illegal drug that is punishable as a Class B felony.
(4) Indiana if the person violates a statute in Indiana concerning possession or dealing of an illegal drug that is punishable as a Class A felony.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-64
"In good faith"
Sec. 64. "In good faith", for purposes of IC 34-13-3 and IC 34-30-15, refers to an act taken:
(1) without malice;
(2) after a reasonable effort to obtain the facts of the matter; and
(3) in the reasonable belief that the action taken is warranted by the facts known.
As added by P.L.1-1998, SEC.1. Amended by P.L.280-2001, SEC.30.
IC 34-6-2-65
"Incapacitated"
Sec. 65. "Incapacitated", for purposes of IC 34-13-3, has the meaning set forth in IC 29-3-1-7.5.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-66
Repealed
(Repealed by P.L.2-2002, SEC.128.)

IC 34-6-2-66.7
"Indian tribe"
Sec. 66.7. "Indian tribe", for purposes of sections 48.5, 71.7, and 121.6 of this chapter and IC 34-26-5-17, means an Indian:
(1) tribe;
(2) band;
(3) pueblo;
(4) nation; or
(5) organized group or community, including an Alaska Native village or regional or village corporation as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.);
that is recognized as eligible for the special programs and services provided by the United States to Indians because of their special status as Indians.
As added by P.L.280-2001, SEC.31. Amended by P.L.133-2002, SEC.45.

IC 34-6-2-67
"Individual drug user"
Sec. 67. "Individual drug user", for purposes of IC 34-24-4, means an individual whose illegal drug use is the basis of an action brought under IC 34-24-4 (or IC 34-1-70 before its repeal).
As added by P.L.1-1998, SEC.1.

IC 34-6-2-68
Repealed
(Repealed by P.L.2-2002, SEC.128.)

IC 34-6-2-68.8
"Inherent risks of agritourism activities"
Sec. 68.8. "Inherent risks of agritourism activities", for the purposes of IC 34-31-9, has the meaning set forth in IC 34-31-9-4.
As added by P.L.6-2012, SEC.216.

IC 34-6-2-69
"Inherent risks of equine activities"
Sec. 69. "Inherent risks of equine activities", for purposes of IC 34-31-5, means the dangers or conditions that are an integral part of equine activities, including the following: (1) The propensity of an equine to behave in ways that may result in injury, harm, or death to persons on or around the equine.
(2) The unpredictability of an equine's reaction to such things as sound, sudden movement, unfamiliar objects, people, or other animals.
(3) Hazards such as surface and subsurface conditions.
(4) Collisions with other equines or objects.
(5) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within the participant's ability.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-69.5
"Innocent successor corporation"
Sec. 69.5. "Innocent successor corporation", for purposes of IC 34-31-8, has the meaning set forth in IC 34-31-8-3.
As added by P.L.134-2009, SEC.3.

IC 34-6-2-70
"Insured"
Sec. 70. "Insured", for purposes of IC 34-53, means a person insured by an insurer.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-71
"Insurer"
Sec. 71. (a) "Insurer", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-17.
(b) "Insurer", for purposes of IC 34-53, has the meaning set forth in IC 27-1-2-3.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-71.3
"Interested party"
Sec. 71.3. "Interested party", for purposes of IC 34-50-2, has the meaning set forth in IC 34-50-2-1.
As added by P.L.219-2001, SEC.2.

IC 34-6-2-71.7
"Issuing state or Indian tribe"
Sec. 71.7. "Issuing state or Indian tribe", for purposes of IC 34-26-5-17, means the state or Indian tribe whose tribunal issues a protection order.
As added by P.L.280-2001, SEC.32. Amended by P.L.133-2002, SEC.46.

IC 34-6-2-71.9
"Judicial lien" Sec. 71.9. "Judicial lien", for purposes of sections 44.3, 44.4, and 73.7 of this chapter, means a lien on property obtained by a judgment, levy, or another legal or equitable process or proceeding instituted to collect a debt.
As added by P.L.179-2005, SEC.5.

IC 34-6-2-72
"Law"
Sec. 72. "Law", as for example "the law relating to other civil actions", for purposes of IC 34-13-5, means the statutes, including but not limited to IC 34-13-5 (and IC 34-4-17 before its repeal), and any applicable rules of the Indiana supreme court on any subject.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-72.2
"Land"
Sec. 72.2. "Land", for the purposes of IC 34-31-9, has the meaning set forth in IC 34-31-9-5.
As added by P.L.6-2012, SEC.217.

IC 34-6-2-73
"Law enforcement costs"
Sec. 73. "Law enforcement costs", for purposes of IC 34-24-1, means:
(1) expenses incurred by the law enforcement agency that makes a seizure under IC 34-24-1 (or IC 34-4-30.1 before its repeal) for the criminal investigation associated with the seizure;
(2) repayment of the investigative fund of the law enforcement agency that makes a seizure under IC 34-24-1 to the extent that the agency can specifically identify any part of the money as having been expended from the fund; and
(3) expenses of the prosecuting attorney associated with the costs of proceedings associated with the seizure and the offenses related to the seizure.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-73.3
"Law enforcement officer"
Sec. 73.3. "Law enforcement officer", for purposes of IC 34-26-5, has the meaning set forth in IC 35-31.5-2-185.
As added by P.L.280-2001, SEC.33. Amended by P.L.133-2002, SEC.47; P.L.114-2012, SEC.59.

IC 34-6-2-73.5
"Levy"
Sec. 73.5. "Levy", for purposes of section 71.9 of this chapter and IC 34-55-10, means the seizure of property under a writ of attachment, a garnishment, an execution, or a similar legal or equitable process issued to collect a debt. As added by P.L.179-2005, SEC.6.

IC 34-6-2-73.7
"Lien"
Sec. 73.7. "Lien", for purposes of section 71.9 of this chapter and IC 34-55-10, means a security interest, judicial lien, statutory lien, common law lien, or another interest in property to secure the payment of a debt or the performance of an obligation.
As added by P.L.179-2005, SEC.7.

IC 34-6-2-74
Repealed
(Repealed by P.L.2-2002, SEC.128.)

IC 34-6-2-75
"Loss"
Sec. 75. (a) "Loss", for purposes of IC 34-13-3, means injury to or death of a person or damage to property.
(b) "Loss", for purposes of IC 34-30-6, means injury to or death of a human being or damage to property or to the environment.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-76
"Malpractice"
Sec. 76. "Malpractice", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-18.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-77
"Manufacturer"
Sec. 77. (a) "Manufacturer", for purposes of IC 34-20, means a person or an entity who designs, assembles, fabricates, produces, constructs, or otherwise prepares a product or a component part of a product before the sale of the product to a user or consumer. "Manufacturer" includes a seller who:
(1) has actual knowledge of a defect in a product;
(2) creates and furnishes a manufacturer with specifications relevant to the alleged defect for producing the product or who otherwise exercises some significant control over all or a portion of the manufacturing process;
(3) alters or modifies the product in any significant manner after the product comes into the seller's possession and before it is sold to the ultimate user or consumer;
(4) is owned in whole or significant part by the manufacturer; or
(5) owns in whole or significant part the manufacturer.
(b) A seller who discloses the name of the actual manufacturer of a product is not a manufacturer under this section merely because the seller places or has placed a private label on a product.
As added by P.L.1-1998, SEC.1.
IC 34-6-2-78
"Mediation"
Sec. 78. "Mediation", for purposes of IC 34-57-3, means a process where at least two (2) disputing parties choose to be guided to a mutually agreeable solution with the aid of a mediator.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-79
"Mediator"
Sec. 79. "Mediator", for purposes of IC 34-57-3, means a neutral and impartial person who assists in the resolution of a dispute through the mediation process.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-80
"Mental health service provider"
Sec. 80. "Mental health service provider", for purposes of IC 34-30-16, means any of the following:
(1) A physician licensed under IC 25-22.5.
(2) A hospital licensed under IC 16-21.
(3) A private institution licensed under IC 12-25.
(4) A psychologist licensed under IC 25-33.
(5) A school psychologist licensed by the Indiana state board of education.
(6) A postsecondary educational institution counseling center under the direction of a licensed psychologist, physician, or mental health professional.
(7) A registered nurse or licensed practical nurse licensed under IC 25-23.
(8) A clinical social worker licensed under IC 25-23.6-5-2.
(9) A partnership, a limited liability company, a corporation, or a professional corporation (as defined in IC 23-1.5-1-10) whose partners, members, or shareholders are mental health service providers described in subdivisions (1) through (6).
(10) A community mental health center (as defined in IC 12-7-2-38).
(11) A program for the treatment, care, or rehabilitation of alcohol abusers or drug abusers that is:
(A) certified under IC 12-23-1-6; or
(B) created and funded under IC 12-23-14 or IC 33-23-16.
(12) A state institution (as defined in IC 12-7-2-184).
(13) A managed care provider (as defined in IC 12-7-2-127(b)).
As added by P.L.1-1998, SEC.1. Amended by P.L.168-2002, SEC.13; P.L.2-2007, SEC.370; P.L.108-2010, SEC.8.

IC 34-6-2-81
"Midwife"
Sec. 81. "Midwife", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-19.
As added by P.L.1-1998, SEC.1.
IC 34-6-2-82
"Migrant health center"
Sec. 82. "Migrant health center", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-20.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-82.6
"Military base"
Sec. 82.6. "Military base", for purposes of IC 34-30-21, means a United States or an Indiana government military installation that:
(1) has an area of at least sixty thousand (60,000) acres and is used for the design, construction, maintenance, and testing of electronic devices and ordnance;
(2) has an area of at least nine hundred (900) acres and serves as an urban training center for military units, civilian personnel, and first responders; or
(3) has an area of at least five thousand (5,000) acres and serves as a joint training center for active and reserve components of the armed forces of the United States.
As added by P.L.5-2005, SEC.4. Amended by P.L.180-2006, SEC.7.

IC 34-6-2-83
"Minor"
Sec. 83. "Minor", for purposes of IC 34-28-3, means a person less than eighteen (18) years of age.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-83.8
"Monetary consideration"
Sec. 83.8. "Monetary consideration", for the purposes of IC 34-31-9, has the meaning set forth in IC 34-31-9-6.
As added by P.L.6-2012, SEC.218.

IC 34-6-2-84
"Motor vehicle"
Sec. 84. "Motor vehicle", for purposes of IC 34-40-4, has the meaning set forth in IC 9-13-2-105(a).
As added by P.L.1-1998, SEC.1.

IC 34-6-2-85
"Moving traffic violation"
Sec. 85. "Moving traffic violation", for purposes of IC 34-28-5, means a violation of:
(1) a statute defining an infraction; or
(2) an ordinance;
that applies when a motor vehicle is in motion.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-86
"Municipal corporation" Sec. 86. "Municipal corporation", for purposes of IC 34-13-5, means:
(1) a:
(A) local subdivision of the state; or
(B) public instrumentality or public corporate body created by state law;
including but not limited to cities, towns, townships, counties, school corporations, special taxing districts, conservancy districts, and any other local public instrumentality or corporation that has the right to sue and be sued;
(2) a corporate or other entity that leases a public improvement to a municipal corporation; or
(3) the governing body of a municipal corporation and its members and officers in their official capacity.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-86.4
Repealed
(Repealed by P.L.133-2002, SEC.69.)

IC 34-6-2-87
"News service"
Sec. 87. "News service", for purposes of IC 34-15-4, means an entity that is either a membership association or a corporation with subscribers that:
(1) gathers and transmits news to its members or subscribers; and
(2) maintains an office in Indiana.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-88
"Nonparty"
Sec. 88. "Nonparty", for purposes of IC 34-51-2, means a person who caused or contributed to cause the alleged injury, death, or damage to property but who has not been joined in the action as a defendant.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-88.3
"Nonprofit religious organization"
Sec. 88.3. "Nonprofit religious organization", for purposes of IC 34-31-7, means an organization, a church, a body of communicants, or a group organized primarily for religious purposes and not for pecuniary profit that:
(1) operates:
(A) under Section 501 of the Internal Revenue Code or the Section 501 nonprofit status of the parent organization of the organization, church, body of communicants, or group; and
(B) has a constitution, a charter, an article, or a bylaw containing a clause that provides that upon dissolution, all

remaining assets must:
(i) be used for nonprofit religious purposes; or
(ii) revert to the parent organization for nonprofit religious purposes; or
(2) operates as a place of worship and is recognized as a nonprofit organization by the Internal Revenue Service.
As added by P.L.149-2005, SEC.1.

IC 34-6-2-89
"Offender"
Sec. 89. (a) "Offender", for purposes of IC 34-13-3-7, means a person who is committed to the department of correction or was committed to the department of correction.
(b) "Offender", for purposes of IC 34-58, means a person who is committed to the department of correction or incarcerated in a jail.
As added by P.L.1-1998, SEC.1. Amended by P.L.80-2004, SEC.2.

IC 34-6-2-90
"Offeror"
Sec. 90. "Offeror", for purposes of IC 34-50, means a party to a civil action who makes a qualified settlement offer (as defined in section 128 of this chapter) to a recipient (as defined in section 129 of this chapter) who is an opposing party in the civil action.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-91
"Operator"
Sec. 91. (a) "Operator", for purposes of IC 34-30-3, means a person who is an owner, a lessee, a tenant, or an occupant of land or premises that are used in the production of agricultural products.
(b) "Operator", for purposes of IC 34-31-6, means a person or an entity, other than a governmental entity or an employee of a governmental entity, that owns, manages, controls, directs, or has operational responsibility for a roller skating rink.
As added by P.L.1-1998, SEC.1. Amended by P.L.250-2001, SEC.5.

IC 34-6-2-92
"Paramedic"
Sec. 92. "Paramedic", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-21.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-93
"Parents"
Sec. 93. (a) "Parents", for purposes of IC 34-28-3, means:
(1) the child's birth mother and father who:
(A) is listed as the father on the birth certificate;
(B) is presumed by law under IC 31-14-7 to be the child's father; or
(C) has established paternity with a court order; (2) in the case of adoption, the adopting father and mother of a child;
(3) where custody of a child has been awarded in a court proceeding to someone other than the mother or father, the court appointed guardian or custodian of the child;
(4) where the child's parents are divorced, the parent to whom the divorce decree or modification awards physical custody or control of the child; or
(5) if the child's parents are living apart, the parent to whom physical custody or control of the child has been awarded by a court order.
(b) The term does not include a natural or adopting parent who has given written consent for the child to be adopted by another (if the child has been adopted by another), nor does the term include a child's parent who has lost custody of the child under subsection (a)(3), (a)(4), or (a)(5).
As added by P.L.1-1998, SEC.1.

IC 34-6-2-94
"Partially emancipated minor"
Sec. 94. "Partially emancipated minor", for purposes of IC 34-28-3, means a minor who has been given certain limited authority to contract under IC 34-28-3.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-95
"Participant"
Sec. 95. (a) "Participant", for purposes of IC 34-31-5, means a person, whether an amateur or a professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.
(b) "Participant", for purposes of IC 34-31-9, has the meaning set forth in 34-31-9-7.
As added by P.L.1-1998, SEC.1. Amended by P.L.6-2012, SEC.219.

IC 34-6-2-96
"Participate"
Sec. 96. "Participate", for purposes of IC 34-28-3, means any action a person takes:
(1) according to license or authority of the entity that sanctions a professional automobile or motorcycle racing event; or
(2) by direction or authority of the race organizer of a sanctioned event;
including participation as a driver, mechanic, pit crew member, or unpaid volunteer in and around the pit and race track area.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-97
"Participate in the illegal drug market"
Sec. 97. (a) "Participate in the illegal drug market", for purposes

of IC 34-24-4, means to:
(1) distribute;
(2) possess with an intent to distribute;
(3) commit an act intended to facilitate the marketing or distribution of; or
(4) agree to distribute;
an illegal drug.
(b) The term does not include the purchase or receipt of an illegal drug for personal use only.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-98
"Patient"
Sec. 98. "Patient", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-22.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-99
"Peer review committee"
Sec. 99. (a) "Peer review committee", for purposes of IC 34-30-15, means a committee that:
(1) has the responsibility of evaluation of:
(A) qualifications of professional health care providers;
(B) patient care rendered by professional health care providers; or
(C) the merits of a complaint against a professional health care provider that includes a determination or recommendation concerning the complaint, and the complaint is based on the competence or professional conduct of an individual health care provider, whose competence or conduct affects or could affect adversely the health or welfare of a patient or patients; and
(2) meets the following criteria:
(A) The committee is organized:
(i) by a state, regional, or local organization of professional health care providers or by a nonprofit foundation created by the professional organization for purposes of improvement of patient care;
(ii) by the professional staff of a hospital, another health care facility, a nonprofit health care organization (under section 117(23) of this chapter), or a professional health care organization;
(iii) by state or federal law or regulation;
(iv) by a governing board of a hospital, a nonprofit health care organization (under section 117(23) of this chapter), or professional health care organization;
(v) as a governing board or committee of the board of a hospital, a nonprofit health care organization (under section 117(23) of this chapter), or professional health care organization; (vi) by an organization, a plan, or a program described in section 117(16) through 117(17) of this chapter;
(vii) as a hospital or a nonprofit health care organization (under section 117(23) of this chapter) medical staff or a section of that staff; or
(viii) as a governing board or committee of the board of a professional health care provider (as defined in section 117(16) through 117(17) of this chapter).
(B) At least fifty percent (50%) of the committee members are:
(i) individual professional health care providers, the governing board of a hospital, the governing board of a nonprofit health care organization (under section 117(23) of this chapter), or professional health care organization, or the governing board or a committee of the board of a professional health care provider (as defined in section 117(16) through 117(17) of this chapter); or
(ii) individual professional health care providers and the committee is organized as an interdisciplinary committee to conduct evaluation of patient care services.
(b) However, "peer review committee" does not include a medical review panel created under IC 34-18-10 (or IC 27-12-10 before its repeal).
As added by P.L.1-1998, SEC.1.

IC 34-6-2-100
"Performance"
Sec. 100. "Performance", for purposes of IC 34-30-4, means the acts of a qualified director pertaining to the setting of policy and the controlling or overseeing of the activities or functional responsibilities of the entity served by the qualified director.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-101
"Period of illegal drug use"
Sec. 101. "Period of illegal drug use", for purposes of IC 34-24-4, means the time:
(1) of an individual drug user's first use of an illegal drug to the accrual of the cause of action under this chapter; and
(2) that is presumed to begin two (2) years before the cause of action accrues unless a defendant in the action proves otherwise by clear and convincing evidence.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-102
"Periodic payments agreement"
Sec. 102. "Periodic payments agreement", for purposes of IC 34-18-14, has the meaning set forth in IC 34-18-14-2.
As added by P.L.1-1998, SEC.1.
IC 34-6-2-103 Version a
"Person"
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 103. (a) "Person", for purposes of IC 34-14, has the meaning set forth in IC 34-14-1-13.
(b) "Person", for purposes of IC 34-11-2-11.5 and IC 34-24-4, means:
(1) an individual;
(2) a governmental entity;
(3) a corporation;
(4) a firm;
(5) a trust;
(6) a partnership; or
(7) an incorporated or unincorporated association that exists under or is authorized by the laws of this state, another state, or a foreign country.
(c) "Person", for purposes of section 44.8 of this chapter, means an adult or a minor.
(d) "Person", for purposes of IC 34-26-4, has the meaning set forth in IC 35-41-1-22.
(e) "Person", for purposes of IC 34-30-5, means any of the following:
(1) An individual.
(2) A corporation.
(3) A partnership.
(4) An unincorporated association.
(5) The state (as defined in IC 34-6-2-140).
(6) A political subdivision (as defined in IC 34-6-2-110).
(7) Any other entity recognized by law.
(f) "Person", for purposes of IC 34-30-6, means an individual, a corporation, a limited liability company, a partnership, an unincorporated association, or a governmental entity that:
(1) has qualifications or experience in:
(A) storing, transporting, or handling a hazardous substance or compressed gas;
(B) fighting fires;
(C) emergency rescue; or
(D) first aid care; or
(2) is otherwise qualified to provide assistance appropriate to remedy or contribute to the remedy of the emergency.
(g) "Person", for purposes of IC 34-30-18, includes:
(1) an individual;
(2) an incorporated or unincorporated organization or association;
(3) the state of Indiana;
(4) a political subdivision (as defined in IC 36-1-2-13);
(5) an agency of the state or a political subdivision; or
(6) a group of such persons acting in concert.
(h) "Person", for purposes of sections 42, 43, 69, and 95 of this

chapter, means an individual, an incorporated or unincorporated organization or association, or a group of such persons acting in concert.
(i) "Person", for purposes of IC 34-30-10.5, means the following:
(1) A political subdivision (as defined in IC 36-1-2-13).
(2) A volunteer fire department (as defined in IC 36-8-12-2).
(3) An employee of an entity described in subdivision (1) or (2) who acts within the scope of the employee's responsibilities.
(4) A volunteer firefighter (as defined in IC 36-8-12-2) who is acting for a volunteer fire department.
(5) A corporation, a limited liability company, a partnership, an unincorporated association, or any other entity recognized by law.
(j) "Person", for purposes of IC 34-28-7, means:
(1) an individual;
(2) a governmental entity;
(3) a corporation;
(4) a firm;
(5) a trust;
(6) a partnership; or
(7) an incorporated or unincorporated association that exists under or is authorized by the laws of this state, another state, or a foreign country.
(k) "Person", for purposes of IC 34-31-9, has the meaning set forth in IC 34-31-9-8.
As added by P.L.1-1998, SEC.1. Amended by P.L.95-2001, SEC.2; P.L.2-2002, SEC.89; P.L.133-2002, SEC.48; P.L.153-2002, SEC.1; P.L.1-2003, SEC.89; P.L.90-2010, SEC.5; P.L.154-2011, SEC.3; P.L.6-2012, SEC.220.

IC 34-6-2-103 Version b
"Person"
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 103. (a) "Person", for purposes of IC 34-14, has the meaning set forth in IC 34-14-1-13.
(b) "Person", for purposes of IC 34-11-2-11.5 and IC 34-24-4, means:
(1) an individual;
(2) a governmental entity;
(3) a corporation;
(4) a firm;
(5) a trust;
(6) a partnership; or
(7) an incorporated or unincorporated association that exists under or is authorized by the laws of this state, another state, or a foreign country.
(c) "Person", for purposes of section 44.8 of this chapter, means an adult or a minor.
(d) "Person", for purposes of IC 34-26-4, has the meaning set

forth in IC 35-31.5-2-234.
(e) "Person", for purposes of IC 34-30-5, means any of the following:
(1) An individual.
(2) A corporation.
(3) A partnership.
(4) An unincorporated association.
(5) The state (as defined in IC 34-6-2-140).
(6) A political subdivision (as defined in IC 34-6-2-110).
(7) Any other entity recognized by law.
(f) "Person", for purposes of IC 34-30-6, means an individual, a corporation, a limited liability company, a partnership, an unincorporated association, or a governmental entity that:
(1) has qualifications or experience in:
(A) storing, transporting, or handling a hazardous substance or compressed gas;
(B) fighting fires;
(C) emergency rescue; or
(D) first aid care; or
(2) is otherwise qualified to provide assistance appropriate to remedy or contribute to the remedy of the emergency.
(g) "Person", for purposes of IC 34-30-18, includes:
(1) an individual;
(2) an incorporated or unincorporated organization or association;
(3) the state of Indiana;
(4) a political subdivision (as defined in IC 36-1-2-13);
(5) an agency of the state or a political subdivision; or
(6) a group of such persons acting in concert.
(h) "Person", for purposes of sections 42, 43, 69, and 95 of this chapter, means an individual, an incorporated or unincorporated organization or association, or a group of such persons acting in concert.
(i) "Person", for purposes of IC 34-30-10.5, means the following:
(1) A political subdivision (as defined in IC 36-1-2-13).
(2) A volunteer fire department (as defined in IC 36-8-12-2).
(3) An employee of an entity described in subdivision (1) or (2) who acts within the scope of the employee's responsibilities.
(4) A volunteer firefighter (as defined in IC 36-8-12-2) who is acting for a volunteer fire department.
(5) A corporation, a limited liability company, a partnership, an unincorporated association, or any other entity recognized by law.
(j) "Person", for purposes of IC 34-28-7, means:
(1) an individual;
(2) a governmental entity;
(3) a corporation;
(4) a firm;
(5) a trust;
(6) a partnership; or (7) an incorporated or unincorporated association that exists under or is authorized by the laws of this state, another state, or a foreign country.
(k) "Person", for purposes of IC 34-31-9, has the meaning set forth in IC 34-31-9-8.
As added by P.L.1-1998, SEC.1. Amended by P.L.95-2001, SEC.2; P.L.2-2002, SEC.89; P.L.133-2002, SEC.48; P.L.153-2002, SEC.1; P.L.1-2003, SEC.89; P.L.90-2010, SEC.5; P.L.154-2011, SEC.3; P.L.6-2012, SEC.220; P.L.114-2012, SEC.60.

IC 34-6-2-104
"Personnel of a peer review committee"
Sec. 104. "Personnel of a peer review committee", for purposes of IC 34-30-15, means not only members of the committee but also all of the committee's employees, representatives, agents, attorneys, investigators, assistants, clerks, staff, and any other person or organization who serves a peer review committee in any capacity.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-105
"Physical harm"
Sec. 105. (a) "Physical harm", for purposes of IC 34-20, means bodily injury, death, loss of services, and rights arising from any such injuries, as well as sudden, major damage to property.
(b) The term does not include gradually evolving damage to property or economic losses from such damage.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-106
"Physician"
Sec. 106. "Physician", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-23.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-107
Repealed
(Repealed by P.L.2-2002, SEC.128.)

IC 34-6-2-108
"Place of illegal drug activity"
Sec. 108. "Place of illegal drug activity", for purposes of IC 34-24-4, means each county in which:
(1) an individual drug user possesses or uses an illegal drug; or
(2) the individual drug user:
(A) resides;
(B) attends school; or
(C) is employed;
during the period of the individual drug user's illegal drug use;
unless a defendant in an action brought under IC 34-24-4 proves otherwise by clear and convincing evidence. As added by P.L.1-1998, SEC.1.

IC 34-6-2-109
"Place of participation"
Sec. 109. "Place of participation", for purposes of IC 34-24-4, means each county in which:
(1) a person participates in the illegal drug market; or
(2) the person:
(A) resides;
(B) attends school; or
(C) is employed;
during the period of the person's participation in the illegal drug market.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-110
"Political subdivision"
Sec. 110. "Political subdivision", for purposes of IC 34-13-3, means a:
(1) county;
(2) township;
(3) city;
(4) town;
(5) separate municipal corporation;
(6) special taxing district;
(7) state educational institution;
(8) city or county hospital;
(9) school corporation;
(10) board or commission of one (1) of the entities listed in subdivisions (1) through (9);
(11) drug enforcement task force operated jointly by political subdivisions;
(12) community correctional service program organized under IC 12-12-1; or
(13) solid waste management district established under IC 13-21 or IC 13-9.5-2 (before its repeal).
As added by P.L.1-1998, SEC.1. Amended by P.L.2-2007, SEC.371.

IC 34-6-2-111
"Position of the agency"
Sec. 111. "Position of the agency", for purposes of IC 34-52-2, means the litigation stance taken by the state in a civil action subject to IC 34-52-2.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-112
"Practitioner"
Sec. 112. "Practitioner", for purposes of IC 34-30-14, means a person described in IC 16-42-19-5 who acts within the scope of the practitioner's practice. As added by P.L.1-1998, SEC.1.

IC 34-6-2-113
"Prejudgment interest"
Sec. 113. "Prejudgment interest", for purposes of IC 34-51-4, means interest on the amount of a judgment that is computed for a period preceding the date that the court returns a verdict or finding in the proceeding.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-113.5
"Prior civil law and procedure"
Sec. 113.5. "Prior civil law and procedure", for purposes of IC 34-7, refers to the statutes that are repealed or amended in the recodification act of the 1998 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 1998 regular session of the general assembly.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-114
"Product"
Sec. 114. (a) "Product", for purposes of IC 34-20, means any item or good that is personalty at the time it is conveyed by the seller to another party.
(b) The term does not apply to a transaction that, by its nature, involves wholly or predominantly the sale of a service rather than a product.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-115
"Product liability action"
Sec. 115. "Product liability action", for purposes of IC 34-20, means an action that is brought:
(1) against a manufacturer or seller of a product; and
(2) for or on account of physical harm;
regardless of the substantive legal theory or theories upon which the action is brought.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-116
"Professional health care organization"
Sec. 116. "Professional health care organization", for purposes of IC 34-30-15, refers to an organization described in section 117(14) of this chapter.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-117
"Professional health care provider"
Sec. 117. "Professional health care provider", for purposes of

IC 34-30-15, means:
(1) a physician licensed under IC 25-22.5;
(2) a dentist licensed under IC 25-14;
(3) a hospital licensed under IC 16-21;
(4) a podiatrist licensed under IC 25-29;
(5) a chiropractor licensed under IC 25-10;
(6) an optometrist licensed under IC 25-24;
(7) a psychologist licensed under IC 25-33;
(8) a pharmacist licensed under IC 25-26;
(9) a health facility licensed under IC 16-28-2;
(10) a registered or licensed practical nurse licensed under IC 25-23;
(11) a physical therapist licensed under IC 25-27;
(12) a home health agency licensed under IC 16-27-1;
(13) a community mental health center (as defined in IC 12-7-2-38);
(14) a health care organization whose members, shareholders, or partners are:
(A) professional health care providers described in subdivisions (1) through (13);
(B) professional corporations comprised of health care professionals (as defined in IC 23-1.5-1-8); or
(C) professional health care providers described in subdivisions (1) through (13) and professional corporations comprised of persons described in subdivisions (1) through (13);
(15) a private psychiatric hospital licensed under IC 12-25;
(16) a preferred provider organization (including a preferred provider arrangement or reimbursement agreement under IC 27-8-11);
(17) a health maintenance organization (as defined in IC 27-13-1-19) or a limited service health maintenance organization (as defined in IC 27-13-34-4);
(18) a respiratory care practitioner licensed under IC 25-34.5;
(19) an occupational therapist licensed under IC 25-23.5;
(20) a state institution (as defined in IC 12-7-2-184);
(21) a clinical social worker who is licensed under IC 25-23.6-5-2;
(22) a managed care provider (as defined in IC 12-7-2-127(b));
(23) a nonprofit health care organization affiliated with a hospital that is owned or operated by a religious order, whose members are members of that religious order; or
(24) a nonprofit health care organization with one (1) or more hospital affiliates.
As added by P.L.1-1998, SEC.1. Amended by P.L.60-2000, SEC.29; P.L.223-2001, SEC.11; P.L.197-2007, SEC.92.

IC 34-6-2-118
"Professional staff"
Sec. 118. "Professional staff", for purposes of IC 34-30-15,

means:
(1) all individual professional health care providers authorized to provide health care in a hospital or other health care facility; or
(2) the multidisciplinary staff of a community mental health center (as defined in IC 12-7-2-38).
As added by P.L.1-1998, SEC.1.

IC 34-6-2-119
"Program"
Sec. 119. "Program", for purposes of IC 34-57-3, refers to the community dispute resolution centers program established under IC 34-57-3-2.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-120
"Property"
Sec. 120. (a) "Property", for purposes of IC 34-24-2, has the meaning set forth in IC 35-31.5-2-253.
(b) "Property", for purposes of IC 34-30-9, includes the following:
(1) Real property.
(2) Private ways.
(3) Waters.
(4) A structure located on property listed in subdivisions (1) through (3).
As added by P.L.1-1998, SEC.1. Amended by P.L.114-2012, SEC.61.

IC 34-6-2-121
Repealed
(Repealed by P.L.2-2002, SEC.128.)

IC 34-6-2-121.4
"Protected person"
Sec. 121.4. "Protected person" means a petitioner or a family or household member of the petitioner who is protected by the terms of a civil protective order issued under IC 34-26-5.
As added by P.L.280-2001, SEC.35. Amended by P.L.133-2002, SEC.49.

IC 34-6-2-121.6
"Protection order" or "order for protection"
Sec. 121.6. (a) "Protection order" or "order for protection", for purposes of sections 48.5, 121.4, and 130.7 of this chapter and IC 34-26-5, means an injunction or other order issued by a tribunal of the issuing state or Indian tribe to prevent an individual from:
(1) engaging in violent or threatening acts against;
(2) engaging in harassment of;
(3) engaging in contact or communication with; or
(4) being in physical proximity to;
another person, including temporary and final orders issued by civil

and criminal courts.
(b) The term does not include a support or child custody order issued under the dissolution and child custody laws of a state or Indian tribe, except to the extent that the order qualifies as a protection order under subsection (a) and is entitled to full faith and credit under a federal law other than 18 U.S.C. 2265.
(c) The term applies to an order regardless of whether the order is obtained by filing an independent action or as a pendente lite order in another proceeding if any civil order was issued in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection.
As added by P.L.280-2001, SEC.36. Amended by P.L.133-2002, SEC.50.

IC 34-6-2-122
"Psychiatric hospital"
Sec. 122. "Psychiatric hospital", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-24.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-123
"Public employee"
Sec. 123. "Public employee", for purposes of IC 34-13-2, IC 34-13-3, and IC 34-13-4, has the meaning set forth in section 38 of this chapter.
As added by P.L.1-1998, SEC.1. Amended by P.L.280-2001, SEC.37; P.L.133-2002, SEC.51.

IC 34-6-2-124
"Public lawsuit"
Sec. 124. (a) "Public lawsuit", for purposes of IC 34-13-5, means:
(1) any action in which the validity, location, wisdom, feasibility, extent, or character of construction, financing, or leasing of a public improvement by a municipal corporation is questioned directly or indirectly, including but not limited to suits for declaratory judgments or injunctions to declare invalid or to enjoin the construction, financing, or leasing; and
(2) any action to declare invalid or enjoin the creation, organization, or formation of any municipal corporation.
(b) The definition of "public lawsuit", as used in IC 34-13-5, shall not be construed to broaden any right of action as is validly limited by applicable law.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-125
Repealed
(Repealed by P.L.2-2002, SEC.128.)

IC 34-6-2-126
Repealed (Repealed by P.L.2-2002, SEC.128.)

IC 34-6-2-127
"Qualified director"
Sec. 127. "Qualified director", for purposes of IC 34-30-4, means any of the following individuals:
(1) An individual who serves without compensation for personal services as a member of a board or commission of the state or a political subdivision for the purpose of setting policy, controlling, or otherwise overseeing the activities or functional responsibilities of that board or commission.
(2) An individual who serves without compensation for personal services as a director or an officer for the purpose of setting policy, controlling, or otherwise overseeing the activities or functional responsibilities of a nonprofit corporation operating under IC 12-29, except IC 12-29-3-6 or an agency providing services under IC 12-12-3, or a nonprofit corporation that has one (1) of the following purposes:
(A) Religion.
(B) Charity.
(C) Benevolence.
(D) Providing goods or services at no charge to the general public.
(E) Education.
(F) Scientific activity.
(G) Developing or providing hospital services.
(H) Medical research.
(I) Developing or providing ambulance services or emergency medical treatment services.
(3) An individual who serves without compensation for personal services as a director for the purpose of setting policy, controlling, or otherwise overseeing the activities or functional responsibilities of an organization that acts as an advocate for its members and that has as its members individuals or organizations that are:
(A) members of a particular trade or industry; or
(B) members of the business community of a particular municipality or area of the state.
(4) An individual who serves without compensation for personal services as a director of a national, regional, or local fraternity or sorority that is connected with, and under the supervision of, a postsecondary educational institution located within Indiana.
(5) An individual who serves the purpose of setting policy, controlling, or otherwise overseeing the activities or functional responsibilities of a homeowners association (as defined in section 58 of this chapter).
(6) An individual who serves without compensation for personal services as a director for the purpose of setting policy, controlling, or otherwise overseeing the activities or functional

responsibilities of the Special Olympics or the Pan American Games.
"Compensation", for purposes of this section, has the meaning set forth in section 28(a) of this chapter.
As added by P.L.1-1998, SEC.1. Amended by P.L.2-2007, SEC.372.

IC 34-6-2-128
"Qualified settlement offer"
Sec. 128. "Qualified settlement offer", for purposes of IC 34-50, means an offer of full and final settlement to resolve all claims and defenses at issue between the offeror (as defined in section 90 of this chapter) and the recipient (as defined in section 129 of this chapter).
As added by P.L.1-1998, SEC.1.

IC 34-6-2-129
"Recipient"
Sec. 129. "Recipient", for purposes of IC 34-50, means a party to a civil action who receives a qualified settlement offer (as defined in section 128 of this chapter) from an offeror (as defined in section 90 of this chapter) who is an opposing party in the civil action.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-130
"Representative"
Sec. 130. "Representative", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-25.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-130.7
"Respondent"
Sec. 130.7. "Respondent", for purposes of IC 34-26-5, means the individual against whom the enforcement of a protection order is sought.
As added by P.L.280-2001, SEC.38. Amended by P.L.133-2002, SEC.52; P.L.1-2003, SEC.90.

IC 34-6-2-131
"Retirement plan"
Sec. 131. "Retirement plan", for purposes of IC 34-55-10, includes:
(1) a stock bonus, a pension, a profit sharing, an annuity, or a similar plan or arrangement, including a retirement plan for self-employed individuals or a simplified employee pension plan;
(2) a government or church retirement plan or contract; or
(3) an individual retirement annuity or individual retirement account;
that is intended in good faith to qualify as a retirement plan under applicable provisions of the Internal Revenue Code of 1986, as amended. As added by P.L.1-1998, SEC.1.

IC 34-6-2-132
"Risk"
Sec. 132. "Risk", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-26.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-133
"Risk manager"
Sec. 133. "Risk manager", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-27.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-134
"Roller skater"
Sec. 134. "Roller skater", for purposes of IC 34-31-6, means a person, including an invitee, who wears roller skates while in a roller skating rink for the purpose of recreational or competitive roller skating, whether or not the person pays consideration for entrance to the roller skating rink.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-135
"Roller skating rink"
Sec. 135. "Roller skating rink", for purposes of IC 34-31-6, means a building, facility, or other property where an area specifically designed for use by the public for recreational or competitive roller skating is present.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-135.5
"Security interest"
Sec. 135.5. "Security interest", for purposes of section 73.7 of this chapter, means an interest in property created by a contract to secure the payment of a debt or the performance of an obligation.
As added by P.L.179-2005, SEC.8.

IC 34-6-2-136
"Seller"
Sec. 136. "Seller", for purposes of IC 34-20, means a person engaged in the business of selling or leasing a product for resale, use, or consumption.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-137
"Session of the general assembly"
Sec. 137. "Session of the general assembly", for purposes of IC 34-13-1-6, does not include a regular technical session.
As added by P.L.1-1998, SEC.1.
IC 34-6-2-138
"Sheriff"
Sec. 138. "Sheriff", for purposes of IC 34-47-4, means the sheriff of the county in which a court issues a writ of attachment under IC 34-47-4 (or IC 34-4-9 before its repeal).
As added by P.L.1-1998, SEC.1. Amended by P.L.280-2001, SEC.39; P.L.133-2002, SEC.53.

IC 34-6-2-139
"Sports or leisure activity"
Sec. 139. "Sports or leisure activity", for purposes of IC 34-30-19, means:
(1) an athletic or sports competition, exhibition, or event; and
(2) an activity conducted for a recreational purpose.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-140
"State"
Sec. 140. "State":
(1) for purposes of section 49(b) of this chapter and IC 34-13-3, means Indiana and its state agencies; and
(2) for purposes of sections 48.5 and 71.7 of this chapter and IC 34-26-5, has the meaning set forth in IC 1-1-4-5.
As added by P.L.1-1998, SEC.1. Amended by P.L.280-2001, SEC.40; P.L.133-2002, SEC.54; P.L.90-2010, SEC.6.

IC 34-6-2-141
"State agency"
Sec. 141. "State agency", for purposes of IC 34-13-3, means:
(1) a board;
(2) a commission;
(3) a department;
(4) a division;
(5) a governmental subdivision, including a soil and water conservation district;
(6) a bureau;
(7) a committee;
(8) an authority;
(9) a military body; or
(10) other instrumentality;
of the state. However, the term does not include a political subdivision.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-142
"Stepchild"
Sec. 142. "Stepchild", for purposes of IC 34-30-11, includes a stepchild of any age.
As added by P.L.1-1998, SEC.1.
IC 34-6-2-142.3
"Structured settlement"
Sec. 142.3. "Structured settlement", for purposes of IC 34-50-2, has the meaning set forth in IC 34-50-2-2.
As added by P.L.219-2001, SEC.3.

IC 34-6-2-142.5
"Successor asbestos related liability"
Sec. 142.5. "Successor asbestos related liability", for purposes of IC 34-31-8, has the meaning set forth in IC 34-31-8-4.
As added by P.L.134-2009, SEC.4.

IC 34-6-2-142.6
"Telecommunications"
Sec. 142.6. "Telecommunications", for purposes of IC 34-30-21, means the transmission of any document, picture, datum, sound, or other symbol by television, radio, microwave, optical, or other electromagnetic signal.
As added by P.L.5-2005, SEC.5.

IC 34-6-2-143
"Tort"
Sec. 143. "Tort", for purposes of IC 34-18, has the meaning set forth in IC 34-18-2-28.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-143.5
"Transfer"
Sec. 143.5. "Transfer", for purposes of IC 34-50-2, has the meaning set forth in IC 34-50-2-3.
As added by P.L.219-2001, SEC.4.

IC 34-6-2-143.7
"Transferee"
Sec. 143.7. "Transferee", for purposes of IC 34-50-2, has the meaning set forth in IC 34-50-2-4.
As added by P.L.219-2001, SEC.5.

IC 34-6-2-143.8
"Transferor corporation"
Sec. 143.8. "Transferor corporation", for purposes of IC 34-31-8, has the meaning set forth in IC 34-31-8-5.
As added by P.L.134-2009, SEC.5.

IC 34-6-2-144
"Trial"
Sec. 144. "Trial", for purposes of IC 34-35-5, includes the impaneling of the jury, the actual trial, or other evidentiary hearing where witnesses are sworn and testify, hearings on motions for summary judgment, and entries of final disposition of a cause of

action.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-144.2
"Tribunal"
Sec. 144.2. "Tribunal", for purposes of sections 48.5 and 121.6 of this chapter and IC 34-26-5, means a court, an agency, or another entity authorized by law to issue or modify a protection order.
As added by P.L.280-2001, SEC.41. Amended by P.L.133-2002, SEC.55.

IC 34-6-2-145
"Unit"
Sec. 145. "Unit", for purposes of IC 34-24-1 and IC 34-24-2, has the meaning specified in IC 36-1-2-23.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-146
"Unreasonably dangerous"
Sec. 146. "Unreasonably dangerous", for purposes of IC 34-20, refers to any situation in which the use of a product exposes the user or consumer to a risk of physical harm to an extent beyond that contemplated by the ordinary consumer who purchases the product with the ordinary knowledge about the product's characteristics common to the community of consumers.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-147
"User"
Sec. 147. "User", for purposes of IC 34-20, has the same meaning as the term "consumer", which is set forth in section 29 of this chapter.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-148
"Vehicle"
Sec. 148. "Vehicle", for purposes of IC 34-24-3, has the meaning set forth in IC 35-31.5-2-346.
As added by P.L.1-1998, SEC.1. Amended by P.L.114-2012, SEC.62.

IC 34-6-2-148.5
"Victim notification capabilities"
Sec. 148.5. "Victim notification capabilities" means, with respect to a GPS tracking device, the ability of the device to do the following:
(1) Immediately notify law enforcement or other supervisory personnel if the device enters a forbidden area.
(2) Notify the victim in real time or near real time if the device enters a forbidden area.
(3) Allow a law enforcement officer or other supervisory officer

to contact the offender immediately if the device enters a forbidden area.
(4) Activate an alarm to warn others of the device's presence in a forbidden area.
As added by P.L.116-2009, SEC.10.

IC 34-6-2-149
Repealed
(Repealed by P.L.2-2002, SEC.128.)

IC 34-6-2-150
"Volunteer"
Sec. 150. "Volunteer", for purposes of IC 34-30-19, means an individual who, without compensation, engages in or provides other personal services for a sports or leisure activity such as baseball, basketball, football, soccer, hockey, volleyball, cheerleading, or other similar sports or leisure activities involving children who are less than sixteen (16) years of age.
As added by P.L.1-1998, SEC.1.

IC 34-6-2-151
"Weekly newspaper"
Sec. 151. "Weekly newspaper", for purposes of IC 34-15-4, means a newspaper that publishes one (1), two (2), three (3), or four (4) issues each week.
As added by P.L.1-1998, SEC.1. Amended by P.L.1-2006, SEC.517.






ARTICLE 7. GENERAL PROVISIONS

CHAPTER 1. EFFECT OF RECODIFICATION ACT OF THE 1998 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 34-7-1-2
Applicability
Sec. 2. Subject to section 1 of this chapter, sections 3 through 9 of this chapter shall be applied to the statutory construction of the recodification act of the 1998 regular session of the general assembly.
As added by P.L.1-1998, SEC.2.

IC 34-7-1-3
Effect on actions before July 1, 1998
Sec. 3. (a) The recodification act of the 1998 regular session of the general assembly does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made or authorized;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of any contracts or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of: (A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior civil law and procedure;
before the effective date of the recodification act of the 1998 regular session of the general assembly (July 1, 1998). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, permits, licenses, certificates of registration, grants of authority, or limitations of authority continue and shall be imposed and enforced under prior civil law and procedure as if the recodification act of the 1998 regular session of the general assembly had not been enacted.
(b) The recodification act of the 1998 regular session of the general assembly does not:
(1) extend, or cause to expire, a permit, license, certificate of registration, or other grant or limitation of authority; or
(2) in any way affect the validity, scope, or status of a license, permit, certificate of registration, or other grant or limitation of authority;
issued under the prior civil law and procedure.
(c) The recodification act of the 1998 regular session of the general assembly does not affect the revocation, limitation, or suspension of a permit, license, certificate of registration, or other grant or limitation of authority based in whole or in part on violations of the prior civil law and procedure or the rules adopted under the prior civil law and procedure.
As added by P.L.1-1998, SEC.2.

IC 34-7-1-4
Statutory construction
Sec. 4. The recodification act of the 1998 regular session of the general assembly shall be construed as a recodification of prior civil law and procedure statutes. Except as provided in section 1(1) and 1(2) of this chapter, if the literal meaning of the recodification act of the 1998 regular session of the general assembly (including a literal application of an erroneous change to an internal reference) would result in a substantive change in the prior civil law and procedure, the difference shall be construed as a typographical, spelling, or other clerical error that must be corrected by:
(1) inserting, deleting, or substituting words, punctuation, or other matters of style in the recodification act of the 1998 regular session of the general assembly; or
(2) using any other rule of statutory construction;
as necessary or appropriate to apply the recodification act of the 1998 regular session of the general assembly in a manner that does not result in a substantive change in the law. The principle of

statutory construction that a court must apply the literal meaning of an act if the literal meaning of the act is unambiguous does not apply to the recodification act of the 1998 regular session of the general assembly to the extent that the recodification act of the 1998 regular session of the general assembly is not substantively identical to the prior civil law and procedure.
As added by P.L.1-1998, SEC.2.

IC 34-7-1-5
Reference to repealed statutes
Sec. 5. Subject to section 8 of this chapter, a reference in a statute or rule to a statute that is repealed and replaced in the same or a different form in the recodification act of the 1998 regular session of the general assembly shall be treated after the effective date of the new provision as a reference to the new provision.
As added by P.L.1-1998, SEC.2.

IC 34-7-1-6
Citation references
Sec. 6. A citation reference in the recodification act of the 1998 regular session of the general assembly to another provision of the recodification act of the 1998 regular session of the general assembly shall be treated as including a reference to the provision of prior civil law and procedure that is substantively equivalent to the provision of the recodification act of the 1998 regular session of the general assembly that is referred to by the citation reference.
As added by P.L.1-1998, SEC.2.

IC 34-7-1-7
Rules references
Sec. 7. (a) As used in the recodification act of the 1998 regular session of the general assembly, a reference to rules adopted under any provision of this title or under any other provision of the recodification act of the 1998 regular session of the general assembly refers to either:
(1) rules adopted under the recodification act of the 1998 regular session of the general assembly; or
(2) rules adopted under the prior civil law and procedure until those rules have been amended, repealed, or superseded.
(b) Rules adopted under the prior civil law and procedure continue in effect after June 30, 1998, until the rules are amended, repealed, or suspended.
As added by P.L.1-1998, SEC.2.

IC 34-7-1-8
Citations to prior civil law and procedure
Sec. 8. (a) A reference in the recodification act of the 1998 regular session of the general assembly to a citation in the prior civil law and procedure before its repeal is added in certain sections of the recodification act of the 1998 regular session of the general assembly

only as an aid to the reader.
(b) The inclusion or omission in the recodification act of the 1998 regular session of the general assembly of a reference to a citation in the prior civil law and procedure before its repeal does not affect:
(1) any rights or liabilities accrued;
(2) any penalties incurred;
(3) any violations committed;
(4) any proceedings begun;
(5) any bonds, notes, loans, or other forms of indebtedness issued, incurred, or made;
(6) any tax levies made;
(7) any funds established;
(8) any patents issued;
(9) the validity, continuation, or termination of contracts or leases executed;
(10) the validity, continuation, scope, termination, suspension, or revocation of:
(A) permits;
(B) licenses;
(C) certificates of registration;
(D) grants of authority; or
(E) limitations of authority; or
(11) the validity of court decisions entered regarding the constitutionality of any provision of the prior civil law and procedure;
before the effective date of the recodification act of the 1998 regular session of the general assembly (July 1, 1998). Those rights, liabilities, penalties, offenses, proceedings, bonds, notes, loans, other forms of indebtedness, tax levies, funds, patents, contracts, leases, licenses, permits, certificates of registration, and other grants of authority continue and shall be imposed and enforced under prior civil law and procedure as if the recodification act of the 1998 regular session of the general assembly had not been enacted.
(c) The inclusion or omission in the recodification act of the 1998 regular session of the general assembly of a citation to a provision in the prior civil law and procedure statutes does not affect the use of a prior conviction, violation, or noncompliance under the prior civil law and procedure as the basis for revocation of a license, permit, certificate of registration, or other grant of authority under the recodification act of the 1998 regular session of the general assembly, as necessary or appropriate to apply the recodification act of the 1998 regular session of the general assembly in a manner that does not result in a substantive change in the law.
As added by P.L.1-1998, SEC.2.

IC 34-7-1-9
Medical malpractice provisions
Sec. 9. Sections 1 through 8 of this chapter apply to IC 34-18 concerning medical malpractice, which, before it was recodified in the recodification act of the 1998 regular session of the general

assembly effective July 1, 1998, appeared at IC 27-12 in the Indiana Code.
As added by P.L.1-1998, SEC.2.



CHAPTER 2. GENERAL POLICY PROVISIONS



CHAPTER 3. CONSTRUCTION OF STATUTES



CHAPTER 4. SCOPE OF TITLE

IC 34-7-4-2
Statutes outside IC 34 providing causes of action or procedures
Sec. 2. Statutes outside IC 34 providing causes of action or procedures include the following:
(1) IC 4-21.5-5 (Judicial review of administrative agency actions).
(2) IC 22-3-4 (Worker's compensation administration and procedures).
(3) IC 22-4-17 (Unemployment compensation system, employee's claims for benefits).
(4) IC 22-4-32 (Unemployment compensation system, employer's appeal process).
(5) IC 22-9 (Civil rights actions).
(6) IC 24-9 (Home loans).
(7) IC 31-14 (Paternity).
(8) IC 31-15 (Dissolution of marriage and legal separation).
(9) IC 31-16 (Support of children and other dependents).
(10) IC 31-17 (Custody and parenting time).
(11) IC 31-19 (Adoption).
(12) IC 32-27-2, IC 32-30-1, IC 32-30-2, IC 32-30-4, IC 32-30-9, IC 32-30-10, IC 32-30-12, IC 32-30-13, and IC 32-30-14 (Real property).
(13) IC 33-43-4 (Attorney liens).
As added by P.L.1-1998, SEC.2. Amended by P.L.2-2002, SEC.90; P.L.98-2004, SEC.120; P.L.73-2004, SEC.46; P.L.68-2005, SEC.58.



CHAPTER 5. COMPUTATION OF TIME



CHAPTER 6. EXTENSIONS OF TIME DURING EMERGENCIES

IC 34-7-6-2
Authority to declare emergency
Sec. 2. The court, judge, body, or official has authority to:
(1) find and declare:
(A) the existence of an emergency; and
(B) the time during which the emergency existed; and
(2) enter the finding and declaration in the record.
As added by P.L.1-1998, SEC.2.

IC 34-7-6-3
Computation of time
Sec. 3. In computing the time within which the act is required to be done under the limitations fixed by law or rule, the time during which such emergency existed shall be excluded, and shall not be considered.
As added by P.L.1-1998, SEC.2.

IC 34-7-6-4
Supreme court granting relief
Sec. 4. If a court, judge, body, or official described in section 2 of this chapter is not able to act for any reason, the supreme court of Indiana upon petition:
(1) may grant a finding and declaration of an emergency in place of the presiding court, judge, body, or official; and
(2) shall certify its order to the presiding court, judge, body, or official.
As added by P.L.1-1998, SEC.2.

IC 34-7-6-5
Supreme court regulating procedures
Sec. 5. The supreme court may regulate all procedures described

in this chapter by rules.
As added by P.L.1-1998, SEC.2.



CHAPTER 7. DEFENSE IN CIVIL ACTIONS AGAINST PERSONS WHO ACT IN FURTHERANCE OF THE PERSON'S RIGHT OF PETITION OR FREE SPEECH UNDER THE CONSTITUTION OF THE UNITED STATES OR THE CONSTITUTION OF THE STATE OF INDIANA IN CONNECTION WITH A PUBLIC ISSUE

IC 34-7-7-2
"Act in furtherance of a person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana in connection with a public issue" defined
Sec. 2. As used in this chapter, "act in furtherance of a person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana in connection with a public issue" includes any conduct in furtherance of the exercise of the constitutional right of:
(1) petition; or
(2) free speech;
in connection with a public issue or an issue of public interest.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-3
"Claim" defined
Sec. 3. As used in this chapter, "claim" means:
(1) a lawsuit;
(2) a cause of action;
(3) a petition;
(4) a complaint;
(5) a cross claim;
(6) a counterclaim; or
(7) any other judicial pleading or filing;
that requests legal or equitable relief.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-4
"Person" defined
Sec. 4. As used in this chapter, "person" means any of the

following:
(1) An individual.
(2) Any other legal entity.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-5
Conditions under which rights of petition or free speech may be used as defense
Sec. 5. It is a defense in a civil action against a person that the act or omission complained of is:
(1) an act or omission of that person in furtherance of the person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana in connection with a public issue; and
(2) an act or omission taken in good faith and with a reasonable basis in law and fact.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-6
Discovery; stay pending motion to dismiss
Sec. 6. All discovery proceedings in the action are stayed upon the filing of a motion to dismiss made under this chapter, except for discovery relevant to the motion.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-7
Costs and attorney's fees; defendant successful in motion to dismiss
Sec. 7. A prevailing defendant on a motion to dismiss made under this chapter is entitled to recover reasonable attorney's fees and costs.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-8
Costs and attorney's fees; defendant unsuccessful in motion to dismiss
Sec. 8. If a court finds that a motion to dismiss made under this chapter is:
(1) frivolous; or
(2) solely intended to cause unnecessary delay;
the plaintiff is entitled to recover reasonable attorney's fees and costs to answer the motion.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-9
Motion to dismiss; procedures and determination
Sec. 9. (a) If a person files a motion to dismiss under this chapter, the court in which the motion is filed shall do the following:
(1) Treat the motion as a motion for summary judgment.
(2) Establish a reasonable time period, not to exceed one hundred eighty (180) days, to expedite and rule on the motion.
(3) Specify time limits for the discovery of evidence to respond

to material issues raised in the motion.
(b) The person who files a motion to dismiss must state with specificity the public issue or issue of public interest that prompted the act in furtherance of the person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana.
(c) The court shall make its determination based on the facts contained in the pleadings and affidavits filed and discovered under the expedited proceeding.
(d) The motion to dismiss shall be granted if the court finds that the person filing the motion has proven, by a preponderance of the evidence, that the act upon which the claim is based is a lawful act in furtherance of the person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana.
(e) The court must act on the motion to dismiss within thirty (30) days from the submission of evidence made by motion to the court that is discovered within the specific expedited time period allowed.
(f) If a court does not act within the thirty (30) days provided in subsection (e), the person filing the motion may appeal the matter based on the court's failure to rule on the motion.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-10
Remedy in addition to other remedies provided by law
Sec. 10. The remedy provided by this chapter is in addition to other remedies provided by law.
As added by P.L.114-1998, SEC.7.






ARTICLE 8. RULES OF PROCEDURE

CHAPTER 1. AUTHORITY OF COURTS TO ADOPT RULES OF PROCEDURE

IC 34-8-1-2
Statutes in force and effect as provided in chapter
Sec. 2. All statutes relating to practice and procedure in any of the courts of Indiana are in force and effect only as provided in this chapter.
As added by P.L.1-1998, SEC.3.

IC 34-8-1-3
Power of supreme court to adopt, amend, and rescind procedural rules
Sec. 3. The supreme court has authority to adopt, amend, and rescind rules of court that govern and control practice and procedure in all the courts of Indiana. These rules must be promulgated and take effect under the rules adopted by the supreme court, and thereafter all laws in conflict with the supreme court's rules have no further force or effect.
As added by P.L.1-1998, SEC.3.

IC 34-8-1-4
Other courts; power to establish rules
Sec. 4. Other Indiana courts may establish rules for their own government, supplementary to and not conflicting with the rules prescribed by the supreme court or any statute.
As added by P.L.1-1998, SEC.3.



CHAPTER 2. INDIANA RULES OF TRIAL PROCEDURE

IC 34-8-2-2
Adoption and incorporation of rules of trial procedure
Sec. 2. The general assembly adopts, and incorporates into the Indiana Code, the Indiana rules of trial procedure:
(1) as enacted by the general assembly in Acts 1969, c.191, s.1, and amended by P.L.319-1975, SECTION 1; and
(2) as accepted by the Indiana supreme court as being in effect on December 31, 1983.
As added by P.L.1-1998, SEC.3.






ARTICLE 9. PARTIES

CHAPTER 1. REPRESENTATION OF PARTIES BY ATTORNEYS



CHAPTER 2. APPOINTMENT OF GUARDIAN AD LITEM FOR MINOR PARTIES



CHAPTER 3. SURVIVAL OF CAUSE OF ACTION AFTER DEATH OF PARTY

IC 34-9-3-1
Continuing action after death of party
Sec. 1. (a) If an individual who is entitled or liable in a cause of action dies, the cause of action survives and may be brought by or against the representative of the deceased party except actions for:
(1) libel;
(2) slander;
(3) malicious prosecution;
(4) false imprisonment;
(5) invasion of privacy; and
(6) personal injuries to the deceased party;
which survive only to the extent provided in this chapter.
(b) An action under this chapter may be brought, or the court, on motion, may allow the action to be continued by or against the legal representatives or successors in interest of the deceased. The action is considered a continued action and accrues to the representatives or successors at the time the action would have accrued to the deceased if the deceased had survived.
As added by P.L.1-1998, SEC.4.

IC 34-9-3-2
Notice served on legal representatives
Sec. 2. If an action is continued against the legal representatives or successors of a defendant, a notice shall be served on them as in the case of an original notice.
As added by P.L.1-1998, SEC.4.

IC 34-9-3-3
Actions before and after defendant's death
Sec. 3. (a) If an action commenced against the decedent before the decedent's death, the action is continued by substituting the decedent's personal representatives, as in other actions surviving the defendant's death.
(b) If the action is brought after the death of a defendant, then the action is prosecuted as are other claims against the decedent's estate.
As added by P.L.1-1998, SEC.4.

IC 34-9-3-4
Action by decedent's representative based on personal injuries not causing death Sec. 4. (a) This section applies when a person:
(1) receives personal injuries caused by the wrongful act or omission of another; and
(2) subsequently dies from causes other than those personal injuries.
(b) The personal representative of the decedent who was injured may maintain an action against the wrongdoer to recover all damages resulting before the date of death from those injuries that the decedent would have been entitled to recover had the decedent lived. The damages:
(1) inure to the exclusive benefit of the decedent's estate; and
(2) are subject to IC 6-4.1.
As added by P.L.1-1998, SEC.4. Amended by P.L.143-2009, SEC.43.

IC 34-9-3-5
Personal injury claims; death of party pending appeal or before new trial after reversal
Sec. 5. (a) This section applies when:
(1) a person obtains a judgment for personal injuries against a person, company, or corporation in a trial court;
(2) the person, company, or corporation against whom or which the judgment was obtained appeals to the supreme court or the court of appeals; and
(3) the judgment is reversed by the supreme court or the court of appeals, with a new trial granted to the appellant.
(b) If a person who obtains a judgment dies:
(1) pending the appeal; or
(2) before a new trial after the reversal;
the claim for personal injuries survives and may be prosecuted by the representative of the decedent, as other claims are prosecuted for and on behalf of decedents' estates.
As added by P.L.1-1998, SEC.4.






ARTICLE 10. ACCESS TO COURTS BY INDIGENT PERSONS

CHAPTER 1. PROCEEDING AS AN INDIGENT PERSON

IC 34-10-1-2
Assignment of attorney
Sec. 2. (a) This section may not be construed to prohibit a court from participating in a pro bono legal services program or other program that provides legal services to litigants:
(1) without charge; or
(2) at a reduced fee.
(b) If the court is satisfied that a person who makes an application described in section 1 of this chapter does not have sufficient means to prosecute or defend the action, the court:
(1) shall admit the applicant to prosecute or defend as an indigent person; and
(2) may, under exceptional circumstances, assign an attorney to defend or prosecute the cause.
(c) The factors that a court may consider under subsection (b)(2) include the following:
(1) The likelihood of the applicant prevailing on the merits of the applicant's claim or defense.
(2) The applicant's ability to investigate and present the applicant's claims or defenses without an attorney, given the type and complexity of the facts and legal issues in the action.
(d) The court shall deny an application made under section 1 of this chapter if the court determines any of the following:
(1) The applicant failed to make a diligent effort to obtain an attorney before filing the application.
(2) The applicant is unlikely to prevail on the applicant's claim or defense.
(e) All officers required to prosecute or defend the action shall do their duty in the case without taking any fee or reward from the indigent person.
(f) The reasonable attorney's fees and expenses of an attorney appointed to represent an applicant under section 1 of this chapter shall be paid from the money appropriated to the court:
(1) appointing the attorney, if the action was not transferred to

another county; or
(2) from which the action was transferred, if the action was transferred to another county.
As added by P.L.1-1998, SEC.5. Amended by P.L.125-2002, SEC.1.

IC 34-10-1-3
Filing of claim by an offender with three prior actions dismissed as frivolous; exception
Sec. 3. If an offender has filed at least three (3) civil actions in which a state court has dismissed the action or a claim under IC 34-58-1-2, the offender may not file a new complaint or petition as an indigent person under this chapter, unless a court determines the offender is in immediate danger of serious bodily injury.
As added by P.L.128-2009, SEC.1.



CHAPTER 2. ANNULLING LEAVE TO PROCEED AS AN INDIGENT PERSON

IC 34-10-2-2
Annulment of order
Sec. 2. If the person described in section 1 of this chapter is guilty of:
(1) any improper conduct; or
(2) any unjustifiable delay in the progress of the action;
the court may annul the order. The indigent person shall subsequently be deprived of all benefit of the order permitting the person to prosecute or defend as an indigent person.
As added by P.L.1-1998, SEC.5.






ARTICLE 11. LIMITATION OF ACTIONS

CHAPTER 1. STATUTES OF LIMITATION GENERALLY

IC 34-11-1-2
Cause of action arising on, before, or after September 1, 1982
Sec. 2. (a) A cause of action that:
(1) arises on or after September 1, 1982; and
(2) is not limited by any other statute;
must be brought within ten (10) years.
(b) A cause of action that:
(1) arises before September 1, 1982; and
(2) is not limited by any other statute;
must be brought within fifteen (15) years.
(c) This section does not apply whenever a different limitation is prescribed by statute.
As added by P.L.1-1998, SEC.6.



CHAPTER 2. SPECIFIC STATUTES OF LIMITATION

IC 34-11-2-2
Employment related action against the state of Indiana
Sec. 2. An action against the state of Indiana relating to the terms, conditions, and privileges of employment (including, but not limited to, hiring, suspension, discharge, discipline, promotion, demotion, retirement, wages, or salary) must be brought within two (2) years of the date of the act or omission complained of. This section does not:
(1) expand the time for initiating any action, including any available administrative remedies; or
(2) excuse the exhaustion of administrative remedies where required by the administrative orders and procedures law (IC 4-21.5).
As added by P.L.1-1998, SEC.6.

IC 34-11-2-3
Professional services related actions
Sec. 3. An action of any kind for damages, whether brought in contract or tort, based upon professional services rendered or which should have been rendered, may not be brought, commenced, or maintained, in any of the courts of Indiana against physicians, dentists, surgeons, hospitals, sanitariums, or others, unless the action is filed within two (2) years from the date of the act, omission, or neglect complained of.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-4
Injury or forfeiture of penalty actions
Sec. 4. An action for:
(1) injury to person or character;
(2) injury to personal property; or
(3) a forfeiture of penalty given by statute;
must be commenced within two (2) years after the cause of action accrues.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-5
Real property recovery actions Sec. 5. An action for the recovery of real property sold by executors, administrators, guardians, or commissioners of a court, upon a judgment, specifically directing the sale of property sought to be recovered, brought by a party to the judgment, the party's heirs, or any person claiming a title under a party, acquired after the date of the judgment, must be commenced within five (5) years after the sale is confirmed.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-6
Sheriffs or public officers; actions growing out of liability incurred during official acts or omissions of duty
Sec. 6. An action against:
(A) a sheriff;
(B) another public officer; or
(C) the officer and the officer's sureties on a public bond;
growing out of a liability incurred by doing an act in an official capacity, or by the omission of an official duty, must be commenced within five (5) years after the cause of action accrues. However, an action may be commenced against the officer or the officer's legal representatives, for money collected in an official capacity and not paid over, at any time within six (6) years after the cause of action accrues.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-7
Six year limitation
Sec. 7. The following actions must be commenced within six (6) years after the cause of action accrues:
(1) Actions on accounts and contracts not in writing.
(2) Actions for use, rents, and profits of real property.
(3) Actions for injuries to property other than personal property, damages for detention of personal property and for recovering possession of personal property.
(4) Actions for relief against frauds.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-8
Real property execution actions
Sec. 8. An action for the recovery of real property sold on execution, brought by the execution debtor, the execution debtor's heirs, or any person claiming under the execution debtor by title acquired after the date of the judgment, must be commenced within six (6) years after the sale. However, an action described in this section must be commenced within ten (10) years after the sale, if the sale occurred before September 1, 1982.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-9
Promissory notes, bills of exchange, or written contracts for

payment of money
Sec. 9. An action upon promissory notes, bills of exchange, or other written contracts for the payment of money executed after August 31, 1982, must be commenced within six (6) years after the cause of action accrues. An action upon promissory notes, bills of exchange, and other written contracts for the payment of money executed on or after September 19, 1881, and before September 1, 1982, must be commenced within ten (10) years after the cause of action accrues. However, all contracts described in this section that have been executed before September 19, 1881, may be enforced within the time only as they have to run, before being barred under the law in effect at the time of their executions limiting the commencement of actions, and not afterward.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-10
Enforcement of child support obligations
Sec. 10. An action to enforce a child support obligation must be commenced not later than ten (10) years after:
(1) the eighteenth birthday of the child; or
(2) the emancipation of the child;
whichever occurs first.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-10.5
Employment related action by volunteer firefighter or member of volunteer emergency medical services association
Sec. 10.5. An action brought by a volunteer:
(1) firefighter; or
(2) member of a volunteer emergency medical services association connected with a unit of government as set forth in IC 16-31-5-1(6);
against the volunteer's political subdivision employer for being disciplined for being absent from employment while responding to an emergency must be commenced within one (1) year after the date of the disciplinary action, as provided in IC 36-8-12-10.5(g).
As added by P.L.43-2005, SEC.1. Amended by P.L.6-2012, SEC.221.

IC 34-11-2-11
Written contract actions
Sec. 11. An action upon contracts in writing other than those for the payment of money, and including all mortgages other than chattel mortgages, deeds of trust, judgments of courts of record, and for the recovery of the possession of real estate, must be commenced within ten (10) years after the cause of action accrues. However, an action upon contracts in writing other than those for the payment of money entered into before September 1, 1982, not including chattel mortgages, deeds of trust, judgments of courts of record, or for the recovery of the possession of real estate, must be commenced within twenty (20) years after the cause of action accrues. As added by P.L.1-1998, SEC.6. Amended by P.L.14-2000, SEC.69.

IC 34-11-2-11.5
Recovery of certain costs
Sec. 11.5. (a) As used in this chapter, "person" has the meaning set forth in IC 34-6-2-103(b).
(b) Subject to subsections (c), (d), and (e), a person may seek to recover the following in an action brought on or after the effective date of this section under IC 13-30-9-2 or IC 13-23-13-8(b) to recover costs incurred for a removal action, a remedial action, or a corrective action:
(1) The costs incurred not more than ten (10) years before the date the action is brought, even if the person or any other person also incurred costs more than ten (10) years before the date the action is brought.
(2) The costs incurred on or after the date the action is brought.
(c) Costs are eligible for recovery under subsection (b) regardless of whether any part of the costs is incurred before the effective date of this section.
(d) This section does not permit a person to revive or raise new claims in an action brought under IC 13-30-9-2 or IC 13-23-13-8(b) that was finally adjudicated or settled before the effective date of this section.
(e) Any person that brought an action under IC 13-30-9-2 or IC 13-23-13-8(b) that was not finally adjudicated or settled prior to the effective date of this section may not amend that action, or bring a new action, under this section.
As added by P.L.154-2011, SEC.4.

IC 34-11-2-12
Satisfaction of judgment after expiration of 20 years
Sec. 12. Every judgment and decree of any court of record of the United States, of Indiana, or of any other state shall be considered satisfied after the expiration of twenty (20) years.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-13
Foreign country judgment
Sec. 13. An action to recognize a foreign country judgment must be commenced not later than the earlier of the following:
(1) The time during which the foreign country judgment is effective in the foreign country.
(2) Ten (10) years after the date the foreign country judgment became effective in the foreign country.
As added by P.L.213-2011, SEC.1.



CHAPTER 3. ACCRUAL OF CAUSE OF ACTION; TIME FROM WHICH LIMITATION PERIOD RUNS



CHAPTER 4. TOLLING OF STATUTE OF LIMITATIONS: NONRESIDENT DEFENDANT

IC 34-11-4-2
Bar of cause of action is defense
Sec. 2. When:
(1) a cause of action arose outside of Indiana against a nonresident defendant;
(2) the defendant does not maintain an agent in Indiana for service of process or other person who, under the laws of Indiana, could be served with process as agent for the defendant; and
(3) the cause is fully barred by the laws both of the place where the defendant resides and of the place where the cause of action arose;
the bar of the cause of action under subdivision (3) is a defense.
As added by P.L.1-1998, SEC.6.

IC 34-11-4-3
Disabled persons or members of armed services
Sec. 3. This chapter shall not be construed to amend or alter present laws relating to the application of various statutes of limitations to persons under legal disabilities or to members of the armed services of the United States.
As added by P.L.1-1998, SEC.6.



CHAPTER 5. TOLLING OF STATUTE OF LIMITATIONS: CONCEALMENT



CHAPTER 6. TOLLING OF STATUTE OF LIMITATIONS: LEGAL DISABILITIES

IC 34-11-6-2
No legal disability upon reaching age 18
Sec. 2. A contract, sale, release, or conveyance executed by a person after reaching the person's eighteenth birthday may not be avoided by the person on the grounds that, at the time the agreement was executed, the person was acting under a legal disability by reason of the person's age. A person who executes an agreement after reaching the person's eighteenth birthday may not assert legal disability by reason of age as a defense in an action to enforce a contract against the person.
As added by P.L.1-1998, SEC.6.



CHAPTER 7. SURVIVAL OF CAUSE OF ACTION AFTER DEATH OF PARTY



CHAPTER 8. LIMITATIONS ON NEW ACTION AFTER FAILURE OF ORIGINAL SUIT

IC 34-11-8-1
New actions; continuation of action
Sec. 1. (a) This section applies if a plaintiff commences an action and:
(1) the plaintiff fails in the action from any cause except negligence in the prosecution of the action;
(2) the action abates or is defeated by the death of a party; or
(3) a judgment is arrested or reversed on appeal.
(b) If subsection (a) applies, a new action may be brought not later than the later of:
(1) three (3) years after the date of the determination under subsection (a); or
(2) the last date an action could have been commenced under the statute of limitations governing the original action;
and be considered a continuation of the original action commenced by the plaintiff.
As added by P.L.1-1998, SEC.6. Amended by P.L.2-2005, SEC.113.



CHAPTER 9. ACKNOWLEDGMENT, NEW PROMISE, AND PARTIAL PAYMENT

IC 34-11-9-2
Joint contractor, executor, or administrator liability
Sec. 2. The acknowledgment or promise of one (1) joint contractor or executor or administrator does not render any other joint contractor, executor, or administrator liable under this chapter.
As added by P.L.1-1998, SEC.6.

IC 34-11-9-3
Payment; endorsement or memorandum
Sec. 3. This chapter does not take away or lessen the effect of any payment made by any person. However, no endorsement or memorandum of any payment made:
(1) upon any instrument of writing; and
(2) by or on behalf of the party to whom the payment is purported to be made;
is considered sufficient to exempt the case from this chapter.
As added by P.L.1-1998, SEC.6.

IC 34-11-9-4
Joint debtor or sureties; payment
Sec. 4. (a) This section applies to:
(1) a joint debtor; and
(2) the representatives of a joint debtor;
in whose favor the statute of limitations has operated.
(b) A person described under subsection (a) is not liable to:
(1) a joint debtor or surety; or
(2) the representatives of a joint debtor or surety;
upon payment by the joint debtor or surety, or the representative of the debt, or any part of it.
As added by P.L.1-1998, SEC.6.






ARTICLE 12. PROHIBITED CAUSES OF ACTION

CHAPTER 1. FAILURE TO ABORT



CHAPTER 2. CERTAIN DOMESTIC RELATIONS ACTIONS

IC 34-12-2-2
Certain causes of action not to arise within state
Sec. 2. (a) No act done after June 10, 1935, within Indiana operates to give rise, either within or outside Indiana, to any of the causes of action abolished by this chapter.
(b) No contract to marry that is made after June 10, 1935, within Indiana operates to give rise, either within or outside Indiana, to any cause of action for breach of contract or promise to marry.
(c) The intent of this section is to fix the effect, status, and character of acts and contracts described in subsections (a) and (b) and to render them ineffective to support or give rise to any causes of action within or outside Indiana.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-3
Filing or threatening to file abolished cause of action prohibited
Sec. 3. It is unlawful after June 10, 1935, for any person, either as litigant or attorney, to:
(1) file;
(2) cause to be filed;
(3) threaten to file; or
(4) threaten to cause to be filed;
in any court in Indiana any pleading or paper setting forth or seeking to recover upon any cause of action abolished or barred by this chapter, whether the cause of action arose within or outside Indiana.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-4
Identifying corespondent or participant in divorce, separate maintenance, annulment, or custody action prohibited
Sec. 4. It is unlawful for any person, either as litigant or attorney, to file, cause to be filed, threaten to file, or threaten to cause to be filed in any court of Indiana, any pleading or paper naming or describing in such manner as to identify any person as corespondent or participant in misconduct of the adverse party in any: (1) action for:
(A) divorce;
(B) separate maintenance;
(C) annulment of marriage; or
(D) custody or care of children; or
(2) citation or proceeding ancillary or subsequent to an action described in subdivision (1).
As added by P.L.1-1998, SEC.7.

IC 34-12-2-5
Motion to make pleading or paper more specific
Sec. 5. (a) Except as provided in subsection (b), in cases described in section 4 of this chapter, it is sufficient for such pleader to designate any corespondent or third party in general language that is not sufficient for identification. The general language operates with the same legal effect as complete naming and identification of the person.
(b) The adverse party may file a motion to make the pleading or paper more specific by stating the name, identity, or other facts. The granting of the motion, in whole or in part, rests in the sound discretion of the court, and, if ordered granted, the pleader shall amend the pleading or paper to set forth the information specifically required by the order, but no further.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-6
Questioning intended to elicit name of third persons prohibited
Sec. 6. (a) An attorney who appears in a proceeding described in section 4 of this chapter on behalf of a party to the proceeding who is asserting misconduct by the adverse party shall not ask of any witness any question intended or calculated to disclose the name or identity of any third person charged as corespondent or participant in the misconduct.
(b) A party or witness testifying on behalf of a party asserting misconduct by the adverse party shall not name or identify any third person charged as a corespondent or participant in any such misconduct.
(c) If the court in the exercise of a sound discretion so orders, counsel for any party charged with an act of misconduct with a third person may be permitted to cross-examine a witness who has testified to the act of misconduct concerning the identity of the third person. Within limits as the court may prescribe, the witness may answer the questions asked.
(d) In all testimony in proceedings described in section 4 of this chapter, designation of the corespondent or other alleged participant in misconduct by general language not sufficient for identification operates with the same legal effect as complete identification.
(e) The discretion vested in the court by this section shall be exercised in a manner to avoid injustice to litigants, while at the same time avoiding, so far as possible, the public revelation of the

name or identity of the third person. To this end the court may impound pleadings or other documents in the case and hear testimony in chambers.
(f) This section shall not be construed to change the grounds for divorce or impair the substantive rights of parties in cases described in this section. This section shall be construed to regulate pleading, practice, and testimony in cases described in this section so as to eliminate extortion and public scandal.
(g) This section also applies to the taking of testimony by deposition or commission as to proceedings before the court.
(h) Any willful violation of this section by any attorney, party, or witness constitutes a direct contempt of the court having jurisdiction of the proceeding in which the violation occurs, and may be punished by the court with a fine of not more than five hundred dollars ($500) as the court considers proper. However, if the adverse party intends to file a motion under section 5(b) of this chapter to make any pleading or paper more specific by stating the name, identity, or other fact descriptive of any corespondent or participant in misconduct of the adverse party in any action or proceeding described in section 4 of this chapter, any party who has given notice of the taking of a deposition shall be notified of this intention in writing before the time fixed for taking the deposition, and the notice may be served upon either the party or the party's attorney.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-7
Compromise or settlement of abolished causes of action prohibited
Sec. 7. (a) All contracts and instruments executed after June 10, 1935, within Indiana in payment, satisfaction, settlement, or compromise of any claim or cause of action abolished or barred by this chapter, whether the claim or cause of action arose within or outside Indiana, are declared to be contrary to the public policy of Indiana and void.
(b) It is unlawful to cause, induce, or procure any person to:
(1) execute a contract or instrument described in subsection (a);
(2) cause, induce, or procure any person to give, pay, transfer, or deliver any money or thing of value in payment, satisfaction, settlement, or compromise of a claim or cause of action described in subsection (a); or
(3) receive, take, or accept any money or thing of value in payment, satisfaction, settlement, or compromise of a claim or cause of action described in subsection (a).
(c) It is unlawful to commence or cause to be commenced, either as litigant or attorney, in any court of Indiana, any proceeding or action seeking to enforce or recover upon a contract or instrument described in subsection (a), knowing it to be void, whether the contract or instrument was executed within or outside Indiana.
(d) This section does not apply to:
(1) the payment, satisfaction, settlement, or compromise of any:
(A) causes of action that are not abolished or barred by this

chapter; or
(B) contracts or instruments executed before June 10, 1935; or
(2) the bona fide holder in due course of any negotiable instrument executed after June 10, 1935.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-8
Violations
Sec. 8. A person who knowingly violates section 3, 4, 5, or 7 of this chapter commits a Class D felony.
As added by P.L.1-1998, SEC.7.



CHAPTER 3. LEGAL ACTIONS INVOLVING FIREARMS AND AMMUNITION MANUFACTURERS, TRADE ASSOCIATIONS, AND SELLERS

IC 34-12-3-1
"Firearm"
Sec. 1. As used in this chapter, "firearm" has the meaning set forth in IC 35-47-1-5.
As added by P.L.19-2001, SEC.1.

IC 34-12-3-2
"Person"
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 35-31.5-2-234.
As added by P.L.19-2001, SEC.1. Amended by P.L.114-2012, SEC.63.

IC 34-12-3-3
Prohibited actions
Sec. 3. Except as provided in section 5(1) or 5(2) of this chapter, a person may not bring an action against a firearms or ammunition manufacturer, trade association, or seller for:
(1) recovery of damages resulting from, or injunctive relief or abatement of a nuisance relating to, the lawful:
(A) design;
(B) manufacture;
(C) marketing; or
(D) sale;
of a firearm or ammunition for a firearm; or
(2) recovery of damages resulting from the criminal or unlawful misuse of a firearm or ammunition for a firearm by a third party.
As added by P.L.19-2001, SEC.1. Amended by P.L.80-2004, SEC.3.

IC 34-12-3-4
Fees and costs awarded for groundless actions
Sec. 4. If a court finds that a party has brought an action under a theory of recovery described in section 3(1) or 3(2) of this chapter, the finding constitutes conclusive evidence that the action is groundless. If a court makes a finding under this section, the court shall dismiss the claims or action and award to the defendant any reasonable attorney's fee and costs incurred in defending the claims or action.
As added by P.L.19-2001, SEC.1.
IC 34-12-3-5
Allowable actions
Sec. 5. Nothing in this chapter may be construed to prohibit a person from bringing an action against a firearms or ammunition manufacturer, trade association, or seller for recovery of damages for the following:
(1) Breach of contract or warranty concerning firearms or ammunition purchased by a person.
(2) Damage or harm to a person or to property owned or leased by a person caused by a defective firearm or ammunition.
(3) Injunctive relief to enforce a valid statute, rule, or ordinance. However, a person may not bring an action seeking injunctive relief if that action is barred under section 3 of this chapter.
As added by P.L.19-2001, SEC.1. Amended by P.L.80-2004, SEC.4.






ARTICLE 13. CAUSES OF ACTION: CLAIMS AGAINST THE GOVERNMENT

CHAPTER 1. CONTRACT CLAIMS AGAINST THE STATE

IC 34-13-1-1
Commencement of actions; limitations; trial by court
Sec. 1. (a) Any person having a claim against the state arising out of an express or implied contract may bring suit within ten (10) years after accrual of the claim.
(b) The claim brought under this section shall be tried to the court, not a jury.
As added by P.L.1-1998, SEC.8.

IC 34-13-1-2
Repealed
(Repealed by P.L.2-2005, SEC.131.)

IC 34-13-1-3
Exemption from chapter
Sec. 3. This chapter does not authorize any person to bring suit against the state of Indiana upon any obligation described in Article 10, Section 7 of the Constitution of the state of Indiana.
As added by P.L.1-1998, SEC.8.

IC 34-13-1-4
Attorney general; duties
Sec. 4. The attorney general, in person or by deputy, shall defend and represent the interests of the state in any action brought under this chapter (or IC 34-4-16 before its repeal).
As added by P.L.1-1998, SEC.8.

IC 34-13-1-5
Appeal to supreme court Sec. 5. In all actions against the state, either party may appeal directly to the supreme court, under the same rules, regulations, and restrictions that govern in cases of appeals from the circuit courts of this state to the supreme court of the state in civil causes, except that the state may appeal without bond.
As added by P.L.1-1998, SEC.8.

IC 34-13-1-6
Judgments against state; interest rate; appropriation to pay judgment
Sec. 6. Whenever, by final decree or judgment, a sum of money is adjudged to be due any person from the state, an execution shall not issue but the judgment shall draw interest at an annual rate of six percent (6%) from the date of the adjournment of the next ensuing session of the general assembly until an appropriation is made by law for the payment and the judgment is paid.
As added by P.L.1-1998, SEC.8.

IC 34-13-1-7
Counsel to assist attorney general
Sec. 7. Whenever, in the opinion of the governor, the interests of the state require it, the governor may employ counsel to assist the attorney general in the defense of any suit brought against the state and may pay that counsel out of any funds at the governor's disposal appropriated for that purpose.
As added by P.L.1-1998, SEC.8.



CHAPTER 2. CONTRACT CLAIMS AGAINST PUBLIC EMPLOYEES

IC 34-13-2-2
Defense of state employee for claims or suits arising out of contracts
Sec. 2. If requested to do so, the attorney general shall defend a present or former state employee against any claim or suit brought against the state employee with regard to a contract entered into for the employee's governmental entity. The attorney general may employ other counsel to aid in defending or settling the claim or suit.
As added by P.L.1-1998, SEC.8.

IC 34-13-2-3
Judgment or settlement as bar to action against employee; judgments for claims against employee acting within scope of employment; costs and fees
Sec. 3. (a) A judgment rendered with respect to or a settlement made by a governmental entity bars an action by the claimant against an employee whose conduct gave rise to the claim resulting in that judgment or settlement.
(b) The governmental entity shall pay any judgment, compromise, or settlement of a claim or suit against an employee when:
(1) the act or omission causing the loss is within the scope of the employee's employment; and
(2) the:
(A) governor, in the case of a claim or suit against a state employee; or
(B) the governing body of the political subdivision, in the case of a claim or suit against an employee of a political subdivision;
determines that paying the judgment, compromise, or settlement is in the best interest of the governmental entity.
(c) The governmental entity shall pay all costs and fees incurred by or on behalf of an employee in defense of a claim or suit for a loss occurring because of acts or omissions within the scope of the employee's employment, regardless of whether the employee can or cannot be held personally liable for the loss.
(d) This chapter shall not be construed as: (1) a waiver of the eleventh amendment to the Constitution of the United States;
(2) consent by the state of Indiana or its employees to be sued in any federal court; or
(3) consent to be sued in any state court beyond the boundaries of Indiana.
As added by P.L.1-1998, SEC.8.



CHAPTER 3. TORT CLAIMS AGAINST GOVERNMENTAL ENTITIES AND PUBLIC EMPLOYEES

IC 34-13-3-0.2
Application of certain amendments to prior law
Sec. 0.2. (a) The amendments made to IC 34-4-16.5-17 (before its repeal, now codified at section 18 of this chapter) by P.L.149-1988 apply to the accrual of interest after June 30, 1988, on any part of a judgment that is unpaid after June 30, 1988, even if the judgment was rendered before July 1, 1988.
(b) The amendments made to IC 34-4-16.5-17 (before its repeal, now codified at section 18 of this chapter) by P.L.208-1993 apply to the accrual of interest after December 31, 1993, on any part of a judgment that is unpaid after December 31, 1993, even if the judgment was rendered before January 1, 1994.
As added by P.L.220-2011, SEC.551.

IC 34-13-3-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to a claim or suit in tort.
(b) The provisions of this chapter also apply to IC 34-30-14.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-2
Applicability of chapter to bureau of motor vehicles
Sec. 2. This chapter applies to a claim or suit in tort against any of the following:
(1) A member of the bureau of motor vehicles commission established under IC 9-15-1-1.
(2) An employee of the bureau of motor vehicles commission who is employed at a license branch under IC 9-16, except for an employee employed at a license branch operated under a contract with the commission under IC 9-16.
(3) A member of the driver education advisory board established by IC 9-27-6-5.
As added by P.L.1-1998, SEC.8. Amended by P.L.145-2011, SEC.27.
IC 34-13-3-3
Immunity of governmental entity or employee
Sec. 3. A governmental entity or an employee acting within the scope of the employee's employment is not liable if a loss results from the following:
(1) The natural condition of unimproved property.
(2) The condition of a reservoir, dam, canal, conduit, drain, or similar structure when used by a person for a purpose that is not foreseeable.
(3) The temporary condition of a public thoroughfare or extreme sport area that results from weather.
(4) The condition of an unpaved road, trail, or footpath, the purpose of which is to provide access to a recreation or scenic area.
(5) The design, construction, control, operation, or normal condition of an extreme sport area, if all entrances to the extreme sport area are marked with:
(A) a set of rules governing the use of the extreme sport area;
(B) a warning concerning the hazards and dangers associated with the use of the extreme sport area; and
(C) a statement that the extreme sport area may be used only by persons operating extreme sport equipment.
This subdivision shall not be construed to relieve a governmental entity from liability for the continuing duty to maintain extreme sports areas in a reasonably safe condition.
(6) The initiation of a judicial or an administrative proceeding.
(7) The performance of a discretionary function; however, the provision of medical or optical care as provided in IC 34-6-2-38 shall be considered as a ministerial act.
(8) The adoption and enforcement of or failure to adopt or enforce a law (including rules and regulations), unless the act of enforcement constitutes false arrest or false imprisonment.
(9) An act or omission performed in good faith and without malice under the apparent authority of a statute which is invalid if the employee would not have been liable had the statute been valid.
(10) The act or omission of anyone other than the governmental entity or the governmental entity's employee.
(11) The issuance, denial, suspension, or revocation of, or failure or refusal to issue, deny, suspend, or revoke any permit, license, certificate, approval, order, or similar authorization, where the authority is discretionary under the law.
(12) Failure to make an inspection, or making an inadequate or negligent inspection, of any property, other than the property of a governmental entity, to determine whether the property complied with or violates any law or contains a hazard to health or safety.
(13) Entry upon any property where the entry is expressly or impliedly authorized by law. (14) Misrepresentation if unintentional.
(15) Theft by another person of money in the employee's official custody, unless the loss was sustained because of the employee's own negligent or wrongful act or omission.
(16) Injury to the property of a person under the jurisdiction and control of the department of correction if the person has not exhausted the administrative remedies and procedures provided by section 7 of this chapter.
(17) Injury to the person or property of a person under supervision of a governmental entity and who is:
(A) on probation; or
(B) assigned to an alcohol and drug services program under IC 12-23, a minimum security release program under IC 11-10-8, a pretrial conditional release program under IC 35-33-8, or a community corrections program under IC 11-12.
(18) Design of a highway (as defined in IC 9-13-2-73), toll road project (as defined in IC 8-15-2-4(4)), tollway (as defined in IC 8-15-3-7), or project (as defined in IC 8-15.7-2-14) if the claimed loss occurs at least twenty (20) years after the public highway, toll road project, tollway, or project was designed or substantially redesigned; except that this subdivision shall not be construed to relieve a responsible governmental entity from the continuing duty to provide and maintain public highways in a reasonably safe condition.
(19) Development, adoption, implementation, operation, maintenance, or use of an enhanced emergency communication system.
(20) Injury to a student or a student's property by an employee of a school corporation if the employee is acting reasonably under a discipline policy adopted under IC 20-33-8-12.
(21) An act or omission performed in good faith under the apparent authority of a court order described in IC 35-46-1-15.1 that is invalid, including an arrest or imprisonment related to the enforcement of the court order, if the governmental entity or employee would not have been liable had the court order been valid.
(22) An act taken to investigate or remediate hazardous substances, petroleum, or other pollutants associated with a brownfield (as defined in IC 13-11-2-19.3) unless:
(A) the loss is a result of reckless conduct; or
(B) the governmental entity was responsible for the initial placement of the hazardous substances, petroleum, or other pollutants on the brownfield.
(23) The operation of an off-road vehicle (as defined in IC 14-8-2-185) by a nongovernmental employee, or by a governmental employee not acting within the scope of the employment of the employee, on a public highway in a county road system outside the corporate limits of a city or town, unless the loss is the result of an act or omission amounting to: (A) gross negligence;
(B) willful or wanton misconduct; or
(C) intentional misconduct.
This subdivision shall not be construed to relieve a governmental entity from liability for the continuing duty to maintain highways in a reasonably safe condition for the operation of motor vehicles licensed by the bureau of motor vehicles for operation on public highways.
(24) Any act or omission rendered in connection with a request, investigation, assessment, or opinion provided under IC 36-9-28.7.
As added by P.L.1-1998, SEC.8. Amended by P.L.142-1999, SEC.2; P.L.250-2001, SEC.6; P.L.280-2001, SEC.42; P.L.1-2002, SEC.144; P.L.161-2003, SEC.5; P.L.1-2005, SEC.218; P.L.208-2005, SEC.14; P.L.47-2006, SEC.48; P.L.121-2009, SEC.15; P.L.86-2010, SEC.10; P.L.125-2011, SEC.1.

IC 34-13-3-4
Limitation on aggregate liability; punitive damages prohibited
Sec. 4. (a) The combined aggregate liability of all governmental entities and of all public employees, acting within the scope of their employment and not excluded from liability under section 3 of this chapter, does not exceed:
(1) for injury to or death of one (1) person in any one (1) occurrence:
(A) three hundred thousand dollars ($300,000) for a cause of action that accrues before January 1, 2006;
(B) five hundred thousand dollars ($500,000) for a cause of action that accrues on or after January 1, 2006, and before January 1, 2008; or
(C) seven hundred thousand dollars ($700,000) for a cause of action that accrues on or after January 1, 2008; and
(2) for injury to or death of all persons in that occurrence, five million dollars ($5,000,000).
(b) A governmental entity or an employee of a governmental entity acting within the scope of employment is not liable for punitive damages.
As added by P.L.1-1998, SEC.8. Amended by P.L.108-2003, SEC.2; P.L.161-2003, SEC.6; P.L.97-2004, SEC.114.

IC 34-13-3-5
Actions against individual members not authorized; judgment against or settlement by governmental entity
Sec. 5. (a) Civil actions relating to acts taken by a board, a committee, a commission, an authority, or another instrumentality of a governmental entity may be brought only against the board, the committee, the commission, the authority, or the other instrumentality of a governmental entity. A member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity may not be named as a party in a civil suit that

concerns the acts taken by a board, a committee, a commission, an authority, or another instrumentality of a governmental entity where the member was acting within the scope of the member's employment. For the purposes of this subsection, a member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity is acting within the scope of the member's employment when the member acts as a member of the board, committee, commission, authority, or other instrumentality.
(b) A judgment rendered with respect to or a settlement made by a governmental entity bars an action by the claimant against an employee, including a member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity, whose conduct gave rise to the claim resulting in that judgment or settlement. A lawsuit alleging that an employee acted within the scope of the employee's employment bars an action by the claimant against the employee personally. However, if the governmental entity answers that the employee acted outside the scope of the employee's employment, the plaintiff may amend the complaint and sue the employee personally. An amendment to the complaint by the plaintiff under this subsection must be filed not later than one hundred eighty (180) days from the date the answer was filed and may be filed notwithstanding the fact that the statute of limitations has run.
(c) A lawsuit filed against an employee personally must allege that an act or omission of the employee that causes a loss is:
(1) criminal;
(2) clearly outside the scope of the employee's employment;
(3) malicious;
(4) willful and wanton; or
(5) calculated to benefit the employee personally.
The complaint must contain a reasonable factual basis supporting the allegations.
(d) This subsection applies when the governmental entity defends or has received proper legal notice and has the opportunity to defend an employee for losses resulting from the employee's acts or omissions. Subject to the provisions of sections 4, 14, 15, and 16 of this chapter, the governmental entity shall pay any judgment of a claim or suit against an employee when the act or omission causing the loss is within the scope of the employee's employment, regardless of whether the employee can or cannot be held personally liable for the loss.
(e) The governmental entity shall provide counsel for and pay all costs and fees incurred by or on behalf of an employee in defense of a claim or suit for a loss occurring because of acts or omissions within the scope of the employee's employment, regardless of whether the employee can or cannot be held personally liable for the loss.
(f) This chapter shall not be construed as:
(1) a waiver of the eleventh amendment to the Constitution of the United States; (2) consent by the state of Indiana or its employees to be sued in any federal court; or
(3) consent to be sued in any state court beyond the boundaries of Indiana.
As added by P.L.1-1998, SEC.8. Amended by P.L.192-2001, SEC.2; P.L.161-2003, SEC.7.

IC 34-13-3-6
Notice to attorney general and state agency involved
Sec. 6. (a) Except as provided in sections 7 and 9 of this chapter, a claim against the state is barred unless notice is filed with the attorney general or the state agency involved within two hundred seventy (270) days after the loss occurs. However, if notice to the state agency involved is filed with the wrong state agency, that error does not bar a claim if the claimant reasonably attempts to determine and serve notice on the right state agency.
(b) The attorney general, by rule adopted under IC 4-22-2, shall prescribe a claim form to be used to file a notice under this section. The claim form must specify:
(1) the information required; and
(2) the period of time that a potential claimant has to file a claim.
(c) Copies of the claim form prescribed under subsection (b) shall be available from each:
(1) state agency; and
(2) operator of a state vehicle.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-7
Administrative claim for inmate's recovery of property
Sec. 7. (a) An offender must file an administrative claim with the department of correction to recover compensation for the loss of the offender's personal property alleged to have occurred during the offender's confinement as a result of an act or omission of the department or any of its agents, former officers, employees, or contractors. A claim must be filed within one hundred eighty (180) days after the date of the alleged loss.
(b) The department of correction shall evaluate each claim filed under subsection (a) and determine the amount due, if any. If the amount due is not more than five thousand dollars ($5,000), the department shall approve the claim for payment and recommend to the office of the attorney general payment under subsection (c). The department shall submit all claims in which the amount due exceeds five thousand dollars ($5,000), with any recommendation the department considers appropriate, to the office of the attorney general. The attorney general, in acting upon the claim, shall consider recommendations of the department to determine whether to deny the claim or recommend the claim to the governor for approval of payment.
(c) Payment of claims under this section shall be made in the same

manner as payment of claims under IC 34-4-16.5-22.
(d) The department of correction shall adopt rules under IC 4-22-2 necessary to carry out this section.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-8
Claims against political subdivisions; notice requirement
Sec. 8. (a) Except as provided in section 9 of this chapter, a claim against a political subdivision is barred unless notice is filed with:
(1) the governing body of that political subdivision; and
(2) the Indiana political subdivision risk management commission created under IC 27-1-29;
within one hundred eighty (180) days after the loss occurs.
(b) A claim against a political subdivision is not barred for failure to file notice with the Indiana political subdivision risk management commission created under IC 27-1-29-5 if the political subdivision was not a member of the political subdivision risk management fund established under IC 27-1-29-10 at the time the act or omission took place.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-9
Incapacitated plaintiffs; notice requirement
Sec. 9. If a person is incapacitated and cannot give notice as required in section 6 or 8 of this chapter, the person's claim is barred unless notice is filed within one hundred eighty (180) days after the incapacity is removed.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-10
Notice requirement; form of statement
Sec. 10. The notice required by sections 6, 8, and 9 of this chapter must describe in a short and plain statement the facts on which the claim is based. The statement must include the circumstances which brought about the loss, the extent of the loss, the time and place the loss occurred, the names of all persons involved if known, the amount of the damages sought, and the residence of the person making the claim at the time of the loss and at the time of filing the notice.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-11
Approval or denial of claim by government entity
Sec. 11. Within ninety (90) days of the filing of a claim, the governmental entity shall notify the claimant in writing of its approval or denial of the claim. A claim is denied if the governmental entity fails to approve the claim in its entirety within ninety (90) days, unless the parties have reached a settlement before the expiration of that period.
As added by P.L.1-1998, SEC.8.
IC 34-13-3-12
Notice requirements; service
Sec. 12. The notices required by sections 6, 8, 9, and 11 of this chapter must be in writing and must be delivered in person or by registered or certified mail.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-13
Denial of claim as prerequisite to suit
Sec. 13. A person may not initiate a suit against a governmental entity unless the person's claim has been denied in whole or in part.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-14
Compromise or settlement of claim by governor
Sec. 14. Except as provided in section 20 of this chapter, the governor may compromise or settle a claim or suit brought against the state or its employees.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-15
Attorney general; powers and duties
Sec. 15. Except as provided in section 20 of this chapter, the attorney general:
(1) shall advise the governor concerning the desirability of compromising or settling a claim or suit brought against the state or its employees;
(2) shall perfect a compromise or settlement which is made by the governor;
(3) shall submit to the governor on or before January 31 of each year a report concerning the status of each claim or suit pending against the state as of January 1 of that year; and
(4) shall defend, as chief counsel, the state and state employees as required under IC 4-6-2. However, the attorney general may employ other counsel to aid in defending or settling those claims or suits.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-16
Compromise or settlement of claim by political subdivision
Sec. 16. Except as provided in section 20 of this chapter, the governing body of a political subdivision may compromise, settle, or defend against a claim or suit brought against the political subdivision or its employees.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-17
Enforcement of judgments against governmental entities
Sec. 17. A court that has rendered a judgment against a governmental entity may order that governmental entity to: (1) appropriate funds for the payment of the judgment if funds are available for that purpose; or
(2) levy and collect a tax to pay the judgment if there are insufficient funds available for that purpose.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-18
Time for payment of claim or judgment; interest rate
Sec. 18. (a) A claim or suit settled by, or a judgment rendered against, a governmental entity shall be paid by the governmental entity not later than one hundred eighty (180) days after the date of settlement or judgment, unless there is an appeal, in which case not later than one hundred eighty (180) days after a final decision is rendered.
(b) If payment is not made within one hundred eighty (180) days after the date of settlement or judgment, the governmental entity is liable for interest from the date of settlement or judgment at an annual rate of six percent (6%). The governmental entity is liable for interest at that rate and from that date even if the case is appealed, provided the original judgment is upheld.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-19
Applicability of IC 34-13-3-18; settlement
Sec. 19. Section 18 of this chapter does not apply if there is a structured settlement under section 23 of this chapter.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-20
Liability insurance; prohibitions
Sec. 20. (a) A political subdivision may purchase insurance to cover the liability of itself or its employees, including a member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity. Any liability insurance so purchased shall be purchased by invitation to and negotiation with providers of insurance and may be purchased with other types of insurance. If such a policy is purchased, the terms of the policy govern the rights and obligations of the political subdivision and the insurer with respect to the investigation, settlement, and defense of claims or suits brought against the political subdivision or its employees covered by the policy. However, the insurer may not enter into a settlement for an amount that exceeds the insurance coverage without the approval of the mayor, if the claim or suit is against a city, or the governing body of any other political subdivision, if the claim or suit is against such political subdivision.
(b) The state may not purchase insurance to cover the liability of the state or its employees. This subsection does not prohibit any of the following:
(1) The requiring of contractors to carry insurance.
(2) The purchase of insurance to cover losses occurring on real

property owned by:
(A) the Indiana public retirement system; or
(B) a public pension and retirement fund administered by the Indiana public retirement system.
(3) The purchase of insurance by a separate body corporate and politic to cover the liability of itself or its employees.
(4) The purchase of casualty and liability insurance for foster parents (as defined in IC 27-1-30-4) on a group basis.
As added by P.L.1-1998, SEC.8. Amended by P.L.192-2001, SEC.3; P.L.35-2012, SEC.106.

IC 34-13-3-21
Attorney's fees; allowance to governmental entity; action for abuse of process
Sec. 21. In any action brought against a governmental entity in tort, the court may allow attorney's fees as part of the costs to the governmental entity prevailing as defendant, if the court finds that plaintiff:
(1) brought the action on a claim that is frivolous, unreasonable, or groundless;
(2) continued to litigate the action after plaintiff's claim clearly became frivolous, unreasonable, or groundless; or
(3) litigated its action in bad faith.
This award of fees does not prevent a governmental entity from bringing an action against the plaintiff for abuse of process arising in whole or in part on the same facts, but the defendant may not recover such attorney's fees twice.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-22
Persons or entities considered political subdivisions
Sec. 22. (a) For purposes of this chapter, the following shall be treated as political subdivisions:
(1) A community action agency (as defined in IC 12-14-23-2).
(2) An individual or corporation rendering public transportation services under a contract with a commuter transportation district created under IC 8-5-15.
(3) A volunteer fire department (as defined in IC 36-8-12-2) that is acting under:
(A) a contract with a unit or a fire protection district; or
(B) IC 36-8-17.
(b) The treatment provided for under subsection (a)(2) shall be accorded only in relation to a loss that occurs in the course of rendering public transportation services under contract with a commuter transportation district.
As added by P.L.1-1998, SEC.8. Amended by P.L.1-1999, SEC.68.

IC 34-13-3-23
Structured settlement; discharge; limits
Sec. 23. (a) With the consent of the claimant, a political

subdivision may compromise or settle a claim or suit by means of a structured settlement under this section.
(b) A political subdivision may discharge settlement of a claim or suit brought under this chapter by:
(1) an agreement requiring periodic payments by the political subdivision over a specified number of years;
(2) the purchase of an annuity;
(3) by making a "qualified assignment" of the liability of the political subdivision as defined by the provisions of 26 U.S.C. 130(c);
(4) payment in a lump sum; or
(5) any combination of subdivisions (1) through (4).
(c) The present value of a structured settlement shall not exceed the statutory limits set forth in section 4 of this chapter; however, the periodic or annuity payments may exceed these statutory limits. The present value of any periodic payments may be determined by discounting the periodic payments by the same percentage as that found in Moody's Corporate Bond Yield Average Monthly Average Corporates, as published by Moody's Investors Service, Incorporated.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-24
Appropriations for payment of claims and expenses
Sec. 24. There is appropriated from the state general fund sufficient funds to:
(1) settle claims and satisfy tort judgments obtained against the state; and
(2) pay expenses authorized by this chapter, including:
(A) liability insurance premiums;
(B) interest on claims and judgments; and
(C) expenses incurred by the attorney general in employing other counsel to aid in defending or settling claims or civil actions against the state.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-25
Presentation of vouchers and issuance of warrants for appropriations
Sec. 25. The attorney general shall present vouchers for the items or expenses described in section 24 of this chapter to the auditor of state. The auditor shall issue warrants on the treasury for the amounts presented.
As added by P.L.1-1998, SEC.8.



CHAPTER 4. CIVIL RIGHTS CLAIMS AGAINST PUBLIC EMPLOYEES

IC 34-13-4-2
Defending state employee for claims or suits arising under civil rights laws
Sec. 2. If requested to do so, the attorney general shall defend a present or former state employee against a claim or suit under section 1 of this chapter. The attorney general may employ other counsel to aid in defending or settling the claim or suit.
As added by P.L.1-1998, SEC.8.

IC 34-13-4-3
Chapter as not waiving eleventh amendment
Sec. 3. This chapter shall not be construed as:
(1) a waiver of the eleventh amendment to the Constitution of the United States;
(2) consent by the state of Indiana or its employees to be sued in any federal court; or
(3) consent to be sued in any state court beyond the boundaries

of Indiana.
As added by P.L.1-1998, SEC.8.

IC 34-13-4-4
Attorney's fees; allowance to governmental entity; action for abuse of process
Sec. 4. In any action brought against a governmental entity under civil rights laws of the United States, the court may allow attorney's fees as part of the costs to the governmental entity prevailing as defendant if it finds that plaintiff:
(1) brought the action on a claim that is frivolous, unreasonable, or groundless;
(2) continued to litigate the action after plaintiff's claim clearly became frivolous, unreasonable, or groundless; or
(3) litigated its action in bad faith.
This award of fees does not prevent a governmental entity from bringing an action against the plaintiff for abuse of process arising in whole or in part on the same facts, but the defendant may not recover attorney's fees twice.
As added by P.L.1-1998, SEC.8.



CHAPTER 5. PUBLIC LAWSUITS FOR TESTING PUBLIC IMPROVEMENTS OF MUNICIPAL CORPORATIONS

IC 34-13-5-2
Plaintiff; class actions; right of intervention
Sec. 2. (a) Plaintiffs in a public lawsuit may sue in their capacity either as citizens or taxpayers of the municipal corporation.
(b) A public lawsuit described in subsection (a) is a class suit (whether captioned as such or not), subject to the rights of intervention, the addition of parties, and the addition of other representatives of the same class, as is provided by law in other civil actions. Special appearances may be made in situations permitted by applicable law.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-3
Trial procedure
Sec. 3. The procedure in the trial court governing trial of the public lawsuit is the same as in other civil cases. When possible, the hearing on any interlocutory order shall be consolidated with the hearing on all other justiciable issues.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-4
Change of venue
Sec. 4. A change of venue from the judge may be permitted, but no change from the county may be permitted. When a change from the judge has been requested in accordance with the time limits prescribed by law, the affidavit or motion for the change shall be immediately certified to the supreme court:
(1) by the clerk of the trial court; or
(2) upon the failure of the clerk to act promptly, by verified copy of the motion presented to the supreme court by the moving party.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-5
Appointment of special judge
Sec. 5. (a) The rules regarding the selection of a special judge in civil cases do not apply. The supreme court shall appoint the special judge in a public lawsuit.
(b) A special judge is not required to reside in the county in which the case is pending or in any adjoining county. (c) A special judge may be a regular judge of any circuit, superior, criminal, probate, juvenile, or other lower court of Indiana, any member of the Indiana bar, or any member of the court of appeals or the supreme court where the appointment can be validly made.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-6
Special reporter
Sec. 6. To expedite the trial of the case, either party may apply to the court for the appointment of a special reporter or firm of reporters to be the court reporter for the public lawsuit which the court may in its discretion approve. The moving party shall pay the cost, which may not be taxed as costs of the action.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-7
Interlocutory hearing
Sec. 7. (a) At any time before the final hearing in a public lawsuit, the defendant may petition for an order of the court that the cause be dismissed unless the plaintiff posts a bond with surety to be approved by the court. The bond must be payable to the defendant for the payment of all damages and costs that may accrue by reason of the filing of the lawsuit if the defendant prevails.
(b) A hearing shall be held on a petition described in subsection (a) in the same manner as the hearing on temporary injunctions under IC 34-26-1. If, at the hearing, the court determines that the plaintiff cannot establish facts that would entitle the plaintiff to a temporary injunction, the court shall set the amount of bond to be filed by the plaintiff in an amount found by the judge to cover all damage and costs that may accrue to the defendants by reason of the pendency of the public lawsuit in the event the defendant prevails.
(c) If the plaintiff does not file a bond with sureties approved by the court within ten (10) days after the order to do so is entered, the suit shall be dismissed.
(d) Either plaintiff or defendant may appeal an order to post or deny bond to the Indiana supreme court within ten (10) days by notice of appeal and a statement of error in the same manner as is provided in a petition for mandate or prohibition. The supreme court may:
(1) stay the lower court order pending its own decision;
(2) set a bond to be filed by the plaintiff;
(3) modify the order of the lower court; or
(4) enter its order as a final order in a case.
(e) If no bond is filed as provided in this section:
(1) the public lawsuit shall be dismissed; and
(2) no court has further jurisdiction of the public lawsuit or any other public lawsuit involving any issue that was or could have been raised.
(f) This section does not create, nor shall it be construed as creating, any additional cause of action on the part of any municipal

corporation, person, partnership, limited liability company, or corporation, unless the defendant is required to and does post bond.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-8
Appeals
Sec. 8. Appeals from any final judgment in a public lawsuit shall be governed by, and taken in the same manner and with the same time limits, as appeals from interlocutory orders of a circuit or superior court under applicable law.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-9
Extensions of time; advance of trial or appeal
Sec. 9. Extensions of time, both in the trial court and in the Indiana supreme court, shall be granted only in extreme cases. The trial of a public lawsuit and the hearing of any appeal shall be advanced by the trial court and by the Indiana supreme court respectively, without request of either party, as expeditiously as is reasonably possible.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-10
Jurisdiction of trial court
Sec. 10. (a) A public lawsuit may not be brought, and no trial court has jurisdiction of any public lawsuit that is brought:
(1) more than ten (10) days after the first publication required by law for the sale of bonds of a municipal corporation; or
(2) in the case of a lease under IC 20-47-2, more than ten (10) days after the first publication of notice by any school building corporation for the sale of its bonds;
but in no case later than the time limited for bringing suit under applicable law.
(b) After a public lawsuit is commenced, no other lawsuit relating to the same subject matter may be commenced, and no trial court has jurisdiction of any subsequent lawsuit. No action may be brought except as provided in this chapter if it could have been the subject of a public lawsuit. This chapter does not diminish any right of intervention of any person, or the right of any person to become a named party in the public lawsuit.
(c) This section shall not be construed to extend any existing statute of limitations on the bringing of any lawsuit.
As added by P.L.1-1998, SEC.8. Amended by P.L.2-2006, SEC.184.

IC 34-13-5-11
Exhaustion of administrative remedies required before bringing public lawsuit
Sec. 11. As a condition precedent to bringing any public lawsuit, a plaintiff must first exhaust all the administrative remedies available to the plaintiff under applicable law, including but not limited to the

filing of a remonstrance where the issues raised could have been raised by the filing under applicable law. No plaintiff may commence a public lawsuit or be named as a party in the lawsuit unless one (1) of the plaintiffs has complied with this section.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-12
Matters to be heard in public hearing
Sec. 12. Where:
(1) as a condition precedent to the construction, financing, or leasing of a public improvement, the municipal corporation is required to hold a public hearing preceded by public notice; and
(2) the hearing is held and the notice is given in accordance with applicable law;
the plaintiff in a public lawsuit is not entitled to raise any issue in the public lawsuit that the plaintiff could have but did not raise at the hearing. Any matters or issues relating to any procedural matters that were not raised and could have been redone or corrected following the hearing are declared to be irregularities and not jurisdictional to the power of the municipal corporation or its governing body in connection with the construction, financing, or leasing.
As added by P.L.1-1998, SEC.8.



CHAPTER 6. APPEALS FROM ACTIONS OF MUNICIPALITIES

amount of benefits that should be assessed to or against each particular lot or tract of land or other property described in the complaint.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-2
Pleading; motions to dismiss complaint or appeal
Sec. 2. A pleading is not required by the municipality to the complaint on appeal since the allegations of the complaint are considered to be denied. The municipality may file a motion to dismiss the complaint by presenting any question of law regarding the sufficiency of the complaint on its face. The municipality may also file a motion to dismiss the appeal:
(1) on the ground that the complaint was not filed within the time prescribed by law; or
(2) on any other jurisdictional ground affecting the subject matter or the parties.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-3
Consolidation of appeals; separate trial
Sec. 3. (a) If more than one (1) appeal is taken from a proceeding and the appeals are filed in the same or different courts, any party to an appeal may file in the court a motion stating that justice will be best served by consolidating the appeals. The party shall serve notice of the motion on the adverse party or the attorney of record.
(b) If the court in which the motion is filed decides that justice will be best served by the consolidation, the court shall order all of the appeals consolidated. The appeals shall be heard at the same time by the court, and different appeals pending in different courts may all be transferred to one (1) court for the purpose of consolidation or trial. The court may hear all appeals at the same time either with or without consolidation. However, if any party appealing or the municipality objects to consolidation, they have the right to a separate trial of each appeal.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-4
Trial of appeals; scope of review; disposition
Sec. 4. (a) The decisions of the board or council appealed from are conclusive on all parties except the party appealing. The decision appealed from is considered prima facie correct and the burden of proof in all appeals is on the party appealing.
(b) All appeals shall be tried by the court without the intervention of a jury. The court shall try and hear de novo the issues of the action or decision of the board or council presented by written remonstrance or as otherwise provided by statute and raised by the appeals.
(c) The:
(1) method of arriving at the action or decision of the board or council in making an award of damages or assessment of

benefits; and
(2) any issues not authorized by the statute to be made before the board or council, and appealed from;
may not be reviewed, considered, or adjudged by the court on appeal.
(d) The amount of benefits assessed or the damages awarded affecting any property, other than the property and the separate assessments or awards on them involved in each instance in a proceeding by a board or council from which an appeal is taken, may not be considered by the court on appeal.
(e) The court:
(1) may, on its own motion; and
(2) shall, on the motion of either party;
view and inspect any district, land, and property affected, damaged, benefited, or appropriated, including the work or thing proposed or done.
(f) The court, according to the particular statute allowing the appeal as the statute permits or prescribes the matters that may be considered, may set aside, affirm, lower, or increase an award, damages, or assessment of benefits as the court considers just and then order that action. The court also may affirm, reverse, or modify, in whole or in part, the action or decision of the board or council appealed from. The order and judgment of the court is conclusive upon all parties, and no appeal lies except upon questions affecting the jurisdiction of the court.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-5
Findings of court; judgment; costs; damages; assessment of benefits
Sec. 5. (a) If the court finds that the action or decision of the board or council appealed from should in all things be affirmed, its judgment must state that, naming the board or council and the proceedings in which the appeal is taken. Judgment for costs shall then be rendered against the party appealing.
(b) If the court finds that the action or decision of the board or council appealed from should not be affirmed in all things, then the court shall make a general finding, setting out, however, sufficient facts to show the nature of the proceeding and the court's decision on it. The court shall then render judgment on all matters properly involved in the appeal, adjudging specifically the amount of the award of damages or the amount of the assessment of benefits found by the court to be due to each lot, parcel, or description or property involved in the appeal and adjudging that the award or assessment is payable as provided by statute.
(c) The court shall render judgment on other matters involved where the particular appeal allowed by a statute does not relate to the award of damages or the assessment of benefits.
(d) The court shall also render judgment on the costs of the appeal as the facts and law require.
(e) If the appeal involves the amount of an award of damages or

the amount of an assessment of benefits, or both, the court shall include an order, if appropriate, for the issuance of a certificate of damages, bearing legal interest from the date of issuance, to the person entitled to it upon all the terms and conditions that are provided by the applicable statute. If the appeal involves benefits, the court shall permit the assessment of benefits to be paid in full, or a written waiver may be executed and filed for paying it in ten (10) annual installments, with legal interest payable, and upon all other terms and conditions that are provided by the applicable statute. All of this must be done within thirty (30) days after the date on which the clerk of the court certifies the order and judgment for transmission to the board or council. If an assessment of benefits is not paid or a waiver executed and filed as provided before the expiration of the thirty (30) day period, the assessment becomes delinquent and is subject to all penalties and to collection as is provided by the applicable statute.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-6
Change of venue or judge; rehearing; supreme court appeal; procedure
Sec. 6. A change of venue from the county is not allowed in the appeal, but a change of judge shall be allowed as provided for civil actions. A petition for rehearing may be filed by any party within fifteen (15) days after the decision, order, and judgment of the court. Pending that time and until a petition so filed is ruled upon, the order and judgment of the court may be certified to the board or council. At the time of ruling upon a petition, the court may grant time for filing an appeal bond and special bills of exceptions embracing as much of the record as is necessary to present fully any questions. The appeal must be fully perfected within sixty (60) days from the final ruling and action of the court upon the petition for a rehearing and shall be taken direct to the supreme court of Indiana, where it shall be placed upon the advance calendar of the court. The rules of trial procedure govern in all matters of procedure not otherwise provided for by this chapter.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-7
Increase in damages or reduction in assessment of benefits; liability of city; costs of appeal
Sec. 7. (a) If on appeal:
(1) the amount of an award of damages is increased; or
(2) the amount of an assessment of benefits is reduced;
the municipality is liable to the plaintiff for the increase in the award of damages and is liable to the party entitled to them for a reduction in the assessment of benefits.
(b) The amounts, costs, and expense, if the appeal is taken from the board of public works or the board of public works and safety, shall be paid by the board out of funds appropriated by the common

council or city-county council for that purpose, or as otherwise provided by statute.
(c) The council shall make all necessary appropriations as provided by statute to enable the board to make all payments required by this chapter, if not otherwise provided by statute and available for these purposes.
(d) If the appeal is taken from the board of park commissioners of a city, then the amounts, costs, and expenses shall be paid by the board out of its general fund, or as otherwise provided by statute.
(e) If the appeal is taken from the legislative body, other body, or an official of a municipality, the amounts required to comply with the court's order and judgment shall be appropriated and paid in any manner authorized by statute.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-8
Priority of appeal
Sec. 8. An appeal takes precedence over other pending litigation and shall be tried and determined by the court at as early a date as practical.
As added by P.L.1-1998, SEC.8.



CHAPTER 7. COMMENCEMENT OF ACTION AGAINST PUBLIC EMPLOYEES AND GOVERNMENT ENTITIES BY OFFENDER



CHAPTER 8. SPECIAL SUPPLEMENTAL RELIEF

IC 34-13-8-2
"Occurrence"
Sec. 2. As used in this chapter, "occurrence" refers to one (1) or more acts or omissions by the state or employees of the state in connection with a single event occurring after July 31, 2011, and before September 1, 2011, that resulted in the death of seven (7) or more persons.
As added by P.L.160-2012, SEC.62.

IC 34-13-8-3
"Supplemental fund"
Sec. 3. As used in this chapter, "supplemental fund" refers to the supplemental state fair relief fund established by section 9 of this chapter.
As added by P.L.160-2012, SEC.62.

IC 34-13-8-4
Intent; compromise of claims; application
Sec. 4. (a) Recognizing the special conditions created by an occurrence, it is the intent of the general assembly to provide supplemental relief for victims of the occurrence. It is not the intent of the general assembly to revise the tort claims act in order to address the special situation of the occurrence.
(b) The attorney general may compromise or settle a claim or suit brought against the state or its employees as provided in this chapter.
(c) Only eligible persons are eligible to receive compensation under this chapter.
As added by P.L.160-2012, SEC.62.

IC 34-13-8-5
Limitations on payments; formula for distribution
Sec. 5. (a) The attorney general shall attempt to resolve before January 1, 2013, all claims and suits brought against the state or its employees for an occurrence for an amount that, in the aggregate, does not exceed eleven million dollars ($11,000,000), consisting of:
(1) five million dollars ($5,000,000) paid from the state tort claim fund established to pay claims and expenses under IC 34-13-3-24; and
(2) six million dollars ($6,000,000) to be paid from the

supplemental fund.
(b) The attorney general shall attempt to resolve before January 1, 2013, claims or suits for an occurrence as follows:
(1) The estate of an eligible person whose death resulted from an occurrence shall receive seven hundred thousand dollars ($700,000). This amount includes any compensation under this chapter for the eligible person's attorney's fees. The amount distributed to the estate of the eligible person whose death resulted from an occurrence is exempt from inheritance taxes under IC 6-4.1 and shall not be included in the calculation of the amount transferred to a Class A transferee, Class B transferee, or Class C transferee for the purposes of applying the exemptions in IC 6-4.1-3-10, IC 6-4.1-3-11, and IC 6-4.1-3-12.
(2) Except as provided in subdivision (3), each other eligible person who was physically injured as a result of an occurrence shall be compensated (including any compensation under this chapter for the eligible person's attorney's fees) for the physical injury in an amount that does not exceed the least of the following:
(A) The amount of the eligible person's medical expenses incurred as a result of the physical injury.
(B) The amount claimed before the deadline established by the attorney general by the eligible person for medical expenses incurred as a result of the physical injury in relation to the claim filed before December 31, 2011.
(C) Seven hundred thousand dollars ($700,000).
(3) Eligible persons who suffered physical injuries involving permanent paralysis or permanent physical trauma or requiring major and ongoing long-term care shall be compensated for the physical injury in an amount equal to:
(A) the amount of compensation paid under subdivision (2); plus
(B) additional compensation determined under the process established by the attorney general under subdivision (4).
(4) The attorney general shall establish a process for determining the equitable amount of compensation for eligible persons under subdivision (3). The attorney general shall before January 1, 2013, determine the amount of compensation that each eligible person described in subdivision (3) is entitled to receive under subdivision (3). The attorney general may employ arbitrators, mediators, consultants, and other experts to assist in the process established by the attorney general for determining the compensation for eligible persons under subdivision (3).
As added by P.L.160-2012, SEC.62.

IC 34-13-8-6
Requirement; release of additional claims
Sec. 6. (a) To receive a distribution under this chapter for an occurrence, an eligible person must have already released all

governmental entities and public employees from any liability for loss resulting from the occurrence. The release must be in a form that is satisfactory to the attorney general.
(b) A distribution may not be paid under this chapter from the supplemental fund to an eligible person unless the eligible person has entered into an agreement with the state providing that the person will not bring any action against the state based on an indemnification clause.
As added by P.L.160-2012, SEC.62.

IC 34-13-8-7
Additional payments reduced by prior payments
Sec. 7. The amount payable after December 31, 2011, as provided in section 5(b) of this chapter to an eligible person shall be reduced by any amount that was paid under IC 34-13-3 from the state tort claim fund before January 1, 2012, for the death or physical injury.
As added by P.L.160-2012, SEC.62.

IC 34-13-8-8
Limitation on attorney's fees
Sec. 8. If an eligible person is represented by an attorney regarding compensation from the supplemental fund, the attorney's fees paid to the attorney or attorneys for the representation of the eligible person regarding compensation from the supplemental fund may not exceed, in aggregate, ten percent (10%) of the total compensation paid to the eligible person from the supplemental fund.
As added by P.L.160-2012, SEC.62.

IC 34-13-8-9
Establishment of fund
Sec. 9. (a) The supplemental state fair relief fund is established for the purpose of providing supplemental relief to the victims of the occurrence.
(b) The supplemental fund consists of grants, donations, and appropriations made by the general assembly. The supplemental fund shall be administered by the attorney general. The treasurer of state shall invest the money in the supplemental fund not currently needed to meet the obligations of the supplemental fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the state general fund. The expenses of administering the supplemental fund shall be paid from the state tort claim fund established to pay claims and expenses under IC 34-13-3-24.
(c) The supplemental fund is considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise removed from the supplemental fund by the state board of finance, the budget agency, or any other state agency except as provided in this chapter.
(d) Money in the supplemental fund at the end of a state fiscal year does not revert to the state general fund. Money in the

supplemental fund is continually appropriated to the attorney general to carry out the purposes of the supplemental fund.
As added by P.L.160-2012, SEC.62.

IC 34-13-8-10
Use of money in fund
Sec. 10. (a) The attorney general may use the money in the supplemental fund to pay compensation to eligible persons as provided in this chapter.
(b) After the estate of each eligible person whose death resulted from an occurrence has received seven hundred thousand dollars ($700,000), and each other eligible person who was physically injured as a result of an occurrence has been compensated in the amount determined under section 5(b)(2) of this chapter, the remaining balance in the supplemental fund shall be used to pay compensation for ongoing expenses to eligible persons described in section 5(b)(3) of this chapter according to the process established by the attorney general under section 5(b)(4) of this chapter. Compensation paid from the supplemental fund may not be used for the following:
(1) Expenses covered by insurance.
(2) Expenses covered by another party.
As added by P.L.160-2012, SEC.62.

IC 34-13-8-11
Payment of expenses of administration
Sec. 11. The expenses incurred by the attorney general in carrying out this chapter (including any expenses for arbitrators, mediators, consultants, or any other experts) shall be paid from the state tort claim fund established to pay claims and expenses under IC 34-13-3-24.
As added by P.L.160-2012, SEC.62.

IC 34-13-8-12
Assignment of claims to state
Sec. 12. (a) An eligible person may assign to the attorney general the eligible person's right to pursue a cause of action for the tortious breach of an insurer's duty to deal with an insured person in good faith.
(b) If the insurance commissioner believes that a person has engaged in any of the acts or practices listed in IC 27-4-1-4.5 in relation to an occurrence, the insurance commissioner may issue and cause to be served upon the person a statement of the charges and a notice in writing of a hearing as provided in IC 27-4-1-5. If after a hearing under IC 4-21.5-3, the insurance commissioner determines that the person has engaged in any of the acts or practices listed in IC 27-4-1-4.5 in relation to an occurrence, the insurance commissioner may at the insurance commissioner's discretion order one (1) or more of the remedies provided in IC 27-4-1-6. Notwithstanding IC 27-4-1, the insurance commissioner may take an

action under this subsection regarding the commission by a person of a single act or practice listed in IC 27-4-1-4.5 in relation to an occurrence, without having to demonstrate that the act or practice occurs with such frequency as to indicate a general practice by the person.
As added by P.L.160-2012, SEC.62.






ARTICLE 14. CAUSES OF ACTION: DECLARATORY JUDGMENT

CHAPTER 1. UNIFORM DECLARATORY JUDGMENT ACT

IC 34-14-1-2
Persons who may obtain declaratory judgment
Sec. 2. Any person interested under a deed, will, written contract, or other writings constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-3
Construction of contract before or after breach
Sec. 3. A contract may be construed either before or after there has been a breach of the contract.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-4
Declarations regarding trusts or estates
Sec. 4. Any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust in the administration of a trust, or of the estate of a decedent, a person under eighteen (18) years of age, or a mentally incompetent person may have a declaration of rights or legal relations:
(1) to ascertain any class of creditors, devisee, legatees, heirs, next of kin, or others;
(2) to direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or
(3) to determine any question arising in the administration of the estate or trust, including questions of construction of wills

and other writings.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-5
General powers not restricted by enumeration of specific powers
Sec. 5. The enumeration in sections 2, 3, or 4 of this chapter does not limit or restrict the exercise of the general powers conferred in section 1 of this chapter in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-6
Refusal to render declaratory judgment; discretion of court
Sec. 6. The court may refuse to render or enter a declaratory judgment or decree where the judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-7
Review of judgments or decrees
Sec. 7. All orders, judgments, and decrees under this chapter may be reviewed as other orders, judgments, and decrees.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-8
Further relief based on declaratory judgment; application
Sec. 8. Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application for further relief must be by petition to a court having jurisdiction to grant the relief. If the application is deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be immediately granted.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-9
Trial on issues of fact
Sec. 9. When a proceeding under this chapter involves the determination of an issue of fact, the issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-10
Award of costs
Sec. 10. In any proceeding under this chapter, the court may make an award of costs as may seem equitable and just. As added by P.L.1-1998, SEC.9.

IC 34-14-1-11
Parties to action; municipalities and attorney general as parties; right of attorney general to intervene
Sec. 11. When declaratory relief is sought, all persons shall be made parties who have or claim any interest that would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding in which a statute, ordinance, or franchise is alleged to be unconstitutional, the court shall certify this fact to the attorney general, and the attorney general shall be permitted to intervene for presentation of evidence, if evidence is otherwise admissible in the case, and for arguments on the question of constitutionality. In any proceeding that involves the validity of a municipal ordinance or franchise, the municipality shall be made a party, and shall be entitled to be heard. If the statute, ordinance, or franchise is alleged to be unconstitutional, the attorney general of the state shall also be served with a copy of the proceeding and be entitled to be heard.
As added by P.L.1-1998, SEC.9. Amended by P.L.40-2010, SEC.1.

IC 34-14-1-12
Purpose of chapter
Sec. 12. This chapter is declared to be remedial. The purpose of this chapter is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations; and is to be liberally construed and administered.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-13
"Person" defined
Sec. 13. The word "person" wherever used in this chapter shall be construed to mean any person, partnership, limited liability company, joint stock company, unincorporated association, or society, or municipal or other corporation of any character whatsoever.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-14
Severability of certain sections
Sec. 14. The several sections and provisions of this chapter except sections 1 and 2, are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the chapter invalid or inoperative.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-15
Construction of chapter
Sec. 15. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws

and regulations on the subject of declaratory judgments and decrees.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-16
Short title
Sec. 16. This chapter may be cited as the Uniform Declaratory Judgments Act.
As added by P.L.1-1998, SEC.9.






ARTICLE 15. CAUSES OF ACTION: DEFAMATION, LIBEL, AND SLANDER

CHAPTER 1. PLEADINGS IN ACTIONS FOR LIBEL OR SLANDER

IC 34-15-1-2
Truth; mitigating circumstances; evidence
Sec. 2. In an action for libel or slander, the defendant may allege:
(1) the truth of the matter charged as defamatory; and
(2) mitigating circumstances to reduce the damages;
and give either or both in evidence.
As added by P.L.1-1998, SEC.10.



CHAPTER 2. STANDARD OF PROOF IN ACTIONS FOR LIBEL OR SLANDER



CHAPTER 3. DEFAMATION ACTIONS AGAINST RADIO AND TELEVISION BROADCASTERS

IC 34-15-3-2
Service of notice
Sec. 2. At least three (3) days before filing a complaint in a suit described in section 1 of this chapter, the aggrieved party shall serve notice:
(1) in writing;
(2) on the manager of the radio or television station;
(3) at the principal office of the radio or television station; and
(4) that specifies the words or acts that the aggrieved party alleges to be false and defamatory.
As added by P.L.1-1998, SEC.10.

IC 34-15-3-3
Retraction mitigates damages
Sec. 3. The plaintiff in a suit described in section 1 of this chapter may recover only actual damages if it appears, upon trial of the action, that:
(1) the words or acts were conveyed and broadcast in good faith;
(2) the falsity of the words or acts was due to mistake or misapprehension of the facts; and
(3) a full and fair retraction of any words or acts alleged to be erroneous was conveyed or broadcast:
(A) on a regular program of the radio or television company;
(B) within ten (10) days after the mistake or misapprehension was brought to the knowledge of the manager; and
(C) at approximately the same time and by the same sending power so as to be as visible and audible as the original acts or words complained of.
As added by P.L.1-1998, SEC.10.



CHAPTER 4. DEFAMATION ACTIONS AGAINST NEWSPAPER PUBLISHERS

IC 34-15-4-2
Service of notice
Sec. 2. (a) Before bringing a suit described in section 1 of this chapter, the aggrieved party shall:
(1) at least four (4) days before filing the complaint against a news service;
(2) at least six (6) days before filing the complaint against a daily newspaper; or
(3) at least eleven (11) days before filing the complaint against a weekly newspaper;
serve notice in writing specifying the factual statements in the article that are alleged to be false and defamatory, and correcting the falsity of the statements by reference to the true facts.
(b) If the publication of the alleged libel was by a newspaper, the notice shall be served on the publisher at the newspaper's principal office of publication. If the transmission of the alleged libel was by a news service, the notice shall be served on the bureau chief at the news service's principal Indiana office.
As added by P.L.1-1998, SEC.10.

IC 34-15-4-3
Retraction mitigates damages
Sec. 3. The plaintiff in a suit described in section 1 of this chapter may recover only actual damages if:
(1) it appears at the trial of the action that:
(A) the article was published or transmitted in good faith; and
(B) the falsity of the article was due to mistake or misapprehension of the facts;
(2) a full and fair retraction of a factual statement alleged to be false and defamatory was published in a regular issue of the newspaper or transmitted to its members or subscribers by the news service:
(A) within three (3) days by a news service;
(B) within five (5) days, if the newspaper is a daily

publication; or
(C) within ten (10) days, if the newspaper is a weekly publication;
after the mistake or misapprehension was brought to the knowledge of the publisher or bureau chief; and
(3) the retraction was published in as conspicuous a place and type as the original item appeared in the newspaper or was transmitted by a news service to all members or subscribers to whom the original item was transmitted.
As added by P.L.1-1998, SEC.10.



CHAPTER 5. ACTIONS FOR CERTAIN FALSE CHARGES






ARTICLE 16. CAUSES OF ACTION: GAMBLING DEBTS AND LOSSES

CHAPTER 1. GAMBLING DEBTS AND LOSSES

IC 34-16-1-2
Debtor; civil action to recover losses; limitation
Sec. 2. If a person, by betting on a game or on the hands or sides of persons playing a game:
(1) loses any money or other property; and
(2) delivers any part of the money or other property;
the person may bring a civil action, within one hundred eighty (180) days, to recover the money or other property so lost and delivered.
As added by P.L.1-1998, SEC.11.

IC 34-16-1-3
Pleading
Sec. 3. In the civil action, it is sufficient for the plaintiff to allege that the defendant has received the money or other property so lost and delivered.
As added by P.L.1-1998, SEC.11.

IC 34-16-1-4
Prosecuting attorney; civil action to recover losses
Sec. 4. If, within the one hundred eighty (180) day period, the person fails to sue or to effectively prosecute the action, the prosecuting attorney of the county shall bring a civil action to recover the money or other property so lost and delivered, in the name of the state and for the benefit of:
(1) the person's dependent children who are less than eighteen (18) years of age and the person's spouse; or
(2) if there are no children or spouse, the state general fund.
As added by P.L.1-1998, SEC.11. Amended by P.L.246-2005, SEC.224.

IC 34-16-1-5
Discovery
Sec. 5. A person who is sued under this chapter (or IC 34-4-28

before its repeal) shall answer, under oath or affirmation, questions concerning the money or other property the defendant is alleged to have received.
As added by P.L.1-1998, SEC.11. Amended by P.L.1-2009, SEC.161.






ARTICLE 17. CAUSES OF ACTION: INFORMATIONS

CHAPTER 1. CASES IN WHICH AN INFORMATION MAY BE FILED

IC 34-17-1-2
Annulment or vacation of certain documents
Sec. 2. An information may be prosecuted to annul or vacate any letters-patent, certificate, or deed granted by the proper authorities of Indiana when there is reason to believe that:
(1) the letters, deed, or certificate was obtained by fraud or through mistake or ignorance of a material fact; or
(2) the patentee or those claiming under the patentee:
(A) have done or omitted an act in violation of the terms on which the letters, deed, or certificate was granted; or
(B) have by any other means forfeited the interest acquired under the letters, deed, or certificate.
As added by P.L.1-1998, SEC.12.

IC 34-17-1-3
Escheat or forfeiture of property to state
Sec. 3. Whenever property escheats or is forfeited to the state for the state's use, the legal title is considered to be in the state from the time of the escheat or forfeiture. An information may be filed in accordance with IC 34-17-2-3 to recover the property. As added by P.L.1-1998, SEC.12.



CHAPTER 2. FILING OF INFORMATION AND SUMMONS

IC 34-17-2-2
Annulment or vacation of certain documents; procedure
Sec. 2. (a) An information to annul or vacate any letters-patent, certificate, or deed described in IC 34-17-1-2 may be filed by:
(1) the prosecuting attorney, upon the prosecuting attorney's relation; or
(2) a private person, upon the person's relation, showing the person's interest in the subject matter.
(b) The subsequent proceeding, judgment of the court, and awarding of costs must conform to the requirements of this article and the letters-patent, deed or certificate shall be annulled or sustained according to the rights of the case.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-3
Information to recover property
Sec. 3. (a) Following forfeiture or escheat of property as described in IC 34-17-1-3, an information may be filed by the prosecuting attorney in the circuit court for the recovery of the property, alleging the ground on which the recovery is claimed.
(b) Proceedings and judgment are the same as in a civil action for the recovery of property.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-4 Contest for office; single information against several persons
Sec. 4. When several persons claim to be entitled to the same office or franchise, one (1) information may be filed against any or all persons making the claim, in order to try their respective rights to the office or franchise.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-5
Contents of information
Sec. 5. The information consists of a plain statement of the facts that constitute the grounds of the proceeding, addressed to the court.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-6
Usurping office; procedure
Sec. 6. (a) This section applies to an information filed against a person for usurping an office.
(b) Whenever an information described in subsection (a) is filed by the prosecuting attorney, the prosecuting attorney shall also set forth the name of the person rightfully entitled to the office, if any, with an averment:
(1) of the person's right to the office; or
(2) that no person is entitled to the office and that a vacancy in the office will result.
(c) When an information described in subsection (a) is filed by any other person, the person shall state the person's interest in the matter and any damages the person has sustained.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-7
Summons and answer
Sec. 7. Whenever an information is filed, a summons shall issue, which shall be served and returned as in other actions. The defendant shall appear and answer, or suffer default, and subsequent proceedings are the same as in other cases.
As added by P.L.1-1998, SEC.12.



CHAPTER 3. JUDGMENT, COSTS, AND ENFORCEMENT

IC 34-17-3-2
Judgments in favor of relator; proceedings; filling public office vacancy under IC 5-8-6
Sec. 2. (a) If judgment is rendered in favor of a person who claims to be the person entitled to hold the office:
(1) that person shall proceed to exercise the functions of the office after the person has been qualified, as required by law; and
(2) the court shall order the defendant to deliver all the funds and records in the custody or within the power of the defendant, belonging to the office from which the defendant has been removed:
(A) to the person entitled to hold the office; or
(B) if a vacancy results, to the court to hold until a person is selected under subsection (b) to fill the vacancy.
(b) This subsection applies whenever:
(1) the court renders a judgment under subsection (a) that an individual holding a public office (as that term is used in IC 34-17-1-1) is not entitled to hold that office; and
(2) a vacancy occurs in that office as the result of the court's judgment.
The court must file a certified copy of the judgment with the person who is entitled under IC 5-8-6 to receive notice of the death of an individual holding the public office. The person receiving the copy of the judgment must give notice of the judgment in the same manner as if the person had received a notice of the death of the officeholder under IC 5-8-6. The person required or permitted to fill the vacancy that results from a removal under this section must comply with IC 3-13 or IC 20, whichever applies, to fill the vacancy.
As added by P.L.1-1998, SEC.12. Amended by P.L.119-2005, SEC.34.

IC 34-17-3-3
Refusal of defendant to deliver books and papers; enforcement by attachment and imprisonment
Sec. 3. If the defendant refuses or neglects to deliver the books and papers, pursuant to the order, the court or judge shall enforce the order by attachment and imprisonment.
As added by P.L.1-1998, SEC.12.
IC 34-17-3-4
Damages
Sec. 4. (a) This section applies to a judgment rendered in favor of the plaintiff.
(b) If the plaintiff did not claim damages in the information, the plaintiff may file an action for the damages at any time within one (1) year after the judgment.
As added by P.L.1-1998, SEC.12.

IC 34-17-3-5
Judgment or exclusion from office, franchise, or corporate rights; dissolution of corporation
Sec. 5. (a) This section applies whenever:
(1) a person is found guilty of usurping, intruding into, or unlawfully exercising:
(A) an office or a franchise within Indiana; or
(B) an office in a corporation created by the authority of this state;
(2) a public officer thus charged is found guilty of having done or suffered an act which, by law, works a forfeiture of the office; or
(3) an association or number of persons is found guilty of having acted as a corporation, without having been legally incorporated.
(b) The court shall give judgment of ouster against the defendant and:
(1) exclude the defendant from the office, franchise, or corporate rights;
(2) in cases of corporations, dissolve the corporation; and
(3) adjudge costs in favor of the plaintiff.
As added by P.L.1-1998, SEC.12.

IC 34-17-3-6
Execution or attachment against directors or officers of corporations
Sec. 6. (a) If judgment is rendered against a corporation or against any persons claiming to be a corporation, the court may cause the costs to be collected:
(1) by execution against the persons claiming to be a corporation; or
(2) by attachment against the directors or other officers of the corporation.
(b) In addition, the court shall:
(1) restrain the corporation;
(2) appoint a receiver of the corporation's property and effects;
(3) take an account; and
(4) make a distribution of property among the creditors.
(c) The prosecuting attorney shall immediately institute proceedings for these purposes.
As added by P.L.1-1998, SEC.12.
IC 34-17-3-7
Liability for costs
Sec. 7. When an information is filed by the prosecuting attorney, the prosecuting attorney is not liable for costs. However, when an information is filed upon the relation of a private person, the private person is liable for costs, unless the costs are adjudged against the defendant.
As added by P.L.1-1998, SEC.12.






ARTICLE 18. MEDICAL MALPRACTICE

CHAPTER 1. APPLICATION

IC 34-18-1-2
Application of prior law; application of certain amendments to prior law
Sec. 2. (a) The addition of IC 16-9.5-2-2.1, IC 16-9.5-2-2.2, IC 16-9.5-2-2.3, and IC 16-9.5-2-2.4 (before their repeal) by P.L.179-1985 does not apply to medical malpractice claims initiated through the filing of a proposed complaint under IC 16-9.5-9-1 (before its repeal) before June 1, 1985.
(b) The amendments made to IC 16-9.5-9-10 (before its repeal) by P.L.180-1985 do not apply to the chairman of a medical review panel formed before September 1, 1985.
As added by P.L.220-2011, SEC.552.



CHAPTER 2. DEFINITIONS

IC 34-18-2-2
Terms of art
Sec. 2. A legal term or word of art that is used in this article, if not otherwise defined, has the meaning that is consistent with the common law.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-3
Repealed
(Repealed by P.L.205-2003, SEC.44.)

IC 34-18-2-3.5
"Advanced emergency medical technician"
Sec. 3.5. "Advanced emergency medical technician" means an individual who can perform at least one (1) procedure but not all the procedures of a paramedic and who:
(1) has completed a prescribed course in advanced life support;
(2) has been certified by the Indiana emergency medical services commission;
(3) is associated with a single supervising hospital; and
(4) is affiliated with a provider organization.
As added by P.L.77-2012, SEC.57.

IC 34-18-2-4
"Ambulance service"
Sec. 4. "Ambulance service" means a person who employs:
(1) emergency medical technicians;
(2) advanced emergency medical technicians; or
(3) paramedics.
As added by P.L.1-1998, SEC.13. Amended by P.L.205-2003, SEC.40; P.L.77-2012, SEC.58.

IC 34-18-2-5
"Annual aggregate"
Sec. 5. "Annual aggregate" means the limitation on a health care provider's liability as provided in IC 34-18-4.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-6
"Authority"
Sec. 6. "Authority" refers to the residual malpractice insurance

authority established under IC 34-18-17 (or IC 27-12-17 before its repeal).
As added by P.L.1-1998, SEC.13.

IC 34-18-2-7
"College", "university", and "junior college"
Sec. 7. "College, university, or junior college" means an institution for postsecondary school education accredited by the North Central Association.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-8
"Commissioner"
Sec. 8. "Commissioner" refers to the insurance commissioner.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-9
"Community health center"
Sec. 9. "Community health center" means a provider of primary health care organized as a nonprofit corporation under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 and governed by a board of directors, at least fifty-one percent (51%) of whom are representatives of consumers.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-10
"Community mental health center"
Sec. 10. "Community mental health center" means a public or private mental health center established under IC 12-29.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-11
"Community mental retardation center"
Sec. 11. "Community mental retardation center" means a public or private community mental retardation and other developmental disabilities center established under IC 12-29.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-12
"Emergency medical technician"
Sec. 12. "Emergency medical technician" has the meaning set forth in IC 16-18-2-112 but does not include such a person while operating an emergency vehicle.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-12.1
Repealed
(Repealed by P.L.77-2012, SEC.59.)

IC 34-18-2-12.2 Repealed
(Repealed by P.L.77-2012, SEC.60.)

IC 34-18-2-13
"Health care"
Sec. 13. "Health care" means an act or treatment performed or furnished, or that should have been performed or furnished, by a health care provider for, to, or on behalf of a patient during the patient's medical care, treatment, or confinement.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-14
"Health care provider"
Sec. 14. "Health care provider" means any of the following:
(1) An individual, a partnership, a limited liability company, a corporation, a professional corporation, a facility, or an institution licensed or legally authorized by this state to provide health care or professional services as a physician, psychiatric hospital, hospital, health facility, emergency ambulance service (IC 16-18-2-107), dentist, registered or licensed practical nurse, physician assistant, midwife, optometrist, podiatrist, chiropractor, physical therapist, respiratory care practitioner, occupational therapist, psychologist, paramedic, advanced emergency medical technician, or emergency medical technician, or a person who is an officer, employee, or agent of the individual, partnership, corporation, professional corporation, facility, or institution acting in the course and scope of the person's employment.
(2) A college, university, or junior college that provides health care to a student, faculty member, or employee, and the governing board or a person who is an officer, employee, or agent of the college, university, or junior college acting in the course and scope of the person's employment.
(3) A blood bank, community mental health center, community mental retardation center, community health center, or migrant health center.
(4) A home health agency (as defined in IC 16-27-1-2).
(5) A health maintenance organization (as defined in IC 27-13-1-19).
(6) A health care organization whose members, shareholders, or partners are health care providers under subdivision (1).
(7) A corporation, limited liability company, partnership, or professional corporation not otherwise qualified under this section that:
(A) as one (1) of its functions, provides health care;
(B) is organized or registered under state law; and
(C) is determined to be eligible for coverage as a health care provider under this article for its health care function.
Coverage for a health care provider qualified under this subdivision is limited to its health care functions and does not

extend to other causes of action.
As added by P.L.1-1998, SEC.13. Amended by P.L.205-2003, SEC.43; P.L.77-2012, SEC.61.

IC 34-18-2-15
"Health facility"
Sec. 15. "Health facility" means a facility licensed under IC 16-28.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-16
"Hospital"
Sec. 16. "Hospital" means a public or private institution licensed under IC 16-21-2.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-17
"Insurer"
Sec. 17. "Insurer" means the authority or an insurance company engaged on an admitted or nonadmitted basis in making in this state Class 2(h) malpractice liability insurance under IC 27-1-5-1.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-18
"Malpractice"
Sec. 18. "Malpractice" means a tort or breach of contract based on health care or professional services that were provided, or that should have been provided, by a health care provider, to a patient.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-19
"Midwife"
Sec. 19. "Midwife" means a registered nurse who holds a limited license to practice midwifery under IC 25-23-1-13.1.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-20
"Migrant health center"
Sec. 20. "Migrant health center" means a provider of primary health care organized as a nonprofit corporation under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 governed by a board of directors, at least fifty-one percent (51%) of whom are representatives of consumers and funded under Section 329 of the United States Public Health Service Act (42 U.S.C. 254b).
As added by P.L.1-1998, SEC.13.

IC 34-18-2-21
"Paramedic"
Sec. 21. (a) "Paramedic", except as provided in subsection (b), has the meaning set forth in IC 16-18-2-266. (b) The term does not include such a person while operating an emergency vehicle.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-22
"Patient"
Sec. 22. "Patient" means an individual who receives or should have received health care from a health care provider, under a contract, express or implied, and includes a person having a claim of any kind, whether derivative or otherwise, as a result of alleged malpractice on the part of a health care provider. Derivative claims include the claim of a parent or parents, guardian, trustee, child, relative, attorney, or any other representative of the patient including claims for loss of services, loss of consortium, expenses, and other similar claims.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-23
"Physician"
Sec. 23. "Physician" means an individual with an unlimited license to practice medicine under IC 25-22.5.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-24
"Psychiatric hospital"
Sec. 24. "Psychiatric hospital" means a private institution licensed under IC 12-25 and public institutions under the administrative control of the director of a division as designated by IC 12-24-1-1 or IC 12-24-1-3.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-24.5
"Qualified provider"
Sec. 24.5. "Qualified provider" means a health care provider that is qualified under this article (or by IC 27-12 before its repeal) by complying with the procedures set forth in IC 34-18-3 (or IC 27-12-3 before its repeal).
As added by P.L.111-1998, SEC.4.

IC 34-18-2-25
"Representative"
Sec. 25. "Representative" means the spouse, parent, guardian, trustee, attorney, or other legal agent of the patient.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-26
"Risk"
Sec. 26. "Risk" means a health care provider that must apply for malpractice liability insurance coverage under IC 34-18-17.
As added by P.L.1-1998, SEC.13.
IC 34-18-2-27
"Risk manager"
Sec. 27. "Risk manager" means an insurance company that is:
(1) admitted to make insurance and actively engaged in making in this state Class 2 insurance under IC 27-1-5-1; and
(2) appointed by the commissioner to manage the authority.
As added by P.L.1-1998, SEC.13.

IC 34-18-2-28
"Tort"
Sec. 28. "Tort" means a legal wrong, breach of duty, or negligent or unlawful act or omission proximately causing injury or damage to another.
As added by P.L.1-1998, SEC.13.



CHAPTER 3. NEED TO QUALIFY; QUALIFICATION PROCEDURE

IC 34-18-3-2
Qualifications; proof of financial responsibility
Sec. 2. For a health care provider to be qualified under this article, the health care provider or the health care provider's insurance carrier shall:
(1) cause to be filed with the commissioner proof of financial responsibility established under IC 34-18-4; and
(2) pay the surcharge assessed on all health care providers under IC 34-18-5.
As added by P.L.1-1998, SEC.13.

IC 34-18-3-3
Qualification of officers, agents, and employees of health care providers
Sec. 3. The officers, agents, and employees of a health care provider, while acting in the course and scope of their employment, may be qualified under this chapter if the following conditions are met:
(1) The officers, agents, and employees are individually named or are members of a named class in the proof of financial responsibility filed by the health care provider under IC 34-18-4.
(2) The surcharge assessed under IC 34-18-5 is paid.
As added by P.L.1-1998, SEC.13.

IC 34-18-3-4
Claims against governmental entities and employees
Sec. 4. (a) As used in this section, "employee of a governmental entity" has the meaning set forth in IC 34-6-2-38.
(b) As used in this section, "governmental entity" has the meaning set forth in IC 34-6-2-49.
(c) A claim against a governmental entity or an employee of a governmental entity based on an occurrence of malpractice is governed exclusively by this article if the governmental entity or employee is qualified under this article.
As added by P.L.1-1998, SEC.13.

IC 34-18-3-5
Receipt of proof of financial responsibility and surcharge;

timeliness of compliance; penalties
Sec. 5. (a) Except as provided in subsection (b), the receipt of proof of financial responsibility and the surcharge constitutes compliance with section 2 of this chapter:
(1) as of the date on which they are received; or
(2) as of the effective date of the policy;
if this proof is filed with and the surcharge paid to the department of insurance not later than ninety (90) days after the effective date of the insurance policy.
(b) If an insurer files proof of financial responsibility and makes payment of the surcharge to the department of insurance at least ninety-one (91) days but not more than one hundred eighty (180) days after the policy effective date, the health care provider is in compliance with section 2 of this chapter if the insurer demonstrates to the satisfaction of the commissioner that the insurer:
(1) received the premium and surcharge in a timely manner; and
(2) erred in transmitting the surcharge in a timely manner.
(c) If the commissioner accepts a filing as timely under subsection (b), the filing must, in addition to any penalties under IC 34-18-5-3, be accompanied by a penalty amount as follows:
(1) Ten percent (10%) of the surcharge, if the proof of financial responsibility and surcharge are received by the commissioner at least ninety-one (91) days and not more than one hundred twenty (120) days after the original effective date of the policy.
(2) Twenty percent (20%) of the surcharge, if the proof of financial responsibility and surcharge are received by the commissioner at least one hundred twenty-one (121) days and not more than one hundred fifty (150) days after the original effective date of the policy.
(3) Fifty percent (50%) of the surcharge, if the proof of financial responsibility and surcharge are received by the commissioner at least one hundred fifty-one (151) days and not more than one hundred eighty (180) days after the original effective date of the policy.
As added by P.L.1-1998, SEC.13. Amended by P.L.91-1998, SEC.21; P.L.111-1998, SEC.5; P.L.1-1999, SEC.69.

IC 34-18-3-6
Notification of qualification
Sec. 6. Within five (5) business days after the department of insurance receives the information required under section 2 of this chapter for the qualification of a health care provider, the commissioner shall notify the health care provider of the following:
(1) Whether the provider is qualified.
(2) If the provider is qualified, the date the provider becomes qualified.
As added by P.L.1-1998, SEC.13.

IC 34-18-3-7
Adoption of rules; minimum annual aggregate insurance amount Sec. 7. (a) The commissioner shall adopt rules under IC 4-22-2 to establish the following:
(1) Criteria for determining, upon application, whether a corporation, limited liability company, partnership, or professional corporation is subject to IC 34-18-2-14(7) and thus is eligible to qualify as a health care provider under this chapter.
(2) The minimum annual aggregate insurance amount necessary for the corporation, limited liability company, partnership, or professional corporation to become qualified under IC 34-18-2-14(7).
(b) The criteria to be established by rule under subsection (a)(1) must include the identification of the health care purpose and function of the corporation, limited liability company, partnership, or professional corporation.
(c) The minimum annual aggregate insurance amount to be set by rule under subsection (a)(2) may not exceed five hundred thousand dollars ($500,000).
(d) The commissioner may require a corporation, limited liability company, partnership, or professional corporation that seeks to qualify under IC 34-18-2-14(7) and this chapter to provide information necessary to determine eligibility and to establish the minimum annual aggregate amount applicable to the corporation, limited liability company, partnership, or professional corporation.
As added by P.L.1-1998, SEC.13.



CHAPTER 4. ESTABLISHMENT OF FINANCIAL RESPONSIBILITY

five million dollars ($5,000,000).
(B) For hospitals of more than one hundred (100) beds, seven million five hundred thousand dollars ($7,500,000).
The commissioner may require the deposit of security to assure continued financial responsibility.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.6.

IC 34-18-4-2
Security; manner of holding; withdrawal
Sec. 2. Security provided under section 1(2) of this chapter may be held in any manner mutually agreeable to the commissioner and the health care provider. The agreement must provide that the principal may not be withdrawn before receiving the written permission of the commissioner. However, any interest earned may be withdrawn at any time by the health care provider.
As added by P.L.1-1998, SEC.13.

IC 34-18-4-3
Hospital bed size determined by health department
Sec. 3. For the purposes of section 1 of this chapter, the bed size of a hospital shall be considered to be the bed size published annually by the state department of health.
As added by P.L.1-1998, SEC.13.

IC 34-18-4-4
Partners and members of professional corporations
Sec. 4. To establish financial responsibility under this chapter, each individual who is a member of a partnership or professional corporation must establish financial responsibility separate from the partnership or professional corporation, as well as pay the surcharge required under IC 34-18-5. However, this section does not require a health care provider to qualify under this article.
As added by P.L.1-1998, SEC.13.



CHAPTER 5. SURCHARGE

IC 34-18-5-2
Amount of surcharge
Sec. 2. (a) As used in this section, "actuarial program" means a program used or created by the department to determine the actuarial risk posed to the patient compensation fund under IC 34-18-6 (or IC 27-12-6 before its repeal) by a hospital. The program must be:
(1) developed to calculate actuarial risk posed by a hospital, taking into consideration risk management programs used by the hospital;
(2) an efficient and accurate means of calculating a hospital's malpractice actuarial risk;
(3) publicly identified by the department by July 1 of each year; and
(4) made available to a hospital's malpractice insurance carrier for purposes of calculating the hospital's surcharge under subsection (g).
(b) Beginning July 1, 1999, the amount of the annual surcharge shall be one hundred percent (100%) of the cost to each health care provider for maintenance of financial responsibility. Beginning July 1, 2001, the annual surcharge shall be set by a rule adopted by the commissioner under IC 4-22-2.
(c) The amount of the surcharge shall be determined based upon actuarial principles and actuarial studies and must be adequate for the payment of claims and expenses from the patient's compensation fund.
(d) The surcharge for qualified providers other than:
(1) physicians licensed under IC 25-22.5; and
(2) hospitals licensed under IC 16-21;
may not exceed the actuarial risk posed to the patient's compensation fund under IC 34-18 (or IC 27-12 before its repeal) by qualified providers other than physicians licensed under IC 25-22.5 and hospitals licensed under IC 16-21.
(e) There is imposed a minimum annual surcharge of one hundred dollars ($100).
(f) Notwithstanding subsections (b), (c), and (e), beginning July 1, 1999, the surcharge for a qualified provider who is licensed under IC 25-22.5 is calculated as follows:
(1) The commissioner shall contract with an actuary that has experience in calculating the actuarial risks posed by physicians. Not later than July 1 of each year, the actuary shall

calculate the median of the premiums paid for malpractice liability policies to the three (3) malpractice insurance carriers in the state that have underwritten the most malpractice insurance policies for all physicians practicing in the same specialty class in Indiana during the previous twelve (12) month period. In calculating the median, the actuary shall consider the:
(A) manual rates of the three (3) leading malpractice insurance carriers in the state; and
(B) aggregate credits or debits to the manual rates given during the previous twelve (12) month period.
(2) After making the calculation described in subdivision (1), the actuary shall establish a uniform surcharge for all licensed physicians practicing in the same specialty class. This surcharge must be based on a percentage of the median calculated in subdivision (1) for all licensed physicians practicing in the same specialty class under rules adopted by the commissioner under IC 4-22-2. The surcharge:
(A) must be sufficient to cover; and
(B) may not exceed;
the actuarial risk posed to the patient compensation fund under IC 34-18-6 (or IC 27-12-6 before its repeal) by physicians practicing in the specialty class.
(g) Beginning July 1, 1999, the surcharge for a hospital licensed under IC 16-21 that establishes financial responsibility under IC 34-18-4 after June 30, 1999, is established by the department through the use of an actuarial program. At the time financial responsibility is established for the hospital, the hospital shall pay the surcharge amount established for the hospital under this section. The surcharge:
(1) must be sufficient to cover; and
(2) may not exceed;
the actuarial risk posed to the patient compensation fund under IC 34-18-6 by the hospital.
(h) An actuarial program used or developed under subsection (a) shall be treated as a public record under IC 5-14-3.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.7; P.L.233-1999, SEC.14.

IC 34-18-5-3
Collection of surcharge; time for payment
Sec. 3. (a) The surcharge shall be collected on the same basis as premiums by each insurer, risk manager, or surplus lines producer.
(b) The surcharge is due and payable within thirty (30) days after the premium for malpractice liability insurance has been received by the insurer, risk manager, or surplus lines producer from a health care provider in Indiana. If a surcharge is not paid as required by this section, the insurer, risk manager, or surplus lines producer responsible for the delinquency is liable for the surcharge plus a penalty equal to ten percent (10%) of the amount of the surcharge.
(c) If the annual premium surcharge is not paid within the time

limit specified in subsection (b), the certificate of authority of the insurer, risk manager, and surplus lines producer shall be suspended until the annual premium surcharge is paid.
As added by P.L.1-1998, SEC.13. Amended by P.L.178-2003, SEC.96.

IC 34-18-5-4
Adoption of rules; comparability of rates
Sec. 4. (a) The commissioner may adopt rules establishing the following:
(1) The manner of determination of the surcharge for a health care provider that establishes financial responsibility in a way other than by a policy of malpractice liability insurance.
(2) The manner of payment of the surcharge by such a health care provider.
(b) The surcharge calculation established under subsection (a) must provide comparability in rates for insured and self-insured hospitals. This surcharge may not exceed the surcharge that would be charged by the residual authority if the health care provider electing to establish financial responsibility in this manner had applied to the residual authority for insurance.
As added by P.L.1-1998, SEC.13.



CHAPTER 6. PATIENT'S COMPENSATION FUND

IC 34-18-6-2
Protection of fund; legal services; expenses
Sec. 2. (a) The commissioner, using money from the fund, as considered necessary, appropriate, or desirable, may purchase or retain the services of persons, firms, and corporations to aid in protecting the fund against claims. The commissioner shall retain the services of counsel described in subsection (b) to represent the department when a trial court determination will be necessary to resolve a claim against the patient's compensation fund.
(b) When retaining legal services under subsection (a), the commissioner shall retain competent and experienced legal counsel licensed to practice law in Indiana to assist in litigation or other matters pertaining to the fund.
(c) The commissioner has sole authority for the following:
(1) Making a decision regarding the settlement of a claim against the patient compensation fund.
(2) Determining the reasonableness of any fee submitted to the department of insurance by an attorney who defends the patient compensation fund under this section.
(d) All expenses of collecting, protecting, and administering the fund shall be paid from the fund.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.8.

IC 34-18-6-3
Repealed
(Repealed by P.L.111-1998, SEC.16.)

IC 34-18-6-4
Payment of claims; time for payment
Sec. 4. (a) Claims for payment from the patient's compensation fund that become final during the first six (6) months of the calendar year must be computed on June 30 and must be paid not later than the following July 15. Claims for payment from the fund that become final during the last six (6) months of the calendar year must be

computed on December 31 and must be paid not later than the following January 15.
(b) If the balance in the fund is insufficient to pay in full all claims that have become final during a six (6) month period, the amount paid to each claimant must be prorated. Any amount left unpaid as a result of the proration must be paid before the payment of claims that become final during the following six (6) month period.
As added by P.L.1-1998, SEC.13.

IC 34-18-6-5
Warrant for payment from fund; vouchers
Sec. 5. The auditor of state shall issue a warrant in the amount of each claim submitted to the auditor against the fund on June 30 and December 31 of each year. The only claim against the fund shall be a voucher or other appropriate request by the commissioner after the commissioner receives:
(1) a certified copy of a final judgment against a health care provider; or
(2) a certified copy of a court approved settlement against a health care provider.
As added by P.L.1-1998, SEC.13.

IC 34-18-6-6
Processing of claims; conditions of payment; settlement
Sec. 6. (a) If an annual aggregate for a health care provider qualified under this article has been paid by or on behalf of the health care provider, all amounts that may subsequently become due and payable to a claimant arising out of an act of malpractice of the health care provider occurring during the year in which the annual aggregate was exhausted shall be paid from the patient's compensation fund under the following terms and conditions:
(1) A health care provider whose annual aggregate has been exhausted has no right to object to or refuse permission to settle such a claim.
(2) If a health care provider or the commissioner and claimant agree on a settlement, the following procedure must be followed:
(A) A petition shall be filed by the claimant with the court in which the action is pending against the health care provider or, if none is pending, in the circuit or superior court of Marion County, seeking approval of the agreed settlement.
(B) A copy of the petition shall be served on the commissioner and the health care provider at least ten (10) days before filing and must contain sufficient information to inform the other parties about the nature of the claim and the amount of the proposed settlement.
(C) The commissioner may agree to the settlement, or the commissioner may file written objections to the settlement. The agreement or objections shall be filed within twenty

(20) days after the petition is filed.
(D) The judge of the court in which the petition is filed shall set the petition for approval or, if objections have been filed, for hearing, as soon as practicable. The court shall give notice of the hearing to the claimant, the health care provider, and the commissioner.
(E) At the hearing the commissioner, the claimant, and the health care provider may introduce relevant evidence to enable the court to determine whether or not the petition should be approved if the evidence is submitted on agreement without objections. If the commissioner and the claimant cannot agree on the amount, if any, to be paid out of the patient's compensation fund, the court shall determine the amount for which the fund is liable and render a finding and judgment accordingly. In approving a settlement or determining the amount, if any, to be paid from the patient's compensation fund, the court shall consider the liability of the health care provider as admitted and established.
(F) A settlement approved by the court may not be appealed. A judgment of the court fixing damages recoverable in a contested proceeding is appealable under the rules governing appeals in other civil cases tried by the court.
(b) The commissioner may adopt rules under IC 4-22-2 implementing this section.
As added by P.L.1-1998, SEC.13.

IC 34-18-6-7
Exemptions from state procurement statutes
Sec. 7. The following are exempt from IC 5-22 governing state purchasing:
(1) Technical contractual personnel and services retained by the commissioner for protecting and administering the patient's compensation fund.
(2) Purchasing of annuities for structuring settlements from the patient's compensation fund or in combination with the patient's compensation fund and the health care provider's insurer.
As added by P.L.1-1998, SEC.13.



CHAPTER 7. STATUTE OF LIMITATIONS

IC 34-18-7-2
Time for filing claim; those under legal disability
Sec. 2. Notwithstanding IC 34-18-1-1, any claim, whether in contract or tort, by a minor or other person under legal disability against a health care provider stemming from professional services or health care provided based on an alleged act, omission, or neglect that occurred before July 1, 1975, shall be brought only within the longer of the following:
(1) Two (2) years after July 1, 1975.
(2) The period described in section 1 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-7-3
Tolling of statute of limitations; filing of proposed complaint
Sec. 3. (a) The filing of a proposed complaint tolls the applicable statute of limitations to and including a period of ninety (90) days following the receipt of the opinion of the medical review panel by the claimant.
(b) A proposed complaint under IC 34-18-8 is considered filed when a copy of the proposed complaint is delivered or mailed by registered or certified mail to the commissioner.
As added by P.L.1-1998, SEC.13.



CHAPTER 8. COMMENCEMENT OF A MEDICAL MALPRACTICE ACTION

IC 34-18-8-2
Fees
Sec. 2. The following fees must accompany each proposed complaint filed:
(1) A filing fee of five dollars ($5).
(2) A processing fee of two dollars ($2) for each additional defendant after the first defendant.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-3
Demand; reasonable damages
Sec. 3. Except for the declaration called for in section 6(a) of this chapter, a dollar amount or figure may not be included in the demand in a malpractice complaint, but the prayer must be for such damages as are reasonable in the premises.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-4
Prerequisites to commencement of action; presentation of claim to medical review panel
Sec. 4. Notwithstanding section 1 of this chapter, and except as provided in sections 5 and 6 of this chapter, an action against a health care provider may not be commenced in a court in Indiana before:
(1) the claimant's proposed complaint has been presented to a medical review panel established under IC 34-18-10 (or IC 27-12-10 before its repeal); and
(2) an opinion is given by the panel.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-5
Agreements not to present claims to medical review panels
Sec. 5. Notwithstanding section 4 of this chapter, a claimant may commence an action in court for malpractice without the presentation of the claim to a medical review panel if the claimant and all parties named as defendants in the action agree that the claim is not to be presented to a medical review panel. The agreement must be in

writing and must be signed by each party or an authorized agent of the party. The claimant must attach a copy of the agreement to the complaint filed with the court in which the action is commenced.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-6
Claims not greater than $15,000; commencement of action; dismissal without prejudice
Sec. 6. (a) Notwithstanding section 4 of this chapter, a patient may commence an action against a health care provider for malpractice without submitting a proposed complaint to a medical review panel if the patient's pleadings include a declaration that the patient seeks damages from the health care provider in an amount not greater than fifteen thousand dollars ($15,000). In an action commenced under this subsection (or IC 27-12-8-6(a) before its repeal), the patient is barred from recovering any amount greater than fifteen thousand dollars ($15,000), except as provided in subsection (b).
(b) A patient who:
(1) commences an action under subsection (a) (or IC 27-12-8-6(a) before its repeal) in the reasonable belief that damages in an amount not greater than fifteen thousand dollars ($15,000) are adequate compensation for the bodily injury allegedly caused by the health care provider's malpractice; and
(2) later learns, during the pendency of the action, that the bodily injury is more serious than previously believed and that fifteen thousand dollars ($15,000) is insufficient compensation for the bodily injury;
may move that the action be dismissed without prejudice and, upon dismissal of the action, may file a proposed complaint subject to section 4 of this chapter based upon the same allegations of malpractice as were asserted in the action dismissed under this subsection. In a second action commenced in court following the medical review panel's proceeding on the proposed complaint, the patient may recover an amount greater than fifteen thousand dollars ($15,000). However, a patient may move for dismissal without prejudice and, if dismissal without prejudice is granted, may commence a second action under this subsection only if the patient's motion for dismissal is filed within two (2) years after commencement of the original action under subsection (a) (or IC 27-12-8-6(a) before its repeal).
(c) If a patient:
(1) commences an action under subsection (a) (or IC 27-12-8-6(a) before its repeal);
(2) moves under subsection (b) (or IC 27-12-8-6(b) before its repeal) for dismissal of that action;
(3) files a proposed complaint subject to section 4 of this chapter based upon the same allegations of malpractice as were asserted in the action dismissed under subsection (b) (or IC 27-12-8-6(b) before its repeal); and (4) commences a second action in court following the medical review panel proceeding on the proposed complaint;
the timeliness of the second action is governed by IC 34-18-7-1(c).
(d) A medical liability insurer of a health care provider against whom an action has been filed under subsection (a) (or IC 27-12-8-6(a) before its repeal) shall provide written notice to the state health commissioner as required under IC 34-18-9-2.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-7
Commencement of action while claim being considered by medical review panel
Sec. 7. (a) Notwithstanding section 4 of this chapter, beginning July 1, 1999, a claimant may commence an action in court for malpractice at the same time the claimant's proposed complaint is being considered by a medical review panel. In order to comply with this section, the:
(1) complaint filed in court may not contain any information that would allow a third party to identify the defendant;
(2) claimant is prohibited from pursuing the action; and
(3) court is prohibited from taking any action except setting a date for trial, an action under IC 34-18-8-8 (or IC 27-12-8-8 before its repeal), or an action under IC 34-18-11 (or IC 27-12-11 before its repeal);
until section 4 of this chapter has been satisfied.
(b) Upon satisfaction of section 4 of this chapter, the identifying information described in subsection (a)(1) shall be added to the complaint by the court.
As added by P.L.111-1998, SEC.9.

IC 34-18-8-8
Motion to dismiss filed by commissioner
Sec. 8. If action has not been taken in a case before the department of insurance for a period of at least two (2) years, the commissioner, on the:
(1) motion of a party; or
(2) commissioner's own initiative;
may file a motion in Marion county circuit court to dismiss the case under Rule 41(E) of the Indiana Rules of Trial Procedure.
As added by P.L.111-1998, SEC.10.



CHAPTER 9. REPORTING AND REVIEW OF CLAIMS

IC 34-18-9-2
Medical liability insurers; notice of suit to commissioner
Sec. 2. A medical liability insurer of a health care provider against whom an action has been filed under IC 34-18-8-6(a) shall provide written notice to the commissioner within thirty (30) days after:
(1) the filing of the action; and
(2) the final disposition of the action.
As added by P.L.1-1998, SEC.13.

IC 34-18-9-3
Notice of reserve by medical liabilty insurer; report of final adjudications and settlements
Sec. 3. (a) A health care provider's insurer shall notify the commissioner of any malpractice case upon which the insurer has placed a reserve of at least one hundred twenty-five thousand dollars ($125,000). The insurer shall give notice to the commissioner under this subsection immediately after placing the reserve. The notice and all communications and correspondence relating to the notice are confidential and may not be made available to any person or any public or private agency.
(b) All malpractice claims settled or adjudicated to final judgment against a health care provider shall be reported to the commissioner by the plaintiff's attorney and by the health care provider or the health care provider's insurer or risk manager within sixty (60) days following final disposition of the claim. The report to the commissioner must state the following:
(1) The nature of the claim.
(2) The damages asserted and the alleged injury.
(3) The attorney's fees and expenses incurred in connection with the claim or defense.
(4) The amount of the settlement or judgment.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.11.

IC 34-18-9-4
Fitness reviews of health care providers
Sec. 4. (a) The medical review panel (as described in IC 34-18-10) shall make a separate determination, at the time that it renders its

opinion under IC 34-18-10-22, as to whether the name of the defendant health care provider should be forwarded to the appropriate board of professional registration for review of the health care provider's fitness to practice the health care provider's profession. The commissioner shall forward the name of the defendant health care provider if the medical review panel unanimously determines that it should be forwarded. The medical review panel determination concerning the forwarding of the name of the defendant health care provider is not admissible as evidence in a civil action. In each case involving review of a health care provider's fitness to practice forwarded under this section, the appropriate board of professional registration and examination may, in appropriate cases, take the following disciplinary action:
(1) censure;
(2) imposition of probation for a determinate period;
(3) suspension of the health care provider's license for a determinate period; or
(4) revocation of the license.
(b) Review of the health care provider's fitness to practice shall be conducted in accordance with IC 4-21.5.
(c) The appropriate board of professional registration and examination shall report to the commissioner the board's findings, the action taken, and the final disposition of each case involving review of a health care provider's fitness to practice forwarded under this section.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.12.



CHAPTER 10. MEDICAL REVIEW PANEL

IC 34-18-10-2
Request for formation of panels
Sec. 2. Not earlier than twenty (20) days after the filing of a proposed complaint, either party may request the formation of a medical review panel by serving a request by registered or certified mail upon all parties and the commissioner.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-3
Members; chairman; powers and duties
Sec. 3. (a) A medical review panel consists of one (1) attorney and three (3) health care providers.
(b) The attorney member of the medical review panel shall act as chairman of the panel and in an advisory capacity but may not vote.
(c) The chairman of the medical review panel shall expedite the selection of the other panel members, convene the panel, and expedite the panel's review of the proposed complaint. The chairman may establish a reasonable schedule for submission of evidence to the medical review panel but must allow sufficient time for the parties to make full and adequate presentation of related facts and authorities.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-4
Selection of panel members
Sec. 4. A medical review panel shall be selected in the following manner:
(1) Within fifteen (15) days after the filing of a request for formation of a medical review panel under section 2 of this chapter, the parties shall select a panel chairman by agreement. If no agreement on a panel chairman can be reached, either party may request the clerk of the supreme court to draw at random a list of five (5) names of attorneys who:
(A) are qualified to practice;
(B) are presently on the rolls of the supreme court; and
(C) maintain offices in the county of venue designated in the proposed complaint or in a contiguous county.
(2) Before selecting the random list, the clerk shall collect a twenty-five dollar ($25) medical review panel selection fee from the party making the request for the formation of the

random list.
(3) The clerk shall notify the parties, and the parties shall then strike names alternately with the plaintiff striking first until one (1) name remains. The remaining attorney shall be the chairman of the panel.
(4) After the striking, the plaintiff shall notify the chairman and all other parties of the name of the chairman.
(5) If a party does not strike a name within five (5) days after receiving notice from the clerk:
(A) the opposing party shall, in writing, request the clerk to strike for the party; and
(B) the clerk shall strike for that party.
(6) When one (1) name remains, the clerk shall within five (5) days notify the chairman and all other parties of the name of the chairman.
(7) Within fifteen (15) days after being notified by the clerk of being selected as chairman, the chairman shall:
(A) send a written acknowledgment of appointment to the clerk; or
(B) show good cause for relief from serving as provided in section 12 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-5
Eligibility for panel membership
Sec. 5. Except for health care providers who are health facility administrators, all health care providers in Indiana, whether in the teaching profession or otherwise, who hold a license to practice in their profession shall be available for selection as members of the medical review panel. Health facility administrators may not be members of the medical review panel.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-6
Selection of members by parties
Sec. 6. Each party to the action has the right to select one (1) health care provider, and upon selection, the two (2) health care providers thus selected shall select the third panelist.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-7
Selection of panel members by multiple parties
Sec. 7. If there are multiple plaintiffs or defendants, only one (1) health care provider shall be selected per side. The plaintiff, whether single or multiple, has the right to select one (1) health care provider and the defendant, whether single or multiple, has the right to select one (1) health care provider.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-8 Panelists to be members of defendant's profession
Sec. 8. If there is only one (1) party defendant who is an individual, two (2) of the panelists selected must be members of the profession identified in IC 34-18-2-14(1) of which the defendant is a member. If the individual defendant is a health care professional who specializes in a limited area, two (2) of the panelists selected must be health care professionals who specialize in the same area as the defendant.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-9
Selection periods; notification; selections by chairman
Sec. 9. Within fifteen (15) days after the chairman is selected, both parties shall select a health care provider and the parties shall notify the other party and the chairman of their selection. If a party fails to make a selection within the time provided, the chairman shall make the selection and notify both parties. Within fifteen (15) days after their selection, the health care provider members shall select the third member within the time provided and notify the chairman and the parties. If the providers fail to make a selection, the chairman shall make the selection and notify both parties.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-10
Challenges to panel member selections
Sec. 10. Within ten (10) days after the selection of a panel member, written challenge without cause may be made to the panel member. Upon challenge or excuse, the party whose appointee was challenged or dismissed shall select another panelist. If the challenged or dismissed panel member was selected by the other two (2) panel members, the panel members shall make a new selection. If two (2) such challenges are made and submitted, the chairman shall within ten (10) days appoint a panel consisting of three (3) qualified panelists and each side shall, within ten (10) days after the appointment, strike one (1) panelist. The party whose appointment was challenged shall strike last, and the remaining member shall serve.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-11
Formation of panel; notice to commissioner and parties
Sec. 11. When a medical review panel is formed, the chairman shall within five (5) days notify the commissioner and the parties by registered or certified mail of the following:
(1) The names and addresses of the panel members.
(2) The date on which the last member was selected.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-12
Excusing members from service Sec. 12. (a) A member of a medical review panel who is selected under this chapter shall serve unless:
(1) the parties by agreement excuse the panelist; or
(2) the panelist is excused as provided in this section for good cause shown.
(b) To show good cause for relief from serving, the attorney selected as chairman of a medical review panel must serve an affidavit upon the clerk of the supreme court. The affidavit must set out the facts showing that service would constitute an unreasonable burden or undue hardship. The clerk may excuse the attorney from serving. The attorney shall notify all parties, who shall then select a new chairman as provided in section 4 of this chapter.
(c) To show good cause for relief from serving, a health care provider member of a medical review panel must serve an affidavit upon the panel chairman. The affidavit must set out the facts showing that service would constitute an unreasonable burden or undue hardship. The chairman may excuse the member from serving and notify all parties.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-13
Panel expert opinion; time for issuance
Sec. 13. (a) The panel shall give its expert opinion within one hundred eighty (180) days after the selection of the last member of the initial panel. However, if:
(1) the chairman of the panel is removed under section 15 of this chapter, another member of the panel is removed under section 16 of this chapter, or any member of the panel, including the chairman, is removed by a court order; and
(2) a new member is selected to replace the removed member more than ninety (90) days after the last member of the initial panel is selected;
the panel has ninety (90) days after the selection of the new member to give an expert opinion.
(b) If the panel has not given an opinion within the time allowed under subsection (a), the panel shall submit a report to the commissioner, stating the reasons for the delay.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-14
Sanction for failure to act as required by chapter
Sec. 14. A party, attorney, or panelist who fails to act as required by this chapter without good cause shown is subject to mandate or appropriate sanctions upon application to the court designated in the proposed complaint as having jurisdiction.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-15
Removal of chairman
Sec. 15. (a) The commissioner may remove the chairman of the

panel if the commissioner determines that the chairman is not fulfilling the duties imposed upon the chairman by this chapter.
(b) If the chairman is removed under this section, a new chairman shall be selected under this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-16
Removal of panel member
Sec. 16. (a) The chairman may remove a member of the panel if the chairman determines that the member is not fulfilling the duties imposed upon the panel members by this chapter.
(b) If a member is removed under this section, a new member shall be selected under this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-17
Evidence; oath
Sec. 17. (a) The evidence in written form to be considered by the medical review panel shall be promptly submitted by the respective parties.
(b) The evidence may consist of medical charts, x-rays, lab tests, excerpts of treatises, depositions of witnesses including parties, and any other form of evidence allowable by the medical review panel.
(c) Depositions of parties and witnesses may be taken before the convening of the panel.
(d) The chairman shall ensure that before the panel gives its expert opinion under section 22 of this chapter, each panel member has the opportunity to review every item of evidence submitted by the parties.
(e) Before considering any evidence or deliberating with other panel members, each member of the medical review panel shall take an oath in writing on a form provided by the panel chairman, which must read as follows:
"I (swear) (affirm) under penalties of perjury that I will well and truly consider the evidence submitted by the parties; that I will render my opinion without bias, based upon the evidence submitted by the parties, and that I have not and will not communicate with any party or representative of a party before rendering my opinion, except as authorized by law.".
As added by P.L.1-1998, SEC.13.

IC 34-18-10-18
Communication with panel by parties or their agents prohibited
Sec. 18. Neither a party, a party's agent, a party's attorney, nor a party's insurance carrier may communicate with any member of the panel, except as authorized by law, before the giving of the panel's expert opinion under section 22 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-19 Preparation of opinion by chairman
Sec. 19. The chairman of the panel shall advise the panel relative to any legal question involved in the review proceeding and shall prepare the opinion of the panel as provided in section 22 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-20
Convening and questioning of panel
Sec. 20. (a) Either party, after submission of all evidence and upon ten (10) days notice to the other side, has the right to convene the panel at a time and place agreeable to the members of the panel. Either party may question the panel concerning any matters relevant to issues to be decided by the panel before the issuance of the panel's report.
(b) The chairman of the panel shall preside at all meetings. Meetings shall be informal.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-21
Duties of panel in conduct of inquiry; access to information
Sec. 21. (a) The panel has the right and duty to request all necessary information.
(b) The panel may consult with medical authorities.
(c) The panel may examine reports of other health care providers necessary to fully inform the panel regarding the issue to be decided.
(d) Both parties shall have full access to any material submitted to the panel.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-22
Expert opinions
Sec. 22. (a) The panel has the sole duty to express the panel's expert opinion as to whether or not the evidence supports the conclusion that the defendant or defendants acted or failed to act within the appropriate standards of care as charged in the complaint.
(b) After reviewing all evidence and after any examination of the panel by counsel representing either party, the panel shall, within thirty (30) days, give one (1) or more of the following expert opinions, which must be in writing and signed by the panelists:
(1) The evidence supports the conclusion that the defendant or defendants failed to comply with the appropriate standard of care as charged in the complaint.
(2) The evidence does not support the conclusion that the defendant or defendants failed to meet the applicable standard of care as charged in the complaint.
(3) There is a material issue of fact, not requiring expert opinion, bearing on liability for consideration by the court or jury.
(4) The conduct complained of was or was not a factor of the

resultant damages. If so, whether the plaintiff suffered:
(A) any disability and the extent and duration of the disability; and
(B) any permanent impairment and the percentage of the impairment.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-23
Report of panel as evidence at trial; members as witnesses
Sec. 23. A report of the expert opinion reached by the medical review panel is admissible as evidence in any action subsequently brought by the claimant in a court of law. However, the expert opinion is not conclusive, and either party, at the party's cost, has the right to call any member of the medical review panel as a witness. If called, a witness shall appear and testify.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-24
Immunity from civil liability
Sec. 24. A panelist has absolute immunity from civil liability for all communications, findings, opinions, and conclusions made in the course and scope of duties prescribed by this article.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-25
Compensation of members
Sec. 25. (a) Each health care provider member of the medical review panel is entitled to be paid:
(1) up to three hundred fifty dollars ($350) for all work performed as a member of the panel, exclusive of time involved if called as a witness to testify in court; and
(2) reasonable travel expense.
(b) The chairman of the panel is entitled to be paid:
(1) at the rate of two hundred fifty dollars ($250) per diem, not to exceed two thousand dollars ($2,000); and
(2) reasonable travel expenses.
(c) The chairman shall keep an accurate record of the time and expenses of all the members of the panel. The record shall be submitted to the parties for payment with the panel's report.
(d) Fees of the panel, including travel expenses and other expenses of the review, shall be paid by the side in whose favor the majority opinion is written. If there is no majority opinion, each side shall pay fifty percent (50%) of the cost.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.13.

IC 34-18-10-26
Copies of reports
Sec. 26. The chairman shall submit a copy of the panel's report to:
(1) the commissioner; and (2) all parties and attorneys;
by registered or certified mail within five (5) days after the panel gives its opinion.
As added by P.L.1-1998, SEC.13.



CHAPTER 11. PRELIMINARY DETERMINATION OF AFFIRMATIVE DEFENSE OR ISSUE OF LAW OR FACT; DISCOVERY

IC 34-18-11-2
Invoking jurisdiction of the court; issuance of summons
Sec. 2. (a) A party to a proceeding commenced under this article, the commissioner, or the chairman of a medical review panel, if any, may invoke the jurisdiction of the court by paying the statutory filing fee to the clerk and filing a copy of the proposed complaint and motion with the clerk.
(b) The filing of a copy of the proposed complaint and motion with the clerk confers jurisdiction upon the court over the subject matter and the parties to the proceeding for the limited purposes stated in this chapter, including the taxation and assessment of costs or the allowance of expenses, including reasonable attorney's fees, or both.
(c) The moving party or the moving party's attorney shall cause as many summonses as are necessary to be issued by the clerk and served on the commissioner, each nonmoving party to the proceedings, and the chairman of the medical review panel, if any, unless the commissioner or the chairman is the moving party, together with a copy of the proposed complaint and a copy of the

motion under Rules 4 through 4.17 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1998, SEC.13.

IC 34-18-11-3
Time for reply to motion; rulings
Sec. 3. (a) Each nonmoving party to the proceeding, including the commissioner and the chairman of the medical review panel, if any, shall have a period of twenty (20) days after service, or a period of twenty-three (23) days after service if service is by mail, to appear and file and serve a written response to the motion, unless the court, for cause shown, orders the period enlarged.
(b) The court shall enter a ruling on the motion:
(1) within thirty (30) days after the motion is heard; or
(2) if no hearing is requested, granted or ordered, within thirty (30) days after the date on which the last written response to the motion is filed.
(c) The court shall order the clerk to serve a copy of the court's ruling on the motion by ordinary mail on the commissioner, each party to the proceeding, and the chairman of the medical review panel, if any.
As added by P.L.1-1998, SEC.13.

IC 34-18-11-4
Stay of proceedings
Sec. 4. Upon the filing of a copy of the proposed complaint and motion with the clerk of the court, all further proceedings before the medical review panel shall be stayed automatically until the court has entered a ruling on the motion.
As added by P.L.1-1998, SEC.13.

IC 34-18-11-5
Enforcement
Sec. 5. The court may enforce its ruling on any motion filed under this chapter in accordance with the Indiana Rules of Procedure, subject to the right of appeal.
As added by P.L.1-1998, SEC.13.



CHAPTER 12. LIABILITY BASED ON BREACH OF CONTRACT; INFORMED CONSENT

IC 34-18-12-2
Informed consent; rebuttable presumption
Sec. 2. If a patient's written consent is:
(1) signed by the patient or the patient's authorized representative;
(2) witnessed by an individual at least eighteen (18) years of age; and
(3) explained, orally or in the written consent, to the patient or the patient's authorized representative before a treatment, procedure, examination, or test is undertaken;
a rebuttable presumption is created that the consent is an informed consent.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-3
Informed written consent; explanation of proposed treatment, outcome, and risks
Sec. 3. The explanation given in accordance with section 2(3) of this chapter must include the following information:
(1) The general nature of the patient's condition.
(2) The proposed treatment, procedure, examination, or test.
(3) The expected outcome of the treatment, procedure, examination, or test.
(4) The material risks of the treatment, procedure, examination, or test.
(5) The reasonable alternatives to the treatment, procedure, examination, or test.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-4
Duty to obtain informed consent
Sec. 4. This chapter does not relieve a qualified health care provider of the duty to obtain an informed consent.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-5 Withdrawal of consent
Sec. 5. This chapter does not prevent a patient, after having signed a consent, from withdrawing that consent.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-6
Writing not required
Sec. 6. This chapter does not require that a patient's consent or the information described under section 3 of this chapter be in writing in all cases.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-7
Compliance with chapter
Sec. 7. Compliance with this chapter is not required to create an informed consent.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-8
Patient refusal to receive information
Sec. 8. A patient may refuse to receive some or all of the information described in section 3 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-9
Consent not required; mental disability or emergency
Sec. 9. Sections 2 and 3 of this chapter do not apply to a person who is mentally incapable of understanding the information required to be provided by section 3 of this chapter. This section does not require consent to health care in an emergency.
As added by P.L.1-1998, SEC.13.



CHAPTER 13. MALPRACTICE COVERAGE

IC 34-18-13-2
Acceptance of article; filing of proof of financial responsibility
Sec. 2. The filing of proof of financial responsibility with the commissioner constitutes, on the part of the insurer, a conclusive and unqualified acceptance of this article.
As added by P.L.1-1998, SEC.13.

IC 34-18-13-3
Policy terms limiting liability void
Sec. 3. A provision in a policy attempting to limit or modify the liability of the insurer contrary to this article is void.
As added by P.L.1-1998, SEC.13.

IC 34-18-13-4
Included policy pensions
Sec. 4. Every policy issued under this article (or IC 27-12 before its repeal) is considered to include the following provisions, and any change made by legislation adopted by the general assembly as fully as if the change were written in the policy:
(1) The insurer assumes all obligations to pay an award imposed against its insured under this article (or IC 27-12 before its repeal).
(2) A termination of this policy by cancellation initiated by the insurance company is not effective for patients claiming against the insured covered by the policy, unless at least thirty (30) days before the taking effect of the cancellation, a written notice giving the date upon which termination becomes effective has been received by the insured and the commissioner at their offices.
(3) A termination of this policy by cancellation initiated by the insured is not effective for patients claiming against the insured covered by the policy, unless at least thirty (30) days before the taking effect of the cancellation, a written notice giving the date upon which termination becomes effective has been received by the commissioner at the commissioner's office.
As added by P.L.1-1998, SEC.13.

IC 34-18-13-5 Insurer's failure to pay judgment; revocation of policy form
Sec. 5. If an insurer fails or refuses to pay a final judgment, except during the pendency of an appeal, or fails, or refuses to comply with this article, in addition to any other legal remedy, the commissioner may also revoke the approval of the insurer's policy form until the insurer pays the award or judgment or has complied with the violated provisions of this article and has resubmitted its policy form and received the approval of the commissioner.
As added by P.L.1-1998, SEC.13.



CHAPTER 14. LIMITS ON DAMAGES

IC 34-18-14-2
"Periodic payments agreement" defined
Sec. 2. As used in this chapter, "periodic payments agreement" means a contract between a health care provider (or its insurer) and the patient (or the patient's estate), under which the health care provider is relieved from possible liability in consideration of:
(1) a present payment of money to the patient (or the patient's estate); and
(2) one (1) or more payments to the patient (or the patient's estate) in the future;
whether or not some or all of the payments are contingent upon the patient's survival to the proposed date of payment.
As added by P.L.1-1998, SEC.13.

IC 34-18-14-3
Recovery limitations
Sec. 3. (a) The total amount recoverable for an injury or death of a patient may not exceed the following:
(1) Five hundred thousand dollars ($500,000) for an act of malpractice that occurs before January 1, 1990.
(2) Seven hundred fifty thousand dollars ($750,000) for an act of malpractice that occurs:
(A) after December 31, 1989; and
(B) before July 1, 1999.
(3) One million two hundred fifty thousand dollars ($1,250,000) for an act of malpractice that occurs after June 30, 1999.
(b) A health care provider qualified under this article (or IC 27-12 before its repeal) is not liable for an amount in excess of two hundred fifty thousand dollars ($250,000) for an occurrence of malpractice.
(c) Any amount due from a judgment or settlement that is in excess of the total liability of all liable health care providers, subject to subsections (a), (b), and (d), shall be paid from the patient's compensation fund under IC 34-18-15.
(d) If a health care provider qualified under this article (or IC 27-12 before its repeal) admits liability or is adjudicated liable solely by reason of the conduct of another health care provider who

is an officer, agent, or employee of the health care provider acting in the course and scope of employment and qualified under this article (or IC 27-12 before its repeal), the total amount that shall be paid to the claimant on behalf of the officer, agent, or employee and the health care provider by the health care provider or its insurer is two hundred fifty thousand dollars ($250,000). The balance of an adjudicated amount to which the claimant is entitled shall be paid by other liable health care providers or the patient's compensation fund, or both.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.14.

IC 34-18-14-4
Discharge of possible liability; periodic payments agreement
Sec. 4. (a) If the possible liability of the health care provider to the patient is discharged solely through an immediate payment, the limitations on recovery from a health care provider stated in section 3(b) and 3(d) of this chapter apply without adjustment.
(b) If the health care provider agrees to discharge its possible liability to the patient through a periodic payments agreement, the amount of the patient's recovery from a health care provider in a case under this subsection is the amount of any immediate payment made by the health care provider or the health care provider's insurer to the patient, plus the cost of the periodic payments agreement to the health care provider or the health care provider's insurer. For the purpose of determining the limitations on recovery stated in section 3(b) and 3(d) of this chapter and for the purpose of determining the question under IC 34-18-15-3 of whether the health care provider or the health care provider's insurer has agreed to settle its liability by payment of its policy limits, the sum of:
(1) the present payment of money to the patient (or the patient's estate) by the health care provider (or the health care provider's insurer); plus
(2) the cost of the periodic payments agreement expended by the health care provider (or the health care provider's insurer);
must exceed one hundred eighty-seven thousand dollars ($187,000).
(c) More than one (1) health care provider may contribute to the cost of a periodic payments agreement, and in such an instance the sum of the amounts expended by each health care provider for immediate payments and for the cost of the periodic payments agreement shall be used to determine whether the one hundred eighty-seven thousand dollar ($187,000) requirement in subsection (b) has been satisfied. However, one (1) health care provider or its insurer must be liable for at least fifty thousand dollars ($50,000).
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.15.

IC 34-18-14-5
Limitations on recovery from fund; direct payments; periodic payments Sec. 5. (a) If the possible liability of the fund to the patient is discharged solely through a direct payment made under IC 34-18-15-1, the limitations on recovery from the patient's compensation fund established under section 3 of this chapter apply without adjustment.
(b) If an agreement is made to discharge the fund's possible liability to the patient through a periodic payments agreement, the amount of the patient's recovery from the fund is:
(1) the amount of any immediate payment made directly to the patient from the fund; plus
(2) the cost of the periodic payments agreement paid by the commissioner on behalf of the fund;
for the purposes of the limitations on recovery from the fund established under section 3 of this chapter.
As added by P.L.1-1998, SEC.13.



CHAPTER 15. PAYMENT FROM THE PATIENT'S COMPENSATION FUND

IC 34-18-15-2
Periodic payments; combined payments
Sec. 2. Notwithstanding IC 34-18-6, the commissioner may:
(1) discharge the possible liability of the patient's compensation fund to a patient through a periodic payments agreement (as defined in IC 34-18-14-2); and
(2) combine money from the fund with money of the health care provider (or its insurer) to pay the cost of the periodic payments agreement with the patient (or the patient's estate). However, the amount provided by the commissioner may not exceed eighty percent (80%) of the total amount expended for the agreement.
As added by P.L.1-1998, SEC.13.

IC 34-18-15-3
Demand in excess of policy limits; procedure
Sec. 3. If a health care provider or its insurer has agreed to settle its liability on a claim by payment of its policy limits of two hundred fifty thousand dollars ($250,000), and the claimant is demanding an amount in excess of that amount, the following procedure must be followed:
(1) A petition shall be filed by the claimant in the court named in the proposed complaint, or in the circuit or superior court of Marion County, at the claimant's election, seeking:
(A) approval of an agreed settlement, if any; or
(B) demanding payment of damages from the patient's compensation fund.
(2) A copy of the petition with summons shall be served on the commissioner, the health care provider, and the health care provider's insurer, and must contain sufficient information to inform the other parties about the nature of the claim and the

additional amount demanded.
(3) The commissioner and either the health care provider or the insurer of the health care provider may agree to a settlement with the claimant from the patient's compensation fund, or the commissioner, the health care provider, or the insurer of the health care provider may file written objections to the payment of the amount demanded. The agreement or objections to the payment demanded shall be filed within twenty (20) days after service of summons with copy of the petition attached to the summons.
(4) The judge of the court in which the petition is filed shall set the petition for approval or, if objections have been filed, for hearing, as soon as practicable. The court shall give notice of the hearing to the claimant, the health care provider, the insurer of the health care provider, and the commissioner.
(5) At the hearing, the commissioner, the claimant, the health care provider, and the insurer of the health care provider may introduce relevant evidence to enable the court to determine whether or not the petition should be approved if the evidence is submitted on agreement without objections. If the commissioner, the health care provider, the insurer of the health care provider, and the claimant cannot agree on the amount, if any, to be paid out of the patient's compensation fund, the court shall, after hearing any relevant evidence on the issue of claimant's damage submitted by any of the parties described in this section, determine the amount of claimant's damages, if any, in excess of the two hundred fifty thousand dollars ($250,000) already paid by the insurer of the health care provider. The court shall determine the amount for which the fund is liable and make a finding and judgment accordingly. In approving a settlement or determining the amount, if any, to be paid from the patient's compensation fund, the court shall consider the liability of the health care provider as admitted and established.
(6) A settlement approved by the court may not be appealed. A judgment of the court fixing damages recoverable in a contested proceeding is appealable pursuant to the rules governing appeals in any other civil case tried by the court.
(7) A release executed between the parties does not bar access to the patient's compensation fund unless the release specifically provides otherwise.
As added by P.L.1-1998, SEC.13. Amended by P.L.233-1999, SEC.15.

IC 34-18-15-4
Failure to pay settlement or judgment
Sec. 4. If a health care provider or the health care provider's surety or liability insurance carrier fails to pay any agreed settlement or final judgment within ninety (90) days, the agreed settlement or final judgment shall be paid from the patient's compensation fund, and the

fund shall be subrogated to any and all of claimant's rights against the health care provider, the health care provider's surety or liability insurance carrier, or both, with interest, reasonable costs, and attorney's fees.
As added by P.L.1-1998, SEC.13.



CHAPTER 16. EVIDENCE OF ADVANCED PAYMENT; ASSIGNABILITY OF CLAIM

IC 34-18-16-2
Admissibility; payment exceeds liability of defendant; adjustment of judgments
Sec. 2. (a) Evidence of an advance payment is not admissible until there is a final judgment in favor of the plaintiff. In this case the court shall reduce the judgment to the plaintiff to the extent of the advance payment. The advance payment inures to the exclusive benefit of the defendant or the defendant's insurer making the payment.
(b) If the advance payment exceeds the liability of the defendant or the insurer making the advance payment, the court shall order any adjustment necessary to equalize the amount that each defendant is obligated to pay, exclusive of costs. An advance payment in excess of an award is not repayable by the person receiving the advance payment.
As added by P.L.1-1998, SEC.13.

IC 34-18-16-3
Claim not assignable
Sec. 3. A patient's claim for compensation under this article is not assignable.
As added by P.L.1-1998, SEC.13.



CHAPTER 17. RESIDUAL MALPRACTICE INSURANCE AUTHORITY

IC 34-18-17-2
Residual malpractice authority created
Sec. 2. (a) The residual malpractice insurance authority is created.
(b) The department of insurance is designated as the residual malpractice insurance authority for the purposes of this article.
(c) The authority may engage in making malpractice liability insurance, as described in IC 27-1-5-1, Class 2(h), in Indiana.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-3
Appointment of risk manager; liability limit
Sec. 3. The commissioner shall appoint a risk manager for the authority. The separate, personal, or independent assets of the risk manager are not liable for or subject to use or expenditure for the purpose of providing insurance by the authority.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-4
Powers and duties of risk manager
Sec. 4. In the administration and provision for malpractice liability insurance by the authority, the risk manager shall do the following:
(1) Obey all Indiana statutes and rules that apply to insurance described in IC 27-1-5-1, Class 2(h).
(2) Prepare and file appropriate forms with the department of insurance.
(3) Prepare and file premium rates with the department of insurance.
(4) Perform the underwriting function.
(5) Dispose of all claims and litigations arising out of insurance policies.
(6) Maintain adequate books and records.
(7) File an annual financial statement regarding its operations under this chapter with the department of insurance on forms prescribed by the commissioner.
(8) Obtain private reinsurance for the authority, if necessary.
(9) Prepare and file for approval of the commissioner a schedule of agent's compensation.
(10) Prepare and file a plan of operations with the commissioner for approval.
As added by P.L.1-1998, SEC.13.
IC 34-18-17-5
Compensation of risk manager
Sec. 5. The risk manager shall receive, as compensation for services, a percentage of all premiums received by the risk manager under this chapter, as determined by the commissioner. The rate of compensation may be adjusted by the commissioner.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-6
Applications for insurance
Sec. 6. If a risk, after diligent effort, has been declined by at least two (2) insurers, the risk may forward an application to the risk manager, together with evidence of the two (2) declinations.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-7
Rejection of risk by manager; appeal
Sec. 7. If the risk manager declines to accept the risk, notice of declination, together with the reasons, shall be sent to the applicant and the commissioner. The applicant has ten (10) days after the date of notice to file an appeal for review by the commissioner. On appeal, the commissioner shall review the decision of the risk manager and enter an appropriate order.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-8
Investment of surplus premiums over losses; segregation of funds
Sec. 8. All money appropriated by the state and any surplus of premiums over losses and expenses received by the authority shall be placed in a segregated fund and shall be invested and reinvested by the commissioner within the limitations set forth in IC 27-1-13. Investment income generated shall remain in the segregated fund.
As added by P.L.1-1998, SEC.13.



CHAPTER 18. ATTORNEY'S FEES

IC 34-18-18-2
Per diem payment by written agreement
Sec. 2. A patient has the right to elect to pay for the attorney's services on a mutually satisfactory per diem basis. The election, however, must be exercised in written form at the time of employment.
As added by P.L.1-1998, SEC.13.






ARTICLE 19. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20. CAUSES OF ACTION: PRODUCTS LIABILITY

CHAPTER 1. GENERAL PROVISIONS

IC 34-20-1-2
Remedies cumulative
Sec. 2. This article shall not be construed to limit any other action from being brought against a seller of a product.
As added by P.L.1-1998, SEC.15.

IC 34-20-1-3
Severability
Sec. 3. If a provision of this article or its application to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications, and to this end the provisions of this article are severable.
As added by P.L.1-1998, SEC.15.

IC 34-20-1-4
Effective date
Sec. 4. This article does not apply to a cause of action that accrues before June 1, 1978.
As added by P.L.1-1998, SEC.15.



CHAPTER 2. PRODUCT LIABILITY ACTIONS

IC 34-20-2-2
Exercise of reasonable care; privity
Sec. 2. The rule stated in section 1 of this chapter applies although:
(1) the seller has exercised all reasonable care in the manufacture and preparation of the product; and
(2) the user or consumer has not bought the product from or entered into any contractual relation with the seller.
However, in an action based on an alleged design defect in the product or based on an alleged failure to provide adequate warnings or instructions regarding the use of the product, the party making the claim must establish that the manufacturer or seller failed to exercise reasonable care under the circumstances in designing the product or in providing the warnings or instructions.
As added by P.L.1-1998, SEC.15.

IC 34-20-2-3
Strict liability of manufacturer
Sec. 3. A product liability action based on the doctrine of strict liability in tort may not be commenced or maintained against a seller of a product that is alleged to contain or possess a defective condition unreasonably dangerous to the user or consumer unless the seller is a manufacturer of the product or of the part of the product alleged to be defective.
As added by P.L.1-1998, SEC.15.

IC 34-20-2-4
Principal distributor or seller considered manufacturer Sec. 4. If a court is unable to hold jurisdiction over a particular manufacturer of a product or part of a product alleged to be defective, then that manufacturer's principal distributor or seller over whom a court may hold jurisdiction shall be considered, for the purposes of this chapter, the manufacturer of the product.
As added by P.L.1-1998, SEC.15.



CHAPTER 3. STATUTE OF LIMITATIONS

IC 34-20-3-2
Asbestos related actions
Sec. 2. (a) A product liability action that is based on:
(1) property damage resulting from asbestos; or
(2) personal injury, disability, disease, or death resulting from exposure to asbestos;
must be commenced within two (2) years after the cause of action accrues. The subsequent development of an additional asbestos related disease or injury is a new injury and is a separate cause of action.
(b) A product liability action for personal injury, disability, disease, or death resulting from exposure to asbestos accrues on the date when the injured person knows that the person has an asbestos related disease or injury.
(c) A product liability action for property damage accrues on the date when the injured person knows that the property damage has resulted from asbestos.
(d) This section applies only to product liability actions against:
(1) persons who mined and sold commercial asbestos; and
(2) funds that have, as a result of bankruptcy proceedings or to avoid bankruptcy proceedings, been created for the payment of asbestos related disease claims or asbestos related property damage claims.
(e) For the purposes of IC 1-1-1-8, if any part of this section is held invalid, the entire section is void.
(f) Except for the cause of action expressly recognized in this section, this section does not otherwise modify the limitation of action or repose period contained in section 1 of this chapter.
As added by P.L.1-1998, SEC.15.



CHAPTER 4. DEFECTIVE PRODUCTS

IC 34-20-4-2
Failure to provide adequate warnings or instructions
Sec. 2. A product is defective under this article if the seller fails to:
(1) properly package or label the product to give reasonable warnings of danger about the product; or
(2) give reasonably complete instructions on proper use of the product;
when the seller, by exercising reasonable diligence, could have made such warnings or instructions available to the user or consumer.
As added by P.L.1-1998, SEC.15.

IC 34-20-4-3
Products made safe for reasonably expectable handling and consumption not considered defective
Sec. 3. A product is not defective under this article if it is safe for reasonably expectable handling and consumption. If an injury results from handling, preparation for use, or consumption that is not reasonably expectable, the seller is not liable under this article.
As added by P.L.1-1998, SEC.15.

IC 34-20-4-4
Products incapable of being made safe not considered defective
Sec. 4. A product is not defective under this article if the product is incapable of being made safe for its reasonably expectable use, when manufactured, sold, handled, and packaged properly.
As added by P.L.1-1998, SEC.15.



CHAPTER 5. REBUTTABLE PRESUMPTION THAT PRODUCT IS NOT DEFECTIVE

IC 34-20-5-1
Rebuttable presumption
Sec. 1. In a product liability action, there is a rebuttable presumption that the product that caused the physical harm was not defective and that the manufacturer or seller of the product was not negligent if, before the sale by the manufacturer, the product:
(1) was in conformity with the generally recognized state of the art applicable to the safety of the product at the time the product was designed, manufactured, packaged, and labeled; or
(2) complied with applicable codes, standards, regulations, or specifications established, adopted, promulgated, or approved by the United States or by Indiana, or by an agency of the United States or Indiana.
As added by P.L.1-1998, SEC.15.



CHAPTER 6. DEFENSES

IC 34-20-6-2
Burden of proof
Sec. 2. The burden of proof of any defense raised in an action under this article (or IC 33-1-1.5 before its repeal) is on the party raising the defense.
As added by P.L.1-1998, SEC.15.

IC 34-20-6-3
Use of product with knowledge of defect or danger
Sec. 3. It is a defense to an action under this article (or IC 33-1-1.5 before its repeal) that the user or consumer bringing the action:
(1) knew of the defect;
(2) was aware of the danger in the product; and
(3) nevertheless proceeded to make use of the product and was injured.
As added by P.L.1-1998, SEC.15.

IC 34-20-6-4
Misuse of product
Sec. 4. It is a defense to an action under this article (or IC 33-1-1.5 before its repeal) that a cause of the physical harm is a misuse of the product by the claimant or any other person not reasonably expected by the seller at the time the seller sold or otherwise conveyed the product to another party.
As added by P.L.1-1998, SEC.15.

IC 34-20-6-5
Modification or alteration of product
Sec. 5. It is a defense to an action under this article (or IC 33-1-1.5 before its repeal) that a cause of the physical harm is a modification or alteration of the product made by any person after the product's delivery to the initial user or consumer if the modification or alteration is the proximate cause of physical harm where the modification or alteration is not reasonably expectable to the seller.
As added by P.L.1-1998, SEC.15.



CHAPTER 7. ASSESSING LIABILITY WITH MULTIPLE DEFENDANTS

IC 34-20-7-1
Assessment of liability
Sec. 1. In a product liability action where liability is assessed against more than one (1) defendant, a defendant is not liable for more than the amount of fault, as determined under IC 34-20-8, directly attributable to that defendant. A defendant in a product liability action may not be held jointly liable for damages attributable to the fault of another defendant.
As added by P.L.1-1998, SEC.15.



CHAPTER 8. ASSESSING PERCENTAGE OF FAULT

IC 34-20-8-1
Assessment of percentage of fault
Sec. 1. (a) In a product liability action, the fault of the person suffering the physical harm, as well as the fault of all others who caused or contributed to cause the harm, shall be compared by the trier of fact in accordance with IC 34-51-2-7, IC 34-51-2-8, or IC 34-51-2-9.
(b) In assessing percentage of fault, the jury shall consider the fault of all persons who contributed to the physical harm, regardless of whether the person was or could have been named as a party, as long as the nonparty was alleged to have caused or contributed to cause the physical harm.
As added by P.L.1-1998, SEC.15. Amended by P.L.1-1999, SEC.71.



CHAPTER 9. INDEMNITY






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 22. CAUSES OF ACTION: SURETY'S REMEDIES AGAINST PRINCIPAL

CHAPTER 1. REMEDIES OF SURETIES AGAINST THEIR PRINCIPALS

IC 34-22-1-2
Discharge of surety
Sec. 2. If the creditor or obligee does not:
(1) proceed within a reasonable time to bring an action upon the contract; and
(2) prosecute the action to judgment and execution;
the surety is discharged from all liability on the contract.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-3
Trial on issue of suretyship; two or more defendants
Sec. 3. (a) This section applies when:
(1) an action is brought against two (2) or more defendants upon a contract; and
(2) at least one (1) or more of the defendants is a surety for the others.
(b) The surety may, upon a written complaint to the court, cause the question of suretyship to be tried and determined, upon the issue made by the parties at:
(1) the trial of the cause; or
(2) any time before or after the trial.
(c) Proceedings described in subsection (b) do not affect the proceedings of the plaintiff.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-4
Order of levy upon property of principal and surety
Sec. 4. (a) If the finding upon the issue described in section 3(b) of this chapter is in favor of the surety, the court shall make an order directing the sheriff to:
(1) levy the execution, first upon the property of the principal;

and
(2) exhaust the property of the principal;
before making a levy upon the property of the surety.
(b) The clerk shall endorse a memorandum of the order on the execution.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-5
Judgment remaining in force for use of surety or other person making payment
Sec. 5. (a) This section applies to a:
(1) defendant-surety in a:
(A) judgment;
(B) special bail; or
(C) replevin bail;
(2) surety in a delivery bond or replevin bond; or
(3) person who is a surety in any undertaking.
(b) This section does not apply to a sheriff, officer, or surety providing bond in an official capacity who:
(1) fails to pay over money collected; or
(2) wastes property upon which the sheriff, officer, or surety has levied.
(c) When a person described in subsection (a):
(1) is compelled to pay a judgment, or part of a judgment;
(2) makes any payment which is applied to a judgment by reason of the person's suretyship; or
(3) is compelled, by reason of a default of a sheriff, officer or surety providing bond in an official capacity, to pay a judgment, or part of a judgment;
the judgment is not discharged by the payment.
(d) However, the judgment remains in force for the use of the bail, surety, officer, or other person making the payment, and after the plaintiff is paid, so much of the judgment as remains unsatisfied may be prosecuted to execution for use by the person making the payment.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-6
Remedies against codefendants and cosureties
Sec. 6. A person who:
(1) is one (1) of several:
(A) judgment defendants; or
(B) replevin sureties; and
(2) paid and satisfied the plaintiff;
has the remedy provided in section 5 of this chapter against the codefendants or cosureties to collect from them the ratable proportion each is equitably bound to pay.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-7 When confessed judgment or default judgment by surety not permitted
Sec. 7. No surety or representative of a surety shall confess judgment or suffer judgment, by default, in any case, when the surety or representative is notified that there is a valid defense, if the principal will:
(1) enter as a defendant to the action; and
(2) tender to the surety or the representative good security to indemnify him, to be approved by the court.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-8
No relief from valuation or appraisement laws
Sec. 8. Whenever a surety seeks a remedy against the principal for discharging a debt, or claim upon contract, in whole or in part, without any relief from valuation or appraisement laws, the remedy of the surety is also enforced without any relief from valuation or appraisement laws.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-9
Applicability of provisions to heirs, executors, administrators, and persons under legal disabilities
Sec. 9. Sections 1 through 8 of this chapter extend to:
(1) heirs;
(2) executors; and
(3) administrators;
of deceased persons. However, the provisions concerning sureties giving notice to the creditor do not operate against persons under legal disabilities.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-10
Surety's recovery of interest on debt paid
Sec. 10. When a surety on a bill, note, bond, or other instrument in writing, is compelled to pay the debt or obligation of the principal debtor, the surety shall recover the rate of interest on the amount paid by the surety for the principal, as was originally provided for in the bill, note, bond, or other instrument in writing, held against the principal debtor. The judgment given to the surety bears the same rate of interest, not exceeding ten percent (10%) per year.
As added by P.L.1-1998, SEC.17.






ARTICLE 23. CAUSES OF ACTION: WRONGFUL DEATH

CHAPTER 1. WRONGFUL DEATH GENERALLY

IC 34-23-1-1
Death from wrongful act or omission
Sec. 1. When the death of one is caused by the wrongful act or omission of another, the personal representative of the former may maintain an action therefor against the latter, if the former might have maintained an action had he or she, as the case may be, lived, against the latter for an injury for the same act or omission. When the death of one is caused by the wrongful act or omission of another, the action shall be commenced by the personal representative of the decedent within two (2) years, and the damages shall be in such an amount as may be determined by the court or jury, including, but not limited to, reasonable medical, hospital, funeral and burial expenses, and lost earnings of such deceased person resulting from said wrongful act or omission. That part of the damages which is recovered for reasonable medical, hospital, funeral and burial expense shall inure to the exclusive benefit of the decedent's estate for the payment thereof. The remainder of the damages, if any, shall, subject to the provisions of this article, inure to the exclusive benefit of the widow or widower, as the case may be, and to the dependent children, if any, or dependent next of kin, to be distributed in the same manner as the personal property of the deceased. If such decedent depart this life leaving no such widow or widower, or dependent children or dependent next of kin, surviving her or him, the damages inure to the exclusive benefit of the person or persons furnishing necessary and reasonable hospitalization or hospital services in connection with the last illness or injury of the decedent, performing necessary and reasonable medical or surgical services in connection with the last illness or injury of the decedent, to a funeral director or funeral home for the necessary and reasonable funeral and burial expenses, and to the personal representative, as such, for the necessary and reasonable costs and expenses of administering the estate and prosecuting or compromising the action, including a reasonable attorney's fee, and in case of a death under such circumstances, and when such decedent leaves no such widow, widower, or dependent children, or dependent next of kin, surviving

him or her, the measure of damages to be recovered shall be the total of the necessary and reasonable value of such hospitalization or hospital service, medical and surgical services, such funeral expenses, and such costs and expenses of administration, including attorney fees.
As added by P.L.1-1998, SEC.18.

IC 34-23-1-2
Wrongful death actions; damages
Sec. 2. (a) As used in this section, "adult person" means an unmarried individual:
(1) who does not have any dependents; and
(2) who is not a child (as defined in IC 34-23-2-1).
(b) If the death of an adult person is caused by the wrongful act or omission of another person, only the personal representative of the adult person may maintain an action against the person whose wrongful act or omission caused the death of the adult person.
(c) In an action to recover damages for the death of an adult person, the damages:
(1) must be in an amount determined by a:
(A) court; or
(B) jury;
(2) may not include:
(A) damages awarded for a person's grief; or
(B) punitive damages; and
(3) may include but are not limited to the following:
(A) Reasonable medical, hospital, funeral, and burial expenses necessitated by the wrongful act or omission that caused the adult person's death.
(B) Loss of the adult person's love and companionship.
(d) Damages awarded under subsection (c)(3)(A) for medical, hospital, funeral, and burial expenses inure to the exclusive benefit of the adult person's estate for the payment of the expenses. The remainder of the damages inure to the exclusive benefit of a nondependent parent or nondependent child of the adult person.
(e) Aggregate damages that may be recovered under subsection (c)(3)(B) may not exceed three hundred thousand dollars ($300,000). A jury may not be advised of the monetary limits placed on damages under this subsection. If the jury awards the plaintiff damages under subsection (c)(3)(B) in an amount that exceeds three hundred thousand dollars ($300,000), the court shall reduce that part of the damages awarded to the plaintiff to three hundred thousand dollars ($300,000).
(f) A parent or child who wishes to recover damages under this section has the burden of proving that the parent or child had a genuine, substantial, and ongoing relationship with the adult person before the parent or child may recover damages.
(g) In an action brought under this section, a court or a jury may not hear evidence concerning the lost earnings of the adult person that occur as a result of the wrongful act or omission. (h) In awarding damages under this section to more than one (1) person, the court or the jury shall specify the amount of the damages that should be awarded to each person.
(i) In an action brought under this section, the trier of fact shall make a separate finding with respect to damages awarded under subsection (c)(3)(B).
As added by P.L.84-1999, SEC.2.



CHAPTER 2. WRONGFUL DEATH OR INJURY OF A CHILD

IC 34-23-2-0.2
Application of certain amendments to prior law
Sec. 0.2. The amendments made to IC 34-1-1-8 (before its repeal, now codified at section 1 of this chapter) by P.L.306-1987 do not apply to causes of action that accrue before May 8, 1987.
As added by P.L.220-2011, SEC.558.

IC 34-23-2-1
Injury or death of child; action by parent or guardian
Sec. 1. (a) This section does not apply to an abortion performed in compliance with:
(1) IC 16-34; or
(2) IC 35-1-58.5 (before its repeal).
(b) As used in this section, "child" means an unmarried individual without dependents who is:
(1) less than twenty (20) years of age; or
(2) less than twenty-three (23) years of age and is enrolled in a postsecondary educational institution or a career and technical education school or program that is not a postsecondary educational program.
The term includes a fetus that has attained viability (as defined in IC 16-18-2-365).
(c) An action may be maintained under this section against the person whose wrongful act or omission caused the injury or death of a child. The action may be maintained by:
(1) the father and mother jointly, or either of them by naming the other parent as a codefendant to answer as to his or her interest;
(2) in case of divorce or dissolution of marriage, the person to whom custody of the child was awarded; and
(3) a guardian, for the injury or death of a protected person.
(d) In case of death of the person to whom custody of a child was awarded, a personal representative shall be appointed to maintain the action for the injury or death of the child.
(e) In an action brought by a guardian for an injury to a protected person, the damages inure to the benefit of the protected person.
(f) In an action to recover for the death of a child, the plaintiff may recover damages:
(1) for the loss of the child's services;
(2) for the loss of the child's love and companionship; and (3) to pay the expenses of:
(A) health care and hospitalization necessitated by the wrongful act or omission that caused the child's death;
(B) the child's funeral and burial;
(C) the reasonable expense of psychiatric and psychological counseling incurred by a surviving parent or minor sibling of the child that is required because of the death of the child;
(D) uninsured debts of the child, including debts for which a parent is obligated on behalf of the child; and
(E) the administration of the child's estate, including reasonable attorney's fees.
(g) Damages may be awarded under this section only with respect to the period of time from the death of the child until:
(1) the date that the child would have reached:
(A) twenty (20) years of age; or
(B) twenty-three (23) years of age, if the child was enrolled in a postsecondary educational institution or in a career and technical education school or program that is not a postsecondary educational program; or
(2) the date of the child's last surviving parent's death;
whichever first occurs.
(h) Damages may be awarded under subsection (f)(2) only with respect to the period of time from the death of the child until the date of the child's last surviving parent's death.
(i) Damages awarded under subsection (f)(1), (f)(2), (f)(3)(C), and (f)(3)(D) inure to the benefit of:
(1) the father and mother jointly if both parents had custody of the child;
(2) the custodial parent, or custodial grandparent, and the noncustodial parent of the deceased child as apportioned by the court according to their respective losses; or
(3) a custodial grandparent of the child if the child was not survived by a parent entitled to benefit under this section.
However, a parent or grandparent who abandoned a deceased child while the child was alive is not entitled to any recovery under this chapter.
(j) This section does not affect or supersede any other right, remedy, or defense provided by any other law.
As added by P.L.1-1998, SEC.18. Amended by P.L.2-2007, SEC.373; P.L.234-2007, SEC.169; P.L.3-2008, SEC.242; P.L.129-2009, SEC.8.






ARTICLE 24. CIVIL PROCEEDINGS RELATED TO CRIMINAL ACTIVITIES

CHAPTER 1. FORFEITURE OF PROPERTY USED IN VIOLATION OF CERTAIN CRIMINAL STATUTES

subject to seizure under this section, unless it can be proven by a preponderance of the evidence that the owner of the vehicle knowingly permitted the vehicle to be used to engage in conduct that subjects it to seizure under subsection (a).
(c) Equipment under subsection (a)(10) may not be seized unless it can be proven by a preponderance of the evidence that the owner of the equipment knowingly permitted the equipment to be used to engage in conduct that subjects it to seizure under subsection (a)(10).
(d) Money, negotiable instruments, securities, weapons, communications devices, or any property commonly used as consideration for a violation of IC 35-48-4 found near or on a person who is committing, attempting to commit, or conspiring to commit any of the following offenses shall be admitted into evidence in an action under this chapter as prima facie evidence that the money, negotiable instrument, security, or other thing of value is property that has been used or was to have been used to facilitate the violation of a criminal statute or is the proceeds of the violation of a criminal statute:
(1) IC 35-48-4-1 (dealing in or manufacturing cocaine or a narcotic drug).
(2) IC 35-48-4-1.1 (dealing in methamphetamine).
(3) IC 35-48-4-2 (dealing in a schedule I, II, or III controlled substance).
(4) IC 35-48-4-3 (dealing in a schedule IV controlled substance).
(5) IC 35-48-4-4 (dealing in a schedule V controlled substance) as a Class B felony.
(6) IC 35-48-4-6 (possession of cocaine or a narcotic drug) as a Class A felony, Class B felony, or Class C felony.
(7) IC 35-48-4-6.1 (possession of methamphetamine) as a Class A felony, Class B felony, or Class C felony.
(8) IC 35-48-4-10 (dealing in marijuana, hash oil, hashish, salvia, or a synthetic cannabinoid) as a Class C felony.
(e) A vehicle operated by a person who is not:
(1) an owner of the vehicle; or
(2) the spouse of the person who owns the vehicle;
is not subject to seizure under subsection (a)(15) unless it can be proven by a preponderance of the evidence that the owner of the vehicle knowingly permitted the vehicle to be used to engage in conduct that subjects it to seizure under subsection (a)(15).
As added by P.L.1-1998, SEC.19. Amended by P.L.17-2001, SEC.9; P.L.3-2002, SEC.1; P.L.123-2002, SEC.30; P.L.117-2003, SEC.2; P.L.253-2003, SEC.2; P.L.45-2005, SEC.1; P.L.160-2005, SEC.17; P.L.181-2005, SEC.4; P.L.212-2005, SEC.75; P.L.1-2006, SEC.518; P.L.94-2006, SEC.11; P.L.151-2006, SEC.13; P.L.137-2007, SEC.34; P.L.114-2008, SEC.27; P.L.119-2008, SEC.13; P.L.1-2009, SEC.162; P.L.143-2009, SEC.44; P.L.138-2011, SEC.8; P.L.182-2011, SEC.8; P.L.114-2012, SEC.64; P.L.125-2012, SEC.411.
IC 34-24-1-2
Seizure procedure; custody
Sec. 2. (a) Property may be seized under this chapter by a law enforcement officer only if:
(1) the seizure is incident to a lawful:
(A) arrest;
(B) search; or
(C) administrative inspection;
(2) the property has been the subject of a prior judgment in favor of the state or unit in a proceeding under this chapter (or IC 34-4-30.1 before its repeal); or
(3) a court, after making an ex parte determination that there is probable cause to believe the property is subject to seizure under this chapter, issues an order for seizure.
(b) When property is seized under subsection (a), the law enforcement agency making the seizure may, pending final disposition:
(1) place the property under seal;
(2) remove the property to a place designated by the court; or
(3) require another agency authorized by law to take custody of the property and remove it to an appropriate location.
(c) Property that is seized under subsection (a) (or IC 34-4-30.1-2(a) before its repeal) is not subject to replevin but is considered to be in the custody of the law enforcement agency making the seizure.
As added by P.L.1-1998, SEC.19.

IC 34-24-1-3
Action for reimbursement of law enforcement costs and forfeiture; procedure
Sec. 3. (a) The prosecuting attorney for the county in which the seizure occurs may, within ninety (90) days after receiving written notice from the owner demanding return of the seized property or within one hundred eighty (180) days after the property is seized, whichever occurs first, cause an action for reimbursement of law enforcement costs and forfeiture to be brought by filing a complaint in the circuit or superior court in the jurisdiction where the seizure occurred. The action must be brought:
(1) in the name of the state or the state and the unit that employed the law enforcement officers who made the seizure if the state was not the employer; and
(2) within the period that a prosecution may be commenced under IC 35-41-4-2 for the offense that is the basis for the seizure.
(b) If the property seized was a vehicle or real property, the prosecuting attorney shall serve, under the Indiana Rules of Trial Procedure, a copy of the complaint upon each person whose right, title, or interest is of record in the bureau of motor vehicles, in the county recorder's office, or other office authorized to receive or record vehicle or real property ownership interests. (c) The owner of the seized property, or any person whose right, title, or interest is of record may, within twenty (20) days after service of the complaint under the Indiana Rules of Trial Procedure, file an answer to the complaint and may appear at the hearing on the action.
(d) If, at the end of the time allotted for an answer, there is no answer on file, the court, upon motion, shall enter judgment in favor of the state and the unit (if appropriate) for reimbursement of law enforcement costs and shall order the property disposed of in accordance with section 4 of this chapter.
As added by P.L.1-1998, SEC.19. Amended by P.L.201-2011, SEC.108.

IC 34-24-1-4
Hearing; burden of proof; disposition of seized property
Sec. 4. (a) At the hearing, the prosecuting attorney must show by a preponderance of the evidence that the property was within the definition of property subject to seizure under section 1 of this chapter. If the property seized was a vehicle, the prosecuting attorney must also show by a preponderance of the evidence that a person who has an ownership interest of record in the bureau of motor vehicles knew or had reason to know that the vehicle was being used in the commission of the offense.
(b) If the prosecuting attorney fails to meet the burden of proof, the court shall order the property released to the owner.
(c) If the court enters judgment in favor of the state, or the state and a unit (if appropriate), the court, subject to section 5 of this chapter, shall order delivery to the law enforcement agency that seized the property. The court's order may permit the agency to use the property for a period not to exceed three (3) years. However, the order must require that, after the period specified by the court, the law enforcement agency shall deliver the property to the county sheriff for public sale.
(d) If the court enters judgment in favor of the state, or the state and a unit (if appropriate), the court shall, subject to section 5 of this chapter:
(1) determine the amount of law enforcement costs; and
(2) order that:
(A) the property, if it is not money or real property, be sold under section 6 of this chapter, by the sheriff of the county in which the property was seized, and if the property is a vehicle, this sale must occur after any period of use specified in subsection (c);
(B) the property, if it is real property, be sold in the same manner as real property is sold on execution under IC 34-55-6;
(C) the proceeds of the sale or the money be:
(i) deposited in the general fund of the state, or the unit that employed the law enforcement officers that seized the property; or (ii) deposited in the general fund of a unit if the property was seized by a local law enforcement agency of the unit for an offense, an attempted offense, or a conspiracy to commit an offense under IC 35-47 as part of or in furtherance of an act of terrorism; and
(D) any excess in value of the proceeds or the money over the law enforcement costs be forfeited and transferred to the treasurer of state for deposit in the common school fund.
(e) If property that is seized under this chapter (or IC 34-4-30.1-4 before its repeal) is transferred:
(1) after its seizure, but before an action is filed under section 3 of this chapter (or IC 34-4-30.1-3 before its repeal); or
(2) when an action filed under section 3 of this chapter (or IC 34-4-30.1-3 before its repeal) is pending;
the person to whom the property is transferred must establish an ownership interest of record as a bona fide purchaser for value. A person is a bona fide purchaser for value under this section if the person, at the time of the transfer, did not have reasonable cause to believe that the property was subject to forfeiture under this chapter.
(f) If the property seized was an unlawful telecommunications device (as defined in IC 35-45-13-6) or plans, instructions, or publications used to commit an offense under IC 35-45-13, the court may order the sheriff of the county in which the person was convicted of an offense under IC 35-45-13 to destroy as contraband or to otherwise lawfully dispose of the property.
As added by P.L.1-1998, SEC.19. Amended by P.L.123-2002, SEC.31.

IC 34-24-1-5
Determination of secured interest and appraised value; disposition of property; payment
Sec. 5. (a) If:
(1) the court has entered judgment in favor of the state, and a unit (if appropriate) concerning property that is subject to seizure under this chapter; and
(2) a person:
(A) holding a valid lien, mortgage, security interest, or interest under a conditional sales contract; or
(B) who is a co-owner of the property;
did not know of the illegal use;
the court shall determine whether the secured interest or the co-owner's interest is equal to or in excess of the appraised value of the property.
(b) Appraised value is to be determined as of the date of judgment on a wholesale basis by:
(1) agreement between the secured party or the co-owner and the prosecuting attorney; or
(2) the inheritance tax appraiser for the county in which the action is brought.
(c) If the amount: (1) due to the secured party; or
(2) of the co-owner's interest;
is equal to or greater than the appraised value of the property, the court shall order the property released to the secured party or the co-owner.
(d) If the amount:
(1) due the secured party; or
(2) of the co-owner's interest;
is less than the appraised value of the property, the holder of the interest or the co-owner may pay into the court an amount equal to the owner's equity, which shall be the difference between the appraised value and the amount of the lien, mortgage, security interest, interest under a conditional sales contract, or co-owner's interest. Upon such payment, the state or unit, or both, shall relinquish all claims to the property, and the court shall order the payment deposited as provided in section 4(d) of this chapter.
(e) If the seized property is a vehicle and if the security holder or the co-owner elects not to make payment as stated in subsection (d), the vehicle shall be disposed of in accordance with section 4(c) of this chapter.
As added by P.L.1-1998, SEC.19.

IC 34-24-1-6
Public sale of property; publication of notice; proceeds
Sec. 6. (a) Where disposition of property is to be made at a public sale, notice of sale shall be published in accordance with IC 34-55-6.
(b) When property is sold at a public sale under this chapter, the proceeds shall be distributed in the following order:
(1) First, to the sheriff of the county for all expenditures made or incurred in connection with the sale, including storage, transportation, and necessary repair.
(2) Second, to any person:
(A) holding a valid lien, mortgage, land contract, or interest under a conditional sales contract or the holder of other such interest; or
(B) who is a co-owner and has an ownership interest;
up to the amount of that person's interest as determined by the court.
(3) The remainder, if any, shall be transferred by the sheriff to the appropriate fund as ordered by the court in section 4(d) of this chapter.
As added by P.L.1-1998, SEC.19.

IC 34-24-1-7
Court order; filing; effect
Sec. 7. (a) If the property seized was a vehicle, a copy of the court's order under this chapter (or IC 34-4-30.1-7 before its repeal):
(1) shall be filed with the department of motor vehicles or other appropriate agency; and
(2) constitutes authority for the issuance of clear title to that

vehicle in the name of the person or purchaser to whom the order authorizes delivery.
(b) If the property seized was real property, a copy of the court's order under this chapter (or IC 34-4-30.1-7 before its repeal):
(1) shall be filed with the county recorder; and
(2) constitutes authority for:
(A) the sale of the property in the manner provided under IC 34-55-6; and
(B) the issuance of clear title to a bona fide purchaser for value who acquires the real property at the sale.
As added by P.L.1-1998, SEC.19.

IC 34-24-1-8
Retention of attorney to bring action
Sec. 8. (a) A prosecuting attorney may retain an attorney to bring an action under this chapter.
(b) An attorney retained under this section is not required to be a deputy prosecuting attorney but must be admitted to the practice of law in Indiana.
As added by P.L.1-1998, SEC.19.

IC 34-24-1-9
Disposition of seized property; expenditures of money
Sec. 9. (a) Upon motion of a prosecuting attorney under IC 35-33-5-5(j), property seized under this chapter must be transferred, subject to the perfected liens or other security interests of any person in the property, to the appropriate federal authority for disposition under 18 U.S.C. 981(e), 19 U.S.C. 1616a, or 21 U.S.C. 881(e) and any related regulations adopted by the United States Department of Justice.
(b) Money received by a law enforcement agency as a result of a forfeiture under 18 U.S.C. 981(e), 19 U.S.C. 1616a, or 21 U.S.C. 881(e) and any related regulations adopted by the United States Department of Justice must be deposited into a nonreverting fund and may be expended only with the approval of:
(1) the executive (as defined in IC 36-1-2-5), if the money is received by a local law enforcement agency; or
(2) the governor, if the money is received by a law enforcement agency in the executive branch.
The money received under this subsection must be used solely for the benefit of any agency directly participating in the seizure or forfeiture for purposes consistent with federal laws and regulations.
As added by P.L.174-1999, SEC.1. Amended by P.L.97-2004, SEC.115.



CHAPTER 2. CIVIL REMEDIES FOR RACKETEERING ACTIVITY

IC 34-24-2-2
Action for forfeiture of property incident to corrupt business influence
Sec. 2. (a) The prosecuting attorney in a county in which any of the property is located may bring an action for the forfeiture of any property:
(1) used in the course of;
(2) intended for use in the course of; (3) derived from; or
(4) realized through;
conduct in violation of IC 35-45-6-2.
(b) The inspector general may bring an action for forfeiture in accordance with IC 4-2-7-6 in a county where property that is:
(1) derived from; or
(2) realized through;
misfeasance, malfeasance, nonfeasance, misappropriation, fraud, or other misconduct that has resulted in a financial loss to the state is located.
(c) An action for forfeiture may be brought in any circuit or superior court in a county in which any of the property is located.
(d) Upon a showing by a preponderance of the evidence that:
(1) property described in subsection (a) was used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of IC 35-45-6-2; or
(2) property described in subsection (b) was derived from or realized through conduct described in subsection (b);
the court shall, subject to the right, title, or interest of record of any other party in the property determined under section 4 of this chapter, order the property forfeited to the state and specify the manner of disposition of the property, including the manner of disposition if the property is not transferable for value.
(e) The court shall order forfeitures and dispositions under this section:
(1) with due provision for the rights of innocent persons; and
(2) as provided under section 4 of this chapter.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.40.

IC 34-24-2-3
Order to have property subject to forfeiture seized
Sec. 3. When an action is filed under section 2 of this chapter, the prosecuting attorney or the inspector general may move for an order to have property subject to forfeiture seized by a law enforcement agency. The judge shall issue such an order upon a showing of probable cause to believe that:
(1) a violation of IC 35-45-6-2, in the case of property described in section 2(a) of this chapter; or
(2) conduct described in section 2(b) of this chapter, in case of property described in section 2(b) of this chapter;
has occurred.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.41.

IC 34-24-2-4
Seizure of property subject to forfeiture; requisites; custody; limitation of actions
Sec. 4. (a) Property subject to forfeiture under this chapter shall be seized by a law enforcement officer upon court order. Seizure may

be made without a court order only if:
(1) the seizure is incident to a lawful arrest or search, or to an inspection under an administrative inspection warrant; or
(2) the property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding under this chapter (or IC 34-4-30.5 before its repeal).
(b) When property is seized under subsection (a), pending forfeiture and final disposition, the law enforcement officer making the seizure may:
(1) place the property under seal;
(2) remove the property to a place designated by the court; or
(3) require another agency authorized by law to take custody of the property and remove it to an appropriate location.
(c) Property seized under subsection (a) (or IC 34-4-30.5-4(a) before its repeal) is not subject to replevin, but is considered to be in the custody of the law enforcement officer making the seizure, subject only to order of the court. However, if a seizure of property is made in accordance with subsection (a), the prosecuting attorney or the inspector general shall bring an action for forfeiture under section 2 of this chapter within:
(1) thirty (30) days after receiving notice from any person claiming a right, title, or interest in the property; or
(2) one hundred eighty (180) days after the property is seized;
whichever occurs first.
(d) If an action under subsection (c) is not filed within thirty (30) days after receiving notice from any person claiming a right, title, or interest in the property, the claimant:
(1) is entitled to file a complaint seeking:
(A) replevin;
(B) foreclosure; or
(C) other appropriate remedy; and
(2) shall immediately obtain a hearing on the complaint as provided in subsection (f).
If an action is not filed within one hundred eighty (180) days after the date of the seizure, and the property has not been previously released to an innocent person under section 5 of this chapter (or IC 34-4-30.5-4.5 before its repeal), the law enforcement agency whose officer made the seizure shall return the property to its owner.
(e) If property is seized under subsection (a) (or IC 34-4-30.5-4(a) before its repeal) and the property is a vehicle or real property, the prosecuting attorney or the inspector general shall serve, within thirty (30) days after the date the property is seized and as provided by the Indiana Rules of Trial Procedure, notice of seizure upon each person whose right, title, or interest is of record in the bureau of motor vehicles, in the county recorder's office, or other office authorized to receive or record vehicle or real property ownership interests.
(f) The person whose right, title, or interest is of record may at any time file a complaint seeking:
(1) replevin;
(2) foreclosure; or (3) another appropriate remedy;
to which the state may answer in forfeiture within the appropriate statutory period. The court shall promptly set the matter for a hearing, and in the case of replevin or foreclosure, the court shall set the hearing as provided by the applicable statutory provisions.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.42.

IC 34-24-2-5
Rights of secured party in property subject to forfeiture
Sec. 5. (a) If a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract did not know the property was the object of corrupt business influence or conduct described in section 2(b) of this chapter, the court shall determine whether the secured interest is equal to or in excess of the appraised value of the property.
(b) Appraised value is to be determined as of the date of judgment on a wholesale basis by:
(1) agreement between the secured party and the prosecuting attorney; or
(2) the inheritance tax appraiser for the county in which the action is brought.
(c) If the amount due to the secured party is equal to or greater than the appraised value of the property, the court shall order the property released to the secured party.
(d) If the amount due the secured party is less than the appraised value of the property, the holder of the interest may pay into the court an amount equal to the owner's equity, which shall be the difference between the appraised value and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon payment, the state or unit, or both, shall relinquish all claims to the property.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.43.

IC 34-24-2-6
Action of aggrieved person for injunctive relief and damages from corrupt business influence; jury trial; right to forfeited property; state as aggrieved person
Sec. 6. (a) An aggrieved person may, in addition to proceeding under section 4 of this chapter, bring an action for injunctive relief from corrupt business influence in a circuit or superior court in the county of the aggrieved person's residence, or in a county where any of the affected property or the affected enterprise is located. If the court finds, through a preponderance of the evidence, that the aggrieved person is suffering from corrupt business influence, the court shall make an appropriate order for injunctive relief. This order must be made in accordance with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that a showing of special or irreparable damage to

the aggrieved person is not required. The court may order injunctive relief only after the execution of a bond by the aggrieved person for an injunction improvidently granted, in an amount established by the court. In addition, the court may order a temporary restraining order or a preliminary injunction, but only after a showing of immediate danger of significant loss or damage to the aggrieved person.
(b) An aggrieved person may bring an action against a person who has violated IC 35-45-6-2 in a circuit or superior court in the county of the aggrieved person's residence, or in a county where any of the affected property or the affected enterprise is located, for damages suffered as a result of corrupt business influence. Upon a showing by a preponderance of the evidence that the aggrieved person has been damaged by corrupt business influence, the court shall order the person causing the damage through a violation of IC 35-45-6-2 to pay to the aggrieved person:
(1) an amount equal to three (3) times the person's actual damages;
(2) the costs of the action;
(3) a reasonable attorney's fee; and
(4) any punitive damages awarded by the court and allowable under law.
(c) The defendant and the aggrieved person are entitled to a trial by jury in an action brought under this section (or IC 34-4-30.5-5 before its repeal).
(d) In addition to any rights provided under section 4 of this chapter, an aggrieved person has a right or claim to forfeited property or to the proceeds derived from forfeited property superior to any right or claim the state has in the same property or proceeds.
(e) If the state is an aggrieved person, the attorney general and the inspector general have concurrent jurisdiction with the prosecuting attorney to bring an action under this section.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.44.

IC 34-24-2-7
Relitigation of issues determined in criminal proceeding barred by collateral estoppel
Sec. 7. In any action brought under this chapter (or IC 34-4-30 before its repeal), the principle of collateral estoppel operates to bar relitigation of the issues previously determined in a criminal proceeding under IC 35-45-6-2.
As added by P.L.1-1998, SEC.19.

IC 34-24-2-8
Retention of attorney to bring action
Sec. 8. (a) A prosecuting attorney or the inspector general may retain an attorney to bring an action under this chapter.
(b) An attorney retained under this section is not required to be a deputy prosecuting attorney but must be admitted to the practice of law in Indiana. As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.45.



CHAPTER 3. TREBLE DAMAGES ALLOWED IN CERTAIN CIVIL ACTIONS BY CRIME VICTIMS

IC 34-24-3-1
Offenses against property; recovery of damages, costs, and attorney's fee
Sec. 1. If a person has an unpaid claim on a liability that is covered by IC 24-4.6-5 or suffers a pecuniary loss as a result of a violation of IC 35-43, IC 35-42-3-3, IC 35-42-3-4, or IC 35-45-9, the person may bring a civil action against the person who caused the loss for the following:
(1) An amount not to exceed three (3) times:
(A) the actual damages of the person suffering the loss, in the case of a liability that is not covered by IC 24-4.6-5; or
(B) the total pump price of the motor fuel received, in the case of a liability that is covered by IC 24-4.6-5.
(2) The costs of the action.
(3) A reasonable attorney's fee.
(4) Actual travel expenses that are not otherwise reimbursed under subdivisions (1) through (3) and are incurred by the person suffering loss to:
(A) have the person suffering loss or an employee or agent of that person file papers and attend court proceedings related to the recovery of a judgment under this chapter; or
(B) provide witnesses to testify in court proceedings related to the recovery of a judgment under this chapter.
(5) A reasonable amount to compensate the person suffering loss for time used to:
(A) file papers and attend court proceedings related to the recovery of a judgment under this chapter; or
(B) travel to and from activities described in clause (A).
(6) Actual direct and indirect expenses incurred by the person suffering loss to compensate employees and agents for time used to:
(A) file papers and attend court proceedings related to the recovery of a judgment under this chapter; or
(B) travel to and from activities described in clause (A).
(7) All other reasonable costs of collection.
As added by P.L.1-1998, SEC.19. Amended by P.L.97-2011, SEC.3.

IC 34-24-3-1.5
Offenses concerning adoption deception and unauthorized

adoption facilitation; recovery of damages or amounts paid, costs, and attorney's fees
Sec. 1.5. (a) If a prospective adoptive parent suffers pecuniary loss as a result of a violation of IC 35-46-1-9.5, the prospective adoptive parent may bring a civil action against a person who benefits from adoption related expenses in violation of IC 35-46-1-9.5, even if the person has not been prosecuted or convicted of the offense under IC 35-46-1-9.5. In an action under this subsection, a prospective adoptive parent may seek an award of the following:
(1) Actual damages caused by the violation if the prospective adoptive parent has not been awarded damages under IC 35-46-1-9.5.
(2) An amount not to exceed three (3) times the amount of actual damages of the prospective adoptive parent suffering the loss.
(3) The costs of the action.
(4) A reasonable attorney's fee.
(b) A prospective adoptive parent may bring a civil action against a person who commits unauthorized adoption facilitation under IC 35-46-1-22, even if the person has not been prosecuted or convicted of the offense under IC 35-46-1-22. In an action under this subsection, a prospective adoptive parent may seek an award of the following:
(1) An amount not to exceed three (3) times the amount that the prospective adoptive parent paid for the adoption services provided to the prospective adoptive parent in the commission of unauthorized adoption facilitation under IC 35-46-1-22.
(2) The costs of the action.
(3) A reasonable attorney's fee.
As added by P.L.146-2007, SEC.16.

IC 34-24-3-2
Irrebuttable presumption of retailer's pecuniary loss; insurance or indemnification prohibited
Sec. 2. (a) For purposes of determining the amount of damages recoverable under section 1(1) of this chapter, there is an irrebuttable presumption that a retailer who brings a civil action under this chapter (or IC 34-4-30 before its repeal) as the result of a violation of IC 35-43-4-2 (theft) or IC 35-43-4-3 (conversion) suffers a pecuniary loss in the amount of:
(1) one hundred dollars ($100) regardless of whether:
(A) the property is returned to the retailer; or
(B) the actual retail value of the property is less than one hundred dollars ($100); or
(2) the retailer's actual damages;
whichever is greater.
(b) An individual found liable in a civil action under this chapter (or IC 34-4-30 before its repeal) for violating IC 35-43-4-2 or IC 35-43-4-3 may not be indemnified or insured for any penalties,

damages, or settlement arising from the violation.
As added by P.L.1-1998, SEC.19.

IC 34-24-3-3
Action for punitive damages
Sec. 3. It is not a defense to an action for punitive damages that the defendant is subject to criminal prosecution for the act or omission that gave rise to the civil action. However, a person may not recover both:
(1) punitive damages; and
(2) the amounts provided for under section 1 or 1.5 of this chapter.
As added by P.L.1-1998, SEC.19. Amended by P.L.146-2007, SEC.17.

IC 34-24-3-4
Damages inflicted by operation of motor vehicle excepted unless intentional
Sec. 4. This chapter does not apply to a person who suffers pecuniary damages as a result of the operation of a vehicle in violation of IC 35-43-1-2 or IC 35-43-2-2, unless the damage was intentionally inflicted.
As added by P.L.1-1998, SEC.19.



CHAPTER 4. DRUG DEALER LIABILITY

IC 34-24-4-1
Liability of person participating in illegal drug market; exception for law enforcement investigations
Sec. 1. (a) A person who knowingly participates in the illegal drug market in Indiana is liable for civil damages as provided in this chapter.
(b) A person may recover damages under this chapter for an injury that results from an individual's use of an illegal drug.
(c) A law enforcement officer or agency, the state, or a person acting at the direction of a law enforcement officer or agency or the state is not liable for participating in the illegal drug market if the participation is to further an official investigation.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-2
Parties plaintiff
Sec. 2. The following persons may bring an action for damages caused by an individual drug user's use of an illegal drug:
(1) A:
(A) parent;
(B) legal guardian;
(C) child;
(D) spouse; or
(E) sibling;
of the individual drug user.
(2) An individual who was exposed to an illegal drug in utero.
(3) An employer of the individual drug user.
(4) A medical facility, insurer, governmental entity, employer, or other entity that:
(A) funds a drug treatment program or employee assistance program for the individual drug user; or
(B) otherwise expends money on behalf of the individual drug user.
(5) A person injured as a result of the willful, reckless, or negligent actions of an individual drug user.
(6) Any neighborhood association registered with the municipal governing body, the official geographic boundaries of which encompass the location of the complained-of illegal drug dealing or use. As added by P.L.1-1998, SEC.19.

IC 34-24-4-3
Parties defendant
Sec. 3. A person who may bring an action under section 2 of this chapter may recover damages from the following persons:
(1) A person who knowingly distributed or knowingly participated in the chain of distribution of an illegal drug that was actually used by the individual drug user.
(2) A person who knowingly participated in the illegal drug market if the:
(A) individual drug user's place of illegal drug activity is within the person's illegal drug market target community;
(B) person's participation in the illegal drug market was connected with the same type of illegal drug used by the individual drug user; and
(C) person participated in the illegal drug market at any time during the individual drug user's period of illegal drug use.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-4
Recovery of damages, costs, and attorney's fees
Sec. 4. A person who may bring an action under section 2 of this chapter may recover the following damages:
(1) Economic damages, including costs for the following:
(A) Treatment and rehabilitation.
(B) Medical expenses.
(C) Loss of economic or educational potential.
(D) Loss of productivity.
(E) Absenteeism.
(F) Support expenses.
(G) Accidents or injury.
(H) Any other pecuniary loss proximately caused by the illegal drug use.
(2) Noneconomic damages, including costs for the following:
(A) Physical and emotional pain and suffering.
(B) Physical impairment.
(C) Emotional distress.
(D) Medical anguish.
(E) Disfigurement.
(F) Loss of enjoyment.
(G) Loss of companionship, services, and consortium.
(H) Any other nonpecuniary loss proximately caused by the illegal drug use.
(3) Exemplary damages.
(4) Reasonable attorney's fees.
(5) Court costs, including reasonable expenses for expert testimony.
As added by P.L.1-1998, SEC.19.
IC 34-24-4-5
Action by individual drug user
Sec. 5. (a) Except as provided in this section, an individual drug user may not bring an action for damages caused by the use of an illegal drug.
(b) An individual drug user may bring an action for damages caused by the use of an illegal drug if the individual drug user satisfies all of the following conditions:
(1) At least six (6) months before filing an action, the individual drug user personally discloses to law enforcement officers all of the information known to the individual drug user regarding all the individual drug user's sources of illegal drugs.
(2) The individual drug user does not use an illegal drug within the six (6) months immediately preceding the date the individual drug user files the action.
(3) The individual drug user does not use an illegal drug while the action is pending.
(c) An individual drug user who brings an action under this section (or IC 34-1-70-12 before its repeal) may recover damages only from a person who:
(1) distributed; or
(2) is in the chain of distribution of;
an illegal drug that was used by the individual drug user.
(d) An individual drug user who may bring an action under this section (or IC 34-1-70-12 before its repeal) may recover only the following damages:
(1) Economic damages, including costs for the following:
(A) Treatment and rehabilitation.
(B) Medical expenses.
(C) Loss of economic or educational potential.
(D) Loss of productivity.
(E) Absenteeism.
(F) Accidents or injury.
(G) Any other pecuniary loss proximately caused by the illegal drug use.
(2) Reasonable attorney's fees.
(3) Court costs, including reasonable expenses for expert testimony.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-6
Third party insurance or indemnification prohibited
Sec. 6. A third party may not:
(1) pay damages awarded under this chapter (or IC 34-1-70 before its repeal); or
(2) provide a defense or money for a defense;
on behalf of an insured under a contract of insurance or indemnification.
As added by P.L.1-1998, SEC.19.
IC 34-24-4-7
Joinder of parties and actions
Sec. 7. (a) Two (2) or more persons may join as plaintiffs in one (1) action under this chapter (or IC 34-1-70 before its repeal) if:
(1) each plaintiff's respective actions have at least one (1) place of illegal drug activity in common; and
(2) any portion of the period of illegal drug use in one (1) plaintiff's action overlaps with the period of illegal drug use for every other plaintiff's action.
(b) Two (2) or more persons may be joined in one (1) action under this chapter (or IC 34-1-70 before its repeal) as defendants if all the persons may be liable to at least one (1) plaintiff.
(c) A plaintiff does not have to be interested in obtaining and a defendant does not have to be interested in defending against all relief demanded under this chapter. Judgment may be given:
(1) for one (1) or more plaintiffs according to each plaintiff's respective rights to relief; and
(2) against one (1) or more defendants according to each defendant's respective liabilities.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-8
Comparative liability of individual drug user as plaintiff
Sec. 8. (a) An action by an individual drug user brought under this chapter (or IC 34-1-70 before its repeal) is governed by the principles of comparative liability under state law. Comparative liability attributed to a plaintiff does not bar recovery but diminishes the award of compensatory damages proportionally according to the measure of responsibility attributed to the plaintiff.
(b) The burden of proving the comparative liability of the plaintiff:
(1) is on the defendant; and
(2) must be shown by clear and convincing evidence.
(c) Comparative liability may not be attributed to a plaintiff who is not an individual drug user.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-9
Right of contribution
Sec. 9. (a) A person who is subject to liability under this chapter (or IC 34-1-70 before its repeal) has a right of action for contribution against another person subject to liability under this chapter (or IC 34-1-70 before its repeal).
(b) Contribution may be enforced in:
(1) the original action; or
(2) a separate action brought for that purpose.
(c) A plaintiff may seek recovery under this chapter and any other applicable law against a person whom a defendant has asserted a right of contribution.
As added by P.L.1-1998, SEC.19.
IC 34-24-4-10
Burden of proof
Sec. 10. (a) Proof of participation in the illegal drug market in an action brought under this chapter (or IC 34-1-70 before its repeal) must be shown by clear and convincing evidence. Unless otherwise provided in this chapter, other elements of an action brought under this chapter must be shown by a preponderance of the evidence.
(b) A person:
(1) against whom recovery is sought; and
(2) who has a criminal conviction under:
(A) a state drug law; or
(B) the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 801 et seq.);
is estopped from denying participation in the illegal drug market.
(c) A conviction described in subsection (b) constitutes prima facie evidence of the person's participation in the illegal drug market during the two (2) years preceding the date of the act that was the basis for the conviction.
(d) Notwithstanding subsection (c), a person may not be prohibited from bringing an action under this chapter (or IC 34-1-70 before its repeal) against another person because the other person has not been convicted of a criminal drug offense.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-11
Prejudgment attachment
Sec. 11. (a) Subject to subsection (c), a plaintiff in an action brought under this chapter may request an ex parte prejudgment attachment order from the court against all assets of a defendant sufficient to satisfy a potential award. If attachment is instituted, a defendant is entitled to an immediate hearing. Attachment may be lifted if the defendant:
(1) demonstrates that the defendant's assets will be available for a potential award; or
(2) posts a bond in an amount that is sufficient to cover a potential award.
(b) A person against whom a judgment has been rendered under this chapter (or IC 34-1-70 before its repeal) may not exempt any property from process to levy or process to execute on the judgment.
(c) Any assets that are:
(1) sought to satisfy a judgment under this chapter (or IC 34-1-70 before its repeal); and
(2) involved in a forfeiture action or that have been seized for forfeiture by any state or federal agency;
may not be used to satisfy a judgment until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-12 Limitation of actions
Sec. 12. (a) Except as otherwise provided in this section, a claim under this chapter (or IC 34-1-70 before its repeal) may not be brought more than two (2) years after the date the cause of action accrues. A cause of action accrues under this chapter (or IC 34-1-70 before its repeal) when a person who may bring the cause of action has reason to know:
(1) of the harm from illegal drug use that is the basis for the cause of action; and
(2) that the illegal drug use is the cause of the harm.
(b) The statute of limitations under this section is tolled for a:
(1) plaintiff while the individual potential plaintiff is incapacitated by the use of an illegal drug to the extent that the individual cannot reasonably be expected to seek recovery under this chapter (or IC 34-1-70 before its repeal) or as otherwise provided by any other law; and
(2) defendant until six (6) months after the individual potential defendant is convicted of a criminal drug offense or as otherwise provided by law.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-13
Attorney general representing state or political subdivision; stay of action pending investigation or prosecution
Sec. 13. (a) The attorney general may represent the state or a political subdivision of the state in an action brought under this chapter (or IC 34-1-70 before its repeal).
(b) On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this chapter (or IC 34-1-70 before its repeal) must be stayed until the completion of the drug investigation or prosecution that was the basis for the motion for a stay of the action.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-14
Intrafamilial tort immunity
Sec. 14. This chapter may not be construed to alter any law regarding tort immunity within a family.
As added by P.L.1-1998, SEC.19.






ARTICLE 25. SPECIAL PROCEEDINGS: ATTACHMENT AND GARNISHMENT

CHAPTER 1. GENERAL PROVISIONS APPLYING TO ATTACHMENT AND GARNISHMENT

IC 34-25-1-2
Nonresidents; personal earnings or wages
Sec. 2. Indiana courts do not have and shall not entertain jurisdiction in any action of attachment, garnishment, or supplementary proceeding, when:
(1) the plaintiff and principal defendant are both nonresidents of Indiana; and
(2) the money sought to be reached by the attachment, garnishment, or supplementary proceedings is the personal earnings or wages due or owing to the principal defendant from a person or corporation doing business in Indiana.
As added by P.L.1-1998, SEC.20.

IC 34-25-1-3
Judgment for attachment or garnishment; service and venue requirements
Sec. 3. The plaintiff is not entitled to judgment in an action for attachment or garnishment unless:
(1) the defendant is personally served with process;
(2) the property of the defendant is attached in the county where the action is brought; or
(3) a garnishee is summoned in the county where the action is brought, who is indebted to the defendant, or has possession of property or assets subject to the attachment.
As added by P.L.1-1998, SEC.20.

IC 34-25-1-4
Payment of costs and expenses; proportional payment of multiple creditors; surplus
Sec. 4. The money realized from the attachment and the garnishees, under the direction of the court, and after paying all costs and expenses, shall be paid to the several creditors in proportion to the amount of their several claims as adjusted. The surplus, if any, shall be paid to the defendant.
As added by P.L.1-1998, SEC.20.



CHAPTER 2. ATTACHMENT

IC 34-25-2-2
Attachment barred while debtor's spouse and family reside within

county; limitation on debtor's absence
Sec. 2. (a) Except as provided in subsection (b), an attachment, may not issue against any debtor while the debtor's spouse and family remain settled within the county where the debtor usually resided before the debtor's absence, if the debtor does not remain absent from Indiana more than one (1) year.
(b) This section does not apply if:
(1) the attachment is requested in a cause of action described in section 1(b)(4), 1(b)(5), or 1(b)(6) of this chapter; or
(2) an attempt is made to conceal the debtor's absence.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-3
Concealment of debtor's absence by spouse or family
Sec. 3. If the spouse or family of the debtor:
(1) refuse or are unable to:
(A) account for the debtor's absence; or
(B) indicate the place where the debtor may be found; or
(2) give a false account of the debtor's absence or place where the debtor may be found;
the refusal, inability, or false account is considered an attempt to conceal the debtor's absence for the purposes of this chapter.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-4
Plaintiff's affidavit
Sec. 4. The plaintiff or a person representing the plaintiff shall make an affidavit showing:
(1) the nature of the plaintiff's claim;
(2) that the plaintiff's claim is just;
(3) the amount that the plaintiff ought to recover; and
(4) that one (1) of the grounds for an attachment enumerated in section 1 of this chapter is present.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-5
Plaintiff's undertaking
Sec. 5. Except for actions filed by the attorney general under IC 5-11-5-1 or IC 5-11-6-1, the plaintiff or a person representing the plaintiff shall execute a written undertaking, with sufficient surety, to be approved by the clerk, payable to the defendant, to the effect that the plaintiff will:
(1) duly prosecute the proceeding in attachment; and
(2) pay all damages that may be sustained by the defendant if the proceedings of the plaintiff are wrongful and oppressive.
As added by P.L.1-1998, SEC.20. Amended by P.L.176-2009, SEC.23.

IC 34-25-2-6
Order of attachment Sec. 6. Upon the filing of the affidavit and written undertaking in the office of the clerk, the clerk shall issue an order of attachment, which shall be directed and delivered to the sheriff. The order of attachment must require the sheriff to seize and take into possession the property of the defendant in the county that is not exempt from execution.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-7
Issuance of order to sheriff of other county; orders issued simultaneously or in succession; recovery of costs
Sec. 7. Orders of attachment may be issued to the sheriff of any other county, and several orders of attachment may, at the option of the plaintiff, be issued at the same time or in succession. Only the costs of orders of attachment that have been executed in whole or in part shall be recovered against the defendant unless otherwise directed by the court.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-8
Issuance of execution of order on Sunday
Sec. 8. An order of attachment may be issued and executed on Sunday, if the plaintiff's affidavit shows that the defendant is about to abscond on that day, to the injury of the plaintiff.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-9
Assistance of householder; inventory; appraisement
Sec. 9. The sheriff shall proceed, with the assistance of a disinterested and credible householder of the county, to:
(1) attach the lands, tenements, goods, and chattels of the defendant, subject to execution; and
(2) make an inventory and appraisement of the property described in subdivision (1) and return the inventory and appraisement with the order.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-10
Order becomes lien on property
Sec. 10. An order of attachment binds the defendant's property in the county subject to execution and becomes a lien on the property from the time of the delivery of the order to the sheriff, in the same manner as an execution.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-11
Order in which property taken; pursuing property in another county
Sec. 11. (a) The sheriff shall first take the defendant's personal property under an attachment. (b) If the sheriff does not find enough personal property of the defendant to satisfy the plaintiff's claim and costs of the action, then the sheriff shall take the defendant's real estate under attachment.
(c) If any property of the defendant is removed from the county after an order of attachment is placed in the hands of the sheriff, the sheriff may pursue and attach the property in any county within three (3) days after the removal.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-12
Undertaking by defendant or person having possession of property
Sec. 12. The defendant or other person who has possession of attached property may have the property, or any part of the property, delivered to the defendant or person by executing and delivering to the sheriff a written undertaking, with surety, to be approved by the sheriff, payable to the plaintiff, to the effect that:
(1) the property shall be:
(A) properly kept and taken care of; and
(B) delivered to the sheriff on demand, or so much of the property as may be required to be sold on execution to satisfy any judgment that may be recovered against the defendant or person in the action; or
(2) the defendant or person will pay the appraised value of the property, not exceeding the amount of the judgment and costs.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-13
Third party's duty to prosecute claim
Sec. 13. Whenever any person other than the defendant claims any property attached, the right of property may be tried as in cases of property taken in execution, and the claimant, having notice of the attachment, shall be bound to prosecute the claim as in such cases or be barred of the right.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-14
Duty of defendant or claimant to give information under oath
Sec. 14. The defendant or claimant of any attached property may be required by the court to appear and give information, under oath, respecting the property.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-15
Lien on goods attached in hands of consignee
Sec. 15. Goods attached in the hands of a consignee are subject to a lien for any debt due the consignee from the consignor.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-16
Undertaking by defendant; discharge of attachment; restitution of

property
Sec. 16. If the defendant or other person representing the defendant, at any time before judgment, executes a written undertaking to the plaintiff with sufficient surety, to be approved by the court, clerk, or sheriff, to the effect that the defendant will:
(1) appear in the action; and
(2) perform the judgment of the court;
the attachment shall be discharged and restitution made of any property taken under the attachment or the proceeds of the property.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-17
Property that is perishable or expensive to keep; procedure for sale at public auction
Sec. 17. When attached personal property is perishable in nature or expensive to keep, the court may direct the sheriff to sell the property at public auction upon reasonable notice. If the property is liable to immediate damage, the sheriff may sell the property by giving ten (10) days notice, without an order of court, and the proceeds of all sales shall be deposited with the clerk.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-18
Allowance of sheriff's expenses of keeping attached property
Sec. 18. The sheriff shall be allowed by the court the necessary expenses of keeping the attached property, to be paid by the plaintiff and taxed in the costs.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-19
Effect of dismissal by first attaching creditor
Sec. 19. (a) This section applies when the first attaching creditor dismisses the action or proceedings in attachment.
(b) A dismissal described in subsection (a) does not operate as a dismissal of the action or proceedings of any subsequent attaching creditor.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-20
Motion for discharge and restitution; undertaking; judgment for plaintiff
Sec. 20. (a) After appearing in the action, a defendant against whom an order of attachment has been issued may move to have:
(1) the attachment discharged; and
(2) restitution awarded for any property taken under the attachment.
(b) An appearance in the action may not operate to discharge the attachment unless the defendant files a written undertaking as required in section 16 of this chapter.
(c) If: (1) the defendant appears in the action;
(2) judgment is rendered in favor of the plaintiff; and
(3) part of the judgment remains unsatisfied after exhausting the property attached;
the judgment is considered a judgment against the defendant personally.
(d) A judgment described in subsection (c) has the same force and effect as other judgments, and execution shall issue on the judgment accordingly for the collection of the residue.
(e) If the plaintiff's undertaking is insufficient, the plaintiff is entitled to a reasonable time to file an additional undertaking.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-21
Judgment for defendant; appeal
Sec. 21. (a) Except as provided in subsection (b), if the judgment in the action is rendered for the defendant:
(1) the attachment shall be discharged; and
(2) the attached property or proceeds from the property shall be returned to the defendant.
(b) If the plaintiff:
(1) serves notice with the clerk or judge within seventy-two (72) hours that the plaintiff:
(A) intends to appeal from the judgment; and
(B) will file a bond, approved by the court; and
(2) files an appeal, as provided by law, within sixty (60) days from the date of the judgment;
the attachment or any bond given to release the property or thing attached shall not be discharged, and the attached property or proceeds from the property shall not be returned to the defendant until final disposition of such action.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-22
Judgment for plaintiff; execution
Sec. 22. After judgment for the plaintiff or one (1) or more of several plaintiffs, attached property that remains unsold may be sold on execution, as in other cases.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-23
Action on undertaking; damages
Sec. 23. Every defendant is entitled to an action on the written undertaking of the plaintiff or creditor by whose proceedings in attachment the defendant is aggrieved, if it appears that the proceedings were wrongful and oppressive. The defendant shall recover damages at the discretion of the jury.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-24 Actions in name of state
Sec. 24. In all actions in the name of the state of Indiana, or of any person, agent, or officer, for the use of the state, if process is returned indicating that the defendant was not found, an order of attachment may be issued and proceedings may be had, as in other cases, without filing an affidavit or a written undertaking.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-25
Order executed and discharged; return
Sec. 25. When an order of attachment is fully executed or discharged, the sheriff shall return the order to the court, with the sheriff's proceedings noted upon the order.
As added by P.L.1-1998, SEC.20.



CHAPTER 3. GARNISHMENT

IC 34-25-3-2
Personal actions arising upon contract or judgment; affidavit; undertaking; summons
Sec. 2. (a) In all personal actions arising upon contract, express or implied, or upon a judgment or decree of any court, if at the time the action is commenced or at any time afterwards, whether a writ of attachment has been issued or not, the plaintiff, or a person representing the plaintiff, shall file with the clerk an affidavit that the plaintiff has good reason to believe, and does believe, that the person named in the affidavit:
(1) has property of the defendant in the person's possession or under the person's control;
(2) is indebted to the defendant;
(3) has the control or agency of any property, money, credits, or effects of the defendant; or
(4) has control over the defendant's share or interest in the stock of any association or corporation.
(b) The plaintiff shall file a written undertaking, as described in IC 34-25-2-5, payable to the defendant, with freehold surety to be approved by the clerk, stating that the plaintiff will:
(1) prosecute the proceedings in garnishment to effect; and
(2) pay to the defendant all damages the defendant may sustain if the proceedings are wrongful and oppressive.
(c) The clerk shall issue a summons notifying the person, association, or corporation to appear at the court and answer as garnishee in the action. The summons must contain the name and address of the defendant. The summons shall be served in the manner

provided by the Indiana rules of trial procedure.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-3
Accountability of garnishee to plaintiff
Sec. 3. From the day of the service of the summons, the garnishee is accountable to the plaintiff in the action for the amount of money, property, or credits in the garnishee's possession or due and owing from the garnishee to the defendant.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-4
Certificate and examination of garnishee; enforcement
Sec. 4. (a) This section applies to an officer or agent of an association or corporation and every other person summoned as a garnishee.
(b) A person described in subsection (a) shall, when served, or not later than five (5) days after being served the summons, furnish the sheriff with a certificate of:
(1) the number of shares or rights of the defendants in the stock of the corporation or association;
(2) a description of the property held by the corporation, association, or person that belongs to the defendant or is held for the benefit of the defendant; or
(3) the amount of the debt owing to the defendant by the association, corporation, or person, whether due or not.
The sheriff shall return the certificate with the summons.
(c) If the person refuses to provide the information set forth in subsection (b), the person may be required by the court to appear and be examined under oath concerning the information. Obedience to the orders may be enforced by attachment.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-5
Garnishee's failure to appear or provide information; effect; procedure
Sec. 5. (a) This section applies to a garnishee who is summoned and:
(1) fails to appear and provide discovery as required by law; or
(2) fails to answer or demur to the matters set forth against the garnishee in the affidavit, additional complaint, or interrogatories.
(b) When a garnishee fails to provide information as described in subsection (a):
(1) the information may be taken as confessed;
(2) judgment may be entered by default; or
(3) the garnishee may be examined under oath concerning all the matters charged in the affidavit or additional complaint.
(c) Proceedings, pleadings, and process under this section must conform to the practice in other cases, as necessary to determine the

rights of the parties and render a final judgment.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-6
Absconding garnishee; order of arrest
Sec. 6. If the plaintiff or person representing the plaintiff files an affidavit with the clerk stating that the plaintiff or person:
(1) fears that the garnishee will abscond before judgment with intent to defraud the plaintiff; and
(2) believes that the garnishee:
(A) has money, things in action, goods, chattels, or effects of the defendant in the garnishee's possession; or
(B) is indebted to the defendant;
the clerk shall issue an order of arrest against the garnishee and hold the garnishee to bail as in a civil action.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-7
Final judgment against garnishee; discharge of garnishee; costs
Sec. 7. The court shall not render final judgment against the garnishee until the action against the defendant has been determined. If the plaintiff fails to recover judgment either against the defendant or the garnishee, the garnishee shall be discharged and recover costs.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-8
Return of "no property found"
Sec. 8. The return of "no property found" upon the order of attachment does not affect the proceedings against the garnishee.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-9
Judgment recovered; liability of defendant or garnishee for costs
Sec. 9. (a) If the plaintiff wins judgment against the defendant and before the judgment the garnishee:
(1) delivers to the sheriff:
(A) all the defendant's goods and chattels, or other effects in the garnishee's possession subject to execution; or
(B) an inventory of the items described in subdivision (1)(A); and
(2) pays to the sheriff or into court all money due from the garnishee or belonging to the defendant;
the costs in the proceeding against the garnishee shall be paid by the defendant.
(b) If the garnishee does not appear or appears and refuses to accurately confess the matter alleged and at the trial:
(1) the plaintiff recovers judgment against the garnishee; or
(2) the garnishee admits to having possession of money, credits, or effects belonging to the defendant and refuses to pay or deliver the money, credits, or effects; the garnishee shall pay costs.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-10
Compelling garnishee to pay or perform contracts
Sec. 10. The garnishee may not be compelled to pay or perform any contract in any other manner or at any other time, than the garnishee would be bound to do for the defendant.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-11
Payment to sheriff or court; discharge of garnishee
Sec. 11. A garnishee may pay money the garnishee owes to the defendant to the sheriff or into court and is discharged from liability to the defendant for the amount of money paid to the sheriff or into court that does not exceed the plaintiff's claim.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-12
Examination of garnishee; delivery of property and payment; undertaking
Sec. 12. (a) This section applies to a garnishee or an officer of a corporation summoned as a garnishee.
(b) Five (5) or more days after being served with the summons, the garnishee may be examined under oath in open court.
(c) If the examination reveals that at the time the summons was served, or after the service of the summons upon the garnishee, the garnishee or the corporation possessed any property of the defendant or was indebted to the defendant, the court may order:
(1) the delivery of the property and the payment of the indebtedness into court; or
(2) the execution of a written undertaking by the garnishee, with sufficient sureties, to be approved by the court, payable to the plaintiff, to the effect that the indebtedness shall be paid or the property forthcoming as the court shall direct.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-13
Creditor of defendant; intervention in action
Sec. 13. At any time before the final judgment in the suit, any creditor of the defendant, upon filing an affidavit and written undertaking, as required of an attaching creditor, may do the following:
(1) Become a party to the action, file a complaint, and prove the claim or demand against the defendant.
(2) Have any person summoned as garnishee or held to bail who has not before been summoned or held to bail.
(3) Propound interrogatories to the garnishee and enforce answers to the interrogatories in like manner, as the creditor who is plaintiff. As added by P.L.1-1998, SEC.20.

IC 34-25-3-14
Judgment for plaintiff or creditor; execution
Sec. 14. (a) If:
(1) judgment in the action is rendered for the plaintiff, or one (1) or more of several plaintiffs; and
(2) sufficient proof is made of the goods, chattels, rights, credits, money, and effects in the possession of the garnishee;
the court shall also give judgment in favor of the plaintiff or creditors against the garnishee, or the property of the defendant, or both, as the case may require.
(b) A judgment described in subsection (a) may be enforced by execution.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-15
Procedurally defective order; immunity of person who complies
Sec. 15. (a) In addition to other proceedings, this section applies to proceedings supplementary to execution involving a depository financial institution under IC 28-9.
(b) A person, whether designated as a garnishee defendant, an income payor, or otherwise, who complies with what purports to be a garnishment, an income withholding order, or a hold or restriction on withdrawal order issued under:
(1) the Indiana Rules of Trial Procedure;
(2) this article (or IC 34-1-11 before its repeal);
(3) IC 31-16-15 (or IC 31-2-10 before its repeal) or a similar law of Indiana or another state pertaining to support or maintenance of any person; or
(4) IC 34-55-8-7 (or IC 34-1-44-7 before its repeal) concerning proceedings supplementary to execution;
is not personally liable for the amounts withheld if, for any reason, the order is determined by a court to be procedurally defective.
As added by P.L.1-1998, SEC.20.






ARTICLE 25.5. SPECIAL PROCEEDINGS: HABEAS CORPUS

CHAPTER 1. PERSONS ENTITLED TO WRIT OF HABEAS CORPUS



CHAPTER 2. APPLICATION FOR WRIT

IC 34-25.5-2-2
Courts and judges authorized to grant writ
Sec. 2. (a) Writs of habeas corpus may be granted by:
(1) the circuit or superior courts of the county in which the person applying for the writ may be restrained of his or her liberty, or by the judges of those courts; or
(2) if the judges described in subdivision (1) are:
(A) absent from their circuits; or
(B) by reason of sickness or other cause, unable or incompetent to hear and determine the application for the writ;
then by any judge of an adjoining circuit.
(b) Upon application, a writ granted under subsection (a) shall be granted without delay.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-2-3
Criminal circuit judges authorized to grant writ
Sec. 3. The criminal circuit judges in Indiana may:
(1) issue writs of habeas corpus within their respective counties;
(2) hear and determine writs of habeas corpus in favor of all persons arrested and held upon any charge in violation of Indiana criminal laws; and
(3) admit to bail, or discharge the prisoner;
in the same manner, to the same extent, and under the same rules and regulations as judges of the circuit courts are authorized by law to do.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-2-4
Contents of writ Sec. 4. The writ shall be directed to the office or party restraining the applicant, commanding the party to have the applicant before the court or judge, at the time and place the court or judge directs, to do and receive the court's order concerning the applicant.
As added by P.L.1-1998, SEC.21.



CHAPTER 3. SERVICE AND RETURN OF WRIT

IC 34-25.5-3-2
Writs directed to any other person; delivery and service by sheriff
Sec. 2. If the writ is directed to any other person, the writ shall be delivered to the sheriff. The sheriff shall serve the writ by delivering the writ to the person without delay.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-3
Service of writ by leaving at residence or affixing in conspicuous place
Sec. 3. If the person to whom a writ is directed cannot be found or refuses admittance to the sheriff, the writ may be served by:
(1) leaving the writ at the residence of the person to whom the writ is directed; or
(2) affixing the writ on some conspicuous place, either at the person's dwelling house or where the party is confined or under restraint.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-4
Return of writ required
Sec. 4. The sheriff or other person to whom the writ is directed shall return the writ immediately and if the person to whom the writ is directed refuses after due service to return the writ, the court shall enforce obedience by attachment.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-5
Return of writ; requisites
Sec. 5. The return must be signed and verified by the person making it, who shall state the following:
(1) The authority or cause of the restraint of the applicant in the custody of the person to whom the writ is directed.
(2) If the authority is in writing, the person to whom the writ is directed shall return a copy and produce the original at the hearing.
(3) If the person to whom the writ is directed has had the applicant in custody or under restraint, and has transferred the applicant to another, the person to whom the writ is directed shall state to whom, the time, place, and cause of the applicant's transfer. The person to whom the writ is directed shall produce the applicant at the hearing unless prevented by sickness or infirmity, which must be shown in the return.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-6
Issuance of writ or process by clerk of court; time for service and return
Sec. 6. (a) All writs and other process authorized under this article shall be issued by the clerk of the court, and, except summonses, sealed with the seal of the court.
(b) Documents described in subsection (a) shall be served and returned immediately unless the court or judge specifies a particular time for the return.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-7
Immaterial defects in writ or process
Sec. 7. A writ or other process shall not be disregarded for any defect if enough is shown to notify the officer or person to whom the writ is directed of the purpose of the process.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-8
Amendments to writ; temporary commitments
Sec. 8. The court may allow amendments to a writ, and temporary commitments, when necessary.
As added by P.L.1-1998, SEC.21.



CHAPTER 4. HEARINGS

IC 34-25.5-4-2
Return of writ; proceedings and pleadings
Sec. 2. The applicant may:
(1) except to the sufficiency of, or controvert the return, or any part of the return; or
(2) allege any new matter in avoidance.
The new matter must be verified except in cases of commitment on a criminal charge. The return and pleadings may be amended without causing any delay.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-4-3
Summary hearings
Sec. 3. The court or judge shall proceed in a summary way to hear and determine the cause. If no legal cause is shown for the restraint or for the continuation of the restraint, the court shall discharge the applicant.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-4-4
Powers of court or judge
Sec. 4. The court or judge may require and compel the attendance of witnesses and do all other acts necessary to determine the case.
As added by P.L.1-1998, SEC.21.



CHAPTER 5. ISSUANCE OF WRIT

IC 34-25.5-5-2
When persons not to be discharged from order of commitment
Sec. 2. (a) A person shall not be discharged from an order of commitment issued by any judicial or peace officer:
(1) for want of bail, or in cases not bailable, on account of a defect in the charge or process; or
(2) for alleged want of probable cause.
(b) In cases described in subsection (a), the court or judge shall:
(1) summon the prosecuting witnesses;
(2) investigate the criminal charge;
(3) discharge, let to bail, or recommit the prisoner, as may be just and legal; and
(4) recognize witnesses when proper.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-5-3
Writ issued to let a prisoner to bail
Sec. 3. The writ may be used for the purpose of letting a prisoner to bail in civil and criminal actions.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-5-4
Notice of discharge to person having interest in detention of prisoner
Sec. 4. When any person has an interest in the detention, the prisoner shall not be discharged until the person having an interest in the detention is notified.
As added by P.L.1-1998, SEC.21.
IC 34-25.5-5-5
Immunity of sheriff or officer obeying writ or order of discharge
Sec. 5. A sheriff or other officer shall not be liable to a civil action for obeying a writ of habeas corpus or an order of discharge made pursuant to a writ of habeas corpus.
As added by P.L.1-1998, SEC.21.



CHAPTER 6. EMERGENCY WARRANT

IC 34-25.5-6-2
Apprehension of persons charged with illegal restraint
Sec. 2. The court or judge may also, if considered necessary, insert in the warrant a command for the apprehension of the person charged with causing the illegal restraint.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-6-3
Execution of warrant
Sec. 3. The officer shall execute the warrant by bringing the person named in the warrant before the court or judge, and the same return and proceedings shall be required as in case of writs of habeas corpus.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-6-4
Issuance and service of writ on Sunday; temporary orders; changing custody of restrained person
Sec. 4. (a) Any writ or process authorized by this article may be issued and served on Sunday in cases of emergency.
(b) The court or judge may make any temporary orders in the cause or disposition of the party, during the progress of the proceedings, that justice may require. The custody of any party restrained may be changed from one (1) person to another by order of the court or judge.
As added by P.L.1-1998, SEC.21.



CHAPTER 7. WRITS IN FAVOR OF PARENTS, GUARDIANS, AND SPOUSES, AND TO ENFORCE RIGHTS OF MINORS AND INCAPACITATED PERSONS






ARTICLE 26. SPECIAL PROCEEDINGS: INJUNCTIONS AND RESTRAINING ORDERS

CHAPTER 1. INJUNCTIONS AND RESTRAINING ORDERS GENERALLY

IC 34-26-1-2
Supreme court and justices authorized to grant restraining orders and injunctions
Sec. 2. Restraining orders and injunctions may be granted by the supreme court or a justice of the supreme court when necessary and proper for the due exercise of the jurisdiction and powers of the supreme court.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-3
Circuit courts and judges authorized to grant temporary injunctions or restraining orders
Sec. 3. (a) Restraining orders and injunctions may be granted by the circuit courts or the judges of the circuit courts in their respective counties.
(b) If the circuit court judges are:
(1) absent from their circuits; or
(2) by reason of sickness or other cause unable or incompetent to hear and determine the granting of a temporary injunction or restraining order;
any circuit court judge of an adjoining circuit may hear and determine the granting of a temporary injunction or restraining order.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-4
Judges authorized to make injunction or restraining order permanent or operable in other county; place of filing petition
Sec. 4. (a) The regular presiding judge in the county where the petition was filed shall hear and determine whether an injunction or restraining order issued under section 3(b) of this chapter (or IC 34-1-10-1 before its repeal) shall be made permanent.
(b) The circuit courts, or the circuit court judges may, in any

county of the circuit, issue restraining orders or injunctions to operate in any other county in the circuit.
(c) All petitions for restraining orders and injunctions shall be filed in the clerk's office in the county in which the order or injunction is requested.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-5
Injunction to restrain act or proceeding; modification of injunction
Sec. 5. (a) This section applies:
(1) when it appears by the complaint that the plaintiff is entitled to the relief demanded, and the relief or any part of the relief consists in restraining the commission or continuance of some act, the commission or continuance of which, during the litigation, would produce great injury to the plaintiff;
(2) when, during the litigation, it appears that the defendant is:
(A) doing;
(B) threatening;
(C) about to do; or
(D) procuring or suffering to be done;
some act in violation of the plaintiff's rights, respecting the subject of the action, and tending to render the judgment ineffectual; or
(3) when the relief or part of the relief demanded by the plaintiff consists in restraining proceedings upon any final order or judgment.
(b) An injunction may be granted to restrain an act or proceeding described in subsection (a) until the further order of the court. The injunction may, afterwards, be modified upon motion.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-6
Temporary injunction to restrain removal or disposition of defendant's property
Sec. 6. When it appears:
(1) in the complaint at the commencement of the action; or
(2) during the pendency of the action by affidavit;
that the defendant threatens, or is about to remove or dispose of the defendant's property, with intent to defraud the defendant's creditors, a temporary injunction may be granted, to restrain the removal or disposition of the defendant's property.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-7
Complaint verified by affidavit; time for granting injunction
Sec. 7. In all applications for an injunction, the complaint or as much of the complaint as pertains to the acts or proceedings to be enjoined, must be verified by affidavit. The injunction may be granted at the time of commencing the action, or at any time afterwards before judgment is rendered in the proceeding. As added by P.L.1-1998, SEC.22.

IC 34-26-1-8
Hearing; access to affidavits or evidence
Sec. 8. On the hearing of an application for a restraining order or temporary injunction, each party may read affidavits or documentary or record evidence.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-9
Terms and conditions of injunction
Sec. 9. Upon the granting or continuing of an injunction, such terms and conditions may be imposed upon the party obtaining the injunction that are considered equitable.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-10
Second undertaking not required
Sec. 10. When an injunction is granted upon the hearing, after a temporary restraining order, the plaintiff shall not be required to enter into a second written undertaking unless the original undertaking is considered insufficient. However, the plaintiff and the plaintiff's surety remain liable upon the original undertaking.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-11
Issuance and service of copy of order on adverse party
Sec. 11. It is not necessary to issue a writ of injunction. However, the clerk shall issue a copy of the order of injunction, certified by the clerk, which shall be served promptly by delivering the order to the adverse party.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-12
Stay of proceedings; endorsement of release of errors upon complaint
Sec. 12. In applications to stay proceedings after judgment, the plaintiff shall endorse upon the complaint a release of errors in the judgment whenever required to do so by the judge or court.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-13
Money collected upon judgment; payment
Sec. 13. Money that is:
(1) collected upon a judgment that is later enjoined; and
(2) remains in the hands of the collecting officer;
shall be paid to the clerk of the court granting the injunction, subject to the order of the court.
As added by P.L.1-1998, SEC.22.
IC 34-26-1-14
Attachment for contempt; rule to show cause; service
Sec. 14. (a) This section applies when it appears to any court or judge granting an order of injunction, by affidavit, that any person has willfully disobeyed the order.
(b) After giving notice, the court or judge shall award an attachment for contempt against the party charged or a rule to show cause why the attachment for contempt should not issue. The attachment or rule shall be issued by the clerk of the court, and directed to the sheriff, and shall be served by the sheriff.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-15
Attachment for contempt; arrest of party; indemnity
Sec. 15. The attachment for contempt shall be immediately served by arresting the party charged, and bringing the party into court, if in session, to be dealt with as in other cases of contempt. The court shall also take all necessary measures to secure and indemnify the plaintiff against damages in the premises.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-16
Arrest; undertaking; commitment to jail
Sec. 16. (a) If the court is not in session, the officer making the arrest shall cause the person to enter into a written undertaking, with surety to be approved by the officer. The written undertaking must contain the person's assurances to:
(1) personally appear in open court;
(2) answer the contempt; and
(3) pay to the plaintiff all damages and costs occasioned by the breach of the order.
(b) In default of the provisions in subsection (a), the person shall be committed to the jail of the county, until the person enters into a written undertaking with surety, or is otherwise legally discharged.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-17
Stay of proceedings; dissolution; damages
Sec. 17. (a) This section applies when an injunction to stay proceedings after judgment for debt or damages is dissolved.
(b) The court shall award damages, not exceeding ten percent (10%), on the judgment, as the court considers right against the party in whose favor the injunction issued.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-18
Stay of proceedings; recovery of real estate; damages
Sec. 18. (a) This section applies if an injunction to stay proceedings after verdict or judgment in an action for the recovery or possession of real estate is dissolved. (b) The damages assessed against the party obtaining the injunction shall include the reasonable rents and profits of the land recovered and all waste committed after granting the injunction.
As added by P.L.1-1998, SEC.22.



CHAPTER 2. REPEALED



CHAPTER 2.5. REPEALED



CHAPTER 3. INJUNCTION AGAINST POSTING OF NOTICES AND BILLS ON TELEPHONE AND UTILITY POLES



CHAPTER 4. INJUNCTION AGAINST DISTRIBUTION OF TOBACCO TO PERSONS LESS THAN 18 YEARS OF AGE

IC 34-26-4-2
Issuance of injunction or order; costs and attorney's fees; waiver of bond
Sec. 2. (a) Upon a showing that a person has violated IC 35-46-1-10, the court may grant:
(1) an injunction, restraining order, or other appropriate order; and
(2) the costs and reasonable attorney's fees of the person bringing the action.
(b) The court may grant an order under subsection (a) without requiring the person bringing the action to post a bond.
As added by P.L.1-1998, SEC.22.



CHAPTER 5. INDIANA CIVIL PROTECTION ORDER ACT

IC 34-26-5-2
Persons eligible to file petition for order of protection; petition on behalf of a child; prohibition on mutual orders; jurisdiction for order sought against a minor
Sec. 2. (a) A person who is or has been a victim of domestic or family violence may file a petition for an order for protection against a:
(1) family or household member who commits an act of domestic or family violence; or
(2) person who has committed stalking under IC 35-45-10-5 or a sex offense under IC 35-42-4 against the petitioner.
(b) A parent, a guardian, or another representative may file a petition for an order for protection on behalf of a child against a:
(1) family or household member who commits an act of domestic or family violence; or
(2) person who has committed stalking under IC 35-45-10-5 or a sex offense under IC 35-42-4 against the child.
(c) A court may issue only one (1) order for each respondent. If a petitioner files a petition against more than one (1) respondent, the court shall:
(1) assign a new case number; and
(2) maintain a separate court file;
for each respondent.
(d) If a petitioner seeks relief against an unemancipated minor, the case may originate in any court of record and, if it is an emergency matter, be processed the same as an ex parte petition. When a hearing is set, the matter may be transferred to a court with juvenile jurisdiction.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-3
Forms; clerical assistance; protective order registry
Sec. 3. (a) The division of state court administration shall:
(1) develop and adopt:
(A) a petition for an order for protection;
(B) an order for protection, including:
(i) orders issued under this chapter;
(ii) ex parte orders;
(iii) no contact orders under IC 31 and IC 35; (iv) forms relating to workplace violence restraining orders under IC 34-26-6; and
(v) forms relating to a child protective order under IC 31-34-2.3;
(C) a confidential form;
(D) a notice of modification or extension for an order for protection, a no contact order, a workplace violence restraining order, or a child protective order;
(E) a notice of termination for an order for protection, a no contact order, a workplace violence restraining order, or a child protective order; and
(F) any other uniform statewide forms necessary to maintain an accurate registry of orders; and
(2) provide the forms under subdivision (1) to the clerk of each court authorized to issue the orders.
(b) In addition to any other required information, a petition for an order for protection must contain a statement listing each civil or criminal action involving:
(1) either party; or
(2) a child of either party.
(c) The following statements must be printed in boldface type or in capital letters on an order for protection, a no contact order, a workplace violence restraining order, or a child protective order:
VIOLATION OF THIS ORDER IS PUNISHABLE BY CONFINEMENT IN JAIL, PRISON, AND/OR A FINE.
IF SO ORDERED BY THE COURT, THE RESPONDENT IS FORBIDDEN TO ENTER OR STAY AT THE PETITIONER'S RESIDENCE OR RESIDENCE OF ANY CHILD WHO IS THE SUBJECT OF THE ORDER, EVEN IF INVITED TO DO SO BY THE PETITIONER OR ANY OTHER PERSON. IN NO EVENT IS THE ORDER FOR PROTECTION VOIDED.
PURSUANT TO 18 U.S.C. 2265, THIS ORDER FOR PROTECTION SHALL BE GIVEN FULL FAITH AND CREDIT IN ANY OTHER STATE OR TRIBAL LAND AND SHALL BE ENFORCED AS IF IT WERE AN ORDER ISSUED IN THAT STATE OR TRIBAL LAND. PURSUANT TO 18 U.S.C. 922(g), ONCE A RESPONDENT HAS RECEIVED NOTICE OF THIS ORDER AND AN OPPORTUNITY TO BE HEARD, IT IS A FEDERAL VIOLATION TO PURCHASE, RECEIVE, OR POSSESS A FIREARM WHILE SUBJECT TO THIS ORDER IF THE PROTECTED PERSON IS:
(A) THE RESPONDENT'S CURRENT OR FORMER SPOUSE;
(B) A CURRENT OR FORMER PERSON WITH WHOM THE RESPONDENT RESIDED WHILE IN AN INTIMATE RELATIONSHIP; OR
(C) A PERSON WITH WHOM THE RESPONDENT HAS A CHILD.
INTERSTATE VIOLATION OF THIS ORDER MAY

SUBJECT THE RESPONDENT TO FEDERAL CRIMINAL PENALTIES UNDER 18 U.S.C. 2261 AND 18 U.S.C. 2262.
(d) The clerk of the circuit court, or a person or entity designated by the clerk of the circuit court, shall provide to a person requesting an order for protection:
(1) the forms adopted under subsection (a);
(2) all other forms required to petition for an order for protection, including forms:
(A) necessary for service; and
(B) required under IC 31-21 (or IC 31-17-3 before its repeal); and
(3) clerical assistance in reading or completing the forms and filing the petition.
Clerical assistance provided by the clerk or court personnel under this section does not constitute the practice of law. The clerk of the circuit court may enter into a contract with a person or another entity to provide this assistance. A person, other than a person or other entity with whom the clerk has entered into a contract to provide assistance, who in good faith performs the duties the person is required to perform under this subsection is not liable for civil damages that might otherwise be imposed on the person as a result of the performance of those duties unless the person commits an act or omission that amounts to gross negligence or willful and wanton misconduct.
(e) A petition for an order for protection must be:
(1) verified or under oath under Trial Rule 11; and
(2) issued on the forms adopted under subsection (a).
(f) If an order for protection is issued under this chapter, the clerk shall comply with IC 5-2-9.
(g) After receiving a petition for an order for protection, the clerk of the circuit court shall immediately enter the case in the Indiana protective order registry established by IC 5-2-9-5.5.
As added by P.L.133-2002, SEC.56. Amended by P.L.39-2003, SEC.1; P.L.221-2003, SEC.8; P.L.52-2007, SEC.11; P.L.138-2007, SEC.92; P.L.3-2008, SEC.243; P.L.116-2009, SEC.11; P.L.130-2009, SEC.22.

IC 34-26-5-4
Jurisdiction; venue; prohibition on minimum residency requirement
Sec. 4. (a) Any court of record has jurisdiction to issue a civil order for protection.
(b) A petition for an order for protection must be filed in the county in which the:
(1) petitioner currently or temporarily resides;
(2) respondent resides; or
(3) domestic or family violence occurred.
(c) There is no minimum residency requirement to petition for an order for protection.
As added by P.L.133-2002, SEC.56.
IC 34-26-5-5
Duty to inform court of other legal proceedings involving a party or child of a party
Sec. 5. At a hearing to obtain an order for protection, each party has a continuing duty to inform the court of:
(1) each separate proceeding for an order for protection;
(2) any civil litigation;
(3) each proceeding in a family, domestic relations, or juvenile court; and
(4) each criminal case;
involving a party or a child of a party. The information provided under this section must include the case name, the case number, and the county and state in which the proceeding is held, if that information is known by the party.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-6
Rules
Sec. 6. The following rules apply to an order for protection issued under this chapter:
(1) An order for protection is in addition to, and not instead of, another available civil or criminal proceeding.
(2) A petitioner is not barred from seeking an order because of another pending proceeding.
(3) A court may not delay granting relief because of the existence of a pending action between the petitioner and respondent.
(4) If a person who petitions for an ex parte order for protection also has a pending case involving:
(A) the respondent; or
(B) a child of the petitioner and respondent;
the court that has been petitioned for relief shall immediately consider the ex parte petition and then transfer that matter to the court in which the other case is pending.
(5) If a person files a petition for an order of protection requesting relief that:
(A) does not require a hearing under sections 9(b) and 10(a) of this chapter; and
(B) requires a hearing under sections 9(c) and 10(b) of this chapter;
the court may issue an ex parte order for protection providing relief under clause (A) at any time before the required hearing under clause (B).
As added by P.L.133-2002, SEC.56. Amended by P.L.221-2003, SEC.9.

IC 34-26-5-7
Address confidentiality
Sec. 7. A petitioner may omit the petitioner's address from all nonconfidential documents filed with a court. However, a petitioner

must provide the court with complete information concerning the protected address on the uniform statewide confidential form and on other confidential forms developed by the division of state court administration under section 3 of this chapter. A petitioner shall also provide the clerk with a public mailing address for purposes of serving pleadings, notices, and court orders. The petitioner may use the address confidentiality program under IC 5-26.5. If disclosure of a petitioner's address is necessary to determine jurisdiction or to consider venue, the court may order the disclosure to be made:
(1) after receiving a petitioner's consent;
(2) orally in the judge's chambers and out of the presence of a respondent with a sealed record made; or
(3) after a hearing in which the court considers the safety of a petitioner and finds that disclosure of the address is in the interest of justice.
As added by P.L.133-2002, SEC.56. Amended by P.L.221-2003, SEC.10.

IC 34-26-5-8
Use of forms; transmission to clerk
Sec. 8. If a petitioner seeks:
(1) an order for protection;
(2) an extension of an order for protection;
(3) a modification of an order for protection;
(4) the termination of an order for protection; or
(5) the registration of a foreign protective order;
the petitioner is responsible for completing the forms prescribed by the division of state court administration and for transmitting those forms to the clerk of the court.
As added by P.L.133-2002, SEC.56. Amended by P.L.116-2009, SEC.12; P.L.130-2009, SEC.23.

IC 34-26-5-9
Ex parte orders; relief after notice and hearing; duties of issuing court; effective dates; burden of proof; superseding orders; presumptions
Sec. 9. (a) If it appears from a petition for an order for protection or from a petition to modify an order for protection that domestic or family violence has occurred or that a modification of an order for protection is required, a court may:
(1) without notice or hearing, immediately issue an order for protection ex parte or modify an order for protection ex parte; or
(2) upon notice and after a hearing, whether or not a respondent appears, issue or modify an order for protection.
(b) A court may grant the following relief without notice and hearing in an ex parte order for protection or in an ex parte order for protection modification:
(1) Enjoin a respondent from threatening to commit or committing acts of domestic or family violence against a

petitioner and each designated family or household member.
(2) Prohibit a respondent from harassing, annoying, telephoning, contacting, or directly or indirectly communicating with a petitioner.
(3) Remove and exclude a respondent from the residence of a petitioner, regardless of ownership of the residence.
(4) Order a respondent to stay away from the residence, school, or place of employment of a petitioner or a specified place frequented by a petitioner and each designated family or household member.
(5) Order possession and use of the residence, an automobile, and other essential personal effects, regardless of the ownership of the residence, automobile, and essential personal effects. If possession is ordered under this subdivision, the court may direct a law enforcement officer to accompany a petitioner to the residence of the parties to:
(A) ensure that a petitioner is safely restored to possession of the residence, automobile, and other essential personal effects; or
(B) supervise a petitioner's or respondent's removal of personal belongings.
(6) Order other relief necessary to provide for the safety and welfare of a petitioner and each designated family or household member.
(c) A court may grant the following relief after notice and a hearing, whether or not a respondent appears, in an order for protection or in a modification of an order for protection:
(1) Grant the relief under subsection (b).
(2) Specify arrangements for parenting time of a minor child by a respondent and:
(A) require supervision by a third party; or
(B) deny parenting time;
if necessary to protect the safety of a petitioner or child.
(3) Order a respondent to:
(A) pay attorney's fees;
(B) pay rent or make payment on a mortgage on a petitioner's residence;
(C) if the respondent is found to have a duty of support, pay for the support of a petitioner and each minor child;
(D) reimburse a petitioner or other person for expenses related to the domestic or family violence, including:
(i) medical expenses;
(ii) counseling;
(iii) shelter; and
(iv) repair or replacement of damaged property;
(E) pay the costs and expenses incurred in connection with the use of a GPS tracking device under subsection (i); or
(F) pay the costs and fees incurred by a petitioner in bringing the action.
(4) Prohibit a respondent from using or possessing a firearm,

ammunition, or a deadly weapon specified by the court, and direct the respondent to surrender to a specified law enforcement agency the firearm, ammunition, or deadly weapon for the duration of the order for protection unless another date is ordered by the court.
An order issued under subdivision (4) does not apply to a person who is exempt under 18 U.S.C. 925.
(d) The court shall:
(1) cause the order for protection to be delivered to the county sheriff for service;
(2) make reasonable efforts to ensure that the order for protection is understood by a petitioner and a respondent if present;
(3) electronically notify each law enforcement agency:
(A) required to receive notification under IC 5-2-9-6; or
(B) designated by the petitioner;
(4) transmit a copy of the order to the clerk for processing under IC 5-2-9;
(5) indicate in the order if the order and the parties meet the criteria under 18 U.S.C. 922(g)(8); and
(6) require the clerk of court to enter or provide a copy of the order to the Indiana protective order registry established by IC 5-2-9-5.5.
(e) An order for protection issued ex parte or upon notice and a hearing, or a modification of an order for protection issued ex parte or upon notice and a hearing, is effective for two (2) years after the date of issuance unless another date is ordered by the court. The sheriff of each county shall provide expedited service for an order for protection.
(f) A finding that domestic or family violence has occurred sufficient to justify the issuance of an order under this section means that a respondent represents a credible threat to the safety of a petitioner or a member of a petitioner's household. Upon a showing of domestic or family violence by a preponderance of the evidence, the court shall grant relief necessary to bring about a cessation of the violence or the threat of violence. The relief may include an order directing a respondent to surrender to a law enforcement officer or agency all firearms, ammunition, and deadly weapons:
(1) in the control, ownership, or possession of a respondent; or
(2) in the control or possession of another person on behalf of a respondent;
for the duration of the order for protection unless another date is ordered by the court.
(g) An order for custody, parenting time, or possession or control of property issued under this chapter is superseded by an order issued from a court exercising dissolution, legal separation, paternity, or guardianship jurisdiction over the parties.
(h) The fact that an order for protection is issued under this chapter does not raise an inference or presumption in a subsequent case or hearings between the parties. (i) Upon a finding of a violation of an order for protection, the court may:
(1) require a respondent to wear a GPS tracking device; and
(2) prohibit the respondent from approaching or entering certain locations where the petitioner may be found.
If the court requires a respondent to wear a GPS tracking device under subdivision (1), the court shall, if available, require the respondent to wear a GPS tracking device with victim notification capabilities.
(j) The court may permit a victim, a petitioner, another person, an organization, or an agency to pay the costs and expenses incurred in connection with the use of a GPS tracking device under subsection (i).
As added by P.L.133-2002, SEC.56. Amended by P.L.68-2005, SEC.59; P.L.116-2009, SEC.13; P.L.130-2009, SEC.24; P.L.1-2010, SEC.135.

IC 34-26-5-10
Hearing after ex parte order
Sec. 10. (a) Except as provided in subsection (b), if a court issues:
(1) an order for protection ex parte; or
(2) a modification of an order for protection ex parte;
and provides relief under section 9(b) of this chapter, upon a request by either party not more than thirty (30) days after service of the order or modification, the court shall set a date for a hearing on the petition. The hearing must be held not more than thirty (30) days after the request for a hearing is filed unless continued by the court for good cause shown. The court shall notify both parties by first class mail of the date and time of the hearing.
(b) A court shall set a date for a hearing on the petition not more than thirty (30) days after the filing of the petition if a court issues an order for protection ex parte or a modification of an order of protection ex parte and:
(1) a petitioner requests or the court provides relief under section 9(b)(3), 9(b)(5), or 9(b)(6) of this chapter; or
(2) a petitioner requests relief under section 9(c)(2), 9(c)(3), or 9(c)(4) of this chapter.
The hearing must be given precedence over all matters pending in the court except older matters of the same character.
(c) In a hearing under subsection (a) or (b):
(1) relief under section 9 of this chapter is available; and
(2) if a respondent seeks relief concerning an issue not raised by a petitioner, the court may continue the hearing at the petitioner's request.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-11
Exclusion from residence not waived by invitation from petitioner
Sec. 11. If a respondent is excluded from the residence of a petitioner or ordered to stay away from a petitioner, an invitation by

the petitioner to do so does not waive or nullify an order for protection.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-12
Dismissal
Sec. 12. If a petitioner:
(1) files a written request for dismissal with a court; or
(2) makes an oral request on the record to dismiss the case in open court;
the court shall without delay or any conditions dismiss the case without prejudice.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-13
Lapse of time between act and filing of petition
Sec. 13. A court may not deny a petitioner relief under section 9 of this chapter solely because of a lapse of time between an act of domestic or family violence and the filing of a petition.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-14
Prohibition on mutual orders
Sec. 14. (a) A court may not grant a mutual order for protection to opposing parties.
(b) If both parties allege injury, the parties shall do so by separate petitions. The trial court shall review each petition separately in an individual or a consolidated hearing and grant or deny each petition on the petition's individual merits. If the trial court finds cause to grant both petitions, the court shall do so by separate orders with specific findings justifying the issuance of each order.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-15
Prohibition on mediation
Sec. 15. A court may not:
(1) order parties into mediation; or
(2) refer parties to mediation;
for resolution of the issues in a petition for an order for protection regarding family or domestic violence. This section may not be construed to preclude mediation in other cases involving the same parties.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-16
Fees
Sec. 16. Fees for:
(1) filing;
(2) service of process;
(3) witnesses; or (4) subpoenas;
may not be charged for a proceeding seeking relief or enforcement as provided in this chapter, including a proceeding concerning a foreign protection order as described in section 17 of this chapter. This section may not be construed to prevent the collecting of costs from a party against whom an order for protection is sought if the court finds a claim to be meritorious and issues an order for protection under this chapter.
As added by P.L.133-2002, SEC.56. Amended by P.L.176-2005, SEC.23.

IC 34-26-5-17
Validity of foreign protection orders; full faith and credit; enforcement; duties of law enforcement officers
Sec. 17. (a) A foreign protection order is facially valid if it:
(1) identifies the protected person and the respondent;
(2) is currently in effect;
(3) was issued by a state or tribal court with jurisdiction over the:
(A) parties; and
(B) subject matter;
under the law of the issuing state or Indian tribe; and
(4) was issued after a respondent was given reasonable notice and an opportunity to be heard sufficient to protect the respondent's right to due process. In the case of an ex parte order, notice and opportunity to be heard must be provided within the time required by state or tribal law and within a reasonable time after the order is issued sufficient to protect the respondent's due process rights.
(b) A facially valid foreign protection order is prima facie evidence of its validity. The protection order may be inscribed on a tangible medium or stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of an order for protection is not required for enforcement.
(c) Except as provided in subsection (d), a protection order that is facially valid and issued by a court of a state (issuing state) or Indian tribe shall be accorded full faith and credit by Indiana courts.
(d) A mutual foreign protection order is not entitled to full faith and credit if the order is issued by a state or tribal court against a person who has petitioned, filed a complaint, or otherwise filed a written pleading for protection against a family or household member, unless:
(1) a separate petition or motion was filed by a respondent;
(2) the issuing court has reviewed each motion separately and granted or denied each on its individual merits; and
(3) separate orders were issued and the issuing court made specific findings that each party was entitled to an order.
(e) Registration or filing of a foreign protection order is not a prerequisite to enforcement of the order in Indiana, and a protection order that is consistent with this section shall be accorded full faith

and credit notwithstanding a failure to register or file the order in Indiana. However, if a petitioner wishes to register a foreign protection order in Indiana, all Indiana courts of record shall accommodate the request. The division of state court administration shall develop a form to be used by courts, clerks, and law enforcement agencies when a petitioner makes a request to register a foreign protection order. Except for a protective order issued to the Indiana protective order registry established by IC 5-2-9-5.5, the courts, clerks of the courts, and sheriffs or law enforcement agencies maintaining depositories shall employ the same procedures required under IC 5-2-9-6 for entering, modifying, extending, or terminating a foreign protection order as those used for a protection order and a no contact order originating in Indiana.
(f) A facially valid foreign protection order shall be enforced by a law enforcement officer and a state court as if it were an order originating in Indiana. The order must be enforced if the foreign protection order contains relief that the state courts lack the power to provide in an order for protection issued in Indiana.
(g) An Indiana law enforcement officer:
(1) may not require notification, registration, or filing of a facially valid foreign order for protection as a prerequisite to enforcement of an order;
(2) if a foreign protection order is not presented, may consider other information to determine under a totality of the circumstances whether there is probable cause to believe that a valid foreign order for protection exists; and
(3) who determines that an otherwise valid foreign protection order cannot be enforced because a respondent has not been notified or served with the order, shall:
(A) inform the respondent of the order;
(B) serve the order on the respondent;
(C) ensure that the order and service of the order are entered into the state depository;
(D) allow the respondent a reasonable opportunity to comply with the order before enforcing the order; and
(E) ensure the safety of the protected person while giving the respondent the opportunity to comply with the order.
(h) After a foreign protective order is registered, the clerk shall enter the order in the Indiana protective order registry established by IC 5-2-9-5.5.
As added by P.L.133-2002, SEC.56. Amended by P.L.116-2009, SEC.14; P.L.130-2009, SEC.25.

IC 34-26-5-18
Orders entered into Indiana data and communication system (IDACS)
Sec. 18. The following orders are required to be entered into the Indiana data and communication system (IDACS) by a county sheriff or local law enforcement agency:
(1) A no contact order issued under IC 31-32-13 in a juvenile

case.
(2) A no contact order issued under IC 31-34-20 in a child in need of services (CHINS) case.
(3) A no contact order issued under IC 31-34-25 in a CHINS case.
(4) A no contact order issued under IC 31-37-19 in a delinquency case.
(5) A no contact order issued under IC 31-37-25 in a delinquency case.
(6) A no contact order issued under IC 33-39-1-8 in a criminal case.
(7) An order for protection issued under this chapter.
(8) A workplace violence restraining order issued under IC 34-26-6.
(9) A no contact order issued under IC 35-33-8-3.2 in a criminal case.
(10) A no contact order issued under IC 35-38-2-2.3 in a criminal case.
(11) A child protective order issued under IC 31-34-2.3.
(12) A foreign protective order registered under section 17 of this chapter.
As added by P.L.133-2002, SEC.56. Amended by P.L.98-2004, SEC.121; P.L.52-2007, SEC.12; P.L.116-2009, SEC.15; P.L.130-2009, SEC.26; P.L.1-2010, SEC.136.

IC 34-26-5-19
Guardian ad litem
Sec. 19. In a proceeding under this chapter, a court may appoint a guardian ad litem to represent the interests of a child of one (1) or both parents.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-20
Effect of certain protective orders; use of forms
Sec. 20. (a) A protective order issued before July 1, 2002, under IC 31-34-17, IC 31-37-16, or IC 34-26-2 (before their repeal) remains in effect for the period indicated in the court order granting the protective order.
(b) A protective order issued before July 1, 2002, under IC 31-14-16 or IC 31-15-5 remains in effect for the period indicated in the court order granting the protective order.
(c) After June 30, 2002, a protected person must use the forms developed by the division of state court administration under section 3 of this chapter if the person is seeking an extension or a modification of an order issued under subsection (a) or (b).
As added by P.L.16-2009, SEC.32.



CHAPTER 6. WORKPLACE VIOLENCE RESTRAINING ORDERS

IC 34-26-6-1
"Course of conduct"
Sec. 1. As used in this chapter, "course of conduct" means a pattern of conduct composed of a series of acts over a period of time, however short, indicating a continuity of purpose, that includes the following:
(1) Following or stalking an employee to or from the employee's place of work.
(2) Entering the employee's place of work.
(3) Following an employee during the employee's hours of employment.
(4) Making telephone calls to an employee during the employee's hours of employment.
(5) Sending correspondence to an employee by means such as public or private mail, interoffice mail, fax, or electronic mail.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-2
"Credible threat of violence"
Sec. 2. As used in this chapter, "credible threat of violence" means a knowing and willful statement or course of conduct that does not serve a legitimate purpose and that causes a reasonable person to fear for the person's safety or for the safety of the person's immediate family.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-3
"Employee"
Sec. 3. As used in this chapter, "employee" means:
(1) a person employed or permitted to work or perform a service for remuneration;
(2) a member of a board of directors for a private, public, or quasi-public corporation;
(3) an elected or appointed public officer; and
(4) a volunteer or an independent contractor who performs services for an employer at the employer's place of work.
As added by P.L.133-2002, SEC.57. Amended by P.L.221-2003, SEC.12.

IC 34-26-6-4
"Employer" Sec. 4. As used in this chapter, "employer" means:
(1) an individual;
(2) a partnership;
(3) an association;
(4) a limited liability company;
(5) a corporation;
(6) a business trust;
(7) the state;
(8) a governmental agency; or
(9) a political subdivision;
that has at least two (2) employees during any work week.
As added by P.L.133-2002, SEC.57. Amended by P.L.221-2003, SEC.13.

IC 34-26-6-5
"Unlawful violence"
Sec. 5. As used in this chapter, "unlawful violence", except for lawful acts of self-defense or defense of others, means battery under IC 35-42-2 or stalking under IC 35-45-10.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-6
Employer may seek restraining order or injunction
Sec. 6. An employer may seek a temporary restraining order or injunction on behalf of an employee to prohibit further violence or threats of violence by a person if:
(1) the employee has suffered unlawful violence or a credible threat of violence from the person; and
(2) the unlawful violence has been carried out at the employee's place of work or the credible threat of violence can reasonably be construed to be carried out at the employee's place of work by the person.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-7
Affidavit; irreparable harm
Sec. 7. A plaintiff may obtain a temporary restraining order under section 6 of this chapter by filing a petition for an injunction if the plaintiff:
(1) files an affidavit that shows, to the satisfaction of the court, reasonable proof that an employee has suffered unlawful violence or a credible threat of violence by the defendant; and
(2) demonstrates that great or irreparable harm has been suffered by the employee or will be suffered by the employee.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-8
Hearing; responsive pleading; burden of proof
Sec. 8. A court shall hold a hearing not more than fifteen (15) days after a petition for an injunction is filed under section 7 of this

chapter. The defendant may file a cross-complaint or a responsive pleading that explains, excuses, justifies, or denies the alleged unlawful violence or credible threat of violence. The court shall:
(1) receive testimony and may make independent inquiry; and
(2) if the defendant is a current employee of the entity requesting the injunction, receive testimony of the employer's decision to retain, terminate, or otherwise discipline the defendant.
If the judge finds by clear and convincing evidence that the defendant engaged in unlawful violence or made a credible threat of violence, the judge shall issue an injunction prohibiting further unlawful violence or credible threats of violence.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-9
Effective dates; renewal
Sec. 9. An injunction issued under section 8 of this chapter may remain in effect for not more than three (3) years. Not more than three (3) months before the expiration of an injunction, a plaintiff may apply for a renewal of the injunction by filing a new petition under section 8 of this chapter.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-10
Service
Sec. 10. A defendant shall be personally served with a copy of the petition, temporary restraining order, if any, and a notice of the hearing not less than five (5) days before the hearing. However, the court may, for good cause, upon the filing of a motion by a plaintiff or upon the court's own motion, shorten the time for service on the defendant.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-11
Delivery to law enforcement agency; availability of information in order or injunction to responding law enforcement officers
Sec. 11. The court shall order a plaintiff or the attorney for a plaintiff to deliver a copy of each:
(1) temporary restraining order;
(2) injunction;
(3) modification of a temporary restraining order or an injunction; and
(4) termination of a temporary restraining order or an injunction;
to a law enforcement agency that is requested by a plaintiff and approved by the court. The copies under subdivisions (1) through (4) must be delivered by the close of the business day on which the order is granted. Each law enforcement agency shall make information on the existence and status of an order available to a law enforcement officer responding to the scene of unlawful violence or a credible

threat of violence.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-12
Intentional violation; invasion of privacy
Sec. 12. An intentional violation of a temporary restraining order or an injunction issued under this chapter is punishable as set forth under IC 35-46-1-15.1.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-13
Forms; instructions; rules; transmission to IDACS
Sec. 13. (a) The division of state court administration shall develop forms, instructions, and rules for the scheduling of hearings and other procedures under this chapter. A party to an action under this chapter must use the forms developed by the division of state court administration.
(b) A temporary restraining order or an injunction issued for harassment or domestic or family violence under this chapter must be issued on forms adopted and approved by the division of state court administration and must be consistent with IC 34-26-5-3. However, an order or injunction issued under this section is not rendered unenforceable solely because it is not issued on forms adopted and approved by the division of state court administration.
(c) Information in a temporary restraining order or an injunction relating to harassment or domestic or family violence must be transmitted to the Indiana data and communication system (IDACS) as required under IC 34-26-5-18.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-14
Fees
Sec. 14. A filing fee may not be charged for a petition that alleges that a person has:
(1) inflicted or threatened violence against an employee of the plaintiff;
(2) stalked an employee of the plaintiff; or
(3) spoken in a manner that has placed an employee in reasonable fear of violence;
and that seeks a temporary restraining order or an injunction to restrain future violence or threats of violence. A filing fee may not be charged for a responsive pleading described under section 8 of this chapter.
As added by P.L.133-2002, SEC.57. Amended by P.L.221-2003, SEC.14.

IC 34-26-6-15
Limitations on orders and injunctions
Sec. 15. This chapter may not be construed to:
(1) permit a court to issue a temporary restraining order or an

injunction that prohibits speech or any other activity that is constitutionally protected or otherwise protected by another law;
(2) prevent either party from representation by private counsel or from pro se representation; or
(3) expand, diminish, alter, or modify the duty, if any, of an employer to provide a safe workplace for an employee or another person.
As added by P.L.133-2002, SEC.57.






ARTICLE 27. SPECIAL PROCEEDINGS: MANDATE AND PROHIBITION

CHAPTER 1. WRITS OF MANDATE AND PROHIBITION

IC 34-27-1-2
Writs of mandate and prohibition in aid of appellate powers and functions
Sec. 2. (a) The supreme court may issue writs of mandate and prohibition in aid of the appellate powers and functions of the supreme court.
(b) The court of appeals may issue writs of mandate and prohibition in aid of the appellate powers and functions of the court of appeals.
As added by P.L.1-1998, SEC.23.

IC 34-27-1-3
Supreme court writ of mandate or prohibition to inferior court
Sec. 3. (a) The supreme court may issue writs of mandate to any and all inferior courts compelling the performance of any duty enjoined by law upon the inferior courts, including the granting of changes of venue from the county in cases where:
(1) change of venue is allowed by law;
(2) timely, proper, and sufficient motion and affidavit have been filed for a change of venue; and
(3) the motion for change of venue was refused.
(b) The supreme court may also issue a writ of prohibition to an inferior court to restrain and confine the inferior court to the inferior court's lawful jurisdiction.
As added by P.L.1-1998, SEC.23.

IC 34-27-1-4
Costs
Sec. 4. Costs shall be awarded in these proceedings as in civil actions.
As added by P.L.1-1998, SEC.23.



CHAPTER 2. WRITS OF PROHIBITION

IC 34-27-2-2
Judgment in prohibition proceeding
Sec. 2. The court renders judgment by either:
(1) issuing a prohibition absolute, restraining the court and party from proceeding; or
(2) authorizing the court and party to proceed;
in the matter in question.
As added by P.L.1-1998, SEC.23.



CHAPTER 3. ACTIONS FOR MANDATE

IC 34-27-3-2
Complaint procedure
Sec. 2. (a) Except as provided in subsection (b), in an action for mandate, as in other civil actions:
(1) the complaint must be verified;
(2) the summons must be issued, or publication made, and proof of service and notice made; and
(3) the person, body, or tribunal defendant shall:
(A) appear and answer the complaint; or
(B) suffer default.
(b) When an emergency is shown in the complaint, the court or the judge may issue an order at the time the complaint is filed, directing a shorter time for the return of the summons and for the appearance and answer of the defendant than is provided in civil cases. The return of the summons and the time for appearance must be fixed by the court.
As added by P.L.1-1998, SEC.23.

IC 34-27-3-3
Trial of issues; final judgment
Sec. 3. (a) An action for mandate shall stand for trial, and as in other civil actions, the court hearing the action may:
(1) join issues of law and fact;
(2) grant amendments, continuances, and appeals; and
(3) render final judgments.
(b) In actions for mandate, if the finding and judgments are for the plaintiff, the court rendering the final judgment shall grant the plaintiff:
(1) relief the plaintiff is entitled to under the law and facts in the action;
(2) damages, as in actions for false returns; and
(3) costs as the court directs.
As added by P.L.1-1998, SEC.23.

IC 34-27-3-4
Notice of judgment; enforcement
Sec. 4. (a) All defendants served with process or notified by publication in an action for mandate shall: (1) take notice of the judgment and mandate of the court in the case; and
(2) promptly perform the mandate issued by the court.
(b) Obedience to a judgment and mandate is enforceable by:
(1) attachment and fine;
(2) imprisonment; or
(3) both subdivisions (1) and (2).
As added by P.L.1-1998, SEC.23.






ARTICLE 28. SPECIAL PROCEEDINGS: MISCELLANEOUS CIVIL PROCEEDINGS AND REMEDIES

CHAPTER 1. BIRTH: ESTABLISHING PUBLIC RECORD OF TIME AND PLACE

IC 34-28-1-2
Application of nonresident; procedure
Sec. 2. (a) This section applies to a person who:
(1) was born in Indiana; and
(2) is not a resident of Indiana at the time of the application.
(b) The person may file a verified application in the circuit or superior court of the county of the person's birth for an order to establish a public record of the time and place of the birth of the applicant.
(c) The court or the judge shall hear and determine the matter set out in the application and petition without the intervention of a jury.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-3
Clerk of court to provide forms for petition
Sec. 3. The clerk of the court shall provide the forms for the petition in the same manner as other forms are provided for by law.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-4
Publication of notice of application; form
Sec. 4. (a) This section applies to any person, resident or nonresident, who has filed an application in any court as provided in this chapter.
(b) Except as provided in subsection (c), the applicant shall give

notice of the application by one (1) insertion in a qualified newspaper of general circulation, printed and published in the county where the application is filed.
(c) If no newspaper is published in the county where the application is filed, the applicant shall give notice in the closest newspaper printed and published in an adjoining county.
(d) The notice must be in the following form:

Birth Certificate

____________________________

Clerk of the _______ Court.

IC 34-28-1-5
Hearing and determination on application
Sec. 5. Upon the filing of proof of notice by publication or posting, as provided in section 4 of this chapter, the court or judge may hear the application and enter a determination of status of the applicant as to time and place of birth.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-6
Jurisdictional requirements; supporting testimony of two freeholders
Sec. 6. Before the court or judge has jurisdiction to determine the application, the applicant must demonstrate:
(1) that at least two (2) freeholders, either of the county of the residence of the applicant or of the county of birth have:
(A) knowledge of the facts stated in the application; or
(B) reason to believe that the facts are true; and
(2) to the satisfaction of the court or the judge that the applicant meets the qualifications provided in this chapter for the filing of the application.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-7
Appearance of applicant; conduct of hearing; finality of determination; rehearing
Sec. 7. (a) The applicant may appear:
(1) in person; and
(2) with or without an attorney.
(b) If the applicant appears without an attorney, the judge shall

conduct the hearing of the applicant and the examination of the witnesses.
(c) The judge may continue the hearing from time to time.
(d) Except as provided in subsection (e), the determination of the court or the judge, after conclusion of the hearing, is final.
(e) Upon petition for sufficient cause, if the court or judge sets aside the former order and assigns the application for rehearing and determination, the determination of the court on rehearing is final.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-8
Copy of court decree as evidence
Sec. 8. A copy of the decree of the court or judge certified under the seal of the clerk of the court is prima facie evidence in any court, board, council, or commission of Indiana to show time and place of birth of the person named in the decree.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-9
Index record; copy of judgment and decree to vital records division
Sec. 9. (a) The clerk of the court shall:
(1) make and keep an index record to be known as the birth certificate record; and
(2) enter the judgment and decree into the proper index of the record.
(b) The clerk shall also send a certified copy of the judgment and decree to the division of vital records, state department of health, Indianapolis, Indiana. The judgment and decree shall be considered to be a delayed certificate of birth under IC 16-37-2.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-10
Collection of fee
Sec. 10. The clerk shall collect the fee provided in IC 33-37-4-4. However, a fee may not be collected if the petitioner is a resident of Indiana.
As added by P.L.1-1998, SEC.24. Amended by P.L.98-2004, SEC.122.

IC 34-28-1-11
Dismissal of application for want of prosecution
Sec. 11. Where the applicant fails to prosecute the cause for one hundred twenty (120) days after filing the application, the court or judge shall dismiss the application for want of prosecution, and the clerk of the circuit court shall destroy the application immediately following the dismissal.
As added by P.L.1-1998, SEC.24.



CHAPTER 2. CHANGE OF NAME

IC 34-28-2-1.5
Incarcerated persons may not petition for change of name
Sec. 1.5. A person may not petition for a change of name under this chapter if the person is confined to a department of correction facility.
As added by P.L.18-1998, SEC.2.

IC 34-28-2-2
Filing petition; procedure for change of name of minor
Sec. 2. (a) The petition described in section 1 of this chapter must:
(1) if applicable, include the information required by section 2.5 of this chapter;
(2) in the case of a petition filed by a person described in section 2.5 of this chapter, be subscribed and sworn to (or affirmed):
(A) under the penalties of perjury; and
(B) before a notary public or other person authorized to administer oaths; and
(3) be filed with the circuit court of the county in which the person resides.
(b) In the case of a parent or guardian who wishes to change the name of a minor child, the petition must be verified, and it must state in detail the reason the change is requested. In addition, except where a parent's consent is not required under IC 31-19-9, the written consent of a parent, or the written consent of the guardian if both parents are dead, must be filed with the petition.
(c) Before a minor child's name may be changed, the parents or guardian of the child must be served with a copy of the petition as required by the Indiana trial rules.
As added by P.L.1-1998, SEC.24. Amended by P.L.61-2010, SEC.1.

IC 34-28-2-2.5
Contents of petition
Sec. 2.5. (a) If a person petitioning for a change of name under this chapter is at least seventeen (17) years of age, the person's petition must include at least the following information:
(1) The person's date of birth.
(2) The person's current:
(A) residence address; and
(B) if different than the person's residence address, mailing

address.
(3) The person's valid:
(A) Indiana driver's license number; or
(B) Indiana identification card (as described in IC 9-24-16) number.
(4) A list of all previous names used by the person.
(5) Proof that the person is a United States citizen.
(6) A statement concerning whether the person holds a valid United States passport.
(7) A description of all judgments of criminal conviction of a felony under the laws of any state or the United States that have been entered against the person.
(b) A petition under subsection (a) is subject to Indiana Rules of Court Administrative Rule 9.
As added by P.L.61-2010, SEC.2.

IC 34-28-2-3
Notice of petition
Sec. 3. (a) Upon filing a petition for a name change, the applicant shall give notice of the petition as follows:
(1) By three (3) weekly publications in a newspaper of general circulation published in the county in which the petition is filed in court.
(2) If no newspaper is published in the county in which the petition is filed, the applicant shall give notice in a newspaper published nearest to that county in an adjoining county.
(3) The last weekly publication shall be published not less than thirty (30) days before the day the petition will be heard as indicated in the notice.
(b) In the case of a petition described in section 2(b) of this chapter, the notice required by this section must include the following:
(1) The name of the petitioner.
(2) The name of the minor child whose name is to be changed.
(3) The new name desired.
(4) The name of the court in which the action is pending.
(5) The date on which the petition was filed.
(6) A statement that any person has the right to appear at the hearing and to file objections.
(c) Except as provided in section 1.5 of this chapter, in the case of a person who has had a felony conviction within ten (10) years before filing a petition for a change of name, at least thirty (30) days before the hearing the petitioner must give notice of the filing of the petition to:
(1) the sheriff of the county in which the petitioner resides;
(2) the prosecuting attorney of the county in which the petitioner resides; and
(3) the Indiana central repository for criminal history information.
(d) The notice given to the Indiana central repository for criminal

history information under subsection (c) must include the petitioner's full current name, requested name change, date of birth, address, physical description, and a full set of classifiable fingerprints.
(e) The Indiana central repository for criminal history information shall forward a copy of any criminal records of the petitioner to the court for the court's information.
(f) A copy of the court decree granting or denying such a petition shall be sent to the Indiana state police.
(g) A person who violates subsection (c) commits a Class A misdemeanor.
As added by P.L.1-1998, SEC.24. Amended by P.L.18-1998, SEC.3; P.L.1-1999, SEC.72; P.L.61-2010, SEC.3.

IC 34-28-2-4
Proof of publication; time of hearing; notice requirements; determination on petition
Sec. 4. (a) Proof of the publication required in this chapter is made by filing a copy of the published notice, verified by the affidavit of a disinterested person, and when proof of publication is made, the court shall, subject to the limitations imposed by subsections (b), (c), and (d), proceed to hear the petition and make an order and decree the court determines is just and reasonable.
(b) In the case of a petition described in section 2(b) of this chapter, the court may not hear the petition and issue a final decree until after thirty (30) days from the later of:
(1) the filing of proof of publication of the notice required under subsection (a); or
(2) the service of the petition upon the parents or guardian of the minor child.
(c) In the case of a petition described in section 2(b) of this chapter, the court shall set a date for a hearing on the petition if:
(1) written objections have been filed; or
(2) either parent or the guardian of the minor child has refused or failed to give written consent as described in section 2(b) of this chapter.
The court shall require that appropriate notice of the hearing be given to the parent or guardian of the minor child or to any person who has filed written objections.
(d) In deciding on a petition to change the name of a minor child, the court shall be guided by the best interest of the child rule under IC 31-17-2-8. However, there is a presumption in favor of a parent of a minor child who:
(1) has been making support payments and fulfilling other duties in accordance with a decree issued under IC 31-15, IC 31-16, or IC 31-17 (or IC 31-1-11.5 before its repeal); and
(2) objects to the proposed name change of the child.
(e) In the case of a person required to give notice under section 3(c) of this chapter, the petitioner must certify to the court that the petitioner has complied with the notice requirements of that subsection. As added by P.L.1-1998, SEC.24. Amended by P.L.61-2010, SEC.4.

IC 34-28-2-5
Court decree as evidence; copy sent to health department, clerk of circuit court, or board
Sec. 5. (a) A copy of the decree of the court changing the name of any natural person, certified under the seal of the court by the clerk of the court, is sufficient evidence of the name of the person, and of a change having been made, in any court of Indiana.
(b) In the case of a petition described in section 2(b) of this chapter, the court shall send a copy of the final decree to the state department of health and to the local health department of the county.
(c) In the case of a petition filed by a person at least seventeen (17) years of age, the court shall send a copy of the final decree to the clerk of the circuit court or board of registration of the county where the person resides.
As added by P.L.1-1998, SEC.24.



CHAPTER 3. PARTIAL EMANCIPATION FOR MINORS TO PARTICIPATE IN AUTOMOBILE AND MOTORCYCLE RACING

IC 34-28-3-2
Petition to court; requirements; terms of emancipation
Sec. 2. (a) This section applies to:
(1) a circuit or superior court that has jurisdiction in the county in which the minor resides or is employed; or
(2) if the minor neither resides in nor is employed in Indiana, the circuit or superior court that has jurisdiction in the county in which any party to the contract or release has its principal office in Indiana.
(b) A circuit or superior court described in subsection (a) may partially emancipate a minor under this chapter if the court finds all of the following:
(1) The minor and the minor's parents, having petitioned the court, appear before the court and agree that the minor should be partially emancipated to be allowed to participate in professional automobile or motorcycle racing events.
(2) The minor possesses the maturity to understand the hazards and risks involved in participating in automotive or motorcycle racing events.
(3) The minor and the minor's parents understand what it means for the minor and the minor's parents to be bound by any contracts, releases, or indemnity agreements the minor signs once the minor is partially emancipated under this chapter.
(4) If the minor intends to drive in a professional automobile or motorcycle racing event, that the minor has five (5) years experience in go-kart, automobile, or motorcycle racing.
(c) Whenever the court partially emancipates a minor under this chapter, the court shall specify the terms of the emancipation, which are limited to any of the following:
(1) The ability to contract for the purposes of participating in professional automobile and motorcycle racing events.
(2) The ability to sign liability releases or indemnity agreements required by a sanctioning entity of professional automobile or motorcycle racing events.
As added by P.L.1-1998, SEC.24.

IC 34-28-3-3
Avoiding contract, liability release, or indemnity agreement entered into by partially emancipated minor prohibited
Sec. 3. A minor who has been partially emancipated under this

chapter (or IC 34-4-44.2 before its repeal) may not avoid a contract, a liability release, or an indemnity agreement referred to in a court order issued under this chapter (or IC 34-4-44.2 before its repeal) by alleging that the minor was under a legal disability by reason of the minor's age. No parent of a minor who has been partially emancipated under this chapter (or IC 34-4-44.2 before its repeal) may seek to have a contract, a liability release, or an indemnity agreement signed by the partially emancipated minor as allowed under this chapter set aside by reason of the minor's age at the time the minor entered into the contract, regardless of whether the parent participates in the partial emancipation proceeding or fits the definition of a parent under IC 34-6-2-93.
As added by P.L.1-1998, SEC.24.



CHAPTER 4. REMEDIES FOR IMPROPER DISMISSAL FROM EMPLOYMENT BECAUSE OF COURT ATTENDANCE



CHAPTER 5. INFRACTION AND ORDINANCE VIOLATION ENFORCEMENT PROCEEDINGS

IC 34-28-5-1
Prosecution in name of state or municipality; rules; limitations; burden of proof; deferral programs; agreement for community restitution or service
Sec. 1. (a) As used in this section, "probationary license" refers to a license described in IC 9-24-11-3.3(b).
(b) An action to enforce a statute defining an infraction shall be brought in the name of the state of Indiana by the prosecuting attorney for the judicial circuit in which the infraction allegedly took place. However, if the infraction allegedly took place on a public highway (as defined in IC 9-25-2-4) that runs on and along a common boundary shared by two (2) or more judicial circuits, a prosecuting attorney for any judicial circuit sharing the common boundary may bring the action.
(c) An action to enforce an ordinance shall be brought in the name of the municipal corporation. The municipal corporation need not prove that it or the ordinance is valid unless validity is controverted by affidavit.
(d) Actions under this chapter (or IC 34-4-32 before its repeal):
(1) shall be conducted in accordance with the Indiana Rules of Trial Procedure; and
(2) must be brought within two (2) years after the alleged conduct or violation occurred.
(e) The plaintiff in an action under this chapter must prove the commission of an infraction or ordinance violation by a preponderance of the evidence.
(f) The complaint and summons described in IC 9-30-3-6 may be used for any infraction or ordinance violation.
(g) Subsection (h) does not apply to an individual holding a probationary license who is alleged to have committed an infraction under any of the following when the individual was less than eighteen (18) years of age at the time of the alleged offense:
IC 9-19
IC 9-21
IC 9-24
IC 9-25
IC 9-26
IC 9-30-5
IC 9-30-10 IC 9-30-15.
(h) This subsection does not apply to an offense or violation under IC 9-24-6 involving the operation of a commercial motor vehicle. The prosecuting attorney or the attorney for a municipal corporation may establish a deferral program for deferring actions brought under this section. Actions may be deferred under this section if:
(1) the defendant in the action agrees to conditions of a deferral program offered by the prosecuting attorney or the attorney for a municipal corporation;
(2) the defendant in the action agrees to pay to the clerk of the court an initial user's fee and monthly user's fee set by the prosecuting attorney or the attorney for the municipal corporation in accordance with IC 33-37-4-2(e);
(3) the terms of the agreement are recorded in an instrument signed by the defendant and the prosecuting attorney or the attorney for the municipal corporation;
(4) the defendant in the action agrees to pay a fee of seventy dollars ($70) to the clerk of court if the action involves a moving traffic offense (as defined in IC 9-13-2-110);
(5) the agreement is filed in the court in which the action is brought; and
(6) if the deferral program is offered by the prosecuting attorney, the prosecuting attorney electronically transmits information required by the prosecuting attorneys council concerning the withheld prosecution to the prosecuting attorneys council, in a manner and format designated by the prosecuting attorneys council.
When a defendant complies with the terms of an agreement filed under this subsection (or IC 34-4-32-1(f) before its repeal), the prosecuting attorney or the attorney for the municipal corporation shall request the court to dismiss the action. Upon receipt of a request to dismiss an action under this subsection, the court shall dismiss the action. An action dismissed under this subsection (or IC 34-4-32-1(f) before its repeal) may not be refiled.
(i) If a judgment is entered against a defendant in an action to enforce an ordinance, the defendant may perform community restitution or service (as defined in IC 35-31.5-2-50) instead of paying a monetary judgment for the ordinance violation as described in section 4(e) of this chapter if:
(1) the:
(A) defendant; and
(B) attorney for the municipal corporation;
agree to the defendant's performance of community restitution or service instead of the payment of a monetary judgment;
(2) the terms of the agreement described in subdivision (1):
(A) include the amount of the judgment the municipal corporation requests that the defendant pay under section 4(e) of this chapter for the ordinance violation if the defendant fails to perform the community restitution or service provided for in the agreement as approved by the

court; and
(B) are recorded in a written instrument signed by the defendant and the attorney for the municipal corporation;
(3) the agreement is filed in the court where the judgment was entered; and
(4) the court approves the agreement.
If a defendant fails to comply with an agreement approved by a court under this subsection, the court shall require the defendant to pay up to the amount of the judgment requested in the action under section 4(e) of this chapter as if the defendant had not entered into an agreement under this subsection.
As added by P.L.1-1998, SEC.24. Amended by P.L.98-2000, SEC.12; P.L.98-2004, SEC.123; P.L.176-2005, SEC.24; P.L.200-2005, SEC.1; P.L.101-2009, SEC.17; P.L.114-2012, SEC.65; P.L.125-2012, SEC.412.

IC 34-28-5-2
Moving traffic violation; pleadings
Sec. 2. In an action for a moving traffic violation, the pleadings are as follows:
(1) A summons and complaint.
(2) Entry by a defendant of:
(A) an admission to the violation;
(B) a denial of the violation; or
(C) a declaration of nolo contendere in which the defendant consents to entry of judgment for the state without admitting to the violation.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-3
Detention
Sec. 3. Whenever a law enforcement officer believes in good faith that a person has committed an infraction or ordinance violation, the law enforcement officer may detain that person for a time sufficient to:
(1) inform the person of the allegation;
(2) obtain the person's:
(A) name, address, and date of birth; or
(B) driver's license, if in the person's possession; and
(3) allow the person to execute a notice to appear.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-3.5
Refusal to identify self
Sec. 3.5. A person who knowingly or intentionally refuses to provide either the person's:
(1) name, address, and date of birth; or
(2) driver's license, if in the person's possession;
to a law enforcement officer who has stopped the person for an infraction or ordinance violation commits a Class C misdemeanor. As added by P.L.1-1998, SEC.24.

IC 34-28-5-4
Costs; deposit of funds; findings required for judgment; special provisions for moving violations
Revisor's Note: P.L.106-2010, SEC.18, required this section to be printed as follows.
Sec. 4. (a) A judgment of up to ten thousand dollars ($10,000) may be entered for a violation constituting a Class A infraction.
(b) A judgment of up to one thousand dollars ($1,000) may be entered for a violation constituting a Class B infraction.
(c) Except as provided in subsection (f), a judgment of up to five hundred dollars ($500) may be entered for a violation constituting a Class C infraction.
(d) A judgment of up to twenty-five dollars ($25) may be entered for a violation constituting a Class D infraction.
(e) Subject to section 1(i) of this chapter, a judgment:
(1) up to the amount requested in the complaint; and
(2) not exceeding any limitation under IC 36-1-3-8;
may be entered for an ordinance violation.
(f) Except as provided in subsections (g) and (h), a person who has admitted to a moving violation constituting a Class C infraction, pleaded nolo contendere to a moving violation constituting a Class C infraction, or has been found by a court to have committed a moving violation constituting a Class C infraction may not be required to pay more than the following amounts for the violation:
(1) If, before the appearance date specified in the summons and complaint, the person mails or delivers an admission of the moving violation or a plea of nolo contendere to the moving violation, the person may not be required to pay any amount, except court costs and a judgment that does not exceed thirty-five dollars and fifty cents ($35.50).
(2) If the person admits the moving violation or enters a plea of nolo contendere to the moving violation on the appearance date specified in the summons and complaint, the person may not be required to pay any amount, except court costs and a judgment that does not exceed thirty-five dollars and fifty cents ($35.50).
(3) If the person contests the moving violation in court and is found to have committed the moving violation, the person may not be required to pay any amount, except:
(A) court costs and a judgment that does not exceed thirty-five dollars and fifty cents ($35.50) if, in the five (5) years before the appearance date specified in the summons and complaint, the person was not found by a court in the county to have committed a moving violation;
(B) court costs and a judgment that does not exceed two hundred fifty dollars and fifty cents ($250.50) if, in the five (5) years before the appearance date specified in the summons and complaint, the person was found by a court in the county to have committed one (1) moving violation; and (C) court costs and a judgment that does not exceed five hundred dollars ($500) if, in the five (5) years before the appearance date specified in the summons and complaint, the person was found by a court in the county to have committed two (2) or more moving violations.
In a proceeding under subdivision (3), the court may require the person to submit an affidavit or sworn testimony concerning whether, in the five (5) years before the appearance date specified in the summons and complaint, the person has been found by a court to have committed one (1) or more moving violations.
(g) The amounts described in subsection (f) are in addition to any amount that a person may be required to pay for attending a defensive driving school program.
(h) This subsection applies only to infraction judgments imposed in Marion County for traffic violations after December 31, 2010. Subsection (f) applies to an infraction judgment described in this subsection. However, a court shall impose a judgment of not less than thirty-five dollars ($35) for an infraction judgment that is entered in Marion County. These funds shall be transferred to a dedicated fund in accordance with section 5 of this chapter.
As added by P.L.1-1998, SEC.24. Amended by P.L.200-2005, SEC.2; P.L.101-2009, SEC.18; P.L.71-2010, SEC.3; P.L.106-2010, SEC.7.

IC 34-28-5-5
Costs; deposit of funds; findings required for judgment
Sec. 5. (a) A defendant against whom a judgment is entered is liable for costs. Costs are part of the judgment and may not be suspended except under IC 9-30-3-12. Whenever a judgment is entered against a person for the commission of two (2) or more civil violations (infractions or ordinance violations), the court may waive the person's liability for costs for all but one (1) of the violations. This subsection does not apply to judgments entered for violations constituting:
(1) Class D infractions; or
(2) Class C infractions for unlawfully parking in a space reserved for a person with a physical disability under IC 5-16-9-5 or IC 5-16-9-8.
(b) If a judgment is entered:
(1) for a violation constituting:
(A) a Class D infraction; or
(B) a Class C infraction for unlawfully parking in a space reserved for a person with a physical disability under IC 5-16-9-5 or IC 5-16-9-8; or
(2) in favor of the defendant in any case;
the defendant is not liable for costs.
(c) Except for costs, and except as provided in subsection (e) and IC 9-21-5-11(e), the funds collected as judgments for violations of statutes defining infractions shall be deposited in the state general fund.
(d) A judgment may be entered against a defendant under this

section or section 4 of this chapter upon a finding by the court that the defendant:
(1) violated:
(A) a statute defining an infraction; or
(B) an ordinance; or
(2) consents to entry of judgment for the plaintiff upon a pleading of nolo contendere for a moving traffic violation.
(e) The funds collected for an infraction judgment described in section 4(h) of this chapter shall be transferred to a dedicated county fund. The money in the dedicated county fund does not revert to the county general fund or state general fund and may be used, after appropriation by the county fiscal body, only for the following purposes:
(1) To pay compensation of commissioners appointed under IC 33-33-49.
(2) To pay costs of the county's guardian ad litem program.
As added by P.L.1-1998, SEC.24. Amended by P.L.40-2007, SEC.7; P.L.71-2010, SEC.4; P.L.106-2010, SEC.8.

IC 34-28-5-6
Suspension of driver's license
Sec. 6. If a defendant fails to satisfy a judgment entered against the defendant for the violation of a traffic ordinance or for a traffic infraction by a date fixed by the court, the court may suspend the defendant's drivers license. When a court suspends a person's drivers license under this section, the court shall forward notice of the suspension to the bureau of motor vehicles.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-7
Traffic violations bureau; clerk
Sec. 7. Any court may establish a traffic violations bureau and appoint a violations clerk who shall serve under the direction and control of the court.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-8
Duties of clerk
Sec. 8. The violations clerk or deputy violations clerk shall:
(1) accept:
(A) written appearances;
(B) waivers of trial;
(C) admissions of violation;
(D) declarations of nolo contendere for moving traffic violations;
(E) payments of judgments (including costs) in traffic violation cases;
(F) deferral agreements made under section 1(f) of this chapter (or IC 34-4-32-1(f) before its repeal) and deferral program fees prescribed under IC 33-37-4-2(e); and (G) community restitution or service agreements made under section 1(g) of this chapter;
(2) issue receipts and account for any judgments (including costs) collected; and
(3) pay the judgments (including costs) collected to the appropriate unit of government as provided by law.
As added by P.L.1-1998, SEC.24. Amended by P.L.98-2004, SEC.124; P.L.200-2005, SEC.3.

IC 34-28-5-9
Duties of court
Sec. 9. The court shall:
(1) designate the traffic violations within the authority of the violations clerk, but these violations may not include misdemeanors or felonies;
(2) establish schedules, within limits prescribed by law, of the judgments to be imposed for first violations, designating each violation specifically;
(3) order that the schedule of judgments be prominently posted in the place where the fines are paid;
(4) establish a procedure under which any violations clerk or deputy violations clerk shall accept, receipt, and account for all money tendered for designated traffic violations; and
(5) dismiss deferred actions if a dismissal request is made under section 1(f) of this chapter (or IC 34-4-32-1(f) before its repeal).
As added by P.L.1-1998, SEC.24.

IC 34-28-5-10
Repealed
(Repealed by P.L.201-2011, SEC.115.)

IC 34-28-5-11
Admission of violation; nolo contendere plea; payment of judgment
Sec. 11. Any person charged with a traffic violation that is within the authority of the violations clerk may mail or deliver:
(1) the amount of the judgment (including costs) indicated on the ticket; and
(2) a signed:
(A) admission of the violation; or
(B) pleading of nolo contendere, if the action is for a moving traffic violation.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-12
Notice requirements for acceptance of admission or nolo contendere plea
Sec. 12. Before accepting a pleading admitting to a violation or entering a declaration of nolo contendere to a violation, the violations clerk or the officer writing the ticket shall inform the person that: (1) the person's signature to:
(A) an admission of the violation; or
(B) a pleading of nolo contendere;
will have the same effect as a judgment of a court; and
(2) the record of judgment will be sent to the commissioner of motor vehicles of Indiana or the state where the person received a license to drive.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-13
Payment by credit card
Sec. 13. A court may permit a person to use a credit card issued by a financial institution for the purpose of paying a court cost and judgment with respect to a traffic violation that is enforced under this chapter. The state board of accounts shall allow a county to pay any applicable credit card service charge on behalf of a court that permits the use of a credit card under this section. The county fiscal body must appropriate funds to cover the costs of applicable credit card service charges before a court may permit the use of a credit card under this section.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-14
Written appearance instead of personal appearance before court
Sec. 14. If a person named as a defendant in a summons and complaint issued under IC 5-16-9-10, before the appearance date specified in the summons and complaint, mails or delivers the following to the court having jurisdiction over the action:
(1) an admission of the violation or a plea of nolo contendere to the violation; and
(2) a fifty dollar ($50) civil judgment;
the court shall enter a judgment against the defendant for the violation. An admission or plea of nolo contendere received by the court under this section (or IC 34-4-32-6 before its repeal) constitutes a written appearance and the defendant is not required to personally appear before the court.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-15
Disclosure of information related to an infraction; restrictions
Sec. 15. (a) If a person alleged to have violated a statute defining an infraction:
(1) is not prosecuted or if the action against the person is dismissed;
(2) is adjudged not to have committed the infraction; or
(3) is adjudged to have committed the infraction and the adjudication is subsequently vacated;
the court in which the action was filed shall order the clerk not to disclose or permit disclosure of information related to the infraction to a noncriminal justice organization or an individual. (b) If a court fails to order the court to restrict information related to the infraction under subsection (a), the person may petition the court to restrict disclosure of the records related to the infraction to a noncriminal justice organization or an individual.
(c) A petition under subsection (b) must be verified and filed in:
(1) the court in which the action was filed, for a person described in subsection (a)(1); or
(2) the court in which the trial was held, for a person described in subsection (a)(2) or (a)(3).
(d) A petition under subsection (b) must be filed not earlier than:
(1) if the person is adjudged to have not committed the infraction, thirty (30) days after the date of judgment;
(2) if the person's adjudication is vacated, three hundred sixty-five (365) days after:
(A) the order vacating the adjudication is final, if there is no appeal or the appeal is terminated before entry of an opinion or memorandum decision; or
(B) the opinion or memorandum decision vacating the adjudication is certified; or
(3) if the person is not prosecuted or the action is dismissed, thirty (30) days after the action is dismissed, if a new action is not filed.
(e) A petition under subsection (b) must set forth:
(1) the date of the alleged violation;
(2) the violation;
(3) the date the action was dismissed, if applicable;
(4) the date of judgment, if applicable;
(5) the date the adjudication was vacated, if applicable;
(6) the basis on which the adjudication was vacated, if applicable;
(7) the law enforcement agency employing the officer who issued the complaint, if applicable;
(8) any other known identifying information, such as the name of the officer, case number, or court cause number;
(9) the date of the petitioner's birth; and
(10) the petitioner's Social Security number.
(f) A copy of a petition under subsection (b) shall be served on the prosecuting attorney.
(g) If the prosecuting attorney wishes to oppose a petition under subsection (b), the prosecuting attorney shall, not later than thirty (30) days after the petition is filed, file a notice of opposition with the court setting forth reasons for opposing the petition. The prosecuting attorney shall attach to the notice of opposition a certified copy of any documentary evidence showing that the petitioner is not entitled to relief. A copy of the notice of opposition and copies of any documentary evidence shall be served on the petitioner in accordance with the Indiana Rules of Trial Procedure. The court may:
(1) summarily grant the petition;
(2) set the matter for hearing; or (3) summarily deny the petition, if the court determines that:
(A) the petition is insufficient; or
(B) based on documentary evidence submitted by the prosecuting attorney, the petitioner is not entitled to have access to the petitioner's records restricted.
(h) If a notice of opposition is filed under subsection (g) and the court does not summarily grant or summarily deny the petition, the court shall set the matter for a hearing.
(i) After a hearing is held under subsection (h), the court shall grant the petition filed under subsection (b) if the person is entitled to relief under subsection (a).
(j) If the court grants a petition filed under subsection (b), the court shall order the clerk not to disclose or permit disclosure of information related to the infraction to a noncriminal justice organization or an individual.
As added by P.L.69-2012, SEC.2.

IC 34-28-5-16
Disclosure of information related to an infraction after a judgment is satisfied
Sec. 16. (a) This chapter applies only to a person found to have committed an infraction.
(b) Five (5) years after the date a person satisfies a judgment imposed on a person for the violation of an infraction, the clerk of the court shall prohibit the disclosure of information related to the infraction to a noncriminal justice organization or an individual.
(c) If a person whose records are restricted under this section brings a civil action that might be defended with the contents of the records, the defendant is presumed to have a complete defense to the action.
(d) For the plaintiff to recover in an action described in subsection (c), the plaintiff must show that the contents of the restricted records would not exonerate the defendant.
(e) In an action described in subsection (c), the plaintiff may be required to state under oath whether the disclosure of records relating to an infraction has been restricted.
(f) In an action described in subsection (c), if the plaintiff denies the existence of the records, the defendant may prove the existence of the records in any manner compatible with the law of evidence.
(g) A person whose records have been restricted under this section may legally state on an application for employment or any other document that the person has not been adjudicated to have committed the infraction recorded in the restricted records.
As added by P.L.69-2012, SEC.3.



CHAPTER 6. SECURITY DEPOSIT POSTED BY A NONRESIDENT ALLEGED TO HAVE VIOLATED CERTAIN STATUTES

IC 34-28-6-2
List of security deposits; agreement as receipt
Sec. 2. A court having jurisdiction shall provide a list of security deposits, which shall be equal to the fine or judgment and costs of the offense, and a security deposit agreement to serve as a receipt for the deposit. A nonresident person who does not choose to deposit a security shall be processed as directed by a court having jurisdiction.
As added by P.L.1-1998, SEC.24.

IC 34-28-6-3
Requisites of agreement and notice to appear
Sec. 3. The agreement for security deposit and the written promise or notice to appear in court must contain a citation of the violation, the name and address of the nonresident person accused of committing the violation, and the time and place the person must appear in court.
As added by P.L.1-1998, SEC.24.

IC 34-28-6-4
Time and place of appearing; informing defendant of consequences of guilty plea or agreed judgment
Sec. 4. The time specified for appearance must be at least five (5) days after the arrest or stop unless the person demands an earlier arraignment. The place specified for appearance must be in a court having jurisdiction within the county where the person was arrested or given notice to appear. The person shall be properly informed of the consequences of a guilty plea or agreed judgment.
As added by P.L.1-1998, SEC.24.
IC 34-28-6-5
Agreement; consequences of failure to appear; return of security upon appearance
Sec. 5. The agreement for the security must also contain a provision whereby the nonresident person agrees that the court shall take permanent possession of the deposit, and if the person fails to appear in court or is not represented in court, a guilty finding or an adverse judgment will be entered on the court's record in behalf of the person. Upon proper appearance or representation, the security shall be returned to the person.
As added by P.L.1-1998, SEC.24.

IC 34-28-6-6
Compliance with agreement
Sec. 6. A nonresident person must, by the date required on the security deposit agreement, appear in court, be represented in court, or deliver to the court by mail or courier the amount of the fine or judgment and costs prescribed for the violation.
As added by P.L.1-1998, SEC.24.

IC 34-28-6-7
Procedure; requisites; failure to appear; forfeiture
Sec. 7. A nonresident person who requests to deposit a security in the amount of the fine or judgment and costs shall, in the presence of the officer, place the amount of the fine or judgment and costs and one (1) signed copy of the security deposit agreement into a stamped, addressed envelope, which the court having jurisdiction shall supply to the officer for the person. The person shall then be released and given a copy of the security deposit agreement. The officer shall mail or deliver the stamped, self-addressed envelope to the court having jurisdiction. If the person does not appear in court or is not represented in court at the time and date specified on the receipt, the court shall:
(1) enter a guilty finding or judgment against the person; and
(2) use the security deposit to satisfy the amount of the fine or judgment and costs prescribed for the violation.
As added by P.L.1-1998, SEC.24.



CHAPTER 7. POSSESSION OF FIREARMS AND AMMUNITION IN LOCKED VEHICLES

IC 34-28-7-2
Regulation of employees' firearms and ammunition by employers
Sec. 2. (a) Notwithstanding any other law and except as provided in subsection (b), a person may not adopt or enforce an ordinance, a resolution, a policy, or a rule that:
(1) prohibits; or
(2) has the effect of prohibiting;
an employee of the person, including a contract employee, from possessing a firearm or ammunition that is locked in the trunk of the employee's vehicle, kept in the glove compartment of the employee's locked vehicle, or stored out of plain sight in the employee's locked vehicle.
(b) Subsection (a) does not prohibit the adoption or enforcement of an ordinance, a resolution, a policy, or a rule that prohibits or has the effect of prohibiting an employee of the person, including a contract employee, from possessing a firearm or ammunition:
(1) in or on school property, in or on property that is being used by a school for a school function, or on a school bus in violation of IC 20-33-8-16 or IC 35-47-9-2;
(2) on the property of:
(A) a child caring institution;
(B) an emergency shelter care child caring institution;
(C) a private secure facility;
(D) a group home;
(E) an emergency shelter care group home; or
(F) a child care center;
in violation of 465 IAC 2-9-80, 465 IAC 2-10-79, 465 IAC 2-11-80, 465 IAC 2-12-78, 465 IAC 2-13-77, or 470 IAC 3-4.7-19;
(3) on the property of a penal facility (as defined in IC 35-31.5-2-232);
(4) in violation of federal law;
(5) in or on property belonging to an approved postsecondary educational institution (as defined in IC 21-7-13-6(b));
(6) on the property of a domestic violence shelter;
(7) at a person's residence; (8) on the property of a person that is:
(A) subject to the United States Department of Homeland Security's Chemical Facility Anti-Terrorism Standards issued April 9, 2007; and
(B) licensed by the United States Nuclear Regulatory Commission under Title 10 of the Code of Federal Regulations;
(9) on property owned by:
(A) a public utility (as defined in IC 8-1-2-1) that generates and transmits electric power; or
(B) a department of public utilities created under IC 8-1-11.1; or
(10) in the employee's personal vehicle if the employee, including a contract employee, is a direct support professional who:
(A) works directly with individuals with developmental disabilities to assist the individuals to become integrated into the individuals' community or least restrictive environment; and
(B) uses the employee's personal vehicle while transporting an individual with developmental disabilities.
As added by P.L.90-2010, SEC.7. Amended by P.L.114-2012, SEC.66.

IC 34-28-7-3
Civil actions
Sec. 3. (a) An individual who believes that the individual has been harmed by a violation of section 2 of this chapter may bring a civil action against the person who is alleged to have violated section 2 of this chapter, other than a person set forth in IC 34-6-2-103(j)(2).
(b) If a person is found by a court, in an action brought under subsection (a), to have violated section 2 of this chapter, the court may do the following:
(1) Award:
(A) actual damages; and
(B) court costs and attorney's fees;
to the prevailing individual.
(2) Enjoin further violations of this chapter.
As added by P.L.90-2010, SEC.7.

IC 34-28-7-4
Other rights and remedies
Sec. 4. This chapter does not limit a person's rights or remedies under any other state or federal law.
As added by P.L.90-2010, SEC.7.

IC 34-28-7-5
Jurisdiction over action against employer
Sec. 5. A court does not have jurisdiction over an action brought against an employer who is in compliance with section 2 of this

chapter for any injury or damage resulting from the employer's compliance with section 2 of this chapter.
As added by P.L.90-2010, SEC.7.



CHAPTER 8. DISCLOSURE OF FIREARM OR AMMUNITION INFORMATION AS A CONDITION OF EMPLOYMENT

IC 34-28-8-2
"Political subdivision"
Sec. 2. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.17-2011, SEC.2.

IC 34-28-8-3
"Private employer"
Sec. 3. As used in this chapter, "private employer" means:
(1) an individual;
(2) a partnership;
(3) a firm;
(4) an association;
(5) a corporation; or
(6) a nonprofit organization;
that employs or offers to employ one (1) or more individuals in Indiana.
As added by P.L.17-2011, SEC.2.

IC 34-28-8-4
"Public employer"
Sec. 4. As used in this chapter, "public employer" means:
(1) the state; or
(2) a political subdivision;
including, but not limited to, a department, agency, board, commission, institution, authority, or instrumentality of the state or a political subdivision.
As added by P.L.17-2011, SEC.2.

IC 34-28-8-5
"Public official"
Sec. 5. As used in this chapter, "public official" means an elected or appointed official in the executive, legislative, or judicial branch of the state or a political subdivision, as well as an individual acting on behalf of a public employer, whether temporarily or permanently, including but not limited to, members of boards, committees, commissions, authorities, and other instrumentalities of the state or a political subdivision.
As added by P.L.17-2011, SEC.2.
IC 34-28-8-6
Disclosure of firearm or ammunition information to employer or potential employer
Sec. 6. A public or private employer doing business in Indiana may not:
(1) require an applicant for employment or an employee to disclose information about whether the applicant or employee owns, possesses, uses, or transports a firearm or ammunition, unless the disclosure concerns the possession, use, or transportation of a firearm or ammunition that is used in fulfilling the duties of the employment of the individual; or
(2) condition employment, or any rights, benefits, privileges, or opportunities offered by the employment, upon an agreement that the applicant for employment or the employee forego the:
(A) rights of the applicant or employee under this chapter; or
(B) otherwise lawful:
(i) ownership;
(ii) possession;
(iii) storage;
(iv) transportation; or
(v) use;
of a firearm or ammunition.
As added by P.L.17-2011, SEC.2.

IC 34-28-8-7
Civil action by employee or potential employee authorized when required to divulge firearm or ammunition information
Sec. 7. (a) An individual aggrieved by what the individual believes is a violation of section 6 of this chapter may bring a civil action in a court with jurisdiction against a public or private employer or a public official that is alleged to have violated section 6 of this chapter.
(b) If a person is found by a court in an action brought under subsection (a) to have violated section 6 of this chapter, the court may do the following:
(1) Award:
(A) actual damages;
(B) court costs and attorney's fees; and
(C) in the case of a knowing and willful violation, exemplary or punitive damages;
to the prevailing plaintiff.
(2) Enjoin further violations of this chapter.
As added by P.L.17-2011, SEC.2.

IC 34-28-8-8
Tort claim exception; when not allowed
Sec. 8. IC 34-13-3 does not apply whenever:
(1) a public employer or public official is sued for civil damages; and
(2) the civil action arises out of a violation of section 6 of this

chapter.
As added by P.L.17-2011, SEC.2.

IC 34-28-8-9
Regulation or prohibition of firearm possession or carrying a firearm by employee; when authorized
Sec. 9. Notwithstanding section 6 of this chapter, this chapter does not prohibit a public or private employer from:
(1) regulating or prohibiting the possession or carrying of a firearm by an employee during and in the course of the duties of the employee on behalf of the employer or while on the property of the employer; or
(2) enforcing a regulation or prohibition adopted under subdivision (1).
However, a regulation or prohibition adopted under subdivision (1) may not apply to a firearm stored or transported in accordance with IC 34-28-7.
As added by P.L.17-2011, SEC.2.



CHAPTER 8.2. OFFENSES RELATED TO CONSULAR IDENTIFICATION

IC 34-28-8.2-2
Regulation of offering, accepting, or recording consular identification
Sec. 2. (a) This section does not apply to a law enforcement officer who is presented with a consular identification during the investigation of a crime.
(b) Except as otherwise provided under federal law, a person who knowingly or intentionally offers, accepts, or records a consular identification as a valid form of identification for any purpose commits a Class C infraction. However, the person commits:
(1) a Class B infraction for a second offense; and
(2) a Class A infraction for a third or subsequent offense.
As added by P.L.171-2011, SEC.18.






ARTICLE 29. IMMUNITY FROM CIVIL ARREST

CHAPTER 1. SCOPE OF ARTICLE

IC 34-29-1-2
Other statutes providing immunity
Sec. 2. Statutes outside IC 34 providing immunity from civil arrest include the following:
(1) IC 10-16-7-8 (Members of the national guard not subject to arrest on civil process while on duty).
(2) IC 35-37-5 (Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings).
As added by P.L.1-1998, SEC.25. Amended by P.L.2-2003, SEC.82.



CHAPTER 2. PERSONS IMMUNE FROM CIVIL ARREST

IC 34-29-2-2
Place of worship
Sec. 2. A person shall not be arrested in any place of worship during service, except in cases of emergency.
As added by P.L.1-1998, SEC.25.

IC 34-29-2-3
Attachment for contempt considered civil process
Sec. 3. An attachment for contempt, for failure to obey the command of a subpoena to testify, is a civil process within the meaning of this article.
As added by P.L.1-1998, SEC.25.



CHAPTER 3. REMEDIES IF ARRESTED WHILE IMMUNE

IC 34-29-3-2
Recovery of damages
Sec. 2. A person arrested contrary to this article may recover from the person arresting or causing the arrest:
(1) twenty dollars ($20) in damages; or
(2) a greater amount in the discretion of the jury.
As added by P.L.1-1998, SEC.25.






ARTICLE 30. IMMUNITY FROM CIVIL LIABILITY

CHAPTER 1. SCOPE OF ARTICLE

IC 34-30-1-2
Legal research for other immunities
Sec. 2. As an aid to the reader, an effort has been made to list other locations in the Indiana Code where immunities from civil liability are recognized. This list provided in IC 34-30-2 does not take the place of traditional legal research.
As added by P.L.1-1998, SEC.26.



CHAPTER 2. STATUTES OUTSIDE IC34 THAT CONFER IMMUNITY

IC 34-30-2-2
Indiana finance authority
Sec. 2. IC 4-4-11-30 and IC 4-4-21-23 (Concerning members, officers, employees, and agents of the Indiana finance authority for acts authorized by law).
As added by P.L.1-1998, SEC.26. Amended by P.L.235-2005, SEC.205.

IC 34-30-2-3
Obligations of or violations by the Indiana finance authority
Sec. 3. IC 4-13.5-4-4(g) (Concerning the state for monetary damages for obligations of or violation by the Indiana finance authority).
As added by P.L.1-1998, SEC.26. Amended by P.L.235-2005, SEC.206.

IC 34-30-2-3.6
Mediators
Sec. 3.6. IC 4-21.5-3.5-4 (Concerning a mediator, co-mediator, or team mediator).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-3.8
Small business providing voluntary notice of violation of agency rule
Sec. 3.8. IC 4-22-2-28.2 (Concerning voluntary notice by a small business of an actual or a potential violation of an agency rule).
As added by P.L.239-2005, SEC.4.

IC 34-30-2-4
Medical examiners
Sec. 4. IC 4-23-6-6 (Concerning medical examiners performing certain examinations or autopsies). As added by P.L.1-1998, SEC.26.

IC 34-30-2-5
Safekeeping of escaped inmate's property
Sec. 5. IC 4-24-6-5 (Concerning the department of correction for the safekeeping of the property of escaped inmates).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-6
State lottery commission
Sec. 6. IC 4-30-15-2 (Concerning the state, the state lottery commission, and officers and employees of the state lottery commission if an annuity is assigned to a lottery prize winner).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-6.5
Riverboat gambling licensees; payment of winnings to obligors
Sec. 6.5. IC 4-33-8.5-4 (Concerning persons holding licenses regarding riverboat gambling that make payments of cash winnings to obligors in violation of IC 4-33-4-27 or that act in compliance with IC 4-33-4-27).
As added by P.L.80-2010, SEC.53.

IC 34-30-2-6.7
Gambling games at racetracks licensees; payment of winnings to obligors
Sec. 6.7. IC 4-35-6.5-12 (Concerning persons holding licenses regarding gambling games at racetracks who make payments of cash winnings to obligors in violation of IC 4-35-4-16 or who act in compliance with IC 4-35-4-16).
As added by P.L.80-2010, SEC.54.

IC 34-30-2-6.8
State museum and historic sites board
Sec. 6.8. IC 4-37-3-5 (Concerning actions of members of the board of trustees for the Indiana state museum and historic sites corporation).
As added by P.L.167-2011, SEC.29.

IC 34-30-2-7
Bonds or notes for hospital bonding authorities
Sec. 7. IC 5-1-4-13 (Concerning bonds or notes executed for hospital bonding authorities).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-8
Bonds for Indiana finance authority
Sec. 8. IC 5-1-16-28 (Concerning bonds issued by the Indiana finance authority under IC 5-1-16).
As added by P.L.1-1998, SEC.26. Amended by P.L.235-2005,

SEC.207; P.L.162-2007, SEC.40.

IC 34-30-2-8.5
Indiana stadium and convention building authority
Sec. 8.5. IC 5-1-17-9.5 (Concerning members, officers, employees, and the executive director of the Indiana stadium and convention building authority for acts authorized by law).
As added by P.L.120-2006, SEC.3.

IC 34-30-2-9
Local public improvement bond bank director or issuer of bonds or notes
Sec. 9. IC 5-1.4-2-8 (Concerning directors of and persons executing bonds or notes for a local public improvement bond bank).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-10
Indiana bond bank director or issuer of bonds or notes
Sec. 10. IC 5-1.5-2-8 (Concerning directors of and persons executing bonds or notes for the Indiana bond bank).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-10.5
Report of cause for revocation of law enforcement officer's diploma, certificate, or badge
Sec. 10.5. IC 5-2-1-12.5 (Concerning a good faith report of cause for revoking a law enforcement officer's diploma, certificate, badge, or other document showing compliance with training requirements).
As added by P.L.52-2005, SEC.13.

IC 34-30-2-11
Law enforcement academy building commission law
Sec. 11. IC 5-2-2-14(b) (Concerning the state for violations of the law enforcement academy building commission law).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-11.2
Employee breaks for nursing mothers
Sec. 11.2. IC 5-10-6-2 (Concerning employee breaks for nursing mothers).
As added by P.L.13-2008, SEC.5.

IC 34-30-2-11.3
Divestment by the Indiana state teachers' retirement fund and the public employees' retirement fund
Sec. 11.3. IC 5-10.2-9-33 (Concerning the state and certain public pension funds for divestment of fund assets authorized by law).
As added by P.L.149-2007, SEC.4.

IC 34-30-2-11.4 Divestment from a state sponsor of terror by the Indiana state teachers' retirement fund and the public employees' retirement fund
Sec. 11.4. IC 5-10.2-10-29 (Concerning the state and certain public pension funds for divestment of fund assets authorized by law).
As added by P.L.67-2009, SEC.2.

IC 34-30-2-11.5
Release of health care provider records to law enforcement agency
Sec. 11.5. IC 5-2-17-8 (Concerning health care providers for disclosure of dental records or skeletal x-rays to a law enforcement agency).
As added by P.L.92-2007, SEC.4.

IC 34-30-2-12
Disbursing officers
Sec. 12. IC 5-11-10-1 (Concerning certain disbursing officers for disbursements).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-13
Board for depositories
Sec. 13. IC 5-13-12-7 (Concerning members, officers, and employees of the board for depositories).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-14
Loss of public funds by public officers
Sec. 14. IC 5-13-14-2 (Concerning public officers for loss of certain public funds).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-14.1
Failure to provide notice of meeting
Sec. 14.1. IC 5-14-1.5-7.5 (Concerning a public employee who, acting on the orders of a superior or on the advice of the agency attorney or the attorney general, fails to provide proper notice of a public meeting or executive session).
As added by P.L.134-2012, SEC.34.

IC 34-30-2-14.2
Denial or interference with public records request
Sec. 14.2. IC 5-14-3-9.5 (Concerning a public employee who, acting on the orders of a superior or on the advice of the agency attorney or the attorney general, denies or interferes with a person's request for inspection or copying of a public record).
As added by P.L.134-2012, SEC.35.

IC 34-30-2-14.3 Disclosure of confidential or erroneous information by public employee or officer of contractor or subcontractor of public agency
Sec. 14.3. IC 5-14-3-10 (Concerning a public employee or officer of a contractor or subcontractor of a public agency for disclosure of certain confidential or erroneous information).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-14.6
Repealed
(Repealed by P.L.6-2012, SEC.222.)

IC 34-30-2-14.7
State officers, officials, and employees posting certain state agency information
Sec. 14.7. IC 5-14-3.5-5 (Concerning state and state officers, officials, and employees for posting certain confidential information).
As added by P.L.172-2011, SEC.136.

IC 34-30-2-14.9
State employees posting certain school or local government information
Sec. 14.9. IC 5-14-3.7-6 and IC 5-14-3.8-4 (Concerning state employees for posting certain confidential information).
As added by P.L.172-2011, SEC.137.

IC 34-30-2-15
Indiana housing and community development authority
Sec. 15. IC 5-20-1-19 (Concerning members and officers of the Indiana housing and community development authority).
As added by P.L.1-1998, SEC.26. Amended by P.L.1-2006, SEC.519 and P.L.181-2006, SEC.60.

IC 34-30-2-16
Repealed
(Repealed by P.L.177-2005, SEC.47.)

IC 34-30-2-16.5
Address confidentiality program
Sec. 16.5. IC 5-26.5-3-7 (Concerning actions taken under the address confidentiality program).
As added by P.L.133-2002, SEC.58.

IC 34-30-2-16.6
Property tax information provided by closing agents
Sec. 16.6. IC 6-1.1-12-43 (Concerning a closing agent's failure to provide a form concerning property tax benefits).
As added by P.L.64-2004, SEC.33.

IC 34-30-2-16.7 Department of state revenue for Internet publication of list of delinquent taxpayers
Sec. 16.7. IC 6-8.1-3-16(j) (Concerning the department of state revenue for publishing a list of delinquent taxpayers).
As added by P.L.81-2004, SEC.42.

IC 34-30-2-16.8
Department of state revenue; collection of tax judgments and levies
Sec. 16.8. IC 6-8.1-8-8.7 (Concerning actions taken to collect tax judgments and levies).
As added by P.L.138-2008, SEC.8.

IC 34-30-2-17
Alcohol and tobacco commission
Sec. 17. IC 7.1-2-3-30 (Concerning members, officers, and employees of the alcohol and tobacco commission).
As added by P.L.1-1998, SEC.26. Amended by P.L.204-2001, SEC.62.

IC 34-30-2-18
Collection of money under alcoholic beverage laws
Sec. 18. IC 7.1-2-8-2 (Concerning the alcohol and tobacco commission, its chairman and chairman pro tempore, and the state for claim arising from collection of money under alcoholic beverage laws).
As added by P.L.1-1998, SEC.26. Amended by P.L.204-2001, SEC.63.

IC 34-30-2-19
Beer wholesaler
Sec. 19. IC 7.1-3-3-14 (Concerning beer wholesalers for operating under suspended or ineffective order of denial).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-19.5
Wine purchased at estate sale and resold
Sec. 19.5. IC 7.1-3-13-3.5 (Concerning wine purchased at an estate sale and resold by a wine wholesaler).
As added by P.L.94-2008, SEC.60.

IC 34-30-2-20
Liquor license permittee
Sec. 20. IC 7.1-3-23-42 (Concerning liquor license permittees operating under stay of license suspension or revocation).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-21
Alcohol related injuries; postsecondary educational institutions
Sec. 21. IC 7.1-5-7-8 (Concerning postsecondary educational institutions for alcohol related injuries). As added by P.L.1-1998, SEC.26. Amended by P.L.2-2007, SEC.374.

IC 34-30-2-22
Alcoholic beverage permittee
Sec. 22. IC 7.1-5-10-15 (Concerning alcoholic beverage permittee or permittee's agent refusing to serve alcoholic beverages to certain persons).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-23
Person furnishing alcoholic beverage; damages caused by impaired or intoxicated person
Sec. 23. IC 7.1-5-10-15.5 (Concerning persons who furnish an alcoholic beverage for damages caused by an impaired or intoxicated person).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-24
Municipalities and joint agencies operating electric utilities
Sec. 24. IC 8-1-2.2-28 (Concerning officers of, or persons acting on behalf of certain municipalities or joint agencies that operate electric utilities).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-24.2
211 service providers; developing and providing 211 services
Sec. 24.2. IC 8-1-19.5-10 (Concerning a recognized 211 service provider and its employees, directors, officers, and agents for injuries or loss to persons or property as a result of an act or omission in connection with developing and providing 211 services).
As added by P.L.60-2004, SEC.2.

IC 34-30-2-24.3
Enforcement of food transportation safety laws
Sec. 24.3. IC 8-2.1-27-8 (Concerning persons who enforce certain food transportation safety laws).
As added by P.L.108-2012, SEC.2.

IC 34-30-2-24.4
Railroad companies
Sec. 24.4. IC 8-6-4-1(f) (Concerning a railroad company and its employees for injury or property damage resulting from certain accidents).
As added by P.L.1-1998, SEC.26. Amended by P.L.182-2009(ss), SEC.509.

IC 34-30-2-25
Indiana finance authority; payment of bonds or notes
Sec. 25. IC 8-14.5-6-11 (Concerning the state for violations of IC 8-14.5 or for payments of bonds or notes of the Indiana finance

authority).
As added by P.L.1-1998, SEC.26. Amended by P.L.235-2005, SEC.208.

IC 34-30-2-26
Guest statute for aircraft passengers
Sec. 26. IC 8-21-5-1 (Concerning guest statute for aircraft passengers).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-26.5
Contractors providing services to the Indiana department of transportation
Sec. 26.5. IC 8-23-2-12.5 (Concerning contractors providing services to the Indiana department of transportation).
As added by P.L.50-2008, SEC.3.

IC 34-30-2-27
Driver licensing medical advisory board
Sec. 27. IC 9-14-4-6 (Concerning members of the driver licensing medical advisory board).
As added by P.L.1-1998, SEC.26. Amended by P.L.208-2003, SEC.15.

IC 34-30-2-28
Bureau of motor vehicles and license branches; invalid odometer readings
Sec. 28. IC 9-17-2-6 (Concerning bureau of motor vehicles and license branches for invalid odometer readings on motor vehicle titles).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-29
Loss or damage to abandoned vehicles or parts
Sec. 29. IC 9-22-1-32 (Concerning loss of or damage to abandoned vehicles or parts).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-30
Auto theft; release or provision of evidence or information on
Sec. 30. IC 9-22-3-25 (Concerning persons releasing or providing evidence or information concerning salvage motor vehicles).
As added by P.L.1-1998, SEC.26. Amended by P.L.42-2011, SEC.68.

IC 34-30-2-30.3
Driver education instructors
Sec. 30.3. IC 9-24-10-4(e) (Concerning driver education instructors who did not instruct an applicant for a license or permit who make reports concerning the fitness of the applicant to operate a motor vehicle). As added by P.L.145-2011, SEC.28.

IC 34-30-2-30.5
Physician, optometrist, or advanced practice nurse; fitness of patient to operate motor vehicle
Sec. 30.5. IC 9-24-10-7.5 (Concerning physicians, optometrists, or advanced practice nurses making reports concerning driver impairment).
As added by P.L.210-2005, SEC.75.

IC 34-30-2-31
Bureau of motor vehicles; nondriver identification cards
Sec. 31. IC 9-24-16-11 (Concerning the commissioner, employees, and agents of the bureau of motor vehicles for the validity of the information contained on nondriver identification cards).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-32
Toxicology accident research participants
Sec. 32. IC 9-27-5-3 (Concerning individuals participating in toxicology accident research).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-32.5
Driver education advisory board
Sec. 32.5. (a) This section applies after December 31, 2011.
(b) IC 9-27-6-5(h) (Concerning members of the driver education advisory board).
As added by P.L.145-2011, SEC.29. Amended by P.L.125-2012, SEC.413.

IC 34-30-2-33
Testing of blood, urine, and other bodily samples
Sec. 33. IC 9-30-6-6 (Concerning physicians, hospitals, and their agents for matters related to obtaining, testing, and releasing samples and information regarding blood, urine, or other bodily substances).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-34
Motorboat dealers
Sec. 34. IC 9-31-3-6 (Concerning motorboat dealers who grant temporary boat registration permits).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-35
Criminal justice data division; furnishing information to
Sec. 35. IC 10-13-2-6 (Concerning officials who furnish reports, information, or statistics to the criminal justice data division).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2003, SEC.83.
IC 34-30-2-35.5
Retailer education program
Sec. 35.5. IC 10-11-8-7 (Concerning a retailer who makes a good faith report relating to the sale of a methamphetamine chemical reagent or precursor).
As added by P.L.229-2003, SEC.2.

IC 34-30-2-35.7
Amber alert broadcasters, silver alert broadcasters, billboard operators, and webmasters
Sec. 35.7. IC 10-13-5-8.5 (Concerning a broadcaster who broadcasts or an electronic billboard operator who displays an Amber alert notification or a silver alert notification and a person who establishes or maintains an Amber alert web site or a silver alert web site under an agreement with the state police department).
As added by P.L.131-2003, SEC.2. Amended by P.L.66-2007, SEC.8; P.L.43-2009, SEC.24.

IC 34-30-2-35.8
Emergency responder providing mutual aid
Sec. 35.8. IC 10-14-6.5-6(b) (Concerning an emergency responder from another state who is providing mutual aid or engaged in training and exercises under a mutual aid agreement authorized by IC 10-14-6.5).
As added by P.L.94-2011, SEC.2.

IC 34-30-2-36
National guard members
Sec. 36. IC 10-16-7-7 (Concerning members of the national guard).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2003, SEC.84.

IC 34-30-2-37
State, political subdivisions, emergency management workers; claims for injury, death, or property damage
Sec. 37. IC 10-14-3-15 (Concerning the state, political subdivisions, and emergency management workers for injury, death, or property damage).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2003, SEC.85.

IC 34-30-2-37.2
Political subdivision employees rendering aid in other political subdivision or out of state
Sec. 37.2. IC 10-14-3-18 (Concerning employees of a political subdivision rendering aid in another political subdivision or out of state).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2003, SEC.86.

IC 34-30-2-38
Sheltering persons during attack, emergency, disaster, or drill Sec. 38. IC 10-14-3-25(e) (Concerning persons owning or controlling real estate or other premises used to shelter persons during an attack, emergency, disaster, or drill).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2003, SEC.87.

IC 34-30-2-38.3
Repealed
(Repealed by P.L.115-2003, SEC.20.)

IC 34-30-2-39
Indiana war memorials commission members
Sec. 39. IC 10-18-1-1 (Concerning members of the Indiana war memorials commission).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2003, SEC.89.

IC 34-30-2-39.3
Release of information to department of correction ombudsman
Sec. 39.3. IC 4-13-1.2-6 (Concerning a person who releases information to the department of correction ombudsman).
As added by P.L.292-2001, SEC.6.

IC 34-30-2-39.5
Department of correction ombudsman
Sec. 39.5. IC 4-13-1.2-9 (Concerning the department of correction ombudsman).
As added by P.L.292-2001, SEC.7.

IC 34-30-2-39.6
Release of information to department of child services ombudsman
Sec. 39.6. IC 4-13-19-6 (Concerning a person who releases information to the department of child services ombudsman).
As added by P.L.182-2009(ss), SEC.397.

IC 34-30-2-39.7
Department of child services ombudsman
Sec. 39.7. IC 4-13-19-9 (Concerning the department of child services ombudsman for the good faith performance of official duties).
As added by P.L.182-2009(ss), SEC.398.

IC 34-30-2-39.9
Interstate compact for juveniles
Sec. 39.9. IC 11-13-4.5-1.5 (Concerning the interstate compact for juveniles).
As added by P.L.137-2011, SEC.7.

IC 34-30-2-40
Endangered adult; report
Sec. 40. IC 12-10-3-11 (Concerning persons making or involved in a report concerning an endangered adult). As added by P.L.1-1998, SEC.26.

IC 34-30-2-41
Endangered adult; rendering care for
Sec. 41. IC 12-10-3-29 (Concerning an officer, agency, or employee of a division or adult protective services unit who renders care to an endangered adult).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-42
Long term care facility; home care service
Sec. 42. IC 12-10-13-16.7 (Concerning a long term care facility, a home care service, or their employees for release or disclosure of records to an ombudsman).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-43
Long term care ombudsman
Sec. 43. IC 12-10-13-18 (Concerning representatives of the long term care ombudsman's office).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-43.3
Broadcaster or newspaper; endangered adult report
Sec. 43.3. IC 12-10-18-6 (Concerning a broadcaster or newspaper that receives a report concerning an endangered adult medical alert).
As added by P.L.140-2005, SEC.5.

IC 34-30-2-43.5
Disclosure of records to statewide waiver ombudsman
Sec. 43.5. IC 12-11-13-8 (Concerning disclosure of records to the statewide waiver ombudsman by providers of waiver services and employees of providers).
As added by P.L.272-1999, SEC.64.

IC 34-30-2-43.7
Statewide waiver ombudsman
Sec. 43.7. IC 12-11-13-12 (Concerning the statewide waiver ombudsman).
As added by P.L.272-1999, SEC.65.

IC 34-30-2-43.8
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 34-30-2-43.9
Actions of personal services attendant
Sec. 43.9. IC 12-10-17.1-14(b) (Concerning actions of a personal services attendant).
As added by P.L.255-2001, SEC.19. Amended by P.L.141-2006,

SEC.111.

IC 34-30-2-44
Repealed
(Repealed by P.L.283-2001, SEC.40.)

IC 34-30-2-44.1
Repealed
(Repealed by P.L.145-2006, SEC.376.)

IC 34-30-2-45
Repealed
(Repealed by P.L.283-2001, SEC.40.)

IC 34-30-2-45.2
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 34-30-2-45.3
Repealed
(Repealed by P.L.283-2001, SEC.40.)

IC 34-30-2-45.5
Aiding patients applying for assistance under hospital care for the indigent program
Sec. 45.5. IC 12-16-4.5-6 (Concerning persons who aid a patient in completing an application for assistance under the hospital care for the indigent program).
As added by P.L.283-2001, SEC.35. Amended by P.L.120-2002, SEC.47; P.L.97-2004, SEC.116.

IC 34-30-2-45.7
Providers providing information verifying indigency of patient
Sec. 45.7. IC 12-16-5.5-2 (Concerning providers for providing information verifying indigency of patient).
As added by P.L.283-2001, SEC.36. Amended by P.L.120-2002, SEC.48; P.L.97-2004, SEC.117; P.L.212-2007, SEC.30; P.L.218-2007, SEC.51.

IC 34-30-2-45.8
Local domestic violence fatality review teams
Sec. 45.8. IC 12-18-8-8 (Concerning an entity or a person who in good faith provides information that is included in a fatality review performed by a local domestic violence fatality review team).
As added by P.L.181-2003, SEC.7. Amended by P.L.97-2004, SEC.118.

IC 34-30-2-45.9
Providing services under hospital care for the indigent program
Sec. 45.9. IC 12-16-13.5-1 (Concerning hospitals or persons

providing services under the hospital care for the indigent program).
As added by P.L.283-2001, SEC.37. Amended by P.L.120-2002, SEC.49; P.L.97-2004, SEC.119.

IC 34-30-2-46
Division of family resources and county offices
Sec. 46. IC 12-19-2-2 (Concerning the officers and other employees of the division of family resources, including the county offices of the division of family resources).
As added by P.L.1-1998, SEC.26. Amended by P.L.146-2008, SEC.679; P.L.44-2009, SEC.35.

IC 34-30-2-47
Police officer; custody of intoxicated person for delivery for treatment or alcoholic rehabilitation
Sec. 47. IC 12-23-9-8 (Concerning a police officer who takes custody of an intoxicated person for the purpose of delivering the person to a certified treatment facility or alcoholic rehabilitation program).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-47.3
Division of mental health and addiction; voluntary addiction treatment of minor; notification or consent
Sec. 47.3. IC 12-23-12-2 (Concerning the division of mental health and addiction or its agents for exercise of discretion regarding notification or consent when a minor seeks voluntary addiction treatment).
As added by P.L.1-1998, SEC.26. Amended by P.L.215-2001, SEC.107.

IC 34-30-2-47.5
Alcohol and drug services program
Sec. 47.5. IC 12-23-14-19 (Concerning the director and members of the professional and administrative staff of a court alcohol and drug services program).
As added by P.L.168-2002, SEC.14.

IC 34-30-2-47.7
Repealed
(Repealed by P.L.108-2010, SEC.10.)

IC 34-30-2-48
Detention and treatment of mentally ill persons
Sec. 48. IC 12-26-2-6 (Concerning persons who participate or assist in proceedings, detention, care, or treatment of persons alleged to be mentally ill).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-49 Child's advocate
Sec. 49. IC 12-26-2-7 (Concerning a child's advocate for performing duties).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-50
County homes
Sec. 50. IC 12-30-3-25 (Concerning members of county home boards, superintendents, officers, and employees of county homes).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-51
Allen and St. Joseph county health centers
Sec. 51. IC 12-30-7-42 (Concerning members of the board, the administrator, and officers and employees of the Allen and St. Joseph county health centers).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-51.2
Persons who engage in certain surficial activities
Sec. 51.2. IC 13-19-6 (Concerning persons who engage in certain surficial activities).
As added by P.L.6-2011, SEC.2.

IC 34-30-2-51.4
Oil discharge response assistance
Sec. 51.4. IC 13-24-2-2 (Concerning persons for certain acts or omissions while providing oil discharge response assistance).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-51.6
Hazardous substances response action
Sec. 51.6. IC 13-25-4-27 (Concerning a person who implements or completes an approved hazardous substances response action).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-51.8
Person receiving certificate of completion for voluntary remediation
Sec. 51.8. IC 13-25-5-18 (Concerning a person who receives a certificate of completion for voluntary remediation after release or threatened release of a hazardous substance or petroleum, for certain claims arising under IC 13).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-52
Midwest Interstate Low-level Radioactive Waste Commission
Sec. 52. IC 13-29-1-3 (Concerning members of the Midwest Interstate Low-Level Radioactive Waste Commission and its employees). As added by P.L.1-1998, SEC.26.

IC 34-30-2-53
Illegal dumping of garbage or solid waste; reporting
Sec. 53. IC 13-30-3-13 (Concerning a landowner for reporting illegal dumping of garbage or solid waste to the commissioner of the department of environmental management).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-54
Landowners and tenants; operation of vehicles for recreational purposes
Sec. 54. IC 14-16-1-28 (Concerning landowners or tenants of property used by persons operating vehicles for recreational purposes).
As added by P.L.1-1998, SEC.26. Amended by P.L.97-2004, SEC.120.

IC 34-30-2-55
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 34-30-2-55.8
Access to cemetery lands
Sec. 55.8. IC 14-21-5-4 (Concerning landowners, guides, and family members or invitees granted access to cemetery land under IC 14-21-5).
As added by P.L.68-2012, SEC.5.

IC 34-30-2-56
Owners of premises used by persons for certain recreational vehicles
Sec. 56. IC 14-22-10-2 (Concerning owners of premises used by persons for certain recreational activities).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-56.3
Department of natural resources; fighting forest fires
Sec. 56.3. IC 14-23-5-2 (Concerning officers and employees of the department of natural resources for fighting forest fires).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-56.5
Person acting under the Great Lakes_St. Lawrence River Basin Water Resources Compact
Sec. 56.5. IC 14-25-15-1 (Section 2.8 concerning a person acting under the Great Lakes_St. Lawrence River Basin Water Resources Compact).
As added by P.L.4-2008, SEC.6.
IC 34-30-2-57
Department of natural resources; plugging of oil and natural gas wells
Sec. 57. IC 14-37-8-13 (Concerning persons authorized by the department of natural resources to plug abandoned oil or natural gas wells).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-58
Removal of detrimental plants
Sec. 58. IC 15-16-8-4 (Concerning township trustees or persons hired by them for the removal of detrimental plants upon another person's real property).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2008, SEC.72.

IC 34-30-2-59
Certification of agricultural products
Sec. 59. IC 15-15-9-7 (Concerning administrator and state for certification of agricultural products).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2008, SEC.73.

IC 34-30-2-60
Corn marketing council debts and actions
Sec. 60. IC 15-15-12-31 (Concerning the state, political subdivisions, and the members, officers, employees, and agents of the corn marketing council for debts or actions of the council).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2008, SEC.74.

IC 34-30-2-61
Veterinarians and veterinary technicians; emergency treatment
Sec. 61. IC 25-38.1-4-7 (Concerning veterinarians or veterinary technicians who give emergency treatment to sick or injured animals).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2008, SEC.75.

IC 34-30-2-62
Abandoned animals; disposition by veterinarians
Sec. 62. IC 25-38.1-4-8 (Concerning veterinarians who dispose of, and persons who receive from veterinarians, abandoned animals).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2008, SEC.76.

IC 34-30-2-62.2
Veterinarians and veterinary technicians; reporting suspected animal cruelty
Sec. 62.2. IC 25-38.1-4-8.5 (Concerning veterinarians and registered veterinary technicians who report suspected incidents of animal cruelty).
As added by P.L.58-2008, SEC.50.

IC 34-30-2-63 Livestock certification program
Sec. 63. IC 15-19-5-7 (Concerning the state and the livestock certification administrator for acts taken under the livestock certification program).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2008, SEC.77.

IC 34-30-2-64
Indiana rural rehabilitation corporation; transfer of assets
Sec. 64. IC 15-12-2-6 (Concerning the United States and the United States Secretary of Agriculture for the transfer of assets to the director of the Indiana state department of agriculture on behalf of the Indiana rural rehabilitation corporation).
As added by P.L.1-1998, SEC.26. Amended by P.L.1-2006, SEC.520; P.L.2-2008, SEC.78; P.L.120-2008, SEC.92.

IC 34-30-2-65
Hospital disciplinary actions and investigations
Sec. 65. IC 16-21-2-6 (Concerning the governing board of a hospital, and its employees, agents, consultants, and attorneys for participation in disciplinary actions and investigations).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-66
Medical staff committee; retrospective review
Sec. 66. IC 16-21-2-8 (Concerning members of a medical staff committee for conduct related to a retrospective review).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-67
Denying or terminating employment of individual with criminal history; state department of health proceedings; nurse aide registry
Sec. 67. IC 16-28-13-9 (Concerning persons for denying or terminating employment of an individual with a criminal history, or reporting to or participating in proceedings of the state department of health or the nurse aide registry).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-67.5
Denying or terminating employment of individual with criminal history; state department of health proceedings; registry of nurse aides
Sec. 67.5. IC 16-27-2-9 (Concerning persons for denying or terminating employment of an individual with a criminal history, or reporting to or participating in the proceedings of the state department of health or the registry of nurse aides).
As added by P.L.110-1999, SEC.5.

IC 34-30-2-68
Ambulance attendants; certified emergency medical technicians Sec. 68. IC 16-31-6-1 (Concerning ambulance attendants and certified emergency medical technicians who render emergency ambulance services).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-69
Paramedics; emergency medical technicians
Sec. 69. IC 16-31-6-3 (Concerning paramedics and emergency medical technicians).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-69.5
Care in emergency response to terrorism
Sec. 69.5. IC 16-31-6-4 (Concerning care in emergency response to terrorism).
As added by P.L.156-2001, SEC.7.

IC 34-30-2-70
Food service establishments; aid to person with food lodged in throat
Sec. 70. IC 16-31-9-4 (Concerning persons rendering assistance and owners and operators of food service establishments for service rendered to a person suffering from food lodged in the throat).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-71
Health care provider; actions in reliance on authorized consent or refusal to consent
Sec. 71. IC 16-36-1-10 (Concerning a health care provider who acts or declines to act in reliance on the consent or refusal to consent of an individual who the provider believes is authorized to do so).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-71.5
Individual; unaware of or failure to comply with a psychiatric advance directive
Sec. 71.5. IC 16-36-1.7-4 (Concerning a person who is not aware of, and does not comply with, a psychiatric advance directive).
As added by P.L.16-2004, SEC.4.

IC 34-30-2-72
Facility superintendent; disclosure of confidential information or consent to medical procedure for patient unable to do so
Sec. 72. IC 16-36-3-9 (Concerning the superintendent of a facility for disclosing confidential information or consenting to a medical procedure on behalf of a patient who is unable to do so).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-73
Health care providers; failure to provide medical treatment to

patient refusing consent
Sec. 73. IC 16-36-4-7 (Concerning health care providers who fail to provide medical treatment to patients who refuse medical treatment).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-74
Living will or life-prolonging procedures will declaration; failure to act upon
Sec. 74. IC 16-36-4-12 (Concerning certain persons who fail to act upon a revocation of a living will declaration or a life-prolonging procedures will declaration).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-75
Health care providers; withholding or withdrawal of life-prolonging procedures for patient with living will
Sec. 75. IC 16-36-4-13 (Concerning health care providers and their employees who participate in the withholding or withdrawal of life prolonging procedures for a patient who has executed a living will declaration).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-76
Cancer registry system; reporting information
Sec. 76. IC 16-38-2-8 (Concerning persons who report information to the cancer registry system).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-77
Birth problems registry; reporting information
Sec. 77. IC 16-38-4-14 (Concerning persons who report information to the birth problems registry).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-77.2
Immunization data registry information
Sec. 77.2. IC 16-38-5-4 (Concerning persons who report information to or receive information from the immunization data registry).
As added by P.L.135-2003, SEC.5.

IC 34-30-2-77.4
Reporting information to chronic disease registry
Sec. 77.4. IC 16-38-6-8 (Concerning persons who report information to the chronic disease registry).
As added by P.L.212-2003, SEC.12.

IC 34-30-2-77.5
Release of mental health records Sec. 77.5. IC 16-39-2-6 (Concerning a person who releases mental health records under certain circumstances).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-77.8
Maintenance of health records
Sec. 77.8. IC 16-39-7-1 (Concerning medical care providers for maintenance of health records in connection with a disaster).
As added by P.L.177-2009, SEC.61.

IC 34-30-2-78
Medical care providers; maintenance of x-ray film
Sec. 78. IC 16-39-7-2 (Concerning medical care providers for maintenance of x-ray film).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-78.3
Maintenance of original mammogram films
Sec. 78.3. IC 16-39-7-3 (Concerning medical care providers for maintenance of original mammogram films and reports).
As added by P.L.86-2001, SEC.3.

IC 34-30-2-79
Medical care providers; patient health records
Sec. 79. IC 16-39-8-1 (Concerning medical care providers, their employees, agents, and representatives for entries or information made in a patient health record).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-80
Physicians, hospitals, and laboratories; reporting communicable or dangerous diseases
Sec. 80. IC 16-41-2-6 (Concerning physicians, hospitals, and laboratories for reporting communicable or dangerous diseases).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-81
Physician providing notification of dangerous communicable disease
Sec. 81. IC 16-41-7-3 (Concerning physician who provides notification of dangerous communicable disease).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-81.3
Disclosure of medical information
Sec. 81.3. IC 16-41-8-5(f) (Concerning a health care provider who discloses information in compliance with IC 16-41-8-5).
As added by P.L.125-2009, SEC.4. Amended by P.L.42-2011, SEC.69.
IC 34-30-2-81.5
Testing a patient for the presence of communicable diseases
Sec. 81.5. IC 16-41-10-3.5 (Concerning a provider who tests a patient for the presence of a dangerous communicable disease).
As added by P.L.212-2003, SEC.13.

IC 34-30-2-82
Emergency medical services provider's exposure to dangerous communicable disease; reporting
Sec. 82. IC 16-41-10-6 (Concerning a person reporting that an emergency medical services provider has been exposed to a dangerous communicable disease during the course of emergency duties).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-83
Expert review panels consulting or advising health care workers with communicable diseases
Sec. 83. IC 16-41-11-10 (Concerning expert review panels who consult and advise health care workers who have communicable diseases).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-83.2
Mobile home community operators; weather radio functionality
Sec. 83.2. IC 16-41-27-16.6 (Concerning an operator, an owner, or an employee of a mobile home community for the operator providing a reminder, assistance, or instructions concerning the function of a weather radio contained in a manufactured home).
As added by P.L.31-2007, SEC.3. Amended by P.L.3-2008, SEC.244.

IC 34-30-2-83.3
Concentration of lead in the blood of children
Sec. 83.3. IC 16-41-39.4-4 (Concerning sharing information involving the concentration of lead in the blood of children less than seven (7) years of age).
As added by P.L.99-2002, SEC.11.

IC 34-30-2-83.5
Members of the spinal cord and brain injury research board
Sec. 83.5. IC 16-41-42.2-5(k) (Concerning members of the spinal cord and brain injury research board).
As added by P.L.234-2007, SEC.70. Amended by P.L.3-2008, SEC.245.

IC 34-30-2-84
State egg board; dean of agriculture of Purdue University
Sec. 84. IC 16-42-11-15 (Concerning members and employees of the state egg board and the dean of agriculture of Purdue University).
As added by P.L.1-1998, SEC.26.
IC 34-30-2-84.5
Repealed
(Repealed by P.L.1-2005, SEC.240.)

IC 34-30-2-84.7
School corporation personnel; school discipline; reasonable actions
Sec. 84.7. IC 20-33-8-8 (Concerning school corporation personnel who take reasonable actions concerning school discipline).
As added by P.L.121-2009, SEC.16.

IC 34-30-2-85
Alcoholic beverage or controlled substance laws on school property; reporting violations
Sec. 85. IC 20-33-9-8 (Concerning a person who reports or supervises a person who reports a violation of alcoholic beverage or controlled substance laws on school property).
As added by P.L.1-1998, SEC.26. Amended by P.L.1-2005, SEC.219.

IC 34-30-2-85.1
Report of threat against school employee
Sec. 85.1. IC 20-33-9-14 (Concerning a person who reports or causes a report to be made of a threat against, or intimidation of, a school employee).
As added by P.L.241-2001, SEC.2. Amended by P.L.1-2005, SEC.220.

IC 34-30-2-85.2
Attendance officer or designee
Sec. 85.2. IC 20-33-2-47(d) (Concerning attendance officer or officer's designee for failure to contact a parent or guardian regarding a student's absences).
As added by P.L.1-1998, SEC.26. Amended by P.L.1-2005, SEC.221.

IC 34-30-2-85.5
Disclosure or reporting of educational records
Sec. 85.5. IC 20-33-7-3 (Concerning the disclosure or reporting of education records of a child).
As added by P.L.85-2004, SEC.52. Amended by P.L.1-2005, SEC.222.

IC 34-30-2-85.7
Volunteer health care provider evaluating student athlete head injury or concussion; immunity
Sec. 85.7. IC 20-34-7-5 (Concerning a licensed health care provider who provides voluntary evaluations of concussions and head injuries for student athletes).
As added by P.L.144-2011, SEC.2.

IC 34-30-2-85.8
Provision of student data Sec. 85.8. IC 21-12-12-2 (Concerning the provision of student data).
As added by P.L.169-2011, SEC.22.

IC 34-30-2-86
Corporation serving as secondary market for education loans
Sec. 86. IC 21-16-5-15 (Concerning officers and directors of a corporation designated by the governor to serve as a secondary market for education loans).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2007, SEC.375.

IC 34-30-2-86.7
Department of workforce development; collection of unemployment insurance assessments
Sec. 86.7. IC 22-4-29-14 (Concerning actions taken to collect unemployment insurance assessments).
As added by P.L.138-2008, SEC.9.

IC 34-30-2-87
Indiana finance authority bonds
Sec. 87. IC 5-1-16.5-41 (Concerning members of, and persons executing bonds for, the Indiana finance authority under IC 5-1-16.5).
As added by P.L.1-1998, SEC.26. Amended by P.L.235-2005, SEC.209; P.L.2-2007, SEC.376; P.L.162-2007, SEC.41.

IC 34-30-2-87.2
Expressing and storage of an employee's breast milk
Sec. 87.2. IC 22-2-14-2(c) (Concerning the expressing and storage of an employee's breast milk on an employer's premises).
As added by P.L.13-2008, SEC.6.

IC 34-30-2-87.5
Operators of underground mines
Sec. 87.5. IC 22-10-12-11(d) (Concerning the operator of an underground mine that is the subject of a rescue attempt that results in the injury to or death of a member of a mine rescue team).
As added by P.L.35-2007, SEC.25.

IC 34-30-2-88
Directors of business corporations
Sec. 88. IC 23-1-35-1 (Concerning directors of business corporations in certain circumstances).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-89
Secretary of state; securities division
Sec. 89. IC 23-2-2.5-46 and IC 23-2-3.1-9 (Concerning the secretary of state, commissioner and employees of the securities division of the office of the secretary of state). As added by P.L.1-1998, SEC.26.

IC 34-30-2-89.7
Crematory authority; reliance on cremation authorization form
Sec. 89.7. IC 23-14-31-28 (Concerning crematory authority for relying on a cremation authorization form).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-90
Crematory authority; cremation of human remains
Sec. 90. IC 23-14-31-47 (Concerning crematory authority for cremation of human remains).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-91
Cemetery owner reliance on certain authorizations
Sec. 91. IC 23-14-55-1 (Concerning owners of cemeteries for cremations and interments made upon authorization of next of kin).
As added by P.L.1-1998, SEC.26. Amended by P.L.34-2011, SEC.10.

IC 34-30-2-91.2
Funeral directors and cemetery owners; next of kin
Sec. 91.2. IC 23-14-57-1 (Concerning licensed funeral directors and cemetery owners for the removal of human remains performed upon authorization of next of kin).
As added by P.L.113-2007, SEC.10.

IC 34-30-2-91.3
Removal of human remains by cemetery owner if purchase price unpaid
Sec. 91.3. IC 23-14-57-3 (Concerning cemetery owners for the removal of human remains from a plot, building, or structure for which the purchase price is past due and unpaid).
As added by P.L.113-2007, SEC.11.

IC 34-30-2-91.4
Cemetery owners and reinterment, reintombment, or reinurnment
Sec. 91.4. IC 23-14-57-8 (Concerning cemetery owners for the removal or reinterment, reentombment, or reinurnment of human remains).
As added by P.L.113-2007, SEC.12.

IC 34-30-2-92
Amended certificates of limited partnership; filing or failure to file
Sec. 92. IC 23-16-3-3 and IC 23-16-3-8 (Concerning persons filing or failing to file amended certificates of limited partnership reporting the occurrence of certain events).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-93 Limited partner; limited partnership obligations
Sec. 93. IC 23-16-4-3 (Concerning limited partners for certain obligations of a limited partnership).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-94
Assignee of limited partnership interest; limited partnership obligations
Sec. 94. IC 23-16-8-4 (Concerning assignees of a limited partnership interest for certain obligations of a limited partnership).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-95
Limited partner; failure to file certificate of limited partnership
Sec. 95. IC 23-16-12-2(h)(2) (Concerning limited partner for failure to file certificate of limited partnership).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-96
Nonprofit corporation directors
Sec. 96. IC 23-17-13-1 (Concerning directors of nonprofit corporations in certain circumstances).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-96.3
Automated external defibrillators in health clubs
Sec. 96.3. IC 24-4-15-6 (Concerning acts or omissions in gratuitously rendering emergency care involving the use of automated external defibrillators in health clubs).
As added by P.L.129-2007, SEC.3.

IC 34-30-2-96.4
Debt collection practices
Sec. 96.4. IC 24-5-0.5-4(l) (Concerning certain practices governed by the federal Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.)).
As added by P.L.226-2011, SEC.23.

IC 34-30-2-96.5
Blocking electronic mail messages
Sec. 96.5. IC 24-5-22-9 (Concerning the action of an interactive computer service in blocking the receipt or transmission of certain electronic mail messages).
As added by P.L.36-2003, SEC.2.

IC 34-30-2-96.6
Voluntary disclosure of improperly influencing real estate appraisals
Sec. 96.6. IC 24-5-23.5-8(e) (Concerning the voluntary disclosure of suspected violations of the statute prohibiting improperly

influencing a real estate appraisal through bribery, coercion, extortion, intimidation, collusion, or other means).
As added by P.L.1-2010, SEC.138.

IC 34-30-2-97
Occupational and professional regulatory board members; regulatory board officers and employees
Sec. 97. IC 25-1-3-2 (Concerning members of occupational and professional regulatory boards and officers and employees of regulatory boards).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-98
Regulatory board; investigatory, hearing, or review proceedings; persons making sworn or written statements to
Sec. 98. IC 25-1-3-3 (Concerning persons making sworn or written statements to a regulatory board, its directors, or staff for investigatory, hearing, or review proceedings).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-98.1
Maintenance of professions registry
Sec. 98.1. IC 25-1-5.5-4 (Concerning the registry maintained by the Indiana professional licensing agency concerning certain professions).
As added by P.L.177-2009, SEC.62.

IC 34-30-2-98.2
Physician writings to licensed acupuncturist
Sec. 98.2. IC 25-2.5-3-3 (Concerning a physician licensed under IC 25-22.5 who issues a written letter of referral or written diagnosis of a patient to a licensed acupuncturist).
As added by P.L.1-2002, SEC.145.

IC 34-30-2-98.3
Entity administering quality review
Sec. 98.3. IC 25-2.1-9-5 (Concerning immunity of an entity administering a quality review (before July 1, 2012) or peer review (after June 30, 2012) program and members of a quality review committee (before July 1, 2012) or peer review committee (after June 30, 2012)).
As added by P.L.197-2011, SEC.125.

IC 34-30-2-98.5
Funeral home reliance on certain authorizations
Sec. 98.5. IC 25-15-9-19 (Concerning a funeral home for actions taken in reliance on a signed authorization for cremation, interment, entombment, or inurnment).
As added by P.L.34-2011, SEC.11.
IC 34-30-2-98.7
Professional geologists; board of licensure
Sec. 98.7. IC 25-17.6-2-7 (Concerning actions of members of the Indiana board of licensure for professional geologists).
As added by P.L.1-1998, SEC.26. Amended by P.L.17-1999, SEC.34.

IC 34-30-2-98.8
Home inspectors
Sec. 98.8. IC 25-20.2-9-1 through IC 25-20.2-9-3 (Concerning actions of home inspectors).
As added by P.L.145-2003, SEC.14.

IC 34-30-2-99
Indiana professional licensing agency
Sec. 99. IC 25-22.5-6-3 (Concerning the executive director, employees, hearing officers, and board members of the Indiana professional licensing agency).
As added by P.L.1-1998, SEC.26. Amended by P.L.1-2006, SEC.521.

IC 34-30-2-99.4
Health practitioners; health records
Sec. 99.4. IC 25-23-1-19.8(i) (Concerning licensed practitioners who release health records and patient information to the Indiana professional licensing agency).
As added by P.L.158-2003, SEC.9. Amended by P.L.1-2006, SEC.522.

IC 34-30-2-99.5
Acts or omissions under interstate nurse licensure compact
Sec. 99.5. IC 25-23.3-9-1 (Concerning acts and omissions under the interstate nurse licensure compact).
As added by P.L.134-2008, SEC.51.

IC 34-30-2-99.6
Mobile home installers; weather radio functionality
Sec. 99.6. IC 25-23.7-8-6 (Concerning the functionality of weather radios supplied by manufactured home installers).
As added by P.L.31-2007, SEC.4.

IC 34-30-2-100
Pharmacy; pharmacist; release of information
Sec. 100. IC 25-26-13-15 (Concerning pharmacy or pharmacist for release of certain information).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-101
Pharmacist; refusal to honor prescription
Sec. 101. IC 25-26-13-16 (Concerning pharmacist for refusal to honor a prescription for certain reasons).
As added by P.L.1-1998, SEC.26.
IC 34-30-2-101.5
Donation to a regional drug repository program
Sec. 101.5. IC 25-26-20-6 (Concerning drugs donated to a regional drug repository program).
As added by P.L.75-2004, SEC.5.

IC 34-30-2-101.8
Entity participating in a program for returning unused medication
Sec. 101.8. IC 25-26-23-8 (Concerning an entity participating in a returning unused medication program).
As added by P.L.119-2011, SEC.5.

IC 34-30-2-102
Bailee for delivery or disposal of goods
Sec. 102. IC 26-1-7-404 (Concerning a bailee for delivery or disposal of goods under certain circumstances).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-103
Self-service storage facilities
Sec. 103. IC 26-3-8-13 (Concerning owners of self-service storage facilities who return personal property to renters upon redemption in satisfaction of liens against the property).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-104
Fraudulent insurance acts; reporting
Sec. 104. IC 27-1-3-22 (Concerning persons reporting fraudulent insurance acts).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-105
Insurance company directors
Sec. 105. IC 27-1-7-12.5 (Concerning directors of insurance companies in certain circumstances).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-106
Repealed
(Repealed by P.L.132-2001, SEC.26.)

IC 34-30-2-106.1
Information regarding termination for cause
Sec. 106.1. IC 27-1-15.6-15(d) (Concerning information provided by or to the commissioner of the department of insurance regarding termination for cause).
As added by P.L.132-2001, SEC.24.

IC 34-30-2-106.3
Department of insurance; confidentiality of filings Sec. 106.3. IC 27-1-22-4 (Concerning the department of insurance, and the department's commissioner and employees in the exercise of powers and performance of duties related to confidentiality of filings and supporting information).
As added by P.L.81-2012, SEC.42.

IC 34-30-2-106.5
Department of insurance; risk based capital requirements
Sec. 106.5. IC 27-1-36-53 (Concerning the department of insurance, its commissioner, employees, or agents for exercise of powers and performance of duties related to risk based capital requirements).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-107
Insurer; payment or contesting payment of fees or taxes
Sec. 107. IC 27-2-7-2 (Concerning officers, directors, or trustees of an insurer for paying or contesting payment of certain fees or taxes).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-108
Insurer or agency investigation
Sec. 108. IC 27-2-13-4 (Concerning an insurer or authorized agency for participation in arson investigations).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-109
Insurer or agency; vehicle theft investigation
Sec. 109. IC 27-2-14-4 (Concerning an insurer or authorized agency for participation in a vehicle theft investigation).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-110
Arson cases; set aside of insurance proceeds; insurer
Sec. 110. IC 27-2-15-7 (Concerning an insurer for compliance with the statute concerning the set aside of insurance proceeds in arson cases).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-111
Arson cases; set aside of insurance proceeds; fire marshals; enforcement authority; officer of city
Sec. 111. IC 27-2-15-9 (Concerning the state fire marshal, a deputy fire marshal, an enforcement authority, or an officer of a city for compliance with the statute concerning the set aside of insurance proceeds in arson cases).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-111.5 Insurance fraud investigation
Sec. 111.5. IC 27-2-19-7 (Concerning an agency, an insurer, an agent, an employee, or a representative for receiving or providing information in good faith related to insurance fraud investigation).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-112
Insurance commissioner; department of insurance employees
Sec. 112. IC 27-4-1-15 (Concerning the commissioner and employees of the department of insurance).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-113
Property casualty insurance and guaranty association
Sec. 113. IC 27-6-8-16 (Concerning member insurers and the property casualty insurance and guaranty association, its agents and employees).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-114
Furnishing information concerning policy cancellations to an insurer
Sec. 114. IC 27-7-6-10 (Concerning the commissioner of insurance, insurer, their representatives, agents or employees, and any other person for furnishing information concerning policy cancellations to an insurer).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-114.5
Communications regarding termination of homeowner's insurance
Sec. 114.5. IC 27-7-12-9 (Concerning communications regarding termination of a homeowner's insurance policy).
As added by P.L.203-2001, SEC.33.

IC 34-30-2-115
Indiana life and health insurance guaranty association
Sec. 115. IC 27-8-8-14 (Concerning the Indiana life and health insurance guaranty association, its agents or employees and members of the board, the commissioner of insurance, and member insurers and their employees and agents).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-116
Indiana comprehensive health insurance association participants
Sec. 116. IC 27-8-10-8 (Concerning persons for participation in the Indiana comprehensive health insurance association).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-116.5
Insurance and health plan coverage for victims of abuse Sec. 116.5. IC 27-8-24.3-10 (Concerning insurers for damages caused by compliance with the laws on insurance and health plan coverage for victims of abuse).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-116.7
Independent review organizations
Sec. 116.7. IC 27-8-29-22 (Concerning independent review organizations).
As added by P.L.66-2001, SEC.4 and P.L.203-2001, SEC.34.

IC 34-30-2-116.8
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 34-30-2-116.9
Interstate insurance product regulation commission
Sec. 116.9. IC 27-8-31-6(g) (Concerning the interstate insurance product regulation commission).
As added by P.L.138-2005, SEC.4.

IC 34-30-2-117
Insurer in receivership
Sec. 117. IC 27-9-3-12(a) (Concerning an insurer under an order appointing liquidator).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-118
Insurer during liquidation
Sec. 118. IC 27-9-4-8 (Concerning an insurer during pendency of liquidation).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-119
Fraternal benefit society
Sec. 119. IC 27-11-3-3 (Concerning officers and members of a fraternal benefit society).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-119.3
Data collected from health maintenance organization filings
Sec. 119.3. IC 27-13-8-3 (Concerning data and information collected from health maintenance organization filings).
As added by P.L.203-2001, SEC.35.

IC 34-30-2-119.5
Independent review organizations
Sec. 119.5. IC 27-13-10.1 (Concerning independent review organizations).
As added by P.L.133-1999, SEC.9.
IC 34-30-2-119.7
Professional employer organizations
Sec. 119.7. IC 27-16-3-2(2) (Concerning a dispute involving a professional employer organization).
As added by P.L.245-2005, SEC.10.

IC 34-30-2-119.8
Surplus lines insurance multistate compliance compact commission
Sec. 119.8. IC 27-18-6-1(a) (Concerning:
(1) the members, officers, executive director, employees, and representatives; and
(2) the members of the executive committee and of any other committee;
of the surplus lines insurance multistate compliance compact commission).
As added by P.L.111-2011, SEC.2.

IC 34-30-2-120
Financial institutions possessed by receiver or department of financial institutions
Sec. 120. IC 28-1-3.1-5 (Concerning financial institutions possessed by a receiver or the department of financial institutions).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-121
Savings banks; safekeeping of property
Sec. 121. IC 28-6.1-6-16 (Concerning savings banks for property left for safekeeping).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-122
Depository financial institution; restricting withdrawals from deposit accounts
Sec. 122. IC 28-9-5-1 (Concerning a depository financial institution for placing a hold on or otherwise restricting withdrawals from certain deposit accounts and for failure to notify the depositor of the hold).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-122.5
Depositing will with circuit court clerk
Sec. 122.5. IC 29-1-7-3.1 (Concerning a person who deposits a will with a circuit court clerk).
As added by P.L.238-2005, SEC.57.

IC 34-30-2-122.7
Reliance on affidavit requesting information concerning a decedent's accounts, personal property, and intangible property
Sec. 122.7. IC 29-1-8-1.5 (Concerning a person who relies on an affidavit requesting information necessary to determine whether an

estate can be summarily administered).
As added by P.L.95-2007, SEC.20.

IC 34-30-2-122.9
Financial institutions concerning access to safe deposit boxes
Sec. 122.9. IC 29-1-13-1.5 (Concerning a financial institution granting access to a safe deposit box upon the death of an individual).
As added by P.L.101-2008, SEC.12.

IC 34-30-2-123
Personal representatives of decedents
Sec. 123. IC 29-1-13-3 (Concerning personal representatives of decedents).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-123.5
Anatomical gifts; person acting under anatomical gift laws
Sec. 123.5. IC 29-2-16.1-17(a) (Concerning a person acting under anatomical gift laws).
As added by P.L.130-2001, SEC.5. Amended by P.L.147-2007, SEC.13.

IC 34-30-2-123.7
Anatomical gifts; person or estate making anatomical gifts
Sec. 123.7. IC 29-2-16.1-17(b) (Concerning a person or an estate in connection with the making of an anatomical gift).
As added by P.L.130-2001, SEC.6. Amended by P.L.147-2007, SEC.14.

IC 34-30-2-124
Anatomical gifts; health care provider immunity
Sec. 124. IC 29-2-16.1-17(d) (Concerning health care provider immunity and anatomical gifts).
As added by P.L.1-1998, SEC.26. Amended by P.L.147-2007, SEC.15.

IC 34-30-2-125
Anatomical gifts; hospital and recovery agency immunity
Sec. 125. IC 29-2-16.1-17(e) (Concerning hospital and recovery agency immunity and anatomical gifts).
As added by P.L.1-1998, SEC.26. Amended by P.L.147-2007, SEC.16.

IC 34-30-2-125.3
Anatomical gifts; taking a decedent's body or removing organs, tissues, or other parts
Sec. 125.3. IC 29-2-16.1-17(f) (Concerning a person for taking a decedent's body or removing organs, tissues, or other parts in reliance on a will, card, or other document of gift). As added by P.L.53-2006, SEC.2. Amended by P.L.147-2007, SEC.17.

IC 34-30-2-125.4
Person who relies on a funeral planning declaration
Sec. 125.4. IC 29-2-19-11 (Concerning a person who relies on a funeral planning declaration).
As added by P.L.143-2009, SEC.45.

IC 34-30-2-125.5
Volunteer advocate for seniors or volunteer advocate for incapacitated adults
Sec. 125.5. IC 29-3-8.5-8 (Concerning a volunteer advocate for seniors or a volunteer advocate for incapacitated adults).
As added by P.L.41-2004, SEC.5. Amended by P.L.2-2005, SEC.114; P.L.11-2006, SEC.12.

IC 34-30-2-126
Guardian or person acting under protective order
Sec. 126. IC 29-3-11-2 (Concerning a person who is a guardian or acting under a protective order).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-126.5
Guardian
Sec. 126.5. IC 29-3-11-4 (Concerning a guardian appointed under IC 29-3-5).
As added by P.L.41-2004, SEC.6.

IC 34-30-2-127
Corporation or transfer agent; transfers and other transactions
Sec. 127. IC 30-2-5-6 (Concerning corporation or transfer agents in making transfers or other specified transactions).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-128
Fiduciary security transfers
Sec. 128. IC 30-2-5-7 (Concerning persons participating in acquisition, disposition, assignment, or transfer of a security by or to a fiduciary under certain circumstances).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-129
Transfers to minors
Sec. 129. IC 30-2-8.5-32 (Concerning custodian and minor for obligations relating to certain custodial property).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-129.2
Custodial trustee and beneficiary of custodial trust Sec. 129.2. IC 30-2-8.6-32 (Concerning the custodial trustee and beneficiary of a custodial trust).
As added by P.L.97-2004, SEC.121.

IC 34-30-2-129.5
Trustee; adjusting between principal and income
Sec. 129.5. IC 30-2-14-15 (Concerning a trustee's power to adjust trust principal and income).
As added by P.L.84-2002, SEC.9.

IC 34-30-2-129.6
Trustee; proposed action
Sec. 129.6. IC 30-2-14-16 (Concerning a proposed action by a trustee of a trust).
As added by P.L.84-2002, SEC.10.

IC 34-30-2-129.8
Trustee's total return unitrust
Sec. 129.8. IC 30-2-15-26 (Concerning actions of a trustee of a total return unitrust).
As added by P.L.3-2003, SEC.3.

IC 34-30-2-130
Trustees; contracts and other nonnegotiable obligations with third persons
Sec. 130. IC 30-4-3-10 (Concerning trustees for contracts or other nonnegotiable obligations with third persons made in the administration of a trust).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-131
Trustees and beneficiaries
Sec. 131. (a) IC 30-4-3-1.5 (Concerning actions of a trustee who does not know that a trust has been revoked or amended).
(b) IC 30-4-3-6.5 (Concerning actions of a trustee who does not know of the happening of an event that affects the trust).
(c) IC 30-4-3-11 (Concerning trustees and beneficiaries of a trust in certain circumstances).
As added by P.L.1-1998, SEC.26. Amended by P.L.238-2005, SEC.58.

IC 34-30-2-132
Third parties receiving interest in trust property
Sec. 132. IC 30-4-4-2 (Concerning third parties who receive interest in trust property).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-132.4
Persons relying on certification of trust
Sec. 132.4. IC 30-4-4-5 (Concerning a person who acts in reliance

on a certification of trust).
As added by P.L.238-2005, SEC.59.

IC 34-30-2-132.6
Trustees; distribution of trust property
Sec. 132.6. IC 30-4-6-14 (Concerning distribution of trust property).
As added by P.L.238-2005, SEC.60.

IC 34-30-2-132.8
Persons relying on power of attorney or affidavit
Sec. 132.8. IC 30-5-8-7 (Concerning a person who relies on a power of attorney or an affidavit concerning a power of attorney).
As added by P.L.238-2005, SEC.61.

IC 34-30-2-133
Guardian ad litem; court appointed special advocate
Sec. 133. IC 31-15-6-8, IC 31-17-6-8, and IC 31-32-3-10 (Concerning a person acting as guardian ad litem or court appointed special advocate).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-133.1
Income payors withholding income
Sec. 133.1. IC 31-16-15-23.7 (Concerning an income payor for withholding income paid to an obligee, the Title IV-D agency, or the state central collection unit in accordance with an income withholding order).
As added by P.L.80-2010, SEC.55.

IC 34-30-2-133.2
Title IV-D agency; income withholding
Sec. 133.2. IC 31-16-15-30 (Concerning a Title IV-D agency or an agent of a Title IV-D agency for withholding income paid to an obligee, the Title IV-D agency, or the state central collection unit in accordance with an income withholding order).
As added by P.L.103-2007, SEC.50.

IC 34-30-2-133.4
Uniform Interstate Family Support Act; participating in proceedings
Sec. 133.4. IC 31-18-3-14 (Concerning civil actions against persons present in Indiana to participate in a proceeding under the Uniform Interstate Family Support Act).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-133.5
Employees, staff, and representative of the interstate commission on the placement of children
Sec. 133.5. IC 31-28-6 (Concerning employees, staff, and

representatives of the interstate commission for the placement of children).
As added by P.L.143-2008, SEC.13.

IC 34-30-2-133.6
Department of child services
Sec. 133.6. IC 31-25-2-2.5 (Concerning the officers and other employees of the department of child services).
As added by P.L.146-2008, SEC.680.

IC 34-30-2-133.8
Agencies and entities providing information
Sec. 133.8. IC 31-25-3-4(e) (Concerning agencies and entities that provide information under requests or subpoenas from the child support bureau).
As added by P.L.80-2010, SEC.56.

IC 34-30-2-133.9
Preventative program for at-risk children; requests and information
Sec. 133.9. IC 31-32-3-11 (Concerning a person who makes a request for a child to participate in a preventative program for at-risk children, a person who provides information concerning a child to an early intervention advocate, the staff of a preventative program for at-risk children, or a person who participates in a plan for at-risk children).
As added by P.L.183-2011, SEC.9.

IC 34-30-2-134
Child abuse or neglect; reporting
Sec. 134. IC 31-33-6-1 (Concerning specified persons for making a report of child abuse or neglect).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-134.3
Member of local child fatality review team or invited person attending a meeting of local child fatality review team
Sec. 134.3. IC 31-33-24-12 (Concerning a member of a local child fatality review team or a person who attends a meeting of a local child fatality review team as an invitee of the chairperson).
As added by P.L.145-2006, SEC.368.

IC 34-30-2-134.6
Member of statewide child fatality review team or invited person attending a meeting of statewide child fatality review team
Sec. 134.6. IC 31-33-25-11 (Concerning a member of the statewide child fatality review committee or a person who attends a meeting of the statewide child fatality review committee as an invitee of the chairperson).
As added by P.L.145-2006, SEC.369.
IC 34-30-2-134.8
Person who relies on a transfer on death deed
Sec. 134.8. IC 32-17-14-26(c) (Concerning a person acting in good faith reliance on a transfer on death deed).
As added by P.L.143-2009, SEC.46.

IC 34-30-2-135
Breach of unwritten contracts
Sec. 135. IC 32-21-1-1 (Concerning persons for breach of certain unwritten contracts).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2002, SEC.92.

IC 34-30-2-136
Representations concerning persons
Sec. 136. IC 32-21-1-6 (Concerning persons making unwritten representations about another person).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2002, SEC.93.

IC 34-30-2-136.5
Personal representative of probate estate
Sec. 136.5. IC 32-17-13-7 (Concerning personal liability of a personal representative).
As added by P.L.165-2002, SEC.14.

IC 34-30-2-137
Mortgagor action on satisfied mortgage
Sec. 137. IC 32-29-1-7 (Concerning mortgagors for actions on mortgages for which a certificate of satisfaction has been acknowledged by the mortgagee).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2002, SEC.94.

IC 34-30-2-137.5
Landlords and tenants under residential rental agreements
Sec. 137.5. IC 32-31-9-10(d) and IC 32-31-9-12(d) (Concerning the liability of landlords and tenants under residential rental agreements in certain situations).
As added by P.L.22-2007, SEC.3.

IC 34-30-2-138
Hotels; safekeeping of guest's personal property
Sec. 138. IC 32-33-7-2 (Concerning proprietor or manager of a hotel, apartment hotel, or inn in certain circumstances involving the safekeeping of personal property of guests).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2002, SEC.95.

IC 34-30-2-139
Abandoned property; delivery to attorney general
Sec. 139. IC 32-34-1-29 (Concerning holders of abandoned property who deliver the property to the attorney general).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2002, SEC.96.
IC 34-30-2-140
Township trustee; contract to repair fence
Sec. 140. IC 32-26-9-5 (Concerning township trustee for contracts to repair fences).
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2002, SEC.97.

IC 34-30-2-140.5
Repealed
(Repealed by P.L.108-2010, SEC.10.)

IC 34-30-2-140.7
Staff members of a problem solving court
Sec. 140.7. IC 33-23-16-27 (Concerning the coordinator and members of the professional and administrative staff of a problem solving court).
As added by P.L.108-2010, SEC.9.

IC 34-30-2-140.8
Clerk of the supreme court; personal liability for act or omission
Sec. 140.8. IC 33-24-4-9 (Concerning the personal liability of the clerk of the supreme court).
As added by P.L.60-2010, SEC.3.

IC 34-30-2-141
Person transmitting statement to supreme court disciplinary commission
Sec. 141. IC 33-24-10-5 (Concerning a person who transmits a sworn or written statement for an investigation, hearing, or other proceeding by the disciplinary commission of the supreme court).
As added by P.L.1-1998, SEC.26. Amended by P.L.98-2004, SEC.125.

IC 34-30-2-142
Supreme court disciplinary commission
Sec. 142. IC 33-24-10-6 (Concerning executive secretary, employees, hearing officers and commissioners of the disciplinary commission of the supreme court).
As added by P.L.1-1998, SEC.26. Amended by P.L.98-2004, SEC.126.

IC 34-30-2-143
Judicial nominating commission; evaluation of candidate
Sec. 143. IC 33-27-2-9 (Concerning the commissioners, employees, and staff of the judicial nominating commission for any act or statement relevant to the evaluation of a candidate).
As added by P.L.1-1998, SEC.26. Amended by P.L.98-2004, SEC.127.

IC 34-30-2-144
Judicial nominating commission; providing information to Sec. 144. IC 33-27-2-10 (Concerning a person or organization for providing certain information, assistance, or testimony to the judicial nominating commission).
As added by P.L.1-1998, SEC.26. Amended by P.L.98-2004, SEC.128.

IC 34-30-2-144.2
Clerk of the circuit court; personal liability for act or omission
Sec. 144.2. IC 33-32-2-9.2 (Concerning the personal liability of circuit court clerks).
As added by P.L.60-2010, SEC.4.

IC 34-30-2-144.3
State central collection unit or court clerks; child support funds
Sec. 144.3. IC 33-32-4-5 (Concerning child support funds received and disbursed by the state central collection unit or a court clerk).
As added by P.L.148-2006, SEC.34.

IC 34-30-2-144.5
Circuit court clerks; personal liability for dishonored checks
Sec. 144.5. IC 33-32-4-8 (Concerning the personal liability of circuit court clerks for dishonored checks).
As added by P.L.98-2000, SEC.13. Amended by P.L.98-2004, SEC.129.

IC 34-30-2-145
Attorney trust accounts; deposits
Sec. 145. IC 33-44-5-8 (Concerning an attorney for depositing money in an interest-bearing attorney trust account).
As added by P.L.1-1998, SEC.26. Amended by P.L.98-2004, SEC.130.

IC 34-30-2-146
Attorney trust accounts; actions of depository financial institutions
Sec. 146. IC 33-44-6-10 (Concerning depository financial institutions for certain actions concerning attorney trust accounts).
As added by P.L.1-1998, SEC.26. Amended by P.L.98-2004, SEC.131.

IC 34-30-2-146.6
Defendant's failure to appear
Sec. 146.6. IC 35-33-8-4.5(b) (Concerning a defendant's failure to appear).
As added by P.L.171-2011, SEC.19.

IC 34-30-2-147
Criminal extradition; civil actions
Sec. 147. IC 35-33-10-3(26) (Concerning civil actions against persons extradited to Indiana on criminal charges). As added by P.L.1-1998, SEC.26.

IC 34-30-2-148
Wiretapping
Sec. 148. IC 35-33.5-5-6 (Concerning telephone and telegraph companies and other persons for compliance with the wiretap law).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-149
Victim counselor; disclosure of confidential information
Sec. 149. IC 35-37-6-11 (Concerning a victim counselor for testifying or producing records regarding confidential communications with a victim under certain circumstances).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-149.5
Error or omission in the transmission of fingerprints, case history data, or sentencing data
Sec. 149.5. IC 35-38-1-28(d) (Concerning a clerk, court, law enforcement officer, or prosecuting attorney for an error or omission in the transportation of fingerprints, case history data, or sentencing data).
As added by P.L.216-2007, SEC.36.

IC 34-30-2-150
Hazing; reporting or participating in judicial proceeding
Sec. 150. IC 35-42-2-2 (Concerning persons for reporting or participating in proceedings concerning hazing).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-151
Public utilities; refusing service under gambling statutes
Sec. 151. IC 35-45-5-4 (Concerning public utilities for refusing to provide service or equipment after notice by a law enforcement agency under the gambling statutes).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-151.2
Interactive computer services
Sec. 151.2. IC 35-45-5-4.6 (Concerning the action of an interactive computer service in blocking the receipt or transmission of a commercial electronic mail message it reasonably believes to be sent in violation of IC 35-45-5).
As added by P.L.70-2005, SEC.1. Amended by P.L.1-2006, SEC.523.

IC 34-30-2-152
Neglect, battery, or exploitation; reporting or participating in proceedings
Sec. 152. IC 35-46-1-14 (Concerning a person for reporting or participating in proceedings concerning neglect, battery, or

exploitation).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-152.1
State or law enforcement agency; retired law enforcement officer carrying firearms
Sec. 152.1. IC 35-47-15-6 (Concerning the state or a law enforcement agency for issuing evidence that a retired law enforcement officer meets the training and qualification standards for carrying certain firearms).
As added by P.L.1-2006, SEC.524.

IC 34-30-2-152.2
Repealed
(Repealed by P.L.1-2006, SEC.588.)

IC 34-30-2-152.3
Retailer; sale of product containing ephedrine or pseudoephedrine
Sec. 152.3. IC 35-48-4-14.7 (Concerning a retailer who discloses information concerning the sale of a product containing ephedrine or pseudoephedrine).
As added by P.L.1-2006, SEC.525.

IC 34-30-2-152.4
County treasurers; personal liability
Sec. 152.4. IC 36-2-10-24. (Concerning the personal liability of county treasurers).
As added by P.L.98-2000, SEC.14.

IC 34-30-2-152.5
Providing information to or obtaining information from the INSPECT program
Sec. 152.5. (a) IC 35-48-7-11.1(m) (Concerning providing information to or obtaining information from the Indiana scheduled prescription electronic collection and tracking program).
(b) IC 35-48-7-11.1(n) (Concerning providing information to a law enforcement agency based on a report from the Indiana scheduled prescription electronic collection and tracking program).
As added by P.L.65-2006, SEC.2. Amended by P.L.84-2010, SEC.91.

IC 34-30-2-152.6
County recorders; personal liability for dishonored checks
Sec. 152.6. IC 36-2-11-7.5. (Concerning the personal liability of county recorders for dishonored checks).
As added by P.L.98-2000, SEC.15.

IC 34-30-2-153
Medical examination or autopsy; ordering or performing
Sec. 153. IC 36-2-14-13 (Concerning a person for ordering or performing a medical examination or autopsy under statutory

authority).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-153.3
Clerk treasurer of a third class city
Sec. 153.3. IC 36-4-10-4.5 (Concerning the personal liability of the clerk treasurer of a third class city).
As added by P.L.67-2002, SEC.1.

IC 34-30-2-153.4
Controller of a consolidated city
Sec. 153.4. IC 36-3-5-2.6 (Concerning the personal liability of the controller of a consolidated city).
As added by P.L.67-2002, SEC.2.

IC 34-30-2-153.5
City controller of a second class city
Sec. 153.5. IC 36-4-10-2 (Concerning the personal liability of the city controller of a second class city).
As added by P.L.67-2002, SEC.3.

IC 34-30-2-154
Meridian Street preservation law actions
Sec. 154. IC 36-7-11.2-63 (Concerning persons bringing actions to protect property under the Meridian Street Preservation law).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-155
Fire chiefs; destruction of building in event of fire
Sec. 155. IC 36-8-3-16 (Concerning fire chiefs and assistants for destruction of certain buildings in event of fire).
As added by P.L.1-1998, SEC.26.

IC 34-30-2-156
Loss, death, or injury related to 911 service
Sec. 156. IC 36-8-16.7-43 (Concerning the statewide 911 board, a PSAP, a political subdivision, a communications service provider, a member of the board, or the board chair for loss, death, or injury related to 911 service).
As added by P.L.1-1998, SEC.26. Amended by P.L.132-2012, SEC.7.

IC 34-30-2-156.2
Assistance to law enforcement by sellers of prepaid wireless telecommunication services
Sec. 156.2. IC 36-8-16.6-19 (Concerning sellers of prepaid wireless telecommunications service for provision of 911 or wireless 911 service and lawful assistance to law enforcement officers).
As added by P.L.113-2010, SEC.106.

IC 34-30-2-156.5 Community fast responders
Sec. 156.5. IC 36-8-23 (Concerning community fast responders).
As added by P.L.70-2012, SEC.1.

IC 34-30-2-157
Crops grown on drainage right-of-way
Sec. 157. IC 36-9-27-33(d) (Concerning a county surveyor, the drainage board, and their representatives for damage to crops grown on drainage right-of-way).
As added by P.L.1-1998, SEC.26.



CHAPTER 3. AGRICULTURE: IMMUNITY FROM CIVIL LIABILITY FOR ALLOWING THE GLEANING OF AGRICULTURAL PRODUCTS

IC 34-30-3-1
Liability to licensees
Sec. 1. An operator that allows the land or premises of the operator to be used by another person without compensation for the purpose of gleaning agricultural products is immune from civil liability to the person if the person is injured while on the land or premises of the operator, unless the person's injury is a direct result of the gross negligence or willful or wanton misconduct of the operator.
As added by P.L.1-1998, SEC.26.

IC 34-30-3-2
Immunity from civil liability
Sec. 2. (a) The definitions set forth in IC 22-11-20 apply to this section.
(b) Except as provided in subsection (c), the victim or an agent of the victim of a theft (IC 35-43-4-2(a)) or criminal conversion (IC 35-43-4-3) of:
(1) anhydrous ammonia (NH3);
(2) an ammonia solution; or
(3) a container used to store or transport anhydrous ammonia or an ammonia solution;
is immune from civil liability for injury or damage resulting from the possession or use of the anhydrous ammonia, ammonia solution, or container by another person to commit a violation of IC 35-48-4.
(c) A victim or an agent described in subsection (b) is not immune from civil liability under subsection (b) if:
(1) the victim or agent committed a crime involving the anhydrous ammonia, ammonia solution, or container that is the subject of the theft or criminal conversion; or
(2) the victim's or agent's willful or intentional commission of a violation of an applicable law, rule, or regulation governing the:
(A) design;
(B) construction;
(C) location;
(D) installation; or (E) operation;
of equipment for storage, handling, use, or transportation of anhydrous ammonia or ammonia solution proximately caused the theft or criminal conversion.
As added by P.L.17-2001, SEC.10.



CHAPTER 4. CHARITIES: IMMUNITY OF CERTAIN VOLUNTEER DIRECTORS

IC 34-30-4-2
Volunteer or volunteer director; immunity
Sec. 2. (a) This section does not apply to a health care provider (as defined in IC 34-18-2-14).
(b) An individual who:
(1) serves as a volunteer or volunteer director of:
(A) a nonprofit corporation operating under IC 12-29-3-6;
(B) an agency providing services under IC 12-12-3; or
(C) a nonprofit organization that is exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code; and
(2) exercises reasonable care in the performance of the individual's duties as a volunteer or a volunteer director of an entity described in subdivision (1);
is immune from civil liability arising out of the performance of those duties.
As added by P.L.1-1998, SEC.26. Amended by P.L.38-2005, SEC.1.

IC 34-30-4-3
Liability of organizations or entity
Sec. 3. This chapter does not affect the civil liability of the entity a qualified director serves.
As added by P.L.1-1998, SEC.26.



CHAPTER 5. CHARITIES: IMMUNITY IN CONNECTION WITH THE GIFT OF FOOD TO CHARITABLE ENTITIES

IC 34-30-5-1
Immunity from liability; exception for damages resulting from misconduct
Sec. 1. A person who in good faith makes a gift of a food item to a charitable entity is not liable for civil damages arising from the use, condition, quality, or content of that food item, unless the damages are the result of that person's intentional, knowing, or reckless misconduct (in accordance with the definitions of intentionally, knowingly, and recklessly set out in IC 35-41-2-2(a) through IC 35-41-2-2(c)).
As added by P.L.1-1998, SEC.26. Amended by P.L.42-2011, SEC.70.



CHAPTER 6. ENVIRONMENT: IMMUNITY FROM LIABILITY FOR CERTAIN HAZARDOUS DISCHARGES

IC 34-30-6-2
Acts or omissions; liability
Sec. 2. This chapter does not apply to a person:
(1) whose act or omission caused in whole or in part the emergency and who would otherwise be liable for the emergency;
(2) whose act or omission constituted gross negligence or willful or wanton misconduct; or
(3) who receives payment, or is an employee of a person who receives payment, for services rendered in connection with the emergency, from a person whose act or omission caused in whole or in part the emergency. Payment does not include reimbursement for expenses.
As added by P.L.1-1998, SEC.26.



CHAPTER 7. GOVERNMENTAL ENTITIES: TORT CLAIMS ACT; IMMUNITY FOR CERTAIN ACTS OF GOVERNMENTAL ENTITIES AND EMPLOYEES



CHAPTER 8. GOVERNMENTAL ENTITIES: IMMUNITY OF STATE AND OTHER PERSONS RELATED TO USE OF AN ARMORY



CHAPTER 9. GOVERNMENTAL ENTITIES: IMMUNITY FOR CERTAIN ACTIVITIES ON PROPERTY LEASED BY A STATE AGENCY

IC 34-30-9-1
Assurances of safety unauthorized
Sec. 1. A person who goes on or through property leased to an agency for any purpose is not entitled to any assurance that the property is safe for the purpose.
As added by P.L.1-1998, SEC.26.

IC 34-30-9-2
Immunity of owner for property user's acts or omissions
Sec. 2. The owner of the property does not:
(1) assume responsibility for; or
(2) incur liability for;
any injury to person or property caused by an act or failure to act of persons using the property.
As added by P.L.1-1998, SEC.26.

IC 34-30-9-3
Duty of care or ground of liability for injuries not created by chapter
Sec. 3. This chapter does not create a duty of care or ground of liability for injury to person or property.
As added by P.L.1-1998, SEC.26.



CHAPTER 10. GOVERNMENTAL ENTITIES: IMMUNITY OF COUNTY AUDITOR FOR ISSUANCE OF WARRANT UPON TREASURER

IC 34-30-10-2
Immunity from liability; recovery from recipient
Sec. 2. (a) A civil suit may not be maintained against:
(1) the county auditor; or
(2) the county auditor's bondsmen;
for the issuance of the warrant, even if the warrant was drawn according to an order of the board of commissioners or judgment of the court that is either void or voidable.
(b) However, the validation of the act of the auditor does not prevent the recovery of any money from any person receiving it that might have been recovered if this chapter had not been enacted.
As added by P.L.1-1998, SEC.26.



CHAPTER 10.5. GOVERNMENTAL ENTITIES: IMMUNITY FOR DONATIONS OF EQUIPMENT TO FIRE DEPARTMENTS

IC 34-30-10.5-1
Immunity from civil liability
Sec. 1. Subject to section 2 of this chapter, a person is immune from civil liability for personal injury, property damage, or death resulting from a defect in fire control or fire protection equipment donated in good faith by the person to a volunteer fire department (as defined in IC 36-8-12-2) or the fire department of a political subdivision, unless the person's act or omission that proximately caused injury, damage, or death constitutes gross negligence or willful, wanton, or intentional misconduct.
As added by P.L.95-2001, SEC.3.

IC 34-30-10.5-2
Immunity to person who donates breathing apparatus
Sec. 2. Section 1 of this chapter provides immunity to a person who donates a breathing apparatus only if:
(1) the breathing apparatus is recertified to manufacturer's specifications before it is donated; or
(2) the person notifies the donee, at the time of the donation, that the breathing apparatus has not been recertified to manufacturer's specifications.
As added by P.L.95-2001, SEC.3.



CHAPTER 11. GUEST STATUTE: IMMUNITY OF OWNERS OR OPERATORS OF MOTOR VEHICLE FOR INJURY TO PASSENGERS

IC 34-30-11-2
Common carriers; demonstrator vehicles
Sec. 2. This chapter may not be construed to relieve a common carrier or an owner or operator of a motor vehicle while the motor vehicle is being demonstrated to a prospective purchaser of responsibility for injuries sustained by a passenger who is being transported by the common carrier or by the owner or operator.
As added by P.L.1-1998, SEC.26.



CHAPTER 12. HEALTH CARE: IMMUNITY OF PERSONS RENDERING EMERGENCY FIRST AID



CHAPTER 12.5. HEALTH CARE: IMMUNITY OF HOSPITALS AND CERTAIN PERSONS PROVIDING SMALLPOX IMMUNIZATIONS

IC 34-30-12.5-2
"Health care provider"
Sec. 2. As used in this chapter, "health care provider" means the following:
(1) An individual, a partnership, a professional corporation, a facility, or an institution licensed or legally authorized by the state to provide health care or professional services as any of the following:
(A) A licensed physician.
(B) A psychiatric hospital.
(C) A hospital.
(D) A health facility.
(E) A nurse licensed under IC 25-23.
(F) A paramedic.
(G) An emergency technician.
(H) An advanced emergency technician.
(2) An employee of an individual or entity described in subdivision (1).
(3) A member of the medical staff of an individual or entity described in subdivision (1).
(4) An individual who has been authorized by the governing board of an individual or entity described in subdivision (1) to provide health care services on the individual's or entity's premises or on the individual's or entity's behalf.
(5) An individual who, under contract with an individual or entity described in subdivision (1), administers an inoculation or another medical countermeasure against an actual or a potential bioterrorist incident or another actual or potential public health emergency under the circumstances described in section 1 of this chapter.
As added by P.L.136-2003, SEC.2.

IC 34-30-12.5-3
Immunity
Sec. 3. A health care provider who administers an inoculation or

another medical countermeasure against an actual or a potential bioterrorist incident or another actual or potential public health emergency after January 23, 2003, under the circumstances described in section 1 of this chapter is immune from civil liability for any injury or damage that results from the administration of the inoculation or other countermeasure, except for an act or omission that amounts to gross negligence or willful or wanton misconduct. This section shall not affect the right of any individual to receive:
(1) benefits to which the individual would otherwise be entitled under:
(A) the worker's compensation law (IC 22-3-2 through IC 22-3-6); or
(B) any pension law; or
(2) any benefits or compensation under any federal law.
As added by P.L.136-2003, SEC.2.



CHAPTER 13. HEALTH CARE: IMMUNITY OF PERSONS PROVIDING VOLUNTARY HEALTH CARE

IC 34-30-13-1
Voluntary health care; immunity for providing
Sec. 1. Except as provided in section 2 of this chapter, a person who meets the following criteria is immune from civil liability resulting from any act or omission relating to the provision of health care services:
(1) Has licensure to provide health care services under Indiana law.
(2) Voluntarily provides without compensation health care services under IC 36-1-14.2 within the scope of the person's license to another person.
(3) Provides the health care services at any medical clinic or health care facility that provides health care services without charge and that:
(A) purchases professional liability insurance under IC 36-1-14.2; or
(B) is covered under 42 U.S.C. 233.
As added by P.L.1-1998, SEC.26. Amended by P.L.116-2005, SEC.3.

IC 34-30-13-1.5
Immunity for providing medical direction concerning emergency medical services
Sec. 1.5. Except as provided in section 2 of this chapter, a physician licensed under IC 25-22.5 is immune from civil liability resulting from an act or omission related to the provision of medical direction concerning emergency medical services (as defined in IC 16-18-2-110) within the scope of the physician's license, if the physician provides medical direction concerning emergency medical services:
(1) to a person who is certified under IC 16-31 to provide the emergency medical services; and
(2) without compensation.
As added by P.L.101-2006, SEC.37.

IC 34-30-13-2
Liability for gross negligence or willful misconduct
Sec. 2. A person described in section 1 of this chapter is not immune from civil liability if the damages resulting from the provision of the health care services resulted from the person's gross

negligence or willful misconduct.
As added by P.L.1-1998, SEC.26.



CHAPTER 13.5. HEALTH CARE: IMMUNITY FOR PERSONS PROVIDING SERVICES IN A DISASTER

IC 34-30-13.5-2
Liability for gross negligence or willful misconduct
Sec. 2. A person described in this chapter is not immune from civil liability if the damages resulting from the act or omission relating to the provision of the health care services resulted from the person's gross negligence or willful misconduct.
As added by P.L.138-2006, SEC.13.

IC 34-30-13.5-3
Immunity of facility
Sec. 3. A facility or other location that is providing health care services in response to an event that is declared as a disaster emergency may not be held civilly liable for an act or omission relating to the provision of health care services in response to that event by a health professional licensed to provide the health care service under Indiana law or the law of another state if the person is acting during an event that is declared as a disaster emergency, regardless of whether the provision of health care services occurred before or after the declaration of a disaster emergency.
As added by P.L.138-2006, SEC.13.



CHAPTER 14. HEALTH CARE: IMMUNITY OF CERTAIN PERSONS WHO ADMINISTER MEDICATIONS TO PUPILS AT SCHOOL

IC 34-30-14-2
Administering medication to pupils; immunity
Sec. 2. If compliance with sections 3 and 4 of this chapter has occurred, a school administrator, teacher, or other school employee designated by the school administrator, after consultation with the school nurse, who in good faith administers to a pupil:
(1) a nonprescription medication in compliance with the written permission of the pupil's parent or guardian, except in the case of a life threatening emergency;
(2) a legend drug (as defined in IC 16-18-2-199 and including injectable insulin) in compliance with the:
(A) written order of a practitioner; and
(B) written permission of the pupil's parent or guardian, except in the case of a life threatening emergency;
(3) a glucose test in compliance with the written order of a practitioner;
(4) health care services, basic life support, or other services that require the administrator, teacher, or employee to place the administrator's, teacher's, or employee's hands on the pupil for therapeutic or sanitary purposes; or (5) any combination of subdivisions (1) through (4);
is not personally liable for civil damages for any act that is incident to or within the scope of the duties of the employee as a result of the administration except for an act or omission amounting to gross negligence or willful and wanton misconduct.
As added by P.L.1-1998, SEC.26. Amended by P.L.166-2007, SEC.5.

IC 34-30-14-3
Record keeping requirements
Sec. 3. The school shall keep on file the written permission of a pupil's parent or guardian and the written order of a practitioner.
As added by P.L.1-1998, SEC.26.

IC 34-30-14-4
Training requirements
Sec. 4. (a) This section applies if a school employee:
(1) is not a practitioner or an individual licensed under IC 25-23; and
(2) is responsible for administering injectable insulin or a glucose test by finger prick.
(b) The employee must obtain from a practitioner or a registered nurse licensed under IC 25-23 the training that the practitioner or registered nurse determines is appropriate for providing the service.
(c) Before the school employee provides the service, the school must have on file a written statement from the practitioner or registered nurse that indicates the school employee has received the training required under this section.
As added by P.L.1-1998, SEC.26.

IC 34-30-14-5
Chapter subject to IC 34-13-3
Sec. 5. This chapter is subject to IC 34-13-3.
As added by P.L.1-1998, SEC.26.

IC 34-30-14-6
Immunity in connection with self-administration of medication
Sec. 6. A school or school board is not liable for civil damages as a result of a student's self-administration of medication for an acute or chronic disease or medical condition as provided under IC 20-33-8-13 except for an act or omission amounting to gross negligence or willful and wanton misconduct.
As added by P.L.264-2001, SEC.5. Amended by P.L.1-2005, SEC.223.

IC 34-30-14-7
Teachers; immunity for providing cardiopulmonary resuscitation or the Heimlich maneuver or for using an automated external defibillator
Sec. 7. A teacher:
(1) who meets the requirement of IC 20-28-5-3(c); and (2) who:
(A) performs cardiopulmonary resuscitation on;
(B) performs the Heimlich maneuver on;
(C) removes a foreign body that is obstructing an airway of; or
(D) uses an automated external defibrillator on;
another person, in the course of employment as a teacher;
is not liable in a civil action for damages resulting from an act or omission occurring during the provision of emergency assistance under this section, unless the act or omission constitutes gross negligence or willful and wanton misconduct.
As added by P.L.166-2007, SEC.6. Amended by P.L.146-2011, SEC.2.

IC 34-30-14-8
School nurses; immunity for certain acts
Sec. 8. A school nurse:
(1) who meets the requirement of IC 20-34-5-9; and
(2) who:
(A) performs cardiopulmonary resuscitation on;
(B) performs the Heimlich maneuver on;
(C) removes a foreign body that is obstructing an airway of; or
(D) uses an automated external defibrillator on;
another person in the course of employment as a school nurse;
is not liable in a civil action for damages resulting from an act or omission occurring during the provision of emergency assistance under this section, unless the act or omission constitutes gross negligence or willful and wanton misconduct.
As added by P.L.146-2011, SEC.3.

IC 34-30-14-9
Schools; immunity for employees performing certain acts
Sec. 9. A public or nonpublic school, charter school, school board, school corporation, or governing body of a school corporation is not liable for civil damages as a result of an act or omission of an employee providing emergency assistance by:
(1) performing cardiopulmonary resuscitation on;
(2) performing the Heimlich maneuver on;
(3) removing a foreign body that is obstructing an airway of; or
(4) using an automated external defibrillator on;
another person in the course of employment as an employee of the school or school corporation or as an agent of the school board, unless the act or omission constitutes gross negligence or willful and wanton misconduct.
As added by P.L.146-2011, SEC.4.



CHAPTER 14.5. HEALTH CARE: MEDICAL MALPRACTICE

IC 34-30-14.5-2
Health care providers; immunity in breach of contract cases
Sec. 2. Immunity for health care providers in certain breach of contract cases is governed by IC 34-18-12-1.
As added by P.L.1-1998, SEC.26.



CHAPTER 15. HEALTH CARE: PRIVILEGED COMMUNICATIONS OF HEALTH CARE PROVIDER PEER REVIEW COMMITTEES

IC 34-30-15-2
Confidentiality; peer review committee proceedings; persons attending
Sec. 2. Except as otherwise provided in this chapter, a person who attends a peer review committee proceeding shall not be permitted or required to disclose:
(1) any information acquired in connection with or in the course of a proceeding;
(2) any opinion, recommendation, or evaluation of the committee; or
(3) any opinion, recommendation, or evaluation of any committee member.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-3
Confidentiality; otherwise discoverable information
Sec. 3. (a) Information that is otherwise discoverable or admissible from original sources is not immune from discovery or use in any proceeding merely because it was presented during proceedings before a peer review committee.
(b) A member, an employee, an agent of a committee or other person appearing before the committee may not be prevented from testifying:
(1) as to matters within the person's knowledge; and
(2) in accordance with the other provisions of this chapter.
(c) However, the witness cannot be questioned about this testimony or other proceedings before the committee or about opinions formed by the witness as a result of committee hearings.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-4
Health care providers under investigation; access to records
Sec. 4. (a) A professional health care provider under investigation shall be permitted at any time to see any records accumulated by a peer review committee pertaining to the provider's personal practice.
(b) The provider shall be offered the opportunity to appear before the peer review committee with adequate representation to hear all charges and findings concerning the provider's practice and to offer

rebuttal information.
(c) The rebuttal information shall be a part of the record before any disclosure of the charges and findings under this chapter is made.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-5
Health care providers under investigation; hearings
Sec. 5. (a) As used in this section, "conflicted medical staff member" means a professional health care provider who is a member of a hospital's medical staff and who is determined by the hospital to be:
(1) in direct economic competition with the professional health care provider against whom the charges have been brought; or
(2) reasonably unavailable to serve on a peer review committee of the medical staff.
(b) Except as provided in section 6(b) of this chapter, if charges are brought against a professional health care provider in a hospital that, if sustained by the governing board of the hospital, could result in an action against a physician required to be reported to the medical licensing board under IC 16-21-2-6 or a similar disciplinary action against any other health care provider, the professional health care provider is entitled to:
(1) one (1) evidentiary hearing before a peer review committee of the medical staff; and
(2) one (1) appeal before the governing board of the hospital or a committee appointed by the governing board.
(c) If a hospital determines that a peer review committee of the medical staff may not be formed without appointing a conflicted medical staff member, the hospital:
(1) may not appoint the conflicted medical staff member to the peer review committee; and
(2) shall appoint a professional health care provider who:
(A) holds the same professional license as the provider against whom the charges have been brought; and
(B) is not a member of the hospital's medical staff;
to serve on the peer review committee.
(d) The professional health care provider appointed under subsection (c)(2) may not be in direct economic competition with the professional health care provider against whom the charges have been brought.
As added by P.L.1-1998, SEC.26. Amended by P.L.127-1999, SEC.1.

IC 34-30-15-6
Health care providers under investigation; appeals
Sec. 6. (a) Any appeal granted to a professional health care provider under section 5 of this chapter may be held before a committee of the board of trustees or the full board of trustees of the hospital in which the care under investigation was provided.
(b) The right to a hearing and appeal under this chapter in regard to cases involving care provided for hospitals, health care facilities,

and health care organizations is confined to professional health care providers who are granted or who have applied for privileges as independent practitioners. That right is not applicable to any professional health care provider who works in the hospital or health care facility solely as an employee or as the employee of another independent professional health care provider.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-7
Health care providers under investigation; health maintenance organizations
Sec. 7. (a) This section applies to:
(1) a health maintenance organization (as defined in IC 27-13-1-19); or
(2) a limited service health maintenance organization (as defined in IC 27-13-34-4).
(b) Before:
(1) taking corrective action against a professional health care provider who is under contract with but not employed by the health maintenance organization or limited service health maintenance organization; or
(2) taking action to terminate a contract with a professional health care provider who is not employed by the health maintenance organization or limited service health maintenance organization;
based upon an evaluation of patient care rendered by the professional health care provider, the organization shall grant the health care provider affected by the action one (1) evidentiary hearing before a peer review committee of the organization and, at the health provider's request, an appeal of the peer review committee's decision.
(c) Unless otherwise agreed to by the organization and the health care provider, the appeal must be limited to a review of the record of the hearing before the peer review committee and a review of all or part of the peer review committee's decision.
(d) The appeal must be held before the governing board of the organization or, at the governing board's discretion, before a committee of the governing board.
(e) The health care provider is entitled to submit written materials in support of the appeal and, at the discretion of the governing board or committee of the board conducting the appeal, the health care provider may be allowed to present oral argument in support of the appeal.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-8
Confidentiality; persons information may be disclosed to
Sec. 8. (a) Communications to, the records of, and determinations of a peer review committee may only be disclosed to:
(1) the peer review committee of:
(A) a hospital; (B) a nonprofit health care organization (described in IC 34-6-2-117(23));
(C) a preferred provider organization (including a preferred provider arrangement or reimbursement agreement under IC 27-8-11);
(D) a health maintenance organization (as defined in IC 27-13-1-19) or a limited service health maintenance organization (as defined in IC 27-13-34-4); or
(E) another health facility;
(2) the disciplinary authority of the professional organization of which the professional health care provider under question is a member; or
(3) the appropriate state board of registration and licensure that the committee considers necessary for recommended disciplinary action;
and shall otherwise be kept confidential for use only within the scope of the committee's work, unless the professional health care provider has filed a prior written waiver of confidentiality with the peer review committee.
(b) However, if a conflict exists between this section and IC 27-13-31, the provisions of IC 27-13-31 control.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-9
Waiver of privilege
Sec. 9. Except in cases of required disclosure to the professional health care provider under investigation, no records or determinations of or communications to a peer review committee shall be:
(1) subject to subpoena or discovery; or
(2) admissible in evidence;
in any judicial or administrative proceeding, including a proceeding under IC 34-18-11 (or IC 27-12-11 before its repeal), without a prior waiver executed by the committee.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-10
Invoking privilege
Sec. 10. Except in cases as authorized in this chapter, the evidentiary privileges created by this chapter shall be invoked by all witnesses and organizations in all judicial and administrative proceedings unless the witness or organization first has a waiver of the privilege executed in writing, on behalf of the peer review committee holding the privilege, by its chairman, vice chairman, or secretary.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-11
Limited waiver of privilege for attorney general investigation
Sec. 11. If a waiver of the privilege is executed on behalf of the

peer review committee in favor of the attorney general for the purpose of conducting an investigation under IC 25-1-7, the records of, determinations of, or communications to a peer review committee are confidential and privileged under this section, except for the attorney general's use in an investigation to identify information otherwise discoverable or admissible from original sources under section 3 of this chapter.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-12
Subpoena powers of attorney general
Sec. 12. This chapter does not prevent the attorney general from obtaining by subpoena as part of an investigation under IC 25-1-7 for a violation under IC 25-1-9:
(1) the application for privileges or employment completed by the professional staff member under investigation regardless of whether the member is the subject of peer review committee proceedings;
(2) except for reports prepared as part of a peer review investigation, incident reports prepared contemporaneously to document the circumstances of an accident or unusual occurrence involving a professional staff member regardless of whether the member is the subject of peer review committee proceedings; or
(3) information otherwise discoverable from original sources, that is not the communications to, records of, or determinations of a peer review committee;
from a professional health care provider.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-13
Subpoena powers of attorney general; requirements
Sec. 13. A subpoena issued by the attorney general to obtain the records necessary to an investigation shall identify with reasonable particularity the documents sought and the specific professional health care provider under investigation.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-14
Immunities inapplicable to persons violating confidentiality requirements
Sec. 14. The immunities granted by sections 15 through 20 of this chapter shall not extend to any person who violates the confidentiality requirements of sections 1 through 13 of this chapter.
As added by P.L.1-1998, SEC.26. Amended by P.L.1-1999, SEC.74; P.L.97-2004, SEC.123.

IC 34-30-15-15
Immunity; peer review committee proceedings
Sec. 15. There is no liability on the part of, and no action of any

nature shall arise against, the personnel of a peer review committee for any act, statement made in the confines of the committee, or proceeding of the committee made in good faith in regard to evaluation of patient care as that term is defined and limited in IC 34-6-2-44.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-16
Immunity; disclosure of information to peer review committee
Sec. 16. Notwithstanding any other law, a peer review committee, an organization, or any other person who, in good faith and as a witness or in some other capacity, furnishes records, information, or assistance to a peer review committee that is engaged in:
(1) the evaluation of the qualifications, competence, or professional conduct of a professional health care provider; or
(2) the evaluation of patient care;
is immune from any civil action arising from the furnishing of the records, information, or assistance, unless the person knowingly furnishes false records or information.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-17
Immunity; good faith determinations regarding evaluation of patient care
Sec. 17. The personnel of a peer review committee shall be immune from any civil action arising from any determination made in good faith in regard to evaluation of patient care as that term is defined and limited in IC 34-6-2-44.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-18
Injunctive relief unavailable
Sec. 18. No restraining order or injunction shall be issued against a peer review committee or any of the personnel thereof to interfere with the proper functions of the committee acting in good faith in regard to evaluation of patient care as that term is defined and limited in IC 34-6-2-44.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-19
Immunity; compliance with federal Health Care Quality Improvement Act
Sec. 19. If the action of the peer review committee meets the standards specified by this chapter and the federal Health Care Quality Improvement Act of 1986, 42 U.S.C. 11101 et seq., the following persons are not liable for damages under any federal, state, or local law with respect to the action:
(1) The peer review committee.
(2) Any person acting as a member or staff to the peer review committee. (3) Any person under a contract or other formal agreement with the peer review committee.
(4) Any person who participates with or assists the peer review committee with respect to the action.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-20
Immunity; inapplicable to civil rights laws
Sec. 20. Section 19 of this chapter does not apply to damages under any federal or state law relating to the civil rights of a person including:
(1) the federal Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq.; and
(2) the federal Civil Rights Act, 42 U.S.C. 1981, et seq.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-21
Use of information for internal business purposes
Sec. 21. (a) Notwithstanding sections 1 through 14 of this chapter:
(1) a professional health care provider;
(2) a peer review committee; and
(3) the governing board of:
(A) a hospital;
(B) a preferred provider organization (including a preferred provider arrangement or reimbursement agreement under IC 27-8-11);
(C) a health maintenance organization (as defined in IC 27-13-1-19) or a limited service health maintenance organization (as defined in IC 27-13-34-4); or
(D) a professional health care organization;
may use information obtained by peer review committees for legitimate internal business purposes.
(b) Legitimate internal business uses of information obtained by a peer review committee include the following:
(1) Quality review and assessment.
(2) Utilization review and management.
(3) Risk management and incident reporting.
(4) Safety, prevention, and correction.
(5) Reduction of morbidity and mortality.
(6) Scientific, statistical, and educational purposes.
(7) Legal defense.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-22
Discovery of financial incentives offered provider
Sec. 22. Evidence of any financial incentive offered to or withheld from:
(1) a private psychiatric hospital licensed under IC 12-25; or
(2) a preferred provider organization (including a preferred provider arrangement or reimbursement agreement under

IC 27-8-11);
is subject to discovery under Indiana Rules of Trial Procedure unless specifically protected by statute.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-23
Good faith presumed; malice must be proven
Sec. 23. In all actions to which this chapter applies, good faith shall be presumed, and malice shall be required to be proven by the person aggrieved.
As added by P.L.1-1998, SEC.26.



CHAPTER 16. HEALTH CARE: PRIVILEGED COMMUNICATIONS OF MENTAL HEALTH SERVICE PROVIDERS

IC 34-30-16-2
Duty to warn or to take reasonable precautions; discharge
Sec. 2. The duty to warn of or to take reasonable precautions to provide protection from violent behavior or other serious harm arises only under the limited circumstances specified in section 1 of this chapter. The duty is discharged by a mental health service provider who takes one (1) or more of the following actions:
(1) Makes reasonable attempts to communicate the threat to the victim or victims.
(2) Makes reasonable efforts to notify a police department or other law enforcement agency having jurisdiction in the patient's or victim's place of residence.
(3) Seeks civil commitment of the patient under IC 12-26.
(4) Takes steps reasonably available to the provider to prevent the patient from using physical violence or other means of harm to others until the appropriate law enforcement agency can be summoned and takes custody of the patient.
(5) Reports the threat of physical violence or other means of harm, within a reasonable period of time after receiving knowledge of the threat, to a physician or psychologist who is designated by the employer of a mental health service provider as an individual who has the responsibility to warn under this chapter.
As added by P.L.1-1998, SEC.26.

IC 34-30-16-3
Patient privacy and confidentiality; immunity from liability
Sec. 3. A mental health service provider who discloses information that must be disclosed to comply with sections 1 through 2 of this chapter is immune from civil and criminal liability under Indiana statutes that protect patient privacy and confidentiality. As added by P.L.1-1998, SEC.26.



CHAPTER 17. INSURANCE: IMMUNITY FOR ACTS OR OMISSIONS IN MAKING INSURANCE INSPECTIONS

IC 34-30-17-2
Exemption from civil liability
Sec. 2. Except as provided in section 3 of this chapter, an act or omission in the making of an inspection in connection with the issuance or renewal of a policy of casualty or fire and marine insurance does not subject an insurer or its:
(1) agents;
(2) employees; or
(3) service contractors;
to civil liability for any injury, death, or loss.
As added by P.L.1-1998, SEC.26.

IC 34-30-17-3
Exemption from civil liability; exceptions
Sec. 3. The exemption from civil liability in section 2 of this chapter does not apply to:
(1) any injury, loss, or death that:
(A) occurs during an inspection; and
(B) is proximately caused by the negligence of the insurer or its agent, employee, or service contractor;
(2) an inspection that is required under a written service contract; or
(3) any injury, loss, or death proximately caused by an act or omission that constitutes:
(A) a criminal offense;
(B) gross negligence; or
(C) willful or wanton misconduct.
As added by P.L.1-1998, SEC.26.



CHAPTER 18. SPORTS: IMMUNITY OF PERSONS INVOLVED IN THE SPECIAL OLYMPICS

IC 34-30-18-2
Liability of volunteers
Sec. 2. An individual who, without compensation, contributes personal time to the Special Olympics is not liable for civil damages as a result of a negligent act or omission of the individual arising from that contribution.
As added by P.L.1-1998, SEC.26.

IC 34-30-18-3
Liability of contributors
Sec. 3. A person who contributes only money to the Special Olympics is not liable for civil damages as a consequence of a negligent act or omission of an individual described in section 2 of this chapter solely because of that contribution.
As added by P.L.1-1998, SEC.26.



CHAPTER 19. SPORTS: IMMUNITY OF CERTAIN PERSONS INVOLVED IN SPORTS OR LEISURE ACTIVITIES

IC 34-30-19-1
Intentional, wanton, or reckless behavior
Sec. 1. This chapter does not grant immunity from civil liability to a person who engaged in intentional, willful, wanton, or reckless behavior.
As added by P.L.1-1998, SEC.26.

IC 34-30-19-2
Negligent operation of motor vehicle; licensed individuals; vicarious civil liability
Sec. 2. (a) This chapter does not grant immunity from civil damages that are proximately caused by the negligent operation of a motor vehicle.
(b) This chapter does not apply to an individual who is registered, certified, or licensed under IC 25.
(c) This chapter does not affect the vicarious civil liability of the entity the individual serves.
As added by P.L.1-1998, SEC.26.

IC 34-30-19-3
Liability of volunteers
Sec. 3. A volunteer is not liable for civil damages that are proximately caused by a negligent act or omission in the personal services provided by:
(1) the volunteer; or
(2) another person selected, trained, supervised, or otherwise under the control of the volunteer;
in the course of a sports or leisure activity.
As added by P.L.1-1998, SEC.26.

IC 34-30-19-4
Liability of governmental entities, employees, and agents
Sec. 4. A governmental entity and the employees and agents of a governmental entity are not liable for civil damages that are proximately caused by:
(1) the negligent selection, training, or supervision of a volunteer providing personal services in the course of a sports or leisure activity; or
(2) a negligent act or omission in the personal services provided

by:
(A) the volunteer; or
(B) another person selected, trained, supervised, or otherwise under the control of the volunteer;
in the course of a sports or leisure activity.
As added by P.L.1-1998, SEC.26.



CHAPTER 20. IMMUNITY FOR MISUSE OF A FIREARM OR AMMUNITION BY A PERSON OTHER THAN THE OWNER

IC 34-30-20-2
Severability
Sec. 2. The provisions of this chapter are severable. If this chapter or any part of this chapter is found to violate the United States Constitution or the Constitution of the State of Indiana, or is held invalid for any other reason, the validity of the remainder of this chapter shall not be affected.
As added by P.L.80-2004, SEC.5.



CHAPTER 21. MILITARY BASES: IMMUNITY FOR NOISE POLLUTION AND TELECOMMUNICATIONS INTERFERENCE

IC 34-30-21-2
Noise pollution immunity
Sec. 2. A military base, a person employed by a military base, or a person otherwise authorized by a military base to conduct operations on or use the military base is not liable for civil damages relating to noise or noise pollution that:
(1) results from the normal operation or use of the military base, including the destruction of ordnance; and
(2) may be heard within two (2) miles of the perimeter of the military base.
As added by P.L.5-2005, SEC.6.

IC 34-30-21-3
Telecommunications interference immunity
Sec. 3. A military base, a person employed by a military base, or a person otherwise authorized by a military base to conduct operations on or use the military base is not liable for civil damages relating to interference with telecommunications that:
(1) results from the normal operation or use of the military base; and
(2) occurs within five (5) miles of the perimeter of the military base.
As added by P.L.5-2005, SEC.6.



CHAPTER 22. EVENTS: IMMUNITY OF ADVERTISER OR SPONSOR

IC 34-30-22-2
Immunity of advertiser or sponsor
Sec. 2. An advertiser or sponsor of an event is immune from civil liability for the acts or omissions of:
(1) the advertiser or sponsor; and
(2) any other person;
in connection with the event.
As added by P.L.116-2005, SEC.4.

IC 34-30-22-3
Advertiser or sponsor not vicariously liable for acts of nonadvertiser or nonsponsor
Sec. 3. An advertiser or sponsor of an event may not be considered to be:
(1) part of a joint venture;
(2) the principal of an agent; or
(3) the employer of an employee;
with regard to a person participating in the event in a capacity other than that of an advertiser or sponsor.
As added by P.L.116-2005, SEC.4.



CHAPTER 23. LIABILITY CONNECTED WITH CONSUMPTION OF FOOD AND BEVERAGES

IC 34-30-23-1
Exemption from civil liability
Sec. 1. This chapter does not grant immunity from civil liability with respect to a claim alleging that:
(1) an adulteration or misbranding of food or a beverage proximately caused the claimed injury, if the adulteration or misbranding relates to a labeling or purity requirement under state or federal law; or
(2) a knowing and willful violation of federal or state law applicable to the manufacturing, marketing, distribution, labeling, or sale of food or a beverage proximately caused the claimed injury, unless the alleged injury is unrelated to a pregnancy and arises from:
(A) weight gain;
(B) obesity;
(C) a health condition associated with weight gain or obesity; or
(D) a generally known condition allegedly:
(i) caused by; or
(ii) likely to result from;
the long term consumption of food or beverages.
As added by P.L.77-2006, SEC.1.

IC 34-30-23-2
Applicability
Sec. 2. Section 3 of this chapter applies to the following:
(1) A food or beverage manufacturer.
(2) A food or beverage distributor.
(3) A food or beverage carrier.
(4) A person who stores food or beverages.
(5) A food or beverage seller.
(6) A food or beverage marketer.
(7) A food or beverage advertiser or the advertising medium.
(8) A person who prepares food or beverages.
(9) A group or association containing more than one (1) of the persons referred to in subdivisions (1) through (8).
As added by P.L.77-2006, SEC.1.

IC 34-30-23-3
Immunity from civil liability arising from a claim concerning the

long term consumption of food or beverages
Sec. 3. This section does not apply to weight gain associated with pregnancy. A person or group or association of persons referred to in section 2 of this chapter is immune from civil liability arising from a claim concerning:
(1) weight gain;
(2) obesity;
(3) a health condition associated with weight gain or obesity; or
(4) a generally known condition:
(A) allegedly caused by; or
(B) allegedly likely to result from;
the long term consumption of food or beverages.
As added by P.L.77-2006, SEC.1.



CHAPTER 24. IMMUNITY FOR MISUSE OF E85 MOTOR FUEL

IC 34-30-24-2
Civil immunity
Sec. 2. (a) Except as provided in subsection (b), a qualified person or entity is immune from civil liability for personal injury or property damage resulting from a person fueling any vehicle with E85 that is not a flexible fuel vehicle.
(b) This section does not apply:
(1) to a qualified person or entity that fails to display all E85 warning signs required by federal or state law; or
(2) if a person's injury or property damage is a direct result of the gross negligence or willful or wanton misconduct of the qualified person or entity.
As added by P.L.122-2006, SEC.24.



CHAPTER 25. IMMUNITY FOR YOUTH SHELTERS

IC 34-30-25-2
"Runaway or homeless youth" defined
Sec. 2. As used in this chapter, "runaway or homeless youth" means an individual who:
(1) is:
(A) at least twelve (12) years of age; and
(B) less than eighteen (18) years of age;
(2) is unemancipated;
(3) is mentally competent; and
(4) lives in a situation described in:
(A) 42 U.S.C. 11434a(2)(B)(ii); or
(B) 42 U.S.C. 11434a(2)(B)(iii);
with or without the consent or knowledge of the individual's parent, guardian, or custodian.
As added by P.L.72-2009, SEC.2.

IC 34-30-25-3
"Youth shelter" defined
Sec. 3. As used in this chapter, "youth shelter" means an entity that:
(1) is not operated for profit; and
(2) provides, at a minimum, necessary services to runaway or homeless youths.
As added by P.L.72-2009, SEC.2.

IC 34-30-25-4
Immunity from civil liability for youth shelter personnel
Sec. 4. Except as provided in section 5 of this chapter, a youth

shelter and the director, employees, agents, and volunteers of a youth shelter are immune from civil liability resulting from any act or omission related to:
(1) admitting a runaway or homeless youth to;
(2) caring for a runaway or homeless youth at; or
(3) releasing a runaway or homeless youth from;
the youth shelter.
As added by P.L.72-2009, SEC.2.

IC 34-30-25-5
Civil liability for gross negligence or willful and wanton misconduct
Sec. 5. This chapter does not grant immunity from civil liability to a person who commits an act that amounts to gross negligence or willful and wanton misconduct.
As added by P.L.72-2009, SEC.2.



CHAPTER 26. REAL PROPERTY SUSPECTED TO BE VACANT OR ABANDONED

IC 34-30-26-2
"Enforcement authority"
Sec. 2. As used in this chapter, "enforcement authority" has the meaning set forth in IC 36-7-9-2.
As added by P.L.170-2011, SEC.15.

IC 34-30-26-3
"Owner"
Sec. 3. As used in this chapter, "owner", with respect to real property, has the meaning set forth in IC 36-7-36-4.
As added by P.L.170-2011, SEC.15.

IC 34-30-26-4
"Vacant or abandoned" real property
Sec. 4. For purposes of this chapter, real property is "vacant or abandoned" if it qualifies, or would potentially qualify, as either:
(1) a vacant structure under IC 36-7-36-6; or
(2) an abandoned structure under IC 36-7-36-1.
As added by P.L.170-2011, SEC.15.

IC 34-30-26-5
Suspected vacant or abandoned property; right of nonowner to enter premises to inspect and perform remedial actions; immunity from civil liability and trespass; limit on creditor's right to enter
Sec. 5. (a) Except as provided in subsection (d), a person who is not the owner of real property, and who suspects that the property may be vacant or abandoned, may enter upon the premises of the real property to do the following:
(1) Without entering any structure located on the real property, visually inspect the real property to determine whether the real

property may be vacant or abandoned.
(2) Perform any of the following actions:
(A) Secure the real property.
(B) Remove trash or debris from the grounds of the real property.
(C) Landscape, maintain, or mow the grounds of the real property.
(b) A person who:
(1) enters upon the premises of real property to visually inspect the property, as permitted under subsection (a)(1); and
(2) after inspecting the real property, determines that the real property may be vacant or abandoned;
may notify the appropriate enforcement authority of the suspected vacant or abandoned status of the property and request that the enforcement authority inspect the property to determine whether the property is in fact vacant or abandoned.
(c) A person that enters upon the premises of real property as permitted under this section:
(1) is immune from civil liability for an act or omission related to the entry or to any action described in subsection (a)(2), unless the act or omission constitutes gross negligence or willful, wanton, or intentional misconduct; and
(2) shall be held harmless from and against all claims of civil or criminal trespass.
(d) In the case of real property that is subject to a mortgage, the creditor in the mortgage transaction may not enter upon the premises of the real property under subsection (a) if entry is barred by an automatic stay issued by a bankruptcy court.
As added by P.L.170-2011, SEC.15.

IC 34-30-26-6
Tax sale certificate holders and applicants for tax deeds not considered owners
Sec. 6. For purposes of this chapter, a tax sale certificate holder or an applicant for a tax deed who performs an act described in section 5 of this chapter with respect to the real property for which the person holds the tax sale certificate or has applied for the tax deed, is not considered to be the owner of that real property if:
(1) the only connection the person has to the property is the tax sale certificate or the fact that the person has applied for a tax deed; and
(2) the only consideration the person receives for the act is the possibility of receiving a tax deed to the property in the future.
As added by P.L.170-2011, SEC.15.






ARTICLE 31. LIMITED LIABILITY

CHAPTER 1. SCOPE OF ARTICLE

IC 34-31-1-2
Compilation of statutes limiting civil liability
Sec. 2. As an aid to the reader, an effort has been made to list other locations in the Indiana Code where limits on civil liability are recognized. This list provided in IC 34-31-2 does not take the place of traditional legal research.
As added by P.L.1-1998, SEC.27.



CHAPTER 2. STATUTES OUTSIDE IC34 THAT CONFER LIMITED LIABILITY

IC 34-31-2-2
Participants in surface coal mine reclamation bond pool
Sec. 2. IC 14-34-8-10 (Concerning participants in the surface coal mine reclamation bond pool fund for reclamation of areas disturbed by others).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-3
Bed and breakfast establishments and loss of personal property
Sec. 3. IC 16-41-31-7 (Concerning bed and breakfast establishments for loss of personal property).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-4
Employers and death of persons covered by worker's compensation
Sec. 4. IC 22-3-9-6 (Concerning employers for the death of a person covered by worker's compensation).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-5
Mine operators and employers for death or injury of mine rescuer during rescue attempt
Sec. 5. IC 22-10-12-11 (Concerning mine operators and employers for death or injury of mine rescuer during rescue attempt).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-6
Creditors for errors made under Uniform Commercial Code
Sec. 6. IC 24-4.5-5-203 (Concerning creditors for errors made under the Uniform Consumer Credit code).
As added by P.L.1-1998, SEC.27.
IC 34-31-2-7
Sellers under business opportunity transaction law
Sec. 7. IC 24-5-8-17 (Concerning sellers under the business opportunity transaction law).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-8
Indiana life and health guaranty association
Sec. 8. IC 27-8-8-5 (Concerning the Indiana life and health insurance guaranty association).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-9
Proprietors or managers of hotels, apartment hotels, or inns regarding keeping of guest's valuables in safe
Sec. 9. IC 32-33-7-2 (Concerning proprietor or manager of a hotel, apartment hotel, or inn for guest's valuables kept in a safe).
As added by P.L.1-1998, SEC.27. Amended by P.L.2-2002, SEC.98.

IC 34-31-2-10
Health care providers in cases of medical malpractice
Sec. 10. IC 34-18-14-3 (Concerning health care providers for medical malpractice).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-11
Volunteer firefighters and emergency medical services personnel
Sec. 11. IC 36-8-12-8 (Concerning volunteer firefighters and emergency medical services personnel).
As added by P.L.1-1998, SEC.27. Amended by P.L.174-2009, SEC.1.



CHAPTER 3. LIMITED LIABILITY OF GOVERNMENTAL ENTITIES AND PUBLIC EMPLOYEES UNDER TORT CLAIMS ACT



CHAPTER 4. LIMITED LIABILITY OF PARENTS FOR DAMAGES CAUSED BY CHILD

IC 34-31-4-1
Maximum limit of liability
Sec. 1. Except as provided in section 2 of this chapter, a parent is liable for not more than five thousand dollars ($5,000) in actual damages arising from harm to a person or damage to property knowingly, intentionally, or recklessly caused by the parent's child if:
(1) the parent has custody of the child; and
(2) the child is living with the parent.
As added by P.L.1-1998, SEC.27.

IC 34-31-4-2
Child participant in criminal gang activity
Sec. 2. A parent of a child who is a member of a criminal gang (as defined in IC 35-45-9-1), who actively encourages or knowingly benefits from the child's involvement in the criminal gang, is liable for actual damages arising from harm to a person or property intentionally caused by the child while participating in a criminal gang activity if:
(1) the parent has custody of the child;
(2) the child is living with the parent or guardian; and
(3) the parent failed to use reasonable efforts to prevent the child's involvement in the criminal gang.
As added by P.L.1-1998, SEC.27.



CHAPTER 5. LIMITED LIABILITY ARISING FROM EQUINE ACTIVITIES

IC 34-31-5-2
Exceptions to immunity for certain acts or omissions
Sec. 2. (a) This section does not apply to the horse racing industry.
(b) Section 1 of this chapter does not prevent or limit the liability of an equine activity sponsor or an equine professional:
(1) who:
(A) provided equipment or tack that was faulty and that caused the injury; and
(B) knew or should have known that the equipment or tack was faulty;
(2) who provided the equine and failed to make reasonable and prudent efforts based on the participant's representations of the participant's ability to:
(A) determine the ability of the participant to engage safely in the equine activity; and
(B) determine the ability of the participant to safely manage the particular equine;
(3) who:
(A) was in lawful possession and control of the land or facilities on which the participant sustained injuries; and
(B) knew or should have known of the dangerous latent condition that caused the injuries;
if warning signs concerning the dangerous latent condition were not conspicuously posted on the land or in the facilities;
(4) who committed an act or omission that:
(A) constitutes reckless disregard for the safety of the participant; and
(B) caused the injury; or
(5) who intentionally injured the participant. (c) Section 1 of this chapter does not prevent or limit the liability of an equine activity sponsor or an equine professional under the product liability laws.
As added by P.L.1-1998, SEC.27.

IC 34-31-5-3
Posting and maintenance of warning notice sign
Sec. 3. (a) This chapter does not apply unless an equine activity sponsor or an equine professional posts and maintains in at least one (1) location on the grounds or in the building that is the site of an equine activity a sign on which is printed the warning notice set forth in section 5 of this chapter.
(b) A sign referred to in subsection (a) must be placed in a clearly visible location in proximity to the equine activity.
(c) The warning notice on a sign referred to in subsection (a) must be printed in black letters, and each letter must be at least one (1) inch in height.
As added by P.L.1-1998, SEC.27.

IC 34-31-5-4
Warning notice required in written contracts
Sec. 4. (a) If there is a written contract, this chapter does not apply unless the written contract entered into by an equine professional for:
(1) the providing of professional services;
(2) the providing of instruction; or
(3) the rental of:
(A) equipment or tack; or
(B) an equine;
to a participant contains in clearly readable print the warning notice set forth in section 5 of this chapter.
(b) The warning notice required by subsection (a) must be included in a written contract described in subsection (a) whether or not the contract involves equine activities on or off the location or site of the equine professional's business.
As added by P.L.1-1998, SEC.27.

IC 34-31-5-5
Contents of warning notice
Sec. 5. The warning notice that must be printed on a sign under section 3 of this chapter and included in a written contract under section 4 of this chapter is as follows:

WARNING



CHAPTER 6. LIMITED LIABILITY FOR OPERATORS OF ROLLER SKATING RINKS

IC 34-31-6-1
Duties of operators
Sec. 1. An operator shall do all of the following with respect to a roller skating rink:
(1) Post the:
(A) duties of roller skaters; and
(B) duties, obligations, and liabilities of the operator;
as prescribed in this chapter in at least three (3) conspicuous locations in the roller skating rink.
(2) Maintain the stability and legibility of all signs, symbols, and posted notices required by this chapter.
(3) When the roller skating rink is open for a session, have at least one (1) floor supervisor on duty for every one hundred seventy-five (175) roller skaters who:
(A) has received appropriate training to carry out the floor supervisor's duties; and
(B) uses reasonable care in carrying out the floor supervisor's duties.
(4) Maintain the skating surface in proper and reasonably safe condition.
(5) Clean and inspect the skating surface before each skating session.
(6) Maintain in good and safe condition the railings, kickboards, risers, floors, areas open to roller skaters, and walls surrounding the skating surface.
(7) Maintain rental skates in good mechanical condition.
(8) Comply with all applicable state and local fire safety codes, building codes, and other safety codes applicable to a roller skating rink.
(9) Use reasonable care in supervising roller skaters to comply with the requirements of section 2 of this chapter.
As added by P.L.1-1998, SEC.27.

IC 34-31-6-2
Duties of roller skaters
Sec. 2. A roller skater must do all of the following:
(1) Maintain reasonable control of the roller skater's speed and course at all times.
(2) Heed all posted signs and warnings. (3) Maintain a proper view to avoid other roller skaters and objects.
(4) Accept the responsibility for the following:
(A) Knowing the range of the roller skater's ability to negotiate the intended direction of travel while on roller skates.
(B) Skating within the limits of the roller skater's ability.
(5) Refrain from acting in a manner that may cause or contribute to the injury of the roller skater or any other person.
As added by P.L.1-1998, SEC.27.

IC 34-31-6-3
Knowledge and assumption of risks presumed; risks included
Sec. 3. (a) Roller skaters are considered to:
(1) have knowledge of; and
(2) assume;
the risks of roller skating.
(b) For purposes of this chapter, risks of roller skating include the following:
(1) Injuries that result from collisions or incidental contact with other roller skaters or other individuals who are properly on the skating surface.
(2) Injuries that result from falls caused by loss of balance.
(3) Injuries that involve objects or artificial structures that:
(A) are properly within the intended path of travel of the roller skater; and
(B) are not otherwise attributable to an operator's breach of the operator's duties under section 1 of this chapter.
As added by P.L.1-1998, SEC.27.

IC 34-31-6-4
Assumption of risk as complete defense; exception
Sec. 4. (a) Except as provided in subsection (b) and notwithstanding IC 34-51-2-6 concerning comparative fault, the assumption of risk under section 3 of this chapter is a complete defense to an action against an operator by a roller skater for injuries and property damage resulting from the assumed risks.
(b) The following applies if an operator has violated any one (1) of the operator's duties or responsibilities under section 1 of this chapter:
(1) The complete defense against an action against an operator under subsection (a) does not apply.
(2) The provisions of IC 34-51-2-6 apply.
As added by P.L.1-1998, SEC.27.



CHAPTER 7. PREMISES LIABILITY OF RELIGIOUS ORGANIZATIONS

IC 34-31-7-1
Chapter application
Sec. 1. This chapter applies to premises liability only.
As added by P.L.149-2005, SEC.2.

IC 34-31-7-2
Duties of nonprofit religious organizations
Sec. 2. Except as provided in section 3 of this chapter, a nonprofit religious organization has only the following duties concerning persons who enter premises owned, operated, or controlled by the nonprofit religious organization and used primarily for worship services:
(1) If a person enters the premises with the actual or implied permission of the nonprofit religious organization, the nonprofit religious organization has a duty to:
(A) warn the person of a hidden danger on the premises if a representative of the nonprofit religious organization has actual knowledge of the hidden danger; and
(B) refrain from intentionally harming the person.
(2) If a person enters the premises without the actual or implied permission of the nonprofit religious organization, the nonprofit religious organization has the duty to refrain from intentionally harming the person.
As added by P.L.149-2005, SEC.2.

IC 34-31-7-3
Duties concerning childcare services at nonprofit religious organizations
Sec. 3. (a) As used in this section, "premises" means a part of a building that is:
(1) used primarily for worship services;
(2) owned, operated, or controlled by a nonprofit religious organization; and
(3) used for purposes of providing childcare services for which a fee is charged.
(b) If a customer who purchases childcare services or the customer's child enters the premises for the purpose of receiving fee based childcare services, with the actual or implied consent of the childcare provider or nonprofit religious organization, the childcare provider and nonprofit religious institution have the duty to:
(1) warn the customer or the customer's child of a hidden

danger on the premises if a representative of the childcare provider or the nonprofit religious institution has actual knowledge of the hidden danger;
(2) refrain from intentionally harming the customer or the customer's child; and
(3) inspect the premises for dangerous hazards and defects, and correct any dangerous hazard or defect within a reasonable period of time after becoming aware of the existence of the dangerous hazard or defect.
As added by P.L.149-2005, SEC.2.



CHAPTER 8. LIMITED LIABILITY CONCERNING ASBESTOS RELATED CLAIMS

IC 34-31-8-2
"Corporation"
Sec. 2. As used in this chapter, "corporation" means a corporation for profit, including a domestic corporation organized under Indiana law or a foreign corporation organized under the law of a jurisdiction other than Indiana.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-3
"Innocent successor corporation"
Sec. 3. (a) As used in this chapter, "innocent successor corporation" means a corporation that:
(1) assumes;
(2) incurs;
(3) has assumed; or
(4) has incurred;
successor asbestos related liability and became a successor corporation due to a merger or consolidation with another corporation before January 1, 1972. (b) The term includes a corporation into which an innocent successor corporation is at any time subsequently merged or consolidated.
(c) The term does not include a corporation that, after a merger, a consolidation, or the exercise of control or the ownership of stock of the corporation before the merger or consolidation, continues in the business of:
(1) mining asbestos;
(2) selling or distributing asbestos fibers; or
(3) manufacturing, distributing, removing, or installing asbestos containing products that are the same, or substantially the same, as those products previously manufactured, distributed, removed, or installed by the transferor corporation.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-4
"Successor asbestos related liability"
Sec. 4. As used in this chapter, "successor asbestos related liability" means any liability that is related to an asbestos claim that was assumed or incurred by a corporation as a result of:
(1) a merger or consolidation with another corporation;
(2) the plan of merger or consolidation related to the merger or consolidation; or
(3) the exercise of control or the ownership of stock of the corporation before the merger or consolidation.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-5
"Transferor corporation"
Sec. 5. As used in this chapter, "transferor corporation" means a corporation from which a successor asbestos related liability was assumed or incurred.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-6
Liberal construction of chapter
Sec. 6. This chapter shall be construed liberally regarding innocent successor corporations.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-7
Chapter application
Sec. 7. This chapter applies to a civil action asserting an asbestos claim that is filed against an innocent successor corporation:
(1) after June 30, 2009; or
(2) before July 1, 2009, if trial has not commenced as of July 1, 2009.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-8 Limited cumulative successor asbestos related liabilities
Sec. 8. (a) Subject to subsections (c) and (d) and sections 10 and 12 of this chapter, the cumulative successor asbestos related liabilities of an innocent successor corporation are limited to the fair market value of the total gross assets of the transferor corporation, determined as of the time of the merger or consolidation through which the innocent successor corporation assumed or incurred successor asbestos related liability.
(b) An innocent successor corporation is not responsible for successor asbestos related liability in excess of the limitation set forth in subsection (a).
(c) For purposes of this section, if a transferor corporation assumed or incurred successor asbestos related liability in connection with a merger or consolidation with a prior transferor corporation, the fair market value of the total gross assets of the prior transferor corporation determined as of the time of the earlier merger or consolidation shall be substituted for the limitation set forth in subsection (a) to determine the limitation of liability of the innocent successor corporation.
(d) Cumulative successor asbestos related liabilities include liabilities that exist after the merger or consolidation of the innocent successor corporation and the transferor corporation and that are paid or discharged by or on behalf of the:
(1) innocent successor corporation; or
(2) transferor corporation;
as part of a settlement or judgment in Indiana or another jurisdiction.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-9
Limitations application
Sec. 9. The limitations set forth in section 8 of this chapter apply to the successor asbestos related liability of an innocent successor corporation and do not apply to:
(1) worker's compensation benefits paid by or on behalf of an employer to an employee under IC 22-3 or a comparable worker's compensation law in another jurisdiction;
(2) a claim against a corporation that is not a successor asbestos related liability;
(3) any obligation under the federal National Labor Relations Act (29 U.S.C. 151 et seq.); or
(4) a collective bargaining agreement.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-10
Establishment of fair market value of total gross assets of transferor corporation
Sec. 10. An innocent successor corporation may establish the fair market value of the total gross assets, including intangible assets, of a transferor corporation to determine limitations under section 8 of this chapter by any reasonable method, including: (1) by reference to the going concern value of the assets;
(2) by reference to the purchase price attributable to or paid for assets in an arms length transaction; or
(3) in the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-11
Liability insurance
Sec. 11. (a) If the total gross assets of a transferor corporation include liability insurance issued to the transferor corporation, this chapter does not affect the applicability, terms, conditions, or limits of the liability insurance.
(b) This chapter does not affect the rights and obligations of an insurer, transferor, or successor under an insurance contract or any related agreements, including:
(1) preenactment settlements resolving coverage related disputes; or
(2) contracts regarding the rights of an insurer to seek payment for applicable deductibles, retrospective premiums, self-insured periods, or periods as to which insurance is uncollectible or unavailable.
(c) A settlement of a dispute concerning liability insurance coverage entered into by a:
(1) transferor corporation; or
(2) successor corporation;
with the insurers of a transferor corporation before July 1, 2009, is determinative of the total coverage of liability insurance to be included in the calculation of a transferor corporation's total gross assets under this chapter.
As added by P.L.134-2009, SEC.6.

IC 34-31-8-12
Adjustment of fair market value of the total gross assets of a transferor corporation
Sec. 12. (a) Except as provided in subsections (b) through (d), the sum determined as the fair market value of the total gross assets of a transferor corporation as of the time of a merger or consolidation for purposes of determining the limit on the cumulative successor asbestos related liabilities of an innocent successor corporation under this chapter shall be adjusted annually at a rate equal to the sum of the following:
(1) The prime rate listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation. If the prime rate is not published in the first edition of the Wall Street Journal, then a reasonable determination of the prime rate on the first day of the year may be used.
(2) One percent (1%). (b) The rate described in subsection (a) may not be compounded.
(c) The adjustment of the fair market value of the total gross assets of the transferor corporation as of the time of the merger or consolidation shall continue as described in subsection (a) until the date as of which the adjusted value is first exceeded by the cumulative amounts of successor asbestos related liabilities paid or committed to be paid by or on behalf of:
(1) the innocent successor corporation;
(2) any predecessor corporation; and
(3) the transferor corporation;
after the time of the merger or consolidation.
(d) No adjustment of the fair market value of total gross assets of a transferor corporation under this section shall be applied to any liability insurance.
As added by P.L.134-2009, SEC.6.



CHAPTER 9. LIMITED LIABILITY ARISING FROM AGRITOURISM ACTIVITIES

IC 34-31-9
Chapter 9. Limited Liability Arising From Agritourism Activities

IC 34-31-9-1
Chapter application
Sec. 1. (a) This chapter does not apply to activities if the participant is paid to participate in the activity.
(b) This chapter does not apply to an agritourism provider who does not comply with the requirements concerning signs and warning notices required by this chapter.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-2
"Agritourism activity"
Sec. 2. As used in this chapter, "agritourism activity" means:
(1) an activity at an agricultural, horticultural, or agribusiness operation where the general public is allowed or invited to participate in, view, or enjoy the activities for recreational, entertainment, or educational purposes, including farming, ranching, historic and cultural agricultural activities, self-pick farms, or farmers' markets;
(2) an activity involving an animal exhibition at an agricultural fair; or
(3) natural resource based activities and attractions, including hunting, fishing, hiking, and trail riding.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-3
"Agritourism provider"
Sec. 3. As used in this chapter, "agritourism provider" means a person who provides the opportunity for agritourism activities whether or not the participant pays to participate in the activity. The term includes employees or authorized agents who offer or conduct agritourism activities on behalf of an agritourism provider.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-4
"Inherent risks of agritourism activities"
Sec. 4. As used in this chapter, "inherent risks of agritourism activities" means those conditions, dangers, or hazards that are an integral part of an agritourism activity, including the following:
(1) Surface and subsurface conditions and natural conditions of land, vegetation, and waters.
(2) The behavior of wild or domestic animals.
(3) The ordinary dangers of structures or equipment when the structures or equipment are being:
(A) used; or
(B) stored;
by an agritourism provider in a manner and for a purpose for

which a reasonable person should know that structures or equipment is intended.
(4) The negligent acts of a participant that may contribute to injury to the participant or others, including failing to follow instructions given by an agritourism provider, failing to exercise reasonable caution while engaging in the agritourism activity, or failing to obey written warnings or postings on the premises of the agritourism operation.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-5
"Land"
Sec. 5. As used in this chapter, "land" means all real property, land, and water including all structures, fixtures, equipment, and machinery located on the property.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-6
"Monetary consideration"
Sec. 6. As used in this chapter, "monetary consideration" means a fee or other charge for permission to go upon a tract of land. The term does not include:
(1) the gratuitous sharing of game, fish, or other products of the recreational use of the land;
(2) services rendered for the purpose of wildlife management; or
(3) contributions in kind made for the purpose of wildlife management.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-7
"Participant"
Sec. 7. As used in this chapter, "participant" means any person, other than the agritourism provider, who engages in an agritourism activity.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-8
"Person"
Sec. 8. As used in this chapter, "person" means an individual, governmental entity, corporation, limited liability company, partnership, unincorporated association, or other legal or commercial entity.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-9
Effect of receiving compensation
Sec. 9. An activity may be an agritourism activity whether or not a participant provides monetary or other valuable compensation to participate in the activity. As added by P.L.3-2011, SEC.1.

IC 34-31-9-10
Immunity from liability
Sec. 10. (a) Subject to section 11 of this chapter, an agritourism provider is not liable for:
(1) an injury to a participant; or
(2) the death of a participant;
resulting from an inherent risk of agritourism activities.
(b) Subject to section 11 of this chapter, a participant or participant's representative may not:
(1) make a claim against;
(2) maintain an action against; or
(3) recover from;
an agritourism provider for injury, loss, damage, or death of the participant resulting from an inherent risk of agritourism activities.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-11
Exceptions to immunity for certain acts and omissions
Sec. 11. Section 10 of this chapter does not prevent or limit the liability of an agritourism provider:
(1) who has actual knowledge or reasonably should have known of:
(A) a dangerous condition on the land, facilities, or equipment used in the agritourism activity; or
(B) the dangerous propensity of a particular animal used in the agritourism activity;
and does not make the danger known to the participant and the danger proximately causes injury, damage, or death to the participant;
(2) who fails to properly train, or improperly or inadequately trains, employees who are actively involved in agritourism activities and an act or omission of the employee proximately causes injury, damage, or death to the participant;
(3) who commits an act or omission that:
(A) constitutes willful or wanton disregard for the safety of the participant; and
(B) caused the injury or death of the participant; or
(4) who intentionally injures the participant.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-12
Requirements for providers who receive monetary consideration; signs; release; warning notice
Sec. 12. (a) This chapter does not apply to an agritourism provider who receives monetary consideration from an individual other than a government agency unless an agritourism provider:
(1) posts and maintains a sign on which is printed the warning notice set forth in section 14 of this chapter; or (2) has a signed release from the participant indicating that the participant has received written notice of the warning set forth in section 13 of this chapter.
(b) A sign referred to in subsection (a) must be placed in a clearly visible location at the main point of entrance to the agritourism activity.
(c) The warning notice on a sign referred to in subsection (a) must be printed in black letters, and each letter must be at least one (1) inch in height.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-13
Written contract warning notice
Sec. 13. If there is a written contract between an agritourism provider and a participant for the providing of access, services, instruction, or the rental of equipment to a participant for purposes of engaging in or participating in an agritourism activity, the contract must contain in clearly readable print the warning notice specified in section 14 of this chapter.
As added by P.L.3-2011, SEC.1.

IC 34-31-9-14
Contents of warning notice
Sec. 14. The warning notice that must be printed on a sign under section 12 of this chapter and included in a written contract under section 13 of this chapter is as follows:

WARNING






ARTICLE 32. COMMENCEMENT OF ACTION: NOTICE AND PUBLICATION

CHAPTER 1. NOTICE AND PUBLICATION

IC 34-32-1-2
Publications; English language
Sec. 2. Publications of legal and other official matters printed in the English language are lawful, if published in a newspaper of general circulation published in the county.
As added by P.L.1-1998, SEC.28.

IC 34-32-1-3
Notice; publication
Sec. 3. (a) This section applies when notice concerning:
(1) an action;
(2) a proceeding;
(3) a sale under execution; or
(4) any other matter;
is required by law to be given by publication in a newspaper.
(b) To establish compliance, the person whose duty it was to cause the publication to be made may file an affidavit in the clerk's office.
(c) The affidavit described in subsection (b) must:
(1) be attached to a copy of the notice taken from the newspaper in which the notice was published;
(2) be the affidavit of:
(A) the printer; or
(B) a person who:
(i) is employed by the printer as a clerk or printer; and
(ii) is of competent age; and
(3) specify the county, the time, and the newspaper in which the notice was published.
As added by P.L.1-1998, SEC.28.






ARTICLE 33. COMMENCEMENT OF ACTION: SERVICE OF PROCESS

CHAPTER 1. SERVICE OF PROCESS ON AGENT OF A NONRESIDENT CORPORATION



CHAPTER 2. SERVICE OF PROCESS ON AGENT REPRESENTING NONRESIDENT DIRECTORS OF CORPORATIONS

IC 34-33-2-2
Appointment of agent for process; automatic appointment predicated on acceptance of position of director
Sec. 2. (a) This section applies to a person who:
(1) is a nonresident of Indiana; and
(2) accepts an election or appointment as a director or serves as a director in a corporation organized under the laws of Indiana.
(b) By and as a condition of:
(1) accepting an election or appointment as a director; or
(2) serving as a director;
a person described in subsection (a) automatically appoints the resident agent of the corporation as the person's agent upon whom process may be served in an action commenced by or against the corporation and in which the person is a proper or necessary party.
As added by P.L.1-1998, SEC.29.



CHAPTER 3. SERVICE OF PROCESS ON NONRESIDENT MOTOR VEHICLE OPERATORS

IC 34-33-3-2
Venue
Sec. 2. An action may be filed in the county:
(1) where the plaintiff resides; or
(2) where the accident or collision occurred;
at the election of the plaintiff. Service of process shall be made by leaving a copy of the action and a fee of five dollars ($5) with the secretary of state for the defendant to be served. The service is sufficient service upon the person if notice of service and a copy of the process are immediately sent by registered mail to the defendant and the defendant's return receipt is appended to the original process and filed in the court.
As added by P.L.1-1998, SEC.29.

IC 34-33-3-3
Refusal of defendant to claim registered mail; affidavit; fee
Sec. 3. If a defendant refuses to accept or claim registered mail, the secretary of state shall return the registered mail to the plaintiff or to the plaintiff's attorney. The mail shall be appended to the original process, together with an affidavit of the plaintiff or of the attorney or agent that the summons was delivered to the secretary of state, together with a fee of five dollars ($5), and was returned

unclaimed by the United States Postal Service. The affidavit, together with the returned envelope including the summons, is considered sufficient service upon the defendant.
As added by P.L.1-1998, SEC.29.

IC 34-33-3-4
Death of nonresident before commencement of action
Sec. 4. If a nonresident dies before the commencement of an action brought under this chapter (or IC 34-2-2.5 before its repeal), service of process shall be made on the executor or administrator of the nonresident in the same manner and with the same notice as is provided for the nonresident.
As added by P.L.1-1998, SEC.29.

IC 34-33-3-5
Death of nonresident after commencement of action
Sec. 5. If a nonresident dies after an action has been commenced under this chapter (or IC 34-2-2.5 before its repeal) by service of process upon the nonresident, the court shall allow the action to be continued against the executor or administrator upon motion with notice that the court considers proper.
As added by P.L.1-1998, SEC.29.

IC 34-33-3-6
Continuances
Sec. 6. The court in which an action is brought may order continuances that are reasonable to afford the defendant opportunity to defend the action.
As added by P.L.1-1998, SEC.29.






ARTICLE 33.1. AUTHORITY OF THE ATTORNEY GENERAL

CHAPTER 1. AUTHORITY OF THE ATTORNEY GENERAL TO INTERVENE IN CASES CHALLENGING THE CONSTITUTIONALITY OF A STATUTE, ORDINANCE, OR FRANCHISE

IC 34-33.1-1-2
Authority of the attorney general to file an amicus brief
Sec. 2. The state, by the attorney general, may file an amicus curiae brief in any matter pending in any state court without the consent of the parties or leave of the court. The attorney general shall file the amicus curiae brief within the time allowed for the party with whom the state is substantively aligned to file the party's brief or petition. However, for good cause shown, a court may permit the attorney general to file a belated amicus curiae brief. If the court permits the filing of a belated amicus curiae brief, the court shall set a deadline for an opposing party to file a reply brief.
As added by P.L.40-2010, SEC.2.






ARTICLE 34. REPEALED

CHAPTER 1. REPEALED






ARTICLE 35. CHANGE OF VENUE

CHAPTER 1. CHANGE OF VENUE GENERALLY

IC 34-35-1-2
Designation of county; trial; costs
Sec. 2. (a) This section applies when a change of venue is directed for any of the causes mentioned in section 1(3), 1(4) and 1(5) of this chapter.
(b) The court or judge shall:
(1) designate the county to which the venue shall be changed, which may be in the same or in an adjoining circuit, as is considered best for the furtherance of justice; and
(2) prescribe the time within which the applicant shall pay the costs of the change.
(c) The clerk of the court in which the suit is pending, as soon as the costs of the change are paid, shall immediately transmit:
(1) all the papers; and
(2) a transcript of all the proceedings;
to the clerk of the court of the county to which the venue is changed.
(d) The clerk of the proper court shall:
(1) receive the papers and transcript;
(2) give a receipt for items received under subdivision (1); and
(3) docket the action in its order among the other causes of the

court.
(e) The action shall stand for trial and shall be tried or otherwise disposed of in the same manner as if the cause had originated in that court.
(f) If the party fails to pay the costs of the change within the time prescribed by the court, the party:
(1) shall be taxed with all the costs made in the case up to the time of the failure to pay costs; and
(2) is not entitled to a change of venue from the county.
(g) Only one (1) change of venue shall be granted to the same party from the county, and only one (1) from the judge.
As added by P.L.1-1998, SEC.31.

IC 34-35-1-3
Presiding judge; attorney appointed as judge
Sec. 3. (a) This section applies when the change of venue is granted for any of the causes mentioned in section 1(1), 1(2), 1(6), or 1(7) of this chapter.
(b) Except as provided in subsection (c), the court or judge shall call a judge of any circuit, superior, or other court of general jurisdiction, or any justice of the supreme court, to preside in and try the case.
(c) If it is difficult, in the opinion of the court, for any cause, to procure the attendance of a judge described in subsection (b), the court, in order to prevent delay, may appoint any competent and disinterested attorney of Indiana, in good standing, to act as judge in the cause. If the attorney appointed under this subsection consents to serve:
(1) the attorney shall be qualified as other judges;
(2) the attorney's appointment and oath shall be filed with the clerk and entered on the order book; and
(3) the attorney has authority to:
(A) hear and determine the cause until it is finally disposed of; or
(B) change the venue of the cause in proper cases.
As added by P.L.1-1998, SEC.31.

IC 34-35-1-4
Compensation for judge pro tempore and special judges
Sec. 4. (a) When a practicing attorney is called upon to preside in the place of the regular judge as a judge pro tempore, the attorney shall be allowed the following:
(1) The sum of twenty dollars ($20) per day for each day or part of a day actually served.
(2) For each mile necessarily traveled each day in going to and returning from the place where the court is being held, a sum for mileage equal to that sum per mile paid to state officers and employees. The rate per mile shall change each time the state government changes its rate per mile.
(b) If such judge pro tempore is a resident of another county, the

judge pro tempore shall be paid an additional sum of twenty dollars ($20) for each day or part of a day actually served, making a total of forty dollars ($40).
(c) The judge pro tempore shall be paid on the presentation of:
(1) an order made by the court for the allowance, specifying the days of service and mileage, if any, supported by the affidavit of the judge pro tempore that the judge pro tempore actually served the days, and the miles traveled were necessary; and
(2) an affidavit of the regular judge stating the reason for the service of the judge pro tempore.
(d) The payment under subsection (c) shall be paid out of the county treasury for the time being, for which the county shall have credit on settlement with the treasurer of state.
(e) In change of venue from one (1) court to another court of the same county, or from one (1) judge to another judge of the same county, the compensation provided for in this section does not apply, unless the other court or judge to which the change is taken is situated in another city in the same county.
(f) A full-time judge of a circuit or superior court may not be paid compensation for serving as a special judge, except reasonable expenses for meals, lodging, travel, and other incidental expenses approved by the state court administrator.
As added by P.L.1-1998, SEC.31. Amended by P.L.201-2011, SEC.109.

IC 34-35-1-5
Absence or loss of judge; selection of attorney to serve as temporary judge
Sec. 5. (a) This section applies if a judge is prevented from presiding during any session of court by reason of:
(1) death, sickness, or other casualty; or
(2) the judge's failure to attend or appear for any period of three (3) days;
so that the court will lapse.
(b) The sheriff may adjourn the court from day to day.
(c) If the judge fails to appear under subsection (a)(2):
(1) the clerk, the sheriff, and the auditor; or
(2) in case of the absence of the clerk, the sheriff, or the auditor, the two (2) who are present, together with the recorder of the county;
may elect any competent and reputable attorney to act as judge.
(d) If the attorney elected under subsection (c) accepts, the attorney shall qualify as other judges, and the attorney's appointment, with the reason for the appointment and the attorney's oath, shall be entered on the order book.
(e) A judge selected under this section (or IC 34-1-13-5 before its repeal) may preside until:
(1) the return of the regular judge;
(2) in case of death, until the judge's successor is named; or
(3) in case of vacancy or if the judge is required to be absent,

until a successor is named by the proper authority.
As added by P.L.1-1998, SEC.31.



CHAPTER 2. CHANGE OF VENUE FROM COUNTY IN CIVIL ACTIONS

IC 34-35-2-2
Counties with populations of at least 100,000
Sec. 2. (a) This section applies to a county with a population of at least one hundred thousand (100,000) that is adjoined by three (3) or fewer other counties.
(b) In addition to listing the adjoining counties, the court shall also list the two (2) nonadjoining counties, the county seats of which are nearest measured along the most direct improved and main traveled highways to the county seat of the county from which the change of venue is sought. The additional two (2) nonadjoining counties shall, together with the adjoining counties, comprise the original list from which the parties shall strike on all initial changes of venue taken from the county in which the cause is first filed.
As added by P.L.1-1998, SEC.31.

IC 34-35-2-3
Nonadjoining counties; prior change of venue
Sec. 3. (a) If the venue of the action has already been changed from an adjoining county, the name of the adjoining county shall not be included in the written list submitted by the court.
(b) If excluding the county from which venue was first changed results in fewer than three (3) adjoining counties, the list submitted by the court shall include the following:
(1) The adjoining county or counties.
(2) Not more than three (3) nonadjoining counties, the county seats of which are nearest to the county seat of the county from

which the change of venue is sought when measured along improved and main traveled highways.
As added by P.L.1-1998, SEC.31.

IC 34-35-2-4
Counties stricken from list by parties
Sec. 4. Each party may strike off one (1) of the three (3) counties submitted within two (2) days after the list is submitted, and the action shall be sent to the county remaining. If either of the parties refuses or fails to strike off the names of the counties within the time limit, the clerk of the court shall strike off the names for the party.
As added by P.L.1-1998, SEC.31.

IC 34-35-2-5
Counties with populations of more than 400,000 but less than 700,000
Sec. 5. (a) This section applies in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Whenever a change of venue is taken from the county in any civil action pending in any circuit, superior, or probate court of Indiana, if the parties to the action agree in open court within three (3) days from the date of the filing of the affidavit or motion for change of venue from the county to which county the change of venue of the action shall be changed, it is the duty of the court to send, transfer, and venue the action to the agreed upon county.
(c) In the absence of an agreement described in subsection (b), the nonmoving party shall, within two (2) days after receipt of notice of the filing of change of venue from the county, submit to the moving parties the names of two (2) counties which must be selected from the adjoining counties or the five (5) nonadjoining counties, the county seats of which are nearest measured along the most direct improved and main traveled highways to the county seat of the county from which the change of venue is sought.
(d) If the venue of the action has already been changed from an adjoining county, the name of the adjoining county shall not be included in the written list to be submitted by the nonmoving party under subsection (c).
(e) The moving party shall strike one (1) of the two (2) counties submitted within two (2) days after receipt of the names of the counties, and the action shall be sent to the county remaining.
(f) If the nonmoving party fails or refuses to name the counties as provided in this section, the court shall, not later than two (2) days after the deadline has expired, name the counties. If the moving party fails or refuses to strike off the name of one (1) of the named counties within the time limit provided in this section, the clerk of the court shall strike off the names for the party within two (2) days.
As added by P.L.1-1998, SEC.31.



CHAPTER 3. CHANGE OF VENUE IN SPECIFIC CIRCUMSTANCES

IC 34-35-3-2
Decedent's estate; change of judge or venue authorized
Sec. 2. (a) This section applies in any action, proceeding, or matter, of any character or nature whatever, relating to, connected with, or involving the estate of a decedent.
(b) Except as provided in subsection (c), any of the parties to the action, proceeding, or matter are entitled to:
(1) a change of judge; or
(2) a change of venue from the county;
for the same reasons, and upon the same terms and conditions, upon which there may be a change of judge or a change of venue from the county in any civil action.
(c) This section does not authorize:
(1) a change of venue from the county of the administration of

the estate of a decedent; or
(2) a change of venue from the county upon the exceptions to the final report of an administrator or executor;
and there shall be no change of venue from the county upon exceptions to the final report of an administrator or executor.
As added by P.L.1-1998, SEC.31.

IC 34-35-3-3
Nonjury cases; applications and affidavit
Sec. 3. (a) This section applies when any matter of a civil, statutory, or equitable nature not triable by a jury is pending.
(b) The judge before whom the cause is pending shall change the venue upon the application of either party to the cause, made upon affidavit, of either party or the party's attorney, showing any one (1) or more of the reasons named in the Indiana statutes authorizing changes of venue from the judge in civil actions.
(c) The presiding judge shall appoint a special judge to hear such cause in the manner provided by law for changes of venue in civil actions.
As added by P.L.1-1998, SEC.31.



CHAPTER 4. CHANGE OF VENUE IN CASES ON REMAND

IC 34-35-4-2
Affidavit of judicial bias or prejudice
Sec. 2. (a) This section applies where:
(1) an appeal to the court of appeals or the supreme court has been taken from a judgment rendered against any party, and the judgment is reversed with the cause remanded for a new trial; or
(2) the action of the trial court in granting a new trial is affirmed on appeal.
(b) Either party in the cause is entitled to a change of venue from the judge before whom the cause is pending, notwithstanding any changes of venue previously taken, upon filing an affidavit stating that the party cannot have a fair trial of the cause before that judge because of bias or prejudice on the part of the judge before whom the cause is pending.
(c) The judge shall grant the requested change, and it is unlawful for any judge so challenged to appoint in that case as special judge any relative by blood or marriage of the judge.
As added by P.L.1-1998, SEC.31.



CHAPTER 5. REIMBURSEMENT FOR EXPENSES INCURRED BY CHANGE OF VENUE

IC 34-35-5-2
Expenses to be paid by originating county
Sec. 2. Expenses to be paid under section 1 of this chapter include the following:
(1) The expense of keeping the prisoner, if any.
(2) The expense of transporting the prisoner to or from any penal institution.
(3) Any extraordinary expense for safekeeping the prisoner.
(4) The fee set by the venue court under IC 33-40-2-5 for pauper counsel, if counsel was appointed by that court.
(5) The expense of any mileage, meals, lodging, and per diems paid for or to jurors.
(6) The per diems paid jury administrators for drawing any special venire.
(7) The sum of five dollars ($5) for each day or part of a day a bailiff is engaged in assisting the court in the trial of the cause.
(8) The sum of eight dollars ($8) for each day or part of a day an official court reporter takes evidence or testimony before the judge or jury concerning the cause.
(9) The sum of ten dollars ($10) per day for each day of trial for use of facilities and utilities.
(10) The sum of five dollars ($5) for notifying the jury not to attend court after having been summoned in any cause.
(11) The amount of telephone or telegraph communications made by the court or authorized by it.
(12) The per diem allowed by law to the clerk of the court for attending court.
As added by P.L.1-1998, SEC.31. Amended by P.L.98-2004, SEC.132; P.L.118-2007, SEC.28.

IC 34-35-5-3
Refund
Sec. 3. If any of the amounts specified in section 2 of this chapter are paid by any party against whom costs are taxed under IC 33-37-4-8, the amount paid shall be refunded to the county of origin. As added by P.L.1-1998, SEC.31. Amended by P.L.98-2004, SEC.133.

IC 34-35-5-4
Audit and certification
Sec. 4. (a) Expenses shall be audited and allowed by the court to which the cause is venued. The allowance shall be certified by the court in duplicate to the auditor of the county, who shall:
(1) retain one (1) of the certificates of allowance in the auditor's office; and
(2) mail by certified mail the duplicate certificate of allowance to the auditor of the county in which the cause originated and from which such expenses are due.
(b) The auditor of the county in which the cause originated shall enter the duplicate certificate of allowance as a claim against the county in which the cause originated on the claim docket of the auditor's office for allowance by the board of county commissioners of the county at their next regular or special session. The certificate of allowance shall be allowed by the board of county commissioners unless it is contested and proved incorrect as provided in this chapter.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-5
Court reporting fee
Sec. 5. Of any amount allowed for per diem of an official court reporter charged as expenses against the county of origin of any case, the sum of eight dollars ($8) shall be paid to the reporter as provided in this chapter.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-6
Bailiff fee
Sec. 6. Of the amount allowed for per diem of a bailiff charged as expenses against the county of origin of any case, the sum of five dollars ($5) shall be paid to the bailiff as provided in this chapter.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-7
Multiple proceedings
Sec. 7. Except for the clerk, not more than one (1) per diem or charge for the official reporting or for use of facilities and utilities shall be made against any county of origin of the causes for the same day. However, if two (2) or more proceedings are conducted in two (2) or more separate causes from any county or counties of origin on the same day, the court shall allocate the charges for any such cause as it may determine. The per diem for the clerk, the official court reporter, or bailiff shall be paid by the county of trial in the first instance and reimbursement for that payment may be obtained from the county of origin. As added by P.L.1-1998, SEC.31.

IC 34-35-5-8
Clerk's fee
Sec. 8. The clerk is entitled to collect two dollars ($2) from the county treasury for each calendar day on which the clerk or the clerk's deputy attends a court when it is occupied with business concerning change of venue. The payment authorized under this section is not affected by the number of items filed or the business transacted by the court on that day.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-9
Auditor records; payment of warrants
Sec. 9. (a) The county auditor of each county shall keep correctly the accounts of the auditor's county with the county:
(1) from which the expenses of change of venue are due; or
(2) to which the expenses are paid.
(b) The county auditor shall transmit by registered mail all warrants issued for the payment of the expenses of change of venue to the auditor of the county entitled to the payment.
(c) Except as provided in subsection (e), payments described in subsection (b) shall be made quarterly, on the last day of March, June, September, and December in each year.
(d) The auditor of the county receiving the payment shall immediately:
(1) pay the warrants into the county treasury of the county receiving the payment;
(2) transmit to the auditor of the county making such payment the quietus for the payment, to be filed with the paid claim; and
(3) advise the clerk of the circuit court of the county receiving the payment.
When notified of a payment under this section, the clerk shall note the payment on the clerk's record.
(e) If the date of making the quarterly settlement falls on Sunday, the settlement shall be made on the preceding day.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-10
County council; duties
Sec. 10. The county council of each county shall provide for the payment of any claim filed in accordance with this chapter.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-11
Counties; recovery of expenses
Sec. 11. (a) This section applies if:
(1) a suit is instituted by any county for the recovery of any expenses incurred by the county on account of change of venue; or (2) a county is required to defend its claim for change of venue expenses.
(b) The court trying the cause shall allow:
(1) the necessary traveling expenses to the proper officers; and
(2) a reasonable attorney's fee;
to be taxed as a part of the costs in the cause.
As added by P.L.1-1998, SEC.31.



CHAPTER 6. COLLECTION AND PAYMENT OF FEES INCLUDED IN TRANSCRIPT OF COSTS FOR CHANGE OF VENUE CASES

IC 34-35-6-2
Itemized statement of costs
Sec. 2. The clerk of the circuit court shall furnish a statement with each remittance of change of venue costs. Statements described in this section must:
(1) show in detail the cause number in the county to which remittance is made, title of case, and the items of costs paid; and
(2) be made on forms prescribed by the state board of accounts.
As added by P.L.1-1998, SEC.31.



CHAPTER 7. COLLECTION OF COSTS IN CHANGE OF VENUE CASES

IC 34-35-7-2
Judgment for cost; recording; lien; receipt
Sec. 2. (a) The clerk of the court to which the transcript is sent shall immediately record the order or judgment upon the judgment docket of the circuit court of the county in the same manner as other judgments are recorded. The judgment is a lien on properties and land owned by the judgment debtor in the county in the same manner and to the same extent as if the property were situated in the county where the order or judgment was rendered.
(b) The clerk transmitting the transcript shall:
(1) make a notation in the records of the court in which the action was entered and the order or judgment was recorded, showing:
(A) the name of the county and court to which the transcript was transmitted;
(B) the date of transmittal; and
(C) any other necessary notation;
(2) prepare a receipt for the receiving clerk that shows:
(A) the name of judgment debtor;
(B) title and number of cause;
(C) amount of costs;
(D) to whom the costs are due; and
(E) record reference wherein recorded by both the receiving and sending clerk; and
(3) complete, date, sign, and return the receipt to the sending clerk to be filed with other papers relating to the action.
As added by P.L.1-1998, SEC.31.

IC 34-35-7-3 Duty of receiving court to collect costs
Sec. 3. (a) This section applies after the transcript of costs is certified to the clerk of the court of:
(1) the county where the action first originated; or
(2) the county of residence of the judgment debtor.
(b) The clerk of the court of the county in which the order or judgment was rendered may not:
(1) collect costs; or
(2) issue a fee bill, execution, or statement thereafter.
(c) The clerk of the court receiving and recording the transcript shall accept payment of costs from the judgment debtor or enforce collection by execution or fee bill as provided by law.
As added by P.L.1-1998, SEC.31.

IC 34-35-7-4
Remission of cost collected to proper counties
Sec. 4. Upon collection of change of venue costs by the clerk of the court of:
(1) the county where the action first originated; or
(2) the county of residence of the judgment debtor;
the clerk shall immediately remit to the county or counties entitled to payment all costs as shown by the transcript and retain costs that are due to the clerk's own county. Clerks of courts receiving payment of costs under this section shall account for and distribute the costs as provided by law.
As added by P.L.1-1998, SEC.31.

IC 34-35-7-5
Recording fees
Sec. 5. The clerks of the courts issuing and recording the transcript shall tax as additional costs, to be paid by the judgment debtor, the fees taxed in similar matters as provided by IC 33-37.
As added by P.L.1-1998, SEC.31. Amended by P.L.98-2004, SEC.134.






ARTICLE 36. JURIES

CHAPTER 1. TRIAL BY JURY

IC 34-36-1-2
Notes of evidence
Sec. 2. When requested by either party, the court shall take brief notes of the evidence of the parties in the order in which the evidence is introduced in the trial.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-3
View of property; speaking to jury prohibited
Sec. 3. (a) Whenever, in the opinion of the court, it is proper for the jury to have a view of:
(1) real or personal property that is the subject of litigation; or
(2) the place in which a material fact occurred;
the court may order the jury to be conducted in a body, under the charge of a sworn officer, to the place.
(b) The place shall be shown to the jury by a person appointed by the court for that purpose.
(c) While the jury is absent for the view, no person, other than the person appointed to show the place to the jury, shall speak to the jury on any subject connected with the trial.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-4
Keeping jurors together; communications
Sec. 4. (a) When a case is submitted to the jury, the jury may:
(1) decide in court; or
(2) retire for deliberation.
(b) Except as provided in subsection (c), if the jury retires, the members of the jury must be kept together in some convenient place, under the charge of a sworn officer, until the members of the jury:
(1) agree upon a verdict; or
(2) are discharged by the court. (c) The court may, in its discretion, permit the jury to separate temporarily and for meals.
(d) The officer in charge of the jury shall not permit any communication to be made to the jury. The officer in charge of the jury shall not communicate with the jury, except:
(1) to ask the jury if it has agreed upon a verdict; or
(2) by order of the court.
(e) The officer in charge of the jury shall not, before the verdict is rendered, communicate to any person the state of the jury's deliberations or the jury's verdict.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-5
Separation of jury; conversations; opinions
Sec. 5. (a) If the members of the jury are permitted to separate, either during the trial or after the cause is submitted to them, the court shall admonish the jurors that it is their duty not to:
(1) converse with each other; or
(2) permit themselves to be addressed by any other person, on any subject of the trial.
(b) If the members of the jury are permitted to separate during the trial, the court shall admonish the jurors that it is their duty not to form or express among themselves an opinion on the cause until the cause is finally submitted to them.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-6
Retirement for deliberation; request for information
Sec. 6. If, after the jury retires for deliberation:
(1) there is a disagreement among the jurors as to any part of the testimony; or
(2) the jury desires to be informed as to any point of law arising in the case;
the jury may request the officer to conduct them into court, where the information required shall be given in the presence of, or after notice to, the parties or the attorneys representing the parties.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-7
Discharge; sickness; accident, calamity, or consent; hung jury
Sec. 7. The jury may be discharged by the court under any of the following circumstances:
(1) Sickness of a juror.
(2) Other accident or calamity requiring the discharge.
(3) Both parties consent to the discharge.
(4) The jury has been kept together until it satisfactorily appears that there is no probability of the members agreeing upon a verdict.
As added by P.L.1-1998, SEC.32.
IC 34-36-1-8
Discharge of jury; new trial
Sec. 8. In all cases where the jury is discharged during the trial, or after the cause is submitted to them, the case may be tried again immediately or at a future time, as the court may direct.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-9
Verdict; signature; dissent
Sec. 9. When the jury has agreed upon a verdict, the verdict must be reduced to writing and signed by the foreman. When returned into court, the foreman shall deliver the verdict, and either party may poll the jury. If a juror dissents from the verdict, the jury shall again be sent out to deliberate.
As added by P.L.1-1998, SEC.32.



CHAPTER 2. AGREEMENT BETWEEN PARTIES FOR A SPECIAL JURY AND TO LIMIT THE SIZE OF THE JURY PANEL

IC 34-36-2-2
Special jury
Sec. 2. If the parties:
(1) agree upon the jurors to compose a special jury; and
(2) notify the court;
the court shall direct the sheriff to impanel a special jury if it can be done without unreasonable delay of the cause.
As added by P.L.1-1998, SEC.32.

IC 34-36-2-3
Summoning; striking; number
Sec. 3. When both parties desire it, the court may direct the sheriff to summon eighteen (18) or fewer competent jurors, and the plaintiff first, and then the defendant, shall strike out one (1) juror in turn, until each has struck off six (6) or more jurors. The remaining jurors shall try the cause. However, if the parties consent, the parties, upon being furnished with a list of jurors to be summoned, may exercise the right to strike out any part of the names before the jurors are summoned, and the remaining jurors only shall be summoned.
As added by P.L.1-1998, SEC.32.



CHAPTER 3. JURORS AND CHALLENGES

IC 34-36-3-2
Alternate jurors
Sec. 2. (a) In a civil case, the court may direct that no more than three (3) jurors be called and impanelled, in addition to the regular jury, to sit as alternate jurors.
(b) Alternate jurors shall, in the order in which they are called, replace jurors who, before the time the jury returns its verdict, become unable or disqualified to perform their duties.
(c) Alternate jurors:
(1) shall be drawn in the same manner;
(2) must have the same qualifications;
(3) are subject to the same examination and challenges;
(4) shall take the same oath; and
(5) shall perform the same function and hold the same powers and privileges;
as regular jurors. An alternate juror who does not replace a regular juror shall be discharged after the jury brings in its verdict.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-3
Number of challenges
Sec. 3. (a) Each party in a civil case has three (3) peremptory challenges.
(b) In addition to the peremptory challenges under subsection (a), each party is entitled to:
(1) one (1) peremptory challenge if the court directs that one (1) or two (2) alternate jurors are to be impanelled; or
(2) two (2) peremptory challenges if the court directs that three (3) alternate jurors are to be impanelled.
(c) The additional peremptory challenges under subsection (b) may be used only against alternate jurors, and the peremptory challenges under subsection (a) may not be used against alternate jurors.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-4
Examination of jurors
Sec. 4. (a) The court may:
(1) permit the parties or their attorneys to conduct the

examination of prospective jurors; or
(2) conduct the examination itself.
(b) If the court conducts the examination of prospective jurors, the court shall permit the parties or their attorneys to supplement the examination by further inquiry.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-5
Challenge; interested in another suit
Sec. 5. It is sufficient cause for challenge to a juror that the juror is interested in another suit, begun or contemplated, involving the same or a similar matter.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-6
Oath; verdict
Sec. 6. Before the commencement of the trial, an oath must be administered to each juror that the juror will:
(1) well and truly try the matter in issue between the parties; and
(2) give a true verdict;
according to law and evidence.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-7
Repealed
(Repealed by P.L.118-2007, SEC.38.)



CHAPTER 4. FILLING REGULAR PANEL OF JURORS WHEN PERSONS EXCUSED FROM SERVICE



CHAPTER 5. VERDICTS

IC 34-36-5-2
Recovery of property; assessment
Sec. 2. In actions for the recovery of property, the jury must make the assessments required under IC 32-35-2-35.
As added by P.L.1-1998, SEC.32. Amended by P.L.2-2002, SEC.99.






ARTICLE 37. EVIDENCE: DOCUMENTARY AND OTHER WRITTEN EVIDENCE IN GENERAL

CHAPTER 1. DOCUMENTARY EVIDENCE IN GENERAL

IC 34-37-1-2
Execution of instrument; seal
Sec. 2. The execution of an instrument is the subscribing and delivering of the instrument with or without affixing a seal.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-3
Recitals in instrument; seal
Sec. 3. Recitals in any written instrument have no greater effect than they have had in writings not under seal.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-4
Seal to deed; savings clause
Sec. 4. Sections 1, 2, and 3 of this chapter do not repeal or affect any Indiana statute expressly requiring a seal to a deed or other instrument.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-5
Notary public; certificates or instruments
Sec. 5. Certificates or instruments, either printed or written, purporting to be:
(1) the official act of a notary public of this state, of the District of Columbia, or of any other state or territory of the United States; and
(2) under the seal and signature of a notary public;
shall be received as presumptive evidence of the official character of the instrument and of the facts set forth in the instrument.
As added by P.L.1-1998, SEC.33.
IC 34-37-1-6
Notice; affidavit; presumptive evidence
Sec. 6. The original affidavit and copy of a notice published in a newspaper, which are filed under IC 34-32-1-3 (or IC 34-1-18-8 before its repeal), and copies of the affidavit and notice, duly certified by the clerk, are presumptive evidence in all cases and before every court of the facts contained in the affidavit.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-7
Affidavits; foreign states; authenticated
Sec. 7. When an affidavit taken in another state is:
(1) certified by the officer or justice of the peace taking the affidavit, under the:
(A) hand of the officer or justice of the peace; and
(B) seal of office, if the officer or justice of the peace has a seal; and
(2) attested by the clerk of the:
(A) circuit or district court; or
(B) court of common pleas;
of the county where the officer exercises the duties of office, under the hand of the clerk and seal of the court; and
the clerk certifies that the officer or justice of the peace is, by the laws of the other state, duly empowered to administer oaths and affirmations and to take affidavits, the affidavit is sufficiently authenticated and may be received and used in any Indiana court.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-8
Copies of records; deeds; office books; official bonds
Sec. 8. Exemplifications or copies of records, records of deeds, other instruments, office books, parts of office books, and official bonds that are kept in any public office in Indiana shall be proved or admitted as legal evidence in any court or office in Indiana:
(1) by the attestation of the custodian of the records, books, deeds, other instruments, or official bonds that the copies are true and complete copies of the records, bonds, instruments, books, bonds, or parts of the records, books, deeds, other instruments, or official bonds in the custodian's custody; and
(2) by:
(A) the annexation by the custodian of the seal of office of the custodian if there is a seal; or,
(B) if there is no official seal, by the attachment to the attestation described in subdivision (1) of the certificate of the clerk and the seal of the circuit or superior court of the proper county where the custodian resides, that the attestation is made by the proper officer.
As added by P.L.1-1998, SEC.33.



CHAPTER 2. DEPOSITIONS AS EVIDENCE

IC 34-37-2-2
Record; certified copy
Sec. 2. The record of any deposition recorded under the provisions of section 1 of this chapter (or IC 34-1-16-1 before its repeal), and copies of the record, duly certified, may be used as evidence, whenever and wherever the original deposition might be used.
As added by P.L.1-1998, SEC.33.



CHAPTER 3. HANDWRITING EVIDENCE



CHAPTER 4. OFFICIAL FINDING OF DEATH, MISSING PERSON, OR OTHER STATUS ISSUED BY UNITED STATES OFFICERS

IC 34-37-4-2
Official reports of capture or missing in action; evidence
Sec. 2. An official written report or record, or a duly certified copy of a record or report:
(1) that states that a person is:
(A) missing;
(B) missing in action;
(C) interned in a neutral country;
(D) beleaguered, besieged, or captured by an enemy;
(E) dead; or
(F) alive; and
(2) that is made by any officer or employee of the United States authorized by the statute referred to in section 1 of this chapter or by any other law of the United States to make such a report or record;
shall be received in any court, office, or other place in Indiana as evidence that the person is missing, missing in action, interned in a neutral country, beleaguered, besieged, or captured by an enemy, dead, or alive.
As added by P.L.1-1998, SEC.33.

IC 34-37-4-3
Authority of employee or officer furnishing report
Sec. 3. For the purposes of sections 1 and 2 of this chapter, the following apply:
(1) Any finding, report, or record, or duly certified copy of a report or record, purporting to have been signed by an officer or employee of the United States described in section 1 or 2 of this chapter, shall prima facie be considered to have been signed and issued by the officer or employee pursuant to law.
(2) The person signing the finding, report, or record shall prima

facie be considered to have acted within the scope of the person's authority.
(3) If a copy purports to have been certified by a person authorized by law to certify the copy, the certified copy shall be prima facie evidence of the person's authority to certify.
As added by P.L.1-1998, SEC.33.






ARTICLE 38. EVIDENCE: STATUTES AND LAWS

CHAPTER 1. STATUTES AND LAWS OF INDIANA AND THE NORTHWEST TERRITORIES

IC 34-38-1-2
Certificate of secretary of state; acts of general assembly
Sec. 2. The certificate of the secretary of state, under the seal of state, stating the time when any act or acts of the general assembly were deposited in:
(1) the secretary of state's office; or
(2) the office of the clerk of any circuit court in Indiana;
as appears on the certificate or receipt of the clerk, is admissible in all courts in Indiana as evidence of the facts stated in the secretary's certificate.
As added by P.L.1-1998, SEC.34.



CHAPTER 2. STATUTES AND LAWS OF OTHER STATES AND COUNTRIES

IC 34-38-2-2
Legislative acts; foreign states or territories; full faith and credit
Sec. 2. Every act of the legislature of any state or territory of the United States, certified by the secretary, and having the seal of the state or territory affixed to the act, is considered authentic and shall receive full faith and credit when offered in evidence in any court in Indiana.
As added by P.L.1-1998, SEC.34.

IC 34-38-2-3
Laws of foreign countries
Sec. 3. The existence and tenor or effect of the laws of any foreign country may be proved as facts by parol evidence. However, if it appears that the law in question is contained in a written statute or code, the court may reject any evidence of the law that is not accompanied by a copy of the law as it appears in the written statute or code.
As added by P.L.1-1998, SEC.34.



CHAPTER 3. UNIFORM PROOF OF STATUTES ACT

IC 34-38-3-2
Interpretation and construction of chapter
Sec. 2. This chapter shall be interpreted and construed as to effectuate its general purposes to make uniform the law of those states that enact it.
As added by P.L.1-1998, SEC.34.

IC 34-38-3-3
Citation
Sec. 3. This chapter may be cited as the Uniform Proof of Statutes Act.
As added by P.L.1-1998, SEC.34.



CHAPTER 4. UNIFORM JUDICIAL NOTICE OF FOREIGN LAW ACT

IC 34-38-4-2
Information to court
Sec. 2. The court may inform itself of such laws in the manner as the court considers proper. The court may call upon counsel to aid the court in obtaining this information.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-3
Court determination; review
Sec. 3. The determination of these laws shall be made by the court and not by the jury, and is reviewable.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-4
Evidence of laws in other jurisdictions; notice to adverse parties
Sec. 4. Any party may also present to the trial court any admissible evidence of such laws, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken of the evidence, reasonable notice shall be given to the adverse parties, either in the pleadings or otherwise.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-5
Laws of other jurisdictions
Sec. 5. The law of a jurisdiction other than those referred to in section 1 of this chapter shall be an issue for the court, but shall not be subject to sections 1, 2, 3, and 4 of this chapter concerning judicial notice.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-6
Interpretation and construction of chapter
Sec. 6. This chapter shall be interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-7
Citation
Sec. 7. This chapter may be cited as the Uniform Judicial Notice

of Foreign Law Act.
As added by P.L.1-1998, SEC.34.






ARTICLE 39. EVIDENCE: COURT DECISIONS AND RECORDS OF OTHER LEGAL PROCEEDINGS

CHAPTER 1. PUBLISHED DECISIONS OF THE SUPREME COURT OF INDIANA



CHAPTER 2. RECORD OF JUDGMENT OR PROCEEDING



CHAPTER 3. EVIDENCE OF PREVIOUS FELONY CONVICTION IN A CIVIL ACTION



CHAPTER 4. RECORDS AND PROCEEDINGS IN FOREIGN JURISDICTIONS

IC 34-39-4-2
Common law of foreign courts
Sec. 2. The unwritten or common law of any other of the United States or of the territories of the United States may be proved as facts by parol evidence. The books of reports of cases adjudged in the courts of other states or territories may also be admitted in evidence of the unwritten or common law.
As added by P.L.1-1998, SEC.35.

IC 34-39-4-3
Records and judicial proceedings of foreign courts
Sec. 3. (a) The records and judicial proceedings of the several courts of record of or within the United States or the territories of the United States shall be admitted in Indiana courts as evidence when authenticated by attestation or certificate of the clerk or prothonotary, with the seal of the court annexed, together with the seal of the chief justice or one (1) or more of the judges, or the presiding magistrate of the court, that:
(1) the person who signed the attestation or certificate was, at the time of subscribing it, the clerk or prothonotary of the court; and
(2) the attestation is in due form of law.
(b) Records and judicial proceedings that have been authenticated

as described in subsection (a) shall have full faith and credit given to them in any court in Indiana as by law or usage they have in the courts in which they originated.
As added by P.L.1-1998, SEC.35.






ARTICLE 40. EVIDENCE: RECORDS OF PUBLIC AGENCIES

CHAPTER 1. PRIMA FACIE PROOF OF LACK OF RECORDS OR ENTRY IN RECORDS KEPT IN PUBLIC OFFICES

IC 34-40-1-2
Prima facie proof of lack of record
Sec. 2. (a) Whenever a record or book kept in a public office of this state or a political subdivision of this state is admissible for any purpose as evidence in:
(1) a civil proceeding in any court of this state; or
(2) a hearing or determination before a board, commission, or officer of this state, or a political subdivision of this state;
a written statement that meets the requirements of subsection (b), is admissible in evidence as prima facie proof of the lack of record or entry.
(b) The statement described in subsection (a) must:
(1) be signed by:
(A) an officer or person who has custody of official records or books; or
(B) a deputy of the officer or person described in clause (A);
(2) state that, after diligent search no record or entry of a specified tenor is found to exist in the records of the office of the officer or person described in subdivision (1)(A); and
(3) include the seal of the office, if there is a seal.
As added by P.L.1-1998, SEC.36.

IC 34-40-1-3
Proof of record by other sources
Sec. 3. (a) Proof of the lack of a record or entry as provided in section 2 of this chapter does not prevent the proof of:
(1) an official record or book; or
(2) the lack of an entry in an official record or book;
by any method authorized by an applicable statute, the Indiana rules of evidence, or at common law.
(b) This chapter shall be considered and construed as:
(1) being supplemental to other applicable statutes, the Indiana rules of evidence, and common law; and (2) giving an additional means of proof of the lack of an entry.
As added by P.L.1-1998, SEC.36.



CHAPTER 2. RECORDS OF THE WORKER'S COMPENSATION BOARD



CHAPTER 3. SCHEDULES AND OTHER RECORDS FILED WITH THE INTERSTATE COMMERCE COMMISSION OR ITS SUCCESSOR AGENCY, OR THE UTILITY REGULATORY COMMISSION



CHAPTER 4. PRIMA FACIE EVIDENCE OF OWNERSHIP OF MOTOR VEHICLE






ARTICLE 41. EVIDENCE: REAL ESTATE RECORDS

CHAPTER 1. DEEDS AND OTHER REAL ESTATE RECORDS

IC 34-41-1-2
Seals
Sec. 2. The circumstances under which seals are required on deeds and other instruments conveying land are governed by IC 32-21-1-12 and IC 34-37-1.
As added by P.L.1-1998, SEC.37. Amended by P.L.2-2002, SEC.100.

IC 34-41-1-3
United States land office records; sale of canal or Michigan road lands
Sec. 3. (a) This section applies to the following documents kept at any land office of the United States located in Indiana or at any office for the sale of canal or Michigan road lands:
(1) The register, catalog, tractbook, platbook, and description of lands.
(2) Copies of documents described in subdivision (1) that are duly certified as true and complete by the proper custodian of the document.
(3) Copies of documents described in subdivision (1) that are:
(A) duly certified by the commissioner of the department of administration as true and complete copies from the original documents, or from copies of the original documents; and
(B) legally deposited in the land office division of the department of administration.
(b) Documents described in subsection (a) are admissible in evidence in civil actions in all courts in Indiana, and are prima facie evidence of the truth of their contents.
As added by P.L.1-1998, SEC.37.

IC 34-41-1-4
Certificate of purchase; United States land office
Sec. 4. Every certificate of purchase at a land office of the United States is evidence of legal title to the land described in the certificate.
As added by P.L.1-1998, SEC.37.

IC 34-41-1-5
Michigan road lands; sales; register
Sec. 5. (a) The: (1) register of the sales of the Michigan road lands located in the Indiana state archives, commission on public records; and
(2) certified copies of any entry in the register under the seal of Indiana;
are admissible in evidence in all courts and places.
(b) The register, or a certified copy of the entry of the sale of a tract of land described in the register, by any person named in the register as the purchaser of the land, is prima facie evidence that:
(1) the person designated in the register was the purchaser of the land; and
(2) the title to the land has been conveyed by the state to the purchaser in fee simple.
As added by P.L.1-1998, SEC.37.

IC 34-41-1-6
Land patents; certificates of purchase; evidence
Sec. 6. The following documents are admissible in evidence in all courts and places, with the same force and effect as if the original were produced:
(1) The record of all:
(A) patents;
(B) certificates of purchase; and
(C) other evidence in writing of the sale of real estate;
whether issued by the United States or this state, or made by any person or corporation.
(2) All duly certified copies of the record of the documents described in subdivision (1).
As added by P.L.1-1998, SEC.37.



CHAPTER 2. RECORDED PATENTS CONVEYING REAL ESTATE

IC 34-41-2-2
Patents not previously recorded
Sec. 2. All patents described in section 1 of this chapter that have not been recorded may be recorded as other deeds and conveyances are recorded by law. That record shall be competent evidence in all Indiana courts.
As added by P.L.1-1998, SEC.37.



CHAPTER 3. GENERAL INDEX AS EVIDENCE OF DEEDS AND MORTGAGES LOST OR DESTROYED

IC 34-41-3-2
Indexes as prima facie evidence
Sec. 2. The general index of the record of an instrument described in section 1 of this chapter made:
(1) under law;
(2) in the handwriting of the county recorder; and
(3) at the date the general index was made in any county of the state;
is prima facie evidence of the proper execution and record of the deed or mortgage, as shown by the general index. However, this chapter shall not affect any litigation pending on March 6, 1883, in any of the courts of this state.
As added by P.L.1-1998, SEC.37.



CHAPTER 4. PRESUMPTION OF VALIDITY OF RECORD AFTER DESTRUCTION OF DEED

IC 34-41-4-2
Presumption of validity
Sec. 2. When a record or part of a record described in section 1 of this chapter is destroyed, it shall be presumed that:
(1) the court proceedings by which the title to the real estate was established or the deed was executed and the record of which has been destroyed were in all things regular and legal; and
(2) the court making the record and rendering the judgment or decree had jurisdiction of:
(A) the subject matter; and
(B) all the persons whose title the judgment, decree, or deed of conveyance assumes to determine or convey.
As added by P.L.1-1998, SEC.37.

IC 34-41-4-3
Burden of proof
Sec. 3. In an action attacking the validity of:
(1) the title of or conveyance of real estate; or
(2) any such record, judgment, or decree;
the record of which has been destroyed, the burden of proof is upon the person attacking the validity.
As added by P.L.1-1998, SEC.37.

IC 34-41-4-4
Limitation of actions attacking validity
Sec. 4. An action attacking the validity of:
(1) an order, decree, or judgment described in section 1 of this chapter; or
(2) the title established by or resulting from an order, decree, or judgment described in section 1 of this chapter;
must be brought not later than one (1) year after the date of the destruction of the record.
As added by P.L.1-1998, SEC.37.



CHAPTER 5. RECORDS AS EVIDENCE OF CONVEYANCES AFTER DESTRUCTION OF ORIGINAL BY FIRE

IC 34-41-5-2
Certified transcript of partition judgment; evidentiary value
Sec. 2. Whenever:
(1) any partition of real estate in any Indiana county has been made by judgment of any court in Indiana; and
(2) the records of the court in which the proceedings for partition were held have been destroyed by fire;
a certified transcript of the judgment of partition and any record of the judgment in the recorder's office of the county in which the real estate is situated is admissible in evidence, without the residue of the record of the proceedings. The certified transcript and any record of the judgment are prima facie evidence of the sufficiency and regularity of all the proceedings, records, and papers in the case in which the judgment was rendered.
As added by P.L.1-1998, SEC.37.



CHAPTER 6. MISRECORDED INSTRUMENTS

IC 34-41-6-2
Admissibility
Sec. 2. The records of instruments and certified copies of records of instruments described in section 1 of this chapter are admissible in evidence after the instruments have been recorded for twenty (20) years.
As added by P.L.1-1998, SEC.37.



CHAPTER 7. WABASH AND ERIE CANAL CERTIFICATES AND DEEDS

IC 34-41-7-2
Admissibility of deeds or copies
Sec. 2. (a) The following documents are admissible in evidence in all courts in Indiana in all cases in which, by law, duly made and completed deeds and records are legal evidence:
(1) The copies of all deeds on file on March 7, 1903, in the office of the auditor of state made by the board of trustees of the Wabash and Erie Canal, in records kept by such boards of trustees and afterward filed in the land office division of the department of administration.
(2) All copies of deeds duly certified to by the auditor of state (or by the commissioner of the department of administration after June 30, 1987).
(3) All records of certified copies recorded in the recorder's office in any county in which any of the lands described in the documents are situated.
(4) All duly certified copies of any record described in subdivision (3) in the recorder's office.
(b) The documents described in subsection (a) are conclusive evidence of all matters recited in those documents.
As added by P.L.1-1998, SEC.37.
IC 34-41-7-3
Recording of certified copies
Sec. 3. All copies duly certified by the auditor of state or the commissioner of the department of administration of:
(1) the certificate and list referred to in section 1 of this chapter; and
(2) the copies of deeds referred to in section 2 of this chapter;
shall, upon presentation, be recorded in the recorder's office of any county in which the lands are situated. A record made as described in this section has the same force and effect as other records duly authorized and made in a recorder's office.
As added by P.L.1-1998, SEC.37.






ARTICLE 42. EVIDENCE: BUSINESS RECORDS

CHAPTER 1. BUSINESS RECORDS

IC 34-42-1-2
Copies treated as original for evidentiary purposes
Sec. 2. (a) A photographic, photostatic, miniature photographic, or optical image copy or reproduction is considered an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence.
(b) A facsimile, exemplification, or certified copy of a photographic or optical image copy or reproduction shall, for all purposes, be considered a facsimile, an exemplification, or a certified copy of the original record.
As added by P.L.1-1998, SEC.38.

IC 34-42-1-3
Corporate acts and proceedings; evidence
Sec. 3. The acts and proceedings of corporations may be proved by a sworn copy of the record of such acts and proceedings. The oath must state that the transcript is a true and full copy of the original, and that the original has remained unaltered from its date, to the best of deponent's knowledge and belief. The sworn copies shall be received as evidence in all cases where the original would be evidence.
As added by P.L.1-1998, SEC.38.






ARTICLE 43. EVIDENCE: MEDICAL RECORDS

CHAPTER 1. HOSPITAL MEDICAL RECORDS

IC 34-43-1-2
Authentication of entries; procedure
Sec. 2. Entries made in a hospital medical record may be authenticated by showing that:
(1) the electronic data processing equipment is standard equipment in the hospital;
(2) the entries were made in the regular course of business at or reasonably near to the happening of the event or order, opinion, or other information recorded;
(3) the security of the entries from unauthorized access can be demonstrated through the use of audit trails; and
(4) records of all original entries and subsequent access to the information are maintained.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-3
Availability of records to authorized persons
Sec. 3. Hospitals using systems described in this chapter to keep their hospital medical records must do so in such a manner that permits the information to be made readily available, in written or printed form, to authorized persons only.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-4
Photostatic copies; admissibility
Sec. 4. Notwithstanding the hearsay rule, but subject to all other objections, photostatic copies of hospital medical records certified under section 7 of this chapter are admissible into evidence in any civil action or administrative proceeding without testimony from the custodian of the hospital medical records. As added by P.L.1-1998, SEC.39.

IC 34-43-1-5
Response to subpoena or court order
Sec. 5. When a:
(1) subpoena coupled with a request under Rule 34 of the Indiana Rules of Trial Procedure;
(2) subpoena coupled with a patient's written authorization under IC 34-6-2-15(2) (or IC 34-3-15.5-4 before its repeal); or
(3) court order;
requiring the production of a hospital medical record is served upon any hospital employee, the hospital employee with custody of the original hospital medical record may elect, instead of personally appearing and producing the original hospital medical record, to furnish the requesting party or the party's attorney with a photostatic copy of the hospital medical record, certified in accordance with section 7 of this chapter.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-6
Delivery of copies pursuant to subpoena
Sec. 6. If the hospital has elected to proceed under section 5 of this chapter, the hospital employee with custody of the original hospital medical records shall, upon receipt of payment for the reproduction of the hospital medical records, promptly deliver, by certified mail or personal delivery, copies of the hospital medical records specified in the subpoena to the person specified in the subpoena.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-7
Certification of medical records
Sec. 7. The hospital employee's certification of the hospital medical records under section 5 of this chapter must:
(1) be signed by the hospital employee with custody of the hospital medical records; and
(2) include:
(A) the full name of the patient;
(B) the patient's medical record number;
(C) the number of pages in the hospital medical record; and
(D) a statement in substantially the following form:
"The copies of records for which this certification is made are true and complete reproductions of the original or microfilmed hospital medical records that are housed in __________ (name of hospital). The original records were made in the regular course of business, and it was the regular course of ____________ (name of hospital) to make the records at or near the time of the matter recorded. This certification is given under IC 34-43-1-5 by the custodian of the records instead of the custodian's

personal appearance.".
As added by P.L.1-1998, SEC.39.

IC 34-43-1-8
Handling of copies
Sec. 8. The hospital shall:
(1) place the copies of the hospital medical records in an envelope or wrapper; and
(2) write or type on the envelope or wrapper:
(A) the words "Confidential Medical Records";
(B) the title and number of the action or proceeding; and
(C) the name and business telephone number of the hospital employee making the certification.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-9
Procedure when records not in possession of hospital
Sec. 9. If the hospital does not have the hospital medical records or has only a part of the hospital medical records specified in the subpoena, the hospital employee with custody of the original hospital medical records shall:
(1) execute an affidavit, either notarized or by affirmation, stating that the hospital does not have or has only a part of the subpoenaed hospital medical records; and
(2) follow the procedures in sections 5 through 8 of this chapter in delivering the part of the hospital medical records that are in the hospital's possession.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-10
Medical records confidential under certain federal statutes
Sec. 10. (a) This section applies to a medical record or part of a record that is confidential under 42 U.S.C. 290dd-3, 42 U.S.C. 290ee-3, or the regulations adopted under those statutes.
(b) The hospital employee with custody of the original medical records shall:
(1) execute a verified affidavit:
(A) identifying the record or part of the record that is confidential; and
(B) stating that the confidential record or part of the record will only be provided under the federal procedure for production of the record; and
(2) comply with sections 5 through 8 of this chapter in delivering the record or part of the record that is not confidential under subdivision (1).
As added by P.L.1-1998, SEC.39.

IC 34-43-1-11
Medical records regarding treatment for mental illness
Sec. 11. (a) This section applies to a medical record or part of a

record concerning treatment for mental illness.
(b) The hospital employee with custody of the original medical records shall:
(1) execute a verified affidavit:
(A) identifying the record or part of a record that contains the confidential information concerning the treatment of mental illness; and
(B) stating that the confidential record or part of the record will only be provided under a court order after in camera review; and
(2) comply with sections 5 through 8 of this chapter in delivering the record or part of the record that is not confidential under subdivision (1).
As added by P.L.1-1998, SEC.39.

IC 34-43-1-12
Confidential records regarding communicable diseases
Sec. 12. (a) This section applies to a medical record or part of a record that contains information that is confidential under IC 16-41-8-1.
(b) The hospital employee with custody of the original medical records shall:
(1) execute a verified affidavit:
(A) identifying the record or part of a record that contains the confidential information concerning a dangerous communicable disease; and
(B) stating that the confidential record or part of the record will only be provided under a court order after in camera review under IC 16-41-8-1; and
(2) comply with sections 5 through 8 of this chapter in delivering the record or part of the record that is not confidential under subdivision (1).
As added by P.L.1-1998, SEC.39. Amended by P.L.1-1999, SEC.75.

IC 34-43-1-13
Fees
Sec. 13. The hospital may charge the fee permitted under IC 16-39-9 to cover the costs of reproducing the hospital medical records under section 5 of this chapter.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-14
Personal delivery of copies; receipt
Sec. 14. (a) Whenever the copies of the hospital medical records are personally delivered, the person receiving the hospital medical records shall give a receipt to the person delivering them.
(b) The receipt required by subsection (a) must contain:
(1) the name of the hospital that sent the hospital medical records;
(2) the patient's full name; (3) the patient's medical record number;
(4) the date the copies of the hospital medical records were received; and
(5) the signature of the person who receives the hospital medical records.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-15
Delivery of copies by certified mail; receipt
Sec. 15. Whenever the copies of the hospital medical records are sent by certified mail, the receipt used by the United States Postal Service is sufficient to prove delivery and receipt of the hospital medical records.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-16
Disposal of copies
Sec. 16. The party or party's attorney of record shall dispose of copies of hospital medical records obtained under this chapter in a manner that protects the confidentiality of the medical information in the copies.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-17
Orders
Sec. 17. Upon motion by any party to an action or proceeding, or by the person from whom discovery is sought under this chapter, and for good cause shown, the court, hearing officer, or other body conducting the proceeding may make any order that justice requires.
As added by P.L.1-1998, SEC.39.






ARTICLE 43.5. EVIDENCE: SPECIFIC COMMUNICATIONS

CHAPTER 1. COMMUNICATIONS OF SYMPATHY

IC 34-43.5
ARTICLE 43.5. EVIDENCE: SPECIFIC COMMUNICATIONS

IC 34-43.5-1
Chapter 1. Communications of Sympathy

IC 34-43.5-1-1
Exception
Sec. 1. This chapter does not apply to a criminal proceeding.
As added by P.L.76-2006, SEC.1.

IC 34-43.5-1-2
Application
Sec. 2. This chapter applies to a cause of action in tort, including a medical malpractice action under IC 34-18-8.
As added by P.L.76-2006, SEC.1.

IC 34-43.5-1-3
"Communications of sympathy"
Sec. 3. As used in this section "communication of sympathy" means a statement, a gesture, an act, conduct, or a writing that expresses:
(1) sympathy;
(2) an apology; or
(3) a general sense of benevolence.
As added by P.L.76-2006, SEC.1.

IC 34-43.5-1-4
Prohibited admission of communications of sympathy
Sec. 4. Except as provided in section 5 of this chapter, a court may not admit into evidence a communication of sympathy that relates to causing or contributing to:
(1) a loss;
(2) an injury;
(3) pain;
(4) suffering;
(5) a death; or
(6) damage to property.
As added by P.L.76-2006, SEC.1.

IC 34-43.5-1-5
Admission of statements of fault, including communications of sympathy
Sec. 5. A court may admit a statement of fault into evidence, including a statement of fault that is part of a communication of sympathy, if otherwise admissible under the Indiana Rules of Evidence.
As added by P.L.76-2006, SEC.1.






ARTICLE 44. EVIDENCE: DAMAGES

CHAPTER 1. COLLATERAL SOURCE EVIDENCE

IC 34-44-1-1
Purpose of chapter
Sec. 1. The purpose of this chapter is:
(1) to enable the trier of fact in a personal injury or wrongful death action to determine the actual amount of the prevailing party's pecuniary loss; and
(2) to provide that a prevailing party not recover more than once from all applicable sources for each item of loss sustained.
As added by P.L.1-1998, SEC.40.

IC 34-44-1-2
Personal injury or wrongful death actions; admissibility of evidence
Sec. 2. In a personal injury or wrongful death action, the court shall allow the admission into evidence of:
(1) proof of collateral source payments other than:
(A) payments of life insurance or other death benefits;
(B) insurance benefits that the plaintiff or members of the plaintiff's family have paid for directly; or
(C) payments made by:
(i) the state or the United States; or
(ii) any agency, instrumentality, or subdivision of the state or the United States;
that have been made before trial to a plaintiff as compensation for the loss or injury for which the action is brought;
(2) proof of the amount of money that the plaintiff is required to repay, including worker's compensation benefits, as a result of the collateral benefits received; and
(3) proof of the cost to the plaintiff or to members of the plaintiff's family of collateral benefits received by the plaintiff or the plaintiff's family.
As added by P.L.1-1998, SEC.40. Amended by P.L.1-2010, SEC.139.

IC 34-44-1-3
Proof of payments; consideration for amount and review of award
Sec. 3. Proof of payments under section 2 of this chapter shall be

considered by the trier of fact in arriving at the amount of any award and shall be considered by the court in reviewing awards that are alleged to be excessive.
As added by P.L.1-1998, SEC.40.



CHAPTER 2. ADVANCE PAYMENTS IN PERSONAL INJURY AND PROPERTY DAMAGE CASES

IC 34-44-2-2
No admission of liability
Sec. 2. (a) An advance payment shall not be construed as an admission of liability by any person.
(b) Except as provided in section 3 of this chapter, evidence of an advance payment is not admissible during the trial for any purpose by either plaintiff or defendant.
As added by P.L.1-1998, SEC.40.

IC 34-44-2-3
Reduction of plaintiff's award by amount of advance payment
Sec. 3. If it is determined that the plaintiff is entitled to recover in an action described in section 1 of this chapter:
(1) the defendant may introduce evidence of any advance payment made; and
(2) the court shall reduce the award to the plaintiff to the extent that the award includes an amount paid by the advance payment.
As added by P.L.1-1998, SEC.40.

IC 34-44-2-4
Insurance companies
Sec. 4. (a) An advance payment made by an insurance company on behalf of an insured does not increase the limits of liability of the insurance company under any existing policy of insurance.
(b) The amount of an advance payment made in respect to any claim shall be credited against any obligation of the insurance company in respect to the claim.
As added by P.L.1-1998, SEC.40.






ARTICLE 44.5. EVIDENCE: UNIFORM INTERSTATE DEPOSITIONS AND DISCOVERY ACT

CHAPTER 1. UNIFORM INTERSTATE DEPOSITIONS AND DISCOVERY ACT

IC 34-44.5-1-2
"Foreign subpoena"
Sec. 2. As used in this chapter, "foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.
As added by P.L.57-2010, SEC.1.

IC 34-44.5-1-3
"Person"
Sec. 3. As used in this chapter, "person" means an individual, a corporation, a business trust, an estate, a trust, a partnership, a limited liability company, an association, a joint venture, a public corporation, a government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.
As added by P.L.57-2010, SEC.1.

IC 34-44.5-1-4
"State"
Sec. 4. As used in this chapter, "state" means any of the following:
(1) A state of the United States.
(2) The District of Columbia.
(3) Puerto Rico.
(4) The United States Virgin Islands.
(5) A federally recognized Indian tribe.
(6) Any territory or insular possession subject to the jurisdiction of the United States.
As added by P.L.57-2010, SEC.1.

IC 34-44.5-1-5
"Subpoena"
Sec. 5. As used in this chapter, "subpoena" means a document, however denominated, issued under authority of a court of record that requires a person to:
(1) attend and give testimony at a deposition;
(2) produce and allow inspection and copying of designated:
(A) books; (B) documents;
(C) records;
(D) electronically stored information; or
(E) other tangible things;
in the possession, custody, or control of the person; or
(3) allow inspection of premises under the control of the person.
As added by P.L.57-2010, SEC.1.

IC 34-44.5-1-6
Subpoena; request; issuance; contents
Sec. 6. (a) To request issuance of a subpoena under this chapter that is based on a foreign subpoena, a party must submit the foreign subpoena to the clerk of the court in the county in which discovery is sought to be conducted in Indiana. A request for the issuance of a subpoena under this chapter does not constitute an appearance in a court of this state.
(b) When a party submits a foreign subpoena to the clerk of a court in Indiana, the clerk, in accordance with the court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.
(c) A subpoena issued under subsection (b) must:
(1) incorporate the terms used in the foreign subpoena; and
(2) contain or be accompanied by the names, addresses, and telephone numbers of the following:
(A) All counsel of record in the proceeding to which the subpoena relates.
(B) Any party not represented by counsel.
As added by P.L.57-2010, SEC.1.

IC 34-44.5-1-7
Service of subpoena
Sec. 7. A subpoena issued by a clerk of the court under section 6 of this chapter must be served in compliance with all applicable laws concerning service of a subpoena in Indiana.
As added by P.L.57-2010, SEC.1.

IC 34-44.5-1-8
Application of Indiana laws
Sec. 8. All applicable Indiana law concerning compliance with subpoenas to:
(1) attend and give testimony;
(2) produce designated books, documents, records, electronically stored information, or other tangible things; or
(3) allow inspection of premises;
applies to subpoenas issued under section 6 of this chapter.
As added by P.L.57-2010, SEC.1. Amended by P.L.42-2011, SEC.72.

IC 34-44.5-1-9
Applications for protective orders and subpoenas; submission to court Sec. 9. An application to a court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under section 6 of this chapter must:
(1) comply with all applicable Indiana laws; and
(2) be submitted to a court in the county in which discovery is to be conducted.
As added by P.L.57-2010, SEC.1.

IC 34-44.5-1-10
Consideration for uniformity of the law
Sec. 10. In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact the Uniform Interstate Depositions and Discovery Act.
As added by P.L.57-2010, SEC.1.

IC 34-44.5-1-11
Application
Sec. 11. This chapter applies to requests for discovery in cases:
(1) pending on July 1, 2010; or
(2) filed after June 30, 2010.
As added by P.L.57-2010, SEC.1.






ARTICLE 45. WITNESSES

CHAPTER 1. GENERAL REQUIREMENTS

IC 34-45-1-2
Oath
Sec. 2. Before testifying, every witness shall be sworn to testify the truth, the whole truth, and nothing but the truth. The mode of administering an oath must be the most consistent with and binding upon the conscience of the person to whom the oath may be administered.
As added by P.L.1-1998, SEC.41.

IC 34-45-1-3
Interpreters; entitlement
Sec. 3. Every person who cannot speak or understand the English language or who because of hearing, speaking, or other impairment has difficulty in communicating with other persons, and who is a party to or a witness in a civil proceeding is entitled to an interpreter to assist the person throughout the proceeding.
As added by P.L.1-1998, SEC.41.

IC 34-45-1-4
Interpreters; appointment and qualifications
Sec. 4. (a) An interpreter assisting a person under section 3 of this chapter may be:
(1) retained by the party or witness; or
(2) appointed by the court before which the action is pending.
(b) If an interpreter is appointed by the court, the fee for the services of the interpreter shall be:
(1) set by the court; and
(2) paid in a manner as the court may determine.
(c) The court may inquire into the qualifications and integrity of any interpreter, and may disqualify any person from serving as an interpreter.
As added by P.L.1-1998, SEC.41.
IC 34-45-1-5
Interpreters; oath
Sec. 5. Every interpreter for another person who is either a party or a witness in a court proceeding described in this chapter shall take the following oath:
Do you solemnly swear (or affirm) that you will justly, truly, and impartially interpret to _______ the oath about to be administered to him (her), and the questions which may be asked him (her), and the answers that he (she) shall give to such questions, relative to the cause now under consideration before this court so help you God (or under the pains and penalties of perjury)?
As added by P.L.1-1998, SEC.41.



CHAPTER 2. COMPETENT AND INCOMPETENT WITNESSES

IC 34-45-2-1
Competent witnesses generally
Sec. 1. All persons, whether parties to or interested in the suit, are competent witnesses in a civil action or proceeding, except as otherwise provided.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-2
Insane persons considered incompetent witnesses
Sec. 2. Except as otherwise provided by statute, persons who are insane at the time they are offered as witnesses are not competent witnesses, whether or not they have been adjudged insane.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-3
Mentally incompetent persons and guardians
Sec. 3. (a) This section applies in all suits by or against any person adjudged to be a mentally incompetent person or against the mentally incompetent person's guardian:
(1) founded upon any contract with, or demand against the protected person;
(2) to obtain possession of the real or personal property of the protected person; or
(3) to affect the protected person's property in any manner.
(b) Except as provided in subsection (c), neither party to the transaction is a competent witness to any matter that occurred before the appointment of the incompetent person's guardian.
(c) If the party to the transaction who is under guardianship is adjudged by the court to be competent to testify, the other party to the suit shall not be excluded.
(d) This section does not apply to a contract made or transaction had before February 27, 1903.
(e) Either party to a suit under this section has the right to call and examine an adverse party as a witness. The court may require a party to a suit or other person to testify. An abuse of discretion under this subsection is reviewable on appeal.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-4
Executors or administrators; depositions; evidence given by

decedent
Sec. 4. (a) This section applies to suits or proceedings:
(1) in which an executor or administrator is a party;
(2) involving matters that occurred during the lifetime of the decedent; and
(3) where a judgment or allowance may be made or rendered for or against the estate represented by the executor or administrator.
(b) This section does not apply in a proceeding to contest the validity of a will or a proceeding to contest the validity of a trust.
(c) This section does not apply to a custodian or other qualified witness to the extent the witness seeks to introduce evidence that is otherwise admissible under Indiana Rule of Evidence 803(6).
(d) Except as provided in subsection (e), a person:
(1) who is a necessary party to the issue or record; and
(2) whose interest is adverse to the estate;
is not a competent witness as to matters against the estate.
(e) In cases where:
(1) a deposition of the decedent was taken; or
(2) the decedent has previously testified as to the matter;
and the decedent's testimony or deposition can be used as evidence for the executor or administrator, the adverse party is a competent witness as to any matters embraced in the deposition or testimony.
As added by P.L.1-1998, SEC.41. Amended by P.L.252-2001, SEC.37.

IC 34-45-2-5
Contract actions involving heirs or devisees; competent witnesses
Sec. 5. (a) This section applies to suits by or against heirs or devisees founded on a contract with or demand against an ancestor:
(1) to obtain title to or possession of property, real or personal, of, or in right of, the ancestor; or
(2) to affect property described in subdivision (1) in any manner.
(b) This section does not apply in a proceeding to contest the validity of a:
(1) will; or
(2) trust.
(c) Except as provided in subsection (d), neither party to a suit described in subsection (a) is a competent witness as to any matter that occurred before the death of the ancestor.
(d) A custodian or other qualified witness in a suit described in subsection (a) may present evidence that is admissible under Indiana Evidence Rule 803(6).
As added by P.L.1-1998, SEC.41. Amended by P.L.33-2004, SEC.1.

IC 34-45-2-6
Agent of decedent; transactions
Sec. 6. (a) This section applies:
(1) when an agent of a decedent testifies on behalf of an

executor, administrator, or heirs concerning any transaction the agent had:
(A) with a party to the suit, or the party's assignor or grantor; and
(B) in the absence of the decedent; or
(2) if any witness testifies on behalf of the executor, administrator, or heirs, to any conversation or admission of a party to the suit, or the party's assignor or grantor, made in the absence of the deceased.
(b) The party against whom the evidence is adduced, or the party's assignor or grantor, is competent to testify concerning the matters described in subsection (a).
As added by P.L.1-1998, SEC.41.

IC 34-45-2-7
Agent of decedent; contracts
Sec. 7. (a) Except as provided in subsection (b), a person who acted as an agent in the making or continuing of a contract with any person who has died, is not a competent witness, in any suit upon or involving the contract, as to matters occurring before the death of the decedent, on behalf of the principal to the contract, against the legal representatives or heirs of the decedent.
(b) If the person is called by the decedent's heirs or legal representatives, the person is a competent witness, as to matters about which the person is interrogated by the heirs or representatives.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-8
Unlawfully taking or damaging personal property
Sec. 8. If the defendant in a case:
(1) is charged with unlawfully taking or detaining personal property or having done damage to personal property; and
(2) defends the charge in the defendant's pleading by asserting that the defendant is the executor, administrator, guardian, or heir, and, as such, has taken or detained the property or has done the acts charged;
a person is not competent to testify who would not be competent if the defendant were the complainant. However, when the person complaining cannot testify, the defendant shall also be excluded.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-9
Husband or wife
Sec. 9. When the husband or wife is a party, and not a competent witness in his or her own behalf, the other shall also be excluded.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-10
Assignor or grantor; adverse party
Sec. 10. (a) In all cases in which: (1) executors, administrators, heirs, or devisees are parties; and
(2) one (1) of the parties to the suit is incompetent under this chapter to testify against the parties described in subdivision (1);
the assignor or grantor of a party making the assignment or grant voluntarily shall be considered a party adverse to the executor or administrator, heir, or devisee.
(b) However, in all cases referred to in sections 4 through 9 of this chapter, any party to the suit has the right to call and examine any adverse party as a witness.
(c) The court may require any party to a suit or other person to testify. Any abuse of the court's discretion under this subsection is reviewable on appeal.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-11
Executors or administrators; contracts assigned
Sec. 11. In all actions by an executor or administrator, on contracts assigned to the decedent, when the assignor is alive and a competent witness in the cause:
(1) the executor or administrator; and
(2) the defendant or defendants;
are competent witnesses as to all matters that occurred between the assignors and the defendant or defendants before notice of the assignment.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-12
Effect of lack of religious belief; moral character
Sec. 12. Lack of belief in a supreme being or in the Christian religion does not render a witness incompetent. However, lack of religious belief may be shown upon the trial. In all questions affecting the credibility of a witness, the general moral character of the witness may be given in evidence.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-13
Facts shown to affect credibility of witness
Sec. 13. Any fact that might have been shown to render a witness incompetent may be shown to affect the credibility of the witness.
As added by P.L.1-1998, SEC.41.



CHAPTER 3. EXPERT WITNESSES

IC 34-45-3-2
Witness compelled to appear and testify
Sec. 2. A witness described in section 1 of this chapter may be compelled to appear and testify in:
(1) any court in the county of the residence of the witness; or
(2) any court in an adjoining county;
to an opinion as an expert in relation to any matter whenever the opinion is material evidence relevant to an issue on trial before a court or jury.
As added by P.L.1-1998, SEC.41.

IC 34-45-3-3
Per diem compensation and mileage
Sec. 3. A witness compelled to appear and testify under section 2 of this chapter may be compelled to do so without payment or tender of compensation other than the per diem and mileage allowed by law to other witnesses.
As added by P.L.1-1998, SEC.41.

IC 34-45-3-4
Expert witnesses subject to same rules as nonexpert witnesses
Sec. 4. The same rules and regulations apply to witnesses described in section 1 of this chapter as apply to a witness who can be compelled to appear and testify to knowledge the witness has of facts relevant to the same issue.
As added by P.L.1-1998, SEC.41.



CHAPTER 4. IMPEACHMENT OF WITNESSES

IC 34-45-4-2
Cross-examination; foundation
Sec. 2. (a) This section applies when a witness, whether a party to the record or not:
(1) is cross-examined to lay the foundation for impeachment of the witness by proof of an act or statement inconsistent with the testimony of the witness;
(2) is asked if the witness did not do the act or make the statement; and
(3) answers that the witness does not recollect having done the act or made the statement.
(b) The party laying the foundation for impeachment has the right to introduce evidence of the act or statement in the same manner as if the witness had answered that the witness had not done the act or made the statement.
As added by P.L.1-1998, SEC.41.






ARTICLE 46. PRIVILEGED COMMUNICATIONS

CHAPTER 1. SCOPE OF ARTICLE

IC 34-46-1-2
Other locations of privileges in Indiana Code
Sec. 2. As an aid to the reader, an effort has been made to list other locations in the Indiana Code where privileged communications are recognized. This list provided in IC 34-46-2 does not take the place of traditional legal research.
As added by P.L.1-1998, SEC.42.



CHAPTER 2. STATUTES OUTSIDE IC34 THAT CONFER PRIVILEGE

IC 34-46-2-2
Mediators
Sec. 2. IC 4-21.5-3.5-18 (Concerning confidential statement to mediator in administrative proceeding).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-3
Mediation
Sec. 3. IC 4-21.5-3.5-27 (Concerning matters discussed during mediation).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-4
Chemical tests
Sec. 4. IC 9-30-6-6 (Concerning chemical tests on blood, urine, or other bodily substance).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-5
Adult protective services
Sec. 5. IC 12-10-3-11 (Concerning reports to adult protective services).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-6
Environmental audit reports
Sec. 6. IC 13-28-4-1 (Concerning environmental audit reports).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-7
Coal exploration trade secrets
Sec. 7. IC 14-34-9-4 (Concerning coal exploration trade secrets, and commercial or financial information).
As added by P.L.1-1998, SEC.42.
IC 34-46-2-8
Cause of death
Sec. 8. IC 16-37-4-4 (Concerning medical data regarding cause of death).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-9
Reports of communicable diseases
Sec. 9. IC 16-41-2-4 (Concerning reports of communicable or dangerous diseases).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-10
Warnings of communicable diseases
Sec. 10. IC 16-41-7-3 (Concerning warning by physician of dangerous communicable disease).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-11
Expert review panels for health care workers
Sec. 11. IC 16-41-11-10 (Concerning expert review panels who consult and advise health care workers who have communicable diseases).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-12
School psychologists
Sec. 12. IC 20-28-12-5 (Concerning information school psychologist acquires in professional capacity).
As added by P.L.1-1998, SEC.42. Amended by P.L.1-2005, SEC.224.

IC 34-46-2-13
School counselors
Sec. 13. IC 20-28-10-17 (Concerning communications made to a school counselor).
As added by P.L.1-1998, SEC.42. Amended by P.L.1-2005, SEC.225.

IC 34-46-2-14
Student alcohol and drug violations
Sec. 14. IC 20-33-9-5 and IC 20-33-9-7 (Concerning reports of elementary and secondary school students suspected of alcohol and controlled substance violations).
As added by P.L.1-1998, SEC.42. Amended by P.L.1-2005, SEC.226.

IC 34-46-2-15
Department of workforce development information
Sec. 15. IC 22-4-19-6 (Concerning department of workforce development information).
As added by P.L.1-1998, SEC.42.
IC 34-46-2-16
Professional corporation or employees
Sec. 16. IC 23-1.5-2-7 (Concerning communications involving a professional corporation or its employees).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-17
Quality review committee for accounting firm
Sec. 17. IC 25-2.1-5-8 (Concerning proceedings, records, and work papers of a quality review committee that conducts a quality review of an accounting firm before July 1, 2012, or a peer review committee that conducts a peer review of an accounting firm after June 30, 2012).
As added by P.L.1-1998, SEC.42. Amended by P.L.197-2011, SEC.126.

IC 34-46-2-18
Accountants
Sec. 18. IC 25-2.1-14-1 (Concerning information relative to and in connection with any professional service as a certified public accountant, public accountant, or accounting practitioner).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-19
Impaired nurses
Sec. 19. IC 25-23-1-31 (Concerning information pertaining to an impaired registered nurse or licensed practical nurse).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-20
Social workers or counselors
Sec. 20. IC 25-23.6-6-1 (Concerning matters communicated to a social worker or other counselor).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-21
Impaired pharmacists
Sec. 21. IC 25-26-13-4.5 (Concerning information pertaining to an impaired pharmacist).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-22
Prescription records
Sec. 22. IC 25-26-13-15 (Concerning pharmacist's knowledge of prescriptions, drug orders, records, and patient information).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-23
Psychologists
Sec. 23. IC 25-33-1-17 (Concerning information communicated

to a psychologist in the psychologist's professional capacity).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-23.5
Employee assistance professional
Sec. 23.5. IC 25-40-2-2 (Concerning matters communicated by a client to an employee assistance professional).
As added by P.L.185-1999, SEC.2.

IC 34-46-2-24
Repealed
(Repealed by P.L.132-2001, SEC.26.)

IC 34-46-2-25
Records of insurers
Sec. 25. IC 27-1-23-6 (Concerning records of certain insurers obtained through examination or investigation, registration statement of members of an insurance holding company, and other information filed with the insurance commissioner).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-26
Child abuse and neglect proceedings
Sec. 26. IC 31-32-11-1 (Concerning the abrogation of privileged communications in child abuse and neglect proceedings).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-27
Repealed
(Repealed by P.L.41-2005, SEC.2.)

IC 34-46-2-28
Uniform Interstate Family Support Act
Sec. 28. IC 31-18-3-16(h) (Concerning disclosure of spousal communications in proceedings under Uniform Interstate Family Support Act).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-28.5
Communications made to a mental health evaluator
Sec. 28.5. IC 31-32-2-2.5 and IC 31-37-8-4.5 (Concerning information communicated to an evaluator providing mental health screening, evaluation, or treatment to a child in connection with a juvenile proceeding or probation proceeding.)
As added by P.L.120-2007, SEC.5.

IC 34-46-2-29
Commission on judicial qualifications
Sec. 29. IC 33-38-13-10 and IC 33-38-13-11 (Concerning papers filed with and testimony before the commission on judicial

qualifications).
As added by P.L.1-1998, SEC.42. Amended by P.L.98-2004, SEC.135.

IC 34-46-2-30
Commission on judicial qualifications
Sec. 30. IC 33-38-14-12 and IC 33-38-14-13 (Concerning papers filed with and testimony before the commission on judicial qualifications).
As added by P.L.1-1998, SEC.42. Amended by P.L.98-2004, SEC.136.

IC 34-46-2-30.4
Commission on judicial qualifications for St. Joseph Superior Court
Sec. 30.4. IC 33-33-71-49 (Concerning papers filed and testimony before the commission on judicial qualifications for St. Joseph Superior Court).
As added by P.L.1-1998, SEC.42. Amended by P.L.98-2004, SEC.137.

IC 34-46-2-31
Victim and victim's counselor
Sec. 31. IC 35-37-6-9 (Concerning communications between a victim and a victim's counselor, and the identity of facility providing temporary emergency shelter to a victim).
As added by P.L.1-1998, SEC.42.

IC 34-46-2-32
Obstruction of justice
Sec. 32. IC 35-44.1-2-2 (Concerning inapplicability of obstruction of justice provisions for persons who qualify for certain privileges).
As added by P.L.1-1998, SEC.42. Amended by P.L.126-2012, SEC.44.



CHAPTER 3. PRIVILEGES OF ATTORNEYS, PHYSICIANS, CLERGYMEN, AND SPOUSES

IC 34-46-3-2
Repealed
(Repealed by P.L.1-2006, SEC.588.)



CHAPTER 4. JOURNALIST'S PRIVILEGE AGAINST DISCLOSURE OF INFORMATION SOURCE

IC 34-46-4-2
Privilege against disclosure of source of information
Sec. 2. A person described in section 1 of this chapter shall not be compelled to disclose in any legal proceedings or elsewhere the source of any information procured or obtained in the course of the person's employment or representation of a newspaper, periodical, press association, radio station, television station, or wire service, whether:
(1) published or not published:
(A) in the newspaper or periodical; or
(B) by the press association or wire service; or
(2) broadcast or not broadcast by the radio station or television station;
by which the person is employed.
As added by P.L.1-1998, SEC.42.



CHAPTER 5. PRIVILEGED COMMUNICATIONS OF MENTAL HEALTH SERVICE PROVIDERS



CHAPTER 6. PRIVILEGED COMMUNICATIONS OF HEALTH CARE PROVIDER PEER REVIEW COMMITTEES






ARTICLE 47. CONTEMPT OF COURT

CHAPTER 1. APPLICABILITY



CHAPTER 2. DIRECT CONTEMPT OF COURT

IC 34-47-2-2
Witnesses
Sec. 2. Every person who:
(1) is sworn to testify as a witness, in any trial or proceeding, in any court of record, and refuses to testify in the trial or proceeding;
(2) is required by any court to be sworn in any trial or proceeding, and refuses to take an oath or affirmation; or
(3) while upon the witness stand, is purposely so demeaning as to retard or disturb the proceedings of the court;
is considered guilty of a direct contempt of court.
As added by P.L.1-1998, SEC.43.

IC 34-47-2-3
Assaulting, influencing, or intimidating witnesses
Sec. 3. A person:
(1) who:
(A) offers, gives, or promises any reward to;
(B) threatens to assault or injure;
(C) assaults or beats; or
(D) in any other manner influences, intimidates, or attempts to influence;
any witness to give or abstain from giving testimony in any case, or to abstain from attending as a witness in any case;
(2) who does any act to put a witness in fear, on account of any testimony that the witness may have given; or
(3) who, on account of any testimony, injures or threatens to injure a witness;
is guilty of a direct contempt of the court in which the witness may be called to testify, if the acts are done in the presence of the court.
As added by P.L.1-1998, SEC.43.
IC 34-47-2-4
Trial procedure
Sec. 4. (a) Except as provided in subsection (b), when a person is arraigned for a direct contempt in any court of record in Indiana, no affidavit, charge in writing, or complaint is required to be filed against the person.
(b) The court shall distinctly state the act, words, signs, gestures, or other conduct of the defendant that is alleged to constitute the contempt. The statement shall be reduced to writing either by:
(1) the judge making the statement; or
(2) by a reporter authorized by the judge to take down the statement when the statement is made.
(c) A statement described in subsection (b), shall be substantially set forth in the order of the court on the contempt, together with any statement made in explanation, extenuation, or denial of the contempt, which the defendant may make in response to the judge's statement.
(d) The court shall pronounce judgment upon the statements set forth under subsections (b) and (c), either:
(1) acquitting and discharging the defendant; or
(2) inflicting such punishment upon the defendant as may be consistent with this chapter.
As added by P.L.1-1998, SEC.43.

IC 34-47-2-5
Appeal
Sec. 5. (a) If the defendant is found guilty of direct contempt under section 4 of this chapter (or IC 34-4-7-7 before its repeal), the defendant has the right to appeal the judgment of the court.
(b) In all cases where the defendant may be adjudged to pay a fine of at least fifty dollars ($50), or to be imprisoned for contempt, the defendant has the right, either before or after the payment of the fine, or undergoing the imprisonment, to move the court to reconsider its opinion and judgment of the case upon:
(1) the facts before the court; or
(2) the affidavits of any or all persons who were actually present and heard or saw the conduct that was alleged to have constituted the contempt.
(c) If the defendant files a motion under subsection (b) and fails to present the affidavit of every person present in support of the motion, the court may direct the affidavits of all persons:
(1) who were present; and
(2) whose affidavits the defendant may have failed to procure;
to be procured.
(d) The defendant may move the court for:
(1) a new trial; and
(2) recision of the court's judgment against the defendant;
upon all affidavits and the original statements of the court, and the defendant, concerning the contempt.
(e) If the court overrules a motion filed by the defendant under

subsection (d), the defendant may appeal as in other criminal actions.
(f) In all cases described in this section, an appeal may be made to the court of appeals.
As added by P.L.1-1998, SEC.43.



CHAPTER 3. INDIRECT CONTEMPT OF COURT

IC 34-47-3-2
Resisting or delaying process
Sec. 2. A person who willfully resists, hinders, or delays the execution of any lawful process, or order of any court of record is guilty of an indirect contempt of court.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-3
Assaulting, influencing, or intimidating witnesses
Sec. 3. A person:
(1) who:
(A) offers, gives, or promises any reward to;
(B) threatens to assault or injure;
(C) assaults or beats; or
(D) in any other manner influences, intimidates, or attempts to influence;
any witness to give or abstain from giving testimony in any case, or to abstain from attending as a witness in any case;
(2) who does any act to put a witness in fear, on account of any testimony that the witness may have given; or
(3) who, on account of any testimony, injures or threatens to injure a witness;
is guilty of an indirect contempt of the court in which such witness may be called to testify, if the acts are done elsewhere, out of the presence of the court.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-4
False or inaccurate reporting of case or proceeding
Sec. 4. (a) A person who falsely makes, utters, or publishes any false or grossly inaccurate report of any case, trial, or proceeding, or part of any case, trial, or proceeding is considered guilty of an indirect contempt of the court in which the case, trial, or proceeding was instituted, held, or determined, if made at any time:
(1) after the proceeding commenced;
(2) while the proceeding is pending; (3) while the court has jurisdiction; and
(4) before the proceeding is fully determined and ended.
(b) If a report described in subsection (a) is made:
(1) pending the case, trial, or proceeding; and
(2) concerning any ruling or order of the court;
the person is considered guilty of an indirect contempt of the court making the ruling or order.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-5
Service of rule upon defendant; procedure
Sec. 5. (a) In all cases of indirect contempts, the person charged with indirect contempt is entitled:
(1) before answering the charge; or
(2) being punished for the contempt;
to be served with a rule of the court against which the contempt was alleged to have been committed.
(b) The rule to show cause must:
(1) clearly and distinctly set forth the facts that are alleged to constitute the contempt;
(2) specify the time and place of the facts with reasonable certainty, as to inform the defendant of the nature and circumstances of the charge against the defendant; and
(3) specify a time and place at which the defendant is required to show cause, in the court, why the defendant should not be attached and punished for such contempt.
(c) The court shall, on proper showing, extend the time provided under subsection (b)(3) to give the defendant a reasonable and just opportunity to be purged of the contempt.
(d) A rule provided for under subsection (b) may not issue until the facts alleged to constitute the contempt have been:
(1) brought to the knowledge of the court by an information; and
(2) duly verified by the oath of affirmation of some officers of the court or other responsible person.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-6
Proceedings and appeal
Sec. 6. (a) If the defendant:
(1) fails to appear in court at the time and place specified in the rule provided for in section 5 of this chapter, to answer the rule; or
(2) appears in court, but fails or refuses to answer concerning the alleged contempt;
the court may proceed at once, and without any further delay, to attach and punish the defendant for contempt.
(b) If the defendant answers to the facts set forth in the rule by:
(1) showing that, even if the facts set forth are all true, they do not constitute a contempt of the court; or (2) denying, or explaining, or confessing and avoiding the facts, so as to show that no contempt was intended;
the court shall acquit and discharge the defendant.
(c) If the defendant's answer to the rule does not sufficiently deny, explain, or avoid the facts set forth in the rule, so as to show that no contempt has been committed, the court may proceed to attach and punish the defendant for the contempt, by:
(1) fine;
(2) imprisonment; or
(3) both fine and imprisonment.
(d) A defendant who appeared to respond to the rule may appeal to the court of appeals in the same manner as in cases of direct contempt.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-7
Special judge; selection, powers, and duties
Sec. 7. (a) Except as provided in subsection (b), this section applies to all cases of indirect contempt of courts of this state, other than the supreme court or the court of appeals.
(b) This section does not apply to indirect contempts growing out of willfully resisting, hindering, delaying, or disobeying any lawful process or order of court.
(c) The court against which the alleged contempt was committed shall, at the time the rule to show cause is issued, nominate three (3) competent and disinterested persons, each of whom shall be an available judge or member of the Indiana bar, to be submitted to the parties in the action, from which the state, by the prosecuting attorney, and the defendant shall immediately strike off one (1) name each.
(d) The court shall appoint the person who remains unchallenged under subsection (c) to preside in the cause as special judge.
(e) If the prosecuting attorney, the defendant, or the defendant's attorney refuse to strike off the names under subsection (c), then the clerk of the court shall strike for them.
(f) If the person appointed under subsection (d) is an attorney and not a regular judge, and if that person consents to serve, the person shall be qualified as other judges. The person's appointment and oath shall be filed with the clerk and entered on the order book of the court. The appointed person may hear and determine the cause until the cause is disposed of.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-8
Contempt of supreme or appellate courts; special commissioner; selection, powers, and duties
Sec. 8. (a) Except as provided in subsection (b), this section applies to all cases of indirect contempt of the supreme court or the court of appeals.
(b) This section does not apply to indirect contempt growing out

of willfully resisting, hindering, delaying, or disobeying any lawful process or order of court.
(c) The court against which the alleged contempt has been committed shall, at the time the rule to show cause is issued, nominate three (3) competent and disinterested persons, each of whom shall be an available judge or member of the Indiana bar, to be submitted to the parties in the action, from which the state, by the attorney general, and the defendant shall immediately strike off one (1) name each.
(d) The court shall appoint the person who remains unchallenged under subsection (c) a special commissioner of the court, who shall:
(1) hear the evidence in the cause; and
(2) report in writing to the court:
(A) findings as to the guilt or innocence of the cited person; and
(B) recommendations for punishment of the cited person, if the person is found guilty of contempt as charged.
(e) A report prepared under subsection (d) shall be filed with the clerk and entered on the minutes of the court.
(f) The appointed special commissioner shall qualify by accepting the appointment and taking the same oath as a regularly qualified judge, if the special commissioner is not a regularly qualified judge. The appointment and oath shall be filed with the clerk and entered on the minutes of the court.
(g) The special commissioner appointed under subsection (d):
(1) has full authority to examine the parties in the cause, upon oath, concerning all matters contained in the citation for contempt;
(2) may require the production of all books, writings, records, and other documents applicable;
(3) may examine under oath all witnesses produced by the parties and compel their attendance at the hearings of the cause; and
(4) may do all other acts and direct all other inquiries and proceedings in the matter necessary and proper to the justice and merits of the cause and the rights of the parties.
As added by P.L.1-1998, SEC.43.



CHAPTER 4. CONTEMPT CITATIONS AND WRITS OF ATTACHMENT

IC 34-47-4-2
Writ of attachment of the body of the person
Sec. 2. (a) For the purpose of procuring personal jurisdiction over a person who has allegedly violated a court order or who is otherwise in contempt of court, the court may issue a writ of attachment of the body of the person.
(b) A writ of attachment issued under subsection (a) shall:
(1) be directed to a sheriff or assisting sheriff; and
(2) fix an amount of:
(A) bail, if the order that the person has allegedly violated does not concern a child support obligation; or
(B) escrow, if the order that the person has allegedly violated concerns a child support obligation.
(c) A sheriff or assisting sheriff who receives an order under this section shall immediately:
(1) serve the writ; and
(2) take the person into custody.
A sheriff may serve a writ of attachment and take the person into custody in any county.
(d) If an assisting sheriff takes a person into custody, the assisting sheriff shall notify the sheriff. The sheriff, after notification, shall immediately return the person to the county in which the writ was issued and take the person before the court that issued the writ. However, the sheriff may release the person:
(1) on bail as in criminal matters; or
(2) after any person has deposited the amount of escrow in accordance with subsection (e). (e) The escrow shall be:
(1) deposited with the clerk of the court;
(2) an amount:
(A) fixed by the court; and
(B) not more than any delinquent child support allegedly owed by the person to another; and
(3) subject to a court ordered attachment for satisfaction of delinquent child support and interest under IC 31-14-12-1.
(f) All escrow money collected under this section (or IC 34-4-9-2.1 before its repeal) by the clerk of the court shall be deposited into a single account. The clerk shall:
(1) keep an accounting of all money transferred to the escrow account;
(2) issue a receipt to any person who transfers money to the clerk under this section; and
(3) transfer money from the escrow account only under an order from the court that issued the writ of attachment under subsection (a).
As added by P.L.1-1998, SEC.43.

IC 34-47-4-3
Supplemental nature of chapter
Sec. 3. This chapter shall be construed as supplemental to all laws:
(1) concerning contempts of courts and punishments for contempts of court; or
(2) providing for the enforcement of the lawful order of any such court.
As added by P.L.1-1998, SEC.43.






ARTICLE 48. REPEALED

CHAPTER 1. REPEALED






ARTICLE 49. BONDS

CHAPTER 1. FIXING OF BOND

IC 34-49-1-2
Deposit of cash, check, or draft instead of bond
Sec. 2. (a) This section applies when any bond is required by law to be filed in any civil, criminal, or probate proceedings, whether in a circuit court, superior court, or a city court.
(b) The officer with whom the bond is required to be filed may accept a deposit of cash or a properly certified check or draft for the full amount of the bond instead of a bond.
(c) This section shall not be construed as mandatory on any court or officer, but as conferring a privilege that may be exercised for the convenience of litigants.
As added by P.L.1-1998, SEC.45.

IC 34-49-1-3
Examination of surety
Sec. 3. Every court and officer authorized to take any bail or surety has authority to examine, on oath, the person offering to become a bail or surety, concerning the person's property, and sufficiency as a bail or surety.
As added by P.L.1-1998, SEC.45.

IC 34-49-1-4
Money instead of bail
Sec. 4. Any person required to give bail may deposit with the clerk the amount of money for which the person is required to give bail, and immediately be discharged from arrest.
As added by P.L.1-1998, SEC.45.



CHAPTER 2. DEFECTIVE BONDS

IC 34-49-2-2
Principal or surety not discharged for defects
Sec. 2. The principal or surety will not be discharged because of any defects listed in section 1 of this chapter. The principal and surety shall be bound by the bond, recognizance, or written undertaking, to the full extent contemplated by the law requiring the bond, recognizance, or written undertaking. The sureties shall be bound to the amount specified in the bond or recognizance.
As added by P.L.1-1998, SEC.45.

IC 34-49-2-3
Actions on defective bond
Sec. 3. In all actions on a defective bond, recognizance, or written undertaking, the plaintiff or relator may suggest the defect in the plaintiff's or relator's complaint, and recover to the same extent as if the bond, recognizance, or written undertaking were perfect in all respects.
As added by P.L.1-1998, SEC.45.



CHAPTER 3. BOND FOR OFFICER MAKING LEVY IN REPLEVIN



CHAPTER 4. DELIVERY BONDS EXECUTED BY DEFENDANT FOR PERSONAL PROPERTY



CHAPTER 5. APPEAL BONDS

IC 34-49-5-2
Federal agencies exempt from appeal bond requirements
Sec. 2. Federal agencies are exempt from appeal bond requirements under IC 34-56-3.
As added by P.L.1-1998, SEC.45.

IC 34-49-5-3
Amount of appeal bond
Sec. 3. (a) An appeal bond that an appellant must post to stay execution on a judgment while an appeal is pending may not exceed twenty-five million dollars ($25,000,000) regardless of the total amount of the judgment.
(b) Notwithstanding subsection (a), if an appellee proves by a preponderance of the evidence that an appellant is dissipating assets outside the ordinary course of business to avoid payment of a judgment, a court may enter orders that:
(1) are necessary to protect the appellee; and
(2) require the appellant to post a bond that is equal to the total amount of the judgment.
As added by P.L.46-2002, SEC.1.






ARTICLE 50. SETTLEMENT OF CLAIMS

CHAPTER 1. OFFERS OF SETTLEMENT

IC 34-50-1-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to actions in tort brought under:
(1) IC 33, including IC 33-1-1.5 before its repeal; or
(2) this title.
(b) This chapter does not apply to small claims actions.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-2
Time of offer
Sec. 2. A qualified settlement offer may be made at any time after a complaint has been filed in a civil action, but may not be made less than thirty (30) days before a trial of the action.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-3
Resolution of issues before acceptance
Sec. 3. A qualified settlement offer must resolve all claims and defenses at issue in the civil action between the offeror and the recipient before the qualified settlement offer may be accepted by the recipient.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-4
Requirements of qualified settlement offer
Sec. 4. A qualified settlement offer must:
(1) be in writing;
(2) be signed by the offeror or the offeror's attorney of record;
(3) be designated on its face as a qualified settlement offer;
(4) be delivered to each recipient or recipient's attorney of record:
(A) by registered or certified mail; or
(B) by any method that verifies the date of receipt;
(5) set forth the complete terms of the settlement proposed by the offeror to the recipient in sufficient detail to allow the recipient to decide whether to accept or reject it; (6) include the name and address of the offeror and the offeror's attorney of record, if any; and
(7) expressly revoke all prior qualified settlement offers made by the offeror to the recipient.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-5
Acceptance
Sec. 5. An acceptance of a qualified settlement offer must be:
(1) unconditional;
(2) in writing;
(3) signed by the accepting recipient or the accepting recipient's attorney of record; and
(4) delivered:
(A) by registered or certified mail or by a means that verifies the date of receipt;
(B) to the offeror or the offeror's attorney of record; and
(C) not more than thirty (30) days after the recipient receives the qualified settlement offer.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-6
Attorney's fees and costs
Sec. 6. (a) If:
(1) a recipient does not accept a qualified settlement offer; and
(2) the final judgment is less favorable to the recipient than the terms of the qualified settlement offer;
the court shall award attorney's fees, costs, and expenses to the offeror upon the offeror's motion.
(b) An award of attorney's fees, costs, and expenses under this section must consist of attorney's fees at a rate of not more than one hundred dollars ($100) per hour and other costs and expenses incurred by the offeror after the date of the qualified settlement offer. However, the award of attorney's fees, costs, and expenses may not total more than one thousand dollars ($1,000).
(c) A motion for an award of attorney's fees, costs, and expenses under this section must be filed not more than thirty (30) days after entry of judgment. The motion must be accompanied by an affidavit of the offeror or the offeror's attorney establishing the amount of the attorney's fees and other costs and expenses incurred by the offeror after the date of the qualified settlement offer. The affidavit constitutes prima facie proof of the reasonableness of the amount.
(d) Where appropriate, the court may order a judgment entered against the offeror and in favor of the recipient reduced by the amount of attorney's fees, costs, and expenses awarded to the offeror under this section (or IC 34-4-44.6-8 before its repeal).
As added by P.L.1-1998, SEC.46.



CHAPTER 2. ANNUITY STRUCTURED SETTLEMENTS

IC 34-50-2-2
"Structured settlement" defined
Sec. 2. As used in this chapter, "structured settlement" means periodic payments of damages established by a settlement or a court judgment in resolution of a tort claim for personal injury.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-3
"Transfer" defined
Sec. 3. As used in this chapter, "transfer" means a:
(1) sale;
(2) assignment;
(3) pledge;
(4) hypothecation; or
(5) any other form of alienation or encumbrance;
of structured settlement payment rights made by a payee for consideration.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-4
"Transferee" defined
Sec. 4. As used in this chapter, "transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer agreement.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-5
Court approval of transfers required
Sec. 5. A direct or indirect transfer of structured settlement payment rights is not effective, and a structured settlement obligor or annuity issuer is not required to make a payment directly or indirectly to a transferee, unless an Indiana court of competent jurisdiction has approved the transfer in a final order in accordance with sections 7 and 8 of this chapter. As added by P.L.219-2001, SEC.6.

IC 34-50-2-6
Disclosure statements
Sec. 6. Not less than ten (10) days before the date on which a payee becomes obligated under a transfer agreement, the transferee shall provide to the payee and other interested parties a disclosure statement, in boldface type of not less than fourteen (14) points in size, that includes the following:
(1) The amounts and due dates of the structured settlement payments to be transferred under the transfer agreement.
(2) The aggregate amount of the payments disclosed under subdivision (1).
(3) An estimate of the present fair market value of the future periodic payments under the structured settlement agreement.
(4) The gross amount payable to the payee as consideration for the transfer of the structured settlement payments disclosed under subdivision (1).
(5) An itemized list of all:
(A) commissions;
(B) fees;
(C) costs;
(D) expenses; and
(E) charges;
payable by the payee or deductible from the gross amount payable to the payee, as disclosed under subdivision (4).
(6) The net amount payable to the payee after any deduction is made from the gross amount payable to the payee, as described in subdivision (5).
(7) The quotient, expressed as a percentage, obtained by dividing the net amount payable to the payee, as disclosed under subdivision (6), by the estimate of the present fair market value of the future periodic payments, as disclosed under subdivision (3).
(8) The amount of any penalty and the aggregate amount of any liquidated damages, including penalties, payable by the payee in the event of a breach of the transfer agreement by the payee.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-7
Final orders; findings
Sec. 7. An Indiana court of competent jurisdiction may approve a transfer of structured settlement payment rights only in a final order that is based on the express findings of the court. The express findings must include all of the following:
(1) The consideration that the payee will receive for the transfer reasonably reflects the present fair market value of the future periodic payments under the structured settlement agreement.
(2) The transfer is in the best interest of the payee.
(3) The transfer will not materially impair the payee's ability to

discharge the payee's obligations to the payee's dependents.
(4) If the transferee is the applicant, the transferee has provided to the payee a disclosure statement in accordance with section 6 of this chapter.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-8
Applications for approval of transfers
Sec. 8. (a) An application under this chapter for approval of a transfer of structured settlement payment rights must be filed in:
(1) the Indiana court in which the underlying tort action was pending; or
(2) the court of general jurisdiction in the Indiana county in which the payee resides.
(b) The following apply to an application filed under subsection (a):
(1) Upon filing of the application, the court shall set a date and time for a hearing on the application not earlier than twenty (20) days after the application is filed and shall notify the applicant of the date, time, and place of the hearing. The court shall give precedence to a hearing set under this section in accordance with Indiana Trial Rule 40.
(2) The applicant shall file with the court and shall serve on:
(A) all interested parties;
(B) the annuity issuer; and
(C) the structured settlement obligor;
in the manner prescribed in the rules of civil procedure for the service of process, a notice of the proposed transfer.
(3) The notice required under subdivision (2) shall include:
(A) a copy of the application;
(B) a copy of the proposed transfer agreement, including the transferee's:
(i) name;
(ii) address; and
(iii) taxpayer identification number;
(C) a copy of the disclosure statement provided by the transferee under section 6 of this chapter whenever the application is filed by a person other than the payee;
(D) notification of the date, time, and place of the hearing on the application; and
(E) notification that an interested party may support, oppose, or otherwise respond to the application, either in person or by counsel, by:
(i) submitting to the court a written response containing the interested party's support of, opposition to, or comments on the application; or
(ii) participating in the hearing.
(4) At the conclusion of the hearing on an application filed under subsection (a), the court may enter an order:
(A) granting approval with or without modification; or (B) denying approval;
of the transfer. If the court grants approval of the transfer, the court shall include in the order all of the express findings required under section 7 of this chapter. If the court denies the approval of the transfer, the court shall include in the order the reasons for the denial.
(5) An order of the court made under subdivision (4) is a final and appealable order.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-9
Effect of disapproval of transfers; waiver prohibited; unlawful transfers
Sec. 9. (a) A payee who proposes to make a transfer of structured settlement payment rights does not:
(1) incur a penalty;
(2) forfeit an application fee or other payment; or
(3) otherwise incur a liability to the proposed transferee;
if the transfer is not approved by a court under section 7 of this chapter.
(b) A provision of this chapter may not be waived.
(c) This chapter does not:
(1) authorize a transfer of structured settlement payment rights in contravention of applicable law; or
(2) give effect to a transfer of structured settlement payment rights that is void under applicable law.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-10
Immunity
Sec. 10. After a transfer that has been approved in accordance with this chapter, a structured settlement obligor and an annuity issuer are immune from liability to a payee, or to a party other than a transferee who is claiming through the payee, for paying structured settlement payments to a transferee.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-11
Failure to provide disclosure statement as incurable deceptive act
Sec. 11. Failure of a transferee of structured settlement payment rights to timely provide a true and complete disclosure statement to a payee under this chapter in connection with a direct or indirect transfer of structured settlement payment rights is an incurable deceptive act under IC 24-5-0.5.
As added by P.L.219-2001, SEC.6.






ARTICLE 51. DAMAGES

CHAPTER 1. DAMAGES GENERALLY

IC 34-51-1-2
Advance payments in personal injury and property damage cases
Sec. 2. Evidence of advance payments in personal injury and property damage cases is governed by IC 34-44-2.
As added by P.L.1-1998, SEC.47.

IC 34-51-1-3
Treble damages
Sec. 3. Treble damages in certain civil actions by crime victims are governed by IC 34-24-3.
As added by P.L.1-1998, SEC.47.



CHAPTER 2. COMPENSATORY DAMAGES: COMPARATIVE FAULT

IC 34-51-2-2
Governmental entities and public employees excepted
Sec. 2. This chapter does not apply in any manner to tort claims against governmental entities or public employees under IC 34-13-3 (or IC 34-4-16.5 before its repeal).
As added by P.L.1-1998, SEC.47.

IC 34-51-2-3
Causation
Sec. 3. In an action brought under this chapter (or IC 34-4-33 before its repeal), legal requirements of causal relation apply to:
(1) fault as the basis for liability; and
(2) contributory fault.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-4
Defendant as single party
Sec. 4. For purposes of sections 6 through 10 of this chapter, a defendant may be treated along with another defendant as a single party where recovery is sought against that defendant not based upon the defendant's own alleged act or omission but upon the defendant's relationship to the other defendant.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-5
Effect of contributory fault
Sec. 5. In an action based on fault, any contributory fault chargeable to the claimant diminishes proportionately the amount awarded as compensatory damages for an injury attributable to the claimant's contributory fault, but does not bar recovery except as provided in section 6 of this chapter.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-6
Barring of recovery; degree of contributory fault Sec. 6. (a) In an action based on fault that is brought against:
(1) one (1) defendant; or
(2) two (2) or more defendants who may be treated as a single party;
the claimant is barred from recovery if the claimant's contributory fault is greater than the fault of all persons whose fault proximately contributed to the claimant's damages.
(b) In an action based on fault that is brought against two (2) or more defendants, the claimant is barred from recovery if the claimant's contributory fault is greater than the fault of all persons whose fault proximately contributed to the claimant's damages.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-7
Jury instructions; single party defendant
Sec. 7. (a) This section applies to an action based on fault that is:
(1) brought against one (1) defendant or two (2) or more defendants who may be treated as a single party; and
(2) tried to a jury.
(b) The court, unless all the parties agree otherwise, shall instruct the jury to determine its verdict in the following manner:
(1) The jury shall determine the percentage of fault of the claimant, of the defendant, and of any person who is a nonparty. The jury may not be informed of any immunity defense that is available to a nonparty. In assessing percentage of fault, the jury shall consider the fault of all persons who caused or contributed to cause the alleged injury, death, or damage to property, tangible or intangible, regardless of whether the person was or could have been named as a party. The percentage of fault of parties to the action may total less than one hundred percent (100%) if the jury finds that fault contributing to cause the claimant's loss has also come from a nonparty or nonparties.
(2) If the percentage of fault of the claimant is greater than fifty percent (50%) of the total fault involved in the incident which caused the claimant's death, injury, or property damage, the jury shall return a verdict for the defendant and no further deliberation of the jury is required.
(3) If the percentage of fault of the claimant is not greater than fifty percent (50%) of the total fault, the jury then shall determine the total amount of damages the claimant would be entitled to recover if contributory fault were disregarded.
(4) The jury next shall multiply the percentage of fault of the defendant by the amount of damages determined under subdivision (3) and shall then enter a verdict for the claimant in the amount of the product of that multiplication.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-8
Jury instructions; multiple defendants
Sec. 8. (a) This section applies to an action based on fault that: (1) is brought against two (2) or more defendants; and
(2) is tried to a jury.
(b) The court, unless all the parties agree otherwise, shall instruct the jury to determine its verdict in the following manner:
(1) The jury shall determine the percentage of fault of the claimant, of the defendants, and of any person who is a nonparty. The jury may not be informed of any immunity defense that might be available to a nonparty. In assessing percentage of fault, the jury shall consider the fault of all persons who caused or contributed to cause the alleged injury, death, or damage to property, tangible or intangible, regardless of whether the person was or could have been named as a party. The percentage of fault of parties to the action may total less than one hundred percent (100%) if the jury finds that fault contributing to cause the claimant's loss has also come from a nonparty or nonparties.
(2) If the percentage of fault of the claimant is greater than fifty percent (50%) of the total fault involved in the incident which caused the claimant's death, injury, or property damage, the jury shall return a verdict for the defendants and no further deliberation of the jury is required.
(3) If the percentage of fault of the claimant is not greater than fifty percent (50%) of the total fault, the jury shall then determine the total amount of damages the claimant would be entitled to recover if contributory fault were disregarded.
(4) The jury next shall multiply the percentage of fault of each defendant by the amount of damages determined under subdivision (3) and shall enter a verdict against each defendant (and such other defendants as are liable with the defendant by reason of their relationship to a defendant) in the amount of the product of the multiplication of each defendant's percentage of fault times the amount of damages as determined under subdivision (3).
As added by P.L.1-1998, SEC.47.

IC 34-51-2-9
Trial without jury; award of damages
Sec. 9. In an action based on fault that is tried by the court without a jury, the court shall make its award of damages according to the principles specified for juries in sections 7 and 8 of this chapter.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-10
Intentional torts; full recovery of damages from convicted defendant
Sec. 10. In the case of an intentional tort, the plaintiff may recover one hundred percent (100%) of the compensatory damages in a civil action for intentional tort from a defendant who was convicted after a prosecution based on the same evidence.
As added by P.L.1-1998, SEC.47.
IC 34-51-2-11
Forms of verdicts; disclosure requirements
Sec. 11. The court shall furnish to the jury forms of verdicts that require only the disclosure of:
(1) the percentage of fault charged against each party and nonparty; and
(2) the amount of the verdict against each defendant.
If the evidence in the action is sufficient to support the charging of fault to a nonparty, the form of verdict also shall require a disclosure of the name of the nonparty and the percentage of fault charged to the nonparty.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-12
Contribution; indemnity
Sec. 12. In an action under this chapter (or IC 34-4-33 before its repeal), there is no right of contribution among tortfeasors. However, this section does not affect any rights of indemnity.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-13
Inconsistent verdicts
Sec. 13. In actions brought under this chapter (or IC 34-4-33 before its repeal), whenever a jury returns verdicts in which the ultimate amounts awarded are inconsistent with its determinations of total damages and percentages of fault, the trial court shall:
(1) inform the jury of such inconsistencies;
(2) order the jury to resume deliberations to correct the inconsistencies; and
(3) instruct the jury that the jury is at liberty to change any portion or portions of the verdicts to correct the inconsistencies.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-14
Nonparty defense; assertion
Sec. 14. In an action based on fault, a defendant may assert as a defense that the damages of the claimant were caused in full or in part by a nonparty. This defense is referred to in this chapter as a nonparty defense.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-15
Nonparty defense; burden of proof
Sec. 15. The burden of proof of a nonparty defense is upon the defendant, who must affirmatively plead the defense. However, this chapter does not relieve the claimant of the burden of proving that fault on the part of the defendant or defendants caused, in whole or in part, the damages of the claimant.
As added by P.L.1-1998, SEC.47.
IC 34-51-2-16
Nonparty defense; pleadings
Sec. 16. A nonparty defense that is known by the defendant when the defendant files the defendant's first answer shall be pleaded as a part of the first answer. A defendant who gains actual knowledge of a nonparty defense after the filing of an answer may plead the defense with reasonable promptness. However, if the defendant was served with a complaint and summons more than one hundred fifty (150) days before the expiration of the limitation of action applicable to the claimant's claim against the nonparty, the defendant shall plead any nonparty defense not later than forty-five (45) days before the expiration of that limitation of action. The trial court may alter these time limitations or make other suitable time limitations in any manner that is consistent with:
(1) giving the defendant a reasonable opportunity to discover the existence of a nonparty defense; and
(2) giving the claimant a reasonable opportunity to add the nonparty as an additional defendant to the action before the expiration of the period of limitation applicable to the claim.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-17
Nonparty defense; medical malpractice claims
Sec. 17. This section applies to a claim filed with the insurance commissioner under IC 16-9.5 (before its repeal), IC 27-12 (before its repeal), or IC 34-18 against a qualified health care provider, with the exception that the pleading of a nonparty defense, as required by sections 15 and 16 of this chapter must occur not later than ninety (90) days after the filing of the claim with the insurance commissioner. However, this time limitation may be enlarged or shortened by a court having jurisdiction over the claim in such matter as will give:
(1) the qualified health care provider reasonable opportunity to discover the existence of a nonparty defense; and
(2) the claimant reasonable opportunity to assert a claim against the nonparty before the expiration of the period of limitation applicable to the claim.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-18
Actions against defendants who are qualified health care providers and who are not qualified health care providers; delay; joinder
Sec. 18. (a) This section applies to an action based on fault that is brought by the claimant against:
(1) one (1) or more defendants who are qualified health care providers under IC 34-18; and
(2) one (1) or more defendants who are not qualified health care providers.
(b) Upon application of the claimant, the trial court shall grant reasonable delays in the action brought against those defendants who

are not qualified health care providers until the medical review panel procedure can be completed as to the qualified health care providers.
(c) When an action is permitted to be filed against the qualified health care providers, the trial court shall permit a joinder of the qualified health care providers as additional defendants in the action on file against the nonhealth care providers.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-19
Liens or claims to diminish in same proportion as claimant's recovery is diminished
Sec. 19. If a subrogation claim or other lien or claim that arose out of the payment of medical expenses or other benefits exists in respect to a claim for personal injuries or death and the claimant's recovery is diminished:
(1) by comparative fault; or
(2) by reason of the uncollectibility of the full value of the claim for personal injuries or death resulting from limited liability insurance or from any other cause;
the lien or claim shall be diminished in the same proportion as the claimant's recovery is diminished. The party holding the lien or claim shall bear a pro rata share of the claimant's attorney's fees and litigation expenses.
As added by P.L.1-1998, SEC.47.



CHAPTER 3. PUNITIVE DAMAGES

IC 34-51-3-1
Applicability of chapter
Sec. 1. This chapter applies to all cases in which a party requests the recovery of punitive damages in a civil action.
As added by P.L.1-1998, SEC.47.

IC 34-51-3-2
Necessity of evidence of facts
Sec. 2. Before a person may recover punitive damages in any civil action, that person must establish, by clear and convincing evidence, all of the facts that are relied upon by that person to support the recovery of punitive damages.
As added by P.L.1-1998, SEC.47.

IC 34-51-3-3
Restrictions on jury instructions
Sec. 3. A jury in a case subject to this chapter may not be advised of:
(1) the limitation on the amount of a punitive damage award under section 4 of this chapter; or
(2) the requirement under section 6 of this chapter concerning allocation of money received in payment of a punitive damage award.
As added by P.L.1-1998, SEC.47.

IC 34-51-3-4
Maximum award of damages
Sec. 4. A punitive damage award may not be more than the greater of:
(1) three (3) times the amount of compensatory damages awarded in the action; or
(2) fifty thousand dollars ($50,000).
As added by P.L.1-1998, SEC.47.

IC 34-51-3-5
Reduction of excessive damage award
Sec. 5. If a trier of fact awards punitive damages that exceed the limitation under section 4 of this chapter, the court shall reduce the punitive damage award to not more than the greater of: (1) three (3) times the amount of compensatory damages awarded in the action; or
(2) fifty thousand dollars ($50,000).
As added by P.L.1-1998, SEC.47.

IC 34-51-3-6
Payment and allocation of damages; notification; negotiation of award; state's interest in award
Sec. 6. (a) Except as provided in IC 13-25-4-10, when a finder of fact announces a verdict that includes a punitive damage award in a civil action, the party against whom the judgment was entered shall notify the office of the attorney general of the punitive damage award.
(b) When a punitive damage award is paid, the party against whom the judgment was entered shall pay the punitive damage award to the clerk of the court where the action is pending.
(c) Upon receiving the payment described in subsection (b), the clerk of the court shall:
(1) pay the person to whom punitive damages were awarded twenty-five percent (25%) of the punitive damage award; and
(2) pay the remaining seventy-five percent (75%) of the punitive damage award to the treasurer of state, who shall deposit the funds into the violent crime victims compensation fund established by IC 5-2-6.1-40.
(d) The office of the attorney general may negotiate and compromise a punitive damage award described in subsection (c)(2).
(e) The state's interest in a punitive damage award described in subsection (c)(2) is effective when a finder of fact announces a verdict that includes punitive damages.
As added by P.L.1-1998, SEC.47. Amended by P.L.105-2006, SEC.2; P.L.1-2007, SEC.224.



CHAPTER 4. PREJUDGMENT INTEREST

IC 34-51-4-2
Applicability of chapter to claims against patient's compensation fund
Sec. 2. This chapter does not apply to a claim against the patient's compensation fund under IC 34-18-6, IC 27-12-6 (before its repeal), or IC 16-9.5-4 (before its repeal).
As added by P.L.1-1998, SEC.47.

IC 34-51-4-3
Applicability of chapter to punitive damages claims
Sec. 3. This chapter does not impose liability for prejudgment interest on any part of a judgment that is awarded as punitive damages.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-4
Liability of state or political subdivision
Sec. 4. This chapter does not impose liability for prejudgment interest on the state or any political subdivision (as those terms are defined in IC 34-6-2-140 and IC 34-6-2-110).
As added by P.L.1-1998, SEC.47.

IC 34-51-4-5
Applicability of chapter upon timely offer of settlement by defendants
Sec. 5. This chapter does not apply if:
(1) within nine (9) months after a claim is filed in the court, or any longer period determined by the court to be necessary upon a showing of good cause, one (1) or more of the parties against whom the claim is filed makes a written offer of settlement to the party receiving a judgment;
(2) the terms of the offer include payment within sixty (60) days after the offer is accepted; and
(3) the amount of the offer is at least two-thirds (2/3) of the amount of the judgment award.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-6
Applicability of chapter upon timely offer of settlement by plaintiffs
Sec. 6. This chapter does not apply if: (1) within one (1) year after a claim is filed in the court, or any longer period determined by the court to be necessary upon a showing of good cause, the party who filed the claim fails to make a written offer of settlement to the party or parties against whom the claim is filed;
(2) the terms of the offer fail to provide for payment of the settlement offer within sixty (60) days after the offer is accepted; or
(3) the amount of the offer exceeds one and one-third (1 1/3) of the amount of the judgment awarded.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-7
Award of prejudgment interest as part of judgment
Sec. 7. The court may award prejudgment interest as part of a judgment.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-8
Time of accrual of prejudgment interest
Sec. 8. (a) If the court awards prejudgment interest, the court shall determine the period during which prejudgment interest accrues. However, the period may not exceed forty-eight (48) months. Prejudgment interest begins to accrue on the latest of the following dates:
(1) Fifteen (15) months after the cause of action accrued.
(2) Six (6) months after the claim is filed in the court if IC 34-18-8 and IC 34-18-9 do not apply.
(3) One hundred eighty (180) days after a medical review panel is formed to review the claim under IC 34-18-10 (or IC 27-12-10 before its repeal).
(b) The court shall exclude from the period in which prejudgment interest accrues any period of delay that the court determines is caused by the party petitioning for prejudgment interest.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-9
Rate of prejudgment interest
Sec. 9. The court shall compute the prejudgment interest at the simple rate of interest determined by the court. The rate set by the court may not be less than six percent (6%) per year and not more than ten percent (10%) per year.
As added by P.L.1-1998, SEC.47.



CHAPTER 5. TAX CONSEQUENCES OF VERDICT IN TORT ACTION; JURY INSTRUCTIONS

IC 34-51-5-1
Tax consequences of verdict
Sec. 1. In a tort action for personal injuries tried by a jury, the court shall, if requested, instruct the jury that the jury may not consider the tax consequences, if any, of its verdict.
As added by P.L.1-1998, SEC.47.






ARTICLE 52. COSTS

CHAPTER 1. RECOVERY OF COSTS BY A PARTY

IC 34-52-1-2
Actions for money demands on contract; recoveries less than $50
Sec. 2. (a) This section applies to actions for money demands on contract, commenced in the circuit or superior courts.
(b) Except as provided in subsection (d), if the plaintiff recovers less than fifty dollars ($50) exclusive of costs, the plaintiff shall pay costs, unless the judgment has been reduced below fifty dollars ($50) by a set-off, or counter-claim, pleaded and proved by the defendant, in which case the party recovering judgment shall recover costs.
(c) Except as provided in subsection (d), if the judgment is reduced below fifty dollars ($50) by proof of payments, the defendant shall recover costs.
(d) If one (1) or more defendants, necessary to a full determination of the cause:
(1) are nonresidents of the county in which the suit is brought but are residents of the state of Indiana; and
(2) have been served with process in the action;
the plaintiff shall recover costs even though the judgment recovered by plaintiff is less than fifty dollars ($50).
As added by P.L.1-1998, SEC.48.

IC 34-52-1-3
Actions for damages; recoveries less than $5
Sec. 3. In all actions for damages solely, not arising out of contract, if the plaintiff does not recover five dollars ($5) in

damages, the plaintiff shall not recover more costs than damages, except:
(1) in actions for injuries to character and false imprisonment; and
(2) where the title to real estate is in question.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-4
Relators and persons for whom action is brought; sharing in costs
Sec. 4. (a) Except as provided in subsections (b) and (c), relators, persons, and corporations for whose use an action is brought, whether such use is shown by the pleadings of the plaintiff or defendant, are liable for costs jointly with the actual parties to the action.
(b) Except as provided in subsection (c), when the state is plaintiff, the relator only is liable, and judgment for costs shall be rendered accordingly.
(c) When a state officer or prosecuting attorney, by virtue of his or her office, is a relator for the state of Indiana, the relator is not liable for costs.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-5
Apportionment of cost among several plaintiffs or several defendants
Sec. 5. In actions where there are several plaintiffs or several defendants, the costs shall be apportioned according to the judgment rendered. Where there are several causes of action embraced in the same complaint, or several issues, the plaintiff shall recover costs upon the issues determined in the plaintiff's favor, and the defendant shall recover costs upon the issues determined in the defendant's favor.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-6
Splitting cause of actions; one recovery for costs
Sec. 6. When the plaintiff, at the same court, brings several actions against the defendant upon demands which could have been joined in one (1) action, the plaintiff shall recover costs only in one (1) action, unless:
(1) it appears to the court that the actions affect different rights or interests; or
(2) other sufficient reasons exist why the several demands should not have been joined in one (1) action.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-7
Judgment for cost before final judgment
Sec. 7. Whenever, in any action an order is made for the payment of costs, at any time before final judgment, the court shall, upon

motion of any interested person, render judgment for the costs in favor of the party entitled to receive costs.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-8
Fee bills and executions for collection of costs
Sec. 8. Fee bills and executions may issue for the collection of costs in the proper cases against:
(1) parties to the action;
(2) relators;
(3) persons for whose use an action is brought; and
(4) sureties on undertakings for the payment of costs.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-9
Attachment of lands; recoveries less than $50
Sec. 9. In all cases where lands are attached and judgment rendered in favor of the plaintiff in the circuit court, in which the sum claimed, or the judgment rendered is less than fifty dollars ($50), the plaintiff shall recover costs if the attachment against the land is sustained by the court.
As added by P.L.1-1998, SEC.48.



CHAPTER 2. AWARDING FEES AND OTHER EXPENSES IN ACTIONS INVOLVING THE STATE

IC 34-52-2-1
Applicability of chapter
Sec. 1. (a) Subject to any other statute governing reimbursement of fees and other expenses, this chapter applies to the reimbursement of the fees and other expenses incurred in preparing for or prosecuting:
(1) a proceeding under IC 4-21.5-5 to judicially review a final order made by a state agency;
(2) an appeal from a final determination made by the worker's compensation board;
(3) an appeal of a final determination made by the department of state revenue; or
(4) an appeal of a final determination made by the department of workforce development or the department of workforce development unemployment insurance review board.
(b) However, this chapter does not apply to an order or other determination:
(1) under:
(A) IC 16-27-1;
(B) IC 16-28;
(C) IC 16-30;
(D) IC 12-28-4; or
(E) IC 12-28-5;
(2) by an agency described by IC 25-1-8-1; or
(3) by the board of podiatric medicine.
As added by P.L.1-1998, SEC.48. Amended by P.L.1-2010, SEC.140.

IC 34-52-2-2
Order for payment; findings
Sec. 2. In addition to any other compensation awarded in a civil action involving an agency as a party, the court having jurisdiction in the case may enter an order against the agency for the payment of the reasonable fees and other expenses of a party, if the court finds that:
(1) the party files a written notice of the party's intent to seek reimbursement under this chapter (or IC 34-2-36 before its repeal) not later than thirty (30) days after the party files any pleading or other paper with the court;
(2) the party obtained final judgment in its favor; (3) the party has obtained substantive relief that makes it probable that the party will prevail on the merits after remand of the case to the agency, if remand is necessary;
(4) the party is:
(A) a commercial or business entity (including a sole proprietorship or a partnership) with fewer than fifty (50) employees at the time of the:
(i) civil action; or
(ii) the agency action (as defined in IC 4-21.5-1-4) giving rise to the civil action;
but is not a subsidiary or affiliate of another entity that does not qualify as a small business under this clause; or
(B) an organization exempt from federal income taxation under Section 501 of the Internal Revenue Code;
(5) to the extent that the fees and other expenses of the party are for attorney's fees or expert witness fees, the fees are based upon the number of actual hours of service performed multiplied by a reasonable fee for the service rendered not to exceed seventy-five dollars ($75) per hour;
(6) the party filed a claim not later than thirty (30) days after a final judgment was rendered; and
(7) section 3 of this chapter does not apply.
As added by P.L.1-1998, SEC.48.

IC 34-52-2-3
Award unauthorized; grounds
Sec. 3. The court may not award fees or other expenses against an agency if:
(1) the agency's only involvement in the case resulted from the agency's role as an arbiter of the legal rights, duties, immunities, privileges, or other legal interests of two (2) or more other parties;
(2) the agency as a party had a reasonable basis for its position;
(3) the position of the agency as a party became unjustified as a result of an intervening change in applicable law; or
(4) the fees or other expenses claimed were incurred to reimburse salaries or attorney's fees paid by a political subdivision, a state, the United States government, or a foreign province or country.
As added by P.L.1-1998, SEC.48.

IC 34-52-2-4
Maximum amount; multiple parties
Sec. 4. A party may be awarded an amount under this chapter not exceeding ten thousand dollars ($10,000). However, if more than three (3) parties in a case are eligible for an award under this chapter, the total award made to all parties in the case may not exceed thirty

thousand dollars ($30,000).
As added by P.L.1-1998, SEC.48.

IC 34-52-2-5
Payment from appropriations; warrant
Sec. 5. The agency against which an order is entered under this chapter shall pay the award from any money appropriated to the agency. The court may order the auditor of state to draw a warrant upon the funds of the agency. The treasurer of state shall pay the warrant when any appropriated and unencumbered funds are available to the agency.
As added by P.L.1-1998, SEC.48.

IC 34-52-2-6
Report of agency
Sec. 6. (a) Each agency subject to an order to pay fees or expenses or that pays fees or other expenses under this chapter shall report annually in an electronic format under IC 5-14-6 to the general assembly the amount of fees and other expenses ordered or paid during the preceding fiscal year by that agency.
(b) In its report, the agency shall describe:
(1) the number, nature, and amount of the awards;
(2) the claims involved in the controversy; and
(3) any other relevant information to aid the general assembly in evaluating the scope and impact of these awards.
As added by P.L.1-1998, SEC.48. Amended by P.L.28-2004, SEC.174.



CHAPTER 3. COST OF TRANSCRIPTS AND CERTIFYING THE RECORD



CHAPTER 4. STAMP TAX






ARTICLE 53. SUBROGATION

CHAPTER 1. SUBROGATION OF INSURERS IN PERSONAL INJURY ACTIONS

IC 34-53-1-1
Applicability of chapter
Sec. 1. This chapter applies to an insurer claiming subrogation or reimbursement rights to the proceeds of a settlement or judgment resulting from a legal proceeding commenced by an insured against a third party legally responsible for personal injury for which payment is made by the insurer.
As added by P.L.1-1998, SEC.49.

IC 34-53-1-2
Costs and expenses of asserting third party claim; payment by insurer out of amount received from insured
Sec. 2. An insurer claiming subrogation or reimbursement rights under this chapter shall pay, out of the amount received from the insured, the insurer's pro rata share of the reasonable and necessary costs and expenses of asserting the third party claim. These reasonable and necessary costs and expenses include and are not limited to the following:
(1) The cost of depositions.
(2) Witness fees.
(3) Attorney's fees to the lesser of:
(A) the amount contracted by the insured for the insured's portion of the claim; or
(B) thirty-three and one-third percent (33 1/3%) of the amount of the settlement.
As added by P.L.1-1998, SEC.49.

IC 34-53-1-3
Effect on insurer's right to settle subrogation claim separately
Sec. 3. This chapter does not prohibit an insurer with a subrogated property damage claim from settling the insurer's subrogation claim separately by arbitration, agreement, or suit in the insurer's own name.
As added by P.L.1-1998, SEC.49.

IC 34-53-1-4 Limitation on subrogation and reimbursement rights of insurers against fund
Sec. 4. An insurer may not claim subrogation or reimbursement rights to the proceeds of a distribution paid from the supplemental state fair relief fund under IC 34-13-8 to an eligible person (as defined in IC 34-13-8-1) for an occurrence (as defined in IC 34-13-8-2).
As added by P.L.160-2012, SEC.63.

IC 34-53-1-5
Limitation on subrogation and reimbursement rights of persons paying benefits or compensation against fund; appeal
Sec. 5. (a) Notwithstanding any statutory right, common law right, or agreement to the contrary, a person who pays benefits or compensation to or on behalf of an eligible person (as defined in IC 34-13-8-1) for an occurrence (as defined in IC 34-13-8-2) does not have a subrogation or other right, including any rights otherwise provided under this chapter, to recover those benefits or compensation paid from the supplemental state fair relief fund by making a claim against the state, or by making a claim, or recovering from payments made to an eligible person (as defined in IC 34-13-8-1) for an occurrence (as defined in IC 34-13-8-2) under IC 34-13-8.
(b) Not later than forty (40) days after a distribution under IC 34-13-8 is paid, a person who believes that the state cannot constitutionally prohibit assertion of a subrogation or other claim described in subsection (a), and who claims the subrogation or other interest against the state, or against a distribution paid from the supplemental state fair relief fund to an eligible person (as defined in IC 34-13-8-1) for an occurrence (as defined in IC 34-13-8-2) under IC 34-13-8 must provide written notice to the attorney general and the eligible person of the person's intent to assert that interest. Failure to provide timely written notice to the attorney general under this section constitutes a waiver of the claims described in this section.
As added by P.L.160-2012, SEC.64.






ARTICLE 54. JUDGMENTS

CHAPTER 1. JUDGMENTS GENERALLY

IC 34-54-1-2
Appraisement laws; separate judgments
Sec. 2. When a plaintiff has included in one (1) action demands subject to the appraisement laws, with demands made payable without any relief from appraisement laws, the court may render separate judgments upon each demand.
As added by P.L.1-1998, SEC.50.

IC 34-54-1-3
Fiduciaries; stay of execution; valuation or appraisement
Sec. 3. A judgment recovered against a sheriff, constable, other public officer, administrator, executor, or other person or corporation, or the sureties of any or all of those persons:
(1) for money collected or received in a fiduciary capacity;
(2) for a breach of any official duty; or
(3) for money or other articles of value held in trust for another;
is collectible without stay of execution or benefit of the valuation or appraisement laws of Indiana.
As added by P.L.1-1998, SEC.50.



CHAPTER 2. CONFESSION OF JUDGMENT

IC 34-54-2-2
Stating cause of action; release of errors
Sec. 2. The debt or cause of action shall be briefly stated in a writing to be filed and copied into the judgment. The confession shall operate as a release of errors.
As added by P.L.1-1998, SEC.50.

IC 34-54-2-3
Confession of judgment by power of attorney; procedure
Sec. 3. Whenever a confession of judgment is made by power of attorney or otherwise, the party confessing shall, at the time the party confessing executes the power of attorney or confesses judgment, make affidavit stating that:
(1) the debt is just and owing; and
(2) the confession is not made for the purpose of defrauding the person's creditors.
The affidavit shall be filed with the court.
As added by P.L.1-1998, SEC.50.



CHAPTER 3. LIMITATIONS ON CONFESSION OF JUDGMENT UNDER POWER OF ATTORNEY

IC 34-54-3-2
Certain agreements not to be executed
Sec. 2. A person shall not execute or procure to be executed any contract, agreement, provision, or stipulation described in section 1 of this chapter:
(1) as part of or in connection with the execution of any negotiable instrument or other written contract to pay money; and
(2) before a cause of action on the instrument or contract has accrued.
As added by P.L.1-1998, SEC.50.

IC 34-54-3-3
Certain agreements void
Sec. 3. A:
(1) contract;
(2) stipulation; or
(3) power of attorney;
given or entered into before a cause of action accrues on a promise to pay is void.
As added by P.L.1-1998, SEC.50.

IC 34-54-3-4
Certain foreign judgments unenforceable Sec. 4. (a) This section applies to all cases in which the court rendering a foreign judgment obtains or attempts to obtain jurisdiction of a judgment debtor, in whole or in part, by virtue of a contract, agreement, or stipulation that is prohibited and declared void by this chapter.
(b) An Indiana court shall not issue an execution or other process to aid or enforce the collection of any judgment that may be rendered upon a judgment that:
(1) is taken in another state or foreign country; and
(2) was founded or based upon a negotiable instrument or contract containing an agreement, stipulation, or provision that is prohibited and declared void by.
(c) A judgment described in this section may not become a lien upon real estate.
As added by P.L.1-1998, SEC.50.



CHAPTER 4. COGNOVIT NOTE PROHIBITED AS A MEANS OF CONFESSING JUDGMENT OR AUTHORIZING PAYMENT



CHAPTER 5. JUDGMENTS IN AGREED CASES

IC 34-54-5-2
Record
Sec. 2. The record consists of the following:
(1) The statement of the case.
(2) The submission.
(3) The judgment.
As added by P.L.1-1998, SEC.50.

IC 34-54-5-3
Enforcement of judgment; costs
Sec. 3. The judgment may be enforced in the same manner as if it had been rendered in an action. Costs may be enforced in the same manner as if the judgment had been rendered in an action. The judgment is subject to an appeal, unless otherwise provided in the submission.
As added by P.L.1-1998, SEC.50.



CHAPTER 6. SATISFACTION OF JUDGMENTS

IC 34-54-6-2
Judgments recovered on bond; relief from valuation or appraisement laws
Sec. 2. All judgments recovered upon bonds, written undertakings, or recognizances executed in any legal proceeding, civil or criminal, are collectible without relief from valuation or appraisements laws of the state of Indiana.
As added by P.L.1-1998, SEC.50.



CHAPTER 7. ASSIGNMENT OF JUDGMENTS

IC 34-54-7-2
Payments or satisfaction before notice of assignment
Sec. 2. Payments or satisfaction on a judgment or decree to the assignor are valid only if made before notice of assignment to the judgment debtor.
As added by P.L.1-1998, SEC.50.

IC 34-54-7-3
Execution
Sec. 3. In case of assignment, execution shall issue in the name of the original plaintiff or complainant, but shall be endorsed by the clerk for the use of the assignee.
As added by P.L.1-1998, SEC.50.

IC 34-54-7-4
Assignee's right to maintain actions
Sec. 4. Any action that the plaintiff or complainant has on the judgment or decree may be maintained in the name of the assignee.
As added by P.L.1-1998, SEC.50.



CHAPTER 8. INTEREST ON JUDGMENTS

IC 34-54-8-1
Inapplicability of chapter to tax refunds
Sec. 1. This chapter does not apply to IC 6-8.1-9 concerning the rate of interest.
As added by P.L.1-1998, SEC.50.

IC 34-54-8-2
Inapplicability of chapter to judgments rendered against state
Sec. 2. This chapter does not apply to judgments rendered against the state in actions or proceedings duly authorized to be brought against the state in the court of claims for the payment of which no appropriation has been previously made.
As added by P.L.1-1998, SEC.50.

IC 34-54-8-3
Actions against state
Sec. 3. This chapter does not authorize actions or proceedings against the state or any agency of the state.
As added by P.L.1-1998, SEC.50.

IC 34-54-8-4
Prejudgment interest
Sec. 4. Prejudgment interest is governed by IC 34-51-4.
As added by P.L.1-1998, SEC.50.

IC 34-54-8-5
Interest on final judgments
Sec. 5. (a) This section applies to actions or proceedings in which:
(1) the state, a board, a commission, an agency, or an official is authorized by law to sue or be sued; and
(2) a money judgment is authorized by law to be entered and to be paid out of state funds in the custody of the state or in the custody of the board, commission, agency, or official. (b) Interest attaches to a final judgment entered in an action or proceeding described in subsection (a):
(1) at the annual rate of six percent (6%); and
(2) beginning with the forty-fifth day after the rendition of the judgment.
As added by P.L.1-1998, SEC.50.



CHAPTER 9. EFFECT OF REFUSAL OF MONEY TENDER

IC 34-54-9-2
Effect of refusal on judgment
Sec. 2. If the court or jury trying the case finds that a less sum is due on the demand than the amount tendered and brought into court, the person refusing the tender shall receive no more of the sum paid into court than the court or jury trying the case finds is due on the demand.
As added by P.L.1-1998, SEC.50.



CHAPTER 10. JUDGMENTS CONCERNING PROPERTY

IC 34-54-10-2
Mortgage actions
Sec. 2. Judgments in mortgage actions are governed under IC 32-30-12.
As added by P.L.1-1998, SEC.50. Amended by P.L.2-2002, SEC.103.

IC 34-54-10-3
Purchase of property
Sec. 3. The purchase of property subject to judgment is governed by IC 32-30-13.
As added by P.L.1-1998, SEC.50. Amended by P.L.2-2002, SEC.104.



CHAPTER 11. ENFORCEMENT OF FOREIGN JUDGMENTS

IC 34-54-11-2
Requirements
Sec. 2. (a) At the time of the filing of a foreign judgment, the judgment creditor filing a foreign judgment under this chapter must file an affidavit with the clerk of the court in which the foreign judgment is filed at the time the foreign judgment is filed. The affidavit must set forth:
(1) the name and last known address of the judgment debtor; and
(2) the name and last known address of the judgment creditor.
(b) Promptly after the filing of the foreign judgment and affidavit, the clerk must send notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make an entry of the mailing in the docket.
(c) The notice described in subsection (b) must contain:
(1) the name and address of the judgment creditor; and
(2) the name and address of the judgment creditor's attorney, if any.
(d) The judgment creditor shall:
(1) mail a notice of the filing of the judgment to the judgment debtor; and
(2) file proof of mailing with the clerk.
(e) Lack of mailing notice by the clerk does not affect the enforcement of proceedings if proof of mailing by the judgment creditor has been filed.
(f) Execution or other process for the enforcement of a foreign judgment may not be issued earlier than twenty-one (21) days after the entry of the judgment in the judgment's original jurisdiction.
As added by P.L.40-2003, SEC.2. Amended by P.L.238-2005, SEC.62; P.L.63-2010, SEC.3.

IC 34-54-11-3 Filing fee
Sec. 3. (a) The filing fee for a foreign judgment is the same as the fee for filing a cause of action with the clerk of the court in which the foreign judgment is filed.
(b) All filing fees are due and payable at the time of filing.
As added by P.L.40-2003, SEC.2.

IC 34-54-11-4
Staying enforcement of a foreign judgment
Sec. 4. (a) If the judgment debtor shows the court with whose clerk the foreign judgment is filed:
(1) that:
(A) an appeal from the foreign judgment is pending;
(B) an appeal from the foreign judgment will be taken; or
(C) a stay of execution of the foreign judgment has been granted; and
(2) that the judgment debtor has furnished the security, if any, for the judgment required under the jurisdiction in which the foreign judgment was rendered;
the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated.
(b) If:
(1) the judgment debtor shows the court grounds upon which enforcement of a judgment of a court of Indiana would be stayed; and
(2) the judgment debtor gives the court security for the judgment debt;
the court shall stay enforcement of the foreign judgment for the same period as would be appropriate to stay enforcement for a similar judgment by an Indiana court.
As added by P.L.40-2003, SEC.2.

IC 34-54-11-5
Alternative action to enforce a foreign judgment not impaired
Sec. 5. This chapter does not impair a judgment creditor's right to bring an action to enforce a foreign judgment by other means.
As added by P.L.40-2003, SEC.2.

IC 34-54-11-6
Purpose
Sec. 6. This chapter shall be interpreted and construed to effectuate its general purpose to make uniform the law of those states that enact the uniform enforcement of foreign judgments act.
As added by P.L.63-2010, SEC.4.

IC 34-54-11-7
Citation
Sec. 7. This chapter may be cited as the "Uniform Enforcement of Foreign Judgments Act". As added by P.L.63-2010, SEC.5.



CHAPTER 12. UNIFORM ACT FOR THE RECOGNITION OF FOREIGN COUNTRY MONEY JUDGMENTS

IC 34-54-12-2
Definitions
Sec. 2. The following definitions apply throughout this chapter:
(1) "Foreign country" means a government other than:
(A) the United States;
(B) a state, district, commonwealth, territory, or insular possession of the United States; or
(C) any other government with regard to which the decision in Indiana as to whether to recognize a judgment of that government's courts is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.
(2) "Foreign country judgment" means a judgment of a court of a foreign country.
As added by P.L.213-2011, SEC.2.

IC 34-54-12-3
Recognition of a foreign country judgment
Sec. 3. (a) Except as provided in subsections (b) and (c), a court shall recognize a foreign country judgment to which this chapter applies.
(b) A court may not recognize a foreign country judgment if:
(1) the judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;
(2) the foreign court did not have personal jurisdiction over the defendant; or (3) the foreign court did not have jurisdiction over the subject matter.
(c) A court is not required to recognize a foreign country judgment if:
(1) the defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;
(2) the judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case;
(3) the judgment or the cause of action on which the judgment is based is repugnant to the public policy of Indiana or of the United States;
(4) the judgment conflicts with another final and conclusive judgment;
(5) the proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court;
(6) in the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;
(7) the judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment; or
(8) the specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.
(d) A party resisting recognition of a foreign country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (b) or (c) exists.
As added by P.L.213-2011, SEC.2.

IC 34-54-12-4
Personal jurisdiction
Sec. 4. (a) A foreign country judgment may not be refused recognition for lack of personal jurisdiction if:
(1) the defendant was served with process personally in the foreign country;
(2) the defendant voluntarily appeared in the proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant;
(3) the defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;
(4) the defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country;
(5) the defendant had a business office in the foreign country

and the proceeding in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign country; or
(6) the defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a cause of action arising out of that operation.
(b) The list of bases for personal jurisdiction in subsection (a) is not exclusive. A court may recognize bases of personal jurisdiction other than those listed in subsection (a) as sufficient to support a foreign country judgment.
As added by P.L.213-2011, SEC.2.

IC 34-54-12-5
Manner of seeking recognition of a foreign country judgment
Sec. 5. (a) If recognition of a foreign country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign country judgment.
(b) If recognition of a foreign country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim, or affirmative defense.
As added by P.L.213-2011, SEC.2.

IC 34-54-12-6
Effect of recognizing a foreign country judgment
Sec. 6. If the court in a proceeding under section 5 of this chapter finds that the foreign country judgment is entitled to recognition under this chapter then, to the extent that the foreign country judgment grants or denies recovery of a sum of money, the foreign country judgment is:
(1) conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in Indiana would be conclusive; and
(2) enforceable in the same manner and to the same extent as a judgment rendered in Indiana.
As added by P.L.213-2011, SEC.2.

IC 34-54-12-7
Stay pending appeal
Sec. 7. If a party establishes that an appeal from a foreign country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign country judgment in accordance with the Indiana rules of trial procedure.
As added by P.L.213-2011, SEC.2.

IC 34-54-12-8
Construction
Sec. 8. In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
As added by P.L.213-2011, SEC.2.
IC 34-54-12-9
Other grounds for recognizing foreign country judgments not precluded
Sec. 9. This chapter does not prevent the recognition under principles of comity or otherwise of a foreign country judgment not within the scope of this chapter.
As added by P.L.213-2011, SEC.2.






ARTICLE 55. EXECUTION OF JUDGMENTS

CHAPTER 1. EXECUTION OF JUDGMENTS GENERALLY

IC 34-55-1-2
Issuance after lapse of ten years
Sec. 2. (a) After the lapse of ten (10) years after:
(1) the entry of judgment; or
(2) issuing of an execution;
an execution can be issued only on leave of court, upon motion, after ten (10) days personal notice to the adverse party, unless the adverse party is absent or a nonresident, or cannot be found.
(b) When an execution is issued on leave of court under subsection (a), service of notice may be made by publication, as in an original action, or in a manner as the court directs. Leave shall not be given unless it is established by the oath of the party or other satisfactory proof that the judgment or part of the judgment remains unsatisfied and due.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-3
Three kinds of executions
Sec. 3. There are three (3) kinds of executions:
(1) Execution against the property of the judgment debtor.
(2) Execution against the person of the judgment debtor.
(3) Execution for the delivery of the possession of real or personal property, or such delivery with damages for withholding real or personal property.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-4
Executions issued to sheriffs Sec. 4. Executions may be issued to the sheriffs of different counties at the same time. However, the plaintiff shall pay the costs upon all executions not necessary to the collection of the plaintiff's judgment.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-5
Form of execution
Sec. 5. The execution must:
(1) issue in the name of the state;
(2) be directed to the sheriff of the county;
(3) be sealed with the seal of the court; and
(4) attested by the clerk of the court.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-6
Reference to judgment in execution
Sec. 6. The execution must intelligibly refer to the judgment, stating:
(1) the court where and the time when rendered;
(2) the names of the parties;
(3) the amount, if the judgment is for money; and
(4) the amount actually due on the judgment.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-7
Requirements of sheriff in execution
Sec. 7. The execution must require the sheriff to do the following:
(1) If the execution is against the property of the judgment debtor, the execution must require the sheriff to satisfy the judgment out of the property of the debtor, subject to execution.
(2) If the execution is against real or personal property in the hands of personal representatives, heirs, devisees, legatees, tenants of real property, or trustees, the execution must require the sheriff to satisfy the judgment out of that property.
(3) If the execution is against the body of the judgment debtor, the execution must require the sheriff to arrest the debtor and commit the debtor to the jail of the county until the debtor pays the judgment or is discharged according to law.
(4) If the execution is for the delivery of the possession of real or personal property, the execution:
(A) must require the sheriff to deliver the possession of the property, particularly describing the property to the party entitled to the property; and
(B) may at the same time require the sheriff to satisfy any costs, damages, rents, or profits recovered by the judgment out of the property of the party against whom the judgment was rendered, subject to execution.
The value of the property for which the judgment was recovered must be specified in the execution if a delivery cannot be made,

and shall, in that respect, be considered an execution against property.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-8
Executions against body; when issued
Sec. 8. An execution against the body shall not be issued while an execution against the property remains unreturned.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-9
Executions against property; when issued
Sec. 9. An execution against the property shall not be issued while there is an execution against the body unreturned.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-10
Execution against body or property; issuance to sheriff
Sec. 10. (a) When the execution is against the property or body of the judgment debtor, the execution may be issued to the sheriff of any county in Indiana.
(b) When the execution requires the delivery of real or personal property, the execution must be issued to the sheriff of the county where the property or part of the property is located.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-11
Return of execution
Sec. 11. (a) Except as provided in subsection (b), the execution shall be returned not later than ninety (90) days after the date of the execution.
(b) The judgment creditor, at the time of filing praecipe for execution, may designate any other time less than ninety (90) days for the return of the execution. In that case, the execution shall be returned within the time fixed by the judgment creditor.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-12
Execution against goods and chattels; priorities
Sec. 12. (a) When an execution against the property of any person is delivered to an officer to be executed, the goods and chattels of the person within the jurisdiction of the officer is bound from the time of the delivery.
(b) If there are several executions against the same defendant in the hands of different officers, that execution, without regard to the time of its delivery under which the first levy is made, has the preference, and all liens created by the prior delivery of any other execution are divested in favor of the execution first levied.
As added by P.L.1-1998, SEC.51.
IC 34-55-1-13
Endorsement by sheriff
Sec. 13. The sheriff receiving an execution shall endorse on the execution the year, month, day, and hour when the sheriff received the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-14
Executions against principal and surety; principal's property first
Sec. 14. If it appears upon the face of an execution or by the endorsement of the clerk that of those persons against whom the execution is issued, any one (1) person is surety for another, the property of the principal shall be first sold, unless the surety directs otherwise.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-15
Issuance on Sunday
Sec. 15. An execution may be issued and executed on Sunday whenever an affidavit is filed by the plaintiff or another person on the plaintiff's behalf, stating that the plaintiff has reason to fear and believe that the plaintiff will lose the judgment unless process is issued on Sunday.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-16
Clerk's endorsement on Sunday service
Sec. 16. The clerk shall endorse on the execution that the defendants are not privileged from service on Sunday.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-17
Sheriff; death or vacancy in office
Sec. 17. If the sheriff dies or leaves office before the return of an execution, the sheriff's successor or other officer authorized to discharge the duties of the office shall proceed in the same manner that the sheriff should have done.
As added by P.L.1-1998, SEC.51.



CHAPTER 2. STAY OF EXECUTION

IC 34-55-2-2
Return of execution upon entry of bail
Sec. 2. When bail is entered after execution is issued, the clerk shall immediately notify the sheriff of the stay of execution. The sheriff shall immediately return the execution, noting the sheriff's actions on the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-3
Execution issued for want of bail; clerk's endorsement
Sec. 3. When execution issues for want of bail before the stay of execution expires, the clerk shall endorse on the execution:
(1) the date of the judgment; and
(2) that the execution is repleviable.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-4
Stay of execution for remainder of term
Sec. 4. In a case described in section 3 of this chapter, the defendant may have a stay of execution for the remainder of the term of the stay of execution by putting in bail, approved by the sheriff, and endorsed on the stay and signed by the surety.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-5
Return of execution by sheriff; copy of recognizance on execution docket
Sec. 5. The sheriff, having taken the bail, shall immediately return the execution, with the sheriff's actions noted on the execution to the clerk's office. The clerk shall copy the recognizance in the execution docket. The recognizance has the same force as if taken by the clerk.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-6
Relinquishment of property levied before stay of execution
Sec. 6. All: (1) property levied on before stay of execution; and
(2) written undertakings for the delivery of personal property to the sheriff;
shall be relinquished by the officer upon bail for the stay of execution being entered.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-7
Recognizance of bail; effect of judgment confessed
Sec. 7. Every recognizance of bail, taken as provided in this chapter, has the effect of a judgment confessed, from the date of the recognizance, against the person and property of the bail.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-8
Praecipe and fee bill
Sec. 8. (a) An execution shall not be issued in any cause except on the written praecipe of:
(1) a party to the suit;
(2) the party's representatives or assigns; or
(3) the party's attorney of record.
(b) A fee bill shall not be issued unless the fee bill is ordered by the person to whom the fees or a part of the fees are due. However, the clerk shall receive nothing for any fee bill issued for the clerk's own fees.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-9
Joint executions
Sec. 9. At the expiration of the stay, the clerk shall issue a joint execution against the property of all the judgment debtors and replevin bail. The sheriff shall first levy upon the property of the judgment defendants, if sufficient property can be found. If not, the sheriff shall, without delay, levy the execution upon the property of the bail. However, no property of the bail shall be sold while property of the original judgment debtor, subject to the execution, can be found in the county.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-10
When stays not allowed
Sec. 10. (a) A stay of execution is not allowed upon any judgment recovered against any officer, person, or corporation, or the sureties of an officer, person, or corporation, for money received in a fiduciary capacity, or for a breach of any official duty.
(b) The clerk shall immediately issue executions upon judgments described in subsection (a), returnable in ninety (90) days, and endorsed "not repleviable". It shall be so ordered in the judgment.
As added by P.L.1-1998, SEC.51.
IC 34-55-2-11
Sureties' objections to stay
Sec. 11. When any court renders judgment against two (2) or more persons, any of whom are sureties for any other or others in the contract on which the judgment is founded, there shall be no stay of execution on the judgment if the sureties object at the time of rendering the judgment. It shall be so ordered by the court unless surety for the stay of execution will undertake specially to pay the judgment, in case the amount of the judgment cannot be levied of the principal defendant.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-12
Surety for stay; request for immediate execution
Sec. 12. A surety for the stay of execution may file with the clerk an affidavit, stating that the surety truly believes that the surety will be liable for the judgment, interest, and costs unless execution issues immediately. The clerk shall immediately issue execution unless other sufficient bail is entered before the clerk or sheriff as in other cases.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-13
Entry of other bail; effect
Sec. 13. If other sufficient bail is entered, it shall have the force of the original bail entered before the filing of the affidavit and shall discharge the original bail.
As added by P.L.1-1998, SEC.51.



CHAPTER 3. LEVY OF EXECUTION

IC 34-55-3-2
Currency and bank notes
Sec. 2. Current coin and lawful money, and bank notes the plaintiff is willing to receive as money, may be levied upon and returned on execution, without sale, as so much money collected.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-3
Bills, notes, drafts, and checks
Sec. 3. Bills, notes, drafts, checks, or other evidences of debt, issued by any monied corporation or bank, or by Indiana or the United States, and circulating as money, may be levied upon as personal property and sold on execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-4
Goods and chattels pledged, assigned, or mortgaged
Sec. 4. Goods and chattels pledged, assigned, or mortgaged as security for any debt or contract may be levied upon and sold on execution against the person making the pledge, assignment, or mortgage. The purchaser is entitled to the possession upon complying with the conditions of the pledge, assignment, or mortgage.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-5
Shares of stock
Sec. 5. (a) Shares of stock in any corporation or company may be levied upon and sold in the county where the office and books, showing the shares of stock and stockholders of the corporation or company, are kept.
(b) The sheriff shall transfer the stock, subject to the rights of the corporation or company.
(c) The sheriff is entitled to access to the books of any corporation or company in the sheriff's county for the purpose of making the

levy. If refused access, the court shall enforce the right.
(d) The shares of stock subject to be levied upon are bound by the execution from the time of the levy. When the levy is made, the sheriff shall leave the notice of the levy with the officers of the company. The levy constitutes a lien upon the stock from the time of the levy.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-6
Debt or cause of action
Sec. 6. Any debt or cause of action, which is assignable, may be levied upon, when given up by the defendant, and sold on execution, in the same manner as other personal property.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-7
Debt or thing in action; assignment and delivery to purchaser
Sec. 7. The sheriff making the sale of any debt or thing in action shall assign and deliver the debt or thing in action to the purchaser. The assignment has the same effect as if made by the execution defendant at the time of making the levy.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-8
Actions involving assignments; pleading
Sec. 8. In any action in which the assignment is declared upon or stated, it is not necessary to plead or prove any judgment or execution, by virtue of which the sale was made, nor to prove the execution of the assignment, unless the assignment is denied under oath.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-9
Designated and undesignated property
Sec. 9. (a) When an execution issues against the real or personal property of any person, the sheriff shall levy the execution, first upon that part of the property designated by the person, if there is no reasonable doubt that the person is the owner of the property and if designated in time to enable the sheriff to levy and sell without unnecessary delay.
(b) If no property is designated as described in subsection (a), the sheriff shall levy the execution upon any property of the debtor that can be found, subject to execution.
(c) If the designated property is insufficient to satisfy the execution, the sheriff shall levy the execution upon other property, subject to execution, as can be most readily found, sufficient, in addition to the property designated, to satisfy the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-10 Personalty and real estate; order of levy and sale
Sec. 10. In all cases where the personal estate of the debtor, subject to execution, is insufficient to satisfy the execution, the real estate is exempt from levy and sale until the personal estate is levied upon and sold, unless the debtor directs otherwise. The principal messuage, lands, or tenements of the debtor, or upon which the debtor may reside, shall not be levied upon unless other property cannot be found sufficient to satisfy the execution in the hands of the sheriff.
As added by P.L.1-1998, SEC.51.



CHAPTER 4. APPRAISEMENT

IC 34-55-4-2
Sheriff to ascertain cash value
Sec. 2. The sheriff, immediately upon levying an execution, shall proceed to ascertain the cash value of the property levied upon.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-3
Appraisers; selection; duties
Sec. 3. (a) For the purpose of appraising the cash value of property:
(1) two (2) disinterested householders of the neighborhood where the levy is made shall be selected as appraisers, one (1) of whom shall be selected by each of the parties or their agents; or
(2) in the absence of either party or the party's agent, or upon the failure or refusal of either party after three (3) days notice by the sheriff, to make the selection, the sheriff shall proceed to select the appraisers.
(b) The appraisers shall immediately proceed to appraise the property according to its cash value at the time, deducting liens and encumbrances. In case of their disagreement as to the value, the sheriff shall select a like disinterested appraiser, and, with the disinterested appraiser's assistance, shall complete the valuation. The appraisement of any two (2) of them shall be considered the cash value.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-4
Failure of appraiser to act; successor
Sec. 4. If an appraiser fails to act or to complete the valuation, another appraiser shall be chosen, as provided in this chapter.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-5
Lists of liens and encumbrances
Sec. 5. It is not the duty of the sheriff or the appraisers to ascertain the amount of liens and encumbrances. However, either party may furnish the sheriff with a list of liens and encumbrances, with the amount and nature of each. As added by P.L.1-1998, SEC.51.

IC 34-55-4-6
Schedule of property levied on
Sec. 6. The sheriff shall furnish the appraisers a schedule of the property levied on, with the encumbrances made known to the sheriff. The appraisers shall proceed to fix and set down opposite to each tract, lot, or parcel of real estate, and of the several articles of personal property, the cash value, deducting liens and encumbrances. The appraisers shall return the schedule to the sheriff.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-7
Oath of appraisers
Sec. 7. (a) The appraisers shall take and subscribe an oath, annexed to the appraisement, to the effect that:
(1) the property mentioned in the schedule is, to the best of their judgment, worth the sums specified in the appraisement; and
(2) the appraisement is the fair cash value of the property at the time, exclusive of liens and encumbrances.
(b) The sheriff may administer and attest the oath described in subsection (a).
As added by P.L.1-1998, SEC.51.

IC 34-55-4-8
Purchaser's rights regarding encumbered property
Sec. 8. (a) Subject to subsection (b), where any property is sold subject to liens and encumbrances, the purchaser may:
(1) pay the liens and encumbrances and hold the property discharged from all claims of the execution defendant; or
(2) hold the property subject to be redeemed by the execution defendant, or the execution defendant's heirs, or assigns, by paying to the purchaser, or the purchaser's heirs or assigns, the purchase money, with interest.
When redeemed, the purchaser shall have the growing crops and shall not be accountable for rents and profits, but the purchaser shall account for waste.
(b) This section does not deprive a party from the right to redeem when authorized by statute.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-9
Unsold property; sheriff's duty
Sec. 9. When any property levied on remains unsold, the sheriff shall, when the sheriff returns the execution, return the appraisement with the execution, stating in the sheriff's return the failure to sell and the cause of the failure.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-10 Continuance of lien on unsold property
Sec. 10. (a) The lien of the levy upon the property shall continue, and the clerk, when directed by the plaintiff, shall immediately issue another execution:
(1) reciting the return of the former execution and the levy and failure to sell; and
(2) directing the sheriff to satisfy the judgment out of the unsold property, if the unsold property is sufficient.
(b) If the property is not sufficient, the sheriff shall satisfy the judgment out of any other property of the debtor subject to execution. However, the lien as to personal property continues only for thirty (30) days (unless a second execution is issued) from the time of the return. At that time, the property shall be released to bona fide purchasers for value and to the levies of writs on other judgments. The levy shall, as between the parties, be considered vacated. As to real property, the levy of the writ shall be discharged after six (6) months.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-11
Unsold property; revaluation and reoffer
Sec. 11. Whenever any property levied upon remains unsold for want of buyers, the plaintiff may cause the property to be reoffered at any time before the return day of the execution, at the plaintiff's costs, as often as the plaintiff may direct. In case of the sale of the property, the costs of the offer and sale shall be taxed against the defendant. Either party may have a revaluation of the property, at that party's costs, after any offer to sell.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-12
Fraudulent transfers or conveyances
Sec. 12. Property conveyed by a debtor with intent to hinder, delay, or defraud creditors shall be sold without appraisement.
As added by P.L.1-1998, SEC.51.



CHAPTER 5. PERSONAL PROPERTY TAKEN IN EXECUTION OF JUDGMENT

IC 34-55-5-2
Appraisal of property
Sec. 2. (a) Before the sheriff delivers any part of the property to the defendant, the sheriff shall cause the property to be appraised in the manner prescribed by law when an appraisement of the property is required.
(b) The defendant may sell or dispose of the property, paying the officer the full appraised value of the property.
As added by P.L.1-1998, SEC.51.

IC 34-55-5-3
Nondelivery of property; duty of sheriff to levy and sell
Sec. 3. In case of the nondelivery of the property according to the undertaking, the sheriff shall levy upon and sell the property, or any other property of the defendant, as soon as practicable, at any time before the return day of the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-5-4
Forfeiture of undertaking; endorsement
Sec. 4. Upon the forfeiture of the written undertaking, the officer shall immediately return it endorsed "forfeited" to the clerk's office for the use of the plaintiff.
As added by P.L.1-1998, SEC.51.

IC 34-55-5-5
Actions on undertakings; damages
Sec. 5. The written undertaking is valid in law. An action may be

brought on the written undertaking, whenever the condition of the written undertaking is broken, and on recovery. The value of the property so taken, with damages not exceeding ten percent (10%) on the value, shall be assessed in favor of the plaintiff. However, the recovery may not exceed the amount due on the execution, and ten percent (10%) on the principal.
As added by P.L.1-1998, SEC.51.

IC 34-55-5-6
Execution without stay
Sec. 6. On judgment obtained on the written undertaking, execution shall issue immediately, without stay, returnable in thirty (30) days, and the sheriff shall not return to the execution defendant any property levied on, except upon payment of the judgment.
As added by P.L.1-1998, SEC.51.



CHAPTER 6. SALE OF PROPERTY ON EXECUTION

IC 34-55-6-2
Manner of sale
Sec. 2. A sheriff shall sell property on execution in a manner that is reasonably likely to bring the highest net proceeds from the sale after deducting the expenses of the offer to sell and sale.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-3
Auctions
Sec. 3. Upon prior petition of the debtor or any creditor involved in the execution proceedings, the court in its order of execution shall order the property sold by the sheriff through the services of an auctioneer if the court determines that:
(1) a sale is economically feasible; or
(2) all the creditors in the proceedings agree to both that method of sale and the compensation to be paid the auctioneer.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-4
Auctioneer's conduct; advertising
Sec. 4. An auctioneer engaged by a sheriff under this chapter shall conduct the auctioneer's activities as appropriate to bring the highest bid for the property on execution. The advertising conducted by the auctioneer is in addition to any other notice required by law.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-5
Auctioneer's fee and expenses
Sec. 5. (a) The auctioneer's fee shall be a reasonable amount stated in the court's order. However, if the sale by use of an auctioneer has not been agreed to by the creditors in the proceedings and the sale price is less than the amount set out in section 3 of this chapter, the auctioneer is entitled only to the auctioneer's advertising expenses plus one hundred dollars ($100).
(b) The amount due the auctioneer for the auctioneer's expenses and fee, if any, shall be paid as a cost of the sale from the sale

proceeds before the payment of any other payment from the sale proceeds.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-6
Rents and profits; sale and appraisal
Sec. 6. Rents and profits may be sold as other property, the appraisers setting down the value of each year separately.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-7
Rents and profits; maximum term of lease
Sec. 7. If rents and profits are sold under section 6 of this chapter (or IC 34-1-39-2 before its repeal), only the number of years of rents and profits not exceeding seven (7) years shall be sold as will satisfy the execution, and no more. The sheriff shall execute a lease to the purchaser for the term sold.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-8
Real estate; sale at public auction
Sec. 8. (a) Real estate, including chattels real, taken by virtue of an execution, shall be sold at public auction at:
(1) the courthouse of the county in which the real estate is located; or
(2) another location that is reasonably likely to draw higher bids for the real property.
(b) If the estate consists of several lots, tracts, and parcels, each lot, tract, or parcel shall be offered for sale separately. No more of any real estate shall be offered for sale than is necessary to satisfy the execution, unless the real estate is not susceptible of division.
(c) When real estate which is not susceptible of division is ordered to be sold on any decree or judgment, and the real estate is traversed by the line between two (2) counties, the real estate may be advertised and sold in either county.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-9
Real estate; notice requirements for sale
Sec. 9. (a) A sale of real estate, on execution, shall be advertised by the sheriff for at least twenty (20) days successively, next before the day of sale, by:
(1) posting written or printed notices of the sale in three (3) public places in the township in which the real estate is located;
(2) posting a like advertisement at the door of the courthouse of the county; and
(3) advertising the sale for three (3) weeks successively in a newspaper:
(A) of general circulation;
(B) printed in the English language; and (C) published in the county where the real estate is located.
(b) However, if the sheriff is not able to procure the publication of the notice in a newspaper of general circulation, published within the sheriff's county, the sheriff may dispense with the publication of the notice. The land may be sold without the required publication, but the sheriff shall, in the sheriff's return of the writ, state the sheriff's inability to procure the publication. The return has the same effect in evidence as the official returns of sheriffs in other cases.
(c) In a notice under this section, the sheriff must include the following:
(1) A statement of the date, time, and place of the sale.
(2) A description of the location of the property that includes, for informational purposes only, the location of each property by street address, if any, or other common description of the property other than legal description. However, a misstatement in the informational statement under this subdivision does not invalidate an otherwise valid sale.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-10
Personal property; notice requirements for sale
Sec. 10. Previous notice of the time and place of the sale of any personal property on execution shall be given for ten (10) days successively by posting written notices of the sale in at least three (3) of the most public places in the township where the sale is to be made.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-11
Personal property; sale at public auction
Sec. 11. (a) Personal property shall not be sold unless the personal property is present and subject to the view of those persons attending the sale.
(b) Personal property shall be sold at public auction, in such lots and parcels as calculated to bring the highest price.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-12
Insufficient levy; further levy and sale
Sec. 12. If the property levied on does not sell for a sum sufficient to satisfy the execution, the sheriff shall:
(1) make a further and sufficient levy, if sufficient property can be found;
(2) proceed as upon the first levy; and
(3) return the sheriff's actions on the further levy.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-13
Unsatisfied execution; issuance of new execution
Sec. 13. The clerk, upon the return of an execution unsatisfied,

shall issue another execution upon the judgment, and endorse on the execution the amount of money, if any, levied by the former execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-14
Real estate; sheriff's deed
Sec. 14. (a) Upon the sale of real estate, by virtue of an execution, and the payment of the purchase money, the sheriff making the sale (or in case of the sheriff's death or going out of office, the sheriff's successor) or any officer authorized to discharge the duties of the office shall execute and deliver to the purchaser a deed of conveyance for the premises.
(b) A deed of conveyance delivered under subsection (a) is valid and effectual to convey all the right, title, and interest of the execution debtor to the purchaser, except any right of redemption, as provided by law.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-15
Real estate; conveyance of land to heirs or devisees of deceased purchaser
Sec. 15. If the purchaser of real estate upon execution, who has paid the purchase money for the real estate, dies before a deed of conveyance is executed to the purchaser, the sheriff shall convey the real estate to the heirs or devisees of the deceased person.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-16
Procedural violations by sheriff; penalties
Sec. 16. (a) A sheriff who:
(1) sells any real estate without giving the previous notice required by this chapter (or IC 34-1-39 before its repeal); or
(2) sells the real estate otherwise than in the manner prescribed by this chapter;
shall forfeit and pay to the injured party not less than ten dollars ($10) nor more than two hundred dollars ($200) in addition to other damages the party may have sustained.
(b) Damages under subsection (a) may be recovered from the sheriff or from the sheriff and the sheriff's sureties in an action on the sheriff's official bond.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-17
Purchase of property by sheriff or deputies; sale void
Sec. 17. If a sheriff or the sheriff's agent making sale of property on execution directly or indirectly purchases the property, the sale is void.
As added by P.L.1-1998, SEC.51.
IC 34-55-6-18
Failure of purchaser to pay for property; damages
Sec. 18. Whenever the purchaser of property sold on execution fails or refuses to pay the purchase money, the purchaser is liable, on motion made by the sheriff or the execution plaintiff or defendant in the proper court on five (5) days notice, to a judgment for the amount of:
(1) the purchase money;
(2) damages not exceeding ten percent (10%);
(3) interest; and
(4) costs.
No stay of execution shall be allowed upon the judgment.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-19
Failure of purchaser to pay for property; resale of property; damages
Sec. 19. (a) As an alternative to the procedure set forth in section 18 of this chapter, the sheriff may reexpose and sell the property on the same or any subsequent day according to law. If the amount bid at the second sale does not equal the amount bid at the first sale and the costs of the second sale, the first purchaser is liable for:
(1) the deficiency;
(2) damages not exceeding ten percent (10%);
(3) interest; and
(4) costs;
to be recovered by a like notice and motion as provided in section 18 of this chapter.
(b) If the sheriff sells on a subsequent day, the sheriff shall readvertise as in other cases.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-20
Limitation on use of mail
Sec. 20. When an execution is issued to any county other than the county in which the judgment is rendered, return may be made by mail. However, money may not be sent by mail, except by the direction of the party entitled to the money or that party's attorney.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-21
Surplus of execution sale; disposition
Sec. 21. When property is sold on execution for more than will satisfy the execution, including interest and costs, the sheriff shall pay the overplus to the execution debtor on whom it was levied, or to the execution debtor's assigns, unless the execution debtor is notified of the existence of liens to the payment of which the overplus should be applied. In that event, the execution debtor shall return the money, which is to be disposed of as the court directs.
As added by P.L.1-1998, SEC.51.



CHAPTER 7. LIABILITY OF SHERIFF TO PAY MONEY COLLECTED ON EXECUTION

IC 34-55-7-2
Neglect or refusal of sheriff to levy or sell; liability
Sec. 2. If a sheriff neglects or refuses to levy upon or sell any property justly liable to execution when the levy or sale might have been done, the sheriff is liable for the value of the property, not to exceed the amount necessary to satisfy the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-3
Neglect or refusal of sheriff to return execution; liability
Sec. 3. If a sheriff neglects or refuses to return any execution as required by law, or makes a false return on the execution, the sheriff is liable for the amount the sheriff might and should have levied by virtue of the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-4
Neglect or refusal of sheriff to pay over money collected on execution; liability
Sec. 4. If a sheriff neglects or refuses on demand to pay over any money collected on execution to the execution creditor, the execution creditor's agent or attorney, or the execution debtor when entitled, the sheriff is liable for the amount withheld.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-5
Additional damages
Sec. 5. In all cases described in sections 2, 3, and 4 of this chapter, the plaintiff shall, in addition to the amount of liability, recover from the sheriff:
(1) legal interest; and
(2) damages not exceeding ten percent (10%) on the principal sum recovered.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-6
Actions against sheriff; procedure
Sec. 6. (a) Recovery under section 5 of this chapter may be made by: (1) motion against the officer in the proper court upon ten (10) days notice; or
(2) action on the bond of the sheriff.
(b) The proceedings in this section may be commenced immediately upon the default of the sheriff, either before or after the return day of the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-7
Return of execution
Sec. 7. (a) Every execution shall be returned immediately upon being satisfied by the collection of the money or upon order of the plaintiff or the plaintiff's agent endorsed on the execution.
(b) When the return day of an execution falls on Sunday, the execution shall be returned on the following Monday.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-8
Failure to give notice of sale to defendant; plaintiff required to submit refunding bond
Sec. 8. If:
(1) the sheriff sells the property of a nonresident or other person upon an execution issued on a judgment recovered against the person in a case where publication has been provided; and
(2) no personal notice of the pendency of the action was given to the defendant;
the plaintiff may not receive any of the proceeds of the sale until the plaintiff has filed in the clerk's office a written undertaking, with surety, to be approved by the clerk, to the effect that the plaintiff will refund the money about to be received by the plaintiff, or so much of the money as is necessary, if the judgment is afterwards annulled or set aside and the defendant shows that the plaintiff's claim is unfounded in whole or in part. However, surety to refund is not required in cases of attachment.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-9
Death of defendant; effect
Sec. 9. The death of a defendant, after the execution is placed in the hands of the sheriff to be executed, does not affect the sheriff's proceedings, except that the amount of property allowed absolutely to the surviving spouse of the decedent is exempt from levy and sale under the execution.
As added by P.L.1-1998, SEC.51.



CHAPTER 8. PROCEEDINGS SUPPLEMENTARY TO EXECUTION

IC 34-55-8-2
Refusal of judgment debtor to apply assets to judgment; order requiring
Sec. 2. (a) If, after the issuing of an execution against property, the execution plaintiff or other person on the execution plaintiff's behalf makes and files with the clerk of any court of record of any city, county, or township an affidavit:
(1) stating to the effect that a judgment debtor, residing in the territorial jurisdiction of the court, has property, income, or profits that the judgment debtor unjustly refuses to apply toward the satisfaction of the judgment; and
(2) describing the property, income, or profits;
the court shall issue a subpoena requiring the judgment debtor to appear immediately before the court, at a specified time and place, to answer concerning the affidavit.
(b) Proceedings described in subsection (a) may subsequently be held for the application of the property, income, or profits of the judgment debtor toward the satisfaction of the judgment as provided upon the return of an execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-3
Arrest of debtor authorized
Sec. 3. When the plaintiff or the plaintiff's agent or attorney, at the time of applying for the order or at any time afterwards, makes and files an affidavit with the court, stating that:
(1) there is danger of the debtor leaving the state or concealing himself or herself; and
(2) there is reason to believe the debtor has property, rights, credits, moneys, or effects that the debtor unjustly refuses to apply to the judgment, with intent to defraud the creditor;
the court shall issue to the sheriff of the county an order of arrest and bail.
As added by P.L.1-1998, SEC.51.
IC 34-55-8-4
Arrest of debtor; bond
Sec. 4. The sheriff, after taking the execution debtor into custody upon the order of arrest, shall require the execution debtor to enter into a written undertaking to the plaintiff, with surety, to be approved by the officer, that:
(1) the execution debtor will attend before the court and obey the order made by the court; and
(2) the execution debtor will not, in the meantime, dispose of any part of the execution debtor's property that is not exempt from execution.
If the execution debtor defaults on the written undertaking, the execution debtor shall be committed to prison. Upon breach of the written undertaking, the plaintiff is entitled to the amount of the value of the property unlawfully withheld or disposed of.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-5
Third parties; when required to appear
Sec. 5. (a) Except as provided in subsections (b) and (c):
(1) after the issuing or return of an execution against the property of the judgment debtor or any one (1) of the several debtors in the same judgment; and
(2) upon an affidavit that any person, corporation (municipal or otherwise), the state, or any subdivision or agency of the state:
(A) has property of the judgment debtor; or
(B) is or will be periodically indebted to the judgment debtor in any amount (although the amount shall be determined periodically as it becomes due and payable, which together with other property claimed by the judgment debtor as exempt from execution, exceeds the amount of property exempt by law);
such person, corporation, any member of the corporation, the auditor of state, or auditing officer of the municipal corporations, subdivisions, or agencies of the state may be required to appear and answer concerning the affidavit, as provided by this chapter.
(b) The persons described in this section shall not be required to appear personally in court unless the judge of the court orders their personal appearance.
(c) The court may order interrogatories to be submitted and the interrogatories to be answered by the persons described in subsection (a). The interrogatories shall be submitted by the parties. The clerk of the court shall transmit by registered mail a copy of:
(1) the interrogatories, with blanks for answer; and
(2) the order of the court ordering the interrogatories answered;
to the person, corporation, member of the corporation, the auditor of state, or the auditing officer of the municipal corporations, subdivisions, or agencies of the state required to answer the interrogatories. On receipt of the interrogatories and order, the

person, corporation, member of the corporation, auditor of state, or the auditing officer of the municipal corporations, subdivisions, or agencies of the state shall answer the interrogatories and return the interrogatories to the clerk by registered mail or personally. The court may compel answers to the interrogatories.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-6
Witnesses
Sec. 6. (a) Witnesses may be required to appear and testify in the proceeding provided for in this chapter.
(b) Either party may examine the other as a witness in the same manner as upon the trial of an issue, or the plaintiff may waive the answer of the debtor and rely upon other testimony.
(c) All examinations and answers under this section shall be made on the oath of the party. However, when a corporation answers, the answers shall be on the oath of an officer of the corporation.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-7
Order requiring application of property to debt and forbidding transfer; liens; order for placing hold on deposit account; hearing; order releasing hold
Sec. 7. (a) After a hearing of which the judgment debtor has been notified, the court may order:
(1) any property, income, or profits of the judgment debtor not exempt from execution or process, in the hands either of the judgment debtor or of any other person; or
(2) any debt due to the judgment debtor;
to be applied to the satisfaction of the judgment and forbid transfers of property and choses in action.
(b) The judge may order that:
(1) the judgment or execution is a continuing lien upon the income or profits of the judgment debtor in the hands either of the judgment debtor or any other person, governmental officer, or corporation from the date the order is served upon the person, governmental officer, or corporation indebted to the judgment debtor to the extent that the lien, together with all similar liens, is permitted under IC 24-4.5-5-105; and
(2) the court may enforce all orders and decrees in the premises, by attachment or otherwise.
(c) A court in an action for proceedings supplementary to execution shall issue an order directing a depository financial institution (as defined in IC 28-9-2) to place a hold on a deposit account in which the judgment debtor has an interest, either individually or jointly with another person, whenever the conditions prescribed under IC 28-9-3-4(d)(1) through IC 28-9-3-4(d)(3) are met. An order issued under:
(1) is subject to the limitations as to duration of the restriction and the amount to be restricted as specified under IC 28-9-4-2;

and
(2) may be terminated or modified to reflect valid exemptions of a depositor that the court has considered.
(d) If an order for the placing of a hold on a deposit account is issued under subsection (c), a person whose deposit account is affected may request a hearing from the court on the matter of:
(1) the person's right to claim certain funds in the person's deposit account as exempt from garnishment; and
(2) whether the hold should be removed by the court.
(e) If a court receives a request for a hearing under subsection (d), the court shall hold a hearing on the matter within five (5) days (excluding Saturdays, Sundays, and legal holidays) after the court receives the request.
(f) If a person whose deposit account is affected by the order issued under subsection (c) files an affidavit with the court stating that the funds in the account are exempt from garnishment, the court may issue an order releasing the hold on the account without first conducting a hearing.
As added by P.L.1-1998, SEC.51. Amended by P.L.1-1999, SEC.76.

IC 34-55-8-8
Cost of proceedings
Sec. 8. Costs shall be awarded and taxed in a proceeding under this chapter as in other cases.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-9
Proceedings to be summary
Sec. 9. All proceedings under this chapter, after the order has been made requiring parties to appear and answer, shall be summary, without further pleadings, upon the oral examination and testimony of parties and witnesses. However, the sufficiency of the order and of the affidavit first filed by the plaintiff may be tested by:
(1) demurrer;
(2) motion to dismiss; or
(3) motion to strike.
As added by P.L.1-1998, SEC.51.



CHAPTER 9. REAL ESTATE SUBJECT TO JUDGMENT AND EXECUTION

IC 34-55-9-2
Liens upon real estate and chattels real
Sec. 2. All final judgments for the recovery of money or costs in the circuit court and other courts of record of general original jurisdiction in Indiana, whether state or federal, constitute a lien upon real estate and chattels real liable to execution in the county where the judgment has been duly entered and indexed in the judgment docket as provided by law:
(1) after the time the judgment was entered and indexed; and
(2) until the expiration of ten (10) years after the rendition of the judgment;
exclusive of any time during which the party was restrained from proceeding on the lien by an appeal, an injunction, the death of the defendant, or the agreement of the parties entered of record.
As added by P.L.1-1998, SEC.51.

IC 34-55-9-3
Judgments on bonds payable to state
Sec. 3. Judgments on bonds payable to the state of Indiana bind the real estate of the debtor from the commencement of the action.
As added by P.L.1-1998, SEC.51.

IC 34-55-9-4
Recognizance binding upon real estate
Sec. 4. A recognizance binds the real estate of the principal from the time it is taken. A recognizance only binds the real estate of the surety, however, from the time judgment of forfeiture is rendered.
As added by P.L.1-1998, SEC.51.

IC 34-55-9-5
Executions issued to another county binding upon real estate
Sec. 5. An execution against property issued to another county binds the real estate of the defendant from the time of the levy. As added by P.L.1-1998, SEC.51.



CHAPTER 10. SALES AND EXECUTION OF REAL ESTATE: EXEMPTIONS

IC 34-55-10-1
Bankruptcy exemptions
Sec. 1. In accordance with Section 522(b) of the Bankruptcy Code of 1978 (11 U.S.C. 522(b)), in any bankruptcy proceeding, an individual debtor domiciled in Indiana is not entitled to the federal exemptions as provided by Section 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. 522(d)).
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.9.

IC 34-55-10-2
Bankruptcy exemptions; limitations
Sec. 2. (a) This section does not apply to judgments obtained before October 1, 1977.
(b) The amount of each exemption under subsection (c) applies until a rule is adopted by the department of financial institutions under section 2.5 of this chapter.
(c) The following property of a debtor domiciled in Indiana is exempt:
(1) Real estate or personal property constituting the personal or family residence of the debtor or a dependent of the debtor, or estates or rights in that real estate or personal property, of not more than fifteen thousand dollars ($15,000). The exemption under this subdivision is individually available to joint debtors concerning property held by them as tenants by the entireties.
(2) Other real estate or tangible personal property of eight thousand dollars ($8,000).
(3) Intangible personal property, including choses in action, deposit accounts, and cash (but excluding debts owing and income owing), of three hundred dollars ($300).
(4) Professionally prescribed health aids for the debtor or a dependent of the debtor.
(5) Any interest that the debtor has in real estate held as a tenant by the entireties. The exemption under this subdivision does not apply to a debt for which the debtor and the debtor's spouse are jointly liable.
(6) An interest, whether vested or not, that the debtor has in a retirement plan or fund to the extent of: (A) contributions, or portions of contributions, that were made to the retirement plan or fund by or on behalf of the debtor or the debtor's spouse:
(i) which were not subject to federal income taxation to the debtor at the time of the contribution; or
(ii) which are made to an individual retirement account in the manner prescribed by Section 408A of the Internal Revenue Code of 1986;
(B) earnings on contributions made under clause (A) that are not subject to federal income taxation at the time of the levy; and
(C) roll-overs of contributions made under clause (A) that are not subject to federal income taxation at the time of the levy.
(7) Money that is in a medical care savings account established under IC 6-8-11.
(8) Money that is in a health savings account established under Section 223 of the Internal Revenue Code of 1986.
(9) Any interest the debtor has in a qualified tuition program, as defined in Section 529(b) of the Internal Revenue Code of 1986, but only to the extent funds in the program are not attributable to:
(A) excess contributions, as described in Section 529(b)(6) of the Internal Revenue Code of 1986, and earnings on the excess contributions;
(B) contributions made by the debtor within one (1) year before the date of the levy or the date a bankruptcy petition is filed by or against the debtor, and earnings on the contributions; or
(C) the excess over five thousand dollars ($5,000) of aggregate contributions made by the debtor for all programs under this subdivision and education savings accounts under subdivision (10) having the same designated beneficiary:
(i) not later than one (1) year before; and
(ii) not earlier than two (2) years before;
the date of the levy or the date a bankruptcy petition is filed by or against the debtor, and earnings on the aggregate contributions.
(10) Any interest the debtor has in an education savings account, as defined in Section 530(b) of the Internal Revenue Code of 1986, but only to the extent funds in the account are not attributable to:
(A) excess contributions, as described in Section 4973(e) of the Internal Revenue Code of 1986, and earnings on the excess contributions;
(B) contributions made by the debtor within one (1) year before the date of the levy or the date a bankruptcy petition is filed by or against the debtor, and earnings on the contributions; or
(C) the excess over five thousand dollars ($5,000) of

aggregate contributions made by the debtor for all accounts under this subdivision and qualified tuition programs under subdivision (9) having the same designated beneficiary:
(i) not later than one (1) year before; and
(ii) not earlier than two (2) years before;
the date of the levy or the date a bankruptcy petition is filed by or against the debtor, and earnings on the excess contributions.
(11) The debtor's interest in a refund or a credit received or to be received under the following:
(A) Section 32 of the Internal Revenue Code of 1986 (the federal earned income tax credit).
(B) IC 6-3.1-21-6 (the Indiana earned income tax credit).
(12) A disability benefit awarded to a veteran for a service connected disability under 38 U.S.C. 1101 et seq. This subdivision does not apply to a service connected disability benefit that is subject to child and spousal support enforcement under 42 U.S.C. 659(h)(1)(A)(ii)(V).
(13) Compensation distributed from the supplemental state fair relief fund under IC 34-13-8 to an eligible person (as defined in IC 34-13-8-1) for an occurrence (as defined in IC 34-13-8-2). This subdivision applies even if a debtor is not domiciled in Indiana.
(d) A bankruptcy proceeding that results in the ownership by the bankruptcy estate of a debtor's interest in property held in a tenancy by the entireties does not result in a severance of the tenancy by the entireties.
(e) Real estate or personal property upon which a debtor has voluntarily granted a lien is not, to the extent of the balance due on the debt secured by the lien:
(1) subject to this chapter; or
(2) exempt from levy or sale on execution or any other final process from a court.
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.10; P.L.145-2008, SEC.33; P.L.44-2010, SEC.1; P.L.53-2010, SEC.1; P.L.42-2011, SEC.73; P.L.160-2012, SEC.65.

IC 34-55-10-2.5
Exemption amounts; adoption of rules
Sec. 2.5. (a) The department of financial institutions shall adopt a rule under IC 4-22-2 establishing the amount for each exemption under section 2(c)(1) through 2(c)(3) of this chapter to take effect not earlier than January 1, 2010, and not later than March 1, 2010.
(b) The department of financial institutions shall adopt a rule under IC 4-22-2 establishing new amounts for each exemption under section 2(c)(1) through 2(c)(3) of this chapter every six (6) years after exemption amounts are established under subsection (a). The rule establishing new exemption amounts under this subsection must take effect not earlier than January 1 and not later than March 1 of the sixth calendar year immediately following the most recent

adjustments to the exemption amounts.
(c) The department of financial institutions shall determine the amount of each exemption under subsections (a) and (b) based on changes in the Consumer Price Index for All Urban Consumers, published by the United States Department of Labor, for the most recent six (6) year period.
(d) The department of financial institutions shall round the amount of an exemption determined under subsections (a) and (b) to the nearest fifty dollars ($50).
(e) A rule establishing amounts for exemptions under this section may not reduce an exemption amount below the exemption amount on July 1, 2005.
As added by P.L.179-2005, SEC.11.

IC 34-55-10-3
Designation of exempt property by debtor
Sec. 3. The debtor may designate real property, personal property, or both, as the exempted property.
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.12.

IC 34-55-10-4
Appraisal of exempt property; selection of appraisers
Sec. 4. For the appraisal of any property to be exempted under this chapter, two (2) appraisers shall be chosen, one (1) by the plaintiff or the plaintiff's agent or attorney, and one (1) by the debtor. These two (2), in case of disagreement, shall select a third. If either party fails to select an appraiser, one (1) shall be selected by the officer holding the execution.
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.13.

IC 34-55-10-5
Schedule of exempt property; affidavit of appraisers
Sec. 5. The appraisers shall make a schedule of the real and personal property selected by the debtor, describing the real estate by metes and bounds, and the personal property by separate items, affixing to each the value they agree upon. The appraisers, or a majority, shall affix to the schedule an affidavit in substance as follows: "We, the undersigned, swear that, in our opinion, the property described in the schedule above is valued justly.".
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.14.

IC 34-55-10-6
Delivery of schedule of exempt property; second or subsequent appraisals
Sec. 6. The schedule of real and personal property shall be delivered to the officer holding the execution or other process. The officer shall return the schedule with the execution or other process

and make the schedule a part of the return. However, all second or subsequent appraisals under this chapter are at the cost of the party or parties asking for the reappraisal, unless the property of the debtor at the time of the reappraisal is appraised at enough over and above the legal exemption to meet the costs.
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.15.

IC 34-55-10-7
Repealed
(Repealed by P.L.179-2005, SEC.20.)

IC 34-55-10-8
Personal property only claimed as exemption; procedure
Sec. 8. If the debtor claims as exempt from execution personal property only, the officer holding the execution shall cause the property to be appraised and set apart to the debtor, and shall proceed to sell such other property, if any, that is subject to execution according to law.
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.16.

IC 34-55-10-9
Personal and real property claimed as exemption; procedure
Sec. 9. (a) If the value of a debtor's interest in property for which an exemption is claimed exceeds the amount of the exemption, the property may be sold. However, the debtor must be paid an amount equal to the debtor's exemption in the property from the proceeds of the sale.
(b) In making the sale under subsection (a), the officer may not accept a bid unless the bid exceeds the exempt value of the property. If indebtedness secured by a valid lien is chargeable against the proceeds of the sale, a bid may not be accepted if the bid is less than the sum of the amount of the indebtedness secured by the lien and the exempt value of the property.
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.17.

IC 34-55-10-10
Repealed
(Repealed by P.L.179-2005, SEC.20.)

IC 34-55-10-11
Division of real property claimed as exemption; exemption of homestead
Sec. 11. In all cases in which real property is claimed as exempt from sale on execution, if the real property is susceptible of division by metes and bounds without material injury, the real property shall be divided to exempt the principal dwelling house or homestead of the debtor. As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.18.

IC 34-55-10-12
Debtor's schedule required
Sec. 12. Before a debtor receives the benefit of the exemption provided by this chapter, the debtor shall deliver to the officer holding the execution a schedule of all the debtor's property, as required by law, if an exemption from sale on execution is claimed.
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.19.

IC 34-55-10-13
Absence of execution defendant; rights of spouse
Sec. 13. In any case when the execution defendant is absent from Indiana, or is absent himself or herself from home, and an attachment or execution is directed against the execution defendant's property, the spouse may:
(1) make out and verify the schedule of the absent spouse's property, and claim and receive for the absent spouse the exemption provided in this chapter; and
(2) claim and exercise all the rights that would belong to the absent spouse if the absent spouse were present.
As added by P.L.1-1998, SEC.51.

IC 34-55-10-14
Certain lands and taxes unaffected
Sec. 14. The exemption under this chapter does not:
(1) affect any laborer's or mechanic's lien or lien for the purchase money of the real property exempted; or
(2) exempt any property from taxation or from sale for taxes.
As added by P.L.1-1998, SEC.51.



CHAPTER 11. SALE AND EXECUTION OF REAL ESTATE: PAYMENT OF TAXES AND ASSESSMENTS



CHAPTER 12. COLLECTION OF JUDGMENTS AGAINST CITY OR COUNTY

IC 34-55-12-2
Restrictions on remedies; inapplicabilty to certain actions
Sec. 2. (a) This section does not apply to judgments and awards arising out of actions between municipalities or in which the state may have an interest.
(b) Execution may not be made upon a judgment or award of a court or board against real or personal property owned by a city or town, or on the interest of a city or town in such property.
(c) A mandate or injunction may not be issued by a court against a city or town or the officers of a city or town concerning a judgment or award unless the judgment or award arises from or out of an action in tort or on an express contract.
As added by P.L.1-1998, SEC.51.



CHAPTER 13. COLLECTION OF JUDGMENTS AGAINST RAILROAD COMPANIES

IC 34-55-13-2
Certain laws unaffected
Sec. 2. This chapter (and IC 34-2-23 before its repeal) are not intended to repeal any law or part of law in effect on April 27, 1899, in relation to the collection of judgments against railroad companies.
As added by P.L.1-1998, SEC.51.






ARTICLE 56. APPEALS

CHAPTER 1. JUDGMENTS FROM WHICH APPEALS MAY BE TAKEN

IC 34-56-1-2
Appeals prohibited after receiving money paid or collecting on judgment
Sec. 2. The party obtaining a judgment shall not take an appeal after receiving any money paid or collected on a judgment.
As added by P.L.1-1998, SEC.52.

IC 34-56-1-3
New trial motions
Sec. 3. A ruling or order of the court granting a motion for a new trial shall be treated as a final judgment. An appeal may be taken on the ruling or order.
As added by P.L.1-1998, SEC.52.



CHAPTER 2. APPEAL BONDS IN CIRCUIT COURTS

IC 34-56-2-2
Effect of defective appeal bond
Sec. 2. The circuit court shall not dismiss a case on account of the defect or informality of the appeal bond if the appellant, when required by the court to which the appeal is taken, files in the court a sufficient bond, with surety to the acceptance of the court, in the sum required by the court.
As added by P.L.1-1998, SEC.52.

IC 34-56-2-3
Additional bond requirement
Sec. 3. In all appealed cases described in section 1 of this chapter, when costs have accrued so as to render the sum named in the appeal bond insufficient to secure the costs, the court in which the appeal is pending shall require the appellant to give an additional bond in such sum as the court considers sufficient, with surety to the acceptance of the court. If the appellant fails or refuses to comply with this section, the court shall dismiss the appeal.
As added by P.L.1-1998, SEC.52.



CHAPTER 3. FEDERAL AGENCIES EXEMPT FROM APPEAL BOND REQUIREMENTS

IC 34-56-3-2
Exemptions
Sec. 2. (a) This section applies to all actions in which:
(1) an agency or instrumentality of the United States of America; or
(2) persons representing an agency or instrumentality described in subdivision (1) in any official capacity;
are entitled to take an appeal of any kind.
(b) An appeal described in subsection (a) shall be granted or taken as to the agency or instrumentality of the United States of America, or persons representing the agency or instrumentality, without bond.
(c) A proceeding may not be brought to enforce any judgment against the agency or instrumentality of the United States of America, or persons representing the agency or instrumentality, and execution of the judgment shall be stayed pending the appeal.
(d) A bond or undertaking may not be required of any agency or instrumentality of the United States of America, or persons representing the agency or instrumentality in any official capacity, in any proceeding or action by or against the agency or instrumentality or persons representing the agency or instrumentality in which any bonds or undertakings are required generally of any parties.
As added by P.L.1-1998, SEC.52.



CHAPTER 4. BILL OF EXCEPTIONS

IC 34-56-4-2
Bill of exceptions
Sec. 2. The party objecting must, within the time allowed, present to the judge a proper bill of exceptions.
As added by P.L.1-1998, SEC.52.

IC 34-56-4-3
Actions by judge after presentation of bill
Sec. 3. If the bill of exceptions is true, the judge shall promptly:
(1) sign the bill of exceptions; and
(2) cause it to be filed in the cause.
As added by P.L.1-1998, SEC.52.

IC 34-56-4-4
Filing
Sec. 4. If the bill of exceptions is not true, the judge shall correct, sign, and cause the bill of exceptions to be filed without delay.
As added by P.L.1-1998, SEC.52.

IC 34-56-4-5
Bill becomes part of record upon signing and filing
Sec. 5. When signed by the judge and filed, the bill of exceptions becomes a part of the record. Delay of the judge in signing and filing the bill of exceptions does not deprive the party objecting of the benefit of the bill of exceptions.
As added by P.L.1-1998, SEC.52.

IC 34-56-4-6
Date of presentation
Sec. 6. The date of the presentation must be stated in the bill of exceptions, and the entry must show the time granted, if beyond the time, for presenting the same.
As added by P.L.1-1998, SEC.52.






ARTICLE 57. ARBITRATION AND ALTERNATIVE DISPUTE RESOLUTION

CHAPTER 1. ARBITRATION: GENERALLY

IC 34-57-1-2
Real estate claims
Sec. 2. (a) Except as provided in subsection (b), no submission to arbitration shall be made respecting the claim of any person to any estate in fee or for life to any real estate.
(b) The following controversies may be submitted to arbitration:
(1) A claim to an interest in a term for years, or for one (1) year or less, in real estate.
(2) Respecting the partition of lands between joint-tenants or tenants-in-common.
(3) Concerning the boundaries of lands.
(4) Concerning the assignment of dower.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-3
Persons who may agree to arbitrate
Sec. 3. All persons, except minors and mentally incompetent persons, may, by an instrument in writing, submit a controversy for arbitration by one (1) or more persons.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-4
Arbitrators mutually chosen
Sec. 4. The arbitrator is mutually chosen by the parties to the controversy.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-5
Submissions
Sec. 5. The parties may agree that each submission be made by a rule of any court of record designated in the instrument.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-6
Execution of bonds; conditions
Sec. 6. When an agreement is made according to sections 1

through 5 of this chapter, the parties shall execute bonds. The bonds must contain:
(1) a condition to abide and faithfully perform the award or umpirage;
(2) the name of the arbitrator or arbitrators;
(3) the matters submitted to arbitration for determination; and
(4) an agreement to make the submission a rule of the court designated in the agreement of submission.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-7
Time and place of arbitration; notice
Sec. 7. As soon as the bonds are delivered, either party may appoint a time and place for the arbitrator to meet, by giving the opposite party and the arbitrator not less than ten (10) days written notice.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-8
Arbitrator's oath
Sec. 8. Before hearing any testimony, the arbitrator or arbitrators shall swear faithfully and fairly to:
(1) hear and examine the matters in controversy; and
(2) make a just award according to the best of the arbitrator's understanding.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-9
Administration of oath
Sec. 9. The oath may be administered to the arbitrator and witnesses by any person authorized to administer oaths.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-10
Hearing
Sec. 10. As soon as the arbitrator is ready to proceed, the parties may exhibit their proofs. All the arbitrators must meet together, and hear the allegations of the parties, but the award of a majority is valid, unless otherwise required by the submission.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-11
Award
Sec. 11. The award must be:
(1) in writing;
(2) signed by the arbitrator or arbitrators who agreed to it; and
(3) attested by a subscribing witness.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-12 Copy of award and costs; delivery to parties
Sec. 12. One (1) of the arbitrators shall deliver a true copy of the award and of the costs to:
(1) each of the parties; or
(2) the last usual place of residence of a party;
not later than fifteen (15) days after the award is signed.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-13
Refusal to comply with award
Sec. 13. If either of the parties fails or refuses to comply with the award, the other party may file the award, together with the agreement of submission, in the court named in the submission.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-14
Entry of submission agreement and award on record; rule against adverse party
Sec. 14. (a) If the party seeking compliance proves the submission, the award, and that a copy of the award was duly served on the party against whom the rule is asked, the court shall:
(1) enter the submission and the award as matters of record; and
(2) grant a rule on the record against the adverse party, to show cause why judgment should not be rendered by the court upon the award.
(b) The submission may be proved by:
(1) a subscribing witness to the submission; or
(2) in case of death, insanity, or absence out of the state of the subscribing witness, as in other cases of a written instrument.
(c) The award may be proved:
(1) as a submission is proved under subsection (b); or
(2) by one (1) or more of the arbitrators.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-15
Confirmation of award by court
Sec. 15. Upon the return of the rule the court shall confirm the award and render judgment upon it, unless the award is vacated, modified, or postponed, as provided in this chapter. The judgment has the same force and effect as judgments in other cases.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-16
Hearing and determination on court rule against adverse party
Sec. 16. (a) If the rule has been served ten (10) days or more on the adverse party before the time set for showing cause against the award, the court may proceed to examine and determine the rule in the adverse party's absence.
(b) If the adverse party appears, the court shall proceed to hear and determine the grounds alleged against the award, if there are any. As added by P.L.1-1998, SEC.53.

IC 34-57-1-17
Grounds against rendition of judgment on award
Sec. 17. In all cases where an award is presented to any court of record for a judgment to be entered upon the award, whether the reference was made by submission of parties, or by rule of court, the adverse party may show cause against the rendition of the judgment on any of the following grounds:
(1) The award or umpirage was obtained by fraud, corruption, partiality, or other undue means, or the arbitrator showed evidence of partiality or corruption.
(2) The arbitrator was guilty of misconduct in:
(A) refusing to postpone the hearing upon sufficient cause shown;
(B) refusing to hear evidence material and pertinent to the controversy; or
(C) any other misbehavior by which the rights of any party were prejudiced.
(3) The arbitrator exceeded the arbitrator's powers, or so imperfectly executed them that a mutual, final, and definite award on the subject-matter submitted was not made.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-18
Modification or correction of award
Sec. 18. Any party to a submission may move the court to modify or correct the award in the following cases:
(1) When there is an evident miscalculation of figures, or an evident mistake in the description of any person, thing, or property referred to or mentioned in the award.
(2) When the arbitrator has awarded upon a matter that was not submitted, and does not affect the merits of the decision upon the matters which were submitted.
(3) When the award is imperfect in some matter of form, that:
(A) does not affect the controversy; and
(B) if it had been a verdict, the defect could have been properly amended or disregarded by the court.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-19
Hearing on motion to invalidate or sustain award
Sec. 19. (a) The court shall hear the proofs and allegations of the parties, to invalidate and sustain the award.
(b) The court shall:
(1) confirm the award;
(2) modify and correct the award in the cases prescribed in section 18 of this chapter so as to:
(A) effect the intent of the award; and
(B) promote justice between the parties; or (3) vacate the award for any of the causes specified in this chapter at the costs of the parties seeking to enforce the award.
(c) If the award is confirmed under subsection (b)(1), or modified under subsection (b)(2), the court shall render judgment on the original or corrected award.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-20
Judgments confirming awards
Sec. 20. If the award is confirmed, judgment shall be given in favor of any party to whom any sum of money or damages has been awarded that the party recover the amount awarded. If the award orders any act to be done by either party; judgment shall be entered that the act be done according to the award.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-21
Taxation of costs
Sec. 21. (a) The costs of the proceedings in court shall be taxed as in suits.
(b) If no provision for the fees and expenses of the arbitration is made in the award, the court shall make allowances for costs.
(c) However, if:
(1) there was a suit pending before the submission; and
(2) the costs of the suit were not noticed by the arbitrator;
the court shall not allow or tax any of the costs of the suit incurred before the submission.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-22
Judgment requiring performance of act; enforcement
Sec. 22. When the court enters a judgment on award that requires any party to perform any act other than the payment of money, the court has authority to enforce the performance by attachment, until the terms of the judgment have been complied with.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-23
Pending litigation; consent to arbitrate
Sec. 23. If the subject matter of any suit pending in any court, could originally have been submitted to arbitration, the parties to the suit, their agent, or attorney may consent, by rule of court, to refer the matter in controversy to certain persons mutually chosen by the parties in an open court.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-24
Referees
Sec. 24. The referees, if required by the parties, shall:
(1) be sworn in open court or before any officer authorized to

administer oaths, faithfully and impartially to investigate, adjust, and report the matters submitted;
(2) proceed to investigate matters according to the submission of the parties; and
(3) report to the court at a time agreed to by the parties in the rule of reference.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-25
Referee's report
Sec. 25. When the report is returned under the signatures of a majority of the referees, the report shall be entered on the order book, and shall have the same effect as the verdict of a jury.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-26
Judgment on referee's report
Sec. 26. Either party may move the court for judgment on the report. If no sufficient cause is shown to the contrary, judgment shall be rendered on the report in like manner and with like force and effect as if rendered upon the verdict of a jury.
As added by P.L.1-1998, SEC.53.



CHAPTER 2. ARBITRATION: UNIFORM ARBITRATION ACT

IC 34-57-2-2
Commencement of arbitration; procedure; tolling statute of limitations
Sec. 2. Arbitration shall be initiated by a written notice by either party, mailed by registered or certified mail, or delivered to the other party, briefly stating a claim, the grounds for the claim and the amount or amounts. Issues shall be joined by written notice of admissions or denials and any counterclaims or set-offs so mailed or delivered. The statutes of limitations ceases to run from the time of any notice of claim or counterclaim.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-3
Order to commence arbitration; stay of arbitration proceedings; procedure
Sec. 3. (a) On application of a party showing an agreement described in section 1 of this chapter, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration. Ten (10) days notice in writing of the hearing of such application shall be served personally upon the party in default. If the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue raised without further pleading and shall order arbitration if found for the moving party; otherwise, the application shall be denied.
(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Ten (10) days notice in writing of the hearing of the application shall be served personally upon the party in default. Such an issue, when in substantial and bona fide dispute, shall be forthwith

summarily determined without further pleadings and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.
(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a), the application shall be made in that action or proceeding. Otherwise and subject to section 17 of this chapter, the application may be made in any court with jurisdiction.
(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application for an order for arbitration has been made under this section (or IC 34-4-2-3 before its repeal), or, if the issue is severable, the stay may be with respect to the issue only. When the application is made in such an action or proceeding, the order for arbitration must include such a stay.
(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.
(f) If the court determines that there are other issues between the parties that are not subject to arbitration and that are the subject of a pending action or special proceeding between the parties and that a determination of such issues is likely to make the arbitration unnecessary, the court may delay its order to arbitrate until the determination of such other issues or until such earlier time as the court specifies.
(g) On application the court may stay an arbitration proceeding on a showing that the method of appointment of arbitrators is likely to or has resulted in the appointment of a majority of arbitrators who are partial or biased in some relevant respect. The court shall then appoint one (1) or more arbitrators as provided in section 4 of this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-4
Appointment of arbitrators by agreement or by court
Sec. 4. If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence of such an agreement, any method of appointment of arbitrators agreed upon by the parties to the contract shall be followed. When an arbitrator appointed fails or is unable to act, a successor shall be appointed in the same manner as the original appointment. If the method of appointment of arbitrators is not specified in the agreement and can not be agreed upon by the parties, or if agreed method fails or for any reason can not be followed, or if an arbitrator appointed fails or is unable to act and a successor has not been appointed within a reasonable time, the court on application of a party shall appoint one (1) or more arbitrators, who have all the powers of an arbitrator appointed according to the agreement.
As added by P.L.1-1998, SEC.53.
IC 34-57-2-5
Powers of arbitrators exercised by majority
Sec. 5. The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-6
Hearings; time and place; notice; procedure
Sec. 6. Unless otherwise provided by the agreement:
(a) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than thirty (30) days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy. Any party may require that the hearing be recorded in a manner sufficient for appeal.
(b) The parties are entitled to be heard and to present any and all evidence material to the controversy regardless of its admissibility under judicial rules of evidence.
(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining neutral arbitrator or neutral arbitrators may continue with the hearing and determination of the controversy.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-7
Right to representation by attorney
Sec. 7. A party is entitled to be represented by an attorney at any proceeding or hearing under this chapter. A waiver of the right to representation before the proceeding or hearing is ineffective.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-8
Subpoenas for witnesses or documents; depositions; witness fees
Sec. 8. (a) The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and have authority to administer oaths. In matters subject to arbitration between labor and management, neither party may subpoena or obtain an order for the production of the financial books, financial records, or documents pertaining to the income or financial condition of the other party. Subpoenas so issued shall be

served, and upon application to the court by a party or the arbitrators, enforced, in manner provided by law for the service and enforcement of subpoenas in a civil action.
(b) On application of a party, the arbitrators may order the deposition of a witness to be taken for use as evidence, and not for discovery, if the witness can not be subpoenaed or is unable to attend the hearing. The deposition shall be taken in the manner prescribed by law for the taking of depositions in civil actions.
(c) All provisions of law compelling a person under subpoena to testify are applicable and enforceable upon application to the court.
(d) Fees for attendance as a witness are the same as for a witness in the superior court.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-9
Award; form and copies
Sec. 9. (a) The award must be in writing and signed by the arbitrators concurring therein. It must include a determination of all the questions submitted to the arbitrators, the decision of which is necessary in order to determine the controversy. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.
(b) An award shall be made within the time fixed by the agreement or, if not fixed, or, if not agreed upon, within a reasonable time. The parties may extend the time in writing either before or after the expiration of the time. A party waives the objection that an award was not made within the time required unless the party notifies the arbitrators of his objection before service of a signed copy of the award on the party.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-10
Modification or correction of award; procedure
Sec. 10. On written application of a party or, if an application to the court is pending under section 12, 13, or 14 of this chapter (or IC 34-4-2-12, IC 34-4-2-13, or IC 34-4-2-14 before their repeal), on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in section 14(a)(1) and 14(a)(3) of this chapter, or for the purpose of clarifying the award. The application shall be made within twenty (20) days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating that the opposing party must serve his objections thereto, if any, within ten (10) days from the notice. The award so modified or corrected is subject to sections 12, 13, and 14 of this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-11
Fees and expenses of arbitration Sec. 11. The arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-12
Confirmation of award by court
Sec. 12. Upon application of a party, but not before ninety (90) days after the mailing of a copy of the award to the parties, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in sections 13 and 14 of this chapter. Upon confirmation, the court shall enter a judgment consistent with the award and cause such entry to be docketed as if rendered in an action in the court.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-13
Vacation of award by court; procedure
Sec. 13. (a) Upon application of a party, the court shall vacate an award where:
(1) the award was procured by corruption or fraud;
(2) there was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;
(3) the arbitrators exceeded their powers and the award can not be corrected without affecting the merits of the decision upon the controversy submitted;
(4) the arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of section 6 of this chapter, as to prejudice substantially the rights of a party; or
(5) there was no arbitration agreement and the issue was not adversely determined in proceedings under section 3 of this chapter (or IC 34-4-2-3 before its repeal), and the party did not participate in the arbitration hearing without raising the objection;
but the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.
(b) An application under this section shall be made within ninety (90) days after the mailing of a copy of the award to the applicant, except that, if predicated upon corruption or fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.
(c) In vacating the award on grounds other than stated in subsection (a)(5), the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with section 4 of this chapter, or,

if the award is vacated on grounds set forth in subsection (a)(3) or (a)(4), the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with section 4 of this chapter. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.
(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-14
Modification or correction of award by court; procedure
Sec. 14. (a) Upon application made within ninety (90) days after mailing of a copy of the award to the applicant, the court shall modify or correct the award where:
(1) there was an evident miscalculation of figures or an evident mistake in the description of any person, thing, or property referred to in the award;
(2) the arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or
(3) the award is imperfect in a matter of form, not affecting the merits of the controversy.
(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.
(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-15
Entry of judgment or decree confirming, modifying, or correcting award; costs
Sec. 15. Upon the granting of an order confirming, modifying, or correcting an award, judgment, or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-16
Applications to court
Sec. 16. Except as otherwise provided, an application to the court under this chapter shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in civil cases. As added by P.L.1-1998, SEC.53.

IC 34-57-2-17
"Court" defined; jurisdiction
Sec. 17. The term "court" means any circuit or superior court. The making of an agreement described in section 1 of this chapter providing for arbitration in Indiana confers jurisdiction on the court to enforce the agreement under and to enter judgment on an award thereunder.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-18
Application; proper court
Sec. 18. An application, as provided for in section 3(a) of this chapter, shall be made to the court in the county where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-19
Appeals authorized; procedure
Sec. 19. (a) An appeal may be taken from:
(1) an order denying an application to compel arbitration made under section 3 of this chapter (or IC 34-4-2-3 before its repeal);
(2) an order granting an application to stay arbitration made under section 3(b) of this chapter (or IC 34-4-2-3(b) before its repeal);
(3) an order confirming or denying confirmation of an award;
(4) an order modifying or correcting an award;
(5) an order vacating an award without directing a rehearing; or
(6) a judgment or decree entered pursuant to the provisions of this chapter (or IC 34-4-2 before its repeal).
(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-20
Applicability of chapter
Sec. 20. This chapter applies only to agreements made after August 18, 1969.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-21
Construction of chapter
Sec. 21. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact similar arbitration statutes. As added by P.L.1-1998, SEC.53.

IC 34-57-2-22
Short title
Sec. 22. This chapter may be cited as the Uniform Arbitration Act.
As added by P.L.1-1998, SEC.53.



CHAPTER 3. COMMUNITY DISPUTE RESOLUTION

IC 34-57-3-2
Centers program; establishment; powers and duties of chief justice; annual contribution from attorneys
Sec. 2. (a) The community dispute resolution centers program is established.
(b) The chief justice of Indiana shall do the following to the extent that sufficient funds are available:
(1) Administer and supervise the program.
(2) Select centers to receive funding from applications that are submitted under this chapter.
(3) Distribute funds for the establishment and continuance of centers on the basis of need in the community.
(4) Adopt rules that are necessary to carry out the purposes of this chapter and IC 34-57-4.
(c) The chief justice of Indiana, subject to the approval of the budget agency, may hire the personnel necessary to administer the program.
(d) The Indiana supreme court may collect an annual voluntary contribution in the amount of twenty-five dollars ($25) from each attorney admitted to practice before the Indiana supreme court. The money collected from the voluntary contributions shall be used for the program.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-3
Applications for funding; required information
Sec. 3. Applications submitted for funding under this chapter must include the following information:
(1) The cost of operating each of the proposed centers, including the proposed compensation of employees.
(2) A description of the proposed area of service and the number of participants expected to be served. (3) A description of available dispute resolution services and facilities within the proposed geographical area.
(4) A description of the applicant's proposed services, including a description of the following:
(A) Support of civic groups, social service agencies, and criminal justice agencies to accept and make referrals.
(B) The present availability of resources.
(C) The applicant's administrative capacity.
(5) Additional information required by the chief justice of Indiana.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-4
Eligibility of centers for funds; requirements
Sec. 4. To be eligible for funds under this chapter, a center must do the following:
(1) Comply with this chapter and the rules adopted by the chief justice of Indiana.
(2) Provide neutral mediators who have received training in conflict resolution techniques as specified under rules adopted by the chief justice of Indiana.
(3) Provide dispute resolution without cost to a participant who is indigent and at nominal or no cost to other participants.
(4) Provide dispute resolution services to the community for parties who participate on a voluntary basis.
(5) Ensure that any arbitration services offered by the center are in compliance with IC 34-57-2.
(6) At the conclusion of the dispute resolution process do the following, if an agreement is reached:
(A) Provide a written agreement or decision setting forth the settlement of the issues and future responsibilities of each participant.
(B) If the matter was referred by the court for dispute resolution after a cause was filed, provide a written agreement or decision to the court that made the referral.
(C) If the matter was referred by a prosecuting attorney for dispute resolution, provide a written agreement or decision to the prosecuting attorney that made the referral.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-5
Operation of center receiving funds; requisites
Sec. 5. Each center that receives funds under this chapter must:
(1) be operated by a grant recipient;
(2) be operated under a contract with the chief justice of Indiana; and
(3) comply with this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-6 Allocation of funds to centers for services provided
Sec. 6. (a) Funds available for the purposes of this chapter may be allocated for services provided by eligible centers.
(b) A center in existence before July 1, 1992, may apply for funds available under this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-7
Administration of funds
Sec. 7. The chief justice of Indiana may accept, apply for, and disburse public or private funds for the purposes of this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-8
Acceptance of public or private funds by grant recipient; audit; facilities
Sec. 8. (a) A grant recipient may accept funds from public or private sources for the services provided by the grant recipient.
(b) The state board of accounts, the chief justice of Indiana, or an authorized representative of the state board of accounts or the chief justice of Indiana may inspect, examine, and audit the fiscal affairs of local programs or centers.
(c) Centers must, whenever reasonably possible, make use of public facilities free or at nominal cost.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-9
Center not a state agency
Sec. 9. A center operated under this chapter is not a state agency or an instrumentality of the state. Employees and volunteers of a center are not employees of the state.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-10
Applicability of IC 34-57-2
Sec. 10. IC 34-57-2 applies to arbitration conducted under this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-11
Subpoena or discovery powers or admissible evidence in proceedings; limitations
Sec. 11. (a) Except as provided in subsection (c), the following are not subject to subpoena or discovery or admissible in evidence in any judicial or administrative proceeding:
(1) All work product of a mediator.
(2) Any communication relating to the subject matter of the dispute made during the resolution process by a participant, mediator, or other person present at the dispute resolution.
(b) A mediator or a staff member of a center may not be

compelled to testify in a judicial or an administrative proceeding with respect to a dispute that has been referred to a center for dispute resolution.
(c) Subsection (a) does not apply to a written agreement or decision provided to the participants, the court, or a prosecuting attorney under section 4(6) of this chapter (or IC 34-4-2.5-9(b) before its repeal).
As added by P.L.1-1998, SEC.53.

IC 34-57-3-12
Reporting by center to chief justice
Sec. 12. A center that receives funds under the program must annually provide the chief justice of Indiana with statistical data and other information that the chief justice of Indiana requires.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-13
Annual report to governor and general assembly
Sec. 13. The chief justice of Indiana shall prepare and submit an annual report to the governor and the general assembly that evaluates and makes recommendations concerning the operation and success of the centers funded under this chapter. A report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-1998, SEC.53. Amended by P.L.28-2004, SEC.175.

IC 34-57-3-14
Trial de novo; filing of motion with referring court
Sec. 14. Section 1(2) of this chapter does not prohibit a person who has been referred by the court to a dispute resolution program from filing a motion with the referring court for a trial de novo.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-15
Statute of limitations; applicability
Sec. 15. (a) This section applies to a dispute described in section 1(3) of this chapter.
(b) Except as provided under subsection (c), the running of a statute of limitation ceases to run after the time:
(1) arbitration is initiated under IC 34-57-2-2 (or IC 34-4-2-2 before its repeal); or
(2) the parties sign an agreement to mediate.
(c) The statute of limitation resumes running after the earlier of the following:
(1) The date the parties enter into a written agreement under section 4(6) of this chapter (or IC 34-4-2.5-9(6) before its repeal).
(2) Six (6) months after the date that the statute of limitation was suspended under subsection (b) (or IC 34-4-2.5-20(b)

before its repeal).
As added by P.L.1-1998, SEC.53.



CHAPTER 4. ALTERNATIVE DISPUTE RESOLUTION

IC 34-57-4-2
Matters covered by supreme court rules excluded
Sec. 2. This chapter does not apply to matters covered by the Indiana Supreme Court Rules for Alternative Dispute Resolution.
As added by P.L.1-1998, SEC.53.

IC 34-57-4-3
Court referral of civil action to dispute resolution center; suspension effect
Sec. 3. When a civil action is referred to a dispute resolution center under section 1 of this chapter, the court shall, except as otherwise provided under the rules adopted under IC 34-57-3 (or IC 34-4-2.5 before its repeal), suspend action on the case until the written agreement or decision from the dispute resolution center is submitted to the court under IC 34-57-3-4(6).
As added by P.L.1-1998, SEC.53.



CHAPTER 5. FAMILY LAW ARBITRATION

IC 34-57-5-2
Family law arbitration authorized; family law arbitration procedures
Sec. 2. (a) In an action:
(1) for the dissolution of a marriage;
(2) to establish:
(A) child support;
(B) custody; or
(C) parenting time; or
(3) to modify:
(A) a decree;
(B) a judgment; or
(C) an order;
entered under IC 31;
both parties may agree in writing to submit to arbitration by a family law arbitrator.
(b) If the parties file an agreement with a court to submit to arbitration, the parties shall:
(1) identify an individual to serve as a family law arbitrator; or
(2) indicate to the court that they have not selected a family law arbitrator.
(c) Each court shall maintain a list of attorneys who are:
(1) qualified; and
(2) willing to be appointed by the court;
to serve as family law arbitrators.
(d) If the parties indicate that they have not selected a family law arbitrator under subsection (b)(2), the court shall designate three (3) attorneys from the court's list of attorneys under subsection (c). The party initiating the action shall strike one (1) attorney, the other party shall strike one (1) attorney, and the remaining attorney is the family law arbitrator for the parties.
(e) In a dissolution of marriage case, the written agreement to

submit to arbitration must state that both parties confer jurisdiction on the family law arbitrator to dissolve the marriage and to determine:
(1) child support, if there is a child of both parties to the marriage;
(2) custody, if there is a child of both parties to the marriage;
(3) parenting time, if there is a child of both parties to the marriage; or
(4) any other matter over which a trial court would have jurisdiction concerning family law.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-3
Validity of family law arbitration agreement
Sec. 3. Unless both parties agree in writing to repudiate the agreement, an agreement to submit to arbitration by a family law arbitrator under this chapter is:
(1) valid;
(2) irrevocable; and
(3) enforceable;
until the judgment is entered in the matter in which arbitration has taken place.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-4
Residency requirements
Sec. 4. For arbitration to take place under this chapter, at least one (1) of the parties must have been:
(1) a resident of Indiana; or
(2) stationed at a United States military installation in Indiana;
for at least six (6) months immediately preceding the filing of the petition or cause of action.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-5
Guidelines
Sec. 5. (a) A family law arbitrator shall comply with the:
(1) child support; and
(2) parenting time;
guidelines adopted by the Indiana supreme court in family law arbitration if there is a child of both parties to the marriage.
(b) Before assuming the duties of a family law arbitrator, a family law arbitrator must take an oath to:
(1) faithfully perform the duties of the family law arbitrator; and
(2) support and defend to the best of the family law arbitrator's ability the constitution and laws of Indiana and the United States.
(c) The family law arbitrator shall sign a written copy of the oath described in subsection (b) and submit the signed copy to the court. As added by P.L.112-2005, SEC.2.

IC 34-57-5-6
Record of proceeding
Sec. 6. (a) A record of the proceeding in family law arbitration may be requested by either party if written notice is given to the family law arbitrator not more than fifteen (15) days after the family law arbitrator has been selected.
(b) Written notice under subsection (a) must specify the requested manner of recording and preserving the transcript.
(c) The family law arbitrator may select a person to record any proceedings and to administer oaths.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-7
Written findings of fact and conclusions of law
Sec. 7. (a) Except as provided in subsection (b), the family law arbitrator shall make written findings of fact and conclusions of law not later than thirty (30) days after the hearing.
(b) If both parties consent, the period for the family law arbitrator to make written findings of fact and conclusions of law may be extended to ninety (90) days after the hearing.
(c) The family law arbitrator shall send a copy of the written findings of fact and conclusions of law to:
(1) all parties participating in the arbitration; and
(2) the court.
(d) After the court has received a copy of the findings of fact and conclusions of law, the court shall enter:
(1) judgment; and
(2) an order for an entry on the docket regarding the judgment.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-8
Division of property in dissolution of marriage
Sec. 8. (a) In a dissolution of marriage case, the family law arbitrator shall:
(1) divide the property of the parties, regardless of whether the property was:
(A) owned by either party before the marriage;
(B) acquired by either party in his or her own right:
(i) after the marriage; and
(ii) before final separation of the parties; or
(C) acquired by their joint efforts; and
(2) divide the property in a just and reasonable manner by:
(A) division of the property in kind;
(B) setting the property or parts of the property over to one (1) of the parties and requiring either party to pay an amount, either in gross or in installments, that is just and proper;
(C) ordering the sale of the property under the conditions the family law arbitrator prescribes and dividing the proceeds of

the sale; or
(D) ordering the distribution of benefits described in IC 31-9-2-98(b)(2) or IC 31-9-2-98(b)(3) that are payable after the dissolution of marriage, by setting aside to either of the parties a percentage of those payments either by assignment or in kind at the time of receipt.
(b) The division of marital property under this section must comply with IC 31-15-7-5.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-9
Summary dissolution decrees in dissolution of marriage
Sec. 9. In a dissolution of marriage case, at least sixty (60) days after the petition or cause of action is filed, the family law arbitrator may enter a summary dissolution decree without holding a hearing if verified pleadings have been filed with the family law arbitrator, signed by both parties, containing:
(1) a written waiver of hearing; and
(2) either:
(A) a statement that there are no contested issues in the action; or
(B) a written agreement made in accordance with IC 31-15-2-7 that settles any contested issues between the parties.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-10
Award modification after written findings of fact and conclusions of law are made
Sec. 10. A family law arbitrator may modify an award after making written findings of fact and conclusions of law if:
(1) a party makes a fraudulent misrepresentation during the arbitration;
(2) the family law arbitrator is ordered to modify the award on remand; or
(3) both parties consent to the modification.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-11
Appeals
Sec. 11. An appeal may be taken after the entry of judgment under section 7(d) of this chapter as may be taken after a judgment in a civil action.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-12
Family law arbitrator fees
Sec. 12. (a) Except as provided in subsection (b), fees for the family law arbitrator shall be shared equally by both parties unless otherwise agreed in writing. (b) The family law arbitrator may order a party to pay:
(1) a reasonable amount for the cost to the other party of:
(A) maintaining; or
(B) defending;
any proceeding under this chapter; and
(2) attorney's fees, including:
(A) amounts for legal services provided; and
(B) costs incurred:
(i) before the commencement of the proceedings; or
(ii) after entry of judgment.
(c) Fees for the family law arbitrator shall be paid not later than thirty (30) days after the court enters judgment.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-13
Application of Indiana Supreme Court Rules for Alternative Dispute Resolution
Sec. 13. The Indiana Supreme Court Rules for Alternative Dispute Resolution apply to family law arbitration in all matters not covered by this chapter.
As added by P.L.112-2005, SEC.2.






ARTICLE 58. SCREENING OF OFFENDER LITIGATION

CHAPTER 0.1. APPLICATION



CHAPTER 1. SCREENING PROCEDURE

IC 34-58-1-2
Frivolous, nonjudiciable, or moot claims barred; dismissal of claims by a person falsely claiming indigent status
Sec. 2. (a) A court shall review a complaint or petition filed by an offender and shall determine if the claim may proceed. A claim may not proceed if the court determines that the claim:
(1) is frivolous;
(2) is not a claim upon which relief may be granted; or
(3) seeks monetary relief from a defendant who is immune from liability for such relief.
(b) A claim is frivolous under subsection (a)(1) if the claim:
(1) is made primarily to harass a person; or
(2) lacks an arguable basis either in:
(A) law; or
(B) fact.
(c) A court shall dismiss a complaint or petition if:
(1) the offender who filed the complaint or petition received leave to prosecute the action as an indigent person; and
(2) the court determines that the offender misrepresented the offender's claim not to have sufficient funds to prosecute the action.
As added by P.L.80-2004, SEC.6.

IC 34-58-1-3
Order if claim barred
Sec. 3. If a court determines that a claim may not proceed under section 2 of this chapter, the court shall enter an order:
(1) explaining why the claim may not proceed; and
(2) stating whether there are any remaining claims in the complaint or petition that may proceed.
As added by P.L.80-2004, SEC.6.

IC 34-58-1-4
Duty of the clerk
Sec. 4. The clerk of the court shall send an order entered under section 3 of this chapter to:
(1) the offender;
(2) each defendant or respondent in the action;
(3) the department of correction, if the offender is incarcerated

by the department of correction;
(4) the sheriff of the county in which the inmate is incarcerated, if the inmate is incarcerated in a county or city jail; and
(5) the attorney general.
As added by P.L.80-2004, SEC.6.



CHAPTER 2. ABUSIVE LITIGATION






ARTICLE 59. UNIFORM UNSWORN FOREIGN DECLARATIONS ACT

CHAPTER 1. UNIFORM UNSWORN FOREIGN DECLARATIONS ACT

IC 34-59-1-2
"Boundaries of the United States"
Sec. 2. As used in this chapter, "boundaries of the United States" means the geographic boundaries of:
(1) the United States;
(2) Puerto Rico;
(3) the United States Virgin Islands; and
(4) any territory or insular possession subject to the jurisdiction of the United States.
As added by P.L.57-2010, SEC.2.

IC 34-59-1-3
"Law"
Sec. 3. As used in this chapter, "law" includes the following:
(1) The federal or a state constitution.
(2) A federal or state statute.
(3) A judicial decision or order.
(4) A rule of court.
(5) An executive order.
(6) An administrative rule, regulation, or order.
As added by P.L.57-2010, SEC.2.

IC 34-59-1-4
"Record"
Sec. 4. As used in this chapter, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
As added by P.L.57-2010, SEC.2.

IC 34-59-1-5
"Sign" Sec. 5. As used in this chapter, "sign" means, with present intent to authenticate or adopt a record:
(1) to execute or adopt a tangible symbol; or
(2) to attach to or logically associate with the record an electronic symbol, sound, or process.
As added by P.L.57-2010, SEC.2.

IC 34-59-1-6
"State"
Sec. 6. As used in this chapter, "state" means any of the following:
(1) A state of the United States.
(2) The District of Columbia.
(3) Puerto Rico.
(4) The United States Virgin Islands.
(5) A federally recognized Indian tribe.
(6) Any territory or insular possession subject to the jurisdiction of the United States.
As added by P.L.57-2010, SEC.2.

IC 34-59-1-7
"Sworn declaration"
Sec. 7. (a) As used in this chapter, "sworn declaration" means a declaration in a signed record given under oath.
(b) The term includes a sworn statement, verification, certificate, and affidavit.
As added by P.L.57-2010, SEC.2.

IC 34-59-1-8
"Unsworn declaration"
Sec. 8. As used in this chapter, "unsworn declaration" means a declaration in a signed record that is not given under oath but is given under penalty of perjury.
As added by P.L.57-2010, SEC.2.

IC 34-59-1-9
Effect of unsworn declaration; application
Sec. 9. (a) Except as provided in subsection (b), if an Indiana law requires or allows the use of a sworn declaration, an unsworn declaration meeting the requirements of this chapter has the same effect as a sworn declaration.
(b) This chapter does not apply to:
(1) a deposition;
(2) an oath of office;
(3) an oath required to be given before a specified official other than a notary public;
(4) a declaration to be recorded under IC 32; or
(5) an oath required by IC 29-1-5.
As added by P.L.57-2010, SEC.2.
IC 34-59-1-10
Unsworn declaration; type of medium
Sec. 10. If an Indiana law requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.
As added by P.L.57-2010, SEC.2.

IC 34-59-1-11
Unsworn declaration; form
Sec. 11. An unsworn declaration under this chapter must be in substantially the following form:
I declare and affirm under penalty of perjury under the laws of Indiana that the foregoing is true and correct, and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.
Executed on the __________ day of __________, _________, at
(date) (month) (year)
___________________________, __________.
(city or other location, and state) (country)
________________________
(printed name)
________________________
(signature)
As added by P.L.57-2010, SEC.2.

IC 34-59-1-12
Consideration for uniformity of the law
Sec. 12. In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact the Uniform Unsworn Foreign Declarations Act.
As added by P.L.57-2010, SEC.2.

IC 34-59-1-13
Electronic signatures; electronic delivery
Sec. 13. This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.) but does not:
(1) modify, limit, or supersede 15 U.S.C. 7001(c); or
(2) authorize electronic delivery of any of the notices described in 15 U.S.C. 7003(b).
As added by P.L.57-2010, SEC.2.









TITLE 35. CRIMINAL LAW AND PROCEDURE

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 1.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. REPEALED

CHAPTER 1. REPEALED






ARTICLE 18. REPEALED

CHAPTER 1. REPEALED






ARTICLE 19. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20. REPEALED

CHAPTER 1. REPEALED






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 22. REPEALED

CHAPTER 1. REPEALED






ARTICLE 23. REPEALED

CHAPTER 1. REPEALED






ARTICLE 24. REPEALED

CHAPTER 1. REPEALED






ARTICLE 24.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 25. REPEALED

CHAPTER 1. REPEALED






ARTICLE 26. REPEALED

CHAPTER 1. REPEALED






ARTICLE 27. REPEALED

CHAPTER 1. REPEALED






ARTICLE 28. REPEALED

CHAPTER 1. REPEALED






ARTICLE 29. REPEALED

CHAPTER 1. REPEALED






ARTICLE 30. REPEALED

CHAPTER 1. REPEALED






ARTICLE 31. REPEALED

CHAPTER 1. REPEALED






ARTICLE 31.5. DEFINITIONS

CHAPTER 1. GENERAL DEFINITIONS



CHAPTER 2. DEFINITIONS

IC 35-31.5-2-2
"Access"
Sec. 2. "Access", for purposes of IC 35-43-2-3, has the meaning set forth in IC 35-43-2-3(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-3
"Accused"
Sec. 3. "Accused", for purposes of IC 35-40, has the meaning set forth in IC 35-40-4-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-4
"Administer"
Sec. 4. "Administer", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-5
"Adoption services"
Sec. 5. "Adoption services", for purposes of IC 35-46-1-22, has the meaning set forth in IC 35-46-1-22(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-6
"Adoptive grandparent"
Sec. 6. "Adoptive grandparent", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-7
"Adoptive parent"
Sec. 7. "Adoptive parent", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-8
"Adult"
Sec. 8. "Adult", for purposes of IC 35-47-10, has the meaning set forth in IC 35-47-10-2.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-9
"Adult employee"
Sec. 9. "Adult employee" means an employee who is at least eighteen (18) years of age.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-10
"Advisory sentence"
Sec. 10. (a) "Advisory sentence", for purposes of IC 35-35-3, means the nonbinding guideline sentence defined in IC 35-50-2-1.3.
(b) "Advisory sentence", for purposes of IC 35-50-2-3 through IC 35-50-2-7, has the meaning set forth in IC 35-50-2-1.3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-11
"Agency"
Sec. 11. (a) "Agency" means any authority, board, bureau, commission, committee, department, division, hospital, military body, or other instrumentality of:
(1) the state, a county, a township, a city, a town, a separate municipal corporation, a special taxing district, or a public corporation; or
(2) a state assisted college or state assisted university.
(b) The term does not include any part of the legislative department or the judicial department of state government.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-12
"Agent"
Sec. 12. (a) Except as provided in subsection (b), "agent" means an operator, a manager, an adult employee, or a security agent employed by a store.
(b) "Agent", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-13
"Agent contract"
Sec. 13. "Agent contract", for purposes of IC 35-46-4, has the meaning set forth in IC 35-46-4-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-14
"Alcohol abuser"
Sec. 14. "Alcohol abuser", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-15
"Alien" Sec. 15. "Alien", for purposes of IC 35-44-5, has the meaning set forth in IC 35-44-5-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-16
"Ammunition"
Sec. 16. "Ammunition", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-2.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-16.5
"Analog"
Sec. 16.5. "Analog", for purposes of section 321 of this chapter, means a new or novel chemical entity, independent of synthetic route or natural origin, having substantially the same:
(1) carbon backbone structure; and
(2) pharmacological mechanism of action;
as a compound specifically defined as a synthetic drug in section 321 of this chapter.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-17
"Animal"
Sec. 17. "Animal", for purposes of IC 35-46-3-15, has the meaning set forth in IC 35-46-3-15(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-18
"Animal fighting contest"
Sec. 18. "Animal fighting contest", for purposes of IC 35-46-3, has the meaning set forth in IC 35-46-3-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-19
"Animal fighting paraphernalia"
Sec. 19. "Animal fighting paraphernalia", for purposes of IC 35-46-3, has the meaning set forth in IC 35-46-3-4.3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-20
"Apartment complex"
Sec. 20. "Apartment complex" means real property consisting of at least five (5) units that are regularly used to rent or otherwise furnish residential accommodations for periods of at least thirty (30) days.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-21
"Armor-piercing handgun ammunition"
Sec. 21. "Armor-piercing handgun ammunition", for purposes of

IC 35-47-5-11, has the meaning set forth in IC 35-47-5-11(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-22
"Attorney"
Sec. 22. "Attorney", for purposes of IC 35-45-14 has the meaning set forth in IC 35-45-14-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-23
"Audiovisual recording device"
Sec. 23. "Audiovisual recording device", for purposes of IC 35-46-8, has the meaning set forth in IC 35-46-8-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-24
"Authorized operator"
Sec. 24. "Authorized operator", for purposes of IC 35-43-4-2.7, has the meaning set forth in IC 35-43-4-2.7(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-25
"Bail bond"
Sec. 25. "Bail bond," for purposes of IC 35-33-8, has the meaning set forth in IC 35-33-8-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-26
"Beat"
Sec. 26. "Beat", for purposes of IC 35-46-3, has the meaning set forth in IC 35-46-3-0.5(2).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-27
"Benefit identification card"
Sec. 27. "Benefit identification card", for purposes of IC 35-43-4-6, has the meaning set forth in IC 35-43-4-6(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-28
"Body armor"
Sec. 28. "Body armor", for purposes of IC 35-47-5-13, has the meaning set forth in IC 35-47-5-13(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-29
"Bodily injury"
Sec. 29. "Bodily injury" means any impairment of physical condition, including physical pain.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-30
"Body piercing"
Sec. 30. "Body piercing", for purposes of IC 35-42-2-7, has the meaning set forth in IC 35-42-2-7(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-31
"Bomb"
Sec. 31. (a) "Bomb" means an explosive or incendiary device designed to release:
(1) destructive materials or force; or
(2) dangerous gases;
that is detonated by impact, proximity to an object, a timing mechanism, a chemical reaction, ignition, or other predetermined means.
(b) The term does not include the following:
(1) A firearm (as defined in section 133 (a) of this chapter or the ammunition or components for handloading ammunition for a firearm.
(2) Fireworks regulated under IC 22-11-14.
(3) Boating, railroad, and other safety flares.
(4) Propellants used in model rockets or similar hobby activities.
(5) Commercially manufactured black powder in quantities not to exceed fifty (50) pounds, percussion caps, safety and pyrotechnic fuses, quills, quick and slow matches, and friction primers intended to be used solely for sporting, recreational, or cultural purposes in antique firearms or antique devices.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-32
"Booby trap"
Sec. 32. "Booby trap", for purposes of IC 35-47.5, has the meaning set forth in IC 35-47.5-2-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-33
"Camera"
Sec. 33. "Camera", for purposes of IC 35-45-4-5, has the meaning set forth in IC 35-45-4-5(a)(1).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-34
"Card skimming device"
Sec. 34. "Card skimming device", for purposes of IC 35-43-5-4.3, has the meaning set forth in IC 35-43-5-4.3(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-35
"Cave" Sec. 35. "Cave", for purposes of IC 35-43-1-3, has the meaning set forth in IC 35-43-1-3(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-36
"Certified copy of a certificate of title"
Sec. 36. "Certified copy of a certificate of title", for purposes of IC 35-37-4-9, has the meaning set forth in IC 35-37-4-9(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-37
"Charter school"
Sec. 37. "Charter school", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-37.5
"Chemical test"
Sec. 37.5. "Chemical test", for purposes of IC 35-46-9, has the meaning set forth in IC 35-46-9-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-38
"Child"
Sec. 38. "Child", for purposes of IC 35-47-10 and IC 35-44.1-5-5, has the meaning set forth in IC 35-47-10-3.
As added by P.L.114-2012, SEC.67. Amended by P.L.126-2012, SEC.45.

IC 35-31.5-2-39
"Child care provider"
Sec. 39. "Child care provider", for purposes of IC 35-42-1-4, has the meaning set forth in IC 35-42-1-4(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-40
"Child care worker"
Sec. 40. "Child care worker", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(d).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-41
"Chinese throwing star"
Sec. 41. "Chinese throwing star", for purposes of IC 35-47-5-12, has the meaning set forth in IC 35-47-5-12(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-42
"Claim statement"
Sec. 42. "Claim statement", for purposes of IC 35-43-5, has the

meaning set forth in IC 35-43-5-1(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-43
"Class D felony conviction"
Sec. 43. "Class D felony conviction", for purposes of IC 35-50-2, has the meaning set forth in IC 35-50-2-1(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-44
"Cloning"
Sec. 44. "Cloning", for purposes of IC 35-46-5-2, has the meaning set forth in IC 35-46-5-2(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-45
"Code grabbing device"
Sec. 45. "Code grabbing device", for purposes of IC 35-45-12, has the meaning set forth in IC 35-45-12-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-46
"Coin machine"
Sec. 46. "Coin machine", for purposes of IC 35-43-5 and IC 35-46-1-11.5, has the meaning set forth in IC 35-43-5-1(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-47
"Combative fighting"
Sec. 47. "Combative fighting", for purposes of IC 35-45-18, has the meaning set forth in IC 35-45-18-1(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-48
"Community corrections program"
Sec. 48. "Community corrections program", for purposes of IC 35-38-2.6, has the meaning set forth in IC 35-38-2.6-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-49
"Community policing volunteer"
Sec. 49. "Community policing volunteer" means a person who is:
(1) not a law enforcement officer; and
(2) actively participating in a plan, system, or strategy:
(A) established by and conducted under the authority of a law enforcement agency; and
(B) in which citizens:
(i) participate with and are guided by the law enforcement agency; and
(ii) work with members of the law enforcement agency to

reduce or prevent crime within a defined geographic area.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-50
"Community restitution or service"
Sec. 50. "Community restitution or service" means performance of services directly for a:
(1) victim;
(2) nonprofit entity; or
(3) governmental entity;
without compensation, including graffiti abatement, park maintenance, and other community service activities. The term does not include the reimbursement under IC 35-50-5-3 or another law of damages or expenses incurred by a victim or another person as the result of a violation of law.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-51
"Community transition program"
Sec. 51. "Community transition program" has the meaning set forth in IC 11-8-1-5.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-52
"Component"
Sec. 52. "Component", for purposes of IC 35-42-1-7, has the meaning set forth in IC 35-42-1-7(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-53
"Computer network"
Sec. 53. (a) "Computer network", for purposes of IC 35-43-1-4, has the meaning set forth in IC 35-43-1-4(a).
(b) "Computer network", for purposes of IC 35-43-2-3, has the meaning set forth in IC 35-43-2-3(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-54
"Computer program"
Sec. 54. "Computer program", for purposes of IC 35-43-1-4, has the meaning set forth in IC 35-43-1-4(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-55
"Computer system"
Sec. 55. (a) "Computer system", for purposes of IC 35-43-1-4, has the meaning set forth in IC 35-43-1-4(a).
(b) "Computer system", for purposes of IC 35-43-2-3, has the meaning set forth in IC 35-43-2-3(a).
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-56
"Confidential communication"
Sec. 56. "Confidential communication", for purposes of IC 35-37-6, has the meaning set forth in IC 35-37-6-1(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-57
"Confine"
Sec. 57. "Confine", for purposes of IC 35-42-3, has the meaning set forth in IC 35-42-3-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-58
"Constant supervision"
Sec. 58. "Constant supervision", for purposes of IC 35-38-2.5, has the meaning set forth in IC 35-38-2.5-2.3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-59
"Consumer"
Sec. 59. "Consumer", for purposes of IC 35-43-6, has the meaning set forth in IC 35-43-6-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-60
"Consumer product"
Sec. 60. (a) "Consumer product", for purposes of IC 35-44-2-2, has the meaning set forth in IC 35-44-2-2(a).
(b) "Consumer product", for purposes of IC 35-45-8, has the meaning set forth in IC 35-45-8-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-61
"Constant video monitoring"
Sec. 61. "Constant video monitoring", for purposes of IC 35-48-4-14.7, has the meaning set forth in IC 35-48-4-14.7(b)(1).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-62
"Contraband"
Sec. 62. "Contraband", for purposes of IC 35-44-3-9.3, has the meaning set forth in IC 35-44-3-9.3(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-63
"Contract agency"
Sec. 63. "Contract agency", for purposes of IC 35-38-2.5, has the meaning set forth in IC 35-38-2.5-2.5.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-64
"Controlled substance"
Sec. 64. "Controlled substance", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-9.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-65
"Controlled substance analog"
Sec. 65. "Controlled substance analog", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-9.3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-66
"Convenience package"
Sec. 66. "Convenience package", for purposes of IC 35-48-4-14.7, has the meaning set forth in IC 35-48-4-14.7(b)(2).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-67
"Correctional professional"
Sec. 67. "Correctional professional", for purposes of IC 35-42-2-1, has the meaning set forth in IC 35-42-2-1(b)(2).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-68
"Counterfeit substance"
Sec. 68. "Counterfeit substance", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-10.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-69
"Credit card"
Sec. 69. "Credit card", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(d).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-70
"Credit card holder"
Sec. 70. "Credit card holder", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(e).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-71
"Credit institution"
Sec. 71. "Credit institution" means a bank, insurance company, credit union, savings association, investment trust, industrial loan and investment company, or other organization held out to the public as a place of deposit of funds or a medium of savings or collective investment.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-72
"Credit restricted felon"
Sec. 72. "Credit restricted felon" means a person who has been convicted of at least one (1) of the following offenses:
(1) Child molesting involving sexual intercourse or deviate sexual conduct (IC 35-42-4-3(a)), if:
(A) the offense is committed by a person at least twenty-one (21) years of age; and
(B) the victim is less than twelve (12) years of age.
(2) Child molesting (IC 35-42-4-3) resulting in serious bodily injury or death.
(3) Murder (IC 35-42-1-1), if:
(A) the person killed the victim while committing or attempting to commit child molesting (IC 35-42-4-3);
(B) the victim was the victim of a sex crime under IC 35-42-4 for which the person was convicted; or
(C) the victim of the murder was listed by the state or known by the person to be a witness against the person in a prosecution for a sex crime under IC 35-42-4 and the person committed the murder with the intent to prevent the victim from testifying.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-73
"Criminal activity"
Sec. 73. "Criminal activity", for purposes of IC 35-45-15, has the meaning set forth in IC 35-45-15-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-74
"Criminal gang"
Sec. 74. (a) "Criminal gang", for purposes of IC 35-45-9, has the meaning set forth in IC 35-45-9-1.
(b) "Criminal gang", for purposes of IC 35-50-2-15, has the meaning set forth in IC 35-50-2-1.4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-75
"Crime"
Sec. 75. (a) Except as provided in subsection (b), "crime" means a felony or a misdemeanor.
(b) "Crime", for purposes of IC 35-40, has the meaning set forth in IC 35-40-4-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-76
"Crimes involving domestic or family violence"
Sec. 76. "Crime involving domestic or family violence" means a crime that occurs when a family or household member commits, attempts to commit, or conspires to commit any of the following

against another family or household member:
(1) A homicide offense under IC 35-42-1.
(2) A battery offense under IC 35-42-2.
(3) Kidnapping or confinement under IC 35-42-3.
(4) Human and sexual trafficking crimes under IC 35-42-3.5.
(5) A sex offense under IC 35-42-4.
(6) Robbery under IC 35-42-5.
(7) Arson or mischief under IC 35-43-1.
(8) Burglary or trespass under IC 35-43-2.
(9) Disorderly conduct under IC 35-45-1.
(10) Intimidation or harassment under IC 35-45-2.
(11) Voyeurism under IC 35-45-4.
(12) Stalking under IC 35-45-10.
(13) An offense against family under IC 35-46-1-2 through IC 35-46-1-8, IC 35-46-1-12, or IC 35-46-1-15.1.
(14) A crime involving animal cruelty and a family or household member under IC 35-46-3-12(b)(2) or IC 35-46-3-12.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-77
"Crime of deception"
Sec. 77. "Crime of deception", for purposes of IC 35-38-1, has the meaning set forth in IC 35-38-1-2.5(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-78
"Crime of domestic violence"
Sec. 78. "Crime of domestic violence", for purposes of IC 5-2-6.1 and IC 35-47-4-7, means an offense or the attempt to commit an offense that:
(1) has as an element the:
(A) use of physical force; or
(B) threatened use of a deadly weapon; and
(2) is committed against a:
(A) current or former spouse, parent, or guardian of the defendant;
(B) person with whom the defendant shared a child in common;
(C) person who was cohabiting with or had cohabited with the defendant as a spouse, parent, or guardian; or
(D) person who was or had been similarly situated to a spouse, parent, or guardian of the defendant.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-79
"Crime of violence"
Sec. 79. "Crime of violence", for purposes of IC 35-50-1-2, has the meaning set forth in IC 35-50-1-2(a).
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-80
"Custodian"
Sec. 80. "Custodian", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(e).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-81
"Customer"
Sec. 81. "Customer", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(f).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-82
"Dangerous device"
Sec. 82. "Dangerous device", for purposes of IC 35-47-6-1.1, has the meaning set forth in IC 35-47-6-1.1(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-83
"Dangerous gas"
Sec. 83. "Dangerous gas", for purposes of section 31 of this chapter, means a toxic chemical or its precursors that through chemical action or properties on life processes cause death or permanent injury to human beings. The term does not include the following:
(1) Riot control agents, smoke, and obscuration materials or medical products that are manufactured, possessed, transported, or used in accordance with the laws of the United States and of this state.
(2) Tear gas devices designed to be carried on or about the person that contain not more than one-half (1/2) ounce of the chemical.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-84
"Data"
Sec. 84. "Data", for purposes of IC 35-43-1-4, has the meaning set forth in IC 35-43-1-4(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-85
"Deadly force"
Sec. 85. "Deadly force" means force that creates a substantial risk of serious bodily injury.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-86
"Deadly weapon"
Sec. 86. (a) Except as provided in subsection (b), "deadly weapon" means the following: (1) A loaded or unloaded firearm.
(2) A destructive device, weapon, device, taser (as defined in IC 35-47-8-3) or electronic stun weapon (as defined in IC 35-47-8-1), equipment, chemical substance, or other material that in the manner it:
(A) is used;
(B) could ordinarily be used; or
(C) is intended to be used;
is readily capable of causing serious bodily injury.
(3) An animal (as defined in IC 35-46-3-3) that is:
(A) readily capable of causing serious bodily injury; and
(B) used in the commission or attempted commission of a crime.
(4) A biological disease, virus, or organism that is capable of causing serious bodily injury.
(b) The term does not include:
(1) a taser (as defined in IC 35-47-8-3);
(2) an electronic stun weapon (as defined in IC 35-47-8-1);
(3) a chemical designed to temporarily incapacitate a person; or
(4) another device designed to temporarily incapacitate a person;
if the device described in subdivisions (1) through (4) is used by a law enforcement officer who has been trained in the use of the device and who uses the device in accordance with the law enforcement officer's training and while lawfully engaged in the execution of official duties.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-87
"Dealer"
Sec. 87. (a) "Dealer", for purposes of IC 35-43-4-2.3, has the meaning set forth in IC 35-43-4-2.3(a).
(b) "Dealer", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-88
"Delinquent act"
Sec. 88. "Delinquent act", for purposes of IC 35-40, has the meaning set forth in IC 35-40-4-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-89
"Delivery"
Sec. 89. "Delivery", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-11.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-90
"Dependent" Sec. 90. (a) "Dependent", for purposes of IC 35-44-1-3, has the meaning set forth in IC 35-44-1-3(a)(1).
(b) "Dependent", for purposes of IC 35-46-1, has the meaning set forth in IC 35-46-1-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-91
"Designated offense"
Sec. 91. "Designated offense", for purposes of IC 35-33.5, means the following:
(1) A Class A, Class B, or Class C felony that is a controlled substance offense (IC 35-48-4).
(2) Murder (IC 35-42-1-1).
(3) Kidnapping (IC 35-42-3-2).
(4) Criminal confinement (IC 35-42-3-3).
(5) Robbery (IC 35-42-5-1).
(6) Arson (IC 35-43-1-1).
(7) Child solicitation (IC 35-42-4-6).
(8) Human and sexual trafficking crimes under IC 35-42-3.5.
(9) Escape as a Class B felony or Class C felony (IC 35-44.1-3-4).
(10) An offense that relates to a weapon of mass destruction (as defined in section 354 of this chapter).
(11) An attempt or conspiracy to commit an offense described in subdivisions (1) through (10).
(12) An offense under the law of the United States or in another state or country that is substantially similar to an offense described in subdivisions (1) through (11).
As added by P.L.114-2012, SEC.67. Amended by P.L.126-2012, SEC.46.

IC 35-31.5-2-92
"Destructive device"
Sec. 92. "Destructive device" has the meaning set forth in IC 35-47.5-2-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-93
"Detonator"
Sec. 93. "Detonator", for purposes of IC 35-47.5, has the meaning set forth in IC 35-47.5-2-5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-94
"Deviate sexual conduct"
Sec. 94. "Deviate sexual conduct" means an act involving:
(1) a sex organ of one (1) person and the mouth or anus of another person; or
(2) the penetration of the sex organ or anus of a person by an object. As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-95
"Dispatched firefighter"
Sec. 95. "Dispatched firefighter", for purposes of IC 35-44-4, has the meaning set forth in IC 35-44-4-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-96
"Dispense"
Sec. 96. (a) Except as provided in subsection (b), "dispense", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-12.
(b) "Dispense", for purposes of IC 35-48-7, has the meaning set forth in IC 35-48-7-2.9(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-97
"Dispenser"
Sec. 97. "Dispenser", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-13.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-98
"Disseminate"
Sec. 98. "Disseminate", for purposes of IC 35-42-4-4, has the meaning set forth in IC 35-42-4-4(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-99
"Dissolvable tobacco product"
Sec. 99. "Dissolvable tobacco product", for purposes of IC 35-46-1, has the meaning set forth in IC 35-46-1-1.3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-100
"Distribute"
Sec. 100. (a) "Distribute", for purposes of IC 35-46-1-10, has the meaning set forth in IC 35-46-1-10(e).
(b) "Distribute", for purposes of IC 35-46-1-10.2, has the meaning set forth in IC 35-46-1-10.2(e).
(c) "Distribute", for purposes of IC 35-47.5, has the meaning set forth in IC 35-47.5-2-6.
(d) "Distribute", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-14.
(e) "Distribute", for purposes of IC 35-49, has the meaning set forth in IC 35-49-1-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-101
"Distributor" Sec. 101. "Distributor", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-15.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-102
"Documentary material"
Sec. 102. "Documentary material", for purposes of IC 35-45-6, has the meaning set forth in IC 35-45-6-1(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-103
"Domestic animal"
Sec. 103. "Domestic animal", for purposes of IC 35-46-3-12(d) has the meaning set forth in IC 35-46-3-12(d).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-104
"Drug"
Sec. 104. (a) "Drug", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-16.
(b) "Drug", for purposes of IC 35-50-2-10, has the meaning set forth in IC 35-50-2-10(a)(1).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-105
"Drug abuser"
Sec. 105. "Drug abuser", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-106
"Drug or alcohol screening test"
Sec. 106. "Drug or alcohol screening test", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(g).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-107
"Dwelling"
Sec. 107. "Dwelling" means a building, structure, or other enclosed space, permanent or temporary, movable or fixed, that is a person's home or place of lodging.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-108
"Earliest possible release date"
Sec. 108. "Earliest possible release date", for purposes of IC 35-38-3, has the meaning set forth in IC 35-38-3-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-109 "Effects of battery"
Sec. 109. "Effects of battery" refers to a psychological condition of an individual who has suffered repeated physical or sexual abuse inflicted by another individual who is the:
(1) victim of an alleged crime for which the abused individual is charged in a pending prosecution; and
(2) abused individual's:
(A) spouse or former spouse;
(B) parent;
(C) guardian or former guardian;
(D) custodian or former custodian; or
(E) cohabitant or former cohabitant.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-110
"Electronic communications"
Sec. 110. "Electronic communication", for purposes of IC 35-33.5, means any transfer of signs, signals, writing, images, sounds, data, oral communication, digital information, or intelligence of any nature transmitted in whole or in part by a wire, a radio, or an electromagnetic, a photoelectronic, or a photo-optical system.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-111
"Electronic gaming device"
Sec. 111. "Electronic gaming device", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-112
"Electronic stun weapon"
Sec. 112. "Electronic stun weapon", for purposes of IC 35-47-8, has the meaning set forth in IC 35-47-8-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-113
"Emergency call"
Sec. 113. "Emergency call", for purposes of IC 35-45-2-3, has the meaning set forth in IC 35-45-2-3(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-114
"Emergency incident area"
Sec. 114. "Emergency incident area", for purposes of IC 35-44-4, has the meaning set forth in IC 35-44-4-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-115
"Emergency medical person"
Sec. 115. "Emergency medical person", for purposes of

IC 35-44-3-8.5, has the meaning set forth in IC 35-44-3-8.5(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-116
"Endangered adult"
Sec. 116. "Endangered adult", for purposes of IC 35-46-1, has the meaning set forth in IC 35-46-1-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-117
"Endorsement contract"
Sec. 117. "Endorsement contract", for purposes of IC 35-46-4, has the meaning set forth in IC 35-46-4-1.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-118
"Enterprise"
Sec. 118. "Enterprise", for purposes of IC 35-45-6, has the meaning set forth in IC 35-45-6-1(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-119
"Entrusted"
Sec. 119. "Entrusted", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(h).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-120
"Ephedrine"
Sec. 120. "Ephedrine", for purposes of IC 35-48-4-14.7, has the meaning set forth in IC 35-48-4-14.7(b)(3).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-121
"Episode of criminal conduct"
Sec. 121. "Episode of criminal conduct", for purposes of IC 35-50-1-2, has the meaning set forth in IC 35-50-1-2(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-122
"Evidence of previous battery"
Sec. 122. "Evidence of a previous battery", for purposes of IC 35-37-4-14, has the meaning set forth in IC 35-37-4-14(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-123
"Exception report"
Sec. 123. "Exception report", for purposes of IC 35-48-7, has the meaning set forth in IC 35-48-7-4.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-124
"Exert control over property"
Sec. 124. "Exert control over property", for purposes of IC 35-43-4, has the meaning set forth in IC 35-43-4-1(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-125
"Explosives"
Sec. 125. "Explosives", for purposes of IC 35-47.5, has the meaning set forth in IC 35-47.5-2-7.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-126
"Extension"
Sec. 126. "Extension", for purposes of IC 35-33.5, means an extension of the duration for which a warrant remains effective under IC 35-33.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-127
"Family housing complex"
Sec. 127. "Family housing complex" means a building or series of buildings:
(1) that contains at least twelve (12) dwelling units:
(A) where children are domiciled or are likely to be domiciled; and
(B) that are owned by a governmental unit or political subdivision;
(2) that is operated as a hotel or motel (as described in IC 22-11-18-1);
(3) that is operated as an apartment complex; or
(4) that contains subsidized housing.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-128
"Family or household member"
Sec. 128. (a) An individual is a "family or household member" of another person if the individual:
(1) is a current or former spouse of the other person;
(2) is dating or has dated the other person;
(3) is or was engaged in a sexual relationship with the other person;
(4) is related by blood or adoption to the other person;
(5) is or was related by marriage to the other person;
(6) has or previously had an established legal relationship:
(A) as a guardian of the other person;
(B) as a ward of the other person;
(C) as a custodian of the other person;
(D) as a foster parent of the other person; or
(E) in a capacity with respect to the other person similar to

those listed in clauses (A) through (D); or
(7) has a child in common with the other person.
(b) An individual is a "family or household member" of both persons to whom subsection (a)(1), (a)(2), (a)(3), (a)(4), (a)(5), (a)(6), or (a)(7) applies if the individual is a minor child of one (1) of the persons.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-129
"Federal enforcement officer"
Sec. 129. "Federal enforcement officer" means any of the following:
(1) A Federal Bureau of Investigation special agent.
(2) A United States Marshals Service marshal or deputy.
(3) A United States Secret Service special agent.
(4) A United States Fish and Wildlife Service special agent.
(5) A United States Drug Enforcement Agency agent.
(6) A Bureau of Alcohol, Tobacco, Firearms and Explosives agent.
(7) A United States Forest Service law enforcement officer.
(8) A United States Department of Defense police officer or criminal investigator.
(9) A United States Customs Service agent.
(10) A United States Postal Service investigator.
(11) A National Park Service law enforcement commissioned ranger.
(12) United States Department of Agriculture, Office of Inspector General special agent.
(13) A United States Citizenship and Immigration Services special agent.
(14) An individual who is:
(A) an employee of a federal agency; and
(B) authorized to make arrests and carry a firearm in the performance of the individual's official duties.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-130
"Felony conviction"
Sec. 130. "Felony conviction", for purposes of IC 35-50-2, has the meaning set forth in IC 35-50-2-1(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-131
"Fetal tissue"
Sec. 131. "Fetal tissue", for purposes of IC 35-46-5-1, has the meaning set forth in IC 35-46-5-1(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-132
"Fetus" Sec. 132. "Fetus", for purposes of IC 35-42-1-4, has the meaning set forth in IC 35-42-1-4(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-133
"Firearm"
Sec. 133. (a) Except as provided in subsection (b), "firearm", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-5.
(b) "Firearm", for purposes of IC 35-47-15, has the meaning set forth in IC 35-47-15-1.
(c) "Firearm", for purposes of IC 35-50-2-11, has the meaning set forth in IC 35-50-2-11(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-134
"Firearm accessory"
Sec. 134. "Firearm accessory", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-5.1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-135
"Firefighter"
Sec. 135. (a) "Firefighter", for purposes of IC 35-42-2-6, has the meaning set forth in IC 35-42-2-6(b).
(b) "Firefighter", for purposes of IC 35-44-4, has the meaning set forth in IC 35-44-4-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-136
"First responder"
Sec. 136. "First responder", for purposes of IC 35-42-2-6, has the meaning set forth in IC 35-42-2-6(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-137
"Food processing facility"
Sec. 137. "Food processing facility" means a facility used to prepare or process animal, plant, or other food ingredients into food products intended for sale or distribution to the general public for human consumption.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-138
"Forcible felony"
Sec. 138. "Forcible felony" means a felony that involves the use or threat of force against a human being, or in which there is imminent danger of bodily injury to a human being.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-139 "Forensic DNA analysis"
Sec. 139. "Forensic DNA analysis", for purposes of IC 35-37-4-13, has the meaning set forth in IC 35-37-4-13(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-140
"Gain"
Sec. 140. "Gain", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-141
"Gambling"
Sec. 141. "Gambling", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(d).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-142
"Gambling device"
Sec. 142. "Gambling device", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(e).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-143
"Gambling information"
Sec. 143. "Gambling information", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(f).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-144
"Governmental entity"
Sec. 144. "Governmental entity" means:
(1) the United States or any state, county, township, city, town, separate municipal corporation, special taxing district, or public school corporation;
(2) any authority, board, bureau, commission, committee, department, division, hospital, military body, or other instrumentality of any of those entities; or
(3) a state assisted college or state assisted university.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-145
"Governmental entity served by the public servant"
Sec. 145. "Governmental entity served by the public servant", for purposes of IC 35-44-1-3, has the meaning set forth in IC 35-44-1-3(a)(2).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-146
"Graffiti" Sec. 146. "Graffiti" means any unauthorized inscription, work, figure, or design that is marked, etched, scratched, drawn, or painted on a component of any building, structure, or other facility.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-147
"Gun show"
Sec. 147. "Gun show", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-5.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-148
"Handgun"
Sec. 148. "Handgun", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-6.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-149
"Harm"
Sec. 149. "Harm" means loss, disadvantage, or injury or anything so regarded by the person affected, including loss, disadvantage, or injury to any other person in whose welfare the person is interested.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-150
"Harassment"
Sec. 150. "Harassment", for purposes of IC 35-45-10, has the meaning set forth in IC 35-45-10-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-151
"Hazing"
Sec. 151. "Hazing", for purposes of IC 35-42-2-2, has the meaning set forth in IC 35-42-2-2(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-152
"Health care provider"
Sec. 152. "Health care provider", for purposes of IC 35-46-7, has the meaning set forth in IC 35-46-7-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-153
"Hoarding program"
Sec. 153. "Hoarding program", for purposes of IC 35-43-2-3, has the meaning set forth in IC 35-43-2-3(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-154
"Hoax device" Sec. 154. "Hoax device", for purposes of IC 35-47.5, has the meaning set forth in IC 35-47.5-2-8.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-155
"Home"
Sec. 155. (a) "Home", for purposes of IC 35-38-2.5, has the meaning set forth in IC 35-38-2.5-2.
(b) "Home", for purposes of IC 35-38-2.6-6, has the meaning set forth in IC 35-38-2.6-6(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-156
"Home improvement"
Sec. 156. "Home improvement", for purposes of IC 35-43-6, has the meaning set forth in IC 35-43-6-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-157
"Home improvement contract"
Sec. 157. "Home improvement contract", for purposes of IC 35-43-6, has the meaning set forth in IC 35-43-6-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-158
"Home improvement contract price"
Sec. 158. "Home improvement contract price", for purposes of IC 35-43-6, has the meaning set forth in IC 35-43-6-5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-159
"Home improvement supplier"
Sec. 159. "Home improvement supplier", for purposes of IC 35-43-6, has the meaning set forth in IC 35-43-6-6.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-160
"Human being"
Sec. 160. "Human being" means an individual who has been born and is alive.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-161
"Human organ"
Sec. 161. "Human organ", for purposes of IC 35-46-5-1, has the meaning set forth in IC 35-46-5-1(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-162
"Identification number" Sec. 162. "Identification number", for purposes of IC 35-43-7, has the meaning set forth in IC 35-43-7-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-163
"Identity theft"
Sec. 163. "Identify theft", for the purposes of IC 35-40-14, has the meaning set forth in IC 35-40-14-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-164
"Identifying information"
Sec. 164. "Identifying information", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(i).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-165
"Immediate precursor"
Sec. 165. "Immediate precursor", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-17.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-166
"Imprison"
Sec. 166. "Imprison" means to:
(1) confine in a penal facility;
(2) commit to the department of correction; or
(3) assign to a community transition program under IC 11-10-11.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-167
"Incendiary"
Sec. 167. "Incendiary", for purposes of IC 35-47.5, has the meaning set forth in IC 35-47.5-2-9.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-168
"Included offense"
Sec. 168. "Included offense" means an offense that:
(1) is established by proof of the same material elements or less than all the material elements required to establish the commission of the offense charged;
(2) consists of an attempt to commit the offense charged or an offense otherwise included therein; or
(3) differs from the offense charged only in the respect that a less serious harm or risk of harm to the same person, property, or public interest, or a lesser kind of culpability, is required to establish its commission.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-169
"Individual with mental retardation"
Sec. 169. (a) "Individual with mental retardation", for purposes of IC 35-36-2-5(e), has the meaning set forth in IC 35-36-2-5(e).
(b) "Individual with mental retardation", for purposes of IC 35-36-9 and IC 35-50-2, has the meaning set forth in IC 35-36-9-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-170
"Inmate"
Sec. 170. "Inmate", for purposes of IC 35-43-5-20, has the meaning set forth in IC 35-43-5-20(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-171
"Inmate outside a facility"
Sec. 171. "Inmate outside a facility", for purposes of IC 35-44-3-9.3, has the meaning set forth in IC 35-44-3-9.3(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-172
"INSPECT"
Sec. 172. "INSPECT", for purposes of IC 35-48-7, has the meaning set forth in IC 35-48-7-5.2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-173
"Instant messaging or chat room program"
Sec. 173. "Instant messaging or chat room program", for purposes of IC 35-42-4-12, has the meaning set forth in IC 35-42-4-12(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-174
"Insurer"
Sec. 174. "Insurer", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(k).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-175
"Interactive computer service"
Sec. 175. "Interactive computer service", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(g).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-176
"Interception"
Sec. 176. "Interception", for purposes of IC 35-33.5, means the intentional recording or acquisition of the contents of an electronic communication by a person other than a sender or receiver of that

communication, without the consent of the sender or receiver, by means of any instrument, device, or equipment under this article. This term includes the intentional recording or acquisition of communication through the use of a computer or a fax (facsimile transmission) machine. The term does not include recording or acquiring the contents of a radio transmission that is not:
(1) scrambled or encrypted;
(2) transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communication;
(3) carried on a subcarrier or other signal subsidiary to a radio transmission;
(4) transmitted over a communication system provided by a common carrier, unless the communication is a tone only paging system communication; or
(5) transmitted on frequencies allocated under part 25, subpart D, E, or F of part 74, or part 94 of the Rules of the Federal Communications Commission, unless, in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-177
"Item of value"
Sec. 177. "Item of value", for purposes of IC 35-46-5-1, has the meaning set forth in IC 35-46-5-1(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-177.5
"Intoxicated"
Sec. 177.5. "Intoxicated", for purposes of IC 35-46-9, has the meaning set forth in IC 35-46-9-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-178
"Juvenile facility"
Sec. 178. "Juvenile facility", for purposes of IC 35-44-3-9, has the meaning set forth in IC 35-44-3-9(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-179
"Key facility"
Sec. 179. "Key facility" means any of the following:
(1) A chemical manufacturing facility.
(2) A refinery.
(3) An electric utility facility, including:
(A) a power plant;
(B) a power generation facility peaker; (C) an electric transmission facility;
(D) an electric station or substation; or
(E) any other facility used to support the generation, transmission, or distribution of electricity.
However, the term does not include electric transmission land or right-of-way that is not completely enclosed, posted, and maintained by the electric utility.
(4) A water intake structure or water treatment facility.
(5) A natural gas utility facility, including:
(A) an age station;
(B) a compressor station;
(C) an odorization facility;
(D) a main line valve;
(E) a natural gas storage facility; or
(F) any other facility used to support the acquisition, transmission, distribution, or storage of natural gas. However, the term does not include gas transmission pipeline property that is not completely enclosed, posted, and maintained by the natural gas utility.
(6) A gasoline, propane, liquid natural gas (LNG), or other fuel terminal or storage facility.
(7) A transportation facility, including, but not limited to, a port, railroad switching yard, or trucking terminal. However, the term does not include a railroad track that is not part of a railroad switching yard.
(8) A pulp or paper manufacturing facility.
(9) A pharmaceutical manufacturing facility.
(10) A hazardous waste storage, treatment, or disposal facility.
(11) A telecommunications facility, including a central office or cellular telephone tower site.
(12) A facility:
(A) that is substantially similar to a facility, structure, or station listed in this section; or
(B) whose owner or operator is required to submit a risk management plan under the federal Chemical Safety Information, Site Security and Fuels Regulatory Relief Act (42 U.S.C. 7412(r)).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-180
"Knife"
Sec. 180. "Knife", for purposes of IC 35-47-5-2.5, has the meaning set forth in IC 35-47-5-2.5(a) and IC 35-47-5-2.5(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-181
"Labeling"
Sec. 181. "Labeling", for purposes of IC 35-45-8, has the meaning set forth in IC 35-45-8-2.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-182
"Laser pointer"
Sec. 182. "Laser pointer", for purposes of IC 35-47-4.5, has the meaning set forth in IC 35-47-4.5-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-183
"Law enforcement agency"
Sec. 183. "Law enforcement agency", for purposes of IC 35-47-15, has the meaning set forth in IC 35-47-15-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-184
"Law enforcement animal"
Sec. 184. "Law enforcement animal", for purposes of IC 35-46-3, has the meaning set forth in IC 35-46-3-4.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-185
"Law enforcement officer"
Sec. 185. "Law enforcement officer" means:
(1) a police officer (including a correctional police officer), sheriff, constable, marshal, prosecuting attorney, special prosecuting attorney, special deputy prosecuting attorney, the securities commissioner, or the inspector general;
(2) a deputy of any of those persons;
(3) an investigator for a prosecuting attorney or for the inspector general;
(4) a conservation officer;
(5) an enforcement officer of the alcohol and tobacco commission; or
(6) an enforcement officer of the securities division of the office of the secretary of state.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-186
"Lawful detention"
Sec. 186. (a) "Lawful detention" means:
(1) arrest;
(2) custody following surrender in lieu of arrest;
(3) detention in a penal facility;
(4) detention in a facility for custody of persons alleged or found to be delinquent children;
(5) detention under a law authorizing civil commitment in lieu of criminal proceedings or authorizing such detention while criminal proceedings are held in abeyance;
(6) detention for extradition or deportation;
(7) placement in a community corrections program's residential facility;
(8) electronic monitoring; (9) custody for purposes incident to any of the above including transportation, medical diagnosis or treatment, court appearances, work, or recreation; or
(10) any other detention for law enforcement purposes.
(b) Except as provided in subsection (a)(7) and (a)(8), the term does not include supervision of a person on probation or parole or constraint incidental to release with or without bail.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-187
"Licensed health professional"
Sec. 187. "Licensed health professional", for purposes of IC 35-42-2-8, has the meaning set forth in IC 35-42-2-8(a)(2).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-188
"Loaded"
Sec. 188. "Loaded", for purposes of IC 35-47-10, has the meaning set forth in IC 35-47-10-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-189
"Loan"
Sec. 189. "Loan", for purposes of IC 35-45-7, has the meaning set forth in IC 35-45-7-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-190
"Machine gun"
Sec. 190. "Machine gun" means a weapon that:
(1) shoots; or
(2) can be readily restored to shoot;
automatically more than one (1) shot, without manual reloading, by a single function of the trigger.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-191
"Make"
Sec. 191. "Make", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(m).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-192
"Manufacture"
Sec. 192. "Manufacture", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-18.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-193
"Manufacture of an unlawful telecommunications device" Sec. 193. "Manufacture of an unlawful telecommunications device", for purposes of IC 35-45-13, has the meaning set forth in IC 35-45-13-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-194
"Manufacturer"
Sec. 194. "Manufacturer", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(l).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-195
"Marijuana"
Sec. 195. "Marijuana", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-19.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-196
"Matter"
Sec. 196. (a) "Matter", for purposes of IC 35-42-4-4, has the meaning set forth in IC 35-42-4-4(a).
(b) "Matter", for purposes of IC 35-49, has the meaning set forth in IC 35-49-1-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-197
"Mental disease or defect"
Sec. 197. "Mental disease or defect", for purposes of IC 35-41-3-6, has the meaning set forth in IC 35-41-3-6(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-198
"Mentally ill"
Sec. 198. "Mentally ill", for purposes of IC 35-36, has the meaning set forth in IC 35-36-1-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-199
"Metering device"
Sec. 199. "Metering device", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(n).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-200
"Military recruiter"
Sec. 200. "Military recruiter", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(f).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-201 "Minimum sentence"
Sec. 201. "Minimum sentence", for purposes of IC 35-50-2, has the meaning set forth in IC 35-50-2-1(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-202
"Minor"
Sec. 202. "Minor", for purposes of IC 35-49, has the meaning set forth in IC 35-49-1-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-203
"Misconduct"
Sec. 203. "Misconduct", for purposes of IC 35-44-2-2, has the meaning set forth in IC 35-44-2-2(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-204
"Model glue"
Sec. 204. "Model glue", for purposes of IC 35-46-6, has the meaning set forth in IC 35-46-6-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-205
"Monitoring device"
Sec. 205. "Monitoring device", for purposes of IC 35-38-2.5, has the meaning set forth in IC 35-38-2.5-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-206
"Motion picture exhibition facility"
Sec. 206. "Motion picture exhibition facility" has the meaning set forth in IC 35-46-8-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-206.5
"Motorboat"
Sec. 206.5. "Motorboat", for purposes of IC 35-46-9, has the meaning set forth in IC 35-46-9-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-207
"Motor vehicle"
Sec. 207. "Motor vehicle" has the meaning set forth in IC 9-13-2-105(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-208
"Mutilate"
Sec. 208. "Mutilate", for purposes of IC 35-46-3, has the meaning

set forth in IC 35-46-3-0.5(3).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-209
"Narcotic drug"
Sec. 209. "Narcotic drug", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-20.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-210
"Neglect"
Sec. 210. "Neglect", for purposes of IC 35-46-3, has the meaning set forth in IC 35-46-3-0.5(4).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-211
"Nonpublic school"
Sec. 211. "Nonpublic school", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(g).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-212
"Nudity"
Sec. 212. (a) "Nudity", for purposes of IC 35-45-4-1 and IC 35-45-4-1.5, has the meaning set forth in IC 35-45-4-1(d).
(b) "Nudity", for purposes of IC 35-49, has the meaning set forth in IC 35-49-1-5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-213
"Offender"
Sec. 213. (a) "Offender", for purposes of IC 35-38-2-2.5, has the meaning set forth in IC 35-38-2-2.5(a).
(b) "Offender", for purposes of IC 35-38-2.5, has the meaning set forth in IC 35-38-2.5-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-214
"Offender against children"
Sec. 214. (a) "Offender against children", for purposes of IC 35-42-4-10, has the meaning set forth in IC 35-42-4-10(a).
(b) "Offender against children", for purposes of IC 35-42-4-11, has the meaning set forth in IC 35-42-4-11(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-215
"Offense"
Sec. 215. (a) Except as provided in subsections (b) and (c), "offense" means a crime. The term does not include an infraction.
(b) "Offense", for purposes of IC 35-38-7, has the meaning set

forth in IC 35-38-7-3.
(c) "Offense", for purposes of IC 35-50-2-11, has the meaning set forth in IC 35-50-2-11(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-216
"Offense relating to a criminal sexual act"
Sec. 216. "Offense relating to a criminal sexual act" means the following:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Child seduction (IC 35-42-4-7).
(5) Prostitution (IC 35-45-4-2).
(6) Patronizing a prostitute (IC 35-45-4-3).
(7) Incest (IC 35-46-1-3).
(8) Sexual misconduct with a minor under IC 35-42-4-9(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-217
"Offense relating to controlled substances"
Sec. 217. "Offense relating to controlled substances" means the following:
(1) Dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1).
(2) Dealing in methamphetamine (IC 35-48-4-1.1).
(3) Dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2).
(4) Dealing in a schedule IV controlled substance (IC 35-48-4-3).
(5) Dealing in a schedule V controlled substance (IC 35-48-4-4).
(6) Possession of cocaine or a narcotic drug (IC 35-48-4-6).
(7) Possession of methamphetamine (IC 35-48-4-6.1).
(8) Possession of a controlled substance (IC 35-48-4-7).
(9) Possession of paraphernalia (IC 35-48-4-8.3).
(10) Dealing in paraphernalia (IC 35-48-4-8.5).
(11) Offenses relating to registration (IC 35-48-4-14).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-218
"Official proceeding"
Sec. 218. "Official proceeding" means a proceeding held or that may be held before a legislative, judicial, administrative, or other agency or before an official authorized to take evidence under oath, including a referee, hearing examiner, commissioner, notary, or other person taking evidence in connection with a proceeding.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-219 "Operator"
Sec. 219. "Operator", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(h).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-220
"Opiate"
Sec. 220. "Opiate", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-21.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-221
"Opium poppy"
Sec. 221. "Opium poppy", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-22.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-222
"Overpass"
Sec. 222. "Overpass", for purposes of IC 35-42-2-5, has the meaning set forth in IC 35-42-2-5(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-223
"Overpressure device"
Sec. 223. "Overpressure device", for purposes of IC 35-47.5, has the meaning set forth in IC 35-47.5-2-11.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-224
"Owner"
Sec. 224. (a) "Owner", for purposes of IC 35-43-1-3, has the meaning set forth in IC 35-43-1-3(a).
(b) "Owner", for purposes of IC 35-49, has the meaning set forth in IC 35-49-1-6.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-225
"Panhandling"
Sec. 225. "Panhandling", for purposes of IC 35-45-17, has the meaning set forth in IC 35-45-17-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-226
"Party"
Sec. 226. "Party", for purposes of IC 35-43-9, has the meaning set forth in IC 35-43-9-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-227 "Pattern of racketeering activity"
Sec. 227. "Pattern of racketeering activity", for purposes of IC 35-45-6, has the meaning set forth in IC 35-45-6-1(d).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-228
"Party line"
Sec. 228. "Party line", for purposes of IC 35-45-2-3, has the meaning set forth in IC 35-45-2-3(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-229
"Patient"
Sec. 229. "Patient", for purposes of IC 35-48-7, has the meaning set forth in IC 35-48-7-5.6.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-230
"Pecuniary interest"
Sec. 230. "Pecuniary interest", for purposes of IC 35-44-1-3 and IC 35-44-1-7, has the meaning set forth in IC 35-44-1-3(a)(3).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-231
"Peep"
Sec. 231. "Peep", for purposes of IC 35-45-4-5, has the meaning set forth in IC 35-45-4-5(a)(2).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-232
"Penal facility"
Sec. 232. "Penal facility" means a state prison, correctional facility, county jail, penitentiary, house of correction, or any other facility for confinement of persons under sentence, or awaiting trial or sentence, for offenses. The term includes a correctional facility constructed under IC 4-13.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-233
"Performance"
Sec. 233. (a) "Performance", for purposes of IC 35-42-4-4, has the meaning set forth in IC 35-42-4-4(a).
(b) "Performance", for purposes of IC 35-49, has the meaning set forth in IC 35-49-1-7.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-234
"Person"
Sec. 234. (a) "Person" means a human being, corporation, limited liability company, partnership, unincorporated association, or

governmental entity.
(b) "Person", for purposes of IC 35-43-6, has the meaning set forth in IC 35-43-6-7.
(c) "Person", for purposes of IC 35-43-9, has the meaning set forth in IC 35-43-9-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-235
"Personally identifying information"
Sec. 235. "Personally identifying information", for purposes of IC 35-37-6, has the meaning set forth in IC 35-37-6-2.5(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-236
"Plea agreement"
Sec. 236. "Plea agreement", for purposes of IC 35-35-3, means an agreement between a prosecuting attorney and a defendant concerning the disposition of a felony or misdemeanor charge.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-237
"Police radio"
Sec. 237. "Police radio", for purposes of IC 35-44-3-12, has the meaning set forth in IC 35-44-3-12(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-238
"Polygraph"
Sec. 238. "Polygraph", for purposes of IC 35-37-4.5, has the meaning set forth in IC 35-37-4.5-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-239
"Poppy straw"
Sec. 239. "Poppy straw", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-23.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-240
"Postarrest release"
Sec. 240. "Postarrest release", for purposes of IC 35-40, has the meaning set forth in IC 35-40-4-5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-241
"Postconviction release"
Sec. 241. "Postconviction release", for purposes of IC 35-40, has the meaning set forth in IC 35-40-4-6.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-242
"Practitioner"
Sec. 242. (a) "Practitioner", for purposes of IC 35-42-2-8, has the meaning set forth in IC 35-42-2-8(a)(3).
(b) Except as provided in subsection (c), "practitioner", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-24.
(c) "Practitioner", for purposes of IC 35-48-7, has the meaning set forth in IC 35-48-7-5.8.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-243
"Prescription"
Sec. 243. "Prescription", for purposes of IC 35-45-20, has the meaning set forth in IC 35-45-20-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-244
"Prescription drug"
Sec. 244. "Prescription drug", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-25.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-244.5
"Prima facie evidence of intoxication"
Sec. 244.5. "Prima facie evidence of intoxication", for purposes of IC 35-46-9, has the meaning set forth in IC 35-46-9-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-245
"Principal"
Sec. 245. "Principal", for purposes of IC 35-45-7, has the meaning set forth in IC 35-45-7-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-246
"Private area"
Sec. 246. "Private area", for purposes of IC 35-45-4-5, has the meaning set forth in IC 35-45-4-5(a)(3).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-247
"Proceeds"
Sec. 247. "Proceeds", for purposes of IC 35-45-15, has the meaning set forth in IC 35-45-15-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-248
"Product"
Sec. 248. "Product", for purposes of IC 35-43-7, has the meaning set forth in IC 35-43-7-3. As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-249
"Professional sports services contract"
Sec. 249. "Professional sports services contract", for purposes of IC 35-46-4, has the meaning set forth in IC 35-46-4-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-250
"Profit"
Sec. 250. "Profit", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(i).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-251
"Proper person"
Sec. 251. "Proper person", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-7.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-252
"Proper reason"
Sec. 252. "Proper reason", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-8.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-253
"Property"
Sec. 253. (a) Except as provided in subsection (c), "property" means anything of value. The term includes:
(1) a gain or advantage or anything that might reasonably be regarded as such by the beneficiary;
(2) real property, personal property, money, labor, and services;
(3) intangibles;
(4) commercial instruments;
(5) written instruments concerning labor, services, or property;
(6) written instruments otherwise of value to the owner, such as a public record, deed, will, credit card, or letter of credit;
(7) a signature to a written instrument;
(8) extension of credit;
(9) trade secrets;
(10) contract rights, choses-in-action, and other interests in or claims to wealth;
(11) electricity, gas, oil, and water;
(12) captured or domestic animals, birds, and fish;
(13) food and drink; and
(14) human remains.
(b) Property is that "of another person" if the other person has a possessory or proprietary interest in it, even if an accused person also has an interest in that property. (c) "Property", for purposes of IC 35-47.5, has the meaning set forth in IC 35-47.5-2-12.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-254
"Prosecuting attorney"
Sec. 254. "Prosecuting attorney", for purposes of IC 35-35-3, includes a deputy prosecuting attorney.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-255
"Protected person"
Sec. 255. "Protected person", for purposes of IC 35-37-4, has the meaning set forth in IC 35-37-4-6(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-256
"Pseudoephedrine"
Sec. 256. "Pseudoephedrine", for purposes of IC 35-48-4-14.7, has the meaning set forth in IC 35-48-4-14.7(b)(4).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-257
"Public court proceeding"
Sec. 257. "Public court proceeding", for purposes of IC 35-40, has the meaning set forth in IC 35-40-4-7.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-258
"Public park"
Sec. 258. "Public park" means any property operated by a political subdivision for park purposes (as defined in IC 36-10-1-2).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-259
"Public relief or assistance"
Sec. 259. "Public relief or assistance", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(o).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-260
"Public safety officer"
Sec. 260. "Public safety officer", for purposes of IC 35-45-19, has the meaning set forth in IC 35-45-19-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-261
"Public servant"
Sec. 261. "Public servant" means a person who:
(1) is authorized to perform an official function on behalf of,

and is paid by, a governmental entity;
(2) is elected or appointed to office to discharge a public duty for a governmental entity; or
(3) with or without compensation, is appointed in writing by a public official to act in an advisory capacity to a governmental entity concerning a contract or purchase to be made by the entity.
The term does not include a person appointed by the governor to an honorary advisory or honorary military position.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-262
"Publicly paid costs of representation"
Sec. 262. "Publicly paid costs of representation" means the part of all attorney's fees, expenses, or wages incurred by the county that are:
(1) directly attributable to the defendant's defense; and
(2) not overhead expenditures made in connection with the maintenance or operation of a governmental agency.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-263
"Public safety officer"
Sec. 263. "Public safety officer", for purposes of IC 35-47-4.5, has the meaning set forth in IC 35-47-4.5-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-264
"Publish"
Sec. 264. "Publish", for purposes of IC 35-45-13, has the meaning set forth in IC 35-45-13-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-265
"Racketeering activity"
Sec. 265. "Racketeering activity", for purposes of IC 35-45-6, has the meaning set forth in IC 35-45-6-1(e).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-266
"Rate"
Sec. 266. "Rate", for purposes of IC 35-45-7, has the meaning set forth in IC 35-45-7-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-267
"Rated capacity"
Sec. 267. "Rated capacity", for purposes of IC 35-38-3, has the meaning set forth in IC 35-38-3-1.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-268
"Receiving"
Sec. 268. "Receiving", for purposes of IC 35-43-4-1, has the meaning set forth in IC 35-43-4-1(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-269
"Receiving authority"
Sec. 269. "Receiving authority", for purposes of IC 35-38-3, has the meaning set forth in IC 35-38-3-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-270
"Recipient"
Sec. 270. "Recipient", for purposes of IC 35-48-7, has the meaning set forth in IC 35-48-7-6.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-271
"Recipient representative"
Sec. 271. "Recipient representative", for purposes of IC 35-48-7, has the meaning set forth in IC 35-48-7-7.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-272
"Recommendation"
Sec. 272. "Recommendation", for purposes of IC 35-35-3 and IC 35-38-1, means a proposal that is part of a plea agreement made to a court that:
(1) a felony charge be dismissed; or
(2) a defendant, if the defendant pleads guilty to a felony charge, receive less than the advisory sentence.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-273
"Recording"
Sec. 273. "Recording", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(p).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-273.5
"Relevant evidence"
Sec. 273.5. "Relevant evidence", for purposes of IC 35-46-9, has the meaning set forth in IC 35-46-9-5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-274
"Replica"
Sec. 274. "Replica", for purposes of IC 35-47.5, has the meaning set forth in IC 35-47.5-2-8. As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-275
"Reside"
Sec. 275. "Reside", for purposes of IC 35-42-4-11, has the meaning set forth in IC 35-42-4-11(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-276
"Residential property"
Sec. 276. "Residential property", for purposes of IC 35-43-6, has the meaning set forth in IC 35-43-6-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-277
"Residential real property transaction"
Sec. 277. "Residential real property transaction", for purposes of IC 35-43-9, has the meaning set forth in IC 35-43-9-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-278
"Retail"
Sec. 278. "Retail", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-9.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-279
"Retailer"
Sec. 279. "Retailer", for purposes of IC 35-48-4-14.7, has the meaning set forth in IC 35-48-4-14.7(b)(5).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-280
"Sado-masochistic abuse"
Sec. 280. "Sado-masochistic abuse", for purposes of IC 35-49, has the meaning set forth in IC 35-49-1-8.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-281
"Salvia"
Sec. 281. (a) "Salvia" means salvia divinorum or salvinorin A, including:
(1) all parts of the plant that are classified botanically as salvia divinorum, whether growing or not;
(2) the seeds of the plant;
(3) any extract from any part of the plant; and
(4) every compound, manufacture, derivative, mixture, or preparation of the plant, its seeds, or extracts, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the

specific chemical designation of the plant, its seeds, or extracts.
(b) The term does not include any other species in the genus salvia.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-282
"Sawed-off shotgun"
Sec. 282. "Sawed-off shotgun", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-10.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-283
"School bus"
Sec. 283. "School bus" means any motor vehicle designed and constructed for the accommodation of more than ten (10) passengers and used for the transportation of Indiana school children.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-284
"School corporation"
Sec. 284. "School corporation", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(h).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-285
"School property"
Sec. 285. "School property" means the following:
(1) A building or other structure owned or rented by:
(A) a school corporation;
(B) an entity that is required to be licensed under IC 12-17.2 or IC 31-27;
(C) a private school that is not supported and maintained by funds realized from the imposition of a tax on property, income, or sales; or
(D) a federal, state, local, or nonprofit program or service operated to serve, assist, or otherwise benefit children who are at least three (3) years of age and not yet enrolled in kindergarten, including the following:
(i) A Head Start program under 42 U.S.C. 9831 et seq.
(ii) A special education preschool program.
(iii) A developmental child care program for preschool children.
(2) The grounds adjacent to and owned or rented in common with a building or other structure described in subdivision (1).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-286
"Scientific purposes"
Sec. 286. "Scientific purposes", for purposes of IC 35-43-1-3, has the meaning set forth in IC 35-43-1-3(a). As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-287
"Scientific research facility"
Sec. 287. "Scientific research facility" means a facility in which research is conducted.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-288
"Search and rescue dog"
Sec. 288. "Search and rescue dog", for purposes of IC 35-46-3-11.3, has the meaning set forth in IC 35-46-3-11.3(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-289
"Security agent"
Sec. 289. "Security agent" means a person who has been employed by a store to prevent the loss of property due to theft.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-290
"Security risk"
Sec. 290. "Security risk", for purposes of IC 35-38-2.5, has the meaning set forth in IC 35-38-2.5-4.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-291
"Self-service display"
Sec. 291. "Self-service display", for purposes of IC 35-46-1-11.8, has the meaning set forth in IC 35-46-1-11.8.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-292
"Serious bodily injury"
Sec. 292. "Serious bodily injury" means bodily injury that creates a substantial risk of death or that causes:
(1) serious permanent disfigurement;
(2) unconsciousness;
(3) extreme pain;
(4) permanent or protracted loss or impairment of the function of a bodily member or organ; or
(5) loss of a fetus.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-293
"Serious violent felon"
Sec. 293. "Serious violent felon", for purposes of IC 35-47-4-5, has the meaning set forth in IC 35-47-4-5(a).
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-294
"Serious violent felony"
Sec. 294. "Serious violent felony", for purposes of IC 35-47-4-5, has the meaning set forth in IC 35-47-4-5(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-295
"Service animal"
Sec. 295. "Service animal", for purposes of IC 35-46-3-11.5, has the meaning set forth in IC 35-46-3-11.5(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-296
"Service provider"
Sec. 296. "Service provider", for purposes of IC 35-44-1-5, has the meaning set forth in IC 35-44-1-5(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-297
"Sex offense"
Sec. 297. (a) "Sex offense", for purposes of IC 35-38-2-2.5, has the meaning set forth in IC 35-38-2-2.5(b).
(b) "Sex offense", for purposes of IC 35-50-2-14, has the meaning set forth in IC 35-50-2-14(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-298
"Sex offense against children"
Sec. 298. "Sex offense against a child", for purposes of IC 35-50-2, has the meaning set forth in IC 35-50-2-1.8.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-299
"Sexual activity"
Sec. 299. "Sexual activity", for purposes of IC 35-42-4-13, has the meaning set forth in IC 35-42-4-13(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-300
"Sexual conduct"
Sec. 300. (a) "Sexual conduct", for purposes of IC 35-42-4-4, has the meaning set forth in IC 35-42-4-4(a).
(b) "Sexual conduct", for purposes of IC 35-49, has the meaning set forth in IC 35-49-1-9.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-301
"Sexual excitement"
Sec. 301. "Sexual excitement", for purposes of IC 35-49, has the meaning set forth in IC 35-49-1-10. As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-302
"Sexual intercourse"
Sec. 302. "Sexual intercourse" means an act that includes any penetration of the female sex organ by the male sex organ.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-303
"Sexually violent predator"
Sec. 303. (a) "Sexually violent predator", for purposes of IC 35-38-1-7.5, has the meaning set forth in IC 35-38-1-7.5(a).
(b) "Sexually violent predator", for purposes of IC 35-42-4-10, has the meaning set forth in IC 35-42-4-10(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-304
"Sexually violent predator defendant"
Sec. 304. "Sexually violent predator defendant", for purposes of IC 35-33-8-3.5, has the meaning set forth in IC 35-33-8-3.5(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-305
"Shotgun"
Sec. 305. "Shotgun", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-11.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-306
"Slug"
Sec. 306. "Slug", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(q).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-307
"Social networking web site"
Sec. 307. "Social networking web site" for purposes of IC 35-42-4-12, has the meaning set forth in IC 35-42-4-12(d).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-308
"Solicit"
Sec. 308. "Solicit", for purposes of IC 35-42-4-6, has the meaning set forth in IC 35-42-4-6(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-309
"Special education cooperative"
Sec. 309. "Special education cooperative", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(i). As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-310
"Stalk"
Sec. 310. "Stalk", for purposes of IC 35-45-10, has the meaning set forth in IC 35-45-10-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-311
"State"
Sec. 311. "State", for purposes of IC 35-48-7, has the meaning set forth in IC 35-48-7-7.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-312
"State or federally chartered or federally insured institution"
Sec. 312. "State or federally chartered or federally insured financial institution", for purposes of IC 35-43-5-8, has the meaning set forth in IC 35-43-5-8(b).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-313
"Stepparent"
Sec. 313. "Stepparent", for purposes of IC 35-42-4-7, has the meaning set forth in IC 35-42-4-7(j).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-314
"Store"
Sec. 314. "Store" means a place of business where property or service with respect to property is displayed, rented, sold, or offered for sale.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-315
"Student athlete"
Sec. 315. "Student athlete", for purposes of IC 35-46-4, has the meaning set forth in IC 35-46-4-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-316
"Stun gun"
Sec. 316. "Stun gun", for purposes of IC 35-47-8, has the meaning set forth in IC 35-47-8-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-317
"Substance offense"
Sec. 317. "Substance offense", for purposes of IC 35-50-2-10, has the meaning set forth in IC 35-50-2-10(a)(2). As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-318
"Superintendent"
Sec. 318. "Superintendent", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-12.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-319
"Support"
Sec. 319. "Support", for purposes of IC 35-46-1, has the meaning set forth in IC 35-46-1-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-320
"Suspicious order"
Sec. 320. "Suspicious order", for purposes of IC 35-48-4-14.7, has the meaning set forth in IC 35-48-4-14.7(b)(6).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-321
"Synthetic drug"
Sec. 321. "Synthetic drug" means:
(1) a substance containing one (1) or more of the following chemical compounds, including an analog of the compound:
(A) JWH-015 ((2-Methyl-1-propyl-1H-
indol-3-yl)-1-naphthalenylmethanone).
(B) JWH-018 (1-pentyl-3-(1-naphthoyl)indole).
(C) JWH-019 (1-hexyl-3-(naphthalen-1-oyl)indole).
(D) JWH-073
(naphthalen-1-yl-(1-butylindol-3-yl)methanone).
(E) JWH-081 (4-methoxynaphthalen- 1-yl- (1-pentylindol- 3-yl)methanone).
(F) JWH-122 (1-Pentyl-3-(4-methyl-1-naphthoyl)indole).
(G) JWH-200 ((1-(2-morpholin-4-ylethyl)indol-3-yl)- naphthalen-1-yl-methanone).
(H) JWH-250 (1-pentyl-3-(2-methoxyphenylacetyl)indole).
(I) JWH-251 (1-pentyl-3-(2-methylphenylacetyl)indole).
(J) JWH-398 (1-pentyl-3-(4-chloro-1-naphthoyl)indole).
(K) HU-210 ((6aR,10aR)- 9-(Hydroxymethyl)- 6,6-dimethyl- 3-(2-methyloctan-2-yl)-
6a,7,10,10a-tetrahydrobenzo [c]chromen- 1-ol).
(L) HU-211 ((6aS,10aS)-9-(Hydroxymethyl)- 6,6-dimethyl- 3-(2-methyloctan-2-yl)- 6a,7,10,10a-tetrahydrobenzo [c]chromen-1-ol).
(M) HU-308 ([(1R,2R,5R)-2-[2,6-dimethoxy-4- (2-methyloctan- 2-yl)phenyl]-
7,7-dimethyl-4-bicyclo[3.1.1]hept-3-enyl] methanol).
(N) HU-331 (3-hydroxy-2- [(1R,6R)-3-methyl-6- (1-methylethenyl)-2 -cyclohexen-1-yl]-5

-pentyl-2,5-cyclohexadiene-1,4-dione).
(O) CP 55,940
(2-[(1R,2R,5R)-5-hydroxy-2-(3-hydroxypropyl) cyclohexyl]- 5- (2-methyloctan-2-yl)phenol).
(P) CP 47,497 (2-[(1R,3S)-3-hydroxycyclohexyl]- 5- (2-methyloctan-2-yl)phenol) and its homologues, or
2-[(1R,3S)-3-hydroxycyclohexyl]-5-(2-methyloctan-2-yl)
phenol), where side chain n=5, and homologues where side chain n=4, 6, or 7.
(Q) WIN 55212-2
((R)-(+)-[2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl) pyrrolo [1,2,3-de)- 1,4- benzoxazin-
6-yl]-1-napthalenylmethanone).
(R) RCS-4 ((4-methoxyphenyl)
(1-pentyl-1H-indol-3-yl)methanone).
(S) RCS-8 (1-(1-(2-cyclohexylethyl)-1H-
indol-3-yl)-2-(2-methoxyphenyl)ethanone).
(T) 4-Methylmethcathinone. Other name: mephedrone.
(U) 3,4-Methylenedioxymethcathinone. Other name: methylone.
(V) Fluoromethcathinone.
(W) 4-Methoxymethcathinone. Other name: methedrone.
(X) 4-Ethylmethcathinone (4-EMC).
(Y) Methylenedioxypyrovalerone. Other name: MDPV.
(Z) JWH-007, or 1-pentyl-2-methyl-3-(1-naphthoyl)indole.
(AA) JWH-098, or
1-pentyl-2-methyl-3-(4-methoxy-1-naphthoyl)indole.
(BB) JWH-164, or
1-pentyl-3-(7-methoxy-1-naphthoyl)indole.
(CC) JWH-210, or 1-pentyl-3-(4-ethyl-1-naphthoyl)indole.
(DD) JWH-201, or
1-pentyl-3-(4-methoxyphenylacetyl)indole.
(EE) JWH-203, or 1-pentyl-3-(2-chlorophenylacetyl)indole.
(FF) AM-694, or
1-(5-fluoropentyl)-3-(2-iodobenzoyl)indole.
(GG) CP 50,556-1, or
[(6S,6aR,9R,10aR)-9-hydroxy-6-methyl-3-[(2R)-5-phenyl pentan-2-yl]oxy-5,6,6a,7,8,9,10,10a-octahydrophenanthrid in-1-yl] acetate.
(HH) Dimethylheptylpyran, or DMHP.
(II) 4-Methyl-alpha-pyrrolidinobutiophenone, or MPBP.
(JJ) 6-APB [6-(2-aminopropyl)benzofuran].
(LL) 7-hydroxymitragynine.
(MM) .-PPP [.-pyrrolidinopropiophenone].
(NN) .-PVP (desmethylpyrovalerone).
(OO) AM-251.
(PP) AM-1241.
(QQ) AM-2201.
(RR) AM-2233.
(SS) Buphedrone. (TT) Butylone.
(UU) CP-47,497-C7.
(VV) CP-47,497-C8.
(WW) Desoxypipradol.
(XX) Ethylone.
(YY) Eutylone.
(ZZ) Flephedrone.
(AAA) JWH-011.
(BBB) JWH-020.
(CCC) JWH-022.
(DDD) JWH-030.
(EEE) JWH-182.
(FFF) JWH-302.
(GGG) MDAI [5,6-methylenedioxy-2-aminoindane].
(HHH) Mitragynine.
(III) Naphyrone.
(JJJ) Pentedrone.
(LLL) Pentylone.
(MMM) Methoxetamine
[2-(3-methoxyphenyl)-2-(ethylamino)- cyclohexanone].
(2) Any compound structurally derived from 3-(1-naphthoyl)indole or 1H-indol-3-yl-(1-naphthyl)methane by substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent.
(3) Any compound structurally derived from 3-(1-naphthoyl) pyrrole by substitution at the nitrogen atom of the pyrrole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the pyrrole ring to any extent and whether or not substituted in the naphthyl ring to any extent.
(4) Any compound structurally derived from 1-(1-naphthylmethyl)indene by substitution at the 3-position of the indene ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl,
1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indene ring to any extent and whether or not substituted in the naphthyl ring to any extent.
(5) Any compound structurally derived from 3-phenylacetylindole by substitution at the nitrogen atom of the indole ring with alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl,
1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to

any extent.
(6) Any compound structurally derived from 2-(3-hydroxycyclohexyl)phenol by substitution at the 5-position of the phenolic ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl,
1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not substituted in the cyclohexyl ring to any extent.
(7) Any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent.
(8) Any compound, except bupropion or a compound listed under a different schedule, structurally derived from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified:
(A) by substitution in the ring system to any extent with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl, or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents;
(B) by substitution at the 3-position with an acyclic alkyl substituent;
(C) by substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, or methoxybenzyl groups; or
(D) by inclusion of the 2-amino nitrogen atom in a cyclic structure.
(9) Any compound determined to be a synthetic drug by rule adopted under IC 25-26-13-4.1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-322
"Synthetic identifying information"
Sec. 322. "Synthetic identifying information", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(r).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-323
"Target"
Sec. 323. "Target", for purposes of IC 35-34-2, has the meaning set forth in IC 35-34-2-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-324
"Taser"
Sec. 324. "Taser", for purposes of IC 35-47-8, has the meaning set forth in IC 35-47-8-3. As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-325
"Tattoo"
Sec. 325. "Tattoo", for purposes of IC 35-42-2-7, has the meaning set forth in IC 35-42-2-7(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-326
"Telecommunications device"
Sec. 326. "Telecommunications device", for purposes of IC 35-45-13, has the meaning set forth in IC 35-45-13-3.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-327
"Telecommunications service"
Sec. 327. "Telecommunications service", for purposes of IC 35-45-13, has the meaning set forth in IC 35-45-13-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-328
"Telecommunications service provider"
Sec. 328. "Telecommunications service provider", for purposes of IC 35-45-13, has the meaning set forth in IC 35-45-13-5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-329
"Terrorism"
Sec. 329. "Terrorism" means the unlawful use of force or violence or the unlawful threat of force or violence to intimidate or coerce a government or all or part of the civilian population.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-330
"Threat"
Sec. 330. "Threat", for purposes of IC 35-45-2-1, has the meaning set forth in IC 35-45-2-1(c).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-331
"Title insurance agent"
Sec. 331. "Title insurance agent", for purposes of IC 35-43-9, has the meaning set forth in IC 35-43-9-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-332
"Title insurance escrow account"
Sec. 332. "Title insurance escrow account", for purposes of IC 35-43-9, has the meaning set forth in IC 35-43-9-5.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-333
"Title insurer"
Sec. 333. "Title insurer", for purposes of IC 35-43-9, has the meaning set forth in IC 35-43-9-6.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-334
"Tobacco business"
Sec. 334. "Tobacco business", for purposes of IC 35-46-1, has the meaning set forth in IC 35-46-1-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-335
"Torture"
Sec. 335. "Torture", for purposes of IC 35-46-3, has the meaning set forth in IC 35-46-3-0.5(5).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-336
"Tournament"
Sec. 336. "Tournament", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(j).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-337
"Toy crane machine"
Sec. 337. "Toy crane machine", for purposes of IC 35-45-5, has the meaning set forth in IC 35-45-5-1(k).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-338
"Tumultuous conduct"
Sec. 338. "Tumultuous conduct", for purposes of IC 35-45-1, has the meaning set forth in IC 35-45-1-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-339
"Ultimate user"
Sec. 339. "Ultimate user", for purposes of IC 35-48, has the meaning set forth in IC 35-48-1-27.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-340
"Unit"
Sec. 340. "Unit", for purposes of IC 35-40-14, has the meaning set forth in IC 35-40-14-2.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-341
"Unlawful assembly" Sec. 341. "Unlawful assembly", for purposes of IC 35-45-1, has the meaning set forth in IC 35-45-1-1.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-342
"Unlawful telecommunications device"
Sec. 342. "Unlawful telecommunications device", for purposes of IC 35-45-13, has the meaning set forth in IC 35-45-13-6.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-343
"Unusual theft"
Sec. 343. "Unusual theft", for purposes of IC 35-48-4-14.7, has the meaning set forth in IC 35-48-4-14.7(b)(7).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-344
"Utility"
Sec. 344. "Utility", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(s).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-345
"Utter"
Sec. 345. "Utter" means to issue, authenticate, transfer, publish, deliver, sell, transmit, present, or use.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-346
"Vehicle"
Sec. 346. "Vehicle" means a device for transportation by land, water, or air. The term includes mobile equipment with provision for transport of an operator.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-347
"Vending machine"
Sec. 347. "Vending machine", for purposes of IC 35-43-4-7, has the meaning set forth in IC 35-43-4-7(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-348
"Victim"
Sec. 348. (a) "Victim", for purposes of IC 35-38-1-9 and IC 35-38-1-17, means a person who has suffered harm as a result of a crime.
(b) "Victim", for purposes of IC 35-37-6, has the meaning set forth in IC 35-37-6-3.
(c) "Victim", for purposes of IC 35-38-7, has the meaning set forth in IC 35-38-7-4. (d) "Victim", for purposes of IC 35-40, has the meaning set forth in IC 35-40-4-8.
(e) "Victim", for purposes of IC 35-45-10, has the meaning set forth in IC 35-45-10-4.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-349
"Victim advocate"
Sec. 349. "Victim advocate", for purposes IC 35-37-6, has the meaning set forth in IC 35-37-6-3.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-350
"Victim representative"
Sec. 350. "Victim representative", for purposes of IC 35-38-1, has the meaning set forth in IC 35-38-1-2(a).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-351
"Victim service provider"
Sec. 351. "Victim service provider", for purposes of IC 35-37-6, has the meaning set forth in IC 35-37-6-5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-352
"Violent offender"
Sec. 352. "Violent offender", for purposes of IC 35-38-2.5, has the meaning set forth in IC 35-38-2.5-4.7.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-353
"Warrant"
Sec. 353. "Warrant", for purposes of IC 35-33.5, means a warrant authorizing the interception of electronic communication under IC 35-33.5.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-354
"Weapon of mass destruction"
Sec. 354. "Weapon of mass destruction" means any chemical device, biological device or organism, or radiological device that is capable of being used for terrorism.
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-355
"Wholesale"
Sec. 355. "Wholesale", for purposes of IC 35-47, has the meaning set forth in IC 35-47-1-13.
As added by P.L.114-2012, SEC.67.
IC 35-31.5-2-356
"Written instrument"
Sec. 356. "Written instrument", for purposes of IC 35-43-5, has the meaning set forth in IC 35-43-5-1(t).
As added by P.L.114-2012, SEC.67.

IC 35-31.5-2-357
"Youth program center"
Sec. 357. (a) "Youth program center" means the following:
(1) A building or structure that on a regular basis provides recreational, vocational, academic, social, or other programs or services for persons less than eighteen (18) years of age.
(2) The real property on which a building or structure described in subdivision (1) is located.
(b) The term does not include school property (as defined in section 285 of this chapter).
As added by P.L.114-2012, SEC.67.






ARTICLE 32. GENERAL PROCEDURAL PROVISIONS

CHAPTER 1. GENERAL PURPOSE

IC 35-32-1-2
Legal effect of change of references from "community service" to "community restitution or service"
Sec. 2. The change of references in the Indiana Code from community service to community restitution or service by P.L.32-2000 shall not be construed to:
(1) release a person from a court order issued before July 1, 2000, requiring the person to perform community service; or
(2) limit the power of an entity to operate any program as a community restitution program after June 30, 2000, that was operated before July 1, 2000, as a community service program.
As added by P.L.20-2010, SEC.8.



CHAPTER 2. VENUE

IC 35-43-2-3); or
(B) another form of electronic communication; and
(2) occurs outside Indiana and the victim of the offense resides in Indiana at the time of the offense;
the trial may be held in the county where the victim resides at the time of the offense.
As added by Acts 1981, P.L.298, SEC.1. Amended by Acts 1982, P.L.204, SEC.5; P.L.320-1983, SEC.1; P.L.98-2000, SEC.16; P.L.115-2005, SEC.2.

IC 35-32-2-2
Theft or conversion; receiving stolen property
Sec. 2. (a) A person may be tried for theft or conversion in any county in which he exerted unauthorized control over the property.
(b) A person may be tried for receiving stolen property in any county in which he receives, retains, or disposes of the property.
As added by Acts 1981, P.L.298, SEC.1.

IC 35-32-2-3
Kidnapping, criminal confinement, human trafficking, promotion of human trafficking, sexual trafficking of a minor, and interference with custody
Sec. 3. (a) A person who commits the offense of:
(1) kidnapping;
(2) criminal confinement;
(3) human trafficking;
(4) promotion of human trafficking; or
(5) sexual trafficking of a minor;
may be tried in a county in which the victim has traveled or has been confined during the course of the offense.
(b) A person who commits the offense of criminal confinement or interference with custody may be tried in a county in which the child who was removed, taken, concealed, or detained in violation of a child custody order:
(1) was a legal resident at the time of the taking, concealment, or detention;
(2) was taken, detained, or concealed; or
(3) was found.
As added by Acts 1981, P.L.298, SEC.1. Amended by P.L.49-1989, SEC.19; P.L.173-2006, SEC.47.

IC 35-32-2-4
Aiding and abetting; conspiracy; attempts
Sec. 4. (a) If a person in a county engages in conduct sufficient to constitute aiding, inducing, or causing an offense committed in another county, he may be tried for the offense in either county.
(b) In a prosecution for conspiracy to commit a felony, any or all offenders may be tried in the county in which:
(1) the agreement was made; or
(2) any overt act in furtherance of the agreement is performed. (c) In a prosecution for an attempt to commit a crime, the offender may be tried in any county in which:
(1) a substantial step towards the commission of the underlying crime occurred; or
(2) the underlying crime was to have been completed.
As added by Acts 1981, P.L.298, SEC.1.

IC 35-32-2-5
Transfer to proper county or court with proper jurisdiction; mistake in charge of proper offense or guilt of offense not charged; discharge without prejudice
Sec. 5. (a) When it appears, at any time before verdict or finding, that the prosecution was brought in an improper county, the court shall order that all papers and proceedings be certified and transferred to a court with jurisdiction over the offense in the proper county and, when necessary, order the sheriff to deliver custody of the defendant to the sheriff of the proper county.
(b) When it appears at any time before verdict or finding, that a mistake has been made in charging the proper offense, or that the defendant is guilty of an offense not charged, such defendant shall not be discharged, if the court finds probable cause that the defendant committed an offense.
(c) When it appears at any time before verdict or finding that the prosecution was brought in a court without jurisdiction over the subject matter of the offense charged, the court shall order that all the papers and proceedings be certified and transferred to a court with jurisdiction over the subject matter in the proper county.
(d) When a jury has been impaneled or the cause submitted in any case contemplated in subsection (a), (b), or (c), such jury may be discharged or submission set aside without prejudice to the prosecution.
As added by Acts 1981, P.L.298, SEC.1.

IC 35-32-2-6
Identity deception; synthetic identity deception; multiple offenses
Sec. 6. (a) Subject to subsection (b), a person who commits the offense of identity deception or synthetic identity deception may be tried in a county in which:
(1) the victim resides; or
(2) the person:
(A) obtains;
(B) possesses;
(C) transfers; or
(D) uses;
the information used to commit the offense.
(b) If:
(1) a person is charged with more than one (1) offense of identity deception or synthetic identity deception, or if a person is charged with both identity deception and synthetic identity deception; and (2) either:
(A) the victims of the crimes reside in more than one (1) county; or
(B) the person performs an act described in subsection (a)(2) in more than one (1) county;
the person may be tried in any county described in subdivision (2).
As added by P.L.125-2006, SEC.7. Amended by P.L.137-2009, SEC.9.



CHAPTER 3. REPEALED






ARTICLE 33. PRELIMINARY PROCEEDINGS

CHAPTER 1. ARREST

for or convicted of one (1) or more aggravated felonies (as defined in 8 U.S.C. 1101(a)(43)).
(b) A person who:
(1) is employed full time as a federal enforcement officer;
(2) is empowered to effect an arrest with or without warrant for a violation of the United States Code; and
(3) is authorized to carry firearms in the performance of the person's duties;
may act as an officer for the arrest of offenders against the laws of this state where the person reasonably believes that a felony has been or is about to be committed or attempted in the person's presence.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.6; P.L.320-1983, SEC.2; P.L.311-1985, SEC.1; P.L.319-1987, SEC.1; P.L.53-1989, SEC.6; P.L.160-1990, SEC.1; P.L.2-1991, SEC.102; P.L.1-1991, SEC.189; P.L.1-1992, SEC.178; P.L.242-1993, SEC.1; P.L.140-1994, SEC.3; P.L.216-1996, SEC.10; P.L.47-2000, SEC.2; P.L.222-2001, SEC.3; P.L.133-2002, SEC.59; P.L.221-2003, SEC.15; P.L.50-2005, SEC.1; P.L.171-2011, SEC.20.

IC 35-33-1-1.5
Crime involving domestic or family violence; duties of law enforcement officers; confiscation of firearm, ammunition, or deadly weapon
Sec. 1.5. (a) A law enforcement officer responding to the scene of an alleged crime involving domestic or family violence shall use all reasonable means to prevent further violence, including the following:
(1) Transporting or obtaining transportation for the alleged victim and each child to a designated safe place to meet with a domestic violence counselor, local family member, or friend.
(2) Assisting the alleged victim in removing toiletries, medication, and necessary clothing.
(3) Giving the alleged victim immediate and written notice of the rights under IC 35-40.
(b) A law enforcement officer may confiscate and remove a firearm, ammunition, or a deadly weapon from the scene if the law enforcement officer has:
(1) probable cause to believe that a crime involving domestic or family violence has occurred;
(2) a reasonable belief that the firearm, ammunition, or deadly weapon:
(A) exposes the victim to an immediate risk of serious bodily injury; or
(B) was an instrumentality of the crime involving domestic or family violence; and
(3) observed the firearm, ammunition, or deadly weapon at the scene during the response.
(c) If a firearm, ammunition, or a deadly weapon is removed from the scene under subsection (b), the law enforcement officer shall provide for the safe storage of the firearm, ammunition, or deadly

weapon during the pendency of a proceeding related to the alleged act of domestic or family violence.
As added by P.L.133-2002, SEC.60.

IC 35-33-1-1.7
Mandatory hold on person arrested for domestic violence
Sec. 1.7. (a) A facility having custody of a person arrested for a crime of domestic violence (as described in IC 35-31.5-2-78) shall keep the person in custody for at least eight (8) hours from the time of the arrest.
(b) A person described in subsection (a) may not be released on bail until at least eight (8) hours from the time of the person's arrest.
As added by P.L.44-2008, SEC.1. Amended by P.L.114-2012, SEC.68.

IC 35-33-1-2
Judge
Sec. 2. A judge may arrest, or order the arrest of a person in his presence, when he has probable cause to believe the person has committed a crime.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-1-3
Coroner
Sec. 3. A coroner has the authority to arrest any person when performing the duties of the sheriff under IC 36-2-14-4 and authority to arrest the sheriff under IC 36-2-14-5.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-1-4
Any person
Sec. 4. (a) Any person may arrest any other person if:
(1) the other person committed a felony in his presence;
(2) a felony has been committed and he has probable cause to believe that the other person has committed that felony; or
(3) a misdemeanor involving a breach of peace is being committed in his presence and the arrest is necessary to prevent the continuance of the breach of peace.
(b) A person making an arrest under this section shall, as soon as practical, notify a law enforcement officer and deliver custody of the person arrested to a law enforcement officer.
(c) The law enforcement officer may process the arrested person as if the officer had arrested him. The officer who receives or processes a person arrested by another under this section is not liable for false arrest or false imprisonment.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.7.

IC 35-33-1-5
Definition Sec. 5. Arrest is the taking of a person into custody, that he may be held to answer for a crime.
As added by P.L.320-1983, SEC.3.

IC 35-33-1-6
Chart to determine detention time before release pending trial
Sec. 6. A law enforcement agency may use the following chart to determine the minimum number of hours that a person arrested for an alcohol-related offense should be detained before his release pending trial:
BLOOD OR

HOURS AFTER INITIAL READING

IS TAKEN



CHAPTER 2. ARREST WARRANTS

IC 35-33-2-2
Contents; form
Sec. 2. (a) A warrant of arrest shall:
(1) be in writing;
(2) specify the name of the person to be arrested, or if his name is unknown, shall designate such person by any name or description by which he can be identified with reasonable certainty;
(3) set forth the nature of the offense for which the warrant is issued;
(4) state the date and county of issuance;
(5) be signed by the clerk or the judge of the court with the title of his office;
(6) command that the person against whom the indictment or information was filed be arrested and brought before the court issuing the warrant, without unnecessary delay;
(7) specify the amount of bail, if any; and
(8) be directed to the sheriff of the county.
(b) An arrest warrant may be in substantially the following form:
TO: ______________
You are hereby commanded to arrest ___________ forthwith, and hold that person to bail in the sum of _______ dollars, to answer in the _______ Court of ________ County, in the State of Indiana, an information or indictment for ____________.
And for want of bail commit him to the jail of the County, and thereafter without unnecessary delay to bring him before the said court.
IN WITNESS WHEREOF, I, ___________ (Clerk/Judge) of said

Court, hereto affix the seal thereof, and subscribe my name at __________ this ________ day of _______ A.D. 20__.

______________________

Clerk or Judge of the Court

IC 35-33-2-3
Issuance; service or arrests; forcible entry; wrongful entry, recovery of damages
Sec. 3. (a) The warrant is issued to the sheriff of the county where the indictment or information is filed. This warrant may be served or arrests on it made:
(1) by any law enforcement officer;
(2) on any day of the week; and
(3) at any time of the day or night.
(b) A law enforcement officer may break open any outer or inner door or window in order to execute an arrest warrant, if the officer is not admitted following an announcement of the officer's authority and purpose.
(c) The accused person shall be delivered to the sheriff of the county in which the indictment or information was filed, and the sheriff shall commit the accused person to jail or hold the accused person to bail as provided in this article.
(d) A person or persons whose property is wrongfully damaged or whose person is wrongfully injured by any law enforcement officer or officers who wrongfully enter may recover such damage from the responsible authority and the law enforcement officer or officers as the court may determine. The action may be filed in the circuit court or superior court in the county where the wrongful entry took place.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.8; P.L.320-1983, SEC.4; P.L.201-2011, SEC.110.

IC 35-33-2-4
Expiration; reissuance
Sec. 4. A warrant of arrest for a misdemeanor expires one hundred eighty (180) days after it is issued. A warrant of arrest for a felony and a rearrest warrant for any offense do not expire. A sheriff who has an expired warrant shall make a return on the warrant stating that it has expired and shall return it to the clerk of the court that issued it. The clerk shall enter the fact that the warrant has expired in his records and shall notify the prosecuting attorney of the county that the warrant has expired. Upon request of the prosecuting attorney, the court shall issue another warrant.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-2-5
Dismissal of information or indictment; return
Sec. 5. When an information or indictment has been dismissed, the court shall order the sheriff to make a return on any outstanding

arrest warrant or summons issued regarding a charge stating that the charge has been dismissed. The sheriff shall notify any law enforcement officer to whom the arrest warrant or summons has been delivered that it has been revoked.
As added by Acts 1981, P.L.298, SEC.2.



CHAPTER 3. UNIFORM ACT ON FRESH PURSUIT

IC 35-33-3-2
Hearing before judge; commitment for extradition or discharge
Sec. 2. If an arrest is made in this state by an officer of another state in accordance with the provisions of section 1 of this chapter, he shall, without unnecessary delay, take the person arrested before a judge of the county in which the arrest was made. The judge shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the judge determines that the arrest was lawful, he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state. If the judge determines that the arrest was unlawful, he shall discharge the person arrested.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-3
Lawfulness of arrest
Sec. 3. Section 1 of this chapter shall not be construed so as to make unlawful any arrest in this state which otherwise would be lawful.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-4
"State" defined
Sec. 4. For the purpose of this chapter, the word "state" shall include the District of Columbia.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-5
"Fresh pursuit" defined
Sec. 5. The term "fresh pursuit" as used in this chapter shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who reasonably is suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed

felony, though no felony actually has been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-6
Certified copies of chapter to other states
Sec. 6. It shall be the duty of the secretary of state to certify a copy of this chapter to the executive department of each of the states of the United States.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-7
Short title
Sec. 7. This chapter may be cited as the uniform act on fresh pursuit.
As added by Acts 1981, P.L.298, SEC.2.



CHAPTER 4. SUMMONS AND PROMISE TO APPEAR IN LIEU OF ARREST WARRANT

SUMMONS

THE STATE OF INDIANA TO

THE ABOVE NAMED DEFENDANT:

issuing the summons. The return shall be in substantially the following form:

RETURN OF SERVICE

__________________________________

SUMMONS AND PROMISE TO APPEAR

Day

COURT APPEARANCE



CHAPTER 5. SEARCH AND SEIZURE

IC 35-33-5-1
Issuance by court; probable cause; oath and affirmation; "place" defined; objects of search
Sec. 1. (a) A court may issue warrants only upon probable cause, supported by oath or affirmation, to search any place for any of the following:
(1) Property which is obtained unlawfully.
(2) Property, the possession of which is unlawful.
(3) Property used or possessed with intent to be used as the means of committing an offense or concealed to prevent an offense from being discovered.
(4) Property constituting evidence of an offense or tending to show that a particular person committed an offense.
(5) Any person.
(6) Evidence necessary to enforce statutes enacted to prevent cruelty to or neglect of children.
(7) A firearm possessed by a person who is dangerous (as defined in IC 35-47-14-1).
(b) As used in this section, "place" includes any location where property might be secreted or hidden, including buildings, persons, or vehicles.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.10; P.L.187-2005, SEC.1; P.L.1-2006, SEC.526.

IC 35-33-5-2
Affidavit; descriptions; information to establish credibility of hearsay; form
Sec. 2. (a) Except as provided in section 8 of this chapter, no warrant for search or arrest shall be issued until there is filed with the judge an affidavit:
(1) particularly describing:
(A) the house or place to be searched and the things to be searched for; or
(B) particularly describing the person to be arrested;
(2) alleging substantially the offense in relation thereto and that the affiant believes and has good cause to believe that:
(A) the things as are to be searched for are there concealed; or
(B) the person to be arrested committed the offense; and
(3) setting forth the facts then in knowledge of the affiant or

information based on hearsay, constituting the probable cause.
(b) When based on hearsay, the affidavit must either:
(1) contain reliable information establishing the credibility of the source and of each of the declarants of the hearsay and establishing that there is a factual basis for the information furnished; or
(2) contain information that establishes that the totality of the circumstances corroborates the hearsay.
(c) An affidavit for search substantially in the following form shall be treated as sufficient:
STATE OF INDIANA )
) SS:
COUNTY OF ___________________ )
A B swears (or affirms, as the case may be) that he believes and has good cause to believe (here set forth the facts and information constituting the probable cause) that (here describe the things to be searched for and the offense in relation thereto) are concealed in or about the (here describe the house or place) of C D, situated in the county of _____________________, in said state.
Subscribed and sworn to before me this _____ day of _______ 20__.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.177-1984, SEC.1; P.L.161-1990, SEC.1; P.L.1-1991, SEC.190; P.L.2-2005, SEC.117.

IC 35-33-5-3
Form
Sec. 3. A search warrant in substantially the following form shall be sufficient:
STATE OF INDIANA )
) SS:
COUNTY OF _____________ ) IN THE _______ COURT
OF
_____________________
To _______________ (herein insert the name, department or classification of the law enforcement officer to whom it is addressed)
You are authorized and ordered, in the name of the State of Indiana, with the necessary and proper assistance to enter into or upon ________________________ (here describe the place to be searched), and there diligently search for ________________ (here describe property which is the subject of the search). You are ordered to seize such property, or any part thereof, found on such search.
Dated this ____ day of ______, 20___, at the hour of ___ __M.

_________________________

(Signature of Judge)

________________________________

(Signature of Law Enforcement Officer)

IC 35-33-5-4
Return; initial disposition of property seized
Sec. 4. When the warrant is executed by the seizure of property or things described in it or of any other items:
(1) The officer who executed the warrant shall make a return on it directed to the court or judge, who issued the warrant, and this return must indicate the date and time served and list the items seized.
(2) The items so seized shall be securely held by the law enforcement agency whose officer executed the search warrant under the order of the court trying the cause, except as provided in section 6 of this chapter.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-5-5
Disposition of property held as evidence; records
Sec. 5. (a) All items of property seized by any law enforcement agency as a result of an arrest, search warrant, or warrantless search, shall be securely held by the law enforcement agency under the order of the court trying the cause, except as provided in this section.
(b) Evidence that consists of property obtained unlawfully from its owner may be returned by the law enforcement agency to the owner before trial, in accordance with IC 35-43-4-4(h).
(c) Following the final disposition of the cause at trial level or any other final disposition the following shall be done:
(1) Property which may be lawfully possessed shall be returned to its rightful owner, if known. If ownership is unknown, a reasonable attempt shall be made by the law enforcement agency holding the property to ascertain ownership of the property. After ninety (90) days from the time:
(A) the rightful owner has been notified to take possession of the property; or
(B) a reasonable effort has been made to ascertain ownership of the property;
the law enforcement agency holding the property shall, at a convenient time, dispose of this property at a public auction. The proceeds of this property shall be paid into the county general fund.
(2) Except as provided in subsection (e), property, the possession of which is unlawful, shall be destroyed by the law enforcement agency holding it sixty (60) days after final disposition of the cause.
(3) A firearm that has been seized from a person who is dangerous (as defined in IC 35-47-14-1) shall be retained, returned, or disposed of in accordance with IC 35-47-14.
(d) If any property described in subsection (c) was admitted into

evidence in the cause, the property shall be disposed of in accordance with an order of the court trying the cause.
(e) A law enforcement agency may destroy or cause to be destroyed chemicals, controlled substances, or chemically contaminated equipment (including drug paraphernalia as described in IC 35-48-4-8.5) associated with the illegal manufacture of drugs or controlled substances without a court order if all the following conditions are met:
(1) The law enforcement agency collects and preserves a sufficient quantity of the chemicals, controlled substances, or chemically contaminated equipment to demonstrate that the chemicals, controlled substances, or chemically contaminated equipment was associated with the illegal manufacture of drugs or controlled substances.
(2) The law enforcement agency takes photographs of the illegal drug manufacturing site that accurately depict the presence and quantity of chemicals, controlled substances, and chemically contaminated equipment.
(3) The law enforcement agency completes a chemical inventory report that describes the type and quantities of chemicals, controlled substances, and chemically contaminated equipment present at the illegal manufacturing site.
The photographs and description of the property shall be admissible into evidence in place of the actual physical evidence.
(f) For purposes of preserving the record of any conviction on appeal, a photograph demonstrating the nature of the property, and an adequate description of the property must be obtained before the disposition of the property. In the event of a retrial, the photograph and description of the property shall be admissible into evidence in place of the actual physical evidence. All other rules of law governing the admissibility of evidence shall apply to the photographs.
(g) The law enforcement agency disposing of property in any manner provided in subsection (b), (c), or (e) shall maintain certified records of any disposition under subsection (b), (c), or (e). Disposition by destruction of property shall be witnessed by two (2) persons who shall also attest to the destruction.
(h) This section does not affect the procedure for the disposition of firearms seized by a law enforcement agency.
(i) A law enforcement agency that disposes of property by auction under this section shall permanently stamp or otherwise permanently identify the property as property sold by the law enforcement agency.
(j) Upon motion of the prosecuting attorney, the court shall order property seized under IC 34-24-1 transferred, subject to the perfected liens or other security interests of any person in the property, to the appropriate federal authority for disposition under 18 U.S.C. 981(e), 19 U.S.C. 1616a, or 21 U.S.C. 881(e) and any related regulations adopted by the United States Department of Justice.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.320-1983, SEC.6; P.L.294-1989, SEC.1; P.L.174-1999, SEC.2; P.L.17-2001,

SEC.11; P.L.187-2005, SEC.2; P.L.1-2006, SEC.527; P.L.151-2006, SEC.14; P.L.1-2007, SEC.225.

IC 35-33-5-5.1
Repealed
(Repealed by P.L.227-2007, SEC.70.)

IC 35-33-5-6
Dead body; search of building or place; affidavit
Sec. 6. When an affidavit is filed before a judge alleging that the affiant has good reasons to believe, and does believe, that a dead human body is illegally secreted in a certain building, or other particularly specified place in the county, the judge may issue a search warrant authorizing a law enforcement officer to enter and search the building or other place for the dead body. While making the search, the law enforcement officer shall have the power of an officer executing a regular search warrant.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-5-7
Execution of search warrant; forcible entry; wrongful entry; recovery of damages
Sec. 7. (a) A search warrant issued by a court of record may be executed according to its terms anywhere in the state. A search warrant issued by a court that is not a court of record may be executed according to its terms anywhere in the county of the issuing court.
(b) A search warrant must be:
(1) executed not more than ten (10) days after the date of issuance; and
(2) returned to the court without unnecessary delay after the execution.
(c) A search warrant may be executed:
(1) on any day of the week; and
(2) at any time of the day or night.
(d) A law enforcement officer may break open any outer or inner door or window in order to execute a search warrant, if the officer is not admitted following an announcement of the officer's authority and purpose.
(e) A person or persons whose property is wrongfully damaged or whose person is wrongfully injured by any law enforcement officer or officers who wrongfully enter may recover such damage from the responsible authority and the law enforcement officer or officers as the court may determine. The action may be filed in the circuit court or superior court in the county where the wrongful entry took place.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.320-1983, SEC.7; P.L.201-2011, SEC.111.

IC 35-33-5-8
Issue of warrant without affidavit; types of sworn testimony;

procedures; perjury
Sec. 8. (a) A judge may issue a search or arrest warrant without the affidavit required under section 2 of this chapter, if the judge receives sworn testimony of the same facts required for an affidavit:
(1) in a nonadversarial, recorded hearing before the judge;
(2) orally by telephone or radio; or
(3) in writing by facsimile transmission (FAX).
(b) After reciting the facts required for an affidavit and verifying the facts recited under penalty of perjury, an applicant for a warrant under subsection (a)(2) shall read to the judge from a warrant form on which the applicant enters the information read by the applicant to the judge. The judge may direct the applicant to modify the warrant. If the judge agrees to issue the warrant, the judge shall direct the applicant to sign the judge's name to the warrant, adding the time of the issuance of the warrant.
(c) After transmitting an affidavit, an applicant for a warrant under subsection (a)(3) shall transmit to the judge a copy of a warrant form completed by the applicant. The judge may modify the transmitted warrant. If the judge agrees to issue the warrant, the judge shall transmit to the applicant a duplicate of the warrant. The judge shall then sign the warrant retained by the judge, adding the time of the issuance of the warrant.
(d) If a warrant is issued under subsection (a)(2), the judge shall record the conversation on audio tape and order the court reporter to type or transcribe the recording for entry in the record. The judge shall certify the audio tape, the transcription, and the warrant retained by the judge for entry in the record.
(e) If a warrant is issued under subsection (a)(3), the judge shall order the court reporter to the retype or copy the facsimile transmission for entry in the record. The judge shall certify the transcription or copy and warrant retained by the judge for entry in the record.
(f) The court reporter shall notify the applicant who received a warrant under subsection (a)(2) or (a)(3) when the transcription or copy required under this section is entered in the record. The applicant shall sign the typed, transcribed, or copied entry upon receiving notice from the court reporter.
As added by P.L.161-1990, SEC.2.



CHAPTER 6. DETENTION OF SHOPLIFTERS BY OWNER OR AGENT

IC 35-33-6-2.5
Detention of person making unlawful recording
Sec. 2.5. (a) An owner or agent of a motion picture exhibition facility who has probable cause to believe that an unlawful recording under IC 35-46-8 has occurred or is occurring in the motion picture exhibition facility and who has probable cause to believe that a specific person has committed or is committing the unlawful recording may:
(1) detain the person and request the person to provide identification; (2) verify the identification;
(3) determine whether the person possesses at the time of detention an audiovisual recording device (as defined in IC 35-46-8-2);
(4) confiscate any unauthorized copies of a motion picture or another audiovisual work; and
(5) inform the appropriate law enforcement officer or agency that the person is being detained.
(b) Detention under subsection (a):
(1) must:
(A) be reasonable; and
(B) last only for a reasonable time; and
(2) may not extend beyond the arrival of a law enforcement officer or two (2) hours, whichever occurs first.
As added by P.L.94-2005, SEC.2.

IC 35-33-6-3
Placement of information before law enforcement officer; presumption
Sec. 3. An owner or agent of a store or motion picture exhibition facility who informs a law enforcement officer of the circumstantial basis for detention and any additional relevant facts shall be presumed to be placing information before the law enforcement officer. The placing of this information does not constitute a charge of crime.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.94-2005, SEC.3.

IC 35-33-6-4
Civil or criminal actions; exclusion of lawful detention; burden of proof
Sec. 4. A civil or criminal action against:
(1) an owner or agent of a store or motion picture exhibition facility; or
(2) a law enforcement officer;
may not be based on a detention that was lawful under section 2 or 2.5 of this chapter. However, the defendant has the burden of proof that the defendant acted with probable cause under section 2 or 2.5 of this chapter.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.94-2005, SEC.4.

IC 35-33-6-5
Reliance on information from employee; probable cause
Sec. 5. An owner or agent of a store may act in the manner permitted by section 2 of this chapter on information received from any employee of the store, if that employee has probable cause to believe that a:
(1) theft has occurred or is occurring in or about the store; and
(2) specific person has committed or is committing the theft. As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-6-6
Reliance on information from employee of motion picture exhibition facility
Sec. 6. An owner or agent of a motion picture exhibition facility may act in the manner allowed by section 2.5 of this chapter on information received from an employee of the motion picture exhibition facility if the employee has probable cause to believe that:
(1) an unlawful recording under IC 35-46-8 has occurred or is occurring in the motion picture exhibition facility; and
(2) a specific person has committed or is committing the unlawful recording.
As added by P.L.94-2005, SEC.5.



CHAPTER 7. PROBABLE CAUSE; INITIAL HEARING

IC 35-33-7-2
Probable cause; affidavit or oral presentation under oath; record; determination; detention or release
Sec. 2. (a) At or before the initial hearing of a person arrested without a warrant for a crime, the facts upon which the arrest was made shall be submitted to the judicial officer, ex parte, in a probable cause affidavit. In lieu of the affidavit or in addition to it, the facts may be submitted orally under oath to the judicial officer. If facts upon which the arrest was made are submitted orally, the proceeding shall be recorded by a court reporter, and, upon request of any party in the case or upon order of the court, the record of the proceeding shall be transcribed.
(b) If the judicial officer determines that there is probable cause to believe that any crime was committed and that the arrested person committed it, the judicial officer shall order that the arrested person be held to answer in the proper court. If the facts submitted do not establish probable cause or if the prosecuting attorney informs the judicial officer on the record that no charge will be filed against the arrested person, the judicial officer shall order that the arrested person be released immediately.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.12.

IC 35-33-7-3
Filing of indictment or information; recess or continuation of initial hearing; informing accused of rights
Sec. 3. (a) When a person is arrested for a crime before a formal charge has been filed, an information or indictment shall be filed or be prepared to be filed at or before the initial hearing, unless the prosecuting attorney has informed the court that there will be no

charges filed in the case.
(b) If the prosecuting attorney states that more time is required to evaluate the case and determine whether a charge should be filed, or if it is necessary to transfer the person to another court, then the court shall recess or continue the initial hearing for up to seventy-two (72) hours, excluding intervening Saturdays, Sundays, and legal holidays.
(c) Before recessing the initial hearing and after the ex parte probable cause determination has been made, the court shall inform a defendant charged with a felony of the rights specified in subdivisions (1), (2), (3), (4), and (5) of section 5 of this chapter.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.13; P.L.320-1983, SEC.8.

IC 35-33-7-3.5
Conformity of initial hearing to summons; probable cause
Sec. 3.5. The initial hearing of a person issued a:
(1) summons; or
(2) summons and promise to appear;
must take place according to the terms of the summons. At such an initial hearing, a determination of probable cause is not required unless the prosecuting attorney requests on the record that the person be held in custody before his trial.
As added by P.L.320-1983, SEC.9.

IC 35-33-7-4
Arrest under warrant; jurisdiction; time of initial hearing
Sec. 4. A person arrested in accordance with the provisions of a warrant shall be taken promptly for an initial hearing before the court issuing the warrant or before a judicial officer having jurisdiction over the defendant. If the arrested person has been released in accordance with the provisions for release stated on the warrant, the initial hearing shall occur at any time within twenty (20) days after his arrest.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-7-5
Informing of accused
Sec. 5. At the initial hearing of a person, the judicial officer shall inform him orally or in writing:
(1) that he has a right to retain counsel and if he intends to retain counsel he must do so within:
(A) twenty (20) days if the person is charged with a felony; or
(B) ten (10) days if the person is charged only with one (1) or more misdemeanors;
after this initial hearing because there are deadlines for filing motions and raising defenses, and if those deadlines are missed, the legal issues and defenses that could have been raised will be waived;
(2) that he has a right to assigned counsel at no expense to him

if he is indigent;
(3) that he has a right to a speedy trial;
(4) of the amount and conditions of bail;
(5) of his privilege against self-incrimination;
(6) of the nature of the charge against him; and
(7) that a preliminary plea of not guilty is being entered for him and the preliminary plea of not guilty will become a formal plea of not guilty:
(A) twenty (20) days after the completion of the initial hearing; or
(B) ten (10) days after the completion of the initial hearing if the person is charged only with one (1) or more misdemeanors;
unless the defendant enters a different plea.
In addition, the judge shall direct the prosecuting attorney to give the defendant or his attorney a copy of any formal felony charges filed or ready to be filed. The judge shall, upon request of the defendant, direct the prosecuting attorney to give the defendant or his attorney a copy of any formal misdemeanor charges filed or ready to be filed.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.14; P.L.320-1983, SEC.10.

IC 35-33-7-6
Indigent defendant; assignment of counsel; payment to supplemental public defender services fund
Sec. 6. (a) Prior to the completion of the initial hearing, the judicial officer shall determine whether a person who requests assigned counsel is indigent. If the person is found to be indigent, the judicial officer shall assign counsel to the person.
(b) If jurisdiction over an indigent defendant is transferred to another court, the receiving court shall assign counsel immediately upon acquiring jurisdiction over the defendant.
(c) If the court finds that the person is able to pay part of the cost of representation by the assigned counsel, the court shall order the person to pay the following:
(1) For a felony action, a fee of one hundred dollars ($100).
(2) For a misdemeanor action, a fee of fifty dollars ($50).
The clerk of the court shall deposit fees collected under this subsection in the county's supplemental public defender services fund established under IC 33-40-3-1.
(d) The court may review the finding of indigency at any time during the proceedings.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.216-1996, SEC.11; P.L.98-2004, SEC.139.

IC 35-33-7-7
Order of release not to bar further proceedings
Sec. 7. An order releasing a person under this chapter does not bar further proceedings in the case. As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.15.



CHAPTER 8. BAIL AND BAIL PROCEDURE

IC 35-33-8-1
"Bail bond" defined
Sec. 1. As used in this chapter, "bail bond" means a bond executed by a person who has been arrested for the commission of an offense, for the purpose of ensuring:
(1) the person's appearance at the appropriate legal proceeding;
(2) another person's physical safety; or
(3) the safety of the community.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.221-1996, SEC.1.

IC 35-33-8-1.5
"Publicly paid costs of representation" defined
Sec. 1.5. As used in this chapter, "publicly paid costs of representation" means the portion of all attorney's fees, expenses, or wages incurred by the county that are:
(1) directly attributable to the defendant's defense; and
(2) not overhead expenditures made in connection with the maintenance or operation of a governmental agency.
As added by P.L.167-1987, SEC.8.

IC 35-33-8-2
Murder; other offenses
Sec. 2. (a) Murder is not bailable when the proof is evident or the presumption strong. In all other cases, offenses are bailable.
(b) A person charged with murder has the burden of proof that he should be admitted to bail.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-8-3
Repealed
(Repealed by P.L.1-1990, SEC.341.)
IC 35-33-8-3.1
Repealed
(Repealed by P.L.107-1998, SEC.6.)

IC 35-33-8-3.2
Conditions to assure appearance; remittance of deposit; collection of fees
Sec. 3.2. (a) A court may admit a defendant to bail and impose any of the following conditions to assure the defendant's appearance at any stage of the legal proceedings, or, upon a showing of clear and convincing evidence that the defendant poses a risk of physical danger to another person or the community, to assure the public's physical safety:
(1) Require the defendant to:
(A) execute a bail bond with sufficient solvent sureties;
(B) deposit cash or securities in an amount equal to the bail;
(C) execute a bond secured by real estate in the county, where thirty-three hundredths (0.33) of the true tax value less encumbrances is at least equal to the amount of the bail;
(D) post a real estate bond; or
(E) perform any combination of the requirements described in clauses (A) through (D).
If the court requires the defendant to deposit cash or cash and another form of security as bail, the court may require the defendant and each person who makes the deposit on behalf of the defendant to execute an agreement that allows the court to retain all or a part of the cash to pay publicly paid costs of representation and fines, costs, fees, and restitution that the court may order the defendant to pay if the defendant is convicted. The defendant must also pay the fee required by subsection (d).
(2) Require the defendant to execute:
(A) a bail bond by depositing cash or securities with the clerk of the court in an amount not less than ten percent (10%) of the bail; and
(B) an agreement that allows the court to retain all or a part of the cash or securities to pay fines, costs, fees, and restitution that the court may order the defendant to pay if the defendant is convicted.
A portion of the deposit, not to exceed ten percent (10%) of the monetary value of the deposit or fifty dollars ($50), whichever is the lesser amount, may be retained as an administrative fee. The clerk shall also retain from the deposit under this subdivision fines, costs, fees, and restitution as ordered by the court, publicly paid costs of representation that shall be disposed of in accordance with subsection (b), and the fee required by subsection (d). In the event of the posting of a real estate bond, the bond shall be used only to insure the presence of the defendant at any stage of the legal proceedings, but shall not be foreclosed for the payment of fines, costs, fees, or

restitution. The individual posting bail for the defendant or the defendant admitted to bail under this subdivision must be notified by the sheriff, court, or clerk that the defendant's deposit may be forfeited under section 7 of this chapter or retained under subsection (b).
(3) Impose reasonable restrictions on the activities, movements, associations, and residence of the defendant during the period of release.
(4) Except as provided in section 3.6 of this chapter, require the defendant to refrain from any direct or indirect contact with an individual and, if the defendant has been charged with an offense under IC 35-46-3, any animal belonging to the individual, including if the defendant has not been released from lawful detention.
(5) Place the defendant under the reasonable supervision of a probation officer, pretrial services agency, or other appropriate public official. If the court places the defendant under the supervision of a probation officer or pretrial services agency, the court shall determine whether the defendant must pay the pretrial services fee under section 3.3 of this chapter.
(6) Release the defendant into the care of a qualified person or organization responsible for supervising the defendant and assisting the defendant in appearing in court. The supervisor shall maintain reasonable contact with the defendant in order to assist the defendant in making arrangements to appear in court and, where appropriate, shall accompany the defendant to court. The supervisor need not be financially responsible for the defendant.
(7) Release the defendant on personal recognizance unless:
(A) the state presents evidence relevant to a risk by the defendant:
(i) of nonappearance; or
(ii) to the physical safety of the public; and
(B) the court finds by a preponderance of the evidence that the risk exists.
(8) Require a defendant charged with an offense under IC 35-46-3 to refrain from owning, harboring, or training an animal.
(9) Impose any other reasonable restrictions designed to assure the defendant's presence in court or the physical safety of another person or the community.
(b) Within thirty (30) days after disposition of the charges against the defendant, the court that admitted the defendant to bail shall order the clerk to remit the amount of the deposit remaining under subsection (a)(2) to the defendant. The portion of the deposit that is not remitted to the defendant shall be deposited by the clerk in the supplemental public defender services fund established under IC 33-40-3.
(c) For purposes of subsection (b), "disposition" occurs when the indictment or information is dismissed or the defendant is acquitted

or convicted of the charges.
(d) Except as provided in subsection (e), the clerk of the court shall:
(1) collect a fee of five dollars ($5) from each bond or deposit required under subsection (a)(1); and
(2) retain a fee of five dollars ($5) from each deposit under subsection (a)(2).
The clerk of the court shall semiannually remit the fees collected under this subsection to the board of trustees of the Indiana public retirement system for deposit in the special death benefit fund. The fee required by subdivision (2) is in addition to the administrative fee retained under subsection (a)(2).
(e) With the approval of the clerk of the court, the county sheriff may collect the bail posted under this section. The county sheriff shall remit the bail to the clerk of the court by the following business day and remit monthly the five dollar ($5) special death benefit fee to the county auditor.
(f) When a court imposes a condition of bail described in subsection (a)(4):
(1) the clerk of the court shall comply with IC 5-2-9; and
(2) the prosecuting attorney shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
As added by P.L.107-1998, SEC.2. Amended by P.L.1-2001, SEC.36; P.L.1-2003, SEC.91; P.L.98-2004, SEC.140; P.L.10-2005, SEC.4; P.L.1-2006, SEC.528; P.L.97-2006, SEC.1; P.L.173-2006, SEC.42; P.L.1-2007, SEC.226; P.L.104-2008, SEC.6; P.L.111-2009, SEC.7; P.L.94-2010, SEC.9; P.L.35-2012, SEC.107.

IC 35-33-8-3.3
Pretrial services fee
Sec. 3.3. (a) This section does not apply to a defendant charged in a city or town court.
(b) If a defendant who has a prior unrelated conviction for any offense is charged with a new offense and placed under the supervision of a probation officer or pretrial services agency, the court may order the defendant to pay the pretrial services fee prescribed under subsection (e) if:
(1) the defendant has the financial ability to pay the fee; and
(2) the court finds by clear and convincing evidence that supervision by a probation officer or pretrial services agency is necessary to ensure the:
(A) defendant's appearance in court; or
(B) physical safety of the community or of another person.
(c) If a clerk of a court collects a pretrial services fee, the clerk may retain not more than three percent (3%) of the fee to defray the administrative costs of collecting the fee. The clerk shall deposit amounts retained under this subsection in the clerk's record perpetuation fund established under IC 33-37-5-2.
(d) If a clerk of a court collects a pretrial services fee from a

defendant, upon request of the county auditor, the clerk shall transfer not more than three percent (3%) of the fee to the county auditor for deposit in the county general fund.
(e) The court may order a defendant who is supervised by a probation officer or pretrial services agency and charged with an offense to pay:
(1) an initial pretrial services fee of at least twenty-five dollars ($25) and not more than one hundred dollars ($100);
(2) a monthly pretrial services fee of at least fifteen dollars ($15) and not more than thirty dollars ($30) for each month the defendant remains on bail and under the supervision of a probation officer or pretrial services agency; and
(3) an administrative fee of one hundred dollars ($100);
to the probation department, pretrial services agency, or clerk of the court if the defendant meets the conditions set forth in subsection (b).
(f) The probation department, pretrial services agency, or clerk of the court shall collect the administrative fee under subsection (e)(3) before collecting any other fee under subsection (e). Except for the money described in subsections (c) and (d), all money collected by the probation department, pretrial services agency, or clerk of the court under this section shall be transferred to the county treasurer, who shall deposit fifty percent (50%) of the money into the county supplemental adult probation services fund and fifty percent (50%) of the money into the county supplemental public defender services fund (IC 33-40-3-1). The fiscal body of the county shall appropriate money from the county supplemental adult probation services fund:
(1) to the county, superior, or circuit court of the county that provides probation services or pretrial services to adults to supplement adult probation services or pretrial services; and
(2) to supplement the salary of:
(A) an employee of a pretrial services agency; or
(B) a probation officer in accordance with the schedule adopted by the county fiscal body under IC 36-2-16.5.
(g) The county supplemental adult probation services fund may be used only to supplement adult probation services or pretrial services and to supplement salaries for probation officers or employees of a pretrial services agency. A supplemental probation services fund may not be used to replace other probation services or pretrial services funding. Any money remaining in the fund at the end of a fiscal year does not revert to any other fund but continues in the county supplemental adult probation services fund.
(h) A defendant who is charged with more than one (1) offense and who is supervised by the probation department or pretrial services agency as a condition of bail may not be required to pay more than:
(1) one (1) initial pretrial services fee; and
(2) one (1) monthly pretrial services fee per month.
(i) A probation department or pretrial services agency may petition a court to:
(1) impose a pretrial services fee on a defendant; or (2) increase a defendant's pretrial services fee;
if the financial ability of the defendant to pay a pretrial services fee changes while the defendant is on bail and supervised by a probation officer or pretrial services agency.
(j) An order to pay a pretrial services fee under this section:
(1) is a judgment lien that, upon the defendant's conviction:
(A) attaches to the property of the defendant;
(B) may be perfected;
(C) may be enforced to satisfy any payment that is delinquent under this section; and
(D) expires;
in the same manner as a judgment lien created in a civil proceeding;
(2) is not discharged by the disposition of charges against the defendant or by the completion of a sentence, if any, imposed on the defendant;
(3) is not discharged by the liquidation of a defendant's estate by a receiver under IC 32-30-5; and
(4) is immediately terminated if a defendant is acquitted or if charges against the defendant are dropped.
(k) If a court orders a defendant to pay a pretrial services fee, the court may, upon the defendant's conviction, enforce the order by garnishing the wages, salary, and other income earned by the defendant.
(l) If a defendant is delinquent in paying the defendant's pretrial services fee and has never been issued a driver's license or permit, upon the defendant's conviction, the court may order the bureau of motor vehicles to not issue a driver's license or permit to the defendant until the defendant has paid the defendant's delinquent pretrial services fee. If a defendant is delinquent in paying the defendant's pretrial services fee and the defendant's driver's license or permit has been suspended or revoked, the court may order the bureau of motor vehicles to not reinstate the defendant's driver's license or permit until the defendant has paid the defendant's delinquent pretrial services fee.
(m) In addition to other methods of payment allowed by law, a probation department or pretrial services agency may accept payment of a pretrial services fee by credit card (as defined in IC 14-11-1-7(a)). The liability for payment is not discharged until the probation department or pretrial services agency receives payment or credit from the institution responsible for making the payment or credit.
(n) The probation department or pretrial services agency may contract with a bank or credit card vendor for acceptance of a bank or credit card. However, if there is a vendor transaction charge or discount fee, whether billed to the probation department or pretrial services agency, or charged directly to the account of the probation department or pretrial services agency, the probation department or pretrial services agency may collect a credit card service fee from the person using the bank or credit card. The fee collected under this

subsection is a permitted additional charge to the fee or fees the defendant may be required to pay under subsection (e).
(o) The probation department or pretrial services agency shall forward a credit card service fee collected under subsection (n) to the county treasurer in accordance with subsection (f). These funds may be used without appropriation to pay the transaction charge or discount fee charged by the bank or credit card vendor.
As added by P.L.173-2006, SEC.43.

IC 35-33-8-3.5
Bail procedures for a sexually violent predator defendant
Sec. 3.5. (a) This section applies only to a sexually violent predator defendant.
(b) As used in this section, "sexually violent predator defendant" means a person who:
(1) is a sexually violent predator under IC 35-38-1-7.5; and
(2) is arrested for or charged with the commission of an offense that would classify the person as a sex or violent offender (as defined in IC 11-8-8-5).
(c) A court may not admit a:
(1) sexually violent predator defendant;
(2) person charged with child molesting (IC 35-42-4-3); or
(3) person charged with child solicitation (IC 35-42-4-6);
to bail until the court has conducted a bail hearing in open court. Except as provided in section 6 of this chapter, the court shall conduct a bail hearing not later than forty-eight (48) hours after the person has been arrested, unless exigent circumstances prevent holding the hearing within forty-eight (48) hours.
(d) At the conclusion of the hearing described in subsection (c), the court shall consider whether the factors described in IC 35-33-8-4 warrant the imposition of a bail amount that exceeds court or county guidelines, if applicable.
As added by P.L.74-2008, SEC.1.

IC 35-33-8-3.6
Automatic no contact order for certain defendants placed on bail; time limits; modification
Sec. 3.6. (a) This section applies only to a defendant who is charged with committing a violent crime (as defined in IC 5-2-6.1-8) that results in bodily injury to a person.
(b) If a court releases a defendant described in subsection (a) to bail without holding a bail hearing in open court, the court shall include as a condition of bail the requirement that the defendant refrain from any direct or indirect contact with the victim:
(1) for ten (10) days after release; or
(2) until the initial hearing;
whichever occurs first.
(c) At the initial hearing, the court may reinstate or modify the condition that the defendant refrain from direct or indirect contact with the victim. As added by P.L.94-2010, SEC.10.

IC 35-33-8-4
Amount of bail; order; indorsement; facts taken into account
Sec. 4. (a) The court shall order the amount in which a person charged by an indictment or information is to be held to bail, and the clerk shall enter the order on the order book and indorse the amount on each warrant when issued. If no order fixing the amount of bail has been made, the sheriff shall present the warrant to the judge of an appropriate court of criminal jurisdiction, and the judge shall indorse on the warrant the amount of bail.
(b) Bail may not be set higher than that amount reasonably required to assure the defendant's appearance in court or to assure the physical safety of another person or the community if the court finds by clear and convincing evidence that the defendant poses a risk to the physical safety of another person or the community. In setting and accepting an amount of bail, the judicial officer shall take into account all facts relevant to the risk of nonappearance, including:
(1) the length and character of the defendant's residence in the community;
(2) the defendant's employment status and history and his ability to give bail;
(3) the defendant's family ties and relationships;
(4) the defendant's character, reputation, habits, and mental condition;
(5) the defendant's criminal or juvenile record, insofar as it demonstrates instability and a disdain for the court's authority to bring him to trial;
(6) the defendant's previous record in not responding to court appearances when required or with respect to flight to avoid criminal prosecution;
(7) the nature and gravity of the offense and the potential penalty faced, insofar as these factors are relevant to the risk of nonappearance;
(8) the source of funds or property to be used to post bail or to pay a premium, insofar as it affects the risk of nonappearance;
(9) that the defendant is a foreign national who is unlawfully present in the United States under federal immigration law; and
(10) any other factors, including any evidence of instability and a disdain for authority, which might indicate that the defendant might not recognize and adhere to the authority of the court to bring him to trial.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.221-1996, SEC.3; P.L.171-2011, SEC.21.

IC 35-33-8-4.5
Foreign national unlawfully present; bail; insurer released from liability
Sec. 4.5. (a) If bail is set for a defendant who is a foreign national who is unlawfully present in the United States under federal

immigration law, the defendant may be released from custody only by posting a:
(1) cash bond in an amount equal to the bail;
(2) real estate bond in which the net equity in the real estate is at least two (2) times the amount of the bail; or
(3) surety bond in the full amount of the bail that is written by a licensed and appointed agent of an insurer (as defined in IC 27-10-1-7).
(b) If the defendant for whom bail has been posted under this section does not appear before the court as ordered because the defendant has been:
(1) taken into custody or deported by a federal agency; or
(2) arrested and incarcerated for another offense;
the bond posted under this section may not be declared forfeited by the court and the insurer (as defined in IC 27-10-1-7) that issued the bond is released from any liability regarding the defendant's failure to appear.
As added by P.L.171-2011, SEC.22.

IC 35-33-8-5
Alteration or revocation of bail
Sec. 5. (a) Upon a showing of good cause, the state or the defendant may be granted an alteration or revocation of bail by application to the court before which the proceeding is pending. In reviewing a motion for alteration or revocation of bail, credible hearsay evidence is admissible to establish good cause.
(b) When the state presents additional:
(1) evidence relevant to a high risk of nonappearance, based on the factors set forth in section 4(b) of this chapter; or
(2) clear and convincing evidence:
(A) of the factors described in IC 35-40-6-6(1)(A) and IC 35-40-6-6(1)(B); or
(B) that the defendant otherwise poses a risk to the physical safety of another person or the community;
the court may increase bail.
(c) When the defendant presents additional evidence of substantial mitigating factors, based on the factors set forth in section 4(b) of this chapter, which reasonably suggests that the defendant recognizes the court's authority to bring the defendant to trial, the court may reduce bail. However, the court may not reduce bail if the court finds by clear and convincing evidence that the factors described in IC 35-40-6-6(1)(A) and IC 35-40-6-6(1)(B) exist or that the defendant otherwise poses a risk to the physical safety of another person or the community.
(d) The court may revoke bail or an order for release on personal recognizance upon clear and convincing proof by the state that:
(1) while admitted to bail the defendant:
(A) or the defendant's agent threatened or intimidated a victim, prospective witnesses, or jurors concerning the pending criminal proceeding or any other matter; (B) or the defendant's agent attempted to conceal or destroy evidence relating to the pending criminal proceeding;
(C) violated any condition of the defendant's current release order;
(D) failed to appear before the court as ordered at any critical stage of the proceedings; or
(E) committed a felony or a Class A misdemeanor that demonstrates instability and a disdain for the court's authority to bring the defendant to trial;
(2) the factors described in IC 35-40-6-6(1)(A) and IC 35-40-6-6(1)(B) exist or that the defendant otherwise poses a risk to the physical safety of another person or the community; or
(3) a combination of the factors described in subdivisions (1) and (2) exists.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.36-1990, SEC.6; P.L.107-1998, SEC.3; P.L.98-2004, SEC.141.

IC 35-33-8-6
Probationers and parolees; detention; notice to appropriate authority; revocation proceedings
Sec. 6. The court may detain, for a maximum period of fifteen (15) calendar days, a person charged with any offense who comes before it for a bail determination, if the person is on probation or parole. During the fifteen (15) day period, the prosecuting attorney shall notify the appropriate parole or probation authority. If that authority fails to initiate probation or parole revocation proceedings during the fifteen (15) day period, the person shall be treated in accordance with the other sections of this chapter.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-8-6.5
Eight hour holding period before person arrested for domestic violence may be released on bail
Sec. 6.5. The court may not release a person arrested for a crime of domestic violence (as described in IC 35-31.5-2-78) on bail until at least eight (8) hours from the time of the person's arrest.
As added by P.L.44-2008, SEC.2. Amended by P.L.114-2012, SEC.70.

IC 35-33-8-7
Failure to appear; pending civil action or unsatisfied judgment; same transaction or occurrence; forfeiture; order for payment; judgment; transfer of funds
Sec. 7. (a) If a defendant:
(1) was admitted to bail under section 3.2(a)(2) of this chapter; and
(2) has failed to appear before the court as ordered;
the court shall, except as provided in subsection (b) or section 8(b) of this chapter, declare the bond forfeited not earlier than one

hundred twenty (120) days after the defendant's failure to appear and issue a warrant for the defendant's arrest.
(b) In a criminal case, if the court having jurisdiction over the criminal case receives written notice of a pending civil action or unsatisfied judgment against the criminal defendant arising out of the same transaction or occurrence forming the basis of the criminal case, funds deposited with the clerk of the court under section 3.2(a)(2) of this chapter may not be declared forfeited by the court, and the court shall order the deposited funds to be held by the clerk. If there is an entry of final judgment in favor of the plaintiff in the civil action, and if the deposit and the bond are subject to forfeiture, the criminal court shall order payment of all or any part of the deposit to the plaintiff in the action, as is necessary to satisfy the judgment. The court shall then order the remainder of the deposit, if any, and the bond forfeited.
(c) Any proceedings concerning the bond, or its forfeiture, judgment, or execution of judgment, shall be held in the court that admitted the defendant to bail.
(d) After a bond has been forfeited under subsection (a) or (b), the clerk shall mail notice of forfeiture to the defendant. In addition, unless the court finds that there was justification for the defendant's failure to appear, the court shall immediately enter judgment, without pleadings and without change of judge or change of venue, against the defendant for the amount of the bail bond, and the clerk shall record the judgment.
(e) If a bond is forfeited and the court has entered a judgment under subsection (d), the clerk shall transfer to the state common school fund:
(1) any amount remaining on deposit with the court (less the fees retained by the clerk); and
(2) any amount collected in satisfaction of the judgment.
(f) The clerk shall return a deposit, less the administrative fee, made under section 3.2(a)(2) of this chapter to the defendant, if the defendant appeared at trial and the other critical stages of the legal proceedings.
As added by Acts 1982, P.L.204, SEC.17. Amended by P.L.167-1987, SEC.10; P.L.44-1988, SEC.3; P.L.1-1990, SEC.343; P.L.36-1990, SEC.7; P.L.107-1998, SEC.4; P.L.105-2010, SEC.9.

IC 35-33-8-8
Failure to appear; pending civil action or unsatisfied judgment; same transaction or occurrence; forfeiture; order for payment
Sec. 8. (a) If a defendant was admitted to bail under section 3.2(a) of this chapter and the defendant has knowingly and intentionally failed to appear before the court as ordered, the court:
(1) shall issue a warrant for the defendant's arrest;
(2) may not release the defendant on personal recognizance; and
(3) may not set bail for the rearrest of the defendant on the warrant at an amount that is less than the greater of:
(A) the amount of the original bail; or (B) two thousand five hundred dollars ($2,500);
in the form of a bond issued by an entity defined in IC 27-10-1-7 or the full amount of the bond in cash.
(b) In a criminal case, if the court having jurisdiction over the criminal case receives written notice of a pending civil action or unsatisfied judgment against the criminal defendant arising out of the same transaction or occurrence forming the basis of the criminal case, funds deposited with the clerk of the court under section 3.2(a)(2) of this chapter may not be declared forfeited by the court, and the court shall order the deposited funds to be held by the clerk. If there is an entry of final judgment in favor of the plaintiff in the civil action, and if the deposit is subject to forfeiture, the criminal court shall order payment of all or any part of the deposit to the plaintiff in the action, as is necessary to satisfy the judgment. The court shall then order the remainder of the deposit, if any, forfeited.
As added by P.L.36-1990, SEC.8. Amended by P.L.224-1993, SEC.31; P.L.107-1998, SEC.5.

IC 35-33-8-9
Repealed
(Repealed by P.L.65-2004, SEC.23.)

IC 35-33-8-10
Credit card service fee
Sec. 10. In addition to any other condition of bail imposed under this chapter, a defendant who posts bail by means of a credit card shall pay the credit card service fee under IC 33-37-6.
As added by P.L.65-2004, SEC.11.

IC 35-33-8-11
Authority to require that persons charged with a crime of domestic violence to wear a GPS device; liability for costs
Sec. 11. (a) A court may require a person who has been charged with a crime of domestic violence (as described in IC 35-31.5-2-78) to wear a GPS tracking device as a condition of bail.
(b) A court may order a person who is required to wear a GPS tracking device under subsection (a) to pay any costs associated with the GPS tracking device.
As added by P.L.94-2010, SEC.11. Amended by P.L.114-2012, SEC.71.



CHAPTER 8.5. BAIL AND RECOGNIZANCE

IC 35-33-8.5-2
Recognizances; recording
Sec. 2. Every recognizance taken by any peace officer must be delivered forthwith to the clerk of the court to which the defendant is recognized. The clerk must thereupon record the recognizance, and, from the time of filing, it shall have the same effect as if taken in open court.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-3
Recognizances; sureties; affidavit of qualifications
Sec. 3. A court or officer required to take or accept any bail or recognizance or to approve the sureties offered on any bond or recognizance in any case of a criminal nature, may require any person offered as surety thereon to make affidavit of the person's qualifications or to be examined orally under oath touching the same, and such court or officer may take such affidavit or administer such oath.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-4
Sureties; qualifications; judgments and decrees; appeals
Sec. 4. (a) One (1) surety on every such recognizance must be a resident freeholder of the county in which the prosecution is pending, and the surety or sureties must be worth at least double the sum to be secured and must have property in this state liable to execution equal to the sum to be secured, and when two (2) or more sureties are offered to the same recognizance, they must have in the aggregate the qualifications prescribed in this section. Whenever by the laws of this state a surety company is authorized to become surety on recognizance bonds, such surety company may be accepted as sufficient surety on any such bond.
(b) The recognizance shall be in form substantially as provided in IC 27-10-2-10, conditioned for judgment on ten (10) days notice to the surety. No pleadings shall be necessary and no change of judge or change of venue shall be granted. The obligor may except to the ruling of the court and appeal to the court of appeals as in civil cases without moving for a new trial.
As added by P.L.5-1988, SEC.180.
IC 35-33-8.5-5
Pending proceedings; renewals
Sec. 5. The recognizance as provided for in IC 27-10-2-10 shall be continuing, and the defendant shall not be required to renew it during pendency of the proceedings, unless ordered to do so by the court for cause shown. But, at each term of the court, after such recognizance is taken, the court shall inquire into the sufficiency of the sureties.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-6
Murder; admittance to bail
Sec. 6. When any person is indicted for murder, the court in which the indictment is pending, upon motion, upon application by writ of habeas corpus, may admit the defendant to bail when it appears upon examination that the defendant is entitled to be let to bail.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-7
Surrender of principal
Sec. 7. When a surety on any recognizance desires to surrender the surety's principal, the surety may procure a copy of the recognizance from the clerk, by virtue of which such surety, or any person authorized by the surety, may take the principal in any county within the state.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-8
Amount of bond; payment into court
Sec. 8. At any time after forfeiture and at any time before judgment upon the recognizance, the surety may pay the amount named in the bond to the clerk of the court, who shall give the surety a receipt therefor.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-9
Liens; real estate; release
Sec. 9. All recognizances, taken to secure the appearance of a defendant in the circuit court to answer a criminal charge, shall be immediately recorded by the clerk of said court in the order book and entered in the judgment docket of said court, and from the date of such recording and entry such recognizance shall be a lien upon all the real estate in such county owned by the several obligors. If the real estate owned by any one or more of said obligors be situated in any county or counties of the state of Indiana, other than that in which such prosecution is pending, it shall then be the duty of the clerk of the court where said action is pending, upon order of such court and as such court may direct, to immediately transmit to the clerk of the circuit court of the county, or counties, where said real estate is situated, a certified copy of said recognizance, and the clerk

or clerks, to whom such copies are so certified, shall immediately, upon receipt thereof, record the same and enter them upon the judgment docket of the circuit court of such county, in the same manner as required of the clerk of the court wherein said cause is pending, and the same shall become a lien upon all the real estate in such county, or counties, owned by any one or more of said obligors, in the same manner and to the same extent as if said lands were situated in the county where said cause is pending. The clerk to whom such document is transmitted shall be entitled to charge and collect the sum of one dollar ($1) for the services herein required of the clerk, which sum shall be paid by the defendant or the defendant's obligors, and which shall accompany said certified copy. Upon the final determination of said cause and the full and complete compliance with all of the requirements and conditions of said recognizance upon the part of the defendant, the court wherein said cause was determined shall order the release of all liens created by said recognizance as herein provided, and the clerk of said court shall transmit to the clerk of the circuit court of each county wherein said lien may have been recorded, as herein provided, and such order when recorded in any of said counties shall operate as a full and complete release thereof as to all lands of such obligors situated in any such county. The fee of any clerk for recording any such release shall be fifty cents ($0.50), which fee shall be paid by the obligor whose lands are thereby affected, and shall accompany the copy of such order when transmitted by the clerk of said court. Judgments, if any, rendered as in this article provided, in the event of the forfeiture of any recognizance bond affected by this article, shall bind and be a lien upon all the real estate of the principal and sureties, within the county in which such judgment is rendered, from the date of such entry and recording of such recognizance in the clerk's office, the date of which lien shall be stated in such judgment of the court. A transcript of such judgment shall also be filed in the office of the clerk of the circuit court of each other county, if any, where such recognizance may have been recorded as herein provided, and when so recorded shall be a lien upon all the lands of any obligor therein situated, from the date of the recording of such recognizance bond, in like manner as in the county of original jurisdiction, as herein provided, and shall be without relief from valuation or appraisement laws. Should such surety be relieved from liability from such bond as by law provided, such clerk shall proceed to release from the lien provided herein all the surety's such real estate as though such case had been completed and the case finally determined.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-10
Subrogation
Sec. 10. Whenever any person has been compelled to pay to any prosecuting attorney, clerk of the court, or sheriff, under mere color of judicial proceedings in attachment or garnishment at the suit of the

state, the amount of any forfeited recognizance, such person so paying shall, from the date of such payment, be subrogated as against the recognizors in such recognizance, to all the rights of the state under such recognizance, and shall have a cause of action against such recognizors for the amount so paid, as if such recognizance and all the rights of the state under the same had been assigned by the state to the person or persons so paying, at the date of such payment.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-11
Subrogation; enforcement; costs
Sec. 11. Whenever any claim or claims to which any person is subrogated under section 10 of this chapter shall be sought to be enforced by any action or legal proceedings, the proper prosecuting attorney shall be made a party to the action or proceedings, to answer as to the fact of such payment and to protect the interests of the state in such action or proceedings: provided, that nothing in this section or section 10 of this chapter shall, in any event, create any liability or authorize judgment against the state, or render the state, or the attorney, liable for any costs (including fees) in the action or proceedings.
As added by P.L.5-1988, SEC.180. Amended by P.L.106-2010, SEC.10.

IC 35-33-8.5-12
Sheriff; process; powers and duties
Sec. 12. The sheriff must return every process issued to the sheriff with the sheriff's doings fully endorsed thereon, and every process, judgment and commitment of the circuit and criminal courts must be executed by the sheriff.
As added by P.L.5-1988, SEC.180.



CHAPTER 9. BAIL UPON APPEAL

IC 35-33-9-2
Petition; filing
Sec. 2. When a person has been sentenced to a term of imprisonment and has filed an appeal, that person may file a petition for bail pending appeal unless he is barred from admission to bail pending appeal by section 1 of this chapter. The petition must be filed in the court in which the case was tried, and a copy shall be sent to the prosecuting attorney of the circuit where the judgment was rendered.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-9-3
Bond; conditions of undertaking
Sec. 3. (a) The sureties on all appeal bonds must possess the qualifications that are required of bail in criminal cases, except the undertaking must also include the defendant's promise to:
(1) faithfully prosecute his appeal;
(2) abide by the order and judgment of the court to which the cause is appealed;
(3) surrender himself in execution of the judgment if the appeal be affirmed or dismissed; and
(4) surrender himself to the trial court if required by the judgment upon reversal.
(b) If undertaking is given before an appeal has been perfected, the undertaking must include a promise that an appeal will be perfected by the defendant.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-9-4
Amount; order; surrender by surety and recommitment; failure to comply
Sec. 4. (a) The court in which a petition to be admitted to bail is filed shall:
(1) fix bail in a reasonable amount, considering the nature of the offense and the penalty adjudged, as will insure the compliance by the defendant with the terms of the bond; and (2) make an order containing the terms of bail.
If the defendant furnishes bail to the satisfaction of the court, he shall be discharged from custody until he is required to surrender himself according to the terms of the order.
(b) The sureties on the bail bond may, at any time, surrender the principal of the bond to the court and be released from liability. If the court so orders, the defendant shall immediately be committed to the institution to which he was sentenced unless the court approves a new bond.
(c) If the defendant fails to comply with the terms of the bail bond:
(1) the bond shall be forfeited in the court from which the appeal was taken;
(2) a warrant shall be immediately issued for his arrest; and
(3) upon arrest, he shall be committed to the institution to which he was originally sentenced.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-9-5
Stay of judgment; commencement of sentence upon surrender; prior time credit
Sec. 5. (a) Whenever any defendant is admitted to bail under the provisions of this chapter, the judgment of conviction shall be stayed until the appeal is disposed of. If the appeal is dismissed or the judgment affirmed, the term of imprisonment prescribed in the judgment shall commence to run from the time the defendant surrenders himself according to the terms of the bond.
(b) If the defendant is surrendered by his sureties under section 4, the judgment shall commence to run from the time of the surrender, and the defendant shall be immediately confined in the institution to which he was committed by the original sentence.
(c) If a defendant is admitted to bail under this chapter after he has commenced to serve his sentence, and his appeal is dismissed or the judgment from which the appeal was taken is affirmed, the defendant shall have credit on his term of sentence for the time he served before being admitted to bail. During the time any defendant is released from custody under this chapter, the judgment of conviction shall be stayed.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-9-6
Penalty of fine only; stay
Sec. 6. Where a penalty in a criminal case is a fine only, the defendant may have a stay of execution on appeal as provided by law.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-9-7
Repealed
(Repealed by P.L.65-2004, SEC.23.)
IC 35-33-9-8
Credit card service fee
Sec. 8. In addition to any other condition of bail imposed under this chapter, a defendant who posts bail by means of a credit card shall pay the credit card service fee under IC 33-37-6.
As added by P.L.65-2004, SEC.12.



CHAPTER 10. SECURING ATTENDANCE OF DEFENDANTS AND UNIFORM EXTRADITION ACT

IC 35-33-10-2
Defendant confined under judgment or court order or awaiting trial for another offense; order or warrant of detainer
Sec. 2. (a) When an indictment or information is pending against a defendant confined in this state under a judgment or court order, the court with jurisdiction over the pending criminal action shall, after application by the prosecuting attorney, order that the defendant be produced before the court for prosecution. The defendant shall not be entitled to release pending trial on the indictment or information. The court may order that the defendant be surrendered to the sheriff of the county in which the court issuing the order is located. The court may order the sheriff to convey the defendant from the institution and commit the defendant to the jail or to another place of custody specified in the order. If the proceeding is delayed, the court may order the defendant returned temporarily to the institution until the presence of the defendant before the court is required.
(b) When an indictment or information is pending against a defendant:
(1) confined in an institution within this state pending trial for another offense; or
(2) who has been released by order of another court pending trial before that court for another offense;
the court shall, upon motion of the prosecuting attorney, issue a warrant of detainer to the court before which the other prosecution is pending. The court to which the order of detainer is issued, shall, upon termination of the proceedings before the court, deliver custody of the defendant to the sheriff of the county in which the court issuing the warrant is situated. Upon delivery, the court shall return the warrant to the court of issuance showing such fact. A duplicate

copy of the return shall be served upon the prosecuting attorney who requested the issuance of the warrant.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-10-3
Uniform Criminal Extradition Act
Sec. 3. (1) Where appearing in this section, the term "governor" includes any person performing the functions of governor by authority of the law of this state. The term "executive authority" includes the governor and any person performing the functions of governor in a state other than this state. The term "state", referring to a state other than this state, refers to any other state or territory, organized or unorganized, of the United States of America.
(2) Subject to the qualifications of this section and the provisions of the Constitution of the United States controlling, and acts of congress in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, a felony, or other crime who has fled from justice and is found in this state.
(3) No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing and accompanied by a copy of an indictment found or by an information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy must be authenticated by the executive authority making the demand, which shall be prima facie evidence of its truth.
(4) When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.
(5) A warrant of extradition shall not be issued unless the documents presented by the executive authority making the demand show that:
(a) except in cases arising under subsection 7 of this section, the accused was present in the demanding state at the time of the commission of the alleged crime, and thereafter fled from the state;
(b) the accused is now in this state; and
(c) he is lawfully charged by indictment found or by information filed by a prosecuting officer and supported by affidavit to the facts, or by affidavit made before a magistrate in that state, with having committed a crime under the laws of

that state, or that he has been convicted of a crime in that state and has escaped from confinement or has broken the terms of his bail, probation, or parole, or that the sentence or some portion of it otherwise remains unexecuted and that the person claimed has not been discharged or otherwise released from the sentence.
(6) When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated. The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in subsection 24 of this section with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.
(7) The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in subsection 5 of this section with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand; and the provisions of this section not otherwise inconsistent shall apply to such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime and has not fled therefrom.
(8) If the governor shall decide that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to a sheriff, marshal, coroner, or other person whom he may think fit to entrust with the execution thereof; and the warrant must substantially recite the facts necessary to the validity of its issue.
(9) Such warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where he may be found within the state, to command the aid of all sheriffs and law enforcement officers in the execution of the warrant, and to deliver the accused subject to the provision of this section, to the duly authorized agent of the demanding state.
(10) Every such officer or other person empowered to make the arrest shall have the same authority in arresting the accused to command assistance therein, as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the like penalties against those who refuse their assistance.
(11) No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he has been informed of the demand made for his surrender, of the crime with which he is charged and

that he has the right to demand legal counsel; and if the prisoner, his friends, or counsel shall state that he or they desire to test the legality of the arrest, the prisoner shall be taken forthwith before a judge of a court of record in this state who shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. And when such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the public prosecuting officer of the county in which the arrest is made and in which the accused is in custody and to the said agent of the demanding state.
(12) An officer who recklessly delivers to the agent for extradition of the demanding state a person in his custody under the governor's warrant in disobedience to subsection 11 of this section commits a Class B misdemeanor.
(13) The officer or person executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the person having charge of him is ready to proceed on his route, such person being chargeable with the expense of keeping.
(14) Whenever any person within this state shall be charged on the oath of any credible person before any judge of this state with the commission of a crime in any other state, and, except in cases arising under subsection 7 of this section, with having fled from justice, or whenever complaint shall have been made before any judge in this state setting forth on the affidavit of any credible person in another state that a treason or felony has been committed in such other state and that the accused has been charged in such state with the commission of the treason or felony, and, except in cases arising under subsection 7 of this section, has fled therefrom and is believed to have been found in this state, the judge shall issue a warrant directed to the sheriff of the county in which the oath or complaint is filed directing him to apprehend the person charged, wherever he may be found in this state, and bring him before the same or any other judge, who may be convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.
(15) The arrest of a person may be lawfully made also by an officer or a private citizen without a warrant upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one (1) year; but when so arrested the accused must be taken before a judge with all practicable speed, and complaint must be made against him under oath setting forth the ground for the arrest as in the last preceding subsection; and thereafter his answer shall be heard as if he has been arrested on warrant.
(16) If from the examination before the judge, it appears that the person held is the person charged with having committed the crime alleged and that he probably committed the crime, and, except in

cases arising under subsection 7 of this section, that he has fled from justice, the judge shall commit him to jail by a warrant reciting the accusation for such time specified in the warrant as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in subsection 17 of this section, or until he shall be legally discharged.
(17) Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, the judge must admit the person arrested to bail by bond or undertaking, with sufficient sureties, and in such sum as he deems proper, for his appearance before him at a time specified in such bond or undertaking, and for his surrender, to be arrested upon the warrant of the governor of this state. The prisoner shall not be admitted to bail after issuance of a warrant by the governor of this state.
(18) If the accused is not yet arrested under warrant of the governor by the expiration of the time specified in the warrant, bond, or undertaking, the judge may discharge him or may recommit him to a further day, or may again take bail for his appearance and surrender, as provided in subsection 17 of this section; and at the expiration of the second period of commitment, or if he has been bailed and appeared according to the terms of his bond or undertaking, the judge may either discharge him, or may require him to enter into a new bond or undertaking, to appear and surrender himself at another day.
(19) If the prisoner is admitted to bail and fails to appear and surrender himself according to the conditions of his bond, the court, by proper order, shall declare the bond forfeited; and recovery may be had thereon in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.
(20) If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the governor at his discretion either may surrender him on the demand of the executive authority of another state or may hold him until he has been tried and discharged, or convicted and punished in this state.
(21) The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the governor or in any proceedings after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.
(22) The governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.
(23) Whenever the governor of this state shall demand a person charged with a crime in this state from the chief executive of any other state or from the chief justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive

such demand under the laws of the United States, he shall issue a warrant under the seal of this state to some agent commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.
(24) When the return to this state of a person charged with a crime in this state is required, the prosecuting attorney of the county in which the offense is committed shall present to the governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place, and circumstances of its committal, the state in which he is believed to be, including the location of the accused therein at the time the application is made, and certifying that in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial, and that the proceeding is not instituted to enforce a private claim. The application shall be verified by affidavit, shall be executed in triplicate, and shall be accompanied by three (3) certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the magistrate, stating the offense with which the accused is charged. The prosecuting attorney may also attach such further affidavits and other documents in triplicate as he shall deem proper to be submitted with such application. One (1) copy of the application with the action of the governor indicated by the endorsement thereon and one (1) of the certified copies of the indictment or complaint or information and affidavit shall be filed in the office of the secretary of state to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.
(25) The expenses shall be paid out of the general fund of the county treasury of the county wherein the crime is alleged to have been committed. The expenses shall be the fees paid to the officers of the state on whose governor the requisition is made, as now provided by law, for all necessary travel in returning such prisoner.
(26) A person brought into this state on extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer for which he is returned until he has been convicted in the criminal proceeding, or if acquitted, until he has had ample opportunity to return to the state from which he was extradited.
(27) After a person has been brought back to this state upon extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here, as well as that specified in the requisition for his extradition.
(28) This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(29) Nothing in this section contained shall be deemed to constitute a waiver by the state of its right, power, or privilege to regain custody of such person by extradition proceedings or

otherwise for the purpose of trial, sentence, or punishment for any crime committed within this state, nor shall any proceedings had under this section which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges, or jurisdiction in any way whatsoever.
(30) This section may be cited as the Uniform Criminal Extradition Act.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.178-1984, SEC.1.

IC 35-33-10-4
Agreement on detainers; defendants confined in other jurisdiction of United States
Sec. 4. Securing attendance of defendants confined as prisoners in institutions of other jurisdictions of the United States.Agreement on detainers.

Text of the Agreement of Detainers

Article 1

Article 2

Article 3

complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty (180) days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.
(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of correction or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.
(c) The warden, commissioner of correction or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.
(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, information or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of correction or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.
(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of

imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.
(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article 4

ordered such delivery.
(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article 5 (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article 5

this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.
(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.
(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivision, as to the payment of costs, or responsibilities therefor.

Article 6

Article 7

Article 8

Article 9

its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.
2. The phrase "appropriate court" as used in the agreement on detainers shall, with reference to the courts of this state, mean any court with criminal jurisdiction.
3. All courts, departments, agencies, officers and employees of this state and its political subdivision are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purposes.
4. Escape from custody while in another state pursuant to the agreement on detainers shall constitute an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provisions of the agreement on detainers and shall be punishable in the same manner as an escape from said institution.
5. It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate hereof whenever so required by the operation of the agreement on detainers.
6. The governor is hereby authorized and empowered to designate an administrator who shall perform the duties and functions and exercise the powers conferred upon such person by Article 7 of the agreement on detainers.
7. In order to implement Article 4(a) of the agreement on detainers, and in furtherance of its purposes, the appropriate authorities having custody of the prisoner shall, promptly upon receipt of the officer's written request notify the prisoner and the governor in writing that a request for temporary custody has been made and such notification shall describe the source and contents of said request. The authorities having custody of the prisoner shall also advise him in writing of his rights to counsel, to make representations to the governor within thirty (30) days, and to contest the legality of his delivery.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-10-5
Defendants confined in federal institutions
Sec. 5. Securing Attendance of Defendant Confined in Federal Institutions. (1) A defendant against whom a criminal action is

pending in a court of record of this state, and who is confined in a federal prison or other institution either within or outside this state, may, with the consent of the attorney general of the United States, be produced in such court for the purpose of criminal prosecution, pursuant to the provisions of:
(a) Section four thousand eighty-five of title eighteen of the United States Code as in effect on July 26, 1973; or
(b) subsection 2 of this section.
(2) When such a defendant is in federal custody as specified in subsection 1, a court in which the criminal action against such defendant is pending, may, upon application of the prosecuting attorney of such county, issue a certificate, known as a writ of habeas corpus ad prosequendum, addressed to the attorney general of the United States, certifying that such defendant has been charged by indictment or information filed against him in the specified court with the offense or offenses alleged therein, and that attendance of the defendant in such court for the purpose of criminal prosecution thereon is necessary in the interest of justice and requesting the attorney general of the United States to cause such defendant to be produced in such court, under custody of a federal public servant, upon a designated date and for a period of time necessary to complete the prosecution. Upon issuing such a certificate, the court may deliver it, or cause or authorize it to be delivered, together with a certified copy of the indictment or information upon which it is based, to the attorney general of the United States or to his representative authorized to entertain the request.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-10-6
Defendants outside United States
Sec. 6. Securing Attendance of Defendants Who Are Outside The United States. (1) When a criminal action for a crime committed in this state is pending in a court of this state with jurisdiction over the crime against a defendant who is in a foreign country with which the United States has an extradition treaty, and when the indictment or information charges a crime which is specified in such treaty as an extraditable one, the prosecuting attorney of the county in which such crime was allegedly committed may make an application to the governor, requesting him to make an application to the president of the United States to institute extradition proceedings for the return of the defendant to this country and state for the purpose of prosecution of such action. The prosecuting attorney's application must comply with any rules, regulations and guidelines established by the governor for such applications and must be accompanied by all the documents required by such rules, regulations and guidelines.
(2) Upon receipt of the prosecuting attorney's application, the governor if satisfied that the defendant is in the foreign country in question, that the crime charged is an extraditable one pursuant to the treaty in question, and that there are no factors or impediments which in law preclude such an extradition, may in his discretion make an

application, addressed to the secretary of state of the United States, requesting that the president of the United States institute extradition proceedings for the return of the defendant from such foreign country. The governor's application must comply with any rules, regulations and guidelines established by the secretary of state for such applications and must be accompanied by all the documents required by such rules, regulations and guidelines.
(3) If the governor's application is granted and the extradition is achieved or attempted, all expenses incurred therein must be borne by the county from which the application emanated.
(4) The provisions of this section apply equally to extradition or attempted extradition of a person who is a fugitive following the entry of a judgment of conviction against him in a criminal court of this state.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-10-7
Corporate defendants
Sec. 7. Securing Attendance of Corporate Defendants. (1) The court attendance of a corporation for purposes of commencing or prosecuting a criminal action against it may be accomplished by the issuance and service of a summons.
(a) A corporation shall be deemed in attendance for purposes of commencing or prosecuting a criminal action against it whenever an officer, director or counsel for such corporation is present. If such officer, director or counsel fails or refuses to appear, the court shall proceed with trial and judgment.
As added by Acts 1981, P.L.298, SEC.2.



CHAPTER 11. EMERGENCY TRANSFER OF CERTAIN JAIL INMATES

IC 35-33-11-2
Posttransfer hearing
Sec. 2. The inmate or receiving authority is entitled to a posttransfer hearing upon request. The inmate may refuse a transfer if the only issue is his personal safety.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-3
Overcrowding or inadequacy of local penal facility
Sec. 3. Upon petition by the sheriff alleging that:
(1) the local penal facility is overcrowded or otherwise physically inadequate to house inmates; and
(2) another sheriff or the commissioner of the department of correction has agreed to accept custody of inmates from the sheriff;
the court may order inmates transferred to the custody of the person who has agreed to accept custody. Whenever a transfer order is necessary under this section, only inmates serving a sentence after conviction for a crime may be transferred, unless the overcrowding or inadequacy of the facility also requires transfer of inmates awaiting trial or sentencing.
As added by Acts 1981, P.L.298, SEC.2.
IC 35-33-11-4
Return to county jail
Sec. 4. Whenever the court finds that the circumstances which necessitated a transfer under this chapter no longer exist, it shall order the sheriff to return the inmate to the county jail from which he was transferred.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-5
Transportation to and from facilities; payment of costs by county
Sec. 5. When an inmate is transferred under this chapter, the sheriff of the county from which the inmate is transferred shall be responsible for transporting the inmates to and from the other facility. If the sheriff is unable to adequately protect the inmate during the transfer, the sheriff or the court may request assistance from any other law enforcement agency. The county which transfers an inmate shall pay:
(1) a per diem of the average daily cost of housing a prisoner at the facility to which the inmate has been assigned; and
(2) any additional costs reasonably necessary to maintain the health and welfare of a transferred inmate.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-6
Delivery of data with prisoner
Sec. 6. When an inmate is transferred under this chapter, the sheriff of the county from which the inmate is received shall deliver with the prisoner a certified copy of the order, a current medical report, if available, and other data relating the proper medical care and classification of the inmate that is established as necessary by written policy of the department of correction or the receiving institution, pertaining to the health, safety, and proper confinement of safekeepers.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-7
Notice of subsequent transfer
Sec. 7. The department of correction will notify the sheriff of the county and judge of the court from which the inmate was transferred of any subsequent transfer of a prisoner within the department of correction necessary to assure the purposes of the original transfer.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-8
Assignment of prisoners serving sentence to program or work
Sec. 8. Prisoners serving a sentence after a conviction and transfer to the department or other receiving institution may be assigned to any program or work consistent with procedures and requirements for other prisoners committed to the department or other receiving institution. As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-9
Assignment of prisoners awaiting trial to program or work
Sec. 9. Prisoners awaiting trial may be allowed to work or be assigned to programs consistent with the rights regarding prisoners awaiting trial.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-10
Discipline of prisoners awaiting trial
Sec. 10. The department of correction or other receiving sheriff may discipline prisoners awaiting trial as authorized under IC 35-50.
As added by Acts 1981, P.L.298, SEC.2.



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. COUNTY EXTRADITION FUND

IC 35-33-14-2
Purpose
Sec. 2. The county extradition fund is established for the purpose of providing funding to offset the costs of extraditing criminal defendants. Money in the fund may not be used for any other purpose.
As added by P.L.355-1989(ss), SEC.15.

IC 35-33-14-3
Administration
Sec. 3. The county auditor shall administer the fund.
As added by P.L.355-1989(ss), SEC.15.

IC 35-33-14-4
Reversion of fund money
Sec. 4. Money in the fund at the end of a particular calendar year does not revert to any other fund, but remains in the county extradition fund.
As added by P.L.355-1989(ss), SEC.15.

IC 35-33-14-5
Composition of fund
Sec. 5. The fund consists of the portion of late surrender fees deposited in the fund under IC 27-10-2-12(i).
As added by P.L.355-1989(ss), SEC.15.






ARTICLE 33.5. INTERCEPTION OF TELEPHONIC OR TELEGRAPHIC COMMUNICATIONS

CHAPTER 1. REPEALED



CHAPTER 2. APPLICATIONS, PROCEDURES, AND REPORTS

department's expenses in connection with the installation, operation, and maintenance of equipment used to intercept an electronic communication.
As added by P.L.161-1990, SEC.3. Amended by P.L.105-2007, SEC.6.

IC 35-33.5-2-2
Application or extension in writing and upon oath of affirmation; information required
Sec. 2. (a) Except as provided in section 3.5 of this chapter, an application for a warrant or extension must be made in writing and upon oath or affirmation. Each application must also include the following:
(1) The identity of the persons submitting the application.
(2) An affidavit setting forth the facts relied upon by an applicant to show why a warrant should be issued or an extension granted, including the following:
(A) Facts establishing probable cause for the belief that a designated offense allegedly has been, is being, or may be committed.
(B) A description of the nature and location of the facility, place, or device from which the communication is to be intercepted.
(C) The identity, if known, of the person allegedly committing the designated offense whose communication is to be intercepted.
(D) A description of the type of communication to be intercepted.
(3) A statement specifying that other investigative procedures:
(A) have been tried and failed; or
(B) may not succeed or are too dangerous to attempt.
(4) A statement of the duration necessary for the interception. However, if the applicant requests that the authorization for interception not automatically terminate once the described type of communication is initially obtained, the application must also include a description of facts supporting the belief that additional communications of the same type will occur.
(5) A statement of facts and any action taken by the court concerning any previous application for a warrant or an extension that:
(A) has been made to a court under this article;
(B) sought to obtain communications from any of the same persons, places, or facilities as the current application; and
(C) is known to exist by the persons making the current application.
(6) If it is reasonably necessary to make a secret entry upon private property to install an interception device, a statement describing the following:
(A) The private property.
(B) Who owns and who occupies the private property. (C) The reasons necessitating secret entry.
(b) In addition to the information required in subsection (a), if an application is for an extension, the application must contain a statement setting forth the results obtained from the original warrant or a reasonable explanation of the failure to obtain results under the original warrant.
(c) The court may require an applicant to furnish additional testimony or evidence in support of an application.
As added by P.L.161-1990, SEC.3. Amended by P.L.105-2007, SEC.7.

IC 35-33.5-2-3
Allegations of fact; basis; information required; supporting affidavits
Sec. 3. (a) Allegations of fact in an application for a warrant submitted under this chapter may be based either upon the personal knowledge of the applicant or upon information and belief.
(b) If the applicant personally knows the facts alleged, the applicant shall state that the affidavit is based upon personal knowledge.
(c) If the allegations of fact are derived in whole or in part from the statements of persons other than the applicant:
(1) the sources of the applicant's information and belief must be either disclosed or described;
(2) the application must contain facts establishing the existence and reliability of:
(A) any informant; and
(B) information supplied by any informant; and
(3) the basis of an informant's knowledge or belief must be disclosed, as far as possible.
(d) If the applicant's information and belief is derived from:
(1) tangible evidence; or
(2) recorded oral evidence;
the applicant shall attach to the application a copy or detailed description of the tangible evidence or recorded oral evidence.
(e) Affidavits of persons other than the applicant may be attached to the application if the affidavits of other persons tend to support any fact or conclusion alleged in the application. An affidavit attached to the application under this subsection may be based either on personal knowledge of the affiant or on information and belief. However, if the attached affidavit is based on information and belief the affiant shall state the source of, and the reason for, the information and belief.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-2-3.5
Alternative procedure for issuance of warrant; requirement for recording and transcription
Sec. 3.5. (a) A court may issue a warrant without the affidavit required under section 2 of this chapter, if the court receives sworn

testimony of the same facts required for an affidavit:
(1) in a nonadversarial, recorded hearing before the judge;
(2) orally by telephone or radio; or
(3) in writing by facsimile (fax) transmission.
In addition, the prosecuting attorney or, if the prosecuting attorney is unavailable, a chief deputy prosecuting attorney specifically authorized by the prosecuting attorney, shall inform the court that a person described in section 1(b) of this chapter has agreed to serve as a coapplicant of the warrant. The prosecuting attorney or authorized chief deputy prosecuting attorney may not delegate the responsibility of applying for a warrant to another deputy prosecuting attorney.
(b) After the affiant recites the facts required for an affidavit and verifies the facts recited under penalty of perjury, a prosecuting attorney or chief deputy prosecuting attorney who applies for a warrant under subsection (a)(2) shall read to the court from a warrant form on which the prosecuting attorney or chief deputy prosecuting attorney enters the information read by the affiant to the court. The court may direct the prosecuting attorney or chief deputy prosecuting attorney to modify the warrant. If the court agrees to issue the warrant, the court shall direct the prosecuting attorney or chief deputy prosecuting attorney to sign the judge's name to the warrant, adding the time of the issuance of the warrant.
(c) After transmitting an affidavit, a prosecuting attorney or chief deputy prosecuting attorney who applies for a warrant under subsection (a)(3) shall transmit to the court a copy of a warrant form completed by the prosecuting attorney or chief deputy prosecuting attorney. The court may modify the transmitted warrant. If the court agrees to issue the warrant, the court shall transmit to the applicant a duplicate of the warrant. The judge shall then sign the warrant retained by the court, adding the time of the issuance of the warrant.
(d) If a warrant is issued under subsection (a)(2), the court shall record the conversation and order the court reporter to type or transcribe the recording for entry in the record. The court shall certify the recording, the transcription, and the warrant retained by the court for entry in the record.
(e) If a warrant is issued under subsection (a)(3), the court shall order the court reporter to retype or copy the facsimile transmission for entry in the record. The court shall certify the transcription or copy and warrant retained by the court for entry in the record.
(f) The court reporter shall notify the prosecuting attorney or chief deputy prosecuting attorney who received a warrant under subsection (a)(2) or (a)(3) when the transcription or copy required under this section is entered in the record. The prosecuting attorney or chief deputy prosecuting attorney shall sign the typed, transcribed, or copied entry upon receiving notice from the court reporter.
As added by P.L.105-2007, SEC.8.

IC 35-33.5-2-4
Reports to legislative council on warrants or extensions granted;

reports on arrests or convictions
Sec. 4. (a) Not later than December 31 of each year, a prosecuting attorney who during that year:
(1) has received a warrant or an extension; or
(2) represents a county in which an arrest or a conviction has occurred as the result of the warrant or extension;
shall report in an electronic format under IC 5-14-6 the information described in subsection (b) to the legislative council.
(b) A prosecuting attorney shall report the following information under subsection (a):
(1) The information required in section 5 of this chapter.
(2) The number of arrests resulting from an interception made under a warrant or extension and the designated offense for which each arrest was made.
(3) The number of charges filed as a result of an interception.
(4) The number of motions to suppress made with respect to an interception and the number of motions granted or denied.
(5) The number of convictions resulting from an interception, the designated offense for which each conviction was obtained, and a general assessment of the importance of interception in obtaining the convictions.
(6) A general description of the interceptions made under a warrant or an extension, including the following:
(A) The approximate nature and frequency of incriminating communications intercepted.
(B) The approximate nature and frequency of other communications intercepted.
(C) The approximate number of persons whose communications were intercepted.
(D) The approximate nature, amount, and cost of manpower and other resources used in relation to the interceptions.
As added by P.L.161-1990, SEC.3. Amended by P.L.28-2004, SEC.176.

IC 35-33.5-2-5
Reports to executive director of division of state court administration on terminations and denials
Sec. 5. Within twenty-eight (28) days after the termination of a warrant or an extension, or the denial of an application for a warrant or an extension, the court to which application for the warrant or an extension was made shall submit a report to the executive director of the division of state court administration (IC 33-24-6-1) containing the following information:
(1) The fact that a warrant or an extension was applied for.
(2) The type of warrant or extension applied for.
(3) The fact that the application for a warrant or an extension was granted, modified, or denied.
(4) The duration authorized for interception by the warrant and the number and duration of any extensions.
(5) The designated offense for which the warrant or extension

was issued or applied for.
(6) The identity of the persons who applied for the warrant or extension.
(7) The nature and location of the place, facility, or device from which communications were to be intercepted.
(8) The reasons for withholding notice under IC 35-33.5-4-3, if the notice was withheld.
As added by P.L.161-1990, SEC.3. Amended by P.L.98-2004, SEC.142; P.L.105-2007, SEC.9.



CHAPTER 3. DUTIES OF THE COURT

the warrant or extension that was requested by the applicant.
As added by P.L.161-1990, SEC.3. Amended by P.L.105-2007, SEC.10.

IC 35-33.5-3-2
Information required in warrant
Sec. 2. A court that issues a warrant or an extension shall specify the following information in the warrant:
(1) The identity of the law enforcement agency that the warrant directs to make the interception.
(2) The identity of the person, if known, whose communication is to be intercepted.
(3) The nature and location of the facility, place, or device from which the communication is to be intercepted.
(4) The type of communication to be intercepted and a statement of the designated offense to which the communication relates.
(5) That the interception must be conducted in a manner that minimizes the interception of communication that:
(A) is not relevant to the designated offense; and
(B) is not authorized by the warrant or extension.
(6) That methods required by the court to minimize the interception of irrelevant communications include the immediate termination by a law enforcement officer of the recording of a communication that is clearly irrelevant to the investigation of a designated offense.
(7) The duration during which the interception is authorized, including a statement as to whether the interception automatically terminates once the described communication is initially obtained.
As added by P.L.161-1990, SEC.3. Amended by P.L.105-2007, SEC.11.

IC 35-33.5-3-3
Repealed
(Repealed by P.L.105-2007, SEC.15.)



CHAPTER 4. PROCEDURES REGARDING INTERCEPTED COMMUNICATIONS

IC 35-33.5-4-2
Progress reports to court
Sec. 2. Whenever a warrant or an extension is issued under this article, the court shall order that reports be submitted to the court indicating the progress that has been made toward the authorized objective and whether continued interception is necessary. The court may establish the times when a report is required.
As added by P.L.161-1990, SEC.3.
IC 35-33.5-4-3
Inventory to party of terminated warrant or extension; information available to person whose communications have been intercepted; postponement of inventory services
Sec. 3. (a) Within sixty (60) days after the termination of a warrant or an extension, the court shall cause to be served upon each person from whom communication was to be intercepted and upon any other party to an interception whom the court determines it is in the interest of justice to serve, an inventory that includes notice of the following:
(1) The date that the application for the warrant or extension was submitted.
(2) The date on which the warrant or extension was granted.
(3) The time during which the interception was authorized.
(4) Whether the type of communication specified in the warrant was intercepted during the authorized time.
(b) The court may make available for inspection, to any person whose communications have been intercepted under a warrant issued under this chapter and who makes a request, any part of the applications, warrants, extensions and recordings that the court determines to be in the interest of justice. On an ex parte showing of good cause to the issuing court, the serving of the inventory required by this section may be postponed.
(c) If a party moves the court for postponement of service of the inventory required under subsection (a) on the grounds that secrecy is essential, the moving party shall:
(1) submit the motion to the court in writing or by transcription; and
(2) attach to the motion a statement of reasons for the party's belief that secrecy of the documents is essential.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-4-4
Suppression of evidence; basis
Sec. 4. (a) Upon a motion to suppress evidence arising from a warrant, a court may suppress the contents of or evidence derived from an interception based on:
(1) the grounds that the communication was intercepted in violation of this article;
(2) the grounds that the warrant or extension under which the communication was intercepted is insufficient on the face the warrant or extension;
(3) the grounds that the interception was not made in conformity with the warrant or extension;
(4) the grounds that a material defect, such as the failure to comply with the requirements that limit the use of authorized interceptions, exists in the application, the warrant, or the process of executing the warrant; or
(5) any other grounds that are a basis for suppressing the evidence. (b) A court may not suppress the contents of or evidence derived from an interception if the motion to suppress is based on an immaterial defect in the application, the warrant, or the process of executing the warrant.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-4-5
Motion to suppress; information or evidence available to aggrieved person; appeal of granted motion
Sec. 5. (a) If a court grants a motion to suppress under this article, the contents of the interception or evidence derived from the interception are considered to have been obtained in violation of this article. The court, upon the filing of the motion by an aggrieved person, may make available for inspection to the aggrieved person, or the person's attorney, any part of the interception or evidence derived from the interception that the court determines to be in the interest of justice.
(b) In addition to any other right to appeal, the state may appeal from an order granting a motion to suppress made under this section if the prosecuting attorney certifies to the court granting the motion that the appeal is not taken for purpose of delay. The state must file the appeal in accordance with the rules adopted by the Indiana supreme court.
As added by P.L.161-1990, SEC.3.



CHAPTER 5. CONFIDENTIALITY OF DISCLOSURE, REMEDIES, AND OFFENSES

IC 35-33.5-5-2
Recording contents of authorized interception; sealing documents; disclosure; destruction of documents
Sec. 2. (a) The contents of an authorized interception under this article shall be recorded. Immediately upon the expiration of the warrant or extension, the court shall order that recordings be sealed. The court shall determine who is entitled to custody of the recordings. The court shall order that the recordings be kept for at least ten (10) years. The recordings may be destroyed after ten (10) years only upon an order of the court that issued the warrant.
(b) A warrant or an extension granted under this article, as well as the application for a warrant or extension, shall be sealed by the court to which the application is made. The court shall determine who is entitled to custody of the application and warrant or extension. An application and a warrant or an extension shall be disclosed only upon a showing of good cause before the issuing court. The court shall order that the application and warrant or extension may not be destroyed for at least ten (10) years after the date granted, and then only upon the order of the court that issued the warrant.
As added by P.L.161-1990, SEC.3. Amended by P.L.105-2007, SEC.13.

IC 35-33.5-5-3
Disclosure by law enforcement officer; persons other than officer; privileged character of communication; offenses not specified in order
Sec. 3. (a) A law enforcement officer who has obtained knowledge under this article of the contents of an interception or of evidence derived from that interception may: (1) disclose the contents to another law enforcement officer; or
(2) use the contents of the interception;
only to the extent that use or disclosure of the contents of the interception is appropriate to the proper performance of the official duties of the law enforcement officer.
(b) If a recorded interception is transcribed by order of a court or by a law enforcement agency, only that part of the interception that is relevant to the prosecution of a designated offense may be transcribed.
(c) A person, other than a law enforcement officer, who has received, by a means authorized by this article, information concerning an interception or evidence derived from an interception under this article may disclose the contents of the interception or evidence derived from the interception only while giving testimony under oath or affirmation in a criminal court proceeding or grand jury proceeding. This subsection does not apply to a disclosure by a person of the contents of reports submitted under IC 35-33.5-2-4 and IC 35-33.5-2-5 or to the contents of an interception or evidence derived from an interception that is either:
(1) maintained in the record of a court proceeding and made accessible to the public; or
(2) previously disclosed in a court proceeding that is open to the public.
(d) An otherwise privileged communication that is intercepted in accordance with or in violation of this article does not lose the communication's privileged character.
(e) When a law enforcement officer, while engaged in intercepting communications in a manner authorized by this article, intercepts communications relating to offenses other than those specified in the order of authorization, the contents of those interceptions, and evidence derived from those interceptions, may be disclosed or used as provided in subsections (a) and (c). The contents and evidence may be used under subsection (d) when authorized by the court upon a finding, on subsequent application, that the contents were otherwise intercepted in accordance with this article. A subsequent application shall be made as soon as practicable.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-5-4
Violations; cause of action; damages and costs; defenses; statute of limitations
Sec. 4. (a) A person whose communications are intercepted, disclosed, or used in violation of this article:
(1) has a civil cause of action against a person who intercepts, discloses, uses, or procures another person to intercept, disclose, or use a communication in violation of this article; and
(2) is entitled to recover from that person the following:
(A) The greater of:
(i) actual damages;
(ii) liquidated damages computed at a rate of one hundred

dollars ($100) each day for each day of violation; or
(iii) one thousand dollars ($1,000).
(B) Court costs (including fees).
(C) Punitive damages, when determined to be appropriate by the court.
(D) Reasonable attorney's fees.
(b) A good faith reliance on a warrant or an extension issued under this article constitutes a complete defense to a civil action brought under this section.
(c) A person described in IC 34-46-4-1 has an affirmative defense under this section if the person was unaware that the communication was intercepted in violation of this article and:
(1) has not intercepted the communication;
(2) has not procured another person to intercept or disclose the communication; and
(3) has used a communication for the purpose of assisting the person to independently confirm information contained in a communication.
(d) An action under this section must be brought within two (2) years after the date that the interception, disclosure, or use of a communication in violation of this article initially occurs whichever is later.
As added by P.L.161-1990, SEC.3. Amended by P.L.1-1998, SEC.194; P.L.106-2010, SEC.9.

IC 35-33.5-5-5
Nonapplicability to interceptions authorized under federal law; classification of offenses
Sec. 5. (a) This section does not apply to a person who makes an interception authorized under federal law.
(b) A person who knowingly or intentionally intercepts, a communication in violation of this article commits unlawful interception, a Class C felony.
(c) A person who, by virtue of the person's employment or official capacity in the criminal justice system, knowingly or intentionally uses or discloses the contents of an interception in violation of this article commits unlawful use or disclosure of an interception, a Class C felony.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-5-6
Immunity
Sec. 6. The following persons are immune from civil and criminal liability for an act or omission that relates to the provision of information, facilities, or technical assistance in accordance with this article:
(1) A person who provides services that relate to the provision of electronic communication.
(2) An employee, an officer, an agent, or a contractor of a person described in subdivision (1). (3) A landlord, a custodian, a property owner, or other person who provides assistance in the interception of an electronic communication.
As added by P.L.161-1990, SEC.3. Amended by P.L.105-2007, SEC.14.






ARTICLE 34. BRINGING CRIMINAL CHARGES

CHAPTER 1. INDICTMENT AND INFORMATION

IC 35-34-1-2
Contents; requisites; form
Sec. 2. (a) The indictment or information shall be in writing and allege the commission of an offense by:
(1) stating the title of the action and the name of the court in which the indictment or information is filed;
(2) stating the name of the offense in the words of the statute or any other words conveying the same meaning;
(3) citing the statutory provision alleged to have been violated, except that any failure to include such a citation or any error in such a citation does not constitute grounds for reversal of a conviction where the defendant was not otherwise misled as to the nature of the charges against the defendant;
(4) setting forth the nature and elements of the offense charged in plain and concise language without unnecessary repetition;
(5) stating the date of the offense with sufficient particularity to show that the offense was committed within the period of limitations applicable to that offense; (6) stating the time of the offense as definitely as can be done if time is of the essence of the offense;
(7) stating the place of the offense with sufficient particularity to show that the offense was committed within the jurisdiction of the court where the charge is to be filed;
(8) stating the place of the offense as definitely as can be done if the place is of the essence of the offense; and
(9) stating the name of every defendant, if known, and if not known, by designating the defendant by any name or description by which he can be identified with reasonable certainty.
(b) An indictment shall be signed by:
(1) the foreman or five (5) members of the grand jury; and
(2) the prosecuting attorney or his deputy.
An information shall be signed by the prosecuting attorney or his deputy and sworn to or affirmed by him or any other person.
(c) An indictment or information shall have stated upon it the names of all the material witnesses. Other witnesses may afterwards be subpoenaed by the state, but unless the name of a witness is stated on the indictment or information, no continuance shall be granted to the state due to the absence of the witness.
(d) The indictment or information shall be a plain, concise, and definite written statement of the essential facts constituting the offense charged. It need not contain a formal commencement, a formal conclusion, or any other matter not necessary to the statement. Presumptions of law and matters of which judicial notice is taken need not be stated.
(e) The indictment may be substantially in the following form:
IN THE __________ COURT OF INDIANA, 20____
STATE OF INDIANA
vs. CAUSE NUMBER _______
A _________ B _________
The grand jury of the county of _________ upon their oath or affirmation do present that AB, on the _________ day of __________ 20____ at the county of _________ in the state of Indiana (HERE SET FORTH THE OFFENSE CHARGED).
(f) The information may be substantially in the same form as the indictment, substituting for the words, "the grand jury of the county of _________, upon their oath or affirmation so present" the following: "CD, being duly sworn on his oath or having affirmed, says." It is not necessary in an information to state the reason why the proceeding is by information rather than indictment.
(g) This section applies to a traffic offense (as defined in IC 9-30-3-5) if the traffic offense is:
(1) a felony; or
(2) a misdemeanor.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.19; P.L.320-1983, SEC.11; P.L.158-1994, SEC.1; P.L.2-2005, SEC.119.
IC 35-34-1-2.4
Verified or sworn documents; form of oath; administration; false affirmation or verification
Sec. 2.4. (a) If an indictment, information, pleading, motion, petition, probable cause affidavit, or other document is required to be verified or sworn under oath before it is submitted to the court in a criminal action, the document meets the requirements of the law as a sworn document if the following form or a substantially similar form is used:
I swear (affirm), under penalty of perjury as specified by IC 35-44.1-2-1, that the foregoing (the following) representations are true.
Signed __________________
(b) If a document complies with subsection (a), the swearing or affirming need not be done before a notary or other officer empowered to administer oaths.
(c) A person who makes a false affirmation or verification under this section may be prosecuted under IC 35-44.1-2-1.
As added by P.L.181-1988, SEC.1. Amended by P.L.126-2012, SEC.47.

IC 35-34-1-2.5
Prior convictions
Sec. 2.5. If the penalty for an offense is, by the terms of the statute, increased because the person was previously convicted of the offense, the state may seek to have the person sentenced to receive the increased penalty by alleging, on a page separate from the rest of the charging instrument, that the person was previously convicted of the offense.
As added by P.L.50-1984, SEC.7.

IC 35-34-1-3
Illegible or lost indictment or information
Sec. 3. When an indictment or information which has been returned or presented to a court as authorized by law has become illegible or cannot be produced, the defendant may be tried using a copy certified by the clerk of the court.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-4
Motion to dismiss by defendant; grounds; requisites; disposition; effect of order
Sec. 4. (a) The court may, upon motion of the defendant, dismiss the indictment or information upon any of the following grounds:
(1) The indictment or information, or any count thereof, is defective under section 6 of this chapter.
(2) Misjoinder of offenses or parties defendant, or duplicity of allegation in counts.
(3) The grand jury proceeding was defective.
(4) The indictment or information does not state the offense

with sufficient certainty.
(5) The facts stated do not constitute an offense.
(6) The defendant has immunity with respect to the offense charged.
(7) The prosecution is barred by reason of a previous prosecution.
(8) The prosecution is untimely brought.
(9) The defendant has been denied the right to a speedy trial.
(10) There exists some jurisdictional impediment to conviction of the defendant for the offense charged.
(11) Any other ground that is a basis for dismissal as a matter of law.
(b) Except as otherwise provided, a motion under this section shall be made no later than:
(1) twenty (20) days if the defendant is charged with a felony; or
(2) ten (10) days if the defendant is charged only with one (1) or more misdemeanors;
prior to the omnibus date. A motion made thereafter may be summarily denied if based upon a ground specified in subdivision (a)(1), (a)(2), (a)(3), (a)(4), or (a)(5) of this section. A motion to dismiss based upon a ground specified in subdivision (a)(6), (a)(7), (a)(8), (a)(9), (a)(10), or (a)(11) of this section may be made or renewed at any time before or during trial. A motion to dismiss based upon lack of jurisdiction over the subject matter may be made at any time.
(c) Upon the motion to dismiss, a defendant who is in a position adequately to raise more than one (1) ground in support thereof shall raise every ground upon which he intends to challenge the indictment or information. A subsequent motion based upon a ground not properly raised may be summarily denied. However, the court, in the interest of justice and for good cause shown, may entertain and dispose of such a motion on the merits.
(d) Upon the motion to dismiss, the court shall:
(1) overrule the motion to dismiss;
(2) grant the motion to dismiss and discharge the defendant; or
(3) grant the motion to dismiss and deny discharge of the defendant if the court determines that the indictment or information may be cured by amendment under section 5 of this chapter and the prosecuting attorney has moved for leave to amend.
If the court grants the motion under subdivision (3) and grants the prosecuting attorney leave to amend, any prior order imposing conditions of release pending trial shall stand unless otherwise modified or removed by order of the court.
(e) If the court grants a motion under subsection (a)(3) and the prosecuting attorney informs the court on the record that the charges will be refiled within seventy-two (72) hours by information:
(1) the court may not discharge the defendant; and
(2) any prior order concerning release pending trial remains in

force unless it is modified or removed by the court.
(f) An order of dismissal does not, of itself, constitute a bar to a subsequent prosecution of the same crime or crimes except as otherwise provided by law.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.20; P.L.320-1983, SEC.12.

IC 35-34-1-5
Amendment of charge; procedures; limitations
Sec. 5. (a) An indictment or information which charges the commission of an offense may not be dismissed but may be amended on motion by the prosecuting attorney at any time because of any immaterial defect, including:
(1) any miswriting, misspelling, or grammatical error;
(2) any misjoinder of parties defendant or offenses charged;
(3) the presence of any unnecessary repugnant allegation;
(4) the failure to negate any exception, excuse, or provision contained in the statute defining the offense;
(5) the use of alternative or disjunctive allegations as to the acts, means, intents, or results charged;
(6) any mistake in the name of the court or county in the title of the action, or the statutory provision alleged to have been violated;
(7) the failure to state the time or place at which the offense was committed where the time or place is not of the essence of the offense;
(8) the failure to state an amount of value or price of any matter where that value or price is not of the essence of the offense; or
(9) any other defect which does not prejudice the substantial rights of the defendant.
(b) The indictment or information may be amended in matters of substance and the names of material witnesses may be added, by the prosecuting attorney, upon giving written notice to the defendant at any time:
(1) up to:
(A) thirty (30) days if the defendant is charged with a felony; or
(B) fifteen (15) days if the defendant is charged only with one (1) or more misdemeanors;
before the omnibus date; or
(2) before the commencement of trial;
if the amendment does not prejudice the substantial rights of the defendant. When the information or indictment is amended, it shall be signed by the prosecuting attorney or a deputy prosecuting attorney.
(c) Upon motion of the prosecuting attorney, the court may, at any time before, during, or after the trial, permit an amendment to the indictment or information in respect to any defect, imperfection, or omission in form which does not prejudice the substantial rights of the defendant. (d) Before amendment of any indictment or information other than amendment as provided in subsection (b) of this section, the court shall give all parties adequate notice of the intended amendment and an opportunity to be heard. Upon permitting such amendment, the court shall, upon motion by the defendant, order any continuance of the proceedings which may be necessary to accord the defendant adequate opportunity to prepare his defense.
(e) An amendment of an indictment or information to include a habitual offender charge under IC 35-50-2-8, IC 35-50-2-8.5, or IC 35-50-2-10 must be made not later than ten (10) days after the omnibus date. However, upon a showing of good cause, the court may permit the filing of a habitual offender charge at any time before the commencement of the trial.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.21; P.L.320-1983, SEC.13; P.L.164-1993, SEC.7; P.L.178-2007, SEC.1.

IC 35-34-1-6
Defective indictment or information; dismissal; exceptions
Sec. 6. (a) An indictment or information is defective when:
(1) it does not substantially conform to the requirements of section 2(a) of this chapter;
(2) the allegations demonstrate that the court does not have jurisdiction of the offense charged; or
(3) the statute defining the offense charged is unconstitutional or otherwise invalid.
(b) An information is defective if:
(1) the defendant was a grand jury target identified under IC 35-34-2-12(a)(1);
(2) the offense alleged was identified on the record under IC 35-34-2-12(a)(2) as an offense that the defendant allegedly committed; and
(3) the grand jury proceeded to deliberate on whether to issue an indictment, and voted not to indict the defendant for the offense identified on the record under IC 35-34-2-12(a)(2).
However, if the prosecuting attorney shows that there is newly discovered material evidence that was not presented to the grand jury before the grand jury's failure to indict, then the information is not defective.
(c) Except as provided in section 5 of this chapter, an indictment or information or a count thereof shall be dismissed upon motion when it is defective.
As added by Acts 1981, P.L.298, SEC.3. Amended by P.L.312-1985, SEC.1; P.L.3-1990, SEC.121.

IC 35-34-1-7
Grand jury proceedings; violation of IC 35-34-2; dismissal
Sec. 7. An indictment shall be dismissed upon motion when the grand jury proceeding which resulted in the indictment was conducted in violation of IC 35-34-2. As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-8
Motion to dismiss by defendant; requisites; affidavits; documentary evidence; hearing; disposition; procedures
Sec. 8. (a) A motion to dismiss an indictment or information under section 4 of this chapter shall be in writing. The prosecutor must be given reasonable notice of a motion to dismiss. If the motion is expressly or impliedly based upon the existence or occurrence of facts, the motion shall be accompanied by affidavits containing sworn allegations of these facts. The sworn allegations may be based upon personal knowledge of the affiant or upon information and belief, provided that in the latter event the affiant discloses the sources of the information and the grounds for the belief. If the motion is expressly or impliedly based upon the existence of any question of law, the motion shall be accompanied by a memorandum stating specifically the legal question in issue. The defendant may also submit documentary evidence tending to support the allegations of the motion.
(b) The prosecutor may:
(1) file with the court an answer denying or admitting any or all of the allegations of the motion; and
(2) submit documentary evidence tending to refute the allegations.
(c) After all papers of both parties have been filed, and after all documentary evidence has been submitted, the court shall determine whether, under subsections (d) and (e) of this section, a hearing is necessary to resolve questions of fact.
(d) The court shall grant the motion without conducting a hearing only if:
(1) the motion alleges a ground constituting a legal basis for the motion under section 4 of this chapter;
(2) the ground, if expressly or impliedly based upon the existence or occurrence of facts, is supported by sworn allegations of all facts essential to support the motion; and
(3) the sworn allegations of fact essential to support the motion are admitted as true by the prosecutor or are conclusively established by documentary evidence.
(e) The court may deny the motion without conducting a hearing only if:
(1) the motion does not allege a ground constituting a legal basis for the motion under section 4 of this chapter;
(2) the motion is expressly or impliedly based upon the existence or occurrence of facts, and the motion does not contain sworn allegations supporting all the essential facts; or
(3) an allegation of fact essential to support the motion is conclusively refuted by documentary evidence.
(f) If a hearing is necessary to resolve questions of fact, the court shall conduct a hearing and make findings of fact essential to the determination of the motion. The defendant has a right to be present

and represented by counsel at the hearing but may waive this right. The defendant has the burden of proving by a preponderance of the evidence every fact essential to support the motion.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-9
Joinder of offenses or defendants
Sec. 9. (a) Two (2) or more offenses may be joined in the same indictment or information, with each offense stated in a separate count, when the offenses:
(1) are of the same or similar character, even if not part of a single scheme or plan; or
(2) are based on the same conduct or on a series of acts connected together or constituting parts of a single scheme or plan.
(b) Two (2) or more defendants can be joined in the same indictment or information when:
(1) each defendant is charged with each offense included;
(2) each of the defendants is charged as a conspirator or party to the commission of the offense and some of the defendants are also charged with one (1) or more offenses alleged to be in furtherance of the conspiracy or common scheme or plan; however, a party to the commission of an offense or conspirator need not be designated as such in the indictment or information; or
(3) conspiracy is not charged and not all of the defendants are charged in each count, if it is alleged in the indictment or information that the offenses charged:
(A) were part of a common scheme or plan; or
(B) were so closely connected in respect to time, place, and occasion that it would be difficult to separate proof of one (1) charge from proof of the others.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-10
Motions; joinder of offenses; dismissal of offense joinable for trial or of related offenses; requisites; orders
Sec. 10. (a) When a defendant has been charged with two (2) or more offenses in two (2) or more indictments or informations and the offenses could be joined in the same indictment or information under section 9(a)(1) of this chapter, the court, upon motion of the defendant, may order that the indictments or informations be joined for trial. Such motion shall be made before commencement of trial on either of the offenses charged.
(b) When a defendant has been charged with two (2) or more offenses in two (2) or more indictments or informations and the offenses could have been joined in the same indictment or information under section (9)(a)(2) of this chapter, the court, upon motion of the defendant or the prosecuting attorney, or on its own motion, shall join for trial all of such indictments or informations

unless the court, in the interests of justice, orders that one (1) or more of such offenses shall be tried separately. Such motion shall be made before commencement of trial on either of the offenses charged.
(c) A defendant who has been tried for one (1) offense may thereafter move to dismiss an indictment or information for an offense which could have been joined for trial with the prior offenses under section 9 of this chapter. The motion to dismiss shall be made prior to the second trial, and shall be granted if the prosecution is barred by reason of the former prosecution.
(d) A defendant who has been sentenced on a plea of guilty to one (1) offense may move to dismiss an indictment or information for a related offense. The motion shall be granted if the plea of guilty was entered on the basis of a plea agreement in which the prosecutor agreed to seek or not to oppose dismissal of other related offenses or not to prosecute other potential related offenses.
(e) Subject to the provisions of section 11(a) of this chapter, two (2) or more offenses which are within the jurisdiction of the same court and which could have been joined in one (1) prosecution constitute related offenses.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-11
Severance of offenses or separate trial of defendants joined
Sec. 11. (a) Whenever two (2) or more offenses have been joined for trial in the same indictment or information solely on the ground that they are of the same or similar character, the defendant shall have a right to a severance of the offenses. In all other cases the court, upon motion of the defendant or the prosecutor, shall grant a severance of offenses whenever the court determines that severance is appropriate to promote a fair determination of the defendant's guilt or innocence of each offense considering:
(1) the number of offenses charged;
(2) the complexity of the evidence to be offered; and
(3) whether the trier of fact will be able to distinguish the evidence and apply the law intelligently as to each offense.
(b) Whenever two (2) or more defendants have been joined for trial in the same indictment or information and one (1) or more defendants move for a separate trial because another defendant has made an out-of-court statement which makes reference to the moving defendant but is not admissible as evidence against him, the court shall require the prosecutor to elect:
(1) a joint trial at which the statement is not admitted into evidence;
(2) a joint trial at which the statement is admitted into evidence only after all references to the moving defendant have been effectively deleted; or
(3) a separate trial for the moving defendant.
In all other cases, upon motion of the defendant or the prosecutor, the court shall order a separate trial of defendants whenever the court

determines that a separate trial is necessary to protect a defendant's right to a speedy trial or is appropriate to promote a fair determination of the guilt or innocence of a defendant.
(c) The court may order the prosecutor to disclose in camera any information concerning statements made by the defendants which the prosecutor intends to introduce in evidence at the trial if this information would assist the court in ruling on a motion for a separate trial.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-12
Motion for severance or separate trial; time; waiver or bar
Sec. 12. (a) A defendant's motion for severance of crimes or motion for a separate trial must be made before commencement of trial, except that the motion may be made before or at the close of all the evidence during trial if based upon a ground not previously known. The right to severance of offenses or separate trial is waived by failure to make the motion at the appropriate time.
(b) If a defendant's pretrial motion for severance of offenses or motion for a separate trial is overruled, the motion may be renewed on the same grounds before or at the close of all the evidence during trial. The right to severance of offenses or separate trial is waived by failure to renew the motion.
(c) If a defendant's motion for severance of offenses or separate trial is granted during the trial, the granting of the motion shall not bar a subsequent trial of that defendant on the offenses charged.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-13
Motion to dismiss by prosecuting attorney
Sec. 13. (a) Upon motion of the prosecuting attorney, the court shall order the dismissal of the indictment or information. The motion may be made at any time before sentencing and may be made on the record or in writing. The motion shall state the reason for dismissal.
(b) In any case where an order sustaining a motion to dismiss would otherwise constitute a bar to further prosecution of the crime charged, unless the defendant objects to dismissal, the granting of the motion does not bar a subsequent trial of the defendant on the offense charged.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.22.

IC 35-34-1-14
Pleading special matters; sufficiency
Sec. 14. In any indictment or information, an averment substantially in compliance with the provisions of this section shall be sufficient.
(a) The age of the defendant or the victim need not be alleged, except where the age of the defendant or the victim is an essential

element of the offense charged.
(b) Averments as to any money or bills or notes or postal orders issued by any lawful authority and intended to pass and circulate as money are sufficient to be alleged simply as money without further identification.
(c) It is sufficient to describe a written instrument by any name or designation by which it is usually known or to aver generally the contents of such instrument.
(d) Averments of dates and numbers may be by words or figures or both.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-15
Incorrect name of defendant immaterial
Sec. 15. (a) If the stated name of the defendant in the indictment or information is incorrect:
(1) this defect shall not be a ground for dismissal of the indictment or information; and
(2) any variance between the allegations and the proof of the defendant's name shall not be considered material.
(b) If at any time during the proceedings the true name of the defendant becomes known, the court shall order the indictment or information amended to show both the name by which the defendant was first charged and the name later alleged to be true.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-16
Perjury; requisites
Sec. 16. (a) In an indictment or information for perjury, it is necessary to set forth only:
(1) the substance of the controversy or the matter in respect to which the alleged offense was committed; and
(2) in what court or before whom the false statement was made.
It is not necessary to set forth any part of any record or proceeding, or the commission or authority of the court or person before whom the perjury was allegedly committed.
(b) In an indictment or information for perjury, in swearing to any written instrument, it is necessary to set forth only that part of the instrument alleged to have been falsely sworn to, and to negative the same, with the name of the officer or court before whom the instrument was sworn.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-17
Forgery; misdescription of instrument destroyed or withheld by defendant immaterial
Sec. 17. When an instrument which is the subject of an indictment or information for forgery has been destroyed, or is withheld by the act or procurement of the defendant, and the fact of the destruction or withholding is alleged in the indictment or information, and

established at trial, the misdescription of the instrument is immaterial.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-18
Names of owners of property
Sec. 18. The indictment or information for an offense which was committed upon or in relation to any property belonging to partners, or to several joint owners, or property which, when the offense was committed, was in possession of a bailee or tenant, is sufficient if it alleges the ownership of the property to be in the name of:
(1) the partnership or any partner;
(2) an owner;
(3) a bailor;
(4) a bailee; or
(5) a tenant.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-19
Rules of construction
Sec. 19. The words used in an indictment or information shall be construed using their ordinary and common meaning, except words and phrases defined by law, which are to be construed according to their legal meaning.
As added by Acts 1981, P.L.298, SEC.3.



CHAPTER 2. GRAND JURY AND SPECIAL GRAND JURY

IC 35-34-2-2
Number; impaneling; scope of function and authority; convening
Sec. 2. (a) A grand jury shall consist of six (6) grand jurors and one (1) alternate and may be impaneled by the circuit court or a superior court with criminal jurisdiction. A grand jury shall hear and examine evidence concerning crimes and shall take action with respect to this evidence as provided by law.
(b) The court shall call the grand jury into session at the request of the prosecuting attorney. The court may also convene the grand jury without a request from the prosecuting attorney. The grand jury shall be convened by the judge issuing an order requiring the jury to meet at a time specified.
(c) A grand jury may not remain in session for more than six (6) months.
(d) An alternate impaneled under this section shall appear and hear all evidence presented to the grand jury but may not comment, deliberate, or vote unless there is not a quorum of grand jurors for a particular session.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.23; P.L.4-1998, SEC.12.

IC 35-34-2-3
Drawing, selecting, and impaneling; discharge of panel or juror; grounds; foreman and clerk; minutes; record transcript; oath; instructions; report of offense
Sec. 3. (a) The jurors on a grand jury and one (1) alternate shall be drawn, selected, and impaneled by the procedure set out in IC 33-28-5.
(b) Whenever the court finds that the original panel was not selected in substantial conformity with the requirements of law for the selection of the panel, the court shall discharge the panel and summon another panel.
(c) Whenever the court finds that a grand juror:
(1) is disqualified from service under law;
(2) is incapable of performing the juror's duties because of bias or prejudice;
(3) is guilty of misconduct in the performance of the juror's duties that might impair the proper functioning of the grand jury; (4) is under the age of eighteen (18) years;
(5) is not a resident of the county;
(6) is an alien;
(7) is a mentally incompetent person;
(8) is a witness for the prosecution;
(9) has such a state of mind in reference to a target that the juror cannot act impartially and without prejudice to the substantial rights of that person;
(10) holds a juror's place on the grand jury by reason of the corruption of the officer who selected and impaneled the grand jury; or
(11) has requested or otherwise caused any officer or an officer's deputy to place the juror upon the grand jury;
the court shall refuse to swear that grand juror or, if the juror has been sworn, shall discharge that grand juror and swear another grand juror.
(d) After a grand jury has been impaneled, the court that called the grand jury shall appoint one (1) of the grand jurors as foreman and one (1) as clerk. During any absence of the foreman or clerk, the grand jury shall select one (1) of their number to act as foreman or clerk. The clerk shall keep minutes of the grand jury proceedings. The court shall supply a means for recording the evidence presented before the grand jury and all of the other proceedings that occur before the grand jury, except for the deliberations and voting of the grand jury and other discussions when the members of the grand jury are the only persons present in the grand jury room. The evidence and proceedings shall be recorded in the same manner as evidence and proceedings are recorded in the court that impaneled the grand jury. When ordered by the court, a transcript or a copy of the recording shall be prepared and supplied to the requesting party. If the transcript is supplied, it shall be at the cost of the party requesting it. If a copy of the recording is supplied, the party requesting it is responsible for the actual cost of reproduction. If a transcript has already been prepared, the requesting party is responsible for the actual cost of obtaining the copy. If the court finds the requesting party is an indigent defendant, the cost of the transcript or copy of the recording supplied to the defendant shall be paid by the county.
(e) The following oath must be administered to the grand jury:
"You, and each of you, do solemnly swear or affirm that you will diligently inquire and make true presentment of all offenses committed or triable within this county, of which you have or can obtain legal evidence; that you will present no person through malice, hatred, ill will, nor leave any unpresented through fear, favor, or affection, or for any reward, or the promise or hope thereof, but in all your indictments you will present the truth, the whole truth, and nothing but the truth; that you will not disclose any evidence given or proceeding had before the grand jury; that you will keep secret whatever you or any other grand juror may have said or in what manner you or any other grand juror may have voted on a matter before the

grand jury.".
(f) The court shall provide a printed copy of the provisions of this chapter to the grand jury upon the request of any member of the grand jury. In addition, the court shall give the grand jurors any instructions relating to the proper performance of their duties that the court considers necessary.
(g) If a member of the grand jury has reason to believe that an offense has been committed which is triable in the county, the member may report this information to fellow jurors, who may then investigate the alleged offense.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.24; P.L.320-1983, SEC.14; P.L.312-1985, SEC.3; P.L.169-1988, SEC.6; P.L.33-1989, SEC.124; P.L.4-1998, SEC.13; P.L.98-2004, SEC.144; P.L.118-2007, SEC.29.

IC 35-34-2-4
Conduct of proceedings
Sec. 4. (a) The proceedings of a grand jury are not valid unless at least five (5) of its members are present.
(b) The foreman shall administer an oath to any witness appearing before the grand jury.
(c) The prosecuting attorney, his staff and any witness the prosecuting attorney or the grand jury requests to be present may be present at any time during grand jury proceedings, except as provided in subsection (h).
(d) The grand jury may request assistance from a clerk, or other public servant, authorized by the court to assist the grand jury in the administrative conduct of its proceedings. Such a clerk or other public servant may be present during any grand jury proceedings, except as specified in subsection (h).
(e) The person recording the proceedings may be present during the proceedings except as specified in subsection (h).
(f) The grand jury may request the court to provide an interpreter to assist the grand jury in understanding the testimony of any witness, and the court shall provide an interpreter when requested. Before assuming his duties with the grand jury, an interpreter shall take an oath before the grand jury that he will faithfully interpret all testimony of the witness and that he will keep secret all matters before the grand jury that are within his knowledge. He may be present as requested by the grand jury, except as set out in subsection (h).
(g) When a person held in official custody is a witness before the grand jury, a public servant assigned to guard him may accompany him in the grand jury room. However, before entering the grand jury room for that purpose, the public servant shall take an oath before the grand jury that he will keep secret all matters before the grand jury that are within his knowledge.
(h) During the deliberations and voting of the grand jury, only the grand jurors may be present in the grand jury room.
(i) Grand jury proceedings shall be secret, and no person present

during a grand jury proceeding may, except in the lawful discharge of his duties or upon written order of the court impaneling the grand jury or the court trying the case on indictment presented by the grand jury, disclose:
(1) the nature or substance of any grand jury testimony; or
(2) any decision, result, or other matter attending the grand jury proceeding.
However, any court may require any person present during a proceeding to disclose the testimony of a witness as direct evidence in a prosecution for perjury.
(j) The grand jury shall be the exclusive judge of the facts with respect to any matter before it.
(k) The court and the prosecuting attorney shall be the legal advisors of the grand jury, and the grand jury may not seek or receive legal advice from any other source.
(l) The grand jury may not, without court permission, exercise any of its functions in any place other than that designated by the court.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-5
Subpoenas; contents; failure to obey; contempt
Sec. 5. (a) A subpoena duces tecum or subpoena ad testificandum summoning a witness to appear before the grand jury shall be issued by the clerk upon the request of the grand jury or prosecuting attorney. The subpoena must contain a statement of the general nature of the grand jury inquiry.
(b) If the subpoena is issued to a target, the subpoena shall also contain a statement informing the target that:
(1) he is a subject of the grand jury investigation;
(2) he has the right to consult with an attorney and to be assisted by an attorney under section 13 of this chapter; and
(3) if he cannot afford an attorney, the court inpaneling the grand jury will appoint one for him, upon request.
(c) If a witness fails to appear at the time and place stated in the subpoena, the court may hold him in contempt of court, unless he had filed a motion to quash the subpoena and the motion has been granted or was pending at the time he was to have appeared.
As added by Acts 1981, P.L.298, SEC.3. Amended by P.L.320-1983, SEC.15; P.L.170-1984, SEC.2.

IC 35-34-2-5.5
Target witnesses; right to counsel; removal of attorney
Sec. 5.5. (a) A target subpoenaed under section 5 of this chapter is entitled to the assistance of his attorney when the person is questioned in the grand jury room, subject to this section.
(b) The target's attorney:
(1) must take an oath of secrecy administered by the foreman;
(2) while in the grand jury room may not, without first obtaining the consent of the prosecutor and the foreman:
(A) address the grand jury or the prosecuting attorney; (B) make objections or arguments;
(C) question any person; or
(D) otherwise participate in the proceeding; and
(3) may advise the client so long as the conversation is not overheard by any member of the grand jury.
(c) The court that impaneled the grand jury may remove any attorney from the grand jury room and may find him to be in contempt of court if the attorney has violated the requirements of subsection (b) or has otherwise disrupted or unnecessarily delayed the grand jury proceeding.
As added by P.L.170-1984, SEC.3.

IC 35-34-2-6
Motion to quash subpoena duces tecum; use immunity
Sec. 6. (a) Any witness may file a motion to quash a subpoena duces tecum directed to that witness. The motion must include a statement of the facts and grounds in support of the objection to the subpoena. The court shall:
(1) promptly conduct a hearing on the motion; and
(2) at the conclusion of the hearing, enter findings in support of its ruling.
(b) A target who is subpoenaed may move to quash a subpoena based upon his privilege against self-incrimination. The court shall grant the motion, unless the prosecuting attorney makes a written request that the target be granted use immunity in accordance with section 8 of this chapter. Upon request by the prosecuting attorney, the court shall grant use immunity to the target and order him to comply with the subpoena.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-7
Witnesses; refusal to answer; compelling testimony
Sec. 7. (a) If a witness before the grand jury refuses to answer any question or produce any item, the prosecutor may inform the court, in writing, of the question asked or item sought and the reason given for the refusal. The court shall, after a hearing, decide whether the witness is required to answer the question or produce the item and the witness shall be informed immediately of the court's decision.
(b) If the court determines that the witness must answer the question or produce the item and the witness continues to refuse, he shall be brought before the court and the court shall proceed as if the witness had refused in open court.
(c) If the court determines that the witness may properly refuse to answer a question or produce an item based upon his privilege against self-incrimination, the prosecutor may request the court to grant use immunity to the witness under section 8 of this chapter.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-8
Witnesses; use immunity Sec. 8. (a) Upon request by the prosecuting attorney, the court shall grant use immunity to a witness before the grand jury. The court shall instruct the witness by written order or in open court that any evidence the witness gives before the grand jury, or evidence derived from that evidence, may not be used in any criminal prosecution against that witness, unless the evidence is volunteered by the witness or is not responsive to a question by the grand jury or the prosecutor. The court shall then instruct the witness that the witness must answer the questions asked and produce the items requested.
(b) A grant of use immunity does not prohibit the use of evidence the witness gives in a prosecution for perjury under IC 35-44.1-2-1.
(c) If a witness refuses to give evidence after the witness has been granted use immunity, the witness shall be brought before the court and the court shall proceed as if the witness had refused in open court.
As added by Acts 1981, P.L.298, SEC.3. Amended by P.L.126-2012, SEC.48.

IC 35-34-2-9
Right to testify before grand jury; target of investigation; notification; waiver of immunity; calling of witnesses
Sec. 9. (a) Except as provided by subsection (b) of this section, no person has a right to appear as a witness before the grand jury or to present any evidence or information to the grand jury.
(b) A target of a grand jury investigation shall be given the right to testify before the grand jury, provided he signs a waiver of immunity. The prosecuting attorney shall notify a target of his opportunity to testify unless:
(1) notification may result in flight or endanger other persons or obstruct justice; or
(2) the prosecutor is unable, with reasonable diligence, to notify him.
(c) The prosecuting attorney or grand jury may call as a witness in a grand jury proceeding any person believed to possess relevant information or knowledge.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-10
Unauthorized disclosure of grand jury information; offense; production of transcript
Sec. 10. (a) Except when required to do so by law, a person who has been present at a grand jury proceeding and who knowingly or intentionally discloses:
(1) any evidence or testimony given or produced;
(2) what a grand juror said; or
(3) the vote of any grand juror;
to any other person, except to a person who was also present or entitled to be present at that proceeding or to the prosecuting attorney or his representative, commits unauthorized disclosure of grand jury

information, a Class B misdemeanor.
(b) The transcript of testimony of a witness before a grand jury may be produced only:
(1) for the official use of the prosecuting attorney; or
(2) upon order of:
(A) the court which impaneled the grand jury;
(B) the court trying a case upon an indictment of the grand jury; or
(C) a court trying a prosecution for perjury;
but only after a showing of particularized need for the transcript.
As added by Acts 1981, P.L.298, SEC.3. Amended by P.L.312-1985, SEC.4.

IC 35-34-2-11
Access to local government facilities for care or custody of persons
Sec. 11. The grand jury shall have free access, at all reasonable times, to any county, city, or town facility where persons are held in care or custody of such county, city, or town, for the purpose of examining their condition and management.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-12
Identification of target and offense; validity of indictment; concurrence of five grand jurors; signatures; endorsement
Sec. 12. (a) Before the grand jury proceeds to deliberate on whether to issue an indictment, the prosecuting attorney shall, on the record:
(1) identify each target of the grand jury proceeding; and
(2) identify each offense that each target is alleged to have committed.
(b) Before an indictment is valid, at least five (5) grand jurors must concur in the finding of the indictment, and it must be:
(1) signed by the prosecuting attorney or his deputy;
(2) endorsed with the phrase "a true bill"; and
(3) signed by the foreman of the grand jury or five (5) members of the grand jury.
(c) An indictment is not valid unless the offense that the indictment charges the defendant committed is an offense that is contained on the record under subsection (a).
(d) An indictment is not valid if it indicts the target of a previous grand jury who:
(1) was identified under subsection (a)(1);
(2) was the target of a previous grand jury that proceeded to deliberate on whether to issue an indictment, and voted not to indict the defendant for the offense identified to the previous grand jury under subsection (a)(2); and
(3) was alleged to have committed an offense identified to a previous grand jury under subsection (a)(2).
However, if the prosecuting attorney shows that there is newly

discovered material evidence that was not presented to the previous grand jury before the grand jury's failure to indict, then the indictment is not defective.
As added by Acts 1981, P.L.298, SEC.3. Amended by P.L.312-1985, SEC.2.

IC 35-34-2-13
Extension of term; limitation
Sec. 13. The judge of any court having criminal jurisdiction may, upon due cause shown by petition of the prosecuting attorney of the judicial circuit, extend the terms of the members of a grand jury then convened for an additional term of three (3) months or more, as requested by the prosecuting attorney. The terms of the members of any grand jury may be so extended for successive periods of increments of three (3) months or more, to a total length of no more than two (2) years.
As added by P.L.171-1984, SEC.75.

IC 35-34-2-14
Special grand jury; powers and duties; term
Sec. 14. (a) The judge of any court having criminal jurisdiction may, upon due cause shown by petition of the prosecuting attorney of the judicial circuit, order the clerk of the courts, or jury administrator (as defined in IC 33-28-5-3) to draw the names of competent persons to be summoned to serve on a special grand jury, which shall serve in addition to the grand jury regularly summoned and convened pursuant to law.
(b) A special grand jury has the powers and duties of a grand jury prescribed by law.
(c) The members of the special grand jury serve terms of three (3) months or more, as requested by the prosecuting attorney. The terms of members of a special grand jury shall be extended for the same period of time and in the same manner in which the terms of grand jury members may be extended under section 13 of this chapter.
As added by P.L.171-1984, SEC.76. Amended by P.L.98-2004, SEC.145; P.L.118-2007, SEC.30.

IC 35-34-2-15
Special grand jury; number and names to be drawn; investigation of panel; issuance of venires or summonses
Sec. 15. When names of grand jurors are ordered drawn to be summoned under section 14 of this chapter, the judge shall specify the number of names to be drawn, and shall enter an order in sufficient time before the grand jury session to permit counsel to know and investigate the panel of special grand jurors. The order of names listed in the panel and called for service and entered in the order book of the court shall be the same as that provided in IC 33-28-5. The clerk shall issue summonses for such jurors as the courts may direct. The sheriff or bailiff shall then call the special grand jurors to the jury box in the same order as that in which their

names were drawn from the jury pool and certified thereto.
As added by P.L.171-1984, SEC.77. Amended by P.L.98-2004, SEC.146; P.L.118-2007, SEC.31.






ARTICLE 35. PLEADING AND PROCEDURE

CHAPTER 1. PLEAS

IC 35-35-1-2
Guilty plea; advisement of rights
Sec. 2. (a) The court shall not accept a plea of guilty or guilty but mentally ill at the time of the crime without first determining that the defendant:
(1) understands the nature of the charge against the defendant;
(2) has been informed that by the defendant's plea the defendant waives the defendant's rights to:
(A) a public and speedy trial by jury;
(B) confront and cross-examine the witnesses against the defendant;
(C) have compulsory process for obtaining witnesses in the defendant's favor; and
(D) require the state to prove the defendant's guilt beyond a reasonable doubt at a trial at which the defendant may not be compelled to testify against himself or herself;
(3) has been informed of the maximum possible sentence and minimum sentence for the crime charged and any possible increased sentence by reason of the fact of a prior conviction or convictions, and any possibility of the imposition of consecutive sentences;
(4) has been informed that the person will lose the right to possess a firearm if the person is convicted of a crime of domestic violence (IC 35-31.5-2-78); and
(5) has been informed that if:
(A) there is a plea agreement as defined by IC 35-31.5-2-236; and
(B) the court accepts the plea;
the court is bound by the terms of the plea agreement.
(b) A defendant in a misdemeanor case may waive the rights under subsection (a) by signing a written waiver.
(c) Any variance from the requirements of this section that does not violate a constitutional right of the defendant is not a basis for setting aside a plea of guilty.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.179-1984, SEC.1; P.L.313-1985, SEC.1; P.L.195-2003, SEC.3; P.L.114-2012,

SEC.73.

IC 35-35-1-3
Voluntary plea; factual basis
Sec. 3. (a) The court shall not accept a plea of guilty or guilty but mentally ill at the time of the crime without first determining that the plea is voluntary. The court shall determine whether any promises, force, or threats were used to obtain the plea.
(b) The court shall not enter judgment upon a plea of guilty or guilty but mentally ill at the time of the crime unless it is satisfied from its examination of the defendant or the evidence presented that there is a factual basis for the plea.
(c) A plea of guilty or guilty but mentally ill at the time of the crime shall not be deemed to be involuntary under subsection (a) solely because it is the product of an agreement between the prosecution and the defense.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.320-1983, SEC.16; P.L.179-1984, SEC.2.

IC 35-35-1-4
Withdrawal of plea; motion; requisites; procedures
Sec. 4. (a) A motion to withdraw a plea of not guilty for the purpose of entering a plea of guilty, or guilty but mentally ill at the time of the crime, may be made orally in open court and need not state any reason for the withdrawal of the plea.
(b) After entry of a plea of guilty, or guilty but mentally ill at the time of the crime, but before imposition of sentence, the court may allow the defendant by motion to withdraw his plea of guilty, or guilty but mentally ill at the time of the crime, for any fair and just reason unless the state has been substantially prejudiced by reliance upon the defendant's plea. The motion to withdraw the plea of guilty or guilty but mentally ill at the time of the crime made under this subsection shall be in writing and verified. The motion shall state facts in support of the relief demanded, and the state may file counter-affidavits in opposition to the motion. The ruling of the court on the motion shall be reviewable on appeal only for an abuse of discretion. However, the court shall allow the defendant to withdraw his plea of guilty, or guilty but mentally ill at the time of the crime, whenever the defendant proves that withdrawal of the plea is necessary to correct a manifest injustice.
(c) After being sentenced following a plea of guilty, or guilty but mentally ill at the time of the crime, the convicted person may not as a matter of right withdraw the plea. However, upon motion of the convicted person, the court shall vacate the judgment and allow the withdrawal whenever the convicted person proves that withdrawal is necessary to correct a manifest injustice. A motion to vacate judgment and withdraw the plea made under this subsection shall be treated by the court as a petition for postconviction relief under the Indiana Rules of Procedure for Postconviction Remedies. For purposes of this section, withdrawal of the plea is necessary to

correct a manifest injustice whenever:
(1) the convicted person was denied the effective assistance of counsel;
(2) the plea was not entered or ratified by the convicted person;
(3) the plea was not knowingly and voluntarily made;
(4) the prosecuting attorney failed to abide by the terms of a plea agreement; or
(5) the plea and judgment of conviction are void or voidable for any other reason.
The motion to vacate the judgment and withdraw the plea need not allege, and it need not be proved, that the convicted person is innocent of the crime charged or that he has a valid defense.
(d) A plea of guilty, or guilty but mentally ill at the time of the crime, which is not accepted by the court or is withdrawn shall not be admissible as evidence in any criminal, civil, or administrative proceeding.
(e) Upon any motion made under this section, the moving party has the burden of establishing his grounds for relief by a preponderance of the evidence. The order of the court upon a motion made under subsection (b) or (c) of this section shall constitute a final judgment from which the moving party or the state may appeal as otherwise provided by law. The order of the court upon a motion made under subsection (a) of this section is not a final judgment and is not appealable but is reviewable upon appeal from a final judgment subsequently entered.
As added by Acts 1981, P.L.298, SEC.4. Amended by Acts 1982, P.L.204, SEC.25; P.L.320-1983, SEC.17.



CHAPTER 2. PLEADINGS

IC 35-35-2-2
Rules of procedure applicable
Sec. 2. In all criminal cases where no provision has been made in this title, the Indiana Rules of Trial Procedure govern. Where no procedure is provided by this title, the trial court may proceed in any manner consistent with applicable statutes or court rules.
As added by Acts 1981, P.L.298, SEC.4.



CHAPTER 3. PLEA AGREEMENTS

IC 35-35-3-3
Conditions; presentence report; acceptance or rejection
Sec. 3. (a) No plea agreement may be made by the prosecuting attorney to a court on a felony charge except:
(1) in writing; and
(2) before the defendant enters a plea of guilty.
The plea agreement shall be shown as filed, and if its contents indicate that the prosecuting attorney anticipates that the defendant intends to enter a plea of guilty to a felony charge, the court shall order the presentence report required by IC 35-38-1-8 and may hear evidence on the plea agreement.
(b) Neither the content of the plea agreement, the presentence report, nor the hearing shall be a part of the official record of the case unless the court approves the plea agreement. If the plea agreement is not accepted, the court shall reject it before the case may be disposed of by trial or by guilty plea. If the court rejects the plea agreement, subsequent plea agreements may be filed with the court, subject to the same requirements that this chapter imposes upon the initial plea agreement.
(c) A plea agreement in a misdemeanor case may be submitted orally to the court.
(d) In a misdemeanor case, if:
(1) the court rejects a plea agreement; and
(2) the prosecuting attorney or the defendant files a written motion for change of judge within ten (10) days after the plea agreement is rejected;
the court shall grant the motion for change of judge and transfer the

proceeding to a special judge under the Indiana Rules of Criminal Procedure. However, there may not be more than one (1) transfer of the proceeding to a special judge under this subsection.
(e) If the court accepts a plea agreement, it shall be bound by its terms.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.320-1983, SEC.19; P.L.136-1987, SEC.4.

IC 35-35-3-4
Inadmissibility at trial
Sec. 4. A plea agreement, or a verbal or written communication concerning the plea agreement, may not be admitted into evidence at the trial of the case, should the plea agreement not culminate in approval by the court.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.320-1983, SEC.20.

IC 35-35-3-5
Presentation to and opinion by victim; certification
Sec. 5. (a) As a part of the recommendation submitted to the court, the prosecuting attorney must certify that he has offered to show the proposed recommendation to the victims of the felony, if any, and that they have been offered an opportunity to present their opinion of the recommendation to the prosecuting attorney and the court.
(b) A victim present at sentencing in a felony or misdemeanor case shall be advised by the court of a victim's right to make a statement concerning the crime and the sentence. The court shall also offer the victim, if present, an opportunity to make a statement concerning the crime and the sentence. If unable to attend the hearing, the victim may mail a written statement to the court, which must be included in the presentence report made with respect to the defendant.
(c) However, this section gives no additional rights to the defendant. Failure to comply gives no grounds for postconviction relief.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.126-1985, SEC.3.

IC 35-35-3-6
Procedure required by IC 35-35-3-5; representatives of deceased or legal entity victims; multiple victims
Sec. 6. (a) If the victim is deceased or is under the age of eighteen (18) years, the prosecuting attorney shall certify that he has completed the procedure required by section 5 of this chapter with at least one (1) of the next of kin or the parent, guardian, or custodian of the victim. If the victim is a corporation, limited liability company, association, or governmental entity, the prosecuting attorney shall certify that he has completed the procedure with a responsible officer or agent of the entity. If the victim is a partnership, the prosecuting

attorney shall certify that he has completed the procedure with at least one (1) partner.
(b) If there are more than three (3) victims, the prosecuting attorney shall complete the procedure required by section 5 of this chapter with the three (3) who he believes have suffered the most.
As added by Acts 1981, P.L.298, SEC.4. Amended by Acts 1982, P.L.204, SEC.28; P.L.8-1993, SEC.508.

IC 35-35-3-7
Inability to locate victim or next of kin; certification
Sec. 7. If the prosecuting attorney is unable to make a certification required under section 5 or 6 of this chapter because he was unable, after a reasonable effort, to locate the victim or his next of kin, then he shall certify this fact to the court. He may then submit the recommendation, and the court may act upon it.
As added by Acts 1981, P.L.298, SEC.4.






ARTICLE 36. PRETRIAL NOTICES, MOTIONS, AND PROCEDURES

CHAPTER 1. DEFINITIONS



CHAPTER 2. AFFIRMATIVE DEFENSE OF INSANITY OR MENTAL ILLNESS; PLEADINGS, ORDERS, AND FINDINGS

IC 35-36-2-2
Admissibility of evidence; psychiatrists, psychologists, or physicians; defendant's failure to communicate, participate, and cooperate with court appointed medical witnesses
Sec. 2. (a) At the trial of a criminal case in which the defendant intends to interpose the defense of insanity, evidence may be introduced to prove the defendant's sanity or insanity at the time at which the defendant is alleged to have committed the offense charged in the indictment or information.
(b) When notice of an insanity defense is filed, the court shall appoint two (2) or three (3) competent disinterested psychiatrists, psychologists endorsed by the state psychology board as health service providers in psychology, or physicians, at least one (1) of whom must be a psychiatrist, to examine the defendant and to testify at the trial. This testimony shall follow the presentation of the evidence for the prosecution and for the defense, including testimony of any medical experts employed by the state or by the defense.
(c) If a defendant does not adequately communicate, participate, and cooperate with the medical witnesses appointed by the court, after being ordered to do so by the court, the defendant may not present as evidence the testimony of any other medical witness:
(1) with whom the defendant adequately communicated, participated, and cooperated; and
(2) whose opinion is based upon examinations of the defendant;
unless the defendant shows by a preponderance of the evidence that the defendant's failure to communicate, participate, or cooperate with the medical witnesses appointed by the court was caused by the defendant's mental illness.
(d) The medical witnesses appointed by the court may be cross-examined by both the prosecution and the defense, and each side may introduce evidence in rebuttal to the testimony of such a

medical witness.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.321-1983, SEC.2; P.L.19-1986, SEC.59; P.L.149-1987, SEC.119; P.L.77-2004, SEC.3.

IC 35-36-2-3
Finding of jury
Sec. 3. In all cases in which the defense of insanity is interposed, the jury (or the court if tried by it) shall find whether the defendant is:
(1) guilty;
(2) not guilty;
(3) not responsible by reason of insanity at the time of the crime; or
(4) guilty but mentally ill at the time of the crime.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-2-4
Finding of nonresponsibility by reason of insanity; commitment procedures; requirements of the superintendent and attending physician; transmittal of information to NICS
Sec. 4. (a) Whenever a defendant is found not responsible by reason of insanity at the time of the crime, the prosecuting attorney shall file a written petition with the court under IC 12-26-6-2(a)(3) or under IC 12-26-7. If a petition is filed under IC 12-26-6-2(a)(3), the court shall hold a commitment hearing under IC 12-26-6. If a petition is filed under IC 12-26-7, the court shall hold a commitment hearing under IC 12-26-7.
(b) The hearing shall be conducted at the earliest opportunity after the finding of not responsible by reason of insanity at the time of the crime, and the defendant shall be detained in custody until the completion of the hearing. The court may take judicial notice of evidence introduced during the trial of the defendant and may call the physicians appointed by the court to testify concerning whether the defendant is currently mentally ill and dangerous or currently mentally ill and gravely disabled, as those terms are defined by IC 12-7-2-96 and IC 12-7-2-130(1). The court may subpoena any other persons with knowledge concerning the issues presented at the hearing.
(c) The defendant has all the rights provided by the provisions of IC 12-26 under which the petition against the defendant was filed. The prosecuting attorney may cross-examine the witnesses and present relevant evidence concerning the issues presented at the hearing.
(d) If a court orders an individual to be committed under IC 12-26-6 or IC 12-26-7 following a verdict of not responsible by reason of insanity at the time of the crime, the superintendent of the facility to which the individual is committed and the attending physician are subject to the requirements of IC 12-26-15-1.
(e) If a defendant is found not responsible by reason of insanity,

the court shall transmit any information required by the division of state court administration to the division of state court administration for transmission to the NICS (as defined in IC 35-47-2.5-2.5) in accordance with IC 33-24-6-3.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.200-1983, SEC.4; P.L.2-1992, SEC.869; P.L.77-2004, SEC.4; P.L.110-2009, SEC.13.

IC 35-36-2-5
Finding or plea of guilty but mentally ill; evaluation; sentence; treatment; transmittal of information to NICS
Sec. 5. (a) Except as provided by subsection (e), whenever a defendant is found guilty but mentally ill at the time of the crime or enters a plea to that effect that is accepted by the court, the court shall sentence the defendant in the same manner as a defendant found guilty of the offense.
(b) Before sentencing the defendant under subsection (a), the court shall require the defendant to be evaluated by a physician licensed under IC 25-22.5 who practices psychiatric medicine, a licensed psychologist, or a community mental health center (as defined in IC 12-7-2-38). However, the court may waive this requirement if the defendant was evaluated by a physician licensed under IC 25-22.5 who practices psychiatric medicine, a licensed psychologist, or a community mental health center and the evaluation is contained in the record of the defendant's trial or plea agreement hearing.
(c) If a defendant who is found guilty but mentally ill at the time of the crime is committed to the department of correction, the defendant shall be further evaluated and then treated in such a manner as is psychiatrically indicated for the defendant's mental illness. Treatment may be provided by:
(1) the department of correction; or
(2) the division of mental health and addiction after transfer under IC 11-10-4.
(d) If a defendant who is found guilty but mentally ill at the time of the crime is placed on probation, the court may, in accordance with IC 35-38-2-2.3, require that the defendant undergo treatment.
(e) As used in this subsection, "individual with mental retardation" means an individual who, before becoming twenty-two (22) years of age, manifests:
(1) significantly subaverage intellectual functioning; and
(2) substantial impairment of adaptive behavior;
that is documented in a court ordered evaluative report. If a court determines under IC 35-36-9 that a defendant who is charged with a murder for which the state seeks a death sentence is an individual with mental retardation, the court shall sentence the defendant under IC 35-50-2-3(a).
(f) If a defendant is found guilty but mentally ill, the court shall transmit any information required by the division of state court administration to the division of state court administration for

transmission to the NICS (as defined in IC 35-47-2.5-2.5) in accordance with IC 33-24-6-3.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.320-1983, SEC.21; P.L.1-1991, SEC.191; P.L.2-1992, SEC.870; P.L.1-1993, SEC.239; P.L.158-1994, SEC.2; P.L.121-1996, SEC.3; P.L.215-2001, SEC.108; P.L.99-2007, SEC.200; P.L.110-2009, SEC.14; P.L.114-2012, SEC.75.



CHAPTER 3. COMPREHENSION TO STAND TRIAL

shall transmit any information required by the division of state court administration to the division of state court administration for transmission to the NICS (as defined in IC 35-47-2.5-2.5) in accordance with IC 33-24-6-3.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.321-1983, SEC.3; P.L.19-1986, SEC.60; P.L.2-1992, SEC.871; P.L.215-2001, SEC.109; P.L.77-2004, SEC.5; P.L.110-2009, SEC.15; P.L.151-2011, SEC.1.

IC 35-36-3-2
Attainment of ability to stand trial; certification; return to court; order; trial
Sec. 2. Whenever the defendant attains the ability to understand the proceedings and assist in the preparation of the defendant's defense:
(1) the superintendent of the state institution (as defined in IC 12-7-2-184); or
(2) if the division of mental health and addiction entered into a contract for the provision of competency restoration services, the director or medical director of the third party contractor;
shall certify that fact to the proper court, which shall enter an order directing the sheriff to return the defendant. The court shall enter such an order immediately after being sufficiently advised of the defendant's attainment of the ability to understand the proceedings and assist in the preparation of the defendant's defense. Upon the return to court of any defendant committed under section 1 of this chapter, the court shall hold the trial as if no delay or postponement had occurred.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.2-1992, SEC.872; P.L.215-2001, SEC.110; P.L.77-2004, SEC.6.

IC 35-36-3-3
Substantial probability of attainment of comprehension to stand trial; certification; commitment proceedings; duration of retention
Sec. 3. (a) Within ninety (90) days after:
(1) a defendant's admission to a state institution (as defined in IC 12-7-2-184); or
(2) the initiation of competency restoration services to a defendant by a third party contractor;
the superintendent of the state institution (as defined in IC 12-7-2-184) or the director or medical director of the third party contractor, if the division of mental health and addiction has entered into a contract for the provision of competency restoration services by a third party, shall certify to the proper court whether the defendant has a substantial probability of attaining the ability to understand the proceedings and assist in the preparation of the defendant's defense within the foreseeable future.
(b) If a substantial probability does not exist, the state institution (as defined in IC 12-7-2-184) or the third party contractor shall initiate regular commitment proceedings under IC 12-26. If a

substantial probability does exist, the state institution (as defined in IC 12-7-2-184) or third party contractor shall retain the defendant:
(1) until the defendant attains the ability to understand the proceedings and assist in the preparation of the defendant's defense and is returned to the proper court for trial; or
(2) for six (6) months from the date of the:
(A) defendant's admission to a state institution (as defined in IC 12-7-2-184); or
(B) initiation of competency restoration services by a third party contractor;
whichever first occurs.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.2-1992, SEC.873; P.L.215-2001, SEC.111; P.L.77-2004, SEC.7.

IC 35-36-3-4
Inability to attain comprehension to stand trial; commitment proceedings
Sec. 4. If a defendant who was found under section 3 of this chapter to have had a substantial probability of attaining the ability to understand the proceedings and assist in the preparation of the defendant's defense has not attained that ability within six (6) months after the date of the:
(1) defendant's admission to a state institution (as defined in IC 12-7-2-184); or
(2) initiation of competency restoration services by a third party contractor;
the state institution (as defined in IC 12-7-2-184) or the third party contractor, if the division of mental health and addiction has entered into a contract for the provision of competency restoration services by a third party, shall institute regular commitment proceedings under IC 12-26.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.2-1992, SEC.874; P.L.215-2001, SEC.112; P.L.77-2004, SEC.8.



CHAPTER 4. NOTICE OF ALIBI DEFENSE

IC 35-36-4-2
Reply by prosecutor; second statement by defendant; filing and service
Sec. 2. (a) When a defendant files a notice of alibi, the prosecuting attorney shall file with the court and serve upon the defendant, or upon his counsel, a specific statement containing:
(1) the date the defendant was alleged to have committed the crime; and
(2) the exact place where the defendant was alleged to have committed the crime;
that he intends to present at trial. However, the prosecuting attorney need not comply with this requirement if he intends to present at trial the date and place listed in the indictment or information as the date and place of the crime.
(b) If a reply by the prosecuting attorney is required by subsection (a) of this section, the prosecuting attorney shall serve such a statement upon the defendant, or his counsel, within seven (7) days after the filing of the defendant's first notice of alibi.
(c) If the prosecuting attorney's statement to the defendant contains a date or place other than the date or place stated in the defendant's original statement, the defendant shall file a second statement of alibi if the defendant intends to produce at trial evidence of an alibi for the date or place contained in the prosecutor's statement. The defendant shall:
(1) file the second statement with the court; and
(2) serve the second statement upon the prosecuting attorney;
within four (4) days after the filing of the prosecuting attorney's statement. The defendant's second statement must contain the same details required in the defendant's original statement.
As added by Acts 1981, P.L.298, SEC.5.
IC 35-36-4-3
Failure to file or serve statements; extension of time; exclusion of evidence
Sec. 3. (a) If either the defendant or the prosecuting attorney fails to file or serve statements in accordance with section 2 of this chapter, the judge may extend the time for filing.
(b) If at the trial it appears that the defendant has failed to file and serve an original statement of alibi in accordance with section 1 of this chapter, and if the defendant does not show good cause for his failure, then the court shall exclude evidence offered by the defendant to establish an alibi.
(c) If at the trial it appears that the prosecuting attorney has failed to file and serve his statement in accordance with section 2(a) of this chapter, and if the prosecuting attorney does not show good cause for his failure, then the court shall exclude evidence offered by the prosecuting attorney to show:
(1) that the defendant was at a place other than the place stated in the information or indictment; and
(2) that the date was other than the date stated in the information or indictment.
(d) If at the trial it appears that the defendant has failed to file and serve a second statement in accordance with section 2(c) of this chapter, and if the defendant does not show good cause for his failure, then the court shall exclude evidence offered by the defendant to establish that:
(1) he was at a place other than the place specified in the prosecuting attorney's statement; or
(2) the date was other than the date stated in the prosecuting attorney's statement.
As added by Acts 1981, P.L.298, SEC.5.



CHAPTER 5. CHANGE OF JUDGE

IC 35-36-5-2
Other grounds; motion; affidavit; time limitation
Sec. 2. The defendant and the state may obtain a change of judge if the judge:
(1) is biased or prejudiced against the moving party and that the moving party cannot obtain a fair trial before the judge;
(2) is related by blood or marriage to any party to the cause;
(3) is unable to properly perform the functions of his office because of mental or physical disabilities;
(4) is disqualified by reason of any conflict of interest; or
(5) should be disqualified for any other cause.
A motion made under this section must be verified or accompained by an affidavit specifically stating facts showing that at least one (1) of these causes exists.
The motion must be filed within the time limitations specified in Indiana Rules of Criminal Procedure.
As added by Acts 1981, P.L.298, SEC.5.



CHAPTER 6. CHANGE OF VENUE

IC 35-36-6-2
Trial in court to which venued
Sec. 2. After a change of venue, the cause shall be docketed and stand for trial. The court to which the case has been venued shall proceed in all respects as if the indictment had been found and returned by a grand jury impaneled in that court, or as if the information had been originally filed in that court.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-3
Transfer of custody of defendant
Sec. 3. When ordered to do so by the court allowing a change of venue, the sheriff of the county from which change of venue is granted, when the defendant is in his custody, shall:
(1) transfer and deliver custody of the defendant; and
(2) deliver a certified copy of the order for change of venue at the same time the defendant is delivered;
to the sheriff of the county to which change of venue has been granted. The sheriff of the county to which change of venue has been granted shall receive the defendant and detain him in custody until the defendant is discharged from his custody. The sheriff who receives the defendant shall give a certificate that he has received the defendant to the sheriff of the county from which change of venue has been granted.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-4 New prosecution; election of court by defendant; alternative disposition
Sec. 4. If it is necessary to institute a new prosecution for the same offense after a change of venue has been taken, the defendant in the case shall elect, when required to do so by the court, the court in which he prefers the new prosecution to be instituted. He may choose either the court from which venue was granted or the court to which venue was granted, and, after his choice, further prosecution shall be instituted in that court. The defendant may then be:
(1) recognized to appear in the court which he elects;
(2) committed for want of bail;
(3) detained in custody; or
(4) remanded to the county from which the change was taken;
as the case may require and in accordance with the defendant's choice of courts.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-5
New prosecution; recognizance
Sec. 5. If in a new prosecution for the same offense, the defendant gives recognizance to appear before the court of the county from which the change of venue was taken, the recognizance shall be taken of record, and shall be recorded by the clerk of that court.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-6
New prosecution; new indictment or information
Sec. 6. If on a new prosecution a defendant is prosecuted for the offense in the court to which the change of venue was taken, a new indictment may be found, or a new information may be filed, and the case may be prosecuted to final execution as if the offense had been committed in the county of that court. However, the indictment or information in such a case must state how the proceeding came into the court where the party elects to be tried, and that he has elected to be tried in that county.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-7
Failure of defendant to elect county of trial; remand
Sec. 7. If in a new prosecution for the same offense the defendant refuses to elect in which county the new prosecution is to be instituted, he shall be recognized to appear before or be remanded to the proper court of the county from which the change of venue was taken, as if he had elected to be proceeded against in the county from which the change of venue was taken.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-8
Costs and expenses; liability; audit, certification, and collection
Sec. 8. (a) In all changes of venue from the county, the county

from which the change is taken is liable for:
(1) the expenses and charges of removing, delivering, and keeping the defendant;
(2) the per diem allowance and expenses of:
(A) the jury trying the cause; and
(B) any of the regular panel in attendance and not engaged in the trial; and
(3) all other expenses necessarily incurred by the county to which the change is taken that result from the change of venue.
(b) All costs and charges included under subsection (a) shall be audited and allowed by the court trying the cause, certified to the auditor of the county from which the change of venue was first taken, and collected by the auditor of the county to which the change was taken. However, where specific fees are allowed by law for any duty or service, no additional costs may be allowed for that duty or service than could be legally taxed in the court from which the change was taken.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-9
Prosecuting attorney; pauper counsel; appointment; reimbursement for fees and expenses
Sec. 9. (a) In a criminal prosecution, if a change of venue has been taken from the county in which the prosecution originated, the prosecuting attorney from the original county shall prosecute the case in the trial court to which the case was venued. The trial court to which the case was venued may appoint a prosecuting attorney to assist on the case.
(b) In a case described in subsection (a), if the defendant is entitled to pauper counsel, the original trial court shall furnish pauper counsel. The trial court to which the case was venued may remove from the case the pauper counsel furnished by the original trial court, and:
(1) request the original trial court to furnish another pauper counsel;
(2) appoint pauper counsel of its choice; or
(3) request the public defender of the state of Indiana to provide counsel under IC 33-40-2.
(c) The original trial court shall determine the amount of the fee and the expenses incurred by the pauper counsel and shall order the appropriate reimbursement to be paid to him by the county in which the prosecution originated. The fees and expenses of a public defender appointed under IC 33-40-2 shall be paid in accordance with that chapter.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.98-2004, SEC.147.

IC 35-36-6-10
Sheriff; expenses of transportation
Sec. 10. The sheriff of the county from which venue was taken

shall receive actual and necessary expenses for transporting himself and his prisoner, in accordance with this chapter, from the county from which venue was taken to the county receiving the case. The court from which venue was taken shall allow these expenses.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-11
Murder or Class A felony proceedings; selection of jury; verdict and judgment
Sec. 11. (a) In any criminal proceeding wherein the defendant is charged with murder or a Class A felony to be tried before a jury in which a motion for a change of venue from the county is filed, the court may recognize but decline to grant the motion, and order that the jury be drawn from the residents of a county other than the county in which the court is located.
(b) Pursuant to an order under this section, the court may convene in any county in the state for purposes of jury selection. The venire may be drawn by the jury administrator of a court in the jurors' home county, or may be drawn by the court itself by random selection.
(c) After a jury is selected, the trial shall be held in the county of the court's location. The verdict of the jury and the judgment based upon it have the same validity and effect as if the jury had been drawn from the county of the court's location.
As added by P.L.1-1998, SEC.61. Amended by P.L.118-2007, SEC.32.



CHAPTER 7. CONTINUANCES

IC 35-36-7-2
Motion by prosecuting attorney; absence of witness or written or documentary evidence; official statement; requisites
Sec. 2. (a) A prosecuting attorney may move to postpone the trial of a criminal cause because of the absence of a witness whose name is endorsed on the indictment or information, if he makes an official statement:
(1) containing the requirements of subsections (b)(1) and (b)(2) of section 1 of this chapter;
(2) showing that the absence of the witness has not been procured by the act of the prosecuting attorney;
(3) stating the facts to which he believes the witness will testify, and include a statement that he believes these facts to be true; and
(4) stating that the prosecuting attorney is unable to prove the facts specified in accordance with subdivision (3) through the use of any other witness whose testimony can be as readily procured.
Upon request of the defendant the court shall order that the prosecuting attorney's motion and official statement be made in writing.
(b) The trial may not be postponed if:
(1) after a motion by the prosecuting attorney because of the absence of a witness, the defendant admits that the absent witness would testify to the facts as alleged by the prosecuting attorney in his official statement in accordance with subsection (a)(3); or
(2) after a motion by the prosecuting attorney to postpone because of the absence of written or documentary evidence, the defendant admits that the written or documentary evidence exists.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-7-3
Postponements; adverse impact upon certain children and endangered adults
Sec. 3. (a) This section applies to criminal actions for:
(1) an offense listed in IC 11-8-8-4.5(a);
(2) neglect of a dependent (IC 35-46-1-4);
(3) battery (IC 35-42-2-1) if the victim is:
(A) less than eighteen (18) years of age; or
(B) an endangered adult (as defined in IC 12-10-3-2); and
(4) attempts of the crimes listed in subdivisions (1) through (3).
(b) If a motion is made to postpone a trial or other court proceeding that involves an offense listed in subsection (a), the court shall consider whether a postponement will have an adverse impact upon an endangered adult (as defined in IC 12-10-3-2) or a child who is less than sixteen (16) years of age and who: (1) is the alleged victim of an offense listed in subsection (a); or
(2) will be a witness in the trial.
As added by P.L.203-1986, SEC.1. Amended by P.L.11-1987, SEC.33; P.L.169-2009, SEC.1.



CHAPTER 8. OMNIBUS DATE, PRETRIAL HEARING, AND PRETRIAL CONFERENCE

IC 35-36-8-2
Withdrawal by counsel; grounds; time limit; restriction
Sec. 2. (a) Counsel for a defendant charged with a felony or misdemeanor may withdraw from the case for any reason, including failure of the defendant to fulfill an obligation with respect to counsel's fee, at any time up to thirty (30) days before the omnibus date.
(b) However, the court shall allow counsel for the defendant to

withdraw from the case at any time within thirty (30) days of, and at any time after, the omnibus date if there is a showing that:
(1) counsel for the defendant has a conflict of interest in continued representation of the defendant;
(2) other counsel has been retained or assigned to defend the case, substitution of new counsel would not cause any delay in the proceedings, and the defendant consents to or requests substitution of the new counsel;
(3) the attorney-client relationship has deteriorated to a point such that counsel cannot render effective assistance to the defendant;
(4) the defendant insists upon self representation and the defendant understands that the withdrawal of counsel will not be permitted to delay the proceedings; or
(5) there is a manifest necessity requiring that counsel withdraw from the case.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.40-1990, SEC.56.

IC 35-36-8-3
Pretrial hearing and conference; time; purposes; memorandum of matters agreed upon; use of admission
Sec. 3. (a) A pretrial hearing and pretrial conference, if one is necessary, may be held on the omnibus date or any other date that the court designates prior to the commencement of trial. The purpose of the pretrial hearing is to:
(1) consolidate hearings on pretrial motions and other requests to the maximum extent practicable;
(2) rule on the motions and requests and ascertain whether the case will be disposed of by guilty plea, jury trial, or bench trial; and
(3) make any other orders appropriate under the circumstances to expedite the proceedings.
(b) At the time of the pretrial hearing as provided under this section, or at any other time after the filing of the indictment or information and before the commencement of trial, the court, upon motion of any party or upon its own motion, may order conferences to consider any matters that will promote a fair and expeditious trial. The purpose of such a conference shall be to consider any matters related to the disposition of the proceedings, including the simplification of the issues to be tried and the possibility of obtaining admissions of fact and of documents which will avoid unnecessary proof.
(c) At the conclusion of the conference the court shall prepare and file a memorandum of the matters agreed upon. Any admission made by the defendant or his attorney at the conference may not be used against the defendant unless the admission is reduced to writing and signed by the defendant and his attorney.
As added by Acts 1981, P.L.298, SEC.5.
IC 35-36-8-4
Repealed
(Repealed by P.L.320-1983, SEC.25.)



CHAPTER 9. PRETRIAL DETERMINATION OF MENTAL RETARDATION IN DEATH SENTENCE CASES

IC 35-36-9-2
Individual with mental retardation
Sec. 2. As used in this chapter, "individual with mental retardation" means an individual who, before becoming twenty-two (22) years of age, manifests:
(1) significantly subaverage intellectual functioning; and
(2) substantial impairment of adaptive behavior;
that is documented in a court ordered evaluative report.
As added by P.L.158-1994, SEC.3. Amended by P.L.99-2007, SEC.201.

IC 35-36-9-3
Petition alleging mental retardation; filing
Sec. 3. (a) The defendant may file a petition alleging that the defendant is an individual with mental retardation.
(b) The petition must be filed not later than twenty (20) days before the omnibus date.
(c) Whenever the defendant files a petition under this section, the court shall order an evaluation of the defendant for the purpose of providing evidence of the following:
(1) Whether the defendant has a significantly subaverage level of intellectual functioning.
(2) Whether the defendant's adaptive behavior is substantially impaired.
(3) Whether the conditions described in subdivisions (1) and (2) existed before the defendant became twenty-two (22) years of age.
As added by P.L.158-1994, SEC.3. Amended by P.L.99-2007, SEC.202.

IC 35-36-9-4
Hearing on petition
Sec. 4. (a) The court shall conduct a hearing on the petition under this chapter.
(b) At the hearing, the defendant must prove by clear and convincing evidence that the defendant is an individual with mental retardation.
As added by P.L.158-1994, SEC.3. Amended by P.L.99-2007,

SEC.203.

IC 35-36-9-5
Determination within ten days of trial
Sec. 5. Not later than ten (10) days before the initial trial date, the court shall determine whether the defendant is an individual with mental retardation based on the evidence set forth at the hearing under section 4 of this chapter. The court shall articulate findings supporting the court's determination under this section.
As added by P.L.158-1994, SEC.3. Amended by P.L.99-2007, SEC.204.

IC 35-36-9-6
Dismissal of death sentence charging instrument
Sec. 6. If the court determines that the defendant is an individual with mental retardation under section 5 of this chapter, the part of the state's charging instrument filed under IC 35-50-2-9(a) that seeks a death sentence against the defendant shall be dismissed.
As added by P.L.158-1994, SEC.3. Amended by P.L.99-2007, SEC.205.

IC 35-36-9-7
Sentencing
Sec. 7. If a defendant who is determined to be an individual with mental retardation under this chapter is convicted of murder, the court shall sentence the defendant under IC 35-50-2-3(a).
As added by P.L.158-1994, SEC.3. Amended by P.L.99-2007, SEC.206.



CHAPTER 10. CHILD PORNOGRAPHY AND DISCOVERY

IC 35-36-10
Chapter 10. Child Pornography and Discovery

IC 35-36-10-1
Application
Sec. 1. This chapter applies only in a criminal proceeding.
As added by P.L.148-2011, SEC.1.

IC 35-36-10-2
"Child pornography"
Sec. 2. As used in this chapter, "child pornography" includes:
(1) material described in IC 35-42-4-4(c); and
(2) material defined in 18 U.S.C. 2256(8).
As added by P.L.148-2011, SEC.1. Amended by P.L.6-2012, SEC.223.

IC 35-36-10-3
Child pornography must remain in custody of the state or the court
Sec. 3. In any criminal proceeding, material constituting child pornography must remain in the custody of the state or the court.
As added by P.L.148-2011, SEC.1.

IC 35-36-10-4
Reproducing child pornography not permitted
Sec. 4. A court shall deny any request by the defendant in a criminal proceeding to copy, photograph, duplicate, or otherwise reproduce any material that constitutes child pornography if the state provides ample opportunity for inspection, viewing, and examination of the material by:
(1) the defendant;
(2) the defendant's attorney; and
(3) any individual the defendant seeks to qualify as an expert;
at a state or local court or law enforcement facility as provided in section 5 of this chapter.
As added by P.L.148-2011, SEC.1.

IC 35-36-10-5
Defendant's examination of child pornography permitted only in court or law enforcement facility
Sec. 5. (a) A court may permit a defendant to inspect, view, and examine material that constitutes child pornography at a state or local court or law enforcement facility if the defendant demonstrates that inspecting, viewing, and examining the material is necessary to the defendant's defense.
(b) If a court permits a defendant to inspect, view, and examine material that constitutes child pornography, the court shall issue a protective order under Indiana Trial Rule 26 with respect to the material. The protective order must:
(1) specifically describe which persons may have access to the material, and prohibit any person not described in the order

from having access to the material;
(2) permit only those persons whose access to the material is necessary for the purposes described in subsection (a) to have access to the material;
(3) prohibit the further dissemination of the material; and
(4) prohibit the defendant from having direct access to the material.
The protective order may include any other provision to safeguard the material.
As added by P.L.148-2011, SEC.1.



CHAPTER 11. LABORATORY REPORTS

IC 35-36-11-2
Prosecutor's notice of intent
Sec. 2. If the prosecuting attorney intends to introduce a laboratory report as evidence in a criminal trial, the prosecuting attorney must file a notice of intent to introduce the laboratory report not later than twenty (20) days before the trial date, unless the court establishes a different time.
As added by P.L.44-2012, SEC.1.

IC 35-36-11-3
Defendant's demand for cross-examination
Sec. 3. If the defendant wishes for the person who prepared the laboratory report to be present at the trial for cross-examination, the defendant must file a demand for cross-examination not later than ten (10) days after the defendant receives the notice filed under section 2 of this chapter, unless the court establishes a different time.
As added by P.L.44-2012, SEC.1.

IC 35-36-11-4
Failure to file notice of intent
Sec. 4. If the prosecuting attorney does not comply with section 2 of this chapter, the prosecuting attorney may not introduce the laboratory report into evidence without the testimony of the person who conducted the test and prepared the laboratory report.
As added by P.L.44-2012, SEC.1.

IC 35-36-11-5
Waiver
Sec. 5. If the prosecuting attorney complies with section 2 of this chapter and the defendant does not comply with section 3 of this chapter, the defendant waives the right to confront and cross-examine the person who prepared the laboratory report.
As added by P.L.44-2012, SEC.1.






ARTICLE 37. TRIAL PROCEDURE

CHAPTER 1. JURY SELECTION

IC 35-37-1-2
Trial by court or jury
Sec. 2. The defendant and prosecuting attorney, with the assent of the court, may submit the trial to the court. All other trials must be by jury.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-1-3
Peremptory challenges by defendant
Sec. 3. (a) In prosecutions for murder where the death penalty is sought, the defendant may challenge, peremptorily, twenty (20) jurors.
(b) In prosecutions for murder, where the death penalty is not sought, and Class A, Class B, or Class C felonies, the defendant may challenge, peremptorily, ten (10) jurors.
(c) In prosecutions for all other crimes, the defendant may challenge, peremptorily, five (5) jurors.
(d) When several defendants are tried together, they must join in their challenges.
As added by Acts 1981, P.L.298, SEC.6. Amended by Acts 1982, P.L.204, SEC.32.

IC 35-37-1-4
Peremptory challenges of prosecuting attorney
Sec. 4. The prosecuting attorney shall have the same number of peremptory challenges as the defendant has in like cases.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-1-5
Good causes for challenge; opinion on guilt or innocence
Sec. 5. (a) The following are good causes for challenge to any

person called as a juror in any criminal trial:
(1) That the person was a member of the grand jury that found the indictment.
(2) That the person has formed or expressed an opinion as to the guilt or innocence of the defendant. However, such an opinion is subject to subsection (b).
(3) If the state is seeking a death sentence, that the person entertains such conscientious opinions as would preclude the person from recommending that the death penalty be imposed.
(4) That the person is related within the fifth degree to the person alleged to be the victim of the offense charged, to the person on whose complaint the prosecution was instituted, or to the defendant.
(5) That the person has served on a trial jury which was sworn in the same case against the same defendant, and which jury was discharged after hearing the evidence, or rendered a verdict which was set aside.
(6) That the person served as a juror in a civil case brought against the defendant for the same act.
(7) That the person has been subpoenaed in good faith as a witness in the case.
(8) That the person is a mentally incompetent person.
(9) That the person is an alien.
(10) That the person has been called to sit on the jury at the person's own solicitation or that of another.
(11) That the person is biased or prejudiced for or against the defendant.
(12) That the person does not have the qualifications for a juror prescribed by law.
(13) That, from defective sight or hearing, ignorance of the English language, or other cause, the person is unable to comprehend the evidence and the instructions of the court.
(14) That the person has a personal interest in the result of the trial.
(15) If the person is not a member of the regular panel, that the person has served on a jury within twelve (12) months immediately preceding the trial.
(b) If a person called as a juror states that the person has formed or expressed an opinion as to the guilt or innocence of the defendant, the court or the parties shall proceed to examine the juror on oath as to the grounds of the juror's opinion. If the juror's opinion appears to have been founded upon reading newspaper statements, communications, comments, reports, rumors, or hearsay, and if:
(1) the juror's opinion appears not to have been founded upon:
(A) conversation with a witness of the transaction;
(B) reading reports of a witness' testimony; or
(C) hearing a witness testify;
(2) the juror states on oath that the juror feels able, notwithstanding the juror's opinion, to render an impartial verdict upon the law and evidence; and (3) the court is satisfied that the juror will render an impartial verdict;
the court may admit the juror as competent to serve in the case.
As added by Acts 1981, P.L.298, SEC.6. Amended by P.L.169-1988, SEC.7; P.L.33-1989, SEC.125.

IC 35-37-1-6
Challenges for cause; time; summary trial
Sec. 6. All challenges for cause shall be made before the jury is sworn to try the cause, and shall be summarily tried by the court on the oath of the party challenged or other evidence.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-1-7
Repealed
(Repealed by P.L.118-2007, SEC.38.)



CHAPTER 2. TRIAL PROCEEDINGS

IC 35-37-2-2
Order of trial; statement of case; presentation of evidence; arguments of counsel; instructions
Sec. 2. After the jury is impaneled and sworn, the trial shall proceed in the following order:
(1) The prosecuting attorney shall state the case of the prosecution and briefly state the evidence by which he expects to support it, and the defendant may then state his defense and briefly state the evidence he expects to offer in support of his defense.
(2) The prosecuting attorney shall then offer the evidence in support of the prosecution, and the defendant shall then offer the evidence in support of his defense.
(3) The parties may then respectively offer rebutting evidence only, unless the court, for good reason and in furtherance of justice, permits them to offer evidence upon their original case.
(4) When the evidence is concluded the prosecuting attorney and the defendant or his counsel may, by agreement in open court, submit the case to the court or jury trying the case, without argument. If the case is not submitted without argument, the prosecuting attorney shall have the opening and closing of the argument. However, the prosecuting attorney shall disclose in the opening all the points relied on in the case, and if in the closing he refers to any new point or fact not disclosed in the opening, the defendant or his counsel may reply to that point or fact, and that reply shall close the argument of the case. If the prosecuting attorney refuses to open the argument, the defendant or his counsel may then argue the case. If the defendant or his counsel refuses to argue the case after the prosecuting attorney has made his opening argument, that shall be the only argument allowed in the case.
(5) The court shall then charge the jury. The judge shall:
(A) make the charge to the jury in writing;
(B) number each instruction; and
(C) sign the charge;
if, at any time before the commencement of the argument, he has been requested to do so by the prosecuting attorney, the defendant, or the defendant's counsel. In charging the jury, the court must state to them all matters of law which are necessary for their information in giving their verdict. The judge shall inform the jury that they are the exclusive judges of all questions of fact, and that they have a right, also, to determine

the law. The court may send the instructions to the jury room.
(6) If the prosecuting attorney, the defendant, or the defendant's counsel desires special instructions to be given to the jury, these instructions must be:
(A) reduced to writing;
(B) numbered;
(C) accompanied by an affixed cover sheet that refers to the instructions by number and that is signed by the party, or his attorney, who is requesting the special instructions; and
(D) delivered to the court;
before the commencement of the argument. A charge of the court or any special instructions, when written and given by the court under this subdivision, may not be orally qualified, modified, or in any manner orally explained to the jury by the court. If final instructions are submitted to the jury in written form after having been read by the court, no indication of the party or parties tendering any of the instructions may appear on any instruction.
As added by Acts 1981, P.L.298, SEC.6. Amended by P.L.315-1985, SEC.1.

IC 35-37-2-3
Preliminary instructions; personal knowledge of material fact by juror; disclosure; examination; excuse of juror or panel
Sec. 3. (a) As a part of the preliminary instructions, the court shall instruct the jurors that if a juror realizes, during the course of the trial, that he has personal knowledge of any fact material to the cause, he shall inform the bailiff that he believes he has this knowledge at the next recess or upon adjournment, whichever is sooner. The bailiff shall inform the court of the juror's belief, and the court shall examine the juror under oath in the presence of the parties and outside the presence of the other jurors concerning his personal knowledge of any material fact.
(b) If the court finds that the juror has personal knowledge of a material fact, the juror shall be excused and the court shall replace that juror with an alternate. If there is no alternate juror, then the court shall discharge the jury without prejudice, unless the parties agree to submit the cause to the remaining jurors.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-2-4
Preliminary instructions; admonition by court; separation
Sec. 4. (a) The court shall admonish the jurors in the preliminary instruction, before separating for meals, and at the end of the day, that it is their duty not to converse among themselves or permit others to converse with them on any subject connected with the trial, or to form or express any opinion about the case until the cause is finally submitted to them.
(b) The jurors may separate when court is adjourned for the day, unless the court finds that the jurors should be sequestered in order

to assure a fair trial.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-2-5
View by jury
Sec. 5. Whenever:
(1) the court believes that it is proper; or
(2) a party to the case makes a motion;
for the jury to have a view of the place in which any material fact occurred, the court may order the jury to be conducted in a body, under the charge of an officer, to the place, which shall be shown to them by some person appointed by the court for that purpose. While the jury is absent for this reason, no person, other than the officer and the person appointed to show them the place, may speak to the jurors on any subject connected with the trial.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-2-6
Retirement and deliberation of jury; officer in charge; restrictions
Sec. 6. (a) After hearing the charge, the jury shall retire to the jury room for deliberation. They shall retire under the charge of an officer, who shall be sworn by the court to:
(1) keep the jury together in the jury room or other place ordered by the court;
(2) furnish them food as directed by the court; and
(3) not permit any person to speak or communicate with them.
(b) An officer may not communicate with a juror except:
(1) as provided in sections 2 and 4 of this chapter;
(2) to ask them if they have agreed on a verdict; or
(3) when ordered to do so by the court.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-2-7
Verdict; rendering in open court; polling of jury
Sec. 7. When the jury has agreed upon its verdict, the officer having the jurors in his charge shall conduct them into court. If all jurors appear, their verdict must be rendered in open court. If all do not appear, the court shall discharge the jury without prejudice. The prosecuting attorney and the parties are entitled, in all criminal cases, to have the jury polled.
As added by Acts 1981, P.L.298, SEC.6.



CHAPTER 2.5. REPEALED



CHAPTER 3. WITNESS IMMUNITY

IC 35-37-3-2
Self-incrimination; request for use immunity
Sec. 2. If the court determines that the witness, based upon his privilege against self-incrimination, may properly refuse to answer a question or produce an item, the prosecuting attorney may make a written request that the court grant use immunity to the witness, in accordance with section 3 of this chapter.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-3-3
Grant of use immunity; instruction of witness; contempt; perjury
Sec. 3. (a) Upon request of the prosecuting attorney, the court shall grant use immunity to a witness. The court shall instruct the witness, by written order or in open court, that any evidence the witness gives, or evidence derived from that evidence, may not be used in any criminal proceeding against that witness, unless the evidence is volunteered by the witness or is not responsive to a question by the prosecuting attorney. The court shall instruct the witness that the witness must answer the questions asked and produce the items requested.
(b) A grant of use immunity does not prohibit the use of evidence the witness has given in a prosecution for perjury under IC 35-44.1-2-1.
(c) If a witness refuses to give the evidence after the witness has been granted use immunity, the court may find the witness in contempt.
As added by Acts 1981, P.L.298, SEC.6. Amended by P.L.126-2012, SEC.49.



CHAPTER 4. EVIDENCE AND PROTECTION OF CERTAIN WITNESSES

IC 35-37-4-2
Credibility; general moral character
Sec. 2. In all questions affecting the credibility of a witness, his general moral character may be given in evidence.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-4-3
Depositions
Sec. 3. The state and the defendant may take and use depositions of witnesses in accordance with the Indiana Rules of Trial Procedure.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-4-4
Sex crimes; admissibility of evidence of past sexual conduct; procedure
Sec. 4. (a) In a prosecution for a sex crime as defined in IC 35-42-4:
(1) evidence of the victim's past sexual conduct;
(2) evidence of the past sexual conduct of a witness other than the accused;
(3) opinion evidence of the victim's past sexual conduct;
(4) opinion evidence of the past sexual conduct of a witness other than the accused;
(5) reputation evidence of the victim's past sexual conduct; and
(6) reputation evidence of the past sexual conduct of a witness other than the accused;
may not be admitted, nor may reference be made to this evidence in the presence of the jury, except as provided in this chapter.
(b) Notwithstanding subsection (a), evidence:
(1) of the victim's or a witness's past sexual conduct with the defendant;
(2) which in a specific instance of sexual activity shows that some person other than the defendant committed the act upon which the prosecution is founded; or
(3) that the victim's pregnancy at the time of trial was not caused by the defendant;
may be introduced if the judge finds, under the procedure provided in subsection (c) of this section, that it is material to a fact at issue in the case and that its inflammatory or prejudicial nature does not outweigh its probative value.
(c) If the defendant or the state proposes to offer evidence

described in subsection (b) of this section, the following procedure must be followed:
(1) The defendant or the state shall file a written motion not less than ten (10) days before trial stating that it has an offer of proof concerning evidence described in subsection (b) and its relevancy to the case. This motion shall be accompanied by an affidavit in which the offer of proof is stated.
(2) If the court finds that the offer of proof is sufficient, the court shall order a hearing out of the presence of the jury, and at the hearing allow the questioning of the victim or witness regarding the offer of proof made by the defendant or the state.
At the conclusion of the hearing, if the court finds that evidence proposed to be offered by the defendant or the state regarding the sexual conduct of the victim or witness is admissible under subsection (b) of this section, the court shall make an order stating what evidence may be introduced by the defendant or the state and the nature of the questions to be permitted. The defendant or the state may then offer evidence under the order of the court.
(d) If new information is discovered within ten (10) days before trial or during the course of the trial that might make evidence described in subsection (b) of this chapter admissible, the judge shall order a hearing out of the presence of the jury to determine whether the proposed evidence is admissible under this chapter.
(e) This section does not limit the right of either the state or the accused to impeach credibility by a showing of prior felony convictions.
(f) If:
(1) a defendant files a motion under subsection (c)(1) concerning evidence described in subsection (b)(3); and
(2) the state acknowledges that the victim's pregnancy is not due to the conduct of the defendant;
the court shall instruct the jury that the victim's pregnancy is not due to the conduct of the defendant. However, other evidence concerning the pregnancy may not be admitted, and further reference to the pregnancy may not be made in the presence of the jury.
As added by Acts 1981, P.L.298, SEC.6. Amended by P.L.322-1983, SEC.1.

IC 35-37-4-5
Evidence unlawfully obtained by officer in good faith; exclusion
Sec. 5. (a) In a prosecution for a crime or a proceeding to enforce an ordinance or a statute defining an infraction, the court may not grant a motion to exclude evidence on the grounds that the search or seizure by which the evidence was obtained was unlawful if the evidence was obtained by a law enforcement officer in good faith.
(b) For purposes of this section, evidence is obtained by a law enforcement officer in good faith if:
(1) it is obtained pursuant to:
(A) a search warrant that was properly issued upon a determination of probable cause by a neutral and detached

magistrate, that is free from obvious defects other than nondeliberate errors made in its preparation, and that was reasonably believed by the law enforcement officer to be valid; or
(B) a state statute, judicial precedent, or court rule that is later declared unconstitutional or otherwise invalidated; and
(2) the law enforcement officer, at the time he obtains the evidence, has satisfied applicable minimum basic training requirements established by rules adopted by the law enforcement training board under IC 5-2-1-9.
(c) This section does not affect the right of a person to bring a civil action against a law enforcement officer or a governmental entity to recover damages for the violation of his rights by an unlawful search and seizure.
As added by P.L.323-1983, SEC.1.

IC 35-37-4-6
Application of section; "protected person" defined; admissibility of statement or videotape; notice to defendant; jury instructions
Sec. 6. (a) This section applies to a criminal action involving the following offenses where the victim is a protected person under subsection (c)(1) or (c)(2):
(1) Sex crimes (IC 35-42-4).
(2) Battery upon a child (IC 35-42-2-1(a)(2)(B)).
(3) Kidnapping and confinement (IC 35-42-3).
(4) Incest (IC 35-46-1-3).
(5) Neglect of a dependent (IC 35-46-1-4).
(6) Human and sexual trafficking crimes (IC 35-42-3.5).
(7) An attempt under IC 35-41-5-1 for an offense listed in subdivisions (1) through (6).
(b) This section applies to a criminal action involving the following offenses where the victim is a protected person under subsection (c)(3):
(1) Exploitation of a dependent or endangered adult (IC 35-46-1-12).
(2) A sex crime (IC 35-42-4).
(3) Battery (IC 35-42-2-1).
(4) Kidnapping, confinement, or interference with custody (IC 35-42-3).
(5) Home improvement fraud (IC 35-43-6).
(6) Fraud (IC 35-43-5).
(7) Identity deception (IC 35-43-5-3.5).
(8) Synthetic identity deception (IC 35-43-5-3.8).
(9) Theft (IC 35-43-4-2).
(10) Conversion (IC 35-43-4-3).
(11) Neglect of a dependent (IC 35-46-1-4).
(12) Human and sexual trafficking crimes (IC 35-42-3.5).
(c) As used in this section, "protected person" means:
(1) a child who is less than fourteen (14) years of age;
(2) an individual with a mental disability who has a disability

attributable to an impairment of general intellectual functioning or adaptive behavior that:
(A) is manifested before the individual is eighteen (18) years of age;
(B) is likely to continue indefinitely;
(C) constitutes a substantial impairment of the individual's ability to function normally in society; and
(D) reflects the individual's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended duration and are individually planned and coordinated; or
(3) an individual who is:
(A) at least eighteen (18) years of age; and
(B) incapable by reason of mental illness, mental retardation, dementia, or other physical or mental incapacity of:
(i) managing or directing the management of the individual's property; or
(ii) providing or directing the provision of self-care.
(d) A statement or videotape that:
(1) is made by a person who at the time of trial is a protected person;
(2) concerns an act that is a material element of an offense listed in subsection (a) or (b) that was allegedly committed against the person; and
(3) is not otherwise admissible in evidence;
is admissible in evidence in a criminal action for an offense listed in subsection (a) or (b) if the requirements of subsection (e) are met.
(e) A statement or videotape described in subsection (d) is admissible in evidence in a criminal action listed in subsection (a) or (b) if, after notice to the defendant of a hearing and of the defendant's right to be present, all of the following conditions are met:
(1) The court finds, in a hearing:
(A) conducted outside the presence of the jury; and
(B) attended by the protected person in person or by using closed circuit television testimony as described in section 8(f) and 8(g) of this chapter;
that the time, content, and circumstances of the statement or videotape provide sufficient indications of reliability.
(2) The protected person:
(A) testifies at the trial; or
(B) is found by the court to be unavailable as a witness for one (1) of the following reasons:
(i) From the testimony of a psychiatrist, physician, or psychologist, and other evidence, if any, the court finds that the protected person's testifying in the physical presence of the defendant will cause the protected person to suffer serious emotional distress such that the protected person cannot reasonably communicate.
(ii) The protected person cannot participate in the trial for medical reasons. (iii) The court has determined that the protected person is incapable of understanding the nature and obligation of an oath.
(f) If a protected person is unavailable to testify at the trial for a reason listed in subsection (e)(2)(B), a statement or videotape may be admitted in evidence under this section only if the protected person was available for cross-examination:
(1) at the hearing described in subsection (e)(1); or
(2) when the statement or videotape was made.
(g) A statement or videotape may not be admitted in evidence under this section unless the prosecuting attorney informs the defendant and the defendant's attorney at least ten (10) days before the trial of:
(1) the prosecuting attorney's intention to introduce the statement or videotape in evidence; and
(2) the content of the statement or videotape.
(h) If a statement or videotape is admitted in evidence under this section, the court shall instruct the jury that it is for the jury to determine the weight and credit to be given the statement or videotape and that, in making that determination, the jury shall consider the following:
(1) The mental and physical age of the person making the statement or videotape.
(2) The nature of the statement or videotape.
(3) The circumstances under which the statement or videotape was made.
(4) Other relevant factors.
(i) If a statement or videotape described in subsection (d) is admitted into evidence under this section, a defendant may introduce a:
(1) transcript; or
(2) videotape;
of the hearing held under subsection (e)(1) into evidence at trial.
As added by P.L.180-1984, SEC.1. Amended by P.L.316-1985, SEC.1; P.L.37-1990, SEC.22; P.L.23-1993, SEC.161; P.L.142-1994, SEC.7; P.L.43-2004, SEC.1; P.L.2-2005, SEC.120; P.L.173-2006, SEC.48; P.L.99-2007, SEC.207; P.L.137-2009, SEC.10; P.L.28-2011, SEC.1.

IC 35-37-4-7
Pecuniary loss or gain; proof
Sec. 7. Whenever an element of an offense involves a pecuniary loss or a pecuniary gain, then the element shall be established by proof of the fair market value of the property at the time of the offense.
As added by P.L.320-1985, SEC.2.

IC 35-37-4-8
Application of section; testimony of protected person; closed circuit television; videotape; notice to defendant Sec. 8. (a) This section applies to a criminal action under the following:
(1) Sex crimes (IC 35-42-4).
(2) Battery upon a child (IC 35-42-2-1(a)(2)(B)).
(3) Kidnapping and confinement (IC 35-42-3).
(4) Incest (IC 35-46-1-3).
(5) Neglect of a dependent (IC 35-46-1-4).
(6) Human and sexual trafficking crimes (IC 35-42-3.5).
(7) An attempt under IC 35-41-5-1 for an offense listed in subdivisions (1) through (6).
(b) As used in this section, "protected person" has the meaning set forth in section 6 of this chapter.
(c) On the motion of the prosecuting attorney, the court may order that the testimony of a protected person be taken in a room other than the courtroom, and that the questioning of the protected person by the prosecution and the defense be transmitted using a two-way closed circuit television arrangement that:
(1) allows the protected person to see the accused and the trier of fact; and
(2) allows the accused and the trier of fact to see and hear the protected person.
(d) On the motion of the prosecuting attorney or the defendant, the court may order that the testimony of a protected person be videotaped for use at trial. The videotaping of the testimony of a protected person under this subsection must meet the requirements of subsection (c).
(e) The court may not make an order under subsection (c) or (d) unless:
(1) the testimony to be taken is the testimony of a protected person who:
(A) is the alleged victim of an offense listed in subsection (a) for which the defendant is being tried or is a witness in a trial for an offense listed in subsection (a); and
(B) is found by the court to be a protected person who should be permitted to testify outside the courtroom because:
(i) the court finds from the testimony of a psychiatrist, physician, or psychologist and any other evidence that the protected person's testifying in the physical presence of the defendant would cause the protected person to suffer serious emotional harm and the court finds that the protected person could not reasonably communicate in the physical presence of the defendant to the trier of fact;
(ii) a physician has certified that the protected person cannot be present in the courtroom for medical reasons; or
(iii) evidence has been introduced concerning the effect of the protected person's testifying in the physical presence of the defendant, and the court finds that it is more likely than not that the protected person's testifying in the physical presence of the defendant creates a substantial likelihood of emotional or mental harm to the protected

person;
(2) the prosecuting attorney has informed the defendant and the defendant's attorney of the intention to have the protected person testify outside the courtroom; and
(3) the prosecuting attorney informed the defendant and the defendant's attorney under subdivision (2) at least ten (10) days before the trial of the prosecuting attorney's intention to have the protected person testify outside the courtroom.
(f) If the court makes an order under subsection (c), only the following persons may be in the same room as the protected person during the protected person's testimony:
(1) A defense attorney if:
(A) the defendant is represented by the defense attorney; and
(B) the prosecuting attorney is also in the same room.
(2) The prosecuting attorney if:
(A) the defendant is represented by a defense attorney; and
(B) the defense attorney is also in the same room.
(3) Persons necessary to operate the closed circuit television equipment.
(4) Persons whose presence the court finds will contribute to the protected person's well-being.
(5) A court bailiff or court representative.
(g) If the court makes an order under subsection (d), only the following persons may be in the same room as the protected person during the protected person's videotaped testimony:
(1) The judge.
(2) The prosecuting attorney.
(3) The defendant's attorney (or the defendant, if the defendant is not represented by an attorney).
(4) Persons necessary to operate the electronic equipment.
(5) The court reporter.
(6) Persons whose presence the court finds will contribute to the protected person's well-being.
(7) The defendant, who can observe and hear the testimony of the protected person with the protected person being able to observe or hear the defendant. However, if the defendant is not represented by an attorney, the defendant may question the protected person.
(h) If the court makes an order under subsection (c) or (d), only the following persons may question the protected person:
(1) The prosecuting attorney.
(2) The defendant's attorney (or the defendant, if the defendant is not represented by an attorney).
(3) The judge.
As added by P.L.203-1986, SEC.2. Amended by P.L.37-1990, SEC.23; P.L.142-1994, SEC.8; P.L.2-2005, SEC.121; P.L.173-2006, SEC.49.

IC 35-37-4-9
Certificates of title; certified copies as prima facie evidence of title Sec. 9. (a) As used in this section, "certified copy of a certificate of title" means a document that is:
(1) a copy of a certificate of title for a motor vehicle, by whatever name designated, that is issued by the bureau of motor vehicles or a governmental entity in another state;
(2) prepared from a record of the governmental entity issuing the certificate of title; and
(3) certified by the officer having legal custody of the record described in subdivision (2) or the officer's deputy.
(b) In a criminal proceeding, a certified copy of a certificate of title is prima facie evidence of the ownership of a motor vehicle.
As added by P.L.136-1987, SEC.3.

IC 35-37-4-10
Repealed
(Repealed by P.L.1-1991, SEC.192.)

IC 35-37-4-11
Safeguarding victim from contact with accused and relatives of accused; waiting areas
Sec. 11. (a) During court proceedings a court shall provide safeguards necessary to minimize the contact of the victim of an offense or delinquent act with:
(1) a defendant accused of the offense or a juvenile accused of committing the delinquent act; and
(2) the relatives and friends of:
(A) a defendant accused of the offense; or
(B) a juvenile accused of committing the delinquent act.
(b) The safeguards required under subsection (a) may include courthouse waiting areas for victims that are separated from those waiting areas specified for defendants, juveniles alleged to be delinquent children, and the relatives and friends of accused persons.
(c) A county is not required under this section, or by mandate of a court, to expend any funds to change the physical configuration of a courthouse in the county to meet the requirements of this section.
As added by P.L.36-1990, SEC.10.

IC 35-37-4-12
Physical safety of victim or victim's family in danger; exclusion of evidence; disclosure to court
Sec. 12. (a) If the physical safety of a victim or the victim's immediate family is in danger, a victim may not be required to give personal information during the course of sworn testimony regarding the following:
(1) Telephone numbers.
(2) Place of employment.
(3) Residential address.
(b) In any hearing to determine the introduction into evidence of the personal information specified in subsection (a), the court, if the court finds an actual danger to the victim or the victim's immediate

family exists, may require the party possessing the personal information to disclose the personal information to the court for in camera review.
As added by P.L.1-1991, SEC.193.

IC 35-37-4-13
"Forensic DNA analysis" defined; admissibility
Sec. 13. (a) As used in this section, "forensic DNA analysis" means an identification process in which the unique genetic code of an individual that is carried by the individual's deoxyribonucleic acid (DNA) is compared to genetic codes carried in DNA found in bodily substance samples obtained by a law enforcement agency in the exercise of the law enforcement agency's investigative function.
(b) In a criminal trial or hearing, the results of forensic DNA analysis are admissible in evidence without antecedent expert testimony that forensic DNA analysis provides a trustworthy and reliable method of identifying characteristics in an individual's genetic material.
As added by P.L.1-1991, SEC.194.

IC 35-37-4-14
Evidence of a previous battery
Sec. 14. (a) This section applies even if no criminal charges were filed concerning the act that is the basis of the evidence of a previous battery.
(b) As used in this section, "evidence of a previous battery" means evidence that a person charged with a crime described in subsection (c)(1) through (c)(3) committed a prior unrelated act of battery or attempted battery on the victim of a crime described in subsection (c)(1) through (c)(3) within five (5) years before the person allegedly committed the crime described in subsection (c)(1) through (c)(3).
(c) In a prosecution for:
(1) battery (IC 35-42-2-1);
(2) aggravated battery (IC 35-42-2-1.5);
(3) murder (IC 35-42-1-1); or
(4) voluntary manslaughter (IC 35-42-1-3);
evidence of a previous battery is admissible into evidence in the state's case-in-chief for purposes of proving motive, intent, identity, or common scheme and design.
(d) If the state proposes to offer evidence described in subsection (b), the following procedure must be followed:
(1) The state shall file a written motion not less than ten (10) days before trial stating that the state has an offer of proof concerning evidence described in subsection (b) and the relevancy of the evidence to the case. The motion must be accompanied by an affidavit in which the offer of proof is stated.
(2) If the court finds that the offer of proof is sufficient, the court shall order a hearing out of the presence of the jury. At the hearing, the court shall allow the questioning of the victim or

witness regarding the offer of proof made by the state.
At the conclusion of the hearing, if the court finds that evidence proposed to be offered by the state is admissible, the court shall make an order stating what evidence may be introduced by the state and the nature of the questions to be permitted. The state may then offer evidence under the order of the court.
(e) This section shall not be construed to limit the admissibility of evidence of a previous battery in any civil or criminal proceeding.
As added by P.L.213-1991, SEC.1.

IC 35-37-4-15
Child molestation; evidence of prior acts
Sec. 15. (a) In a prosecution for child molesting under IC 35-42-4-3, a prosecution for incest under IC 35-46-1-3, or a prosecution for an attempt or a conspiracy to commit child molesting or incest, evidence that the defendant has committed another crime or act of child molesting or incest or attempted or conspired to commit another crime or act of child molesting or incest:
(1) against the same victim; or
(2) that involves a similar crime or act of child molesting or incest against a different victim;
is admissible.
(b) If the state proposes to offer evidence described under subsection (a), the state must disclose the evidence to the defendant, including statements made by witnesses or a summary of the substance of any testimony that is expected to be offered at the defendant's trial:
(1) at least fifteen (15) days before the date the defendant's trial is scheduled to begin; or
(2) at a later date as determined by the court for good cause.
(c) The court shall hold a hearing out of the presence of the jury regarding the admissibility of the evidence described under subsection (a). Even if the court determines that the evidence is relevant, the evidence may be excluded if the probative value of the evidence is substantially outweighed by:
(1) the danger of:
(A) unfair prejudice;
(B) confusion of the issues; or
(C) misleading the jury; or
(2) considerations of:
(A) undue delay;
(B) waste of time; or
(C) needless presentation of cumulative evidence.
However, if the court finds that all or some of the evidence is admissible, the court shall enter an order stating what evidence may be introduced.
(d) This section may not be construed to limit the right to introduce evidence at a trial that would otherwise be admissible to prove any of the following:
(1) Motive. (2) Opportunity.
(3) Intent.
(4) Plan.
(5) Knowledge.
(6) Identity.
(7) Absence of mistake or accident.
As added by P.L.232-1993, SEC.2.



CHAPTER 4.5. SEX CRIMES VICTIMS AND POLYGRAPH EXAMINATIONS

IC 35-37-4.5-2
Prohibition against requiring a sex crime victim to submit to a polygraph examination
Sec. 2. A law enforcement officer may not require an alleged victim of an offense described in IC 35-42-4 to submit to a polygraph or other truth telling device examination.
As added by P.L.41-2007, SEC.20.

IC 35-37-4.5-3
Polygraph refusal; duties of law enforcement officers
Sec. 3. A law enforcement officer may not refuse to investigate, charge, or prosecute an offense under IC 35-42-4 solely because the alleged victim of the offense has not submitted to a polygraph or other truth telling device examination.
As added by P.L.41-2007, SEC.20.

IC 35-37-4.5-4
Voluntary submission to polygraph examination
Sec. 4. This chapter does not prohibit an alleged victim of an offense under IC 35-42-4 from voluntarily submitting to a polygraph or other truth telling device examination.
As added by P.L.41-2007, SEC.20.



CHAPTER 5. UNIFORM ACT TO SECURE THE ATTENDANCE OF WITNESSES FROM OUTSIDE THE STATE IN CRIMINAL PROCEEDINGS

IC 35-37-5-2
Subpoena; issuance; service; proof of service; fees; contempt of court
Sec. 2. (a) At the request of the state or a defendant, subpoenas for attendance at a hearing or trial shall be issued by the clerk of the court of the county in which the hearing or trial is to be held. A subpoena may be served at any place within the state. When permitted by the laws of the United States, this or another state, or foreign country, the court upon proper application and cause shown may authorize the service of a subpoena outside the state in accordance with such law.
(b) Every subpoena shall:
(1) be issued by the clerk under the seal of the court;
(2) state the name of the court and the title of the action;
(3) command each person to whom it is directed to attend and give testimony at a specified time and place; and
(4) be signed by the clerk.
The clerk shall issue a subpoena, or a subpoena for the production of documentary evidence, signed and sealed but otherwise in blank, to a party requesting it or his attorney, who shall fill it in before service.
(c) A subpoena may also command the person to whom it is directed to produce the books, papers, documents, or tangible things designated therein. The court, upon motion made at or before the time specified in the subpoena for compliance, may:
(1) quash or modify the subpoena if it is unreasonable and oppressive; or
(2) condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable costs of producing the books, papers, documents, or tangible things.
(d) A subpoena may be served by any person. Service of a subpoena upon a person shall be made in the same manner as provided in the Indiana Rules of Trial Procedure.
(e) When a subpoena is served by the sheriff or his deputy, his

return shall be proof of service. When served by any other person, the service must be shown by affidavit. No fees or costs for the service of a subpoena shall be collected or charged as costs except when service is made by the sheriff or his deputy.
(f) Fees need not be first paid or tendered in order to compel the attendance of witnesses in a criminal proceeding.
(g) Failure by any person without adequate excuse to obey a subpoena served upon him may be deemed a contempt of:
(1) the court from which the subpoena is issued; or
(2) the court of the county where the witness was required to appear or act.
When duly subpoenaed, the attendance of all witnesses may be enforced by attachment.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-3
Subpoena; persons imprisoned or institutionalized within this state
Sec. 3. (a) When the testimony of a person who is imprisoned or institutionalized within this state is necessary in any criminal proceeding, the subpoena shall be delivered or mailed to the official in charge of the institution.
(b) The official in charge of the institution shall bring the witness named in the subpoena before the court at the time and place specified and hold him until he is discharged by the court. When so discharged, the witness shall be returned to the custody of such official and returned to the institution. The official in charge of the institution may request from the court issuing the subpoena such assistance as he deems proper for the safe transportation of the witness.
(c) When such witness is in attendance upon any court, he may be placed, for safe-keeping, in the jail of the county or any other suitable place pursuant to an order of the court. The county in which the proceeding is pending shall pay the actual and necessary expense of producing, keeping, and returning such witness.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-4
Summoning witness in this state to testify in another state
Sec. 4. (a) If a judge of a court of record in any state which has made provision for the commanding of persons within that state to attend and testify in this state certifies under the seal of the court that:
(1) there is a criminal prosecution pending in the court, or that a grand jury investigation has commenced or is about to commence;
(2) a person being within this state is a material witness in the prosecution or grand jury investigation; and
(3) the person's presence will be required for a specified number of days;
upon presentation of the certificate to a judge of a court of record

with jurisdiction to try felony cases in the county in which the person is located, the judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.
(b) If at the hearing the judge determines that:
(1) the witness is material and necessary;
(2) it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state; and
(3) the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, will give to the person protection from arrest, and the service of civil and criminal process;
the judge shall issue a subpoena, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the subpoena. In any hearing the certificate is prima facie evidence of all the facts stated in it.
(c) If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the attendance of the witness in the requesting state, the judge may, in lieu of notification of the hearing, direct that the witness be immediately brought before the judge for the hearing. If the judge is satisfied of the desirability of the custody and delivery, the judge may, in lieu of issuing a subpoena, order that the witness be immediately taken into custody and delivered to an officer of the requesting state. For this determination, the certificate is prima facie proof of such desirability.
(d) If a witness subpoenaed as provided in this section is paid or tendered a sum for expenses and fails without good cause to attend and testify as directed in the subpoena, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.
(e) The amount of the payment for expenses under subsection (d) of this section and section 4(b) of this chapter is set out in IC 33-37-10-2.
As added by P.L.311-1983, SEC.2. Amended by P.L.171-1984, SEC.78; P.L.192-1986, SEC.38; P.L.305-1987, SEC.33; P.L.98-2004, SEC.148.

IC 35-37-5-5
Witness from another state summoned to testify in this state
Sec. 5. (a) If a person in any state that has made provision for commanding persons within its borders to attend and testify in criminal prosecutions in this state or grand jury investigations commenced or about to commence in this state is a material witness in a prosecution pending in a court of record in this state or in a grand jury investigation which has commenced or is about to commence in this state, a judge of the court may issue a certificate

under the seal of the court stating these facts and specifying the number of days the witness will be required. This certificate shall be presented to a judge of a court of record in the county of the state in which the witness is found.
(b) If the witness is summoned to attend and testify in this state, the witness shall be tendered a sum for expenses equal to the amount provided under IC 33-37-10-2. The fees shall be a proper charge upon the county in which the criminal prosecution or grand jury investigation is pending.
(c) A witness who has appeared in accordance with the provisions of the subpoena shall not be required to remain within this state for a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court.
(d) If the witness fails without good cause to attend and testify as directed in the subpoena, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.
As added by P.L.311-1983, SEC.2. Amended by P.L.171-1984, SEC.79; P.L.192-1986, SEC.39; P.L.305-1987, SEC.34; P.L.98-2004, SEC.149.

IC 35-37-5-6
Summoning prisoners in this state to testify in another state; prisoner from another state summoned to testify in this state
Sec. 6. (a) If a judge of a court of record in any other state, which by its laws has made provision for commanding a prisoner within that state to attend and testify in this state, certifies under the seal of the court that:
(1) there is a criminal prosecution pending in such court or that a grand jury investigation has commenced;
(2) a person confined by the department of correction (other than a person awaiting execution of a sentence of death) is a material witness in such prosecution or investigation; and
(3) his presence is required for a specified number of days;
a judge of a court with jurisdiction to try felony cases in the county where the person is confined, after notice to the attorney general, shall fix a time and place for a hearing and shall order the person having custody of the prisoner to produce him at the hearing.
(b) If at such hearing the judge determines that the prisoner is a material and necessary witness in the requesting state, the judge shall issue an order directing that the prisoner attend the court where the prosecution or investigation is pending, upon such terms and conditions as the judge prescribes, including:
(1) provision for the return of the prisoner at the conclusion of his testimony;
(2) proper safeguards on his custody; and
(3) proper financial reimbursement or other payment by the demanding jurisdiction for all expenses incurred in the production and return of the prisoner.
(c) The attorney general is authorized to enter into agreements

with authorities of the demanding jurisdiction to insure proper compliance with the order of the court.
(d) If:
(1) a criminal action is pending in a court of record of this state by reason of the filing of an indictment or affidavit or by reason of the commencement of a grand jury proceeding or investigation;
(2) there is reasonable cause to believe that a person confined in a correctional institution or prison of another state (other than a person awaiting execution of a sentence of death or one confined as mentally ill) possesses information material to such criminal action;
(3) the attendance of such person as a witness in such action is desired by a party; and
(4) the state in which such person is confined possesses a statute equivalent to this section;
a judge of the court in which such action is pending may issue a certificate certifying all such facts and that the attendance of such person as a witness in such court is required for a specified number of days. Such a certificate may be issued upon application of either the state or defendant demonstrating all the facts specified in this section.
(e) Upon issuing such a certificate, the court may deliver it to a court of such other state which, pursuant to the laws thereof, is authorized to undertake legal action for the delivery of such prisoners to this state as witnesses.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-7
Federal prisoner summoned to testify in this state
Sec. 7. When:
(1) a criminal action is pending in a court of record of this state by reason of an indictment or affidavit, or by reason of the commencement of a grand jury proceeding or investigation;
(2) there is reasonable cause to believe that a person confined in a federal prison or other federal custody, either within or outside this state, possesses information material to such criminal action; and
(3) the attendance of such person as a witness in such action is desired by a party;
the court may issue a certificate, known as a writ of habeas corpus ad testificandum, addressed to the attorney general of the United States, certifying all such facts and requesting the attorney general of the United States to cause the attendance of such person as a witness in such court for a specified number of days. Such a certificate may be issued upon application of either the state or a defendant demonstrating all facts specified in subdivision (1). Upon issuing such a certificate, the court may deliver it, or cause or authorize it to be delivered, to the attorney general of the United States or to his representative authorized to entertain the request. As added by P.L.311-1983, SEC.2.

IC 35-37-5-8
Exemption from arrest or service of process
Sec. 8. If a person comes into this state in obedience to a subpoena directing him to attend and testify in a criminal prosecution in this or any other state, he shall not while in this state pursuant to such subpoena be subject to arrest or the service of process, civil, or criminal, in connection with matters which arose before his entrance into this state under subpoena.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-9
Uniformity of construction
Sec. 9. This chapter shall be construed so as to effectuate its general purpose which is to make uniform the law of the states that enact it.
As added by P.L.311-1983, SEC.2.



CHAPTER 6. PRIVILEGED COMMUNICATIONS AND VICTIM COUNSELING

IC 35-37-6-1.5
"Confidential information" defined
Sec. 1.5. (a) As used in this chapter, "confidential information" includes:
(1) personally identifying information;
(2) descriptions of physical appearance;
(3) the case file; and
(4) the case history;
of a person who seeks, receives, or has received services from a victim advocate.
(b) The term does not include:
(1) information disclosed to a victim service provider or a victim advocate if the victim:
(A) files criminal charges;
(B) institutes a civil lawsuit; or
(C) reports allegations of criminal conduct to a law enforcement agency;
against the victim service provider or victim advocate; and
(2) alleged child abuse or neglect that is required to be reported under IC 31-33. As added by P.L.104-2008, SEC.8.

IC 35-37-6-2
Repealed
(Repealed by P.L.104-2008, SEC.24.)

IC 35-37-6-2.5
"Personally identifying information" defined
Sec. 2.5. (a) As used in this chapter, "personally identifying information" means information that identifies a victim or the location where domestic violence, dating violence, sexual assault, or stalking occurred, including the victim's:
(1) name;
(2) mailing and physical address;
(3) electronic mail address;
(4) Internet protocol address;
(5) telephone numbers, including facsimile numbers;
(6) Social Security number;
(7) date of birth;
(8) racial or ethnic background; and
(9) religious affiliation.
(b) The term includes any other information that, in combination with other nonpersonally identifying information, would identify an individual.
As added by P.L.104-2008, SEC.9.

IC 35-37-6-3
"Victim" defined
Sec. 3. As used in this chapter, "victim" means:
(1) an individual against whom an act of:
(A) domestic or family violence;
(B) dating violence;
(C) sexual assault (as defined in IC 5-26.5-1-8);
(D) human and sexual trafficking (IC 35-42-3.5); or
(E) stalking (IC 35-45-10-5);
is committed; or
(2) an individual:
(A) who is not accused of committing an act of domestic or family violence, dating violence, sexual assault (as defined in IC 5-26.5-1-8), human and sexual trafficking (IC 35-42-3.5), or stalking (IC 35-45-10-5); and
(B) who:
(i) is a member of the family of an individual described in subdivision (1); but
(ii) is not a family member who is accused of committing an act of domestic or family violence, dating violence, sexual assault (as defined in IC 5-26.5-1-8), human and sexual trafficking (IC 35-42-3.5), or stalking (IC 35-45-10-5).
As added by P.L.136-1987, SEC.5. Amended by P.L.104-2008,

SEC.10.

IC 35-37-6-3.5
"Victim advocate" defined
Sec. 3.5. (a) As used in this chapter, "victim advocate" means an individual employed or appointed by or who volunteers for a victim services provider.
(b) The term does not include:
(1) a law enforcement officer;
(2) an employee or agent of a law enforcement officer;
(3) a prosecuting attorney; or
(4) an employee or agent of a prosecuting attorney's office.
(c) The term includes an employee, an appointee, or a volunteer of a:
(1) victim services provider;
(2) domestic violence program;
(3) sexual assault program;
(4) rape crisis center;
(5) battered women's shelter;
(6) transitional housing program for victims of domestic violence; or
(7) program that has as one (1) of its primary purposes to provide services to an individual:
(A) against whom an act of:
(i) domestic or family violence;
(ii) dating violence;
(iii) sexual assault (as defined in IC 5-26.5-1-8);
(iv) human and sexual trafficking (IC 35-42-3.5); or
(v) stalking (IC 35-45-10-5);
is committed; or
(B) who:
(i) is not accused of committing an act of domestic or family violence, dating violence, sexual assault (as defined in IC 5-26.5-1-8), human and sexual trafficking (IC 35-42-3.5), or stalking (IC 35-45-10-5); and
(ii) is a member of the family of an individual described in clause (A) other than a family member who is accused of committing an act of domestic or family violence, dating violence, sexual assault (as defined in IC 5-26.5-1-8), human and sexual trafficking (IC 35-42-3.5), or stalking (IC 35-45-10-5).
As added by P.L.104-2008, SEC.11.

IC 35-37-6-4
Repealed
(Repealed by P.L.104-2008, SEC.24.)

IC 35-37-6-5
"Victim service provider" defined
Sec. 5. As used in this chapter, "victim service provider" means

a person:
(1) that is:
(A) a public agency;
(B) a unit of a public agency; or
(C) an organization that is exempt from federal income taxation under Section 501 of the Internal Revenue Code;
(2) that is not affiliated with a law enforcement agency;
(3) that has, as one (1) of its primary purposes, to provide services for emotional and psychological conditions that occur to an individual:
(A) against whom an act of:
(i) domestic or family violence;
(ii) dating violence;
(iii) sexual assault (as defined in IC 5-26.5-1-8);
(iv) human and sexual trafficking (IC 35-42-3.5); or
(v) stalking (IC 35-45-10-5);
is committed; or
(B) who:
(i) is not accused of committing an act of domestic or family violence, dating violence, sexual assault (as defined in IC 5-26.5-1-8), human and sexual trafficking (IC 35-42-3.5), or stalking (IC 35-45-10-5); and
(ii) is a member of the family of an individual described in clause (A) other than a family member who is accused of committing an act of domestic or family violence, dating violence, sexual assault (as defined in IC 5-26.5-1-8), human and sexual trafficking (IC 35-42-3.5), or stalking (IC 35-45-10-5).
As added by P.L.136-1987, SEC.5. Amended by P.L.104-2008, SEC.12.

IC 35-37-6-6
Repealed
(Repealed by P.L.104-2008, SEC.24.)

IC 35-37-6-7
Application of chapter
Sec. 7. This chapter does not limit any other testimonial privilege available to a person.
As added by P.L.136-1987, SEC.5.

IC 35-37-6-8
Duty of victim advocate to report
Sec. 8. This chapter does not relieve a victim advocate of any duty to report suspected abuse, neglect, battery, or exploitation under IC 12-10-3, IC 31-33, or IC 35-46-1-13.
As added by P.L.136-1987, SEC.5. Amended by P.L.3-1989, SEC.222; P.L.2-1992, SEC.875; P.L.1-1997, SEC.144; P.L.104-2008, SEC.13.
IC 35-37-6-9
Confidential communications; compelling testimony; records; temporary emergency shelters
Sec. 9. (a) The following persons or entities may not be compelled to give testimony, to produce records, or to disclose any information concerning confidential communications and confidential information to anyone or in any judicial, legislative, or administrative proceeding:
(1) A victim.
(2) A victim advocate or victim service provider unless the victim specifically consents to the disclosure in a written authorization that contains the date the consent expires.
(b) A victim advocate, victim service provider, or victim may not be compelled to provide testimony in any judicial, legislative, or administrative proceeding that would identify the name, address, location, or telephone number of any facility that provided temporary emergency shelter to the victim of the offense or transaction that is the subject of the proceeding unless the facility is a party to the proceeding.
(c) A victim service provider or victim advocate may not require a victim to consent to the disclosure of information concerning confidential communications and confidential information as a condition of the victim receiving services.
(d) This section does not prohibit a victim from providing testimony concerning an offense.
(e) The consent to disclose information on behalf of:
(1) a child who is less than eighteen (18) years of age and is unemancipated; or
(2) an incapacitated victim;
may be made by a custodial parent, custodian, guardian, or guardian ad litem in a written authorization that contains the date the consent expires.
(f) A consent under subsection (e) may not be given by a custodial parent, custodian, guardian, or guardian ad litem of the victim if the custodial parent, custodian, guardian, or guardian ad litem:
(1) committed; or
(2) is alleged to have committed;
an offense against the victim.
As added by P.L.136-1987, SEC.5. Amended by P.L.104-2008, SEC.14.

IC 35-37-6-10
Waiver by victim of protections of chapter
Sec. 10. (a) A victim does not waive the protections afforded by this chapter by testifying in court about an offense. However, if the victim partially discloses the contents of a confidential communication in the course of testifying, either party may request the court to rule that justice requires the protections of this chapter to be waived, to the extent they apply to that portion of the communication. (b) A waiver under this section applies only to the extent necessary to require any witness to respond to questions concerning the confidential communication that are relevant to the facts and circumstances of the case.
As added by P.L.136-1987, SEC.5.

IC 35-37-6-11
Waiver by victim advocate of protection of chapter; disclosure of confidential information
Sec. 11. A victim advocate may not waive the protections afforded to a victim under this chapter. However, if:
(1) a victim brings suit against a victim advocate or victim service provider in which the victim advocate was employed or served as a volunteer at the time of the counseling relationship; and
(2) the suit alleges malpractice during the relationship;
the victim advocate may testify or produce records regarding confidential communications with the victim and is not liable for doing so.
As added by P.L.136-1987, SEC.5. Amended by P.L.104-2008, SEC.15.

IC 35-37-6-13
Authorization of release of confidential information
Sec. 13. (a) Except as provided in subsection (d):
(1) a victim; or
(2) in the case of a deceased victim, the victim's personal representative;
may authorize a victim advocate or victim service provider to release confidential information or other information by signing a written authorization that specifies what information will be released and to whom the information will be released.
(b) The authorization described in subsection (a) must include a date the authorization expires.
(c) A victim advocate shall make reasonable attempts to notify a victim when a victim service provider or victim advocate is required to disclose confidential information or confidential communications.
(d) A consent for release may not be given by a personal representative of the victim if the personal representative:
(1) abused or killed the victim;
(2) is alleged to have abused or killed the victim; or
(3) assisted another person in abusing or killing the victim.
As added by P.L.104-2008, SEC.16.

IC 35-37-6-14
Prosecuting attorney duty to disclose; victim preserves confidentiality
Sec. 14. (a) This section does not:
(1) relieve a prosecuting attorney of the constitutional and ethical obligation to disclose exculpatory evidence; and (2) prohibit impeachment of a victim as permitted by the Indiana Rules of Evidence.
(b) A victim does not waive any privileges or confidentiality protections under this chapter if the victim:
(1) testifies about underlying acts of domestic violence, dating violence, sexual assault, or stalking; or
(2) reveals that he or she used or attempted to use the services of a victim service provider or victim advocate.
As added by P.L.104-2008, SEC.17.

IC 35-37-6-15
Partial disclosure
Sec. 15. The partial disclosure of a confidential communication under this chapter does not waive any privilege concerning the remainder of the confidential communication.
As added by P.L.104-2008, SEC.18.

IC 35-37-6-16
Refusal to testify
Sec. 16. The fact that a victim or victim advocate refuses to testify or disclose information because of a privilege under this chapter does not raise any negative inferences or presumptions.
As added by P.L.104-2008, SEC.19.

IC 35-37-6-17
Disclosure of information in aggregate form
Sec. 17. A victim service provider may disclose information in the aggregate that does not identify a victim regarding services and demographic information to comply with federal or state data collection requirements.
As added by P.L.104-2008, SEC.20.






ARTICLE 38. PROCEEDINGS FOLLOWING DISMISSAL, VERDICT, OR FINDING

CHAPTER 1. ENTRY OF JUDGMENT AND SENTENCING

IC 35-38-1-1
Judgment of conviction; pronouncement of sentence
Sec. 1. (a) Except as provided in section 1.5 of this chapter, after a verdict, finding, or plea of guilty, if a new trial is not granted, the court shall enter a judgment of conviction.
(b) When the court pronounces the sentence, the court shall advise the person that the person is sentenced for not less than the earliest release date and for not more than the maximum possible release

date.
As added by P.L.311-1983, SEC.3. Amended by P.L.148-1995, SEC.3; P.L.98-2003, SEC.1.

IC 35-38-1-1.3
Statement of reasons for imposing particular sentence
Sec. 1.3. After a court has pronounced a sentence for a felony conviction, the court shall issue a statement of the court's reasons for selecting the sentence that it imposes.
As added by P.L.178-2007, SEC.2.

IC 35-38-1-1.5
Converting Class D felony to Class A misdemeanor
Sec. 1.5. (a) A court may enter judgment of conviction as a Class D felony with the express provision that the conviction will be converted to a conviction as a Class A misdemeanor within three (3) years if the person fulfills certain conditions. A court may enter a judgment of conviction as a Class D felony with the express provision that the conviction will be converted to a conviction as a Class A misdemeanor only if the person pleads guilty to a Class D felony that qualifies for consideration as a Class A misdemeanor under IC 35-50-2-7, and the following conditions are met:
(1) The prosecuting attorney consents.
(2) The person agrees to the conditions set by the court.
(b) For a judgment of conviction to be entered under subsection (a), the court, the prosecuting attorney, and the person must all agree to the conditions set by the court under subsection (a).
(c) The court is not required to convert a judgment of conviction entered as a Class D felony to a Class A misdemeanor if, after a hearing, the court finds:
(1) the person has violated a condition set by the court under subsection (a); or
(2) the period that the conditions set by the court under subsection (a) are in effect expires before the person successfully completes each condition.
However, the court may not convert a judgment of conviction entered as a Class D felony to a Class A misdemeanor if the person commits a new offense before the conditions set by the court under subsection (a) expire.
(d) The court shall enter judgment of conviction as a Class A misdemeanor if the person fulfills the conditions set by the court under subsection (a).
(e) The entry of a judgment of conviction under this section does not affect the application of any statute requiring the suspension of a person's driving privileges.
(f) This section may not be construed to diminish or alter the rights of a victim (as defined in IC 35-40-4-8) in a sentencing proceeding under this chapter.
As added by P.L.98-2003, SEC.2.
IC 35-38-1-2
"Victim representative" defined; sentencing; date; hearing for increased penalty; imprisonment pending sentencing
Sec. 2. (a) As used in this chapter, "victim representative" means a person designated by a sentencing court who is:
(1) a spouse, parent, child, sibling, or other relative of; or
(2) a person who has had a close personal relationship with;
the victim of a felony who is deceased, incapacitated, or less than eighteen (18) years of age.
(b) Upon entering a conviction, the court shall set a date for sentencing within thirty (30) days, unless for good cause shown an extension is granted. If a presentence report is not required, the court may sentence the defendant at the time the judgment of conviction is entered. However, the court may not pronounce sentence at that time without:
(1) inquiring as to whether an adjournment is desired by the defendant; and
(2) informing the victim, if present, of a victim's right to make a statement concerning the crime and the sentence.
When an adjournment is requested, the defendant shall state its purpose and the court may allow a reasonable time for adjournment.
(c) If:
(1) the state in the manner prescribed by IC 35-34-1-2.5 sought an increased penalty by alleging that the person was previously convicted of the offense; and
(2) the person was convicted of the subsequent offense in a jury trial;
the jury shall reconvene for the sentencing hearing. The person shall be sentenced to receive the increased penalty if the jury (or the court, if the trial is to the court alone) finds that the state has proved beyond a reasonable doubt that the person had a previous conviction for the offense.
(d) If the felony is nonsuspendible under IC 35-50-2-2, the judge shall order the defendant, if the defendant has previously been released on bail or recognizance, to be imprisoned in the county or local penal facility pending sentencing.
(e) Upon entering a conviction for a felony, the court shall designate a victim representative if the victim is deceased, incapacitated, or less than eighteen (18) years of age.
As added by P.L.311-1983, SEC.3. Amended by P.L.50-1984, SEC.8; P.L.131-1985, SEC.14; P.L.36-1990, SEC.11.

IC 35-38-1-2.5
Crime of deception
Sec. 2.5. (a) As used in this section, "crime of deception" means any offense in which a person assumes the identity of another person, professes to be another person, uses the identifying information of another person, or falsely suggests that the person is acting with the authority of another person. The term includes an offense under IC 35-43-5. (b) This section applies to an offender who has been convicted of a crime of deception.
(c) During or after the sentencing of a person convicted of a crime of deception, the court may, upon motion by the state or upon application by a victim or a victim's representative, issue an order:
(1) describing the person whose credit history may be affected by the offender's crime of deception, with sufficient identifying information to assist another person in correcting the credit history; and
(2) stating that the person described in subdivision (1) was the victim of a crime of deception that may have affected the person's credit history.
(d) The order described in subsection (c) may be used to correct the credit history of any person described in the order.
As added by P.L.22-2003, SEC.3.

IC 35-38-1-3
Presentence hearing
Sec. 3. Before sentencing a person for a felony, the court must conduct a hearing to consider the facts and circumstances relevant to sentencing. The person is entitled to subpoena and call witnesses and to present information in his own behalf. The court shall make a record of the hearing, including:
(1) a transcript of the hearing;
(2) a copy of the presentence report; and
(3) if the court finds aggravating circumstances or mitigating circumstances, a statement of the court's reasons for selecting the sentence that it imposes.
As added by P.L.311-1983, SEC.3.

IC 35-38-1-4
Presence of defendant when sentence pronounced; pronouncement of sentence against defendant corporation
Sec. 4. (a) The defendant must be personally present at the time sentence is pronounced. If the defendant is not personally present when sentence is to be pronounced, the court may issue a warrant for his arrest.
(b) Sentence may be pronounced against a defendant corporation in the absence of counsel, if counsel fails to appear on the date of sentencing after reasonable notice.
As added by P.L.311-1983, SEC.3.

IC 35-38-1-5
Informing defendant of verdict and court's finding; defendant's statement; inclusion of cost of incarceration in sentencing order
Sec. 5. (a) When the defendant appears for sentencing, the court shall inform the defendant of the verdict of the jury or the finding of the court. The court shall afford counsel for the defendant an opportunity to speak on behalf of the defendant. The defendant may also make a statement personally in the defendant's own behalf and,

before pronouncing sentence, the court shall ask the defendant whether the defendant wishes to make such a statement. Sentence shall then be pronounced, unless a sufficient cause is alleged or appears to the court for delay in sentencing.
(b) This subsection expires June 30, 2012. A court that sentences a person to a term of imprisonment shall include the total costs of incarceration in the sentencing order. The court may not consider Class I credit under IC 35-50-6-3 in the calculation of the total costs of incarceration.
As added by P.L.311-1983, SEC.3. Amended by P.L.85-2004, SEC.6; P.L.105-2010, SEC.10.

IC 35-38-1-6
Judgment and sentence when defendant charged and found guilty of offense and included offense
Sec. 6. Whenever:
(1) a defendant is charged with an offense and an included offense in separate counts; and
(2) the defendant is found guilty of both counts;
judgment and sentence may not be entered against the defendant for the included offense.
As added by P.L.311-1983, SEC.3.

IC 35-38-1-7
Repealed
(Repealed by P.L.1-1990, SEC.344.)

IC 35-38-1-7.1
Considerations in imposing sentence
Sec. 7.1. (a) In determining what sentence to impose for a crime, the court may consider the following aggravating circumstances:
(1) The harm, injury, loss, or damage suffered by the victim of an offense was:
(A) significant; and
(B) greater than the elements necessary to prove the commission of the offense.
(2) The person has a history of criminal or delinquent behavior.
(3) The victim of the offense was less than twelve (12) years of age or at least sixty-five (65) years of age at the time the person committed the offense.
(4) The person:
(A) committed a crime of violence (IC 35-50-1-2); and
(B) knowingly committed the offense in the presence or within hearing of an individual who:
(i) was less than eighteen (18) years of age at the time the person committed the offense; and
(ii) is not the victim of the offense.
(5) The person violated a protective order issued against the person under IC 34-26-5 (or IC 31-1-11.5, IC 34-26-2, or IC 34-4-5.1 before their repeal), a workplace violence

restraining order issued against the person under IC 34-26-6, or a no contact order issued against the person.
(6) The person has recently violated the conditions of any probation, parole, pardon, community corrections placement, or pretrial release granted to the person.
(7) The victim of the offense was:
(A) a person with a disability (as defined in IC 27-7-6-12), and the defendant knew or should have known that the victim was a person with a disability; or
(B) mentally or physically infirm.
(8) The person was in a position having care, custody, or control of the victim of the offense.
(9) The injury to or death of the victim of the offense was the result of shaken baby syndrome (as defined in IC 16-41-40-2).
(10) The person threatened to harm the victim of the offense or a witness if the victim or witness told anyone about the offense.
(11) The person:
(A) committed trafficking with an inmate under IC 35-44.1-3-5; and
(B) is an employee of the penal facility.
(b) The court may consider the following factors as mitigating circumstances or as favoring suspending the sentence and imposing probation:
(1) The crime neither caused nor threatened serious harm to persons or property, or the person did not contemplate that it would do so.
(2) The crime was the result of circumstances unlikely to recur.
(3) The victim of the crime induced or facilitated the offense.
(4) There are substantial grounds tending to excuse or justify the crime, though failing to establish a defense.
(5) The person acted under strong provocation.
(6) The person has no history of delinquency or criminal activity, or the person has led a law-abiding life for a substantial period before commission of the crime.
(7) The person is likely to respond affirmatively to probation or short term imprisonment.
(8) The character and attitudes of the person indicate that the person is unlikely to commit another crime.
(9) The person has made or will make restitution to the victim of the crime for the injury, damage, or loss sustained.
(10) Imprisonment of the person will result in undue hardship to the person or the dependents of the person.
(11) The person was convicted of a crime involving the use of force against a person who had repeatedly inflicted physical or sexual abuse upon the convicted person and evidence shows that the convicted person suffered from the effects of battery as a result of the past course of conduct of the individual who is the victim of the crime for which the person was convicted.
(c) The criteria listed in subsections (a) and (b) do not limit the matters that the court may consider in determining the sentence. (d) A court may impose any sentence that is:
(1) authorized by statute; and
(2) permissible under the Constitution of the State of Indiana;
regardless of the presence or absence of aggravating circumstances or mitigating circumstances.
As added by P.L.1-1990, SEC.345. Amended by P.L.1-1991, SEC.195; P.L.2-1993, SEC.181; P.L.21-1994, SEC.2; P.L.1-1997, SEC.145; P.L.210-1997, SEC.1; P.L.1-1998, SEC.195; P.L.51-1998, SEC.4; P.L.71-1998, SEC.1; P.L.31-1998, SEC.1; P.L.183-1999, SEC.1; P.L.17-2001, SEC.12; P.L.280-2001, SEC.51; P.L.133-2002, SEC.61; P.L.221-2003, SEC.16; P.L.71-2005, SEC.3; P.L.213-2005, SEC.3; P.L.119-2008, SEC.14; P.L.126-2012, SEC.50.

IC 35-38-1-7.5
Sexually violent predators
Sec. 7.5. (a) As used in this section, "sexually violent predator" means a person who suffers from a mental abnormality or personality disorder that makes the individual likely to repeatedly commit a sex offense (as defined in IC 11-8-8-5.2). The term includes a person convicted in another jurisdiction who is identified as a sexually violent predator under IC 11-8-8-20. The term does not include a person no longer considered a sexually violent predator under subsection (g).
(b) A person who:
(1) being at least eighteen (18) years of age, commits an offense described in:
(A) IC 35-42-4-1;
(B) IC 35-42-4-2;
(C) IC 35-42-4-3 as a Class A or Class B felony;
(D) IC 35-42-4-5(a)(1);
(E) IC 35-42-4-5(a)(2);
(F) IC 35-42-4-5(a)(3);
(G) IC 35-42-4-5(b)(1) as a Class A or Class B felony;
(H) IC 35-42-4-5(b)(2);
(I) IC 35-42-4-5(b)(3) as a Class A or Class B felony;
(J) an attempt or conspiracy to commit a crime listed in clauses (A) through (I); or
(K) a crime under the laws of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in clauses (A) through (J);
(2) commits a sex offense (as defined in IC 11-8-8-5.2) while having a previous unrelated conviction for a sex offense for which the person is required to register as a sex or violent offender under IC 11-8-8;
(3) commits a sex offense (as defined in IC 11-8-8-5.2) while having had a previous unrelated adjudication as a delinquent child for an act that would be a sex offense if committed by an adult, if, after considering expert testimony, a court finds by clear and convincing evidence that the person is likely to commit an additional sex offense; or (4) commits a sex offense (as defined in IC 11-8-8-5.2) while having had a previous unrelated adjudication as a delinquent child for an act that would be a sex offense if committed by an adult, if the person was required to register as a sex or violent offender under IC 11-8-8-5(b)(2);
is a sexually violent predator. Except as provided in subsection (g) or (h), a person is a sexually violent predator by operation of law if an offense committed by the person satisfies the conditions set forth in subdivision (1) or (2) and the person was released from incarceration, secure detention, or probation for the offense after June 30, 1994.
(c) This section applies whenever a court sentences a person or a juvenile court issues a dispositional decree for a sex offense (as defined in IC 11-8-8-5.2) for which the person is required to register with the local law enforcement authority under IC 11-8-8.
(d) At the sentencing hearing, the court shall indicate on the record whether the person has been convicted of an offense that makes the person a sexually violent predator under subsection (b).
(e) If a person is not a sexually violent predator under subsection (b), the prosecuting attorney may request the court to conduct a hearing to determine whether the person (including a child adjudicated to be a delinquent child) is a sexually violent predator under subsection (a). If the court grants the motion, the court shall appoint two (2) psychologists or psychiatrists who have expertise in criminal behavioral disorders to evaluate the person and testify at the hearing. After conducting the hearing and considering the testimony of the two (2) psychologists or psychiatrists, the court shall determine whether the person is a sexually violent predator under subsection (a). A hearing conducted under this subsection may be combined with the person's sentencing hearing.
(f) If a person is a sexually violent predator:
(1) the person is required to register with the local law enforcement authority as provided in IC 11-8-8; and
(2) the court shall send notice to the department of correction.
(g) This subsection does not apply to a person who has two (2) or more unrelated convictions for an offense described in IC 11-8-8-4.5 for which the person is required to register under IC 11-8-8. A person who is a sexually violent predator may petition the court to consider whether the person should no longer be considered a sexually violent predator. The person may file a petition under this subsection not earlier than ten (10) years after:
(1) the sentencing court or juvenile court makes its determination under subsection (e); or
(2) the person is released from incarceration or secure detention.
A person may file a petition under this subsection not more than one (1) time per year. A court may dismiss a petition filed under this subsection or conduct a hearing to determine if the person should no longer be considered a sexually violent predator. If the court conducts a hearing, the court shall appoint two (2) psychologists or

psychiatrists who have expertise in criminal behavioral disorders to evaluate the person and testify at the hearing. After conducting the hearing and considering the testimony of the two (2) psychologists or psychiatrists, the court shall determine whether the person should no longer be considered a sexually violent predator under subsection (a). If a court finds that the person should no longer be considered a sexually violent predator, the court shall send notice to the department of correction that the person is no longer considered a sexually violent predator. Notwithstanding any other law, a condition imposed on a person due to the person's status as a sexually violent predator, including lifetime parole or GPS monitoring, does not apply to a person no longer considered a sexually violent predator.
(h) A person is not a sexually violent predator by operation of law under subsection (b)(1) if all of the following conditions are met:
(1) The victim was not less than twelve (12) years of age at the time the offense was committed.
(2) The person is not more than four (4) years older than the victim.
(3) The relationship between the person and the victim was a dating relationship or an ongoing personal relationship. The term "ongoing personal relationship" does not include a family relationship.
(4) The offense committed by the person was not any of the following:
(A) Rape (IC 35-42-4-1).
(B) Criminal deviate conduct (IC 35-42-4-2).
(C) An offense committed by using or threatening the use of deadly force or while armed with a deadly weapon.
(D) An offense that results in serious bodily injury.
(E) An offense that is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(5) The person has not committed another sex offense (as defined in IC 11-8-8-5.2) (including a delinquent act that would be a sex offense if committed by an adult) against any other person.
(6) The person did not have a position of authority or substantial influence over the victim.
(7) The court finds that the person should not be considered a sexually violent predator.
As added by P.L.56-1998, SEC.17. Amended by P.L.1-1999, SEC.77; P.L.238-2001, SEC.18; P.L.116-2002, SEC.20; P.L.6-2006, SEC.5; P.L.140-2006, SEC.21 and P.L.173-2006, SEC.21; P.L.216-2007, SEC.37.

IC 35-38-1-7.7
Crime of domestic violence; sentence procedures Sec. 7.7. (a) At the time of sentencing, a court shall determine whether a person has committed a crime of domestic violence (as defined in IC 35-31.5-2-78).
(b) A determination under subsection (a) must be based upon:
(1) evidence introduced at trial; or
(2) a factual basis provided as part of a guilty plea.
(c) Upon determining that a defendant has committed a crime of domestic violence, a court shall advise the defendant of the consequences of this finding.
(d) A judge shall record a determination that a defendant has committed a crime of domestic violence on a form prepared by the division of state court administration.
As added by P.L.195-2003, SEC.4. Amended by P.L.114-2012, SEC.76.

IC 35-38-1-7.8
Credit restricted felons
Sec. 7.8. (a) At the time of sentencing, a court shall determine whether a person is a credit restricted felon (as defined in IC 35-31.5-2-72).
(b) A determination under subsection (a) must be based upon:
(1) evidence admitted at trial that is relevant to the credit restricted status;
(2) evidence introduced at the sentencing hearing; or
(3) a factual basis provided as part of a guilty plea.
(c) Upon determining that a defendant is a credit restricted felon, a court shall advise the defendant of the consequences of this determination.
As added by P.L.147-2012, SEC.7.

IC 35-38-1-8
Presentence report to be considered by court before sentencing; advisement of victim of right to make statement
Sec. 8. (a) Except as provided in subsection (c), a defendant convicted of a felony may not be sentenced before a written presentence report is prepared by a probation officer and considered by the sentencing court. Delay of sentence until a presentence report is prepared does not constitute an indefinite postponement or suspension of sentence.
(b) A victim present at sentencing in a felony or misdemeanor case shall be advised by the court of a victim's right to make a statement concerning the crime and the sentence.
(c) A court may sentence a person convicted of a Class D felony without considering a written presentence report prepared by a probation officer. However, if a defendant is committed to the department of correction or a community corrections program under IC 35-38-2.6, the probation officer shall prepare a report that meets the requirements of section 9 of this chapter to be sent with the offender to the department in lieu of the presentence investigation report required by section 14 of this chapter. As added by P.L.311-1983, SEC.3. Amended by P.L.131-1985, SEC.16; P.L.240-1991(ss2), SEC.90; P.L.104-1997, SEC.6.

IC 35-38-1-8.5
Presentence investigation; notice to victim; victim impact statement; contents
Sec. 8.5. (a) A probation officer who is conducting a presentence investigation shall send written notification of the following to each victim or each victim representative designated by the court under section 2(e) of this chapter:
(1) The date, time, and place of the sentencing hearing set by the court.
(2) The right of the victim or victim representative to make an oral or written statement to the court at the sentencing hearing.
(3) The right of the victim or victim representative to submit or refuse to submit to the probation officer a written or oral statement of the impact of the crime upon the victim for inclusion by the probation officer in a victim impact statement.
(b) The notification required by subsection (a) must be sent at least seven (7) days before the date of the sentencing hearing to the last known address of the victim or the victim representative.
(c) The probation officer shall prepare a victim impact statement for inclusion in the convicted person's presentence report. The victim impact statement consists of information about each victim and the consequences suffered by a victim or a victim's family as a result of the crime.
(d) Unless the probation officer certifies to the court under section 9 of this chapter that a victim or victim representative could not be contacted or elected not to submit a statement to the probation officer concerning the crime, the victim impact statement required under this section must include the following information about each victim:
(1) A summary of the financial, emotional, and physical effects of the crime on the victim and the victim's family.
(2) Personal information concerning the victim, excluding telephone numbers, place of employment, and residential address.
(3) Any written statements submitted by a victim or victim representative to the probation officer.
(4) If the victim desires restitution, the basis and amount of a request for victim restitution.
(e) A victim or victim representative is not required to submit a statement or to cooperate in the preparation of the victim impact statement required under this section.
As added by P.L.36-1990, SEC.12. Amended by P.L.216-1996, SEC.12.

IC 35-38-1-9
"Recommendation" and "victim"; presentence investigation matters; certification by probation officer when no written statements submitted Sec. 9. (a) As used in this chapter, "recommendation" has the meaning set forth in IC 35-31.5-2-272, and "victim" has the meaning set forth in IC 35-31.5-2-348.
(b) The presentence investigation consists of the gathering of information with respect to:
(1) the circumstances attending the commission of the offense;
(2) the convicted person's history of delinquency or criminality, social history, employment history, family situation, economic status, education, and personal habits;
(3) the impact of the crime upon the victim; and
(4) whether the convicted person is licensed or certified in a profession regulated by IC 25.
(c) The presentence investigation may include any matter that the probation officer conducting the investigation believes is relevant to the question of sentence, and must include:
(1) any matters the court directs to be included;
(2) any written statements submitted to the prosecuting attorney by a victim under IC 35-35-3;
(3) any written statements submitted to the probation officer by a victim; and
(4) preparation of the victim impact statement required under section 8.5 of this chapter.
(d) If there are no written statements submitted to the probation officer, the probation officer shall certify to the court:
(1) that the probation officer has attempted to contact the victim; and
(2) that if the probation officer has contacted the victim, the probation officer has offered to accept the written statements of the victim or to reduce the victim's oral statements to writing, concerning the sentence, including the acceptance of any recommendation.
(e) A presentence investigation report prepared by a probation officer must include the information and comply with any other requirements established in the rules adopted under IC 11-13-1-8.
As added by P.L.311-1983, SEC.3. Amended by P.L.36-1990, SEC.13; P.L.240-1991(ss2), SEC.91; P.L.216-1996, SEC.13; P.L.155-2011, SEC.10; P.L.114-2012, SEC.77.

IC 35-38-1-9.5
Confidential information; convicted person carrier of human immunodeficiency virus (HIV); sex crimes and controlled substances
Sec. 9.5. A probation officer shall obtain confidential information from the state department of health under IC 16-41-8-1 to determine whether a convicted person was a carrier of the human immunodeficiency virus (HIV) when the crime was committed if the person is:
(1) convicted of an offense relating to a criminal sexual act and the offense created an epidemiologically demonstrated risk of transmission of the human immunodeficiency virus (HIV); or (2) convicted of an offense relating to controlled substances and the offense involved:
(A) the delivery by any person to another person; or
(B) the use by any person on another person;
of a contaminated sharp (as defined in IC 16-41-16-2) or other paraphernalia that creates an epidemiologically demonstrated risk of transmission of HIV by involving percutaneous contact.
As added by P.L.123-1988, SEC.25. Amended by P.L.184-1989, SEC.24; P.L.1-1990, SEC.346; P.L.2-1992, SEC.876; P.L.2-1993, SEC.182; P.L.125-2007, SEC.4.

IC 35-38-1-10
Presentence investigation; physical or mental examination
Sec. 10. The court may order that the convicted person:
(1) undergo a thorough physical or mental examination in a designated facility as part of the presentence investigation; and
(2) remain in the facility for examination for not more than ninety (90) days.
As added by P.L.311-1983, SEC.3.

IC 35-38-1-10.5
Screening test for dangerous diseases; sex crimes and controlled substances; confirmatory test; presentence investigation; marital privilege; mental health service provider's civil and criminal immunity
Sec. 10.5. (a) The court:
(1) shall order that a person undergo a screening test for the human immunodeficiency virus (HIV) if the person is:
(A) convicted of an offense relating to a criminal sexual act and the offense created an epidemiologically demonstrated risk of transmission of the human immunodeficiency virus (HIV); or
(B) convicted of an offense relating to controlled substances and the offense involved:
(i) the delivery by any person to another person; or
(ii) the use by any person on another person;
of a contaminated sharp (as defined in IC 16-41-16-2) or other paraphernalia that creates an epidemiologically demonstrated risk of transmission of HIV by involving percutaneous contact; and
(2) may order that a person undergo a screening test for a dangerous disease (as defined in IC 16-41-8-5) in accordance with IC 16-41-8-5.
(b) If the screening test required by this section indicates the presence of antibodies to HIV, the court shall order the person to undergo a confirmatory test.
(c) If the confirmatory test confirms the presence of the HIV antibodies, the court shall report the results to the state department of health and require a probation officer to conduct a presentence investigation to: (1) obtain the medical record of the convicted person from the state department of health under IC 16-41-8-1(a)(3); and
(2) determine whether the convicted person had received risk counseling that included information on the behavior that facilitates the transmission of HIV.
(d) A person who, in good faith:
(1) makes a report required to be made under this section; or
(2) testifies in a judicial proceeding on matters arising from the report;
is immune from both civil and criminal liability due to the offering of that report or testimony.
(e) The privileged communication between a husband and wife or between a health care provider and the health care provider's patient is not a ground for excluding information required under this section.
(f) A mental health service provider (as defined in IC 34-6-2-80) who discloses information that must be disclosed to comply with this section is immune from civil and criminal liability under Indiana statutes that protect patient privacy and confidentiality.
As added by P.L.123-1988, SEC.26. Amended by P.L.184-1989, SEC.25; P.L.1-1990, SEC.347; P.L.2-1992, SEC.877; P.L.2-1993, SEC.183; P.L.1-1998, SEC.196; P.L.71-1998, SEC.2; P.L.125-2007, SEC.5; P.L.125-2009, SEC.5.

IC 35-38-1-10.6
Crime victims; notice that criminal had antibodies for human immunodeficiency virus (HIV); counseling
Sec. 10.6. (a) The state department of health shall notify victims of an offense relating to a criminal sexual act or an offense relating to controlled substances if tests conducted under section 10.5 of this chapter or IC 16-41-8-5 confirm that the person tested had antibodies for the human immunodeficiency virus (HIV).
(b) The state department of health shall provide counseling to persons notified under this section.
As added by P.L.123-1988, SEC.27. Amended by P.L.1-1990, SEC.348; P.L.2-1992, SEC.878; P.L.71-1998, SEC.3; P.L.125-2007, SEC.6; P.L.125-2009, SEC.6.

IC 35-38-1-10.7
Repealed
(Repealed by P.L.125-2009, SEC.9.)

IC 35-38-1-11
Presentence memorandum by convicted person
Sec. 11. At any time before sentencing, the convicted person may file with the court a written memorandum setting forth any information he considers pertinent to the question of sentence. The convicted person may attach written statements by others in support of facts alleged in the memorandum.
As added by P.L.311-1983, SEC.3.
IC 35-38-1-12
Presentence investigation; advising defendant of contents and conclusions; copy of presentence report; opportunity for victim to make statement; sources of confidential information
Sec. 12. (a) Before imposing sentence, the court shall:
(1) advise the defendant or his counsel and the prosecuting attorney of the factual contents and conclusions of the presentence investigation; or
(2) provide the defendant or his counsel and the prosecuting attorney with a copy of the presentence report.
The court also shall offer the victim, if present, an opportunity to make a statement concerning the crime and the sentence.
(b) The sources of confidential information need not be disclosed. The court shall furnish the factual contents of the presentence investigation or a copy of the presentence report sufficiently in advance of sentencing so that the defendant will be afforded a fair opportunity to controvert the material included.
As added by P.L.311-1983, SEC.3. Amended by P.L.131-1985, SEC.17.

IC 35-38-1-13
Confidentiality of presentence report or memoranda
Sec. 13. (a) Any:
(1) presentence report or memoranda; and
(2) report of a physical or mental examination;
submitted to the court in connection with sentencing shall be kept confidential.
(b) The materials specified in subsection (a) may not be made available to any person or public or private agency other than:
(1) the convicted person and his counsel;
(2) the prosecuting attorney;
(3) a probation department;
(4) the community corrections program in which an offender is placed under IC 35-38-2.6; and
(5) the Indiana criminal justice institute established under IC 5-2-6;
except where specifically required or permitted by statute or upon specific authorization by the court and the convicted person.
As added by P.L.311-1983, SEC.3. Amended by P.L.135-1993, SEC.5; P.L.292-1995, SEC.1.

IC 35-38-1-14
Imprisonment; transmission of certain information to department of correction
Sec. 14. (a) If a convicted person is sentenced to a term of imprisonment, the court shall send a copy of:
(1) the presentence report;
(2) any presentence memorandum filed by the convicted person;
(3) the report of any physical or mental examination made incident to the question of sentence; (4) any record made under IC 35-35-2 or IC 35-35-3;
(5) the abstract of judgment;
(6) the judgment of conviction; and
(7) the sentencing order;
to the department of correction.
(b) Copies of the information sent to the department of correction under subsection (a) may be sent through any electronic means approved by the department of correction.
As added by P.L.311-1983, SEC.3. Amended by P.L.119-2008, SEC.15.

IC 35-38-1-15
Erroneous sentence; nature; correction
Sec. 15. If the convicted person is erroneously sentenced, the mistake does not render the sentence void. The sentence shall be corrected after written notice is given to the convicted person. The convicted person and his counsel must be present when the corrected sentence is ordered. A motion to correct sentence must be in writing and supported by a memorandum of law specifically pointing out the defect in the original sentence.
As added by P.L.311-1983, SEC.3.

IC 35-38-1-16
Certified copies of corrected or modified sentence
Sec. 16. Whenever:
(1) a court corrects an erroneous sentence or modifies a previously imposed sentence; and
(2) the convicted person is incarcerated or is to be incarcerated by the department of correction;
the court shall immediately send certified copies of the corrected or modified sentence to the department of correction.
As added by P.L.311-1983, SEC.3.

IC 35-38-1-17
Reduction or suspension of sentence
Sec. 17. (a) Within three hundred sixty-five (365) days after:
(1) a convicted person begins serving the person's sentence;
(2) a hearing is held:
(A) at which the convicted person is present; and
(B) of which the prosecuting attorney has been notified; and
(3) the court obtains a report from the department of correction concerning the convicted person's conduct while imprisoned;
the court may reduce or suspend the sentence. The court must incorporate its reasons in the record.
(b) If more than three hundred sixty-five (365) days have elapsed since the convicted person began serving the sentence and after a hearing at which the convicted person is present, the court may reduce or suspend the sentence, subject to the approval of the prosecuting attorney. However, if in a sentencing hearing for a convicted person conducted after June 30, 2001, the court could have

placed the convicted person in a community corrections program as an alternative to commitment to the department of correction, the court may modify the convicted person's sentence under this section without the approval of the prosecuting attorney to place the convicted person in a community corrections program under IC 35-38-2.6.
(c) The court must give notice of the order to reduce or suspend the sentence under this section to the victim (as defined in IC 35-31.5-2-348) of the crime for which the convicted person is serving the sentence.
(d) The court may suspend a sentence for a felony under this section only if suspension is permitted under IC 35-50-2-2.
(e) The court may deny a request to suspend or reduce a sentence under this section without making written findings and conclusions.
(f) Notwithstanding subsections (a) and (b), the court is not required to conduct a hearing before reducing or suspending a sentence if:
(1) the prosecuting attorney has filed with the court an agreement of the reduction or suspension of the sentence; and
(2) the convicted person has filed with the court a waiver of the right to be present when the order to reduce or suspend the sentence is considered.
As added by P.L.311-1983, SEC.3. Amended by P.L.317-1985, SEC.1; P.L.204-1986, SEC.1; P.L.240-1991(ss2), SEC.92; P.L.291-2001, SEC.224; P.L.2-2005, SEC.123; P.L.1-2010, SEC.141; P.L.114-2012, SEC.78.

IC 35-38-1-18
Fines and costs; suspension of fines; commitment instead of fine; default
Sec. 18. (a) Except as provided in subsection (b), whenever the court imposes a fine, it shall conduct a hearing to determine whether the convicted person is indigent. If the person is not indigent, the court shall order:
(1) that the person pay the entire amount at the time sentence is pronounced;
(2) that the person pay the entire amount at some later date;
(3) that the person pay specified parts at designated intervals; or
(4) at the request of the person, commitment of the person to the county jail for a period of time set by the court in lieu of a fine. If the court orders a person committed to jail under this subdivision, the person's total confinement for the crime that resulted in the conviction must not exceed the maximum term of imprisonment prescribed for the crime under IC 35-50-2 or IC 35-50-3.
(b) A court may impose a fine and suspend payment of all or part of the fine until the convicted person has completed all or part of the sentence. If the court suspends payment of the fine, the court shall conduct a hearing at the time the fine is due to determine whether the

convicted person is indigent. If the convicted person is not indigent, the court shall order the convicted person to pay the fine:
(1) at the time the fine is due; or
(2) in a manner set forth in subsection (a)(2) through (a)(4).
(c) If a court suspends payment of a fine under subsection (b), the court retains jurisdiction over the convicted person until the convicted person has paid the entire amount of the fine.
(d) Upon any default in the payment of the fine:
(1) an attorney representing the county may bring an action on a debt for the unpaid amount;
(2) the court may direct that the person, if the person is not indigent, be committed to the county jail and credited toward payment at the rate of twenty dollars ($20) for each twenty-four (24) hour period the person is confined, until the amount paid plus the amount credited equals the entire amount due; or
(3) the court may institute contempt proceedings or order the convicted person's wages, salary, and other income garnished in accordance with IC 24-4.5-5-105 to enforce the court's order for payment of the fine.
As added by P.L.311-1983, SEC.3. Amended by P.L.204-1986, SEC.2; P.L.305-1987, SEC.35; P.L.137-1989, SEC.11; P.L.156-2007, SEC.4.

IC 35-38-1-19
Repealed
(Repealed by P.L.50-1984, SEC.5.)

IC 35-38-1-20
Repealed
(Repealed by P.L.305-1987, SEC.38.)

IC 35-38-1-21
Home detention; petition and hearing
Sec. 21. (a) A court that receives a petition from the department of correction under IC 35-38-3-5 may, after notice to the prosecuting attorney of the judicial circuit in which the defendant's case originated, hold a hearing for the purpose of determining whether the offender named in the petition may be placed in home detention under IC 35-38-2.5 instead of commitment to the department of correction for the remainder of the offender's minimum sentence.
(b) Notwithstanding IC 35-35-3-3(e), and after a hearing held under this section, a sentencing court may order the offender named in the petition filed under IC 35-38-3-5 to be placed in home detention under IC 35-38-2.5 instead of commitment to the department of correction for the remainder of the offender's minimum sentence.
As added by P.L.98-1988, SEC.4.

IC 35-38-1-22
Juveniles; service of misdemeanor sentences in juvenile detention

facilities
Sec. 22. A court that imposes a sentence for conviction of a misdemeanor upon a person who is less than eighteen (18) years of age may enter an order requiring that the convicted person serve the sentence in a juvenile detention facility established under IC 31-31-8 (or IC 31-6-9-5 before its repeal). However, before an order may be entered under this section, the court must secure the written approval of the judge of the juvenile court allowing the detention of the person in the juvenile detention facility.
As added by P.L.173-1988, SEC.2. Amended by P.L.271-1989, SEC.2; P.L.73-1992, SEC.11; P.L.1-1997, SEC.146.

IC 35-38-1-23
Repealed
(Repealed by P.L.183-1999, SEC.4.)

IC 35-38-1-24
Community transition program; Class C or Class D felony
Sec. 24. (a) This section applies to a person if the most serious offense for which the person is committed is a Class C or Class D felony.
(b) Not later than forty-five (45) days after receiving a notice under IC 11-10-11.5-2, the sentencing court may order the department of correction to retain control over a person until the person completes the person's fixed term of imprisonment, less the credit time the person has earned with respect to the term, if the court makes specific findings that support a determination:
(1) that placement of the person in a community transition program:
(A) places the person in danger of serious bodily injury or death; or
(B) represents a substantial threat to the safety of others; or
(2) of other good cause.
If the court issues an order under this section, the department of correction may not assign a person to a community transition program.
(c) The court may make a determination under this section without a hearing. The court shall consider any written statement presented to the court by a victim of the offender's crime or by an offender under IC 11-10-11.5-4.5. The court in its discretion may consider statements submitted by a victim after the time allowed for the submission of statements under IC 11-10-11.5-4.5.
(d) The court shall make written findings for a determination under this section, whether or not a hearing was held.
(e) Not later than five (5) days after making a determination under this section, the court shall send a copy of the order to the:
(1) prosecuting attorney where the person's case originated; and
(2) department of correction.
As added by P.L.273-1999, SEC.210. Amended by P.L.90-2000, SEC.17.
IC 35-38-1-25
Community transition program; murder or Class A or B felony
Sec. 25. (a) This section applies to a person if the most serious offense for which the person is committed is murder, a Class A felony, or a Class B felony.
(b) A sentencing court may sentence a person or modify the sentence of a person to assign the person to a community transition program for any period that begins after the person's community transition program commencement date (as defined in IC 11-8-1-5.6) and ends when the person completes the person's fixed term of imprisonment, less the credit time the person has earned with respect to the term, if the court makes specific findings of fact that support a determination that it is in the best interests of justice to make the assignment. The order may include any other condition that the court could impose if the court had placed the person on probation under IC 35-38-2 or in a community corrections program under IC 35-38-2.6.
(c) The court may make a determination under this section without a hearing. The court shall consider any written statement presented to the court by a victim of the offender's crime or by an offender under IC 11-10-11.5-4.5. The court in its discretion may consider statements submitted by a victim after the time allowed for the submission of statements under IC 11-10-11.5-4.5.
(d) The court shall make written findings for a determination under this section, whether or not a hearing was held.
(e) Not later than five (5) days after making a determination under this section, the court shall send a copy of the order to the:
(1) prosecuting attorney where the person's case originated; and
(2) department of correction.
As added by P.L.273-1999, SEC.211. Amended by P.L.90-2000, SEC.18; P.L.85-2004, SEC.39.

IC 35-38-1-26
Repealed
(Repealed by P.L.90-2000, SEC.25.)

IC 35-38-1-27
Persons required to provide a DNA sample as a condition of a sentence
Sec. 27. (a) If a court imposes a sentence that does not involve a commitment to the department of correction, the court shall require a person:
(1) convicted of an offense described in IC 10-13-6-10; and
(2) who has not previously provided a DNA sample in accordance with IC 10-13-6;
to provide a DNA sample as a condition of the sentence.
(b) If a person described in subsection (a) is confined at the time of sentencing, the court shall order the person to provide a DNA sample immediately after sentencing.
(c) If a person described in subsection (a) is not confined at the

time of sentencing, the agency supervising the person after sentencing shall establish the date, time, and location for the person to provide a DNA sample. However, the supervising agency must require that the DNA sample be provided not more than seven (7) days after sentencing. A supervising agency's failure to obtain a DNA sample not more than seven (7) days after sentencing does not permit a person required to provide a DNA sample to challenge the requirement that the person provide a DNA sample at a later date.
(d) A person's failure to provide a DNA sample is grounds for revocation of the person's probation, community corrections placement, or other conditional release.
As added by P.L.140-2006, SEC.22 and P.L.173-2006, SEC.22.

IC 35-38-1-28
Fingerprinting required after sentencing; exception; transmission of fingerprints to prosecuting attorney and department of correction; immunity
Sec. 28. (a) Except as provided in subsection (c), immediately after sentencing a defendant for an offense, the court shall order the defendant to be fingerprinted by an individual qualified to take fingerprints. The fingerprints may be recorded in any reliable manner, including by the use of a digital fingerprinting device.
(b) The court shall order a law enforcement officer to provide the fingerprints to the prosecuting attorney and the state police department, in hard copy or in an electronic format approved by the security and privacy council established by IC 10-13-3-34.
(c) The court is not required to order the defendant to be fingerprinted if the defendant was previously arrested and processed at the county jail.
(d) A clerk, court, law enforcement officer, or prosecuting attorney is immune from civil liability for an error or omission in the transmission of fingerprints, case history data, or sentencing data, unless the error or omission constitutes willful or wanton misconduct or gross negligence.
As added by P.L.216-2007, SEC.38.

IC 35-38-1-29
Lifetime parole for sexually violent predators not committed to the department of correction
Sec. 29. (a) This section applies only to a sexually violent predator, including a person who is a sexually violent predator by operation of law for committing an offense under IC 35-38-1-7.5(b).
(b) If a court imposes a sentence on a person described in subsection (a) that does not involve a commitment to the department of correction, the court shall order the parole board to place the person on lifetime parole and supervise the person in the same manner that the parole board supervises a sexually violent predator who has been released from imprisonment and placed on lifetime parole under IC 35-50-6-1(e).
(c) If a person described in subsection (b) is also required to be

supervised by a court, a probation department, a community corrections program, a community transition program, or another similar program upon the person's release from imprisonment, the parole board may:
(1) supervise the person while the person is being supervised by the other supervising agency; or
(2) permit the other supervising agency to exercise all or part of the parole board's supervisory responsibility during the period in which the other supervising agency is required to supervise the person;
in accordance with IC 35-50-6-1(g).
As added by P.L.216-2007, SEC.39.

IC 35-38-1-30
Sentence; refrain from contact
Sec. 30. A sentencing court may require that, as a condition of a person's executed sentence, the person shall refrain from any direct or indirect contact with an individual.
As added by P.L.104-2008, SEC.21.

IC 35-38-1-31
Abstracts of judgment
Sec. 31. (a) If a court imposes on a person convicted of a felony a sentence that involves a commitment to the department of correction, the court shall complete an abstract of judgment in an electronic format approved by the department of correction and the division of state court administration. The abstract of judgment must include, but not be limited to:
(1) each offense the person is convicted of;
(2) the sentence, including whether the sentence includes a suspended sentence, probation, or direct commitment to community corrections; and
(3) whether the person is a credit restricted felon.
(b) If a person convicted of a felony is committed to the department of correction by a court as a result of a violation of the terms of probation or other community placement, the court shall state in the abstract of judgment the specific reasons for revocation if probation, parole, or a community corrections placement has been revoked.
As added by P.L.147-2012, SEC.8.



CHAPTER 2. PROBATION

IC 35-38-2-1
Conditions of probation; advice on violation specification in record; administrative costs; transfer of three percent of probation user's fee; administrative fee; user's fee; collection of administrative fee; disposition of money collected; supplemental adult probation services fund; payment by credit card; credit card service fee
Sec. 1. (a) Whenever it places a person on probation, the court shall:
(1) specify in the record the conditions of the probation; and
(2) advise the person that if the person violates a condition of probation during the probationary period, a petition to revoke probation may be filed before the earlier of the following:
(A) One (1) year after the termination of probation.
(B) Forty-five (45) days after the state receives notice of the violation.
(b) In addition, if the person was convicted of a felony and is placed on probation, the court shall order the person to pay to the probation department the user's fee prescribed under subsection (d). If the person was convicted of a misdemeanor, the court may order the person to pay the user's fee prescribed under subsection (e). The court may:
(1) modify the conditions (except a fee payment may only be modified as provided in section 1.7(b) of this chapter); or
(2) terminate the probation;
at any time. If the person commits an additional crime, the court may revoke the probation. (c) If a clerk of a court collects a probation user's fee, the clerk:
(1) may keep not more than three percent (3%) of the fee to defray the administrative costs of collecting the fee and shall deposit any fee kept under this subsection in the clerk's record perpetuation fund established under IC 33-37-5-2; and
(2) if requested to do so by the county auditor, city fiscal officer, or town fiscal officer under clause (A), (B), or (C), may transfer not more than three percent (3%) of the fee to the:
(A) county auditor, who shall deposit the money transferred under this subdivision into the county general fund;
(B) city general fund when requested by the city fiscal officer; or
(C) town general fund when requested by the town fiscal officer.
(d) In addition to any other conditions of probation, the court shall order each person convicted of a felony to pay:
(1) not less than twenty-five dollars ($25) nor more than one hundred dollars ($100) as an initial probation user's fee;
(2) a monthly probation user's fee of not less than fifteen dollars ($15) nor more than thirty dollars ($30) for each month that the person remains on probation;
(3) the costs of the laboratory test or series of tests to detect and confirm the presence of the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV) if such tests are required by the court under section 2.3 of this chapter;
(4) an alcohol abuse deterrent fee and a medical fee set by the court under IC 9-30-9-8, if the court has referred the defendant to an alcohol abuse deterrent program; and
(5) an administrative fee of one hundred dollars ($100);
to either the probation department or the clerk.
(e) In addition to any other conditions of probation, the court may order each person convicted of a misdemeanor to pay:
(1) not more than a fifty dollar ($50) initial probation user's fee;
(2) a monthly probation user's fee of not less than ten dollars ($10) nor more than twenty dollars ($20) for each month that the person remains on probation;
(3) the costs of the laboratory test or series of tests to detect and confirm the presence of the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV) if such tests are required by the court under section 2.3 of this chapter; and
(4) an administrative fee of fifty dollars ($50);
to either the probation department or the clerk.
(f) The probation department or clerk shall collect the administrative fees under subsections (d)(5) and (e)(4) before collecting any other fee under subsection (d) or (e). All money collected by the probation department or the clerk under this section shall be transferred to the county treasurer, who shall deposit the money into the county supplemental adult probation services fund.

The fiscal body of the county shall appropriate money from the county supplemental adult probation services fund:
(1) to the county, superior, circuit, or municipal court of the county that provides probation services to adults to supplement adult probation services; and
(2) to supplement the salaries of probation officers in accordance with the schedule adopted by the county fiscal body under IC 36-2-16.5.
(g) The probation department or clerk shall collect the administrative fee under subsection (e)(4) before collecting any other fee under subsection (e). All money collected by the probation department or the clerk of a city or town court under this section shall be transferred to the fiscal officer of the city or town for deposit into the local supplemental adult probation services fund. The fiscal body of the city or town shall appropriate money from the local supplemental adult probation services fund to the city or town court of the city or town for the court's use in providing probation services to adults or for the court's use for other purposes as may be appropriated by the fiscal body. Money may be appropriated under this subsection only to those city or town courts that have an adult probation services program. If a city or town court does not have such a program, the money collected by the probation department must be transferred and appropriated as provided under subsection (f).
(h) Except as provided in subsection (j), the county or local supplemental adult probation services fund may be used only to supplement probation services and to supplement salaries for probation officers. A supplemental probation services fund may not be used to replace other funding of probation services. Any money remaining in the fund at the end of the year does not revert to any other fund but continues in the county or local supplemental adult probation services fund.
(i) A person placed on probation for more than one (1) crime:
(1) may be required to pay more than one (1) initial probation user's fee; and
(2) may not be required to pay more than one (1) monthly probation user's fee per month;
to the probation department or the clerk.
(j) This subsection applies to a city or town located in a county having a population of more than one hundred eighty-five thousand (185,000) but less than two hundred fifty thousand (250,000). Any money remaining in the local supplemental adult probation services fund at the end of the local fiscal year may be appropriated by the city or town fiscal body to the city or town court for use by the court for purposes determined by the fiscal body.
(k) In addition to other methods of payment allowed by law, a probation department may accept payment of fees required under this section and section 1.5 of this chapter by credit card (as defined in IC 14-11-1-7). The liability for payment is not discharged until the probation department receives payment or credit from the institution

responsible for making the payment or credit.
(l) The probation department may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the probation department or charged directly to the probation department's account, the probation department may collect a credit card service fee from the person using the bank or credit card. The fee collected under this subsection is a permitted additional charge to the money the probation department is required to collect under subsection (d) or (e).
(m) The probation department shall forward the credit card service fees collected under subsection (l) to the county treasurer or city or town fiscal officer in accordance with subsection (f) or (g). These funds may be used without appropriation to pay the transaction charge or discount fee charged by the bank or credit card vendor.
As added by P.L.311-1983, SEC.3. Amended by P.L.182-1984, SEC.1; P.L.296-1985, SEC.2; P.L.178-1986, SEC.2; P.L.305-1987, SEC.36; P.L.123-1988, SEC.28; P.L.67-1990, SEC.10; P.L.1-1991, SEC.196; P.L.18-1995, SEC.112; P.L.216-1996, SEC.14; P.L.117-1996, SEC.4; P.L.117-1996, SEC.6; P.L.170-2002, SEC.132; P.L.277-2003, SEC.11; P.L.98-2004, SEC.150; P.L.1-2006, SEC.529; P.L.119-2012, SEC.166.

IC 35-38-2-1.5
Increased probation user's fee
Sec. 1.5. Notwithstanding the probation user's fee amounts established under section 1 of this chapter, a court may order a person to pay a probation user's fee that exceeds the maximum amount allowed under section 1 of this chapter if:
(1) the person was placed on probation in another state and moved or was transferred to Indiana;
(2) the other state allows a higher probation user's fee than the maximum amount allowed under section 1 of this chapter; and
(3) the probation user's fee the court orders the person to pay does not exceed the maximum amount allowed in the other state.
As added by P.L.277-2003, SEC.12.

IC 35-38-2-1.7
Early payment of probation user's fee; recalculation of probation user's fee; discharge; wage garnishment; withholding driving privileges
Sec. 1.7. (a) A person may pay a monthly probation user's fee under section 1 or 1.5 of this chapter before the date the payment is required to be made without obtaining the prior approval of a court or a probation department. However, if the person is discharged from probation before the date the person was scheduled to be released from probation, any monthly probation user's fee paid in advance by the person may not be refunded. (b) A probation department may petition a court to:
(1) impose a probation user's fee on a person; or
(2) increase a person's probation user's fee;
under section 1 or 1.5 of this chapter if the financial ability of the person to pay a probation user's fee changes while the person is on probation.
(c) An order to pay a probation user's fee under section 1 or 1.5 of this chapter:
(1) is a judgment lien that:
(A) attaches to the property of the person subject to the order;
(B) may be perfected;
(C) may be enforced to satisfy any payment that is delinquent under section 1 or 1.5 of this chapter; and
(D) expires;
in the same manner as a judgment lien created in a civil proceeding;
(2) is not discharged by the completion of the person's probationary period or other sentence imposed on the person; and
(3) is not discharged by the liquidation of a person's estate by a receiver under IC 32-30-5.
(d) If a court orders a person to pay a probation user's fee under section 1 or 1.5 of this chapter, the court may garnish the wages, salary, and other income earned by the person to enforce the order.
(e) If:
(1) a person is delinquent in paying the person's probation user's fees required under section 1 or 1.5 of this chapter; and
(2) the person's driver's license or permit has been suspended or revoked or the person has never been issued a driver's license or permit;
the court may order the bureau of motor vehicles to not issue a driver's license or permit to the person until the person has paid the person's delinquent probation user's fees.
As added by P.L.277-2003, SEC.13.

IC 35-38-2-1.8
New probation hearings allowed at any time; modification of conditions; deadlines
Sec. 1.8. (a) This section does not apply to the modification of a user's fee payment under section 1.7(b) of this chapter.
(b) The court may hold a new probation hearing at any time during a probationer's probationary period:
(1) upon motion of the probation department or upon the court's motion; and
(2) after giving notice to the probationer.
(c) At a probation hearing described in subsection (b), the court may modify the probationer's conditions of probation. If the court modifies the probationer's conditions of probation, the court shall:
(1) specify in the record the conditions of probation; and (2) advise the probationer that if the probationer violates a condition of probation during the probationary period, a petition to revoke probation may be filed before the earlier of the following:
(A) One (1) year after the termination of probation.
(B) Forty-five (45) days after the state receives notice of the violation.
(d) The court may hold a new probation hearing under this section even if:
(1) the probationer has not violated the conditions of probation; or
(2) the probation department has not filed a petition to revoke probation.
As added by P.L.14-2005, SEC.1.

IC 35-38-2-2
Repealed
(Repealed by P.L.1-1991, SEC.197.)

IC 35-38-2-2.1
Conditions of probation; payment of alcohol and drug countermeasures fee
Sec. 2.1. As a condition of probation for a person who is found to have:
(1) committed an offense under IC 9-30-5; or
(2) been adjudicated a delinquent for an act that would be an offense under IC 9-30-5, if committed by an adult;
the court shall require the person to pay the alcohol and drug countermeasures fee under IC 33-37.
As added by P.L.126-1989, SEC.28. Amended by P.L.2-1991, SEC.104; P.L.98-2004, SEC.151.

IC 35-38-2-2.2
Conditions of probation; registration with local law enforcement authority; consent to search of computer
Sec. 2.2. As a condition of probation for a sex offender (as defined in IC 11-8-8-4.5), the court shall:
(1) require the sex offender to register with the local law enforcement authority under IC 11-8-8;
(2) prohibit the sex offender from residing within one thousand (1,000) feet of school property (as defined in IC 35-31.5-2-285), as measured from the property line of the sex offender's residence to the property line of the school property, for the period of probation, unless the sex offender obtains written approval from the court;
(3) require the sex offender to consent:
(A) to the search of the sex offender's personal computer at any time; and
(B) to the installation on the sex offender's personal computer or device with Internet capability, at the sex

offender's expense, of one (1) or more hardware or software systems to monitor Internet usage; and
(4) prohibit the sex offender from:
(A) accessing or using certain web sites, chat rooms, or instant messaging programs frequented by children; and
(B) deleting, erasing, or tampering with information on the sex offender's personal computer with intent to conceal an activity prohibited by clause (A).
If the court allows the sex offender to reside within one thousand (1,000) feet of school property under subdivision (2), the court shall notify each school within one thousand (1,000) feet of the sex offender's residence of the order. However, a court may not allow a sex offender who is a sexually violent predator (as defined in IC 35-38-1-7.5) or an offender against children under IC 35-42-4-11 to reside within one thousand (1,000) feet of school property.
As added by P.L.11-1994, SEC.14. Amended by P.L.214-1999, SEC.3; P.L.238-2001, SEC.19; P.L.116-2002, SEC.21; P.L.140-2006, SEC.23 and P.L.173-2006, SEC.23; P.L.216-2007, SEC.40; P.L.119-2008, SEC.16; P.L.114-2012, SEC.79.

IC 35-38-2-2.3 Version a
Conditions of probation; statement of conditions; term of imprisonment; intermittent service; transfers and retransfers of supervision
Note: This version of section amended by P.L.40-2012, SEC.20. See also following version of this section amended by P.L.147-2012, SEC.9.
Sec. 2.3. (a) As a condition of probation, the court may require a person to do a combination of the following:
(1) Work faithfully at suitable employment or faithfully pursue a course of study or career and technical education that will equip the person for suitable employment.
(2) Undergo available medical or psychiatric treatment and remain in a specified institution if required for that purpose.
(3) Attend or reside in a facility established for the instruction, recreation, or residence of persons on probation.
(4) Support the person's dependents and meet other family responsibilities.
(5) Make restitution or reparation to the victim of the crime for damage or injury that was sustained by the victim. When restitution or reparation is a condition of probation, the court shall fix the amount, which may not exceed an amount the person can or will be able to pay, and shall fix the manner of performance.
(6) Execute a repayment agreement with the appropriate governmental entity to repay the full amount of public relief or assistance wrongfully received, and make repayments according to a repayment schedule set out in the agreement.
(7) Pay a fine authorized by IC 35-50.
(8) Refrain from possessing a firearm or other deadly weapon

unless granted written permission by the court or the person's probation officer.
(9) Report to a probation officer at reasonable times as directed by the court or the probation officer.
(10) Permit the person's probation officer to visit the person at reasonable times at the person's home or elsewhere.
(11) Remain within the jurisdiction of the court, unless granted permission to leave by the court or by the person's probation officer.
(12) Answer all reasonable inquiries by the court or the person's probation officer and promptly notify the court or probation officer of any change in address or employment.
(13) Perform uncompensated work that benefits the community.
(14) Satisfy other conditions reasonably related to the person's rehabilitation.
(15) Undergo home detention under IC 35-38-2.5.
(16) Undergo a laboratory test or series of tests approved by the state department of health to detect and confirm the presence of the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV), if:
(A) the person had been convicted of an offense relating to a criminal sexual act and the offense created an epidemiologically demonstrated risk of transmission of the human immunodeficiency virus (HIV); or
(B) the person had been convicted of an offense relating to a controlled substance and the offense involved:
(i) the delivery by any person to another person; or
(ii) the use by any person on another person;
of a contaminated sharp (as defined in IC 16-41-16-2) or other paraphernalia that creates an epidemiologically demonstrated risk of transmission of HIV by involving percutaneous contact.
(17) Refrain from any direct or indirect contact with an individual and, if convicted of an offense under IC 35-46-3, any animal belonging to the individual.
(18) Execute a repayment agreement with the appropriate governmental entity or with a person for reasonable costs incurred because of the taking, detention, or return of a missing child (as defined in IC 10-13-5-4).
(19) Periodically undergo a laboratory chemical test (as defined in IC 9-13-2-22) or series of chemical tests as specified by the court to detect and confirm the presence of a controlled substance (as defined in IC 35-48-1-9). The person on probation is responsible for any charges resulting from a test and shall have the results of any test under this subdivision reported to the person's probation officer by the laboratory.
(20) If the person was confined in a penal facility, execute a reimbursement plan as directed by the court and make repayments under the plan to the authority that operates the penal facility for all or part of the costs of the person's

confinement in the penal facility. The court shall fix an amount that:
(A) may not exceed an amount the person can or will be able to pay;
(B) does not harm the person's ability to reasonably be self supporting or to reasonably support any dependent of the person; and
(C) takes into consideration and gives priority to any other restitution, reparation, repayment, or fine the person is required to pay under this section.
(21) Refrain from owning, harboring, or training an animal.
(22) Participate in a reentry court program.
(b) When a person is placed on probation, the person shall be given a written statement specifying:
(1) the conditions of probation; and
(2) that if the person violates a condition of probation during the probationary period, a petition to revoke probation may be filed before the earlier of the following:
(A) One (1) year after the termination of probation.
(B) Forty-five (45) days after the state receives notice of the violation.
(c) As a condition of probation, the court may require that the person serve a term of imprisonment in an appropriate facility at the time or intervals (consecutive or intermittent) within the period of probation the court determines.
(d) Intermittent service may be required only for a term of not more than sixty (60) days and must be served in the county or local penal facility. The intermittent term is computed on the basis of the actual days spent in confinement and shall be completed within one (1) year. A person does not earn credit time while serving an intermittent term of imprisonment under this subsection. When the court orders intermittent service, the court shall state:
(1) the term of imprisonment;
(2) the days or parts of days during which a person is to be confined; and
(3) the conditions.
(e) Supervision of a person may be transferred from the court that placed the person on probation to a court of another jurisdiction, with the concurrence of both courts. Retransfers of supervision may occur in the same manner. This subsection does not apply to transfers made under IC 11-13-4 or IC 11-13-5.
(f) When a court imposes a condition of probation described in subsection (a)(17):
(1) the clerk of the court shall comply with IC 5-2-9; and
(2) the prosecuting attorney shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
(g) As a condition of probation, a court shall require a person:
(1) convicted of an offense described in IC 10-13-6-10;
(2) who has not previously provided a DNA sample in

accordance with IC 10-13-6; and
(3) whose sentence does not involve a commitment to the department of correction;
to provide a DNA sample as a condition of probation.
As added by P.L.1-1991, SEC.198. Amended by P.L.2-1992, SEC.879; P.L.23-1994, SEC.16; P.L.1-1995, SEC.75; P.L.293-1995, SEC.1; P.L.76-2002, SEC.1; P.L.2-2003, SEC.91; P.L.60-2006, SEC.9; P.L.140-2006, SEC.24 and P.L.173-2006, SEC.24; P.L.1-2007, SEC.227; P.L.125-2007, SEC.8; P.L.234-2007, SEC.170; P.L.3-2008, SEC.249; P.L.111-2009, SEC.8; P.L.40-2012, SEC.20.

IC 35-38-2-2.3 Version b
Conditions of probation; statement of conditions; term of imprisonment; intermittent service; transfers and retransfers of supervision
Note: This version of section amended by P.L.147-2012, SEC.9. See also preceding version of this section amended by P.L.40-2012, SEC.20.
Sec. 2.3. (a) As a condition of probation, the court may require a person to do a combination of the following:
(1) Work faithfully at suitable employment or faithfully pursue a course of study or career and technical education that will equip the person for suitable employment.
(2) Undergo available medical or psychiatric treatment and remain in a specified institution if required for that purpose.
(3) Attend or reside in a facility established for the instruction, recreation, or residence of persons on probation.
(4) Participate in a treatment program, educational class, or rehabilitative service provided by a probation department or by referral to an agency.
(5) Support the person's dependents and meet other family responsibilities.
(6) Make restitution or reparation to the victim of the crime for damage or injury that was sustained by the victim. When restitution or reparation is a condition of probation, the court shall fix the amount, which may not exceed an amount the person can or will be able to pay, and shall fix the manner of performance.
(7) Execute a repayment agreement with the appropriate governmental entity to repay the full amount of public relief or assistance wrongfully received, and make repayments according to a repayment schedule set out in the agreement.
(8) Pay a fine authorized by IC 35-50.
(9) Refrain from possessing a firearm or other deadly weapon unless granted written permission by the court or the person's probation officer.
(10) Report to a probation officer at reasonable times as directed by the court or the probation officer.
(11) Permit the person's probation officer to visit the person at

reasonable times at the person's home or elsewhere.
(12) Remain within the jurisdiction of the court, unless granted permission to leave by the court or by the person's probation officer.
(13) Answer all reasonable inquiries by the court or the person's probation officer and promptly notify the court or probation officer of any change in address or employment.
(14) Perform uncompensated work that benefits the community.
(15) Satisfy other conditions reasonably related to the person's rehabilitation.
(16) Undergo home detention under IC 35-38-2.5.
(17) Undergo a laboratory test or series of tests approved by the state department of health to detect and confirm the presence of the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV), if:
(A) the person had been convicted of an offense relating to a criminal sexual act and the offense created an epidemiologically demonstrated risk of transmission of the human immunodeficiency virus (HIV); or
(B) the person had been convicted of an offense relating to a controlled substance and the offense involved:
(i) the delivery by any person to another person; or
(ii) the use by any person on another person;
of a contaminated sharp (as defined in IC 16-41-16-2) or other paraphernalia that creates an epidemiologically demonstrated risk of transmission of HIV by involving percutaneous contact.
(18) Refrain from any direct or indirect contact with an individual and, if convicted of an offense under IC 35-46-3, any animal belonging to the individual.
(19) Execute a repayment agreement with the appropriate governmental entity or with a person for reasonable costs incurred because of the taking, detention, or return of a missing child (as defined in IC 10-13-5-4).
(20) Periodically undergo a laboratory chemical test (as defined in IC 14-15-8-1) or series of chemical tests as specified by the court to detect and confirm the presence of a controlled substance (as defined in IC 35-48-1-9). The person on probation is responsible for any charges resulting from a test and shall have the results of any test under this subdivision reported to the person's probation officer by the laboratory.
(21) If the person was confined in a penal facility, execute a reimbursement plan as directed by the court and make repayments under the plan to the authority that operates the penal facility for all or part of the costs of the person's confinement in the penal facility. The court shall fix an amount that:
(A) may not exceed an amount the person can or will be able to pay;
(B) does not harm the person's ability to reasonably be self

supporting or to reasonably support any dependent of the person; and
(C) takes into consideration and gives priority to any other restitution, reparation, repayment, or fine the person is required to pay under this section.
(22) Refrain from owning, harboring, or training an animal.
(23) Participate in a reentry court program.
(b) When a person is placed on probation, the person shall be given a written statement specifying:
(1) the conditions of probation; and
(2) that if the person violates a condition of probation during the probationary period, a petition to revoke probation may be filed before the earlier of the following:
(A) One (1) year after the termination of probation.
(B) Forty-five (45) days after the state receives notice of the violation.
(c) As a condition of probation, the court may require that the person serve a term of imprisonment in an appropriate facility at the time or intervals (consecutive or intermittent) within the period of probation the court determines.
(d) Intermittent service may be required only for a term of not more than sixty (60) days and must be served in the county or local penal facility. The intermittent term is computed on the basis of the actual days spent in confinement and shall be completed within one (1) year. A person does not earn credit time while serving an intermittent term of imprisonment under this subsection. When the court orders intermittent service, the court shall state:
(1) the term of imprisonment;
(2) the days or parts of days during which a person is to be confined; and
(3) the conditions.
(e) Supervision of a person may be transferred from the court that placed the person on probation to a court of another jurisdiction, with the concurrence of both courts. Retransfers of supervision may occur in the same manner. This subsection does not apply to transfers made under IC 11-13-4 or IC 11-13-5.
(f) When a court imposes a condition of probation described in subsection (a)(18):
(1) the clerk of the court shall comply with IC 5-2-9; and
(2) the prosecuting attorney shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
(g) As a condition of probation, a court shall require a person:
(1) convicted of an offense described in IC 10-13-6-10;
(2) who has not previously provided a DNA sample in accordance with IC 10-13-6; and
(3) whose sentence does not involve a commitment to the department of correction;
to provide a DNA sample as a condition of probation.
(h) If a court imposes a condition of probation described in

subsection (a)(4), the person on probation is responsible for any costs resulting from the participation in a program, class, or service. Any costs collected for services provided by the probation department shall be deposited in the county or local supplemental adult services fund.
As added by P.L.1-1991, SEC.198. Amended by P.L.2-1992, SEC.879; P.L.23-1994, SEC.16; P.L.1-1995, SEC.75; P.L.293-1995, SEC.1; P.L.76-2002, SEC.1; P.L.2-2003, SEC.91; P.L.60-2006, SEC.9; P.L.140-2006, SEC.24 and P.L.173-2006, SEC.24; P.L.1-2007, SEC.227; P.L.125-2007, SEC.8; P.L.234-2007, SEC.170; P.L.3-2008, SEC.249; P.L.111-2009, SEC.8; P.L.147-2012, SEC.9.

IC 35-38-2-2.4
Conditions of probation for sex offenders
Sec. 2.4. As a condition of probation, the court may require a sex offender (as defined in IC 11-8-8-4.5) to:
(1) participate in a treatment program for sex offenders approved by the court; and
(2) avoid contact with any person who is less than sixteen (16) years of age unless the probationer:
(A) receives the court's approval; or
(B) successfully completes the treatment program referred to in subdivision (1).
As added by P.L.11-1994, SEC.15. Amended by P.L.238-2001, SEC.20; P.L.116-2002, SEC.22; P.L.140-2006, SEC.25 and P.L.173-2006, SEC.25; P.L.1-2010, SEC.142.

IC 35-38-2-2.5
Residency requirements for certain offenders
Sec. 2.5. (a) As used in this section, "offender" means an individual convicted of a sex offense.
(b) As used in this section, "sex offense" means any of the following:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Sexual battery (IC 35-42-4-8).
(9) Sexual misconduct with a minor as a felony (IC 35-42-4-9).
(10) Incest (IC 35-46-1-3).
(c) A condition of remaining on probation or parole after conviction for a sex offense is that the offender not reside within one (1) mile of the residence of the victim of the offender's sex offense.
(d) An offender:
(1) who will be placed on probation shall provide the sentencing court and the probation department with the address

where the offender intends to reside during the period of probation:
(A) at the time of sentencing if the offender will be placed on probation without first being incarcerated; or
(B) before the offender's release from incarceration if the offender will be placed on probation after completing a term of incarceration; or
(2) who will be placed on parole shall provide the parole board with the address where the offender intends to reside during the period of parole.
(e) An offender, while on probation or parole, may not establish a new residence within one (1) mile of the residence of the victim of the offender's sex offense unless the offender first obtains a waiver from the:
(1) court, if the offender is placed on probation; or
(2) parole board, if the offender is placed on parole;
for the change of address under subsection (f).
(f) The court or parole board may waive the requirement set forth in subsection (c) only if the court or parole board, at a hearing at which the offender is present and of which the prosecuting attorney has been notified, determines that:
(1) the offender has successfully completed a sex offender treatment program during the period of probation or parole;
(2) the offender is in compliance with all terms of the offender's probation or parole; and
(3) good cause exists to allow the offender to reside within one (1) mile of the residence of the victim of the offender's sex offense.
However, the court or parole board may not grant a waiver under this subsection if the offender is a sexually violent predator under IC 35-38-1-7.5 or if the offender is an offender against children under IC 35-42-4-11.
(g) If the court or parole board grants a waiver under subsection (f), the court or parole board shall state in writing the reasons for granting the waiver. The court's written statement of its reasons shall be incorporated into the record.
(h) The address of the victim of the offender's sex offense is confidential even if the court or parole board grants a waiver under subsection (f).
As added by P.L.116-2002, SEC.23. Amended by P.L.6-2006, SEC.6; P.L.139-2006, SEC.4, P.L.140-2006, SEC.26, and P.L.173-2006, SEC.26; P.L.216-2007, SEC.41.

IC 35-38-2-2.6
Conditions of probation or parole for persons convicted of stalking
Sec. 2.6. (a) As a condition of remaining on probation or parole after a conviction for stalking (IC 35-45-10-5), a court may prohibit a person from residing within one thousand (1,000) feet of the residence of the victim of the stalking for a period that does not exceed five (5) years. (b) A person:
(1) who will be placed on probation shall provide the sentencing court and the probation department with the address where the person intends to reside during the period of probation:
(A) at the time of sentencing if the person will be placed on probation without first being incarcerated; or
(B) before the person's release from incarceration if the person will be placed on probation after completing a term of incarceration; or
(2) who will be placed on parole shall provide the parole board with the address where the person intends to reside during the period of parole.
(c) A person, while on probation or parole, may not reside within one thousand (1,000) feet of the residence of the victim of the stalking unless the person first obtains a waiver under subsection (d) from the:
(1) court, if the person is placed on probation; or
(2) parole board, if the person is placed on parole.
(d) The court or parole board may waive the requirement set forth in subsection (c) only if the court or parole board, at a hearing at which the person is present and of which the prosecuting attorney has been notified, determines that:
(1) the person is in compliance with all terms of the person's probation or parole; and
(2) good cause exists to allow the person to reside within one thousand (1,000) feet of the residence of the victim of the stalking.
(e) If the court or parole board grants a waiver under subsection (d), the court or parole board shall state in writing the reasons for granting the waiver. The court's written statement of its reasons shall be incorporated into the record.
(f) The address of the victim of the stalking is confidential even if the court or parole board grants a waiver under subsection (d).
As added by P.L.140-2006, SEC.27 and P.L.173-2006, SEC.27.

IC 35-38-2-3
Violation of conditions of probation
Sec. 3. (a) The court may revoke a person's probation if:
(1) the person has violated a condition of probation during the probationary period; and
(2) the petition to revoke probation is filed during the probationary period or before the earlier of the following:
(A) One (1) year after the termination of probation.
(B) Forty-five (45) days after the state receives notice of the violation.
(b) When a petition is filed charging a violation of a condition of probation, the court may:
(1) order a summons to be issued to the person to appear; or
(2) order a warrant for the person's arrest if there is a risk of the

person's fleeing the jurisdiction or causing harm to others.
(c) The issuance of a summons or warrant tolls the period of probation until the final determination of the charge.
(d) Except as provided in subsection (e), the court shall conduct a hearing concerning the alleged violation. The court may admit the person to bail pending the hearing. A person who is not admitted to bail pending the hearing may not be held in jail for more than fifteen (15) days without a hearing on the alleged violation of probation.
(e) A person may admit to a violation of probation and waive the right to a probation violation hearing after being offered the opportunity to consult with an attorney. If the person admits to a violation and requests to waive the probation violation hearing, the probation officer shall advise the person that by waiving the right to a probation violation hearing the person forfeits the rights provided in subsection (f). The sanction administered must follow the schedule of progressive probation violation sanctions adopted by the judicial conference of Indiana under IC 11-13-1-8.
(f) Except as provided in subsection (e), the state must prove the violation by a preponderance of the evidence. The evidence shall be presented in open court. The person is entitled to confrontation, cross-examination, and representation by counsel.
(g) Probation may not be revoked for failure to comply with conditions of a sentence that imposes financial obligations on the person unless the person recklessly, knowingly, or intentionally fails to pay.
(h) If the court finds that the person has violated a condition at any time before termination of the period, and the petition to revoke is filed within the probationary period, the court may impose one (1) or more of the following sanctions:
(1) Continue the person on probation, with or without modifying or enlarging the conditions.
(2) Extend the person's probationary period for not more than one (1) year beyond the original probationary period.
(3) Order execution of all or part of the sentence that was suspended at the time of initial sentencing.
(i) If the court finds that the person has violated a condition of home detention at any time before termination of the period, and the petition to revoke probation is filed within the probationary period, the court shall:
(1) order one (1) or more sanctions as set forth in subsection (h); and
(2) provide credit for time served as set forth under IC 35-38-2.5-5.
(j) If the court finds that the person has violated a condition during any time before the termination of the period, and the petition is filed under subsection (a) after the probationary period has expired, the court may:
(1) reinstate the person's probationary period, with or without enlarging the conditions, if the sum of the length of the original probationary period and the reinstated probationary period does

not exceed the length of the maximum sentence allowable for the offense that is the basis of the probation; or
(2) order execution of all or part of the sentence that was suspended at the time of the initial sentencing.
(k) If the court finds that the person has violated a condition of home detention during any time before termination of the period, and the petition is filed under subsection (a) after the probation period has expired, the court shall:
(1) order a sanction as set forth in subsection (j); and
(2) provide credit for time served as set forth under IC 35-38-2.5-5.
(l) A judgment revoking probation is a final appealable order.
(m) Failure to pay fines or costs (including fees) required as a condition of probation may not be the sole basis for commitment to the department of correction.
(n) Failure to pay fees or costs assessed against a person under IC 33-40-3-6, IC 33-37-2-3(e), or IC 35-33-7-6 is not grounds for revocation of probation.
As added by P.L.311-1983, SEC.3. Amended by P.L.67-1990, SEC.12; P.L.214-1991, SEC.1; P.L.240-1991(ss2), SEC.94; P.L.1-1992, SEC.179; P.L.216-1996, SEC.15; P.L.166-2001, SEC.1; P.L.98-2004, SEC.152; P.L.13-2005, SEC.1; P.L.156-2007, SEC.5; P.L.48-2008, SEC.1; P.L.106-2010, SEC.11; P.L.147-2012, SEC.10.



CHAPTER 2.5. HOME DETENTION

IC 35-38-2.5-2
"Home"
Sec. 2. As used in this chapter, "home" means:
(1) the interior living area of the temporary or permanent residence of an offender; or
(2) if the offender's residence is a multi-family dwelling, the unit in which the offender resides, and not the:
(A) halls or common areas outside the unit where the offender resides; or
(B) other units, occupied or unoccupied, in the multi-family dwelling.
The term includes a hospital, health care facility, hospice, group home, maternity home, residential treatment facility, and boarding house. The term does not include a public correctional facility.
As added by P.L.98-1988, SEC.6. Amended by P.L.117-1990, SEC.5; P.L.137-2001, SEC.1; P.L.105-2010, SEC.11.

IC 35-38-2.5-2.3
"Constant supervision"
Sec. 2.3. As used in this chapter, "constant supervision" means monitoring a violent offender twenty-four (24) hours each day by means described in section 12(b) of this chapter.
As added by P.L.137-2001, SEC.2.

IC 35-38-2.5-2.5
"Contract agency"
Sec. 2.5. As used in this chapter, "contract agency" means an agency or a company that contracts with a community corrections program or a probation department to monitor an offender or alleged offender using a monitoring device.
As added by P.L.31-2005, SEC.1.

IC 35-38-2.5-3
"Monitoring device"
Sec. 3. (a) As used in this chapter, "monitoring device" means an electronic device that:
(1) can record or transmit information twenty-four (24) hours each day regarding an offender's:
(A) presence or absence from the offender's home; or
(B) precise location; (2) is minimally intrusive upon the privacy of the offender or other persons residing in the offender's home;
(3) with the written consent of the offender and with the written consent of other persons residing in the home at the time an order for home detention is entered, may record or transmit:
(A) a visual image;
(B) an electronic communication or any sound; or
(C) information regarding the offender's activities while inside the offender's home; and
(4) can notify a probation department, a community corrections program, or a contract agency if the offender violates the terms of a home detention order.
(b) The term includes any device that can reliably determine the location of an offender and track the locations where the offender has been, including a device that uses a global positioning system satellite service.
As added by P.L.98-1988, SEC.6. Amended by P.L.31-2005, SEC.2.

IC 35-38-2.5-4
"Offender"
Sec. 4. As used in this chapter, "offender" has the meaning set forth in IC 11-8-1-9.
As added by P.L.98-1988, SEC.6.

IC 35-38-2.5-4.5
"Security risk"
Sec. 4.5. As used in this chapter, "security risk" means a person who is:
(1) a flight risk; or
(2) a threat to the physical safety of the public.
As added by P.L.137-2001, SEC.3.

IC 35-38-2.5-4.7
"Violent offender"
Sec. 4.7. As used in this chapter, "violent offender" means a person who is:
(1) convicted of an offense or attempted offense under IC 35-50-1-2(a), IC 35-42-2-1, IC 35-42-2-1.3, IC 35-43-1-1, IC 35-44.1-3-4, IC 35-45-10-5, IC 35-47-5-1 (repealed), or IC 35-47.5-5;
(2) charged with an offense or attempted offense listed in IC 35-50-1-2(a), IC 35-42-2-1, IC 35-42-2-1.3, IC 35-42-4, IC 35-43-1-1, IC 35-44.1-3-4, IC 35-45-10-5, IC 35-46-1-3, IC 35-47-5-1 (repealed), or IC 35-47.5-5; or
(3) a security risk as determined under section 10 of this chapter.
As added by P.L.137-2001, SEC.4. Amended by P.L.123-2002, SEC.32; P.L.55-2003, SEC.2; P.L.31-2005, SEC.3; P.L.126-2012, SEC.51.
IC 35-38-2.5-5
Home detention as condition of probation
Sec. 5. (a) Except as provided in section 5.5 of this chapter, as a condition of probation a court may order an offender confined to the offender's home for a period of home detention lasting at least sixty (60) days.
(b) The period of home detention may be consecutive or nonconsecutive, as the court orders. However, the aggregate time actually spent in home detention must not exceed:
(1) the minimum term of imprisonment prescribed for a felony under IC 35-50-2; or
(2) the maximum term of imprisonment prescribed for a misdemeanor under IC 35-50-3;
for the crime committed by the offender.
(c) The court may order supervision of an offender's home detention to be provided by the probation department for the court or by a community corrections program that provides supervision of home detention.
(d) A person's term of confinement on home detention under this chapter is computed on the basis of the actual days the person spends on home detention.
(e) A person confined on home detention as a condition of probation earns credit for time served.
As added by P.L.98-1988, SEC.6. Amended by P.L.20-1994, SEC.2; P.L.137-2001, SEC.5; P.L.166-2001, SEC.2.

IC 35-38-2.5-5.5
Home detention
Sec. 5.5. (a) Except as provided in subsection (b), a court in one (1) county may not place an offender who resides in another county on home detention in the other county unless:
(1) the offender is eligible for home detention in the county in which the person resides; and
(2) supervision of the offender will be conducted by the probation department or community corrections program located in the county in which the offender resides.
(b) If the offender described in subsection (a) resides in a county that is adjacent to the county in which the sentencing court is located, the supervision of the offender may be conducted by either the:
(1) probation department; or
(2) community corrections program;
located in the county in which the sentencing court is located.
(c) All home detention fees described in section 8 of this chapter shall be collected by the probation department or community corrections program that supervises the offender.
(d) A probation department or community corrections program that supervises an offender on home detention is responsible for the expenses of the supervision.
As added by P.L.137-2001, SEC.6. Amended by P.L.48-2008, SEC.2.
IC 35-38-2.5-6
Orders for home detention; contents
Sec. 6. An order for home detention of an offender under section 5 of this chapter must include the following:
(1) A requirement that the offender be confined to the offender's home at all times except when the offender is:
(A) working at employment approved by the court or traveling to or from approved employment;
(B) unemployed and seeking employment approved for the offender by the court;
(C) undergoing medical, psychiatric, mental health treatment, counseling, or other treatment programs approved for the offender by the court;
(D) attending an educational institution or a program approved for the offender by the court;
(E) attending a regularly scheduled religious service at a place of worship; or
(F) participating in a community work release or community restitution or service program approved for the offender by the court.
(2) Notice to the offender that violation of the order for home detention may subject the offender to prosecution for the crime of escape under IC 35-44.1-3-4.
(3) A requirement that the offender abide by a schedule prepared by the probation department, or by a community corrections program ordered to provide supervision of the offender's home detention, specifically setting forth the times when the offender may be absent from the offender's home and the locations the offender is allowed to be during the scheduled absences.
(4) A requirement that the offender is not to commit another crime during the period of home detention ordered by the court.
(5) A requirement that the offender obtain approval from the probation department or from a community corrections program ordered to provide supervision of the offender's home detention before the offender changes residence or the schedule described in subdivision (3).
(6) A requirement that the offender maintain:
(A) a working telephone in the offender's home; and
(B) if ordered by the court, a monitoring device in the offender's home or on the offender's person, or both.
(7) A requirement that the offender pay a home detention fee set by the court in addition to the probation user's fee required under IC 35-38-2-1 or IC 31-40. However, the fee set under this subdivision may not exceed the maximum fee specified by the department of correction under IC 11-12-2-12.
(8) A requirement that the offender abide by other conditions of probation set by the court under IC 35-38-2-2.3.
(9) A requirement that an offender:
(A) who is convicted of an offense described in

IC 10-13-6-10;
(B) who has not previously provided a DNA sample in accordance with IC 10-13-6; and
(C) whose sentence does not involve a commitment to the department of correction;
provide a DNA sample.
As added by P.L.98-1988, SEC.6. Amended by P.L.1-1991, SEC.199; P.L.240-1991(ss2), SEC.95; P.L.1-1997, SEC.147; P.L.32-2000, SEC.24; P.L.140-2006, SEC.28 and P.L.173-2006, SEC.28; P.L.1-2007, SEC.228; P.L.126-2012, SEC.52.

IC 35-38-2.5-7
Home detention; where permitted
Sec. 7. (a) A court may not order home detention for an offender unless the offender agrees to abide by all of the requirements set forth in the court's order issued under this chapter.
(b) A court may not order home detention for an offender who is being held under a detainer, warrant, or process issued by a court of another jurisdiction.
(c) A court may not order home detention for an offender who has been convicted of a sex offense under IC 35-42-4 or IC 35-46-1-3 unless:
(1) the home detention is supervised by a court approved home detention program; and
(2) the conditions of home detention:
(A) include twenty-four (24) hour per day supervision of the offender; and
(B) require the use of surveillance equipment and a monitoring device that can transmit information twenty-four (24) hours each day regarding an offender's precise location.
As added by P.L.98-1988, SEC.6. Amended by P.L.144-1995, SEC.3; P.L.55-2003, SEC.3; P.L.31-2005, SEC.4.

IC 35-38-2.5-8
Home detention fees
Sec. 8. (a) All home detention fees collected by a county based probation department shall be transferred to the county treasurer who shall deposit the fees into the county supplemental adult or juvenile probation services fund. The expenses of administering a home detention program, including the purchase of monitoring devices and other supervision expenses shall be paid from the fund.
(b) All home detention fees collected by the probation department of a city or town court shall be transferred to the fiscal officer of the city or town who shall deposit the fees into the local supplemental adult or juvenile probation services fund. The expenses of administering a home detention program, including the purchase of monitoring devices and other supervision expenses shall be paid from the fund.
(c) All home detention fees collected by a community corrections program, except any funds received by a community corrections

program under IC 11-12, shall be deposited into the community corrections home detention fund established for the county under IC 11-12-7-1. The expenses of administering a community corrections home detention program, including the purchase of monitoring devices and other supervision expenses shall be paid from the fund.
As added by P.L.98-1988, SEC.6. Amended by P.L.104-1997, SEC.7.

IC 35-38-2.5-9
Responsibility for food, housing, and related costs
Sec. 9. An offender ordered to undergo home detention under section 5 of this chapter is responsible for providing food, housing, clothing, medical care, and other treatment expenses. The offender is eligible to receive government benefits allowable for persons on probation, parole, or other conditional discharge from confinement.
As added by P.L.98-1988, SEC.6.

IC 35-38-2.5-10
Violation of home detention; violent offender status; contract agencies
Sec. 10. (a) Each probation department or community corrections program shall establish written criteria and procedures for determining whether an offender or alleged offender that the department or program supervises on home detention qualifies as a violent offender.
(b) A probation department or community corrections program shall use the criteria and procedures established under subsection (a) to establish a record keeping system that allows the department or program to quickly determine whether an offender or alleged offender who violates the terms of a home detention order is a violent offender.
(c) A probation department or a community corrections program charged by a court with supervision of offenders and alleged offenders ordered to undergo home detention shall provide all law enforcement agencies (including any contract agencies) having jurisdiction in the place where the probation department or a community corrections program is located with a list of offenders and alleged offenders under home detention supervised by the probation department or the community corrections program. The list must include the following information about each offender and alleged offender:
(1) The offender's name, any known aliases, and the location of the offender's home detention.
(2) The crime for which the offender was convicted.
(3) The date the offender's home detention expires.
(4) The name, address, and telephone number of the offender's supervising probation or community corrections program officer for home detention.
(5) An indication of whether the offender or alleged offender is a violent offender. (d) Except as provided under section 6(1) of this chapter, a probation department or community corrections program charged by a court with supervision of offenders and alleged offenders ordered to undergo home detention shall, at the beginning of a period of home detention, set the monitoring device and surveillance equipment to minimize the possibility that the offender or alleged offender can enter another residence or structure without a violation.
(e) A probation department or community corrections program charged by a court with supervision of offenders and alleged offenders ordered to undergo home detention shall:
(1) maintain or contract with a contract agency to maintain constant supervision of each offender and alleged offender; and
(2) have adequate staff available twenty-four (24) hours each day to respond if an offender or alleged offender violates the conditions of a home detention order.
(f) A contract agency that maintains supervision of an offender or alleged offender under subsection (e)(1) shall notify the contracting probation department or community corrections program within one (1) hour if the offender or alleged offender violates the conditions of a home detention order. However:
(1) a community corrections advisory board, if the offender is serving home detention as part of a community corrections program; or
(2) a probation department, if the offender or alleged offender is serving home detention as a condition of probation or bail;
may shorten the time in which the contract agency must give notice of a home detention order violation.
(g) A probation department or community corrections program may contract with a contract agency under subsection (e)(1) only if the contract agency can comply with subsection (f).
As added by P.L.98-1988, SEC.6. Amended by P.L.137-2001, SEC.7; P.L.1-2002, SEC.146; P.L.31-2005, SEC.5.

IC 35-38-2.5-11
Monitoring devices; information to offender
Sec. 11. Before entering an order for home detention that requires the use of a monitoring device described in section 3(3) of this chapter the court shall inform the offender and other persons residing in the home of the nature and extent of electronic surveillance provided by the monitoring device in the home.
As added by P.L.98-1988, SEC.6.

IC 35-38-2.5-12
Supervision of violent offender on home detention
Sec. 12. (a) A probation department or community corrections program charged by a court with supervision of a violent offender placed on home detention under this chapter shall:
(1) cause a local law enforcement agency or contract agency described in section 10 of this chapter to be the initial agency contacted upon determining that the violent offender is in

violation of a home detention order;
(2) maintain constant supervision of the violent offender using surveillance equipment and a monitoring device that can transmit information twenty-four (24) hours each day regarding an offender's precise location by either:
(A) using the supervising entity's equipment and personnel; or
(B) contracting with a contract agency; and
(3) have adequate staff available twenty-four (24) hours each day to respond if the violent offender violates the conditions of a home detention order.
(b) A contract agency that maintains supervision of a violent offender under subsection (a)(2) shall notify the contracting probation department or community corrections program within one (1) hour if the violent offender violates the conditions of a home detention order. However, a:
(1) community corrections advisory board, if the violent offender is serving home detention as part of a community corrections program; or
(2) probation department, if the violent offender is serving home detention as a condition of probation or bail;
may shorten the time in which the contract agency must give notice of a home detention order violation.
(c) A probation department or community corrections program may contract with a contract agency under subsection (a)(2) only if the contract agency can comply with subsection (b).
As added by P.L.137-2001, SEC.8. Amended by P.L.31-2005, SEC.6.

IC 35-38-2.5-13
Unauthorized absence from home detention
Sec. 13. An offender who:
(1) leaves the offender's home in violation of section 6(1) of this chapter or without documented permission from the supervising entity;
(2) remains outside the offender's home in violation of section 6(1) of this chapter or without documented permission from the supervising entity; or
(3) travels to a location not authorized under section 6(1) of this chapter or not authorized in writing by the supervising entity;
commits unauthorized absence from home detention, a Class A misdemeanor.
As added by P.L.137-2001, SEC.9.



CHAPTER 2.6. DIRECT PLACEMENT IN COMMUNITY CORRECTIONS PROGRAM

IC 35-38-2.6-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to the sentencing of a person convicted of:
(1) a felony whenever any part of the sentence may not be suspended under IC 35-50-2-2 or IC 35-50-2-2.1;
(2) a misdemeanor whenever any part of the sentence may not be suspended; or
(3) an offense described in IC 35-50-2-2(b)(4)(R) (operating a vehicle while intoxicated with at least two (2) prior unrelated convictions), if the person:
(A) is required to serve the nonsuspendible part of the sentence in a community corrections:
(i) work release program; or
(ii) program that uses electronic monitoring as a part of the person's supervision; and
(B) participates in a court approved substance abuse program.
(b) This chapter does not apply to persons convicted of any of the following:
(1) Sex crimes under IC 35-42-4 or IC 35-46-1-3.
(2) Except as provided in subsection (a)(3), any of the felonies listed in IC 35-50-2-2(b)(4).
(3) An offense under IC 9-30-5-4.
(4) An offense under IC 9-30-5-5.
As added by P.L.240-1991(ss2), SEC.96. Amended by P.L.144-1995, SEC.4; P.L.242-1999, SEC.9; P.L.17-2001, SEC.13; P.L.213-2005, SEC.6; P.L.151-2006, SEC.15.

IC 35-38-2.6-2
"Community corrections program" defined
Sec. 2. As used in this chapter, "community corrections program" means a program consisting of residential and work release, electronic monitoring, day treatment, or day reporting that is:
(1) operated under a community corrections plan of a county and funded at least in part by the state subsidy provided under IC 11-12-2; or
(2) operated by or under contract with a court or county.
As added by P.L.240-1991(ss2), SEC.96. Amended by P.L.135-1993,

SEC.6; P.L.20-1994, SEC.3.

IC 35-38-2.6-3
Suspension of sentence and order for placement; availability and terms of placement; DNA sample required
Sec. 3. (a) The court may, at the time of sentencing, suspend the sentence and order a person to be placed in a community corrections program as an alternative to commitment to the department of correction. The court may impose reasonable terms on the placement. A court shall require a person:
(1) convicted of an offense described in IC 10-13-6-10;
(2) who has not previously provided a DNA sample in accordance with IC 10-13-6; and
(3) whose sentence does not involve a commitment to the department of correction;
to provide a DNA sample as a term of placement.
(b) Placement in a community corrections program under this chapter is subject to the availability of residential beds or home detention units in a community corrections program.
(c) A person placed under this chapter is responsible for the person's own medical care while in the placement program.
(d) Placement under this chapter is subject to the community corrections program receiving a written presentence report or memorandum from a county probation agency.
As added by P.L.240-1991(ss2), SEC.96. Amended by P.L.135-1993, SEC.7; P.L.140-2006, SEC.29 and P.L.173-2006, SEC.29.

IC 35-38-2.6-4
Time period for suspension of sentence
Sec. 4. If the court places a person in a community corrections program under this chapter, the court shall suspend the sentence for a fixed period to end not later than the date the suspended sentence expires.
As added by P.L.240-1991(ss2), SEC.96.

IC 35-38-2.6-4.2
Community corrections direct placement
Sec. 4.2. (a) A community corrections program shall establish written criteria and procedures for determining if an offender or alleged offender is eligible for direct placement supervision under this chapter.
(b) The criteria and procedures established under subsection (a) must establish a record keeping system that allows the department or community corrections program to quickly determine if an offender or alleged offender is in violation of the terms of a direct placement order issued under this chapter.
(c) A community corrections program charged by a court with supervision of offenders and alleged offenders ordered to be placed directly in a community corrections program under this chapter shall provide all law enforcement agencies, including any contract agency

(as defined in IC 35-38-2.5-2.5), having jurisdiction in the place where a community corrections program is located a list of offenders and alleged offenders under direct placement supervision. The list must include the following information about each offender and alleged offender:
(1) The offender's name, any known aliases, and the location of the offender's direct placement under this chapter.
(2) The crime for which the offender was convicted.
(3) The date the offender's direct placement expires.
(4) The name, address, and telephone number of the offender's supervising community corrections program officer for direct placement under this chapter.
(5) An indication of whether the offender is a violent offender.
(d) Except as provided in IC 35-38-2.5-6(1), a community corrections program charged by a court with supervision of offenders and alleged offenders ordered to undergo direct placement under this chapter shall, at the beginning of a period of the direct placement, set any monitoring device (as defined in IC 35-38-2.5-3) and surveillance equipment to minimize the possibility that the offender or alleged offender may enter another residence or structure without the detection of a violation.
(e) A community corrections program charged by a court with supervision of offenders and alleged offenders ordered to undergo direct placement under this chapter shall:
(1) maintain or contract with a contract agency to maintain constant supervision of each offender and alleged offender as described in subsection (f); and
(2) have adequate staff available twenty-four (24) hours each day to respond if an offender or alleged offender violates the conditions of the direct placement order under this chapter.
A community corrections program may contract with a contract agency under this subsection only if the contract agency is able to comply with subsection (f).
(f) A contract agency:
(1) that maintains supervision of an offender or alleged offender under subsection (e)(1) shall follow the rules set by the local community corrections advisory board as a part of community corrections program direct placement written criteria and procedures; and
(2) shall notify the contracting community corrections program within one (1) hour if the offender or alleged offender violates the conditions of the direct placement order. However, if a shorter notification time is required by the community corrections program, a community corrections advisory board must require a contract agency to comply with the shorter notification requirement for a direct placement order violation as if the offender were serving a direct placement order as part of a community corrections program.
(g) A community corrections program or contract agency charged by a court with supervision of an offender or alleged offender placed

under direct placement under this chapter shall cause a local law enforcement agency or contract agency described in this section to be the initial agency contacted upon determining that the offender is in violation of a direct placement order.
As added by P.L.105-2010, SEC.12.

IC 35-38-2.6-4.5
Home detention in community corrections program
Sec. 4.5. If a court places a person on home detention as part of a community corrections program, the placement must comply with all applicable provisions in IC 35-38-2.5.
As added by P.L.137-2001, SEC.10. Amended by P.L.105-2010, SEC.13.

IC 35-38-2.6-5
Violation of terms of placement
Sec. 5. If a person who is placed under this chapter violates the terms of the placement, the court may, after a hearing, do any of the following:
(1) Change the terms of the placement.
(2) Continue the placement.
(3) Revoke the placement and commit the person to the department of correction for the remainder of the person's sentence.
As added by P.L.240-1991(ss2), SEC.96.

IC 35-38-2.6-6
Credit time
Sec. 6. (a) As used in this subsection, "home" means the actual living area of the temporary or permanent residence of a person. A person who is placed in a community corrections program under this chapter is entitled to earn credit time under IC 35-50-6.
(b) A person who is placed in a community corrections program under this chapter may be deprived of earned credit time as provided under rules adopted by the department of correction under IC 4-22-2.
As added by P.L.240-1991(ss2), SEC.96. Amended by P.L.135-1993, SEC.8; P.L.20-1994, SEC.4; P.L.105-2010, SEC.14.

IC 35-38-2.6-7
Completion of program; probation
Sec. 7. When a person completes a placement program under this chapter, the court shall place the person on probation.
As added by P.L.240-1991(ss2), SEC.96.



CHAPTER 3. COMMITMENT TO THE DEPARTMENT OF CORRECTION AND MAXIMUM, MEDIUM, AND MINIMUM SECURITY ASSIGNMENTS

IC 35-38-3-2
Certification of judgment of conviction and sentence to receiving authority; contents of judgment; commencement of term of imprisonment
Sec. 2. (a) When a convicted person is sentenced to imprisonment, the court shall, without delay, certify, under the seal of the court or through any electronic means approved by the department of correction, copies of the judgment of conviction and sentence to the receiving authority.
(b) The judgment must include:
(1) the crime for which the convicted person is adjudged guilty and the classification of the criminal offense;
(2) the period, if any, for which the person is rendered incapable of holding any office of trust or profit;
(3) the amount of the fines or costs (including fees) assessed, if any, whether or not the convicted person is indigent, and the method by which the fines or costs (including fees) are to be satisfied;
(4) the amount of credit, including credit time earned, for time spent in confinement before sentencing; and
(5) the amount to be credited toward payment of the fines or costs (including fees) for time spent in confinement before sentencing.
(c) The judgment may specify the degree of security

recommended by the court.
(d) A term of imprisonment begins on the date sentence is imposed, unless execution of the sentence is stayed according to law.
As added by P.L.311-1983, SEC.3. Amended by P.L.119-2008, SEC.17; P.L.106-2010, SEC.12.

IC 35-38-3-3
Persons convicted of misdemeanor; commitment; local facilities
Sec. 3. (a) Except as provided by subsection (b), a person convicted of a misdemeanor may not be committed to the department of correction.
(b) Upon a request from the sheriff, the commissioner may agree to accept custody of a misdemeanant:
(1) if placement in the county jail:
(A) places the inmate in danger of serious bodily injury or death; or
(B) represents a substantial threat to the safety of others;
(2) for other good cause shown; or
(3) if a person has more than five hundred forty-seven (547) days remaining before the person's earliest release date as a result of consecutive misdemeanor sentences.
As added by P.L.311-1983, SEC.3. Amended by P.L.242-1999, SEC.10.

IC 35-38-3-4
Duties of sheriff
Sec. 4. (a) The sheriff shall:
(1) transport the convicted person to a receiving authority;
(2) deliver the person to the receiving authority;
(3) deliver a copy of the judgment of conviction and sentence; and
(4) take from the receiving authority a receipt for the convicted person.
(b) The sheriff shall transport the convicted person within five (5) days after the day of sentencing, unless the court orders the sheriff to transport the person within some other specified period.
As added by P.L.311-1983, SEC.3.

IC 35-38-3-5
Determination of degree of security assigned to convicted person; change of degree; persons convicted of murder
Sec. 5. (a) The department, after diagnosis and classification, shall:
(1) determine the degree of security (maximum, medium, or minimum) to which a convicted person will be assigned;
(2) for each offender convicted of a Class D felony whose sentence for the Class D felony is nonsuspendible under IC 35-50-2-2(b)(3) due to a prior unrelated Class C or Class D felony, determine whether the offender is an appropriate candidate for home detention under IC 35-38-2.5; (3) for each offender convicted of a Class D felony whose sentence for the Class D felony is nonsuspendible under:
(A) IC 35-50-2-2.1(a)(1)(B);
(B) IC 35-50-2-2.1(a)(1)(C); or
(C) IC 35-50-2-2.1(a)(2);
determine whether the offender is an appropriate candidate for home detention under IC 35-38-2.5;
(4) for each offender:
(A) committed to the department because the offender has been convicted for the first time of a Class C or a Class D felony; and
(B) whose sentence may be suspended;
determine whether the offender is an appropriate candidate for home detention under IC 35-38-2.5;
(5) notify the trial court and prosecuting attorney if the degree of security assigned differs from the court's recommendations; and
(6) petition the sentencing court under IC 35-38-1-21 for review of the sentence of an offender who is not a habitual offender sentenced under IC 35-50-2-8 or IC 35-50-2-10, and who the department has determined under subdivision (2) or subdivision (3), to be an appropriate candidate for home detention.
(b) The department may change the degree of security to which the person is assigned. However, if the person is changed to a lesser degree security during the first two (2) years of the commitment, the department shall notify the trial court and the prosecuting attorney not less than thirty (30) days before the effective date of the changed security assignment.
As added by P.L.311-1983, SEC.3. Amended by P.L.182-1988, SEC.1; P.L.98-1988, SEC.7; P.L.164-1993, SEC.9.

IC 35-38-3-6
Classification of penal facilities and programs
Sec. 6. (a) The department shall:
(1) classify all penal facilities and programs to which convicted persons may be assigned for supervision or custodial care according to:
(A) maximum, medium, or minimum security function; and
(B) treatment program available; and
(2) furnish the classifications to all judges with general criminal jurisdiction.
(b) A maximum security assignment constitutes an assignment of a convicted person to a penal facility and correctional program that are designed to insure that the person remains within a walled or fenced facility where entry and exit of any person occurs only through department supervised gates and where periodic inmate population accounting and supervision by the department occurs each day.
(c) A medium security assignment constitutes an assignment of a convicted person to a penal facility and correctional program that are

designed to insure that if the person is permitted outside the supervised gates of a walled or fenced facility, the department will provide continuous staff supervision and the person will be accounted for throughout the day.
(d) A minimum security assignment constitutes an assignment of a convicted person to a work release center or program, to intermittent service of a sentence, or to a program requiring weekly reporting to a designated official. Assignment to minimum security need not involve a penal facility.
As added by P.L.311-1983, SEC.3.



CHAPTER 4. APPEALS

IC 35-38-4-2
Appeals by state as provided by court rules for certain cases
Sec. 2. Appeals to the supreme court or to the court of appeals, if the court rules so provide, may be taken by the state in the following cases:
(1) From an order granting a motion to dismiss an indictment or information.
(2) From an order or judgment for the defendant, upon his motion for discharge because of delay of his trial not caused by his act, or upon his plea of former jeopardy, presented and ruled upon prior to trial.
(3) From an order granting a motion to correct errors.
(4) Upon a question reserved by the state, if the defendant is acquitted.
(5) From an order granting a motion to suppress evidence, if the ultimate effect of the order is to preclude further prosecution.
(6) From any interlocutory order if the trial court certifies and the court on appeal or a judge thereof finds on petition that:
(A) the appellant will suffer substantial expense, damage, or injury if the order is erroneous and the determination thereof is withheld until after judgment;
(B) the order involves a substantial question of law, the early determination of which will promote a more orderly disposition of the case; or
(C) the remedy by appeal after judgment is otherwise inadequate.
As added by P.L.311-1983, SEC.3.

IC 35-38-4-3
Appeals from question reserved on part of state
Sec. 3. In case of an appeal from a question reserved on the part of the state, it is not necessary for the clerk of the court to certify in the transcript any part of the proceedings and record except the pleadings, the motion to correct errors, and the judgment of acquittal. When the question reserved is defectively stated, the supreme court

or the court of appeals may direct any part of the proceedings and record to be certified to such court.
As added by P.L.311-1983, SEC.3.

IC 35-38-4-4
Effect of appeal taken by state
Sec. 4. An appeal taken by the state does not stay, or affect the operation of, the judgment in favor of the defendant until the judgment is reversed. However, if an appeal is taken by the state from an order or judgment by which the defendant is discharged before trial, the order or judgment does not constitute a bar to further prosecution of the defendant.
As added by P.L.311-1983, SEC.3.

IC 35-38-4-5
Defendants tried jointly; appeal by one or more
Sec. 5. When defendants are tried jointly, any one (1) or more of them may take an appeal. However, those who do not join in the appeal are not affected by it.
As added by P.L.311-1983, SEC.3.

IC 35-38-4-6
Stay of execution of sentence
Sec. 6. (a) An appeal to the supreme court or to the court of appeals from a judgment of conviction does not stay the execution of the sentence, unless:
(1) the punishment is to be death; or
(2) the judgment is for a fine and costs (including fees) only, in which case the execution of the sentence may be stayed by an order of the court.
(b) If the punishment is to be imprisonment and a fine and costs (including fees), the execution of the sentence as to the fine and costs (including fees) only may be stayed by the court.
(c) In the case of an appeal from a judgment in a capital case, the order of suspension must specify the day until which the execution of the sentence is stayed.
As added by P.L.311-1983, SEC.3. Amended by P.L.106-2010, SEC.13.

IC 35-38-4-7
Reimbursement of retrial expenses
Sec. 7. (a) This section applies to state reimbursement of expenses for conducting a new trial if:
(1) a defendant is convicted of an offense in a criminal proceeding conducted in a trial court;
(2) the defendant appeals the defendant's conviction to the Indiana court of appeals or Indiana supreme court; and
(3) the court of appeals or supreme court remands the case to the trial court for a new trial.
(b) Subject to subsection (d), the state shall reimburse the trial

court, the prosecuting attorney, and, if the defendant is represented by a public defender, the public defender for expenses:
(1) incurred by the trial court, prosecuting attorney, and public defender in conducting a new trial described in subsection (a); and
(2) that would ordinarily be paid by the county in which the trial court is located.
(c) The expenses of a trial court, prosecuting attorney, and public defender reimbursed under this section:
(1) may not include any salary or other remuneration paid to a trial court judge, prosecuting attorney, deputy prosecuting attorney, or public defender; and
(2) must be paid from money in the state general fund.
(d) The office division of state court administration (IC 33-24-6-1) shall administer a program to pay claims for reimbursement under this section. The maximum amount that may be reimbursed for all proceedings and all offenses arising out of the same facts is fifty thousand dollars ($50,000). The maximum amount that may be paid in any particular year for all expenses otherwise eligible for reimbursement under this section is one million dollars ($1,000,000). If the total of all claims that would otherwise be eligible for reimbursement under this section exceeds the maximum amount that may be reimbursed under this subsection, the division of state court administration shall prorate reimbursement of eligible expenses, as determined by the division of state court administration.
As added by P.L.234-2007, SEC.71. Amended by P.L.3-2008, SEC.250.



CHAPTER 5. EXPUNGEMENT OF ARREST RECORDS

the matter for a hearing.
(f) After a hearing is held under this section, the petition shall be granted unless the court finds:
(1) the conditions in subsection (a) have not been met;
(2) the individual has a record of arrests other than minor traffic offenses; or
(3) additional criminal charges are pending against the individual.
As added by P.L.311-1983, SEC.3. Amended by P.L.295-1989, SEC.1; P.L.159-1994, SEC.1.

IC 35-38-5-2
Delivery of records to individual or destruction
Sec. 2. If the petition for expungement is granted, the law enforcement agency shall within thirty (30) days of receipt of the court order, deliver to the individual or destroy all fingerprints, photographs, or arrest records in their possession.
As added by P.L.311-1983, SEC.3.

IC 35-38-5-3
Effect of grant of petition
Sec. 3. Whenever the petition of an individual under section 1 of this chapter is granted, no information concerning the arrest may be placed or retained in any state central repository for criminal history information or in any other alphabetically arranged criminal history information system maintained by a local, regional, or statewide law enforcement agency. However, this chapter does not require any change or alteration in any record (such as a police blotter entry) made at the time of the arrest or in the record of any court in which the criminal charges were filed.
As added by P.L.311-1983, SEC.3.

IC 35-38-5-4
Action by person whose records are expunged that might be defended with contents of such records
Sec. 4. If a person whose records are expunged brings an action that might be defended with the contents of such records, the defendant is presumed to have a complete defense to such an action. In order for the plaintiff to recover, he must show that the contents of the expunged records would not exonerate the defendant. The plaintiff may be required to state under oath whether he had records in the criminal justice system and whether those records were expunged. If the plaintiff denies the existence of the records, the defendant may prove their existence in any manner compatible with the law of evidence.
As added by P.L.311-1983, SEC.3.

IC 35-38-5-5
Petition to limit access to limited criminal history of person discharged from probation, imprisonment, or parole Sec. 5. (a) This section does not apply to a request to a law enforcement agency for the release or inspection of a limited criminal history to a noncriminal justice organization or individual whenever the subject of the request is described in IC 10-13-3-27(a)(8) or IC 10-13-3-27(a)(12).
(b) A person may petition the state police department to limit access to the person's limited criminal history to criminal justice agencies if more than fifteen (15) years have elapsed since the date the person was discharged from probation, imprisonment, or parole (whichever is later) for the last conviction for a crime.
(c) When a petition is filed under subsection (b), the state police department shall not release limited criminal history to noncriminal justice agencies under IC 10-13-3-27.
As added by P.L.311-1983, SEC.3. Amended by P.L.56-1998, SEC.18; P.L.10-1999, SEC.3; P.L.2-2003, SEC.92; P.L.2-2005, SEC.124.

IC 35-38-5-5.5
Restricted disclosure of arrest records; petition; hearing
Sec. 5.5. (a) If a person charged with a crime:
(1) is not prosecuted or if charges against the person are dismissed;
(2) is acquitted of all criminal charges; or
(3) is convicted of the crime and the conviction is subsequently vacated;
the person may petition a court to restrict disclosure of the records related to the arrest to a noncriminal justice organization or an individual.
(b) A petition under subsection (a) must be verified and filed in:
(1) the court in which the charges against the person were filed, for a person described in subsection (a)(1); or
(2) the court in which the trial was held, for a person described in subsection (a)(2) or (a)(3).
(c) A petition under subsection (a) must be filed not earlier than:
(1) if the person is acquitted, thirty (30) days after the person is acquitted;
(2) if the person's conviction is vacated, three hundred sixty-five (365) days after:
(A) the order vacating the person's conviction is final, if there is no appeal or the appeal is terminated before entry of an opinion or memorandum decision; or
(B) the opinion or memorandum decision vacating the person's conviction is certified; or
(3) if the person is not prosecuted, thirty (30) days after charges are dismissed, if the charges are not refiled.
(d) A petition under subsection (a) must set forth:
(1) the date of the arrest;
(2) the charge;
(3) the date charges were dismissed, if applicable;
(4) the date of conviction or acquittal, if applicable; (5) the date the conviction was vacated, if applicable;
(6) the basis on which the conviction was vacated, if applicable;
(7) the law enforcement agency employing the arresting officer;
(8) any other known identifying information, such as the name of the arresting officer, case number, or court cause number;
(9) the date of the petitioner's birth; and
(10) the petitioner's Social Security number.
(e) A copy of a petition under subsection (a) shall be served on the prosecuting attorney and the state central repository for records.
(f) If the prosecuting attorney wishes to oppose a petition under subsection (a), the prosecuting attorney shall, not later than thirty (30) days after the petition is filed, file a notice of opposition with the court setting forth reasons for opposing the petition. The prosecuting attorney shall attach to the notice of opposition a certified copy of any documentary evidence showing that the petitioner is not entitled to relief. A copy of the notice of opposition and copies of any documentary evidence shall be served on the petitioner in accordance with the Indiana Rules of Trial Procedure. The court may:
(1) summarily grant the petition;
(2) set the matter for hearing; or
(3) summarily deny the petition, if the court determines that:
(A) the petition is insufficient; or
(B) based on documentary evidence submitted by the prosecuting attorney, the petitioner is not entitled to have access to the petitioner's arrest records restricted.
(g) If a notice of opposition is filed under subsection (f) and the court does not summarily grant or summarily deny the petition, the court shall set the matter for a hearing.
(h) After a hearing is held under subsection (g), the court shall grant the petition filed under subsection (a), unless the petitioner is being reprosecuted on charges related to the original conviction.
(i) If the court grants a petition filed under subsection (a), the court shall order the state police department not to disclose or permit disclosure of the petitioner's limited criminal history information to a noncriminal justice organization or an individual under IC 10-13-3-27.
As added by P.L.194-2011, SEC.1.

IC 35-38-5-6
Violation of chapter
Sec. 6. A law enforcement officer who violates this chapter commits a Class B misdemeanor.
As added by P.L.311-1983, SEC.3.



CHAPTER 6. EXECUTION OF DEATH SENTENCE

IC 35-38-6-2
Court to issue warrant to sheriff; contents
Sec. 2. The court in which a death sentence is ordered shall issue a warrant to the sheriff within fourteen (14) days of the sentence:
(1) that is under the seal of the court;
(2) that contains notice of the conviction and the sentence;
(3) that is directed to the superintendent of the state prison; and
(4) that orders the superintendent to execute the convicted person at a specified time and date in the state prison.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.2.

IC 35-38-6-3
Delivery of person to superintendent; receipt of delivery of person
Sec. 3. A sheriff who receives a warrant under section 2 or section 7 of this chapter shall immediately:
(1) transport the person to the state prison;
(2) deliver the person and the warrant to the superintendent of the prison;
(3) obtain a receipt for the delivery of the person; and
(4) deliver the receipt to the clerk of the sentencing court.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.3.

IC 35-38-6-4
Confinement of convicted person; segregation of female prisoner; visits by certain persons
Sec. 4. (a) The convicted person shall be confined in the state prison until the date of the convicted person's execution. The convicted person may temporarily be held in a maximum security

facility for security purposes or during renovation of the state prison. A convicted female shall be confined in a maximum security women's prison until not more than thirty (30) days before the date of her execution. A convicted female shall be segregated from male prisoners after her transfer from the women's prison.
(b) The convicted person's:
(1) attorney;
(2) physician;
(3) relatives;
(4) friends; and
(5) spiritual advisor;
may visit the convicted person while the convicted person is confined. The department of correction shall adopt rules, under IC 4-22-2, governing such visits.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.4.

IC 35-38-6-5
Place of execution of death sentence
Sec. 5. The execution must take place inside the walls of the state prison in a room arranged for that purpose. The department of correction shall provide the necessary room and appliances to carry out the execution as provided in this chapter.
As added by P.L.311-1983, SEC.3. Amended by P.L.294-1995, SEC.2.

IC 35-38-6-6
Persons permitted to be present at execution of death sentence; exclusion of persons for safety or security reasons; confidentiality of identity of persons assisting in execution
Sec. 6. (a) Only the following persons may be present at the execution:
(1) The superintendent of the state prison.
(2) The person designated by the superintendent of the state prison and any assistants who are necessary to assist in the execution.
(3) The prison physician.
(4) One (1) other physician.
(5) The spiritual advisor of the convicted person.
(6) The prison chaplain.
(7) Not more than five (5) friends or relatives of the convicted person who are invited by the convicted person to attend.
(8) Except as provided in subsection (b), not more than eight (8) of the following members of the victim's immediate family who are at least eighteen (18) years of age:
(A) The victim's spouse.
(B) One (1) or more of the victim's children.
(C) One (1) or more of the victim's parents.
(D) One (1) or more of the victim's grandparents.
(E) One (1) or more of the victim's siblings.
(b) If there is more than one (1) victim, not more than eight (8)

persons who are members of the victims' immediate families may be present at the execution. The department shall determine which persons may be present in accordance with procedures adopted under subsection (c).
(c) The department shall develop procedures to determine which family members of a victim may be present at the execution if more than eight (8) family members of a victim desire to be present or if there is more than one (1) victim. Upon the request of a family member of a victim, the department shall establish a support room for the use of:
(1) an immediate family member of the victim described in subsection (a)(8) who is not selected to be present at the execution; and
(2) a person invited by an immediate family member of the victim described in subsection (a)(8) to offer support to the immediate family member.
(d) The superintendent of the state prison may exclude a person from viewing the execution if the superintendent determines that the presence of the person would threaten the safety or security of the state prison and sets forth this determination in writing.
(e) The department of correction:
(1) shall keep confidential the identities of persons who assist the superintendent of the state prison in an execution; and
(2) may:
(A) classify as confidential; and
(B) withhold from the public;
any part of a document relating to an execution that would reveal the identity of a person who assists the superintendent in the execution.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.5; P.L.56-2006, SEC.1.

IC 35-38-6-7
Escape and recapture of convicted person
Sec. 7. (a) If the convicted person:
(1) escapes from custody before the date set for execution; and
(2) is recaptured before the date set for execution;
the convicted person shall be confined and executed according to the terms of the warrant.
(b) If the convicted person:
(1) escapes from custody before delivery to the superintendent of the state prison; and
(2) is recaptured after the date set for execution;
any person may arrest and commit the convicted person to the jail of the county in which the convicted person was sentenced. The sheriff shall notify the sentencing court of the recapture, and the court shall fix a new date for the execution. The new execution date must not be less than thirty (30) nor more than sixty (60) days after the recapture of the person. The court shall issue a new warrant in the form prescribed by section 2 of this chapter. (c) If the convicted person:
(1) escapes from confinement; and
(2) is recaptured after the date set for execution;
any person may arrest and commit the convicted person to the department of correction. When the convicted person is returned to the department of correction or a facility or place designated by the department of correction, the department shall notify the sentencing court, and the court shall fix a new date for the execution. The new execution date must not be less than thirty (30) nor more than sixty (60) days after the recapture of the person. The court shall issue a warrant to the department of correction directing the superintendent of the state prison to execute the convicted person at a specified time and date in the state prison.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.6.

IC 35-38-6-8
Suspension of execution of death sentence; reason for delay
Sec. 8. (a) If the execution of the death sentence is suspended, the department of correction shall note the reason for the delay on the warrant but shall proceed with the execution when the period of suspension ends.
(b) The warrant shall be returned to the clerk of the sentencing court after:
(1) the convicted person is executed;
(2) the convicted person has been pardoned;
(3) the convicted person's judgment has been reversed;
(4) the convicted person's sentence has been commuted; or
(5) the convicted person dies before his execution;
with a statement concerning the completion of the execution or the reason why the person was not executed.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.7.

IC 35-38-6-9
Application of chapter to women convicted and sentenced to death
Sec. 9. The provisions of this chapter in relation to the infliction of the death penalty extend equally, so far as applicable, to the case of any woman convicted and sentenced to death.
As added by P.L.311-1983, SEC.3.

IC 35-38-6-10
Suspension of execution of sentence when condemned woman is pregnant; certification of physicians
Sec. 10. If the physician of the state prison and one (1) other physician certify in writing to the superintendent of the state prison and the sentencing court that a condemned woman is pregnant, the superintendent shall suspend the execution of the sentence. When the state prison physician and one (1) other physician certify in writing to the superintendent of the state prison and the sentencing court that the woman is no longer pregnant, the sentencing court shall immediately fix a new execution date. As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.8.



CHAPTER 7. POSTCONVICTION DNA TESTING AND ANALYSIS

IC 35-38-7-2
"DNA" defined
Sec. 2. As used in this chapter, "DNA" refers to deoxyribonucleic acid.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-3
"Offense" defined
Sec. 3. As used in this chapter, "offense" means a felony to which a petition under this chapter relates.
As added by P.L.49-2001, SEC.2. Amended by P.L.1-2002, SEC.147.

IC 35-38-7-4
"Victim" defined
Sec. 4. As used in this chapter, "victim" means an individual who would be entitled under IC 35-40-5-8 to receive information about a release of the petitioner.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-5
Petition to require testing
Sec. 5. A person who was convicted of and sentenced for an offense may file a written petition with the court that sentenced the petitioner for the offense to require the forensic DNA testing and analysis of any evidence that:
(1) is:
(A) in the possession or control of a court or the state; or
(B) otherwise contained in the Indiana DNA data base established under IC 10-13-6;
(2) is related to the investigation or prosecution that resulted in the person's conviction; and
(3) may contain biological evidence.
As added by P.L.49-2001, SEC.2. Amended by P.L.2-2003, SEC.93.

IC 35-38-7-6
Notice of petition to prosecuting attorney
Sec. 6. A petitioner must give notice of the petition to the

prosecuting attorney for the county where the offense was allegedly committed.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-7
Opportunity to respond to petition
Sec. 7. The court shall give the prosecuting attorney an opportunity to respond to the petition. The court may, in its discretion, order a hearing on the petition.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-8
Prima facie proof required
Sec. 8. After complying with section 7 of this chapter, the court shall determine whether the petitioner has presented prima facie proof of the following:
(1) That the evidence sought to be tested is material to identifying the petitioner as:
(A) the perpetrator of; or
(B) an accomplice to;
the offense that resulted in the petitioner's conviction.
(2) That a sample of the evidence that the petitioner seeks to subject to DNA testing and analysis is in the possession or control of either:
(A) the state or a court; or
(B) another person, and, if this clause applies, that a sufficient chain of custody for the evidence exists to suggest that the evidence has not been substituted, tampered with, replaced, contaminated, or degraded in any material aspect.
(3) The evidence sought to be tested:
(A) was not previously tested; or
(B) was tested, but the requested DNA testing and analysis will:
(i) provide results that are reasonably more discriminating and probative of the identity of the perpetrator or accomplice; or
(ii) have a reasonable probability of contradicting prior test results.
(4) A reasonable probability exists that the petitioner would not have:
(A) been:
(i) prosecuted for; or
(ii) convicted of;
the offense; or
(B) received as severe a sentence for the offense;
if exculpatory results had been obtained through the requested DNA testing and analysis.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-9 Order for testing
Sec. 9. If the court makes the findings described in section 8(1), 8(2), 8(3), and 8(4) of this chapter, the court shall order DNA testing and analysis of the evidence.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-10
Method and payment for testing
Sec. 10. If the court orders DNA testing and analysis under section 9 of this chapter, the court shall order the method and responsibility for the payment of any costs associated with the DNA testing and analysis.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-11
Appointment of defense counsel
Sec. 11. The court may appoint defense counsel for the person who was convicted of the offense at any time during any proceedings under this chapter if the person is indigent.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-12
Selection of laboratory
Sec. 12. If the court orders DNA testing and analysis under this chapter, the court shall select a laboratory that meets the quality assurance and proficiency testing standards applicable to laboratories conducting forensic DNA analysis under IC 10-13-6.
As added by P.L.49-2001, SEC.2. Amended by P.L.2-2003, SEC.94.

IC 35-38-7-13
Access to laboratory reports
Sec. 13. (a) If a prosecuting attorney or defense counsel has previously subjected relevant evidence to DNA testing and analysis, the court may order the prosecuting attorney or defense counsel to provide all the parties and the court with access to the laboratory reports that were prepared in connection with the testing and analysis, including underlying data and laboratory notes.
(b) If the court orders DNA testing and analysis under this chapter, the court:
(1) shall order the production of any laboratory reports that are prepared in connection with the testing and analysis; and
(2) may order the production of any underlying data and laboratory notes.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-14
Preservation and inventory of testing results
Sec. 14. If a petition for DNA testing and analysis is filed under this chapter:
(1) the court shall order the state to preserve during the

pendency of the proceeding all evidence in the state's possession or control that could be subjected to DNA testing and analysis;
(2) the state shall:
(A) prepare an inventory of the evidence in the possession or control of the state that could be subjected to DNA testing and analysis; and
(B) submit a copy of the inventory to defense counsel and the court; and
(3) if evidence is intentionally destroyed after the court orders its preservation, the court may impose appropriate sanctions.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-15
Discretionary orders by court; elimination samples
Sec. 15. (a) The court may make any other orders under this chapter that the court considers appropriate, including designating any of the following:
(1) The type of DNA testing and analysis to be used.
(2) That the DNA testing and analysis satisfies the pertinent evidentiary rules concerning the admission of scientific evidence or testimony in the Indiana Rules of Evidence.
(3) The procedures to be followed during the DNA testing and analysis.
(4) The preservation of some of the sample for replicating the DNA testing and analysis.
(5) Elimination samples from third parties.
(b) Elimination samples from a third party shall be required only if:
(1) the petitioner has been excluded as the perpetrator or accomplice by DNA testing and analysis; or
(2) extraordinary circumstances are shown to require the DNA test and analysis.
If the court orders elimination samples from a third party, the court shall offer the third party the choice to provide a sample that can be obtained through the least intrusive method possible.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-16
Notice to victims and third parties
Sec. 16. (a) The prosecuting attorney may provide notification under the procedures of IC 35-40-12 when:
(1) the petitioner first files a petition for DNA testing and analysis under this chapter; and
(2) the prosecuting attorney knows the name and address of the victim.
If the court grants a petition for DNA testing and analysis, the prosecuting attorney shall provide notification if the name and address of the victim are known. A victim shall be notified of the results of the DNA testing and analysis. (b) The name and address of a victim are confidential for purposes of this chapter.
(c) Notification of third parties regarding a court order to provide elimination samples shall be through the prosecuting attorney.
(d) If a petitioner is exonerated by DNA testing and analysis, the victim shall be notified before the petitioner's release.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-17
Notification of convicted person
Sec. 17. Regardless of whether a petition has been filed under this chapter, if:
(1) a prosecuting attorney decides to order forensic DNA testing or analysis that was not previously performed on biological evidence that is related to the investigation or prosecution that resulted in a person's conviction; and
(2) the testing will consume the remaining biological evidence;
the prosecuting attorney must notify the person of the proposed DNA testing and analysis.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-18
Unfavorable results of postconviction testing
Sec. 18. If the results of the postconviction DNA testing and analysis are not favorable to the person who was convicted of the offense, the court:
(1) shall dismiss the person's petition; and
(2) may make any further orders that the court determines to be appropriate, including any of the following:
(A) An order providing for notification of the parole board or a probation department.
(B) An order requesting that the petitioner's sample be added to the Indiana data base established under IC 10-13-6.
As added by P.L.49-2001, SEC.2. Amended by P.L.2-2003, SEC.95.

IC 35-38-7-19
Favorable results of postconviction testing
Sec. 19. Notwithstanding any law that would bar a trial as untimely, if the results of postconviction DNA testing and analysis are favorable to the person who was convicted of the offense, the court shall order any of the following:
(1) Upon motion of the prosecuting attorney and good cause shown, order retesting of the identified biological material and stay the petitioner's motion for a new trial pending the results of the DNA retesting.
(2) Upon joint petition of the prosecuting attorney and the petitioner, order the release of the person.
(3) Order a new trial or any other relief as may be appropriate under Indiana law or court rule.
As added by P.L.49-2001, SEC.2.



CHAPTER 8. RESTRICTED ACCESS TO CONVICTION RECORDS

IC 35-38-8-2
Application
Sec. 2. This chapter applies only to a person:
(1) convicted of a misdemeanor or a Class D felony that did not result in injury to a person; or
(2) adjudicated a delinquent child for committing an offense that, if committed by an adult, would be a misdemeanor or Class D felony that did not result in injury to a person.
As added by P.L.194-2011, SEC.2.

IC 35-38-8-3
Petition
Sec. 3. Eight (8) years after the date a person completes the person's sentence and satisfies any other obligations imposed on the person as a part of the sentence, the person may petition a sentencing court to order the state police department to restrict access to the records concerning the person's arrest and involvement in criminal or juvenile court proceedings.
As added by P.L.194-2011, SEC.2.

IC 35-38-8-4
Granting of petition; court findings
Sec. 4. The court shall grant a petition under this chapter if the court finds:
(1) the person is:
(A) not a sex or violent offender; or
(B) a sex or violent offender, but the offender's status as a sex or violent offender is solely due to the offender's conviction for sexual misconduct with a minor (IC 35-42-4-9) and the offender proved that the defense described in IC 35-42-4-9(e) applies to the offender;
(2) the person was:
(A) convicted of a misdemeanor or a Class D felony that did not result in injury to a person; or
(B) adjudicated a delinquent child for committing an offense that, if committed by an adult, would be a misdemeanor or Class D felony not resulting in injury to a person;
(3) eight (8) years have passed since the person completed the

person's sentence and satisfied any other obligation imposed on the person as part of the sentence; and
(4) the person has not been convicted of a felony since the person completed the person's sentence and satisfied any other obligation imposed on the person as part of the sentence.
As added by P.L.194-2011, SEC.2.

IC 35-38-8-5
Court order; restricted access to records
Sec. 5. If the court grants the petition of a person under this chapter, the court shall do the following:
(1) Order:
(A) the department of correction; and
(B) each:
(i) law enforcement agency; and
(ii) other person;
who incarcerated, provided treatment for, or provided other services for the person under an order of the court;
to prohibit the release of the person's records or information relating to the misdemeanor, nonviolent Class D felony, or juvenile adjudication described in section 2 of this chapter, in the person's records to a noncriminal justice agency without a court order.
(2) Order any:
(A) state;
(B) regional; or
(C) local;
central repository for criminal history information to prohibit the release of the person's records or information relating to the misdemeanor, nonviolent Class D felony, or juvenile adjudication described in section 2 of this chapter, in the person's records to a noncriminal justice agency without a court order.
As added by P.L.194-2011, SEC.2.

IC 35-38-8-6
Defense to civil action; restricted records
Sec. 6. (a) If a person whose records are restricted under this chapter brings a civil action that might be defended with the contents of the records, the defendant is presumed to have a complete defense to the action.
(b) For the plaintiff to recover in an action described in subsection (a), the plaintiff must show that the contents of the restricted records would not exonerate the defendant.
(c) In an action described in subsection (a), the plaintiff may be required to state under oath whether:
(1) the plaintiff had records in the criminal justice system; and
(2) those records were restricted.
(d) In an action described in subsection (a), if the plaintiff denies the existence of the records, the defendant may prove the existence

of the records in any manner compatible with the law of evidence.
As added by P.L.194-2011, SEC.2.

IC 35-38-8-7
Legal statement on applications for employment and other documents; employer restrictions
Sec. 7. (a) If a court orders a person's records to be restricted under this chapter, the person may legally state on an application for employment or any other document that the person has not been arrested for or convicted of the felony or misdemeanor recorded in the restricted records.
(b) An employer may not ask an employee, contract employee, or applicant whether the person's criminal records have been sealed or restricted. An employer who violates this subsection commits a Class B infraction.
As added by P.L.194-2011, SEC.2. Amended by P.L.69-2012, SEC.4.






ARTICLE 39. RESERVED

CHAPTER 1. REPEALED






ARTICLE 40. VICTIM RIGHTS

CHAPTER 1. LEGISLATIVE INTENT



CHAPTER 2. APPLICABILITY; STANDING TO INVOKE RIGHTS



CHAPTER 3. STATUTORY CONSTRUCTION

IC 35-40-3-2
Victims confined by law enforcement
Sec. 2. This article may not be construed to imply that a victim who is confined by the department of correction or by any local law enforcement agency has a right to be released to attend a hearing or that the department of correction or the local law enforcement agency has a duty to transport the confined victim to a hearing.
As added by P.L.139-1999, SEC.1.

IC 35-40-3-3
Delinquent acts
Sec. 3. In cases involving a delinquent act, a reference in this article to:
(1) a criminal court shall be treated as a reference to the juvenile court; and
(2) a criminal proceeding or an action related to a criminal proceeding shall be treated as a reference to the equivalent proceeding or action under IC 31.
As added by P.L.139-1999, SEC.1.



CHAPTER 4. DEFINITIONS

IC 35-40-4-2
"Accused"
Sec. 2. "Accused" means that an indictment or information charging a person with a crime or a petition alleging that a child is a delinquent child has been filed.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-3
"Crime"
Sec. 3. "Crime" includes a delinquent act.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-4
"Delinquent act"
Sec. 4. "Delinquent act" has the meaning set forth in IC 31-37-1-2.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-5
"Postarrest release"
Sec. 5. "Postarrest release" means the discharge on recognizance, bond, or other condition imposed under IC 31 or IC 35-33 of an accused person from confinement.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-6
"Postconviction release"
Sec. 6. "Postconviction release" means parole, work release, home detention, or any other permanent, conditional, or temporary discharge from confinement of a person who is confined in:
(1) the custody of:
(A) the department of correction; or
(B) a sheriff;
(2) a county jail;
(3) a secure mental health facility; or
(4) a secure juvenile facility or shelter care facility.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-7
"Public court proceeding"
Sec. 7. "Public court proceeding" means a hearing, an argument, or another matter scheduled by and held before a trial court. The

term does not include:
(1) a deposition;
(2) a lineup;
(3) a grand jury proceeding; or
(4) any other procedure not held in the presence of a court having jurisdiction.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-8
"Victim"
Sec. 8. "Victim" means a person that has suffered harm as a result of a crime that was perpetrated directly against the person. The term does not include a person that has been charged with a crime arising out of the same occurrence.
As added by P.L.139-1999, SEC.1.



CHAPTER 5. VICTIM RIGHTS

IC 35-40-5-2
Release or escape from custody of perpetrator
Sec. 2. (a) A victim has the right to be informed, upon request, when a person who is:
(1) accused of committing; or
(2) convicted of committing;
a crime perpetrated directly against the victim is released from custody or has escaped.
(b) Whenever a person accused or convicted of committing a crime is released or escapes from the custody of a mental health treatment agency or a hospital that is not operated by a county sheriff or the department of correction, the court committing the accused or convicted person to the mental health treatment agency or hospital shall carry out this section to inform the victim of the release or escape. The mental health treatment agency or hospital shall provide the court with sufficient information about the release or escape to allow the court to carry out this section.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-3
Right to confer with prosecuting attorney's office
Sec. 3. (a) This section applies if either of the following has occurred:
(1) The alleged felony or delinquent act that would have been a felony if committed by an adult was directly perpetrated against the victim.
(2) The alleged felony, misdemeanor, or delinquent act that would have been a felony or misdemeanor if committed by an adult was:
(A) a violation of IC 35-42-2 (offenses against the person), IC 35-45-2-1 (intimidation), IC 35-45-2-2 (harassment), IC 35-46-1-15.1 (invasion of privacy), or IC 35-47-4-3 (pointing a firearm); and
(B) directly perpetrated against the victim by a person who:
(i) is or was a spouse of the victim;
(ii) is or was living as if a spouse of the victim; or
(iii) has a child in common with the victim. (3) The alleged misdemeanor or delinquent act that would have been a misdemeanor if committed by an adult, other than a misdemeanor described in subdivision (2), was directly perpetrated against the victim, and the victim has complied with the notice requirements under IC 35-40-10.
(b) A victim has the right to confer with a representative of the prosecuting attorney's office:
(1) after a crime allegedly committed against the victim has been charged;
(2) before the trial of a crime allegedly committed against the victim; and
(3) before any disposition of a criminal case involving the victim.
This right does not include the authority to direct the prosecution of a criminal case involving the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-4
Consideration of victim's safety
Sec. 4. A victim has the right to have the victim's safety considered in determining release from custody of a person accused of committing a crime against the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-5
Right to be heard at sentencing or release
Sec. 5. A victim has the right to be heard at any proceeding involving sentencing, a postconviction release decision, or a pre-conviction release decision under a forensic diversion program.
As added by P.L.139-1999, SEC.1. Amended by P.L.85-2004, SEC.7.

IC 35-40-5-6
Presentence reports
Sec. 6. (a) A victim has the right to make a written or oral statement for use in preparation of the presentence report.
(b) Notwithstanding IC 35-38-1-13, the victim has the right to read presentence reports relating to the crime committed against the victim, except those parts of the reports containing the following:
(1) The source of confidential information.
(2) Information about another victim.
(3) Other information determined confidential or privileged by the judge in a proceeding.
The information given to the victim must afford the victim a fair opportunity to respond to the material included in the presentence report.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-7
Order of restitution
Sec. 7. A victim has the right to pursue an order of restitution and

other civil remedies against the person convicted of a crime against the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-8
Right to information about criminal case or perpetrator
Sec. 8. A victim has the right to information, upon request, about the disposition of the criminal case involving the victim or the conviction, sentence, and release of a person accused of committing a crime against the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-9
Right to be informed of victim's rights
Sec. 9. A victim has the right to be informed of the victim's constitutional and statutory rights.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-11
Defense interview with child victims of sex crimes
Sec. 11. (a) This section applies only to a child less than sixteen (16) years of age who is the victim or alleged victim of a sex offense (as defined in IC 11-8-8-5.2).
(b) As used in this section, "defense counsel" includes an agent of:
(1) the defense counsel; or
(2) the defendant.
(c) After charges are filed against a defendant, if defense counsel would like to interview a child described in subsection (a), the defendant or defense counsel must contact the prosecuting attorney. The child has the right under section 3 of this chapter to confer with the prosecuting attorney before the interview occurs. The prosecuting attorney may not instruct the child not to speak with defense counsel.
(d) If the parties are unable to agree to the terms of the interview, the parties may petition the court for a hearing on the terms of the interview prior to the interview taking place. The court shall review the terms suggested by the parties and consider the age of the child, any special considerations, and the rights of victims provided by IC 35-40-5-1 in setting reasonable terms for the interview.
As added by P.L.169-2009, SEC.3.



CHAPTER 6. PROSECUTING ATTORNEY DUTIES AND VICTIM ASSISTANCE PROGRAMS

IC 35-40-6-2
Victims to be treated with dignity
Sec. 2. A prosecuting attorney shall provide that:
(1) victims are treated with dignity, respect, and sensitivity at all stages of the criminal justice process; and
(2) the rights of victims are protected.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-3
Victim assistance program; contract to operate
Sec. 3. A prosecuting attorney may contract with a person to operate a victim assistance program to provide the services required under this chapter.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-4
Victim assistance program; purposes
Sec. 4. A prosecuting attorney or a victim assistance program shall do the following:
(1) Inform a victim that the victim may be present at all public stages of the criminal justice process to the extent that:
(A) the victim's presence and statements do not interfere with a defendant's constitutional rights; and
(B) there has not been a court order restricting, limiting, or prohibiting attendance at the criminal proceedings.
(2) Timely notify a victim of all criminal justice hearings and proceedings that are scheduled for a criminal matter in which the victim was involved.
(3) Promptly notify a victim when a criminal court proceeding has been rescheduled or canceled.
(4) Obtain an interpreter or translator, if necessary, to advise a victim of the rights granted to a victim under the law. (5) Coordinate efforts of local law enforcement agencies that are designed to promptly inform a victim after an offense occurs of the availability of, and the application process for, community services for victims and the families of victims, including information concerning services such as the following:
(A) Victim compensation funds.
(B) Victim assistance resources.
(C) Legal resources.
(D) Mental health services.
(E) Social services.
(F) Health resources.
(G) Rehabilitative services.
(H) Financial assistance services.
(I) Crisis intervention services.
(J) Transportation and child care services to promote the participation of a victim or a member of the victim's immediate family in the criminal proceedings.
(6) Inform the victim that the court may order a defendant convicted of the offense involving the victim to pay restitution to the victim under IC 35-50-5-3.
(7) Upon request of the victim, inform the victim of the terms and conditions of release of the person accused of committing a crime against the victim.
(8) Upon request of the victim, give the victim notice of the criminal offense for which:
(A) the defendant accused of committing the offense against the victim was convicted or acquitted; or
(B) the charges were dismissed against the defendant accused of committing the offense against the victim.
(9) In a county having a victim-offender reconciliation program (VORP), provide an opportunity for a victim, if the accused person or the offender agrees, to:
(A) meet with the accused person or the offender in a safe, controlled environment;
(B) give to the accused person or the offender, either orally or in writing, a summary of the financial, emotional, and physical effects of the offense on the victim and the victim's family; and
(C) negotiate a restitution agreement to be submitted to the sentencing court for damages incurred by the victim as a result of the offense.
(10) Assist a victim in preparing verified documentation necessary to obtain a restitution order under IC 35-50-5-3.
(11) Advise a victim of other rights granted to a victim under the law.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-5
Victim-offender reconciliation program Sec. 5. (a) If a victim participates in a victim-offender reconciliation program (VORP) operated by a victim assistance program under section 4(9) of this chapter, the victim shall execute a waiver releasing:
(1) the prosecuting attorney responsible for the victim assistance program; and
(2) the victim assistance program;
from civil and criminal liability for actions taken by the victim, an accused person, or an offender as a result of participation by the victim, the accused person, or the offender in a victim-offender reconciliation program (VORP).
(b) A victim is not required to participate in a victim-offender reconciliation program (VORP) under section 4(9) of this chapter.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-6
Threat of harm to victim
Sec. 6. If:
(1) a victim submits to the prosecuting attorney an affidavit asserting:
(A) that an act or threat of physical violence or intimidation has been made against the victim or the immediate family of the victim; and
(B) that the act or threat described in clause (A) has been made by the defendant or at the direction of the defendant; and
(2) the prosecuting attorney has reason to believe the allegations in the affidavit are true and warrant the filing of a motion for bond revocation;
the prosecuting attorney shall file a motion under IC 35-33-8-5 requesting the court to revoke the defendant's bond or order for personal recognizance.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-7
Notification requested by victim
Sec. 7. If the defendant is convicted, and upon the victim's request, the victim shall be notified, if applicable, of the following:
(1) The function of the presentence report.
(2) The name and telephone number of the probation department that is preparing the presentence report.
(3) The right to make a victim impact statement under IC 35-38-1-8.5.
(4) The defendant's right to review the presentence report.
(5) The victim's right to review the presentence report, except those parts excised by the court or made confidential by IC 35-40-5-6.
(6) The victim's right to be present and heard at any sentencing procedure under IC 35-40-5-5.
(7) The time, place, and date of the sentencing proceeding. As added by P.L.139-1999, SEC.1. Amended by P.L.14-2000, SEC.71.

IC 35-40-6-8
Request form for revocation of bond
Sec. 8. The prosecuting attorney or a victim assistance program shall advise a victim on how the request form completed under section 6 of this chapter may be filed with the appropriate agencies and departments.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-9
Contact between victim and probation department
Sec. 9. (a) Notice provided under this chapter does not relieve a probation department of responsibility under IC 35-38-1-8.5 to initiate the contact between a victim and the probation department concerning the consequences suffered by the victim as a result of the crime.
(b) At the time of contact with a victim, a probation department shall advise the victim of the date, time, and place of sentencing and of the victim's right to be present and to be heard at the proceeding.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-10
Victim to be informed of status of case
Sec. 10. If a person convicted of a crime against the victim seeks appellate review or attacks the person's conviction or sentence, the prosecuting attorney or the office of the attorney general, whichever is appropriate, shall inform the victim, upon request, of the status of the case and of the decision of the court.
As added by P.L.139-1999, SEC.1.



CHAPTER 7. NOTICE OF RELEASE ON BOND OR ESCAPE

IC 35-40-7-2
Notifying victim of a bond hearing, escape, death, or release
Sec. 2. Upon request of a victim, the office of the prosecuting attorney having jurisdiction or a law enforcement agency having custody of a person accused of a crime against the victim shall notify the victim of the scheduling of a bond hearing, the escape or death of a person accused of committing a crime against the victim, release of a person convicted of a crime against the victim to a work release program, or any other type of postarrest release of a person convicted of a crime or charged with a crime against the victim.
As added by P.L.139-1999, SEC.1. Amended by P.L.162-2011, SEC.56.

IC 35-40-7-3
Notice; timing
Sec. 3. A notice under this chapter must be given by a law enforcement agency that has custody of the person at the time of the escape or release to a victim:
(1) before the person is released by the law enforcement agency, if possible; or
(2) as soon as practicable after the person escapes or has been released by the law enforcement agency.
As added by P.L.139-1999, SEC.1.



CHAPTER 8. NOTICE OF PROBATION MODIFICATION, REVOCATION, OR TERMINATION

IC 35-40-8-2
Victim notification of certain probation or forensic diversion program modifications
Sec. 2. Upon request of a victim, a criminal court shall notify the victim of a modification of the terms of probation or a forensic diversion program of a person convicted of a crime against the victim only if:
(1) the modification will substantially affect the person's contact with or safety of the victim; or
(2) the modification affects the person's restitution or confinement status.
As added by P.L.139-1999, SEC.1. Amended by P.L.85-2004, SEC.9.



CHAPTER 9. NOTICE OF RELEASE, DISCHARGE, OR ESCAPE FROM A MENTAL HEALTH TREATMENT AGENCY

IC 35-40-9-2
Mental health treatment agency to notify court
Sec. 2. A mental health treatment agency shall immediately notify the court described in IC 35-40-5-2 after the escape or subsequent readmission of a person:
(1) accused or convicted of committing a criminal offense against the victim; and
(2) placed by court order with the mental health treatment agency.
As added by P.L.139-1999, SEC.1.

IC 35-40-9-3
Court to give notice on behalf of mental health treatment agency
Sec. 3. The court described in IC 35-40-5-2 shall give the notice required under IC 35-40-5-2 on behalf of the mental health treatment agency.
As added by P.L.139-1999, SEC.1.



CHAPTER 10. REQUEST FOR NOTICE

IC 35-40-10-2
Forms designated by prosecuting attorney
Sec. 2. A notice provided to a victim under this article must be on a form designated by the prosecuting attorney. The prosecuting attorneys council of Indiana established by IC 33-39-8-2 shall develop and disseminate model notice forms for use by prosecuting attorneys.
As added by P.L.139-1999, SEC.1. Amended by P.L.98-2004, SEC.153.



CHAPTER 11. VICTIM'S DISCRETION; FORM OF STATEMENT

IC 35-40-11-2
Oral, written, or taped statements allowed
Sec. 2. Except as provided in section 3 of this chapter, a victim's right to be heard may be exercised, at the victim's discretion, through an oral statement, submission of a written statement, or submission of a statement through audiotape or videotape.
As added by P.L.139-1999, SEC.1.

IC 35-40-11-3
Statement when victim in custody
Sec. 3. If a victim is in custody for committing or allegedly committing an offense, the victim may be heard by submitting a written statement to the court.
As added by P.L.139-1999, SEC.1.



CHAPTER 12. PROCEDURES RELATED TO NOTICES AND CONSULTATIONS

IC 35-40-12-2
Notice to victim's agent
Sec. 2. (a) This section applies if the victim is an entity other than an individual.
(b) A notice or consultation required under this article may be performed by notifying or consulting with a responsible officer or agent of the entity.
As added by P.L.139-1999, SEC.1.

IC 35-40-12-3
Notice when victim is a partnership
Sec. 3. (a) This section applies if the victim is a partnership.
(b) A notice or consultation required under this article may be performed by notifying or consulting with at least one (1) partner.
As added by P.L.139-1999, SEC.1.

IC 35-40-12-4
Name and address of person to receive notice
Sec. 4. (a) This section applies if the victim is an entity other than an individual.
(b) A request for notice under IC 35-40-10 must identify the name, electronic mail address, and mailing address of the person who is to receive notices and consultations on behalf of the entity.
As added by P.L.139-1999, SEC.1. Amended by P.L.162-2011, SEC.58.

IC 35-40-12-5
Notice to multiple victims
Sec. 5. (a) This section applies if there are multiple victims that are entitled to notices or consultations under this article.
(b) The prosecuting attorney for the county in which the crime occurred may adopt procedures that afford to a group of victims the

rights afforded by this article.
As added by P.L.139-1999, SEC.1.



CHAPTER 13. INABILITY TO EXERCISE RIGHTS; DESIGNATION OF OTHERS; REPRESENTATIVE OF A MINOR

IC 35-40-13-2
Appointment of representative by court
Sec. 2. If a victim is incompetent, deceased, or otherwise incapable of designating another person to act in the victim's place, the court may appoint, upon request of the prosecuting attorney, a lawful representative who is not a witness.
As added by P.L.139-1999, SEC.1.

IC 35-40-13-3
Victim a minor
Sec. 3. If the victim is a minor, the victim's parents or legal guardian may exercise all of the victim's rights on behalf of the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-13-4
Victim not a minor; appointment of representative by court
Sec. 4. If section 3 of this chapter does not apply, the court shall consider appointing a relative of the incompetent, deceased, or otherwise incapable victim as the lawful representative.
As added by P.L.139-1999, SEC.1.

IC 35-40-13-5
Guidelines for court when appointing representatives
Sec. 5. The court shall consider the following guidelines in appointing a person to represent an incompetent or deceased victim:
(1) Any conflict occasioned by the allegation of criminal conduct that substantially or adversely affected the person.
(2) The person's willingness and ability to do all of the following:
(A) Work with and accompany the victim through all proceedings, including criminal, civil, and dependency proceedings.
(B) Communicate with the victim.
(C) Express the concerns of the victim to those authorized to

come in contact with the victim as a result of the proceedings.
(3) The person's training, if any, to serve as a representative of the incompetent victim.
(4) The likelihood of the person being called as a witness in the criminal case involving the incompetent victim.
As added by P.L.139-1999, SEC.1.



CHAPTER 14. RIGHTS OF VICTIMS OF IDENTITY DECEPTION

IC 35-40-14-2
"Unit"
Sec. 2. As used in this chapter, "unit" refers to the identity theft unit established under IC 4-6-13-2.
As added by P.L.137-2009, SEC.11.

IC 35-40-14-3
Duties of law enforcement agencies concerning identity theft
Sec. 3. (a) A person who has learned or reasonably suspects that the person has been the victim of identity theft may contact the local law enforcement agency that has jurisdiction over the person's residence. The local law enforcement agency shall take an official report of the matter and provide the complainant with a copy of that report. Even if jurisdiction lies elsewhere for investigation and prosecution of a crime of theft, the local law enforcement agency shall take the complaint and provide the person with a copy of the complaint. The law enforcement authority may refer the complaint to a law enforcement agency in a different jurisdiction.
(b) This section does not affect the discretion of a local law enforcement agency to allocate resources for investigation of crimes. A complaint filed under this section is not required to be counted as an open case for purposes of compiling open case statistics.
As added by P.L.137-2009, SEC.11.

IC 35-40-14-4
Protections for victims of identity theft
Sec. 4. (a) A person who is injured by a crime of identity theft or who has filed a police report alleging commission of an offense of identity theft may file an application with the court in the jurisdiction where the person resides for the issuance of a court order declaring that the person is a victim of identity theft. A person may file an application under this section regardless of whether the person is able to identify each person who allegedly obtained, possessed, transferred, or used the person's identifying information in an unlawful manner.
(b) A person filing an application under subsection (a) shall file a copy of the application with the unit. The unit may appear at and present evidence in a hearing conducted under this section if the unit

determines that a court order declaring the applicant a victim of identity theft would be inappropriate.
(c) A person is presumed to be a victim of identity theft under this section if another person is charged with and convicted of an offense of identity theft for unlawfully obtaining, possessing, transferring, or using the person's identifying information.
(d) After notice and hearing, if the court is satisfied by a preponderance of the evidence that the applicant has been injured by a crime of identity theft, the court shall enter an order containing:
(1) a declaration that the person filing the application is a victim of identity theft resulting from the commission of a crime of identity theft;
(2) any known information identifying the violator or person charged with the offense;
(3) the specific personal identifying information and any related document or record used to commit the alleged offense; and
(4) information identifying any financial account or transaction affected by the alleged offense, including:
(A) the name of the financial institution in which the account is established or of the merchant or creditor involved in the transaction, as appropriate;
(B) any relevant account numbers;
(C) the dollar amount of the account or transaction affected by the alleged offense; and
(D) the date or dates of the offense.
(e) Except as provided in subsection (h), an order issued under this section must be sealed because of the confidential nature of the information required to be included in the order. The order may be opened and the order or a copy of the order may be released only:
(1) to the proper officials in a civil proceeding brought by or against the victim arising or resulting from the commission of a crime of identity theft, including a proceeding to set aside a judgment obtained against the victim;
(2) to the victim for the purpose of submitting the copy of the order to a governmental entity or private business to:
(A) prove that a financial transaction or account of the victim was directly affected by the commission of a crime of identity theft; and
(B) correct any record of the entity or business that contains inaccurate or false information as a result of the offense;
(3) on order of the judge; or
(4) as otherwise required by law.
(f) A court at any time may vacate an order issued under this section if the court finds that the application or any information submitted to the court by the applicant contains a fraudulent misrepresentation or a material misrepresentation of fact.
(g) Except as provided in subsection (h), a copy of the order provided to a person under subsection (e)(1) must remain sealed throughout and after the civil proceeding. Information contained in a copy of an order provided to a governmental entity or business

under subsection (e)(2) is confidential and may not be released to another person except as otherwise required by law.
(h) The following information regarding an application filed under this section may be released to the public:
(1) The name of the applicant.
(2) The county of residence of the applicant.
(3) Whether the application was approved or denied by the court.
As added by P.L.137-2009, SEC.11.






ARTICLE 41. SUBSTANTIVE CRIMINAL PROVISIONS

CHAPTER 1. JURISDICTION AND DEFINITIONS

IC 35-41-1-1
Jurisdiction
Sec. 1. (a) As used in this section, "Indiana" includes:
(1) the area within the boundaries of the state of Indiana, as set forth in Article 14, Section 1 of the Constitution of the State of Indiana;
(2) the portion of the Ohio River on which Indiana possesses concurrent jurisdiction with the state of Kentucky under Article 14, Section 2 of the Constitution of the State of Indiana; and
(3) the portion of the Wabash River on which Indiana possesses concurrent jurisdiction with the state of Illinois under Article 14, Section 2 of the Constitution of the State of Indiana.
(b) A person may be convicted under Indiana law of an offense if:
(1) either the conduct that is an element of the offense, the result that is an element, or both, occur in Indiana;
(2) conduct occurring outside Indiana is sufficient under Indiana law to constitute an attempt to commit an offense in Indiana;
(3) conduct occurring outside Indiana is sufficient under Indiana law to constitute a conspiracy to commit an offense in Indiana, and an overt act in furtherance of the conspiracy occurs in Indiana;
(4) conduct occurring in Indiana establishes complicity in the commission of, or an attempt or conspiracy to commit, an offense in another jurisdiction that also is an offense under Indiana law;
(5) the offense consists of the omission to perform a duty imposed by Indiana law with respect to domicile, residence, or a relationship to a person, thing, or transaction in Indiana;
(6) conduct that is an element of the offense or the result of conduct that is an element of the offense, or both, involve the use of the Internet or another computer network (as defined in IC 35-43-2-3) and access to the Internet or other computer network occurs in Indiana; or
(7) conduct: (A) involves the use of:
(i) the Internet or another computer network (as defined in IC 35-43-2-3); or
(ii) another form of electronic communication;
(B) occurs outside Indiana and the victim of the offense resides in Indiana at the time of the offense; and
(C) is sufficient under Indiana law to constitute an offense in Indiana.
(c) When the offense is homicide, either the death of the victim or bodily impact causing death constitutes a result under subsection (b)(1). If the body of a homicide victim is found in Indiana, it is presumed that the result occurred in Indiana.
(d) If the offense is identity deception or synthetic identity deception, the lack of the victim's consent constitutes conduct that is an element of the offense under subsection (b)(1). If a victim of identity deception or synthetic identity deception resides in Indiana when a person knowingly or intentionally obtains, possesses, transfers, or uses the victim's identifying information, it is presumed that the conduct that is the lack of the victim's consent occurred in Indiana.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.1; P.L.295-1995, SEC.1; P.L.115-2005, SEC.3; P.L.125-2006, SEC.8; P.L.137-2009, SEC.12.

IC 35-41-1-2
Repealed
(Repealed by P.L.311-1983, SEC.49.)

IC 35-41-1-3
Repealed
(Repealed by P.L.114-2012, SEC.80.)

IC 35-41-1-3.1
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 35-41-1-3.2
Repealed
(Repealed by P.L.114-2012, SEC.81.)

IC 35-41-1-3.3
Repealed
(Repealed by P.L.1-2010, SEC.156.)

IC 35-41-1-3.4
Repealed
(Repealed by P.L.114-2012, SEC.82.)

IC 35-41-1-3.5 Version a
"Analog" Note: This version of section effective until 7-1-2012. See also following repeal of this section, effective 7-1-2012.
Sec. 3.5. "Analog", for purposes of section 26.3 of this chapter, means a new or novel chemical entity, independent of synthetic route or natural origin, having substantially the same:
(1) carbon backbone structure; and
(2) pharmacological mechanism of action;
as a compound specifically defined as a synthetic drug in section 26.3 of this chapter.
As added by P.L.78-2012, SEC.10.

IC 35-41-1-3.5 Version b
Repealed
(Repealed by P.L.114-2012, SEC.83.)
Note: This repeal of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.

IC 35-41-1-4
Repealed
(Repealed by P.L.114-2012, SEC.84.)

IC 35-41-1-4.3
Repealed
(Repealed by P.L.114-2012, SEC.85.)

IC 35-41-1-4.4
Repealed
(Repealed by P.L.114-2012, SEC.86.)

IC 35-41-1-4.5
Repealed
(Repealed by P.L.9-1990, SEC.17.)

IC 35-41-1-4.6
Repealed
(Repealed by P.L.114-2012, SEC.87.)

IC 35-41-1-4.7
Repealed
(Repealed by P.L.114-2012, SEC.88.)

IC 35-41-1-5
Repealed
(Repealed by P.L.114-2012, SEC.89.)

IC 35-41-1-5.5
Repealed
(Repealed by P.L.114-2012, SEC.90.)

IC 35-41-1-6 Repealed
(Repealed by P.L.114-2012, SEC.91.)

IC 35-41-1-6.3
Repealed
(Repealed by P.L.114-2012, SEC.92.)

IC 35-41-1-6.5
Repealed
(Repealed by P.L.114-2012, SEC.93.)

IC 35-41-1-6.6
Repealed
(Repealed by P.L.114-2012, SEC.94.)

IC 35-41-1-7
Repealed
(Repealed by P.L.114-2012, SEC.95.)

IC 35-41-1-8
Repealed
(Repealed by P.L.114-2012, SEC.96.)

IC 35-41-1-8.5
Repealed
(Repealed by P.L.114-2012, SEC.97.)

IC 35-41-1-9
Repealed
(Repealed by P.L.114-2012, SEC.98.)

IC 35-41-1-10
Repealed
(Repealed by P.L.114-2012, SEC.99.)

IC 35-41-1-10.3
Repealed
(Repealed by P.L.114-2012, SEC.100.)

IC 35-41-1-10.5
Repealed
(Repealed by P.L.114-2012, SEC.101.)

IC 35-41-1-10.6
Repealed
(Repealed by P.L.114-2012, SEC.102.)

IC 35-41-1-10.7
Repealed
(Repealed by P.L.1-2003, SEC.106.)
IC 35-41-1-10.8
Repealed
(Repealed by P.L.114-2012, SEC.103.)

IC 35-41-1-11
Repealed
(Repealed by P.L.114-2012, SEC.104.)

IC 35-41-1-12
Repealed
(Repealed by P.L.114-2012, SEC.105.)

IC 35-41-1-12.3
Repealed
(Repealed by P.L.114-2012, SEC.106.)

IC 35-41-1-13
Repealed
(Repealed by P.L.114-2012, SEC.107.)

IC 35-41-1-14
Repealed
(Repealed by P.L.114-2012, SEC.108.)

IC 35-41-1-15
Repealed
(Repealed by P.L.114-2012, SEC.109.)

IC 35-41-1-16
Repealed
(Repealed by P.L.114-2012, SEC.110.)

IC 35-41-1-16.5
Repealed
(Repealed by P.L.114-2012, SEC.111.)

IC 35-41-1-17
Repealed
(Repealed by P.L.114-2012, SEC.112.)

IC 35-41-1-18
Repealed
(Repealed by P.L.114-2012, SEC.113.)

IC 35-41-1-18.3
Repealed
(Repealed by P.L.114-2012, SEC.114.)

IC 35-41-1-18.5 Repealed
(Repealed by P.L.114-2012, SEC.115.)

IC 35-41-1-19
Repealed
(Repealed by P.L.114-2012, SEC.116.)

IC 35-41-1-19.3
Repealed
(Repealed by P.L.114-2012, SEC.117.)

IC 35-41-1-19.4
Repealed
(Repealed by P.L.114-2012, SEC.118.)

IC 35-41-1-20
Repealed
(Repealed by P.L.114-2012, SEC.119.)

IC 35-41-1-21
Repealed
(Repealed by P.L.114-2012, SEC.120.)

IC 35-41-1-22
Repealed
(Repealed by P.L.114-2012, SEC.121.)

IC 35-41-1-23
Repealed
(Repealed by P.L.114-2012, SEC.122.)

IC 35-41-1-23.7
Repealed
(Repealed by P.L.114-2012, SEC.123.)

IC 35-41-1-24
Repealed
(Repealed by P.L.114-2012, SEC.124.)

IC 35-41-1-24.2
Repealed
(Repealed by P.L.114-2012, SEC.125.)

IC 35-41-1-24.3
Repealed
(Repealed by P.L.114-2012, SEC.126.)

IC 35-41-1-24.7
Repealed
(Repealed by P.L.114-2012, SEC.127.)
IC 35-41-1-24.8
Repealed
(Repealed by P.L.114-2012, SEC.128.)

IC 35-41-1-25
Repealed
(Repealed by P.L.114-2012, SEC.129.)

IC 35-41-1-26
Repealed
(Repealed by P.L.114-2012, SEC.130.)

IC 35-41-1-26.3 Version a
"Synthetic cannabinoid"
Note: This version of section amended by P.L.6-2012, SEC.224, effective until 7-1-2012. See also following version of this section amended by P.L.78-2012, SEC.11, effective until 7-1-2012, and following repeal of this section, effective 7-1-2012.
Sec. 26.3. "Synthetic cannabinoid" means a substance containing one (1) or more of the following chemical compounds:
(1) JWH-015 ((2-Methyl-1-propyl-1H- indol-3-yl)-1-naphthalenylmethanone).
(2) JWH-018 (1-pentyl-3-(1-naphthoyl)indole).
(3) JWH-019 (1-hexyl-3-(naphthalen-1-oyl)indole).
(4) JWH-073 (naphthalen-1-yl-(1-butylindol-3-yl)methanone).
(5) JWH-081 (4-methoxynaphthalen- 1-yl- (1-pentylindol- 3-yl)methanone).
(6) JWH-122 (1-Pentyl-3-(4-methyl-1-naphthoyl)indole).
(7) JWH-200 ((1-(2-morpholin-4-ylethyl)indol-3-yl)- naphthalen-1-ylmethanone).
(8) JWH-250 (1-pentyl-3-(2-methoxyphenylacetyl)indole).
(9) JWH-251 (1-pentyl-3-(2-methylphenylacetyl)indole).
(10) JWH-398 (1-pentyl-3-(4-chloro-1-naphthoyl)indole).
(11) HU-210 ((6aR,10aR)- 9-(Hydroxymethyl)- 6,6-dimethyl- 3-(2-methyloctan-2-yl)- 6a,7,10,10a-tetrahydrobenzo [c]chromen- 1-ol).
(12) HU-211 ((6aS,10aS)-9-(Hydroxymethyl)- 6,6-dimethyl- 3-(2-methyloctan-2-yl)- 6a,7,10,10a-tetrahydrobenzo [c]chromen-1-ol).
(13) HU-308 ([(1R,2R,5R)-2-[2,6-dimethoxy-4-
(2-methyloctan- 2-yl)phenyl]-
7,7-dimethyl-4-bicyclo[3.1.1]hept-3-enyl] methanol).
(14) HU-331 (3-hydroxy-2- [(1R,6R)-3-methyl-6- (1-methylethenyl)-2 -cyclohexen-1-yl]-5 -pentyl-2,5-cyclohexadiene-1,4-dione).
(15) CP 55,940 (2-[(1R,2R,5R)-5-hydroxy-2-(3-hydroxypropyl) cyclohexyl]- 5- (2-methyloctan-2-yl)phenol).
(16) CP 47,497 (2-[(1R,3S)-3-hydroxycyclohexyl]- 5- (2-methyloctan-2-yl)phenol) and its homologues. (17) WIN 55212-2
((R)-(+)-[2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl) pyrrolo [1,2,3-de)- 1,4- benzoxazin- 6-yl]-1-napthalenylmethanone).
(18) RCS-4 ((4-methoxyphenyl) (1-pentyl-1H-indol-3-yl)methanone).
(19) RCS-8 (1-(1-(2-cyclohexylethyl)-1H- indol-3-yl)-2-(2-methoxyphenyl)ethanone).
(20) 4-Methylmethcathinone. Other name: mephedrone.
(21) 3,4-Methylenedioxymethcathinone. Other name: methylone.
(22) Fluoromethcathinone.
(23) 4-Methoxymethcathinone. Other name: methedrone.
(24) 4-Ethylmethcathinone (4-EMC).
(25) Methylenedioxypyrovalerone. Other name: MDPV.
As added by P.L.138-2011, SEC.10; P.L.182-2011, SEC.10. Amended by P.L.6-2012, SEC.224.

IC 35-41-1-26.3 Version b
"Synthetic drug"
Note: This version of section amended by P.L.78-2012, SEC.11, effective until 7-1-2012. See also preceding version of this section amended by P.L.6-2012, SEC.224, effective until 7-1-2012, and following repeal of this section, effective 7-1-2012.
Sec. 26.3. "Synthetic drug" means:
(1) a substance containing one (1) or more of the following chemical compounds, including an analog of the compound:

(A) JWH-015 ((2-Methyl-1-propyl-1H- indol-3-yl)-1-naphthalenylmethanone).

(B) JWH-018 (1-pentyl-3-(1-naphthoyl)indole).
(C) JWH-019 (1-hexyl-3-(naphthalen-1-oyl)indole).

(D) JWH-073 (naphthalen-1-yl-(1-butylindol-3-yl)methanone).

(E) JWH-081 (4-methoxynaphthalen- 1-yl- (1-pentylindol- 3-yl)methanone).
(F) JWH-122 (1-Pentyl-3-(4-methyl-1-naphthoyl)indole).
(G) JWH-200 ((1-(2-morpholin-4-ylethyl)indol-3-yl)- naphthalen-1-yl-methanone).
(H) JWH-250 (1-pentyl-3-(2-methoxyphenylacetyl)indole).
(I) JWH-251 (1-pentyl-3-(2-methylphenylacetyl)indole).
(J) JWH-398 (1-pentyl-3-(4-chloro-1-naphthoyl)indole).
(K) HU-210 ((6aR,10aR)- 9-(Hydroxymethyl)- 6,6-dimethyl- 3-(2-methyloctan-2-yl)- 6a,7,10,10a-tetrahydrobenzo [c]chromen- 1-ol).
(L) HU-211 ((6aS,10aS)-9-(Hydroxymethyl)- 6,6-dimethyl- 3-(2-methyloctan-2-yl)- 6a,7,10,10a-tetrahydrobenzo [c]chromen-1-ol).
(M) HU-308 ([(1R,2R,5R)-2-[2,6-dimethoxy-4- (2-methyloctan- 2-yl)phenyl]- 7,7-dimethyl-4-bicyclo[3.1.1]hept-3-enyl] methanol). (N) HU-331 (3-hydroxy-2- [(1R,6R)-3-methyl-6- (1-methylethenyl)-2 -cyclohexen-1-yl]-5 -pentyl-2,5-cyclohexadiene-1,4-dione).

(O) CP 55,940 (2-[(1R,2R,5R)-5-hydroxy-2-(3-hydroxypropyl) cyclohexyl]- 5- (2-methyloctan-2-yl)phenol).

(P) CP 47,497 (2-[(1R,3S)-3-hydroxycyclohexyl]- 5- (2-methyloctan-2-yl)phenol) and its homologues, or
2-[(1R,3S)-3-hydroxycyclohexyl]-5-(2-methyloctan-2-yl)
phenol), where side chain n=5, and homologues where side chain n=4, 6, or 7.

(Q) WIN 55212-2 ((R)-(+)-[2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl) pyrrolo [1,2,3-de)- 1,4- benzoxazin- 6-yl]-1-napthalenylmethanone).

(R) RCS-4 ((4-methoxyphenyl) (1-pentyl-1H-indol-3-yl)methanone).

(S) RCS-8 (1-(1-(2-cyclohexylethyl)-1H- indol-3-yl)-2-(2-methoxyphenyl)ethanone).

(T) 4-Methylmethcathinone. Other name: mephedrone.
(U) 3,4-Methylenedioxymethcathinone. Other name: methylone.
(V) Fluoromethcathinone.
(W) 4-Methoxymethcathinone. Other name: methedrone.
(X) 4-Ethylmethcathinone (4-EMC).
(Y) Methylenedioxypyrovalerone. Other name: MDPV.
(Z) JWH-007, or 1-pentyl-2-methyl-3-(1-naphthoyl)indole.

(AA) JWH-098, or 1-pentyl-2-methyl-3-(4-methoxy-1-naphthoyl)indole.

(BB) JWH-164, or 1-pentyl-3-(7-methoxy-1-naphthoyl)indole.

(CC) JWH-210, or 1-pentyl-3-(4-ethyl-1-naphthoyl)indole.

(DD) JWH-201, or 1-pentyl-3-(4-methoxyphenylacetyl)indole.

(EE) JWH-203, or 1-pentyl-3-(2-chlorophenylacetyl)indole.
(FF) AM-694, or
1-(5-fluoropentyl)-3-(2-iodobenzoyl)indole.
(GG) CP 50,556-1, or
[(6S,6aR,9R,10aR)-9-hydroxy-6-methyl-3-[(2R)-5-phenyl pentan-2-yl]oxy-5,6,6a,7,8,9,10,10a-octahydrophenanthrid
in-1-yl] acetate.
(HH) Dimethylheptylpyran, or DMHP.
(II) 4-Methyl-alpha-pyrrolidinobutiophenone, or MPBP.
(JJ) 6-APB [6-(2-aminopropyl)benzofuran].
(LL) 7-hydroxymitragynine.
(MM) .-PPP [.-pyrrolidinopropiophenone].
(NN) .-PVP (desmethylpyrovalerone).
(OO) AM-251.
(PP) AM-1241.
(QQ) AM-2201. (RR) AM-2233.
(SS) Buphedrone.
(TT) Butylone.
(UU) CP-47,497-C7.
(VV) CP-47,497-C8.
(WW) Desoxypipradol.
(XX) Ethylone.
(YY) Eutylone.
(ZZ) Flephedrone.
(AAA) JWH-011.
(BBB) JWH-020.
(CCC) JWH-022.
(DDD) JWH-030.
(EEE) JWH-182.
(FFF) JWH-302.
(GGG) MDAI [5,6-methylenedioxy-2-aminoindane].
(HHH) Mitragynine.
(III) Naphyrone.
(JJJ) Pentedrone.
(LLL) Pentylone.
(MMM) Methoxetamine
[2-(3-methoxyphenyl)-2-(ethylamino)- cyclohexanone].
(2) Any compound structurally derived from 3-(1-naphthoyl)indole or 1H-indol-3-yl-(1-naphthyl)methane by substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent.
(3) Any compound structurally derived from 3-(1-naphthoyl) pyrrole by substitution at the nitrogen atom of the pyrrole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the pyrrole ring to any extent and whether or not substituted in the naphthyl ring to any extent.
(4) Any compound structurally derived from 1-(1-naphthylmethyl)indene by substitution at the 3-position of the indene ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indene ring to any extent and whether or not substituted in the naphthyl ring to any extent.
(5) Any compound structurally derived from 3-phenylacetylindole by substitution at the nitrogen atom of the indole ring with alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted

in the phenyl ring to any extent.
(6) Any compound structurally derived from 2-(3-hydroxycyclohexyl)phenol by substitution at the 5-position of the phenolic ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not substituted in the cyclohexyl ring to any extent.
(7) Any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent.
(8) Any compound, except bupropion or a compound listed under a different schedule, structurally derived from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified:
(A) by substitution in the ring system to any extent with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl, or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents;
(B) by substitution at the 3-position with an acyclic alkyl substituent;
(C) by substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, or methoxybenzyl groups; or
(D) by inclusion of the 2-amino nitrogen atom in a cyclic structure.
(9) Any compound determined to be a synthetic drug by rule adopted under IC 25-26-13-4.1.
As added by P.L.138-2011, SEC.10; P.L.182-2011, SEC.10. Amended by P.L.78-2012, SEC.11.

IC 35-41-1-26.3 Version c
Repealed
(Repealed by P.L.114-2012, SEC.131.)
Note: This repeal of section effective 7-1-2012. See also preceding version of this section amended by P.L.6-2012, SEC.224, effective until 7-1-2012, and preceding version of this section amended by P.L.78-2012, SEC.11, effective until 7-1-2012.

IC 35-41-1-26.5
Repealed
(Repealed by P.L.114-2012, SEC.132.)

IC 35-41-1-26.8
Repealed
(Repealed by P.L.105-2010, SEC.18.)
IC 35-41-1-27
Repealed
(Repealed by P.L.114-2012, SEC.133.)

IC 35-41-1-28
Repealed
(Repealed by P.L.114-2012, SEC.134.)

IC 35-41-1-29
Repealed
(Repealed by P.L.114-2012, SEC.135.)

IC 35-41-1-29.4
Repealed
(Repealed by P.L.114-2012, SEC.136.)



CHAPTER 2. BASIS OF CRIMINAL LIABILITY

IC 35-41-2-2
Culpability
Sec. 2. (a) A person engages in conduct "intentionally" if, when he engages in the conduct, it is his conscious objective to do so.
(b) A person engages in conduct "knowingly" if, when he engages in the conduct, he is aware of a high probability that he is doing so.
(c) A person engages in conduct "recklessly" if he engages in the conduct in plain, conscious, and unjustifiable disregard of harm that might result and the disregard involves a substantial deviation from acceptable standards of conduct.
(d) Unless the statute defining the offense provides otherwise, if a kind of culpability is required for commission of an offense, it is required with respect to every material element of the prohibited conduct.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.4.

IC 35-41-2-3
Liability of corporation, partnership, or unincorporated association
Sec. 3. (a) A corporation, limited liability company, partnership, or unincorporated association may be prosecuted for any offense; it may be convicted of an offense only if it is proved that the offense was committed by its agent acting within the scope of his authority.
(b) Recovery of a fine, costs (including fees), or forfeiture from a corporation, limited liability company, partnership, or unincorporated association is limited to the property of the corporation, limited liability company, partnership, or unincorporated association.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.5; P.L.8-1993, SEC.510; P.L.106-2010, SEC.14.

IC 35-41-2-4 Aiding, inducing, or causing an offense
Sec. 4. A person who knowingly or intentionally aids, induces, or causes another person to commit an offense commits that offense, even if the other person:
(1) has not been prosecuted for the offense;
(2) has not been convicted of the offense; or
(3) has been acquitted of the offense.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.6.

IC 35-41-2-5
Intoxication
Sec. 5. Intoxication is not a defense in a prosecution for an offense and may not be taken into consideration in determining the existence of a mental state that is an element of the offense unless the defendant meets the requirements of IC 35-41-3-5.
As added by P.L.210-1997, SEC.3.



CHAPTER 3. DEFENSES RELATING TO CULPABILITY

IC 35-41-3-2
Use of force to protect person or property
Sec. 2. (a) In enacting this section, the general assembly finds and declares that it is the policy of this state to recognize the unique character of a citizen's home and to ensure that a citizen feels secure in his or her own home against unlawful intrusion by another individual or a public servant. By reaffirming the long standing right of a citizen to protect his or her home against unlawful intrusion, however, the general assembly does not intend to diminish in any way the other robust self defense rights that citizens of this state have always enjoyed. Accordingly, the general assembly also finds and declares that it is the policy of this state that people have a right to defend themselves and third parties from physical harm and crime. The purpose of this section is to provide the citizens of this state with a lawful means of carrying out this policy.
(b) As used in this section, "public servant" means a person described in IC 35-41-1-17, IC 35-31.5-2-129, or IC 35-31.5-2-185.
(c) A person is justified in using reasonable force against any other person to protect the person or a third person from what the person reasonably believes to be the imminent use of unlawful force. However, a person:
(1) is justified in using deadly force; and
(2) does not have a duty to retreat;
if the person reasonably believes that that force is necessary to prevent serious bodily injury to the person or a third person or the commission of a forcible felony. No person in this state shall be placed in legal jeopardy of any kind whatsoever for protecting the person or a third person by reasonable means necessary.
(d) A person:
(1) is justified in using reasonable force, including deadly force, against any other person; and
(2) does not have a duty to retreat;
if the person reasonably believes that the force is necessary to prevent or terminate the other person's unlawful entry of or attack on the person's dwelling, curtilage, or occupied motor vehicle.
(e) With respect to property other than a dwelling, curtilage, or an occupied motor vehicle, a person is justified in using reasonable force against any other person if the person reasonably believes that the force is necessary to immediately prevent or terminate the other person's trespass on or criminal interference with property lawfully

in the person's possession, lawfully in possession of a member of the person's immediate family, or belonging to a person whose property the person has authority to protect. However, a person:
(1) is justified in using deadly force; and
(2) does not have a duty to retreat;
only if that force is justified under subsection (c).
(f) A person is justified in using reasonable force, including deadly force, against any other person and does not have a duty to retreat if the person reasonably believes that the force is necessary to prevent or stop the other person from hijacking, attempting to hijack, or otherwise seizing or attempting to seize unlawful control of an aircraft in flight. For purposes of this subsection, an aircraft is considered to be in flight while the aircraft is:
(1) on the ground in Indiana:
(A) after the doors of the aircraft are closed for takeoff; and
(B) until the aircraft takes off;
(2) in the airspace above Indiana; or
(3) on the ground in Indiana:
(A) after the aircraft lands; and
(B) before the doors of the aircraft are opened after landing.
(g) Notwithstanding subsections (c) through (e), a person is not justified in using force if:
(1) the person is committing or is escaping after the commission of a crime;
(2) the person provokes unlawful action by another person with intent to cause bodily injury to the other person; or
(3) the person has entered into combat with another person or is the initial aggressor unless the person withdraws from the encounter and communicates to the other person the intent to do so and the other person nevertheless continues or threatens to continue unlawful action.
(h) Notwithstanding subsection (f), a person is not justified in using force if the person:
(1) is committing, or is escaping after the commission of, a crime;
(2) provokes unlawful action by another person, with intent to cause bodily injury to the other person; or
(3) continues to combat another person after the other person withdraws from the encounter and communicates the other person's intent to stop hijacking, attempting to hijack, or otherwise seizing or attempting to seize unlawful control of an aircraft in flight.
(i) A person is justified in using reasonable force against a public servant if the person reasonably believes the force is necessary to:
(1) protect the person or a third person from what the person reasonably believes to be the imminent use of unlawful force;
(2) prevent or terminate the public servant's unlawful entry of or attack on the person's dwelling, curtilage, or occupied motor vehicle; or
(3) prevent or terminate the public servant's unlawful trespass

on or criminal interference with property lawfully in the person's possession, lawfully in possession of a member of the person's immediate family, or belonging to a person whose property the person has authority to protect.
(j) Notwithstanding subsection (i), a person is not justified in using force against a public servant if:
(1) the person is committing or is escaping after the commission of a crime;
(2) the person provokes action by the public servant with intent to cause bodily injury to the public servant;
(3) the person has entered into combat with the public servant or is the initial aggressor, unless the person withdraws from the encounter and communicates to the public servant the intent to do so and the public servant nevertheless continues or threatens to continue unlawful action; or
(4) the person reasonably believes the public servant is:
(A) acting lawfully; or
(B) engaged in the lawful execution of the public servant's official duties.
(k) A person is not justified in using deadly force against a public servant whom the person knows or reasonably should know is a public servant unless:
(1) the person reasonably believes that the public servant is:
(A) acting unlawfully; or
(B) not engaged in the execution of the public servant's official duties; and
(2) the force is reasonably necessary to prevent serious bodily injury to the person or a third person.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.8; Acts 1979, P.L.297, SEC.1; P.L.59-2002, SEC.1; P.L.189-2006, SEC.1; P.L.161-2012, SEC.1.

IC 35-41-3-3
Use of force relating to arrest or escape
Sec. 3. (a) A person other than a law enforcement officer is justified in using reasonable force against another person to effect an arrest or prevent the other person's escape if:
(1) a felony has been committed; and
(2) there is probable cause to believe the other person committed that felony.
However, such a person is not justified in using deadly force unless that force is justified under section 2 of this chapter.
(b) A law enforcement officer is justified in using reasonable force if the officer reasonably believes that the force is necessary to effect a lawful arrest. However, an officer is justified in using deadly force only if the officer:
(1) has probable cause to believe that that deadly force is necessary:
(A) to prevent the commission of a forcible felony; or
(B) to effect an arrest of a person who the officer has

probable cause to believe poses a threat of serious bodily injury to the officer or a third person; and
(2) has given a warning, if feasible, to the person against whom the deadly force is to be used.
(c) A law enforcement officer making an arrest under an invalid warrant is justified in using force as if the warrant was valid, unless the officer knows that the warrant is invalid.
(d) A law enforcement officer who has an arrested person in custody is justified in using the same force to prevent the escape of the arrested person from custody that the officer would be justified in using if the officer was arresting that person. However, an officer is justified in using deadly force only if the officer:
(1) has probable cause to believe that deadly force is necessary to prevent the escape from custody of a person who the officer has probable cause to believe poses a threat of serious bodily injury to the officer or a third person; and
(2) has given a warning, if feasible, to the person against whom the deadly force is to be used.
(e) A guard or other official in a penal facility or a law enforcement officer is justified in using reasonable force, including deadly force, if the officer has probable cause to believe that the force is necessary to prevent the escape of a person who is detained in the penal facility.
(f) Notwithstanding subsection (b), (d), or (e), a law enforcement officer who is a defendant in a criminal prosecution has the same right as a person who is not a law enforcement officer to assert self-defense under IC 35-41-3-2.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.9; Acts 1979, P.L.297, SEC.2; P.L.245-1993, SEC.1.

IC 35-41-3-4
Repealed
(Repealed by Acts 1977, P.L.340, SEC.148.)

IC 35-41-3-5
Intoxication
Sec. 5. It is a defense that the person who engaged in the prohibited conduct did so while he was intoxicated, only if the intoxication resulted from the introduction of a substance into his body:
(1) without his consent; or
(2) when he did not know that the substance might cause intoxication.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.10; Acts 1980, P.L.205, SEC.1; P.L.210-1997, SEC.4.

IC 35-41-3-6
Mental disease or defect
Sec. 6. (a) A person is not responsible for having engaged in prohibited conduct if, as a result of mental disease or defect, he was

unable to appreciate the wrongfulness of the conduct at the time of the offense.
(b) As used in this section, "mental disease or defect" means a severely abnormal mental condition that grossly and demonstrably impairs a person's perception, but the term does not include an abnormality manifested only by repeated unlawful or antisocial conduct.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.11; P.L.184-1984, SEC.1.

IC 35-41-3-7
Mistake of fact
Sec. 7. It is a defense that the person who engaged in the prohibited conduct was reasonably mistaken about a matter of fact, if the mistake negates the culpability required for commission of the offense.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.12.

IC 35-41-3-8
Duress
Sec. 8. (a) It is a defense that the person who engaged in the prohibited conduct was compelled to do so by threat of imminent serious bodily injury to himself or another person. With respect to offenses other than felonies, it is a defense that the person who engaged in the prohibited conduct was compelled to do so by force or threat of force. Compulsion under this section exists only if the force, threat, or circumstances are such as would render a person of reasonable firmness incapable of resisting the pressure.
(b) This section does not apply to a person who:
(1) recklessly, knowingly, or intentionally placed himself in a situation in which it was foreseeable that he would be subjected to duress; or
(2) committed an offense against the person as defined in IC 35-42.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.13.

IC 35-41-3-9
Entrapment
Sec. 9. (a) It is a defense that:
(1) the prohibited conduct of the person was the product of a law enforcement officer, or his agent, using persuasion or other means likely to cause the person to engage in the conduct; and
(2) the person was not predisposed to commit the offense.
(b) Conduct merely affording a person an opportunity to commit the offense does not constitute entrapment.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.14.
IC 35-41-3-10
Abandonment
Sec. 10. With respect to a charge under IC 35-41-2-4, IC 35-41-5-1, or IC 35-41-5-2, it is a defense that the person who engaged in the prohibited conduct voluntarily abandoned his effort to commit the underlying crime and voluntarily prevented its commission.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.15.

IC 35-41-3-11
Mental disease or defect; use of justifiable reasonable force
Sec. 11. (a) As used in this section, "defendant" refers to an individual charged with any crime involving the use of force against a person.
(b) This section applies under the following circumstances when the defendant in a prosecution raises the issue that the defendant was at the time of the alleged crime suffering from the effects of battery as a result of the past course of conduct of the individual who is the victim of the alleged crime:
(1) The defendant raises the issue that the defendant was not responsible as a result of mental disease or defect under section 6 of this chapter, rendering the defendant unable to appreciate the wrongfulness of the conduct at the time of the crime.
(2) The defendant claims to have used justifiable reasonable force under section 2 of this chapter. The defendant has the burden of going forward to produce evidence from which a trier of fact could find support for the reasonableness of the defendant's belief in the imminence of the use of unlawful force or, when deadly force is employed, the imminence of serious bodily injury to the defendant or a third person or the commission of a forcible felony.
(c) If a defendant proposes to claim the use of justifiable reasonable force under subsection (b)(2), the defendant must file a written motion of that intent with the trial court not later than:
(1) twenty (20) days if the defendant is charged with a felony; or
(2) ten (10) days if the defendant is charged only with one (1) or more misdemeanors;
before the omnibus date. However, in the interest of justice and upon a showing of good cause, the court may permit the filing to be made at any time before the commencement of the trial.
(d) The introduction of any expert testimony under this section shall be in accordance with the Indiana Rules of Evidence.
As added by P.L.210-1997, SEC.5.



CHAPTER 4. STANDARD OF PROOF AND BARS TO PROSECUTION

IC 35-41-4-1
Standard of proof; insanity defense
Sec. 1. (a) A person may be convicted of an offense only if his guilt is proved beyond a reasonable doubt.
(b) Notwithstanding subsection (a), the burden of proof is on the defendant to establish the defense of insanity (IC 35-41-3-6) by a preponderance of the evidence.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.16; Acts 1978, P.L.145, SEC.9.

IC 35-41-4-2
Periods of limitation
Sec. 2. (a) Except as otherwise provided in this section, a prosecution for an offense is barred unless it is commenced:
(1) within five (5) years after the commission of the offense, in the case of a Class B, Class C, or Class D felony; or
(2) within two (2) years after the commission of the offense, in the case of a misdemeanor.
(b) A prosecution for a Class B or Class C felony that would otherwise be barred under this section may be commenced within one (1) year after the earlier of the date on which the state:
(1) first discovers evidence sufficient to charge the offender with the offense through DNA (deoxyribonucleic acid) analysis; or
(2) could have discovered evidence sufficient to charge the offender with the offense through DNA (deoxyribonucleic acid) analysis by the exercise of due diligence.
(c) A prosecution for a Class A felony may be commenced at any time.
(d) A prosecution for murder may be commenced: (1) at any time; and
(2) regardless of the amount of time that passes between:
(A) the date a person allegedly commits the elements of murder; and
(B) the date the alleged victim of the murder dies.
(e) A prosecution for the following offenses is barred unless commenced before the date that the alleged victim of the offense reaches thirty-one (31) years of age:
(1) IC 35-42-4-3(a) (Child molesting).
(2) IC 35-42-4-5 (Vicarious sexual gratification).
(3) IC 35-42-4-6 (Child solicitation).
(4) IC 35-42-4-7 (Child seduction).
(5) IC 35-46-1-3 (Incest).
(f) A prosecution for forgery of an instrument for payment of money, or for the uttering of a forged instrument, under IC 35-43-5-2, is barred unless it is commenced within five (5) years after the maturity of the instrument.
(g) If a complaint, indictment, or information is dismissed because of an error, defect, insufficiency, or irregularity, a new prosecution may be commenced within ninety (90) days after the dismissal even if the period of limitation has expired at the time of dismissal, or will expire within ninety (90) days after the dismissal.
(h) The period within which a prosecution must be commenced does not include any period in which:
(1) the accused person is not usually and publicly resident in Indiana or so conceals himself or herself that process cannot be served;
(2) the accused person conceals evidence of the offense, and evidence sufficient to charge the person with that offense is unknown to the prosecuting authority and could not have been discovered by that authority by exercise of due diligence; or
(3) the accused person is a person elected or appointed to office under statute or constitution, if the offense charged is theft or conversion of public funds or bribery while in public office.
(i) For purposes of tolling the period of limitation only, a prosecution is considered commenced on the earliest of these dates:
(1) The date of filing of an indictment, information, or complaint before a court having jurisdiction.
(2) The date of issuance of a valid arrest warrant.
(3) The date of arrest of the accused person by a law enforcement officer without a warrant, if the officer has authority to make the arrest.
(j) A prosecution is considered timely commenced for any offense to which the defendant enters a plea of guilty, notwithstanding that the period of limitation has expired.
(k) The following apply to the specified offenses:
(1) A prosecution for an offense under IC 30-2-9-7(b) (misuse of funeral trust funds) is barred unless commenced within five (5) years after the date of death of the settlor (as described in IC 30-2-9). (2) A prosecution for an offense under IC 30-2-10-9(b) (misuse of funeral trust funds) is barred unless commenced within five (5) years after the date of death of the settlor (as described in IC 30-2-10).
(3) A prosecution for an offense under IC 30-2-13-38(f) (misuse of funeral trust or escrow account funds) is barred unless commenced within five (5) years after the date of death of the purchaser (as defined in IC 30-2-13-9).
(l) A prosecution for an offense under IC 23-14-48-9 is barred unless commenced within five (5) years after the earlier of the date on which the state:
(1) first discovers evidence sufficient to charge the offender with the offense; or
(2) could have discovered evidence sufficient to charge the offender with the offense by the exercise of due diligence.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.17; P.L.309-1985, SEC.2; P.L.232-1993, SEC.3; P.L.9-2000, SEC.1; P.L.48-2001, SEC.1; P.L.1-2002, SEC.149; P.L.97-2004, SEC.124; P.L.6-2006, SEC.7, P.L.140-2006, SEC.30, and P.L.173-2006, SEC.30; P.L.143-2009, SEC.47.

IC 35-41-4-3
When prosecution barred for same offense
Sec. 3. (a) A prosecution is barred if there was a former prosecution of the defendant based on the same facts and for commission of the same offense and if:
(1) the former prosecution resulted in an acquittal or a conviction of the defendant (A conviction of an included offense constitutes an acquittal of the greater offense, even if the conviction is subsequently set aside.); or
(2) the former prosecution was terminated after the jury was impaneled and sworn or, in a trial by the court without a jury, after the first witness was sworn, unless (i) the defendant consented to the termination or waived, by motion to dismiss or otherwise, his right to object to the termination, (ii) it was physically impossible to proceed with the trial in conformity with law, (iii) there was a legal defect in the proceedings that would make any judgment entered upon a verdict reversible as a matter of law, (iv) prejudicial conduct, in or outside the courtroom, made it impossible to proceed with the trial without injustice to either the defendant or the state, (v) the jury was unable to agree on a verdict, or (vi) false statements of a juror on voir dire prevented a fair trial.
(b) If the prosecuting authority brought about any of the circumstances in subdivisions (a)(2)(i) through (a)(2)(vi) of this section, with intent to cause termination of the trial, another prosecution is barred.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.18.
IC 35-41-4-4
When prosecution barred for different offense
Sec. 4. (a) A prosecution is barred if all of the following exist:
(1) There was a former prosecution of the defendant for a different offense or for the same offense based on different facts.
(2) The former prosecution resulted in an acquittal or a conviction of the defendant or in an improper termination under section 3 of this chapter.
(3) The instant prosecution is for an offense with which the defendant should have been charged in the former prosecution.
(b) A prosecution is not barred under this section if the offense on which it is based was not consummated when the trial under the former prosecution began.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.19.

IC 35-41-4-5
Former prosecution in another jurisdiction a bar
Sec. 5. In a case in which the alleged conduct constitutes an offense within the concurrent jurisdiction of Indiana and another jurisdiction, a former prosecution in any other jurisdiction is a bar to a subsequent prosecution for the same conduct in Indiana, if the former prosecution resulted in an acquittal or a conviction of the defendant or in an improper termination under section 3 of this chapter.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.20.

IC 35-41-4-6
Invalid or fraudulently procured prosecution not a bar
Sec. 6. A former prosecution is not a bar under section 3, 4, or 5 of this chapter if:
(1) it was before a court that lacked jurisdiction over the defendant or the offense;
(2) it was procured by the defendant without the knowledge of the prosecuting authority and with intent to avoid a more severe sentence that might otherwise have been imposed; or
(3) it resulted in a conviction that was set aside, reversed, vacated, or held invalid in a subsequent proceeding, unless the defendant was adjudged not guilty or ordered discharged.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.21.



CHAPTER 5. OFFENSES OF GENERAL APPLICABILITY

IC 35-41-5-2
Conspiracy
Sec. 2. (a) A person conspires to commit a felony when, with intent to commit the felony, he agrees with another person to commit the felony. A conspiracy to commit a felony is a felony of the same class as the underlying felony. However, a conspiracy to commit murder is a Class A felony.
(b) The state must allege and prove that either the person or the person with whom he agreed performed an overt act in furtherance of the agreement.
(c) It is no defense that the person with whom the accused person is alleged to have conspired:
(1) has not been prosecuted;
(2) has not been convicted;
(3) has been acquitted;
(4) has been convicted of a different crime;
(5) cannot be prosecuted for any reason; or
(6) lacked the capacity to commit the crime.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.23.

IC 35-41-5-3
Multiple convictions
Sec. 3. (a) A person may not be convicted of both a conspiracy and an attempt with respect to the same underlying crime.
(b) A person may not be convicted of both a crime and an attempt to commit the same crime.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.24.






ARTICLE 42. OFFENSES AGAINST THE PERSON

CHAPTER 1. HOMICIDE

IC 35-42-1-1
Murder
Sec. 1. A person who:
(1) knowingly or intentionally kills another human being;
(2) kills another human being while committing or attempting to commit arson, burglary, child molesting, consumer product tampering, criminal deviate conduct, kidnapping, rape, robbery, human trafficking, promotion of human trafficking, sexual trafficking of a minor, or carjacking;
(3) kills another human being while committing or attempting to commit:
(A) dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1);
(B) dealing in or manufacturing methamphetamine (IC 35-48-4-1.1);
(C) dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2);
(D) dealing in a schedule IV controlled substance (IC 35-48-4-3); or
(E) dealing in a schedule V controlled substance; or
(4) knowingly or intentionally kills a fetus that has attained viability (as defined in IC 16-18-2-365);
commits murder, a felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.25; P.L.326-1987, SEC.2; P.L.296-1989, SEC.1; P.L.230-1993, SEC.2; P.L.261-1997, SEC.3; P.L.17-2001, SEC.15; P.L.151-2006, SEC.16; P.L.173-2006, SEC.51; P.L.1-2007, SEC.230.

IC 35-42-1-2
Causing suicide
Sec. 2. A person who intentionally causes another human being,

by force, duress, or deception, to commit suicide commits causing suicide, a Class B felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.26.

IC 35-42-1-2.5
Assisting suicide
Sec. 2.5. (a) This section does not apply to the following:
(1) A licensed health care provider who administers, prescribes, or dispenses medications or procedures to relieve a person's pain or discomfort, even if the medication or procedure may hasten or increase the risk of death, unless such medications or procedures are intended to cause death.
(2) The withholding or withdrawing of medical treatment or life-prolonging procedures by a licensed health care provider, including pursuant to IC 16-36-4 (living wills and life-prolonging procedures), IC 16-36-1 (health care consent), or IC 30-5 (power of attorney).
(b) A person who has knowledge that another person intends to commit or attempt to commit suicide and who intentionally does either of the following commits assisting suicide, a Class C felony:
(1) Provides the physical means by which the other person attempts or commits suicide.
(2) Participates in a physical act by which the other person attempts or commits suicide.
As added by P.L.246-1993, SEC.1. Amended by P.L.1-1994, SEC.167.

IC 35-42-1-3
Voluntary manslaughter
Sec. 3. (a) A person who knowingly or intentionally:
(1) kills another human being; or
(2) kills a fetus that has attained viability (as defined in IC 16-18-2-365);
while acting under sudden heat commits voluntary manslaughter, a Class B felony. However, the offense is a Class A felony if it is committed by means of a deadly weapon.
(b) The existence of sudden heat is a mitigating factor that reduces what otherwise would be murder under section 1(1) of this chapter to voluntary manslaughter.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.27; P.L.321-1987, SEC.1; P.L.261-1997, SEC.4.

IC 35-42-1-4
Involuntary manslaughter
Sec. 4. (a) As used in this section, "child care provider" means a person who provides child care in or on behalf of:
(1) a child care center (as defined in IC 12-7-2-28.4); or
(2) a child care home (as defined in IC 12-7-2-28.6);
regardless of whether the child care center or child care home is

licensed.
(b) As used in this section, "fetus" means a fetus that has attained viability (as defined in IC 16-18-2-365).
(c) A person who kills another human being while committing or attempting to commit:
(1) a Class C or Class D felony that inherently poses a risk of serious bodily injury;
(2) a Class A misdemeanor that inherently poses a risk of serious bodily injury; or
(3) battery;
commits involuntary manslaughter, a Class C felony. However, if the killing results from the operation of a vehicle, the offense is a Class D felony.
(d) A person who kills a fetus while committing or attempting to commit:
(1) a Class C or Class D felony that inherently poses a risk of serious bodily injury;
(2) a Class A misdemeanor that inherently poses a risk of serious bodily injury;
(3) battery; or
(4) a violation of IC 9-30-5-1 through IC 9-30-5-5 (operating a vehicle while intoxicated);
commits involuntary manslaughter, a Class C felony. However, if the killing results from the operation of a vehicle, the offense is a Class D felony.
(e) If:
(1) a child care provider recklessly supervises a child; and
(2) the child dies as a result of the child care provider's reckless supervision;
the child care provider commits involuntary manslaughter, a Class D felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.28; P.L.261-1997, SEC.5; P.L.133-2002, SEC.65; P.L.7-2010, SEC.1.

IC 35-42-1-5
Reckless homicide
Sec. 5. A person who recklessly kills another human being commits reckless homicide, a Class C felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.29; Acts 1980, P.L.83, SEC.6.

IC 35-42-1-6
Feticide
Sec. 6. A person who knowingly or intentionally terminates a human pregnancy with an intention other than to produce a live birth or to remove a dead fetus commits feticide, a Class B felony. This section does not apply to an abortion performed in compliance with:
(1) IC 16-34; or
(2) IC 35-1-58.5 (before its repeal). As added by Acts 1979, P.L.153, SEC.3. Amended by P.L.2-1995, SEC.126; P.L.40-2009, SEC.1.

IC 35-42-1-7
Transferring contaminated body fluids
Sec. 7. (a) As used in this section, "component" means plasma, platelets, or serum of a human being.
(b) A person who recklessly, knowingly, or intentionally donates, sells, or transfers blood, a blood component, or semen for artificial insemination (as defined in IC 16-41-14-2) that contains the human immunodeficiency virus (HIV) commits transferring contaminated body fluids, a Class C felony.
(c) However, the offense is a Class A felony if it results in the transmission of the human immunodeficiency virus (HIV) to any person other than the defendant.
(d) This section does not apply to:
(1) a person who, for reasons of privacy, donates, sells, or transfers blood or a blood component at a blood center (as defined in IC 16-41-12-3) after the person has notified the blood center that the blood or blood component must be disposed of and may not be used for any purpose;
(2) a person who transfers blood, a blood component, semen, or another body fluid that contains the human immunodeficiency virus (HIV) for research purposes; or
(3) a person who is an autologous blood donor for stem cell transplantation.
As added by P.L.123-1988, SEC.30. Amended by P.L.184-1989, SEC.27; P.L.2-1993, SEC.184; P.L.59-2012, SEC.3.

IC 35-42-1-8
Sale or distribution of HIV testing equipment
Sec. 8. (a) The sale or distribution of:
(1) diagnostic testing equipment or apparatus; or
(2) a blood collection kit;
intended for home use to diagnose or confirm human immunodeficiency virus (HIV) infection or disease is prohibited unless the testing equipment, apparatus, or kit has been approved for such use by the federal Food and Drug Administration.
(b) A person who violates this section commits a Class A misdemeanor.
As added by P.L.184-1989, SEC.28.

IC 35-42-1-9
Failure of carriers of dangerous communicable diseases to warn persons at risk
Sec. 9. (a) Except as provided in this section, a person who recklessly violates or fails to comply with IC 16-41-7 commits a Class B misdemeanor.
(b) A person who knowingly or intentionally violates or fails to comply with IC 16-41-7-1 commits a Class D felony. (c) Each day a violation described in this section continues constitutes a separate offense.
As added by P.L.31-1998, SEC.2.



CHAPTER 2. BATTERY AND RELATED OFFENSES

IC 35-42-2-1.5 Aggravated battery
Sec. 1.5. A person who knowingly or intentionally inflicts injury on a person that creates a substantial risk of death or causes:
(1) serious permanent disfigurement;
(2) protracted loss or impairment of the function of a bodily member or organ; or
(3) the loss of a fetus;
commits aggravated battery, a Class B felony.
As added by P.L.213-1991, SEC.2. Amended by P.L.261-1997, SEC.6.

IC 35-42-2-2
Criminal recklessness; element of hazing; liability barred for good faith report or judicial participation
Sec. 2. (a) As used in this section, "hazing" means forcing or requiring another person:
(1) with or without the consent of the other person; and
(2) as a condition of association with a group or organization;
to perform an act that creates a substantial risk of bodily injury.
(b) A person who recklessly, knowingly, or intentionally performs:
(1) an act that creates a substantial risk of bodily injury to another person; or
(2) hazing;
commits criminal recklessness. Except as provided in subsection (c), criminal recklessness is a Class B misdemeanor.
(c) The offense of criminal recklessness as defined in subsection (b) is:
(1) a Class A misdemeanor if the conduct includes the use of a vehicle;
(2) a Class D felony if:
(A) it is committed while armed with a deadly weapon; or
(B) the person committed aggressive driving (as defined in IC 9-21-8-55) that results in serious bodily injury to another person; or
(3) a Class C felony if:
(A) it is committed by shooting a firearm into an inhabited dwelling or other building or place where people are likely to gather; or
(B) the person committed aggressive driving (as defined in IC 9-21-8-55) that results in the death of another person.
(d) A person who recklessly, knowingly, or intentionally:
(1) inflicts serious bodily injury on another person; or
(2) performs hazing that results in serious bodily injury to a person;
commits criminal recklessness, a Class D felony. However, the offense is a Class C felony if committed by means of a deadly weapon.
(e) A person, other than a person who has committed an offense under this section or a delinquent act that would be an offense under

this section if the violator was an adult, who:
(1) makes a report of hazing in good faith;
(2) participates in good faith in a judicial proceeding resulting from a report of hazing;
(3) employs a reporting or participating person described in subdivision (1) or (2); or
(4) supervises a reporting or participating person described in subdivision (1) or (2);
is not liable for civil damages or criminal penalties that might otherwise be imposed because of the report or participation.
(f) A person described in subsection (e)(1) or (e)(2) is presumed to act in good faith.
(g) A person described in subsection (e)(1) or (e)(2) may not be treated as acting in bad faith solely because the person did not have probable cause to believe that a person committed:
(1) an offense under this section; or
(2) a delinquent act that would be an offense under this section if the offender was an adult.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.31; Acts 1981, P.L.300, SEC.1; P.L.323-1987, SEC.1; P.L.216-1996, SEC.17; P.L.1-2003, SEC.94; P.L.75-2006, SEC.3.

IC 35-42-2-3
Provocation
Sec. 3. A person who recklessly, knowingly, or intentionally engages in conduct that is likely to provoke a reasonable man to commit battery commits provocation, a Class C infraction.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.32.

IC 35-42-2-4
Obstruction of traffic
Sec. 4. (a) A person who recklessly, knowingly, or intentionally obstructs vehicular or pedestrian traffic commits obstruction of traffic, a Class B misdemeanor.
(b) The offense described in subsection (a) is:
(1) a Class A misdemeanor if the offense includes the use of a motor vehicle; and
(2) a Class D felony if the offense results in serious bodily injury.
As added by P.L.92-1988, SEC.7.

IC 35-42-2-5
Overpass mischief
Sec. 5. (a) As used in this section, "overpass" means a bridge or other structure designed to carry vehicular or pedestrian traffic over any roadway, railroad track, or waterway.
(b) A person who knowingly, intentionally, or recklessly:
(1) drops, causes to drop, or throws an object from an overpass; or (2) with intent that the object fall, places on an overpass an object that falls off the overpass;
causing bodily injury to another person commits overpass mischief, a Class C felony. However, the offense is a Class B felony if it results in serious bodily injury to another person.
As added by P.L.297-1995, SEC.1.

IC 35-42-2-5.5
Railroad mischief
Sec. 5.5. A person who recklessly, knowingly, or intentionally:
(1) removes an appurtenance from a railroad signal system, resulting in damage or impairment of the operation of the railroad signal system, including a train control system, centralized dispatching system, or highway-railroad grade crossing warning signal on a railroad owned, leased, or operated by a railroad carrier without consent of the railroad carrier involved;
(2) tampers with or obstructs a switch, a frog, a rail, a roadbed, a crosstie, a viaduct, a bridge, a trestle, a culvert, an embankment, a structure, or an appliance pertaining to or connected with a railroad carrier without consent of the railroad carrier involved; or
(3) steals, removes, alters, or interferes with a journal bearing, a brass, a waste, a packing, a triple valve, a pressure cock, a brake, an air hose, or another part of the operating mechanism of a locomotive, an engine, a tender, a coach, a car, a caboose, or a motor car used or capable of being used by a railroad carrier in Indiana without consent of the railroad carrier;
commits railroad mischief, a Class D felony. However, the offense is a Class C felony if it results in serious bodily injury to another person and a Class B felony if it results in the death of another person.
As added by P.L.259-1999, SEC.2.

IC 35-42-2-6
Battery by body waste
Sec. 6. (a) As used in this section, "corrections officer" includes a person employed by:
(1) the department of correction;
(2) a law enforcement agency;
(3) a probation department;
(4) a county jail; or
(5) a circuit, superior, county, probate, city, or town court.
(b) As used in this section, "firefighter" means a person who is a:
(1) full-time, salaried firefighter;
(2) part-time, paid firefighter; or
(3) volunteer firefighter (as defined in IC 36-8-12-2).
(c) As used in this section, "emergency medical responder" means a person who:
(1) is certified under IC 16-31 and who meets the Indiana

emergency medical services commission's standards for emergency medical responder certification; and
(2) responds to an incident requiring emergency medical services.
(d) As used in this section, "human immunodeficiency virus (HIV)" includes acquired immune deficiency syndrome (AIDS) and AIDS related complex.
(e) A person who knowingly or intentionally in a rude, insolent, or angry manner places blood or another body fluid or waste on a law enforcement officer, firefighter, emergency medical responder, corrections officer, or department of child services employee, identified as such and while engaged in the performance of official duties, or coerces another person to place blood or another body fluid or waste on the law enforcement officer, firefighter, emergency medical responder, corrections officer, or department of child services employee, commits battery by body waste, a Class D felony. However, the offense is:
(1) a Class C felony if the person knew or recklessly failed to know that the blood, bodily fluid, or waste was infected with:
(A) hepatitis B or hepatitis C;
(B) HIV; or
(C) tuberculosis;
(2) a Class B felony if:
(A) the person knew or recklessly failed to know that the blood, bodily fluid, or waste was infected with hepatitis B or hepatitis C and the offense results in the transmission of hepatitis B or hepatitis C to the other person; or
(B) the person knew or recklessly failed to know that the blood, bodily fluid, or waste was infected with tuberculosis and the offense results in the transmission of tuberculosis to the other person; and
(3) a Class A felony if:
(A) the person knew or recklessly failed to know that the blood, bodily fluid, or waste was infected with HIV; and
(B) the offense results in the transmission of HIV to the other person.
(f) A person who knowingly or intentionally in a rude, an insolent, or an angry manner places human blood, semen, urine, or fecal waste on another person commits battery by body waste, a Class A misdemeanor. However, the offense is:
(1) a Class D felony if the person knew or recklessly failed to know that the blood, semen, urine, or fecal waste was infected with:
(A) hepatitis B or hepatitis C;
(B) HIV; or
(C) tuberculosis;
(2) a Class C felony if:
(A) the person knew or recklessly failed to know that the blood, semen, urine, or fecal waste was infected with hepatitis B or hepatitis C and the offense results in the

transmission of hepatitis B or hepatitis C to the other person; or
(B) the person knew or recklessly failed to know that the blood, semen, urine, or fecal waste was infected with tuberculosis and the offense results in the transmission of tuberculosis to the other person; and
(3) a Class B felony if:
(A) the person knew or recklessly failed to know that the blood, semen, urine, or fecal waste was infected with HIV; and
(B) the offense results in the transmission of HIV to the other person.
As added by P.L.298-1995, SEC.1. Amended by P.L.88-2002, SEC.1; P.L.85-2004, SEC.53; P.L.178-2007, SEC.3; P.L.131-2009, SEC.74; P.L.77-2012, SEC.62.

IC 35-42-2-7
Tattooing or body piercing a minor
Sec. 7. (a) As used in this section, "tattoo" means:
(1) any indelible design, letter, scroll, figure, symbol, or other mark placed with the aid of needles or other instruments; or
(2) any design, letter, scroll, figure, or symbol done by scarring;
upon or under the skin.
(b) As used in this section, "body piercing" means the perforation of any human body part other than an earlobe for the purpose of inserting jewelry or other decoration or for some other nonmedical purpose.
(c) Except as provided in subsection (e), a person who provides a tattoo to a person who is less than eighteen (18) years of age commits tattooing a minor, a Class A misdemeanor.
(d) This subsection does not apply to an act of a health care professional (as defined in IC 16-27-2-1) licensed under IC 25 when the act is performed in the course of the health care professional's practice. Except as provided in subsection (e), a person who performs body piercing upon a person who is less than eighteen (18) years of age commits body piercing a minor, a Class A misdemeanor.
(e) A person may provide a tattoo to a person who is less than eighteen (18) years of age or perform body piercing upon a person who is less than eighteen (18) years of age if a parent or legal guardian of the person receiving the tattoo or undergoing the body piercing:
(1) is present at the time the tattoo is provided or the body piercing is performed; and
(2) provides written permission for the person to receive the tattoo or undergo the body piercing.
(f) Notwithstanding IC 36-1-3-8(a), a unit (as defined in IC 36-1-2-23) may adopt an ordinance that is at least as restrictive or more restrictive than this section or a rule adopted under IC 16-19-3-4.1 or IC 16-19-3-4.2.
As added by P.L.181-1997, SEC.3. Amended by P.L.166-1999,

SEC.2.

IC 35-42-2-8
Obstruction of delivery of prescription drug
Sec. 8. (a) The following definitions apply throughout this section:
(1) "Health care provider" refers to a health care provider (as defined in IC 16-18-2-163(a), IC 16-18-2-163(b), or IC 16-18-2-163(c)) or a qualified medication aide as described in IC 16-28-1-11.
(2) "Licensed health professional" has the meaning set forth in IC 25-23-1-27.1.
(3) "Practitioner" has the meaning set forth in IC 16-42-19-5. However, the term does not include a veterinarian.
(4) "Prescription drug" has the meaning set forth in IC 35-48-1-25.
(b) A person who knowingly or intentionally physically interrupts, obstructs, or alters the delivery or administration of a prescription drug:
(1) prescribed or ordered by a practitioner for a person who is a patient of the practitioner; and
(2) without the prescription or order of a practitioner;
commits interference with medical services, a Class A misdemeanor. However, the offense is a Class D felony if the offense results in bodily injury to the patient.
(c) However, an offense described in subsection (b) is:
(1) a Class C felony if it is committed by a person who is a licensed health care provider or licensed health professional;
(2) a Class B felony if it results in serious bodily injury to the patient; and
(3) a Class A felony if it results in the death of the patient.
(d) A person is justified in engaging in conduct otherwise prohibited under this section if the conduct was performed by:
(1) a health care provider or licensed health professional who acted in good faith within the scope of the person's practice or employment; or
(2) a person who was rendering emergency care at the scene of an emergency or accident in a good faith attempt to avoid or minimize serious bodily injury to the patient.
As added by P.L.154-2001, SEC.1.

IC 35-42-2-9
Strangulation
Sec. 9. (a) This section does not apply to a medical procedure.
(b) A person who, in a rude, angry, or insolent manner, knowingly or intentionally:
(1) applies pressure to the throat or neck of another person; or
(2) obstructs the nose or mouth of the another person;
in a manner that impedes the normal breathing or the blood circulation of the other person commits strangulation, a Class D

felony.
As added by P.L.129-2006, SEC.2.



CHAPTER 3. KIDNAPPING AND CONFINEMENT

IC 35-42-3-2
Kidnapping
Sec. 2. (a) A person who knowingly or intentionally confines another person:
(1) with intent to obtain ransom;
(2) while hijacking a vehicle;
(3) with intent to obtain the release, or intent to aid in the escape, of any person from lawful detention; or
(4) with intent to use the person confined as a shield or hostage;
commits kidnapping, a Class A felony.
(b) A person who knowingly or intentionally removes another person, by fraud, enticement, force, or threat of force, from one place to another:
(1) with intent to obtain ransom;
(2) while hijacking a vehicle;
(3) with intent to obtain the release, or intent to aid in the escape, of any person from lawful detention; or
(4) with intent to use the person removed as a shield or hostage;
commits kidnapping, a Class A felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.34; Acts 1978, P.L.144, SEC.4.

IC 35-42-3-3
Criminal confinement
Sec. 3. (a) A person who knowingly or intentionally:
(1) confines another person without the other person's consent; or
(2) removes another person, by fraud, enticement, force, or threat of force, from one (1) place to another;
commits criminal confinement. Except as provided in subsection (b), the offense of criminal confinement is a Class D felony.
(b) The offense of criminal confinement defined in subsection (a) is:
(1) a Class C felony if:
(A) the person confined or removed is less than fourteen (14) years of age and is not the confining or removing

person's child;
(B) it is committed by using a vehicle; or
(C) it results in bodily injury to a person other than the confining or removing person; and
(2) a Class B felony if it:
(A) is committed while armed with a deadly weapon;
(B) results in serious bodily injury to a person other than the confining or removing person; or
(C) is committed on an aircraft.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.35; Acts 1979, P.L.299, SEC.1; P.L.183-1984, SEC.2; P.L.278-1985, SEC.8; P.L.49-1989, SEC.21; P.L.59-2002, SEC.2; P.L.70-2006, SEC.1.

IC 35-42-3-4
Interference with custody
Sec. 4. (a) A person who, with the intent to deprive another person of child custody rights, knowingly or intentionally:
(1) removes another person who is less than eighteen (18) years of age to a place outside Indiana when the removal violates a child custody order of a court; or
(2) violates a child custody order of a court by failing to return a person who is less than eighteen (18) years of age to Indiana;
commits interference with custody, a Class D felony. However, the offense is a Class C felony if the other person is less than fourteen (14) years of age and is not the person's child, and a Class B felony if the offense is committed while armed with a deadly weapon or results in serious bodily injury to another person.
(b) A person who with the intent to deprive another person of custody or parenting time rights:
(1) knowingly or intentionally takes;
(2) knowingly or intentionally detains; or
(3) knowingly or intentionally conceals;
a person who is less than eighteen (18) years of age commits interference with custody, a Class C misdemeanor. However, the offense is a Class B misdemeanor if the taking, concealment, or detention is in violation of a court order.
(c) With respect to a violation of this section, a court may consider as a mitigating circumstance the accused person's return of the other person in accordance with the child custody order or parenting time order within seven (7) days after the removal.
(d) The offenses described in this section continue as long as the child is concealed or detained or both.
(e) If a person is convicted of an offense under this section, a court may impose against the defendant reasonable costs incurred by a parent or guardian of the child because of the taking, detention, or concealment of the child.
(g) It is a defense to a prosecution under this section that the accused person:
(1) was threatened; or (2) reasonably believed the child was threatened;
which resulted in the child not being timely returned to the other parent resulting in a violation of a child custody order.
As added by P.L.49-1989, SEC.22. Amended by P.L.162-1990, SEC.1; P.L.68-2005, SEC.60; P.L.164-2007, SEC.2.



CHAPTER 3.5. HUMAN AND SEXUAL TRAFFICKING

IC 35-42-3.5-1 Version b
Promotion of human trafficking; sexual trafficking of a minor;

human trafficking
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 1. (a) A person who, by force, threat of force, or fraud, knowingly or intentionally recruits, harbors, or transports another person:
(1) to engage the other person in:
(A) forced labor; or
(B) involuntary servitude; or
(2) to force the other person into:
(A) marriage;
(B) prostitution; or
(C) participating in sexual conduct (as defined by IC 35-42-4-4);
commits promotion of human trafficking, a Class B felony.
(b) A person who knowingly or intentionally recruits, harbors, or transports a child less than sixteen (16) years of age with the intent of:
(1) engaging the child in:
(A) forced labor; or
(B) involuntary servitude; or
(2) inducing or causing the child to:
(A) engage in prostitution; or
(B) participate in sexual conduct (as defined by IC 35-42-4-4);
commits promotion of human trafficking of a minor, a Class B felony. Except as provided in subsection (e), it is not a defense to a prosecution under this subsection that the child consented to engage in prostitution or to participate in sexual conduct.
(c) A person who is at least eighteen (18) years of age who knowingly or intentionally sells or transfers custody of a child less than sixteen (16) years of age for the purpose of prostitution or participating in sexual conduct (as defined by IC 35-42-4-4) commits sexual trafficking of a minor, a Class A felony.
(d) A person who knowingly or intentionally pays, offers to pay, or agrees to pay money or other property to another person for an individual who the person knows has been forced into:
(1) forced labor;
(2) involuntary servitude; or
(3) prostitution;
commits human trafficking, a Class C felony.
(e) It is a defense to a prosecution under subsection (b)(2)(B) if:
(1) the child is at least fourteen (14) years of age but less than sixteen (16) years of age and the person is less than eighteen (18) years of age; or
(2) all the following apply:
(A) The person is not more than four (4) years older than the victim.
(B) The relationship between the person and the victim was a dating relationship or an ongoing personal relationship.

The term "ongoing personal relationship" does not include a family relationship.
(C) The crime:
(i) was not committed by a person who is at least twenty-one (21) years of age;
(ii) was not committed by using or threatening the use of deadly force;
(iii) was not committed while armed with a deadly weapon;
(iv) did not result in serious bodily injury;
(v) was not facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge; and
(vi) was not committed by a person having a position of authority or substantial influence over the victim.
(D) The person has not committed another sex offense (as defined in IC 11-8-8-5.2), including a delinquent act that would be a sex offense if committed by an adult, against any other person.
As added by P.L.173-2006, SEC.52. Amended by P.L.1-2012, SEC.4; P.L.72-2012, SEC.3.

IC 35-42-3.5-2
Restitution orders
Sec. 2. In addition to any sentence or fine imposed for a conviction of an offense under section 1 of this chapter, the court shall order the person convicted to make restitution to the victim of the crime under IC 35-50-5-3.
As added by P.L.173-2006, SEC.52.

IC 35-42-3.5-3
Civil cause of action
Sec. 3. (a) If a person is convicted of an offense under section 1 of this chapter, the victim of the offense:
(1) has a civil cause of action against the person convicted of the offense; and
(2) may recover the following from the person in the civil action:
(A) Actual damages.
(B) Court costs (including fees).
(C) Punitive damages, when determined to be appropriate by the court.
(D) Reasonable attorney's fees.
(b) An action under this section must be brought not more than two (2) years after the date the person is convicted of the offense under section 1 of this chapter.
As added by P.L.173-2006, SEC.52. Amended by P.L.106-2010,

SEC.15.

IC 35-42-3.5-4
Rights of alleged victims
Sec. 4. (a) An alleged victim of an offense under section 1 of this chapter:
(1) may not be detained in a facility that is inappropriate to the victim's status as a crime victim;
(2) may not be jailed, fined, or otherwise penalized due to having been the victim of the offense; and
(3) shall be provided protection if the victim's safety is at risk or if there is danger of additional harm by recapture of the victim by the person who allegedly committed the offense, including:
(A) taking measures to protect the alleged victim and the victim's family members from intimidation and threats of reprisals and reprisals from the person who allegedly committed the offense or the person's agent; and
(B) ensuring that the names and identifying information of the alleged victim and the victim's family members are not disclosed to the public.
This subsection shall be administered by law enforcement agencies and the Indiana criminal justice institute as appropriate.
(b) Not more than fifteen (15) days after the date a law enforcement agency first encounters an alleged victim of an offense under section 1 of this chapter, the law enforcement agency shall provide the alleged victim with a completed Declaration of Law Enforcement Officer for Victim of Trafficking in Persons (LEA Declaration, Form I-914 Supplement B) in accordance with 8 CFR 214.11(f)(1). However, if the law enforcement agency finds that the grant of an LEA Declaration is not appropriate for the alleged victim, the law enforcement agency shall, not more than fifteen (15) days after the date the agency makes the finding, provide the alleged victim with a letter explaining the grounds for the denial of the LEA Declaration. After receiving a denial letter, the alleged victim may submit additional evidence to the law enforcement agency. If the alleged victim submits additional evidence, the law enforcement agency shall reconsider the denial of the LEA Declaration not more than seven (7) days after the date the agency receives the additional evidence.
As added by P.L.173-2006, SEC.52. Amended by P.L.130-2009, SEC.27.



CHAPTER 4. SEX CRIMES

IC 35-42-4-2
Criminal deviate conduct
Sec. 2. (a) A person who knowingly or intentionally causes another person to perform or submit to deviate sexual conduct when:
(1) the other person is compelled by force or imminent threat of force;
(2) the other person is unaware that the conduct is occurring; or
(3) the other person is so mentally disabled or deficient that consent to the conduct cannot be given;
commits criminal deviate conduct, a Class B felony.
(b) An offense described in subsection (a) is a Class A felony if:
(1) it is committed by using or threatening the use of deadly force;
(2) it is committed while armed with a deadly weapon;
(3) it results in serious bodily injury to any person other than a defendant; or (4) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.37; P.L.320-1983, SEC.24; P.L.183-1984, SEC.3; P.L.31-1998, SEC.4.

IC 35-42-4-3
Child molesting
Sec. 3. (a) A person who, with a child under fourteen (14) years of age, performs or submits to sexual intercourse or deviate sexual conduct commits child molesting, a Class B felony. However, the offense is a Class A felony if:
(1) it is committed by a person at least twenty-one (21) years of age;
(2) it is committed by using or threatening the use of deadly force or while armed with a deadly weapon;
(3) it results in serious bodily injury; or
(4) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(b) A person who, with a child under fourteen (14) years of age, performs or submits to any fondling or touching, of either the child or the older person, with intent to arouse or to satisfy the sexual desires of either the child or the older person, commits child molesting, a Class C felony. However, the offense is a Class A felony if:
(1) it is committed by using or threatening the use of deadly force;
(2) it is committed while armed with a deadly weapon; or
(3) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(c) It is a defense that the accused person reasonably believed that the child was sixteen (16) years of age or older at the time of the conduct, unless:
(1) the offense is committed by using or threatening the use of deadly force or while armed with a deadly weapon;
(2) the offense results in serious bodily injury; or
(3) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge. As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.38; Acts 1978, P.L.82, SEC.2; Acts 1981, P.L.301, SEC.1; P.L.79-1994, SEC.12; P.L.33-1996, SEC.8; P.L.216-1996, SEC.18; P.L.31-1998, SEC.5; P.L.216-2007, SEC.42.

IC 35-42-4-4
Child exploitation; possession of child pornography; exemptions; defenses
Sec. 4. (a) The following definitions apply throughout this section:
(1) "Disseminate" means to transfer possession for free or for a consideration.
(2) "Matter" has the same meaning as in IC 35-49-1-3.
(3) "Performance" has the same meaning as in IC 35-49-1-7.
(4) "Sexual conduct" means sexual intercourse, deviate sexual conduct, exhibition of the uncovered genitals intended to satisfy or arouse the sexual desires of any person, sadomasochistic abuse, sexual intercourse or deviate sexual conduct with an animal, or any fondling or touching of a child by another person or of another person by a child intended to arouse or satisfy the sexual desires of either the child or the other person.
(b) A person who knowingly or intentionally:
(1) manages, produces, sponsors, presents, exhibits, photographs, films, videotapes, or creates a digitized image of any performance or incident that includes sexual conduct by a child under eighteen (18) years of age;
(2) disseminates, exhibits to another person, offers to disseminate or exhibit to another person, or sends or brings into Indiana for dissemination or exhibition matter that depicts or describes sexual conduct by a child under eighteen (18) years of age; or
(3) makes available to another person a computer, knowing that the computer's fixed drive or peripheral device contains matter that depicts or describes sexual conduct by a child less than eighteen (18) years of age;
commits child exploitation, a Class C felony.
(c) A person who knowingly or intentionally possesses:
(1) a picture;
(2) a drawing;
(3) a photograph;
(4) a negative image;
(5) undeveloped film;
(6) a motion picture;
(7) a videotape;
(8) a digitized image; or
(9) any pictorial representation;
that depicts or describes sexual conduct by a child who the person knows is less than sixteen (16) years of age or who appears to be less than sixteen (16) years of age, and that lacks serious literary, artistic, political, or scientific value commits possession of child

pornography, a Class D felony.
(d) Subsections (b) and (c) do not apply to a bona fide school, museum, or public library that qualifies for certain property tax exemptions under IC 6-1.1-10, or to an employee of such a school, museum, or public library acting within the scope of the employee's employment when the possession of the listed materials is for legitimate scientific or educational purposes.
(e) It is a defense to a prosecution under this section that:
(1) the person is a school employee; and
(2) the acts constituting the elements of the offense were performed solely within the scope of the person's employment as a school employee.
(f) Except as provided in subsection (g), it is a defense to a prosecution under subsection (b)(1), subsection (b)(2), or subsection (c) if all of the following apply:
(1) A cellular telephone, another wireless or cellular communications device, or a social networking web site was used to possess, produce, or disseminate the image.
(2) The defendant is not more than four (4) years older or younger than the person who is depicted in the image or who received the image.
(3) The relationship between the defendant and the person who received the image or who is depicted in the image was a dating relationship or an ongoing personal relationship. For purposes of this subdivision, the term "ongoing personal relationship" does not include a family relationship.
(4) The crime was committed by a person less than twenty-two (22) years of age.
(5) The person receiving the image or who is depicted in the image acquiesced in the defendant's conduct.
(g) The defense to a prosecution described in subsection (f) does not apply if:
(1) the person who receives the image disseminates it to a person other than the person:
(A) who sent the image; or
(B) who is depicted in the image;
(2) the image is of a person other than the person who sent the image or received the image; or
(3) the dissemination of the image violates:
(A) a protective order to prevent domestic or family violence issued under IC 34-26-5 (or, if the order involved a family or household member, under IC 34-26-2 or IC 34-4-5.1-5 before their repeal);
(B) an ex parte protective order issued under IC 34-26-5 (or, if the order involved a family or household member, an emergency order issued under IC 34-26-2 or IC 34-4-5.1 before their repeal);
(C) a workplace violence restraining order issued under IC 34-26-6;
(D) a no contact order in a dispositional decree issued under

IC 31-34-20-1, IC 31-37-19-1, or IC 31-37-5-6 (or IC 31-6-4-15.4 or IC 31-6-4-15.9 before their repeal) or an order issued under IC 31-32-13 (or IC 31-6-7-14 before its repeal) that orders the person to refrain from direct or indirect contact with a child in need of services or a delinquent child;
(E) a no contact order issued as a condition of pretrial release, including release on bail or personal recognizance, or pretrial diversion, and including a no contact order issued under IC 35-33-8-3.6;
(F) a no contact order issued as a condition of probation;
(G) a protective order to prevent domestic or family violence issued under IC 31-15-5 (or IC 31-16-5 or IC 31-1-11.5-8.2 before their repeal);
(H) a protective order to prevent domestic or family violence issued under IC 31-14-16-1 in a paternity action;
(I) a no contact order issued under IC 31-34-25 in a child in need of services proceeding or under IC 31-37-25 in a juvenile delinquency proceeding;
(J) an order issued in another state that is substantially similar to an order described in clauses (A) through (I);
(K) an order that is substantially similar to an order described in clauses (A) through (I) and is issued by an Indian:
(i) tribe;
(ii) band;
(iii) pueblo;
(iv) nation; or
(v) organized group or community, including an Alaska Native village or regional or village corporation as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.);
that is recognized as eligible for the special programs and services provided by the United States to Indians because of their special status as Indians;
(L) an order issued under IC 35-33-8-3.2; or
(M) an order issued under IC 35-38-1-30.
As added by Acts 1978, P.L.148, SEC.5. Amended by P.L.325-1983, SEC.1; P.L.206-1986, SEC.1; P.L.37-1990, SEC.25; P.L.59-1995, SEC.3; P.L.216-1996, SEC.19; P.L.3-2002, SEC.2; P.L.216-2007, SEC.43; P.L.180-2011, SEC.3; P.L.6-2012, SEC.226.

IC 35-42-4-5
Vicarious sexual gratification; sexual conduct in presence of a minor
Sec. 5. (a) A person eighteen (18) years of age or older who knowingly or intentionally directs, aids, induces, or causes a child under the age of sixteen (16) to touch or fondle himself or another child under the age of sixteen (16) with intent to arouse or satisfy the sexual desires of a child or the older person commits vicarious sexual

gratification, a Class D felony. However, the offense is:
(1) a Class C felony if a child involved in the offense is under the age of fourteen (14);
(2) a Class B felony if:
(A) the offense is committed by using or threatening the use of deadly force or while armed with a deadly weapon; or
(B) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge; and
(3) a Class A felony if it results in serious bodily injury.
(b) A person eighteen (18) years of age or older who knowingly or intentionally directs, aids, induces, or causes a child under the age of sixteen (16) to:
(1) engage in sexual intercourse with another child under sixteen (16) years of age;
(2) engage in sexual conduct with an animal other than a human being; or
(3) engage in deviate sexual conduct with another person;
with intent to arouse or satisfy the sexual desires of a child or the older person commits vicarious sexual gratification, a Class C felony. However, the offense is a Class B felony if any child involved in the offense is less than fourteen (14) years of age, and it is a Class A felony if the offense is committed by using or threatening the use of deadly force, if it is committed while armed with a deadly weapon, if it results in serious bodily injury, or if the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(c) A person eighteen (18) years of age or older who knowingly or intentionally:
(1) engages in sexual intercourse;
(2) engages in deviate sexual conduct; or
(3) touches or fondles the person's own body;
in the presence of a child less than fourteen (14) years of age with the intent to arouse or satisfy the sexual desires of the child or the older person commits performing sexual conduct in the presence of a minor, a Class D felony.
As added by P.L.183-1984, SEC.4. Amended by P.L.79-1994, SEC.13; P.L.31-1998, SEC.6; P.L.118-2002, SEC.1; P.L.123-2003, SEC.1.

IC 35-42-4-6
Child solicitation
Sec. 6. (a) As used in this section, "solicit" means to command, authorize, urge, incite, request, or advise an individual: (1) in person;
(2) by telephone;
(3) in writing;
(4) by using a computer network (as defined in IC 35-43-2-3(a));
(5) by advertisement of any kind; or
(6) by any other means;
to perform an act described in subsection (b) or (c).
(b) A person eighteen (18) years of age or older who knowingly or intentionally solicits a child under fourteen (14) years of age, or an individual the person believes to be a child under fourteen (14) years of age, to engage in:
(1) sexual intercourse;
(2) deviate sexual conduct; or
(3) any fondling or touching intended to arouse or satisfy the sexual desires of either the child or the older person;
commits child solicitation, a Class D felony. However, the offense is a Class C felony if it is committed by using a computer network (as defined in IC 35-43-2-3(a)), and a Class B felony if the person commits the offense by using a computer network (as defined in IC 35-43-2-3(a)) and has a previous unrelated conviction for committing the offense by using a computer network (as defined in IC 35-43-2-3(a)).
(c) A person at least twenty-one (21) years of age who knowingly or intentionally solicits a child at least fourteen (14) years of age but less than sixteen (16) years of age, or an individual the person believes to be a child at least fourteen (14) years of age but less than sixteen (16) years of age, to engage in:
(1) sexual intercourse;
(2) deviate sexual conduct; or
(3) any fondling or touching intended to arouse or satisfy the sexual desires of either the child or the older person;
commits child solicitation, a Class D felony. However, the offense is a Class C felony if it is committed by using a computer network (as defined in IC 35-43-2-3(a)), and a Class B felony if the person commits the offense by using a computer network (as defined in IC 35-43-2-3(a)) and has a previous unrelated conviction for committing the offense by using a computer network (as defined in IC 35-43-2-3(a)).
(d) In a prosecution under this section, including a prosecution for attempted solicitation, the state is not required to prove that the person solicited the child to engage in an act described in subsection (b) or (c) at some immediate time.
As added by P.L.183-1984, SEC.5. Amended by P.L.11-1994, SEC.16; P.L.79-1994, SEC.14; P.L.216-1996, SEC.20; P.L.118-2002, SEC.2; P.L.124-2005, SEC.1; P.L.216-2007, SEC.44.

IC 35-42-4-7
Child seduction
Sec. 7. (a) As used in this section, "adoptive parent" has the

meaning set forth in IC 31-9-2-6.
(b) As used in this section, "adoptive grandparent" means the parent of an adoptive parent.
(c) As used in this section, "charter school" has the meaning set forth in IC 20-18-2-2.5.
(d) As used in this section, "child care worker" means a person who:
(1) provides care, supervision, or instruction to a child within the scope of the person's employment in a shelter care facility;
(2) is employed by a:
(A) school corporation;
(B) charter school;
(C) nonpublic school; or
(D) special education cooperative;
attended by a child who is the victim of a crime under this chapter; or
(3) is:
(A) affiliated with a:
(i) school corporation;
(ii) charter school;
(iii) nonpublic school; or
(iv) special education cooperative;
attended by a child who is the victim of a crime under this chapter, regardless of how or whether the person is compensated;
(B) in a position of trust in relation to a child who attends the school or cooperative;
(C) engaged in the provision of care or supervision to a child who attends the school or cooperative; and
(D) at least four (4) years older than the child who is the victim of a crime under this chapter.
The term does not include a student who attends the school or cooperative.
(e) As used in this section, "custodian" means any person who resides with a child and is responsible for the child's welfare.
(f) As used in this section, "military recruiter" means a member of the armed forces of the United States (as defined in IC 20-33-10-2) or the Indiana National Guard whose primary job function, classification, or specialty is recruiting individuals to enlist with the armed forces of the United States or the Indiana National Guard.
(g) As used in this section, "nonpublic school" has the meaning set forth in IC 20-18-2-12.
(h) As used in this section, "school corporation" has the meaning set forth in IC 20-18-2-16.
(i) As used in this section, "special education cooperative" has the meaning set forth in IC 20-35-5-1.
(j) As used in this section, "stepparent" means an individual who is married to a child's custodial or noncustodial parent and is not the child's adoptive parent. (k) If a person who:
(1) is at least eighteen (18) years of age; and
(2) is:
(A) the:
(i) guardian, adoptive parent, adoptive grandparent, custodian, or stepparent of; or
(ii) child care worker for; or
(B) a military recruiter who is attempting to enlist;
a child at least sixteen (16) years of age but less than eighteen (18) years of age;
engages with the child in sexual intercourse, deviate sexual conduct (as defined in IC 35-31.5-2-94), or any fondling or touching with the intent to arouse or satisfy the sexual desires of either the child or the adult, the person commits child seduction, a Class D felony.
As added by P.L.158-1987, SEC.4. Amended by P.L.1-1997, SEC.148; P.L.71-1998, SEC.5; P.L.228-2001, SEC.5; P.L.161-2003, SEC.10; P.L.1-2005, SEC.228; P.L.125-2009, SEC.7; P.L.114-2012, SEC.138.

IC 35-42-4-8
Sexual battery
Sec. 8. (a) A person who, with intent to arouse or satisfy the person's own sexual desires or the sexual desires of another person:
(1) touches another person when that person is:
(A) compelled to submit to the touching by force or the imminent threat of force; or
(B) so mentally disabled or deficient that consent to the touching cannot be given; or
(2) touches another person's genitals, pubic area, buttocks, or female breast when that person is unaware that the touching is occurring;
commits sexual battery, a Class D felony.
(b) An offense described in subsection (a) is a Class C felony if:
(1) it is committed by using or threatening the use of deadly force;
(2) it is committed while armed with a deadly weapon; or
(3) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
As added by P.L.322-1987, SEC.2. Amended by P.L.31-1998, SEC.7; P.L.72-2012, SEC.4.

IC 35-42-4-9
Sexual misconduct with a minor
Sec. 9. (a) A person at least eighteen (18) years of age who, with a child at least fourteen (14) years of age but less than sixteen (16) years of age, performs or submits to sexual intercourse or deviate sexual conduct commits sexual misconduct with a minor, a Class C

felony. However, the offense is:
(1) a Class B felony if it is committed by a person at least twenty-one (21) years of age; and
(2) a Class A felony if it is committed by using or threatening the use of deadly force, if it is committed while armed with a deadly weapon, if it results in serious bodily injury, or if the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(b) A person at least eighteen (18) years of age who, with a child at least fourteen (14) years of age but less than sixteen (16) years of age, performs or submits to any fondling or touching, of either the child or the older person, with intent to arouse or to satisfy the sexual desires of either the child or the older person, commits sexual misconduct with a minor, a Class D felony. However, the offense is:
(1) a Class C felony if it is committed by a person at least twenty-one (21) years of age; and
(2) a Class B felony if it is committed by using or threatening the use of deadly force, while armed with a deadly weapon, or if the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(c) It is a defense that the accused person reasonably believed that the child was at least sixteen (16) years of age at the time of the conduct. However, this subsection does not apply to an offense described in subsection (a)(2) or (b)(2).
(d) It is a defense that the child is or has ever been married. However, this subsection does not apply to an offense described in subsection (a)(2) or (b)(2).
(e) It is a defense to a prosecution under this section if all the following apply:
(1) The person is not more than four (4) years older than the victim.
(2) The relationship between the person and the victim was a dating relationship or an ongoing personal relationship. The term "ongoing personal relationship" does not include a family relationship.
(3) The crime:
(A) was not committed by a person who is at least twenty-one (21) years of age;
(B) was not committed by using or threatening the use of deadly force;
(C) was not committed while armed with a deadly weapon;
(D) did not result in serious bodily injury;
(E) was not facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in

IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge; and
(F) was not committed by a person having a position of authority or substantial influence over the victim.
(4) The person has not committed another sex offense (as defined in IC 11-8-8-5.2) (including a delinquent act that would be a sex offense if committed by an adult) against any other person.
As added by P.L.79-1994, SEC.15. Amended by P.L.33-1996, SEC.9; P.L.216-1996, SEC.21; P.L.31-1998, SEC.8; P.L.266-2003, SEC.1; P.L.216-2007, SEC.45.

IC 35-42-4-10
Unlawful employment near children
Sec. 10. (a) As used in this section, "offender against children" means a person who is an offender against children under IC 35-42-4-11.
(b) As used in this section, "sexually violent predator" means a person who is a sexually violent predator under IC 35-38-1-7.5.
(c) A sexually violent predator or an offender against children who knowingly or intentionally works for compensation or as a volunteer:
(1) on school property;
(2) at a youth program center; or
(3) at a public park;
commits unlawful employment near children by a sexual predator, a Class D felony. However, the offense is a Class C felony if the person has a prior unrelated conviction based on the person's failure to comply with any requirement imposed on an offender under IC 11-8-8.
As added by P.L.6-2006, SEC.3; P.L.140-2006, SEC.31 and P.L.173-2006, SEC.31. Amended by P.L.1-2007, SEC.231; P.L.216-2007, SEC.46.

IC 35-42-4-11
Sex offender residency restrictions
Sec. 11. (a) As used in this section, and except as provided in subsection (d), "offender against children" means a person required to register as a sex or violent offender under IC 11-8-8 who has been:
(1) found to be a sexually violent predator under IC 35-38-1-7.5; or
(2) convicted of one (1) or more of the following offenses:
(A) Child molesting (IC 35-42-4-3).
(B) Child exploitation (IC 35-42-4-4(b)).
(C) Child solicitation (IC 35-42-4-6).
(D) Child seduction (IC 35-42-4-7).
(E) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age and the person is not the child's

parent or guardian.
(F) Attempt to commit or conspiracy to commit an offense listed in clauses (A) through (E).
(G) An offense in another jurisdiction that is substantially similar to an offense described in clauses (A) through (F).
A person is an offender against children by operation of law if the person meets the conditions described in subdivision (1) or (2) at any time.
(b) As used in this section, "reside" means to spend more than three (3) nights in:
(1) a residence; or
(2) if the person does not reside in a residence, a particular location;
in any thirty (30) day period.
(c) An offender against children who knowingly or intentionally:
(1) resides within one thousand (1,000) feet of:
(A) school property, not including property of an institution providing post-secondary education;
(B) a youth program center; or
(C) a public park; or
(2) establishes a residence within one (1) mile of the residence of the victim of the offender's sex offense;
commits a sex offender residency offense, a Class D felony.
(d) This subsection does not apply to an offender against children who has two (2) or more unrelated convictions for an offense described in subsection (a). A person who is an offender against children may petition the court to consider whether the person should no longer be considered an offender against children. The person may file a petition under this subsection not earlier than ten (10) years after the person is released from incarceration, probation, or parole, whichever occurs last. A person may file a petition under this subsection not more than one (1) time per year. A court may dismiss a petition filed under this subsection or conduct a hearing to determine if the person should no longer be considered an offender against children. If the court conducts a hearing, the court shall appoint two (2) psychologists or psychiatrists who have expertise in criminal behavioral disorders to evaluate the person and testify at the hearing. After conducting the hearing and considering the testimony of the two (2) psychologists or psychiatrists, the court shall determine whether the person should no longer be considered an offender against children. If a court finds that the person should no longer be considered an offender against children, the court shall send notice to the department of correction that the person is no longer considered an offender against children.
As added by P.L.6-2006, SEC.8. Amended by P.L.140-2006, SEC.32 and P.L.173-2006, SEC.32; P.L.216-2007, SEC.47.

IC 35-42-4-12
Sex offender internet offense
Sec. 12. (a) This section does not apply to a person to whom all

of the following apply:
(1) The person is not more than:
(A) four (4) years older than the victim if the offense was committed after June 30, 2007; or
(B) five (5) years older than the victim if the offense was committed before July 1, 2007.
(2) The relationship between the person and the victim was a dating relationship or an ongoing personal relationship. The term "ongoing personal relationship" does not include a family relationship.
(3) The crime:
(A) was not committed by a person who is at least twenty-one (21) years of age;
(B) was not committed by using or threatening the use of deadly force;
(C) was not committed while armed with a deadly weapon;
(D) did not result in serious bodily injury;
(E) was not facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge; and
(F) was not committed by a person having a position of authority or substantial influence over the victim.
(b) This section applies only to a person required to register as a sex or violent offender under IC 11-8-8 who has been:
(1) found to be a sexually violent predator under IC 35-38-1-7.5; or
(2) convicted of one (1) or more of the following offenses:
(A) Child molesting (IC 35-42-4-3).
(B) Child exploitation (IC 35-42-4-4(b)).
(C) Possession of child pornography (IC 35-42-4-4(c)).
(D) Vicarious sexual gratification (IC 35-42-4-5(a) or IC 35-42-4-5(b)).
(E) Sexual conduct in the presence of a minor (IC 35-42-4-5(c)).
(F) Child solicitation (IC 35-42-4-6).
(G) Child seduction (IC 35-42-4-7).
(H) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age and the person is not the child's parent or guardian.
(I) Attempt to commit or conspiracy to commit an offense listed in clauses (A) through (H).
(J) An offense in another jurisdiction that is substantially similar to an offense described in clauses (A) through (H).
(c) As used in this section, "instant messaging or chat room program" means a software program that requires a person to register or create an account, a username, or a password to become a member or registered user of the program and allows two (2) or more

members or authorized users to communicate over the Internet in real time using typed text. The term does not include an electronic mail program or message board program.
(d) As used in this section, "social networking web site" means an Internet web site that:
(1) facilitates the social introduction between two (2) or more persons;
(2) requires a person to register or create an account, a username, or a password to become a member of the web site and to communicate with other members;
(3) allows a member to create a web page or a personal profile; and
(4) provides a member with the opportunity to communicate with another person.
The term does not include an electronic mail program or message board program.
(e) A person described in subsection (b) who knowingly or intentionally uses:
(1) a social networking web site; or
(2) an instant messaging or chat room program;
that the offender knows allows a person who is less than eighteen (18) years of age to access or use the web site or program commits a sex offender Internet offense, a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction under this section.
(f) It is a defense to a prosecution under this section that the person:
(1) did not know that the web site or program allowed a person who is less than eighteen (18) years of age to access or use the web site or program; and
(2) upon discovering that the web site or program allows a person who is less than eighteen (18) years of age to access or use the web site or program, immediately ceased further use or access of the web site or program.
As added by P.L.119-2008, SEC.18.

IC 35-42-4-13
Inappropriate communication with a child
Sec. 13. (a) This section does not apply to the following:
(1) A parent, guardian, or custodian of a child.
(2) A person who acts with the permission of a child's parent, guardian, or custodian.
(3) A person to whom a child makes a report of abuse or neglect.
(4) A person to whom a child reports medical symptoms that relate to or may relate to sexual activity.
(b) As used in this section, "sexual activity" means sexual intercourse, deviate sexual conduct, or the fondling or touching of the buttocks, genitals, or female breasts.
(c) A person at least twenty-one (21) years of age who knowingly

or intentionally communicates with an individual whom the person believes to be a child less than fourteen (14) years of age concerning sexual activity with the intent to gratify the sexual desires of the person or the individual commits inappropriate communication with a child, a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person commits the offense by using a computer network (as defined in IC 35-43-2-3(a)).
As added by P.L.119-2008, SEC.19.



CHAPTER 5. ROBBERY

IC 35-42-5-2
Carjacking
Sec. 2. A person who knowingly or intentionally takes a motor vehicle from another person or from the presence of another person:
(1) by using or threatening the use of force on any person; or
(2) by putting any person in fear;
commits carjacking, a Class B felony.
As added by P.L.230-1993, SEC.3.






ARTICLE 43. OFFENSES AGAINST PROPERTY

CHAPTER 1. ARSON, MISCHIEF, AND TAMPERING

IC 35-43-1-2
Criminal mischief; penalties
Sec. 2. (a) A person who:
(1) recklessly, knowingly, or intentionally damages or defaces property of another person without the other person's consent; or
(2) knowingly or intentionally causes another to suffer pecuniary loss by deception or by an expression of intention to

injure another person or to damage the property or to impair the rights of another person;
commits criminal mischief, a Class B misdemeanor. However, the offense is:
(A) a Class A misdemeanor if:
(i) the pecuniary loss is at least two hundred fifty dollars ($250) but less than two thousand five hundred dollars ($2,500);
(ii) the property damaged was a moving motor vehicle;
(iii) the property damaged contained data relating to a person required to register as a sex or violent offender under IC 11-8-8 and the person is not a sex or violent offender or was not required to register as a sex or violent offender;
(iv) the property damaged was a locomotive, a railroad car, a train, or equipment of a railroad company being operated on a railroad right-of-way;
(v) the property damaged was a part of any railroad signal system, train control system, centralized dispatching system, or highway railroad grade crossing warning signal on a railroad right-of-way owned, leased, or operated by a railroad company;
(vi) the property damaged was any rail, switch, roadbed, viaduct, bridge, trestle, culvert, or embankment on a right-of-way owned, leased, or operated by a railroad company; or
(vii) the property damage or defacement was caused by paint or other markings; and
(B) a Class D felony if:
(i) the pecuniary loss is at least two thousand five hundred dollars ($2,500);
(ii) the damage causes a substantial interruption or impairment of utility service rendered to the public;
(iii) the damage is to a public record;
(iv) the property damaged contained data relating to a person required to register as a sex or violent offender under IC 11-8-8 and the person is a sex or violent offender or was required to register as a sex or violent offender;
(v) the damage causes substantial interruption or impairment of work conducted in a scientific research facility;
(vi) the damage is to a law enforcement animal (as defined in IC 35-46-3-4.5); or
(vii) the damage causes substantial interruption or impairment of work conducted in a food processing facility.
(b) A person who recklessly, knowingly, or intentionally damages:
(1) a structure used for religious worship;
(2) a school or community center;
(3) the grounds: (A) adjacent to; and
(B) owned or rented in common with;
a structure or facility identified in subdivision (1) or (2); or
(4) personal property contained in a structure or located at a facility identified in subdivision (1) or (2);
without the consent of the owner, possessor, or occupant of the property that is damaged, commits institutional criminal mischief, a Class A misdemeanor. However, the offense is a Class D felony if the pecuniary loss is at least two hundred fifty dollars ($250) but less than two thousand five hundred dollars ($2,500), and a Class C felony if the pecuniary loss is at least two thousand five hundred dollars ($2,500).
(c) If a person is convicted of an offense under this section that involves the use of graffiti, the court may, in addition to any other penalty, order that the person's operator's license be suspended or invalidated by the bureau of motor vehicles for not more than one (1) year.
(d) The court may rescind an order for suspension or invalidation under subsection (c) and allow the person to receive a license or permit before the period of suspension or invalidation ends if the court determines that:
(1) the person has removed or painted over the graffiti or has made other suitable restitution; and
(2) the person who owns the property damaged or defaced by the criminal mischief or institutional criminal mischief is satisfied with the removal, painting, or other restitution performed by the person.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.41; P.L.326-1983, SEC.1; P.L.319-1985, SEC.1; P.L.151-1989, SEC.11; P.L.180-1991, SEC.6; P.L.94-1996, SEC.5; P.L.213-1997, SEC.1; P.L.100-1999, SEC.2; P.L.108-2002, SEC.1; P.L.116-2002, SEC.24; P.L.123-2002, SEC.37; P.L.1-2003, SEC.95; P.L.140-2006, SEC.33 and P.L.173-2006, SEC.33; P.L.216-2007, SEC.48.

IC 35-43-1-2.1
Cemetery mischief
Sec. 2.1. (a) This section does not apply to the following:
(1) A person who acts in a proper and acceptable manner as authorized by IC 14-21 other than a person who disturbs the earth for an agricultural purpose under the exemption to IC 14-21 that is provided in IC 14-21-1-24.
(2) A person who acts in a proper and acceptable manner as authorized by IC 23-14.
(b) A person who recklessly, knowingly, or intentionally:
(1) damages a cemetery, a burial ground (as defined in IC 14-21-1-3), or a facility used for memorializing the dead;
(2) damages the grounds owned or rented by a cemetery or facility used for memorializing the dead; or
(3) disturbs, defaces, or damages a cemetery monument, grave

marker, grave artifact, grave ornamentation, or cemetery enclosure;
commits cemetery mischief, a Class A misdemeanor. However, the offense is a Class D felony if the pecuniary loss is at least two thousand five hundred dollars ($2,500).
As added by P.L.100-1999, SEC.3. Amended by P.L.177-2001, SEC.4.

IC 35-43-1-3
Unlawful acts relating to caves; offense
Sec. 3. (a) As used in this section:
"Cave" means any naturally occurring subterranean cavity, including a cavern, pit, pothole, sinkhole, well, grotto, and tunnel whether or not it has a natural entrance.
"Owner" means the person who holds title to or is in possession of the land on or under which a cave is located, or his lessee, or agent.
"Scientific purposes" means exploration and research conducted by persons affiliated with recognized scientific organizations with the intent to advance knowledge and with the intent to publish the results of said exploration or research in an appropriate medium.
(b) A person who knowingly and without the express consent of the cave owner:
(1) disfigures, destroys, or removes any stalagmite, stalactite, or other naturally occurring mineral deposit or formation, or archeological or paleontological artifact in a cave, for other than scientific purposes;
(2) breaks any lock, gate, fence, or other structure designed to control or prevent access to a cave;
(3) deposits trash, rubbish, chemicals, or other litter in a cave; or
(4) destroys, injures, removes, or harasses any cave-dwelling animal for other than scientific purposes;
commits a Class A misdemeanor.
As added by P.L.177-1983, SEC.2.

IC 35-43-1-4
Computer tampering
Sec. 4. (a) As used in this section:
"Computer network" and "computer system" have the meanings set forth in IC 35-43-2-3.
"Computer program" means an ordered set of instructions or statements that, when executed by a computer, causes the computer to process data.
"Data" means a representation of information, facts, knowledge, concepts, or instructions that:
(1) may take any form, including computer printouts, magnetic storage media, punched cards, or stored memory;
(2) has been prepared or is being prepared; and
(3) has been processed, is being processed, or will be processed; in a computer system or computer network.
(b) A person who knowingly or intentionally alters or damages a computer program or data, which comprises a part of a computer system or computer network without the consent of the owner of the computer system or computer network commits computer tampering, a Class D felony. However, the offense is a:
(1) Class C felony if the offense is committed for the purpose of terrorism; and
(2) Class B felony if the offense is committed for the purpose of terrorism and results in serious bodily injury to a person.
As added by P.L.35-1986, SEC.2. Amended by P.L.156-2001, SEC.11.

IC 35-43-1-5
Tampering with a water supply; poisoning
Sec. 5. (a) A person who, with the intent to cause serious bodily injury, tampers with a:
(1) water supply;
(2) water treatment plant (as defined in IC 13-11-2-264); or
(3) water distribution system (as defined in IC 13-11-2-259);
commits tampering with a water supply, a Class B felony. However, the offense is a Class A felony if it results in the death of any person.
(b) A person who recklessly, knowingly, or intentionally poisons a public water supply with the intent to cause serious bodily injury commits poisoning, a Class B felony.
As added by P.L.137-2007, SEC.35. Amended by P.L.231-2007, SEC.3.

IC 35-43-1-6
Altering historic property
Sec. 6. A person who knowingly or intentionally alters, without a permit, historic property located on property owned or leased by the state commits a Class B misdemeanor.
As added by P.L.167-2011, SEC.30.



CHAPTER 2. BURGLARY AND TRESPASS

IC 35-43-2-1.5
Residential entry
Sec. 1.5. A person who knowingly or intentionally breaks and enters the dwelling of another person commits residential entry, a Class D felony.
As added by P.L.215-1991, SEC.1.

IC 35-43-2-2
Criminal trespass; denial of entry; permission to enter; exceptions
Sec. 2. (a) A person who:
(1) not having a contractual interest in the property, knowingly or intentionally enters the real property of another person after having been denied entry by the other person or that person's agent;
(2) not having a contractual interest in the property, knowingly or intentionally refuses to leave the real property of another person after having been asked to leave by the other person or that person's agent;
(3) accompanies another person in a vehicle, with knowledge that the other person knowingly or intentionally is exerting unauthorized control over the vehicle;
(4) knowingly or intentionally interferes with the possession or use of the property of another person without the person's consent;
(5) not having a contractual interest in the property, knowingly or intentionally enters the dwelling of another person without

the person's consent;
(6) knowingly or intentionally:
(A) travels by train without lawful authority or the railroad carrier's consent; and
(B) rides on the outside of a train or inside a passenger car, locomotive, or freight car, including a boxcar, flatbed, or container without lawful authority or the railroad carrier's consent;
(7) not having a contractual interest in the property, knowingly or intentionally enters or refuses to leave the property of another person after having been prohibited from entering or asked to leave the property by a law enforcement officer when the property is:
(A) vacant or designated by a municipality or county enforcement authority to be abandoned property; and
(B) subject to abatement under IC 32-30-6, IC 32-30-7, IC 32-30-8, IC 36-7-9, or IC 36-7-36; or
(8) knowingly or intentionally enters the property of another person after being denied entry by a court order that has been issued to the person or issued to the general public by conspicuous posting on or around the premises in areas where a person can observe the order when the property:
(A) has been designated by a municipality or county enforcement authority to be a vacant property or an abandoned property; and
(B) is subject to an abatement order under IC 32-30-6, IC 32-30-7, IC 32-30-8, IC 36-7-9, or IC 36-7-36;
commits criminal trespass, a Class A misdemeanor. However, the offense is a Class D felony if it is committed on a scientific research facility, on a key facility, on a facility belonging to a public utility (as defined in IC 32-24-1-5.9(a)), on school property, or on a school bus or the person has a prior unrelated conviction for an offense under this section concerning the same property.
(b) A person has been denied entry under subdivision (a)(1) of this section when the person has been denied entry by means of:
(1) personal communication, oral or written;
(2) posting or exhibiting a notice at the main entrance in a manner that is either prescribed by law or likely to come to the attention of the public; or
(3) a hearing authority or court order under IC 32-30-6, IC 32-30-7, IC 32-30-8, IC 36-7-9, or IC 36-7-36.
(c) A law enforcement officer may not deny entry to property or ask a person to leave a property under subsection (a)(7) unless there is reasonable suspicion that criminal activity has occurred or is occurring.
(d) A person described in subsection (a)(7) violates subsection (a)(7) unless the person has the written permission of the owner, owner's agent, enforcement authority, or court to come onto the property for purposes of performing maintenance, repair, or demolition. (e) A person described in subsection (a)(8) violates subsection (a)(8) unless the court that issued the order denying the person entry grants permission for the person to come onto the property.
(f) Subsections (a), (b), and (e) do not apply to the following:
(1) A passenger on a train.
(2) An employee of a railroad carrier while engaged in the performance of official duties.
(3) A law enforcement officer, firefighter, or emergency response personnel while engaged in the performance of official duties.
(4) A person going on railroad property in an emergency to rescue a person or animal from harm's way or to remove an object that the person reasonably believes poses an imminent threat to life or limb.
(5) A person on the station grounds or in the depot of a railroad carrier:
(A) as a passenger; or
(B) for the purpose of transacting lawful business.
(6) A:
(A) person; or
(B) person's:
(i) family member;
(ii) invitee;
(iii) employee;
(iv) agent; or
(v) independent contractor;
going on a railroad's right-of-way for the purpose of crossing at a private crossing site approved by the railroad carrier to obtain access to land that the person owns, leases, or operates.
(7) A person having written permission from the railroad carrier to go on specified railroad property.
(8) A representative of the Indiana department of transportation while engaged in the performance of official duties.
(9) A representative of the federal Railroad Administration while engaged in the performance of official duties.
(10) A representative of the National Transportation Safety Board while engaged in the performance of official duties.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.43; P.L.151-1989, SEC.12; P.L.242-1993, SEC.2; P.L.164-1993, SEC.11; P.L.1-1994, SEC.168; P.L.259-1999, SEC.3; P.L.158-2009, SEC.7; P.L.88-2009, SEC.4.

IC 35-43-2-3
Computer trespass; computer hoarding programs
Sec. 3. (a) As used in this section:
"Access" means to:
(1) approach;
(2) instruct;
(3) communicate with;
(4) store data in; (5) retrieve data from; or
(6) make use of resources of;
a computer, computer system, or computer network.
"Computer network" means the interconnection of communication lines or wireless telecommunications with a computer or wireless telecommunication device through:
(1) remote terminals;
(2) a complex consisting of two (2) or more interconnected computers; or
(3) a worldwide collection of interconnected networks operating as the Internet.
"Computer system" means a set of related computer equipment, software, or hardware.
"Hoarding program" means a computer program designed to bypass or neutralize a security measure, access control system, or similar system used by the owner of a computer network or computer system to limit the amount of merchandise that one (1) person may purchase by means of a computer network.
(b) A person who knowingly or intentionally accesses:
(1) a computer system;
(2) a computer network; or
(3) any part of a computer system or computer network;
without the consent of the owner of the computer system or computer network, or the consent of the owner's licensee, commits computer trespass, a Class A misdemeanor.
(c) A person who knowingly or intentionally uses a hoarding program to purchase merchandise by means of a computer network commits computer merchandise hoarding, a Class A misdemeanor. It is a defense to a prosecution under this subsection that the person used the hoarding program with the permission of the person selling the merchandise.
(d) A person who knowingly or intentionally sells, purchases, or distributes a hoarding program commits unlawful distribution of a hoarding program, a Class A misdemeanor. It is a defense to a prosecution under this subsection that the hoarding program was sold, purchased, or distributed for legitimate scientific or educational purposes.
As added by P.L.35-1986, SEC.3. Amended by P.L.29-2001, SEC.1; P.L.79-2009, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 4. THEFT, CONVERSION, AND RECEIVING STOLEN PROPERTY

IC 35-43-4-1
Definitions
Sec. 1. (a) As used in this chapter, "exert control over property" means to obtain, take, carry, drive, lead away, conceal, abandon, sell, convey, encumber, or possess property, or to secure, transfer, or extend a right to property.
(b) Under this chapter, a person's control over property of another person is "unauthorized" if it is exerted:
(1) without the other person's consent;
(2) in a manner or to an extent other than that to which the other person has consented;
(3) by transferring or encumbering other property while failing to disclose a lien, adverse claim, or other legal impediment to the enjoyment of that other property;
(4) by creating or confirming a false impression in the other person;
(5) by failing to correct a false impression that the person knows is influencing the other person, if the person stands in a relationship of special trust to the other person;
(6) by promising performance that the person knows will not be performed;
(7) by expressing an intention to damage the property or impair the rights of any other person; or
(8) by transferring or reproducing:
(A) recorded sounds; or
(B) a live performance;
without consent of the owner of the master recording or the live performance, with intent to distribute the reproductions for a profit.
(c) As used in this chapter, "receiving" means acquiring possession or control of or title to property, or lending on the security of property.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.44; Acts 1979, P.L.300, SEC.1; P.L.180-1991, SEC.7.

IC 35-43-4-2 Theft; receiving stolen property
Sec. 2. (a) A person who knowingly or intentionally exerts unauthorized control over property of another person, with intent to deprive the other person of any part of its value or use, commits theft, a Class D felony. However, the offense is a Class C felony if:
(1) the fair market value of the property is at least one hundred thousand dollars ($100,000); or
(2) the property that is the subject of the theft is a valuable metal (as defined in IC 25-37.5-1-1) and:
(A) relates to transportation safety;
(B) relates to public safety; or
(C) is taken from a:
(i) hospital or other health care facility;
(ii) telecommunications provider;
(iii) public utility (as defined in IC 32-24-1-5.9(a)); or
(iv) key facility;
and the absence of the property creates a substantial risk of bodily injury to a person.
(b) A person who knowingly or intentionally receives, retains, or disposes of the property of another person that has been the subject of theft commits receiving stolen property, a Class D felony. However, the offense is a Class C felony if:
(1) the fair market value of the property is at least one hundred thousand dollars ($100,000); or
(2) the property that is the subject of the theft is a valuable metal (as defined in IC 25-37.5-1-1) and:
(A) relates to transportation safety;
(B) relates to public safety; or
(C) is taken from a:
(i) hospital or other health care facility;
(ii) telecommunications provider;
(iii) public utility (as defined in IC 32-24-1-5.9(a)); or
(iv) key facility;
and the absence of the property creates a substantial risk of bodily injury to a person.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.45; Acts 1979, P.L.300, SEC.2; P.L.320-1985, SEC.1; P.L.158-2009, SEC.8.

IC 35-43-4-2.3
Dealing in altered property
Sec. 2.3. (a) As used in this section, "dealer" means a person who buys or sells, or offers to buy or sell, personal property. The term does not include the original retailer of personal property.
(b) A dealer who recklessly, knowingly, or intentionally buys or sells personal property in which the identification number or manufacturer's serial number has been removed, altered, obliterated, or defaced commits dealing in altered property, a Class A misdemeanor. However the offense is a Class D felony if the dealer has a prior conviction of an offense under this chapter or if the fair

market value of the property is at least one thousand dollars ($1,000).
As added by P.L.294-1989, SEC.2.

IC 35-43-4-2.5
Auto theft; receiving stolen auto parts
Sec. 2.5. (a) As used in this section, "motor vehicle" has the meaning set forth in IC 9-13-2-105(a).
(b) A person who knowingly or intentionally exerts unauthorized control over the motor vehicle of another person, with intent to deprive the owner of:
(1) the vehicle's value or use; or
(2) a component part (as defined in IC 9-13-2-34) of the vehicle;
commits auto theft, a Class D felony. However, the offense is a Class C felony if the person has a prior conviction of an offense under this subsection or subsection (c).
(c) A person who knowingly or intentionally receives, retains, or disposes of a motor vehicle or any part of a motor vehicle of another person that has been the subject of theft commits receiving stolen auto parts, a Class D felony. However, the offense is a Class C felony if the person has a prior conviction of an offense under this subsection or subsection (b).
As added by P.L.321-1985, SEC.1. Amended by P.L.136-1987, SEC.6; P.L.2-1991, SEC.106.

IC 35-43-4-2.7
Unlawful entry of motor vehicle; defense; rebuttable presumption
Sec. 2.7. (a) This section does not apply to the following:
(1) A public safety officer (as defined in IC 35-47-4.5-3) or state police motor carrier inspector acting within the scope of the officer's or inspector's duties.
(2) A motor vehicle that must be moved because the motor vehicle is abandoned, inoperable, or improperly parked.
(3) An employee or agent of an entity that possesses a valid lien on a motor vehicle who is expressly authorized by the lienholder to repossess the motor vehicle based upon the failure of the owner or lessee of the motor vehicle to abide by the terms and conditions of the loan or lease agreement.
(b) As used in this section, "authorized operator" means a person who is authorized to operate a motor vehicle by an owner or a lessee of the motor vehicle.
(c) As used in this section, "motor vehicle" has the meaning set forth in IC 9-13-2-105(a).
(d) A person who:
(1) enters a motor vehicle knowing that the person does not have the permission of an owner, a lessee, or an authorized operator of the motor vehicle to enter the motor vehicle; and
(2) does not have a contractual interest in the motor vehicle;
commits unauthorized entry of a motor vehicle, a Class B misdemeanor. (e) The offense under subsection (d) is:
(1) a Class A misdemeanor if the motor vehicle has visible steering column damage or ignition switch alteration as a result of an act described in subsection (d)(1); or
(2) a Class D felony if a person occupies the motor vehicle while the motor vehicle is used to further the commission of a crime, if the person knew or should have known that a person intended to use the motor vehicle in the commission of a crime.
(f) It is a defense to a prosecution under this section that the accused person reasonably believed that the person's entry into the vehicle was necessary to prevent bodily injury or property damage.
(g) There is a rebuttable presumption that the person did not have the permission of an owner, a lessee, or an authorized operator of the motor vehicle to enter the motor vehicle if the motor vehicle has visible steering column damage or ignition switch alteration.
As added by P.L.143-2005, SEC.1.

IC 35-43-4-3
Conversion
Sec. 3. (a) A person who knowingly or intentionally exerts unauthorized control over property of another person commits criminal conversion, a Class A misdemeanor.
(b) The offense under subsection (a) is a Class D felony if committed by a person who exerts unauthorized control over the motor vehicle of another person with the intent to use the motor vehicle to assist the person in the commission of a crime.
(c) The offense under subsection (a) is a Class C felony if:
(1) committed by a person who exerts unauthorized control over the motor vehicle of another person; and
(2) the person uses the motor vehicle to assist the person in the commission of a felony.
(d) The offense under subsection (a) is a Class D felony if:
(1) the person acquires the property by lease;
(2) the property is a motor vehicle;
(3) the person signs a written agreement to return the property to a specified location within a specified time; and
(4) the person fails to return the property:
(A) within thirty (30) days after the specified time; or
(B) within three (3) days after a written demand for return of the property is either:
(i) personally served on the person; or
(ii) sent by registered mail to the person's address that is provided by the person in the written agreement.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.46; P.L.143-2005, SEC.2; P.L.227-2011, SEC.1.

IC 35-43-4-3.5
Failure to return or pay for articles borrowed from library, gallery, museum, collection, or exhibition
Sec. 3.5. (a) If a person: (1) borrows any article which belongs to or is in the care of any library, gallery, museum, collection, or exhibition;
(2) borrows the article under an agreement to return the article within a specified period of time; and
(3) fails to return the article within that specified period of time;
then the lender shall comply with subsection (b).
(b) If a person commits those acts specified in subsection (a), the lender shall:
(1) send written notification of the violation of the agreement to the borrower;
(2) attach a copy of this section to the notice;
(3) include in the notice a request for return of the article within fifteen (15) days of receipt of the notice; and
(4) mail the notice to the last known address of the borrower or deliver it to the borrower in person.
The lender shall send the notice required by this subsection by certified or registered mail, return receipt requested.
(c) If the borrower willfully or knowingly fails to return the article, or reimburse the lender for the value of the article, within thirty (30) days of receipt of the notice required in subsection (b), he commits a Class C infraction.
(d) A person who commits an offense under this section may not be charged with an offense under section 2 or 3 of this chapter for the same act.
As added by Acts 1980, P.L.206, SEC.1.

IC 35-43-4-4
Evidence
Sec. 4. (a) The price tag or price marking on property displayed or offered for sale constitutes prima facie evidence of the value and ownership of the property.
(b) Evidence that a person:
(1) altered, substituted, or transferred a universal product code (UPC) or another product identification code, label, price tag, or price marking on property displayed or offered for sale or hire; or
(2) transferred property displayed or offered for sale or hire from the package, bag, or container in or on which the property was displayed or offered to another package, bag, or container;
constitutes prima facie evidence of intent to deprive the owner of the property of a part of its value and that the person exerted unauthorized control over the property.
(c) Evidence that a person:
(1) concealed property displayed or offered for sale or hire; and
(2) removed the property from any place within the business premises at which it was displayed or offered to a point beyond that at which payment should be made;
constitutes prima facie evidence of intent to deprive the owner of the property of a part of its value and that the person exerted unauthorized control over the property. (d) Except as provided in subsection (e) of this section, evidence of failure to perform as promised, by itself, does not constitute evidence that the promisor knew that the promise would not be performed.
(e) Except as provided in section 5(b) of this chapter, a person who has insufficient funds in or no account with a drawee credit institution and who makes, draws, or utters a check, draft, or order for payment on the credit institution may be inferred:
(1) to have known that the credit institution would refuse payment upon presentment in the usual course of business; and
(2) to have intended to deprive the owner of any property acquired by making, drawing, or uttering the check, draft, or order for payment of a part of the value of that property.
(f) Evidence that a person, after renting or leasing any property under a written agreement providing for the return of the property to a particular place at a particular time, failed to return the property to the place within seventy-two (72) hours after the agreed time constitutes prima facie evidence that he exerted unauthorized control over the property.
(g) A judge may find that a photograph of property over which a person is alleged to have exerted unauthorized control or to have otherwise obtained unlawfully is competent evidence, if the photograph:
(1) will serve the purpose of demonstrating the nature of the property; and
(2) is otherwise admissible into evidence under all other rules of law governing the admissibility of photographs into evidence.
The fact that it is impractical to introduce into evidence the actual property for any reason, including its size, weight, or unavailability, need not be established for a judge to find a photograph of that property to be competent evidence. If a photograph is found to be competent evidence under this subsection, it is admissible into evidence in place of the property and to the same extent as the property itself.
(h) A law enforcement agency that is holding as evidence property over which a person is alleged to have exerted unauthorized control or to have otherwise obtained unlawfully, may return that property to its owner if:
(1) the property has been photographed in a manner that will serve the purpose of demonstrating the nature of the property, and if these photographs are filed with or retained by the law enforcement agency in place of the property;
(2) receipt for the property is obtained from the owner upon delivery by the law enforcement agency;
(3) the prosecuting attorney who is prosecuting a case that involves the property has not requested the law enforcement agency to decline requests for return of the property to its owner; and
(4) the property may be lawfully possessed by the owner. As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.47; Acts 1980, P.L.200, SEC.2; P.L.322-1985, SEC.1; P.L.84-2001, SEC.1.

IC 35-43-4-5
Defenses
Sec. 5. (a) An owner in possession of encumbered property does not commit a crime under this chapter, as against a person having only a security interest in the property, by removing or otherwise dealing with the property contrary to the terms of the security agreement, even if title is in the credit institution under a mortgage, conditional sales contract, or bailment lease.
(b) It is a defense under this chapter if a maker or drawer:
(1) who has an account in a credit institution but does not have sufficient funds in that account; and
(2) who makes, draws, or utters a check, draft, or order for payment on the credit institution;
pays the credit institution the amount due, together with protest fees, within ten (10) days after receiving notice that the check, draft, or order has not been paid by the credit institution. Notice sent to either (i) the address printed or written on the check, draft, or order or (ii) the address given in writing to the recipient at the time the check, draft, or order was issued or delivered constitutes notice that the check, draft, or order has not been paid by the credit institution.
(c) A person who transfers or reproduces recorded sounds in connection with a broadcast or telecast, or for archival purposes, does not commit a crime under this chapter, even if he does not have the consent of the owner of the master recording.
(d) A person who receives, retains, or disposes of personal property that has been the subject of theft with the purpose of restoring it to the owner, does not commit a crime under this chapter.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.48; Acts 1979, P.L.300, SEC.3; P.L.323-1985, SEC.1.

IC 35-43-4-6
Unauthorized control over property of benefit provider; prima facie evidence
Sec. 6. (a) As used in this section:
"Benefit" includes any accident, sickness, or other health care or reimbursement therefor to which a person is entitled.
"Benefit identification card" means a writing that identifies a person, his spouse, or his dependent as being entitled to a benefit.
"Benefit provider" includes an employer, insurer, or health care provider who has agreed to provide or has provided a benefit to a person who has a benefit identification card.
(b) Evidence that a person:
(1) permitted a person who was not entitled to a benefit to use his benefit identification card to obtain a benefit; or
(2) uses his benefit identification card to obtain a benefit for a person who was not entitled to the benefit; constitutes prima facie evidence that such person exerted unauthorized control over property of the benefit provider.
As added by P.L.327-1983, SEC.1.

IC 35-43-4-7
Vending machine vandalism
Sec. 7. (a) As used in this section, "vending machine" means a mechanical or an electronic device or a receptacle designed:
(1) to receive a coin, bill, or token made for that purpose; and
(2) to automatically dispense goods, wares, merchandise, or other property in return for the insertion or deposit of a coin, bill, or token.
(b) A person who knowingly or intentionally:
(1) damages a vending machine; or
(2) removes goods, wares, merchandise, or other property from a vending machine without:
(A) inserting or depositing a coin, bill, or token made for that purpose; or
(B) the consent of the owner or operator of the vending machine;
commits vending machine vandalism, a Class B misdemeanor. However, the offense is a Class A misdemeanor if the amount of the damage or the value of the goods, wares, merchandise, or other property removed from the vending machine is at least two hundred fifty dollars ($250).
As added by P.L.299-1995, SEC.1.

IC 35-43-4-8
Suspension of driving privileges for fuel theft
Sec. 8. (a) A conviction for an offense under section 2 of this chapter or section 3 of this chapter that involves exerting unauthorized control over gasoline or motor vehicle fuel:
(1) by operation of a motor vehicle to leave the premises of an establishment at which gasoline or motor vehicle fuel is offered for sale after the gasoline or motor vehicle fuel has been dispensed into the fuel tank of the motor vehicle; and
(2) without payment or authorization of payment by a credit card, debit card, charge card, or similar method of payment;
shall result in the suspension of the driving privileges of the person.
(b) The court imposing a sentence for a violation under subsection (a) shall issue an order to the bureau of motor vehicles:
(1) stating that the person has been convicted of an offense under section 2 of this chapter or section 3 of this chapter involving the unauthorized taking of gasoline or motor vehicle fuel; and
(2) ordering the suspension of the person's driving privileges under IC 9-30-13-8.
The suspension of a person's driving privileges under this section is in addition to other penalties prescribed by IC 35-50-3-2 for a Class A misdemeanor or by IC 35-50-2-7 for a Class D felony. As added by P.L.117-2001, SEC.6. Amended by P.L.125-2012, SEC.414.



CHAPTER 5. FORGERY, FRAUD, AND OTHER DECEPTIONS

IC 35-43-5-1
Definitions
Sec. 1. (a) The definitions set forth in this section apply throughout this chapter.
(b) "Claim statement" means an insurance policy, a document, or a statement made in support of or in opposition to a claim for payment or other benefit under an insurance policy, or other evidence of expense, injury, or loss. The term includes statements made orally, in writing, or electronically, including the following:
(1) An account.
(2) A bill for services.
(3) A bill of lading.
(4) A claim.
(5) A diagnosis.
(6) An estimate of property damages.
(7) A hospital record.
(8) An invoice.
(9) A notice.
(10) A proof of loss.
(11) A receipt for payment.
(12) A physician's records.
(13) A prescription.
(14) A statement.
(15) A test result.
(16) X-rays.
(c) "Coin machine" means a coin box, vending machine, or other mechanical or electronic device or receptacle designed:
(1) to receive a coin, bill, or token made for that purpose; and
(2) in return for the insertion or deposit of a coin, bill, or token automatically:
(A) to offer, provide, or assist in providing; or
(B) to permit the acquisition of;
some property.
(d) "Credit card" means an instrument or device (whether known as a credit card or charge plate, or by any other name) issued by an

issuer for use by or on behalf of the credit card holder in obtaining property.
(e) "Credit card holder" means the person to whom or for whose benefit the credit card is issued by an issuer.
(f) "Customer" means a person who receives or has contracted for a utility service.
(g) "Drug or alcohol screening test" means a test that:
(1) is used to determine the presence or use of alcohol, a controlled substance, or a drug in a person's bodily substance; and
(2) is administered in the course of monitoring a person who is:
(A) incarcerated in a prison or jail;
(B) placed in a community corrections program;
(C) on probation or parole;
(D) participating in a court ordered alcohol or drug treatment program; or
(E) on court ordered pretrial release.
(h) "Entrusted" means held in a fiduciary capacity or placed in charge of a person engaged in the business of transporting, storing, lending on, or otherwise holding property of others.
(i) "Identifying information" means information that identifies a person, including a person's:
(1) name, address, date of birth, place of employment, employer identification number, mother's maiden name, Social Security number, or any identification number issued by a governmental entity;
(2) unique biometric data, including the person's fingerprint, voice print, or retina or iris image;
(3) unique electronic identification number, address, or routing code;
(4) telecommunication identifying information; or
(5) telecommunication access device, including a card, a plate, a code, a telephone number, an account number, a personal identification number, an electronic serial number, a mobile identification number, or another telecommunications service or device or means of account access that may be used to:
(A) obtain money, goods, services, or any other thing of value; or
(B) initiate a transfer of funds.
(j) "Insurance policy" includes the following:
(1) An insurance policy.
(2) A contract with a health maintenance organization (as defined in IC 27-13-1-19) or a limited service health maintenance organization (as defined in IC 27-13-1-27).
(3) A written agreement entered into under IC 27-1-25.
(k) "Insurer" has the meaning set forth in IC 27-1-2-3(x). The term also includes the following:
(1) A reinsurer.
(2) A purported insurer or reinsurer.
(3) A broker. (4) An agent of an insurer, a reinsurer, a purported insurer or reinsurer, or a broker.
(5) A health maintenance organization.
(6) A limited service health maintenance organization.
(l) "Manufacturer" means a person who manufactures a recording. The term does not include a person who manufactures a medium upon which sounds or visual images can be recorded or stored.
(m) "Make" means to draw, prepare, complete, counterfeit, copy or otherwise reproduce, or alter any written instrument in whole or in part.
(n) "Metering device" means a mechanism or system used by a utility to measure or record the quantity of services received by a customer.
(o) "Public relief or assistance" means any payment made, service rendered, hospitalization provided, or other benefit extended to a person by a governmental entity from public funds and includes township assistance, food stamps, direct relief, unemployment compensation, and any other form of support or aid.
(p) "Recording" means a tangible medium upon which sounds or visual images are recorded or stored. The term includes the following:
(1) An original:
(A) phonograph record;
(B) compact disc;
(C) wire;
(D) tape;
(E) audio cassette;
(F) video cassette; or
(G) film.
(2) Any other medium on which sounds or visual images are or can be recorded or otherwise stored.
(3) A copy or reproduction of an item in subdivision (1) or (2) that duplicates an original recording in whole or in part.
(q) "Slug" means an article or object that is capable of being deposited in a coin machine as an improper substitute for a genuine coin, bill, or token.
(r) "Synthetic identifying information" means identifying information that identifies:
(1) a false or fictitious person;
(2) a person other than the person who is using the information; or
(3) a combination of persons described under subdivisions (1) and (2).
(s) "Utility" means a person who owns or operates, for public use, any plant, equipment, property, franchise, or license for the production, storage, transmission, sale, or delivery of electricity, water, steam, telecommunications, information, or gas.
(t) "Written instrument" means a paper, a document, or other instrument containing written matter and includes money, coins, tokens, stamps, seals, credit cards, badges, trademarks, medals, retail

sales receipts, labels or markings (including a universal product code (UPC) or another product identification code), or other objects or symbols of value, right, privilege, or identification.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.49; P.L.321-1983, SEC.4; P.L.182-1984, SEC.3; P.L.180-1991, SEC.8; P.L.216-1991, SEC.1; P.L.193-1991, SEC.2; P.L.247-1993, SEC.1; P.L.150-1994, SEC.2; P.L.2-1995, SEC.127; P.L.84-2001, SEC.2; P.L.180-2001, SEC.1; P.L.22-2003, SEC.1; P.L.160-2003, SEC.27; P.L.73-2005, SEC.170; P.L.171-2005, SEC.1; P.L.181-2005, SEC.5; P.L.137-2009, SEC.13.

IC 35-43-5-2
Forgery; counterfeiting; application fraud
Sec. 2. (a) A person who knowingly or intentionally:
(1) makes or utters a written instrument in such a manner that it purports to have been made:
(A) by another person;
(B) at another time;
(C) with different provisions; or
(D) by authority of one who did not give authority; or
(2) possesses more than one (1) written instrument knowing that the written instruments were made in a manner that they purport to have been made:
(A) by another person;
(B) at another time;
(C) with different provisions; or
(D) by authority of one who did not give authority;
commits counterfeiting, a Class D felony.
(b) A person who, with intent to defraud, makes, utters, or possesses a written instrument in such a manner that it purports to have been made:
(1) by another person;
(2) at another time;
(3) with different provisions; or
(4) by authority of one who did not give authority;
commits forgery, a Class C felony.
(c) This subsection applies to a person who applies for a driver's license (as defined in IC 9-13-2-48). A person who:
(1) knowingly or intentionally uses a false or fictitious name or gives a false or fictitious address in an application for a driver's license or for a renewal or a duplicate of a driver's license; or
(2) knowingly or intentionally makes a false statement or conceals a material fact or otherwise commits fraud in an application for a driver's license;
commits application fraud, a Class D felony.
(d) This subsection applies to a person who applies for a state identification card (as issued under IC 9-24-16). A person who:
(1) knowingly or intentionally uses false information in an application for an identification card or for a renewal or duplicate of an identification card; or (2) knowingly or intentionally makes a false statement or otherwise commits fraud in an application for an identification card;
commits application fraud, a Class D felony.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.50; P.L.45-2005, SEC.2; P.L.106-2006, SEC.3.

IC 35-43-5-2.5
False government issued identification
Sec. 2.5. A person who knowingly or intentionally possesses, produces, or distributes a document not issued by a government entity that purports to be a government issued identification commits a Class A misdemeanor.
As added by P.L.109-2006, SEC.1.

IC 35-43-5-3
Deception
Sec. 3. (a) A person who:
(1) being an officer, manager, or other person participating in the direction of a credit institution, knowingly or intentionally receives or permits the receipt of a deposit or other investment, knowing that the institution is insolvent;
(2) knowingly or intentionally makes a false or misleading written statement with intent to obtain property, employment, or an educational opportunity;
(3) misapplies entrusted property, property of a governmental entity, or property of a credit institution in a manner that the person knows is unlawful or that the person knows involves substantial risk of loss or detriment to either the owner of the property or to a person for whose benefit the property was entrusted;
(4) knowingly or intentionally, in the regular course of business, either:
(A) uses or possesses for use a false weight or measure or other device for falsely determining or recording the quality or quantity of any commodity; or
(B) sells, offers, or displays for sale or delivers less than the represented quality or quantity of any commodity;
(5) with intent to defraud another person furnishing electricity, gas, water, telecommunication, or any other utility service, avoids a lawful charge for that service by scheme or device or by tampering with facilities or equipment of the person furnishing the service;
(6) with intent to defraud, misrepresents the identity of the person or another person or the identity or quality of property;
(7) with intent to defraud an owner of a coin machine, deposits a slug in that machine;
(8) with intent to enable the person or another person to deposit a slug in a coin machine, makes, possesses, or disposes of a slug; (9) disseminates to the public an advertisement that the person knows is false, misleading, or deceptive, with intent to promote the purchase or sale of property or the acceptance of employment;
(10) with intent to defraud, misrepresents a person as being a physician licensed under IC 25-22.5; or
(11) knowingly and intentionally defrauds another person furnishing cable TV service by avoiding paying compensation for that service by any scheme or device or by tampering with facilities or equipment of the person furnishing the service;
commits deception, a Class A misdemeanor.
(b) In determining whether an advertisement is false, misleading, or deceptive under subsection (a)(9), there shall be considered, among other things, not only representations contained or suggested in the advertisement, by whatever means, including device or sound, but also the extent to which the advertisement fails to reveal material facts in the light of the representations.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.51; Acts 1978, P.L.144, SEC.5; P.L.182-1984, SEC.4; P.L.237-1989, SEC.2; P.L.247-1993, SEC.2; P.L.222-1996, SEC.1.

IC 35-43-5-3.5
Identity deception
Sec. 3.5. (a) Except as provided in subsection (c), a person who knowingly or intentionally obtains, possesses, transfers, or uses the identifying information of another person, including the identifying information of a person who is deceased:
(1) without the other person's consent; and
(2) with intent to:
(A) harm or defraud another person;
(B) assume another person's identity; or
(C) profess to be another person;
commits identity deception, a Class D felony.
(b) However, the offense defined in subsection (a) is a Class C felony if:
(1) a person obtains, possesses, transfers, or uses the identifying information of more than one hundred (100) persons;
(2) the fair market value of the fraud or harm caused by the offense is at least fifty thousand dollars ($50,000); or
(3) a person obtains, possesses, transfers, or uses the identifying information of a person who is less than eighteen (18) years of age and is:
(A) the person's son or daughter;
(B) a dependent of the person;
(C) a ward of the person; or
(D) an individual for whom the person is a guardian.
(c) The conduct prohibited in subsections (a) and (b) does not apply to:
(1) a person less than twenty-one (21) years of age who uses the identifying information of another person to acquire an

alcoholic beverage (as defined in IC 7.1-1-3-5);
(2) a minor (as defined in IC 35-49-1-4) who uses the identifying information of another person to acquire:
(A) a cigarette or tobacco product (as defined in IC 6-7-2-5);
(B) a periodical, a videotape, or other communication medium that contains or depicts nudity (as defined in IC 35-49-1-5);
(C) admittance to a performance (live or film) that prohibits the attendance of the minor based on age; or
(D) an item that is prohibited by law for use or consumption by a minor; or
(3) any person who uses the identifying information for a lawful purpose.
(d) It is not a defense in a prosecution under subsection (a) or (b) that no person was harmed or defrauded.
As added by P.L.180-2001, SEC.2. Amended by P.L.22-2003, SEC.2; P.L.125-2006, SEC.9; P.L.137-2009, SEC.14.

IC 35-43-5-3.6
Terroristic deception
Sec. 3.6. A person who knowingly or intentionally obtains, possesses, transfers, or uses the identifying information of another person with intent to:
(1) commit terrorism; or
(2) obtain or transport a weapon of mass destruction;
commits terroristic deception, a Class C felony.
As added by P.L.123-2002, SEC.38.

IC 35-43-5-3.7
Notario publico deception
Sec. 3.7. A person who violates IC 33-42-2-10 commits notario publico deception, a Class A misdemeanor.
As added by P.L.85-2007, SEC.3.

IC 35-43-5-3.8
Synthetic identity deception
Sec. 3.8. (a) A person who knowingly or intentionally obtains, possesses, transfers, or uses the synthetic identifying information:
(1) with intent to harm or defraud another person;
(2) with intent to assume another person's identity; or
(3) with intent to profess to be another person;
commits synthetic identity deception, a Class D felony.
(b) The offense under subsection (a) is a Class C felony if:
(1) a person obtains, possesses, transfers, or uses the synthetic identifying information of more than one hundred (100) persons; or
(2) the fair market value of the fraud or harm caused by the offense is at least fifty thousand dollars ($50,000).
(c) The conduct prohibited in subsections (a) and (b) does not apply to: (1) a person less than twenty-one (21) years of age who uses the synthetic identifying information of another person to acquire an alcoholic beverage (as defined in IC 7.1-1-3-5); or
(2) a minor (as defined in IC 35-49-1-4) who uses the synthetic identifying information of another person to acquire:
(A) a cigarette or tobacco product (as defined in IC 6-7-2-5);
(B) a periodical, a videotape, or other communication medium that contains or depicts nudity (as defined in IC 35-49-1-5);
(C) admittance to a performance (live or on film) that prohibits the attendance of the minor based on age; or
(D) an item that is prohibited by law for use or consumption by a minor.
(d) It is not a defense in a prosecution under subsection (a) or (b) that no person was harmed or defrauded.
As added by P.L.137-2009, SEC.15.

IC 35-43-5-4
Fraud
Sec. 4. A person who:
(1) with intent to defraud, obtains property by:
(A) using a credit card, knowing that the credit card was unlawfully obtained or retained;
(B) using a credit card, knowing that the credit card is forged, revoked, or expired;
(C) using, without consent, a credit card that was issued to another person;
(D) representing, without the consent of the credit card holder, that the person is the authorized holder of the credit card; or
(E) representing that the person is the authorized holder of a credit card when the card has not in fact been issued;
(2) being authorized by an issuer to furnish property upon presentation of a credit card, fails to furnish the property and, with intent to defraud the issuer or the credit card holder, represents in writing to the issuer that the person has furnished the property;
(3) being authorized by an issuer to furnish property upon presentation of a credit card, furnishes, with intent to defraud the issuer or the credit card holder, property upon presentation of a credit card, knowing that the credit card was unlawfully obtained or retained or that the credit card is forged, revoked, or expired;
(4) not being the issuer, knowingly or intentionally sells a credit card;
(5) not being the issuer, receives a credit card, knowing that the credit card was unlawfully obtained or retained or that the credit card is forged, revoked, or expired;
(6) with intent to defraud, receives a credit card as security for debt; (7) receives property, knowing that the property was obtained in violation of subdivision (1) of this section;
(8) with intent to defraud the person's creditor or purchaser, conceals, encumbers, or transfers property;
(9) with intent to defraud, damages property; or
(10) knowingly or intentionally:
(A) sells;
(B) rents;
(C) transports; or
(D) possesses;
a recording for commercial gain or personal financial gain that does not conspicuously display the true name and address of the manufacturer of the recording;
commits fraud, a Class D felony.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.52; Acts 1978, P.L.82, SEC.3; P.L.180-1991, SEC.9; P.L.193-1991, SEC.3; P.L.1-1992, SEC.180; P.L.180-2001, SEC.3; P.L.181-2005, SEC.6.

IC 35-43-5-4.3
Unlawful possession of a card skimming device
Sec. 4.3. (a) As used in this section, "card skimming device" means a device that is designed to read information encoded on a credit card. The term includes a device designed to read, record, or transmit information encoded on a credit card:
(1) directly from a credit card; or
(2) from another device that reads information directly from a credit card.
(b) A person who possesses a card skimming device with intent to commit:
(1) identity deception (IC 35-43-5-3.5);
(2) synthetic identity deception (IC 35-43-5-3.8);
(3) fraud (IC 35-43-5-4); or
(4) terroristic deception (IC 35-43-5-3.6);
commits unlawful possession of a card skimming device. Unlawful possession of a card skimming device under subdivision (1), (2), or (3) is a Class D felony. Unlawful possession of a card skimming device under subdivision (4) is a Class C felony.
As added by P.L.125-2006, SEC.10. Amended by P.L.137-2009, SEC.16.

IC 35-43-5-4.5
Insurance fraud; insurance application fraud
Sec. 4.5. (a) A person who, knowingly and with intent to defraud:
(1) makes, utters, presents, or causes to be presented to an insurer or an insurance claimant, a claim statement that contains false, incomplete, or misleading information concerning the claim;
(2) presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, an oral, a

written, or an electronic statement that the person knows to contain materially false information as part of, in support of, or concerning a fact that is material to:
(A) the rating of an insurance policy;
(B) a claim for payment or benefit under an insurance policy;
(C) premiums paid on an insurance policy;
(D) payments made in accordance with the terms of an insurance policy;
(E) an application for a certificate of authority;
(F) the financial condition of an insurer; or
(G) the acquisition of an insurer;
or conceals any information concerning a subject set forth in clauses (A) through (G);
(3) solicits or accepts new or renewal insurance risks by or for an insolvent insurer or other entity regulated under IC 27;
(4) removes:
(A) the assets;
(B) the record of assets, transactions, and affairs; or
(C) a material part of the assets or the record of assets, transactions, and affairs;
of an insurer or another entity regulated under IC 27, from the home office, other place of business, or place of safekeeping of the insurer or other regulated entity, or conceals or attempts to conceal from the department of insurance assets or records referred to in clauses (A) through (B); or
(5) diverts funds of an insurer or another person in connection with:
(A) the transaction of insurance or reinsurance;
(B) the conduct of business activities by an insurer or another entity regulated under IC 27; or
(C) the formation, acquisition, or dissolution of an insurer or another entity regulated under IC 27;
commits insurance fraud. Except as provided in subsection (b), insurance fraud is a Class D felony.
(b) An offense described in subsection (a) is a Class C felony if:
(1) the person who commits the offense has a prior unrelated conviction under this section; or
(2) the:
(A) value of property, services, or other benefits obtained or attempted to be obtained by the person as a result of the offense; or
(B) economic loss suffered by another person as a result of the offense;
is at least two thousand five hundred dollars ($2,500).
(c) A person who knowingly and with intent to defraud makes a material misstatement in support of an application for the issuance of an insurance policy commits insurance application fraud, a Class A misdemeanor.
As added by P.L.181-2005, SEC.7.
IC 35-43-5-5
Check deception
Sec. 5. (a) A person who knowingly or intentionally issues or delivers a check, a draft, or an order on a credit institution for the payment of or to acquire money or other property, knowing that it will not be paid or honored by the credit institution upon presentment in the usual course of business, commits check deception, a Class A misdemeanor. However, the offense is a Class D felony if the amount of the check, draft, or order is at least two thousand five hundred dollars ($2,500) and the property acquired by the person was a motor vehicle.
(b) An unpaid and dishonored check, a draft, or an order that has the drawee's refusal to pay and reason printed, stamped, or written on or attached to it constitutes prima facie evidence:
(1) that due presentment of it was made to the drawee for payment and dishonor thereof; and
(2) that it properly was dishonored for the reason stated.
(c) The fact that a person issued or delivered a check, a draft, or an order, payment of which was refused by the drawee, constitutes prima facie evidence that the person knew that it would not be paid or honored. In addition, evidence that a person had insufficient funds in or no account with a drawee credit institution constitutes prima facie evidence that the person knew that the check, draft, or order would not be paid or honored.
(d) The following two (2) items constitute prima facie evidence of the identity of the maker of a check, draft, or order if at the time of its acceptance they are obtained and recorded, either on the check, draft, or order itself or on file, by the payee:
(1) Name and residence, business, or mailing address of the maker.
(2) Motor vehicle operator's license number, Social Security number, home telephone number, or place of employment of the maker.
(e) It is a defense under subsection (a) if a person who:
(1) has an account with a credit institution but does not have sufficient funds in that account; and
(2) issues or delivers a check, a draft, or an order for payment on that credit institution;
pays the payee or holder the amount due, together with protest fees and any service fee or charge, which may not exceed the greater of twenty-seven dollars and fifty cents ($27.50) or five percent (5%) (but not more than two hundred fifty dollars ($250)) of the amount due, that may be charged by the payee or holder, within ten (10) days after the date of mailing by the payee or holder of notice to the person that the check, draft, or order has not been paid by the credit institution. Notice sent in the manner set forth in IC 26-2-7-3 constitutes notice to the person that the check, draft, or order has not been paid by the credit institution. The payee or holder of a check, draft, or order that has been dishonored incurs no civil or criminal liability for sending notice under this subsection. (f) A person does not commit a crime under subsection (a) when:
(1) the payee or holder knows that the person has insufficient funds to ensure payment or that the check, draft, or order is postdated; or
(2) insufficiency of funds or credit results from an adjustment to the person's account by the credit institution without notice to the person.
As added by Acts 1978, P.L.144, SEC.6. Amended by Acts 1981, P.L.303, SEC.1; P.L.268-1983, SEC.2; P.L.328-1983, SEC.1; P.L.298-1989, SEC.1; P.L.42-1993, SEC.96; P.L.300-1995, SEC.1; P.L.85-2003, SEC.1.

IC 35-43-5-6
Utilizing a device or scheme to avoid being assessed for full amount of services received from utility or cable TV service provider
Sec. 6. (a) A customer who utilizes any device or scheme to avoid being assessed for the full amount of services received from a utility or a cable TV service provider commits a Class B infraction.
(b) Evidence that a customer's metering device has been altered, removed, or bypassed without the knowledge of or notification to the utility is prima facie evidence that the customer has utilized a device or scheme to avoid being assessed for the full amount of services received from the utility.
(c) Evidence that access to services of a utility or a cable TV service provider has been obtained without authority from the utility or the cable TV service provider constitutes prima facie evidence that the person benefiting from the access has utilized a device or scheme to avoid being assessed for the full amount of services received from the utility or the cable TV service provider.
As added by P.L.321-1983, SEC.5. Amended by P.L.324-1985, SEC.1.

IC 35-43-5-6.5
Sale of kit or device for unauthorized use of cable television system services
Sec. 6.5. (a) A person who manufactures, distributes, sells, leases, or offers for sale or lease:
(1) a device; or
(2) a kit of parts to construct a device;
designed in whole or in part to intercept, unscramble, or decode a transmission by a cable television system with the intent that the device or kit be used to obtain cable television system services without full payment to the cable television system commits a Class D felony.
(b) The sale or distribution by a person of:
(1) any device; or
(2) a kit of parts to construct a device;
described in subsection (a) constitutes prima facie evidence of a violation of subsection (a) if, before or at the time of sale or distribution, the person advertised or indicated that the device or the

assembled kit will enable a person to receive cable television system service without making full payment to the cable television system.
As added by P.L.222-1996, SEC.2.

IC 35-43-5-7
Welfare fraud
Sec. 7. (a) A person who knowingly or intentionally:
(1) obtains public relief or assistance by means of impersonation, fictitious transfer, false or misleading oral or written statement, fradulent conveyance, or other fraudulent means;
(2) acquires, possesses, uses, transfers, sells, trades, issues, or disposes of:
(A) an authorization document to obtain public relief or assistance; or
(B) public relief or assistance;
except as authorized by law;
(3) uses, transfers, acquires, issues, or possesses a blank or incomplete authorization document to participate in public relief or assistance programs, except as authorized by law;
(4) counterfeits or alters an authorization document to receive public relief or assistance, or knowingly uses, transfers, acquires, or possesses a counterfeit or altered authorization document to receive public relief or assistance; or
(5) conceals information for the purpose of receiving public relief or assistance to which he is not entitled;
commits welfare fraud, a Class A misdemeanor, except as provided in subsection (b).
(b) The offense is:
(1) a Class D felony if:
(A) the amount of public relief or assistance involved is more than two hundred fifty dollars ($250) but less than two thousand five hundred dollars ($2,500); or
(B) the amount involved is not more than two hundred fifty dollars ($250) and the person has a prior conviction of welfare fraud under this section; and
(2) a Class C felony if the amount of public relief or assistance involved is two thousand five hundred dollars ($2,500) or more, regardless of whether the person has a prior conviction of welfare fraud under this section.
(c) Whenever a person is convicted of welfare fraud under this section, the clerk of the sentencing court shall certify to the appropriate state agency and the appropriate agency of the county of the defendant's residence:
(1) his conviction; and
(2) whether the defendant is placed on probation and restitution is ordered under IC 35-38-2.
As added by P.L.182-1984, SEC.5.

IC 35-43-5-7.1 Medicaid fraud
Sec. 7.1. (a) Except as provided in subsection (b), a person who knowingly or intentionally:
(1) files a Medicaid claim, including an electronic claim, in violation of IC 12-15;
(2) obtains payment from the Medicaid program under IC 12-15 by means of a false or misleading oral or written statement or other fraudulent means;
(3) acquires a provider number under the Medicaid program except as authorized by law;
(4) alters with the intent to defraud or falsifies documents or records of a provider (as defined in 42 CFR 1000.30) that are required to be kept under the Medicaid program; or
(5) conceals information for the purpose of applying for or receiving unauthorized payments from the Medicaid program;
commits Medicaid fraud, a Class D felony.
(b) The offense described in subsection (a) is a Class C felony if the fair market value of the offense is at least one hundred thousand dollars ($100,000).
As added by P.L.10-1994, SEC.8. Amended by P.L.273-1999, SEC.179; P.L.1-2006, SEC.531.

IC 35-43-5-7.2
Insurance fraud
Sec. 7.2. (a) Except as provided in subsection (b), a person who knowingly or intentionally:
(1) files a children's health insurance program claim, including an electronic claim, in violation of IC 12-17.6;
(2) obtains payment from the children's health insurance program under IC 12-17.6 by means of a false or misleading oral or written statement or other fraudulent means;
(3) acquires a provider number under the children's health insurance program except as authorized by law;
(4) alters with intent to defraud or falsifies documents or records of a provider (as defined in 42 CFR 1002.301) that are required to be kept under the children's health insurance program; or
(5) conceals information for the purpose of applying for or receiving unauthorized payments from the children's health insurance program;
commits insurance fraud, a Class D felony.
(b) The offense described in subsection (a) is a Class C felony if the fair market value of the offense is at least one hundred thousand dollars ($100,000).
As added by P.L.273-1999, SEC.180.

IC 35-43-5-7.3
Repealed
(Repealed by P.L.255-2003, SEC.55.)
IC 35-43-5-8
Fraud on financial institutions
Sec. 8. (a) A person who knowingly executes, or attempts to execute, a scheme or artifice:
(1) to defraud a state or federally chartered or federally insured financial institution; or
(2) to obtain any of the money, funds, credits, assets, securities, or other property owned by or under the custody or control of a state or federally chartered or federally insured financial institution by means of false or fraudulent pretenses, representations, or promises;
commits a Class C felony.
(b) As used in this section, the term "state or federally chartered or federally insured financial institution" means:
(1) an institution with accounts insured by the Federal Deposit Insurance Corporation;
(2) a credit union with accounts insured by the National Credit Union Administration Board;
(3) a federal home loan bank or a member, as defined in Section 2 of the Federal Home Loan Bank Act (12 U.S.C. 1422), as in effect on December 31, 1990, of the Federal Home Loan Bank System; or
(4) a bank, banking association, land bank, intermediate credit bank, bank for cooperatives, production credit association, land bank association, mortgage association, trust company, savings bank, or other banking or financial institution organized or operating under the laws of the United States or of the state.
The term does not include a lender licensed under IC 24-4.5.
As added by P.L.187-1984, SEC.1. Amended by P.L.8-1991, SEC.35; P.L.10-2006, SEC.80 and P.L.57-2006, SEC.80.

IC 35-43-5-9
Falsely representing entity as disadvantaged or women owned business enterprise
Sec. 9. (a) A person who knowingly or intentionally falsely represents any entity as a disadvantaged business enterprise (as defined in IC 5-16-6.5-1) or a women owned business enterprise (as defined in IC 5-16-6.5-3) in order to qualify for certification as such an enterprise under a program conducted by a public agency (as defined in IC 5-16-6.5-2) designed to assist disadvantaged business enterprises or women owned business enterprises in obtaining contracts with public agencies for the provision of goods and services commits a Class D felony.
(b) A person who knowingly or intentionally falsely represents an entity with which the person will subcontract all or part of a contract with a public agency (as defined in IC 5-16-6.5-2) as a disadvantaged business enterprise (as defined in IC 5-16-6.5-1) or a women owned enterprise (as defined in IC 5-16-16.5-3) in order to qualify for certification as an eligible bidder under a program conducted by a public agency designed to assist disadvantaged business enterprises

or women owned enterprises in obtaining contracts with public agencies for the provision of goods and services commits a Class D felony.
As added by P.L.70-1987, SEC.2. Amended by P.L.71-1989, SEC.3.

IC 35-43-5-10
Repealed
(Repealed by P.L.247-1993, SEC.3.)

IC 35-43-5-11
Government contract procurement through false information
Sec. 11. A person who knowingly or intentionally provides false information to a governmental entity to obtain a contract from the governmental entity commits a Class A misdemeanor. However, the offense is a Class D felony if the provision of false information results in financial loss to the governmental entity.
As added by P.L.29-1993, SEC.5.

IC 35-43-5-12
Check fraud
Sec. 12. (a) As used in this section, "financial institution" refers to a state or federally chartered bank, savings bank, savings association, or credit union.
(b) A person who knowingly or intentionally obtains property, through a scheme or artifice, with intent to defraud:
(1) by issuing or delivering a check, a draft, an electronic debit, or an order on a financial institution:
(A) knowing that the check, draft, order, or electronic debit will not be paid or honored by the financial institution upon presentment in the usual course of business;
(B) using false or altered evidence of identity or residence;
(C) using a false or an altered account number; or
(D) using a false or an altered check, draft, order or electronic instrument;
(2) by:
(A) depositing the minimum initial deposit required to open an account; and
(B) either making no additional deposits or making insufficient additional deposits to insure debits to the account; or
(3) by opening accounts with more than one (1) financial institution in either a consecutive or concurrent time period;
commits check fraud, a Class D felony. However, the offense is a Class C felony if the person has a prior unrelated conviction under this section or the aggregate amount of property obtained is at least twenty-five thousand dollars ($25,000).
As added by P.L.161-1994, SEC.1. Amended by P.L.79-1998, SEC.105.

IC 35-43-5-13 Deception involving out of hospital do not resuscitate declarations
Sec. 13. Certain offenses concerning forgery and other deceptions involving out of hospital do not resuscitate declarations and orders are described in IC 16-36-5.
As added by P.L.148-1999, SEC.13.

IC 35-43-5-14
Possession of a fraudulent sales document
Sec. 14. (a) A person who, with intent to defraud, possesses:
(1) a retail sales receipt;
(2) a label or other item with a universal product code (UPC); or
(3) a label or other item that contains a product identification code that applies to an item other than the items to which the label or other item applies;
commits possession of a fraudulent sales document, a Class A misdemeanor.
(b) The offense under subsection (a) is a Class D felony if the person possesses at least fifteen (15):
(1) retail sales receipts;
(2) labels containing a universal product code (UPC);
(3) labels containing another product identification code; or
(4) of any combination of the items described in subdivisions (1) through (3).
As added by P.L.84-2001, SEC.3.

IC 35-43-5-15
Possession of a fraudulent sales document manufacturing device
Sec. 15. A person who, with intent to defraud, possesses a device to make retail sales receipts, universal product codes (UPC), or other product identification codes, commits possession of a fraudulent sales document manufacturing device, a Class A misdemeanor.
As added by P.L.84-2001, SEC.4.

IC 35-43-5-16
Making a false sales document
Sec. 16. A person who, with intent to defraud:
(1) makes or puts a false universal product code (UPC) or another product identification code on property displayed or offered for sale; or
(2) makes a false sales receipt;
commits making a false sales document, a Class D felony.
As added by P.L.84-2001, SEC.5.

IC 35-43-5-17
Delivery of a false sales document
Sec. 17. A person who, with intent to defraud, delivers a:
(1) false sales receipt;
(2) duplicate of a sales receipt; or
(3) label or other item with a false universal product code

(UPC) or other product identification code;
to another person commits delivery of a false sales document, a Class D felony.
As added by P.L.84-2001, SEC.6.

IC 35-43-5-18
Possession of device or substance to interfere with drug or alcohol screening test
Sec. 18. A person who knowingly or intentionally possesses a:
(1) device; or
(2) substance;
designed or intended to be used to interfere with a drug or alcohol screening test commits possession of a device or substance used to interfere with a drug or alcohol screening test, a Class B misdemeanor.
As added by P.L.171-2005, SEC.2.

IC 35-43-5-19
Interfering with drug or alcohol screening test
Sec. 19. A person who interferes with or attempts to interfere with a drug or alcohol screening test by:
(1) using a:
(A) device; or
(B) substance;
(2) substituting a human bodily substance that is tested in a drug or alcohol screening test; or
(3) adulterating a substance used in a drug or alcohol screening test;
commits interfering with a drug or alcohol screening test, a Class B misdemeanor.
As added by P.L.171-2005, SEC.3.

IC 35-43-5-20
Inmate fraud
Sec. 20. (a) As used in this section, "inmate" means a person who is confined in:
(1) the custody of:
(A) the department of correction; or
(B) a sheriff;
(2) a county jail; or
(3) a secure juvenile facility.
(b) An inmate who, with the intent of obtaining money or other property from a person who is not an inmate, knowingly or intentionally:
(1) makes a misrepresentation to a person who is not an inmate and obtains or attempts to obtain money or other property from the person who is not an inmate; or
(2) obtains or attempts to obtain money or other property from the person who is not an inmate through a misrepresentation made by another person; commits inmate fraud, a Class C felony.
As added by P.L.81-2008, SEC.5.



CHAPTER 6. HOME IMPROVEMENT FRAUD

IC 35-43-6-2
"Consumer" defined
Sec. 2. As used in the chapter, "consumer" means an individual who owns, leases, or rents the residential property that is the subject of a home improvement contract.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-3
"Home improvement" defined
Sec. 3. As used in this chapter, "home improvement" means any alteration, repair, or other modification of residential property. However, this chapter does not apply to the original construction of a dwelling.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-4
"Home improvement contract" defined
Sec. 4. As used in this chapter, "home improvement contract" means an oral or written agreement between a home improvement supplier and a consumer to make a home improvement and for which the contract price exceeds one hundred fifty dollars ($150). Multiple contracts entered into by a home improvement supplier with a consumer are considered a home improvement contract for the purposes of this chapter if the multiple contracts arise from the same transaction.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-5
"Home improvement contract price" defined
Sec. 5. As used in this chapter, "home improvement contract price" means the amount actually charged for the services, materials, and work to be performed under the home improvement contract but does not include financing costs, loan consolidation amounts, taxes, and governmental fees paid by or on behalf of the consumer, amounts returned to or on behalf of the consumer, or similar costs not related to the home improvement.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-6 "Home improvement supplier" defined
Sec. 6. As used in this chapter, "home improvement supplier" means a person who engages in or solicits home improvement contracts whether or not the person deals directly with the consumer.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-7
"Person" defined
Sec. 7. As used in this chapter, "person" means an individual, corporation, business trust, estate, trust, partnership, association, cooperative, or any other legal entity.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-8
Unconscionable contract
Sec. 8. For the purposes of this chapter, a home improvement contract is unconscionable if an unreasonable difference exists between the fair market value of the services, materials, and work performed or to be performed and the home improvement contract price.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-9
Prima facie unconscionability
Sec. 9. For the purposes of this chapter, a home improvement contract price in excess of four (4) times greater than the fair market value of the services, materials, or work performed or to be performed is prima facie evidence of an unconscionable home improvement contract.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-10
Fair market value of improvement
Sec. 10. For the purposes of this chapter, the fair market value of a home improvement is that amount which in commercial judgment or under usage of trade would be reasonable for services, materials, and work of similar quality and workmanship.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-11
Determination of fair market value
Sec. 11. For the purposes of this chapter, fair market value shall be determined as of the time either the home improvement contract was formed or at the time any of the work commenced under the home improvement contract, whichever is earlier. However, if such evidence is not readily available, the fair market value prevailing within any reasonable time before or after the time described, which in commercial judgment or under usage of trade would serve as a reasonable substitute, may be used.
As added by P.L.251-1987, SEC.4.
IC 35-43-6-12
Home improvement fraud; offense
Sec. 12. (a) A home improvement supplier who enters into a home improvement contract and knowingly:
(1) misrepresents a material fact relating to:
(A) the terms of the home improvement contract; or
(B) a preexisting or existing condition of any part of the property involved, including a misrepresentation concerning the threat of:
(i) fire; or
(ii) structural damage;
if the property is not repaired;
(2) creates or confirms a consumer's impression that is false and that the home improvement supplier does not believe to be true;
(3) promises performance that the home improvement supplier does not intend to perform or knows will not be performed;
(4) uses or employs any deception, false pretense, or false promise to cause a consumer to enter into a home improvement contract;
(5) enters into an unconscionable home improvement contract with a home improvement contract price of four thousand dollars ($4,000) or more, but less than seven thousand dollars ($7,000);
(6) misrepresents or conceals the home improvement supplier's:
(A) real name;
(B) business name;
(C) physical or mailing business address; or
(D) telephone number;
(7) upon request by the consumer, fails to provide the consumer with any copy of a written warranty or guarantee that states:
(A) the length of the warranty or guarantee;
(B) the home improvement that is covered by the warranty or guarantee; or
(C) how the consumer could make a claim for a repair under the warranty or guarantee;
(8) uses a product in a home improvement that has been diluted, modified, or altered in a manner that would void the manufacturer's warranty of the product without disclosing to the consumer the reasons for the dilution, modification, or alteration and that the manufacturer's warranty may be compromised; or
(9) falsely claims to a consumer that the home improvement supplier:
(A) was referred to the consumer by a contractor who previously worked for the consumer;
(B) is licensed, certified, or insured; or
(C) has obtained all necessary permits or licenses before starting a home improvement;
commits home improvement fraud, a Class B misdemeanor, except as provided in section 13 of this chapter. (b) A home improvement supplier who, with the intent to enter into a home improvement contract, knowingly:
(1) damages the property of a consumer;
(2) does work on the property of a consumer without the consumer's prior authorization;
(3) misrepresents that the supplier or another person is an employee or agent of the federal government, the state, a political subdivision of the state, or any other governmental agency or entity; or
(4) misrepresents that the supplier or another person is an employee or agent of any public or private utility;
commits a Class A misdemeanor, except as provided in section 13(b) of this chapter.
As added by P.L.251-1987, SEC.4. Amended by P.L.81-2006, SEC.1.

IC 35-43-6-13
Enhanced offenses
Sec. 13. (a) The offense in section 12(a) of this chapter is a Class A misdemeanor:
(1) in the case of an offense under section 12(a)(1) through 12(a)(4) or 12(a)(6) through 12(a)(9), if the home improvement contract price is one thousand dollars ($1,000) or more;
(2) for the second or subsequent offense under this chapter or in another jurisdiction for an offense that is substantially similar to another offense described in this chapter;
(3) if two (2) or more home improvement contracts exceed an aggregate amount of one thousand dollars ($1,000) and are entered into with the same consumer by one (1) or more suppliers as part of or in furtherance of a common fraudulent scheme, design, or intention; or
(4) if, in a violation of section 12(a)(5) of this chapter, the home improvement contract price is at least seven thousand dollars ($7,000), but less than ten thousand dollars ($10,000).
(b) The offense in section 12 of this chapter is a Class D felony:
(1) if, in a violation of section 12(a)(5) of this chapter, the home improvement contract price is more than ten thousand dollars ($10,000);
(2) if, in a violation of:
(A) section 12(a)(1) through 12(a)(5); or
(B) section 12(a)(7) through 12(a)(9);
of this chapter, the consumer is at least sixty (60) years of age and the home improvement contract price is ten thousand dollars ($10,000) or less;
(3) if, in a violation of section 12(b) of this chapter, the consumer is at least sixty (60) years of age; or
(4) if the home improvement supplier violates more than one (1) subdivision of section 12(a) of this chapter.
(c) The offense in section 12(a) of this chapter is a Class C felony:
(1) if, in a violation of:
(A) section 12(a)(1) through 12(a)(5); or (B) section 12(a)(7) through 12(a)(9);
of this chapter, the consumer is at least sixty (60) years of age and the home improvement contract price is more than ten thousand dollars ($10,000); or
(2) if, in a violation of:
(A) section 12(a)(1) through 12(a)(4); or
(B) section 12(a)(7) through 12(a)(9);
of this chapter, the consumer is at least sixty (60) years of age, and two (2) or more home improvement contracts exceed an aggregate amount of one thousand dollars ($1,000) and are entered into with the same consumer by one (1) or more suppliers as part of or in furtherance of a common fraudulent scheme, design, or intention.
As added by P.L.251-1987, SEC.4. Amended by P.L.81-2006, SEC.2; P.L.1-2007, SEC.232.

IC 35-43-6-14
Defense
Sec. 14. For the purposes of section 13 of this chapter, it is not a defense to home improvement fraud committed against a consumer who is at least sixty (60) years of age that the supplier reasonably believed the consumer to be an individual less than sixty (60) years of age.
As added by P.L.251-1987, SEC.4.



CHAPTER 7. IMPAIRMENT OF IDENTIFICATION

IC 35-43-7-2
"Identification number" defined
Sec. 2. As used in this chapter, "identification number" means a number, letter, or number and letter assigned to a product by the manufacturer of the product for the purpose of identifying the item.
As added by P.L.294-1989, SEC.3.

IC 35-43-7-3
"Product" defined
Sec. 3. As used in this chapter, "product" means the following items:
(1) Radio.
(2) Piano.
(3) Phonograph.
(4) Sewing machine.
(5) Washing machine.
(6) Typewriter.
(7) Adding machine.
(8) Comptometer.
(9) Bicycle.
(10) Safe.
(11) Vacuum cleaner.
(12) Dictaphone.
(13) Watch.
(14) Watch movement.
(15) Watch case.
(16) Any mechanical or electrical device, appliance, contrivance, material, piece of apparatus, or equipment not described in subdivisions (1) through (15).
(17) Integrated chip or panel.
(18) Printed circuit.
(19) Any other part of a computer.
As added by P.L.294-1989, SEC.3.

IC 35-43-7-4
Impairment of identification Sec. 4. A person who intentionally or knowingly conceals, alters, damages, or removes an identification number of a product with the intent to conceal the identity of the product and without the consent of the original manufacturer of the product commits impairment of identification, a Class A misdemeanor.
As added by P.L.294-1989, SEC.3.

IC 35-43-7-5
Receiving unidentified property
Sec. 5. A person who intentionally or knowingly receives or possesses a product on which the identification number of the product has been concealed, altered, damaged, or removed with the intent to conceal the identity of the product and without the consent of the original manufacturer of the product commits receiving unidentified property, a Class A misdemeanor.
As added by P.L.294-1989, SEC.3.



CHAPTER 8. TIMBER SPIKING

IC 35-43-8-2
Criminal offense; punishment
Sec. 2. A person who recklessly, knowingly, or intentionally, without claim or right or consent of the owner, drives, places, or fastens in timber a device of metal, ceramic, or other substance sufficiently hard to damage equipment used in the processing of timber into wood products, with the intent to hinder the felling, logging, or processing of timber, is guilty of a crime and may be sentenced under this chapter.
As added by P.L.139-1992, SEC.1.

IC 35-43-8-3
Penalties; attorney's fees and restitution
Sec. 3. (a) A person who violates section 2 of this chapter commits a Class C felony if the violation causes bodily injury to another person.
(b) A person who violates section 2 of this chapter commits a Class D felony if the violation does not cause bodily injury to another person.
(c) In addition to a penalty imposed under subsection (a) or (b), the court may order a person convicted of violating section 2 of this chapter to pay attorney's fees and restitution to the owner of property damaged because of the action of the person.
As added by P.L.139-1992, SEC.1.

IC 35-43-8-4
Infractions
Sec. 4. A person commits a Class A infraction who:
(1) possesses a device of metal, ceramic, or other substance commonly used to damage saws, wood processing, manufacturing, or transportation equipment with the intent to use the device to hinder the logging or the processing of timber; or
(2) possesses a chemical or biological substance, mechanical equipment, or a tool with the intent to use the substance, equipment, or tool or permit the use of the substance, equipment, or tool to damage timber processing, manufacturing,

or transportation equipment.
As added by P.L.139-1992, SEC.1.



CHAPTER 9. CONVERSION OR MISAPPROPRIATION OF TITLE INSURANCE ESCROW FUNDS

IC 35-43-9-2
"Person" defined
Sec. 2. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, a firm, an association, or another organization.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-3
"Residential real property transaction" defined
Sec. 3. As used in this chapter, "residential real property transaction" means the purchase, sale, or refinancing of a dwelling that has been or will be the residence of a party in the purchase, sale, or refinancing.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-4
"Title insurance agent" defined
Sec. 4. As used in this chapter, "title insurance agent" means a person who holds a limited lines producer's license issued under IC 27-1-15.6-18(4) and disburses funds from a title insurance escrow account to a party in connection with a residential real property transaction.
As added by P.L.300-1995, SEC.2. Amended by P.L.132-2001, SEC.25; P.L.178-2003, SEC.97.

IC 35-43-9-5
"Title insurance escrow account" defined
Sec. 5. As used in this chapter, "title insurance escrow account" means an account in which written instruments, money, or other items are deposited and held in escrow or trust for disbursement to a party in connection with a residential real property transaction upon the performance of a specified condition or the happening of a certain event.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-6 "Title insurer" defined
Sec. 6. As used in this chapter, "title insurer" means a person holding a valid certificate of authority issued under IC 27-7-3-6.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-7
Violations
Sec. 7. (a) An officer, a director, or an employee of a title insurer, an individual associated with the title insurer as an independent contractor, or a title insurance agent who knowingly or intentionally:
(1) converts or misappropriates money received or held in a title insurance escrow account; or
(2) receives or conspires to receive money described in subdivision (1);
commits a Class D felony, except as provided in subsection (b).
(b) The offense is:
(1) a Class C felony if the amount of money:
(A) converted, misappropriated, or received; or
(B) for which there is a conspiracy;
is more than ten thousand dollars ($10,000) but less than one hundred thousand dollars ($100,000); and
(2) a Class B felony if the amount of money:
(A) converted, misappropriated, or received; or
(B) for which there is a conspiracy;
is at least one hundred thousand dollars ($100,000).
As added by P.L.300-1995, SEC.2.

IC 35-43-9-8
Notice of conviction
Sec. 8. The court shall direct the clerk of court to notify the Indiana department of insurance about a conviction of an offense under section 7 of this chapter.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-9
Restitution
Sec. 9. In addition to any sentence or fine imposed for a conviction of an offense in section 7 of this chapter, the court shall order the person convicted to make restitution to the victim of the crime pursuant to IC 35-50-5-3.
As added by P.L.300-1995, SEC.2.



CHAPTER 10. LEGEND DRUG DECEPTION

IC 35-43-10-2
Application of chapter
Sec. 2. Except as provided by federal law or regulation, this chapter does not apply to a pharmaceutical manufacturer that is approved by the federal Food and Drug Administration.
As added by P.L.212-2005, SEC.76.

IC 35-43-10-3
Legend drug deception; penalty
Sec. 3. A person who knowingly or intentionally:
(1) possesses a contraband legend drug;
(2) sells, delivers, or possesses with intent to sell or deliver a contraband legend drug;
(3) forges, counterfeits, or falsely creates a label for a legend drug or falsely represents a factual matter contained on a label of a legend drug; or
(4) manufactures, purchases, sells, delivers, brings into Indiana, or possesses a contraband legend drug;
commits legend drug deception, a Class D felony.
As added by P.L.212-2005, SEC.76.

IC 35-43-10-4
Legend drug deception resulting in death; penalty
Sec. 4. A person:
(1) who knowingly or intentionally manufactures, purchases, sells, delivers, brings into Indiana, or possesses a contraband legend drug; and
(2) whose act under subdivision (1) results in the death of an individual;
commits legend drug deception resulting in death, a Class A felony.
As added by P.L.212-2005, SEC.76.






ARTICLE 44. REPEALED

CHAPTER 1. REPEALED






ARTICLE 44.1. OFFENSES AGAINST GENERAL PUBLIC ADMINISTRATION

CHAPTER 1. GENERAL PUBLIC ADMINISTRATION

IC 35-44.1-1-2
Bribery
Sec. 2. (a) A person who:
(1) confers, offers, or agrees to confer on a public servant, either before or after the public servant becomes appointed, elected, or qualified, any property, except property the public servant is authorized by law to accept, with intent to control the performance of an act related to the employment or function of the public servant or because of any official act performed or to be performed by the public servant, former public servant, or person selected to be a public servant;
(2) being a public servant, solicits, accepts, or agrees to accept, either before or after the person becomes appointed, elected, or qualified, any property, except property the person is authorized by law to accept, with intent to control the performance of an act related to the person's employment or function as a public servant;
(3) confers, offers, or agrees to confer on a person any property, except property the person is authorized by law to accept, with intent to cause that person to control the performance of an act related to the employment or function of a public servant;
(4) solicits, accepts, or agrees to accept any property, except

property the person is authorized by law to accept, with intent to control the performance of an act related to the employment or function of a public servant;
(5) confers, offers, or agrees to confer any property on a person participating or officiating in, or connected with, an athletic contest, sporting event, or exhibition, with intent that the person will fail to use the person's best efforts in connection with that contest, event, or exhibition;
(6) being a person participating in, officiating in, or connected with an athletic contest, sporting event, or exhibition, solicits, accepts, or agrees to accept any property with intent that the person will fail to use the person's best efforts in connection with that contest, event, or exhibition;
(7) being a witness or informant in an official proceeding or investigation, solicits, accepts, or agrees to accept any property, with intent to:
(A) withhold any testimony, information, document, or thing;
(B) avoid legal process summoning the person to testify or supply evidence; or
(C) absent the person from the proceeding or investigation to which the person has been legally summoned;
(8) confers, offers, or agrees to confer any property on a witness or informant in an official proceeding or investigation, with intent that the witness or informant:
(A) withhold any testimony, information, document, or thing;
(B) avoid legal process summoning the witness or informant to testify or supply evidence; or
(C) absent himself or herself from any proceeding or investigation to which the witness or informant has been legally summoned; or
(9) confers or offers or agrees to confer any property on an individual for:
(A) casting a ballot or refraining from casting a ballot; or
(B) voting for a political party, for a candidate, or for or against a public question;
in an election described in IC 3-5-1-2 or at a convention of a political party authorized under IC 3;
commits bribery, a Class C felony.
(b) It is not a defense that the person whom the accused person sought to control was not qualified to act in the desired way.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-1-3
Ghost employment
Sec. 3. (a) A public servant who knowingly or intentionally:
(1) hires an employee for the governmental entity that the public servant serves; and
(2) fails to assign to the employee any duties, or assigns to the

employee any duties not related to the operation of the governmental entity;
commits ghost employment, a Class D felony.
(b) A public servant who knowingly or intentionally assigns to an employee under the public servant's supervision any duties not related to the operation of the governmental entity that the public servant serves commits ghost employment, a Class D felony.
(c) A person employed by a governmental entity who, knowing that the person has not been assigned any duties to perform for the entity, accepts property from the entity commits ghost employment, a Class D felony.
(d) A person employed by a governmental entity who knowingly or intentionally accepts property from the entity for the performance of duties not related to the operation of the entity commits ghost employment, a Class D felony.
(e) Any person who accepts property from a governmental entity in violation of this section and any public servant who permits the payment of property in violation of this section are jointly and severally liable to the governmental entity for that property. The attorney general may bring a civil action to recover that property in the county where the governmental entity is located or the person or public servant resides.
(f) For the purposes of this section, an employee of a governmental entity who voluntarily performs services:
(1) that do not:
(A) promote religion;
(B) attempt to influence legislation or governmental policy; or
(C) attempt to influence elections to public office;
(2) for the benefit of:
(A) another governmental entity; or
(B) an organization that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code;
(3) with the approval of the employee's supervisor; and
(4) in compliance with a policy or regulation that:
(A) is in writing;
(B) is issued by the executive officer of the governmental entity; and
(C) contains a limitation on the total time during any calendar year that the employee may spend performing the services during normal hours of employment;
is considered to be performing duties related to the operation of the governmental entity.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-1-4
Conflict of interest
Sec. 4. (a) The following definitions apply throughout this section: (1) "Dependent" means any of the following:
(A) The spouse of a public servant.
(B) A child, stepchild, or adoptee (as defined in IC 31-9-2-2) of a public servant who is:
(i) unemancipated; and
(ii) less than eighteen (18) years of age.
(C) An individual more than one-half (1/2) of whose support is provided during a year by the public servant.
(2) "Governmental entity served by the public servant" means the immediate governmental entity being served by a public servant.
(3) "Pecuniary interest" means an interest in a contract or purchase if the contract or purchase will result or is intended to result in an ascertainable increase in the income or net worth of:
(A) the public servant; or
(B) a dependent of the public servant who:
(i) is under the direct or indirect administrative control of the public servant; or
(ii) receives a contract or purchase order that is reviewed, approved, or directly or indirectly administered by the public servant.
(b) A public servant who knowingly or intentionally:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with an action by the governmental entity served by the public servant commits conflict of interest, a Class D felony.
(c) It is not an offense under this section if any of the following apply:
(1) The public servant or the public servant's dependent receives compensation through salary or an employment contract for:
(A) services provided as a public servant; or
(B) expenses incurred by the public servant as provided by law.
(2) The public servant's interest in the contract or purchase and all other contracts and purchases made by the governmental entity during the twelve (12) months before the date of the contract or purchase was two hundred fifty dollars ($250) or less.
(3) The contract or purchase involves utility services from a utility whose rate structure is regulated by the state or federal government.
(4) The public servant:
(A) acts in only an advisory capacity for a state supported college or university; and
(B) does not have authority to act on behalf of the college or university in a matter involving a contract or purchase.
(5) A public servant under the jurisdiction of the state ethics commission (as provided in IC 4-2-6-2.5) obtains from the state ethics commission, following full and truthful disclosure,

written approval that the public servant will not or does not have a conflict of interest in connection with the contract or purchase under IC 4-2-6 and this section. The approval required under this subdivision must be:
(A) granted to the public servant before action is taken in connection with the contract or purchase by the governmental entity served; or
(B) sought by the public servant as soon as possible after the contract is executed or the purchase is made and the public servant becomes aware of the facts that give rise to a question of conflict of interest.
(6) A public servant makes a disclosure that meets the requirements of subsection (d) or (e) and is:
(A) not a member or on the staff of the governing body empowered to contract or purchase on behalf of the governmental entity, and functions and performs duties for the governmental entity unrelated to the contract or purchase;
(B) appointed by an elected public servant;
(C) employed by the governing body of a school corporation and the contract or purchase involves the employment of a dependent or the payment of fees to a dependent;
(D) elected; or
(E) a member of, or a person appointed by, the board of trustees of a state supported college or university.
(7) The public servant is a member of the governing board of, or is a physician employed or contracted by, a hospital organized or operated under IC 16-22-1 through IC 16-22-5 or IC 16-23-1.
(d) A disclosure must:
(1) be in writing;
(2) describe the contract or purchase to be made by the governmental entity;
(3) describe the pecuniary interest that the public servant has in the contract or purchase;
(4) be affirmed under penalty of perjury;
(5) be submitted to the governmental entity and be accepted by the governmental entity in a public meeting of the governmental entity before final action on the contract or purchase;
(6) be filed within fifteen (15) days after final action on the contract or purchase with:
(A) the state board of accounts; and
(B) if the governmental entity is a governmental entity other than the state or a state supported college or university, the clerk of the circuit court in the county where the governmental entity takes final action on the contract or purchase; and
(7) contain, if the public servant is appointed, the written approval of the elected public servant (if any) or the board of trustees of a state supported college or university (if any) that

appointed the public servant.
(e) This subsection applies only to a person who is a member of, or a person appointed by, the board of trustees of a state supported college or university. A person to whom this subsection applies complies with the disclosure requirements of this chapter with respect to the person's pecuniary interest in a particular type of contract or purchase which is made on a regular basis from a particular vendor if the individual files with the state board of accounts and the board of trustees a statement of pecuniary interest in that particular type of contract or purchase made with that particular vendor. The statement required by this subsection must be made on an annual basis.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-1-5
Profiteering from public service
Sec. 5. (a) As used in this section, "pecuniary interest" has the meaning set forth in section 4(a)(3) of this chapter.
(b) A person who knowingly or intentionally:
(1) obtains a pecuniary interest in a contract or purchase with an agency within one (1) year after separation from employment or other service with the agency; and
(2) is not a public servant for the agency but who as a public servant approved, negotiated, or prepared on behalf of the agency the terms or specifications of:
(A) the contract; or
(B) the purchase;
commits profiteering from public service, a Class D felony.
(c) This section does not apply to negotiations or other activities related to an economic development grant, loan, or loan guarantee.
(d) This section does not apply if the person receives less than two hundred fifty dollars ($250) of the profits from the contract or purchase.
(e) It is a defense to a prosecution under this section that:
(1) the person was screened from any participation in the contract or purchase;
(2) the person has not received a part of the profits of the contract or purchase; and
(3) notice was promptly given to the agency of the person's interest in the contract or purchase.
As added by P.L.126-2012, SEC.54.



CHAPTER 2. INTERFERENCE WITH GENERAL GOVERNMENT OPERATIONS

IC 35-44.1-2-2
Obstruction of justice
Sec. 2. (a) A person who:
(1) knowingly or intentionally induces, by threat, coercion, or false statement, a witness or informant in an official proceeding or investigation to:
(A) withhold or unreasonably delay in producing any testimony, information, document, or thing;
(B) avoid legal process summoning the person to testify or supply evidence; or
(C) absent the person from a proceeding or investigation to which the person has been legally summoned;
(2) knowingly or intentionally in an official criminal proceeding or investigation:
(A) withholds or unreasonably delays in producing any testimony, information, document, or thing after a court orders the person to produce the testimony, information, document, or thing;
(B) avoids legal process summoning the person to testify or supply evidence; or
(C) absents the person from a proceeding or investigation to which the person has been legally summoned;
(3) alters, damages, or removes any record, document, or thing, with intent to prevent it from being produced or used as evidence in any official proceeding or investigation;
(4) makes, presents, or uses a false record, document, or thing with intent that the record, document, or thing, material to the

point in question, appear in evidence in an official proceeding or investigation to mislead a public servant; or
(5) communicates, directly or indirectly, with a juror otherwise than as authorized by law, with intent to influence the juror regarding any matter that is or may be brought before the juror;
commits obstruction of justice, a Class D felony.
(b) Subsection (a)(2)(A) does not apply to:
(1) a person who qualifies for a special privilege under IC 34-46-4 with respect to the testimony, information, document, or thing; or
(2) a person who, as:
(A) an attorney;
(B) a physician;
(C) a member of the clergy; or
(D) a husband or wife;
is not required to testify under IC 34-46-3-1.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-3
False reporting
Sec. 3. (a) As used in this section, "consumer product" has the meaning set forth in IC 35-45-8-1.
(b) As used in this section, "misconduct" means a violation of a departmental rule or procedure of a law enforcement agency.
(c) A person who reports, by telephone, telegraph, mail, or other written or oral communication, that:
(1) the person or another person has placed or intends to place an explosive, a destructive device, or other destructive substance in a building or transportation facility;
(2) there has been or there will be tampering with a consumer product introduced into commerce; or
(3) there has been or will be placed or introduced a weapon of mass destruction in a building or a place of assembly;
knowing the report to be false, commits false reporting, a Class D felony.
(d) A person who:
(1) gives a false report of the commission of a crime or gives false information in the official investigation of the commission of a crime, knowing the report or information to be false;
(2) gives a false alarm of fire to the fire department of a governmental entity, knowing the alarm to be false;
(3) makes a false request for ambulance service to an ambulance service provider, knowing the request to be false;
(4) gives a false report concerning a missing child (as defined in IC 10-13-5-4) or missing endangered adult (as defined in IC 12-7-2-131.3) or gives false information in the official investigation of a missing child or missing endangered adult knowing the report or information to be false;
(5) makes a complaint against a law enforcement officer to the state or municipality (as defined in IC 8-1-13-3(b)) that employs

the officer:
(A) alleging the officer engaged in misconduct while performing the officer's duties; and
(B) knowing the complaint to be false; or
(6) makes a false report of a missing person, knowing the report or information is false;
commits false informing, a Class B misdemeanor. However, the offense is a Class A misdemeanor if it substantially hinders any law enforcement process or if it results in harm to an innocent person.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-4
False identity statement
Sec. 4. (a) A person who:
(1) with intent to mislead public servants;
(2) in a five (5) year period; and
(3) in one (1) or more official proceedings or investigations;
has knowingly made at least two (2) material statements concerning the person's identity that are inconsistent to the degree that one (1) of them is necessarily false commits false identity statement, a Class A misdemeanor.
(b) It is a defense to a prosecution under this section that the material statements that are the basis of a prosecution under subsection (a) concerning the person's identity are accurate or were accurate in the past.
(c) In a prosecution under subsection (a):
(1) the indictment or information need not specify which statement is actually false; and
(2) the falsity of a statement may be established sufficiently for conviction by proof that the defendant made irreconcilably contradictory statements concerning the person's identity.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-5
Assisting a criminal
Sec. 5. (a) A person not standing in the relation of parent, child, or spouse to another person who has committed a crime or is a fugitive from justice who, with intent to hinder the apprehension or punishment of the other person, harbors, conceals, or otherwise assists the person commits assisting a criminal, a Class A misdemeanor. However, the offense is:
(1) a Class D felony, if the person assisted has committed a Class B, Class C, or Class D felony; and
(2) a Class C felony, if the person assisted has committed murder or a Class A felony, or if the assistance was providing a deadly weapon.
(b) It is not a defense to a prosecution under this section that the person assisted:
(1) has not been prosecuted for the offense;
(2) has not been convicted of the offense; or (3) has been acquitted of the offense by reason of insanity.
However, the acquittal of the person assisted for other reasons may be a defense.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-6
Impersonation of a public servant
Sec. 6. A person who falsely represents that the person is a public servant, with intent to mislead and induce another person to submit to false official authority or otherwise to act to the other person's detriment in reliance on the false representation, commits impersonation of a public servant, a Class A misdemeanor. However, a person who falsely represents that the person is:
(1) a law enforcement officer; or
(2) an agent or employee of the department of state revenue, and collects any property from another person;
commits a Class D felony.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-7
Unlawful use of a police radio
Sec. 7. (a) A person who knowingly or intentionally:
(1) possesses a police radio;
(2) transmits over a frequency assigned for police emergency purposes; or
(3) possesses or uses a police radio:
(A) while committing a crime;
(B) to further the commission of a crime; or
(C) to avoid detection by a law enforcement agency;
commits unlawful use of a police radio, a Class B misdemeanor.
(b) Subsection (a)(1) and (a)(2) do not apply to:
(1) a governmental entity;
(2) a regularly employed law enforcement officer;
(3) a common carrier of persons for hire whose vehicles are used in emergency service;
(4) a public service or utility company whose vehicles are used in emergency service;
(5) a person who has written permission from the chief executive officer of a law enforcement agency to possess a police radio;
(6) a person who holds an amateur radio license issued by the Federal Communications Commission if the person is not transmitting over a frequency assigned for police emergency purposes;
(7) a person who uses a police radio only in the person's dwelling or place of business;
(8) a person:
(A) who is regularly engaged in newsgathering activities;
(B) who is employed by a newspaper qualified to receive legal advertisements under IC 5-3-1, a wire service, or a

licensed commercial or public radio or television station; and
(C) whose name is furnished by the person's employer to the chief executive officer of a law enforcement agency in the county in which the employer's principal office is located;
(9) a person engaged in the business of manufacturing or selling police radios; or
(10) a person who possesses or uses a police radio during the normal course of the person's lawful business.
(c) As used in this section, "police radio" means a radio that is capable of sending or receiving signals transmitted on frequencies assigned by the Federal Communications Commission for police emergency purposes and that:
(1) can be installed, maintained, or operated in a vehicle; or
(2) can be operated while it is being carried by an individual.
The term does not include a radio designed for use only in a dwelling.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-8
Unlawful manufacture or sale of police or fire insignia
Sec. 8. (a) A person who knowingly or intentionally manufactures and sells or manufactures and offers for sale:
(1) an official badge or a replica of an official badge that is currently used by a law enforcement agency or fire department of the state or of a political subdivision of the state; or
(2) a document that purports to be an official employment identification that is used by a law enforcement agency or fire department of the state or of a political subdivision of the state;
without the written permission of the chief executive officer of the law enforcement agency commits unlawful manufacture or sale of a police or fire insignia, a Class A misdemeanor.
(b) However, the offense described in subsection (a) is:
(1) a Class D felony if the person commits the offense with the knowledge or intent that the badge or employment identification will be used to further the commission of an offense under IC 35-44-2-3; and
(2) a Class B felony if the person commits the offense with the knowledge or intent that the badge or employment identification will be used to further the commission of an offense under IC 35-47-12.
(c) It is a defense to a prosecution under subsection (a)(1) if the area of the badge or replica that is manufactured and sold or manufactured and offered for sale as measured by multiplying the greatest length of the badge by the greatest width of the badge is:
(1) less than fifty percent (50%); or
(2) more than one hundred fifty percent (150%);
of the area of an official badge that is used by a law enforcement agency or fire department of the state or a political subdivision of the state as measured by multiplying the greatest length of the official

badge by the greatest width of the official badge.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-9
Failure to appear
Sec. 9. (a) A person who, having been released from lawful detention on condition that the person appear at a specified time and place in connection with a charge of a crime, intentionally fails to appear at that time and place commits failure to appear, a Class A misdemeanor. However, the offense is a Class D felony if the charge was a felony charge.
(b) It is no defense that the accused person was not convicted of the crime with which the person was originally charged.
(c) This section does not apply to obligations to appear incident to release under suspended sentence or on probation or parole.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-10
Failure to respond to a summons
Sec. 10. (a) A person who, having been issued:
(1) a complaint and summons in connection with an infraction or ordinance violation; or
(2) a summons, or summons and promise to appear, in connection with a misdemeanor violation;
notifying the person to appear at a specific time and place, intentionally fails to appear at the specified time and place commits failure to respond to a summons, a Class C misdemeanor.
(b) It is no defense that judgment was entered in favor of the person in the infraction or ordinance proceeding or that the person was acquitted of the misdemeanor for which the person was summoned to appear.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-11
Interference with jury service
Sec. 11. A person who knowingly or intentionally:
(1) dismisses an employee;
(2) deprives an employee of employment benefits; or
(3) threatens such a dismissal or deprivation;
because the employee has received or responded to a summons, served as a juror, or attended court for prospective jury service commits interference with jury service, a Class B misdemeanor.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-2-12
Interference with witness service
Sec. 12. A person who knowingly or intentionally:
(1) dismisses an employee;
(2) deprives an employee of employment benefits; or
(3) threatens such a dismissal or deprivation; because the employee has received or responded to a subpoena in a criminal proceeding commits interference with witness service, a Class B misdemeanor.
As added by P.L.126-2012, SEC.54.



CHAPTER 3. DETENTION

IC 35-44.1-3-2
Disarming a law enforcement officer
Sec. 2. (a) As used in this section, "officer" includes the following:
(1) A person employed by:
(A) the department of correction;
(B) a law enforcement agency;
(C) a probation department;
(D) a county jail; or
(E) a circuit, superior, county, probate, city, or town court;
who is required to carry a firearm in performance of the person's official duties.
(2) A law enforcement officer.
(b) A person who:
(1) knows that another person is an officer; and
(2) knowingly or intentionally takes or attempts to take a firearm (as defined in IC 35-47-1-5) or weapon that the officer is authorized to carry from the officer or from the immediate proximity of the officer:
(A) without the consent of the officer; and
(B) while the officer is engaged in the performance of the officer's official duties;
commits disarming a law enforcement officer, a Class C felony. However, the offense is a Class B felony if it results in serious bodily injury to the officer, and the offense is a Class A felony if it results in death to the officer or if a firearm (as defined in IC 35-47-1-5) was taken and the offense results in serious bodily injury to the officer. As added by P.L.126-2012, SEC.54.

IC 35-44.1-3-3
Refusal to aid an officer
Sec. 3. A person who, when ordered by a law enforcement officer to assist the officer in the execution of the officer's duties, knowingly or intentionally, and without a reasonable cause, refuses to assist commits refusal to aid an officer, a Class B misdemeanor.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-3-4
Escape
Sec. 4. (a) A person, except as provided in subsection (b), who intentionally flees from lawful detention commits escape, a Class C felony. However, the offense is a Class B felony if, while committing it, the person draws or uses a deadly weapon or inflicts bodily injury on another person.
(b) A person who knowingly or intentionally violates a home detention order or intentionally removes an electronic monitoring device or GPS tracking device commits escape, a Class D felony.
(c) A person who knowingly or intentionally fails to return to lawful detention following temporary leave granted for a specified purpose or limited period commits failure to return to lawful detention, a Class D felony. However, the offense is a Class C felony if, while committing it, the person draws or uses a deadly weapon or inflicts bodily injury on another person.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-3-5
Trafficking with an inmate
Sec. 5. (a) As used in this section, "juvenile facility" means the following:
(1) A secure facility (as defined in IC 31-9-2-114) in which a child is detained under IC 31 or used for a child awaiting adjudication or adjudicated under IC 31 as a child in need of services or a delinquent child.
(2) A shelter care facility (as defined in IC 31-9-2-117) in which a child is detained under IC 31 or used for a child awaiting adjudication or adjudicated under IC 31 as a child in need of services or a delinquent child.
(b) Except as provided in subsection (d), a person who, without the prior authorization of the person in charge of a penal facility or juvenile facility knowingly or intentionally:
(1) delivers, or carries into the penal facility or juvenile facility with intent to deliver, an article to an inmate or child of the facility;
(2) carries, or receives with intent to carry out of the penal facility or juvenile facility, an article from an inmate or child of the facility;
(3) delivers, or carries to a worksite with the intent to deliver,

alcoholic beverages to an inmate or child of a jail work crew or community work crew; or
(4) possesses in or carries into a penal facility or a juvenile facility:
(A) a controlled substance; or
(B) a deadly weapon;
commits trafficking with an inmate, a Class A misdemeanor.
(c) If the person who committed the offense under subsection (b) is an employee of:
(1) the department of correction; or
(2) a penal facility;
and the article is a cigarette or tobacco product (as defined in IC 6-7-2-5), the court shall impose a mandatory five thousand dollar ($5,000) fine under IC 35-50-3-2, in addition to any term of imprisonment imposed under IC 35-50-3-2.
(d) The offense under subsection (b) is a Class C felony if the article is:
(1) a controlled substance;
(2) a deadly weapon; or
(3) a cellular telephone or other wireless or cellular communications device.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-3-6
Trafficking with an inmate outside a facility
Sec. 6. (a) As used in this section, "contraband" means the following:
(1) Alcohol.
(2) A cigarette or tobacco product.
(3) A controlled substance.
(4) An item that may be used as a weapon.
(b) As used in this section, "inmate outside a facility" means a person who is incarcerated in a penal facility or detained in a juvenile facility on a full-time basis as the result of a conviction or a juvenile adjudication but who has been or is being transported to another location to participate in or prepare for a judicial proceeding. The term does not include the following:
(1) An adult or juvenile pretrial detainee.
(2) A person serving an intermittent term of imprisonment or detention.
(3) A person serving a term of imprisonment or detention as:
(A) a condition of probation;
(B) a condition of a community corrections program;
(C) part of a community transition program;
(D) part of a reentry court program;
(E) part of a work release program; or
(F) part of a community based program that is similar to a program described in clauses (A) through (E).
(4) A person who has escaped from incarceration or walked away from secure detention. (5) A person on temporary leave (as described in IC 11-10-9) or temporary release (as described in IC 11-10-10).
(c) A person who, with the intent of providing contraband to an inmate outside a facility:
(1) delivers contraband to an inmate outside a facility; or
(2) places contraband in a location where an inmate outside a facility could obtain the contraband;
commits trafficking with an inmate outside a facility, a Class A misdemeanor. However, the offense is a Class D felony if the contraband is an item described in subsection (a)(3), and a Class C felony if the contraband is an item described in subsection (a)(4).
As added by P.L.126-2012, SEC.54.

IC 35-44.1-3-7
Possession of a dangerous device while incarcerated
Sec. 7. A person who knowingly or intentionally while incarcerated in a penal facility possesses a device, equipment, a chemical substance, or other material that:
(1) is used; or
(2) is intended to be used;
in a manner that is readily capable of causing bodily injury commits a Class C felony. However, the offense is a Class B felony if the device, equipment, chemical substance, or other material is a deadly weapon.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-3-8
Possession of a cellular telephone while incarcerated
Sec. 8. A person who knowingly or intentionally possesses a cellular telephone or other wireless or cellular communications device while incarcerated in a county jail commits a Class A misdemeanor.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-3-9
Violating a condition of lifetime parole with a minor
Sec. 9. (a) A person who is being supervised on lifetime parole (as described in IC 35-50-6-1) and who knowingly or intentionally violates a condition of lifetime parole that involves direct or indirect contact with a child less than sixteen (16) years of age or with the victim of a crime that was committed by the person commits a Class D felony if, at the time of the violation:
(1) the person's lifetime parole has been revoked two (2) or more times; or
(2) the person has completed the person's sentence, including any credit time the person may have earned.
(b) The offense described in subsection (a) is a Class C felony if the person has a prior unrelated conviction under this section.
As added by P.L.126-2012, SEC.54.
IC 35-44.1-3-10
Sexual misconduct with a service provider
Sec. 10. (a) As used in this section, "service provider" means a public servant or other person employed by a governmental entity or another person who provides goods or services to a person who is subject to lawful detention.
(b) A service provider who knowingly or intentionally engages in sexual intercourse or deviate sexual conduct with a person who is subject to lawful detention commits sexual misconduct, a Class C felony.
(c) A service provider at least eighteen (18) years of age who knowingly or intentionally engages in sexual intercourse or deviate sexual conduct with a person who is:
(1) less than eighteen (18) years of age; and
(2) subject to lawful detention;
commits sexual misconduct, a Class B felony.
(d) It is not a defense that an act described in subsection (b) or (c) was consensual.
(e) This section does not apply to sexual intercourse or deviate sexual conduct between spouses.
As added by P.L.126-2012, SEC.54.



CHAPTER 4. FIREFIGHTING AND EMERGENCY SERVICES

IC 35-44.1-4-2
"Emergency incident area"
Sec. 2. As used in this chapter, "emergency incident area" means the area surrounding a structure, vehicle, property, or area that is:
(1) defined by police or firefighters with flags, barricades, barrier tape, or other markers; or
(2) one hundred and fifty (150) feet in all directions from the perimeter of the emergency incident;
whichever is greater.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-4-3
"Firefighter"
Sec. 3. As used in this chapter, "firefighter" has the meaning set forth in IC 9-18-34-1.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-4-4
"Fire protective clothing and fire protective gear"
Sec. 4. As used in this chapter, "fire protective clothing and fire protective gear" includes any of the following items generally used by firefighters:
(1) Outer fire retardant clothing and headgear.
(2) Fire gloves.
(3) Self contained breathing apparatus.
(4) Emergency medical services protective gear.
(5) Hazardous materials protective gear.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-4-5
Refusal to leave an emergency incident area
Sec. 5. A person who is not a firefighter who knowingly or intentionally refuses to leave an emergency incident area immediately after being requested to do so by a firefighter or law

enforcement officer commits a Class A misdemeanor.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-4-6
Refusal to leave an emergency incident area by a nondispatched firefighter
Sec. 6. A firefighter who:
(1) has not been dispatched to an emergency incident area;
(2) enters an emergency incident area; and
(3) refuses to leave an emergency incident area immediately after being requested to do so by a dispatched firefighter or law enforcement officer;
commits a Class C infraction.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-4-7
Impersonating a firefighter at an emergency incident area
Sec. 7. A person other than a firefighter who, with intent to mislead a firefighter or law enforcement officer as to the person's status as a dispatched firefighter, knowingly or intentionally enters an emergency incident area while wearing, transporting, or otherwise possessing a uniform, fire protective clothing, or fire protective gear commits a Class A misdemeanor. However, the offense is a Class D felony if, as a proximate result of the person entering the emergency incident area, a person or firefighter suffers bodily injury.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-4-8
Obstructing a firefighter
Sec. 8. A person who knowingly or intentionally obstructs or interferes with a firefighter performing or attempting to perform the firefighter's emergency functions or duties as a firefighter commits obstructing a firefighter, a Class A misdemeanor.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-4-9
Obstructing an emergency medical person
Sec. 9. (a) "Emergency medical person" means a person who holds a certificate issued by the Indiana emergency medical services commission to provide emergency medical services.
(b) A person who knowingly or intentionally obstructs or interferes with an emergency medical person performing or attempting to perform the emergency medical person's emergency functions or duties commits obstructing an emergency medical person, a Class B misdemeanor.
As added by P.L.126-2012, SEC.54.



CHAPTER 5. ILLEGAL ALIEN OFFENSES

IC 35-44.1-5-2
"Alien"
Sec. 2. As used in this chapter, "alien" has the meaning set forth in 8 U.S.C. 1101(a).
As added by P.L.126-2012, SEC.54.

IC 35-44.1-5-3
Transporting an illegal alien
Sec. 3. (a) A person who knowingly or intentionally:
(1) transports; or
(2) moves;
an alien, for the purpose of commercial advantage or private financial gain, knowing or in reckless disregard of the fact that the alien has come to, entered, or remained in the United States in violation of the law commits transporting an illegal alien, a Class A misdemeanor.
(b) If a violation under this section involves more than nine (9) aliens, the violation is a Class D felony. As added by P.L.126-2012, SEC.54.

IC 35-44.1-5-4
Harboring an illegal alien
Sec. 4. (a) A person who knowingly or intentionally:
(1) conceals;
(2) harbors; or
(3) shields from detection;
an alien in any place, including a building or means of transportation, for the purpose of commercial advantage or private financial gain, knowing or in reckless disregard of the fact that the alien has come to, entered, or remained in the United States in violation of law, commits harboring an illegal alien, a Class A misdemeanor.
(b) If a violation under this section involves more than nine (9) aliens, the violation is a Class D felony.
(c) A landlord that rents real property to a person who is an alien does not violate this section as a result of renting the property to the person.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-5-5
Exceptions involving the care of a child
Sec. 5. A person who transports, moves, or cares for a child (as defined in IC 35-47-10-3) who is an alien does not violate this chapter as a result of transporting, moving, or caring for the child.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-5-6
Effect of a determination by the United States Department of Homeland Security
Sec. 6. A determination by the United States Department of Homeland Security that an alien has come to, entered, or remained in the United States in violation of law is evidence that the alien is in the United States in violation of law.
As added by P.L.126-2012, SEC.54.

IC 35-44.1-5-7
Authority to impound certain vehicles
Sec. 7. A law enforcement officer shall impound a motor vehicle, other than a motor vehicle used in public transportation and owned or operated by the state or a political subdivision, that is used to commit a violation of section 3 or 4 of this chapter.
As added by P.L.126-2012, SEC.54.






ARTICLE 44.2. OFFENSES AGAINST STATE PUBLIC ADMINISTRATION

CHAPTER 1. INTERFERENCE WITH STATE GOVERNMENT

IC 35-44.2-1-2
Retaliation for reporting to the inspector general
Sec. 2. (a) As used in this section, "state employee" means:
(1) an employee (as defined in IC 4-2-6-1(a)(8));
(2) a special state appointee (as defined in IC 4-2-6-1(a)(16); or
(3) a state officer (as defined in IC 4-2-6-1(a)(17)).
(b) A state employee who knowingly or intentionally retaliates or threatens to retaliate against another state employee or former state employee for:
(1) filing a complaint with the state ethics commission or the inspector general;
(2) providing information to the state ethics commission or the inspector general; or
(3) testifying at a state ethics commission proceeding;
commits retaliation for reporting to the inspector general, a Class A misdemeanor.
(c) It is a defense to a prosecution under this section that the reporting state employee or former state employee:
(1) did not act in good faith; or
(2) knowingly, intentionally, or recklessly provided false

information or testimony to the state ethics commission or the inspector general.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-3
Obstructing the inspector general
Sec. 3. A person who:
(1) knowingly or intentionally induces or attempts to induce, by threat, coercion, suggestion, or false statement, a witness or informant in a state ethics commission proceeding or investigation conducted by the inspector general to do any of the following:
(A) Withhold or unreasonably delay the production of any testimony, information, document, or thing.
(B) Avoid legal process summoning the person to testify or supply evidence.
(C) Fail to appear at a proceeding or investigation to which the person has been summoned.
(D) Make, present, or use a false record, document, or thing with the intent that the record, document, or thing appear in a state ethics commission proceeding or inspector general investigation to mislead a state ethics commissioner or inspector general employee;
(2) alters, damages, or removes a record, document, or thing except as permitted or required by law, with the intent to prevent the record, document, or thing from being produced or used in a state ethics commission proceeding or inspector general investigation; or
(3) makes, presents, or uses a false record, document, or thing with the intent that the record, document, or thing appear in a state ethics commission proceeding or inspector general investigation to mislead a state ethics commissioner or inspector general employee;
commits obstructing the inspector general, a Class A misdemeanor.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-4
Obstructing the department of correction ombudsman
Sec. 4. A person who:
(1) intentionally interferes with or prevents the completion of the work of the department of correction ombudsman;
(2) knowingly offers compensation to the department of correction ombudsman in an effort to affect the outcome of an investigation or a potential investigation;
(3) knowingly or intentionally retaliates against an offender or another person who provides information to the department of correction ombudsman; or
(4) makes threats because of an investigation or potential investigation against:
(A) the department of correction ombudsman; (B) a person who has filed a complaint; or
(C) a person who provides information to the department of correction ombudsman;
commits obstructing the department of correction ombudsman, a Class A misdemeanor.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-5
Interference with the department of child services ombudsman
Sec. 5. (a) A person who knowingly or intentionally:
(1) interferes with or prevents the completion of the work of a department of child services ombudsman;
(2) offers compensation to a department of child services ombudsman in an effort to affect the outcome of an investigation or a potential investigation;
(3) retaliates against another person who provides information to a department of child services ombudsman; or
(4) threatens a department of child services ombudsman, a person who has filed a complaint, or a person who provides information to a department of child services ombudsman, because of an investigation or potential investigation;
commits interference with the department of child services ombudsman, a Class A misdemeanor.
(b) It is a defense to a prosecution under subsection (a) if the conduct is the expungement of records held by the department of child services that occurs by statutory mandate, judicial order or decree, administrative review or process, automatic operation of the Indiana Child Welfare Information System (ICWIS) computer system or any successor statewide automated child welfare information system, or in the normal course of business.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-6
Interfering with the state examiner
Sec. 6. A person who interferes with the state examiner is subject to a civil action for an infraction under IC 5-11-1-10.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-7
Refusing to follow the state examiner's directives
Sec. 7. A person who refuses to follow the state examiner's directives is subject to a civil action for an infraction under IC 5-11-1-21.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-8
Failure to provide an annual report to the state examiner
Sec. 8. A person who fails to provide an annual report to the state examiner is subject to a civil action for an infraction under IC 5-11-13-3. As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-9
False certification by an agency special deputy
Sec. 9. A state agency's special deputy who makes a false certification of an oath or affirmation is subject to a civil action for an infraction under IC 4-2-4-3.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-10
False financial disclosure
Sec. 10. A person who makes a false or deficient financial disclosure statement is subject to a civil action for an infraction under IC 4-2-6-8.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-11
Failure to respond to a demand for an accounting
Sec. 11. A person who fails to respond to the attorney general upon a demand of an accounting is subject to a civil action for an infraction under IC 4-6-2-6.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-12
Violation of commercial driver training school requirements
Sec. 12. A person who violates commercial driver training school requirements is subject to a civil action for an infraction under IC 5-2-6.5-15.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-13
Failure to follow notice publication rules
Sec. 13. A person who fails to follow the publication of notices rules is subject to a civil action for an infraction under IC 5-3-1-9.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-1-14
Failure of a consultant to make a disclosure concerning a public works project
Sec. 14. A consultant who fails to file a disclosure concerning a public works project is subject to a civil action for an infraction under IC 5-16-11-11.
As added by P.L.126-2012, SEC.55.



CHAPTER 2. PURCHASING OFFENSES

IC 35-44.2-2-2
Violation of the cashbook rule
Sec. 2. A public servant who receives public funds (as defined in IC 5-13-4-20) and fails to:
(1) keep a cashbook (as defined in IC 5-13-5-1);
(2) not later than one (1) business day following the receipt of the funds, enter into the cashbook, by item, all receipts of public funds; or
(3) balance the cashbook daily to show funds on hand at the close of each day;
commits a violation of the cashbook rule, a Class B misdemeanor.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-2-3
Violation of the itemization and certification rule
Sec. 3. (a) This subsection does not apply to the following:
(1) A state educational institution (as defined in IC 21-7-13-32).
(2) A municipality (as defined in IC 36-1-2-11).
(3) A county.
(4) An airport authority operating in a consolidated city.
(5) A capital improvements board of managers operating in a consolidated city.
(6) A board of directors of a public transportation corporation operating in a consolidated city.
(7) A municipal corporation organized under IC 16-22-8-6.
(8) A public library.
(9) A library services authority.
(10) A hospital organized under IC 16-22 or a hospital organized under IC 16-23.
(11) A school corporation (as defined in IC 36-1-2-17).
(12) A regional water or sewer district organized under IC 13-26 or under IC 13-3-2 (before its repeal).
(13) A municipally owned utility (as defined in IC 8-1-2-1).
(14) A board of an airport authority under IC 8-22-3. (15) A conservancy district.
(16) A board of aviation commissioners under IC 8-22-2.
(17) A public transportation corporation under IC 36-9-4.
(18) A commuter transportation district under IC 8-5-15.
(19) A solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal).
(20) A county building authority under IC 36-9-13.
(21) A soil and water conservation district established under IC 14-32.
(22) The northwestern Indiana regional planning commission established by IC 36-7-7.6-3.
(23) The commuter rail service board established under IC 8-24-5.
(24) The regional demand and scheduled bus service board established under IC 8-24-6.
(b) A disbursing officer (as described in IC 5-11-10) who knowingly or intentionally pays a claim that is not:
(1) fully itemized; and
(2) properly certified to by the claimant or some authorized person in the claimant's behalf, with the following words of certification: I hereby certify that the foregoing account is just and correct, that the amount claimed is legally due, after allowing all just credits, and that no part of the same has been paid;
commits a violation of the itemization and certification rule, a Class A misdemeanor.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-2-4
Unlawful competitive bidding
Sec. 4. (a) As used in this section, a "purchase" means:
(1) the purchase of materials, equipment, goods and supplies for at least ten thousand dollars ($10,000); or
(2) the leasing of equipment for at least five thousand dollars ($5,000).
(b) A state purchaser of materials (as described in IC 5-17-1) who fails to advertise (as defined in IC 5-3-1) for, receive, or consider bids for purchase commits unlawful competitive bidding, a Class A misdemeanor.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-2-5
Improper teacher's retirement fund accounting
Sec. 5. A person who knowingly, intentionally, or recklessly violates:
(1) IC 5-10.4-3-10;
(2) IC 5-10.4-3-12;
(3) IC 5-10.4-3-14; or
(4) IC 5-10.4-3-15;
commits improper teacher's retirement fund accounting, a Class A

misdemeanor.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-2-6
Unauthorized borrowing by a board of trustees or correctional facility
Sec. 6. A board of trustees or correctional facility that borrows without legislative approval under IC 4-10-14-1 is subject to a civil action for an infraction under IC 4-10-14-2.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-2-7
Improper disposal of a law enforcement vehicle
Sec. 7. A person who improperly disposes of a law enforcement vehicle is subject to a civil action for an infraction under IC 5-22-22-9.
As added by P.L.126-2012, SEC.55.



CHAPTER 3. STATE PUBLIC WORKS CONTRACTING

IC 35-44.2-3-2
Hospital bonding conflict of interest
Sec. 2. A person who has a conflict of interest with respect to a hospital bonding authority contract is subject to criminal prosecution under IC 5-1-4-22.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-3-3
Law enforcement academy conflict of interest
Sec. 3. A member or person employed by the law enforcement academy building commission who has a conflict of interest with respect to an action by the commission is subject to criminal prosecution under IC 5-2-2-11.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-3-4
Wage scale violation
Sec. 4. A person who commits a wage scale violation in a state public works contract is subject to criminal prosecution under IC 5-16-7-3.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-3-5
Unlawful division of a public works project
Sec. 5. A person who unlawfully divides a public works project is subject to a civil action for an infraction under IC 5-16-7-6.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-3-6
Improper employee organization activities
Sec. 6. A person who improperly engages in certain employee organization activities is subject to a civil action for an infraction under IC 4-15-17-9.
As added by P.L.126-2012, SEC.55.



CHAPTER 4. CONFIDENTIALITY OF RECORDS AND MEETINGS

IC 35-44.2-4-2
Offenses concerning Social Security numbers
Sec. 2. (a) An employee of a state agency who unlawfully discloses a Social Security number is subject to criminal prosecution under IC 4-1-10-8.
(b) An employee of a state agency who makes a false representation to obtain a Social Security number is subject to criminal prosecution under IC 4-1-10-9.
(c) An employee of a state agency who negligently discloses a Social Security number is subject to a civil action for an infraction under IC 4-1-10-10.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-4-3
Disclosure of confidential inspector general information
Sec. 3. A person who unlawfully discloses confidential inspector general information is subject to criminal prosecution under IC 4-2-7-8.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-4-4
Unlawful disclosure of criminal intelligence information
Sec. 4. A person who unlawfully discloses criminal intelligence information is subject to criminal prosecution under IC 5-2-4-7.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-4-5
Unlawful disclosure of enterprise zone information
Sec. 5. A person who unlawfully discloses enterprise zone information is subject to criminal prosecution under IC 5-28-15-8.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-4-6
Advance notice of a state examiner investigation
Sec. 6. A person who unlawfully discloses advance notice of a state examiner investigation is subject to criminal prosecution under IC 5-11-1-18.
As added by P.L.126-2012, SEC.55.

IC 35-44.2-4-7
Unlawful destruction of public records Sec. 7. A person who unlawfully destroys certain public records is subject to criminal prosecution under IC 5-15-6-8.
As added by P.L.126-2012, SEC.55.






ARTICLE 45. OFFENSES AGAINST PUBLIC HEALTH, ORDER, AND DECENCY

CHAPTER 1. OFFENSES AGAINST PUBLIC ORDER

IC 35-45-1-2
Rioting
Sec. 2. A person who, being a member of an unlawful assembly, recklessly, knowingly, or intentionally engages in tumultuous conduct commits rioting, a Class A misdemeanor. However, the offense is a Class D felony if it is committed while armed with a deadly weapon.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.69.

IC 35-45-1-3
Disorderly conduct
Sec. 3. (a) A person who recklessly, knowingly, or intentionally:
(1) engages in fighting or in tumultuous conduct;
(2) makes unreasonable noise and continues to do so after being asked to stop; or
(3) disrupts a lawful assembly of persons;
commits disorderly conduct, a Class B misdemeanor.
(b) The offense described in subsection (a) is a Class D felony if it:
(1) adversely affects airport security; and
(2) is committed in an airport (as defined in IC 8-21-1-1) or on the premises of an airport, including in a parking area, a maintenance bay, or an aircraft hangar.
(c) The offense described in subsection (a) is a Class D felony if it: (1) is committed within five hundred (500) feet of:
(A) the location where a burial is being performed;
(B) a funeral procession, if the person described in subsection (a) knows that the funeral procession is taking place; or
(C) a building in which:
(i) a funeral or memorial service; or
(ii) the viewing of a deceased person;
is being conducted; and
(2) adversely affects the funeral, burial, viewing, funeral procession, or memorial service.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.70; P.L.92-1988, SEC.8; P.L.123-2002, SEC.40; P.L.3-2006, SEC.1.

IC 35-45-1-4
Flag desecration
Sec. 4. (a) A person who knowingly or intentionally mutilates, defaces, burns, or tramples any United States flag, standard, or ensign commits flag desecration, a Class A misdemeanor.
(b) This section does not apply to a person who disposes of a flag in accordance with 36 U.S.C. 176(k).
As added by Acts 1977, P.L.26, SEC.22. Amended by P.L.163-1990, SEC.1.



CHAPTER 2. INTIMIDATION AND OTHER OFFENSES RELATING TO COMMUNICATIONS

withholding;
(5) unlawfully withhold testimony or information with respect to another person's legal claim or defense, except for a reasonable claim for witness fees or expenses;
(6) expose the person threatened to hatred, contempt, disgrace, or ridicule;
(7) falsely harm the credit or business reputation of the person threatened; or
(8) cause the evacuation of a dwelling, a building, another structure, or a vehicle.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.71; Acts 1981, P.L.300, SEC.3; P.L.183-1984, SEC.6; P.L.325-1985, SEC.1; P.L.242-1993, SEC.3; P.L.164-1993, SEC.12; P.L.1-1994, SEC.169; P.L.241-2001, SEC.3; P.L.175-2003, SEC.3; P.L.3-2006, SEC.2.

IC 35-45-2-2
Harassment; "obscene message" defined
Sec. 2. (a) A person who, with intent to harass, annoy, or alarm another person but with no intent of legitimate communication:
(1) makes a telephone call, whether or not a conversation ensues;
(2) communicates with a person by telegraph, mail, or other form of written communication;
(3) transmits an obscene message, or indecent or profane words, on a Citizens Radio Service channel; or
(4) uses a computer network (as defined in IC 35-43-2-3(a)) or other form of electronic communication to:
(A) communicate with a person; or
(B) transmit an obscene message or indecent or profane words to a person;
commits harassment, a Class B misdemeanor.
(b) A message is obscene if:
(1) the average person, applying contemporary community standards, finds that the dominant theme of the message, taken as a whole, appeals to the prurient interest in sex;
(2) the message refers to sexual conduct in a patently offensive way; and
(3) the message, taken as a whole, lacks serious artistic, literary, political, or scientific value.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.72; Acts 1977, P.L.343, SEC.1; Acts 1978, P.L.82, SEC.4; P.L.216-1996, SEC.22.

IC 35-45-2-3
Unlawful use of a communications medium; definitions
Sec. 3. (a) A person who knowingly or intentionally:
(1) refuses to yield a party line upon request by another person who states that he wishes to make an emergency call from a telephone on that party line; (2) refuses to yield a Citizens Radio Service channel upon request by another person who states that he wishes to make an emergency call on that channel; or
(3) obtains the use of a party line or Citizens Radio Service channel by falsely stating that he wishes to make an emergency call;
commits unlawful use of a communications medium, a Class B misdemeanor.
(b) "Party line" means a common telephone line for two (2) or more subscribers.
(c) "Emergency call" means a telephone call or radio message in which the caller or sender reasonably believes that a human being or property is in jeopardy and that prompt summoning of aid is essential.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.73; Acts 1977, P.L.343, SEC.2.

IC 35-45-2-4
Unlawful disclosure
Sec. 4. (a) This section does not apply to an employee who discloses information under IC 35-33.5.
(b) An employee of a telegraph company who knowingly or intentionally discloses the contents of a message sent or received, to a person other than a sender or receiver or authorized agent of either, commits unlawful disclosure, a Class A infraction.
(c) An employee of a telephone company who knowingly or intentionally discloses the contents of a conversation over a line of the company commits unlawful disclosure, a Class A infraction.
As added by Acts 1977, P.L.26, SEC.23. Amended by P.L.161-1990, SEC.4.

IC 35-45-2-5
Interference with the reporting of a crime
Sec. 5. A person who, with the intent to commit, conceal, or aid in the commission of a crime, knowingly or intentionally interferes with or prevents an individual from:
(1) using a 911 emergency telephone system;
(2) obtaining medical assistance; or
(3) making a report to a law enforcement officer;
commits interference with the reporting of a crime, a Class A misdemeanor.
As added by P.L.71-2002, SEC.1.



CHAPTER 3. LITTERING AND POLLUTION

IC 35-45-3-3
Throwing burning material from a moving motor vehicle
Sec. 3. A person who throws from a moving motor vehicle:
(1) a lighted cigarette, cigar, or match; or
(2) other burning material;
commits a Class A infraction.
As added by P.L.35-2002, SEC.1.



CHAPTER 4. INDECENT ACTS AND PROSTITUTION

IC 35-45-4-1
Public indecency
Sec. 1. (a) A person who knowingly or intentionally, in a public place:
(1) engages in sexual intercourse;
(2) engages in deviate sexual conduct;
(3) appears in a state of nudity with the intent to arouse the sexual desires of the person or another person; or
(4) fondles the person's genitals or the genitals of another person;
commits public indecency, a Class A misdemeanor.
(b) A person at least eighteen (18) years of age who knowingly or intentionally, in a public place, appears in a state of nudity with the intent to be seen by a child less than sixteen (16) years of age commits public indecency, a Class A misdemeanor.
(c) However, the offense under subsection (a) or subsection (b) is a Class D felony if the person who commits the offense has a prior unrelated conviction:
(1) under subsection (a) or (b); or
(2) in another jurisdiction, including a military court, that is substantially equivalent to an offense described in subsection (a) or (b).
(d) As used in this section, "nudity" means the showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple, or the showing of covered male genitals in a discernibly turgid state.
(e) A person who, in a place other than a public place, with the intent to be seen by persons other than invitees and occupants of that place:
(1) engages in sexual intercourse;
(2) engages in deviate sexual conduct;
(3) fondles the person's genitals or the genitals of another person; or
(4) appears in a state of nudity;
where the person can be seen by persons other than invitees and occupants of that place commits indecent exposure, a Class C misdemeanor.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977,

P.L.340, SEC.76; P.L.189-1984, SEC.1; P.L.215-1997, SEC.1; P.L.121-2000, SEC.1; P.L.123-2003, SEC.2.

IC 35-45-4-1.5
Public nudity
Sec. 1.5. (a) As used in this section, "nudity" has the meaning set forth in section 1(d) of this chapter.
(b) A person who knowingly or intentionally appears in a public place in a state of nudity commits public nudity, a Class C misdemeanor.
(c) A person who knowingly or intentionally appears in a public place in a state of nudity with the intent to be seen by another person commits a Class B misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction under this subsection or under subsection (d).
(d) A person who knowingly or intentionally appears in a state of nudity:
(1) in or on school grounds;
(2) in a public park; or
(3) with the intent to arouse the sexual desires of the person or another person, in a department of natural resources owned or managed property;
commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction under this subsection or under subsection (c).
As added by P.L.123-2003, SEC.3.

IC 35-45-4-2
Prostitution
Sec. 2. A person who knowingly or intentionally:
(1) performs, or offers or agrees to perform, sexual intercourse or deviate sexual conduct; or
(2) fondles, or offers or agrees to fondle, the genitals of another person;
for money or other property commits prostitution, a Class A misdemeanor. However, the offense is a Class D felony if the person has two (2) prior convictions under this section.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.77; Acts 1979, P.L.301, SEC.1; P.L.310-1983, SEC.3.

IC 35-45-4-3
Patronizing a prostitute
Sec. 3. A person who knowingly or intentionally pays, or offers or agrees to pay, money or other property to another person:
(1) for having engaged in, or on the understanding that the other person will engage in, sexual intercourse or deviate sexual conduct with the person or with any other person; or
(2) for having fondled, or on the understanding that the other person will fondle, the genitals of the person or any other person; commits patronizing a prostitute, a Class A misdemeanor. However, the offense is a Class D felony if the person has two (2) prior convictions under this section.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.78; Acts 1979, P.L.301, SEC.2; P.L.310-1983, SEC.4.

IC 35-45-4-4
Promoting prostitution
Sec. 4. A person who:
(1) knowingly or intentionally entices or compels another person to become a prostitute;
(2) knowingly or intentionally procures, or offers or agrees to procure, a person for another person for the purpose of prostitution;
(3) having control over the use of a place, knowingly or intentionally permits another person to use the place for prostitution;
(4) receives money or other property from a prostitute, without lawful consideration, knowing it was earned in whole or in part from prostitution; or
(5) knowingly or intentionally conducts or directs another person to a place for the purpose of prostitution;
commits promoting prostitution, a Class C felony. However, the offense is a Class B felony under subdivision (1) if the person enticed or compelled is under eighteen (18) years of age.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.79; Acts 1978, P.L.148, SEC.6.

IC 35-45-4-5
Voyeurism; public voyeurism
Sec. 5. (a) The following definitions apply throughout this section:
(1) "Camera" means a camera, a video camera, a device that captures a digital image, or any other type of video recording device.
(2) "Peep" means any looking of a clandestine, surreptitious, prying, or secretive nature.
(3) "Private area" means the naked or undergarment clad genitals, pubic area, or buttocks of an individual.
(b) A person:
(1) who knowingly or intentionally:
(A) peeps; or
(B) goes upon the land of another with the intent to peep;
into an occupied dwelling of another person; or
(2) who knowingly or intentionally peeps into an area where an occupant of the area reasonably can be expected to disrobe, including:
(A) restrooms;
(B) baths;
(C) showers; and (D) dressing rooms;
without the consent of the other person, commits voyeurism, a Class B misdemeanor.
(c) However, the offense under subsection (b) is a Class D felony if:
(1) it is knowingly or intentionally committed by means of a camera; or
(2) the person who commits the offense has a prior unrelated conviction:
(A) under this section; or
(B) in another jurisdiction, including a military court, for an offense that is substantially similar to an offense described in this section.
(d) A person who:
(1) without the consent of the individual; and
(2) with intent to peep at the private area of an individual;
peeps at the private area of an individual and records an image by means of a camera commits public voyeurism, a Class A misdemeanor.
(e) The offense under subsection (d) is a Class D felony if the person has a prior unrelated conviction under this section or in another jurisdiction, including a military court, for an offense that is substantially similar to an offense described in this section, or if the person:
(1) publishes the image;
(2) makes the image available on the Internet; or
(3) transmits or disseminates the image to another person.
(f) It is a defense to a prosecution under subsection (d) that the individual deliberately exposed the individual's private area.
As added by P.L.311-1983, SEC.31. Amended by P.L.301-1995, SEC.1; P.L.215-1997, SEC.2; P.L.7-2005, SEC.1; P.L.75-2011, SEC.1.



CHAPTER 5. GAMBLING

IC 35-45-5-2
Unlawful gambling
Sec. 2. (a) A person who knowingly or intentionally engages in gambling commits unlawful gambling.
(b) Except as provided in subsection (c), unlawful gambling is a Class B misdemeanor.
(c) An operator who knowingly or intentionally uses the Internet to engage in unlawful gambling:
(1) in Indiana; or
(2) with a person located in Indiana;
commits a Class D felony.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.81; P.L.70-2005, SEC.3.

IC 35-45-5-3
Professional gambling; professional gambling over the Internet
Sec. 3. (a) A person who knowingly or intentionally:
(1) engages in pool-selling;
(2) engages in bookmaking;
(3) maintains, in a place accessible to the public, slot machines, one-ball machines or variants thereof, pinball machines that award anything other than an immediate and unrecorded right of replay, roulette wheels, dice tables, or money or merchandise pushcards, punchboards, jars, or spindles;
(4) conducts lotteries or policy or numbers games or sells chances therein;
(5) conducts any banking or percentage games played with cards, dice, or counters, or accepts any fixed share of the stakes therein; or
(6) accepts, or offers to accept, for profit, money, or other property risked in gambling;
commits professional gambling, a Class D felony. However, the

offense is a Class C felony if the person has a prior unrelated conviction under this subsection.
(b) An operator who knowingly or intentionally uses the Internet to:
(1) engage in pool-selling:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana;
(2) engage in bookmaking:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana;
(3) maintain, on an Internet site accessible to residents of Indiana, the equivalent of:
(A) slot machines;
(B) one-ball machines or variants of one-ball machines;
(C) pinball machines that award anything other than an immediate and unrecorded right of replay;
(D) roulette wheels;
(E) dice tables; or
(F) money or merchandise pushcards, punchboards, jars, or spindles;
(4) conduct lotteries or policy or numbers games or sell chances in lotteries or policy or numbers games:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana;
(5) conduct any banking or percentage games played with the computer equivalent of cards, dice, or counters, or accept any fixed share of the stakes in those games:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana; or
(6) accept, or offer to accept, for profit, money or other property risked in gambling:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana;
commits professional gambling over the Internet, a Class D felony.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.82; P.L.70-2005, SEC.4; P.L.227-2007, SEC.65.

IC 35-45-5-3.5
Possession of electronic gaming device; maintaining a professional gambling site; exception for antique slot machines possessed for decorative, historic, or nostalgic purposes
Sec. 3.5. (a) Except as provided in subsection (c), a person who possesses an electronic gaming device commits a Class A infraction.
(b) A person who knowingly or intentionally accepts or offers to accept for profit, money, or other property risked in gambling on an

electronic gaming device possessed by the person commits maintaining a professional gambling site, a Class D felony. However, the offense is a Class C felony if the person has a prior unrelated conviction under this subsection.
(c) Subsection (a) does not apply to a person who:
(1) possesses an antique slot machine;
(2) restricts display and use of the antique slot machine to the person's private residence; and
(3) does not use the antique slot machine for profit.
(d) As used in this section, "antique slot machine" refers to a slot machine that is:
(1) at least forty (40) years old; and
(2) possessed and used for decorative, historic, or nostalgic purposes.
As added by P.L.227-2007, SEC.66.

IC 35-45-5-4
Promoting professional gambling; acts constituting; boat manufacturers; public utilities
Sec. 4. (a) Except as provided in subsections (b) and (d), a person who:
(1) knowingly or intentionally owns, manufactures, possesses, buys, sells, rents, leases, repairs, or transports a gambling device, or offers or solicits an interest in a gambling device;
(2) before a race, game, contest, or event on which gambling may be conducted, knowingly or intentionally transmits or receives gambling information by any means, or knowingly or intentionally installs or maintains equipment for the transmission or receipt of gambling information; or
(3) having control over the use of a place, knowingly or intentionally permits another person to use the place for professional gambling;
commits promoting professional gambling, a Class D felony. However, the offense is a Class C felony if the person has a prior unrelated conviction under this section.
(b) Subsection (a)(1) does not apply to a boat manufacturer who:
(1) transports or possesses a gambling device solely for the purpose of installing that device in a boat that is to be sold and transported to a buyer; and
(2) does not display the gambling device to the general public or make the device available for use in Indiana.
(c) When a public utility is notified by a law enforcement agency acting within its jurisdiction that any service, facility, or equipment furnished by it is being used or will be used to violate this section, it shall discontinue or refuse to furnish that service, facility, or equipment, and no damages, penalty, or forfeiture, civil or criminal, may be found against a public utility for an act done in compliance with such a notice. This subsection does not prejudice the right of a person affected by it to secure an appropriate determination, as otherwise provided by law, that the service, facility, or equipment

should not be discontinued or refused, or should be restored.
(d) Subsection (a)(1) does not apply to a person who:
(1) possesses an antique slot machine;
(2) restricts display and use of the antique slot machine to the person's private residence; and
(3) does not use the antique slot machine for profit.
(e) As used in this section, "antique slot machine" refers to a slot machine that is:
(1) at least forty (40) years old; and
(2) possessed and used for decorative, historic, or nostalgic purposes.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.83; P.L.164-1990, SEC.1; P.L.20-1995, SEC.19; P.L.227-2007, SEC.67.

IC 35-45-5-4.5
Notice of illegal gambling to operator
Sec. 4.5. (a) A prosecuting attorney may send written notice to an operator described in section 2(c) or 3(b) of this chapter. The notice must:
(1) specify the illegal gambling activity;
(2) state that the operator has not more than thirty (30) days after the date the notice is received to remove the illegal gambling activity; and
(3) state that failure to remove the illegal gambling activity not more than thirty (30) days after receiving the notice may result in the filing of criminal charges against the operator.
A prosecuting attorney who sends a notice under this section shall forward a copy of the notice to the attorney general. The attorney general shall maintain a depository to collect, maintain, and retain each notice sent under this section.
(b) The manner of service of a notice under subsection (a) must be:
(1) in compliance with Rule 4.1, 4.4, 4.6, or 4.7 of the Indiana Rules of Trial Procedure; or
(2) by publication in compliance with Rule 4.13 of the Indiana Rules of Trial Procedure if service cannot be made under subdivision (1) after a diligent search for the operator.
(c) A notice served under subsection (a):
(1) is admissible in a criminal proceeding under this chapter; and
(2) constitutes prima facie evidence that the operator had knowledge that illegal gambling was occurring on the operator's Internet site.
(d) A person outside Indiana who transmits information on a computer network (as defined in IC 35-43-2-3) and who knows or should know that the information is broadcast in Indiana submits to the jurisdiction of Indiana courts for prosecution under this section.
As added by P.L.70-2005, SEC.5.
IC 35-45-5-4.6
Blocking certain electronic mail messages
Sec. 4.6. (a) An interactive computer service may, on its own initiative, block the receipt or transmission through its service of any commercial electronic mail message that it reasonably believes is or will be sent in violation of this chapter.
(b) An interactive computer service is not liable for such action.
As added by P.L.70-2005, SEC.6.

IC 35-45-5-4.7
Right of action by interactive computer service; defenses; remedies; jurisdiction
Sec. 4.7. (a) An interactive computer service that handles or retransmits a commercial electronic mail message has a right of action against a person who initiates or assists the transmission of the commercial electronic mail message that violates this chapter.
(b) This chapter does not provide a right of action against:
(1) an interactive computer service;
(2) a telephone company;
(3) a CMRS provider (as defined in IC 36-8-16.7-6);
(4) a cable operator (as defined in 47 U.S.C. 522(5)); or
(5) any other entity that primarily provides connectivity to an operator;
if the entity's equipment is used only to transport, handle, or retransmit information that violates this chapter and is not capable of blocking the retransmission of information that violates this chapter.
(c) It is a defense to an action under this section if the defendant shows by a preponderance of the evidence that the violation of this chapter resulted from a good faith error and occurred notwithstanding the maintenance of procedures reasonably adopted to avoid violating this chapter.
(d) If the plaintiff prevails in an action filed under this section, the plaintiff is entitled to the following:
(1) An injunction to enjoin future violations of this chapter.
(2) Compensatory damages equal to any actual damage proven by the plaintiff to have resulted from the initiation of the commercial electronic mail message. If the plaintiff does not prove actual damage, the plaintiff is entitled to presumptive damages of five hundred dollars ($500) for each commercial electronic mail message that violates this chapter and that is sent by the defendant:
(A) to the plaintiff; or
(B) through the plaintiff's interactive computer service.
(3) The plaintiff's reasonable attorney's fees and other litigation costs reasonably incurred in connection with the action.
(e) A person outside Indiana who:
(1) initiates or assists the transmission of a commercial electronic mail message that violates this chapter; and
(2) knows or should know that the commercial electronic mail message will be received in Indiana; submits to the jurisdiction of Indiana courts for purposes of this chapter.
As added by P.L.70-2005, SEC.7. Amended by P.L.27-2006, SEC.60; P.L.132-2012, SEC.8.

IC 35-45-5-5
Pari-mutuel wagering; application of chapter
Sec. 5. The provisions of this chapter do not apply to pari-mutuel wagering conducted at racetrack locations or satellite facilities licensed for pari-mutuel wagering under IC 4-31.
As added by Acts 1977, P.L.47, SEC.3. Amended by P.L.341-1989(ss), SEC.13; P.L.24-1992, SEC.61.

IC 35-45-5-6
Sale of lottery tickets; application of chapter
Sec. 6. This chapter does not apply to the sale of lottery tickets authorized by IC 4-30.
As added by P.L.341-1989(ss), SEC.14.

IC 35-45-5-7
Advertisements; wagering; application of chapter
Sec. 7. This chapter does not apply to the publication or broadcast of an advertisement, a list of prizes, or other information concerning:
(1) pari-mutuel wagering on horse races or a lottery authorized by the law of any state;
(2) a game of chance operated in accordance with IC 4-32.2; or
(3) a gambling game operated in accordance with IC 4-35.
As added by P.L.217-1991, SEC.1. Amended by P.L.91-2006, SEC.13; P.L.233-2007, SEC.33.

IC 35-45-5-8
Sale and use of gambling devices; application of chapter
Sec. 8. This chapter does not apply to the sale or use of gambling devices authorized under IC 4-32.2.
As added by P.L.24-1992, SEC.62. Amended by P.L.91-2006, SEC.14.

IC 35-45-5-10
Riverboat gambling
Sec. 10. This chapter does not apply to riverboat gambling authorized by IC 4-33.
As added by P.L.277-1993(ss), SEC.132.

IC 35-45-5-11
Slot machines at racetracks
Sec. 11. This chapter does not apply to a gambling game authorized by IC 4-35.
As added by P.L.233-2007, SEC.34.

IC 35-45-5-12 Authorized gaming in taverns
Sec. 12. This chapter does not apply to the following gambling games licensed or authorized under IC 4-36:
(1) Raffles and winner take all drawings conducted under IC 4-36-5-1.
(2) Type II gambling games.
As added by P.L.95-2008, SEC.16. Amended by P.L.108-2009, SEC.23.



CHAPTER 6. RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS

IC 35-45-6-1 Version b
Definitions
Note: This version of section amended by P.L.149-2012, SEC.19. See also preceding version of this section amended by P.L.126-2012, SEC.56.
Sec. 1. (a) The definitions in this section apply throughout this chapter.
(b) "Documentary material" means any document, drawing,

photograph, recording, or other tangible item containing compiled data from which information can be either obtained or translated into a usable form.
(c) "Enterprise" means:
(1) a sole proprietorship, corporation, limited liability company, partnership, business trust, or governmental entity; or
(2) a union, an association, or a group, whether a legal entity or merely associated in fact.
(d) "Pattern of racketeering activity" means engaging in at least two (2) incidents of racketeering activity that have the same or similar intent, result, accomplice, victim, or method of commission, or that are otherwise interrelated by distinguishing characteristics that are not isolated incidents. However, the incidents are a pattern of racketeering activity only if at least one (1) of the incidents occurred after August 31, 1980, and if the last of the incidents occurred within five (5) years after a prior incident of racketeering activity.
(e) "Racketeering activity" means to commit, to attempt to commit, to conspire to commit a violation of, or aiding and abetting in a violation of any of the following:
(1) A provision of IC 23-19, or of a rule or order issued under IC 23-19.
(2) A violation of IC 35-45-9.
(3) A violation of IC 35-47.
(4) A violation of IC 35-49-3.
(5) Murder (IC 35-42-1-1).
(6) Battery as a Class C felony (IC 35-42-2-1).
(7) Kidnapping (IC 35-42-3-2).
(8) Human and sexual trafficking crimes (IC 35-42-3.5).
(9) Child exploitation (IC 35-42-4-4).
(10) Robbery (IC 35-42-5-1).
(11) Carjacking (IC 35-42-5-2).
(12) Arson (IC 35-43-1-1).
(13) Burglary (IC 35-43-2-1).
(14) Theft (IC 35-43-4-2).
(15) Receiving stolen property (IC 35-43-4-2).
(16) Forgery (IC 35-43-5-2).
(17) Fraud (IC 35-43-5-4(1) through IC 35-43-5-4(10)).
(18) Bribery (IC 35-44-1-1).
(19) Official misconduct (IC 35-44-1-2).
(20) Conflict of interest (IC 35-44-1-3).
(21) Perjury (IC 35-44-2-1).
(22) Obstruction of justice (IC 35-44-3-4).
(23) Intimidation (IC 35-45-2-1).
(24) Promoting prostitution (IC 35-45-4-4).
(25) Professional gambling (IC 35-45-5-3).
(26) Maintaining a professional gambling site (IC 35-45-5-3.5(b)).
(27) Promoting professional gambling (IC 35-45-5-4).
(28) Dealing in or manufacturing cocaine or a narcotic drug (IC

35-48-4-1).
(29) Dealing in or manufacturing methamphetamine (IC 35-48-4-1.1).
(30) Dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2).
(31) Dealing in a schedule IV controlled substance (IC 35-48-4-3).
(32) Dealing in a schedule V controlled substance (IC 35-48-4-4).
(33) Dealing in marijuana, hash oil, hashish, salvia, or a synthetic cannabinoid (IC 35-48-4-10).
(34) Money laundering (IC 35-45-15-5).
(35) A violation of IC 35-47.5-5.
(36) A violation of any of the following:
(A) IC 23-14-48-9.
(B) IC 30-2-9-7(b).
(C) IC 30-2-10-9(b).
(D) IC 30-2-13-38(f).
(37) Practice of law by a person who is not an attorney (IC 33-43-2-1).
As added by Acts 1980, P.L.199, SEC.2. Amended by P.L.190-1984, SEC.1; P.L.180-1991, SEC.10; P.L.230-1993, SEC.4; P.L.8-1993, SEC.511; P.L.112-1998, SEC.1; P.L.17-2001, SEC.16; P.L.123-2002, SEC.41; P.L.151-2006, SEC.17; P.L.173-2006, SEC.53; P.L.1-2007, SEC.234; P.L.227-2007, SEC.68; P.L.27-2007, SEC.31; P.L.3-2008, SEC.253; P.L.143-2009, SEC.48; P.L.138-2011, SEC.11; P.L.182-2011, SEC.11; P.L.149-2012, SEC.19.

IC 35-45-6-2
Corrupt business influence
Sec. 2. A person:
(1) who has knowingly or intentionally received any proceeds directly or indirectly derived from a pattern of racketeering activity, and who uses or invests those proceeds or the proceeds derived from them to acquire an interest in property or to establish or to operate an enterprise;
(2) who through a pattern of racketeering activity, knowingly or intentionally acquires or maintains, either directly or indirectly, an interest in or control of property or an enterprise; or
(3) who is employed by or associated with an enterprise, and who knowingly or intentionally conducts or otherwise participates in the activities of that enterprise through a pattern of racketeering activity;
commits corrupt business influence, a Class C felony.
As added by Acts 1980, P.L.199, SEC.2. Amended by P.L.211-1991, SEC.9.



CHAPTER 7. LOANSHARKING

IC 35-45-7-2
Loansharking
Sec. 2. A person who, in exchange for the loan of any property, knowingly or intentionally receives or contracts to receive from another person any consideration, at a rate greater than two (2) times the rate specified in IC 24-4.5-3-508(2)(a)(i), commits loansharking, a Class D felony. However, loansharking is a Class C felony if force or the threat of force is used to collect or to attempt to collect any of the property loaned or any of the consideration for the loan.
As added by Acts 1980, P.L.207, SEC.1.

IC 35-45-7-3
Application of chapter
Sec. 3. (a) This chapter applies only:
(1) to consumer loans, consumer related loans, consumer credit sales, consumer related sales, and consumer leases, as those terms are defined in IC 24-4.5, subject to adjustment, where applicable, of the dollar amounts set forth in those definitions under IC 24-4.5-1-106;
(2) to any loan primarily secured by an interest in land or sale of an interest in land that is a mortgage transaction (as defined in IC 24-4.5-1-301.5) if the transaction is otherwise a consumer loan or consumer credit sale; and
(3) to any other loan transaction or extension of credit, regardless of the amount of the principal of the loan or extension of credit, if unlawful force or the threat of force is used to collect or to attempt to collect any of the property loaned or any of the consideration for the loan or extension of credit in question.
(b) This chapter applies regardless of whether the contract is made directly or indirectly, and whether the receipt of the consideration is

received or is due to be received before or after the maturity date of the loan.
As added by Acts 1980, P.L.207, SEC.1. Amended by P.L.247-1983, SEC.25; P.L.14-1992, SEC.164; P.L.122-1994, SEC.121; P.L.35-2010, SEC.208.

IC 35-45-7-4
Contracts void
Sec. 4. A loan or a contract for a loan which is made through loansharking is void.
As added by Acts 1980, P.L.207, SEC.1.



CHAPTER 8. CONSUMER PRODUCT TAMPERING

IC 35-45-8-2
"Labeling" defined
Sec. 2. As used in this chapter, "labeling" has the meaning set forth in IC 16-18-2-198(a).
As added by P.L.326-1987, SEC.4. Amended by P.L.2-1993, SEC.187.

IC 35-45-8-3
Consumer product tampering; offenses
Sec. 3. A person who:
(1) recklessly, knowingly, or intentionally introduces a poison, a harmful substance, or a harmful foreign object into a consumer product; or
(2) with intent to mislead a consumer of a consumer product, tampers with the labeling of a consumer product;
that has been introduced into commerce commits consumer product tampering, a Class D felony. However, the offense is a Class C felony if it results in harm to a person, and it is a Class B felony if it results in serious bodily injury to another person.
As added by P.L.326-1987, SEC.4.



CHAPTER 9. CRIMINAL GANG CONTROL

IC 35-45-9-2
"Threatens"
Sec. 2. As used in this chapter, "threatens" includes a communication made with the intent to harm a person or the person's property or any other person or the property of another person.
As added by P.L.180-1991, SEC.11.

IC 35-45-9-3
Participation in criminal gang; offense
Sec. 3. A person who knowingly or intentionally actively participates in a criminal gang commits criminal gang activity, a Class D felony.
As added by P.L.180-1991, SEC.11.

IC 35-45-9-4
Threats; refusal to join or withdrawal from gang; intimidation offense
Sec. 4. A person who threatens another person because the other person:
(1) refuses to join a criminal gang; or
(2) has withdrawn from a criminal gang;
commits criminal gang intimidation, a Class C felony.
As added by P.L.180-1991, SEC.11.

IC 35-45-9-5 Criminal gang recruitment
Sec. 5. (a) Except as provided in subsection (b), an individual who knowingly or intentionally solicits, recruits, entices, or intimidates another individual to join a criminal gang commits criminal gang recruitment, a Class D felony.
(b) The offense under subsection (a) is a Class C felony if:
(1) the solicitation, recruitment, enticement, or intimidation occurs within one thousand (1,000) feet of school property; or
(2) the individual who is solicited, recruited, enticed, or intimidated is less than eighteen (18) years of age.
As added by P.L.192-2007, SEC.10.

IC 35-45-9-6
Restitution
Sec. 6. In addition to any sentence or fine imposed on a criminal gang member for committing a felony or misdemeanor, the court shall order a criminal gang member convicted of a felony or misdemeanor to make restitution to the victim of the crime under IC 35-50-5-3.
As added by P.L.192-2007, SEC.11.



CHAPTER 10. STALKING

IC 35-45-10-2
"Harassment" defined
Sec. 2. As used in this chapter, "harassment" means conduct directed toward a victim that includes but is not limited to repeated or continuing impermissible contact that would cause a reasonable person to suffer emotional distress and that actually causes the victim to suffer emotional distress. Harassment does not include statutorily or constitutionally protected activity, such as lawful picketing pursuant to labor disputes or lawful employer-related activities pursuant to labor disputes.
As added by P.L.242-1993, SEC.4.

IC 35-45-10-3
"Impermissible contact" defined
Sec. 3. As used in this chapter, "impermissible contact" includes but is not limited to knowingly or intentionally following or pursuing the victim.
As added by P.L.242-1993, SEC.4.

IC 35-45-10-4
"Victim" defined
Sec. 4. As used in this chapter, "victim" means a person who is the object of stalking.
As added by P.L.242-1993, SEC.4.

IC 35-45-10-5
Criminal stalking
Sec. 5. (a) A person who stalks another person commits stalking, a Class D felony.
(b) The offense is a Class C felony if at least one (1) of the following applies:
(1) A person: (A) stalks a victim; and
(B) makes an explicit or an implicit threat with the intent to place the victim in reasonable fear of:
(i) sexual battery (as defined in IC 35-42-4-8);
(ii) serious bodily injury; or
(iii) death.
(2) A protective order to prevent domestic or family violence, a no contact order, or other judicial order under any of the following statutes has been issued by the court to protect the same victim or victims from the person and the person has been given actual notice of the order:
(A) IC 31-15 and IC 34-26-5 or IC 31-1-11.5 before its repeal (dissolution of marriage and legal separation).
(B) IC 31-34, IC 31-37, or IC 31-6-4 before its repeal (delinquent children and children in need of services).
(C) IC 31-32 or IC 31-6-7 before its repeal (procedure in juvenile court).
(D) IC 34-26-5 or IC 34-26-2 and IC 34-4-5.1 before their repeal (protective order to prevent abuse).
(E) IC 34-26-6 (workplace violence restraining orders).
(3) The person's stalking of another person violates an order issued as a condition of pretrial release, including release on bail or personal recognizance, or pretrial diversion if the person has been given actual notice of the order.
(4) The person's stalking of another person violates a no contact order issued as a condition of probation if the person has been given actual notice of the order.
(5) The person's stalking of another person violates a protective order issued under IC 31-14-16-1 and IC 34-26-5 in a paternity action if the person has been given actual notice of the order.
(6) The person's stalking of another person violates an order issued in another state that is substantially similar to an order described in subdivisions (2) through (5) if the person has been given actual notice of the order.
(7) The person's stalking of another person violates an order that is substantially similar to an order described in subdivisions (2) through (5) and is issued by an Indian:
(A) tribe;
(B) band;
(C) pueblo;
(D) nation; or
(E) organized group or community, including an Alaska Native village or regional or village corporation as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.);
that is recognized as eligible for the special programs and services provided by the United States to Indians because of their special status as Indians if the person has been given actual notice of the order.
(8) A criminal complaint of stalking that concerns an act by the

person against the same victim or victims is pending in a court and the person has been given actual notice of the complaint.
(c) The offense is a Class B felony if:
(1) the act or acts were committed while the person was armed with a deadly weapon; or
(2) the person has an unrelated conviction for an offense under this section against the same victim or victims.
(d) Notwithstanding subsection (a), the court may enter judgment of conviction of a Class A misdemeanor and sentence accordingly if the court finds mitigating circumstances. The court may consider the mitigating circumstances in IC 35-38-1-7.1(c) in making a determination under this subsection. However, the criteria listed in IC 35-38-1-7.1(c) do not limit the matters the court may consider in making its determination.
(e) Notwithstanding subsection (b), the court may enter judgment of conviction of a Class D felony and sentence accordingly if the court finds mitigating circumstances. The court may consider the mitigating circumstances in IC 35-38-1-7.1(c) in making a determination under this subsection. However, the criteria listed in IC 35-38-1-7.1(c) do not limit the matters the court may consider in making its determination.
As added by P.L.242-1993, SEC.4. Amended by P.L.225-1996, SEC.1; P.L.1-1997, SEC.150; P.L.1-1998, SEC.198; P.L.280-2001, SEC.52; P.L.133-2002, SEC.66.



CHAPTER 11. ABUSE OF A CORPSE

IC 35-45-11-2
Abuse of corpse
Sec. 2. A person who knowingly or intentionally:
(1) mutilates a corpse;
(2) has sexual intercourse or sexual deviate conduct with the corpse; or
(3) opens a casket with the intent to commit an act described in subdivision (1) or (2);
commits abuse of a corpse, a Class D felony.
As added by P.L.249-1993, SEC.1. Amended by P.L.52-1997, SEC.56.



CHAPTER 12. CODE GRABBING DEVICES

IC 35-45-12-2
Criminal use or possession of code grabbing device
Sec. 2. A person who, while committing a crime or to further the commission of a crime, knowingly or intentionally:
(1) possesses a code grabbing device; or
(2) uses a code grabbing device to disarm the security alarm system of a motor vehicle;
commits a Class C misdemeanor.
As added by P.L.302-1995, SEC.1.



CHAPTER 13. UNAUTHORIZED USE OF TELECOMMUNICATIONS SERVICES

IC 35-45-13-2
"Publish" defined
Sec. 2. As used in this chapter, "publish" means the communication or dissemination of information to at least one (1) person by any of the following methods:
(1) Orally.
(2) In person.
(3) By telephone, radio, or television.
(4) In a writing of any kind, including a letter, memorandum, circular handbill, newspaper, magazine article, or book.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-3
"Telecommunications device" defined
Sec. 3. As used in this chapter, "telecommunications device" means:
(1) a type of instrument, device, machine, or piece of equipment that is capable of transmitting or receiving telephonic, electronic, or radio communications;
(2) a part of an instrument, a device, a machine, or a piece of equipment that is capable of transmitting or receiving telephonic, electronic, or radio communications; or
(3) a computer circuit, a computer chip, an electronic mechanism, or any other component that is capable of facilitating the transmission or reception of telephonic, electronic, or radio communications.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-4
"Telecommunications service" defined
Sec. 4. As used in this chapter, "telecommunications service" means a service provided for a charge or compensation to facilitate the origination, transmission, emission, or reception of signs, signals,

data, writings, images, sounds, or intelligence of any nature by:
(1) telephone, including cellular or other wireless telephones;
(2) wire;
(3) radio; or
(4) an electromagnetic, a photoelectronic, or a photo-optical system.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-5
"Telecommunications service provider" defined
Sec. 5. As used in this chapter, "telecommunications service provider" means a person or an entity:
(1) providing telecommunications service, including a cellular, paging, or other wireless communications company; or
(2) that, for a fee, supplies the facility, cell site, mobile telephone switching office, or other equipment for a telecommunications service.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-6
"Unlawful telecommunications device" defined
Sec. 6. (a) As used in this chapter, "unlawful telecommunications device" means a telecommunications device that:
(1) is capable of; or
(2) has been altered, modified, programmed, or reprogrammed, alone or in conjunction with another access device or other equipment, to render the telecommunications device capable of;
acquiring or facilitating the acquisition of an electronic serial number, a mobile identification number, or a personal identification number of any telecommunications service without the consent of a telecommunications service provider.
(b) The term does not include a device operated by a law enforcement agency in the course of its activities.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-7
Unauthorized use of telecommunication services
Sec. 7. A person who knowingly or intentionally:
(1) makes, distributes, possesses, uses, or assembles an unlawful telecommunications device that is designed, adapted, or used to:
(A) commit a theft of telecommunications service;
(B) acquire or facilitate the acquisition of telecommunications service without the consent of the telecommunications service provider; or
(C) conceal, or assist another in concealing, from a telecommunication services provider or authority, or from another person with enforcement authority, the existence or place of origin or destination of telecommunications;
(2) sells, possesses, distributes, gives, transports, or otherwise

transfers to another or offers or advertises for sale:
(A) an unlawful telecommunications device, with the intent to use the unlawful telecommunications device or allow the device to be used for a purpose described in subdivision (1), or while knowing or having reason to believe that the device is intended to be so used;
(B) plans or instructions for making or assembling an unlawful telecommunications device, knowing or having reason to believe that the plans or instructions are intended to be used for making or assembling an unlawful telecommunications device; or
(C) material, including hardware, cables, tools, data, computer software, or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture of an unlawful telecommunications device; or
(3) publishes:
(A) the number or code of an existing, a canceled, a revoked, or a nonexistent telephone number, credit number, or other credit device; or
(B) the method of numbering or coding that is employed in the issuance of telephone numbers, credit numbers, or other credit devices;
with knowledge or reason to believe that the information may be used to avoid the payment of a lawful telephone or telegraph toll charge;
commits unauthorized use of telecommunication services, a Class A misdemeanor. However, if the commission of the offense involves at least five (5) unlawful telecommunications devices the offense is a Class D felony.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-8
Restitution; civil action to obtain relief
Sec. 8. (a) The court may, in addition to any other sentence imposed for a conviction under this chapter, order a person convicted under this chapter to make restitution for the offense.
(b) A person or an entity that is the victim of an offense under this chapter may, in a civil action brought in the circuit or superior court in the county in which the person who committed the offense under this chapter was convicted, obtain appropriate relief, including preliminary and other equitable or declaratory relief, compensatory and punitive damages, reasonable investigation expense, court costs (including fees), and attorney's fees.
As added by P.L.216-1996, SEC.23. Amended by P.L.106-2010, SEC.16.



CHAPTER 14. UNLAWFUL SOLICITATION

IC 35-45-14-2
Unlawful solicitation
Sec. 2. A person who is not an attorney and who:
(1) knowingly or intentionally solicits, advises, requests, or induces another person to bring an action in a court; and
(2) in making a solicitation under subdivision (1), directly or indirectly receives any compensation, fee, or commission from the attorney for the solicitation;
commits unlawful solicitation, a Class A misdemeanor.
As added by P.L.216-1997, SEC.1. Amended by P.L.64-2001, SEC.2.



CHAPTER 15. MONEY LAUNDERING

IC 35-45-15-2
"Funds" defined
Sec. 2. As used in this chapter, "funds" includes the following:
(1) Coin or paper money of the United States or any other country that is designated as legal tender and that circulates and is customarily used and accepted as a medium of exchange in the country of issue.
(2) United States silver certificates, United States Treasury notes, and Federal Reserve System notes.
(3) Official foreign bank notes that are customarily used and accepted as a medium of exchange in a foreign country.
(4) Foreign bank drafts.
As added by P.L.112-1998, SEC.2.

IC 35-45-15-3
"Law enforcement officer" defined
Sec. 3. As used in this chapter, "law enforcement officer" includes a federal enforcement officer.
As added by P.L.112-1998, SEC.2.

IC 35-45-15-4
"Proceeds" defined
Sec. 4. As used in this chapter, "proceeds" means funds acquired or derived directly or indirectly from, produced through, or realized through an act.
As added by P.L.112-1998, SEC.2.

IC 35-45-15-5
Money laundering; defenses
Sec. 5. (a) A person that knowingly or intentionally:
(1) acquires or maintains an interest in, receives, conceals, possesses, transfers, or transports the proceeds of criminal activity; (2) conducts, supervises, or facilitates a transaction involving the proceeds of criminal activity; or
(3) invests, expends, receives, or offers to invest, expend, or receive, the proceeds of criminal activity or funds that are the proceeds of criminal activity, and the person knows that the proceeds or funds are the result of criminal activity;
commits money laundering, a Class D felony. However, the offense is:
(A) a Class C felony if the value of the proceeds or funds is at least fifty thousand dollars ($50,000);
(B) a Class C felony if a person commits the crime with the intent to:
(i) commit or promote an act of terrorism; or
(ii) obtain or transport a weapon of mass destruction; and
(C) a Class B felony if the value of the proceeds or funds is at least fifty thousand dollars ($50,000) and a person commits the crime with the intent to:
(i) commit or promote an act of terrorism; or
(ii) obtain or transport a weapon of mass destruction.
(b) It is a defense to prosecution under this section that the person acted with intent to facilitate the lawful seizure, forfeiture, or disposition of funds or other legitimate law enforcement purpose under Indiana or United States law.
(c) It is a defense to prosecution under this section that:
(1) the transaction was necessary to preserve a person's right to representation as guaranteed by the Sixth Amendment of the United States Constitution or Article 1, Section 13, of the Constitution of the State of Indiana; or
(2) the funds were received as bona fide legal fees by a licensed attorney and, at the time of the receipt of the funds, the attorney did not have actual knowledge that the funds were derived from criminal activity.
As added by P.L.112-1998, SEC.2. Amended by P.L.123-2002, SEC.42.



CHAPTER 16. MALICIOUS MISCHIEF

IC 35-45-16-2
Malicious mischief
Sec. 2. (a) A person who recklessly, knowingly, or intentionally places human:
(1) blood;
(2) semen;
(3) urine; or
(4) fecal waste;
in a location with the intent that another person will involuntarily touch the blood, semen, urine, or fecal waste commits malicious mischief, a Class B misdemeanor.
(b) An offense described in subsection (a) is a:
(1) Class D felony if the person knew or recklessly failed to know that the blood, urine, or waste was infected with:
(A) hepatitis B;
(B) HIV; or
(C) tuberculosis;
(2) Class C felony if:
(A) the person knew or recklessly failed to know that the blood, urine, or waste was infected with hepatitis B and the offense results in the transmission of hepatitis B to the other person; or
(B) the person knew or recklessly failed to know that the waste was infected with tuberculosis and the offense results in the transmission of tuberculosis to the other person; and
(3) Class B felony if:
(A) the person knew or recklessly failed to know that the waste was infected with HIV; and
(B) the offense results in the transmission of HIV to the other person.
(c) A person who recklessly, knowingly, or intentionally places human:
(1) blood;
(2) body fluid; or
(3) fecal waste; in a location with the intent that another person will ingest the blood, body fluid, or fecal waste, commits malicious mischief with food, a Class A misdemeanor.
(d) An offense described in subsection (c) is:
(1) a Class D felony if the person knew or recklessly failed to know that the blood, body fluid, or fecal waste was infected with:
(A) hepatitis B;
(B) HIV; or
(C) tuberculosis;
(2) a Class C felony if:
(A) the person knew or recklessly failed to know that the blood, body fluid, or fecal waste was infected with hepatitis B and the offense results in the transmission of hepatitis B to the other person; or
(B) the person knew or recklessly failed to know that the blood, body fluid, or fecal waste was infected with tuberculosis and the offense results in the transmission of tuberculosis to the other person; and
(3) a Class B felony if:
(A) the person knew or recklessly failed to know that the blood, body fluid, or fecal waste was infected with HIV; and
(B) the offense results in the transmission of HIV to the other person.
As added by P.L.88-2002, SEC.2.



CHAPTER 17. PANHANDLING

IC 35-45-17-2
Panhandling; Class C misdemeanor
Sec. 2. A person who knowingly or intentionally does any of the following commits panhandling, a Class C misdemeanor:
(1) Panhandling after sunset and before sunrise.
(2) Panhandling when the individual being solicited is:
(A) at a bus stop;
(B) in a:
(i) vehicle; or
(ii) facility;
used for public transportation;
(C) in a motor vehicle that is parked or stopped on a public street or alley, unless the person soliciting the individual has the approval to do so by a unit of local government that has jurisdiction over the public street or alley;
(D) in the sidewalk dining area of a restaurant; or
(E) within twenty (20) feet of: (i) an automated teller machine; or
(ii) the entrance to a bank.
(3) Panhandling while touching the individual being solicited without the solicited individual's consent.
(4) Panhandling while the individual being solicited is standing in line and waiting to be admitted to a commercial establishment.
(5) Panhandling while blocking:
(A) the path of the individual being solicited; or
(B) the entrance to a building or motor vehicle.
(6) Panhandling while using profane or abusive language:
(A) during a solicitation; or
(B) after the individual being solicited has declined to donate money or something else of value.
(7) Panhandling while making a statement, a gesture, or another communication to the individual being solicited that would cause a reasonable individual to:
(A) fear for the individual's safety; or
(B) feel compelled to donate.
(8) Panhandling with at least one (1) other individual.
(9) Panhandling and then following or accompanying the solicited individual without the solicited individual's consent after the solicited individual has declined to donate money or something else of value.
As added by P.L.140-2005, SEC.8.



CHAPTER 18. COMBATIVE FIGHTING

IC 35-45-18-2
Combative fighting
Sec. 2. A person who knowingly or intentionally participates in combative fighting commits unlawful combative fighting, a Class C misdemeanor.
As added by P.L.112-2007, SEC.2.

IC 35-45-18-3
Unlawful promotion or organization of combative fighting
Sec. 3. A person who knowingly or intentionally promotes or organizes combative fighting commits unlawful promotion or organization of combative fighting, a Class A misdemeanor. However, the offense is a Class D felony if, within the five (5) years preceding the commission of the offense, the person had a prior unrelated conviction under this section.
As added by P.L.112-2007, SEC.2.



CHAPTER 19. FAILURE TO REPORT A DEAD BODY

IC 35-45-19-2
"Public safety officer"
Sec. 2. As used in this chapter, "public safety officer" means:
(1) a law enforcement officer;
(2) a correctional officer;
(3) a state university police officer;
(4) a firefighter;
(5) an emergency medical technician; or
(6) a paramedic.
As added by P.L.68-2008, SEC.1.

IC 35-45-19-3
Failure to report a dead body
Sec. 3. A person who:
(1) discovers or has custody of the body of a deceased person when it appears the deceased person died:
(A) by violence, suicide, or accident;
(B) suddenly, while in apparent good health;
(C) while unattended;
(D) from poisoning or an overdose of drugs;
(E) as the result of a disease that may constitute a threat to public health;
(F) as the result of:
(i) a disease;
(ii) an injury;
(iii) a toxic effect; or
(iv) unusual exertion;
incurred within the scope of the deceased person's employment;
(G) due to sudden infant death syndrome;
(H) as the result of a diagnostic or therapeutic procedure; or
(I) under any other suspicious or unusual circumstances; and
(2) knowingly or intentionally fails to report the body of the

deceased person to a:
(A) public safety officer;
(B) coroner;
(C) physician; or
(D) 911 telephone call center;
within three (3) hours after finding the body;
commits failure to report a dead body, a Class A misdemeanor.
As added by P.L.68-2008, SEC.1.



CHAPTER 20. DISPENSING CONTACT LENSES WITHOUT A PRESCRIPTION

IC 35-45-20
Chapter 20. Dispensing Contact Lenses Without a Prescription

IC 35-45-20-1
"Prescription"
Sec. 1. As used in this chapter, "prescription" means a written or electronically transmitted contact lens prescription or order that:
(1) is issued by an optometrist licensed under IC 25-24 or a physician licensed under IC 25-22.5; and
(2) was issued within the previous year.
As added by P.L.49-2009, SEC.1.

IC 35-45-20-2
Unlawful contact lens dispensing
Sec. 2. A person who dispenses a contact lens, including a contact lens without corrective power, to an individual who does not have a prescription for the contact lens being dispensed commits a Class A infraction.
As added by P.L.49-2009, SEC.1.






ARTICLE 46. MISCELLANEOUS OFFENSES

CHAPTER 1. OFFENSES AGAINST THE FAMILY

IC 35-46-1-1.3
"Dissolvable tobacco product"
Sec. 1.3. As used in this chapter, "dissolvable tobacco product" means a smokeless tobacco product that dissolves in the mouth of the user.
As added by P.L.10-2011, SEC.1.

IC 35-46-1-1.7
"Tobacco"
Sec. 1.7. As used in this chapter, "tobacco" includes:
(1) chewing tobacco;
(2) cigars, cigarettes, and snuff that contain tobacco;
(3) pipe tobacco; and
(4) a dissolvable tobacco product.
As added by P.L.318-1987, SEC.2. Amended by P.L.10-2011, SEC.2.

IC 35-46-1-2
Bigamy
Sec. 2. (a) A person who, being married and knowing that his spouse is alive, marries again commits bigamy, a Class D felony.
(b) It is a defense that the accused person reasonably believed that

he was eligible to remarry.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.85.

IC 35-46-1-3
Incest
Sec. 3. (a) A person eighteen (18) years of age or older who engages in sexual intercourse or deviate sexual conduct with another person, when the person knows that the other person is related to the person biologically as a parent, child, grandparent, grandchild, sibling, aunt, uncle, niece, or nephew, commits incest, a Class C felony. However, the offense is a Class B felony if the other person is less than sixteen (16) years of age.
(b) It is a defense that the accused person's otherwise incestuous relation with the other person was based on their marriage, if it was valid where entered into.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.86; P.L.158-1987, SEC.5; P.L.79-1994, SEC.16.

IC 35-46-1-4
Neglect of a dependent; child selling
Sec. 4. (a) A person having the care of a dependent, whether assumed voluntarily or because of a legal obligation, who knowingly or intentionally:
(1) places the dependent in a situation that endangers the dependent's life or health;
(2) abandons or cruelly confines the dependent;
(3) deprives the dependent of necessary support; or
(4) deprives the dependent of education as required by law;
commits neglect of a dependent, a Class D felony.
(b) However, the offense is:
(1) a Class C felony if it is committed under subsection (a)(1), (a)(2), or (a)(3) and:
(A) results in bodily injury; or
(B) is:
(i) committed in a location where a person is violating IC 35-48-4-1 (delivery, financing, or manufacture of cocaine, methamphetamine, or a narcotic drug); or
(ii) the result of a violation of IC 35-48-4-1 (delivery, financing, or manufacture of cocaine, methamphetamine, or a narcotic drug);
(2) a Class B felony if it is committed under subsection (a)(1), (a)(2), or (a)(3) and results in serious bodily injury;
(3) a Class A felony if it is committed under subsection (a)(1), (a)(2), or (a)(3) by a person at least eighteen (18) years of age and results in the death of a dependent who is less than fourteen (14) years of age; and
(4) a Class C felony if it is committed under subsection (a)(2) and consists of cruel confinement or abandonment that:
(A) deprives a dependent of necessary food, water, or

sanitary facilities;
(B) consists of confinement in an area not intended for human habitation; or
(C) involves the unlawful use of handcuffs, a rope, a cord, tape, or a similar device to physically restrain a dependent.
(c) It is a defense to a prosecution based on an alleged act under this section that:
(1) the accused person left a dependent child who was, at the time the alleged act occurred, not more than thirty (30) days of age with an emergency medical provider who took custody of the child under IC 31-34-2.5 when:
(A) the prosecution is based solely on the alleged act of leaving the child with the emergency medical services provider; and
(B) the alleged act did not result in bodily injury or serious bodily injury to the child; or
(2) the accused person, in the legitimate practice of the accused person's religious belief, provided treatment by spiritual means through prayer, in lieu of medical care, to the accused person's dependent.
(d) Except for property transferred or received:
(1) under a court order made in connection with a proceeding under IC 31-15, IC 31-16, IC 31-17, or IC 31-35 (or IC 31-1-11.5 or IC 31-6-5 before their repeal); or
(2) under section 9(b) of this chapter;
a person who transfers or receives any property in consideration for the termination of the care, custody, or control of a person's dependent child commits child selling, a Class D felony.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.87; Acts 1978, P.L.144, SEC.8; Acts 1980, P.L.208, SEC.1; Acts 1981, P.L.299, SEC.2; Acts 1981, P.L.301, SEC.3; P.L.1-1997, SEC.151; P.L.197-1999, SEC.6; P.L.133-2000, SEC.10; P.L.46-2004, SEC.1; P.L.26-2006, SEC.2; P.L.15-2007, SEC.1; P.L.109-2007, SEC.1; P.L.6-2012, SEC.227.

IC 35-46-1-5
Nonsupport of a dependent child
Sec. 5. (a) A person who knowingly or intentionally fails to provide support to the person's dependent child commits nonsupport of a child, a Class D felony. However, the offense is a Class C felony if the total amount of unpaid support that is due and owing for one (1) or more children is at least fifteen thousand dollars ($15,000).
(b) It is a defense that the child had abandoned the home of his family without the consent of his parent or on the order of a court, but it is not a defense that the child had abandoned the home of his family if the cause of the child's leaving was the fault of his parent.
(c) It is a defense that the accused person, in the legitimate practice of his religious belief, provided treatment by spiritual means through prayer, in lieu of medical care, to his dependent child.
(d) It is a defense that the accused person was unable to provide

support.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.88; Acts 1978, P.L.144, SEC.9; P.L.213-1996, SEC.4; P.L.123-2001, SEC.4.

IC 35-46-1-6
Nonsupport of a spouse
Sec. 6. (a) A person who knowingly or intentionally fails to provide support to his spouse, when the spouse needs support, commits nonsupport of a spouse, a Class D felony.
(b) It is a defense that the accused person was unable to provide support.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.89; Acts 1978, P.L.144, SEC.10.

IC 35-46-1-7
Nonsupport of a parent
Sec. 7. (a) A person who knowingly or intentionally fails to provide support to his parent, when the parent is unable to support himself, commits nonsupport of a parent, a Class A misdemeanor.
(b) It is a defense that the accused person had not been supported by the parent during the time he was a dependent child under eighteen (18) years of age, unless the parent was unable to provide support.
(c) It is a defense that the accused person was unable to provide support.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.90; Acts 1978, P.L.144, SEC.11.

IC 35-46-1-8
Contributing to the delinquency of a minor
Sec. 8. (a) A person at least eighteen (18) years of age who knowingly or intentionally encourages, aids, induces, or causes a person less than eighteen (18) years of age to commit an act of delinquency (as defined by IC 31-37-1 or IC 31-37-2) commits contributing to delinquency, a Class A misdemeanor.
(b) However, the offense described in subsection (a) is a Class C felony:
(1) if:
(A) the person committing the offense is at least twenty-one (21) years of age and knowingly or intentionally furnishes:
(i) an alcoholic beverage to a person less than eighteen (18) years of age in violation of IC 7.1-5-7-8 when the person committing the offense knew or reasonably should have known that the person furnished the alcoholic beverage was less than eighteen (18) years of age; or
(ii) a controlled substance (as defined in IC 35-48-1-9) or a drug (as defined in IC 9-13-2-49.1) in violation of Indiana law; and
(B) the consumption, ingestion, or use of the alcoholic

beverage, controlled substance, or drug is the proximate cause of the death of any person; or
(2) if the person committing the offense knowingly or intentionally encourages, aids, induces, or causes a person less than eighteen (18) years of age to commit an act that would be a felony if committed by an adult under any of the following:
(A) IC 35-48-4-1.
(B) IC 35-48-4-1.1.
(C) IC 35-48-4-2.
(D) IC 35-48-4-3.
(E) IC 35-48-4-4.
(F) IC 35-48-4-4.5.
(G) IC 35-48-4-4.6.
(H) IC 35-48-4-5.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.91; Acts 1978, P.L.144, SEC.12; Acts 1979, P.L.276, SEC.58; P.L.216-1996, SEC.24; P.L.1-1997, SEC.152; P.L.46-2004, SEC.2; P.L.2-2005, SEC.126; P.L.1-2006, SEC.533; P.L.151-2006, SEC.18.

IC 35-46-1-9
Profiting from adoption
Sec. 9. (a) Except as provided in subsection (b), a person who, with respect to an adoption, transfers or receives any property in connection with the waiver of parental rights, the termination of parental rights, the consent to adoption, or the petition for adoption commits profiting from an adoption, a Class D felony.
(b) This section does not apply to the transfer or receipt of:
(1) reasonable attorney's fees;
(2) hospital and medical expenses concerning childbirth and pregnancy incurred by the adopted person's birth mother;
(3) reasonable charges and fees levied by a child placing agency licensed under IC 31-27 or the department of child services;
(4) reasonable expenses for psychological counseling relating to adoption incurred by the adopted person's birth parents;
(5) reasonable costs of housing, utilities, and phone service for the adopted person's birth mother during the second or third trimester of pregnancy and not more than six (6) weeks after childbirth;
(6) reasonable costs of maternity clothing for the adopted person's birth mother;
(7) reasonable travel expenses incurred by the adopted person's birth mother that relate to the pregnancy or adoption;
(8) any additional itemized necessary living expenses for the adopted person's birth mother during the second or third trimester of pregnancy and not more than six (6) weeks after childbirth, not listed in subdivisions (5) through (7) in an amount not to exceed one thousand dollars ($1,000); or
(9) other charges and fees approved by the court supervising the adoption, including reimbursement of not more than actual

wages lost as a result of the inability of the adopted person's birth mother to work at her regular, existing employment due to a medical condition, excluding a psychological condition, if:
(A) the attending physician of the adopted person's birth mother has ordered or recommended that the adopted person's birth mother discontinue her employment; and
(B) the medical condition and its direct relationship to the pregnancy of the adopted person's birth mother are documented by her attending physician.
In determining the amount of reimbursable lost wages, if any, that are reasonably payable to the adopted person's birth mother under subdivision (9), the court shall offset against the reimbursable lost wages any amounts paid to the adopted person's birth mother under subdivisions (5) and (8) and any unemployment compensation received by or owed to the adopted person's birth mother.
(c) Except as provided in this subsection, payments made under subsection (b)(5) through (b)(9) may not exceed three thousand dollars ($3,000) and must be disclosed to the court supervising the adoption. The amounts paid under subsection (b)(5) through (b)(9) may exceed three thousand dollars ($3,000) to the extent that a court in Indiana with jurisdiction over the child who is the subject of the adoption approves the expenses after determining that:
(1) the expenses are not being offered as an inducement to proceed with an adoption; and
(2) failure to make the payments may seriously jeopardize the health of either the child or the mother of the child and the direct relationship is documented by a licensed social worker or the attending physician.
(d) The payment limitation under subsection (c) applies to the total amount paid under subsection (b)(5) through (b)(9) in connection with an adoption from all prospective adoptive parents, attorneys, and licensed child placing agencies.
(e) An attorney or licensed child placing agency shall inform a birth mother of the penalties for committing adoption deception under section 9.5 of this chapter before the attorney or agency transfers a payment for adoption related expenses under subsection (b) in relation to the birth mother.
(f) The limitations in this section apply regardless of the state or country in which the adoption is finalized.
As added by Acts 1980, P.L.208, SEC.2. Amended by P.L.117-1990, SEC.6; P.L.2-1992, SEC.882; P.L.81-1992, SEC.39; P.L.1-1993, SEC.241; P.L.4-1993, SEC.326; P.L.5-1993, SEC.333; P.L.226-1996, SEC.1; P.L.200-1999, SEC.32; P.L.130-2005, SEC.14; P.L.145-2006, SEC.371; P.L.146-2007, SEC.18; P.L.146-2008, SEC.683.

IC 35-46-1-9.5
Adoption deception
Sec. 9.5. A person who is a birth mother, or a woman who holds herself out to be a birth mother, and who knowingly or intentionally

benefits from adoption related expenses paid:
(1) when the person knows or should have known that the person is not pregnant;
(2) by or on behalf of a prospective adoptive parent who is unaware that at the same time another prospective adoptive parent is also paying adoption related expenses described under section 9(b) of this chapter in an effort to adopt the same child; or
(3) when the person does not intend to make an adoptive placement;
commits adoption deception, a Class A misdemeanor. In addition to any other penalty imposed under this section, a court may order the person who commits adoption deception to make restitution to a prospective adoptive parent, attorney, or licensed child placing agency that incurs an expense as a result of the offense.
As added by P.L.200-1999, SEC.33. Amended by P.L.61-2003, SEC.21; P.L.146-2007, SEC.19.

IC 35-46-1-10
Sale or distribution of tobacco to minors; defenses
Sec. 10. (a) A person who knowingly:
(1) sells or distributes tobacco to a person less than eighteen (18) years of age; or
(2) purchases tobacco for delivery to another person who is less than eighteen (18) years of age;
commits a Class C infraction. For a sale to take place under this section, the buyer must pay the seller for the tobacco product.
(b) It is not a defense that the person to whom the tobacco was sold or distributed did not smoke, chew, or otherwise consume the tobacco.
(c) The following defenses are available to a person accused of selling or distributing tobacco to a person who is less than eighteen (18) years of age:
(1) The buyer or recipient produced a driver's license bearing the purchaser's or recipient's photograph, showing that the purchaser or recipient was of legal age to make the purchase.
(2) The buyer or recipient produced a photographic identification card issued under IC 9-24-16-1, or a similar card issued under the laws of another state or the federal government, showing that the purchaser or recipient was of legal age to make the purchase.
(3) The appearance of the purchaser or recipient was such that an ordinary prudent person would believe that the purchaser or recipient was not less than the age that complies with regulations promulgated by the federal Food and Drug Administration.
(d) It is a defense that the accused person sold or delivered the tobacco to a person who acted in the ordinary course of employment or a business concerning tobacco:
(1) agriculture; (2) processing;
(3) transporting;
(4) wholesaling; or
(5) retailing.
(e) As used in this section, "distribute" means to give tobacco to another person as a means of promoting, advertising, or marketing the tobacco to the general public.
(f) Unless a person buys or receives tobacco under the direction of a law enforcement officer as part of an enforcement action, a person who sells or distributes tobacco is not liable for a violation of this section unless the person less than eighteen (18) years of age who bought or received the tobacco is issued a citation or summons under section 10.5 of this chapter.
(g) Notwithstanding IC 34-28-5-4(c), civil penalties collected under this section must be deposited in the Richard D. Doyle youth tobacco education and enforcement fund (IC 7.1-6-2-6).
As added by Acts 1980, P.L.209, SEC.1. Amended by P.L.330-1983, SEC.1; P.L.318-1987, SEC.3; P.L.125-1988, SEC.4; P.L.177-1999, SEC.10; P.L.1-2001, SEC.37; P.L.204-2001, SEC.65; P.L.252-2003, SEC.17.

IC 35-46-1-10.1
Establishment's selling or furnishing alcoholic beverages to minors; civil penalties; defenses
Sec. 10.1. (a) If a permit holder or an agent or employee of a permit holder violates IC 7.1-5-7-8 on the licensed premises, in addition to any other penalty, a civil judgment may be imposed against the permit holder as follows:
(1) If the licensed premises at that specific business location has not been issued a citation or summons for a violation of IC 7.1-5-7-8 in the previous one hundred eighty (180) days, a civil penalty of up to two hundred dollars ($200).
(2) If the licensed premises at that specific business location has had one (1) citation or summons for a violation of IC 7.1-5-7-8 in the previous one hundred eighty (180) days, a civil penalty of up to four hundred dollars ($400).
(3) If the licensed premises at that specific business location has had two (2) citations or summonses for a violation of IC 7.1-5-7-8 in the previous one hundred eighty (180) days, a civil penalty of up to seven hundred dollars ($700).
(4) If the licensed premises at that specific business location has had three (3) or more citations or summonses for a violation of IC 7.1-5-7-8 in the previous one hundred eighty (180) days, a civil penalty of up to one thousand dollars ($1,000).
(b) The defenses set forth in IC 7.1-5-7-5.1 are available to a permit holder in an action under this section.
(c) Unless a person less than twenty-one (21) years of age buys or receives an alcoholic beverage under the direction of a law enforcement officer as part of an enforcement action, a permit holder that sells alcoholic beverages is not liable under this section unless

the person less than twenty-one (21) years of age who bought or received the alcoholic beverage is charged for violating IC 7.1-5-7-7.
(d) All civil penalties collected under this section shall be deposited in the alcohol and tobacco commission's enforcement and administration fund under IC 7.1-4-10.
As added by P.L.94-2008, SEC.61.

IC 35-46-1-10.2
Retail establishment's sale or distribution of tobacco to minors; defenses
Sec. 10.2. (a) A retail establishment that sells or distributes tobacco to a person less than eighteen (18) years of age commits a Class C infraction. For a sale to take place under this section, the buyer must pay the retail establishment for the tobacco product. Notwithstanding IC 34-28-5-4(c), a civil judgment for an infraction committed under this section must be imposed as follows:
(1) If the retail establishment at that specific business location has not been issued a citation or summons for a violation of this section in the previous one hundred eighty (180) days, a civil penalty of up to two hundred dollars ($200).
(2) If the retail establishment at that specific business location has had one (1) citation or summons issued for a violation of this section in the previous one hundred eighty (180) days, a civil penalty of up to four hundred dollars ($400).
(3) If the retail establishment at that specific business location has had two (2) citations or summonses issued for a violation of this section in the previous one hundred eighty (180) days, a civil penalty of up to seven hundred dollars ($700).
(4) If the retail establishment at that specific business location has had three (3) or more citations or summonses issued for a violation of this section in the previous one hundred eighty (180) days, a civil penalty of up to one thousand dollars ($1,000).
A retail establishment may not be issued a citation or summons for a violation of this section more than once every twenty-four (24) hours for each specific business location.
(b) It is not a defense that the person to whom the tobacco was sold or distributed did not smoke, chew, or otherwise consume the tobacco.
(c) The following defenses are available to a retail establishment accused of selling or distributing tobacco to a person who is less than eighteen (18) years of age:
(1) The buyer or recipient produced a driver's license bearing the purchaser's or recipient's photograph showing that the purchaser or recipient was of legal age to make the purchase.
(2) The buyer or recipient produced a photographic identification card issued under IC 9-24-16-1 or a similar card issued under the laws of another state or the federal government showing that the purchaser or recipient was of legal age to make the purchase. (3) The appearance of the purchaser or recipient was such that an ordinary prudent person would believe that the purchaser or recipient was not less than the age that complies with regulations promulgated by the federal Food and Drug Administration.
(d) It is a defense that the accused retail establishment sold or delivered the tobacco to a person who acted in the ordinary course of employment or a business concerning tobacco:
(1) agriculture;
(2) processing;
(3) transporting;
(4) wholesaling; or
(5) retailing.
(e) As used in this section, "distribute" means to give tobacco to another person as a means of promoting, advertising, or marketing the tobacco to the general public.
(f) Unless a person buys or receives tobacco under the direction of a law enforcement officer as part of an enforcement action, a retail establishment that sells or distributes tobacco is not liable for a violation of this section unless the person less than eighteen (18) years of age who bought or received the tobacco is issued a citation or summons under section 10.5 of this chapter.
(g) Notwithstanding IC 34-28-5-5(c), civil penalties collected under this section must be deposited in the Richard D. Doyle youth tobacco education and enforcement fund (IC 7.1-6-2-6).
(h) A person who violates subsection (a) at least six (6) times in any one hundred eighty (180) day period commits habitual illegal sale of tobacco, a Class B infraction.
As added by P.L.177-1999, SEC.11. Amended by P.L.14-2000, SEC.72; P.L.1-2001, SEC.38; P.L.250-2003, SEC.17; P.L.252-2003, SEC.18; P.L.94-2008, SEC.62.

IC 35-46-1-10.5
Purchase, acceptance, or possession of tobacco; defenses
Sec. 10.5. (a) A person less than eighteen (18) years of age who:
(1) purchases tobacco;
(2) accepts tobacco for personal use; or
(3) possesses tobacco on his person;
commits a Class C infraction.
(b) It is a defense under subsection (a) that the accused person acted in the ordinary course of employment in a business concerning tobacco:
(1) agriculture;
(2) processing;
(3) transporting;
(4) wholesaling; or
(5) retailing.
As added by P.L.125-1988, SEC.5. Amended by P.L.256-1996, SEC.13.
IC 35-46-1-11
Retail sale of tobacco; warning notices required; failure to post; offenses
Sec. 11. (a) A tobacco vending machine that is located in a public place must bear the following conspicuous notices:
(1) A notice:
(A) that reads as follows, with the capitalization indicated: "If you are under 18 years of age, YOU ARE FORBIDDEN by Indiana law to buy tobacco from this machine."; or
(B) that:
(i) conveys a message substantially similar to the message described in clause (A); and
(ii) is formatted with words and in a form authorized under the rules adopted by the alcohol and tobacco commission.
(2) A notice that reads as follows, "Smoking by Pregnant Women May Result in Fetal Injury, Premature Birth, and Low Birth Weight."
(3) A notice printed in letters and numbers at least one-half (1/2) inch high that displays a toll free phone number for assistance to callers in quitting smoking, as determined by the state department of health.
(b) A person who owns or has control over a tobacco vending machine in a public place and who:
(1) fails to post a notice required by subsection (a) on the vending machine; or
(2) fails to replace a notice within one (1) month after it is removed or defaced;
commits a Class C infraction.
(c) An establishment selling tobacco at retail shall post and maintain in a conspicuous place, at the point of sale, the following:
(1) Signs printed in letters at least one-half (1/2) inch high, reading as follows:
(A) "The sale of tobacco to persons under 18 years of age is forbidden by Indiana law."
(B) "Smoking by Pregnant Women May Result in Fetal Injury, Premature Birth, and Low Birth Weight."
(2) A sign printed in letters and numbers at least one-half (1/2) inch high that displays a toll free phone number for assistance to callers in quitting smoking, as determined by the state department of health.
(d) A person who:
(1) owns or has control over an establishment selling tobacco at retail; and
(2) fails to post and maintain the sign required by subsection (c);
commits a Class C infraction.
As added by P.L.330-1983, SEC.2. Amended by P.L.318-1987, SEC.4; P.L.204-2001, SEC.66; P.L.94-2008, SEC.63.

IC 35-46-1-11.2 Operation of tobacco business near school prohibited
Sec. 11.2. (a) This section does not apply to a tobacco business:
(1) operating as a tobacco business before April 1, 1996; or
(2) that begins operating as a tobacco business after April 1, 1996, if at the time the tobacco business begins operation the tobacco business is not located in an area prohibited under this section.
(b) A person may not operate a tobacco business within two hundred (200) feet of a public or private elementary or secondary school, as measured between the nearest point of the premises occupied by the tobacco business and the nearest point of a building used by the school for instructional purposes.
(c) A person who violates this section commits a Class C misdemeanor.
As added by P.L.256-1996, SEC.11.

IC 35-46-1-11.3
Repealed
(Repealed by P.L.250-2003, SEC.19.)

IC 35-46-1-11.5
Coin machines for sale or distribution of tobacco
Sec. 11.5. (a) Except for a coin machine that is placed in or directly adjacent to an entranceway or an exit, or placed in a hallway, a restroom, or another common area that is accessible to persons who are less than eighteen (18) years of age, this section does not apply to a coin machine that is located in the following:
(1) That part of a licensed premises (as defined in IC 7.1-1-3-20) where entry is limited to persons who are at least eighteen (18) years of age.
(2) Private industrial or office locations that are customarily accessible only to persons who are at least eighteen (18) years of age.
(3) Private clubs if the membership is limited to persons who are at least eighteen (18) years of age.
(4) Riverboats where entry is limited to persons who are at least twenty-one (21) years of age and on which lawful gambling is authorized.
(b) As used in this section, "coin machine" has the meaning set forth in IC 35-43-5-1.
(c) Except as provided in subsection (a), an owner of a retail establishment may not:
(1) distribute or sell tobacco by use of a coin machine; or
(2) install or maintain a coin machine that is intended to be used for the sale or distribution of tobacco.
(d) An owner of a retail establishment who violates this section commits a Class C infraction. A citation or summons issued under this section must provide notice that the coin machine must be moved within two (2) business days. Notwithstanding IC 34-28-5-4(c), a civil judgment for an infraction committed under

this section must be imposed as follows:
(1) If the owner of the retail establishment has not been issued a citation or summons for a violation of this section in the previous ninety (90) days, a civil penalty of fifty dollars ($50).
(2) If the owner of the retail establishment has had one (1) citation or summons issued for a violation of this section in the previous ninety (90) days, a civil penalty of two hundred fifty dollars ($250).
(3) If the owner of the retail establishment has had two (2) citations or summonses issued for a violation of this section in the previous ninety (90) days for the same machine, the coin machine shall be removed or impounded by a law enforcement officer having jurisdiction where the violation occurs.
An owner of a retail establishment may not be issued a citation or summons for a violation of this section more than once every two (2) business days for each business location.
(e) Notwithstanding IC 34-28-5-5(c), civil penalties collected under this section must be deposited in the Richard D. Doyle youth tobacco education and enforcement fund established under IC 7.1-6-2-6.
As added by P.L.49-1990, SEC.20. Amended by P.L.177-1999, SEC.13; P.L.14-2000, SEC.73; P.L.1-2001, SEC.40; P.L.252-2003, SEC.20.

IC 35-46-1-11.7
Minors prohibited from entering retail establishment that primarily sells tobacco products; posting notices required; civil penalties
Sec. 11.7. (a) A retail establishment that has as its primary purpose the sale of tobacco products may not allow an individual who is less than eighteen (18) years of age to enter the retail establishment.
(b) An individual who is less than eighteen (18) years of age may not enter a retail establishment described in subsection (a).
(c) A retail establishment described in subsection (a) must conspicuously post on all entrances to the retail establishment the following:
(1) A sign in boldface type that states "NOTICE: It is unlawful for a person less than 18 years old to enter this store.".
(2) A sign printed in letters and numbers at least one-half (1/2) inch high that displays a toll free phone number for assistance to callers in quitting smoking, as determined by the state department of health.
(d) A person who violates this section commits a Class C infraction. Notwithstanding IC 34-28-5-4(c), a civil judgment for an infraction committed under this section must be imposed as follows:
(1) If the person has not been cited for a violation of this section in the previous one hundred eighty (180) days, a civil penalty of up to two hundred dollars ($200).
(2) If the person has had one (1) violation in the previous one

hundred eighty (180) days, a civil penalty of up to four hundred dollars ($400).
(3) If the person has had two (2) violations in the previous one hundred eighty (180) days, a civil penalty of up to seven hundred dollars ($700).
(4) If the person has had three (3) or more violations in the previous one hundred eighty (180) days, a civil penalty of up to one thousand dollars ($1,000).
A person may not be cited more than once every twenty-four (24) hours.
(e) Notwithstanding IC 34-28-5-5(c), civil penalties collected under this section must be deposited in the Richard D. Doyle youth tobacco education and enforcement fund established under IC 7.1-6-2-6.
(f) A person who violates subsection (a) at least six (6) times in any one hundred eighty (180) day period commits habitual illegal entrance by a minor, a Class B infraction.
As added by P.L.177-1999, SEC.14. Amended by P.L.14-2000, SEC.74; P.L.1-2001, SEC.41; P.L.252-2003, SEC.21; P.L.94-2008, SEC.64.

IC 35-46-1-11.8
Tobacco self-service displays
Sec. 11.8. (a) As used in this section, "self-service display" means a display that contains tobacco in an area where a customer:
(1) is permitted; and
(2) has access to the tobacco without assistance from a sales person.
(b) This section does not apply to a self-service display located in a retail establishment that:
(1) has a primary purpose to sell tobacco; and
(2) prohibits entry by persons who are less than eighteen (18) years of age.
(c) The owner of a retail establishment that sells or distributes tobacco through a self-service display, other than a coin operated machine operated under IC 35-46-1-11 or IC 35-46-1-11.5, commits a Class C infraction.
(d) Notwithstanding IC 34-28-5-5(c), civil penalties collected under this section must be deposited in the Richard D. Doyle youth tobacco education and enforcement fund (IC 7.1-6-2-6).
As added by P.L.37-2007, SEC.1. Amended by P.L.10-2011, SEC.3.

IC 35-46-1-12
Exploitation of dependent or endangered adult; financial exploitation of endangered adult; violation classification
Sec. 12. (a) Except as provided in subsection (b), a person who recklessly, knowingly, or intentionally exerts unauthorized use of the personal services or the property of:
(1) an endangered adult; or
(2) a dependent eighteen (18) years of age or older; for the person's own profit or advantage or for the profit or advantage of another person commits exploitation of a dependent or an endangered adult, a Class A misdemeanor.
(b) The offense described in subsection (a) is a Class D felony if:
(1) the fair market value of the personal services or property is more than ten thousand dollars ($10,000); or
(2) the endangered adult or dependent is at least sixty (60) years of age.
(c) Except as provided in subsection (d), a person who recklessly, knowingly, or intentionally deprives an endangered adult or a dependent of the proceeds of the endangered adult's or the dependent's benefits under the Social Security Act or other retirement program that the division of family resources has budgeted for the endangered adult's or dependent's health care commits financial exploitation of an endangered adult or a dependent, a Class A misdemeanor.
(d) The offense described in subsection (c) is a Class D felony if:
(1) the amount of the proceeds is more than ten thousand dollars ($10,000); or
(2) the endangered adult or dependent is at least sixty (60) years of age.
(e) It is not a defense to an offense committed under subsection (b)(2) or (d)(2) that the accused person reasonably believed that the endangered adult or dependent was less than sixty (60) years of age at the time of the offense.
(f) It is a defense to an offense committed under subsection (a), (b), or (c) if the accused person:
(1) has been granted a durable power of attorney or has been appointed a legal guardian to manage the affairs of an endangered adult or a dependent; and
(2) was acting within the scope of the accused person's fiduciary responsibility.
As added by Acts 1981, P.L.299, SEC.3. Amended by P.L.185-1984, SEC.3; P.L.37-1990, SEC.26; P.L.2-1992, SEC.883; P.L.4-1993, SEC.327; P.L.5-1993, SEC.334; P.L.145-2001, SEC.1; P.L.145-2006, SEC.372; P.L.146-2008, SEC.684.

IC 35-46-1-13
Battery, neglect, or exploitation of endangered adult; failure to report; unlawful disclosure; referrals; retaliation
Sec. 13. (a) A person who:
(1) believes or has reason to believe that an endangered adult is the victim of battery, neglect, or exploitation as prohibited by this chapter, IC 35-42-2-1(a)(2)(C), or IC 35-42-2-1(a)(2)(E); and
(2) knowingly fails to report the facts supporting that belief to the division of disability and rehabilitative services, the division of aging, the adult protective services unit designated under IC 12-10-3, or a law enforcement agency having jurisdiction over battery, neglect, or exploitation of an endangered adult; commits a Class B misdemeanor.
(b) An officer or employee of the division or adult protective services unit who unlawfully discloses information contained in the records of the division of aging under IC 12-10-3-12 through IC 12-10-3-15 commits a Class C infraction.
(c) A law enforcement agency that receives a report that an endangered adult is or may be a victim of battery, neglect, or exploitation as prohibited by this chapter, IC 35-42-2-1(a)(2)(C), or IC 35-42-2-1(a)(2)(E) shall immediately communicate the report to the adult protective services unit designated under IC 12-10-3.
(d) An individual who discharges, demotes, transfers, prepares a negative work performance evaluation, reduces benefits, pay, or work privileges, or takes other action to retaliate against an individual who in good faith makes a report under IC 12-10-3-9 concerning an endangered individual commits a Class A infraction.
As added by Acts 1981, P.L.299, SEC.4. Amended by P.L.185-1984, SEC.4; P.L.39-1985, SEC.3; P.L.41-1987, SEC.20; P.L.42-1987, SEC.14; P.L.2-1992, SEC.884; P.L.4-1993, SEC.328; P.L.5-1993, SEC.335; P.L.2-1997, SEC.75; P.L.281-2003, SEC.4; P.L.141-2006, SEC.112; P.L.153-2011, SEC.19.

IC 35-46-1-14
Reporting or documenting battery, neglect, or exploitation; immunity from civil or criminal liability
Sec. 14. Any person acting in good faith who:
(1) makes or causes to be made a report of neglect, battery, or exploitation under this chapter, IC 35-42-2-1(a)(2)(C), or IC 35-42-2-1(a)(2)(E);
(2) makes or causes to be made photographs or x-rays of a victim of suspected neglect or battery of an endangered adult or a dependent eighteen (18) years of age or older; or
(3) participates in any official proceeding or a proceeding resulting from a report of neglect, battery, or exploitation of an endangered adult or a dependent eighteen (18) years of age or older relating to the subject matter of that report;
is immune from any civil or criminal liability that might otherwise be imposed because of these actions. However, this section does not apply to a person accused of neglect, battery, or exploitation of an endangered adult or a dependent eighteen (18) years of age or older.
As added by Acts 1981, P.L.299, SEC.5. Amended by P.L.185-1984, SEC.5; P.L.2-1997, SEC.76; P.L.2-1998, SEC.81; P.L.2-2005, SEC.127.

IC 35-46-1-15
Repealed
(Repealed by P.L.1-1991, SEC.200.)

IC 35-46-1-15.1
Invasion of privacy; offense; penalties
Sec. 15.1. A person who knowingly or intentionally violates: (1) a protective order to prevent domestic or family violence issued under IC 34-26-5 (or, if the order involved a family or household member, under IC 34-26-2 or IC 34-4-5.1-5 before their repeal);
(2) an ex parte protective order issued under IC 34-26-5 (or, if the order involved a family or household member, an emergency order issued under IC 34-26-2 or IC 34-4-5.1 before their repeal);
(3) a workplace violence restraining order issued under IC 34-26-6;
(4) a no contact order in a dispositional decree issued under IC 31-34-20-1, IC 31-37-19-1, or IC 31-37-5-6 (or IC 31-6-4-15.4 or IC 31-6-4-15.9 before their repeal) or an order issued under IC 31-32-13 (or IC 31-6-7-14 before its repeal) that orders the person to refrain from direct or indirect contact with a child in need of services or a delinquent child;
(5) a no contact order issued as a condition of pretrial release, including release on bail or personal recognizance, or pretrial diversion, and including a no contact order issued under IC 35-33-8-3.6;
(6) a no contact order issued as a condition of probation;
(7) a protective order to prevent domestic or family violence issued under IC 31-15-5 (or IC 31-16-5 or IC 31-1-11.5-8.2 before their repeal);
(8) a protective order to prevent domestic or family violence issued under IC 31-14-16-1 in a paternity action;
(9) a no contact order issued under IC 31-34-25 in a child in need of services proceeding or under IC 31-37-25 in a juvenile delinquency proceeding;
(10) an order issued in another state that is substantially similar to an order described in subdivisions (1) through (9);
(11) an order that is substantially similar to an order described in subdivisions (1) through (9) and is issued by an Indian:
(A) tribe;
(B) band;
(C) pueblo;
(D) nation; or
(E) organized group or community, including an Alaska Native village or regional or village corporation as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.);
that is recognized as eligible for the special programs and services provided by the United States to Indians because of their special status as Indians;
(12) an order issued under IC 35-33-8-3.2; or
(13) an order issued under IC 35-38-1-30;
commits invasion of privacy, a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction for an offense under this section.
As added by P.L.1-1991, SEC.201. Amended by P.L.49-1993,

SEC.14; P.L.242-1993, SEC.5; P.L.1-1994, SEC.170; P.L.23-1994, SEC.17; P.L.303-1995, SEC.1; P.L.1-1997, SEC.153; P.L.37-1997, SEC.3; P.L.1-1998, SEC.199; P.L.1-2001, SEC.42; P.L.280-2001, SEC.53; P.L.1-2002, SEC.150; P.L.133-2002, SEC.67; P.L.104-2008, SEC.22; P.L.94-2010, SEC.12.

IC 35-46-1-16
Invasion of privacy convictions; record of persons protected by orders
Sec. 16. The law enforcement agency with custody of a person who is sentenced to a term of imprisonment of more than ten (10) days following conviction of a crime under section 15.1 of this chapter shall maintain a confidential record of the:
(1) name;
(2) address; and
(3) telephone number;
of each person that the person convicted under section 15.1 of this chapter is required to refrain from direct or indirect contact with under an order described by section 15.1 of this chapter.
As added by P.L.53-1989, SEC.10. Amended by P.L.1-1991, SEC.202.

IC 35-46-1-17
Persons convicted of invasion of privacy; denial of access to protective order information
Sec. 17. A person convicted of a crime under section 15.1 of this chapter may not have access to the information maintained under section 16 of this chapter.
As added by P.L.53-1989, SEC.11. Amended by P.L.1-1991, SEC.203.

IC 35-46-1-18
Invasion of privacy convictions; release and hearings; notice to persons protected by orders
Sec. 18. The law enforcement agency having custody of a person who is sentenced to a term of imprisonment of more than ten (10) days following conviction of a crime under section 15.1 of this chapter shall:
(1) provide each person described in section 16 of this chapter with written notification of:
(A) the release of a person convicted of a crime under section 15.1 of this chapter; and
(B) the date, time, and place of any substantive hearing concerning a violation of section 15.1 of this chapter by a person who is sentenced to a term of imprisonment of more than ten (10) days following conviction of a crime under section 15.1 of this chapter; and
(2) attempt to notify each person described in section 16 of this chapter by telephone to provide the information described in subdivision (1). As added by P.L.53-1989, SEC.12. Amended by P.L.1-1991, SEC.204.

IC 35-46-1-19
Invasion of privacy convictions; time of notice to persons protected by orders
Sec. 19. The law enforcement agency shall:
(1) provide written notice; and
(2) attempt notification by telephone;
under section 18 of this chapter at least twenty-four (24) hours before the release or hearing.
As added by P.L.53-1989, SEC.13.

IC 35-46-1-20
Enforcement of foreign protection orders
Sec. 20. A law enforcement officer shall enforce a foreign protection order (as defined in IC 34-6-2-48.5) in conformity with the procedures in IC 34-26-5-17.
As added by P.L.280-2001, SEC.54. Amended by P.L.133-2002, SEC.68.

IC 35-46-1-21
Unauthorized adoption advertising; telephone directory publisher requirements
Sec. 21. (a) Only a person that is an attorney licensed to practice law or a child placing agency licensed under the laws of Indiana may place a paid advertisement or paid listing of the person's telephone number, on the person's own behalf, in a telephone directory that:
(1) a child is offered or wanted for adoption; or
(2) the person is able to place, locate, or receive a child for adoption.
(b) A person that publishes a telephone directory that is distributed in Indiana:
(1) shall include, at the beginning of any classified heading for adoption and adoption services, a statement that informs directory users that only attorneys licensed to practice law and licensed child placing agencies may legally provide adoption services under Indiana law; and
(2) may publish an advertisement described in subsection (a) in the telephone directory only if the advertisement contains the following:
(A) For an attorney licensed to practice law in Indiana, the person's attorney number.
(B) For a child placing agency licensed under the laws of Indiana, the number on the person's child placing agency license.
(c) A person who knowingly or intentionally violates subsection (a) commits unauthorized adoption advertising, a Class A misdemeanor.
As added by P.L.146-2007, SEC.20. Amended by P.L.21-2010,

SEC.10.

IC 35-46-1-22
Unauthorized adoption facilitation
Sec. 22. (a) As used in this section, "adoption services" means at least one (1) of the following services that is provided for compensation, an item of value, or reimbursement, either directly or indirectly, and provided either before or after the services are rendered:
(1) Arranging for the placement of a child.
(2) Identifying a child for adoption.
(3) Matching adoptive parents with biological parents.
(4) Arranging or facilitating an adoption.
(5) Taking or acknowledging consents or surrenders for termination of parental rights for adoption purposes.
(6) Performing background studies on:
(A) a child who is going to be adopted; or
(B) adoptive parents.
(7) Making determinations concerning the best interests of a child and the appropriateness in placing the child for adoption.
(8) Postplacement monitoring of a child before the child is adopted.
(b) As used in this section, the term "adoption services" does not include the following:
(1) Legal services provided by an attorney licensed in Indiana.
(2) Adoption related services provided by a governmental entity or a person appointed to perform an investigation by the court.
(3) General education and training on adoption issues.
(4) Postadoption services, including supportive services to families to promote the well-being of members of adoptive families or birth families.
(c) Subsection (d) does not apply to the following persons:
(1) The department of child services, an agency or person authorized to act on behalf of the department of child services, or a similar agency or county office with similar responsibilities in another state.
(2) The division of family resources, an agency or person authorized to act on behalf of the division of family resources, or a similar agency or county office with similar responsibilities in another state.
(3) A child placing agency licensed under the laws of Indiana.
(4) An attorney licensed to practice law in Indiana.
(5) A prospective biological parent or adoptive parent acting on the individual's own behalf.
(d) A person who knowingly or intentionally provides, engages in, or facilitates adoption services to a birth parent who lives in Indiana commits unauthorized adoption facilitation, a Class A misdemeanor.
(e) Subsection (f) does not apply to the following persons:
(1) The department of child services, an agency or person authorized to act on behalf of the department of child services,

or a similar agency or county office with similar responsibilities in another state.
(2) The division of family resources, an agency or person authorized to act on behalf of the division of family resources, or a similar agency or county office with similar responsibilities in another state.
(3) A child placing agency licensed under the laws of Indiana or another state.
(4) An attorney licensed to practice law in Indiana or another state.
(5) A prospective biological parent or adoptive parent acting on the individual's own behalf.
(f) A person who knowingly or intentionally provides, engages in, or facilitates adoption services to a prospective adoptive parent who lives in Indiana commits unauthorized adoption facilitation, a Class A misdemeanor.
As added by P.L.146-2007, SEC.21. Amended by P.L.146-2008, SEC.685; P.L.21-2010, SEC.11; P.L.31-2011, SEC.1.



CHAPTER 2. OFFENSES RELATING TO CIVIL RIGHTS

IC 35-46-2-2
Discrimination in jury selection
Sec. 2. A public servant having the duty to select or summon persons for grand jury or trial jury service who knowingly or intentionally fails to select or summon a person because of color, creed, disability, national origin, race, religion, or sex commits discrimination in jury selection, a Class A misdemeanor.
As added by Acts 1977, P.L.340, SEC.93. Amended by P.L.23-1993, SEC.163.



CHAPTER 3. OFFENSES RELATING TO ANIMALS

IC 35-46-3-0.5
Definitions
Sec. 0.5. The following definitions apply throughout this chapter:
(1) "Abandon" means to desert an animal or to leave the animal permanently in a place without making provision for adequate long term care of the animal. The term does not include leaving an animal in a place that is temporarily vacated for the protection of human life during a disaster.
(2) "Beat" means to unnecessarily or cruelly strike an animal, or to throw the animal against an object causing the animal to suffer severe pain or injury. The term does not include reasonable training or disciplinary techniques.
(3) "Mutilate" means to wound, injure, maim, or disfigure an animal by irreparably damaging the animal's body parts or to render any part of the animal's body useless. The term includes bodily injury involving:
(A) serious permanent disfigurement;
(B) serious temporary disfigurement;
(C) permanent or protracted loss or impairment of the function of a bodily part or organ; or
(D) a fracture.
(4) "Neglect" means:
(A) endangering an animal's health by failing to provide or arrange to provide the animal with food or drink, if the animal is dependent upon the person for the provision of food or drink;
(B) restraining an animal for more than a brief period in a

manner that endangers the animal's life or health by the use of a rope, chain, or tether that:
(i) is less than three (3) times the length of the animal;
(ii) is too heavy to permit the animal to move freely; or
(iii) causes the animal to choke;
(C) restraining an animal in a manner that seriously endangers the animal's life or health;
(D) failing to:
(i) provide reasonable care for; or
(ii) seek veterinary care for;
an injury or illness to a dog or cat that seriously endangers the life or health of the dog or cat; or
(E) leaving a dog or cat outside and exposed to:
(i) excessive heat without providing the animal with a means of shade from the heat; or
(ii) excessive cold if the animal is not provided with straw or another means of protection from the cold;
regardless of whether the animal is restrained or kept in a kennel.
(5) "Torture" means:
(A) to inflict extreme physical pain or injury on an animal with the intent of increasing or prolonging the animal's pain; or
(B) to administer poison to a domestic animal (as defined in section 12(d) of this chapter) or expose a domestic animal to a poisonous substance with the intent that the domestic animal ingest the substance and suffer harm, pain, or physical injury.
As added by P.L.171-2007, SEC.5. Amended by P.L.111-2009, SEC.10.

IC 35-46-3-1
Harboring a non-immunized dog
Sec. 1. A person who knowingly or intentionally harbors a dog that is over the age of six (6) months and not immunized against rabies commits harboring a non-immunized dog, a Class C infraction. However, the offense is a Class B misdemeanor if the dog causes bodily injury by biting a person.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.94.

IC 35-46-3-2
Repealed
(Repealed by P.L.193-1987, SEC.17.)

IC 35-46-3-3
"Animal"
Sec. 3. As used in this chapter, "animal" does not include a human being.
As added by P.L.193-1987, SEC.6.
IC 35-46-3-4
"Animal fighting contest"
Sec. 4. As used in this chapter, "animal fighting contest" means a conflict between two (2) or more animals. The term does not include a conflict that is unorganized or accidental.
As added by P.L.193-1987, SEC.7.

IC 35-46-3-4.3
"Animal fighting paraphernalia"
Sec. 4.3. As used in this chapter, "animal fighting paraphernalia" means equipment used to train or condition animals for participation in an animal fighting contest.
As added by P.L.76-2002, SEC.2.

IC 35-46-3-4.5
"Law enforcement animal"
Sec. 4.5. (a) As used in this chapter, "law enforcement animal" means an animal that is owned or used by a law enforcement agency for the principal purposes of:
(1) aiding in:
(A) the detection of criminal activity;
(B) the enforcement of laws; and
(C) the apprehension of offenders; and
(2) ensuring the public welfare.
(b) The term includes, but is not limited to, the following:
(1) A horse.
(2) An arson investigation dog.
(3) A bomb detection dog.
(4) A narcotic detection dog.
(5) A patrol dog.
As added by P.L.213-1997, SEC.2. Amended by P.L.9-2003, SEC.1.

IC 35-46-3-5
Exceptions from chapter; electrocution
Sec. 5. (a) Except as provided in subsections (b) through (c), this chapter does not apply to the following:
(1) Fishing, hunting, trapping, or other conduct authorized under IC 14-22.
(2) Conduct authorized under IC 15-20-2.
(3) Veterinary practices authorized by standards adopted under IC 25-38.1-2-14.
(4) Conduct authorized by a local ordinance.
(5) Acceptable farm management practices.
(6) Conduct authorized by IC 15-17, and rules adopted under IC 15-17 for state or federally inspected livestock slaughtering facilities and state or federal animal disease control programs.
(7) A research facility registered with the United States Department of Agriculture under the federal Animal Welfare Act (7 U.S.C. 2131 et seq.).
(8) Destruction of a vertebrate defined as a pest under

IC 15-16-5-24.
(9) Destruction of or injury to a fish.
(10) Destruction of a vertebrate animal that is:
(A) endangering, harassing, or threatening livestock or a domestic animal; or
(B) destroying or damaging a person's property.
(11) Destruction of an animal by an animal control program, including an animal control facility, an animal shelter, or a humane society.
(12) Destruction of an injured or ill animal by an individual to prevent the animal from prolonged suffering.
(13) Conduct not resulting in serious injury or illness to the animal that is incidental to exhibiting an animal for show, competition, or display, or that is incidental to transporting the animal for show, competition, or display.
(14) Parking an animal.
(15) Humane destruction of an animal that the person owns.
(b) Section 1 of this chapter applies to conduct described in subsection (a).
(c) Destruction of an animal by electrocution is authorized under this section only if it is conducted by a person who is engaged in an acceptable farm management practice, by a research facility registered with the United States Department of Agriculture under the Animal Welfare Act, or for the animal disease diagnostic laboratory established under IC 21-46-3-1, a research facility licensed by the United States Department of Agriculture, a college, or a university.
As added by P.L.193-1987, SEC.8. Amended by P.L.2-1993, SEC.188; P.L.1-1995, SEC.76; P.L.137-1996, SEC.74; P.L.41-1998, SEC.1; P.L.2-2007, SEC.378; P.L.171-2007, SEC.6; P.L.2-2008, SEC.79; P.L.111-2009, SEC.11.

IC 35-46-3-6
Impoundment of animals; probable cause hearing; penalties; custody; bond
Sec. 6. (a) This section does not apply to a violation of section 1 of this chapter.
(b) Any law enforcement officer or any other person having authority to impound animals who has probable cause to believe there has been a violation of this chapter or IC 15-20-1-4 may take custody of the animal involved.
(c) The owner of an animal that has been impounded under this section may prevent disposition of the animal by an animal shelter that is caring for the animal by posting, not later than ten (10) days after the animal has been impounded, a bond with the court in an amount sufficient to provide for the animal's care and keeping for at least thirty (30) days, beginning from the date the animal was impounded. The owner may renew a bond by posting a new bond, in an amount sufficient to provide for the animal's care and keeping for at least an additional thirty (30) days, not later than ten (10) days

after the expiration of the period for which a previous bond was posted. If a bond expires and is not renewed, the animal shelter may determine disposition of the animal, subject to court order. If the owner of an animal impounded under this section is convicted of an offense under this chapter or IC 15-20-1-4, the owner shall reimburse the animal shelter for the expense of the animal's care and keeping. If the owner has paid a bond under this subsection, the animal shelter may euthanize an animal if a veterinarian determines that an animal is suffering extreme pain.
(d) If the owner requests, the court having jurisdiction of criminal charges filed under this chapter or IC 15-20-1 shall hold a hearing to determine whether probable cause exists to believe that a violation of this chapter or IC 15-20-1 has occurred. If the court determines that probable cause does not exist, the court shall order the animal returned to its owner, and the return of any bond posted by its owner.
(e) Whenever charges are filed under this chapter, the court shall appoint the state veterinarian under IC 15-17-4-1 or the state veterinarian's designee to:
(1) investigate the condition of the animal and the circumstances relating to the animal's condition; and
(2) make a recommendation to the court under subsection (f) regarding the confiscation of the animal.
(f) The state veterinarian or the state veterinarian's designee who is appointed under subsection (e) shall do the following:
(1) Make a recommendation to the court concerning whether confiscation is necessary to protect the safety and well-being of the animal.
(2) If confiscation is recommended under subdivision (1), recommend a manner for handling the confiscation and disposition of the animal that is in the best interests of the animal.
The state veterinarian or the state veterinarian's designee who submits a recommendation under this subsection shall articulate to the court the reasons supporting the recommendation.
(g) The court:
(1) shall give substantial weight to; and
(2) may enter an order based upon;
a recommendation submitted under subsection (f).
(h) If a person is convicted of an offense under this chapter or IC 15-20-1, the court may impose the following additional penalties against the person:
(1) A requirement that the person pay the costs of caring for an animal involved in the offenses that are incurred during a period of impoundment authorized under subsection (b).
(2) An order terminating or imposing conditions on the person's right to possession, title, custody, or care of:
(A) an animal that was involved in the offense; or
(B) any other animal in the custody or care of the person.
(i) If a person's right to possession, title, custody, or care of an animal is terminated under subsection (h), the court may: (1) award the animal to a humane society or other organization that has as its principal purpose the humane treatment of animals; or
(2) order the disposition of the animal as recommended under subsection (f).
As added by P.L.193-1987, SEC.9. Amended by P.L.176-1993, SEC.6; P.L.166-1993, SEC.5; P.L.14-2000, SEC.75; P.L.76-2002, SEC.3; P.L.171-2007, SEC.7; P.L.2-2008, SEC.80.

IC 35-46-3-7
Abandonment or neglect of vertebrate animals; defense
Sec. 7. (a) A person who:
(1) has a vertebrate animal in the person's custody; and
(2) recklessly, knowingly, or intentionally abandons or neglects the animal;
commits cruelty to an animal, a Class A misdemeanor. However, except for a conviction under section 1 of this chapter, the offense is a Class D felony if the person has a prior unrelated conviction under this chapter.
(b) It is a defense to a prosecution for abandoning a vertebrate animal under this section that the person who had the animal in the person's custody reasonably believed that the vertebrate animal was capable of surviving on its own.
(c) For purposes of this section, an animal that is feral is not in a person's custody.
As added by P.L.193-1987, SEC.10. Amended by P.L.171-2007, SEC.8; P.L.111-2009, SEC.12.

IC 35-46-3-8
Purchase or possession of animals for fighting contests
Sec. 8. A person who knowingly or intentionally purchases or possesses an animal for the purpose of using the animal in an animal fighting contest commits a Class D felony.
As added by P.L.193-1987, SEC.11. Amended by P.L.171-2007, SEC.9.

IC 35-46-3-8.5
Possession of animal fighting paraphernalia
Sec. 8.5. A person who knowingly or intentionally possesses animal fighting paraphernalia with the intent to commit a violation of section 9 of this chapter commits possession of animal fighting paraphernalia, a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person has a prior unrelated conviction under this section.
As added by P.L.76-2002, SEC.4. Amended by P.L.6-2012, SEC.228.

IC 35-46-3-9
Promotion, use of animals, or attendance with animal at animal fighting contest
Sec. 9. A person who knowingly or intentionally: (1) promotes or stages an animal fighting contest;
(2) uses an animal in a fighting contest; or
(3) attends an animal fighting contest having an animal in the person's possession;
commits a Class D felony.
As added by P.L.193-1987, SEC.12.

IC 35-46-3-9.5
Promoting an animal fighting contest
Sec. 9.5. A person who knowingly or intentionally:
(1) possesses animal fighting paraphernalia with the intent to commit a violation of section 9 of this chapter; and
(2) possesses, harbors, or trains a dog, cock, fowl, or bird bearing:
(A) a scar;
(B) a wound; or
(C) an injury;
consistent with participation in or training for an animal fighting contest;
commits promoting an animal fighting contest, a Class D felony.
As added by P.L.76-2002, SEC.5. Amended by P.L.6-2012, SEC.229.

IC 35-46-3-10
Attendance at fighting contest
Sec. 10. A person who knowingly or intentionally attends a fighting contest involving animals commits cruelty to an animal, a Class A misdemeanor. However, except for a conviction under section 1 of this chapter, the offense is a Class D felony if the person has a prior unrelated conviction under this chapter.
As added by P.L.193-1987, SEC.13. Amended by P.L.111-2009, SEC.13.

IC 35-46-3-11
Cruelty to a law enforcement animal
Sec. 11. (a) A person who knowingly or intentionally:
(1) strikes, torments, injures, or otherwise mistreats a law enforcement animal; or
(2) interferes with the actions of a law enforcement animal while the animal is engaged in assisting a law enforcement officer in the performance of the officer's duties;
commits a Class A misdemeanor.
(b) An offense under subsection (a)(1) is a Class D felony if the act results in:
(1) serious permanent disfigurement;
(2) unconsciousness;
(3) permanent or protracted loss or impairment of the function of a bodily member or organ; or
(4) death;
of the law enforcement animal.
(c) It is a defense that the accused person: (1) engaged in a reasonable act of training, handling, or discipline; and
(2) acted as an employee or agent of a law enforcement agency.
(d) In addition to any sentence or fine imposed for a conviction of an offense under this section, the court may order the person convicted to make restitution to the person or law enforcement agency owning the animal for reimbursement of:
(1) veterinary bills; and
(2) replacement costs of the animal if the animal is disabled or killed.
As added by P.L.193-1987, SEC.14. Amended by P.L.213-1997, SEC.3; P.L.9-2003, SEC.2.

IC 35-46-3-11.3
Cruelty to a search and rescue dog
Sec. 11.3. (a) As used in this section, "search and rescue dog" means a dog that receives special training to locate or attempt to locate by air scent or ground or water tracking a person who is an offender or is lost, trapped, injured, or incapacitated.
(b) A person who knowingly or intentionally:
(1) interferes with the actions of a search and rescue dog while the dog is performing or is attempting to perform a search and rescue task; or
(2) strikes, torments, injures, or otherwise mistreats a search and rescue dog;
commits a Class A misdemeanor.
(c) An offense under subsection (b)(2) is a Class D felony if the act results in:
(1) serious permanent disfigurement;
(2) unconsciousness;
(3) permanent or protracted loss or impairment of the function of a bodily member or organ; or
(4) death;
of the search and rescue dog.
(d) It is a defense that the accused person:
(1) engaged in a reasonable act of training, handling, or disciplining the search and rescue dog; or
(2) reasonably believed the conduct was necessary to prevent injury to the accused person or another person.
(e) In addition to any sentence or fine imposed for a conviction of an offense under this section, the court may order the person to make restitution to the person who owns the search and rescue dog for reimbursement of:
(1) veterinary bills; and
(2) replacement costs of the dog if the dog is disabled or killed.
As added by P.L.9-2003, SEC.3.

IC 35-46-3-11.5
Cruelty to a service animal
Sec. 11.5. (a) As used in this section, "service animal" means an

animal that a person who is impaired by:
(1) blindness or any other visual impairment;
(2) deafness or any other aural impairment;
(3) a physical disability; or
(4) a medical condition;
relies on for navigation, assistance in performing daily activities, or alert signals regarding the onset of the person's medical condition.
(b) A person who knowingly or intentionally:
(1) interferes with the actions of a service animal; or
(2) strikes, torments, injures, or otherwise mistreats a service animal;
while the service animal is engaged in assisting an impaired person described in subsection (a) commits a Class A misdemeanor.
(c) An offense under subsection (b)(2) is a Class D felony if the act results in the:
(1) serious permanent disfigurement;
(2) unconsciousness;
(3) permanent or protracted loss or impairment of the function of a bodily member or organ; or
(4) death;
of the service animal.
(d) It is a defense that the accused person:
(1) engaged in a reasonable act of training, handling, or disciplining the service animal; or
(2) reasonably believed the conduct was necessary to prevent injury to the accused person or another person.
As added by P.L.143-1996, SEC.2. Amended by P.L.9-2003, SEC.4.

IC 35-46-3-12
Torture or mutilation of a vertebrate animal; killing a domestic animal
Sec. 12. (a) This section does not apply to a person who euthanizes an injured, a sick, a homeless, or an unwanted domestic animal if:
(1) the person is employed by a humane society, an animal control agency, or a governmental entity operating an animal shelter or other animal impounding facility; and
(2) the person euthanizes the domestic animal in accordance with guidelines adopted by the humane society, animal control agency, or governmental entity operating the animal shelter or other animal impounding facility.
(b) A person who knowingly or intentionally beats a vertebrate animal commits cruelty to an animal, a Class A misdemeanor. However, the offense is a Class D felony if:
(1) the person has a previous, unrelated conviction under this section; or
(2) the person committed the offense with the intent to threaten, intimidate, coerce, harass, or terrorize a family or household member.
(c) A person who knowingly or intentionally tortures or mutilates

a vertebrate animal commits torturing or mutilating a vertebrate animal, a Class D felony.
(d) As used in this subsection, "domestic animal" means an animal that is not wild. The term is limited to:
(1) cattle, calves, horses, mules, swine, sheep, goats, dogs, cats, poultry, ostriches, rhea, and emus; and
(2) an animal of the bovine, equine, ovine, caprine, porcine, canine, feline, camelid, cervidae, or bison species.
A person who knowingly or intentionally kills a domestic animal without the consent of the owner of the domestic animal commits killing a domestic animal, a Class D felony.
(e) It is a defense to a prosecution under this section that the accused person:
(1) reasonably believes the conduct was necessary to:
(A) prevent injury to the accused person or another person;
(B) protect the property of the accused person from destruction or substantial damage; or
(C) prevent a seriously injured vertebrate animal from prolonged suffering; or
(2) engaged in a reasonable and recognized act of training, handling, or disciplining the vertebrate animal.
(f) When a court imposes a sentence or enters a dispositional decree under this section, the court:
(1) shall consider requiring:
(A) a person convicted of an offense under this section; or
(B) a child adjudicated a delinquent child for committing an act that would be a crime under this section if committed by an adult;
to receive psychological, behavioral, or other counseling as a part of the sentence or dispositional decree; and
(2) may order an individual described in subdivision (1) to receive psychological, behavioral, or other counseling as a part of the sentence or dispositional decree.
As added by P.L.193-1987, SEC.15. Amended by P.L.41-1998, SEC.2; P.L.132-2002, SEC.1; P.L.7-2007, SEC.1; P.L.171-2007, SEC.10; P.L.111-2009, SEC.14.

IC 35-46-3-12.5
Domestic violence animal cruelty
Sec. 12.5. A person who knowingly or intentionally kills a vertebrate animal with the intent to threaten, intimidate, coerce, harass, or terrorize a family or household member commits domestic violence animal cruelty, a Class D felony.
As added by P.L.171-2007, SEC.11.

IC 35-46-3-13
Removal of attack dog's vocal cords; animal cruelty
Sec. 13. (a) A person who knowingly or intentionally removes the vocal cords of a trained attack dog commits cruelty to an animal, a Class A misdemeanor. (b) It is a defense to a prosecution under this section that the accused person reasonably believes that the conduct was necessary to prevent a seriously injured dog from prolonged injury.
As added by P.L.76-2002, SEC.7.

IC 35-46-3-14
Bestiality
Sec. 14. A person who knowingly or intentionally performs an act involving:
(1) a sex organ of a person and the mouth or anus of an animal;
(2) a sex organ of an animal and the mouth or anus of a person;
(3) any penetration of the human female sex organ by an animal's sex organ; or
(4) any penetration of an animal's sex organ by the human male sex organ;
commits bestiality, a Class D felony.
As added by P.L.171-2007, SEC.12.

IC 35-46-3-15
Electrocution or decompression of animals
Sec. 15. (a) This section does not apply to the following:
(1) A state or federally inspected livestock slaughtering facility (for conduct authorized by IC 15-17-5 and rules adopted under that chapter).
(2) An animal disease diagnostic laboratory established under IC 21-46-3-1.
(3) A postsecondary educational institution.
(4) A research facility licensed by the United States Department of Agriculture.
(b) As used in this section, "animal" has the meaning set forth in IC 35-46-3-3.
(c) A person who knowingly or intentionally destroys or authorizes the destruction of an animal by:
(1) placing the animal in a decompression chamber and lowering the pressure of or the oxygen content in the air surrounding the animal; or
(2) electrocution;
commits a Class B misdemeanor.
As added by P.L.2-2008, SEC.13.



CHAPTER 4. FAILURE OF A STUDENT ATHLETE TO DISCLOSE RECRUITMENT

IC 35-46-4-1.5
"Endorsement contract"
Sec. 1.5. As used in this chapter, "endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use, on behalf of the other party, any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance. The term includes the value of any part of the student athlete's right of publicity (as defined in IC 32-36-1-7).
As added by P.L.54-2001, SEC.8. Amended by P.L.1-2003, SEC.96.

IC 35-46-4-2
"Professional sports services contract"
Sec. 2. As used in this chapter, "professional sports services contract" means a contract or agreement in which a person is employed or agrees to render services:
(1) as a player on a professional sports team;
(2) as a professional athlete; or
(3) with a professional sports organization.
As added by P.L.184-1988, SEC.1. Amended by P.L.54-2001, SEC.9.

IC 35-46-4-3
"Student athlete"
Sec. 3. As used in this chapter, "student athlete" means a person who is:
(1) enrolled or intends to enroll in a course of study in a public or private college or university; and
(2) eligible to engage in, or may be eligible in the future to engage in, an intercollegiate sporting event, contest, exhibition, or program for the college or university in which the person is enrolled or intends to enroll.
As added by P.L.184-1988, SEC.1. Amended by P.L.54-2001, SEC.10.
IC 35-46-4-4
Failure to disclose recruitment
Sec. 4. A person who knowingly or intentionally:
(1) enters into an agent contract, an endorsement contract, or a professional sports services contract with a student athlete; and
(2) no later than ten (10) days before the contract is executed, fails to give written notice to the head of the athletic department for the college or university in which the student athlete is enrolled as a student or intends to enroll as a student that identifies:
(A) the name and business address of each party to the contract;
(B) whether the contract is an agent contract, an endorsement contract, or a professional sports services contract; and
(C) the date that the contract will be executed;
commits failure to disclose recruitment, a Class D felony.
As added by P.L.184-1988, SEC.1. Amended by P.L.54-2001, SEC.11.



CHAPTER 5. OFFENSES AGAINST PUBLIC SENSIBILITY

IC 35-46-5-2
Unlawful participation in human cloning; exception
Sec. 2. (a) This section does not apply to in vitro fertilization.
(b) As used in this section, "cloning" has the meaning set forth in IC 16-18-2-56.5.
(c) A person who knowingly or intentionally:
(1) participates in cloning;
(2) implants or attempts to implant a cloned human embryo into a uterine environment to initiate a pregnancy; or
(3) ships or receives a cloned human embryo;
commits unlawful participation in human cloning, a Class D felony.
As added by P.L.126-2005, SEC.9.

IC 35-46-5-3
"Qualified third party"; unlawful transfer of human organisms; exceptions; penalties
Sec. 3. (a) As used in this section, "qualified third party" means a fertility clinic or similar medical facility that:
(1) is accredited by an entity approved by the medical licensing board;
(2) is registered under 21 CFR 1271 with the United States Food and Drug Administration; and
(3) employs a physician licensed under IC 25-22.5 who: (A) is board certified in obstetrics and gynecology; and
(B) performs oocyte cryopreservation at the facility.
(b) A person who knowingly or intentionally purchases or sells a human ovum, zygote, embryo, or fetus commits unlawful transfer of a human organism, a Class C felony.
(c) This section does not apply to the following:
(1) The transfer to or receipt by either a woman donor of an ovum or a qualified third party of an amount for:
(A) earnings lost due to absence from employment;
(B) travel expenses;
(C) hospital expenses;
(D) medical expenses; and
(E) recovery time in an amount not to exceed four thousand dollars ($4,000);
concerning a treatment or procedure to enhance human reproductive capability through in vitro fertilization, gamete intrafallopian transfer, or zygote intrafallopian transfer.
(2) The following types of stem cell research:
(A) Adult stem cell.
(B) Fetal stem cell (as defined in IC 16-18-2-128.5), as long as the biological parent has given written consent for the use of the fetal stem cells.
(d) Any person who recklessly, knowingly, or intentionally uses a human embryo created with an ovum provided to a qualified third party under this section for purposes of embryonic stem cell research commits unlawful use of an embryo, a Class C felony.
As added by P.L.126-2005, SEC.10. Amended by P.L.91-2012, SEC.2.

IC 35-46-5-4
Unlawful documentation of a gift of organs, tissue, eyes, or body parts
Sec. 4. An individual who, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document that:
(1) expresses;
(2) makes an amendment or revocation of; or
(3) refuses;
a gift of organs, tissues, eyes, or other body parts intended to be used in research or in transplants, commits a Class A misdemeanor.
As added by P.L.147-2007, SEC.18.



CHAPTER 6. GLUE SNIFFING

IC 35-46-6-2
Inhaling toxic vapors
Sec. 2. A person who, with intent to cause a condition of intoxication, euphoria, excitement, exhilaration, stupefaction, or dulling of the senses, ingests or inhales the fumes of:
(1) model glue; or
(2) a substance that contains:
(A) toluene;
(B) acetone;
(C) benzene;
(D) N-butyl nitrite;
(E) any aliphatic nitrite, unless prescribed by a physician;
(F) butane;
(G) amyl butrate;
(H) isobutyl nitrate;
(I) freon;
(J) chlorinated hydrocarbons;
(K) methylene chloride;
(L) hexane;
(M) ether;
(N) chloroform; or
(O) halothane; or
(3) any other chemical having the property of releasing toxic vapors;
commits inhaling toxic vapors, a Class B misdemeanor.
As added by P.L.2-1993, SEC.189. Amended by P.L.151-2006, SEC.20.

IC 35-46-6-3
Nitrous oxide distribution; nonmedical purposes
Sec. 3. A person who knowingly or intentionally uses or distributes nitrous oxide with intent to cause a condition of intoxication, euphoria, excitement, exhilaration, stupefaction, or dulling of the senses of another person, unless the nitrous oxide is to be used for medical purposes, commits a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person has a prior unrelated conviction under this section.
As added by P.L.163-1994, SEC.1. Amended by P.L.218-1997, SEC.1.



CHAPTER 7. OFFENSES AGAINST PERSONS RECEIVING CARE

IC 35-46-7-2
Excluded transactions
Sec. 2. This chapter does not apply to the following:
(1) A gift or donation of money or other asset given to:
(A) a health care provider in the corporate name of the health care provider; or
(B) a health care provider that is organized under Section 501(c)(3) of the Internal Revenue Code.
(2) A gift or loan of money or other asset given by a person who receives services from a health care provider to a member of the person's family who:
(A) is employed by a health care provider; or
(B) owns, wholly or jointly, a health care provider.
(3) A bequest of personal property or devise of real property made in an executable will as described in IC 29-1-5-5 to a health care provider or an owner, employee, or agent of a health care provider.
(4) The purchase of a security (as defined in IC 23-19-1-2(28)) that is traded on a national or regional exchange.
(5) A gift or gratuity, not exceeding five hundred dollars ($500) in the aggregate per year per person receiving services from the health care provider, to an employee of a health care provider.
(6) A gift or donation of money or other asset given to purchase

or otherwise acquire a product, service, or amenity for the use, entertainment, or enjoyment of persons receiving services from a health care provider.
As added by P.L.139-2002, SEC.1. Amended by P.L.27-2007, SEC.32.

IC 35-46-7-3
Regulated transactions; requirement that transaction be executed in writing; penalty
Sec. 3. (a) The following transactions are subject to the requirements of subsection (b):
(1) A gift, a donation, a loan, or an investment from a person who receives services from a health care provider to:
(A) the health care provider; or
(B) an owner, employee, or agent of the health care provider.
(2) A loan or an investment from a person who receives services from a health care provider to the health care provider in the corporate name of the health care provider.
(b) A transaction under subsection (a) must be executed by a competent person (including a person other than the health care provider exercising a durable power of attorney on behalf of the donor) in writing and witnessed by two (2) disinterested parties. Each witness shall sign a document that describes the transaction in the presence of:
(1) the person who makes the transaction; and
(2) the other witness.
(c) A health care provider, or an owner, an employee, or an agent of a health care provider, who:
(1) receives a gift, a donation, a loan, or an investment from a person who receives services from a health care provider; and
(2) fails to comply with the requirements of subsection (b);
commits a Class A infraction. Without regard to the amount of the transaction, the court that imposes the penalty for the infraction violation may, upon the request of the prosecuting attorney, order the person to return assets or repay money received in violation of this section, plus interest from the date of the transaction, to the person who made the gift, donation, loan, or investment. In addition, if the court finds that the person knowingly violated the requirements of subsection (b), the court may order the person to pay treble damages and reasonable attorney's fees.
As added by P.L.139-2002, SEC.1.



CHAPTER 8. UNLAWFUL RECORDING

IC 35-46-8-2
"Audiovisual recording device"
Sec. 2. As used in this chapter, "audiovisual recording device" means:
(1) a digital or an analog photographic or video camera; or
(2) any other technology capable of enabling the recording or transmission of a motion picture or other audiovisual work;
regardless of whether audiovisual recording is the sole or primary purpose of the device.
As added by P.L.94-2005, SEC.6.

IC 35-46-8-3
"Motion picture exhibition facility"
Sec. 3. (a) As used in this chapter, "motion picture exhibition facility" means:
(1) an indoor or outdoor screening venue; or
(2) any other premises;
where motion pictures or other audiovisual works are shown to the public for a charge, regardless of whether an admission fee is charged.
(b) The term does not include a dwelling.
As added by P.L.94-2005, SEC.6.

IC 35-46-8-4
Unlawful recording; defense
Sec. 4. (a) A person who knowingly or intentionally uses an audiovisual recording device in a motion picture exhibition facility with the intent to transmit or record a motion picture commits unlawful recording, a Class B misdemeanor.
(b) It is a defense to a prosecution under this section that the accused person had the written permission of the motion picture exhibition facility owner to transmit or record the motion picture.
As added by P.L.94-2005, SEC.6.

IC 35-46-8-5
Additional penalties
Sec. 5. In addition to a criminal penalty imposed for an offense

under this chapter, a court may order the forfeiture, destruction, or other disposition of:
(1) all unauthorized copies of motion pictures or other audiovisual works; and
(2) any audiovisual recording devices or other equipment used in connection with the offense.
As added by P.L.94-2005, SEC.6.



CHAPTER 9. OPERATING A MOTORBOAT WHILE INTOXICATED

IC 35-46-9-2
"Intoxicated"
Sec. 2. As used in this chapter, "intoxicated" means under the influence of:
(1) alcohol;
(2) a controlled substance;
(3) any drug (as defined in IC 9-13-2-49.1) other than alcohol or a controlled substance; or
(4) any combination of alcohol, controlled substances, or drugs;
so that there is an impaired condition of thought and action and the loss of normal control of an individual's faculties.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-3
"Motorboat"
Sec. 3. (a) As used in this chapter, "motorboat" means a watercraft (as defined in IC 14-8-2-305) propelled by:
(1) an internal combustion, steam, or electrical inboard or outboard motor or engine; or
(2) any mechanical means.
(b) The term includes the following:
(1) A sailboat that is equipped with a motor or an engine described in subsection (a) when the motor or engine is in operation, whether or not the sails are hoisted.
(2) A personal watercraft (as defined in IC 14-8-2-202.5).
As added by P.L.40-2012, SEC.21.

IC 35-46-9-4
"Prima facie evidence of intoxication"
Sec. 4. As used in this chapter, "prima facie evidence of intoxication" includes evidence that at the time of an alleged violation there was an alcohol concentration equivalent (as defined in IC 9-13-2-2.4) to at least eight-hundredths (0.08) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or (2) two hundred ten (210) liters of the person's breath.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-5
"Relevant evidence"
Sec. 5. As used in this chapter, "relevant evidence" includes evidence that at the time of the alleged violation there was an alcohol concentration equivalent (as defined in IC 9-13-2-2.4) to at least five-hundredths (0.05) gram and less than eight-hundredths (0.08) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or
(2) two hundred ten (210) liters of the person's breath.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-6
Operating a motorboat while intoxicated
Sec. 6. (a) Except as provided in subsections (b) and (c), a person who operates a motorboat while:
(1) having an alcohol concentration equivalent (as defined in IC 9-13-2-2.4) to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
(2) having a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's body; or
(3) intoxicated;
commits a Class C misdemeanor.
(b) The offense is a Class D felony if:
(1) the person has a previous conviction under:
(A) IC 14-1-5 (repealed); or
(B) this chapter; or
(2) the offense results in serious bodily injury to another person.
(c) The offense is a Class C felony if the offense results in the death of another person.
(d) It is a defense to a prosecution under subsection (a)(2) that the accused person consumed the controlled substance under a valid prescription or order of a practitioner (as defined in IC 35-48-1-24) who acted in the course of the practitioner's professional practice.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-7
Violation of an order not to operate a motorboat
Sec. 7. A person who operates a motorboat after the person has been ordered not to operate a motorboat under:
(1) IC 14-15-8 (repealed); or
(2) this chapter;
commits a Class A misdemeanor.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-8 Implied consent
Sec. 8. (a) A person who operates a motorboat in water over which Indiana has jurisdiction impliedly consents to submit to the chemical test provisions of this chapter as a condition of operating a motorboat in Indiana.
(b) If a person refuses to submit to a chemical test after having been advised that the refusal will result in the suspension of operating privileges or submits to a chemical test that results in prima facie evidence of intoxication, the arresting law enforcement officer shall do the following:
(1) Obtain the person's driver's license or permit if the person is in possession of the document and issue a receipt valid until the initial hearing of the matter is held under IC 35-33-7-1.
(2) Submit a probable cause affidavit to the prosecuting attorney of the county in which the alleged offense occurred.
(3) Send a copy of the probable cause affidavit submitted under subdivision (2) to the bureau of motor vehicles.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-9
Opportunity to submit to a chemical test
Sec. 9. (a) A law enforcement officer who has probable cause to believe that a person has committed an offense under this chapter shall offer the person the opportunity to submit to a chemical test. It is not necessary for the law enforcement officer to offer a chemical test to an unconscious person.
(b) A law enforcement officer may offer a person more than one (1) chemical test under this chapter. However, all tests must be administered within three (3) hours after the officer had probable cause to believe the person violated this chapter.
(c) A person must submit to each chemical test offered by a law enforcement officer to comply with the implied consent provisions of this chapter.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-10
Chemical test required if accident results in serious bodily injury or death
Sec. 10. (a) A law enforcement officer shall offer a portable breath test or chemical test to any person if the officer has reason to believe the person operated a motorboat that was involved in a fatal accident or an accident involving serious bodily injury. If:
(1) the results of a portable breath test indicate the presence of alcohol;
(2) the results of a portable breath test do not indicate the presence of alcohol but the law enforcement officer has probable cause to believe the person is under the influence of a controlled substance or another drug; or
(3) the person refuses to submit to a portable breath test;
the law enforcement officer shall offer a chemical test to the person. (b) A law enforcement officer may offer a person more than one (1) portable breath test or chemical test under this section. However, all chemical tests must be administered within three (3) hours after the fatal accident or the accident involving serious bodily injury.
(c) It is not necessary for a law enforcement officer to offer a portable breath test or chemical test to an unconscious person.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-11
Arrest based on the results of a chemical test; refusal
Sec. 11. (a) If a chemical test results in relevant evidence that the person is intoxicated, the person may be arrested for an offense under this chapter.
(b) If a chemical test results in prima facie evidence that the person is intoxicated, the person shall be arrested for an offense under this chapter.
(c) A person who refuses to submit to a chemical test may be arrested for an offense under this chapter.
(d) At a proceeding under this chapter, a person's refusal to submit to a chemical test is admissible into evidence.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-12
Certification of chemical tests
Sec. 12. (a) The provisions of IC 9-30-6-5 concerning the certification and use of chemical breath tests apply to the use of chemical breath tests in a prosecution under this chapter.
(b) IC 9-30-6-6 applies to chemical tests performed under this chapter.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-13
Suspension of license for refusal to submit to a chemical test
Sec. 13. If a person refuses to submit to a chemical test under this chapter, the law enforcement officer shall inform the person that the person's refusal will result in the suspension of the person's motorboat and motor vehicle operation privileges.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-14
Duties of prosecuting attorney
Sec. 14. The prosecuting attorney of the county in which an alleged violation of this chapter occurs shall represent the state in a proceeding under this chapter.
As added by P.L.40-2012, SEC.21.

IC 35-46-9-15
Results of a chemical test admissible as evidence
Sec. 15. (a) At a proceeding concerning an offense under this chapter, evidence of the alcohol concentration that was in the blood

of the person charged with the offense;
(1) at the time of the alleged violation; or
(2) within the time allowed for testing under sections 9 and 10 of this chapter;
as shown by an analysis of the person's breath, blood, urine, or other bodily substance is admissible.
(b) If, in a prosecution for an offense under this chapter, evidence establishes that:
(1) a chemical test was performed on a test sample taken from the person charged with the offense within the time allowed for testing under sections of 9 and 10 this chapter; and
(2) the person charged with the offense had an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
the trier of fact shall presume that the person charged with the offense had an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per one hundred (100) milliliters of the person's blood or per two hundred ten (210) liters of the person's breath at the time the person operated the motorboat. However, this presumption is rebuttable.
As added by P.L.40-2012, SEC.21.






ARTICLE 47. WEAPONS AND INSTRUMENTS OF VIOLENCE

CHAPTER 1. DEFINITIONS

IC 35-47-1-2
"Alcohol abuser"
Sec. 2. "Alcohol abuser" means an individual who has had two (2) or more alcohol related offenses, any one (1) of which resulted in conviction by a court or treatment in an alcohol abuse facility within three (3) years prior to the date of the application.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-2.5
"Ammunition"
Sec. 2.5. "Ammunition", for purposes of IC 35-47-11.1, means:
(1) fixed cartridge ammunition;
(2) shotgun shells;
(3) the individual components of fixed cartridge ammunition and shotgun shells;
(4) projectiles for muzzle loading firearms; and
(5) any propellant used in a firearm or in firearm ammunition.
As added by P.L.152-2011, SEC.2.

IC 35-47-1-3
"Dealer"
Sec. 3. "Dealer" means any person who holds himself out as a buyer and seller of handguns on a regular and continuing basis.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-4
"Drug abuser"
Sec. 4. "Drug abuser" means an individual who has had two (2) or more violations of IC 35-48-1, IC 35-48-2, IC 35-48-3, or IC 35-48-4, any one (1) of which resulted in conviction by a court or treatment in a drug abuse facility within five (5) years prior to the date of application.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-5
"Firearm" Sec. 5. "Firearm" means any weapon:
(1) that is:
(A) capable of expelling; or
(B) designed to expel; or
(2) that may readily be converted to expel;
a projectile by means of an explosion.
As added by P.L.311-1983, SEC.32. Amended by P.L.3-2008, SEC.254.

IC 35-47-1-5.1
"Firearm accessory"
Sec. 5.1. "Firearm accessory" means:
(1) any device specifically adapted to enable:
(A) the wearing or carrying about one's person; or
(B) the storage or mounting in or on any conveyance;
of a firearm; and
(2) any attachment or device specifically adapted to be inserted into or affixed onto any firearm to enable, alter, or improve the functioning or capabilities of the firearm.
As added by P.L.152-2011, SEC.3.

IC 35-47-1-5.5
"Gun show"
Sec. 5.5. "Gun show" has the meaning set forth in 27 CFR 478.100.
As added by P.L.148-1987, SEC.2. Amended by P.L.1-2006, SEC.534.

IC 35-47-1-6
"Handgun"
Sec. 6. "Handgun" means any firearm:
(1) designed or adapted so as to be aimed and fired from one (1) hand, regardless of barrel length; or
(2) any firearm with:
(A) a barrel less than sixteen (16) inches in length; or
(B) an overall length of less than twenty-six (26) inches.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-7
"Proper person"
Sec. 7. "Proper person" means a person who:
(1) does not have a conviction for resisting law enforcement under IC 35-44.1-3-1 within five (5) years before the person applies for a license or permit under this chapter;
(2) does not have a conviction for a crime for which the person could have been sentenced for more than one (1) year;
(3) does not have a conviction for a crime of domestic violence (as defined in IC 35-31.5-2-78), unless a court has restored the person's right to possess a firearm under IC 35-47-4-7;
(4) is not prohibited by a court order from possessing a

handgun;
(5) does not have a record of being an alcohol or drug abuser as defined in this chapter;
(6) does not have documented evidence which would give rise to a reasonable belief that the person has a propensity for violent or emotionally unstable conduct;
(7) does not make a false statement of material fact on the person's application;
(8) does not have a conviction for any crime involving an inability to safely handle a handgun;
(9) does not have a conviction for violation of the provisions of this article within five (5) years of the person's application;
(10) does not have an adjudication as a delinquent child for an act that would be a felony if committed by an adult, if the person applying for a license or permit under this chapter is less than twenty-three (23) years of age;
(11) has not been involuntarily committed, other than a temporary commitment for observation or evaluation, to a mental institution by a court, board, commission, or other lawful authority;
(12) has not been the subject of a:
(A) ninety (90) day commitment as a result of proceeding under IC 12-26-6; or
(B) regular commitment under IC 12-26-7; or
(13) has not been found by a court to be mentally incompetent, including being found:
(A) not guilty by reason of insanity;
(B) guilty but mentally ill; or
(C) incompetent to stand trial.
As added by P.L.311-1983, SEC.32. Amended by P.L.191-1984, SEC.1; P.L.148-1987, SEC.3; P.L.269-1995, SEC.5; P.L.49-2005, SEC.1; P.L.118-2007, SEC.34; P.L.127-2011, SEC.3; P.L.114-2012, SEC.139; P.L.126-2012, SEC.57.

IC 35-47-1-8
"Proper reason"
Sec. 8. "Proper reason" means for the defense of oneself or the state of Indiana.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-9
"Retail"
Sec. 9. "Retail" means the sale of handguns singly or in small quantities to one who intends to be the ultimate user thereof.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-10
"Sawed-off shotgun"
Sec. 10. "Sawed-off shotgun" means:
(1) a shotgun having one (1) or more barrels less than eighteen

(18) inches in length; and
(2) any weapon made from a shotgun (whether by alteration, modification, or otherwise) if the weapon as modified has an overall length of less than twenty-six (26) inches.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-11
"Shotgun"
Sec. 11. "Shotgun" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each single pull of the trigger.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-12
"Superintendent"
Sec. 12. "Superintendent" refers to the superintendent of the Indiana state police department.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-13
"Wholesale"
Sec. 13. "Wholesale" means the sale of handguns singly or in bulk lots to one lawfully licensed to deal in handguns, or the sale of a handgun to a governmental law enforcement agency for issue to its employees.
As added by P.L.311-1983, SEC.32.



CHAPTER 2. REGULATION OF HANDGUNS

IC 35-47-2-2
Excepted persons
Sec. 2. Section 1 of this chapter does not apply to:
(1) marshals;
(2) sheriffs;
(3) the commissioner of the department of correction or persons authorized by the commissioner in writing to carry firearms;
(4) judicial officers;
(5) law enforcement officers;
(6) members of the armed forces of the United States or of the national guard or organized reserves while they are on duty;
(7) regularly enrolled members of any organization duly authorized to purchase or receive such weapons from the United States or from this state who are at or are going to or from their place of assembly or target practice;
(8) employees of the United States duly authorized to carry handguns;
(9) employees of express companies when engaged in company business; or
(10) any person engaged in the business of manufacturing, repairing, or dealing in firearms or the agent or representative of any such person having in the person's possession, using, or carrying a handgun in the usual or ordinary course of that

business.
As added by P.L.311-1983, SEC.32. Amended by P.L.164-2011, SEC.2.

IC 35-47-2-3
Application for license to carry handgun; procedure
Sec. 3. (a) A person desiring a license to carry a handgun shall apply:
(1) to the chief of police or corresponding law enforcement officer of the municipality in which the applicant resides;
(2) if that municipality has no such officer, or if the applicant does not reside in a municipality, to the sheriff of the county in which the applicant resides after the applicant has obtained an application form prescribed by the superintendent; or
(3) if the applicant is a resident of another state and has a regular place of business or employment in Indiana, to the sheriff of the county in which the applicant has a regular place of business or employment.
The superintendent and local law enforcement agencies shall allow an applicant desiring to obtain or renew a license to carry a handgun to submit an application electronically under this chapter if funds are available to establish and maintain an electronic application system.
(b) The law enforcement agency which accepts an application for a handgun license shall collect the following application fees:
(1) From a person applying for a four (4) year handgun license, a ten dollar ($10) application fee, five dollars ($5) of which shall be refunded if the license is not issued.
(2) From a person applying for a lifetime handgun license who does not currently possess a valid Indiana handgun license, a fifty dollar ($50) application fee, thirty dollars ($30) of which shall be refunded if the license is not issued.
(3) From a person applying for a lifetime handgun license who currently possesses a valid Indiana handgun license, a forty dollar ($40) application fee, thirty dollars ($30) of which shall be refunded if the license is not issued.
Except as provided in subsection (h), the fee shall be deposited into the law enforcement agency's firearms training fund or other appropriate training activities fund and used by the agency to train law enforcement officers in the proper use of firearms or in other law enforcement duties, or to purchase firearms, firearm related equipment, or body armor (as defined in IC 35-47-5-13(a)) for the law enforcement officers employed by the law enforcement agency. The state board of accounts shall establish rules for the proper accounting and expenditure of funds collected under this subsection.
(c) The officer to whom the application is made shall ascertain the applicant's name, full address, length of residence in the community, whether the applicant's residence is located within the limits of any city or town, the applicant's occupation, place of business or employment, criminal record, if any, and convictions (minor traffic offenses excepted), age, race, sex, nationality, date of birth,

citizenship, height, weight, build, color of hair, color of eyes, scars and marks, whether the applicant has previously held an Indiana license to carry a handgun and, if so, the serial number of the license and year issued, whether the applicant's license has ever been suspended or revoked, and if so, the year and reason for the suspension or revocation, and the applicant's reason for desiring a license. The officer to whom the application is made shall conduct an investigation into the applicant's official records and verify thereby the applicant's character and reputation, and shall in addition verify for accuracy the information contained in the application, and shall forward this information together with the officer's recommendation for approval or disapproval and one (1) set of legible and classifiable fingerprints of the applicant to the superintendent.
(d) The superintendent may make whatever further investigation the superintendent deems necessary. Whenever disapproval is recommended, the officer to whom the application is made shall provide the superintendent and the applicant with the officer's complete and specific reasons, in writing, for the recommendation of disapproval.
(e) If it appears to the superintendent that the applicant:
(1) has a proper reason for carrying a handgun;
(2) is of good character and reputation;
(3) is a proper person to be licensed; and
(4) is:
(A) a citizen of the United States; or
(B) not a citizen of the United States but is allowed to carry a firearm in the United States under federal law;
the superintendent shall issue to the applicant a qualified or an unlimited license to carry any handgun lawfully possessed by the applicant. The original license shall be delivered to the licensee. A copy shall be delivered to the officer to whom the application for license was made. A copy shall be retained by the superintendent for at least four (4) years in the case of a four (4) year license. The superintendent may adopt guidelines to establish a records retention policy for a lifetime license. A four (4) year license shall be valid for a period of four (4) years from the date of issue. A lifetime license is valid for the life of the individual receiving the license. The license of police officers, sheriffs or their deputies, and law enforcement officers of the United States government who have been honorably retired by a lawfully created pension board or its equivalent after twenty (20) or more years of service, shall be valid for the life of these individuals. However, a lifetime license is automatically revoked if the license holder does not remain a proper person.
(f) At the time a license is issued and delivered to a licensee under subsection (e), the superintendent shall include with the license information concerning handgun safety rules that:
(1) neither opposes nor supports an individual's right to bear arms; and
(2) is: (A) recommended by a nonprofit educational organization that is dedicated to providing education on safe handling and use of firearms;
(B) prepared by the state police department; and
(C) approved by the superintendent.
The superintendent may not deny a license under this section because the information required under this subsection is unavailable at the time the superintendent would otherwise issue a license. The state police department may accept private donations or grants to defray the cost of printing and mailing the information required under this subsection.
(g) A license to carry a handgun shall not be issued to any person who:
(1) has been convicted of a felony;
(2) has had a license to carry a handgun suspended, unless the person's license has been reinstated;
(3) is under eighteen (18) years of age;
(4) is under twenty-three (23) years of age if the person has been adjudicated a delinquent child for an act that would be a felony if committed by an adult; or
(5) has been arrested for a Class A or Class B felony, or any other felony that was committed while armed with a deadly weapon or that involved the use of violence, if a court has found probable cause to believe that the person committed the offense charged.
In the case of an arrest under subdivision (5), a license to carry a handgun may be issued to a person who has been acquitted of the specific offense charged or if the charges for the specific offense are dismissed. The superintendent shall prescribe all forms to be used in connection with the administration of this chapter.
(h) If the law enforcement agency that charges a fee under subsection (b) is a city or town law enforcement agency, the fee shall be deposited in the law enforcement continuing education fund established under IC 5-2-8-2.
(i) If a person who holds a valid license to carry a handgun issued under this chapter:
(1) changes the person's name;
(2) changes the person's address; or
(3) experiences a change, including an arrest or a conviction, that may affect the person's status as a proper person (as defined in IC 35-47-1-7) or otherwise disqualify the person from holding a license;
the person shall, not later than thirty (30) days after the date of a change described under subdivision (3), and not later than sixty (60) days after the date of the change described under subdivision (1) or (2), notify the superintendent, in writing, of the event described under subdivision (3) or, in the case of a change under subdivision (1) or (2), the person's new name or new address.
(j) The state police shall indicate on the form for a license to carry a handgun the notification requirements of subsection (i). (k) The state police department shall adopt rules under IC 4-22-2 to implement an electronic application system under subsection (a). Rules adopted under this section must require the superintendent to keep on file one (1) set of classifiable and legible fingerprints from every person who has received a license to carry a handgun so that a person who applies to renew a license will not be required to submit an additional set of fingerprints.
(l) Except as provided in subsection (m), for purposes of IC 5-14-3-4(a)(1), the following information is confidential, may not be published, and is not open to public inspection:
(1) Information submitted by a person under this section to:
(A) obtain; or
(B) renew;
a license to carry a handgun.
(2) Information obtained by a federal, state, or local government entity in the course of an investigation concerning a person who applies to:
(A) obtain; or
(B) renew;
a license to carry a handgun issued under this chapter.
(3) The name, address, and any other information that may be used to identify a person who holds a license to carry a handgun issued under this chapter.
(m) Notwithstanding subsection (l):
(1) any information concerning an applicant for or a person who holds a license to carry a handgun issued under this chapter may be released to a federal, state, or local government entity:
(A) for law enforcement purposes; or
(B) to determine the validity of a license to carry a handgun; and
(2) general information concerning the issuance of licenses to carry handguns in Indiana may be released to a person conducting journalistic or academic research, but only if all personal information that could disclose the identity of any person who holds a license to carry a handgun issued under this chapter has been removed from the general information.
As added by P.L.311-1983, SEC.32. Amended by P.L.26-1990, SEC.15; P.L.48-1993, SEC.5; P.L.140-1994, SEC.6; P.L.269-1995, SEC.6; P.L.2-1996, SEC.284; P.L.27-2001, SEC.1; P.L.120-2001, SEC.1; P.L.49-2005, SEC.2; P.L.187-2005, SEC.3; P.L.190-2006, SEC.2; P.L.155-2007, SEC.1; P.L.47-2010, SEC.1; P.L.34-2010, SEC.4.

IC 35-47-2-4
Qualified or unlimited licenses to carry handguns; fees; exemptions from payment of fees
Sec. 4. (a) Licenses to carry handguns shall be either qualified or unlimited, and are valid for:
(1) four (4) years from the date of issue in the case of a four (4) year license; or (2) the life of the individual receiving the license in the case of a lifetime license.
A qualified license shall be issued for hunting and target practice. The superintendent may adopt rules imposing limitations on the use and carrying of handguns under a license when handguns are carried by a licensee as a condition of employment. Unlimited licenses shall be issued for the purpose of the protection of life and property.
(b) In addition to the application fee, the fee for:
(1) a qualified license shall be:
(A) five dollars ($5) for a four (4) year qualified license;
(B) twenty-five dollars ($25) for a lifetime qualified license from a person who does not currently possess a valid Indiana handgun license; or
(C) twenty dollars ($20) for a lifetime qualified license from a person who currently possesses a valid Indiana handgun license; and
(2) an unlimited license shall be:
(A) thirty dollars ($30) for a four (4) year unlimited license;
(B) seventy-five dollars ($75) for a lifetime unlimited license from a person who does not currently possess a valid Indiana handgun license; or
(C) sixty dollars ($60) for a lifetime unlimited license from a person who currently possesses a valid Indiana handgun license.
The superintendent shall charge a twenty dollar ($20) fee for the issuance of a duplicate license to replace a lost or damaged license. These fees shall be deposited in accordance with subsection (e).
(c) Licensed dealers are exempt from the payment of fees specified in subsection (b) for a qualified license or an unlimited license.
(d) The following officers of this state or the United States who have been honorably retired by a lawfully created pension board or its equivalent after at least twenty (20) years of service or because of a disability are exempt from the payment of fees specified in subsection (b):
(1) Police officers.
(2) Sheriffs or their deputies.
(3) Law enforcement officers.
(4) Correctional officers.
(e) Fees collected under this section shall be deposited in the state general fund.
(f) The superintendent may not issue a lifetime qualified license or a lifetime unlimited license to a person who is a resident of another state. The superintendent may issue a four (4) year qualified license or a four (4) year unlimited license to a person who is a resident of another state and who has a regular place of business or employment in Indiana as described in section 3(a)(3) of this chapter.
As added by P.L.311-1983, SEC.32. Amended by P.L.209-1986, SEC.1; P.L.148-1987, SEC.4; P.L.75-1989, SEC.9; P.L.190-2006, SEC.3; P.L.1-2007, SEC.235; P.L.155-2007, SEC.2.
IC 35-47-2-5
Suspension or revocation of license; failure to return license; rules concerning procedure for suspending or revoking license
Sec. 5. (a) The superintendent may suspend or revoke any license issued under this chapter if he has reasonable grounds to believe that the person's license should be suspended or revoked.
(b) Documented evidence that a person is not a "proper person" to be licensed as defined by IC 35-47-1-7, or is prohibited under section 3(g)(5) of this chapter from being issued a license, shall be grounds for immediate suspension or revocation of a license previously issued under this chapter. However, if a license is suspended or revoked based solely on an arrest under section 3(g)(5) of this chapter, the license shall be reinstated upon the acquittal of the defendant in that case or upon the dismissal of the charges for the specific offense.
(c) A person who fails to promptly return his license after written notice of suspension or revocation commits a Class A misdemeanor. The observation of a handgun license in the possession of a person whose license has been suspended or revoked constitutes a sufficient basis for the arrest of that person for violation of this subsection.
(d) The superintendent shall establish rules under IC 4-22-2 concerning the procedure for suspending or revoking a person's license.
As added by P.L.311-1983, SEC.32. Amended by P.L.140-1994, SEC.7; P.L.2-1996, SEC.285; P.L.120-2001, SEC.2; P.L.1-2006, SEC.535.

IC 35-47-2-6
Granting or rejecting initial application; renewals
Sec. 6. (a) Every initial application for any license under this chapter shall be granted or rejected within sixty (60) days after the application is filed.
(b) The period during which an application for the renewal of an existing license may be filed begins three hundred sixty-five (365) days before the expiration of the existing license. If the application for renewal of an existing license is filed within thirty (30) days of its expiration, the existing license is automatically extended until the application for renewal is passed upon.
As added by P.L.311-1983, SEC.32. Amended by P.L.190-2006, SEC.4; P.L.47-2010, SEC.2.

IC 35-47-2-7
Prohibited sales or transfers of ownership
Sec. 7. (a) Except an individual acting within a parent-minor child or guardian-minor protected person relationship or any other individual who is also acting in compliance with IC 35-47-10, a person may not sell, give, or in any other manner transfer the ownership or possession of a handgun or assault weapon (as defined in IC 35-50-2-11) to any person under eighteen (18) years of age. (b) It is unlawful for a person to sell, give, or in any manner transfer the ownership or possession of a handgun to another person who the person has reasonable cause to believe:
(1) has been:
(A) convicted of a felony; or
(B) adjudicated a delinquent child for an act that would be a felony if committed by an adult, if the person seeking to obtain ownership or possession of the handgun is less than twenty-three (23) years of age;
(2) is a drug abuser;
(3) is an alcohol abuser; or
(4) is mentally incompetent.
As added by P.L.311-1983, SEC.32. Amended by P.L.33-1989, SEC.126; P.L.140-1994, SEC.8; P.L.269-1995, SEC.7.

IC 35-47-2-8
Regulation of sale of handguns imposed by this chapter; application
Sec. 8. The regulation of the sale of handguns imposed by this chapter shall apply equally to an occasional sale, trade, or transfer between individual persons and to retail transactions between dealers and individual persons.
As added by P.L.311-1983, SEC.32. Amended by P.L.17-1997, SEC.6.

IC 35-47-2-9
Repealed
(Repealed by P.L.17-1997, SEC.9.)

IC 35-47-2-10
Repealed
(Repealed by P.L.17-1997, SEC.9.)

IC 35-47-2-11
Repealed
(Repealed by P.L.17-1997, SEC.9.)

IC 35-47-2-12
Repealed
(Repealed by P.L.17-1997, SEC.9.)

IC 35-47-2-13
Repealed
(Repealed by P.L.17-1997, SEC.10.)

IC 35-47-2-14
Necessity of retail handgun dealer's license; display
Sec. 14. A retail dealer who:
(1) sells;
(2) trades; (3) transfers;
(4) exposes for sale, trade, or transfer; or
(5) possesses with intent to sell, trade, or transfer;
any handgun without being licensed under sections 15 and 16 of this chapter and without displaying his license at all times commits a Class B misdemeanor.
As added by P.L.311-1983, SEC.32.

IC 35-47-2-15
Retail handgun dealer's license; application procedure
Sec. 15. (a) A person desiring a retail handgun dealer's license shall apply to the sheriff of the county in which the person resides, or if the person is a resident of another state and has a regular place of business in Indiana, then to the sheriff of the county in which the person has a regular place of business. The applicant shall state the applicant's name, full address, occupation, sex, race, age, place of birth, date of birth, nationality, height, weight, build, color of eyes, color of hair, complexion, scars and marks, and any criminal record (minor traffic offenses excepted). The officer to whom the application is made shall verify the application and search the officer's records concerning the applicant's character and reputation.
(b) The officer to whom the application is made shall send to the superintendent:
(1) the verified application;
(2) the results of the officer's investigation; and
(3) the officer's recommendation for approval or disapproval of the application;
in as many copies as the superintendent shall designate, and one (1) set of legible and classifiable fingerprints of the applicant. The superintendent may make whatever further investigation the superintendent deems necessary. Whenever disapproval is recommended by the officer to whom the application was made, the officer shall provide the superintendent and the applicant with the officer's complete reasons for the disapproval in writing. If the officer to whom the application is made recommends approval, the officer shall instruct the applicant in the proper method of taking legible and classifiable fingerprints.
(c) If an applicant applies for a license under this section before July 1, 2011, and it appears to the superintendent that the applicant is of good character and reputation and a proper person to be licensed, the superintendent shall issue to the applicant a retail handgun dealer's license which shall be valid for a period of two (2) years from the date of issue. The fee for the license shall be twenty dollars ($20), which shall be deposited with the officer to whom the application is made, who shall in turn forward it to the superintendent for deposit with the treasurer of state when the application is approved by the superintendent.
(d) If an applicant applies for a license under this section after June 30, 2011:
(1) the applicant shall deposit with the officer to whom the

application is made a fee for the license of sixty dollars ($60);
(2) if it appears to the superintendent that the applicant is:
(A) of good character and reputation; and
(B) a proper person to be licensed;
the superintendent shall issue to the applicant a retail handgun dealer's license, which is valid for six (6) years after the date the license is issued; and
(3) the officer to whom the application was made shall forward the fee for the license to the superintendent for deposit with the treasurer of state when the application is approved by the superintendent.
(e) In the event that an application is disapproved by the superintendent, the fee deposited by the applicant under subsection (c) or (d) shall be returned to the applicant along with the complete reasons, in writing, for the disapproval.
(f) No retail dealer's license shall be issued to any person who has been:
(1) convicted of a felony; or
(2) adjudicated a delinquent child for an act that would be a felony if committed by an adult, if the person applying for the retail dealer's license is less than twenty-three (23) years of age;
in Indiana or any other state or country.
(g) A retail dealer's license shall permit the licensee to sell handguns at retail within this state subject to the conditions specified in this chapter. The license may be suspended or revoked in accordance with applicable law, and the licensee may be subject to punishment as provided in this chapter.
As added by P.L.311-1983, SEC.32. Amended by P.L.191-1984, SEC.4; P.L.269-1995, SEC.9; P.L.44-2011, SEC.1.

IC 35-47-2-16
Retail handgun dealer's license; restrictions; display; prohibited sales; gun show
Sec. 16. (a) A retail dealer's business shall be carried on only in the site designated in the license. A separate license shall be required for each separate retail outlet. Whenever a licensed dealer moves his place of business, he shall promptly notify the superintendent, who shall at once issue an amended license certificate valid for the balance of the license period. This subsection does not apply to sales at wholesale.
(b) The license, certified by the issuing authority, shall be displayed on the business premises in a prominent place where it can be seen easily by prospective customers.
(c) No handgun shall be sold:
(1) in violation of any provision of this chapter; or
(2) under any circumstances unless the purchaser is personally known to the seller or presents clear evidence of his identity.
(d) Notwithstanding subsection (a), a retail dealer may display, sell, or transfer handguns at a gun show in accordance with this chapter and federal law. As added by P.L.311-1983, SEC.32. Amended by P.L.191-1984, SEC.5; P.L.148-1987, SEC.5.

IC 35-47-2-17
Firearms and handguns; giving false information or offering false evidence of identity
Sec. 17. No person, in purchasing or otherwise securing delivery of a firearm or in applying for a license to carry a handgun, shall knowingly or intentionally:
(1) give false information on a form required to:
(A) purchase or secure delivery of a firearm; or
(B) apply for a license to carry a handgun; or
(2) offer false evidence of identity.
In addition to any penalty provided by this chapter, any firearm obtained through false information shall be subject to confiscation and disposition as provided in this chapter. Upon notice of a violation of this section by the superintendent, it shall be the duty of the sheriff or chief of police or corresponding officer of the jurisdiction in which the purchaser resides to confiscate the firearm and retain it as evidence pending trial for the offense.
As added by P.L.311-1983, SEC.32. Amended by P.L.60-2011, SEC.1.

IC 35-47-2-18
Obliterating identification marks on handgun or possession of such handguns prohibited
Sec. 18. No person shall:
(1) change, alter, remove, or obliterate the name of the maker, model, manufacturer's serial number, or other mark of identification on any handgun; or
(2) possess any handgun on which the name of the maker, model, manufacturer's serial number, or other mark of identification has been changed, altered, removed, or obliterated;
except as provided by applicable United States statute.
As added by P.L.311-1983, SEC.32.

IC 35-47-2-19
Application of chapter
Sec. 19. This chapter does not apply to any firearm not designed to use fixed cartridges or fixed ammunition, or any firearm made before January 1, 1899.
As added by P.L.311-1983, SEC.32.

IC 35-47-2-20
Removal of disability under this chapter
Sec. 20. (a) A full pardon from the governor of Indiana for:
(1) a felony other than a felony that is included in IC 35-42; or
(2) a violation of this chapter;
removes any disability under this chapter imposed because of that

offense, if fifteen (15) years have elapsed between the time of the offense and the application for a license under this chapter.
(b) A conditional pardon described in IC 11-9-2-4 for:
(1) a felony; or
(2) a violation of this chapter;
removes a disability under this chapter if the superintendent determines after an investigation that circumstances have changed since the pardoned conviction was entered to such an extent that the pardoned person is likely to handle handguns in compliance with the law.
As added by P.L.311-1983, SEC.32. Amended by P.L.191-1984, SEC.6; P.L.148-1987, SEC.6.

IC 35-47-2-21
Recognition of retail dealers' licenses and licenses to carry handguns issued by other states
Sec. 21. (a) Retail dealers' licenses issued by other states or foreign countries will not be recognized in Indiana except for sales at wholesale.
(b) Licenses to carry handguns, issued by other states or foreign countries, will be recognized according to the terms thereof but only while the holders are not residents of Indiana.
As added by P.L.311-1983, SEC.32.

IC 35-47-2-22
Use of unlawful handgun-carrying license to obtain handgun prohibited
Sec. 22. It is unlawful for any person to use, or to attempt to use, a false, counterfeit, spurious, or altered handgun-carrying license to obtain a handgun contrary to the provisions of this chapter.
As added by P.L.311-1983, SEC.32.

IC 35-47-2-23
Violations; classes of misdemeanors and felonies
Sec. 23. (a) A person who violates section 3, 4, 5, 14, 15, or 16 of this chapter commits a Class B misdemeanor.
(b) A person who violates section 7, 17, or 18 of this chapter commits a Class C felony.
(c) A person who violates section 1 of this chapter commits a Class A misdemeanor. However, the offense is a Class C felony:
(1) if the offense is committed:
(A) on or in school property;
(B) within one thousand (1,000) feet of school property; or
(C) on a school bus; or
(2) if the person:
(A) has a prior conviction of any offense under:
(i) this subsection; or
(ii) subsection (d); or
(B) has been convicted of a felony within fifteen (15) years before the date of the offense. (d) A person who violates section 22 of this chapter commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior conviction of any offense under this subsection or subsection (c), or if the person has been convicted of a felony within fifteen (15) years before the date of the offense.
As added by P.L.311-1983, SEC.32. Amended by P.L.16-1984, SEC.20; P.L.140-1994, SEC.9; P.L.17-1997, SEC.7.

IC 35-47-2-24
Indictment or information; defendant's burden to prove exemption or license; arrest, effect of production of valid license, or establishment of exemption
Sec. 24. (a) In an information or indictment brought for the enforcement of any provision of this chapter, it is not necessary to negate any exemption specified under this chapter, or to allege the absence of a license required under this chapter. The burden of proof is on the defendant to prove that he is exempt under section 2 of this chapter, or that he has a license as required under this chapter.
(b) Whenever a person who has been arrested or charged with a violation of section 1 of this chapter presents a valid license to the prosecuting attorney or establishes that he is exempt under section 2 of this chapter, any prosecution for a violation of section 1 of this chapter shall be dismissed immediately, and all records of an arrest or proceedings following arrest shall be destroyed immediately.
As added by P.L.311-1983, SEC.32.



CHAPTER 2.5. SALE OF HANDGUNS

IC 35-47-2.5-2
"Dealer" defined
Sec. 2. As used in this chapter, "dealer" includes any person licensed under 18 U.S.C. 923.
As added by P.L.17-1997, SEC.8.

IC 35-47-2.5-2.5
"NICS"
Sec. 2.5. As used in this chapter, "NICS" refers to the National Instant Criminal Background Check System maintained by the Federal Bureau of Investigation in accordance with the federal Brady Handgun Violence Prevention Act (18 U.S.C. 921 et seq.).
As added by P.L.190-2006, SEC.6.

IC 35-47-2.5-3
Form 4473
Sec. 3. A person purchasing a handgun from a dealer shall complete and sign Bureau of Alcohol, Tobacco, Firearms and Explosives Form 4473.
As added by P.L.17-1997, SEC.8. Amended by P.L.190-2006, SEC.7; P.L.155-2007, SEC.3.
IC 35-47-2.5-4
Dealer requirements before sale, rent, trade, or transfer
Sec. 4. (a) A dealer may not sell, rent, trade, or transfer from the dealer's inventory a handgun to a person until the dealer has done all of the following:
(1) Obtained from the prospective purchaser a completed and signed Form 4473 as specified in section 3 of this chapter.
(2) Contacted NICS:
(A) by telephone; or
(B) electronically;
to request a background check on the prospective purchaser.
(3) Received authorization from NICS to transfer the handgun to the prospective purchaser.
(b) The dealer shall record the NICS transaction number on Form 4473 and retain Form 4473 for auditing purposes.
As added by P.L.17-1997, SEC.8. Amended by P.L.190-2006, SEC.8.

IC 35-47-2.5-5
Documentation of personal identification and residence
Sec. 5. (a) To establish personal identification and residence in Indiana for purposes of this chapter, a dealer must require a prospective purchaser to present one (1) photographic identification form issued by a governmental agency of the state or by the United States Department of Defense, or other documentation of residence.
(b) Except when photographic identification was issued by the United States Department of Defense, other documentation of residence must show an address identical to that shown on the photographic identification form or as amended by proper notice of change of address filed with the issuing authority. Suitable other documentation of residence includes:
(1) evidence of currently paid personal property tax or real estate tax, a current lease, utility, or telephone bill, a voter registration card, a bank check, a passport, an automobile registration, or a hunting or fishing license;
(2) other current identification allowed as evidence of residency by 27 CFR 178.124 and United States Alcohol, Tobacco, and Firearms Ruling 79-7; or
(3) other documentation of residence, determined to be acceptable by the state police department, that corroborates that the prospective purchaser currently resides in Indiana.
(c) If the photographic identification was issued by the United States Department of Defense, permanent orders may be used as documentation of residence.
As added by P.L.17-1997, SEC.8.

IC 35-47-2.5-6
Repealed
(Repealed by P.L.190-2006, SEC.10.)

IC 35-47-2.5-7 Repealed
(Repealed by P.L.190-2006, SEC.10.)

IC 35-47-2.5-8
Repealed
(Repealed by P.L.190-2006, SEC.10.)

IC 35-47-2.5-9
Repealed
(Repealed by P.L.190-2006, SEC.10.)

IC 35-47-2.5-10
Repealed
(Repealed by P.L.190-2006, SEC.10.)

IC 35-47-2.5-11
Repealed
(Repealed by P.L.190-2006, SEC.10.)

IC 35-47-2.5-12
Criminal history check; false statement on consent form
Sec. 12. A person who knowingly or intentionally makes a materially false statement on Form 4473 completed under section 3 of this chapter commits a Class D felony.
As added by P.L.17-1997, SEC.8. Amended by P.L.190-2006, SEC.9; P.L.155-2007, SEC.4.

IC 35-47-2.5-13
Dealer violations
Sec. 13. Except as otherwise provided in this chapter, a dealer who knowingly or intentionally sells, rents, trades, or transfers a handgun in violation of this chapter commits a Class A misdemeanor.
As added by P.L.17-1997, SEC.8.

IC 35-47-2.5-14
Providing handgun to ineligible purchaser; exemptions
Sec. 14. (a) This section does not apply to a person who provides a handgun to the following:
(1) A child who is attending a hunters safety course or a firearms safety course or an adult who is supervising the child during the course.
(2) A child engaging in practice in using a firearm for target shooting at an established range or in an area where the discharge of a firearm is not prohibited or is supervised by:
(A) a qualified firearms instructor; or
(B) an adult who is supervising the child while the child is at the range.
(3) A child engaging in an organized competition involving the use of a firearm or participating in or practicing for a performance by an organized group under Section 501(c)(3) of

the Internal Revenue Code that uses firearms as a part of a performance or an adult who is involved in the competition or performance.
(4) A child who is hunting or trapping under a valid license issued to the child under IC 14-22.
(5) A child who is traveling with an unloaded firearm to or from an activity described in this section.
(6) A child who:
(A) is on real property that is under the control of the child's parent, an adult family member of the child, or the child's legal guardian; and
(B) has permission from the child's parent or legal guardian to possess a firearm.
(b) A person who purchases a handgun with the intent to:
(1) resell or otherwise provide the handgun to another person who the person knows or has reason to believe is ineligible for any reason to purchase or otherwise receive from a dealer a handgun; or
(2) transport the handgun out of the state to be resold or otherwise provided to another person who the transferor knows is ineligible to purchase or otherwise receive a firearm;
commits a Class D felony.
(c) If the violation of this section involves a transfer of more than one (1) handgun, the offense is a Class C felony.
As added by P.L.17-1997, SEC.8.

IC 35-47-2.5-15
Ineligible purchaser attempting to purchase handgun; violation
Sec. 15. (a) A person who is ineligible to purchase or otherwise receive or possess a handgun in Indiana who knowingly or intentionally solicits, employs, or assists any person in violating section 14 of this chapter commits a Class D felony.
(b) If the violation involves a transfer of more than one (1) handgun, the offense is a Class C felony.
As added by P.L.17-1997, SEC.8.



CHAPTER 3. DISPOSAL OF CONFISCATED WEAPONS

IC 35-47-3-2
Application of section to firearms not required to be registered in National Firearms Registration and Transfer Record; return of firearms to rightful owners; disposal procedure
Sec. 2. (a) This section applies only to firearms which are not required to be registered in the National Firearms Registration and Transfer Record.
(b) Firearms shall be returned to the rightful owner at once following final disposition of the cause if a return has not already occurred under the terms of IC 35-33-5. If the rightful ownership is not known the law enforcement agency holding the firearm shall make a reasonable attempt to ascertain the rightful ownership and cause the return of the firearm. However, nothing in this chapter shall be construed as requiring the return of firearms to rightful owners who have been convicted for the misuse of firearms. In such cases, the court may provide for the return of the firearm in question or order that the firearm be at once delivered:
(1) except as provided in subdivision (2), to the sheriff's department of the county in which the offense occurred; or
(2) to the city or town police force that confiscated the firearm, if:
(A) a member of the city or town police force confiscated the firearm; and
(B) the city or town has a population of more than two thousand five hundred (2,500) and less than six hundred thousand (600,000).
(c) The receiving law enforcement agency shall dispose of firearms under subsection (b), at the discretion of the law enforcement agency, not more than one hundred twenty (120) days following receipt by use of any of the following procedures:
(1) Public sale of the firearms to the general public as follows:
(A) Notice of the sale shall be:
(i) posted for ten (10) days in the county courthouse in a place readily accessible to the general public; and
(ii) advertised in the principal newspaper of the county for two (2) days in an advertisement that appears in the newspaper at least five (5) days prior to the sale.
(B) Disposition of the firearm shall be by public auction in a place convenient to the general public, with disposition going to the highest bidder. However, no firearm shall be

transferred to any bidder if that bidder is not lawfully eligible to receive and possess firearms according to the laws of the United States and Indiana.
(C) All handguns transferred under this subdivision shall also be transferred according to the transfer procedures set forth in this article.
(D) Money collected pursuant to the sales shall first be used to defray the necessary costs of administering this subdivision with any surplus to be:
(i) deposited into the receiving law enforcement agency's firearms training fund, if the law enforcement agency is a county law enforcement agency, or into a continuing education fund established under IC 5-2-8-2, if the law enforcement agency is a city or town law enforcement agency; and
(ii) used by the agency exclusively for the purpose of training law enforcement officers in the proper use of firearms or other law enforcement duties, if the law enforcement agency is a county law enforcement agency, or for law enforcement purposes, if the law enforcement agency is a city or town law enforcement agency.
(2) Sale of the firearms to a licensed firearms dealer as follows:
(A) Notice of the sale must be:
(i) posted for ten (10) days in the county courthouse in a place readily accessible to the general public; and
(ii) advertised in the principal newspaper of the county for two (2) days in an advertisement that appears in the newspaper at least five (5) days before the sale.
(B) Disposition of the firearm shall be by auction with disposition going to the highest bidder who is a licensed firearms dealer.
(C) Money collected from the sales shall first be used to defray the necessary costs of administering this subdivision and any surplus shall be:
(i) deposited into the receiving law enforcement agency's firearms training fund or other appropriate training activities fund; and
(ii) used by the agency exclusively for the purpose of training law enforcement officers in the proper use of firearms or other law enforcement duties.
(3) Sale or transfer of the firearms to another law enforcement agency.
(4) Release to the state police department laboratory or other forensic laboratory administered by the state or a political subdivision (as defined in IC 36-1-2-13) for the purposes of research, training, and comparison in conjunction with the forensic examination of firearms evidence.
(5) Destruction of the firearms.
(d) Notwithstanding the requirement of this section mandating disposal of firearms not more than one hundred twenty (120) days

following receipt, the receiving law enforcement agency may at its discretion hold firearms it may receive until a sufficient number has accumulated to defray the costs of administering this section if a delay does not exceed one hundred eighty (180) days from the date of receipt of the first firearm in the sale lot. In any event, all confiscated firearms shall be disposed of as promptly as possible.
(e) When a firearm is delivered to the state police department laboratory or other forensic laboratory under subsection (c)(4) and the state police department laboratory or other forensic laboratory determines the laboratory has no further need for the firearm in question, the laboratory shall return the firearm to the law enforcement agency for disposal under subsection (c).
As added by P.L.311-1983, SEC.32. Amended by P.L.209-1986, SEC.2; P.L.57-1992, SEC.7; P.L.48-1993, SEC.7; P.L.119-2012, SEC.167.

IC 35-47-3-3
Application of section to firearms required to be registered in National Firearms Registration and Transfer Record; return of firearms to rightful owners; unreturnable firearms; registry of firearms; disposal
Sec. 3. (a) This section applies to firearms that are required to be registered in the National Firearms Registration and Transfer Record.
(b) Firearms shall be returned to the rightful owner at once following final disposition of the cause, if such return has not already occurred under the terms of IC 35-33-5, and if such owner remains lawfully entitled to possess such firearms according to applicable United States and Indiana statutes. If rightful ownership is not known, the law enforcement agency holding the firearm shall make a reasonable and diligent effort to ascertain the rightful ownership and cause the return of the firearm being held, providing the owner remains lawfully entitled to possess such firearms.
(c) Firearms that are not returnable under this section shall be at once delivered to:
(1) the sheriff's department of the county in which the offense occurred, unless subdivision (2) applies; or
(2) the city or town police force that confiscated the firearm if:
(A) a member of the city or town police force confiscated the firearm; and
(B) the city or town has a population of more than two thousand five hundred (2,500) and less than six hundred thousand (600,000);
following final disposition of the cause.
(d) When firearms are sent to a law enforcement agency under subsection (c), the law enforcement agency may upon request release the firearms to the state police department laboratory or other forensic laboratory administered by the state or a political subdivision (as defined in IC 36-1-2-13) for the purposes of research, training, and comparison in conjunction with the forensic examination of firearms evidence. (e) The receiving law enforcement agency or laboratory shall cause the registry of such firearms in the United States National Firearms Registration and Transfer Record within thirty (30) days following receipt from the court.
(f) The court may order such firearms as are not returnable destroyed, specifying the exact manner of destruction and requiring the receiving law enforcement agency or laboratory to make due return to the ordering court the time, date, method of destruction, and disposition of the remains of the destroyed firearm.
(g) No portion of this section shall be construed as requiring the receiving law enforcement agency or laboratory to retain firearms which are inoperable or unserviceable, or which the receiving law enforcement agency or laboratory may choose to transfer as public property in the ordinary course of lawful commerce and exchange.
As added by P.L.311-1983, SEC.32. Amended by P.L.209-1986, SEC.3; P.L.57-1992, SEC.8; P.L.119-2012, SEC.168.

IC 35-47-3-4
Unlawful delivery of confiscated firearm
Sec. 4. A person who knowingly or intentionally:
(1) delivers a confiscated firearm to a person convicted of a felony:
(A) involving use of a firearm; and
(B) which is the basis of the confiscation;
(2) delivers a confiscated firearm to another with knowledge that there is a rightful owner to whom the firearm must be returned; or
(3) fails to deliver a confiscated firearm to the sheriff's department, a city or town police force, the state police department laboratory or a forensic laboratory under this chapter, the state under IC 14-22-39-6, or for disposition after a determination that the rightful owner of the firearm cannot be ascertained or is no longer entitled to possess the confiscated firearm;
commits a Class D felony.
As added by P.L.311-1983, SEC.32. Amended by P.L.209-1986, SEC.4; P.L.57-1992, SEC.9; P.L.1-1995, SEC.77.



CHAPTER 4. MISCELLANEOUS PROVISIONS

IC 35-47-4-2
Loans secured by handguns
Sec. 2. A person who makes a loan secured by a:
(1) mortgage;
(2) deposit; or
(3) pledge;
of a handgun commits a Class B misdemeanor.
As added by P.L.311-1983, SEC.32.

IC 35-47-4-3
Pointing firearm at another person
Sec. 3. (a) This section does not apply to a law enforcement officer who is acting within the scope of the law enforcement officer's official duties or to a person who is justified in using reasonable force against another person under:
(1) IC 35-41-3-2; or
(2) IC 35-41-3-3.
(b) A person who knowingly or intentionally points a firearm at another person commits a Class D felony. However, the offense is a Class A misdemeanor if the firearm was not loaded.
As added by P.L.296-1995, SEC.2.

IC 35-47-4-4
Repealed
(Repealed by P.L.247-1999, SEC.2.)

IC 35-47-4-5
Unlawful possession of firearm by serious violent felon
Sec. 5. (a) As used in this section, "serious violent felon" means a person who has been convicted of:
(1) committing a serious violent felony in:
(A) Indiana; or
(B) any other jurisdiction in which the elements of the crime

for which the conviction was entered are substantially similar to the elements of a serious violent felony; or
(2) attempting to commit or conspiring to commit a serious violent felony in:
(A) Indiana as provided under IC 35-41-5-1 or IC 35-41-5-2; or
(B) any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of attempting to commit or conspiring to commit a serious violent felony.
(b) As used in this section, "serious violent felony" means:
(1) murder (IC 35-42-1-1);
(2) voluntary manslaughter (IC 35-42-1-3);
(3) reckless homicide not committed by means of a vehicle (IC 35-42-1-5);
(4) battery as a:
(A) Class A felony (IC 35-42-2-1(a)(5));
(B) Class B felony (IC 35-42-2-1(a)(4)); or
(C) Class C felony (IC 35-42-2-1(a)(3));
(5) aggravated battery (IC 35-42-2-1.5);
(6) kidnapping (IC 35-42-3-2);
(7) criminal confinement (IC 35-42-3-3);
(8) rape (IC 35-42-4-1);
(9) criminal deviate conduct (IC 35-42-4-2);
(10) child molesting (IC 35-42-4-3);
(11) sexual battery as a Class C felony (IC 35-42-4-8);
(12) robbery (IC 35-42-5-1);
(13) carjacking (IC 35-42-5-2);
(14) arson as a Class A felony or Class B felony (IC 35-43-1-1(a));
(15) burglary as a Class A felony or Class B felony (IC 35-43-2-1);
(16) assisting a criminal as a Class C felony (IC 35-44.1-2-5);
(17) resisting law enforcement as a Class B felony or Class C felony (IC 35-44.1-3-1);
(18) escape as a Class B felony or Class C felony (IC 35-44.1-3-4);
(19) trafficking with an inmate as a Class C felony (IC 35-44.1-3-5);
(20) criminal gang intimidation (IC 35-45-9-4);
(21) stalking as a Class B felony or Class C felony (IC 35-45-10-5);
(22) incest (IC 35-46-1-3);
(23) dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1);
(24) dealing in methamphetamine (IC 35-48-4-1.1);
(25) dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2);
(26) dealing in a schedule IV controlled substance (IC 35-48-4-3); or (27) dealing in a schedule V controlled substance (IC 35-48-4-4).
(c) A serious violent felon who knowingly or intentionally possesses a firearm commits unlawful possession of a firearm by a serious violent felon, a Class B felony.
As added by P.L.247-1999, SEC.1. Amended by P.L.14-2000, SEC.76; P.L.17-2001, SEC.17; P.L.222-2001, SEC.5; P.L.151-2006, SEC.21; P.L.126-2012, SEC.58.

IC 35-47-4-6
Unlawful possession of a firearm by a domestic batterer
Sec. 6. (a) A person who has been convicted of domestic battery under IC 35-42-2-1.3 and who knowingly or intentionally possesses a firearm commits unlawful possession of a firearm by a domestic batterer, a Class A misdemeanor.
(b) It is a defense to a prosecution under this section that the person's right to possess a firearm has been restored under IC 35-47-4-7.
As added by P.L.195-2003, SEC.7. Amended by P.L.98-2004, SEC.156; P.L.118-2007, SEC.36.

IC 35-47-4-7
Persons prohibited from possessing a firearm; restoration of right to possess a firearm
Sec. 7. (a) Notwithstanding IC 35-47-2, IC 35-47-2.5, the restoration of the right to serve on a jury under IC 33-28-5-18, or the restoration of the right to vote under IC 3-7-13-5, and except as provided in subsections (b), (c), and (f), a person who has been convicted of a crime of domestic violence may not possess a firearm after the person's release from imprisonment or lawful detention.
(b) Not earlier than five (5) years after the date of conviction, a person who has been convicted of a crime of domestic violence may petition the court for restoration of the person's right to possess a firearm. In determining whether to restore the person's right to possess a firearm, the court shall consider the following factors:
(1) Whether the person has been subject to:
(A) a protective order;
(B) a no contact order;
(C) a workplace violence restraining order; or
(D) any other court order that prohibits the person from possessing a firearm.
(2) Whether the person has successfully completed a substance abuse program, if applicable.
(3) Whether the person has successfully completed a parenting class, if applicable.
(4) Whether the person still presents a threat to the victim of the crime.
(5) Whether there is any other reason why the person should not possess a firearm, including whether the person failed to satisfy a specified condition under subsection (c) or whether the person

has committed a subsequent offense.
(c) The court may condition the restoration of a person's right to possess a firearm upon the person's satisfaction of specified conditions.
(d) If the court denies a petition for restoration of the right to possess a firearm, the person may not file a second or subsequent petition until one (1) year has elapsed after the filing of the most recent petition.
(e) A person has not been convicted of a crime of domestic violence for purposes of subsection (a) if the conviction has been expunged or if the person has been pardoned.
(f) The right to possess a firearm shall be restored to a person whose conviction is reversed on appeal or on postconviction review at the earlier of the following:
(1) At the time the prosecuting attorney states on the record that the charges that gave rise to the conviction will not be refiled.
(2) Ninety (90) days after the final disposition of the appeal or the postconviction proceeding.
As added by P.L.118-2007, SEC.37.



CHAPTER 4.5. REGULATION OF LASER POINTERS

IC 35-47-4.5-2
"Laser pointer" defined
Sec. 2. As used in this chapter, "laser pointer" means a device that emits light amplified by the stimulated emission of radiation that is visible to the human eye.
As added by P.L.70-2000, SEC.1.

IC 35-47-4.5-3
"Public safety officer" defined
Sec. 3. As used in this chapter, "public safety officer" means:
(1) a state police officer;
(2) a county sheriff;
(3) a county police officer;
(4) a correctional officer;
(5) an excise police officer;
(6) a county police reserve officer;
(7) a city police officer;
(8) a city police reserve officer;
(9) a conservation enforcement officer;
(10) a gaming agent;
(11) a town marshal;
(12) a deputy town marshal;
(13) a state educational institution police officer appointed under IC 21-39-4;
(14) a probation officer;
(15) a firefighter (as defined in IC 9-18-34-1);
(16) an emergency medical technician;
(17) a paramedic;
(18) a member of a consolidated law enforcement department established under IC 36-3-1-5.1; or
(19) a gaming control officer.
As added by P.L.70-2000, SEC.1. Amended by P.L.227-2005, SEC.11; P.L.170-2005, SEC.18; P.L.1-2006, SEC.536; P.L.2-2007, SEC.379; P.L.227-2007, SEC.69; P.L.3-2008, SEC.255.
IC 35-47-4.5-4
Directing laser pointer at public safety officer or state police motor carrier inspector
Sec. 4. A person who knowingly or intentionally directs light amplified by the stimulated emission of radiation that is visible to the human eye or any other electromagnetic radiation from a laser pointer at a public safety officer or a state police motor carrier inspector without the consent of the public safety officer or state police motor carrier inspector commits a Class B misdemeanor.
As added by P.L.70-2000, SEC.1. Amended by P.L.232-2003, SEC.2.



CHAPTER 5. PROHIBITED INSTRUMENTS OF VIOLENCE

IC 35-47-5-2.5
Possession of a knife on school property
Sec. 2.5. (a) As used in this section, "knife" means an instrument that:
(1) consists of a sharp edged or sharp pointed blade capable of inflicting cutting, stabbing, or tearing wounds; and
(2) is intended to be used as a weapon.
(b) The term includes a dagger, dirk, poniard, stiletto, switchblade knife, or gravity knife.
(c) A person who recklessly, knowingly, or intentionally possesses a knife on:
(1) school property (as defined in IC 35-31.5-2-285);
(2) a school bus (as defined in IC 20-27-2-8); or
(3) a special purpose bus (as defined in IC 20-27-2-10);
commits a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person has a previous unrelated conviction under this section and a Class D felony if the offense results in bodily injury or serious bodily injury to another person.
(d) This section does not apply to a person who possesses a knife:
(1) if:
(A) the knife is provided to the person by the school corporation or possession of the knife is authorized by the school corporation; and
(B) the person uses the knife for a purpose authorized by the school corporation; or
(2) if the knife is secured in a motor vehicle.
As added by P.L.72-2006, SEC.9. Amended by P.L.114-2012,

SEC.140.

IC 35-47-5-3
Repealed
(Repealed by P.L.269-1995, SEC.10.)

IC 35-47-5-4
Repealed
(Repealed by P.L.1-1990, SEC.350.)

IC 35-47-5-4.1
Sawed-off shotgun
Sec. 4.1. (a) A person who:
(1) manufactures;
(2) causes to be manufactured;
(3) imports into Indiana;
(4) keeps for sale;
(5) offers or exposes for sale; or
(6) gives, lends, or possesses;
any sawed-off shotgun commits dealing in a sawed-off shotgun, a Class D felony.
(b) The presence of a weapon referred to in subsection (a) in a motor vehicle (as defined under IC 9-13-2-105(a)) except for school buses and a vehicle operated in the transportation of passengers by a common carrier (as defined in IC 8-2.1-17-4) creates an inference that the weapon is in the possession of the persons occupying the motor vehicle. However, the inference does not apply to all the persons occupying the motor vehicle if the weapon is found upon, or under the control of, one (1) of the occupants. In addition, the inference does not apply to a duly licensed driver of a motor vehicle for hire who finds the weapon in the licensed driver's motor vehicle in the proper pursuit of the licensed driver's trade.
(c) This section does not apply to a law enforcement officer who is acting in the course of the officer's official duties or to a person who manufactures or imports for sale or sells a sawed-off shotgun to a law enforcement agency.
As added by P.L.1-1990, SEC.351. Amended by P.L.2-1991, SEC.107.

IC 35-47-5-5
Application of chapter
Sec. 5. This chapter does not apply to any firearm not designed to use fixed cartridges or fixed ammunition, or any firearm made before January 1, 1899.
As added by P.L.311-1983, SEC.32.

IC 35-47-5-6
Repealed
(Repealed by P.L.60-2011, SEC.2.)
IC 35-47-5-7
Repealed
(Repealed by P.L.175-1984, SEC.5.)

IC 35-47-5-8
Machine gun
Sec. 8. A person who owns or possesses a machine gun commits a Class C felony.
As added by P.L.311-1983, SEC.32. Amended by P.L.104-2000, SEC.3; P.L.123-2002, SEC.43.

IC 35-47-5-9
Operating loaded machine gun
Sec. 9. A person who operates a loaded machine gun commits a Class B felony.
As added by P.L.311-1983, SEC.32. Amended by P.L.104-2000, SEC.4; P.L.123-2002, SEC.44.

IC 35-47-5-10
Applicability of statutes relating to machine guns
Sec. 10. The provisions of section 8 or 9 of this chapter shall not be construed to apply to any of the following:
(1) Members of the military or naval forces of the United States, National Guard of Indiana, or Indiana State Guard, when on duty or practicing.
(2) Machine guns kept for display as relics and which are rendered harmless and not usable.
(3) Any of the law enforcement officers of this state or the United States while acting in the furtherance of their duties.
(4) Persons lawfully engaged in the display, testing, or use of fireworks.
(5) Agencies of state government.
(6) Persons permitted by law to engage in the business of manufacturing, assembling, conducting research on, or testing machine guns, airplanes, tanks, armored vehicles, or ordnance equipment or supplies while acting within the scope of such business.
(7) Persons possessing, or having applied to possess, machine guns under applicable United States statutes. Such machine guns must be transferred as provided in this article.
(8) Persons lawfully engaged in the manufacture, transportation, distribution, use or possession of any material, substance, or device for the sole purpose of industrial, agricultural, mining, construction, educational, or any other lawful use.
As added by P.L.311-1983, SEC.32. Amended by P.L.104-2000, SEC.5; P.L.123-2002, SEC.45.

IC 35-47-5-11
"Armor-piercing handgun ammunition" defined; related offenses
Sec. 11. (a) As used in this section, "armor-piercing handgun

ammunition" means a cartridge that:
(1) can be fired in a handgun; and
(2) will, upon firing, expel a projectile that has a metal core and an outer coating of plastic.
(b) A person who knowingly or intentionally:
(1) manufactures;
(2) possesses;
(3) transfers possession of; or
(4) offers to transfer possession of;
armor-piercing handgun ammunition commits a Class C felony.
(c) This section does not apply to nylon coated ammunition, plastic shot capsules, or ammunition designed to be used in rifles or shotguns.
(d) This section does not apply to a law enforcement officer who is acting in the course of the officer's official duties or to a person who manufactures or imports for sale or sells armor-piercing handgun ammunition to a law enforcement agency.
As added by P.L.332-1983, SEC.1. Amended by P.L.327-1987, SEC.2.

IC 35-47-5-12
"Chinese throwing star" defined; related offenses
Sec. 12. (a) A person who:
(1) manufactures;
(2) causes to be manufactured;
(3) imports into Indiana;
(4) keeps for sale;
(5) offers or exposes for sale; or
(6) gives, lends, or possesses;
a Chinese throwing star commits a Class C misdemeanor.
(b) As used in this section, "Chinese throwing star" means a throwing-knife, throwing-iron, or other knife-like weapon with blades set at different angles.
As added by P.L.318-1985, SEC.2.

IC 35-47-5-13
Unlawful use of body armor
Sec. 13. (a) As used in this section, "body armor" means bullet resistant metal or other material worn by a person to provide protection from weapons or bodily injury.
(b) A person who knowingly or intentionally uses body armor while committing a felony commits unlawful use of body armor, a Class D felony.
As added by P.L.227-1996, SEC.1.



CHAPTER 6. WEAPONS ON AIRCRAFT

IC 35-47-6-1
Firearm, explosive, or deadly weapon; possession in commercial or chartered aircraft
Sec. 1. A person who boards a commercial or charter aircraft having in his possession:
(1) a firearm;
(2) an explosive; or
(3) any other deadly weapon;
commits a Class C felony.
As added by P.L.311-1983, SEC.32.

IC 35-47-6-1.1
Undisclosed transport of dangerous device
Sec. 1.1. (a) As used in this section, "dangerous device" means:
(1) a firearm;
(2) a destructive device (as defined in IC 35-47.5-2-4); or
(3) a weapon of mass destruction (IC 35-31.5-2-354).
(b) A person who checks an item to be transported on a commercial passenger airline and who:
(1) knows the item contains a dangerous device; and
(2) knowingly or intentionally fails to disclose orally or in writing to the person to whom possession of the item is delivered for carriage that the item contains a dangerous device; commits undisclosed transport of a dangerous device, a Class A misdemeanor.
As added by P.L.50-2005, SEC.2. Amended by P.L.114-2012, SEC.141.

IC 35-47-6-1.3
Firearm, explosive, or deadly weapon; possession in controlled access areas of an airport
Sec. 1.3. A person who knowingly or intentionally enters an area of an airport to which access is controlled by the inspection of persons and property while the person:
(1) possesses:
(A) a firearm;
(B) an explosive; or
(C) any other deadly weapon; or
(2) has access to property that contains:
(A) a firearm;
(B) an explosive; or
(C) any other deadly weapon;
commits a Class A misdemeanor.
As added by P.L.84-1996, SEC.3.

IC 35-47-6-1.4
Unlawful entry to restricted area of airport
Sec. 1.4. (a) This section does not apply to a person who is:
(1) employed by:
(A) an airport;
(B) an airline; or
(C) a law enforcement agency; and
(2) acting lawfully within the scope of the person's employment.
(b) A person who knowingly or intentionally enters an area of an airport to which access is controlled by the inspection of persons or property without submitting to the inspection commits a Class A misdemeanor.
As added by P.L.59-2002, SEC.3.

IC 35-47-6-1.6
Disrupting operation of aircraft; Class B felony
Sec. 1.6. (a) A person who knowingly or intentionally uses force or violence or the threat of force or violence to disrupt the operation of an aircraft commits a Class B felony.
(b) A person who knowingly or intentionally uses force or violence or the threat of force or violence to hijack an aircraft in flight commits a Class A felony.
(c) For purposes of this section, an aircraft is considered to be in flight while the aircraft is:
(1) on the ground in Indiana:
(A) after the doors of the aircraft are closed for takeoff; and
(B) until the aircraft takes off;
(2) in the airspace above Indiana; or (3) on the ground in Indiana:
(A) after the aircraft lands; and
(B) before the doors of the aircraft are opened after landing.
As added by P.L.59-2002, SEC.4.

IC 35-47-6-2
Repealed
(Repealed by P.L.84-1996, SEC.4.)

IC 35-47-6-3
Consent to search of person or personal belongings
Sec. 3. Any person purchasing a ticket to board any commercial or charter aircraft shall by such purchase consent to a search of his person or personal belongings by the company selling said ticket to him. In case said person shall refuse to submit to a search of his person or personal belongings by said aircraft company, the person refusing may be denied the right to board said commercial or charter aircraft.
As added by P.L.311-1983, SEC.32.

IC 35-47-6-4
Action against airline company for denial of person refusing search to board aircraft
Sec. 4. No action, either at law or equity, shall be brought against any commercial or charter airline company operating in Indiana for the refusal of said company to permit a person to board said aircraft where said person has refused to be searched as set out in section 3 of this chapter.
As added by P.L.311-1983, SEC.32.



CHAPTER 7. REPORTING OF WOUNDS INFLICTED BY WEAPONS AND BURN INJURIES

IC 35-47-7-2
Application of chapter
Sec. 2. The provisions of this chapter shall not apply to a wound or other injury received by a member of the armed forces of the United States or the state while engaged in the actual performance of duty.
As added by P.L.311-1983, SEC.32.

IC 35-47-7-3
Burn injury reporting
Sec. 3. (a) As used in this section, "burn" includes chemical burns, flash burns, and thermal burns.
(b) If a person is treated for:
(1) a second or third degree burn to ten percent (10%) or more of the body;
(2) any burn to the upper respiratory tract or laryngeal edema due to the inhalation of superheated air; or
(3) a burn that results in serious bodily injury;
the physician treating the person, or the hospital administrator or the hospital administrator's designee of the hospital or ambulatory outpatient surgical center (if the person is treated in a hospital or outpatient surgical center), shall report the case to the state fire marshal within seventy-two (72) hours. This report may be made orally or in writing and shall be considered confidential information.
(c) If a person is treated for a second or third degree burn to less than ten percent (10%) of the body, the attending physician may report the case to the state fire marshal under subsection (b).
(d) The state fire marshal shall ascertain the following when a report is made under this chapter:
(1) Victim's name, address, and date of birth.
(2) Address where burn injury occurred. (3) Date and time of injury.
(4) Degree of burns and percent of body burned.
(5) Area of body burned.
(6) Injury severity.
(7) Apparent cause of burn injury.
(8) Name and address of reporting facility.
(9) Attending physician.
As added by P.L.328-1987, SEC.1.

IC 35-47-7-4
Dog bite injury reporting
Sec. 4. The:
(1) physician who treats a person for a dog bite or an apparent dog bite; or
(2) administrator or the administrator's designee of the hospital or outpatient surgical center if a person is treated in a hospital or an outpatient surgical center for a dog bite or an apparent dog bite;
shall report the case to the Indiana state department of health not more than seventy-two (72) hours after the time the person is treated. The report may be made orally or in writing.
As added by P.L.176-1993, SEC.7.

IC 35-47-7-5
Destructive device injury reporting
Sec. 5. The:
(1) physician who treats a person; or
(2) administrator or the administrator's designee of the hospital or outpatient surgical center where a person was treated;
who has reason to believe that the physician or hospital is treating a person for an injury that was inflicted while the person was making or using a destructive device shall report the case to a local law enforcement agency not more than seventy-two (72) hours after the person is treated. The report may be made orally or in writing.
As added by P.L.123-2002, SEC.46.

IC 35-47-7-6
Repealed
(Repealed by P.L.187-2006, SEC.18.)

IC 35-47-7-7
Fireworks or pyrotechnics injury reporting
Sec. 7. (a) If:
(1) a practitioner (as defined in IC 25-1-9-2) initially treats a person for an injury and identifies the person's injury as resulting from fireworks or pyrotechnics, the practitioner; or
(2) a hospital or an outpatient surgical center initially treats a person for an injury and the administrator of the hospital or outpatient surgical center identifies the person's injury as resulting from fireworks or pyrotechnics, the administrator or

the administrator's designee;
shall report the case to the state health data center of the state department of health not more than five (5) business days after the time the person is treated. The report may be made in writing on a form prescribed by the state department of health.
(b) A person submitting a report under subsection (a) shall make a reasonable attempt to include the following information:
(1) The name, address, and age of the injured person.
(2) The date and time of the injury and the location where the injury occurred.
(3) If the injured person was less than eighteen (18) years of age at the time of the injury, whether an adult was present when the injury occurred.
(4) Whether the injured person consumed an alcoholic beverage within three (3) hours before the occurrence of the injury.
(5) A description of the firework or pyrotechnic that caused the injury.
(6) The nature and extent of the injury.
(c) A report made under this section is confidential for purposes of IC 5-14-3-4(a)(1).
(d) The state department of health shall compile the data collected under this section and submit a report of the compiled data to the legislative council in an electronic format under IC 5-14-6 not later than December 31 of each year.
As added by P.L.187-2006, SEC.17.



CHAPTER 8. REGULATION OF ELECTRONIC STUN WEAPONS, TASERS, AND STUN GUNS

IC 35-47-8-2
"Stun gun" defined
Sec. 2. As used in this chapter, "stun gun" means any mechanism that is:
(1) designed to emit an electronic, magnetic, or other type of charge that equals or does not exceed the equivalency of a five (5) milliamp sixty (60) hertz shock; and
(2) used for the purpose of temporarily incapacitating a person.
As added by P.L.318-1985, SEC.3.

IC 35-47-8-3
"Taser" defined
Sec. 3. As used in this chapter, "taser" means any mechanism that is:
(1) designed to emit an electronic, magnetic, or other type of charge or shock through the use of a projectile; and
(2) used for the purpose of temporarily incapacitating a person.
As added by P.L.318-1985, SEC.3.

IC 35-47-8-4
Applicability of handgun provisions
Sec. 4. IC 35-47-2 applies to an electronic stun weapon or taser.
As added by P.L.318-1985, SEC.3.

IC 35-47-8-5
Stun guns; purchase, possession, and sale; use in commission of crime; use on law enforcement officer
Sec. 5. (a) A person eighteen (18) years of age or over may purchase or possess a stun gun.
(b) A person who sells or furnishes a stun gun to a person who is less than eighteen (18) years of age commits a Class B misdemeanor.
(c) A person who uses a stun gun in the commission of a crime commits a Class A misdemeanor.
(d) A person who uses a stun gun on a law enforcement officer while the officer is performing the officer's duties commits a Class D felony. As added by P.L.318-1985, SEC.3.



CHAPTER 9. POSSESSION OF FIREARMS ON SCHOOL PROPERTY AND SCHOOL BUSES

IC 35-47-9-2
Possession of firearms on school property, at school function, or on school bus; felony
Sec. 2. A person who possesses a firearm:
(1) in or on school property;
(2) in or on property that is being used by a school for a school function; or
(3) on a school bus;
commits a Class D felony.
As added by P.L.140-1994, SEC.11.



CHAPTER 10. CHILDREN AND FIREARMS

IC 35-47-10-2
"Adult" defined
Sec. 2. As used in this chapter, "adult" means a person who is at least eighteen (18) years of age.
As added by P.L.140-1994, SEC.12.

IC 35-47-10-3
"Child" defined
Sec. 3. As used in this chapter, "child" means a person who is less than eighteen (18) years of age.
As added by P.L.140-1994, SEC.12.
IC 35-47-10-4
"Loaded" defined
Sec. 4. As used in this chapter, "loaded" means having any of the following:
(1) A cartridge in the chamber or cylinder of a firearm.
(2) Ammunition in close proximity to a firearm so that a person can readily place the ammunition in the firearm.
As added by P.L.140-1994, SEC.12. Amended by P.L.203-1996, SEC.3.

IC 35-47-10-5
Dangerous possession of a firearm
Sec. 5. A child who knowingly, intentionally, or recklessly:
(1) possesses a firearm for any purpose other than a purpose described in section 1 of this chapter; or
(2) provides a firearm to another child with or without remuneration for any purpose other than a purpose described in section 1 of this chapter;
commits dangerous possession of a firearm, a Class A misdemeanor. However, the offense is a Class C felony if the child has a prior conviction under this section.
As added by P.L.140-1994, SEC.12. Amended by P.L.203-1996, SEC.4.

IC 35-47-10-6
Dangerous control of a firearm
Sec. 6. An adult who knowingly, intentionally, or recklessly provides a firearm to a child for any purpose other than those described in section 1 of this chapter, with or without remuneration, commits dangerous control of a firearm, a Class C felony. However, the offense is a Class B felony if the adult has a prior conviction under this section.
As added by P.L.140-1994, SEC.12. Amended by P.L.203-1996, SEC.5.

IC 35-47-10-7
Permitting child to possess a firearm
Sec. 7. A child's parent or legal guardian who knowingly, intentionally, or recklessly permits the child to possess a firearm:
(1) while:
(A) aware of a substantial risk that the child will use the firearm to commit a felony; and
(B) failing to make reasonable efforts to prevent the use of a firearm by the child to commit a felony; or
(2) when the child has been convicted of a crime of violence or has been adjudicated as a juvenile for an offense that would constitute a crime of violence if the child were an adult;
commits dangerous control of a child, a Class C felony. However, the offense is a Class B felony if the child's parent or legal guardian has a prior conviction under this section. As added by P.L.140-1994, SEC.12. Amended by P.L.203-1996, SEC.6.

IC 35-47-10-8
Term of imprisonment in addition to criminal penalty
Sec. 8. (a) In addition to any criminal penalty imposed for an offense under this chapter, the court shall order the following:
(1) That a person who has committed an offense be incarcerated for five (5) consecutive days in an appropriate facility.
(2) That the additional five (5) day term must be served within two (2) weeks after the date of sentencing.
(b) Notwithstanding IC 35-50-6, a person does not earn credit time while serving an additional five (5) day term of imprisonment imposed by a court under this section.
As added by P.L.140-1994, SEC.12.

IC 35-47-10-9
Consecutive sentences imposed
Sec. 9. A court shall impose consecutive sentences upon a person who has a conviction under this chapter and a conviction under IC 35-47-2-7.
As added by P.L.140-1994, SEC.12.

IC 35-47-10-10
Rehabilitation of child; placement in quasi-military program
Sec. 10. When sentencing a child who has committed an offense under this chapter, a court may elect to place the child in a facility that uses a quasi-military program for rehabilitative purposes.
As added by P.L.140-1994, SEC.12.



CHAPTER 11. REPEALED



CHAPTER 11.1. LOCAL REGULATION OF FIREARMS, AMMUNITION, AND FIREARM ACCESSORIES

IC 35-47-11.1-2
Political subdivision regulation of firearms, ammunition, and firearm accessories prohibited
Sec. 2. Except as provided in section 4 of this chapter, a political subdivision may not regulate:
(1) firearms, ammunition, and firearm accessories;
(2) the ownership, possession, carrying, transportation, registration, transfer, and storage of firearms, ammunition, and firearm accessories; and
(3) commerce in and taxation of firearms, firearm ammunition, and firearm accessories.
As added by P.L.152-2011, SEC.4.

IC 35-47-11.1-3
Voidance of political subdivision ordinances, measures, enactments, rules, policies, and exercises of proprietary authority
Sec. 3. Any provision of an ordinance, measure, enactment, rule, or policy or exercise of proprietary authority of a political subdivision or of an employee or agent of a political subdivision acting in an official capacity:
(1) enacted or undertaken before, on, or after June 30, 2011; and
(2) that pertains to or affects the matters listed in section 2 of this chapter;
is void.
As added by P.L.152-2011, SEC.4.

IC 35-47-11.1-4
Not prohibited by chapter
Sec. 4. This chapter may not be construed to prevent any of the following:
(1) A law enforcement agency of a political subdivision from enacting and enforcing regulations pertaining to firearms, ammunition, or firearm accessories issued to or used by law enforcement officers in the course of their official duties.
(2) Subject to IC 34-28-7-2, an employer from regulating or prohibiting the employees of the employer from carrying firearms and ammunition in the course of the employee's official duties.
(3) A court or administrative law judge from hearing and

resolving any case or controversy or issuing any opinion or order on a matter within the jurisdiction of the court or judge.
(4) The enactment or enforcement of generally applicable zoning or business ordinances that apply to firearms businesses to the same degree as other similar businesses. However, a provision of an ordinance that is designed or enforced to effectively restrict or prohibit the sale, purchase, transfer, manufacture, or display of firearms, ammunition, or firearm accessories that is otherwise lawful under the laws of this state is void. A unit (as defined in IC 36-1-2-23) may not use the unit's planning and zoning powers under IC 36-7-4 to prohibit the sale of firearms within a prescribed distance of any other type of commercial property or of school property or other educational property.
(5) The enactment or enforcement of a provision prohibiting or restricting the possession of a firearm in any building that contains the courtroom of a circuit, superior, city, town, or small claims court. However, if a portion of the building is occupied by a residential tenant or private business, any provision restricting or prohibiting the possession of a firearm does not apply to the portion of the building that is occupied by the residential tenant or private business, or to common areas of the building used by a residential tenant or private business.
(6) The enactment or enforcement of a provision prohibiting or restricting the intentional display of a firearm at a public meeting.
(7) The enactment or enforcement of a provision prohibiting or restricting the possession of a firearm in a public hospital corporation that contains a secure correctional health unit that is staffed by a law enforcement officer twenty-four (24) hours a day.
(8) The imposition of any restriction or condition placed on a person participating in:
(A) a community corrections program (IC 11-12-1);
(B) a forensic diversion program (IC 11-12-3.7); or
(C) a pretrial diversion program (IC 33-39-1).
(9) The enforcement or prosecution of the offense of criminal recklessness (IC 35-42-2-2) involving the use of a firearm.
(10) For an event occurring on property leased from a political subdivision or municipal corporation by the promoter or organizer of the event:
(A) the establishment, by the promoter or organizer, at the promoter's or organizer's own discretion, of rules of conduct or admission upon which attendance at or participation in the event is conditioned; or
(B) the implementation or enforcement of the rules of conduct or admission described in clause (A) by a political subdivision or municipal corporation in connection with the event.
(11) The enactment or enforcement of a provision prohibiting

or restricting the possession of a firearm in a hospital established and operated under IC 16-22-2 or IC 16-23.
(12) A unit from using the unit's planning and zoning powers under IC 36-7-4 to prohibit the sale of firearms within two hundred (200) feet of a school by a person having a business that did not sell firearms within two hundred (200) feet of a school before April 1, 1994.
(13) A unit (as defined in IC 36-1-2-23) from enacting or enforcing a provision prohibiting or restricting the possession of a firearm in a building owned or administered by the unit if:
(A) metal detection devices are located at each public entrance to the building;
(B) each public entrance to the building is staffed by at least one (1) law enforcement officer:
(i) who has been adequately trained to conduct inspections of persons entering the building by use of metal detection devices and proper physical pat down searches; and
(ii) when the building is open to the public; and
(C) each:
(i) individual who enters the building through the public entrance when the building is open to the public; and
(ii) bag, package, and other container carried by the individual;
is inspected by a law enforcement officer described in clause (B).
However, except as provided in subdivision (5) concerning a building that contains a courtroom, a unit may not prohibit or restrict the possession of a handgun under this subdivision in a building owned or administered by the unit if the person who possesses the handgun has been issued a valid license to carry the handgun under IC 35-47-2.
As added by P.L.152-2011, SEC.4. Amended by P.L.6-2012, SEC.232.

IC 35-47-11.1-5
Civil actions concerning political subdivision violations
Sec. 5. A person adversely affected by an ordinance, a measure, an enactment, a rule, or a policy adopted or enforced by a political subdivision that violates this chapter may file an action in a court with competent jurisdiction against the political subdivision for:
(1) declarative and injunctive relief; and
(2) actual and consequential damages attributable to the violation.
As added by P.L.152-2011, SEC.4.

IC 35-47-11.1-6
Civil actions; adversely affected persons
Sec. 6. A person is "adversely affected" for purposes of section 5 of this chapter if either of the following applies:
(1) The person is an individual who meets all of the following

requirements:
(A) The individual lawfully resides within the United States.
(B) The individual may legally possess a firearm under the laws of Indiana.
(C) The individual is or was subject to the ordinance, measure, enactment, rule, or policy of the political subdivision that is the subject of an action filed under section 5 of this chapter. An individual is or was subject to the ordinance, measure, enactment, rule, or policy of the political subdivision if the individual is or was physically present within the boundaries of the political subdivision for any reason.
(2) The person is a membership organization that:
(A) includes two (2) or more individuals described in subdivision (1); and
(B) is dedicated in whole or in part to protecting the rights of persons who possess, own, or use firearms for competitive, sporting, defensive, or other lawful purposes.
As added by P.L.152-2011, SEC.4.

IC 35-47-11.1-7
Civil actions; recovery of damages, costs, and fees
Sec. 7. A prevailing plaintiff in an action under section 5 of this chapter is entitled to recover from the political subdivision the following:
(1) The greater of the following:
(A) Actual damages, including consequential damages.
(B) Liquidated damages of three (3) times the plaintiff's attorney's fees.
(2) Court costs (including fees).
(3) Reasonable attorney's fees.
As added by P.L.152-2011, SEC.4.



CHAPTER 12. WEAPONS OF MASS DESTRUCTION

IC 35-47-12-2
Agricultural terrorism
Sec. 2. A person who knowingly or intentionally:
(1) possesses;
(2) manufactures;
(3) places;
(4) disseminates; or
(5) detonates;
a weapon of mass destruction with the intent to damage, destroy, sicken, or kill crops or livestock of another person without the consent of the other person commits agricultural terrorism, a Class C felony.
As added by P.L.156-2001, SEC.13. Amended by P.L.123-2002, SEC.48.

IC 35-47-12-3
Terroristic mischief
Sec. 3. A person who knowingly or intentionally places or disseminates a device or substance with the intent to cause a reasonable person to believe that the device or substance is a weapon of mass destruction (as defined in IC 35-31.5-2-354) commits terroristic mischief, a Class C felony. However, the offense is a Class B felony if, as a result of the terroristic mischief:
(1) a physician prescribes diagnostic testing or medical treatment for any person other than the person who committed the terroristic mischief; or
(2) a person suffers serious bodily injury.
As added by P.L.123-2002, SEC.49. Amended by P.L.114-2012, SEC.142.



CHAPTER 13. REPEALED



CHAPTER 14. PROCEEDINGS FOR THE SEIZURE AND RETENTION OF A FIREARM

IC 35-47-14-2
Warrant to search for firearm in possession of dangerous individual
Sec. 2. A circuit or superior court may issue a warrant to search for and seize a firearm in the possession of an individual who is dangerous if:
(1) a law enforcement officer provides the court a sworn affidavit that:
(A) states why the law enforcement officer believes that the individual is dangerous and in possession of a firearm; and
(B) describes the law enforcement officer's interactions and conversations with:
(i) the individual who is alleged to be dangerous; or
(ii) another individual, if the law enforcement officer believes that information obtained from this individual is credible and reliable;
that have led the law enforcement officer to believe that the individual is dangerous and in possession of a firearm;
(2) the affidavit specifically describes the location of the firearm; and
(3) the circuit or superior court determines that probable cause exists to believe that the individual is:
(A) dangerous; and
(B) in possession of a firearm. As added by P.L.1-2006, SEC.537.

IC 35-47-14-3
Warrantless seizure of firearm from individual believed to be dangerous
Sec. 3. (a) If a law enforcement officer seizes a firearm from an individual whom the law enforcement officer believes to be dangerous without obtaining a warrant, the law enforcement officer shall submit to the circuit or superior court having jurisdiction over the individual believed to be dangerous a written statement under oath or affirmation describing the basis for the law enforcement officer's belief that the individual is dangerous.
(b) The court shall review the written statement submitted under subsection (a). If the court finds that probable cause exists to believe that the individual is dangerous, the court shall order the law enforcement agency having custody of the firearm to retain the firearm. If the court finds that there is no probable cause to believe that the individual is dangerous, the court shall order the law enforcement agency having custody of the firearm to return the firearm to the individual.
(c) This section does not authorize a law enforcement officer to perform a warrantless search or seizure if a warrant would otherwise be required.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-4
Filing of return after warrant is served
Sec. 4. If a court issued a warrant to seize a firearm under this chapter, the law enforcement officer who served the warrant shall, not later than forty-eight (48) hours after the warrant was served, file a return with the court that:
(1) states that the warrant was served; and
(2) sets forth:
(A) the time and date on which the warrant was served;
(B) the name and address of the individual named in the warrant; and
(C) the quantity and identity of any firearms seized by the law enforcement officer.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-5
Requirement of hearing on whether firearm should be returned or retained
Sec. 5. (a) Not later than fourteen (14) days after a return is filed under section 4 of this chapter or a written statement is submitted under section 3 of this chapter, the court shall conduct a hearing to determine whether the seized firearm should be:
(1) returned to the individual from whom the firearm was seized; or
(2) retained by the law enforcement agency having custody of

the firearm.
(b) The court shall set the hearing date as soon as possible after the return is filed under section 4 of this chapter. The court shall inform:
(1) the prosecuting attorney; and
(2) the individual from whom the firearm was seized;
of the date, time, and location of the hearing. The court may conduct the hearing at a facility or other suitable place not likely to have a harmful effect upon the individual's health or well-being.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-6
Burden of proof at hearing; court orders
Sec. 6. (a) In a hearing conducted under section 5 of this chapter, the state has the burden of proving all material facts by clear and convincing evidence.
(b) If the court, in a hearing under section 5 of this chapter, determines that the state has proved by clear and convincing evidence that the individual is dangerous, the court may order that the law enforcement agency having custody of the seized firearm retain the firearm. In addition, if the individual has received a license to carry a handgun, the court shall suspend the individual's license to carry a handgun. If the court determines that the state has failed to prove that the individual is dangerous, the court shall order the law enforcement agency having custody of the firearm to return the firearm to the individual from whom it was seized.
(c) If the court, in a hearing under section 5 of this chapter, orders a law enforcement agency to retain a firearm, the law enforcement agency shall retain the firearm until the court orders the firearm returned or otherwise disposed of.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-7
If firearm seized is owned by another individual
Sec. 7. If the court, in a hearing conducted under section 5 of this chapter, determines that:
(1) the individual from whom a firearm was seized is dangerous; and
(2) the firearm seized from the individual is owned by another individual;
the court may order the law enforcement agency having custody of the firearm to return the firearm to the owner of the firearm.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-8
Petition for return of a firearm
Sec. 8. (a) At least one hundred eighty (180) days after the date on which a court orders a law enforcement agency to retain an individual's firearm under section 6(b) of this chapter, the individual may petition the court for return of the firearm. (b) Upon receipt of a petition described in subsection (a), the court shall:
(1) enter an order setting a date for a hearing on the petition; and
(2) inform the prosecuting attorney of the date, time, and location of the hearing.
(c) The prosecuting attorney shall represent the state at the hearing on a petition under this section.
(d) In a hearing on a petition under this section, the individual:
(1) may be represented by an attorney; and
(2) must prove by a preponderance of the evidence that the individual is not dangerous.
(e) If, upon the completion of the hearing and consideration of the record, the court finds that the individual is not dangerous, the court shall order the law enforcement agency having custody of the firearm to return the firearm to the individual.
(f) If the court denies an individual's petition under this section, the individual may not file a subsequent petition until at least one hundred eighty (180) days after the date on which the court denied the petition.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-9
When law enforcement agency may be ordered to destroy firearm
Sec. 9. If at least five (5) years have passed since a court conducted the first hearing to retain a firearm under this chapter, the court, after giving notice to the parties and conducting a hearing, may order the law enforcement agency having custody of the firearm to destroy or otherwise permanently dispose of the firearm.
As added by P.L.1-2006, SEC.537.



CHAPTER 15. RETIRED LAW ENFORCEMENT OFFICERS IDENTIFICATION FOR CARRYING FIREARMS

IC 35-47-15-2
"Law enforcement agency"
Sec. 2. As used in this chapter, "law enforcement agency" means an agency or department of:
(1) the state; or
(2) a political subdivision of the state;
whose principal function is the apprehension of criminal offenders.
As added by P.L.1-2006, SEC.538.

IC 35-47-15-3
"Law enforcement officer"
Sec. 3. As used in this chapter, "law enforcement officer" has the meaning set forth in IC 35-31.5-2-185. The term includes an arson investigator employed by the office of the state fire marshal.
As added by P.L.1-2006, SEC.538. Amended by P.L.114-2012, SEC.143.

IC 35-47-15-4
Photo identification for retired law enforcement officers
Sec. 4. After June 30, 2005, all law enforcement agencies shall issue annually to each person who has retired from that agency as a law enforcement officer a photographic identification.
As added by P.L.1-2006, SEC.538.

IC 35-47-15-5
Additional requirement for retired law enforcement officer to carry concealed firearm
Sec. 5. (a) In addition to the photographic identification issued under section 4 of this chapter, after June 30, 2005, a retired law enforcement officer who carries a concealed firearm under 18 U.S.C. 926C must obtain annually, for each type of firearm that the retired officer intends to carry as a concealed firearm, evidence that the retired officer meets the training and qualification standards for carrying that type of firearm that are established:
(1) by the retired officer's law enforcement agency, for active officers of the agency; or
(2) by the state, for active law enforcement officers in the state.
A retired law enforcement officer bears any expense associated with obtaining the evidence required under this subsection.
(b) The evidence required under subsection (a) is one (1) of the

following:
(1) For compliance with the standards described in subsection (a)(1), an endorsement issued by the retired officer's law enforcement agency with or as part of the photographic identification issued under section 4 of this chapter.
(2) For compliance with the standards described in subsection (a)(2), a certification issued by the state.
As added by P.L.1-2006, SEC.538.

IC 35-47-15-6
Immunity from civil or criminal liability
Sec. 6. An entity that provides evidence required under section 5 of this chapter is immune from civil or criminal liability for providing the evidence.
As added by P.L.1-2006, SEC.538.






ARTICLE 47.5. CONTROLLED EXPLOSIVES

CHAPTER 1. APPLICABILITY



CHAPTER 2. DEFINITIONS

IC 35-47.5-2-2
"Booby trap"
Sec. 2. "Booby trap" means a device meant to cause death or bodily injury by:
(1) hiding the device; or
(2) activating the device by trip wires, switches, antidisturbance, or other remote means.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-3
"Commission"
Sec. 3. "Commission" refers to the fire prevention and building safety commission established by IC 22-12-2-1.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-4
"Destructive device"
Sec. 4. (a) "Destructive device" means:
(1) an explosive, incendiary, or overpressure device that is configured as a:
(A) bomb;
(B) grenade;
(C) rocket with a propellant charge of more than four (4) ounces;
(D) missile having an explosive or incendiary charge of more than one-quarter (1/4) ounce;
(E) mine;
(F) Molotov cocktail; or
(G) device that is substantially similar to an item described in clauses (A) through (F);
(2) a type of weapon that may be readily converted to expel a projectile by the action of an explosive or other propellant through a barrel that has a bore diameter of more than one-half (1/2) inch; or
(3) a combination of parts designed or intended for use in the conversion of a device into a destructive device.
(b) The term does not include the following:
(1) A pistol, rifle, shotgun, or weapon suitable for sporting or personal safety purposes or ammunition.
(2) A device that is neither designed nor redesigned for use as a weapon. (3) A device that, although originally designed for use as a weapon, is redesigned for use as a signaling, pyrotechnic, line throwing, safety, or similar device.
(4) A surplus military ordnance sold, loaned, or given by authority of the appropriate official of the United States Department of Defense.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-5
"Detonator"
Sec. 5. "Detonator" means a device containing a detonating charge that is used to initiate detonation in an explosive, including the following:
(1) Electric blasting caps.
(2) Blasting caps for use with safety fuses.
(3) Detonating cord delay connectors.
(4) Blasting caps for use with a shock tube.
(5) Improvised devices designed to function as a detonator.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-6
"Distribute"
Sec. 6. "Distribute" means the actual, constructive, or attempted transfer from one (1) person to another.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-7
"Explosives"
Sec. 7. "Explosives" means a chemical compound or other substance or mechanical system intended to produce an explosion capable of causing injury to persons or damage to property or containing oxidizing and combustible units or other ingredients in such proportions or quantities that ignition, fire, friction, concussion, percussion, or detonation may produce an explosion capable of causing injury to persons or damage to property, including the substances designated in IC 35-47.5-3. The term does not include the following:
(1) A model rocket and model rocket engine designed, sold, and used to propel recoverable aero models.
(2) A paper cap in which the explosive content does not average more than twenty-five hundredths (0.25) grains of explosive mixture per paper cap for toy pistols, toy cannons, toy canes, toy guns, or other devices using paper caps unless the paper cap is used as a component of a destructive device.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-8
"Hoax device"; "replica"
Sec. 8. "Hoax device" or "replica" means a device or article that has the appearance of a destructive device or detonator. As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-9
"Incendiary"
Sec. 9. "Incendiary" means a flammable liquid or compound with a flash point not greater than one hundred fifty (150) degrees Fahrenheit, as determined by a Tagliabue or an equivalent closed cup device, including gasoline, kerosene, fuel oil, or a derivative of these substances.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-10
"Division"
Sec. 10. "Division" refers to the division of fire and building safety.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.539.

IC 35-47.5-2-11
"Overpressure device"
Sec. 11. "Overpressure device" means:
(1) a frangible container filled with an explosive gas or expanding gas that is designed or constructed to cause the container to break or fracture in a manner that is capable of causing death, bodily harm, or property damage; or
(2) a container filled with an explosive gas or expanding gas or chemicals that generate an expanding gas.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-12
"Property"
Sec. 12. "Property" means real or personal property of any kind, including money, choses in action, and other similar interests in property.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-13
"Regulated explosive"
Sec. 13. (a) "Regulated explosive" includes:
(1) a destructive device; and
(2) an explosive.
(b) The term does not include the following:
(1) An explosive in a manufactured article that is designed and packaged in a manner that is likely to prevent an explosion resulting in property damage or personal injury. A manufactured article to which this subdivision applies includes fixed ammunition for small arms, a firework, and a safety fuse match.
(2) Gasoline, kerosene, naphtha, turpentine, or benzine.
(3) An explosive that is being transported on or in a vessel,

railroad car, or highway vehicle in conformity with the regulations adopted by the United States Department of Transportation.
(4) A blasting explosive that is transported or used for agricultural purposes and that is in a quantity that does not exceed two hundred (200) pounds.
(5) Ammonium nitrate or other explosive compounds kept for mining purposes at coal mines regulated under IC 14-34.
As added by P.L.123-2002, SEC.50.



CHAPTER 3. CLASSIFICATION OF REGULATED EXPLOSIVES



CHAPTER 4. REGISTRATION AND CONTROL

IC 35-47.5-4-2
Insurance required of regulated explosive manufacturer; proof of insurance; exemption
Sec. 2. (a) The division may order any person engaged in the manufacture or handling of a regulated explosive and any person with control over a place where regulated explosives are manufactured or handled to maintain insurance covering fire and explosion losses. The order is not effective until sixty (60) days after the date that notice of the order is received.
(b) The state fire marshal shall specify the insurance required under subsection (a) in an amount not less than ten thousand dollars ($10,000) nor more than two hundred fifty thousand dollars ($250,000).
(c) Proof of the insurance required under this section must be maintained with the department of insurance.
(d) The insurance commissioner may exempt a person from the insurance requirements under this section if an applicant for the exemption submits proof that the applicant has the financial ability to discharge all judgments in the amount specified by the state fire marshal. The insurance commissioner may revoke an exemption under this subsection if the commissioner requires additional proof of financial ability and:
(1) the exempted person fails to comply with the order; or
(2) the insurance commissioner determines that the exempted person has failed to provide adequate proof of financial ability.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.541.

IC 35-47.5-4-3
Inspection of places regulated explosives stored
Sec. 3. The division shall carry out a program to periodically inspect places where regulated explosives are stored.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.542.

IC 35-47.5-4-4
Regulated explosives magazine permits; expiration of permits
Sec. 4. (a) The division shall issue a regulated explosives magazine permit to maintain an explosives magazine to an applicant who qualifies under section 5 of this chapter. (b) A permit issued under subsection (a) expires one (1) year after it is issued. The permit is limited to storage of the types and maximum quantities of explosives specified in the permit in the place covered by the permit and under the construction and location requirements specified in the rules of the commission.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.543.

IC 35-47.5-4-4.5
Rules
Sec. 4.5. (a) This section does not apply to:
(1) a person who is regulated under IC 14-34; or
(2) near surface or subsurface use of regulated explosives associated with oil and natural gas:
(A) exploration;
(B) development;
(C) production; or
(D) abandonment activities or procedures.
(b) The commission shall adopt rules under IC 4-22-2 to:
(1) govern the use of a regulated explosive; and
(2) establish requirements for the issuance of a license for the use of a regulated explosive.
(c) The commission shall include the following requirements in the rules adopted under subsection (b):
(1) Relicensure every three (3) years after the initial issuance of a license.
(2) Continuing education as a condition of relicensure.
(3) An application for licensure or relicensure must be submitted to the division on forms approved by the commission.
(4) A fee for licensure and relicensure.
(5) Reciprocal recognition of a license for the use of a regulated explosive issued by another state if the licensure requirements of the other state are substantially similar to the licensure requirements established by the commission.
(d) A person may not use a regulated explosive unless the person has a license issued under this section for the use of a regulated explosive.
(e) The division shall carry out the licensing and relicensing program under the rules adopted by the commission.
(f) As used in this section, "regulated explosive" does not include either of the following:
(1) Consumer fireworks (as defined in 27 CFR 555.11).
(2) Commercially manufactured black powder in quantities not to exceed fifty (50) pounds, if the black powder is intended to be used solely for sporting, recreational, or cultural purposes in antique firearms or antique devices.
As added by P.L.35-2004, SEC.2. Amended by P.L.25-2004, SEC.6; P.L.2-2005, SEC.128; P.L.80-2005, SEC.7; P.L.1-2006, SEC.544.

IC 35-47.5-4-5 Qualifications for issuance and renewal of permit
Sec. 5. (a) To qualify for a regulated explosives permit, an applicant must:
(1) submit information on the form provided by the state fire marshal describing:
(A) the location of the affected magazine;
(B) the types and maximum quantities of explosives that will be kept in the place covered by the application; and
(C) the distance that the affected magazine will be located from the nearest highway, railway, and structure that is also used as a place of habitation or assembly other than for the manufacture of explosives;
(2) except as provided in subdivision (3), demonstrate through an inspection that the magazine is constructed and located in accordance with the rules adopted by the commission;
(3) demonstrate through an inspection that smoking, matches, open flames, and spark producing devices are not allowed within a room containing an indoor magazine; and
(4) pay the fee under IC 22-12-6-6.
(b) To qualify for the renewal of a regulated explosives permit, the applicant must pay the fee under IC 22-12-6-6.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-4-6
Violation of permit requirement; exception
Sec. 6. (a) This section does not apply to storage that is exempted from the requirements of this section in the rules adopted by the commission under IC 22-13-3.
(b) A person who:
(1) stores a regulated explosive;
(2) has control over a regulated explosive that is stored; or
(3) has control over a place where a regulated explosive is stored;
without a regulated explosives magazine permit issued under this chapter that covers the storage commits a Class C infraction.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-4-7
Reporting injuries caused by destructive device
Sec. 7. A physician or hospital that has reason to believe that the physician or hospital is treating a person for an injury inflicted while the person was making or using a destructive device shall report the injury to a local law enforcement agency under IC 35-47-7-5.
As added by P.L.123-2002, SEC.50.



CHAPTER 5. OFFENSES RELATING TO REGULATED EXPLOSIVES

to exceed fifty (50) pounds, percussion caps, safety and pyrotechnic fuses, quills, quick and slow matches, and friction primers intended to be used solely for sporting, recreational, or cultural purposes in antique firearms or antique devices.
(11) An explosive that is lawfully possessed for use in legitimate agricultural or business activities.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.545.

IC 35-47.5-5-2
Destructive devices
Sec. 2. A person who knowingly or intentionally:
(1) possesses;
(2) manufactures;
(3) transports;
(4) distributes;
(5) possesses with the intent to distribute; or
(6) offers to distribute;
a destructive device, unless authorized by law, commits a Class C felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-3
Regulated explosives; persons convicted of felonies; prior unrelated convictions
Sec. 3. A person who has been convicted of a felony by an Indiana court or a court of any other state, the United States, or another country and knowingly or intentionally:
(1) possesses;
(2) manufactures;
(3) transports;
(4) distributes;
(5) possesses with the intent to distribute; or
(6) offers to distribute;
a regulated explosive commits a Class C felony. However, the offense is a Class B felony if the person has a prior unrelated conviction for an offense under this section.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-4
Distribution of regulated explosives to persons convicted of felony
Sec. 4. A person who knowingly or intentionally distributes a regulated explosive to a person who has been convicted of a felony by an Indiana court or a court of another state, the United States, or another country commits a Class C felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-5
Distribution of destructive device, explosive, or detonator to a minor Sec. 5. A person who knowingly or intentionally distributes or offers to distribute:
(1) a destructive device;
(2) an explosive; or
(3) a detonator;
to a person who is less than eighteen (18) years of age commits a Class B felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-6
Hoax devices or replicas
Sec. 6. A person who:
(1) manufactures;
(2) possesses;
(3) transports;
(4) distributes; or
(5) uses;
a hoax device or replica with the intent to cause another to believe that the hoax device or replica is a destructive device or detonator commits a Class D felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-7
Hindering or obstructing detection, disarming, or destruction of destructive device
Sec. 7. A person who knowingly or intentionally hinders or obstructs:
(1) a law enforcement officer;
(2) a fire official;
(3) an emergency management official;
(4) an animal trained to detect destructive devices; or
(5) a robot or mechanical device designed or used by a law enforcement officer, fire official, or emergency management official;
of Indiana or of the United States in the detection, disarming, or destruction of a destructive device commits a Class B felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-8
Destructive device or explosive to kill, injure, or intimidate or to destroy property
Sec. 8. A person who:
(1) possesses;
(2) transports;
(3) receives;
(4) places; or
(5) detonates;
a destructive device or explosive with the knowledge or intent that it will be used to kill, injure, or intimidate an individual or to destroy property commits a Class A felony. As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-9
Use of overpressure device
Sec. 9. A person who knowingly or intentionally uses an overpressure device commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction for an offense under this section.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-10
Deploying a booby trap
Sec. 10. A person who knowingly or intentionally deploys a booby trap commits a Class D felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-11
Use of regulated explosive in violation of commission rule
Sec. 11. A person who recklessly violates a rule regarding the use of a regulated explosive adopted by the commission under IC 35-47.5-4-4.5 commits a Class A misdemeanor. However, the offense is a Class D felony if the violation of the rule proximately causes bodily injury or death.
As added by P.L.35-2004, SEC.3.






ARTICLE 48. CONTROLLED SUBSTANCES

CHAPTER 1. DEFINITIONS

IC 35-48-1-1
Repealed
(Repealed by P.L.5-1988, SEC.208.)

IC 35-48-1-2
Definitions; application
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.5-1988, SEC.182.

IC 35-48-1-3
"Administer" defined
Sec. 3. "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by:
(1) a practitioner or by his authorized agent; or
(2) the patient or research subject at the direction and in the presence of the practitioner.
As added by P.L.5-1988, SEC.183.

IC 35-48-1-4
Repealed
(Repealed by P.L.84-2010, SEC.102.)

IC 35-48-1-5
"Agent" defined
Sec. 5. "Agent" means an authorized person who acts on behalf of, or at the direction of, a manufacturer, distributor, or dispenser, but it does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman.
As added by P.L.5-1988, SEC.185.

IC 35-48-1-6
"Board" defined
Sec. 6. "Board" refers to the Indiana state board of pharmacy.
As added by P.L.5-1988, SEC.186.
IC 35-48-1-7
"Cocaine" defined
Sec. 7. "Cocaine" includes coca leaves and any salt, compound, or derivative of coca leaves, and any salt, compound, isomer, derivative, or preparation which is chemically equivalent or identical to any of these substances. However, decocainized coca leaves or extraction of coca leaves that do not contain cocaine or ecgonine are not included.
As added by P.L.5-1988, SEC.187.

IC 35-48-1-8
Repealed
(Repealed by P.L.3-1989, SEC.224.)

IC 35-48-1-9
"Controlled substance" defined
Sec. 9. "Controlled substance" means a drug, substance, or immediate precursor in schedule I, II, III, IV, or V under:
(1) IC 35-48-2-4, IC 35-48-2-6, IC 35-48-2-8, IC 35-48-2-10, or IC 35-48-2-12, if IC 35-48-2-14 does not apply; or
(2) a rule adopted by the board, if IC 35-48-2-14 applies.
As added by P.L.5-1988, SEC.189.

IC 35-48-1-9.3
"Controlled substance analog" defined
Sec. 9.3. (a) "Controlled substance analog" means a substance:
(1) the chemical structure of which is substantially similar to that of a controlled substance included in schedule I or II and that has; or
(2) that a person represents or intends to have;
a narcotic, stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to or greater than the narcotic, stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance included in schedule I or II.
(b) The definition set forth in subsection (a) does not include:
(1) a controlled substance;
(2) a substance for which there is an approved new drug application;
(3) a substance for which an exemption is in effect for investigational use by a person under Section 505 of the federal Food, Drug and Cosmetic Act (chapter 675, 52 Stat. 1052 (21 U.S.C. 355)), to the extent that conduct with respect to the substance is permitted under the exemption; or
(4) a substance to the extent not intended for human consumption before an exemption takes effect regarding the substance.
As added by P.L.225-2003, SEC.1.

IC 35-48-1-10 "Counterfeit substance" defined
Sec. 10. "Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance.
As added by P.L.5-1988, SEC.190.

IC 35-48-1-11
"Delivery" defined
Sec. 11. "Delivery" means:
(1) an actual or constructive transfer from one (1) person to another of a controlled substance, whether or not there is an agency relationship; or
(2) the organizing or supervising of an activity described in subdivision (1).
As added by P.L.5-1988, SEC.191. Amended by P.L.165-1990, SEC.1.

IC 35-48-1-12
"Dispense" defined
Sec. 12. "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner and includes the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery.
As added by P.L.5-1988, SEC.192.

IC 35-48-1-13
"Dispenser" defined
Sec. 13. "Dispenser" means a practitioner who dispenses.
As added by P.L.5-1988, SEC.193.

IC 35-48-1-14
"Distribute" defined
Sec. 14. "Distribute" means to deliver other than by administering or dispensing a controlled substance.
As added by P.L.5-1988, SEC.194.

IC 35-48-1-15
"Distributor" defined
Sec. 15. "Distributor" means a person who distributes.
As added by P.L.5-1988, SEC.195.

IC 35-48-1-16
"Drug" defined
Sec. 16. "Drug" has the meaning set forth in IC 16-42-19-2. It does not include devices or their components, parts, or accessories, nor does it include food. As added by P.L.5-1988, SEC.196. Amended by P.L.2-1993, SEC.190.

IC 35-48-1-17
"Immediate precursor" defined
Sec. 17. "Immediate precursor" means a substance which the board has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediate used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture.
As added by P.L.5-1988, SEC.197.

IC 35-48-1-18
"Manufacture" defined
Sec. 18. "Manufacture" means:
(1) the production, preparation, propagation, compounding, conversion, or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container. It does not include the preparation, compounding, packaging, or labeling of a controlled substance:
(A) by a practitioner as an incident to his administering or dispensing of a controlled substance in the course of his professional practice; or
(B) by a practitioner, or by his authorized agent under his supervision, for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale; or
(2) the organizing or supervising of an activity described in subdivision (1).
As added by P.L.5-1988, SEC.198. Amended by P.L.165-1990, SEC.2; P.L.17-2001, SEC.18.

IC 35-48-1-19
"Marijuana" defined
Sec. 19. "Marijuana" means any part of the plant genus Cannabis whether growing or not; the seeds thereof; the resin extracted from any part of the plant, including hashish and hash oil; any compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin. It does not include the mature stalks of the plant; fiber produced from the stalks; oil or cake made from the seeds of the plant; any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks (except the resin extracted therefrom); or the sterilized seed of the plant which is incapable of germination.
As added by P.L.5-1988, SEC.199.

IC 35-48-1-20 "Narcotic drug" defined
Sec. 20. "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:
(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate.
(2) Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical to any of the substances referred to in subdivision (1) of this definition, but not including the isoquinoline alkaloids of opium.
(3) Opium poppy and poppy straw.
As added by P.L.5-1988, SEC.200.

IC 35-48-1-21
"Opiate" defined
Sec. 21. "Opiate" means a substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled under IC 35-48-2, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). It does include its racemic and levorotatory forms.
As added by P.L.5-1988, SEC.201.

IC 35-48-1-22
"Opium poppy" defined
Sec. 22. "Opium poppy" means the plant of the species Papaver somniferum L., except its seeds.
As added by P.L.5-1988, SEC.202.

IC 35-48-1-23
"Poppy straw" defined
Sec. 23. "Poppy straw" means any part, except the seeds, of the opium poppy, after mowing.
As added by P.L.5-1988, SEC.203.

IC 35-48-1-24
"Practitioner" defined
Sec. 24. "Practitioner" means a physician, dentist, veterinarian, scientific investigator, pharmacy, hospital, or other institution or individual licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or administer a controlled substance in the course of professional practice or research in Indiana.
As added by P.L.5-1988, SEC.204.

IC 35-48-1-25
"Prescription drug" defined
Sec. 25. "Prescription drug" means a controlled substance or a

legend drug (as defined in IC 16-18-2-199).
As added by P.L.5-1988, SEC.205. Amended by P.L.2-1993, SEC.191.

IC 35-48-1-26
"Production" defined
Sec. 26. "Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled substance.
As added by P.L.5-1988, SEC.206.

IC 35-48-1-27
"Ultimate user" defined
Sec. 27. "Ultimate user" means a person who lawfully possesses a controlled substance for the person's own use, for the use of a member of the person's household, or for administering to an animal owned by the person or by a member of the person's household.
As added by P.L.5-1988, SEC.207.



CHAPTER 2. CLASSIFICATION OF DRUGS

(30) days after the federal law is changed and the substance may not be rescheduled or deleted until the conclusion of the next complete session of the general assembly. The notice from the board to the chairman of the legislative council must be published.
(f) The board shall conduct hearings regarding revocations, suspensions, and restrictions of registrations as provided in IC 35-48-3-4. All hearings shall be conducted in accordance with IC 4-21.5-3.
(g) Authority to control under this section does not extend to distilled spirits, wine, or malt beverages, as those terms are defined or used in IC 7.1, or to tobacco.
(h) The board shall exclude any nonnarcotic substance from a schedule if that substance may, under the Federal Food, Drug, and Cosmetic Act or state law, be sold over the counter without a prescription.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.344, SEC.1; P.L.137-1985, SEC.17; P.L.200-1987, SEC.4; P.L.188-1989, SEC.4; P.L.33-1993, SEC.73; P.L.163-1994, SEC.2; P.L.177-1997, SEC.8; P.L.14-2000, SEC.77; P.L.107-2002, SEC.31; P.L.28-2004, SEC.178; P.L.84-2010, SEC.92.

IC 35-48-2-1.1
Repealed
(Repealed by P.L.2-1995, SEC.140.)

IC 35-48-2-1.5
Repealed
(Repealed by P.L.84-2010, SEC.102.)

IC 35-48-2-2
Nomenclature
Sec. 2. Nomenclature. The controlled substances listed in the schedules in sections 4, 6, 8, 10 and 12 of this chapter are included by whatever official, common, usual, chemical, or trade name designated. The number placed in brackets after each substance is its federal Drug Enforcement Administration Controlled Substances Code Number which is to be used for identification purposes on certain certificates of registration.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1979, P.L.303, SEC.2.

IC 35-48-2-3
Schedule I tests
Sec. 3. (a) The board shall recommend placement of a substance in schedule I under this chapter if it finds that the substance:
(1) has high potential for abuse; and
(2) has no accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.
(b) The board may recommend placement of a substance in

schedule I under this chapter if it finds that the substance is classified as a controlled substance in schedule I under federal law.
As added by Acts 1976, P.L.148, SEC.7. Amended by P.L.200-1987, SEC.6.

IC 35-48-2-4 Version a
Schedule I
Note: This version of section effective until 3-15-2012. See also following version of this section, effective 3-15-2012 until 7-1-2012, and following version of this section, effective 7-1-2012.
Sec. 4. (a) The controlled substances listed in this section are included in schedule I.
(b) Opiates. Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted by rule of the board or unless listed in another schedule, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:
Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4- piperidinyl]-N-phenylacetamide) (9815)
Acetylmethadol (9601)
Allylprodine (9602)
Alpha-methylthiofentanyl (N-[1-methyl-2-(2- thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide) (9832)
Alphacetylmethadol (9603)
Alphameprodine (9604)
Alphamethadol (9605)
Alphamethylfentanyl (9814)
Benzethidine (9606)
Beta-hydroxy-3-methylfentanyl (9831). Other name: N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl
]-N-phenylpropanamide
Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2- phenethyl)-4-piperidinyl]-N-phenylpropanamide) (9830)
Betacetylmethadol (9607)
Betameprodine (9608)
Betamethadol (9609)
Betaprodine (9611)
Clonitazene (9612)
Dextromoramide (9613)
Diampromide (9615)
Diethylthiambutene (9616)
Difenoxin (9168)
Dimenoxadol (9617)
Dimepheptanol (9618)
Dimethylthiambutene (9619)
Dioxaphetyl butyrate (9621)
Dipipanone (9622)
Ethylmethylthiambutene (9623)
Etonitazene (9624)
Etoxeridine (9625) Furethidine (9626)
Hydroxypethidine (9627)
Ketobemidone (9628)
Levomoramide (9629)
Levophenacylmorphan (9631)
3-Methylfentanyl [N-[3-methyl-1-(2-phenylethyl)-4-
piperidyl]-N-phenyl-propanimide](9813)
3-Methylthiofentanyl (N-[(3-methyl-1-(2-thienyl)ethyl-4- piperidinyl]-N-phenylpropanamide) (9833)
MPPP (1-methyl-4-phenyl-4-propionoxypiperidine) (9961)
Morpheridine (9632)
N-[1-benzyl-4-piperidyl]-N-phenylpropanamide (benzylfentanyl), including any isomers, salts, or salts of isomers (9818)
N-[1-(2-thienyl)methyl-4-piperidyl]-N-phenylpropanamide (thenylfentanyl), including any isomers, salts, or salts of isomers (9834)
Noracymethadol (9633)
Norlevorphanol (9634)
Normethadone (9635)
Norpipanone (9636)
Para-fluorofentanyl (N-(4-fluorophenyl)-N- [1-(2-phenethyl)-4-piperidinyl] propanamide (9812)
Phenadoxone (9637)
Phenampromide (9638)
Phenomorphan (9647)
Phenoperidine (9641)
PEPAP [1-(2-phenethyl)-4-phenyl-4-acetoxypiperidine] (9663)
Piritramide (9642)
Proheptazine (9643)
Properidine (9644)
Propiram (9649)
Racemoramide (9645)
Thiofentanyl (N-phenyl-N-[ 1-(2-thienyl)ethyl-4- piperidinyl]-propanamide) (9835)
Tilidine (9750)
Trimeperidine (9646)
(c) Opium derivatives. Any of the following opium derivatives, their salts, isomers, and salts of isomers, unless specifically excepted by rule of the board or unless listed in another schedule, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:
Acetorphine (9319)
Acetyldihydrocodeine (9051)
Benzylmorphine (9052)
Codeine methylbromide (9070)
Codeine-N-Oxide (9053)
Cyprenorphine (9054)
Desomorphine (9055)
Dihydromorphine (9145) Drotebanol (9335)
Etorphine (except hydrochloride salt) (9056)
Heroin (9200)
Hydromorphinol (9301)
Methyldesorphine (9302)
Methyldihydromorphine (9304)
Morphine methylbromide (9305)
Morphine methylsulfonate (9306)
Morphine-N-Oxide (9307)
Myrophine (9308)
Nicocodeine (9309)
Nicomorphine (9312)
Normorphine (9313)
Pholcodine (9314)
Thebacon (9315)
(d) Hallucinogenic substances. Any material, compound, mixture or preparation which contains any quantity of the following hallucinogenic, psychedelic, or psychogenic substances, their salts, isomers, and salts of isomers, unless specifically excepted by rule of the board or unless listed in another schedule, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:
(1) 1-[1-(2-thienyl)cyclohexyl]pyrrolidine (7473). Other name: TCPy.
(2) 4-Bromo-2, 5-Dimethoxyamphetamine (7391). Some trade or other names: 4-Bromo-2, 5-Dimethoxy-a-methylphenethylamine; 4-Bromo-2, 5-DMA.
(3) 4-Bromo-2, 5-dimethoxphenethylamine (7392). Some trade or other names:
2-[4-bromo-2,5-dimethoxyphenyl]-1-aminoethane; alpha-desmethyl DOB; 2C-B, Nexus.
(4) 2, 5-Dimethoxy-4-ethylamphet-amine (7399). Other name: DOET.
(5) 2, 5-Dimethoxy-4-(n)-propylthiophenethylamine (7348). Other name: 2C-T-7.
(6) 2, 5-Dimethoxyamphetamine (7396). Some trade or other names: 2, 5-Dimethoxy-a-methylphenethylamine; 2, 5-DMA.
(7) 4-Methoxyamphetamine (7411). Some trade or other names: 4-Methoxy-a-methylphenethylamine; Paramethoxyamphetamine; PMA.
(8) 5-Methoxy-3, 4-methylenedioxy amphetamine (7401). Other Name: MMDA.
(9) 5-Methoxy-N, N-diisopropyltryptamine, including any isomers, salts, or salts of isomers (7439). Other name: 5-MeO-DIPT.
(10) 4-methyl-2, 5-dimethoxyamphetamine (7395). Some trade and other names: 4-methyl-2, 5-dimethoxy-a-methylphenethylamine; DOM; and STP.
(11) 3, 4-methylenedioxy amphetamine (7400). Other name: MDA. (12) 3,4-methylenedioxy-N-ethylamphetamine (7404). Other names: N-ethyl-alpha-methyl-3,4(methylenedioxy) phenethylamine; N-ethyl MDA; MDE; and MDEA.
(13) 3, 4-methylenedioxymethamphetamine (MDMA) (7405).
(14) 3, 4, 5-trimethoxy amphetamine (7390). Other name: TMA.
(15) Alpha-ethyltryptamine (7249). Some trade and other names: Etryptamine; Monase; [alpha]-ethyl-1H-indole-3-ethanamine; 3-(2-aminobutyl) indole; [alpha]-ET; and AET.
(16) Alpha-methyltryptamine (7432). Other name: AMT.
(17) Bufotenine (7433). Some trade and other names: 3-(B-Dimethylaminoethyl)-5-hydroxyindole; 3-(2-dimethylaminonethyl)-5-indolol; N, N-dimethylserotonin; 5-hydroxy-N, N-dimethyltryptamine; mappine.
(18) Diethyltryptamine (7434). Some trade or other names: N, N-Diethyltryptamine; DET.
(19) Dimethyltrytamine (7435). Some trade or other names: DMT.
(20) Ibogaine (7260). Some trade and other names: 7-Ethyl-6, 6b, 7, 8, 9, 10, 12, 13-octahydro-2-methoxy-6, 9-methano-5H-pyrido (1', 2': 1, 2, azepino 4, 5-b) indole; tabernanthe iboga.
(21) Lysergic acid diethylamide (7315). Other name: LSD.
(22) Marijuana (7360).
(23) Mescaline (7381).
(24) Parahexyl (7374). Some trade or other names: 3-Hexyl-1-hydroxy-7, 8, 9, 10-Tetrahydro-6, 6, 9-trimethyl-6H-dibenzo (b,d) pyran; Snyhexyl.
(25) Peyote (7415), including:
(A) all parts of the plant that are classified botanically as lophophora williamsii lemaire, whether growing or not;
(B) the seeds thereof;
(C) any extract from any part of the plant; and
(D) every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or extracts.
(26) N-ethyl-3-piperidyl benzilate (7482). Other name: DMZ.
(27) N-hydroxy-3,4-methylenedioxyamphetamine (7402). Other names: N-hydroxy-alpha-methyl-3,4 (methylenedioxy)phenethylamine; and N-hydroxy MDA.
(28) N-methyl-3-piperidyl benzilate (7484). Other name: LBJ.
(29) Psilocybin (7437).
(30) Psilocyn (7438).
(31) Tetrahydrocannabinols (7370), including synthetic equivalents of the substances contained in the plant, or in the resinous extractives of Cannabis, sp. and synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as:
(A) .1 cis or trans tetrahydrocannabinol, and their optical isomers; (B) .6 cis or trans tetrahydrocannabinol, and their optical isomers; and
(C) .3,4 cis or trans tetrahydrocannabinol, and their optical isomers.
Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions are covered. Other name: THC.
(32) Ethylamine analog of phencyclidine (7455). Some trade or other names: N-Ethyl-1-phenylcyclohexylamine; (1-phenylcyclohexyl) ethylamine; N-(1-phenylcyclohexyl) ethylamine; cyclohexamine; PCE.
(33) Pyrrolidine analog of phencyclidine (7458). Some trade or other names: 1-(1-phenylcyclohexyl)-pyrrolidine; PCPy; PHP.
(34) Thiophene analog of phencyclidine (7470). Some trade or other names: 1-(1-(2-thienyl) cyclohexyl) piperidine; 2-Thienyl Analog of Phencyclidine; TPCP.
(35) Synthetic cannabinoids, including a substance containing one (1) or more of the following chemical compounds:
(A) JWH-015 ((2-Methyl-1-propyl-1H- indol-3-yl)-1-naphthalenylmethanone).
(B) JWH-018 (1-pentyl-3-(1-naphthoyl)indole).
(C) JWH-019 (1-hexyl-3-(naphthalen-1-oyl)indole).
(D) JWH-073 (naphthalen-1-yl- (1-butylindol-3-yl)methanone).
(E) JWH-081 (4-methoxynaphthalen- 1-yl- (1-pentylindol- 3-yl)methanone).
(F) JWH-122 (1-Pentyl-3-(4-methyl-1-naphthoyl)indole).
(G) JWH-200 ((1-(2-morpholin-4-ylethyl)indol-3-yl)- naphthalen-1-ylmethanone).
(H) JWH-250 (1-pentyl-3-(2-methoxyphenylacetyl)indole).
(I) JWH-251 (1-pentyl-3-(2-methylphenylacetyl)indole).
(J) JWH-398 (1-pentyl-3-(4-chloro-1-naphthoyl)indole).
(K) HU-210 ((6aR,10aR)- 9-(Hydroxymethyl)- 6,6-dimethyl- 3-(2-methyloctan-2-yl)- 6a,7,10,10a- tetrahydrobenzo [c]chromen- 1-ol).
(L) HU-211 ((6aS,10aS)-9-(Hydroxymethyl)- 6,6-dimethyl- 3-(2-methyloctan-2-yl)- 6a,7,10,10a-tetrahydrobenzo [c]chromen-1-ol).
(M) HU-308 ([(1R,2R,5R)-2-[2,6-dimethoxy-4- (2-methyloctan- 2-yl)phenyl]- 7,7-dimethyl-4-bicyclo[3.1.1]hept-3-enyl] methanol).
(N) HU-331 (3-hydroxy-2- [(1R,6R)-3-methyl-6- (1-methylethenyl)-2 -cyclohexen-1-yl]-5 -pentyl-2,5-cyclohexadiene-1,4-dione).
(O) CP 55,940 (2-[(1R,2R,5R)-5-hydroxy- 2-(3-hydroxypropyl) cyclohexyl]- 5- (2-methyloctan-2-yl)phenol).
(P) CP 47,497 (2-[(1R,3S)-3-hydroxycyclohexyl]- 5- (2-methyloctan-2-yl)phenol) and its homologues. (Q) WIN 55212-2 ((R)-(+)-[2,3-Dihydro-5-methyl-3- (4-morpholinylmethyl) pyrrolo [1,2,3-de)- 1,4- benzoxazin- 6-yl]-1-napthalenylmethanone).
(R) RCS-4 ((4-methoxyphenyl) (1-pentyl-1H-indol-3-yl)methanone).
(S) RCS-8 (1-(1-(2-cyclohexylethyl)- 1H-indol-3-yl)-2-(2-methoxyphenyl)ethanone).
(T) 4-Methylmethcathinone. Other name: mephedrone.
(U) 3,4-Methylenedioxymethcathinone. Other name: methylone.
(V) Fluoromethcathinone.
(W) 4-Methoxymethcathinone. Other name: methedrone.
(X) 4-Ethylmethcathinone. Other name: 4-EMC.
(Y) Methylenedioxypyrovalerone. Other name: MDPV.
(36) Salvia divinorum or salvinorin A, including:
(A) all parts of the plant that are classified botanically as salvia divinorum, whether growing or not;
(B) the seeds of the plant;
(C) any extract from any part of the plant; and
(D) every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or extracts.
(e) Depressants. Unless specifically excepted in a rule adopted by the board or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:
Gamma-hydroxybutyric acid (other names include GHB; gamma-hydroxybutyrate; 4-hydroxybutanoic acid; sodium oxybate; sodium oxybutyrate) (2010)
Mecloqualone (2572)
Methaqualone (2565)
(f) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:
([+/-]) cis-4-methylaminorex (([+/-])cis-4,5- dihydro-4-methyl-5-phenyl-2-oxazolamine) (1590)
Aminorex (1585). Other names: aminoxaphen; 2-amino-5-phenyl-2-oxazoline; or 4,5-dihydro-5-phenyl-2-oxazolamine.
Cathinone (1235). Some trade or other names: 2-amino-1-phenyl-1-propanone; alpha-aminopropiophenone; 2-aminopropiophenone; and norephedrone.
Fenethylline (1503).
N-Benzylpiperazine (7493). Other names: BZP; and 1-benzylpiperazine.
N-ethylamphetamine (1475) Methcathinone (1237) Some other trade names: 2-Methylamino-1-Phenylpropan-I-one; Ephedrone; Monomethylpropion; UR 1431.
N, N-dimethylamphetamine (1480). Other names: N, N-alpha-trimethyl-benzeneethanamine; and N, N-alpha-trimethylphenethylamine.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1979, P.L.303, SEC.3; Acts 1981, P.L.170, SEC.2; P.L.333-1983, SEC.1; P.L.327-1985, SEC.1; P.L.156-1986, SEC.4; P.L.200-1987, SEC.7; P.L.163-1994, SEC.3; P.L.2-1996, SEC.286; P.L.288-2001, SEC.15; P.L.22-2008, SEC.1; P.L.138-2011, SEC.12; P.L.182-2011, SEC.12; P.L.6-2012, SEC.233.

IC 35-48-2-4 Version b
Schedule I
Note: This version of section effective 3-15-2012 until 7-1-2012. See also preceding version of this section, effective until 3-15-2012, and following version of this section, effective 7-1-2012.
Sec. 4. (a) The controlled substances listed in this section are included in schedule I.
(b) Opiates. Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted by rule of the board or unless listed in another schedule, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4- piperidinyl]-N-phenylacetamide) (9815)
Acetylmethadol (9601)
Allylprodine (9602)
Alpha-methylthiofentanyl (N-[1-methyl-2-(2- thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide) (9832)
Alphacetylmethadol (9603)
Alphameprodine (9604)
Alphamethadol (9605)
Alphamethylfentanyl (9814)
Benzethidine (9606)
Beta-hydroxy-3-methylfentanyl (9831). Other name: N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl
]-N-phenylpropanamide
Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2- phenethyl)-4-piperidinyl]-N-phenylpropanamide) (9830)
Betacetylmethadol (9607)
Betameprodine (9608)
Betamethadol (9609)
Betaprodine (9611)
Clonitazene (9612)
Dextromoramide (9613)
Diampromide (9615)
Diethylthiambutene (9616)
Difenoxin (9168) Dimenoxadol (9617)
Dimepheptanol (9618)
Dimethylthiambutene (9619)
Dioxaphetyl butyrate (9621)
Dipipanone (9622)
Ethylmethylthiambutene (9623)
Etonitazene (9624)
Etoxeridine (9625)
Furethidine (9626)
Hydroxypethidine (9627)
Ketobemidone (9628)
Levomoramide (9629)
Levophenacylmorphan (9631)
3-Methylfentanyl [N-[3-methyl-1-(2-phenylethyl)-4-
piperidyl]-N-phenyl-propanimide](9813)
3-Methylthiofentanyl (N-[(3-methyl-1-(2-thienyl)ethyl-4- piperidinyl]-N-phenylpropanamide) (9833)
MPPP (1-methyl-4-phenyl-4-propionoxypiperidine) (9961)
Morpheridine (9632)
N-[1-benzyl-4-piperidyl]-N-phenylpropanamide (benzylfentanyl), including any isomers, salts, or salts of isomers (9818)
N-[1-(2-thienyl)methyl-4-piperidyl]-N-phenylpropanamide (thenylfentanyl), including any isomers, salts, or salts of isomers (9834)
Noracymethadol (9633)
Norlevorphanol (9634)
Normethadone (9635)
Norpipanone (9636)
Para-fluorofentanyl (N-(4-fluorophenyl)-N- [1-(2-phenethyl)-4-piperidinyl] propanamide (9812)
Phenadoxone (9637)
Phenampromide (9638)
Phenomorphan (9647)
Phenoperidine (9641)
PEPAP [1-(2-phenethyl)-4-phenyl-4-acetoxypiperidine] (9663)
Piritramide (9642)
Proheptazine (9643)
Properidine (9644)
Propiram (9649)
Racemoramide (9645)
Thiofentanyl (N-phenyl-N-[ 1-(2-thienyl)ethyl-4- piperidinyl]-propanamide) (9835)
Tilidine (9750)
Trimeperidine (9646)

(c) Opium derivatives. Any of the following opium derivatives, their salts, isomers, and salts of isomers, unless specifically excepted by rule of the board or unless listed in another schedule, whenever the existence of these salts, isomers, and salts of isomers is possible

within the specific chemical designation:
Acetorphine (9319)
Acetyldihydrocodeine (9051)
Benzylmorphine (9052)
Codeine methylbromide (9070)
Codeine-N-Oxide (9053)
Cyprenorphine (9054)
Desomorphine (9055)
Dihydromorphine (9145)
Drotebanol (9335)
Etorphine (except hydrochloride salt) (9056)
Heroin (9200)
Hydromorphinol (9301)
Methyldesorphine (9302)
Methyldihydromorphine (9304)
Morphine methylbromide (9305)
Morphine methylsulfonate (9306)
Morphine-N-Oxide (9307)
Myrophine (9308)
Nicocodeine (9309)
Nicomorphine (9312)
Normorphine (9313)
Pholcodine (9314)
Thebacon (9315)
(d) Hallucinogenic substances. Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic, psychedelic, or psychogenic substances, their salts, isomers, and salts of isomers, unless specifically excepted by rule of the board or unless listed in another schedule, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) 1-[1-(2-thienyl)cyclohexyl]pyrrolidine (7473). Other name: TCPy.
(2) 4-Bromo-2, 5-Dimethoxyamphetamine (7391). Some trade or other names: 4-Bromo-2, 5-Dimethoxy-a-methylphenethylamine; 4-Bromo-2, 5-DMA.
(3) 4-Bromo-2, 5-dimethoxphenethylamine (7392). Some trade or other names:
2-[4-bromo-2,5-dimethoxyphenyl]-1-aminoethane; alpha-desmethyl DOB; 2C-B, Nexus.
(4) 2, 5-Dimethoxy-4-ethylamphet-amine (7399). Other name: DOET.
(5) 2, 5-Dimethoxy-4-(n)-propylthiophenethylamine (7348). Other name: 2C-T-7.
(6) 2, 5-Dimethoxyamphetamine (7396). Some trade or other names: 2, 5-Dimethoxy-a-methylphenethylamine; 2, 5-DMA.
(7) 4-Methoxyamphetamine (7411). Some trade or other names: 4-Methoxy-a-methylphenethylamine; Paramethoxyamphetamine; PMA.
(8) 5-Methoxy-3, 4-methylenedioxy amphetamine (7401).

Other Name: MMDA.
(9) 5-Methoxy-N, N-diisopropyltryptamine, including any isomers, salts, or salts of isomers (7439). Other name: 5-MeO-DIPT.
(10) 4-methyl-2, 5-dimethoxyamphetamine (7395). Some trade and other names: 4-methyl-2, 5-dimethoxy-a-methylphenethylamine; DOM; and STP.
(11) 3, 4-methylenedioxy amphetamine (7400). Other name: MDA.
(12) 3,4-methylenedioxy-N-ethylamphetamine (7404). Other names: N-ethyl-alpha-methyl-3,4(methylenedioxy) phenethylamine; N-ethyl MDA; MDE; and MDEA.
(13) 3, 4-methylenedioxymethamphetamine (MDMA) (7405).
(14) 3, 4, 5-trimethoxy amphetamine (7390). Other name: TMA.
(15) Alpha-ethyltryptamine (7249). Some trade and other names: Etryptamine; Monase; [alpha]-ethyl-1H-indole-3-ethanamine; 3-(2-aminobutyl) indole; [alpha]-ET; and AET.
(16) Alpha-methyltryptamine (7432). Other name: AMT.
(17) Bufotenine (7433). Some trade and other names: 3-(B-Dimethylaminoethyl)-5-hydroxyindole; 3-(2-dimethylaminonethyl)-5-indolol; N, N-dimethylserotonin; 5-hydroxy-N, N-dimethyltryptamine; mappine.
(18) Diethyltryptamine (7434). Some trade or other names: N, N-Diethyltryptamine; DET.
(19) Dimethyltrytamine (7435). Some trade or other names: DMT.
(20) Ibogaine (7260). Some trade and other names: 7-Ethyl-6, 6b, 7, 8, 9, 10, 12, 13-octahydro-2-methoxy-6, 9-methano-5H-pyrido (1', 2': 1, 2, azepino 4, 5-b) indole; tabernanthe iboga.
(21) Lysergic acid diethylamide (7315). Other name: LSD.
(22) Marijuana (7360).
(23) Mescaline (7381).
(24) Parahexyl (7374). Some trade or other names: 3-Hexyl-1-hydroxy-7, 8, 9, 10-Tetrahydro-6, 6, 9-trimethyl-6H-dibenzo (b,d) pyran; Snyhexyl.
(25) Peyote (7415), including:
(A) all parts of the plant that are classified botanically as lophophora williamsii lemaire, whether growing or not;
(B) the seeds thereof;
(C) any extract from any part of the plant; and
(D) every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or extracts.
(26) N-ethyl-3-piperidyl benzilate (7482). Other name: DMZ.
(27) N-hydroxy-3,4-methylenedioxyamphetamine (7402). Other names: N-hydroxy-alpha-methyl-3,4 (methylenedioxy)phenethylamine; and N-hydroxy MDA. (28) N-methyl-3-piperidyl benzilate (7484). Other name: LBJ.
(29) Psilocybin (7437).
(30) Psilocyn (7438).
(31) Tetrahydrocannabinols (7370), including synthetic equivalents of the substances contained in the plant, or in the resinous extractives of Cannabis, sp. and synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as:
(A) .1 cis or trans tetrahydrocannabinol, and their optical isomers;
(B) .6 cis or trans tetrahydrocannabinol, and their optical isomers; and
(C) .3,4 cis or trans tetrahydrocannabinol, and their optical isomers.
Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions are covered. Other name: THC.
(32) Ethylamine analog of phencyclidine (7455). Some trade or other names: N-Ethyl-1-phenylcyclohexylamine; (1-phenylcyclohexyl) ethylamine; N-(1-phenylcyclohexyl) ethylamine; cyclohexamine; PCE.
(33) Pyrrolidine analog of phencyclidine (7458). Some trade or other names: 1-(1-phenylcyclohexyl)-pyrrolidine; PCPy; PHP.
(34) Thiophene analog of phencyclidine (7470). Some trade or other names: 1-(1-(2-thienyl) cyclohexyl) piperidine; 2-Thienyl Analog of Phencyclidine; TPCP.
(35) Synthetic drugs (as defined in IC 35-41-1-26.3).

(36) Salvia divinorum or salvinorin A, including:
(A) all parts of the plant that are classified botanically as salvia divinorum, whether growing or not;
(B) the seeds of the plant;
(C) any extract from any part of the plant; and
(D) every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or extracts.
(e) Depressants. Unless specifically excepted in a rule adopted by the board or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

Gamma-hydroxybutyric acid (other names include GHB; gamma-hydroxybutyrate; 4-hydroxybutanoic acid; sodium oxybate; sodium oxybutyrate) (2010)
Mecloqualone (2572)
Methaqualone (2565)

(f) Stimulants. Unless specifically excepted or unless listed in

another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

([+/-]) cis-4-methylaminorex (([+/-])cis-4,5- dihydro-4-methyl-5-phenyl-2-oxazolamine) (1590)
Aminorex (1585). Other names: aminoxaphen; 2-amino-5-phenyl-2-oxazoline; or 4,5-dihydro-5-phenyl-2-oxazolamine.
Cathinone (1235). Some trade or other names: 2-amino-1-phenyl-1-propanone; alpha-aminopropiophenone; 2-aminopropiophenone; and norephedrone.
Fenethylline (1503).
N-Benzylpiperazine (7493). Other names: BZP; and 1-benzylpiperazine.
N-ethylamphetamine (1475)
Methcathinone (1237) Some other trade names: 2-Methylamino-1-Phenylpropan-I-one; Ephedrone; Monomethylpropion; UR 1431.
N, N-dimethylamphetamine (1480). Other names: N, N-alpha-trimethyl-benzeneethanamine; and N, N-alpha-trimethylphenethylamine.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1979, P.L.303, SEC.3; Acts 1981, P.L.170, SEC.2; P.L.333-1983, SEC.1; P.L.327-1985, SEC.1; P.L.156-1986, SEC.4; P.L.200-1987, SEC.7; P.L.163-1994, SEC.3; P.L.2-1996, SEC.286; P.L.288-2001, SEC.15; P.L.22-2008, SEC.1; P.L.138-2011, SEC.12; P.L.182-2011, SEC.12; P.L.6-2012, SEC.233; P.L.78-2012, SEC.12.

IC 35-48-2-4 Version c
Schedule I
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 3-15-2012, and preceding version of this section, effective 3-15-2012 until 7-1-2012.
Sec. 4. (a) The controlled substances listed in this
section are included in schedule I.
(b) Opiates. Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted by rule of the board or unless listed in another schedule, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:
Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4- piperidinyl]-N-phenylacetamide) (9815)
Acetylmethadol (9601)
Allylprodine (9602)
Alpha-methylthiofentanyl (N-[1-methyl-2-(2-
thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide) (9832)
Alphacetylmethadol (9603)
Alphameprodine (9604) Alphamethadol (9605)
Alphamethylfentanyl (9814)
Benzethidine (9606)
Beta-hydroxy-3-methylfentanyl (9831). Other name: N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl
]-N-phenylpropanamide
Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-
phenethyl)-4-piperidinyl]-N-phenylpropanamide) (9830)
Betacetylmethadol (9607)
Betameprodine (9608)
Betamethadol (9609)
Betaprodine (9611)
Clonitazene (9612)
Dextromoramide (9613)
Diampromide (9615)
Diethylthiambutene (9616)
Difenoxin (9168)
Dimenoxadol (9617)
Dimepheptanol (9618)
Dimethylthiambutene (9619)
Dioxaphetyl butyrate (9621)
Dipipanone (9622)
Ethylmethylthiambutene (9623)
Etonitazene (9624)
Etoxeridine (9625)
Furethidine (9626)
Hydroxypethidine (9627)
Ketobemidone (9628)
Levomoramide (9629)
Levophenacylmorphan (9631)
3-Methylfentanyl [N-[3-methyl-1-(2-phenylethyl)-4-
piperidyl]-N-phenyl-propanimide](9813)
3-Methylthiofentanyl (N-[(3-methyl-1-(2-thienyl)ethyl-4- piperidinyl]-N-phenylpropanamide) (9833)
MPPP (1-methyl-4-phenyl-4-propionoxypiperidine) (9961)
Morpheridine (9632)
N-[1-benzyl-4-piperidyl]-N-phenylpropanamide (benzylfentanyl), including any isomers, salts, or salts of isomers (9818)
N-[1-(2-thienyl)methyl-4-piperidyl]-N-phenylpropanamide (thenylfentanyl), including any isomers, salts, or salts of isomers (9834)
Noracymethadol (9633)
Norlevorphanol (9634)
Normethadone (9635)
Norpipanone (9636)
Para-fluorofentanyl (N-(4-fluorophenyl)-N-
[1-(2-phenethyl)-4-piperidinyl] propanamide (9812)
Phenadoxone (9637)
Phenampromide (9638) Phenomorphan (9647)
Phenoperidine (9641)
PEPAP [1-(2-phenethyl)-4-phenyl-4-acetoxypiperidine] (9663)
Piritramide (9642)
Proheptazine (9643)
Properidine (9644)
Propiram (9649)
Racemoramide (9645)
Thiofentanyl (N-phenyl-N-[ 1-(2-thienyl)ethyl-4-
piperidinyl]-propanamide) (9835)
Tilidine (9750)
Trimeperidine (9646)
(c) Opium derivatives. Any of the following opium derivatives, their salts, isomers, and salts of isomers, unless specifically excepted by rule of the board or unless listed in another schedule, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:
Acetorphine (9319)
Acetyldihydrocodeine (9051)
Benzylmorphine (9052)
Codeine methylbromide (9070)
Codeine-N-Oxide (9053)
Cyprenorphine (9054)
Desomorphine (9055)
Dihydromorphine (9145)
Drotebanol (9335)
Etorphine (except hydrochloride salt) (9056)
Heroin (9200)
Hydromorphinol (9301)
Methyldesorphine (9302)
Methyldihydromorphine (9304)
Morphine methylbromide (9305)
Morphine methylsulfonate (9306)
Morphine-N-Oxide (9307)
Myrophine (9308)
Nicocodeine (9309)
Nicomorphine (9312)
Normorphine (9313)
Pholcodine (9314)
Thebacon (9315)
(d) Hallucinogenic substances. Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic, psychedelic, or psychogenic substances, their salts, isomers, and salts of isomers, unless specifically excepted by rule of the board or unless listed in another schedule, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:
(1) 1-[1-(2-thienyl)cyclohexyl]pyrrolidine (7473). Other name: TCPy.
(2) 4-Bromo-2, 5-Dimethoxyamphetamine (7391). Some trade

or other names: 4-Bromo-2, 5-Dimethoxy-a-methylphenethylamine; 4-Bromo-2, 5-DMA.
(3) 4-Bromo-2, 5-dimethoxphenethylamine (7392). Some trade or other names:
2-[4-bromo-2,5-dimethoxyphenyl]-1-aminoethane; alpha-desmethyl DOB; 2C-B, Nexus.
(4) 2, 5-Dimethoxy-4-ethylamphet-amine (7399). Other name: DOET.
(5) 2, 5-Dimethoxy-4-(n)-propylthiophenethylamine (7348). Other name: 2C-T-7.
(6) 2, 5-Dimethoxyamphetamine (7396). Some trade or other names: 2, 5-Dimethoxy-a-methylphenethylamine; 2, 5-DMA.
(7) 4-Methoxyamphetamine (7411). Some trade or other names: 4-Methoxy-a-methylphenethylamine; Paramethoxyamphetamine; PMA.
(8) 5-Methoxy-3, 4-methylenedioxy amphetamine (7401). Other Name: MMDA.
(9) 5-Methoxy-N, N-diisopropyltryptamine, including any isomers, salts, or salts of isomers (7439). Other name: 5-MeO-DIPT.
(10) 4-methyl-2, 5-dimethoxyamphetamine (7395). Some trade and other names: 4-methyl-2,
5-dimethoxy-a-methylphenethylamine; DOM; and STP.
(11) 3, 4-methylenedioxy amphetamine (7400). Other name: MDA.
(12) 3,4-methylenedioxy-N-ethylamphetamine (7404). Other names: N-ethyl-alpha-methyl-3,4(methylenedioxy) phenethylamine; N-ethyl MDA; MDE; and MDEA.
(13) 3, 4-methylenedioxymethamphetamine (MDMA) (7405).
(14) 3, 4, 5-trimethoxy amphetamine (7390). Other name: TMA.
(15) Alpha-ethyltryptamine (7249). Some trade and other names: Etryptamine; Monase; [alpha]-ethyl-1H-indole-3-ethanamine; 3-(2-aminobutyl) indole; [alpha]-ET; and AET.
(16) Alpha-methyltryptamine (7432). Other name: AMT.
(17) Bufotenine (7433). Some trade and other names: 3-(B-Dimethylaminoethyl)-5-hydroxyindole;
3-(2-dimethylaminonethyl)-5-indolol; N, N-dimethylserotonin; 5-hydroxy-N, N-dimethyltryptamine; mappine.
(18) Diethyltryptamine (7434). Some trade or other names: N, N-Diethyltryptamine; DET.
(19) Dimethyltrytamine (7435). Some trade or other names: DMT.
(20) Ibogaine (7260). Some trade and other names: 7-Ethyl-6, 6b, 7, 8, 9, 10, 12, 13-octahydro-2-methoxy-6, 9-methano-5H-pyrido (1', 2': 1, 2, azepino 4, 5-b) indole; tabernanthe iboga.
(21) Lysergic acid diethylamide (7315). Other name: LSD.
(22) Marijuana (7360). (23) Mescaline (7381).
(24) Parahexyl (7374). Some trade or other names: 3-Hexyl-1-hydroxy-7, 8, 9, 10-Tetrahydro-6, 6, 9-trimethyl-6H-dibenzo (b,d) pyran; Snyhexyl.
(25) Peyote (7415), including:
(A) all parts of the plant that are classified botanically as lophophora williamsii lemaire, whether growing or not;
(B) the seeds thereof;
(C) any extract from any part of the plant; and
(D) every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or extracts.
(26) N-ethyl-3-piperidyl benzilate (7482). Other name: DMZ.
(27) N-hydroxy-3,4-methylenedioxyamphetamine (7402). Other names: N-hydroxy-alpha-methyl-3,4
(methylenedioxy)phenethylamine; and N-hydroxy MDA.
(28) N-methyl-3-piperidyl benzilate (7484). Other name: LBJ.
(29) Psilocybin (7437).
(30) Psilocyn (7438).
(31) Tetrahydrocannabinols (7370), including synthetic equivalents of the substances contained in the plant, or in the resinous extractives of Cannabis, sp. and synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as:
(A) .1 cis or trans tetrahydrocannabinol, and their optical isomers;
(B) .6 cis or trans tetrahydrocannabinol, and their optical isomers; and
(C) .3,4 cis or trans tetrahydrocannabinol, and their optical isomers.
Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions are covered. Other name: THC.
(32) Ethylamine analog of phencyclidine (7455). Some trade or other names: N-Ethyl-1-phenylcyclohexylamine; (1-phenylcyclohexyl) ethylamine; N-(1-phenylcyclohexyl) ethylamine; cyclohexamine; PCE.
(33) Pyrrolidine analog of phencyclidine (7458). Some trade or other names: 1-(1-phenylcyclohexyl)-pyrrolidine; PCPy; PHP.
(34) Thiophene analog of phencyclidine (7470). Some trade or other names: 1-(1-(2-thienyl) cyclohexyl) piperidine; 2-Thienyl Analog of Phencyclidine; TPCP.
(35) Synthetic drugs (as defined in IC 35-31.5-2-321).
(36) Salvia divinorum or salvinorin A, including:
(A) all parts of the plant that are classified botanically as salvia divinorum, whether growing or not;
(B) the seeds of the plant;
(C) any extract from any part of the plant; and
(D) every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or extracts. (e) Depressants. Unless specifically excepted in a rule adopted by the board or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:
Gamma-hydroxybutyric acid (other names include GHB; gamma-hydroxybutyrate; 4-hydroxybutanoic acid; sodium oxybate; sodium oxybutyrate) (2010)
Mecloqualone (2572)
Methaqualone (2565)
(f) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:
([+/-]) cis-4-methylaminorex (([+/-])cis-4,5-
dihydro-4-methyl-5-phenyl-2-oxazolamine) (1590)
Aminorex (1585). Other names: aminoxaphen; 2-amino-5-phenyl-2-oxazoline; or
4,5-dihydro-5-phenyl-2-oxazolamine.
Cathinone (1235). Some trade or other names: 2-amino-1-phenyl-1-propanone; alpha-aminopropiophenone; 2-aminopropiophenone; and norephedrone.
Fenethylline (1503).
N-Benzylpiperazine (7493). Other names: BZP; and 1-benzylpiperazine.
N-ethylamphetamine (1475)
Methcathinone (1237) Some other trade names: 2-Methylamino-1-Phenylpropan-I-one; Ephedrone; Monomethylpropion; UR 1431.
N, N-dimethylamphetamine (1480). Other names: N, N-alpha-trimethyl-benzeneethanamine; and N, N-alpha-trimethylphenethylamine.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1979, P.L.303, SEC.3; Acts 1981, P.L.170, SEC.2; P.L.333-1983, SEC.1; P.L.327-1985, SEC.1; P.L.156-1986, SEC.4; P.L.200-1987, SEC.7; P.L.163-1994, SEC.3; P.L.2-1996, SEC.286; P.L.288-2001, SEC.15; P.L.22-2008, SEC.1; P.L.138-2011, SEC.12; P.L.182-2011, SEC.12; P.L.6-2012, SEC.233; P.L.78-2012, SEC.12; P.L.114-2012, SEC.144.

IC 35-48-2-5
Schedule II tests
Sec. 5. (a) The board shall recommend placement of a substance in schedule II under this chapter if it finds that:
(1) the substance has high potential for abuse;
(2) the substance has currently accepted medical use in treatment in the United States, or currently accepted medical

use with severe restrictions; and
(3) the abuse of the substance may lead to severe psychological or physical dependence.
(b) The board may recommend placement of a substance in schedule II under this chapter if it finds that the substance is classified as a controlled substance in schedule II under federal law.
As added by Acts 1976, P.L.148, SEC.7. Amended by P.L.200-1987, SEC.8.

IC 35-48-2-6
Schedule II
Sec. 6. (a) The controlled substances listed in this section are included in schedule II.
(b) Any of the following substances, except those narcotic drugs listed in other schedules, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:
(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding apomorphine, dextrorphan, nalbuphine, naloxone, naltrexone, and their respective salts but including:
(A) raw opium (9600);
(B) opium extracts (9610);
(C) opium fluid extracts (9620);
(D) powdered opium (9639);
(E) granulated opium (9640);
(F) tincture of opium (9630);
(G) codeine (9050);
(H) dihydroetorphine (9334);
(I) ethylmorphine (9190);
(J) etorphine hydrochloride (9059);
(K) hydrocodone (9193);
(L) hydromorphone (9150);
(M) metopon (9260);
(N) morphine (9300);
(O) oxycodone (9143);
(P) oxymorphone (9652); and
(Q) thebaine (9333).
(2) Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in subdivision (b)(1) of this section, but not including the isoquinoline alkaloids of opium.
(3) Opium poppy and poppy straw.
(4) Cocaine (9041).
(5) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid, or powder form which contains the phenanthrene alkaloids of the opium poppy) (9670).
(c) Opiates. Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers whenever

the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:
Alfentanil (9737)
Alphaprodine (9010)
Anileridine (9020)
Bezitramide (9800)
Bulk dextropropoxyphene (nondosage forms) (9273)
Carfentanil (9743)
Dihydrocodeine (9120)
Diphenoxylate (9170)
Fentanyl (9801)
Isomethadone (9226)
Levo-alphacetylmethadol (9648). Other names: Levo-alpha-acetylmethadol; levomethadyl acetate; and LAAM.
Levomethorphan (9210)
Levorphanol (9220)
Metazocine (9240)
Methadone (9250)
Methadone-Intermediate, 4-cyano-2-dimethyl-amino-4, 4-diphenyl butane (9254)
Moramide-Intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane- carboxylic acid (9802)
Pethidine (Meperidine) (9230)

Pethidine-Intermediate- A, 4-cyano-1-methyl-4-phenylpiperidine (9232)
Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate (9233)

Pethidine-Intermediate-C,1-methyl-4-phenylpiperidine-4-carb oxylic acid (9234)
Phenazodine (9715)
Piminodine (9730)
Racemethorphan (9732)
Racemorphan (9733)
Remifentanil (9739)
Sufentanil (9740)
(d) Stimulants. Any material compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:
(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers (1100).
(2) Methamphetamine, including its salts, isomers, and salts of its isomers (1105).
(3) Phenmetrazine and its salts (1631).
(4) Methylphenidate (1724).
(e) Depressants. Unless specifically excepted by rule of the board or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the

existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:
Amobarbital (2125)
Glutethimide (2550)
Pentobarbital (2270)
Phencyclidine (7471)
Secobarbital (2315)
(f) Immediate precursors. Unless specifically excepted by rule of the board or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:
(1) Immediate precursor to amphetamine and methamphetamine: Phenylacetone (8501). Some trade or other names: phenyl-2-propanone; P2P; benzyl methyl ketone; methyl benzyl ketone.
(2) Immediate precursors to phencyclidine (PCP):
(A) 1-phenylcyclohexylamine (7460); or
(B) 1-piperidinocyclohexanecarbonitrile (PCC) (8603).
(g) Hallucinogenic substances:
Nabilone (7379). Other name: (+/-)-trans-3- (1,1-dimethylheptyl)-6, 6a, 7, 8, 10, 10a-hexahydro-1-hydroxy -6, 6-dimethyl-9H-dibenzo [b,d] pyran-9-one.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1979, P.L.303, SEC.4; Acts 1981, P.L.170, SEC.3; P.L.333-1983, SEC.2; P.L.77-1984, SEC.13; P.L.327-1985, SEC.2; P.L.156-1986, SEC.5; P.L.329-1987, SEC.1; P.L.31-1998, SEC.9; P.L.22-2008, SEC.2.

IC 35-48-2-7
Schedule III tests
Sec. 7. (a) The board shall recommend placement of a substance in schedule III under this chapter if it finds that:
(1) the substance has a potential for abuse less than the substances listed in schedule I and II under this chapter;
(2) the substance has currently accepted medical use in treatment in the United States; and
(3) abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.
(b) The board may recommend placement of a substance in schedule III under this chapter if it finds that the substance is classified as a controlled substance in schedule III under federal law.
As added by Acts 1976, P.L.148, SEC.7. Amended by P.L.200-1987, SEC.9.

IC 35-48-2-8
Schedule III
Sec. 8. (a) The controlled substances listed in this section are included in schedule III.
(b) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a

stimulant effect on the central nervous system, including its salts, isomers (whether optical, position, or geometric), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:
(1) Those compounds, mixtures, or preparations in dosage unit form containing any stimulant substances listed in schedule II which compounds, mixtures, or preparations were listed on April 1, 1986, as excepted compounds under 21 CFR 1308.32, and any other drug of the quantitative composition shown in that list for those drugs or that is the same except that it contains a lesser quantity of controlled substances (1405).
(2) Benzphetamine (1228).
(3) Chlorphentermine (1645).
(4) Clortermine (1647).
(5) Phendimetrazine (1615).
(c) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system:
(1) Any compound, mixture, or preparation containing:
(A) amobarbital (2126);
(B) secobarbital (2316);
(C) pentobarbital (2271); or
(D) any of their salts;
and one (1) or more other active medicinal ingredients which are not listed in any schedule.
(2) Any suppository dosage form containing:
(A) amobarbital (2126);
(B) secobarbital (2316);
(C) pentobarbital (2271); or
(D) any of their salts;
and approved by the Food and Drug Administration for marketing only as a suppository.
(3) Any substance which contains any quantity of a derivative of barbituric acid, or any salt thereof (2100).
(4) Chlorhexadol (2510).
(5) Embutramide (2020).
(6) Lysergic acid (7300).
(7) Lysergic acid amide (7310).
(8) Methyprylon (2575).
(9) Sulfondiethylmethane (2600).
(10) Sulfonethylmethane (2605).
(11) Sulfonmethane (2610).
(12) A combination product containing Tiletamine and Zolazepam or any salt thereof (Telazol) (7295).
(13) Any drug product containing gamma-hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application is approved under section 505 of the federal Food, Drug and Cosmetic Act, 21 U.S.C. 301 et seq. (2012).
(d) Nalorphine (a narcotic drug) (9400). (e) Narcotic Drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in the following limited quantities:
(1) Not more than 1.8 grams of codeine, per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium (9803).
(2) Not more than 1.8 grams of codeine, per 100 milliliters or not more than 90 milligrams per dosage unit, with one (1) or more active, nonnarcotic ingredients in recognized therapeutic amounts (9804).
(3) Not more than 300 milligrams of dihydrocodeinone, per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium (9805).
(4) Not more than 300 milligrams of dihydrocodeinone, per 100 milliliters or not more than 15 milligrams per dosage unit, with one (1) or more active nonnarcotic ingredients in recognized therapeutic amounts (9806).
(5) Not more than 1.8 grams of dihydrocodeine, per 100 milliliters or not more than 90 milligrams per dosage unit, with one (1) or more active, nonnarcotic ingredients in recognized therapeutic amounts (9807).
(6) Not more than 300 milligrams of ethylmorphine, per 100 milliliters or not more than 15 milligrams per dosage unit, with one (1) or more active, nonnarcotic ingredients in recognized therapeutic amounts (9808).
(7) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams or not more than 25 milligrams per dosage unit, with one (1) or more active, nonnarcotic ingredients in recognized therapeutic amounts (9809).
(8) Not more than 50 milligrams of morphine, per 100 milliliters or per 100 grams with one (1) or more active nonnarcotic ingredients in recognized therapeutic amounts (9810).
(9) Buprenorphine (9064).
(f) Anabolic steroid (as defined in 21 U.S.C. 802(41)(A) and 21 U.S.C. 802(41)(B)).
(g) The board shall except by rule any compound, mixture, or preparation containing any stimulant or depressant substance listed in subsections (b) through (e) from the application of any part of this article if the compound, mixture, or preparation contains one (1) or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.
(h) Any material, compound, mixture, or preparation which

contains any quantity of Ketamine (7285).
(i) Hallucinogenic substances:
Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a United States Food and Drug Administration approved drug product (7369).
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.2, SEC.86; Acts 1979, P.L.303, SEC.5; Acts 1981, P.L.170, SEC.4; P.L.333-1983, SEC.3; P.L.200-1987, SEC.10; P.L.48-1991, SEC.76; P.L.1-1994, SEC.171; P.L.31-1998, SEC.10; P.L.288-2001, SEC.16; P.L.22-2008, SEC.3.

IC 35-48-2-9
Schedule IV tests
Sec. 9. (a) The board shall recommend placement of a substance in schedule IV under this chapter if it finds that:
(1) the substance has a low potential for abuse relative to substances in schedule III under this chapter;
(2) the substance has currently accepted medical use in treatment in the United States; and
(3) abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances in schedule III under this chapter.
(b) The board may recommend placement of a substance in schedule IV under this chapter if it finds that the substance is classified as a controlled substance in schedule IV under federal law.
As added by Acts 1976, P.L.148, SEC.7. Amended by P.L.200-1987, SEC.11.

IC 35-48-2-10
Schedule IV
Sec. 10. (a) The controlled substances listed in this section are included in schedule IV.
(b) Narcotic drugs. Unless specifically excepted in a rule adopted by the board or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in the following limited quantities:
(1) Not more than 1 milligram of difenoxin (9618) and not less than 25 micrograms of atropine sulfate per dosage unit.
(2) Dextropropoxyphene (alpha- (+)-4-dimethylamino-1,2- diphenyl-3-methyl-2-propionoxybutane (9278).
(c) Depressants. Unless specifically excepted in a rule adopted by the board or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:
Alprazolam (2882).
Barbital (2145).
Bromazepam (2748). Camazepam (2749).
Carisoprodol.
Chloral betaine (2460).
Chloral hydrate (2465).
Chlordiazepoxide (2744).
Clobazam (2751).
Clonazepam (2737).
Clorazepate (2768).
Clotiazepam (2752).
Cloxazolam (2753).
Delorazepam (2754).
Diazepam (2765).
Dichloralphenazone (2467).
Estazolam (2756).
Ethchlorvynol (2540).
Ethinamate (2545).
Ethyl loflazepate (2758).
Fludiazepam (2759).
Flunitrazepam (2763).
Flurazepam (2767).
Halazepam (2762).
Haloxazolam (2771).
Ketazolam (2772).
Loprazolam (2773).
Lorazepam (2885).
Lormetazepam (2774).
Mebutamate (2800).
Medazepam (2836).
Meprobamate (2820).
Methohexital (2264).
Methylphenobarbital (mephobarbital) (2250).
Midazolam (2884).
Nimetazepam (2837).
Nitrazepam (2834).
Nordiazepam (2838).
Oxazepam (2835).
Oxazolam (2839).
Paraldehyde (2585).
Petrichloral (2591).
Phenobarbital (2285).
Pinazepam (2883).
Prazepam (2764).
Quazepam (2881).
Temazepam (2925).
Tetrazepam (2886).
Triazolam (2887).
Zaleplon (2781).
Zolpidem (Ambien) (2783).
Zopiclone (2784).
(d) Fenfluramine. Any material, compound, mixture, or

preparation which contains any quantity of the following substances, including its salts, isomers (whether optical, position, or geometric), and salts of such isomers, whenever the existence of such salts, isomers, and salts of isomers is possible.
Fenfluramine (1670).
(e) Stimulants. Unless specifically excepted in a rule adopted by the board or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, position, or geometric), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:
Cathine ((+)-norpseudoephedrine) (1230).
Diethylpropion (1610).
Fencamfamin (1760).
Fenproporex (1575).
Mazindol (1605).
Mefenorex (1580).
Modafinil (1680).
Phentermine (1640).
Pemoline (including organometallic complexes and chelates thereof) (1530).
Pipradrol (1750).
Sibutramine (1675).
SPA ((-)-1-dimethylamino-1,2-diphenylethane (1635).
(f) Other substances. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances including its salts:
Butorphanol (including its optical isomers) (9720).
Pentazocine (9709).
(g) The board may except by rule any compound, mixture, or preparation containing any depressant substance listed in subsection (b), (c), (d), (e), or (f) from the application of any part of this article if the compound, mixture, or preparation contains one (1) or more active medicinal ingredients not having a depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.344, SEC.2; Acts 1979, P.L.303, SEC.6; Acts 1981, P.L.170, SEC.5; P.L.333-1983, SEC.4; P.L.77-1984, SEC.14; P.L.200-1987, SEC.12; P.L.288-2001, SEC.17; P.L.8-2004, SEC.3; P.L.22-2008, SEC.4.

IC 35-48-2-11
Schedule V tests
Sec. 11. (a) The board shall recommend placement of a substance

in schedule V under this chapter if it finds that:
(1) the substance has low potential for abuse relative to the controlled substances listed in schedule IV under this chapter;
(2) the substance has currently accepted medical use in treatment in the United States; and
(3) the substance has limited physical dependence or psychological dependence liability relative to the controlled substances listed in schedule IV under this chapter.
(b) The board may recommend placement of a substance in schedule V under this chapter if it finds that the substance is classified as a controlled substance in schedule V under federal law.
As added by Acts 1976, P.L.148, SEC.7. Amended by P.L.200-1987, SEC.13.

IC 35-48-2-12
Schedule V
Sec. 12. (a) The controlled substances listed in this section are included in schedule V.
(b) Narcotic drugs containing nonnarcotic active medicinal ingredients. Any compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in the following quantities, which shall include one (1) or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone:
(1) Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams.
(2) Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams.
(3) Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams.
(4) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit.
(5) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams.
(6) Not more than 0.5 milligrams of difenoxin (9168), and not less than 25 micrograms of atropine sulfate per dosage unit.
(c) Pregabalin (2782).
(d) Pyrovalerone (1485).
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1979, P.L.303, SEC.7; Acts 1981, P.L.170, SEC.6; P.L.327-1985, SEC.3; P.L.22-2008, SEC.5.

IC 35-48-2-13
Repealed
(Repealed by Acts 1979, P.L.303, SEC.13.)

IC 35-48-2-14
Reclassification; rules Sec. 14. (a) The board may adopt rules under IC 4-22-2 to reclassify a controlled substance:
(1) from a more restrictive schedule to a less restrictive schedule; or
(2) as a substance that is not a controlled substance;
if the board finds that the substance qualifies for reclassification under this chapter and that the same reclassification has been made in a controlled substance schedule under federal law.
(b) If the board reclassifies a controlled substance under subsection (a), the board shall recommend the same reclassification to the general assembly under section 1 of this chapter.
(c) Notwithstanding a provision in this chapter that classifies a controlled substance in a more restrictive schedule than a rule adopted under subsection (a), a person who manufactures, distributes, dispenses, possesses, or uses a controlled substance in compliance with the requirements applicable to the less restrictive schedule to which a controlled substance is reclassified under subsection (a) does not commit an offense under this article.
(d) Notwithstanding a provision in this chapter that classifies a substance as a controlled substance, a person does not commit an offense under this article if the board has reclassified the controlled substance as a substance that is not a controlled substance.
As added by P.L.200-1987, SEC.14.



CHAPTER 3. REGISTRATION AND CONTROL

IC 35-48-3-2
Limited permits for entities operating animal shelters
Sec. 2. (a) Any humane society, animal control agency, or governmental entity operating an animal shelter or other animal impounding facility is entitled to receive a limited permit only for the purpose of buying, possessing, and using:
(1) sodium pentobarbital to euthanize injured, sick, homeless, or unwanted domestic pets and animals;
(2) ketamine and ketamine products to anesthetize or immobilize fractious domestic pets and animals; and
(3) a combination product containing tiletimine and zolazepam as an agent for the remote chemical capture of domestic pets or animals that otherwise cannot be restrained or captured.
(b) A humane society, animal control agency, or governmental entity entitled to receive a permit under this chapter must:
(1) apply to the board according to the rules established by the board;
(2) pay annually to the board a fee set by the board for the limited permit; and
(3) submit proof, as determined by the board, that the employees of an applicant who will handle a controlled substance are sufficiently trained to use and administer the controlled substance.
(c) All fees collected by the board under this section shall be credited to the state board of pharmacy account.
(d) Storage, handling, and use of controlled substances obtained according to this section are subject to the rules adopted by the board.
(e) Before issuing a permit under this section, the board may consult with the board of veterinary medical examiners.
As added by Acts 1976, P.L.148, SEC.7. Amended by P.L.193-1987, SEC.16; P.L.136-2001, SEC.1; P.L.84-2010, SEC.93.

IC 35-48-3-3
Registration requirements
Sec. 3. (a) Every person who manufactures or distributes any controlled substance within this state or who proposes to engage in the manufacture or distribution of any controlled substance within this state, must obtain biennially a registration issued by the board in

accordance with its rules.
(b) Every person who dispenses or proposes to dispense any controlled substance within Indiana must have a registration issued by the board in accordance with its rules. A registration issued to a dispenser under this subsection expires whenever the dispenser's license as a practitioner expires. The board shall renew a dispenser's registration under this subsection concurrently with any state license authorizing the dispenser to act as a practitioner.
(c) Persons registered by the board under this article to manufacture, distribute, dispense, or conduct research with controlled substances may possess, manufacture, distribute, dispense, or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of this chapter.
(d) The following persons need not register and may lawfully possess controlled substances under this article:
(1) An agent or employee of any registered manufacturer, distributor, or dispenser of any controlled substance if he is acting in the usual course of his business or employment.
(2) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any controlled substance is in the usual course of business or employment.
(3) An ultimate user or a person in possession of any controlled substance under a lawful order of a practitioner or in lawful possession of a schedule V substance.
(e) The board may waive by rule the requirement for registration of certain manufacturers, distributors, or dispensers if it finds it consistent with the public health and safety.
(f) A separate registration is required at each principal place of business or professional practice where the applicant manufactures, distributes, dispenses, or possesses controlled substances.
(g) The board may inspect the establishment of a registrant or applicant for registration in accordance with the board's rules.
As added by Acts 1976, P.L.148, SEC.7. Amended by P.L.156-1986, SEC.6.

IC 35-48-3-3.1
Expiration of controlled substance registration; renewal fees; notification of registrant of fees; evidence of extended registration
Sec. 3.1. (a) A registration to manufacture, distribute, or dispense a controlled substance that is:
(1) issued by the Indiana state board of pharmacy under this chapter, as effective April 30, 1986; and
(2) in effect on April 30, 1986;
does not expire until the date specified for renewal of the registration under section 3 of this chapter, as amended by P.L.156-1986. However, the registrant is liable for a prorated renewal fee proportionate to the fraction of the renewal period specified under section 3 of this chapter, as amended by P.L.156-1986, that the extended registration is in effect. (b) The health professions bureau shall:
(1) notify a registrant described under subsection (a) in writing of; and
(2) collect;
the amount of the prorated fee applicable to the registrant's extended registration.
(c) The health professions bureau shall issue to a registrant described under subsection (a) such evidence of the registrant's extended registration as the state board of pharmacy requires.
As added by P.L.220-2011, SEC.629.

IC 35-48-3-4
Registration
Sec. 4. (a) The board shall register an applicant to manufacture or distribute controlled substances unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the board shall consider:
(1) maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;
(2) compliance with applicable state and local law;
(3) any convictions of the applicant under any federal and state laws relating to any controlled substance;
(4) past experience in the manufacture or distribution of controlled substances, and the existence in the applicant's establishment of effective controls against diversion;
(5) furnishing by the applicant of false or fraudulent material in any application filed under this article;
(6) suspension or revocation of the applicant's federal registration to manufacture, distribute, or dispense controlled substances as authorized by federal law; and
(7) any other factors relevant to and consistent with the public health and safety.
(b) Registration under subsection (a) of this section does not entitle a registrant to manufacture and distribute controlled substances in schedules I or II other than those specified in the registration.
(c) Practitioners must be registered to dispense any controlled substances or to conduct research with controlled substances in schedules II through V if they are authorized to dispense or conduct research under the law of this state. The board need not require separate registration under this chapter for practitioners engaging in research with nonnarcotic controlled substances in schedules II through V where the registrant is already registered under this chapter in another capacity, to the extent authorized by his registration in that other capacity.
(d) Registration to conduct research or instructional activities with controlled substances in schedules I through V does not entitle a registrant to conduct research or instructional activities with controlled substances other than those approved by the board in

accordance with the registration.
(e) The board may consult with the board of veterinary medical examiners before issuing a registration to a person:
(1) who seeks to conduct research or instructional activities with controlled substances in schedules I through IV; and
(2) whose activities constitute the practice of veterinary medicine (as defined by IC 25-38.1-1-12).
(f) Compliance by manufacturers and distributors with the provisions of the federal law respecting registration (excluding fees) entitles them to be registered under this article.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1981, P.L.170, SEC.7; P.L.84-2010, SEC.94.

IC 35-48-3-5
Denial, revocation, and suspension of registration; reinstatement
Sec. 5. (a) An application for registration or reregistration submitted pursuant to and a registration issued under section 3 of this chapter to manufacture, distribute, or dispense a controlled substance may be denied, suspended, or revoked by the board upon a finding that the applicant or registrant:
(1) has furnished false or fraudulent material information in any application filed under this article;
(2) has violated any state or federal law relating to any controlled substance;
(3) has had the applicant's or registrant's federal registration suspended or revoked to manufacture, distribute, or dispense controlled substances; or
(4) has failed to maintain reasonable controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels.
(b) The board may limit revocation or suspension of a registration or the denial of an application for registration or reregistration to the particular controlled substance with respect to which grounds for revocation, suspension, or denial exist.
(c) If the board suspends or revokes a registration or denies an application for reregistration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation or denial order may be placed under seal. The board may require the removal of such substances from the premises. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation or denial order becoming final, all controlled substances may be forfeited to the state.
(d) The board shall promptly notify the drug enforcement administration of all orders suspending or revoking registration, all orders denying any application for registration or reregistration, and all forfeitures of controlled substances.
(e) If the Drug Enforcement Administration terminates, denies,

suspends, or revokes a federal registration for the manufacture, distribution, or dispensing of controlled substances, a registration issued by the board under this chapter is automatically suspended.
(f) The board may reinstate a registration that has been suspended under subsection (e), after a hearing, if the board is satisfied that the applicant is able to manufacture, distribute, or dispense controlled substances with reasonable skill and safety to the public. As a condition of reinstatement, the board may impose disciplinary or corrective measures authorized under IC 25-1-9-9 or this article.
(g) A registration issued under this chapter is automatically revoked if any state license authorizing a dispenser to act as a practitioner is revoked.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1981, P.L.170, SEC.8; P.L.197-2007, SEC.93; P.L.84-2010, SEC.95.

IC 35-48-3-6
Order to show cause
Sec. 6. (a) Before recommending a denial, suspension, or revocation of a registration, or before refusing a renewal of registration, the board shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked, or suspended, or why the renewal should not be denied. The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the board at a time and place not less than thirty (30) days after the date of service of the order, but in the case of a denial or renewal of registration the show cause order shall be served not later than thirty (30) days before the expiration of the registration. These proceedings shall be conducted in accordance with IC 4-21.5 without regard to any criminal prosecution or other proceeding. Proceedings to refuse renewal of registration shall not abate the existing registration, which shall remain in effect pending the outcome of the administrative hearing.
(b) The board may suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under section 4 of this chapter, or where renewal of registration is refused, if it finds that there is an imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the board or dissolved by a court of competent jurisdiction.
(c) If an applicant for reregistration (who is doing business under a registration previously granted and not revoked nor suspended) has applied for reregistration at least forty-five (45) days before the date on which the existing registration is due to expire, the existing registration of the applicant shall automatically be extended and continue in effect until the date on which the board so issues its order. The board may extend any other existing registration under the circumstances contemplated in this section even though the registrant failed to apply for reregistration at least forty-five (45) days before

expiration of the existing registration, with or without request by the registrant, if the board finds that such extension is not inconsistent with the public health and safety.
As added by Acts 1976, P.L.148, SEC.7. Amended by P.L.7-1987, SEC.166; P.L.84-2010, SEC.96.

IC 35-48-3-7
Records of registrants
Sec. 7. Records of Registrants. Persons registered to manufacture, distribute, or dispense controlled substances under this article shall keep records and maintain inventories in conformance with the record-keeping and inventory requirements of federal law and with any additional rules the board issues.
As added by Acts 1976, P.L.148, SEC.7.

IC 35-48-3-8
Order forms
Sec. 8. Order Forms. Controlled substances in schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with the provisions of federal law respecting order forms is deemed compliance with this section.
As added by Acts 1976, P.L.148, SEC.7.

IC 35-48-3-9
Prescriptions
Sec. 9. (a) Except for dosages medically required for a period of not more than forty-eight (48) hours that are dispensed by or on the direction of a practitioner or medication dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, no controlled substance in schedule II may be dispensed without the written or electronic prescription of a practitioner.
(b) In emergency situations, as defined by rule of the board, schedule II drugs may be dispensed upon oral prescription of a practitioner, reduced promptly to writing and filed by the pharmacy. Prescriptions shall be retained in conformity with the requirements of section 7 of this chapter. No prescription for a schedule II substance may be refilled.
(c) Except for dosages medically required for a period of not more than forty-eight (48) hours that are dispensed by or on the direction of a practitioner, or medication dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, a controlled substance included in schedule III or IV, which is a prescription drug as determined under IC 16-42-19, shall not be dispensed without a written, electronic, or oral prescription of a practitioner. The prescription shall not be filled or refilled more than six (6) months after the date thereof or be refilled more than five (5) times, unless renewed by the practitioner. Prescriptions for schedule III, IV, and V controlled substances may be transmitted by facsimile from the practitioner or the agent of the practitioner to a pharmacy. The facsimile prescription is equivalent to an original prescription to the

extent permitted under federal law.
(d) A controlled substance included in schedule V shall not be distributed or dispensed other than for a medical purpose.
As added by Acts 1976, P.L.148, SEC.7. Amended by P.L.2-1993, SEC.192; P.L.163-1994, SEC.4; P.L.204-2005, SEC.21; P.L.174-2011, SEC.5.

IC 35-48-3-10
Repealed
(Repealed by P.L.157-1999, SEC.2.)

IC 35-48-3-11
Treatment for weight reduction or to control obesity
Sec. 11. (a) Only a physician licensed under IC 25-22.5 may treat a patient with a Schedule III or Schedule IV controlled substance for the purpose of weight reduction or to control obesity.
(b) A physician licensed under IC 25-22.5 may not prescribe, dispense, administer, supply, sell, or give any amphetamine, sympathomimetic amine drug, or compound designated as a Schedule III or Schedule IV controlled substance under IC 35-48-2-8 and IC 35-48-2-10 for a patient for purposes of weight reduction or to control obesity, unless the physician does the following:
(1) Determines:
(A) through review of:
(i) the physician's records of prior treatment of the patient; or
(ii) the records of prior treatment of the patient provided by a previous treating physician or weight loss program;
that the physician's patient has made a reasonable effort to lose weight in a treatment program using a regimen of weight reduction based on caloric restriction, nutritional counseling, behavior modification, and exercise without using controlled substances; and
(B) that the treatment described in clause (A) has been ineffective for the physician's patient.
(2) Obtains a thorough history and performs a thorough physical examination of the physician's patient before initiating a treatment plan using a Schedule III or Schedule IV controlled substance for purposes of weight reduction or to control obesity.
(c) A physician licensed under IC 25-22.5 may not begin and shall discontinue using a Schedule III or Schedule IV controlled substance for purposes of weight reduction or to control obesity after the physician determines in the physician's professional judgment that:
(1) the physician's patient has failed to lose weight using a treatment plan involving the controlled substance;
(2) the controlled substance has provided a decreasing contribution toward further weight loss for the patient unless continuing to take the controlled substance is medically necessary or appropriate for maintenance therapy; (3) the physician's patient:
(A) has a history of; or
(B) shows a propensity for;
alcohol or drug abuse; or
(4) the physician's patient has consumed or disposed of a controlled substance in a manner that does not strictly comply with a treating physician's direction.
As added by P.L.157-1999, SEC.1. Amended by P.L.37-2001, SEC.1.



CHAPTER 4. OFFENSES RELATING TO CONTROLLED SUBSTANCES

IC 35-48-4-0.5
Controlled substance analog; schedule I controlled substance
Sec. 0.5. For purposes of this chapter, a "controlled substance analog" is considered to be a controlled substance in schedule I if the analog is in whole or in part intended for human consumption.
As added by P.L.225-2003, SEC.2.

IC 35-48-4-1
Dealing in cocaine or narcotic drug
Sec. 1. (a) A person who:
(1) knowingly or intentionally:
(A) manufactures;
(B) finances the manufacture of;
(C) delivers; or
(D) finances the delivery of;
cocaine or a narcotic drug, pure or adulterated, classified in schedule I or II; or
(2) possesses, with intent to:
(A) manufacture;
(B) finance the manufacture of;
(C) deliver; or
(D) finance the delivery of;
cocaine or a narcotic drug, pure or adulterated, classified in schedule I or II;
commits dealing in cocaine or a narcotic drug, a Class B felony, except as provided in subsection (b).
(b) The offense is a Class A felony if:
(1) the amount of the drug involved weighs three (3) grams or more;
(2) the person:
(A) delivered; or (B) financed the delivery of;
the drug to a person under eighteen (18) years of age at least three (3) years junior to the person; or
(3) the person manufactured, delivered, or financed the delivery of the drug:
(A) on a school bus; or
(B) in, on, or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.96; Acts 1979, P.L.303, SEC.8; P.L.296-1987, SEC.5; P.L.165-1990, SEC.3; P.L.296-1995, SEC.3; P.L.65-1996, SEC.11; P.L.17-2001, SEC.19; P.L.151-2006, SEC.22.

IC 35-48-4-1.1
Dealing in methamphetamine
Sec. 1.1. (a) A person who:
(1) knowingly or intentionally:
(A) manufactures;
(B) finances the manufacture of;
(C) delivers; or
(D) finances the delivery of;
methamphetamine, pure or adulterated; or
(2) possesses, with intent to:
(A) manufacture;
(B) finance the manufacture of;
(C) deliver; or
(D) finance the delivery of;
methamphetamine, pure or adulterated;
commits dealing in methamphetamine, a Class B felony, except as provided in subsection (b).
(b) The offense is a Class A felony if:
(1) the amount of the drug involved weighs three (3) grams or more;
(2) the person:
(A) delivered; or
(B) financed the delivery of;
the drug to a person under eighteen (18) years of age at least three (3) years junior to the person; or
(3) the person manufactured, delivered, or financed the delivery of the drug:
(A) on a school bus; or
(B) in, on, or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center.
As added by P.L.151-2006, SEC.23.
IC 35-48-4-2
Dealing in a schedule I, II, or III controlled substance
Sec. 2. (a) A person who:
(1) knowingly or intentionally:
(A) manufactures;
(B) finances the manufacture of;
(C) delivers; or
(D) finances the delivery of;
a controlled substance, pure or adulterated, classified in schedule I, II, or III, except marijuana, hash oil, hashish, salvia, or a synthetic cannabinoid; or
(2) possesses, with intent to:
(A) manufacture;
(B) finance the manufacture of;
(C) deliver; or
(D) finance the delivery of;
a controlled substance, pure or adulterated, classified in schedule I, II, or III, except marijuana, hash oil, hashish, salvia, or a synthetic cannabinoid;
commits dealing in a schedule I, II, or III controlled substance, a Class B felony, except as provided in subsection (b).
(b) The offense is a Class A felony if:
(1) the person:
(A) delivered; or
(B) financed the delivery of;
the substance to a person under eighteen (18) years of age at least three (3) years junior to the person; or
(2) the person delivered or financed the delivery of the substance:
(A) on a school bus; or
(B) in, on, or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.97; Acts 1979, P.L.303, SEC.9; P.L.296-1987, SEC.6; P.L.165-1990, SEC.4; P.L.296-1995, SEC.4; P.L.65-1996, SEC.12; P.L.17-2001, SEC.20; P.L.138-2011, SEC.13; P.L.182-2011, SEC.13.

IC 35-48-4-3
Dealing in a schedule IV controlled substance
Sec. 3. (a) A person who:
(1) knowingly or intentionally:
(A) manufactures;
(B) finances the manufacture of;
(C) delivers; or
(D) finances the delivery of;
a controlled substance, pure or adulterated, classified in

schedule IV; or
(2) possesses, with intent to manufacture or deliver, a controlled substance, pure or adulterated, classified in schedule IV;
commits dealing in a schedule IV controlled substance, a Class C felony, except as provided in subsection (b).
(b) The offense is a Class B felony if:
(1) the person:
(A) delivered; or
(B) financed the delivery of;
the substance to a person under eighteen (18) years of age at least three (3) years junior to the person; or
(2) the person delivered or financed the delivery of the substance:
(A) on a school bus; or
(B) in, on, or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.98; P.L.296-1987, SEC.7; P.L.165-1990, SEC.5; P.L.296-1995, SEC.5; P.L.65-1996, SEC.13; P.L.17-2001, SEC.21.

IC 35-48-4-4
Dealing in a schedule V controlled substance
Sec. 4. (a) A person who:
(1) knowingly or intentionally:
(A) manufactures;
(B) finances the manufacture of;
(C) delivers; or
(D) finances the delivery of;
a controlled substance, pure or adulterated, classified in schedule V; or
(2) possesses, with intent to:
(A) manufacture;
(B) finance the manufacture of;
(C) deliver; or
(D) finance the delivery of;
a controlled substance, pure or adulterated, classified in schedule V;
commits dealing in a schedule V controlled substance, a Class D felony, except as provided in subsection (b).
(b) The offense is a Class B felony if:
(1) the person:
(A) delivered; or
(B) financed the delivery of;
the substance to a person under eighteen (18) years of age at least three (3) years junior to the person; or
(2) the person delivered or financed the delivery of the substance: (A) on a school bus; or
(B) in, on, or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.99; P.L.296-1987, SEC.8; P.L.165-1990, SEC.6; P.L.296-1995, SEC.6; P.L.65-1996, SEC.14; P.L.17-2001, SEC.22.

IC 35-48-4-4.1
Dumping controlled substance waste
Sec. 4.1. (a) A person who dumps, discharges, discards, transports, or otherwise disposes of:
(1) chemicals, knowing the chemicals were used in the illegal manufacture of a controlled substance or an immediate precursor; or
(2) waste, knowing that the waste was produced from the illegal manufacture of a controlled substance or an immediate precursor;
commits dumping controlled substance waste, a Class D felony.
(b) It is not a defense in a prosecution under subsection (a) that the person did not manufacture the controlled substance or immediate precursor.
As added by P.L.17-2001, SEC.23.

IC 35-48-4-4.5
Dealing in a substance represented to be a controlled substance
Sec. 4.5. (a) A person who knowingly or intentionally delivers or finances the delivery of any substance, other than a controlled substance or a drug for which a prescription is required under federal or state law, that:
(1) is expressly or impliedly represented to be a controlled substance;
(2) is distributed under circumstances that would lead a reasonable person to believe that the substance is a controlled substance; or
(3) by overall dosage unit appearance, including shape, color, size, markings, or lack of markings, taste, consistency, or any other identifying physical characteristic of the substance, would lead a reasonable person to believe the substance is a controlled substance;
commits dealing in a substance represented to be a controlled substance, a Class D felony.
(b) In determining whether representations have been made, subject to subsection (a)(1), or whether circumstances of distribution exist, subject to subsection (a)(2), the trier of fact may consider, in addition to other relevant factors, the following:
(1) Statements made by the owner or other person in control of the substance, concerning the substance's nature, use, or effect. (2) Statements made by any person, to the buyer or recipient of the substance, that the substance may be resold for profit.
(3) Whether the substance is packaged in a manner uniquely used for the illegal distribution of controlled substances.
(4) Whether:
(A) the distribution included an exchange of, or demand for, money or other property as consideration; and
(B) the amount of the consideration was substantially greater than the reasonable retail market value of the substance.
As added by Acts 1981, P.L.305, SEC.1. Amended by P.L.210-1986, SEC.1; P.L.165-1990, SEC.7.

IC 35-48-4-4.6
Unlawful manufacture, distribution, or possession of counterfeit substance
Sec. 4.6. (a) A person who knowingly or intentionally:
(1) manufactures;
(2) finances the manufacture of;
(3) advertises;
(4) distributes; or
(5) possesses with intent to manufacture, finance the manufacture of, advertise, or distribute;
a substance described in section 4.5 of this chapter commits a Class C felony.
(b) A person who knowingly or intentionally possesses a substance described in section 4.5 of this chapter commits a Class C misdemeanor. However, the offense is a Class A misdemeanor if the person has a previous conviction under this section.
(c) In any prosecution brought under this section it is not a defense that the person believed the substance actually was a controlled substance.
(d) This section does not apply to the following:
(1) The manufacture, financing the manufacture of, processing, packaging, distribution, or sale of noncontrolled substances to licensed medical practitioners for use as placebos in professional practice or research.
(2) Persons acting in the course and legitimate scope of their employment as law enforcement officers.
(3) The retention of production samples of noncontrolled substances produced before September 1, 1986, where such samples are required by federal law.
As added by P.L.210-1986, SEC.2. Amended by P.L.165-1990, SEC.8; P.L.150-1999, SEC.1; P.L.225-2003, SEC.3.

IC 35-48-4-5
Dealing in a counterfeit substance
Sec. 5. A person who:
(1) knowingly or intentionally:
(A) creates;
(B) delivers; or (C) finances the delivery of;
a counterfeit substance; or
(2) possesses, with intent to:
(A) deliver; or
(B) finance the delivery of;
a counterfeit substance;
commits dealing in a counterfeit substance, a Class D felony.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.100; P.L.165-1990, SEC.9.

IC 35-48-4-6
Possession of cocaine or narcotic drug
Sec. 6. (a) A person who, without a valid prescription or order of a practitioner acting in the course of the practitioner's professional practice, knowingly or intentionally possesses cocaine (pure or adulterated) or a narcotic drug (pure or adulterated) classified in schedule I or II, commits possession of cocaine or a narcotic drug, a Class D felony, except as provided in subsection (b).
(b) The offense is:
(1) a Class C felony if:
(A) the amount of the drug involved (pure or adulterated) weighs three (3) grams or more; or
(B) the person was also in possession of a firearm (as defined in IC 35-47-1-5);
(2) a Class B felony if the person in possession of the cocaine or narcotic drug possesses less than three (3) grams of pure or adulterated cocaine or a narcotic drug:
(A) on a school bus; or
(B) in, on, or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center; and
(3) a Class A felony if the person possesses the cocaine or narcotic drug in an amount (pure or adulterated) weighing at least three (3) grams:
(A) on a school bus; or
(B) in, on, or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.101; Acts 1979, P.L.303, SEC.10; P.L.138-1983, SEC.3; P.L.296-1987, SEC.9; P.L.296-1995, SEC.7; P.L.65-1996, SEC.15; P.L.188-1999, SEC.7; P.L.17-2001, SEC.24; P.L.151-2006, SEC.24.

IC 35-48-4-6.1
Possession of methamphetamine Sec. 6.1. (a) A person who, without a valid prescription or order of a practitioner acting in the course of the practitioner's professional practice, knowingly or intentionally possesses methamphetamine (pure or adulterated) commits possession of methamphetamine, a Class D felony, except as provided in subsection (b).
(b) The offense is:
(1) a Class C felony if:
(A) the amount of the drug involved (pure or adulterated) weighs three (3) grams or more; or
(B) the person was also in possession of a firearm (as defined in IC 35-47-1-5);
(2) a Class B felony if the person in possession of the methamphetamine possesses less than three (3) grams of pure or adulterated methamphetamine:
(A) on a school bus; or
(B) in, on, or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center; and
(3) a Class A felony if the person possesses the methamphetamine in an amount (pure or adulterated) weighing at least three (3) grams:
(A) on a school bus; or
(B) in, on, or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center.
As added by P.L.151-2006, SEC.25.

IC 35-48-4-7
Possession of a controlled substance; obtaining a schedule V controlled substance
Sec. 7. (a) A person who, without a valid prescription or order of a practitioner acting in the course of the practitioner's professional practice, knowingly or intentionally possesses a controlled substance (pure or adulterated) classified in schedule I, II, III, or IV, except marijuana, hashish, salvia, or a synthetic cannabinoid, commits possession of a controlled substance, a Class D felony. However, the offense is a Class C felony if the person in possession of the controlled substance possesses the controlled substance:
(1) on a school bus; or
(2) in, on, or within one thousand (1,000) feet of:
(A) school property;
(B) a public park;
(C) a family housing complex; or
(D) a youth program center.
(b) A person who, without a valid prescription or order of a practitioner acting in the course of the practitioner's professional

practice, knowingly or intentionally obtains:
(1) more than four (4) ounces of schedule V controlled substances containing codeine in any given forty-eight (48) hour period unless pursuant to a prescription;
(2) a schedule V controlled substance pursuant to written or verbal misrepresentation; or
(3) possession of a schedule V controlled substance other than by means of a prescription or by means of signing an exempt narcotic register maintained by a pharmacy licensed by the Indiana state board of pharmacy;
commits a Class D felony.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.102; P.L.138-1983, SEC.4; P.L.327-1985, SEC.4; P.L.296-1987, SEC.10; P.L.296-1995, SEC.8; P.L.65-1996, SEC.16; P.L.17-2001, SEC.25; P.L.138-2011, SEC.14; P.L.182-2011, SEC.14.

IC 35-48-4-8
Repealed
(Repealed by Acts 1980, P.L.115, SEC.5.)

IC 35-48-4-8.1
Manufacture of paraphernalia
Sec. 8.1. (a) A person who manufactures, finances the manufacture of, or designs an instrument, a device, or other object that is intended to be used primarily for:
(1) introducing into the human body a controlled substance;
(2) testing the strength, effectiveness, or purity of a controlled substance; or
(3) enhancing the effect of a controlled substance;
in violation of this chapter commits a Class A infraction for manufacturing paraphernalia.
(b) A person who:
(1) knowingly or intentionally violates this section; and
(2) has a previous judgment for violation of this section;
commits manufacture of paraphernalia, a Class D felony.
As added by Acts 1980, P.L.115, SEC.2. Amended by P.L.202-1989, SEC.3; P.L.165-1990, SEC.10.

IC 35-48-4-8.2
Repealed
(Repealed by P.L.1-1991, SEC.205.)

IC 35-48-4-8.3
Possession of paraphernalia
Sec. 8.3. (a) A person who possesses a raw material, an instrument, a device, or other object that the person intends to use for:
(1) introducing into the person's body a controlled substance;
(2) testing the strength, effectiveness, or purity of a controlled

substance; or
(3) enhancing the effect of a controlled substance;
in violation of this chapter commits a Class A infraction for possessing paraphernalia.
(b) A person who knowingly or intentionally violates subsection (a) commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated judgment or conviction under this section.
(c) A person who recklessly possesses a raw material, an instrument, a device, or other object that is to be used primarily for:
(1) introducing into the person's body a controlled substance;
(2) testing the strength, effectiveness, or purity of a controlled substance; or
(3) enhancing the effect of a controlled substance;
in violation of this chapter commits reckless possession of paraphernalia, a Class B misdemeanor. However, the offense is a Class D felony if the person has a previous judgment or conviction under this section.
As added by Acts 1980, P.L.115, SEC.4. Amended by P.L.202-1989, SEC.5; P.L.166-1990, SEC.2; P.L.58-2003, SEC.1.

IC 35-48-4-8.5
Dealing in paraphernalia
Sec. 8.5. (a) A person who keeps for sale, offers for sale, delivers, or finances the delivery of a raw material, an instrument, a device, or other object that is intended to be or that is designed or marketed to be used primarily for:
(1) ingesting, inhaling, or otherwise introducing into the human body marijuana, hash oil, hashish, salvia, a synthetic drug, or a controlled substance;
(2) testing the strength, effectiveness, or purity of marijuana, hash oil, hashish, salvia, a synthetic drug, or a controlled substance;
(3) enhancing the effect of a controlled substance;
(4) manufacturing, compounding, converting, producing, processing, or preparing marijuana, hash oil, hashish, salvia, a synthetic drug, or a controlled substance;
(5) diluting or adulterating marijuana, hash oil, hashish, salvia, a synthetic drug, or a controlled substance by individuals; or
(6) any purpose announced or described by the seller that is in violation of this chapter;
commits a Class A infraction for dealing in paraphernalia.
(b) A person who knowingly or intentionally violates subsection (a) commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated judgment or conviction under this section.
(c) A person who recklessly keeps for sale, offers for sale, or delivers an instrument, a device, or other object that is to be used primarily for:
(1) ingesting, inhaling, or otherwise introducing into the human

body marijuana, hash oil, hashish, salvia, a synthetic drug, or a controlled substance;
(2) testing the strength, effectiveness, or purity of marijuana, hash oil, hashish, salvia, a synthetic drug, or a controlled substance;
(3) enhancing the effect of a controlled substance;
(4) manufacturing, compounding, converting, producing, processing, or preparing marijuana, hash oil, hashish, salvia, a synthetic drug, or a controlled substance;
(5) diluting or adulterating marijuana, hash oil, hashish, salvia, a synthetic drug, or a controlled substance by individuals; or
(6) any purpose announced or described by the seller that is in violation of this chapter;
commits reckless dealing in paraphernalia, a Class B misdemeanor. However, the offense is a Class D felony if the person has a previous judgment or conviction under this section.
(d) This section does not apply to the following:
(1) Items marketed for use in the preparation, compounding, packaging, labeling, or other use of marijuana, hash oil, hashish, salvia, a synthetic drug, or a controlled substance as an incident to lawful research, teaching, or chemical analysis and not for sale.
(2) Items marketed for or historically and customarily used in connection with the planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, or inhaling of tobacco or any other lawful substance.
As added by P.L.1-1991, SEC.206. Amended by P.L.58-2003, SEC.2; P.L.138-2011, SEC.15; P.L.182-2011, SEC.15; P.L.78-2012, SEC.13.

IC 35-48-4-9
Repealed
(Repealed by Acts 1980, P.L.115, SEC.5.)

IC 35-48-4-10
Dealing in marijuana, hash oil, hashish, salvia, or a synthetic drug
Sec. 10. (a) A person who:
(1) knowingly or intentionally:
(A) manufactures;
(B) finances the manufacture of;
(C) delivers; or
(D) finances the delivery of;
marijuana, hash oil, hashish, salvia, or a synthetic drug, pure or adulterated; or
(2) possesses, with intent to:
(A) manufacture;
(B) finance the manufacture of;
(C) deliver; or (D) finance the delivery of;
marijuana, hash oil, hashish, salvia, or a synthetic drug, pure or adulterated;
commits dealing in marijuana, hash oil, hashish, salvia, or a synthetic drug, a Class A misdemeanor, except as provided in subsection (b).
(b) The offense is:
(1) a Class D felony if:
(A) the recipient or intended recipient is under eighteen (18) years of age;
(B) the amount involved is:
(i) more than thirty (30) grams but less than ten (10) pounds of marijuana or more than two (2) grams but less than three hundred (300) grams of hash oil, hashish, or salvia; or
(ii) more than two (2) grams of a synthetic drug; or
(C) the person has a prior conviction of an offense involving marijuana, hash oil, hashish, salvia, or a synthetic drug; and
(2) a Class C felony if:
(A) the amount involved is ten (10) pounds or more of marijuana or three hundred (300) or more grams of hash oil, hashish, or salvia, or the person delivered or financed the delivery of marijuana, hash oil, hashish, or salvia:
(i) on a school bus; or
(ii) in, on, or within one thousand (1,000) feet of, school property, a public park, a family housing complex, or a youth program center; or
(B) the amount involved is more than two (2) grams of a synthetic drug and the person delivered or financed the delivery of the synthetic drug:
(i) on a school bus; or
(ii) in, on, or within one thousand (1,000) feet of school property, a public park, a family housing complex, or a youth program center.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.105; Acts 1979, P.L.303, SEC.11; Acts 1982, P.L.204, SEC.38; P.L.296-1987, SEC.11; P.L.165-1990, SEC.12; P.L.296-1995, SEC.9; P.L.65-1996, SEC.17; P.L.17-2001, SEC.26; P.L.138-2011, SEC.16; P.L.182-2011, SEC.16; P.L.78-2012, SEC.14.

IC 35-48-4-11 Version a
Possession of marijuana, hash oil, hashish, salvia, or a synthetic cannabinoid
Note: This version of section effective until 3-15-2012. See also following version of this section, effective 3-15-2012.
Sec. 11. A person who:
(1) knowingly or intentionally possesses (pure or adulterated) marijuana, hash oil, hashish, salvia, or a synthetic cannabinoid;
(2) knowingly or intentionally grows or cultivates marijuana; or
(3) knowing that marijuana is growing on the person's premises,

fails to destroy the marijuana plants;
commits possession of marijuana, hash oil, hashish, salvia, or a synthetic cannabinoid, a Class A misdemeanor. However, the offense is a Class D felony if the amount involved is more than thirty (30) grams of marijuana or two (2) grams of hash oil, hashish, salvia, or a synthetic cannabinoid, or if the person has a prior conviction of an offense involving marijuana, hash oil, or hashish, salvia, or a synthetic cannabinoid.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.106; Acts 1979, P.L.303, SEC.12; P.L.138-1983, SEC.5; P.L.138-2011, SEC.17; P.L.182-2011, SEC.17; P.L.6-2012, SEC.234.

IC 35-48-4-11 Version b
Possession of marijuana, hash oil, hashish, salvia, or a synthetic drug
Note: This version of section effective 3-15-2012. See also preceding version of this section, effective until 3-15-2012.
Sec. 11. A person who:
(1) knowingly or intentionally possesses (pure or adulterated) marijuana, hash oil, hashish, salvia, or a synthetic drug;
(2) knowingly or intentionally grows or cultivates marijuana; or
(3) knowing that marijuana is growing on the person's premises, fails to destroy the marijuana plants;
commits possession of marijuana, hash oil, hashish, salvia, or a synthetic drug, a Class A misdemeanor. However, the offense is a Class D felony if the amount involved is more than thirty (30) grams of marijuana or two (2) grams of hash oil, hashish, salvia, or a synthetic drug, or if the person has a prior conviction of an offense involving marijuana, hash oil, or hashish, salvia, or a synthetic drug.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.106; Acts 1979, P.L.303, SEC.12; P.L.138-1983, SEC.5; P.L.138-2011, SEC.17; P.L.182-2011, SEC.17; P.L.6-2012, SEC.234; P.L.78-2012, SEC.15.

IC 35-48-4-12
Conditional discharge for possession as first offense
Sec. 12. If a person who has no prior conviction of an offense under this article or under a law of another jurisdiction relating to controlled substances pleads guilty to possession of marijuana, hashish, salvia, or a synthetic drug as a Class A misdemeanor, the court, without entering a judgment of conviction and with the consent of the person, may defer further proceedings and place the person in the custody of the court under such conditions as the court determines. Upon violation of a condition of the custody, the court may enter a judgment of conviction. However, if the person fulfills the conditions of the custody, the court shall dismiss the charges against the person. There may be only one (1) dismissal under this section with respect to a person.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977,

P.L.340, SEC.107; P.L.138-2011, SEC.18; P.L.182-2011, SEC.18; P.L.78-2012, SEC.16.

IC 35-48-4-13
Visiting or maintaining a common nuisance
Sec. 13. (a) A person who knowingly or intentionally visits a building, structure, vehicle, or other place that is used by any person to unlawfully use a controlled substance commits visiting a common nuisance, a Class B misdemeanor.
(b) A person who knowingly or intentionally maintains a building, structure, vehicle, or other place that is used one (1) or more times:
(1) by persons to unlawfully use controlled substances; or
(2) for unlawfully:
(A) manufacturing;
(B) keeping;
(C) offering for sale;
(D) selling;
(E) delivering; or
(F) financing the delivery of;
controlled substances, or items of drug paraphernalia as described in IC 35-48-4-8.5;
commits maintaining a common nuisance, a Class D felony.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.108; P.L.210-1986, SEC.4; P.L.165-1990, SEC.13; P.L.1-1991, SEC.207; P.L.31-1998, SEC.11; P.L.17-2001, SEC.27.

IC 35-48-4-13.3
Taking juvenile or endangered adult to location used for drug sale, manufacture, or possession
Sec. 13.3. A person who recklessly, knowingly, or intentionally takes a person less than eighteen (18) years of age or an endangered adult (as defined in IC 12-10-3-2) into a building, structure, vehicle, or other place that is being used by any person to:
(1) unlawfully possess drugs or controlled substances; or
(2) unlawfully:
(A) manufacture;
(B) keep;
(C) offer for sale;
(D) sell;
(E) deliver; or
(F) finance the delivery of;
drugs or controlled substances;
commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction under this section.
As added by P.L.225-2003, SEC.4.

IC 35-48-4-14
Offenses relating to registration labeling and prescription forms
Sec. 14. (a) A person who: (1) is subject to IC 35-48-3 and who recklessly, knowingly, or intentionally distributes or dispenses a controlled substance in violation of IC 35-48-3;
(2) is a registrant and who recklessly, knowingly, or intentionally:
(A) manufactures; or
(B) finances the manufacture of;
a controlled substance not authorized by his registration or distributes or dispenses a controlled substance not authorized by his registration to another registrant or other authorized person;
(3) recklessly, knowingly, or intentionally fails to make, keep, or furnish a record, a notification, an order form, a statement, an invoice, or information required under this article; or
(4) recklessly, knowingly, or intentionally refuses entry into any premises for an inspection authorized by this article;
commits a Class D felony.
(b) A person who knowingly or intentionally:
(1) distributes as a registrant a controlled substance classified in schedule I or II, except under an order form as required by IC 35-48-3;
(2) uses in the course of the:
(A) manufacture of;
(B) the financing of the manufacture of; or
(C) distribution of;
a controlled substance a federal or state registration number that is fictitious, revoked, suspended, or issued to another person;
(3) furnishes false or fraudulent material information in, or omits any material information from, an application, report, or other document required to be kept or filed under this article; or
(4) makes, distributes, or possesses a punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or a likeness of any of the foregoing on a drug or container or labeling thereof so as to render the drug a counterfeit substance;
commits a Class D felony.
(c) A person who knowingly or intentionally acquires possession of a controlled substance by misrepresentation, fraud, forgery, deception, subterfuge, alteration of a prescription order, concealment of a material fact, or use of a false name or false address commits a Class D felony. However, the offense is a Class C felony if the person has a prior conviction of an offense under this subsection.
(d) A person who knowingly or intentionally affixes any false or forged label to a package or receptacle containing a controlled substance commits a Class D felony. However, the offense is a Class C felony if the person has a prior conviction of an offense under this subsection. This subsection does not apply to law enforcement agencies or their representatives while engaged in enforcing IC 16-42-19 or this chapter (or IC 16-6-8 before its repeal).
(e) A person who duplicates, reproduces, or prints any

prescription pads or forms without the prior written consent of a practitioner commits a Class D felony. However, the offense is a Class C felony if the person has a prior conviction of an offense under this subsection. This subsection does not apply to the printing of prescription pads or forms upon a written, signed order placed by a practitioner or pharmacist, by legitimate printing companies.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.340, SEC.109; P.L.131-1986, SEC.3; P.L.165-1990, SEC.14; P.L.2-1993, SEC.193.

IC 35-48-4-14.5
Possession or sale of drug precursors
Sec. 14.5. (a) As used in this section, "chemical reagents or precursors" refers to one (1) or more of the following:
(1) Ephedrine.
(2) Pseudoephedrine.
(3) Phenylpropanolamine.
(4) The salts, isomers, and salts of isomers of a substance identified in subdivisions (1) through (3).
(5) Anhydrous ammonia or ammonia solution (as defined in IC 22-11-20-1).
(6) Organic solvents.
(7) Hydrochloric acid.
(8) Lithium metal.
(9) Sodium metal.
(10) Ether.
(11) Sulfuric acid.
(12) Red phosphorous.
(13) Iodine.
(14) Sodium hydroxide (lye).
(15) Potassium dichromate.
(16) Sodium dichromate.
(17) Potassium permanganate.
(18) Chromium trioxide.
(19) Benzyl cyanide.
(20) Phenylacetic acid and its esters or salts.
(21) Piperidine and its salts.
(22) Methylamine and its salts.
(23) Isosafrole.
(24) Safrole.
(25) Piperonal.
(26) Hydriodic acid.
(27) Benzaldehyde.
(28) Nitroethane.
(29) Gamma-butyrolactone.
(30) White phosphorus.
(31) Hypophosphorous acid and its salts.
(32) Acetic anhydride.
(33) Benzyl chloride.
(34) Ammonium nitrate. (35) Ammonium sulfate.
(36) Hydrogen peroxide.
(37) Thionyl chloride.
(38) Ethyl acetate.
(39) Pseudoephedrine hydrochloride.
(b) A person who possesses more than ten (10) grams of ephedrine, pseudoephedrine, or phenylpropanolamine, pure or adulterated, commits a Class D felony. However, the offense is a Class C felony if the person possessed:
(1) a firearm while possessing more than ten (10) grams of ephedrine, pseudoephedrine, or phenylpropanolamine, pure or adulterated; or
(2) more than ten (10) grams of ephedrine, pseudoephedrine, or phenylpropanolamine, pure or adulterated, in, on, or within one thousand (1,000) feet of:
(A) school property;
(B) a public park;
(C) a family housing complex; or
(D) a youth program center.
(c) A person who possesses anhydrous ammonia or ammonia solution (as defined in IC 22-11-20-1) with the intent to manufacture methamphetamine or amphetamine, schedule II controlled substances under IC 35-48-2-6, commits a Class D felony. However, the offense is a Class C felony if the person possessed:
(1) a firearm while possessing anhydrous ammonia or ammonia solution (as defined in IC 22-11-20-1) with intent to manufacture methamphetamine or amphetamine, schedule II controlled substances under IC 35-48-2-6; or
(2) anhydrous ammonia or ammonia solution (as defined in IC 22-11-20-1) with intent to manufacture methamphetamine or amphetamine, schedule II controlled substances under IC 35-48-2-6, in, on, or within one thousand (1,000) feet of:
(A) school property;
(B) a public park;
(C) a family housing complex; or
(D) a youth program center.
(d) Subsection (b) does not apply to a:
(1) licensed health care provider, pharmacist, retail distributor, wholesaler, manufacturer, warehouseman, or common carrier or an agent of any of these persons if the possession is in the regular course of lawful business activities; or
(2) person who possesses more than ten (10) grams of a substance described in subsection (b) if the substance is possessed under circumstances consistent with typical medicinal or household use, including:
(A) the location in which the substance is stored;
(B) the possession of the substance in a variety of:
(i) strengths;
(ii) brands; or
(iii) types; or (C) the possession of the substance:
(i) with different expiration dates; or
(ii) in forms used for different purposes.
(e) A person who possesses two (2) or more chemical reagents or precursors with the intent to manufacture a controlled substance commits a Class D felony.
(f) An offense under subsection (e) is a Class C felony if the person possessed:
(1) a firearm while possessing two (2) or more chemical reagents or precursors with intent to manufacture a controlled substance; or
(2) two (2) or more chemical reagents or precursors with intent to manufacture a controlled substance in, on, or within one thousand (1,000) feet of:
(A) school property;
(B) a public park;
(C) a family housing complex; or
(D) a youth program center.
(g) A person who sells, transfers, distributes, or furnishes a chemical reagent or precursor to another person with knowledge or the intent that the recipient will use the chemical reagent or precursors to manufacture a controlled substance commits unlawful sale of a precursor, a Class D felony.
As added by P.L.150-1999, SEC.2. Amended by P.L.17-2001, SEC.28; P.L.225-2003, SEC.5; P.L.192-2005, SEC.8; P.L.151-2006, SEC.26.

IC 35-48-4-14.7
Sale and storage of ephedrine or pseudoephedrine; identification; record keeping; electronic transmission to NPLEx; warning signs; convenience packages; suspicious orders and thefts; liability
Sec. 14.7. (a) This section does not apply to the following:
(1) Ephedrine or pseudoephedrine dispensed pursuant to a prescription.
(2) The sale of a drug containing ephedrine or pseudoephedrine to a licensed health care provider, pharmacist, retail distributor, wholesaler, manufacturer, or an agent of any of these persons if the sale occurs in the regular course of lawful business activities. However, a retail distributor, wholesaler, or manufacturer is required to report a suspicious order to the state police department in accordance with subsection (f).
(3) The sale of a drug containing ephedrine or pseudoephedrine by a person who does not sell exclusively to walk-in customers for the personal use of the walk-in customers. However, if the person described in this subdivision is a retail distributor, wholesaler, or manufacturer, the person is required to report a suspicious order to the state police department in accordance with subsection (f).
(b) The following definitions apply throughout this section:
(1) "Constant video monitoring" means the surveillance by an

automated camera that:
(A) records at least one (1) photograph or digital image every ten (10) seconds;
(B) retains a photograph or digital image for at least seventy-two (72) hours;
(C) has sufficient resolution and magnification to permit the identification of a person in the area under surveillance; and
(D) stores a recorded photograph or digital image at a location that is immediately accessible to a law enforcement officer.
(2) "Convenience package" means a package that contains a drug having as an active ingredient not more than sixty (60) milligrams of ephedrine or pseudoephedrine, or both.
(3) "Ephedrine" means pure or adulterated ephedrine.
(4) "Pseudoephedrine" means pure or adulterated pseudoephedrine.
(5) "Retailer" means a grocery store, general merchandise store, drug store, or other similar establishment where ephedrine or pseudoephedrine products are available for sale.
(6) "Suspicious order" means a sale or transfer of a drug containing ephedrine or pseudoephedrine if the sale or transfer:
(A) is a sale or transfer that the retail distributor, wholesaler, or manufacturer is required to report to the United States Drug Enforcement Administration;
(B) appears suspicious to the retail distributor, wholesaler, or manufacturer in light of the recommendations contained in Appendix A of the report to the United States attorney general by the suspicious orders task force under the federal Comprehensive Methamphetamine Control Act of 1996; or
(C) is for cash or a money order in a total amount of at least two hundred dollars ($200).
(7) "Unusual theft" means the theft or unexplained disappearance from a particular retail store of drugs containing ten (10) grams or more of ephedrine, pseudoephedrine, or both in a twenty-four (24) hour period.
(c) This subsection does not apply to a convenience package. A retailer may sell a drug that contains the active ingredient of ephedrine, pseudoephedrine, or both only if the retailer complies with the following conditions:
(1) The retailer does not sell the drug to a person less than eighteen (18) years of age.
(2) The retailer does not sell drugs containing more than three and six-tenths (3.6) grams of ephedrine or pseudoephedrine, or both, to one (1) individual on one (1) day, or seven and two-tenths (7.2) grams of ephedrine or pseudoephedrine, or both, to one (1) individual in a thirty (30) day period.
(3) The retailer requires:
(A) the purchaser to produce a valid government issued photo identification card showing the date of birth of the person; (B) the purchaser to sign a written or electronic log attesting to the validity of the information; and
(C) the clerk who is conducting the transaction to initial or electronically record the clerk's identification on the log.
Records from the completion of a log must be retained for at least two (2) years. A law enforcement officer has the right to inspect and copy a log or the records from the completion of a log in accordance with state and federal law. A retailer may not sell or release a log or the records from the completion of a log for a commercial purpose. The Indiana criminal justice institute may obtain information concerning a log or the records from the completion of a log from a law enforcement officer if the information may not be used to identify a specific individual and is used only for statistical purposes. A retailer who in good faith releases information maintained under this subsection is immune from civil liability unless the release constitutes gross negligence or intentional, wanton, or willful misconduct.
(4) The retailer maintains a record of information for each sale of a nonprescription product containing pseudoephedrine or ephedrine. Required information includes:
(A) the name and address of each purchaser;
(B) the type of identification presented;
(C) the governmental entity that issued the identification;
(D) the identification number; and
(E) the ephedrine or pseudoephedrine product purchased, including the number of grams the product contains and the date and time of the transaction.
(5) Beginning January 1, 2012, a retailer shall, except as provided in subdivision (6), before completing a sale of an over-the-counter product containing pseudoephedrine or ephedrine, electronically submit the required information to the National Precursor Log Exchange (NPLEx) administered by the National Association of Drug Diversion Investigators (NADDI), if the NPLEx system is available to retailers in the state without a charge for accessing the system. The retailer may not complete the sale if the system generates a stop sale alert.
(6) If a retailer selling an over-the-counter product containing ephedrine or pseudoephedrine experiences mechanical or electronic failure of the electronic sales tracking system and is unable to comply with the electronic sales tracking requirement, the retailer shall maintain a written log or an alternative electronic recordkeeping mechanism until the retailer is able to comply with the electronic sales tracking requirement.
(7) The retailer stores the drug behind a counter in an area inaccessible to a customer or in a locked display case that makes the drug unavailable to a customer without the assistance of an employee.
(8) The retailer posts a sign warning that:
(A) it is a criminal offense for a person to purchase drugs containing more than seven and two-tenths (7.2) grams of

ephedrine or pseudoephedrine, or both, in a thirty (30) day period;
(B) it is a criminal offense for a person to purchase drugs containing more than three and six-tenths (3.6) grams of ephedrine or pseudoephedrine, or both, on one (1) day; and
(C) depending on the amount of ephedrine or pseudoephedrine contained in the drug, purchasing more than one (1) package of drugs containing ephedrine or pseudoephedrine on one (1) day may be a crime.
The warning sign must list maximum amounts of ephedrine or pseudoephedrine that may be purchased in both grams and milligrams.
(d) A person may not purchase drugs containing more than three and six-tenths (3.6) grams of ephedrine or pseudoephedrine, or both, on one (1) day, or more than seven and two-tenths (7.2) grams of ephedrine or pseudoephedrine, or both, in a thirty (30) day period. These limits apply to the total amount of base ephedrine and pseudoephedrine contained in the products and not to the overall weight of the products.
(e) This subsection only applies to convenience packages. A retailer may not sell drugs containing more than sixty (60) milligrams of ephedrine or pseudoephedrine, or both in any one (1) transaction if the drugs are sold in convenience packages. A retailer who sells convenience packages must secure the convenience packages behind the counter in an area inaccessible to a customer or in a locked display case that makes the drug unavailable to a customer without the assistance of an employee.
(f) A retail distributor, wholesaler, or manufacturer shall report a suspicious order to the state police department in writing.
(g) Not later than three (3) days after the discovery of an unusual theft at a particular retail store, the retailer shall report the unusual theft to the state police department in writing. If three (3) unusual thefts occur in a thirty (30) day period at a particular retail store, the retailer shall, for at least one hundred eighty (180) days after the date of the last unusual theft, locate all drugs containing ephedrine or pseudoephedrine at that particular retail store behind a counter in an area inaccessible to a customer or in a locked display case that makes the drug unavailable to customers without the assistance of an employee.
(h) A unit (as defined in IC 36-1-2-23) may not adopt an ordinance after February 1, 2005, that is more stringent than this section.
(i) A person who knowingly or intentionally violates this section commits a Class C misdemeanor. However, the offense is a Class A misdemeanor if the person has a prior unrelated conviction under this section.
(j) A retailer who uses the electronic sales tracking system in accordance with this section is immune from civil liability for any act or omission committed in carrying out the duties required by this section, unless the act or omission was due to negligence,

recklessness, or deliberate or wanton misconduct. A retailer is immune from liability to a third party unless the retailer has violated a provision of this section and the third party brings an action based on the retailer's violation of this section.
(k) The following requirements apply to the NPLEx:
(1) Information contained in the NPLEx may be shared only with law enforcement officials.
(2) A law enforcement official may access Indiana transaction information maintained in the NPLEx for investigative purposes.
(3) NADDI may not modify sales transaction data that is shared with law enforcement officials.
(4) At least one (1) time per week, NADDI shall forward Indiana data contained in the NPLEx, including data concerning a transaction that could not be completed due to the issuance of a stop sale alert, to the state police department.
As added by P.L.192-2005, SEC.9. Amended by P.L.151-2006, SEC.27; P.L.186-2007, SEC.9; P.L.97-2010, SEC.1; P.L.221-2011, SEC.1.

IC 35-48-4-15
Driver's license and motor vehicle registration; suspension
Sec. 15. (a) If a person is convicted of an offense under section 1, 2, 3, 4, 5, 6, 7, 10, or 11 of this chapter, or conspiracy to commit an offense under section 1, 2, 3, 4, 5, 6, 7, 10, or 11 of this chapter, and the court finds that a motor vehicle was used in the commission of the offense, the court shall, in addition to any other order the court enters, order that the person's:
(1) driver's license be suspended;
(2) existing motor vehicle registrations be suspended; and
(3) ability to register motor vehicles be suspended;
by the bureau of motor vehicles for a period specified by the court of at least six (6) months but not more than two (2) years.
(b) If a person is convicted of an offense described in subsection (a) and the person does not hold a driver's license or a learner's permit, the court shall order that the person may not receive a driver's license or a learner's permit from the bureau of motor vehicles for a period of not less than six (6) months.
As added by P.L.67-1990, SEC.13. Amended by P.L.107-1991, SEC.3; P.L.129-1993, SEC.2; P.L.64-1994, SEC.6; P.L.76-2004, SEC.23; P.L.125-2012, SEC.415.

IC 35-48-4-16
Defenses to charge of selling narcotics near school or family housing
Sec. 16. (a) For an offense under this chapter that requires proof of:
(1) delivery of cocaine, a narcotic drug, methamphetamine, or a controlled substance;
(2) financing the delivery of cocaine, a narcotic drug,

methamphetamine, or a controlled substance; or
(3) possession of cocaine, narcotic drug, methamphetamine, or controlled substance;
within one thousand (1,000) feet of school property, a public park, a family housing complex, or a youth program center, the person charged may assert the defense in subsection (b) or (c).
(b) It is a defense for a person charged under this chapter with an offense that contains an element listed in subsection (a) that:
(1) a person was briefly in, on, or within one thousand (1,000) feet of school property, a public park, a family housing complex, or a youth program center; and
(2) no person under eighteen (18) years of age at least three (3) years junior to the person was in, on, or within one thousand (1,000) feet of the school property, public park, family housing complex, or youth program center at the time of the offense.
(c) It is a defense for a person charged under this chapter with an offense that contains an element listed in subsection (a) that a person was in, on, or within one thousand (1,000) feet of school property, a public park, a family housing complex, or a youth program center at the request or suggestion of a law enforcement officer or an agent of a law enforcement officer.
(d) The defense under this section applies only to the element of the offense that requires proof that the delivery, financing of the delivery, or possession of cocaine, a narcotic drug, methamphetamine, or a controlled substance occurred in, on, or within one thousand (1,000) feet of school property, a public park, a family housing complex, or a youth program center.
As added by P.L.17-2001, SEC.29.

IC 35-48-4-17
Restitution for environmental cleanup
Sec. 17. (a) In addition to any other penalty imposed for conviction of an offense under this chapter involving the manufacture or intent to manufacture methamphetamine, a court shall order restitution under IC 35-50-5-3 to cover the costs, if necessary, of an environmental cleanup incurred by a law enforcement agency or other person as a result of the offense.
(b) The amount collected under subsection (a) shall be used to reimburse the law enforcement agency that assumed the costs associated with the environmental cleanup described in subsection (a).
As added by P.L.225-2003, SEC.6.



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. CENTRAL REPOSITORY FOR CONTROLLED SUBSTANCES DATA

IC 35-48-7-3
Repealed
(Repealed by P.L.105-2008, SEC.66.)

IC 35-48-7-4
"Exception report"
Sec. 4. As used in this chapter, "exception report" means a record of data concerning:
(1) a practitioner practicing a particular specialty or field of health care;
(2) a dispenser doing business in a particular location; or
(3) a recipient;
that indicates dispensing or receiving of controlled substances outside norms for dispensing or receiving controlled substances established by the board under this chapter.
As added by P.L.163-1994, SEC.5. Amended by P.L.42-2011, SEC.75.

IC 35-48-7-5
"Identification number" defined
Sec. 5. As used in this chapter, "identification number" refers to the following:
(1) The unique number contained on any of the following:
(A) A valid driver's license of a recipient or a recipient's representative issued under Indiana law or the law of any other state.
(B) A recipient's or a recipient representative's valid military

identification card.
(C) A valid identification card of a recipient or a recipient's representative issued by:
(i) the bureau of motor vehicles as described in IC 9-24-16-3; or
(ii) any other state and that is similar to the identification card issued by the bureau of motor vehicles.
(D) If the recipient is an animal:
(i) the valid driver's license issued under Indiana law or the law of any other state;
(ii) the valid military identification card; or
(iii) the valid identification card issued by the bureau of motor vehicles and described in IC 9-24-16-3 or a valid identification card of similar description that is issued by any other state;
of the animal's owner.
(2) The identification number or phrase designated by the central repository.
As added by P.L.163-1994, SEC.5. Amended by P.L.204-2005, SEC.22.

IC 35-48-7-5.2
"INSPECT" defined
Sec. 5.2. As used in this chapter, "INSPECT" means the Indiana scheduled prescription electronic collection and tracking program established by IC 25-1-13-4.
As added by P.L.65-2006, SEC.3.

IC 35-48-7-5.4
"Interoperability" defined
Sec. 5.4. As used in this chapter, "interoperability" refers to the INSPECT program electronically sharing reported information with another state concerning the dispensing of a controlled substance:
(1) to a recipient who resides in the other state; or
(2) prescribed by a practitioner whose principal place of business is located in another state.
As added by P.L.65-2006, SEC.4.

IC 35-48-7-5.6
"Patient" defined
Sec. 5.6. As used in this chapter, "patient" means an individual who has requested or received health care services from a provider for the examination, treatment, diagnosis, or prevention of a physical or mental condition.
As added by P.L.65-2006, SEC.5.

IC 35-48-7-5.8
"Practitioner" defined
Sec. 5.8. As used in this chapter, "practitioner" means a physician, dentist, veterinarian, podiatrist, nurse practitioner, scientific

investigator, pharmacist, hospital, or other institution or individual licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or administer a controlled substance in the course of professional practice or research in the United States.
As added by P.L.65-2006, SEC.6.

IC 35-48-7-6
"Recipient" defined
Sec. 6. As used in this chapter, "recipient" means an individual for whom a controlled substance is dispensed.
As added by P.L.163-1994, SEC.5.

IC 35-48-7-7
"Recipient representative" defined
Sec. 7. As used in this chapter, "recipient representative" means the individual to whom a controlled substance is dispensed if the recipient is either less than eighteen (18) years of age or unavailable to receive the controlled substance.
As added by P.L.163-1994, SEC.5.

IC 35-48-7-7.5
"State" defined
Sec. 7.5. As used in this chapter, "state" means any state of the United States or the District of Columbia.
As added by P.L.65-2006, SEC.7.

IC 35-48-7-8
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 35-48-7-8.1
Controlled substance prescription monitoring program; information; prescription forms; identification
Sec. 8.1. (a) The board shall provide for a controlled substance prescription monitoring program that includes the following components:
(1) Each time a controlled substance designated by the board under IC 35-48-2-5 through IC 35-48-2-10 is dispensed, the dispenser shall transmit to the INSPECT program the following information:
(A) The controlled substance recipient's name.
(B) The controlled substance recipient's or the recipient representative's identification number or the identification number or phrase designated by the INSPECT program.
(C) The controlled substance recipient's date of birth.
(D) The national drug code number of the controlled substance dispensed.
(E) The date the controlled substance is dispensed.
(F) The quantity of the controlled substance dispensed. (G) The number of days of supply dispensed.
(H) The dispenser's United States Drug Enforcement Agency registration number.
(I) The prescriber's United States Drug Enforcement Agency registration number.
(J) An indication as to whether the prescription was transmitted to the pharmacist orally or in writing.
(K) Other data required by the board.
(2) The information required to be transmitted under this section must be transmitted not more than seven (7) days after the date on which a controlled substance is dispensed.
(3) A dispenser shall transmit the information required under this section by:
(A) uploading to the INSPECT web site;
(B) a computer diskette; or
(C) a CD-ROM disk;
that meets specifications prescribed by the board.
(4) The board may require that prescriptions for controlled substances be written on a one (1) part form that cannot be duplicated. However, the board may not apply such a requirement to prescriptions filled at a pharmacy with a Category II permit (as described in IC 25-26-13-17) and operated by a hospital licensed under IC 16-21, or prescriptions ordered for and dispensed to bona fide enrolled patients in facilities licensed under IC 16-28. The board may not require multiple copy prescription forms for any prescriptions written. The board may not require different prescription forms for any individual drug or group of drugs. Prescription forms required under this subdivision must be approved by the Indiana board of pharmacy established by IC 25-26-13-3.
(5) The costs of the program.
(b) This subsection applies only to a retail pharmacy. A pharmacist, pharmacy technician, or person authorized by a pharmacist to dispense a controlled substance may not dispense a controlled substance to a person who is not personally known to the pharmacist, pharmacy technician, or person authorized by a pharmacist to dispense a controlled substance unless the person taking possession of the controlled substance provides documented proof of the person's identification to the pharmacist, pharmacy technician, or person authorized by a pharmacist to dispense a controlled substance.
As added by P.L.65-2006, SEC.9. Amended by P.L.182-2009(ss), SEC.399; P.L.84-2010, SEC.97; P.L.94-2010, SEC.13; P.L.42-2011, SEC.76; P.L.152-2012, SEC.14.

IC 35-48-7-9
Repealed
(Repealed by P.L.65-2006, SEC.18.)

IC 35-48-7-10 Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 35-48-7-10.1
INSPECT program; designation; powers and duties; funding
Sec. 10.1. (a) The INSPECT program must do the following:
(1) Create a data base for information required to be transmitted under section 8.1 of this chapter in the form required under rules adopted by the board, including search capability for the following:
(A) A controlled substance recipient's name.
(B) A controlled substance recipient's or recipient representative's identification number.
(C) A controlled substance recipient's date of birth.
(D) The national drug code number of a controlled substance dispensed.
(E) The dates a controlled substance is dispensed.
(F) The quantities of a controlled substance dispensed.
(G) The number of days of supply dispensed.
(H) A dispenser's United States Drug Enforcement Agency registration number.
(I) A prescriber's United States Drug Enforcement Agency registration number.
(J) Whether a prescription was transmitted to the pharmacist orally or in writing.
(K) A controlled substance recipient's method of payment for the controlled substance dispensed.
(2) Provide the board with continuing twenty-four (24) hour a day online access to the data base.
(3) Secure the information collected and the data base maintained against access by unauthorized persons.
(b) The board may execute a contract with a vendor designated by the board to perform any function associated with the administration of the INSPECT program.
(c) The INSPECT program may gather prescription data from the Medicaid retrospective drug utilization review (DUR) program established under IC 12-15-35.
(d) The board may accept and designate grants, public and private financial assistance, and licensure fees to provide funding for the INSPECT program.
As added by P.L.65-2006, SEC.11. Amended by P.L.84-2010, SEC.98.

IC 35-48-7-11
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 35-48-7-11.1
Confidentiality
Sec. 11.1. (a) Information received by the INSPECT program

under section 8.1 of this chapter is confidential.
(b) The board shall carry out a program to protect the confidentiality of the information described in subsection (a). The board may disclose the information to another person only under subsection (c), (d), or (g).
(c) The board may disclose confidential information described in subsection (a) to any person who is authorized to engage in receiving, processing, or storing the information.
(d) Except as provided in subsections (e) and (f), the board may release confidential information described in subsection (a) to the following persons:
(1) A member of the board or another governing body that licenses practitioners and is engaged in an investigation, an adjudication, or a prosecution of a violation under any state or federal law that involves a controlled substance.
(2) An investigator for the consumer protection division of the office of the attorney general, a prosecuting attorney, the attorney general, a deputy attorney general, or an investigator from the office of the attorney general, who is engaged in:
(A) an investigation;
(B) an adjudication; or
(C) a prosecution;
of a violation under any state or federal law that involves a controlled substance.
(3) A law enforcement officer who is an employee of:
(A) a local, state, or federal law enforcement agency; or
(B) an entity that regulates controlled substances or enforces controlled substances rules or laws in another state;
that is certified to receive information from the INSPECT program.
(4) A practitioner or practitioner's agent certified to receive information from the INSPECT program.
(5) A controlled substance monitoring program in another state with which Indiana has established an interoperability agreement.
(6) The state toxicologist.
(7) A certified representative of the Medicaid retrospective and prospective drug utilization review program.
(8) A substance abuse assistance program for a licensed health care provider who:
(A) has prescriptive authority under IC 25; and
(B) is participating in the assistance program.
(e) Information provided to an individual under:
(1) subsection (d)(3) is limited to information:
(A) concerning an individual or proceeding involving the unlawful diversion or misuse of a schedule II, III, IV, or V controlled substance; and
(B) that will assist in an investigation or proceeding; and
(2) subsection (d)(4) may be released only for the purpose of:
(A) providing medical or pharmaceutical treatment; or (B) evaluating the need for providing medical or pharmaceutical treatment to a patient.
(f) Before the board releases confidential information under subsection (d), the applicant must be approved by the INSPECT program in a manner prescribed by the board.
(g) The board may release to:
(1) a member of the board or another governing body that licenses practitioners;
(2) an investigator for the consumer protection division of the office of the attorney general, a prosecuting attorney, the attorney general, a deputy attorney general, or an investigator from the office of the attorney general; or
(3) a law enforcement officer who is:
(A) authorized by the state police department to receive the type of information released; and
(B) approved by the board to receive the type of information released;
confidential information generated from computer records that identifies practitioners who are prescribing or dispensing large quantities of a controlled substance.
(h) The information described in subsection (g) may not be released until it has been reviewed by:
(1) a member of the board who is licensed in the same profession as the prescribing or dispensing practitioner identified by the data; or
(2) the board's designee;
and until that member or the designee has certified that further investigation is warranted. However, failure to comply with this subsection does not invalidate the use of any evidence that is otherwise admissible in a proceeding described in subsection (i).
(i) An investigator or a law enforcement officer receiving confidential information under subsection (c), (d), or (g) may disclose the information to a law enforcement officer or an attorney for the office of the attorney general for use as evidence in the following:
(1) A proceeding under IC 16-42-20.
(2) A proceeding under any state or federal law that involves a controlled substance.
(3) A criminal proceeding or a proceeding in juvenile court that involves a controlled substance.
(j) The board may compile statistical reports from the information described in subsection (a). The reports must not include information that identifies any practitioner, ultimate user, or other person administering a controlled substance. Statistical reports compiled under this subsection are public records.
(k) This section may not be construed to require a practitioner to obtain information about a patient from the data base.
(l) A practitioner is immune from civil liability for an injury, death, or loss to a person solely due to a practitioner seeking or not seeking information from the INSPECT program. The civil immunity

described in this subsection does not extend to a practitioner if the practitioner receives information directly from the INSPECT program and then negligently misuses this information. This subsection does not apply to an act or omission that is a result of gross negligence or intentional misconduct.
(m) The board may review the records of the INSPECT program. If the board determines that a violation of the law may have occurred, the board shall notify the appropriate law enforcement agency or the relevant government body responsible for the licensure, regulation, or discipline of practitioners authorized by law to prescribe controlled substances.
(n) A practitioner who in good faith discloses information based on a report from the INSPECT program to a law enforcement agency is immune from criminal or civil liability. A practitioner that discloses information to a law enforcement agency under this subsection is presumed to have acted in good faith.
As added by P.L.65-2006, SEC.13. Amended by P.L.84-2010, SEC.99.

IC 35-48-7-11.5
Dissemination of exception reports
Sec. 11.5. (a) Each board of a health care provider that prescribes or dispenses prescription drugs shall do the following:
(1) Establish prescribing norms and dispensing guidelines for the unsolicited dissemination of exception reports under section 11.1(d) of this chapter.
(2) Provide the information determined in subdivision (1) to the board.
(b) The exception reports that are disseminated based on the prescribing norms and dispensing guidelines established under subsection (a) must comply with the following requirements:
(1) A report of prescriptive activity of a practitioner to the practitioner's professional licensing board designee when the practitioner deviates from the dispensing guidelines or the prescribing norms for the prescribing of a controlled substance within a particular drug class.
(2) A reporting of recipient activity to the practitioners who prescribed or dispensed the controlled substance when the recipient deviates from the dispensing guidelines of a controlled substance within a particular drug class.
(c) The board designee may, at the designee's discretion, forward the exception report under subsection (b)(2) to only the following for purposes of an investigation:
(1) A law enforcement agency.
(2) The attorney general.
As added by P.L.84-2010, SEC.100.

IC 35-48-7-12
Repealed
(Repealed by P.L.3-2008, SEC.269.)
IC 35-48-7-12.1
Rules to implement chapter
Sec. 12.1. (a) The board shall adopt rules under IC 4-22-2 to implement this chapter, including the following:
(1) Information collection and retrieval procedures for the INSPECT program, including the controlled substances to be included in the program required under section 8.1 of this chapter.
(2) Design for the creation of the data base required under section 10.1 of this chapter.
(3) Requirements for the development and installation of online electronic access by the board to information collected by the INSPECT program.
(4) Identification of emergency situations or other circumstances in which a practitioner may prescribe, dispense, and administer a prescription drug specified in section 8.1 of this chapter without a written prescription or on a form other than a form specified in section 8.1(a)(4) of this chapter.
(b) The board may:
(1) set standards for education courses for individuals authorized to use the INSPECT program;
(2) identify treatment programs for individuals addicted to controlled substances monitored by the INSPECT program; and
(3) work with impaired practitioner associations to provide intervention and treatment.
As added by P.L.65-2006, SEC.15. Amended by P.L.84-2010, SEC.101; P.L.42-2011, SEC.77.

IC 35-48-7-13
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 35-48-7-13.1
Controlled substances data fund; establishment
Sec. 13.1. (a) This section applies after June 30, 2007.
(b) The controlled substances data fund is established to fund the operation of the INSPECT program. The fund shall be administered by the Indiana professional licensing agency.
(c) Expenses of administering the fund shall be paid from money in the fund. The fund consists of grants, public and private financial assistance, and sixteen percent (16%) of the controlled substances registration fees imposed under rules adopted under IC 35-48-3-1.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.65-2006, SEC.17.
IC 35-48-7-14
Violations of chapter; misdemeanor offense
Sec. 14. A person who knowingly or intentionally violates this chapter commits a Class A misdemeanor.
As added by P.L.163-1994, SEC.5.

IC 35-48-7-15
Repealed
(Repealed by P.L.214-2001, SEC.1.)






ARTICLE 49. OBSCENITY AND PORNOGRAPHY

CHAPTER 1. DEFINITIONS

IC 35-49-1-2
"Distribute"
Sec. 2. "Distribute" means to transfer possession for a consideration.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-3
"Matter"
Sec. 3. "Matter" means:
(1) any book, magazine, newspaper, or other printed or written material;
(2) any picture, drawing, photograph, motion picture, digitized image, or other pictorial representation;
(3) any statue or other figure;
(4) any recording, transcription, or mechanical, chemical, or electrical reproduction; or
(5) any other articles, equipment, machines, or materials.
As added by P.L.311-1983, SEC.33. Amended by P.L.3-2002, SEC.3.

IC 35-49-1-4
"Minor"
Sec. 4. "Minor" means any individual under the age of eighteen (18) years.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-5
"Nudity"
Sec. 5. "Nudity" means:
(1) the showing of the human male or female genitals, pubic area, or buttocks with less than a full opaque covering;
(2) the showing of the female breast with less than a fully opaque covering of any part of the nipple; or
(3) the depiction of covered male genitals in a discernibly turgid state. As added by P.L.311-1983, SEC.33.

IC 35-49-1-6
"Owner"
Sec. 6. "Owner" means any person who owns or has legal right to possession of any matter.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-7
"Performance"
Sec. 7. "Performance" means any play, motion picture, dance, or other exhibition or presentation, whether pictured, animated, or live, performed before an audience of one (1) or more persons.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-8
"Sado-masochistic abuse"
Sec. 8. "Sado-masochistic abuse" means flagellation or torture by or upon a person as an act of sexual stimulation or gratification.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-9
"Sexual conduct"
Sec. 9. "Sexual conduct" means:
(1) sexual intercourse or deviate sexual conduct;
(2) exhibition of the uncovered genitals in the context of masturbation or other sexual activity;
(3) exhibition of the uncovered genitals of a person under sixteen (16) years of age;
(4) sado-masochistic abuse; or
(5) sexual intercourse or deviate sexual conduct with an animal.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-10
"Sexual excitement"
Sec. 10. "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.
As added by P.L.311-1983, SEC.33.



CHAPTER 2. GENERAL PROVISIONS

IC 35-49-2-2
Matter or performance harmful to minors
Sec. 2. A matter or performance is harmful to minors for purposes of this article if:
(1) it describes or represents, in any form, nudity, sexual conduct, sexual excitement, or sado-masochistic abuse;
(2) considered as a whole, it appeals to the prurient interest in sex of minors;
(3) it is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable matter for or performance before minors; and
(4) considered as a whole, it lacks serious literary, artistic, political, or scientific value for minors.
As added by P.L.311-1983, SEC.33.

IC 35-49-2-3
Arrest; search; seizure of matter; motion pictures
Sec. 3. (a) Whenever a person:
(1) offers matter for distribution to the public as stock-in-trade of a lawful business or activity; or
(2) exhibits matter at a commercial theater showing regularly scheduled performances to the general public;
the person may be arrested under this article only if the arresting officer has first obtained an arrest warrant, and matter may be seized as evidence only if a search warrant has first been obtained.
(b) The quantity of matter seized may encompass no more than is reasonable and necessary for the purpose of obtaining evidence.
(c) If:
(1) the subject of a seizure under this chapter is a motion picture that is allegedly harmful to minors; and
(2) the defendant or owner of the motion picture proves that other copies of the motion picture are not available for exhibition; the court shall order that the defendant or owner may, at his own expense, copy the motion picture and continue showing the motion picture to adults pending a preliminary determination under section 4(b) of this chapter.
As added by P.L.311-1983, SEC.33.

IC 35-49-2-4
Adversary hearing; application; preliminary determination
Sec. 4. (a) Within ten (10) days after:
(1) matter is obtained by seizure or by purchase under this article; or
(2) the defendant is arrested under this article;
whichever is later, and before trial, the state, the defendant, an owner, or any other party in interest of any matter seized or purchased may apply for and obtain a prompt adversary hearing for the purpose described in subsection (b).
(b) At the adversary hearing, the court shall make a preliminary determination of whether the matter is:
(1) probably obscene; or
(2) probably harmful to minors.
As added by P.L.311-1983, SEC.33.

IC 35-49-2-5
Application of article
Sec. 5. This article does not limit the power of political subdivisions to adopt or enforce zoning ordinances regulating the use of real property.
As added by P.L.311-1983, SEC.33.



CHAPTER 3. CRIMES

IC 35-49-3-2
Obscene performance
Sec. 2. A person who knowingly or intentionally engages in, participates in, manages, produces, sponsors, presents, exhibits, photographs, films, or videotapes any obscene performance commits a Class A misdemeanor. However, the offense is a Class D felony if the obscene performance depicts or describes sexual conduct involving any person who is or appears to be under sixteen (16) years of age.
As added by P.L.311-1983, SEC.33.

IC 35-49-3-3
Dissemination of matter or conducting performance harmful to minors
Sec. 3. (a) Except as provided in subsection (b), a person who knowingly or intentionally:
(1) disseminates matter to minors that is harmful to minors;
(2) displays matter that is harmful to minors in an area to which minors have visual, auditory, or physical access, unless each minor is accompanied by the minor's parent or guardian;
(3) sells, rents, or displays for sale or rent to any person matter that is harmful to minors within five hundred (500) feet of the nearest property line of a school or church;
(4) engages in or conducts a performance before minors that is harmful to minors;
(5) engages in or conducts a performance that is harmful to minors in an area to which minors have visual, auditory, or physical access, unless each minor is accompanied by the minor's parent or guardian;
(6) misrepresents the minor's age for the purpose of obtaining

admission to an area from which minors are restricted because of the display of matter or a performance that is harmful to minors; or
(7) misrepresents that the person is a parent or guardian of a minor for the purpose of obtaining admission of the minor to an area where minors are being restricted because of display of matter or performance that is harmful to minors;
commits a Class D felony.
(b) This section does not apply if a person disseminates, displays, or makes available the matter described in subsection (a) through the Internet, computer electronic transfer, or a computer network unless:
(1) the matter is obscene under IC 35-49-2-1;
(2) the matter is child pornography under IC 35-42-4-4; or
(3) the person distributes the matter to a child less than eighteen (18) years of age believing or intending that the recipient is a child less than eighteen (18) years of age.
As added by P.L.311-1983, SEC.33. Amended by P.L.59-1995, SEC.4; P.L.3-2002, SEC.4; P.L.140-2006, SEC.35.

IC 35-49-3-4
Defense to prosecution for dissemination of matter or conducting performance harmful to minors
Sec. 4. (a) It is a defense to a prosecution under section 3 of this chapter for the defendant to show:
(1) that the matter was disseminated or that the performance was performed for legitimate scientific or educational purposes;
(2) that the matter was disseminated or displayed to or that the performance was performed before the recipient by a bona fide school, museum, or public library that qualifies for certain property tax exemptions under IC 6-1.1-10, or by an employee of such a school, museum, or public library acting within the scope of the employee's employment;
(3) that the defendant had reasonable cause to believe that the minor involved was eighteen (18) years old or older and that the minor exhibited to the defendant a draft card, driver's license, birth certificate, or other official or apparently official document purporting to establish that the minor was eighteen (18) years old or older; or
(4) that the defendant was a salesclerk, motion picture projectionist, usher, or ticket taker, acting within the scope of the defendant's employment and that the defendant had no financial interest in the place where the defendant was so employed.
(b) Except as provided in subsection (c), it is a defense to a prosecution under section 3 of this chapter if all the following apply:
(1) A cellular telephone, another wireless or cellular communications device, or a social networking web site was used to disseminate matter to a minor that is harmful to minors.
(2) The defendant is not more than four (4) years older or younger than the person who received the matter that is harmful

to minors.
(3) The relationship between the defendant and the person who received the matter that is harmful to minors was a dating relationship or an ongoing personal relationship. For purposes of this subdivision, the term "ongoing personal relationship" does not include a family relationship.
(4) The crime was committed by a person less than twenty-two (22) years of age.
(5) The person receiving the matter expressly or implicitly acquiesced in the defendant's conduct.
(c) The defense to a prosecution described in subsection (b) does not apply if:
(1) the image is disseminated to a person other than the person:
(A) who sent the image; or
(B) who is depicted in the image; or
(2) the dissemination of the image violates:
(A) a protective order to prevent domestic or family violence issued under IC 34-26-5 (or, if the order involved a family or household member, under IC 34-26-2 or IC 34-4-5.1-5 before their repeal);
(B) an ex parte protective order issued under IC 34-26-5 (or, if the order involved a family or household member, an emergency order issued under IC 34-26-2 or IC 34-4-5.1 before their repeal);
(C) a workplace violence restraining order issued under IC 34-26-6;
(D) a no contact order in a dispositional decree issued under IC 31-34-20-1, IC 31-37-19-1, or IC 31-37-5-6 (or IC 31-6-4-15.4 or IC 31-6-4-15.9 before their repeal) or an order issued under IC 31-32-13 (or IC 31-6-7-14 before its repeal) that orders the person to refrain from direct or indirect contact with a child in need of services or a delinquent child;
(E) a no contact order issued as a condition of pretrial release, including release on bail or personal recognizance, or pretrial diversion, and including a no contact order issued under IC 35-33-8-3.6;
(F) a no contact order issued as a condition of probation;
(G) a protective order to prevent domestic or family violence issued under IC 31-15-5 (or IC 31-16-5 or IC 31-1-11.5-8.2 before their repeal);
(H) a protective order to prevent domestic or family violence issued under IC 31-14-16-1 in a paternity action;
(I) a no contact order issued under IC 31-34-25 in a child in need of services proceeding or under IC 31-37-25 in a juvenile delinquency proceeding;
(J) an order issued in another state that is substantially similar to an order described in clauses (A) through (I);
(K) an order that is substantially similar to an order described in clauses (A) through (I) and is issued by an

Indian:
(i) tribe;
(ii) band;
(iii) pueblo;
(iv) nation; or
(v) organized group or community, including an Alaska Native village or regional or village corporation as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.);
that is recognized as eligible for the special programs and services provided by the United States to Indians because of their special status as Indians;
(L) an order issued under IC 35-33-8-3.2; or
(M) an order issued under IC 35-38-1-30.
As added by P.L.311-1983, SEC.33. Amended by P.L.180-2011, SEC.4.






ARTICLE 50. SENTENCES

CHAPTER 1. GENERAL PROVISIONS

IC 35-50-1-2 Version a
Consecutive and concurrent terms
Note: This version of section amended by P.L.125-2012, SEC.416. See also following version of this section amended by P.L.126-2012, SEC.59.
Sec. 2. (a) As used in this section, "crime of violence" means the following:
(1) Murder (IC 35-42-1-1).
(2) Attempted murder (IC 35-41-5-1).
(3) Voluntary manslaughter (IC 35-42-1-3).
(4) Involuntary manslaughter (IC 35-42-1-4).
(5) Reckless homicide (IC 35-42-1-5).
(6) Aggravated battery (IC 35-42-2-1.5).
(7) Kidnapping (IC 35-42-3-2).
(8) Rape (IC 35-42-4-1).
(9) Criminal deviate conduct (IC 35-42-4-2).
(10) Child molesting (IC 35-42-4-3).
(11) Sexual misconduct with a minor as a Class A felony under IC 35-42-4-9(a)(2) or a Class B felony under IC 35-42-4-9(b)(2).
(12) Robbery as a Class A felony or a Class B felony (IC 35-42-5-1).
(13) Burglary as a Class A felony or a Class B felony (IC 35-43-2-1).
(14) Operating a vehicle while intoxicated causing death (IC 9-30-5-5).
(15) Operating a vehicle while intoxicated causing serious bodily injury to another person (IC 9-30-5-4).
(16) Resisting law enforcement as a felony (IC 35-44-3-3).
(b) As used in this section, "episode of criminal conduct" means offenses or a connected series of offenses that are closely related in time, place, and circumstance.
(c) Except as provided in subsection (d) or (e), the court shall

determine whether terms of imprisonment shall be served concurrently or consecutively. The court may consider the:
(1) aggravating circumstances in IC 35-38-1-7.1(a); and
(2) mitigating circumstances in IC 35-38-1-7.1(b);
in making a determination under this subsection. The court may order terms of imprisonment to be served consecutively even if the sentences are not imposed at the same time. However, except for crimes of violence, the total of the consecutive terms of imprisonment, exclusive of terms of imprisonment under IC 35-50-2-8 and IC 35-50-2-10, to which the defendant is sentenced for felony convictions arising out of an episode of criminal conduct shall not exceed the advisory sentence for a felony which is one (1) class of felony higher than the most serious of the felonies for which the person has been convicted.
(d) If, after being arrested for one (1) crime, a person commits another crime:
(1) before the date the person is discharged from probation, parole, or a term of imprisonment imposed for the first crime; or
(2) while the person is released:
(A) upon the person's own recognizance; or
(B) on bond;
the terms of imprisonment for the crimes shall be served consecutively, regardless of the order in which the crimes are tried and sentences are imposed.
(e) If the factfinder determines under IC 35-50-2-11 that a person used a firearm in the commission of the offense for which the person was convicted, the term of imprisonment for the underlying offense and the additional term of imprisonment imposed under IC 35-50-2-11 must be served consecutively.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.111; P.L.330-1987, SEC.1; P.L.164-1994, SEC.1; P.L.304-1995, SEC.1; P.L.203-1996, SEC.7; P.L.219-1997, SEC.1; P.L.228-2001, SEC.6; P.L.266-2003, SEC.2; P.L.71-2005, SEC.4; P.L.213-2005, SEC.4; P.L.1-2006, SEC.549; P.L.126-2008, SEC.12; P.L.125-2012, SEC.416.

IC 35-50-1-2 Version b
Consecutive and concurrent terms
Note: This version of section amended by P.L.126-2012, SEC.59. See also preceding version of this section amended by P.L.125-2012, SEC.416.
Sec. 2. (a) As used in this section, "crime of violence" means the following:
(1) Murder (IC 35-42-1-1).
(2) Attempted murder (IC 35-41-5-1).
(3) Voluntary manslaughter (IC 35-42-1-3).
(4) Involuntary manslaughter (IC 35-42-1-4).
(5) Reckless homicide (IC 35-42-1-5).
(6) Aggravated battery (IC 35-42-2-1.5). (7) Kidnapping (IC 35-42-3-2).
(8) Rape (IC 35-42-4-1).
(9) Criminal deviate conduct (IC 35-42-4-2).
(10) Child molesting (IC 35-42-4-3).
(11) Sexual misconduct with a minor as a Class A felony under IC 35-42-4-9(a)(2) or a Class B felony under IC 35-42-4-9(b)(2).
(12) Robbery as a Class A felony or a Class B felony (IC 35-42-5-1).
(13) Burglary as a Class A felony or a Class B felony (IC 35-43-2-1).
(14) Operating a vehicle while intoxicated causing death (IC 9-30-5-5).
(15) Operating a motor vehicle while intoxicated causing serious bodily injury to another person (IC 9-30-5-4).
(16) Resisting law enforcement as a felony (IC 35-44.1-3-1).
(b) As used in this section, "episode of criminal conduct" means offenses or a connected series of offenses that are closely related in time, place, and circumstance.
(c) Except as provided in subsection (d) or (e), the court shall determine whether terms of imprisonment shall be served concurrently or consecutively. The court may consider the:
(1) aggravating circumstances in IC 35-38-1-7.1(a); and
(2) mitigating circumstances in IC 35-38-1-7.1(b);
in making a determination under this subsection. The court may order terms of imprisonment to be served consecutively even if the sentences are not imposed at the same time. However, except for crimes of violence, the total of the consecutive terms of imprisonment, exclusive of terms of imprisonment under IC 35-50-2-8 and IC 35-50-2-10, to which the defendant is sentenced for felony convictions arising out of an episode of criminal conduct shall not exceed the advisory sentence for a felony which is one (1) class of felony higher than the most serious of the felonies for which the person has been convicted.
(d) If, after being arrested for one (1) crime, a person commits another crime:
(1) before the date the person is discharged from probation, parole, or a term of imprisonment imposed for the first crime; or
(2) while the person is released:
(A) upon the person's own recognizance; or
(B) on bond;
the terms of imprisonment for the crimes shall be served consecutively, regardless of the order in which the crimes are tried and sentences are imposed.
(e) If the factfinder determines under IC 35-50-2-11 that a person used a firearm in the commission of the offense for which the person was convicted, the term of imprisonment for the underlying offense and the additional term of imprisonment imposed under IC 35-50-2-11 must be served consecutively. As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.111; P.L.330-1987, SEC.1; P.L.164-1994, SEC.1; P.L.304-1995, SEC.1; P.L.203-1996, SEC.7; P.L.219-1997, SEC.1; P.L.228-2001, SEC.6; P.L.266-2003, SEC.2; P.L.71-2005, SEC.4; P.L.213-2005, SEC.4; P.L.1-2006, SEC.549; P.L.126-2008, SEC.12; P.L.126-2012, SEC.59.

IC 35-50-1-3
Repealed
(Repealed by P.L.305-1987, SEC.38.)

IC 35-50-1-4
Repealed
(Repealed by P.L.5-1986, SEC.61.)

IC 35-50-1-5
Postconviction remedy; imposition of penalty more severe than originally imposed; credit for time served
Sec. 5. If:
(1) prosecution is initiated against a petitioner who has successfully sought relief under any proceeding for postconviction remedy and a conviction is subsequently obtained; or
(2) a sentence has been set aside under a postconviction remedy and the successful petitioner is to be resentenced;
the sentencing court may impose a more severe penalty than that originally imposed, and the court shall give credit for time served.
As added by P.L.179-1984, SEC.3.

IC 35-50-1-6
Placement in secure private facility
Sec. 6. (a) Before a person who has been convicted of an offense and committed to the department of correction is assigned to a department of correction program or facility under IC 11-10-1, the sentencing court may recommend that the department of correction place the person in a secure private facility (as defined in IC 31-9-2-115) if:
(1) the person was less than sixteen (16) years of age on the date of sentencing; and
(2) the court determines that the person would benefit from the treatment offered by the facility.
(b) A secure private facility may terminate a placement and request the department of correction to reassign a convicted person to another department of correction facility or program.
(c) When a convicted person becomes twenty-one (21) years of age or if a secure private facility terminates a placement under subsection (b) a convicted person shall:
(1) be assigned to a department of correction facility or program under IC 11-10-1-3(b); and
(2) serve the remainder of the sentence in the department of

correction facility or program.
(d) A person who is placed in a secure private facility under this section:
(1) is entitled to earn credit time under IC 35-50-6; and
(2) may be deprived of earned credit time as provided under rules adopted by the department of correction under IC 4-22-2.
As added by P.L.79-1994, SEC.17. Amended by P.L.1-1997, SEC.154; P.L.1-2002, SEC.151.

IC 35-50-1-7
Notifying department of name and address of victim
Sec. 7. Whenever a court commits a person to the department of correction as a result of a conviction, the court shall notify the department of correction of the last known name and address of any victim of the offense for which the person is convicted.
As added by P.L.90-2000, SEC.19.



CHAPTER 2. DEATH SENTENCE AND SENTENCES FOR FELONIES AND HABITUAL OFFENDERS

after March 20, 2002, including a conviction entered as a result of a retrial of a person, regardless of when the offense occurred.
As added by P.L.220-2011, SEC.634. Amended by P.L.63-2012, SEC.87.

IC 35-50-2-0.2
Effect of addition of section 7.1 of chapter and amendment of chapter by P.L.328-1985
Sec. 0.2. (a) The addition of section 7.1 of this chapter (before its repeal) and the amendment of section 8 of this chapter by P.L.328-1985 do not affect any:
(1) rights or liabilities accrued;
(2) penalties incurred; or
(3) proceedings begun;
before September 1, 1985. The rights, liabilities, and proceedings are continued and punishments, penalties, or forfeitures shall be imposed and enforced under section 8 of this chapter as if P.L.328-1985 had not been enacted.
(b) If all the felonies relied upon for sentencing a person as a habitual offender under section 8 of this chapter are felonies that were committed before September 1, 1985, the felonies shall be prosecuted and remain punishable under section 8 of this chapter as if P.L.328-1985 had not been enacted.
As added by P.L.220-2011, SEC.635.

IC 35-50-2-0.3
Content of juvenile record
Sec. 0.3. For purposes of section 2.1 of this chapter, as added by P.L.284-1985, the juvenile record includes only those adjudications of delinquency after May 31, 1985.
As added by P.L.220-2011, SEC.636.

IC 35-50-2-1
Definitions
Sec. 1. (a) As used in this chapter, "Class D felony conviction" means a conviction of a Class D felony in Indiana and a conviction, in any other jurisdiction at any time, with respect to which the convicted person might have been imprisoned for more than one (1) year. However, it does not include a conviction with respect to which the person has been pardoned, or a conviction of a Class A misdemeanor entered under IC 35-38-1-1.5 or section 7(b) or 7(c) of this chapter.
(b) As used in this chapter, "felony conviction" means a conviction, in any jurisdiction at any time, with respect to which the convicted person might have been imprisoned for more than one (1) year. However, it does not include a conviction with respect to which the person has been pardoned, or a conviction of a Class A misdemeanor under section 7(b) of this chapter.
(c) As used in this chapter, "minimum sentence" means:
(1) for murder, forty-five (45) years; (2) for a Class A felony, twenty (20) years;
(3) for a Class B felony, six (6) years;
(4) for a Class C felony, two (2) years; and
(5) for a Class D felony, one-half (1/2) year.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.114; P.L.334-1983, SEC.1; P.L.98-1988, SEC.8; P.L.243-2001, SEC.2 and P.L.291-2001, SEC.225; P.L.69-2012, SEC.5.

IC 35-50-2-1.3
Advisory sentences
Sec. 1.3. (a) For purposes of sections 3 through 7 of this chapter, "advisory sentence" means a guideline sentence that the court may voluntarily consider as the midpoint between the maximum sentence and the minimum sentence.
(b) Except as provided in subsection (c), a court is not required to use an advisory sentence.
(c) In imposing:
(1) consecutive sentences for felony convictions that are not crimes of violence (as defined in IC 35-50-1-2(a)) arising out of an episode of criminal conduct, in accordance with IC 35-50-1-2;
(2) an additional fixed term to an habitual offender under section 8 of this chapter; or
(3) an additional fixed term to a repeat sexual offender under section 14 of this chapter;
a court is required to use the appropriate advisory sentence in imposing a consecutive sentence or an additional fixed term. However, the court is not required to use the advisory sentence in imposing the sentence for the underlying offense.
(d) This section does not require a court to use an advisory sentence in imposing consecutive sentences for felony convictions that do not arise out of an episode of criminal conduct.
As added by P.L.71-2005, SEC.5. Amended by P.L.178-2007, SEC.4.

IC 35-50-2-1.4
"Criminal gang" defined
Sec. 1.4. For purposes of section 15 of this chapter, "criminal gang" means a group with at least three (3) members that specifically:
(1) either:
(A) promotes, sponsors, or assists in; or
(B) participates in; or
(2) requires as a condition of membership or continued membership;
the commission of a felony or an act that would be a felony if committed by an adult or the offense of battery (IC 35-42-2-1).
As added by P.L.109-2006, SEC.2. Amended by P.L.192-2007, SEC.12.
IC 35-50-2-1.5
"Individual with mental retardation" defined
Sec. 1.5. As used in this chapter, "individual with mental retardation" has the meaning set forth in IC 35-36-9-2.
As added by P.L.158-1994, SEC.4. Amended by P.L.99-2007, SEC.211.

IC 35-50-2-1.8
"Sex offense against a child" defined
Sec. 1.8. As used in this chapter, "sex offense against a child" means an offense under IC 35-42-4 in which the victim is a child less than eighteen (18) years of age.
As added by P.L.53-2005, SEC.1.

IC 35-50-2-2
Suspension of sentence; limitations
Sec. 2. (a) The court may suspend any part of a sentence for a felony, except as provided in this section or in section 2.1 of this chapter.
(b) Except as provided in subsection (i), with respect to the following crimes listed in this subsection, the court may suspend only that part of the sentence that is in excess of the minimum sentence, unless the court has approved placement of the offender in a forensic diversion program under IC 11-12-3.7:
(1) The crime committed was a Class A felony or Class B felony and the person has a prior unrelated felony conviction.
(2) The crime committed was a Class C felony and less than seven (7) years have elapsed between the date the person was discharged from probation, imprisonment, or parole, whichever is later, for a prior unrelated felony conviction and the date the person committed the Class C felony for which the person is being sentenced.
(3) The crime committed was a Class D felony and less than three (3) years have elapsed between the date the person was discharged from probation, imprisonment, or parole, whichever is later, for a prior unrelated felony conviction and the date the person committed the Class D felony for which the person is being sentenced. However, the court may suspend the minimum sentence for the crime only if the court orders home detention under IC 35-38-1-21 or IC 35-38-2.5-5 instead of the minimum sentence specified for the crime under this chapter.
(4) The felony committed was:
(A) murder (IC 35-42-1-1);
(B) battery (IC 35-42-2-1) with a deadly weapon or battery causing death;
(C) sexual battery (IC 35-42-4-8) with a deadly weapon;
(D) kidnapping (IC 35-42-3-2);
(E) confinement (IC 35-42-3-3) with a deadly weapon;
(F) rape (IC 35-42-4-1) as a Class A felony;
(G) criminal deviate conduct (IC 35-42-4-2) as a Class A

felony;
(H) except as provided in subsection (i), child molesting (IC 35-42-4-3) as a Class A or Class B felony, unless:
(i) the felony committed was child molesting as a Class B felony;
(ii) the victim was not less than twelve (12) years old at the time the offense was committed;
(iii) the person is not more than four (4) years older than the victim, or more than five (5) years older than the victim if the relationship between the person and the victim was a dating relationship or an ongoing personal relationship (not including a family relationship);
(iv) the person did not have a position of authority or substantial influence over the victim; and
(v) the person has not committed another sex offense (as defined in IC 11-8-8-5.2) (including a delinquent act that would be a sex offense if committed by an adult) against any other person;
(I) robbery (IC 35-42-5-1) resulting in serious bodily injury or with a deadly weapon;
(J) arson (IC 35-43-1-1) for hire or resulting in serious bodily injury;
(K) burglary (IC 35-43-2-1) resulting in serious bodily injury or with a deadly weapon;
(L) resisting law enforcement (IC 35-44.1-3-1) with a deadly weapon;
(M) escape (IC 35-44.1-3-4) with a deadly weapon;
(N) rioting (IC 35-45-1-2) with a deadly weapon;
(O) dealing in cocaine or a narcotic drug (IC 35-48-4-1) if the court finds the person possessed a firearm (as defined in IC 35-47-1-5) at the time of the offense, or the person delivered or intended to deliver to a person under eighteen (18) years of age at least three (3) years junior to the person and was on a school bus or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center;
(P) dealing in methamphetamine (IC 35-48-4-1.1) if the court finds the person possessed a firearm (as defined in IC 35-47-1-5) at the time of the offense, or the person delivered or intended to deliver the methamphetamine pure or adulterated to a person under eighteen (18) years of age at least three (3) years junior to the person and was on a school bus or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center; (Q) dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2) if the court finds the person possessed a firearm (as defined in IC 35-47-1-5) at the time of the offense, or the person delivered or intended to deliver to a person under eighteen (18) years of age at least three (3) years junior to the person and was on a school bus or within one thousand (1,000) feet of:
(i) school property;
(ii) a public park;
(iii) a family housing complex; or
(iv) a youth program center;
(R) an offense under IC 9-30-5 (operating a vehicle while intoxicated) and the person who committed the offense has accumulated at least two (2) prior unrelated convictions under IC 9-30-5;
(S) an offense under IC 9-30-5-5(b) (operating a vehicle while intoxicated causing death);
(T) aggravated battery (IC 35-42-2-1.5); or
(U) disarming a law enforcement officer (IC 35-44.1-3-2).
(c) Except as provided in subsection (e), whenever the court suspends a sentence for a felony, it shall place the person on probation under IC 35-38-2 for a fixed period to end not later than the date that the maximum sentence that may be imposed for the felony will expire.
(d) The minimum sentence for a person convicted of voluntary manslaughter may not be suspended unless the court finds at the sentencing hearing that the crime was not committed by means of a deadly weapon.
(e) Whenever the court suspends that part of the sentence of a sex or violent offender (as defined in IC 11-8-8-5) that is suspendible under subsection (b), the court shall place the sex or violent offender on probation under IC 35-38-2 for not more than ten (10) years.
(f) An additional term of imprisonment imposed under IC 35-50-2-11 may not be suspended.
(g) A term of imprisonment imposed under IC 35-47-10-6 or IC 35-47-10-7 may not be suspended if the commission of the offense was knowing or intentional.
(h) A term of imprisonment imposed for an offense under IC 35-48-4-6(b)(1)(B) or IC 35-48-4-6.1(b)(1)(B) may not be suspended.
(i) If a person is:
(1) convicted of child molesting (IC 35-42-4-3) as a Class A felony against a victim less than twelve (12) years of age; and
(2) at least twenty-one (21) years of age;
the court may suspend only that part of the sentence that is in excess of thirty (30) years.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.115; Acts 1979, P.L.305, SEC.1; Acts 1982, P.L.204, SEC.39; P.L.334-1983, SEC.2; P.L.284-1985, SEC.3; P.L.211-1986, SEC.1; P.L.98-1988, SEC.9; P.L.351-1989(ss), SEC.4;

P.L.214-1991, SEC.2; P.L.240-1991(ss2), SEC.98; P.L.11-1994, SEC.17; P.L.203-1996, SEC.8; P.L.96-1996, SEC.7; P.L.220-1997, SEC.1; P.L.188-1999, SEC.8; P.L.17-2001, SEC.30; P.L.222-2001, SEC.6; P.L.238-2001, SEC.21; P.L.116-2002, SEC.25; P.L.224-2003, SEC.126; P.L.85-2004, SEC.11; P.L.213-2005, SEC.7; P.L.151-2006, SEC.28; P.L.140-2006, SEC.36 and P.L.173-2006, SEC.36; P.L.1-2007, SEC.236; P.L.216-2007, SEC.50; P.L.64-2008, SEC.2; P.L.126-2012, SEC.60.

IC 35-50-2-2.1
Suspension; persons with juvenile record
Sec. 2.1. (a) Except as provided in subsection (b) or section 2 of this chapter, the court may not suspend a sentence for a felony for a person with a juvenile record when:
(1) the juvenile record includes findings that the juvenile acts, if committed by an adult, would constitute:
(A) one (1) Class A or Class B felony;
(B) two (2) Class C or Class D felonies; or
(C) one (1) Class C and one (1) Class D felony; and
(2) less than three (3) years have elapsed between commission of the juvenile acts that would be felonies if committed by an adult and the commission of the felony for which the person is being sentenced.
(b) Notwithstanding subsection (a), the court may suspend any part of the sentence for a felony, except as provided in section 2 of this chapter, if it finds that:
(1) the crime was the result of circumstances unlikely to recur;
(2) the victim of the crime induced or facilitated the offense;
(3) there are substantial grounds tending to excuse or justify the crime, though failing to establish a defense; or
(4) the acts in the juvenile record would not be Class A or Class B felonies if committed by an adult, and the convicted person is to undergo home detention under IC 35-38-1-21 instead of the minimum sentence specified for the crime under this chapter.
As added by P.L.284-1985, SEC.4. Amended by P.L.331-1987, SEC.1; P.L.98-1988, SEC.10.

IC 35-50-2-3
Murder
Sec. 3. (a) A person who commits murder shall be imprisoned for a fixed term of between forty-five (45) and sixty-five (65) years, with the advisory sentence being fifty-five (55) years. In addition, the person may be fined not more than ten thousand dollars ($10,000).
(b) Notwithstanding subsection (a), a person who was:
(1) at least eighteen (18) years of age at the time the murder was committed may be sentenced to:
(A) death; or
(B) life imprisonment without parole; and
(2) at least sixteen (16) years of age but less than eighteen (18) years of age at the time the murder was committed may be

sentenced to life imprisonment without parole;
under section 9 of this chapter unless a court determines under IC 35-36-9 that the person is an individual with mental retardation.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.116; P.L.332-1987, SEC.1; P.L.250-1993, SEC.1; P.L.164-1994, SEC.2; P.L.158-1994, SEC.5; P.L.2-1995, SEC.128; P.L.148-1995, SEC.4; P.L.117-2002, SEC.1; P.L.71-2005, SEC.6; P.L.99-2007, SEC.212.

IC 35-50-2-4
Class A felony
Sec. 4. A person who commits a Class A felony shall be imprisoned for a fixed term of between twenty (20) and fifty (50) years, with the advisory sentence being thirty (30) years. In addition, the person may be fined not more than ten thousand dollars ($10,000).
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.117; P.L.164-1994, SEC.3; P.L.148-1995, SEC.5; P.L.71-2005, SEC.7.

IC 35-50-2-5
Class B felony
Sec. 5. A person who commits a Class B felony shall be imprisoned for a fixed term of between six (6) and twenty (20) years, with the advisory sentence being ten (10) years. In addition, the person may be fined not more than ten thousand dollars ($10,000).
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.118; P.L.71-2005, SEC.8.

IC 35-50-2-6
Class C felony; commission of nonsupport of child as Class D felony
Sec. 6. (a) A person who commits a Class C felony shall be imprisoned for a fixed term of between two (2) and eight (8) years, with the advisory sentence being four (4) years. In addition, the person may be fined not more than ten thousand dollars ($10,000).
(b) Notwithstanding subsection (a), if a person has committed nonsupport of a child as a Class C felony under IC 35-46-1-5, upon motion of the prosecuting attorney, the court may enter judgment of conviction of a Class D felony under IC 35-46-1-5 and sentence the person accordingly. The court shall enter in the record detailed reasons for the court's action when the court enters a judgment of conviction of a Class D felony under this subsection.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.119; P.L.167-1990, SEC.1; P.L.213-1996, SEC.5; P.L.71-2005, SEC.9.

IC 35-50-2-7
Class D felony; entry as or conversion to a Class A misdemeanor
Sec. 7. (a) A person who commits a Class D felony shall be

imprisoned for a fixed term of between six (6) months and three (3) years, with the advisory sentence being one and one-half (1 1/2) years. In addition, the person may be fined not more than ten thousand dollars ($10,000).
(b) Notwithstanding subsection (a), if a person has committed a Class D felony, the court may enter judgment of conviction of a Class A misdemeanor and sentence accordingly. However, the court shall enter a judgment of conviction of a Class D felony if:
(1) the court finds that:
(A) the person has committed a prior, unrelated felony for which judgment was entered as a conviction of a Class A misdemeanor; and
(B) the prior felony was committed less than three (3) years before the second felony was committed;
(2) the offense is domestic battery as a Class D felony under IC 35-42-2-1.3; or
(3) the offense is possession of child pornography (IC 35-42-4-4(c)).
The court shall enter in the record, in detail, the reason for its action whenever it exercises the power to enter judgment of conviction of a Class A misdemeanor granted in this subsection.
(c) Notwithstanding subsection (a), the sentencing court may convert a Class D felony conviction to a Class A misdemeanor conviction if, after receiving a verified petition as described in subsection (d) and after conducting a hearing of which the prosecuting attorney has been notified, the court makes the following findings:
(1) The person is not a sex or violent offender (as defined in IC 11-8-8-5).
(2) The person was not convicted of a Class D felony that resulted in bodily injury to another person.
(3) The person has not been convicted of perjury under IC 35-44-2-1 or official misconduct under IC 35-44-1-2.
(4) At least three (3) years have passed since the person:
(A) completed the person's sentence; and
(B) satisfied any other obligation imposed on the person as part of the sentence;
for the Class D felony.
(5) The person has not been convicted of a felony since the person:
(A) completed the person's sentence; and
(B) satisfied any other obligation imposed on the person as part of the sentence;
for the Class D felony.
(6) No criminal charges are pending against the person.
(d) A petition filed under subsection (c) must be verified and set forth:
(1) the crime the person has been convicted of;
(2) the date of the conviction;
(3) the date the person completed the person's sentence; (4) any obligations imposed on the person as part of the sentence;
(5) the date the obligations were satisfied; and
(6) a verified statement that there are no criminal charges pending against the person.
(e) If a person whose Class D felony conviction has been converted to a Class A misdemeanor conviction under subsection (c) is convicted of a felony within five (5) years after the conversion under subsection (c), a prosecuting attorney may petition a court to convert the person's Class A misdemeanor conviction back to a Class D felony conviction.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.120; Acts 1982, P.L.204, SEC.40; P.L.334-1983, SEC.3; P.L.136-1987, SEC.7; P.L.167-1990, SEC.2; P.L.188-1999, SEC.9; P.L.98-2003, SEC.3; P.L.71-2005, SEC.10; P.L.69-2012, SEC.6.

IC 35-50-2-7.1
Repealed
(Repealed by P.L.164-1993, SEC.14.)

IC 35-50-2-8
Habitual offenders
Sec. 8. (a) Except as otherwise provided in this section, the state may seek to have a person sentenced as a habitual offender for any felony by alleging, on a page separate from the rest of the charging instrument, that the person has accumulated two (2) prior unrelated felony convictions.
(b) The state may not seek to have a person sentenced as a habitual offender for a felony offense under this section if:
(1) the offense is a misdemeanor that is enhanced to a felony in the same proceeding as the habitual offender proceeding solely because the person had a prior unrelated conviction;
(2) the offense is an offense under IC 9-30-10-16 or IC 9-30-10-17; or
(3) all of the following apply:
(A) The offense is an offense under IC 16-42-19 or IC 35-48-4.
(B) The offense is not listed in section 2(b)(4) of this chapter.
(C) The total number of unrelated convictions that the person has for:
(i) dealing in or selling a legend drug under IC 16-42-19-27;
(ii) dealing in cocaine or a narcotic drug (IC 35-48-4-1);
(iii) dealing in a schedule I, II, III controlled substance (IC 35-48-4-2);
(iv) dealing in a schedule IV controlled substance (IC 35-48-4-3); and
(v) dealing in a schedule V controlled substance (IC

35-48-4-4);
does not exceed one (1).
(c) A person has accumulated two (2) prior unrelated felony convictions for purposes of this section only if:
(1) the second prior unrelated felony conviction was committed after sentencing for the first prior unrelated felony conviction; and
(2) the offense for which the state seeks to have the person sentenced as a habitual offender was committed after sentencing for the second prior unrelated felony conviction.
(d) A conviction does not count for purposes of this section as a prior unrelated felony conviction if:
(1) the conviction has been set aside;
(2) the conviction is one for which the person has been pardoned; or
(3) all of the following apply:
(A) The offense is an offense under IC 16-42-19 or IC 35-48-4.
(B) The offense is not listed in section 2(b)(4) of this chapter.
(C) The total number of unrelated convictions that the person has for:
(i) dealing in or selling a legend drug under IC 16-42-19-27;
(ii) dealing in cocaine or a narcotic drug (IC 35-48-4-1);
(iii) dealing in a schedule I, II, III controlled substance (IC 35-48-4-2);
(iv) dealing in a schedule IV controlled substance (IC 35-48-4-3); and
(v) dealing in a schedule V controlled substance (IC 35-48-4-4);
does not exceed one (1).
(e) The requirements in subsection (b) do not apply to a prior unrelated felony conviction that is used to support a sentence as a habitual offender. A prior unrelated felony conviction may be used under this section to support a sentence as a habitual offender even if the sentence for the prior unrelated offense was enhanced for any reason, including an enhancement because the person had been convicted of another offense. However, a prior unrelated felony conviction under IC 9-30-10-16, IC 9-30-10-17, IC 9-12-3-1 (repealed), or IC 9-12-3-2 (repealed) may not be used to support a sentence as a habitual offender.
(f) If the person was convicted of the felony in a jury trial, the jury shall reconvene for the sentencing hearing. If the trial was to the court or the judgment was entered on a guilty plea, the court alone shall conduct the sentencing hearing under IC 35-38-1-3.
(g) A person is a habitual offender if the jury (if the hearing is by jury) or the court (if the hearing is to the court alone) finds that the state has proved beyond a reasonable doubt that the person had accumulated two (2) prior unrelated felony convictions. (h) The court shall sentence a person found to be a habitual offender to an additional fixed term that is not less than the advisory sentence for the underlying offense nor more than three (3) times the advisory sentence for the underlying offense. However, the additional sentence may not exceed thirty (30) years.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.121; Acts 1980, P.L.210, SEC.1; P.L.335-1983, SEC.1; P.L.328-1985, SEC.2; P.L.1-1990, SEC.353; P.L.164-1993, SEC.13; P.L.140-1994, SEC.14; P.L.305-1995, SEC.1; P.L.166-2001, SEC.3; P.L.291-2001, SEC.226; P.L.71-2005, SEC.11.

IC 35-50-2-8.5
Life imprisonment without parole upon third felony conviction or second sex offense against a child
Sec. 8.5. (a) The state may seek to have a person sentenced to life imprisonment without parole for any felony described in section 2(b)(4) of this chapter by alleging, on a page separate from the rest of the charging instrument, that the person has accumulated two (2) prior unrelated felony convictions described in section 2(b)(4) of this chapter.
(b) The state may seek to have a person sentenced to life imprisonment without parole for a Class A felony under IC 35-42-4 that is a sex offense against a child by alleging, on a page separate from the rest of the charging instrument, that the person has a prior unrelated Class A felony conviction under IC 35-42-4 that is a sex offense against a child.
(c) If the person was convicted of the felony in a jury trial, the jury shall reconvene to hear evidence on the life imprisonment without parole allegation. If the person was convicted of the felony by trial to the court without a jury or if the judgment was entered to guilty plea, the court alone shall hear evidence on the life imprisonment without parole allegation.
(d) A person is subject to life imprisonment without parole if the jury (in a case tried by a jury) or the court (in a case tried by the court or on a judgment entered on a guilty plea) finds that the state has proved beyond a reasonable doubt that the person:
(1) has accumulated two (2) prior unrelated convictions for offenses described in section 2(b)(4) of this chapter; or
(2) has a prior unrelated Class A felony conviction under IC 35-42-4 that is a sex offense against a child.
(e) The court may sentence a person found to be subject to life imprisonment without parole under this section to life imprisonment without parole.
As added by P.L.158-1994, SEC.6. Amended by P.L.53-2005, SEC.2.

IC 35-50-2-9
Death penalty sentencing procedure
Sec. 9. (a) The state may seek either a death sentence or a sentence of life imprisonment without parole for murder by alleging, on a page separate from the rest of the charging instrument, the

existence of at least one (1) of the aggravating circumstances listed in subsection (b). In the sentencing hearing after a person is convicted of murder, the state must prove beyond a reasonable doubt the existence of at least one (1) of the aggravating circumstances alleged. However, the state may not proceed against a defendant under this section if a court determines at a pretrial hearing under IC 35-36-9 that the defendant is an individual with mental retardation.
(b) The aggravating circumstances are as follows:
(1) The defendant committed the murder by intentionally killing the victim while committing or attempting to commit any of the following:
(A) Arson (IC 35-43-1-1).
(B) Burglary (IC 35-43-2-1).
(C) Child molesting (IC 35-42-4-3).
(D) Criminal deviate conduct (IC 35-42-4-2).
(E) Kidnapping (IC 35-42-3-2).
(F) Rape (IC 35-42-4-1).
(G) Robbery (IC 35-42-5-1).
(H) Carjacking (IC 35-42-5-2).
(I) Criminal gang activity (IC 35-45-9-3).
(J) Dealing in cocaine or a narcotic drug (IC 35-48-4-1).
(2) The defendant committed the murder by the unlawful detonation of an explosive with intent to injure person or damage property.
(3) The defendant committed the murder by lying in wait.
(4) The defendant who committed the murder was hired to kill.
(5) The defendant committed the murder by hiring another person to kill.
(6) The victim of the murder was a corrections employee, probation officer, parole officer, community corrections worker, home detention officer, fireman, judge, or law enforcement officer, and either:
(A) the victim was acting in the course of duty; or
(B) the murder was motivated by an act the victim performed while acting in the course of duty.
(7) The defendant has been convicted of another murder.
(8) The defendant has committed another murder, at any time, regardless of whether the defendant has been convicted of that other murder.
(9) The defendant was:
(A) under the custody of the department of correction;
(B) under the custody of a county sheriff;
(C) on probation after receiving a sentence for the commission of a felony; or
(D) on parole;
at the time the murder was committed.
(10) The defendant dismembered the victim.
(11) The defendant burned, mutilated, or tortured the victim while the victim was alive. (12) The victim of the murder was less than twelve (12) years of age.
(13) The victim was a victim of any of the following offenses for which the defendant was convicted:
(A) Battery as a Class D felony or as a Class C felony under IC 35-42-2-1.
(B) Kidnapping (IC 35-42-3-2).
(C) Criminal confinement (IC 35-42-3-3).
(D) A sex crime under IC 35-42-4.
(14) The victim of the murder was listed by the state or known by the defendant to be a witness against the defendant and the defendant committed the murder with the intent to prevent the person from testifying.
(15) The defendant committed the murder by intentionally discharging a firearm (as defined in IC 35-47-1-5):
(A) into an inhabited dwelling; or
(B) from a vehicle.
(16) The victim of the murder was pregnant and the murder resulted in the intentional killing of a fetus that has attained viability (as defined in IC 16-18-2-365).
(c) The mitigating circumstances that may be considered under this section are as follows:
(1) The defendant has no significant history of prior criminal conduct.
(2) The defendant was under the influence of extreme mental or emotional disturbance when the murder was committed.
(3) The victim was a participant in or consented to the defendant's conduct.
(4) The defendant was an accomplice in a murder committed by another person, and the defendant's participation was relatively minor.
(5) The defendant acted under the substantial domination of another person.
(6) The defendant's capacity to appreciate the criminality of the defendant's conduct or to conform that conduct to the requirements of law was substantially impaired as a result of mental disease or defect or of intoxication.
(7) The defendant was less than eighteen (18) years of age at the time the murder was committed.
(8) Any other circumstances appropriate for consideration.
(d) If the defendant was convicted of murder in a jury trial, the jury shall reconvene for the sentencing hearing. If the trial was to the court, or the judgment was entered on a guilty plea, the court alone shall conduct the sentencing hearing. The jury or the court may consider all the evidence introduced at the trial stage of the proceedings, together with new evidence presented at the sentencing hearing. The court shall instruct the jury concerning the statutory penalties for murder and any other offenses for which the defendant was convicted, the potential for consecutive or concurrent sentencing, and the availability of good time credit and clemency.

The court shall instruct the jury that, in order for the jury to recommend to the court that the death penalty or life imprisonment without parole should be imposed, the jury must find at least one (1) aggravating circumstance beyond a reasonable doubt as described in subsection (l) and shall provide a special verdict form for each aggravating circumstance alleged. The defendant may present any additional evidence relevant to:
(1) the aggravating circumstances alleged; or
(2) any of the mitigating circumstances listed in subsection (c).
(e) For a defendant sentenced after June 30, 2002, except as provided by IC 35-36-9, if the hearing is by jury, the jury shall recommend to the court whether the death penalty or life imprisonment without parole, or neither, should be imposed. The jury may recommend:
(1) the death penalty; or
(2) life imprisonment without parole;
only if it makes the findings described in subsection (l). If the jury reaches a sentencing recommendation, the court shall sentence the defendant accordingly. After a court pronounces sentence, a representative of the victim's family and friends may present a statement regarding the impact of the crime on family and friends. The impact statement may be submitted in writing or given orally by the representative. The statement shall be given in the presence of the defendant.
(f) If a jury is unable to agree on a sentence recommendation after reasonable deliberations, the court shall discharge the jury and proceed as if the hearing had been to the court alone.
(g) If the hearing is to the court alone, except as provided by IC 35-36-9, the court shall:
(1) sentence the defendant to death; or
(2) impose a term of life imprisonment without parole;
only if it makes the findings described in subsection (l).
(h) If a court sentences a defendant to death, the court shall order the defendant's execution to be carried out not later than one (1) year and one (1) day after the date the defendant was convicted. The supreme court has exclusive jurisdiction to stay the execution of a death sentence. If the supreme court stays the execution of a death sentence, the supreme court shall order a new date for the defendant's execution.
(i) If a person sentenced to death by a court files a petition for post-conviction relief, the court, not later than ninety (90) days after the date the petition is filed, shall set a date to hold a hearing to consider the petition. If a court does not, within the ninety (90) day period, set the date to hold the hearing to consider the petition, the court's failure to set the hearing date is not a basis for additional post-conviction relief. The attorney general shall answer the petition for post-conviction relief on behalf of the state. At the request of the attorney general, a prosecuting attorney shall assist the attorney general. The court shall enter written findings of fact and conclusions of law concerning the petition not later than ninety (90) days after the

date the hearing concludes. However, if the court determines that the petition is without merit, the court may dismiss the petition within ninety (90) days without conducting a hearing under this subsection.
(j) A death sentence is subject to automatic review by the supreme court. The review, which shall be heard under rules adopted by the supreme court, shall be given priority over all other cases. The supreme court's review must take into consideration all claims that the:
(1) conviction or sentence was in violation of the:
(A) Constitution of the State of Indiana; or
(B) Constitution of the United States;
(2) sentencing court was without jurisdiction to impose a sentence; and
(3) sentence:
(A) exceeds the maximum sentence authorized by law; or
(B) is otherwise erroneous.
If the supreme court cannot complete its review by the date set by the sentencing court for the defendant's execution under subsection (h), the supreme court shall stay the execution of the death sentence and set a new date to carry out the defendant's execution.
(k) A person who has been sentenced to death and who has completed state post-conviction review proceedings may file a written petition with the supreme court seeking to present new evidence challenging the person's guilt or the appropriateness of the death sentence if the person serves notice on the attorney general. The supreme court shall determine, with or without a hearing, whether the person has presented previously undiscovered evidence that undermines confidence in the conviction or the death sentence. If necessary, the supreme court may remand the case to the trial court for an evidentiary hearing to consider the new evidence and its effect on the person's conviction and death sentence. The supreme court may not make a determination in the person's favor nor make a decision to remand the case to the trial court for an evidentiary hearing without first providing the attorney general with an opportunity to be heard on the matter.
(l) Before a sentence may be imposed under this section, the jury, in a proceeding under subsection (e), or the court, in a proceeding under subsection (g), must find that:
(1) the state has proved beyond a reasonable doubt that at least one (1) of the aggravating circumstances listed in subsection (b) exists; and
(2) any mitigating circumstances that exist are outweighed by the aggravating circumstance or circumstances.
As added by Acts 1977, P.L.340, SEC.122. Amended by P.L.336-1983, SEC.1; P.L.212-1986, SEC.1; P.L.332-1987, SEC.2; P.L.320-1987, SEC.2; P.L.296-1989, SEC.2; P.L.138-1989, SEC.6; P.L.1-1990, SEC.354; P.L.230-1993, SEC.5; P.L.250-1993, SEC.2; P.L.158-1994, SEC.7; P.L.306-1995, SEC.1; P.L.228-1996, SEC.1; P.L.216-1996, SEC.25; P.L.261-1997, SEC.7; P.L.80-2002, SEC.1; P.L.117-2002, SEC.2; P.L.1-2003, SEC.97; P.L.147-2003, SEC.1;

P.L.1-2006, SEC.550; P.L.99-2007, SEC.213.

IC 35-50-2-10
Habitual substance offenders
Sec. 10. (a) As used in this section:
(1) "Drug" means a drug or a controlled substance (as defined in IC 35-48-1).
(2) "Substance offense" means a Class A misdemeanor or a felony in which the possession, use, abuse, delivery, transportation, or manufacture of alcohol or drugs is a material element of the crime. The term includes an offense under IC 9-30-5 and an offense under IC 9-11-2 (before its repeal).
(b) The state may seek to have a person sentenced as a habitual substance offender for any substance offense by alleging, on a page separate from the rest of the charging instrument, that the person has accumulated two (2) prior unrelated substance offense convictions.
(c) After a person has been convicted and sentenced for a substance offense committed after sentencing for a prior unrelated substance offense conviction, the person has accumulated two (2) prior unrelated substance offense convictions. However, a conviction does not count for purposes of this subsection if:
(1) it has been set aside; or
(2) it is a conviction for which the person has been pardoned.
(d) If the person was convicted of the substance offense in a jury trial, the jury shall reconvene for the sentencing hearing. If the trial was to the court, or the judgment was entered on a guilty plea, the court alone shall conduct the sentencing hearing, under IC 35-38-1-3.
(e) A person is a habitual substance offender if the jury (if the hearing is by jury) or the court (if the hearing is to the court alone) finds that the state has proved beyond a reasonable doubt that the person had accumulated two (2) prior unrelated substance offense convictions.
(f) The court shall sentence a person found to be a habitual substance offender to an additional fixed term of at least three (3) years but not more than eight (8) years imprisonment, to be added to the term of imprisonment imposed under IC 35-50-2 or IC 35-50-3. If the court finds that:
(1) three (3) years or more have elapsed since the date the person was discharged from probation, imprisonment, or parole (whichever is later) for the last prior unrelated substance offense conviction and the date the person committed the substance offense for which the person is being sentenced as a habitual substance offender; or
(2) all of the substance offenses for which the person has been convicted are substance offenses under IC 16-42-19 or IC 35-48-4, the person has not been convicted of a substance offense listed in section 2(b)(4) of this chapter, and the total number of convictions that the person has for:
(A) dealing in or selling a legend drug under IC 16-42-19-27; (B) dealing in cocaine or a narcotic drug (IC 35-48-4-1);
(C) dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2);
(D) dealing in a schedule IV controlled substance (IC 35-48-4-3); and
(E) dealing in a schedule V controlled substance (IC 35-48-4-4);
does not exceed one (1);
then the court may reduce the additional fixed term. However, the court may not reduce the additional fixed term to less than one (1) year.
(g) If a reduction of the additional year fixed term is authorized under subsection (f), the court may also consider the aggravating or circumstances in IC 35-38-1-7.1(a) and the mitigating circumstances in IC 35-38-1-7.1(b) to:
(1) decide the issue of granting a reduction; or
(2) determine the number of years, if any, to be subtracted under subsection (f).
As added by P.L.335-1983, SEC.2. Amended by P.L.327-1985, SEC.5; P.L.98-1988, SEC.11; P.L.1-1990, SEC.355; P.L.96-1996, SEC.8; P.L.97-1996, SEC.5; P.L.2-1997, SEC.77; P.L.291-2001, SEC.227; P.L.71-2005, SEC.12; P.L.213-2005, SEC.5; P.L.1-2006, SEC.551.

IC 35-50-2-11
Firearm used in commission of offense; separate charge; additional sentence
Sec. 11. (a) As used in this section, "firearm" has the meaning set forth in IC 35-47-1-5.
(b) As used in this section, "offense" means:
(1) a felony under IC 35-42 that resulted in death or serious bodily injury;
(2) kidnapping; or
(3) criminal confinement as a Class B felony.
(c) The state may seek, on a page separate from the rest of a charging instrument, to have a person who allegedly committed an offense sentenced to an additional fixed term of imprisonment if the state can show beyond a reasonable doubt that the person knowingly or intentionally used a firearm in the commission of the offense.
(d) If the person was convicted of the offense in a jury trial, the jury shall reconvene to hear evidence in the enhancement hearing. If the trial was to the court, or the judgment was entered on a guilty plea, the court alone shall hear evidence in the enhancement hearing.
(e) If the jury (if the hearing is by jury) or the court (if the hearing is to the court alone) finds that the state has proved beyond a reasonable doubt that the person knowingly or intentionally used a firearm in the commission of the offense, the court may sentence the person to an additional fixed term of imprisonment of five (5) years.
As added by P.L.140-1994, SEC.15. Amended by P.L.203-1996, SEC.9; P.L.71-2005, SEC.13.
IC 35-50-2-12
Characteristics of incarcerated offenders; publication of findings
Sec. 12. The Indiana criminal justice institute shall review characteristics of offenders committed to the department of correction over such period of time it deems appropriate and of the offenses committed by those offenders in order to ascertain norms used by the trial courts in sentencing. The Indiana criminal justice institute shall from time to time publish its findings in the Indiana Register and provide its findings to the legislative services agency and the judicial conference of Indiana.
As added by P.L.164-1994, SEC.4.

IC 35-50-2-13
Use of firearms in controlled substance offenses under IC 35-48-4-1 through IC 35-48-4-4
Sec. 13. (a) The state may seek, on a page separate from the rest of a charging instrument, to have a person who allegedly committed an offense of dealing in a controlled substance under IC 35-48-4-1 through IC 35-48-4-4 sentenced to an additional fixed term of imprisonment if the state can show beyond a reasonable doubt that the person knowingly or intentionally:
(1) used a firearm; or
(2) possessed a:
(A) handgun in violation of IC 35-47-2-1;
(B) sawed-off shotgun in violation of IC 35-47-5-4.1; or
(C) machine gun in violation of IC 35-47-5-8;
while committing the offense.
(b) If the person was convicted of the offense in a jury trial, the jury shall reconvene to hear evidence in the enhancement hearing. If the trial was to the court, or the judgment was entered on a guilty plea, the court alone shall hear evidence in the enhancement hearing.
(c) If the jury (if the hearing is by jury) or the court (if the hearing is to the court alone) finds that the state has proved beyond a reasonable doubt that the person knowingly or intentionally committed an offense as described in subsection (a), the court may sentence the person to an additional fixed term of imprisonment of not more than five (5) years, except as follows:
(1) If the firearm is a sawed-off shotgun, the court may sentence the person to an additional fixed term of imprisonment of not more than ten (10) years.
(2) If the firearm is a machine gun or is equipped with a firearm silencer or firearm muffler, the court may sentence the person to an additional fixed term of imprisonment of not more than twenty (20) years. The additional sentence under this subdivision is in addition to any additional sentence imposed under section 11 of this chapter for use of a firearm in the commission of an offense.
As added by P.L.148-1995, SEC.6. Amended by P.L.71-2005, SEC.14.
IC 35-50-2-14
Repeat sexual offender
Sec. 14. (a) As used in this section, "sex offense" means a felony conviction:
(1) under IC 35-42-4-1 through IC 35-42-4-9 or under IC 35-46-1-3;
(2) for an attempt or conspiracy to commit an offense described in subdivision (1); or
(3) for an offense under the laws of another jurisdiction, including a military court, that is substantially similar to an offense described in subdivision (1).
(b) The state may seek to have a person sentenced as a repeat sexual offender for a sex offense described in subsection (a)(1) or (a)(2) by alleging, on a page separate from the rest of the charging instrument, that the person has accumulated one (1) prior unrelated felony conviction for a sex offense described in subsection (a).
(c) After a person has been convicted and sentenced for a felony described in subsection (a)(1) or (a)(2) after having been sentenced for a prior unrelated sex offense described in subsection (a), the person has accumulated one (1) prior unrelated felony sex offense conviction. However, a conviction does not count for purposes of this subsection, if:
(1) it has been set aside; or
(2) it is a conviction for which the person has been pardoned.
(d) If the person was convicted of the sex offense in a jury trial, the jury shall reconvene to hear evidence in the enhancement hearing. If the trial was to the court, or the judgment was entered on a guilty plea, the court alone shall hear evidence in the enhancement hearing.
(e) A person is a repeat sexual offender if the jury (if the hearing is by jury) or the court (if the hearing is to the court alone) finds that the state has proved beyond a reasonable doubt that the person had accumulated one (1) prior unrelated felony sex offense conviction.
(f) The court may sentence a person found to be a repeat sexual offender to an additional fixed term that is the advisory sentence for the underlying offense. However, the additional sentence may not exceed ten (10) years.
As added by P.L.214-1999, SEC.4. Amended by P.L.71-2005, SEC.15; P.L.6-2006, SEC.9, P.L.140-2006, SEC.37, and P.L.173-2006, SEC.37; P.L.125-2009, SEC.8.

IC 35-50-2-15
Criminal gang enhancement
Sec. 15. (a) This section does not apply to an individual who is convicted of a felony offense under IC 35-45-9-3.
(b) The state may seek, on a page separate from the rest of a charging instrument, to have a person who allegedly committed a felony offense sentenced to an additional fixed term of imprisonment if the state can show beyond a reasonable doubt that the person knowingly or intentionally: (1) was a member of a criminal gang while committing the offense; and
(2) committed the felony offense at the direction of or in affiliation with a criminal gang.
(c) If the person is convicted of the felony offense in a jury trial, the jury shall reconvene to hear evidence in the enhancement hearing. If the trial was to the court, or the judgment was entered on a guilty plea, the court alone shall hear evidence in the enhancement hearing.
(d) If the jury (if the hearing is by jury) or the court (if the hearing is to the court alone) finds that the state has proved beyond a reasonable doubt that the person knowingly or intentionally was a member of a criminal gang while committing the felony offense and committed the felony offense at the direction of or in affiliation with a criminal gang as described in subsection (b), the court shall:
(1) sentence the person to an additional fixed term of imprisonment equal to the sentence imposed for the underlying felony, if the person is sentenced for only one (1) felony; or
(2) sentence the person to an additional fixed term of imprisonment equal to the longest sentence imposed for the underlying felonies, if the person is being sentenced for more than one (1) felony.
(e) A sentence imposed under this section shall run consecutively to the underlying sentence.
(f) A term of imprisonment imposed under this section may not be suspended.
(g) For purposes of subsection (c), evidence that a person was a member of a criminal gang or committed a felony at the direction of or in affiliation with a criminal gang may include expert testimony pursuant to the Indiana Rules of Evidence that may be admitted to prove that particular conduct, status, and customs are indicative of criminal gang activity. The expert testimony may include the following:
(1) Characteristics of persons who are members of criminal gangs.
(2) Descriptions of rivalries between criminal gangs.
(3) Common practices and operations of criminal gangs.
(4) Behavior of criminal gangs.
(5) Terminology used by members of criminal gangs.
(6) Codes of conduct, including criminal conduct, of particular criminal gangs.
(7) Types of crimes that are likely to be committed by a particular criminal gang.
As added by P.L.109-2006, SEC.3.

IC 35-50-2-16
Termination of a human pregnancy; enhancement
Sec. 16. (a) The state may seek, on a page separate from the rest of the charging instrument, to have a person who allegedly committed or attempted to commit murder under IC 35-42-1-1(1) or

IC 35-42-1-1(2) sentenced to an additional fixed term of imprisonment if the state can show beyond a reasonable doubt that the person, while committing or attempting to commit murder under IC 35-42-1-1(1) or IC 35-42-1-1(2), caused the termination of a human pregnancy.
(b) If the person is convicted of the murder or attempted murder in a jury trial, the jury shall reconvene to hear evidence in the enhancement hearing. If the trial was to the court, or the judgment was entered on a guilty plea, the court alone shall hear evidence in the enhancement hearing.
(c) If the jury (if the hearing is by jury) or the court (if the hearing is to the court alone) finds that the state has proved beyond a reasonable doubt that the person, while committing or attempting to commit murder under IC 35-42-1-1(1) or IC 35-42-1-1(2), caused the termination of a human pregnancy, the court shall sentence the person to an additional fixed term of imprisonment of not less than six (6) or more than twenty (20) years.
(d) A sentence imposed under this section runs consecutively to the underlying sentence.
(e) For purposes of this section, prosecution of the murder or attempted murder under IC 35-42-1-1(1) or IC 35-42-1-1(2) and the enhancement of the penalty for that crime does not require proof that:
(1) the person committing or attempting to commit the murder had knowledge or should have had knowledge that the victim was pregnant; or
(2) the defendant intended to cause the termination of a human pregnancy.
As added by P.L.40-2009, SEC.2.



CHAPTER 3. SENTENCES FOR MISDEMEANORS

IC 35-50-3-2
Class A misdemeanor
Sec. 2. A person who commits a Class A misdemeanor shall be imprisoned for a fixed term of not more than one (1) year; in addition, he may be fined not more than five thousand dollars ($5,000).
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.124.

IC 35-50-3-3
Class B misdemeanor
Sec. 3. A person who commits a Class B misdemeanor shall be imprisoned for a fixed term of not more than one hundred eighty (180) days; in addition, he may be fined not more than one thousand

dollars ($1,000).
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.125.

IC 35-50-3-4
Class C misdemeanor
Sec. 4. A person who commits a Class C misdemeanor shall be imprisoned for a fixed term of not more than sixty (60) days; in addition, he may be fined not more than five hundred dollars ($500).
As added by Acts 1978, P.L.2, SEC.3554.



CHAPTER 4. REPEALED



CHAPTER 5. ADDITIONAL PENALTIES

IC 35-50-5-1
Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)

IC 35-50-5-1.1
Bribery or official misconduct; filling vacancy under IC 5-8-6
Sec. 1.1. (a) Whenever a person is convicted of a misdemeanor under IC 35-44.1-1, the court may include in the sentence an order rendering the person incapable of holding a public office of trust or profit for a fixed period of not more than ten (10) years.
(b) If any officer of a governmental entity is convicted of a misdemeanor under IC 35-44.1-1, the court may enter an order removing the officer from office.
(c) This subsection applies whenever:
(1) the court enters an order under this section that applies to a person who is an officer of a governmental entity (as defined in IC 35-31.5-2-144); and
(2) a vacancy occurs in the office held by the person as the result of the court's order.
The court must file a certified copy of the order with the person who is entitled under IC 5-8-6 to receive notice of the death of an individual holding the office. The person receiving the copy of the order must give notice of the order in the same manner as if the person had received a notice of the death of the officeholder under IC 5-8-6. The person required or permitted to fill the vacancy that results from a removal under this section must comply with IC 3-13 or IC 20, whichever applies, to fill the vacancy.
As added by Acts 1980, P.L.73, SEC.3. Amended by P.L.4-1991, SEC.140; P.L.119-2005, SEC.35; P.L.126-2012, SEC.61; P.L.114-2012, SEC.145.

IC 35-50-5-2
Alternative fine
Sec. 2. In the alternative to the provisions concerning fines in this article, a person may be fined a sum equal to twice his pecuniary gain, or twice the pecuniary loss sustained by victims of the offense he committed.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.131.

IC 35-50-5-3 Restitution order
Sec. 3. (a) Except as provided in subsection (i), (j), (l), or (m), in addition to any sentence imposed under this article for a felony or misdemeanor, the court may, as a condition of probation or without placing the person on probation, order the person to make restitution to the victim of the crime, the victim's estate, or the family of a victim who is deceased. The court shall base its restitution order upon a consideration of:
(1) property damages of the victim incurred as a result of the crime, based on the actual cost of repair (or replacement if repair is inappropriate);
(2) medical and hospital costs incurred by the victim (before the date of sentencing) as a result of the crime;
(3) the cost of medical laboratory tests to determine if the crime has caused the victim to contract a disease or other medical condition;
(4) earnings lost by the victim (before the date of sentencing) as a result of the crime including earnings lost while the victim was hospitalized or participating in the investigation or trial of the crime; and
(5) funeral, burial, or cremation costs incurred by the family or estate of a homicide victim as a result of the crime.
(b) A restitution order under subsection (a), (i), (j), (l), or (m), is a judgment lien that:
(1) attaches to the property of the person subject to the order;
(2) may be perfected;
(3) may be enforced to satisfy any payment that is delinquent under the restitution order by the person in whose favor the order is issued or the person's assignee; and
(4) expires;
in the same manner as a judgment lien created in a civil proceeding.
(c) When a restitution order is issued under subsection (a), the issuing court may order the person to pay the restitution, or part of the restitution, directly to:
(1) the victim services division of the Indiana criminal justice institute in an amount not exceeding:
(A) the amount of the award, if any, paid to the victim under IC 5-2-6.1; and
(B) the cost of the reimbursements, if any, for emergency services provided to the victim under IC 16-10-1.5 (before its repeal) or IC 16-21-8; or
(2) a probation department that shall forward restitution or part of restitution to:
(A) a victim of a crime;
(B) a victim's estate; or
(C) the family of a victim who is deceased.
The victim services division of the Indiana criminal justice institute shall deposit the restitution it receives under this subsection in the violent crime victims compensation fund established by IC 5-2-6.1-40. (d) When a restitution order is issued under subsection (a), (i), (j), (l), or (m), the issuing court shall send a certified copy of the order to the clerk of the circuit court in the county where the felony or misdemeanor charge was filed. The restitution order must include the following information:
(1) The name and address of the person that is to receive the restitution.
(2) The amount of restitution the person is to receive.
Upon receiving the order, the clerk shall enter and index the order in the circuit court judgment docket in the manner prescribed by IC 33-32-3-2. The clerk shall also notify the department of insurance of an order of restitution under subsection (i).
(e) An order of restitution under subsection (a), (i), (j), (l), or (m), does not bar a civil action for:
(1) damages that the court did not require the person to pay to the victim under the restitution order but arise from an injury or property damage that is the basis of restitution ordered by the court; and
(2) other damages suffered by the victim.
(f) Regardless of whether restitution is required under subsection (a) as a condition of probation or other sentence, the restitution order is not discharged by the completion of any probationary period or other sentence imposed for a felony or misdemeanor.
(g) A restitution order under subsection (a), (i), (j), (l), or (m), is not discharged by the liquidation of a person's estate by a receiver under IC 32-30-5 (or IC 34-48-1, IC 34-48-4, IC 34-48-5, IC 34-48-6, IC 34-1-12, or IC 34-2-7 before their repeal).
(h) The attorney general may pursue restitution ordered by the court under subsections (a) and (c) on behalf of the victim services division of the Indiana criminal justice institute established under IC 5-2-6-8.
(i) The court may order the person convicted of an offense under IC 35-43-9 to make restitution to the victim of the crime. The court shall base its restitution order upon a consideration of the amount of money that the convicted person converted, misappropriated, or received, or for which the convicted person conspired. The restitution order issued for a violation of IC 35-43-9 must comply with subsections (b), (d), (e), and (g), and is not discharged by the completion of any probationary period or other sentence imposed for a violation of IC 35-43-9.
(j) The court may order the person convicted of an offense under IC 35-43-5-3.5 to make restitution to the victim of the crime, the victim's estate, or the family of a victim who is deceased. The court shall base its restitution order upon a consideration of the amount of fraud or harm caused by the convicted person and any reasonable expenses (including lost wages) incurred by the victim in correcting the victim's credit report and addressing any other issues caused by the commission of the offense under IC 35-43-5-3.5. If, after a person is sentenced for an offense under IC 35-43-5-3.5, a victim, a victim's estate, or the family of a victim discovers or incurs additional

expenses that result from the convicted person's commission of the offense under IC 35-43-5-3.5, the court may issue one (1) or more restitution orders to require the convicted person to make restitution, even if the court issued a restitution order at the time of sentencing. For purposes of entering a restitution order after sentencing, a court has continuing jurisdiction over a person convicted of an offense under IC 35-43-5-3.5 for five (5) years after the date of sentencing. Each restitution order issued for a violation of IC 35-43-5-3.5 must comply with subsections (b), (d), (e), and (g), and is not discharged by the completion of any probationary period or other sentence imposed for an offense under IC 35-43-5-3.5.
(k) The court shall order a person convicted of an offense under IC 35-42-3.5 to make restitution to the victim of the crime in an amount equal to the greater of the following:
(1) The gross income or value to the person of the victim's labor or services.
(2) The value of the victim's labor as guaranteed under the minimum wage and overtime provisions of:
(A) the federal Fair Labor Standards Act of 1938, as amended (29 U.S.C. 201-209); or
(B) IC 22-2-2 (Minimum Wage);
whichever is greater.
(l) The court shall order a person who:
(1) is convicted of dealing in methamphetamine under IC 35-48-4-1.1(a)(1)(A); and
(2) manufactured the methamphetamine on property owned by another person, without the consent of the property owner;
to pay liquidated damages to the property owner in the amount of ten thousand dollars ($10,000).
(m) The court shall order a person who:
(1) is convicted of dealing in marijuana under IC 35-48-4-10(a)(1)(A); and
(2) manufactured the marijuana on property owned by another person, without the consent of the property owner;
to pay liquidated damages to the property owner in the amount of two thousand dollars ($2,000).
As added by P.L.337-1983, SEC.1. Amended by P.L.149-1988, SEC.6; P.L.240-1991(ss2), SEC.99; P.L.2-1992, SEC.885; P.L.2-1993, SEC.194; P.L.47-1993, SEC.13; P.L.4-1994, SEC.21; P.L.307-1995, SEC.1; P.L.300-1995, SEC.3; P.L.1-1998, SEC.200; P.L.2-2002, SEC.105; P.L.88-2002, SEC.3; P.L.85-2004, SEC.54; P.L.98-2004, SEC.157; P.L.2-2005, SEC.129; P.L.125-2006, SEC.11; P.L.173-2006, SEC.54; P.L.73-2012, SEC.2.

IC 35-50-5-4
Reimbursement order
Sec. 4. (a) This section applies only:
(1) if the county in which a criminal proceeding was filed adopts an ordinance under IC 36-2-13-15; and
(2) to a person who is sentenced under this article for a felony

or a misdemeanor.
(b) At the time the court imposes a sentence, the court may order the person to execute a reimbursement plan as directed by the court and make repayments under the plan to the county for the costs described in IC 36-2-13-15.
(c) The court shall fix an amount under this section that:
(1) may not exceed an amount the person can or will be able to pay;
(2) does not harm the person's ability to reasonably be self-supporting or to reasonably support any dependent of the person; and
(3) takes into consideration and gives priority to any other restitution, reparation, repayment, costs (including fees), fine, or child support obligations the person is required to pay.
(d) When an order is issued under this section, the issuing court shall send a certified copy of the order to the clerk of the circuit court in the county where the felony or misdemeanor charge was filed. Upon receiving the order, the clerk shall enter and index the order in the circuit court judgment docket in the manner prescribed by IC 33-32-3-2.
(e) An order under this section is not discharged:
(1) by the completion of a sentence imposed for a felony or misdemeanor; or
(2) by the liquidation of a person's estate by a receiver under IC 32-30-5 (or IC 34-48-1, IC 34-48-4, IC 34-48-5, and IC 34-48-6 before their repeal).
As added by P.L.123-1998, SEC.1. Amended by P.L.1-1999, SEC.79; P.L.2-2002, SEC.106; P.L.98-2004, SEC.158; P.L.106-2010, SEC.17.



CHAPTER 6. RELEASE FROM IMPRISONMENT AND CREDIT TIME

IC 35-50-6-1
Parole; discharge to community transition program or probation; lifetime parole for sexually violent predators and murderers
Sec. 1. (a) Except as provided in subsection (d) or (e), when a person imprisoned for a felony completes the person's fixed term of imprisonment, less the credit time the person has earned with respect to that term, the person shall be:
(1) released on parole for not more than twenty-four (24) months, as determined by the parole board, unless:
(A) the person is being placed on parole for the first time;
(B) the person is not being placed on parole for a conviction for a crime of violence (as defined in IC 35-50-1-2);
(C) the person is not a sex offender (as defined in IC 11-8-8-4.5); and
(D) in the six (6) months before being placed on parole, the person has not violated a rule of the department of correction or a rule of the penal facility in which the person is imprisoned;
(2) discharged upon a finding by the committing court that the person was assigned to a community transition program and may be discharged without the requirement of parole; or
(3) released to the committing court if the sentence included a period of probation.
A person described in subdivision (1) shall be released on parole for not more than twelve (12) months, as determined by the parole board.
(b) This subsection does not apply to a person described in subsection (d), (e), or (f). A person released on parole remains on parole from the date of release until the person's fixed term expires, unless the person's parole is revoked or the person is discharged from that term by the parole board. In any event, if the person's parole is not revoked, the parole board shall discharge the person after the period set under subsection (a) or the expiration of the person's fixed

term, whichever is shorter.
(c) A person whose parole is revoked shall be imprisoned for all or part of the remainder of the person's fixed term. However, the person shall again be released on parole when the person completes that remainder, less the credit time the person has earned since the revocation. The parole board may reinstate the person on parole at any time after the revocation.
(d) This subsection does not apply to a person who is a sexually violent predator under IC 35-38-1-7.5. When a sex offender (as defined in IC 11-8-8-4.5) completes the sex offender's fixed term of imprisonment, less credit time earned with respect to that term, the sex offender shall be placed on parole for not more than ten (10) years.
(e) This subsection applies to a person who:
(1) is a sexually violent predator under IC 35-38-1-7.5;
(2) has been convicted of murder (IC 35-42-1-1); or
(3) has been convicted of voluntary manslaughter (IC 35-42-1-3).
When a person described in this subsection completes the person's fixed term of imprisonment, less credit time earned with respect to that term, the person shall be placed on parole for the remainder of the person's life.
(f) This subsection applies to a parolee in another jurisdiction who is a person described in subsection (e) and whose parole supervision is transferred to Indiana from another jurisdiction. In accordance with IC 11-13-4-1(2) (Interstate Compact for Out-of-State Probationers and Parolees) and rules adopted under Article VII (d)(8) of the Interstate Compact for Adult Offender Supervision (IC 11-13-4.5), a parolee who is a person described in subsection (e) and whose parole supervision is transferred to Indiana is subject to the same conditions of parole as a person described in subsection (e) who was convicted in Indiana, including:
(1) lifetime parole (as described in subsection (e)); and
(2) the requirement that the person wear a monitoring device (as described in IC 35-38-2.5-3) that can transmit information twenty-four (24) hours each day regarding a person's precise location, if applicable.
(g) If a person being supervised on lifetime parole as described in subsection (e) is also required to be supervised by a court, a probation department, a community corrections program, a community transition program, or another similar program upon the person's release from imprisonment, the parole board may:
(1) supervise the person while the person is being supervised by the other supervising agency; or
(2) permit the other supervising agency to exercise all or part of the parole board's supervisory responsibility during the period in which the other supervising agency is required to supervise the person, if supervision by the other supervising agency will be, in the opinion of the parole board:
(A) at least as stringent; and (B) at least as effective;
as supervision by the parole board.
(h) The parole board is not required to supervise a person on lifetime parole during any period in which the person is imprisoned. However, upon the person's release from imprisonment, the parole board shall recommence its supervision of a person on lifetime parole.
(i) If a court orders the parole board to place a sexually violent predator whose sentence does not include a commitment to the department of correction on lifetime parole under IC 35-38-1-29, the parole board shall place the sexually violent predator on lifetime parole and supervise the person in the same manner in which the parole board supervises a sexually violent predator on lifetime parole whose sentence includes a commitment to the department of correction.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.132; Acts 1979, P.L.120, SEC.11; Acts 1981, P.L.298, SEC.7; P.L.240-1991(ss2), SEC.100; P.L.11-1994, SEC.18; P.L.273-1999, SEC.215; P.L.90-2000, SEC.20; P.L.238-2001, SEC.22; P.L.116-2002, SEC.26; P.L.139-2006, SEC.6; P.L.140-2006, SEC.38 and P.L.173-2006, SEC.38; P.L.1-2007, SEC.237; P.L.216-2007, SEC.51; P.L.105-2010, SEC.15.

IC 35-50-6-2
Discharge from imprisonment for a misdemeanor
Sec. 2. A person imprisoned for a misdemeanor shall be discharged when he completes his fixed term of imprisonment, less the credit time he has earned with respect to that term.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.133.

IC 35-50-6-3
Credit time classes
Sec. 3. (a) A person assigned to Class I earns one (1) day of credit time for each day the person is imprisoned for a crime or confined awaiting trial or sentencing.
(b) A person assigned to Class II earns one (1) day of credit time for every two (2) days the person is imprisoned for a crime or confined awaiting trial or sentencing.
(c) A person assigned to Class III earns no credit time.
(d) A person assigned to Class IV earns one (1) day of credit time for every six (6) days the person is imprisoned for a crime or confined awaiting trial or sentencing.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.134; P.L.80-2008, SEC.2.

IC 35-50-6-3.3
Credit time for successful completion of educational degree or certificate
Sec. 3.3. (a) In addition to any credit time a person earns under

subsection (b) or section 3 of this chapter, a person earns credit time if the person:
(1) is in credit Class I;
(2) has demonstrated a pattern consistent with rehabilitation; and
(3) successfully completes requirements to obtain one (1) of the following:
(A) A general educational development (GED) diploma under IC 20-20-6 (before its repeal) or IC 22-4.1-18, if the person has not previously obtained a high school diploma.
(B) Except as provided in subsection (n), a high school diploma, if the person has not previously obtained a general educational development (GED) diploma.
(C) An associate's degree from an approved postsecondary educational institution (as defined under IC 21-7-13-6(a)).
(D) A bachelor's degree from an approved postsecondary educational institution (as defined under IC 21-7-13-6(a)).
(b) In addition to any credit time that a person earns under subsection (a) or section 3 of this chapter, a person may earn credit time if, while confined by the department of correction, the person:
(1) is in credit Class I;
(2) demonstrates a pattern consistent with rehabilitation; and
(3) successfully completes requirements to obtain at least one (1) of the following:
(A) A certificate of completion of a career and technical education program approved by the department of correction.
(B) A certificate of completion of a substance abuse program approved by the department of correction.
(C) A certificate of completion of a literacy and basic life skills program approved by the department of correction.
(D) A certificate of completion of a reformative program approved by the department of correction.
(c) The department of correction shall establish admissions criteria and other requirements for programs available for earning credit time under subsection (b). A person may not earn credit time under both subsections (a) and (b) for the same program of study.
(d) The amount of credit time a person may earn under this section is the following:
(1) Six (6) months for completion of a state of Indiana general educational development (GED) diploma under IC 20-20-6 (before its repeal) or IC 22-4.1-18.
(2) One (1) year for graduation from high school.
(3) One (1) year for completion of an associate's degree.
(4) Two (2) years for completion of a bachelor's degree.
(5) Not more than a total of six (6) months of credit, as determined by the department of correction, for the completion of one (1) or more career and technical education programs approved by the department of correction.
(6) Not more than a total of six (6) months of credit, as

determined by the department of correction, for the completion of one (1) or more substance abuse programs approved by the department of correction.
(7) Not more than a total of six (6) months credit, as determined by the department of correction, for the completion of one (1) or more literacy and basic life skills programs approved by the department of correction.
(8) Not more than a total of six (6) months credit time, as determined by the department of correction, for completion of one (1) or more reformative programs approved by the department of correction. However, a person who is serving a sentence for an offense listed under IC 11-8-8-4.5 may not earn credit time under this subdivision.
However, a person who does not have a substance abuse problem that qualifies the person to earn credit in a substance abuse program may earn not more than a total of twelve (12) months of credit, as determined by the department of correction, for the completion of one (1) or more career and technical education programs approved by the department of correction. If a person earns more than six (6) months of credit for the completion of one (1) or more career and technical education programs, the person is ineligible to earn credit for the completion of one (1) or more substance abuse programs.
(e) Credit time earned by a person under this section is subtracted from the release date that would otherwise apply to the person after subtracting all other credit time earned by the person.
(f) A person does not earn credit time under subsection (a) unless the person completes at least a portion of the degree requirements after June 30, 1993.
(g) A person does not earn credit time under subsection (b) unless the person completes at least a portion of the program requirements after June 30, 1999.
(h) Credit time earned by a person under subsection (a) for a diploma or degree completed before July 1, 1999, shall be subtracted from:
(1) the release date that would otherwise apply to the person after subtracting all other credit time earned by the person, if the person has not been convicted of an offense described in subdivision (2); or
(2) the period of imprisonment imposed on the person by the sentencing court, if the person has been convicted of one (1) of the following crimes:
(A) Rape (IC 35-42-4-1).
(B) Criminal deviate conduct (IC 35-42-4-2).
(C) Child molesting (IC 35-42-4-3).
(D) Child exploitation (IC 35-42-4-4(b)).
(E) Vicarious sexual gratification (IC 35-42-4-5).
(F) Child solicitation (IC 35-42-4-6).
(G) Child seduction (IC 35-42-4-7).
(H) Sexual misconduct with a minor as a Class A felony, Class B felony, or Class C felony (IC 35-42-4-9). (I) Incest (IC 35-46-1-3).
(J) Sexual battery (IC 35-42-4-8).
(K) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age.
(L) Criminal confinement (IC 35-42-3-3), if the victim is less than eighteen (18) years of age.
(M) An attempt or a conspiracy to commit a crime listed in clauses (A) through (L).
(i) The maximum amount of credit time a person may earn under this section is the lesser of:
(1) four (4) years; or
(2) one-third (1/3) of the person's total applicable credit time.
(j) Credit time earned under this section by an offender serving a sentence for a felony against a person under IC 35-42 or for a crime listed in IC 11-8-8-5 shall be reduced to the extent that application of the credit time would otherwise result in:
(1) postconviction release (as defined in IC 35-40-4-6); or
(2) assignment of the person to a community transition program;
in less than forty-five (45) days after the person earns the credit time.
(k) A person may earn credit time for multiple degrees at the same education level under subsection (d) only in accordance with guidelines approved by the department of correction. The department of correction may approve guidelines for proper sequence of education degrees under subsection (d).
(l) A person may not earn credit time:
(1) for a general educational development (GED) diploma if the person has previously earned a high school diploma; or
(2) for a high school diploma if the person has previously earned a general educational development (GED) diploma.
(m) A person may not earn credit time under this section if the person:
(1) commits an offense listed in IC 11-8-8-4.5 while the person is required to register as a sex or violent offender under IC 11-8-8-7; and
(2) is committed to the department of correction after being convicted of the offense listed in IC 11-8-8-4.5.
(n) For a person to earn credit time under subsection (a)(3)(B) for successfully completing the requirements for a high school diploma through correspondence courses, each correspondence course must be approved by the department before the person begins the correspondence course. The department may approve a correspondence course only if the entity administering the course is recognized and accredited by the department of education in the state where the entity is located.
As added by P.L.243-1993, SEC.2. Amended by P.L.149-1995, SEC.17; P.L.148-1995, SEC.7; P.L.183-1999, SEC.3; P.L.243-1999, SEC.3; P.L.14-2000, SEC.78; P.L.90-2000, SEC.21; P.L.164-2003, SEC.1; P.L.1-2005, SEC.229; P.L.2-2007, SEC.380; P.L.234-2007, SEC.171; P.L.80-2008, SEC.3; P.L.42-2010, SEC.2; P.L.7-2011,

SEC.25; P.L.228-2011, SEC.2; P.L.147-2012, SEC.11.

IC 35-50-6-4
Credit time assignments
Sec. 4. (a) A person who is not a credit restricted felon and who is imprisoned for a crime or imprisoned awaiting trial or sentencing is initially assigned to Class I.
(b) A person who is a credit restricted felon and who is imprisoned for a crime or imprisoned awaiting trial or sentencing is initially assigned to Class IV. A credit restricted felon may not be assigned to Class I or Class II.
(c) A person who is not assigned to Class IV may be reassigned to Class II or Class III if the person violates any of the following:
(1) A rule of the department of correction.
(2) A rule of the penal facility in which the person is imprisoned.
(3) A rule or condition of a community transition program.
However, a violation of a condition of parole or probation may not be the basis for reassignment. Before a person may be reassigned to a lower credit time class, the person must be granted a hearing to determine the person's guilt or innocence and, if found guilty, whether reassignment is an appropriate disciplinary action for the violation. The person may waive the right to the hearing.
(d) A person who is assigned to Class IV may be reassigned to Class III if the person violates any of the following:
(1) A rule of the department of correction.
(2) A rule of the penal facility in which the person is imprisoned.
(3) A rule or condition of a community transition program.
However, a violation of a condition of parole or probation may not be the basis for reassignment. Before a person may be reassigned to Class III, the person must be granted a hearing to determine the person's guilt or innocence and, if found guilty, whether reassignment is an appropriate disciplinary action for the violation. The person may waive the right to the hearing.
(e) In connection with the hearing granted under subsection (c) or (d), the person is entitled to:
(1) have not less than twenty-four (24) hours advance written notice of the date, time, and place of the hearing, and of the alleged misconduct and the rule the misconduct is alleged to have violated;
(2) have reasonable time to prepare for the hearing;
(3) have an impartial decisionmaker;
(4) appear and speak in the person's own behalf;
(5) call witnesses and present evidence;
(6) confront and cross-examine each witness, unless the hearing authority finds that to do so would subject a witness to a substantial risk of harm;
(7) have the assistance of a lay advocate (the department may require that the advocate be an employee of, or a fellow

prisoner in, the same facility or program);
(8) have a written statement of the findings of fact, the evidence relied upon, and the reasons for the action taken;
(9) have immunity if the person's testimony or any evidence derived from the person's testimony is used in any criminal proceedings; and
(10) have the person's record expunged of any reference to the charge if the person is found not guilty or if a finding of guilt is later overturned.
Any finding of guilt must be supported by a preponderance of the evidence presented at the hearing.
(f) A person may be reassigned from Class III to Class I, Class II, or Class IV, or from Class II to Class I. A person's assignment to Class III or Class II shall be reviewed at least once every six (6) months to determine if the person should be reassigned to a higher credit time class. A credit restricted felon may not be reassigned to Class I or Class II.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.135; Acts 1979, P.L.120, SEC.12; P.L.90-2000, SEC.22; P.L.80-2008, SEC.4.

IC 35-50-6-5
Deprivation of credit time
Sec. 5. (a) A person may, with respect to the same transaction, be deprived of any part of the credit time the person has earned for any of the following:
(1) A violation of one (1) or more rules of the department of correction.
(2) If the person is not committed to the department, a violation of one (1) or more rules of the penal facility in which the person is imprisoned.
(3) A violation of one (1) or more rules or conditions of a:
(A) community transition program; or
(B) community corrections program.
(4) If a court determines that a civil claim brought by the person in a state or an administrative court is frivolous, unreasonable, or groundless.
(5) If the person is a sex offender (as defined in IC 11-8-8-5) and refuses to register before being released from the department as required under IC 11-8-8-7.
(6) If the person is a sex offender (as defined in IC 11-8-8-5) and refuses to participate in a sex offender treatment program specifically offered to the sex offender by the department of correction while the person is serving a period of incarceration with the department of correction.
However, the violation of a condition of parole or probation may not be the basis for deprivation. Whenever a person is deprived of credit time, the person may also be reassigned to Class II (if the person is not a credit restricted felon) or Class III.
(b) Before a person may be deprived of earned credit time, the

person must be granted a hearing to determine the person's guilt or innocence and, if found guilty, whether deprivation of earned credit time is an appropriate disciplinary action for the violation. In connection with the hearing, the person is entitled to the procedural safeguards listed in section 4(e) of this chapter. The person may waive the person's right to the hearing.
(c) Any part of the credit time of which a person is deprived under this section may be restored.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.136; Acts 1979, P.L.120, SEC.13; P.L.146-1995, SEC.6; P.L.90-2000, SEC.23; P.L.140-2006, SEC.39 and P.L.173-2006, SEC.39; P.L.80-2008, SEC.5; P.L.105-2010, SEC.16.

IC 35-50-6-5.5
Credit time appeals
Sec. 5.5. A person who has been reassigned to a lower credit time class or has been deprived of earned credit time may appeal the decision to the commissioner of the department of correction or the sheriff.
As added by Acts 1979, P.L.120, SEC.14. Amended by P.L.204-1986, SEC.3.

IC 35-50-6-6
Degree of security, parole, or probation; imprisonment upon revocation of parole; days spent on parole outside institution
Sec. 6. (a) A person imprisoned for a crime earns credit time irrespective of the degree of security to which he is assigned. Except as set forth under IC 35-38-2.5.-5, a person does not earn credit time while on parole or probation.
(b) A person imprisoned upon revocation of parole is initially assigned to the same credit time class to which he was assigned at the time he was released on parole.
(c) A person who, upon revocation of parole, is imprisoned on an intermittent basis does not earn credit time for the days he spends on parole outside the institution.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.137; Acts 1979, P.L.120, SEC.15; P.L.166-2001, SEC.4.

IC 35-50-6-7
Charge of new crime or violation of rule while confined; effect on credit time; assignment to Class III
Sec. 7. (a) A person under the control of a county detention facility or the department of correction who:
(1) has been charged with a new crime while confined; or
(2) has allegedly violated a rule of the department or county facility;
may be immediately assigned to Class III and may have all earned credit time suspended pending disposition of the allegation.
(b) A person assigned to Class III under subsection (a) shall be

denied release on parole or discharge until:
(1) he is in the actual custody of the department or the county detention facility to which he was sentenced; and
(2) he is granted a hearing concerning the allegations.
The department or sheriff may waive the hearing if the person is restored to his former credit time class and receives all previously earned credit time and any credit time that he would have earned if he had not been assigned to Class III.
(c) A person who is assigned to Class III under subsection (a) and later found not guilty of the alleged misconduct shall have all earned credit time restored and shall be reassigned to the same credit time class that he was in before his assignment to Class III. In addition, the person shall be credited with any credit time that he would have earned if he had not been assigned to Class III.
As added by P.L.338-1983, SEC.1.

IC 35-50-6-8
Person serving sentence of life imprisonment without parole does not earn credit time
Sec. 8. A person serving a sentence of life imprisonment without parole does not earn credit time under this chapter.
As added by P.L.53-2005, SEC.3.



CHAPTER 7. PROBATION ORDERS

IC 35-50-7-2
Power of court to prohibit entry to area where offense committed
Sec. 2. The court that places a person on probation following conviction may issue an order, reasonable in scope, under this chapter that prohibits the person from entering the:
(1) area or property where an offense was committed by the person; and
(2) area immediately surrounding the area or property where an offense was committed by the person.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-3
Specificity
Sec. 3. An order issued under this chapter must describe the area or property that the person is prohibited from entering with sufficient specificity to:
(1) allow the person to guide the person's conduct accordingly; and
(2) enable a law enforcement officer to enforce the order.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-4
Power of court to allow limited reentry
Sec. 4. A court that issues an order under this chapter may:
(1) allow a person to return to the person's residential premises to pick up personal belongings and effects;
(2) restrict the time and duration of the person's return; and
(3) provide for supervision of the person's return by a law enforcement officer.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-5
Copy to defendant
Sec. 5. A person shall be given a copy of an order issued under this chapter concerning the person and shall acknowledge the receipt of the order in writing.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-6
Notice; persons to receive
Sec. 6. The court shall provide notice of an order issued under this

chapter to:
(1) the law enforcement agency that arrested the person; and
(2) the prosecuting attorney.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-7
Notice; stayed, modified, or vacated orders
Sec. 7. A court shall immediately notify all appropriate law enforcement agencies when an order issued under this chapter is stayed, modified, or vacated.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-8
Power of court to consider evidence
Sec. 8. In determining whether to issue an order under this chapter, the court may consider evidence regarding whether the order would:
(1) cause undue hardship to innocent persons; and
(2) constitute a serious injustice that overrides the need to protect the rights, safety, and health of other tenants and residents of the property or area affected by the order.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-9
Violation
Sec. 9. A person who knowingly or intentionally violates an order issued by a court under this chapter commits a Class C misdemeanor.
As added by P.L.216-1996, SEC.26.



CHAPTER 8. PRIMARY OR SECONDARY SCHOOL STUDENT DELINQUENCY AND CRIMINAL CONVICTION INFORMATION



CHAPTER 9. ADDITIONAL SENTENCE REQUIREMENTS FOR DOMESTIC BATTERY CONVICTIONS






ARTICLE 51. CRIMINAL STATUTES CODIFIED OUTSIDE IC35

CHAPTER 1. SCOPE OF ARTICLE



CHAPTER 2. IC2 CRIMINAL STATUTES



CHAPTER 3. IC3 CRIMINAL STATUTES



CHAPTER 4. IC4 CRIMINAL STATUTES

IC 35-51-4-1 Version b
Statutes defining crimes in IC 4
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 1. The following statutes define crimes in IC 4:
IC 4-1-10-8 (Concerning state agencies).
IC 4-1-10-9 (Concerning state agencies).
IC 4-2-7-8 (Concerning the inspector general).
IC 4-4-27-8 (Concerning the inspection of grain).
IC 4-13.6-4-14 (Concerning state public works).
IC 4-21.5-3-36 (Concerning administrative proceedings).
IC 4-21.5-3-37 (Concerning administrative proceedings).
IC 4-30-3-19 (Concerning the lottery).
IC 4-30-3-19.5 (Concerning the lottery).
IC 4-30-3-19.7 (Concerning the lottery).
IC 4-30-12-5 (Concerning the lottery).
IC 4-30-13-1 (Concerning the lottery).
IC 4-30-14-1 (Concerning the lottery).
IC 4-30-14-2 (Concerning the lottery).
IC 4-30-14-3 (Concerning the lottery).
IC 4-30-14-4 (Concerning the lottery).
IC 4-30-14-5 (Concerning horse racing).
IC 4-30-14-6 (Concerning the lottery).
IC 4-31-13-3 (Concerning horse racing).
IC 4-31-13-3.5 (Concerning horse racing).
IC 4-31-13-9 (Concerning horse racing).
IC 4-32.2-8-4 (Concerning charity gaming).
IC 4-33-10-1 (Concerning riverboat gambling).
IC 4-33-10-2 (Concerning riverboat gambling).
IC 4-33-10-2.1 (Concerning riverboat gambling).
IC 4-33-10-2.5 (Concerning riverboat gambling).
IC 4-33-22-14 (Concerning boxing and mixed martial arts).
IC 4-33-22-40 (Concerning boxing and mixed martial arts).
IC 4-35-9-2 (Concerning gambling games at racetracks).
IC 4-35-9-3 (Concerning gambling games at racetracks).
IC 4-35-9-4 (Concerning gambling games at racetracks).
IC 4-35-9-5 (Concerning gambling games at racetracks).
IC 4-36-6-5 (Concerning gambling in certain establishments).
As added by P.L.70-2011, SEC.1. Amended by P.L.6-2012, SEC.235; P.L.100-2012, SEC.68; P.L.126-2012, SEC.62.



CHAPTER 5. IC5 CRIMINAL STATUTES



CHAPTER 6. IC6 CRIMINAL STATUTES



CHAPTER 7. IC7.1 CRIMINAL STATUTES



CHAPTER 8. IC8 CRIMINAL STATUTES



CHAPTER 9. IC9 CRIMINAL STATUTES



CHAPTER 10. IC10 CRIMINAL STATUTES



CHAPTER 11. IC11 CRIMINAL STATUTES



CHAPTER 12. IC12 CRIMINAL STATUTES



CHAPTER 13. IC13 CRIMINAL OFFENSES



CHAPTER 14. IC14 CRIMINAL STATUTES

IC 35-51-14-1 Version b
Statutes defining crimes in IC 14
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 1. The following statutes define crimes in IC 14:
IC 14-9-8-19 (Concerning the department of natural resources).
IC 14-15-3-31 (Concerning watercraft).
IC 14-15-4-4 (Concerning watercraft accidents).
IC 14-15-9-8 (Concerning divers).
IC 14-15-11-11 (Concerning motorboat operators).
IC 14-15-12-13 (Concerning personal watercraft).
IC 14-16-1-29 (Concerning off-road vehicles).
IC 14-17-4-8 (Concerning property acquisition).
IC 14-21-1-16 (Concerning historic preservation and archeology).
IC 14-21-1-26 (Concerning historic preservation and archeology).
IC 14-21-1-26.5 (Concerning historic preservation and archeology).
IC 14-21-1-27 (Concerning historic preservation and archeology).
IC 14-21-1-28 (Concerning historic preservation and archeology).
IC 14-21-1-36 (Concerning historic preservation and archeology).
IC 14-21-2-5 (Concerning historic preservation and archeology).
IC 14-22-13-10 (Concerning commercial fishing licenses).
IC 14-22-17-4 (Concerning fish and wildlife).
IC 14-22-32-3 (Concerning fish and wildlife).
IC 14-22-34-12 (Concerning fish and wildlife).
IC 14-22-37-2 (Concerning fish and wildlife).
IC 14-22-37-3 (Concerning fish and wildlife).
IC 14-22-38-1 (Concerning fish and wildlife).
IC 14-22-38-3 (Concerning fish and wildlife).
IC 14-22-38-6 (Concerning fish and wildlife). IC 14-22-40-6 (Concerning fish and wildlife).
IC 14-23-7-5 (Concerning forestry).
IC 14-24-11-4 (Concerning entomology and plant pathology).
IC 14-26-7-8 (Concerning lakes and reservoirs).
IC 14-27-6-52 (Concerning levees, dams, and drainage).
IC 14-29-8-5 (Concerning rivers, streams, and waterways).
IC 14-31-3-15 (Concerning nature preserves).
IC 14-31-3-16 (Concerning nature preserves).
IC 14-31-3-17 (Concerning nature preserves).
IC 14-31-3-19 (Concerning nature preserves).
IC 14-31-3-20 (Concerning nature preserves).
IC 14-31-3-21 (Concerning nature preserves).
IC 14-34-2-6 (Concerning surface coal mining and reclamation).
IC 14-34-16-6 (Concerning surface coal mining and reclamation).
IC 14-34-16-7 (Concerning surface coal mining and reclamation).
IC 14-37-13-6 (Concerning oil and gas).
As added by P.L.70-2011, SEC.1. Amended by P.L.6-2012, SEC.240; P.L.40-2012, SEC.22.



CHAPTER 15. IC15 CRIMINAL STATUTES



CHAPTER 16. IC16 CRIMINAL STATUTES



CHAPTER 20. IC20 CRIMINAL STATUTES



CHAPTER 21. IC21 CRIMES



CHAPTER 22. IC22 CRIMES



CHAPTER 23. IC23 CRIMES



CHAPTER 24. IC24 CRIMINAL STATUTES



CHAPTER 25. IC25 CRIMINAL STATUTES

stores).
IC 25-26-14-27 (Concerning pharmacists, pharmacies, and drug stores).
IC 25-26-19-9 (Concerning pharmacists, pharmacies, and drug stores).
IC 25-26-21-11 (Concerning pharmacists, pharmacies, and drug stores).
IC 25-27-1-12 (Concerning physical therapists).
IC 25-27.5-7-2 (Concerning physician assistants).
IC 25-28.5-1-31 (Concerning plumbers).
IC 25-29-9-1 (Concerning podiatrists).
IC 25-30-1-21 (Concerning private investigator firms, security guards, and polygraph examiners).
IC 25-30-1.3-23 (Concerning private investigator firms, security guards, and polygraph examiners).
IC 25-31-1-13 (Concerning engineers).
IC 25-31-1-27 (Concerning engineers).
IC 25-31.5-8-7 (Concerning soil scientists).
IC 25-33-1-15 (Concerning psychologists).
IC 25-34.5-3-2 (Concerning respiratory care specialists).
IC 25-35.6-3-10 (Concerning speech pathologists and audiologists).
IC 25-36.1-1-2 (Concerning surgical technologists).
IC 25-36.5-1-10 (Concerning timber buyers).
IC 25-36.5-1-15 (Concerning timber buyers).
IC 25-38.1-4-10 (Concerning veterinarians).
IC 25-38.1-4-11 (Concerning veterinarians).
IC 25-39-5-1 (Concerning water well drilling contractors).
IC 25-39-5-7 (Concerning water well drilling contractors).
IC 25-41-1-2 (Concerning behavior analysts).
As added by P.L.70-2011, SEC.1.



CHAPTER 26. IC26 CRIMINAL STATUTES



CHAPTER 27. IC27 CRIMINAL STATUTES



CHAPTER 28. IC28 CRIMINAL STATUTES



CHAPTER 30. IC30 CRIMINAL STATUTES



CHAPTER 31. IC31 CRIMINAL STATUTES



CHAPTER 32. IC32 CRIMINAL STATUTES



CHAPTER 33. IC33 CRIMINAL STATUTES



CHAPTER 34. IC34 CRIMINAL STATUTES



CHAPTER 36. IC36 CRIMINAL STATUTES









TITLE 36. LOCAL GOVERNMENT

ARTICLE 1. GENERAL PROVISIONS

CHAPTER 1. LEGISLATIVE INTENT

IC 36-1-1-2
Preservation of materials related to title
Sec. 2. The general assembly may, by concurrent resolution, preserve any of the materials related to the enactment of this title that it considers appropriate.
As added by Acts 1980, P.L.211, SEC.1.



CHAPTER 2. DEFINITIONS OF GENERAL APPLICABILITY

IC 36-1-2-1.7
"Assessed value"
Sec. 1.7. "Assessed value" has the meaning set forth in IC 6-1.1-1-3.
As added by P.L.6-1997, SEC.202.

IC 36-1-2-2
"Bonds"
Sec. 2. "Bonds" means any evidences of indebtedness, whether payable from property taxes, revenues, or any other source, but does not include notes or warrants representing temporary loans that are payable out of taxes levied and in the course of collection.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-3
"City"
Sec. 3. "City" refers to a consolidated city or other incorporated city of any class, unless the reference is to a school city.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-4
"Clerk"
Sec. 4. "Clerk" means:
(1) clerk of the circuit court, for a county;
(2) county auditor, for a board of county commissioners or county council;
(3) clerk of the city-county council, for a consolidated city;
(4) city clerk, for a second class city;
(5) clerk-treasurer, for a third class city;
(6) clerk-treasurer, for a town; or
(7) chief executive officer of a political subdivision not described in subdivisions (1) through (6).
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1981, P.L.44, SEC.35; P.L.186-2006, SEC.1.

IC 36-1-2-4.5
"Emergency"
Sec. 4.5. "Emergency" means a situation that could not reasonably be foreseen and that threatens the public health, welfare, or safety and requires immediate action.
As added by P.L.329-1985, SEC.1.
IC 36-1-2-4.7
"Environmental restrictive ordinance"
Sec. 4.7. "Environmental restrictive ordinance" means, with respect to land, any ordinance that:
(1) is adopted by a municipal corporation; and
(2) seeks to control the use of groundwater in a manner and to a degree that protects human health and the environment against unacceptable exposure to a release of hazardous substances or petroleum, or both.
As added by P.L.78-2009, SEC.21. Amended by P.L.159-2011, SEC.42.

IC 36-1-2-5
"Executive"
Sec. 5. "Executive" means:
(1) board of commissioners, for a county not having a consolidated city;
(2) mayor of the consolidated city, for a county having a consolidated city;
(3) mayor, for a city;
(4) president of the town council, for a town;
(5) trustee, for a township;
(6) superintendent, for a school corporation; or
(7) chief executive officer, for any other political subdivision.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.8-1989, SEC.93.

IC 36-1-2-6
"Fiscal body"
Sec. 6. "Fiscal body" means:
(1) county council, for a county not having a consolidated city;
(2) city-county council, for a consolidated city or county having a consolidated city;
(3) common council, for a city other than a consolidated city;
(4) town council, for a town;
(5) township board, for a township;
(6) governing body or budget approval body, for any other political subdivision that has a governing body or budget approval body; or
(7) chief executive officer of any other political subdivision that does not have a governing body or budget approval body.
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1981, P.L.11, SEC.132; P.L.8-1987, SEC.81; P.L.8-1989, SEC.94; P.L.186-2006, SEC.2.

IC 36-1-2-7
"Fiscal officer"
Sec. 7. "Fiscal officer" means:
(1) auditor, for a county not having a consolidated city;
(2) controller, for a: (A) consolidated city;
(B) county having a consolidated city, except as otherwise provided; or
(C) second class city;
(3) clerk-treasurer, for a third class city;
(4) clerk-treasurer, for a town; or
(5) trustee, for a township.
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1981, P.L.44, SEC.36; P.L.227-2005, SEC.12.

IC 36-1-2-8
"Law"
Sec. 8. "Law" includes the Constitution of Indiana, statutes, and ordinances.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-9
"Legislative body"
Sec. 9. "Legislative body" means the:
(1) board of county commissioners, for a county not subject to IC 36-2-3.5 or IC 36-3-1;
(2) county council, for a county subject to IC 36-2-3.5;
(3) city-county council, for a consolidated city or county having a consolidated city;
(4) common council, for a city other than a consolidated city;
(5) town council, for a town;
(6) township board, for a township;
(7) governing body of any other political subdivision that has a governing body; or
(8) chief executive officer of any other political subdivision that does not have a governing body.
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1982, P.L.33, SEC.15; P.L.213-1986, SEC.1; P.L.8-1987, SEC.82; P.L.8-1989, SEC.95; P.L.186-2006, SEC.3.

IC 36-1-2-9.5
"Materials"
Sec. 9.5. "Materials" means supplies, goods, machinery, packaged software, and equipment.
As added by P.L.329-1985, SEC.2.

IC 36-1-2-10
"Municipal corporation"
Sec. 10. "Municipal corporation" means unit, school corporation, library district, local housing authority, fire protection district, public transportation corporation, local building authority, local hospital authority or corporation, local airport authority, special service district, or other separate local governmental entity that may sue and be sued. The term does not include special taxing district.
As added by Acts 1980, P.L.211, SEC.1.
IC 36-1-2-11
"Municipality"
Sec. 11. "Municipality" means city or town.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-12
"Person"
Sec. 12. "Person" means individual, firm, limited liability company, corporation, association, fiduciary, or governmental entity.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.8-1993, SEC.512.

IC 36-1-2-13
"Political subdivision"
Sec. 13. "Political subdivision" means municipal corporation or special taxing district.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-14
Repealed
(Repealed by Acts 1982, P.L.1, SEC.71.)

IC 36-1-2-15
"Regulate"
Sec. 15. "Regulate" includes license, inspect, or prohibit.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-15.5
"Responsible bidder or quoter"
Sec. 15.5. (a) "Responsible bidder or quoter" means one who is capable of performing the contract requirements fully and who has the integrity and reliability that will assure good faith performance.
(b) "Responsive bidder or quoter" means one who has submitted a bid or quote conforming in all material respects to the specifications.
As added by P.L.329-1985, SEC.3.

IC 36-1-2-16
"Safety board"
Sec. 16. "Safety board" means the board of public safety or board of public works and safety of a city.
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1981, P.L.309, SEC.39.

IC 36-1-2-17
"School corporation"
Sec. 17. "School corporation" means a local public school corporation established under state law. The term includes a school city, school town, school township, metropolitan school district, consolidated school corporation, county school corporation,

township school corporation, community school corporation, or united school corporation.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-18
"Special taxing district"
Sec. 18. "Special taxing district" means a geographic area within which a special tax may be levied and collected on an ad valorem basis on property for the purpose of financing local public improvements that are:
(1) not political or governmental in nature; and
(2) of special benefit to the residents and property of the area.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-19
"Statute"
Sec. 19. "Statute" means a law enacted by the general assembly.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-20
"Taxing district"
Sec. 20. "Taxing district" means a geographic area within which property is taxed by the same taxing entities and at the same total rate.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-21
"Town"
Sec. 21. "Town" refers to an incorporated town, unless the reference is to a school town.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-22
"Township"
Sec. 22. "Township" refers to a civil township, unless the reference is to a congressional township or school township.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-23
"Unit"
Sec. 23. "Unit" means county, municipality, or township.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-2-24
"Works board"
Sec. 24. "Works board" means:
(1) board of commissioners, for a county not having a consolidated city;
(2) board of public works or board of public works and safety, for a city; or (3) town council, for a town.
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1981, P.L.11, SEC.133; P.L.8-1989, SEC.96.



CHAPTER 3. HOME RULE

IC 36-1-3-2
Policy
Sec. 2. The policy of the state is to grant units all the powers that they need for the effective operation of government as to local affairs.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-3-3
Rule of law; resolution of doubt as to existence of power of a unit
Sec. 3. (a) The rule of law that any doubt as to the existence of a power of a unit shall be resolved against its existence is abrogated.
(b) Any doubt as to the existence of a power of a unit shall be resolved in favor of its existence. This rule applies even though a statute granting the power has been repealed.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-3-4
Rule of law; powers of unit
Sec. 4. (a) The rule of law that a unit has only:
(1) powers expressly granted by statute;
(2) powers necessarily or fairly implied in or incident to powers expressly granted; and
(3) powers indispensable to the declared purposes of the unit;
is abrogated.
(b) A unit has:
(1) all powers granted it by statute; and
(2) all other powers necessary or desirable in the conduct of its affairs, even though not granted by statute.
(c) The powers that units have under subsection (b)(1) are listed in various statutes. However, these statutes do not list the powers that units have under subsection (b)(2); therefore, the omission of a power from such a list does not imply that units lack that power.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-3-5
Powers of unit; exercise; township exception
Sec. 5. (a) Except as provided in subsection (b), a unit may exercise any power it has to the extent that the power:
(1) is not expressly denied by the Indiana Constitution or by statute; and
(2) is not expressly granted to another entity. (b) A township may not exercise power the township has if another unit in which all or part of the township is located exercises that same power.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.251-1993, SEC.2.

IC 36-1-3-6
Specific manner for exercising a power; constitutional or statutory provision; ordinance; resolution
Sec. 6. (a) If there is a constitutional or statutory provision requiring a specific manner for exercising a power, a unit wanting to exercise the power must do so in that manner.
(b) If there is no constitutional or statutory provision requiring a specific manner for exercising a power, a unit wanting to exercise the power must either:
(1) if the unit is a county or municipality, adopt an ordinance prescribing a specific manner for exercising the power;
(2) if the unit is a township, adopt a resolution prescribing a specific manner for exercising the power; or
(3) comply with a statutory provision permitting a specific manner for exercising the power.
(c) An ordinance under subsection (b)(1) must be adopted as follows:
(1) In a municipality, by the legislative body of the municipality.
(2) In a county subject to IC 36-2-3.5 or IC 36-3-1, by the legislative body of the county.
(3) In any other county, by the executive of the county.
(d) A resolution under subsection (b)(2) must be adopted by the legislative body of the township.
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1981, P.L.17, SEC.2; P.L.251-1993, SEC.3.

IC 36-1-3-7
Review or regulation of exercise of power by a unit
Sec. 7. State and local agencies may review or regulate the exercise of powers by a unit only to the extent prescribed by statute.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-3-8
Powers specifically withheld
Sec. 8. (a) Subject to subsection (b), a unit does not have the following:
(1) The power to condition or limit its civil liability, except as expressly granted by statute.
(2) The power to prescribe the law governing civil actions between private persons.
(3) The power to impose duties on another political subdivision, except as expressly granted by statute.
(4) The power to impose a tax, except as expressly granted by

statute.
(5) The power to impose a license fee greater than that reasonably related to the administrative cost of exercising a regulatory power.
(6) The power to impose a service charge or user fee greater than that reasonably related to reasonable and just rates and charges for services.
(7) The power to regulate conduct that is regulated by a state agency, except as expressly granted by statute.
(8) The power to prescribe a penalty for conduct constituting a crime or infraction under statute.
(9) The power to prescribe a penalty of imprisonment for an ordinance violation.
(10) The power to prescribe a penalty of a fine as follows:
(A) More than ten thousand dollars ($10,000) for the violation of an ordinance or a regulation concerning air emissions adopted by a county that has received approval to establish an air program under IC 13-17-12-6.
(B) For a violation of any other ordinance:
(i) more than two thousand five hundred dollars ($2,500) for a first violation of the ordinance; and
(ii) except as provided in subsection (c), more than seven thousand five hundred dollars ($7,500) for a second or subsequent violation of the ordinance.
(11) The power to invest money, except as expressly granted by statute.
(12) The power to order or conduct an election, except as expressly granted by statute.
(b) A township does not have the following, except as expressly granted by statute:
(1) The power to require a license or impose a license fee.
(2) The power to impose a service charge or user fee.
(3) The power to prescribe a penalty.
(c) Subsection (a)(10)(B)(ii) does not apply to the violation of an ordinance that regulates traffic or parking.
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1981, P.L.17, SEC.3; P.L.123-1987, SEC.2; P.L.3-1987, SEC.540; P.L.3-1990, SEC.122; P.L.251-1993, SEC.4; P.L.164-1995, SEC.14; P.L.1-1996, SEC.84; P.L.200-2005, SEC.4.

IC 36-1-3-9
Territorial jurisdiction; exception; petition
Sec. 9. (a) The area inside the boundaries of a county comprises its territorial jurisdiction. However, a municipality has exclusive jurisdiction over bridges (subject to IC 8-16-3-1), streets, alleys, sidewalks, watercourses, sewers, drains, and public grounds inside its corporate boundaries, unless a statute provides otherwise.
(b) The area inside the corporate boundaries of a municipality comprises its territorial jurisdiction, except to the extent that a statute expressly authorizes the municipality to exercise a power in areas

outside its corporate boundaries.
(c) Whenever a statute authorizes a municipality to exercise a power in areas outside its corporate boundaries, the power may be exercised:
(1) inside the corporate boundaries of another municipality, only if both municipalities, by ordinance, enter into an agreement under IC 36-1-7; or
(2) in a county other than the county in which the municipal hall is located, but not inside the corporate boundaries of another municipality, only if both the municipality and the other county, by ordinance, enter into an agreement under IC 36-1-7.
(d) If the two (2) units involved under subsection (c) cannot reach an agreement, either unit may petition the circuit or superior court of the county to hear and determine the matters at issue. The clerk of the court shall issue notice to the other unit as in other civil actions, and the court shall hold the hearing without a jury. There may be a change of venue from the judge but not from the county. The petitioning unit shall pay the costs of the action.
As added by Acts 1980, P.L.211, SEC.1.



CHAPTER 3.5. TRANSFER OF JURISDICTION FROM GENERAL ASSEMBLY TO LOCAL LEGISLATIVE AUTHORITIES

IC 36-1-3.5-2
Consolidated city and county; transfer to legislative body
Sec. 2. (a) This section applies to each consolidated city and its county.
(b) Jurisdiction over the following local matters, which before the 1982 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of the consolidated city and county:
(1) Powers, duties, functions, and obligations of department of administration (formerly governed by IC 18-4-7 and IC 18-4-18).
(2) Certain powers, duties, functions, and obligations of department of metropolitan development (formerly governed by IC 18-4-8-1 through IC 18-4-8-7, IC 18-4-8-10(3), IC 18-4-8-12, IC 18-4-8-13, IC 18-4-8-14, and IC 19-8-23).
(3) Certain powers, duties, functions, and obligations of department of public safety (formerly governed by IC 18-4-12-1 through IC 18-4-12-7, IC 18-4-12-9 through IC 18-4-12-12, IC 18-4-12-14 through IC 18-4-12-16, IC 18-4-12-18, IC 18-4-12-28 through IC 18-4-12-35, IC 18-4-12-37, IC 18-4-12-38, IC 18-4-12-40, IC 18-4-12-42, IC 18-4-12-45, IC 18-4-12-49 through IC 18-4-12-59, IC 19-1-1, and IC 19-1-6).
(4) Certain powers, duties, functions, and obligations of department of public works (formerly governed by IC 18-4-2-16, IC 18-4-9-2, IC 18-4-9-3, IC 19-2-11, IC 19-2-14.5-1, IC 19-2-14.5-3, IC 19-2-14.5-4, IC 19-2-17, IC 19-2-18, IC 19-2-21, IC 19-2-22, IC 19-2-23, IC 19-4-22, and IC 19-5-10).
(5) Territory of solid waste special service district (formerly governed by IC 19-2-14.5-5 and IC 19-2-14.5-6). (6) Certain powers, duties, functions, and obligations of Indiana department of transportation (formerly governed by IC 8-17-2, IC 18-4-10-3, IC 18-4-10-14, IC 19-5-3, IC 19-5-4, and IC 19-5-10).
(7) Street vacation procedures (formerly governed by IC 19-5-20).
(8) Certain powers, duties, functions, and obligations of department of parks and recreation (formerly governed by IC 18-4-13).
As added by Acts 1981, P.L.17, SEC.4. Amended by Acts 1982, P.L.127, SEC.7; P.L.18-1990, SEC.288.

IC 36-1-3.5-3
Transfer to legislative bodies of cities in Lake County and St. Joseph County
Sec. 3. (a) This section applies to cities in the following counties:
(1) Lake County.
(2) St. Joseph County.
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of the city of Gary:
(1) Board of tenant concerns (formerly governed by IC 18-7-11.5).
(2) Regulation of sewers and drains (formerly governed by IC 19-2-11).
(3) Department of waterworks (formerly governed by IC 19-3-27).
(4) Benefits for certain municipal utility employees (formerly governed by IC 19-3-29).
(c) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of the city of Gary, the city of Hammond, the city of South Bend, and the city of Mishawaka:
(1) Regulation of sewers and drains (formerly governed by IC 19-2-11).
(2) Department of waterworks (formerly governed by IC 19-3-27).
(3) Benefits for certain municipal utility employees (formerly governed by IC 19-3-29).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.142; P.L.170-2002, SEC.133; P.L.119-2012, SEC.169.

IC 36-1-3.5-4
Transfer to legislative bodies of cities in counties other than Marion County, Lake County, or St. Joseph County
Sec. 4. (a) This section applies to cities in counties other than the following counties:
(1) A county having a consolidated city. (2) Lake County.
(3) St. Joseph County.
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of each city having a population of more than fifty thousand (50,000):
(1) Regulation of sewers and drains (formerly governed by IC 19-2-11).
(2) Benefits for certain municipal utility employees (formerly governed by IC 19-3-29).
(c) Jurisdiction over the following local matter, which before the 1981 regular session of the general assembly has been the subject of statutory concern, is transferred to the legislative body of each city having a population of more than thirty-five thousand (35,000), but less than fifty thousand (50,000):
Regulation of sewers and drains (formerly governed by IC 19-2-11).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.143; P.L.119-2012, SEC.170.

IC 36-1-3.5-5
Transfer to legislative body of Lake County
Sec. 5. (a) This section applies to Lake County.
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of the county:
(1) Frequency of salary payments (formerly governed by IC 17-3-73-2).
(2) Mileage allowances for deputy county auditors (formerly governed by IC 17-3-29-1).
(3) County purchasing agency (formerly governed by IC 17-2-77).
(4) County data processing agency (formerly governed by IC 17-2-74).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.144; P.L.119-2012, SEC.171.

IC 36-1-3.5-6
Transfer to county executive of Allen County
Sec. 6. (a) This section applies to Allen County.
(b) Jurisdiction over the following local matters, which before the 1982 regular session of the general assembly have been subjects of statutory concern, is transferred to the executive of the county:
(1) Motor vehicles for the county surveyor (formerly governed by IC 17-3-69-1).
(2) County purchasing agency (formerly governed by IC 17-2-77).
(3) County data processing agency (formerly governed by IC 17-2-73 or IC 17-2-74).
(4) Natural beauty roads (formerly governed by IC 19-7-17.5). (5) Building and minimum housing department of the county (formerly governed by IC 17-2-72.3).
As added by Acts 1981, P.L.17, SEC.4. Amended by Acts 1982, P.L.127, SEC.8; P.L.12-1992, SEC.145; P.L.119-2012, SEC.172.

IC 36-1-3.5-7
Transfer to legislative body of St. Joseph County
Sec. 7. (a) This section applies to St. Joseph County.
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of the county:
(1) County purchasing agency (formerly governed by IC 17-2-77).
(2) County data processing agency (formerly governed by IC 17-2-74).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.146; P.L.119-2012, SEC.173.

IC 36-1-3.5-8
Transfer to county executive of Vanderburgh County
Sec. 8. (a) This section applies to Vanderburgh County.
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the executive of the county:
(1) County purchasing agency (formerly governed by IC 17-2-77).
(2) County data processing agency (formerly governed by IC 17-2-74).
(3) Control of county parks (formerly governed by IC 17-2-76).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.147; P.L.170-2002, SEC.134; P.L.119-2012, SEC.174.

IC 36-1-3.5-9
Transfer to county executive of certain counties
Sec. 9. (a) This section applies to the following counties:
(1) Elkhart County.
(2) Madison County.
(3) Tippecanoe County.
(4) Delaware County.
(5) LaPorte County.
(6) Vigo County.
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the executive of the county:
(1) County purchasing agency (formerly governed by IC 17-2-77).
(2) County data processing agency (formerly governed by IC 17-2-74).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.148; P.L.170-2002, SEC.135; P.L.119-2012, SEC.175.
IC 36-1-3.5-10
Transfer to county executive of Porter County
Sec. 10. (a) This section applies to Porter County.
(b) Jurisdiction over the following local matter, which before the 1981 regular session of the general assembly has been the subject of statutory concern, is transferred to the executive of the county:
County purchasing agency (formerly governed by IC 17-2-77).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.149; P.L.170-2002, SEC.136; P.L.119-2012, SEC.176.

IC 36-1-3.5-11
Counties having one second class city and populations not more than 105,000; transfer to county executive
Sec. 11. (a) This section applies to each county having a population of not more than one hundred five thousand (105,000) and only one (1) second class city.
(b) Jurisdiction over the following local matter, which before the 1981 regular session of the general assembly has been the subject of statutory concern, is transferred to the executive of the county: County data processing agency (formerly governed by IC 17-2-74).
As added by Acts 1981, P.L.17, SEC.4.



CHAPTER 4. GENERAL CORPORATE POWERS

IC 36-1-4-2
Establishment and operation
Sec. 2. A unit may establish and operate a government.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-3
Power to sue and be sued
Sec. 3. A unit may sue and be sued.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-4
Corporate seal
Sec. 4. A unit may have a corporate seal.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-5
Acquisition of real and personal property
Sec. 5. A unit may acquire, by eminent domain or other means, and own interests in real and personal property.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-6
Interests in property; use, improvement, lease, or disposal
Sec. 6. A unit may use, improve, develop, insure, protect, maintain, lease, and dispose of its interests in property.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-7
Contracts
Sec. 7. A unit may enter into contracts.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-7.5
Environmentally contaminated real estate; agreement to defend or indemnify
Sec. 7.5. (a) This section applies to a transaction that involves a parcel of real estate that is owned or leased by a unit and the unit or a board, an agency, a department, a commission, or other division of the unit has determined in a resolution, an ordinance, a lease, a

contract, or other written instrument that the parcel of real estate:
(1) may have environmental contamination:
(A) that occurred during or before the time the unit owned or leased the parcel of real estate; and
(B) for which the unit may be liable under applicable laws; and
(2) will be used in connection with an economic development project that will:
(A) promote opportunities for employment of the citizens of the unit;
(B) attract new business enterprises to the unit; or
(C) retain or expand a business enterprise within the unit.
(b) Except as provided in IC 26-2-5-1 and notwithstanding defenses available and immunity provided in IC 34-13-3, a unit may enter into a contract or lease that contains a provision, a clause, a covenant, a promise, or an agreement by the unit to defend or indemnify any person against any claim, cause of action, demand, cost, judgment, or other loss of any kind provided for under the terms of the contract.
(c) A unit may not indemnify a person against any claim, cause of action, demand, cost, judgment, or other loss resulting from environmental contamination of the parcel of real estate caused by the negligence or willful misconduct of the indemnified person occurring after the effective date of the indemnification.
(d) Nothing in this section may be construed to limit any rights that a unit may have to defend or indemnify a person under any other law.
As added by P.L.123-1996, SEC.18. Amended by P.L.1-1998, SEC.201.

IC 36-1-4-8
Payment of debts
Sec. 8. A unit may pay debts.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-9
Borrowing of money
Sec. 9. A unit may borrow money.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-10
Acceptance of donations
Sec. 10. A unit may accept donations of money or other property and execute any documents necessary to receive money or other property from the state or federal government or any other source.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-11
Ordinances
Sec. 11. A unit may adopt, codify, and enforce ordinances. As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-12
Attendance of witnesses and production of documents at meetings
Sec. 12. A unit may require the attendance of witnesses and the production of documents relevant to matters being considered at meetings of a department or agency.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-13
Contempt and disorder in rooms of department
Sec. 13. A unit may punish contempt and disorder in rooms of a department or agency.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-14
Employees; employment and discharge; class based on merit and qualification
Sec. 14. A unit may hire and discharge employees and establish a system of employment for any class of employees based on merit and qualification.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-15
Compensation of officers and employees
Sec. 15. A unit may fix the level of compensation of its officers and employees.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-16
Ratification of actions of officers or employees; procedure
Sec. 16. A unit may ratify any action of the unit or its officers or employees if that action could have been approved in advance. Ratification of an action under this section must be made by the same procedure that would have been required for approval of the action in advance.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-17
Compromise of claims against unit; collecting owed money
Sec. 17. (a) A unit may compromise claims made against it.
(b) A unit or a person designated in writing by the unit may do the following:
(1) Collect any money that is owed to the unit.
(2) Compromise the amount of money owed to the unit.
(c) A unit shall determine the costs of collecting money under this section. The costs of collection, including reasonable attorney's fees, may be added to money that is owed and collected under this subsection.
(d) A unit or the unit's agent that collects money under this section

shall deposit that money, less the costs of collection, in the account required by law.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.64-1989, SEC.2; P.L.57-1993, SEC.14.

IC 36-1-4-18
Extraterritorial powers
Sec. 18. A municipality may exercise powers granted by sections 5 and 6 of this chapter in areas within four (4) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-19
Applicability of parking ordinances, zoning ordinances, and other requirements in Vanderburgh County
Sec. 19. (a) As used in this section, "subject property" refers to the property in Vanderburgh County within the Northwest Quarter of Section 26, Township 6 South, Range 10 West.
(b) An ordinance of a unit that regulates the parking of motor vehicles is not applicable within the subject property.
(c) A zoning ordinance of a unit is not applicable within the subject property.
(d) Any requirements for municipal roads or streets do not apply to a road or street within the subject property.
As added by P.L.195-2001, SEC.13. Amended by P.L.33-2003, SEC.1.



CHAPTER 5. CODIFICATION OF ORDINANCES

IC 36-1-5-2
Repealed
(Repealed by P.L.213-1986, SEC.12.)

IC 36-1-5-3
Compilation of code
Sec. 3. The legislative body of a unit shall codify, revise, rearrange, or compile the ordinances of the unit into a complete, simplified code excluding formal parts of the ordinances.
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1981, P.L.17, SEC.5.

IC 36-1-5-4
Incorporation of material into ordinance or code by reference; procedure
Sec. 4. The legislative body of a unit may incorporate by reference into an ordinance or code any material. The ordinance or code must state that two (2) copies of the material are on file in the office of the clerk for the legislative body for public inspection, and the copies must be on file as stated for public inspection.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-5-5
Printed code constitutes presumptive evidence
Sec. 5. A printed code that has taken effect constitutes presumptive evidence in any legal proceeding:
(1) of the provisions of the code;
(2) of the date of adoption of the code;
(3) that the code has been properly signed, attested, recorded, and approved; and
(4) that any public hearings required have been held, with any notices required given.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-5-6
Restated or reenacted provision of original ordinance
Sec. 6. If the legislative body determines, and declares in a provision of a code, that the provision is a restatement or reenactment of an original ordinance or amendment thereof, then the legal conditions for the effectiveness of an original ordinance need not be met. Such a restated or reenacted provision shall be considered reordained by the adoption of the code. As added by Acts 1980, P.L.211, SEC.1.



CHAPTER 6. ENFORCEMENT OF ORDINANCES

IC 36-1-6-2
Action to bring compliance with ordinance conditions; expense as lien against property; enforcement of delinquent fees and penalties
Sec. 2. (a) If a condition violating an ordinance of a municipal corporation exists on real property, employees or contractors of a municipal corporation may enter onto that property and take appropriate action to bring the property into compliance with the ordinance. However, before action to bring compliance may be taken, all persons holding a substantial interest in the property must be given a reasonable opportunity of at least ten (10) days but not more than sixty (60) days to bring the property into compliance. Continuous enforcement orders (as defined in IC 36-7-9-2) can be enforced and liens may be assessed without the need for additional notice. If the municipal corporation takes action to bring compliance, the expenses incurred by the municipal corporation to bring compliance constitute a lien against the property. The lien attaches when notice of the lien is recorded in the office of the county recorder in which the property is located. The lien is superior to all other liens except liens for taxes, in an amount that does not exceed:
(1) ten thousand dollars ($10,000) for real property that:
(A) contains one (1) or more occupied or unoccupied single or double family dwellings or the appurtenances or additions to those dwellings; or
(B) is unimproved; or
(2) twenty thousand dollars ($20,000) for all other real property not described in subdivision (1).
(b) The municipal corporation may issue a bill to the owner of the real property for the costs incurred by the municipal corporation in bringing the property into compliance with the ordinance, including administrative costs and removal costs.
(c) A bill issued under subsection (b) is delinquent if the owner of the real property fails to pay the bill within thirty (30) days after the date of the issuance of the bill.
(d) Whenever a municipal corporation determines it necessary, the officer charged with the collection of fees and penalties for the municipal corporation shall prepare:
(1) a list of delinquent fees and penalties that are enforceable under this section, including:
(A) the name or names of the owner or owners of each lot or parcel of real property on which fees are delinquent;
(B) a description of the premises, as shown on the records of

the county auditor; and
(C) the amount of the delinquent fees and the penalty; or
(2) an instrument for each lot or parcel of real property on which the fees are delinquent.
(e) The officer shall record a copy of each list or each instrument with the county recorder, who shall charge a fee for recording the list or instrument under the fee schedule established in IC 36-2-7-10.
(f) The amount of a lien shall be placed on the tax duplicate by the auditor. The total amount, including any accrued interest, shall be collected in the same manner as delinquent taxes are collected and shall be disbursed to the general fund of the municipal corporation.
(g) A fee is not enforceable as a lien against a subsequent owner of property unless the lien for the fee was recorded with the county recorder before conveyance to the subsequent owner. If the property is conveyed before the lien is recorded, the municipal corporation shall notify the person who owned the property at the time the fee became payable. The notice must inform the person that payment, including penalty fees for delinquencies, is due not later than fifteen (15) days after the date of the notice. If payment is not received within one hundred eighty (180) days after the date of the notice, the amount due may be considered a bad debt loss.
(h) The municipal corporation shall release:
(1) liens filed with the county recorder after the recorded date of conveyance of the property; and
(2) delinquent fees incurred by the seller;
upon receipt of a written demand from the purchaser or a representative of the title insurance company or the title insurance company's agent that issued a title insurance policy to the purchaser. The demand must state that the delinquent fees were not incurred by the purchaser as a user, lessee, or previous owner and that the purchaser has not been paid by the seller for the delinquent fees.
(i) The county auditor shall remove the fees, penalties, and service charges that were not recorded before a recorded conveyance to a subsequent owner upon receipt of a copy of the written demand under subsection (h).
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.50-2002, SEC.1; P.L.144-2003, SEC.1; P.L.177-2003, SEC.2; P.L.131-2005, SEC.5; P.L.88-2006, SEC.7; P.L.194-2007, SEC.8; P.L.88-2009, SEC.5.

IC 36-1-6-3
Proceeding to enforce ordinance; law applicable
Sec. 3. (a) Certain ordinances may be enforced by a municipal corporation without proceeding in court through:
(1) an admission of violation before the violations clerk under IC 33-36; or
(2) administrative enforcement under section 9 of this chapter.
(b) Except as provided in subsection (a), a proceeding to enforce an ordinance must be brought in accordance with IC 34-28-5, section 4 of this chapter, or both. (c) An ordinance defining a moving traffic violation may not be enforced under IC 33-36 and must be enforced in accordance with IC 34-28-5.
As added by Acts 1980, P.L.211, SEC.1. Amended by Acts 1981, P.L.108, SEC.39; P.L.177-1988, SEC.8; P.L.130-1991, SEC.35; P.L.1-1998, SEC.202; P.L.98-2004, SEC.159.

IC 36-1-6-4
Civil action by municipal corporation; action by court
Sec. 4. (a) A municipal corporation may bring a civil action as provided in IC 34-28-5-1 if a person:
(1) violates an ordinance regulating or prohibiting a condition or use of property; or
(2) engages in conduct without a license or permit if an ordinance requires a license or permit to engage in the conduct.
(b) A court may take any appropriate action in a proceeding under this section, including any of the following actions:
(1) Issuing an injunction.
(2) Entering a judgment.
(3) Issuing a continuous enforcement order (as defined in IC 36-7-9-2).
(4) Ordering the suspension or revocation of a license.
(5) Ordering an inspection.
(6) Ordering a property vacated.
(7) Ordering a structure demolished.
(8) Imposing a penalty not to exceed an amount set forth in IC 36-1-3-8(a)(10).
(9) Imposing court costs and fees in accordance with IC 33-37-4-2 and IC 33-37-5.
(10) Ordering a defendant to take appropriate action to bring a property into compliance with an ordinance within a specified time.
(11) Ordering a municipal corporation to take appropriate action to bring a property into compliance with an ordinance in accordance with IC 36-1-6-2.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.194-2007, SEC.9; P.L.88-2009, SEC.6.

IC 36-1-6-5
Repealed
(Repealed by Acts 1981, P.L.108, SEC.40.)

IC 36-1-6-6
Repealed
(Repealed by Acts 1981, P.L.108, SEC.40.)

IC 36-1-6-7
Repealed
(Repealed by Acts 1981, P.L.108, SEC.40.)
IC 36-1-6-8
Repealed
(Repealed by Acts 1981, P.L.108, SEC.40.)

IC 36-1-6-9
Enforcement of ordinances through administrative proceedings; appeal
Sec. 9. (a) The legislative body of a county or municipality may adopt an ordinance providing that certain other ordinances may be enforced through a proceeding before an administrative body of the county or municipality.
(b) An ordinance adopted under subsection (a) must designate the following:
(1) The ordinances that may be enforced through an administrative proceeding.
(2) The administrative body before which the proceeding may be brought.
(c) An ordinance may not be designated under subsection (b) for enforcement through an administrative proceeding unless the ordinance restricts or prohibits actions harmful to the land, air, or water, governs use of the public way, or governs the standing or parking of vehicles.
(d) In a proceeding to enforce an ordinance brought before an administrative body designated under subsection (b):
(1) a violation of the ordinance must be proven by a preponderance of the evidence; and
(2) the administrative body may not impose a penalty other than a fine in an amount within the limit set forth in IC 36-1-3-8(10).
(e) A person who receives a penalty under subsection (d) may appeal the order imposing the penalty to a court of record in:
(1) the county that brought the enforcement proceeding if the proceeding is brought by a county; or
(2) the county in which the municipality is located if the proceeding is brought by a municipality.
(f) An appeal under subsection (e) from an order imposing a penalty must be filed not more than sixty (60) days after the day on which the order is entered.
As added by P.L.130-1991, SEC.36. Amended by P.L.64-1992, SEC.8; P.L.308-1995, SEC.1.

IC 36-1-6-10
Establishing election districts
Sec. 10. (a) This section applies to an ordinance adopted by a unit to establish executive, fiscal, or legislative body election districts within the unit.
(b) Except as otherwise provided in the ordinance, the ordinance takes effect immediately upon passage. However, a previously adopted ordinance establishing election districts remains in effect for the purpose of filling a vacancy in the executive, fiscal, or legislative body until the expiration of the term of that office. (c) A reference in the ordinance to the boundary of a political subdivision, a precinct boundary, or an election district boundary refers to the precinct or boundary as the precinct or boundary existed on the date of adoption of the ordinance. A change in the boundary of a political subdivision, precinct, or election district following the date of adoption of the ordinance does not alter the boundaries of the election districts established by the ordinance.
As added by P.L.3-1995, SEC.152. Amended by P.L.3-1997, SEC.449; P.L.176-1999, SEC.131.

IC 36-1-6-11
Notices to department of environmental management concerning environmental restrictive ordinances; waiver of notice; ordinance must state notice requirements, but is not void for failure to state
Sec. 11. (a) Subject to subsection (e), the legislative body of a municipal corporation shall:
(1) subject to subsection (b), give written notice to the department of environmental management not later than sixty (60) days before amendment or repeal of an environmental restrictive ordinance; and
(2) give written notice to the department of environmental management not later than thirty (30) days after passage, amendment, or repeal of an environmental restrictive ordinance.
(b) Upon written request by the legislative body, the department of environmental management may waive the notice requirement of subsection (a)(1).
(c) An environmental restrictive ordinance passed or amended after 2009 by the legislative body must state the notice requirements of subsection (a).
(d) The failure of an environmental restrictive ordinance to comply with subsection (c) does not void the ordinance.
(e) The notice requirements of subsection (a) apply only if the municipal corporation received under IC 13-25-5-8.5(f) written notice that the department is relying on the environmental restrictive ordinance referred to in subsection (a) as part of a risk based remediation proposal:
(1) approved by the department; and
(2) conducted under IC 13-22, IC 13-23, IC 13-24, IC 13-25-4, or IC 13-25-5.
As added by P.L.78-2009, SEC.22. Amended by P.L.159-2011, SEC.43.



CHAPTER 7. INTERLOCAL COOPERATION

IC 36-1-7-2
Permissible powers
Sec. 2. (a) A power that may be exercised by an Indiana political subdivision and by one (1) or more other governmental entities may be exercised:
(1) by one (1) or more entities on behalf of others; or
(2) jointly by the entities.
Entities that want to do this must, by ordinance or resolution, enter into a written agreement under section 3 or 9 of this chapter.
(b) Notwithstanding subsection (a), Indiana governmental entities that want only to buy, sell, or exchange services, supplies, or equipment between or among themselves may enter into contracts to do this and follow section 12 of this chapter.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-3
Agreements; contents; powers under agreements
Sec. 3. (a) An agreement under this section must provide for the following:
(1) Its duration.
(2) Its purpose.
(3) The manner of financing, staffing, and supplying the joint undertaking and of establishing and maintaining a budget therefor.
(4) The methods that may be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon partial or complete termination.
(5) Administration through:
(A) a separate legal entity, the nature, organization,

composition, and powers of which must be provided; or
(B) a joint board composed of representatives of the entities that are parties to the agreement, and on which all parties to the agreement must be represented.
(6) The manner of acquiring, holding, and disposing of real and personal property used in the joint undertaking, whenever a joint board is created under subdivision (5)(B).
In addition, such an agreement may provide for any other appropriate matters.
(b) A separate legal entity or joint board established by an agreement under this section has only the powers delegated to it by the agreement. The agreement may not provide for members, directors, or trustees of the separate legal entity or joint board to make appointments (either individually or jointly) to fill vacancies on the separate legal entity or joint board.
(c) Subsection (a)(6) does not apply to an emergency management assistance compact under IC 10-14-5.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.56-1988, SEC.11; P.L.30-1998, SEC.3; P.L.2-2003, SEC.99.

IC 36-1-7-4
Agreements; when attorney general's approval required
Sec. 4. (a) If an agreement under section 3 of this chapter:
(1) involves as parties:
(A) only Indiana political subdivisions; or
(B) an Indiana political subdivision and:
(i) a public instrumentality; or
(ii) a public corporate body;
created by state law;
(2) is approved by the fiscal body of each party that is an Indiana political subdivision either before or after the agreement is entered into by the executive of the party; and
(3) delegates to the treasurer or disbursing officer of one (1) of the parties that is an Indiana political subdivision the duty to receive, disburse, and account for all monies of the joint undertaking;
then the approval of the attorney general is not required.
(b) If subsection (a) does not apply, an agreement under section 3 of this chapter must be submitted to the attorney general for the attorney general's approval. The attorney general shall approve the agreement unless the attorney general finds that it does not comply with the statutes, in which case the attorney general shall detail in writing for the parties the specific respects in which the agreement does not comply. If the attorney general fails to disapprove the agreement within sixty (60) days after it is submitted to the attorney general, it is considered approved.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.221-2007, SEC.25.

IC 36-1-7-5 Agreements; approval of state officer or state agency having power to control services or facilities; reciprocal borrowing agreements
Sec. 5. (a) Except as provided in subsection (b) and regardless of the requirements of section 4 of this chapter, if an agreement under section 3 of this chapter concerns the provision of services or facilities that a state officer or state agency has power to control, the agreement must be submitted to that officer or agency for approval before it takes effect.
(b) If a reciprocal borrowing agreement under section 3 of this chapter concerns the provision of library services or facilities between public libraries that are of the same nature as the services provided under the statewide library card program under IC 4-23-7.1-5.1, the reciprocal borrowing agreement is not required to be submitted to the Indiana library and historical board for approval before the reciprocal borrowing agreement takes effect, but a copy of the reciprocal borrowing agreement shall be submitted to the state library.
(c) Approval or disapproval is governed by the same provisions prescribed by section 4(b) of this chapter for the attorney general.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.37-1993, SEC.4.

IC 36-1-7-6
Agreements; recording; filing
Sec. 6. Before it takes effect, an agreement under section 3 of this chapter must be recorded with the county recorder. Not later than sixty (60) days after it takes effect, such an agreement must be filed with the state board of accounts for audit purposes.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-7
Agreements; law enforcement or firefighting services
Sec. 7. (a) Except as provided in subsection (c), if an agreement under section 3 of this chapter concerns the provision of law enforcement or firefighting services, the following provisions apply:
(1) Visiting law enforcement officers or firefighters have the same powers and duties as corresponding personnel of the entities they visit, but only for the period they are engaged in activities authorized by the entity they are visiting, and are subject to all provisions of law as if they were providing services within their own jurisdiction.
(2) An entity providing visiting personnel remains responsible for the conduct of its personnel, for their medical expenses, for worker's compensation, and if the entity is a volunteer fire department, for all benefits provided by IC 36-8-12.
(b) A law enforcement or fire service agency of a unit or of the state may request the assistance of a law enforcement or fire service agency of another unit, even if no agreement for such assistance is in effect. In such a case, subsection (a)(1) and (a)(2) apply, the agency requesting assistance shall pay all travel expenses, and all visiting

personnel shall be supervised by the agency requesting assistance.
(c) This subsection applies to a law enforcement officer that visits another state after a request for assistance from another state under the emergency management compact is made under IC 10-14-5. A law enforcement officer that visits another state does not have the power of arrest unless the law enforcement officer is specifically authorized to exercise the power by the receiving state.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.28-1988, SEC.115; P.L.229-1996, SEC.1; P.L.30-1998, SEC.4; P.L.1-1999, SEC.80; P.L.2-2003, SEC.100.

IC 36-1-7-8
Interstate compact
Sec. 8. If any entities of other jurisdictions are parties to an agreement under section 3 of this chapter, the agreement constitutes an interstate compact. However, in a case or controversy involving such an agreement, all parties to the agreement shall be considered real parties in interest; and if the state suffers any damages or incurs any liability as a result of being joined as a party in such a case or controversy, it may bring an action against any entity causing the state to suffer damages or incur liability.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-9
Agreements between municipality and county; contents
Sec. 9. (a) This section may be used only for an agreement between an Indiana municipality and the executive of the county in which it is located concerning highway construction and maintenance and related matters.
(b) An agreement under this section must provide for the following:
(1) Its duration, which may not be more than four (4) years.
(2) The specific functions and services to be performed or furnished by the county on behalf of the municipality.
In addition, such an agreement may provide for any other appropriate matters.
(c) An agreement under this section may provide for either of the following:
(1) A stipulation that distributions from the motor vehicle highway account under IC 8-14-1, the local road and street account under IC 8-14-2, or both, be made to the county rather than to the municipality.
(2) A stipulation that the municipality will appropriate a specified part of those distributions for purposes listed in the agreement.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-10
Agreements between municipality and county; prerequisites to taking effect Sec. 10. Before it takes effect, an agreement under section 9 of this chapter must be:
(1) approved by the fiscal body of each party;
(2) recorded with the county recorder;
(3) filed with the executive of the municipality and the auditor of the county; and
(4) filed with the auditor of state.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-11
Power to appropriate money and provide personnel, services, and facilities
Sec. 11. An entity entering into an agreement under this chapter may:
(1) appropriate monies; and
(2) provide personnel, services, and facilities;
to carry out the agreement.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-11.5
"Economic development project"; agreements related to economic development projects
Sec. 11.5. (a) As used in this section, "economic development project" has the meaning set forth in IC 6-3.5-7-13.1(c). The term also includes any project related to transportation services, transportation infrastructure, or the development or construction of a hotel or other tourism destination.
(b) An entity entering into an agreement under this chapter that is related to an economic development project may do any of the following to carry out the agreement:
(1) After appropriation by the entity's fiscal body, transfer money derived from any source to any of the following:
(A) One (1) or more entities that have entered into the agreement.
(B) An economic development entity (as defined in section 15 of this chapter) established by an entity that has entered into the agreement.
(C) A regional development authority, including the northwest Indiana regional development authority established by IC 36-7.5-2-1.
(D) A regional transportation authority including the regional bus authority established under IC 36-9-3-2(c).
(2) Transfer any property or provide personnel, services, or facilities to any entity or authority described in subdivision (1)(A) through (1)(D).
As added by P.L.169-2006, SEC.45.

IC 36-1-7-12
Purchase, sale, or exchange of services, supplies, or equipment
Sec. 12. (a) Whenever a contract provides for the purchase, sale,

or exchange of services, supplies, or equipment between or among Indiana governmental entities only, no notice by publication or posting is required.
(b) Whenever a contract provides for one (1) Indiana governmental entity to make a purchase for another, compliance by the one with the applicable statutes governing public bids constitutes compliance by the other.
(c) A governmental entity may make a purchase from any other governmental entity or under another governmental entity's referenced written contract if there is compliance with state purchasing law by the original purchasing unit.
(d) Two (2) or more governmental entities may procure together or with a nonprofit entity if the requirements of the public purchasing statutes are met.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.195-2007, SEC.6.

IC 36-1-7-13
Agreements between school corporations; rights and privileges of teachers
Sec. 13. Whenever an agreement authorized by this chapter is between school corporations, teachers employed under the agreement have the same rights and privileges as teachers employed under IC 20-26-10-5, IC 20-26-10-6, and IC 20-26-10-7.
As added by P.L.110-1984, SEC.3. Amended by P.L.1-2005, SEC.230.

IC 36-1-7-15
Agreements between economic development entities
Sec. 15. (a) As used in this section, "economic development entity" means any of the following:
(1) A department of redevelopment organized under IC 36-7-14.
(2) A department of metropolitan development under IC 36-7-15.1.
(3) A port authority organized under IC 8-10-5.
(4) An airport authority organized under IC 8-22-3.
(5) The Indiana finance authority.
(b) Notwithstanding section 2 of this chapter, two (2) or more economic development entities may enter into a written agreement under section 3 of this chapter if the agreement is approved by each entity's governing body.
(c) A party to an agreement under this section may do one (1) or more of the following:
(1) Except as provided in subsection (d), grant one (1) or more of its powers to another party to the agreement.
(2) Exercise any power granted to it by a party to the agreement.
(3) Pledge any of its revenues, including taxes or allocated taxes under IC 36-7-14, IC 36-7-15.1, or IC 8-22-3.5, to the bonds or lease rental obligations of another party to the agreement under IC 5-1-14-4. (d) An economic development entity may not grant to another entity the power to tax or to establish an allocation area under IC 8-22-3.5, IC 36-7-14-39, or IC 36-7-15.1.
(e) An agreement under this section does not have to comply with section 3(a)(5) or 4 of this chapter.
(f) An action to challenge the validity of an agreement under this section must be brought within thirty (30) days after the agreement has been approved by all the parties to the agreement. After that period has passed, the agreement is not contestable for any cause.
As added by P.L.108-1993, SEC.12. Amended by P.L.115-1995, SEC.14; P.L.85-1996, SEC.10; P.L.170-2002, SEC.137; P.L.203-2005, SEC.7; P.L.221-2007, SEC.26.

IC 36-1-7-16
Transfer, combination, or sharing of powers, duties, functions, or resources; budgets, rates, and levies
Sec. 16. (a) This section applies to a political subdivision if:
(1) the political subdivision enters into an agreement with one (1) or more other political subdivisions under this chapter to transfer, combine, or share powers, duties, functions, or resources;
(2) the political subdivision realizes through the transfer, combination, or sharing of powers, duties, functions, or resources a:
(A) savings; or
(B) reduction in the reasonably foreseeable expenses that would otherwise have been incurred by the political subdivision if the transfer, combination, or sharing of powers, duties, functions, or resources had not taken place; and
(3) the department of local government finance will otherwise decrease the maximum permissible property tax levies, maximum permissible property tax rates, or budgets of the political subdivision to:
(A) eliminate double taxation by different political subdivisions for services; or
(B) eliminate any excess by which the amount of property taxes imposed by the political subdivision exceeds the amount necessary to pay for services.
(b) The department of local government finance shall establish criteria for making an adjustment to the maximum permissible property tax levies, maximum permissible property tax rates, and budgets under IC 6-1.1-17 and IC 6-1.1-18.5 of a political subdivision described in subsection (a).
(c) The adjustment under subsection (b) must permit the political subdivision to continue to:
(1) include in the political subdivision's budget part of the budgeted amounts that would otherwise be reduced by the department of local government finance on account of the realized savings or reduction in expenses; and (2) impose part of a property tax levy that would otherwise be reduced by the department of local government finance on account of the realized savings or reduction in expenses.
(d) The additional amount that a political subdivision may continue to levy or include in the political subdivision's budget because of the adjustment under subsection (b) may not exceed the result of:
(1) the savings or reduction in expenses realized in the first full year of operation after the transfer, combination, or sharing of powers, duties, functions, or resources is implemented, as determined by the department of local government finance; multiplied by
(2) a percentage determined as follows:
(A) Fifty percent (50%) in the first year of the adjustment.
(B) Fifty percent (50%) in the second year of the adjustment.
(C) Thirty percent (30%) in the third year of the adjustment.
(D) Ten percent (10%) in the fourth year of the adjustment and thereafter.
The fiscal body of the political subdivision shall determine and certify to the department of local government finance the amount of the adjustment that the political subdivision wishes to accept under this section. The amount of any adjustment accepted by a political subdivision under this section must comply with the agreement under this chapter under which the political subdivision transfers, combines, or shares powers, duties, functions, or resources.
As added by P.L.58-2011, SEC.1.



CHAPTER 8. MISCELLANEOUS FISCAL AND ADMINISTRATIVE PROVISIONS

IC 36-1-8-2
Cash change fund; establishment; use
Sec. 2. (a) The fiscal body of a political subdivision may permit any of its officers or employees having a duty to collect cash revenues to establish a cash change fund. Such a fund must be established by a warrant drawn on the appropriate fund of the political subdivision in favor of the officer or employee, in an amount determined by the fiscal body, without need for appropriation to be made for it.
(b) The officer or employee who establishes a cash change fund shall convert the warrant to cash, shall use it to make change when collecting cash revenues, and shall account for it in the same manner as is required for other funds of the political subdivision.
(c) The fiscal body shall require the entire cash change fund to be returned to the appropriate fund whenever there is a change in the custodian of the fund or if the fund is no longer needed.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-8-3
Petty cash fund; establishment; use; reimbursement
Sec. 3. (a) The fiscal body of a political subdivision may establish a petty cash fund for any of its offices in a like manner to that prescribed by section 2 of this chapter.
(b) The custodian of a petty cash fund shall use it to pay small or emergency items of operating expense. A receipt shall be taken for each expenditure made from the fund.
(c) The custodian of a petty cash fund shall periodically file a voucher, with all original receipts totaling the cash claimed expended being attached to it, so that the fund can be reimbursed for expenditures from it. Reimbursement must be approved and made in the same manner as is required for other expenditures of the political subdivision.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-8-4
Transfer of prescribed amount to fund in need of money for cash flow purposes; extension of time for transfer
Sec. 4. (a) The fiscal body of a political subdivision may, by ordinance or resolution, permit the transfer of a prescribed amount, for a prescribed period, to a fund in need of money for cash flow purposes from another fund of the political subdivision if all these

conditions are met:
(1) It must be necessary to borrow money to enhance the fund that is in need of money for cash flow purposes.
(2) There must be sufficient money on deposit to the credit of the other fund that can be temporarily transferred.
(3) Except as provided in subsection (b), the prescribed period must end during the budget year of the year in which the transfer occurs.
(4) The amount transferred must be returned to the other fund at the end of the prescribed period.
(5) Only revenues derived from the levying and collection of property taxes or special taxes or from operation of the political subdivision may be included in the amount transferred.
(b) If the fiscal body of a political subdivision determines that an emergency exists that requires an extension of the prescribed period of a transfer under this section, the prescribed period may be extended for not more than six (6) months beyond the budget year of the year in which the transfer occurs if the fiscal body does the following:
(1) Passes an ordinance or a resolution that contains the following:
(A) A statement that the fiscal body has determined that an emergency exists.
(B) A brief description of the grounds for the emergency.
(C) The date the loan will be repaid that is not more than six (6) months beyond the budget year in which the transfer occurs.
(2) Immediately forwards the ordinance or resolution to the state board of accounts and the department of local government finance.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.57-1991, SEC.3; P.L.10-1997, SEC.24; P.L.90-2002, SEC.460.

IC 36-1-8-5
Funds raised by general or special tax levy; disposition of unused balance; transfers to local rainy day fund
Sec. 5. (a) This section applies to all funds raised by a general or special tax levy on all the taxable property of a political subdivision.
(b) Whenever the purposes of a tax levy have been fulfilled and an unused and unencumbered balance remains in the fund, the fiscal body of the political subdivision shall order the balance of that fund to be transferred as follows, unless a statute provides that it be transferred otherwise:
(1) Funds of a county, to the general fund or rainy day fund of the county, as provided in section 5.1 of this chapter.
(2) Funds of a municipality, to the general fund or rainy day fund of the municipality, as provided in section 5.1 of this chapter.
(3) Funds of a township for redemption of township assistance obligations, to the township assistance fund of the township or

rainy day fund of the township, as provided in section 5.1 of this chapter.
(4) Funds of any other political subdivision, to the general fund or rainy day fund of the political subdivision, as provided in section 5.1 of this chapter. However, if the political subdivision is dissolved or does not have a general fund or rainy day fund, then to the general fund of each of the units located in the political subdivision in the same proportion that the assessed valuation of the unit bears to the total assessed valuation of the political subdivision.
(c) Whenever an unused and unencumbered balance remains in the civil township fund of a township and a current tax levy for the fund is not needed, the township fiscal body may order any part of the balance of that fund transferred to the debt service fund of the school corporation located in or partly in the township. However, if more than one (1) school corporation is located in or partly in the township, then any sum transferred shall be transferred to the debt service fund of each of those school corporations in the same proportion that the part of the assessed valuation of the school corporation in the township bears to the total assessed valuation of the township.
(d) If there is:
(1) an unexpended balance in the debt service fund of any school township; and
(2) no outstanding bonded or other indebtedness of the school township to the payment of which the unexpended balance or any part of the unexpended balance can be legally applied;
the township trustee of the township, with the approval of the township board, may transfer the unexpended balance in the debt service fund to the school general fund of the school township.
(e) Whenever any township has collected any fund for the special or specific purpose of erecting or constructing a school building and the township trustee of the township decides to abandon the proposed work of erecting or constructing the school building, the township trustee of the township shall transfer the fund collected for the special or specific purpose to the township fund of the township, upon the order of the township board to make the transfer. It is lawful thereafter to use the funds for any purpose for which the township funds of the township may be used.
(f) Transfers to a political subdivision's rainy day fund may be made at any time during the political subdivision's fiscal year.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.251-2001, SEC.1; P.L.173-2003, SEC.18; P.L.73-2005, SEC.171; P.L.169-2006, SEC.46; P.L.2-2006, SEC.185; P.L.1-2007, SEC.238.

IC 36-1-8-5.1
Rainy day funds established by political subdivisions
Sec. 5.1. (a) A political subdivision may establish a rainy day fund by the adoption of:
(1) an ordinance, in the case of a county, city, or town; or (2) a resolution, in the case of any other political subdivision.
(b) An ordinance or a resolution adopted under this section must specify the following:
(1) The purposes of the rainy day fund.
(2) The sources of funding for the rainy day fund, which may include the following:
(A) Unused and unencumbered funds under:
(i) section 5 of this chapter;
(ii) IC 6-3.5-1.1-21.1;
(iii) IC 6-3.5-6-17.3; or
(iv) IC 6-3.5-7-17.3.
(B) Any other funding source:
(i) specified in the ordinance or resolution adopted under this section; and
(ii) not otherwise prohibited by law.
(c) The rainy day fund is subject to the same appropriation process as other funds that receive tax money.
(d) In any fiscal year, a political subdivision may transfer under section 5 of this chapter not more than ten percent (10%) of the political subdivision's total annual budget for that fiscal year, adopted under IC 6-1.1-17, to the rainy day fund.
(e) A political subdivision may use only the funding sources specified in subsection (b)(2)(A) or in the ordinance or resolution establishing the rainy day fund. The political subdivision may adopt a subsequent ordinance or resolution authorizing the use of another funding source.
(f) The department of local government finance may not reduce the actual or maximum permissible levy of a political subdivision as a result of a balance in the rainy day fund of the political subdivision.
(g) A county, city, or town may at any time, by ordinance or resolution, transfer to:
(1) its general fund; or
(2) any other appropriated funds of the county, city, or town;
money that has been deposited in the rainy day fund of the county, city, or town.
As added by P.L.251-2001, SEC.2. Amended by P.L.90-2002, SEC.461; P.L.173-2003, SEC.19; P.L.267-2003, SEC.15; P.L.81-2004, SEC.45; P.L.53-2011, SEC.2.

IC 36-1-8-6
Reversion of unused appropriation; funds received from state or the United States
Sec. 6. (a) The unused and unencumbered balance of an appropriation made by a unit for any purpose reverts, at the end of the unit's fiscal year, to the fund from which the appropriation was made, unless a statute provides otherwise.
(b) Any amount necessary to pay a bill, judgment, or valid claim concerning any balance that reverts under subsection (a) shall be taken from the fund to which it reverted to pay the bill, judgment, or valid claim. (c) Notwithstanding subsection (a), if an appropriation is made by a unit to establish or maintain a program of self-insurance by the unit, the balance described in subsection (a) reverts to the fund only if the fiscal body of the unit specifically adopts subsection (a) when it makes the appropriation.
(d) Subsection (a) does not apply to dedicated or appropriated funds received from the state or the United States, to funds of municipal utilities, or to balances of appropriations made from the general fund of a city for transfer to the aviation fund of the city.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-8-7
Bank deposit or cash on hand constituting pledge or guaranty
Sec. 7. A bank deposit or cash on hand, together with any accrued interest, constituting a pledge or guaranty on behalf of a political subdivision shall be deposited as a part of the funds of the political subdivision and be credited to the proper funds by the officers having custody of those funds after one (1) year has elapsed after the period for which the pledge or guaranty has been posted to a special account.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-8-8
Protection of employees reporting violations of federal, state, or local laws; disciplinary actions; procedures
Sec. 8. (a) An employee of a political subdivision may report in writing the existence of:
(1) a violation of a federal law or regulation;
(2) a violation of a state law or rule;
(3) a violation of an ordinance of a political subdivision; or
(4) the misuse of public resources;
first to a supervisor or appointing authority, unless the supervisor or appointing authority is the person whom the employee believes is committing the violation or misuse of public resources. In that case, the employee may report the violation or misuse of public resources in writing to either the supervisor or appointing authority or any official or agency entitled to receive a report from the state ethics commission under IC 4-2-6-4(b)(2)(G) or IC 4-2-6-4(b)(2)(H). If a good faith effort is not made to correct the problem within a reasonable time, the employee may submit a written report of the incident to any person, agency, or organization.
(b) For having made a report under subsection (a), an employee may not:
(1) be dismissed from employment;
(2) have salary increases or employment related benefits withheld;
(3) be transferred or reassigned;
(4) be denied a promotion that the employee otherwise would have received; or
(5) be demoted. (c) Notwithstanding subsections (a) and (b), an employee must make a reasonable attempt to ascertain the correctness of any information to be furnished and may be subject to disciplinary actions for knowingly furnishing false information, including suspension or dismissal, as determined by the employee's appointing authority or the appointing authority's designee. However, any employee disciplined under this subsection is entitled to process an appeal of the disciplinary action under the procedure set forth in any personnel policy or collective bargaining agreement adopted by the political subdivision.
(d) An employer who violates this section commits a Class A infraction.
As added by P.L.32-1987, SEC.4. Amended by P.L.9-1990, SEC.16.

IC 36-1-8-9
Riverboat fund establishment; administration and investment of funds
Sec. 9. (a) Each unit that receives:
(1) tax revenue under IC 4-33-12-6 or IC 4-33-13;
(2) revenue under an agreement to share the tax revenue received under IC 4-33-12 or IC 4-33-13 by another unit; or
(3) revenue under a development agreement (as defined in section 9.5 of this chapter);
may establish a riverboat fund. Money in the fund may be used for any legal or corporate purpose of the unit.
(b) The riverboat fund established under subsection (a) shall be administered by the unit's treasurer, and the expenses of administering the fund shall be paid from money in the fund. Money in the fund not currently needed to meet the obligations of the fund may be invested in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of a particular fiscal year does not revert to the unit's general fund.
As added by P.L.90-1997, SEC.7. Amended by P.L.199-2005, SEC.28.

IC 36-1-8-9.1
Legalization of certain funds established before July 1, 1997; fund considered riverboat fund for purposes of section 9 of this chapter
Sec. 9.1. (a) A fund that:
(1) was established by a unit before July 1, 1997; and
(2) would have been considered a riverboat fund for purposes of section 9 of this chapter if section 9 of this chapter had been in effect before July 1, 1997;
is legalized and validated.
(b) A fund described in subsection (a) is considered a riverboat fund for purposes of section 9 of this chapter.
As added by P.L.220-2011, SEC.640.

IC 36-1-8-9.2 Separate fund for deposit of county slot machine wagering fee revenue
Sec. 9.2. (a) Each unit that receives:
(1) tax revenue under IC 4-35-8.5; or
(2) revenue under an agreement to share the tax revenue received under IC 4-35-8.5 by another unit;
shall establish a fund, separate from the unit's general fund, into which the revenue shall be deposited. Money in the fund may be used for any legal or corporate purpose of the unit.
(b) The fund established by subsection (a) shall be administered by the unit's treasurer, and the expenses of administering the fund shall be paid from money in the fund. Money in the fund not currently needed to meet the obligations of the fund may be invested in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of a particular fiscal year does not revert to the unit's general fund.
As added by P.L.142-2009, SEC.31.

IC 36-1-8-9.5
"Development agreement"
Sec. 9.5. (a) As used in this section, "development agreement" means an agreement between a licensed owner (as defined in IC 4-33-2-13) and a unit setting forth the licensed owner's financial commitments to support economic development in the unit.
(b) Funds received by a unit under a development agreement are public funds (as defined in IC 5-13-4-20).
(c) Funds received under a development agreement:
(1) may not be used to reduce the unit's maximum levy under IC 6-1.1-18.5 but may be used at the discretion of the unit to reduce the property tax levy of the unit for a particular year;
(2) may be used for any legal or corporate purpose of the unit, including the pledge of money to bonds, leases, or other obligations under IC 5-1-14-4; and
(3) are considered miscellaneous revenue.
As added by P.L.199-2005, SEC.29.

IC 36-1-8-10
"Board" defined; political affiliation of board appointees
Sec. 10. (a) As used in this section, "board" means an administration, an agency, an authority, a board, a bureau, a commission, a committee, a council, a department, a division, an institution, an office, a service, or another similarly designated body of a political subdivision.
(b) Whenever a law or political subdivision's resolution requires that an appointment to a board be conditioned upon the political affiliation of the appointee, or that the membership of a board not exceed a stated number of members from the same political party, at the time of an appointment, one (1) of the following must apply to the appointee: (1) The most recent primary election in which the appointee voted was a primary election held by the party with which the appointee claims affiliation.
(2) If the appointee has never voted in a primary election, the appointee claims a party affiliation.
(3) The appointee is certified as a member of that party by the party's county chairman for the county in which the appointee resides.
(c) Notwithstanding any other law, if the term of an appointed member of a board expires and the appointing authority does not make an appointment to fill the vacancy, the member may continue to serve on the board for only sixty (60) days after the expiration date of the member's term.
As added by P.L.185-1988, SEC.1. Amended by P.L.68-1996, SEC.4; P.L.167-2001, SEC.10; P.L.199-2001, SEC.28; P.L.126-2002, SEC.91.

IC 36-1-8-10.5
Employee of political subdivision as candidate for or appointed to office
Sec. 10.5. (a) This section does not apply to the following:
(1) An elected or appointed officer.
(2) An individual described in IC 20-26-4-11.
(b) Subject to IC 3-5-9, an employee of a political subdivision may:
(1) be a candidate for any elected office and serve in that office if elected; or
(2) be appointed to any office and serve in that office if appointed;
without having to resign as an employee of the political subdivision.
As added by P.L.26-2000, SEC.45. Amended by P.L.1-2005, SEC.231; P.L.135-2012, SEC.6.

IC 36-1-8-11
Methods of payments to subdivisions or utilities
Sec. 11. (a) This section does not apply to a county treasurer governed by IC 36-2-10-23.
(b) As used in this section, "credit card" means a:
(1) credit card;
(2) debit card;
(3) charge card; or
(4) stored value card.
(c) A payment to a political subdivision or a municipally owned utility for any purpose may be made by any of the following financial instruments that the fiscal body of the political subdivision or the board of the municipally owned utility authorizes for use:
(1) Cash.
(2) Check.
(3) Bank draft.
(4) Money order. (5) Bank card or credit card.
(6) Electronic funds transfer.
(7) Any other financial instrument authorized by the fiscal body.
(d) If there is a charge to the political subdivision or municipally owned utility for the use of a financial instrument, the political subdivision or municipally owned utility may collect a sum equal to the amount of the charge from the person who uses the financial instrument.
(e) If authorized by the fiscal body of the political subdivision or the board of the municipally owned utility, the political subdivision or municipally owned utility may accept payments under this section with a bank card or credit card under the procedures set forth in this section. However, the procedure authorized for a particular type of payment must be uniformly applied to all payments of the same type.
(f) The political subdivision or municipally owned utility may contract with a bank card or credit card vendor for acceptance of bank cards or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the political subdivision or municipally owned utility or charged directly to the political subdivision's or municipally owned utility's account, the political subdivision or municipally owned utility may collect from the person using the card an official fee that may not exceed the transaction charge or discount fee charged to the political subdivision or municipally owned utility by bank or credit card vendors. The fee is a permitted additional charge under IC 24-4.5-3-202.
(g) The political subdivision or municipally owned utility may pay any applicable bank card or credit card service charge associated with the use of a bank card or credit card under this subsection.
(h) The authorization of the fiscal body of the political subdivision is not required by the bureau of motor vehicles or the bureau of motor vehicles commission to use electronic funds transfer or other financial instruments to transfer funds to the political subdivision.
As added by P.L.40-1996, SEC.5. Amended by P.L.18-1996, SEC.32; P.L.2-1997, SEC.78; P.L.173-2003, SEC.20; P.L.137-2012, SEC.115.

IC 36-1-8-11.5
Payment of claims; electronic funds transfer
Sec. 11.5. (a) As used in this section, "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account.
(b) The fiscal body of a political subdivision or the board of a municipally owned utility may adopt a resolution to authorize an electronic funds transfer method of payment of claims. If a proper body adopts a resolution under this subsection, the political

subdivision or municipally owned utility may pay money from its funds by electronic funds transfer.
(c) A political subdivision or municipally owned utility that pays a claim by electronic funds transfer shall comply with all other requirements for the payment of claims by political subdivisions or municipal utilities.
As added by P.L.137-2012, SEC.116.

IC 36-1-8-12
Special fund for state grant money and local matching money; reversion of unused money
Sec. 12. (a) If a political subdivision other than a school corporation receives state grant money requiring local matching money, the political subdivision shall create a special fund and deposit the grant money and matching money into the special fund. The money in the fund may be used only for the purposes of the grant.
(b) If a political subdivision completes the project for which the state grant money was provided and money remains in the fund:
(1) the political subdivision shall transfer the state's share of the remaining money to the treasurer of state for deposit in the fund from which the grant was made; and
(2) the political subdivision's pro rata share of the remaining money reverts to the political subdivision's general fund.
As added by P.L.10-1997, SEC.25. Amended by P.L.68-2001, SEC.9.

IC 36-1-8-13
Referral of dishonored checks to prosecuting attorney
Sec. 13. A unit that is unable to obtain payment of a dishonored check shall, not later than ninety (90) days after the check is initially received by the unit, refer the matter to the prosecuting attorney for the county where the dishonored check was received for prosecution.
As added by P.L.98-2000, SEC.17.

IC 36-1-8-14
Three-fourths vote rounded to nearest whole number
Sec. 14. Whenever this title requires an action to be taken by a three-fourths (3/4) vote, the number of votes necessary to satisfy the requirement is rounded to the nearest whole number.
As added by P.L.125-2001, SEC.1.

IC 36-1-8-14.2
Payments in lieu of taxes; exemptions
Sec. 14.2. (a) As used in this section, the following terms have the meanings set forth in IC 6-1.1-1:
(1) Assessed value.
(2) Exemption.
(3) Owner.
(4) Person.
(5) Property taxation. (6) Real property.
(7) Township assessor.
(b) As used in this section, "PILOTS" means payments in lieu of taxes.
(c) As used in this section, "property owner" means the owner of real property described in IC 6-1.1-10-16.7.
(d) Subject to the approval of a property owner, the governing body of a political subdivision may adopt an ordinance to require the property owner to pay PILOTS at times set forth in the ordinance with respect to real property that is subject to an exemption under IC 6-1.1-10-16.7, if the improvements that qualify the real property for an exemption were begun or acquired after December 31, 2001. The ordinance remains in full force and effect until repealed or modified by the governing body, subject to the approval of the property owner.
(e) The PILOTS must be calculated so that the PILOTS are in an amount equal to the amount of property taxes that would have been levied by the governing body for the political subdivision upon the real property described in subsection (d) if the property were not subject to an exemption from property taxation.
(f) PILOTS shall be imposed as are property taxes and shall be based on the assessed value of the real property described in subsection (d). Except as provided in subsection (j), the township assessor, or the county assessor if there is no township assessor for the township, shall assess the real property described in subsection (d) as though the property were not subject to an exemption.
(g) PILOTS collected under this section shall be deposited in the unit's affordable housing fund established under IC 5-20-5-15.5 and used for any purpose for which the affordable housing fund may be used.
(h) PILOTS shall be due as set forth in the ordinance and bear interest, if unpaid, as in the case of other taxes on property. PILOTS shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law.
(i) This section does not apply to a county that contains a consolidated city or to a political subdivision of the county.
(j) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, a reference to the township assessor in this section is considered to be a reference to the county assessor.
As added by P.L.186-2001, SEC.8. Amended by P.L.181-2006, SEC.61; P.L.219-2007, SEC.105; P.L.146-2008, SEC.686.

IC 36-1-8-15
Shortened term of county office under constitution; benefits
Sec. 15. (a) This section is enacted to implement Article 6, Section 2(b) of the Constitution of the State of Indiana.
(b) This section applies to an individual:
(1) who was elected at least two (2) times to a county office; and (2) who would have served at least eight (8) years in the elected county office had the individual's term of office not been shortened under a statute enacted under Article 6, Section 2(b) of the Constitution of the State of Indiana.
(c) As used in this section, "benefit of office" refers to a benefit to which an individual who holds an elected county office is entitled because of a statute, an ordinance, or a contract.
(d) As used in this section, "county office" refers to any of the county offices referred to in Article 6, Section 2 of the Constitution of the State of Indiana.
(e) An individual described in subsection (b) who is otherwise entitled to a benefit of office may not be deprived of the benefit of office based on a requirement in any other statute or any ordinance or contract that to be eligible for the benefit of office an individual must hold elected county office for at least eight (8) years.
As added by P.L.88-2005, SEC.14.

IC 36-1-8-16
Property taxes collected for property disposed by county executive
Sec. 16. (a) If a county executive disposes of real property, the property taxes collected for each item of the real property in the first year the item of real property is subject to taxation after the year the real property is sold or otherwise conveyed shall be disbursed to the county executive that sold or otherwise conveyed the item of real property.
(b) Disbursements to the county executive under subsection (a) shall be deposited into the county general fund, the redevelopment fund, the unsafe building fund, or the housing trust fund and shall be used only for one (1) or more of the purposes authorized under IC 36-7-14-22.5 or IC 36-7-15.1-15.5.
(c) The county executive shall forward a copy of each resolution that disposes or otherwise conveys real property to the county auditor.
(d) The disbursement of property taxes under subsection (a) shall terminate in the second year the item of real property is subject to taxation after the property is sold or otherwise conveyed.
As added by P.L.169-2006, SEC.47.

IC 36-1-8-17
Combination or reorganization; budgets, rates, and levies
Sec. 17. (a) This section applies to a political subdivision if:
(1) the political subdivision combines or reorganizes a department, agency, or function of the political subdivision;
(2) the political subdivision realizes through the combination or reorganization a:
(A) savings; or
(B) reduction in the reasonably foreseeable expenses that would otherwise have been incurred by the political subdivision if the combination or reorganization had not taken place; and (3) the department of local government finance will otherwise decrease the maximum permissible property tax levies, maximum permissible property tax rates, or budgets of the political subdivision to:
(A) eliminate double taxation; or
(B) eliminate any excess by which the amount of property taxes imposed by the political subdivision exceeds the amount necessary to pay for services.
(b) The department of local government finance shall establish criteria for making an adjustment to the maximum permissible property tax levies, maximum permissible property tax rates, and budgets under IC 6-1.1-17 and IC 6-1.1-18.5 of a political subdivision described in subsection (a).
(c) The adjustment under subsection (b) must permit the political subdivision to continue to:
(1) include in the political subdivision's budget part of the budgeted amounts that would otherwise be reduced by the department of local government finance on account of the realized savings or reduction in expenses; and
(2) impose part of a property tax levy that would otherwise be reduced by the department of local government finance on account of the realized savings or reduction in expenses.
(d) The additional amount that a political subdivision may continue to levy or include in the political subdivision's budget because of the adjustment under subsection (b) may not exceed the result of:
(1) the savings or reduction in expenses realized in the first full year of operation after the combination or reorganization is implemented, as determined by the department of local government finance; multiplied by
(2) a percentage determined as follows:
(A) Fifty percent (50%) in the first year of the adjustment.
(B) Fifty percent (50%) in the second year of the adjustment.
(C) Thirty percent (30%) in the third year of the adjustment.
(D) Ten percent (10%) in the fourth year of the adjustment and thereafter.
The fiscal body of the political subdivision shall determine and certify to the department of local government finance the amount of the adjustment that the political subdivision wishes to accept under this section.
As added by P.L.58-2011, SEC.2.



CHAPTER 9. REPEALED



CHAPTER 9.1. REPEALED



CHAPTER 9.5. QUALIFICATIONS OF BIDDERS FOR CERTAIN CONTRACTS

IC 36-1-9.5-2
"Advertisement" defined
Sec. 2. As used in this chapter, "advertisement" means the public announcement inviting bids for work to be performed or materials to be furnished.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-3
"Applicant" defined
Sec. 3. As used in this chapter, "applicant" means a contractor or the subcontractor who seeks to do business with an entity.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-4
"Application" defined
Sec. 4. As used in this chapter, "application" means the act of filing a statement with an entity to request qualification to perform work.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-5
"Award" defined
Sec. 5. As used in this chapter, "award" means the acceptance by an entity of a bid and authorization by an entity to enter into a contract with the bidder.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-6
"Bid bond" defined
Sec. 6. As used in this chapter, "bid bond" means the approved form of security furnished with a bid to guarantee that the bidder will enter into the contract if the bidder's bid is accepted.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-7
"Bidder" defined Sec. 7. As used in this chapter, "bidder" means an individual, a partnership, a firm, a limited liability company, a corporation, or other person submitting a bid for advertised work.
As added by P.L.85-1991, SEC.3. Amended by P.L.8-1993, SEC.513.

IC 36-1-9.5-8
"Certificate of qualification" defined
Sec. 8. As used in this chapter, "certificate of qualification" means the official document that qualifies a contractor to bid on contracts of an entity that require prequalification under this chapter.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-9
"Contract" defined
Sec. 9. As used in this chapter, "contract" means the written agreement between an entity and a contractor setting forth the obligations of the parties.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-10
"Contractor" defined
Sec. 10. As used in this chapter, "contractor" means an individual, a partnership, a firm, a limited liability company, a corporation, or other person contracting with or desiring to contract with an entity for performance of prescribed work.
As added by P.L.85-1991, SEC.3. Amended by P.L.8-1993, SEC.514.

IC 36-1-9.5-11
"Entity" defined
Sec. 11. As used in this chapter, "entity" means the following:
(1) A local board of aviation commissioners operating under IC 8-22-2.
(2) A local airport authority operating under IC 8-22-3.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-12
"Payment bond" defined
Sec. 12. As used in this chapter, "payment bond" means an approved form of security, furnished and executed by the bidder and the bidder's surety, that guarantees the payment of all legal debts related to the construction of the project.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-13
"Performance bond" defined
Sec. 13. As used in this chapter, "performance bond" means an approved form of security, furnished and executed by the bidder and the bidder's surety, that guarantees the complete execution of the contract and all supplemental agreements.
As added by P.L.85-1991, SEC.3.
IC 36-1-9.5-14
"Prequalification administrator" defined
Sec. 14. As used in this chapter, "prequalification administrator" means the administrative officer of an entity who is responsible for the administration of the qualification of contractors under this chapter.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-15
"Proposal" defined
Sec. 15. As used in this chapter, "proposal" means an offer of a bidder, on a prescribed form, to perform the work and to furnish the labor and materials at the prices quoted.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-16
"Subcontractor" defined
Sec. 16. As used in this chapter, "subcontractor" means an individual, a partnership, a firm, a limited liability company, a corporation, or other person to whom a contractor sublets part of a contract.
As added by P.L.85-1991, SEC.3. Amended by P.L.8-1993, SEC.515.

IC 36-1-9.5-17
"Surety" defined
Sec. 17. As used in this chapter, "surety" means a corporate body bound with and for the contractor for the following:
(1) The full and complete performance of the contract.
(2) The payment of all debts related to the work.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-18
"Unearned work" defined
Sec. 18. As used in this chapter, "unearned work" means the total dollar value of work contracted for but not performed.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-19
Qualification requirement; notice; prequalification by department of transportation
Sec. 19. (a) An entity may require a bidder on a contract described in section 1 of this chapter to be qualified under this chapter. If an entity determines that bidders on a contract must be qualified under this chapter, the entity shall provide notice of the qualification requirement in the public notice stating that bids will be accepted for the contract. The entity shall advertise ninety (90) days before the expected bid date the fact that the entity has determined that bidders on a contract must be qualified under this chapter. If an entity determines that qualification is required under this chapter for a particular contract, it is unlawful for the entity to award a contract to

a person other than a bidder previously qualified in compliance with this chapter.
(b) A bidder who is qualified by the Indiana department of transportation (IC 8-23-2-1) is qualified under this chapter. Such a bidder is not required to obtain a certificate of qualification from an entity in order to bid on a contract that is described in section 1 of this chapter.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-20
Statement of experience; form; contents
Sec. 20. A contractor desiring to offer bids for the performance of contracts for which an entity requires prequalification must file a statement of experience and financial condition using a form prescribed by the state board of accounts. The statement must include a complete report of the following of the prospective bidder:
(1) Financial ability.
(2) Adequacy of plant and equipment.
(3) Organization and experience.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-21
Investigation by entity
Sec. 21. The submission of a statement under section 20 of this chapter by an applicant authorizes the entity to obtain all information that the entity considers relevant to the applicant's financial worth, assets and liabilities, organization, personnel, work experience, prosecution of work on previous contracts, condition and adequacy of equipment.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-22
New statement demand by entity; effect of noncompliance; incomplete or false information in prequalification application
Sec. 22. (a) An entity may at any time during which a certificate of qualification is in effect demand a new statement. If a contractor does not provide a new statement not later than sixty (60) days after the request is made, the entity may void the contractor's certificate of qualification.
(b) If a contractor fails to provide complete and true information in an application, the application for prequalification shall be rejected.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-23
Statements; order considered; limitation
Sec. 23. (a) Except as provided in subsection (b), an entity shall consider statements in the order in which the statements are received by the entity.
(b) A statement provided by a new applicant who desires to bid on

an advertised project must be received not later than forty-five (45) calendar days before the bid opening to receive consideration for that bid opening. A statement provided by a contractor applying for prequalification renewal must be received at least fifteen (15) calendar days before the bid opening date to receive consideration for that bid opening.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-24
Assets of contractor; sufficiency
Sec. 24. An applicant may not be given a certificate of qualification unless the review of the applicant's statement shows that the applicant possesses the net current assets determined by the entity to be sufficient to execute the contract and meet all obligations of the contract.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-25
Qualifications necessary; determination
Sec. 25. (a) An applicant must possess the qualifications required under this chapter and the entity must determine that the applicant is a competent and responsible bidder before the entity may issue the applicant a certificate of qualification.
(b) In making a determination under this section, an entity may consider only the following areas:
(1) The contractor's organization and personnel.
(2) The contractor's work experience and prosecution of work on previous contracts.
(3) The condition and adequacy of the contractor's equipment.
(4) The contractor's financial condition and the quality of the financial information furnished by the contractor.
(c) An entity may not arbitrarily or capriciously refuse to issue a certificate of qualification to an applicant.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-26
Recommendation of prequalification administrator
Sec. 26. An entity's prequalification administrator shall make a recommendation to the entity regarding the action that should be taken on an application. An entity may in the exercise of the entity's sole discretion accept or reject the recommendation of a prequalification administrator.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-27
Notice of entity's decision; effective date of certificate
Sec. 27. (a) An entity shall send an applicant written notice of the entity's decision regarding the application.
(b) A certificate of qualification becomes effective on the date determined by the entity. As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-28
Contractor evaluation forms; confidentiality
Sec. 28. (a) For the purpose of determining competency and responsibility the prequalification administrator may send evaluation forms to either of the following:
(1) Persons with whom the contractor has had business relationships.
(2) Persons who have used the services of the contractor's employees.
(b) An entity shall keep confidential all responses received under this section. However, upon request of a contractor, an entity shall allow that contractor to inspect the responses received under this section in regard to the evaluation of that contractor.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-29
Duration of certificate's validity; expiration date
Sec. 29. A certificate of qualification may not be valid for more than sixteen (16) months. The expiration date of a certificate of qualification may not be more than eighteen (18) months after the date of the statement upon which the certificate is based. The certificate period may not be extended.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-30
Notice of nonissuance of certificate
Sec. 30. An entity shall notify an applicant if a certificate of qualification is not issued to the applicant.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-31
Change in contractor's circumstances during certificate validity period; notice to prequalification administrator
Sec. 31. If at any time during the valid period of a certificate of qualification the latest statement of a contractor on record with an entity ceases to represent fairly and substantially the financial position or the equipment of the contractor, the contractor shall do the following until the contractor's qualification is confirmed or revised:
(1) Notify the entity prequalification administrator of the change of circumstances.
(2) Refrain from further bidding on contracts for which the entity has required prequalification.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-32
Personal interview of contractor by entity; updated statement; audit Sec. 32. (a) An entity may require a personal interview with any contractor when considering qualifications.
(b) A prequalification administrator may request a new statement if the date of the statement is more than six (6) months old when submitted.
(c) A statement furnished for qualification greater than two hundred thousand dollars ($200,000) must include a reviewed or an audited financial statement prepared and attested as correct by an independent certified public accountant registered and in good standing in any state. The accountant must make an independent verification of assets and liabilities in accordance with generally accepted auditing standards. The execution of a certificate of audit constitutes certification that an audit in accordance with generally accepted auditing standards has been performed and reported.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-33
Contractor's statement of equipment or materials; acceptance by CPA
Sec. 33. For the physical dispersal of equipment or subsequent use or sale of construction materials, an accountant may, for purposes of section 32 of this chapter, accept a signed statement of the contractor as evidence of possession of equipment or of materials inventory as of the date of the statement.
As added by P.L.85-1991, SEC.3. Amended by P.L.1-1992, SEC.181.

IC 36-1-9.5-34
Financial statement; common dated statements from prequalification applicants controlled by same owners or officers; unaudited statements more than six months old
Sec. 34. (a) A financial statement required under this chapter must do the following:
(1) Include full and complete information for all major items of equipment, including the age, date of purchase, cost when purchased, and the date of any rebuilding of equipment.
(2) List all major items of useful equipment.
(b) Organizations controlled by the same owners or officers who apply for prequalification under this chapter must use statements with a common date.
(c) An entity may not accept an unaudited statement that is more than six (6) months old.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-35
Grant of qualification $200,000 or less on statement certified by company officer
Sec. 35. A qualification for not greater than two hundred thousand dollars ($200,000) may be granted if the statement furnished is certified as correct by an officer of the company.
As added by P.L.85-1991, SEC.3.
IC 36-1-9.5-36
Initial statement submitted by corporation; requirements; foreign corporations
Sec. 36. (a) The initial statement submitted by a corporation must be accompanied by a certified copy of the following:
(1) The minutes covering the election of current officers.
(2) The current authority for individuals' personal signatures to contracts of the corporation, which may be:
(A) a part of the corporation's original articles of incorporation; or
(B) a subsequent official action of the stockholders or the board of directors of the corporation.
(b) If personnel or authority for individuals' personal signatures are changed in any manner, the contractor shall immediately notify the prequalification administrator and furnish the prequalification administrator with certified copies of appropriate documents.
(c) The initial statement of a foreign corporation must be accompanied by:
(1) valid evidence that the corporation is registered and in good standing with the secretary of state to do business in Indiana; or
(2) a letter stating that, if the corporation becomes the successful bidder on a contract, authorization will be secured by the corporation not later than fifteen (15) days after the bid opening.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-37
Classification of contractors for work; rating criteria; limitations on uncompleted work
Sec. 37. (a) A contractor may be classified for one (1) or more types of work. A contractor will be rated in accordance with the contractor's financial ability, adequacy of plant and equipment, organization, prior experience, record of construction and any other relevant and material facts that may affect the classification.
(b) An entity shall assign a contractor a classification that will limit the type and quantity of uncompleted work the contractor may have under a contract with the entity at any time as principal or subcontractor, regardless of the location of the work or with whom the work is contracted.
(c) The entity shall assign a contractor an aggregate amount that will be the largest dollar amount of uncompleted work the contractor or subcontractor will have under contract at any time as principal or subcontractor, regardless of the location of the work and with whom the work is contracted.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-38
Maximum aggregate rating; components; net current assets
Sec. 38. (a) A contractor's maximum aggregate rating as determined from the statement will be the sum of the following

rating components:
(1) Net current assets multiplied by ten (10).
(2) The lesser of:
(A) the net book value of construction equipment assets multiplied by eight (8); or
(B) one-half (1/2) of the amount determined under subdivision (1).
(3) The lesser of:
(A) net fixed and other assets multiplied by two (2); or
(B) the sum of the amounts determined under subdivisions (1) and (2) multiplied by twenty-five hundredths (0.25).
(b) An entity shall determine accepted net current assets from the statement submitted. Accepted net current assets may include only those net current assets that are readily convertible into working capital.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-39
Accepted net current assets; determination
Sec. 39. An entity shall do the following in determining accepted net current assets:
(1) Deduct receivables excluding retainage from nongovernmental agencies more than one (1) year old.
(2) Consider notes due not later than one (1) year from the date of the financial statement date to be current liabilities.
(3) Deduct any notes due more than twelve (12) and less than twenty-four (24) months from the date of the financial statement from net fixed assets, and deduct the excess, if any, from the book value of the equipment and net current assets.
(4) Not deduct notes due more than twenty-four (24) months after the date of the financial statement for prequalification purposes.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-40
Loan guarantees and commitments of applicant; effect upon net current assets
Sec. 40. If an applicant has guaranteed loans of any person or any entity, has used assets as security for the guaranteed loans, or has made other guarantees or commitments of activities of any person or any entity, an entity may reduce or adjust the applicant's net current assets if the entity determines that the guaranteed loans other guarantees or commitments are significant when considered with the applicant's statement of financial condition.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-41
Factors not considered in determining net current assets
Sec. 41. In determining net current assets, an entity may not consider the following: (1) Notes and accounts receivable from affiliated business firms as assets of the applicant unless an audited financial statement showing the debtor has sufficient liquidity to discharge the debt is attached. However, an unaudited statement certified as correct by the debtor shall be accepted if an unaudited statement is submitted for qualification.
(2) Notes and accounts receivable from partners of a co-partnership or officers and stockholders of a corporation unless an audited financial statement is attached.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-42
Valuation of stocks and bonds; useful equipment
Sec. 42. An applicant must list the book value and the market value for stocks and bonds. An entity may not consider stocks and bonds as working capital unless market value, as determined or verified by the accountant, is given. Stocks and bonds shall be valued at the lesser of the book value or market. However, stocks or bonds listed on the New York Stock Exchange, American Stock Exchange, or over-the-counter on the National Association of Securities Dealers Automated Quotations list shall be valued at the market value. The value of useful equipment may be:
(1) the book value listed; or
(2) determined by the application of uniform depreciation schedules.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-43
Equipment rating credit; aggregate and respective classified ratings; tentative factors
Sec. 43. (a) An entity may not provide a rating credit for equipment:
(1) that cannot satisfactorily be identified as to kind, type, and capacity; or
(2) for which the essential information concerning the equipment's cost and age is not supplied.
(b) An entity shall provide a contractor with a tentative factor of one hundred percent (100%) in the contractor's aggregate and respective classified ratings. Each of these tentative factors may be reduced wholly or in part for the contractor's deficiencies in the following areas:
(1) The contractor's organization and personnel.
(2) The contractor's work experience and prosecution of work on previous contracts.
(3) The contractor's quality of workmanship on contracts.
(4) The condition and adequacy of the contractor's equipment.
(5) The contractor's experience with the general public and equal employment opportunity requirements.
As added by P.L.85-1991, SEC.3.
IC 36-1-9.5-44
Unlimited qualification; factors prohibiting qualification for work over $200,000
Sec. 44. (a) An entity may grant an unlimited qualification if a contractor's maximum aggregate rating exceeds one hundred million dollars ($100,000,000).
(b) An entity may not rate a contractor qualified for work in excess of two hundred thousand dollars ($200,000) if the contractor:
(1) has not performed work of any character under the firm name; and
(2) does not have personnel of approved experience.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-45
Change in qualification; notice
Sec. 45. (a) A prequalification administrator may recommend to an entity any change in the qualification issued to the contractor based upon the receipt of additional information. An entity shall provide a contractor with notification of a change in qualification. The notification must be in writing and become effective on a date determined by the entity.
(b) A request from a contractor for a change in the contractor's qualification status must be in writing and must be received by the entity not less than fifteen (15) days before the bid opening date. A request from a contractor for a change in the contractor's qualification status will not be considered until after the expiration of ninety (90) days after the certificate date.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-46
Suspension of certificate; grounds; notice
Sec. 46. (a) A prequalification administrator may recommend to an entity that a contractor's certificate of qualification be suspended if:
(1) the contractor's work is unsatisfactory;
(2) the rate of progress is such that the prequalification administrator determines that the contractor will be unable to complete the contract on time; or
(3) the contractor has failed to adequately document a current or previous contract.
(b) Notification of a suspension shall be made in writing and shall become effective on the date determined by the entity. A suspension may be lifted when the entity determines that the contractor has taken the necessary corrective action.
As added by P.L.85-1991, SEC.3. Amended by P.L.1-1992, SEC.182.

IC 36-1-9.5-47
Withdrawal of certificate; notice
Sec. 47. An entity may withdraw a certificate of qualification only if the entity has determined that the firm, limited liability company,

or corporation is no longer active or in existence. The entity shall provide notification of the withdrawal in writing. The notification of withdrawal becomes effective on the date determined by the entity.
As added by P.L.85-1991, SEC.3. Amended by P.L.8-1993, SEC.516.

IC 36-1-9.5-48
Revocation of certificate; grounds; notice; disqualification period
Sec. 48. (a) An entity may revoke a certificate of qualification only if the entity determines that the contractor or subcontractor has done at least one (1) of the following:
(1) Fails to timely pay or satisfactorily settle any bills due for labor and material on former or existing contracts.
(2) Violates:
(A) a state or federal statute; or
(B) a rule or regulation of a state or federal department, board, bureau, agency, or commission.
(3) Defaults on a contract.
(4) Fails to enter into a contract with the entity.
(5) Falsifies any document required by the entity, the state board of accounts, or any other agency.
(6) Is convicted of a bidding crime in any jurisdiction.
(7) Enters a plea of guilty or nolo contendere to a bidding crime in any state.
(8) Does any of the following:
(A) Makes a public admission concerning a bidding crime in any state.
(B) Makes a presentation as an unindicted co-conspirator in a bidding crime in any state.
(C) Gives testimony that is protected by a grant of immunity in a trial for a bidding crime in any jurisdiction.
(9) Fails to perform any part of an existing or previous contract.
(10) Fails to submit in a timely manner information, documented explanations, or evidence required in the contract documents or proposal.
(11) Has been debarred by a federal agency.
(12) Failed to comply with any proposal requirements established by the entity concerning disadvantaged business enterprise goals or women business enterprise goals.
(b) An entity shall provide notification of a pending action for revocation in writing, setting forth the grounds for the proposed certificate revocation. The revocation becomes effective on the date determined by the entity.
(c) A period of disqualification under this chapter may not exceed two (2) years.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-49
Reconsideration request by aggrieved contractor
Sec. 49. A contractor dissatisfied with a decision by an entity under this chapter may make a written request for reconsideration to

the prequalification administrator.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-50
Justification for reconsideration; personal interview; recommendation to entity; notice of entity decision
Sec. 50. (a) A request under section 49 of this chapter must include written justification concerning the contractor's qualification. In addition, the contractor may request a personal interview. The prequalification administrator shall consider the written request by certified or registered mail or personal service not later than fifteen (15) days after receiving the written request. The prequalification administrator may request additional information, documentation, or a personal interview with the contractor.
(b) The prequalification administrator shall make a recommendation to the entity.
(c) The entity shall notify the contractor in writing of the entity's decision. The decision becomes effective on the date determined by the entity.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-51
Appeal hearing request; notice of time and place; burden of proof
Sec. 51. (a) If a contractor is dissatisfied with the decision under section 50 of this chapter, the contractor may make a written request by certified or registered mail or personal service within fifteen (15) days after receiving the decision for an appeal hearing.
(b) A contractor shall send a request under this section to the prequalification administrator. After receiving the request, the entity shall serve written notice of the date, place, and time of the hearing and written notice of the appointment of an administrative law judge on the contractor.
(c) A hearing shall be held not later than fourteen (14) days after the receipt of the request, unless otherwise ordered by an administrative law judge.
(d) At the hearing, the contractor bears the burden of proof.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-52
Failure to follow appeals procedure; waiver
Sec. 52. If a contractor fails to follow the appeals procedures of this chapter within the specified time, the contractor accepts the decision of the entity as final and waives any right to further administrative appeal.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-53
Application of prequalification requirements; subcontractors' qualification
Sec. 53. (a) The prequalification requirements of this section do

not apply to the following:
(1) Professional services.
(2) Hauling materials or supplies to or from a job site.
(3) Concession contracts.
(b) If an entity determines that qualification is required under this chapter for a particular contract, it is unlawful for a successful bidder on the contract to enter into a subcontract with any other person involving the performance of any part of any work upon which the bidder may be engaged for the entity in an amount greater than one hundred thousand dollars ($100,000) unless the subcontractor has been properly qualified under the terms of this chapter for the work sublet to the subcontractor. However, the entity may reduce this amount based on the subcontractor's performance with the entity and others.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-54
Revenue department access to names of contractors and subcontractors; tax delinquents; award of contracts; deduction of delinquent taxes from payment
Sec. 54. (a) An entity may allow the department of state revenue access to the name of each person who is either:
(1) bidding on a contract to be awarded under this chapter; or
(2) a contractor or a subcontractor under this chapter.
(b) If an entity is notified by the department of state revenue that a bidder is on the most recent tax warrant list, the entity may not award a contract to that bidder until:
(1) the bidder provides to the entity a statement from the department of state revenue that the bidder's delinquent tax liability has been satisfied; or
(2) the entity receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
(c) The department of state revenue may notify:
(1) the entity; and
(2) the auditor of state;
that a contractor or subcontractor under this chapter is on the most recent tax warrant list, including the amount that the person owes in delinquent taxes. The auditor of state shall deduct from the contractor's or subcontractor's payment the amount owed in delinquent taxes. The auditor of state shall remit this amount to the department of state revenue and pay the remaining balance to the contractor or subcontractor.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-55
Violations; penalties
Sec. 55. (a) An applicant for qualification who knowingly makes a false statement with respect to the applicant's financial worth in an application for qualification, financial statement, or other written instrument filed by the applicant with the entity under this chapter

commits a Class C infraction.
(b) A person who violates this section is disqualified from submitting bids on contracts advertised for letting by the entity for two (2) years following the date of judgment.
As added by P.L.85-1991, SEC.3. Amended by P.L.1-1992, SEC.183.



CHAPTER 10. LEASING AND LEASE-PURCHASING STRUCTURES

IC 36-1-10-2
Definitions
Sec. 2. As used in this chapter:
"Leasing agent" means the board or officer of a political subdivision or agency with the power to lease structures.
"Parking facility" refers to a parking facility as defined in IC 36-9-1.
"Structure" means:
(1) a building used in connection with the operation of a political subdivision; or
(2) a parking facility.
The term includes the site, the equipment, and appurtenances to the building or parking facility.
"System" means:
(1) a computer (as defined in IC 36-8-15-4);
(2) a communications system (as defined in IC 36-8-15-3(1)); or (3) mobile or remote equipment that is coordinated by or linked with a computer or communications system.
"Transportation project" means a road or highway project jointly undertaken by the Indiana department of transportation and any county through which a toll road project under IC 8-15-2 passes. A transportation project must be located within an area described in IC 8-15-2-1(a)(3) or IC 8-15-2-1(a)(4).
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.37-1988, SEC.10; P.L.343-1989(ss), SEC.13; P.L.18-1990, SEC.289.

IC 36-1-10-3
Persons entitled to lease property to political subdivision or agency
Sec. 3. Any of the following persons may lease property to a political subdivision or agency under this chapter:
(1) A profit or not-for-profit corporation organized under Indiana law or admitted to do business in Indiana.
(2) A partnership, association, limited liability company, or firm.
(3) An individual.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.8-1993, SEC.517.

IC 36-1-10-4
Repealed
(Repealed by P.L.1-1990, SEC.356.)

IC 36-1-10-4.1
Leasing agents; compliance with chapter; procedure in lease without option to purchase
Sec. 4.1. (a) A leasing agent who wants to lease a structure or transportation project must comply with this chapter. A leasing agent who wants to lease a system must comply with this chapter or IC 5-22.
(b) A leasing agent who enters into a lease under this section without an option to purchase must follow the procedure prescribed by section 5 of this chapter.
As added by P.L.1-1990, SEC.357. Amended by P.L.49-1997, SEC.68.

IC 36-1-10-5
Leases without option to purchase; procedure
Sec. 5. Notwithstanding sections 6, 12, 16, and 17 of this chapter, the following procedure shall be followed whenever a lease does not contain an option to purchase:
(1) The term of the lease may not be longer than ten (10) years; however, a lease may be for a longer term if the lease is approved by the department of local government finance.
(2) The lease must provide that the lease is subject to annual appropriation by the appropriate fiscal body.
(3) The leasing agent must have a copy of the lease filed and

kept in a place available for public inspection.
A leasing agent may lease part of a structure.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.131-1984, SEC.4; P.L.330-1985, SEC.1; P.L.90-2002, SEC.462.

IC 36-1-10-6
Limitation on term of lease
Sec. 6. A leasing agent may not enter into a lease for a period of more than fifty (50) years.
As added by Acts 1981, P.L.57, SEC.36.

IC 36-1-10-7
Lease of structures, systems, or transportation projects; petition; need
Sec. 7. A leasing agent may not lease a structure, transportation project, or system unless:
(1) the leasing agent receives a petition signed by fifty (50) or more taxpayers of the political subdivision or agency; and
(2) the fiscal body of the political subdivision determines, after investigation, that the structure, transportation project, or system is needed.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.330-1985, SEC.2; P.L.37-1988, SEC.12; P.L.343-1989(ss), SEC.15.

IC 36-1-10-8
Joint leasing
Sec. 8. (a) If two (2) or more leasing agents propose to enter into a lease jointly, joint meetings of the leasing agents may be held. However, joint leasing must be approved by each leasing agent's fiscal body.
(b) A lease executed by two (2) or more leasing agents as joint lessees must set out the amount of the total rental to be paid by each. A lessee has no right of occupancy or use of the transportation project or system until the total rental is paid as stipulated by the contract.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.37-1988, SEC.13; P.L.343-1989(ss), SEC.16.

IC 36-1-10-9
Leases; terms and conditions; options to renew or purchase; exercise of option to purchase
Sec. 9. (a) The lease may provide that the leasing agent has an option to renew the lease for a further term or to purchase the property. The terms and conditions of the purchase must be specified in the lease.
(b) Whenever the leasing agent exercises an option to purchase the property, then the political subdivision or agency may issue and sell bonds for the purpose of procuring money to pay the purchase price. If the leasing agent does not exercise an option to purchase the property, then upon the expiration of the lease and upon full

performance by the leasing agent, the property becomes the absolute property of the political subdivision or agency. The lessor shall convey title to the political subdivision or agency.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.74-1987, SEC.18.

IC 36-1-10-10
Plans, specifications, and estimates for structures, systems, and transportation projects
Sec. 10. (a) A lessor proposing to build, acquire, improve, remodel, or expand a structure for lease to a political subdivision or agency shall submit plans, specifications, and estimates to the leasing agent before executing a lease. The leasing agent shall submit the plans and specifications to the division of fire and building safety or the building law compliance officer, and other agencies designated by law.
(b) A lessor proposing to acquire a transportation project or system may enter into a lease without submitting plans, designs, or specifications to any political subdivision or agency. However, before the execution of the lease, the lessor must submit to the lessee or lessees an estimate of the cost and a description of the transportation project or system.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.8-1984, SEC.122; P.L.37-1988, SEC.14; P.L.188-1988, SEC.1; P.L.343-1989(ss), SEC.17; P.L.1-2006, SEC.552.

IC 36-1-10-11
Property held in fee simple; sale procedure
Sec. 11. (a) The lessor must hold in fee simple land on which a structure is to be erected, acquired, improved, remodeled, or expanded. The lessor must hold in fee simple a structure that is to be acquired, improved, remodeled, or expanded.
(b) The leasing agent may sell land or a structure owned by the political subdivision or agency to the lessor under the following procedure if the political subdivision wants to lease a structure proposed to be built, acquired, improved, remodeled, or expanded on that land:
(1) The leasing agent shall appoint two (2) appraisers to appraise the fair market value of the land or structure.
(2) The appraisers must be professionally engaged in making appraisals or licensed under IC 25-34.1.
(3) The appraisers shall return their appraisal to the leasing agent within two (2) weeks after the date of their appointment.
(4) The leasing agent shall sell the land or structure for not less than the appraised value. However, if the political subdivision or agency acquired the land or structure during the three (3) years preceding the date of the appointment of the appraisers, the land or structure may not be sold for an amount less than the amount paid by the political subdivision or agency for the land or structure. (5) The leasing agent shall be paid in cash upon the agent's delivery of the deed.
(6) The leasing agent is not required to comply with any other law relating to the sale of land or structures by a political subdivision.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.188-1988, SEC.2.

IC 36-1-10-12
Lease in anticipation of acquisition or construction of structure, system, or transportation project
Sec. 12. (a) The leasing agent may, in anticipation of the acquisition of a site on which a structure is to be constructed, acquired, improved, remodeled, or expanded, enter into a contract to lease a structure from the lessor before the actual acquisition of the site and the construction, acquisition, improvement, remodeling, or expansion of the structure. The lease may not provide for payment of any rental by the leasing agent if a new structure is to be constructed until it is complete and ready for occupancy. However, the lease may provide for payment of lease rental for any part of the structure to be used by the political subdivision or its agency for any period during improvement, remodeling, or expansion of the structure.
(b) A leasing agent may, in anticipation of the acquisition of a system, enter into a lease with the lessor before the completion of the acquisition. A leasing agent may, in anticipation of the acquisition or construction of a transportation project, enter into a lease with the lessor before the completion of construction or acquisition. Such a lease must require the payment of lease rental by the lessee or lessees to begin when acquisition of the system, or a discrete, functional part of the system, or acquisition or construction of the transportation project, has been completed and is ready for use, but not before that time. An opinion or report of an independent expert that the system, or a discrete, functional part of the system, or a transportation project is complete and ready for use is conclusive and binding on all parties and on all taxpayers of an eligible entity.
(c) The lease may provide that the leasing agent shall pay all taxes and assessments, maintain insurance for the benefit of the lessor, and assume all responsibilities for repair and alterations during the term of the lease.
(d) The leasing agent may require the lessor, as a condition of entering into a lease, to furnish a bond guaranteeing the lease in an amount specified by the leasing agent.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.74-1987, SEC.19; P.L.37-1988, SEC.15; P.L.188-1988, SEC.3; P.L.343-1989(ss), SEC.18.

IC 36-1-10-13
Hearing; procedure; execution of lease
Sec. 13. (a) After the leasing agent and the lessor have agreed upon the terms and conditions of the lease but before the execution

of the lease, the leasing agent shall publish notice, in accordance with IC 5-3-1, of a public hearing to be held before the leasing agent. The cost of the publication of the notice shall be paid by the lessor. Notice of the hearing must be given at least ten (10) days before the hearing is held.
(b) The notice must state the date, place, and hour of the hearing and provide a summary of the principal terms of the lease. Additionally, the notice must contain the name of the proposed lessor, the location and character of the structure, transportation project, or system to be leased, the rental to be paid, and the number of years the lease is to be in effect.
(c) The proposed lease, drawings, plans, specifications, and estimates for the structure, or description and cost estimate of the transportation project or system, are open to public inspection during the ten (10) day period and at the hearing.
(d) All persons are entitled to be heard at the hearing as to whether the execution of the lease is necessary and whether the rental is fair and reasonable for the proposed structure or system. After the hearing, which may be adjourned from time to time, the leasing agent may modify, confirm, or rescind the proposed lease, but the rental as set out in the published notice may not be increased. The leasing agent may rely on the testimony of independent experts as to the fairness and reasonableness of the lease.
(e) If the execution of the lease as originally agreed upon or as modified is authorized by the leasing agent, the leasing agent shall give notice of the execution of the lease by publication in accordance with IC 5-3-1.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.74-1987, SEC.20; P.L.37-1988, SEC.16; P.L.343-1989(ss), SEC.19; P.L.25-1995, SEC.82.

IC 36-1-10-14
Disagreement with execution of lease; petition; hearing; decision
Sec. 14. (a) If lease rentals are payable, in whole or in part, from property taxes, ten (10) or more taxpayers in the political subdivision who disagree with the execution of a lease under this chapter may file a petition in the office of the county auditor of the county in which the leasing agent is located, within thirty (30) days after publication of notice of the execution of the lease. The petition must state the taxpayer's objections and the reasons why the lease is unnecessary or unwise.
(b) The county auditor shall immediately certify a copy of the petition, together with other data necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and other data, the department of local government finance shall fix a time and place for the hearing of the matter. The hearing shall be held not less than five (5) nor more than thirty (30) days after the receipt of the certified documents.
(c) The hearing shall be held in the political subdivision where the petition arose. (d) Notice of the hearing shall be given by the department of local government finance to the leasing agent and to the first ten (10) taxpayer petitioners listed on the petition by a letter signed by the commissioner or deputy commissioner of the department. The letter shall be sent to the first ten (10) taxpayer petitioners at their usual place of residence at least five (5) days before the date of the hearing. The decision by the department of local government finance on the objections presented in the petition is final.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.37-1988, SEC.17; P.L.90-2002, SEC.463.

IC 36-1-10-15
Actions to contest validity of lease or to enjoin performance under lease
Sec. 15. An action to contest the validity of a lease under this chapter, or to enjoin performance under the lease, must be brought within thirty (30) days after publication of notice of the execution of the lease by the leasing agent or, if an appeal has been taken to the department of local government finance, then within thirty (30) days after the decision of the department.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.90-2002, SEC.464.

IC 36-1-10-16
Conveyance of structure to lessor and lease back; purchase price; option to purchase
Sec. 16. (a) A political subdivision or agency owning a structure with respect to which its revenue bonds are outstanding may, to refinance those bonds, convey the structure to the lessor in fee simple and lease it from the lessor in accordance with this chapter, subject to the approval of the department of local government finance.
(b) The price of a purchase under this section must be at least the sum of:
(1) the principal amount of the outstanding revenue bonds;
(2) interest on those bonds to the maturity date of bonds not subject to redemption before maturity and to the first redemption date of bonds subject to redemption before maturity; and
(3) the redemption premiums on all bonds subject to redemption before maturity.
An amount not less than this sum shall be deposited in trust for the payment of the outstanding revenue bonds in a manner consistent with the ordinance or trust agreement under which the bonds were issued. The money deposited in the trust, and investment income from it, not required for the payment of the bonds, shall be applied to the payment of the obligations issued by the lessor for the acquisition of the structure, and to a corresponding reduction of rentals for the leasing agent.
(c) Each lease entered into under this section must include an option permitting the political subdivision or agency to purchase the

structure at a price not exceeding the amount required to retire all outstanding obligations issued by the lessor to acquire the property covered by the lease. The lease and sale of a parking facility under this section does not preclude the lease of air rights.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.90-2002, SEC.465.

IC 36-1-10-17
Annual appropriation and tax levy
Sec. 17. (a) A political subdivision or agency that executes a lease under this chapter shall, subject to subsection (d), make an annual appropriation and tax levy at a rate to provide sufficient money to pay the rental payable from property taxes stipulated in the lease.
(b) The appropriation and levy are subject to review by other bodies that have the authority to ascertain that the levy is sufficient to raise the amount required to pay the rental payable from property taxes under the lease.
(c) The appropriation and levy may be reduced in any year to the extent other money or any reimbursement under IC 36-7-14-39 are pledged or available for the payment of the lease rental.
(d) A political subdivision or agency that executes a lease for a transportation project may only levy a tax under this section for an amount necessary to restore debt service reserve funds and may not levy a tax for lease rental payments.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.37-1988, SEC.18; P.L.343-1989(ss), SEC.20.

IC 36-1-10-18
Tax exemption of leased structures, systems, and transportation projects; taxation of rental paid lessor
Sec. 18. Structures, transportation projects, and systems leased by a lessor contracting with the political subdivision or agency under this chapter are exempt from all state, county, and other taxes. However, the rental paid to a lessor under the terms of a lease is subject to taxation.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.37-1988, SEC.19; P.L.343-1989(ss), SEC.21.

IC 36-1-10-19
Assignment or conveyance of lease; conveyance of structure, system, or transportation project
Sec. 19. A lessor may assign or convey a lease entered into under this chapter to any other person as set forth in the lease. A lessor may convey the structures, transportation projects, or system to any person. However, an assignment or conveyance under this section does not affect the terms and conditions of the lease.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.37-1988, SEC.20; P.L.343-1989(ss), SEC.22.

IC 36-1-10-20 Repealed
(Repealed by P.L.25-1995, SEC.94.)

IC 36-1-10-20.1
Repealed
(Repealed by P.L.25-1995, SEC.94.)

IC 36-1-10-21
Not-for-profit corporations; issuance and sale of bonds and other securities
Sec. 21. (a) A not-for-profit corporation qualifying as a lessor corporation under this chapter may issue and sell bonds and other securities. Mortgage bonds issued by a lessor corporation that are a first lien on the leased property shall be considered legal and proper investments for state banks and trust companies, insurance companies, and fiduciaries.
(b) Bonds issued by a lessor corporation may be sold at a private sale, a negotiated sale, or a public sale. If bonds are sold at public sale, they shall be sold pursuant to IC 5-1-11, but the notice of sale shall be published in the manner required for bonds of the county in which the leased property is or will be located.
(c) Approval of the securities commissioner is not required in connection with the issuance and sale of the bonds.
As added by P.L.2-1989, SEC.23.



CHAPTER 10.5. PURCHASE OF LAND OR STRUCTURES

IC 36-1-10.5-2
"Parking facility" defined
Sec. 2. As used in this chapter, "parking facility" refers to a parking facility as defined in IC 36-9-1.
As added by P.L.336-1987, SEC.1.

IC 36-1-10.5-3
"Purchasing agent" defined
Sec. 3. As used in this chapter, "purchasing agent" means the board or officer of a political subdivision or agency with the power to purchase land or structures.
As added by P.L.336-1987, SEC.1.

IC 36-1-10.5-4 "Structure" defined
Sec. 4. As used in this chapter, "structure" means:
(1) a building used in connection with the operation of a political subdivision; or
(2) a parking facility.
The term includes the site, equipment, and appurtenances to the building or parking facility.
As added by P.L.336-1987, SEC.1.

IC 36-1-10.5-5
Purchase of land or structure; required procedures
Sec. 5. A purchasing agent shall purchase land or a structure only after compliance with the following procedures:
(1) The fiscal body of the political subdivision shall pass a resolution to the effect that it is interested in making a purchase of specified land or a structure.
(2) The purchasing agent shall appoint two (2) appraisers to appraise the fair market value of the land or structure. The appraisers must be professionally engaged in making appraisals or be trained as an appraiser and licensed as a broker under IC 25-34.1.
(3) The appraisers shall return their separate appraisals to the purchasing agent within thirty (30) days after the date of their appointment. The purchasing agent shall keep the appraisals on file in the purchasing agent's office for five (5) years after they are given to the purchasing agent.
(4) The purchasing agent shall give a copy of both appraisals to the fiscal body.
As added by P.L.336-1987, SEC.1.

IC 36-1-10.5-6
Limitation on purchase price
Sec. 6. A purchasing agent may not purchase any land or structure for a price greater than the average of the two (2) appraisals received under section 5 of this chapter.
As added by P.L.336-1987, SEC.1.



CHAPTER 11. DISPOSAL OF REAL OR PERSONAL PROPERTY

school corporations under IC 20-26-12.
(20) The disposal of residential structures or improvements by a municipal corporation without consideration to:
(A) a governmental entity; or
(B) a nonprofit corporation that is organized to expand the supply or sustain the existing supply of good quality, affordable housing for residents of Indiana having low or moderate incomes.
(21) The disposal of historic property without consideration to a nonprofit corporation whose charter or articles of incorporation allows the corporation to take action for the preservation of historic property. As used in this subdivision, "historic property" means property that is:
(A) listed on the National Register of Historic Places; or
(B) eligible for listing on the National Register of Historic Places, as determined by the division of historic preservation and archeology of the department of natural resources.
(22) The disposal of real property without consideration to:
(A) a governmental agency; or
(B) a nonprofit corporation that exists for the primary purpose of enhancing the environment;
when the property is to be used for compliance with a permit or an order issued by a federal or state regulatory agency to mitigate an adverse environmental impact.
(23) The disposal of property to a person under an agreement between the person and a political subdivision or an agency of a political subdivision under IC 5-23.
(24) The disposal of residential real property pursuant to a federal aviation regulation (14 CFR 150) Airport Noise Compatibility Planning Program as approved by the Federal Aviation Administration.
As added by Acts 1981, P.L.57, SEC.37. Amended by Acts 1982, P.L.208, SEC.1; P.L.16-1983, SEC.21; P.L.182-1985, SEC.15; P.L.214-1986, SEC.1; P.L.2-1987, SEC.49; P.L.214-1989, SEC.5; P.L.336-1989(ss), SEC.44; P.L.162-1991, SEC.4; P.L.2-1993, SEC.198; P.L.98-1993, SEC.11; P.L.1-1994, SEC.172; P.L.165-1994, SEC.1; P.L.1-1995, SEC.79; P.L.310-1995, SEC.1; P.L.82-1995, SEC.7; P.L.49-1997, SEC.69; P.L.76-1998, SEC.1; P.L.1-2005, SEC.234; P.L.184-2005, SEC.37; P.L.2-2006, SEC.188; P.L.154-2012, SEC.4.

IC 36-1-11-2
Definitions
Sec. 2. The following definitions apply throughout this chapter:
(1) "Disposal" means sale, exchange, transfer, or lease of property.
(2) "Disposing agent" means the board or officer of a political subdivision or agency having the power to award contracts for which public notice is required, with respect to property of the political subdivision or agency. (3) "Key number" has the meaning set forth in IC 6-1.1-1-8.5.
(4) "Operating agreement" has the meaning set forth in IC 5-23-2-7.
(5) "Person" means any association, corporation, limited liability company, fiduciary, individual, joint venture, partnership, sole proprietorship, or any other legal entity.
(6) "Property" means all fixtures and real property to be included in a disposal.
(7) "Tract" has the meaning set forth in IC 6-1.1-1-22.5.
As added by Acts 1981, P.L.57, SEC.37. Amended by P.L.60-1988, SEC.23; P.L.82-1995, SEC.8; P.L.49-1997, SEC.70.

IC 36-1-11-3
Approval
Sec. 3. (a) This section does not apply to the disposal of real property under section 5, 5.5, 5.9, or 8 of this chapter.
(b) Disposal of real property under this chapter is subject to the approval of:
(1) the executive of the political subdivision or agency; or
(2) the fiscal body of the political subdivision or agency, if there is no executive.
The executive or fiscal body may not approve a disposal of property without conducting a public hearing after giving notice under IC 5-3-1. However, in a municipality the executive shall designate a board or commission of the municipality to give notice, conduct the hearing, and notify the executive of its recommendation.
(c) Except as provided in section 3.2 of this chapter, in addition, the fiscal body of a unit must approve:
(1) every sale of real property having an appraised value of fifty thousand dollars ($50,000) or more;
(2) every lease of real property for which the total annual rental payments will be twenty-five thousand dollars ($25,000) or more; and
(3) every transfer of real property under section 14 or 15 of this chapter.
As added by Acts 1981, P.L.57, SEC.37. Amended by Acts 1982, P.L.208, SEC.2; P.L.331-1985, SEC.1; P.L.330-1985, SEC.3; P.L.35-1990, SEC.43; P.L.82-1995, SEC.9; P.L.124-1998, SEC.11; P.L.27-2008, SEC.1.

IC 36-1-11-3.1
Sale of residential real property; disapproval
Sec. 3.1. (a) In addition to any other reason for disapproving a disposal of property under section 3 of this chapter, the executive of a consolidated city may disapprove a sale of a tract of residential property to any bidder who does not by affidavit declare that:
(1) the bidder will reside on that property for at least one (1) year after the bidder obtains possession of it; and
(2) the bidder is eligible to purchase the property under section 16 of this chapter. (b) When the executive exercises disapproval under this section, the property may be sold to the highest bidder who also presents an affidavit declaring that:
(1) the bidder will reside on that property for a one (1) year period after the bidder obtains possession; and
(2) the bidder is eligible to purchase the property under section 16 of this chapter.
As added by Acts 1981, P.L.306, SEC.1. Amended by P.L.60-1988, SEC.24.

IC 36-1-11-3.2
Approval of sale, lease, or transfer of real property in certain cities
Sec. 3.2. (a) This section applies to a city having a population of:
(1) more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400);
(2) more than twenty-nine thousand six hundred (29,600) but less than twenty-nine thousand nine hundred (29,900); or
(3) more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000).
(b) Notwithstanding section 3(c) of this chapter, the fiscal body of a city must approve:
(1) every sale of real property having an appraised value of ten thousand dollars ($10,000) or more;
(2) every lease of real property for which the total annual rental payments will be five thousand dollars ($5,000) or more; and
(3) every transfer of real property under section 14 or 15 of this chapter.
As added by P.L.124-1998, SEC.12. Amended by P.L.170-2002, SEC.138; P.L.119-2012, SEC.177.

IC 36-1-11-4
Sale or transfer of real property; procedure
Sec. 4. (a) A disposing agent who wants to sell or transfer real property must comply with this section, except as permitted by section 4.1, 4.2, 5, 5.5, 5.7, 5.9, 8, 14, or 15 of this chapter.
(b) The disposing agent shall first have the property appraised by two (2) appraisers. The appraisers must be:
(1) professionally engaged in making appraisals;
(2) licensed under IC 25-34.1; or
(3) employees of the political subdivision familiar with the value of the property.
(c) After the property is appraised, the disposing agent shall publish a notice in accordance with IC 5-3-1 setting forth the terms and conditions of the sale and, when subsection (e) is employed, may engage an auctioneer licensed under IC 25-6.1 to advertise the sale and to conduct a public auction. The advertising conducted by the auctioneer is in addition to any other notice required by law and shall include a detailed description of the property to be sold stating the key numbers, if any, of the tracts within that property. If the disposing agent determines that the best sale of the property can be

made by letting the bidders determine certain conditions of the sale (such as required zoning or soil or drainage conditions) as a prerequisite to purchasing the property, the disposing agent may permit the bidders to specify those conditions. The notice must state the following:
(1) Bids will be received beginning on a specific date.
(2) The sale will continue from day to day for a period determined by the disposing agent of not more than sixty (60) days.
(3) The property may not be sold to a person who is ineligible under section 16 of this chapter.
(4) A bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(d) A bid must be open to public inspection. A bidder may raise the bidder's bid, and subject to subsection (e), that raise takes effect after the board has given written notice of that raise to the other bidders.
(e) The disposing agent may also engage an auctioneer licensed under IC 25-6.1 to conduct a sale by public auction. The auction may be conducted either at the time for beginning the sale in accordance with the public notice or after the beginning of the sale. The disposing agent shall give each bidder who has submitted a bid written notice of the time and place of the auction.
(f) The disposing agent may, before expiration of the time set out in the notice, sell the property to the highest and best bidder. The highest and best bidder must have complied with any requirement under subsection (c)(4). However, the disposing agent may sell the property for less than ninety percent (90%) of the average of the two (2) appraisals of the tracts only after an additional notice stating the amount of the bid to be accepted is published in accordance with IC 5-3-1. The disposing agent may reject all bids. If the disposing agent rejects all bids, the disposing agent must make a written determination to reject all bids explaining why all bids were rejected.
(g) If the disposing agent determines that, in the exercise of good business judgment, the disposing agent should hire a broker or auctioneer to sell the property, the disposing agent may do so and pay the broker or auctioneer a reasonable compensation out of the gross proceeds of the sale. A disposing agent may hire a broker to sell real property directly rather than using the bid process under subsections (c) through (f) if:
(1) the disposing agent publishes a notice of the determination to hire the broker in accordance with IC 5-3-1; and
(2) the property has been up for bid for at least sixty (60) days before the broker is hired, and either no bids were received or the disposing agent has rejected all bids that were received.
The disposing agent may hire one (1) of the appraisers as the broker or auctioneer.
(h) The following apply if a broker is hired under subsection (g): (1) The property may not be sold to a person who is ineligible under section 16 of this chapter.
(2) If the property is sold to a trust (as defined in IC 30-4-1-1(a)), the following information must be placed in the public record relating to the sale:
(A) Each beneficiary of the trust.
(B) Each settlor empowered to revoke or modify the trust.
As added by Acts 1981, P.L.57, SEC.37. Amended by Acts 1982, P.L.208, SEC.3; P.L.32-1983, SEC.10; P.L.331-1985, SEC.2; P.L.330-1985, SEC.4; P.L.60-1988, SEC.25; P.L.336-1989(ss), SEC.45; P.L.165-1994, SEC.2; P.L.188-2007, SEC.2; P.L.27-2008, SEC.2; P.L.188-2011, SEC.1.

IC 36-1-11-4.1
Sale or transfer of real property, including provision for leaseback; notice; bids
Sec. 4.1. (a) This section applies to a disposing agent who wants to sell or transfer real property, and as a condition of sale, includes a provision for a leaseback or leaseback with option to repurchase.
(b) The disposing agent shall publish notice in accordance with IC 5-3-1 setting forth the terms and conditions of the sale. The notice must state the following:
(1) Bids will be received beginning on a specific date.
(2) The sale will continue from day to day for a period determined by the disposing agent of not more than sixty (60) days.
(3) The property may not be sold or transferred to a person who is ineligible under section 16 of this chapter.
(4) A bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(c) A bid must be open to public inspection.
(d) After the period for receiving bids has expired, a disposing agent may sell the property to the highest and best eligible bidder. The highest and best eligible bidder must have complied with any requirement under subsection (b)(4).
(e) IC 36-1-10 does not apply to this section.
As added by Acts 1982, P.L.208, SEC.4. Amended by P.L.60-1988, SEC.26; P.L.336-1989(ss), SEC.46.

IC 36-1-11-4.2
Sale or transfer of real property not acquired through eminent domain to promote an economic development project or facilitate compatible land use planning
Sec. 4.2. (a) This section applies to a disposing agent who wants to sell or transfer real property not acquired through eminent domain procedures for any of the following purposes:
(1) To promote an economic development project.
(2) To facilitate compatible land use planning. (b) The disposing agent shall first have the property appraised by two (2) appraisers. The appraisers must be:
(1) professionally engaged in making appraisals;
(2) licensed under IC 25-34.1; or
(3) employees of the political subdivision familiar with the value of the property.
(c) Subject to subsection (d), the disposing agent may:
(1) negotiate a sale or transfer; and
(2) dispose of the real property;
at a value that is not less than the average of the two (2) appraisals under subsection (b).
(d) The disposing agent may dispose of the real property for a value that is not less than the average of the two (2) appraisals under subsection (b) only after publishing a notice in accordance with IC 5-3-1 stating the amount of the offer to be accepted. The disposing agent may reject all offers. If the disposing agent rejects all offers, the disposing agent must make a written determination to reject all offers explaining why all offers were rejected.
As added by P.L.165-1994, SEC.3. Amended by P.L.188-2011, SEC.2.

IC 36-1-11-4.3
Public easement or right-of-way
Sec. 4.3. Notwithstanding any provision of this chapter, a sale or transfer under this chapter of property constituting a public easement or right of way does not deprive a public utility of the use of all or part of the public easement or right of way that is sold or transferred if, at the time of the sale or transfer, the public utility is occupying and using all or part of that public easement or right of way for the location and operation of its facilities.
As added by P.L.188-2011, SEC.3.

IC 36-1-11-5
Sale of property having certain value or previously part of right-of-way; rights of abutting landowners; procedures
Sec. 5. (a) As used in this section, "abutting landowner" means an owner of property that:
(1) touches, borders on, or is contiguous to the property that is the subject of sale; and
(2) does not constitute a:
(A) public easement; or
(B) public right-of-way.
(b) As used in this section, "offering price" means the appraised value of real property plus all costs associated with the sale, including:
(1) appraisal fees;
(2) title insurance;
(3) recording fees; and
(4) advertising costs.
(c) The disposing agent may proceed under this section if either

of the following applies:
(1) The assessed value of a tract of real property to be sold is less than fifteen thousand dollars ($15,000), based on the most recent assessment of the tract or of the tract of which it was a part before it was acquired.
(2) If the property has not been assessed and the property was previously part of a public right-of-way.
(d) The disposing agent may determine that:
(1) the highest and best use of the tract is sale to an abutting landowner;
(2) the cost to the public of maintaining the tract equals or exceeds the estimated fair market value of the tract; or
(3) it is economically unjustifiable to sell the tract under section 4 of this chapter.
(e) Within ten (10) days after the disposing agent makes a determination under subsection (d), the disposing agent shall publish a notice in accordance with IC 5-3-1 identifying the tracts intended for sale by legal description and, if possible, by key number and street address. The notice must also include the offering price and a statement that:
(1) the property may not be sold to a person who is ineligible under section 16 of this chapter; and
(2) an offer to purchase the property submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
At the time of publication of notice under this subsection, the disposing agent shall send notice by certified mail to all abutting landowners. This notice shall contain the same information as the published notice.
(f) The disposing agent shall also have each tract appraised. The appraiser must be professionally engaged in making appraisals, a person licensed under IC 25-34.1, or an employee of the political subdivision who is familiar with the value of the tract. However, if the assessed value of a tract is less than six thousand dollars ($6,000), based on the most recent assessment of the tract or of the tract of which it was a part before it was acquired, the disposing agent is not required to have the tract appraised.
(g) If, within ten (10) days after the date of publication of the notice under subsection (e), the disposing agent receives an eligible offer to purchase a tract listed in the notice at or in excess of the offering price, the disposing agent shall conduct the negotiation and sale of the tract under section 4(c) through 4(g) of this chapter.
(h) Notwithstanding subsection (g), if within ten (10) days after the date of publication of the notice under subsection (e) the disposing agent does not receive from any person other than an abutting landowner an eligible offer to purchase the tract at or in excess of the offering price, the disposing agent shall conduct the negotiation and sale of the tract as follows:
(1) If only one (1) abutting landowner makes an eligible offer

to purchase the tract, then subject to section 16 of this chapter and without further appraisal or notice, the disposing agent shall offer to negotiate for the sale of the tract with that abutting landowner.
(2) If more than one (1) eligible abutting landowner submits an offer to purchase the tract, the other eligible abutting landowners who submit offers shall be informed of the highest offer received and be given an opportunity to submit one (1) additional offer. The tract shall be sold to the eligible abutting landowner who submits the highest offer for the tract and who complies with any requirement under subsection (e)(2).
(3) If no eligible abutting landowner submits an offer to purchase the tract, the disposing agent may sell the tract to any person who submits the highest offer for the tract, except a person who is ineligible to purchase the tract under section 16 of this chapter.
As added by Acts 1981, P.L.57, SEC.37. Amended by P.L.47-1983, SEC.5; P.L.332-1985, SEC.1; P.L.333-1985, SEC.1; P.L.60-1988, SEC.27; P.L.336-1989(ss), SEC.47; P.L.165-1994, SEC.4; P.L.170-2003, SEC.17; P.L.188-2011, SEC.4.

IC 36-1-11-5.5
School corporations; sale or transfer of real property or tangible or intangible personal property or licenses
Sec. 5.5. Notwithstanding IC 5-22-22 and sections 4, 4.1, 4.2, and 5 of this chapter, a disposing agent of a school corporation may sell or transfer:
(1) real property; or
(2) tangible or intangible personal property, licenses, or any interest in the tangible or intangible personal property or licenses that are used in, or related to, the operation of a radio station by a school corporation;
for no compensation or a nominal fee to a not-for-profit corporation created for educational or recreational purposes unless the corporation is subject to section 16 of this chapter.
As added by Acts 1982, P.L.208, SEC.5. Amended by P.L.215-1986, SEC.1; P.L.60-1988, SEC.28; P.L.342-1989(ss), SEC.36; P.L.165-1994, SEC.5; P.L.49-1997, SEC.71.

IC 36-1-11-5.6
Sale or transfer of property to a nonprofit corporation
Sec. 5.6. Notwithstanding IC 5-22-22 and sections 4, 4.1, 4.2, and 5 of this chapter, a disposing agent of a county having a population of more than seventy thousand (70,000) but less than seventy thousand fifty (70,050) may sell or transfer:
(1) real property; or
(2) tangible or intangible personal property, licenses, or any interest in the tangible or intangible personal property;
for no compensation or a nominal fee to a nonprofit corporation created for agricultural, educational, or recreational purposes. As added by P.L.10-2001, SEC.1. Amended by P.L.170-2002, SEC.139; P.L.119-2012, SEC.178.

IC 36-1-11-5.7
Sale or transfer of real property or tangible or intangible personal property or licenses to volunteer fire department, fire protection district, or fire protection territory
Sec. 5.7. (a) As used in this section, "fire department" refers to any of the following:
(1) A volunteer fire department (as defined in IC 36-8-12-2).
(2) The board of fire trustees of a fire protection district established under IC 36-8-11.
(3) The provider unit of a fire protection territory established under IC 36-8-19.
(b) Notwithstanding IC 5-22-22 and sections 4, 4.1, 4.2, and 5 of this chapter, a disposing agent of a political subdivision may sell or transfer:
(1) real property; or
(2) tangible or intangible personal property, licenses, or any interest in the tangible or intangible personal property or licenses;
without consideration or for a nominal consideration to a fire department for construction of a fire station or other purposes related to firefighting.
As added by P.L.188-2007, SEC.3. Amended by P.L.128-2008, SEC.6.

IC 36-1-11-5.9
Sale or transfer of real property acquired by tax default; rights of abutting landowners; procedures
Sec. 5.9. (a) As used in this section, "abutting landowner" has the meaning set forth in section 5(a) of this chapter.
(b) As used in this section, "real property acquired by tax default" means the following:
(1) Real property for which a county holds a tax deed issued under IC 6-1.1-25.
(2) Real property acquired by a political subdivision from a county under section 8 of this chapter if at the time of transfer the county held a tax deed issued under IC 6-1.1-25 for the real property.
(c) Notwithstanding sections 4, 4.1, 4.2, and 5 of this chapter, and subject to the procedures described in subsections (d) and (e), a disposing agent of a political subdivision may sell or transfer real property acquired by tax default without consideration or for a nominal consideration to an abutting landowner.
(d) A disposing agent who desires to transfer real property acquired by tax default to an abutting landowner shall send notice by certified mail to all abutting landowners. The notice must identify the tracts intended for sale by legal description and, if possible, by key number and street address. The notice must also include a statement

that:
(1) the disposing agent is authorized to transfer the property for no consideration or for nominal consideration;
(2) the property may not be sold to a person who is ineligible under section 16 of this chapter; and
(3) an offer to purchase the property submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(e) Not earlier than fourteen (14) days after a disposing agent sends the notice described in subsection (d) to the abutting landowners of a tract, the disposing agent shall conduct the negotiation and sale of the tract under this section as follows:
(1) If only one (1) eligible abutting landowner makes an offer to purchase the tract, then subject to section 16 of this chapter and without appraisal or further notice, the disposing agent shall offer to negotiate for the sale of the tract with that abutting landowner.
(2) If more than one (1) eligible abutting landowner submits an offer to purchase the tract, the other eligible abutting landowners who submit offers shall be informed of the highest offer received and be given an opportunity to submit one (1) additional offer. The tract shall be sold to the eligible abutting landowner who submits the highest offer for the tract and who complies with any requirement under subsection (d)(3).
As added by P.L.27-2008, SEC.3.

IC 36-1-11-6
Repealed
(Repealed by P.L.49-1997, SEC.86.)

IC 36-1-11-7
Exchange of property with persons other than governmental entity; procedure
Sec. 7. (a) A disposing agent who exchanges property must proceed under this section, except as permitted by section 8 of this chapter.
(b) An exchange may be made with a person who is:
(1) not a governmental entity; and
(2) eligible under section 16 of this chapter;
only after advertisement following as nearly as practical the procedure prescribed by section 4 of this chapter, with the property the disposing agent conveys to be partial or full payment for the property the disposing agent receives.
As added by Acts 1981, P.L.57, SEC.37. Amended by P.L.60-1988, SEC.29.

IC 36-1-11-8
Exchange of property with governmental entity
Sec. 8. A transfer or exchange of property may be made with a

governmental entity upon terms and conditions agreed upon by the entities as evidenced by adoption of a substantially identical resolution by each entity. Such a transfer may be made for any amount of real property, cash, or other personal property, as agreed upon by the entities.
As added by Acts 1981, P.L.57, SEC.37.

IC 36-1-11-9
Trade or exchange as part of purchase price of new property
Sec. 9. Whenever a disposing agent purchases new property with a condition that property of a similar nature is to be traded in or exchanged as part of the purchase and in reduction of the purchase price, the exchange or trade-in may be made without compliance with section 7 of this chapter but must comply with section 16 of this chapter.
As added by Acts 1981, P.L.57, SEC.37. Amended by P.L.60-1988, SEC.30.

IC 36-1-11-10
Lease of property; procedure
Sec. 10. (a) A disposing agent may lease property rather than sell, transfer, or exchange it under this chapter only if the disposing agent determines that a lease rather than a sale, transfer, or exchange would be in the best interest of the disposing agent's political subdivision or agency and the public. Except as provided in section 12 of this chapter, the disposing agent must proceed under this section in leasing property.
(b) The disposing agent shall first have the property appraised in the manner prescribed in section 4(b) of this chapter, except that the appraisers shall determine the fair market rental value of the property.
(c) The disposing agent shall receive bids in the manner prescribed in section 4 of this chapter and lease the property to the highest and best bidder. The disposing agent may reject all bids. If the disposing agent rejects all bids, the disposing agent must make a written determination to reject all bids explaining why all bids were rejected.
(d) The disposing agent shall determine the terms and conditions of any lease under this section, which may include options to renew and options to purchase. The property may not be leased to a person who is ineligible under section 16 of this chapter.
(e) The terms of a lease with option to purchase may provide that all or part of the rental payments under the lease apply to the purchase price. The purchase price must be equal to at least the minimum sale price determined under section 4(f) of this chapter.
(f) Property owned by a political subdivision or agency may be leased for a term longer than three (3) years if the lease is approved by the fiscal body of the political subdivision.
(g) The disposing agent may lease the real property under this section for a value that is less than ninety percent (90%) of the

appraised fair market rental value as determined by the average of the two (2) appraisals under section 4(b) of this chapter only after publishing an additional notice in accordance with IC 5-3-1, stating the amount of the bid to be accepted. If the disposing agent rejects all bids, the disposing agent must make a written determination to reject all bids explaining why all bids were rejected.
As added by Acts 1981, P.L.57, SEC.37. Amended by P.L.339-1983, SEC.1; P.L.60-1988, SEC.31; P.L.188-2011, SEC.5.

IC 36-1-11-11
Execution of deed or other instrument
Sec. 11. Whenever:
(1) there is a dispute concerning the interest in any property of a political subdivision, and the executive considers the dispute not frivolous; or
(2) it would facilitate the establishment of title to any property;
a deed or other instrument may be executed on behalf of the political subdivision to a person who is eligible to receive the deed or instrument under section 16 of this chapter for any consideration that the disposing agent considers fair and in the public interest.
As added by Acts 1981, P.L.57, SEC.37. Amended by P.L.60-1988, SEC.32.

IC 36-1-11-12
Lease of property; alternative procedure
Sec. 12. The following procedure may be used instead of that in section 10 of this chapter if the disposing agent makes a written determination (which must include the disposing agent's reasons) that the use of section 10 of this chapter is not feasible, and authorization to use this procedure is granted by the executive of the political subdivision or agency:
(1) Proposals to develop specifications shall be solicited through a request for proposals, which must include all of the following:
(A) The factors or criteria that will be used in evaluating the proposals, including a statement that:
(i) the property may not be leased to a person who is ineligible under section 16 of this chapter; and
(ii) a proposal submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each beneficiary of the trust and each settlor empowered to revoke or modify the trust.
(B) A statement concerning the relative importance of price and the other evaluation factors.
(C) A statement concerning whether the proposal must be accompanied by a certified check or other evidence of financial responsibility.
(D) A statement concerning whether discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements. (2) Notice of the request for proposals shall be given by publication in accordance with IC 5-3-1.
(3) As provided in the request for proposals, discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements.
(4) Eligible offerors must be accorded fair and equal treatment with respect to any opportunity for discussion and revisions of proposals.
(5) After the procedures outlined in this section have been completed, the disposing agent shall make a determination as to the most appropriate response to the request for proposals and shall dispose of the subject property in accordance with that response.
(6) Access to the proposals under this chapter shall be determined in accordance with the provisions of IC 5-23-7.
(7) The person submitting the successful proposal is not responsible for the requirements set forth in IC 5-22 with regard to the purchase of supplies if the purchase of supplies was included within the proposal or the supplies are not paid for with public funds.
As added by P.L.339-1983, SEC.2. Amended by P.L.60-1988, SEC.33; P.L.336-1989(ss), SEC.48; P.L.82-1995, SEC.10; P.L.49-1997, SEC.72.

IC 36-1-11-13
Restrictions on lease of county-owned property
Sec. 13. Notwithstanding any other law, a disposing agent for a county may not lease county-owned property at a rate that deviates more than five percent (5%) from the average square footage rate charged for similar property in that county.
As added by P.L.38-1984, SEC.3.

IC 36-1-11-14
Gift of tract; reconveyance
Sec. 14. If a tract was originally transferred to a political subdivision as a gift and public funds have not been expended to improve the property since the original transfer, the disposing agent may convey it back to the original grantor or the grantor's successors with their consent without consideration upon a determination by the disposing agent that:
(1) the property is surplus; and
(2) the original grantor or the grantor's successors are eligible to receive the tract under section 16 of this chapter.
As added by P.L.331-1985, SEC.3. Amended by P.L.60-1988, SEC.34.

IC 36-1-11-15
Tract transferred as gift by not-for-profit corporation or organization; reconveyance Sec. 15. If a tract was originally transferred to a political subdivision as a gift by a not-for-profit corporation or organization, the disposing agent may convey it back to the original grantor or the grantor's successors with their consent without consideration upon a determination by the disposing agent that:
(1) the property is surplus; and
(2) the original grantor or the grantor's successors are eligible to receive the tract under section 16 of this chapter.
As added by P.L.330-1985, SEC.5. Amended by P.L.60-1988, SEC.35.

IC 36-1-11-16
Purchase, receipt, or lease of property by ineligible persons; eligible persons; effect of ineligibility
Sec. 16. (a) This section applies to the following:
(1) A person who owes delinquent taxes, special assessments, penalties, interest, or costs directly attributable to a prior tax sale on a tract of real property listed under IC 6-1.1-24-1.
(2) A person who is an agent of the person described in subdivision (1).
(b) A person subject to this section may not purchase, receive, or lease a tract that is offered in a sale, exchange, or lease under this chapter.
(c) If a person purchases, receives, or leases a tract that the person was not eligible to purchase, receive, or lease under this section, the sale, transfer, or lease of the property is void and the county retains the interest in the tract it possessed before the sale, transfer, or lease of the tract.
As added by P.L.60-1988, SEC.36. Amended by P.L.342-1989(ss), SEC.37; P.L.98-2000, SEC.18.

IC 36-1-11-17
Terms of reconveyance or return
Sec. 17. If property disposed of under this chapter is to be reconveyed or automatically returned to the political subdivision or an agency of a political subdivision that disposed of the property, the terms of the reconveyance or return shall be as agreed to before the disposal. If the terms of the reconveyance are not set forth before the disposal, the political subdivision shall obtain at least two (2) appraisals and pay not more than the average of the two (2) appraisals.
As added by P.L.82-1995, SEC.11.



CHAPTER 12. PUBLIC WORK PROJECTS

IC 36-1-12-1
Application of chapter; alternatives to chapter
Sec. 1. (a) Except as provided in this section, this chapter applies to all public work performed or contracted for by:
(1) political subdivisions; and
(2) their agencies;
regardless of whether it is performed on property owned or leased by the political subdivision or agency.
(b) This chapter does not apply to an officer or agent who, on behalf of a municipal utility, maintains, extends, and installs services of the utility if the necessary work is done by the employees of the utility.
(c) This chapter does not apply to hospitals organized or operated under IC 16-22-1 through IC 16-22-5 or IC 16-23-1, unless the public work is financed in whole or in part with cumulative building fund revenue.
(d) This chapter does not apply to tax exempt Indiana nonprofit corporations leasing and operating a city market owned by a political subdivision.
(e) As an alternative to this chapter, the governing body of a political subdivision or its agencies may do the following:
(1) Enter into a design-build contract as permitted under IC 5-30.
(2) Participate in a utility efficiency program or enter into a guaranteed savings contract as permitted under IC 36-1-12.5.
(f) This chapter does not apply to a person that has entered into an operating agreement with a political subdivision or an agency of a political subdivision under IC 5-23.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.182-1985, SEC.16; P.L.214-1989, SEC.7; P.L.24-1993, SEC.5; P.L.2-1993, SEC.199; P.L.1-1994, SEC.173; P.L.82-1995, SEC.12; P.L.49-1997, SEC.73; P.L.168-2006, SEC.2; P.L.71-2009, SEC.4; P.L.99-2009, SEC.3; P.L.1-2010, SEC.145.

IC 36-1-12-1.2 Definitions
Sec. 1.2. The following definitions apply throughout this chapter:
(1) "Board" means the board or officer of a political subdivision or an agency having the power to award contracts for public work.
(2) "Contractor" means a person who is a party to a public work contract with the board.
(3) "Subcontractor" means a person who is a party to a contract with the contractor and furnishes and performs labor on the public work project. The term includes material men who supply contractors or subcontractors.
(4) "Escrowed income" means the value of all property held in an escrow account over the escrowed principal in the account.
(5) "Escrowed principal" means the value of all cash and securities or other property placed in an escrow account.
(6) "Operating agreement" has the meaning set forth in IC 5-23-2-7.
(7) "Person" means any association, corporation, limited liability company, fiduciary, individual, joint venture, partnership, sole proprietorship, or any other legal entity.
(8) "Property" means all:
(A) personal property, fixtures, furnishings, inventory, and equipment; and
(B) real property.
(9) "Public fund" means all funds that are:
(A) derived from the established revenue sources of a political subdivision or an agency of a political subdivision; and
(B) deposited in a general or special fund of a municipal corporation, or another political subdivision or agency of a political subdivision.
The term does not include funds received by any person managing or operating a public facility under a duly authorized operating agreement under IC 5-23 or proceeds of bonds payable exclusively by a private entity.
(10) "Retainage" means the amount to be withheld from a payment to the contractor or subcontractor until the occurrence of a specified event.
(11) "Specifications" means a description of the physical characteristics, functional characteristics, extent, or nature of any public work required by the board.
(12) "Substantial completion" refers to the date when the construction of a structure is sufficiently completed, in accordance with the plans and specifications, as modified by any complete change orders agreed to by the parties, so that it can be occupied for the use for which it was intended.
As added by P.L.329-1985, SEC.9. Amended by P.L.82-1995, SEC.13; P.L.73-1995, SEC.3; P.L.49-1997, SEC.74.

IC 36-1-12-1.4 Repealed
(Repealed by P.L.82-1995, SEC.20.)

IC 36-1-12-1.6
Repealed
(Repealed by P.L.82-1995, SEC.20.)

IC 36-1-12-2
"Public work" defined
Sec. 2. As used in this chapter, "public work" means the construction, reconstruction, alteration, or renovation of a public building, airport facility, or other structure that is paid for out of a public fund or out of a special assessment. The term includes the construction, alteration, or repair of a highway, street, alley, bridge, sewer, drain, or other improvement that is paid for out of a public fund or out of a special assessment. The term also includes any public work leased by a political subdivision under a lease containing an option to purchase.
As added by Acts 1981, P.L.57, SEC.38. Amended by Acts 1981, P.L.56, SEC.2; P.L.329-1985, SEC.12; P.L.337-1987, SEC.1.

IC 36-1-12-2.2
Repealed
(Repealed by P.L.82-1995, SEC.20.)

IC 36-1-12-2.4
Repealed
(Repealed by P.L.82-1995, SEC.20.)

IC 36-1-12-2.6
Repealed
(Repealed by P.L.82-1995, SEC.20.)

IC 36-1-12-3
Public work projects
Sec. 3. (a) The board may purchase or lease materials in the manner provided in IC 5-22 and perform any public work, by means of its own workforce, without awarding a contract whenever the cost of that public work project is estimated to be less than one hundred fifty thousand dollars ($150,000). Before a board may perform any work under this section by means of its own workforce, the political subdivision or agency must have a group of employees on its staff who are capable of performing the construction, maintenance, and repair applicable to that work. For purposes of this subsection, the cost of a public work project includes:
(1) the actual cost of materials, labor, equipment, and rental;
(2) a reasonable rate for use of trucks and heavy equipment owned; and
(3) all other expenses incidental to the performance of the project. (b) This subsection applies only to a municipality or a county. The workforce of a municipality or county may perform a public work described in subsection (a) only if:
(1) the workforce, through demonstrated skills, training, or expertise, is capable of performing the public work; and
(2) for a public work project under subsection (a) whose cost is estimated to be more than one hundred thousand dollars ($100,000), the board:
(A) publishes a notice under IC 5-3-1 that:
(i) describes the public work that the board intends to perform with its own workforce; and
(ii) sets forth the projected cost of each component of the public work as described in subsection (a); and
(B) determines at a public meeting that it is in the public interest to perform the public work with the board's own workforce.
A public work project performed by a board's own workforce must be inspected and accepted as complete in the same manner as a public work project performed under a contract awarded after receiving bids.
(c) When the project involves the rental of equipment with an operator furnished by the owner, or the installation or application of materials by the supplier of the materials, the project is considered to be a public work project and subject to this chapter. However, an annual contract may be awarded for equipment rental and materials to be installed or applied during a calendar or fiscal year if the proposed project or projects are described in the bid specifications.
(d) A board of aviation commissioners or an airport authority board may purchase or lease materials in the manner provided in IC 5-22 and perform any public work by means of its own workforce and owned or leased equipment, in the construction, maintenance, and repair of any airport roadway, runway, taxiway, or aircraft parking apron whenever the cost of that public work project is estimated to be less than one hundred thousand dollars ($100,000).
(e) Municipal and county hospitals must comply with this chapter for all contracts for public work that are financed in whole or in part with cumulative building fund revenue, as provided in section 1(c) of this chapter. However, if the cost of the public work is estimated to be less than fifty thousand dollars ($50,000), as reflected in the board minutes, the hospital board may have the public work done without receiving bids, by purchasing the materials and performing the work by means of its own workforce and owned or leased equipment.
(f) If a public works project involves a structure, an improvement, or a facility under the control of a department (as defined in IC 4-3-19-2(2)), the department may not artificially divide the project to bring any part of the project under this section.
As added by Acts 1981, P.L.57, SEC.38. Amended by Acts 1981, P.L.56, SEC.3; P.L.329-1985, SEC.16; P.L.337-1987, SEC.2; P.L.66-1987, SEC.29; P.L.12-1991, SEC.6; P.L.21-1995, SEC.146;

P.L.82-1995, SEC.14; P.L.49-1997, SEC.75; P.L.172-2011, SEC.138.

IC 36-1-12-3.5
Contracts for engineering, architectural, or accounting services; applicability of restrictions of general statutes
Sec. 3.5. When any public work is proposed to be performed and the board determines by a two-thirds (2/3) vote that it is expedient and in the best public interest to employ professional engineering, architectural, or accounting services for the planning and financing of the public work and the preparation of plans and specifications, then the limitations and restrictions in the general statutes with respect to invalidity of contracts without an appropriation therefor, payment of fees solely from the proceeds of bonds or assessments when and if issued, and payment of fees solely from a special fund or funds to be provided in the future, do not apply to contracts for those professional services to the extent that such limitations and restrictions might otherwise prevent the payment of fees for services actually rendered in connection with those contracts or affect the obligation to pay those fees.
As added by Acts 1982, P.L.33, SEC.16.

IC 36-1-12-4 Version a
Procedure if cost of public works project is at least a certain amount
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 4. (a) This section applies whenever the cost of a public work project will be:
(1) except as provided in subdivision (2), at least one hundred fifty thousand dollars ($150,000); or
(2) in the case of a board of aviation commissioners or an airport authority board, at least one hundred thousand dollars ($100,000).
(b) The board must comply with the following procedure:
(1) The board shall prepare general plans and specifications describing the kind of public work required, but shall avoid specifications which might unduly limit competition. If the project involves the resurfacing (as defined by IC 8-14-2-1) of a road, street, or bridge, the specifications must show how the weight or volume of the materials will be accurately measured and verified.
(2) The board shall file the plans and specifications in a place reasonably accessible to the public, which shall be specified in the notice required by subdivision (3).
(3) Upon the filing of the plans and specifications, the board shall publish notice in accordance with IC 5-3-1 calling for sealed proposals for the public work needed.
(4) The notice must specify the place where the plans and specifications are on file and the date fixed for receiving bids. (5) The period of time between the date of the first publication and the date of receiving bids shall be governed by the size of the contemplated project in the discretion of the board. The period of time between the date of the first publication and receiving bids may not be more than:
(A) six (6) weeks if the estimated cost of the public works project is less than twenty-five million dollars ($25,000,000); and
(B) ten (10) weeks if the estimated cost of the public works project is at least twenty-five million dollars ($25,000,000).
(6) The board shall require the bidder to submit a financial statement, a statement of experience, a proposed plan or plans for performing the public work, and the equipment that the bidder has available for the performance of the public work. The statement shall be submitted on forms prescribed by the state board of accounts.
(7) The board may not require a bidder to submit a bid before the meeting at which bids are to be received. The meeting for receiving bids must be open to the public. All bids received shall be opened publicly and read aloud at the time and place designated and not before. Notwithstanding any other law, bids may be opened after the time designated if both of the following apply:
(A) The board makes a written determination that it is in the best interest of the board to delay the opening.
(B) The day, time, and place of the rescheduled opening are announced at the day, time, and place of the originally scheduled opening.
(8) Except as provided in subsection (c) or (after June 30, 2011) section 22 of this chapter, the board shall:
(A) award the contract for public work or improvements to the lowest responsible and responsive bidder; or
(B) reject all bids submitted.
(9) If the board awards the contract to a bidder other than the lowest bidder, the board must state in the minutes or memoranda, at the time the award is made, the factors used to determine which bidder is the lowest responsible and responsive bidder and to justify the award. The board shall keep a copy of the minutes or memoranda available for public inspection.
(10) In determining whether a bidder is responsive, the board may consider the following factors:
(A) Whether the bidder has submitted a bid or quote that conforms in all material respects to the specifications.
(B) Whether the bidder has submitted a bid that complies specifically with the invitation to bid and the instructions to bidders.
(C) Whether the bidder has complied with all applicable statutes, ordinances, resolutions, or rules pertaining to the award of a public contract. (11) In determining whether a bidder is a responsible bidder, the board may consider the following factors:
(A) The ability and capacity of the bidder to perform the work.
(B) The integrity, character, and reputation of the bidder.
(C) The competence and experience of the bidder.
(12) The board shall require the bidder to submit an affidavit:
(A) that the bidder has not entered into a combination or agreement:
(i) relative to the price to be bid by a person;
(ii) to prevent a person from bidding; or
(iii) to induce a person to refrain from bidding; and
(B) that the bidder's bid is made without reference to any other bid.
(c) Notwithstanding subsection (b)(8), a county may award sand, gravel, asphalt paving materials, or crushed stone contracts to more than one (1) responsible and responsive bidder if the specifications allow for bids to be based upon service to specific geographic areas and the contracts are awarded by geographic area. The geographic areas do not need to be described in the specifications.
As added by Acts 1981, P.L.57, SEC.38. Amended by Acts 1981, P.L.56, SEC.4; P.L.329-1985, SEC.17; P.L.213-1986, SEC.4; P.L.252-1993, SEC.3; P.L.82-1995, SEC.15; P.L.22-2001, SEC.1; P.L.169-2006, SEC.48; P.L.113-2010, SEC.108; P.L.139-2011, SEC.6; P.L.172-2011, SEC.139; P.L.6-2012, SEC.241.

IC 36-1-12-4 Version b
Bidding procedures for projects costing more than certain amounts
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 4. (a) This section applies whenever the cost of a public work project will be:
(1) except as provided in subdivision (2), at least one hundred fifty thousand dollars ($150,000); or
(2) in the case of a board of aviation commissioners or an airport authority board, at least one hundred thousand dollars ($100,000).
(b) The board must comply with the following procedure:
(1) The board shall prepare general plans and specifications describing the kind of public work required, but shall avoid specifications which might unduly limit competition. If the project involves the resurfacing (as defined by IC 8-14-2-1) of a road, street, or bridge, the specifications must show how the weight or volume of the materials will be accurately measured and verified.
(2) The board shall file the plans and specifications in a place reasonably accessible to the public, which shall be specified in the notice required by subdivision (3).
(3) Upon the filing of the plans and specifications, the board shall publish notice in accordance with IC 5-3-1 calling for

sealed proposals for the public work needed.
(4) The notice must specify the place where the plans and specifications are on file and the date fixed for receiving bids.
(5) The period of time between the date of the first publication and the date of receiving bids shall be governed by the size of the contemplated project in the discretion of the board. The period of time between the date of the first publication and receiving bids may not be more than:
(A) six (6) weeks if the estimated cost of the public works project is less than twenty-five million dollars ($25,000,000); and
(B) ten (10) weeks if the estimated cost of the public works project is at least twenty-five million dollars ($25,000,000).
(6) The board shall require the bidder to submit a financial statement, a statement of experience, a proposed plan or plans for performing the public work, and the equipment that the bidder has available for the performance of the public work. The statement shall be submitted on forms prescribed by the state board of accounts.
(7) The board may not require a bidder to submit a bid before the meeting at which bids are to be received. The meeting for receiving bids must be open to the public. All bids received shall be opened publicly and read aloud at the time and place designated and not before. Notwithstanding any other law, bids may be opened after the time designated if both of the following apply:
(A) The board makes a written determination that it is in the best interest of the board to delay the opening.
(B) The day, time, and place of the rescheduled opening are announced at the day, time, and place of the originally scheduled opening.
(8) Except as provided in subsection (c), the board shall:
(A) award the contract for public work or improvements to the lowest responsible and responsive bidder; or
(B) reject all bids submitted.
(9) If the board awards the contract to a bidder other than the lowest bidder, the board must state in the minutes or memoranda, at the time the award is made, the factors used to determine which bidder is the lowest responsible and responsive bidder and to justify the award. The board shall keep a copy of the minutes or memoranda available for public inspection.
(10) In determining whether a bidder is responsive, the board may consider the following factors:
(A) Whether the bidder has submitted a bid or quote that conforms in all material respects to the specifications.
(B) Whether the bidder has submitted a bid that complies specifically with the invitation to bid and the instructions to bidders.
(C) Whether the bidder has complied with all applicable

statutes, ordinances, resolutions, or rules pertaining to the award of a public contract.
(11) In determining whether a bidder is a responsible bidder, the board may consider the following factors:
(A) The ability and capacity of the bidder to perform the work.
(B) The integrity, character, and reputation of the bidder.
(C) The competence and experience of the bidder.
(12) The board shall require the bidder to submit an affidavit:
(A) that the bidder has not entered into a combination or agreement:
(i) relative to the price to be bid by a person;
(ii) to prevent a person from bidding; or
(iii) to induce a person to refrain from bidding; and
(B) that the bidder's bid is made without reference to any other bid.
(c) Notwithstanding subsection (b)(8), a county may award sand, gravel, asphalt paving materials, or crushed stone contracts to more than one (1) responsible and responsive bidder if the specifications allow for bids to be based upon service to specific geographic areas and the contracts are awarded by geographic area. The geographic areas do not need to be described in the specifications.
As added by Acts 1981, P.L.57, SEC.38. Amended by Acts 1981, P.L.56, SEC.4; P.L.329-1985, SEC.17; P.L.213-1986, SEC.4; P.L.252-1993, SEC.3; P.L.82-1995, SEC.15; P.L.22-2001, SEC.1; P.L.169-2006, SEC.48; P.L.113-2010, SEC.108; P.L.139-2011, SEC.6; P.L.172-2011, SEC.139; P.L.6-2012, SEC.241; P.L.17-2012, SEC.2; P.L.67-2012, SEC.2.

IC 36-1-12-4.5
Bond or certified check; filing by bidders
Sec. 4.5. (a) The political subdivision or agency:
(1) shall require a bond or a certified check to be filed with each bid by a bidder in the amount determined and specified by the board in the notice of the letting if the cost of the public work is estimated to be more than two hundred thousand dollars ($200,000); and
(2) may require a bond or a certified check to be filed with each bid by a bidder in the amount determined and specified by the board in the notice of the letting if the cost of the public work is estimated to be not more than two hundred thousand dollars ($200,000).
(b) The amount of the bond or certified check may not be set at more than ten percent (10%) of the contract price. The bond or certified check shall be made payable to the political subdivision or agency.
(c) All checks of unsuccessful bidders shall be returned to them by the board upon selection of successful bidders. Checks of successful bidders shall be held until delivery of the performance bond, as provided in section 14(e) of this chapter. As added by P.L.329-1985, SEC.18. Amended by P.L.133-2007, SEC.12.

IC 36-1-12-4.7
Procedures for inviting quotes; applicable dollar amounts
Sec. 4.7. (a) This section applies whenever a public work project is estimated to cost:
(1) except as provided in subdivision (2), at least fifty thousand dollars ($50,000) and less than one hundred fifty thousand dollars ($150,000); or
(2) in the case of a board of aviation commissioners or an airport authority board, at least fifty thousand dollars ($50,000) and less than one hundred thousand dollars ($100,000).
(b) The board must proceed under the following provisions:
(1) The board shall invite quotes from at least three (3) persons known to deal in the class of work proposed to be done by mailing them a notice stating that plans and specifications are on file in a specified office. The notice must be mailed not less than seven (7) days before the time fixed for receiving quotes.
(2) The board may not require a person to submit a quote before the meeting at which quotes are to be received. The meeting for receiving quotes must be open to the public. All quotes received shall be opened publicly and read aloud at the time and place designated and not before.
(3) The board shall award the contract for the public work to the lowest responsible and responsive quoter.
(4) The board may reject all quotes submitted.
As added by P.L.82-1995, SEC.16. Amended by P.L.22-2001, SEC.2; P.L.1-2002, SEC.154; P.L.169-2006, SEC.49; P.L.195-2007, SEC.7; P.L.172-2011, SEC.140; P.L.17-2012, SEC.3; P.L.67-2012, SEC.3.

IC 36-1-12-4.9
Alternate procedures for projects costing less than $150,000
Sec. 4.9. (a) This section applies to a public work for the routine operation, routine repair, or routine maintenance of existing structures, buildings, or real property if the cost of the public work is estimated to be less than one hundred fifty thousand dollars ($150,000).
(b) The board may award a contract for public work described in subsection (a) in the manner provided in IC 5-22.
As added by P.L.176-2009, SEC.24.

IC 36-1-12-5
Procedures for inviting quotes; small projects
Sec. 5. (a) This section applies whenever a public work project is estimated to cost less than fifty thousand dollars ($50,000). Except as provided in subsection (g) for local boards of aviation commissioners and local airport authorities, if a contract is to be awarded, the board may proceed under section 4 of this chapter or under subsection (b) or (c). (b) The board must proceed under the following provisions:
(1) The board shall invite quotes from at least three (3) persons known to deal in the class of work proposed to be done by mailing them a notice stating that plans and specifications are on file in a specified office. The notice must be mailed not less than seven (7) days before the time fixed for receiving quotes.
(2) The board may not require a person to submit a quote before the meeting at which quotes are to be received. The meeting for receiving quotes must be open to the public. All quotes received shall be opened publicly and read aloud at the time and place designated and not before.
(3) The board shall award the contract for the public work to the lowest responsible and responsive quoter.
(4) The board may reject all quotes submitted.
(5) If the board rejects all quotes under subdivision (4), the board may negotiate and enter into agreements for the work in the open market without inviting or receiving quotes if the board establishes in writing the reasons for rejecting the quotes.
(c) The board may not proceed under subsection (b) for the resurfacing (as defined in IC 8-14-2-1) of a road, street, or bridge, unless:
(1) the weight or volume of the materials in the project is capable of accurate measurement and verification; and
(2) the specifications define the geographic points at which the project begins and ends.
(d) For the purposes of this section, if contiguous sections of a road, street, or bridge are to be resurfaced in a calendar year, all of the work shall be considered to comprise a single public work project.
(e) The board may purchase or lease supplies in the manner provided in IC 5-22 and perform the public work by means of its own workforce without awarding a public work contract.
(f) Before the board may perform any work under this section by means of its own workforce, the political subdivision or agency must have a group of employees on its staff who are capable of performing the construction, maintenance, and repair applicable to that work.
(g) This subsection applies to local boards of aviation commissioners operating under IC 8-22-2 and local airport authorities operating under IC 8-22-3. If the contract is to be awarded by a board to which this subsection applies, or to a designee of the board under subsection (h), the board or its designee may proceed under section 4 of this chapter or under the following provisions. The board or its designee may invite quotes from at least three (3) persons known to deal in the class of work proposed to be done by mailing the persons a copy of the plans and specifications for the work not less than seven (7) days before the time fixed for receiving quotes. If the board or its designee receives a satisfactory quote, the board or its designee shall award the contract to the lowest responsible and responsive quoter for the class of work required. The board or its designee may reject all quotes submitted and, if no valid

quotes are received for the class of work, contract for the work without further invitations for quotes.
(h) The board may delegate its authority to award a contract for a public works project that is estimated to cost less than fifty thousand dollars ($50,000) to the airport personnel in charge of airport public works projects.
(i) Quotes for public works projects costing less than twenty-five thousand dollars ($25,000) may be obtained by soliciting at least three (3) quotes by telephone or facsimile transmission. The seven (7) day waiting period required by subsection (b)(1) does not apply to quotes solicited under this subsection.
As added by Acts 1981, P.L.57, SEC.38. Amended by Acts 1981, P.L.56, SEC.5; P.L.329-1985, SEC.19; P.L.85-1991, SEC.4; P.L.21-1995, SEC.147; P.L.82-1995, SEC.17; P.L.49-1997, SEC.76; P.L.195-2007, SEC.8; P.L.172-2011, SEC.141; P.L.17-2012, SEC.4; P.L.67-2012, SEC.4.

IC 36-1-12-6
Contracts; notice to proceed; failure to award and execute contract and to issue notice; election by bidder to reject contract
Sec. 6. (a) Except as provided in subsections (b) and (c), the board shall award the contract and shall provide the successful bidder with written notice to proceed within sixty (60) days after the date on which bids are opened.
(b) If general obligation bonds are to be sold to finance the construction that is the subject of the bid, the board shall allow the bidder ninety (90) days.
(c) If revenue bonds are to be issued, when approved by the utility regulatory commission, or if special taxing district, special benefit, or revenue bonds are to be issued and sold to finance the construction, the board shall allow the bidder one hundred fifty (150) days.
(d) A failure to award and execute the contract and to issue notice within the time required by this section entitles the successful bidder to:
(1) reject the contract and withdraw his bid without prejudice; or
(2) extend the time to award the contract and provide notice to proceed at an agreed later date.
If the successful bidder elects to reject the contract and withdraw his bid, notice of that election must be given to the board in writing within fifteen (15) days of the sixty (60) day expiration date or any other extension date.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.23-1988, SEC.116.

IC 36-1-12-7
Public buildings; approval of plans and specifications by licensed architect or engineer
Sec. 7. Public work performed or contracted for on a public

building, the cost of which is more than one hundred thousand dollars ($100,000) may be undertaken by the board only in accordance with plans and specifications approved by an architect or engineer licensed under IC 25-4 or IC 25-31.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.3-1989, SEC.225; P.L.312-1995, SEC.1.

IC 36-1-12-8
Road, street, or bridge work; open price provisions; price adjustments of materials; limitations
Sec. 8. The board may award a public work contract for road, street, or bridge work subject to the open price provisions of IC 26-1-2-305. The contract may provide that prices for construction materials are subject to price of materials adjustment. When price adjustments are part of the contract, the method of price adjustments shall be specified in the contract. However, this section does not authorize the expenditure of money above the total amount of money appropriated by the political subdivision or agency for road, street, or bridge contracts.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.329-1985, SEC.20.

IC 36-1-12-9
Emergencies; contracts by invitation
Sec. 9. (a) The board, upon a declaration of emergency, may contract for a public work project without advertising for bids if bids or quotes are invited from at least two (2) persons known to deal in the public work required to be done.
(b) The minutes of the board must show the declaration of emergency and the names of the persons invited to bid or provide quotes.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.329-1985, SEC.21.

IC 36-1-12-10
Plans and specifications; approval by various agencies
Sec. 10. All plans and specifications for public buildings must be approved by the state department of health, the division of fire and building safety, and other state agencies designated by statute.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.8-1984, SEC.123; P.L.2-1992, SEC.886; P.L.1-2006, SEC.553.

IC 36-1-12-11
Completion of project; procedure
Sec. 11. (a) The board must, within sixty (60) days after the completion of the public work project, file in the division of fire and building safety a complete set of final record drawings for the public work project. However, this requirement does not apply to a public work project constructed at a cost less than one hundred thousand dollars ($100,000). In addition, the filing of the drawings is required

only if the project involves a public building.
(b) The division of fire and building safety shall provide a depository for all final record drawings filed, and retain them for inspection and loan under regulated conditions. The fire prevention and building safety commission may designate the librarian of Indiana as the custodian of the final record drawings. The librarian shall preserve the final record drawings in the state archives as public documents.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.8-1984, SEC.124; P.L.329-1985, SEC.22; P.L.1-2006, SEC.554.

IC 36-1-12-12
Final payment; requirements; claims by subcontractors, laborers, or suppliers; disputes
Sec. 12. (a) When a public work project is to be performed, the board shall withhold final payment to the contractor until the contractor has paid the subcontractors, material suppliers, laborers, and those furnishing services. However, if there is not a sufficient sum owed to the contractor to pay those bills, the sum owed to the contractor shall be prorated in payment of the bills among the claimants entitled to payment.
(b) To receive payment a subcontractor, material supplier, laborer, or person furnishing services must file a claim with the board not later than sixty (60) days after that person performed the last labor, furnished the last material, or performed the last service as provided in section 13 of this chapter.
(c) If there is no dispute among the claimants, the board shall pay the claim from the money due the contractor and deduct the amount of the claims from the contract price. The board shall take a receipt for each payment made on a claim.
(d) If there is a dispute among the claimants, the board shall retain sufficient money to pay the claims until the dispute is settled and the correct amount is determined. However, the board may make a final and complete settlement with the contractor after thirty (30) days after the date of the completion and acceptance of the public work if the contractor has materially fulfilled all of its obligations under the public works contract.
(e) If the board receives a claim from a subcontractor or a material supplier under this section, the board shall withhold the amount of the claim until the claim is resolved under this section.
(f) A claim form must be signed by an individual from the political subdivision or agency who is directly responsible for the project and who can verify:
(1) the quantity of a purchased item; or
(2) the weight or volume of the material applied, in the case of a road, street, or bridge project.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.329-1985, SEC.23; P.L.75-2012, SEC.9.

IC 36-1-12-13 Contract provision for payment of subcontractors, laborers, or suppliers
Sec. 13. A contract for public work must contain a provision for the payment of subcontractors, laborers, material suppliers, and those performing services. The board shall withhold money from the contract price in a sufficient amount to pay the subcontractors, laborers, material suppliers, and those furnishing services.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.337-1987, SEC.3.

IC 36-1-12-13.1
Payment bond for public work projects in excess of $200,000; claims; suits on bond; waiver of payment bond
Sec. 13.1. (a) Except as provided in subsection (e), the appropriate political subdivision or agency:
(1) shall require the contractor to execute a payment bond to the appropriate political subdivision or agency, approved by and for the benefit of the political subdivision or agency, in an amount equal to the contract price if the cost of the public work is estimated to be more than two hundred thousand dollars ($200,000); and
(2) may require the contractor to execute a payment bond to the appropriate political subdivision or agency, approved by and for the benefit of the political subdivision or agency, in an amount equal to the contract price if the cost of the public work is estimated to be not more than two hundred thousand dollars ($200,000).
The payment bond is binding on the contractor, the subcontractor, and their successors and assigns for the payment of all indebtedness to a person for labor and service performed, material furnished, or services rendered. The payment bond must state that it is for the benefit of the subcontractors, laborers, material suppliers, and those performing services.
(b) The payment bond shall be deposited with the board. The payment bond must specify that:
(1) a modification, omission, or addition to the terms and conditions of the public work contract, plans, specifications, drawings, or profile;
(2) a defect in the public work contract; or
(3) a defect in the proceedings preliminary to the letting and awarding of the public work contract;
does not discharge the surety. The surety of the payment bond may not be released until one (1) year after the board's final settlement with the contractor.
(c) A person to whom money is due for labor performed, material furnished, or services provided must, not later than sixty (60) days after that person completed the labor or service or after that person furnished the last item of material:
(1) file with the board signed duplicate statements of the amount due; and (2) deliver a copy of the statement to the contractor.
The board shall forward to the surety of the payment bond one (1) of the signed duplicate statements. However, failure of the board to forward a signed duplicate statement does not affect the rights of a person to whom money is due. In addition, a failure of the board to forward the statement does not operate as a defense for the surety.
(d) An action may not be brought against the surety before thirty (30) days after:
(1) the filing of the signed duplicate statements with the board; and
(2) delivery of a copy of the statement to the contractor.
If the indebtedness is not paid in full at the end of that thirty (30) day period the person may bring an action in court. The court action must be brought not later than sixty (60) days after the date of the final completion and acceptance of the public work.
(e) This subsection applies to contracts for a capital improvement entered into by, for, or on behalf of the Indiana stadium and convention building authority created by IC 5-1-17-6. The board awarding the contract for the capital improvement project may waive any payment bond requirement if the board, after public notice and hearing, determines:
(1) that:
(A) an otherwise responsive and responsible bidder is unable to provide the payment bond; or
(B) the cost or coverage of the payment bond is not in the best interest of the project; and
(2) that an adequate alternative is provided through a letter of credit, additional retainage of at least ten percent (10%) of the contract amount, a joint payable check system, or other sufficient protective mechanism.
As added by P.L.337-1987, SEC.4. Amended by P.L.82-1995, SEC.18; P.L.120-2006, SEC.4; P.L.133-2007, SEC.13; P.L.75-2012, SEC.10.

IC 36-1-12-14
Contracts in excess of $200,000; retaining portions of payments; escrow agreements; performance bonds; payment on substantial completion; actions against surety contracts less than $250,000
Sec. 14. (a) This section applies to public work contracts in excess of two hundred thousand dollars ($200,000) for projects other than highways, roads, streets, alleys, bridges, and appurtenant structures situated on streets, alleys, and dedicated highway rights-of-way. A board may require a contractor and subcontractor to include contract provisions for retainage as set forth in this section for contracts that are not more than two hundred thousand dollars ($200,000). This section also applies to a lessor corporation qualifying under IC 20-47-2 or IC 20-47-3 or any other lease-back arrangement containing an option to purchase, notwithstanding the statutory provisions governing those leases.
(b) A board that enters into a contract for public work, and a

contractor who subcontracts parts of that contract, shall include in their respective contracts provisions for the retainage of portions of payments by the board to contractors, by contractors to subcontractors, and for the payment of subcontractors. At the discretion of the contractor, the retainage shall be held by the board or shall be placed in an escrow account with a bank, savings and loan institution, or the state as the escrow agent. The escrow agent shall be selected by mutual agreement between board and contractor or contractor and subcontractor under a written agreement among the bank or savings and loan institution and:
(1) the board and the contractor; or
(2) the subcontractor and the contractor.
The board shall not be required to pay interest on the amounts of retainage that it holds under this section.
(c) To determine the amount of retainage to be withheld, the board shall:
(1) withhold no more than ten percent (10%) nor less than six percent (6%) of the dollar value of all work satisfactorily completed until the public work is fifty percent (50%) completed, and nothing further after that; or
(2) withhold no more than five percent (5%) nor less than three percent (3%) of the dollar value of all work satisfactorily completed until the public work is substantially completed.
If upon substantial completion of the public work minor items remain uncompleted, an amount computed under subsection (f) shall be withheld until those items are completed.
(d) The escrow agreement must contain the following provisions:
(1) The escrow agent shall invest all escrowed principal in obligations selected by the escrow agent.
(2) The escrow agent shall hold the escrowed principal and income until receipt of notice from the board and the contractor, or the contractor and the subcontractor, specifying the part of the escrowed principal to be released from the escrow and the person to whom that portion is to be released. After receipt of the notice, the escrow agent shall remit the designated part of escrowed principal and the same proportion of then escrowed income to the person specified in the notice.
(3) The escrow agent shall be compensated for the agent's services. The parties may agree on a reasonable fee comparable with fees being charged for the handling of escrow accounts of similar size and duration. The fee shall be paid from the escrowed income.
The escrow agreement may include other terms and conditions consistent with this subsection, including provisions authorizing the escrow agent to commingle the escrowed funds with funds held in other escrow accounts and limiting the liability of the escrow agent.
(e) Except as provided by subsections (i) and (h), the contractor shall furnish the board with a performance bond equal to the contract price. If acceptable to the board, the performance bond may provide for incremental bonding in the form of multiple or chronological

bonds that, when taken as a whole, equal the contract price. The surety on the performance bond may not be released until one (1) year after the date of the board's final settlement with the contractor. The performance bond must specify that:
(1) a modification, omission, or addition to the terms and conditions of the public work contract, plans, specifications, drawings, or profile;
(2) a defect in the public work contract; or
(3) a defect in the proceedings preliminary to the letting and awarding of the public work contract;
does not discharge the surety.
(f) The board or escrow agent shall pay the contractor within sixty-one (61) days after the date of substantial completion, subject to sections 11 and 12 of this chapter. Payment by the escrow agent shall include all escrowed principal and escrowed income. If within sixty-one (61) days after the date of substantial completion there remain uncompleted minor items, an amount equal to two hundred percent (200%) of the value of each item as determined by the architect-engineer shall be withheld until the item is completed. Required warranties begin not later than the date of substantial completion.
(g) Actions against a surety on a performance bond must be brought within one (1) year after the date of the board's final settlement with the contractor.
(h) This subsection applies to public work contracts of less than two hundred fifty thousand dollars ($250,000). The board may waive the performance bond requirement of subsection (e) and accept from a contractor an irrevocable letter of credit for an equivalent amount from an Indiana financial institution approved by the department of financial institutions instead of a performance bond. Subsections (e) through (g) apply to a letter of credit submitted under this subsection.
(i) This subsection applies to the Indiana stadium and convention building authority created by IC 5-1-17-6. The board awarding the contract for a capital improvement project may waive any performance bond requirement if the board, after public notice and hearing, determines:
(1) that:
(A) an otherwise responsive and responsible bidder is unable to provide the performance bond; or
(B) the cost or coverage of the performance bond is not in the best interest of the project; and
(2) that an adequate alternative is provided through a letter of credit, additional retainage of at least ten percent (10%) of the contract amount, a joint payable check system, or other sufficient protective mechanism.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.70-1989, SEC.3; P.L.43-2003, SEC.1; P.L.120-2006, SEC.5; P.L.2-2006, SEC.189; P.L.1-2007, SEC.239; P.L.133-2007, SEC.14.

IC 36-1-12-15 Wage scale and antidiscrimination provisions
Sec. 15. (a) A contract by the board for public work must conform to the wage scale provisions of IC 5-16-7.
(b) A contract by the board for public work must conform with the antidiscrimination provisions of IC 5-16-6. The board may consider a violation of IC 5-16-6 a material breach of the contract, as provided in IC 22-9-1-10.
As added by Acts 1981, P.L.57, SEC.38.

IC 36-1-12-16
Necessity of compliance with chapter
Sec. 16. A contract for public work by a political subdivision or agency is void if it is not let in accordance with this chapter.
As added by Acts 1981, P.L.57, SEC.38.

IC 36-1-12-17
Road or street work contracts; timely payment of claims; final payment; interest for late payment
Sec. 17. (a) A contract for road or street work must contain a provision for the timely payment of claims made by the contractor.
(b) Each contract must provide for final payment within one hundred twenty (120) days after final acceptance and completion of the contract. Final payment may not be made on any amount that is in dispute, but final payment may be made on that part of a contract or those amounts that are not in dispute.
(c) For each day after one hundred twenty (120) days, the board shall pay to the contractor interest for late payment of money due to the contractor. However, interest may not be paid for those days that the delay in payment is not directly attributable to the board. The annual percentage rate of interest that the board shall pay on the unpaid balance is twelve percent (12%).
As added by P.L.340-1983, SEC.1.

IC 36-1-12-18
Change or alteration of specifications; change orders
Sec. 18. (a) If, in the course of the construction, reconstruction, or repair of a public work project, it becomes necessary to change or alter the original specifications, a change order may be issued to add, delete, or change an item or items in the original contract. The change order becomes an addendum to the contract and must be approved and signed by the board and the contractor.
(b) If a licensed architect or engineer is assigned to the public work project, the change order must be prepared by that person.
(c) A change order may not be issued before commencement of the actual construction, reconstruction, or repairs except in the case of an emergency. In that case, the board must make a declaration, and the board's minutes must show the nature of the emergency.
(d) The total of all change orders issued that increase the scope of the project may not exceed twenty percent (20%) of the amount of the original contract. A change order issued as a result of

circumstances that could not have been reasonably foreseen does not increase the scope of the project.
(e) All change orders must be directly related to the original public work project.
(f) If additional units of materials included in the original contract are needed, the cost of these units in the change order must be the same as those shown in the original contract.
As added by P.L.329-1985, SEC.24.

IC 36-1-12-19
Dividing cost of a single public work project into two or more projects; prohibition; penalty
Sec. 19. (a) For purposes of this section, the cost of a public work project includes the cost of materials, labor, equipment rental, and all other expenses incidental to the performance of the project.
(b) The cost of a single public work project may not be divided into two (2) or more projects for the purpose of avoiding the requirement to solicit bids.
(c) A bidder or quoter or a person who is a party to a public work contract who knowingly violates this section commits a Class A infraction and may not be a party to or benefit from any contract under this chapter for two (2) years from the date of the conviction.
(d) Any board member or officer of a political subdivision or agency who knowingly violates this section commits a Class A infraction.
As added by P.L.216-1986, SEC.1.

IC 36-1-12-20
Trench safety systems; cost recovery
Sec. 20. (a) This section applies to a public works project that may require creation of a trench of at least five (5) feet in depth.
(b) IOSHA regulations 29 C.F.R. 1926, Subpart P, for trench safety systems shall be incorporated into the contract documents for a public works project.
(c) The contract documents for a public works project shall provide that the cost for trench safety systems shall be paid for:
(1) as a separate pay item; or
(2) in the pay item of the principal work with which the safety systems are associated.
As added by P.L.26-1989, SEC.21.

IC 36-1-12-21
Plumbing installations; proof of licensure
Sec. 21. (a) A person who submits a bid for a public works contract under this chapter that involves the installation of plumbing must submit evidence that the person is a licensed plumbing contractor under IC 25-28.5-1.
(b) If a public works contract under this chapter is awarded to a person who does not meet the requirements of subsection (a), the contract is void. As added by P.L.20-1991, SEC.13.

IC 36-1-12-22
Repealed
(Repealed by P.L.17-2012, SEC.5; P.L.67-2012, SEC.5.)

IC 36-1-12-23
Application of IC 5-22-16.5 to award of contracts under article
Sec. 23. (a) IC 5-22-16.5 (Disqualification of Contractors Dealing with the Government of Iran) applies to the awarding of contracts, including contracts for professional services, under this chapter.
(b) For purposes of applying IC 5-22-16.5 to contracts awarded under this chapter, the following apply:
(1) A reference to an "offer" in IC 5-22-16.5 refers to:
(A) a bid for a contract; or
(B) a proposal to provide professional services;
under this chapter.
(2) A person may not be awarded a contract under this chapter if the person would be disqualified from being awarded a contract under IC 5-22-16.5.
(3) The procedures, rights, and application of penalties described in IC 5-22-16.5 shall be applied in the context of this chapter so that the public policy of IC 5-22-16.5 and this chapter are both implemented.
As added by P.L.21-2012, SEC.8.



CHAPTER 12.5. GUARANTEED SAVINGS CONTRACTS; ENERGY EFFICIENCY PROGRAMS USED BY SCHOOL CORPORATIONS

IC 36-1-12.5-0.6
"Billable revenues" defined; "billable revenue increases" defined; "revenues" defined
Sec. 0.6. As used in this chapter, "billable revenues", "billable revenue increases", and "revenues" include only revenues of a municipal water or wastewater utility operated by a political subdivision.
As added by P.L.168-2006, SEC.3.

IC 36-1-12.5-0.7
"Causally connected work" defined
Sec. 0.7. As used in this chapter, "causally connected work" means work that is required to properly implement a conservation measure.
As added by P.L.98-2002, SEC.2. Amended by P.L.168-2006, SEC.4.

IC 36-1-12.5-1
"Conservation measure" defined
Sec. 1. (a) As used in this chapter, "conservation measure":
(1) means:
(A) a facility alteration;
(B) an alteration of a structure (as defined in IC 36-1-10-2);
(C) a technology upgrade; or
(D) with respect to an installation described in subdivision (2)(G) or (2)(H), an alteration of a structure or system;
designed to provide billable revenue increases or reduce energy or water consumption costs, wastewater costs, or other operating costs; and
(2) includes the following:
(A) Providing insulation of the facility or structure and systems in the facility or structure.
(B) Installing or providing for window and door systems, including:
(i) storm windows and storm doors;
(ii) caulking or weatherstripping;
(iii) multi-glazed windows and doors;
(iv) heat absorbing or heat reflective glazed and coated windows and doors;
(v) additional glazing;
(vi) the reduction in glass area; and (vii) other modifications that reduce energy consumption.
(C) Installing automatic energy control systems.
(D) Modifying or replacing heating, ventilating, or air conditioning systems.
(E) Unless an increase in illumination is necessary to conform to Indiana laws or rules or local ordinances, modifying or replacing lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility or structure.
(F) Providing for other conservation measures that provide billable revenue increases or reduce energy or water consumption, reduce operating costs, or reduce wastewater costs, including future:
(i) labor costs;
(ii) costs or revenues for contracted services; and
(iii) related capital expenditures.
(G) Installing equipment upgrades that improve accuracy of billable revenue generating systems.
(H) Installing automated, electronic, or remotely controlled systems or measures that reduce direct personnel costs.
(b) The term does not include an alteration of a water or wastewater structure or system that increases the capacity of the structure or system.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.3; P.L.98-2002, SEC.3; P.L.168-2006, SEC.5; P.L.71-2009, SEC.5; P.L.99-2009, SEC.4.

IC 36-1-12.5-1.5
"Governing body" defined
Sec. 1.5. As used in this chapter, "governing body" means the following:
(1) With respect to school corporations, the governing body (as defined in IC 20-18-2-5).
(2) With respect to a public library, the library board (as defined in IC 36-12-1-3).
(3) With respect to a library described in IC 36-12-7-8, the trustees of the library.
(4) With respect to a political subdivision that operates a municipal water or wastewater utility and in connection with the installation of a conservation measure to a water or wastewater structure or system under this chapter, the board or officer that has the power to award contracts.
(5) With respect to other political subdivisions for any other project or program under this chapter, the legislative body (as defined in IC 36-1-2-9).
As added by P.L.208-1995, SEC.4. Amended by P.L.227-1999, SEC.12; P.L.1-2005, SEC.235; P.L.168-2006, SEC.6.

IC 36-1-12.5-2
"Guaranteed savings contract" defined Sec. 2. As used in this chapter, "guaranteed savings contract" refers to a contract entered into under this chapter, in which a qualified provider enters into an agreement with the governing body to:
(1) evaluate and recommend to the governing body conservation measures; and
(2) provide for the implementation of at least one (1) conservation measure.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.5; P.L.168-2006, SEC.7.

IC 36-1-12.5-2.5
"Industry engineering standards" defined
Sec. 2.5. As used in this chapter, "industry engineering standards" includes the following:
(1) Lifecycle costing.
(2) The R. S. Means estimating method developed by the R. S. Means Company.
(3) Historical data.
(4) Manufacturer's data.
(5) American Society of Heating, Refrigeration, and Air Conditioning Engineers (ASHRAE) standards.
As added by P.L.98-2002, SEC.4. Amended by P.L.1-2010, SEC.146.

IC 36-1-12.5-3
"Qualified provider" defined
Sec. 3. (a) As used in this chapter, "qualified provider" means the following:
(1) Before July 1, 1999, the term means a person that satisfies both of the following:
(A) The person is experienced in the design, implementation, and installation of energy conservation measures.
(B) The person submits to the school corporation or political subdivision a performance bond to ensure the qualified provider's faithful performance of the qualified provider's obligations over the term of the guaranteed energy savings contract.
(2) After June 30, 1999, the term means a person that satisfies all of the following:
(A) Subject to subdivision (3), the person is experienced in the design, implementation, and installation of energy conservation measures.
(B) The person is certified and meets the requirements of IC 4-13.6-4. The person's response to the request for proposals must include a copy of the person's certificate of qualification issued under IC 4-13.6-4.
(C) Subject to subdivision (3), the person provides energy conservation engineering services by a professional engineer licensed under IC 25-31 who is under the person's direct employment and supervision. The person's response to the

request for proposals must include the license number of each professional engineer employed by the person to satisfy the requirement of this clause.
(D) The person provides:
(i) monitoring for the facility performance guarantee; and
(ii) service personnel under the person's direct employment and supervision;
for the duration of the contract's guarantee.
(E) The person performs at least twenty percent (20%) of the work (measured in dollars of the total contract price) with its own workforce.
(F) The person submits to the school corporation or political subdivision a performance bond to ensure the qualified provider's faithful performance of the qualified provider's obligations over the term of:
(i) the guaranteed energy savings contract; or
(ii) the guaranteed savings contract.
(3) With respect to conservation measures for which a contract is executed after June 30, 2006, the term includes a person that satisfies the following:
(A) The person is experienced in the design, implementation, and installation of conservation measures.
(B) The person provides engineering services with respect to conservation measures by a professional engineer licensed under IC 25-31 who is under the person's direct employment and supervision. The person's response to the request for proposals must include the license number of each professional engineer employed by the person to satisfy the requirement of this clause.
(b) For purposes of a guaranteed energy savings contract entered into before July 1, 1999, a person who was a qualified provider under subsection (a)(1) at the time the contract was entered into remains a qualified provider for that contract after June 30, 1999. If the person enters into:
(1) a guaranteed energy savings contract after June 30, 1999, and before July 1, 2006, the person must satisfy the requirements of subsection (a)(2); or
(2) a guaranteed savings contract after June 30, 2006, the person must satisfy the requirements of subsection (a)(2) and (a)(3);
to be considered a qualified provider.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.6; P.L.58-1999, SEC.10; P.L.168-2006, SEC.8.

IC 36-1-12.5-3.5
"Related capital expenditures" defined
Sec. 3.5. As used in this chapter, "related capital expenditures" includes capital costs that:
(1) the governing body reasonably believes will be incurred during the contract term; (2) are part of or are causally connected to the conservation measures being implemented; and
(3) are documented by industry engineering standards.
As added by P.L.98-2002, SEC.5. Amended by P.L.168-2006, SEC.9.

IC 36-1-12.5-3.7
"Stipulated savings" defined
Sec. 3.7. As used in this chapter, "stipulated savings" are assumed savings that are documented by industry engineering standards.
As added by P.L.98-2002, SEC.6.

IC 36-1-12.5-4
"Utility efficiency program" defined
Sec. 4. As used in this chapter, "utility efficiency program" refers to an energy, a water, or a wastewater efficiency program that:
(1) includes a conservation measure;
(2) is established by a public utility (as defined in IC 8-1-8.7-2); and
(3) is undertaken pursuant to this chapter.
As added by P.L.24-1993, SEC.6. Amended by P.L.168-2006, SEC.10.

IC 36-1-12.5-5
Agreements to participate in programs or enter into contracts; necessary findings, notice, and provisions
Sec. 5. (a) The governing body may enter into an agreement with a public utility to participate in a utility efficiency program or enter into a guaranteed savings contract with a qualified provider to increase the political subdivision's billable revenues or reduce the school corporation's or the political subdivision's energy or water consumption, wastewater usage costs, or operating costs if, after review of the report described in section 6 of this chapter, the governing body finds:
(1) in the case of conservation measures other than those that are part of a project related to the alteration of a water or wastewater structure or system, that the amount the governing body would spend on the conservation measures under the contract and that are recommended in the report is not likely to exceed the amount to be saved in energy consumption costs and other operating costs over twenty (20) years from the date of installation if the recommendations in the report were followed;
(2) in the case of conservation measures that are part of a project related to the alteration of a water or wastewater structure or system, that the amount the governing body would spend on the conservation measures under the contract and that are recommended in the report is not likely to exceed the amount of increased billable revenues or the amount to be saved in energy and water consumption costs, wastewater usage costs, and other operating costs over twenty (20) years from the date of installation if the recommendations in the report were

followed; and
(3) in the case of a guaranteed savings contract, the qualified provider provides a written guarantee as described in subsection (d)(3).
(b) Before entering into an agreement to participate in a utility efficiency program or a guaranteed savings contract under this section, the governing body must publish notice under subsection (c) indicating:
(1) that the governing body is requesting public utilities or qualified providers to propose conservation measures through:
(A) a utility efficiency program; or
(B) a guaranteed savings contract; and
(2) the date, the time, and the place where proposals must be received.
(c) The notice required by subsection (b) must:
(1) be published in two (2) newspapers of general circulation in the county where the school corporation or the political subdivision is located;
(2) be published two (2) times with at least one (1) week between publications and with the second publication made at least thirty (30) days before the date by which proposals must be received; and
(3) meet the requirements of IC 5-3-1-1.
(d) An agreement to participate in a utility efficiency program or guaranteed savings contract under this section must provide that:
(1) in the case of conservation measures other than those that are part of a project related to the alteration of a water or wastewater structure or system, all payments, except obligations upon the termination of the agreement or contract before the agreement or contract expires, may be made to the public utility or qualified provider (whichever applies) in installments, not to exceed the lesser of twenty (20) years or the average life of the conservation measures installed from the date of final installation;
(2) in the case of conservation measures that are part of a project related to the alteration of a water or wastewater structure or system, all payments, except obligations upon the termination of the agreement or contract before the agreement or contract expires, may be made to the public utility or qualified provider (whichever applies) in installments, not to exceed the lesser of twenty (20) years or the average life of the conservation measures installed from the date of final installation;
(3) in the case of the guaranteed savings contract:
(A) the:
(i) savings in energy and water consumption costs, wastewater usage costs, and other operating costs; and
(ii) increase in billable revenues;
due to the conservation measures are guaranteed to cover the costs of the payments for the measures; and (B) the qualified provider will reimburse the school corporation or political subdivision for the difference between the guaranteed savings and the actual savings; and
(4) payments are subject to annual appropriation by the fiscal body of the school corporation or political subdivision and do not constitute an indebtedness of the school corporation or political subdivision within the meaning of a constitutional or statutory debt limitation.
(e) An agreement or a contract under this chapter is subject to IC 5-16-7.
As added by P.L.24-1993, SEC.6. Amended by P.L.212-1995, SEC.2; P.L.208-1995, SEC.7; P.L.168-2006, SEC.11; P.L.71-2009, SEC.6; P.L.99-2009, SEC.5.

IC 36-1-12.5-5.3
Certification of subcontractor required
Sec. 5.3. (a) This section applies only to a guaranteed energy savings contract or a guaranteed savings contract entered into after June 30, 1999.
(b) A qualified provider may enter into a subcontract:
(1) with a value of more than one hundred fifty thousand dollars ($150,000); and
(2) for the performance of any part of a guaranteed energy savings contract or guaranteed savings contract;
only if the subcontractor is certified under IC 4-13.6-4.
As added by P.L.58-1999, SEC.11. Amended by P.L.168-2006, SEC.12.

IC 36-1-12.5-5.5
Procedures for issuance of bonds by political subdivisions not applicable
Sec. 5.5. IC 6-1.1-20 does not apply to an agreement to participate in:
(1) a utility efficiency program; or
(2) a guaranteed savings contract;
entered into under this chapter.
As added by P.L.212-1995, SEC.3. Amended by P.L.168-2006, SEC.13.

IC 36-1-12.5-6
Report before installation or remodeling
Sec. 6. (a) Before the public utility or the qualified provider may install equipment in, make modifications to, or remodel a building or complex of buildings under a utility efficiency program or a guaranteed savings contract, the public utility or the qualified provider (whichever applies) must issue a report that includes estimates for the following:
(1) All costs attributable to the work stipulated in the agreement or the contract, including the costs of design, engineering, installation, maintenance, repairs, or debt service. (2) The amounts by which:
(A) energy or water consumption;
(B) wastewater costs; or
(C) operating costs;
will be reduced.
(3) The amounts by which billable revenues will be increased.
(b) The report must also contain a listing of contractors and subcontractors to be used by the public utility or the qualified provider with respect to the conservation measures.
As added by P.L.24-1993, SEC.6. Amended by P.L.168-2006, SEC.14.

IC 36-1-12.5-7
Installment payment contracts; maximum period
Sec. 7. (a) If the governing body enters into an installment payment contract for the purchase and installation of conservation measures under this chapter that are part of a project that is not related to the alteration of a water or wastewater structure or system, the balance of the payments must be paid in installments not to exceed the lesser of twenty (20) years or the average life of the conservation measure installed from the date of final installation. Payments under an installment payment contract are subject to annual appropriation by the fiscal body of the school corporation or political subdivision and do not constitute an indebtedness of the school corporation or political subdivision within the meaning of a constitutional or statutory debt limitation.
(b) If the governing body enters into an installment payment contract for the purchase and installation of conservation measures under this chapter that are part of a project that is related to the alteration of a water or wastewater structure or system, the balance of the payments must be paid in installments not to exceed the lesser of twenty (20) years or the average life of the conservation measure installed from the date of final installation. Payments under an installment payment contract are subject to annual appropriation by the fiscal body of the school corporation or political subdivision and do not constitute an indebtedness of the school corporation or political subdivision within the meaning of a constitutional or statutory debt limitation.
(c) With respect to a conservation measure described in section 1(a)(2)(G) or 1(a)(2)(H) of this chapter, annual revenues or savings from a guaranteed savings contract may be less than annual payments on the contract if during the length of the contract total savings and increased billable revenues occur as provided for by the contract.
(d) The financing of a guaranteed savings contract may be provided by:
(1) the vendor under the guaranteed savings contract; or
(2) a third party financial institution or company.
As added by P.L.24-1993, SEC.6. Amended by P.L.212-1995, SEC.4; P.L.208-1995, SEC.8; P.L.168-2006, SEC.15; P.L.71-2009, SEC.7; P.L.99-2009, SEC.6.
IC 36-1-12.5-8
Approval required
Sec. 8. Conservation measures installed under a utility efficiency program or a guaranteed savings contract must be approved by the following:
(1) The state department of health, division of fire and building safety, and any other state agency designated by statute.
(2) An architect or engineer licensed under IC 25-4 or IC 25-31 if the conservation measures have a cost of more than fifty thousand dollars ($50,000).
As added by P.L.24-1993, SEC.6. Amended by P.L.1-2006, SEC.555; P.L.168-2006, SEC.16.

IC 36-1-12.5-9
Payroll records required; inspection
Sec. 9. (a) The contractor and each subcontractor engaged in installing conservation measures under a guaranteed savings contract shall keep full and accurate records indicating the names, classifications, and work performed by each worker employed by the respective contractor and subcontractor in connection with the work, together with an accurate record of the number of hours worked by each worker and the actual wages paid.
(b) The payroll records required to be kept under this section must be open to inspection by an authorized representative of the governing body or the department of labor.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.9; P.L.168-2006, SEC.17.

IC 36-1-12.5-10
Submission of contract and annual report to lieutenant governor
Sec. 10. The governing body shall:
(1) provide to the lieutenant governor not more than sixty (60) days after the date of execution of the guaranteed savings contract:
(A) a copy of the executed guaranteed savings contract;
(B) the:
(i) energy or water consumption costs;
(ii) wastewater usage costs; and
(iii) billable revenues, if any;
before the date of execution of the guaranteed savings contract; and
(C) the documentation using industry engineering standards for:
(i) stipulated savings; and
(ii) related capital expenditures; and
(2) annually report to the lieutenant governor, in accordance with procedures established by the lieutenant governor, the savings resulting in the previous year from the guaranteed savings contract or utility efficiency program.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995,

SEC.10; P.L.98-2002, SEC.7; P.L.1-2006, SEC.556; P.L.168-2006, SEC.18.

IC 36-1-12.5-11
Contracts that include stipulated savings
Sec. 11. (a) A guaranteed savings contract that includes stipulated savings must specify the methodology used to calculate the savings using industry engineering standards.
(b) Stipulated savings may be used for conservation measures including the following:
(1) Heating.
(2) Air conditioning.
(3) Ventilating.
(4) Lighting.
(5) Roofing.
(6) Windows.
(7) Water conservation.
(8) Fuel and power improvements.
(9) Wastewater generation.
(10) Billable revenue increases.
(11) Any work that is causally connected to the conservation measures listed in subdivisions (1) through (10).
(c) The guaranteed savings contract shall:
(1) describe stipulated savings for:
(A) conservation measures; and
(B) work causally connected to the conservation measures; and
(2) document assumptions by industry engineering standards.
As added by P.L.98-2002, SEC.8. Amended by P.L.168-2006, SEC.19.

IC 36-1-12.5-12
Improvements not causally connected to conservation measure
Sec. 12. (a) An improvement that is not causally connected to a conservation measure may be included in a guaranteed savings contract if:
(1) the total value of the improvement does not exceed fifteen percent (15%) of the total value of the guaranteed savings contract; and
(2) either:
(A) the improvement is necessary to conform to a law, a rule, or an ordinance; or
(B) an analysis within the guaranteed savings contract demonstrates that:
(i) there is an economic advantage to the political subdivision in implementing an improvement as part of the guaranteed savings contract; and
(ii) the savings justification for the improvement is documented by industry engineering standards.
(b) The information required under subsection (a) must be

reported to the lieutenant governor.
As added by P.L.98-2002, SEC.9. Amended by P.L.1-2006, SEC.557; P.L.168-2006, SEC.20.



CHAPTER 12.7. USE OF ENERGY EFFICIENT TECHNOLOGY

IC 36-1-12.7-2
"Energy efficient technology"
Sec. 2. As used in this chapter, "energy efficient technology" refers to any of the following:
(1) Geothermal heating and cooling.
(2) Geothermal hot water generation.
(3) Solar hot water generation.
(4) Photovoltaic power generation.
(5) Wind power generation.
(6) Combined heat and power.
(7) Heat recovery chillers.
(8) Condensing boilers and low temperature heat.
(9) Air to air energy recovery devices.
(10) Autoclaved aerated concrete.
(11) Automated meter readers.
(12) Any other energy technology that has long term environmental value, energy efficiency, and cost effectiveness.
As added by P.L.159-2003, SEC.3.

IC 36-1-12.7-3
Board to consider energy efficient technologies
Sec. 3. The board shall examine and consider energy efficient technologies for a public works project using a life cycle analysis.
As added by P.L.159-2003, SEC.3.

IC 36-1-12.7-4
Use of energy efficient technologies
Sec. 4. To the extent technically and economically feasible, the board shall consider the use of energy efficiency technology in the plans and specifications for the public works project.
As added by P.L.159-2003, SEC.3.

IC 36-1-12.7-5
Records of contacts and analysis of energy efficient technologies in contract file
Sec. 5. The board shall keep a record of the following in the public works contract file:
(1) The contacts the board makes with persons that provide energy efficient technology to implement this chapter.
(2) An analysis of the feasibility of using energy efficient technology in the public works project. As added by P.L.159-2003, SEC.3.



CHAPTER 13. COST SAVING INCENTIVE PROGRAMS

IC 36-1-13-2
Program
Sec. 2. As used in this chapter, "program" refers to a cost saving incentive program established by a political subdivision under this chapter.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-3
Program establishment
Sec. 3. (a) A political subdivision may establish a program to provide incentives to employees of the political subdivision to develop and implement cost saving measures for the political subdivision.
(b) A program established under this chapter may include awards to employees who suggest cost saving measures to the political subdivision.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-4
Method of program establishment
Sec. 4. If a political subdivision that elects to establish a program has the power to adopt ordinances, the program shall be established by ordinance. If a political subdivision that elects to establish a program does not have the power to adopt ordinances, the program shall be established by resolution.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-5
Awards; appropriations; joint awards; program details
Sec. 5. (a) An ordinance or a resolution adopted under section 4 of this chapter must provide for the following:
(1) The designation of an established or a new entity of the political subdivision to:
(A) review cost saving measures and suggestions submitted by employees; and
(B) determine whether a cost saving measure or a suggestion is entitled to an award under the program.
(2) The manner by which the amount of an award for a cost saving measure or a suggestion eligible for an award under the program will be determined. The political subdivision may base the amount of the award on anticipated savings or on other

criteria specified in the ordinance or resolution that the political subdivision considers appropriate.
(3) The maximum award that may be received.
(4) Payment of awards to employees eligible to receive awards under the program.
(b) The political subdivision may make necessary appropriations to implement the program.
(c) The ordinance or resolution that establishes a program may provide for a joint award for a group of employees that develop and implement a cost saving measure.
(d) The ordinance or resolution that establishes a program may provide for other details of the program that:
(1) the political subdivision considers appropriate; and
(2) are consistent with this chapter.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-6
Finality of decisions; additional awards
Sec. 6. (a) A decision of the entity designated or established under the ordinance or resolution that establishes a program is final as to the following:
(1) The eligibility of a measure or a suggestion for an award.
(2) The amount of an award.
(b) An employee of a political subdivision that establishes a program under this chapter is not entitled to an award other than is provided in this chapter and under the ordinance or resolution that establishes a program.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-7
Program termination
Sec. 7. A political subdivision that establishes a program under this chapter may terminate the program by adopting an ordinance or a resolution that provides for payment of awards for measures or suggestions:
(1) eligible for an award under the program; and
(2) implemented or made before the ordinance or resolution that terminates the program takes effect.
As added by P.L.254-1993, SEC.1.



CHAPTER 14. DONATIONS

IC 36-1-14-2
Income from community foundation
Sec. 2. A unit may use income received under this chapter from a community foundation only for purposes of the unit.
As added by P.L.313-1995, SEC.1.



CHAPTER 14.2. INSURANCE FOR CHARITABLE HEALTH CARE SERVICES

IC 36-1-14.2-2
Purchase of professional liability insurance
Sec. 2. Whenever a medical clinic or health care facility purchases professional liability insurance under section 1 of this chapter, the clinic or facility must purchase the insurance directly from an insurance company.
As added by P.L.286-1995, SEC.2.

IC 36-1-14.2-3
Immunity from civil liability
Sec. 3. A person who provides health care to an individual at a medical clinic or health care facility described in this chapter is immune from civil liability to the extent described in IC 34-30-13.
As added by P.L.286-1995, SEC.2. Amended by P.L.1-1998, SEC.204.



CHAPTER 14.3. REPEALED



CHAPTER 15. DEBT LIMITATION

IC 36-1-15-2
Legislative intent
Sec. 2. It is the intent of the general assembly that the amount of debt incurred by a political subdivision after February 28, 2001, not exceed, in the aggregate, the amount of debt that the political subdivision could have incurred under:
(1) Article 13, Section 1 of the Constitution of the State of Indiana; and
(2) any statute imposing an assessed value limitation on the aggregate amount of bonds that a political subdivision may issue;
if property were assessed at thirty-three and one-third percent (33.33%) of true tax value.
As added by P.L.6-1997, SEC.203.

IC 36-1-15-3
Computation of adjusted value of taxable property within political subdivision
Sec. 3. The department of local government finance shall compute, in conjunction with the approvals required under:
(1) IC 6-1.1-18.5-8(b); and
(2) IC 20-46-7-8, IC 20-46-7-9, and IC 20-46-7-10;
an adjusted value of the taxable property within each political subdivision. The department of local government finance may request a certification of net assessed valuation from the county auditor in order to make a calculation under this section.
As added by P.L.6-1997, SEC.203. Amended by P.L.90-2002, SEC.466; P.L.2-2006, SEC.191.

IC 36-1-15-4
Adjusted value
Sec. 4. The adjusted value of the taxable property in a political subdivision is equal to the result determined under STEP TWO of the following formula:
STEP ONE: Determine the value of the taxable property within the political subdivision for the last assessment for state and county taxes using one hundred percent (100%) of true tax value. STEP TWO: Divide the STEP ONE amount by three (3).
As added by P.L.6-1997, SEC.203.

IC 36-1-15-5
Duties of department of local government finance
Sec. 5. The department of local government finance shall do the following:
(1) Maintain a schedule of the adjusted value of taxable property of each political subdivision.
(2) Provide the political subdivision and the county auditor for the county in which a political subdivision is located with the latest adjusted value of taxable property determined for the political subdivision.
As added by P.L.6-1997, SEC.203. Amended by P.L.90-2002, SEC.467.

IC 36-1-15-6
Restrictions on indebtedness
Sec. 6. Subject to section 7 of this chapter, a political subdivision may not become indebted in any manner or for any purpose in an amount in the aggregate that exceeds two percent (2%) of the latest adjusted value of taxable property determined for the political subdivision immediately preceding the incurring of the indebtedness. However, if a statute limits the debt of a political subdivision to a percentage other than two percent (2%) of the value of taxable property in the political subdivision, the political subdivision may not become indebted in an amount that exceeds the percentage set by statute multiplied by the latest adjusted value of taxable property determined for the political subdivision immediately preceding the incurring of the indebtedness.
As added by P.L.6-1997, SEC.203.

IC 36-1-15-7
Permitted excess of debt limitation
Sec. 7. A political subdivision may incur debt that exceeds the maximum amount allowed under section 6 of this chapter as necessary for the public protection and defense only:
(1) in time of war, foreign invasion, or other great public calamity; and
(2) upon petition of a majority of the property owners in number and value within the limits of the political subdivision.
The amount of the excess may not be greater than the amount specified in the petition.
As added by P.L.6-1997, SEC.203.

IC 36-1-15-8
Debt in excess of maximum amount void
Sec. 8. Debt in excess of the maximum amount specified in sections 6 and 7 of this chapter is void.
As added by P.L.6-1997, SEC.203.
IC 36-1-15-9
Liability for erroneous determination or computation
Sec. 9. The department of local government finance is not liable for an erroneous determination or computation made by the department under this chapter.
As added by P.L.6-1997, SEC.203. Amended by P.L.90-2002, SEC.468.



CHAPTER 16. DISPLAYS ON PUBLIC PROPERTY

IC 36-1-16
Chapter 16. Displays on Public Property

IC 36-1-16-1
Applicability of chapter
Sec. 1. This chapter governs the display of objects on real property owned by a political subdivision.
As added by P.L.22-2000, SEC.2.

IC 36-1-16-2
Display of Ten Commandments on political subdivision property
Sec. 2. An object containing the words of the Ten Commandments may be displayed on real property owned by a political subdivision along with other documents of historical significance that have formed and influenced the United States legal or governmental system. Such display of an object containing the words of the Ten Commandments shall be in the same manner and appearance generally as other documents and objects displayed, and shall not be presented or displayed in any fashion that results in calling attention to it apart from the other displayed documents and objects.
As added by P.L.22-2000, SEC.2.



CHAPTER 17. DEFENSE EXPENSES FOR UNIT AND MUNICIPAL CORPORATION OFFICERS AND EMPLOYEES

IC 36-1-17-2
Legal expenses of officer or employee
Sec. 2. Except as provided in section 3 of this chapter, a unit or municipal corporation may not pay the legal expenses incurred by an officer or employee of the unit or the municipal corporation:
(1) in defending against:
(A) a criminal action;
(B) a civil action brought by the attorney general of the United States, a United States attorney, the attorney general of Indiana, or an Indiana prosecuting attorney under:
(i) IC 34-24-1;
(ii) IC 34-24-2;
(iii) IC 34-24-3;
(iv) IC 5-11-5;
(v) IC 5-11-6;
(vi) IC 5-13-6;
(vii) IC 5-13-14-3; or
(viii) 18 U.S.C. 1964; or
(C) a proceeding to enforce an ordinance or a statute defining an infraction; or
(2) who is the target of a grand jury investigation, if the scope of the investigation includes a claim that the officer or employee committed a criminal act.
As added by P.L.128-2005, SEC.1.

IC 36-1-17-3
Legal expenses of officer or employee charged with crime or infraction
Sec. 3. (a) An officer or employee of a unit or municipal corporation who is charged with:
(1) a crime; or
(2) an infraction;
relating to an act that was within the scope of the official duties of the officer or employee may apply to the fiscal body of the unit or municipal corporation for reimbursement of reasonable and customarily charged expenses incurred in the officer's or employee's defense against those charges, if all charges have been dismissed or the officer or employee has been found not guilty of all charges. The fiscal body of the unit or municipal corporation shall reimburse the

officer or employee for reasonable and customarily charged expenses, as determined by the fiscal body of the unit or municipal corporation, incurred in the officer's or employee's defense against those charges, if all charges have been dismissed or the officer or employee has been found not guilty of all charges.
(b) An officer or employee of a unit or municipal corporation who is the target of a grand jury investigation may apply to the fiscal body of the unit or municipal corporation for reimbursement of reasonable and customarily charged expenses incurred by the officer or employee resulting from the grand jury investigation, if the grand jury fails to indict the officer or employee and the acts investigated by the grand jury were within the scope of the official duties of the officer or employee. The fiscal body of the unit or municipal corporation shall reimburse the officer or employee for reasonable and customarily charged expenses, as determined by the fiscal body of the unit or municipal corporation, incurred by the officer or employee as a result of the grand jury investigation, if the grand jury fails to indict the officer or employee.
(c) An officer or employee of a unit or municipal corporation who is the defendant in a civil action described in section 2(1)(B)(i) through section 2(1)(B)(viii) of this chapter and brought by a person described in section 2(1)(B) of this chapter that involves an action within the scope of the official duties of the officer or employee may apply to the fiscal body of the unit or municipal corporation for reimbursement of reasonable and customarily charged expenses incurred in the officer's or employee's defense in the civil action. The fiscal body of the unit or municipal corporation shall reimburse the officer or employee for reasonable and customarily charged expenses incurred in the officer's or employee's defense against the civil action if:
(1) all claims that formed the basis of the civil action have been dismissed; or
(2) a judgment is rendered in favor of the officer or employee on all counts in the civil action.
As added by P.L.128-2005, SEC.1.

IC 36-1-17-4
Application for legal expenses; hearing; questions and information regarding reimbursement
Sec. 4. The fiscal body of a unit or municipal corporation may:
(1) act on an application under section 3 of this chapter without a hearing; and
(2) require an officer or employee seeking reimbursement under this chapter to:
(A) answer questions under oath; or
(B) provide information or documents concerning the case or investigation for which the officer or employee is seeking reimbursement.
As added by P.L.128-2005, SEC.1.



CHAPTER 18. DONATIONS TO A STATE UNIVERSITY FROM A POLITICAL SUBDIVISION

IC 36-1-18-2
Donation by political subdivision; ordinance or resolution required
Sec. 2. The legislative body of a political subdivision may adopt:
(1) an ordinance, if the political subdivision is a county, city, or town; or
(2) a resolution, if the political subdivision is a township;
to make a donation to a state educational institution located in the political subdivision. The amount of the donation may not exceed the amount named in the petition submitted to the political subdivision under this chapter.
As added by P.L.2-2007, SEC.381.

IC 36-1-18-3
Warrant for donation
Sec. 3. An ordinance or resolution under this chapter is sufficient justification for the proper officer to draw a warrant and pay the donation authorized by the political subdivision's legislative body.
As added by P.L.2-2007, SEC.381.

IC 36-1-18-4
Terms and conditions
Sec. 4. The legislative body making a donation under this chapter may make all proper agreements with a state educational institution

with reference to the purpose for which the donation must be used. The terms and conditions under which the money is donated, when made and accepted, are binding on the state educational institution accepting the donation.
As added by P.L.2-2007, SEC.381.



CHAPTER 19. KNOX COUNTY TAX LEVY FOR VINCENNES UNIVERSITY

IC 36-1-19-2
Payment by county; payment by state
Sec. 2. At the time the county auditor of Knox County makes the county auditor's regular semiannual settlement with the proper fiduciary officer of Vincennes University for the proceeds of the special tax levy that may be then due Vincennes University under this chapter, the county auditor shall also forward to the auditor of state a certificate showing:
(1) the total valuation of the taxable property of Knox County;
(2) the special tax rate established by the county council for the support of Vincennes University for the current year; and
(3) the total amount paid on behalf of Knox County as public aid to Vincennes University at the semiannual settlement.
Semiannually upon receipt of the certificate, the auditor of state shall promptly draw and forward to Vincennes University a warrant on the treasurer of state in double the amount shown by the certificate of the Knox County auditor to have been paid as public aid to Vincennes University at the semiannual settlement. The warrant must be charged to and paid out of the state general fund.
As added by P.L.2-2007, SEC.382.



CHAPTER 20. REGULATION OF RESIDENTIAL LEASES

IC 36-1-20
Chapter 20. Regulation of Residential Leases

IC 36-1-20-1
Applicable definitions
Sec. 1. The definitions in IC 32-31-3 apply throughout this chapter.
As added by P.L.212-2011, SEC.1.

IC 36-1-20-2
Assessment of tenants for inspection, registration, or other fees; exceptions
Sec. 2. (a) Except as provided in subsection (b), the owner of a rental unit assessed any inspection, registration, or other fee by a political subdivision pertaining to the rental unit may:
(1) notify the tenants of the rental unit of the assessment of the fee; and
(2) require the tenants of the rental unit to reimburse the owner for the payment of the fee.
(b) Tenants of a rental unit may not be required to reimburse the owner of a rental unit for fees assessed by a political subdivision relating to the construction of the rental unit, such as building permit fees.
As added by P.L.212-2011, SEC.1.

IC 36-1-20-3
Deposit of fees in dedicated fund; budgeting of money in fund; nonreversion
Sec. 3. Any inspection, registration, or other fee assessed under section 2 of this chapter and collected by a political subdivision must be maintained in a special fund dedicated solely to reimbursing the costs reasonably related to services actually performed by the political subdivision that justified the imposition and amount of the fee. Each fund shall be maintained as a separate line item in the political subdivision's budget. Money in the fund may not at any time revert to the general fund or any other fund of the political subdivision.
As added by P.L.212-2011, SEC.1.



CHAPTER 20.2. NEPOTISM

IC 36-1-20.2-2
Individuals employed on July 1, 2012
Sec. 2. An individual who is employed by a unit on July 1, 2012, is not subject to this chapter unless the individual has a break in employment with the unit. The following are not considered a break in employment with the unit:
(1) The individual is absent from the workplace while on paid or unpaid leave, including vacation, sick, or family medical leave, or worker's compensation.
(2) The individual's employment with the unit is terminated followed by immediate reemployment by the unit, without loss of payroll time.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-3
Precinct election officers and volunteer firefighters not subject to chapter
Sec. 3. For purposes of this chapter, the performance of the duties of:
(1) a precinct election officer (as defined in IC 3-5-2-40.1) that are imposed by IC 3; or
(2) a volunteer firefighter;
is not considered employment by a unit.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-4
"Direct line of supervision"
Sec. 4. As used in this chapter, "direct line of supervision" means an elected officer or employee who is in a position to affect the terms and conditions of another individual's employment, including making decisions about work assignments, compensation, grievances, advancement, or performance evaluation. The term does not include the responsibilities of the executive, legislative body, or fiscal body of a unit, as provided by law, to make decisions regarding salary ordinances, budgets, or personnel policies of the unit.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-5
"Employed"
Sec. 5. As used in this chapter, "employed" means an individual who is employed by a unit on a full-time, part-time, temporary, intermittent, or hourly basis. The term does not include an individual

who holds only an elected office. The term includes an individual who is a party to an employment contract with the unit.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-6
"Member of the fire department"
Sec. 6. As used in this chapter, "member of the fire department" means the fire chief or a firefighter appointed to the department.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-7
"Member of the police department"
Sec. 7. As used in this chapter, "member of the police department" means the police chief or a police officer appointed to the department.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-8
"Relative"
Sec. 8. (a) As used in this chapter, "relative" means any of the following:
(1) A spouse.
(2) A parent or stepparent.
(3) A child or stepchild.
(4) A brother, sister, stepbrother, or stepsister.
(5) A niece or nephew.
(6) An aunt or uncle.
(7) A daughter-in-law or son-in-law.
(b) For purposes of this section, an adopted child of an individual is treated as a natural child of the individual.
(c) For purposes of this section, the terms "brother" and "sister" include a brother or sister by the half blood.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-9
Adoption of more stringent or detailed requirements
Sec. 9. (a) This chapter establishes minimum requirements regarding employment of relatives. The legislative body of the unit shall adopt a policy that includes, at a minimum, the requirements set forth in this chapter. However, the policy may:
(1) include requirements that are more stringent or detailed than any provision in this chapter; and
(2) apply to individuals who are exempted or excluded from the application of this chapter.
The unit may prohibit the employment of a relative that is not otherwise prohibited by this chapter.
(b) The annual report filed by a unit with the state board of accounts under IC 5-11-13-1 must include a statement by the executive of the unit stating whether the unit has implemented a policy under this chapter. As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-10
Employment of relatives in direct line of supervision prohibited
Sec. 10. Individuals who are relatives may not be employed by a unit in a position that results in one (1) relative being in the direct line of supervision of the other relative.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-11
Employee not in violation if relative assumes elected office; promotions
Sec. 11. (a) This section applies to an individual who:
(1) is employed by a unit on the date the individual's relative begins serving a term of an elected office of the unit; and
(2) is not exempt from the application of this chapter under section 2 of this chapter.
(b) Unless a policy adopted under section 9 of this chapter provides otherwise, an individual may remain employed by a unit and maintain the individual's position or rank even if the individual's employment would violate section 10 of this chapter.
(c) Unless a policy adopted under section 9 of this chapter provides otherwise, an individual described in subsection (b) may not:
(1) be promoted to a position; or
(2) be promoted to a position that is not within the merit ranks, in the case of an individual who is a member of a merit police department or merit fire department;
if the new position would violate section 10 of this chapter.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-12
Employment contract not abrogated
Sec. 12. This chapter does not abrogate or affect an employment contract with a unit that:
(1) an individual is a party to; and
(2) is in effect on the date the individual's relative begins serving a term of an elected office of the unit.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-13
Sheriff's employment of spouse as prison matron allowed
Sec. 13. Unless the policy adopted under section 9 of this chapter provides otherwise, a sheriff's spouse may be employed as prison matron for the county under IC 36-8-10-5 and the spouse may be in the sheriff's direct line of supervision.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-14
Employment of former coroner allowed Sec. 14. Unless the policy adopted under section 9 of this chapter provides otherwise, an individual:
(1) who served as coroner;
(2) who is currently ineligible to serve as coroner under Article 6, Section 2(b) of the Constitution of the State of Indiana;
(3) who, as coroner, received certification under IC 36-2-14-22.3; and
(4) whose successor in the office of coroner is a relative of the individual;
may be hired in the position of deputy coroner and be in the coroner's direct line of supervision.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-15
Township trustee; hiring of relative to work in office located in residence permitted; salary limit
Sec. 15. If the township trustee's office is located in the township trustee's personal residence, unless the policy adopted under section 9 of this chapter provides otherwise the township trustee may hire only one (1) employee who is a relative. The employee:
(1) may be hired to work only in the township trustee's office;
(2) may be in the township trustee's direct line of supervision; and
(3) may not receive total salary, benefits, and compensation that exceed five thousand dollars ($5,000) per year.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-16
Annual certification by elected officer
Sec. 16. Each elected officer of the unit shall annually certify in writing, subject to the penalties for perjury, that the officer has not violated this chapter. An officer shall submit the certification to the executive of the unit not later than December 31 of each year.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-17
Noncompliance reported to the department of local government finance
Sec. 17. If the state board of accounts finds that a unit has not implemented a policy under this chapter, the state board of accounts shall forward the information to the department of local government finance.
As added by P.L.135-2012, SEC.7.

IC 36-1-20.2-18
Budget or additional appropriations may not be approved
Sec. 18. If a unit has not implemented a policy under this chapter, the department of local government finance may not approve:
(1) the unit's budget; or
(2) any additional appropriations for the unit; for the ensuing calendar year until the state board of accounts certifies to the department of local government finance that the unit is in compliance with this chapter.
As added by P.L.135-2012, SEC.7.



CHAPTER 21. CONTRACTING WITH A UNIT

IC 36-1-21-2
"Elected official"
Sec. 2. As used in this chapter, "elected official" means:
(1) the executive or a member of the executive body of the unit;
(2) a member of the legislative body of the unit; or
(3) a member of the fiscal body of the unit.
As added by P.L.135-2012, SEC.8.

IC 36-1-21-3
"Relative"
Sec. 3. (a) As used in this chapter, "relative" means any of the following:
(1) A spouse.
(2) A parent or stepparent.
(3) A child or stepchild.
(4) A brother, sister, stepbrother, or stepsister.
(5) A niece or nephew.
(6) An aunt or uncle.
(7) A daughter-in-law or son-in-law.
(b) For purposes of this section, an adopted child of an individual is treated as a natural child of the individual.
(c) For purposes of this section, the terms "brother" and "sister" include a brother or sister by the half blood.
As added by P.L.135-2012, SEC.8.

IC 36-1-21-4
Adoption of more stringent or detailed requirements
Sec. 4. (a) This chapter establishes minimum requirements regarding contracting with a unit. The legislative body of the unit shall adopt a policy that includes, at a minimum, the requirements set forth in this chapter. However, the policy may:
(1) include requirements that are more stringent or detailed than any provision in this chapter; and
(2) apply to individuals who are exempted or excluded from the application of this chapter.
The unit may prohibit or restrict an individual from entering into a contract with the unit that is not otherwise prohibited or restricted by this chapter.
(b) The annual report filed by a unit with the state board of accounts under IC 5-11-13-1 must include a statement by the executive of the unit stating whether the unit has implemented a policy under this chapter. As added by P.L.135-2012, SEC.8.

IC 36-1-21-5
Contract disclosure requirements
Sec. 5. (a) A unit may enter into a contract or renew a contract for the procurement of goods and services or a contract for public works with:
(1) an individual who is a relative of an elected official; or
(2) a business entity that is wholly or partially owned by a relative of an elected official;
only if the requirements of this section are satisfied and the elected official does not violate IC 35-44-1-3.
(b) A unit may enter into a contract or renew a contract with an individual or business entity described in subsection (a) if:
(1) the elected official files with the unit a full disclosure, which must:
(A) be in writing;
(B) describe the contract or purchase to be made by the unit;
(C) describe the relationship that the elected official has to the individual or business entity that contracts or purchases;
(D) be affirmed under penalty of perjury;
(E) be submitted to the legislative body of the unit and be accepted by the legislative body in a public meeting of the unit prior to final action on the contract or purchase; and
(F) be filed, not later than fifteen (15) days after final action on the contract or purchase, with:
(i) the state board of accounts; and
(ii) the clerk of the circuit court in the county where the unit takes final action on the contract or purchase;
(2) the appropriate agency of the unit:
(A) makes a certified statement that the contract amount or purchase price was the lowest amount or price bid or offered; or
(B) makes a certified statement of the reasons why the vendor or contractor was selected; and
(3) the unit satisfies any other requirements under IC 5-22 or IC 36-1-12.
(c) An elected official shall also comply with the disclosure provisions of IC 35-44-1-3, if applicable.
(d) This section does not affect the initial term of a contract in existence at the time the term of office of the elected official of the unit begins.
As added by P.L.135-2012, SEC.8.

IC 36-1-21-6
Annual certification by officer
Sec. 6. Each elected officer of the unit shall annually certify in writing, subject to the penalties for perjury, that the officer is in compliance with this chapter. An officer shall submit the certification to the executive of the unit not later than December 31

of each year.
As added by P.L.135-2012, SEC.8.

IC 36-1-21-7
Noncompliance reported to the department of local government finance
Sec. 7. If the state board of accounts finds that a unit has not implemented a policy under this chapter, the state board of accounts shall forward the information to the department of local government finance.
As added by P.L.135-2012, SEC.8.

IC 36-1-21-8
Budget or additional appropriations may not be approved
Sec. 8. If a unit has not implemented a policy under this chapter, the department of local government finance may not approve:
(1) the unit's budget; or
(2) any additional appropriations for the unit;
for the ensuing calendar year until the state board of accounts certifies to the department of local government finance that the unit has adopted a policy under this chapter.
As added by P.L.135-2012, SEC.8.






ARTICLE 1.5. GOVERNMENT MODERNIZATION

CHAPTER 1. GENERAL PROVISIONS

IC 36-1.5-1-2
Authority for certain actions
Sec. 2. This article contains full and complete authority for the following:
(1) Reorganization of political subdivisions.
(2) Exercise of governmental functions under a cooperative agreement under this article.
(3) Transfer of responsibilities between offices and officers under this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-3
Other laws, procedures, and requirements
Sec. 3. Except as provided in this article, no law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by a political subdivision or any officer, department, agency, or instrumentality of the state or a political subdivision is required for political subdivisions to:
(1) reorganize;
(2) enter into or exercise governmental functions under a cooperative agreement; or
(3) transfer responsibilities between offices and officers;
under this article.
As added by P.L.186-2006, SEC.4.
IC 36-1.5-1-4
Exercise of power to reorganize without complying with other laws
Sec. 4. A political subdivision may exercise the powers granted under this article to reorganize or enter into cooperative agreements without complying with the provisions of any other law, statute, or rule.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-5
Liberal construction
Sec. 5. This article shall be liberally construed to effect the purposes of this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-6
Provisions of this article inconsistent with other laws
Sec. 6. Except as otherwise specifically provided by law, to the extent the provisions of this article are inconsistent with the provisions of any other general, special, or local law, the provisions of this article are controlling, and compliance with this article shall be treated as compliance with the conflicting law.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-7
Actions under other laws not prohibited
Sec. 7. This article does not prohibit the:
(1) reorganization of one (1) or more political subdivisions;
(2) exercise of governmental functions under an interlocal cooperation agreement or a cooperative agreement; or
(3) transfer of responsibilities between offices and officers;
under another law that is not included in this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-8
Combined resolutions
Sec. 8. More than one (1) resolution permitted under this article may be consolidated into a combined resolution.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-9
Political subdivisions and reorganization committees subject to open door law and public records law
Sec. 9. Political subdivisions and reorganization committees acting under this article are subject to IC 5-14-1.5 (open door law) and IC 5-14-3 (public records law).
As added by P.L.186-2006, SEC.4.



CHAPTER 2. DEFINITIONS

IC 36-1.5-2-2
Application of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-3
"Plan of reorganization"
Sec. 3. "Plan of reorganization" refers to a plan of reorganization approved by the legislative body of each reorganizing political subdivision under this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-4
"Political subdivision"
Sec. 4. "Political subdivision" has the meaning set forth in IC 36-1-2, except that the term does not include a local hospital authority or corporation.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-5
"Reorganization"
Sec. 5. "Reorganization" means a change in the structure or administration of a political subdivision described in IC 36-1.5-4-3 and IC 36-1.5-4-4.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-6
"Reorganization committee"
Sec. 6. "Reorganization committee" refers to a committee established under this article to assist reorganizing political subdivisions with developing a plan of reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-7
"Reorganized political subdivision"
Sec. 7. "Reorganized political subdivision" means the political subdivision that is the successor to the reorganizing political subdivisions participating in a reorganization.
As added by P.L.186-2006, SEC.4.
IC 36-1.5-2-8
"Reorganizing political subdivision"
Sec. 8. "Reorganizing political subdivision" refers to a political subdivision in which:
(1) a resolution has been adopted under IC 36-1.5-4-10; or
(2) a petition has been filed under IC 36-1.5-4-11.
As added by P.L.186-2006, SEC.4.



CHAPTER 3. ADJUSTMENT OF MAXIMUM PERMISSIBLE LEVIES, TAX RATES, AND BUDGETS

IC 36-1.5-3-2
Actions by department of local government finance
Sec. 2. The department of local government finance may take an action under this chapter in the manner prescribed by the department of local government finance in its rules adopted under IC 4-22-2.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-3-3
Petition by political subdivision for review of final determination
Sec. 3. A political subdivision may petition for judicial review of a final determination of the department of local government finance under this chapter. The petition must be filed in the tax court not more than forty-five (45) days after the department of local government finance enters its order under this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-3-4
Adjustment of maximum property tax levies, property tax rates, and budgets
Sec. 4. Subject to this chapter, the department of local government finance shall adjust the maximum permissible property tax levies, maximum permissible property tax rates, and budgets of political subdivisions that enter into a reorganization under this article as the department of local government finance determines necessary to do the following:
(1) Eliminate double taxation by different political subdivisions for services or goods provided under this article.
(2) Eliminate any excess by which the amount of property taxes imposed by a political subdivision exceeds the amount necessary to pay for services or goods provided under this article.
(3) Restore taxing powers of a political subdivision after the termination of a reorganization under this article that are necessary to fund governmental services to the individuals and entities served by the political subdivision.
(4) Restore taxing powers of a political subdivision after the withdrawal of a party from a reorganization under this article that are necessary to fund governmental services to the

individuals and entities served by the political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-3-5
Savings through reorganization; budgets, rates, and levies
Sec. 5. (a) The department of local government finance shall establish criteria for making an adjustment to the maximum permissible property tax levies, maximum permissible property tax rates, and budgets under IC 6-1.1-17 and IC 6-1.1-18.5 if a political subdivision (or a successor political subdivision) realizes through a reorganization under this article, including a reorganization through a cooperative agreement under IC 36-1.5-5, a:
(1) savings; or
(2) reduction in the reasonably foreseeable expenses that would otherwise have been incurred by the political subdivision if the reorganization had not taken place.
(b) Except as provided in subsection (d), the adjustment under this section must permit the political subdivision to continue to:
(1) include in the political subdivision's budget part of the budgeted amounts that would otherwise be reduced by the department of local government finance under section 4 of this chapter on account of the realized savings or reduction in expenses that occurs because of the reorganization; and
(2) impose part of the property tax levy that would otherwise be reduced by the department of local government finance under section 4 of this chapter on account of the realized savings or reduction in expenses that occurs because of the reorganization.
(c) The additional amount that a political subdivision may continue to levy or include in the political subdivision's budget because of the adjustment under this section may not exceed the result of:
(1) the savings or reduction realized in the first full year of operation after the reorganization is implemented, as determined by the department of local government finance; multiplied by
(2) a percentage determined as follows:
(A) Fifty percent (50%) in the first year of the adjustment.
(B) Fifty percent (50%) in the second year of the adjustment.
(C) Thirty percent (30%) in the third year of the adjustment.
(D) Ten percent (10%) in the fourth year of the adjustment and thereafter.
The fiscal body of the political subdivision shall determine and certify to the department of local government finance the amount of the adjustment that the political subdivision wishes to accept under this section.
(d) The amount of any adjustment accepted by a political subdivision under this section must comply with the reorganization agreement under which the political subdivision is reorganized under this article.
As added by P.L.186-2006, SEC.4. Amended by P.L.58-2011, SEC.3.



CHAPTER 4. REORGANIZATION BY REFERENDUM

IC 36-1.5-4-2
Adjacent political subdivisions
Sec. 2. For purposes of this chapter, two (2) political subdivisions may not be treated as adjacent if the political subdivisions are connected by a strip of land that is less than one hundred fifty (150) feet wide.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-3
Types of reorganization
Sec. 3. Political subdivisions described in section 1 of this chapter may participate under this chapter in any of the following types of reorganization:
(1) Consolidation of the participating political subdivisions into a single new political subdivision.
(2) Consolidation of the participating political subdivisions into one (1) of the participating political subdivisions.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-4
Powers of political subdivisions in an approved reorganization
Sec. 4. As part of a reorganization in a finally approved plan of reorganization, one (1) or more of the reorganizing political subdivisions or the reorganized political subdivision may do the following:
(1) Adjust any of its boundaries.
(2) Establish a joint service area with another political subdivision.
(3) Transfer the functions of an office to another office.
(4) Provide for a legislative body, an executive, or a fiscal body of the reorganized political subdivision to exercise the powers of a legislative body, an executive, or a fiscal body of a reorganizing political subdivision.
(5) Change the name of the political subdivision or select a new name.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-5
Effective date of reorganization
Sec. 5. (a) Except as provided in subsection (b), a reorganization approved under this chapter takes effect when all of the following have occurred:
(1) The later of:
(A) the date that a copy of a joint certification from the county election board in each county in which reorganizing

political subdivisions are located that indicates that:
(i) the reorganization has been approved by the voters of each reorganizing political subdivision; or
(ii) in the case of a reorganization described in section 1(a)(9) of this chapter, the reorganization has been approved as set forth in section 32(b) of this chapter;
is recorded as required by section 31 of this chapter; or
(B) the date specified in the finally adopted plan of reorganization.
(2) The appointed or elected officers of the reorganized political subdivision are elected (as prescribed by section 36 of this chapter) or appointed and qualified, if:
(A) the reorganized political subdivision is a new political subdivision and reorganizing political subdivisions are not being consolidated into one (1) of the reorganizing political subdivisions;
(B) the reorganized political subdivision will have different boundaries than any of the reorganizing political subdivisions;
(C) the reorganized political subdivision will have different appointment or election districts than any of the reorganizing political subdivisions; or
(D) the finally adopted plan of reorganization requires new appointed or elected officers before the reorganization becomes effective.
(b) A reorganization approved under this chapter may not take effect during the year preceding a year in which a federal decennial census is conducted. A consolidation that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(c) Notwithstanding subsection (b) as that subsection existed on December 31, 2009, a reorganization that took effect January 2, 2010, because of the application of subsection (b), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without the adoption of an amended reorganization plan.
As added by P.L.186-2006, SEC.4. Amended by P.L.113-2010, SEC.109.

IC 36-1.5-4-6
Results of reorganization
Sec. 6. When a reorganization under this chapter is effective:
(1) all of the participating political subdivisions, except the reorganized political subdivision, cease to exist;
(2) unless the plan of reorganization provides for the continuation of the term of office, the term of each of the elected offices of each of the reorganizing political subdivisions is terminated;
(3) if the plan of reorganization transfers the responsibilities of

any office to another office, the office from which the responsibilities were transferred is abolished;
(4) the executives, legislative bodies, and fiscal bodies of the reorganizing political subdivisions (other than any reorganizing political subdivision that is treated under the plan of reorganization as the successor reorganized political subdivision) are abolished, and the responsibilities of the executives, legislative bodies, and fiscal bodies are transferred to the executive, legislative body, and fiscal body of the reorganized political subdivision; and
(5) the property and liabilities of the reorganizing political subdivisions become the property and liabilities of the reorganized political subdivision, subject to section 40 of this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-7
Budgets, rates, and levies; election districts
Sec. 7. (a) In the year before the year in which the participating political subdivisions are reorganized under this chapter:
(1) subject to subsection (b), the fiscal bodies of the reorganizing political subdivisions shall, in the manner provided by IC 6-1.1-17, adopt tax levies, tax rates, and a budget for the reorganized political subdivision either through the adoption of substantially identical resolutions adopted by each of the fiscal bodies or, if authorized in the plan of reorganization, through a joint board established under an agreement of the fiscal bodies on which the members of each of the fiscal bodies are represented; and
(2) if the reorganized political subdivision will have elected offices and different election districts than any of the reorganizing political subdivisions, the legislative bodies of the reorganizing political subdivisions shall establish the election districts either through the adoption of substantially identical resolutions adopted by each of the legislative bodies or, if authorized in the plan of reorganization, through a joint board established under an agreement of the legislative bodies on which the members of each of the legislative bodies are represented.
(b) This subsection applies to two (2) or more school corporations that participate in a reorganization in which the voters approve a plan of reorganization in a general election and the plan of reorganization provides for the reorganization to become effective for property taxes first due and payable in the immediately following calendar year. The participating school corporations may publish notices, hold public hearings, and take final action for the adoption of property tax levies, property tax rates, and a budget for the reorganized school corporation after the voters approve the plan of reorganization. The alternative schedule must comply with the following:
(1) Each participating school corporation shall give notice by

publication to taxpayers of:
(A) the estimated budget;
(B) the estimated maximum permissible levy;
(C) the current and proposed tax levies of each fund; and
(D) the amounts of excessive levy appeals to be requested;
for the ensuing year. The notice must be published twice in accordance with IC 5-3-1 with the first publication at least ten (10) days before the date fixed for the public hearing and with the last publication not later than November 24 of the year the public question is approved by the voters.
(2) Each participating school corporation must conduct a public hearing on the proposed tax levies, tax rates, and budget at least ten (10) days before the date the participating school corporation adopts the proposed tax levies, tax rates, and budget.
(3) The governing body of each participating school corporation must meet to fix the tax levies, tax rates, and budget for the ensuing year before December 6 of the year the public question is approved by the voters.
(4) The county auditor shall certify the adopted property tax levies, property tax rates, and budget for the reorganized school corporation to the department of local government finance before December 8 in the year in which the public question is approved by the voters.
The department of local government finance may adjust any other applicable time limit specified in IC 6-1.1-17 to be consistent with this section. However, the department of local government finance is expressly directed to complete the duties assigned to it under IC 6-1.1-17-16 with respect to the submitted property tax levies, property tax rates, and budget not later than February 15 in the ensuing year.
(c) If a school is converted into a charter school under IC 20-24-11, the charter school must, before December 1 of each year, publish its estimated annual budget for the ensuing year in accordance with IC 5-3-1.
As added by P.L.186-2006, SEC.4. Amended by P.L.26-2012, SEC.1.

IC 36-1.5-4-8
Authority of department of local government finance to prescribe forms
Sec. 8. The department of local government finance may prescribe forms for petitions, resolutions, certifications, and other writings required under this chapter. A petition, resolution, certification, or other writing related to a reorganization must be substantially in the form prescribed by the department of local government finance.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-9
Initiation of reorganization
Sec. 9. A reorganization may be initiated by: (1) adopting a resolution under section 10 of this chapter; or
(2) filing a petition under section 11 of this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-10
Initiation of reorganization by legislative body
Sec. 10. (a) The legislative body of a political subdivision may initiate a proposed reorganization under this chapter by adopting a resolution that:
(1) proposes a reorganization;
(2) names the political subdivisions that would be reorganized in the proposed reorganization; and
(3) only in the case of a proposed reorganization described in section 1(a)(9) of this chapter, states whether the vote on the public question regarding the reorganization shall be:
(A) conducted on a countywide basis under section 30(b) of this chapter, without a rejection threshold; or
(B) conducted on a countywide basis under section 30(b) of this chapter, with a rejection threshold.
(b) The clerk of the political subdivision adopting the resolution shall certify the resolution to the clerk of each political subdivision named in the resolution.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-11
Initiation of reorganization by voters
Sec. 11. (a) The voters of a political subdivision may initiate a proposed reorganization by filing a written petition, substantially in the form prescribed by the department, with the clerk of the political subdivision that:
(1) proposes a reorganization; and
(2) names the political subdivisions that would be reorganized in the proposed reorganization.
(b) If the written petition is signed by at least five percent (5%) of the voters of the political subdivision, as determined by the vote cast in the political subdivision for secretary of state at the most recent general election, the clerk of the political subdivision shall certify the petition to the legislative body of the political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-12
Action by legislative body on proposed reorganization; hearing
Sec. 12. (a) If a petition is certified to the legislative body of a political subdivision under section 11 of this chapter, the legislative body shall conduct a public hearing on the proposed reorganization not sooner than five (5) days after publishing a notice of the public hearing under IC 5-3-1. Not more than thirty (30) days after the conclusion of the public hearing the legislative body shall adopt a resolution, substantially in the form prescribed by the department of local government finance, to do any of the following: (1) Decline to participate in the proposed reorganization.
(2) Propose a reorganization with the political subdivisions named in the petition.
(3) Propose a reorganization with political subdivisions that differ in part or in whole from the political subdivisions named in the petition.
(b) In the case of a resolution adopted under this section proposing a reorganization described in section 1(a)(9) of this chapter, the resolution must also state whether the vote on the public question regarding the reorganization shall be:
(1) conducted on a countywide basis under section 30(b) of this chapter, without a rejection threshold; or
(2) conducted on a countywide basis under section 30(b) of this chapter, with a rejection threshold.
(c) The clerk of the political subdivision adopting a resolution proposing a reorganization under this section shall certify the resolution to the clerk of each political subdivision named in the resolution.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-13
Action by legislative body receiving resolution on proposed reorganization from another political subdivision; hearing
Sec. 13. (a) The legislative body of a political subdivision that receives a certified resolution under section 10 or 12 of this chapter may do any of the following:
(1) Adopt a resolution declining to participate in a proposed reorganization.
(2) Adopt a substantially identical resolution proposing to participate in a proposed reorganization with the political subdivisions named in a resolution certified to the political subdivision.
(3) Adopt a resolution proposing to participate in a proposed reorganization with political subdivisions that differ in part or in whole from the political subdivisions named in a resolution certified to the political subdivision.
(b) In the case of a resolution adopted under this section proposing to participate in a proposed reorganization described in section 1(a)(9) of this chapter, the resolution must also state whether the vote on the public question regarding the reorganization shall be:
(1) conducted on a countywide basis under section 30(b) of this chapter, without a rejection threshold; or
(2) conducted on a countywide basis under section 30(b) of this chapter, with a rejection threshold.
(c) The clerk of the political subdivision adopting a resolution proposing a reorganization under this section shall certify the resolution to the clerk of each political subdivision named in the resolution.
As added by P.L.186-2006, SEC.4.
IC 36-1.5-4-14
Revision of resolutions
Sec. 14. The legislative body of a political subdivision may revise a resolution certified under section 10, 12, or 13 of this chapter by adding or deleting proposed parties to the reorganization until all of the political subdivisions named in the resolution have adopted substantially identical reorganization resolutions.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-15
Appointment of reorganization committee
Sec. 15. Not later than thirty (30) days after the clerk of the last political subdivision to adopt a reorganization resolution under this chapter has certified the substantially identical resolution to all of the political subdivisions named in the resolution, the reorganizing political subdivisions shall appoint the number of individuals specified in section 16 of this chapter to serve on a reorganization committee to develop a plan of reorganization for the reorganizing political subdivisions.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-16
Members of reorganization committee
Sec. 16. (a) Members shall be appointed to a reorganization committee as follows:
(1) In accordance with an agreement adopted by the reorganizing political subdivisions. An agreement under this subdivision must provide that not more than a simple majority of the members appointed by each political subdivision may be members of the same political party.
(2) If an agreement does not provide for the membership of a reorganization committee under this chapter, three (3) members shall be appointed by the executive of each political subdivision participating in the reorganization. Not more than two (2) of the members appointed by an executive of a political subdivision may be members of the same political party.
(b) The members of a reorganization committee serve at the pleasure of the appointing authority. The reorganization committee shall select a chairperson and any other officers that the reorganization committee determines necessary from the members of the reorganization committee.
(c) The members of a reorganization committee serve without compensation. The members, however, are entitled to reimbursement from the reorganizing political subdivisions for the necessary expenses incurred in the performance of their duties.
(d) The reorganizing political subdivisions shall provide necessary office space, supplies, and staff to the reorganization committee. The reorganizing political subdivisions may employ attorneys, accountants, consultants, and other professionals for the reorganization committee. (e) Except as otherwise provided in an agreement adopted by the reorganizing political subdivisions, claims for expenditures for the reorganization committee shall be made to the fiscal officer for the reorganizing political subdivision with the largest population. The fiscal officer shall pay the necessary expenditures and obtain reimbursement from the reorganizing political subdivisions:
(1) in accordance with an agreement adopted by the reorganizing political subdivisions; or
(2) in the absence of an agreement, in proportion to the population of each reorganizing political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-17
Powers of reorganization committee
Sec. 17. A reorganization committee may do the following:
(1) Adopt procedures governing the internal management of the reorganization committee.
(2) Conduct public hearings on the plan of reorganization as the reorganization committee determines necessary or appropriate.
(3) Review the books and records of any reorganizing political subdivision.
(4) Administer oaths.
(5) Issue and enforce subpoenas and discovery orders under IC 4-21.5.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-18
Preparation of reorganization plan; required elements
Sec. 18. (a) A reorganization committee shall prepare a comprehensive plan of reorganization for the reorganizing political subdivisions. The plan of reorganization governs the actions, duties, and powers of the reorganized political subdivision that are not specified by law.
(b) The plan of reorganization must include at least the following:
(1) The name and a description of the reorganized political subdivision that will succeed the reorganizing political subdivisions.
(2) A description of the boundaries of the reorganized political subdivision.
(3) Subject to section 40 of this chapter, a description of the taxing areas in which taxes to retire obligations of the reorganizing political subdivisions will be imposed.
(4) A description of the membership of the legislative body, fiscal body, and executive of the reorganized political subdivision, a description of the election districts or appointment districts from which officers will be elected or appointed, and the manner in which the membership of each elected or appointed office will be elected or appointed.
(5) A description of the services to be offered by the reorganized political subdivision and the service areas in which

the services will be offered.
(6) The disposition of the personnel, the agreements, the assets, and, subject to section 40 of this chapter, the liabilities of the reorganizing political subdivisions, including the terms and conditions upon which the transfer of property and personnel will be achieved.
(7) Any other matter that the:
(A) reorganization committee determines to be necessary or appropriate; or
(B) legislative bodies of the reorganizing political subdivisions require the reorganization committee;
to include in the plan of reorganization.
(8) In the case of a reorganization described in section 1(a)(9) of this chapter, if the legislative bodies of the reorganizing political subdivisions have specified that the vote on the public question regarding the reorganization shall be conducted on a countywide basis under section 30(b) of this chapter with a rejection threshold, the reorganization committee shall include in the reorganization plan a rejection threshold, specified as a percentage, that applies for purposes of section 32(b) of this chapter. The rejection threshold must be the same for each municipality that is a party to the proposed reorganization and to the county that is a party to the proposed reorganization.
(9) In the case of a reorganization described in section 1(a)(9) of this chapter, the reorganization committee shall determine and include in the reorganization plan the percentage of voters voting on the public question regarding the proposed reorganization who must vote, on a countywide basis, in favor of the proposed reorganization for the public question to be approved. This percentage is referred to in this chapter as the "countywide vote approval percentage". The countywide vote approval percentage must be greater than fifty percent (50%).
(10) The statement required by subsection (e).
(c) In the case of a reorganization described in section 1(a)(9) of this chapter, the reorganization committee may not change the decision of the legislative bodies of the reorganizing political subdivisions regarding whether the vote on the public question regarding the reorganization shall be conducted on a countywide basis without a rejection threshold or with a rejection threshold.
(d) Upon completion of the plan of reorganization, the reorganization committee shall present the plan of reorganization to the legislative body of each of the reorganizing political subdivisions for adoption. The initial plan of reorganization must be submitted to the legislative body of each of the reorganizing political subdivisions not later than one (1) year after the clerk of the last political subdivision that adopts a reorganization resolution under this chapter has certified the resolution to all of the political subdivisions named in the resolution. In the case of a plan of reorganization submitted to a political subdivision by a reorganization committee after June 30, 2010, the political subdivision shall post a copy of the plan of

reorganization on an Internet web site maintained or authorized by the political subdivision not more than thirty (30) days after receiving the plan of reorganization from the reorganization committee.
(e) A reorganization committee must include in the plan of reorganization submitted to a political subdivision after June 30, 2010, a statement of:
(1) whether a fiscal impact analysis concerning the proposed reorganization has been prepared or has not been prepared by or on behalf of the reorganization committee; and
(2) whether a fiscal impact analysis concerning the proposed reorganization has been made available or has not been made available to the public by or on behalf of the reorganization committee.
As added by P.L.186-2006, SEC.4. Amended by P.L.113-2010, SEC.110.

IC 36-1.5-4-19
Consideration of reorganization plan by legislative bodies
Sec. 19. The legislative body of each of the reorganizing political subdivisions shall provide for the following:
(1) Consideration of a plan of reorganization presented by a reorganization committee in the form of a resolution incorporating the plan of reorganization in full or by reference.
(2) Reading of the resolution incorporating the plan of reorganization in at least two (2) separate meetings of the legislative body of the political subdivision.
(3) Conducting a public hearing on the plan of reorganization:
(A) not sooner than five (5) days after notice of the public hearing is published under IC 5-3-1; and
(B) before the legislative body takes final action on the resolution to adopt the plan of reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-20
Actions by legislative bodies on reorganization plan
Sec. 20. At a public hearing on a plan of reorganization conducted under section 19 of this chapter, or in a public meeting held not more than thirty (30) days after the public hearing concludes, a legislative body of a reorganizing political subdivision shall do one (1) of the following:
(1) Adopt the plan of reorganization as presented to the legislative body.
(2) Adopt the plan of reorganization with modifications.
(3) Reject the plan of reorganization and order a reorganization committee to submit a new plan of reorganization within thirty (30) days after the legislative body rejects the plan of reorganization.
As added by P.L.186-2006, SEC.4.
IC 36-1.5-4-21
Modifications to reorganization plan
Sec. 21. Any modifications in a plan of reorganization that are adopted by a legislative body of a reorganizing political subdivision must be adopted by the legislative body of each of the reorganizing political subdivisions before the modifications are effective.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-22
Action by legislative bodies on revised reorganization plan
Sec. 22. The legislative body of each reorganizing political subdivision shall take any of the actions described in section 20 of this chapter on a revised plan of reorganization submitted by a reorganization committee and each resolution modifying a plan of reorganization or revised plan of reorganization in the same manner as the legislative body may take action on the initially submitted plan of reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-23
Certification by legislative bodies of final action
Sec. 23. The legislative body of a reorganizing political subdivision shall certify the legislative body's final action on a plan of reorganization or revised plan of reorganization, as modified by the legislative body, in the manner prescribed by the department of local government finance, to the following:
(1) The chair of the reorganization committee.
(2) The clerk of each reorganizing political subdivision.
(3) The county fiscal officer of each county in which a reorganizing political subdivision is located.
(4) The county recorder of each county in which a reorganizing political subdivision is located.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-23.5
Failure to adopt reorganization plan; petition requesting a public question
Sec. 23.5. The following apply if the legislative bodies of all political subdivisions that have been presented with a plan of reorganization under section 18(d) of this chapter have not adopted a plan of reorganization, either as presented by the reorganization committee or as modified by all of the political subdivisions, within one (1) year after the initial plan of reorganization is presented:
(1) Not later than one (1) month after the end of the one (1) year period in which the legislative bodies must adopt a plan of reorganization, the reorganization committee shall submit a final plan of reorganization to the legislative bodies of the political subdivisions.
(2) Not later than one (1) month after receiving the final plan of reorganization under subdivision (1), each of the legislative

bodies must:
(A) hold a hearing on the final plan of reorganization; and
(B) adopt either a resolution approving the final plan of reorganization or a resolution rejecting the final plan of reorganization.
If a legislative body does not adopt a resolution under this subdivision within the one (1) month period, the failure to adopt a resolution is considered to be an approval of the final plan of reorganization.
(3) If a legislative body adopts a resolution approving the final plan of reorganization, the legislative body shall certify its approval under section 23 of this chapter.
(4) If any of the legislative bodies adopts a resolution rejecting the final plan of reorganization, the registered voters of a political subdivision in which the final plan of reorganization was rejected by a legislative body under subdivision (2) may submit a petition to the clerk of the circuit court approving the final plan of reorganization and requesting that a public question be held on the final plan of reorganization. The petition must be submitted not later than one hundred eighty (180) days after the legislative body voted to reject the final plan of reorganization. If the petition is signed by at least ten percent (10%) of the voters of the political subdivision, as determined by the vote cast in the political subdivision for secretary of state at the most recent general election:
(A) the political subdivision is considered to have approved the holding of the public question on the final plan of reorganization, notwithstanding the vote by the legislative body rejecting the final plan of reorganization; and
(B) the clerk of the circuit court shall certify approval of the final plan of the reorganization and the holding of the public question in the manner specified in section 23 of this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-24
Filing of reorganization plan
Sec. 24. The legislative body of the reorganizing political subdivision with the largest population shall provide for a certified copy of the plan of reorganization to be filed with each of the following at the same time certifications are made under section 23 of this chapter:
(1) The county recorder of each county in which a reorganizing political subdivision is located.
(2) The department of local government finance.
(3) If any of the reorganizing political subdivisions is a school corporation, the department of education.
(4) If the plan of reorganization changes any election district or abolishes an elected office, the clerk of the circuit court in each county affected by the election district or elected office. As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-25
Recording of certifications and reorganization plan by county recorder
Sec. 25. Each county recorder receiving a certification under section 23 of this chapter, either from the legislative body of a political subdivision or from a clerk of the circuit court after a petition process under section 23.5 of this chapter in a political subdivision, shall record the certification and the plan of reorganization in the records of the county recorder without charge.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-26
Notification of county election board upon receipt of certifications from all reorganizing political subdivisions; public question
Sec. 26. When a county recorder has received certifications under this chapter from all of the reorganizing political subdivisions, either from the legislative body of a political subdivision or from a clerk of the circuit court after a petition process under section 23.5 of this chapter in a political subdivision, the county recorder shall notify the county election board of each county in which a reorganizing political subdivision is located that a public question on a plan of reorganization is eligible to be placed on the ballot for consideration of the voters of each of the reorganizing political subdivisions or (in the case of a reorganization described in section 1(a)(9) of this chapter) for consideration by the voters of the entire county.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-27
County election board placing public question on ballot
Sec. 27. After the county recorder of each county in which reorganizing political subdivisions are located has notified the county election board that a public question on a plan of reorganization is eligible to be placed on the ballot, the county election board shall place the public question on the ballot in accordance with IC 3-10-9 on the first regularly scheduled general election or municipal election (excluding any primary elections) that will occur in all of the precincts of the reorganizing political subdivisions at least sixty (60) days after the required notices are received.
As added by P.L.186-2006, SEC.4. Amended by P.L.113-2010, SEC.111.

IC 36-1.5-4-28
Form of public question
Sec. 28. A public question under this chapter shall be placed on the ballot in all of the precincts that are located in the reorganizing political subdivisions in substantially the following form:
"Shall _________ (insert name of political subdivision) and _________ (insert name of political subdivision) reorganize as

a single political subdivision?".
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-29
Application of IC 3
Sec. 29. IC 3 applies to the election at which a public question under this chapter is considered.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-30
Certification by circuit court clerk of results of public question
Sec. 30. (a) Except as provided in subsection (b), at the same time that election results are certified under IC 3, the circuit court clerk of each of the counties in which a public question under this chapter is on the ballot shall jointly issue, in the form prescribed by the state election board, a certificate declaring whether the public question is approved or rejected by a majority of the voters voting on the public question in each of the reorganizing political subdivisions. In addition to any other requirements in IC 3 concerning filing of the certification, the certification shall be sent to each of the following:
(1) The clerk of each of the reorganizing political subdivisions.
(2) The county auditor of each county in which a reorganizing political subdivision is located.
(3) The county recorder of each county in which a reorganizing political subdivision is located.
(4) The state board of accounts.
(5) The department of local government finance.
(6) The department of state revenue.
(7) The budget agency.
(8) If any of the reorganizing political subdivisions is a school corporation, the department of education.
(b) In the case of a public question on a reorganization described in section 1(a)(9) of this chapter:
(1) the public question on a plan of reorganization shall be placed on the ballot for consideration by the voters of the entire county;
(2) the vote on the public question by the voters of the entire county shall be tabulated;
(3) if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold, the vote on the public question by the voters of:
(A) each reorganizing municipality; and
(B) the county (excluding the voters of the reorganizing municipalities);
shall be tabulated separately; and
(4) the circuit court clerk shall issue, in a form prescribed by the state election board, separate certificates regarding whether the public question is approved or rejected by the voters of:
(A) the entire county; (B) each reorganizing municipality (if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold); and
(C) the county, excluding the voters of the reorganizing municipalities (if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold);
voting on the public question.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-31
Recording of certification from circuit court clerk
Sec. 31. Each county recorder receiving a certification from a circuit court clerk under section 30 of this chapter shall file the certification without charge with the plan of reorganization recorded under section 25 of this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-32
Approval of public question
Sec. 32. (a) This subsection does not apply to a reorganization described in section 1(a)(9) of this chapter. A reorganization as specified in the plan of reorganization is approved if a majority of the voters in each reorganizing political subdivision voting on the public question approve the public question on the reorganization. The vote of voters of a reorganizing political subdivision (for example, a city) who also are voters in a second reorganizing political subdivision (for example, a township) that is geographically larger than the first political subdivision and that includes the territory of the first political subdivision shall be included only in the tally of votes for the first reorganizing political subdivision in which the voters reside.
(b) This subsection applies only to a reorganization described in section 1(a)(9) of this chapter. The reorganization is approved only if:
(1) the percentage of voters voting on the public question who vote, on a countywide basis, in favor of the proposed reorganization is at least equal to the countywide vote approval percentage specified in the final reorganization plan;
(2) if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold, the percentage of voters of the county (excluding the voters of the reorganizing municipalities) voting on the public question who vote against the reorganization is less than the rejection threshold included in the final reorganization plan; and
(3) if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold, the percentage of voters of each reorganizing municipality voting on the public

question who vote against the reorganization is less than the rejection threshold included in the final reorganization plan.
If the reorganization is not approved, the reorganization is terminated. If the legislative bodies of the reorganizing political subdivisions have agreed that the vote in the public question shall be conducted with a rejection threshold, then in tabulating the votes under subdivisions (2) and (3), the vote of voters of a reorganizing municipality who also are voters in the county shall be included only in the tally of votes for the municipality in which the voters reside.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-33
Termination of reorganization if public question not approved
Sec. 33. Except in the case of a reorganization described in section 1(a)(9) of this chapter, if a reorganization is not approved by the majority of the voters in each reorganizing political subdivision voting on the public question, the reorganization is terminated. A political subdivision in which voters of the political subdivision approved the reorganization may continue with a reorganization with another political subdivision in which the reorganization was approved only if a new plan of reorganization is approved by the voters of each political subdivision in the manner provided by this chapter. The reorganization committee shall adopt a plan to specify how matters related to the termination of the reorganization shall be handled.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-34
Reorganization according to reorganization plan if public question approved
Sec. 34. (a) This section applies if:
(1) in the case of a reorganization that is not described in section 1(a)(9) of this chapter, the majority of the voters of each of the reorganizing political subdivisions voting on the public question approve the public question concerning the reorganization; or
(2) in the case of a reorganization described in section 1(a)(9) of this chapter, the reorganization is approved as set forth in section 32(b) of this chapter.
(b) The political subdivisions are reorganized in the form and under the conditions specified by the legislative bodies of the reorganizing political subdivisions in the plan of reorganization filed with the county recorder under this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-35
Appointment of town precinct boards
Sec. 35. (a) This section applies to an initial election:
(1) of the members of a governing body or officers that are elected by the voters for a reorganized political subdivision that: (A) is a town; and
(B) has town boundaries that encompass part of another town that was part of the reorganization;
(2) that is conducted before the reorganization takes effect; and
(3) to which IC 3-10-7-1 applies.
(b) The members of each precinct board shall be jointly appointed by the town election boards of each of the reorganizing political subdivisions.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-36
Initial election of officials of reorganized political subdivision
Sec. 36. (a) This section applies if section 5 of this chapter requires an election for a reorganization to become effective.
(b) At the next:
(1) general election, if:
(A) the reorganized political subdivision is not a municipality or a school corporation; or
(B) the reorganized political subdivision results from a reorganization including a county and at least one (1) municipality;
(2) municipal election, if the reorganized political subdivision is a municipality; or
(3) primary or general election, as specified in an election plan adopted in substantially identical resolutions by the legislative body of each of the participating political subdivisions if the reorganized political subdivision is a school corporation;
after the voters approve a reorganization, one (1) set of officers for the reorganized political subdivision having the combined population of the reorganizing political subdivisions shall be elected by the voters in the territory of the reorganized political subdivision as prescribed by statute.
(c) In the election described in subsection (b):
(1) one (1) member of the legislative body of the reorganized political subdivision shall be elected from each election district established by the reorganizing political subdivisions in substantially identical resolutions adopted by the legislative body of each of the reorganizing political subdivisions; and
(2) the total number of at large members shall be elected as prescribed by statute for the reorganized political subdivision.
(d) If appointed officers are required in the reorganized political subdivision, one (1) set of appointed officers shall be appointed for the reorganized political subdivision. The appointments shall be made as required by statute for the reorganized political subdivision. Any statute requiring an appointed officer to reside in the political subdivision where the appointed officer resides shall be treated as permitting the appointed officer to reside in any part of the territory of the reorganized political subdivision.
As added by P.L.186-2006, SEC.4. Amended by P.L.113-2010, SEC.112.
IC 36-1.5-4-37
Change of boundaries
Sec. 37. The legislative bodies of the reorganizing political subdivisions and an adjacent political subdivision may change the boundaries of the reorganized political subdivision by adopting substantially identical resolutions clearly describing the boundary changes. The resolutions must be filed as required by law for a boundary change for the reorganized political subdivision and may not provide for a territory that is smaller than the territory permitted by law for any of the political subdivisions. If the law establishes additional procedures for the annexation or disannexation of the territory of a political subdivision, the political subdivisions changing boundaries must comply with the annexation or disannexation procedures required by law.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-38
Powers of reorganized political subdivision
Sec. 38. A reorganized political subdivision has the powers granted by statute to a political subdivision of the same type as the reorganized political subdivision. However, if authorized by the plan of reorganization approved by the voters in a public question under this chapter, the reorganized political subdivision will exercise a power or have the officers or number of offices that a statute would have permitted any of the reorganizing political subdivisions to have.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-39
Exercise of powers of reorganizing political subdivisions
Sec. 39. If a law does not permit the reorganized political subdivision to exercise generally throughout the territory of the reorganized political subdivision a power that any of the reorganizing political subdivisions had before the reorganization, the reorganized political subdivision may exercise the power outside the original territory of the reorganizing political subdivision only by following the laws applicable to the expansion of the service area of the reorganizing political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-40
Debt; pension obligations
Sec. 40. The following apply in the case of a reorganization under this article:
(1) Indebtedness that was incurred by a political subdivision before the reorganization:
(A) may not be imposed on taxpayers that were not responsible for payment of the indebtedness before the reorganization; and
(B) must be paid by the taxpayers that were responsible for payment of the indebtedness before the reorganization. (2) Pension obligations existing as of the effective date of the reorganization:
(A) may not be imposed on taxpayers that were not responsible for payment of the pension obligations before the reorganization; and
(B) must be paid by the taxpayers that were responsible for payment of the pension obligations before the reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-41
Pension fund membership
Sec. 41. (a) Notwithstanding any other law, an individual:
(1) who is employed as a firefighter or a police officer by a political subdivision that is reorganized under this article;
(2) who is a member of the 1977 fund before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes an employee of the fire department, police department, or county police department of the reorganized political subdivision;
remains a member of the 1977 fund without being required to meet the requirements under IC 36-8-8-19 and IC 36-8-8-21. The firefighter or police officer shall receive credit for any service as a member of the 1977 fund before the reorganization to determine the firefighter's or police officer's eligibility for benefits under IC 36-8-8.
(b) Notwithstanding any other law, an individual:
(1) who is employed as a firefighter by a political subdivision that is reorganized under this article;
(2) who is a member of the 1937 fund before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes an employee of the fire department of the reorganized political subdivision;
remains a member of the 1937 fund. The firefighter shall receive credit for any service as a member of the 1937 fund before the reorganization to determine the firefighter's eligibility for benefits under IC 36-8-7.
(c) Notwithstanding any other law, an individual:
(1) who is employed as a member of a county police department by a political subdivision that is reorganized under this article;
(2) who is a member of the sheriff's pension trust before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes a law enforcement officer of the reorganized political subdivision;
remains a member of the sheriff's pension trust. The individual shall receive credit for any service as a member of the sheriff's pension trust before the reorganization to determine the individual's eligibility for benefits under IC 36-8-10.
(d) Notwithstanding any other law, an individual:
(1) who is employed as a police officer by a political subdivision that is reorganized under this article; (2) who is a member of the 1925 fund or 1953 fund before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes an employee of the police department or county police department of the reorganized political subdivision;
remains a member of the 1925 fund or 1953 fund. The police officer shall receive credit for any service as a member of the 1925 fund or 1953 fund before the reorganization to determine the police officer's eligibility for benefits under IC 36-8-6 or IC 36-8-7.5.
(e) Notwithstanding any other law, an individual:
(1) who is employed by a political subdivision that is reorganized under this article;
(2) who is a member of the pre-1996 account (as defined in IC 5-10.4-1-12) before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes an employee of the reorganized political subdivision in a position that qualifies the individual for service credit in the Indiana state teachers' retirement fund;
remains a member of the pre-1996 account.
As added by P.L.186-2006, SEC.4. Amended by P.L.2-2007, SEC.383.

IC 36-1.5-4-42
Transfer of functions of elected office
Sec. 42. If the functions of an elected office are transferred to another elected office by a reorganization under this article, any law, rule, or agreement that requires or permits an action by an elected officer shall be treated after the functions of the elected officer are transferred as referring to the elected officer to which the functions have been transferred by the reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-43
Termination of reorganization; restoration of reorganizing political subdivisions
Sec. 43. The legislative body or voters of a reorganized political subdivision may terminate a reorganization or restore one (1) or more of the reorganizing political subdivisions participating in a reorganization in the same manner that a reorganization may be initiated under this chapter. If the voters in the reorganized political subdivision approve a public question approving termination of the reorganization or restoration of a reorganizing political subdivision, the reorganized political subdivision shall terminate the reorganization and restore the reorganizing political subdivisions in the same manner as a reorganization is completed under this chapter.
As added by P.L.186-2006, SEC.4.



CHAPTER 5. COOPERATIVE AGREEMENTS AND TRANSFERS OF RESPONSIBILITIES

IC 36-1.5-5-2
Required elements of cooperative agreements
Sec. 2. (a) A cooperative agreement under this chapter must provide at least for the following:
(1) Its duration.
(2) Its purpose.
(3) The manner of financing, staffing, and supplying any joint undertaking and of establishing and maintaining a budget for any joint undertaking that is the subject of the cooperative agreement.
(4) The methods that may be employed in accomplishing the partial or complete termination of the cooperative agreement and for disposing of property upon partial or complete termination of the cooperative agreement.
(5) The manner in which the cooperative agreement is to be administered.
(6) The manner of acquiring, holding, and disposing of real and personal property that is the subject of the cooperative agreement.
(b) A cooperative agreement may include any condition or term that is necessary or appropriate.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-3
Transfer of functions of employee, department, or elected office
Sec. 3. (a) The cooperative agreement may transfer the functions of an employee or a department of a political subdivision, including an elected office, to another employee or department of any political subdivision that has entered into the cooperative agreement.
(b) The functions of an elected office may be transferred only to another elected office.
(c) The cooperative agreement may provide for the abolishment of an elected office that is not required by the Constitution of the State of Indiana.
As added by P.L.186-2006, SEC.4.
IC 36-1.5-5-4
Sharing of services of employees
Sec. 4. A political subdivision may enter into a cooperative agreement with an entity to share the services of an employee employed by any party to the agreement.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-5
Appropriation and pledge of revenues
Sec. 5. A cooperative agreement may provide that a political subdivision:
(1) may appropriate and pledge any legally available revenues to the payment of the bonds, leases, or other obligations of another political subdivision that is a party to the cooperative agreement; and
(2) will appropriate legally available revenues for any other payment under the cooperative agreement;
if the political subdivision's fiscal body finds that it is necessary, desirable, and in the best interests of the residents of that political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-6
Limit on actions under cooperative agreement
Sec. 6. (a) A cooperative agreement may not permit an entity or another instrumentality established to administer the cooperative agreement to take any action that at least one (1) of the parties to the cooperative agreement could not carry out on its own.
(b) A cooperative agreement may permit the transfer of money from one (1) fund of a political subdivision for a use authorized by the cooperative agreement.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-7
Effective date of cooperative agreement transferring functions of elected office
Sec. 7. (a) A cooperative agreement transferring the functions of an elected office becomes effective only at the end of the term of the incumbent that holds the office.
(b) Any law, rule, or agreement that requires or permits an action by an employee or elected officer after the functions of the employee or elected officer are transferred shall be treated as referring to the employee or elected officer to which the functions have been transferred by the cooperative agreement.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-8
Adjustment of property tax levies, property tax rates, and budgets
Sec. 8. The department of local government finance shall adjust as necessary tax rates, tax levies, and budgets of political

subdivisions that enter into a cooperative agreement under this chapter in the same manner as tax rates, tax levies, and budgets are adjusted under IC 36-1.5-3 for reorganizing political subdivisions.
As added by P.L.186-2006, SEC.4.






ARTICLE 2. GOVERNMENT OF COUNTIES GENERALLY

CHAPTER 1. DIVISION OF STATE INTO COUNTIES

IC 36-2-1-2
Changing boundaries; transfer of territory; petition; signatures; election; order
Sec. 2. (a) If the resident voters in a specified territory in two (2) or more contiguous counties desire to change the boundaries of their respective counties, they may file a petition with the executives of their respective counties requesting that the territory be transferred. The petition must:
(1) be signed by at least the number of voters resident in the territory requested to be transferred required to place a candidate on the ballot under IC 3-8-6-3;
(2) contain a clear, distinct description of the requested boundary change; and
(3) not propose to decrease the area of any county below four hundred (400) square miles in compliance with Article 15, Section 7 of the Constitution of the State of Indiana.
(b) Whenever a petition under subsection (a) is filed with a county executive, the executive shall determine, at its first meeting after the petition is filed:
(1) whether the signatures on the petition are genuine; and
(2) whether the petition complies with subsection (a).
(c) If the determinations under subsection (b) are affirmative, the executive shall certify the question to the county election board of each affected county. The county election boards shall jointly order a special election to be held, scheduling the election so that the election is held on the same date in each county interested in the change, but not later than thirty (30) days and not on the same date as a general election. The election shall be conducted under IC 3-10-8-6. All voters of each interested county are entitled to vote on the question. The question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall the boundaries of __________ County and ____________ County change?".
(d) After an election under subsection (c), the clerk of each county shall make a certified copy of the election returns and not later than five (5) days after the election file the copy with the auditor of the county. The auditor shall, not later than five (5) days after the filing of the returns in the auditor's office, make a true and complete copy of the returns, certified under the auditor's hand and seal, and deposit the copy with the auditor of every other county interested in the change.
(e) After copies have been filed under subsection (d), the auditor of each county shall call a meeting of the executive of the county,

which shall examine the returns. If a majority of the voters of each interested county voted in favor of change, the executive shall:
(1) enter an order declaring their boundaries to be changed as described in the petition; and
(2) if the county has received territory from the transfer, adopt revised descriptions of:
(A) county commissioner districts under IC 36-2-2-4; and
(B) county council districts under IC 36-2-3-4;
so that the transferred territory is assigned to at least one (1) county commissioner district and at least one (1) county council district.
(f) The executive of each county shall file a copy of the order described in subsection (e)(1) with:
(1) the office of the secretary of state; and
(2) the circuit court clerk of the county.
Except as provided in subsection (g), the transfer of territory becomes effective when the last county order is filed under this subsection.
(g) An order declaring county boundaries to be changed may not take effect during the year preceding a year in which a federal decennial census is conducted. An order that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(h) An election under this section may be held only once every three (3) years.
(i) Notwithstanding subsection (g) as that subsection existed on December 31, 2009, a boundary change that took effect January 2, 2010, because of the application of subsection (g), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without an amended order or any other additional action being required.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.5-1986, SEC.32; P.L.3-1987, SEC.541; P.L.5-1989, SEC.85; P.L.12-1995, SEC.126; P.L.3-1997, SEC.450; P.L.2-1998, SEC.82; P.L.123-2000, SEC.1; P.L.113-2010, SEC.113.

IC 36-2-1-3
Order declaring boundaries to be changed; effect
Sec. 3. An order made under section 2(e) of this chapter operates to transfer the detached territory, and all persons and property in that territory, to the jurisdiction of the county to which it is attached for all judicial purposes, either civil or criminal.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-4
Taxation; indebtedness existing in interested counties
Sec. 4. If any indebtedness exists in either, both, or all of the interested counties, the fiscal body of the county shall levy, from year to year, a tax upon the detached territory, by such a rate on all the taxable property in the detached district as is necessary to

liquidate and pay the indebtedness of the county from which the territory was detached until the indebtedness is fully paid. The rate may not exceed that levied on the county so indebted. The auditor of each of the affected counties shall certify the rate so levied to the auditor of the county to which the territory was attached, which auditor shall place that rate on the tax duplicate of his county, and the treasurer of that county shall collect the tax, and, on demand of the treasurer of the proper county, shall pay over the revenue as other monies are paid out.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-5
Tax list; detached territory
Sec. 5. The executives of the affected counties shall order the auditors of their respective counties to make out a true and complete copy of all the property listed for taxation, either real, personal, or mixed, and all the names that appear upon the tax duplicates of their respective counties embraced within the detached territory, and to transmit the copy to the auditor of the county to which the territory is attached, for the purpose of taxation.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-6
Deeds and mortgages of real property in detached territory; copies; filing; evidence
Sec. 6. (a) The executive of a county from which territory is detached shall procure a suitable book and order the recorder of the county to copy in it, from the records in his office, all deeds and mortgages of real property in the detached territory that have been recorded.
(b) The copies made under subsection (a) shall be filed with the recorder of the county to which the territory is attached. If a copy made under subsection (a) is certified by the recorder who copied it as a true and complete copy of the instrument recorded in his office, it shall be admitted as evidence with the same force as the original record.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-7
Effect of change in boundaries; officers in office; pending actions in court; taxes due; court orders
Sec. 7. (a) All officers within the detached territory continue in office until replaced by qualified successors.
(b) A change in county boundaries does not affect any action pending in any court. All taxes due the state or county at the time of a boundary change shall be collected in the same manner as if the affected territory had not been detached.
(c) All court orders and judgments entered before a change in county boundaries remain in force until finally satisfied or settled.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-1-8
Revised descriptions of changed boundaries; filing
Sec. 8. (a) Whenever the boundaries of a county are changed, the surveyor shall file a revised description of the boundaries of the county with the office of the secretary of state not later than thirty (30) days after the change takes effect.
(b) The office of the secretary of state shall maintain an accurate file of the boundary descriptions filed under this section.
As added by Acts 1980, P.L.125, SEC.12. Amended by P.L.5-1989, SEC.86; P.L.3-1997, SEC.451; P.L.123-2000, SEC.2.

IC 36-2-1-9
Territory not included in any county
Sec. 9. If any territory in Indiana is not included in one (1) of the counties established under this chapter, the territory is included in the county that:
(1) is contiguous to that territory; and
(2) contains the least population of all counties contiguous to that territory.
As added by P.L.3-1993, SEC.254.

IC 36-2-1-10
Territory included in more than one county
Sec. 10. If any territory in Indiana is included in more than one (1) of the counties established under this chapter, the territory is included in the county that:
(1) is one (1) of the counties in which the territory is described under section 1 of this chapter;
(2) is contiguous to that territory; and
(3) contains the least population of all counties contiguous to that territory.
As added by P.L.3-1993, SEC.255.



CHAPTER 2. COUNTY EXECUTIVE

IC 36-2-2-2
Board of commissioners to be county executive
Sec. 2. The three (3) member board of commissioners of a county elected under this chapter is the county executive. In the name of "The Board of Commissioners of the County of ________" the executive shall transact the business of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-3
Election of executive; terms
Sec. 3. (a) The executive shall be elected under IC 3-10-2-13 by the voters of the county. The number of members to be elected to the executive alternates between one (1) and two (2) at succeeding general elections.
(b) The term of office of a member of the executive is four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.5-1986, SEC.33.

IC 36-2-2-4
Division of county into districts; membership, duties, and compensation of county redistricting commission; single-member district criteria
Sec. 4. (a) This subsection does not apply to a county having a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
The executive shall divide the county into three (3) districts that are composed of contiguous territory and are reasonably compact. The district boundaries drawn by the executive must not cross precinct boundary lines and must divide townships only when a division is clearly necessary to accomplish redistricting under this section. If necessary, the county auditor shall call a special meeting of the executive to establish or revise districts.
(b) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). A county redistricting commission shall

divide the county into three (3) single-member districts that comply with subsection (d). The commission is composed of:
(1) the members of the Indiana election commission;
(2) two (2) members of the senate selected by the president pro tempore, one (1) from each political party; and
(3) two (2) members of the house of representatives selected by the speaker, one (1) from each political party.
The legislative members of the commission have no vote and may act only in an advisory capacity. A majority vote of the voting members is required for the commission to take action. The commission may meet as frequently as necessary to perform its duty under this subsection. The commission's members serve without additional compensation above that provided for them as members of the Indiana election commission, the senate, or the house of representatives.
(c) This subsection applies to a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000). The executive shall divide the county into three (3) single-member districts that comply with subsection (d).
(d) Single-member districts established under subsection (b) or (c) must:
(1) be compact, subject only to natural boundary lines (such as railroads, major highways, rivers, creeks, parks, and major industrial complexes);
(2) contain, as nearly as is possible, equal population; and
(3) not cross precinct lines.
(e) A division under subsection (a), (b), or (c) shall be made:
(1) during the first year after a year in which a federal decennial census is conducted; and
(2) when the county adopts an order declaring a county boundary to be changed under IC 36-2-1-2.
(f) A division under subsection (a), (b), or (c) may be made in any odd-numbered year not described in subsection (e).
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.13; Acts 1981, P.L.11, SEC.136; Acts 1981, P.L.17, SEC.6; P.L.10-1988, SEC.236; P.L.13-1988, SEC.13; P.L.5-1989, SEC.87; P.L.12-1992, SEC.150; P.L.2-1996, SEC.287; P.L.122-2000, SEC.20; P.L.230-2005, SEC.82; P.L.119-2012, SEC.179.

IC 36-2-2-4.5
Territory not included in any district
Sec. 4.5. (a) If any territory in a county is not included in one (1) of the districts established under section 4 of this chapter, the territory is included in the district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to that territory.
(b) If any territory in any county is included in more than one (1)

of the districts established under section 4 of this chapter, the territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the ordinance adopted under section 4 of this chapter;
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
As added by P.L.3-1993, SEC.256.

IC 36-2-2-4.7
Ordinance to divide county into districts
Sec. 4.7. (a) Whenever the executive divides the county into districts under section 4 of this chapter, the executive shall adopt an ordinance.
(b) The executive shall file a copy of an ordinance adopted under subsection (a) with the circuit court clerk.
As added by P.L.3-1993, SEC.257.

IC 36-2-2-5 Version a
Eligibility; forfeiture of office; number elected
Note: This version of section effective until 4-1-2012. See also following version of this section, effective 4-1-2012.
Sec. 5. (a) To be eligible for election to the executive, a person must meet the qualifications prescribed by IC 3-8-1-21.
(b) A member of the executive must reside within:
(1) the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana; and
(2) the district from which the member was elected.
(c) If the person does not remain a resident of the county and district after taking office, the person forfeits the office. The county fiscal body shall declare the office vacant whenever a member of the executive forfeits office under this subsection.
(d) In a county having a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than two hundred thousand (200,000) but less than three hundred thousand (300,000);
one (1) member of the executive shall be elected by the voters of each of the three (3) single-member districts established under section 4(b) or 4(c) of this chapter. In other counties, all three (3) members of the executive shall be elected by the voters of the whole county.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.137; Acts 1981, P.L.17, SEC.7; P.L.5-1986, SEC.34; P.L.3-1987, SEC.542; P.L.12-1992, SEC.151; P.L.14-2004, SEC.192; P.L.225-2011, SEC.90; P.L.90-2012, SEC.4.

IC 36-2-2-5 Version b
Eligibility; forfeiture of office; number elected
Note: This version of section effective 4-1-2012. See also

preceding version of this section, effective until 4-1-2012.
Sec. 5. (a) To be eligible for election to the executive, a person must meet the qualifications prescribed by IC 3-8-1-21.
(b) A member of the executive must reside within:
(1) the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana; and
(2) the district from which the member was elected.
(c) If the person does not remain a resident of the county and district after taking office, the person forfeits the office. The county fiscal body shall declare the office vacant whenever a member of the executive forfeits office under this subsection.
(d) In a county having a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000);
one (1) member of the executive shall be elected by the voters of each of the three (3) single-member districts established under section 4(b) or 4(c) of this chapter. In other counties, all three (3) members of the executive shall be elected by the voters of the whole county.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.137; Acts 1981, P.L.17, SEC.7; P.L.5-1986, SEC.34; P.L.3-1987, SEC.542; P.L.12-1992, SEC.151; P.L.14-2004, SEC.192; P.L.225-2011, SEC.90; P.L.90-2012, SEC.4; P.L.119-2012, SEC.180.

IC 36-2-2-6
Meetings
Sec. 6. The executive shall hold a regular meeting at least once each month and at other times as needed to conduct all necessary business. Dates of regular meetings shall be established by resolution at the first meeting in January of each year.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.138; Acts 1981, P.L.17, SEC.8; P.L.341-1983, SEC.1.

IC 36-2-2-7
Disqualification of executive in quasi-judicial proceeding; appointment of special members
Sec. 7. (a) If the executive finds that two (2) or more of its members are disqualified from acting in a quasi-judicial proceeding, the disqualified members shall cease to act in that proceeding. Within ten (10) days after the finding, the county auditor shall send a certified copy of the record of the proceeding to the judge of the circuit court for the county. If the judge affirms the disqualification of the members of the executive, he shall appoint disinterested and competent persons to serve as special members of the executive in the proceeding.
(b) A person who consents to serve as a special member of the executive must have the same qualifications as an elected member of

the executive. His appointment and oath shall be filed with the county auditor and entered on the records of the executive, and he may act with the other members of the executive conducting the proceeding until a final determination is reached.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-8
Special meeting; notice
Sec. 8. (a) If the public interest requires a special meeting of the executive, such a meeting may be called by a member of the executive or by:
(1) the county auditor;
(2) the county clerk, if the office of county auditor is vacant; or
(3) the county recorder, if the offices of county auditor and county clerk are both vacant.
(b) An officer calling a special meeting of the executive shall give at least six (6) days notice of the meeting unless the meeting is called to deal with an emergency under IC 5-14-1.5-5. The notice must include a specific statement of the purpose of the meeting, and the executive may not conduct any unrelated business at the meeting.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.14; Acts 1981, P.L.17, SEC.9.

IC 36-2-2-9
Location of meetings
Sec. 9. The executive may select a location other than the county courthouse for its meetings only if the courthouse is not suitable, is inconvenient, or has been replaced or supplemented by other buildings to house county government offices.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-10
Business day
Sec. 10. The executive shall keep its office open on each business day.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.139; P.L.255-1993, SEC.1.

IC 36-2-2-11
Records of official proceedings
Sec. 11. (a) The county auditor shall attend all meetings of, and record in writing the official proceedings of, the executive.
(b) If a copy of the executive's proceedings has been signed and sealed by the auditor and introduced into evidence in court, that copy is presumed to be an accurate record of the executive's proceedings.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-12
Appointments made by executive
Sec. 12. Appointments made by the executive shall be certified by

the county auditor, under the seal of the executive.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-13
County officer; employment; requisites; violation; offense; penalty
Sec. 13. (a) The executive may employ a person:
(1) to perform a duty required of a county officer by statute; or
(2) on a commission or percentage basis;
only if the employment is expressly authorized by statute or is found by the executive to be necessary to the public interest.
(b) If a person's employment under subsection (a) is not expressly authorized by statute, the contract for his employment must be filed with the circuit court for the county, and he must file his claims for compensation with that court. Any taxpayer may contest a claim under this section.
(c) A member of the executive who recklessly violates this section commits a Class C misdemeanor and forfeits his office.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-14
County administrator; appointment; power and duties; vacancy
Sec. 14. (a) The executive may appoint a county administrator to be the administrative head of the county under the supervision of the executive and to hold office at the pleasure of the executive. The executive may assign any office, position, or duties under its control to the administrator, and may by resolution withdraw any of the powers and duties assigned.
(b) Under the supervision of the executive and with its express authorization by resolution, the administrator may:
(1) assist in the administration and enforcement of policies and resolutions of the executive;
(2) supervise activities of county government subject to the control of the executive;
(3) attend meetings of the executive;
(4) recommend measures for adoption to the executive;
(5) prepare and submit reports that he considers advisable or that the executive requires;
(6) keep the executive fully advised on the financial condition of the county;
(7) prepare and submit a budget for each fiscal year; and
(8) perform other duties that the executive requests by resolution.
(c) If the administrator is absent from his office due to illness, death, vacation, resignation, or removal, the president of the executive, if any, or a qualified person appointed by the executive shall act as administrator until the administrator returns to his duties or the executive appoints a new administrator.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.140.
IC 36-2-2-15
Administration of oaths; enforcement powers of executive; execution of executive orders by county sheriff
Sec. 15. (a) The county auditor or a member of the executive may administer all oaths required by this chapter.
(b) The executive may:
(1) punish contempt by a fine of not more than three dollars ($3) or by imprisonment for not more than twenty-four (24) hours; and
(2) enforce its orders by attachment or other compulsory process.
(c) Fines assessed by the executive shall be executed, collected, and paid over in the same manner as other fines.
(d) The county sheriff or a county police officer shall attend the meetings of the executive, if requested by the executive, and shall execute its orders.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.15; P.L.131-1983, SEC.11.

IC 36-2-2-16
Accounts chargeable against county; sums for expenses
Sec. 16. The executive may:
(1) approve accounts chargeable against the county; and
(2) direct the raising of sums necessary for county expenses.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-17
Audit of accounts
Sec. 17. The executive may audit the accounts of officers who deal with money belonging to or appropriated for the benefit of the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.16.

IC 36-2-2-18
Annual settlement by executive and county treasurer
Sec. 18. At the regular meeting of the executive in January of each year, the executive and the county treasurer shall make a settlement for the preceding calendar year. A copy of the settlement sheet shall be copied in the order book of the executive.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-19
Annual statement of county's receipts and expenditures; posting and publication
Sec. 19. At its second regular meeting each year, the executive shall make an accurate statement of the county's receipts and expenditures during the preceding calendar year. The statement must include the name of and total compensation paid to each county officer, deputy, and employee. The executive shall post this

statement at the courthouse door and two (2) other places in the county and shall publish it in the manner prescribed by IC 5-3-1.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.17; P.L.64-1995, SEC.11; P.L.98-2000, SEC.19.

IC 36-2-2-20
County property; sale; acquisition; orders; ordinance
Sec. 20. The county executive may make orders concerning county property, including orders for:
(1) the sale of the county's public buildings and the acquisition of land in the county seat on which to build new public buildings; and
(2) the acquisition of land for a public square and the maintenance of that square.
However, a conveyance or purchase by a county of land having a value of one thousand dollars ($1,000) or more must be authorized by an ordinance of the county fiscal body fixing the terms and conditions of the transaction.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-21
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 36-2-2-22
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 36-2-2-23
County property; licenses, permits, or franchises for use; utilities; state consent
Sec. 23. (a) The executive may grant licenses, permits, or franchises for the use of county property if they:
(1) are not exclusive;
(2) are of a definite duration; and
(3) are assignable only with the consent of the executive.
(b) If a public utility or municipally owned or operated utility that carries on business outside the corporate boundaries of municipalities in the county is engaged in an activity substantially similar to that for which a license, permit, or franchise for the use of county property is sought, the executive may grant the license, permit, or franchise only with the consent of the utility regulatory commission. The commission may give its consent only if it determines, after a public hearing of all interested parties, that public necessity and convenience require the substantially similar activity.
(c) The provisions of this section that concern securing the consent of the utility regulatory commission do not apply to municipally owned or operated utilities.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.23-1988, SEC.117.
IC 36-2-2-24
County courthouse, jail, and public offices
Sec. 24. (a) The executive shall establish and maintain a county courthouse, county jail, and public offices for the county clerk, the county auditor, the county recorder, the county treasurer, the county sheriff, the county surveyor, and the county superintendent of schools.
(b) Offices for the surveyor and superintendent of schools must be in the courthouse or at the county seat.
(c) Offices for the sheriff may be located:
(1) in the courthouse;
(2) inside the corporate limits of the county seat; or
(3) outside the corporate limits of the county seat but within the limits of the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.65-1994, SEC.2.

IC 36-2-2-25
Notice, report, or statement; cost of publication; violation; offense
Sec. 25. Whenever publication of a notice, report, or statement of any kind is required and a county is liable for the cost of that publication, the executive may not make or pay for publication in more than one (1) newspaper unless publication in two (2) newspapers is required. A person who violates this section commits a Class C infraction.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-26
Repealed
(Repealed by Acts 1981, P.L.11, SEC.63.)

IC 36-2-2-27
Appeal of decision of executive; aggrieved party; person not party to proceeding; time limitation
Sec. 27. (a) A party to a proceeding before the executive who is aggrieved by a decision of the executive may appeal that decision to the circuit court for the county.
(b) A person who is not a party to a proceeding before the executive may appeal a decision of the executive only if he files with the county auditor an affidavit:
(1) specifically setting forth his interest in the matter decided; and
(2) alleging that he is aggrieved by the decision of the executive.
(c) An appeal under this section must be taken within thirty (30) days after the executive makes the decision by which the appellant is aggrieved.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-28 Appeal of decision of executive; appellant's bond; transcript of proceedings
Sec. 28. (a) An appellant under section 27 of this chapter must file with the county auditor a bond conditioned on due prosecution of the appeal. The bond is subject to approval by the auditor, and it must be in an amount sufficient to provide security for court costs.
(b) Within twenty (20) days after he receives the appeal bond, the auditor shall prepare a complete transcript of the proceedings of the executive related to the decision appealed from and shall deliver the transcript, all documents filed during the proceedings, and the appeal bond to the clerk of the circuit court.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-29
Appeal of decision of executive; docket; court decision
Sec. 29. (a) An appeal under section 27 of this chapter shall be docketed among the other causes pending in the circuit court and shall be tried as an original cause.
(b) A court may decide an appeal under section 27 of this chapter by:
(1) affirming the decision of the executive; or
(2) remanding the cause to the executive with directions as to how to proceed;
and may require the executive to comply with this decision.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-2-30
Employment of attorney to represent and advise executive
Sec. 30. (a) The executive may employ and fix the compensation of an attorney to represent and advise the executive.
(b) For the purposes of Section 9, Article 2 of the Constitution of the State of Indiana, employment by a county executive as an attorney does not constitute a lucrative office.
As added by P.L.137-1989, SEC.12.



CHAPTER 3. COUNTY FISCAL BODY

IC 36-2-3-2
County council to be county fiscal body
Sec. 2. (a) The seven (7) member county council elected under this chapter is the county fiscal body. The fiscal body shall act in the name of "The _________ County Council".
(b) Notwithstanding subsection (a), in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000), the county council has nine (9) members.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.142; P.L.12-1992, SEC.152; P.L.119-2012, SEC.181.

IC 36-2-3-3
Election of fiscal body; terms
Sec. 3. (a) The fiscal body shall be elected under IC 3-10-2-13. Except in a county having only single-member districts, members elected from districts and at large members, respectively, are to be elected in alternate, succeeding general elections under section 4 of this chapter. In a county having only single-member districts, the terms of the members are staggered as was provided by law before September 1, 1980.
(b) The term of office of a member of the fiscal body is four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.143; P.L.5-1986, SEC.35.

IC 36-2-3-4
Election of fiscal body; division of county into districts; single-member district criteria
Sec. 4. (a) This subsection does not apply to a county having a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
The county executive shall, by ordinance, divide the county into four (4) contiguous, single-member districts that comply with subsection (d). If necessary, the county auditor shall call a special meeting of the executive to establish or revise districts. One (1) member of the fiscal

body shall be elected by the voters of each of the four (4) districts. Three (3) at-large members of the fiscal body shall be elected by the voters of the whole county.
(b) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). The county redistricting commission established under IC 36-2-2-4 shall divide the county into seven (7) single-member districts that comply with subsection (d). One (1) member of the fiscal body shall be elected by the voters of each of these seven (7) single-member districts.
(c) This subsection applies to a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000). The fiscal body shall divide the county into nine (9) single-member districts that comply with subsection (d). Three (3) of these districts must be contained within each of the three (3) districts established under IC 36-2-2-4(c). One (1) member of the fiscal body shall be elected by the voters of each of these nine (9) single-member districts.
(d) Single-member districts established under subsection (a), (b), or (c) must:
(1) be compact, subject only to natural boundary lines (such as railroads, major highways, rivers, creeks, parks, and major industrial complexes);
(2) not cross precinct boundary lines;
(3) contain, as nearly as possible, equal population; and
(4) include whole townships, except when a division is clearly necessary to accomplish redistricting under this section.
(e) A division under subsection (a), (b), or (c) shall be made:
(1) during the first year after a year in which a federal decennial census is conducted; and
(2) when the county executive adopts an order declaring a county boundary to be changed under IC 36-2-1-2.
(f) A division under subsection (a), (b), or (c) may be made in any odd-numbered year not described in subsection (e).
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.144; Acts 1981, P.L.17, SEC.10; Acts 1981, P.L.5, SEC.2; P.L.10-1988, SEC.237; P.L.13-1988, SEC.14; P.L.5-1989, SEC.88; P.L.12-1992, SEC.153; P.L.122-2000, SEC.21; P.L.230-2005, SEC.83; P.L.119-2012, SEC.182.

IC 36-2-3-4.5
Territory not included in any district
Sec. 4.5. (a) If any territory in any county is not included in one (1) of the districts established under section 4 of this chapter, the territory is included in the district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to that territory.
(b) If any territory in any county is included in more than one (1) of the districts established under section 4 of this chapter, the

territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the ordinance adopted under section 4 of this chapter;
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
As added by P.L.3-1993, SEC.258.

IC 36-2-3-4.7
Ordinance for division of county into districts
Sec. 4.7. (a) Whenever the county executive or the county fiscal body divides the county into districts under section 4 of this chapter, the county executive or the county fiscal body shall adopt an ordinance.
(b) The county executive or the county fiscal body shall file a copy of an ordinance adopted under subsection (a) with the circuit court clerk.
As added by P.L.3-1993, SEC.259.

IC 36-2-3-5
Election of fiscal body; prerequisites; forfeiture of office
Sec. 5. (a) To be eligible to serve as a member of the fiscal body, a person must meet the qualifications prescribed by IC 3-8-1-22.
(b) A member of the fiscal body must reside within:
(1) the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana; and
(2) the district from which the member was elected, if applicable.
(c) A member who fails to comply with subsection (b) forfeits the office.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.145; Acts 1981, P.L.17, SEC.11; P.L.5-1986, SEC.36; P.L.3-1987, SEC.543; P.L.225-2011, SEC.91; P.L.90-2012, SEC.5.

IC 36-2-3-6
Election of president and president pro tempore; county auditor to serve as clerk; execution of orders by sheriff; employment of legal and administrative personnel
Sec. 6. (a) At its regular meeting required by section 7(b)(1) of this chapter, the fiscal body shall elect a president and president pro tempore from its members.
(b) The county auditor is the clerk of the fiscal body and shall:
(1) preserve the fiscal body's records in his office;
(2) keep an accurate record of the fiscal body's proceedings;
(3) record the ayes and nays on each vote appropriating money or fixing the rate of a tax levy; and
(4) record the ayes and nays on other votes when requested to do so by two (2) or more members.
(c) The county sheriff or a county police officer shall attend the meetings of the fiscal body, if requested by the fiscal body, and shall

execute its orders.
(d) The fiscal body may employ legal and administrative personnel necessary to assist and advise it in the performance of its functions and duties.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.18; Acts 1981, P.L.17, SEC.12; P.L.131-1983, SEC.12.

IC 36-2-3-7
Meetings; location; duties; special meetings; notice; emergency meetings
Sec. 7. (a) The fiscal body shall hold its meetings in the county seat, in the county auditor's office, or in another location provided by the county executive and approved by the fiscal body.
(b) The fiscal body:
(1) shall hold a regular meeting in January after its election, for the purpose of organization and other business;
(2) shall hold a regular meeting annually, as prescribed by IC 6-1.1-17, to adopt the county's annual budget and tax rate;
(3) may hold a special meeting under subsection (c) or (d); and
(4) in the case of a county subject to IC 36-2-3.5, shall hold meetings at a regularly scheduled time each month that does not conflict with the meetings of the county executive.
(c) A special meeting of the fiscal body may be called:
(1) by the county auditor or the president of the fiscal body; or
(2) by a majority of the members of the fiscal body.
At least forty-eight (48) hours before the meeting, the auditor, president, or members calling the meeting shall give written notice of the meeting to each member of the fiscal body and publish, at least one (1) day before the meeting, the notice in accordance with IC 5-3-1-4. This subsection does not apply to a meeting called to deal with an emergency under IC 5-14-1.5-5.
(d) If a court orders the county auditor to make an expenditure of county money for a purpose for which an appropriation has not been made, the auditor shall immediately call an emergency meeting of the fiscal body to discuss the matter. Notwithstanding subsection (c), the meeting must be held within three (3) working days of the receipt of the order by the auditor, and notice of the meeting day, time, and places is sufficient if:
(1) given by telephone to the members of the fiscal body; and
(2) given according to IC 5-14-1.5.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.19; Acts 1981, P.L.11, SEC.146; Acts 1981, P.L.17, SEC.13; Acts 1982, P.L.33, SEC.17.

IC 36-2-3-8
Adverse interest; forfeiture
Sec. 8. A member of the fiscal body who purchases a bond, order, claim, or demand against the county for less than its face value shall forfeit it to the county and may not enforce it by legal action.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-3-9
Expulsion of member of fiscal body; declaring seat of member vacant; procedure
Sec. 9. The fiscal body may:
(1) expel any member for violation of an official duty;
(2) declare the seat of any member vacant if he is unable or fails to perform the duties of his office; and
(3) adopt its own rules to govern proceedings under this section, but a two-thirds (2/3) vote is required to expel a member or vacate his seat.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-3-10
Employment of attorney to represent and advise fiscal body
Sec. 10. (a) The fiscal body may employ and fix the compensation of an attorney to represent and advise the fiscal body.
(b) For the purposes of Section 9, Article 2 of the Constitution of the State of Indiana, employment by a county fiscal body as an attorney does not constitute a lucrative office.
As added by P.L.137-1989, SEC.13.



CHAPTER 3.5. DIVISION OF POWERS OF CERTAIN COUNTIES

IC 36-2-3.5-2
Executive and legislative branches; separation of powers
Sec. 2. The powers of the county are divided between the executive and legislative branches of its government. A power belonging to one (1) branch of the county's government may not be exercised by the other branch.
As added by Acts 1981, P.L.11, SEC.147.

IC 36-2-3.5-3
Board of commissioners as executive; county council as legislative and fiscal body
Sec. 3. The board of commissioners elected under IC 36-2-2 is the county executive. The county council elected under IC 36-2-3 is the county legislative body as well as the county fiscal body.
As added by Acts 1981, P.L.11, SEC.147.

IC 36-2-3.5-4
Executive powers and duties
Sec. 4. (a) All powers and duties of the county that are executive or administrative in nature shall be exercised or performed by its executive, except to the extent that these powers and duties are expressly assigned to other elected officers.
(b) The executive shall:
(1) report the state of the county annually before March 1 to the county legislative body and to the people of the county;
(2) recommend annually before March 1 to the legislative body whatever action or program it considers necessary for the improvement of the county and the welfare of its residents;
(3) submit to the legislative body an annual budget in accordance with IC 36-2-5;
(4) establish the procedures to be followed by all county departments, offices, and agencies under its jurisdiction to the

extent these procedures are not expressly assigned to other elected officers;
(5) administer all statutes applicable to the county, and its ordinances and regulations, to the extent these matters are not expressly assigned to other elected officers;
(6) supervise the care and custody of all county property;
(7) supervise the collection of revenues and control all disbursements and expenditures, and prepare a complete account of all expenditures, to the extent these matters are not expressly assigned to other elected officers;
(8) review, analyze, and forecast trends for county services and finances, and programs of all county governmental entities, and report and recommend on these to the legislative body by March 15 each year;
(9) negotiate contracts for the county;
(10) make recommendations concerning the nature and location of county improvements, and provide for the execution of those improvements;
(11) supervise county administrative offices except for the offices of elected officers; and
(12) perform other duties and functions that are imposed on it by statute or ordinance.
(c) The executive may:
(1) order any agency under its jurisdiction to undertake any task for any other agency under its jurisdiction on a temporary basis, if necessary for the proper and efficient administration of county government;
(2) approve or veto ordinances passed by the legislative body, in the manner prescribed by IC 36-2-4-8; and
(3) establish and administer centralized budgeting, centralized personnel selection, and centralized purchasing.
As added by Acts 1981, P.L.11, SEC.147.

IC 36-2-3.5-5
Legislative powers and duties
Sec. 5. (a) All powers and duties of the county that are legislative in nature shall be exercised or performed by its legislative body.
(b) The legislative body may:
(1) establish the committees that are necessary to carry out its functions;
(2) employ legal and administrative personnel necessary to carry out its functions;
(3) pass all ordinances, orders, resolutions, and motions for the government of the county, in the manner prescribed by IC 36-2-4;
(4) receive gifts, bequests, and grants from public or private sources;
(5) conduct investigations into the conduct of county business for the purpose of correcting deficiencies and insuring adherence to law and county policies and regulations; and (6) establish, by ordinance, new county departments, divisions, or agencies whenever necessary to promote efficient county government.
As added by Acts 1981, P.L.11, SEC.147.

IC 36-2-3.5-6
Elections; stay upon failure to divide county into districts; court orders
Sec. 6. (a) A court may issue an order, before final hearing, to stay an election if there is sufficient evidence to withstand a motion for summary judgment that the county has not been divided into districts that comply with IC 36-2-2-4 or IC 36-2-3-4. A preliminary hearing on the question may be held upon the court's own motion.
(b) Final judgment on the merits in such a case shall be made within thirty (30) days of the stay of election order. If the redistricting is found not to be in compliance with law, the court shall retain jurisdiction and shall order the proper officials to submit within thirty (30) days a redistricting plan complying with law. If the proper officials fail to comply with the order, the court shall order the Indiana election commission to divide the county into districts in compliance with law.
As added by Acts 1981, P.L.11, SEC.147. Amended by P.L.2-1996, SEC.288.



CHAPTER 4. LEGISLATIVE PROCEDURES

IC 36-2-4-1
Application of chapter
Sec. 1. This chapter applies to all counties not having a consolidated city.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-2
Adoption of ordinance, order, resolution, or motion
Sec. 2. A county executive or county fiscal body adopting an ordinance, order, resolution, or motion for the government of the county or the transaction of county business must comply with this chapter.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.148.

IC 36-2-4-3
Quorum
Sec. 3. (a) A majority of all the elected members constitutes a quorum, except as provided by subsection (b).
(b) A county fiscal body may, by a two-thirds (2/3) vote, adopt a rule specifying that a certain number of members greater than a majority constitutes a quorum.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.149; Acts 1981, P.L.17, SEC.14.

IC 36-2-4-4
Majority vote; two-thirds vote
Sec. 4. (a) A requirement that an ordinance, resolution, or other action be passed by a majority vote means at least a majority vote of all the elected members.
(b) A requirement that an ordinance, resolution, or other action be passed by a two-thirds (2/3) vote means at least a two-thirds (2/3) vote of all the elected members.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-5
Majority vote required to pass ordinance Sec. 5. A majority vote is required to pass an ordinance, unless a greater vote is required by statute.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-6
Disagreements on question; continuance
Sec. 6. If only two (2) members of a county executive are present at a meeting of the executive, and they disagree on a question that is before the executive, the question shall be continued until the next meeting.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-7
Consent to pass ordinance; inapplicability to additional appropriations and zoning ordinances
Sec. 7. (a) This section does not apply to:
(1) an ordinance of a county fiscal body for additional appropriations; or
(2) a zoning ordinance or amendment to a zoning ordinance that is adopted under IC 36-7.
(b) Unanimous consent of the members present is required to pass an ordinance on the same day or at the same meeting at which it is introduced.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.335-1985, SEC.31.

IC 36-2-4-8
Adoption and effective date of ordinance, order, or resolution; requirements
Sec. 8. (a) An ordinance, order, or resolution is considered adopted when it is signed by the presiding officer. If required, an adopted ordinance, order, or resolution must be promulgated or published according to statute before it takes effect.
(b) An ordinance prescribing a penalty or forfeiture for a violation must, before it takes effect, be published once each week for two (2) consecutive weeks, according to IC 5-3-1. However, if such an ordinance is adopted by the legislative body of a county subject to IC 36-2-3.5 and there is an urgent necessity requiring its immediate effectiveness, it need not be published if:
(1) the county executive proclaims the urgent necessity; and
(2) copies of the ordinance are posted in three (3) public places in each of the districts of the county before it takes effect.
(c) The following apply in addition to the other requirements of this section:
(1) An ordinance or resolution passed by the legislative body of a county subject to IC 36-2-3.5 is considered adopted only if it is:
(A) approved by signature of a majority of the county executive;
(B) neither approved nor vetoed by a majority of the

executive, within ten (10) days after passage by the legislative body; or
(C) passed over the veto of the executive by a two-thirds (2/3) vote of the legislative body, within sixty (60) days after presentation of the ordinance or resolution to the executive.
(2) Subject to subsection (g), the legislative body of a county shall:
(A) subject to subdivision (3), give written notice to the department of environmental management not later than sixty (60) days before amendment or repeal of an environmental restrictive ordinance; and
(B) give written notice to the department of environmental management not later than thirty (30) days after passage, amendment, or repeal of an environmental restrictive ordinance.
(3) Upon written request by the legislative body, the department of environmental management may waive the notice requirement of subdivision (2)(A).
(4) An environmental restrictive ordinance passed or amended after 2009 by the legislative body must state the notice requirements of subdivision (2).
(5) The failure of an environmental restrictive ordinance to comply with subdivision (4) does not void the ordinance.
(d) After an ordinance or resolution passed by the legislative body of a county subject to IC 36-2-3.5 has been signed by the presiding officer, the county auditor shall present it to the county executive, and record the time of the presentation. Within ten (10) days after an ordinance or resolution is presented to it, the executive shall:
(1) approve the ordinance or resolution, by signature of a majority of the executive, and send the legislative body a message announcing its approval; or
(2) veto the ordinance or resolution, by returning it to the legislative body with a message announcing its veto and stating its reasons for the veto.
(e) This section (other than subsection (c)(2)) does not apply to a zoning ordinance or amendment to a zoning ordinance, or a resolution approving a comprehensive plan, that is adopted under IC 36-7.
(f) An ordinance increasing a building permit fee on new development must:
(1) be published:
(A) one (1) time in accordance with IC 5-3-1; and
(B) not later than thirty (30) days after the ordinance is adopted by the legislative body in accordance with IC 5-3-1; and
(2) delay the implementation of the fee increase for ninety (90) days after the date the ordinance is published under subdivision (1).
(g) The notice requirements of subsection (c)(2) apply only if the municipal corporation received under IC 13-25-5-8.5(f) written

notice that the department is relying on the environmental restrictive ordinance referred to in subsection (c)(2) as part of a risk based remediation proposal:
(1) approved by the department; and
(2) conducted under IC 13-22, IC 13-23, IC 13-24, IC 13-25-4, or IC 13-25-5.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.150; P.L.192-1984, SEC.1; P.L.335-1985, SEC.32; P.L.100-2003, SEC.1; P.L.78-2009, SEC.23; P.L.159-2011, SEC.44.

IC 36-2-4-9
Recording of ordinance; effect
Sec. 9. Within a reasonable time after an ordinance is adopted, the county auditor shall record it in a book kept for that purpose. The record must include the signature of the presiding officer and the attestation of the auditor. The record, or a certified copy of the record, is presumptive evidence that the ordinance was adopted and took effect.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-10
Meetings; rules
Sec. 10. A county executive or county fiscal body may adopt rules for the transaction of business at its meetings.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-11
Seal
Sec. 11. A county executive shall use a common seal.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 5. BUDGET PROCEDURES

IC 36-2-5-2
Taxation; appropriations
Sec. 2. (a) The county fiscal body shall fix:
(1) the rate of taxation for county purposes; and
(2) the rate of taxation for other purposes whenever the rate is not fixed by statute and is required to be uniform throughout the county.
(b) The county fiscal body shall appropriate money to be paid out of the county treasury, and money may be paid out of the treasury only under an appropriation made by the fiscal body, except as otherwise provided by law.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.151.

IC 36-2-5-3
Compensation of officers and employees; other payments; local health department; not applicable to community corrections programs
Sec. 3. (a) The county fiscal body shall fix the compensation of officers, deputies, and other employees whose compensation is payable from the county general fund, county highway fund, county health fund, county park and recreation fund, aviation fund, or any other fund from which the county auditor issues warrants for compensation. This includes the power to:
(1) fix the number of officers, deputies, and other employees;
(2) describe and classify positions and services;
(3) adopt schedules of compensation; and
(4) hire or contract with persons to assist in the development of schedules of compensation.
(b) Subject to subsection (e), the county fiscal body shall provide for a county assessor or elected township assessor who has attained a level two or level three certification under IC 6-1.1-35.5 to receive annually one thousand dollars ($1,000), which is in addition to and not part of the annual compensation of the assessor. Subject to subsection (e), the county fiscal body shall provide for a county or township deputy assessor who has attained a level two or level three certification under IC 6-1.1-35.5 to receive annually five hundred dollars ($500), which is in addition to and not part of the annual compensation of the county or township deputy assessor.
(c) Notwithstanding subsection (a), the board of each local health department shall prescribe the duties of all its officers and

employees, recommend the number of positions, describe and classify positions and services, adopt schedules of compensation, and hire and contract with persons to assist in the development of schedules of compensation.
(d) This section does not apply to community corrections programs (as defined in IC 11-12-1-1 and IC 35-38-2.6-2).
(e) Subsection (b) applies regardless of whether the assessor or deputy assessor attained the level two certification:
(1) while in office; or
(2) before assuming office.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.152; P.L.16-1986, SEC.77; P.L.2-1993, SEC.200; P.L.135-1993, SEC.10; P.L.198-2001, SEC.104; P.L.178-2002, SEC.113; P.L.219-2007, SEC.106.

IC 36-2-5-4
Statements and recommendations on positions and compensation; budget requests
Sec. 4. (a) Before July 2 of each year, each officer, board, commission, and agency subject to this chapter shall file with the county auditor a statement that shows in detail the positions for which compensation will be requested in the annual budget for the next year and the amount or rate of compensation proposed for each full-time or part-time position. The statement must be on a form prescribed by the state board of accounts.
(b) The county auditor shall present the statements submitted under subsection (a) to the county executive at its July meeting. The county executive shall review the statements and make its recommendations on them. Before August 20 the county executive shall present the statements and recommendations to the county fiscal body.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-5-5
Itemized estimate of money required by county officer and township assessor
Sec. 5. (a) Before the Thursday after the first Monday in August of each year, each county officer and township assessor (if any) shall prepare an itemized estimate of the amount of money required for the officer's or assessor's office for the next calendar year. Each budget estimate under this section must include:
(1) the compensation of the officer;
(2) the expense of employing deputies;
(3) the expense of office supplies, itemized by the quantity and probable cost of each kind of supplies;
(4) the expense of litigation for the office; and
(5) other expenses of the office, specifically itemized;
that are payable out of the county treasury.
(b) If all or part of the expenses of a county office may be paid out of the county treasury, but only under an order of the county

executive to that effect, the expenses of the office shall be included in the officer's budget estimate and may not be included in the county executive's budget estimate.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.222-1997, SEC.1; P.L.146-2008, SEC.687.

IC 36-2-5-6
Itemized estimate of money required by clerks of court
Sec. 6. (a) Before the Thursday after the first Monday in August of each year, each clerk of a court in the county shall prepare a separate estimate of the amount of money required for each court of which he is clerk for the next calendar year. If a court has two (2) or more judges who preside in separate rooms or over separate divisions, the clerk shall prepare a separate itemized estimate for court expenses in each room or division. Each clerk's budget estimate must include:
(1) the part of the judge's compensation that is, by statute, payable out of the county treasury;
(2) the compensation of the probate commissioner;
(3) the expense of employing bailiffs;
(4) the amount of jury fees;
(5) the amount of witness fees that are, by law, payable out of the county treasury;
(6) the expense of employing special judges; and
(7) other expenses of the court, specifically itemized.
(b) In addition to the estimates required by subsection (a), the clerk of the circuit court shall prepare an estimate of the amount of money that is, under law, taxable against the county for the expenses of cases tried in other counties on changes of venue.
(c) The estimate of the amount of money required for a court or division of a court is subject to modification and approval by the judge of the court or division and shall be submitted to him for that purpose before being presented to the county auditor.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-5-7
County executive's budget estimate
Sec. 7. Before the Thursday after the first Monday in August of each year, the county executive shall prepare an itemized estimate of all money to be drawn by the members of the executive and all expenditures to be made by the executive or under its orders during the next calendar year. Each executive's budget estimate must include:
(1) the expense of construction, repairs, supplies, employees, and agents, and other expenses at each building or institution maintained in whole or in part by money paid out of the county treasury;
(2) the expense of constructing and repairing bridges, itemized by the location of and amount for each bridge;
(3) the compensation of the attorney representing the county; (4) the compensation of attorneys for indigents;
(5) the expenses of the county board of health;
(6) the expense of repairing county roads, itemized by the location of and amount for each repair project;
(7) the estimated number of precincts in the county and the amount required for election expenses, including compensation of election commissioners, inspectors, judges, clerks, and sheriffs, rent, meals, hauling and repair of voting booths and machines, advertising, printing, stationery, furniture, and supplies;
(8) the amount of principal and interest due on bonds and loans, itemized for each loan and bond issue;
(9) the amount required to pay judgments, settlements, and court costs;
(10) the expense of supporting inmates of benevolent or penal institutions;
(11) the expense of publishing delinquent tax lists;
(12) the amount of compensation of county employees that is payable out of the county treasury;
(13) the expenses of the county property tax assessment board of appeals; and
(14) other expenditures to be made by the executive or under its orders, specifically itemized.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.137-1989, SEC.14; P.L.6-1997, SEC.204.

IC 36-2-5-8
Verified certificate and opinion of requirements
Sec. 8. A certificate, verified by the officer preparing it and stating that in his opinion the amount fixed in each item will be required for the purpose indicated, must be attached to each budget estimate prepared under this chapter.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-5-9
Presentation of budget estimates; public inspection; notice
Sec. 9. Before the Thursday after the first Monday in August of each year, persons preparing budget estimates under this chapter shall present them to the county auditor, who shall file them in his office and make them available for inspection by county taxpayers. The auditor shall also comply with the notice requirements of IC 6-1.1-17-3.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.45, SEC.9.

IC 36-2-5-10
Preparation of ordinances fixing rate of taxation and making appropriations by items
Sec. 10. Before the county fiscal body's annual meeting under IC 36-2-3-7(b)(2), the county auditor shall prepare: (1) an ordinance fixing the rate of taxation for taxes to be collected in the next calendar year; and
(2) an ordinance making appropriations by items for the next calendar year for the various purposes for which budget estimates are required.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-5-11
Annual county fiscal body meeting; presentation of budget estimates and recommendations by county auditor; tax rate and appropriations; consideration of statements and recommendations
Sec. 11. (a) At the county fiscal body's annual meeting under IC 36-2-3-7(b)(2), the county auditor shall present the budget estimates filed with him under section 9 of this chapter and the ordinances prepared by him under section 10 of this chapter. He may also present his recommendations concerning the estimates.
(b) At its annual meeting under IC 36-2-3-7(b)(2), the county fiscal body shall fix the county tax rate and make appropriations for the next calendar year by:
(1) adopting the ordinances presented by the county auditor;
(2) amending the ordinances presented by the county auditor; or
(3) substituting other ordinances for those presented by the county auditor.
Each ordinance must be read on at least two (2) separate days before its final adoption. The fiscal body may require the preparer of an estimate that is not sufficiently itemized to itemize it in more detail. At least a three-fourths (3/4) vote (as described in IC 36-1-8-14) of the fiscal body is required to make an appropriation for an item not contained in an estimate or for a greater amount than that named in an item of an estimate.
(c) At its annual meeting under IC 36-2-3-7(b)(2), the county fiscal body shall consider the statements and recommendations submitted by the county executive under section 4(b) of this chapter and shall then adopt an ordinance, separate from those adopted under subsection (b), fixing:
(1) the compensation of all officers, deputies and other employees subject to this chapter; and
(2) the number of deputies and other employees for each office, department, commission, or agency, except part-time and hourly rated employees, whose employment shall be limited only by the amount of funds appropriated to pay their compensation.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.125-2001, SEC.2.

IC 36-2-5-12
Additional appropriations
Sec. 12. (a) If, after the adjournment of its annual meeting under IC 36-2-3-7(b)(2), the county fiscal body finds that an emergency requiring additional appropriations exists, it may make additional appropriations at a special meeting. Estimates of the necessary

amount of additional appropriations must be prepared and presented in an ordinance as prescribed by this chapter.
(b) Except as provided in subsection (c), an additional appropriation under this section must be passed by at least a majority vote of all elected members of the county fiscal body.
(c) Notwithstanding IC 36-2-4-5, a county fiscal body may adopt an ordinance that requires an additional appropriation under this section to be passed by an affirmative vote of a certain number of members greater than a majority of all elected members of the county fiscal body.
(d) An ordinance adopted under subsection (c) requiring an affirmative vote of a certain number of members greater than a majority of all elected members of the fiscal body to pass an additional appropriation must be adopted or repealed by a majority vote of all elected members of the county fiscal body.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.20; P.L.125-2001, SEC.3.

IC 36-2-5-13
Change of compensation of county officers and employees
Sec. 13. (a) Except as provided in subsection (b), the compensation of an elected county officer may not be changed in the year for which it is fixed. The compensation of other county officers, deputies, and employees or the number of each may be changed at any time on:
(1) the application of the county fiscal body or the affected officer, department, commission, or agency; and
(2) a majority vote of the county fiscal body.
(b) In the year in which a newly elected county officer takes office, the county fiscal body may at any time change the compensation for holding the county office for that year if:
(1) the county officer requests the compensation change or, in the case of the county executive body, a majority of the county executive body requests the change; and
(2) the county fiscal body votes to approve the change.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.178-2002, SEC.114; P.L.240-2005, SEC.2.

IC 36-2-5-14
Nonapplicability of chapter to certain salaries; limitations on appropriations
Sec. 14. (a) This chapter does not affect the salaries of judges, officers of courts, prosecuting attorneys, and deputy prosecuting attorneys whose minimum salaries are fixed by statute, but the county fiscal body may make appropriations to pay them more than the minimums fixed by statute subject to subsection (b).
(b) Beginning July 1, 1995, an appropriation made under this section may not exceed five thousand dollars ($5,000) for each judge or full-time prosecuting attorney in any calendar year.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.279-1995,

SEC.21; P.L.280-1995, SEC.23; P.L.2-1996, SEC.289.



CHAPTER 6. FISCAL ADMINISTRATION

IC 36-2-6-2
Claims against county; procedure
Sec. 2. A person who has a claim against a county shall file an invoice or a bill with the county auditor. The auditor shall present the invoice or bill to the executive, which shall examine the merits of the claim. The executive may allow any part of the claim that it finds to be valid.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.39-1996, SEC.9.

IC 36-2-6-3
Inapplicability of section to certain claims; publication of court allowances; payments in violation; offense
Sec. 3. (a) This section does not apply to claims for salaries fixed in a definite amount by ordinance or statute, per diem of jurors, and salaries of officers of a court.
(b) The county auditor shall publish all allowances made by courts of the county. Court allowances shall be published at least three (3) days before the issuance of warrants in payment of those allowances. Allowances subject to this section shall be published as prescribed by IC 5-3-1 except that only one (1) publication in two (2) newspapers is required.
(c) A county auditor who issues warrants in payment of allowances made by a court of the county, before compliance with subsection (b), commits a Class C infraction.
(d) A county auditor shall publish one (1) time in accordance with IC 5-3-1 a notice of all allowances made by a circuit or superior court. The notice must be published within sixty (60) days after the allowances are made and must state their amount, to whom they are made, and for what purpose they are made.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.127, SEC.2; P.L.52-1987, SEC.2; P.L.64-1995, SEC.12; P.L.141-2009, SEC.7.

IC 36-2-6-4
Allowance and payment of claims; requirements; violation; offense; action to recover illegal allowance
Sec. 4. (a) This section does not apply to a county having a consolidated city.
(b) Except as provided in section 4.5 of this chapter, the county executive may allow a claim or order the issuance of a county warrant for payment of a claim only at a regular or special meeting

of the executive. The county auditor may issue a county warrant for payment of a claim against the county only if the executive or a court orders him to do so. However, this subsection does not apply to the issuance of warrants related to management of the common or congressional school fund.
(c) The county executive may allow a claim if the claim:
(1) complies with IC 5-11-10-1.6; and
(2) is placed on the claim docket by the auditor at least five (5) days before the meeting at which the executive is to consider the claim.
(d) A county auditor or member of a county executive who violates this section commits a Class C infraction.
(e) A county auditor who violates this section is liable on his official bond for twice the amount of the illegally drawn warrant, which may be recovered for the benefit of the county by a taxpayer of the county. A person who brings an action under this subsection shall give security for costs, and the court shall allow him a reasonable sum, including attorney's fees, out of the money recovered as compensation for his trouble and expense in bringing the action. This compensation shall be specified in the court's order.
(f) If, within sixty (60) days after the county executive allows a claim, a taxpayer of the county demands that the executive refund that allowance to the county, and the executive refuses to do so, the taxpayer may bring an action to recover an illegal, unwarranted, or unauthorized allowance for the benefit of the county. A person who brings an action under this subsection shall give security for costs, and the court shall allow him a reasonable sum, including attorney's fees, out of the money recovered as compensation for his trouble and expense in bringing the action. This compensation shall be specified in the court's order.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.39-1996, SEC.10; P.L.89-2001, SEC.5.

IC 36-2-6-4.5
Claim payments in advance of board allowance
Sec. 4.5. (a) A county executive may adopt an ordinance allowing money to be disbursed for lawful county purposes under this section.
(b) Notwithstanding IC 5-11-10, with the prior written approval of the board having jurisdiction over the allowance of claims, the county auditor may make claim payments in advance of board allowance for the following kinds of expenses if the county executive has adopted an ordinance under subsection (a):
(1) Property or services purchased or leased from the United States government, its agencies, or its political subdivisions.
(2) License or permit fees.
(3) Insurance premiums.
(4) Utility payments or utility connection charges.
(5) General grant programs where advance funding is not prohibited and the contracting party posts sufficient security to cover the amount advanced. (6) Grants of state funds authorized by statute.
(7) Maintenance or service agreements.
(8) Leases or rental agreements.
(9) Bond or coupon payments.
(10) Payroll.
(11) State or federal taxes.
(12) Expenses that must be paid because of emergency circumstances.
(13) Expenses described in an ordinance.
(c) Each payment of expenses under this section must be supported by a fully itemized invoice or bill and certification by the county auditor.
(d) The county executive or the county board having jurisdiction over the allowance of the claim shall review and allow the claim at its next regular or special meeting following the preapproved payment of the expense.
As added by P.L.89-2001, SEC.6. Amended by P.L.234-2005, SEC.191; P.L.145-2006, SEC.373; P.L.146-2008, SEC.688; P.L.141-2009, SEC.8.

IC 36-2-6-5
Supplies; review of invoice and certification; approval of claim on contract; allowance
Sec. 5. (a) A county officer or employee authorized to receive supplies contracted for by the county shall review the invoice or bill for the supplies item by item and certify in writing on the invoice or bill:
(1) the fact that the supplies listed on the invoice or bill have been delivered to him in compliance with the contract; or
(2) the facts showing a breach of contract.
If the officer or employee discovers a breach of contract on receipt of the supplies, he shall deduct a just amount from the invoice or bill. The officer or employee shall immediately file his certificate and the bill or invoice with the county auditor.
(b) The county executive may approve a claim on a contract for supplies only if:
(1) it finds that the claimant has complied with the contract; and
(2) the county auditor certifies in writing that the invoice or bill for the supplies corresponds with the contract as to quality and prices.
The executive may not use a county auditor's certificate as the sole basis for this finding.
(c) The county executive may make an allowance for printed blanks or stationery for a county officer only if they are to be used for the benefit of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-6-6
Claim for work on contract; certification of supervisor; allowance
Sec. 6. (a) The county executive may allow a contract claim for

work that was to be conducted under the supervision of the county surveyor, or an architect, engineer, superintendent, or inspector appointed by the executive, only if that supervisor certifies in writing on the claim that the work listed in the claim has been performed according to the contract and that the claim is due and owing under the contract. The supervisor's certificate must be filed with the claim.
(b) A county executive may not allow a claim on a contract covered by this section solely on the basis of the supervisor's certificate.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-6-7
Payment of claims; warrants; requirements
Sec. 7. (a) The county auditor may issue a warrant for money to be paid out of the county treasury in payment of a claim only if the claim:
(1) complies with IC 5-11-10-1.6; and
(2) is filed with the auditor more than five (5) days before the first day of the meeting of the county executive at which it is allowed.
(b) The county auditor may issue a warrant for money to be paid out of the county treasury in payment of a claim:
(1) for supplies; or
(2) on a contract with the county executive for the execution of a public work;
only if the supplies were purchased or the contract was made in compliance with this article.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.39-1996, SEC.11.

IC 36-2-6-8
Prohibited allowances; allowances to certain officers; violation; offense
Sec. 8. (a) The county executive or a court may not make an allowance to a county officer for:
(1) services rendered in a criminal action;
(2) services rendered in a civil action; or
(3) extra services rendered in the county officer's capacity as a county officer.
(b) The county executive may make an allowance to the clerk of the circuit court, county auditor, county treasurer, county sheriff, township assessor (if any), or county assessor, or to any of those officers' employees, only if:
(1) the allowance is specifically required by law; or
(2) the county executive finds, on the record, that the allowance is necessary in the public interest.
(c) A member of the county executive who recklessly violates subsection (b) commits a Class C misdemeanor and forfeits the member's office.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.222-1997,

SEC.2; P.L.146-2008, SEC.689.

IC 36-2-6-9
Appeal of decision by county executive by aggrieved person; procedure
Sec. 9. A person aggrieved by a decision of the county executive made under section 2 of this chapter may appeal that decision to the circuit or superior court of the county or bring an action against the county. An appeal must be taken within thirty (30) days of the executive's action and must be accompanied by a bond covering court costs and payable to the executive. If the appeal does not result in an increase of the executive's original allowance, the appellant shall pay the costs of the appeal.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-6-10
Judgments obligating county to exceed its appropriation
Sec. 10. A court may obligate the county to exceed its appropriation for that court only by judgment rendered in a cause in which the court has jurisdiction of the parties and subject matter of the action. An obligation imposed on a county in violation of this section is void.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-6-11
Charge of claim against appropriation; apportionment
Sec. 11. Whenever the county auditor draws a warrant for a claim under this chapter he shall charge the claim against the appropriation made for that purpose. If the claim is for materials, supplies, or labor for more than one (1) officer or institution, the auditor shall apportion the claim and charge the proper amount against the appropriation for each officer or institution. Similar apportionments shall be made in other cases in which a claim should be charged to more than one (1) appropriation.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-6-12
Drawing of warrant on county treasury; notification of depletion of treasury; liability of county treasurer or county officer; void agreements
Sec. 12. (a) A warrant for the payment of money may be drawn on the county treasury only if there is money in the county treasury.
(b) The county treasurer shall notify county officers authorized to draw warrants on the county treasury when there is no money in the county treasury. A county treasurer is liable on his official bond to persons holding county warrants if those warrants were issued:
(1) when there was no money in the county treasury; and
(2) before the county treasurer gave the notice required by this subsection.
The treasurer is liable for the amount of those warrants, plus interest. (c) A county officer or member of the county executive who:
(1) recklessly issues a bond, certificate, or warrant for the payment of money that would require the county to exceed its appropriation for the bond, certificate, or warrant; or
(2) enters into an agreement of any type that would require the county to exceed its appropriation for a particular purpose;
commits a Class B misdemeanor and is liable on his official bond to any person injured by his offense.
(d) An agreement of any type that:
(1) is entered into by the county executive or a county officer, agent, or employee; and
(2) would require the county to exceed its appropriation for a particular purpose;
is void.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-6-13
Recovery of payments in violation of article
Sec. 13. (a) Money paid out of the county treasury in violation of this article may be recovered by the county executive in an action in the name of the state against the officer who paid the money or assisted in the payment, the person who received the money, or both. If the county executive fails to bring the action within thirty (30) days after the illegal payment, a citizen or taxpayer may make a written demand on the county executive to bring the action and may then bring the action in the name of the state for the benefit of the county if the executive fails to comply with his demand.
(b) If an action brought under this section is successful, the court shall award the amount of money paid out of the treasury illegally, plus interest at the rate of six percent (6%) per year, to the county and shall award reasonable attorney's fees and expenses to the plaintiff.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-6-14
Money received for taxes; record; certification of gross amount received
Sec. 14. The county treasurer shall keep a record of all money he receives for taxes imposed by the county fiscal body, and, on the first day of each month, shall certify the gross amount of taxes received during the preceding month to the county auditor. The part of that amount that belongs to the county may be used by the county to pay any item of appropriation for that year.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-6-14.5
Special assessment required to be certified to county auditor
Sec. 14.5. Notwithstanding any other provision of law, a special assessment required to be certified to the county auditor and added to the tax duplicate by law shall be certified within each county on

or before a uniform date or dates established by the legislative body of that county. If the legislative body of a county does not establish a date for the certification required by this section, a special assessment required to be certified to the county auditor and added to the tax duplicate by law shall be certified on or before March 1.
As added by P.L.154-1999, SEC.3.

IC 36-2-6-15
Settlement made by county executive with county, township, or school officer; overpayment
Sec. 15. (a) A settlement made by the county executive with a county, township, or school officer is binding on the state or county only if the officer has accounted for all money he has collected by virtue of his office and has performed every duty required of him by law. If the settlement is not binding, the officer and his sureties are liable as if no settlement had been made.
(b) If the county executive finds that through mistake or any other cause a county, township, or school officer has paid over to the county, or reported, settled, or accounted to the county executive for more money than he owed, the executive may:
(1) order that the officer be repaid out of the proper fund and be given the proper credit by the county auditor; or
(2) if the money has not yet been paid by the officer, release so much of his debt as it finds to be mistaken.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-6-16
Repealed
(Repealed by P.L.252-1993, SEC.6.)

IC 36-2-6-17
Purchase of supplies for county institutions
Sec. 17. (a) This section applies to purchases of supplies used for the maintenance and subsistence of persons confined to, living in, or treated at county institutions.
(b) Supplies shall be contracted for and shall be purchased by the business manager or purchasing agent of each county institution.
(c) The executive shall make contracts for:
(1) meats;
(2) groceries;
(3) dry goods;
(4) fuel; and
(5) furniture and equipment;
at stated prices, leaving the quantity to vary with the needs of the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.21; P.L.252-1993, SEC.4.

IC 36-2-6-18
Loans; bonds; tax anticipation warrants; deficits Sec. 18. (a) The county fiscal body may, by ordinance:
(1) make loans for the purpose of procuring money to be used in the exercise of county powers and for the payment of county debts other than current running expenses, and issue bonds or other county obligations to refund those loans;
(2) make temporary loans to meet current running expenses, in anticipation of and not in excess of county revenues for the current fiscal year, which shall be evidenced by tax anticipation warrants of the county; and
(3) make loans and issue notes under subsection (d).
(b) An ordinance authorizing the issuance of bonds under this section must state the purpose for which the bonds are issued and may provide that the bonds:
(1) are or are not negotiable;
(2) bear interest at any rate;
(3) run not longer than twenty (20) years; and
(4) mature by installments payable annually or otherwise.
(c) An ordinance authorizing the issuance of tax anticipation warrants under this section must:
(1) state the total amount of the issue;
(2) state the denomination of the warrants;
(3) state the time and place payable;
(4) state the rate of interest;
(5) state the funds and revenues in anticipation of which the warrants are issued and out of which they are payable; and
(6) appropriate and pledge a sufficient amount of those revenues to the punctual payment of the warrants.
The warrants are exempt from taxation for all purposes.
(d) The county fiscal body may, by ordinance, make loans of money for not more than five (5) years and issue notes for the purpose of refunding those loans. The loans may be made only for the purpose of procuring money to be used in the exercise of the powers of the county, and the total amount of outstanding loans under this subsection may not exceed five percent (5%) of the county's total tax levy in the current year (excluding amounts levied to pay debt service and lease rentals). Loans under this subsection shall be made in the same manner as loans made under subsection (a)(1), except that:
(1) the ordinance authorizing the loans must pledge to their payment a sufficient amount of tax revenues over the ensuing five (5) years to provide for refunding the loans;
(2) the loans must be evidenced by notes of the county in terms designating the nature of the consideration, the time and place payable, and the revenues out of which they will be payable; and
(3) the interest accruing on the notes to the date of maturity may be added to and included in their face value or be made payable periodically, as provided in the ordinance.
Notes issued under this subsection are not bonded indebtedness for purposes of IC 6-1.1-18.5. (e) If a deficit is incurred for the current running expenses of the county because the total of county revenues for the fiscal year is less than the anticipated total, the county fiscal body shall provide for the deficit in the next county tax levy.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.37-1988, SEC.21.

IC 36-2-6-19
Bonds or tax anticipation warrants; sale; bidding; notice; disclosures
Sec. 19. (a) Whenever bonds authorized under section 18 of this chapter are to be sold, the county auditor shall prepare and place on file copies of:
(1) the ordinance authorizing the sale;
(2) specifications describing the bonds to be sold;
(3) a list of the outstanding debts of the county;
(4) a statement of the assessed valuation of property in the county, according to the most recent assessment for property tax purposes; and
(5) any other information that may help bidders and other interested persons to understand the financial condition of the county and to determine the market value of the bonds.
The auditor shall present these items to persons requesting them and to financial institutions that are in the market for the purchase of county bonds.
(b) After filing the items required by subsection (a), the county auditor must, in the manner prescribed by IC 5-3-1 and IC 5-1-11-2, publish a notice calling for sealed bids on the bonds and stating:
(1) the amount and type of bonds to be sold;
(2) the rate of interest the bonds are to bear;
(3) the time the bonds are to run; and
(4) that specifications and information concerning the bonds are on file in the office of the county auditor and available on request.
(c) Whenever tax anticipation warrants issued under section 18 of this chapter are to be sold, the county auditor must publish a notice of sale in accordance with IC 5-3-1. No other publication or statement is necessary.
(d) The county auditor shall sell bonds or tax anticipation warrants to the highest responsible bidder, if a satisfactory bid is received. However, they may not be sold for less than their par value plus the interest:
(1) accrued at the date of sale, in the case of bonds; or
(2) accrued at the date of delivery, in the case of tax anticipation warrants.
(e) Notwithstanding subsection (d), if on the date of a sale of tax anticipation warrants no bids at par value plus the interest accrued at the date of delivery are received, the county auditor may:
(1) sell all or part of the warrants at a private sale or sales; or
(2) issue and deliver all or part of the warrants in payment of

claims against the county that have been approved by the county executive;
at not less than par value plus the interest accrued at the date of delivery.
(f) Whenever a loan authorized by the county fiscal body is to be refunded by some manner other than the sale of bonds or tax anticipation warrants, the county auditor must give notice, receive bids, and let the loans in the manner prescribed by this section.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.45, SEC.10.

IC 36-2-6-20
Issuance of bonds, notes, or warrants; requirements; disposition of proceeds and delivery of instruments
Sec. 20. (a) Whenever any county bonds, notes, or warrants are to be issued, the county auditor must:
(1) supervise the preparation and engraving or printing of the bonds, with the advice of an attorney representing the county; and
(2) deliver the bonds to the county treasurer, who shall be charged with them.
(b) Each county bond, note, or warrant must contain a reference to the ordinance authorizing it, including the date of adoption of that ordinance.
(c) All bonds, notes, or warrants of the county must be executed by the board of commissioners of the county and attested by the county auditor. Money received for the bonds, notes, or warrants shall be paid to the county treasurer, who shall then deliver the bonds, notes, or warrants to the persons entitled to receive them.
(d) Tax anticipation warrants are payable at the office of the county treasurer or at one (1) of the authorized depositories of the county, as checks or other warrants of the county are payable, upon presentation on or after their maturity date. All interest on tax anticipation warrants ceases upon their maturity.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.137-1989, SEC.15.

IC 36-2-6-21
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 36-2-6-22
Payments in lieu of taxes
Sec. 22. (a) As used in this section, the following terms have the meanings set forth in IC 6-1.1-1:
(1) Assessed value.
(2) Exemption.
(3) Owner.
(4) Person.
(5) Property taxation. (6) Real property.
(7) Township assessor.
(b) As used in this section, "PILOTS" means payments in lieu of taxes.
(c) As used in this section, "property owner" means the owner of real property described in IC 6-1.1-10-16.7 that is not located in a county containing a consolidated city.
(d) Subject to the approval of a property owner, the fiscal body of a county may adopt an ordinance to require the property owner to pay PILOTS at times set forth in the ordinance with respect to real property that is subject to an exemption under IC 6-1.1-10-16.7. The ordinance remains in full force and effect until repealed or modified by the legislative body, subject to the approval of the property owner.
(e) The PILOTS must be calculated so that the PILOTS are in an amount equal to the amount of property taxes that would have been levied upon the real property described in subsection (d) if the property were not subject to an exemption from property taxation.
(f) PILOTS shall be imposed in the same manner as property taxes and shall be based on the assessed value of the real property described in subsection (d). Except as provided in subsection (i), the township assessor, or the county assessor if there is no township assessor for the township, shall assess the real property described in subsection (d) as though the property were not subject to an exemption.
(g) PILOTS collected under this section shall be distributed in the same manner as if they were property taxes being distributed to taxing units in the county.
(h) PILOTS shall be due as set forth in the ordinance and bear interest, if unpaid, as in the case of other taxes on property. PILOTS shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law.
(i) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, a reference to the township assessor in this section is considered to be a reference to the county assessor.
As added by P.L.185-2001, SEC.5 and P.L.291-2001, SEC.196. Amended by P.L.1-2002, SEC.155; P.L.219-2007, SEC.107; P.L.146-2008, SEC.690.



CHAPTER 7. MILEAGE AND FEES OF COUNTY OFFICERS

IC 36-2-7-2
Compensation of county officers and employees
Sec. 2. Except as otherwise provided by sections 6, 9, and 13 of this chapter, the compensation fixed for county officers and employees under this title is in full for all governmental services and in lieu of all:
(1) fees;
(2) per diems;
(3) penalties;
(4) costs;
(5) interest;
(6) forfeitures;
(7) percentages;
(8) commissions;
(9) allowances;
(10) mileage; and
(11) other remuneration;
which shall be paid into the county general fund.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-7-3
County officers; mileage allowance
Sec. 3. County officers, except for officers subject to sections 4 and 5 of this chapter, are entitled to a sum for mileage in the performance of their official duties in an amount determined by the county fiscal body.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.10-1997, SEC.26.

IC 36-2-7-4
County sheriff; mileage allowance
Sec. 4. (a) This chapter does not apply to travel required of a county sheriff under the Uniform Criminal Extradition Act (IC 35-33-10).
(b) If the county sheriff uses a personal automobile for travel within Indiana for use in an emergency, the county sheriff is entitled to a sum for mileage at a rate determined by the county fiscal body.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1989, SEC.226; P.L.10-1997, SEC.27.

IC 36-2-7-5
Persons entitled to mileage allowance; itemized claims Sec. 5. (a) The following persons may use their own conveyances when necessary for the performance of their official duties, and are entitled to a sum for mileage at a rate determined by the county fiscal body:
(1) The county surveyor, if authorized by the county executive to use his own conveyance.
(2) The county coroner, if authorized by the county executive to use his own conveyance.
(3) A deputy or other employee of the county surveyor or county coroner, if authorized by the county executive to use his own conveyance.
(4) A deputy or other employee of the county assessor, if engaged in field work and authorized by the assessor to use his own conveyance.
An assessing team is entitled to only one (1) sum for mileage under subdivision (4).
(b) The county executive may not make a mileage allowance under subsection (a)(1), (a)(2), or (a)(3) if the executive furnishes and maintains a vehicle for the officer or deputy in question.
(c) A person seeking compensation under this section must file an itemized claim with the county executive each month under IC 36-2-6.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.10-1997, SEC.28.

IC 36-2-7-6
Mileage allowance in addition to other compensation
Sec. 6. Sums for mileage prescribed by this chapter are in addition to other compensation prescribed by statute, and the persons receiving such sums are not required to pay them into the county general fund.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-7-7
Changes in sum allowed per mile
Sec. 7. Any changes in the sum per mile that the state establishes by July 1 of any year shall be included in the compensation that the county fiscal body fixes in that same year to take effect January 1 of the next year. However, the fiscal body may, by ordinance, provide for the change in the sum per mile to take effect before January 1 of the next year.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.22.

IC 36-2-7-8
Effect of chapter
Sec. 8. This chapter does not affect statutes permitting counties to furnish motor vehicles for use of a county officer.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-7-9
Sums county sheriff not required to pay into county general fund
Sec. 9. This chapter does not require the county sheriff to pay the following into the county general fund:
(1) Any damages set forth in a warrant that is issued by the department of state revenue and on which collection is made by the sheriff, including damages prescribed by IC 6-8.1-8.
(2) Sums, other than court fees, retained by the circuit court clerk for the sheriff from the collections obtained by warrants of the department of workforce development.
(3) Sums allowed by IC 36-8 to sheriffs for the feeding of prisoners.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1982, P.L.33, SEC.18; P.L.18-1987, SEC.109; P.L.21-1995, SEC.148; P.L.173-2003, SEC.21.

IC 36-2-7-10
County recorder's fee
Sec. 10. (a) The county recorder shall tax and collect the fees prescribed by this section for recording, filing, copying, and other services the recorder renders, and shall pay them into the county treasury at the end of each calendar month. The fees prescribed and collected under this section supersede all other recording fees required by law to be charged for services rendered by the county recorder.
(b) The county recorder shall charge the following:
(1) Six dollars ($6) for the first page and two dollars ($2) for each additional page of any document the recorder records if the pages are not larger than eight and one-half (8 1/2) inches by fourteen (14) inches.
(2) Fifteen dollars ($15) for the first page and five dollars ($5) for each additional page of any document the recorder records, if the pages are larger than eight and one-half (8 1/2) inches by fourteen (14) inches.
(3) For attesting to the release, partial release, or assignment of any mortgage, judgment, lien, or oil and gas lease contained on a multiple transaction document, the fee for each transaction after the first is the amount provided in subdivision (1) plus the amount provided in subdivision (4) and one dollar ($1) for marginal mortgage assignments or marginal mortgage releases.
(4) One dollar ($1) for each cross-reference of a recorded document.
(5) One dollar ($1) per page not larger than eight and one-half (8 1/2) inches by fourteen (14) inches for furnishing copies of records and two dollars ($2) per page that is larger than eight and one-half (8 1/2) inches by fourteen (14) inches.
(6) Five dollars ($5) for acknowledging or certifying to a document.
(7) Five dollars ($5) for each deed the recorder records, in addition to other fees for deeds, for the county surveyor's corner

perpetuation fund for use as provided in IC 21-47-3-3 or IC 36-2-12-11(e).
(8) A fee in an amount authorized under IC 5-14-3-8 for transmitting a copy of a document by facsimile machine.
(9) A fee in an amount authorized by an ordinance adopted by the county legislative body for duplicating a computer tape, a computer disk, an optical disk, microfilm, or similar media. This fee may not cover making a handwritten copy or a photocopy or using xerography or a duplicating machine.
(10) A supplemental fee of three dollars ($3) for recording a document that is paid at the time of recording. The fee under this subdivision is in addition to other fees provided by law for recording a document.
(11) Three dollars ($3) for each mortgage on real estate recorded, in addition to other fees required by this section, distributed as follows:
(A) Fifty cents ($0.50) is to be deposited in the recorder's record perpetuation fund.
(B) Two dollars and fifty cents ($2.50) is to be distributed to the auditor of state on or before June 20 and December 20 of each year as provided in IC 24-9-9-3.
(12) This subdivision applies in a county only if at least one (1) unit in the county has established an affordable housing fund under IC 5-20-5-15.5 and the county fiscal body adopts an ordinance authorizing the fee described in this subdivision. An ordinance adopted under this subdivision may authorize the county recorder to charge a fee of:
(A) two dollars and fifty cents ($2.50) for the first page; and
(B) one dollar ($1) for each additional page;
of each document the recorder records.
(13) This subdivision applies in a county containing a consolidated city that has established a housing trust fund under IC 36-7-15.1-35.5(e). The county fiscal body may adopt an ordinance authorizing the fee described in this subdivision. An ordinance adopted under this subdivision may authorize the county recorder to charge a fee of:
(A) two dollars and fifty cents ($2.50) for the first page; and
(B) one dollar ($1) for each additional page;
of each document the recorder records.
(c) The county recorder shall charge a two dollar ($2) county identification security protection fee for recording or filing a document. This fee shall be deposited under IC 36-2-7.5-6.
(d) The county treasurer shall establish a recorder's records perpetuation fund. All revenue received under section 10.1 of this chapter, subsection (b)(5), (b)(8), (b)(9), and (b)(10), and IC 36-2-7.5-6(c)(1) (after June 30, 2011), and fifty cents ($0.50) from revenue received under subsection (b)(11), shall be deposited in this fund. The county recorder may use any money in this fund without appropriation for the preservation of records and the improvement of record keeping systems and equipment. Money from

the fund may not be deposited or transferred into the county general fund and does not revert to the county general fund at the end of a fiscal year.
(e) As used in this section, "record" or "recording" includes the functions of recording, filing, and filing for record.
(f) The county recorder shall post the fees set forth in subsection (b) in a prominent place within the county recorder's office where the fee schedule will be readily accessible to the public.
(g) The county recorder may not tax or collect any fee for:
(1) recording an official bond of a public officer, a deputy, an appointee, or an employee; or
(2) performing any service under any of the following:
(A) IC 6-1.1-22-2(c).
(B) IC 8-23-7.
(C) IC 8-23-23.
(D) IC 10-17-2-3.
(E) IC 10-17-3-2.
(F) IC 12-14-13.
(G) IC 12-14-16.
(h) The state and its agencies and instrumentalities are required to pay the recording fees and charges that this section prescribes.
(i) This subsection applies to a county other than a county containing a consolidated city. The county treasurer shall distribute money collected by the county recorder under subsection (b)(12) as follows:
(1) Sixty percent (60%) of the money collected by the county recorder under subsection (b)(12) shall be distributed to the units in the county that have established an affordable housing fund under IC 5-20-5-15.5 for deposit in the fund. The amount to be distributed to a unit is the amount available for distribution multiplied by a fraction. The numerator of the fraction is the population of the unit. The denominator of the fraction is the population of all units in the county that have established an affordable housing fund. The population to be used for a county that establishes an affordable housing fund is the population of the county outside any city or town that has established an affordable housing fund.
(2) Forty percent (40%) of the money collected by the county recorder under subsection (b)(12) shall be distributed to the treasurer of state for deposit in the affordable housing and community development fund established under IC 5-20-4-7 for the purposes of the fund.
Money shall be distributed under this subsection before the sixteenth day of the month following the month in which the money is collected from the county recorder.
(j) This subsection applies to a county described in subsection (b)(13). The county treasurer shall distribute money collected by the county recorder under subsection (b)(13) as follows:
(1) Sixty percent (60%) of the money collected by the county recorder under subsection (b)(13) shall be deposited in the

housing trust fund established under IC 36-7-15.1-35.5(e) for the purposes of the fund.
(2) Forty percent (40%) of the money collected by the county recorder under subsection (b)(13) shall be distributed to the treasurer of state for deposit in the affordable housing and community development fund established under IC 5-20-4-7 for the purposes of the fund.
Money shall be distributed under this subsection before the sixteenth day of the month following the month in which the money is collected from the county recorder.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.269, SEC.2; P.L.342-1983, SEC.1; P.L.290-1985, SEC.8; P.L.98-1986, SEC.10; P.L.167-1987, SEC.11; P.L.5-1988, SEC.211; P.L.231-1989, SEC.11; P.L.18-1990, SEC.290; P.L.45-1990, SEC.6; P.L.190-1991, SEC.6; P.L.2-1992, SEC.887; P.L.58-1993, SEC.19; P.L.31-1994, SEC.10; P.L.314-1995, SEC.1; P.L.273-1995, SEC.2; P.L.211-1996, SEC.4; P.L.151-1999, SEC.2; P.L.241-1999, SEC.2; P.L.2-2002, SEC.107; P.L.2-2003, SEC.101; P.L.73-2004, SEC.47; P.L.171-2006, SEC.9; P.L.169-2006, SEC.50; P.L.2-2007, SEC.384; P.L.211-2007, SEC.47; P.L.215-2007, SEC.4; P.L.3-2008, SEC.256; P.L.45-2010, SEC.2.

IC 36-2-7-10.1
Sale of documents in bulk form to bulk users
Sec. 10.1. (a) As used in this section, "bulk form" means:
(1) a copy of all recorded documents received by the county recorder for recording in a calendar day, week, month, or year;
(2) the indices for finding, retrieving, and viewing all recorded documents received by the county recorder for recording in a calendar day, week, month, or year; or
(3) both subdivisions (1) and (2).
(b) As used in this section, "bulk user" means an individual, a corporation, a partnership, a limited liability company, or an unincorporated association that purchases bulk form copies. However, "bulk user" does not include an individual, a corporation, a partnership, a limited liability company, or an unincorporated association whose primary purpose is to resell public records.
(c) As used in this section, "copy" means:
(1) duplicating electronically stored data onto a disk, tape, drum, or any other medium of electronic data storage; or
(2) reproducing on microfilm.
(d) As used in this section, "indices" means all of the indexing information used by the county recorder for finding, retrieving, and viewing a recorded document.
(e) As used in this section, "recorded document" means a writing, a paper, a document, a plat, a map, a survey, or anything else received at any time for recording or filing in the public records maintained by the county recorder.
(f) The county recorder shall collect the fees prescribed by this section for the sale of recorded documents in bulk form copies to

bulk users of public records. The county recorder shall pay the fees into the county treasury at the end of each calendar month. The fees prescribed and collected under this section supersede all other fees for bulk form copies required by law to be charged for services rendered by the county recorder to bulk users.
(g) Except as provided by subsection (h), the county recorder shall charge bulk users the following for bulk form copies:
(1) Seven cents ($0.07) per page for a recorded document, including the index of the instrument number or book and page, or both, for retrieving the recorded document.
(2) Seven cents ($0.07) per recorded document for a copy of the other indices used by the county recorder for finding, retrieving, and viewing a recorded document.
(h) As used in this subsection, "actual cost" does not include labor costs or overhead costs. The county recorder may charge a fee that exceeds the amount established by subsection (g) if the actual cost of providing the bulk form copies exceeds the amount established by subsection (g). However, the total amount charged for the bulk form copies may not exceed the actual cost plus one cent ($0.01) of providing the bulk form copies.
(i) The county recorder shall provide bulk users with bulk form copies in the format or medium in which the county recorder maintains the recorded documents and indices. If the county recorder maintains the recorded documents and indices in more than one (1) format or medium, the bulk user may select the format or medium in which the bulk user shall receive the bulk form copies. If the county recorder maintains the recorded documents and indices for finding, retrieving, and viewing the recorded documents in an electronic or a digitized format, a reasonable effort shall be made to provide the bulk user with bulk form copies in a standard, generally acceptable, readable format. Upon request of the bulk user, the county recorder shall provide the bulk form copies to the bulk user within a reasonable time after the recorder's archival process is completed and bulk form copies become available in the office of the county recorder.
(j) Bulk form copies under this section may be used:
(1) in the ordinary course of the business of the bulk user; and
(2) by customers of the bulk user.
(k) The bulk user may charge its customers a fee for using the bulk form copies obtained by the bulk user. However, bulk form copies obtained by a bulk user under this section may not be resold.
(l) All revenue generated by the county recorder under this section shall be deposited in the recorder's record perpetuation fund and used by the recorder in accordance with section 10(d) of this chapter.
(m) This section does not apply to enhanced access under IC 5-14-3-3.
As added by P.L.151-1999, SEC.3. Amended by P.L.171-2006, SEC.10; P.L.160-2007, SEC.3; P.L.215-2007, SEC.5.

IC 36-2-7-11 Repealed
(Repealed by P.L.58-1993, SEC.20.)

IC 36-2-7-12
Repealed
(Repealed by P.L.58-1993, SEC.20.)

IC 36-2-7-13 Version a
County assessor reassessment activities; per diem
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 13. The county fiscal body may grant to the county assessor, in addition to the compensation fixed under IC 36-2-5, a per diem for each day that the assessor is engaged in general reassessment activities. This section applies regardless of whether professional assessing services are provided under a contract to one (1) or more townships in the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.74-1987, SEC.22; P.L.6-1997, SEC.205; P.L.223-1997, SEC.1; P.L.253-1997(ss), SEC.30; P.L.198-2001, SEC.105; P.L.146-2008, SEC.691.

IC 36-2-7-13 Version b
County assessor reassessment activities; per diem
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 13. The county fiscal body may grant to the county assessor, in addition to the compensation fixed under IC 36-2-5, a per diem for each day that the assessor is engaged in reassessment activities under IC 6-1.1-4-4 or under a reassessment plan prepared under IC 6-1.1-4-4.2. This section applies regardless of whether professional assessing services are provided under a contract to one (1) or more townships in the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.74-1987, SEC.22; P.L.6-1997, SEC.205; P.L.223-1997, SEC.1; P.L.253-1997(ss), SEC.30; P.L.198-2001, SEC.105; P.L.146-2008, SEC.691; P.L.112-2012, SEC.52.

IC 36-2-7-14
Repealed
(Repealed by P.L.58-1993, SEC.20.)

IC 36-2-7-15
Fee books and cash books
Sec. 15. The clerk of the circuit court, county auditor, county treasurer, county recorder, and county sheriff shall keep, in proper fee books, an accurate account of all fees and charges required by this statute for services performed by them or their employees. Each of these officers shall also keep a cashbook, in which he shall enter:
(1) each sum of money received, in the order received; (2) the date of receipt;
(3) the name of the person from whom the sum was received; and
(4) the reason the sum was received.
He shall keep his fee books and cashbooks open for inspection and deliver them to his successor in office as a part of the records of his office.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-7-16
Fee books; inspection; failure to deliver; penalty
Sec. 16. (a) At each of its meetings, the county executive and its attorney shall inspect the records of county officers who collect fees and compare them with the accounts submitted by those officers.
(b) A county officer who fails to deliver a fee book for inspection under this section shall forfeit one hundred dollars ($100), to be collected by the prosecuting attorney of the county and paid into the common school fund of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-7-17
Failure to pay over fees collected; forfeiture
Sec. 17. An officer who fails to pay the amount due from him into the county treasury shall forfeit to the state a sum equal to the amount of fees actually collected during that quarter, to be collected by the prosecuting attorney of the county and paid into the common school fund of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-7-18
Prohibited acts; violation; offense; liability
Sec. 18. An officer named in this chapter who knowingly:
(1) taxes any fees or makes any charges for services he does not actually perform;
(2) charges for any services any rate or fee other than that allowed by statute; or
(3) fails to enter, tax, or charge at the proper time the proper fees for services;
commits a Class A misdemeanor and is liable personally upon his bond for any damage or loss sustained by the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-7-19
County elected officials training fund
Sec. 19. (a) As used in this section, "fund" refers to a county elected officials training fund established under subsection (b).
(b) Each county legislative body shall before July 1, 2011, establish a county elected officials training fund. The county fiscal body shall appropriate money from the fund.
(c) The fund consists of money deposited under

IC 36-2-7.5-6(c)(3) and any other sources required or permitted by law. Money in the fund does not revert to the county general fund.
(d) Money in the fund shall be used solely to provide training of county elected officials required by IC 36-2-9-2.5, IC 36-2-9.5-2.5, IC 36-2-10-2.5, IC 36-2-11-2.5, IC 36-2-12-2.5, and other similar laws.
As added by P.L.45-2010, SEC.3. Amended by P.L.120-2012, SEC.6.



CHAPTER 7.5. RECORDING DOCUMENTS CONTAINING SOCIAL SECURITY NUMBERS

IC 36-2-7.5
Chapter 7.5. Recording Documents Containing Social Security Numbers

IC 36-2-7.5-1
Applicability
Sec. 1. This chapter applies after December 31, 2005.
As added by P.L.91-2005, SEC.3.

IC 36-2-7.5-1.5
Federal liens on real property and federal tax liens on personal property exempted
Sec. 1.5. This chapter does not apply to a federal lien on real property or federal tax lien on personal property as described in IC 36-2-11-25.
As added by P.L.171-2006, SEC.11.

IC 36-2-7.5-2
"Redacting technology"
Sec. 2. As used in this chapter, "redacting technology" refers to technology that has the ability to:
(1) search recorded and filed documents; and
(2) redact Social Security numbers from recorded and filed documents.
As added by P.L.91-2005, SEC.3. Amended by P.L.171-2006, SEC.12.

IC 36-2-7.5-3
Disclosure of last four digits of Social Security number
Sec. 3. For purposes of this chapter, disclosure of the last four (4) digits of an individual's Social Security number is not a disclosure of the individual's Social Security number.
As added by P.L.91-2005, SEC.3.

IC 36-2-7.5-4
Document containing Social Security number may not be submitted to county recorder; exception
Sec. 4. A document may not be submitted to the county recorder for recording or filing if the document contains the Social Security number of an individual, unless required by law.
As added by P.L.91-2005, SEC.3. Amended by P.L.171-2006, SEC.13.

IC 36-2-7.5-5
Affirmation of individual preparing document for recording or filing
Sec. 5. (a) An individual preparing a document for recording or filing shall make the affirmation and statement required by IC 36-2-11-15(c) and IC 36-2-11-15(d).
As added by P.L.91-2005, SEC.3. Amended by P.L.171-2006,

SEC.14.

IC 36-2-7.5-6
County identification security protection fee
Sec. 6. (a) The county recorder shall charge a two dollar ($2) county identification security protection fee for recording or filing a document in addition to the fees required by IC 36-2-7-10(b)(1) through IC 36-2-7-10(b)(11).
(b) The county recorder shall deposit two dollars ($2) of the fee charged under subsection (a) in the county identification security protection fund established by section 11 of this chapter. This subsection expires July 1, 2011.
(c) Beginning July 1, 2011, the county recorder shall deposit the fee charged under subsection (a) in the following manner:
(1) One dollar ($1) shall be deposited in the county recorder's records perpetuation fund established under IC 36-2-7-10(d).
(2) Fifty cents ($0.50) shall be deposited in the county identification security protection fund established under section 11 of this chapter.
(3) Fifty cents ($0.50) shall be deposited in the county elected officials training fund established under IC 36-2-7-19.
As added by P.L.91-2005, SEC.3. Amended by P.L.171-2006, SEC.15; P.L.45-2010, SEC.4.

IC 36-2-7.5-7
State board of accounts to establish procedures
Sec. 7. The state board of accounts shall establish reasonable procedures for a county recorder to follow:
(1) when receiving and reviewing a document submitted for recording or filing; and
(2) in order to comply with this chapter.
As added by P.L.91-2005, SEC.3. Amended by P.L.171-2006, SEC.16.

IC 36-2-7.5-8
Recorder to search documents for Social Security number; redaction; applicability
Sec. 8. (a) This section applies after December 31, 2007.
(b) To the extent practicable and as permitted by law, a county recorder may not disclose a recorded or filed document for public inspection under IC 5-14-3 until the county recorder has:
(1) searched the document for a Social Security number; and
(2) to the extent practicable, redacted any Social Security numbers contained in the document;
using redacting technology.
As added by P.L.91-2005, SEC.3. Amended by P.L.171-2006, SEC.17.

IC 36-2-7.5-9
Notice posted by county recorder Sec. 9. A county recorder shall post a notice in the county recorder's office that states the:
(1) duties of:
(A) an individual preparing or reviewing a document for recording or filing; and
(B) the county recorder;
under this chapter; and
(2) penalties under section 12 of this chapter.
As added by P.L.91-2005, SEC.3. Amended by P.L.171-2006, SEC.18.

IC 36-2-7.5-10
Training county recorder employees
Sec. 10. A county recorder shall conduct training sessions at least two (2) times each year for the county recorder's employees on the:
(1) requirements of this chapter; and
(2) procedures to follow in order to comply with this chapter.
As added by P.L.91-2005, SEC.3.

IC 36-2-7.5-11
County identification security protection fund
Sec. 11. (a) As used in this section, "fund" refers to a county identification security protection fund established under subsection (b).
(b) Each county legislative body shall establish an identification security protection fund to be administered by the county recorder. The county fiscal body shall appropriate money from the fund.
(c) A fund consists of money deposited in the fund under section 6(b) of this chapter (before July 1, 2011) and section 6(c) of this chapter (after June 30, 2011). Money in a fund does not revert to the county general fund.
(d) A county recorder may use money in the fund only to purchase, upgrade, implement, or maintain redacting technology used in the office of the county recorder.
As added by P.L.91-2005, SEC.3. Amended by P.L.171-2006, SEC.19; P.L.45-2010, SEC.5.

IC 36-2-7.5-12
Disclosure of Social Security number by county recorder employee; Class A infraction
Sec. 12. (a) This section applies after June 30, 2008.
(b) A county recorder or an employee of a county recorder who knowingly, intentionally, or recklessly discloses a recorded or filed document that contains a Social Security number without having the document searched, to the extent technologically practicable and as permitted by law, using redacting technology commits a Class A infraction.
As added by P.L.91-2005, SEC.3. Amended by P.L.171-2006, SEC.20.



CHAPTER 8. ADMINISTRATION OF COMPENSATION OF OFFICERS AND EMPLOYEES

IC 36-2-8-2
Salary and wage periods; manner of payment
Sec. 2. (a) The county auditor and county treasurer may pay salaries and wages to county officers and employees monthly, twice each month, every two (2) weeks, or weekly.
(b) The manner of payment of salaries and wages under this section must be authorized by the legislative body of a county having a consolidated city or by the executive of any other county.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.23-1985, SEC.5.

IC 36-2-8-3
Report of fees collected and payment into county treasury
Sec. 3. A county officer and his deputies and other employees are entitled to payment only after the officer has reported all fees collected by his office and paid them into the county treasury.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-8-4
Services rendered
Sec. 4. A county officer or a deputy or employee of a county officer is entitled to payment for services only after he has rendered those services.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-8-5
Itemized, verified, and allowed claims
Sec. 5. Compensation of deputies and employees of county officers shall be paid by warrants that are payable to the respective deputies and employees and issued after:
(1) filing of itemized and verified claims, as prescribed by IC 36-2-6; and
(2) allowance of the claims by the county executive.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-8-6
Division of compensation prohibited; offense
Sec. 6. A:
(1) deputy or employee of a county officer who knowingly divides his compensation with the officer or another person in consideration of employment; or (2) county officer or other person who knowingly accepts such a division of compensation;
commits a Class B misdemeanor.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 8.5. ELECTION AND TERMS OF OFFICE OF CERTAIN COUNTY OFFICERS

IC 36-2-8.5-2
Adams County circuit court clerk
Sec. 2. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Adams County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until

January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office on January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office on January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-3
Adams County treasurer
Sec. 3. (a) As used in this section, "treasurer" refers to the treasurer of Adams County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of treasurer at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of treasurer at the November 2008 general election is entitled to:
(A) take office on January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of treasurer at the November 2012 general election is entitled to:
(A) take office on January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-4
Bartholomew County circuit court clerk
Sec. 4. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Bartholomew County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office on January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to: (A) take office on January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-5
Blackford County circuit court clerk
Sec. 5. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Blackford County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of clerk at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of clerk at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-6
Blackford County recorder
Sec. 6. (a) As used in this section, "recorder" refers to the recorder of Blackford County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of recorder at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of recorder at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-7
Brown County circuit court clerk
Sec. 7. (a) As used in this section, "clerk" refers to the clerk of the

circuit court of Brown County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-8
Cass County recorder
Sec. 8. (a) As used in this section, "recorder" refers to the recorder of Cass County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-9
Clark County auditor
Sec. 9. (a) As used in this section, "auditor" refers to the auditor of Clark County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to: (A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-10
Clark County circuit court clerk
Sec. 10. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Clark County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-11
Clay County treasurer
Sec. 11. (a) As used in this section, "treasurer" refers to the treasurer of Clay County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of treasurer at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of treasurer at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of treasurer at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015. As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-12
Clinton County circuit court clerk
Sec. 12. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Clinton County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-13
Clinton County recorder
Sec. 13. (a) As used in this section, "recorder" refers to the recorder of Clinton County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of recorder at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of recorder at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-14
Daviess County circuit court clerk
Sec. 14. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Daviess County.
(b) Notwithstanding any other law concerning terms of office, the following apply: (1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until March 13, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office March 13, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-15
Daviess County coroner
Sec. 15. (a) As used in this section, "coroner" refers to the coroner of Daviess County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of coroner at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of coroner at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of coroner at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-16
Dearborn County recorder
Sec. 16. (a) As used in this section, "recorder" refers to the recorder of Dearborn County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011. (3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-17
Decatur County circuit court clerk
Sec. 17. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Decatur County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-18
Decatur County recorder
Sec. 18. (a) As used in this section, "recorder" refers to the recorder of Decatur County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-19 Delaware County circuit court clerk
Sec. 19. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Delaware County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-20
Dubois County auditor
Sec. 20. (a) As used in this section, "auditor" refers to the auditor of Dubois County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-21
Elkhart County auditor
Sec. 21. (a) As used in this section, "auditor" refers to the auditor of Elkhart County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008. (2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-22
Elkhart County recorder
Sec. 22. (a) As used in this section, "recorder" refers to the recorder of Elkhart County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-23
Fayette County auditor
Sec. 23. (a) As used in this section, "auditor" refers to the auditor of Fayette County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies;

and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-24
Franklin County auditor
Sec. 24. (a) As used in this section, "auditor" refers to the auditor of Franklin County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-25
Franklin County circuit court clerk
Sec. 25. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Franklin County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until February 14, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office February 14, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-26
Grant County recorder
Sec. 26. (a) As used in this section, "recorder" refers to the recorder of Grant County. (b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of recorder at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of recorder at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-27
Hamilton County circuit court clerk
Sec. 27. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Hamilton County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-28
Hancock County auditor
Sec. 28. (a) As used in this section, "auditor" refers to the auditor of Hancock County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies;

and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-29
Howard County circuit court clerk
Sec. 29. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Howard County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-30
Huntington County auditor
Sec. 30. (a) As used in this section, "auditor" refers to the auditor of Huntington County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.
IC 36-2-8.5-31
Huntington County circuit court clerk
Sec. 31. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Huntington County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-32
Jackson County circuit court clerk
Sec. 32. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Jackson County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until February 25, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office February 25, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-33
Jackson County treasurer
Sec. 33. (a) As used in this section, "treasurer" refers to the treasurer of Jackson County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of treasurer at the November 2004 general election is entitled to serve in the office

until January 1, 2010.
(2) The individual elected to the office of treasurer at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of treasurer at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-34
Jay County auditor
Sec. 34. (a) As used in this section, "auditor" refers to the auditor of Jay County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-35
Jay County recorder
Sec. 35. (a) As used in this section, "recorder" refers to the recorder of Jay County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to: (A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-36
Johnson County auditor
Sec. 36. (a) As used in this section, "auditor" refers to the auditor of Johnson County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-37
Johnson County circuit court clerk
Sec. 37. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Johnson County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-38
Knox County circuit court clerk
Sec. 38. (a) As used in this section, "clerk" refers to the clerk of

the circuit court of Knox County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until March 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office March 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-39
Knox County recorder
Sec. 39. (a) As used in this section, "recorder" refers to the recorder of Knox County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-40
Kosciusko County auditor
Sec. 40. (a) As used in this section, "auditor" refers to the auditor of Kosciusko County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to: (A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-41
Lake County circuit court clerk
Sec. 41. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Lake County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-42
LaPorte County circuit court clerk
Sec. 42. (a) As used in this section, "clerk" refers to the clerk of the circuit court of LaPorte County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of clerk at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of clerk at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017. As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-43
Marshall County auditor
Sec. 43. (a) As used in this section, "auditor" refers to the auditor of Marshall County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-44
Marshall County circuit court clerk
Sec. 44. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Marshall County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-45
Martin County circuit court clerk
Sec. 45. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Martin County.
(b) Notwithstanding any other law concerning terms of office, the following apply: (1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-46
Miami County circuit court clerk
Sec. 46. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Miami County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-47
Montgomery County auditor
Sec. 47. (a) As used in this section, "auditor" refers to the auditor of Montgomery County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011. (3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-48
Porter County circuit court clerk
Sec. 48. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Porter County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-49
Porter County recorder
Sec. 49. (a) As used in this section, "recorder" refers to the recorder of Porter County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-50 Porter County treasurer
Sec. 50. (a) As used in this section, "treasurer" refers to the treasurer of Porter County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of treasurer at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of treasurer at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of treasurer at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-51
Posey County auditor
Sec. 51. (a) As used in this section, "auditor" refers to the auditor of Posey County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-52
Posey County recorder
Sec. 52. (a) As used in this section, "recorder" refers to the recorder of Posey County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008. (2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-53
Pulaski County recorder
Sec. 53. (a) As used in this section, "recorder" refers to the recorder of Pulaski County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of recorder at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of recorder at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-54
Putnam County treasurer
Sec. 54. (a) As used in this section, "treasurer" refers to the treasurer of Putnam County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of treasurer at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of treasurer at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of treasurer at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies;

and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-55
Randolph County circuit court clerk
Sec. 55. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Randolph County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of clerk at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of clerk at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-56
Ripley County circuit court clerk
Sec. 56. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Ripley County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of clerk at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of clerk at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-57
Ripley County recorder
Sec. 57. (a) As used in this section, "recorder" refers to the recorder of Ripley County. (b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of recorder at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of recorder at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-58
St. Joseph County auditor
Sec. 58. (a) As used in this section, "auditor" refers to the auditor of St. Joseph County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-59
Shelby County recorder
Sec. 59. (a) As used in this section, "recorder" refers to the recorder of Shelby County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies;

and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-60
Spencer County auditor
Sec. 60. (a) As used in this section, "auditor" refers to the auditor of Spencer County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-61
Spencer County circuit court clerk
Sec. 61. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Spencer County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2004 general election is entitled to serve in the office until March 1, 2010.
(2) The individual elected to the office of clerk at the November 2008 general election is entitled to:
(A) take office March 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of clerk at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.
IC 36-2-8.5-62
Starke County recorder
Sec. 62. (a) As used in this section, "recorder" refers to the recorder of Starke County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-63
Steuben County circuit court clerk
Sec. 63. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Steuben County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-64
Sullivan County auditor
Sec. 64. (a) As used in this section, "auditor" refers to the auditor of Sullivan County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office

until March 15, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office March 15, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-65
Sullivan County circuit court clerk
Sec. 65. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Sullivan County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until March 15, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office March 15, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-66
Sullivan County treasurer
Sec. 66. (a) As used in this section, "treasurer" refers to the treasurer of Sullivan County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of treasurer at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of treasurer at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of treasurer at the November 2012 general election is entitled to: (A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-67
Switzerland County circuit court clerk
Sec. 67. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Switzerland County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-68
Switzerland County treasurer
Sec. 68. (a) As used in this section, "treasurer" refers to the treasurer of Switzerland County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of treasurer at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of treasurer at the November 2008 general election is entitled to:
(A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of treasurer at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-69
Union County auditor
Sec. 69. (a) As used in this section, "auditor" refers to the auditor

of Union County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of auditor at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of auditor at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of auditor at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-70
Union County recorder
Sec. 70. (a) As used in this section, "recorder" refers to the recorder of Union County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-71
Vigo County treasurer
Sec. 71. (a) As used in this section, "treasurer" refers to the treasurer of Vigo County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of treasurer at the November 2004 general election is entitled to serve in the office until January 1, 2010.
(2) The individual elected to the office of treasurer at the November 2008 general election is entitled to: (A) take office January 1, 2010, if the individual qualifies; and
(B) serve in the office until January 1, 2013.
(3) The individual elected to the office of treasurer at the November 2012 general election is entitled to:
(A) take office January 1, 2013, if the individual qualifies; and
(B) serve in the office until January 1, 2017.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-72
Wabash County circuit court clerk
Sec. 72. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Wabash County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-73
Warren County circuit court clerk
Sec. 73. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Warren County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015. As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-74
Whitley County circuit court clerk
Sec. 74. (a) As used in this section, "clerk" refers to the clerk of the circuit court of Whitley County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of clerk at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of clerk at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of clerk at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-75
Whitley County recorder
Sec. 75. (a) As used in this section, "recorder" refers to the recorder of Whitley County.
(b) Notwithstanding any other law concerning terms of office, the following apply:
(1) The individual elected to the office of recorder at the November 2002 general election is entitled to serve in the office until January 1, 2008.
(2) The individual elected to the office of recorder at the November 2006 general election is entitled to:
(A) take office January 1, 2008, if the individual qualifies; and
(B) serve in the office until January 1, 2011.
(3) The individual elected to the office of recorder at the November 2010 general election is entitled to:
(A) take office January 1, 2011, if the individual qualifies; and
(B) serve in the office until January 1, 2015.
As added by P.L.16-2009, SEC.33.

IC 36-2-8.5-76
Expiration of chapter
Sec. 76. This chapter expires January 1, 2018.
As added by P.L.16-2009, SEC.33.



CHAPTER 9. COUNTY AUDITOR

IC 36-2-9-2
Residence; term of office
Sec. 2. (a) The county auditor must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The auditor forfeits office if the auditor ceases to be a resident of the county.
(b) The term of office of the county auditor under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
(c) The county auditor is the fiscal officer of the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.544.

IC 36-2-9-2.5
County auditor training courses
Sec. 2.5. (a) As used in this section, "training courses" refers to training courses related to the office of county auditor that are developed by the Association of Indiana Counties and approved by the state board of accounts.
(b) An individual elected to the office of county auditor after November 6, 2012, shall complete at least:
(1) fifteen (15) hours of training courses within one (1) year; and
(2) forty (40) hours of training courses within three (3) years;
after beginning the county auditor's term.
As added by P.L.120-2012, SEC.7.

IC 36-2-9-3
Location of office; business hours and days
Sec. 3. The auditor shall keep his office in a building provided at the county seat by the county executive. He shall keep his office open for business during regular business hours on every day of the year except Sundays and legal holidays. However, he may close his office on days specified by the county executive according to the custom and practice of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-4
Legal action on days office is closed
Sec. 4. A legal action required to be taken in the auditor's office

on a day when his office is closed under section 3 of this chapter may be taken on the next day his office is open.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-5
Replacement of worn maps and plats
Sec. 5. The auditor shall replace worn maps and plats as required in IC 36-2-17-5(c).
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-6
Standard forms for use in transaction of business
Sec. 6. The auditor shall furnish standard forms for use in the transaction of business under this article and for use in the performance of services for which he receives a specific fee.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-7
Duties of clerk at county executive meetings
Sec. 7. (a) The auditor shall perform the duties of clerk of the county executive under IC 36-2-2-11.
(b) If the auditor cannot perform the duties of clerk during a meeting of the county executive, and the auditor does not have a deputy or the auditor's deputy cannot attend the meeting, the executive may deputize a person to perform those duties during the meeting.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.227-2005, SEC.14.

IC 36-2-9-8
Duties of clerk of fiscal body
Sec. 8. The auditor shall perform the duties of clerk of the county fiscal body under IC 36-2-3-6(b).
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.227-2005, SEC.15.

IC 36-2-9-9
Administration of oath; acknowledgments of deeds and mortgages securing trust funds
Sec. 9. (a) The auditor may administer the following:
(1) Oaths necessary in the performance of the auditor's duties.
(2) The oath of office to an officer who receives the officer's certificate of appointment from the auditor.
(3) Oaths relating to the duty of an officer who receives the officer's certificate of appointment from the auditor.
(4) The oath of office to a member of the board of directors of a solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal).
(b) The auditor may take acknowledgments of deeds and mortgages executed for the security of trust funds the auditor is

required to lend.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.33-1992, SEC.21; P.L.1-1996, SEC.85; P.L.225-2011, SEC.92.

IC 36-2-9-10
Suits against principals or sureties on obligations
Sec. 10. The auditor, in the name of the state and on behalf of a county fund, may sue principals or sureties on any obligation, whether the obligation is in the name of the state or another person.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-11
Treasurer's report; filing
Sec. 11. The auditor shall file the original of the county treasurer's monthly report under IC 36-2-10-16 with the records of the county board of finance, present one (1) copy to the county executive at its next regular meeting, and immediately transmit one (1) copy to the state board of accounts.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-12
Money paid into treasury; account; receipts
Sec. 12. The auditor shall keep an accurate account current with the county treasurer. Whenever a receipt given by the treasurer for money paid into the county treasury is deposited with the auditor, the auditor shall:
(1) file the treasurer's receipt;
(2) charge the treasurer with the amount of the treasurer's receipt; and
(3) issue his own receipt to the person presenting the treasurer's receipt.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-13
Appropriations by county fiscal body; accounting; warrants; violation; offense
Sec. 13. (a) The auditor shall keep a separate account for each item of appropriation made by the county fiscal body, and in each warrant he draws on the county treasury he shall specifically indicate which item of appropriation the warrant is drawn against.
(b) The auditor may not permit an item of appropriation to be overdrawn or to be drawn on for a purpose other than the specific purpose for which it was made.
(c) An auditor who knowingly violates this section commits a Class A misdemeanor.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-14
Drawing of warrants; necessity of appropriation; violation; offense
Sec. 14. (a) This section does not apply to funds received from the

state or the federal government for township assistance, unemployment relief, or old age pensions or other funds that are available under the federal Social Security Act or a federal statute providing for civil and public works projects.
(b) Except for monies that by statute are due and payable from a county treasury to the state or to a township or municipality of the county, money may be paid from a county treasury only upon a warrant drawn by the auditor.
(c) A warrant may be drawn on a county treasury only if the county fiscal body has made an appropriation for the money for the calendar year in which the warrant is drawn and that appropriation has not been exhausted.
(d) Notwithstanding subsection (c), appropriations by a county fiscal body are not necessary to authorize the drawing of a warrant on and payment from a county treasury for:
(1) money that belongs to the state and is required by statute to be paid into the state treasury;
(2) money that belongs to a school fund, whether principal or interest;
(3) money that belongs to a township or municipality of the county and is required by statute to be paid to the township or municipality;
(4) money that:
(A) is due a person;
(B) has been paid into the county treasury under an assessment on persons or property of the county in territory less than that of the whole county; and
(C) has been paid for construction, maintenance, or purchase of a public improvement;
(5) money that is due a person and has been paid into the county treasury to redeem property from a tax sale or other forced sale;
(6) money that is due a person and has been paid to the county under law as a tender or payment to the person;
(7) taxes erroneously paid;
(8) money paid to a cemetery board under IC 23-14-65-22;
(9) money distributed under IC 23-14-70-3; or
(10) payments under a statute that expressly provides for payments from the county treasury without appropriations by the county fiscal body.
(e) An auditor who knowingly violates this section commits a Class A misdemeanor.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.52-1997, SEC.57; P.L.73-2005, SEC.172.

IC 36-2-9-15
Settlement of accounts and demands
Sec. 15. (a) The auditor shall examine and settle all accounts and demands that are chargeable against the county and are not otherwise provided for by statute.
(b) The auditor shall issue warrants on the county treasury for: (1) sums of money settled and allowed by the auditor;
(2) sums of money settled and allowed by another official; or
(3) settlements and allowances fixed by statute;
and shall make them payable to the person entitled to payment. The warrants shall be numbered progressively, and the auditor shall record the number, date, amount, payee, and purpose of issue of each warrant at the time it is issued.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-16
Claim; judgment or order issued by a court; warrant
Sec. 16. Whenever:
(1) a judgment or order is issued by a court in a case in which the county was a party and was served with process for the payment of a claim;
(2) a certified copy of the judgment or order is filed with the auditor; and
(3) the claim is allowed by the county executive;
the auditor shall issue his warrant for the claim.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-17
Calls for redemption of outstanding warrants at semiannual settlement; interest; violation
Sec. 17. (a) At the semiannual settlement under IC 6-1.1-27, the auditor shall issue calls for the redemption of outstanding county warrants if there is any money available in the county treasury for redemption of those warrants.
(b) A warrant included in a call under this section ceases to bear interest upon the date of the call. The county treasurer shall redeem warrants included in the call when they are presented to him.
(c) An auditor who violates this section is liable for the interest on all money used for redemption.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-18
Endorsement on deed; tax identification number
Sec. 18. (a) Before the auditor makes the endorsement required by IC 36-2-11-14, the auditor may require that a tax identification number identifying the affected real property be placed on an instrument that conveys, creates, encumbers, assigns, or otherwise disposes of an interest in or a lien on real property. The tax identification number may be established by the auditor with the approval of the state board of accounts. If the tax identification number is affixed to the instrument or if a tax identification number is not required, the auditor shall make the proper endorsement on demand.
(b) On request, a county auditor shall provide assistance in obtaining the proper tax identification number for instruments subject to this section. (c) The tax administration number established by this section is for use in administering statutes concerning taxation of real property and is not competent evidence of the location or size of the real property affected by the instrument.
(d) The legislative body of a county may adopt an ordinance authorizing the auditor to collect a fee in an amount that does not exceed five dollars ($5) for each:
(1) deed; or
(2) legal description of each parcel contained in the deed;
for which the auditor makes a real property endorsement. This fee is in addition to any other fee provided by law. The auditor shall place revenue received under this subsection in a dedicated fund for use in maintaining plat books.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.274-1989, SEC.2; P.L.37-1992, SEC.8; P.L.65-2001, SEC.1; P.L.207-2003, SEC.1.

IC 36-2-9-19
Personal liability for penalties and interest assessed by Internal Revenue Service; reimbursement by county treasurer
Sec. 19. If a county auditor is held personally liable for penalties and interest assessed by the Internal Revenue Service, the county treasurer shall reimburse the county auditor in an amount equal to the penalties and interest. However, the county treasurer may not reimburse the county auditor if the county auditor willfully or intentionally failed or refused to file a return or make a required deposit on the date the return or deposit was due.
As added by P.L.56-1997, SEC.3.

IC 36-2-9-20
County auditor maintenance of electronic data file on tax duplicate information; form of file; data transmission
Sec. 20. The county auditor shall:
(1) maintain an electronic data file of the information contained on the tax duplicate for all:
(A) parcels; and
(B) personal property returns;
for each township in the county as of each assessment date;
(2) maintain the electronic data file in a form that formats the information in the file with the standard data, field, and record coding required and approved by:
(A) the legislative services agency; and
(B) the department of local government finance;
(3) transmit the data in the file with respect to the assessment date of each year before March 16 of the next year to:
(A) the legislative services agency in an electronic format under IC 5-14-6; and
(B) the department of local government finance;
in a manner that meets the data export and transmission requirements in a standard format, as prescribed by the office

of technology established by IC 4-13.1-2-1 and approved by the legislative services agency; and
(4) resubmit the data in the form and manner required under this subsection, upon request of the legislative services agency or the department of local government finance, if data previously submitted under this subsection does not comply with the requirements of this subsection, as determined by the legislative services agency or the department of local government finance.
An electronic data file maintained for a particular assessment date may not be overwritten with data for a subsequent assessment date until a copy of an electronic data file that preserves the data for the particular assessment date is archived in the manner prescribed by the office of technology established by IC 4-13.1-2-1 and approved by the legislative services agency.
As added by P.L.178-2002, SEC.115. Amended by P.L.245-2003, SEC.34; P.L.28-2004, SEC.179; P.L.177-2005, SEC.46; P.L.137-2012, SEC.117.

IC 36-2-9-21
Establishment of fund for disposal fees; use of money; administration of fund
Sec. 21. (a) If a disposal fee is charged under IC 13-20-21-6(c), the county treasurer shall:
(1) establish a dedicated fund for the purposes described in subsection (b); and
(2) deposit in the fund all revenue remitted to the county treasurer under IC 13-20-21-14(b).
(b) Money in the fund established under subsection (a) may be used only to pay the costs of constructing, improving, or maintaining infrastructure that supports or is otherwise related to the landfill at which the disposal fees are charged.
(c) The county treasurer shall, in accordance with IC 5-13-9, invest any money accumulated in the fund established under subsection (a). Any interest received from investment of the money shall be paid into the fund.
As added by P.L.131-2006, SEC.12.



CHAPTER 9.5. COUNTY AUDITOR OF MARION COUNTY

IC 36-2-9.5-2
Residence; term of office
Sec. 2. (a) The county auditor must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The auditor forfeits office if the auditor ceases to be a resident of the county.
(b) The term of office of the county auditor under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-2.5
Marion County auditor training courses
Sec. 2.5. (a) As used in this section, "training courses" refers to training courses related to the office of county auditor that are developed by the Association of Indiana Counties and approved by the state board of accounts.
(b) An individual elected to the office of county auditor after November 6, 2012, shall complete at least:
(1) fifteen (15) hours of training courses within one (1) year; and
(2) forty (40) hours of training courses within three (3) years;
after beginning the county auditor's term.
As added by P.L.120-2012, SEC.8.

IC 36-2-9.5-3
Office location; business hours and days
Sec. 3. The county auditor shall keep an office in a building provided at the county seat by the county executive. The auditor shall keep the office open for business during regular business hours on every day of the year except:
(1) Sundays;
(2) legal holidays; and
(3) days specified by the county executive according to the custom and practice of the county.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-4
Legal action on days office is closed
Sec. 4. A legal action required to be taken in the county auditor's office on a day when the auditor's office is closed under section 3 of

this chapter may be taken on the next day the office is open.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-5
Standard forms for use in transaction of business
Sec. 5. The county auditor shall furnish standard forms for use in the transaction of business under this article and for use in the performance of services for which the auditor receives a specific fee.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-6
Administration of oaths
Sec. 6. The county auditor may administer the following:
(1) An oath necessary in the performance of the auditor's duties.
(2) The oath of office to an officer who receives the officer's certificate of appointment or election from the auditor.
(3) An oath relating to the duty of an officer who receives the officer's certificate of appointment or election from the auditor.
(4) The oath of office to a member of the board of directors of a solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal).
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-7
Appropriation by county legislative body; accounting; warrants; offense
Sec. 7. (a) The county auditor shall:
(1) keep a separate account for each item of appropriation made by the legislative body of the consolidated city; and
(2) in each warrant the county auditor draws on the county or city treasury, specifically indicate the item of appropriation the warrant is drawn against.
(b) The county auditor may not permit an item of appropriation to be:
(1) overdrawn; or
(2) drawn on for a purpose other than the specific purpose for which the appropriation was made.
(c) A county auditor who knowingly violates this section commits a Class A misdemeanor.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-8
Money paid into treasury; account; receipt
Sec. 8. The county auditor shall keep an accurate account current with the county treasurer. When a receipt given by the treasurer for money paid into the county or city treasury is deposited with the county auditor, the county auditor shall:
(1) file the treasurer's receipt;
(2) charge the treasurer with the amount of the treasurer's receipt; and (3) issue the county auditor's receipt to the person presenting the treasurer's receipt.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-9
Drawing of warrants; necessity of appropriations; violation; offense
Sec. 9. (a) This section does not apply to:
(1) funds received from the state or the federal government for:
(A) township assistance;
(B) unemployment relief; or
(C) old age pensions; or
(2) other funds available under:
(A) the federal Social Security Act; or
(B) another federal statute providing for civil and public works projects.
(b) Except for money that by statute is due and payable from the county or city treasury to:
(1) the state; or
(2) a township or municipality in the county;
money may be paid from the county or city treasury only upon a warrant drawn by the county auditor.
(c) A warrant may be drawn on the county or city treasury only if:
(1) the legislative body of the consolidated city made an appropriation of the money for the calendar year in which the warrant is drawn; and
(2) the appropriation is not exhausted.
(d) Notwithstanding subsection (c), an appropriation by the legislative body is not necessary to authorize the drawing of a warrant on and payment from the county or city treasury for:
(1) money that:
(A) belongs to the state; and
(B) is required by statute to be paid into the state treasury;
(2) money that belongs to a school fund, whether principal or interest;
(3) money that:
(A) belongs to a township or municipality in the county; and
(B) is required by statute to be paid to the township or municipality;
(4) money that:
(A) is due a person;
(B) is paid into the county or city treasury under an assessment on persons or property of the county in territory less than that of the whole county; and
(C) is paid for construction, maintenance, or purchase of a public improvement;
(5) money that is due a person and is paid into the county treasury to redeem property from a tax sale or other forced sale;
(6) money that is due a person and is paid to the county or city under law as a tender or payment to the person; (7) taxes erroneously paid;
(8) money paid to a cemetery board under IC 23-14-65-22;
(9) money distributed under IC 23-14-70-3; or
(10) payments under a statute that expressly provides for payments from the county or city treasury without appropriation by the legislative body.
(e) A county auditor who knowingly violates this section commits a Class A misdemeanor.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-10
Settlement of accounts and demands
Sec. 10. (a) The county auditor shall examine and settle all accounts and demands that are:
(1) chargeable against the county or city; and
(2) not otherwise provided for by statute.
(b) The county auditor shall issue warrants on the county or city treasury for:
(1) sums of money settled and allowed by the county auditor;
(2) sums of money settled and allowed by another official; or
(3) settlements and allowances fixed by statute;
and shall make the warrants payable to the person entitled to payment. The warrants shall be numbered progressively, and the controller shall record the number, date, amount, payee, and purpose of issue of each warrant at the time of issuance.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-11
Claim; judgment or order issued by court; warrant
Sec. 11. Whenever:
(1) a judgment or an order is issued by a court in a case in which the county was a party and was served with process for the payment of a claim;
(2) a certified copy of the judgment or order is filed with the auditor; and
(3) the claim is allowed by the county executive;
the auditor shall issue his warrant for the claim.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-12
Calls for redemption of outstanding warrants at semiannual settlement; interest; violation
Sec. 12. (a) At the semiannual settlement under IC 6-1.1-27, the auditor shall issue calls for the redemption of outstanding county warrants if there is any money available in the county treasury for redemption of those warrants.
(b) A warrant included in a call under this section ceases to bear interest upon the date of the call. The county treasurer shall redeem warrants included in the call when they are presented to the county treasurer. (c) An auditor who violates this section is liable for the interest on all money used for redemption.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-13
Responsibility for warrants, accounting, payroll, revenue and tax distribution, and property records
Sec. 13. (a) The county auditor is responsible for the issuance of warrants for payments from county and city funds.
(b) The county auditor is responsible for:
(1) accounting;
(2) payroll, accounts payable, and accounts receivable;
(3) revenue and tax distributions; and
(4) maintenance of property records;
for all city and county departments, offices, and agencies.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-14
Powers and duties under property tax laws; exceptions
Sec. 14. The county auditor has all the powers and duties assigned to county auditors under IC 6-1.1, except for the powers and duties related to the fixing and reviewing of budgets, tax rates, and tax levies.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-15
Fixing and reviewing budgets, tax rates, and tax levies
Sec. 15. The county auditor does not have powers and duties concerning the fixing and reviewing of budgets, tax rates, and tax levies.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-16
Additional powers and duties
Sec. 16. The county auditor has the powers and duties set forth in IC 36-2-9-18 and IC 36-2-9-20.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-17
Personal liability for penalties and interest assessed by Internal Revenue Service; reimbursement
Sec. 17. If a county auditor is held personally liable for penalties and interest assessed by the Internal Revenue Service, the county treasurer shall reimburse the county auditor in an amount equal to the penalties and interest. However, the county treasurer may not reimburse the county auditor if the county auditor willfully or intentionally failed or refused to file a return or make a required deposit on the date the return or deposit was due.
As added by P.L.227-2005, SEC.16.



CHAPTER 10. COUNTY TREASURER

IC 36-2-10-2
Residence; term of office
Sec. 2. (a) The county treasurer must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The treasurer forfeits office if the treasurer ceases to be a resident of the county.
(b) The term of office of the county treasurer under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.545.

IC 36-2-10-2.5
County treasurer training courses
Sec. 2.5. (a) As used in this section, "training courses" refers to training courses related to the office of county treasurer that are developed by the Association of Indiana Counties and approved by the state board of accounts.
(b) An individual elected to the office of county treasurer after November 6, 2012, shall complete at least:
(1) fifteen (15) hours of training courses within one (1) year; and
(2) forty (40) hours of training courses within three (3) years;
after beginning the county treasurer's term.
As added by P.L.120-2012, SEC.9.

IC 36-2-10-3
Removal
Sec. 3. The county executive may remove the treasurer from office if he is delinquent and has been sued on his official bond.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-4
Location of office; business hours and days
Sec. 4. The treasurer shall keep his office in a building provided at the county seat by the county executive. He shall keep his office open for business during regular business hours on every day of the year except Sundays and legal holidays. However, he may close his office on days specified by the county executive according to the custom and practice of the county.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-10-5
Legal action on days office is closed
Sec. 5. A legal action required to be taken in the treasurer's office on a day when his office is closed under section 4 of this chapter may be taken on the next day his office is open.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-6
Administration of oaths
Sec. 6. The treasurer may administer all oaths necessary in the discharge of the duties of his office.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-7
Inspection of records and office
Sec. 7. The records and office of the treasurer may be inspected by the county executive at any time.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-8
Delivery of all public money on expiration of term
Sec. 8. At the expiration of his term, the treasurer shall deliver to his successor all public money in his possession.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-9
Receipt and disbursement of money
Sec. 9. The treasurer shall receive money to which the county is entitled and shall disburse it on warrants issued and attested by the county auditor.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-10
Issuance of receipts
Sec. 10. The treasurer shall issue a receipt to each person from whom he receives money.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-11
Payment of warrants; want of funds; legal interest; redemption notice
Sec. 11. (a) If there is sufficient money in the county treasury for the payment of warrants of the county auditor, the treasurer shall pay each warrant of the auditor when it is presented.
(b) If there is no money to pay a county warrant when presented, the treasurer shall write "not paid for want of funds" and the date of presentment on the face of the warrant, over his signature. The warrant then bears legal interest beginning on the date of presentment and continuing until:
(1) the treasurer gives notice, by publication under IC 5-3-1,

that there is money to redeem outstanding orders; or
(2) the warrant is included in a call under IC 36-2-9-17.
(c) When money for the redemption of outstanding county warrants becomes available, the treasurer shall give the notice prescribed by subsection (b).
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-12
Redemption of warrant; notation of interest
Sec. 12. Whenever the treasurer redeems a warrant on which interest is due, he shall note on the warrant the amount of interest he pays on it and shall enter that amount, distinct from the principal, on his account.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-13
Redemption of warrant; order of presentation; warrants in payment of county taxes
Sec. 13. (a) The treasurer shall redeem county warrants in the order in which they are presented.
(b) The treasurer may receive county warrants in payment of county taxes without regard to their order of presentment or number, but he may not pay any balance left owing on the warrants after payment of the taxes if there are outstanding unpaid warrants.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-14
Deposit of redeemed warrants; receipt
Sec. 14. On the first Monday in March, June, September, and December, the treasurer shall deposit all the county warrants he has redeemed with the county auditor, who shall give the treasurer a receipt for them.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-15
Separate accounts of receipts and expenditures; general account; tax receipts
Sec. 15. (a) The treasurer shall maintain:
(1) separate accounts of receipts for and expenditures from each specific county fund or appropriation; and
(2) a general account of all county receipts and expenditures.
(b) The treasurer may not enter in his accounts money received for taxes charged on the duplicate of the current year until after his settlement for that money under IC 6-1.1-27.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-16
Monthly financial report
Sec. 16. (a) Before the sixteenth day of each month, the treasurer shall prepare a report showing, as of the close of business on the last

day of the preceding month, the following items:
(1) The total amount of taxes collected and not included in the last semiannual settlement of taxes, and the amount of taxes omitted from any preceding semiannual settlements, except for taxes advanced to the state or a municipal corporation in the county and for which an advance settlement has been made.
(2) The total amount of distributions under IC 6-5.5 that are not included in the last semiannual settlement of taxes, and the amount of those taxes omitted from any preceding semiannual settlements.
(3) The totals of money received from all other sources and not receipted into the ledger fund accounts of the county at the end of the month.
(4) The total of the balances in all ledger fund accounts.
(5) The total amount of cash in each depository at the close of business on the last day of the month.
(6) The total of county warrants issued against each depository that are outstanding and unpaid at the end of the month.
(7) The record balance of money in each depository at the end of the month.
(8) The cash in the office at the close of the last day of the month.
(9) Other items for which the treasurer is entitled to credit.
The treasurer shall prepare the report in quadruplicate and verify each copy. The treasurer shall retain one (1) copy as a public record and file three (3) copies with the county auditor. The state board of accounts shall prescribe forms for the report in the detail it considers necessary under this section and IC 5-13-6-1.
(b) The treasurer shall make the monthly report required by IC 36-2-6-14.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.88-1983, SEC.13; P.L.19-1987, SEC.47; P.L.347-1989(ss), SEC.23; P.L.10-1997, SEC.29; P.L.1-2010, SEC.147.

IC 36-2-10-17
Annual settlement with county executive
Sec. 17. The treasurer shall make an annual settlement with the county executive under IC 36-2-2-18.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-18
Semiannual settlement with county auditor
Sec. 18. The treasurer shall make a semiannual settlement with the county auditor under IC 6-1.1-27.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-19
"Financial institution" defined; duties and responsibilities as tax collecting agents
Sec. 19. (a) As used in this section, "financial institution" means

any of the following:
(1) A bank, trust company, or mutual savings bank incorporated under Indiana law.
(2) A national banking association with its principal office in Indiana.
(3) A savings association operating under Indiana law.
(4) A federally chartered savings association with its principal office or a branch in Indiana.
(5) A federally chartered savings bank with its principal office or a branch in Indiana.
(6) A credit union chartered under Indiana law or United States law having its principal office in Indiana.
(b) The treasurer may designate one (1) or more financial institutions in the county as the treasurer's agent for collecting payments of taxes that are not delinquent.
(c) A designated financial institution may issue an official receipt of the treasurer for taxes the financial institution collects.
(d) A designated financial institution shall make a daily settlement with the treasurer for all taxes the financial institution collects.
(e) A designated financial institution is responsible for all taxes the financial institution collects.
(f) This section does not affect IC 5-13.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.19-1987, SEC.48; P.L.140-1992, SEC.1; P.L.79-1998, SEC.106.

IC 36-2-10-20
Burglary of treasury; reimbursement by appropriation
Sec. 20. Whenever the county treasury is burglarized the county fiscal body may appropriate from the county general fund an amount sufficient to reimburse the treasurer for any loss sustained if:
(1) the treasurer establishes that before the burglary he made detailed deposits of county funds as required by statute;
(2) the county executive has not procured safe or burglary insurance to protect county funds; and
(3) the proper law enforcement agency, after investigation, has filed with the county executive a statement concluding that the burglary did not result from the negligence or participation of the treasurer.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-21
Money found on dead bodies
Sec. 21. (a) Within one (1) year after the county treasurer receives money from the county coroner under IC 36-2-14-11, the treasurer shall deliver it to any person legally entitled to receive it, but the treasurer may retain as much as is needed to pay the expenses of the coroner's investigation and the funeral of the deceased. The treasurer shall report amounts retained and paid by the county treasurer under this subsection to the county executive for its approval.
(b) If money held by the treasurer under subsection (a) is not

claimed within one (1) year after the county treasurer receives it, the county treasurer shall credit the sum of money to the county general fund.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.56-1996, SEC.14.

IC 36-2-10-22
Civil action to collect money
Sec. 22. If the county coroner finds money and does not deliver it to the treasurer, as required by IC 36-2-14-11, the treasurer shall, in the county treasurer's own name, bring a civil action against the coroner to collect it.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.56-1996, SEC.15.

IC 36-2-10-23
Payments to treasurer; financial instruments; charges or fees; bureau of motor vehicles
Sec. 23. (a) Notwithstanding any other law, payments to the treasurer for any purpose, including property tax payments, may be made by any of the following financial instruments that the treasurer authorizes for use:
(1) Cash.
(2) Check.
(3) Bank draft.
(4) Money order.
(5) Bank card or credit card.
(6) Electronic funds transfer.
(7) Any other financial instrument authorized by the treasurer.
(b) If there is a charge to the treasurer for the use of a financial instrument other than a bank card or credit card, the treasurer shall collect a sum equal to the amount of the charge from the person who uses the financial instrument.
(c) A treasurer may contract with a bank card or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the treasurer or charged directly to the treasurer's account, the treasurer shall collect from the person using the card an official fee that may not exceed the highest transaction charge or discount fee charged to the treasurer by bank or credit card vendors during the most recent collection period. This fee may be collected regardless of retail merchant agreements between the bank and credit card vendors that may prohibit such a fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
(d) Notwithstanding subsection (a), the authorization of the treasurer is not required for the bureau of motor vehicles or the bureau of motor vehicles commission to use electronic funds transfer or other financial instruments to transfer funds to the county treasurer.
As added by P.L.45-1990, SEC.7. Amended by P.L.44-1992, SEC.7.
IC 36-2-10-24
Personal liability
Sec. 24. A county treasurer is not personally liable for any act or omission occurring in connection with the performance of the county treasurer's official duties, unless the act or omission constitutes gross negligence or an intentional disregard of the responsibilities of the office of county treasurer.
As added by P.L.98-2000, SEC.20.



CHAPTER 11. COUNTY RECORDER

IC 36-2-11-2
Residence; term of office
Sec. 2. (a) The county recorder must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The recorder forfeits office if the recorder ceases to be a resident of the county.
(b) The term of office of the county recorder under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.546.

IC 36-2-11-2.5
Training
Sec. 2.5. (a) As used in this section, "training courses" refers to training courses related to the office of county recorder that are developed by the Association of Indiana Counties and approved by the state board of accounts.
(b) An individual elected to the office of county recorder after November 4, 2008, shall complete at least:
(1) fifteen (15) hours of training courses within one (1) year; and
(2) forty (40) hours of training courses within three (3) years;
after beginning the county recorder's term.
As added by P.L.171-2009, SEC.1.

IC 36-2-11-3
Location of office; business hours and days
Sec. 3. The recorder shall keep his office in a building provided at the county seat by the county executive. He shall keep his office open for business during regular business hours on every day of the year except Sundays and legal holidays. However, he may close his office on days specified by the county executive according to the custom and practice of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-11-4
Legal action on days office is closed
Sec. 4. A legal action required to be taken in the recorder's office on a day when his office is closed under section 3 of this chapter may be taken on the next day his office is open.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-11-5
Delivery of instruments left for record on expiration of term
Sec. 5. At the expiration of his term of office, the recorder shall deliver all instruments left for record with him to his successor in office, whether the fees for recording them have been paid or not.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-11-6
Demand of fees; overpayment of fees; refund
Sec. 6. (a) The recorder may demand the recorder's fees before entering and recording an instrument.
(b) If:
(1) a person, in payment of a recording fee required under IC 36-2-7-10, submits an amount that exceeds the amount of the fee set forth in IC 36-2-7-10; and
(2) the instrument submitted meets the statutory requirements for filing;
the recorder shall accept and record the instrument. If the amount submitted is at least three dollars ($3) more than the fee required by IC 36-2-7-10, the amount that exceeds three dollars ($3) shall be refunded upon the request of the person filing the document. The recorder may retain as an administrative fee up to three dollars ($3) of the excess of the amount submitted.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.171-2002, SEC.1.

IC 36-2-11-7
Return of instrument to presenter
Sec. 7. When the recorder has received an instrument for record, he may return it to the person who presented it only after the fee for recording the instrument has been paid.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-11-7.5
Personal liability for dishonored checks
Sec. 7.5. A county recorder is not personally liable for the amount of a dishonored check, for penalties assessed against a dishonored check, or for financial institution charges relating to a dishonored check, if:
(1) the check was tendered to the county recorder for the payment of a fee; and
(2) the acceptance of the check was not an act or omission constituting gross negligence or an intentional disregard of the responsibilities of the office of county recorder.
As added by P.L.98-2000, SEC.21.

IC 36-2-11-8
Record of instruments in order received; public access; copies
Sec. 8. (a) The recorder shall record all instruments that are proper for recording, in the order in which they are received in the

recorder's office for record. The recorder shall record deeds and mortgages in separate records.
(b) The recorder shall establish a written procedure for the public to obtain access to the original instrument in order to protect the instrument from loss, alteration, mutilation, or destruction. The recorder shall post the written procedure in the recorder's office.
(c) Providing an exact copy of an original instrument in the possession of the recorder is sufficient to comply with the inspection of public records provided under IC 5-14-3-3 if the original document has not been archived.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.87-2001, SEC.1.

IC 36-2-11-9
Entry book; contents
Sec. 9. The recorder shall keep an entry book in which he shall enter the date on which he received each instrument for recording, the names of the parties to the instrument, a description of the premises affected by the instrument, and the fees for recording the instrument.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-11-10
Recording requirements
Sec. 10. The recorder may record sheets conforming in size, color, weight, and texture to the pages of the appropriate official record book in which similar instruments are recorded, if:
(1) the complete text of a printed instrument comprising ten (10) or more printed pages has been accurately and legibly printed on the sheets;
(2) the original instrument is filed for record in his office at the same time; and
(3) he is satisfied that the complete text of the original instrument has been accurately and legibly printed on the sheets.
After the recorder has numbered the sheets and securely fastened them into the official record book at the proper place according to the date and time of the filing of the instrument for record, the instruments are considered to have been properly recorded.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-11-11
Printed forms for record books; requisite
Sec. 11. A county recorder may use printed forms for record books only for the recording of instruments presented by persons who presented fifty (50) or more instruments for recording during the preceding year.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-11-12 Grantor and grantee index; separate indexes for deeds and mortgages; requisites
Sec. 12. (a) The recorder shall index each volume of instruments the recorder records by:
(1) the name of each grantor, promisor, or covenantor, in alphabetical order and cross-referenced to the proper grantee, promisee, or covenantee; and
(2) the name of each grantee, promisee, or covenantee, in alphabetical order and cross-referenced to the proper grantor, promisor, or covenantor.
(b) The recorder shall accurately maintain separate indexes of all the records of:
(1) deeds for real estate; and
(2) mortgages on real estate;
in the recorder's office. The recorder shall index each deed or mortgage alphabetically, by the name of each grantor and grantee or mortgagor and mortgagee, and shall include in each index entry a concise description of the real property, the date of the deed or mortgage, and the number or letter of the book and the page at which each deed or mortgage is recorded.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.16-2001, SEC.1.

IC 36-2-11-13
Plat or instrument of title to real property recorded in county where plat or property not located
Sec. 13. If a plat or an instrument of title to real property is recorded in a county other than the one in which the plat or property is located, the county executive of the county in which the plat or property is located may order the recorder of its county to record a copy of the plat or instrument that has been certified by the recorder of the county in which it was first recorded. A copy of a record made under this section that is certified by the recorder of the county in which the plat or property is located has the same force in evidence as the original instrument would have.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-11-14
Auditor's endorsement required for recording of deed of partition, conveyance of land, or affidavits of transfer to real estate; violation
Sec. 14. (a) The recorder may record:
(1) a deed of partition;
(2) a conveyance of land; or
(3) an affidavit of transfer to real estate;
only if it has been endorsed by the auditor of the proper county as "duly entered for taxation subject to final acceptance for transfer", "not taxable", or "duly entered for taxation" as provided by IC 36-2-9-18.
(b) A recorder who violates this section shall forfeit the sum of five dollars ($5), to be recovered by an action in the name of the

county, for the benefit of the common school fund.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.54-1988, SEC.4; P.L.106-2003, SEC.7; P.L.106-2007, SEC.6.

IC 36-2-11-15
Instruments that may be received for record or filing; name of person or governmental agency that prepared instrument
Sec. 15. (a) This section does not apply to:
(1) an instrument executed before July 1, 1959, or recorded before July 26, 1967;
(2) a judgment, order, or writ of a court;
(3) a will or death certificate;
(4) an instrument executed or acknowledged outside Indiana; or
(5) a federal lien on real property or a federal tax lien on personal property, as described in section 25 of this chapter.
(b) The recorder may receive for record or filing an instrument that conveys, creates, encumbers, assigns, or otherwise disposes of an interest in or lien on property only if:
(1) the name of the person and governmental agency, if any, that prepared the instrument is printed, typewritten, stamped, or signed in a legible manner at the conclusion of the instrument; and
(2) all Social Security numbers in the document are redacted, unless required by law.
(c) An instrument complies with subsection (b)(1) if it contains a statement in the following form:
"This instrument was prepared by (name).".
(d) An instrument complies with subsection (b)(2) if it contains a statement in the following form at the conclusion of the instrument and immediately preceding or following the statement required by subsection (b)(1):
"I affirm, under the penalties for perjury, that I have taken reasonable care to redact each Social Security number in this document, unless required by law (name).".
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.171-2006, SEC.21; P.L.160-2007, SEC.4.

IC 36-2-11-16
Requirements for instruments to be received and recorded
Sec. 16. (a) This section does not apply to:
(1) an instrument executed before November 4, 1943;
(2) a judgment, order, or writ of a court;
(3) a will or death certificate; or
(4) an instrument executed or acknowledged outside Indiana.
(b) Whenever this section prescribes that the name of a person be printed, typewritten, or stamped immediately beneath the person's signature, the signature must be written on the instrument, directly preceding the printed, typewritten, or stamped name, and may not be superimposed on that name so as to render either illegible. However, the instrument may be received for record if the name and signature

are, in the discretion of the county recorder, placed on the instrument so as to render the connection between the two apparent.
(c) Except as provided in subsection (d), the recorder may receive for record an instrument only if all of the following requirements are met:
(1) The name of each person who executed the instrument is legibly printed, typewritten, or stamped immediately beneath the person's signature or the signature itself is printed, typewritten, or stamped.
(2) The name of each witness to the instrument is legibly printed, typewritten, or stamped immediately beneath the signature of the witness or the signature itself is printed, typewritten, or stamped.
(3) The name of each notary public whose signature appears on the instrument is legibly printed, typewritten, or stamped immediately beneath the signature of the notary public or the signature itself is printed, typewritten, or stamped.
(4) The name of each person who executed the instrument appears identically in the body of the instrument, in the acknowledgment or jurat, in the person's signature, and beneath the person's signature.
(5) If the instrument is a copy, the instrument is marked "Copy".
(d) The recorder may receive for record an instrument that does not comply with subsection (c) if all of the following requirements are met:
(1) A printed or typewritten affidavit of a person with personal knowledge of the facts is recorded with the instrument.
(2) The affidavit complies with this section.
(3) The affidavit states the correct name of a person, if any, whose signature cannot be identified or whose name is not printed, typewritten, or stamped on the instrument as prescribed by this section.
(4) When the instrument does not comply with subsection (c)(4), the affidavit states the correct name of the person and states that each of the names used in the instrument refers to the person.
(5) If the instrument is a copy, the instrument is marked "Copy".
(e) The recorder shall record a document presented for recording or a copy produced by a photographic process of the document presented for recording if:
(1) the document complies with other statutory recording requirements; and
(2) the document or copy will produce a clear and unobstructed copy.
(f) An instrument, document, or copy received and recorded by a county recorder is conclusively presumed to comply with this section. A recorded copy shall have the same effect as if the original document had been recorded.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.98-1986, SEC.11; P.L.87-2001, SEC.2; P.L.129-2008, SEC.2.
IC 36-2-11-16.5
Requirements for instrument or document presented for recording
Sec. 16.5. (a) This section does not apply to the following:
(1) A judgment, an order, or a writ of a court.
(2) A will or death certificate.
(3) A plat.
(4) A survey.
(b) The county recorder may receive for record an instrument or a document without collecting the additional fee described in subsection (c) if:
(1) the instrument or document consists of at least one (1) individual page measuring not more than eight and one-half (8 1/2) inches by fourteen (14) inches that is not permanently bound and is not a continuous form;
(2) the instrument or document is on white paper of at least twenty (20) pound weight and has clean margins:
(A) on the first and last pages of at least two (2) inches on the top and bottom and one-half (1/2) inch on each side; and
(B) on each additional page of at least one-half (1/2) inch on the top, bottom, and each side; and
(3) the instrument or document is typewritten or computer generated in black ink in at least 10 point type.
(c) For each instrument or document presented for recording that does not conform to the requirements of subsection (b), the recorder may attach additional pages, as needed, and collect one dollar ($1) for each nonconforming page.
As added by P.L.211-1996, SEC.5.

IC 36-2-11-17
Recording of name of farm; description; conveyance; cancellation
Sec. 17. (a) An owner of a farm may have the name of his farm and a description of the land to which the name applies recorded in a register kept for that purpose by the recorder of the county in which the farm is located. The recorder, under the seal of his office, shall present to the owner a proper certificate setting forth the name and description of the farm.
(b) If a name is recorded as the name of a farm, the name may not be recorded as the name of another farm in the same county.
(c) If the name of a farm is recorded under this section and the owner conveys all of the farm, the recorded name of the farm also is conveyed. If the owner conveys only a part of the farm, the recorded name of the farm is conveyed only if so stated in the deed of conveyance.
(d) An owner of a farm may cancel the recorded name of the farm by making the following statement on the margin of the record of the name: "This name is cancelled and I hereby release all rights thereunder." This statement must be signed by the owner and attested by the recorder.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-11-18
Marginal entries; satisfaction, cancellation, or assignment; entry in entry book
Sec. 18. (a) The recorder may allow marginal entries.
(b) If a satisfaction, cancellation, or assignment of any kind is made on the margin of a record in the recorder's office, the recorder shall immediately enter it on the entry book. The entry must show the date of entry, the name of the person who executed the instrument satisfied, cancelled, or assigned, and the name, number, and page of the record where the instrument is recorded.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.231-1989, SEC.12.

IC 36-2-11-19
Affidavit; recording in miscellaneous records; record as prima facie evidence
Sec. 19. (a) An affidavit that:
(1) concerns the birth, marriage, death, name, residence, identity, or relationship of any of the parties named in an instrument affecting real property;
(2) is made by a land surveyor registered under IC 25-21.5 and concerns the existence or location of a monument or physical boundary;
(3) is made by a land surveyor registered under IC 25-21.5 and reconciles ambiguous descriptions in conveyances with descriptions in a regular chain of title;
(4) concerns facts incident to the adverse possession of real property and the payment of taxes on that property; or
(5) is made by a purchaser of real property sold on foreclosure or conveyed in lieu of foreclosure of:
(A) a deed of trust securing an issue of bonds or other evidences of indebtedness;
(B) a mortgage;
(C) a contract for the sale of real property; or
(D) any other security instrument;
held by a fiduciary or other representative, and concerns the authority of the purchaser to purchase the property and the terms and conditions on which the property is to be held and disposed of;
may be recorded in the office of the recorder of the county in which the property is located. If an affidavit is presented to the recorder for record under this section, the recorder shall record it in the miscellaneous records in the recorder's office.
(b) An affidavit recorded under this section may be received in evidence in any proceeding affecting the real property and constitutes prima facie evidence of the facts and circumstances contained in the affidavit.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.23-1991, SEC.33.
IC 36-2-11-20
Memorandum of lease; recording; effect
Sec. 20. (a) A memorandum of a lease may be recorded in lieu of the lease itself if the memorandum is executed and acknowledged by the lessor and the lessee and contains:
(1) the names of the lessor and the lessee;
(2) the term of the lease;
(3) any option of the lessee to renew or extend the term of the lease; and
(4) the specific legal description of the leased premises, or a survey or plot plan authorized under subsection (c) showing the location of the leased premises.
(b) A memorandum recorded under this section may also contain any other agreement made between the lessor and the lessee in the lease.
(c) A survey or plot plan may be used in lieu of a specific legal description to describe:
(1) any part of a building on the leased premises, if the specific legal description of the real property on which the building is located is set forth in the memorandum, survey, or plot plan;
(2) any part of the leased premises that is part of a larger tract of land, if the specific legal description of the larger tract is set forth in the memorandum, survey, or plot plan; or
(3) real property of the lessor, if:
(A) its use is restricted by the terms of the lease;
(B) it is located wholly within real property of the lessor; and
(C) the specific legal description of the real property within which it is located is set forth in the memorandum, survey, or plot plan.
(d) As to the provisions contained in a memorandum recorded under this section, recording the memorandum has the same effect as recording the lease itself.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-11-21
Repealed
(Repealed by P.L.338-1987, SEC.2.)

IC 36-2-11-22
Certified copy of matter relating to bankruptcy; recording in miscellaneous records
Sec. 22. The recorder shall record a certified copy of a matter relating to bankruptcy if federal law requires that the copy be filed in the county in which lands of the bankrupt are located in order to give notice of the bankruptcy. The recorder shall record the copy in the miscellaneous records and shall index it in the same manner as deeds, in the name of the bankrupt as grantor and the trustee in bankruptcy or receiver as grantee.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-11-23
Official seal
Sec. 23. (a) The recorder shall use an official seal in attesting an instrument when appropriate to seal the instrument. Before the recorder uses his official seal, he shall file the impression of the seal and a verified description of that impression in the office of the clerk of the circuit court, for recording in the order book of that court.
(b) If the recorder has complied with this section, full faith and credit shall be given to his seal without further attestation.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-11-24
List of recorded mortgage releases
Sec. 24. The county recorder shall, on or before the 20th day of each month, furnish the county auditor a list of the mortgage releases recorded during the prior month. The list shall set forth the full name of the mortgagor, the book and page numbers of the original mortgage, the amount being released, and the date of the release.
As added by Acts 1982, P.L.44, SEC.10.

IC 36-2-11-25
Federal liens; notice; filing; certificate of discharge; recording; exemption from redaction requirements
Sec. 25. (a) This section applies to:
(1) a lien arising under Section 107 of the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq. (commonly known as the Superfund Law); and
(2) any other federal lien on real property or any federal tax lien on personal property provided for in the statutes or regulations of the United States.
In order for a lien covered by this section to be perfected, notice of the lien must be filed in the office of the recorder of the county in which the real or personal property subject to the lien is located.
(b) When a notice of a lien covered by this section is presented to the recorder for filing, the recorder shall enter it appropriately in the entry book and in the miscellaneous record. The entries made under this subsection must show the date of filing, the book and page number or instrument number, the name of the person named in the notice, a legal description of the property, if appropriate, and any serial number or other identifying number given in the notice.
(c) When a certificate of discharge of a federal lien covered by this section is issued by the proper officer and presented for filing in the office of the recorder of the county where the notice of lien was filed, the recorder shall record the certificate of discharge as a release of the lien. However, to be recorded under this subsection, the certificate must refer to the recorder's book and page number or instrument number under which the lien was recorded.
(d) When recording a release of a lien under subsection (c), the recorder shall inscribe, in the margin of each entry made to record

the lien under subsection (a), a reference to the place where the release is recorded.
(e) Upon the recording of the certificate of discharge as a release under subsection (c) and the inscribing of the references to the release under subsection (d), a certificate of discharge of a lien covered by this section operates as a full discharge and satisfaction of the lien, unless the references to the release inscribed under subsection (d) specifically note the release as a partial lien release.
(f) A federal lien on real property and a federal tax lien on personal property are not subject to the:
(1) requirement to redact Social Security numbers as described in IC 36-2-7.5-1.5; or
(2) requirements to include statements in a recorded or filed instrument as described in section 15(c) and 15(d) of this chapter.
As added by P.L.338-1987, SEC.1. Amended by P.L.256-1993, SEC.1; P.L.171-2006, SEC.22.

IC 36-2-11-26
Social Security number on instruments presented for recording
Sec. 26. (a) This section does not apply to an instrument executed before July 1, 2002.
(b) A person may not present for recording by the county recorder a mortgage instrument that discloses a Social Security number.
As added by P.L.16-2001, SEC.2.

IC 36-2-11-27
Payments to county recorder; transaction fees; contracting with payment processing companies authorized
Sec. 27. (a) A payment to the county recorder for any purpose may be made by any of the following financial instruments that the county recorder authorizes to use:
(1) Cash.
(2) Check.
(3) Bank draft.
(4) Money order.
(5) Bank card or credit card.
(6) Electronic funds transfer.
(7) Any other financial instrument authorized by the county recorder.
(b) If there is a charge to the county recorder for the use of a financial instrument other than a bank card or credit card, the county recorder shall collect a sum equal to the amount of the charge from the person who uses the financial instrument.
(c) The county recorder may contract with a bank card or credit card vendor for acceptance of bank cards or credit cards. A payment made under this chapter does not finally discharge the person's liability, and the person has not paid the liability until the county recorder receives payment or credit from the institution responsible for making the payment or credit. Subject to subsection (e), if there

is a vendor transaction card or discount fee, whether billed to the county recorder or charged directly to the county recorder's account, the county recorder shall collect a fee from the person using the bank card or credit card. The fee is a permitted charge under IC 24-4.5-3-202.
(d) Subject to subsection (e), the county recorder may contract with a payment processing company, which may collect a transaction fee from the person using the bank card or credit card.
(e) The county recorder shall collect and deposit in the appropriate fund an amount not less than the amount the county recorder would collect and deposit if the county recorder received payment by a means other than a bank card or credit card.
(f) Funds described in subsection (c) may be used without appropriation to pay the transaction charge or discount fee charged by the bank or credit card vendor.
As added by P.L.171-2006, SEC.23.



CHAPTER 12. COUNTY SURVEYOR

IC 36-2-12-2
Residence; term of office
Sec. 2. (a) The county surveyor must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The surveyor forfeits office if the surveyor ceases to be a resident of the county.
(b) The term of office of the county surveyor under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.547.

IC 36-2-12-2.5
Training
Sec. 2.5. (a) This section does not apply to an individual who is:
(1) an actively registered land surveyor;
(2) a graduate of an accredited land surveying curriculum; or
(3) a land-surveyor-in-training (as defined in IC 25-21.5-1-5).
(b) An individual elected to the office of county surveyor after June 30, 2009, shall, within two (2) years after beginning the county surveyor's term, complete at least twenty-four (24) hours of training courses related to land surveying that are developed by the Association of Indiana Counties and approved by the state board of accounts.
(c) An individual shall fulfill the training requirement established by subsection (b) for each term the individual serves.
As added by P.L.171-2009, SEC.2.

IC 36-2-12-3
Location of office; business hours; supplies and equipment
Sec. 3. (a) The surveyor shall keep his office in a building provided at the county seat by the county executive. He shall keep his office open for business during regular business hours on every day of the year except Sundays and legal holidays. However, he may close his office on days specified by the county executive according to the custom and practice of the county.
(b) The county executive shall provide the surveyor with all necessary supplies and equipment, including:
(1) ordinary office supplies, equipment, and accessories of the type furnished to other county offices; and
(2) surveying instruments and materials necessary for the discharge of his duties. Supplies and equipment furnished under this subsection are property of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-4
Legal action on days office is closed
Sec. 4. A legal action required to be taken in the surveyor's office on a day when his office is closed under section 3 of this chapter may be taken on the next day his office is open.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-5
Official seal
Sec. 5. The surveyor may procure and use an official seal.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-6
Administration of oaths; appointment to offices of commissioner for partition or viewer; acknowledgments of mortgages and deeds
Sec. 6. (a) The surveyor may:
(1) administer oaths necessary in the discharge of the surveyor's duties; and
(2) administer and certify any oath required to be taken by:
(A) a commissioner for the partition of real property; or
(B) a commissioner to view, mark, locate, or relocate a public highway.
(b) If the surveyor is appointed to one (1) of the offices covered by subsection (a)(2), the surveyor is not required to take an oath under that provision. The surveyor's duties as a commissioner comprise part of the surveyor's official duties, and the surveyor's signature on any proceedings required of a commissioner is sufficient.
(c) The surveyor may take, and certify with the surveyor's seal and signature, acknowledgments of mortgages and deeds for the conveyance of real property.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1989, SEC.227.

IC 36-2-12-7
Expiration of surveyor's term
Sec. 7. (a) At the expiration of his term of office, the surveyor shall turn over to his successor all engineering and survey work in which he is engaged.
(b) At the expiration of the surveyor's term of office, his duties as surveyor, including his duties as county engineer or as the engineer on public improvement work of any kind, cease, and those duties shall be performed by his successor, unless by mutual agreement the surveyor whose term is expiring is permitted to continue performing his duties on public improvements.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-12-8
Supervision of surveying and civil engineering work; appointment of civil engineer
Sec. 8. (a) If he is a competent civil engineer, the surveyor shall plan and supervise all surveying and civil engineering work of the county under the direction of the county executive.
(b) If the surveyor is not a competent civil engineer, the county executive shall appoint a competent civil engineer for each surveying or civil engineering project that the executive orders or receives a petition for. If the executive refuses to appoint such an engineer for a project, the surveyor is entitled to a hearing in the circuit or superior court of the county to determine his competence to perform the project. The order of the court under this section is final and conclusive.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-9
Survey to constitute prima facie evidence
Sec. 9. A survey by the surveyor constitutes prima facie evidence in favor of the corners and lines it establishes.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-10
Maintenance of legal survey record book; procedure for establishing location of line; effect of location and establishment of lines; appeal
Sec. 10. (a) The surveyor shall maintain a legal survey record book, which must contain a record of all the legal surveys made in the county showing outline maps of each section, grant, tract, subdivision, or group of sections, grants, tracts, and subdivisions in sufficient detail so that the approximate location of each legal survey can be shown. Legal surveys shall be indexed by location.
(b) A landowner desiring to establish the location of the line between the landowner's land and that of an adjoining landowner by means of a legal survey may do so as follows:
(1) The landowner shall procure a land surveyor registered under IC 25-21.5 to locate the line in question and shall compensate that surveyor.
(2) The land surveyor shall notify the owners of adjoining lands that the land surveyor is going to make the survey. The notice must be given by registered or certified mail at least twenty (20) days before the survey is started.
(3) If all the owners of the adjoining lands consent in writing, the notice is not necessary.
(4) The lines and corners shall be properly marked, monumented by durable material with letters and figures establishing such lines and corners, referenced, and tied to corners shown in the corner record book in the office of the county surveyor or to corners shown on a plat recorded in the plat books in the office of the county recorder. (5) The land surveyor shall present to the county surveyor for entry in the legal survey record book a plat of the legal survey and proof of notice to or waiver of notice by the adjoining landowners. The land surveyor shall give notice to adjoining landowners by registered or certified mail within ten (10) days after filing of the survey.
(c) The lines located and established under subsection (b) are binding on all landowners affected and their heirs and assigns, unless an appeal is taken under section 14 of this chapter. The right to appeal commences when the plat of the legal survey is recorded by the county surveyor in the legal survey record book.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.23-1991, SEC.34.

IC 36-2-12-11
Administration of section; maintenance of corner record book; contents of record; procedure for establishment and perpetuation of corners
Sec. 11. (a) The surveyor shall administer this section if the surveyor is registered as a land surveyor under IC 25-21.5. If the surveyor is not registered, the surveyor shall, with the approval of the county executive, appoint a person who is registered as a land surveyor and is a resident voter of the county to administer this section. If a resident, registered land surveyor is not available, a land surveyor who resides in another county may be employed.
(b) The surveyor shall keep and maintain a corner record book, that must contain:
(1) a record and an index by location of all the original government survey corners;
(2) outline maps of each section, grant, tract, and subdivision or group of sections, grants, tracts, and subdivisions in the county showing the location of each corner on record and stating at the location of each corner on the map where the reference for that corner may be found; and
(3) a reference index for each corner.
A separate card index system may be used in lieu of the index required by subdivision (3).
(c) The record of each corner referenced in the record book must contain:
(1) the location of the corner;
(2) an accurate description of the monument used to mark the corner such as "stone" or "iron pin";
(3) the distance and bearings from the corner to three (3) or more permanent objects or structures;
(4) the date the corner was last checked and the condition of the monument and references;
(5) the name of the surveyor making the check; and
(6) the method of establishing or relocating the corner.
(d) The records of the corners shall be established and perpetuated in the following manner: (1) Each year the surveyor shall check and reference at least five percent (5%) of all corners shown in the corner record book.
(2) The surveyor may enter in the surveyor's corner record book the findings submitted by a private land surveyor who checks and references corners and is registered under IC 25-21.5.
(e) Any money in the county surveyor's corner perpetuation fund collected under IC 36-2-7-10 or IC 36-2-19 may be appropriated in the manner provided by law for the purposes of this section.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.342-1983, SEC.2; P.L.76-1989, SEC.2; P.L.23-1991, SEC.35.

IC 36-2-12-12
Surveyors not trespassers; actual damages
Sec. 12. While doing work under section 10 or 11 of this chapter, a land surveyor registered under IC 25-21.5, an unregistered county surveyor, or the employees of a county surveyor are not considered trespassers and are liable only for the actual damages they cause to property.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.342-1983, SEC.3; P.L.23-1991, SEC.36.

IC 36-2-12-13
Corner and Harn monuments; temporary removal; change of location; reimbursement for repair or replacement
Sec. 13. (a) A person may, for excavation, mineral extraction, or other purposes related to the person's business, temporarily remove a monument marking a corner. The person must notify in writing the county surveyor at least thirty (30) days before removing the monument. The person must replace the monument within a reasonable time at the person's expense under the supervision of the county surveyor or, if the county surveyor is not registered under IC 25-21.5 or IC 25-31, the registered person who is selected under section 11 of this chapter. The surveyor shall file a copy of the notice in the corner record book.
(b) Only a county surveyor or a designee may change the location of any monument. A person who wishes to have the location of a monument changed must make a request to the surveyor in writing and furnish written approval of all landowners whose property is affected by the proposed change. The surveyor may approve, reject, or modify the request and shall file a copy of the notice and the landowners' consents in the corner record book.
(c) When, in the construction or maintenance of a state, county, or municipal road or street, it is necessary to remove or bury a monument marking a corner, the owner of the public right-of-way shall notify the county surveyor in writing at least fifteen (15) days before commencing the work.
(d) A county legislative body may adopt an ordinance:
(1) prohibiting a person from moving, changing, or otherwise altering a monument marking a corner without complying with

this section; and
(2) prescribing a monetary penalty for a violation of the ordinance.
Any money collected shall be deposited in the county surveyor's corner perpetuation fund.
(e) A person who damages or removes a monument marking a corner or high accuracy reference network (HARN) point shall reimburse the county for the cost of repairing or replacing the monument.
(f) If a person who damages or removes a monument marking a corner violates an ordinance under subsection (d), the person is liable for:
(1) the amount of reimbursement under subsection (e); and
(2) any monetary penalty prescribed by the county legislative body for violation of the ordinance under subsection (d).
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.343-1983, SEC.1; P.L.76-1989, SEC.3; P.L.2-1997, SEC.80; P.L.276-2001, SEC.6; P.L.90-2003, SEC.1.

IC 36-2-12-14
Appeal of survey; procedure
Sec. 14. (a) The owner of property surveyed under this chapter may appeal that survey to the circuit court for the county:
(1) within ninety (90) days if he is a resident of the county and was served with notice of the survey; or
(2) within one (1) year if he is not a resident of the county and notice was by publication.
(b) When an appeal is taken under this section, the surveyor shall immediately transmit copies of the relevant field notes and other papers to the court, without requiring an appeal bond.
(c) The court may receive evidence of any other surveys of the same premises. If the court decides against the original survey, it may order a new survey to be made by a competent person other than the person who did the original survey, and it shall:
(1) determine the true boundary lines and corners of the lands included in the survey; and
(2) order the county surveyor to:
(A) locate and perpetuate the boundary lines and corners according to the court's findings by depositing durable markers in the proper places, below the freezing point;
(B) mark the boundary lines and corners; and
(C) enter the boundary lines and corners in his field notes.
(d) A new survey made under this section may be appealed under this section.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-15
Compensation
Sec. 15. (a) If the surveyor serves as highway supervisor or county highway engineer and is compensated for that service in an amount

greater than the compensation fixed under this title, then that compensation is in lieu of the compensation fixed under this title.
(b) When fixing the compensation of county officers under this title, the county fiscal body shall fix:
(1) compensation for the surveyor as if he is registered under IC 25-21.5 or IC 25-31; and
(2) compensation for the surveyor as if he is not registered under IC 25-21.5 or IC 25-31.
The compensation fixed under subdivision (1) must be one and one-half (1 1/2) times that fixed under subdivision (2). The county fiscal body shall then determine whether or not the surveyor is registered under IC 25-21.5 or IC 25-31 and shall fix his compensation in the proper amount.
(c) In addition to the compensation fixed under subsection (b), if the surveyor describes and certifies the number of miles of active regulated drains in the county to the county executive, he is entitled, with the approval of the county executive, to:
(1) two dollars ($2) per mile for each mile described and certified, if he is not registered under IC 25-21.5 or IC 25-31; or
(2) four dollars ($4) per mile for each mile described and certified, if he is registered under IC 25-21.5 or IC 25-31.
(d) In addition to the compensation fixed under subsections (b) and (c), the surveyor is entitled to:
(1) two dollars ($2) for each corner reference required under section 11 of this chapter, if he is not registered under IC 25-21.5 or IC 25-31; or
(2) four dollars ($4) for each corner reference required under section 11, if he is registered under IC 25-21.5 or IC 25-31.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.309, SEC.103; P.L.342-1983, SEC.4; P.L.2-1997, SEC.81.

IC 36-2-12-16
Replacement of worn maps and plats
Sec. 16. The surveyor shall replace worn maps and plats as required by IC 36-2-17-5(c).
As added by P.L.276-2001, SEC.7.



CHAPTER 13. COUNTY SHERIFF

IC 36-2-13-1
Application of chapter
Sec. 1. Except for sections 15.3 and 16.3 of this chapter, this chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.1-2002, SEC.156.

IC 36-2-13-2
Residence; term of office
Sec. 2. (a) The county sheriff must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The sheriff forfeits office if the sheriff ceases to be a resident of the county.
(b) The term of office of the county sheriff under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.548.

IC 36-2-13-2.5
Salary contracts for sheriffs; required provisions; legalization of certain contracts entered into before January 1, 1993
Sec. 2.5. (a) The sheriff, the executive, and the fiscal body may enter into a salary contract for the sheriff.
(b) A sheriff's salary contract must contain the following provisions:
(1) A fixed amount of compensation for the sheriff in place of fee compensation.
(2) Payment of the full amount of the sheriff's compensation from the county general fund in the manner that salaries of other county officials are paid.
(3) Deposit by the sheriff of the sheriff's tax warrant collection fees (as described in IC 6-8.1-8-3) in the county general fund for use for any general fund purpose.
(4) A procedure for financing prisoners' meals that uses one (1) of the following methods: (A) The county fiscal body shall make an appropriation in the usual manner from the county general fund to the sheriff for feeding prisoners. The sheriff or the sheriff's officers, deputies, or employees may not make a profit from the appropriation. The sheriff shall deposit all meal allowances received under IC 36-8-10-7 in the county general fund for use for any general fund purpose.
(B) The sheriff shall pay for feeding prisoners from meal allowances received under IC 36-8-10-7. The sheriff or the sheriff's officers, deputies, or employees may not make a profit from the meal allowances. After the expenses of feeding prisoners are paid, the sheriff shall deposit any unspent meal allowance money in the county general fund for use for any general fund purpose.
(5) A requirement that the sheriff shall file an accounting of expenditures for feeding prisoners with the county auditor on the first Monday of January and the first Monday of July of each year.
(6) An expiration date that is not later than the date that the term of the sheriff expires.
(7) Other provisions concerning the sheriff's compensation to which the sheriff, the county executive, and the fiscal body agree.
A contract entered before January 1, 1993, by a county sheriff and a county executive or county fiscal body that substantially complies with this subsection is legalized.
(c) A salary contract is entered under this section when a written document containing the provisions of the contract is:
(1) approved by resolution of both the executive and the fiscal body; and
(2) signed by the sheriff.
(d) A salary contract entered into under this section before November 1, 2010, with a sheriff who is reelected to office in 2010 is subject to section 17 of this chapter.
As added by P.L.83-1993, SEC.2. Amended by P.L.40-2008, SEC.2; P.L.220-2011, SEC.644.

IC 36-2-13-2.8
Payment of compensation from county general fund
Sec. 2.8. (a) In place of any other form of compensation, including a salary contract entered into under section 2.5 of this chapter, a county may pay a sheriff's compensation as provided in this section from the county general fund in the manner that salaries of other county officials are paid. Subject to section 17 of this chapter, the sheriff may retain the sheriff's tax warrant collection fees (as described in IC 6-8.1-8-3).
(b) If a county pays a sheriff's compensation under this section, the county fiscal body shall make an appropriation in the usual manner from the county general fund for feeding prisoners. The sheriff or the sheriff's officers, deputies, or employees may not make

a profit from the appropriation.
(c) Subject to section 17 of this chapter, a county that pays a sheriff's compensation under this section shall pay the sheriff as follows:
(1) In a county having a population of not more than twenty thousand (20,000), the county must pay the sheriff an annual salary that is equal to at least fifty percent (50%) of the annual minimum salary that would be paid by the state to a full-time prosecuting attorney in the county.
(2) In a county having a population of:
(A) more than twenty thousand (20,000); and
(B) not more than forty thousand (40,000);
the county must pay the sheriff an annual salary that is equal to at least sixty percent (60%) of the annual minimum salary that would be paid by the state to a full-time prosecuting attorney in the county.
(3) In a county having a population of:
(A) more than forty thousand (40,000); and
(B) not more than sixty-five thousand five hundred (65,500);
the county must pay the sheriff an annual salary that is equal to at least seventy percent (70%) of the annual minimum salary that would be paid by the state to a full-time prosecuting attorney in the county.
(4) In a county having a population of:
(A) more than sixty-five thousand five hundred (65,500); and
(B) not more than one hundred thousand (100,000);
the county must pay the sheriff an annual salary that is equal to at least eighty percent (80%) of the annual minimum salary that would be paid by the state to a full-time prosecuting attorney in the county.
(5) In a county having a population of:
(A) more than one hundred thousand (100,000); and
(B) not more than two hundred thousand (200,000);
the county must pay the sheriff an annual salary that is equal to at least ninety percent (90%) of the annual minimum salary that would be paid by the state to a full-time prosecuting attorney in the county.
(6) In a county having a population of more than two hundred thousand (200,000), the county must pay the sheriff an annual salary that is equal to at least one hundred percent (100%) of the annual minimum salary that would be paid by the state to a full-time prosecuting attorney in the county.
As added by P.L.230-1996, SEC.1. Amended by P.L.40-2008, SEC.3.

IC 36-2-13-3
Meetings of county executive; attendance
Sec. 3. The sheriff shall attend meetings of the county executive when required under IC 36-2-2-15(d).
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-13-4
Meetings of county fiscal body; attendance
Sec. 4. The sheriff shall attend meetings of the county fiscal body when required under IC 36-2-3-6(c).
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-13-5
Duties
Sec. 5. (a) The sheriff shall:
(1) arrest without process persons who commit an offense within the sheriff's view, take them before a court of the county having jurisdiction, and detain them in custody until the cause of the arrest has been investigated;
(2) suppress breaches of the peace, calling the power of the county to the sheriff's aid if necessary;
(3) pursue and jail felons;
(4) execute all process directed to the sheriff by legal authority;
(5) serve all process directed to the sheriff from a court or the county executive;
(6) attend and preserve order in all courts of the county;
(7) take care of the county jail and the prisoners there;
(8) take photographs, fingerprints, and other identification data as the sheriff shall prescribe of persons taken into custody for felonies or misdemeanors; and
(9) on or before January 31 and June 30 of each year, provide to the department of correction the average daily cost of incarcerating a prisoner in the county jail as determined under the methodology developed by the department of correction under IC 11-10-13.
(b) A person who:
(1) refuses to be photographed;
(2) refuses to be fingerprinted;
(3) withholds information; or
(4) gives false information;
as prescribed in subsection (a)(8), commits a Class C misdemeanor.
(c) The sheriff may supervise and inspect all pawnbrokers, vendors, junkshop keepers, cartmen, expressmen, dealers in secondhand merchandise, intelligence offices, and auctions. The sheriff may authorize any deputy in writing to exercise the same powers.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.344-1983, SEC.1; P.L.85-2004, SEC.12; P.L.63-2008, SEC.5.

IC 36-2-13-5.5
Indiana sex and violent offender registry web site; requirements; funding
Sec. 5.5. (a) The sheriffs shall jointly establish and maintain an Indiana sex and violent offender registry web site, known as the Indiana sex and violent offender registry, to inform the general public about the identity, location, and appearance of every sex or

violent offender residing within Indiana. The web site must provide information regarding each sex or violent offender, organized by county of residence. The web site shall be updated at least daily.
(b) The Indiana sex and violent offender registry web site must include the following information:
(1) A recent photograph of every sex or violent offender who has registered with a sheriff after the effective date of this chapter.
(2) The home address of every sex or violent offender.
(3) The information required under IC 11-8-8-8.
(c) Every time a sex or violent offender registers, but at least once per year, the sheriff shall:
(1) photograph the sex or violent offender; and
(2) determine whether the sex or violent offender's fingerprints are on file:
(A) in Indiana; or
(B) with the Federal Bureau of Investigation.
If it appears that the sex or violent offender's fingerprints are not on file as described in subdivision (2), the sheriff shall fingerprint the sex or violent offender and transmit a copy of the fingerprints to the state police department. The sheriff shall place the photograph described in subdivision (1) on the Indiana sex and violent offender registry web site.
(d) The photograph of a sex or violent offender described in subsection (c) must meet the following requirements:
(1) The photograph must be full face, front view, with a plain white or off-white background.
(2) The image of the offender's face, measured from the bottom of the chin to the top of the head, must fill at least seventy-five percent (75%) of the photograph.
(3) The photograph must be in color.
(4) The photograph must show the offender dressed in normal street attire, without a hat or headgear that obscures the hair or hairline.
(5) If the offender normally and consistently wears prescription glasses, a hearing device, wig, or a similar article, the photograph must show the offender wearing those items. A photograph may not include dark glasses or nonprescription glasses with tinted lenses unless the offender can provide a medical certificate demonstrating that tinted lenses are required for medical reasons.
(6) The photograph must have sufficient resolution to permit the offender to be easily identified by a person accessing the Indiana sex and violent offender registry web site.
(e) The Indiana sex and violent offender registry web site may be funded from:
(1) the jail commissary fund (IC 36-8-10-21);
(2) a grant from the criminal justice institute; and
(3) any other source, subject to the approval of the county fiscal body. As added by P.L.116-2002, SEC.27. Amended by P.L.154-2003, SEC.2; P.L.140-2006, SEC.40 and P.L.173-2006, SEC.40; P.L.216-2007, SEC.52.

IC 36-2-13-5.6
Sex or violent offender registration fee; sex or violent offender address change fee; collection and distribution
Sec. 5.6. (a) The legislative body of a county may adopt an ordinance:
(1) requiring the local law enforcement authority (as defined in IC 11-8-8-2) to collect:
(A) an annual sex or violent offender registration fee; and
(B) a sex or violent offender address change fee; and
(2) establishing a county sex and violent offender administration fund to fund the administration of the sex and violent offender registration system.
(b) If an ordinance is adopted under subsection (a), the legislative body of the county shall establish the amount of the annual sex or violent offender registration fee. However, the annual sex or violent offender registration fee may not exceed fifty dollars ($50).
(c) If an ordinance is adopted under subsection (a), the legislative body of the county shall establish the amount of the sex or violent offender address change fee. However, a sex or violent offender address change fee may not exceed five dollars ($5) per address change.
(d) The legislative body of the county shall determine the manner in which the local law enforcement authority shall collect the annual sex or violent offender registration fee and the sex or violent offender address change fee. However, the annual sex or violent offender registration fee may be collected only one (1) time per year. The sex or violent offender address change fee may be collected each time a sex or violent offender registers an address change with the local law enforcement authority.
(e) The local law enforcement authority shall transfer fees collected under this section to the county auditor of the county in which the local law enforcement authority exercises jurisdiction.
(f) The county auditor shall monthly:
(1) deposit ninety percent (90%) of any fees collected under this section in the county sex and violent offender administration fund established under subsection (a); and
(2) transfer ten percent (10%) of any fees collected under this section to the treasurer of state for deposit in the state sex and violent offender administration fund under IC 11-8-8-21.
(g) A county fiscal body may appropriate money from the county sex and violent offender administration fund to an agency or organization involved in the administration of the sex and violent offender registry to defray the expense of administering or ensuring compliance with the laws concerning the Indiana sex and violent offender registry.
As added by P.L.216-2007, SEC.53.
IC 36-2-13-6
Purchase of judgment or allowance prohibited
Sec. 6. The sheriff may not purchase a judgment or allowance in a court of which he is an officer.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-13-7
Repealed
(Repealed by P.L.144-1983, SEC.2.)

IC 36-2-13-8
Repealed
(Repealed by P.L.217-1986, SEC.1.)

IC 36-2-13-9
Training school; attendance; expenses
Sec. 9. (a) After his election and before he assumes the duties of his office, the sheriff-elect may attend the sessions of a training school that:
(1) offers courses of instruction for sheriffs;
(2) is established by Indiana University, Purdue University, Indiana University and Purdue University, the state police department, or the Indiana sheriffs' association; and
(3) teaches methods of crime detection and offers courses from the state board of accounts on office routine and accounting.
(b) On presentation of proper charges or receipts and with the approval of the county executive, the county auditor may issue his warrant for the following expenses of the sheriff-elect in attending a school under this section:
(1) Any tuition charged by the school.
(2) A sum for mileage, lodging, and meals, equal to the sum allowed county officers under IC 5-11-14-1.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.23; P.L.144-1983, SEC.3.

IC 36-2-13-10
Motor vehicles; equipment; maintenance
Sec. 10. (a) The county shall furnish one (1) automobile and, with the approval of the county executive and the county fiscal body, may furnish additional automobiles, for use by the sheriff in the performance of his official duties. The county shall maintain each automobile in service.
(b) The county executive may purchase for and furnish to the sheriff a motor vehicle that seats a driver, two (2) guards, and at least six (6) other persons, and may be equipped for use as an ambulance or used to transport persons in the custody of the sheriff. The county shall maintain the vehicle.
(c) If the county furnishes and maintains a conveyance for the use of the sheriff, it may not grant him a mileage allowance but may reimburse him for other expenses relating to the conveyance. As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-13-11
Repealed
(Repealed by Acts 1981, P.L.309, SEC.115(b).)

IC 36-2-13-12
Reports; persons confined in county jail; condition of county jail; recommendations
Sec. 12. (a) The sheriff shall file with the appropriate court and, in the case of a person awaiting trial on a criminal charge, with the county prosecuting attorney, a weekly report of each person confined in the county jail. The report must include the confined person's name, the date of commitment, the court or officer ordering the commitment, the criminal charge, conviction, or civil action underlying the commitment, the term of commitment, and whether the person is awaiting trial or serving a term of imprisonment.
(b) The sheriff shall file with the county executive an annual report of the condition of the county jail and any recommended improvements in its maintenance and operation. The report shall also be filed with the county auditor and maintained as a public record.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-13-13
Protection of prisoner in sheriff's custody; assistance; unlawful killing of prisoner; forfeiture of office; reinstatement
Sec. 13. (a) Whenever the sheriff has reason to believe that a prisoner in his custody is in danger of being unlawfully killed, he shall order all persons with whom he can directly communicate to assist him in protecting the prisoner. If the sheriff remains unable to protect the prisoner, he shall notify the governor and ask for the aid of the state in protecting the prisoner.
(b) A sheriff who unlawfully kills a prisoner in his custody, or unlawfully permits such a prisoner to be killed, forfeits his office. The governor shall issue a proclamation declaring the office of the sheriff vacated.
(c) The person who forfeited the office may petition the governor to be reinstated as sheriff. The petition must:
(1) show that the person did everything in his power to protect the life of the prisoner and carried out the duties of his office pertaining to the protection of prisoners; and
(2) be filed with the governor not more than fourteen (14) days after the date on which the governor declares the office of the sheriff vacated.
If, after a hearing, the governor finds that the person did carry out the duties of his office, he may reinstate him in office and issue to him a certificate of reinstatement. A person who files a petition under this subsection shall give notice to both the prosecuting attorney of the county and the attorney general.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-13-14
Health care services supplied persons under lawful detention; payment under insurance of detainee; failure or refusal of detainee to file claim
Sec. 14. (a) As used in this section, "accident and sickness insurance policy" means an insurance policy that provides one (1) or more of the types of insurance described as Class 1(b) or 2(a) insurance under IC 27-1-5-1 on an individual basis or a group basis.
(b) As used in this section, "enrollee" has the meaning set forth in IC 27-13-1-12.
(c) As used in this section, "lawful detention" has the meaning set forth in IC 35-31.5-2-186.
(d) As used in this section, "health maintenance organization" has the meaning set forth in IC 27-13-1-19.
(e) An individual who is:
(1) insured under an accident and sickness insurance policy; or
(2) an enrollee under a health maintenance organization;
shall submit a claim under the policy or plan for expenses resulting from health care services that are rendered to the individual while the individual is subject to lawful detention by a county sheriff.
(f) A county sheriff is not obligated to pay for health care services rendered to an individual while in the lawful detention of the sheriff to the extent that payment for the services is available under:
(1) an accident and sickness insurance policy under which the individual is insured; or
(2) a health maintenance organization under which the individual is an enrollee.
(g) If an individual to whom health care services are rendered while subject to lawful detention by a county sheriff fails or refuses to file a claim for payment of expenses resulting from the health care services, a claim for payment of the expenses may be filed by:
(1) the sheriff; or
(2) the health care provider that rendered the services;
on behalf of the individual with the accident and sickness insurance policy under which the individual is insured or the health maintenance organization under which the individual is an enrollee.
As added by P.L.219-1991, SEC.1. Amended by P.L.26-1994, SEC.27; P.L.114-2012, SEC.146.

IC 36-2-13-15
Prisoners reimbursing counties for costs of incarceration
Sec. 15. (a) As used in this section, "lawful detention" has the meaning set forth in IC 35-31.5-2-186.
(b) This section applies to a county only if the legislative body for the county elects by ordinance to implement this section.
(c) A person who is:
(1) sentenced under this article for a felony or a misdemeanor;
(2) subject to lawful detention in a county jail for a period of more than seventy-two (72) hours;
(3) not a member of a family that makes less than one hundred

fifty percent (150%) of the federal income poverty level; and
(4) not detained as a child subject to the jurisdiction of a juvenile court;
shall reimburse the county for the costs described in subsection (d).
(d) A person described in subsection (c) shall reimburse the county for the sum of the following amounts:
(1) The lesser of:
(A) the per diem amount specified under subsection (e); or
(B) thirty dollars ($30);
multiplied by each day or part of a day that the person is lawfully detained in a county jail or lawfully detained under IC 35-33-11-3 for more than six (6) hours.
(2) The direct cost of investigating whether the person is indigent.
(3) The cost of collecting the amount for which the person is liable under this section.
(e) The county fiscal body shall fix the per diem described in subsection (d)(1)(A) in an amount that is reasonably related to the average daily cost of housing a person in the county jail. If the county transfers the person to another county or the department of correction under IC 35-33-11-3, the per diem is equal to the per diem charged to the county under IC 35-33-11-5.
(f) The county sheriff shall collect the amounts due from a person under this section in conformity with the procedures specified in the ordinance adopted under subsection (b). If the county sheriff does not collect the amount due to the county, the county attorney may collect the amount due.
As added by P.L.123-1998, SEC.2. Amended by P.L.114-2012, SEC.147.

IC 36-2-13-15.3
Prisoners reimbursing counties for costs of incarceration; Ohio County
Revisor's Note: See IC 1-1-3.5-8(b) concerning the effective date of this section as amended by P.L.6-2012, SEC.59.
Sec. 15.3. (a) As used in this section, "lawful detention" has the meaning set forth in IC 35-31.5-2-186.
(b) This section applies only:
(1) to a county having a population of less than seven thousand (7,000); and
(2) if the legislative body for the county elects by ordinance to implement this section.
(c) A person who is:
(1) sentenced under this article for a felony or a misdemeanor;
(2) subject to lawful detention in a county jail for a period of more than six (6) hours;
(3) not a member of a family that makes less than one hundred fifty percent (150%) of the federal income poverty level; and
(4) not detained as a child subject to the jurisdiction of a juvenile court; shall reimburse the county for the costs described in subsection (d).
(d) A person described in subsection (c) shall reimburse the county for the sum of the following amounts:
(1) The lesser of:
(A) the per diem amount specified under subsection (e); or
(B) fifty dollars ($50);
multiplied by each day or part of a day that the person is lawfully detained in a county jail or lawfully detained under IC 35-33-11-3 for more than six (6) hours.
(2) The direct cost of investigating whether the person is indigent.
(3) The cost of collecting the amount for which the person is liable under this section.
(e) The county fiscal body shall fix the per diem described in subsection (d)(1)(A) in an amount that is reasonably related to the average daily cost of housing a person in the county jail. If the county transfers the person to another county or the department of correction under IC 35-33-11-3, the per diem is equal to the per diem charged to the county under IC 35-33-11-5.
(f) The county sheriff shall collect the amounts due from a person under this section in conformity with the procedures specified in the ordinance adopted under subsection (b). If the county sheriff does not collect the amount due to the county, the county attorney may collect the amount due.
As added by P.L.170-2001, SEC.1. Amended by P.L.114-2012, SEC.148.

IC 36-2-13-16
Nonreverting county prisoner reimbursement funds
Sec. 16. (a) If the county legislative body adopts an ordinance electing to implement section 15 of this chapter, the county legislative body shall establish a nonreverting county prisoner reimbursement fund.
(b) All amounts collected under section 15 of this chapter must be deposited in the county prisoner reimbursement fund.
(c) Any amount earned from the investment of amounts in the fund becomes part of the fund.
(d) Notwithstanding any other law, upon appropriation by the county fiscal body, amounts in the fund may be used by the county only for the operation, construction, repair, remodeling, enlarging, and equipment of:
(1) a county jail; or
(2) a juvenile detention center to be operated under IC 31-31-8 or IC 31-31-9.
As added by P.L.123-1998, SEC.3.

IC 36-2-13-16.3
Nonreverting county prisoner reimbursement funds; Ohio County
Sec. 16.3. (a) If the county legislative body adopts an ordinance electing to implement section 15.3 of this chapter, the county

legislative body shall establish a nonreverting county prisoner reimbursement fund.
(b) All amounts collected under section 15.3 of this chapter must be deposited in the county prisoner reimbursement fund.
(c) Any amount earned from the investment of amounts in the fund becomes part of the fund.
(d) Notwithstanding any other law, upon appropriation by the county fiscal body, amounts in the fund may be used by the county only for:
(1) operating, constructing, repairing, remodeling, enlarging, and equipping:
(A) a county jail; or
(B) a juvenile detention center to be operated under IC 31-31-8 or IC 31-31-9; or
(2) the costs of care, maintenance, and housing of prisoners, including the cost of housing prisoners in the facilities of another county.
As added by P.L.170-2001, SEC.2.

IC 36-2-13-17
Maximum amount of compensation for sheriff
Sec. 17. (a) This section applies to the following:
(1) A contract entered into under section 2.5 of this chapter with a sheriff who is elected or reelected to office after November 1, 2010.
(2) Any other form of annual compensation provided to a sheriff who is elected or reelected to office after November 1, 2010.
(b) The total amount of a sheriff's annual compensation from:
(1) the county general fund;
(2) any tax warrant collection fees retained by the sheriff under IC 6-8.1-8-3; and
(3) any other public source;
may not exceed the amount determined under subsection (c). For purposes of this subsection, "any other public source" does not include retirement or disability benefits from a federal, a state, or another state's local governmental retirement or disability program, whether the retirement or disability benefit is based on prior employment by the sheriff or another individual, nor does it include worker's compensation benefits paid to the sheriff.
(c) To determine the maximum amount of a sheriff's annual compensation, a county fiscal body shall determine the sum of the following:
(1) The annual minimum salary that would be paid by the state to a full-time prosecuting attorney in the county.
(2) The amount of any additional annual salary paid by the county from county sources to a full-time prosecuting attorney in the county.
As added by P.L.40-2008, SEC.4.
IC 36-2-13-17.4
Incarceration fees prohibited unless the payor has been convicted of a crime for which the payor was incarcerated or held in jail
Sec. 17.4. A sheriff or an employee of a jail may not charge an individual a fee for the individual to be incarcerated or held in a jail unless the individual has been convicted of a crime for which the individual was incarcerated or held in the jail.
As added by P.L.83-2008, SEC.13.

IC 36-2-13-18
Health care services provided to person subject to lawful detention
Sec. 18. (a) As used in this section, "health care services" includes health care items and procedures.
(b) As used in this section, "lawful detention" means the following:
(1) Arrest.
(2) Custody following surrender in lieu of arrest.
(3) Detention in a penal facility.
(4) Detention for extradition or deportation.
(5) Custody for purposes incident to any of the above, including transportation, medical diagnosis or treatment, court appearances, work, or recreation.
The term does not include supervision of a person on probation or parole or constraint incidental to release with or without bail.
(c) This section does not apply to a person who is subject to lawful detention and is:
(1) covered under private health coverage for health care services; or
(2) willing to pay for the person's own health care services.
(d) A sheriff of a county may not release a person subject to lawful detention solely for the purpose of preventing the county from being financially responsible under IC 11-12-5 for health care services provided to the person.
(e) If a county violates subsection (d), the county remains financially responsible under IC 11-12-5 for health care services provided to the person released from lawful detention.
(f) A county is financially responsible under IC 11-12-5 for health care services provided to a person at a hospital if the person was subject to lawful detention by the sheriff at the time the person entered onto the hospital's premises.
(g) If a person is subjected to lawful detention after entering onto the premises of a hospital, the county in which the hospital is located is financially responsible under IC 11-12-5 for the health care services provided to the person while the person is subject to lawful detention.
(h) For purposes of this section, if a sheriff brings a person subject to lawful detention onto the premises of a hospital or subjects a person to lawful detention after the person enters onto the premises of a hospital, the sheriff shall remain on the premises of the hospital and within reasonable proximity to the person while the person

receives health care services at the hospital unless:
(1) the person's medical condition renders the person incapable of leaving the hospital; and
(2) the person does not pose a threat to hospital personnel or property or to others at the hospital.
(i) This section does not prevent or limit the application of IC 11-12-5-5 concerning the making of copayments by a person confined to a county jail.
(j) A county that is responsible for paying the medical care expenses of a county jail inmate under IC 11-12-5-6 is responsible for paying the medical care expenses of the inmate under this section.
(k) This section does not supersede a written agreement:
(1) between:
(A) a physician, a hospital, or another health care provider; and
(B) a sheriff;
concerning reimbursement for health care services provided to a person subject to lawful detention; and
(2) entered into or renewed before July 1, 2009.
As added by P.L.80-2009, SEC.2. Amended by P.L.205-2011, SEC.2.



CHAPTER 14. COUNTY CORONER

IC 36-2-14-1.5
Child death pathologist
Sec. 1.5. As used in this chapter, "child death pathologist" means a physician described in IC 16-35-7-3(b).
As added by P.L.225-2007, SEC.10.

IC 36-2-14-2
Residence; term of office
Sec. 2. (a) A county coroner must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The coroner forfeits office if the coroner ceases to be a resident of the county.
(b) The term of office of the county coroner under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.549.

IC 36-2-14-3
Commission of coroner
Sec. 3. The governor shall commission each county coroner.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-4
Duties as county sheriff
Sec. 4. The coroner shall perform the duties of the county sheriff only in cases in which the sheriff:
(1) is interested or incapacitated from serving; and
(2) has no chief deputy who may perform his duties.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.24.

IC 36-2-14-5
Service of warrant for arrest of county sheriff; custody of jail and prisoners
Sec. 5. A warrant for the arrest of the county sheriff shall be served by the coroner or any other person to whom it may be legally directed. The coroner, who shall commit the sheriff to the county jail, has custody of the jail and its prisoners during the imprisonment of the sheriff.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-14-5.5
Duties of child death pathologist
Sec. 5.5. A child death pathologist shall:
(1) consult with a coroner concerning a death described in section 6.3(b) of this chapter;
(2) conduct an autopsy of a child as described in sections 6.3(c) and 6.7(b) of this chapter; and
(3) perform duties described in section 6.7(e) of this chapter.
As added by P.L.225-2007, SEC.11.

IC 36-2-14-6
Investigation of death of person; certificate of death; autopsy
Sec. 6. (a) Whenever the coroner is notified that a person in the county:
(1) has died from violence;
(2) has died by casualty;
(3) has died when apparently in good health;
(4) has died in an apparently suspicious, unusual, or unnatural manner; or
(5) has been found dead;
the coroner shall, before the scene of the death is disturbed, notify a law enforcement agency having jurisdiction in that area. The agency shall assist the coroner in conducting an investigation of how the person died and a medical investigation of the cause of death. The coroner may hold the remains of the decedent until the investigation of how the person died and the medical investigation of the cause of death are concluded.
(b) The coroner:
(1) shall file a certificate of death with the county health department, or, if applicable, a multiple county health department, of the county in which the individual died, within seventy-two (72) hours after the completion of the death investigation;
(2) shall complete the certificate of death utilizing all verifiable information establishing the time and date of death; and
(3) may file a pending investigation certificate of death before completing the certificate of death, if necessary.
(c) If this section applies, the body and the scene of death may not be disturbed until:
(1) the coroner has photographed them in the manner that most fully discloses how the person died; and
(2) law enforcement and the coroner have finished their initial assessment of the scene of death.
However, a coroner or law enforcement officer may order a body to be moved before photographs are taken if the position or location of the body unduly interferes with activities carried on where the body is found, but the body may not be moved from the immediate area and must be moved without substantially destroying or altering the evidence present.
(d) When acting under this section, if the coroner considers it

necessary to have an autopsy performed, is required to perform an autopsy under subsection (f), or is requested by the prosecuting attorney of the county to perform an autopsy, the coroner shall employ a:
(1) physician certified by the American Board of Pathology; or
(2) pathology resident acting under the direct supervision of a physician certified in anatomic pathology by the American Board of Pathology;
to perform the autopsy. The physician performing the autopsy shall be paid a fee of at least fifty dollars ($50) from the county treasury.
(e) If:
(1) at the request of:
(A) the decedent's spouse;
(B) a child of the decedent, if the decedent does not have a spouse;
(C) a parent of the decedent, if the decedent does not have a spouse or children;
(D) a brother or sister of the decedent, if the decedent does not have a spouse, children, or parents; or
(E) a grandparent of the decedent, if the decedent does not have a spouse, children, parents, brothers, or sisters;
(2) in any death, two (2) or more witnesses who corroborate the circumstances surrounding death are present; and
(3) two (2) physicians who are licensed to practice medicine in the state and who have made separate examinations of the decedent certify the same cause of death in an affidavit within twenty-four (24) hours after death;
an autopsy need not be performed. The affidavits shall be filed with the circuit court clerk.
(f) A county coroner may not certify the cause of death in the case of the sudden and unexpected death of a child who is less than three (3) years old unless an autopsy is performed at county expense. However, a coroner may certify the cause of death of a child described in this subsection without the performance of an autopsy if subsection (e) applies to the death of the child.
(g) After consultation with the law enforcement agency investigating the death of a decedent, the coroner shall do the following:
(1) Inform a crematory authority if a person is barred under IC 23-14-31-26(c) from serving as the authorizing agent with respect to the cremation of the decedent's body because the coroner made the determination under IC 23-14-31-26(c)(2) in connection with the death of the decedent.
(2) Inform a cemetery owner if a person is barred under IC 23-14-55-2(c) from authorizing the disposition of the body or cremated remains of the decedent because the coroner made the determination under IC 23-14-55-2(c)(2) in connection with the death of the decedent.
(3) Inform a seller of prepaid services or merchandise if a person's contract is unenforceable under IC 30-2-13-23(b)

because the coroner made the determination under IC 30-2-13-23(b)(4) in connection with the death of the decedent.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.39, SEC.2; P.L.106-1986, SEC.2; P.L.339-1987, SEC.1; P.L.179-2003, SEC.5; P.L.102-2007, SEC.5; P.L.157-2007, SEC.3; P.L.225-2007, SEC.12; P.L.34-2011, SEC.12.

IC 36-2-14-6.3
Coroner notification of child deaths; coroner consultation with child death pathologist; suspicious, unexpected, or unexplained child deaths; autopsy
Sec. 6.3. (a) A coroner shall immediately notify:
(1) the local office of the department of child services by using the statewide hotline for the department; and
(2) either:
(A) the local child fatality review team; or
(B) if the county does not have a local child fatality review team, the statewide child fatality review committee;
of each death of a person who is less than eighteen (18) years of age, or appears to be less than eighteen (18) years of age and who has died in an apparently suspicious, unexpected, or unexplained manner.
(b) If a child less than eighteen (18) years of age dies in an apparently suspicious, unexpected, or unexplained manner, the coroner shall consult with a child death pathologist to determine whether an autopsy is necessary. If the coroner and the child death pathologist disagree over the need for an autopsy, the county prosecutor shall determine whether an autopsy is necessary. If the autopsy is considered necessary, a child death pathologist or a pathology resident acting under the direct supervision of a child death pathologist shall conduct the autopsy within twenty-four (24) hours. If the autopsy is not considered necessary, the autopsy shall not be conducted.
(c) If a child death pathologist and coroner agree under subsection (b) that an autopsy is necessary, the child death pathologist or a pathology resident acting under the direct supervision of a child death pathologist shall conduct the autopsy of the child.
As added by P.L.225-2007, SEC.13. Amended by P.L.131-2009, SEC.75; P.L.128-2012, SEC.183.

IC 36-2-14-6.5
Duty to make positive identification; manner of positive identification; exception
Sec. 6.5. (a) As used in this section, "DNA analysis" means an identification process in which the unique genetic code of an individual that is carried by the individual's deoxyribonucleic acid (DNA) is compared to genetic codes carried in DNA found in bodily substance samples obtained by a law enforcement agency in the exercise of the law enforcement agency's investigative function.
(b) As used in this section, "immediate family member" means,

with respect to a particular dead person, an individual who is at least eighteen (18) years of age and who is one (1) of the following:
(1) The dead person's spouse.
(2) The dead person's child.
(3) The dead person's parent.
(4) The dead person's grandparent.
(5) The dead person's sibling.
(c) The coroner shall make a positive identification of a dead person unless extraordinary circumstances described in subsection (d) exist. In making a positive identification, the coroner shall determine the identity of a dead person by one (1) of the following methods:
(1) Fingerprint identification.
(2) DNA analysis.
(3) Dental record analysis.
(4) Positive identification by at least one (1) of the dead person's immediate family members if the dead person's body is in a physical condition that would allow for the dead person to be reasonably recognized.
(d) For the purposes of subsection (c), extraordinary circumstances exist if, after a thorough investigation, the coroner determines that identification of the dead person is not possible under any of the four (4) methods described in subsection (c).
As added by P.L.157-2007, SEC.4.

IC 36-2-14-6.7
Autopsies of children who may have died of sudden infant death syndrome; autopsy reports
Sec. 6.7. (a) This section applies to a child who:
(1) died suddenly and unexpectedly;
(2) was less than three (3) years of age at the time of death; and
(3) was in apparent good health before dying.
(b) A child death pathologist or a pathology resident acting under the direct supervision of a child death pathologist shall conduct an autopsy of a child described in subsection (a).
(c) A county coroner may not certify the cause of death of a child described in subsection (a) until an autopsy is performed at county expense.
(d) The county coroner shall contact the parent or guardian of a child described in subsection (a) and notify the parent or guardian that an autopsy will be conducted at county expense.
(e) The child death pathologist shall:
(1) ensure that a tangible summary of the autopsy results is provided;
(2) provide informational material concerning sudden infant death syndrome; and
(3) unless the release of autopsy results would jeopardize a law enforcement investigation, provide notice that a parent or guardian has the right to receive the preliminary autopsy results;
to the parents or guardian of the child within one (1) week after the

autopsy.
(f) If a parent or guardian of a child described in subsection (a) requests the autopsy report of the child, the coroner shall provide the autopsy report to the parent or guardian within thirty (30) days after the:
(1) request; or
(2) completion of the autopsy report;
whichever is later, at no cost.
(g) A coroner shall notify:
(1) a local child fatality review team; or
(2) if the county does not have a local child fatality review team, the statewide child fatality review committee;
of the death of a child described in subsection (a).
As added by P.L.225-2007, SEC.14.

IC 36-2-14-7
Examination of witnesses; service of physician; payment
Sec. 7. (a) At an investigation under this chapter, the coroner shall examine persons wanting to testify and may examine persons he has summoned by his subpoena. Witnesses shall answer under oath all questions concerning the death under investigation.
(b) If a physician is required to attend an investigation and make a post mortem examination, the coroner shall certify this service to the county executive, which shall order payment for the physician from the county treasury.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-8
Witness fees
Sec. 8. A witness testifying before a county coroner is entitled to the same fees as a witness testifying in the circuit court for the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.25.

IC 36-2-14-9
Witness testimony
Sec. 9. The testimony of each witness at a coroner's investigation shall be reduced to writing and signed by him. The coroner shall, by recognizance in a reasonable sum, bind any witness whose testimony relates to the trial of a person concerned in the death to give evidence in court and shall send the written evidence and recognizance of the witness to the court. The coroner shall commit to the county jail a witness who refuses to enter into the recognizance required by this section.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-10
Coroner's verdict and report; autopsy records; confidentiality
Sec. 10. (a) After viewing the body, hearing the evidence, and

making all necessary inquiries, the coroner shall draw up and sign his verdict on the death under consideration. The coroner shall also make a written report giving an accurate description of the deceased person, his name if it can be determined, and the amount of money and other property found with the body. The verdict and the written report are subject to inspection and copying under IC 5-14-3-3.
(b) Except as provided in subsections (c), (d), and (e), a photograph, video recording, or audio recording of an autopsy in the custody of a medical examiner is declared confidential for purposes of IC 5-14-3-4(a)(1).
(c) A surviving spouse may:
(1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of the deceased spouse's autopsy. If there is no surviving spouse, the surviving parents shall have access to the records under this section. If there is no surviving spouse or parent, an adult child shall have access to the records.
(d) Upon making a written request, a unit (as defined in IC 36-1-2-23), the state, an agency of the state, the federal government, or an agency of the federal government, while in performance of their official duty, may:
(1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of an autopsy. Unless otherwise required in the performance of official duties, the identity of the deceased must remain confidential.
(e) The coroner or the coroner's designee having custody of a photograph, a video recording, or an audio recording of an autopsy may use or allow the use of the photograph, video recording, or audio recording of the autopsy for case consultation with a pathologist or forensic scientist. The coroner or the coroner's designee having custody of a photograph, a video recording, or an audio recording of an autopsy may also use or allow the use of the photograph, video recording, or audio recording for training or educational purposes (as defined in IC 16-39-7.1-1.5) if all information that identifies the individual on whom the autopsy was performed is masked or removed from the photograph, video recording, or audio recording. For purposes of this subsection, information that identifies an individual consists of:
(1) the name;
(2) the address;
(3) the Social Security number;
(4) a full view of the face; or
(5) identifying marks on the body that are unrelated to the medical condition or medical status;
of the deceased individual. A coroner or coroner's designee who allows the use of autopsy information under this subsection has a duty to disclose to each person to whom the coroner or coroner's designee releases it that the information is confidential and may not be used for a purpose other than the purpose for which it was originally released. Information disclosed under this subsection is

confidential. A coroner or coroner's designee who fails to disclose the confidentiality restrictions of this information commits a Class A misdemeanor.
(f) Except as provided in subsection (e), the coroner or the coroner's designee having custody of a photograph, a video, or an audio recording of an autopsy may not permit a person to:
(1) view or copy the photograph or video recording; and
(2) listen to or copy the audio recording;
of an autopsy without a court order.
(g) A court, upon a showing of good cause, may issue an order authorizing a person to:
(1) view or copy a photograph or video recording; and
(2) listen to or copy an audio recording;
of an autopsy, and may prescribe any restrictions or stipulations that the court considers appropriate.
(h) In determining good cause under subsection (g), the court shall consider:
(1) whether the disclosure is necessary for the public evaluation of governmental performance;
(2) the seriousness of the intrusion into the family's right to privacy;
(3) whether the disclosure of the photograph, video recording, or audio recording is by the least intrusive means available; and
(4) the availability of similar information in other public records, regardless of form.
(i) In all cases, the viewing, copying, listening to, or other handling of a photograph, video recording, or audio recording of an autopsy must be under the direct supervision of the coroner, or the coroner's designee, who is the custodian of the record.
(j) A surviving spouse shall be given:
(1) reasonable notice of the petition filed with the court to view or copy a photograph or video recording of an autopsy or a petition to listen to or copy an audio recording;
(2) a copy of the petition filed with the court to view or copy a photograph or video recording of an autopsy or a petition to listen to or copy an audio recording; and
(3) reasonable notice of the opportunity to be present and heard at any hearing on the matter.
(k) If there is no surviving spouse, the notice under subsection (j) must be given to the deceased's parents, and if the deceased has no living parent, the notice must be given to the adult children of the deceased.
(l) A coroner or coroner's designee who:
(1) is the custodian of a photograph, a video recording, or an audio recording of an autopsy; and
(2) knowingly or intentionally violates this section;
commits a Class A misdemeanor.
(m) A person who knowingly or intentionally violates a court order issued under this section commits a Class A misdemeanor.
(n) A person who: (1) receives autopsy information under subsection (e); and
(2) knowingly or intentionally uses the information in a manner other than the specified purpose for which it was released;
commits a Class A misdemeanor.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.4-1994, SEC.22; P.L.271-2001, SEC.4; P.L.179-2003, SEC.6.

IC 36-2-14-11
Property or money of deceased person subject to coroner's investigation; found with body or at scene of death; taking possession; publication; search for person entitled; delivery to county treasurer or sheriff
Sec. 11. (a) This section applies to money or other personal property:
(1) owned by a deceased person whose death is subject to a coroner's investigation; or
(2) found:
(A) on a body; or
(B) at the scene of death.
(b) If money or personal property is not claimed by a person entitled to them, the coroner shall do the following:
(1) Take possession of the property.
(2) Publish, in accordance with IC 5-3-1, a description of the deceased and the name of the deceased if known.
(3) Make a reasonable search to find a person who is entitled to the money or other personal property.
(c) If, after complying with subsection (b), the coroner does not know of a person entitled to the money, the coroner shall deliver the money to the county treasurer for deposit in the county general fund.
(d) If, after complying with subsection (b), the coroner does not know of a person entitled to the personal property other than money that has an intrinsic value, the coroner shall deliver the personal property to the sheriff for sale at any auction that the sheriff conducts under law. The sheriff shall deposit the receipts from the auction of the personal property in the county general fund.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.45, SEC.11; P.L.141-1992, SEC.1.

IC 36-2-14-12
Repealed
(Repealed by P.L.225-2007, SEC.21.)

IC 36-2-14-12.5
Coroner requests to hospitals for blood or tissue samples
Sec. 12.5. (a) A coroner shall make all reasonable attempts to promptly identify human remains, including taking the following steps:
(1) Photograph the human remains before an autopsy is conducted.
(2) X-ray the human remains. (3) Photograph items found with the human remains.
(4) Fingerprint the remains, if possible.
(5) Obtain tissue, bone, or hair samples suitable for DNA typing, if possible.
(6) Collect any other information relevant to identification efforts.
(b) A coroner may not dispose of unidentified human remains or take any other action that will materially affect the condition of the remains until the coroner has taken the steps described in subsection (a).
(c) If human remains have not been identified after thirty (30) days, the coroner or other person having custody of the remains shall request the state police to do the following:
(1) Enter information that may assist in the identification of the remains into:
(A) the National Crime Information Center (NCIC) data base; and
(B) any other appropriate data base.
(2) Upload relevant DNA profiles from the remains to the missing persons data base of the State DNA Index System (SDIS) and the National DNA Index System (NDIS) after completion of the DNA analysis and other procedures required for data base entry.
(d) If unidentified human remains are identified as belonging to a missing person, the coroner shall:
(1) notify the law enforcement agency handling the missing persons case that the missing person is deceased; and
(2) instruct the law enforcement agency to make documented efforts to contact family members of the missing person.
(e) No person may order the cremation of unidentified human remains.
As added by P.L.92-2007, SEC.6. Amended by P.L.225-2007, SEC.15.

IC 36-2-14-13
Immunity from civil liability; autopsy
Sec. 13. A person who in good faith orders or performs a medical examination or autopsy under statutory authority is immune from civil liability for damages for ordering or performing the examination or autopsy.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-14
Repealed
(Repealed by P.L.225-2007, SEC.21.)

IC 36-2-14-15
Compensation
Sec. 15. When fixing the compensation of county officers under this title, the county fiscal body shall fix: (1) compensation for the coroner as if he is licensed to practice as a physician in Indiana; and
(2) compensation for the coroner as if he is not licensed to practice as a physician in Indiana.
The compensation fixed under subdivision (1) must be one and one-half (1 1/2) times that fixed under subdivision (2). The county fiscal body shall then determine whether or not the coroner is a licensed physician and shall fix his compensation in the proper amount.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-16
Counties over 400,000 population; disposition of unclaimed bodies
Sec. 16. (a) This section applies to each county having a population of more than four hundred thousand (400,000).
(b) For purposes of this section, a body is unclaimed if:
(1) a person cannot be located to take custody of the body; or
(2) there is a person to take custody of the body, but that person cannot or will not assume financial responsibility for disposition of the body.
(c) Except as provided in IC 21-44-2, the coroner may order the burial or cremation of any unclaimed body left in the coroner's custody.
(d) If the deceased died without leaving money or other means necessary to defray the funeral expenses, the coroner may contract with a funeral director licensed under IC 25-15 to dispose of the body. The necessary and reasonable expenses for disposing of the body shall be paid by the county auditor upon the order of the coroner.
As added by P.L.106-1986, SEC.3. Amended by P.L.3-1990, SEC.123; P.L.2-2007, SEC.385.

IC 36-2-14-17
Violent or suspicious death of person; failure to notify authorities of discovery of body or moving body from scene; offenses
Sec. 17. (a) A person who knowingly or intentionally fails to immediately notify the coroner or a law enforcement agency of the discovery of the body of a person who:
(1) has died from violence;
(2) has died in an apparently suspicious, unusual, or unnatural manner; or
(3) has died at less than three (3) years of age;
commits a Class B infraction. However, the failure to immediately notify under this subsection is a Class A misdemeanor if the person fails to immediately notify with the intent to hinder a criminal investigation.
(b) A person who, with the intent to hinder a criminal investigation and without the permission of the coroner or a law enforcement officer, knowingly or intentionally alters the scene of death of a person who has died: (1) from violence; or
(2) in an apparently suspicious, unusual, or unnatural manner;
commits a Class D felony.
As added by P.L.339-1987, SEC.2. Amended by P.L.225-2007, SEC.16.

IC 36-2-14-18
Public inspection and copying of information; investigatory records; copies of autopsy; availability of report
Sec. 18. (a) Notwithstanding IC 5-14-3-4(b)(1), when a coroner investigates a death, the office of the coroner is required to make available for public inspection and copying the following:
(1) The name, age, address, sex, and race of the deceased.
(2) The address where the dead body was found, or if there is no address the location where the dead body was found and, if different, the address where the death occurred, or if there is no address the location where the death occurred.
(3) The name of the agency to which the death was reported and the name of the person reporting the death.
(4) The name of any public official or governmental employee present at the scene of the death and the name of the person certifying or pronouncing the death.
(5) Information regarding an autopsy (requested or performed) limited to the date, the person who performed the autopsy, where the autopsy was performed, and a conclusion as to:
(A) the probable cause of death;
(B) the probable manner of death; and
(C) the probable mechanism of death.
(6) The location to which the body was removed, the person determining the location to which the body was removed, and the authority under which the decision to remove the body was made.
(7) The records required to be filed by a coroner under section 6 of this chapter and the verdict and the written report required under section 10 of this chapter.
(b) A county coroner or a coroner's deputy who receives an investigatory record from a law enforcement agency shall treat the investigatory record with the same confidentiality as the law enforcement agency would treat the investigatory record.
(c) Notwithstanding any other provision of this section, a coroner shall make available a full copy of an autopsy report, other than a photograph, a video recording, or an audio recording of the autopsy, upon the written request of a parent of the decedent, an adult child of the decedent, a next of kin of the decedent, or an insurance company investigating a claim arising from the death of the individual upon whom the autopsy was performed. A parent of the decedent, an adult child of the decedent, a next of kin of the decedent, and an insurance company are prohibited from publicly disclosing any information contained in the report beyond that information that may otherwise be disclosed by a coroner under this section. This prohibition does

not apply to information disclosed in communications in conjunction with the investigation, settlement, or payment of the claim.
(d) Notwithstanding any other provision of this section, a coroner shall make available a full copy of an autopsy report, other than a photograph, a video recording, or an audio recording of the autopsy, upon the written request of:
(1) the director of the division of disability and rehabilitative services established by IC 12-9-1-1;
(2) the director of the division of mental health and addiction established by IC 12-21-1-1; or
(3) the director of the division of aging established by IC 12-9.1-1-1;
in connection with a division's review of the circumstances surrounding the death of an individual who received services from a division or through a division at the time of the individual's death.
(e) Notwithstanding any other provision of this section, a coroner shall make available, upon written request, a full copy of an autopsy report, including a photograph, a video recording, or an audio recording of the autopsy, to:
(1) the department of child services established by IC 31-25-1-1, including an office of the department located in the county where the death occurred;
(2) the statewide child fatality review committee established by IC 31-33-25-6; or
(3) a county child fatality review team or regional child fatality review team established under IC 31-33-24-6 by the county or for the county where the death occurred;
for purposes of an entity described in subdivisions (1) through (3) conducting a review or an investigation of the circumstances surrounding the death of a child (as defined in IC 31-9-2-13(d)(1)) and making a determination as to whether the death of the child was a result of abuse, abandonment, or neglect. An autopsy report made available under this subsection is confidential and shall not be disclosed to another individual or agency, unless otherwise authorized or required by law.
(f) Except as provided in subsection (g), the information required to be available under subsection (a) must be completed not later than fourteen (14) days after the completion of:
(1) the autopsy report; or
(2) if applicable, any other report, including a toxicology report, requested by the coroner as part of the coroner's investigation;
whichever is completed last.
(g) The prosecuting attorney may petition a circuit or superior court for an order prohibiting the coroner from publicly disclosing the information required in subsection (a). The prosecuting attorney shall serve a copy of the petition on the coroner.
(h) Upon receipt of a copy of the petition described in subsection (g), the coroner shall keep the information confidential until the court rules on the petition.
(i) The court shall grant a petition filed under subsection (g) if the

prosecuting attorney proves by a preponderance of the evidence that public access or dissemination of the information specified in subsection (a) would create a significant risk of harm to the criminal investigation of the death. The court shall state in the order the reasons for granting or denying the petition. An order issued under this subsection must use the least restrictive means and duration possible when restricting access to the information. Information to which access is restricted under this subsection is confidential.
(j) Any person may petition the court to modify or terminate an order issued under subsection (i). The petition for modification or termination must allege facts demonstrating that:
(1) the public interest will be served by allowing access; and
(2) access to the information specified in subsection (a) would not create a significant risk to the criminal investigation of the death.
The person petitioning the court for modification or termination shall serve a copy of the petition on the prosecuting attorney and the coroner.
(k) Upon receipt of a petition for modification or termination filed under subsection (j), the court may:
(1) summarily grant, modify, or dismiss the petition; or
(2) set the matter for hearing.
If the court sets the matter for hearing, upon the motion of any party or upon the court's own motion, the court may close the hearing to the public.
(l) If the person filing the petition for modification or termination proves by a preponderance of the evidence that:
(1) the public interest will be served by allowing access; and
(2) access to the information specified in subsection (a) would not create a significant risk to the criminal investigation of the death;
the court shall modify or terminate its order restricting access to the information. In ruling on a request under this subsection, the court shall state the court's reasons for granting or denying the request.
As added by P.L.299-1989, SEC.1. Amended by P.L.4-1994, SEC.23; P.L.2-1995, SEC.129; P.L.2-1996, SEC.290; P.L.271-2001, SEC.5; P.L.243-2003, SEC.13; P.L.141-2006, SEC.113; P.L.102-2007, SEC.6; P.L.157-2007, SEC.5; P.L.225-2007, SEC.17; P.L.3-2008, SEC.257.

IC 36-2-14-19
Cornea donations
Sec. 19. (a) As used in this section, "cornea" includes corneal tissue.
(b) As used in this section, "decedent" means a person described in section 6(a)(1) through 6(a)(5) of this chapter.
(c) As used in this section, "eye bank" means a nonprofit corporation:
(1) organized under Indiana law;
(2) exempt from federal income taxation under Section 501 of

the Internal Revenue Code; and
(3) whose purposes include obtaining, storing, and distributing corneas that are to be used for corneal transplants or for other medical or medical research purposes.
(d) If under section 6(d) of this chapter the coroner requires an autopsy to be performed upon a decedent, the coroner may authorize the removal of one (1) or both of the decedent's corneas for donation to an eye bank for transplantation, if the following conditions exist:
(1) The decedent's corneas are not necessary for successful completion of the autopsy.
(2) The decedent's corneas are not necessary for use as evidence.
(3) Removal of the decedent's corneas will not alter the postmortem facial appearance of the decedent.
(4) A representative of the eye bank, authorized by the trustees of the eye bank to make requests for corneas, has done the following:
(A) Within six (6) hours after the time of death, made a reasonable attempt to:
(i) contact any of the persons listed in the order of priority specified in IC 29-2-16.1-8; and
(ii) inform the person of the effect of the removal of the decedent's corneas on the physical appearance of the decedent.
(B) Submitted to the coroner:
(i) a written request for the donation by the coroner of corneas of the decedent subject to autopsy under section 6(d) of this chapter; and
(ii) a written certification that corneas donated under this section are intended to be used only for cornea transplant.
(5) The removal of the corneas and their donation to the eye bank will not alter a gift made by:
(A) the decedent when alive; or
(B) any of the persons listed in the order of priority specified in IC 29-2-16.1-8;
to an agency or organization other than the eye bank making the request for the donation.
(6) The coroner, at the time the removal and donation of a decedent's corneas is authorized, does not know of any objection to the removal and donation of the decedent's corneas made by:
(A) the decedent, as evidenced in a written document executed by the decedent when alive; or
(B) any of the persons listed in the order of priority specified in IC 29-2-16.1-8.
(e) A person, including a coroner and an eye bank and the eye bank's representatives, who exercises reasonable care in complying with subsection (d)(6) is immune from civil liability arising from cornea removal and donation allowed under this section.
(f) A person who authorizes the donation of a decedent's corneas

may not be charged for the costs related to the donation. The recipient of the donation is responsible for the costs related to the donation.
As added by P.L.36-1993, SEC.6. Amended by P.L.147-2007, SEC.19.

IC 36-2-14-20
Billing counties for costs of autopsies
Sec. 20. (a) As used in this section, "autopsy" means the external and surgical internal examination of all body systems of a decedent, including toxicology and histology.
(b) Except as provided in subsection (b) and IC 4-24-4-1, if an Indiana resident:
(1) dies in an Indiana county as a result of an incident that occurred in another Indiana county; and
(2) is the subject of an autopsy performed under the authority and duties of the county coroner of the county where the death occurred;
the county coroner shall bill the county in which the incident occurred for the cost of the autopsy, including the physician fee under section 6(d) of this chapter.
(c) Except as provided in subsection (b) and IC 4-24-4-1, payment for the costs of an autopsy requested by a party other than the:
(1) county prosecutor; or
(2) county coroner;
of the county in which the individual died must be made by the party requesting the autopsy.
(d) This section does not preclude the coroner of a county in which a death occurs from attempting to recover autopsy costs from the jurisdiction outside Indiana where the incident that caused the death occurred.
As added by P.L.271-2001, SEC.6. Amended by P.L.67-2003, SEC.1; P.L.225-2007, SEC.18.

IC 36-2-14-21
Coroners obtaining decedent's health records; coroners provide health records to investigative units
Sec. 21. (a) As used in this section, "health records" means written, electronic, or printed information possessed by a provider concerning any diagnosis, treatment, or prognosis of the patient. The term includes mental health records, alcohol and drug abuse records, and emergency ambulance service records.
(b) As used in this section, "provider" has the meaning set forth in IC 16-18-2-295(b).
(c) As part of a medical examination or autopsy conducted under this chapter, a coroner may obtain a copy of the decedent's health records.
(d) Except as provided in subsection (e), health records obtained under this section are confidential.
(e) The coroner may provide the health records of a decedent that

were obtained under this section to a prosecuting attorney or law enforcement agency that is investigating the individual's death. Health records received from a coroner under this subsection are confidential.
(f) A person who receives confidential records or information under this section and knowingly or intentionally discloses the records or information to an unauthorized person commits a Class A misdemeanor.
As added by P.L.28-2002, SEC.3. Amended by P.L.1-2007, SEC.240.

IC 36-2-14-22
Providing climate controlled environment
Sec. 22. A coroner shall exercise reasonable care in providing a climate controlled environment for the purpose of retarding decomposition of a human body in the coroner's custody.
As added by P.L.58-2007, SEC.1.

IC 36-2-14-22.1
Coroner requests to hospitals for blood or tissue samples
Sec. 22.1. (a) Upon the request of a coroner who is conducting or will conduct a death investigation on an individual who is admitted or was admitted to a hospital, the hospital shall provide a sample of the individual's blood or tissue to the coroner.
(b) A coroner does not need to obtain a warrant to request a blood or tissue sample under this section.
As added by P.L.225-2007, SEC.19.

IC 36-2-14-22.2
Repealed
(Repealed by P.L.3-2008, SEC.269.)

IC 36-2-14-22.3
Training courses for coroners and deputy coroners
Sec. 22.3. (a) The coroners training board established by IC 4-23-6.5-3, in consultation with the Indiana law enforcement academy, shall create and offer a training course for coroners and deputy coroners. The training course must include:
(1) at least forty (40) hours of instruction; and
(2) instruction regarding:
(A) death investigation;
(B) crime scenes; and
(C) preservation of evidence at a crime scene for police and crime lab technicians.
(b) The coroners training board, in consultation with the Indiana law enforcement academy, shall create and offer an annual training course for coroners and deputy coroners. The annual training course must:
(1) include at least eight (8) hours of instruction; and
(2) cover recent developments in:
(A) death investigation; (B) crime scenes; and
(C) preservation of evidence at a crime scene for police and crime lab technicians.
(c) In creating the courses under subsections (a) and (b), the coroners training board shall consult with a pathologist certified by the American Board of Pathology regarding medical issues that are a part of the training courses.
(d) All training in the courses offered under subsections (a) and (b) that involves medical issues must be approved by a pathologist certified by the American Board of Pathology.
(e) All training in the courses offered under subsections (a) and (b) that involves crime scenes and evidence preservation must be approved by a law enforcement officer.
(f) The coroners training board shall issue a coroner or deputy coroner a certificate upon successful completion of the courses described in subsections (a) and (b).
As added by P.L.3-2008, SEC.258.

IC 36-2-14-22.4
Organ and tissue procurement
Sec. 22.4. A coroner shall follow the procedures set forth in IC 29-2-16.1 concerning organ and tissue procurement.
As added by P.L.3-2008, SEC.259.

IC 36-2-14-22.6
Information requests; medicolegal examinations; interference with postmortem examinations; denial of recovery
Sec. 22.6. (a) Upon request of a procurement organization, a coroner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, the coroner shall release postmortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the postmortem examination results or other information received from the coroner only if relevant to transplantation or therapy.
(b) The coroner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, x-rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the coroner which the coroner determines may be relevant to the investigation.
(c) A person that has any information requested by a coroner under subsection (b) shall provide that information as expeditiously as possible to allow the coroner to conduct the medicolegal investigation within a period compatible with the preservation of parts for the purpose of transplantation, therapy, research, or education.
(d) If an anatomical gift has been or might be made of a part of a

decedent whose body is under the jurisdiction of the coroner and a postmortem examination is not required, or the coroner determines that a postmortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the coroner and procurement organization shall cooperate in the timely removal of the part from the decedent for the purpose of transplantation, therapy, research, or education.
(e) If an anatomical gift of a part from the decedent under the jurisdiction of the coroner has been or might be made, but the coroner, in consultation with a pathologist, initially believes that the recovery of the part could interfere with the postmortem investigation into the decedent's cause or manner of death or interfere with the preservation or collection of evidence, the coroner and pathologist shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery. After consultation, the coroner may allow the recovery, delay the recovery, or deny the recovery.
(f) Before the removal procedure, the coroner or designee may allow recovery by the procurement organization to proceed, or, if the coroner or designee reasonably believes that the part may be involved in determining the decedent's cause or manner of death or, in tissue procurement cases, if the coroner or designee determines that, for evidentiary purposes, the body must remain undisturbed prior to autopsy, deny recovery by the procurement organization. The coroner or designee must be present at the scene before denying the recovery of a part. When practicable, the coroner and pathologist shall work with the procurement organization to facilitate removal of a part following any postmortem examination of the decedent.
(g) If the coroner or designee denies recovery under subsection (e) or (f), the coroner or designee shall:
(1) explain in a record the specific reasons for not allowing recovery of the part;
(2) include the specific reasons in the records of the coroner and forensic pathologist; and
(3) provide a record with the specific reasons to the procurement organization and the state department of health.
(h) If the coroner or designee allows recovery of a part under subsection (d), (e), or (f), the procurement organization shall do the following:
(1) At the request of the coroner or designee and when practicable, perform diagnostic studies that would aid in documenting the presence or absence of injuries.
(2) Cause the physician or technician who removes the part to explain in a signed record the condition of the part, including the presence or absence of any injuries to the part or any surrounding tissue or organs.
(3) Provide a copy of the record described in subdivision (2) to the coroner and the investigating law enforcement agency.
(4) Cause the physician or technician who removes the part to photograph, collect, preserve, and maintain the appropriate

chain of custody of any evidence that is found during procurement.
(5) Cause the physician or technician who removes the part to collect blood and other bodily fluid samples as directed by the coroner or designee.
(6) Cause the physician or technician who removes the part to, upon the request of the coroner or designee, photograph, biopsy, or provide any other information and observations concerning the part or body that would assist in the postmortem examination.
(i) If a coroner or designee must:
(1) be present at a removal procedure under subsection (f); or
(2) perform duties at times other than those that are usual and customary for the coroner or designee to maximize tissue or eye recovery under IC 29-2-16.1-21(b);
at the request of the coroner or designee, the procurement organization that requested the recovery of the part shall reimburse the coroner or designee for the additional costs incurred by the coroner or designee to comply with subsection (f) or IC 29-2-16.1-21(b).
As added by P.L.147-2007, SEC.20.

IC 36-2-14-23
Requirement that coroner and deputy coroner complete course; auditor to withhold pay if course not timely completed; withheld pay released upon successful completion of course; exception
Sec. 23. (a) Each coroner shall successfully complete the training course offered under section 22.3(a) of this chapter within six (6) months after taking office.
(b) Each deputy coroner shall successfully complete the training course offered under section 22.3(a) of this chapter within one (1) year after beginning employment with a coroner's office.
(c) Each coroner and each deputy coroner shall successfully complete the annual training course offered under section 22.3(b) of this chapter each year after the year in which the coroner or deputy coroner received the training required by section 22.3(a) of this chapter.
(d) After a coroner or deputy coroner has:
(1) successfully completed the training course as required under subsection (a) or (b); and
(2) successfully completed the annual training course as required under subsection (c);
the coroner or deputy coroner shall present a certificate or other evidence to the county executive, or in the case of a county that contains a consolidated city, the city-county council, that the coroner or deputy coroner has successfully completed the training required under subsection (a), (b), or (c).
(e) If a coroner or deputy coroner does not present a certificate or other evidence to the county executive, or in the case of a county that contains a consolidated city, the city-county council, that the coroner

or deputy coroner has successfully completed the training required under subsection (a), (b), or (c), the county executive or city-county council shall order the auditor to withhold the paycheck of the coroner or deputy coroner until the coroner or deputy coroner satisfies the respective training requirements under subsections (a), (b), and (c), unless the county executive or city-county council adopts a resolution finding that:
(1) the failure of the coroner or deputy coroner to complete the respective training requirements under subsections (a), (b), and (c) is the result of unusual circumstances;
(2) the coroner or deputy coroner is making reasonable progress, under the circumstances, toward completing the respective training requirements under subsections (a), (b), and (c); and
(3) in light of the unusual circumstances described in subdivision (1), withholding the paycheck of the coroner or deputy coroner would be unjust.
(f) If the county executive or city-county council orders an auditor to withhold a paycheck under subsection (e) and a coroner or deputy coroner later presents a certificate or other evidence to the county executive or city-county council that the coroner or deputy coroner has successfully completed training required under subsection (a), (b), or (c), the county executive or city-county council shall order the auditor to release all of the coroner's or deputy coroner's paychecks that were withheld from the coroner or deputy coroner.
As added by P.L.157-2007, SEC.7. Amended by P.L.3-2008, SEC.260.

IC 36-2-14-24
Requirement for the release of autopsy and other reports; auditor to withhold pay if autopsy or other reports not timely released; withheld pay released upon release of autopsy or other reports; exception
Sec. 24. (a) Except as provided in subsection (b), if a coroner does not release a written report required under section 10 of this chapter or a full copy of an autopsy report required under section 18 of this chapter as required by law, the county executive, or in the case of a county containing a consolidated city, the city-county council, shall order the auditor to withhold the paycheck of the coroner until the coroner properly releases the written report or full autopsy report, unless the county executive or city-county council adopts a resolution finding that:
(1) the failure of the coroner or deputy coroner to release the written report or full autopsy report is the result of unusual circumstances;
(2) the coroner or deputy coroner is making reasonable progress, under the circumstances, toward completing and releasing the written report or full autopsy report; and
(3) in light of the unusual circumstances described in subdivision (1), withholding the paycheck of the coroner or

deputy coroner would be unjust.
(b) A county auditor may not withhold the paycheck of a coroner if a coroner is legally prohibited from releasing a written report or from releasing a full autopsy report. However, a coroner is required to release a written report or full autopsy report as soon as possible after the legal prohibition on releasing the written report or full autopsy report ceases to exist.
(c) If the county executive or city-county council orders an auditor to withhold a paycheck under subsection (a) and a coroner properly releases the written report or full autopsy report, the county executive or city-county council shall order the auditor to release all of the coroner's paychecks that were withheld from the coroner.
As added by P.L.157-2007, SEC.8.



CHAPTER 15. COUNTY ASSESSOR

elected township assessor;
(B) real and personal property of elected township assessors in the county whose duties relating to the assessment of tangible property are transferred to the county assessor as the result of a referendum under this chapter, as amended by P.L.146-2008, used solely to carry out property assessment duties;
(C) obligations outstanding on December 31, 2008, of elected township assessors in the county whose duties relating to the assessment of tangible property are transferred to the county assessor as the result of a referendum under this chapter, as amended by P.L.146-2008, relating to the assessment of tangible property; and
(D) funds of elected township assessors in the county whose duties relating to the assessment of tangible property are transferred to the county assessor as the result of a referendum under this chapter, as amended by P.L.146-2008, on hand for the purpose of carrying out property assessment duties in the amount determined by the county auditor.
(b) Before July 1, 2008, the county assessor shall interview, or give the opportunity to interview to, each individual who:
(1) is an employee of:
(A) an elected township assessor in the county whose duties relating to the assessment of tangible property are transferred to the county assessor under IC 36-6-5-1(h), as added by P.L.146-2008; or
(B) a trustee-assessor in the county;
as of March 19, 2008; and
(2) applies before June 1, 2008, for an employment position referred to in subsection (a)(1)(A).
(c) Before December 31, 2008, the county assessor shall interview, or give the opportunity to interview to, each individual who:
(1) is an employee of an elected township assessor in the county whose duties relating to the assessment of tangible property are transferred to the county assessor as the result of a referendum under this chapter, as amended by P.L.146-2008, as of March 19, 2008; and
(2) applies before December 1, 2008, for an employment position referred to in subsection (a)(2)(A).
(d) A township served on June 30, 2008, by a township assessor whose duties relating to the assessment of tangible property are transferred to the county assessor under IC 36-6-5-1(h), as added by P.L.146-2008 shall transfer to the county assessor all revenue received after the date of the transfer that is received by the township for the purpose of carrying out property assessment duties in the amount determined by the county auditor.
As added by P.L.220-2011, SEC.645.

IC 36-2-15-1 Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-15-2
Election; eligibility; residence; term of office
Sec. 2. (a) A county assessor shall be elected under IC 3-10-2-13 by the voters of the county.
(b) To be eligible to serve as an assessor, a person must meet the qualifications prescribed by IC 3-8-1-23.
(c) A county assessor must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The assessor forfeits office if the assessor ceases to be a resident of the county.
(d) The term of office of a county assessor is four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.5-1986, SEC.37; P.L.3-1987, SEC.550; P.L.1-2004, SEC.61 and P.L.23-2004, SEC.63; P.L.88-2005, SEC.15.

IC 36-2-15-3
Location of office; business hours and days
Sec. 3. (a) Subject to subsection (b), the assessor shall keep the assessor's office in a building provided at the county seat by the county executive. The assessor shall keep the office open for business during regular business hours on every day of the year except Sundays and legal holidays. However, the assessor may close the office on days specified by the county executive according to custom and practice of the county.
(b) After June 30, 2008, the county assessor may establish one (1) or more satellite offices in the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.146-2008, SEC.692.

IC 36-2-15-4
Legal action on days office is closed
Sec. 4. A legal action required to be taken in the assessor's office on a day when his office is closed under section 3 of this chapter may be taken on the next day his office is open.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-15-5
Duties; transfer of duties; referendum
Sec. 5. (a) The county assessor shall perform the functions assigned by statute to the county assessor, including the following:
(1) Countywide equalization.
(2) Selection and maintenance of a countywide computer system.
(3) Certification of gross assessments to the county auditor. (4) Discovery of omitted property.
(5) In:
(A) a township in which the transfer of duties of the elected township assessor is required by subsection (c); or
(B) a township in which the duties relating to the assessment of tangible property are not required to be performed by a township assessor elected under IC 36-6-5;
performance of the assessment duties prescribed by IC 6-1.1.
(b) A transfer of duties between assessors does not affect:
(1) any assessment, assessment appeal, or other official action made by an assessor before the transfer; or
(2) any pending action against, or the rights of any party that may possess a legal claim against, an assessor that is not described in subdivision (1).
Any assessment, assessment appeal, or other official action of an assessor made by the assessor within the scope of the assessor's official duties before the transfer is considered as having been made by the assessor to whom the duties are transferred.
(c) If:
(1) for a particular general election after June 30, 2008, the person elected to the office of township assessor has not attained the certification of a level two assessor-appraiser; or
(2) for a particular general election after January 1, 2012, the person elected to the office of township assessor has not attained the certification of a level three assessor-appraiser;
as provided in IC 3-8-1-23.6 before the date the term of office begins, the assessment duties prescribed by IC 6-1.1 that would otherwise be performed in the township by the township assessor are transferred to the county assessor on that date. If assessment duties in a township are transferred to the county assessor under this subsection, those assessment duties are transferred back to the township assessor if at a later election a person who has attained the required level of certification referred to in subdivision (1) or (2) is elected to the office of township assessor.
(d) If assessment duties in a township are transferred to the county assessor under subsection (c), the office of elected township assessor remains vacant for the period during which the assessment duties prescribed by IC 6-1.1 are transferred to the county assessor.
(e) A referendum shall be held under sections 7.4 through 11 of this chapter in each township in which the number of parcels of real property on January 1, 2008, is at least fifteen thousand (15,000) to determine whether to transfer to the county assessor the assessment duties prescribed by IC 6-1.1 that would otherwise be performed by the elected township assessor of the township.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.6-1997, SEC.206; P.L.90-2002, SEC.469; P.L.219-2007, SEC.108; P.L.3-2008, SEC.261; P.L.146-2008, SEC.693.

IC 36-2-15-6
Repealed (Repealed by P.L.84-1995, SEC.6.)

IC 36-2-15-7
Transition on transfer of duties between assessors
Sec. 7. (a) Each county assessor, elected township assessor, or township trustee-assessor whose assessment duties prescribed by IC 6-1.1 will be transferred under section 5 of this chapter shall:
(1) organize the records of the assessor's office relating to the assessment of tangible property in a manner prescribed by the department of local government finance; and
(2) transfer the records as directed by the department of local government finance.
(b) The department of local government finance shall determine a procedure and schedule for the transfer of the records and operations. The assessors shall assist each other and coordinate their efforts to:
(1) ensure an orderly transfer of all records; and
(2) provide for an uninterrupted and professional transition of the property assessment functions consistent with this chapter and the directions of the department of local government finance.
As added by P.L.219-2007, SEC.109.

IC 36-2-15-7.4
Transfer of assessment duties after referendum; question to be submitted in referendum
Sec. 7.4. (a) Assessment duties are transferred to the county assessor as described in section 5(e) of this chapter only if a majority of the individuals in the township who vote in a referendum that is conducted in accordance with this section and sections 8 through 11 of this chapter approves the transfer.
(b) The question to be submitted to the voters in the referendum must read as follows:
"Should the assessing duties of the elected township assessor in the township be transferred to the county assessor?".
As added by P.L.146-2008, SEC.694.

IC 36-2-15-8
Certification of referendum question; date of referendum; notice of referendum question
Sec. 8. (a) The county legislative body shall act under IC 3-10-9-3 to certify the question to be voted on at the referendum under this chapter to the county election board.
(b) Each county clerk shall, upon receiving the question certified by the county legislative body under subsection (a), call a meeting of the county election board to make arrangements for the referendum.
(c) The referendum shall be held in the general election in 2008.
(d) The referendum shall be held under the direction of the county election board, which shall take all steps necessary to carry out the referendum. (e) Not less than ten (10) days before the date on which the referendum is to be held, the county election board shall cause notice of the question that is to be voted upon at the referendum to be published in accordance with IC 5-3-1.
As added by P.L.146-2008, SEC.695.

IC 36-2-15-9
County election board duties
Sec. 9. Each county election board shall cause:
(1) the question certified to the circuit court clerk by the county legislative body to be placed on the ballot in the form prescribed by IC 3-10-9-4; and
(2) an adequate supply of ballots and voting equipment to be delivered to the precinct election board of each precinct in which the referendum under this chapter is to be held.
As added by P.L.146-2008, SEC.696.

IC 36-2-15-10
Individuals entitled to vote in referendum
Sec. 10. The individuals entitled to vote in a referendum under this chapter are all the registered voters resident in the township in which the referendum is held.
As added by P.L.146-2008, SEC.697.

IC 36-2-15-11
Count by precinct election board; certification of results; notice of results; nullification of election in certain circumstances
Sec. 11. (a) Each precinct election board shall count the affirmative votes and the negative votes cast in the referendum under this chapter and shall certify those two (2) totals to the county election board of the county. The circuit court clerk of the county shall, immediately after the votes cast in the referendum have been counted, certify the results of the referendum to the county legislative body. Upon receiving the certification of all the votes cast in the referendum, the county legislative body shall promptly notify the department of local government finance of the result of the referendum. If a majority of the individuals who voted in the referendum voted "yes" on the referendum question:
(1) the county legislative body shall promptly notify:
(A) the county assessor;
(B) the elected township assessor in the township; and
(C) each candidate in an election described in subsection (b);
of the results of the referendum; and
(2) with respect to a particular elected township assessor in the county, the assessment duties prescribed by IC 6-1.1 are transferred to the county assessor on January 1, 2009.
(b) If:
(1) an election is held in the general election in 2008 of an elected township assessor; and
(2) a majority of the individuals who voted in the referendum

held under this chapter voted "yes" on the referendum question;
the results of the election of the elected township assessor are nullified.
As added by P.L.146-2008, SEC.698.



CHAPTER 16. DEPUTIES AND EMPLOYEES

IC 36-2-16-2
Bond; oath
Sec. 2. (a) A deputy appointed under this chapter may be required to give a bond, in accordance with IC 5-4-1, for the proper discharge of the deputy's duties.
(b) If required under IC 5-4-1-1, a deputy appointed under this chapter shall take the oath required of the officer who appointed the deputy.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1982, P.L.33, SEC.19; P.L.14-2004, SEC.193.

IC 36-2-16-3
Performance of duties of appointing officer; regulations and penalties; responsibility for acts of deputy
Sec. 3. (a) A deputy appointed under this chapter may perform all the official duties of the officer who appointed him and is subject to the same regulations and penalties as the officer.
(b) The officer appointing the deputy is responsible for all the official acts of the deputy.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-16-4
Officers entitled to appoint chief or other deputies and employees
Sec. 4. Each of the following county officers is entitled to appoint one (1) first or chief deputy, and also may appoint the number of other full-time or part-time deputies and employees authorized by the county fiscal body:
(1) The county auditor.
(2) The county treasurer.
(3) The county recorder.
(4) The county superintendent of schools.
(5) The county sheriff.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.154; P.L.174-2006, SEC.20.

IC 36-2-16-5
County surveyor authorized to appoint chief or other deputies and employees; bridge engineer; field notes
Sec. 5. (a) The county surveyor may appoint one (1) first or chief deputy, if authorized by the county fiscal body, and also may appoint the number of other full-time or part-time deputies and employees authorized by the county fiscal body. (b) The surveyor of a county having a population of one hundred sixty-five thousand (165,000) or more may appoint a registered professional civil engineer as bridge engineer.
(c) If a deputy surveyor takes field notes, he shall return them to the county surveyor within sixty (60) days.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.155; P.L.154-1993, SEC.2.

IC 36-2-16-6
Repealed
(Repealed by P.L.131-1983, SEC.17.)

IC 36-2-16-7
County coroner authorized to appoint deputies and clerical employees
Sec. 7. The county coroner may appoint the number of deputies and clerical employees authorized by the county fiscal body.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.156.

IC 36-2-16-8
County assessor authorized to appoint deputies and employees; required level of certification
Sec. 8. (a) The county assessor may appoint the number of full-time or part-time deputies and employees authorized by the county fiscal body.
(b) After June 30, 2009, an employee of the county assessor who performs real property assessing duties must have attained the level of certification under IC 6-1.1-35.5 that the county assessor is required to attain under IC 3-8-1-23.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.157; P.L.146-2008, SEC.699.

IC 36-2-16-9
Compensation of certain deputies in charge of various courts or branches
Sec. 9. If a county has:
(1) a superior court; or
(2) two (2) or more courthouses in which branches of county offices are maintained;
the deputies in charge of the various courts or branches rank as, and shall be compensated as, first or chief deputies.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.201-2011, SEC.112.

IC 36-2-16-10
County animal disease control emergency coordinator
Sec. 10. The county executive of each county shall designate a county animal disease control emergency coordinator who is responsible for receiving information as to the policy of the state

board of animal health on animal disease control matters. The county animal disease control emergency management coordinator shall distribute information as directed by the state board of animal health. Not later than seven (7) days after making the designation, the county executive shall forward the name of the county animal disease control emergency coordinator to the Indiana state board of animal health.
As added by P.L.262-1999, SEC.1.



CHAPTER 16.5. SALARY SCHEDULE FOR PROBATION OFFICERS

IC 36-2-16.5-2
"Probation officer"
Sec. 2. As used in this chapter, "probation officer" means a probation officer or a juvenile probation officer.
As added by P.L.277-2003, SEC.14.

IC 36-2-16.5-3
Adoption of salary schedule
Sec. 3. In consultation with:
(1) at least one (1) judge of a court or division of a court authorized to impose probation; and
(2) at least one (1) probation officer;
the county, city, or town fiscal body shall adopt a salary schedule setting the compensation of a probation officer. The salary schedule must comply with the minimum compensation requirements for probation officers adopted by the judicial conference of Indiana under IC 11-13-1-8.
As added by P.L.277-2003, SEC.14.

IC 36-2-16.5-4
Salary of probation officer
Sec. 4. The county, city, or town fiscal body shall fix the salary of a probation officer based on the salary schedule adopted under this chapter.
As added by P.L.277-2003, SEC.14.

IC 36-2-16.5-5
Benefits; holidays; hours
Sec. 5. Unless otherwise specified in the salary schedule, a probation officer is entitled to the same benefits, holidays, and hours as other county, city, or town employees.
As added by P.L.277-2003, SEC.14.

IC 36-2-16.5-6
Use of fees deposited into certain funds; use of excess revenue generated by fees
Sec. 6. (a) Except as provided in subsection (b), the administrative fees deposited into:
(1) the county supplemental juvenile probation services fund under IC 31-40-2-1;
(2) the county supplemental adult probation services fund under

IC 35-38-2-1(f); and
(3) the local supplemental adult probation services fund under IC 35-38-2-1(g);
shall be used to pay for salary increases required under the salary schedule adopted under this chapter and IC 11-13-1-8 that became effective January 1, 2004.
(b) Administrative fees collected that exceed the amount required to pay for salary increases required under the salary schedule adopted under this chapter and IC 11-13-1-8 may be used in any manner permitted under IC 31-40-2-2, IC 35-38-2-1(f), or IC 35-38-2-1(j).
As added by P.L.220-2011, SEC.646.



CHAPTER 17. COUNTY RECORDS

IC 36-2-17-2
Keeping records in offices; delivery to successors; use of permanent ink; violation
Sec. 2. (a) The county auditor, county treasurer, county surveyor, county sheriff, and county superintendent of schools shall keep in their offices all records that they are required to make and shall deliver them to their successors.
(b) The clerk of the circuit court, county auditor, and county recorder shall use permanent jet-black, nonfading ink when preparing official records in longhand. A person who violates this subsection commits a Class C infraction.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-3
Photostatic recording of documents; force of recording
Sec. 3. (a) A county officer who is required to record documents may record them by a photographic process if:
(1) the process is adopted by the county executive; and
(2) the necessary photographic equipment and supplies are furnished for that purpose by the county executive.
(b) Photostatic recording of documents has the same force as recording of documents by handwriting, typewriter, or handwriting on partly printed pages.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-4
Miniature photographic or microfilm recording of documents; marginal entry or notation; control over film and records; original and duplicate copies; index
Sec. 4. (a) A county officer may record documents by miniature photographic process or microfilm process if:
(1) the installation of the process is approved by the county executive; and
(2) the process provides for an original and a duplicate film copy of each document that the officer is required to record.
The officer shall index and file the original copy in a suitable container in the office where the document is recorded, in such a manner that it is easily accessible and readable by an interested person. The officer shall preserve the duplicate copy in a fireproof vault, either in the courthouse where the office is located or in a place designated by the county executive.
(b) When recording a release, assignment, or other document that

requires a marginal entry or notation on a prior record made under this section, an officer acting under this section shall:
(1) record the document on the index page of the photographic or microfilm record containing the prior record; or
(2) index and cross-reference the marginal entry or notation and record it on a separate page attached to or filed with and made a part of the prior record.
(c) An officer recording a document under this section has exclusive control over the film and records in his office, and he may not return an original document to the person presenting it for record until the film copy of that document is properly recorded, indexed, filed, and made available to interested persons.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-5
Preservation of records; copies; control of records
Sec. 5. (a) If it is necessary to preserve the records of:
(1) the circuit court clerk's office;
(2) the county auditor's office;
(3) the county treasurer's office;
(4) the county recorder's office;
(5) the county sheriff's office;
(6) a court of record; or
(7) the county surveyor's office;
from damage, the county executive shall order the officer in charge of the records to copy them in suitable books procured by him for that purpose. The executive shall specify in its order the particular records or parts of records to be copied.
(b) If:
(1) parts of a county's records have been destroyed;
(2) the remaining parts of the records have been copied to preserve them from damage; and
(3) the proper holder of the original documents on which the records were based presents those documents to the officer in charge of the records;
the officer in charge of the records shall use the original documents to complete the records, and, if the original index no longer exists, shall index the completed records.
(c) If a map or plat in the office of the county auditor, county recorder, or county surveyor is so worn or defaced that it is not fit for use, the auditor, recorder, or surveyor shall make an accurate copy of the legible part of the map or plat. If a part of the map or plat is illegible, the auditor or recorder shall resort to the most accurate sources to complete the copy.
(d) Copies of records made under this section have the same force as the original records. Certified transcripts of copies of records made under subsection (a) of this section have the same force as transcripts of the original records.
(e) Control of the county recorder's records, including copying, storage, and retrieval is the responsibility of the county recorder. (f) Control of the county surveyor's records, including copying, storage, and retrieval is the responsibility of the county surveyor.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.231-1989, SEC.13; P.L.276-2001, SEC.8.

IC 36-2-17-6
Destruction of records; meetings; list; replacement; appointment of commissioner
Sec. 6. (a) If records belonging to the county or a court of record in the county are destroyed, the county auditor shall immediately notify the county executive, which shall meet at the time and place specified by the auditor. During the next twelve (12) months, the county executive may hold additional meetings concerning the destroyed records if it finds that such meetings are necessary.
(b) At the meeting held under subsection (a) of this section, after a showing that records of the county or a court of record in the county have been destroyed, the county executive shall order the county auditor to make out and certify a list of all the destroyed records that were furnished by the state under a statute or joint resolution. The auditor shall immediately forward this list to the governor, who shall immediately give notice of the destruction of county records to the state officer whose duty it is to furnish records to the county. That officer shall immediately furnish to the county all records on the list, as if the county had never received them.
(c) At the meeting held under subsection (a) of this section, the county executive shall appoint a person as a commissioner if any of the records of:
(1) a court of record in the county;
(2) a clerk of a court of record in the county; or
(3) a county officer other than the county recorder;
have been destroyed. After taking an oath of office, the commissioner has the powers and duties set forth in section 7 of this chapter.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-7
Destruction of records; powers and duties of commissioner; procedures
Sec. 7. (a) Before performing any of his duties, a commissioner appointed under section 6(c) of this chapter shall give twenty (20) days notice of:
(1) his appointment;
(2) the time when he will begin to perform his duties; and
(3) the place where he will begin to perform his duties;
by publication under IC 5-3-1 and by posting written notices in each township of the county.
(b) The commissioner may:
(1) employ a clerk, who shall take an oath of office before performing any of his duties;
(2) administer oaths when testimony is required to be taken

before him;
(3) issue subpoenas for and compel the attendance of witnesses;
(4) cite persons for and issue execution for contempt;
(5) tax costs; and
(6) adjourn his proceedings from time to time, but after an adjournment without a day specified for reconvening, he may not resume his duties without an order of the county executive authorizing him to do so.
(c) A sheriff who delivers the commissioner's writs and subpoenas and witnesses who testify before the commissioner are entitled to the same fees as are allowed for the same service or attendance in the circuit court. This compensation shall be taxed against the party bearing costs.
(d) The commissioner shall obtain record books in which the proceedings held before him shall be fully recorded. Proceedings concerning the different courts and different offices of the county shall be recorded in separate books.
(e) The commissioner or his clerk may not record proof of the existence and contents of the following records and documents of a clerk of a court of record:
(1) Judgments and decrees.
(2) Writs of execution and returns of writs of execution.
(3) Recognizances and forfeitures of bonds.
The commissioner or his clerk shall record proof of the existence and content of any other record or document that belonged to or was filed or deposited in the office of a clerk of a court of record and has been destroyed, if that proof is presented to the commissioner by a disinterested witness. However, the commissioner may receive proof of the contents of a will only if the evidence leads him to believe that neither the original will nor an authenticated copy can be produced.
(f) The commissioner shall record the complete statement of each witness who testifies before him. The commissioner may not include his own conclusions in the record.
(g) The commissioner shall sign the record of each day's testimony that he hears, and shall certify each completed volume of the record to be a complete and accurate copy of the testimony taken before him. The commissioner shall deliver each completed volume of the record to the appropriate county office.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-8
Destruction of records; force and effect of records or certified copies; removal of commissioner for neglect; expenses
Sec. 8. (a) Records compiled by the commissioner, or certified copies of those records, are admissible in any legal proceeding and have the force that the same testimony would have if it were delivered orally. Complete or partial copies of a volume of the commissioner's records may be certified by the commissioner if he has custody of the volume; otherwise, the county officer having custody of the volume may certify copies. Certified copies of the

commissioner's record have the same evidentiary force as the commissioner's record.
(b) If the county executive finds that the commissioner is incompetent or that he unreasonably delays or neglects his duties, it may, by an order on the record, remove him from office and appoint a successor. An order of removal is not appealable.
(c) If more than twelve (12) months have passed since the commissioner commenced his duties, the county executive may give him twenty (20) days notice to terminate his proceedings. After twenty (20) days, the duties of his office cease. However, the county executive may subsequently authorize the commissioner to resume his duties for a limited period of time.
(d) All expenses of books, stationery, and per diems under this section and section 7 of this chapter shall be paid by the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-9
Destruction of recorder's records; restoration; proof of execution, acknowledgment, or action
Sec. 9. (a) If all or part of the records of the recorder's office are destroyed, the recorder shall immediately obtain a book in which he shall restore the destroyed parts of the record. The recorder shall, in the order in which they are presented, record in this book documents that had been recorded but the records of which have been destroyed. The recorder shall also record the recorder's original indorsement showing the time when each document was originally filed for record. This new record has the same force as the original record would have had if it had not been destroyed.
(b) Whenever the recorder acts under subsection (a), he shall also obtain another book in which he shall, in the order in which it is presented, record all proof of the execution, acknowledgment, contents, destruction, and recording of documents that had been recorded in his office but the records of which have been destroyed. The recorder shall index this book in the manner in which records of deeds are indexed.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-10
Destruction of recorder's records; statement of person having interest in preserving evidence of document; witnesses; oaths; witnesses' recollections
Sec. 10. (a) A person who has an interest in preserving evidence of a document, the record of which in the recorder's office has been destroyed, shall make a verified statement before the recorder that:
(1) he has an interest in preserving evidence of the document;
(2) the document was previously recorded in the recorder's office; and
(3) he has searched diligently for the original of the document and has not been able to find it.
After recording the person's statement and requiring him to sign it,

the recorder shall take and record the verified statement of each witness who testifies before him. The recorder may be sworn as a witness by a person authorized to administer oaths.
(b) The recorder shall require each witness testifying under this section to make a verified statement of his interest in preserving his testimony, and shall include this statement in the record. The recorder shall require each witness to sign the record of his testimony and shall add his certificate stating that the witness was duly sworn.
(c) A recorder shall administer all oaths required by this section.
(d) Testimony admissible before the recorder under this section consists of witnesses' best recollections of:
(1) the execution and acknowledgment of the document;
(2) the date of the document;
(3) the contents of the document;
(4) the prior recording of the document in the recorder's office; and
(5) the time when the document was initially recorded or deposited for record.
(e) The recorder shall record the complete statement of each witness who testifies before him. The recorder may not include his own conclusions in the record.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-11
Destruction of recorder's records; force and effect of record; certified copies; fee for recording
Sec. 11. (a) A party to a legal proceeding may introduce a record of testimony made under section 10 of this chapter into evidence. Such a record has the same force as oral testimony at the trial by the witness whose statement makes up the record, and it may be excluded, rebutted, or impeached in the same manner in which that oral testimony could be excluded, rebutted, or impeached.
(b) If the recorder certifies that a copy of a record made under section 10 of this chapter is a complete copy of all parts of the record relevant to a document in issue in a trial, the certified copy is admissible in evidence in that trial and has the same force as the original record.
(c) The recorder shall charge half the usual fee for recording a document under section 9 or 10 of this chapter.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-12
Wills, letters testamentary, or letters of administration destroyed; copies; force and effect of record
Sec. 12. If the record of a will, letters testamentary, or letters of administration is destroyed, and an authenticated copy of the will or letters is presented to the clerk of the proper court, he shall record the copy as if it was the original and shall note on the record the date on which the document was originally recorded. A record made under this section has the same force as the original record. As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-13
Bond for guardian, administrator, or executor destroyed; new bond; liability of surety on destroyed bond
Sec. 13. A guardian, administrator, or executor whose official bond is destroyed in a general destruction of a county's records shall file a new bond with the proper officer within three (3) months after the bond is destroyed. The liability on the new bond commences with its filing in the proper office. Sureties on the destroyed bond are not liable for acts of their principal occurring after the filing of the new bond.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-14
Bond for county officer destroyed; new bond; liability
Sec. 14. If:
(1) the official bond of a county officer is destroyed; and
(2) the county officer receives a written notice of the destruction of his bond from the officer having custody of the bond;
he shall file a new bond with the proper officer within twenty (20) days after he receives the notice. The liabilities on the new or old bond are the same as those prescribed by section 13 of this chapter on bonds of guardians, administrators, or executors.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-15
Public documents in custody of county treasurer destroyed; copies; county tax duplicate; liability of persons charged with tax
Sec. 15. (a) If public documents in the custody of the county treasurer are destroyed, the officer whose duty it is to furnish those documents shall immediately make new copies of them in the same manner in which they were originally made and shall deliver these copies to the treasurer. A copy made under this section has the same force as the original document.
(b) If a county tax duplicate is destroyed and a copy is supplied under this section, persons charged with taxes on that copy are liable for those taxes unless they:
(1) produce proper receipts for the taxes; or
(2) prove to the county treasurer or county executive that the taxes have been paid.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-16
Assessment rolls and tax duplicates destroyed; new assessments and appraisals; proceedings to collect taxes due
Sec. 16. If the assessment rolls and tax duplicates of a county are destroyed, the county executive shall cause new assessments and appraisals to be made, in the same manner and under the same

regulations that they were originally made, and shall conduct all proceedings necessary to enable the treasurer to collect all taxes due in the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-17
Electronic storage medium; retrieved information as evidence of official record; data processing system; duties of recorder
Sec. 17. (a) As used in this section:
"Book" means a book, register, index, or file that the law requires a county recorder to maintain.
"Electronic storage medium" means a magnetic tape, card, diskette, disk, or other medium on which data may be entered and retained and from which data may be retrieved by the operation of an electronic data processing system.
"Recorded information" means information in any written matter, such as a record, document, plat, or paper, that the law requires a recorder to enter into a book.
(b) The county recorder may substitute an electronic storage medium for any book. For the purposes of admissibility into evidence, printouts or other types of information retrieved from an electronic storage medium in written form shall be treated as an official record in all courts and administrative agencies.
(c) When the recorder substitutes an electronic storage medium for a book, the recorder shall operate a data processing system that during normal business hours allows:
(1) retrieval of recorded information by reference to the same identification number assigned to the written matter that has been recorded, the written matter's date of recording, the name of affected parties, the legal description of affected real property (if any), and any other category of information that the law requires the recorder to maintain in a related index or file; and
(2) reproduction of recorded information in written form.
(d) The recorder shall enter the identification number assigned by the recorder to a recorded matter with the related recorded information being entered into the electronic storage medium. The recorder shall verify the correctness of all recorded information entered into the electronic storage medium and assign security access codes to it that will protect it from alteration. An original of recorded matter may not be returned to the person submitting it before certification and security coding occur.
(e) At intervals determined by the recorder, the recorder shall duplicate the data on an electronic storage medium containing recorded information and permanently store one (1) copy outside the office of the recorder in a secure location that is designated by the county executive and under the exclusive custody and control of the recorder. If either copy is lost or damaged, the recorder may use the other copy to perform his duties.
As added by P.L.193-1984, SEC.1.



CHAPTER 18. WEED CUTTING ON COUNTY ROADSIDES

IC 36-2-18-2
Expenses
Sec. 2. All expenses for carrying out this chapter shall be paid out of funds from that county's allocation from the motor vehicle highway account.
As added by P.L.86-1988, SEC.225.



CHAPTER 19. FILING OF SURVEYS

IC 36-2-19-2
"Original survey" defined
Sec. 2. As used in this chapter, "original survey" means a survey that is executed for the purpose of locating and describing real property that has not been previously described in documents conveying an interest in real property.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-3
"Retracement or record document survey" defined
Sec. 3. As used in this chapter, "retracement or record document survey" means a survey of real property that has been previously described in documents conveying an interest in that real property.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-4
Recording plat of survey; information included; filing ordinance; filing fee
Sec. 4. (a) If a land surveyor has prepared a plat of any original, retracement, or record document survey (not including Indiana surveyor location reports or other similar documents normally associated with a mortgage loan) the plat shall be recorded in the county recorder's office when:
(1) a new tax parcel is created;
(2) no survey has been previously recorded; or
(3) the monuments, monument references, or the description varies from the last recorded survey of the parcel.
(b) The plat of survey described in subsection (a) must include the following:
(1) The name of the owner or title holder according to the current county tax records at the time of recording (or the actual title holder if the land surveyor knows the tax records are not accurate).
(2) The area of each surveyed tract.
(3) A statement indicating the existence or absence of improvements on each surveyed tract. (c) The county may enact an ordinance requiring that if plats of survey have been prepared the plats must be filed with the county surveyor's office. If such an ordinance is adopted and a plat of survey has been prepared, a notarized record executed by the surveyor of the filing (showing the name of the surveyor, the date of certification, the name of the owner of the surveyed parcel as described in subsection (b)(1), and a brief description of the surveyed parcel) must be recorded in the recorder's office. The ordinance shall establish a fee schedule for the filing of the plat.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-5
Copy of plat to county auditor or surveyor
Sec. 5. A copy of any plat recorded in the recorder's office or filed in the surveyor's office under this chapter must be provided to the county auditor or the county surveyor, if this action is authorized by county ordinance for the maintenance of the plat book under IC 6-1.1-5-1.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-6
Filing fee disposition
Sec. 6. If the plat described in section 4 of this chapter is filed in the county surveyor's office under a county ordinance, the filing fee shall be deposited in the county surveyor's corner perpetuation fund.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-7
Duplicate plat copy to township assessor
Sec. 7. (a) Except as provided in subsection (b), in a county in which IC 6-1.1-5-9 or IC 6-1.1-5-9.1 applies, the county surveyor shall file a duplicate copy of any plat described in section 4 of this chapter with the township assessor (if any).
(b) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, a reference to the township assessor in this section is considered to be a reference to the county assessor.
As added by P.L.76-1989, SEC.4. Amended by P.L.219-2007, SEC.110; P.L.146-2008, SEC.700.



CHAPTER 20. ACQUISITION OF MATERIALS, SUPPLIES, OR SERVICES

IC 36-2-20-2
Item
Sec. 2. As used in this chapter, "item" means any of the following:
(1) Materials.
(2) Supplies.
(3) Services, other than professional services.
As added by P.L.252-1993, SEC.5.

IC 36-2-20-3
Procurement agent
Sec. 3. As used in this chapter, "procurement agent" means a board, an officer, or an employee position having sole authority on behalf of a county to buy, purchase, lease, or otherwise acquire items for which payment is to be made from a public fund.
As added by P.L.252-1993, SEC.5.

IC 36-2-20-4
Written requisitions
Sec. 4. An official or employee who wants the county to acquire an item shall forward a written requisition for the item to the procurement agent. The requisition must include the following information concerning the item:
(1) Specifications.
(2) Quantity.
(3) Type.
(4) Purpose for which the item is needed.
(5) Office or place where the item will be used.
(6) Date when needed.
(7) Evidence that sufficient funds were appropriated and are available to pay for the item.
As added by P.L.252-1993, SEC.5.

IC 36-2-20-5
Acquisition of items
Sec. 5. After consultation with the person submitting the requisition, the procurement agent shall acquire the item in the manner required by IC 5-22 or other applicable statutes.
As added by P.L.252-1993, SEC.5. Amended by P.L.49-1997, SEC.77.
IC 36-2-20-6
Acquisitions in violation of chapter
Sec. 6. A claim by an official or employee for an item that was acquired in violation of this chapter:
(1) may not be approved for payment by the county executive; and
(2) is the personal responsibility of the person who acquired the item.
As added by P.L.252-1993, SEC.5.






ARTICLE 3. GOVERNMENT OF INDIANAPOLIS AND MARION COUNTY (UNIGOV)

CHAPTER 1. CONSOLIDATION AND TRANSFER OF POWERS

IC 36-3-1-1
Application of chapter
Sec. 1. This chapter applies in each county having a first class city.
As added by Acts 1980, P.L.212, SEC.2.
IC 36-3-1-2
Transitional provisions; change to first class city
Sec. 2. The following transitional provisions apply whenever a city changes into a first class city under this title:
(1) During the period before July 1 of the year in which the change occurs, the city shall be governed as if it remained a second class city.
(2) During the period after June 30 of the year in which the change occurs, the city shall be governed by an interim government under section 3 of this chapter.
(3) On January 1 following the year in which the change occurs, the city becomes a consolidated city.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-1-3
Interim government of first class city; powers of officers; budgets and appropriations; appointment of future directors
Sec. 3. (a) The interim government of the first class city during the period prescribed by section 2(2) of this chapter consists of:
(1) the city executive, who is interim mayor and has the powers of the executive of a consolidated city;
(2) the city clerk, who is interim clerk and has the powers of the clerk of a consolidated city;
(3) the members of the city legislative body and the members of the county fiscal body, who together comprise an interim city-county council having the powers of the legislative body of a consolidated city; and
(4) the members of the city legislative body, who together comprise an interim special service district council having the powers of the legislative body of a special service district.
(b) The interim government shall make budgets and appropriations, and impose tax levies and special tax levies, for the consolidated city, the county, and other political subdivisions for the following year in the manner prescribed by this article.
(c) The interim mayor may appoint the future directors of the departments of the consolidated city to assist in planning for the change into a consolidated city, and the interim special service district council may make appropriations to finance this planning.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-1-4
Consolidated city; abolishment of first class city; territory; name; interim government
Sec. 4. (a) When a first class city becomes a consolidated city, the first class city is abolished as a separate entity, and the territory of the consolidated city includes:
(1) all the territory that comprised the first class city before it became a consolidated city; and
(2) all other territory in the county except territory of an excluded city. However, certain departments and special taxing districts of the consolidated city may have jurisdiction as provided by law over more or less territory than that inside the boundaries of the consolidated city.
(b) The consolidated city is known as "City of ______," with the name of the first class city inserted in the blank.
(c) Unless the executive and legislative body of the consolidated city are elected during the interim period and take office on the date prescribed by section 2(3) of this chapter, the members of the interim government prescribed by section 3 of this chapter continue in office as officers of the consolidated city until an executive and a legislative body of the consolidated city are elected and qualified.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-1-5
Officers of executive and legislative body; board of commissioners
Sec. 5. (a) When a first class city becomes a consolidated city, the officers who become the executive and legislative body of the consolidated city under section 4(c) of this chapter also become the executive and legislative body of the county.
(b) The members of the board of commissioners of the county are entitled to remain in office until their terms expire, although the board is no longer the executive of the county. As their terms expire or their positions become vacant, they shall be replaced by the following officers in the following order:
(1) The county treasurer.
(2) The county auditor.
(3) The county assessor.
These three (3) officers then serve ex officio as commissioners under IC 36-3-3-10.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-1-5.1
Consolidation of police department and county sheriff's department
Sec. 5.1. (a) Except for those duties that are reserved by law to the county sheriff in this section, the city-county legislative body may by majority vote adopt an ordinance, approved by the mayor, to consolidate the police department of the consolidated city and the county sheriff's department.
(b) The city-county legislative body may not adopt an ordinance under this section unless it first:
(1) holds a public hearing on the proposed consolidation; and
(2) determines that:
(A) reasonable and adequate police protection can be provided through the consolidation; and
(B) the consolidation is in the public interest.
(c) If an ordinance is adopted under this section, the consolidation shall take effect on the date specified in the ordinance.
(d) Notwithstanding any other law, an ordinance adopted under

this section must provide that the county sheriff's department shall be responsible for all the following for the consolidated city and the county under the direction and control of the sheriff:
(1) County jail operations and facilities.
(2) Emergency communications.
(3) Security for buildings and property owned by:
(A) the consolidated city;
(B) the county; or
(C) both the consolidated city and county.
(4) Service of civil process and collection of taxes under tax warrants.
(5) Sex and violent offender registration.
(e) The following apply if an ordinance is adopted under this section:
(1) The department of local government finance shall adjust the maximum permissible ad valorem property tax levy of the consolidated city and the county for property taxes first due and payable in the year a consolidation takes effect under this section. When added together, the adjustments under this subdivision must total zero (0).
(2) The ordinance must specify which law enforcement officers of the police department and which law enforcement officers of the county sheriff's department shall be law enforcement officers of the consolidated law enforcement department.
(3) The ordinance may not prohibit the providing of law enforcement services for an excluded city under an interlocal agreement under IC 36-1-7.
(4) A member of the county police force who:
(A) was an employee beneficiary of the sheriff's pension trust before the consolidation of the law enforcement departments; and
(B) after the consolidation becomes a law enforcement officer of the consolidated law enforcement department;
remains an employee beneficiary of the sheriff's pension trust. The member retains, after the consolidation, credit in the sheriff's pension trust for service earned while a member of the county police force and continues to earn service credit in the sheriff's pension trust as a member of the consolidated law enforcement department for purposes of determining the member's benefits from the sheriff's pension trust.
(5) A member of the police department of the consolidated city who:
(A) was a member of the 1953 fund or the 1977 fund before the consolidation of the law enforcement departments; and
(B) after the consolidation becomes a law enforcement officer of the consolidated law enforcement department;
remains a member of the 1953 fund or the 1977 fund. The member retains, after the consolidation, credit in the 1953 fund or the 1977 fund for service earned while a member of the police department of the consolidated city and continues to earn

service credit in the 1953 fund or the 1977 fund as a member of the consolidated law enforcement department for purposes of determining the member's benefits from the 1953 fund or the 1977 fund.
(6) The ordinance must designate the merit system that shall apply to the law enforcement officers of the consolidated law enforcement department.
(7) The ordinance must designate who shall serve as a coapplicant for a warrant or an extension of a warrant under IC 35-33.5-2.
(8) The consolidated city may levy property taxes within the consolidated city's maximum permissible ad valorem property tax levy limit to provide for the payment of the expenses for the operation of the consolidated law enforcement department. The police special service district established under section 6 of this chapter may levy property taxes to provide for the payment of expenses for the operation of the consolidated law enforcement department within the territory of the police special service district. Property taxes to fund the pension obligation under IC 36-8-7.5 may be levied only by the police special service district within the police special service district. The consolidated city may not levy property taxes to fund the pension obligation under IC 36-8-7.5. Property taxes to fund the pension obligation under IC 36-8-8 for members of the 1977 police officers' and firefighters' pension and disability fund who were members of the police department of the consolidated city on the effective date of the consolidation may be levied only by the police special service district within the police special service district. Property taxes to fund the pension obligation under IC 36-8-10 for members of the sheriff's pension trust and under IC 36-8-8 for members of the 1977 police officers' and firefighters' pension and disability fund who were not members of the police department of the consolidated city on the effective date of the consolidation may be levied by the consolidated city within the consolidated city's maximum permissible ad valorem property tax levy. The assets of the consolidated city's 1953 fund and the assets of the sheriff's pension trust may not be pledged after the effective date of the consolidation as collateral for any loan.
(9) The executive of the consolidated city shall provide for an independent evaluation and performance audit, due before March 1 of the year following the adoption of the consolidation ordinance and for the following two (2) years, to determine:
(A) the amount of any cost savings, operational efficiencies, or improved service levels; and
(B) any tax shifts among taxpayers;
that result from the consolidation. The independent evaluation and performance audit must be provided to the legislative council in an electronic format under IC 5-14-6 and to the budget committee. As added by P.L.227-2005, SEC.17. Amended by P.L.1-2006, SEC.559; P.L.216-2007, SEC.54; P.L.182-2009(ss), SEC.400.

IC 36-3-1-6
Special service districts; special taxing districts
Sec. 6. (a) When a first class city becomes a consolidated city, the following special service districts of the consolidated city are created:
(1) Fire special service district.
(2) Police special service district.
(3) Solid waste collection special service district.
(b) The territory of each special service district includes all the territory that comprised the district as of August 31, 1981, subject to IC 36-3-2-3(b).
(c) When a first class city becomes a consolidated city, all of the following special taxing districts existing in the city continue as special taxing districts of the consolidated city including the following territory:
(1) Flood control district, including all the territory in the county.
(2) Park district, including all the territory in the county.
(3) Redevelopment district, including all the territory in the consolidated city.
(4) Sanitary district, including all the territory that comprised the district as of August 31, 1981.
(5) Waste disposal district, including all the territory that comprised the district as of August 31, 1981.
In addition, a metropolitan thoroughfare district, including all the territory in the county, is created as a special taxing district of the consolidated city.
(d) The territory of each special taxing district is subject to IC 36-3-2-3(b).
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.17, SEC.15; Acts 1982, P.L.77, SEC.4.

IC 36-3-1-6.1
Consolidation of fire departments
Sec..6.1. (a) This section applies only in a county containing a consolidated city. If the requirements of subsection (g) are satisfied, the fire departments of the following are consolidated into the fire department of a consolidated city (referred to as "the consolidated fire department"):
(1) A township for which the consolidation is approved by the township legislative body and trustee and the legislative body and mayor of the consolidated city.
(2) Any fire protection territory established under IC 36-8-19 that is located in a township described in subdivision (1).
(b) If the requirements of subsection (g) are satisfied, the consolidated fire department shall provide fire protection services within an entity described in subsection (a)(1) or (a)(2) in which the

requirements of subsection (g) are satisfied on the date agreed to in the resolution of the township legislative body and the ordinance of the legislative body of the consolidated city.
(c) If the requirements of subsection (g) are satisfied and the fire department of an entity listed in subsection (a) is consolidated into the fire department of the consolidated city, all of the property, equipment, records, rights, and contracts of the department consolidated into the fire department of the consolidated city are:
(1) transferred to; or
(2) assumed by;
the consolidated city on the effective date of the consolidation. However, real property other than real property used as a fire station may be transferred only on terms mutually agreed to by the legislative body and mayor of the consolidated city and the trustee and legislative body of the township in which that real property is located.
(d) If the requirements of subsection (g) are satisfied and the fire department of an entity listed in subsection (a) is consolidated into the fire department of the consolidated city, the employees of the fire department consolidated into the fire department of the consolidated city cease employment with the department of the entity listed in subsection (a) and become employees of the consolidated fire department on the effective date of the consolidation. The consolidated city shall assume all agreements with labor organizations that:
(1) are in effect on the effective date of the consolidation; and
(2) apply to employees of the department consolidated into the fire department of the consolidated city who become employees of the consolidated fire department.
(e) If the requirements of subsection (g) are satisfied and the fire department of an entity listed in subsection (a) is consolidated into the fire department of a consolidated city, the indebtedness related to fire protection services incurred before the effective date of the consolidation by the entity or a building, holding, or leasing corporation on behalf of the entity whose fire department is consolidated into the consolidated fire department under subsection (a) shall remain the debt of the entity and does not become and may not be assumed by the consolidated city. Indebtedness related to fire protection services that is incurred by the consolidated city before the effective date of the consolidation shall remain the debt of the consolidated city and property taxes levied to pay the debt may only be levied by the fire special service district.
(f) If the requirements of subsection (g) are satisfied and the fire department of an entity listed in subsection (a) is consolidated into the fire department of a consolidated city, the merit board and the merit system of the fire department that is consolidated are dissolved on the effective date of the consolidation, and the duties of the merit board are transferred to and assumed by the merit board for the consolidated fire department on the effective date of the consolidation. (g) A township legislative body, after approval by the township trustee, may adopt a resolution approving the consolidation of the township's fire department with the fire department of the consolidated city. A township legislative body may adopt a resolution under this subsection only after the township legislative body has held a public hearing concerning the proposed consolidation. The township legislative body shall hold the hearing not earlier than thirty (30) days after the date the resolution is introduced. The hearing shall be conducted in accordance with IC 5-14-1.5 and notice of the hearing shall be published in accordance with IC 5-3-1. If the township legislative body has adopted a resolution under this subsection, the township legislative body shall, after approval from the township trustee, forward the resolution to the legislative body of the consolidated city. If such a resolution is forwarded to the legislative body of the consolidated city and the legislative body of the consolidated city adopts an ordinance, approved by the mayor of the consolidated city, approving the consolidation of the fire department of the township into the fire department of the consolidated city, the requirements of this subsection are satisfied. The consolidation shall take effect on the date agreed to by the township legislative body in its resolution and by the legislative body of the consolidated city in its ordinance approving the consolidation.
(h) The following apply if the requirements of subsection (g) are satisfied:
(1) The consolidation of the fire department of that township is effective on the date agreed to by the township legislative body in the resolution and by the legislative body of the consolidated city in its ordinance approving the consolidation.
(2) Notwithstanding any other provision, a firefighter:
(A) who is a member of the 1977 fund before the effective date of a consolidation under this section; and
(B) who, after the consolidation, becomes an employee of the fire department of a consolidated city under this section;
remains a member of the 1977 fund without being required to meet the requirements under IC 36-8-8-19 and IC 36-8-8-21. The firefighter shall receive credit for any service as a member of the 1977 fund before the consolidation to determine the firefighter's eligibility for benefits under IC 36-8-8.
(3) Notwithstanding any other provision, a firefighter:
(A) who is a member of the 1937 fund before the effective date of a consolidation under this section; and
(B) who, after the consolidation, becomes an employee of the fire department of a consolidated city under this section;
remains a member of the 1937 fund. The firefighter shall receive credit for any service as a member of the 1937 fund before the consolidation to determine the firefighter's eligibility for benefits under IC 36-8-7.
(4) For property taxes first due and payable in the year in which the consolidation is effective, the maximum permissible ad

valorem property tax levy under IC 6-1.1-18.5:
(A) is increased for the consolidated city by an amount equal to the maximum permissible ad valorem property tax levy in the year preceding the year in which the consolidation is effective for fire protection and related services by the township whose fire department is consolidated into the fire department of the consolidated city under this section; and
(B) is reduced for the township whose fire department is consolidated into the fire department of the consolidated city under this section by the amount equal to the maximum permissible ad valorem property tax levy in the year preceding the year in which the consolidation is effective for fire protection and related services for the township.
(5) The amount levied in the year preceding the year in which the consolidation is effective by the township whose fire department is consolidated into the fire department of the consolidated city for the township's cumulative building and equipment fund for fire protection and related services is transferred on the effective date of the consolidation to the consolidated city's cumulative building and equipment fund for fire protection and related services, which is hereby established. The consolidated city is exempted from the requirements of IC 36-8-14 and IC 6-1.1-41 regarding establishment of the cumulative building and equipment fund for fire protection and related services.
(6) The local boards for the 1937 firefighters' pension fund and the 1977 police officers' and firefighters' pension and disability fund of the township are dissolved, and their services are terminated not later than the effective date of the consolidation. The duties performed by the local boards under IC 36-8-7 and IC 36-8-8, respectively, are assumed by the consolidated city's local board for the 1937 firefighters' pension fund and local board for the 1977 police officers' and firefighters' pension and disability fund, respectively. Notwithstanding any other provision, the legislative body of the consolidated city may adopt an ordinance to adjust the membership of the consolidated city's local board to reflect the consolidation.
(7) The consolidated city may levy property taxes within the consolidated city's maximum permissible ad valorem property tax levy limit to provide for the payment of the expenses for the operation of the consolidated fire department. However, property taxes to fund the pension obligation under IC 36-8-7 for members of the 1937 firefighters fund who were employees of the consolidated city at the time of the consolidation may be levied only by the fire special service district within the fire special service district. The fire special service district established under IC 36-3-1-6 may levy property taxes to provide for the payment of expenses for the operation of the consolidated fire department within the territory of the fire special service district. Property taxes to fund the pension

obligation under IC 36-8-8 for members of the 1977 police officers' and firefighters' pension and disability fund who were members of the fire department of the consolidated city on the effective date of the consolidation may be levied only by the fire special service district within the fire special service district. Property taxes to fund the pension obligation for members of the 1937 firefighters fund who were not members of the fire department of the consolidated city on the effective date of the consolidation and members of the 1977 police officers' and firefighters' pension and disability fund who were not members of the fire department of the consolidated city on the effective date of the consolidation may be levied by the consolidated city within the city's maximum permissible ad valorem property tax levy. However, these taxes may be levied only within the fire special service district and any townships that have consolidated fire departments under this section.
(8) The executive of the consolidated city shall provide for an independent evaluation and performance audit, due before March 1 of the year in which the consolidation is effective and before March 1 in each of the following two (2) years, to determine:
(A) the amount of any cost savings, operational efficiencies, or improved service levels; and
(B) any tax shifts among taxpayers;
that result from the consolidation. The independent evaluation and performance audit must be provided to the legislative council in an electronic format under IC 5-14-6 and to the state budget committee.
As added by P.L.227-2005, SEC.18. Amended by P.L.1-2006, SEC.560.

IC 36-3-1-6.2
Emergency ambulance services
Sec..6.2. (a) If a consolidated fire department is established under section 6.1 of this chapter, the consolidated city, through the consolidated fire department, shall after the consolidation establish, operate, and maintain emergency ambulance services (as defined in IC.16-18-2-107) in the fire special service district and in those townships in the county that are consolidated under section 6.1 of this chapter.
(b) This section does not prohibit the providing of emergency ambulance services under an interlocal agreement under IC 36-1-7.
As added by P.L.227-2005, SEC.19.

IC 36-3-1-7
Excluded cities; included towns
Sec. 7. (a) A municipality, other than a first class city, having a population of more than five thousand (5,000) in the county is known as an excluded city and does not become part of the consolidated city under this chapter. In addition, a municipality that had qualified as

an excluded city before January 1, 1973, under IC 18-4-1-2(d) (repealed September 1, 1981), is considered an excluded city. Any other municipality is known as an included town and does become part of the consolidated city under this chapter.
(b) This article applies to any part of an included town that is inside the county boundaries, even though part of it is outside those boundaries.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.3-1990, SEC.124.

IC 36-3-1-8
Transfer of functions and obligations
Sec. 8. (a) When a first class city becomes a consolidated city, the agencies of the first class city are abolished and their functions are assigned to agencies of the consolidated city as provided by this title. When these functions are transferred in this manner, the property, records, personnel, rights, and liabilities related to the functions are likewise transferred, except that the city-county legislative body may, by ordinance, provide that they be transferred to a different agency.
(b) Notwithstanding subsection (a), these obligations are transferred as follows when a first class city becomes a consolidated city:
(1) Bonds and other indebtedness of a special taxing district, to the special taxing district that continues to have the function of the district on account of which the bonds and indebtedness were issued.
(2) Bonds and other indebtedness relating to a function transferred to a special service district, to the consolidated city.
(3) Any other bonds and other indebtedness of, or assumed by, the first class city, to the consolidated city.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-1-9
Ordinances; application; disposition
Sec. 9. (a) When a first class city becomes a consolidated city, every ordinance of:
(1) the first class city;
(2) the county;
(3) a mass transportation authority of the county; or
(4) any other municipal corporation the functions of which are transferred to the consolidated city by this title;
becomes an ordinance of the consolidated city and shall be enforced only by the consolidated city.
(b) Such an ordinance continues to apply only in the territory in which it applied before becoming an ordinance of the consolidated city, subject to subsection (c).
(c) Such an ordinance may be codified, amended, or repealed by the city-county legislative body in the same manner as other ordinances under this title.
As added by Acts 1980, P.L.212, SEC.2.
IC 36-3-1-10
Annexation proceedings pending; continuation; expansion effect
Sec. 10. If any annexation proceedings concerning territory inside the county are pending when a first class city becomes a consolidated city, the annexation proceedings shall be continued as if this chapter did not apply. However, if the annexation later takes effect, the following provisions apply:
(1) If the annexation is by the first class city, it has the effect of expanding the special service districts created by section 6 of this chapter.
(2) If the annexation is by another municipality in the county, it has the effect of expanding the municipality as an excluded city or included town.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-1-11
Effect of change on political subdivisions in county; continuation of powers and rights
Sec. 11. Political subdivisions in the county are not affected when a first class city becomes a consolidated city, except to the extent that this title limits their functions or transfers them to the consolidated city. Such a political subdivision continues to have:
(1) the power to levy and collect property taxes in furtherance of functions not transferred to the consolidated city; and
(2) if applicable, the power to adopt and enforce ordinances prescribing a penalty for violation.
In addition, an excluded city or included town continues to have the right to receive distributions of revenues collected by the state, in the manner prescribed by statute, including distributions from the motor vehicle highway account, the cigarette tax fund, alcoholic beverage fees, and other tax revenues.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-1-12
Alteration of status, boundaries, or ordinances of political subdivisions
Sec. 12. This chapter does not alter the status, boundaries, or ordinances of political subdivisions in a county where a first class city became a consolidated city before September 1, 1981. The status, boundaries, and ordinances remain as they existed on August 31, 1981, until altered according to the applicable law.
As added by Acts 1980, P.L.212, SEC.2.



CHAPTER 2. POWERS OF POLITICAL SUBDIVISIONS IN THE COUNTY

IC 36-3-2-2
Consolidated city; home rule and taxation powers; annexation of territory
Sec. 2. (a) The consolidated city has home rule powers under IC 36-1-3, including all the powers that a first class city has according to law. In addition, the consolidated city has the power to levy and collect taxes on taxable privileges and to regulate those privileges.
(b) If the consolidated city wants to annex territory inside the county, it must do so in the manner prescribed by section 7 of this chapter.
(c) The consolidated city may not annex territory outside the county.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.17, SEC.16.

IC 36-3-2-3
Powers and duties of special service districts; administration of special service and special taxing districts; expansion of solid waste collection district
Sec. 3. (a) A special service district of the consolidated city:
(1) may sue and be sued;
(2) may exercise powers of the consolidated city to the extent that those powers are delegated to it by law, but may not issue bonds; and
(3) shall provide services to property owners only in the district, unless a law provides otherwise.
(b) A special service district or special taxing district shall be administered under the jurisdiction of a department of the consolidated city or the county. The territory of a special service district or special taxing district may be expanded, in the manner prescribed by law, to include territory inside the county that is not originally included in the district.
(c) The city-county legislative body may, by ordinance, expand the territory of a solid waste collection district as follows:
(1) The ordinance may not be considered unless a petition to include additional territory in the district is first submitted to the works board for study and recommendation.
(2) The petition must be signed by at least ten (10) interested residents in the proposed additional territory.
(3) After receiving the petition, the works board shall: (A) set a date for a public hearing;
(B) publish notice of the hearing in accordance with IC 5-3-1; and
(C) upon hearing the matter, determine whether the territory should be added to the district.
(4) If the works board recommends that the territory should be added to the district, the legislative body must hold a public hearing and then may pass the ordinance.
(5) Territory in the solid waste collection district may also be removed from the district in the manner prescribed by this section.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.17, SEC.17; Acts 1982, P.L.77, SEC.5; P.L.227-2005, SEC.20.

IC 36-3-2-4
Excluded city; home rule powers; annexation of territory
Sec. 4. (a) An excluded city has home rule powers under IC 36-1-3, including all the powers that municipalities of its class have according to law.
(b) An excluded city that wants to annex territory inside the county must do so in the manner prescribed by section 7 of this chapter.
(c) An excluded city that wants to annex territory outside the county may do so in any manner prescribed by IC 36-4-3.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-2-5
Included town; home rule powers; restrictions; annexation of territory
Sec. 5. (a) An included town has home rule powers under IC 36-1-3, including all the powers that municipalities of its class have according to law. However, an included town may not:
(1) enforce an ordinance or regulation that is in conflict with or permits a lesser standard than an applicable ordinance or regulation of the consolidated city; or
(2) issue general obligation bonds.
(b) An included town that wants to annex territory inside the county may annex only territory that is outside the corporate boundaries of the excluded cities in the county. This subsection applies notwithstanding IC 36-4-3-2; however:
(1) the included town must follow the procedures prescribed by IC 36-4-3 for other annexations; and
(2) all territory annexed under this subsection remains part of the consolidated city.
(c) An included town that wants to annex territory outside the county may do so in any manner prescribed by IC 36-4-3.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-2-6
Conservancy district; statutory powers; restrictions Sec. 6. A conservancy district located wholly or partially inside the corporate boundaries of the consolidated city has all the powers granted it by statute. However, it may not:
(1) enforce a regulation that is in conflict with or permits a lesser standard than an applicable ordinance or regulation of the consolidated city; or
(2) issue general obligation bonds.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-2-7
Transfer of territory; procedure
Sec. 7. (a) This section governs the transfer of territory that is either:
(1) inside the corporate boundaries of the consolidated city and contiguous to an excluded city; or
(2) inside the corporate boundaries of an excluded city and contiguous to the consolidated city.
IC 36-4-3 does not apply to such a transfer.
(b) If the owners of land located in territory described in subsection (a) want to have that territory transferred from one (1) municipality to the other, they must file:
(1) a petition for annexation of that territory with the legislative body of the contiguous municipality; and
(2) a petition for disannexation of that territory with the legislative body of the municipality containing that territory.
Each petition must be signed by at least fifty-one percent (51%) of the owners of land in the territory sought to be transferred. The territory must be reasonably compact in configuration, and its boundaries must generally follow streets or natural boundaries.
(c) Each legislative body shall, not later than sixty (60) days after a petition is filed with it under subsection (b), either approve or disapprove the petition, with the following results:
(1) Except as provided in subsection (g), if both legislative bodies approve, the transfer of territory takes effect:
(A) on the effective date of the approval of the latter legislative body to act; and
(B) when a copy of each transfer approval has been filed under subsection (f).
(2) If the legislative body of the contiguous municipality disapproves or fails to act within the prescribed period, the proceedings are terminated.
(3) If the legislative body of the contiguous municipality approves but the legislative body of the other municipality disapproves or fails to act within the prescribed period, the proceedings are terminated unless there is an appeal under subsection (d).
(d) In the case described by subsection (c)(3), the petitioners may, not later than sixty (60) days after the disapproval or expiration of the prescribed period, appeal to the circuit court. The appeal must allege that the benefits to be derived by the petitioners from the

transfer outweigh the detriments to the municipality that has failed to approve, which is defendant in the appeal.
(e) The court shall try an appeal under subsection (d) as other civil actions, but without a jury. If the court determines that:
(1) the requirements of this section have been met; and
(2) the benefits to be derived by the petitioners outweigh the detriments to the municipality;
it shall order the transfer of territory to take effect on the date its order becomes final, subject to subsection (g), and shall file the order under subsection (f). However, if the municipality, or a district of it, is furnishing sanitary sewer service or municipal water service in the territory, or otherwise has expended substantial sums for public facilities (other than roads) specially benefiting the territory, the court shall deny the transfer.
(f) A municipal legislative body that approves a transfer of territory under subsection (c) or a court that approves a transfer under subsection (e) shall file a copy of the approval or order, setting forth a legal description of the territory to be transferred, with:
(1) the office of the secretary of state; and
(2) the circuit court clerk of each county in which the municipality is located.
(g) A transfer of territory under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A transfer of territory that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(h) A petition for annexation or disannexation under this section may not be filed with respect to land as to which a transfer of territory has been disapproved or denied within the preceding three (3) years.
(i) The legislative body of a municipality annexing territory under this section shall assign the territory to at least one (1) municipal legislative body district under IC 36-3-4-3 or IC 36-4-6 not later than thirty (30) days after the transfer of territory becomes effective under this section.
(j) Notwithstanding subsection (g) as that subsection existed on December 31, 2009, a transfer of territory that took effect January 2, 2010, because of the application of subsection (g), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without any additional action being required.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.5-1989, SEC.89; P.L.3-1997, SEC.452; P.L.123-2000, SEC.3; P.L.113-2010, SEC.114.

IC 36-3-2-7.5
Connection of sewer and water service; waiver against remonstrance
Sec. 7.5. A landowner is not required to grant a municipality a waiver against remonstrance as a condition of connection to a sewer

or water service if all of the following conditions apply:
(1) The landowner is required to connect to the sewer or water service because a person other than the landowner has polluted or contaminated the area.
(2) A person other than the landowner or the municipality has paid the cost of connection to the service.
As added by P.L.172-1995, SEC.3.

IC 36-3-2-8
Services provided outside boundaries; service charge
Sec. 8. Whenever the consolidated city, or any of its special service districts or special taxing districts, provides services outside its boundaries, it may impose a service charge for installation and operating expenses, subject to IC 36-1-3-8(6).
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-2-9
Federal manpower program; approval to operate or be prime sponsor
Sec. 9. Before a political subdivision located within the corporate boundaries of the consolidated city may operate or be the prime sponsor of a federal manpower program, it must obtain the approval of both the executive and the legislative body of the consolidated city.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-2-10
Payments in lieu of taxes ("PILOTS"); consolidated city and county; public entities
Sec. 10. (a) The general assembly finds the following:
(1) That the tax base of the consolidated city and the county have been significantly eroded through the ownership of tangible property by separate municipal corporations and other public entities that operate as private enterprises yet are exempt or whose property is exempt from property taxation.
(2) That to restore this tax base and provide a proper allocation of the cost of providing governmental services the legislative body of the consolidated city and county should be authorized to collect payments in lieu of taxes from these public entities.
(3) That the appropriate maximum payments in lieu of taxes would be the amount of the property taxes that would be paid if the tangible property were not subject to an exemption.
(b) As used in this section, the following terms have the meanings set forth in IC 6-1.1-1:
(1) Assessed value.
(2) Exemption.
(3) Owner.
(4) Person.
(5) Personal property.
(6) Property taxation. (7) Tangible property.
(8) Township assessor.
(c) As used in this section, "PILOTS" means payments in lieu of taxes.
(d) As used in this section, "public entity" means any of the following government entities in the county:
(1) An airport authority operating under IC 8-22-3.
(2) A capital improvement board of managers under IC 36-10-9.
(3) A building authority operating under IC 36-9-13.
(4) A wastewater treatment facility.
(e) The legislative body of the consolidated city may adopt an ordinance to require a public entity to pay PILOTS at times set forth in the ordinance with respect to:
(1) tangible property of which the public entity is the owner or the lessee and that is subject to an exemption;
(2) tangible property of which the owner is a person other than a public entity and that is subject to an exemption under IC 8-22-3; or
(3) both.
The ordinance remains in full force and effect until repealed or modified by the legislative body.
(f) The PILOTS must be calculated so that the PILOTS may be in any amount that does not exceed the amount of property taxes that would have been levied by the legislative body for the consolidated city and county upon the tangible property described in subsection (e) if the property were not subject to an exemption from property taxation.
(g) PILOTS shall be imposed as are property taxes and shall be based on the assessed value of the tangible property described in subsection (e). Except as provided in subsection (l), the township assessor, or the county assessor if there is no township assessor for the township, shall assess the tangible property described in subsection (e) as though the property were not subject to an exemption. The public entity shall report the value of personal property in a manner consistent with IC 6-1.1-3.
(h) Notwithstanding any law to the contrary, a public entity is authorized to pay PILOTS imposed under this section from any legally available source of revenues. The public entity may consider these payments to be operating expenses for all purposes.
(i) PILOTS shall be deposited in the consolidated county fund and used for any purpose for which the consolidated county fund may be used.
(j) PILOTS shall be due as set forth in the ordinance and bear interest, if unpaid, as in the case of other taxes on property. PILOTS shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law.
(k) PILOTS imposed on a wastewater treatment facility may be paid only from the cash earnings of the facility remaining after provisions have been made to pay for current obligations, including:
(1) operating and maintenance expenses; (2) payment of principal and interest on any bonded indebtedness;
(3) depreciation or replacement fund expenses;
(4) bond and interest sinking fund expenses; and
(5) any other priority fund requirements required by law or by any bond ordinance, resolution, indenture, contract, or similar instrument binding on the facility.
(l) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, a reference to the township assessor in this section is considered to be a reference to the county assessor.
As added by P.L.27-1992, SEC.27. Amended by P.L.93-1993, SEC.8; P.L.219-2007, SEC.111; P.L.146-2008, SEC.701.

IC 36-3-2-11
Ordinance requiring payment of PILOTS
Sec. 11. (a) As used in this section, the following terms have the meanings set forth in IC 6-1.1-1:
(1) Assessed value.
(2) Exemption.
(3) Owner.
(4) Person.
(5) Property taxation.
(6) Real property.
(7) Township assessor.
(b) As used in this section, "PILOTS" means payments in lieu of taxes.
(c) As used in this section, "property owner" means the owner of real property described in IC 6-1.1-10-16.7 that is located in a county with a consolidated city.
(d) Subject to the approval of a property owner, the legislative body of the consolidated city may adopt an ordinance to require the property owner to pay PILOTS at times set forth in the ordinance with respect to real property that is subject to an exemption under IC 6-1.1-10-16.7. The ordinance remains in full force and effect until repealed or modified by the legislative body, subject to the approval of the property owner.
(e) The PILOTS must be calculated so that the PILOTS are in an amount that is:
(1) agreed upon by the property owner and the legislative body of the consolidated city;
(2) a percentage of the property taxes that would have been levied by the legislative body for the consolidated city and the county upon the real property described in subsection (d) if the property were not subject to an exemption from property taxation; and
(3) not more than the amount of property taxes that would have been levied by the legislative body for the consolidated city and county upon the real property described in subsection (d) if the property were not subject to an exemption from property

taxation.
(f) PILOTS shall be imposed as are property taxes and shall be based on the assessed value of the real property described in subsection (d). Except as provided in subsection (i), the township assessor, or the county assessor if there is no township assessor for the township, shall assess the real property described in subsection (d) as though the property were not subject to an exemption.
(g) PILOTS collected under this section shall be deposited in the housing trust fund established under IC 36-7-15.1-35.5 and used for any purpose for which the housing trust fund may be used.
(h) PILOTS shall be due as set forth in the ordinance and bear interest, if unpaid, as in the case of other taxes on property. PILOTS shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law.
(i) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, a reference to the township assessor in this section is considered to be a reference to the county assessor.
As added by P.L.19-2000, SEC.2. Amended by P.L.186-2001, SEC.9; P.L.170-2002, SEC.140; P.L.179-2002, SEC.4; P.L.1-2003, SEC.98; P.L.219-2007, SEC.112; P.L.146-2008, SEC.702.



CHAPTER 3. EXECUTIVE AUTHORITIES

IC 36-3-3-2
Mayor as executive; election; qualifications; term of office
Sec. 2. (a) A mayor, who is the executive of both the consolidated city and the county, shall be elected under IC 3-10-6 by the voters of the whole county.
(b) To be eligible to serve as the executive, a person must meet the qualifications prescribed by IC 3-8-1-24.
(c) The term of office of an executive is four (4) years, beginning at noon on January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1980, P.L.213, SEC.1; P.L.194-1984, SEC.1; P.L.5-1986, SEC.38.

IC 36-3-3-3
Deputy as acting executive; designation; powers; certification; president of legislative body as acting executive
Sec. 3. (a) Whenever the executive is absent from the county, ill, or injured, he may designate one (1) of his deputies as acting executive, with all the powers of the office. The executive may exercise this power for a maximum of fifteen (15) days in any sixty (60) day period.
(b) A designation under subsection (a) shall be certified to the president and clerk of the city-county legislative body. In addition, when the executive resumes his duties, he shall certify to those officers the expiration of the designation.
(c) Whenever the executive is incapacitated and unable to make a designation under subsection (a), the president of the legislative body becomes acting executive.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-4
Residence; vacancy in office
Sec. 4. (a) The executive must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana.
(b) The office of executive becomes vacant whenever the executive:
(1) dies, resigns, or is removed from office;
(2) ceases to be a resident of the county; or
(3) is incapacitated to the extent that the executive is unable to perform the executive's duties for more than six (6) months. (c) The vacancy shall be filled under IC 3-13-8.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.5-1986, SEC.39; P.L.3-1987, SEC.551.

IC 36-3-3-5
Supervision of work of departments, special service districts, and special taxing districts
Sec. 5. As the chief officer of the executive branch of the consolidated city government as provided by IC 36-4-4, the executive shall supervise the work of the departments of the consolidated city, its special service districts, and its special taxing districts.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-6
Approval or veto of ordinances and resolutions
Sec. 6. The executive shall approve or veto ordinances and resolutions of the legislative body under IC 36-3-4.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-7
Investigation of work and reports; examination of records
Sec. 7. The executive may investigate the work of those under his supervision and require reports from them. He may examine any records of the consolidated city.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-8
Appointment powers
Sec. 8. The executive shall make the appointments prescribed by IC 36-3-5 and all other appointments required by statute to be made by the executive of a consolidated or first class city or a county having such a city.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-9
Performance of duties and exercise of powers; restrictions
Sec. 9. The executive shall perform the duties and exercise the powers prescribed for the board of commissioners of the county by statutes other than this title, except for the following:
(1) Duties and powers vested in the city-county legislative body by IC 36-3-4.
(2) Duties and powers retained by the board of commissioners of the county under section 10 of this chapter.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-10
Board of commissioners of county; members; powers and duties
Sec. 10. (a) The board of commissioners of the county is composed of the county treasurer, the county auditor, and the county assessor. These officers shall serve ex officio as commissioners

without additional compensation for performing the duties of the board.
(b) The board of commissioners:
(1) shall make the appointments required by statute to be made by the board of commissioners of a county;
(2) shall perform the duties and exercise the powers prescribed by statutes pertaining to the issuance and payment of bonds of the county and the expenditure of the unexpended proceeds of those bonds; and
(3) may exercise the powers granted it by Article 9, Section 3 of the Constitution of the State of Indiana and by IC 12-30-3.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.2-1992, SEC.888.



CHAPTER 4. LEGISLATIVE BODIES

IC 36-3-4-1
Application of chapter
Sec. 1. This chapter applies to each consolidated city and its county.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-2
City-county council; membership; election; eligibility; vacancy; term of office
Sec. 2. (a) A twenty-nine (29) member city-county council, which is the legislative body of both the consolidated city and the county, shall be elected under IC 3-10-6 by the voters of the county.
(b) To be eligible to serve as a member of the legislative body, a person must meet the qualifications prescribed by IC 3-8-1-25.
(c) A member of the legislative body must reside within:
(1) the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana; and
(2) the district from which the member was elected, if applicable.
(d) A vacancy in the legislative body occurs whenever a member:
(1) dies, resigns, or is removed from office;
(2) ceases to be a resident of the county or district from which the member was elected; or
(3) is incapacitated to the extent that the member is unable to perform the member's duties for more than six (6) months.
(e) The vacancy shall be filled under IC 3-13-8.
(f) The term of office of a member of the legislative body is four (4) years, beginning at noon on January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.5-1986, SEC.40; P.L.3-1987, SEC.552.

IC 36-3-4-3
City-county legislative body; division of county into districts; composition of body; election; petition for division of county
Sec. 3. (a) The city-county legislative body shall, by ordinance,

divide the whole county into twenty-five (25) districts that:
(1) are compact, subject only to natural boundary lines (such as railroads, major highways, rivers, creeks, parks, and major industrial complexes);
(2) contain, as nearly as is possible, equal population; and
(3) do not cross precinct boundary lines.
This division shall be made during the second year after a year in which a federal decennial census is conducted and may also be made at any other time, subject to IC 3-11-1.5-32.
(b) The legislative body is composed of twenty-five (25) members elected from the districts established under subsection (a) and four (4) members elected from an at-large district containing the whole county.
(c) Each voter of the county may vote for four (4) candidates for at-large membership and one (1) candidate from the district in which the voter resides. The four (4) at-large candidates receiving the most votes from the whole county and the district candidates receiving the most votes from their respective districts are elected to the legislative body.
(d) If the legislative body fails to make the division before the date prescribed by subsection (a) or the division is alleged to violate subsection (a) or other law, a taxpayer or registered voter of the county may petition the superior court of the county to hear and determine the matter. The court shall hear and determine the matter as a five (5) member panel of judges from the superior court. The clerk of the court shall select the judges electronically and randomly. Not more than three (3) members of the five (5) member panel of judges may be of the same political party. The first judge selected shall maintain the case file and preside over the proceedings. There may not be a change of venue from the court or from the county. The court may appoint a master to assist in its determination and may draw proper district boundaries if necessary. An appeal from the court's judgment must be taken within thirty (30) days, directly to the supreme court, in the same manner as appeals from other actions.
(e) An election of the legislative body held under the ordinance or court judgment determining districts that is in effect on the date of the election is valid, regardless of whether the ordinance or judgment is later determined to be invalid.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1980, P.L.213, SEC.2; P.L.346-1983, SEC.2; P.L.5-1986, SEC.41; P.L.13-1988, SEC.15; P.L.230-2005, SEC.84; P.L.141-2007, SEC.2.

IC 36-3-4-3.5
Territories not included in any district or more than one district
Sec. 3.5. (a) If any territory in any county is not included in one (1) of the districts established under section 3 of this chapter, the territory is included in the district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to that territory. (b) If any territory in any county is included in more than one (1) of the districts established under section 3 of this chapter, the territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the ordinance adopted under section 3 of this chapter;
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
As added by P.L.3-1993, SEC.260.

IC 36-3-4-4
City-county legislative body; expulsion of member; declaration of vacancy; rules
Sec. 4. The city-county legislative body may:
(1) expel any member for violation of an official duty;
(2) declare the seat of any member vacant if he is unable to perform the duties of his office; and
(3) adopt its own rules to govern proceedings under this subsection.
However, a two-thirds (2/3) vote is required to expel a member or vacate his seat.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-5
Special service district council; composition
Sec. 5. (a) Each special service district of the consolidated city has a special service district council, which is the legislative body of the special service district, but only for the purposes prescribed by section 18(b) of this chapter.
(b) A special service district legislative body is composed of every member of the city-county legislative body.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1980, P.L.213, SEC.3; P.L.346-1983, SEC.1.

IC 36-3-4-6
Meetings
Sec. 6. (a) The city-county legislative body shall hold regular meetings at least once a month, at times and places prescribed by its rules or established by resolution. A special service district legislative body shall meet as required by IC 36-3-6.
(b) A special meeting of a legislative body shall be held when called by its president or presiding officer or when called by at least two-fifths (2/5) of its members, at any place in the county designated in the call.
(c) No notice of a regular meeting, or meeting required by statute, need be given to a member of a legislative body. For a special meeting, a written notice specifying the time and place of the meeting must be delivered, mailed, or sent by telegram to all members so that each member has at least seventy-two (72) hours notice of the meeting. However, this requirement is waived as to a

member if he:
(1) attends the meeting; or
(2) executes a written waiver of notice of the time and place of the meeting.
A written waiver of notice may be executed before or after the meeting, but it must state in general terms the purpose of the meeting if executed after the meeting.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-7
Election of president and officers of city-county legislative body
Sec. 7. At its regular meeting in January each year, the city-county legislative body shall elect a president and other officers as it sees fit.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-8
Clerk of city-county legislative body; appointment; duties
Sec. 8. (a) The city-county legislative body shall appoint a clerk for a term of one (1) year. The clerk serves at the pleasure of the legislative body and continues in office until his successor is appointed and qualified.
(b) The clerk is the clerk of the consolidated city. He shall:
(1) act as secretary to the legislative body;
(2) send out all notices of its meetings;
(3) keep all its records;
(4) present ordinances and resolutions to the executive under section 15 of this chapter; and
(5) perform other duties connected with the work of the legislative body that are delegated to him by it.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-8.5
Employment of attorneys or legal research assistants
Sec. 8.5. (a) A clerk may hire or contract with competent attorneys or legal research assistants on terms the clerk considers appropriate.
(b) Appropriations for the salaries of attorneys and legal research assistants employed under this section shall be approved in the annual budget.
As added by P.L.69-1995, SEC.4.

IC 36-3-4-9
Quorum
Sec. 9. A majority of all the elected members of a legislative body constitutes a quorum.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-10
Ordinance or resolution; majority vote; two-thirds vote
Sec. 10. (a) A requirement that an ordinance or resolution of a

legislative body be passed by a majority vote means at least a majority vote of all the elected members.
(b) A requirement that an ordinance or resolution of a legislative body be passed by a two-thirds (2/3) vote means at least a two-thirds (2/3) vote of all the elected members.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-11
Ordinance or resolution; majority vote; joint passage
Sec. 11. (a) A majority vote of a legislative body is required to pass an ordinance or resolution, unless a greater vote is required by statute.
(b) Any two (2) or more ordinances or resolutions may be jointly passed by the same vote of a legislative body.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-12
Ordinance requiring two-thirds vote with unanimous consent of members present
Sec. 12. (a) A two-thirds (2/3) vote of all the elected members, after unanimous consent of the members present to consider the ordinance, is required to pass an ordinance of a legislative body on the same day or at the same meeting at which it is introduced.
(b) Subsection (a) does not apply to an ordinance that is:
(1) initiated by a director, board, or commission and does not provide for an appropriation or tax levy or the incurring of any general obligation indebtedness; or
(2) for a reappropriation or transfer of money previously appropriated by the annual budget ordinance.
Such an ordinance may be passed by a majority vote on the same day or at the same meeting at which it is introduced.
(c) Subsection (a) does not apply to a zoning ordinance or amendment to a zoning ordinance that is adopted under IC 36-7.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1982, P.L.33, SEC.20; P.L.335-1985, SEC.33.

IC 36-3-4-13
Ordinance or resolution; public hearing requirement
Sec. 13. (a) The city-county legislative body need not hold a hearing before passing any ordinance, except an ordinance that:
(1) provides for the annual budget and tax levy;
(2) appropriates previously unappropriated monies; or
(3) provides for any general obligation indebtedness.
(b) Whenever a legislative body is required by statute to hold a public hearing before passing an ordinance or resolution, a hearing held by a committee of the legislative body meets the requirement.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-14
Ordinance or resolution adoption; requirements Sec. 14. (a) An ordinance or resolution passed by a legislative body is considered adopted when it is:
(1) signed by the presiding officer; and
(2) if subject to veto, either approved by the executive or passed over the executive's veto by the legislative body, under section 16 of this chapter.
(b) All ordinances and resolutions of a legislative body are subject to veto, except the following:
(1) An ordinance or resolution, or part of either, providing for the budget or appropriating money for an office or officer of the county provided for by the Constitution of Indiana or for a judicial office or officer.
(2) An ordinance or resolution approving or modifying the budget of a political subdivision that the legislative body is permitted by statute to review.
(3) A resolution making an appointment that the legislative body is authorized to make.
(4) A resolution selecting officers or employees of the legislative body.
(5) A resolution prescribing rules for the internal management of the legislative body.
(6) A zoning ordinance or amendment to a zoning ordinance, or a resolution approving a comprehensive plan, that is adopted under IC 36-7.
(c) An ordinance prescribing a penalty or forfeiture for a violation must, before it takes effect, be published in the manner prescribed by IC 5-3-1, unless:
(1) it is published under subsection (d); or
(2) there is an urgent necessity requiring its immediate effectiveness, the executive proclaims the urgent necessity, and copies of the ordinance are posted in three (3) public places in the county.
(d) If a legislative body publishes any of its ordinances in book or pamphlet form, no other publication is required. If an ordinance prescribing a penalty or forfeiture for a violation is published under this subsection, it takes effect two (2) weeks after the publication of the book or pamphlet. Publication under this subsection, if authorized by the legislative body, constitutes presumptive evidence:
(1) of the ordinances in the book or pamphlet;
(2) of the date of adoption of the ordinances; and
(3) that the ordinances have been properly signed, attested, recorded, and approved.
(e) Unless a legislative body provides in an ordinance or resolution for a later effective date, the ordinance or resolution takes effect when it is adopted, subject to subsections (c) and (d).
(f) Subsections (a), (c), (d), and (e) do not apply to zoning ordinances or amendments to zoning ordinances, or resolutions approving comprehensive plans, that are adopted under IC 36-7.
(g) Subject to subsection (k), the legislative body shall:
(1) subject to subsection (h), give written notice to the

department of environmental management not later than sixty (60) days before amendment or repeal of an environmental restrictive ordinance; and
(2) give written notice to the department of environmental management not later than thirty (30) days after passage, amendment, or repeal of an environmental restrictive ordinance.
(h) Upon written request by the legislative body, the department of environmental management may waive the notice requirement of subsection (g)(1).
(i) An environmental restrictive ordinance passed or amended after 2009 by the legislative body must state the notice requirements of subsection (g).
(j) The failure of an environmental restrictive ordinance to comply with subsection (i) does not void the ordinance.
(k) The notice requirements of subsection (g) apply only if the municipal corporation received under IC 13-25-5-8.5(f) written notice that the department is relying on the environmental restrictive ordinance referred to in subsection (g) as part of a risk based remediation proposal:
(1) approved by the department; and
(2) conducted under IC 13-22, IC 13-23, IC 13-24, IC 13-25-4, or IC 13-25-5.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.335-1985, SEC.34; P.L.78-2009, SEC.24; P.L.159-2011, SEC.45.

IC 36-3-4-15
Ordinance or resolution; passage and presentation
Sec. 15. After an ordinance or resolution subject to veto has been passed by the city-county legislative body and signed by the presiding officer, the clerk shall present it to the executive, noting on it the time of both the passage and the presentation.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-16
Ordinance or resolution; approval or veto; executive's failure to perform duty; passage over veto
Sec. 16. (a) Within ten (10) days after an ordinance or resolution is presented to him, the executive shall:
(1) approve the ordinance or resolution, by entering his approval on it, signing it, and sending the legislative body a message announcing his approval; or
(2) veto the ordinance or resolution, by returning it to the legislative body with a message announcing his veto and stating his reasons for the veto.
The executive may approve or veto separate items of an ordinance appropriating money or levying a tax.
(b) If the executive fails to perform his duty under subsection (a), the ordinance or resolution is considered vetoed.
(c) Whenever an ordinance or resolution is vetoed by the executive, it is considered defeated unless the legislative body, at its

first regular or special meeting after the ten (10) day period prescribed by subsection (a), passes the ordinance or resolution over his veto by a two-thirds (2/3) vote.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-17
Recording of adopted ordinance
Sec. 17. Within a reasonable time after an ordinance of the legislative body is adopted, the clerk shall record it in a book kept for that purpose. The record must include:
(1) the signature of the presiding officer;
(2) the attestation of the clerk;
(3) the executive's approval or veto of the ordinance;
(4) if applicable, a memorandum of the passage of the ordinance over the veto; and
(5) the date of each recorded item.
The record or a certified copy of it constitutes presumptive evidence of the adoption of the ordinance.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-18
City-county legislative body; ordinances and resolutions; permitted acts; special service district legislative body; powers
Sec. 18. (a) The city-county legislative body may pass ordinances and resolutions for the government of the consolidated city and the county. The legislative body:
(1) alone may approve budgets, levy taxes, and make appropriations for the consolidated city, its departments, and its special taxing districts, except the appropriation of the proceeds of the bonds of a special taxing district if the legislative body has approved the bond issue;
(2) may make loans for the consolidated city under sections 21 and 22 of this chapter;
(3) alone may approve budgets, levy taxes, and make appropriations for the county;
(4) may make loans for the county under IC 36-2-6-20;
(5) may pass ordinances prescribing a penalty or forfeiture for violation;
(6) may establish committees having powers as prescribed by ordinance; and
(7) may prescribe rules for its internal management.
(b) The special service district legislative body of any special service district shall, with respect to such district, have exclusive power by ordinance to approve its budget and make appropriations and tax levies required to be made under the provisions of this title. No special service district legislative body shall have authority to originate or separately to adopt any other ordinance. However, any ordinance adopted by the city-county legislative body relating solely or exclusively to a special service district shall be suspended and of no effect until separately approved and concurred in by a majority of

a special service district legislative body when, but only when, the Constitution of the United States or the Constitution of Indiana prohibits such taking effect without such approval.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-19
City-county legislative body; statutory powers and duties
Sec. 19. (a) The city-county legislative body shall perform the duties and may exercise the powers prescribed by statute for:
(1) the common council of a first class city; or
(2) the county council of the county.
(b) The city-county legislative body may exercise any power prescribed for the board of commissioners of the county by statute:
(1) to pass any ordinance; or
(2) to pass any rule or regulation prescribing a penalty.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-20
City-county legislative body; statutory appointments
Sec. 20. The city-county legislative body shall make all appointments required by statute to be made by it or by:
(1) the common council of a first class city; or
(2) the county council of the county.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-21
City-county legislative body; making loans and issuing bonds by ordinance; procedure for issuing bonds
Sec. 21. (a) The city-county legislative body may, by ordinance, make loans of money for the consolidated city and issue bonds for the purpose of refunding those loans. The loans may be made only for the purpose of procuring money to be used in the exercise of the powers of the city and for the payment of city debts.
(b) An ordinance adopted under this section:
(1) must include the terms of the bonds to be issued in evidence of the loan;
(2) must include the time and manner of giving notice of the sale of the bonds;
(3) must include the manner in which the bonds will be sold; and
(4) may authorize a total amount for any issue of bonds.
(c) Bonds issued under this section may be sold in parcels of any size and at any time their proceeds are needed by the city.
(d) Bonds issued and sold by the city under this section:
(1) are negotiable with or without registration, as may be provided by the ordinance authorizing the issue;
(2) may bear interest at any rate;
(3) may run not longer than thirty (30) years;
(4) may contain an option allowing the city to redeem them in whole or in part at specified times prior to maturity; and (5) may be sold for not less than par value.
(e) The fiscal officer of the consolidated city shall:
(1) manage and supervise the preparation, advertisement, negotiations, and sale of bonds under this section, subject to the terms of the ordinance authorizing the sale;
(2) deliver them to the county treasurer after they have been properly executed and shall take his receipt for them; and
(3) when a contract for the sale of all or any part of the bonds is consummated, certify to the county treasurer the amount the purchaser is to pay, together with the name and address of the purchaser.
The county treasurer shall then receive from the purchaser the amount certified by the fiscal officer, deliver the bonds to the purchaser, and take the purchaser's receipt for the bonds. The fiscal officer and county treasurer shall then report the proceedings in the sale to the legislative body. However, if the county treasurer is not present to receive the properly executed bonds from the fiscal officer or to issue the bonds, the fiscal officer shall perform his duties under this subsection.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-22
City-county legislative body; temporary or short-term loans in anticipation of current revenues; procedures
Sec. 22. (a) The city-county legislative body may, by ordinance, make temporary loans in anticipation of current revenues of the consolidated city that have been levied and are being collected for the fiscal year in which the loans are made. Loans under this subsection shall be made in the same manner as loans under section 21 of this chapter, except that:
(1) the ordinance authorizing the loans must appropriate and pledge to their payment a sufficient amount of the revenues in anticipation of which they are issued and out of which they are payable; and
(2) the loans must be evidenced by time warrants of the city in terms designating the nature of the consideration, the time and place payable, and the revenues in anticipation of which they are issued and out of which they are payable.
(b) The city-county legislative body may, by ordinance, make loans of money for not more than five (5) years and issue notes for the purpose of refunding those loans. The loans may be made only for the purpose of procuring money to be used in the exercise of the powers of the consolidated city, and the total amount of outstanding loans under this subsection may not exceed five percent (5%) of the consolidated city's total tax levy in the current year (excluding amounts levied to pay debt service and lease rentals). Loans under this subsection shall be made in the same manner as loans made under section 21 of this chapter, except that:
(1) the ordinance authorizing the loans must pledge to their payment a sufficient amount of tax revenues over the ensuing

five (5) years to provide for refunding the loans; and
(2) the loans must be evidenced by notes of the consolidated city in terms designating the nature of the consideration, the time and place payable, and the revenues out of which they will be payable.
Notes issued under this subsection are not bonded indebtedness for purposes of IC 6-1.1-18.5.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.37-1988, SEC.22; P.L.2-1989, SEC.24.

IC 36-3-4-23
City-county legislative body; creation of agencies; transfer of agency powers
Sec. 23. (a) The city-county legislative body may, by ordinance:
(1) create or terminate departments, divisions, offices, community councils, and other agencies of the consolidated city; and
(2) transfer to or from those agencies any powers, duties, functions, or obligations.
(b) The powers granted by subsection (a) may not be applied to:
(1) the department of public utilities of the consolidated city;
(2) offices established by the Constitution of Indiana; or
(3) agencies of municipal corporations other than the consolidated city.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-4-24
Departments; investigation of policies and expenditures; audit of books and records; other investigations
Sec. 24. (a) For each department of the consolidated city, the city-county legislative body shall establish a standing committee, having at least three (3) members, to investigate the policies and expenditures of the department.
(b) The legislative body or its committee may:
(1) hire an internal auditor or an independent certified public accountant, or both, to examine the books and records of the consolidated city, any of its special service districts or special taxing districts, and the county;
(2) investigate any charges against a department, officer, or employee of the consolidated city, or any of its special service districts or special taxing districts, or the county; and
(3) investigate the affairs of a person with whom a city or county agency has entered or is about to enter into a contract.
(c) When conducting an investigation under this section, the legislative body or its committee:
(1) is entitled to access to all records pertaining to the investigation; and
(2) may compel the attendance of witnesses and the production of evidence by subpoena and attachment served and executed in the county. (d) If a person refuses to testify or produce evidence at an investigation conducted under this section, the legislative body may order its clerk to immediately present to the circuit court of the county a written report of the facts relating to the refusal. The court shall hear all questions relating to the refusal to testify or produce evidence and shall also hear any new evidence not included in the clerk's report. If the court finds that the testimony or evidence sought should be given or produced, it shall order the person to testify or produce evidence, or both.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1980, P.L.213, SEC.4; P.L.14-2000, SEC.79.

IC 36-3-4-25
Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)

IC 36-3-4-26
Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)



CHAPTER 5. APPOINTED OFFICERS, DEPARTMENTS, AND BOARDS

IC 36-3-5-2
Deputies and directors; acting deputies and directors; controller and deputy controllers; corporation counsel
Sec. 2. (a) The executive shall, subject to the approval of the city-county legislative body, appoint each of the executive's deputies and the director of each department of the consolidated city. A deputy or director is appointed for a term of one (1) year and until a successor is appointed and qualified, but serves at the pleasure of the executive.
(b) When making an appointment under subsection (a), the executive shall submit the name of an appointee to an office to the legislative body for its approval as follows:
(1) When the office has an incumbent, not more than forty-five (45) days before the expiration of the incumbent's one (1) year term.
(2) When the office has been vacated, not more than forty-five (45) days after the vacancy occurs.
(c) The executive may appoint an acting deputy or acting director whenever the incumbent is incapacitated or the office has been vacated. An acting deputy or acting director has all the powers of the office.
(d) The executive shall appoint:
(1) a controller;
(2) two (2) deputy controllers, only one (1) of whom may be from the same political party as the executive; and
(3) a corporation counsel;
each of whom serves at the pleasure of the executive.
(e) The corporation counsel and every attorney who is a city employee working for the corporation counsel must be a resident of the county and admitted to the practice of law in Indiana.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.334-1985, SEC.1; P.L.227-2005, SEC.21.

IC 36-3-5-2.5
Controller as fiscal officer and director of office of finance and management; county treasurer as ex officio treasurer
Sec. 2.5. (a) The controller appointed under section 2 of this chapter is:
(1) the fiscal officer of:
(A) the consolidated city; and
(B) the county; and (2) the director of the office of finance and management under section 2.7 of this chapter.
(b) The county treasurer serves ex officio as the treasurer of the consolidated city.
As added by Acts 1981, P.L.11, SEC.158. Amended by P.L.227-2005, SEC.22.

IC 36-3-5-2.6
Immunity of controller and deputy controllers; exception for gross negligence
Sec. 2.6. The:
(1) controller is not liable, in an individual capacity, for any act or omission occurring in connection with the performance of the controller's duty as a fiscal officer of:
(A) the consolidated city; and
(B) the county; and
(2) deputy controller is not liable, in an individual capacity, for any act or omission occurring in connection with the performance of the deputy controller's duty;
unless the act or omission constitutes gross negligence or an intentional disregard of the controller's or the deputy controller's duty.
As added by P.L.67-2002, SEC.4. Amended by P.L.227-2005, SEC.23.

IC 36-3-5-2.7
Office of finance and management; responsibilities; controller serves as director
Sec..2.7. (a) The office of finance and management is established and is responsible for:
(1) budgeting, except as provided in subsection (c);
(2) financial reporting and audits;
(3) purchasing; and
(4) fixed assets;
for all city and county departments, offices, and agencies.
(b) The controller:
(1) serves as the director of; and
(2) may organize into divisions;
the office of finance and management.
(c) The office of finance and management is not responsible for the issuance of warrants for payments from county and city funds.
As added by P.L.227-2005, SEC.24.

IC 36-3-5-2.8
Powers and duties of controller
Sec. 2.8. (a) Except as provided in subsections (b) and (c), the controller:
(1) has all the powers; and
(2) performs all the duties;
of the county auditor under law. (b) The controller:
(1) does not have the powers; and
(2) may not perform the duties;
of the county auditor under IC 36-2-9.5 and IC 36-3-6, or as a member of the board of commissioners of the county under IC.36-3-3-10.
(c) Notwithstanding subsection (a) or any other law, the executive, with the approval of the legislative body, may allocate the duties of the county auditor, except the duties referred to in subsection (b), among:
(1) the controller;
(2) the county assessor;
(3) the county auditor; or
(4) other appropriate city or county officials.
As added by P.L.227-2005, SEC.25.

IC 36-3-5-3
Deputy mayors; number; nature of office
Sec. 3. (a) The city-county legislative body shall, by ordinance, fix the number of deputy mayors of the consolidated city and the county.
(b) A deputy mayor serves as a deputy of the executive and has only the powers delegated to him by the executive in accord with ordinances of the legislative body, except when he is designated as acting executive under IC 36-3-3-3.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-5-4
Establishment; powers and duties of executive departments; department of public utilities
Sec. 4. (a) The following executive departments of the consolidated city are established, subject to IC 36-3-4-23:
(1) Department of administration and equal opportunity.
(2) Department of metropolitan development.
(3) Department of public safety.
(4) Department of public works.
(5) Department of transportation.
(6) Department of parks and recreation.
These departments and their divisions have all the powers, duties, functions, and obligations prescribed by law for them as of August 31, 1981, subject to IC 36-3-4-23.
(b) The department of public utilities established under IC 8-1-11.1 continues as an agency of the consolidated city, which is the successor trustee of a public charitable trust created under Acts 1929, c. 78. The department of public utilities is governed under IC 8-1-11.1 and is not subject to this article.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.17, SEC.18; P.L.227-2005, SEC.26.

IC 36-3-5-5 Director of department as chief administrative officer; divisions; appointment of administrator; powers of director
Sec. 5. (a) The director of a department is its chief administrative officer and shall exercise the powers of the department, subject to the authority granted to any board or commission in the department.
(b) A department may be administratively organized by divisions. If it is, the director shall, subject to the approval of the executive, appoint an administrator to be the head of each division, unless this title provides that the appointment be made otherwise. An administrator serves at the pleasure of the executive.
(c) The director of a department may:
(1) approve the hiring and dismissal of the administrator of each division and all other personnel of the department, subject to limitations prescribed by this title and rules adopted by the executive; and
(2) delegate to personnel of the department authority to act on his behalf.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-5-6
Establishment; powers and duties; membership of administrative boards; metropolitan development commission
Sec. 6. (a) Administrative boards are established in the departments listed in sections 4(a)(3), 4(a)(4), 4(a)(5), and 4(a)(6) of this chapter, to be known respectively as the board of public safety, the board of public works, the board of transportation, and the board of parks and recreation. These boards have all the powers, duties, functions, and obligations prescribed by law for them as of August 31, 1981, subject to IC 36-3-4-23. In addition, the metropolitan development commission, which is established in the department of metropolitan development by IC 36-7-4-202, has all the powers, duties, functions, and obligations prescribed by law for it as of August 31, 1981, subject to IC 36-3-4-23.
(b) Each board established under this section is composed of five (5) members as follows:
(1) The director of its department, who serves as presiding officer of the board.
(2) Two (2) members appointed by the executive.
(3) Two (2) members appointed by the city-county legislative body.
A member appointed under subdivision (2) or (3) is appointed for a term of one (1) year and until his successor is appointed and qualified, but serves at the pleasure of the appointing authority.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.17, SEC.19.

IC 36-3-5-7
Administrative boards; meetings; notice; quorum; majority vote
Sec. 7. (a) This section applies to each board established under section 6 of this chapter. (b) A board shall hold regular meetings at least once a month, at times and places prescribed by its rules or established by resolution.
(c) A special meeting of a board shall be held when called by its presiding officer or when called by at least two-fifths (2/5) of its members, at any place in the county designated in the call.
(d) No notice of a regular meeting, or meeting required by statute, need be given to a member of a board. For a special meeting, a written notice specifying the time and place of the meeting must be delivered, mailed, or sent by telegram to all members so that each member has at least seventy-two (72) hours notice of the meeting. However, this requirement is waived as to a member if he:
(1) attends the meeting; or
(2) executes a written waiver of notice of the time and place of the meeting.
A written waiver of notice may be executed before or after the meeting, but it must state in general terms the purpose of the meeting if executed after the meeting.
(e) A majority of all the members of a board constitutes a quorum.
(f) A majority vote of all the members of a board is required to pass a resolution.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-5-8
Special taxing district; power to issue bonds, notes, or warrants; approval; issuance procedure
Sec. 8. (a) This section applies whenever a special taxing district of the consolidated city has the power to issue bonds, notes, or warrants.
(b) Before any bonds, notes, or warrants of a special taxing district may be issued, the issue must be approved by resolution of the legislative body of the consolidated city.
(c) Any bonds of a special taxing district must be issued in the manner prescribed by statute for that district, and the board of the department having jurisdiction over the district shall:
(1) hold all required hearings;
(2) adopt all necessary resolutions; and
(3) appropriate the proceeds of the bonds;
in that manner. However, the legislative body shall levy each year the special tax required to pay the principal of and interest on the bonds and any bank paying charges.
(d) Notwithstanding any other statute, bonds of a special taxing district may:
(1) be dated;
(2) be issued in any denomination;
(3) except as otherwise provided by IC 5-1-14-10, mature at any time or times not exceeding fifty (50) years after their date; and
(4) be payable at any bank or banks;
as determined by the board. The interest rate or rates that the bonds will bear must be determined by bidding, notwithstanding IC 5-1-11-3. (e) Bonds of a special taxing district are subject to the provisions of IC 5-1 and IC 6-1.1-20 relating to the following:
(1) The filing of a petition requesting the issuance of bonds and giving notice of the petition.
(2) The giving of notice of a hearing on the appropriation of the proceeds of bonds.
(3) The right of taxpayers to appear and be heard on the proposed appropriation.
(4) The approval of the appropriation by the department of local government finance.
(5) The right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a).
(6) The sale of bonds at public sale.
(7) The maximum term or repayment period provided by IC 5-1-14-10.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.90-2002, SEC.470; P.L.219-2007, SEC.113; P.L.146-2008, SEC.703.

IC 36-3-5-9
Standard forms for use in transaction of business
Sec. 9. The controller shall furnish standard forms for use in the:
(1) transaction of business; and
(2) performance of services for which the consolidated city or county receives a specific fee.
As added by P.L.227-2005, SEC.27.

IC 36-3-5-10
Suits against principals and sureties on obligations
Sec. 10. The controller, in the name of the state and on behalf of any fund of the county or consolidated city, may sue principals or sureties on any obligation, whether the obligation is in the name of the state or another person.
As added by P.L.227-2005, SEC.28.

IC 36-3-5-11
Treasurer's report; filing
Sec. 11. The controller shall:
(1) immediately file the original of the county treasurer's monthly report under IC 36-2-10-16 with the records of the county board of finance;
(2) present one (1) copy of the report to the legislative body of the consolidated city at its next regular meeting; and
(3) immediately transmit one (1) copy of the report to the state board of accounts.
As added by P.L.227-2005, SEC.29.
IC 36-3-5-12
Personal liability for penalties and interest assessed by Internal Revenue Service; reimbursement
Sec. 12. (a) Except as provided in subsection (b), if the controller is held personally liable for penalties and interest assessed by the Internal Revenue Service, the county treasurer shall reimburse the controller in an amount equal to the penalties and interest.
(b) The county treasurer may not reimburse the controller under subsection (a) if the controller willfully or intentionally fails or refuses to file a return or make a required deposit on the date the return or deposit is due.
As added by P.L.227-2005, SEC.30.



CHAPTER 6. BUDGET PROCEDURES AND COMPENSATION OF OFFICERS AND EMPLOYEES

IC 36-3-6-2
Compensation of elected officers
Sec. 2. The city-county legislative body shall, by ordinance, fix the annual compensation of all elected consolidated city and county officers. Their compensation may not be changed in the year for which it is fixed, nor may it be reduced below the amount fixed for the year 1980.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.17, SEC.20.

IC 36-3-6-3
Compensation of appointed officers, deputies, and employees; exceptions and limitations on appropriations
Sec. 3. (a) A legislative body shall, by ordinance or resolution, fix the annual compensation of all appointed officers, deputies, and employees under its jurisdiction. This may be done by adopting schedules of compensation. The schedules of compensation may include a provision for salaried employees whose salaries are paid on an annual basis. Salaried employees shall work a regularly scheduled work week, in accordance with the schedule of compensation.
(b) The city-county legislative body has jurisdiction over all appointed officers, deputies, and employees:
(1) of the consolidated city, except those of special service districts; or
(2) whose compensation is payable from the county general fund or any other fund from which the county auditor issues warrants for compensation.
A special service district legislative body has jurisdiction over all appointed officers, deputies, and employees of the special service district.
(c) This chapter does not affect the salaries of judges, officers of courts, prosecuting attorneys, and deputy prosecuting attorneys whose minimum salaries are fixed by statute, but the city-county legislative body may make appropriations to pay them more than the minimums fixed by statute. Beginning July 1, 1995, an appropriation made under this subsection may not exceed five thousand dollars ($5,000) for each judge or full-time prosecuting attorney in any calendar year.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.44-1986, SEC.2; P.L.16-1986, SEC.78; P.L.279-1995, SEC.22; P.L.280-1995,

SEC.24; P.L.2-1996, SEC.291.

IC 36-3-6-4
Budget estimates; preparation; verified certificate; courts; submission
Sec. 4. (a) Before the Wednesday after the first Monday in July each year, the consolidated city and county shall prepare budget estimates for the ensuing budget year under this section.
(b) The following officers shall prepare for their respective departments, offices, agencies, or courts an estimate of the amount of money required for the ensuing budget year, stating in detail each category and item of expenditure they anticipate:
(1) The director of each department of the consolidated city.
(2) Each township assessor (if any), elected county officer, or head of a county agency.
(3) The county clerk, for each court the clerk serves.
(c) In addition to the estimates required by subsection (b), the county clerk shall prepare an estimate of the amount of money that is, under law, taxable against the county for the expenses of cases tried in other counties on changes of venue.
(d) Each officer listed in subsection (b)(2) or (b)(3) shall append a certificate to each estimate the officer prepares stating that in the officer's opinion the amount fixed in each item will be required for the purpose indicated. The certificate must be verified by the oath of the officer.
(e) An estimate for a court or division of a court is subject to modification and approval by the judge of the court or division.
(f) All of the estimates prepared by city officers and county officers shall be submitted to the controller.
(g) The controller shall also prepare an itemized estimate of city and county expenditures for other purposes above the money proposed to be used by the city departments and county officers and agencies.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.196-1984, SEC.2; P.L.227-2005, SEC.31; P.L.146-2008, SEC.704.

IC 36-3-6-5
Review and revision of estimates; report and recommendations; determination of amounts
Sec. 5. (a) The controller shall review and revise the estimates of expenditures submitted under section 4 of this chapter. Then the controller shall prepare for the executive a report of the estimated budgets, miscellaneous expenses, and revenues necessary or available to finance the estimates, along with the controller's recommendations.
(b) The executive shall determine the amounts to be included in the proposed appropriations ordinance by the controller and advise the controller of those amounts.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.227-2005, SEC.32.
IC 36-3-6-6
Proposed appropriations; ordinances; rate of taxation; submittal
Sec. 6. (a) The controller shall, with the assistance of the corporation counsel, prepare:
(1) proposed appropriations ordinances for the city and county and each special service district; and
(2) proposed ordinances fixing the rate of taxation for the taxes to be levied for all city and county departments, offices, and agencies.
The proposed appropriations ordinances must contain all the amounts necessary for the operation of consolidated government, listed in major classifications.
(b) The controller shall submit the proposed ordinances prepared under subsection (a) along with appropriation detail accounts for each city and county department, office, and agency, to the city clerk not later than the first meeting of the city-county legislative body in August.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.52, SEC.6; P.L.227-2005, SEC.33.

IC 36-3-6-7
Proposed ordinances; fixing and reviewing budgets, tax rates, and levies
Sec. 7. (a) The city-county legislative body and the special service district legislative bodies shall act on ordinances proposed under this chapter in the manner prescribed by IC 6-1.1-17.
(b) A tax levied by the consolidated city for a department or division having territorial jurisdiction over the whole county shall be levied on property in the whole county, and the money received from that tax shall be paid into a fund to be known as the consolidated county fund. A tax levied by the consolidated city for a department or division having territorial jurisdiction only inside the corporate boundaries of the consolidated city shall be levied only on property in the consolidated city. A tax levied for support of a special service district shall be levied only on property in the special service district. A tax or special tax to finance the operations, improvements, or debt service of a special taxing district shall be levied only on property in the special taxing district. A tax to be levied by the county or consolidated city for any other function shall be levied only on property in the territorial jurisdiction affected.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.82-1985, SEC.2.

IC 36-3-6-8
Additional appropriations
Sec. 8. After the passage of an appropriations ordinance, a legislative body may, on the recommendation of the controller, as to all city and county matters, make further or additional appropriations, unless their result is to increase a tax levy set by ordinance.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981,

P.L.11, SEC.160; P.L.227-2005, SEC.34.

IC 36-3-6-9
Operating and maintenance budgets and tax levies of certain entities; review and modification; adoption; submittal
Sec. 9. (a) Except as provided in subsection (d), the city-county legislative body shall review the proposed operating and maintenance budgets and tax levies and adopt final operating and maintenance budgets and tax levies for each of the following entities in the county:
(1) An airport authority operating under IC 8-22-3.
(2) A public library operating under IC 36-12.
(3) A capital improvement board of managers operating under IC 36-10.
(4) A public transportation corporation operating under IC 36-9-4.
(5) A health and hospital corporation established under IC 16-22-8.
(6) Any other taxing unit (as defined in IC 6-1.1-1-21) that is located in the county and has a governing body that is not comprised of a majority of officials who are elected to serve on the governing body.
Except as provided in subsection (c), the city-county legislative body may reduce or modify but not increase a proposed operating and maintenance budget or tax levy under this section.
(b) The board of each entity listed in subsection (a) shall, after adoption of its proposed budget and tax levies, submit them, along with detailed accounts, to the city clerk before September 2.
(c) The city-county legislative body or, when subsection (d) applies, the fiscal body of an excluded city or town shall review the issuance of bonds of an entity listed in subsection (a). Approval of the city-county legislative body or, when subsection (d) applies, the fiscal body of an excluded city or town is required for the issuance of bonds. The city-county legislative body or the fiscal body of an excluded city or town may not reduce or modify a budget or tax levy of an entity listed in subsection (a) in a manner that would:
(1) limit or restrict the rights vested in the entity to fulfill the terms of any agreement made with the holders of the entity's bonds; or
(2) in any way impair the rights or remedies of the holders of the entity's bonds.
(d) If the assessed valuation of a taxing unit is entirely contained within an excluded city or town (as described in IC 36-3-1-7) that is located in a county having a consolidated city, the governing body of the taxing unit shall submit its proposed operating and maintenance budget and tax levies to the city or town fiscal body for approval and not the city-county legislative body. Except as provided in subsection (c), the fiscal body of the excluded city or town may reduce or modify but not increase a proposed operating and maintenance budget or tax levy under this section. As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.52, SEC.7; P.L.347-1983, SEC.1; P.L.2-1993, SEC.201; P.L.1-2005, SEC.237; P.L.227-2005, SEC.35; P.L.1-2006, SEC.561; P.L.146-2008, SEC.705; P.L.182-2009(ss), SEC.401; P.L.137-2012, SEC.118.



CHAPTER 7. MISCELLANEOUS FISCAL AND ADMINISTRATIVE PROVISIONS

IC 36-3-7-2
Money consolidated city is entitled to receive
Sec. 2. The consolidated city is entitled to receive the following monies, as they become available, to use in carrying out the powers, duties, and obligations of the consolidated city and its special service districts and special taxing districts:
(1) Revenues from the levies of taxes or special taxes on property or otherwise as prescribed by law.
(2) The aggregate of allocated amounts of money collected and available for distribution to the consolidated city and the county in the motor vehicle highway account as prescribed by IC 8-14-1.
(3) All public money, whether held in general accounts, special accounts, trusts, or otherwise, or receivable by the county or the consolidated city, or its departments, special taxing districts, or special service districts, that is budgeted or made available for functions conferred on the consolidated city or its departments or districts.
(4) All money that becomes available from the federal government or any federal agency organized for the disbursement or allocation of federal monies in furtherance of powers conferred on the consolidated city or its departments or districts.
(5) All money appropriated in furtherance of the powers conferred on the consolidated city.
(6) All money received as proceeds from the sale of bonds by the consolidated city or its special taxing districts.
(7) All parking fees and mass transportation revenues collected by the department of transportation under IC 36-9.
(8) All money received by the consolidated city from the exercise of its powers or control and use of its property.
(9) All money in the cigarette tax fund available for distribution to the consolidated city or the department of transportation as prescribed by IC 6-7-1-30.1.
(10) The aggregate of allocated amounts of money collected and available for distribution to the consolidated city and the county as prescribed by IC 7.1-4-7 pertaining to alcoholic beverage fees and taxes.
(11) Any other money available for distribution by the state

under any statute, according to that statute.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-7-3
Basis for determining right to receive distribution of money
Sec. 3. (a) For purposes of determining the right of the consolidated city to receive a distribution of money described by section 2 of this chapter based on population, the population of the fire special service district is considered the population of the consolidated city.
(b) Notwithstanding subsection (a), for purposes of determining the right of the consolidated city to receive a distribution of money under IC 7.1-4 based on population, the population of all the territory of the consolidated city is considered its population.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-7-4
Administering of money held, appropriated, contributed for specific function, or in special fund or trust
Sec. 4. Whenever any money is held, appropriated, or contributed for a specific function, or in a special fund or trust, the consolidated city, or its special service district or special taxing district, shall administer that money according to the requirements and limitations placed on its use.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-7-5
Perfected tax or assessment liens
Sec. 5. (a) Liens for taxes levied by the consolidated city are perfected when evidenced on the tax duplicate in the office of the treasurer of the county.
(b) Liens created when the city enters upon property to make improvements to bring it into compliance with a city ordinance, and liens created upon failure to pay charges assessed by the city for services shall be certified to the auditor, after the adoption of a resolution confirming the incurred expense by the appropriate city department, board, or other agency. In addition, the resolution must state the name of the owner as it appears on the township assessor's or county assessor's record and a description of the property.
(c) The amount of a lien shall be placed on the tax duplicate by the auditor in the nature of a delinquent tax subject to enforcement and collection as otherwise provided under IC 6-1.1-22, IC 6-1.1-24, and IC 6-1.1-25.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.131-2005, SEC.6; P.L.146-2008, SEC.706.

IC 36-3-7-6
Use of county option income tax revenue
Sec. 6. The governing body of a public library located in the county may recommend and the county fiscal body may elect to

provide revenue to the public library from part of the certified distribution, if any, that the county is to receive during that same year under IC 6-3.5-6-17. To make the election, the county fiscal body must adopt an ordinance before November 1 of the preceding year. The county fiscal body must specify in the ordinance the amount of the certified distribution that is to be used to provide revenue to the public library. If such an ordinance is adopted, the county fiscal body shall immediately send a copy of the ordinance to the county auditor.
As added by P.L.135-2011, SEC.2.






ARTICLE 4. GOVERNMENT OF CITIES AND TOWNS GENERALLY

CHAPTER 1. CLASSIFICATION OF MUNICIPALITIES; CITY STATUS AND TOWN STATUS

IC 36-4-1-1.1
Change of status to second class city
Sec. 1.1. (a) Except as provided in subsection (b), a third class city remains a third class city even though the city attains a population of at least thirty-five thousand (35,000) at a federal decennial census.
(b) The legislative body of a city to which subsection (a) applies may, by ordinance, adopt second class city status.
As added by P.L.209-1999, SEC.1.

IC 36-4-1-2
Repealed
(Repealed by Acts 1981, P.L.44, SEC.61.)

IC 36-4-1-2.1
Certain localities governed as cities; validation of elections, contracts, acts, and official proceedings
Sec. 2.1. Any locality that has elected city officers, and has governed itself as a city, for at least ten (10) years immediately preceding September 1, 1981, is a city for all purposes. All elections, contracts, acts, and other official proceedings of such a locality that

occurred before September 1, 1981, and would have been valid if the locality had been a city, are legalized and validated.
As added by Acts 1981, P.L.44, SEC.38.

IC 36-4-1-3
Repealed
(Repealed by P.L.111-2005, SEC.8.)

IC 36-4-1-4
Repealed
(Repealed by P.L.111-2005, SEC.8.)

IC 36-4-1-4.1
Repealed
(Repealed by P.L.111-2005, SEC.8.)

IC 36-4-1-5
Repealed
(Repealed by P.L.111-2005, SEC.8.)

IC 36-4-1-6
Petition to change city to town; summons; trial; issue; order; transition; provisional government
Sec. 6. (a) A petition to change a city into a town may be filed as a civil action in the circuit court for the county in which the city is located. The petition must be signed by at least two-thirds (2/3) of the taxpayers twenty-one (21) years of age or older who reside in the city.
(b) Whenever a petition is filed under this section, the clerk of the circuit court shall issue a summons to the city in its corporate name. A taxpayer who signed the petition may not withdraw his signature on or after the return date of the summons.
(c) An action under this section shall be tried by the court without a jury, and the only issue to be determined is whether the petition contains the genuine signatures of the number of taxpayers required. If the court finds in the affirmative, it shall enter an order changing the city into a town.
(d) After an order is entered under subsection (c), the executive and the legislative body of the municipality shall organize as a town legislative body, with the executive becoming the town executive, and the remaining officers of the municipality shall exercise only the functions that may be exercised by the corresponding town officers. If none of the functions of a city officer or board is exercised under a town government, that officer or board shall immediately file a final report with and turn over all records and property in his or its custody to the town legislative body. After the final report of a former city officer or board is approved by the town legislative body, that office or board is abolished.
(e) The provisional town government provided for in subsection (d) shall serve until the time prescribed by IC 3-10-6-5 for a regular

town election.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1983, SEC.11; P.L.5-1986, SEC.43.

IC 36-4-1-7
Petition to change name of city; hearing; ordinance
Sec. 7. (a) A petition to change the name of a city may be filed with the city legislative body. The petition must:
(1) be signed by at least five hundred (500) voters of the city, or, in a city having less than five hundred (500) registered voters at the time of the most recent general election, by at least ten percent (10%) of those voters;
(2) be verified by one (1) or more of the petitioners; and
(3) set forth reasons for the change of name.
(b) If the legislative body considers the reasons set forth in the petition sufficient, it shall conduct a public hearing on the petition after giving notice by publication in the manner prescribed by IC 5-3-1.
(c) If after the hearing the legislative body finds that the matters set forth in the petition are true and that the requested change of name should be granted, it shall pass an ordinance changing the name of the city. The change of name takes effect sixty (60) days after the effective date of the ordinance.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.45, SEC.12.

IC 36-4-1-8
Classification change due to population change; applicable laws
Sec. 8. (a) Whenever the classification of a city under section 1 of this chapter changes due to a change in the city's population, the city shall be governed by the laws applicable to its new class, except as provided by subsection (b).
(b) The membership of a city legislative body remains unchanged until the expiration of the terms of its members, despite a change in the classification of the city for any reason. At the municipal election preceding the expiration of those terms, the number of members of the legislative body required by the laws applicable to its new class shall be elected. The powers, duties, functions, and office of an elected official of a city shall remain unchanged until the expiration of the term of the elected official, despite a change in city classification for any reason.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.40; P.L.209-1999, SEC.2.

IC 36-4-1-9
Continuation of prior acts, contracts, obligations, ordinances, and regulations
Sec. 9. The validity of the prior acts, contracts, and obligations of a city that changes its status, name, or classification under this chapter is not affected by that change. The ordinances, rules, and

regulations of the city continue in effect until amended or repealed.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.111-2005, SEC.1.



CHAPTER 1.5. CHANGING A TOWN INTO A CITY

IC 36-4-1.5-2
Change of status; procedure
Sec. 2. A town may be changed into a city through the following:
(1) The town legislative body must adopt a resolution submitting to the town's voters the question of whether the town should be changed into a city. The town legislative body shall adopt a resolution described in this subdivision if at least the number of registered voters of the town equal to ten percent (10%) of the total votes cast in the town at the last election for secretary of state sign a petition requesting the town legislative body to adopt such a resolution. In determining the number of signatures required under this subdivision, any fraction that exceeds a whole number shall be disregarded.
(2) A resolution adopted under subdivision (1) must fix the date for an election on the question of whether the town should be changed into a city. If the election is to be a special election, the date must be:
(A) not less than thirty (30); and
(B) not more than sixty (60);
days after the notice of the election. If the election is to be on the same date as a general election, the resolution must state that fact and be certified in accordance with IC 3-10-9-3.
(3) The town legislative body shall file a copy of the resolution adopted under subdivision (1) with the circuit court clerk of each county in which the town is located. The circuit court clerk shall immediately certify the resolution to the county election board.
(4) The county election board shall give notice of the election in the manner prescribed by IC 3-8-2-19. IC 3-10-6 applies to the election.
(5) The question described in subdivision (1) shall be placed on the ballot in the form prescribed by IC 3-10-9-4. The text of the question shall be: "Shall the town of _________ change into a city?".
(6) If a majority of the voters voting on the question described in subdivision (1) vote "yes", the town is changed into a city as provided in this chapter. If a majority of the voters voting on the question vote "no", the town remains a town.
As added by P.L.111-2005, SEC.2.
IC 36-4-1.5-3
Adoption of ordinance
Sec. 3. (a) A town legislative body may satisfy the requirements of this section in an ordinance adopted either before or after the town's voters vote on the question described in section 2 of this chapter.
(b) If a resolution is adopted under section 2 of this chapter, the town legislative body shall adopt an ordinance providing for the transition from governance as a town to governance as a city. The ordinance adopted under this section must include the following details:
(1) A division of the town into city legislative body districts as provided in the applicable provisions of IC 36-4-6.
(2) Provisions for the election of the following officers:
(A) The city executive.
(B) The members of the city legislative body.
(C) The city clerk or city clerk-treasurer as appropriate under IC 36-4-10.
(3) The date of the first election of the city officers. The first election may be held only on the date of a general election or a municipal election. Candidates for election to the city offices shall be nominated:
(A) at the corresponding primary election during a general election year or a municipal election year; or
(B) as otherwise provided in IC 3.
(4) Subject to section 4 of this chapter, the term of office of each city officer elected at the first election of city officers.
(5) Any other details the town legislative body considers useful in providing for the transition of the town into a city.
(c) An ordinance adopted under this section is effective only if the voters of the town approve the conversion of the town into a city under section 2(6) of this chapter.
(d) The provisions of an ordinance adopted under this section are subject to all other laws governing the structure of city government.
(e) Subject to this chapter, the town legislative body or the city legislative body (after the town is changed into a city) may amend an ordinance adopted under this section.
As added by P.L.111-2005, SEC.2.

IC 36-4-1.5-4
Newly elected city officers' term of office
Sec. 4. (a) Notwithstanding any other law, the term of office of the city officers elected at the first election of city officers held under the ordinance adopted under section 3 of this chapter:
(1) begins on January 1 after the first election of city officers; and
(2) may not extend after December 31 of the next municipal election year that occurs after the first election of city officers.
(b) The ordinance adopted under section 3 of this chapter may provide for a shorter term of office for specified members of the city

legislative body to stagger terms as permitted under IC 3 and IC 36-4-6 if a general election will occur before the next municipal election after the first election of city officers.
(c) After the first municipal election after the first election of city officers, the term of office of each city officer is four (4) years.
As added by P.L.111-2005, SEC.2.

IC 36-4-1.5-5
Effective date of status change
Sec. 5. A town becomes a city under this chapter on January 1 after the first election of city officers under section 4 of this chapter.
As added by P.L.111-2005, SEC.2.

IC 36-4-1.5-6
Continuation of town acts, ordinances, contracts, rules, and regulations
Sec. 6. (a) The acts, contracts, and obligations of a town that is changed into a city under this chapter become the acts, contracts, and obligations of the city.
(b) The ordinances, rules, and regulations of a town that is changed into a city under this chapter continue in effect as ordinances, rules, and regulations of the city until amended or repealed.
As added by P.L.111-2005, SEC.2.



CHAPTER 2. MERGER OF ADJOINING MUNICIPALITIES

IC 36-4-2-2
Resolution; election; notice; ballot; result; certified copies of agreement and result of election
Sec. 2. (a) If the legislative bodies of two (2) or more adjoining municipalities each agree, by resolution, on:
(1) the date of an election to consider the merger of the municipalities; and
(2) the name by which the municipality formed by the merger would be known;
the municipalities shall certify the question to the county election board. The board shall conduct an election to consider the merger. The election shall be held in each of the municipalities.
(b) Notice of an election under this section shall be given in each municipality by publication in the manner prescribed by IC 5-3-1.
(c) An election under this section shall be held in each municipality in the manner prescribed by IC 3-10-8-6. The question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall ______ and _____ merge and become the (City or Town) of _____?".
(d) The election board shall report the results of the election to each legislative body, and a certified copy of the result of the election in each municipality shall be filed with the legislative body of each of the municipalities involved in the election.
(e) If a majority of the votes cast in each of the municipalities is in favor of the merger, the municipalities are merged under the terms prescribed by this section and sections 9 through 17 of this chapter. A certified copy of the agreement, and of the result of the election, shall be filed in the office of the recorder of the county or counties in which the new municipality is located. The agreement must be:
(1) signed by the municipal executive;
(2) attested by the clerk; and
(3) sealed with the seal;
of each of the constituent municipalities. Copies of the record shall be received in all courts and places as conclusive of the merger of the municipality under the name agreed on.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.45, SEC.13; P.L.5-1986, SEC.44; P.L.3-1987, SEC.554.

IC 36-4-2-3
Petition; contents; affidavit
Sec. 3. (a) If each of the clerks of two (2) or more adjoining municipalities receives a written petition: (1) signed by at least ten percent (10%) of the qualified voters of the municipality, as determined by the vote cast in the municipality for secretary of state at the most recent general election;
(2) requesting that a special election be held to determine whether the municipalities should be merged into one (1) municipality; and
(3) stating the name by which the proposed municipality will be known;
he shall deliver a certified copy of the petition to the clerk of every other municipality involved in the proposed merger, and the respective legislative bodies of the municipalities shall hold an election in each municipality.
(b) An affidavit of one (1) or more freeholders of the municipality, stating that the persons who signed the petition are legal voters of the municipality, must be attached to each petition filed under this section. An affidavit filed under this section is conclusive evidence of the facts stated in the affidavit.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-2-4
Election; date; notice
Sec. 4. (a) If petitions are filed under section 3 of this chapter, the legislative body of each municipality involved in the proposed merger shall meet and by resolution fix a date for the election. The date must be the same in each of the municipalities, and may not be more than three (3) months after the date of the filing of the petitions.
(b) Notice of an election under section 3 of this chapter must be given by publication in each municipality in the manner prescribed by IC 5-3-1.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1980, P.L.73, SEC.4; Acts 1981, P.L.45, SEC.14.

IC 36-4-2-5
Petition proposing name of municipality; submission to electorate
Sec. 5. (a) If, at least thirty (30) days before an election held under section 3 of this chapter, voters of each municipality involved in the election file with each of their municipal clerks a petition signed by at least the number of voters required under IC 3-8-6-3 to place a candidate on the ballot in each of the municipalities and proposing a name for the new municipality, the election board shall place that name on the ballot for the election. The election board shall list names added to the ballot under this subsection in the order in which the petitions proposing them were received, but shall place them after the name included on the ballot under section 2 of this chapter.
(b) The names proposed under this section shall be submitted as public questions in the form prescribed by IC 3-10-9-4 and must state "Shall the merged municipality be named _________________?".
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1980, P.L.73, SEC.5; P.L.3-1987, SEC.555; P.L.12-1995, SEC.128.
IC 36-4-2-6
Place of election; manner; expense; voting
Sec. 6. (a) An election held under section 3 of this chapter shall be held in each municipality in the manner prescribed by IC 3-10-8-6. Each municipality is responsible for the expense of the election within its own corporate boundaries.
(b) A voter in an election held under section 3 of this chapter may:
(1) vote "Yes" or "No" on the proposed merger; and
(2) vote in favor of one (1) proposed name listed on the ballot under section 5 of this chapter.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1986, SEC.45.

IC 36-4-2-7
Filing of returns of election; effect
Sec. 7. (a) After an election held under section 3 of this chapter, the election board shall file with the clerk of each municipality the returns of the election in each voting precinct in the manner prescribed by IC 3-12-4.
(b) Within ten (10) days after an election held under section 3 of this chapter, the election board shall certify and file with:
(1) the legislative bodies of the municipalities; and
(2) the county auditor;
a copy of the result of the election in each municipality. The county auditor shall enter the copy he receives in the records of the county executive.
(c) If, in an election held under section 3 of this chapter, a majority of the votes cast in each of the municipalities is in favor of the merger, the municipalities are merged under the terms prescribed by sections 9 through 17 of this chapter. After the merger becomes effective, the name of the new municipality is the name receiving the highest number of votes at the election.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1986, SEC.46.

IC 36-4-2-8
Election year under this chapter
Sec. 8. An election held under section 2 or 3 of this chapter may not be held in a calendar year in which a general municipal election is to be held.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-2-9
Effective date of merger; effect of merger
Sec. 9. (a) Except as provided in subsection (c), a merger approved under this chapter takes effect when:
(1) the officers of the new municipality are elected and qualified, as prescribed by section 13 of this chapter; and
(2) a copy of the agreement under section 2 of this chapter or the certified election results under section 7 of this chapter are

filed with:
(A) the office of the secretary of state; and
(B) the circuit court clerk of each county in which the municipality is located.
(b) On the effective date of the merger, the merging municipalities cease to exist and are merged into a single municipality of the class created by the combined population of the merging municipalities. The new municipality shall be governed by the laws applicable to that class.
(c) A merger approved under this chapter may not take effect during the year preceding a year in which a federal decennial census is conducted. A merger that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(d) Notwithstanding subsection (c) as that subsection existed on December 31, 2009, a merger that took effect January 2, 2010, because of the application of subsection (c), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without any additional action being required.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1989, SEC.90; P.L.3-1997, SEC.454; P.L.123-2000, SEC.4; P.L.113-2010, SEC.115.

IC 36-4-2-10
Election of officers at large and by district
Sec. 10. At the next general municipal election after a vote in favor of a merger at an election held under section 2 or 3 of this chapter, one (1) set of officers for a municipality having the combined population of the merging municipalities shall be elected by the voters of the merging municipalities as prescribed by statute, except that:
(1) one (1) member of the municipal legislative body shall be elected from each district established under section 12 of this chapter; and
(2) the total number of at large members prescribed by statute for the municipal legislative body shall be elected.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-2-11
Joint election board; members; powers and duties
Sec. 11. (a) The election prescribed by section 10 of this chapter shall be conducted in the manner prescribed by the applicable election statutes, except that there must be a joint election board for the new municipality in place of separate boards for each of the merging municipalities. The joint election board consists of:
(1) the clerks of each of the merging municipalities; and
(2) three (3) persons appointed by the executive of the county in which the merging municipalities are located, not more than two (2) of whom are resident voters of one (1) of the merging

municipalities.
(b) In order to conduct the election prescribed by section 10 of this chapter, the joint election board shall meet and organize in the manner prescribed by IC 3-6 for election boards and has the same powers and duties as those boards. All subsequent primary and general elections in the new municipality shall be held in the manner prescribed by statute.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.7-1983, SEC.36; P.L.5-1986, SEC.47.

IC 36-4-2-12
Joint session of legislative bodies of merging municipalities; resolution to fix boundaries of districts; exclusion of territory in any territory or inclusion of territory in more than one district; certification, attestation, and filing of resolution
Sec. 12. (a) The legislative bodies of municipalities that vote to merge under this chapter shall meet in joint session at the hall of the municipality having the largest population at 8 p.m. on the second Monday of January of the next year in which a general municipal election is to be held. At the joint meeting, the legislative bodies shall:
(1) elect a presiding officer and clerk; and
(2) fix, by joint resolution, the boundaries of the districts from which members will be elected to the legislative body of the new municipality.
The legislative bodies shall fix the district boundaries so that, as nearly as is possible, all parts of the merging municipalities have equal representation in the legislative body of the new municipality. The district boundaries fixed under this subsection constitute the district boundaries for the new municipality until they are altered by the legislative body of the new municipality.
(b) If any territory in the municipality is not included in one (1) of the districts established under subsection (a), the territory is included in the district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to that territory.
(c) If any territory in the municipality is included in more than one (1) of the districts established under subsection (a), the territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the joint resolution adopted under subsection (a);
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
(d) A copy of the joint resolution passed under subsection (a) shall be:
(1) certified by the presiding officer;
(2) attested by the clerk; and
(3) filed with the legislative body of each of the merging

municipalities and the circuit court clerk of each county in which the municipalities are located.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.3-1993, SEC.261.

IC 36-4-2-13
Elected officers; date of taking office
Sec. 13. Officers elected under section 10 of this chapter shall qualify and take office at noon on the first Monday of January after their election.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-2-14
Elected officers; delivery of money, property, and records by officers of merging municipalities to successors
Sec. 14. Officers elected under section 10 of this chapter are the successors in office of the officers of municipalities merging under this chapter. When the officers elected under section 10 take office, each officer of the merging municipalities shall deliver to his successor in office all money, property, and records pertaining to his office.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-2-15
Terms of office of elective and appointed officers of merging municipalities
Sec. 15. The terms of office of elective and appointive officers of municipalities merging under this chapter are not shortened by the merger. The officers shall serve out the respective terms of office to which they have been elected or appointed at the time of the election on the proposed merger.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-2-16
Effect of merger; rights, powers, and liabilities; pending actions
Sec. 16. (a) After a merger under this chapter takes effect, the new municipality:
(1) has all the rights, powers, privileges, immunities, and obligations of the merging municipalities;
(2) is liable for all the debts, contracts, and liabilities of the merging municipalities;
(3) is entitled to all the rights, credits, monies, and properties of the merging municipalities; and
(4) may, in the name adopted in the merger, sue and be sued in relation to the debts, contracts, liabilities, rights, credits, monies, and properties of the merging municipality.
(b) After a merger under this chapter takes effect, pending actions that involve municipalities taking part in the merger shall be prosecuted to final judgment and execution, and judgments rendered in those actions may be executed and enforced against the new

municipality without any change of the name of the plaintiff or defendant.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-2-17
Effect of merger; ordinances, rules, and resolutions; continuation
Sec. 17. After a merger under this chapter takes effect, the ordinances, rules, resolutions, bylaws, and regulations of each of the merging municipalities remain in force within the territory to which they applied before the merger, and continue in force until amended or repealed by the legislative body or an administrative body of the new municipality.
As added by Acts 1980, P.L.212, SEC.3.



CHAPTER 3. MUNICIPAL ANNEXATION AND DISANNEXATION

IC 36-4-3-1
Application of chapter
Sec. 1. This chapter applies to all municipalities except consolidated cities. However, sections 3 and 21 of this chapter do not apply to towns.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-3-1.5
Contiguous territory; determination
Sec. 1.5. For purposes of this chapter, territory sought to be annexed may be considered "contiguous" only if at least one-eighth (1/8) of the aggregate external boundaries of the territory coincides with the boundaries of the annexing municipality. In determining if a territory is contiguous, a strip of land less than one hundred fifty (150) feet wide which connects the annexing municipality to the territory is not considered a part of the boundaries of either the municipality or the territory.
As added by Acts 1981, P.L.308, SEC.1.

IC 36-4-3-1.6
Territory covered by lake
Sec. 1.6. (a) For purposes of this chapter, the acreage of the territory sought to be annexed that is covered by a public or private lake shall not be considered when determining whether the territory meets the population density or subdivision percentages required by this chapter.
(b) This section does not affect the definition of "contiguous" prescribed by section 1.5 of this chapter.
As added by P.L.348-1983, SEC.1.

IC 36-4-3-2
Territories inside corporate boundaries of another municipality
Sec. 2. Territory may be annexed by a municipality under section 3 or 4 of this chapter. However, a municipality may not annex territory that is inside the corporate boundaries of another

municipality, although municipalities may merge under IC 36-4-2.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-3-2.1
Public hearing; notice
Sec. 2.1. (a) This section does not apply to an annexation under section 5.1 of this chapter.
(b) A municipality may adopt an ordinance under this chapter only after the legislative body has held a public hearing concerning the proposed annexation. The municipality shall hold the public hearing not earlier than sixty (60) days after the date the ordinance is introduced. All interested parties must have the opportunity to testify as to the proposed annexation. Except as provided in subsection (d), notice of the hearing shall be:
(1) published in accordance with IC 5-3-1 except that the notice shall be published at least sixty (60) days before the hearing; and
(2) mailed as set forth in section 2.2 of this chapter, if section 2.2 of this chapter applies to the annexation.
(c) A municipality may adopt an ordinance under this chapter not earlier than thirty (30) days or not later than sixty (60) days after the legislative body has held the public hearing under subsection (b).
(d) This subsection applies to an annexation under section 3 or 4 of this chapter in which all property owners within the area to be annexed provide written consent to the annexation. Notice of the hearing shall be:
(1) published one (1) time at least twenty (20) days before the hearing in accordance with IC 5-3-1; and
(2) mailed as set forth in section 2.2 of this chapter.
As added by P.L.231-1996, SEC.1. Amended by P.L.248-1999, SEC.1; P.L.49-2000, SEC.1; P.L.224-2001, SEC.1.

IC 36-4-3-2.2
Notice by certified mail
Sec. 2.2. (a) This section does not apply to an annexation under section 4(a)(2), 4(a)(3), 4(b), 4(h), or 4.1 of this chapter or an annexation described in section 5.1 of this chapter.
(b) Before a municipality may annex territory, the municipality shall provide written notice of the hearing required under section 2.1 of this chapter. Except as provided in subsection (f), the notice must be sent by certified mail at least sixty (60) days before the date of the hearing to each owner of real property, as shown on the county auditor's current tax list, whose real property is located within the territory proposed to be annexed.
(c) For purposes of an annexation of territory described in section 2.5 of this chapter, if the hearing required under section 2.1 of this chapter is conducted after June 30, 2010, the notice required by this section must also be sent to each owner of real property, as shown on the county auditor's current tax list, whose real property is adjacent to contiguous areas of rights-of-way of the public highway that are

only included in the annexation of territory by operation of IC 36-4-3-2.5 on the side of the public highway that is not part of the annexed territory.
(d) The notice required by this section must include the following:
(1) A legal description of the real property proposed to be annexed.
(2) The date, time, location, and subject of the hearing.
(3) A map showing the current municipal boundaries and the proposed municipal boundaries.
(4) Current zoning classifications for the area proposed to be annexed and any proposed zoning changes for the area proposed to be annexed.
(5) A detailed summary of the fiscal plan described in section 13 of this chapter.
(6) The location where the public may inspect and copy the fiscal plan.
(7) A statement that the municipality will provide a copy of the fiscal plan after the fiscal plan is adopted immediately to any landowner in the annexed territory who requests a copy.
(8) The name and telephone number of a representative of the municipality who may be contacted for further information.
(e) If the municipality complies with this section, the notice is not invalidated if the owner does not receive the notice.
(f) This subsection applies to an annexation under section 3 or 4 of this chapter in which all property owners within the area to be annexed provide written consent to the annexation. The written notice described in this section must be sent by certified mail not later than twenty (20) days before the date of the hearing to each owner of real property, as shown on the county auditor's current tax list, whose real property is located within the territory proposed to be annexed.
As added by P.L.248-1999, SEC.2. Amended by P.L.217-1999, SEC.2; P.L.49-2000, SEC.2; P.L.224-2001, SEC.2; P.L.69-2010, SEC.2.

IC 36-4-3-2.5
"Public highway" defined
Sec. 2.5. (a) As used in this section, "public highway" has the meaning set forth in IC 9-25-2-4.
(b) An annexation of territory under this chapter after June 30, 1996, that includes land contiguous to a public highway must also include contiguous areas of:
(1) the public highway; and
(2) rights-of-way of the public highway.
As added by P.L.232-1996, SEC.1.

IC 36-4-3-3
Annexation of contiguous territory; authorization
Sec. 3. (a) The legislative body of a municipality may, by an ordinance defining the corporate boundaries of the municipality,

annex territory that is contiguous to the municipality, subject to subsection (b).
(b) If territory that was not contiguous (under section 1.5 of this chapter) was annexed in proceedings begun before May 1, 1981, an ordinance adopted after April 30, 1981, may not annex additional territory that is contiguous when the contiguity is based on the additional territory's boundaries with the previously annexed territory.
(c) Subsection (b) does not apply when the previously annexed territory has been used as a part of the contiguous boundary of separate parcels of land successfully annexed to the municipality before May 1, 1981.
(d) This subsection does not apply to a town that has abolished town legislative body districts under IC 36-5-2-4.1. An ordinance described by subsection (a) must assign the territory annexed by the ordinance to at least one (1) municipal legislative body district.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.308, SEC.2; P.L.333-1985, SEC.2; P.L.5-1989, SEC.91; P.L.3-1993, SEC.262.

IC 36-4-3-3.1
Written fiscal plan
Sec. 3.1. (a) This section does not apply to an annexation under section 4(a)(2), 4(a)(3), 4(b), 4(h), or 4.1 of this chapter.
(b) A municipality shall develop and adopt a written fiscal plan and establish a definite policy by resolution of the legislative body that meets the requirements set forth in section 13 of this chapter.
(c) Except as provided in subsection (d), the municipality shall establish and adopt the written fiscal plan before mailing the notification to landowners in the territory proposed to be annexed under section 2.2 of this chapter.
(d) In an annexation under section 5 or 5.1 of this chapter, the municipality shall establish and adopt the written fiscal plan before adopting the annexation ordinance.
As added by P.L.248-1999, SEC.3. Amended by P.L.217-1999, SEC.3; P.L.224-2001, SEC.3.

IC 36-4-3-3.3
Application of section 8 of this chapter to certain annexation ordinances
Sec. 3.3. (a) This section applies to a municipality that:
(1) adopts an annexation ordinance under section 3 or 4 of this chapter:
(A) before July 1, 1999; and
(B) that becomes effective after July 1, 1999;
(2) approves the establishment of a fiscal plan under section 13 of this chapter before July 1, 1999; and
(3) is subject to section 8 of this chapter.
(b) Notwithstanding section 8 of this chapter, a municipality described in this section is not required to amend its annexation

ordinance and its fiscal plan. However, a municipality described in this section shall comply with section 8 of this chapter.
As added by P.L.220-2011, SEC.650.

IC 36-4-3-3.5
Annexation ordinance; contents
Sec. 3.5. (a) An annexation ordinance adopted under this chapter must contain the following information:
(1) A description of the boundaries of the territory to be annexed, including any public highway or right-of-way.
(2) The approximate number of acres in the territory to be annexed.
(3) A description of any special terms and conditions adopted under section 8 of this chapter.
(b) An ordinance adopted under section 3 or 4 of this chapter must also contain a description of any property tax abatements adopted under section 8.5 of this chapter.
As added by P.L.217-1999, SEC.4.

IC 36-4-3-4
Annexation of contiguous territory or noncontiguous airport, landfill, golf course, or hospital
Sec. 4. (a) The legislative body of a municipality may, by ordinance, annex any of the following:
(1) Territory that is contiguous to the municipality.
(2) Territory that is not contiguous to the municipality and is occupied by a municipally owned or operated airport or landing field.
(3) Territory that is not contiguous to the municipality but is found by the legislative body to be occupied by a municipally owned or regulated sanitary landfill, golf course, or hospital. However, if territory annexed under this subsection ceases to be used as a municipally owned or regulated sanitary landfill, golf course, or hospital for at least one (1) year, the territory reverts to the jurisdiction of the unit having jurisdiction before the annexation if the unit that had jurisdiction over the territory still exists. If the unit no longer exists, the territory reverts to the jurisdiction of the unit that would currently have jurisdiction over the territory if the annexation had not occurred. The clerk of the municipality shall notify the offices required to receive notice of a disannexation under section 19 of this chapter when the territory reverts to the jurisdiction of the unit having jurisdiction before the annexation.
(b) This subsection applies to municipalities in a county having a population of:
(1) more than seventy thousand fifty (70,050) but less than seventy-one thousand (71,000);
(2) more than seventy-five thousand (75,000) but less than seventy-seven thousand (77,000);
(3) more than seventy-one thousand (71,000) but less than

seventy-five thousand (75,000);
(4) more than forty-seven thousand (47,000) but less than forty-seven thousand five hundred (47,500);
(5) more than thirty-eight thousand five hundred (38,500) but less than thirty-nine thousand (39,000);
(6) more than thirty-seven thousand (37,000) but less than thirty-seven thousand one hundred twenty-five (37,125);
(7) more than thirty-three thousand three hundred (33,300) but less than thirty-three thousand five hundred (33,500);
(8) more than twenty-three thousand three hundred (23,300) but less than twenty-four thousand (24,000);
(9) more than one hundred eighty-five thousand (185,000) but less than two hundred fifty thousand (250,000);
(10) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000); or
(11) more than thirty-two thousand five hundred (32,500) but less than thirty-three thousand (33,000).
Except as provided in subsection (c), the legislative body of a municipality to which this subsection applies may, by ordinance, annex territory that is not contiguous to the municipality, has its entire area not more than two (2) miles from the municipality's boundary, is to be used for an industrial park containing one (1) or more businesses, and is either owned by the municipality or by a property owner who consents to the annexation. However, if territory annexed under this subsection is not used as an industrial park within five (5) years after the date of passage of the annexation ordinance, or if the territory ceases to be used as an industrial park for at least one (1) year, the territory reverts to the jurisdiction of the unit having jurisdiction before the annexation if the unit that had jurisdiction over the territory still exists. If the unit no longer exists, the territory reverts to the jurisdiction of the unit that would currently have jurisdiction over the territory if the annexation had not occurred. The clerk of the municipality shall notify the offices entitled to receive notice of a disannexation under section 19 of this chapter when the territory reverts to the jurisdiction of the unit having jurisdiction before the annexation.
(c) A city in a county with a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000) may not annex territory as prescribed in subsection (b) until the territory is zoned by the county for industrial purposes.
(d) Notwithstanding any other law, territory that is annexed under subsection (b) or (h) is not considered a part of the municipality for the purposes of:
(1) annexing additional territory:
(A) in a county that is not described by clause (B); or
(B) in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000), unless the boundaries of the noncontiguous territory become contiguous to the city, as allowed by Indiana law; (2) expanding the municipality's extraterritorial jurisdictional area; or
(3) changing an assigned service area under IC 8-1-2.3-6(1).
(e) As used in this section, "airport" and "landing field" have the meanings prescribed by IC 8-22-1.
(f) As used in this section, "hospital" has the meaning prescribed by IC 16-18-2-179(b).
(g) An ordinance adopted under this section must assign the territory annexed by the ordinance to at least one (1) municipal legislative body district.
(h) This subsection applies to a city having a population of more than twenty-nine thousand nine hundred (29,900) but less than thirty-one thousand (31,000). The city legislative body may, by ordinance, annex territory that:
(1) is not contiguous to the city;
(2) has its entire area not more than eight (8) miles from the city's boundary;
(3) does not extend more than:
(A) one and one-half (1 1/2) miles to the west;
(B) three-fourths (3/4) mile to the east;
(C) one-half (1/2) mile to the north; or
(D) one-half (1/2) mile to the south;
of an interchange of an interstate highway (as designated by the federal highway authorities) and a state highway (as designated by the state highway authorities); and
(4) is owned by the city or by a property owner that consents to the annexation.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.91-1985, SEC.2; P.L.379-1987(ss), SEC.12; P.L.5-1989, SEC.92; P.L.12-1992, SEC.156; P.L.62-1992, SEC.2; P.L.2-1993, SEC.202; P.L.257-1993, SEC.1; P.L.1-1994, SEC.174; P.L.166-1994, SEC.1; P.L.79-1996, SEC.2; P.L.255-1997(ss), SEC.9; P.L.2-1998, SEC.83; P.L.170-2002, SEC.141; P.L.111-2005, SEC.3; P.L.182-2009(ss), SEC.402; P.L.119-2012, SEC.185.

IC 36-4-3-4.1
Property tax liability exemption for consensual annexation of territory classified as agricultural for zoning purposes
Sec. 4.1. (a) The legislative body of a municipality may, by ordinance, annex territory that:
(1) is contiguous to the municipality;
(2) is in a town having a population of more than:
(A) twenty-five thousand (25,000); or
(B) ten thousand (10,000) but less than twenty thousand (20,000);
located in a county having a population of more than one hundred forty thousand (140,000) but less than one hundred fifty thousand (150,000), if the town has its entire area within the township within which the town is primarily located; and
(3) is owned by a property owner who consents to the

annexation.
(b) Territory annexed under this section is exempt from all property tax liability under IC 6-1.1 for municipal purposes for all portions of the annexed territory that are classified for zoning purposes as agricultural and remain exempt from the property tax liability while the property's zoning classification remains agricultural. However, if the annexation ordinance annexing the territory is adopted after June 30, 2006, the property tax liability under IC 6-1.1 for municipal purposes may be exempted for a period of not more than ten (10) years.
(c) There may not be a change in the zoning classification of territory annexed under this section without the consent of the owner of the annexed territory.
(d) Territory annexed under this section may not be considered a part of the municipality for purposes of annexing additional territory under section 3 or 4 of this chapter. However, territory annexed under this section shall be considered a part of the municipality for purposes of annexing additional territory under section 5 or 5.1 of this chapter.
As added by P.L.166-1994, SEC.2. Amended by P.L.79-1996, SEC.3; P.L.71-1997, SEC.3; P.L.224-1997, SEC.1; P.L.253-1997(ss), SEC.31; P.L.224-2001, SEC.4; P.L.170-2002, SEC.142; P.L.111-2005, SEC.4; P.L.71-2006, SEC.1; P.L.119-2012, SEC.186.

IC 36-4-3-4.5
Applicability of IC 36-4-3-4(g)
Sec. 4.5. Section 4(g) of this chapter does not apply to a town that has abolished town legislative body districts under IC 36-5-2-4.1.
As added by P.L.3-1993, SEC.263. Amended by P.L.255-1997(ss), SEC.10.

IC 36-4-3-5
Private lands; petition requesting ordinance to annex; filing; proceedings
Sec. 5. (a) If the owners of land located outside of but contiguous to a municipality want to have territory containing that land annexed to the municipality, they may file with the legislative body of the municipality a petition:
(1) signed by at least:
(A) fifty-one percent (51%) of the owners of land in the territory sought to be annexed; or
(B) the owners of seventy-five percent (75%) of the total assessed value of the land for property tax purposes; and
(2) requesting an ordinance annexing the area described in the petition.
(b) The petition circulated by the landowners must include on each page where signatures are affixed a heading that is substantially similar to the following:
"PETITION FOR ANNEXATION INTO THE (insert whether city or town) OF (insert name of city or town).". (c) Except as provided in section 5.1 of this chapter, if the legislative body fails to pass the ordinance within one hundred fifty (150) days after the date of filing of a petition under subsection (a), the petitioners may file a duplicate copy of the petition in the circuit or superior court of a county in which the territory is located, and shall include a written statement of why the annexation should take place. Notice of the proceedings, in the form of a summons, shall be served on the municipality named in the petition. The municipality is the defendant in the cause and shall appear and answer.
(d) The court shall hear and determine the petition without a jury, and shall order the proposed annexation to take place only if the evidence introduced by the parties establishes that:
(1) essential municipal services and facilities are not available to the residents of the territory sought to be annexed;
(2) the municipality is physically and financially able to provide municipal services to the territory sought to be annexed;
(3) the population density of the territory sought to be annexed is at least three (3) persons per acre; and
(4) the territory sought to be annexed is contiguous to the municipality.
If the evidence does not establish all four (4) of the preceding factors, the court shall deny the petition and dismiss the proceeding.
(e) This subsection does not apply to a town that has abolished town legislative body districts under IC 36-5-2-4.1. An ordinance adopted under this section must assign the territory annexed by the ordinance to at least one (1) municipal legislative body district.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.308, SEC.3; P.L.5-1989, SEC.93; P.L.3-1993, SEC.264; P.L.255-1997(ss), SEC.11; P.L.224-2001, SEC.5; P.L.173-2003, SEC.22.

IC 36-4-3-5.1
Petitions signed by 100% of landowners
Sec. 5.1. (a) This section applies to an annexation in which owners of land located outside but contiguous to a municipality file a petition with the legislative body of the municipality:
(1) requesting an ordinance annexing the area described in the petition; and
(2) signed by one hundred percent (100%) of the landowners that reside within the territory that is proposed to be annexed.
(b) Sections 2.1 and 2.2 of this chapter do not apply to an annexation under this section.
(c) The petition circulated by the landowners must include on each page where signatures are affixed a heading that is substantially similar to the following:
"PETITION FOR ANNEXATION INTO THE (insert whether city or town) OF (insert name of city or town).".
(d) The municipality may:
(1) adopt an annexation ordinance annexing the territory; and
(2) adopt a fiscal plan and establish a definite policy by

resolution of the legislative body;
after the legislative body has held a public hearing on the proposed annexation.
(e) The municipality may introduce and hold the public hearing on the annexation ordinance not later than thirty (30) days after the petition is filed with the legislative body. Notice of the public hearing may be published one (1) time in accordance with IC 5-3-1 at least twenty (20) days before the hearing. All interested parties must have the opportunity to testify at the hearing as to the proposed annexation.
(f) The municipality may adopt the annexation ordinance not earlier than fourteen (14) days after the public hearing under subsection (e).
(g) A landowner may withdraw the landowner's signature from the petition not more than thirteen (13) days after the municipality adopts the fiscal plan by providing written notice to the office of the clerk of the municipality. If a landowner withdraws the landowner's signature, the petition shall automatically be considered a voluntary petition that is filed with the legislative body under section 5 of this chapter, fourteen (14) days after the date the fiscal plan is adopted. All provisions applicable to a petition initiated under section 5 of this chapter apply to the petition.
(h) If the municipality does not adopt an annexation ordinance within sixty (60) days after the landowners file the petition with the legislative body, the landowners may file a duplicate petition with the circuit or superior court of a county in which the territory is located. The court shall determine whether the annexation shall take place as set forth in section 5 of this chapter.
(i) A remonstrance under section 11 of this chapter may not be filed. However, an appeal under section 15.5 of this chapter may be filed.
(j) In the absence of an appeal under section 15.5 of this chapter, an annexation ordinance adopted under this section takes effect not less than thirty (30) days after the adoption of the ordinance and upon the filing and recording of the ordinance under section 22 of this chapter.
As added by P.L.224-2001, SEC.6.

IC 36-4-3-6
Effect of certified copy of ordinance
Sec. 6. (a) A certified copy of an ordinance adopted under section 3 of this chapter is conclusive evidence of the corporate boundaries of the municipality in any proceeding.
(b) A certified copy of an ordinance adopted under section 4 of this chapter is conclusive evidence in any proceeding that the territory described in the ordinance was properly annexed and is a part of the municipality.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-3-7 Publication of adopted ordinance; effectiveness; fire protection districts
Sec. 7. (a) After an ordinance is adopted under section 3, 4, 5, or 5.1 of this chapter, it must be published in the manner prescribed by IC 5-3-1. Except as provided in subsection (b), (c), or (f), in the absence of remonstrance and appeal under section 11 or 15.5 of this chapter, the ordinance takes effect at least ninety (90) days after its publication and upon the filing required by section 22(a) of this chapter.
(b) An ordinance described in subsection (d) or adopted under section 3, 4, 5, or 5.1 of this chapter may not take effect during the year preceding a year in which a federal decennial census is conducted. An ordinance that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(c) Subsections (d) and (e) apply to fire protection districts that are established after June 14, 1987.
(d) Except as provided in subsection (b), whenever a municipality annexes territory, all or part of which lies within a fire protection district (IC 36-8-11), the annexation ordinance (in the absence of remonstrance and appeal under section 11 or 15.5 of this chapter) takes effect the second January 1 that follows the date the ordinance is adopted and upon the filing required by section 22(a) of this chapter. The municipality shall:
(1) provide fire protection to that territory beginning the date the ordinance is effective; and
(2) send written notice to the fire protection district of the date the municipality will begin to provide fire protection to the annexed territory within ten (10) days of the date the ordinance is adopted.
(e) If the fire protection district from which a municipality annexes territory under subsection (d) is indebted or has outstanding unpaid bonds or other obligations at the time the annexation is effective, the municipality is liable for and shall pay that indebtedness in the same ratio as the assessed valuation of the property in the annexed territory (that is part of the fire protection district) bears to the assessed valuation of all property in the fire protection district, as shown by the most recent assessment for taxation before the annexation, unless the assessed property within the municipality is already liable for the indebtedness. The annexing municipality shall pay its indebtedness under this section to the board of fire trustees. If the indebtedness consists of outstanding unpaid bonds or notes of the fire protection district, the payments to the board of fire trustees shall be made as the principal or interest on the bonds or notes becomes due.
(f) This subsection applies to an annexation initiated by property owners under section 5.1 of this chapter in which all property owners within the area to be annexed petition the municipality to be annexed. Subject to subsections (b) and (d), and in the absence of an

appeal under section 15.5 of this chapter, an annexation ordinance takes effect at least thirty (30) days after its publication and upon the filing required by section 22(a) of this chapter.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.308, SEC.4; Acts 1982, P.L.33, SEC.21; P.L.341-1987, SEC.1; P.L.5-1989, SEC.94; P.L.224-2001, SEC.7; P.L.113-2010, SEC.116.

IC 36-4-3-7.1
Immediate effectiveness of certain annexations
Sec. 7.1. Notwithstanding section 7(b) of this chapter, an ordinance adopted under section 4 of this chapter takes effect immediately upon the expiration of the sixty (60) day remonstrance and appeal period under section 11 or 15.5 of this chapter and after the publication, filing, and recording required by section 22(a) of this chapter if all of the following conditions are met:
(1) The annexed territory has no population.
(2) Ninety percent (90%) of the total assessed value of the land for property tax purposes has one (1) owner.
(3) The annexation is required to fulfill an economic development incentive package and to retain an industry through various local incentives, including urban enterprise zone benefits.
As added by P.L.120-1999, SEC.6.

IC 36-4-3-8
Terms and conditions in adopted ordinance
Sec. 8. (a) This section does not apply to an ordinance adopted under section 5 or 5.1 of this chapter.
(b) An ordinance adopted under section 3 or 4 of this chapter must include terms and conditions fairly calculated to make the annexation equitable to the property owners and residents of the municipality and the annexed territory. The terms and conditions may include:
(1) postponing the effective date of the annexation for not more than three (3) years; and
(2) establishing equitable provisions for the future management and improvement of the annexed territory and for the rendering of needed services.
(c) This subsection applies to territory sought to be annexed that meets all of the following requirements:
(1) The resident population density of the territory is at least three (3) persons per acre.
(2) The territory is subdivided or is parceled through separate ownerships into lots or parcels such that at least sixty percent (60%) of the total number of lots and parcels are not more than one (1) acre.
This subsection does not apply to an ordinance annexing territory described in section 4(a)(2), 4(a)(3), 4(b), or 4(h) of this chapter. The ordinance must include terms and conditions impounding in a special fund all of the municipal property taxes imposed on the annexed territory after the annexation takes effect that are not used to meet

the basic services described in section 13(d)(4) and 13(d)(5) of this chapter for a period of at least three (3) years. The impounded property taxes must be used to provide additional services that were not specified in the plan of annexation. The impounded property taxes in the fund shall be expended as set forth in this section, not later than five (5) years after the annexation becomes effective.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.248-1999, SEC.4; P.L.217-1999, SEC.5; P.L.224-2001, SEC.8.

IC 36-4-3-8.1
Advisory board
Sec. 8.1. (a) An advisory board shall be appointed to advise the municipality on the provision of services to the annexed territory that are paid for with the municipal property taxes impounded in a special fund under section 8 of this chapter.
(b) An advisory board shall be appointed not later than ninety (90) days after an annexation becomes effective by the filing prescribed under section 22 of this chapter.
(c) An advisory board consists of the following seven (7) members:
(1) The township trustee of the township with the largest number of residents living within the annexed territory.
(2) One (1) member of the county fiscal body representing the district with the largest number of residents living within the annexed territory.
(3) One (1) member who is:
(A) the municipal engineer if the annexing municipality has a municipal engineer; or
(B) a licensed professional engineer appointed by the municipal executive if the municipality does not have a municipal engineer.
(4) Two (2) citizen members appointed by the municipal executive who:
(A) own real property within; and
(B) reside within;
the annexed territory.
(5) Two (2) citizen members appointed by the county executive who:
(A) own real property within; and
(B) reside within;
the annexed territory.
(d) Four (4) members of the board constitute a quorum. An affirmative vote of four (4) members is required for the board to take action.
(e) A member of the board may not receive a salary. A member may receive reimbursement for necessary expenses, but only when those necessary expenses are incurred in the performance of the member's respective duties.
(f) A vacancy on the board shall be filled by the appointing authority. (g) The board shall serve for not longer than the date all municipal property taxes impounded in the fund are expended.
As added by P.L.248-1999, SEC.5.

IC 36-4-3-8.5
Tax abatement in annexed territory; ordinance; required provisions
Sec. 8.5. (a) A municipality may, in an ordinance adopted under section 3 or 4 of this chapter, abate a portion of the property tax liability under IC 6-1.1 for municipal purposes for all property owners in the annexed territory.
(b) An ordinance adopted under subsection (a) must provide the following:
(1) A tax abatement program that is in effect for not more than three (3) taxable years after an annexation occurs.
(2) Except single family residential property described by subdivision (3), a tax abatement for all classes of property that does not exceed:
(A) seventy-five percent (75%) of a taxpayer's liability in the first year of the abatement program;
(B) fifty percent (50%) of a taxpayer's liability in the second year of the abatement program; and
(C) twenty-five percent (25%) of a taxpayer's liability in the third year of the abatement program.
(3) For a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000), a tax abatement for single family residential property that does not exceed:
(A) ninety percent (90%) of a taxpayer's liability in the first year of the abatement program;
(B) eighty percent (80%) of a taxpayer's liability in the second year of the abatement program;
(C) sixty percent (60%) of a taxpayer's liability in the third year of the abatement program;
(D) forty percent (40%) of a taxpayer's liability in the fourth year of the abatement program; and
(E) twenty percent (20%) of a taxpayer's liability in the fifth year of the abatement program.
(4) The procedure by which an eligible property owner receives a tax abatement under this section.
As added by P.L.379-1987(ss), SEC.13. Amended by P.L.56-1988, SEC.12; P.L.12-1992, SEC.157; P.L.231-1996, SEC.2; P.L.255-1997(ss), SEC.12; P.L.119-2012, SEC.187.

IC 36-4-3-8.6
Repealed
(Repealed by P.L.3-1989, SEC.228.)

IC 36-4-3-9
Certain towns annexing territory; consents required Sec. 9. (a) A town must obtain the consent of both the metropolitan development commission and the legislative body of a county having a consolidated city before annexing territory within the county where a consolidated city is located.
(b) A town must obtain the consent of the legislative body of a second or third class city before annexing territory within three (3) miles of the corporate boundaries of the city unless:
(1) the town that proposes to annex the territory is located in a different county than the city; or
(2) the annexation by the town is:
(A) an annexation under section 5 or 5.1 of this chapter; or
(B) consented to by at least fifty-one percent (51%) of the owners of land in the territory the town proposes to annex.
(c) In determining the total number of landowners of the annexed territory and whether signers of a consent under subsection (b)(2)(B) are landowners, the names appearing on the tax duplicate for that territory constitute prima facie evidence of ownership. Only one (1) person having an interest in each single property, as evidenced by the tax duplicate, is considered a landowner for purposes of this section.
(d) Each municipality that is known as an included town under IC 36-3-1-7 is also considered a town for purposes of this section.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1980, P.L.213, SEC.5; P.L.257-1993, SEC.2; P.L.224-2001, SEC.9; P.L.170-2002, SEC.143; P.L.111-2005, SEC.5.

IC 36-4-3-9.1
Annexation of territory within county; requirements
Sec. 9.1. A municipality may annex territory within a county only if:
(1) part or all of that municipality was within the county on January 1, 1982; or
(2) the consent of the executive of the county is first obtained.
As added by Acts 1982, P.L.210, SEC.2.

IC 36-4-3-10
Liability of annexing municipality for indebtedness or other obligations of township; payment
Sec. 10. (a) If the township from which a municipality annexes territory is indebted or has outstanding unpaid bonds or other obligations at the time of the annexation, the municipality is liable for and shall pay that indebtedness in the same ratio as the assessed valuation of the property in the annexed territory bears to the assessed valuation of all property in the township, as shown by the most recent assessment for taxation before the annexation, unless the assessed property within the municipality is already liable for the indebtedness.
(b) The annexing municipality shall pay its indebtedness under this section to the township executive. If the indebtedness consists of outstanding unpaid bonds or notes of the township, the payments to the executive shall be made as the principal or interest on the bonds

or notes becomes due.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-3-11
Remonstrances; filing; determination of signatures; hearing
Sec. 11. (a) Except as provided in section 5.1(i) of this chapter and subsections (d) and (e), whenever territory is annexed by a municipality under this chapter, the annexation may be appealed by filing with the circuit or superior court of a county in which the annexed territory is located a written remonstrance signed by:
(1) at least sixty-five percent (65%) of the owners of land in the annexed territory; or
(2) the owners of more than seventy-five percent (75%) in assessed valuation of the land in the annexed territory.
The remonstrance must be filed within ninety (90) days after the publication of the annexation ordinance under section 7 of this chapter, must be accompanied by a copy of that ordinance, and must state the reason why the annexation should not take place.
(b) On receipt of the remonstrance, the court shall determine whether the remonstrance has the necessary signatures. In determining the total number of landowners of the annexed territory and whether signers of the remonstrance are landowners, the names appearing on the tax duplicate for that territory constitute prima facie evidence of ownership. Only one (1) person having an interest in each single property, as evidenced by the tax duplicate, is considered a landowner for purposes of this section.
(c) If the court determines that the remonstrance is sufficient, it shall fix a time, within sixty (60) days of its determination, for a hearing on the remonstrance. Notice of the proceedings, in the form of a summons, shall be served on the annexing municipality. The municipality is the defendant in the cause and shall appear and answer.
(d) If an annexation is initiated by property owners under section 5.1 of this chapter and all property owners within the area to be annexed petition the municipality to be annexed, a remonstrance to the annexation may not be filed under this section.
(e) This subsection applies if:
(1) the territory to be annexed consists of not more than one hundred (100) parcels; and
(2) eighty percent (80%) of the boundary of the territory proposed to be annexed is contiguous to the municipality.
An annexation may be appealed by filing with the circuit or superior court of a county in which the annexed territory is located a written remonstrance signed by at least seventy-five percent (75%) of the owners of land in the annexed territory as determined under subsection (b).
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1989, SEC.95; P.L.248-1999, SEC.6; P.L.217-1999, SEC.6; P.L.224-2001, SEC.10; P.L.173-2003, SEC.23; P.L.111-2005, SEC.6.
IC 36-4-3-11.5
Waiver of remonstrance not required
Sec. 11.5. A landowner in an unincorporated area is not required to grant a municipality a waiver against remonstrance as a condition of connection to a sewer or water service if all of the following conditions apply:
(1) The landowner is required to connect to the sewer or water service because a person other than the landowner has polluted or contaminated the area.
(2) A person other than the landowner or the municipality has paid the cost of connection to the service.
As added by P.L.172-1995, SEC.4.

IC 36-4-3-12
Remonstrances; hearing; judgment; effective date of annexation
Sec. 12. (a) The circuit or superior court shall:
(1) on the date fixed under section 11 of this chapter, hear and determine the remonstrance without a jury; and
(2) without delay, enter judgment on the question of the annexation according to the evidence that either party may introduce.
(b) If the court enters judgment in favor of the annexation, the annexation may not take effect during the year preceding the year in which a federal decennial census is conducted. An annexation that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1989, SEC.96; P.L.113-2010, SEC.117.

IC 36-4-3-13
Remonstrances; hearing; order; requirements
Sec. 13. (a) Except as provided in subsections (e) and (g), at the hearing under section 12 of this chapter, the court shall order a proposed annexation to take place if the following requirements are met:
(1) The requirements of either subsection (b) or (c).
(2) The requirements of subsection (d).
(b) The requirements of this subsection are met if the evidence establishes the following:
(1) That the territory sought to be annexed is contiguous to the municipality.
(2) One (1) of the following:
(A) The resident population density of the territory sought to be annexed is at least three (3) persons per acre.
(B) Sixty percent (60%) of the territory is subdivided.
(C) The territory is zoned for commercial, business, or industrial uses.
(c) The requirements of this subsection are met if the evidence establishes the following: (1) That the territory sought to be annexed is contiguous to the municipality as required by section 1.5 of this chapter, except that at least one-fourth (1/4), instead of one-eighth (1/8), of the aggregate external boundaries of the territory sought to be annexed must coincide with the boundaries of the municipality.
(2) That the territory sought to be annexed is needed and can be used by the municipality for its development in the reasonably near future.
(d) The requirements of this subsection are met if the evidence establishes that the municipality has developed and adopted a written fiscal plan and has established a definite policy, by resolution of the legislative body as set forth in section 3.1 of this chapter. The fiscal plan must show the following:
(1) The cost estimates of planned services to be furnished to the territory to be annexed. The plan must present itemized estimated costs for each municipal department or agency.
(2) The method or methods of financing the planned services. The plan must explain how specific and detailed expenses will be funded and must indicate the taxes, grants, and other funding to be used.
(3) The plan for the organization and extension of services. The plan must detail the specific services that will be provided and the dates the services will begin.
(4) That planned services of a noncapital nature, including police protection, fire protection, street and road maintenance, and other noncapital services normally provided within the corporate boundaries, will be provided to the annexed territory within one (1) year after the effective date of annexation and that they will be provided in a manner equivalent in standard and scope to those noncapital services provided to areas within the corporate boundaries regardless of similar topography, patterns of land use, and population density.
(5) That services of a capital improvement nature, including street construction, street lighting, sewer facilities, water facilities, and stormwater drainage facilities, will be provided to the annexed territory within three (3) years after the effective date of the annexation in the same manner as those services are provided to areas within the corporate boundaries, regardless of similar topography, patterns of land use, and population density, and in a manner consistent with federal, state, and local laws, procedures, and planning criteria.
(e) At the hearing under section 12 of this chapter, the court shall do the following:
(1) Consider evidence on the conditions listed in subdivision (2).
(2) Order a proposed annexation not to take place if the court finds that all of the conditions set forth in clauses (A) through (D) and, if applicable, clause (E) exist in the territory proposed to be annexed:
(A) The following services are adequately furnished by a

provider other than the municipality seeking the annexation:
(i) Police and fire protection.
(ii) Street and road maintenance.
(B) The annexation will have a significant financial impact on the residents or owners of land.
(C) The annexation is not in the best interests of the owners of land in the territory proposed to be annexed as set forth in subsection (f).
(D) One (1) of the following opposes the annexation:
(i) At least sixty-five percent (65%) of the owners of land in the territory proposed to be annexed.
(ii) The owners of more than seventy-five percent (75%) in assessed valuation of the land in the territory proposed to be annexed.
Evidence of opposition may be expressed by any owner of land in the territory proposed to be annexed.
(E) This clause applies only to an annexation in which eighty percent (80%) of the boundary of the territory proposed to be annexed is contiguous to the municipality and the territory consists of not more than one hundred (100) parcels. At least seventy-five percent (75%) of the owners of land in the territory proposed to be annexed oppose the annexation as determined under section 11(b) of this chapter.
(f) The municipality under subsection (e)(2)(C) bears the burden of proving that the annexation is in the best interests of the owners of land in the territory proposed to be annexed. In determining this issue, the court may consider whether the municipality has extended sewer or water services to the entire territory to be annexed:
(1) within the three (3) years preceding the date of the introduction of the annexation ordinance; or
(2) under a contract in lieu of annexation entered into under IC 36-4-3-21.
The court may not consider the provision of water services as a result of an order by the Indiana utility regulatory commission to constitute the provision of water services to the territory to be annexed.
(g) This subsection applies only to cities located in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000). However, this subsection does not apply if on April 1, 1993, the entire boundary of the territory that is proposed to be annexed was contiguous to territory that was within the boundaries of one (1) or more municipalities. At the hearing under section 12 of this chapter, the court shall do the following:
(1) Consider evidence on the conditions listed in subdivision (2).
(2) Order a proposed annexation not to take place if the court finds that all of the following conditions exist in the territory proposed to be annexed:
(A) The following services are adequately furnished by a provider other than the municipality seeking the annexation: (i) Police and fire protection.
(ii) Street and road maintenance.
(B) The annexation will have a significant financial impact on the residents or owners of land.
(C) One (1) of the following opposes the annexation:
(i) A majority of the owners of land in the territory proposed to be annexed.
(ii) The owners of more than seventy-five percent (75%) in assessed valuation of the land in the territory proposed to be annexed.
Evidence of opposition may be expressed by any owner of land in the territory proposed to be annexed.
(h) The most recent:
(1) federal decennial census;
(2) federal special census;
(3) special tabulation; or
(4) corrected population count;
shall be used as evidence of resident population density for purposes of subsection (b)(2)(A), but this evidence may be rebutted by other evidence of population density.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.11, SEC.161; Acts 1981, P.L.308, SEC.5; Acts 1982, P.L.33, SEC.22; P.L.56-1988, SEC.13; P.L.257-1993, SEC.3; P.L.4-1997, SEC.13; P.L.255-1997(ss), SEC.13; P.L.248-1999, SEC.7; P.L.217-1999, SEC.7; P.L.76-2001, SEC.2; P.L.170-2002, SEC.144; P.L.173-2003, SEC.24; P.L.97-2004, SEC.126; P.L.111-2005, SEC.7; P.L.119-2012, SEC.188.

IC 36-4-3-14
Remonstrances; hearing; change of venue; status of annexation pending
Sec. 14. In a hearing under section 12 of this chapter, the laws providing for change of venue from the county do not apply, but changes of venue from the judge may be had as in other cases. Costs follow judgment. Pending the remonstrance, and during the time within which the remonstrance may be taken, the territory sought to be annexed is not considered a part of the municipality.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-3-15
Remonstrances; judgment; repeal of annexation; effective date of annexation
Sec. 15. (a) The court's judgment under section 12 or 15.5 of this chapter must specify the annexation ordinance on which the remonstrance is based. The clerk of the court shall deliver a certified copy of the judgment to the clerk of the municipality. The clerk of the municipality shall:
(1) record the judgment in the clerk's ordinance record; and
(2) make a cross-reference to the record of the judgment on the margin of the record of the annexation ordinance. (b) If a judgment under section 12 or 15.5 of this chapter is adverse to annexation, the municipality may not make further attempts to annex the territory or any part of the territory during the four (4) years after the later of:
(1) the judgment of the circuit or superior court; or
(2) the date of the final disposition of all appeals to a higher court;
unless the annexation is petitioned for under section 5 or 5.1 of this chapter.
(c) This subsection applies if a municipality repeals the annexation ordinance:
(1) less than sixty-one (61) days after the publication of the ordinance under section 7(a) of this chapter; and
(2) before the hearing commences on the remonstrance under section 11(c) of this chapter.
A municipality may not make further attempts to annex the territory or any part of the territory during the twelve (12) months after the date the municipality repeals the annexation ordinance. This subsection does not prohibit an annexation of the territory or part of the territory that is petitioned for under section 5 or 5.1 of this chapter.
(d) This subsection applies if a municipality repeals the annexation ordinance:
(1) at least sixty-one (61) days but not more than one hundred twenty (120) days after the publication of the ordinance under section 7(a) of this chapter; and
(2) before the hearing commences on the remonstrance under section 11(c) of this chapter.
A municipality may not make further attempts to annex the territory or any part of the territory during the twenty-four (24) months after the date the municipality repeals the annexation ordinance. This subsection does not prohibit an annexation of the territory or part of the territory that is petitioned for under section 5 or 5.1 of this chapter.
(e) This subsection applies if a municipality repeals the annexation ordinance:
(1) either:
(A) at least one hundred twenty-one (121) days after publication of the ordinance under section 7(a) of this chapter but before the hearing commences on the remonstrance under section 11(c) of this chapter; or
(B) after the hearing commences on the remonstrance as set forth in section 11(c) of this chapter; and
(2) before the date of the judgment of the circuit or superior court as set forth in subsection (b).
A municipality may not make further attempts to annex the territory or any part of the territory during the forty-two (42) months after the date the municipality repeals the annexation ordinance. This subsection does not prohibit an annexation of the territory or part of the territory that is petitioned for under section 5 or 5.1 of this

chapter.
(f) If a judgment under section 12 or 15.5 of this chapter orders the annexation to take place, the annexation is effective when the clerk of the municipality complies with the filing requirement of section 22(a) of this chapter.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.308, SEC.6; P.L.56-1988, SEC.14; P.L.5-1989, SEC.97; P.L.12-1992, SEC.158; P.L.231-1996, SEC.3; P.L.2-1997, SEC.82; P.L.248-1999, SEC.8; P.L.224-2001, SEC.11; P.L.1-2002, SEC.157.

IC 36-4-3-15.3
Prohibition against annexation; settlement agreement
Sec. 15.3. (a) As used in this section, "prohibition against annexation" means that a municipality may not make further attempts to annex certain territory or any part of that territory.
(b) As used in this section, "settlement agreement" means a written court approved settlement of a dispute involving annexation under this chapter between a municipality and remonstrators.
(c) Under a settlement agreement between the annexing municipality and either:
(1) seventy-five percent (75%) or more of all landowners participating in the remonstrance; or
(2) the owners of more than seventy-five percent (75%) in assessed valuation of the land owned by all landowners participating in the remonstrance;
the parties may mutually agree to a prohibition against annexation of all or part of the territory by the municipality for a period not to exceed twenty (20) years. The settlement agreement may address issues and bind the parties to matters relating to the provision by a municipality of planned services of a noncapital nature and services of a capital improvement nature (as described in section 13(d) of this chapter), in addition to a prohibition against annexation. The settlement agreement is binding upon the successors, heirs, and assigns of the parties to the agreement. However, the settlement agreement may be amended or revised periodically on further agreement between the annexing municipality and landowners who meet the qualifications of subsection (c)(1) or (c)(2).
As added by P.L.300-1989, SEC.1.

IC 36-4-3-15.5
Appeals after final publication of annexation ordinance; procedure; effective date
Sec. 15.5. (a) Except as provided in subsection (b), an owner of land within one-half (1/2) mile of territory proposed to be annexed under this chapter may, not later than sixty (60) days after the publication of the annexation ordinance, appeal that annexation to a circuit court or superior court of a county in which the annexed territory is located. The complaint must state that the reason the annexation should not take place is that the territory sought to be annexed is not contiguous to the annexing municipality. (b) This subsection applies to an annexation initiated by property owners under section 5.1 of this chapter in which all property owners within the area to be annexed petition the municipality to be annexed. An owner of land within one-half (1/2) mile of the territory proposed to be annexed under this chapter may, not later than thirty (30) days after the publication of the annexation ordinance, appeal that annexation to a circuit court or superior court of a county in which the annexed territory is located. The complaint must state that the reason the annexation should not take place is that the territory sought to be annexed is not contiguous to the annexing municipality.
(c) Upon the determination of the court that the complaint is sufficient, the judge shall fix a time for a hearing to be held not later than sixty (60) days after the determination. Notice of the proceedings shall be served by summons upon the proper officers of the annexing municipality. The municipality shall become a defendant in the cause and be required to appear and answer. The judge of the circuit or superior court shall, upon the date fixed, proceed to hear and determine the appeal without a jury, and shall, without delay, give judgment upon the question of the annexation according to the evidence introduced by the parties. If the evidence establishes that the territory sought to be annexed is contiguous to the annexing municipality, the court shall deny the appeal and dismiss the proceeding. If the evidence does not establish the foregoing factor, the court shall issue an order to prevent the proposed annexation from taking effect. The laws providing for change of venue from the county do not apply, but changes of venue from the judge may be had. Costs follow judgment. Pending the appeal, and during the time within which the appeal may be taken, the territory sought to be annexed is not a part of the annexing municipality.
(d) If the court enters a judgment in favor of the municipality, the annexation may not take effect during the year preceding a year in which a federal decennial census is conducted. An annexation that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
As added by Acts 1981, P.L.308, SEC.7. Amended by P.L.5-1989, SEC.98; P.L.224-2001, SEC.12; P.L.113-2010, SEC.118.

IC 36-4-3-16
Complaint alleging injury from failure to implement plan; limitation period; relief; requirements; change of venue; costs
Sec. 16. (a) Within one (1) year after the expiration of:
(1) the one (1) year period for implementation of planned services of a noncapital nature under section 13(d)(4) of this chapter; or
(2) the three (3) year period for the implementation of planned services of a capital improvement nature under section 13(d)(5) of this chapter;
any person who pays taxes on property located within the annexed

territory may file a complaint alleging injury resulting from the failure of the municipality to implement the plan. The complaint must name the municipality as defendant and shall be filed with the circuit or superior court of the county in which the annexed territory is located.
(b) The court shall hear the case within sixty (60) days without a jury. In order to be granted relief, the plaintiff must establish one (1) of the following:
(1) That the municipality has without justification failed to implement the plan required by section 13 of this chapter within the specific time limit for implementation after annexation.
(2) That the municipality has not provided police protection, fire protection, sanitary sewers, and water for human consumption within the specific time limit for implementation, unless one (1) of these services is being provided by a separate taxing district or by a privately owned public utility.
(3) That the annexed territory is not receiving governmental and proprietary services substantially equivalent in standard and scope to the services provided by the municipality to other areas of the municipality, regardless of topography, patterns of land use, and population density similar to the annexed territory.
(c) The court may:
(1) grant an injunction prohibiting the collection of taxes levied by the municipality on the plaintiff's property located in the annexed territory;
(2) award damages to the plaintiff not to exceed one and one-fourth (1 1/4) times the taxes collected by the municipality for the plaintiff's property located in the annexed territory;
(3) order the annexed territory or any part of it to be disannexed from the municipality;
(4) order the municipality to submit a revised fiscal plan for providing the services to the annexed territory within time limits set up by the court; or
(5) grant any other appropriate relief.
(d) A change of venue from the county is not permitted for an action brought under this section.
(e) If the court finds for the plaintiff, the defendant shall pay all court costs and reasonable attorney's fees as approved by the court.
(f) The provisions of this chapter that apply to territory disannexed by other procedures apply to territory disannexed under this section.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.1-1991, SEC.208; P.L.255-1997(ss), SEC.14; P.L.217-1999, SEC.8; P.L.173-2003, SEC.25.

IC 36-4-3-17
Disannexation; petition; remonstrances; hearing; order
Sec. 17. (a) The owner or owners of:
(1) fifty-one percent (51%) or more in number of the lots in an addition or subdivision to a municipality; or (2) contiguous territory within the corporate boundaries of a municipality, constituting not less than one (1) entire block, if platted, and not less than one (1) acre, if not platted;
may file a petition for disannexation if any of the boundaries of the addition, subdivision, or contiguous territory forms part of the corporate boundary of the municipality. The petition must be filed with the works board of the municipality and must include a plat of the territory sought to be disannexed. Notice of the petition must be given in the manner prescribed by IC 5-3-1.
(b) A remonstrance against the granting of the petition may be filed by:
(1) the owner of a lot in the subdivision or addition; or
(2) the owner of territory adjoining the territory sought to be disannexed.
(c) The works board shall conduct a hearing and make a just and equitable order on the petition. In conducting the hearing, the works board may:
(1) subpoena witnesses;
(2) punish contempt;
(3) adjourn the hearing from time to time;
(4) make orders concerning streets and alleys, including their vacation; and
(5) award damages.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-3-18
Disannexation; appeal of order; bond; scope of order
Sec. 18. (a) An order under section 17 of this chapter may be appealed to the circuit court for the county in which any part of the affected territory is located. If an appeal is brought, the matters determined at the original hearing shall be tried de novo, and the circuit court's order may be appealed in the same manner as other civil actions are tried and appealed. The municipality involved in the disannexation may, by its attorney, appear and defend its interests in the proceeding.
(b) The appellant or appellants in the circuit court shall give to the clerk of the municipality a bond:
(1) with a solvent, freehold surety who is a resident of the county in which the territory is located;
(2) conditioned on the due prosecution of the appeal and the payment of all costs accrued by or to accrue against the appellant or appellants; and
(3) in a sum considered adequate by the clerk.
If he approves the bond, the clerk shall immediately make a transcript of all proceedings in the cause and certify it, together with all papers in the cause, to the clerk of the court in which the appeal is filed.
(c) On an appeal under this section, a court may make orders concerning streets and alleys, including their vacation, and award damages. As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-3-19
Disannexation; certified transcript of proceedings; list of lots affected; certified judgment; effective date of disannexation
Sec. 19. (a) If disannexation is ordered under this chapter by the works board of a municipality and no appeal is taken, the clerk of the municipality shall, without compensation and not later than ten (10) days after the order is made, make and certify a complete transcript of the disannexation proceedings to the auditor of each county in which the disannexed lots or lands lie and to the office of the secretary of state. The county auditor shall list those lots or lands appropriately for taxation. The proceedings of the works board shall not be certified to the county auditor or to the office of the secretary of state if an appeal to the circuit court has been taken.
(b) In all proceedings begun in or appealed to the circuit court, if vacation or disannexation is ordered, the clerk of the court shall immediately after the judgment of the court, or after a decision on appeal to the supreme court or court of appeals if the judgment on appeal is not reversed, certify the judgment of the circuit court, as affirmed or modified, to each of the following:
(1) The auditor of each county in which the lands or lots affected lie, on receipt of one dollar ($1) for the making and certifying of the transcript from the petitioners for the disannexation.
(2) The office of the secretary of state.
(3) The circuit court clerk of each county in which the lands or lots affected are located.
(4) The county election board of each county in which the lands or lots affected are located.
(5) If a board of registration exists, the board of each county in which the lands or lots affected are located.
(6) The office of census data established by IC 2-5-1.1-12.2.
(c) The county auditor shall forward a list of lots or lands disannexed under this section to the following:
(1) The county highway department of each county in which the lands or lots affected are located.
(2) The county surveyor of each county in which the lands or lots affected are located.
(3) Each plan commission, if any, that lost or gained jurisdiction over the disannexed territory.
(4) The township trustee of each township that lost or gained jurisdiction over the disannexed territory.
(5) The sheriff of each county in which the lands or lots affected are located.
(6) The office of the secretary of state.
(7) The office of census data established by IC 2-5-1.1-12.2.
The county auditor may require the clerk of the municipality to furnish an adequate number of copies of the list of disannexed lots or lands or may charge the clerk a fee for photoreproduction of the

list.
(d) A disannexation described by this section takes effect upon the clerk of the municipality filing the order with:
(1) the county auditor of each county in which the annexed territory is located; and
(2) the circuit court clerk, or if a board of registration exists, the board of each county in which the annexed territory is located.
(e) The clerk of the municipality shall notify the office of the secretary of state and the office of census data established by IC 2-5-1.1-12.2 of the date a disannexation is effective under this chapter.
(f) A disannexation order under this chapter may not take effect during the year preceding a year in which a federal decennial census is conducted. A disannexation order that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.218-1986, SEC.1; P.L.5-1989, SEC.99; P.L.7-1990, SEC.56; P.L.3-1997, SEC.455; P.L.248-1999, SEC.9; P.L.217-1999, SEC.9; P.L.212-2001, SEC.33; P.L.1-2002, SEC.158; P.L.113-2010, SEC.119.

IC 36-4-3-20
Disannexation; limitation on subsequent proceedings
Sec. 20. After the termination of a disannexation proceeding under this chapter, a subsequent disannexation proceeding affecting the same property and asking for the same relief may not be initiated for a period of two (2) years.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-3-21
Contracts with owners or lessees of designated properties in lieu of annexation
Sec. 21. (a) In lieu of annexing contiguous territory or in cases not involving annexation, the executive and the proper administrative agency of a municipality, with the consent of the municipal legislative body, may enter into contracts with the owners or lessees of designated property in the vicinity of the municipality, providing for the payment or contribution of money to the municipality for municipal or public purposes specified in the contract. The payments under the contract may be:
(1) related to or in consideration of municipal services or benefits received or to be received by the property owners or lessees;
(2) in lieu of taxes that might be levied on annexation of the designated property; or
(3) wholly unrelated to municipal services or benefits to or potential tax impositions on the designated property.
(b) Any other political subdivision that has taxing power in

respect to the designated property or is entitled to share in the property taxes assessed and collected by the municipality may:
(1) join in a contract under this section; or
(2) enter into a separate agreement with the municipality, providing for the division and distribution of contract payments made under this section and for the receipt of a share of those payments by the municipal authority.
(c) A contract under this section may be entered into for the term agreed to by the municipality and the property owners or lessees, but that term may not exceed:
(1) fifteen (15) continuous years under one (1) contract if the municipality is a consolidated or second class city; or
(2) four (4) continuous years under one (1) contract if the municipality is not a consolidated or second class city.
(d) A contract under this section continues in effect for its full term unless it is:
(1) induced by fraud of the property owners or lessees;
(2) grossly and corruptly improvident on the part of the municipality; or
(3) terminated or reduced in duration by agreement of the municipality and the property owners or lessees.
(e) A contract under this section may provide that during its effective term, the designated property of the contracting owners or lessees is not subject to annexation by the municipality.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.11, SEC.162.

IC 36-4-3-22
Filing and recording annexation ordinances; copies; tax records
Sec. 22. (a) The clerk of the municipality shall do the following:
(1) File each annexation ordinance against which a remonstrance or an appeal has not been filed during the period permitted under this chapter or the certified copy of a judgment ordering an annexation to take place with each of the following:
(A) The county auditor of each county in which the annexed territory is located.
(B) The circuit court clerk of each county in which the annexed territory is located.
(C) If a board of registration exists, the registration board of each county in which the annexed territory is located.
(D) The office of the secretary of state.
(E) The office of census data established by IC 2-5-1.1-12.2.
(2) Record each annexation ordinance adopted under this chapter in the office of the county recorder of each county in which the annexed territory is located.
(b) The copy must be filed and recorded no later than ninety (90) days after:
(1) the expiration of the period permitted for a remonstrance or appeal; or
(2) the delivery of a certified order under section 15 of this

chapter.
(c) Failure to record the annexation ordinance as provided in subsection (a)(2) does not invalidate the ordinance.
(d) The county auditor shall forward a copy of any annexation ordinance filed under this section to the following:
(1) The county highway department of each county in which the lots or lands affected are located.
(2) The county surveyor of each county in which the lots or lands affected are located.
(3) Each plan commission, if any, that lost or gained jurisdiction over the annexed territory.
(4) The sheriff of each county in which the lots or lands affected are located.
(5) The township trustee of each township that lost or gained jurisdiction over the annexed territory.
(6) The office of the secretary of state.
(7) The office of census data established by IC 2-5-1.1-12.2.
(e) The county auditor may require the clerk of the municipality to furnish an adequate number of copies of the annexation ordinance or may charge the clerk a fee for photoreproduction of the ordinance. The county auditor shall notify the office of the secretary of state and the office of census data established by IC 2-5-1.1-12.2 of the date that the annexation ordinance is effective under this chapter.
(f) The county auditor or county surveyor shall, upon determining that an annexation ordinance has become effective under this chapter, indicate the annexation upon the property taxation records maintained in the office of the auditor or the office of the county surveyor.
As added by P.L.218-1986, SEC.2. Amended by P.L.301-1989, SEC.1; P.L.5-1989, SEC.100; P.L.1-1990, SEC.358; P.L.7-1990, SEC.57; P.L.3-1997, SEC.456; P.L.248-1999, SEC.10; P.L.217-1999, SEC.10; P.L.14-2000, SEC.80; P.L.212-2001, SEC.34; P.L.276-2001, SEC.9; P.L.1-2002, SEC.159.

IC 36-4-3-23
Change in effective date of annexation or disannexation to January 1, 2010.
Sec. 23. Notwithstanding sections 7, 12, 15.5, and 19 of this chapter, as those sections existed on December 31, 2009, an annexation or disannexation that took effect January 2, 2010, because of the application of section 7(b), 12(b), 15.5(d), or 19(f) of this chapter, as those sections existed on December 31, 2009, is instead considered to take effect January 1, 2010, without the adoption of an amended ordinance or the entry of an amended judgment or order under this chapter.
As added by P.L.113-2010, SEC.120.

IC 36-4-3-24
Legalization of certain annexation ordinances adopted in Tippecanoe County before March 1, 1990; legalization of

declaratory resolution of redevelopment commission; assessment date
Sec. 24. (a) This section applies to a second class city located in Tippecanoe County.
(b) Notwithstanding any other law, if a city annexed territory before March 1, 1990, and the annexation proceedings included a technical failure to describe a public way that separates the annexed territory from the city, the annexation is legalized and declared valid.
(c) Notwithstanding any other law, if the redevelopment commission of a city adopted a declaratory resolution under IC 36-7-14-15 before March 1, 1990, for any of the annexed territory described in subsection (b), the declaratory resolution is legalized and declared valid. If the declaratory resolution designated any of the annexed territory as an allocation area under IC 36-7-14-39, the assessment date for purposes of determining the base assessed value of the economic development area for purposes of IC 36-7-14-39 is March 1, 1989.
As added by P.L.220-2011, SEC.651. Amended by P.L.119-2012, SEC.189.



CHAPTER 4. DIVISION OF POWERS OF CITIES

IC 36-4-4-2
Separation of powers; right of city employee to serve in office
Sec. 2. (a) The powers of a city are divided between the executive and legislative branches of its government. A power belonging to one (1) branch of a city's government may not be exercised by the other branch.
(b) Subject to IC 3-5-9, a city employee other than an elected or appointed public officer may:
(1) be a candidate for any elective office and serve in that office if elected; or
(2) be appointed to any office and serve in that office if appointed;
without having to resign as a city employee.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.315-1995, SEC.1; P.L.135-2012, SEC.9.

IC 36-4-4-3
Executive or administrative powers, duties, and functions
Sec. 3. (a) All powers and duties of a city that are executive or administrative in nature shall be exercised or performed by the city executive, another city officer, or a city department.
(b) An ordinance of the city legislative body requiring an executive or administrative function to be performed may:
(1) designate the department that is to perform that function; or
(2) establish a new department or agency to perform that function.
(c) If an executive or administrative function is not assigned by a statute, ordinance, or resolution, the city executive shall assign that function to the proper department or officer.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-4-4
Legislative powers and duties
Sec. 4. (a) The legislative power of a city is vested in its legislative body. All powers and duties of a city that are legislative in nature shall be exercised or performed by its legislative body. The legislative body of a city may not elect or appoint a person to any office or employment, except as provided by statute.
(b) The legislative body may manage the finances of the city to the extent that that power is not vested in the executive branch.
As added by Acts 1980, P.L.212, SEC.3.
IC 36-4-4-5
Uncertainty or dispute in nature of power or duty
Sec. 5. (a) If uncertainty exists or a dispute arises concerning the executive or legislative nature of a power or duty exercised or proposed to be exercised by a branch, officer, department, or agency of the government of a municipality, a petition may be filed in the circuit court of the county in which the municipality is located by the municipal executive, another municipal elected official, the president of the municipal legislative body, or any person who alleges and establishes to the satisfaction of the court that the person is or would be adversely affected by the exercise of the power; however, in a county that does not contain a consolidated city and that has a superior court with three (3) or more judges, the petition shall be filed in the superior court and shall be heard and determined by the court sitting en banc.
(b) In a county containing a consolidated city, the petition shall be heard and determined by a five (5) member panel of judges from the superior court. The clerk of the court shall select the judges electronically and randomly. Not more than three (3) members of the five (5) member panel of judges may be of the same political party. The first judge selected shall maintain the case file and preside over the proceedings.
(c) The petition must set forth the action taken or the power proposed to be exercised, and all facts and circumstances relevant to a determination of the nature of the power, and must request that the court hear the matter and determine which branch, officer, department, or agency of the municipality, if any, is authorized to exercise the power. On the filing of the petition, the clerk of the court shall issue notice to the municipal executive, each municipal elected official, and the president of the municipal legislative body, unless the petition was filed by that person, and to the municipal attorney, department of law, or legal division.
(d) The court shall determine the matters set forth in the petition and shall affix the responsibility for the exercise of the power or the performance of the duty, unless it determines that the power or duty does not exist. Costs of the proceeding shall be paid by the municipality, except that if an appeal is taken from the decision of the court by any party to the proceeding other than the municipal executive, another municipal elected official, or the president of the municipal legislative body, the costs of the appeal shall be paid by the unsuccessful party on appeal or in the manner directed by the court deciding the appeal.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.69-1995, SEC.5; P.L.141-2007, SEC.3.



CHAPTER 5. CITY EXECUTIVE

IC 36-4-5-2
Mayor; election; eligibility; term of office
Sec. 2. (a) A mayor, who is the city executive, shall be elected under IC 3-10-6 by the voters of each city.
(b) A person is eligible to be a city executive only if the person meets the qualifications prescribed by IC 3-8-1-26.
(c) Residency in territory that is annexed by the city before the election is considered residency for the purposes of subsection (b), even if the annexation takes effect less than one (1) year before the election.
(d) The city executive must reside within the city as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The executive forfeits office if the executive ceases to be a resident of the city.
(e) The term of office of a city executive is four (4) years, beginning at noon on January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1986, SEC.48; P.L.3-1987, SEC.556.

IC 36-4-5-3
Powers and duties
Sec. 3. The executive shall:
(1) enforce the ordinances of the city and the statutes of the state;
(2) provide a statement of the finances and general condition of the city to the city legislative body at least once a year;
(3) provide any information regarding city affairs that the legislative body requests;
(4) recommend, in writing, to the legislative body actions that the executive considers proper;
(5) call special meetings of the legislative body when necessary;
(6) supervise subordinate officers;
(7) insure efficient government of the city;
(8) fill vacancies in city offices when required by IC 3-13-8;
(9) sign all bonds, deeds, and contracts of the city and all licenses issued by the city; and
(10) approve or veto ordinances, orders, and resolutions of the legislative body under IC 36-4-6-15.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1986, SEC.49.
IC 36-4-5-4
Appointments
Sec. 4. The executive shall make the appointments prescribed by IC 36-4-9 and IC 36-4-11-2.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-5-5
Power to hear complaints against person issued license; proceedings; findings and determination; violation, revocation, or suspension
Sec. 5. On reasonable notice of at least three (3) days to the person complained of, the executive shall hear any complaint against a person to whom the city has issued a license, and may issue subpoenas to compel the attendance of witnesses, administer oaths to those witnesses, and require them to testify. To the extent they can be applied, the Indiana rules of procedure, including the right to appear by counsel and to compel the attendance of witnesses for or against persons complained of, apply to proceedings under this section. If the executive finds that the person complained of has wilfully violated a term or condition of his license, or has wilfully done or permitted to be done an act in violation of a statute or city ordinance relating to the business licensed, the executive shall revoke or suspend the license. He shall file a copy of his findings and determination with the city fiscal officer within twenty-four (24) hours after it is made.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-5-6
Meetings with officers in charge of city departments; record
Sec. 6. At least once a month, the executive shall meet with the officers in charge of the city departments:
(1) for consultation on the affairs of the city;
(2) to adopt rules and regulations for the administration of the affairs of city departments; and
(3) to adopt rules and regulations prescribing a merit system for selecting, appointing, or promoting city officers and employees.
A record of meetings under this section shall be kept.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-5-7
Appointment of persons to examine or investigate city accounts and property
Sec. 7. The executive may appoint three (3) competent persons to examine, without notice, the city accounts and property in the possession or custody of a city department, officer, or employee, and to report the results of their investigation.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-5-8
Absence or inability of executive; designation and service of acting

executive
Sec. 8. (a) Whenever the executive is absent or going to be absent from the city, ill, or injured, he may designate:
(1) the deputy mayor, if that position has been established under IC 36-4-9-7; or
(2) a member of the city legislative body;
as acting executive, with all the powers of the office. The executive may exercise this power for a maximum of fifteen (15) days in any sixty (60) day period.
(b) A designation under subsection (a) shall be certified to the president or president pro tempore and clerk of the city legislative body. In addition, when the executive resumes his duties, he shall certify to those officers the expiration of the designation.
(c) Whenever the president or president pro tempore of the city legislative body files with the circuit court of the county in which the city is located a written statement suggesting that the executive is unable to discharge the powers and duties of his office, the circuit court shall convene within forty-eight (48) hours to decide that question. After that, when the executive files with the circuit court his written declaration that no inability exists, the circuit court shall convene within forty-eight (48) hours to decide whether that is the case. Upon a decision that no inability exists, the executive shall resume the powers and duties of his office.
(d) If the circuit court decides under subsection (c) that the executive is unable to discharge the powers and duties of his office, then:
(1) the deputy mayor, if that position has been established under IC 36-4-9-7; or
(2) the president of the legislative body in a second class city, or the president pro tempore of the legislative body in a third class city, if there is no deputy mayor;
shall serve as acting executive, with all the powers of the office. A person may serve as acting executive for a maximum of six (6) months under this subsection. The city legislative body may appropriate funds to compensate a person acting as executive under subsection (d).
As added by P.L.349-1983, SEC.1.

IC 36-4-5-9
Vacancy in office of executive
Sec. 9. (a) The office of executive becomes vacant whenever the executive:
(1) dies, resigns, or is removed from office;
(2) ceases to be a resident of the city;
(3) is convicted of a felony, as provided in IC 5-8-1-38; or
(4) is unable to discharge the powers and duties of his office for more than six (6) months.
(b) The vacancy shall be filled under IC 3-13-8.
As added by P.L.349-1983, SEC.2. Amended by P.L.5-1986, SEC.50; P.L.37-2008, SEC.3.



CHAPTER 6. CITY LEGISLATIVE BODY

IC 36-4-6-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.42.

IC 36-4-6-2
Common council; election; eligibility; term of office
Sec. 2. (a) A common council, which is the city legislative body, shall be elected under IC 3-10-6 by the voters of each city.
(b) A person is eligible to be a member of the legislative body only if the person meets the qualifications prescribed by IC 3-8-1-27.
(c) Residency in territory that is annexed by the city before the person files a declaration of candidacy or petition of nomination is considered residency for the purposes of subsection (b), even if the annexation takes effect less than one (1) year before the election.
(d) A member of the legislative body must reside within:
(1) the city as provided in Article 6, Section 6 of the Constitution of the State of Indiana; and
(2) the district from which the member was elected, if applicable.
(e) A member forfeits office if the member ceases to be a resident of the district or city.
(f) The term of office of a member of the legislative body is four (4) years, beginning at noon on January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1986, SEC.51; P.L.3-1987, SEC.557.

IC 36-4-6-3
Second class cities; division into six districts; boundaries; legislative body candidates; territory not included in any district or in more than one district
Sec. 3. (a) This section applies only to second class cities.
(b) The legislative body shall adopt an ordinance to divide the city into six (6) districts that: (1) are composed of contiguous territory, except for territory that is not contiguous to any other part of the city;
(2) are reasonably compact;
(3) do not cross precinct boundary lines, except as provided in subsection (c) or (d); and
(4) contain, as nearly as is possible, equal population.
(c) The boundary of a city legislative body district may cross a precinct boundary line if:
(1) more than one (1) member of the legislative body elected from the districts established under subsection (b) resides in one (1) precinct established under IC 3-11-1.5 after the most recent municipal election; and
(2) following the establishment of a legislative body district whose boundary crosses a precinct boundary line, not more than one (1) member of the legislative body elected from districts resides within the same city legislative body district.
(d) The boundary of a city legislative body district may cross a precinct line if the districts would not otherwise contain, as nearly as is possible, equal population.
(e) A city legislative body district with a boundary described by subsection (c) or (d) may not cross a census block boundary line:
(1) except when following a precinct boundary line; or
(2) unless the city legislative body certifies in the ordinance that the census block has no population, and is not likely to ever have population.
(f) The legislative body may not adopt an ordinance dividing the city into districts with boundaries described by subsection (c) or (d) unless the clerk of the city mails a written notice to the circuit court clerk. The notice must:
(1) state that the legislative body is considering the adoption of an ordinance described by this subsection; and
(2) be mailed not later than ten (10) days before the legislative body adopts the ordinance.
(g) The division under subsection (b) shall be made:
(1) during the second year after a year in which a federal decennial census is conducted; and
(2) when required to assign annexed territory to a district.
This division may be made at any other time, subject to IC 3-11-1.5-32.
(h) The legislative body is composed of six (6) members elected from the districts established under subsection (b) and three (3) at-large members.
(i) Each voter of the city may vote for three (3) candidates for at-large membership and one (1) candidate from the district in which the voter resides. The three (3) at-large candidates receiving the most votes from the whole city and the district candidates receiving the most votes from their respective districts are elected to the legislative body.
(j) If any territory in the city is not included in one (1) of the districts established under this section, the territory is included in the

district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to that territory.
(k) If any territory in the city is included in more than one (1) of the districts established under this section, the territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the ordinance adopted under this section;
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
(l) A copy of the ordinance establishing districts under this section must be filed with the circuit court clerk of the county that contains the greatest population of the city not later than thirty (30) days after the ordinance is adopted.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1980, P.L.73, SEC.6; P.L.13-1988, SEC.16; P.L.5-1989, SEC.101; P.L.7-1990, SEC.58; P.L.3-1993, SEC.265; P.L.230-2005, SEC.85.

IC 36-4-6-4
Third class cities; division into five districts; boundaries; alternative division into four districts; alternative division into three districts and two at-large candidates; voting
Sec. 4. (a) This section applies to third class cities, except as provided by section 5 of this chapter.
(b) This subsection does not apply to a city with an ordinance described by subsection (j) or (m). The legislative body shall adopt an ordinance to divide the city into five (5) districts that:
(1) are composed of contiguous territory, except for territory that is not contiguous to any other part of the city;
(2) are reasonably compact;
(3) do not cross precinct boundary lines except as provided in subsection (c) or (d); and
(4) contain, as nearly as is possible, equal population.
(c) The boundary of a city legislative body district may cross a precinct boundary line if:
(1) more than one (1) member of the legislative body elected from the districts established under subsection (b), (j), or (m) resides in one (1) precinct established under IC 3-11-1.5 after the most recent municipal election; and
(2) following the establishment of a legislative body district whose boundary crosses a precinct boundary line, not more than one (1) member of the legislative body elected from the districts resides within the same city legislative body district.
(d) The boundary of a city legislative body district may cross a precinct line if the districts would not otherwise contain, as nearly as is possible, equal population.
(e) A city legislative body district with a boundary described by subsection (c) or (d) may not cross a census block boundary line: (1) except when following a precinct boundary line; or
(2) unless the city legislative body certifies in the ordinance that the census block has no population, and is not likely to ever have population.
(f) The legislative body may not adopt an ordinance dividing the city into districts with boundaries described by subsection (c) or (d) unless the clerk of the city mails a written notice to the circuit court clerk. The notice must:
(1) state that the legislative body is considering the adoption of an ordinance described by this subsection; and
(2) be mailed not later than ten (10) days before the legislative body adopts the ordinance.
(g) The division under subsection (b), (j), or (m) shall be made:
(1) during the second year after a year in which a federal decennial census is conducted; and
(2) when required to assign annexed territory to a district.
This division may be made at any other time, subject to IC 3-11-1.5-32.
(h) This subsection does not apply to a city with an ordinance described by subsection (j) or (m). The legislative body is composed of five (5) members elected from the districts established under subsection (b) and two (2) at-large members.
(i) This subsection does not apply to a city with an ordinance described by subsection (j) or (m). Each voter of the city may vote for two (2) candidates for at-large membership and one (1) candidate from the district in which the voter resides. The two (2) at-large candidates receiving the most votes from the whole city and the district candidates receiving the most votes from their respective districts are elected to the legislative body.
(j) A city may adopt an ordinance under this subsection to divide the city into four (4) districts that:
(1) are composed of contiguous territory;
(2) are reasonably compact;
(3) do not cross precinct boundary lines, except as provided in subsection (c) or (d); and
(4) contain, as nearly as is possible, equal population.
(k) This subsection applies to a city with an ordinance described by subsection (j). The legislative body is composed of four (4) members elected from the districts established under subsection (j) and three (3) at-large members.
(l) This subsection applies to a city with an ordinance described by subsection (j). Each voter of the city may vote for three (3) candidates for at-large membership and one (1) candidate from the district in which the voter resides. The three (3) at-large candidates receiving the most votes from the whole city and the district candidates receiving the most votes from their respective districts are elected to the legislative body.
(m) This subsection applies only if the ordinance adopted under IC 36-4-1.5-3 by the town legislative body of a town that has a population of less than ten thousand (10,000) and that becomes a city

specifies that the city legislative body districts are governed by this subsection. The ordinance adopted under IC 36-4-1.5-3(b)(1) dividing the town into city legislative body districts may provide that:
(1) the city shall be divided into three (3) districts that:
(A) are composed of contiguous territory;
(B) are reasonably compact;
(C) do not cross precinct boundary lines, except as provided in subsection (c) or (d); and
(D) contain, as nearly as is possible, equal population; and
(2) the legislative body of the city is composed of three (3) members elected from the districts established under this subsection and two (2) at-large members.
Each voter of the city may vote for two (2) candidates for at-large membership and one (1) candidate from the district in which the voter resides. The two (2) at-large candidates receiving the most votes from the whole city and the district candidates receiving the most votes from their respective districts are elected to the legislative body.
(n) A copy of the ordinance establishing districts under this section must be filed with the circuit court clerk of the county that contains the greatest population of the city no later than thirty (30) days after the ordinance is adopted.
(o) If any territory in the city is not included in one (1) of the districts established under this section, the territory is included in the district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to that territory.
(p) If any territory in the city is included in more than one (1) of the districts established under this section, the territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the ordinance adopted under this section;
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1980, P.L.73, SEC.7; Acts 1981, P.L.44, SEC.43; P.L.13-1988, SEC.17; P.L.5-1989, SEC.102; P.L.7-1990, SEC.59; P.L.4-1991, SEC.141; P.L.1-1992, SEC.184; P.L.3-1993, SEC.266; P.L.230-2005, SEC.86; P.L.169-2006, SEC.51.

IC 36-4-6-5
Third class cities having populations of less than 10,000; division into four districts; boundaries; alternative division into three districts; voting for legislative body candidates; territory not included in any district or included in more than one district
Sec. 5. (a) This section applies to third class cities having a population of less than ten thousand (10,000). The legislative body

of such a city may, by ordinance adopted after June 30, 2010, and during a year in which an election of the legislative body will not occur, decide to be governed by this section instead of section 4 of this chapter. The legislative body districts created by an ordinance adopted under this subsection apply to the first election of the legislative body held after the date the ordinance is adopted. The clerk of the legislative body shall send a certified copy of any ordinance adopted under this subsection to the secretary of the county election board.
(b) This subsection does not apply to a city with an ordinance described by subsection (j). The legislative body shall adopt an ordinance to divide the city into four (4) districts that:
(1) are composed of contiguous territory, except for territory that is not contiguous to any other part of the city;
(2) are reasonably compact;
(3) do not cross precinct boundary lines except as provided in subsection (c) or (d); and
(4) contain, as nearly as is possible, equal population.
(c) The boundary of a city legislative body district may cross a precinct boundary line if:
(1) more than one (1) member of the legislative body elected from the districts established under subsection (b) or (j) resides in one (1) precinct established under IC 3-11-1.5 after the most recent municipal election; and
(2) following the establishment of a legislative body district whose boundary crosses a precinct boundary line, not more than one (1) member of the legislative body elected from the districts resides within the same city legislative body district.
(d) The boundary of a city legislative body district may cross a precinct line if the districts would not otherwise contain, as nearly as is possible, equal population.
(e) A city legislative body district with a boundary described by subsection (c) or (d) may not cross a census block boundary line:
(1) except when following a precinct boundary line; or
(2) unless the city legislative body certifies in the ordinance that the census block has no population, and is not likely to ever have population.
(f) The legislative body may not adopt an ordinance dividing the city into districts with boundaries described by subsection (c) or (d) unless the clerk of the city mails a written notice to the circuit court clerk. The notice must:
(1) state that the legislative body is considering the adoption of an ordinance described by this subsection; and
(2) be mailed not later than ten (10) days before the legislative body adopts the ordinance.
(g) The division under subsection (b) or (j) shall be made:
(1) during the second year after a year in which a federal decennial census is conducted; and
(2) when required to assign annexed territory to a district.
This division may be made at any other time, subject to

IC 3-11-1.5-32.
(h) This subsection does not apply to a city with an ordinance described by subsection (j). The legislative body is composed of four (4) members elected from the districts established under subsection (b) and one (1) at-large member.
(i) This subsection does not apply to a city with an ordinance described by subsection (j). Each voter may vote for one (1) candidate for at-large membership and one (1) candidate from the district in which the voter resides. The at-large candidate receiving the most votes from the whole city and the district candidates receiving the most votes from their respective districts are elected to the legislative body.
(j) A city may adopt an ordinance under this subsection to divide the city into three (3) districts that:
(1) are composed of contiguous territory, except for territory that is not contiguous to any other part of the city;
(2) are reasonably compact;
(3) do not cross precinct boundary lines, except as provided in subsection (c) or (d); and
(4) contain, as nearly as is possible, equal population.
(k) This subsection applies to a city with an ordinance described by subsection (j). The legislative body is composed of three (3) members elected from the districts established under subsection (j) and two (2) at-large members.
(l) This subsection applies to a city with an ordinance described by subsection (j). Each voter of the city may vote for two (2) candidates for at-large membership and one (1) candidate from the district in which the voter resides. The two (2) at-large candidates receiving the most votes from the whole city and the district candidates receiving the most votes from their respective districts are elected to the legislative body.
(m) This subsection applies to a city having a population of less than seven thousand (7,000). A legislative body of such a city that has, by resolution adopted before May 7, 1991, decided to continue an election process that permits each voter of the city to vote for one (1) candidate at large and one (1) candidate from each of its four (4) council districts may hold elections using that voting arrangement. The at-large candidate and the candidate from each district receiving the most votes from the whole city are elected to the legislative body. The districts established in cities adopting such a resolution may cross precinct boundary lines.
(n) A copy of the ordinance establishing districts under this section must be filed with the circuit court clerk of the county that contains the greatest population of the city not later than thirty (30) days after the ordinance is adopted.
(o) If any territory in the city is not included in one (1) of the districts established under this section, the territory is included in the district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to

that territory.
(p) If any territory in the city is included in more than one (1) of the districts established under this section, the territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the ordinance adopted under this section;
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1980, P.L.73, SEC.8; Acts 1981, P.L.44, SEC.44; P.L.13-1988, SEC.18; P.L.5-1989, SEC.103; P.L.7-1990, SEC.60; P.L.4-1991, SEC.142; P.L.1-1992, SEC.185; P.L.3-1993, SEC.267; P.L.230-2005, SEC.87; P.L.113-2010, SEC.121.

IC 36-4-6-6
Power to expel member or declare seat vacant; rules
Sec. 6. The legislative body may:
(1) expel any member for violation of an official duty;
(2) declare the seat of any member vacant if he is unable to perform the duties of his office; and
(3) adopt its own rules to govern proceedings under this section.
However, a two-thirds (2/3) vote is required to expel a member or vacate his seat.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-6-7
Meetings
Sec. 7. (a) The legislative body shall hold its first regular meeting in January after its election. In subsequent months, the legislative body shall hold regular meetings at least once a month, unless its rules require more frequent meetings.
(b) A special meeting of the legislative body shall be held when called by the city executive or when called under the rules of the legislative body.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.169-2006, SEC.52.

IC 36-4-6-8
President; vice president; president pro tempore
Sec. 8. (a) This subsection applies only to second class cities. At its first regular meeting under section 7 of this chapter, and each succeeding January, the legislative body shall choose from its members a president and a vice president.
(b) This subsection applies only to third class cities. The city executive shall preside at all meetings of the legislative body, but may vote only in order to break a tie. At its first regular meeting under section 7 of this chapter and each succeeding January, the legislative body shall choose from its members a president pro tempore to preside whenever the executive is absent. As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1982, P.L.33, SEC.23; P.L.349-1983, SEC.3; P.L.169-2006, SEC.53.

IC 36-4-6-9
Clerk; duties
Sec. 9. The city clerk is the clerk of the legislative body. He shall:
(1) preserve the legislative body's records in his office;
(2) keep an accurate record of the legislative body's proceedings;
(3) record the ayes and nays on each vote on an ordinance or resolution;
(4) record the ayes and nays on other votes when requested to do so by two (2) or more members;
(5) present ordinances, orders, or resolutions to the city executive under section 15 of this chapter; and
(6) record ordinances under section 17 of this chapter.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-6-10
Quorum
Sec. 10. A majority of all the elected members of the legislative body constitutes a quorum.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-6-11
Majority vote; two-thirds vote
Sec. 11. (a) A requirement that an ordinance, resolution, or other action of the legislative body be passed by a majority vote means at least a majority vote of all the elected members.
(b) A requirement that an ordinance, resolution, or other action of the legislative body be passed by a two-thirds (2/3) vote means at least a two-thirds (2/3) vote of all the elected members.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-6-12
Ordinance; majority vote
Sec. 12. A majority vote of the legislative body is required to pass an ordinance, unless a greater vote is required by statute.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-6-13
Ordinance; two-thirds vote with unanimous consent of members present
Sec. 13. (a) A two-thirds (2/3) vote of all the elected members, after unanimous consent of the members present to consider the ordinance, is required to pass an ordinance of the legislative body on the same day or at the same meeting at which it is introduced.
(b) Subsection (a) does not apply to a zoning ordinance or amendment to a zoning ordinance that is adopted under IC 36-7.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1982,

P.L.33, SEC.24; P.L.335-1985, SEC.35.

IC 36-4-6-14
Ordinance, order, or resolution adoption; requirements
Sec. 14. (a) An ordinance, order, or resolution passed by the legislative body is considered adopted when it is:
(1) signed by the presiding officer; and
(2) either approved by the city executive or passed over the executive's veto by the legislative body, under section 16 of this chapter.
If required by statute, an adopted ordinance, order, or resolution must be promulgated or published before it takes effect.
(b) An ordinance prescribing a penalty or forfeiture for a violation must, before it takes effect, be published in the manner prescribed by IC 5-3-1, unless:
(1) it is published under subsection (c); or
(2) there is an urgent necessity requiring its immediate effectiveness, the city executive proclaims the urgent necessity, and copies of the ordinance are posted in three (3) public places in each of the districts from which members are elected to the legislative body.
(c) Except as provided in subsection (e), if a city publishes any of its ordinances in book or pamphlet form, no other publication is required. If an ordinance prescribing a penalty or forfeiture for a violation is published under this subsection, it takes effect two (2) weeks after the publication of the book or pamphlet. Publication under this subsection, if authorized by the legislative body, constitutes presumptive evidence:
(1) of the ordinances in the book or pamphlet;
(2) of the date of adoption of the ordinances; and
(3) that the ordinances have been properly signed, attested, recorded, and approved.
(d) This section (other than subsection (f)) does not apply to a zoning ordinance or amendment to a zoning ordinance, or a resolution approving a comprehensive plan, that is adopted under IC 36-7.
(e) An ordinance increasing a building permit fee on new development must:
(1) be published:
(A) one (1) time in accordance with IC 5-3-1; and
(B) not later than thirty (30) days after the ordinance is adopted by the legislative body in accordance with IC 5-3-1; and
(2) delay the implementation of the fee increase for ninety (90) days after the date the ordinance is published under subdivision (1).
(f) Subject to subsection (j), the legislative body shall:
(1) subject to subsection (g), give written notice to the department of environmental management not later than sixty (60) days before amendment or repeal of an environmental

restrictive ordinance; and
(2) give written notice to the department of environmental management not later than thirty (30) days after passage, amendment, or repeal of an environmental restrictive ordinance.
(g) Upon written request by the legislative body, the department of environmental management may waive the notice requirement of subsection (f)(1).
(h) An environmental restrictive ordinance passed or amended after 2009 by the legislative body must state the notice requirements of subsection (f).
(i) The failure of an environmental restrictive ordinance to comply with subsection (h) does not void the ordinance.
(j) The notice requirements of subsection (f) apply only if the municipal corporation received under IC 13-25-5-8.5(f) written notice that the department is relying on the environmental restrictive ordinance referred to in subsection (f) as part of a risk based remediation proposal:
(1) approved by the department; and
(2) conducted under IC 13-22, IC 13-23, IC 13-24, IC 13-25-4, or IC 13-25-5.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.335-1985, SEC.36; P.L.100-2003, SEC.2; P.L.78-2009, SEC.25; P.L.159-2011, SEC.46.

IC 36-4-6-15
Ordinance, order, or resolution; presentation to city executive
Sec. 15. After an ordinance, order, or resolution passed by the legislative body has been signed by the presiding officer, the clerk shall present it to the city executive, and record the time of the presentation.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-6-16
Ordinance, order, or resolution; power of city executive to approve or veto
Sec. 16. (a) Within ten (10) days after an ordinance, order, or resolution is presented to him, the city executive shall:
(1) approve the ordinance, order, or resolution, by entering his approval on it, signing it, and sending the legislative body a message announcing his approval; or
(2) veto the ordinance, order, or resolution, by returning it to the legislative body with a message announcing his veto and stating his reasons for the veto.
The executive may approve or veto separate items of an ordinance appropriating money or levying a tax.
(b) If the executive fails to perform his duty under subsection (a), the ordinance, order, or resolution is considered vetoed.
(c) Whenever an ordinance, order, or resolution is vetoed by the city executive, it is considered defeated unless the legislative body, at its first regular or special meeting after the ten (10) day period

prescribed by subsection (a), passes the ordinance, order, or resolution over his veto by a two-thirds (2/3) vote.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-6-17
Ordinance adoption; recording; contents of record; effect as evidence
Sec. 17. Within a reasonable time after an ordinance of the legislative body is adopted, the clerk shall record it in a book kept for that purpose. The record must include:
(1) the signature of the presiding officer;
(2) the attestation of the clerk;
(3) the executive's approval or veto of the ordinance;
(4) if applicable, a memorandum of the passage of the ordinance over the veto; and
(5) the date of each recorded item.
The record or a certified copy of it constitutes presumptive evidence of the adoption of the ordinance.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-6-18
Purposes of ordinance, order, resolution, or motion
Sec. 18. The legislative body may pass ordinances, orders, resolutions, and motions for the government of the city, the control of the city's property and finances, and the appropriation of money.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-6-19
Loans and issuance of bonds
Sec. 19. (a) The legislative body may, by ordinance, make loans of money and issue bonds for the purpose of refunding those loans. The loans may be made only for the purpose of procuring money to be used in the exercise of the powers of the city or for the payment of city debts.
(b) An ordinance adopted under this section:
(1) must include the terms of the bonds to be issued in evidence of the loan;
(2) must include the time and manner of giving notice of the sale of the bonds;
(3) must include the manner in which the bonds will be sold; and
(4) may authorize a total amount for any issue of bonds.
(c) Bonds issued under this section may be sold in parcels of any size and at any time their proceeds are needed by the city.
(d) Bonds issued and sold by a city under this section:
(1) are negotiable with or without registration, as may be provided by the ordinance authorizing the issue;
(2) may bear interest at any rate;
(3) may run not longer than thirty (30) years;
(4) may contain an option allowing the city to redeem them in

whole or in part at specified times prior to maturity; and
(5) may be sold for not less than par value.
(e) The city fiscal officer shall:
(1) manage and supervise the preparation, advertisement, negotiations, and sale of bonds under this section, subject to the terms of the ordinance authorizing the sale;
(2) certify the amount the purchaser is to pay, together with the name and address of the purchaser;
(3) receive the amount of payment certified;
(4) deliver the bonds to the purchaser;
(5) take a receipt for the securities delivered;
(6) pay the purchaser's payment into the city treasury; and
(7) report the proceedings in the sale to the legislative body.
The actions of the fiscal officer under this subsection are ministerial.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.173-2003, SEC.26.

IC 36-4-6-20
Temporary or short term loans in anticipation of current revenues
Sec. 20. (a) The legislative body may, by ordinance, make loans of money for not more than five (5) years and issue notes for the purpose of refunding those loans. The loans may be made only for the purpose of procuring money to be used in the exercise of the powers of the city, and the total amount of outstanding loans under this subsection may not exceed five percent (5%) of the city's total tax levy in the current year (excluding amounts levied to pay debt service and lease rentals). Loans under this subsection shall be made in the same manner as loans made under section 19 of this chapter, except that:
(1) the ordinance authorizing the loans must pledge to their payment a sufficient amount of tax revenues over the ensuing five (5) years to provide for refunding the loans; and
(2) the loans must be evidenced by notes of the city in terms designating the nature of the consideration, the time and place payable, and the revenues out of which they will be payable.
Notes issued under this subsection are not bonded indebtedness for purposes of IC 6-1.1-18.5.
(b) The legislative body may, by ordinance, make loans and issue notes for the purpose of refunding those loans in anticipation of revenues of the city that are anticipated to be levied and collected during the term of the loans. The term of a loan made under this subsection may not be more than five (5) years. Loans under this subsection shall be made in the same manner as loans made under section 19 of this chapter, except that:
(1) the ordinance authorizing the loans must appropriate and pledge to their payment a sufficient amount of the revenues in anticipation of which they are issued and out of which they are payable; and
(2) the loans must be evidenced by time warrants of the city in terms designating the nature of the consideration, the time and

place payable, and the revenues in anticipation of which they are issued and out of which they are payable.
(c) An action to contest the validity of a loan made under this section must be brought within fifteen (15) days from the day on which the ordinance is adopted.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1982, P.L.209, SEC.1; P.L.37-1988, SEC.23; P.L.35-1990, SEC.44; P.L.40-1996, SEC.9.

IC 36-4-6-21
Investigative powers of legislative body
Sec. 21. (a) The legislative body may investigate:
(1) the departments, officers, and employees of the city;
(2) any charges against a department, officer, or employee of the city; and
(3) the affairs of a person with whom the city has entered or is about to enter into a contract.
(b) When conducting an investigation under this section, the legislative body:
(1) is entitled to access to all records pertaining to the investigation; and
(2) may compel the attendance of witnesses and the production of evidence by subpoena and attachment served and executed in the county in which the city is located.
(c) If a person refuses to testify or produce evidence at an investigation conducted under this section, the legislative body may order its clerk to immediately present to the circuit court of the county a written report of the facts relating to the refusal. The court shall hear all questions relating to the refusal to testify or produce evidence, and shall also hear any new evidence not included in the clerk's report. If the court finds that the testimony or evidence sought should be given or produced, it shall order the person to testify or produce the evidence, or both.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1980, P.L.73, SEC.9; Acts 1981, P.L.11, SEC.163.

IC 36-4-6-22
Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)

IC 36-4-6-23
Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)

IC 36-4-6-24
Attorneys and legal research assistants
Sec. 24. (a) The legislative body may hire or contract with competent attorneys and legal research assistants on terms it considers appropriate.
(b) Employment of an attorney under this section does not affect

the city department of law established under IC 36-4-9.
(c) Appropriations for salaries of attorneys and legal research assistants employed under this section may not exceed the appropriations for similar salaries in the budget of the city department of law.
As added by Acts 1980, P.L.212, SEC.3.



CHAPTER 7. CITY BUDGET PROCEDURES AND COMPENSATION OF OFFICERS AND EMPLOYEES

IC 36-4-7-2
Elected city officers; fixing of annual compensation
Sec. 2. (a) As used in this section, "compensation" means the total of all money paid to an elected city officer for performing duties as a city officer, regardless of the source of funds from which the money is paid.
(b) The city legislative body shall, by ordinance, fix the annual compensation of all elected city officers.
(c) The compensation of an elected city officer may not be changed in the year for which it is fixed nor may it be reduced below the amount fixed for the previous year.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.17, SEC.21; P.L.15-1993, SEC.3; P.L.141-2009, SEC.9.

IC 36-4-7-3
Appointive officers, deputies, and other employees; compensation
Sec. 3. (a) This section does not apply to compensation paid by a city to members of its police and fire departments.
(b) Subject to the approval of the city legislative body, the city executive shall fix the compensation of each appointive officer, deputy, and other employee of the city. The legislative body may reduce but may not increase any compensation fixed by the executive. Compensation must be fixed under this section not later than November 1 of each year for the ensuing budget year.
(c) Compensation fixed under this section may be increased or decreased by the executive during the budget year for which it is fixed.
(d) Notwithstanding subsection (b), the city clerk may, with the approval of the legislative body, fix the salaries of deputies and employees appointed under IC 36-4-11-4.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.44-1991, SEC.5; P.L.35-1999, SEC.5; P.L.89-2001, SEC.7; P.L.169-2006, SEC.54; P.L.118-2012, SEC.1.

IC 36-4-7-4
City officers and employees connected with operation of municipally owned utility or function; additional compensation
Sec. 4. (a) Subject to the approval of the city legislative body, the city executive may provide that city officers and employees receive additional compensation for services that: (1) are performed for the city;
(2) are not governmental in nature; and
(3) are connected with the operation of a municipally owned utility or function.
(b) Subject to the approval of the executive and legislative body, the administrative agency operating the utility or function shall fix the amount of the additional compensation, which shall be paid from the revenues of the utility or function.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-7-5
Salary schedule
Sec. 5. Salaries of city officers and employees shall be scheduled as provided in the budget classification prescribed by the state board of accounts.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-7-6
Budget estimates; formulation procedure
Sec. 6. Before the publication of notice of budget estimates required by IC 6-1.1-17-3, each city shall formulate a budget estimate for the ensuing budget year in the following manner:
(1) Each department head shall prepare for his department an estimate of the amount of money required for the ensuing budget year, stating in detail each category and item of expenditure he anticipates.
(2) The city fiscal officer shall prepare an itemized estimate of revenues available for the ensuing budget year, and shall prepare an itemized estimate of expenditures for other purposes above the money proposed to be used by the departments.
(3) The city executive shall meet with the department heads and the fiscal officer to review and revise their various estimates.
(4) After the executive's review and revision, the fiscal officer shall prepare for the executive a report of the estimated department budgets, miscellaneous expenses, and revenues necessary or available to finance the estimates.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-7-7
Report of estimates; ordinance fixing taxation rate; appropriation
Sec. 7. (a) The fiscal officer shall present the report of budget estimates to the city legislative body under IC 6-1.1-17. After reviewing the report, the legislative body shall prepare an ordinance fixing the rate of taxation for the ensuing budget year and an ordinance making appropriations for the estimated department budgets and other city purposes during the ensuing budget year. The legislative body, in the appropriation ordinance, may reduce any estimated item from the figure submitted in the report of the fiscal officer, but it may increase an item only if the executive recommends an increase. The legislative body shall promptly act on the

appropriation ordinance.
(b) In preparing the ordinances described in subsection (a) the legislative body shall make an allowance for the cost of fire protection to annexed territory described in IC 36-4-3-7(d), for the year fire protection is first offered to that territory.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.341-1987, SEC.2; P.L.5-1989, SEC.104.

IC 36-4-7-8
Ordinances; additional appropriations or decrease
Sec. 8. After the passage of the appropriation ordinance, the city legislative body may, on the recommendation of the city executive, make further or additional appropriations by ordinance, unless their result is to increase the tax levy set under IC 6-1.1-17. The legislative body may, by ordinance, decrease any appropriation. The executive may, by executive order, decrease the appropriation made for any executive department.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1980, P.L.73, SEC.10.

IC 36-4-7-9
Appropriation ordinance; items
Sec. 9. An appropriation ordinance must specify, by items, the amount of each appropriation and the department for which it is made.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-7-10
Preparation of budgets; contents; submission to legislative body
Sec. 10. The department budgets prepared under section 6 of this chapter must include the compensation of department heads and must be submitted to the city legislative body under section 7 of this chapter.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1982, P.L.33, SEC.25.

IC 36-4-7-11
Failure to pass tax rate and appropriation ordinances; continuation
Sec. 11. If the city legislative body does not pass the ordinance required by section 7 of this chapter before November 2 of each year, the most recent annual appropriations and annual tax levy are continued for the ensuing budget year.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.176-2002, SEC.9; P.L.169-2006, SEC.55; P.L.113-2010, SEC.122.



CHAPTER 8. MISCELLANEOUS CITY FISCAL AND ADMINISTRATIVE PROVISIONS

IC 36-4-8-2
Warrants; conditions and purposes of issuance
Sec. 2. Money may be paid out of the city treasury only on warrant of the city fiscal officer. Unless a statute provides otherwise, the fiscal officer may draw a warrant against a fund of the city only if:
(1) an appropriation has been made for that purpose and the appropriation is not exhausted;
(2) the warrant is for a salary fixed by statute or ordinance;
(3) the warrant is for a claim allowed under section 5 of this chapter;
(4) he is ordered to issue the warrant under section 3 of this chapter;
(5) the warrant is for payment of a judgment that the city must pay; or
(6) the warrant is for interest due on city bonds.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1982, P.L.33, SEC.26.

IC 36-4-8-3
Warrants; issuance; order
Sec. 3. (a) A city board or legislative body may order the issuance of warrants for payment of money by the city only at a meeting of the board or legislative body.
(b) A city officer who violates this section forfeits his office.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-8-4
Claims against city; audit; refusal to pay
Sec. 4. (a) The city fiscal officer may audit a claim against the city by examining under oath any officer, agent, or employee of the city or any other person. When acting under this section, the fiscal officer has the same powers as the city legislative body in summoning and examining witnesses.
(b) If the fiscal officer finds that:
(1) the claim includes an item for which no appropriation has been made;
(2) there is not a sufficient balance for payment of the claim in the proper fund; or
(3) the claim should not be approved for any reason;
he may not issue warrants to pay the claim and he shall notify the

proper department of the reasons for his refusal to pay the claim.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-8-5
Claims against city; allowance; violation
Sec. 5. (a) Except as provided in section 14 of this chapter, a city board or legislative body may allow a claim:
(1) only at a meeting of the board or legislative body; and
(2) only if the claim was filed in the manner prescribed by IC 5-11-10-2 at least five (5) days before the meeting.
(b) A city officer who violates this section forfeits his office.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.32-1992, SEC.2.

IC 36-4-8-6
Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)

IC 36-4-8-7
Claims against city; issuance of warrant; requirements; certification
Sec. 7. (a) As used in this section, "claim" means a bill or an invoice submitted for goods or services.
(b) Except as provided in section 14 of this chapter, a warrant for payment of a claim against a city may be issued only if the claim is:
(1) supported by a fully itemized invoice or bill under IC 5-11-10-1.6;
(2) approved by the officer or person receiving the goods or services;
(3) filed with the city fiscal officer;
(4) audited and certified by the fiscal officer before payment that each invoice is true and correct; and
(5) allowed by the city legislative body or the city board having jurisdiction over allowance of the claim.
(c) The certification by the fiscal officer under subsection (b)(4) must be on a form prescribed by the state board of accounts.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.32-1992, SEC.3; P.L.71-1995, SEC.4; P.L.69-1995, SEC.6.

IC 36-4-8-8
Compensation for city officers and employees; restrictions
Sec. 8. (a) The compensation fixed for city officers and employees under this title is in full for all governmental services and in lieu of all:
(1) fees;
(2) penalties;
(3) fines;
(4) interest;
(5) costs;
(6) forfeitures; (7) commissions; and
(8) percentages;
which shall be paid into the city treasury each week.
(b) An officer or employee is entitled to his salary only after he presents the city fiscal officer with:
(1) a detailed, verified statement of the monies he has received since his most recent statement; and
(2) a receipt showing payment of those monies to the fiscal officer.
The fiscal officer may prescribe the form of the statement, require officers and employees to submit the statement, and examine persons in regard to the statement.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-8-8.1
Repealed
(Repealed by P.L.2-1997, SEC.92.)

IC 36-4-8-9
Vacation leave; compensation
Sec. 9. (a) One (1) to three (3) days before the vacation leave period of a city officer or employee begins, the city may pay him the amount of compensation he will earn while he is on vacation leave.
(b) Compensation for services paid to a salaried city officer or employee pursuant to a fixed schedule set forth in a written contract or salary ordinance shall not be construed as having been paid in advance. Under such an arrangement, the city shall maintain records to verify that actual work is performed for all salary paid.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.37-1986, SEC.2.

IC 36-4-8-10
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 36-4-8-11
Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)

IC 36-4-8-12
City works board; long term contracts; bond issuance by a department; void obligations
Sec. 12. (a) This section does not prohibit:
(1) the city works board from making long term contracts for utility services under IC 36-9; or
(2) a department from issuing bonds or other obligations authorized by law.
(b) Except as provided in subsection (c), a city department, officer, or employee may not obligate the city to any extent beyond the amount of money appropriated for that department, officer, or

employee. An obligation made in violation of this section is void.
(c) A city department, officer, or employee may obligate the city beyond the amount of money appropriated for that department, officer, or employee if:
(1) the obligation is made under a multi-year interlocal cooperation agreement entered into by the city and one (1) or more political subdivisions or governmental entities under IC 36-1-7; and
(2) the agreement described in subdivision (1) is approved by the fiscal body of the city.
(d) An obligation described in subsection (c) may be terminated:
(1) if the city provides notice of the termination of the obligation at least one (1) year before the termination of the obligation; or
(2) the city and the political subdivisions or governmental entities that have entered into the interlocal cooperation agreement otherwise agree to the termination.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.30-2012, SEC.2.

IC 36-4-8-13
Violations by city official; offense; liability
Sec. 13. A city official who recklessly:
(1) issues a bond, certificate, or warrant for the payment of money in excess of an appropriation; or
(2) enters into an obligation prohibited by section 12 of this chapter;
commits a Class B misdemeanor and is liable on his official bond to any person injured by his actions.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-8-14
Preapproved payments of claims
Sec. 14. (a) A city legislative body may adopt an ordinance allowing money to be disbursed for lawful city purposes under this section.
(b) Notwithstanding IC 5-11-10, with the prior written approval of the board having jurisdiction over the allowance of claims, the city fiscal officer may make claim payments in advance of board allowance for the following kinds of expenses if the city legislative body has adopted an ordinance under subsection (a):
(1) Property or services purchased or leased from the United States government, its agencies, or its political subdivisions.
(2) License or permit fees.
(3) Insurance premiums.
(4) Utility payments or utility connection charges.
(5) General grant programs where advance funding is not prohibited and the contracting party posts sufficient security to cover the amount advanced.
(6) Grants of state funds authorized by statute. (7) Maintenance or service agreements.
(8) Leases or rental agreements.
(9) Bond or coupon payments.
(10) Payroll.
(11) State, federal, or county taxes.
(12) Expenses that must be paid because of emergency circumstances.
(13) Expenses described in an ordinance.
(c) Each payment of expenses under this section must be supported by a fully itemized invoice or bill and certification by the fiscal officer.
(d) The city legislative body or the city board having jurisdiction over the allowance of the claim shall review and allow the claim at its next regular or special meeting following the preapproved payment of the expense.
As added by P.L.32-1992, SEC.4. Amended by P.L.69-1995, SEC.7; P.L.40-1996, SEC.10.

IC 36-4-8-15
Filing copies of agency financial records
Sec. 15. Each city agency, board, commission, district, or other city entity shall file one (1) copy of that agency's, board's, commission's, district's, or entity's financial records with the city fiscal officer.
As added by P.L.98-2000, SEC.22.

IC 36-4-8-15.5
City or county agreement for school construction or renovation
Sec. 15.5. (a) This section applies to:
(1) a city or county in which a riverboat (as defined in IC 4-33-2-17) is docked or located or gambling games (as defined in IC 4-35-2-5) are located; and
(2) a school corporation that is located in any part in a county described in subdivision (1) or in a county in which a city described in subdivision (1) is located.
(b) A city or county may do any of the following:
(1) Enter into one (1) or more agreements or leases with the school corporation or another public or private entity to provide for the construction or renovation of a school building that will be used by the school corporation. The agreements and leases may provide for the financing of the construction or renovation of the school building.
(2) A school building constructed or renovated as provided in subdivision (1) may be donated, sold, or leased to the school corporation under the conditions determined by the school corporation and the city or county.
(3) The city or county may use any revenues (including any gaming revenues) to pay for the construction or renovation of the school building or to finance the construction or renovation of the school building. As added by P.L.182-2009(ss), SEC.403.



CHAPTER 9. CITY DEPARTMENTS, BOARDS, AND APPOINTED OFFICERS

IC 36-4-9-2
Appointment of department heads; approval by certain boards and commissions; eligibility
Sec. 2. (a) Notwithstanding any other law, the city executive shall appoint the head of each department established under section 4 of this chapter. However, the executive's appointment of the head of the department is subject to the approval of any statutory board or commission established in the department, including and limited to:
(1) the works board, if a department of public works is established;
(2) the safety board, if a department of public safety is established;
(3) the board of parks and recreation, if a department of parks and recreation is established;
(4) the city plan commission, if a planning department is established;
(5) the economic development commission, if a department of economic development is established;
(6) the redevelopment commission, if a department of redevelopment is established;
(7) the board of sanitary commissioners, if a department of public sanitation is established;
(8) the board of flood control commissioners, if a department of flood control is established;
(9) the utility service board, if a department of utilities is established;
(10) the waterworks board of trustees, if a department of waterworks is established; and
(11) the board of aviation commissioners, if a department of aviation is established.
(b) Each department head appointed under subsection (a) must have the qualifications required by statute for that department.
(c) To be eligible to be appointed as a member of a city board established under section 5 of this chapter, a person must be a resident of the city.
(d) This section does not apply to departments, boards, or commissions established by interlocal cooperation agreements under IC 36-1-7 or to other joint entities established by law.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.17, SEC.22; P.L.185-1988, SEC.2.
IC 36-4-9-3
Repealed
(Repealed by Acts 1981, P.L.17, SEC.29(b).)

IC 36-4-9-4
Executive departments; establishment by city legislative body; administrative functions; termination; transfer of powers, duties, functins, or obligations
Sec. 4. (a) The city legislative body shall, by ordinance passed upon the recommendation of the city executive, establish the executive departments that it considers necessary to efficiently perform the administrative functions required to fulfill the needs of the city's citizens.
(b) The head of each city department or agency is under the jurisdiction of the executive.
(c) The following departments may be established:
(1) Department of finance or administration.
(2) Department of law.
(3) Department of public works.
(4) Department of public safety.
(5) Department of parks and recreation.
(6) Department of human resources and economic development.
(7) Any other department considered necessary.
These departments shall perform the administrative functions assigned by statute and ordinance.
(d) The city legislative body may, by ordinance passed upon the recommendation of the city executive:
(1) terminate departments established under subsection (c); and
(2) transfer to or from those departments any powers, duties, functions, or obligations.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.17, SEC.23.

IC 36-4-9-5
Board of public works and safety; establishment
Sec. 5. (a) A board of public works and safety is established in each city.
(b) Notwithstanding subsection (a), the legislative body of a second class city may by ordinance establish as separate boards:
(1) a board of public works; and
(2) a board of public safety;
to perform the functions of the board of public works and safety.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-9-6
Second class cities; appointment of officers, employees, boards, and commissions; notice of change in membership of public works or safety board
Sec. 6. (a) This section applies only to second class cities.
(b) The city executive shall appoint: (1) a city controller;
(2) a city civil engineer;
(3) a corporation counsel;
(4) a chief of the fire department;
(5) a chief of the police department; and
(6) other officers, employees, boards, and commissions required by statute.
(c) The board of public works and safety may be composed of three (3) members or five (5) members appointed by the executive. A member may hold other appointive positions in city government during the member's tenure. IC 36-4-11-2 applies to board member appointments under this section. The executive shall appoint a clerk for the board.
(d) If the board of public works and board of public safety are established as separate boards, each board may be composed of three (3) members or five (5) members who are appointed by the executive. A member may hold other appointive positions in city government during the member's tenure. The executive shall appoint a clerk for each board.
(e) If the executive:
(1) increases the number of members of a board of public works and safety, a board of public works, or a board of public safety from three (3) to five (5) members; or
(2) decreases the number of members of a board of public works and safety, a board of public works, or a board of public safety from five (5) to three (3) members;
the city shall publish notice under IC 5-3-1 of the increase or decrease in members and state the total number of members appointed to the board.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.47; P.L.317-1995, SEC.1; P.L.68-1996, SEC.5; P.L.141-2009, SEC.10.

IC 36-4-9-7
Ordinance establishing position of deputy mayor
Sec. 7. The city legislative body may by ordinance establish the position of deputy mayor, who serves as the city executive's deputy. The ordinance must:
(1) provide that the deputy is appointed by and serves at the pleasure of the executive; and
(2) set forth all the powers of the deputy, which may not exceed the powers of the executive.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.17, SEC.24.

IC 36-4-9-8
Third class cities; appointment of officers, employees, boards, and commissions; notice of change in membership of public works and safety board
Sec. 8. (a) This section applies only to third class cities. (b) The city executive shall appoint:
(1) a city civil engineer;
(2) a city attorney;
(3) a chief of the fire department;
(4) a chief of the police department; and
(5) other officers, employees, boards, and commissions required by statute.
(c) The board of public works and safety consists of three (3) or five (5) members (as determined by the city executive). The members of the board of public works and safety are:
(1) the city executive; and
(2) two (2) or four (4) persons appointed by the executive.
If the executive increases the number of board members from three (3) to five (5) members or decreases the number of board members from five (5) to three (3) members, the city shall publish notice under IC 5-3-1 of the increase or decrease in members and state the total number of members appointed to the board. IC 36-4-4-2 notwithstanding, a member may hold other appointive or elective positions in city government during the member's tenure. IC 36-4-11-2 applies to board member appointments under this section. The city clerk is the clerk of the board.
(d) If the city legislative body adopts an ordinance under IC 36-4-12 to employ a city manager, the executive may appoint the city manager to a position on the board of public works and safety in place of the executive.
(e) The city executive may appoint a public safety director to:
(1) serve as the chief administrative officer of; and
(2) oversee the operations of;
the police department and fire department. The city executive shall determine the qualifications of the public safety director.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.48; P.L.350-1983, SEC.1; P.L.68-1996, SEC.6; P.L.10-1997, SEC.31; P.L.141-2009, SEC.11; P.L.33-2010, SEC.1.

IC 36-4-9-9
Repealed
(Repealed by Acts 1981, P.L.44, SEC.61.)

IC 36-4-9-10
Repealed
(Repealed by Acts 1981, P.L.44, SEC.61.)

IC 36-4-9-11
Head of department of law; city attorney and assistant city attorney; eligibility for appointment
Sec. 11. (a) In a second class city, the corporation counsel is the head of the department of law. The corporation counsel's first deputy is the city attorney, and the corporation counsel's second deputy is the assistant city attorney.
(b) In a third class city, the city attorney is the head of the

department of law.
(c) To be eligible to be appointed as the head of the department of law, a person must meet the following requirements:
(1) Be admitted to the practice of law in Indiana.
(2) Except as provided in subdivision (3), be a resident of the county in which the city is located.
(3) For a third class city located in a county having a population of less than seven thousand (7,000), be a resident of Indiana.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.49; P.L.220-1991, SEC.1; P.L.12-1992, SEC.159; P.L.119-2012, SEC.190.

IC 36-4-9-12
Head of department of law; powers and duties
Sec. 12. The head of the department of law shall:
(1) manage the legal affairs of the city;
(2) prosecute violators of city ordinances;
(3) give legal advice to the officers, departments, boards, commissions, and other agencies of the city;
(4) draft ordinances or other legal papers for the city and its departments, boards, commissions, and other agencies when requested by the proper officer;
(5) maintain custody of the records of his office and turn them over to his successor in office;
(6) make all title searches and examine all abstracts required in public work of any kind, including opening, widening, or changing a street, alley, or public place;
(7) promptly commence all proceedings necessary or advisable for the protection or enforcement of the rights of the city or the public;
(8) use all diligence to collect costs, fees, and recoveries within the scope of his duties;
(9) report, in writing, to the city executive all matters that he considers important; and
(10) report, in writing, to the city fiscal officer all judgments for which the city is liable.
Officers, departments, boards, commissions, and other agencies of the city may not employ attorneys without the authorization of the head of the department of law.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.17, SEC.25.



CHAPTER 10. CITY CLERK AND FISCAL OFFICER

IC 36-4-10-2
City clerk or city clerk-treasurer; election; fiscal officer; term of office; immunity
Sec. 2. (a) A city clerk shall be elected under IC 3-10-6 by the voters of each second class city, and a city clerk-treasurer shall be elected under IC 3-10-6 by the voters of each third class city.
(b) The city clerk or clerk-treasurer is the clerk of each city.
(c) The city controller appointed under IC 36-4-9-6 is the fiscal officer of each second class city, and the city clerk-treasurer is the fiscal officer of each third class city.
(d) The city controller of a second class city is not liable, in an individual capacity, for any act or omission occurring in connection with the performance of the city controller's duty as fiscal officer of the second class city, unless the act or omission constitutes gross negligence or an intentional disregard of the controller's duty.
(e) The term of office of a city clerk or clerk-treasurer is four (4) years, beginning at noon on January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.51; P.L.5-1986, SEC.52; P.L.67-2002, SEC.5.

IC 36-4-10-2.5
Office space provided
Sec. 2.5. If office space exists in a building owned or leased by the city, the city executive and legislative body shall provide office space for:
(1) the clerk or clerk-treasurer; and
(2) the staff and records of the clerk or clerk-treasurer.
As added by P.L.69-1995, SEC.8.

IC 36-4-10-3
Clerk; eligibility; residence
Sec. 3. (a) A person is eligible to be the clerk only if the person meets the qualifications prescribed by IC 3-8-1-28.
(b) Residency in territory that is annexed by the city before the election is considered residency for the purposes of subsection (a), even if the annexation takes effect less than one (1) year before the election.
(c) The clerk must reside within the city as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The clerk forfeits office if the clerk ceases to be a resident of the city. As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.11, SEC.164; P.L.5-1986, SEC.53; P.L.3-1987, SEC.558.

IC 36-4-10-4
Clerk; duties
Sec. 4. The clerk shall do the following:
(1) Serve as clerk of the city legislative body under IC 36-4-6-9 and maintain custody of its records.
(2) Maintain all records required by law.
(3) Keep the city seal.
(4) As soon as a successor is elected and qualified, deliver to the successor all the records and property of the clerk's office.
(5) Perform other duties prescribed by law.
(6) Administer oaths when necessary in the discharge of the clerk's duties, without charging a fee.
(7) Take depositions, without charging a fee.
(8) Take acknowledgement of instruments that are required by statute to be acknowledged, without charging a fee.
(9) Serve as clerk of the city court under IC 33-35-3-2, if the judge of the court does not serve as clerk of the court or appoint a clerk of the court under IC 33-35-3-1.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.36-1986, SEC.3; P.L.189-1988, SEC.1; P.L.33-1998, SEC.9; P.L.98-2004, SEC.160.

IC 36-4-10-4.5
Third class cities; fiscal officer; duties
Sec. 4.5. (a) This section applies to third class cities.
(b) The fiscal officer is the head of the city department of finance. The fiscal officer shall do the following:
(1) Receive and care for all city money and pay the money out only on order of the approving body.
(2) Keep accounts showing when and from what sources the fiscal officer has received city money and when and to whom the fiscal officer has paid out city money.
(3) Prescribe payroll and account forms for all city offices.
(4) Prescribe the manner in which creditors, officers, and employees shall be paid.
(5) Manage the finances and accounts of the city and make investments of city money.
(6) Prepare for the legislative body the budget estimates of miscellaneous revenue, financial statements, and the proposed tax rate.
(7) Issue all licenses authorized by statute and collect the fees fixed by ordinance.
(8) Serve as clerk of the board of public works by attending meetings, preparing agendas, and recording proceedings.
(9) Perform all other duties prescribed by statute.
(c) A fiscal officer is not liable in an individual capacity for an act or omission occurring in connection with the performance of the

duties prescribed by subsection (b), unless the act or omission constitutes gross negligence or an intentional disregard of the fiscal officer's duties.
As added by P.L.189-1988, SEC.2. Amended by P.L.35-1999, SEC.6.

IC 36-4-10-5
Second class cities; fiscal officer; duties
Sec. 5. (a) This section applies to second class cities.
(b) The fiscal officer is the head of the city department of finance. The fiscal officer shall do the following:
(1) Prescribe the form of reports and accounts to be submitted to the department.
(2) Sign and issue all warrants on the city treasury.
(3) Audit and revise all accounts and trusts in which the city is concerned.
(4) Keep separate accounts for each item of appropriation made for each city department, including a statement showing the amount drawn on each appropriation, the unpaid contracts charged against it, and the balance remaining.
(5) At the end of each fiscal year, submit under oath to the city legislative body a report of the accounts of the city published in pamphlet form and showing revenues, receipts, expenditures, and the sources of revenues.
(6) Maintain custody of the records of the department and turn them over to the fiscal officer's successor in office.
(7) Perform duties prescribed by statute concerning the negotiation of city bonds, notes, and warrants.
(8) Keep a register of bonds of the city and of transfers of those bonds.
(9) Manage the finances and accounts of the city and make investments of city money, subject to the ordinances of the legislative body.
(10) Issue city licenses on payment of the license fee.
(11) Collect fees as fixed by ordinance.
(12) Pay into the city treasury, once each week, all fees and other city money collected by the department during the preceding week, specifying the source of each item.
(13) Prescribe payroll and account forms for all city offices.
(14) Prescribe the manner in which salaries shall be drawn.
(15) Prescribe the manner in which creditors, officers, and employees shall be paid.
(16) Provide that all salaries are payable monthly, unless the legislative body establishes more frequent payments.
(17) Notify the city executive of the failure of any city officer to collect money due the city or to pay city money into the city treasury.
(18) Draw warrants on the city treasury for miscellaneous city expenditures not made under the direction of a department and not specifically fixed by statute.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.189-1988,

SEC.3.

IC 36-4-10-5.5
Employment of attorneys or legal research assistants
Sec. 5.5. (a) A clerk or clerk-treasurer may hire or contract with competent attorneys or legal research assistants on terms the clerk or clerk-treasurer considers appropriate.
(b) Employment of an attorney under this section does not affect a city department of law established under IC 36-4-9-4.
(c) Appropriations for the salaries of attorneys and legal research assistants employed under this section shall be approved in the annual budget and must be allocated to the clerk or clerk-treasurer for the payment of attorney's and legal research assistant's salaries.
As added by P.L.69-1995, SEC.9. Amended by P.L.34-1999, SEC.2.

IC 36-4-10-6
Repealed
(Repealed by P.L.173-2003, SEC.41.)

IC 36-4-10-7
Third class cities; clerk's deputies and employees
Sec. 7. (a) This section applies to third class cities.
(b) The clerk shall appoint the number of deputies and employees needed for the effective operation of the office, with the approval of the city legislative body. The clerk's deputies and employees serve at the clerk's pleasure.
(c) If a city owns a utility and the clerk is directly responsible for the billing and collection of that utility's rates and charges, the clerk shall appoint those employees who are also responsible for that billing and collection. These employees serve at the clerk's pleasure.
(d) Whenever the city court judge does not serve as clerk of the city court or appoint a clerk to serve as clerk of the city court under IC 33-35-3-1, the clerk shall serve as clerk of the city court.
As added by P.L.189-1988, SEC.4. Amended by P.L.33-1998, SEC.10; P.L.98-2004, SEC.161.



CHAPTER 11. CITY DEPUTIES AND EMPLOYEES

IC 36-4-11-2
Appointments by city executive; exceptions; suspension or removal; appointees serving remainder of unexpired term
Sec. 2. (a) The city executive shall make the appointments prescribed by law. If an emergency requires additional employees for a city office, board, commission, department, institution, or utility, the executive may also appoint those employees.
(b) This subsection does not apply to appointments made under IC 20. An executive may not make an appointment between midnight December 31 and noon January 1 of the last year of the executive's final term of office.
(c) This subsection does not apply to appointments made under IC 20. The executive may remove from office a board or commission member appointed by a prior executive if the appointment was made on or after the date of the general election and:
(1) the prior executive was a candidate for nomination as a party's candidate for election to the office of executive at the primary election held during the last year of the prior executive's term of office and the prior executive was not nominated at that election; or
(2) the prior executive was a candidate for another term of office as executive at the general election held during the last year of the prior executive's term of office and the prior executive was not elected to another term of office at that election;
and if the executive notifies the appointee of the removal and sends a written statement of the reasons for the removal to the city legislative body.
(d) The executive may suspend or remove from office any officers, deputies, or other employees of the city appointed by the executive or a prior executive, by notifying them to that effect and sending a written statement of the reasons for the suspension or removal to the city legislative body.
(e) A person appointed by the executive to fill a vacancy caused by a removal under subsection (c) serves the remainder of the unexpired term of the appointee removed from office under subsection (c).
(f) Notwithstanding any other law, if the term of a member of a board who was appointed by the executive expires and the executive does not make an appointment to fill the vacancy, the member may continue to serve on the board for only sixty (60) days after the

expiration date of the member's term.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.185-1988, SEC.3; P.L.68-1996, SEC.7.

IC 36-4-11-3
Departments; appointment of deputies and other employees; dismissal
Sec. 3. A department may appoint deputies and other employees at its pleasure, unless a statute provides otherwise. A department may dismiss deputies and other employees, but if thirty (30) days have passed since the department head was appointed, he must file with the city clerk a written statement of the reasons for dismissing any employee other than:
(1) a deputy; or
(2) a foreman, inspector, or laborer temporarily employed by the department of public works.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-11-4
City clerk; appointment of deputies and employees
Sec. 4. The city clerk may appoint the number of deputies and employees authorized by the city legislative body. The clerk's deputies and employees serve at his pleasure.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-11-5
Second class cities; city fiscal officer; appointment of deputy
Sec. 5. (a) This section applies only to second class cities.
(b) The city legislative body may, by ordinance, authorize the city fiscal officer to appoint a deputy. The fiscal officer is responsible for the official acts of his deputy.
As added by Acts 1980, P.L.212, SEC.3.



CHAPTER 12. CITY MANAGERS FOR THIRD CLASS CITIES

IC 36-4-12-2
Creation of city manager position
Sec. 2. (a) A third class city may employ a nonpartisan city manager to be the administrative head of the city government. To employ a city manager, the executive must initiate an ordinance and the city legislative body must adopt an ordinance creating the city manager position. An ordinance creating the city manager position must state the powers and duties to be assumed by the city manager.
(b) If the city legislative body adopts an ordinance under this chapter to employ a city manager, the city legislative body may adopt an ordinance to permit the executive to perform the duties of the executive on a part-time basis.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-3
Terms of employment and compensation
Sec. 3. The city manager may be employed to serve at the pleasure of the executive who may submit to the city legislative body for approval under IC 36-4-7-3 the city manager's compensation and terms of employment.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-4
Legislative body members barred from position
Sec. 4. The city legislative body may not employ a member of the legislative body as the city manager. A former member of the city legislative body may not be employed as the city manager for a period of two (2) years after leaving office.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-5
Qualifications
Sec. 5. A city may hire a city manager solely on the basis of the applicant's administrative and educational qualifications. The city shall give special deference to actual experience in or knowledge of accepted practices in the field of municipal management.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-6
Political activity
Sec. 6. A city manager may not campaign for or against a candidate for the city legislative body and may not participate in

partisan political activities that would impair the city manager's performance as a professional administrator.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-7
Joint employment by cities
Sec. 7. Two (2) or more cities may employ the same person as the city manager of their respective cities.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-8
Performance bond
Sec. 8. The city manager shall execute a bond for the faithful performance of the city manager's duties in the manner prescribed by IC 5-4-1.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-9
Acting manager
Sec. 9. The executive may appoint a qualified person to perform the duties of the city manager whenever the city manager is absent or unable to perform the city manager's duties.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-10
Powers and duties
Sec. 10. The city manager, under the direction of the executive, is responsible for the administrative duties of the city. The powers and duties of the city manager must be stated in the ordinance creating the city manager position. The city manager's powers and duties may include:
(1) attending the meetings of the legislative body and recommending actions the city manager considers advisable;
(2) hiring city employees according to the pay schedules and standards fixed by the legislative body or by statute;
(3) suspending, discharging, removing, or transferring city employees;
(4) delegating any of the city manager's powers to an employee responsible to the city manager;
(5) administering and enforcing all ordinances, orders, and resolutions of the legislative body;
(6) ensuring that all statutes that are required to be administered by the legislative body or a city employee subject to the control of the legislative body are faithfully administered;
(7) preparing budget estimates and submitting them to the legislative body when required;
(8) executing contracts on behalf of the city for materials, supplies, services, or improvements after the completion of the appropriations, notice, and competitive bidding required by statute; (9) receiving service of summons on behalf of the city;
(10) administering the city's economic development plans and projects;
(11) advising the executive, city legislative body, and public on the conduct of city affairs;
(12) making recommendations on policy formulation;
(13) recommending and executing city improvements;
(14) serving on the board of public works and safety; and
(15) other powers and duties determined to be advisable by the executive and legislative body.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-11
Police and fire disciplinary body membership barred
Sec. 11. The city manager may not serve as a member of any body that hears disciplinary charges against:
(1) the city police chief;
(2) a member of the city police department;
(3) the city fire chief; or
(4) a member of the city fire department.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-12
Bonds, notes, or warrants; prohibition
Sec. 12. The city legislative body may not authorize the city manager to issue or execute bonds, notes, or warrants of the city.
As added by P.L.10-1997, SEC.32.



CHAPTER 13. LEGISLATIVE BODY YOUTH ADVISER

IC 36-4-13-2
Youth adviser not a member
Sec. 2. An individual appointed under section 1 of this chapter is not a member of the legislative body.
As added by P.L.69-2008, SEC.2.






ARTICLE 5. GOVERNMENT OF TOWNS

CHAPTER 1. INCORPORATION; DISSOLUTION

IC 36-5-1-2
Proceedings to incorporate; petition; contents; signatures; number of petitioners
Sec. 2. (a) Proceedings to incorporate a town may be instituted by filing a petition in quadruplicate with the executive of each county in which a part of the territory sought to be incorporated is located. The petition must be signed by at least fifty (50) owners of land in the territory and must state that:
(1) the territory is used or will, in the reasonably foreseeable future, be used generally for commercial, industrial, residential, or similar purposes;
(2) the territory is reasonably compact and contiguous;
(3) there is enough undeveloped land in the territory to permit reasonable growth of the town; and
(4) incorporation is in the best interests of the citizens of the territory.
(b) The signatures of the petitioners must be verified, and the verification must include a statement that the petitioners are owners of land in the territory sought to be incorporated.
(c) In determining the number of petitioners, not more than one (1) person having an interest in a single parcel of land may be counted, and a person owning more than one (1) parcel of land in the area may be counted only once.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.195-1984, SEC.1; P.L.86-1999, SEC.1.

IC 36-5-1-3
Items to accompany petition
Sec. 3. A petition for incorporation must be accompanied by the following items, to be supplied at the expense of the petitioners:
(1) A survey, certified by a surveyor registered under IC 25-21.5, showing the boundaries of and quantity of land contained in the territory sought to be incorporated.
(2) An enumeration of the territory's residents and landowners and their mailing addresses, completed not more than thirty (30) days before the time of filing of the petition and verified by the persons supplying it. (3) A statement of the assessed valuation of all real property within the territory, certified by the township assessor of the township in which the territory is located, or the county assessor if there is no township assessor for the township.
(4) A statement of the services to be provided to the residents of the proposed town and the approximate times at which they are to be established.
(5) A statement of the estimated cost of the services to be provided and the proposed tax rate for the town.
(6) The name to be given to the proposed town.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.241-1999, SEC.3; P.L.219-2007, SEC.115; P.L.146-2008, SEC.707.

IC 36-5-1-4
Filing of petition; requirements; forwarding of copies; investigation; recommendations
Sec. 4. (a) On receipt of a petition for incorporation, the county executive shall examine it to see that it meets the requirements of sections 2 and 3 of this chapter. If the petition is in order, the executive shall mark it with the date of filing and immediately forward one (1) copy to the plan commission, if any, having jurisdiction.
(b) The commission shall investigate the proposed incorporation and report their recommendations of approval or disapproval to the county executive at least ten (10) days before the hearing required by section 5 of this chapter. In making their investigations, they may use the services of any state or local government agency, and in making their report and recommendations, they shall be guided by the requirements for incorporation set out in section 8 of this chapter.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.24-1995, SEC.25.

IC 36-5-1-5
Public hearing on petition; notice
Sec. 5. The county executive shall hold a public hearing on a petition for incorporation not less than sixty (60) nor more than ninety (90) days after the date of the filing of the petition, and shall require the petitioners to send notice of the hearing by certified mail to:
(1) the residents and landowners of the territory as listed in the petition;
(2) the legislative body of each municipality having any corporate boundary within three (3) miles of the perimeter of the proposed new town;
(3) the executive of any other county in which a part of the proposed new town is located; and
(4) the executive of a township in which all or a part of the proposed new town is located.
As added by Acts 1980, P.L.212, SEC.4.
IC 36-5-1-6
Parties entitled to be heard; remonstrance; dismissal of petition
Sec. 6. The recipients of the notice required by section 5 of this chapter are parties to and are entitled to be heard at the public hearing. The petition for incorporation shall be dismissed if at any time during the incorporation proceedings, including an appeal, the county executive or a court hearing an appeal is presented with a verified remonstrance against incorporation, signed by at least:
(1) fifty-one percent (51%) of the owners of a fee simple interest in real property in the affected territory; or
(2) the owners of seventy-five percent (75%), in assessed valuation, of the real property in the affected territory.
The executive or court may determine the validity of the remonstrance by submitting it to the county auditor for verification.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-1-7
Incorporating town within certain distance of city corporate boundaries; consent by city ordinance; application
Sec. 7. (a) The county executive must obtain the consent by ordinance of the legislative body of a consolidated city before incorporating a town if any part of the proposed town is within four (4) miles of the corporate boundaries of the city.
(b) The county executive must obtain the consent by ordinance of the legislative body of a second or third class city before incorporating a town if any part of the proposed town is within three (3) miles of the corporate boundaries of the city.
(c) Subsection (b) does not apply to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1982, P.L.1, SEC.58; P.L.195-1984, SEC.2; P.L.5-1988, SEC.212; P.L.12-1992, SEC.161.

IC 36-5-1-7.1
County executive of certain counties; exemption from consent requirements
Sec. 7.1. The executive of a county having a population of more than seventy thousand (70,000) but less than seventy thousand fifty (70,050) is exempt from:
(1) the requirements of section 7(a) of this chapter; and
(2) the requirements of section 7(b) of this chapter if the second or third class city is within a county containing a consolidated city.
As added by Acts 1982, P.L.210, SEC.1. Amended by P.L.12-1992, SEC.162; P.L.170-2002, SEC.145; P.L.119-2012, SEC.191.

IC 36-5-1-8
Approval of petition; required findings
Sec. 8. The county executive may approve a petition for

incorporation only if it finds all of the following:
(1) That the proposed town is used or will, in the reasonably foreseeable future, be used generally for commercial, industrial, residential, or similar purposes.
(2) That the proposed town is reasonably compact and contiguous.
(3) That the proposed town includes enough territory to allow for reasonable growth in the foreseeable future.
(4) That a substantial majority of the property owners in the proposed town have agreed that at least six (6) of the following municipal services should be provided on an adequate basis:
(A) Police protection.
(B) Fire protection.
(C) Street construction, maintenance, and lighting.
(D) Sanitary sewers.
(E) Storm sewers.
(F) Health protection.
(G) Parks and recreation.
(H) Schools and education.
(I) Planning, zoning, and subdivision control.
(J) One (1) or more utility services.
(K) Stream pollution control or water conservation.
(5) That the proposed town could finance the proposed municipal services with a reasonable tax rate, using the current assessed valuation of properties as a basis for calculation.
(6) That incorporation is in the best interest of the territory involved. This finding must include a consideration of:
(A) the expected growth and governmental needs of the area surrounding the proposed town;
(B) the extent to which another unit can more adequately and economically provide essential services and functions; and
(C) the extent to which the incorporators are willing to enter into agreements under IC 36-1-7 with the largest neighboring municipality, if that municipality has proposed such agreements.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.195-1984, SEC.3.

IC 36-5-1-9
Denied petition; resubmittal
Sec. 9. A petition for incorporation that is denied may not be resubmitted within one (1) year after the date of final denial.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-1-10
Repealed
(Repealed by Acts 1980, P.L.2, SEC.20.)

IC 36-5-1-10.1
Adoption of ordinance incorporating town; required provisions to

conduct elections; territory not included in any district or in more than one district; effective date of ordinance
Sec. 10.1. (a) Except as provided in subsection (g), if the county executive makes the findings required by section 8 of this chapter, it may adopt an ordinance incorporating the town. The ordinance must:
(1) provide that:
(A) all members of the town legislative body are to be elected at large (if the town would have a population of less than three thousand five hundred (3,500); or
(B) divide the town into not less than three (3) nor more than seven (7) districts; and
(2) direct the county election board to conduct an election in the town on the date of the next general or municipal election to be held in any precincts in the county.
An election conducted under this section must comply with IC 3 concerning town elections. If, on the date that an ordinance was adopted under this section, absentee ballots for a general or municipal election have been delivered under IC 3-11-4-15 for voters within a precinct in the town, the election must be conducted on the date of the next general or municipal election held in any precincts in the county after the election for which absentee balloting is being conducted. However, a primary election may not be conducted before an election conducted under this section, regardless of the population of the town.
(b) Districts established by an ordinance adopted under this section must comply with IC 3-11-1.5.
(c) If any territory in the town is not included in one (1) of the districts established under this section, the territory is included in the district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to that territory.
(d) If any territory in the town is included in more than one (1) of the districts established under this section, the territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the ordinance adopted under this section;
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
(e) Except as provided in subsection (f), an ordinance adopted under this section becomes effective when filed with:
(1) the office of the secretary of state; and
(2) the circuit court clerk of each county in which the town is located.
(f) An ordinance incorporating a town under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. An ordinance under this section that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January

1 of the year in which a federal decennial census is conducted.
(g) Proceedings to incorporate a town across county boundaries must have the approval of the county executive of each county that contains a part of the proposed town. Each county that contains a part of the proposed town must adopt identical ordinances providing for the incorporation of the town.
(h) Notwithstanding subsection (f) as that subsection existed on December 31, 2009, an ordinance that took effect January 2, 2010, because of the application of subsection (f), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without the adoption of an ordinance or an amended ordinance or any other additional action being required.
As added by Acts 1980, P.L.2, SEC.16. Amended by P.L.5-1983, SEC.12; P.L.5-1986, SEC.54; P.L.13-1988, SEC.19; P.L.5-1989, SEC.106; P.L.7-1990, SEC.61; P.L.3-1993, SEC.268; P.L.3-1997, SEC.457; P.L.86-1999, SEC.2; P.L.123-2000, SEC.5; P.L.113-2010, SEC.123.

IC 36-5-1-11
Liability for existing indebtedness or other obligations; payment to township
Sec. 11. (a) If the township in which a new town is incorporated is indebted or has outstanding unpaid bonds or other obligations at the time of the incorporation, the town is liable for and shall pay that indebtedness in the same ratio as the assessed valuation of the property in the town bears to the assessed valuation of all property in the township, as shown by the most recent assessment for taxation before the incorporation, unless the assessed property within the town is already liable for the indebtedness.
(b) The town shall pay its indebtedness under this section to the township executive. If the indebtedness consists of outstanding unpaid bonds or notes of the township, the payments to the township executive shall be made as the principal or interest on the bonds or notes becomes due.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-1-11.5
Localities considered towns for all purposes
Sec. 11.5. A locality that:
(1) has elected town officers and has governed itself as a town for at least ten (10) years preceding September 1, 1988; or
(2) has been incorporated under this chapter after August 31, 1988;
is a town for all purposes unless the town has been dissolved under this chapter or IC 36-5-1.1.
As added by P.L.1-1989, SEC.69.

IC 36-5-1-12
Proceedings to dissolve or change name; petition, signatures, and reasons; census Sec. 12. (a) Proceedings to dissolve a town may be instituted under either this section or IC 36-5-1.1.
(b) A proceeding under this section may be instituted to either dissolve the town or change its name. The proceeding is instituted by filing a petition with the town clerk. The petition must be signed by at least the number of the voters of the town required to place a candidate on the ballot under IC 3-8-6-3, must be verified by at least one (1) of the petitioners, and must include the reasons for the dissolution or change of name.
(c) A census of all the voters of the town, taken within ten (10) days before the filing of the petition, must be filed with the petition. The person who prepared the census must, by affidavit attached to the census, verify that the census is correct.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.342-1987, SEC.1; P.L.12-1995, SEC.129.

IC 36-5-1-13
Bond for costs and expenses
Sec. 13. A petition and census filed under section 12 of this chapter must be accompanied by a bond for costs and expenses, payable to and approved by the town legislative body. The petitioners shall pay all costs and expenses incurred under this chapter, including the expenses of an election, if their petition is not successful.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-1-14
Notice of filing of petition, census, and day of hearing
Sec. 14. When a petition and census are filed under section 12 of this chapter, the town clerk shall give notice of the filing and of the day of a hearing on the petition and census, in the manner prescribed by IC 5-3-1.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-1-15
Hearing; withdrawal of petitioner's name; decision
Sec. 15. (a) On the date named in the notice given under section 14 of this chapter, the town legislative body shall hear and consider:
(1) the petition and census; and
(2) all statements presented in favor of or in opposition to granting the petition.
The legislative body shall then decide whether there is sufficient cause to submit the question of dissolving the town or changing its name to the voters of the town.
(b) A petitioner who wants to withdraw his name from the petition must do so before the legislative body makes its decision. The legislative body may not count names withdrawn from the petition as part of the total required by section 12 of this chapter.
As added by Acts 1980, P.L.212, SEC.4.
IC 36-5-1-16
Dissolution or change of name; date of election; notice
Sec. 16. If the town legislative body decides to submit the question of dissolving the town or changing its name to the voters of the town, it shall certify the question to the county election board. The election board shall fix the date of an election for that purpose. The town clerk shall give notice of the election in the manner prescribed by IC 5-3-1.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1981, P.L.45, SEC.15; P.L.3-1987, SEC.559.

IC 36-5-1-17
Election; ballots; clerk's statement of votes cast
Sec. 17. (a) An election under section 16 of this chapter shall be held in the town. The voters shall, by ballot, vote on the question submitted to them. The question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall the town of ___________________ dissolve?" or "Shall the town of _______________ change its name to ______________________?".
(b) Within four (4) days after the canvass of the vote by the county election board, the town clerk shall prepare and attest a statement of all the votes cast at the election, to be signed by the members of the county election board and filed with:
(1) the clerk of the county in which the greatest percentage of the population of the town is located; and
(2) the office of the secretary of state.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.3-1987, SEC.560; P.L.5-1989, SEC.107; P.L.3-1997, SEC.458; P.L.123-2000, SEC.6.

IC 36-5-1-18
Number of votes and voters required; effective dates of change of name and dissolution; disposition of property; validity of contracts
Sec. 18. (a) If at least two-thirds (2/3) of the votes cast in an election under section 16 of this chapter are affirmative, and at least four-fifths (4/5) of all the voters listed in the census voted in the election, the dissolution or change of name takes effect in the manner prescribed by this section.
(b) A change of name takes effect thirty (30) days after the filing of the statement required by section 17 of this chapter.
(c) Except as provided in subsection (d), a dissolution takes effect six (6) months after the filing of the statement required by section 17 of this chapter. The property owned by the town after payment of debts and liabilities shall be disposed of in the manner chosen by a majority of the voters of the town at a special election for that purpose. Dissolution of a town does not affect the validity of a contract to which the town is a party.
(d) A dissolution under this chapter may not take effect during the year preceding a year in which a federal decennial census is conducted. A dissolution that would otherwise take effect during the

year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(e) Notwithstanding subsection (d) as that subsection existed on December 31, 2009, a dissolution that took effect January 2, 2010, because of the application of subsection (d), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without any additional action being required.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.5-1989, SEC.108; P.L.113-2010, SEC.124.

IC 36-5-1-19
Aggrieved persons; appeal; procedure
Sec. 19. (a) A person aggrieved by a decision made by the town legislative body under section 15 of this chapter or by the result of an election under section 16 of this chapter may, within thirty (30) days, appeal that decision or result to the circuit court for the county in which the town is located. The appeal is instituted by giving written notice to the town legislative body and filing with the town clerk a bond in the sum of five hundred dollars ($500), with surety approved by the legislative body. The bond must provide that the appeal will be duly prosecuted and that the appellants will pay all costs if the appeal is decided against them.
(b) When an appeal is instituted, the town clerk shall file with the clerk of the circuit court a transcript of all proceedings in the case, together with all papers filed in the case. The town legislative body may not take further action in the case until the appeal is heard and determined.
(c) An appeal under this section shall be heard by the circuit court without a jury. Change of venue from the judge may be granted, but change of venue from the county may not be granted.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-1-20
Towns not functioning for ten years; hearing; findings; adoption of ordinance or ordering dissolution
Sec. 20. (a) This section does not apply to a town described by IC 36-5-1-11.5.
(b) A town subject to this chapter may be dissolved if the county election board of the county in which the greatest percentage of population of the town is located conducts a public hearing and finds that the town has not elected town officers or had a functioning town government during the preceding ten (10) years.
(c) The county election board shall certify the board's findings to the county executive, who may adopt an ordinance or (in a county subject to IC 36-2-3.5) issue an order to dissolve the town.
As added by P.L.3-1993, SEC.269.

IC 36-5-1-21
Approvals of proceedings to incorporate town across county

boundaries commenced before July 1, 1999
Sec. 21. Notwithstanding sections 2 and 10.1 of this chapter, as in effect July 1, 1999, proceedings commenced before July 1, 1999, to incorporate a town across county boundaries is only required to have the approval of the county executive of the county that contains all or a major part of the territory sought to be incorporated.
As added by P.L.220-2011, SEC.653.



CHAPTER 1.1. DISSOLUTION OF SMALL TOWNS

IC 36-5-1.1-2
Institution of proceedings
Sec. 2. (a) Proceedings to dissolve a town may be instituted under section 10.5 or 10.6 of this chapter or by filing with the executive of the county containing more than fifty percent (50%) in assessed valuation of the land in the town:
(1) a resolution adopted by the town legislative body requesting dissolution; or
(2) a petition signed by at least twenty-five percent (25%) of the town's voters registered at the last general election.
(b) On receipt of a petition or resolution for dissolution, the county executive shall mark the petition or resolution with the date of filing.
As added by P.L.342-1987, SEC.2. Amended by P.L.5-1989, SEC.110; P.L.4-1991, SEC.143.

IC 36-5-1.1-3
Public hearing; notice
Sec. 3. The county executive shall hold a public hearing on a petition or resolution for dissolution filed under section 2 of this chapter not less than sixty (60) nor more than ninety (90) days after the date of the filing of the petition or resolution. The county executive shall publish notice of the hearing in accordance with IC 5-3-1.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-4
Recommendations of plan commission
Sec. 4. (a) The county executive shall forward one (1) copy of the resolution or petition filed under section 2 of this chapter to the plan commission, if any, having jurisdiction.
(b) The plan commission shall submit their written recommendations for approval or disapproval of dissolution to the county executive at least ten (10) days before the hearing required by section 3 of this chapter.
As added by P.L.342-1987, SEC.2. Amended by P.L.24-1995, SEC.26.
IC 36-5-1.1-5
Parties; remonstrance against dissolution; dismissal of petition
Sec. 5. The recipients of the notice required by section 3 of this chapter are parties to and are entitled to be heard at the public hearing. The petition for dissolution shall be dismissed if at any time during the dissolution proceedings, including an appeal, the county executive or a court hearing an appeal is presented with a verified remonstrance against dissolution, signed by at least twenty-five percent (25%) of the town's voters registered at the last general election. The executive or court may determine the validity of the remonstrance by submitting it to the clerk of the circuit court for the county where the voter resides for verification.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-6
Decision of county executive
Sec. 6. The county executive shall, on the date fixed under section 3 of this chapter, hear and determine the petition or resolution and render a decision on the question of dissolution.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-7
Evidentiary considerations
Sec. 7. At the hearing the county executive shall approve dissolution unless the evidence establishes that:
(1) the petition requesting dissolution has not been signed by at least twenty-five percent (25%) of the voters;
(2) there are enough invalid signatures on the petition requesting dissolution to reduce the number of valid signatures to below twenty-five percent (25%) of the voters;
(3) at least twenty-five percent (25%) of the town's voters have signed a petition under section 5 of this chapter remonstrating against the dissolution; or
(4) the town legislative body has passed a resolution opposing dissolution.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-8
Residents' challenge to sufficiency or validity of petition
Sec. 8. The county executive shall permit the residents of the town to submit evidence challenging the sufficiency or the validity of either:
(1) a petition or resolution for dissolution; or
(2) a petition opposed to dissolution.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-9
Appeal; notice; bond; transcript; change of venue; effective date of dissolution
Sec. 9. (a) A person aggrieved by a decision made by the county

executive under section 6 of this chapter may, within thirty (30) days, appeal that decision or result to the circuit court for the county containing more than fifty percent (50%) in assessed valuation of the land in the town. The appeal is instituted by giving written notice to the clerk of the circuit court and filing with the county executive a bond for five hundred dollars ($500), with surety approved by the county executive. The bond must provide:
(1) that the appeal will be duly prosecuted; and
(2) that the appellants will pay all costs if the appeal is decided against them.
(b) When an appeal is instituted, the county executive shall file with the clerk of the circuit court a transcript of all proceedings in the case, together with all papers filed in the case. The county executive may not take further action in the case until the appeal is heard and determined.
(c) An appeal under this section shall be heard by the circuit court without a jury. Change of venue from the judge may be granted, but change of venue from the county may not be granted. If the court orders the dissolution to take place, the circuit court clerk shall, immediately after the judgment of the court, certify the judgment of the circuit court to:
(1) the clerk of the municipality;
(2) the circuit court clerk of any other county in which the town is located; and
(3) the office of the secretary of state.
(d) Except as provided in subsection (e), the dissolution takes effect sixty (60) days after the order is certified.
(e) A dissolution under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A dissolution under this section that would otherwise take effect during the year preceding the year in which the federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(f) Notwithstanding subsection (e) as that subsection existed on December 31, 2009, a dissolution that took effect January 2, 2010, because of the application of subsection (e), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without any additional action being required.
As added by P.L.342-1987, SEC.2. Amended by P.L.5-1989, SEC.111; P.L.3-1997, SEC.459; P.L.123-2000, SEC.7; P.L.113-2010, SEC.125.

IC 36-5-1.1-10
Dissolution ordinance; effective date; disposition of property; validity of contracts; records
Sec. 10. (a) If the county executive approves dissolution under section 6 of this chapter, the county executive shall adopt:
(1) an ordinance; or
(2) an order in a county having a consolidated city;
dissolving the town. (b) Except as provided in subsection (e), a dissolution takes effect:
(1) at least sixty (60) days after the ordinance or order under subsection (a) is adopted; and
(2) when the county auditor files a copy of the ordinance or order with:
(A) the circuit court clerk of each county in which the town is located; and
(B) the office of the secretary of state.
(c) The property owned by the town after payment of debts and liabilities shall be disposed of by the county executive. Any proceeds remaining shall be deposited in the county general fund. Dissolution of a town does not affect the validity of a contract to which the town is a party.
(d) After dissolution, the books and records of the town become the property of the county executive for safekeeping.
(e) A dissolution under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A dissolution under this section that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(f) Notwithstanding subsection (e) as that subsection existed on December 31, 2009, a dissolution that took effect January 2, 2010, because of the application of subsection (e), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without any additional action being required.
As added by P.L.342-1987, SEC.2. Amended by P.L.5-1989, SEC.112; P.L.10-1992, SEC.29; P.L.3-1997, SEC.460; P.L.123-2000, SEC.8; P.L.113-2010, SEC.126.

IC 36-5-1.1-10.5
Dissolution of town; requisites of resolution; notice; hearing; adoption of ordinance; effective date of dissolution; validity of town contracts
Sec. 10.5. (a) This section applies to the dissolution of an included town.
(b) The town legislative body may adopt a resolution to consider dissolution of the town under this section. The resolution must state the following:
(1) That the town legislative body conduct a public hearing at a stated date, place, and time concerning the dissolution of the town.
(2) That the town legislative body will hear all statements presented in favor of or in opposition to dissolution.
(3) That the town legislative body may adopt an ordinance to dissolve the town at the conclusion of the public hearing.
(c) The town clerk shall publish a notice of the public hearing in accordance with IC 5-3-1.
(d) The town legislative body may continue a public hearing

under this section. If a hearing is continued, the clerk is not required to publish an additional notice under subsection (c).
(e) The town legislative body may adopt an ordinance following the conclusion of the public hearing under subsection (b). The town clerk shall file a copy of the ordinance with:
(1) the circuit court clerk of the county; and
(2) the office of the secretary of state.
(f) Except as provided in subsection (g), the ordinance dissolving the town takes effect:
(1) at least sixty (60) days after adoption; and
(2) when the ordinance is filed under subsection (e).
(g) A dissolution under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A dissolution under this section that would otherwise take effect during the year preceding a year in which the federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(h) When an ordinance dissolving a town becomes effective:
(1) the territory included within the town when the ordinance was adopted becomes a part of the consolidated city;
(2) the books and records of the town become the property of the county executive;
(3) the property owned by the town after payment of debts and liabilities shall be disposed of by the county executive; and
(4) the county executive shall deposit any proceeds remaining after payment of debts and liabilities into the county general fund.
(i) The dissolution of a town under this section does not affect the validity of a contract to which the town is a party.
(j) Notwithstanding subsection (g) as that subsection existed on December 31, 2009, a dissolution that took effect January 2, 2010, because of the application of subsection (g), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without any additional action being required.
As added by P.L.5-1989, SEC.113. Amended by P.L.3-1997, SEC.461; P.L.123-2000, SEC.9; P.L.113-2010, SEC.127.

IC 36-5-1.1-10.6
Included towns; petition; ballot question; filing certification; time of dissolution; year preceding census year; results of dissolution; contracts
Sec. 10.6. (a) This section applies to included towns.
(b) The dissolution of a town under this section may be instituted by filing a petition with the county board of registration. The petition must be signed by at least the number of the registered voters of the town required to place a candidate on the ballot under IC 3-8-6-3. The petition must be filed not later than June 1 of a year in which a general or municipal election will be held.
(c) If a petition meets the criteria set forth in subsection (b), the county board of registration shall certify the public question to the

county election board under IC 3-10-9-3. The county election board shall place the question of dissolution on the ballot provided for voters in the included town at the first general or municipal election following certification. The question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall the town of ________ dissolve?".
(d) If the public question is approved by a majority of the voters voting on the question, the county election board shall file a copy of the certification prepared under IC 3-12-4-9 concerning the public question described by this section with the following:
(1) The circuit court clerk of the county.
(2) The office of the secretary of state.
(e) Except as provided in subsection (f), dissolution occurs:
(1) at least sixty (60) days after certification under IC 3-12-4-9; and
(2) when the certification is filed under subsection (d).
(f) A dissolution under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A dissolution under this section that would otherwise take effect during the year preceding a year in which the federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted.
(g) When a town is dissolved under this section:
(1) the territory included within the town when the ordinance was adopted becomes a part of the consolidated city;
(2) the books and records of the town become the property of the county executive;
(3) the property owned by the town after payment of debts and liabilities shall be disposed of by the county executive; and
(4) the county executive shall deposit any proceeds remaining after payment of debts and liabilities into the county general fund.
(h) The dissolution of a town under this section does not affect the validity of a contract to which the town is a party.
(i) Notwithstanding subsection (f) as that subsection existed on December 31, 2009, a dissolution that took effect January 2, 2010, because of the application of subsection (f), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without any additional action being required.
As added by P.L.4-1991, SEC.144. Amended by P.L.3-1993, SEC.270; P.L.12-1995, SEC.130; P.L.3-1997, SEC.462; P.L.123-2000, SEC.10; P.L.113-2010, SEC.128.

IC 36-5-1.1-11
Limitation
Sec. 11. If a dissolution proceeding under this chapter is unsuccessful, the person seeking dissolution may not attempt a new proceeding under this chapter or IC 36-5-1 for at least one (1) year following the hearing under section 3 or 10.5 of this chapter or the election under section 10.6 of this chapter. As added by P.L.342-1987, SEC.2. Amended by P.L.5-1989, SEC.114; P.L.4-1991, SEC.145.

IC 36-5-1.1-12
Towns not functioning for ten years; hearing; findings; adoption of ordinance or ordering dissolution
Sec. 12. (a) This section does not apply to a town described by IC 36-5-1-11.5.
(b) A town subject to this chapter may be dissolved if the county election board of the county in which the greatest percentage of population of the town is located conducts a public hearing and finds that the town has not elected town officers or had a functioning town government during the preceding ten (10) years.
(c) The county election board shall certify the board's findings to the county executive, who may adopt an ordinance or (in a county having a consolidated city or subject to IC 36-2-3.5) issue an order to dissolve the town.
As added by P.L.3-1993, SEC.271.



CHAPTER 1.2. CHANGE OF NAME OF A SMALL TOWN

IC 36-5-1.2-2
Petition to change name; conditions; bond
Sec. 2. A proceeding to change the name of a town may be instituted under this chapter by filing with the town clerk-treasurer a petition that meets the following conditions:
(1) The petition must be signed by a majority of the registered voters of the town.
(2) The petition must be verified by at least one (1) of the petitioners.
(3) The petition must contain a statement of the proposed new name of the town and the reasons to change the town's name.
(4) The petitioners agree to pay all costs and expenses incurred by the town if the petition is unsuccessful.
(5) The petition must be accompanied by a bond that meets the following conditions:
(A) The bond is payable to the town.
(B) The bond is for costs and expenses incurred under this chapter if the petitioners do not pay the costs and expenses.
(C) The bond is satisfactory to the town legislative body.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-3
Withdrawal from petition
Sec. 3. (a) A petitioner may withdraw from the petition before the town legislative body makes a decision on the petition under section 6 of this chapter.
(b) In determining whether a sufficient number of registered voters have signed the petition, the legislative body may not consider names withdrawn from the petition under this section.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-4
Notice of petition filing and hearing
Sec. 4. If a petition is filed under section 2 of this chapter, the town clerk-treasurer shall give notice under IC 5-3-1 of the following:
(1) The filing of the petition.
(2) The day, time, and place of a hearing on the petition.
As added by P.L.258-1993, SEC.1.
IC 36-5-1.2-5
Hearing to consider petition
Sec. 5. On the day and time set in the notice given under section 4 of this chapter, the town legislative body shall hear and consider the petition.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-6
Adoption of resolution for name change
Sec. 6. If after the hearing held under section 5 of this chapter, the town legislative body decides to change the name of the town as requested by the petition, the legislative body must, by a majority vote, adopt a resolution to change the name of the town.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-7
Appeal of decision; standing
Sec. 7. A person aggrieved by a decision made by the town legislative body under section 6 of this chapter may appeal the decision to the circuit court with jurisdiction in the county in which the town is located.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-8
Appeal of decision; notice and bond
Sec. 8. To begin an appeal under section 7 of this chapter, a person must do the following not more than thirty (30) days after adoption of the resolution by the town legislative body:
(1) Give written notice of the appeal to the legislative body.
(2) File a bond with the town clerk-treasurer that meets the following conditions:
(A) Is in the amount of five hundred dollars ($500).
(B) Has surety on the bond approved by the legislative body.
(C) Provides the following:
(i) The appeal will be duly prosecuted.
(ii) The appellants will pay all costs of the appeal if the appeal is decided against the appellants.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-9
Appeal of decision; clerk of court filings
Sec. 9. If section 8 of this chapter is satisfied, the town clerk-treasurer shall file the following with the clerk of the circuit court:
(1) A transcript of all proceedings in the case.
(2) All papers filed in the case.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-10
Stay of name change Sec. 10. The town legislative body may not take further action in the case until the appeal is heard and determined.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-11
Determination of appeal without jury; change of venue
Sec. 11. (a) The circuit court shall hear an appeal under this chapter without a jury.
(b) Change of venue from the judge may be granted, but change of venue from the county may not be granted.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-12
Certification of resolution not appealed
Sec. 12. If an appeal has not been filed, not later than thirty (30) days after adoption of the resolution by the town legislative body, the town clerk-treasurer shall send a certified copy of the resolution to each of the following:
(1) The clerk of the circuit court of each county in which the town is located.
(2) The plan commission having jurisdiction, if any.
(3) The office of the secretary of state.
As added by P.L.258-1993, SEC.1. Amended by P.L.24-1995, SEC.27; P.L.3-1997, SEC.463; P.L.123-2000, SEC.11.

IC 36-5-1.2-13
Effective date of name change
Sec. 13. A change of the town's name takes effect thirty (30) days after the later of the following:
(1) Adoption of the resolution by the town legislative body under section 6 of this chapter.
(2) Any appeals under this chapter are determined.
As added by P.L.258-1993, SEC.1.



CHAPTER 2. TOWN LEGISLATIVE BODY AND EXECUTIVE

IC 36-5-2-1
Application of chapter
Sec. 1. This chapter applies to all towns.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-2-2
Town council; president
Sec. 2. The town council elected under IC 3-10-6 or IC 3-10-7 is the town legislative body. The president of the town council selected under section 7 of this chapter is the town executive.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.5-1986, SEC.55; P.L.8-1989, SEC.97.

IC 36-5-2-3
Term of office of members
Sec. 3. (a) Except as provided in subsection (b), (c), (d), (e), or (f), the term of office of a member of the legislative body is four (4) years, beginning at noon January 1 after the member's election and continuing until the member's successor is elected and qualified.
(b) The term of office of a member of the legislative body appointed to fill a vacancy resulting from an increase in the number of town legislative body members under section 4.2 of this chapter:
(1) begins when the ordinance increasing the number of legislative body members takes effect, or when the member is appointed under IC 3-13-9-4, if the appointment is made after the ordinance takes effect; and
(2) continues until noon January 1 following the next municipal election scheduled under IC 3-10-6-5 or IC 3-10-7-6 and until the member's successor is elected and qualified.
(c) The term of office of a member of the legislative body elected under IC 36-5-1-10.1 following the incorporation of the town:
(1) begins at noon November 30 following the election; and
(2) continues until noon January 1 following the next municipal election scheduled under IC 3-10-6-5 or IC 3-10-7-6 and until the member's successor is elected and qualified.
(d) The term of office of a member of the legislative body subject

to IC 3-10-6-2.5(d)(1) is three (3) years, beginning at noon January 1 after the member's election and continuing until the member's successor is elected and qualified.
(e) The term of office of a member of a legislative body subject to an ordinance described by IC 3-10-6-2.6 is one (1) year, beginning at noon January 1 after the member's election and continuing until the member's successor is elected and qualified.
(f) The term of office of a member of a legislative body subject to an ordinance described by IC 3-10-7-2.7 is:
(1) three (3) years if the member is elected at the next municipal election not conducted in a general election year; and
(2) four (4) years for the successors of a member of a legislative body described in subdivision (1);
beginning noon January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.3-1993, SEC.272; P.L.4-1996, SEC.103.

IC 36-5-2-4
Repealed
(Repealed by Acts 1980, P.L.2, SEC.20.)

IC 36-5-2-4.1
Town legislative body districts; standards; crossing precinct boundaries; appeal; when division to be made; towns of less than 3,500 abolishing districts; ordinances
Sec. 4.1. (a) The legislative body may, by ordinance, divide the town into districts for the purpose of conducting elections of town officers.
(b) A town legislative body district must comply with the following standards:
(1) The district must be composed of contiguous territory, except for territory that is not contiguous to any other part of the town.
(2) The district must be reasonably compact.
(3) The district must contain, as nearly as is possible, equal population.
(4) The district may not cross a census block boundary except when following a precinct boundary line or unless the ordinance specifies that the census block has no population and is not likely to ever have population.
(5) The district may not cross precinct lines, except as provided in subsection (c).
(c) The boundary of a town legislative body district established under subsection (a) may cross a precinct boundary line if:
(1) the legislative body provides by ordinance under section 5 of this chapter that all legislative body members are to be elected at large by the voters of the whole town; or
(2) the district would not otherwise contain, as nearly as is possible, equal population. (d) If any territory in the town is not included in one (1) of the districts established under this section, the territory is included in the district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to that territory.
(e) If any territory in the town is included in more than one (1) of the districts established under this section, the territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the ordinance adopted under this section;
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
(f) The ordinance may be appealed in the manner prescribed by IC 34-13-6. If the town is located in two (2) or more counties, the appeal may be filed in the circuit or superior court of any of those counties.
(g) This subsection does not apply to a town with an ordinance described by subsection (h). The division permitted by subsection (a) shall be made:
(1) during the second year after a year in which a federal decennial census is conducted, subject to IC 3-11-1.5-32; and
(2) when required to assign annexed territory to a municipal legislative body district.
The division may also be made in any other year.
(h) This subsection applies to a town having a population of less than three thousand five hundred (3,500). The town legislative body may adopt an ordinance providing that:
(1) town legislative body districts are abolished; and
(2) all members of the legislative body are elected at large.
(i) An ordinance described by subsection (h):
(1) may not be adopted or repealed during a year in which a municipal election is scheduled to be conducted in the town under IC 3-10-6 or IC 3-10-7; and
(2) is effective upon passage.
(j) A copy of the ordinance establishing districts under this section must be filed with the circuit court clerk of the county that contains the greatest population of the town not later than thirty (30) days after the ordinance is adopted.
As added by Acts 1980, P.L.2, SEC.17. Amended by P.L.13-1988, SEC.20; P.L.5-1989, SEC.115; P.L.7-1990, SEC.62; P.L.4-1991, SEC.146; P.L.3-1993, SEC.273; P.L.2-1995, SEC.130; P.L.3-1997, SEC.464; P.L.1-1998, SEC.205; P.L.230-2005, SEC.88.

IC 36-5-2-4.2
Change in number of members in legislative body; resolution; implementation
Sec. 4.2. (a) This section applies to the alteration of the number of members of a legislative body. (b) The legislative body may adopt a resolution to submit a public question on the number of legislative body members to the voters of the town. The resolution must state the following:
(1) The proposed number of legislative body members, which must be at least three (3) and not more than seven (7).
(2) The date of the general, municipal, or special election at which the public question will appear on the ballot.
(3) That the following question will be placed on the ballot in the form provided by IC 3-10-9-4:
"Shall the number of town council members be increased (or decreased, if applicable) from ___________ (insert the current number of members provided for) to _________ (insert the number of members proposed in the resolution)?".
(c) IC 3 applies to an election conducted under subsection (b). If the county election board will conduct the election at which the public question will be submitted, the question must be certified to the board under IC 3-10-9-3.
(d) If a majority of the votes cast on the question under subsection (b) are in the negative, the legislative body may not adopt a resolution under subsection (b) for at least one (1) year following the date the prior resolution was adopted.
(e) If a majority of votes cast on the question under subsection (b) are in the affirmative, the legislative body shall adopt an ordinance at its next regular meeting following the election altering the number of legislative body members to the number specified in the public question. The legislative body may also alter existing districts and establish new districts in the manner prescribed by IC 36-5-1-10.1. An ordinance adopted under this subsection becomes effective January 1 following its adoption.
(f) If the number of legislative body members is increased, the legislative body shall fill any resulting vacancy under IC 3-13-9-4. The legislative body may fill the vacancy before the ordinance described in subsection (e) takes effect. However, a town legislative body member appointed under this subsection does not assume office until the beginning of the term specified in section 3 of this chapter.
As added by P.L.11-1988, SEC.12. Amended by P.L.8-1989, SEC.98; P.L.1-1990, SEC.359; P.L.3-1993, SEC.274.

IC 36-5-2-4.5
Adoption of ordinances; elections
Sec. 4.5. (a) This section applies to a town if both of the following apply:
(1) The town has a population of more than ten thousand (10,000).
(2) The town legislative body adopts an ordinance adopting the provisions of this section. A town may not adopt an ordinance under this section during a year in which municipal elections are held under IC 3-10-6-5.
(b) A town legislative body has the following members:
(1) Five (5) members, each elected by the voters of a district.

The districts are established by ordinance by the town legislative body as provided in this chapter.
(2) Two (2) members elected at large by all the voters of the town.
(c) An ordinance adopted under this section must provide for the following:
(1) Four (4) members of the legislative body are elected during a year that municipal elections are held under IC 3-10-6-5.
(2) Three (3) members of the legislative body are elected either:
(A) during the year before the year described in subdivision (1); or
(B) during the year after the year described in subdivision (1).
The year for elections under this subdivision must be chosen so that during the elections held for the town legislative body under subdivision (4), a member of the town legislative body does not serve a term of more than four (4) years.
(3) The members of the legislative body elected at large may not be elected at the same time.
(4) At the first two (2) elections after the ordinance is adopted, members are elected to serve the following terms:
(A) Two (2) members elected under subdivision (1) are elected to a four (4) year term and two (2) members elected under subdivision (1) are elected to a three (3) year term.
(B) Two (2) members elected under subdivision (2) are elected to a four (4) year term and one (1) member elected under subdivision (2) is elected to a three (3) year term.
The ordinance must provide a random procedure to determine which members serve four (4) year terms and which members serve three (3) year terms.
(5) A member of the town council elected after the elections described in subdivision (4) serves a term of four (4) years.
(6) The term of office of a member begins at noon January 1 after the member's election.
(d) An ordinance adopted under this section may provide that before the first election after adoption of the ordinance, members of the town legislative body added to the legislative body by the ordinance may be appointed to the legislative body by a vote of the current members of the legislative body.
(e) After the first two (2) elections held as described in subsection (c)(4), the town legislative body may adopt an ordinance to do the following:
(1) Divide the town into seven (7) districts.
(2) Provide that the members elected at large are each elected from a district.
An ordinance adopted under this subsection must comply with this chapter in establishing the districts and provide details to provide a transition from electing two (2) members at large to electing all members from districts.
(f) Subject to this section, members of the town legislative body

are elected as provided in IC 3-10-6-4.5.
As added by P.L.38-1999, SEC.72. Amended by P.L.14-2000, SEC.81.

IC 36-5-2-5
Representation by district, at large, or both
Sec. 5. (a) The legislative body has:
(1) one (1) member for each district established under:
(A) IC 36-5-1-10.1; or
(B) section 4.1 or 4.2 of this chapter; or
(2) the number of members provided for when the town adopted an ordinance under section 4.1 of this chapter abolishing town legislative body districts.
(b) The legislative body shall provide by ordinance that its members:
(1) are to be elected by the voters of the district in which they reside;
(2) are to be elected at large by the voters of the whole town; or
(3) are to be elected both by districts and at-large.
(c) If a town legislative body adopts an ordinance under this section providing that its members are to be elected both by districts and at-large, the ordinance must:
(1) specify which seats on the legislative body are elected by the voters of a district and which are elected by the voters of the whole town; and
(2) provide that the ordinance is effective on January 1 following its adoption.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1982, P.L.33, SEC.27; P.L.11-1988, SEC.13; P.L.7-1990, SEC.63.

IC 36-5-2-6
Residency requirement
Sec. 6. (a) A member of the legislative body must reside within:
(1) the town as provided in Article 6, Section 6 of the Constitution of the State of Indiana; and
(2) the district from which the member was elected, if applicable.
(b) A member of the legislative body who is elected by the voters of a district forfeits office if the member ceases to be a resident of the district.
(c) A member of the legislative body who is elected by the voters of the entire town but is elected or selected as a candidate from a district forfeits office if the member ceases to be a resident of the district.
(d) An at-large member of the legislative body forfeits office if the member ceases to be a resident of the town.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.3-1987, SEC.561; P.L.3-1993, SEC.275.

IC 36-5-2-6.5 Circumstances creating a vacancy on the town council
Sec. 6.5. A vacancy on the legislative body is created whenever any of the following circumstances occur:
(1) A member resigns.
(2) A member dies.
(3) A member ceases to be a resident of the town or district as set forth in section 6 of this chapter.
As added by P.L.174-2002, SEC.5.

IC 36-5-2-7
President of legislative body; selection; term
Sec. 7. The legislative body shall select one (1) of its members to be its president for a definite term, which may not exceed his term of office as a member of the legislative body.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-2-8
Town clerk-treasurer as clerk; ex officio member for casting tie breaking vote
Sec. 8. (a) The town clerk-treasurer is the clerk of the legislative body.
(b) The clerk-treasurer is an ex officio member for the purpose of casting the deciding vote to break a tie.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.34-1999, SEC.3.

IC 36-5-2-9
Powers of legislative body
Sec. 9. The legislative body may:
(1) adopt ordinances and resolutions for the performance of functions of the town;
(2) purchase, hold, and convey any interest in property, for the use of the town; and
(3) adopt and use a common seal.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-2-9.2
Quorum
Sec. 9.2. A majority of all the elected members of the legislative body constitutes a quorum.
As added by Acts 1980, P.L.73, SEC.14.

IC 36-5-2-9.4
Majority vote; two-thirds vote
Sec. 9.4. (a) A requirement that an ordinance, resolution, or other action of the legislative body be passed by a majority vote means at least a majority vote of all the elected members.
(b) A requirement that an ordinance, resolution, or other action of the legislative body be passed by a two-thirds (2/3) vote means at least a two-thirds (2/3) vote of all the elected members. As added by Acts 1980, P.L.73, SEC.15.

IC 36-5-2-9.6
Majority vote to pass ordinance
Sec. 9.6. A majority vote of the legislative body is required to pass an ordinance, unless a greater vote is required by statute.
As added by Acts 1980, P.L.73, SEC.16.

IC 36-5-2-9.8
Two-thirds vote with unanimous consent of members present
Sec. 9.8. (a) A two-thirds (2/3) vote of all the elected members, after unanimous consent of the members present to consider the ordinance, is required to pass an ordinance of the legislative body on the same day or at the same meeting at which it is introduced.
(b) Subsection (a) does not apply to the following:
(1) A zoning ordinance or amendment to a zoning ordinance adopted under IC 36-7.
(2) An ordinance to increase the number of town legislative body members adopted under section 4.2 of this chapter, unless the ordinance also establishes new legislative body districts.
As added by Acts 1980, P.L.73, SEC.17. Amended by Acts 1982, P.L.33, SEC.28; P.L.335-1985, SEC.37; P.L.3-1993, SEC.276.

IC 36-5-2-10
Ordinance, order, or resolution adoption; requirements
Sec. 10. (a) An ordinance, order, or resolution passed by the legislative body is considered adopted when it is signed by the executive. If required by statute, an adopted ordinance, order, or resolution must be promulgated or published before it takes effect.
(b) An ordinance prescribing a penalty for a violation must, before it takes effect, be published in the manner prescribed by IC 5-3-1, unless:
(1) it is published under IC 36-1-5; or
(2) it declares an emergency requiring its immediate effectiveness and is posted in:
(A) one (1) public place in each district in the town; or
(B) a number of public places in the town equal to the number of town legislative body members, if the town has abolished legislative body districts under section 4.1 of this chapter.
(c) This section (other than subsection (e)) does not apply to a zoning ordinance or amendment to a zoning ordinance, or a resolution approving a comprehensive plan, that is adopted under IC 36-7.
(d) An ordinance increasing a building permit fee on new development must:
(1) be published:
(A) one (1) time in accordance with IC 5-3-1; and
(B) not later than thirty (30) days after the ordinance is adopted by the legislative body in accordance with IC 5-3-1;

and
(2) delay the implementation of the fee increase for ninety (90) days after the date the ordinance is published under subdivision (1).
(e) Subject to subsection (i), the legislative body shall:
(1) subject to subsection (f), give written notice to the department of environmental management not later than sixty (60) days before amendment or repeal of an environmental restrictive ordinance; and
(2) give written notice to the department of environmental management not later than thirty (30) days after passage, amendment, or repeal of an environmental restrictive ordinance.
(f) Upon written request by the legislative body, the department of environmental management may waive the notice requirement of subsection (e)(1).
(g) An environmental restrictive ordinance passed or amended after 2009 by the legislative body must state the notice requirements of subsection (e).
(h) The failure of an environmental restrictive ordinance to comply with subsection (g) does not void the ordinance.
(i) The notice requirements of subsection (e) apply only if the municipal corporation received under IC 13-25-5-8.5(f) written notice that the department is relying on the environmental restrictive ordinance referred to in subsection (e) as part of a risk based remediation proposal:
(1) approved by the department; and
(2) conducted under IC 13-22, IC 13-23, IC 13-24, IC 13-25-4, or IC 13-25-5.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1980, P.L.73, SEC.18; P.L.335-1985, SEC.38; P.L.7-1990, SEC.64; P.L.100-2003, SEC.3; P.L.78-2009, SEC.26; P.L.159-2011, SEC.47.

IC 36-5-2-10.2
Recording of adopted ordinance; presumptive evidence
Sec. 10.2. Within a reasonable time after an ordinance of the legislative body is adopted, the clerk-treasurer shall record it in a book kept for that purpose. The record must include:
(1) the signature of the executive;
(2) the attestation of the clerk-treasurer; and
(3) the date of each recorded item.
The record or a certified copy of it constitutes presumptive evidence of the adoption of the ordinance.
As added by Acts 1980, P.L.73, SEC.19.

IC 36-5-2-11
Bond issuance, purpose, payments, and procedure; short term loans
Sec. 11. (a) The legislative body may issue bonds for the purpose of procuring money to be used in the exercise of the powers of the town and for the payment of town debts. However, a town may not

issue bonds to procure money to pay current expenses.
(b) Bonds issued under this section are payable in the amounts and at the times determined by the legislative body.
(c) Bonds issued under this section are subject to the provisions of IC 5-1 and IC 6-1.1-20 relating to the following:
(1) The filing of a petition requesting the issuance of bonds and giving notice of the petition.
(2) The giving of notice of a hearing on the appropriation of the proceeds of bonds.
(3) The right of taxpayers to appear and be heard on the proposed appropriation.
(4) The approval of the appropriation by the department of local government finance.
(5) The right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a).
(6) The sale of bonds at public sale for not less than their par value.
(d) The legislative body may, by ordinance, make loans of money for not more than five (5) years and issue notes for the purpose of refunding those loans. The loans may be made only for the purpose of procuring money to be used in the exercise of the powers of the town, and the total amount of outstanding loans under this subsection may not exceed five percent (5%) of the town's total tax levy in the current year (excluding amounts levied to pay debt service and lease rentals). Loans under this subsection shall be made as follows:
(1) The ordinance authorizing the loans must pledge to their payment a sufficient amount of tax revenues over the ensuing five (5) years to provide for refunding the loans.
(2) The loans must be evidenced by notes of the town in terms designating the nature of the consideration, the time and place payable, and the revenues out of which they will be payable.
(3) The interest accruing on the notes to the date of maturity may be added to and included in their face value or be made payable periodically, as provided in the ordinance.
Notes issued under this subsection are not bonded indebtedness for purposes of IC 6-1.1-18.5.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.37-1988, SEC.24; P.L.90-2002, SEC.471; P.L.219-2007, SEC.116; P.L.146-2008, SEC.708.

IC 36-5-2-12
Loans and notes; procedures; actions to contest validity
Sec. 12. (a) The legislative body may, by ordinance, make loans and issue notes for the purpose of refunding those loans in anticipation of revenues of the town that are anticipated to be levied and collected during the term of the loans. The term of a loan made

under this subsection may not be more than five (5) years. Loans under this section shall be made in the same manner as loans made under section 11(b) and 11(c) of this chapter, except that:
(1) the ordinance authorizing the loans must appropriate and pledge to the payment of the loans a sufficient amount of the revenues in anticipation of which the loans are issued and out of which the loans are payable; and
(2) the loans must be evidenced by time warrants of the town in terms designating the nature of the consideration, the time and place payable, and the revenues in anticipation of which the loans are issued and out of which the loans are payable.
(b) An action to contest the validity of a loan made under this section must be brought within fifteen (15) days from the day on which the ordinance is adopted.
As added by P.L.35-1990, SEC.45. Amended by P.L.40-1996, SEC.11.

IC 36-5-2-13
Removal of town employee
Sec. 13. The town executive must have the approval of a majority of the town council before the executive may discharge, reduce in grade under IC 36-8-3-4, or remove a town employee.
As added by P.L.34-1999, SEC.4.



CHAPTER 3. TOWN BUDGET PROCEDURES AND COMPENSATION OF OFFICERS AND EMPLOYEES

IC 36-5-3-2
Compensation for officers and employees
Sec. 2. (a) As used in this section, "compensation" means the total of all money paid to an elected town officer for performing duties as a town officer, regardless of the source of funds from which the money is paid.
(b) The town legislative body shall, by ordinance, fix the compensation of its own members, the town clerk-treasurer, and the town marshal. The legislative body shall provide reasonable compensation for other town officers and employees.
(c) The compensation of an elected town officer may not be changed in the year for which it is fixed, nor may it be reduced below the amount fixed for the previous year.
(d) The legislative body may provide that town officers and employees receive additional compensation for services that:
(1) are performed for the town;
(2) are not governmental in nature; and
(3) are connected with the operation of a municipally owned utility or function.
Subject to the approval of the legislative body, the administrative agency operating the utility or function shall fix the amount of the additional compensation, which shall be paid from the revenues of the utility or function.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1981, P.L.17, SEC.26; P.L.351-1983, SEC.1; P.L.15-1993, SEC.4.

IC 36-5-3-3
Formulation of budget estimate
Sec. 3. Before the publication of notice of budget estimates required by IC 6-1.1-17-3, each town shall formulate a budget estimate for the ensuing budget year in the following manner, unless it provides by ordinance for a different manner:
(1) Each department head shall prepare for his department an estimate of the amount of money required for the ensuing budget year, stating in detail each category and item of expenditure he anticipates.
(2) The town fiscal officer shall prepare an itemized estimate of revenues available for the ensuing budget year, and shall prepare an itemized estimate of expenditures for other purposes above the money proposed to be used by the departments.
(3) The town executive shall meet with the department heads

and the fiscal officer to review and revise their various estimates.
(4) After the executive's review and revision, the fiscal officer shall prepare for the executive a report of the estimated department budgets, miscellaneous expenses, and revenues necessary or available to finance the estimates.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-3-4
Report of budget estimates; ordinances fixing tax rate and appropriations
Sec. 4. The town fiscal officer shall present the report of budget estimates to the town legislative body under IC 6-1.1-17. After reviewing the report, the legislative body shall prepare an ordinance fixing the rate of taxation for the ensuing budget year and an ordinance making appropriations for the estimated department budgets and other town purposes during the ensuing budget year. The legislative body, in the appropriation ordinance, may change any estimated item from the figure submitted in the report of the fiscal officer. The legislative body shall promptly act on the appropriation ordinance.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-3-5
Additional appropriations; decrease; ordinances
Sec. 5. After the passage of the appropriation ordinance, the town legislative body may make further or additional appropriations by ordinance, unless their result is to increase the tax levy set under IC 6-1.1-17. The legislative body may, by ordinance, decrease any appropriation set by ordinance.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1980, P.L.73, SEC.20.

IC 36-5-3-6
Waiver of compensation
Sec. 6. (a) As used in this section, "compensation" means the total of all money paid to an elected town officer for performing duties as a town officer, regardless of the source of funds from which the money is paid. The term includes all employee benefits paid to a town officer, including life insurance, health insurance, disability insurance, retirement benefits, and pension benefits.
(b) A town officer may waive the officer's compensation for any year by filing a notice that satisfies the following:
(1) The notice is in writing.
(2) The notice states in substance all of the following:
(A) The position held by the town officer.
(B) The calendar year covered by the notice.
(C) That the town officer waives compensation under this section.
(D) That the town officer understands that the notice is

irrevocable beginning January 1 of the year covered by the notice.
(3) The notice is signed by the town officer who wants to waive compensation.
(c) A town officer who wants to waive compensation under this section must file the notice with the town clerk-treasurer before January 1 of the year covered by the notice.
(d) A notice filed under this section is irrevocable beginning January 1 of the year covered by the notice.
(e) A town officer who files a notice under this section:
(1) is not entitled to compensation for duties performed in the year covered by the notice; and
(2) may not be paid compensation for duties performed in the year covered by the notice.
As added by P.L.67-2001, SEC.1.



CHAPTER 4. MISCELLANEOUS TOWN FISCAL AND ADMINISTRATIVE PROVISIONS

IC 36-5-4-2
Appropriations by ordinance
Sec. 2. Unless a statute provides otherwise, town monies may be disbursed only after an appropriation made by ordinance of the town legislative body and recorded in a book kept for that purpose by the legislative body. Each appropriation must be made from the fund against which the expenses arose.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-4-3
Issuance of warrants
Sec. 3. (a) The town legislative body or a board of the town may order the issuance of warrants for payment of money by the town only at a meeting of the legislative body or board.
(b) A town officer who violates this section forfeits his office.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-4-4
Claims against town; allowance; violation
Sec. 4. (a) Except as provided in section 12 of this chapter, the town legislative body or a board of the town may allow a claim:
(1) only at a meeting of the legislative body or board; and
(2) only if the claim was filed in the manner prescribed by IC 5-11-10-2 at least five (5) days before the meeting.
(b) A town officer who violates this section forfeits his office.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.32-1992, SEC.5.

IC 36-5-4-5
Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)

IC 36-5-4-6
Claim defined; issuance of warrant for payment
Sec. 6. (a) As used in this section, "claim" means a bill or an invoice submitted for goods or services.
(b) Except as provided in section 12 of this chapter, a warrant for payment of a claim against a town may be issued only if the claim is:
(1) supported by a fully itemized invoice or bill under IC 5-11-10-1.6;
(2) filed with the town fiscal officer; (3) certified by the fiscal officer before payment that each invoice is true and correct; and
(4) allowed by the town legislative body or by the board of the town having jurisdiction over allowance of the payment of the claim.
(c) The certification by the fiscal officer under subsection (b)(3) must be on a form prescribed by the state board of accounts.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.32-1992, SEC.6; P.L.71-1995, SEC.5; P.L.69-1995, SEC.10.

IC 36-5-4-7
Vacation leave; compensation
Sec. 7. One (1) to three (3) days before the vacation leave period of a town officer or employee begins, the town may pay him the amount of compensation he will earn while he is on vacation leave.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-4-8
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 36-5-4-9
Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)

IC 36-5-4-10
Delivery of records and property by town officer to successor
Sec. 10. Each town officer shall deliver town records and property in his custody to his successor in office when that successor qualifies.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-4-11
Licenses issued by town; revocation or suspension
Sec. 11. The town executive may revoke or suspend any license issued by the town if the person holding the license has violated the terms or conditions of the license or of the law under which it was issued.
As added by Acts 1981, P.L.11, SEC.165.

IC 36-5-4-12
Preapproved payments of claims
Sec. 12. (a) The legislative body of a town may adopt an ordinance allowing money to be disbursed under this section for lawful town purposes.
(b) Notwithstanding IC 5-11-10, with the prior written approval of the board having jurisdiction over allowance of the claim, a town fiscal officer may make claim payments in advance of a board allowance for the following types of expenses if the town legislative body has adopted an ordinance under subsection (a): (1) Property or services purchased or leased from:
(A) the United States government; or
(B) an agency or a political subdivision of the United States government.
(2) License fees or permit fees.
(3) Insurance premiums.
(4) Utility payments or utility connection charges.
(5) Federal grant programs if:
(A) advance funding is not prohibited; and
(B) the contracting party provides sufficient security for the amount advanced.
(6) Grants of state funds authorized by statute.
(7) Maintenance agreements or service agreements.
(8) Lease agreements or rental agreements.
(9) Principal and interest payments on bonds.
(10) Payroll.
(11) State, federal, or county taxes.
(12) Expenses that must be paid because of emergency circumstances.
(13) Expenses described in an ordinance.
(c) Each payment of expenses under this section must be supported by a fully itemized invoice or bill and certification by the fiscal officer.
(d) The town legislative body or the board having jurisdiction over the allowance of the claim shall review and allow the claim at the body's or board's next regular or special meeting following the preapproved payment of the expense.
As added by P.L.32-1992, SEC.7. Amended by P.L.69-1995, SEC.11.

IC 36-5-4-13
Transfer between funds
Sec. 13. (a) Except as provided in subsection (c), this subsection applies to a town with a population of five hundred (500) or less. Notwithstanding the provisions of any other statute, a town may transfer money from any town fund to another town fund after the passage of an ordinance or a resolution by the town legislative body specifying the:
(1) amount of the transfer;
(2) funds involved;
(3) date of the transfer; and
(4) general purpose of the transfer.
(b) Except as provided in subsection (c), this subsection applies to a town having a population of more than five hundred (500) but less than two thousand (2,000). Notwithstanding IC 8-14-1 and IC 8-14-2, a town may transfer money distributed to the town from:
(1) the motor vehicle highway account under IC 8-14-1;
(2) the local road and street account under IC 8-14-2; or
(3) the:
(A) motor vehicle highway account under IC 8-14-1; and
(B) local road and street account under IC 8-14-2; to any other town fund after the passage of an ordinance or a resolution by the town legislative body that specifies the amount of the transfer, the funds involved, the date of the transfer, and the general purpose of the transfer. However, the total amount of all money transferred by a town under this subsection may not exceed forty thousand dollars ($40,000).
(c) A:
(1) municipality located in a county having a population of more than fifteen thousand (15,000) but less than fifteen thousand five hundred (15,500); and
(2) town:
(A) located in a county having a population of more than thirty-seven thousand one hundred twenty-five (37,125) but less than thirty-seven thousand five hundred (37,500); and
(B) having a population of less than one thousand (1,000);
may not transfer money under this section to or from a food and beverage tax receipts fund established under IC 6-9.
As added by P.L.17-1995, SEC.21. Amended by P.L.233-1996, SEC.1; P.L.170-2002, SEC.146; P.L.119-2012, SEC.192.

IC 36-5-4-14
Filing copies of agency financial records
Sec. 14. Each town agency, board, commission, district, or other town entity shall file one (1) copy of that agency's, board's, commission's, district's, or entity's financial records with the town fiscal officer.
As added by P.L.98-2000, SEC.23.



CHAPTER 5. TOWN MANAGER

IC 36-5-5-2
Employment; compensation; tenure
Sec. 2. The town legislative body may employ a town manager to be the administrative head of the town government and may fix his compensation and terms of employment. The manager may be employed to serve:
(1) at the pleasure of the legislative body; or
(2) for a definite tenure not to exceed the longest remaining term in office of a member of the legislative body, in which case he may be dismissed only for cause.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-3
Legislative body members barred
Sec. 3. The town legislative body may not employ one of its members as the manager.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1980, P.L.73, SEC.22.

IC 36-5-5-4
Joint employment
Sec. 4. The legislative bodies of two (2) or more towns may employ the same person as the manager of their respective towns.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-5
Performance bond
Sec. 5. The manager must, in the manner prescribed by IC 5-4-1, execute a bond for the faithful performance of his duties.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1981, P.L.47, SEC.23.

IC 36-5-5-6
Acting manager
Sec. 6. The town legislative body may appoint a qualified person to perform the duties of the manager whenever he is absent or unable to perform his duties.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-7
Bonds, notes, or warrants; prohibition
Sec. 7. The town legislative body may not authorize the manager

to issue or execute bonds, notes, or warrants of the town.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-8
Duties
Sec. 8. The manager, under the direction of the town legislative body, is responsible for the administrative duties of the legislative body. Unless a written order or ordinance of the legislative body provides otherwise, the manager:
(1) shall attend the meetings of the legislative body and recommend actions he considers advisable;
(2) shall hire town employees according to the pay schedules and standards fixed by the legislative body or by statute;
(3) shall suspend, discharge, remove, or transfer town employees, if necessary for the welfare of the town;
(4) may delegate any of his powers to an employee responsible to him;
(5) shall administer and enforce all ordinances, orders, and resolutions of the legislative body;
(6) shall see that all statutes that are required to be administered by the legislative body or a town officer subject to the control of the legislative body are faithfully administered;
(7) shall prepare budget estimates and submit them to the legislative body when required;
(8) shall execute contracts on behalf of the town for materials, supplies, services, or improvements, after the completion of the appropriations, notice, and competitive bidding required by statute; and
(9) may receive service of summons on behalf of the town.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-9
Police disciplinary body membership barred
Sec. 9. The manager may not serve as a member of any body that hears disciplinary charges against:
(1) the town marshal; or
(2) a member of the town police department.
As added by P.L.343-1987, SEC.1.



CHAPTER 6. TOWN CLERK-TREASURER

IC 36-5-6-2
Clerk and fiscal officer
Sec. 2. The clerk-treasurer elected under this chapter is both the town clerk and the town fiscal officer.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-6-3
Residency; term of office
Sec. 3. (a) The clerk-treasurer must reside within the town as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The clerk-treasurer forfeits office if the clerk-treasurer ceases to be a resident of the town.
(b) Except as provided in subsection (c) or (d), the term of office of the clerk-treasurer is four (4) years, beginning at noon January 1 after election and continuing until a successor is elected and qualified.
(c) The term of office of a clerk-treasurer elected under IC 36-5-1-10.1 following the incorporation of the town:
(1) begins at noon November 30 following the election; and
(2) continues until noon January 1 following the next municipal election scheduled under IC 3-10-6-5 or IC 3-10-7-6 and until the clerk-treasurer's successor is elected and qualified.
(d) The term of office of a clerk-treasurer subject to an ordinance described by IC 3-10-6-2.6 is:
(1) one (1) year if the clerk-treasurer is elected at the next municipal election not conducted in a general election year; and
(2) four (4) years for the successors of the clerk-treasurer described in subdivision (1);
beginning at noon January 1 after the clerk-treasurer's election and continuing until the clerk-treasurer's successor is elected and qualified.
(e) The term of office of a clerk-treasurer subject to an ordinance described by IC 3-10-7-2.7 is:
(1) three (3) years if the clerk-treasurer is elected at the next municipal election not conducted in a general election year; and
(2) four (4) years for the successors of the clerk-treasurer described in subdivision (1);
beginning noon January 1 after the clerk-treasurer's election and continuing until the clerk-treasurer's successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.3-1987, SEC.562; P.L.3-1993, SEC.277; P.L.4-1996, SEC.104.
IC 36-5-6-4
Election
Sec. 4. The clerk-treasurer shall be elected under IC 3-10-6 or IC 3-10-7 by the voters of the whole town.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.5-1986, SEC.56.

IC 36-5-6-5
Oaths, depositions, and acknowledgments
Sec. 5. The clerk-treasurer may administer oaths, take depositions, and take acknowledgments of instruments required by statute to be acknowledged.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-6-5.1
Office space provided
Sec. 5.1. If office space exists in a building owned or leased by the town, the legislative body shall provide suitable office space for the:
(1) clerk-treasurer; and
(2) staff and records of the clerk-treasurer.
As added by P.L.69-1995, SEC.12.

IC 36-5-6-6
Powers and duties
Sec. 6. (a) The clerk-treasurer shall do the following:
(1) Receive and care for all town money and pay the money out only on order of the town legislative body.
(2) Keep accounts showing when and from what sources the clerk-treasurer has received town money and when and to whom the clerk-treasurer has paid out town money.
(3) Prescribe payroll and account forms for all town offices.
(4) Prescribe the manner in which creditors, officers, and employees shall be paid.
(5) Manage the finances and accounts of the town and make investments of town money.
(6) Prepare for the legislative body the budget estimates of miscellaneous revenue, financial statements, and the proposed tax rate.
(7) Maintain custody of the town seal and the records of the legislative body.
(8) Issue all licenses authorized by statute and collect the fees fixed by ordinance.
(9) Serve as clerk of the legislative body by attending its meetings and recording its proceedings.
(10) Administer oaths, take depositions, and take acknowledgment of instruments that are required by statute to be acknowledged, without charging a fee.
(11) Serve as clerk of the town court under IC 33-35-3-2, if the judge of the court does not serve as clerk of the court or appoint

a clerk of the court under IC 33-35-3-1.
(12) Perform all other duties prescribed by statute.
(b) A clerk-treasurer is not liable, in an individual capacity, for any act or omission occurring in connection with the performance of the requirements set forth in subsection (a), unless the act or omission constitutes gross negligence or an intentional disregard of the requirements.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1981, P.L.17, SEC.27; P.L.189-1988, SEC.5; P.L.10-1997, SEC.33; P.L.33-1998, SEC.11; P.L.98-2004, SEC.162.

IC 36-5-6-7
Deputies and employees
Sec. 7. (a) The clerk-treasurer shall appoint the number of deputies and employees needed for the effective operation of the office, with the approval of the town legislative body. The clerk-treasurer's deputies and employees serve at the clerk-treasurer's pleasure.
(b) If a town owns a utility and the clerk-treasurer is directly responsible for the billing and collection of that utility's rates and charges, the clerk-treasurer shall appoint those employees who are also responsible for that billing and collection. These employees serve at the clerk-treasurer's pleasure.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.189-1988, SEC.6.

IC 36-5-6-8
Employment of attorneys or legal research assistants
Sec. 8. (a) A clerk-treasurer may hire or contract with competent attorneys or legal research assistants on terms the clerk-treasurer considers appropriate.
(b) Appropriations for the salaries of attorneys and legal research assistants employed under this section shall be approved in the annual budget.
(c) Appropriations for the salaries of attorneys and legal research assistants employed under this section shall be approved in the annual budget and must be allocated to the clerk-treasurer for the payment of attorneys' and legal research assistants' salaries.
As added by P.L.69-1995, SEC.13. Amended by P.L.98-2000, SEC.24.



CHAPTER 7. TOWN MARSHAL

IC 36-5-7-2
Appointment; compensation
Sec. 2. The town legislative body shall appoint a town marshal and fix his compensation.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-7-3
Tenure; termination or suspension; procedures
Sec. 3. The marshal serves at the pleasure of the town legislative body. However, before terminating or suspending a marshal who has been employed by the town for more than six (6) months after completing the minimum basic training requirements adopted by the law enforcement training board under IC 5-2-1-9, the legislative body must conduct the disciplinary removal and appeals procedure prescribed by IC 36-8 for city fire and police departments.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-7-4
Chief police officer; powers and duties
Sec. 4. The marshal is the chief police officer of the town and has the powers of other law enforcement officers in executing the orders of the legislative body and enforcing laws. The marshal or his deputy:
(1) shall serve all process directed to him by the town court or legislative body;
(2) shall arrest without process all persons who commit an offense within his view, take them before a court having jurisdiction, and detain them in custody until the cause of the arrest has been investigated;
(3) shall suppress breaches of the peace;
(4) may, if necessary, call the power of the town to his aid;
(5) may execute search warrants and arrest warrants; and
(6) may pursue and jail persons who commit an offense.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-7-5
Service as street commissioner, chief of fire department, or both
Sec. 5. The town legislative body may require the marshal to serve as street commissioner, chief of the fire department, or both.
As added by Acts 1980, P.L.212, SEC.4.
IC 36-5-7-6
Deputy marshals; appointment; powers and liabilities; bond, compensation, and term; dismissal; procedure
Sec. 6. (a) The town legislative body shall by ordinance fix the number of deputy marshals. The town legislative body may by ordinance authorize the marshal to appoint deputy marshals. Deputy marshals have the powers and liabilities of the marshal in executing the orders of the legislative body or enforcing laws.
(b) One (1) deputy marshal may be designated as the town humane officer. He has the duties prescribed by IC 36-8 for city humane officers.
(c) The legislative body shall fix the amount of bond, compensation, and term of service of deputy marshals. The marshal may dismiss a deputy marshal at any time. However, a deputy marshal who has been employed by the town for more than six (6) months after completing the minimum basic training requirements adopted by the law enforcement training board under IC 5-2-1-9 may be dismissed only if the procedure prescribed by section 3 of this chapter is followed.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.51-1999, SEC.1.

IC 36-5-7-7
Body armor
Sec. 7. (a) As used in this section, "body armor" has the meaning set forth in IC 35-47-5-13(a).
(b) After December 31, 2010, a town shall provide the town marshal and active deputy marshals of the town with body armor for the torso. The town shall replace the body armor for the torso according to the replacement period recommended by the manufacturer of the body armor for the torso.
(c) The town marshal and active deputy marshals of the town may not be required to pay for maintenance of the body armor for the torso furnished under this section.
(d) Body armor for the torso provided by a town under this section remains the property of the town. The town may sell the property when it becomes unfit for use, and all money received shall be paid into the general fund of the town.
As added by P.L.34-2010, SEC.5.






ARTICLE 6. GOVERNMENT OF TOWNSHIPS

CHAPTER 1. DIVISION OF COUNTY INTO TOWNSHIPS

IC 36-6-1-2
Boundaries; records
Sec. 2. Accurate descriptions of township boundaries shall be maintained in the records of the county executive.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-3
Alteration of boundaries; withdrawal of state or federally owned land from taxation; petition; effective date of alteration
Sec. 3. (a) When part of a township is owned by the state or the United States, devoted to a public use, and withdrawn from taxation for local purposes, and:
(1) less than eighteen (18) square miles of the township remains subject to taxation; or
(2) the township is divided into two (2) or more separate sections by the government owned part;
the county executive may issue an order to alter the boundaries of the township and adjoining townships on receipt of a petition signed by at least thirty-five percent (35%) of the resident freeholders of a part of the township adjoining another township.
(b) Except as provided in subsection (c), a boundary alteration under this section is effective when a copy of the order is filed with:
(1) the circuit court clerk; and
(2) the office of the secretary of state.
(c) A boundary alteration under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A boundary alteration that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 1 of the year in which a federal decennial census is conducted. (d) Notwithstanding subsection (c) as that subsection existed on December 31, 2009, a boundary alteration that took effect January 2, 2010, because of the application of subsection (c), as that subsection existed on December 31, 2009, is instead considered to take effect January 1, 2010, without any additional action being required.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1989, SEC.117; P.L.3-1997, SEC.466; P.L.123-2000, SEC.13; P.L.113-2010, SEC.129.

IC 36-6-1-4
Affidavit
Sec. 4. The fact that each person signing the petition described in section 3 of this chapter is a resident freeholder must be verified by affidavit.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-5
Abolition of township or alteration of boundaries; petition; effective date of abolition or alteration
Sec. 5. (a) Townships other than those described in section 3 of this chapter may be altered or abolished by the issuance of an order by the county executive on receipt of a petition signed by a majority of the freeholders of the affected township or townships. The alteration or abolition must conform to the terms of the petition.
(b) Except as provided in subsection (c), the alteration or abolition becomes effective when the county executive files a copy of the order with:
(1) the circuit court clerk; and
(2) the office of the secretary of state.
(c) The alteration or abolition of a township may not take effect during the year preceding a year in which a federal decennial census is conducted. An alteration or abolition that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1989, SEC.118; P.L.3-1997, SEC.467; P.L.123-2000, SEC.14.

IC 36-6-1-5.5
Transfer of township area to abutting township; necessary conditions; effective date
Sec. 5.5. (a) This section applies to an area that meets the following conditions:
(1) Contains not more than seven hundred (700) acres.
(2) Has a river along at least twenty-five percent (25%) of the perimeter of the area.
(3) Abuts a different township from the township in which the area is situated.
(b) An area is transferred from the township in which the area is situated to the township that the area abuts if the following

conditions are met:
(1) The transfer results in a rectangular shape for the boundaries of both of the affected townships.
(2) A petition:
(A) containing a legal description of the area; and
(B) signed by at least fifty-one percent (51%) of the freeholders in the area;
is filed with the circuit court clerk and the office of the secretary of state.
(c) Section 5(c) of this chapter applies to the alteration of township boundaries under this section.
(d) Except as provided in subsection (e), if the conditions specified in this section are met, the transfer occurs when the filing requirements of subsection (b) are met.
(e) The transfer may not take effect during the year preceding a year in which a federal decennial census is conducted. A transfer that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
As added by P.L.259-1993, SEC.1. Amended by P.L.3-1997, SEC.468; P.L.123-2000, SEC.15.

IC 36-6-1-6
Surface area requirements
Sec. 6. After creation of a township or alteration of a township's boundaries, the township must have:
(1) a surface area of at least twelve (12) square miles and an assessed valuation of at least two million dollars ($2,000,000); or
(2) a surface area of at least twenty-four (24) square miles;
unless it was created or altered under section 3 of this chapter.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-7
Abolition of township or alteration of boundaries; taxing district for payment of existing indebtedness
Sec. 7. After abolition of a township or alteration of a township's boundaries, the former territory of the township comprises a taxing district for the payment of township indebtedness existing at the time of the abolition or alteration.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-8
Disannexation; existing indebtedness; fixing of tax rate
Sec. 8. When fixing the rate of taxation necessary to pay township indebtedness existing at the time of a disannexation, the township executive and the township legislative body shall fix the same rate for the disannexed territory as for territory remaining in the township. The township executive shall certify the tax rate for the disannexed territory to the county auditor, who shall place the tax

rate on the tax duplicate for the disannexed territory, collect the tax, and pay it over to the township executive.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-9
Annexed territory; liability for existing indebtedness
Sec. 9. Territory annexed to a township may not be taxed for payment of township indebtedness existing at the time of the annexation.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-10
Abolition of township; rate of taxation for existing indebtedness; payment
Sec. 10. After abolition of a township, the county auditor shall determine the rate of taxation necessary to pay the township indebtedness existing at the time the township was abolished. The auditor shall place the tax rate on the tax duplicate for the abolished township, collect the tax, and pay it over to the proper creditors.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-11
Appeal; certification of judgment; effective date of order
Sec. 11. (a) An action taken by a county executive under this chapter may be appealed to the circuit court of the county. The appeal shall be heard de novo on all questions presented.
(b) If the court orders the name change, alteration, or abolition of a township to take place, the circuit court clerk shall, immediately after the judgment of the court, certify the judgment of the circuit court to:
(1) the township executive; and
(2) the office of the secretary of state.
Except as provided in subsection (c), the order takes effect sixty (60) days after certification.
(c) The name change, alteration, or abolition of a township may not take effect during the year preceding a year in which a federal decennial census is conducted. An alteration or abolition that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1989, SEC.119; P.L.3-1997, SEC.469; P.L.123-2000, SEC.16.

IC 36-6-1-12
Territory of county not included in township
Sec. 12. If any territory in a county is not included in one (1) of the townships established under this chapter, the territory is included in the township that:
(1) is contiguous to that territory; and
(2) contains the least population of all townships contiguous to

that territory.
As added by P.L.3-1993, SEC.278.

IC 36-6-1-13
Territory of county included in more than one township
Sec. 13. If any territory in a county is included in more than one (1) of the townships established under this chapter, the territory is included in the township that:
(1) is one (1) of the townships in which the territory is described under this chapter;
(2) is contiguous to that territory; and
(3) contains the least population of all townships contiguous to that territory.
As added by P.L.3-1993, SEC.279.



CHAPTER 1.1. TOWNSHIP BOUNDARIES

IC 36-6-1.1-2
Townships boundary alteration not reflected in tax records; treatment of boundary line
Sec. 2. If the property tax records for the townships involved on December 31, 1984, did not reflect the boundary alteration, then the township boundary line shall be treated as if it had never been altered.
As added by P.L.220-2011, SEC.655.

IC 36-6-1.1-3
Legalization of certain actions occurring before April 3, 1985
Sec. 3. Any action occurring before April 3, 1985, that failed to recognize a township boundary alteration to which this chapter applies is legalized and validated.
As added by P.L.220-2011, SEC.655.



CHAPTER 1.5. MERGER OF TOWNSHIP GOVERNMENTS

IC 36-6-1.5-2
"Former township government"
Sec. 2. As used in this chapter, "former township government" means a township government that merges with at least one (1) other township government under this chapter.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-3
"New township government"
Sec. 3. As used in this chapter, "new township government" means the township government that results from the merger of at least two (2) township governments under this chapter.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-4
General requirements
Sec. 4. At least two (2) township governments may merge to form one (1) township government under this chapter, if:
(1) the township governments are entirely located within the same county;
(2) all the territory within the township governments is subject to the merger; and
(3) each township whose government is subject to the merger is contiguous to at least one (1) other township whose government is subject to the merger.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-5
Identical resolutions and county ordinance required
Sec. 5. (a) The township trustees, with the approval of a majority of the members of the township legislative body of each township that wants to merge township governments under this chapter must comply with this section.
(b) The township trustees must present identical resolutions approving the township government merger to the trustees' respective township legislative bodies. A township legislative body may adopt a resolution under this chapter only after the legislative body has held a public hearing concerning the proposed merger. The township legislative body shall hold the hearing not earlier than thirty (30) days after the date the resolution is introduced. The hearing shall be conducted in accordance with IC 5-14-1.5 and notice of the hearing

shall be published in accordance with IC 5-3-1.
(c) The township legislative bodies may adopt the identical resolutions approving the township government merger under this chapter not later than ninety (90) days after the legislative body has held the public hearing under subsection (b). The townships shall submit the resolutions to the county legislative body of the county within which the townships are located.
(d) The county legislative body of the county where the township governments are located must:
(1) adopt an ordinance ordering the merger; and
(2) file a copy of the ordinance with:
(A) the circuit court clerk; and
(B) the office of the secretary of state.
(e) The county legislative body may not adopt an ordinance ordering a merger after January 1 of a year in which:
(1) a general election is held; and
(2) a township trustee is elected.
(f) The county legislative body may not adopt an ordinance merging township governments less than one (1) year before the merger becomes effective.
(g) A merger under this chapter may not reduce the term of a township trustee of a former township government.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-6
Merger effective upon election and qualification of officers
Sec. 6. The merger becomes effective when the officers of the new township government are elected and qualified. An officer elected to represent the merged township government shall be considered to be a resident of the territory comprising the new township government unless the township merger is dissolved under IC 36-6-1.6.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-7
Election of officers
Sec. 7. If township governments merge under this chapter:
(1) IC 36-6-6 applies to the election of the township board; and
(2) IC 36-6-5-1 applies to the election of a township assessor;
of the new township government.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-8
Merger effective date; former township governments abolished; property, functions, and indebtedness transferred
Sec. 8. On the date a merger takes effect:
(1) the former township governments are abolished as separate entities;
(2) each township subject to the merger retains its geographical boundaries and its name; (3) the territory of the new township government includes all the territory that comprised the territories of the former township governments before the merger;
(4) the agencies of the former township governments are abolished;
(5) the functions of the abolished agencies are assigned to agencies of the new township government;
(6) the:
(A) property;
(B) records;
(C) personnel;
(D) rights; and
(E) liabilities;
related to the functions of the abolished agencies are assigned to agencies of the new township government; and
(7) any bonds and other indebtedness of, or assumed by, the former township governments are transferred to the new township government.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-9
Provisions concerning state and federal licensing, rules, regulations, and governmental assistance
Sec. 9. Upon the corporate dissolution of a township government under this article, the following apply for purposes of all state and federal licensing and regulatory laws, statutory entitlements, gifts, grants-in-aid, governmental loans, or other governmental assistance under state or federal statutes, rules, or regulations:
(1) The entire geographic area and population of a new township government that is established under this chapter shall be used when calculating and determining the distribution basis for the following:
(A) State or federal government statutory entitlements.
(B) Gifts.
(C) Grants-in-aid.
(D) Loans.
(E) Any form of governmental assistance that is not listed in this subdivision.
(2) Following a public hearing for which notice is published in accordance with IC 5-3-1 at least thirty (30) days before the public hearing takes place, the executive of a new township government that is established under this chapter shall determine and designate to the appropriate state or federal agency the:
(A) geographic areas;
(B) parts of roads;
(C) segments of population; or
(D) combinations of the items listed in clauses (A) through (C);
that constitute rural or urban areas, roads, or populations, if this

designation was previously required of any township that merges under this chapter.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-10
Resolutions, rules, and bylaws of former township governments continue
Sec. 10. When a new township government is established under this chapter, the following occur:
(1) The resolutions, rules, and bylaws of each of the former township governments:
(A) remain in force within the territory to which they applied before the merger; and
(B) continue in force until amended or repealed by the legislative body or an administrative body of the new township government.
(2) Pending actions that involve any former township government shall be prosecuted to final judgment and execution, and judgments rendered in those actions may be executed and enforced against the new township government without any change of the name of the plaintiff or defendant.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-11
Transfer of funds to new township government
Sec. 11. (a) On the date the formation of a new township government takes effect, all money in the funds of each of the former township governments is transferred to the new township government. The new township government:
(1) shall deposit the money in its funds that most closely correspond to the funds of the former township governments; and
(2) may use the money to pay its operational and capital costs for the balance of the calendar year.
(b) After the date the formation of a new township government takes effect, the new township government is entitled to receive all distributions of taxes and other revenue that would have been made to the former township governments if the merger had not occurred. The new township government shall deposit the money in its funds that correspond most closely to the funds of the former township governments into which the taxes or other revenue would have been deposited if the merger had not occurred.
As added by P.L.240-2005, SEC.3.

IC 36-6-1.5-12
Budget, levy, and tax rate of new township; savings; adjustments
Sec. 12. (a) Subject to subsection (b), the officers of the new township government shall:
(1) obtain from the department of local government finance approval under IC 6-1.1-18.5-7 of: (A) a budget;
(B) an ad valorem property tax levy; and
(C) a property tax rate;
(2) fix the annual budget under IC 6-1.1-17;
(3) impose a property tax levy; and
(4) take any action necessary to ensure the collection of fees and other revenue;
for the new township government for the budget year following the year the officers take office.
(b) The department of local government finance shall establish criteria for making an adjustment to the maximum permissible property tax levies, maximum permissible property tax rates, and budgets under IC 6-1.1-17 and IC 6-1.1-18.5 if the new township realizes through a merger under this chapter a:
(1) savings; or
(2) reduction in the reasonably foreseeable expenses that would otherwise have been incurred by the political subdivision if the merger had not taken place.
(c) The adjustment under subsection (b) must permit the new township to continue to:
(1) include in the township's budget part of the budgeted amounts that would otherwise be reduced by the department of local government finance on account of the realized savings or reduction in expenses that occurs because of the merger; and
(2) impose part of a property tax levy that would otherwise be reduced by the department of local government finance on account of the realized savings or reduction in expenses that occurs because of the merger.
(d) The additional amount that a political subdivision may continue to levy or include in the political subdivision's budget because of the adjustment under subsection (b) may not exceed the result of:
(1) the savings or reduction in expenses realized in the first full year of operation after the merger is implemented, as determined by the department of local government finance; multiplied by
(2) a percentage determined as follows:
(A) Fifty percent (50%) in the first year of the adjustment.
(B) Fifty percent (50%) in the second year of the adjustment.
(C) Thirty percent (30%) in the third year of the adjustment.
(D) Ten percent (10%) in the fourth year of the adjustment and thereafter.
The fiscal body of the new township shall determine and certify to the department of local government finance the amount of the adjustment that the new township wishes to accept under this section.
As added by P.L.240-2005, SEC.3. Amended by P.L.58-2011, SEC.4.



CHAPTER 1.6. DISSOLUTION OF TOWNSHIP GOVERNMENT MERGER

IC 36-6-1.6-2
"Reestablished township government"
Sec. 2. As used in this chapter, "reestablished township government" means a township government that:
(1) merged with at least one (1) other township government under IC 36-6-1.5; and
(2) is reestablished as a separate township government under this chapter.
As added by P.L.240-2005, SEC.4.

IC 36-6-1.6-3
Petition to reestablish township government
Sec. 3. (a) Freeholders may initiate proceedings to reestablish a township government by filing a petition in the office of the county auditor of the county where the freeholder's land is located. The petition must be signed by the lesser of:
(1) at least ten percent (10%) of; or
(2) at least fifty (50);
freeholders owning land within the proposed reestablished township. A petition may also be filed with the county auditor by a merged township government under a resolution adopted by the legislative body of the township government.
(b) A county legislative body may adopt an ordinance that:
(1) dissolves a merger of township governments that took effect under IC 36-6-1.5; and
(2) reestablishes the township governments that were subject to the merger.
(c) The county legislative body must file a copy of the ordinance with:
(1) the circuit court clerk; and
(2) the secretary of state.
As added by P.L.240-2005, SEC.4.

IC 36-6-1.6-4
Restrictions on dissolving merged township government
Sec. 4. (a) A county legislative body may not adopt an ordinance ordering a dissolution under section 3 of this chapter after January 1 of a year in which:
(1) a general election is held; and
(2) a township trustee is elected. (b) The county legislative body may not adopt an ordinance ordering a dissolution under section 3 of this chapter less than one (1) year before the dissolution takes effect.
(c) A dissolution under this chapter may reduce the term of the township trustee of the merged township government.
As added by P.L.240-2005, SEC.4.

IC 36-6-1.6-5
Dissolution effective upon election and qualification of officers
Sec. 5. A dissolution under an ordinance adopted under section 3 of this chapter becomes effective when the officers of the reestablished township governments are elected and qualified as set forth in IC 36-6.
As added by P.L.240-2005, SEC.4.

IC 36-6-1.6-6
Dissolution effective date; former township governments reestablished; property, functions, and indebtedness transferred
Sec. 6. (a) On the date on which a dissolution under an ordinance adopted under section 3 of this chapter takes effect:
(1) the reestablished township governments are established as separate entities;
(2) the territory of the reestablished township government is the same as the territory that comprised the reestablished township government before the merger;
(3) the agencies of the merged township government are abolished and the agencies of the reestablished township governments are established;
(4) the functions of the abolished agencies are assigned to agencies of each reestablished township government;
(5) the:
(A) property;
(B) records;
(C) personnel;
(D) rights; and
(E) liabilities;
related to the functions of the abolished agencies are assigned to agencies of the reestablished township governments; and
(6) any bonds and other indebtedness of, or assumed by, the merged township government is the indebtedness of the reestablished township governments.
(b) The county legislative body shall determine the distribution of property, records, and personnel to the reestablished township governments under subsection (a)(5).
As added by P.L.240-2005, SEC.4.

IC 36-6-1.6-7
Provisions concerning state and federal licensing, rules, regulations, and governmental assistance
Sec. 7. Upon the corporate dissolution of a merged township

government under this article, the following apply for purposes of all state and federal licensing and regulatory laws, statutory entitlements, gifts, grants-in-aid, governmental loans, or other governmental assistance under state or federal statutes, rules, or regulations:
(1) The entire geographic area and population of a reestablished township government created under this chapter shall be used when calculating and determining the distribution basis for the following:
(A) State or federal government statutory entitlements.
(B) Gifts.
(C) Grants-in-aid.
(D) Loans.
(E) Any form of governmental assistance that is not listed in this subdivision.
(2) Following a public hearing for which notice is published in accordance with IC 5-3-1 at least thirty (30) days before the public hearing takes place, the executive of each reestablished township government that is created under this chapter shall determine and designate to the appropriate state or federal agency the:
(A) geographic areas;
(B) parts of roads;
(C) segments of population; or
(D) combinations of the items listed in clauses (A) through (C);
that constitute rural or urban areas, roads, or populations, if this designation was previously required of the merged township government.
As added by P.L.240-2005, SEC.4.

IC 36-6-1.6-8
Resolutions, rules, and bylaws of merged township continue
Sec. 8. When a reestablished township government is created under this chapter, the following occur:
(1) The resolutions, rules, and bylaws of the merged township government:
(A) remain in force in the reestablished township governments; and
(B) continue in force until amended or repealed by the legislative body or an administrative body of the reestablished township government.
(2) Pending actions that involve the merged township government shall be prosecuted to final judgment and execution, and judgments rendered in those actions may be executed and enforced against the reestablished township governments without any change of the name of the plaintiff or defendant.
As added by P.L.240-2005, SEC.4.
IC 36-6-1.6-9
Transfer of funds to reestablished township governments
Sec. 9. (a) On the date on which the formation of a reestablished township government takes effect under this chapter, all money in the funds of the merged township government is transferred to the reestablished township governments. The county legislative body shall determine the allocation of the funds to the reestablished township governments. The reestablished township governments:
(1) shall deposit the money in the funds that most closely correspond to the funds of the merged township government; and
(2) may use the money to pay operational and capital costs for the balance of the calendar year.
(b) After the date on which the formation of a reestablished township government takes effect under this chapter, the reestablished township government is entitled to receive all distributions of taxes and other revenue that would have been made to the new township government if the merger had not occurred. The allocation of the distributions to the reestablished township governments shall be determined by the county legislative body. A reestablished township government shall deposit the money in its funds that correspond most closely to the funds of the merged township government into which the taxes or other revenue would have been deposited if the dissolution had not occurred.
As added by P.L.240-2005, SEC.4.

IC 36-6-1.6-10
Budget, levy, and tax rate of reestablished township government
Sec. 10. The officers of a new reestablished township government shall:
(1) obtain from the department of local government finance approval under IC 6-1.1-18.5-7 of:
(A) a budget;
(B) an ad valorem property tax levy; and
(C) a property tax rate;
(2) fix the annual budget under IC 6-1.1-17;
(3) impose a property tax levy; and
(4) take any action necessary to ensure the collection of fees and other revenue;
for the new township government for the budget year following the year the officers take office.
As added by P.L.240-2005, SEC.4.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. TOWNSHIP EXECUTIVE

IC 36-6-4-2
Township trustee; residence; term of office
Sec. 2. (a) A township trustee shall be elected under IC 3-10-2-13 by the voters of each township. The trustee is the township executive.
(b) The township trustee must reside within the township as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The trustee forfeits office if the trustee ceases to be a resident of the township.
(c) The term of office of a township trustee is four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1986, SEC.57; P.L.3-1987, SEC.563; P.L.1-2004, SEC.62 and P.L.23-2004, SEC.64; P.L.88-2005, SEC.16.

IC 36-6-4-3
Duties
Sec. 3. The executive shall do the following:
(1) Keep a written record of official proceedings.
(2) Manage all township property interests.
(3) Keep township records open for public inspection.
(4) Attend all meetings of the township legislative body.
(5) Receive and pay out township funds.
(6) Examine and settle all accounts and demands chargeable against the township.
(7) Administer township assistance under IC 12-20 and IC 12-30-4.
(8) Perform the duties of fence viewer under IC 32-26.
(9) Provide and maintain cemeteries under IC 23-14.
(10) Provide fire protection under IC 36-8, except in a township that:
(A) is located in a county having a consolidated city; and
(B) consolidated the township's fire department under IC 36-3-1-6.1.
(11) File an annual personnel report under IC 5-11-13.
(12) Provide and maintain township parks and community centers under IC 36-10.
(13) Destroy detrimental plants, noxious weeds, and rank vegetation under IC 15-16-8.
(14) Provide insulin to the poor under IC 12-20-16.
(15) Perform other duties prescribed by statute. As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.191-1987, SEC.14; P.L.2-1992, SEC.889; P.L.2-1993, SEC.203; P.L.51-1996, SEC.76; P.L.2-2002, SEC.108; P.L.227-2005, SEC.36; P.L.73-2005, SEC.173; P.L.1-2006, SEC.562; P.L.2-2008, SEC.82; P.L.146-2008, SEC.709; P.L.1-2009, SEC.163.

IC 36-6-4-4
Powers
Sec. 4. The executive may do the following:
(1) Administer oaths when necessary in the discharge of official duties.
(2) Appoint an attorney to represent the township in any proceeding in which the township is interested.
(3) Enter into certain oil and gas leases of township property under IC 36-9.
(4) Personally use a township vehicle for the performance of official duties, but only if the use is authorized by the township legislative body.
(5) Exercise other powers granted by statute.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.191-1987, SEC.15; P.L.302-1989, SEC.1.

IC 36-6-4-5
Records; maintenance
Sec. 5. The executive shall maintain:
(1) a general account showing the total of all township receipts and expenditures; and
(2) the financial and appropriation record of the township, which must include an itemized and accurate account of the township's financial affairs.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-4-6
Financial and appropriation record; requisites
Sec. 6. (a) For each sum of money received by the executive, the financial and appropriation record must show:
(1) the date it was received;
(2) from whom it was received; and
(3) to what account it was credited.
(b) For each sum of money paid by the executive, the financial and appropriation record must show:
(1) the date it was paid;
(2) to whom it was paid;
(3) from what account it was paid; and
(4) why it was paid.
(c) The state board of accounts shall prescribe the form of the financial and appropriation record.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-4-7 Purchases; written order; warrant; violation; liability
Sec. 7. (a) Each purchase for the township by the executive must be made on written order of the executive, certifying that sufficient funds have been appropriated to pay the full price of the purchase. The executive shall issue a warrant and pay for the purchase not later than receipt of the county treasurer's first semiannual distribution following the purchase.
(b) An executive who violates this section commits a Class C infraction and is liable on his official bond for the value of the purchase.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-4-8
Use of funds appropriated for community services; contracts for ambulance services; fees
Sec. 8. (a) The executive may use the township's share of state, county, and township tax revenues and federal revenue sharing funds for all categories of community services, if these funds are appropriated for these services by the township legislative body. The executive may use these funds for both operating and capital expenditures.
(b) With the consent of the township legislative body, the executive may contract with corporations for health and community services not specifically provided by another governmental entity.
(c) The executive may contract with a private person to provide regular or emergency ambulance service within the township. The contract may provide for the imposition and collection of fees for this service.
(d) The township legislative body may adopt a resolution to provide for the imposition and collection of fees for ambulance services provided by the township police or fire department.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1980, P.L.125, SEC.26; Acts 1981, P.L.11, SEC.166.

IC 36-6-4-9
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 36-6-4-10
Verified statement of indebtedness; posting
Sec. 10. On the first Monday of each August the executive shall post, in a conspicuous place near his office, a verified statement showing the indebtedness of the township in detail and giving the number and total amount of outstanding orders, warrants, and accounts.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-4-11
Annual meeting; statement of estimated expenditures; forms; amounts Sec. 11. (a) At the township legislative body's annual meeting under IC 36-6-6-11, the executive shall:
(1) present an itemized written statement of the estimated expenditures for which appropriations are requested, specifying:
(A) the number of teachers employed;
(B) the salary of each teacher employed;
(C) the property of the township (and supplies on hand);
(D) the estimated value of the property of the township (and supplies on hand);
(E) the supplies necessary for each school; and
(F) the need for township assistance in the township; and
(2) submit to questions from the legislative body or taxpayers concerning expenditures of the township.
(b) The written statement required under subsection (a)(1) must comply with forms prescribed by the state board of accounts and show the amount of each item to be charged against township funds.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.73-2005, SEC.174.

IC 36-6-4-12
Annual meeting; report of receipts and expenditures of preceding calendar year; failure to file; penalty
Sec. 12. (a) At the annual meeting of the township legislative body under IC 36-6-6-9 the executive shall present a complete report of all receipts and expenditures of the preceding calendar year, including the balance to the credit of each fund controlled by the executive. If the executive controls any money that is not included in a particular fund, then the executive shall state all the facts concerning that money in the report.
(b) Each item of expenditure must be accompanied by the verified voucher of the person to whom the sum was paid, stating:
(1) why the payment was made;
(2) that the receipt is for the exact sum received;
(3) that no part of the sum has been retained by the executive; and
(4) that no part of the sum has been or is to be returned to the executive or any other person.
The executive may administer oaths to persons giving these receipts.
(c) The executive shall swear or affirm that:
(1) the report shows all sums received by him;
(2) the expenditures credited have been fully paid in the sums stated, without express or implied agreement that any part of the sums is to be retained by or returned to the executive or any other person; and
(3) the executive has received no money or other property in consideration of any contract entered into on behalf of the township.
(d) Within ten (10) days after the legislative body's action under IC 36-6-6-9, the executive shall file a copy of the report and its

accompanying vouchers, as adopted by the legislative body, in the county auditor's office. The legislative body may, for the benefit of the township, bring a civil action against the executive if the executive fails to file the report within ten (10) days after the legislative body's action. The legislative body may recover five dollars ($5) for each day beyond the time limit for filing the report, until the report is filed.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-4-13
Abstract of receipts and expenditures; publication; failure to comply; offense
Sec. 13. (a) When the executive prepares the annual report required by section 12 of this chapter, the executive shall also prepare, on forms prescribed by the state board of accounts, an abstract of receipts and expenditures:
(1) showing the sum of money in each fund of the township at the beginning of the year;
(2) showing the sum of money received in each fund of the township during the year;
(3) showing the sum of money paid from each fund of the township during the year;
(4) showing the sum of money remaining in each fund of the township at the end of the year.
(5) containing a statement of receipts, showing their source; and
(6) containing a statement of expenditures, showing the combined gross payment, according to classification of expense, to each person.
(b) Within four (4) weeks after the third Tuesday following the first Monday in January, the executive shall publish the abstract prescribed by subsection (a) in accordance with IC 5-3-1. The abstract must state that a complete and detailed annual report and the accompanying vouchers showing the names of persons paid money by the township have been filed with the county auditor, and that the chairman of the township legislative body has a copy of the report that is available for inspection by any taxpayer of the township.
(c) An executive who fails to comply with this section commits a Class C infraction.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1981, P.L.45, SEC.16; P.L.155-1987, SEC.3.

IC 36-6-4-14
Expiration of term; delivery of funds, property, and annual report; submission to inquiries at annual meeting
Sec. 14. When his term of office expires, the executive shall:
(1) immediately deliver to the new executive custody of all funds and property of the township, except records necessary in the preparation of his annual report;
(2) deliver to the new executive, not later than the second Monday in the next January, his annual report and any records

he has retained; and
(3) attend the annual meeting of the township legislative body held under IC 36-6-6-9 and submit to inquiries from the legislative body concerning the operation of the executive's office during the preceding calendar year.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.173-2003, SEC.27.

IC 36-6-4-15
Resignation or death; issuance of call for special meeting by new executive; annual report
Sec. 15. (a) If the executive resigns or dies, he or his personal representative shall immediately deliver to the new executive custody of all funds and property of the township. The new executive shall then issue a call for a special meeting of the township legislative body, to be held not more than fifteen (15) days later. At the special meeting the legislative body shall:
(1) examine the records of the township;
(2) inquire into the conduct of the executive's office; and
(3) approve in whole or in part the records, receipts, and expenditures of the township to the date of death or resignation of the former executive.
(b) In his annual report to the legislative body, the new executive shall distinguish between his transactions and those of the former executive. The legislative body need not, at its annual meeting under IC 36-6-6-9, review items in the report that were considered at the special meeting.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-4-16
Incapacity; petition; hearing; acting executive; salaries; restoration of capacity; resumption of duties
Sec. 16. (a) When twenty-five (25) or more resident freeholders of a township file a petition with the circuit court of the county, alleging that the township executive is incapable of performing his duties due to mental or physical incapacity, the clerk of the court shall issue a summons to be served on the executive. The summons is returnable not less than ten (10) days from its date of issue.
(b) Immediately following the return date set out on the summons, the circuit court shall hold a hearing on the matter alleged in the petition. After hearing the evidence and being fully advised, the court shall enter its findings and judgment.
(c) If the court finds the executive incapable of performing the duties of office, the clerk of the court shall certify a copy of the judgment to the county executive, which shall, within five (5) days, appoint a resident of the township as acting executive of the township during the incapacity of the executive.
(d) The acting executive shall execute and file a bond in an amount fixed by the county auditor. After taking the oath of office, the acting executive has all the powers and duties of the executive. (e) The acting executive is entitled to the salary and benefits provided by this article for the executive.
(f) When an incapacitated executive files a petition with the circuit court of the county alleging that the executive is restored to mental or physical ability to perform the duties of office, the court shall immediately hold a hearing on the matters alleged. After hearing the evidence and being fully advised, the court shall enter its findings and judgment.
(g) If the court finds the executive capable of resuming duties, the clerk of the court shall certify a copy of the judgment to the county executive, which shall, within five (5) days, revoke the appointment of the acting executive.
(h) For purposes of this section, the board of county commissioners is considered the executive of a county having a consolidated city.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.1-2010, SEC.148.

IC 36-6-4-17
Failure to perform duty; liability; compensation; personal use of township funds
Sec. 17. (a) An executive who fails to perform a duty imposed by section 3(1), 3(2), 3(3), 3(4), 3(5), 3(7), 3(8), 5, or 14(1) of this chapter is liable to the township in a sum of not more than one hundred dollars ($100), to be recovered in a civil action brought in the name of the township.
(b) An executive is entitled to receive the following:
(1) The executive's salary.
(2) Reimbursement for expenses that are reasonably incurred by the executive for the following:
(A) The operation of the executive's office.
(B) Travel and meals while attending seminars or conferences on township matters.
(C) A sum for mileage as permitted under IC 36-6-8-3(b).
The executive may not make any other personal use of township funds without prior approval by the legislative body of the township.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.34-1992, SEC.3.

IC 36-6-4-18
Designation of alternate to perform executive's duties and functions
Sec. 18. (a) Within thirty (30) days after taking office, the executive shall designate a person who shall perform the executive's duties whenever the executive is incapable of performing the executive's functions because the executive:
(1) is absent from the township; or
(2) becomes incapacitated.
The executive shall give notice of the designation to the chairman of the township legislative body, the county sheriff, and any other

persons that the executive chooses. The designee shall have all the powers of the executive. The executive is responsible for all acts of the designee. The executive may change the designee under this section at any time.
(b) The designee shall perform the executive's duties until:
(1) the executive is no longer absent from the township; or
(2) an acting executive is appointed by the county executive under section 16 of this chapter.
As added by P.L.105-1986, SEC.3. Amended by P.L.21-2002, SEC.1.

IC 36-6-4-19
Use of funds for drug awareness programs
Sec. 19. The township executive may pay township funds for the purpose of supporting a drug awareness program that is implemented in schools.
As added by P.L.2-1997, SEC.83.



CHAPTER 5. TOWNSHIP ASSESSOR

IC 36-6-5-2
Repealed
(Repealed by P.L.146-2008, SEC.818.)

IC 36-6-5-3
Statutory duties
Sec. 3. (a) Except as provided in subsection (b), the assessor shall perform the duties prescribed by statute, including assessment duties prescribed by IC 6-1.1.
(b) Subsection (a) does not apply if the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24 or IC 36-2-15.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.162-2006, SEC.48; P.L.219-2007, SEC.119; P.L.146-2008, SEC.711.

IC 36-6-5-4
Certification level of employees of township assessor
Sec. 4. After June 30, 2009, an employee of a township assessor who performs real property assessing duties must have attained the level of certification under IC 6-1.1-35.5 that the township assessor is required to attain under IC 3-8-1-23.6.
As added by P.L.146-2008, SEC.712.



CHAPTER 6. TOWNSHIP LEGISLATIVE BODY

IC 36-6-6-2
Township board; election; term of office
Sec. 2. (a) Except as provided in subsection (b) and section 2.1 of this chapter, a three (3) member township board shall be elected under IC 3-10-2-13 by the voters of each township.
(b) The township board in a county containing a consolidated city shall consist of seven (7) members elected under IC 3-10-2-13 by the voters of each township.
(c) The township board is the township legislative body.
(d) The term of office of a township board member is four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1986, SEC.59; P.L.8-1987, SEC.83; P.L.6-1994, SEC.2; P.L.122-2000, SEC.22; P.L.170-2002, SEC.147; P.L.240-2005, SEC.6.

IC 36-6-6-2.1
Merged townships; township board; election; members
Sec. 2.1. (a) This section applies if township governments merge under IC 36-6-1.5.
(b) If two (2) township governments merge, the resulting merged township government shall elect a three (3) member township board. The voters of the resulting merged township government shall elect all the members of the township board. One (1) member must reside within the boundaries of each of the township governments that merged.
(c) If at least three (3) township governments merge, the resulting merged township government shall elect a township board that has the same number of members as the number of township governments that merged. The voters of the resulting merged township shall elect all the members of the township board. One (1) township board member must reside within the boundaries of each of the townships that merged.
As added by P.L.240-2005, SEC.7.

IC 36-6-6-2.2
Election of township board members; by voters of a district; by all township voters
Sec. 2.2. (a) This subsection applies to townships in a county containing a consolidated city. The voters of each legislative body district established under section 2.5 of this chapter shall elect one (1) member of the township board. (b) This subsection applies to townships not included in subsection (a). The voters of each township shall elect all the members of the township board.
As added by P.L.6-1994, SEC.3. Amended by P.L.170-2002, SEC.148.

IC 36-6-6-2.5
Division of certain townships into legislative body districts
Sec. 2.5. (a) This section applies to townships in a county containing a consolidated city.
(b) The legislative body shall adopt a resolution that divides the township into legislative body districts that:
(1) are composed of contiguous territory;
(2) are reasonably compact;
(3) respect, as nearly as reasonably practicable, precinct boundary lines; and
(4) contain, as nearly as reasonably practicable, equal population.
(c) Before a legislative body may adopt a resolution that divides a township into legislative body districts, the secretary of the legislative body shall mail a written notice to the circuit court clerk. This notice must:
(1) state that the legislative body is considering the adoption of a resolution to divide the township into legislative body districts; and
(2) be mailed not later than ten (10) days before the legislative body adopts the resolution.
(d) The legislative body shall make a division into legislative body districts at the following times:
(1) During the second year after a year in which a federal decennial census is conducted.
(2) Subject to IC 3-11-1.5-32.5, whenever the boundary of the township changes.
(e) The legislative body may make the division under this section at any time, subject to IC 3-11-1.5-32.5.
As added by P.L.6-1994, SEC.4. Amended by P.L.318-1995, SEC.1; P.L.122-2000, SEC.23; P.L.170-2002, SEC.149; P.L.230-2005, SEC.89.

IC 36-6-6-3
Residency requirement of members
Sec. 3. (a) This subsection applies to townships in a county containing a consolidated city. One (1) member of the legislative body must reside within each legislative body district. If a member of the legislative body ceases to be a resident of the district from which the member was elected, the office becomes vacant.
(b) This subsection applies to townships not included in subsection (a) or (c). A member of the legislative body must reside within the township as provided in Article 6, Section 6 of the Constitution of the State of Indiana. If a member of the legislative

body ceases to be a resident of the township, the office becomes vacant.
(c) This subsection applies to a township government that:
(1) is created by a merger of township governments under IC 36-6-1.5; and
(2) elects a township board under section 2.1 of this chapter.
One (1) member of the legislative body must reside within the boundaries of each of the former townships that merged. If a member of the legislative body ceases to be a resident of that former township, the office becomes vacant.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.3-1987, SEC.565; P.L.6-1994, SEC.5; P.L.170-2002, SEC.150; P.L.240-2005, SEC.8.

IC 36-6-6-4
Quorum
Sec. 4. (a) Except as provided in subsections (b) and (c), two (2) members of the legislative body constitute a quorum.
(b) Four (4) members of the legislative body in a county containing a consolidated city constitute a quorum.
(c) This subsection applies to a township government that:
(1) is created by a merger of township governments under IC 36-6-1.5; and
(2) elects a township board under section 2.1 of this chapter.
A majority of the members of the legislative body constitute a quorum. If a township board has an even number of members, the township executive shall serve as an ex officio member of the township board for the purpose of casting the deciding vote to break a tie.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.6-1994, SEC.6; P.L.122-2000, SEC.24; P.L.170-2002, SEC.151; P.L.240-2005, SEC.9.

IC 36-6-6-5
Adjournment of meetings
Sec. 5. A meeting of the legislative body may be adjourned from day to day until its business is completed.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-6-6
Appearance at meetings by taxpayer
Sec. 6. A taxpayer of the township may appear at any meeting of the legislative body and be heard as to:
(1) an estimate of expenditures;
(2) a proposed levy of taxes;
(3) the approval of the executive's annual report; or
(4) any other matter being considered by the legislative body.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-6-7 Meetings; election of chairman and secretary; special meeting
Sec. 7. (a) The legislative body shall meet at the office of the executive on the first Tuesday after the first Monday in January of each year. At this meeting the legislative body shall elect one (1) member as chairman for that year and one (1) member as secretary for that year.
(b) If a newly elected legislative body holds a special meeting before the first Tuesday after the first Monday in the January following its election, it shall elect a chairman and a secretary before conducting any other business. The chairman and secretary elected at the special meeting retain those positions until the first Tuesday after the first Monday in January of the year following the special meeting.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-6-8
Record of proceedings
Sec. 8. The legislative body shall keep a permanent record of its proceedings in a book furnished by the executive. The secretary of the legislative body shall, under the direction of the legislative body, record the minutes of the proceedings of each meeting in full and shall provide copies of the minutes to each member of the legislative body before the next meeting is convened. After the minutes are approved by the legislative body, the secretary of the legislative body shall place the minutes in the permanent record book. The chairman of the legislative body shall retain the record in his custody.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.98-2000, SEC.25.

IC 36-6-6-9
Meeting; consideration and approval of annual report of executive; disposition of funds
Sec. 9. (a) The legislative body shall meet on or before the third Tuesday after the first Monday in January of each year. At this meeting it shall consider and approve, in whole or in part, the annual report of the executive presented under IC 36-6-4-12.
(b) The legislative body may send for persons, books, and papers necessary in the examination of the report. A member may administer oaths necessary in the examination of the report.
(c) Any sum in the control of the executive that remains unexpended and is subject to no liability shall be credited in favor of the fund for which it was appropriated.
(d) Any fund expended, in whole or in part, for a purpose for which it was not appropriated shall be considered unexpended and in the control of the executive, who is liable on his bond for such an expenditure.
(e) When its examination of the report is completed, the legislative body shall take action on the report, specifying the parts of the report that are altered or disallowed. The report remains under the control of the legislative body and in custody of its chairman,

who shall keep it open to inspection by taxpayers of the township.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.49-1996, SEC.9.

IC 36-6-6-10
Compensation of officers and employees
Sec. 10. (a) This section does not apply to the appropriation of money to pay a deputy or an employee of a township assessor with assessment duties or to an elected township assessor.
(b) The township legislative body shall fix the:
(1) salaries;
(2) wages;
(3) rates of hourly pay; and
(4) remuneration other than statutory allowances;
of all officers and employees of the township.
(c) Subject to subsection (d), the township legislative body may reduce the salary of an elected or appointed official. However, except as provided in subsection (h), the official is entitled to a salary that is not less than the salary fixed for the first year of the term of office that immediately preceded the current term of office.
(d) Except as provided in subsection (h), the township legislative body may not alter the salaries of elected or appointed officers during the fiscal year for which they are fixed, but it may add or eliminate any other position and change the salary of any other employee, if the necessary funds and appropriations are available.
(e) If a change in the mileage allowance paid to state officers and employees is established by July 1 of any year, that change shall be included in the compensation fixed for the township executive and assessor under this section, to take effect January 1 of the next year. However, the township legislative body may by ordinance provide for the change in the sum per mile to take effect before January 1 of the next year.
(f) The township legislative body may not reduce the salary of the township executive without the consent of the township executive during the term of office of the township executive as set forth in IC 36-6-4-2.
(g) This subsection applies when a township executive dies or resigns from office. The person filling the vacancy of the township executive shall receive at least the same salary the previous township executive received for the remainder of the unexpired term of office of the township executive (as set forth in IC 36-6-4-2), unless the person consents to a reduction in salary.
(h) In a year in which there is not an election of members to the township legislative body, the township legislative body may by unanimous vote reduce the salaries of the members of the township legislative body by any amount.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1980, P.L.125, SEC.27; P.L.352-1983, SEC.1; P.L.196-1984, SEC.1; P.L.319-1995, SEC.1; P.L.21-2002, SEC.2; P.L.169-2006, SEC.56; P.L.146-2008, SEC.713.
IC 36-6-6-11
Meeting; adoption of annual budget; estimates; appropriation; taxation
Sec. 11. (a) The legislative body shall meet annually in accord with IC 6-1.1-17, to adopt the township's annual budget.
(b) The legislative body shall consider the estimates of expenditures made by the executive under IC 36-6-4-11, and may approve or reject all or part of any estimate or any item within an estimate. The legislative body may require the executive to further itemize an estimate not sufficiently itemized.
(c) The legislative body may not appropriate for any purpose an amount more than the executive's estimate of the amount required for that purpose.
(d) The legislative body shall include in the budget:
(1) provisions for the payment of existing debt of the township as it becomes due; and
(2) the salaries fixed under section 10 of this chapter.
(e) In making levies for the township general fund, the legislative body may include an amount not more than the amount necessary to compensate its members for their services during the year for which the levies are made.
(f) After the legislative body has taken action on the executive's estimates, it shall levy taxes for the township funds on property in the township and fix rates of taxation sufficient to provide that revenue during the next year.
(g) On the assessment date, as defined by IC 6-1.1-1-2, the rates of taxation adopted under this section become a levy and a lien on all taxable property in the township, including property in municipalities in the township. The levy constitutes an appropriation for the specific items in the executive's estimates.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-6-12
Membership of township in county, state, or national associations; appropriations; expenses
Sec. 12. (a) The legislative body may appropriate money for membership of the township in county, state, or national associations that:
(1) are of a civic, educational, or governmental nature; and
(2) have as a purpose the improvement of township governmental operations.
The township representatives may participate in the activities of these associations, and the legislative body may appropriate money to defray the expenses of township representatives in connection with these activities.
(b) Each representative of the township attending any meeting, conference, seminar, or convention approved by the township trustee shall be allowed reimbursement for all necessary and legitimate expenses incurred while representing the township. Expenses shall be paid to each representative in accordance with the township's

reimbursement policy, which may include an established per diem rate, as recommended by the township trustee and adopted by the township legislative body.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.303-1989, SEC.1; P.L.98-2000, SEC.26.

IC 36-6-6-13
Appropriation and transfer of money to county; interlocal agreements
Sec. 13. The legislative body may appropriate and transfer money to the county treasurer for use throughout the county under agreements made by the township and the county under IC 36-1-7.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1980, P.L.125, SEC.28.

IC 36-6-6-13.5
Special meeting by legislative body; notice
Sec. 13.5. (a) A special meeting may be held by the legislative body if the executive, the chairman of the legislative body, or a majority of the members of the legislative body issue a written notice of the meeting to each member of the legislative body. The notice must state the time, place, and purpose of the meeting.
(b) The legislative body may consider any matter at a special meeting. However, the only matters that may be acted on at the special meeting are the matters set forth in the notice.
As added by P.L.146-2008, SEC.714.

IC 36-6-6-14
Special meeting; determination of need for fire and emergency services
Sec. 14. (a) At any special meeting, if two (2) or more members give their consent, the legislative body may determine whether there is a need for fire and emergency services or other emergency requiring the expenditure of money not included in the township's budget estimates and levy.
(b) Subject to section 14.5 of this chapter, if the legislative body finds that a need for fire and emergency services or other emergency exists, it may issue a special order, entered and signed on the record, authorizing the executive to borrow a specified amount of money sufficient to meet the emergency.
(c) Notwithstanding IC 36-8-13-4(a), the legislative body may authorize the executive to borrow a specified sum from a township fund other than the township firefighting fund if the legislative body finds that the emergency requiring the expenditure of money is related to paying the operating expenses of a township fire department or a volunteer fire department. At its next annual session, the legislative body shall cover the debt created by making a levy to the credit of the fund for which the amount was borrowed under this subsection.
(d) In determining whether a fire and emergency services need

exists requiring the expenditure of money not included in the township's budget estimates and levy, the legislative body and any reviewing authority considering the approval of the additional borrowing shall consider the following factors:
(1) The current and projected certified and noncertified public safety payroll needs of the township.
(2) The current and projected need for fire and emergency services within the jurisdiction served by the township.
(3) Any applicable national standards or recommendations for the provision of fire protection and emergency services.
(4) Current and projected growth in the number of residents and other citizens served by the township, emergency service runs, certified and noncertified personnel, and other appropriate measures of public safety needs in the jurisdiction served by the township.
(5) Salary comparisons for certified and noncertified public safety personnel in the township and other surrounding or comparable jurisdictions.
(6) Prior annual expenditures for fire and emergency services, including all amounts budgeted under this chapter.
(7) Current and projected growth in the assessed value of property requiring protection in the jurisdiction served by the township.
(8) Other factors directly related to the provision of public safety within the jurisdiction served by the township.
(e) In the event the township received additional funds under this chapter in the immediately preceding budget year for an approved expenditure, any reviewing authority shall take into consideration the use of the funds in the immediately preceding budget year and the continued need for funding the services and operations to be funded with the proceeds of the loan.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.41-1993, SEC.48; P.L.50-1998, SEC.1; P.L.146-2008, SEC.715.

IC 36-6-6-14.5
Objection by taxpayers; department of local government finance hearing and action; appeal
Sec. 14.5. (a) If the legislative body issues a special order under section 14 of this chapter authorizing the executive to borrow money, not less than ten (10) taxpayers in the township who disagree with the special order may file a petition in the office of the county auditor not more than thirty (30) days after notice of the special order is given. The petition must state the taxpayers' objections and the reasons why the taxpayers believe the special order to be unnecessary or unwise.
(b) The county auditor shall immediately certify a copy of the petition, together with other data necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and other data, the department of local government finance shall fix a time and place for the hearing of

the matter. The hearing shall be held not less than five (5) and not more than thirty (30) days after the receipt of the certified documents.
(c) The hearing shall be held in the county where the petition arose.
(d) Notice of the hearing shall be given by the department of local government finance to the township and to the first ten (10) taxpayer petitioners listed on the petition by letter. The letter shall be sent to the first ten (10) taxpayer petitioners at the taxpayer's usual place of residence at least five (5) days before the date of the hearing.
(e) A:
(1) taxpayer who signed a petition filed under subsection (a); or
(2) township against which a petition under subsection (a) is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45) days after the date of the department's final determination.
As added by P.L.41-1993, SEC.49. Amended by P.L.90-2002, SEC.472; P.L.256-2003, SEC.37.

IC 36-6-6-15
Temporary loans to meet current expenses; resolution; time warrants
Sec. 15. (a) If the legislative body finds that an emergency requires the borrowing of money to meet the township's current expenses, it may take out temporary loans in an amount not more than eighty percent (80%) of the total anticipated revenue for the remainder of the year in which the loans are taken out.
(b) The legislative body must authorize the temporary loans by a resolution:
(1) stating the nature of the consideration for the loans;
(2) stating the time the loans are payable;
(3) stating the place the loans are payable;
(4) stating a rate of interest;
(5) stating the anticipated revenues on which the loans are based and out of which they are payable; and
(6) appropriating a sufficient amount of the anticipated revenues on which the loans are based and out of which they are payable for the payment of the loans.
(c) The loans must be evidenced by time warrants of the township stating:
(1) the nature of the consideration;
(2) the time payable;
(3) the place payable; and
(4) the anticipated revenues on which they are based and out of which they are payable.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.146-2008, SEC.716.



CHAPTER 7. DEPUTIES AND ASSISTANTS OF TOWNSHIP OFFICERS

IC 36-6-7-2
Appointment; removal; responsibility
Sec. 2. An officer of a township may appoint and remove all deputies and other employees in his office, shall appoint deputies and other employees necessary for the proper discharge of his duties, and is responsible for the official acts of his deputies and other employees.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-7-3
Annual appropriations for offices; payments on vouchers
Sec. 3. The legislative body shall make annual appropriations for assistants in township offices. Payments shall be made to assistants on vouchers verified by the claimant and approved by the officer in whose office he is employed.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.173-2003, SEC.28.



CHAPTER 8. COMPENSATION AND EXPENSES OF TOWNSHIP OFFICERS, DEPUTIES, AND EMPLOYEES

IC 36-6-8-2
Repealed
(Repealed by Acts 1980, P.L.125, SEC.32.)

IC 36-6-8-2.1
Executive; annual salary; clerical employees; annual appropriation
Sec. 2.1. A township executive is entitled to the annual salary and annual appropriation for clerical employees (other than those authorized under IC 12-20-4-2 through IC 12-20-4-11 and IC 12-20-4-14) fixed under IC 36-6-6-10.
As added by Acts 1980, P.L.125, SEC.29. Amended by P.L.2-1992, SEC.890.

IC 36-6-8-3
Executive; office expenses; mileage allowance; annual appropriations
Sec. 3. (a) The annual appropriations to a township executive for the expenses of renting an office and telephone and telegraph expenses must, as nearly as is possible, be equal to the actual cost of those items. If the township executive uses a part of the executive's residence for an office, the township legislative body shall appropriate a reasonable sum for that office space.
(b) The township executive is entitled to a sum for mileage in the performance of official duties equal to the sum per mile paid to state officers and employees. However, this subsection does not apply when the township executive uses a township vehicle in the performance of official duties.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1980, P.L.125, SEC.30; P.L.302-1989, SEC.2.

IC 36-6-8-4
Repealed
(Repealed by Acts 1980, P.L.125, SEC.32.)

IC 36-6-8-5 Version a
Assessor; real property reassessment duties; additional per diem compensation; county review
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 5. (a) When performing the real property reassessment duties prescribed by IC 6-1.1-4, a township assessor may receive per diem

compensation, in addition to salary, at a rate fixed by the county fiscal body, for each day that the assessor is engaged in reassessment activities.
(b) Subsection (a) applies regardless of whether professional assessing services are provided to a township under contract.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1980, P.L.125, SEC.31; Acts 1981, P.L.46, SEC.3; P.L.196-1984, SEC.3; P.L.74-1987, SEC.23; P.L.6-1997, SEC.207; P.L.198-2001, SEC.106; P.L.146-2008, SEC.717.

IC 36-6-8-5 Version b
Assessor; real property reassessment duties; additional per diem compensation; county review
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 5. (a) When performing the real property reassessment duties under IC 6-1.1-4-4 or a county's reassessment plan prepared under IC 6-1.1-4-4.2, a township assessor may receive per diem compensation, in addition to salary, at a rate fixed by the county fiscal body, for each day that the assessor is engaged in reassessment activities.
(b) Subsection (a) applies regardless of whether professional assessing services are provided to a township under contract.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1980, P.L.125, SEC.31; Acts 1981, P.L.46, SEC.3; P.L.196-1984, SEC.3; P.L.74-1987, SEC.23; P.L.6-1997, SEC.207; P.L.198-2001, SEC.106; P.L.146-2008, SEC.717; P.L.112-2012, SEC.53.

IC 36-6-8-6
Incremental payment based on certification
Sec. 6. (a) Subject to subsection (e), a township assessor who becomes a certified level two or level three Indiana assessor-appraiser is entitled to receive annually one thousand dollars ($1,000) after the assessor's certification under IC 6-1.1-35.5, which is in addition to and not part of the annual compensation of the township assessor.
(b) A certified level two or level three Indiana assessor-appraiser who replaces a township assessor who is not so certified is entitled to receive annually one thousand dollars ($1,000) more than the salary of the person's predecessor, which is in addition to and not part of the annual compensation of the township assessor.
(c) Subject to subsection (e), an employee of a township assessor who becomes a certified level two or level three Indiana assessor-appraiser is entitled to receive annually five hundred dollars ($500) after the employee's certification under IC 6-1.1-35.5, which is in addition to and not part of the annual compensation of the employee.
(d) A township assessor or employee who becomes entitled to receive an additional amount under this section is entitled to receive the additional amount for as long as the person serves in that position

and maintains the level two or level three certification.
(e) Subsections (a) and (c) apply regardless of whether the township assessor or employee of a township assessor becomes a certified level two assessor-appraiser:
(1) while:
(A) in office; or
(B) employed by the township assessor; or
(2) before:
(A) assuming office; or
(B) beginning employment by the township assessor.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.198-2001, SEC.107; P.L.219-2007, SEC.120.

IC 36-6-8-7
Repealed
(Repealed by Acts 1980, P.L.125, SEC.32.)

IC 36-6-8-8
Repealed
(Repealed by Acts 1980, P.L.125, SEC.32.)

IC 36-6-8-9
Assessor; mileage allowance
Sec. 9. If necessary in the performance of their duties:
(1) township assessors; or
(2) deputies and employees engaged in field work and authorized by the township assessor;
may use their own conveyances and are entitled to receive a mileage allowance equal to the sum per mile paid to state officers and employees. Only one (1) mileage may be allowed for each assessing team.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-8-10
Assessor; appropriations to pay salaries and per diems; preparation of budget estimates
Sec. 10. (a) The county fiscal body shall, in the manner prescribed by IC 36-2-5 or IC 36-2-6, fix and appropriate money to pay the per diem established under section 5 of this chapter and the salaries and per diems of the county's township assessors and any deputies or other employees that assist the elected township assessor.
(b) Each township assessor shall file the budget estimate required by IC 36-2-5-5 or IC 36-3-6-4. The budget estimate filed under this subsection must include all estimated expenses of the office, including costs incurred through litigation for the office.
(c) If the township executive is performing the duties of assessor, the county fiscal body shall appropriate money for the purposes of subsection (a) and other expenses of acting as assessor, including all costs incurred through litigation for the office. However, it may not provide a salary that is below the amount fixed for that salary for the

year 1984.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1981, P.L.46, SEC.4; P.L.196-1984, SEC.4; P.L.17-1985, SEC.25; P.L.219-1986, SEC.1; P.L.222-1997, SEC.3.

IC 36-6-8-11
Assessor; claims for compensation by deputies and employees
Sec. 11. (a) Deputies and other employees of a township assessor must file their claims for compensation, which must be verified by the township assessor. Claims for employment that is not on an annual basis must show the actual number of days employed. Deputies and other employees of a township assessor shall be paid out of the county treasury, on the warrant of the county auditor.
(b) Employees of the township assessor are entitled to no compensation other than that provided by this chapter.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.173-2003, SEC.29.

IC 36-6-8-12
Repealed
(Repealed by Acts 1980, P.L.125, SEC.32.)

IC 36-6-8-13
Member of legislative body in office for fraction of any year; proportionate salary
Sec. 13. (a) A member of the township legislative body who holds office for a fraction of any year is entitled to a proportionate fraction of the annual salary.
(b) A member of the township legislative body who holds office on December 31 of any year is entitled to his salary on that day.
(c) A member of the township legislative body who leaves office before December 31 of any year is entitled to his salary on the day he leaves office.
As added by Acts 1980, P.L.212, SEC.5.






ARTICLE 7. PLANNING AND DEVELOPMENT

CHAPTER 1. DEFINITIONS

IC 36-7-1-1
Application of chapter
Sec. 1. The definitions in IC 36-1-2 and in this chapter apply throughout this article.
As added by Acts 1980, P.L.211, SEC.2. Amended by Acts 1981, P.L.309, SEC.1.

IC 36-7-1-2
"Advisory plan commission"
Sec. 2. "Advisory plan commission" means a municipal plan commission, a county plan commission, or a metropolitan plan commission.
As added by Acts 1981, P.L.309, SEC.2.

IC 36-7-1-3
"Area needing redevelopment"
Sec. 3. "Area needing redevelopment" means an area in which

normal development and occupancy are undesirable or impossible because of any of the following:
(1) Lack of development.
(2) Cessation of growth.
(3) Deteriorated or deteriorating improvements.
(4) Environmental contamination.
(5) Character of occupancy.
(6) Age.
(7) Obsolescence.
(8) Substandard buildings.
(9) Other factors that impair values or prevent a normal use or development of property.
As added by Acts 1981, P.L.309, SEC.3. Amended by P.L.185-2005, SEC.4; P.L.221-2007, SEC.27.

IC 36-7-1-4
"Board of zoning appeals"
Sec. 4. "Board of zoning appeals", unless preceded by a qualifying adjective, refers to a board of zoning appeals under either the advisory planning law, the area planning law, or the metropolitan development law.
As added by Acts 1981, P.L.309, SEC.4.

IC 36-7-1-5
"Comprehensive plan"
Sec. 5. "Comprehensive plan" means a composite of all materials prepared and approved under the 500 series of IC 36-7-4 or under prior law. It includes a master plan adopted under any prior law. The comprehensive plan is separate from any zoning ordinance as defined in section 22 of this chapter.
As added by Acts 1981, P.L.309, SEC.5. Amended by Acts 1981, P.L.310, SEC.1; P.L.192-1984, SEC.2; P.L.335-1985, SEC.1.

IC 36-7-1-6
"Development plan"
Sec. 6. "Development plan" means a specific plan for the development of real property that:
(1) requires approval by a plan commission under the 1400 series of IC 36-7-4;
(2) includes a site plan;
(3) satisfies the development requirements specified in the zoning ordinance regulating the development; and
(4) contains the plan documentation and supporting information required by the zoning ordinance.
As added by Acts 1981, P.L.309, SEC.6. Amended by Acts 1981, P.L.310, SEC.2; P.L.320-1995, SEC.1.

IC 36-7-1-7
"Housing authority"
Sec. 7. "Housing authority" refers to a housing authority

established under IC 36-7-18.
As added by Acts 1981, P.L.309, SEC.7.

IC 36-7-1-8
"Housing project"
Sec. 8. "Housing project" means any work or undertaking of a housing authority in planning improvements, acquiring property, demolishing structures, constructing, altering, and repairing improvements, and performing other acts necessary to:
(1) demolish, clear, or remove buildings from any area in which the majority of dwellings is detrimental to the public safety, health, and morals because of dilapidation, overcrowding, faulty design, lack of ventilation, light, or sanitary facilities, or a combination of these factors;
(2) provide decent, safe, and sanitary living accommodations; or
(3) accomplish a combination of these purposes.
As added by Acts 1981, P.L.309, SEC.8.

IC 36-7-1-9
Repealed
(Repealed by P.L.213-1986, SEC.12.)

IC 36-7-1-10
"Metropolitan development commission"
Sec. 10. "Metropolitan development commission" means the plan commission established by IC 36-7-4-202(c) for a county having a consolidated city. The term does not include a metropolitan plan commission established under IC 36-7-4-202(a).
As added by Acts 1981, P.L.309, SEC.10.

IC 36-7-1-11
"Metropolitan plan commission"
Sec. 11. "Metropolitan plan commission" means an advisory plan commission cooperatively established by a county and a second class city under IC 36-7-4-202(a). The term does not include the metropolitan development commission established by IC 36-7-4-202(c).
As added by Acts 1981, P.L.309, SEC.11.

IC 36-7-1-12
"Municipal plan commission"
Sec. 12. "Municipal plan commission" means a city plan commission or a town plan commission.
As added by Acts 1981, P.L.309, SEC.12.

IC 36-7-1-13
"Park board"
Sec. 13. "Park board" means board of parks and recreation or board of park commissioners. As added by Acts 1981, P.L.309, SEC.13.

IC 36-7-1-14
"Plan commission"
Sec. 14. "Plan commission", unless preceded by a qualifying adjective, means an advisory plan commission, an area plan commission, or a metropolitan development commission. The term does not include a regional planning commission established under IC 36-7-7.
As added by Acts 1981, P.L.309, SEC.14.

IC 36-7-1-14.5
"Planned unit development"
Sec. 14.5. "Planned unit development" means development of real property:
(1) in the manner set forth by the legislative body in the zoning ordinance; and
(2) that meets the requirements of the 1500 series of IC 36-7-4.
As added by P.L.320-1995, SEC.2.

IC 36-7-1-15
"Planning department"
Sec. 15. "Planning department" refers to an area planning department under the area planning law.
As added by Acts 1981, P.L.309, SEC.15.

IC 36-7-1-16
"Public place"
Sec. 16. "Public place" includes any tract owned by the state or a political subdivision.
As added by Acts 1981, P.L.309, SEC.16.

IC 36-7-1-17
"Public way"
Sec. 17. "Public way" includes highway, street, avenue, boulevard, road, lane, or alley.
As added by Acts 1981, P.L.309, SEC.17.

IC 36-7-1-18
"Redevelopment"
Sec. 18. "Redevelopment" includes the following activities:
(1) Acquiring real property in areas needing redevelopment.
(2) Replatting and determining the proper use of real property acquired.
(3) Opening, closing, relocating, widening, and improving public ways.
(4) Relocating, constructing, and improving sewers, utility services, offstreet parking facilities, and levees.
(5) Laying out and constructing necessary public improvements, including parks, playgrounds, and other recreational facilities. (6) Restricting the use of real property acquired according to law.
(7) Repairing and maintaining buildings acquired, if demolition of those buildings is not considered necessary to carry out the redevelopment plan.
(8) Rehabilitating real or personal property to carry out the redevelopment or urban renewal plan, regardless of whether the real or personal property is acquired by the unit.
(9) Investigating and remediating environmental contamination on real property to carry out the redevelopment or urban renewal plan, regardless of whether the real property is acquired by the unit.
(10) Disposing of property acquired on the terms and conditions and for the uses and purposes that best serve the interests of the units served by the redevelopment commission.
(11) Making payments required or authorized by IC 8-23-17.
(12) Performing all acts incident to the statutory powers and duties of a redevelopment commission.
As added by Acts 1981, P.L.309, SEC.18. Amended by Acts 1982, P.L.77, SEC.7; P.L.18-1990, SEC.291; P.L.185-2005, SEC.5; P.L.221-2007, SEC.28.

IC 36-7-1-18.5
"Remediation"
Sec. 18.5. "Remediation" has the meaning set forth in IC 13-11-2-186.
As added by P.L.221-2007, SEC.29.

IC 36-7-1-19
"Subdivision"
Sec. 19. "Subdivision" means the division of a parcel of land into lots, parcels, tracts, units, or interests in the manner defined and prescribed by a subdivision control ordinance adopted by the legislative body under IC 36-7-4.
As added by Acts 1981, P.L.309, SEC.19. Amended by Acts 1981, P.L.310, SEC.3; Acts 1982, P.L.211, SEC.1.

IC 36-7-1-20
"Thoroughfare"
Sec. 20. "Thoroughfare" means a public way or public place that is included in the thoroughfare plan of a unit. The term includes the entire right-of-way for public use of the thoroughfare and all surface and subsurface improvements on it such as sidewalks, curbs, shoulders, and utility lines and mains.
As added by Acts 1981, P.L.309, SEC.20. Amended by Acts 1981, P.L.310, SEC.4; P.L.220-1986, SEC.1.

IC 36-7-1-21
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)
IC 36-7-1-22
"Zoning ordinance"
Sec. 22. "Zoning ordinance" refers to an ordinance adopted under the 600 series of IC 36-7-4 or under prior law. The term includes:
(1) PUD district ordinances (as defined in IC 36-7-4-1503); and
(2) all zone maps incorporated by reference into the ordinance as provided in the 600 series of IC 36-7-4.
As added by P.L.335-1985, SEC.2. Amended by P.L.220-1986, SEC.2; P.L.320-1995, SEC.3.



CHAPTER 2. GENERAL POWERS CONCERNING PLANNING AND DEVELOPMENT

IC 36-7-2-2
Planning and regulation of real property; access to solar energy
Sec. 2. A unit may plan for and regulate the use, improvement, and maintenance of real property and the location, condition, and maintenance of structures and other improvements. A unit may also regulate the platting and subdividing of real property and number the structures abutting public ways. In planning for and regulating the use of land or in regulating the platting or subdividing of real property, a unit may also regulate access to incident solar energy for all categories of land use.
As added by Acts 1980, P.L.211, SEC.2. Amended by Acts 1981, P.L.311, SEC.1.

IC 36-7-2-3
Inspection of structures or improvements
Sec. 3. A unit may inspect any structure or other improvement at any reasonable time.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-4
Regulation of alteration and construction of structures and improvements; bonds
Sec. 4. A unit may regulate methods of, and use of materials in repair, alteration, and construction of structures and other improvements. The unit also may require the execution of a bond by any person repairing, altering, or constructing structures or other improvements.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-5
Repair, alteration, or destruction of structures and improvements
Sec. 5. A unit may repair, alter, or destroy structures and other improvements if necessary.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-5.5
Removal or alteration of a sign as a condition of issuing a permit, license, or variance
Sec. 5.5. A unit may not require that a lawfully erected sign be removed or altered as a condition of issuing:
(1) a permit; (2) a license;
(3) a variance; or
(4) any other order concerning land use or development;
unless the owner of the sign is compensated in accordance with IC 32-24 or has waived the right to and receipt of damages in writing.
As added by P.L.163-2006, SEC.19.

IC 36-7-2-6
Regulation of movement or removal of earth below ground level
Sec. 6. A unit may regulate excavation, mining, drilling, and other movement or removal of earth below ground level.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-7
Promotion of economic development and tourism
Sec. 7. A unit may promote economic development and tourism.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-8
Solar energy systems; ordinances; reasonable restrictions
Sec. 8. (a) As used in this section, "solar energy system" means either of the following:
(1) any solar collector or other solar energy device whose primary purpose is to provide for the collection, storage, and distribution of solar energy for space heating or cooling, or for water heating; or
(2) any structural design feature of a building, whose primary purpose is to provide for the collection, storage, and distribution of energy for space heating or cooling, or for water heating.
(b) A unit may not adopt any ordinance which has the effect of prohibiting or of unreasonably restricting the use of solar energy systems other than for the preservation or protection of the public health and safety.
(c) This section does not apply to ordinances which impose reasonable restrictions on solar energy systems. However, it is the policy of this state to promote and encourage the use of solar energy systems and to remove obstacles to their use. Reasonable restrictions on solar energy systems are those restrictions which:
(1) do not significantly increase the cost of the system or significantly decrease its efficiency; or
(2) allow for an alternative system of comparable cost and efficiency.
As added by Acts 1981, P.L.311, SEC.2.

IC 36-7-2-9
Compliance with code of building laws and orders
Sec. 9. Each unit shall require compliance with:
(1) the code of building laws and fire safety laws that is adopted in the rules of the fire prevention and building safety

commission under IC 22-13;
(2) orders issued under IC 22-13-2-11 that grant a variance to the code of building laws and fire safety laws described in subdivision (1);
(3) orders issued under IC 22-12-7 that apply the code of building laws described in subdivision (1);
(4) IC 22-15-3-7; and
(5) a written interpretation of a building law and fire safety law binding on the unit under IC 22-13-5-3 or IC 22-13-5-4.
As added by P.L.245-1987, SEC.19. Amended by P.L.71-1999, SEC.3; P.L.22-2005, SEC.50.

IC 36-7-2-10
Ordinance making forestry operation a nuisance or abating operation void; exceptions to valid ordinance
Sec. 10. (a) An ordinance adopted after March 31, 2005, by a unit of local government that:
(1) makes a forestry operation (as defined in IC 32-30-6-1.5) a nuisance; or
(2) provides for an abatement of a forestry operation as a:
(A) nuisance;
(B) trespass; or
(C) zoning violation;
under this chapter is void.
(b) If the owner of a property owned the property before the enactment of an ordinance that restricts forestry operations but that is not invalidated by subsection (a), the property is exempt from the ordinance if the forestry operations (as defined by IC 32-30-6-1.5) on the property:
(1) comply with generally accepted best management practices;
(2) comply with the practices established in the Indiana Logging and Forestry Best Management Practices BMP Field Guide, as published in September 1999, by the division of forestry of the department of natural resources; and
(3) have been in continuous operation on the property.
As added by P.L.82-2005, SEC.6.



CHAPTER 3. PLATTING AND VACATION OF REAL PROPERTY

IC 36-7-3-1
Application of chapter
Sec. 1. (a) Section 2 of this chapter applies only to areas subject to the jurisdiction of no plan commission under this article.
(b) Sections 3 through 9 of this chapter apply only to:
(1) areas subject to the jurisdiction of an advisory plan commission under this article; and
(2) areas subject to the jurisdiction of no plan commission under this article.
(c) Sections 10, 14, and 16 of this chapter apply to all areas of the state.
(d) Sections 12, 13, and 15 of this chapter apply to all areas of the state, except in a county having a consolidated city.
As added by Acts 1981, P.L.309, SEC.22. Amended by Acts 1981, P.L.46, SEC.5; P.L.220-1986, SEC.3; P.L.126-2011, SEC.2.

IC 36-7-3-2
Subdivision of lots or lands outside boundaries of municipality; requisites, approval, and recording of plat
Sec. 2. (a) A person who lays out a subdivision of lots or lands outside the corporate boundaries of any municipality shall record a correct plat of the subdivision in the office of the recorder of the county before selling any lots in the subdivision. The plat must show public places, public ways, and the length, width, and size of each lot. Lots shown on the plat must be regularly numbered.
(b) The certificate of a registered land surveyor certifying the correctness of the plat must be attached to the plat. This certificate must include a description, by metes and bounds, of the location of the plat.
(c) Before offering a plat for record under this section, a person must acknowledge it before an officer authorized by law to take and certify acknowledgments of deeds. The officer shall then attach to the plat a certificate of the acknowledgment, which must be recorded with the plat.
(d) Before offering a plat for recording under this section, a person must file a copy of the plat in the county auditor's office and

must submit the plat for the approval of the county executive. The county recorder may record the plat only if a certificate showing the approval of the county executive is attached to it. If the record of a plat is not executed and approved as required by this subsection, it is void.
(e) Except as provided in subsection (f), the county executive may approve or disapprove a subdivision plat only on the basis of whether the plat complies with the requirements set forth in subsections (a) through (c).
(f) The county executive may approve or disapprove a subdivision plat based upon whether the plat complies with standards for development of subdivisions within the county executive's jurisdiction. The standards shall be set by the county executive, shall be reasonable, and may include a minimum lot size. The county executive shall rely only upon the following criteria in establishing the standards for development:
(1) The standards must protect and provide for the public health, safety, and welfare of the county.
(2) The standards must ensure that public facilities and services are available to support the subdivision.
(g) The county executive may not approve or disapprove a subdivision plat based upon the standards for development until the county executive has had at least one (1) public hearing on the issue. The county executive shall publish notice of a hearing in accordance with IC 5-3-1. The notice must set forth the following information:
(1) A legal description of the property where the proposed subdivision will be located.
(2) The date, time, and location of the hearing.
(3) The name of the applicant submitting the plat for the approval of the county executive.
(4) A statement that the county executive will consider at the hearing whether to approve the plat based upon whether the plat is in accordance with the county's development standards.
(h) If, after a hearing, the county executive disapproves the plat, the county executive shall make written findings that set forth its reasons and a decision denying approval and shall provide the applicant with a copy.
As added by Acts 1981, P.L.309, SEC.22. Amended by P.L.104-1983, SEC.4; P.L.220-1986, SEC.4; P.L.23-1991, SEC.38; P.L.153-2003, SEC.1.

IC 36-7-3-3
Laying out of town, addition to municipality, or subdivision of lots or lands within boundaries of municipality; requisites, approval, and recording of plat; donations or grants to public
Sec. 3. (a) A person who lays out:
(1) a town;
(2) an addition to a municipality; or
(3) a subdivision of lots or lands within the corporate boundaries of a municipality; shall record a correct plat of the town, addition, or subdivision in the office of the recorder of the county before selling any lots in the town, addition, or subdivision. The plat must show public grounds, public ways, and the length, width, and size of each lot. Lots shown on the plat must be regularly numbered.
(b) Every donation or grant to the public, or to any person, that is noted as such on the plat, is considered a general warranty to the donee or grantee named on the plat, for the purposes intended by the donor or grantor.
(c) Before offering a plat for record under this section, a person must acknowledge it before an officer authorized by law to take and certify acknowledgments of deeds. The plat may be recorded only if it is made and acknowledged in the manner prescribed by this section.
(d) Before a person offers a plat for recording under this section, he must submit it for the approval of:
(1) the advisory plan commission that has jurisdiction over the platted area under IC 36-7-4; or
(2) the municipal works board, if no advisory plan commission has jurisdiction over the platted area under IC 36-7-4.
The advisory plan commission or works board shall approve or disapprove the plat, and may require the public ways shown in the plat to be as wide as, and coterminous with, the public ways in contiguous parts of the municipality. The county recorder may record the plat only if a certificate showing the approval of the plan commission or works board is attached to it. If the record of a plat is not executed and approved as required by this subsection, it is void.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-4
Survey and plat; order; adoption; resolutions; requisites
Sec. 4. (a) A municipality that does not have a sufficient survey and plat of its corporate territory may, by a resolution of its legislative body passed by a two-thirds (2/3) vote, order a survey and plat of the municipality. When the survey and plat have been made, the legislative body may adopt them by a resolution passed by three-fourths (3/4) vote (as described in IC 36-1-8-14). If a survey and plat of the municipality have already been made, without the order of the legislative body, it may adopt them by a resolution passed by a three-fourths (3/4) vote.
(b) The survey and plat are considered adopted by the municipality for all purposes if a certified copy of the resolution adopting the survey and plat is:
(1) signed by the municipal executive and clerk;
(2) attested by the seal of the municipality; and
(3) recorded with the survey and plat in the office of the recorder of the county in which the municipality is located.
The copy of the resolution must include a statement of the names of the persons voting for and against it.
As added by Acts 1981, P.L.309, SEC.22. Amended by P.L.125-2001,

SEC.4.

IC 36-7-3-5
Surveying, platting, and numbering of tracts of land in municipality; requisites, approval, and recording of plat; public ways
Sec. 5. (a) If there are five (5) or more specific tracts of land in a municipality that:
(1) approximate in size any of the platted lots in the municipality;
(2) are not platted or numbered; and
(3) are near or contiguous to each other;
the municipal legislative body may cause the tracts to be surveyed, platted, and given a specific number on the plat. If the survey and plat are approved by the legislative body and recorded in the platbook records of the county in which the municipality is located, they have the same legal effect as if they had been made by the owners of the tracts under section 3 of this chapter.
(b) Tracts surveyed under this section may be described and conveyed by the numbers assigned to them, in the same manner as other platted lots. However, a new public way may be laid out or opened only with the written consent of the owner of the real property to be affected.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-6
Resolution declaring necessity of survey or plat; requisites; adoption procedures; direction to land surveyor
Sec. 6. (a) Before a survey of a municipality is made under this chapter, the municipal legislative body must declare, by resolution, the necessity for making the survey or plat. The resolution must describe and embrace all tracts to be included in the plat, with the description being by streets, alleys, corporate lines, other platted additions' lines, or any boundary line that can be definitely located. Notice of the adoption of the resolution must be given in accordance with IC 5-3-1. The notice must fix a time and a place where the persons owning the tracts may appear before the legislative body and object to any further steps being taken in the proceedings.
(b) If, after hearing any objections, the legislative body considers it necessary to proceed with the survey and plat, it shall direct the municipal civil engineer, if he is a land surveyor, or, if he is not, some suitable and competent land surveyor, to immediately make the survey and plat and report them to the legislative body.
As added by Acts 1981, P.L.309, SEC.22. Amended by Acts 1981, P.L.45, SEC.17.

IC 36-7-3-7
Land surveyor; completion of survey and plat; requirements; boundary line dispute procedures; subdivision of tracts; report; statement of costs and expenses; filing Sec. 7. (a) In making a survey of a municipality under this chapter, a land surveyor shall adhere as nearly as possible to boundary lines between tracts. If the owners of adjacent tracts do not agree on the location of the boundary line between them, the land surveyor shall give all interested parties ten (10) days' notice that, at a specified time, he will establish the boundary line. The line established is the correct boundary line, but an aggrieved party may appeal from the survey in the same manner as is provided by IC 36-2-12-14 for an appeal from a survey made by a county surveyor. However, an appeal does not delay the completion of the survey and plat.
(b) All public ways shall be preserved and properly designated on the plat.
(c) Each specific description shall be platted as one (1) lot and given a distinct number on the plat, except that where a part of the specific description is cut off by a street or alley, the tract may be given two (2) or more distinct numbers, as required by the situation.
(d) If any part of the entire tract to be platted is cut up into blocks by streets or alleys, the tract shall be platted in lots extending from the street or alley in the front to the alley in the rear.
(e) If a lot embraces more than one (1) specific description, the memoranda attached to the plat must designate how much of the lot belongs to each of the part owners.
(f) A person owning a tract that is within the boundaries of the territory to be platted and is larger than an ordinary lot may have that tract subdivided into lots of convenient size in the making of the plat.
(g) The land surveyor shall show on the plat the exact size and shape, the number, and the name of the owner (as determined from the records of the county), of each lot platted, and shall attach to the plat, as a part of it, a brief memorandum of the tract description of each lot platted.
(h) The land surveyor shall sign the plat and acknowledge its execution before an officer authorized to take the acknowledgment of deeds. When the survey and plat are completed, the land surveyor shall file them with the municipal clerk. The land surveyor shall also file with his report of the survey and plat an itemized statement of all costs and expenses incident to the proceedings, and an apportionment of the expenses to the lots platted, as required by section 9 of this chapter.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-8
Report of survey and plat; approval procedures; recording; legal effect of plat
Sec. 8. (a) When a plat is filed under section 7 of this chapter, the municipal clerk shall immediately give notice, in accordance with IC 5-3-1, that on a specified day, at an hour and place named in the notice, the municipal legislative body will meet to consider the land surveyor's report and plat, and to hear any objections to the report and plat by interested parties. (b) If any errors or omissions are discovered, the legislative body shall require the surveyor to correct them. When the legislative body has approved the report of the survey and plat, it shall give the plat an appropriate name and have it, together with the resolution of approval, recorded in the proper records in the county recorder's office. When recorded, the plat has the same legal effect as if it had been done by the owners of the tracts platted.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-9
Expenses of survey and plat; apportionment and assessment against property platted; lien; collection and disbursement
Sec. 9. (a) The expenses arising from a survey and plat in a municipality under this chapter shall be charged to the property platted, in the proportion the municipal legislative body considers just and equitable. When approving the land surveyor's report of the survey and plat, the legislative body shall, at the same time, assess an equitable part of the cost and expense against each tract platted.
(b) The assessment is a lien on the property from the time the assessment is made, and is due and payable as soon as the plat is recorded. If an assessment is not paid before the second day of January after it is made, a certified copy of the assessment shall be filed in the office of the auditor of the county in which the property is located, and the auditor shall place the amount claimed on the tax duplicate against the lands of the landowner. The amount shall be collected as taxes are collected, and, when collected, shall be disbursed to the general fund of the municipality.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-10
Vacation of plat by owners; written instrument; filing and approval; recording; land outside municipal boundaries excepted from approval; effect; public ways
Sec. 10. (a) The owners of land in a plat may vacate all or part of that plat under:
(1) this section; or
(2) IC 36-7-4-711.
(b) In a case in which all the owners of land in a plat are in agreement regarding a proposed vacation, the owners may file a written instrument to vacate all or part of that plat. All the owners of land in the plat must declare the plat or part of the plat to be vacated in the written instrument. The instrument must be executed, acknowledged, and recorded in the same manner as a deed to land.
(c) Before offering the instrument for recording under this section, an owner must file a copy of the instrument in the county auditor's office and must submit the instrument vacating all or part of the plat for the approval of the plan commission that has jurisdiction over the platted area under IC 36-7-4 or the plat committee acting on behalf of the plan commission. If no plan commission has jurisdiction over the platted area under IC 36-7-4, the instrument must be submitted

for the approval of:
(1) the county executive, in the case of land located in an unincorporated area; or
(2) the municipal works board, in the case of land located inside the corporate boundaries of a municipality.
The instrument may be approved under this section without notice or a hearing. The provisions of IC 36-7-4 concerning notice and hearing do not apply to the approval of an instrument under this section.
(d) The county recorder may record the instrument only if a certificate showing the approval of the vacation by the plan commission, county executive, or municipal works board is attached to it. If the instrument is not executed and approved as required by this section, it is void.
(e) The owners of land in a plat that is located outside the corporate boundaries of any municipality may vacate all of the plat without the approval required by subsections (c) and (d) if no lots have been sold and no roads constructed in the plat, and all of the owners of land in the plat declare the plat to be vacated in a written instrument. The instrument must be executed, acknowledged, and recorded in the same manner as a deed to land.
(f) An instrument recorded under this section terminates the effect of the plat or part of the plat declared to be vacated, and it also terminates all public rights in the public ways and public places described in the plat or part of the plat. However, a public way that has been improved, or that is part of an improved plat, may be vacated only in accordance with section 12 of this chapter or with IC 36-7-4-712, whichever is applicable.
As added by Acts 1981, P.L.309, SEC.22. Amended by P.L.220-1986, SEC.5; P.L.126-2011, SEC.3.

IC 36-7-3-11
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-3-12
Vacation of public way or place; petition; notice; hearing; adoption of ordinance; appeals
Sec. 12. (a) Persons who:
(1) own or are interested in any lots or parts of lots; and
(2) want to vacate all or part of a public way or public place in or contiguous to those lots or parts of lots;
may file a petition for vacation with the legislative body of:
(A) a municipality, if all or any part of the public way or public place to be vacated is located within the corporate boundaries of that municipality; or
(B) the county, if all or the only part of the public way or public place to be vacated is located outside the corporate boundaries of a municipality.
(b) Notice of the petition must be given in the manner prescribed by subsection (c). The petition must: (1) state the circumstances of the case;
(2) specifically describe the property proposed to be vacated; and
(3) give the names and addresses of all owners of land that abuts the property proposed to be vacated.
(c) The legislative body shall hold a hearing on the petition within thirty (30) days after it is received. The clerk of the legislative body shall give notice of the petition and of the time and place of the hearing:
(1) in the manner prescribed in IC 5-3-1; and
(2) by certified mail to each owner of land that abuts the property proposed to be vacated.
The petitioner shall pay the expense of providing this notice.
(d) The hearing on the petition is subject to IC 5-14-1.5. At the hearing, any person aggrieved by the proposed vacation may object to it as provided by section 13 of this chapter.
(e) After the hearing on the petition, the legislative body may, by ordinance, vacate the public way or public place. The clerk of the legislative body shall furnish a copy of each vacation ordinance to the county recorder for recording and to the county auditor.
(f) Within thirty (30) days after the adoption of a vacation ordinance, any aggrieved person may appeal the ordinance to the circuit court of the county. The court shall try the matter de novo and may award damages.
As added by Acts 1981, P.L.309, SEC.22. Amended by Acts 1981, P.L.46, SEC.6; Acts 1982, P.L.211, SEC.2.

IC 36-7-3-13
Vacation proceedings; filing of remonstrances and objections; grounds
Sec. 13. A remonstrance or objection permitted by section 12 of this chapter may be filed or raised by any person aggrieved by the proposed vacation, but only on one (1) or more of the following grounds:
(1) The vacation would hinder the growth or orderly development of the unit or neighborhood in which it is located or to which it is contiguous.
(2) The vacation would make access to the lands of the aggrieved person by means of public way difficult or inconvenient.
(3) The vacation would hinder the public's access to a church, school, or other public building or place.
(4) The vacation would hinder the use of a public way by the neighborhood in which it is located or to which it is contiguous.
As added by Acts 1981, P.L.309, SEC.22. Amended by Acts 1981, P.L.46, SEC.7; Acts 1982, P.L.211, SEC.3; P.L.353-1983, SEC.1; P.L.126-2011, SEC.4.

IC 36-7-3-14
Vacation of platted land; descriptions of lots and parcels in plat

preserved; exceptions
Sec. 14. (a) If any platted land is vacated, the descriptions of the lots and parcels of that land shall be preserved as set forth in the plat, with the proportionate parts of vacated streets and alleys added as provided by law, unless all the owners of land in the vacated area consent in writing to the description of the area by:
(1) the method used before the plat was made;
(2) metes and bounds; or
(3) other appropriate description.
(b) Notwithstanding subsection (a), a vacated tract of five (5) acres or more that is owned by one (1) person, or jointly by two (2) or more persons, need not be described by lot number and may be described by metes and bounds or some other method.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-15
Termination of vacation proceeding; limitation
Sec. 15. After the termination of a vacation proceeding under this chapter, a subsequent vacation proceeding affecting the same property and asking for the same relief may not be initiated for two (2) years.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-16
Vacation of platted easements; public utility's use of public way or place notwithstanding vacation proceedings; waiver
Sec. 16. (a) Platted easements may be vacated in the same manner as public ways and public places, in accordance with section 12 of this chapter or with IC 36-7-4-712, whichever is applicable.
(b) Notwithstanding this article, vacation proceedings do not deprive a public utility of the use of all or part of a public way or public place to be vacated, if, at the time the proceedings are instituted, the utility is occupying and using all or part of that public way or public place for the location and operation of its facilities. However, the utility may waive its rights under this subsection by filing its written consent in the vacation proceedings.
As added by Acts 1981, P.L.309, SEC.22. Amended by P.L.220-1986, SEC.7.



CHAPTER 4. LOCAL PLANNING AND ZONING

IC 36-7-4-0.3
Operation of certain area plan commissions; legalization of certain actions taken after June 30, 1997, and before January 1, 1999
Sec. 0.3. Notwithstanding the amendments made to section 207 of this chapter by P.L.225-1997, an area plan commission that existed before May 12, 1997, may continue to operate until January 1, 1999, under section 207 of this chapter as it existed before May 12, 1997. Any actions taken after June 30, 1997, and before January 1, 1999, by an area plan commission operating under this section that otherwise comply with the Area Planning Law are legalized and validated.
As added by P.L.220-2011, SEC.659.

IC 36-7-4-0.4
Legalization of acts of certain plan commissions taken after September 30, 1999, and before March 16, 2000
Sec. 0.4. (a) This section applies to a county plan commission that

did not have a township trustee appointed to the plan commission as a member in accordance with IC 36-7-4-208(a)(5) on or after October 1, 1999.
(b) The acts of the plan commission taken after September 30, 1999, and before March 16, 2000, are legalized.
As added by P.L.220-2011, SEC.660.

IC 36-7-4-100
100 Series_Applicability and rules of construction
Sec. 100. This series (sections 100 through 199 of this chapter) may be cited as follows: 100 SERIES.APPLICABILITY AND RULES OF CONSTRUCTION.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-101
"Advisory planning law" defined
Sec. 101. The "advisory planning law" consists of those parts of this chapter that are applicable to advisory planning. Sections and subsections of this chapter with headings that include "ADVISORY" apply to advisory planning. In addition, sections and subsections of this chapter without headings apply to advisory planning as well as area planning and metropolitan development.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-102
"Area planning law" defined
Sec. 102. The "area planning law" consists of those parts of this chapter that are applicable to area planning. Sections and subsections of this chapter with headings that include "AREA" apply to area planning. In addition, sections and subsections of this chapter without headings apply to area planning as well as advisory planning and metropolitan development.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-103
"Metropolitan development law" defined
Sec. 103. The "metropolitan development law" consists of those parts of this chapter that are applicable to metropolitan development. Sections and subsections of this chapter with headings that include "METRO" apply to metropolitan development. In addition, sections and subsections of this chapter without headings apply to metropolitan development as well as area planning and advisory planning.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-104
"Series" defined
Sec. 104. A citation in this chapter to the term "series", preceded by a numerical designation and two (2) zeroes, shall be construed as a reference to all the sections of this chapter (including the advisory

planning law, the area planning law, and the metropolitan development law) that have that same numerical designation.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-105
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-4-106
Prior law construed
Sec. 106. If a provision of the prior advisory planning laws, area planning laws, township joinder laws, or metropolitan development laws has been replaced in the same form or in a restated form, by a provision of this chapter, then a citation to the provision of the prior law shall be construed as a citation to the corresponding provision of this chapter.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-200
200 Series_Establishment and membership of commission
Sec. 200. This series (sections 200 through 299 of this chapter) may be cited as follows: 200 SERIES.COMMISSION ESTABLISHMENT AND MEMBERSHIP.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-201
Purpose
Sec. 201. (a) For purposes of IC 36-1-3-6, a unit wanting to exercise planning and zoning powers in Indiana must do so in the manner provided by this chapter.
(b) The purpose of this chapter is to encourage units to improve the health, safety, convenience, and welfare of their citizens and to plan for the future development of their communities to the end:
(1) that highway systems be carefully planned;
(2) that new communities grow only with adequate public way, utility, health, educational, and recreational facilities;
(3) that the needs of agriculture, forestry, industry, and business be recognized in future growth;
(4) that residential areas provide healthful surroundings for family life; and
(5) that the growth of the community is commensurate with and promotive of the efficient and economical use of public funds.
(c) Furthermore, municipalities and counties may cooperatively establish single and unified planning and zoning entities to carry out the purpose of this chapter on a countywide basis.
(d) METRO. Expanding urbanization in each county having a consolidated city has created problems that have made the unification of planning and zoning functions a necessity to insure the health, safety, morals, economic development, and general welfare of the county. To accomplish this unification, a single planning and zoning

authority is established for the county.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.5; P.L.192-1984, SEC.3; P.L.82-2005, SEC.7.

IC 36-7-4-201.1
Zoning ordinances; satellite receiver antennas and other types of antennas
Sec. 201.1. A local zoning ordinance that addresses a satellite receiver antenna and another type of antenna is void unless the zoning ordinance:
(1) has a reasonable and clearly defined health, safety, or aesthetic objective;
(2) does not:
(A) impose an unreasonable restriction on or prevent the reception of satellite signals by satellite receiver antennas; or
(B) impose costs on the users of satellite receiver antennas that are excessive in comparison to the purchase and installation cost of the satellite receiver antennas; and
(3) does not prohibit installation of a satellite receiver antenna that is not more than two (2) feet in diameter.
As added by P.L.167-1994, SEC.1.

IC 36-7-4-202
Establishment; authorization
Sec. 202. (a) ADVISORY. The legislative body of a county or municipality may establish by ordinance an advisory plan commission. In addition, in a county having a population of:
(1) more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000); or
(2) more than one hundred fifteen thousand (115,000) but less than one hundred twenty-five thousand (125,000);
the legislative bodies of that county and of the city having the largest population in that county may establish by identical ordinances a metropolitan plan commission as a department of county government. These ordinances must specify the legal name of the commission for purposes of section 404(a) of this chapter.
(b) AREA. There may be established in each county an area planning department in the county government, having:
(1) an area plan commission;
(2) an area board of zoning appeals;
(3) an executive director; and
(4) such staff as the area plan commission considers necessary.
Each municipality and each county desiring to participate in the establishment of a planning department may adopt an ordinance adopting the area planning law, fix a date for the establishment of the planning department, and provide for the appointment of its representatives to the commission. When a municipality or a county adopts such an ordinance, it shall certify a copy of the ordinance to each legislative body within the county. When a county and at least

one (1) municipality within the county each adopt an ordinance adopting the area planning law and fix a date for the establishment of the department, the legislative body of the county shall establish the planning department.
(c) METRO. A metropolitan development commission is established in the department of metropolitan development of the consolidated city. The legislative body of the consolidated city may adopt ordinances to regulate the following:
(1) The time that the commission holds its meetings.
(2) The voting procedures of the commission.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.12-1992, SEC.163; P.L.164-1995, SEC.15; P.L.170-2002, SEC.152; P.L.119-2012, SEC.193.

IC 36-7-4-203
Establishment; exercise of planning and zoning authority
Sec. 203. (a) ADVISORY. After a metropolitan plan commission is established, it shall exercise exclusively the planning and zoning functions of the county and of the second class city, and the separate planning and zoning functions of the county plan commission and the city plan commission cease.
(b) AREA. After the planning department is established and the participating legislative bodies have adopted a zoning ordinance, the planning department shall exercise exclusively the planning and zoning functions of the county and of the participating municipalities, except as provided in section 901(i) of this chapter. Where other statutes confer planning and zoning authority on a participating municipality or a county, their plan commissions shall continue to exercise that authority until such time as the planning department is established and the participating legislative bodies adopt a zoning ordinance.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.6; P.L.126-2011, SEC.5.

IC 36-7-4-204
Establishment; participation by other municipalities within county
Sec. 204. AREA. After the planning department is established, other municipalities within the county may adopt ordinances adopting the area planning law and provide for the appointment of their representatives to the area plan commission. In such a case, the membership of the commission shall be increased according to the formula provided in sections 207, 208, 209, and 211 of this chapter and the authority of a municipal plan commission and municipal board of zoning appeals ceases, except as provided in section 901(i) of this chapter, as of the time specified in that ordinance. The composition of any such municipal board of zoning appeals, or of any such board later organized, under the advisory planning law, must conform with that law, except that those members of such a board to be appointed from the municipal plan commission shall instead be appointed from the area plan commission. As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.126-2011, SEC.6.

IC 36-7-4-205
Establishment; extent of territorial authority of comprehensive plan; inclusion of contiguous unincorporated area; fire protection territories; incorporation of new towns in county
Sec. 205. (a) ADVISORY. A municipal plan commission shall adopt a comprehensive plan, as provided for under the 500 series of the advisory planning law, for the development of the municipality. For comprehensive plans adopted after July 1, 1999, if:
(1) the municipality provides municipal services to the contiguous unincorporated area; or
(2) the municipal plan commission obtains the approval of the county legislative body of each affected county;
the municipal plan commission may provide in the comprehensive plan for the development of the contiguous unincorporated area, designated by the commission, that is outside the corporate boundaries of the municipality, and that, in the judgment of the commission, bears reasonable relation to the development of the municipality. For purposes of this section, participation of a municipality in a fire protection territory established under IC 36-8-19 that includes unincorporated areas contiguous to the municipality may not be treated as providing municipal services to the contiguous unincorporated areas.
(b) ADVISORY. Except as limited by the boundaries of unincorporated areas subject to the jurisdiction of other municipal plan commissions, an area designated under this section may include any part of the contiguous unincorporated area within two (2) miles from the corporate boundaries of the municipality. If, however, the corporate boundaries of the municipality or the boundaries of that contiguous unincorporated area include any part of the public waters or shoreline of a lake (which lies wholly within Indiana), the designated area may also include:
(1) any part of those public waters and shoreline of the lake; and
(2) any land area within two thousand five hundred (2,500) feet from that shoreline.
(c) ADVISORY. Before exercising their rights, powers, and duties of the advisory planning law with respect to an area designated under this section, a municipal plan commission must file, with the recorder of the county in which the municipality is located, a description or map defining the limits of that area. If the commission revises the limits, it shall file, with the recorder, a revised description or map defining those revised limits.
(d) ADVISORY. If any part of the contiguous unincorporated area within the potential jurisdiction of a municipal plan commission is also within the potential jurisdiction of another municipal plan commission, the first municipal plan commission may exercise territorial jurisdiction over that part of the area within the potential

jurisdiction of both municipal plan commissions that equals the product obtained by multiplying a fraction, the numerator of which is the area within the corporate boundaries of that municipality and the denominator of which is the total area within the corporate boundaries of both municipalities times the area within the potential jurisdiction of both municipal plan commissions. Furthermore, this commission may exercise territorial jurisdiction within those boundaries, enclosing an area reasonably compact and regular in shape, that the municipal plan commission first acting designates.
(e) ADVISORY. If the legislative body of a county adopts a comprehensive plan and ordinance covering the unincorporated areas of the county, a municipal plan commission may not exercise jurisdiction, as provided in this section, over any part of that unincorporated area unless it is authorized by ordinance of the legislative body of the county. This ordinance may be initiated by the county legislative body or by petition duly signed and presented to the county auditor by:
(1) not less than fifty (50) property owners residing in the area involved in the petition;
(2) the county plan commission; or
(3) the municipal plan commission.
Before final action on the ordinance by the county legislative body, the county plan commission must hold an advertised public hearing as required for other actions of the county plan commission under the advisory planning law. Upon the passage of the ordinance by the county legislative body and the subsequent acceptance of jurisdiction by the municipal plan commission, the municipal plan commission shall exercise the same rights, powers, and duties conferred in this section exclusively with respect to the contiguous unincorporated area. The jurisdiction of a municipal plan commission, as authorized under this subsection, may be terminated by ordinance at the discretion of the legislative body of the county, but only if the county has adopted a comprehensive plan for that area that is as comprehensive in scope and subject matter as that in effect by municipal ordinance.
(f) ADVISORY. Each municipal plan commission in a municipality located in a county having:
(1) a population of less than ninety-five thousand (95,000); and
(2) a county plan commission that has adopted, in accord with the advisory planning law, a comprehensive plan and ordinance covering the unincorporated areas of the county;
may, at any time, after filing notice with the county recorder and the county plan commission, exercise or reject territorial jurisdiction over any part of the area within two (2) miles of the corporate boundaries of that municipality and within that county, whether or not that commission has previously exercised that jurisdiction, if the municipality is providing municipal services to the area. Within sixty (60) days after receipt of that notice, the county plan commission and the county legislative body shall have the county comprehensive plan and ordinance revised to reflect the decision of the municipal plan

commission exercising the option provided for in this subsection. If the municipality is not providing municipal services to the area, the municipal plan commission must obtain the approval of the county legislative body of each affected county before exercising jurisdiction.
(g) AREA. Wherever in the area planning law authority is conferred to establish a comprehensive plan or an ordinance for its enforcement, the authority applies everywhere:
(1) within the county that is outside the municipalities; and
(2) within each participating municipality.
(h) ADVISORY_AREA. Whenever a new town is incorporated in a county having a county plan commission or an area plan commission, that plan commission and its board of zoning appeals shall continue to exercise territorial jurisdiction within the town until the effective date of a town ordinance:
(1) establishing an advisory plan commission under section 202(a) of this chapter; or
(2) adopting the area planning law under section 202(b) or 204 of this chapter.
Beginning on that effective date, the planning and zoning functions of the town shall be exercised under the advisory planning law or area planning law, as the case may be.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1982, P.L.1, SEC.61; P.L.216-1999, SEC.1; P.L.172-2011, SEC.143.

IC 36-7-4-206
Establishment; extent of territorial authority of nonparticipating municipality
Sec. 206. AREA. After the planning department is established, a nonparticipating municipality may not exercise planning and zoning powers outside its corporate boundaries.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-207
Membership of commission; nonvoting adviser
Sec. 207. (a) ADVISORY. In a city having a park board and a city civil engineer, the city plan commission consists of nine (9) members, as follows:
(1) One (1) member appointed by the city legislative body from its membership.
(2) One (1) member appointed by the park board from its membership.
(3) One (1) member or designated representative appointed by the city works board.
(4) The city civil engineer or a qualified assistant appointed by the city civil engineer.
(5) Five (5) citizen members, of whom no more than three (3) may be of the same political party, appointed by the city executive.
(b) ADVISORY. If a city lacks either a park board or a city civil

engineer, or both, subsection (a) does not apply. In such a city or in any town, the municipal plan commission consists of seven (7) members, as follows:
(1) The municipal legislative body shall appoint three (3) persons, who must be elected or appointed municipal officials or employees in the municipal government, as members.
(2) The municipal executive shall appoint four (4) citizen members, of whom no more than two (2) may be of the same political party.
(c) AREA. To provide equitable representation of rural and urban populations, representation on the area plan commission is determined as follows:
(1) Seven (7) representatives from each city having a population of more than one hundred five thousand (105,000).
(2) Six (6) representatives from each city having a population of not less than seventy thousand (70,000) nor more than one hundred five thousand (105,000).
(3) Five (5) representatives from each city having a population of not less than thirty-five thousand (35,000) but less than seventy thousand (70,000).
(4) Four (4) representatives from each city having a population of not less than twenty thousand (20,000) but less than thirty-five thousand (35,000).
(5) Three (3) representatives from each city having a population of not less than ten thousand (10,000) but less than twenty thousand (20,000).
(6) Two (2) representatives from each city having a population of less than ten thousand (10,000).
(7) One (1) representative from each town having a population of more than two thousand one hundred (2,100), and one (1) representative from each town having a population of two thousand one hundred (2,100) or less that had a representative before January 1, 1979.
(8) Such representatives from towns having a population of not more than two thousand one hundred (2,100) as are provided for in section 210 of this chapter.
(9) Six (6) county representatives if the total number of municipal representatives in the county is an odd number, or five (5) county representatives if the total number of municipal representatives is an even number.
(d) METRO. The metropolitan development commission consists of nine (9) citizen members, as follows:
(1) Four (4) members, of whom no more than two (2) may be of the same political party, appointed by the executive of the consolidated city.
(2) Three (3) members, of whom no more than two (2) may be of the same political party, appointed by the legislative body of the consolidated city.
(3) Two (2) members, who must be of different political parties, appointed by the board of commissioners of the county. (e) METRO. The legislative body of the consolidated city shall appoint an individual to serve as a nonvoting adviser to the metropolitan development commission when the commission is acting as the redevelopment commission of the consolidated city under IC 36-7-15.1. If the duties of the metropolitan development commission under IC 36-7-15.1 are transferred to another entity under IC 36-3-4-23, the individual appointed under this subsection shall serve as a nonvoting adviser to that entity. A nonvoting adviser appointed under this subsection:
(1) must also be a member of the school board of a school corporation that includes all or part of the territory of the consolidated city;
(2) is not considered a member of the metropolitan development commission for purposes of IC 36-7-15.1 but is entitled to attend and participate in the proceedings of all meetings of the metropolitan development commission (or any successor entity designated under IC 36-3-4-23) when it is acting as a redevelopment commission under IC 36-7-15.1;
(3) is not entitled to a salary, per diem, or reimbursement of expenses;
(4) serves for a term of two (2) years and until a successor is appointed; and
(5) serves at the pleasure of the legislative body of the consolidated city.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.44, SEC.53; Acts 1982, P.L.1, SEC.62; P.L.192-1984, SEC.4; P.L.336-1985, SEC.1; P.L.164-1995, SEC.16; P.L.225-1997, SEC.1; P.L.32-2004, SEC.1; P.L.146-2008, SEC.718.

IC 36-7-4-208
Membership of commission; county and metropolitan numbers
Sec. 208. (a) ADVISORY. The county plan commission consists of nine (9) members, as follows:
(1) One (1) member appointed by the county executive from its membership.
(2) One (1) member appointed by the county fiscal body from its membership.
(3) The county surveyor or the county surveyor's designee.
(4) The county agricultural extension educator. However, if the county does not have a county agricultural extension educator, the county extension board shall select a resident of the county who is a property owner with agricultural interest to serve on the commission under this subdivision for a period not to exceed one (1) year.
(5) Five (5) members appointed in accordance with one (1) of the following:
(A) Four (4) citizen members, of whom no more than two (2) may be of the same political party. Each of the four (4) members must be:
(i) a resident of an unincorporated area of the county; or (ii) a resident of the county who is also an owner of real property located in whole or in part in an unincorporated area of the county;
appointed by the county executive. However, at least two (2) of the citizen members must be residents of the unincorporated area of the county. Also one (1) township trustee, who must be a resident of an unincorporated area of the county appointed by the county executive upon the recommendation of the township trustees whose townships are within the jurisdiction of the county plan commission.
(B) Five (5) citizen members, of whom not more than three (3) may be of the same political party. Each of the five (5) members must be:
(i) a resident of an unincorporated area of the county; or
(ii) a resident of the county who is also an owner of real property located in whole or in part in an unincorporated area of the county;
appointed by the county executive. However at least three (3) members must be residents of the unincorporated area of the county.
If a county executive changes the plan commission from having members described in clause (B) to having members described in clause (A), the county executive shall appoint a township trustee to replace the first citizen member whose term expires and who belongs to the same political party as the township trustee. Each member appointed to the commission is entitled to receive compensation for mileage at the same rate and the same compensation for services as a member of a county executive, a member of a county fiscal body, a county surveyor, or an appointee of a county surveyor receives for serving on the commission, as set forth in section 222.5 of this chapter.
(b) ADVISORY. The metropolitan plan commission consists of nine (9) members, as follows:
(1) One (1) member appointed by the county legislative body from its membership.
(2) One (1) member appointed by the second class city legislative body from its membership.
(3) Three (3) citizen members who:
(A) reside in an unincorporated area of the county; or
(B) reside in the county and also own real property located in whole or in part in an unincorporated area of the county;
of whom no more than two (2) may be of the same political party, appointed by the county legislative body. One (1) of these members must be actively engaged in farming.
(4) Four (4) citizen members, of whom no more than two (2) may be of the same political party, appointed by the second class city executive. One (1) of these members must be from the metropolitan school authority or community school corporation and a resident of that school district, and the other three (3) members must be residents of the second class city. (c) AREA. When there are six (6) county representatives, they are as follows:
(1) One (1) member appointed by the county executive from its membership.
(2) One (1) member appointed by the county fiscal body from its membership.
(3) The county superintendent of schools, or if that office does not exist, a representative appointed by the school corporation superintendents within the jurisdiction of the area plan commission.
(4) One (1) of the following appointed by the county executive:
(A) The county agricultural extension educator.
(B) The county surveyor or the county surveyor's designee.
(5) One (1) citizen member who is:
(A) a resident of the unincorporated area of the county; or
(B) a resident of the county who is also an owner of real property located in whole or in part in the unincorporated area of the county;
appointed by the county executive.
(6) One (1) citizen member who is:
(A) a resident of the unincorporated area of the county; or
(B) a resident of the county who is also an owner of real property located in whole or in part in the unincorporated area of the county;
appointed by the county fiscal body.
(d) AREA. When there are five (5) county representatives, they are the representatives listed or appointed under subsection (c)(3), (c)(4), (c)(5), and (c)(6) and:
(1) the county surveyor or the county surveyor's designee if the county executive appoints the county agricultural extension educator under subsection (c)(4); or
(2) the county agricultural extension educator if the county executive appoints the county surveyor under subsection (c)(4).
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.7; P.L.354-1983, SEC.1; P.L.40-1993, SEC.67; P.L.226-1997, SEC.1; P.L.216-1999, SEC.2; P.L.103-2000, SEC.1; P.L.276-2001, SEC.10; P.L.173-2003, SEC.30; P.L.32-2004, SEC.2; P.L.126-2011, SEC.7.

IC 36-7-4-209
Membership of commission; representatives for a municipality; numbers; appointments
Sec. 209. (a) AREA. When the number of representatives for a municipality is two (2), one (1) is a member of the municipal legislative body appointed by the legislative body and the other is a citizen member appointed by the municipal executive.
(b) AREA. When the number of representatives for a municipality is three (3), one (1) is a member of the legislative body appointed by the legislative body and two (2) are citizen members appointed by the executive. (c) AREA. When the number of representatives for a municipality is four (4), one (1) is a member of the works board or the board of sanitary commissioners, appointed by the executive, one (1) is a member of the legislative body appointed by the legislative body, and two (2) are citizen members appointed by the executive.
(d) AREA. When the number of representatives for a municipality is five (5) or more, one (1) is a member of the works board or the board of sanitary commissioners, appointed by the executive, one (1) is a member of the legislative body appointed by the legislative body, and the remainder are citizen members appointed by the executive.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.226-1997, SEC.2; P.L.126-2011, SEC.8.

IC 36-7-4-210
Membership of commission; advisory council on town affairs
Sec. 210. (a) AREA. In a county where there are two (2) or more towns having a population of not more than two thousand one hundred (2,100) neither of which has a representative on the area plan commission under section 207(c)(7) of this chapter that are participating in an area planning department, there is established an advisory council on town affairs. Each participating legislative body of such a town shall select one (1) of its members as its representative on the advisory council. The advisory council shall meet as soon as possible after the establishment of the planning department. It shall meet in the town hall of the participating town having the largest population, on the call of the representative of that town, who shall act as chairman of the first meeting. Thereafter, the council shall elect its own chairman.
(b) AREA. The advisory council shall at its first meeting select from its membership an appropriate number of voting representatives to the area plan commission. If the advisory council is composed of five (5) or less, it is entitled to one (1) voting representative on the area plan commission. If the advisory council is composed of more than five (5), it is entitled to two (2) voting representatives on the area plan commission.
(c) AREA. The chairman and the representatives on the advisory council shall be elected for one (1) year terms, terminating at the end of the year.
(d) AREA. If there are not any cities located within a county, then the town having the largest population and participating in the planning department in the county shall select a citizen member to serve on the area plan commission. The legislative body of that town shall appoint that member as prescribed by section 218(e) of this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.8; Acts 1982, P.L.1, SEC.63.

IC 36-7-4-211
Membership of commission; changes
Sec. 211. (a) AREA. Notwithstanding any other provision of the

area planning law, the representation on any area plan commission may be changed by a similar ordinance adopted by the legislative body of each unit that is a participant in a planning department or by the legislative body of each unit that proposes to form a planning department.
(b) AREA. Each ordinance adopted under this section must provide for at least one (1) representative from each unit that is a participant in the planning department.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.9.

IC 36-7-4-212
Membership of commission; certification
Sec. 212. ADVISORY. The clerk of the municipal legislative body and the secretary of the park board shall certify members appointed by their respective bodies, and the executive shall certify his appointments. The certificates shall be sent to and made a part of the records of the municipal plan commission.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-213
Membership of commission; advisory members
Sec. 213. ADVISORY. If a municipality having a municipal plan commission is located in a county that has a county plan commission:
(1) a designated representative of the county plan commission shall serve as an advisory member of the municipal plan commission; and
(2) a designated representative of the municipal plan commission shall serve as an advisory member of the county plan commission.
Each advisory member has all the privileges of membership, except the right to vote.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-214
Membership of commission; additional members required for unincorporated jurisdictional area
Sec. 214. (a) ADVISORY. When a municipal plan commission exercises jurisdiction outside the incorporated area of the municipality as provided for in section 205 of the advisory planning law, the executive of the county in which the unincorporated area is located shall appoint two (2) additional citizen members to the municipal plan commission. The citizen members must:
(1) be residents of:
(A) the unincorporated area; or
(B) the county, and must also be owners of real property located in whole or in part within the unincorporated area; and
(2) not be of the same political party. However, at least one (1) of the members must be a resident of the unincorporated area.
(b) ADVISORY. Initially, one (1) member under subsection (a) shall be appointed for a term of one (1) year and the other for a term of four (4) years. Thereafter, each appointment is for a term of four (4) years. The additional citizen members are entitled to participate and vote in all deliberations of the municipal plan commission.
(c) ADVISORY. If the unincorporated area referred to in subsection (a) lies in two (2) counties, the executive of each of those counties shall appoint one (1) of the additional citizen members. The executive of the county having the larger proportion of the unincorporated area shall appoint its member first, and the executive of the other county shall then appoint its member, who must not be of the same political party.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.7-1983, SEC.37; P.L.220-1986, SEC.8; P.L.126-2011, SEC.9; P.L.6-2012, SEC.242.

IC 36-7-4-215
Membership of commission; additional members allowed for unincorporated jurisdictional area
Sec. 215. ADVISORY. In addition to the requirements of section 214 of this chapter, the executive of the county may also appoint as members of a town plan commission additional representatives from the unincorporated jurisdictional area, if the executive believes the additional representation is justifiable. The number of appointments shall be determined as follows:
(1) Two (2) citizen members, if the population of the jurisdictional area appears to be at least fifty percent (50%) but not more than one hundred percent (100%) of the population of the town itself.
(2) Four (4) citizen members, if the population of the jurisdictional area appears to be greater than that of the town itself.
These additional members must have the same qualifications and are entitled to the same terms and privileges as prescribed for the additional members appointed under section 214 of this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.7-1983, SEC.38.

IC 36-7-4-216
Membership of commission; qualifications of citizen members
Sec. 216. (a) Each citizen member shall be appointed because of the member's knowledge and experience in community affairs, the member's awareness of the social, economic, agricultural, and industrial problems of the area, and the member's interest in the development and integration of the area.
(b) A citizen member may not hold:
(1) an elected office (as defined in IC 3-5-2-17); or
(2) any other appointed office in municipal, county, or state

government;
except for membership on the board of zoning appeals as required by section 902 of this chapter and, in the case of an area plan commission, membership on the body from which the member must be appointed under this series.
(c) Subject to subsection (d), a citizen member must meet one (1) of the following requirements:
(1) The member must be a resident of the jurisdictional area of the plan commission. The member may also be required by statute to reside within an unincorporated area of the jurisdictional area of the plan commission.
(2) The member must be a resident of the county and also an owner of real property located in whole or in part in the jurisdictional area of the plan commission. The member may also be required by statute to own real property within an unincorporated area of the jurisdictional area of the plan commission.
(d) At least a majority of the total number of citizen members appointed to a plan commission must be residents of the jurisdictional area of the plan commission. The commission shall determine whether a citizen member meets all applicable residency requirements for appointment in accordance with uniform rules prescribed by the commission.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.10; P.L.2-1989, SEC.25; P.L.126-2011, SEC.10.

IC 36-7-4-217
Membership of commission; term of certain appointees
Sec. 217. ADVISORY.AREA. The term of office of a member (who is appointed from the membership of a legislative body, a park board, or the advisory council on town affairs) is coextensive with the member's term of office on that body, board, or council, unless that body, board, or council appoints, at its first regular meeting in any year, another to serve as its representative.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-218
Membership of commission; terms and removal of citizen members
Sec. 218. (a) When an initial term of office of a citizen member expires, each new appointment of a citizen member is:
(1) for a term of four (4) years (in the case of a municipal, county, or area plan commission);
(2) for a term of three (3) years (in the case of a metropolitan plan commission); or
(3) for a term of one (1), two (2), or three (3) years, as designated by the appointing authority (in the case of the metropolitan development commission).
A member serves until his successor is appointed and qualified. A member is eligible for reappointment.
(b) ADVISORY. Upon the establishment of a nine (9) member

municipal plan commission, the citizen members shall initially be appointed for the following terms of office:
(1) One (1) for a term of two (2) years.
(2) Two (2) for a term of three (3) years.
(3) Two (2) for a term of four (4) years.
Upon the establishment of a seven (7) member municipal plan commission, two (2) citizen members shall initially be appointed for a term of three (3) years and two (2) shall initially be appointed for a term of four (4) years. Each member's term expires on the first Monday of January of the second, third, or fourth year, respectively, after the year of the member's appointment.
(c) ADVISORY. Upon the establishment of a county plan commission, the citizen members shall initially be appointed for the following terms of office:
(1) One (1) for a term of one (1) year.
(2) One (1) for a term of two (2) years.
(3) One (1) for a term of three (3) years.
(4) Two (2) for a term of four (4) years.
Each member's term expires on the first Monday of January of the first, second, third, or fourth year, respectively, after the year of the member's appointment.
(d) ADVISORY. Upon the establishment of a metropolitan plan commission, the citizen members shall initially be appointed for the following terms of office:
(1) Three (3) for a term of one (1) year, one (1) appointed by the county legislative body and two (2) by the city executive.
(2) Two (2) for a term of two (2) years, one (1) by each appointing authority.
(3) Two (2) for a term of three (3) years, one (1) by each appointing authority.
(e) AREA. If there is one (1) citizen member on the area plan commission, his initial term of office is one (1) year. If there are two (2) citizen members, one (1) shall be appointed for a term of one (1) year and one (1) for a term of two (2) years. If there are three (3) or more citizen members, one (1) shall be appointed for a term of one (1) year, one (1) for a term of two (2) years, one (1) for a term of three (3) years, and any remainder for a term of four (4) years. Each member's term expires on the first Monday of January of the first, second, third, or fourth year, respectively, after the year of the member's appointment.
(f) ADVISORY.AREA. The appointing authority may remove a member from the plan commission for cause. The appointing authority must mail notice of the removal, along with written reasons for the removal, to the member at his residence address. A member who is removed may, within thirty (30) days after receiving notice of the removal, appeal the removal to the circuit or superior court of the county. The court may, pending the outcome of the appeal, order the removal or stay the removal of the member.
(g) METRO. The appointing authority may remove a citizen member from the metropolitan development commission. The

appointing authority must mail notice of the removal, along with written reasons, if any, for the removal, to the member at his residence address. A member who is removed may not appeal the removal to a court or otherwise.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.11; P.L.192-1984, SEC.5.

IC 36-7-4-219
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-4-220
Membership of commission; vacancies; appointment of alternate members
Sec. 220. (a) If a vacancy occurs among the plan commission members who are appointed, then the appointing authority shall appoint a member for the unexpired term of the vacating member. The appointing authority may also appoint an alternate member to participate with the commission in a hearing or decision if the regular member appointed by the appointing authority has a disqualification under section 223(c) of this chapter. An alternate member has all the powers and duties of a regular member while participating in the hearing or decision.
(b) If a vacancy occurs in the office of the county surveyor while the county surveyor is serving on the plan commission, then the county engineer shall participate with the plan commission during the time the office of the county surveyor is vacant. The county engineer has all the powers and duties of a regular member while participating under this subsection.
(c) An appointed member who misses three (3) consecutive regular meetings of the plan commission may be treated as if the member had resigned, at the discretion of the appointing authority.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.12; P.L.23-1991, SEC.39; P.L.126-2011, SEC.11.

IC 36-7-4-221
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-4-222
Membership of commission; expenses
Sec. 222. If a plan commission determines that it is necessary or desirable for members or employees to join a professional organization or to attend a conference or interview dealing with planning or related problems, the commission may pay the applicable membership fees and all actual expenses of the members or employees, if that amount has been appropriated by the fiscal body of the unit.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.13; P.L.192-1984, SEC.6.
IC 36-7-4-222.5
Plan commission members belonging to county executive or fiscal bodies; mileage and compensation
Sec. 222.5. Notwithstanding IC 36-2-7-2, a member of a county executive, a member of a county fiscal body, a county surveyor, or an appointee of a county surveyor who is also a member of a plan commission is entitled to receive the following:
(1) A sum for mileage for each mile necessarily traveled while performing the duties of a plan commission member in an amount determined by the county fiscal body.
(2) A sum for compensation for services as a member of the plan commission in an amount that the county fiscal body may determine for attendance at meetings of the plan commission.
As added by P.L.356-1989(ss), SEC.1. Amended by P.L.154-1993, SEC.3; P.L.10-1997, SEC.34.

IC 36-7-4-223
Membership of commission; conflict of interest; disqualification
Sec. 223. (a) This section does not apply to the preparation or adoption of a comprehensive plan under the 500 series of this chapter.
(b) A member of a plan commission or a legislative body is disqualified and may not participate as a member of the plan commission or legislative body in a hearing or recommendation of that commission or body concerning a legislative act as described in section 1016 of this chapter in which the member has a direct or indirect financial interest. The commission or body shall enter in its records the fact that its member has such a disqualification.
(c) A member of a plan commission is disqualified and may not participate in a hearing of that commission concerning a zoning decision as described in section 1016 of this chapter if:
(1) the member is biased or prejudiced or otherwise unable to be impartial; or
(2) the member has a direct or indirect financial interest in the outcome of the zoning decision.
(d) The plan commission shall enter in the plan commission's records:
(1) the fact that a regular member has a disqualification under subsection (c); and
(2) the name of the alternate member, if any, who participates in the hearing in place of the regular member.
(e) A member of a plan commission or a legislative body may not directly or personally represent another person in a hearing before that commission or body concerning a zoning decision or a legislative act.
(f) A member of a plan commission may not receive any mileage or compensation under section 222.5 of this chapter for attendance at a meeting if the member is disqualified under this section from participating in the entire meeting.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981,

P.L.310, SEC.14; P.L.154-1993, SEC.4; P.L.126-2011, SEC.12.

IC 36-7-4-300
300 Series_Organization of commission
Sec. 300. This series (sections 300 through 399 of this chapter) may be cited as follows: 300 SERIES.COMMISSION ORGANIZATION.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-301
Organization; quorum
Sec. 301. A quorum consists of a majority of the entire membership of the plan commission, who are qualified by this chapter to vote.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-302
Organization; official action
Sec. 302. (a) ADVISORY.AREA. Action of a plan commission is not official, unless it is authorized, at a regular or special meeting, by a majority of the entire membership of the plan commission.
(b) METRO. Action of the metropolitan development commission is not official, unless it is authorized, at a regular or special meeting, by:
(1) at least six (6) members, when at least ten (10) members are present at the meeting;
(2) at least five (5) members, when eight (8) or nine (9) members are present at the meeting; or
(3) at least four (4) members, when fewer than eight (8) members are present at the meeting.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1982, P.L.212, SEC.1; P.L.192-1984, SEC.7; P.L.164-1995, SEC.17.

IC 36-7-4-303
Organization; president and vice president
Sec. 303. At its first regular meeting in each year, the plan commission shall elect from its members a president and a vice president. The vice president may act as president of the plan commission during the absence or disability of the president.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-304
Organization; secretary
Sec. 304. The plan commission may appoint and fix the duties of a secretary, who is not required to be a member of the commission.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.15.

IC 36-7-4-305
Organization; offices and property Sec. 305. (a) ADVISORY. The municipality or the county shall provide suitable offices for the holding of advisory plan commission meetings and for preserving the plans, maps, accounts, and other documents of the commission.
(b) AREA. After the establishment of the planning department, the county plan commission and participating municipal plan commissions shall transfer their property to the planning department.
(c) AREA. Except as may be necessary for the exercise of the powers reserved to municipal boards of zoning appeals by the 900 series of this chapter, all ordinances, maps, reports, minute books, documents, and correspondence of any municipal or county plan commission or board of zoning appeals within the jurisdiction of a planning department shall be made available to or transferred to the plan commission on its written request. The plan commission shall procure suitable offices for the conduct of its work and the work of the planning department.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.192-1984, SEC.8.

IC 36-7-4-306
Organization; regular meetings and minutes
Sec. 306. The plan commission shall fix the time for holding regular meetings each month or as necessary. The commission shall keep minutes of its meetings. The minutes of commission meetings and all records shall be filed in the office of the commission and are public records.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.16.

IC 36-7-4-307
Organization; special meetings
Sec. 307. Special meetings of a plan commission may be called by the president or by two (2) members of the commission upon written request to the secretary. The secretary shall send to all members, at least three (3) days before the special meeting, a written notice fixing the time and place of the meeting. Written notice of a special meeting is not required if:
(1) the date, time, and place of a special meeting are fixed in a regular meeting; and
(2) all members of the commission are present at that regular meeting.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.17.

IC 36-7-4-308
Organization; appropriations
Sec. 308. (a) ADVISORY. After a legislative body has adopted an ordinance establishing a municipal or county plan commission, the fiscal body of the municipality or the county, as the case may be, may make appropriations to carry out the duties of the commission. (b) ADVISORY. After a metropolitan plan commission is established, the commission shall use all amounts previously appropriated to, but unexpended by, the county plan commission and the second class city plan commission without any further appropriation or transfer. Then the county fiscal body shall appropriate all necessary amounts for the use of the commission, but the city legislative body may appropriate additional amounts for the use of the commission. These amounts shall be deposited with the county treasurer in a fund to be known as the metropolitan planning fund.
(c) AREA. After the planning department is established, the county fiscal body shall appropriate and make available to the planning department an amount equal to three cents ($.03) per person per month for each person in the county's population. This amount is to finance the planning department's operation from its establishment until appropriations are available to it through regular county budget and appropriation procedures. The county fiscal body shall appropriate sufficient amounts to the planning department to insure the continued functioning of the planning department within the participating units. This appropriation shall be made in conformity with the fiscal body's policy regarding the operating budgets of the various divisions of county government.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-309
Organization; expenditures
Sec. 309. ADVISORY.AREA. Each plan commission may expend, in accord with applicable municipal or county fiscal procedures, all amounts appropriated to it for the purposes and activities authorized by this chapter. In the case of a metropolitan plan commission, at the end of each fiscal year, any unexpended part of the metropolitan planning fund appropriated by the county reverts to the county general fund, and any unexpended part appropriated by the second class city reverts to the city general fund.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-310
Organization; gifts and grants
Sec. 310. (a) A municipality (in the case of a municipal plan commission or the metropolitan development commission) or a county (in the case of a county plan commission, a metropolitan plan commission, or an area plan commission) may accept gifts, donations, and grants from private or governmental sources for advisory plan commission purposes or planning department purposes, as the case may be.
(b) Any money so accepted shall be deposited with the municipality or the county, as the case may be, in a special nonreverting plan commission fund to be available for expenditures by the plan commission for the purpose designated by the source. The fiscal officer of the municipality or the county shall draw

warrants against the special nonreverting fund only on vouchers signed by the president and secretary of the commission.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-311
Organization; staff and services; executive director; compensation
Sec. 311. (a) ADVISORY. The advisory plan commission may appoint, prescribe the duties, and fix the compensation of such employees as are necessary for the discharge of the duties of the commission. This compensation must be in conformity with salaries and compensation fixed up to that time by the fiscal body of the municipality or county, as the case may be. The commission may contract for special or temporary services and any professional counsel.
(b) AREA. The area plan commission shall appoint an executive director for the planning department and fix the director's compensation. To be qualified for the position, the executive director must have training and experience in the field of planning and zoning. The commission may not give any consideration to political affiliation in the appointment of the executive director.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.18; P.L.260-1993, SEC.1; P.L.165-2003, SEC.3.

IC 36-7-4-312
Organization; duties of executive director
Sec. 312. AREA. Under the direction of the area plan commission, the executive director shall:
(1) propose annually a plan for the operation of the planning department;
(2) administer the plan as approved by the commission;
(3) supervise the general administration of the planning department;
(4) keep the records of the planning department and be responsible for the custody and preservation of all papers and documents of the planning department;
(5) subject to the approval of the commission, appoint and remove the employees of the planning department, according to the standards and qualifications fixed by the commission and without regard to political affiliation;
(6) prepare and present to the commission an annual report; and
(7) perform such other duties as the commission may direct.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-400
400 Series_Duties and powers of commission
Sec. 400. This series (sections 400 through 499 of this chapter) may be cited as follows: 400 SERIES.COMMISSION DUTIES AND POWERS.
As added by Acts 1981, P.L.309, SEC.23.
IC 36-7-4-401
Duties; advisory planning; area planning
Sec. 401. (a) Each plan commission shall:
(1) supervise, and make rules for, the administration of the affairs of the commission (in the case of an advisory plan commission) or of the planning department (in the case of an area plan commission or a metropolitan development commission);
(2) prescribe uniform rules pertaining to investigations and hearings;
(3) keep a complete record of all the departmental proceedings;
(4) record and file all bonds and contracts and assume responsibility for the custody and preservation of all papers and documents of the commission (in the case of an advisory plan commission) or of the planning department (in the case of an area plan commission or the metropolitan development commission);
(5) prepare, publish, and distribute reports, ordinances, and other material relating to the activities authorized under this chapter;
(6) adopt a seal; and
(7) certify to all official acts.
(b) ADVISORY.AREA. Each plan commission shall:
(1) supervise the fiscal affairs of the commission (in the case of an advisory plan commission) or of the planning department (in the case of an area plan commission); and
(2) prepare and submit an annual budget in the same manner as other departments of county or municipal government, as the case may be, and be limited in all expenditures to the provisions made for the expenditures by the fiscal body of the county or municipality.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-402
Duties; employees; hearings
Sec. 402. (a) ADVISORY. Each advisory plan commission shall prescribe the qualifications of, appoint, remove, and fix the compensation of the employees of the commission, which compensation must conform to salaries and compensations fixed before that time by the fiscal body of the county or municipality, as the case may be. The commission shall delegate authority to its employees to perform ministerial acts in all cases except where final action of the commission or a board of zoning appeals is required by law.
(b) AREA. Each area plan commission shall prescribe the qualifications of, and with the consent of the executive director, fix the compensation of the employees of the planning department, which compensation must conform to salaries and compensations fixed before that time by the county fiscal body. The commission shall delegate authority to its employees to perform ministerial acts

in all cases except where final action of the commission or a board of zoning appeals is required by law.
(c) METRO. The metropolitan development commission shall delegate authority to employees of the department of metropolitan development to perform ministerial acts in all cases except where final action of the commission or a board of zoning appeals is required by law.
(d) The plan commission may delegate to a hearing examiner or a committee of the commission the authority to conduct any public hearing required to be held by the commission or make any decision required to be made by the commission, or both. However, only a plat committee appointed under section 701(e) of this chapter may be delegated the authority to make decisions under the 700 series of this chapter. Such a hearing must be held upon the same notice and under the same rules as a hearing before the entire commission, and the examiner or committee shall report findings of fact and recommendations for decision to the commission or make the decision on behalf of the commission. A decision made under the authority of this subsection may not be a basis for judicial review, but it may be appealed to the plan commission. An interested person who wishes to appeal a decision made under the authority of this subsection must file the appeal not later than five (5) days after the date the decision is made, and the plan commission shall then hold the prescribed hearing and render its decision.
(e) METRO. The metropolitan development commission may designate a historic preservation commission created under IC 36-7-11.1-3 to conduct the public hearing required to be held by the metropolitan development commission under the 600 series of this chapter relative to the territory included in a historic area or historic zoning district created under IC 36-7-11.1-6. The hearing must be held upon the same notice and under the same rules as a hearing before the metropolitan development commission. The historic preservation commission shall report to the metropolitan development commission the historic preservation commission's findings of fact and recommendations for decision. The metropolitan development commission shall by rule provide reasonable opportunity for interested persons to file exceptions to the findings and recommendations. If an exception is filed in accordance with the rules, the metropolitan development commission shall hold the prescribed hearing. If an exception is not filed, the metropolitan development commission shall render a decision without further hearing. However, this subsection does not eliminate the need for a historic preservation commission to issue a certificate of appropriateness under IC 36-7-11.1-8(e) before the approval of a rezoning by the metropolitan development commission.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.19; P.L.321-1995, SEC.1; P.L.126-2011, SEC.13.

IC 36-7-4-403
Repealed (Repealed by P.L.12-1983, SEC.24.)

IC 36-7-4-403.5
Duties; powers; combined hearing procedure
Sec. 403.5. (a) If authorized by a zoning ordinance, the plan commission may designate a hearing examiner or committee of the commission to conduct a combined hearing procedure relative to developments that require more than one (1) hearing under this chapter. In conducting the combined hearing procedure under this section, the hearing examiner or committee of the commission may exercise the following:
(1) Powers of the hearing examiner or committee under section 402(d) of this chapter in relation to the 600 series of this chapter.
(2) Powers of the plat committee under the 700 series of this chapter.
(3) Powers of a board of zoning appeals under the 900 series of this chapter.
(4) Powers of the plan commission staff or a hearing examiner or committee of the plan commission under the 1400 series of this chapter.
(b) Decisions of the hearing examiner or committee of the plan commission under the combined hearing procedure may be excepted to or appealed as follows:
(1) Decisions under the authority of section 402(d) of this chapter in relation to powers granted under the 600 series of this chapter shall be appealed to the plan commission in the same manner as decisions of the hearing examiner or committee under section 402(d) of this chapter may be appealed.
(2) Decisions under the authority of the 700 series of this chapter shall be appealed to the plan commission in the same manner as decisions of the plat committee may be appealed.
(3) Decisions under the authority of the 900 series of this chapter shall be appealed to the plan commission, within five (5) days after the decision is rendered, and the plan commission shall consider the petition in the same manner as the petition would be considered by a board of zoning appeals.
(c) The plan commission shall make rules governing the hearing of cases under the combined hearing procedure. The rules may not require a petitioner or an applicant to use the combined hearing procedure authorized under this section.
(d) The plan commission may adopt rules setting specific procedures to facilitate informal settlement of matters. The rules may grant procedural rights to persons in addition to those conferred by this chapter, so long as the rights conferred upon other persons are not substantially prejudiced. This subsection does not require any person to settle a matter under the plan commission's informal procedures.
As added by P.L.321-1995, SEC.2. Amended by P.L.126-2011, SEC.14.
IC 36-7-4-404
Power to sue and be sued; costs
Sec. 404. (a) ADVISORY. Each advisory plan commission shall sue and be sued collectively by its legal name, styled according to the municipality or county, "__________ Plan Commission", with service of process on the executive director or the president of the commission. No costs may be taxed against the commission or any of its members in any action.
(b) AREA. Each area plan commission shall sue and be sued collectively by its legal name, styled "The Area Plan Commission of __________ County" or a similar title adopted by official resolution of the commission, with service of process on the executive director or by leaving a copy at the office of the commission. No costs may be taxed against the commission or any of its members in any action.
(c) METRO. The metropolitan development commission shall sue and be sued collectively by its legal name, styled "The Metropolitan Development Commission of __________ County", with service of process on the director of the department of metropolitan development or by leaving a copy at the office of the department. No costs may be taxed against the commission or any of its members in any action.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.192-1984, SEC.9.

IC 36-7-4-405
Duties of plan commission; street names and numbers; areas not subject to plan commission; notice; development plans
Sec. 405. (a) ADVISORY . AREA. Each plan commission shall:
(1) make recommendations to the legislative body or bodies concerning:
(A) the adoption of the comprehensive plan and amendments to the comprehensive plan;
(B) the adoption or text amendment of:
(i) an initial zoning ordinance;
(ii) a replacement zoning ordinance; and
(iii) a subdivision control ordinance;
(C) the adoption or amendment of a PUD district ordinance (as defined in section 1503 of this chapter); and
(D) zone map changes; and
(2) render decisions concerning and approve plats, replats, and amendments to plats of subdivisions under the 700 series of this chapter.
(b) Each plan commission:
(1) shall assign street numbers to lots and structures;
(2) shall renumber lots and structures; and
(3) if the plan commission does not have the power under an ordinance adopted under subsection (c) to name or rename streets, may recommend the naming and renaming of streets to the executive.
(c) The executive shall name or rename streets. However, a unit

may provide by ordinance that the plan commission rather than the executive shall name or rename streets. Streets shall be named or renamed so that their names are easy to understand and to avoid duplication or conflict with other names. The plan commission may, by rule, prescribe a numbering system for lots and structures.
(d) This subsection applies to a plan commission having jurisdiction in a county with a population of at least four hundred thousand (400,000). The plan commission shall number structures on highways within the plan commission's jurisdiction to conform with the numbers of structures on streets within cities in the county.
(e) This subsection applies to unincorporated areas subject to the jurisdiction of no plan commission under this article. The county executive:
(1) must approve the assignment of street numbers to lots and structures; and
(2) may number or renumber lots and structures and name or rename streets.
(f) This subsection applies to areas located within a municipality that are subject to the jurisdiction of no plan commission under this article. The executive of the municipality:
(1) must approve the assignment of street numbers to lots and structures; and
(2) may number or renumber lots and structures and name or rename streets.
(g) An executive acting under subsection (e) or (f) shall name or rename streets:
(1) so that their names are easy to understand; and
(2) to avoid duplication or conflict with other names.
(h) If streets are named or renamed or lots and structures are numbered or renumbered under this section, the commission or executive that makes the naming or numbering decision shall notify:
(1) the circuit court clerk or board of registration;
(2) the statewide 911 board established by IC 36-8-16.7-24 and the administrator of an enhanced emergency telephone system established under IC 36-8-16 (before its repeal on July 1, 2012), if any;
(3) the United States Postal Service; and
(4) any person or body that the commission or executive considers appropriate to receive notice;
of its action no later than the last day of the month following the month in which the action is taken.
(i) Each plan commission shall make decisions concerning development plans and amendments to development plans under the 1400 series of this chapter, unless the responsibility to render decisions concerning development plans has been delegated under section 1402(c) of this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.21; P.L.13-1988, SEC.21; P.L.119-1989, SEC.2; P.L.260-1993, SEC.2; P.L.320-1995, SEC.4; P.L.132-2012, SEC.10.
IC 36-7-4-405.5
Conversion of rural route addresses
Sec. 405.5. (a) This section applies to a county where any territory contains rural route addresses.
(b) Each plan commission shall develop a plan for converting rural route addresses within the county to numbered addresses under section 405 of this chapter.
(c) This subsection applies to a county or part of a county that is not under the jurisdiction of a plan commission. The county executive shall develop a plan for converting rural route addresses within the county (or part of a county) to numbered addresses under section 405 of this chapter.
(d) A plan adopted under this section must specify a date by which the plan commission or county executive intends to complete the conversion of rural route addresses to numbered addresses.
As added by P.L.3-1995, SEC.153.

IC 36-7-4-406
Repealed
(Repealed by P.L.220-1986, SEC.32.)

IC 36-7-4-407
Duties; powers; advisory citizens' committees
Sec. 407. Each plan commission may establish advisory committees of citizens interested in problems of planning and zoning. In its resolution establishing such a committee, the commission shall specify the terms of its members and its purposes. Each advisory committee shall:
(1) study the subject and problems specified by the commission and recommend to the commission additional problems in need of study;
(2) advise the commission concerning how the subject and problems relate particularly to different areas and groups in the community; and
(3) if invited by the commission to do so, sit with and participate, without the right to vote, in the deliberations of the commission, when subjects of mutual concern are discussed.
A committee shall report only to the commission and shall make inquiries and reports only on the subject and problems specified by the commission's resolution establishing the committee.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.22.

IC 36-7-4-408
Powers; executive committee
Sec. 408. (a) Each plan commission may establish an executive committee of not less than three (3) nor more than nine (9) persons appointed by the commission from its membership. The establishment of the executive committee, the naming of its individual members, and the adoption of rules governing its

operation requires a two-thirds (2/3) majority vote of the entire membership of the commission.
(b) A majority of the executive committee may act in the name of the commission; but if there are any dissenting votes, a person voting in the minority may appeal the decision of the executive committee to the commission.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.23.

IC 36-7-4-409
Powers; grants-in-aid
Sec. 409. Each plan commission may, within its approved budget, negotiate for grants-in-aid and agree to terms and conditions attached to them. This section is specific authority to enter into grants-in-aid agreements under 40 U.S.C. section 461. Under the same limitations, the commission may enter into grants-in-aid agreements under that act as amended and any other act relating to planning and zoning.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.24.

IC 36-7-4-410
Powers; county-municipal plan commission
Sec. 410. (a) ADVISORY. The legislative body of any municipality located in a county having an advisory plan commission may, by ordinance, designate that county plan commission as the municipal plan commission. Such an ordinance may also provide that the county board of zoning appeals has jurisdiction within the corporate boundaries of the municipality. A county plan commission so designated has for that municipality all the powers and duties granted, under the advisory planning law, to a municipal plan commission. Any municipality designating a county plan commission as its municipal plan commission may contract annually to pay the county a proportionate part of the expenses that is properly chargeable to the planning service rendered that municipality. The county shall appropriate these payments to the county plan commission in addition to any sums budgeted for planning purposes.
(b) ADVISORY. Whenever a municipality designates a county plan commission as its municipal plan commission under subsection (a), residents of that municipality are eligible to be appointed citizen members of the commission under section 208(a)(5) of this chapter. Whenever a county board of zoning appeals has jurisdiction within the corporate boundaries of a municipality, residents of that municipality are eligible to be appointed citizen members of the board of zoning appeals under section 902 of this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.192-1984, SEC.10; P.L.126-2011, SEC.15.

IC 36-7-4-411
Powers; fees
Sec. 411. The plan commission may establish a schedule of

reasonable fees to defray the administrative costs connected with:
(1) processing and hearing administrative appeals and petitions for rezoning, special exceptions, special uses, contingent uses, and variances;
(2) issuing permits; and
(3) other official actions taken under this chapter.
As added by Acts 1981, P.L.310, SEC.25. Amended by P.L.192-1984, SEC.11.

IC 36-7-4-500
500 Series_Comprehensive plan
Sec. 500. This series (sections 500 through 599 of this chapter) may be cited as follows: 500 SERIES.COMPREHENSIVE PLAN.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-501
Comprehensive plan; requirement; approval; purpose
Sec. 501. A comprehensive plan shall be approved by resolution in accordance with the 500 series for the promotion of public health, safety, morals, convenience, order, or the general welfare and for the sake of efficiency and economy in the process of development. The plan commission shall prepare the comprehensive plan.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.26; P.L.335-1985, SEC.3.

IC 36-7-4-502
Comprehensive plan; contents
Sec. 502. A comprehensive plan must contain at least the following elements:
(1) A statement of objectives for the future development of the jurisdiction.
(2) A statement of policy for the land use development of the jurisdiction.
(3) A statement of policy for the development of public ways, public places, public lands, public structures, and public utilities.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.27; P.L.335-1985, SEC.4.

IC 36-7-4-503
Comprehensive plan; additional contents
Sec. 503. A comprehensive plan may, in addition to the elements required by section 502 of this chapter, include the following:
(1) Surveys and studies of current conditions and probable future growth within the jurisdiction and adjoining jurisdictions.
(2) Maps, plats, charts, and descriptive material presenting basic information, locations, extent, and character of any of the following:
(A) History, population, and physical site conditions. (B) Land use, including the height, area, bulk, location, and use of private and public structures and premises.
(C) Population densities.
(D) Community centers and neighborhood units.
(E) Areas needing redevelopment and conservation.
(F) Public ways, including bridges, viaducts, subways, parkways, and other public places.
(G) Sewers, sanitation, and drainage, including handling, treatment, and disposal of excess drainage waters, sewage, garbage, refuse, and other wastes.
(H) Air, land, and water pollution.
(I) Flood control and irrigation.
(J) Public and private utilities, such as water, light, heat, communication, and other services.
(K) Transportation, including rail, bus, truck, air and water transport, and their terminal facilities.
(L) Local mass transit, including taxicabs, buses, and street, elevated, or underground railways.
(M) Parks and recreation, including parks, playgrounds, reservations, forests, wildlife refuges, and other public places of a recreational nature.
(N) Public buildings and institutions, including governmental administration and service buildings, hospitals, infirmaries, clinics, penal and correctional institutions, and other civic and social service buildings.
(O) Education, including location and extent of schools and postsecondary educational institutions.
(P) Land utilization, including agriculture, forests, and other uses.
(Q) Conservation of energy, water, soil, and agricultural and mineral resources.
(R) Any other factors that are a part of the physical, economic, or social situation within the jurisdiction.
(3) Reports, maps, charts, and recommendations setting forth plans and policies for the development, redevelopment, improvement, extension, and revision of the subjects and physical situations (set out in subdivision (2) of this section) of the jurisdiction so as to substantially accomplish the purposes of this chapter.
(4) A short and long range development program of public works projects for the purpose of stabilizing industry and employment and for the purpose of eliminating unplanned, unsightly, untimely, and extravagant projects.
(5) A short and long range capital improvements program of governmental expenditures so that the development policies established in the comprehensive plan can be carried out and kept up-to-date for all separate taxing districts within the jurisdiction to assure efficient and economic use of public funds.
(6) A short and long range plan for the location, general design,

and assignment of priority for construction of thoroughfares in the jurisdiction for the purpose of providing a system of major public ways that allows effective vehicular movement, encourages effective use of land, and makes economic use of public funds.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.28; P.L.335-1985, SEC.5; P.L.220-1986, SEC.9; P.L.185-2005, SEC.6; P.L.2-2007, SEC.386.

IC 36-7-4-504
Comprehensive plan; consideration of policy and pattern; validation, continuance, and consolidation of preexisting plans
Sec. 504. (a) After the comprehensive plan is approved for a jurisdiction, each governmental entity within the territorial jurisdiction where the plan is in effect shall give consideration to the general policy and pattern of development set out in the comprehensive plan in the:
(1) authorization, acceptance, or construction of water mains, sewers, connections, facilities, or utilities;
(2) authorization, construction, alteration, or abandonment of public ways, public places, public lands, public structures, or public utilities; and
(3) adoption, amendment, or repeal of zoning ordinances, including zone maps and PUD district ordinances (as defined in section 1503 of this chapter), subdivision control ordinances, historic preservation ordinances, and other land use ordinances.
(b) A comprehensive plan or master plan adopted or approved under any prior law is validated and continues in effect as the comprehensive plan for the plan commission in existence on September 1, 1986, or any successor plan commission until the plan becomes a part of or is amended or superseded by the comprehensive plan of the latter plan commission. In addition, a thoroughfare plan adopted or approved under any prior law is validated and continues in effect as a part of the comprehensive plan on and after September 1, 1986, until the thoroughfare plan is amended or superseded by changes in the comprehensive plan approved under this chapter.
(c) AREA. To effect the consolidation of the various plans and ordinances in force in the county and in the participating municipality into one (1) comprehensive plan, the area plan commission shall approve the comprehensive plans of the participating municipalities as its first comprehensive plan. The commission shall also recommend under applicable law to the participating legislative bodies, without amendment, the adoption of the zoning, subdivision control, thoroughfare, and other ordinances relating to the jurisdiction of the participating legislative body. If lands within the jurisdiction of the commission are not regulated by zoning ordinances, the commission shall classify those lands as residential or agricultural, until they can conduct such land use studies as are necessary for reclassification and zoning. Because the unification of the planning and zoning function is of an emergency

character, the commission and the participating legislative bodies shall initially adopt these preliminary plans and ordinances by simple resolution, to continue in effect until finally adopted in conformity with the area planning law.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.335-1985, SEC.6; P.L.220-1986, SEC.10; P.L.320-1995, SEC.5.

IC 36-7-4-504.5
Comprehensive plan; township advisory committee
Sec. 504.5. (a) In preparing or revising a comprehensive plan for a township, the legislative body of the consolidated city shall adopt an ordinance requiring the plan commission to establish an advisory committee of citizens interested in problems of planning and zoning for that township, a majority of whom shall be nominated by the township legislative body.
(b) An advisory committee created under subsection (a) must include a representative of the affected township legislative body as determined by procedures established in an ordinance adopted by the legislative body of the consolidated city.
As added by P.L.164-1995, SEC.18.

IC 36-7-4-505
Comprehensive plan; requests for related information
Sec. 505. (a) When the plan commission undertakes the preparation of a comprehensive plan, the commission may request any public or private officials to make available any information, documents, and plans that have been prepared and that provide any information that relates to the comprehensive plan.
(b) All officials and departments of state government and of the political subdivisions operating within lands under the jurisdiction of the plan commission shall comply with requests under subsection (a).
(c) All officials of public and private utilities operating within lands under the jurisdiction of the plan commission shall comply with requests under subsection (a) to furnish public information.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.29; P.L.335-1985, SEC.7.

IC 36-7-4-506
Thoroughfare plans included in comprehensive plans; location, change, vacation, or improvement of thoroughfares
Sec. 506. (a) A thoroughfare plan that is included in the comprehensive plan may determine lines for new, extended, widened, or narrowed public ways in any part of the territory in the jurisdiction.
(b) The determination of lines for public ways, as provided in subsection (a), does not constitute the opening, establishment, or acceptance of land for public way purposes.
(c) After a thoroughfare plan has been included in the comprehensive plan, thoroughfares may be located, changed,

widened, straightened, or vacated only in the manner indicated by the comprehensive plan.
(d) After a thoroughfare plan has been included in the comprehensive plan, the plan commission may recommend to the agency responsible for constructing thoroughfares in the jurisdiction the order in which thoroughfare improvements should be made.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.30; P.L.335-1985, SEC.8; P.L.220-1986, SEC.11.

IC 36-7-4-507
Comprehensive plan; notice and hearings before adoption
Sec. 507. Before the approval of a comprehensive plan, the plan commission must:
(1) give notice and hold one (1) or more public hearings on the plan;
(2) publish, in accordance with IC 5-3-1, a schedule stating the times and places of the hearing or hearings. The schedule must state the time and place of each hearing, and state where the entire plan is on file and may be examined in its entirety for at least ten (10) days before the hearing.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.45, SEC.18; P.L.335-1985, SEC.9.

IC 36-7-4-508
Comprehensive plan; adoption; certification; plan and summary availability for inspection; legalization of certain comprehensive plans
Sec. 508. (a) After a public hearing or hearings have been held, the plan commission may approve the comprehensive plan.
(b) ADVISORY.AREA. Upon approval, the plan commission shall certify the comprehensive plan to each participating legislative body.
(c) The plan commission may approve each segment of the comprehensive plan as it is completed. However, that approval does not preclude future examination and amendment of the comprehensive plan under the 500 series. A comprehensive plan that:
(1) was approved before March 14, 1994, under this subsection as in effect before March 14, 1994; and
(2) was not filed in the county recorder's office as required by this subsection as in effect before March 14, 1994;
is legalized.
(d) METRO. As used in this subsection, "comprehensive plan" or "plan" includes any segment of a comprehensive plan. Approval of the comprehensive plan by the metropolitan development commission is final. However, the commission may certify the comprehensive plan to the legislative body of each municipality in the county, to the executive of the consolidated city, and to any other governmental entity that the commission wishes. The commission shall make a complete copy of the plan available for inspection in the office of the plan commission. One (1) summary of the plan shall be

recorded in the county recorder's office. The summary of the plan must identify the following:
(1) The major components of the plan.
(2) The geographic area subject to the plan, including the townships or parts of townships that are subject to the plan.
(3) The date the commission adopted the plan.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.335-1985, SEC.10; P.L.31-1994, SEC.11; P.L.220-2011, SEC.661.

IC 36-7-4-509
Comprehensive plan; legislative approval, rejection, or amendment
Sec. 509. (a) ADVISORY.AREA. After certification of the comprehensive plan, the legislative body may adopt a resolution approving, rejecting, or amending the plan. Such a resolution requires only a majority vote of the legislative body, and is not subject to approval or veto by the executive of the adopting unit, and the executive is not required to sign it.
(b) ADVISORY.AREA. The comprehensive plan is not effective for a jurisdiction until it has been approved by a resolution of its legislative body. After approval by resolution of the legislative body of the unit, it is official for each unit that approves it. Upon approval of the comprehensive plan by the legislative body, the clerk of the legislative body shall place one (1) copy of the comprehensive plan on file in the office of the county recorder.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.335-1985, SEC.11; P.L.220-1986, SEC.12.

IC 36-7-4-510
Comprehensive plan; procedure following legislative rejection or amendment
Sec. 510. (a) ADVISORY.AREA. If the legislative body, by resolution, rejects or amends the comprehensive plan, then it shall return the comprehensive plan to the plan commission for its consideration, with a written statement of the reasons for its rejection or amendment.
(b) ADVISORY.AREA. The commission has sixty (60) days in which to consider the rejection or amendment and to file its report with the legislative body. However, the legislative body may grant the commission an extension of time, of specified duration, in which to file its report. If the commission approves the amendment, the comprehensive plan stands, as amended by the legislative body, as of the date of the filing of the commission's report with the legislative body. If the commission disapproves the rejection or amendment, the action of the legislative body on the original rejection or amendment stands only if confirmed by another resolution of the legislative body.
(c) ADVISORY.AREA. If the commission does not file a report with the legislative body within the time allotted under subsection (b), the action of the legislative body in rejecting or amending the comprehensive plan becomes final. As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.31; P.L.335-1985, SEC.12; P.L.220-1986, SEC.13.

IC 36-7-4-511
Comprehensive plan; amendment approval; preparation and submission of amendments
Sec. 511. (a) Each amendment to the comprehensive plan must be approved according to the procedure set forth in the 500 series.
(b) ADVISORY.AREA. If the legislative body wants an amendment, it may direct the plan commission to prepare the amendment and submit it in the same manner as any other amendment to the comprehensive plan. The commission shall prepare and submit the amendment within sixty (60) days after the formal written request by the legislative body. However, the legislative body may grant the commission an extension of time, of specified duration, in which to prepare and submit the amendment.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.335-1985, SEC.13; P.L.220-1986, SEC.14.

IC 36-7-4-512
Comprehensive plan; capital improvement projects
Sec. 512. METRO. This section applies only to capital improvement projects consisting of real or personal property (or improvements) that have a useful life of more than one (1) year and a value of more than one hundred thousand dollars ($100,000). At least thirty (30) days before a governmental entity within the county:
(1) undertakes or acquires any such capital improvement project;
(2) starts the required proceedings to spend money or let contracts for such a project; or
(3) authorizes the issuance of bonds for the purpose of financing such a project;
the governmental entity must notify the metropolitan development commission in writing of the location, cost, and nature of the project. The commission may by rule limit the kinds of capital improvement projects that are subject to the notification requirement of this section. The commission may designate an agency responsible for fiscal analyses or control to receive notifications required by this section.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.32; P.L.335-1985, SEC.14.

IC 36-7-4-600
600 Series_Zoning ordinance
Sec. 600. This series (sections 600 through 699 of this chapter) may be cited as follows: 600 SERIES.ZONING ORDINANCE.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-601
Zoning ordinance; powers and duties of legislative body Sec. 601. (a) The legislative body having jurisdiction over the geographic area described in the zoning ordinance has exclusive authority to adopt a zoning ordinance under the 600 series. However, no zoning ordinance may be adopted until a comprehensive plan has been approved for the jurisdiction under the 500 series of this chapter.
(b) When it adopts a zoning ordinance, the legislative body shall:
(1) designate the geographic area over which the plan commission shall exercise jurisdiction; and
(2) incorporate by reference into the ordinance zone maps, as prepared by the plan commission under subsection (e).
(c) When it adopts a zoning ordinance, the legislative body shall act for the purposes of:
(1) securing adequate light, air, convenience of access, and safety from fire, flood, and other danger;
(2) lessening or avoiding congestion in public ways;
(3) promoting the public health, safety, comfort, morals, convenience, and general welfare; and
(4) otherwise accomplishing the purposes of this chapter.
(d) For the purposes described in subsection (c), the legislative body may do the following in the zoning ordinance:
(1) Establish one (1) or more districts, which may be for agricultural, commercial, industrial, residential, special, or unrestricted uses and any subdivision or combination of these uses. A district may include geographic areas that are not contiguous. A geographic area may be subject to more than one (1) district.
(2) In each district, regulate how real property is developed, maintained, and used. This regulation may include:
(A) requirements for the area of front, rear, and side yards, courts, other open spaces, and total lot area;
(B) requirements for site conditions, signs, and nonstructural improvements, such as parking lots, ponds, fills, landscaping, and utilities;
(C) provisions for the treatment of uses, structures, or conditions that are in existence when the zoning ordinance takes effect;
(D) restrictions on development in areas prone to flooding;
(E) requirements to protect the historic and architectural heritage of the community;
(F) requirements for structures, such as location, height, area, bulk, and floor space;
(G) restrictions on the kind and intensity of uses;
(H) performance standards for the emission of noises, gases, heat, vibration, or particulate matter into the air or ground or across lot lines;
(I) standards for population density and traffic circulation; and
(J) any other provisions that are necessary to implement the purposes of the zoning ordinance. (3) Designate zoning districts in areas having special development problems or needs for compatibility in which a plan commission shall:
(A) approve or disapprove development plans under the 1400 series of this chapter; and
(B) ensure that a development plan approved under this subdivision is consistent with the comprehensive plan and the development requirements specified in the zoning ordinance.
(4) Provide for planned unit development through adoption and amendment of zoning ordinances, including PUD district ordinances (as defined in section 1503 of this chapter).
(5) Establish in which districts the subdivision of land may occur.
(e) When it prepares a proposal to initially adopt a zoning ordinance for a jurisdiction, the plan commission shall also prepare zone maps. The purpose of the zone maps is to indicate the districts into which the incorporated areas and unincorporated areas, if any, are divided.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1982, P.L.212, SEC.2; P.L.355-1983, SEC.1; P.L.335-1985, SEC.15; P.L.220-1986, SEC.15; P.L.320-1995, SEC.6.

IC 36-7-4-602
Zoning ordinance; procedures for adoption of ordinances, amendments, and map changes
Sec. 602. (a) The following procedure applies to a proposal to adopt an initial zoning ordinance (or to adopt a replacement zoning ordinance after repealing the entire zoning ordinance, including amendments and zone maps) for a jurisdiction:
(1) The plan commission must initiate the proposal.
(2) The plan commission must prepare the proposal so that it is consistent with section 601 of this chapter.
(3) The plan commission and the legislative body both must comply with section 603 of this chapter.
(4) The plan commission must give notice and hold a public hearing under section 604 of this chapter.
(5) The plan commission must certify the proposal to the legislative body under section 605 of this chapter.
(6) The legislative body must consider the proposal under section 606 of this chapter, and section 606 governs whether the proposal is adopted or defeated.
(7) If the proposal is adopted under section 606 of this chapter, the plan commission must print (and publish, if required) the ordinance under section 610 of this chapter.
(8) The ordinance takes effect as described in section 610 of this chapter.
(b) After the zoning ordinance for a jurisdiction has been adopted as described in subsection (a), the following procedure applies to a proposal to amend or partially repeal the text (not zone maps) of the

ordinance:
(1) The plan commission may initiate the proposal. (Under the advisory planning law or the area planning law, any participating legislative body also may initiate the proposal and require the plan commission to prepare it.)
(2) The plan commission must prepare the proposal so that it is consistent with section 601 of this chapter.
(3) The plan commission and the legislative body both must comply with section 603 of this chapter.
(4) The plan commission must give notice and hold a public hearing under section 604 of this chapter.
(5) The plan commission must certify the proposal to the legislative body under section 605 of this chapter.
(6) The legislative body must consider the proposal under section 607 of this chapter, and section 607 governs whether the proposal is adopted or defeated.
(7) If the proposal is adopted under section 607 of this chapter, the plan commission must print the amendments to the zoning ordinance under section 610 of this chapter.
(8) The amendments take effect as described in section 610 of this chapter.
(c) After the zoning ordinance for a jurisdiction has been adopted as described in subsection (a), the following procedure applies to a proposal to change the zone maps (whether by incorporating an additional map or by amending or deleting a map) incorporated by reference into the ordinance:
(1) The proposal may be initiated either:
(A) by the plan commission; or
(B) by a petition signed by property owners who own at least fifty percent (50%) of the land involved.
(Under the advisory planning law or the area planning law, any participating legislative body also may initiate the proposal and require the plan commission to prepare it.)
(2) The plan commission or petitioners must prepare the proposal so that it is consistent with section 601 of this chapter.
(3) The plan commission and the legislative body both must comply with section 603 of this chapter.
(4) The plan commission must give notice and hold a public hearing under section 604 of this chapter.
(5) The plan commission must certify the proposal to the legislative body under section 605 of this chapter.
(6) The legislative body must consider the proposal under section 608 of this chapter, and section 608 governs whether the proposal is adopted or defeated.
(7) If the proposal is adopted under section 608 of this chapter, the plan commission must update the zone maps that it keeps available under section 610 of this chapter.
(8) The zone map changes take effect as described in section 610 of this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981,

P.L.45, SEC.19; P.L.335-1985, SEC.16; P.L.220-1986, SEC.16.

IC 36-7-4-603
Zoning ordinance; preparation and consideration of proposals
Sec. 603. In preparing and considering proposals under the 600 series, the plan commission and the legislative body shall pay reasonable regard to:
(1) the comprehensive plan;
(2) current conditions and the character of current structures and uses in each district;
(3) the most desirable use for which the land in each district is adapted;
(4) the conservation of property values throughout the jurisdiction; and
(5) responsible development and growth.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.335-1985, SEC.17; P.L.220-1986, SEC.17.

IC 36-7-4-604
Zoning ordinance; notice and hearing before certification of proposed ordinance; prohibited communications
Sec. 604. (a) Before the plan commission certifies a proposal to the legislative body under section 605 of this chapter, the plan commission must hold a public hearing under this section.
(b) The plan commission shall give notice of the hearing by publication under IC 5-3-1. The notice must state:
(1) the time and place of the hearing;
(2) either:
(A) in the case of a proposal under section 606 or 607 of this chapter, the geographic areas (or zoning districts in a specified geographic area) to which the proposal applies; or
(B) in the case of a proposal under section 608 of this chapter, the geographic area that is the subject of the zone map change;
(Subdivision (2) does not require the identification of any real property by metes and bounds.)
(3) either:
(A) in the case of a proposal under section 606 of this chapter, a summary (which the plan commission shall have prepared) of the subject matter contained in the proposal (not the entire text of the ordinance);
(B) in the case of a proposal under section 607 of this chapter, a summary (which the plan commission shall have prepared) of the subject matter contained in the proposal (not the entire text) that describes any new or changed provisions; or
(C) in the case of a proposal under section 608 of this chapter, a description of the proposed change in the zone maps;
(4) if the proposal contains or would add or amend any penalty

or forfeiture provisions, the entire text of those penalty or forfeiture provisions;
(5) the place where a copy of the proposal is on file for examination before the hearing;
(6) that written objections to the proposal that are filed with the secretary of the commission before the hearing will be considered;
(7) that oral comments concerning the proposal will be heard; and
(8) that the hearing may be continued from time to time as may be found necessary.
(c) The plan commission shall also provide for due notice to interested parties at least ten (10) days before the date set for the hearing. The commission shall by rule determine who are interested parties, how notice is to be given to interested parties, and who is required to give that notice. However, if the subject matter of the proposal abuts or includes a county line (or a county line street or road or county line body of water), then all owners of real property to a depth of two (2) ownerships or one-eighth (1/8) of a mile into the adjacent county, whichever is less, are interested parties who must receive notice under this subsection.
(d) The hearing must be held by the plan commission at the place stated in the notice. The commission may also give notice and hold hearings at other places within the county where the distribution of population or diversity of interests of the people indicate that the hearings would be desirable. The commission shall adopt rules governing the conduct of hearings under this section.
(e) A zoning ordinance may not be held invalid on the ground that the plan commission failed to comply with the requirements of this section, if the notice and hearing substantially complied with this section.
(f) The files of the plan commission concerning proposals are public records and shall be kept available at the commission's office for inspection by any interested person.
(g) METRO. In the case of a proposal to amend a zoning map under section 608 of this chapter or in the case of a proposed approval of a development plan required by a zoning ordinance as a condition of development, a person may not communicate before the hearing with any hearing officer, member of the historic preservation commission, or member of the plan commission with intent to influence the officer's or member's action on the proposal. Before the hearing, the staff may submit a statement of fact concerning the physical characteristics of the area involved in the proposal, along with a recital of surrounding land use and public facilities available to serve the area. The staff may include with the statement an opinion of the proposal. The statement must be made a part of the file concerning the proposal not less than six (6) days before the proposal is scheduled to be heard. The staff shall furnish copies of the statement to persons in accordance with rules adopted by the commission. (h) METRO. In the case of a proposal to amend a zoning map under section 608 of this chapter, this subsection applies if the proposal affects only real property within the corporate boundaries of an excluded city. Notwithstanding the other provisions of this section, the legislative body of the excluded city may decide that the legislative body rather than the plan commission should hold the public hearing prescribed by this section. Whenever the plan commission receives a proposal subject to this section, the plan commission shall refer the proposal to the legislative body of the excluded city. At the legislative body's first regular meeting after receiving a referred proposal, the legislative body shall decide whether the legislative body will hold the public hearing. Within thirty (30) days after making the decision to hold the hearing, the legislative body shall hold the hearing, acting for purposes of this section as if the legislative body is the plan commission. The legislative body shall then make a recommendation on the proposal to the plan commission. After receiving the excluded city legislative body's recommendation (or at the end of the thirty (30) day period for the public hearing if the proposal receives no recommendation), the plan commission shall meet and decide whether to make a favorable recommendation on the proposal. If the proposal receives a favorable recommendation from the commission, the proposal shall be certified to the county legislative body as provided in section 605 of this chapter.
(i) Before a proposal involving a structure regulated under IC 8-21-10 may become effective, the plan commission must have received:
(1) a copy of:
(A) the permit for the structure issued by the Indiana department of transportation; or
(B) the Determination of No Hazard to Air Navigation issued by the Federal Aviation Administration; and
(2) evidence that notice was delivered to a public use airport as required in IC 8-21-10-3 not less than sixty (60) days before the proposal is considered.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.335-1985, SEC.18; P.L.220-1986, SEC.18; P.L.344-1987, SEC.1; P.L.190-1988, SEC.1; P.L.321-1995, SEC.3; P.L.54-2002, SEC.5.

IC 36-7-4-605
Certification of proposed ordinance
Sec. 605. (a) ADVISORY.AREA. A proposed zoning ordinance shall be certified to each participating legislative body by the plan commission as follows:
(1) If the proposal is to adopt an initial zoning ordinance (or to adopt a replacement zoning ordinance after repealing the entire zoning ordinance, including amendments and zone maps) under section 606 of this chapter, it may be certified only if it receives a favorable recommendation from the commission.
(2) If the proposal is to amend or partially repeal the text (not

zone maps) of the ordinance under section 607 of this chapter, it may be certified with a favorable recommendation, an unfavorable recommendation, or no recommendation from the commission.
(3) If the proposal is to change the zone maps incorporated by reference into the ordinance under section 608 of this chapter, it may be certified with a favorable recommendation, an unfavorable recommendation, or no recommendation from the commission.
(b) METRO. A proposal shall be certified to the legislative body by the metropolitan development commission only if it receives a favorable recommendation from the commission.
(c) The legislative body shall consider the recommendation (if any) of the commission before acting on the proposal under section 606, 607, or 608 of this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.45, SEC.20; P.L.335-1985, SEC.19; P.L.220-1986, SEC.19.

IC 36-7-4-606
Zoning ordinance; procedure on proposal to adopt initial or replacement ordinance for a jurisdiction
Sec. 606. (a) This section applies to a proposal, as described in section 602(a) of this chapter, to adopt an initial zoning ordinance (or to adopt a replacement zoning ordinance after repealing the entire zoning ordinance, including amendments and zone maps) for a jurisdiction.
(b) At the first regular meeting of the legislative body after the plan commission certifies the proposal under section 605 of this chapter, the legislative body shall either:
(1) adopt, reject, or amend the proposal; or
(2) decide to further consider the proposal, in which case the proposal may be scheduled for a further hearing at any regular or special meeting of the legislative body within ninety (90) days after certification. In any event, the legislative body shall vote on the proposal within ninety (90) days after the plan commission certifies the proposal under section 605 of this chapter.
(c) If the legislative body proceeds under subsection (b)(1), it shall give notice under IC 5-14-1.5-5 of its intention to consider the proposal at that meeting. If the legislative body proceeds under subsection (b)(2) to schedule a further hearing, it shall publish a notice of the hearing in accordance with IC 5-3-1, announce the hearing during a meeting, and enter the announcement in its memoranda and minutes. The notice and announcement must state:
(1) the date, time, and place of the hearing;
(2) that it pertains to an original zoning ordinance;
(3) that written objections to the proposal filed with the clerk of the legislative body or with the county auditor at or before the hearing will be heard; and
(4) that the hearing may be continued from time to time as may

be found necessary.
(d) The recommendation of the plan commission concerning the proposal must be on file in the commission's office for public examination for at least ten (10) days before any hearing scheduled under subsection (b)(2). On completion of the hearing, the legislative body shall consider the proposal.
(e) If the legislative body adopts the proposal, the ordinance takes effect as other ordinances of the legislative body.
(f) If the legislative body fails to act on the proposal within ninety (90) days after certification, the ordinance takes effect as if it had been adopted (as certified) ninety (90) days after certification.
(g) If the legislative body rejects or amends the proposal, it shall be returned to the plan commission for its consideration, with a written statement of the reasons for the rejection or amendment. The commission has forty-five (45) days in which to consider the rejection or amendment and report to the legislative body as follows:
(1) If the commission approves the amendment or fails to act within the forty-five (45) day period, the ordinance stands as passed by the legislative body as of the date of the filing of the commission's report of approval with the legislative body or the end of the forty-five (45) day period.
(2) If the commission disapproves the rejection or amendment, the action of the legislative body on the original rejection or amendment stands only if confirmed by another vote of the legislative body within forty-five (45) days after the commission certifies its disapproval. If the legislative body fails to confirm its action under this subdivision, then the ordinance takes effect in the manner provided in subsection (f).
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.45, SEC.21; P.L.356-1983, SEC.1; P.L.335-1985, SEC.20; P.L.220-1986, SEC.20.

IC 36-7-4-607
Zoning ordinance; procedure on proposal to amend or partially repeal ordinance
Sec. 607. (a) This section applies to a proposal, as described in section 602(b) of this chapter, to amend or partially repeal the text (not zone maps) of the zoning ordinance.
(b) ADVISORY.AREA. If the proposal is initiated by a participating legislative body instead of the plan commission, the proposal must be referred to the commission for consideration and recommendation before any final action is taken by the legislative body.
(c) On receiving or initiating the proposal, the commission shall, within sixty (60) days, hold a public hearing in accordance with section 604 of this chapter. Within ten (10) business days after the commission determines its recommendation (if any), the commission shall certify the proposal under section 605 of this chapter.
(d) The legislative body shall vote on the proposal within ninety (90) days after the plan commission certifies the proposal under

section 605 of this chapter.
(e) This subsection applies if the proposal receives a favorable recommendation from the plan commission:
(1) At the first regular meeting of the legislative body after the proposal is certified under section 605 of this chapter (or at any subsequent meeting within the ninety (90) day period), the legislative body may adopt, reject, or amend the proposal. The legislative body shall give notice under IC 5-14-1.5-5 of its intention to consider the proposal at that meeting.
(2) If the legislative body adopts (as certified) the proposal, it takes effect as other ordinances of the legislative body.
(3) If the legislative body fails to act on the proposal within ninety (90) days after certification, it takes effect as if it had been adopted (as certified) ninety (90) days after certification.
(4) If the legislative body rejects or amends the proposal, it shall be returned to the plan commission for its consideration, with a written statement of the reasons for the rejection or amendment. The commission has forty-five (45) days in which to consider the rejection or amendment and report to the legislative body as follows:
(A) If the commission approves the amendment or fails to act within the forty-five (45) day period, the ordinance stands as passed by the legislative body as of the date of the filing of the commission's report of approval with the legislative body or the end of the forty-five (45) day period.
(B) If the commission disapproves the rejection or amendment, the action of the legislative body on the original rejection or amendment stands only if confirmed by another vote of the legislative body within forty-five (45) days after the commission certifies its disapproval. If the legislative body fails to confirm its action under this clause, the ordinance takes effect in the manner provided in subdivision (3).
(f) ADVISORY.AREA. This subsection applies if the proposal receives either an unfavorable recommendation or no recommendation from the plan commission:
(1) At the first regular meeting of the legislative body after the proposal is certified under section 605 of this chapter (or at any subsequent meeting within the ninety (90) day period), the legislative body may adopt, reject, or amend the proposal. The legislative body shall give notice under IC 5-14-1.5-5 of its intention to consider the proposal at that meeting.
(2) If the legislative body adopts (as certified) the proposal, it takes effect as other ordinances of the legislative body.
(3) If the legislative body rejects the proposal or fails to act on it within ninety (90) days after certification, it is defeated.
(4) If the legislative body amends the proposal, it shall be returned to the plan commission for its consideration, with a written statement of the reasons for the amendment. The commission has forty-five (45) days in which to consider the

amendment and report to the legislative body as follows:
(A) If the commission approves the amendment or fails to act within the forty-five (45) day period, the ordinance stands as passed by the legislative body as of the date of the filing of the commission's report of approval with the legislative body or the end of the forty-five (45) day period.
(B) If the commission disapproves the amendment, the action of the legislative body on the original amendment stands only if confirmed by another vote of the legislative body within forty-five (45) days after the commission certifies its disapproval. If the legislative body fails to confirm its action under this clause, the ordinance is defeated as provided in subdivision (3).
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.33; Acts 1982, P.L.212, SEC.3; P.L.355-1983, SEC.2; P.L.335-1985, SEC.21.

IC 36-7-4-608
Zoning ordinance; procedure for changing zoning maps
Sec. 608. (a) This section applies to a proposal, as described in section 602(c) of this chapter, to change the zone maps incorporated by reference into the zoning ordinance.
(b) If the proposal is not initiated by the plan commission, it must be referred to the commission for consideration and recommendation before any final action is taken by the legislative body. On receiving or initiating the proposal, the commission shall, within sixty (60) days, hold a public hearing in accordance with section 604 of this chapter. Within ten (10) business days after the commission determines its recommendation (if any), the commission shall certify the proposal under section 605 of this chapter.
(c) METRO. This subsection applies if the proposal receives a favorable recommendation from the plan commission:
(1) At the first regular meeting of the legislative body after the proposal is certified under section 605 of this chapter, the legislative body may, by a majority of those voting, schedule the proposal for a hearing on a date not later than its next regular meeting.
(2) If the legislative body fails to schedule the proposal for a hearing under subdivision (1), the ordinance takes effect as if it had been adopted at the first regular meeting of the legislative body after the proposal is certified under section 605 of this chapter.
(3) For purposes of this subdivision, the final action date for a proposal is the date thirty (30) days after the date that the proposal is certified under section 605 of this chapter, or the date of the second regular meeting after the proposal is certified under section 605 of this chapter, whichever is later. If the legislative body schedules the proposal for a hearing under subdivision (1) but fails to act on it by the final action date, the ordinance takes effect as if it had been adopted (as certified) on

the final action date. However, the period of time from certification under section 605 of this chapter to the final action date may be extended by the legislative body, with the consent of the initiating plan commission or the petitioning property owners. If the legislative body fails to act on the proposal by the final action date (as extended), the ordinance takes effect as if it had been adopted (as certified) on that extended final action date.
(4) If the legislative body schedules the proposal for a hearing under subdivision (1), it shall announce the hearing during a meeting and enter the announcement in its memoranda and minutes. The announcement must state:
(A) the date, time, and place of the hearing;
(B) a description of the proposed changes in the zone maps;
(C) that written objections to the proposal filed with the clerk of the legislative body or with the county auditor will be heard; and
(D) that the hearing may be continued from time to time as may be found necessary.
(5) If the legislative body rejects the proposal at a hearing scheduled under subdivision (1), it is defeated.
(d) METRO. The plan commission may adopt a rule to limit further consideration, for up to one (1) year after its defeat, of a proposal that is defeated under subsection (c)(5).
(e) ADVISORY.AREA. The legislative body shall vote on the proposal within ninety (90) days after the plan commission certifies the proposal under section 605 of this chapter.
(f) ADVISORY.AREA. This subsection applies if the proposal receives a favorable recommendation from the plan commission:
(1) At the first regular meeting of the legislative body after the proposal is certified under section 605 of this chapter (or at any subsequent meeting within the ninety (90) day period), the legislative body may adopt or reject the proposal. The legislative body shall give notice under IC 5-14-1.5-5 of its intention to consider the proposal at that meeting.
(2) If the legislative body adopts (as certified) the proposal, it takes effect as other ordinances of the legislative body.
(3) If the legislative body rejects the proposal, it is defeated.
(4) If the legislative body fails to act on the proposal within ninety (90) days after certification, the ordinance takes effect as if it had been adopted (as certified) ninety (90) days after certification.
(g) ADVISORY.AREA. This subsection applies if the proposal receives either an unfavorable recommendation or no recommendation from the plan commission:
(1) At the first regular meeting of the legislative body after the proposal is certified under section 605 of this chapter (or at any subsequent meeting within the ninety (90) day period), the legislative body may adopt or reject the proposal. The legislative body shall give notice under IC 5-14-1.5-5 of its

intention to consider the proposal at that meeting.
(2) If the legislative body adopts (as certified) the proposal, it takes effect as other ordinances of the legislative body.
(3) If the legislative body rejects the proposal, it is defeated.
(4) If the legislative body fails to act on the proposal within ninety (90) days after certification, it is defeated.
(h) ADVISORY.AREA. The plan commission may adopt a rule to limit further consideration, for up to one (1) year after its defeat, of a proposal that is defeated under subsection (f)(3), (g)(3), or (g)(4).
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.45, SEC.22; P.L.335-1985, SEC.22; P.L.345-1987, SEC.1.

IC 36-7-4-608.5
Repealed
(Repealed by P.L.32-2004, SEC.4.)

IC 36-7-4-609
Zoning ordinances; vote required for action by legislative body; veto of city ordinances
Sec. 609. (a) ADVISORY. A legislative body may take action under section 606, 607, or 608 of this chapter only by a vote of at least a majority of all the elected members of the body.
(b) AREA. A legislative body may take action under section 606, 607, or 608 of this chapter only by a vote of at least a majority of all the elected members of the body.
(c) METRO. The legislative body may take action under section 606, 607, or 608 of this chapter only by a vote of at least three-fifths (3/5) of all the elected members of the body.
(d) ADVISORY.AREA. Each city shall determine whether its zoning ordinances will be subject to veto by the executive of the city. If the city legislative body, by general ordinance, so provides, then each zoning ordinance adopted by that city under section 606, 607, or 608 of this chapter may be vetoed by the executive of the city. The executive must exercise the veto:
(1) in a case in which the legislative body adopts (as certified) the proposal, within ten (10) days after the legislative body acts;
(2) in a case in which the legislative body amends the proposal and the plan commission approves the amendment or fails to act, within fifty-five (55) days after the proposal is returned to the plan commission for its consideration;
(3) in a case in which the legislative body amends the proposal and confirms its original amendment by another vote, within ten (10) days after the legislative body confirms its original amendment; or
(4) in a case in which the proposal is to take effect because of the legislative body's failure to act within a period of days, within ten (10) days after the expiration of that period.
(e) If a city zoning ordinance is not vetoed under subsection (d), it takes effect without any action being taken by the executive of the

city.
(f) ADVISORY.AREA. If a city zoning ordinance is vetoed under subsection (d), it is defeated unless the city legislative body, at its first regular or special meeting after receiving the veto message, passes the ordinance over the veto by a two-thirds (2/3) vote.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.34; P.L.335-1985, SEC.23.

IC 36-7-4-610
Zoning ordinance; notice of adoption; printing; presumption; effective date; copies
Sec. 610. (a) After adoption of a zoning ordinance under section 606 of this chapter, the plan commission shall publish a notice of adoption in accordance with IC 5-3-1. The notice of adoption (which the plan commission shall have prepared) must:
(1) summarize the subject matter of the ordinance;
(2) give the date of adoption;
(3) specify the places or areas that would be directly affected by the ordinance (this subdivision does not require the identification of any real property by metes and bounds);
(4) specify the penalty or forfeiture prescribed for a violation of the ordinance; and
(5) give two (2) locations open to the public where the entire text of the ordinance is available for inspection.
(b) After adoption of a zoning ordinance under section 606 or 607 of this chapter, the plan commission shall print the text of the ordinance in book or pamphlet form (or arrange for the inclusion of the zoning ordinance in the code of ordinances printed by the unit under IC 36-1-5), and no other printing or publication of any zoning ordinance is required. Printing of the text of a zoning ordinance in compliance with this subsection constitutes presumptive evidence:
(1) of the text of the ordinance that is contained in the code of ordinances, book, or pamphlet (and supplement, if any);
(2) of the date of adoption of the ordinance, and of any amendment to the ordinance that is contained in the code of ordinances, book, or pamphlet (and supplement, if any); and
(3) that the ordinance, along with any amendment to the ordinance that is contained in the code of ordinances, book, or pamphlet (and supplement, if any), has been properly signed, attested, and recorded.
(c) Zone maps incorporated by reference into the zoning ordinance are not required to be printed in the code of ordinances, book, or pamphlet printed under this section, but the plan commission shall keep them available at its office for public inspection.
(d) Unless a zoning ordinance provides for a later effective date, the ordinance takes effect when it is adopted under section 606, 607, or 608 of this chapter, subject to subsection (e).
(e) When a provision prescribing a penalty or forfeiture for a violation is printed under this section, it may not take effect until

fourteen (14) days after the later of the following:
(1) The final day on which notice of its adoption is published under subsection (a).
(2) The day on which it is filed in the clerk's office under subsection (f).
(f) If the zoning ordinance is not included in the code of ordinances printed by a unit under IC 36-1-5:
(1) the book or pamphlet (and supplement, if any) that comprises the zoning ordinance shall be incorporated by reference into the code of ordinances;
(2) two (2) copies of the book or pamphlet (and supplement, if any) as printed under this section shall be filed in the office of the clerk of each participating legislative body, and these copies shall be kept on file in that office for public inspection as required by IC 36-1-5-4; and
(3) the clerk shall keep additional copies of the book or pamphlet (and supplement, if any) in the clerk's office for the purpose of sale or distribution.
(g) If a unit includes the zoning ordinance in the unit's code of ordinances printed under IC 36-1-5, the plan commission shall also make copies of the zoning ordinance available to the public in accordance with IC 5-14-3.
(h) This chapter does not prohibit a unit from adopting:
(1) a unified development ordinance that combines the unit's zoning and subdivision control ordinances into a single book, pamphlet, or code title, article, or chapter; or
(2) form based codes or ordinances that employ combinations of maps, plats, charts, diagrams, tables, text, and images.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.335-1985, SEC.24; P.L.220-1986, SEC.21; P.L.126-2011, SEC.16.

IC 36-7-4-610.5
Proposed changes in zone maps
Sec. 610.5. This section applies to a proposal, as described in section 602(c) of this chapter, to change the zone maps incorporated by reference into the zoning ordinance. If, not later than one hundred eighty (180) days after adoption of the proposal, the legislative body finds that the proposal was adopted as a result of a person's intentional misrepresentation or omission of material facts, the legislative body may, by a three-fourths (3/4) vote (as described in IC 36-1-8-14), adopt an ordinance to nullify any change in the zone maps that resulted from the misrepresentation or omission. Such an ordinance may be adopted by the legislative body without being referred to the plan commission for consideration and recommendation under sections 604, 605, and 608 of this chapter.
As added by P.L.216-1999, SEC.3. Amended by P.L.125-2001, SEC.5.

IC 36-7-4-611
Zoning ordinance; due deliberation presumption; effectiveness

within jurisdiction of adopting legislative body
Sec. 611. (a) Any ordinance adopted under the 600 series is presumed to have been adopted after due deliberation in regard to the facts upon which the comprehensive plan was formulated.
(b) AREA. If a proposed zoning ordinance is adopted under section 606, 607, or 608 of this chapter by one (1) or more, but not all, of the participating legislative bodies, it has effect within the jurisdiction of each legislative body that adopted it. The fact that the ordinance was based on a comprehensive plan developed for a larger territorial area does not affect its validity. The plan commission may print the ordinance under section 610 of this chapter as it applies only to certain territorial areas, whenever that would be useful for its enforcement.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.335-1985, SEC.25.

IC 36-7-4-612
Zoning ordinance; effect of prior ordinances
Sec. 612. (a) ADVISORY. Each zoning ordinance and each amendment to it adopted under any prior statute are validated and continued in effect until amended or repealed by action of the legislative body taken under authority of the advisory planning law. Each zoning ordinance has the same effect even though previously adopted as a comprehensive plan of land use or as a part of such a comprehensive plan.
(b) AREA. Each zoning ordinance that:
(1) was adopted by a county or a participating municipality; and
(2) is in effect at the time of the establishment of a planning department under section 202 of this chapter;
remains in full force and shall be enforced by the planning department under the area planning law until superseded by the zoning ordinance adopted for the jurisdiction under section 606 of the area planning law.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.335-1985, SEC.26; P.L.220-1986, SEC.22.

IC 36-7-4-613
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-614
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-615
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-616
Zoning ordinance; agricultural nonconforming use Sec. 616. (a) The definitions used in this section apply only to this section.
(b) As used in this section, "agricultural use" refers to land that is used for:
(1) the production of livestock or livestock products, commercial aquaculture, equine or equine products, land designated as a conservation reserve plan, pastureland, poultry or poultry products, horticultural or nursery stock, fruit, vegetables, forage, grains, timber, trees, bees and apiary products, tobacco, or other agricultural crops, in the case of land that was not subject to a comprehensive plan or zoning ordinance before the most recent plan or zoning ordinance, including any amendments, was adopted; or
(2) agricultural purposes as defined in or consistent with a comprehensive plan or zoning ordinance that:
(A) the land was subject to; and
(B) was repealed before the adoption of the most recent comprehensive plan or zoning ordinance, including any amendments.
(c) As used in this section, "agricultural nonconforming use" means the agricultural use of land that is not permitted under the most recent comprehensive plan or zoning ordinance, including any amendments, for the area where the land is located.
(d) An agricultural use of land that constitutes an agricultural nonconforming use may be changed to another agricultural use of land without losing agricultural nonconforming use status.
(e) A county or municipality may not, through the county or municipality's zoning authority, do any of the following:
(1) Terminate an agricultural nonconforming use if the agricultural nonconforming use has been maintained for at least any three (3) year period in a five (5) year period.
(2) Restrict an agricultural nonconforming use.
(3) Require any of the following for the agricultural nonconforming use of the land:
(A) A variance for the land.
(B) A special exception for the land.
(C) A special use for the land.
(D) A contingent use for the land.
(E) A conditional use for the land.
(f) Notwithstanding subsection (e), this section does not prohibit a county, a municipality, or the state from requiring an agricultural nonconforming use to be maintained and operated in compliance with all:
(1) state environmental and state health laws and rules; and
(2) requirements to which conforming agricultural use land is subject under the county's comprehensive plan or zoning ordinance.
As added by P.L.113-1998, SEC.1. Amended by P.L.106-1999, SEC.2.
IC 36-7-4-700
700 Series_Subdivision control
Sec. 700. This series (sections 700 through 799 of this chapter) may be cited as follows: 700 SERIES.SUBDIVISION CONTROL.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1982, P.L.211, SEC.4.

IC 36-7-4-701
Subdivision control ordinance
Sec. 701. (a) The legislative body shall, in the zoning ordinance adopted under the 600 series of this chapter, determine the zoning districts in which subdivision of land may occur.
(b) The plan commission shall then recommend to each participating legislative body an ordinance containing provisions for subdivision control, which ordinance shall be adopted, amended, or repealed in the same manner as the zoning ordinance. After the subdivision control ordinance has been adopted and a certified copy of the ordinance has been filed with the county recorder, the plan commission has exclusive control over the approval of all plats and replats involving land covered by the subdivision control ordinance, subject to subsection (c) and subsection (f).
(c) ADVISORY. The municipal plan commission has exclusive control over the approval of plats and replats involving unincorporated land within its jurisdiction, unless the legislative body of the county has adopted a subdivision control ordinance covering those lands. In this case, the county plan commission has exclusive control over the approval.
(d) The subdivision control ordinance may provide that the subdivision of land that does not involve the opening of a new public way and that complies in all other respects with the subdivision control ordinance and the zoning ordinance may be granted primary approval by the plat committee without public notice and hearing, subject to appeal to the plan commission. Within ten (10) days after primary approval under this subsection, the plan commission staff shall provide for due notice to interested parties of their right to appeal to the plan commission. The notice shall be given in the manner set forth in section 706(2) and 706(3) of this chapter.
(e) The plan commission may appoint a plat committee to hold hearings on and approve plats and replats on behalf of the commission. The plat committee consists of three (3) or five (5) persons, with at least one (1) of the members being a member of the commission. Each appointment of a member of the plat committee is for a term of one (1) year, but the commission may remove a member from the committee. The commission must mail notice of the removal, along with written reasons, if any, for the removal, to the member at his residence address. A member who is removed may not appeal the removal to a court or otherwise. The plat committee may take action only by a majority vote.
(f) AREA. A participating legislative body may, in the subdivision control ordinance, reserve to itself the power to waive any condition

that is imposed upon primary approval of a plat by the plan commission under section 702 of this chapter. The legislative body shall prescribe the procedure under which a person may apply for a waiver of a condition under this subsection.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1982, P.L.211, SEC.5; P.L.335-1985, SEC.29; P.L.320-1995, SEC.10.

IC 36-7-4-702
Subdivision control; primary approval of plat; standards of ordinance; requisites; compliance
Sec. 702. (a) In determining whether to grant primary approval of a plat, the plan commission (or plat committee acting on the commission's behalf) shall determine if the plat or subdivision qualifies for primary approval under the standards prescribed by the subdivision control ordinance.
(b) The subdivision control ordinance must specify the standards for determining whether a plat qualifies for primary approval. The ordinance must include standards for:
(1) minimum width, depth, and area of lots in the subdivision;
(2) public way widths, grades, curves, and the coordination of subdivision public ways with current and planned public ways; and
(3) the extension of water, sewer, and other municipal services.
The ordinance may also include standards for the allocation of areas to be used as public ways, parks, schools, public and semipublic buildings, homes, businesses, and utilities, and any other standards related to the purposes of this chapter.
(c) The standards fixed in the subdivision control ordinance under subsection (b) may be waived at the discretion of the plan commission (or plat committee acting on the commission's behalf); however, to be approved, the plat must still meet all applicable standards prescribed in the zoning ordinance (other than standards modified by variance in accordance with the 900 series of this chapter). As a condition of granting a waiver under this subsection, the commission or committee may allow or require a commitment to be made under section 1015 of this chapter.
(d) As a condition of primary approval of a plat, the commission or committee may specify:
(1) the manner in which public ways shall be laid out, graded, and improved;
(2) a provision for water, sewage, and other utility services;
(3) a provision for lot size, number, and location;
(4) a provision for drainage design; and
(5) a provision for other services as specified in the subdivision control ordinance.
(e) The subdivision control ordinance may not regulate condominiums regulated by IC 32-25.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1982, P.L.211, SEC.6; P.L.2-2002, SEC.109; P.L.126-2011, SEC.17.
IC 36-7-4-703
Subdivision control; application for approval of plat; procedure
Sec. 703. A person desiring the approval of a plat shall submit a written application for approval in accordance with procedures prescribed by the legislative body in the subdivision control ordinance.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.35; Acts 1982, P.L.211, SEC.7.

IC 36-7-4-704
Subdivision control; fees; uniform schedule; payment
Sec. 704. The plan commission shall establish a uniform schedule of fees proportioned to the cost of checking and verifying the proposed plats. An applicant shall pay the specified fee upon the filing of an application for approval.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.36; Acts 1982, P.L.211, SEC.8.

IC 36-7-4-705
Subdivision control; primary approval of plat; review of application; hearing date
Sec. 705. Upon receipt of an application for primary approval, the plan commission staff shall review the application for technical conformity with the standards fixed in the subdivision control ordinance. Within thirty (30) days after receipt, the staff shall announce the date for a hearing before the plan commission or plat committee and provide for notice in accordance with section 706 of this chapter. The plan commission shall, by rule, prescribe procedures for setting hearing dates and for the conduct of hearings.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.37; Acts 1982, P.L.211, SEC.9.

IC 36-7-4-706
Subdivision control; application for primary approval; notice of hearing
Sec. 706. After the staff has announced a date for a hearing before the plan commission or plat committee, it shall:
(1) notify the applicant in writing;
(2) give notice of the hearing by publication in accordance with IC 5-3-1; and
(3) provide for due notice to interested parties at least ten (10) days before the date set for the hearing. The plan commission shall, by rule, determine who are interested parties, how notice is to be given to them, and who is required to give that notice.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.38; Acts 1982, P.L.211, SEC.10.

IC 36-7-4-707
Subdivision control; primary approval of plat; findings and decision Sec. 707. (a) If, after the hearing, the plan commission or plat committee determines that the application and plat comply with the standards in the subdivision control ordinance, the commission or committee shall make written findings and a decision granting primary approval to the plat. This decision, which must also specify any condition imposed or waiver granted under section 702 of this chapter, must be signed by an official designated in the subdivision control ordinance.
(b) If, after the hearing, the plan commission or plat committee disapproves the plat, the commission or committee shall make written findings that set forth its reasons and a decision denying primary approval and shall provide the applicant with a copy. This decision must be signed by the official designated in the subdivision control ordinance.
(c) This section applies to any subdivision of land, whether or not it is exempted from the notice and hearing requirements of this series under section 701(d) of this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1982, P.L.211, SEC.11; P.L.126-2011, SEC.18.

IC 36-7-4-708
Subdivision control; primary approval or disapproval of plat; appeal to plan commission; procedure; review
Sec. 708. (a) An applicant or other interested party may appeal to the plan commission the primary approval or disapproval of a plat, or the imposition of a condition on primary approval by the plat committee, in accordance with section 402(d) of this chapter. However, if the plat committee grants primary approval for the subdivision of land without public notice and hearing under section 701(d) of this chapter, an interested party may appeal the approval to the plan commission by filing a notice of appeal with the plan commission not more than five (5) days after a copy of the plat committee's action is mailed to the interested party. Notice shall be given and a hearing held by the commission in the same manner as in the case of the plat committee.
(b) The commission has the same power as the plat committee to approve, disapprove, or impose conditions on the approval of plats.
(c) The primary approval by the commission of a plat must be certified on behalf of the commission by an official designated in the subdivision control ordinance.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1982, P.L.211, SEC.12; P.L.320-1995, SEC.11; P.L.126-2011, SEC.19.

IC 36-7-4-709
Subdivision control; secondary approval of plat; proof of financial responsibility; rule for determination of completion of improvements and installations
Sec. 709. (a) Secondary approval under section 710 of this chapter may be granted to a plat for a subdivision in which the improvements and installments have not been completed as required by the

subdivision control ordinance, if:
(1) the applicant provides a bond, or other proof of financial responsibility as prescribed by the legislative body in the subdivision control ordinance, that:
(A) is an amount determined by the plan commission or plat committee to be sufficient to complete the improvements and installations in compliance with the ordinance; and
(B) provides surety satisfactory to the plan commission or plat committee; or
(2) with respect to the installation or extension of water, sewer, or other utility service:
(A) the applicant shows by written evidence that it has entered into a contract with the political subdivision or utility providing the service; and
(B) the plan commission or plat committee determines based on written evidence that the contract provides satisfactory assurance that the service will be installed or extended in compliance with the subdivision control ordinance.
(b) Any money received from a bond or otherwise shall be used only for making the improvements and installments for which the bond or other proof of financial responsibility was provided. This money may be used for these purposes without appropriation. The improvement or installation must conform to the standards provided for such improvements or installations by the municipality in which it is located, as well as the subdivision control ordinance.
(c) The plan commission shall, by rule, prescribe the procedure for determining whether all improvements and installations have been constructed and completed as required by the subdivision control ordinance. The rule must designate the person or persons responsible for making the determination.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1982, P.L.211, SEC.13; P.L.337-1985, SEC.1; P.L.126-2011, SEC.20.

IC 36-7-4-710
Subdivision control; secondary approval of plat; authority to grant; time; prerequisites for legal effect of plat
Sec. 710. (a) The plan commission may grant secondary approval of a plat under this section or may delegate to the plat committee or staff the authority to grant such secondary approvals.
(b) Secondary approval may be granted, after expiration of the time provided for appeal under section 708 of this chapter.
(c) No notice or hearing is required, and the provisions of this series concerning notice and hearing do not apply to secondary approvals.
(d) A plat of a subdivision may not be filed with the auditor, and the recorder may not record it, unless it has been granted secondary approval and signed and certified by the official designated in the subdivision control ordinance governing the area. The filing and recording of the plat is without legal effect unless approved by the commission, committee, or staff. As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.39; Acts 1982, P.L.211, SEC.14; P.L.126-2011, SEC.21.

IC 36-7-4-711
Vacation of plats; alternate procedure; petition; notice and hearing
Sec. 711. (a) The plan commission (or plat committee acting on its behalf), proceeding in accordance with IC 36-7-3-10 or with this section, has exclusive control over the vacation of plats or parts of plats.
(b) In a case in which not all the owners of land in a plat are in agreement regarding a proposed vacation, this section provides an alternate procedure under which one (1) or more owners of land in the plat may file with the plan commission a petition to vacate all the plat or only that part of the plat that pertains to land owned by the petitioner or petitioners. A petition under this section must:
(1) state the reasons for and the circumstances prompting the request;
(2) specifically describe the property in the plat proposed to be vacated; and
(3) give the name and address of every other owner of land in the plat.
(c) Subject to section 714 of this chapter, a petition under this section may also include a request to vacate any recorded covenants filed as a part of the plat.
(d) Not more than thirty (30) days after receipt of a petition under this section, the plan commission staff shall announce the date for the hearing before the plan commission (or plat committee acting on the plan commission's behalf). The plan commission shall adopt rules prescribing procedures for setting hearing dates and for providing other notice as may be required in accordance with this chapter. The petitioner shall pay all expenses of providing the notice required by this subsection.
(e) The plan commission shall adopt rules prescribing procedures for the conduct of the hearing, which must include a provision giving every other owner of land in the plat an opportunity to comment on the petition.
(f) After hearing the petition, the plan commission or plat committee shall approve or disapprove the request. The commission or committee may approve the vacation of all or part of a plat only upon a determination that:
(1) conditions in the platted area have changed so as to defeat the original purpose of the plat;
(2) it is in the public interest to vacate all or part of the plat; and
(3) the value of that part of the land in the plat not owned by the petitioner will not be diminished by the vacation.
(g) The commission or committee may impose reasonable conditions as part of any approval. The commission or committee shall furnish a copy of the commission's or committee's decision to the county recorder for recording. (h) An applicant or other interested party may appeal the approval or disapproval of a vacation by the plat committee in the manner prescribed by section 402(d) of this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.220-1986, SEC.23; P.L.126-2011, SEC.22.

IC 36-7-4-712
Plat committee; exclusive control over vacation of plats or public ways; rules; public interest; appeals
Sec. 712. (a) METRO. The plat committee has exclusive control over the vacation of:
(1) plats or parts of plats; and
(2) public ways, easements, or public places, or parts of any of them, whether or not they are included in an approved plat;
in the county. The plat committee may adopt rules governing the procedure for these vacations. The vacation of public ways, easements, or public places, or parts of any of them may be made only upon a finding by the plat committee that the vacation is in the public interest. The plat committee may accomplish the vacation of plats or parts of plats by proceeding in accordance with IC 36-7-3-10 or section 711 of this chapter.
(b) METRO. An applicant or other interested party may appeal the approval or disapproval of a vacation in the manner prescribed by section 402(d) of this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.40; P.L.220-1986, SEC.24; P.L.2-1989, SEC.26; P.L.126-2011, SEC.23.

IC 36-7-4-713
Repealed
(Repealed by P.L.320-1995, SEC.44.)

IC 36-7-4-714
Determination required to vacate recorded covenant filed with plat
Sec. 714. The vacation of all or part of a plat may include the vacation of any recorded covenants filed with the plat, but only upon a determination that:
(1) the platted area is within an area needing redevelopment and the covenant vacation would promote a recovery of property values in the area needing redevelopment by allowing or encouraging normal development and occupancy of the platted area;
(2) the covenant vacation is needed to secure for the public adequate light, air, convenience of access, or safety from fire, flood, or other danger; or
(3) the covenant vacation is needed to lessen or avoid congestion in the public ways.
As added by P.L.126-2011, SEC.24.

IC 36-7-4-715 Final decisions of plan commission subject to review
Sec. 715. (a) The following are final decisions of the plan commission that may be reviewed as provided by section 1016 of this chapter:
(1) Primary approval or disapproval of a plat.
(2) Imposition of a condition on primary approval of a plat.
(3) Approval or disapproval of the vacation of all or part of a plat.
(4) Approval or disapproval of the vacation of any recorded covenants filed with the plat.
(5) Imposition of a condition on approval of the vacation of all or part of a plat (which may include the vacation of any recorded covenants filed with the plat).
(b) The plan commission may adopt a rule to limit further consideration for up to one (1) year after its disapproval, of a plat or vacation request that is disapproved under section 707, 708, 711, 712, or 714 of this chapter.
As added by P.L.126-2011, SEC.25.

IC 36-7-4-800
800 Series_Improvement location permit
Sec. 800. This series (sections 800 through 899 of this chapter) may be cited as follows: 800 SERIES.IMPROVEMENT LOCATION PERMIT.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-801
Improvement location permit; requirement
Sec. 801. (a) ADVISORY. A structure may not be located and an improvement location permit for a structure on platted or unplatted land may not be issued unless the structure and its location conform to the municipal zoning ordinance. However, if the land is unincorporated land that lies within a county that has adopted a zoning ordinance, then the municipal zoning ordinance does not apply and the structure must conform to the county zoning ordinance. A municipality, having adopted a zoning ordinance, may issue and control improvement location permits on unincorporated lands within the jurisdiction of its municipal plan commission if the lands lie within a county that has not adopted a zoning ordinance.
(b) AREA.METRO. A zoning ordinance, a subdivision ordinance, or a separate ordinance may require the procurement of:
(1) an improvement location permit for the erection, alteration, or repair of any structure on platted or unplatted land; and
(2) an occupancy permit for the use of any structure or land regulated by a zoning ordinance, subdivision ordinance, thoroughfare ordinance, or other ordinance relating to land use.
If such a provision is adopted, a structure may not be located and a permit may not be issued unless the use, character, and location of the structure is in conformity with the applicable ordinance.
(c) AREA. The ordinance under subsection (b) must contain a

schedule of fees and must provide that the unit that issues the permit shall receive the fee and pay it into its general fund.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.220-1986, SEC.25.

IC 36-7-4-802
Improvement location permit; authority to issue
Sec. 802. (a) ADVISORY. The ordinance may designate the official or employee of the municipality or county who may issue improvement location permits within the jurisdiction of the advisory plan commission and in conformance with the zoning ordinance.
(b) AREA. The authority to issue the improvement location permit and the occupancy permit may be delegated by the ordinance to the area plan commission or to other appropriate officers of the county or municipality. If the authority is delegated in part to officers of a municipality, they may not issue permits for structures to be erected outside the corporate boundaries of the municipality.
(c) METRO. The metropolitan development commission shall issue improvement location permits and occupancy permits. The commission may delegate this duty to any municipal or county officers.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.220-1986, SEC.26.

IC 36-7-4-803
Bonds of contractors, engineers, and surveyors; enforcement of zoning or subdivision ordinance
Sec. 803. (a) AREA.METRO. As an additional means of insuring the enforcement of a zoning or subdivision ordinance, a legislative body may adopt, as a part of either ordinance or by separate ordinance, provisions requiring building contractors to furnish an annual bond of one thousand dollars ($1,000). This bond is to insure that if the construction does not comply with the zoning or subdivision ordinance that it can be made to conform without cost to the municipality, the county, or the person for whom the construction was undertaken.
(b) METRO. An ordinance under subsection (a) may also require professional engineers and land surveyors to furnish an annual bond of one thousand dollars ($1,000) to insure that their plans and surveys conform to the zoning or subdivision ordinance.
(c) METRO. A person constructing a building for his own use and occupancy as a residence or in connection with his residence is exempt from any provisions adopted under subsection (a).
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-804
Improvement location or building permit; eligibility; violations of zoning or subdivision ordinance; hearing
Sec. 804. (a) METRO. After a building contractor violates a zoning or subdivision ordinance three (3) times in a calendar year, he

is ineligible to receive an improvement location or building permit for one (1) year, beginning on the date of the third violation. Whenever a person for whom a structure is to be built applies for a permit, he must disclose under the penalties for perjury the identity of his contractor; such a person is eligible to receive a permit only if his contractor is eligible.
(b) METRO. A determination by the metropolitan development commission, after a hearing at which the contractor may be represented by counsel and may present evidence, is conclusive evidence of a violation under subsection (a).
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-900
900 Series_Board of zoning appeals
Sec. 900. This series (sections 900 through 999 of this chapter) may be cited as follows: 900 SERIES.BOARD OF ZONING APPEALS.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-901
Board of zoning appeals; establishment; divisions; jurisdiction; continuation of certain boards
Sec. 901. (a) As a part of the zoning ordinance, the legislative body shall establish a board of zoning appeals.
(b) The board of zoning appeals is composed of one (1) division, unless the zoning ordinance is amended under this subsection. Whenever considered desirable, the zoning ordinance may be amended to establish an additional one (1), two (2), or three (3) divisions of the board of zoning appeals.
(c) After January 1, 1984, whenever any divisions of the board of zoning appeals are established or reestablished by the zoning ordinance, the ordinance must provide for each division to consist of five (5) members appointed in accordance with section 902 of this chapter.
(d) The board of zoning appeals shall be known as:
(1) the advisory board of zoning appeals (under the advisory planning law);
(2) the area board of zoning appeals (under the area planning law); or
(3) the metropolitan board of zoning appeals (under the metropolitan development law).
(e) Except as provided in this section, a board of zoning appeals has territorial jurisdiction over all the land subject to the zoning ordinance, and if the board has more than one (1) division, all divisions have concurrent jurisdiction within that territory.
(f) ADVISORY.AREA. The zoning ordinance may provide that any additional division of the board of zoning appeals, having been established under subsection (b), is to have only limited territorial jurisdiction. The zoning ordinance must describe the limits of that division's territorial jurisdiction and specify whether that division has

exclusive or concurrent jurisdiction within that territory.
(g) METRO. Any municipal board of zoning appeals that was established by an excluded city under IC 18-7-2-61 (before its repeal on September 1, 1981) continues as the board of zoning appeals for that municipality. A board of zoning appeals for an excluded city has exclusive territorial jurisdiction within the corporate boundaries of that municipality. All divisions of the metropolitan board of zoning appeals have concurrent territorial jurisdiction throughout the remainder of the county. The legislative body of the consolidated city may adopt ordinances to regulate the time of the meetings and the voting procedures of the metropolitan board of zoning appeals.
(h) ADVISORY. Any board of zoning appeals that was established under IC 18-7-3-11 continues as the board of zoning appeals for that jurisdiction, until otherwise provided by the zoning ordinance.
(i) AREA. Any board of zoning appeals that was established under the advisory planning law and continued in existence under the area planning law continues as the board of zoning appeals for that jurisdiction, until otherwise provided by the zoning ordinance.
(j) AREA. Any board of zoning appeals that was established under the area planning law as a seven (7) member board continues as the area board of zoning appeals, until otherwise provided by the zoning ordinance.
(k) METRO. The zoning ordinance may provide that a historic preservation commission created under IC 36-7-11.1-3 may exercise the powers of a board of zoning appeals within a historic area or historic zoning district established under IC 36-7-11.1-6. However, this subsection does not eliminate the need for a historic preservation commission to issue a certificate of appropriateness under IC 36-7-11.1-8(e) before the approval of a variance by either:
(1) a board of zoning appeals; or
(2) a historic preservation commission exercising the powers of a board of zoning appeals.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.357-1983, SEC.1; P.L.3-1990, SEC.125; P.L.321-1995, SEC.4; P.L.164-1995, SEC.20.

IC 36-7-4-902
Board of zoning appeals; members; number; appointment
Sec. 902. (a) ADVISORY. Each division of the advisory board of zoning appeals consists of five (5) members as follows:
(1) Three (3) citizen members appointed by the executive of the municipality or county, of whom one (1) must be a member of the plan commission and two (2) must not be members of the plan commission.
(2) One (1) citizen member appointed by the fiscal body of the municipality or county, who must not be a member of the plan commission.
(3) One (1) member appointed by the plan commission from the plan commission's membership, who must be a county

agricultural agent or a citizen member of the plan commission other than the member appointed under subdivision (1).
(b) ADVISORY. In each county having a metropolitan plan commission, subsection (a) does not apply. In such a county, each division of the advisory board of zoning appeals consists of five (5) members as follows:
(1) Two (2) members, of whom no more than one (1) may be of the same political party, appointed by the county legislative body.
(2) Three (3) members, of whom no more than two (2) may be of the same political party, appointed by the second class city executive. One (1) only of these members must be a member of the plan commission.
(c) AREA. When the area board of zoning appeals was established before January 1, 1984, as a seven (7) member board, the board consists of seven (7) members as follows:
(1) Two (2) citizen members appointed by the area plan commission from its membership, one (1) of whom must be a municipal representative and the other must be a county representative.
(2) Three (3) citizen members, who may not be members of any plan commission, appointed by the executive of the largest municipality in the county. However, if there are two (2) or more municipalities having a population of at least twenty thousand (20,000) in the county, the executive of the largest municipality shall appoint two (2) citizen members and the executive of the second largest municipality shall appoint one (1) citizen member. Furthermore, if there are no cities in the county participating in the commission, then the three (3) members appointed under this subdivision shall be appointed as follows:
(A) One (1) member appointed by the county executive.
(B) One (1) member appointed by the county fiscal body.
(C) One (1) member appointed by the legislative bodies of those towns participating in the commission.
(3) Two (2) citizen members, who may not be members of any plan commission, appointed by the county legislative body.
(d) AREA. Except as provided in subsection (c), each division of the area board of zoning appeals consists of five (5) members as follows:
(1) One (1) citizen member appointed by the area plan commission from its membership.
(2) One (1) citizen member, who may not be a member of any plan commission, appointed by the executive of the largest municipality in the county participating in the commission.
(3) Two (2) citizen members, of whom one (1) must be a member of the area plan commission and one (1) must not be a member of any plan commission, appointed by the county legislative body.
(4) One (1) citizen member, who may not be a member of any

plan commission, appointed by the executive of the second largest municipality in the county participating in the commission. However, if there is only one (1) municipality in the county participating in the commission, then the county legislative body shall make this appointment.
(e) METRO. Each division of the metropolitan board of zoning appeals consists of five (5) members as follows:
(1) Two (2) citizen members appointed by the executive of the consolidated city.
(2) Two (2) citizen members appointed by the legislative body of the consolidated city.
(3) One (1) citizen member, who may also be a member of the metropolitan development commission, appointed by the commission.
(f) METRO. The municipal board of zoning appeals for an excluded city consists of five (5) members as follows:
(1) Three (3) citizen members appointed by the legislative body of the excluded city.
(2) Two (2) citizen members, who may also be members of the metropolitan development commission, appointed by the commission.
(g) Whenever the zoning ordinance provides for a certain division of the board of zoning appeals to have limited territorial jurisdiction, it must also provide for that division to consist of members who are all residents of that limited territory. Those members shall be appointed in the same manner that is prescribed by subsection (a) for divisions of an advisory board of zoning appeals, but if the plan commission is unable to make its appointment in that manner, the appointment shall be made instead by the legislative body.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.357-1983, SEC.2; P.L.320-1995, SEC.12.

IC 36-7-4-903
Board of zoning appeals; additional division or member required for unincorporated jurisdictional area
Sec. 903. ADVISORY. (a) When a municipal plan commission exercises jurisdiction outside the incorporated area of the municipality as provided for in section 205 or 1208 of this chapter, one (1) of the following must occur:
(1) An additional division of the board of zoning appeals shall be established under section 901(b) of this chapter that will have territorial jurisdiction only in the unincorporated area. The division must consist only of:
(A) residents of the unincorporated area; or
(B) individuals who reside in the county and also own real property within the unincorporated area.
However, at least a majority of the members appointed to the division must be residents of the unincorporated area.
(2) The municipal plan commission shall designate, as its appointment to the municipal board of zoning appeals under

section 902(a)(3) of this chapter one (1) of the additional citizen members who were appointed under section 214(a), 1210(a), or 1210.5(c)(3) of this chapter to the plan commission to represent the unincorporated area. The citizen shall be appointed for a term of two (2) years. The citizen is entitled to participate and vote in all deliberations of the municipal board of zoning appeals.
(b) Notwithstanding section 902(g) of this chapter, if the zoning ordinance provides for an additional division of the board of zoning appeals under subsection (a)(1), the ordinance may also provide for the appointment of one (1) or more members of that division by elected officials of the county or township.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.357-1983, SEC.3; P.L.216-1999, SEC.4; P.L.32-2004, SEC.3; P.L.126-2011, SEC.26.

IC 36-7-4-904
Repealed
(Repealed by P.L.357-1983, SEC.22.)

IC 36-7-4-905
Board of zoning appeals; membership; restrictions
Sec. 905. (a) None of the members of a board of zoning appeals may hold:
(1) an elected office (as defined in IC 3-5-2-17); or
(2) any other appointed office, except as permitted by section 902 of this chapter, in municipal, county, or state government.
(b) A member of the board of zoning appeals must meet one (1) of the following requirements:
(1) The member must be a resident of the jurisdictional area of the board.
(2) The member must be a resident of the county and also an owner of real property located in whole or in part in the jurisdictional area of the board.
However, at least a majority of the total number of citizen members appointed to the board of zoning appeals must be residents of the jurisdictional area of the board of zoning appeals. The board shall determine whether a member meets all applicable residency requirements for appointment in accordance with uniform rules prescribed by the board.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.41; P.L.126-2011, SEC.27.

IC 36-7-4-906
Board of zoning appeals; members; terms; removal
Sec. 906. (a) ADVISORY.AREA. When an initial term of office expires, each new appointment is for a term of four (4) years.
(b) ADVISORY.AREA. Upon the establishment of a division of the board of zoning appeals, the members shall initially be appointed as provided in the zoning ordinance for the following terms of office: (1) One (1) for a term of one (1) year.
(2) One (1) for a term of two (2) years.
(3) One (1) for a term of three (3) years.
(4) Two (2) for a term of four (4) years.
(c) ADVISORY.AREA. Under subsection (b), each term expires on the first Monday of January of the first, second, third, or fourth year, respectively, after the year of the member's appointment.
(d) METRO. Each appointment of a member of a division of a board of zoning appeals is for a term of one (1) year.
(e) METRO. The appointing authority may remove a member from the metropolitan board of zoning appeals. The appointing authority must mail notice of the removal, along with written reasons, if any, for the removal, to the member at his residence address. A member who is removed may not appeal the removal to a court or otherwise.
(f) ADVISORY.AREA. The appointing authority may remove a member from the board of zoning appeals for cause. The appointing authority must mail notice of the removal, along with written reasons for the removal, to the member at his residence address. A member who is removed may, within thirty (30) days after receiving notice of the removal, appeal the removal to the circuit or superior court of the county.
(g) A member of a board of zoning appeals serves until his successor is appointed and qualified. A member is eligible for reappointment.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.42; Acts 1982, P.L.33, SEC.31; P.L.357-1983, SEC.4.

IC 36-7-4-907
Board of zoning appeals; members; vacancies
Sec. 907. (a) If a vacancy occurs among the members of the board of zoning appeals, the appointing authority shall appoint a member for the unexpired term of the vacating member. In addition, the appointing authority may appoint an alternate member to participate with the board in any hearing or decision if the regular member it has appointed has a disqualification under section 909 of this chapter or is otherwise unavailable to participate in the hearing or decision. An alternate member shall have all of the powers and duties of a regular member while participating in the hearing or decision.
(b) A member of the board of zoning appeals who misses three (3) consecutive regular meetings of the board may be treated as if the member had resigned, at the discretion of the appointing authority.
(c) Members serving in any division of the board of zoning appeals may also serve as alternate members for the other divisions of the board of zoning appeals. Whenever regular and alternate members serving in a particular division are unavailable, the chairperson or vice chairperson of the affected division may select members from other divisions in order to assemble up to five (5) members to participate in any hearing or decision.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981,

P.L.310, SEC.43; P.L.357-1983, SEC.5; P.L.345-1987, SEC.3; P.L.226-1997, SEC.3; P.L.126-2011, SEC.28.

IC 36-7-4-908
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-4-909
Board of zoning appeals; members; conflict of interest; disqualification
Sec. 909. (a) A member of a board of zoning appeals is disqualified and may not participate in a hearing or decision of that board concerning a zoning matter if the member:
(1) is biased or prejudiced or otherwise unable to be impartial; or
(2) has a direct or indirect financial interest in the outcome of the hearing or the decision.
(b) The board shall enter in the board's records:
(1) the fact that a regular member has such a disqualification; and
(2) the name of the alternate member, if any, who participates in the hearing or decision in place of the regular member.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.44; P.L.357-1983, SEC.6; P.L.126-2011, SEC.29.

IC 36-7-4-910
Board of zoning appeals; quorum
Sec. 910. A quorum consists of a majority of the entire membership of the board of zoning appeals.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-911
Board of zoning appeals; official action
Sec. 911. Action of the board of zoning appeals is not official, unless it is authorized by a majority of the entire membership of the board.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-912
Board of zoning appeals; chairman and vice chairman
Sec. 912. At the first meeting of each year, the board of zoning appeals shall elect a chairman and vice chairman from its members. The vice chairman may act as chairman during the absence or disability of the chairman.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-913
Board of zoning appeals; secretary and employees
Sec. 913. The board of zoning appeals may appoint a secretary and such employees as are necessary for the discharge of its duties. As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.45.

IC 36-7-4-914
Board of zoning appeals; facilities
Sec. 914. The plan commission shall provide for suitable facilities for the holding of board of zoning appeals' hearings and for the preserving of records, documents, and accounts.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.357-1983, SEC.7.

IC 36-7-4-915
Board of zoning appeals; minutes and records
Sec. 915. The board of zoning appeals shall keep minutes of its proceedings and record the vote on all actions taken. All minutes and records shall be filed in the office of the board and are public records. The board shall in all cases heard by it make written findings of fact.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.46.

IC 36-7-4-916
Board of zoning appeals; rules
Sec. 916. (a) The board of zoning appeals shall adopt rules, which may not conflict with the zoning ordinance, concerning:
(1) the filing of appeals;
(2) the application for variances, special exceptions, special uses, contingent uses, and conditional uses;
(3) the giving of notice;
(4) the conduct of hearings; and
(5) the determination of whether a variance application is for a variance of use or for a variance from the development standards (such as height, bulk, or area).
(b) The board of zoning appeals may also adopt rules providing for:
(1) the allocation of cases filed among the divisions of the board of zoning appeals; and
(2) the fixing of dates for hearings by the divisions.
(c) Rules adopted by the board of zoning appeals shall be printed and be made available to all applicants and other interested persons.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.47; Acts 1982, P.L.212, SEC.4; P.L.357-1983, SEC.8.

IC 36-7-4-917
Board of zoning appeals; appropriations
Sec. 917. The fiscal body of the municipality or county, as the case may be, may appropriate under section 308 of this chapter such amounts as are necessary to carry out the duties of the board of zoning appeals.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.357-1983,

SEC.9.

IC 36-7-4-918
Repealed
(Repealed by P.L.357-1983, SEC.22.)

IC 36-7-4-918.1
Board of zoning appeals; review of orders, requirements, decisions, or determinations
Sec. 918.1. A board of zoning appeals shall hear and determine appeals from and review:
(1) any order, requirement, decision, or determination made by an administrative official, hearing officer, or staff member under the zoning ordinance;
(2) any order, requirement, decision, or determination made by an administrative board or other body except a plan commission in relation to the enforcement of the zoning ordinance; or
(3) any order, requirement, decision, or determination made by an administrative board or other body except a plan commission in relation to the enforcement of an ordinance adopted under this chapter requiring the procurement of an improvement location or occupancy permit.
As added by P.L.357-1983, SEC.10.

IC 36-7-4-918.2
Board of zoning appeals; special exceptions and certain uses; approval or denial
Sec. 918.2. A board of zoning appeals shall approve or deny all:
(1) special exceptions;
(2) special uses;
(3) contingent uses; and
(4) conditional uses;
from the terms of the zoning ordinance, but only in the classes of cases or in the particular situations specified in the zoning ordinance. The board may impose reasonable conditions as a part of its approval.
As added by P.L.357-1983, SEC.11.

IC 36-7-4-918.3
Board of zoning appeals; variance from use district or classification
Sec. 918.3. AREA. Neither the area board of zoning appeals nor any other board of zoning appeals continued in existence under the area planning law may grant a variance from a use district or classification under the area planning law.
As added by P.L.357-1983, SEC.12.

IC 36-7-4-918.4
Board of zoning appeals; variance of use
Sec. 918.4. ADVISORY.METRO. A board of zoning appeals

shall approve or deny variances of use from the terms of the zoning ordinance. The board may impose reasonable conditions as a part of its approval. A variance may be approved under this section only upon a determination in writing that:
(1) the approval will not be injurious to the public health, safety, morals, and general welfare of the community;
(2) the use and value of the area adjacent to the property included in the variance will not be affected in a substantially adverse manner;
(3) the need for the variance arises from some condition peculiar to the property involved;
(4) the strict application of the terms of the zoning ordinance will constitute an unnecessary hardship if applied to the property for which the variance is sought; and
(5) the approval does not interfere substantially with the comprehensive plan adopted under the 500 series of this chapter.
As added by P.L.357-1983, SEC.13.

IC 36-7-4-918.5
Board of zoning appeals; variance from development standards
Sec. 918.5. (a) A board of zoning appeals shall approve or deny variances from the development standards (such as height, bulk, or area) of the zoning ordinance. The board may impose reasonable conditions as a part of the board's approval. A variance may be approved under this section only upon a determination in writing that:
(1) the approval will not be injurious to the public health, safety, morals, and general welfare of the community;
(2) the use and value of the area adjacent to the property included in the variance will not be affected in a substantially adverse manner; and
(3) the strict application of the terms of the zoning ordinance will result in practical difficulties in the use of the property. However, the zoning ordinance may establish a stricter standard than the "practical difficulties" standard prescribed by this subdivision.
(b) Before approval of a proposal involving a structure regulated under IC 8-21-10 may become effective, the board of zoning appeals must have received:
(1) a copy of:
(A) the permit for the structure issued by the Indiana department of transportation; or
(B) the Determination of No Hazard to Air Navigation issued by the Federal Aviation Administration; and
(2) evidence that notice was delivered to a public use airport as required in IC 8-21-10-3 not less than sixty (60) days before the proposal is considered.
(c) Only the plan commission (or plat committee acting on the commission's behalf) may grant a waiver from standards that are

fixed in the subdivision control ordinance, as provided in section 702(c) of this chapter.
As added by P.L.357-1983, SEC.14. Amended by P.L.54-2002, SEC.6; P.L.126-2011, SEC.30.

IC 36-7-4-918.6
Board of zoning appeals in certain counties; special exceptions, uses, and variances
Sec. 918.6. (a) This section applies to a county having a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(b) ADVISORY.AREA. Notwithstanding sections 918.2, 918.4, and 918.5 of this chapter, a zoning or subdivision control ordinance shall require that the board of zoning appeals submit any of the following petitions to the legislative body for approval or disapproval:
(1) Special exceptions.
(2) Special uses.
(3) Use variances.
(c) ADVISORY.AREA. The board of zoning appeals shall file a petition under this section with the clerk of the legislative body with:
(1) a favorable recommendation;
(2) an unfavorable recommendation; or
(3) no recommendation.
(d) ADVISORY.AREA. The legislative body shall give notice under IC 5-14-1.5-5 of its intention to consider the petition at its first regular meeting after the board of zoning appeals files its recommendation.
(e) ADVISORY.AREA. A petition is granted or denied when the legislative body votes on the petition as follows:
(1) In a county described in subsection (a)(1), the legislative body shall vote on the petition within ninety (90) days after the board of zoning appeals makes its recommendation. If the legislative body does not vote to deny the petition within ninety (90) days, the petition is considered approved.
(2) In a county described in subsection (a)(2), the legislative body shall vote on the petition within sixty (60) days after the board of zoning appeals makes its recommendations. If the legislative body does not vote to deny the petition within sixty (60) days, the petition is approved.
(f) ADVISORY.AREA. If the legislative body approves a petition, it must make the determination in writing as required under section 918.2, 918.4, or 918.5 of this chapter or as required by the zoning ordinance.
As added by P.L.304-1989, SEC.1. Amended by P.L.12-1992, SEC.164; P.L.167-1994, SEC.2; P.L.119-2012, SEC.194.
IC 36-7-4-918.8
Board of zoning appeals; metropolitan development commission; exercise of powers; variances, exceptions, or uses
Sec. 918.8. (a) METRO. In connection with its consideration of a proposed ordinance for the amendment of the zoning ordinance proposed under section 607(c)(2) of this chapter, the metropolitan development commission may exercise the powers of the metropolitan board of zoning appeals for the purpose of approving or denying:
(1) a variance from the development standards of the zoning ordinance; or
(2) a special exception, special use, contingent use, or conditional use from the terms of the zoning ordinance.
(b) METRO. The commission may, by rule, establish procedures so that the power of the commission to recommend amendment of zoning ordinances and the power of the commission to approve and deny these variances, exceptions, and uses may be exercised concurrently. These rules may be inconsistent with the 900 series to the extent reasonably necessary to allow the commission to exercise the power to approve or deny these variance, exception, and use petitions.
(c) METRO. When acting under this section, the commission may:
(1) vote on the amendment to the zoning ordinance and the variance, exception, or use petition at the same time; and
(2) condition the approval of variance, exception, or use in such a manner that it takes effect when the recommended ordinance amendment is approved by the legislative body.
(d) METRO. Section 922 of this chapter does not apply to variances, exceptions, and uses approved under this section.
As added by P.L.357-1983, SEC.15.

IC 36-7-4-919
Board of zoning appeals; appeal to board; grounds; record; decision
Sec. 919. (a) An appeal filed with the board of zoning appeals must specify the grounds of the appeal and must be filed within such time and in such form as may be prescribed by the board of zoning appeals by rule.
(b) The administrative official, hearing officer, administrative board, or other body from whom the appeal is taken shall, on the request of the board of zoning appeals, transmit to it all documents, plans, and papers constituting the record of the action from which an appeal was taken.
(c) Certified copies of the documents, plans, and papers constituting the record may be transmitted for purposes of subsection (b).
(d) Upon appeal, the board may reverse, affirm, or modify the order, requirement, decision, or determination appealed from. For this purpose, the board has all the powers of the official, officer,

board, or body from which the appeal is taken.
(e) The board shall make a decision on any matter that it is required to hear under the 900 series either:
(1) at the meeting at which that matter is first presented; or
(2) at the conclusion of the hearing on that matter, if it is continued.
(f) Within five (5) days after making any decision under the 900 series, the board of zoning appeals shall file in the office of the board a copy of its decision.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.49; P.L.357-1983, SEC.16.

IC 36-7-4-920
Board of zoning appeals, hearing on administrative appeals, exceptions, uses, and variances; notice; appearance
Sec. 920. (a) The board of zoning appeals shall fix a reasonable time for the hearing of administrative appeals, exceptions, uses, and variances.
(b) Public notice in accordance with IC 5-3-1-2 and IC 5-3-1-4 and due notice to interested parties shall be given at least ten (10) days before the date set for the hearing.
(c) The party taking the appeal, or applying for the exception, use, or variance, may be required to assume the cost of public notice and due notice to interested parties. At the hearing, each party may appear in person, by agent, or by attorney.
(d) The board shall, by rule, determine who are interested parties, how notice is to be given to them, and who is required to give that notice.
(e) The staff (as defined in the zoning ordinance), if any, may appear before the board at the hearing and present evidence in support of or in opposition to the granting of a variance or the determination of any other matter.
(f) Other persons may appear and present relevant evidence.
(g) A person may not communicate with any member of the board before the hearing with intent to influence the member's action on a matter pending before the board. Not less than five (5) days before the hearing, however, the staff (as defined in the zoning ordinance), if any, may file with the board a written statement setting forth any facts or opinions relating to the matter.
(h) The board may require any party adverse to any pending petition to enter a written appearance specifying the party's name and address. If the written appearance is entered more than four (4) days before the hearing, the board may also require the petitioner to furnish each adverse party with a copy of the petition and a plot plan of the property involved.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.50; Acts 1982, P.L.212, SEC.6; P.L.357-1983, SEC.17.

IC 36-7-4-921
Repealed (Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-922
Board of zoning appeals; procedures for appeal to metropolitan development commission
Sec. 922. (a) METRO. An official designated by the metropolitan development commission may appeal to the metropolitan development commission any decision of a board of zoning appeals regarding an administrative appeal, or approving a special exception, a special or conditional use, or a variance from the terms of the zoning ordinance. The official must file in the office of the department of metropolitan development a notice of appeal within five (5) days after the board files a copy of the decision in the office of the board. However, if a representative of the department of metropolitan development appears at the hearing at which the administrative appeal is decided, or the special exception, special or conditional use, or variance is approved, then the official must file the notice of appeal within five (5) days after the board has rendered its decision. The notice must certify that the decision raises a substantial question of zoning policy appropriate for consideration by the commission. The commission shall hear the appeal at its next regular meeting held not less than five (5) days after the notice of appeal is filed.
(b) METRO. In hearing appeals under this section, the metropolitan development commission sits as a board of zoning appeals and shall be treated as if it is a board for purposes of this section. The commission may accept into evidence the written record, if any, of the hearing before the board of zoning appeals, along with other evidence introduced by the staff or interested parties. The commission shall consider the matter de novo, but the decision of the board is considered affirmed unless two-thirds (2/3) of the commission members voting vote to deny the administrative appeal, exception, use, or variance.
(c) METRO. Although persons other than the designated official may not appeal a decision of a board of zoning appeals to the metropolitan development commission, they may appear as interested parties in appeals under this section. No public notice need be given of the hearing of an appeal under this section, but the official shall promptly mail notice of the subject of the appeal and date and place of the hearing to each adverse party. However, if the record of the board shows that more than three (3) proponents or more than three (3) remonstrators appeared, then the official need mail notice only to the first three (3) of each as disclosed by the record.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.52; Acts 1982, P.L.212, SEC.7; P.L.357-1983, SEC.19; P.L.320-1995, SEC.14.

IC 36-7-4-923
Alternate procedure for expedient disposition of petitions; hearing

officers
Sec. 923. (a) This section allows the establishment of an alternate procedure under which there can be a more expedient disposition of certain matters that otherwise would be heard by a board of zoning appeals. When authorized by ordinance or by rules of the plan commission, a hearing officer has the power of a board of zoning appeals to approve or deny, through the alternate procedure allowed by this section:
(1) a variance from the development standards of the zoning ordinance in accordance with section 918.5 of this chapter; or
(2) a special exception, special use, contingent use, or conditional use from the terms of the zoning ordinance in accordance with section 918.2 of this chapter; or
(3) a variance of use from the terms of the zoning ordinance in accordance with section 918.4 of this chapter. However, the authority of a hearing officer under this subdivision may be exercised only if:
(A) the area planning law is not applicable; and
(B) the variance of use would allow all of the following:
(i) The expansion of a use currently existing on the tract.
(ii) A use that is consistent with the comprehensive plan.
(b) All requirements for variances, exceptions, and uses imposed by the 900 series of this chapter apply to the alternate procedure, except to the extent that a provision of section 924 of this chapter imposes a different requirement.
(c) The alternate procedure does not apply in any excluded city as described in IC 36-3-1-7. Sections 919(f) and 922 of this chapter do not apply to the alternate procedure.
(d) The hearing officer (who may be a board member, a staff member, or any other person) shall be appointed by the plan commission. More than one (1) hearing officer may be appointed. A hearing officer may be removed from the officer's responsibilities at any time by the plan commission.
(e) The plan commission may adopt other rules or recommend ordinances for the alternate procedure not inconsistent with the 900 series of this chapter. These rules or ordinances may specify the period during which the staff may indicate whether the staff objects to the proposed variance, exception, or use. These rules or ordinances may also provide for public notice and due notice to interested parties in accordance with section 920(b), 920(c), and 920(d) of this chapter, but the rules or ordinances may, because of the nature of the petitions heard under the alternate procedure, provide for a less inclusive definition of "interested person" and provide for a quicker and less burdensome method of giving notice to interested persons than rules applicable to petitions not filed under the alternate procedure.
(f) METRO. For purposes of subsection (d), the director of the department of metropolitan development shall nominate, and the plan commission shall appoint, all hearing officers. Such a hearing officer may be removed from the officer's responsibilities at any time by

either the director or the plan commission.
(g) METRO. The plan commission may, if requested by a historic preservation commission created under IC 36-7-11.1-3, appoint:
(1) a member of the historic preservation commission;
(2) a member of the historic preservation staff; or
(3) a person who is an employee of the department of metropolitan development;
as a hearing officer to act in a historic area or historic zoning district created under IC 36-7-11.1-6. The hearing officer may be removed from the hearing officer's responsibilities at any time by either the historic preservation commission or the plan commission.
As added by Acts 1982, P.L.212, SEC.8. Amended by P.L.357-1983, SEC.20; P.L.320-1995, SEC.15; P.L.321-1995, SEC.5; P.L.126-2011, SEC.31.

IC 36-7-4-924
Alternate procedure for disposition of petitions or applications; objections; commitments; appeals
Sec. 924. (a) In establishing the alternate procedure under section 923 of this chapter, the plan commission may adopt rules or recommend ordinances:
(1) limiting the kinds of variance, special exception, special use, contingent use, or conditional use petitions or applications that may be filed under the alternate procedure;
(2) permitting the hearing officer, in appropriate circumstances, to transfer a petition or an application filed under the alternate procedure to the board of zoning appeals;
(3) requiring the creation of minutes and records of the proceedings before the hearing officer and the filing of the minutes and records as public records; and
(4) regulating conflicts of interest and communication with the hearing officer, so as to require the same level of conduct as is required by the 900 series of this chapter.
(b) The staff (as defined by the zoning ordinance), if any, may file a written objection to a petition or an application for a variance, exception, or use if:
(1) it would be injurious to the public health, safety, morals, and general welfare of the community; or
(2) the use or value of the area adjacent to the property included would be affected in a substantially adverse manner.
(c) If a written objection is filed under subsection (b), the petition or application shall:
(1) be considered withdrawn; or
(2) be transferred to the board of zoning appeals if requested by the petitioner or applicant.
(d) The staff (as defined by the zoning ordinance), if any, may indicate that it does not object to the approval of the variance, exception, or use if specified conditions are attached. If the petitioner or applicant does not accept these conditions, the petition or application shall: (1) be considered withdrawn; or
(2) be transferred to the board of zoning appeals if requested by the petitioner or applicant.
(e) The hearing officer may impose conditions and may permit or require the owner of a parcel of property to make a written commitment concerning the use or development of that parcel, as provided in section 1015 of this chapter. If the petitioner or applicant for the variance, exception, or use does not accept these conditions or make the commitment, the petition or application shall:
(1) be considered withdrawn; or
(2) be transferred to the board of zoning appeals if requested by the petitioner or applicant.
(f) The hearing officer may not modify or terminate any commitment, whether made under this section or section 1015 of this chapter. Commitments made under this section may be modified or terminated only by the board of zoning appeals.
(g) A decision of a hearing officer under the alternate procedure may not be a basis for judicial review, but it may be appealed to the board of zoning appeals. An interested person who wishes to appeal a decision of a hearing officer under the alternate procedure must file the appeal with:
(1) the board of zoning appeals if the board of zoning appeals consists of only one (1) division; or
(2) a division of the board of zoning appeals if the board of zoning appeals consists of more than one (1) division;
within five (5) days after the decision is made.
As added by P.L.357-1983, SEC.21. Amended by P.L.320-1995, SEC.16; P.L.126-2011, SEC.32.

IC 36-7-4-1000
1000 Series_Remedies and enforcement
Sec. 1000. This series (sections 1000 through 1099 of this chapter) may be cited as follows: 1000 SERIES.REMEDIES AND ENFORCEMENT.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1001
Remedies and enforcement; stay of proceedings and work on premises affected pending appeal to board of zoning appeals
Sec. 1001. (a) When an appeal from the decision of an official or board has been filed with the board of zoning appeals, proceedings and work on the premises affected shall be stayed unless the official or board certifies to the board of zoning appeals that, by reason of the facts stated in the certificate, a stay would cause imminent peril to life or property. In that case, proceedings or work may not be stayed except by a restraining order.
(b) After notice to the officer or board and to the owner of the premises affected and after due cause is shown, the circuit or superior court of the county in which the premises affected are located may grant the restraining order. As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.53.

IC 36-7-4-1002
Remedies and enforcement; stay order
Sec. 1002. After the owner of, or a person in charge of the work on, the premises affected has received notice that an appeal has been filed with the board of zoning appeals, the official or board charged with the enforcement of an ordinance, under the 600 series of this chapter, may order the work stayed and call on the police power of the municipality or county to give effect to that order.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1003
Judicial review
Sec. 1003. (a) Each decision of the legislative body under section 918.6 of this chapter is subject to judicial review in the same manner as that provided for the appeal of a final decision of the board of zoning appeals under section 1016(a) of this chapter.
(b) METRO. A petition for judicial review must be filed with the court after the expiration of the period within which an official designated by the metropolitan development commission may file an appeal under section 922 of this chapter but not later than the period provided for timely filing under section 1605 of this chapter. However, if the official files an appeal, then only the decision of the metropolitan development commission sitting as a board of zoning appeals is subject to judicial review. The official or department of metropolitan development may not seek judicial review of a decision of a board of zoning appeals or the commission sitting as a board of zoning appeals.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.304-1989, SEC.2; P.L.1-1990, SEC.360; P.L.320-1995, SEC.17; P.L.150-2003, SEC.1; P.L.126-2011, SEC.33.

IC 36-7-4-1004
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-4-1005
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-1006
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-1007
Repealed
(Repealed by P.L.126-2011, SEC.68.)
IC 36-7-4-1008
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-1009
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-1010
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-1011
Repealed
(Repealed by P.L.126-2011, SEC.68.)

IC 36-7-4-1012
Remedies and enforcement; violation as common nuisance
Sec. 1012. An ordinance adopted under this chapter may provide that a structure erected, raised, or converted, or land or premises used, in violation of this chapter or an ordinance or regulation made under this chapter, is a common nuisance and that the owner or possessor of the structure, land, or premises is liable for maintaining a common nuisance.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.56.

IC 36-7-4-1013
Remedies and enforcement; prosecution; attorneys
Sec. 1013. (a) When the legislative body provides penalties for failure to comply with any ordinance adopted under this chapter, the municipal attorney or an attorney representing the county, as the case may be, shall, on receipt of information of the violation of any ordinance, make an investigation of the alleged violation. If acts elicited by the investigation are sufficient to establish a reasonable belief that a violation has occurred on the part of the party investigated, the municipal attorney or an attorney representing the county may file a complaint against the person and prosecute the alleged violation under IC 36-1-6.
(b) The plan commission or a board of zoning appeals may request the prosecuting attorney of the county to take appropriate action in any case involving the violation of any ordinance or regulation adopted under this chapter.
(c) The plan commission may appoint one (1) or more attorneys to advise the planning staff and to assist in the enforcement of any ordinances and regulations adopted under this chapter. Subject to the 400 series of this chapter, an area plan commission may employ one (1) attorney on a full-time basis so that the attorney can become fully informed on the specialized law of planning, zoning, and subdivision control. (d) The services of attorneys appointed by the plan commission under subsection (c) shall be made available without extra compensation to the prosecuting attorney in all cases involving ordinances or regulations adopted under this chapter. The attorneys may be deputized to act for and under the direction of the prosecuting attorney.
(e) In civil actions for the enforcement of ordinances or regulations adopted under this chapter, an attorney appointed by the plan commission may bring an action in the name of the plan commission.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.137-1989, SEC.16; P.L.126-2011, SEC.34.

IC 36-7-4-1014
Remedies and enforcement; allowable actions
Sec. 1014. (a) The plan commission, board of zoning appeals, or any enforcement official designated in the zoning ordinance may bring an action under IC 36-1-6 to enforce any ordinance adopted or action taken under this chapter.
(b) The plan commission, board of zoning appeals, or any enforcement official designated in the zoning ordinance may also bring an action to enforce:
(1) conditions imposed by the commission or board of zoning appeals under this chapter; or
(2) covenants made in connection with a subdivision plat, a development plan, or a PUD district ordinance (as defined in section 1503 of this chapter).
(c) ADVISORY. In addition, in each county having a metropolitan plan commission, if the county or second class city adopts a zoning ordinance under this chapter, then that unit may also invoke any remedy under this section. However, the county may do so only outside the corporate boundaries of the city, and the city may do so only within its corporate boundaries.
(d) The plan commission, board of zoning appeals, or designated enforcement official may invoke any legal, equitable, or special remedy in an action described in subsection (a) or (b).
(e) An action for the levy of a fine or penalty for enforcement of a zoning ordinance may be brought in any court located within the jurisdiction of the plan commission or board of zoning appeals.
(f) If the plan commission, board of zoning appeals, or designated enforcement official is successful in an action brought under this section, the respondent shall bear the costs of the action. A change of venue from the county may not be granted in such an action.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.220-1986, SEC.27; P.L.2-1989, SEC.27; P.L.261-1993, SEC.1; P.L.16-1995, SEC.13; P.L.320-1995, SEC.19; P.L.126-2011, SEC.35.

IC 36-7-4-1015
Commitments; enforcement
Sec. 1015. (a) As a condition to the: (1) adoption of a rezoning proposal;
(2) primary approval of a proposed subdivision plat or development plan;
(3) approval of a vacation of all or part of the plat; or
(4) approval of an application for a:
(A) special exception;
(B) special use;
(C) contingent use;
(D) conditional use; or
(E) variance;
the owner of a parcel of real property may be required or allowed to make a commitment to the plan commission or board of zoning appeals, as applicable, concerning the use or development of that parcel.
(b) Commitments are subject to the following provisions:
(1) A commitment must be in writing.
(2) Unless the written commitment is modified or terminated in accordance with this subsection, a written commitment is binding on the owner of the parcel.
(3) A commitment shall be recorded in the office of the county recorder. After a commitment is recorded, it is binding on a subsequent owner or any other person who acquires an interest in the parcel. However, a commitment is binding on the owner who makes the commitment even if the commitment is unrecorded. An unrecorded commitment is binding on a subsequent owner or other person acquiring an interest in the parcel only if that subsequent owner or other person has actual notice of the commitment.
(4) A commitment may contain terms providing for its own expiration. A commitment may also contain terms providing that the commitment automatically terminates:
(A) if the zoning district or classification applicable to the parcel is changed;
(B) if the land use to which the commitment relates is changed; or
(C) otherwise in accordance with the rules of the plan commission or board of zoning appeals to which the commitment is made.
(5) Except for a commitment that expires or automatically terminates under subdivision (4), a commitment may be modified or terminated only by a decision of the plan commission or board of zoning appeals to which the commitment was made. The decision must be made at a public hearing after notice of the hearing has been provided under the rules of the plan commission or board of zoning appeals, as the case may be.
(6) During the time a rezoning proposal is being considered by the legislative body under the 600 or 1500 series of this chapter, the owner may make a new commitment to the plan commission or modify the terms of a commitment that was made when the

proposal was being considered by the plan commission.
(7) No further action of the plan commission is required for a new commitment made under subdivision (6) to be effective.
(8) If a commitment is modified under subdivision (6):
(A) no further action is required by the plan commission for the commitment to be effective if the effect of the modification is to make the commitment more stringent; or
(B) the modified commitment must be ratified by the plan commission if the effect of the modification is to make the commitment less stringent.
(9) Requiring or allowing a commitment to be made does not obligate the plan commission, board of zoning appeals, or legislative body, as applicable, to adopt, approve, or favorably recommend the proposal or application to which the commitment relates.
(c) The plan commission or board of zoning appeals may adopt rules:
(1) governing the creation, form, recording, effectiveness, modification, and termination of commitments; and
(2) designating which specially affected persons and classes of specially affected persons are entitled to enforce commitments.
(d) An action to enforce a commitment may be brought in the circuit or superior court of the county by:
(1) the plan commission or board of zoning appeals to which the commitment was made;
(2) any person who was entitled to enforce a commitment under the rules of the plan commission or board of zoning appeals in force at the time the commitment was made; or
(3) any other specially affected person who was designated in the commitment.
(e) A person bringing an action to enforce a commitment may request mandatory or prohibitory injunctive relief through the granting of a temporary restraining order, preliminary injunction, or permanent injunction. If an action to enforce a commitment is successful, the respondent shall bear the costs of the action. A change of venue from the county may not be granted in such an action.
(f) In an action to enforce a commitment, it is not a defense that:
(1) no consideration was given for the commitment;
(2) the commitment does not benefit any designated parcel of property;
(3) the document setting forth the commitment lacks a seal;
(4) there is no privity of estate;
(5) there is not privity of contract; or
(6) there is no proof of damages.
(g) The following types of conditions, as authorized by this chapter, are not considered commitments and are not subject to subsection (b):
(1) A condition imposed upon primary approval of a plat that must be met before secondary approval of the plat may be

granted under the 700 series of this chapter.
(2) A condition imposed upon the approval of an exception, a use, a variance, or a development plan that must be met before an improvement location permit may be issued under the 800 series of this chapter.
(3) A condition imposed upon an approval relative to any other development requirement that must be met before any other secondary approval may be granted or building permit may be issued under this chapter.
(4) A condition that was imposed before July 1, 2011, on an approval relative to any development requirement. However, this subdivision applies only if a copy of the condition has been filed and permanently maintained as a public record in the office of the plan commission or board of zoning appeals that imposed the condition.
(h) Covenants, easements, equitable servitudes, and other land use restrictions created in accordance with law are not considered commitments and are not subject to subsection (b).
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.320-1995, SEC.20; P.L.126-2011, SEC.36.

IC 36-7-4-1016
Judicial review of zoning decisions
Sec. 1016. (a) Final decisions of the board of zoning appeals under:
(1) the 900 series of this chapter (administrative appeals, exceptions, uses, and variances); or
(2) section 1015 of this chapter (appeals of commitment modifications or terminations);
are considered zoning decisions for purposes of this chapter and are subject to judicial review in accordance with the 1600 series of this chapter.
(b) The following decisions of the plan commission are considered zoning decisions for purposes of this chapter and are subject to judicial review in the same manner as that provided for the appeal of a final decision of the board of zoning appeals under subsection (a):
(1) A final decision under the 700 series of this chapter (subdivision control).
(2) A final decision under section 1015 of this chapter (appeal of a commitment modification or termination).
(3) A final decision under the 1400 series of this chapter (development plans).
(4) A final decision under the 1500 series of this chapter (planned unit development), when authority to make a final decision is delegated to the plan commission by the legislative body under section 1511 of this chapter.
(c) Final decisions of preservation commissions under IC 36-7-11, IC 36-7-11.1, IC 36-7-11.2, or IC 36-7-11.3 (certificates of appropriateness) are considered zoning decisions for purposes of this

chapter and are subject to judicial review in the same manner as that provided for the appeal of a final decision of the board of zoning appeals under subsection (a).
(d) Final decisions of zoning administrators under IC 14-28-4-18 (improvement location permits within flood plain areas) are considered zoning decisions for purposes of this chapter and are subject to judicial review in the same manner as that provided for the appeal of a final decision of the board of zoning appeals under subsection (a).
(e) The following actions are legislative acts and are not considered zoning decisions for purposes of this chapter:
(1) Adopting or approving a comprehensive plan under the 500 series of this chapter.
(2) Certifying with or without a recommendation a proposal under the 600 series of this chapter.
(3) Adopting, rejecting, or amending a zoning ordinance under the 600 series of this chapter.
(4) Adopting, rejecting, or amending an impact fee ordinance under the 1300 series of this chapter.
(5) Designating a zoning district where a development plan is required under the 1400 series of this chapter.
(6) Adopting, rejecting, or amending a PUD district ordinance under the 1500 series of this chapter.
(7) Adopting, rejecting, or amending a flood plain zoning ordinance under IC 14-28-4.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.57; P.L.320-1995, SEC.21; P.L.126-2011, SEC.37.

IC 36-7-4-1017
Remedies and enforcement; status of structures erected in violation
Sec. 1017. In an action or proceeding by the municipality or county for the taking, appropriation, or condemnation of land, or in an action against the municipality or county, no compensation or damages may be awarded for the taking of or injury to any structure erected in violation of:
(1) an ordinance adopted under this chapter; or
(2) any prior ordinance superseded by an ordinance adopted under this chapter.
This section applies only if the structure remains in violation at the time of the taking, appropriation, or condemnation.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.58.

IC 36-7-4-1018
Violations; penalties; ordinances
Sec. 1018. Ordinances adopted under this chapter may provide for penalties for violations, subject to IC 36-1-3-8.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.59.
IC 36-7-4-1019
Remedies and enforcement; nonconforming use or variance; burden of proof
Sec. 1019. In an enforcement action brought under this chapter, the party alleging the existence of a nonconforming use or variance granted by a board of zoning appeals has the burden of proof on that issue. The nonexistence of a nonconforming use or variance need not be proved.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.60.

IC 36-7-4-1020
Ordinances; presumption of validity; official notice
Sec. 1020. (a) All ordinances adopted under this chapter are presumed to have been validly adopted.
(b) A plan commission or a board of zoning appeals shall take official notice of all ordinances adopted under this chapter.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.310, SEC.61; P.L.220-1986, SEC.28; P.L.126-2011, SEC.38.

IC 36-7-4-1100
1100 Series_Miscellaneous provisions
Sec. 1100. This series (sections 1100 through 1199 of this chapter) may be cited as follows: 1100 SERIES.MISCELLANEOUS PROVISIONS.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1101
Miscellaneous provisions; application
Sec. 1101. AREA. The area planning law does not apply in:
(1) a county where countywide planning and zoning is required by statute; and
(2) a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.12-1992, SEC.165.

IC 36-7-4-1102
Miscellaneous provisions; supplemental nature of planning law
Sec. 1102. This chapter is supplemental to and does not abrogate the powers extended to agencies, bureaus, departments, commissions, divisions, or officials of state government by other statutes and these powers remain in effect. Powers of supervision and regulation by these entities of state government over political subdivisions or persons also are not abrogated and continue in effect.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.126-2011, SEC.39.

IC 36-7-4-1103 Miscellaneous provisions; use and alienation of mineral resources and forests outside urban areas
Sec. 1103. (a) This section does not apply to a plan commission exercising jurisdiction in a county having a population of more than twenty thousand nine hundred (20,900) but less than twenty-one thousand (21,000).
(b) ADVISORY_AREA. For purposes of this section, urban areas include all lands and lots within the corporate boundaries of a municipality, any other lands or lots used for residential purposes where there are at least eight (8) residences within any quarter mile square area, and other lands or lots that have been or are planned for residential areas contiguous to the municipality.
(c) ADVISORY_AREA. This chapter does not authorize an ordinance or action of a plan commission that would prevent, outside of urban areas, the complete use and alienation of any mineral resources or forests by the owner or alienee of them.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.117-1986, SEC.3; P.L.346-1987, SEC.1; P.L.305-1989, SEC.1; P.L.12-1992, SEC.166; P.L.216-1999, SEC.5; P.L.170-2002, SEC.153; P.L.119-2012, SEC.195.

IC 36-7-4-1104
Miscellaneous provisions; no effect on eminent domain
Sec. 1104. (a) As used in this section, "state agency" means all agencies, boards, commissions, departments, and institutions, including state educational institutions, of the state.
(b) ADVISORY.AREA. This chapter does not restrict or regulate (or authorize any political subdivision, legislative body, plan commission, or board of zoning appeals to restrict or regulate) the exercise of the power of eminent domain by the state or by any state agency or the use of property owned or occupied by the state or by any state agency.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1105
Miscellaneous provisions; setting aside memorials or monuments
Sec. 1105. ADVISORY. The advisory planning law does not restrict or prohibit the state of any of its political subdivisions from setting aside, by law, sites, memorials, edifices, and monuments in commemoration of persons or objects of historical or architectural interest or value as a part of our citizens' heritage.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1106
Miscellaneous provisions; comprehensive plans and ordinances; standards and requirements; manufactured homes
Sec. 1106. (a) As used in this section:
(1) "Manufactured home" means a dwelling unit, designed and built in a factory, which bears a seal certifying that it was built in compliance with the federal Manufactured Housing

Construction and Safety Standards Law of 1974 (42 U.S.C. 5401 et seq.).
(2) "Underfloor space" means that space between the bottom of the floor joists and the earth.
(3) "Occupied space" means the total area of earth horizontally covered by the structure, excluding accessory structures such as, but not limited to, garages, patios and porches.
(b) Comprehensive plans and ordinances adopted under the provisions of this chapter may subject dwelling units and lots to identical standards and requirements, whether or not the dwelling unit to be placed on a lot is a manufactured home or some other type of dwelling unit. These standards and requirements may include, but are not limited to:
(1) setback distance;
(2) side and rear yard area;
(3) vehicle parking space;
(4) minimum square footage of the dwelling unit; and
(5) underfloor space enclosure requirements.
However, aesthetic standards and requirements pertaining to the home structure itself which are adopted under this section may only pertain to roofing and siding materials.
(c) METRO. Standards and requirements, specified in comprehensive plans and ordinances, adopted under this section for lots and dwelling units may not totally preclude all manufactured homes constructed after January 1, 1981, and that exceed twenty-three (23) feet in width and nine hundred fifty (950) square feet of occupied space, from being installed as permanent residences on any lot on which any other type of dwelling unit may be placed.
(d) ADVISORY.AREA. Standards and requirements, specified in comprehensive plans and ordinances, adopted under this section for lots and dwelling units may not totally preclude all manufactured homes constructed after January 1, 1981, and that exceed nine hundred fifty (950) square feet of occupied space, from being installed as permanent residences on any lot on which any other type of dwelling unit may be placed.
As added by Acts 1981, P.L.312, SEC.1. Amended by Acts 1982, P.L.33, SEC.32.

IC 36-7-4-1107
Children's home
Sec. 1107. (a) This section applies to a children's home providing residential care for eleven (11) or more children that is operating in a residential area on January 1, 1992.
(b) As used in this section, "children's home" has the meaning set forth in IC 12-7-2-29(1).
(c) A zoning ordinance may not prevent improvements to a children's home on the grounds that:
(1) the children's home is a business; or
(2) the persons residing in the children's home are not related.
(d) Except as provided in subsection (c), a children's home must

meet the same:
(1) zoning requirements;
(2) developmental standards; and
(3) building codes;
that apply to the improvement of residential structures in the same residential district or classification as the children's home.
(e) As used in this subsection, "tract" has the meaning set forth in IC 6-1.1-1-22.5. A children's home must comply with a restriction, reservation, condition, exception, or covenant in a subdivision plat, deed, or other instrument of, or pertaining to, the transfer, sale, lease, or use of property that:
(1) applies to the tract on which the children's home is located; and
(2) is in existence for that tract before the children's home acquires ownership or use of the tract.
As added by P.L.142-1992, SEC.1. Amended by P.L.1-1993, SEC.242; P.L.2-1995, SEC.131.

IC 36-7-4-1108
Child care home used as primary residence of care home operator; zoning restrictions
Sec. 1108. (a) This section applies only to a child care home that is used as the primary residence of the person who operates the child care home.
(b) As used in this section, "child care home" has the meaning set forth in IC 12-7-2-28.6.
(c) Except as provided in subsection (e), a zoning ordinance may not do any of the following:
(1) Exclude a child care home from a residential area solely because the child care home is a business.
(2) Impose limits on the number of children that may be served by a child care home at any one (1) time that vary from the limits set forth in IC 12-7-2-33.7 and IC 12-7-2-33.8.
(3) Impose requirements or restrictions upon child care homes that vary from the requirements and restrictions imposed upon child care homes by rules adopted by the division of family resources or the fire prevention and building safety commission.
(d) Notwithstanding subsection (c), a child care home may be required to meet the same:
(1) zoning requirements;
(2) developmental standards; and
(3) building codes;
that apply to other residential structures in the same residential district or classification as the child care home.
(e) A zoning ordinance:
(1) that is in effect on July 1, 1993; and
(2) that:
(A) excludes a child care home from a residential area solely because the child care home is a business;
(B) imposes limits on the number of children that may be

served by a child care home at any one (1) time that vary from the limits set forth in IC 12-7-2-33.7 and IC 12-7-2-33.8; or
(C) imposes requirements or restrictions upon child care homes that vary from the requirements and restrictions imposed upon child care homes by rules adopted by the division of family resources or the fire prevention and building safety commission;
is not subject to subsection (c) until July 1, 1994.
As added by P.L.136-1993, SEC.23. Amended by P.L.145-2006, SEC.374.

IC 36-7-4-1109
Approval of permit, plat, plan, use, or exception; applicability of local or state law while approval pending
Sec. 1109. (a) As used in this section, "local governmental agency" includes any agency, officer, board, or commission of a local unit of government that may issue:
(1) a permit; or
(2) an approval of a land use or an approval for the construction of a development, a building, or another structure.
(b) As used in this section, "permit" means any of the following:
(1) An improvement location permit.
(2) A building permit.
(3) A certificate of occupancy.
(4) Approval of a site-specific development plan.
(5) Approval of a primary or secondary plat.
(6) Approval of a contingent use, conditional use, special exception or special use.
(7) Approval of a planned unit development.
(c) Subject to section 1110 of this chapter, if a person files a complete application as required by the effective ordinances or rules of a local governmental agency for a permit with the appropriate local governmental agency, the granting of the permit, and the granting of any secondary, additional, or related permits or approvals required from the same local governmental agency with respect to the general subject matter of the application for the first permit, are governed for at least three (3) years after the person applies for the permit by the statutes, ordinances, rules, development standards, and regulations in effect and applicable to the property when the application is filed, even if before the issuance of the permit or while the permit approval process is pending, or before the issuance of any secondary, additional, or related permits or approvals or while the secondary, additional, or related permit or approval process is pending, the statutes, ordinances, rules, development standards, or regulations governing the granting of the permit or approval are changed by the general assembly or the applicable local legislative body or regulatory body. However, this subsection does not apply if the development or other activity to which the permit relates is not completed within ten (10) years after the development or activity is

commenced.
(d) Subsection (e) applies if:
(1) either:
(A) a local governmental agency issues to a person a permit or grants a person approval for the construction of a development, a building, or another structure; or
(B) a permit or approval is not required from the local governmental agency for the construction of the development, building, or structure;
(2) before beginning the construction of the development, building, or structure, the person must obtain a permit or approval for the construction of the development, building, or structure from a state governmental agency; and
(3) the person has applied for the permit or requested the approval for the construction of the development, building, or structure from the state governmental agency within ninety (90) days of issuance of the permit by the local governmental agency.
(e) Subject to subsection (f) and section 1110 of this chapter, if the conditions of subsection (d) are satisfied:
(1) a permit or approval issued or granted to a person by the local governmental agency for the construction of the development, building, or structure; or
(2) the person's right to construct the development, building, or structure without a permit or approval from the local governmental agency;
is governed for at least three (3) years after the person applies for the permit by the statutes, ordinances, rules, development standards, regulations, and approvals in effect and applicable to the property when the person applies for the permit or requests approval from the state governmental agency for the construction of the development, building, or structure, even if before the commencement of the construction or while the permit application or approval request is pending with the state governmental agency the statutes governing the granting of the permit or approval from the local governmental agency are changed by the general assembly or the ordinances, rules, development standards, or regulations of the local governmental agency are changed by the applicable local legislative body or regulatory body. However, this subsection does not apply if the development or other activity to which the permit or approval request relates is not completed within ten (10) years after the development or activity is commenced.
(f) Subsection (d) does not apply to property when it is demonstrated by the local or state governmental agency that the construction of the development, building, or structure would cause imminent peril to life or property.
(g) This section does not apply to building codes under IC 22-13.
As added by P.L.49-2006, SEC.1. Amended by P.L.126-2011, SEC.40.
IC 36-7-4-1110
Application of IC 14-28-4-18 to permits, rights, or approval granted before July 1, 2011
Sec. 1110. (a) As used in this section, "permit or right" refers to:
(1) the granting of a permit, and the granting of any secondary, additional, or related permits or approvals, in response to an application filed:
(A) before July 1, 2011; and
(B) as described in section 1109(c) of this chapter;
(2) a permit issued or approval granted:
(A) before July 1, 2011; and
(B) as described in section 1109(e)(1) of this chapter; and
(3) the right to construct a development, building, or structure:
(A) that inures before July 1, 2011; and
(B) is described in section 1109(e)(2) of this chapter.
(b) Before July 1, 2014, the changes made to IC 14-28-4-18 and IC 36-7 by the enrolled act enacted during the 2011 regular session of the general assembly do not apply to a permit or right.
(c) After June 30, 2014, and notwithstanding section 1109 of this chapter, the changes made to IC 14-28-4-18 and IC 36-7 by the enrolled act enacted during the 2011 regular session of the general assembly apply to a permit or right.
(d) This section expires December 31, 2014.
As added by P.L.126-2011, SEC.41.

IC 36-7-4-1111
Computation of time
Sec. 1111. In computing any period of time under this chapter, the day of the act, event, or default from which the designated period of time begins to run is not included. The last day of the computed period is to be included unless it is:
(1) a Saturday;
(2) a Sunday;
(3) a legal holiday under an Indiana statute; or
(4) a day that the office in which the act is to be done is closed during regular business hours.
A period runs until the end of the next day after a day described in subdivisions (1) through (4). If the period allowed is less than seven (7) days, intermediate Saturdays, Sundays, legal holidays, and days on which the office in which the act is to be done is closed during regular business hours are excluded from the calculation.
As added by P.L.126-2011, SEC.42.

IC 36-7-4-1200
1200 Series_Township joinder
Sec. 1200. This series (sections 1200 through 1299 of this chapter) may be cited as follows: 1200 SERIES.TOWNSHIP JOINDER.
As added by Acts 1981, P.L.309, SEC.23.
IC 36-7-4-1201
Township joinder; conditions
Sec. 1201. ADVISORY. A township may join a municipality that has an advisory plan commission and has adopted zoning and subdivision control ordinances, if any part of the township is contiguous to:
(1) a corporate boundary of the municipality;
(2) an area over which the municipality is exercising planning and zoning authority; or
(3) a township that has joined the municipality under the 1200 series of this chapter.
Although no part of the township is contiguous to the municipality, a township may join a municipality that has an advisory plan commission and has adopted zoning and subdivision control ordinances, if the municipality is the county seat of the county in which the township is located.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1202
Township joinder; additional conditions
Sec. 1202. (a) ADVISORY. In a county that has a county plan commission or a metropolitan plan commission, after the county has adopted:
(1) a zoning ordinance that establishes reasonable districts for:
(A) agricultural, residential, commercial, and industrial land uses;
(B) adequate setback lines; and
(C) area, bulk, and height restrictions; and
(2) a subdivision control ordinance that imposes restrictions at least equal to those established in the zoning ordinance;
a township may not join with a municipality for planning and zoning purposes. This subsection does not affect a joinder agreement implemented before the county adopts ordinances of the character set forth in this subsection. Such a joinder agreement continues in effect until the township withdraws from the joinder under section 1212 of this chapter.
(b) ADVISORY. If a county has not established a county plan commission or a metropolitan plan commission or adopted ordinances of the character set forth in subsection (a), a township may join with a municipality for planning and zoning purposes.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.306-1989, SEC.1.

IC 36-7-4-1203
Township joinder; filing of petition; hearing; notice; remonstrance
Sec. 1203. (a) ADVISORY. If a township wants to join a municipality for planning and zoning purposes, a petition, signed by fifty (50) freeholders, must be filed with the township executive. The township executive and the township legislative body shall hold a hearing within thirty (30) days after the date of the filing of the

petition. Public notice, giving the place, date, and time of the hearing, shall be given in accordance with IC 5-3-1.
(b) ADVISORY. If a remonstrance duly signed by a majority of the freeholders of the township residing outside the corporate boundaries of any municipality is filed on or before the date of the hearing, no action may be taken on the petition. If no such remonstrance is filed, the township executive and legislative body shall send the petition requesting joinder immediately to the municipal plan commission. If a petition for joinder is rejected under remonstrance as provided in this section, it may be refiled not earlier than one (1) year after that remonstrance.
As added by Acts 1981, P.L.309, SEC.23. Amended by Acts 1981, P.L.45, SEC.23.

IC 36-7-4-1204
Township joinder; consideration of petition
Sec. 1204. ADVISORY. Upon the receipt of a petition for joinder from a township, the municipal plan commission shall consider the petition. If the commission is favorable to it, it shall recommend joinder to the municipal legislative body. If the legislative body is favorable, it shall pass a resolution setting forth the terms of the joinder, send one (1) copy to the township executive, and file one (1) copy with the county recorder, which copy shall be filed in the miscellaneous records. If the commission or the legislative body rejects the petition, it shall immediately notify the township executive.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1205
Township joinder; choice of municipality for joinder
Sec. 1205. ADVISORY. If a township is contiguous to two (2) or more municipalities, the township may elect the municipality with which it wants to join.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1206
Township joinder; limitations on choice of municipality
Sec. 1206. (a) ADVISORY. If a township is partially within the corporate boundaries of a municipality or is partially within the jurisdictional limits of a municipality, as specified in section 205 of the advisory planning law, it may seek joinder only with that municipality.
(b) ADVISORY. If a township is within the jurisdictional limits of two (2) municipalities and one (1) of those municipalities is exercising control within the jurisdictional limit, the township must first seek joinder with that municipality. If both municipalities are exercising jurisdiction, then the township may choose the municipality with which it wants to join.
As added by Acts 1981, P.L.309, SEC.23.
IC 36-7-4-1207
Township joinder; joinder with county or municipality in other county
Sec. 1207. ADVISORY. If a township located in another county is contiguous to:
(1) a municipal or county boundary;
(2) an area over which a municipality is exercising planning and zoning authority; or
(3) a township that has joined a municipality or county under the 1200 series of this chapter;
and joinder is not precluded by section 1202 of this chapter, then it may join either a contiguous municipality or a contiguous county that:
(A) has an advisory plan commission; and
(B) has adopted ordinances of the type specified in section 1202 of this chapter.
The procedures for joinder are the same as specified by sections 1203 and 1204 of this chapter, except that if joinder is with a county, the petition must go to the county plan commission or the metropolitan plan commission and the resolution of approval must be adopted by the county legislative body.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1208
Township joinder; planning and zoning jurisdiction
Sec. 1208. ADVISORY. If the petition is accepted, the planning and zoning jurisdiction of the municipality, or of the county under section 1207 of this chapter, extends to the township with the same effect as if the township was a part of the municipality or the county, as the case may be.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1209
Township joinder; planning and zoning cost
Sec. 1209. ADVISORY. As a condition to the acceptance of the petition, the legislative body of a municipality or county may stipulate that the township contract with it for the payment of an equitable amount of the cost of planning and zoning within the township. If the municipality or county believes that it is to its advantage, it may agree to provide planning and zoning services without cost to the township.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1210
Township joinder; membership of township on advisory plan commission
Sec. 1210. (a) ADVISORY. To implement the joinder agreement, the township executive, with the approval of the township legislative body, shall appoint additional members to the advisory plan commission. The number of additional appointments must be such

that, when added to the membership of the plan commission before joinder, the total membership of the plan commission reflects the proportion that the population of the township bears to that of the municipality or county, as the case may be. However, this proportional representation must not cause a reduction in the number of members representing that municipality or county.
(b) ADVISORY. Each additional member shall serve for a term of two (2) years from the date of the appointment. Members may be reappointed to subsequent terms. The members have all the rights and privileges of a member of the advisory plan commission, including the right to vote.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1210.5
Township joinder; membership of certain townships on advisory plan commission in certain counties
Sec. 1210.5. (a) ADVISORY. As used in this section, "municipality" refers to the most populous municipality in the jurisdiction of the plan commission.
(b) ADVISORY. This section applies to a plan commission operating under a joinder agreement in a county:
(1) having a population of more than two hundred seventy thousand (270,000) but less than three hundred thousand (300,000); and
(2) containing:
(A) a township having a population of more than thirty-two thousand (32,000) but less than fifty thousand (50,000); or
(B) a township having a population of more than nine thousand (9,000) but less than fifteen thousand (15,000).
(c) ADVISORY. Notwithstanding section 1210 of this chapter, a plan commission described in subsection (b) shall have nine (9) members as follows:
(1) Four (4) members who are residents of the municipality, to be appointed for four (4) year terms by the executive of the municipality.
(2) Three (3) members who are residents of the municipality, to be appointed for four (4) year terms by the legislative body of the municipality.
(3) Two (2) members who are residents of the township, to be appointed for four (4) year terms by the township executive with the approval of the township legislative body.
(d) The joinder agreement expires if the municipality annexes the entire area of a township described in subsection (b)(2).
(e) A joinder agreement under this section may be terminated if:
(1) the municipality adopts an ordinance terminating the joinder agreement;
(2) before adopting the ordinance under subdivision (1), the municipality conducts a public hearing on the issue of terminating the joinder agreement; and
(3) the executive of the municipality provides written notice to

the township executive of the township subject to the joinder agreement that states the reason for the municipality's termination of the joinder agreement.
As added by P.L.322-1995, SEC.1. Amended by P.L.226-1997, SEC.4; P.L.170-2002, SEC.154; P.L.39-2007, SEC.1; P.L.119-2012, SEC.196.

IC 36-7-4-1210.6
Plan commission created by joinder agreement; vacancies
Sec. 1210.6. (a) ADVISORY. This section applies to an advisory plan commission that is:
(1) created through a joinder agreement; and
(2) composed of nine (9) members, some of whom are appointed from a legislative branch of local government.
(b) Notwithstanding any other provision, if:
(1) there is a vacancy in the membership of a plan commission that is required by statute to be filled by a member of a legislative body of local government; and
(2) no member of the legislative body of local government will accept an appointment to fill the vacancy;
the appointing authority may appoint a person from the community who is not an elected official to serve on the advisory plan commission for a term of one (1) year.
(c) The person appointed under subsection (b) may be reappointed to successive terms.
As added by P.L.150-2003, SEC.4.

IC 36-7-4-1211
Township joinder; collection of fees
Sec. 1211. ADVISORY. Fees collected for the issuance of permits or for the approval of subdivision plats shall be paid to the municipality or county, that the township joins, at the same rate and in the same manner as if the township was a part of that municipality or county.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1212
Township joinder; withdrawal of township; conditions; procedure
Sec. 1212. ADVISORY. Because long range planning studies of population, land use, schools, recreation, and public ways involve substantial expenditures, a township that joins with a municipality or county may not withdraw from the joinder, unless:
(1) the municipality or county has consolidated on an area basis its planning and zoning activity under other law; or
(2) a petition, requesting a referendum on the question "Shall the township withdraw from joinder with (the municipality), or (the county), for planning and zoning purposes?", is sent to the township executive and is signed by at least the number of the voters of the township required under IC 3-8-6-3 to place a candidate on the ballot. If the petition is received, the township executive shall certify the petition to the county election board under IC 3-10-9-3. The board shall place the question on a ballot to be submitted at the next general election for the township in the form prescribed by IC 3-10-9-4. If the township repays the amount expended for planning and zoning purposes that exceeds the amount contributed by the township and a majority of the voters voting in the election vote in the affirmative, the township may withdraw from its joinder with the municipality or county.
As added by Acts 1981, P.L.309, SEC.23. Amended by P.L.3-1987, SEC.566; P.L.12-1995, SEC.131.

IC 36-7-4-1213
Township joinder; authorization
Sec. 1213. ADVISORY. This series authorizes each municipality and county to effect joinder with a contiguous township.
As added by Acts 1981, P.L.309, SEC.23.

IC 36-7-4-1300
1300 Series_Impact Fees
Sec. 1300. This series (sections 1300 through 1399 of this chapter) may be cited as follows: 1300 SERIES _ IMPACT FEES.
As added by P.L.221-1991, SEC.1.

IC 36-7-4-1301
"Community level of service" defined
Sec. 1301. As used in this series, "community level of service" means a quantitative measure of the service provided by the infrastructure that is determined by a unit to be appropriate.
As added by P.L.221-1991, SEC.2.

IC 36-7-4-1302
"Current level of service" defined
Sec. 1302. As used in this series, "current level of service" means a quantitative measure of service provided by existing infrastructure to support existing development.
As added by P.L.221-1991, SEC.3.

IC 36-7-4-1303
"Development" defined
Sec. 1303. As used in this series, "development" means an improvement of any kind on land.
As added by P.L.221-1991, SEC.4.

IC 36-7-4-1304
"Fee payer" and "person" defined
Sec. 1304. (a) As used in this series, "fee payer" means the following:
(1) A person who has paid an impact fee.
(2) A person to whom a person who paid an impact fee has

made a written assignment of rights concerning the impact fee.
(3) A person who has assumed by operation of law the rights concerning an impact fee.
(b) As used in this series, "person" means an individual, a sole proprietorship, a partnership, an association, a corporation, a fiduciary, or any other entity.
As added by P.L.221-1991, SEC.5.

IC 36-7-4-1305
"Impact fee" and "capital costs" defined
Sec. 1305. (a) As used in this series, "impact fee" means a monetary charge imposed on new development by a unit to defray or mitigate the capital costs of infrastructure that is required by, necessitated by, or needed to serve the new development.
(b) As used in this section, "capital costs" means the costs incurred to provide additional infrastructure to serve new development, including the following:
(1) Directly related costs of construction or expansion of infrastructure that is necessary to serve the new development, including reasonable design, survey, engineering, environmental, and other professional fees that are directly related to the construction or expansion.
(2) Directly related land acquisition costs, including costs incurred for the following:
(A) Purchases of interests in land.
(B) Court awards or settlements.
(C) Reasonable appraisal, relocation service, negotiation service, title insurance, expert witness, attorney, and other professional fees that are directly related to the land acquisition.
(3) Directly related debt service, subject to section 1330 of this chapter.
(4) Directly related expenses incurred in preparing or updating the comprehensive plan or zone improvement plan, including all administrative, consulting, attorney, and other professional fees, as limited by section 1330 of this chapter.
As added by P.L.221-1991, SEC.6.

IC 36-7-4-1306
"Impact fee ordinance" defined
Sec. 1306. As used in this series, "impact fee ordinance" means an ordinance adopted under section 1311 of this chapter.
As added by P.L.221-1991, SEC.7.

IC 36-7-4-1307
"Impact zone" defined
Sec. 1307. As used in this series, "impact zone" means a geographic area designated under section 1315 of this chapter.
As added by P.L.221-1991, SEC.8.
IC 36-7-4-1308
"Infrastructure" defined
Sec. 1308. As used in this series, "infrastructure" means the capital improvements that:
(1) comprise:
(A) a sanitary sewer system or wastewater treatment facility;
(B) a park or recreational facility;
(C) a road or bridge;
(D) a drainage or flood control facility; or
(E) a water treatment, water storage, or water distribution facility;
(2) are:
(A) owned solely for a public purpose by:
(i) a unit; or
(ii) a corporation created by a unit; or
(B) leased by a unit solely for a public purpose; and
(3) are included in the zone improvement plan of the impact zone in which the capital improvements are located.
The term includes site improvements or interests in real property needed for a facility listed in subdivision (1).
As added by P.L.221-1991, SEC.9.

IC 36-7-4-1309
"Infrastructure type" defined
Sec. 1309. As used in this series, "infrastructure type" means any of the following types of infrastructure covered by an impact fee ordinance:
(1) Sewer, which includes sanitary sewerage and wastewater treatment facilities.
(2) Recreation, which includes parks and other recreational facilities.
(3) Road, which includes public ways and bridges.
(4) Drainage, which includes drains and flood control facilities.
(5) Water, which includes water treatment, water storage, and water distribution facilities.
As added by P.L.221-1991, SEC.10.

IC 36-7-4-1310
"Infrastructure agency" defined
Sec. 1310. As used in this series, "infrastructure agency" means a political subdivision or an agency of a political subdivision responsible for acquiring, constructing, or providing a particular infrastructure type.
As added by P.L.221-1991, SEC.11.

IC 36-7-4-1311
Ordinance; jurisdiction to adopt; impact fees and other charges
Sec. 1311. (a) The legislative body of a unit may adopt an ordinance imposing an impact fee on new development in the geographic area over which the unit exercises planning and zoning

jurisdiction. The ordinance must aggregate the portions of the impact fee attributable to the infrastructure types covered by the ordinance so that a single and unified impact fee is imposed on each new development.
(b) If the legislative body of a unit has planning and zoning jurisdiction over the entire geographic area covered by the impact fee ordinance, an ordinance adopted under this section shall be adopted in the same manner that zoning ordinances are adopted under the 600 SERIES of this chapter.
(c) If the legislative body of a unit does not have planning and zoning jurisdiction over the entire geographic area covered by the impact fee ordinance but does have jurisdiction over one (1) or more infrastructure types in the area, the legislative body shall establish the portion of the impact fee schedule or formula for the infrastructure types over which the legislative body has jurisdiction. The legislative body of the unit having planning and zoning jurisdiction shall adopt an impact fee ordinance containing that portion of the impact fee schedule or formula if:
(1) a public hearing has been held before the legislative body having planning and zoning jurisdiction; and
(2) each plan commission that has planning jurisdiction over any part of the geographic area in which the impact fee is to be imposed has approved the proposed impact fee ordinance by resolution.
(d) An ordinance adopted under this section is the exclusive means for a unit to impose an impact fee. An impact fee imposed on new development to pay for infrastructure may not be collected after January 1, 1992, unless the impact fee is imposed under an impact fee ordinance adopted under this chapter.
(e) Notwithstanding any other provision of this chapter, the following charges are not impact fees and may continue to be imposed by units:
(1) Fees, charges, or assessments imposed for infrastructure services under statutes in existence on January 1, 1991, if:
(A) the fee, charge, or assessment is imposed upon all users whether they are new users or users requiring additional capacity or services;
(B) the fee, charge, or assessment is not used to fund construction of new infrastructure unless the new infrastructure is of the same type for which the fee, charge, or assessment is imposed and will serve the payer; and
(C) the fee, charge, or assessment constitutes a reasonable charge for the services provided in accordance with IC 36-1-3-8(6) or other governing statutes requiring that any fees, charges, or assessments bear a reasonable relationship to the infrastructure provided.
(2) Fees, charges, and assessments agreed upon under a contractual agreement entered into before April 1, 1991, or fees, charges, and assessments agreed upon under a contractual agreement, if the fees, charges, and assessments are treated as

impact deductions under section 1321(d) of this chapter if an impact fee ordinance is in effect.
As added by P.L.221-1991, SEC.12.

IC 36-7-4-1312
Ordinance; prerequisites to adoption
Sec. 1312. (a) A unit may not adopt an impact fee ordinance under section 1311 of this series unless the unit has adopted a comprehensive plan under the 500 SERIES of this chapter for the geographic area over which the unit exercises planning and zoning jurisdiction.
(b) Before the adoption of an impact fee ordinance under section 1311 of this chapter, a unit shall establish an impact fee advisory committee. The advisory committee shall:
(1) be appointed by the executive of the unit;
(2) be composed of not less than five (5) and not more than ten (10) members with at least forty percent (40%) of the membership representing the development, building, or real estate industries; and
(3) serve in an advisory capacity to assist and advise the unit with regard to the adoption of an impact fee ordinance under section 1311 of this chapter.
(c) A planning commission or other committee in existence before the adoption of an impact fee ordinance that meets the membership requirements of subsection (b) may serve as the advisory committee that subsection (b) requires.
(d) Action of an advisory committee established under subsection (b) is not required as a prerequisite for the unit in adopting an impact fee ordinance under section 1311 of this chapter.
As added by P.L.221-1991, SEC.13.

IC 36-7-4-1313
Other permissible fees and charges of adopting unit
Sec. 1313. This series does not prohibit a unit from doing any of the following:
(1) Imposing a charge to pay the administrative, plan review, or inspection costs associated with a permit for development.
(2) Imposing, pursuant to a written commitment or agreement and as a condition or requirement attached to a development approval or authorization (including permitting or zoning decisions), an obligation to dedicate, construct, or contribute goods, services, land or interests in land, or infrastructure to a unit or to an infrastructure agency. However, if the unit adopts or has already adopted an impact fee ordinance under section 1311 of this chapter the following apply:
(A) The person dedicating, contributing, or providing an improvement under this subsection is entitled to a credit for the improvement under section 1335 of this chapter.
(B) The cost of complying with the condition or requirement imposed by the unit under this subdivision may not exceed

the impact fee that could have been imposed by the unit under section 1321 of this chapter for the same infrastructure.
(3) Imposing new permit fees, charges, or assessments or amending existing permit fees, charges, or assessments. However, the permit fees, charges, or assessments must meet the requirements of section 1311(e)(1)(A), 1311(e)(1)(B), and 1311(e)(1)(C) of this chapter.
As added by P.L.221-1991, SEC.14.

IC 36-7-4-1314
Ordinance; application
Sec. 1314. (a) Except as provided in subsection (b), an impact fee ordinance must apply to any development:
(1) that is in an impact zone; and
(2) for which a unit may require a structural building permit.
(b) An impact fee ordinance may not apply to an improvement that does not create a need for additional infrastructure, including the erection of a sign, the construction of a fence, or the interior renovation of a building not resulting in a change in use.
As added by P.L.221-1991, SEC.15.

IC 36-7-4-1315
Ordinance; establishment of impact zones
Sec. 1315. (a) An impact fee ordinance must establish an impact zone, or a set of impact zones, for each infrastructure type covered by the ordinance. An impact zone established for a particular infrastructure type is not required to be congruent with an impact zone established for a different infrastructure type.
(b) An impact zone may not extend beyond the jurisdictional boundary of an infrastructure agency responsible for the infrastructure type for which the impact zone was established, unless an agreement under IC 36-1-7 is entered into by the infrastructure agencies.
(c) If an impact zone, or a set of impact zones, includes a geographic area containing territory from more than one (1) planning and zoning jurisdiction, the applicable legislative bodies and infrastructure agencies shall enter into an agreement under IC 36-1-7 concerning the collection, division, and distribution of the fees collected under the impact fee ordinance.
As added by P.L.221-1991, SEC.16.

IC 36-7-4-1316
Impact zones; geographical area
Sec. 1316. A unit must include in an impact zone designated under section 1315 of this chapter the geographical area necessary to ensure that:
(1) there is a functional relationship between the components of the infrastructure type in the impact zone;
(2) the infrastructure type provides a reasonably uniform benefit

throughout the impact zone; and
(3) all areas included in the impact zone are contiguous.
As added by P.L.221-1991, SEC.17.

IC 36-7-4-1317
Ordinance; identification of responsible infrastructure agency
Sec. 1317. A unit must identify in the unit's impact fee ordinance the infrastructure agency that is responsible for acquiring, constructing, or providing each infrastructure type included in the impact fee ordinance.
As added by P.L.221-1991, SEC.18.

IC 36-7-4-1318
Ordinance; zone improvement plan preparation; contents of plan
Sec. 1318. (a) A unit may not adopt an impact fee ordinance under section 1311 of this chapter unless the unit has prepared or substantially updated a zone improvement plan for each impact zone during the immediately preceding one (1) year period. A single zone improvement plan may be used for two (2) or more infrastructure types if the impact zones for the infrastructure types are congruent.
(b) Each zone improvement plan must contain the following information:
(1) A description of the nature and location of existing infrastructure in the impact zone.
(2) A determination of the current level of service.
(3) Establishment of a community level of service. A unit may provide that the unit's current level of service is the unit's community level of service in the zone improvement plan.
(4) An estimate of the nature and location of development that is expected to occur in the impact zone during the following ten (10) year period.
(5) An estimate of the nature, location, and cost of infrastructure that is necessary to provide the community level of service for the development described in subdivision (4). The plan must indicate the proposed timing and sequencing of infrastructure installation.
(6) A general description of the sources and amounts of money used to pay for infrastructure during the previous five (5) years.
(c) If a zone improvement plan provides for raising the current level of service to a higher community level of service, the plan must:
(1) provide for completion of the infrastructure that is necessary to raise the current level of service to the community level of service within the following ten (10) year period;
(2) indicate the nature, location, and cost of infrastructure that is necessary to raise the current level of service to the community level of service; and
(3) identify the revenue sources and estimate the amount of the revenue sources that the unit intends to use to raise the current level of service to the community level of service for existing

development. Revenue sources include, without limitation, any increase in revenues available from one (1) or more of the following:
(A) Adopting or increasing the following:
(i) The county adjusted gross income tax.
(ii) The county option income tax.
(iii) The county economic development income tax.
(iv) The annual license excise surtax.
(v) The wheel tax.
(B) Imposing the property tax rate per one hundred dollars ($100) of assessed valuation that the unit may impose to create a cumulative capital improvement fund under IC 36-9-14.5 or IC 36-9-15.5.
(C) Transferring and reserving for infrastructure purposes other general revenues that are currently not being used to pay for capital costs of infrastructure.
(D) Dedicating and reserving for infrastructure purposes any newly available revenues, whether from federal or state revenue sharing programs or from the adoption of newly authorized taxes.
(d) A unit must consult with a qualified engineer licensed to perform engineering services in Indiana when the unit is preparing the portions of the zone improvement plan described in subsections (b)(1), (b)(2), (b)(5), and (c)(2).
(e) A zone improvement plan and amendments and modifications to the zone improvement plan become effective after adoption as part of the comprehensive plan under the 500 SERIES of this chapter or adoption as part of the capital improvements program under section 503(5) of this chapter. If the unit establishing the impact fee schedule or formula and establishing the zone improvement plan is different from the unit having planning and zoning jurisdiction, the unit having planning and zoning jurisdiction shall incorporate the zone improvement plan as part of the unit's comprehensive plan and capital improvement plan.
(f) If a unit's zone improvement plan identifies revenue sources for raising the current level of service to the community level of service, impact fees may not be assessed or collected by the unit unless:
(1) before the effective date of the impact fee ordinance the unit has available or has adopted the revenue sources that the zone improvement plan specifies will be in effect before the impact fee ordinance becomes effective; and
(2) after the effective date of the impact fee ordinance the unit continues to provide adequate funds to defray the cost of raising the current level of service to the community level of service, using revenue sources specified in the zone improvement plan or revenue sources other than impact fees.
As added by P.L.221-1991, SEC.19.

IC 36-7-4-1319 Amendment to ordinance or zone improvement plan
Sec. 1319. (a) A unit shall amend a zone improvement plan to make adjustments in the nature, location, and cost of infrastructure and the timing or sequencing of infrastructure installations to respond to the nature and location of development occurring in the impact zone. Appropriate planning and analysis shall be carried out before an amendment is made to a zone improvement plan.
(b) A unit may not amend an impact fee ordinance if the amendment makes a significant change in an impact fee schedule or formula or if the amendment designates an impact zone or alters the boundary of a zone, unless a new or substantially updated zone improvement plan has been approved within the immediately preceding one (1) year period.
As added by P.L.221-1991, SEC.20.

IC 36-7-4-1320
Ordinance; fee schedule and formula
Sec. 1320. (a) An impact fee ordinance must include:
(1) a schedule prescribing for each impact zone the amount of the impact fee that is to be imposed for each infrastructure type covered by the ordinance; or
(2) a formula for each impact zone by which the amount of the impact fee that is to be imposed for each infrastructure type covered by the ordinance may be derived.
(b) A schedule or formula included in an impact fee ordinance must provide an objective and uniform standard for calculating impact fees that allows fee payers to accurately predict the impact fees that will be imposed on new development.
As added by P.L.221-1991, SEC.21.

IC 36-7-4-1321
Fee schedule or formula; requirements; limitations
Sec. 1321. (a) An impact fee schedule or formula described in section 1320 of this chapter shall be prepared so that the impact fee resulting from the application of the schedule or formula to a development meets the requirements of this section. However, this section does not require that a particular methodology be used in preparing the schedule or formula.
(b) As used in this section, "impact costs" means a reasonable estimate, made at the time the impact fee is assessed, of the proportionate share of the costs incurred or to be incurred by the unit in providing infrastructure of the applicable type in the impact zone that are necessary to provide the community level of service for the development. The amount of impact costs may not include the costs of infrastructure of the applicable type needed to raise the current level of service in the impact zone to the community level of service in the impact zone for development that is existing at the time the impact fee is assessed.
(c) As used in this section, "nonlocal revenue" means a reasonable estimate, made at the time the impact fee is assessed, of revenue that: (1) will be received from any source (including but not limited to state or federal grants) other than a local government source; and
(2) is to be used within the impact zone to defray the capital costs of providing infrastructure of the applicable type.
(d) As used in this section, "impact deductions" means a reasonable estimate, made at the time the impact fee is assessed, of the amounts from the following sources that will be paid during the ten (10) year period after assessment of the impact fee to defray the capital costs of providing infrastructure of the applicable types to serve a development:
(1) Taxes levied by the unit or on behalf of the unit by an applicable infrastructure agency that the fee payer and future owners of the development will pay for use within the geographic area of the unit.
(2) Charges and fees, other than fees paid by the fee payer under this chapter, that are imposed by any of the following for use within the geographic area of the unit:
(A) An applicable infrastructure agency.
(B) A governmental entity.
(C) A not-for-profit corporation created for governmental purposes.
Charges and fees covered by this subdivision include tap and availability charges paid for extension of services or the provision of infrastructure to the development.
(e) An impact fee on a development may not exceed:
(1) impact costs; minus
(2) the sum of nonlocal revenues and impact deductions.
As added by P.L.221-1991, SEC.22.

IC 36-7-4-1322
Fee assessment date; increase or decrease in fees; developments against which fees may not be assessed; existing contracts
Sec. 1322. (a) Except as provided in subsection (b), an impact fee ordinance must require that, if the fee payer requests, an impact fee on a development must be assessed not later than thirty (30) days after the earlier of:
(1) the date the fee payer obtains an improvement location permit for the development; or
(2) the date that the fee payer voluntarily submits to the unit a development plan for the development and evidence that the property is properly zoned for the proposed development. The plan shall be in the form prescribed by the unit's zoning ordinance and shall contain reasonably sufficient detail for the unit to calculate the impact fee.
(b) An impact fee ordinance may provide that if a proposed development is of a magnitude that will require revision of the zone improvement plan in order to appropriately serve the new development, the unit shall revise the unit's zone improvement plan and shall assess an impact fee on a development not later than one

hundred eighty (180) days after the earlier of the following:
(1) The date on which the fee payer obtains an improvement location permit for the development.
(2) The date on which the fee payer submits to the unit a development plan for a development and evidence that the property is properly zoned for the proposed development. The development plan must be in the form prescribed by the unit's zoning ordinance and must contain reasonably sufficient detail for the unit to calculate the impact fee.
(c) An impact fee assessed under subsections (a) or (b) may be increased only if the structural building permit has not been issued for the development and the requirements of subsection (d) are satisfied. In the case of a phased development, only a portion of an impact fee assessed under subsection (a) or (b) that is attributable to the portion of the development for which a permit has not been issued may be increased if the requirements of subsection (d) are satisfied.
(d) Unless the improvement location permit or development plan originally submitted for the development is changed so that the amount of impact on infrastructure the development creates in the impact zone is significantly increased, an impact fee assessed under:
(1) subsection (a)(1) or (b)(1) may not be increased for the period of the improvement location permit's validity; and
(2) subsection (a)(2) or (b)(2) may not be increased for three (3) years.
(e) An impact fee assessed under subsection (a) or (b) shall be decreased if the improvement location permit or development plan originally submitted for the development is changed so that the amount of impact on infrastructure that the development creates in the impact zone is significantly decreased. If a change occurs in the permit or plan that results in a decrease in the amount of the impact fee after the fee has been paid, the unit that collected the fee shall immediately refund the amount of the overpayment to the fee payer.
(f) If the unit fails to assess an impact fee within the period required by subsection (a) or (b), the unit may not assess an impact fee on the development unless the development plan originally submitted for the development is materially and substantially changed.
(g) Notwithstanding other provisions in this chapter, a unit may not assess an impact fee against a development if:
(1) an improvement location permit has been issued for all or a part of a development before adoption of an impact fee ordinance that is in compliance with this chapter; and
(2) the development satisfies all of the following criteria:
(A) The development is zoned for commercial or industrial use before January 1, 1991.
(B) The development will consist primarily of new buildings or structures. As used in this clause, the term "new buildings or structures" does not include additions or expansions of existing buildings or structures. (C) The parts of the development for which a structural building permit has not been issued are owned or controlled by the person that owned or controlled the development on January 1, 1991.
(D) A structural building permit is issued for the development not more than four (4) years after the effective date of the impact fee ordinance.
(E) The development is part of a common scheme of development that:
(i) involves land that is contiguous;
(ii) involves a plan for development that includes a survey of the land, engineering drawings, and a site plan showing the anticipated size, location, and use of buildings and the anticipated location of streets, sewers, and drainage;
(iii) if plan approval is required, resulted in an application being filed with an appropriate office, commission, or official of the unit before January 1, 1991, that resulted or may result in approval of any phase of the development plan referred to in item (ii);
(iv) has been diligently pursued since January 1, 1991;
(v) resulted before January 1, 1991, in a substantial investment in creating, publicizing, or implementing the common scheme of development; and
(vi) involved the expenditure of significant funds before January 1, 1991, for the provision of improvements, such as roads, sewers, water treatment facilities, water storage facilities, water distribution facilities, drainage systems, or parks, that are on public lands or are available for other development in the area.
(h) Notwithstanding any other provision of this chapter, this chapter does not impair the validity of any contract between a unit and a fee payer that was:
(1) entered into before January 1, 1991; and
(2) executed in consideration of zoning amendments or annexations requested by the fee payer.
As added by P.L.221-1991, SEC.23.

IC 36-7-4-1323
Fee due date; proration; repeal or lapse of ordinance
Sec. 1323. (a) Except as provided in section 1324 of this chapter, an impact fee assessed in compliance with section 1322 of this chapter is due and payable on the date of issuance of the structural building permit for the new development on which the impact fee is imposed.
(b) For a phased development, an impact fee shall be prorated for purposes of payment according to the impact of the parcel for which a structural building permit is issued in relation to the total impact of the development. In accordance with section 1324 of this chapter, only the prorated portion of the assessed impact fee is due and payable on the issuance of the permit. (c) If an impact fee ordinance is repealed, lapses, or becomes ineffective after the assessment of an impact fee on a development but before the issuance of the structural building permit for part or all of the development:
(1) any part of the impact fee attributable to the part of the development for which a structural building permit has not been issued is void and is not due and payable, in the case of a phased development; and
(2) the entire impact fee is void and is not due and payable, in the case of a development other than a phased development.
As added by P.L.221-1991, SEC.24.

IC 36-7-4-1324
Ordinance; installment payment plan; fee upon permit issuance; interest; penalty for late payment
Sec. 1324. (a) An impact fee ordinance must include an installment payment plan. The installment payment plan must at least offer a fee payer the option of paying part of an impact fee in equal installment payments if the impact fee is greater than five thousand dollars ($5,000). In an installment plan under this section:
(1) a maximum of five thousand dollars ($5,000) or five percent (5%) of the impact fee, whichever is greater, may become payable on the date the structural building permit is issued for the development on which the fee is imposed;
(2) the first installment may not become due and payable less than one (1) year after the date the structural building permit is issued for the development on which the fee is imposed; and
(3) the last installment may not be due and payable less than two (2) years after the date the structural building permit is issued for the development on which the fee is imposed.
(b) An impact fee ordinance may require an impact fee of five thousand dollars ($5,000) or less to be paid in full on the date the structural building permit is issued for the development on which the impact fee is imposed.
(c) An impact fee ordinance may provide that a reasonable rate of interest, not to exceed the prejudgment rate of interest in effect at the time the interest accrues, may be charged if the fee payer elects to pay in installments. If interest is charged, the ordinance must provide that interest accrues only on the portion of the impact fee that is outstanding and does not begin to accrue until the date the structural building permit is issued for the development or the part of the development on which the impact fee is imposed.
(d) An impact fee ordinance may provide that if all or part of an installment is not paid when due and payable, the amount of the installment shall be increased on the first day after the installment is due and payable by a penalty amount equal to ten percent (10%) of the installment amount that is overdue. If interest is charged under subsection (c), the interest shall be charged on the penalty amount.
As added by P.L.221-1991, SEC.25.
IC 36-7-4-1325
Collection of unpaid fees; lien; receipt for payments
Sec. 1325. (a) A unit may use any legal remedy to collect an impact fee imposed by the unit. A unit must bring an action to collect an impact fee and all penalties, costs, and collection expenses associated with a fee not later than ten (10) years after the fee or the prorated portion of the impact fee first becomes due and payable.
(b) On the date a structural building permit is issued for the development of property on which the impact fee is assessed, the unit acquires a lien on the real property for which the permit is issued. For a phased development, the amount of the lien may not exceed the prorated portion of the impact fee due and payable in one (1) or more installments at the time the structural building permit is issued.
(c) A lien acquired by a unit under this section is not affected by a sale or transfer of the real property subject to the lien, including the sale, exchange, or lease of the real property under IC 36-1-11.
(d) A lien acquired by a unit under this section continues for ten (10) years after the impact fee or the prorated portion of the impact fee becomes due and payable. However, if an action to enforce the lien is filed within the ten (10) year period, the lien continues until the termination of the proceeding.
(e) A holder of a lien of record on any real property on which an impact fee is delinquent may pay the delinquent impact fee and any penalties and costs. The amount paid by the lien holder is an additional lien on the real property in favor of the lien holder and is collectible in the same manner as the original lien.
(f) If a person pays an impact fee assessed against any real property, the person is entitled to a receipt for the payment that is:
(1) on a form prescribed by the impact fee ordinance; and
(2) issued by a person designated in the impact fee ordinance.
As added by P.L.221-1991, SEC.26.

IC 36-7-4-1326
Ordinance; special reduced rates for affordable housing development
Sec. 1326. (a) An impact fee ordinance may provide for a reduction in an impact fee for housing development that provides sale or rental housing, or both, at a price that is affordable to an individual or a family earning less than eighty percent (80%) of the median income for the county in which the housing development is located. If the housing development comprises more than one (1) residential unit, the impact fee reduction shall apply only to the residential units that are affordable to an individual or a family earning less than eighty percent (80%) of the median income of the county.
(b) If the impact fee ordinance provides for a reduction in an impact fee under subsection (a), the ordinance must:
(1) contain a schedule or formula that sets forth the amount of the fee reduction for various types of housing development specified in subsection (a); (2) require that, as a condition of receiving the fee reduction, the owner execute an agreement that:
(A) is binding for a period of at least five (5) years on the owner and subsequent owners; and
(B) limits the tenancy of residential units receiving the fee reduction to individuals or families who at the time the tenancy is initiated are earning less than eighty percent (80%) of the median income of the county;
(3) contain standards to be used in determining if a particular housing development specified in subsection (a) will receive a fee reduction; and
(4) designate a board or an official of the unit to conduct the hearing required by subsection (c).
(c) A fee reduction authorized by this section must be approved by a board or official of the unit at a public hearing.
As added by P.L.221-1991, SEC.27.

IC 36-7-4-1327
Fee reduction; appeal procedures
Sec. 1327. An impact fee ordinance must provide a procedure through which the fee reduction decision made under section 1326 of this chapter may be appealed by the following persons:
(1) The person requesting the fee reduction.
(2) An infrastructure agency responsible for infrastructure of the applicable type for the impact zone in which the impact fee reduction is granted.
As added by P.L.221-1991, SEC.28.

IC 36-7-4-1328
Fee reduction; complementary payment by granting unit
Sec. 1328. A unit that provides a fee reduction under section 1326 of this chapter shall pay into the account or accounts established for the impact zone in which the fee was reduced an amount equal to the amount of the fee reduction.
As added by P.L.221-1991, SEC.29.

IC 36-7-4-1329
Fund for impact fee collections; establishment; management; reports
Sec. 1329. (a) A unit imposing an impact fee shall establish a fund to receive amounts collected under this series.
(b) Money in a fund established under subsection (a) at the end of the unit's fiscal year remains in the fund. Interest earned by the fund shall be deposited in the fund.
(c) The fiscal officer of the unit shall manage the fund according to the provisions of this series. The fiscal officer shall annually report to the unit's plan commission and to each infrastructure agency responsible for infrastructure in an impact zone. The report must include the following:
(1) The amount of money in accounts established for the impact

zone.
(2) The total receipts and disbursements of the accounts established for the impact zone.
(d) A separate account shall be established in the fund for each impact zone established by the unit and for each infrastructure type within each zone. Interest earned by an account shall be deposited in that account.
As added by P.L.221-1991, SEC.30.

IC 36-7-4-1330
Use of fees
Sec. 1330. An impact fee collected under this series shall be used for the following purposes:
(1) Providing funds to an infrastructure agency for the provision of new infrastructure that:
(A) is necessary to serve the new development in the impact zone from which the fee was collected; and
(B) is identified in the zone improvement plan.
(2) In an amount not to exceed five percent (5%) of the annual collections of an impact fee, for expenses incurred by the unit that paid for the consulting services that were used to establish the impact fee ordinance.
(3) Payment of a refund under section 1332 of this chapter.
(4) Payment of debt service on an obligation issued to provide infrastructure described in subdivision (1).
As added by P.L.221-1991, SEC.31.

IC 36-7-4-1331
Infrastructure construction
Sec. 1331. (a) An infrastructure agency shall, within the time described in the zone improvement plan, construct infrastructure for which:
(1) a zone improvement plan has been adopted;
(2) an impact zone has been established; and
(3) an impact fee has been collected.
(b) A unit may amend the unit's zone improvement plan, including the time provided in the plan for construction of infrastructure, only if the amount of expenditures provided for the construction of infrastructure in the original plan does not decrease in any year and the benefit to the overall impact zone does not decrease because of the amendment.
As added by P.L.221-1991, SEC.32.

IC 36-7-4-1332
Impact fee refunds
Sec. 1332. (a) A fee payer is entitled to a refund of an impact fee if an infrastructure agency:
(1) has failed to complete a part of the infrastructure for which the impact fee was imposed not later than:
(A) twenty-four (24) months after the time described in

section 1331 of this chapter; or
(B) a longer time as is reasonably necessary to complete the infrastructure if unforeseeable and extraordinary circumstances that are not in whole or in part caused by the unit have delayed the construction;
(2) has unreasonably denied the fee payer the use and benefit of the infrastructure during the useful life of the infrastructure; or
(3) has failed within the earlier of:
(A) six (6) years after issuance of the structural building permit; or
(B) the anticipated infrastructure completion date as specified in the zone improvement plan existing on the date the impact fee was collected;
to make reasonable progress toward completion of the specific infrastructure for which the impact fee was imposed or thereafter fails to make reasonable progress toward completion.
(b) An application for a refund under subsection (a) must be filed with the unit that imposed the impact fee not later than two (2) years after the right to a refund accrues. A unit shall issue a refund in part or in full or shall reject the application for refund not later than thirty (30) days after receiving an application for a refund.
(c) If a unit approves a refund in whole or in part, the unit shall pay the amount approved, plus interest from the date on which the impact fee was paid to the date the refund is issued. The interest rate shall be the same rate as the rate that the unit's impact fee ordinance provides for impact fee payments paid in installments.
(d) If a unit rejects an application for refund or approves only a partial refund, the fee payer may appeal not later than sixty (60) days after the rejection or partial approval to the unit's impact fee review board established under section 1338 of this chapter by filing with the board an appeal on a form prescribed by the board. The board shall issue instructions for completion of the form. The form and the instructions must be clear, simple, and understandable to a lay person.
(e) An impact fee ordinance shall designate the employee or official of the unit who is responsible for accepting, rejecting, and paying a refund and interest.
(f) A unit's impact fee review board shall hold a hearing on all appeals for a refund under this section. The hearing shall be held not later than forty-five (45) days after the application for appeal is filed with the board. A unit's impact fee review board shall provide notice of the application for refund to the infrastructure agency responsible for the infrastructure for which the impact fee was imposed.
(g) An impact fee review board holding a hearing under subsection (f) shall determine the amount of a refund that shall be made to the fee payer from the account established for the infrastructure for which the fee was imposed. A refund ordered by the board must include interest from the date the impact fee was paid to the date the refund is issued at the same rate the ordinance provides for impact fee payments paid in installments. (h) A party aggrieved by a final decision of an impact fee review board in a hearing under subsection (f) may appeal to the circuit or superior court of the county in which the unit is located and is entitled to a trial de novo.
As added by P.L.221-1991, SEC.33.

IC 36-7-4-1333
Impact fees; appeal of amount before impact review board; judicial review; effect on pending fee payments
Sec. 1333. (a) A person against whom an impact fee has been assessed may appeal the amount of the impact fee. A unit may not deny issuance of a structural building permit on the basis that an impact fee has not been paid or condition issuance of the permit on the payment of an impact fee. However, in the case of an impact fee of one thousand dollars ($1,000) or less a unit may require a fee payer to:
(1) pay the impact fee; or
(2) bring an appeal under this section;
before the unit issues a structural building permit for the development for which the impact fee was assessed.
(b) A person must file a petition for a review of the amount of an impact fee with the unit's impact fee review board not later than thirty (30) days after issuance of the structural building permit for the development for which the impact fee was assessed. An impact fee ordinance may require a petition to be accompanied by payment of a reasonable fee not to exceed one hundred dollars ($100). A fee payer shall receive a full refund of the filing fee if:
(1) the fee payer prevails;
(2) the amount of the impact fee or the reductions or credits against the fee is adjusted by the unit, the board, or a court; and
(3) the body ordering the adjustment finds that the amount of the fee, reductions, or credits were arbitrary or capricious.
(c) A unit's impact fee review board shall prescribe the form of the petition for review of an impact fee under subsection (b). The board shall issue instructions for completion of the form. The form and the instructions must be clear, simple, and understandable to a lay person. The form must require the petitioner to specify:
(1) a description of the new development on which the impact fee has been assessed;
(2) all facts related to the assessment of the impact fee; and
(3) the reasons the petitioner believes that the amount of the impact fee assessed is erroneous or is greater than the amount allowed by the fee limitations set forth in this series.
(d) A unit's impact fee review board shall prescribe a form for a response by a unit to a petition for review under this section. The board shall issue instructions for completion of the form. The form must require the unit to indicate:
(1) agreement or disagreement with each item indicated on the petition for review under subsection (c); and
(2) the reasons the unit believes that the amount of the fee

assessed is correct.
(e) Immediately upon the receipt of a timely filed petition on the form prescribed under subsection (c), a unit's impact fee review board shall provide a copy of the petition to the unit assessing the impact fee. The unit shall not later than thirty (30) days after the receipt of the petition provide to the board a completed response to the petition on the form prescribed under subsection (d). The board shall immediately forward a copy of the response form to the petitioner.
(f) An impact fee review board shall:
(1) review the petition and the response submitted under this section; and
(2) determine the appropriate amount of the impact fee not later than thirty (30) days after submission of both petitions.
(g) A fee payer aggrieved by a final determination of an impact fee review board may appeal to the circuit or superior court of the county in which the unit is located and is entitled to a trial de novo. If the assessment of a fee is vacated by judgment of the court, the assessment of the impact fee shall be remanded to the board for correction of the impact fee assessment and further proceedings in accordance with law.
(h) If a petition for a review or an appeal of an impact fee assessment is pending, the impact fee is not due and payable until after the petition or appeal is finally adjudicated and the amount of the fee is determined.
As added by P.L.221-1991, SEC.34.

IC 36-7-4-1334
Ordinance; appeal provision for amount of fees
Sec. 1334. An impact fee ordinance must set forth the reasons for which an appeal of the amount of an impact fee may be made. The impact fee ordinance must provide that an appeal of the amount of an impact fee may be made for the following reasons:
(1) A fact assumption used in determining the amount of an impact fee is incorrect.
(2) The amount of the impact fee is greater than the amount allowed under sections 1320, 1321, and 1322 of this chapter.
As added by P.L.221-1991, SEC.35.

IC 36-7-4-1335
Fee payer credits; infrastructure or improvements; amount of credit
Sec. 1335. (a) As used in this section, "improvement" means an improvement under section 1313(2) of this chapter or a site improvement, land, or real property interest as follows:
(1) That is to be used for at least one (1) of the infrastructure purposes specified in section 1309 of this chapter.
(2) That is included in or intended to be used relative to an infrastructure type for which the unit has imposed an impact fee in the impact zone. (3) That is not a type of improvement that is uniformly required by law or rule for the type of development on which the impact fee has been imposed.
(4) That is or will be:
(A) public property; or
(B) furnished or constructed under requirements of the unit and is or will be available for use by other development in the area.
(5) That is beneficial to existing development and future development in the impact zone and is not beneficial to only one (1) development.
(6) That either:
(A) allows the removal of a component of infrastructure planned for the impact zone;
(B) is a useful addition to the zone improvement plan; or
(C) is reasonably likely to be included in a future zone improvement plan for the impact zone.
(7) That is:
(A) constructed, furnished, or guaranteed by a bond or letter of credit under a request by an authorized official of the:
(i) applicable infrastructure agency; or
(ii) unit that imposed the impact fee; or
(B) required to be constructed or furnished under a written commitment that:
(i) is requested by an authorized official of the applicable infrastructure agency or the unit that imposed the impact fee;
(ii) concerns the use or developing of the development against which the impact fee is imposed; and
(iii) is made under section 1015 of this chapter.
(b) A fee payer is entitled to a credit against an impact fee if the owner or developer of the development constructs or provides:
(1) infrastructure that is an infrastructure type for which the unit imposed an impact fee in the impact zone; or
(2) an improvement.
(c) A fee payer is entitled to a credit under this section for infrastructure or an improvement that:
(1) is constructed or furnished relative to a development after January 1, 1989; and
(2) meets the requirements of this section.
(d) The amount of a credit allowed under this section shall be determined at the date the impact fee is assessed. However, if an assessment is not requested, the amount of the credit shall be determined at the time the structural building permit is issued. The amount of the credit shall be:
(1) determined by the:
(A) person constructing or providing the infrastructure or improvement; and
(B) applicable infrastructure agency; and
(2) equal to the sum of the following: (A) The cost of constructing or providing the infrastructure or improvement.
(B) The fair market value of land, real property interests, and site improvements provided.
(e) The amount of a credit may be increased or decreased after the date the impact fee is assessed if, between the date the impact fee is assessed and the date the structural building permit is issued, there is a substantial and material change in the cost or value of the infrastructure or improvement that is constructed or furnished from the cost or value determined under subsection (d). However, at the time the amount of a credit is determined under subsection (d), the person providing the infrastructure or improvement and the applicable infrastructure agency may agree that the amount of the credit may not be changed. The person providing the infrastructure or improvement may waive the person's right to a credit under this section.
As added by P.L.221-1991, SEC.36. Amended by P.L.126-2011, SEC.43.

IC 36-7-4-1336
Fee payer credits; petition to determine amount; proceeding before impact review board
Sec. 1336. (a) If the parties cannot agree on the cost or fair market value under section 1335(d) of this chapter, the fee payer or the person constructing or providing the infrastructure or improvement may file a petition for determination of the amount of the credit with the unit's impact fee review board not later than thirty (30) days after the structural building permit is issued for the development on which the impact fee is imposed. A petition under this subsection may be made as part of an appeal proceeding under section 1334 of this chapter or may be made under this section.
(b) An impact fee review board shall prescribe the form of the petition for determination of the amount of a credit under this section. The board shall issue instructions for completion of the form. The form and the instructions must be clear, simple, and understandable to a lay person.
(c) An impact fee review board shall prescribe a form for a response by the applicable infrastructure agency to a petition under this section for determination of a credit amount. The board shall issue instructions for completion of the form.
(d) Immediately after receiving a timely filed petition under this section for determination of a credit amount, an impact fee review board shall provide a copy of the petition to the applicable infrastructure agency. Not later than thirty (30) days after receiving a copy of the petition, the infrastructure agency shall provide to the board a response on the form prescribed under subsection (c). The board shall immediately provide the petitioner with a copy of the infrastructure agency's response.
(e) The impact fee review board shall:
(1) review a petition and response filed under this section; and (2) determine the amount of the credit not later than thirty (30) days after the response is filed.
(f) A fee payer aggrieved by a final determination of an impact fee review board under this section:
(1) may appeal to the circuit or superior court of the county in which the unit is located; and
(2) is entitled to a trial de novo.
As added by P.L.221-1991, SEC.37.

IC 36-7-4-1337
Ordinance; allocation of credits to fee payer provisions
Sec. 1337. An impact fee ordinance shall do the following:
(1) Establish a method for reasonably allocating credits to fee payers in situations in which the person providing infrastructure or an improvement is not the fee payer.
(2) Allow the person providing infrastructure or an improvement to designate in writing a reasonable and administratively feasible method of allocating credits to future fee payers.
As added by P.L.221-1991, SEC.38.

IC 36-7-4-1338
Impact fee review board; membership; powers and duties
Sec. 1338. (a) Each unit that adopts an impact fee ordinance shall establish an impact fee review board consisting of three (3) citizen members appointed by the executive of the unit. A member of the board may not be a member of the plan commission. An impact fee ordinance must do the following:
(1) Set the terms the members shall serve on the board.
(2) Establish a procedure through which the unit's executive shall appoint a temporary replacement member meeting the qualifications of the member being replaced in the case of conflict of interest.
(b) An impact fee review board must consist of the following members:
(1) One (1) member who is a real estate broker licensed in Indiana.
(2) One (1) member who is an engineer licensed in Indiana.
(3) One (1) member who is a certified public accountant.
(c) An impact fee review board shall review the amount of an impact fee assessed, the amount of a refund, and the amount of a credit using the following procedures:
(1) The board shall fix a reasonable time for the hearing of appeals.
(2) At a hearing, each party may appear and present evidence in person, by agent, or by attorney.
(3) A person may not communicate with a member of the board before the hearing with intent to influence the member's action on a matter pending before the board.
(4) The board may reverse, affirm, modify, or otherwise

establish the amount of an impact fee, a credit, a refund, or any combination of fees, credits, or refunds. For purposes of this subdivision, the board has all the powers of the official of the unit from which the appeal is taken.
(5) The board shall decide a matter that the board is required to hear:
(A) at the hearing at which the matter is first presented; or
(B) at the conclusion of the hearing on the matter, if the matter is continued.
(6) Within five (5) days after making a decision, the board shall provide a copy of the decision to the unit and the fee payer involved in the appeal.
(7) The board shall make written findings of fact to support the board's decision.
As added by P.L.221-1991, SEC.39.

IC 36-7-4-1339
Declaratory relief; challenge of ordinance
Sec. 1339. (a) This section applies to a person having an interest in real property that may be subject to an impact fee ordinance if the development occurs on the property.
(b) A person may seek to:
(1) have a court determine under IC 34-26-1 any question of construction or validity arising under the impact fee ordinance; and
(2) obtain a declaration of rights, status, or other legal relations under the ordinance.
(c) The validity of an impact fee ordinance adopted by a unit or the validity of the application of the ordinance in a specific impact zone may be challenged under this section on any of the following grounds:
(1) The unit has not provided for a zone improvement plan in the unit's comprehensive plan.
(2) The unit did not prepare or substantially update the unit's zone improvement plan in the year preceding the adoption of the impact fee ordinance.
(3) The unit has not identified the revenue sources the unit intends to use to implement the zone improvement plan, if identification of the revenue sources is required under section 1318(c) of this chapter.
(4) The unit has not complied with the requirements of section 1318(f) of this chapter.
(5) The unit has not made adequate revenue available to complete infrastructure improvements identified in the unit's zone improvement plan.
(6) The impact fee ordinance imposes fees on new development that will not create a need for additional infrastructure.
(7) The impact fee ordinance imposes on new development fees that are excessive in relation to the infrastructure needs created by the new development. (8) The impact fee ordinance does not allow for reasonable credits to fee payers.
(9) The unit imposed a prohibition or delay on new development to enable the unit to complete the adoption of an impact fee ordinance.
(10) The unit otherwise fails to comply with this series in the adoption of an impact fee ordinance.
As added by P.L.221-1991, SEC.40. Amended by P.L.1-1998, SEC.206.

IC 36-7-4-1340
Ordinance; effective date; duration; replacement
Sec. 1340. (a) An impact fee ordinance may take effect not earlier than six (6) months after the date on which the impact fee ordinance is adopted by a legislative body.
(b) An impact fee may not be collected under an impact fee ordinance more than five (5) years after the effective date of the ordinance. However, a unit may adopt a replacement impact fee ordinance if the replacement impact fee ordinance complies with the provisions of this series.
As added by P.L.221-1991, SEC.41.

IC 36-7-4-1341
Delay of new development pending fee process
Sec. 1341. A unit may not prohibit or delay new development to wait for the completion of all or a part of the process necessary for the development, adoption, or updating of an impact fee.
As added by P.L.221-1991, SEC.42.

IC 36-7-4-1342
Application of 1300 Series to certain towns; expiration of provision
Sec. 1342. The general assembly finds that the powers of a local governmental unit to permit and provide for infrastructure are not limited by the provisions of this chapter except as expressly provided in this chapter.
As added by P.L.221-1991, SEC.43.

IC 36-7-4-1400
1400 Series_Development Plans; application of certain amendments to chapter
Sec. 1400. (a) This section and sections 1401, 1401.5, 1402, 1403, 1404, 1405, and 1406 of this chapter apply only to development plans initially submitted after December 31, 1995.
(b) This series (sections 1400 through 1499 of this chapter) may be cited as follows: 1400 SERIES.DEVELOPMENT PLANS.
As added by P.L.320-1995, SEC.22. Amended by P.L.220-2011, SEC.662.

IC 36-7-4-1401
"Development requirement" defined Sec. 1401. As used in this series, "development requirement" means a requirement:
(1) for development of real property in a zoning district for which a development plan is required; and
(2) that conforms to section 1403 of this chapter.
As added by P.L.320-1995, SEC.23.

IC 36-7-4-1401.5
Power of legislative body to designate zoning districts where plan required
Sec. 1401.5. (a) A legislative body may, in a zoning ordinance, designate zoning districts in which a development plan is required. If a zoning district is designated under this section, the plan commission must approve or disapprove a development plan under this series for real property within the zoning district.
(b) The plan commission has exclusive authority to approve or disapprove a development plan for real property located within the plan commission's jurisdiction.
As added by P.L.320-1995, SEC.24. Amended by P.L.126-2011, SEC.44.

IC 36-7-4-1402
Designation by zoning ordinance
Sec. 1402. (a) This section applies if a zoning district is designated in a zoning ordinance under section 1401.5(a) of this chapter.
(b) In the zoning ordinance, the legislative body adopting the ordinance must specify the following:
(1) Development requirements that must be satisfied before the plan commission may approve a development plan.
(2) Plan documentation and supporting information that must be supplied to the plan commission before the plan commission may approve a development plan.
(3) Development requirements for approval of a development plan that the plan commission may waive.
(4) Conditions under which the plan commission may waive development requirements for approval of a development plan.
(5) Procedures for submission and review of a development plan, including the nature or type of application, fees, notice, hearing, amendment, and other matters relevant to review.
(c) In the zoning ordinance, the legislative body may authorize the following to review and approve a development plan:
(1) The plan commission staff.
(2) A hearing examiner or committee of the plan commission designated under section 402(d) of this chapter.
As added by P.L.320-1995, SEC.25.

IC 36-7-4-1403
Requisites of zoning ordinance
Sec. 1403. (a) The development requirements that must be

specified under section 1402(b)(1) of this chapter may include the following:
(1) Compatibility of the development with surrounding land uses.
(2) Availability and coordination of water, sanitary sewers, storm water drainage, and other utilities.
(3) Management of traffic in a manner that creates conditions favorable to health, safety, convenience, and the harmonious development of the community.
(4) Building setback lines.
(5) Building coverage.
(6) Building separation.
(7) Vehicle and pedestrian circulation.
(8) Parking.
(9) Landscaping.
(10) Height, scale, materials, and style of improvements.
(11) Signage.
(12) Recreation space.
(13) Outdoor lighting.
(14) Other requirements considered appropriate by the legislative body.
(b) The development requirements specified under subsection (a)(3) concerning the management of traffic may ensure the following:
(1) That the design and location of proposed street and highway access points minimize safety hazards and congestion.
(2) That the capacity of adjacent streets and highways is sufficient to safely and efficiently accept traffic that will be generated by the new development.
(3) That the entrances, streets, and internal traffic circulation facilities in the development plan are compatible with existing and planned streets and adjacent developments.
(c) The plan documentation and supporting information that must be supplied under section 1402(b)(2) of this chapter may include the following:
(1) The location and character of the following:
(A) Existing and proposed primary structures and accessory structures.
(B) Utilities.
(C) Signage.
(D) Landscaping.
(2) The nature and intensity of uses in the development.
(3) The condition and size of public thoroughfares and parking, vehicle, and pedestrian facilities.
(4) The location and capacity of drainage facilities and sewer systems serving the development.
(5) Other information considered appropriate by the legislative body.
(d) In specifying development requirements or plan documentation and supporting information for development plan

approval under section 1402(b)(1) through 1402(b)(2) of this chapter, the zoning ordinance may incorporate by reference provisions in the subdivision control ordinance.
As added by P.L.320-1995, SEC.26.

IC 36-7-4-1404
Review and appeal
Sec. 1404. (a) If a zoning ordinance designates a zoning district under section 1401.5(a) of this chapter and authority is delegated under section 1402(c) of this chapter, the zoning ordinance must describe the following:
(1) The duties of the plan commission staff, hearing examiner, or committee in reviewing a development plan.
(2) The procedures for review of a development plan by the plan commission staff, hearing examiner, or committee.
(3) The procedures for an appeal to the plan commission of a decision made by the plan commission staff, hearing examiner, or committee.
(b) A plan commission staff, hearing examiner, or committee to which authority has been delegated under section 1402(c) of this chapter may make a decision concerning a development plan without a public hearing if the zoning ordinance provides for an appeal of the decision directly to the plan commission.
(c) The zoning ordinance may provide for a hearing procedure for review of a development plan that is similar to the hearing procedure for review of subdivision plats under the 700 series of this chapter. If such a procedure is adopted, the zoning ordinance may provide that public notice and hearing are not required for secondary review of a development plan. If notice and hearing are not required for secondary review of a development plan, the primary approval or disapproval of a development plan is a final decision of the plan commission that may be reviewed only as provided in section 1016 of this chapter.
As added by P.L.320-1995, SEC.27.

IC 36-7-4-1405
Powers and duties of plan commission
Sec. 1405. (a) The plan commission shall review a development plan to determine if the development plan:
(1) is consistent with the comprehensive plan; and
(2) satisfies the development requirements specified in the zoning ordinance under sections 1402 and 1403 of this chapter.
(b) The plan commission may do the following:
(1) Impose conditions on the approval of a development plan if the conditions are reasonably necessary to satisfy the development requirements specified in the zoning ordinance for approval of the development plan.
(2) Provide that approval of a development plan is conditioned on the furnishing to the plan commission of a bond or written assurance that: (A) guarantees the timely completion of a proposed public improvement in the proposed development; and
(B) is satisfactory to the plan commission.
(3) Permit or require the owner of real property to make a written commitment under section 1015 of this chapter.
As added by P.L.320-1995, SEC.28. Amended by P.L.126-2011, SEC.45.

IC 36-7-4-1406
Written findings constitute final decision
Sec. 1406. (a) A plan commission shall make written findings concerning each decision to approve or disapprove a development plan. The zoning ordinance must designate an official who is responsible for signing written findings of the plan commission.
(b) Except as provided in section 1404(c) of this chapter, a decision of the plan commission approving or disapproving a development plan or a decision made under section 1405(b) of this chapter is a final decision of the plan commission that may be reviewed only as provided in section 1016 of this chapter.
As added by P.L.320-1995, SEC.29.

IC 36-7-4-1500
1500 Series_Planned Unit Development
Sec. 1500. This series (sections 1500 through 1599 of this chapter) may be cited as follows: 1500 SERIES.PLANNED UNIT DEVELOPMENT.
As added by P.L.320-1995, SEC.30.

IC 36-7-4-1501
"Development requirement" defined
Sec. 1501. As used in this series, "development requirement" means a requirement:
(1) for development of real property in a planned unit development district that must be met; and
(2) that conforms to section 1508 of this chapter.
As added by P.L.320-1995, SEC.31.

IC 36-7-4-1502
"Planned unit development district" defined
Sec. 1502. As used in this series, "planned unit development district" means a zoning district for which a PUD district ordinance must be adopted under this series.
As added by P.L.320-1995, SEC.32.

IC 36-7-4-1503
"PUD district ordinance" defined
Sec. 1503. As used in this series, "PUD district ordinance" means a zoning ordinance that does the following:
(1) Designates a parcel of real property as a planned unit development district. (2) Specifies uses or a range of uses permitted in the planned unit development district.
(3) Specifies development requirements in the planned unit development district.
(4) Specifies the plan documentation and supporting information that may be required.
(5) Specifies any limitation applicable to a planned unit development district.
(6) Meets the requirements of this series.
As added by P.L.320-1995, SEC.33.

IC 36-7-4-1504
Zoning ordinances
Sec. 1504. (a) A zoning ordinance may provide for and regulate planned unit development.
(b) A zoning ordinance that provides for and regulates planned unit development must meet the requirements of this series.
(c) A zoning ordinance that meets the requirements of this series is the exclusive means for exercising zoning control over planned unit development.
As added by P.L.320-1995, SEC.34.

IC 36-7-4-1505
Real property zoned by PUD district ordinance
Sec. 1505. (a) A planned unit development is allowed only for real property zoned to be a planned unit development district.
(b) A planned unit development district is established by the adoption of a PUD district ordinance.
(c) Except as provided in section 1511 of this chapter, the legislative body shall adopt and amend a PUD district ordinance in the same manner as a zone map change that is initiated under section 602(c)(1)(B) of this chapter is adopted or amended. The legislative body may not adopt or amend a PUD district ordinance unless a zoning ordinance that meets the requirements of section 1506 of this chapter is in effect.
As added by P.L.320-1995, SEC.35.

IC 36-7-4-1506
Text amendment
Sec. 1506. Before a PUD district ordinance may be adopted, a text amendment to the zoning ordinance must be adopted. The text amendment must do all of the following:
(1) Specify any limitation on planned unit development in the jurisdiction.
(2) Specify standards, requirements, and procedures that:
(A) are consistent with this series; and
(B) govern the establishment and administration of planned unit development districts;
including any appropriate regulation of reviews and the consideration of approvals and modifications to planned unit

development districts under section 1511 of this chapter.
As added by P.L.320-1995, SEC.36.

IC 36-7-4-1507
Legislative act
Sec. 1507. The adoption and amendment of a PUD district ordinance is a legislative act.
As added by P.L.320-1995, SEC.37.

IC 36-7-4-1508
Use of other authorized requirements
Sec. 1508. Development requirements specified in a PUD district ordinance may:
(1) use requirements, restrictions, provisions, and standards authorized under section 601(d)(2) of this chapter; and
(2) specify development requirements authorized under section 1403 of this chapter.
As added by P.L.320-1995, SEC.38.

IC 36-7-4-1509
Requirements of district ordinance
Sec. 1509. (a) A PUD district ordinance must do one (1) of the following with respect to all, or each different part, of a planned unit development:
(1) Express in general terms the development requirements that apply.
(2) Express in detailed terms the development requirements that apply.
(b) If development requirements are expressed in general terms under subsection (a)(1):
(1) secondary review of the PUD district ordinance must be conducted under subsection (c); and
(2) the zoning ordinance or the PUD district ordinance must specify any plan documentation or supporting information that must be supplied in connection with secondary review under subsection (c).
(c) Secondary review of a PUD district ordinance:
(1) may be conducted by the legislative body or by the person or other body given the authority to conduct secondary review under section 1511(a) of this chapter; and
(2) must be conducted in accordance with procedures established in the zoning ordinance.
(d) The person or body conducting secondary review under subsection (c) shall do the following:
(1) Consider the development requirements expressed in general terms under subsection (a)(1).
(2) If:
(A) applicable development requirements expressed in general terms under subsection (a)(1) are satisfied; and
(B) applicable requirements in the zoning ordinance are

satisfied;
grant secondary approval of the PUD district ordinance.
(3) Express in detailed terms any other development requirements that will apply to the planned unit development.
(4) Specify any plan documentation or supporting information that must be supplied before an improvement location permit may be issued for development of real property in the planned unit development district.
(e) If development requirements are expressed in detailed terms under subsection (a)(2), the zoning ordinance or the PUD district ordinance must specify any plan documentation or supporting information that must be supplied before an improvement location permit may be issued for development of real property in the planned unit development district.
As added by P.L.320-1995, SEC.39.

IC 36-7-4-1510
Written text, plan, or other drawing allowed
Sec. 1510. A PUD district ordinance may employ:
(1) written text;
(2) a plan or other drawing; or
(3) any combination of the items listed in this section;
in specifying the permitted uses and development requirements that apply to a planned unit development district.
As added by P.L.320-1995, SEC.40.

IC 36-7-4-1511
Power of legislative body to delegate authority
Sec. 1511. (a) The legislative body may, in the zoning ordinance, delegate authority to conduct secondary review of a PUD district ordinance under section 1509(c) of this chapter.
(b) The legislative body may, in the zoning ordinance, delegate authority to modify permitted uses or development requirements that are specified in a PUD district ordinance.
(c) The legislative body may, in the zoning ordinance, delegate the authority to conduct secondary reviews and grant approvals under subsection (a) and to make modifications under subsections (b) and (i) to any of the following:
(1) The plan commission.
(2) A hearing examiner or committee designated by the plan commission under section 402(d) of this chapter.
(3) At least one (1) employee designated by the plan commission.
(d) If authority is delegated under subsection (c)(1), the zoning ordinance may provide for an appeal to the legislative body of the decision of the plan commission.
(e) If authority is delegated under subsection (c)(2) or (c)(3), the zoning ordinance must provide for an appeal to the legislative body or the plan commission of the decision of the hearing examiner, committee, employee, or group of employees. (f) If the zoning ordinance provides for an appeal under subsection (d) or (e), the zoning ordinance must specify the appeal procedure.
(g) If authority to conduct secondary reviews is delegated under subsection (a), the legislative body must establish the following in the zoning ordinance:
(1) The nature of the proceedings required for conducting secondary review.
(2) The type of notice, if any, that must be given.
(h) Except as provided in subsection (i), if authority to make modifications in permitted uses or development requirements is delegated under subsection (b), a public hearing must be held before a modification is made. A hearing under this subsection must be conducted in the manner established by the legislative body in the zoning ordinance. Notice of the hearing must be given in the same manner as notice is given under section 604(b) and 604(c) of this chapter.
(i) The legislative body may define in the zoning ordinance minor modifications that may be made without a public hearing under subsection (h). The legislative body must establish in the zoning ordinance the nature of the proceedings and any notice required for the making of a minor modification under this subsection.
(j) The legislative body may, in the zoning ordinance, delegate authority to the plan commission to establish rules governing the nature of the proceedings and any notice required to conduct secondary review, grant an approval, or make a modification under this section.
(k) A decision of the plan commission to grant or deny an approval or a modification under this section, whether made after an original hearing or the hearing of an appeal, is a final decision that may be reviewed under section 1016 of this chapter.
As added by P.L.320-1995, SEC.41.

IC 36-7-4-1512
Power of legislative body to adopt or amend ordinance
Sec. 1512. (a) When adopting or amending a PUD district ordinance, the legislative body of a unit may do the following:
(1) Impose reasonable conditions on a proposed planned unit development.
(2) Condition issuance of an improvement location permit on the furnishing of a bond or a satisfactorily written assurance guaranteeing the timely completion of a proposed public improvement in a planned unit development or serving a planned unit development.
(3) Allow or require an owner of real property to make a written commitment in the manner authorized under section 1015 of this chapter.
(b) When recommending adoption of a PUD district ordinance to the legislative body, granting an approval under section 1511 of this chapter, or making a modification under section 1511(b) of this

chapter, the bodies or persons authorized under section 1511(c) of this chapter may:
(1) impose the conditions described in subsection (a)(1) and (a)(2); and
(2) allow or require a written commitment as authorized under section 1015 of this chapter.
As added by P.L.320-1995, SEC.42. Amended by P.L.126-2011, SEC.46.

IC 36-7-4-1513
Platting procedure
Sec. 1513. The procedure for platting a parcel of real property that is zoned as a planned unit development district under this series is the same as the procedure described in the 700 series of this chapter for other platting.
As added by P.L.320-1995, SEC.43.

IC 36-7-4-1600
1600 Series-Judicial review
Sec. 1600. This series (sections 1600 through 1699 of this chapter) may be cited as follows: 1600 SERIES.JUDICIAL REVIEW.
As added by P.L.126-2011, SEC.47.

IC 36-7-4-1601
Exclusive means for judicial review of zoning decisions
Sec. 1601. (a) This series establishes the exclusive means for judicial review of zoning decisions as described in section 1003 or 1016 of this chapter, made by a board of zoning appeals, legislative body, plan commission, preservation commission, or zoning administrator (referred to as the "board" in this series).
(b) A legislative act is not subject to judicial review under this series.
As added by P.L.126-2011, SEC.48.

IC 36-7-4-1602
Initiation of judicial review; required showing
Sec. 1602. (a) Judicial review of a zoning decision is initiated by filing a petition for review in the appropriate court.
(b) Only a person who qualifies under:
(1) section 1603 of this chapter concerning standing;
(2) section 1604 of this chapter concerning exhaustion of administrative remedies;
(3) section 1605 of this chapter concerning the time for filing a petition for review; and
(4) section 1613 of this chapter concerning the time for filing the board record for review;
is entitled to judicial review of a final zoning decision.
(c) A person is entitled to judicial review of a nonfinal zoning decision only if the person establishes both of the following: (1) Immediate and irreparable harm.
(2) No adequate remedy exists at law. The failure of a person to comply with the procedural requirements of this chapter may not be the basis for a finding of an inadequate remedy at law.
As added by P.L.126-2011, SEC.49.

IC 36-7-4-1603
Standing
Sec. 1603. (a) The following have standing to obtain judicial review of a zoning decision:
(1) A person to whom the zoning decision is specifically directed.
(2) A person aggrieved by the zoning decision who participated in the board hearing that led to the decision, either:
(A) by appearing at the hearing in person, by agent, or by attorney and presenting relevant evidence; or
(B) by filing with the board a written statement setting forth any facts or opinions relating to the decision.
(3) A person otherwise aggrieved or adversely affected by the zoning decision.
(b) A person has standing under subsection (a)(3) only if:
(1) the zoning decision has prejudiced or is likely to prejudice the interests of the person;
(2) the person was eligible for an initial notice of a hearing under this chapter, was not notified of the hearing in substantial compliance with this chapter, and did not have actual notice of the hearing before the last date in the hearing that the person could object or otherwise intervene to contest the zoning decision;
(3) the person's asserted interests are among those that the board was required to consider when it made the challenged zoning decision; and
(4) a judgment in favor of the person would substantially eliminate or redress the prejudice to the person caused or likely to be caused by the zoning decision.
As added by P.L.126-2011, SEC.50.

IC 36-7-4-1604
Exhaustion of remedies
Sec. 1604. (a) A person may file a petition for judicial review under this chapter only after exhausting all administrative remedies available within the board whose zoning decision is being challenged.
(b) A person who fails to timely object to a zoning decision or timely petition for review of a zoning decision within the period prescribed by this chapter waives the person's right to judicial review under this chapter.
As added by P.L.126-2011, SEC.51.

IC 36-7-4-1605 Timeliness of petition for review
Sec. 1605. A petition for review is timely only if the petition for review is filed not later than thirty (30) days after the date of the zoning decision that is the subject of the petition for judicial review.
As added by P.L.126-2011, SEC.52.

IC 36-7-4-1606
Venue; rules of procedure; parties; motion to intervene
Sec. 1606. (a) Venue is in the judicial district where the land affected by the zoning decision is located.
(b) If more than one (1) person may be aggrieved by the zoning decision, only one (1) proceeding for review may be had, and the court in which a petition for review is first properly filed has jurisdiction.
(c) The rules of procedure governing civil actions in the courts govern pleadings and requests under this chapter for a change of judge or change of venue to another judicial district described in subsection (a).
(d) Each person who:
(1) was a petitioner or applicant at the hearing before the board; or
(2) is aggrieved by the zoning decision and entered a written appearance as an adverse party to the petitioner or applicant before the board hearing that led to the zoning decision, as described in section 920(h) of this chapter;
is a party to the petition for review.
(e) Any other person who participated, in the manner described in section 1603(a)(2) of this chapter, in the board hearing that led to the zoning decision may, not later than five (5) days after the decision is made, file with the board a written request that the person receive notice of any petition for review that may be filed. The written request must include the person's full name and correct mailing address and a reference to the board's docket number relative to the zoning decision.
(f) Any person who has standing under section 1603(a)(2) or 1603(a)(3) of this chapter has an unconditional right to intervene in a proceeding for review. A motion to intervene in a proceeding for review shall be filed in the manner provided by the rules of procedure governing civil actions in courts.
As added by P.L.126-2011, SEC.53.

IC 36-7-4-1607
Petition for review; requirements
Sec. 1607. (a) A petition for review must be filed with the clerk of the court.
(b) A petition for review must be verified and set forth the following:
(1) The name and mailing address of the petitioner.
(2) The name and mailing address of the board whose zoning decision is at issue. (3) Identification of the decision at issue, together with a copy, summary, or brief description of the decision.
(4) Identification of persons who participated in any hearing, as described in section 1603(a)(2) of this chapter, that led to the decision.
(5) Specific facts to demonstrate that the petitioner is entitled to obtain judicial review under section 1602 of this chapter.
(6) Specific facts to demonstrate that the petitioner has been prejudiced by one (1) or more of the grounds described in section 1614 of this chapter.
(7) A request for relief, specifying the type and extent of relief requested.
As added by P.L.126-2011, SEC.54.

IC 36-7-4-1608
Notice
Sec. 1608. (a) A petitioner for judicial review shall serve a copy of the petition upon the board making the zoning decision in the manner provided by the rules of procedure governing civil actions in the courts. Service on the board must be made to the secretary, president, or chairperson of the board.
(b) The petitioner shall use means provided by the rules of procedure governing civil actions in the courts to give notice of the petition for review:
(1) to all parties to the petition for review, as described in section 1606(d) of this chapter; and
(2) to persons who, in the manner described in section 1606(e) of this chapter, filed with the board making the zoning decision written requests that they receive notice of any petition for review, according to the public records of the board. However, if the public records of the board show that the board received written requests for notice from more than three (3) persons, the petitioner shall give notice only to the first three (3) persons who requested notice according to those records. Notice to any additional persons who requested notice is not required.
(c) This section does not require the petitioner to name as parties to the petition for review the persons who must be given notice under subsection (b)(2).
As added by P.L.126-2011, SEC.55.

IC 36-7-4-1609
Petition for order staying zoning decision pending review
Sec. 1609. (a) A person seeking judicial review may seek, by filing a verified petition, an order of the court staying the zoning decision pending review by the court. The court may enter an order staying the zoning decision pending a final determination if:
(1) the court finds that the petition for review and the petition for a stay order show a reasonable probability that the zoning decision appealed from is invalid or illegal; and
(2) a bond is filed that is conditioned upon the due prosecution

of the proceeding for review and that the petitioner will pay all court costs and abide by the zoning decision if it is not set aside. The bond must be in the amount and with the surety approved by the court. However, the amount of the bond must be at least five hundred dollars ($500).
(b) If a petition for review concerns a revocation or suspension of a previously approved variance, exception, or use, any stay ordered under subsection (a) is effective during the period of the review and any appeal from the review and until the review is finally determined, unless otherwise ordered by the court granting the stay. If the stay is granted as provided in this section and the zoning decision is approved on final determination, the revocation or suspension of the variance, exception, or use immediately becomes effective.
As added by P.L.126-2011, SEC.56.

IC 36-7-4-1610
Review of issue not previously raised
Sec. 1610. A person may obtain judicial review of an issue that was not raised before the board, only to the extent that:
(1) the issue concerns whether a person who was required to be notified by this chapter or other law of a board hearing was notified in substantial compliance with this chapter or other law; or
(2) the interests of justice would be served by judicial resolution of an issue arising from a change in controlling law occurring after the zoning decision.
As added by P.L.126-2011, SEC.57.

IC 36-7-4-1611
Review of facts confined to record
Sec. 1611. Judicial review of disputed issues of fact must be confined to the board record for the zoning decision supplemented by additional evidence taken under section 1612 of this chapter. The court may not try the cause de novo or substitute its judgment for that of the board.
As added by P.L.126-2011, SEC.58.

IC 36-7-4-1612
Additional evidence; remand for additional factfinding or preparation of adequate record
Sec. 1612. (a) The court may receive evidence, in addition to that contained in the board record for judicial review, only if the evidence relates to the validity of the zoning decision at the time the decision was made and is needed to decide disputed issues regarding one (1) or both of the following:
(1) Improper constitution as a decisionmaking body or grounds for disqualification of those making the zoning decision.
(2) Unlawfulness of procedure or of decisionmaking process.
This subsection applies only if the additional evidence could not, by

due diligence, have been discovered and raised in the board proceeding giving rise to a proceeding for judicial review.
(b) The court may remand a matter to the board before final disposition of a petition for review with directions that the board conduct further factfinding or that the board prepare an adequate record, if:
(1) the board failed to prepare or preserve an adequate record;
(2) the board improperly excluded or omitted evidence from the record; or
(3) a relevant law changed after the zoning decision and the court determines that the new provision of law may control the outcome.
As added by P.L.126-2011, SEC.59.

IC 36-7-4-1613
Transmission of board record to court; extension of time to file record; cost of copies and transcripts
Sec. 1613. (a) Within thirty (30) days after the filing of the petition, or within further time allowed by the court, the petitioner shall transmit to the court the original or a certified copy of the board record for judicial review of the zoning decision, consisting of:
(1) any board documents expressing the decision;
(2) other documents identified by the board as having been considered by the board before its decision and used as a basis for its decision; and
(3) any other material described in this chapter or other law as the board record for the type of zoning decision at issue, subject to this section.
(b) An extension of time in which to file the record shall be granted by the court for good cause shown. Inability to obtain the record from the responsible board within the time permitted by this section is good cause. Failure to file the record within the time permitted by this subsection, including any extension period ordered by the court, is cause for dismissal of the petition for review by the court, on its own motion, or on petition of any party of record to the proceeding.
(c) Upon a written request by the petitioner, the board making the zoning decision being reviewed shall prepare the board record for the petitioner. If part of the record has been preserved without a transcript, the board shall, if practicable, prepare a transcript for inclusion in the record transmitted to the court, except for parts that the parties to the judicial review proceeding stipulate to omit in accordance with subsection (e).
(d) Notwithstanding IC 5-14-3-8, the board shall charge the petitioner with the reasonable cost of preparing any necessary copies and transcripts for transmittal to the court, unless a person files with the court, under oath and in writing, the statement described by IC 33-37-3-2.
(e) By stipulation of all parties to the review proceedings, the record may be shortened, summarized, or organized. (f) The court may tax the cost of preparing transcripts and copies for the record:
(1) against a party to the judicial review proceeding who unreasonably refuses to stipulate to shorten, summarize, or organize the record; or
(2) in accordance with the rules governing civil actions in the courts or other law.
(g) Additions to the record concerning evidence received under section 1612 of this chapter must be made as ordered by the court. The court may require or permit subsequent corrections or additions to the record.
As added by P.L.126-2011, SEC.60.

IC 36-7-4-1614
Burden of demonstrating invalidity of zoning decision; grounds for relief
Sec. 1614. (a) The burden of demonstrating the invalidity of a zoning decision is on the party to the judicial review proceeding asserting invalidity.
(b) The validity of a zoning decision shall be determined in accordance with the standards of review provided in this section, as applied to the decision at the time it was made.
(c) The court shall make findings of fact on each material issue on which the court's decision is based.
(d) The court shall grant relief under section 1615 of this chapter only if the court determines that a person seeking judicial relief has been prejudiced by a zoning decision that is:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(2) contrary to constitutional right, power, privilege, or immunity;
(3) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;
(4) without observance of procedure required by law; or
(5) unsupported by substantial evidence.
As added by P.L.126-2011, SEC.61.

IC 36-7-4-1615
Finding of prejudice; judicial action
Sec. 1615. If the court finds that a person has been prejudiced under section 1614 of this chapter, the court may set aside a zoning decision and:
(1) remand the case to the board for further proceedings; or
(2) compel a decision that has been unreasonably delayed or unlawfully withheld.
As added by P.L.126-2011, SEC.62.

IC 36-7-4-1616
Appeal of court's decision
Sec. 1616. The court's decision on a petition for review of a

zoning decision is appealable in accordance with the rules governing civil appeals from the courts.
As added by P.L.126-2011, SEC.63.



CHAPTER 5. REPEALED



CHAPTER 5.1. JOINT DISTRICT PLANNING AND ZONING

IC 36-7-5.1-2
"Joint district" defined
Sec. 2. As used in this chapter, "joint district" means an area of real property (whether or not the property is located within the boundaries of one (1) or more municipalities, counties, or other political subdivisions) that is established as a joint district under this chapter.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-3
Advisory planning law; application
Sec. 3. The advisory planning law portions of IC 36-7-4 apply to a commission and a joint district insofar as the advisory planning law portions of IC 36-7-4 are not inconsistent with this chapter, even if the county in which a joint district is located has adopted any part of the area planning law under IC 36-7-4.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-4
Municipal and county cooperative single and unified planning and zoning entities
Sec. 4. One (1) or more municipalities (meeting the population, proximity, and ordinance requirements under section 9 of this chapter) and one (1) or more counties may cooperatively establish single and unified planning and zoning entities as joint districts to carry out this chapter on a less than countywide basis.
As added by P.L.300-1989, SEC.2. Amended by P.L.1-1990, SEC.361.

IC 36-7-5.1-5
Municipal and county joint district planning and zoning commission
Sec. 5. (a) The legislative bodies of one (1) or more municipalities (meeting the population and proximity requirements under section 9 of this chapter) and one (1) or more counties may establish, by identical ordinances, a joint district planning and zoning commission. The ordinances must specify the following:
(1) The legal name of the commission.
(2) The boundaries of the joint district.
(3) The duration of the commission. (4) Any other information necessary to form the commission.
(b) A municipality having a population of more than three thousand (3,000) but less than fifteen thousand (15,000) may pass an ordinance to establish a joint district for any territory that is located:
(1) in the municipality; or
(2) within five (5) miles of the municipality's corporate boundaries.
(c) A municipality having a population of more than twenty-five thousand (25,000) but less than fifty thousand (50,000) may pass an ordinance to establish a joint district for any territory that is located:
(1) in the municipality; or
(2) within ten (10) miles of the municipality's corporate boundaries.
(d) When the boundaries of a proposed joint district include real property lying within the corporate boundaries of a municipality, the municipality is subject to the jurisdiction of the joint district and the provisions of this chapter only if the municipality adopts an ordinance under subsection (a).
(e) After the boundaries and duration of a joint district have been established under subsection (a), the boundaries and the duration may not be changed.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-6
Authority of commission
Sec. 6. After a commission is established, it shall exclusively exercise all the planning, zoning, platting, and land use policy authority for real property in the joint district. The joint district commission has exclusive authority, subject to section 7 of this chapter, to adopt a zoning ordinance or a subdivision control ordinance, or both. Any planning, zoning, platting, or land use functions exercised by any other unit or entity in the joint district shall cease. Except as provided in section 7 of this chapter, an action of the commission is final and does not require a reference to or an approval by a county or municipal legislative body.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-7
Joint district council
Sec. 7. (a) A joint district council is established for each joint district formed under this chapter.
(b) The membership of the joint district council consists of:
(1) the president of the town board of trustees;
(2) the president of a second class city legislative body;
(3) the president pro tempore of a third class city legislative body;
(4) the president of a city-county legislative body (consolidated city); and
(5) one (1) member of the county executive appointed by the county executive; of each municipality and county that enacted an ordinance creating the joint district.
(c) Notwithstanding section 6 of this chapter, before an ordinance that is passed by a commission becomes effective, the joint district council must approve the ordinance. A joint district commission shall forward a copy of each ordinance that the commission passes within three (3) business days after passage to the secretary of the joint district council.
(d) A joint district council shall conduct a hearing on an ordinance and shall publish notice of the hearing in accordance with IC 5-3-1 specifying the time and location of the meeting. A joint district council may approve, amend, or reject an ordinance of the commission at the hearing. If a joint district council does not conduct a hearing on an ordinance within twenty (20) days of receipt of the ordinance, the ordinance is considered approved by the joint district council.
(e) The auditor of the county in which a majority of the territory in a joint district is located shall be the secretary of the joint district council.
(f) A quorum consists of a majority of the entire membership of the joint district council.
(g) Action of the joint district council is not official unless it is authorized at a regular or special meeting by a majority of the members who are present at the meeting.
(h) the presiding office of the joint district council is the member who is appointed by the executive of the county that enacts an ordinance creating a joint district. However, if more than one (1) county is in a joint district, then the joint district council member who is appointed by the executive of the county having the greatest amount of land in the joint district serves as the presiding officer.
(i) Either the presiding officer or a majority of the entire membership of the joint district council may call a regular or special meeting.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-8
Comprehensive plan; joint district limits; new municipality within existing joint district
Sec. 8. (a) A commission may adopt a comprehensive plan (as provided for under the 500 Series of the advisory planning law) for the development of the joint district. The comprehensive plan, if adopted, does not have extraterritorial effect outside the defined boundaries of the joint district. However, a comprehensive plan adopted by a commission supersedes an existing or conflicting comprehensive plan governing any of the joint district.
(b) Before exercising its rights, powers, and duties under this chapter or the advisory planning law with respect to an area designated as a joint district, a commission must file with the recorder of each county in which a part of the joint district is located a description or map defining the limits of the joint district. If the

commission revises the limits, it shall file a revised description or map defining those revised limits with each recorder.
(c) Until the commission adopts a comprehensive plan, a comprehensive plan that was in effect before the formation of the joint district applies to that portion of the joint district controlled by that comprehensive plan.
(d) Whenever a new municipality is incorporated and its boundaries lie in whole or in part within a joint district, the commission continues to exercise territorial jurisdiction within the new municipality or that portion of the municipality within the joint district, until the effective date of a municipal ordinance:
(1) establishing an advisory plan commission under IC 36-7-4-202(a); or
(2) adopting the area planning law under IC 36-7-4-202(b).
Beginning on that effective date, the planning and zoning function of the municipality shall be exercised by the municipality under the advisory planning law or area planning law.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-9
Membership of commission
Sec. 9. The members of the commission shall be determined as follows:
(1) The legislative body of each county where any part of the joint district is located shall choose four (4) members.
(2) The legislative body of each municipality having a population of more than three thousand (3,000), but less than fifteen thousand (15,000), that passes an ordinance establishing a joint district and that is located within five (5) miles of the joint district shall choose three (3) members.
(3) The city plan commission (or similar body) of each municipality having a population of more than twenty-five thousand (25,000), but less than fifty thousand (50,000), that passes an ordinance establishing a joint district and that is located within ten (10) miles of the joint district shall choose two (2) members.
(4) The executive of each municipality meeting the population, proximity, and ordinance requirements of subdivision (3) shall choose one (1) member.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-10
Majority vote prerequisite to commission action
Sec. 10. Commission action may be taken only upon the vote of a majority of its members.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-11
Membership qualifications
Sec. 11. (a) Each member of the commission must have: (1) knowledge and experience regarding affairs in the joint district;
(2) awareness of the social, economic, agricultural, and industrial conditions of the joint district; and
(3) an interest in the development of the joint district.
(b) A challenge to the appointment of a member based on the qualifications described in subsection (a) must be filed within thirty (30) days after the appointment. The challenge may be filed in the circuit court of any county that contains the entire joint district or any part of the joint district.
(c) Except as provided in subsection (d), a member must be a resident of a county where a part of the joint district is located or reside within ten (10) miles of the borders of the district.
(d) In a joint district that contains all or part of a county having a population of more than seventy-five thousand (75,000) but less than seventy-seven thousand (77,000), two (2) of the members appointed by the legislative body of that county under section 9(1) of this chapter must, in addition to the requirements of subsections (a) and (b), be residents of any township that is entirely or partially located within the joint district.
As added by P.L.300-1989, SEC.2. Amended by P.L.12-1992, SEC.167; P.L.170-2002, SEC.155; P.L.119-2012, SEC.197.

IC 36-7-5.1-12
Term
Sec. 12. Members of the commission are appointed for a three (3) year term.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-13
Office space
Sec. 13. One (1) of the counties or municipalities that adopted an ordinance creating the joint district shall provide suitable offices for the holding of commission meetings and for preserving the plans, maps, accounts, and other documents of the commission.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-14
Appropriations
Sec. 14. After one (1) or more municipalities and one (1) or more counties cooperatively establish a joint district, the units creating the joint district may make an appropriation to carry out the duties of the commission. The units may apportion appropriations for the commission in any manner the units determine appropriate.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-15
Acceptance of gifts, donations, and grants; deposit; use
Sec. 15. (a) A commission may accept gifts, donations, and grants from private or governmental services for commission purposes. The

commission shall deposit money that it receives under this section in a joint district fund (or other suitable fund). The commission shall keep these funds available for expenditures for the purpose designated.
(b) The commission shall prepare and adopt an annual budget and submit it to the joint district council for approval or revision. If the joint district council does not consider the budget within thirty (30) days after submission of the budget, the budget is considered approved by the joint district council. After approval of the budget, money may be expended only as budgeted, or as provided in this section for the use of unexpended or unencumbered funds.
(c) Any appropriated amounts remaining unexpended or unencumbered at the end of the fiscal year become part of a nonreverting cumulative joint district fund (or other suitable fund that the commission may establish) to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund.
(d) A commission is responsible for the safekeeping and deposit of money it receives under this chapter. The state board of accounts shall prescribe the methods and forms for keeping the accounts, records, and books of the commission and shall periodically audit the commission.
(e) The secretary of the commission may receive, disburse, and handle money belonging to the commission, subject to applicable statutes and to any procedures that the commission may establish.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-16
Employees; professional counsel; delegation of authority
Sec. 16. (a) The commission shall prescribe the qualifications, appoint, remove, prescribe the duties, and fix the compensation of employees necessary for the discharge of the duties of the commission. The compensation must be in conformity with salaries and compensation fixed up to that time for similar work by the fiscal body of a municipality or county that created the joint district.
(b) The commission may contract for special or temporary services of a professional counsel.
(c) The commission shall delegate authority to its employees to perform ministerial acts in all cases unless final action of the commission is necessary.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-17
Duties of commission
Sec. 17. The commission has the duties listed in IC 36-7-4-401 to the extent those duties are consistent with this chapter.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-18
Lawsuits; process; costs Sec. 18. A commission may sue and be sued, with service of process upon the president of the commission. No costs may be taxed against the commission or any commission members in an action.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-19
Duties of commission under IC 36-7-4-405
Sec. 19. The commission shall comply with IC 36-7-4-405 to the extent those duties are consistent with this chapter.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-20
Continuation of preexisting zoning ordinances
Sec. 20. Until the commission adopts a zoning ordinance in the manner provided for under the 600 series of the advisory planning law, the zoning ordinance, if any, that is then in effect for the portion of the joint district controlled by that zoning ordinance shall continue in effect.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-21
Conforming structure and location
Sec. 21. Within the joint district:
(1) a structure may not be located; and
(2) an improvement location permit for a structure on platted or unplatted land may not be issued;
unless the structure and location conform to the joint district zoning ordinance.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-22
Improvement location permits
Sec. 22. The joint district zoning ordinance may designate an official or employee of the commission to issue improvement location permits within the jurisdiction of the commission and in conformance with the joint district zoning ordinance.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-23
Board of zoning appeals
Sec. 23. (a) Notwithstanding IC 36-7-4-901, the commission shall establish a board of zoning appeals.
(b) The board of zoning appeals shall be composed of one (1) division of five (5) members who are selected according to section 24 of this chapter.
(c) The board of zoning appeals shall be known as the joint district board of zoning appeals.
(d) Except as provided in this section, a joint district board of zoning appeals has the exclusive territorial jurisdiction over all real property in the joint district. As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-24
Membership of zoning appeals board
Sec. 24. Notwithstanding IC 36-7-4-902, the division of the joint district board of zoning appeals consists of five (5) members as follows:
(1) One (1) citizen member appointed by the commission who may or may not be a member of the commission.
(2) Two (2) citizen members appointed by the legislative body of the county having the most acreage of real property in the joint district.
(3) One (1) citizen member appointed by the most populous municipality that passed an ordinance creating the joint district.
(4) One (1) citizen member appointed by the second most populous municipality that passed an ordinance creating the district.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-25
Multiple office holding; residence requirement
Sec. 25. (a) A member of the joint district board of zoning appeals may hold no other elective or appointive office in municipal, county, or state government, except as permitted by IC 36-7-4-902.
(b) A member of the joint district board of zoning appeals must be a resident of a county where a part of the joint district is located or reside within ten (10) miles of the borders of the joint district.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-26
Variances
Sec. 26. Notwithstanding IC 36-7-4-918.4, the joint district board of zoning appeals may not grant a variance of use from the terms of the applicable zoning ordinance.
As added by P.L.300-1989, SEC.2.



CHAPTER 5.2. REGULATION OF AMATEUR RADIO ANTENNAS

IC 36-7-5.2
Chapter 5.2. Regulation of Amateur Radio Antennas

IC 36-7-5.2-1
Limited federal preemption
Sec. 1. A municipality or county may not enact or enforce an ordinance, a resolution, or an order that does not comply with the ruling of the Federal Communications Commission in "Amateur Radio Preemption, 101 FCC 2d 952 (1985)" or a regulation related to the amateur radio service adopted under 47 CFR Part 97.
As added by P.L.109-2003, SEC.1.

IC 36-7-5.2-2
Municipal or county ordinance
Sec. 2. If a municipality or county adopts an ordinance, a resolution, or an order involving the placement, screening, or height of an amateur radio antenna based on health, safety, or aesthetic conditions, the ordinance, resolution, or order must:
(1) reasonably accommodate amateur radio communications; and
(2) represent the minimal regulation practicable to accomplish the municipality's or county's legitimate purpose.
As added by P.L.109-2003, SEC.1.

IC 36-7-5.2-3
Historic district
Sec. 3. This chapter does not prohibit a municipality or county from taking action to protect or preserve a historic, a historical, or an architectural district that is established by the municipality or county or under state or federal law.
As added by P.L.109-2003, SEC.1.



CHAPTER 6. REPEALED



CHAPTER 6.1. REPEALED



CHAPTER 6.2. REPEALED



CHAPTER 7. REGIONAL PLANNING COMMISSIONS

IC 36-7-7-2
Establishment
Sec. 2. (a) The legislative bodies of all the counties in a region may, by concurrent resolutions, request the establishment of a regional planning commission (referred to as a "commission" in this chapter). Official copies of the resolutions must be forwarded to the governor, who shall then appoint himself or a member of his staff to immediately notify the other members of the commission and to act as temporary chairman for the election of officers. The commission shall, by resolution, designate a name for itself that reflects the commission's role and function and that may include the words "Regional Planning Commission".
(b) This subsection applies to each commission established after July 1, 1978. A county participating in a commission is not subject to the tax imposed under section 12 of this chapter, unless all the concurrent resolutions establishing the commission accept the application of the tax.
As added by Acts 1981, P.L.309, SEC.26. Amended by P.L.144-1992, SEC.1.

IC 36-7-7-3
Counties transferring membership between commissions or joining existing commissions; procedure
Sec. 3. (a) A county may request a change in its participation from one commission to another, or request to join a commission if it is not participating, under subsection (b).
(b) The legislative body of the county must, by resolution, request the inclusion of the county in the commission. The county auditor shall transmit a copy of the resolution to the governor, the chairman of the commission, and, if applicable, the chairman of the commission that the county is requesting to leave.
(c) The commission to be joined may consider a request under subsection (b). It may, by a majority vote of all its members, adopt a resolution including the requesting county in the commission.
(d) Whenever a resolution is adopted under subsection (c), the chairman of the commission shall call a meeting to organize the enlarged commission. He shall call to this meeting all members of the commission plus:
(1) if the new county is changing its participation from one commission to another, the persons from that county who served on the commission that the county is leaving; or (2) if the new county has not been participating, a representative of the executive of that county.
As added by Acts 1981, P.L.309, SEC.26.

IC 36-7-7-4
Members; appointment; compensation; certification; vacancies
Sec. 4. (a) The following members of the commission shall be appointed from each county in the region:
(1) A representative of the county executive who may be either a member of the executive or a person appointed by it.
(2) A representative of the county fiscal body who must be a member of the fiscal body.
(b) The following members of the commission shall be appointed from each county in the region having a population of more than fifty thousand (50,000):
(1) The county surveyor or a person appointed by the surveyor.
(2) Two (2) persons appointed by the executive of each municipality having a population of more than fifty thousand (50,000).
(3) One (1) person appointed by the executive of each of the seven (7) largest municipalities having a population of less than fifty thousand (50,000). If there are fewer than seven (7) municipalities, enough additional persons appointed by the county executive to bring the total appointed under this subdivision to seven (7).
(c) The following members of the commission shall be appointed from each county in the region having a population of less than fifty thousand (50,000):
(1) One (1) person appointed by the executive of each of the five (5) largest municipalities or of each municipality if there are fewer than five (5).
(2) If there are fewer than five (5) municipalities, enough additional persons appointed by the county executive to bring the total appointed under this subsection to five (5).
(d) One (1) voting member of the commission shall be appointed by the governor.
(e) At least two-thirds (2/3) of the commission members must be elected officials. All persons appointed to the commission must be:
(1) knowledgeable in matters of physical, social, or economic development of the region; and
(2) residents of the municipality, county, or region that they represent.
A member of the commission may also serve as a member of a plan commission in the region.
(f) Members of the commission shall serve without salary but may be reimbursed for expenses incurred in the performance of their duties.
(g) The respective appointing authorities shall certify their appointments, and the certification shall be retained as a part of the records of the commission. (h) If a vacancy occurs by resignation or otherwise, the respective appointing authority shall appoint a member for the unexpired term. Members shall be certified annually, and their terms expire on December 31 of each year.
As added by Acts 1981, P.L.309, SEC.26. Amended by Acts 1981, P.L.310, SEC.63; P.L.144-1992, SEC.2; P.L.168-1994, SEC.1; P.L.165-2003, SEC.4.

IC 36-7-7-4.1
Repealed
(Repealed by P.L.165-2003, SEC.7.)

IC 36-7-7-5
Officers; meetings; notice; rules; record of proceedings; quorum
Sec. 5. (a) At its first regular meeting in each year the commission shall elect from its members a chairman, vice chairman, secretary, and a treasurer, not more than two (2) of whom may be from the same county. If the region is divided into subregions under section 10 of this chapter, there must be at least one (1) officer from each subregion. The vice chairman may act as chairman during the absence or disability of the chairman.
(b) The commission shall fix the time and place for holding regular meetings, but it shall meet at least quarterly and at such other times as may be established by the commission or the executive board. Special meetings of the commission may be called by the chairman or by five (5) members of the commission upon written request to the secretary. The secretary shall send to all the members at least forty-eight (48) hours in advance of a special meeting a written notice fixing the time and place of the meeting. Written notice of a special meeting is not required if the time of the special meeting has been fixed in a regular meeting, or if all the members are present at the special meeting. Notice of any meeting may be waived by a member by a written waiver filed with the secretary.
(c) The commission shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which is a public record.
(d) A majority of members constitutes a quorum. An action of the commission is official, however, only if it is authorized by a majority of the commission at a regular or properly called special meeting with at least one (1) member from each county in the region present.
As added by Acts 1981, P.L.309, SEC.26. Amended by Acts 1981, P.L.310, SEC.64.

IC 36-7-7-6
Executive board
Sec. 6. (a) The commission shall elect from among its members an executive board consisting of:
(1) the four (4) officers of the commission;
(2) one (1) member of the commission from each county in the region; (3) one (1) additional member of the commission from each county in the region having a population of more than fifty thousand (50,000); and
(4) the nonvoting member of the commission appointed by the governor.
All members shall be elected by a vote of the full membership of the commission.
(b) If a vacancy occurs in the executive board a successor shall be elected from among the members in the same manner as the member whose position has been vacated.
(c) The executive board shall conduct the business of the commission, except for:
(1) the adoption and amendment of bylaws, rules, and procedures for the operation of the commission;
(2) the election of officers and members of the executive board as provided in this chapter; and
(3) the adoption of the annual appropriation budget after review by the executive board.
(d) The executive board shall meet regularly at least once each month, unless otherwise determined by its members. The executive board shall notify the full membership of the commission of all its meetings with copies of its preliminary or final agendas and shall report all its actions and determinations to the full membership of the commission.
(e) A majority of members constitutes a quorum. An action of the executive board is official, however, only if it is authorized by a majority of the board at a regular or properly called special meeting. Any action of the executive board shall be reviewed at the next regular meeting of the commission following the executive board's action, and upon the written request of a member of the commission, the action shall be brought to a vote of the full commission.
As added by Acts 1981, P.L.309, SEC.26.

IC 36-7-7-7
Powers and duties
Sec. 7. (a) The commission shall institute and maintain a comprehensive policy planning and programming and coordinative management process for the region. It shall coordinate its activities with all units in the region and shall coordinate the planning programs of all units and the state. Except when a commission exercises powers under subsection (j), the commission shall act in an advisory capacity only.
(b) The commission may provide technical assistance to any unit in the region that requests it. This technical assistance includes the provision of skills and knowledge for planning, developing, administering, improving, and securing:
(1) public and private grants-in-aid;
(2) cooperative arrangements between governments; and
(3) the performance of governmental powers and duties.
(c) The commission may divide its jurisdiction into subregions

under section 10 of this chapter for purposes appropriate to the study, analysis, or coordination of specific problems or concerns. The commission may conduct all necessary studies for the accomplishment of its duties. It may publicize and advertise its purposes, objectives, and findings and may distribute reports on them. It may provide recommendations when requested to the participating units and to other public and private agencies in matters relative to its functions and objectives and may act when requested as a coordinating agency for programs and activities of such agencies as they relate to its objectives. The commission may not implement, enter into an agreement for, or propose a program that includes interstate wastewater management or disposal.
(d) The commission may adopt by resolution any regional comprehensive or functional plan, program, or policy as its official recommendation for the development of the region, subject to the power of a county to exempt itself under section 9 of this chapter. The commission shall make an annual report of its activities to the legislative bodies of the counties and municipalities in the region.
(e) The commission may receive grants from federal, state, or local governmental entities or from individuals or foundations, and may enter into agreements or contracts regarding the acceptance or use of those grants and appropriations for the purpose of carrying out any of the activities of the commission. A county or municipality may, from time to time upon the request of the commission, assign or detail to the commission any employees to make special surveys or studies requested by the commission.
(f) For the sole purpose of providing adequate public services, the commission may acquire by grant, gift, purchase, lease, devise, or otherwise and hold, use, improve, maintain, operate, own, manage, or lease (as lessor or lessee) such real or personal property as the commission considers necessary for that purpose. The commission may apply for, receive, and expend grants, loans, or any other form of financial assistance available under any federal grant program.
(g) The commission may enter into coordinative arrangements with any adjacent county or municipality in Indiana or an adjoining state, or with an overlapping multicounty or interstate planning or development agency, state agency, or federal agency, as are appropriate to the achievement of its objectives or to address a common issue. However, the commission may not delegate any of its powers or duties.
(h) The commission may appoint advisory committees to assist in the achievement of its objectives. Members of advisory committees are not entitled to compensation for their services but may be reimbursed for expenses incurred in the performance of their duties.
(i) The commission shall act as the designated review agency and as the clearinghouse as described in federal Office of Management and Budget Circular A-95.
(j) The commission may provide administrative, management, or technical services to a unit that requests the services. The unit and the commission may enter into a contract concerning the

commission's provision of administrative, management, or technical services and the cost to the unit for the services.
As added by Acts 1981, P.L.309, SEC.26. Amended by P.L.145-1992, SEC.1.

IC 36-7-7-8
Agreements with other states
Sec. 8. Counties in the region may enter into agreements with other states, but these agreements do not affect other counties, subregions, or the region. One subregion may also contract with other subregions for services or programs.
As added by Acts 1981, P.L.309, SEC.26.

IC 36-7-7-9
Objections to program; petition
Sec. 9. Whenever the commission receives a petition signed by a majority of the commission members representing a county affected by a particular program, objecting to the establishment of the program within that county, the commission may not implement the program in that county.
As added by Acts 1981, P.L.309, SEC.26.

IC 36-7-7-10
Subregional committees
Sec. 10. (a) A commission may organize into not more than two (2) subregions and provide for the organization of two (2) subregional planning committees, and for meetings and rules of procedure of those committees. These rules of procedure shall be adopted as a part of the rules and bylaws of the commission.
(b) The actions of each subregional committee shall be referred to the other for review. The executive director and staff of the commission shall serve both subregional committees. Each subregional committee shall consider problems that do not directly affect the other subregion. Each subregional committee may hold meetings and elect a chairman and secretary from among its own members.
As added by Acts 1981, P.L.309, SEC.26.

IC 36-7-7-11
Executive director; powers and duties
Sec. 11. (a) The commission shall appoint an executive director who shall serve at the pleasure of the commission as reviewed and recommended by the executive board. The executive director must be qualified by training and experience in the management of public agencies and knowledgeable in planning.
(b) The executive director is the chief administrative officer and regular technical advisor of the commission. Subject to supervision by the commission, the executive director:
(1) shall execute the commission functions;
(2) shall appoint and remove the staff of the commission; (3) shall submit to the commission annually, or more often if required, a status report on the operation of the agency;
(4) may, with the approval of the executive board, execute contracts, leases, or agreements on behalf of the commission with other persons;
(5) is entitled, upon his written request, to be given access by all governmental agencies to all studies, reports, surveys, records, and other information and material in their possession that are required by him for the accomplishment of the activities and objectives of the commission;
(6) shall propose annually a budget for the operation of the commission and administer the budget as approved by the commission;
(7) shall keep the records and care for and preserve all papers and documents of the commission; and
(8) shall perform other duties and may exercise other powers that the commission or the executive board delegates to him.
As added by Acts 1981, P.L.309, SEC.26.

IC 36-7-7-12
Annual appropriation budget; tax levy; use of funds
Sec. 12. (a) The commission shall prepare and adopt an annual appropriation budget for its operation, which shall be apportioned to each participating county on a pro rata per capita basis. After adoption, any amount that does not exceed an amount for each participating county equal to thirty cents ($0.30) per capita shall be certified to the respective county auditor who shall advertise the amount and establish the rate in the same manner as other county budgets. Any amount of the adopted budget that exceeds an amount equal to thirty cents ($0.30) per capita for each participating county is subject to review by the county fiscal body in the usual manner of budget review. The tax so levied and certified shall be estimated and entered upon the tax duplicates by the county auditor and shall be collected and enforced by the county treasurer in the same manner as other county taxes are estimated, entered, collected, and enforced. The tax, as collected by the county treasurer, shall be transferred to the commission.
(b) In fixing and determining the amount of the necessary levy for the purpose provided in this section, the commission shall take into consideration the amount of revenue, if any, to be derived from the federal grants, contractual services, and miscellaneous revenues above the amount of those revenues considered necessary to be applied upon or reserved upon the operation, maintenance, and administrative expenses for working capital throughout the year.
(c) After approval no sums may be expended except as budgeted unless the commission authorizes their expenditure. Before the expenditure of sums appropriated as provided in this section, a claim must be filed and processed as other claims for allowance or disallowance, for payment as provided by law.
(d) Any two (2) of the following officers may allow claims: (1) Chairman.
(2) Vice chairman.
(3) Secretary.
(4) Treasurer.
The treasurer of the commission may receive, disburse, and otherwise handle funds of the commission subject to applicable statutes and procedures established by the commission.
(e) The commission shall act as a board of finance under the statutes relating to the deposit of public funds by political subdivisions.
(f) Any appropriated money remaining unexpended or unencumbered at the end of the year becomes part of a nonreverting cumulative fund to be held in the name of the commission. Unbudgeted expenditures from this fund may be authorized by vote of the commission and upon other approval as required by statute. The commission is responsible for the safekeeping and deposit of such sums, and the state board of accounts shall prescribe the methods and forms for keeping the accounts, records, and books to be used by the commission. The books, records, and accounts of the commission shall be periodically audited by the state board of accounts, and these audits shall be paid for as provided by statute.
As added by Acts 1981, P.L.309, SEC.26. Amended by P.L.144-1992, SEC.4; P.L.165-2003, SEC.5.

IC 36-7-7-13
Economic development districts; definition; payments by counties; use of funds
Sec. 13. (a) An economic development district is a group of adjacent counties that:
(1) contains at least two (2) redevelopment counties;
(2) includes an economic development growth center; and
(3) has been officially designated as an economic development district by the federal government under Title 42, U.S.C. section 3171, on the recommendation of the state.
(b) Counties may make payments to officially designated economic development districts. The board of directors of the economic development district shall determine the amount of the payments, which may be based on the assessed valuation or the population of each county, and the method of making the payments, subject to appropriations by the fiscal bodies of the counties comprising the economic development district.
(c) The economic development district may receive and expend all sums appropriated or granted to it for purposes and activities authorized by law, and shall deposit these sums in its own name and follow all accounting, bonding, and auditing procedures required by law.
(d) The economic development district is responsible for the administration, safekeeping, and deposit of any monies appropriated or granted to it, and may delegate all or part of that responsibility to a designated financial officer. (e) The economic development district may receive grants from federal, state, or local governments for the purpose of carrying out any of the planning and development activities of the district.
(f) Any sums appropriated to an economic development district that remain uncommitted at the end of the budget year revert on a pro rata basis to the general funds of the counties comprising the district.
As added by Acts 1981, P.L.309, SEC.26.



CHAPTER 7.5. MULTIPLE COUNTY SPECIAL PLAN COMMISSION FOR RESERVOIR AREAS

IC 36-7-7.5-2
Establishment of commission; interlocal agreement
Sec. 2. Notwithstanding any other law, the executive of two (2) or more counties may, by interlocal agreement under IC 36-1-7, establish a multiple county special plan commission (referred to in this chapter as the "commission").
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-3
Jurisdiction; geographic area
Sec. 3. The geographic area over which a commission has jurisdiction may only consist of unincorporated territory that is in the watershed of a large scale water reservoir project.
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-4
Interlocal agreement; contents
Sec. 4. The interlocal agreement that establishes a commission must provide the following:
(1) The geographic boundaries of the territory over which the commission has jurisdiction.
(2) That the purpose of the commission is the exercise of local planning and zoning functions.
(3) The composition, selection, and terms of members for the commission.
(4) The methods to be used for adopting, enforcing, and administering commission ordinances.
(5) The methods of financing the commission.
(6) Any other matters that the executives desire to include that are pertinent to the purposes of the commission.
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-5 Powers
Sec. 5. A commission established under this chapter has the powers of an advisory plan commission under IC 36-7-4.
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-6
Prohibition of prior property use
Sec. 6. A commission may not prohibit a property use that is in existence before the establishment of the commission.
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-7
Jurisdiction; priority over planning and zoning authority
Sec. 7. Notwithstanding any other law, a planning and zoning authority other than a commission established under this chapter may not exercise jurisdiction in any territory that is under the jurisdiction of the commission.
As added by P.L.168-1990, SEC.1.



CHAPTER 7.6. NORTHWESTERN INDIANA REGIONAL PLANNING COMMISSION

IC 36-7-7.6-2
"Commission"
Sec. 2. As used in this chapter, "commission" means the northwestern Indiana regional planning commission established by section 3 of this chapter.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-3
Establishment
Sec. 3. The northwestern Indiana regional planning commission is established for the area described in section 1 of this chapter.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-4
Commission membership
Sec. 4. (a) The following members shall be appointed to the commission:
(1) A member of the county executive of each county described in section 1 of this chapter, to be appointed by the county executive.
(2) A member of the county fiscal body of each county described in section 1 of this chapter, to be appointed by the county fiscal body.
(3) The county surveyor of each county described in section 1 of this chapter.
(4) For a county having a population of not more than four hundred thousand (400,000), one (1) person appointed by the executive of each of the eleven (11) largest municipalities.
(5) For a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand

(700,000), one (1) person appointed by the executive of each of the nineteen (19) largest municipalities.
(6) Beginning July 1, 2007, one (1) person appointed by the trustee of each township that:
(A) is located in a county described in section 1 of this chapter;
(B) has a population of at least eight thousand (8,000); and
(C) does not contain a municipality.
(b) One (1) voting member of the commission shall be appointed by the governor. The member appointed under this subsection may not vote in a weighted vote under section 9 of this chapter.
(c) A member of the commission who is a county surveyor may not vote in a weighted vote under section 9 of this chapter.
As added by P.L.165-2003, SEC.6. Amended by P.L.169-2006, SEC.57.

IC 36-7-7.6-5
Members; expense reimbursement; vacancies
Sec. 5. (a) All commission members must be elected officials.
(b) All persons appointed to the commission must be:
(1) knowledgeable in matters of physical, social, or economic development of the region; and
(2) residents of the municipality, county, or region that they represent.
(c) A member of the commission may also serve as a member of a plan commission in the region.
(d) Members of the commission shall serve without salary but may be reimbursed for expenses incurred in the performance of their duties.
(e) The respective appointing authorities shall certify their appointments, and the certification shall be retained as a part of the records of the commission.
(f) Each member serves at the pleasure of the appointing authority. The appointing authority shall give written notice to the commission of a change of an appointee and the effective date of that change.
(g) If a vacancy occurs by resignation or otherwise, the appointing authority shall promptly appoint a replacement member.
(h) If a member of the commission is absent for more than three (3) consecutive meetings of the full commission, the commission shall notify that member's appointing authority and request the appointing authority to do one (1) of the following:
(1) Replace the member.
(2) Take action to assure the member's conscientious attendance at meetings of the full commission.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-6
Offices
Sec. 6. (a) At its first regular meeting in each year, the

commission shall elect from its members a chairperson, vice chairperson, secretary, and treasurer.
(b) Not more than two (2) of the officers elected under subsection (a) may be from the same county.
(c) The vice chairperson may act as chairperson during the absence or disability of the chairperson.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-7
Meetings; notice
Sec. 7. (a) The commission shall fix the time and place for holding regular meetings, but it shall meet:
(1) at least quarterly; and
(2) at other times established by the commission or the executive board of the commission.
(b) The chairperson of the commission or five (5) members of the commission may call a special meeting of the commission upon written request to the secretary of the commission. The secretary shall send to all commission members at least forty-eight (48) hours in advance of a special meeting a written notice fixing the time and place of the special meeting. Written notice of a special meeting is not required if:
(1) the time of the special meeting has been fixed in a regular meeting; or
(2) all members are present at the special meeting.
(c) A commission member may waive notice of any meeting by filing a written waiver with the secretary of the commission.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-8
Rules; records
Sec. 8. The commission shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations. The commission's record is a public record.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-9
Quorum; official action by affirmative vote of quorum or weighted affirmative vote
Sec. 9. (a) A majority of the commission members constitute a quorum.
(b) An action of the commission is official only if both the following apply:
(1) The action is authorized at a regular meeting or a properly called special meeting in which at least one (1) member from each county described in section 1 of this chapter is present.
(2) The action is authorized by:
(A) the affirmative votes of a majority of the members of the commission; or (B) a weighted affirmative vote of more than fifty (50) if a motion is made under subsection (c).
(c) Upon a motion by any one (1) member of the commission that is properly seconded by another member at:
(1) a regular meeting; or
(2) a properly called special meeting;
the commission shall use the weighted voting process described in subsection (d).
(d) Each commission member has a weighted vote determined as follows:
(1) In the case of a member appointed by the executive of a municipality, the member's weighted vote is determined in STEP FIVE of the following formula:
STEP ONE: Determine the population of the municipality as reported by the 2000 decennial census.
STEP TWO: Determine the sum of the population of the counties described in section 1 of this chapter as reported by the 2000 decennial census.
STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Round the number determined in STEP THREE to the nearest ten-thousandth (0.0001).
STEP FIVE: Multiply the number determined in STEP FOUR by one hundred (100).
(2) In the case of a member appointed by the executive of a county, the member's weighted vote is determined in STEP FIVE of the following formula:
STEP ONE: Determine the population of the area in the county that is not within a municipality and is not within a township described in section 4(a)(6) of this chapter as reported by the 2000 decennial census.
STEP TWO: Determine the sum of the population of the counties described in section 1 of this chapter as reported by the 2000 decennial census.
STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Round the number determined in STEP THREE to the nearest ten-thousandth (0.0001).
STEP FIVE: Multiply the number determined in STEP FOUR by fifty (50).
(3) In the case of a member appointed by a fiscal body, the member's weighted vote is determined in STEP FIVE of the following formula:
STEP ONE: Determine the population of the area in the county that is not within a municipality and is not within a township described in section 4(a)(6) of this chapter as reported by the 2000 decennial census.
STEP TWO: Determine the sum of the population of the counties described in section 1 of this chapter as reported by the 2000 decennial census. STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Round the number determined in STEP THREE to the nearest ten-thousandth (0.0001).
STEP FIVE: Multiply the number determined in STEP FOUR by fifty (50).
(4) In the case of a member appointed by the trustee of a township under section 4(a)(6) of this chapter, the member's weighted vote is determined in STEP FIVE of the following formula:
STEP ONE: Determine the population of the township as reported by the 2000 decennial census.
STEP TWO: Determine the sum of the population of the counties described in section 1 of this chapter as reported by the 2000 decennial census.
STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Round the number determined in STEP THREE to the nearest ten-thousandth (0.0001).
STEP FIVE: Multiply the number determined in STEP FOUR by fifty (50).
As added by P.L.165-2003, SEC.6. Amended by P.L.169-2006, SEC.58; P.L.39-2007, SEC.2.

IC 36-7-7.6-10
Executive board
Sec. 10. (a) The commission shall elect from among its members, by the affirmative votes of a majority of the members serving on the commission, an executive board that consists of the following:
(1) The four (4) officers of the commission.
(2) Two (2) members of the commission from each county described in section 1 of this chapter.
(3) The member of the commission appointed by the governor.
(b) If a vacancy occurs in a position on the executive board referred to in subsection (a)(2), a successor shall be elected from among the members in the same manner as the member whose position has been vacated.
(c) The executive board shall conduct the business of the commission, except for:
(1) the adoption and amendment of bylaws, rules, and procedures for the operation of the commission;
(2) the election of officers and members of the executive board as provided in this chapter; and
(3) the adoption of the annual appropriation budget after review by the executive board.
(d) The executive board shall meet regularly at least one (1) time each month, unless otherwise determined by its members. The executive board shall notify the full membership of the commission of all its meetings with copies of its preliminary or final agendas and shall report all its actions and determinations to the full membership

of the commission.
(e) A majority of members of the executive board constitutes a quorum. An action of the executive board is official only if it is authorized by an affirmative vote of a majority of the total number of members serving on the board at a regular or properly called special meeting. Any action of the executive board shall be reviewed at the next regular meeting of the commission following the executive board's action. Upon either:
(1) a decision by the majority of the board; or
(2) written request of a member of the commission;
an issue shall be brought to a vote of the full commission.
(f) If the immediate past chairperson is not serving as a member of the executive board under subsection (a), that individual shall be a nonvoting member of the executive board.
As added by P.L.165-2003, SEC.6. Amended by P.L.39-2007, SEC.3.

IC 36-7-7.6-11
Executive director; powers and duties
Sec. 11. (a) After review and recommendation by the executive board, the commission shall appoint an executive director, who serves at the pleasure of the commission. The executive director must be qualified by training and experience in the management of public agencies and must be knowledgeable in planning.
(b) The executive director is the chief administrative officer and regular technical adviser of the commission. Subject to supervision by the commission and in furtherance of the purposes of the commission, the executive director:
(1) shall execute the commission functions;
(2) shall appoint and remove the staff of the commission;
(3) shall submit to the commission annually, or more often if required, a status report on the operation of the commission;
(4) may, with the approval of the executive board, execute contracts, leases, or agreements with other persons on behalf of the commission;
(5) shall be given access by all governmental agencies, upon the executive director's written request, to all studies, reports, surveys, records, and other information and material in their possession that are required by the executive director for the accomplishment of the activities and objectives of the commission;
(6) shall propose annually a budget for the operation of the commission and administer the budget as approved by the commission;
(7) shall keep the records and care for and preserve all papers and documents of the commission; and
(8) shall perform other duties and may exercise other powers that the commission or the executive board delegates to the executive director.
As added by P.L.165-2003, SEC.6.
IC 36-7-7.6-12
Purpose of commission
Sec. 12. The purpose of the commission is to institute and maintain a comprehensive planning and programming process for:
(1) transportation;
(2) economic development; and
(3) environmental;
policy and provide a coordinative management process for the counties described in section 1 of this chapter. The commission shall coordinate its activities with all member units in the counties and shall coordinate and assist the planning programs of member units and the state that are related to its purpose.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-13
Commission powers
Sec. 13. The commission may do any of the following in support of a purpose listed under section 12 of this chapter:
(1) Transact business and enter into contracts.
(2) Receive grants or appropriations from federal, state, or local governmental entities or from individuals or foundations and enter into agreements or contracts regarding the acceptance or use of those grants and appropriations to carry out any of the activities of the commission.
(3) Apply for, receive, and disburse gifts, contributions, and grants of funds or in-kind services.
(4) Acquire by grant, purchase, gift, devise, lease, or otherwise and hold, use, sell, improve, maintain, operate, own, manage, lease, or dispose of:
(A) real and personal property of every kind and nature; and
(B) any right and interest;
as necessary for the exercise of, or convenient or useful for the carrying out of, the commission's purposes under this chapter.
(5) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the commission's purposes.
(6) Employ and fix the reasonable compensation of any employees and agents the commission considers necessary.
(7) Contract for special and temporary services and for professional assistance.
(8) Hold, use, administer, and expend money that is appropriated or transferred to the commission.
(9) Make contracts and leases for facilities and services.
(10) Act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
(11) Enter into agreements or partnerships to do the following:
(A) Assist in coordinating activities involving state and local government, business organizations, and nonprofit organizations. (B) Assist in the development and implementation of programs by other regional agencies and entities.
(12) Enter into coordinative arrangements with:
(A) any unit of government in Indiana or an adjoining state;
(B) an overlapping multicounty or interstate planning or development agency;
(C) a state agency;
(D) a federal agency;
(E) a private entity; or
(F) a minority business enterprise as defined by IC 4-13-16.5;
that are appropriate to the achievement of the commission's objectives or to address a common issue.
(13) Provide any administrative, management, or technical services to a unit of local government that requests the services. The local unit and the commission may enter into a contract concerning the commission's provision of administrative, management, or technical services and the cost to the local unit for the services.
(14) Conduct all necessary studies for the accomplishment of the commission's purpose.
(15) Publicize the commission's purposes, objectives, and findings, and distribute reports on those purposes, objectives, and findings.
(16) Provide recommendations to units of local government and to other public and private agencies.
(17) Make loans and issue notes as provided in section 19 of this chapter.
As added by P.L.165-2003, SEC.6. Amended by P.L.39-2007, SEC.4.

IC 36-7-7.6-14
Adoption of regional plan, program, or policy; county exemption
Sec. 14. The commission may adopt by resolution any regional comprehensive or functional plan, program, or policy as the commission's official recommendation for the development of the region, subject to the power of a county to exempt itself under section 15 of this chapter. The commission shall provide an annual report of its activities to the legislative bodies of the counties and municipalities in the region.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-15
Petition not to implement program
Sec. 15. If the commission receives a petition that:
(1) is signed by a majority of the commission members representing a county affected by a particular program; and
(2) objects to the establishment of the program within that county;
the commission may not implement the program in that county.
As added by P.L.165-2003, SEC.6.
IC 36-7-7.6-16
Advisory committees
Sec. 16. (a) The commission must appoint advisory committees to assist in the achievement of its objectives. The membership of advisory committees shall not be limited to the members of the commission.
(b) At least one (1) advisory committee must be appointed with a membership that is representative of the private sector of the communities served by the commission and must include members representative of:
(1) postsecondary educational institutions;
(2) minority business enterprises;
(3) labor and workforce organizations; and
(4) manufacturing entities;
active in at least one (1) of the communities served by the commission.
(c) Members of advisory committees are not entitled to compensation for their services but may be reimbursed by the commission for expenses incurred in the performance of their duties.
As added by P.L.165-2003, SEC.6. Amended by P.L.2-2007, SEC.387.

IC 36-7-7.6-17
Surveys or studies by county or municipal employees
Sec. 17. A county or municipality may periodically, upon the request of the commission, assign or detail to the commission any employees of the county or municipality to make special surveys or studies requested by the commission.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-18
Annual appropriation budget; tax levy; use of funds
Sec. 18. (a) The commission shall prepare and adopt an annual appropriation budget for its operation. The appropriation budget shall be apportioned to each participating county on a pro rata per capita basis. After adoption of the appropriation budget, any amount that does not exceed an amount for each participating county equal to seventy cents ($0.70) per capita for each participating county shall be certified to the respective county auditor.
(b) A county's portion of the commission's appropriation budget may be paid from any of the following, as determined by the county fiscal body:
(1) Property tax revenue as provided in subsections (c) and (d).
(2) Any other local revenue, other than property tax revenue, received by the county, including local option income tax revenue under IC 6-3.5, excise tax revenue, riverboat admissions tax revenue, riverboat wagering tax revenue, riverboat incentive payments, and any funds received from the state that may be used for this purpose.
(c) The county auditor shall: (1) advertise the amount of property taxes that the county fiscal body determines will be levied to pay the county's portion of the commission's appropriation budget, after the county fiscal body determines the amount of other local revenue that will be paid under subsection (b)(2); and
(2) establish the rate necessary to collect that property tax revenue;
in the same manner as for other county budgets.
(d) The tax levied under this section and certified shall be estimated and entered upon the tax duplicates by the county auditor and shall be collected and enforced by the county treasurer in the same manner as other county taxes are estimated, entered, collected, and enforced. The tax collected by the county treasurer shall be transferred to the commission.
(e) In fixing and determining the amount of the necessary levy for the purpose provided in this section, the commission shall take into consideration the amount of revenue, if any, to be derived from federal grants, contractual services, and miscellaneous revenues above the amount of those revenues considered necessary to be applied upon or reserved upon the operation, maintenance, and administrative expenses for working capital throughout the year.
(f) After the budget is approved, amounts may not be expended except as budgeted unless the commission authorizes their expenditure. Before the expenditure of sums appropriated as provided in this section, a claim must be filed and processed as other claims for allowance or disallowance for payment as provided by law.
(g) Any two (2) of the following officers may allow claims:
(1) Chairperson.
(2) Vice chairperson.
(3) Secretary.
(4) Treasurer.
(h) The treasurer of the commission may receive, disburse, and otherwise handle funds of the commission, subject to applicable statutes and to procedures established by the commission.
(i) The commission shall act as a board of finance under the statutes relating to the deposit of public funds by political subdivisions.
(j) Any appropriated money remaining unexpended or unencumbered at the end of a year becomes part of a nonreverting cumulative fund to be held in the name of the commission. Unbudgeted expenditures from this fund may be authorized by vote of the commission and upon other approval as required by statute. The commission is responsible for the safekeeping and deposit of the amounts in the nonreverting cumulative fund, and the state board of accounts shall prescribe the methods and forms for keeping the accounts, records, and books to be used by the commission. The books, records, and accounts of the commission shall be audited periodically by the state board of accounts, and those audits shall be paid for as provided by statute. As added by P.L.165-2003, SEC.6. Amended by P.L.39-2007, SEC.5.

IC 36-7-7.6-19
Making of loans and issuing of notes
Sec. 19. (a) The commission may adopt a resolution to make loans or issue notes to obtain money to pay current operating expenses of the commission in anticipation of the payment to the commission of the appropriation budget apportioned to participating counties under section 18 of this chapter.
(b) The terms and form of a loan or notes shall be set forth in the resolution. The resolution must specify:
(1) subject to subsection (c), the term of the loan or notes;
(2) the interest rate of the loan or notes;
(3) the medium of payment of the loan or notes;
(4) the place and manner of payment of the loan or notes;
(5) the manner of execution of the loan or notes;
(6) the terms of redemption of the loan or notes; and
(7) the funds or sources of funds from which the loan or notes are payable, which may be any funds available to the commission.
(c) A loan or notes under this section must mature in the calendar year in which the loan is made or the notes are issued. The commission may use proceeds of the loan or notes only to pay current operating expenses of the commission in anticipation of the payment to the commission of the appropriation budget apportioned to participating counties under section 18 of this chapter.
(d) The total amount of all outstanding loans and notes under this section in a particular calendar year may not exceed the total amount of the appropriation budget apportioned to participating counties and to be paid to the commission under section 18 of this chapter for the calendar year.
(e) The loan contract or the notes must plainly state that the loan or notes:
(1) are not an indebtedness of the state;
(2) constitute a corporate obligation solely of the commission; and
(3) are payable solely from:
(A) payments to the commission of the appropriation budget apportioned to participating counties under section 18 of this chapter for the calendar year; and
(B) any other revenues of the commission.
(f) This section contains full and complete authority for the making of loans and the issuance of notes by the commission under this section. No other procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the commission or any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to make loans or issue notes under this section.
As added by P.L.39-2007, SEC.6.



CHAPTER 8. COUNTY BUILDING DEPARTMENT AND BUILDING STANDARDS

IC 36-7-8-2
Establishment of buildings department
Sec. 2. The legislative body of a county may, by ordinance, establish a county department of buildings, with an office of building commissioner and inspectors.
As added by Acts 1981, P.L.309, SEC.27.

IC 36-7-8-3
Establishment of building, heating, ventilating, electrical, plumbing, and sanitation standards; ordinances
Sec. 3. (a) The legislative body of a county having a county department of buildings or joint city-county building department may, by ordinance, adopt building, heating, ventilating, air conditioning, electrical, plumbing, and sanitation standards for unincorporated areas of the county. These standards take effect only on the legislative body's receipt of written approval from the fire prevention and building safety commission.
(b) An ordinance adopted under this section must be based on occupancy, and it applies to:
(1) the construction, alteration, equipment, use, occupancy, location, and maintenance of buildings, structures, and appurtenances that are on land or over water and are:
(A) erected after the ordinance takes effect; and
(B) if expressly provided by the ordinance, existing when the ordinance takes effect;
(2) conversions of buildings and structures, or parts of them, from one occupancy classification to another; and
(3) the movement or demolition of buildings, structures, and equipment for the operation of buildings and structures.
(c) The rules of the fire prevention and building safety commission are the minimum standards upon which ordinances adopted under this section must be based.
(d) An ordinance adopted under this section does not apply to private homes that are built by individuals and used for their own occupancy.
As added by Acts 1981, P.L.309, SEC.27. Amended by P.L.8-1984, SEC.125.

IC 36-7-8-4
Establishment of minimum housing standards; ordinances
Sec. 4. (a) The legislative body of a county having a county

department of buildings or a joint city-county building department may, by ordinance, adopt minimum housing standards for unincorporated areas of the county. These standards must be consistent with the rules of the fire prevention and building safety commission.
(b) An ordinance adopted under this section applies to:
(1) residential buildings;
(2) residential parts of mixed occupancy buildings; and
(3) conversions of buildings from nonresidential to residential or partly residential.
(c) A municipality may elect, by ordinance, to make itself subject to an ordinance adopted under this section.
(d) This section does not affect IC 16-41-26.
As added by Acts 1981, P.L.309, SEC.27. Amended by P.L.8-1984, SEC.126; P.L.1-1996, SEC.86.

IC 36-7-8-5
Repealed
(Repealed by P.L.245-1987, SEC.22.)

IC 36-7-8-6
Employment of inspectors, agents, and deputies; appropriations
Sec. 6. The county executive may employ the inspectors, agents, and deputies it considers necessary to enforce ordinances adopted under this chapter and under applicable statutes and state rules. The county fiscal body shall make appropriations from the county general fund to pay these employees and to pay all other expenses incurred under this chapter.
As added by Acts 1981, P.L.309, SEC.27.

IC 36-7-8-7
Municipalities and counties; designation of enforcement agencies
Sec. 7. One (1) or more municipalities and a county may designate, by ordinance or resolution of their legislative bodies, a single agency of a municipality or the county to administer and enforce:
(1) the ordinances adopted under section 3 of this chapter; and
(2) the standards imposed by section 5 of this chapter;
throughout the county on behalf of the municipalities and the county.
As added by Acts 1981, P.L.309, SEC.27.

IC 36-7-8-8
Enforcement by city located within county
Sec. 8. A county that has adopted an ordinance under section 4 of this chapter may contract with any city located in the county to have the city administer and enforce that ordinance. The contract must be for a stated and limited period, and may be renewed. All actions, notices, or other writings under such a contract must be performed as the county building commissioner would perform them, and may not be performed in the name of the city. As added by Acts 1981, P.L.309, SEC.27.

IC 36-7-8-9
Appeals
Sec. 9. A person aggrieved by a decision of the county department of buildings or other regulating agency under this chapter may appeal as in other civil actions. The appellant must, by registered mail, give the county executive a fifteen (15) day written notice of his intention to appeal. The notice must concisely state the appellant's grievance.
As added by Acts 1981, P.L.309, SEC.27.

IC 36-7-8-10
Violations and penalties; fees
Sec. 10. An ordinance adopted under section 3 or 4 of this chapter may provide a reasonable penalty for violations. An ordinance adopted under section 3 of this chapter may also include a reasonable fee for permits, registration, renewal, examination, and reexamination.
As added by Acts 1981, P.L.309, SEC.27.

IC 36-7-8-11
Repealed
(Repealed by P.L.74-1987, SEC.28.)



CHAPTER 9. UNSAFE BUILDING LAW

IC 36-7-9-2
Definitions
Sec. 2. As used in this chapter:
"Community organization" means a citizen's group, neighborhood association, neighborhood development corporation, or similar organization that:
(1) has specific geographic boundaries defined in its bylaws or articles of incorporation and contains at least forty (40) households within those boundaries;
(2) is a nonprofit corporation that is representative of at least twenty-five (25) households or twenty percent (20%) of the households in the community, whichever is less;
(3) is operated primarily for the promotion of social welfare and general neighborhood improvement and enhancement;
(4) has been incorporated for at least two (2) years; and
(5) is exempt from taxation under Section 501(c)(3) or 501(c)(4) of the Internal Revenue Code.
"Continuous enforcement order" means an order that:
(1) is issued for compliance or abatement and that remains in full force and effect on a property without further requirements to seek additional:
(A) compliance and abatement authority; or
(B) orders for the same or similar violations;
(2) authorizes specific ongoing compliance and enforcement activities if a property requires reinspection or additional periodic abatement;
(3) can be enforced, including assessment of fees and costs, without the need for additional notice or hearing; and
(4) authorizes the enforcement authority to assess and collect ongoing costs for continuous enforcement order activities from any party that is subject to the enforcement authority's order.
"Department" refers to the executive department authorized by ordinance to administer this chapter. In a consolidated city, this department is the department of metropolitan development, subject to IC 36-3-4-23.
"Enforcement authority" refers to the chief administrative officer of the department, except in a consolidated city. In a consolidated city, the division of development services is the enforcement authority, subject to IC 36-3-4-23. "Hearing authority" refers to a person or persons designated as such by the executive of a city or county, or by the legislative body of a town. However, in a consolidated city, the director of the department or a person designated by the director is the hearing authority. An employee of the enforcement authority may not be designated as the hearing authority.
"Known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser" means any fee interest, life estate interest, or equitable interest of a contract purchaser held by a person whose identity and address may be determined from:
(1) an instrument recorded in the recorder's office of the county where the unsafe premises is located;
(2) written information or actual knowledge received by the department (or, in the case of a consolidated city, the enforcement authority); or
(3) a review of department (or, in the case of a consolidated city, the enforcement authority) records that is sufficient to identify information that is reasonably ascertainable.
"Known or recorded substantial property interest" means any right in real property, including a fee interest, a life estate interest, a future interest, a mortgage interest, a lien as evidenced by a certificate of sale issued under IC 6-1.1-24, or an equitable interest of a contract purchaser, that:
(1) may be affected in a substantial way by actions authorized by this chapter; and
(2) is held by a person whose identity and address may be determined from:
(A) an instrument recorded in:
(i) the recorder's office of the county where the unsafe premises is located; or
(ii) the office of the county auditor of the county where the unsafe premises are located in the case of a lien evidenced by a certificate of sale issued under IC 6-1.1-24;
(B) written information or actual knowledge received by the department (or, in the case of a consolidated city, the enforcement authority); or
(C) a review of department (or, in the case of a consolidated city, the enforcement authority) records that is sufficient to identify information that is reasonably ascertainable.
"Substantial property interest" means any right in real property that may be affected in a substantial way by actions authorized by this chapter, including a fee interest, a life estate interest, a future interest, a mortgage interest, or an equitable interest of a contract purchaser.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.4; P.L.177-2003, SEC.3; P.L.169-2006, SEC.59; P.L.88-2009, SEC.7; P.L.73-2010, SEC.10.

IC 36-7-9-3
Ordinances adopting this chapter Sec. 3. The legislative body of a municipality or county may adopt this chapter by ordinance. The ordinance must specify the executive department of the unit responsible for the administration of this chapter or establish such a department. However, in a municipality in which a commissioner of buildings was appointed to administer IC 18-5-5 (before its repeal on September 1, 1981), the commissioner of buildings is responsible for the administration of this chapter. The ordinance must also incorporate by reference the definition of "substantial property interest" in this chapter.
As added by Acts 1981, P.L.309, SEC.28. Amended by Acts 1982, P.L.33, SEC.34; P.L.3-1990, SEC.126.

IC 36-7-9-4
Unsafe buildings and unsafe premises described
Sec. 4. (a) For purposes of this chapter, a building or structure, or any part of a building or structure, that is:
(1) in an impaired structural condition that makes it unsafe to a person or property;
(2) a fire hazard;
(3) a hazard to the public health;
(4) a public nuisance;
(5) dangerous to a person or property because of a violation of a statute or ordinance concerning building condition or maintenance; or
(6) vacant and not maintained in a manner that would allow human habitation, occupancy, or use under the requirements of a statute or an ordinance;
is considered an unsafe building.
(b) For purposes of this chapter:
(1) an unsafe building; and
(2) the tract of real property on which the unsafe building is located;
are considered unsafe premises.
(c) For purposes of this chapter, a tract of real property that does not contain a building or structure, not including land used for production agriculture, is considered an unsafe premises if the tract of real property is:
(1) a fire hazard;
(2) a hazard to public health;
(3) a public nuisance; or
(4) dangerous to a person or property because of a violation of a statute or an ordinance.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.14-1991, SEC.9; P.L.66-2005, SEC.1.

IC 36-7-9-4.5
Legislative findings; vacant or deteriorated structures
Sec. 4.5. (a) In Indiana, especially in urban areas, there exist a large number of unoccupied structures that are not maintained and that constitute a hazard to public health, safety, and welfare. (b) Vacant structures often become dilapidated because the structures are not maintained and repaired by the owners or persons in control of the structures.
(c) Vacant structures attract children, become harborage for vermin, serve as temporary abodes for vagrants and criminals, and are likely to be damaged by vandals or set ablaze by arsonists.
(d) Unkept grounds surrounding vacant structures invite dumping of garbage, trash, and other debris.
(e) Many vacant structures are situated on narrow city lots and in close proximity to neighboring structures, thereby increasing the risk of conflagration and spread of insect and rodent infestation.
(f) Vacant, deteriorated structures contribute to blight, cause a decrease in property values, and discourage neighbors from making improvements to properties.
(g) Structures that remain boarded up for an extended period of time also exert a blighting influence and contribute to the decline of the neighborhood by decreasing property values, discouraging persons from moving into the neighborhood, and encouraging persons to move out of the neighborhood.
(h) Vacant structures often continue to deteriorate to the point that demolition of the structure is required, thereby decreasing available housing in a community and further contributing to the decline of the neighborhood.
(i) The blighting influence of vacant, deteriorated structures adversely affects the tax revenues of local government.
(j) The general assembly finds that vacant, deteriorated structures create a serious and substantial problem in urban areas and are public nuisances.
(k) In recognition of the problems created in a community by vacant structures, the general assembly finds that vigorous and disciplined action should be taken to ensure the proper maintenance and repair of vacant structures and encourages local governmental bodies to adopt maintenance and repair standards appropriate for the community in accordance with this chapter and other statutes.
As added by P.L.14-1991, SEC.10. Amended by P.L.1-1992, SEC.186.

IC 36-7-9-5
Orders; contents; notice; expiration
Sec. 5. (a) The enforcement authority may issue an order requiring action relative to any unsafe premises, including:
(1) vacating of an unsafe building;
(2) sealing an unsafe building against intrusion by unauthorized persons, in accordance with a uniform standard established by ordinance;
(3) extermination of vermin in and about the unsafe premises;
(4) removal of trash, debris, fire hazardous material, or a public health hazard in and about the unsafe premises;
(5) repair or rehabilitation of an unsafe building to bring it into compliance with standards for building condition or

maintenance required for human habitation, occupancy, or use by a statute, a rule adopted under IC 4-22-2, or an ordinance;
(6) demolition and removal of part of an unsafe building;
(7) demolition and removal of an unsafe building if:
(A) the general condition of the building warrants removal; or
(B) the building continues to require reinspection and additional abatement action after an initial abatement action was taken pursuant to notice and an order; and
(8) requiring, for an unsafe building that will be sealed for a period of more than ninety (90) days:
(A) sealing against intrusion by unauthorized persons and the effects of weather;
(B) exterior improvements to make the building compatible in appearance with other buildings in the area; and
(C) continuing maintenance and upkeep of the building and premises;
in accordance with standards established by ordinance.
Notice of the order must be given under section 25 of this chapter. The ordered action must be reasonably related to the condition of the unsafe premises and the nature and use of nearby properties. The order supersedes any permit relating to building or land use, whether that permit is obtained before or after the order is issued.
(b) The order must contain:
(1) the name of the person to whom the order is issued;
(2) the legal description or address of the unsafe premises that are the subject of the order;
(3) the action that the order requires;
(4) the period of time in which the action is required to be accomplished, measured from the time when the notice of the order is given;
(5) if a hearing is required, a statement indicating the exact time and place of the hearing, and stating that person to whom the order was issued is entitled to appear at the hearing with or without legal counsel, present evidence, cross-examine opposing witnesses, and present arguments;
(6) if a hearing is not required, a statement that an order under subsection (a)(2), (a)(3), (a)(4), or (a)(5) becomes final ten (10) days after notice is given, unless a hearing is requested in writing by a person holding a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises, and the request is delivered to the enforcement authority before the end of the ten (10) day period;
(7) a statement briefly indicating what action can be taken by the enforcement authority if the order is not complied with;
(8) a statement indicating the obligation created by section 27 of this chapter relating to notification of subsequent interest holders and the enforcement authority; and
(9) the name, address, and telephone number of the enforcement authority. (c) The order must allow a sufficient time, of at least ten (10) days, but not more than sixty (60) days, from the time when notice of the order is given, to accomplish the required action. If the order allows more than thirty (30) days to accomplish the action, the order may require that a substantial beginning be made in accomplishing the action within thirty (30) days.
(d) The order expires two (2) years from the day the notice of the order is given, unless one (1) or more of the following events occurs within that two (2) year period:
(1) A complaint requesting judicial review is filed under section 8 of this chapter.
(2) A contract for action required by the order is let at public bid under section 11 of this chapter.
(3) A civil action is filed under section 17 of this chapter.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.5; P.L.14-1991, SEC.11; P.L.177-2003, SEC.4; P.L.88-2006, SEC.8; P.L.88-2009, SEC.8; P.L.1-2010, SEC.149.

IC 36-7-9-6
Modification or rescission of orders
Sec. 6. (a) The enforcement authority may issue an order that modifies the order previously issued.
(b) The enforcement authority may rescind an order previously issued, even if the order has been affirmed by the hearing authority.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.6.

IC 36-7-9-7
Hearings; hearing authority findings and action; additional period for ordered actions; continuous enforcement order; performance bond; record of findings; collection of penalties
Sec. 7. (a) A hearing must be held relative to each order of the enforcement authority, except for an order issued under section 5(a)(2), 5(a)(3), 5(a)(4), or 5(a)(5) of this chapter. An order issued under section 5(a)(2), 5(a)(3), 5(a)(4), or 5(a)(5) of this chapter becomes final ten (10) days after notice is given, unless a hearing is requested before the ten (10) day period ends by a person holding a fee interest, life estate interest, mortgage interest, or equitable interest of a contract purchaser in the unsafe premises. The hearing shall be conducted by the hearing authority.
(b) The hearing shall be held on a business day no earlier than ten (10) days after notice of the order is given. The hearing authority may, however, take action at the hearing, or before the hearing if a written request is received by the enforcement authority not later than five (5) days after notice is given, to continue the hearing to a business day not later than fourteen (14) days after the hearing date shown on the order. Unless the hearing authority takes action to have the continued hearing held on a definite, specified date, notice of the continued hearing must be given to the person to whom the order was issued at least five (5) days before the continued hearing date, in the

manner prescribed by section 25 of this chapter. If the order being considered at the continued hearing was served by publication, it is sufficient to give notice of the continued hearing by publication unless the enforcement authority has received information in writing that enables it to make service under section 25 of this chapter by a method other than publication.
(c) The person to whom the order was issued, any person having a substantial property interest in the unsafe premises that are the subject of the order, or any other person with an interest in the proceedings may appear in person or by counsel at the hearing. Each person appearing at the hearing is entitled to present evidence, cross-examine opposing witnesses, and present arguments.
(d) At the conclusion of any hearing at which a continuance is not granted, the hearing authority may make findings and take action to:
(1) affirm the order;
(2) rescind the order; or
(3) modify the order, but unless the person to whom the order was issued, or counsel for that person, is present at the hearing, the hearing authority may modify the order in only a manner that makes its terms less stringent.
(e) In addition to affirming the order, in those cases in which the hearing authority finds that there has been a willful failure to comply with the order, the hearing authority may impose a civil penalty in an amount not to exceed five thousand dollars ($5,000). The effective date of the civil penalty may be postponed for a reasonable period, after which the hearing authority may order the civil penalty reduced or stricken if the hearing authority is satisfied that all work necessary to fully comply with the order has been done. For purposes of an appeal under section 8 of this chapter or enforcement of an order under section 17 of this chapter, action of the hearing authority is considered final upon the affirmation of the order, even though the hearing authority may retain jurisdiction for the ultimate determination related to the civil penalty. In the hearing authority's exercise of continuing jurisdiction, the hearing authority may, in addition to reducing or striking the civil penalty, impose one (1) or more additional civil penalties in an amount not to exceed five thousand dollars ($5,000) per civil penalty. An additional civil penalty may be imposed if the hearing authority finds that:
(1) significant work on the premises to comply with the affirmed order has not been accomplished; and
(2) the premises have a negative effect on property values or the quality of life of the surrounding area or the premises require the provision of services by local government in excess of the services required by ordinary properties.
(f) If, at a hearing, a person to whom an order has been issued requests an additional period to accomplish action required by the order, and shows good cause for this request to be granted, the hearing authority may grant the request. However, as a condition for allowing the additional period, the hearing authority may require that the person post a performance bond to be forfeited if the action

required by the order is not completed within the additional period.
(g) If an order is affirmed or modified, the hearing authority shall issue a continuous enforcement order (as defined in section 2 of this chapter).
(h) The board or commission having control over the department shall, at a public hearing, after having given notice of the time and place of the hearing by publication in accordance with IC 5-3-1, adopt a schedule setting forth the maximum amount of performance bonds applicable to various types of ordered action. The hearing authority shall use this schedule to fix the amount of the performance bond required under subsection (f).
(i) The record of the findings made and action taken by the hearing authority at the hearing shall be available to the public upon request. However, neither the enforcement authority nor the hearing authority is required to give any person notice of the findings and action.
(j) If a civil penalty under subsection (e) is unpaid for more than fifteen (15) days after payment of the civil penalty is due, the civil penalty may be collected from any person against whom the hearing officer assessed the civil penalty or fine. A civil penalty or fine may be collected under this subsection in the same manner as costs under section 13 or 13.5 of this chapter. The amount of the civil penalty or fine that is collected shall be deposited in the unsafe building fund.
As added by Acts 1981, P.L.309, SEC.28. Amended by Acts 1981, P.L.45, SEC.26; P.L.59-1986, SEC.7; P.L.14-1991, SEC.12; P.L.177-2003, SEC.5; P.L.169-2006, SEC.60; P.L.88-2009, SEC.9.

IC 36-7-9-8
Appeals
Sec. 8. (a) An action taken under section 7(d) or 7(e) of this chapter is subject to review by the circuit or superior court of the county in which the unsafe premises are located, on request of:
(1) any person who has a substantial property interest in the unsafe premises; or
(2) any person to whom that order was issued.
(b) A person requesting judicial review under this section must file a verified complaint including the findings of fact and the action taken by the hearing authority. The complaint must be filed within ten (10) days after the date when the action was taken.
(c) An appeal under this section is an action de novo. The court may affirm, modify, or reverse the action taken by the hearing authority.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.169-2006, SEC.61.

IC 36-7-9-9
Emergency action; recovery of costs; challenge of determination of emergency
Sec. 9. (a) If the enforcement authority finds it necessary to take emergency action concerning an unsafe premises in order to protect

life, safety, or property, it may take that action without issuing an order or giving notice. However, this emergency action must be limited to removing any immediate danger.
(b) The department, acting through the enforcement authority, may recover the costs incurred by the enforcement authority in taking emergency action, by filing a civil action in the circuit court or superior court of the county against the persons who held a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises at the time the enforcement authority found it necessary to take emergency action. The department is not liable for the costs of this civil action.
(c) If an unsafe premises poses an immediate danger to the life or safety of persons occupying or using nearby property, the enforcement authority may, without following this chapter's requirements for issuing an order and giving notice, take emergency action to require persons to vacate and not use the nearby property until the danger has passed. However, any person required to vacate an unsafe premises under this subsection may challenge in an emergency court proceeding the enforcement authority's determination that the premises poses an immediate danger to the life or safety of any person. In an emergency court proceeding, the enforcement authority has the burden of proving that emergency action is necessary to protect from immediate danger the life or safety of persons occupying or using nearby property.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.8.

IC 36-7-9-10
Action to enforce orders
Sec. 10. (a) The enforcement authority may cause the action required by an order issued under section 5(a)(2), 5(a)(3), 5(a)(4), or 5(a)(5) of this chapter to be performed by a contractor if:
(1) the order has been served, in the manner prescribed by section 25 of this chapter, on each person having a known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises that are the subject of the order;
(2) the order has not been complied with;
(3) a hearing was not requested under section 5(b)(6) of this chapter, or, if a hearing was requested, the order was affirmed at the hearing; and
(4) the order is not being reviewed under section 8 of this chapter.
(b) The enforcement authority may cause the action required by an order, other than an order under section 5(a)(2), 5(a)(3), 5(a)(4), or 5(a)(5) of this chapter, to be performed if:
(1) service of an order under section 5(a)(1) of this chapter, in the manner prescribed by section 25 of this chapter, has been made on each person having a known or recorded substantial property interest or present possessory interest in the unsafe

premises that are the subject of the order;
(2) service of an order under section 5(a)(6), 5(a)(7), or 5(a)(8) of this chapter, in the manner prescribed by section 25 of this chapter, has been made on each person having a known or recorded substantial property interest in the unsafe premises that are the subject of the order;
(3) the order has been affirmed or modified at the hearing in such a manner that all persons having a known or recorded substantial property interest, and persons holding a present possessory interest, as required, in the unsafe premises that are the subject of the order are currently subject to an order requiring the accomplishment of substantially identical action;
(4) the order, as affirmed or modified at the hearing, has not been complied with; and
(5) the order is not being reviewed under section 8 of this chapter.
(c) If action is being taken under this section on the basis of an order that was served by publication, it is sufficient to serve the statement by publication and indicate that the enforcement authority intends to perform the work, unless the authority has received information in writing that enables it to make service under section 25 of this chapter by a method other than publication.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.9; P.L.177-2003, SEC.6; P.L.169-2006, SEC.62.

IC 36-7-9-11
Liability for costs for performance of work required by orders
Sec. 11. (a) The work required by an order of the enforcement authority may be performed in the following manner:
(1) If the work is being performed under an order other than an order under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter, and if the cost of this work is estimated to be less than ten thousand dollars ($10,000), the department, acting through the unit's enforcement authority or other agent, may perform the work by means of the unit's own workers and equipment owned or leased by the unit. Notice that this work is to be performed must be given to all persons with a known or recorded substantial property interest, in the manner prescribed in subsection (c), at least ten (10) days before the date of performance of the work by the enforcement authority. This notice must include a statement that an amount representing a reasonable estimate of the cost incurred by the enforcement authority in processing the matter and performing the work may, if not paid, be recorded after a hearing as a lien against all persons having a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises.
(2) If the work is being performed under an order other than an order under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter, and if the estimated cost of this work is ten thousand dollars ($10,000) or more, this work must be let at public bid to a

contractor licensed and qualified under law. The obligation to pay costs imposed by section 12 of this chapter is based on the condition of the unsafe premises at the time the public bid was accepted. Changes occurring in the condition of the unsafe premises after the public bid was accepted do not eliminate or diminish this obligation.
(3) If the work is being performed under an order issued under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter, the work may be performed by a contractor who has been awarded a base bid contract to perform the work for the enforcement authority, or by the department, acting through the unit's enforcement authority or other governmental agency and using the unit's own workers and equipment owned or leased by the unit. Work performed under an order issued under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter may be performed without further notice to the persons holding a fee interest, life estate interest, or equitable interest of a contract purchaser, and these persons are liable for the costs incurred by the enforcement authority in processing the matter and performing the work, as provided by section 12 of this chapter.
(b) Bids may be solicited and accepted for work on more than one (1) property if the bid reflects an allocation of the bid amount among the various unsafe premises in proportion to the work to be accomplished. The part of the bid amount attributable to each of the unsafe premises constitutes the basis for calculating the part of the costs described by section 12(a)(1) of this chapter.
(c) All persons who have a known or recorded substantial property interest in the unsafe premises and are subject to an order other than an order under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter must be notified about the public bid in the manner prescribed by section 25 of this chapter, by means of a written statement including:
(1) the name of the person to whom the order was issued;
(2) a legal description or address of the unsafe premises that are the subject of the order;
(3) a statement that a contract is to be let at public bid to a licensed contractor to accomplish work to comply with the order;
(4) a description of work to be accomplished;
(5) a statement that both the bid price of the licensed contractor who accomplishes the work and an amount representing a reasonable estimate of the cost incurred by the enforcement authority in processing the matter of the unsafe premises may, if not paid, be recorded after a hearing as a lien against all persons having a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises;
(6) the time of the bid opening;
(7) the place of the bid opening; and
(8) the name, address, and telephone number of the enforcement authority. (d) If the notice of the statement that public bids are to be let is served by publication, the publication must include the information required by subsection (c), except that it need only include a general description of the work to be accomplished. The publication must also state that a copy of the statement of public bid may be obtained from the enforcement authority.
(e) Notice of the statement that public bids are to be let must be given, at least ten (10) days before the date of the public bid, to all persons who have a known or recorded substantial property interest in the property and are subject to an order other than an order under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter.
(f) If action is being taken under this section on the basis of an order that was served by publication, it is sufficient to serve the statement that public bids are to be let by publication, unless the enforcement authority has received information in writing that enables the unit to make service under section 25 of this chapter by a method other than publication.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.11; P.L.255-1996, SEC.26; P.L.169-2006, SEC.63.

IC 36-7-9-12
Liability for costs for performance of work required by orders
Sec. 12. (a) When action required by an order is performed by the enforcement authority or by a contractor acting under section 11 of this chapter, each person who held a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises from the time when the order requiring the work performed was issued to the time that the work was completed is jointly and severally responsible for the following costs:
(1) The actual cost of the work performed by the enforcement authority or the bid price of work accomplished by the contractor under section 11 of this chapter.
(2) An amount that represents a reasonable forecast of the average processing expense that will be incurred by the enforcement authority in taking the technical, administrative, and legal actions concerning typical unsafe premises that are necessary under this chapter so that the action required by an order may be performed by a contractor under section 11 of this chapter. In calculating the amount of the average processing expense, the following costs may be considered:
(A) The cost of obtaining reliable information about the identity and location of persons who own a substantial property interest in the unsafe premises.
(B) The cost of notice of orders, notice of statements of rescission, notice of continued hearing, notice of statements that public bids are to be let or that the enforcement authority intends to accomplish the work, and notice that a hearing may be held on the amounts indicated in the record, in accordance with section 25 of this chapter.
(C) Salaries for employees. (D) The cost of supplies, equipment, and office space.
(b) The board or commission having control over the department shall determine the amount of the average processing expense at the public hearing, after notice has been given in the same manner as is required for other official action of the board or commission. In determining the average processing expense, the board or commission may fix the amount at a full dollar amount that is an even multiple of ten (10).
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.11; P.L.68-2010, SEC.4.

IC 36-7-9-13
Notice of unpaid costs; filing with clerk of court; hearing; judgment lien
Sec. 13. (a) If all or any part of the costs listed in section 12 of this chapter remain unpaid for any unsafe premises (other than unsafe premises owned by a governmental entity) for more than fifteen (15) days after the completion of the work, the enforcement authority does not act under section 13.5 of this chapter, and the enforcement authority determines that there is a reasonable probability of obtaining recovery, the enforcement authority shall prepare a record stating:
(1) the name and last known address of each person who held a known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises from the time the order requiring the work to be performed was recorded to the time that the work was completed;
(2) the legal description or address of the unsafe premises that were the subject of work;
(3) the nature of the work that was accomplished;
(4) the amount of the unpaid bid price of the work that was accomplished; and
(5) the amount of the unpaid average processing expense.
The record must be in a form approved by the state board of accounts.
(b) The enforcement authority, or its head, shall swear to the accuracy of the record before the clerk of the circuit court and deposit the record in the clerk's office. Notice that the record has been filed and that a hearing on the amounts indicated in the record may be held must be sent in the manner prescribed by section 25 of this chapter to all of the following:
(1) The persons named in the record.
(2) Any mortgagee that has a known or recorded substantial property interest.
(c) If, within thirty (30) days after the notice required by subsection (b), a person named in the record or a mortgagee files with the clerk of the circuit court a written petition objecting to the claim for payment and requesting a hearing, the clerk shall enter the cause on the docket of the circuit or superior court as a civil action, and a hearing shall be held on the question in the manner prescribed

by IC 4-21.5. However, issues that could have been determined under section 8 of this chapter may not be entertained at the hearing. At the conclusion of the hearing, the court shall either sustain the petition or enter a judgment against the persons named in the record for the amounts recorded or for modified amounts.
(d) If no petition is filed under subsection (c), the clerk of the circuit court shall enter the cause on the docket of the court and the court shall enter a judgment for the amounts stated in the record.
(e) A judgment under subsection (c) or (d), to the extent that it is not satisfied under IC 27-2-15, is a debt and a lien on all the real and personal property of the person named, or a joint and several debt and lien on the real and personal property of the persons named in the record prepared under subsection (a). The lien on real property is perfected against all creditors and purchasers when the judgment is entered on the judgment docket of the court. The lien on personal property is perfected by filing a lis pendens notice in the appropriate filing office, as prescribed by the Indiana Rules of Trial Procedure.
(f) Judgments rendered under this section may be enforced in the same manner as all other judgments are enforced.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.12; P.L.7-1987, SEC.167; P.L.247-1989, SEC.3; P.L.31-1994, SEC.12; P.L.169-2006, SEC.64.

IC 36-7-9-13.5
Unpaid costs for unsafe premises repairs; notice; certification as special assessment; collection as delinquent taxes; disposition of collections
Sec. 13.5. (a) This section does not apply to the collection of an amount if a court determines under section 13 of this chapter that the enforcement authority is not entitled to the amount.
(b) If all or any part of the costs listed in section 12 of this chapter remain unpaid for any unsafe premises (other than unsafe premises owned by a governmental entity) for more than fifteen (15) days after completion of the work, the enforcement authority may send notice under section 25 of this chapter to each person who held a known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises. If the notice is sent, the enforcement authority shall also send notice to any mortgagee with a known or recorded substantial property interest. The notice must require full payment of the amount owed within thirty (30) days.
(c) If full payment of the amount owed is not made less than thirty (30) days after the notice is delivered, the enforcement officer may certify the following information to the county auditor:
(1) The name of each person who held a known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises.
(2) The description of the unsafe premises, as shown by the records of the county auditor.
(3) The amount of the delinquent payment, including all costs described in section 12 of this chapter. (d) The county auditor shall place the total amount certified under subsection (c) on the tax duplicate for the affected property as a special assessment. The total amount, including accrued interest, shall be collected as delinquent taxes are collected.
(e) An amount collected under subsection (d), after all other taxes have been collected and disbursed, shall be disbursed to the unsafe building fund.
(f) A judgment entered under section 13, 19, 21, or 22 of this chapter may be certified to the auditor and collected under this section. However, a judgment lien need not be obtained under section 13 of this chapter before a debt is certified under this section.
As added by P.L.31-1994, SEC.13. Amended by P.L.169-2006, SEC.65.

IC 36-7-9-14
Unsafe building fund; deposits and expenditures
Sec. 14. (a) The enforcement authority shall establish in its operating budget a fund designated as the unsafe building fund. Any balance remaining at the end of a fiscal year shall be carried over in the fund for the following year and does not revert to the general fund.
(b) Money for the unsafe building fund may be received from any source, including appropriations by local, state, or federal governments, and donations. The following money shall be deposited in the fund:
(1) Money received as payment for or settlement of obligations or judgments established under sections 9 through 13 and 17 through 22 of this chapter.
(2) Money received from bonds posted under section 7 of this chapter.
(3) Money received in satisfaction of receivers' notes or certificates that were issued under section 20 of this chapter and were purchased with money from the unsafe building fund.
(4) Money received for payment or settlement of civil penalties or fines imposed under section 7 of this chapter.
(5) Money received from the collection of special assessments under section 13.5 of this chapter.
(c) Money in the unsafe building fund may be used for the expenses incurred in carrying out the purposes of this chapter, including:
(1) the cost of obtaining reliable information about the identity and location of each person who owns a substantial property interest in unsafe premises;
(2) the cost of an examination of an unsafe building by a registered architect or registered engineer not employed by the department;
(3) the cost of surveys necessary to determine the location and dimensions of real property on which an unsafe building is located;
(4) the cost of giving notice of orders, notice of statements of

rescission, notice of continued hearing, and notice of statements that public bids are to be let in the manner prescribed by section 25 of this chapter;
(5) the bid price of work by a contractor under section 10 or sections 17 through 22 of this chapter;
(6) the cost of emergency action under section 9 of this chapter; and
(7) the cost of notes or receivers' certificates issued under section 20 of this chapter.
(d) Payment of money from the unsafe building fund must be made in accordance with applicable law.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.14-1991, SEC.13; P.L.31-1994, SEC.14; P.L.169-2006, SEC.66.

IC 36-7-9-15
Transfer of money to unsafe building fund
Sec. 15. The board or commission having control over the department may transfer all or part of the money in a building, demolition, repair, and contingent fund that was established by IC 18-5-5-7 (before its repeal on September 1, 1981) to the unsafe building fund.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.3-1990, SEC.127.

IC 36-7-9-16
Inspection warrants
Sec. 16. (a) If the owners or those in possession of a building refuse inspection, an inspection officer of the enforcement authority may obtain an inspection warrant from any court of record in the county in which the building is located in order to determine if the building is an unsafe building. The court shall issue the warrant subject to the following conditions:
(1) The person seeking the warrant must establish that the building to be searched or inspected is to be searched or inspected as part of a legally authorized program of inspection that naturally includes the building, or that there is probable cause for believing that a condition, object, activity, or circumstance legally justifies a search or inspection of that building.
(2) An affidavit establishing one (1) of the grounds described in subdivision (1) must be signed under oath or affirmation by the affiant.
(3) The court must examine the affiant under oath or affirmation to verify the accuracy of the affidavit.
(b) The warrant is valid only if it:
(1) is signed by the judge of the court and bears the date and hour of its issuance above that signature, with a notation that the warrant is valid for only forty-eight (48) hours after its issuance;
(2) describes (either directly or by reference to the affidavit) the

building where the search or inspection is to occur so that the executor of the warrant and owner or the possessor of the building can reasonably determine what property the warrant authorizes an inspection of;
(3) indicates the conditions, objects, activities, or circumstances that the inspection is intended to check or reveal; and
(4) is attached to the affidavit required to be made in order to obtain the warrant.
(c) A warrant issued under this section is valid for only forty-eight (48) hours after its issuance, must be personally served upon the owner or possessor of the building, and must be returned within seventy-two (72) hours.
As added by Acts 1981, P.L.309, SEC.28.

IC 36-7-9-17
Civil actions regarding unsafe premises; treble damages under second or subsequent judgment
Sec. 17. (a) The department, acting through its enforcement authority, a person designated by the enforcement authority, or a community organization may bring a civil action regarding unsafe premises in the circuit, superior, or municipal court of the county. The department is not liable for the costs of such an action. The court may grant one (1) or more of the kinds of relief authorized by sections 18 through 22 of this chapter.
(b) A civil action may not be initiated under this section before the final date of an order or an extension of an order under section 5(c) of this chapter requiring:
(1) the completion; or
(2) a substantial beginning toward accomplishing the completion;
of the required remedial action.
(c) A community organization may not initiate a civil action under this section if:
(1) the enforcement authority or a person designated by the enforcement authority has filed a civil action under this section regarding the unsafe premises; or
(2) the enforcement authority has issued a final order that the required remedial action has been satisfactorily completed.
(d) A community organization may not initiate a civil action under this section if the real property that is the subject of the civil action is located outside the specific geographic boundaries of the area defined in the bylaws or articles of incorporation of the community organization.
(e) At least sixty (60) days before commencing a civil action under this section, a community organization must issue a notice by certified mail, return receipt requested, that:
(1) specifies:
(A) the nature of the alleged nuisance;
(B) the date the nuisance was first discovered;
(C) the location on the property where the nuisance is

allegedly occurring;
(D) the intent of the community organization to bring a civil action under this section; and
(E) the relief sought in the action; and
(2) is provided to:
(A) the owner of record of the premises;
(B) tenants located on the premises;
(C) the enforcement authority; and
(D) any person that possesses an interest of record.
(f) In any action filed by a community organization under this section, a court may award reasonable attorney's fees, court costs, and other reasonable expenses of litigation to the prevailing party.
(g) If a second or subsequent civil judgment is entered under this section:
(1) against an owner of a known or recorded fee interest, life estate, or equitable interest as a contract purchaser of property; and
(2) during any two (2) year period;
a court may order the owner to pay treble damages based on the costs of the ordered action. The second or subsequent civil judgment may relate to the same property or a different property held by the owner.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.31-1994, SEC.15; P.L.177-2003, SEC.7; P.L.88-2009, SEC.10.

IC 36-7-9-18
Injunctions
Sec. 18. A court acting under section 17 of this chapter may grant a mandatory or prohibitory injunction against any person that will cause the order to be complied with, if it is shown that:
(1) an order, which need not set a hearing date, was issued to the person;
(2) the person has a property interest in the unsafe premises that are the subject of the order that would allow the person to take the action required by the order;
(3) the building that is the subject of the order is an unsafe building; and
(4) the order is not being reviewed under section 8 of this chapter.
As added by Acts 1981, P.L.309, SEC.28.

IC 36-7-9-18.1
Performance bond
Sec. 18.1. (a) A court acting under section 17 of this chapter may condition the granting of a period of time to accomplish the action required by an order on the posting of a performance bond that will be forfeited if the action required by the order is not completed within the period the court allows. Before granting a period of time that is conditioned on the posting of a bond, the court may require that the requesting person justify the request with a workable and financially supported plan. If the court determines that a significant

amount of work must be accomplished to comply with the order, the court may require that the bond specify interim completion standards and provide that the bond is forfeited if any of these interim completion standards are not substantially met.
(b) An amount collected under subsection (a) on a forfeited bond shall be deposited in the unsafe building fund.
As added by P.L.169-2006, SEC.67.

IC 36-7-9-19
Civil forfeitures
Sec. 19. (a) A court acting under section 17 of this chapter may impose a civil penalty not to exceed five thousand dollars ($5,000) against any person if the conditions of section 18 of this chapter are met. The penalty imposed may not be substantially less than the cost of complying with the order, unless that cost exceeds two thousand five hundred dollars ($2,500). The effective date of the penalty may be postponed for a period not to exceed thirty (30) days, after which the court may order the penalty reduced or stricken if it is satisfied that all work necessary to fully comply with the order has been done.
(b) On request of the enforcement authority the court shall enter a judgment in the amount of the penalty. If there is more than one (1) party defendant, the penalty is separately applicable to each defendant. The amount of a penalty that is collected shall be deposited in the unsafe building fund.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.169-2006, SEC.68.

IC 36-7-9-20
Appointment of receiver; conditions; rehabilitation of property by owner, mortgagee, or person with substantial interest
Sec. 20. (a) A court acting under section 17 of this chapter may appoint a receiver for the unsafe premises, subject to the following conditions:
(1) The purpose of the receivership must be to take possession of the unsafe premises for a period sufficient to accomplish and pay for repairs and improvements.
(2) The receiver may be a nonprofit corporation the primary purpose of which is the improvement of housing conditions in the county where the unsafe premises are located, or may be any other capable person residing in the county.
(3) Notwithstanding any prior assignments of the rents and other income of the unsafe premises, the receiver must collect and use that income to repair or remove the defects as required by the order, and may, upon approval by the court, make repairs and improvements in addition to those specified in the order or required by applicable statutes, ordinances, codes, or regulations.
(4) The receiver may make any contracts and do all things necessary to accomplish the repair and improvement of the unsafe premises. (5) A receiver that expends money, performs labor, or furnishes materials or machinery, including the leasing of equipment or tools, for the repair of an unsafe premises may have a lien that is equal to the total expended. When a lien exists, the receiver may sell the property:
(A) to the highest bidder at auction under the same notice and sale provisions applicable to a foreclosure sale of mechanic's liens or mortgages; or
(B) for fair market value if all persons having a substantial property interest in the unsafe premises agree to the amount and procedure.
The transferee in either a public or private sale must first demonstrate the necessary ability and experience to rehabilitate the premises within a reasonable time to the satisfaction of the receiver.
(6) The court may, after a hearing, authorize the receiver to obtain money needed to accomplish the repairs and improvement by the issuance and sale of notes or receiver's certificates to the receiver or any other person or party bearing interest fixed by the court. The notes or certificates are a first lien on the unsafe premises and the rents and income of the unsafe building. This lien is superior to all other assignments of rents, liens, mortgages, or other encumbrances on the property, except taxes, if, within sixty (60) days following the sale or transfer for value of the notes by the receiver, the holder of the notes files a notice containing the following information in the county recorder's office:
(A) The legal description of the tract of real property on which the unsafe building is located.
(B) The face amount and interest rate of the note or certificate.
(C) The date when the note or certificate was sold or transferred by the receiver.
(D) The date of maturity.
(7) Upon payment to the holder of a receiver's note or certificate of the face amount and interest, and upon filing in the recorder's office of a sworn statement of payment, the lien of that note or certificate is released. Upon a default in payment on a receiver's note or certificate, the lien may be enforced by proceedings to foreclose in the manner prescribed for mechanic's liens or mortgages. However, the foreclosure proceedings must be commenced within two (2) years after the date of default.
(8) The receiver is entitled to the same fees, commissions, and necessary expenses as receivers in actions to foreclose mortgages. The fees, commissions, and expenses shall be paid out of the rents and incomes of the property in receivership.
(b) The issuance of an order concerning unsafe premises is not a prerequisite to the appointment of a receiver nor does such an order prevent the appointment of a receiver.
(c) If the enforcement authority or the enforcement authority's

designee requests the appointment of a receiver, all persons having a substantial property interest in the unsafe premises shall be made party defendants.
(d) A court, when granting powers and duties to a receiver, shall consider:
(1) the occupancy of the unsafe premises;
(2) the overall condition of the property;
(3) the hazard to public health, safety, and welfare;
(4) the number of persons having a substantial property interest in the unsafe premises; and
(5) other factors the court considers relevant.
(e) Instead of appointing a receiver to sell or rehabilitate an unsafe premises, the court may permit an owner, a mortgagee, or a person with substantial interest in the unsafe premises to rehabilitate the premises if the owner, mortgagee, or person with substantial interest:
(1) demonstrates ability to complete the rehabilitation within a reasonable time, but not to exceed sixty (60) days;
(2) agrees to comply within a specified schedule for rehabilitation; and
(3) posts a bond as security for performance of the required work in compliance with the specified schedule in subdivision (2).
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.31-1994, SEC.16; P.L.177-2003, SEC.8.

IC 36-7-9-21
Court order authorizing performance of work; judgment for costs
Sec. 21. (a) A court acting under section 17 of this chapter may authorize the department, acting through its enforcement authority, to cause the action required by the order to be performed by a contractor licensed and qualified under law, if it is shown that:
(1) an order was issued to each person having a substantial property interest in the unsafe premises;
(2) each of the orders has been affirmed or modified at a hearing in such a manner that all persons having substantial property interest in the unsafe premises that are the subject of the orders are currently subject to an order requiring substantially identical action;
(3) the order, as affirmed or modified at the hearing, has not been complied with;
(4) the building that is the subject of the order is an unsafe building; and
(5) the order is not being reviewed under section 8 of this chapter.
(b) If the enforcement authority requests permission to cause the action required by the order to be performed by a contractor, all persons having a substantial property interest in the unsafe premises shall be made party defendants.
(c) The cost of the work and the processing expenses incurred by the enforcement authority computed under section 12 of this chapter,

may, after a hearing, be entered by the court as a judgment against persons having a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.13.

IC 36-7-9-22
Emergencies; court order authorizing action to make premises safe; judgment for costs
Sec. 22. (a) A court acting under section 17 of this chapter may set a hearing to be held within ten (10) days after the filing of a complaint alleging the existence of unsafe premises presenting an immediate danger to the health and safety of the surrounding community sufficient to warrant emergency action. Upon a finding at the hearing in favor of the department, the court may:
(1) permit the enforcement authority to cause the action necessary to make the premises safe to be immediately performed by a contractor licensed and qualified under law;
(2) permit the enforcement authority to cause the action necessary to make the premises safe to be immediately performed by a contractor licensed and qualified under law after the defendants have had a reasonable time, as established by the court, to make the unsafe premises safe and have failed to complete the necessary action; or
(3) grant a mandatory injunction relative to the unsafe premises that would require a defendant who has an interest in the premises that allows the defendant to take corrective action to immediately make the premises safe.
In granting relief under subdivision (2) or (3) the court shall set a date certain for the completion of the necessary action and shall hold a hearing within ten (10) days after that date to determine whether the necessary action has been completed.
(b) The issuance of an order concerning the unsafe premises is not a prerequisite to permission by the court to cause action to be performed on the unsafe premises. If an order has been issued concerning the unsafe premises, it does not prevent the permission by the court to cause action to be performed on the unsafe premises.
(c) If the enforcement authority requests authority to cause action on the unsafe premises to be performed by a contractor, all persons having a substantial property interest in the unsafe premises shall be made party defendants.
(d) The cost of accomplishing the work may, after a hearing, be entered by the court as a judgment against persons having a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.14.

IC 36-7-9-23
Change of venue and judge Sec. 23. A change of venue may not be allowed in an action filed under section 8, 13, or 17 of this chapter, but a change of judge shall be allowed in the same manner as is provided for other civil matters.
As added by Acts 1981, P.L.309, SEC.28.

IC 36-7-9-24
Priority of actions
Sec. 24. An action filed under section 8 or 17 of this chapter takes precedence over other pending litigation, and shall be tried and determined by the court at as early a date as possible.
As added by Acts 1981, P.L.309, SEC.28.

IC 36-7-9-25
Manner of serving notice
Sec. 25. (a) Notice of orders, notice of continued hearings without a specified date, notice of a statement that public bids are to be let, and notice of claims for payment must be given by:
(1) sending a copy of the order or statement by registered or certified mail to the residence or place of business or employment of the person to be notified, with return receipt requested;
(2) delivering a copy of the order or statement personally to the person to be notified;
(3) leaving a copy of the order or statement at the dwelling or usual place of abode of the person to be notified and sending by first class mail a copy of the order or statement to the last known address of the person to be notified; or
(4) sending a copy of the order or statement by first class mail to the last known address of the person to be notified.
If a notice described in subdivision (1) is returned undelivered, a copy of the order or statement must be given in accordance with subdivision (2), (3), or (4).
(b) If service is not obtained by a means described in subsection (a) and the hearing authority concludes that a reasonable effort has been made to obtain service, service may be made by publishing a notice of the order or statement in accordance with IC 5-3-1 in the county where the unsafe premises are located. However, publication may be made on consecutive days. If service of an order is made by publication, the publication must include the information required by subdivisions (1), (2), (4), (5), (6), (7), and (9) of section 5(b) of this chapter, and must also include a statement indicating generally what action is required by the order and that the exact terms of the order may be obtained from the enforcement authority. The hearing authority may make a determination about whether a reasonable effort has been made to obtain service by the means described in subsection (a) on the basis of information provided by the department (or, in the case of a consolidated city, the enforcement authority). The hearing authority is not required to make the determination at a hearing. The hearing authority must make the determination in writing. (c) When service is made by any of the means described in this section, except by mailing or by publication, the person making service must make an affidavit stating that the person has made the service, the manner in which service was made, to whom the order or statement was issued, the nature of the order or statement, and the date of service. The affidavit must be placed on file with the enforcement authority.
(d) The date when notice of the order or statement is considered given is as follows:
(1) If the order or statement is delivered personally or left at the dwelling or usual place of abode, notice is considered given on the day when the order or statement is delivered to the person or left at the person's dwelling or usual place of abode.
(2) If the order or statement is mailed, notice is considered given on the date shown on the return receipt, or, if no date is shown, on the date when the return receipt is received by the enforcement authority.
(3) Notice by publication is considered given on the date of the second day that publication was made.
(e) A person with a property interest in an unsafe premises who does not:
(1) record an instrument reflecting the interest in the recorder's office of the county where the unsafe premises is located; or
(2) if an instrument reflecting the interest is not recorded, provide to the department (or, in the case of a consolidated city, the enforcement authority) in writing the person's name and address and the location of the unsafe premises;
is considered to consent to reasonable action taken under this chapter for which notice would be required and relinquish a claim to notice under this chapter.
(f) The department (or, in the case of a consolidated city, the enforcement authority) may, for the sake of administrative convenience, publish notice under subsection (b) at the same time notice is attempted under subsection (a). If published notice is given as described in subsection (b), the hearing authority shall subsequently make a determination about whether a reasonable effort has been made to obtain service by the means described in subsection (a).
As added by Acts 1981, P.L.309, SEC.28. Amended by Acts 1981, P.L.45, SEC.27; P.L.59-1986, SEC.15; P.L.169-2006, SEC.69; P.L.194-2007, SEC.12.

IC 36-7-9-26
Recording of orders, statements of rescission, statements of public bids, and records of actions taken by hearing authority
Sec. 26. (a) The enforcement authority shall record in the office of the county recorder orders issued under section 5(a)(6), 5(a)(7), or 6(a) of this chapter. If the enforcement authority records an order issued under section 5(a)(6), 5(a)(7), or 6(a) of this chapter, statements of rescission issued under section 6(b) of this chapter,

statements that public bids are to be let under section 11 of this chapter, and records of action in which the order is affirmed, modified, or rescinded taken by the hearing authority under section 7 of this chapter shall be recorded. The recorder shall charge the fee required under IC 36-2-7-10 for recording these items.
(b) A person who takes an interest in unsafe premises that are the subject of a recorded order takes that interest, whether or not a hearing has been held, subject to the terms of the order and other documents recorded under subsection (a) and in such a manner that all of the requirements of sections 10, 11, and 17 through 22 of this chapter relating to the issuance of orders, service of orders and affirmation of orders are considered satisfied. If a hearing has been held, the interest is taken subject to the terms of the order as modified at the hearing, in other documents recorded under subsection(a), and in such a manner that all of the requirements of sections 10, 11, and 17 through 22 of this chapter relating to the issuance of orders, service of orders, and modification of orders at hearing are considered satisfied.
(c) A person who takes an interest in unsafe premises that are the subject of a recorded statement that public bids are to be let takes the interest subject to the terms of the statement and in such a manner that the notice of the statement required by section 11 of this chapter is considered given to the person.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.290-1985, SEC.9; P.L.59-1986, SEC.16; P.L.177-2003, SEC.9.

IC 36-7-9-27
Transfers of property by persons not complying with orders
Sec. 27. (a) A person who has been issued and has received notice of an order relative to unsafe premises and has not complied with that order:
(1) must supply full information regarding the order to a person who takes or agrees to take a substantial property interest in the unsafe premises before transferring or agreeing to transfer that interest; and
(2) must, within five (5) days after transferring or agreeing to transfer a substantial property interest in the unsafe premises, supply the enforcement authority with written copies of:
(A) the full name, address, and telephone number of the person taking a substantial property interest in the unsafe premises; and
(B) the legal instrument under which the transfer or agreement to transfer the substantial property interest is accomplished.
(b) If a judgment is obtained against the department, enforcement authority, or other governmental entity for the failure of that entity to provide notice to persons holding an interest in unsafe premises in an action taken by the entity under this chapter, a person who failed to comply with this section is liable to the entity for the amount of the judgment if it can be shown that the entity's failure to give notice was a result of that person's failure.
As added by Acts 1981, P.L.309, SEC.28.
IC 36-7-9-28
Violations; penalties
Sec. 28. A person who:
(1) remains in, uses, or enters a building in violation of an order made under this chapter;
(2) knowingly interferes with or delays the carrying out of an order made under this chapter;
(3) knowingly obstructs, damages, or interferes with persons engaged or property used in performing any work or duty under this chapter; or
(4) fails to comply with section 27 of this chapter;
commits a Class C infraction. Each day that the violation continues constitutes a separate offense.
As added by Acts 1981, P.L.309, SEC.28.

IC 36-7-9-29
Order of action related to unsafe premise; written information required
Sec. 29. (a) This section applies to a person if:
(1) an order is issued to the person under this chapter requiring action related to an unsafe premises:
(A) owned by the person and leased to another person; or
(B) being purchased by the person under a contract and leased to another person;
(2) a hearing on the order was not requested under section 5(b)(6) of this chapter, or, if a hearing was requested, the order was affirmed at the hearing; and
(3) either:
(A) the order is not being reviewed under section 8 of this chapter; or
(B) after review by the circuit or superior court, the court entered a judgment against the person.
(b) A person described in subsection (a) must provide to the department (or, in the case of a consolidated city, the enforcement authority) in writing the person's name, street address (excluding a post office box address), and phone number.
As added by P.L.194-2007, SEC.13.



CHAPTER 10. MISCELLANEOUS PROPERTY RESTRICTIONS

IC 36-7-10-2
Restricted fire limits
Sec. 2. (a) This section applies to the following units:
(1) Municipalities.
(2) Counties.
(b) A unit may adopt ordinances that define as restricted fire limits those areas in which congestion of buildings would be conducive to the spread of fire and that prevent the spread of fires within those limits by:
(1) specifying the types of buildings that may not be constructed;
(2) requiring a license for construction of buildings;
(3) limiting the height to which buildings may be constructed;
(4) regulating the type of foundations, walls, roofs, doors, windows, and floors used in buildings that are constructed;
(5) requiring the inspection of buildings and structures that have been, are being, or are to be constructed;
(6) authorizing the revocation of the license for the construction of a building; and
(7) authorizing the condemnation of a completed or partially completed building, either by:
(A) ordinance providing the method of condemnation; or
(B) appropriate action in the name of the municipality, brought when the works board, safety board, or other proper authority finds that the building is dangerous, insecure, or constructed in violation of an ordinance.
(c) A municipality may enforce ordinances adopted under this section within its corporate boundaries and in the contiguous unincorporated area, to the same extent as and in the same area that is under the jurisdiction of the municipal plan commission. However, the municipal ordinance may not be enforced in an unincorporated area if that area is subject to a county ordinance adopted under this section.
As added by Acts 1981, P.L.309, SEC.29. Amended by Acts 1981, P.L.310, SEC.69.

IC 36-7-10-3
Repealed
(Repealed by P.L.89-1991, SEC.4.)



CHAPTER 10.1. REMOVAL OF WEEDS AND RANK VEGETATION

IC 36-7-10.1-2
Exclusions from application
Sec. 2. This chapter does not apply to the following:
(1) An ordinance adopted before May 15, 1991.
(2) An action taken by a municipal corporation under IC 36-1-6-2.
As added by P.L.89-1991, SEC.3.

IC 36-7-10.1-3
Ordinance; notice requirement
Sec. 3. (a) The legislative body of a municipality or county may by ordinance require the owners of real property located within the municipality or the unincorporated area of the county to cut and remove weeds and other rank vegetation growing on the property. As used in this chapter, "weeds and other rank vegetation" does not include agricultural crops, such as hay and pasture.
(b) An ordinance adopted under subsection (a) must specify the following:
(1) The department of the municipality or county responsible for the administration of the ordinance.
(2) The definitions of weeds and rank vegetation.
(3) The height at which weeds or rank vegetation becomes a violation of the ordinance, specifying the appropriate heights for various types of weeds and rank vegetation.
(4) The procedure for issuing notice to the owner of real property of a violation of the ordinance, including any procedures for issuing a continuous abatement notice under subsection (d).
(5) The procedure under which the municipality or county, or its contractors, may enter real property to abate a violation of the ordinance if the owner fails to abate the violation.
(6) The procedure for issuing a bill to the owner of real property for the costs incurred by the municipality or county in abating the violation, including administrative costs and removal costs. The cost of sending notice under subsection (c) is an administrative cost that may be billed to the owner under this subdivision.
(7) The procedure for appealing a notice of violation or a bill issued under the ordinance.
(c) An ordinance adopted under subsection (a) must provide that a notice sent to the property owner must be sent by certified mail, return receipt requested, or an equivalent service permitted under

IC 1-1-7-1 to:
(1) the owner of record of real property with a single owner; or
(2) at least one (1) of the owners of real property with multiple owners;
at the last address of the owner for the property as indicated in the records of the county auditor on the date of the notice.
(d) If an initial notice of the violation of an ordinance adopted under this section was provided by certified mail or equivalent service under subsection (c), a continuous abatement notice may be posted at the property at the time of abatement instead of by certified mail or equivalent service as required under subsection (c). A continuous abatement notice serves as notice to the real property owner that each subsequent violation during the same year for which the initial notice of the violation was provided may be abated by the municipality or county, or its contractors.
As added by P.L.89-1991, SEC.3. Amended by P.L.113-2010, SEC.130; P.L.137-2012, SEC.119.

IC 36-7-10.1-4
Failure of real property owner to pay bill; collection of bill as delinquent taxes; disbursement of collections
Sec. 4. If the owner of real property fails to pay a bill issued under section 3 of this chapter within the time specified in the ordinance, the department specified in the ordinance shall certify to the county auditor the amount of the bill, plus any additional administrative costs incurred in the certification. The auditor shall place the total amount certified on the tax duplicate for the property affected, and the total amount, including any accrued interest, shall be collected as delinquent taxes are collected and shall be disbursed to the general fund of the municipality or county.
As added by P.L.89-1991, SEC.3.

IC 36-7-10.1-5
Disbursement of bill collections to general fund of department enforcing ordinance
Sec. 5. Notwithstanding section 4 of this chapter, the municipality or county may provide that the amounts collected shall be disbursed to the general fund of the department specified to enforce the ordinance.
As added by P.L.89-1991, SEC.3.



CHAPTER 11. HISTORIC PRESERVATION GENERALLY

IC 36-7-11-1.5
"Commission" defined
Sec. 1.5. As used in this chapter, "commission" refers to a historic preservation commission established through the adoption of an ordinance under section 4 of this chapter.
As added by P.L.227-1997, SEC.1.

IC 36-7-11-2
Continuation of existing historical preservation commissions; new commissions; commissions for the preservation of historic street area
Sec. 2. (a) If before July 1, 1977, a unit established by ordinance a commission for the purpose of historic preservation, that commission may continue to operate, regardless of whether that ordinance is subsequently amended or is consistent with this chapter. If the unit wants to operate a historic preservation commission under this chapter, it must adopt an ordinance under section 4 of this chapter, and this chapter then provides the exclusive method for operation of a historic preservation agency in the unit.
(b) If a unit did not establish a commission for the purpose of historic preservation before July 1, 1977, this chapter provides the exclusive method for operation of a historic preservation agency in the unit.
(c) Subsections (a) and (b) do not limit the power of a municipality to establish a commission for the preservation of a historic street area under IC 36-7-11.3.
As added by Acts 1981, P.L.309, SEC.30. Amended by Acts 1982, P.L.77, SEC.3; P.L.1-1995, SEC.80; P.L.227-1997, SEC.2.

IC 36-7-11-3
Legislative intent; conflicts between zoning districts and historic districts
Sec. 3. The historic district regulation provided in this chapter is intended to preserve and protect the historic or architecturally worthy buildings, structures, sites, monuments, streetscapes, squares, and neighborhoods of the historic districts. Zoning districts lying within the boundaries of the historic district are subject to the regulations for both the zoning district and the historic district. If there is conflict between the requirements of the zoning district and the requirements

of the historic district, the more restrictive requirements apply.
As added by Acts 1981, P.L.309, SEC.30.

IC 36-7-11-4
Commission; establishment
Sec. 4. (a) A unit may establish, by ordinance, a historic preservation commission with an official name designated in the ordinance. The commission must have not less than three (3) nor more than nine (9) voting members, as designated by the ordinance. The voting members shall be appointed by the executive of the unit, subject to the approval of the legislative body. Voting members shall each serve for a term of three (3) years. However, the terms of the original voting members may be for one (1) year, two (2) years, or three (3) years in order for the terms to be staggered, as provided by the ordinance. A vacancy shall be filled for the duration of the term. In the case of a commission with jurisdiction in a city having a population of more than one hundred thousand (100,000) but less than one hundred ten thousand (110,000), the commission must after June 30, 2001, include as a voting member the superintendent of the largest school corporation in the city.
(b) The ordinance may provide qualifications for members of the commission, but members must be residents of the unit who are interested in the preservation and development of historic areas. The members of the commission should include professionals in the disciplines of architectural history, planning, and other disciplines related to historic preservation, to the extent that those professionals are available in the community. The ordinance may also provide for the appointment of advisory members that the legislative body considers appropriate.
(c) The ordinance may:
(1) designate an officer or employee of the unit to act as administrator;
(2) permit the commission to appoint an administrator who shall serve without compensation except reasonable expenses incurred in the performance of the administrator's duties; or
(3) provide that the commission act without the services of an administrator.
(d) Members of the commission shall serve without compensation except for reasonable expenses incurred in the performance of their duties.
(e) The commission shall elect from its membership a chairman and vice chairman, who shall serve for one (1) year and may be reelected.
(f) The commission shall adopt rules consistent with this chapter for the transaction of its business. The rules must include the time and place of regular meetings and a procedure for the calling of special meetings. All meetings of the commission must be open to the public, and a public record of the commission's resolutions, proceedings, and actions must be kept. If the commission has an administrator, the administrator shall act as the commission's

secretary, otherwise, the commission shall elect a secretary from its membership.
(g) The commission shall hold regular meetings, at least monthly, except when it has no business pending.
(h) A final decision of the commission is subject to judicial review under IC 36-7-4 as if it were a final decision of a board of zoning appeals.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.7-1987, SEC.168; P.L.227-1997, SEC.3; P.L.158-2001, SEC.2; P.L.170-2002, SEC.157; P.L.126-2011, SEC.64; P.L.119-2012, SEC.200.

IC 36-7-11-4.3
Commission; authority to grant or deny certificate of appropriateness
Sec. 4.3. (a) An ordinance that establishes a historic preservation commission under section 4 of this chapter may authorize the staff of the commission, on behalf of the commission, to grant or deny an application for a certificate of appropriateness.
(b) An ordinance adopted under this section must specify the types of applications that the staff of the commission is authorized to grant or deny. The staff may not be authorized to grant or deny an application for a certificate of appropriateness for the following:
(1) The demolition of a building.
(2) The moving of a building.
(3) The construction of an addition to a building.
(4) The construction of a new building.
As added by P.L.227-1997, SEC.4.

IC 36-7-11-4.6
Commission; acquisition and disposition of property
Sec. 4.6. An ordinance that establishes a historic preservation commission under section 4 of this chapter may:
(1) authorize the commission to:
(A) acquire by purchase, gift, grant, bequest, devise, or lease any real or personal property, including easements, that is appropriate for carrying out the purposes of the commission;
(B) hold title to real and personal property; and
(C) sell, lease, rent, or otherwise dispose of real and personal property at a public or private sale on the terms and conditions that the commission considers best; and
(2) establish procedures that the commission must follow in acquiring and disposing of property.
As added by P.L.227-1997, SEC.5.

IC 36-7-11-5
Concern for visual quality in historic district
Sec. 5. The commission shall be concerned with those elements of development, redevelopment, rehabilitation, and preservation that affect visual quality in the historic district. However, the commission

may not consider details of design, interior arrangements, or building features if those details, arrangements, or features are not subject to public view, and may not make any requirement except for the purpose of preventing development, alteration, or demolition in the historic district obviously incongruous with the historic district. A commission established by a county may not take any action that affects property located in a municipality.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.6.

IC 36-7-11-6
Maps of historic districts; classification of historic buildings and structures
Sec. 6. (a) The commission shall conduct a survey to identify historic buildings, structures, and sites located within the unit. Based on its survey, the commission shall submit to the legislative body a map describing the boundaries of a historic district or historic districts. A district may be limited to the boundaries of a property containing a single building, structure, or site. The map may divide a district into primary and secondary areas.
(b) The commission shall also classify and designate on the map all buildings, structures, and sites within each historic district described on the map. Buildings, structures, and sites shall be classified as historic or nonhistoric in the manner set forth in subsections (c) and (e).
(c) Buildings, structures, and sites classified as historic under this section must possess identified historic or architectural merit of a degree warranting their preservation. They may be further classified as:
(1) outstanding;
(2) notable; or
(3) contributing.
(d) In lieu of the further classifications set forth in subsection (c), the commission may devise its own system of further classification for historic buildings, structures, and sites.
(e) Nonhistoric buildings and structures are those not classified on the map as historic under subsection (b).
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.7.

IC 36-7-11-7
Approval of maps of historic districts
Sec. 7. The map setting forth the historic district boundaries and building classifications must be submitted to, and approved in an ordinance by, the legislative body of the unit before the historic district is established and the building classifications take effect.
As added by Acts 1981, P.L.309, SEC.30.

IC 36-7-11-8
Additional surveys and maps Sec. 8. The commission may conduct additional surveys, and draw and submit additional maps for approval of the legislative body, as it considers appropriate.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.8.

IC 36-7-11-8.5
Interim protection
Sec. 8.5. (a) When submitting a map to the legislative body under section 7 or 8 of this chapter, the commission may declare one (1) or more buildings or structures that are classified and designated as historic on the map to be under interim protection.
(b) Not more than two (2) working days after declaring a building or structure to be under interim protection under this section, the commission shall, by personal delivery or first class mail, provide the owner or occupant of the building or structure with a written notice of the declaration. The written notice must:
(1) cite the authority of the commission to put the building or structure under interim protection under this section;
(2) explain the effect of putting the building or structure under interim protection; and
(3) indicate that the interim protection is temporary.
(c) A building or structure put under interim protection under subsection (a) remains under interim protection until:
(1) in a county other than a county described in subdivision (2), the map is:
(A) submitted to; and
(B) approved in an ordinance or rejected by;
the legislative body of the unit; or
(2) in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000), the earlier of:
(A) thirty (30) days after the building or structure is declared to be under interim protection; or
(B) the date the map is:
(i) submitted to; and
(ii) approved in an ordinance or rejected by;
the legislative body of the unit.
(d) While a building or structure is under interim protection under this section:
(1) the building or structure may not be demolished or moved; and
(2) the exterior appearance of the building or structure may not be conspicuously changed by:
(A) addition;
(B) reconstruction; or
(C) alteration.
As added by P.L.227-1997, SEC.9. Amended by P.L.158-2001, SEC.3; P.L.119-2012, SEC.201.
IC 36-7-11-9
Assistance from unit officials; legal counsel
Sec. 9. (a) Each official of the unit who has responsibility for building inspection, building permits, planning, or zoning shall provide any technical, administrative, or clerical assistance requested by the commission.
(b) The attorney for the unit is the attorney for the commission. However, the commission may employ other legal counsel authorized to practice law in Indiana if it considers it to be necessary or desirable.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.146-1992, SEC.1; P.L.227-1997, SEC.10.

IC 36-7-11-10
Construction projects within historic districts; certificates of appropriateness required; exception
Sec. 10. Except as provided in sections 19 and 20 of this chapter, a certificate of appropriateness must be issued by or on behalf of the commission before a permit is issued for or work is begun on any of the following:
(1) Within all areas of the historic district:
(A) the demolition of any building;
(B) the moving of any building;
(C) a conspicuous change in the exterior appearance of historic buildings by additions, reconstruction, alteration, or maintenance involving exterior color change; or
(D) any new construction of a principal building or accessory building or structure subject to view from a public way.
(2) Within a primary area of the historic district:
(A) a change in walls and fences or the construction of walls and fences along public ways; or
(B) a conspicuous change in the exterior appearance of nonhistoric buildings subject to view from a public way by additions, reconstruction, alteration, or maintenance involving exterior color change.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.146-1992, SEC.2; P.L.227-1997, SEC.11.

IC 36-7-11-11
Applications for certificates of appropriateness
Sec. 11. Application for a certificate of appropriateness may be made in the office of the commission on forms provided by that office. Detailed drawings, plans, or specifications are not required. However, to the extent reasonably required for the commission to make a decision, each application must be accompanied by sketches, drawings, photographs, descriptions, or other information showing the proposed exterior alterations, additions, changes, or new construction.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997,

SEC.12.

IC 36-7-11-12
Approval or denial of application for certificates of appropriateness
Sec. 12. (a) The commission may advise and make recommendations to the applicant before acting on an application for a certificate of appropriateness.
(b) If an application for a certificate of appropriateness:
(1) is approved by the commission; or
(2) is not acted on by the commission;
within thirty (30) days after it is filed, a certificate of appropriateness shall be issued. If the certificate is issued, the application shall be processed in the same manner as applications for building or demolition permits required by the unit, if any, are processed. If no building or demolition permits are required by the unit, the applicant may proceed with the work authorized by the certificate.
(c) If the commission denies an application for a certificate of appropriateness within thirty (30) days after it is filed, the certificate may not be issued. The commission must state its reasons for the denial in writing, and must advise the applicant. An application that has been denied may not be processed as an application for a building or demolition permit and does not authorize any work by the applicant.
(d) The commission may grant an extension of the thirty (30) day limit prescribed by subsections (b) and (c) if the applicant agrees to it.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.13.

IC 36-7-11-13
Reconstruction, alteration, maintenance, and removal of historic buildings and structures; preservation of historic character
Sec. 13. (a) A historic building or structure or any part of or appurtenance to such a building or structure, including stone walls, fences, light fixtures, steps, paving, and signs may be moved, reconstructed, altered, or maintained only in a manner that will preserve the historical and architectural character of the building, structure, or appurtenance.
(b) A historic building may be relocated to another site only if it is shown that preservation on its current site is inconsistent with subsection (a).
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.14.

IC 36-7-11-14
Demolition of buildings following failure to secure certificates of appropriateness; notice
Sec. 14. (a) The purpose of this section is to preserve historic buildings that are important to the education, culture, traditions, and

economic values of the unit, and to afford the unit, historical organizations, and other interested persons the opportunity to acquire or to arrange for the preservation of these buildings.
(b) If a property owner shows that a historic building is incapable of earning an economic return on its value, as appraised by a qualified real estate appraiser, and the commission fails to approve the issuance of a certificate of appropriateness, the building may be demolished. However, before a demolition permit is issued or demolition proceeds, notice of proposed demolition must be given for a period fixed by the commission, based on the commission's classification on the approved map but not less than sixty (60) days nor more than one (1) year. Notice must be posted on the premises of the building proposed for demolition in a location clearly visible from the street. In addition, notice must be published in a newspaper of general local circulation at least three (3) times before demolition, with the first publication not more than fifteen (15) days after the application for a permit to demolish is filed, and the final publication at least fifteen (15) days before the date of the permit.
(c) The commission may approve a certificate of appropriateness at any time during the notice period under subsection (b). If the certificate is approved, a demolition permit shall be issued without further delay, and demolition may proceed.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.15.

IC 36-7-11-15
Conformance to statutory requirements for buildings
Sec. 15. Historic buildings shall be maintained to meet the applicable requirements established under statute for buildings generally so as to prevent the loss of historic material and the deterioration of important character defining details and features.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.16.

IC 36-7-11-16
New buildings and nonhistoric buildings within historic districts; compatibility required; exception
Sec. 16. Except as provided in section 20 of this chapter, the construction of a new building or structure, and the moving, reconstruction, alteration, major maintenance, or repair involving a color change conspicuously affecting the external appearance of any nonhistoric building, structure, or appurtenance within the primary area must be generally of a design, form, proportion, mass, configuration, building material, texture, color, and location on a lot compatible with other buildings in the historic district, particularly with buildings designated as historic, and with squares and places to which it is visually related.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.146-1992, SEC.3.
IC 36-7-11-17
Compatibility factors; exception
Sec. 17. Except as provided in section 20 of this chapter, within the primary area of the historic district, new buildings and structures, as well as buildings, structures, and appurtenances that are moved, reconstructed, materially altered, repaired, or changed in color, must be visually compatible with buildings, squares, and places to which they are visually related generally in terms of the following visual compatibility factors:
(1) Height. The height of proposed buildings must be visually compatible with adjacent buildings.
(2) Proportion of building's front facade. The relationship of the width of a building to the height of the front elevation must be visually compatible to buildings, squares, and places to which it is visually related.
(3) Proportion of openings within the facility. The relationship of the width of the windows to the height of windows in a building must be visually compatible with buildings, squares, and places to which it is visually related.
(4) Rhythm of solids to voids in front facades. The relationship of solids to voids in the front facade of a building must be visually compatible with buildings, squares, and places to which it is visually related.
(5) Rhythm of spacing of buildings on streets. The relationship of a building to the open space between it and adjoining buildings must be visually compatible to the buildings, squares, and places to which it is visually related.
(6) Rhythm of entrances and porch projections. The relationship of entrances and porch projections to sidewalks of a building must be visually compatible to the buildings, squares, and places to which it is visually related.
(7) Relationship of materials, texture, and color. The relationship of the materials, texture, and color of the facade of a building must be visually compatible with the predominant materials used in the buildings to which it is visually related.
(8) Roof shapes. The roof shape of a building must be visually compatible with the buildings to which it is visually related.
(9) Walls of continuity. Appurtenances of a building, such as walls, wrought iron fences, evergreen landscape masses, and building facades, must form cohesive walls of enclosure along the street if necessary to ensure visual compatibility of the building to the buildings, squares, and places to which it is visually related.
(10) Scale of a building. The size of a building and the building mass of a building in relation to open spaces, windows, door openings, porches, and balconies must be visually compatible with the buildings, squares, and places to which it is visually related.
(11) Directional expression of front elevation. A building must be visually compatible with the buildings, squares, and places

to which it is visually related in its directional character, including vertical character, horizontal character, or nondirectional character.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.146-1992, SEC.4.

IC 36-7-11-18
Ordinances; penalties for violations
Sec. 18. Ordinances adopted under this chapter may provide for penalties for violations, subject to IC 36-1-3-8.
As added by Acts 1981, P.L.310, SEC.71.

IC 36-7-11-19
Phases; certificate of appropriateness; objections
Sec. 19. (a) In an ordinance approving the establishment of a historic district, a unit may provide that the establishment occur in two (2) phases. Under the first phase, which lasts three (3) years from the date the ordinance is adopted, a certificate of appropriateness is required only for the activities described in section 10(1)(A), 10(1)(B), and 10(1)(D) of this chapter. At the end of the first phase, the district becomes fully established, and, subject to subsection (b), a certificate of appropriateness must be issued by the commission before a permit may be issued for or work may begin on an activity described in section 10 of this chapter.
(b) The first phase described in subsection (a) continues and the second phase does not become effective if a majority of the property owners in the district object to the commission, in writing, to the requirement that certificates of appropriateness be issued for the activities described in section 10(1)(C), 10(2)(A), and 10(2)(B) of this chapter. The objections must be received by the commission not earlier than one hundred eighty (180) days or later than sixty (60) days before the third anniversary of the adoption of the ordinance.
As added by P.L.146-1992, SEC.5. Amended by P.L.227-1997, SEC.17.

IC 36-7-11-20
Changes in paint colors; exclusion from activities requiring certificate of appropriateness
Sec. 20. In an ordinance approving the establishment of a historic district, a unit may exclude changes in paint colors from the activities requiring the issuance of a certificate of appropriateness under section 10 of this chapter before a permit may be issued or work begun.
As added by P.L.146-1992, SEC.6.

IC 36-7-11-21
"Interested party" defined; private rights of action; allegations; bond; liability; attorney's fees and costs; revenue; other remedies
Sec. 21. (a) As used in this section, "interested party" means one (1) of the following: (1) The executive of the unit.
(2) The legislative body of the unit.
(3) The agency having land use planning jurisdiction over a historic district designated by the ordinance adopted under this chapter.
(4) A neighborhood association, whether incorporated or unincorporated, a majority of whose members are residents of a historic district designated by an ordinance adopted under this chapter.
(5) An owner or occupant owning or occupying property located in a historic district established by an ordinance adopted under this chapter.
(6) Historic Landmarks Foundation of Indiana, Inc., or any of its successors.
(7) The state historic preservation officer designated under IC 14-21-1-19.
(b) Every interested party has a private right of action to enforce and prevent violation of a provision of this chapter or an ordinance adopted by a unit under this chapter, and with respect to any building, structure, or site within a historic district, has the right to restrain, enjoin, or enforce by restraining order or injunction, temporarily or permanently, any person from violating a provision of this chapter or an ordinance adopted by a unit under this chapter.
(c) The interested party does not have to allege or prove irreparable harm or injury to any person or property to obtain relief under this section.
(d) The interested party bringing an action under this section does not have to post a bond unless the court, after a hearing, determines that a bond should be required in the interest of justice.
(e) The interested party that brings an action under this section is not liable to any person for damages resulting from bringing or prosecuting the action unless the action was brought without good faith or without a reasonable belief that a provision of this chapter, or an ordinance adopted by a unit under this chapter, had been, or was about to be violated or breached.
(f) An interested party who obtains a favorable judgment in an action under this section may recover reasonable attorney's fees and court costs from the person against whom judgment was rendered.
(g) An action arising under this section must be brought in the circuit or superior court of the county in which the historic district lies and no change of venue from the county shall be allowed in the action.
(h) The remedy provided in this section is in addition to other remedies that may be available at law or in equity.
As added by P.L.146-1992, SEC.7. Amended by P.L.1-1995, SEC.81.

IC 36-7-11-22
Removal of classifications in certain counties
Sec. 22. (a) This section applies only to a county having a population of more than two hundred fifty thousand (250,000) but

less than two hundred seventy thousand (270,000).
(b) Notwithstanding any other provision, in the case of a building or structure owned by a political subdivision that is classified by a commission as historic and for which the classification is approved by the legislative body of the unit that established the commission, the commission may remove the historic classification of the building or structure without the adoption of an ordinance by the legislative body of the unit if the commission determines that removal of the classification is in the best interest of the unit and the political subdivision.
As added by P.L.158-2001, SEC.4. Amended by P.L.119-2012, SEC.202.



CHAPTER 11.1. HISTORIC PRESERVATION IN MARION COUNTY

IC 36-7-11.1-2
Definitions
Sec. 2. As used in this chapter:
"Commission" refers to the historic preservation commission appointed under section 3 of this chapter.
"Historic area" means an area, within the county, declared by resolution of the historic preservation commission to be of historic or architectural significance and designated as a "historic area" by the historic preservation plan. This area may be of any territorial size or configuration, as delineated by the plan, without a maximum or minimum size limitation, and may consist of a single historic property, landmark, structure, or site, or any combination of them, including any adjacent properties necessarily a part of the historic area because of their effect on and relationship to the historic values and character of it.
"Historic preservation plan" means a plan designating one (1) or more historic areas, prepared and setting forth a plan for historic preservation by the historic preservation commission under this chapter, and adopted by the metropolitan development commission as a part of the county's comprehensive plan.
As added by Acts 1982, P.L.77, SEC.6.

IC 36-7-11.1-3
Historic preservation commission; appointments; terms; vacancies; salary; officers; procedural rules; quorum; absentee members voting
Sec. 3. (a) The executive and the legislative body of the consolidated city shall appoint a commission of nine (9) members to be known as the "__________ Historic Preservation Commission" (including the name of the city).
(b) The following apply to the appointment of members:
(1) The executive shall appoint five (5) members of the commission. The executive:
(A) may select two (2) members from lists of names submitted by the Historic Landmarks Foundation of Indiana and the historical society of the consolidated city's county;
(B) may select one (1) member who is a member of the metropolitan development commission; and
(C) may select one (1) member from a list of names submitted by the local chapter of the American Institute of Architects. (2) The legislative body shall appoint four (4) members of the commission. The legislative body:
(A) shall select one (1) member who is a resident of a historic area of the consolidated city;
(B) may select one (1) member from lists of names submitted by the Historic Landmarks Foundation of Indiana and the historical society of the consolidated city's county; and
(C) may select one (1) member from a list of names submitted by the local chapter of the American Institute of Architects.
(c) Each appointment to the commission is for a term of four (4) years, commencing on January 1 following the appointment, and until a successor is appointed and is qualified. A member is eligible for reappointment.
(d) If a vacancy occurs in the commission during any term, a successor shall be appointed by the appointing authority to serve for the remainder of the vacated term. Any member of the commission may be removed for cause by the appointing authority. All members must be residents of the county.
(e) The members receive no salary, but are entitled to reimbursement for any expenses necessarily incurred in the performance of their duties.
(f) At its first scheduled meeting each year, the commission shall hold a meeting for the purpose of organization. The commission shall elect from its membership a president, vice president, secretary, and treasurer who shall perform the duties pertaining to those offices. The officers serve from the date of their election until their successors are elected and qualified. The commission may adopt bylaws and rules for the proper conduct of its proceedings, the carrying out of its duties, and the safeguarding of its funds and property. A majority of the members of the commission constitute a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
(g) A member of the commission is not disqualified from hearing and voting upon any matter coming before the commission because that member owns or occupies property within or adjacent to a historic area, unless that property is the subject property or located within two hundred (200) feet of it.
(h) A member of the commission who is absent from three (3) consecutive regular meetings of the commission shall be treated as if the member had resigned, unless the appointing authority reaffirms the member's appointment. However, the counting of such a member toward a quorum requirement or the voting by such a member does not invalidate any official action taken by the commission before the time that the minutes of the commission reflect that the member has resigned.
As added by Acts 1982, P.L.77, SEC.6. Amended by P.L.88-2009, SEC.11.
IC 36-7-11.1-3.1
Terms of certain members of commission; appointment of successor; expiration of section
Sec. 3.1. (a) A member appointed to the commission under section 3 of this chapter before July 1, 2009, shall continue to serve as a member of the commission after June 30, 2009, until:
(1) the end of the term for which the member was appointed; or
(2) the executive removes the member for cause.
If the executive removes the member for cause, the executive shall appoint a successor to serve for the remainder of the vacated term.
(b) This section expires July 1, 2014.
As added by P.L.88-2009, SEC.12.

IC 36-7-11.1-4
Administrator; staff; work program; information; offices and facilities; annual budget
Sec. 4. (a) After consulting with the executive of the consolidated city and the director of the department of metropolitan development, the commission may appoint or remove an administrator. The administrator shall, in accordance with the personnel policies and practices of the city, hire and discharge additional staff, following the standards and qualifications established by the commission. No consideration may be given to political affiliation in the selection and tenure of the staff. The commission shall determine the compensation of the administrator and other staff consistent with ordinances of the legislative body adopted under IC 36-3-6-3.
(b) Before December 1 each year, the commission shall adopt a work program defining the activities that are proposed to be carried out by staff during the next calendar year. At least forty-five (45) days before the commission desires to adopt a work program, it shall submit a copy of the proposed work program to the executive of the consolidated city and to the director of the department of metropolitan development. The executive and director shall, within thirty (30) days after submission, review and provide comments to the commission regarding the proposed work program. After comments have been received from the executive and the director and considered by the commission or after thirty (30) days have elapsed from the date of submission (whichever occurs first), the commission shall adopt a work program. Activities carried out during the calendar year must conform to or not substantially depart from the work program. The work program may be modified during the applicable calendar year in the same manner as the adoption of the original work program, except that the executive and the director have only ten (10) days in which to review and comment on the proposed work program modification, and the commission may then immediately adopt a work program modification.
(c) The administrator shall provide information that will allow the director of the department of metropolitan development to coordinate the activities of the department of metropolitan development with the activities of the commission and its staff. In order to achieve

consistency in administrative practices and policies between the consolidated city and the staff of the commission, the administrator shall seek the advice and guidance of the director regarding such matters as budgeting and fiscal control, personnel administration, and purchasing.
(d) The commission shall establish and maintain offices and facilities as may be necessary for the performance of its duties, the activities of its staff, and the preservation of its records, documents, and accounts. The location of the offices must be approved by the executive of the consolidated city.
(e) The commission shall prepare and submit annually to the fiscal officer of the consolidated city its estimate of the expenditures required for its operations and fiscal responsibilities for the ensuing fiscal year. The budget of the commission and its staff constitutes a part of the consolidated city budget and shall be determined in accordance with IC 36-3-6, and the county comprises the taxing district for the commission.
As added by Acts 1982, P.L.77, SEC.6.

IC 36-7-11.1-5
Powers and duties of commission
Sec. 5. (a) The commission may do the following:
(1) Acquire by purchase, gift, grant, bequest, devise, or lease any real or personal property needed for carrying out any of the purposes of this commission. Title to or interest in any real property acquired or held by the commission must be in the name of the consolidated city for the use and benefit of the commission.
(2) Hold, use, sell, lease, rent, or otherwise dispose of any property acquired for use in the carrying out of any of the purposes of the commission at public or private sale and on terms and conditions as the commission considers best, notwithstanding any other law.
(3) Preserve and restore areas and structures of historic or architectural significance.
(4) Conduct research and prepare a countywide comprehensive survey and inventory, and review and evaluate areas, structures, and sites of historic importance in the county for use by planning agencies and governmental officials.
(5) Identify by declaratory resolution areas, structures, and sites in the county having historic or architectural significance, and prepare historic preservation plans for them. The commission may prepare proposed historic district zoning classifications, including proposals for controlling the use and development of any historic area or areas, including standards and restrictions regarding permitted uses, and development, performance, and maintenance standards for public and private structures and sites, and prepare criteria and architectural standards of historical significance.
(6) Submit proposed historic preservation plans to the

metropolitan development commission for consideration for adoption as a segment of the comprehensive plan of the county.
(7) After adoption of a historic preservation plan, assist in the plan's administration and implementation, including the issuance of permits and licenses, together with other governmental agencies, and hear and determine applications for certificates of appropriateness as provided in this chapter.
(8) Manage and operate historic structures and areas for any purpose consistent with the applicable historic preservation plan, authorize necessary agents and employees to convey or lease any properties for any purpose or use to further the plan, and do all necessary acts and things incidental to operations, management, and leasing, including charging reasonable admission fees to any of these properties.
(9) Assist other governmental agencies regarding historic preservation, including the development of a state preservation plan as the plan relates to the county, and work with other governmental agencies in the development and carrying out of plans to preserve, restore, and rehabilitate any historic area, including the elimination of blight and deterioration, the demolition and removal of unsafe, unhealthful structures, and the repair and appropriate alteration of structures.
(10) Acquire any properties, structures, or sites for any purpose of the commission by conveyance from the redevelopment commission or from any other person or governmental agency, upon such terms and conditions, and with or without compensation, as may be agreed upon.
(11) Establish and maintain a register of historic properties in the county.
(12) Make any recommendation and reports the commission considers appropriate to the executive of the consolidated city, metropolitan development commission, or other governmental agency concerning historic preservation in the county.
(13) Prepare, publish, present, or distribute, with or without charge, any information, reports, graphic or audiovisual presentations, documents, or other materials relative to historic preservation.
(14) Conduct, attend, or participate in any conferences, presentations, seminars, or programs regarding historic preservation.
(15) Encourage and promote historic preservation, particularly preservation by private means, provide technical assistance to local preservation or historical associations, individuals, or groups, in accordance with the historic preservation plan, and recognize excellence in historic preservation efforts by awarding citations.
(16) Establish citizens advisory councils or special committees regarding historic preservation.
(17) Prescribe the duties and qualifications of its administrator and other staff in accordance with section 4 of this chapter. (18) Contract with architects, engineers, attorneys, urban planners, or any other consultants in connection with any purpose of the commission, such as the conducting of a survey of historic properties, preparation of proposed plans, ordinances, reports, surveys, drawings, maps of historic areas, or any other project provided in this chapter.
(19) Appoint a hearing officer (who may be a commission member, a member of the staff, or any other person) to hear and determine, on behalf of the commission, applications for certificates of appropriateness.
(20) Prepare and submit an annual budget in the manner prescribed by section 4 of this chapter.
(21) Participate, in conjunction with the consolidated city, in a retirement system for commission employees.
(22) Accept or contract with the consolidated city or with other persons for the furnishing of professional staff or any other services, office facilities, equipment, and supplies to the extent and for compensation as may be agreed upon, with or without compensation, and to receive and expend any funds, grants, or gifts for carrying out any function of the commission under this chapter.
(23) Enter into and carry out contracts with federal or state agencies, subject to the approval of the city executive, regarding grants of financial or other assistance to the county, city, or commission, accept and expend grant money or other assistance, and enter into and carry out contracts with other persons or governmental agencies for any purpose of the commission.
(24) Exercise the powers of a board of zoning appeals in a historic area or historic zoning district, if authorized by a zoning ordinance adopted under IC 36-7-4.
(25) Conduct public hearings required to be held by the metropolitan development commission under the 600 series of IC 36-7-4 relative to territory included in a historic area or historic zoning district, if designated by the metropolitan development commission.
(b) The commission shall provide technical services and advice about historic preservation to the consolidated city when necessary or useful in connection with the planning, development, or redevelopment of the county.
(c) This subsection applies to the sale or disposal of real property by the commission. If the property is sold by acceptance of bids, a bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by Acts 1982, P.L.77, SEC.6. Amended by P.L.336-1989(ss), SEC.49; P.L.321-1995, SEC.6.

IC 36-7-11.1-6 Proposed historic preservation plans; recommendations; approval proceedings; official markers
Sec. 6. (a) The commission shall have its staff prepare proposed historic preservation plans for all appropriate areas of the county. Upon the commission's declaratory resolution of the historic or architectural significance of any area, structure, or site designated in it, the proposed historic preservation plan shall be presented to the metropolitan development commission for public hearing and adoption as a part of the comprehensive plan of the county.
(b) The proposed historic preservation plan must officially designate and delineate historic areas and identify any individual structures or sites in it of particular historic or architectural significance, which structures and sites must be listed on the county register of historic places.
(c) With the designation of a historic structure, the plan may additionally expressly identify and designate the interior, or any interior architectural or structural feature of it, having exceptional historic or architectural significance.
(d) The historic preservation plan may include any of the material listed in IC 36-7-4-503 as it relates to historic preservation. Any plan designating one (1) or more historic areas, and any historic structures and sites located in it, must include a historic and architectural or design analysis supporting the significance of the historic area, general or specific criteria for preservation, restoration, rehabilitation, or development, including architectural and design standards, and a statement of preservation objectives.
(e) In preparing a proposed historic preservation plan, the staff of the commission shall inform, consult, and cooperate with the staff of the department of metropolitan development. In carrying out its planning and redevelopment responsibilities in an area for which a historic preservation plan is being prepared or is in effect, the staff of the department of metropolitan development shall inform, consult, and cooperate with the staff of the commission. To the extent possible, commission staff and department staff shall carry out a joint planning effort relative to proposed historic areas with the resulting information and conclusions relating to historic preservation being placed in the proposed historic preservation plan.
(f) Concurrently or subsequently, the commission may prepare and recommend to the metropolitan development commission, for its initiation, approval, and recommendation to the legislative body for adoption, a historic district zoning ordinance or ordinances to implement the historic preservation plan.
(g) Each historic area or historic zoning district must be of such territorial extent and configuration as will best serve the purposes of this chapter, there being no maximum or minimum size limitations thereon whether applied to single or multiple historic properties or sites, and may include any adjacent area necessarily a part thereof because of its effect upon and relationship to the historic values and character of the area.
(h) The proposed historic preservation plan, if approved and

adopted by the metropolitan development commission, constitutes part of the comprehensive plan of the county.
(i) The proceeding for approval of this plan, including notice and hearing requirements, is governed by the same rules and requirements applicable to petitions to the metropolitan development commission for amendment of zoning ordinances and for creation of new district classifications, and by all statutory requirements relative to the metropolitan development commission; however, individual notice of the hearing shall be given each owner of property in any proposed historic area, according to the metropolitan development commission's rules and requirements or, alternatively, the owner's consent to the proposed historical area designation may be obtained and filed with the metropolitan development commission.
(j) Amendments to any historic preservation plan, or any segment of it, shall be made in the same manner as the original plan.
(k) The commission shall receive and consider any pertinent information or exhibits such as historical data, architectural plans, drawings and photographs, regarding any proposed or designated historic area, structure, or site, and any request for historic designation or for the exclusion of any property or structure from any proposed or designated historic area.
(l) The commission may adopt any operating guidelines for the evaluation and designation of historic areas, structures, and sites, so long as they are in conformity with the objectives of this chapter.
(m) Upon the adoption of the historic preservation plan, the commission may at any time identify by appropriate markers any historic areas, structures, and sites designated by the plan, or any historic area properties in the process of restoration under the plan. These markers may be erected on public right-of-ways or, with the consent of the owner, on any subject historic property. These official informational or identification markers, whether permanent or temporary, constitute an exception to any codes and ordinances establishing sign regulations, standards, and permit requirements applicable to the area.
As added by Acts 1982, P.L.77, SEC.6.

IC 36-7-11.1-7
Categories of work exempted by historic preservation plan; premature issuance of permits for work
Sec. 7. (a) The historic preservation plan may provide that certain categories of work accomplished in the historic area are exempt from the requirement imposed by section 9 of this chapter that a certificate of appropriateness be issued. Categories of work that may be exempted by a historic preservation plan include the construction, reconstruction, alteration, or demolition of a structure or feature. Various historic preservation plans may exempt different categories of work.
(b) After the commission has adopted a declaratory resolution relative to a historic area and presented the historic preservation plan to the metropolitan development commission for adoption or

rejection as a segment of the comprehensive plan of the county, no permits may be issued by the department of metropolitan development for the construction, reconstruction, or alteration of any exterior architectural structure or feature in the area or the demolition of any structure or feature in the area until the metropolitan development commission has taken official action on the proposed plan or within ninety (90) days after the date of adoption of the declaratory resolution by the commission, whichever occurs first. If such a permit has been issued before the adoption of a declaratory resolution by the commission, the agency issuing the permit may order that the work allowed by the permit, or a part of the work, be suspended until the metropolitan development commission has adopted or rejected the historic preservation plan.
As added by Acts 1982, P.L.77, SEC.6.

IC 36-7-11.1-8
Permits for work; application; certificate of appropriateness
Sec. 8. (a) After adoption of the historic preservation plan for any historic area, permits may be issued by the department of metropolitan development for the construction of any structure in the area or the reconstruction, alteration, or demolition of any structure in the area only if the application for the permit is accompanied by a certificate of appropriateness issued under section 10 of this chapter.
(b) Notwithstanding subsection (a), if the historic preservation plan for the historic area specifically exempts certain categories of work involving the construction, reconstruction, alteration, or demolition of structures in that area from the requirement that a certificate of appropriateness be issued, then a permit for the work may be obtained from the department of metropolitan development without the issuance of a certificate of appropriateness.
(c) After the adoption of the historic preservation plan for any area, all governmental agencies shall be guided by and give due consideration to the plan in any official acts affecting the area.
(d) On application by any governmental agency or interested party in accordance with section 9 of this chapter, the commission shall make a determination of the appropriateness of any proposed governmental action affecting a historic area. Any official action in conflict with the plan or determined by the commission to be inappropriate is presumed to be not in the public interest and is subject to the enforcement provisions of section 12 of this chapter.
(e) The commission's determination of appropriateness is a prerequisite to any governmental order or action to alter or demolish any designated historic site or any structure in a historic area. No rezoning or variance applicable to a historic area, or any part of it, may be approved by the metropolitan development commission or granted by a board of zoning appeals, except on the commission's prior issuance of a certificate of appropriateness.
As added by Acts 1982, P.L.77, SEC.6.
IC 36-7-11.1-9
Necessity of certificate of appropriateness; filing application; issuance procedure
Sec. 9. (a) A person may not construct any exterior architectural structure or feature in any historic area, or reconstruct, alter, or demolish any such exterior or designated interior structure or feature in the area, until the person has filed with the secretary of the commission an application for a certificate of appropriateness in such form and with such plans, specifications, and other material as the commission may from time to time prescribe and a certificate of appropriateness has been issued as provided in this section. However, this chapter does not:
(1) prevent the ordinary maintenance or repair of any such exterior or designated interior architectural structure or feature that does not involve a change in design, color or outward appearance of it;
(2) prevent any structural change certified by the department of metropolitan development as immediately required for the public safety because of a hazardous condition; or
(3) require a certificate of appropriateness for work that is exempted by a historic preservation plan under section 7 of this chapter.
(b) The commission shall hold a public hearing on any application for certificate of appropriateness. At least ten (10) days before the date set for the hearing, notice shall be published in accordance with IC 5-3-1, and notice shall be given additionally to the affected parties in accordance with the commission's rules of procedure.
(c) Upon hearing the application for a certificate of appropriateness, the commission shall determine whether the proposal will be appropriate to the preservation of the area and to the furtherance and development of historic preservation.
(d) In determining appropriateness of any proposed construction, reconstruction, or alteration, the commission shall consider, in addition to any other pertinent factors, the visual compatibility, general design, arrangement, color, texture, and materials in relation to the architectural or other design standards prescribed by the plan or any applicable zoning regulation, the design and character of the historic area, and the architectural factors of other structures in it. In determining appropriateness of any proposed demolition, the commission shall consider, in addition to any other pertinent factors, the character and significance of the subject structure in relation to the historic area and any other structures or sites in it, including its relative contribution to the historic and architectural values and significance of the area.
(e) However, if the commission finds under subsection (d) any application to be inappropriate, but that its denial would result in substantial hardship or deprive the owner of all reasonable use and benefit of the subject property, or that its effect upon the historic area would be insubstantial, the commission shall issue a certificate of authorization, which constitutes a certificate of appropriateness for

purposes of this chapter.
(f) Issuance of a certificate of appropriateness is subject to review by the metropolitan development commission as to its appropriateness in relation to the comprehensive plan. This review must be in accordance with the same procedures and limitations applicable to appeals of decisions of boards of zoning appeals, as provided in IC 36-7-4, and must be initiated only upon notice of appeal by the division of planning and zoning certifying that this determination interferes with the comprehensive plan. All proceedings and work on the subject premises under the certificate of appropriateness are automatically stayed upon notice of the appeal.
As added by Acts 1982, P.L.77, SEC.6.

IC 36-7-11.1-10
Certificate of appropriateness; determination of commission
Sec. 10. (a) If the commission determines that the proposed construction, reconstruction, alteration, or demolition will be appropriate, the secretary of the commission shall forthwith issue to the applicant a certificate of appropriateness.
(b) The commission may impose any reasonable conditions, consistent with the historic preservation plan, upon the issuance of a certificate of appropriateness, including the requirement of executing and recording covenants or filing a maintenance or performance bond. If the commission determines that a certificate of appropriateness should not be issued, the commission shall forthwith place upon its records the reasons for the determination and may include recommendations respecting the proposed construction, reconstruction, alteration, or demolition. The secretary of the commission shall forthwith notify the applicant of the determination transmitting to the applicant an attested copy of the reasons and recommendations, if any, of the commission.
(c) A final determination of the commission upon an application for certificate of appropriateness is subject to judicial review in the same manner and subject to the same limitations as a final decision of a board of zoning appeals under IC 36-7-4. However, notwithstanding IC 36-7-4-1609, upon notice of the filing of the petition for judicial review, all proceedings and work on the subject premises are automatically stayed.
As added by Acts 1982, P.L.77, SEC.6. Amended by P.L.126-2011, SEC.65.

IC 36-7-11.1-11
Hearing officer; powers and duties
Sec. 11. (a) A hearing officer designated by the commission may conduct the public hearing provided for in this chapter on applications for a certificate of appropriateness. The commission may limit by rule or resolution the applications that a hearing officer may hear and determine.
(b) The hearing officer shall hold a public hearing under the same

notice and procedural requirements as are applicable to a hearing before the commission. After the hearing on an application for a certificate of appropriateness, the hearing officer shall make a determination.
(c) The hearing officer may not issue a certificate of authorization.
(d) The hearing officer shall set forth the reasons for the determination and may impose conditions in accordance with section 10 of this chapter.
(e) The commission shall provide reasonable opportunity by rules for the applicant, any commission member, the administrator, or any interested person to file exceptions to the determination of the hearing officer. If an exception is properly filed, the commission shall hold a de novo hearing and make a determination. If such an exception is not filed, the determination of the hearing officer constitutes the final decision of the commission.
As added by Acts 1982, P.L.77, SEC.6.

IC 36-7-11.1-12
Enforcement of chapter, ordinance, and covenants; notice to correct failures or violations
Sec. 12. (a) Whenever the commission finds that the owner of property in any historic area has neglected to keep the property and premises in a clean, sanitary, and tidy condition or has failed to maintain any structure in a good state of repair and in a safe condition, the commission may give the owner written notice to correct the failures or violations within thirty (30) days after receipt of notice, and if the owner fails to comply, then the commission may bring appropriate enforcement actions as provided by subsection (b).
(b) The commission, or any enforcement official of the consolidated city designated by the commission, may enforce this chapter, any ordinance adopted under it, and any covenants or conditions required or imposed by the commission by civil action in the circuit or superior court. Any legal, equitable, or special remedy may be invoked, including mandatory or prohibitory injunction or a civil fine. These enforcement actions (except those seeking a civil fine) may also be brought by any interested person or affected owner.
(c) Ordinances adopted under this chapter may provide for penalties for violations, subject to IC 36-1-3-8.
(d) No costs may be taxed against the commission or any of its members in any action.
(e) In actions brought under subsection (b), there may not be changes of venue from the county.
As added by Acts 1982, P.L.77, SEC.6. Amended by P.L.16-1995, SEC.14.

IC 36-7-11.1-13
Nonconforming uses
Sec. 13. (a) Except as provided in section 13.1 of this chapter, any building, structure, or land use in existence at the time of the

adoption of the historic preservation plan that is not in conformity to or within the zoning classification or restrictions or requirements or architectural standards of this plan, shall be considered to be a nonconforming use and may continue, but only so long as the owner or owners continuously maintain this use.
(b) Except as provided in section 13.1 of this chapter, in addition to the requirements pertaining to certificates of appropriateness, the ownership of a nonconforming use is subject to the additional restriction that a nonconforming use may not be reconstructed or structurally altered to an extent exceeding in aggregate cost fifty percent (50%) of the market value thereof unless the structure is changed to a conforming use.
As added by Acts 1982, P.L.77, SEC.6. Amended by P.L.113-1998, SEC.2.

IC 36-7-11.1-13.1
Agricultural nonconforming use
Sec. 13.1. (a) The definitions used in this section apply only to this section.
(b) As used in this section, "agricultural use" refers to land that is used for:
(1) the production of livestock or livestock products, commercial aquaculture, equine or equine products, poultry or poultry products, horticultural or nursery stock, fruit, vegetables, forage, grains, timber, trees, bees and apiary products, tobacco, or other agricultural crops, in the case of land that was not subject to a comprehensive plan or zoning ordinance before the most recent plan or zoning ordinance, including any amendments, was adopted; or
(2) agricultural purposes as defined in or consistent with a comprehensive plan or zoning ordinance that:
(A) the land was subject to; and
(B) was repealed before the adoption of the most recent comprehensive plan or zoning ordinance, including any amendments.
(c) As used in this section, "agricultural nonconforming use" means the agricultural use of the land is not permitted under the most recent comprehensive plan or zoning ordinance, including any amendments, for the area where the land is located.
(d) An agricultural use of land that constitutes an agricultural nonconforming use may be changed to another agricultural use of land without losing agricultural nonconforming use status.
(e) A county or municipality may not, through the county or municipality's zoning authority, do any of the following:
(1) Terminate an agricultural nonconforming use if the agricultural nonconforming use is maintained for at least any three (3) year period in a five (5) year period.
(2) Restrict an agricultural nonconforming use.
(3) Require any of the following for the agricultural nonconforming use of the land: (A) A variance for the land.
(B) A special exception for the land.
(C) A special use for the land.
(D) A contingent use for the land.
(E) A conditional use for the land.
(F) A permit for work under section 8 of this chapter.
(G) A certificate of appropriateness.
(f) Notwithstanding subsection (e), this section does not prohibit a county, a municipality, or the state from requiring an agricultural nonconforming use to be maintained and operated in compliance with all:
(1) state environmental and state health laws and rules; and
(2) requirements to which conforming agricultural use land is subject under the county's comprehensive plan or zoning ordinance.
As added by P.L.113-1998, SEC.3. Amended by P.L.106-1999, SEC.3.

IC 36-7-11.1-14
Effect of chapter on existing laws
Sec. 14. This chapter does not supersede IC 36-7-11.2 or IC 36-7-11.3 and is intended to supplement the following:
(1) IC 36-7-4.
(2) IC 36-7-11.2.
(3) IC 36-7-11.3.
As added by Acts 1982, P.L.77, SEC.6. Amended by P.L.1-1995, SEC.82.



CHAPTER 11.2. MERIDIAN STREET PRESERVATION

IC 36-7-11.2-2
"Bordering property" defined
Sec. 2. As used in this chapter, "bordering property" means a parcel of land:
(1) of which any part lies within one thousand (1,000) feet from any part of the right-of-way of Meridian Street; and
(2) that:
(A) is within a radius of seven hundred fifty (750) feet from; and
(B) lies north or south of;
the north or south terminus of Meridian Street.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-3
"Commission" defined
Sec. 3. As used in this chapter, "commission" refers to the Meridian Street preservation commission established by this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-4
"Department of metropolitan development" defined
Sec. 4. As used in this chapter, "department of metropolitan development" refers to the department of metropolitan development established by IC 36-3-5-4, subject to IC 36-3-4-23.
As added by P.L.1-1995, SEC.83.
IC 36-7-11.2-5
"Development commission" defined
Sec. 5. As used in this chapter, "development commission" refers to the metropolitan development commission.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-6
"Family" defined
Sec. 6. (a) As used in this chapter, "family" means any number of individuals who:
(1) are all related to each other by marriage, consanguinity, or legal adoption; and
(2) live together as a single household with a single head of the household.
(b) The term includes the following:
(1) Live-in paid domestic employees.
(2) Not more than two (2) nontransient guests of the household.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-7
"Interested party" defined
Sec. 7. As used in this chapter, "interested party" means the following:
(1) The governor.
(2) The Indiana department of transportation.
(3) The department of natural resources.
(4) The executive of Indianapolis.
(5) The department of metropolitan development.
(6) The society.
(7) Each neighborhood association.
(8) Each owner or occupant owning or occupying Meridian Street or bordering property to a depth of two (2) ownerships of the perimeter of the property.
(9) An owner, occupant, or other person having a legal or equitable interest in the subject property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-8
"Meridian Street" defined
Sec. 8. As used in this chapter, "Meridian Street" means that part of a north-south meridian street in the city of Indianapolis, Marion County, known as Meridian Street, that lies:
(1) north of 40th Street; and
(2) south of Westfield Boulevard;
at the points where the latter two (2) streets intersect with Meridian Street.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-9
"Meridian Street property" defined Sec. 9. As used in this chapter, "Meridian Street property" means a parcel of land of which any part lies within one hundred (100) feet due west or east of any part of the right-of-way for Meridian Street.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-10
"Neighborhood association" defined
Sec. 10. As used in this chapter, "neighborhood association" means each of the following, including any successors whether an incorporated or unincorporated association:
(1) The Butler-Tarkington neighborhood association.
(2) The Meridian Street foundation.
(3) The Meridian-Kessler neighborhood association.
(4) The Riverview-Kessler neighborhood association.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-11
"Notice" defined
Sec. 11. As used in this chapter, "notice" means written notice:
(1) served personally upon the person, official, or office entitled to the notice; or
(2) served upon the person, official, or office by placing the notice in the United States mail, first class postage prepaid, properly addressed to the person, official, or office. Notice is considered served if mailed in the manner prescribed by this subdivision properly addressed to the following:
(A) The governor, both to the address of the governor's official residence and to the governor's executive office in Indianapolis.
(B) The Indiana department of transportation, to the commissioner.
(C) The department of natural resources, both to the director of the department and to the director of the department's division of historic preservation and archeology.
(D) The department of metropolitan development.
(E) An occupant, to:
(i) the person by name; or
(ii) if the name is unknown, the "Occupant" at the address of the Meridian Street or bordering property occupied by the person.
(F) An owner, to the person by the name shown to be the name of the owner, and at the person's address, as the address appears in the records in the bound volumes of the most recent real estate tax assessment records as the records appear in:
(i) the offices of the township assessors; or
(ii) the office of the county assessor;
in Marion County.
(G) A neighborhood association or the society, to the organization at the latest address as shown in the records of

the commission.
As added by P.L.1-1995, SEC.83. Amended by P.L.219-2007, SEC.121.

IC 36-7-11.2-12
"Occupant" defined
Sec. 12. As used in this chapter, "occupant" means a person:
(1) occupying:
(A) under a written lease; or
(B) as an owner; and
(2) using for residential purposes;
a single family or double family residential dwelling located on Meridian Street or bordering property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-13
"Owner" defined
Sec. 13. As used in this chapter, "owner" means a person who owns a legal or an equitable interest in Meridian Street or bordering property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-14
"Person" defined
Sec. 14. As used in this chapter, "person" means an individual, a corporation, a partnership, an association, a trust, a governmental body or agency, or other entity, public or private, capable of entering into an enforceable contract.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-15
"Single family or double family residential dwellings" defined
Sec. 15. As used in this chapter, "single family or double family residential dwellings" means residential structures that:
(1) do not share a common wall with any other residential structures;
(2) were designed and built for occupancy by not more than two (2) separate families; and
(3) contain not more than two (2) separate living quarters.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-16
"Society" defined
Sec. 16. As used in this chapter, "society" refers to the Indiana historical society or the successor to the society.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-17
"Subject property" defined
Sec. 17. As used in this chapter, "subject property" means

Meridian Street or bordering property or existing or proposed construction on the property:
(1) that is the subject of:
(A) a filing made with;
(B) a hearing or meeting of; or
(C) an appeal from;
the commission; or
(2) with respect to which there is claimed to be a violation of this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-18
Establishment of commission
Sec. 18. The Meridian Street preservation commission is established.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-19
Number of members of commission
Sec. 19. The commission consists of nine (9) members as follows:
(1) Five (5) members are Class 1 members whose terms of office expire June 30 of each even-numbered year.
(2) Four (4) members are Class 2 members whose terms of office expire June 30 of each odd-numbered year.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-20
Appointment of architect and professional city planner
Sec. 20. The executive of Indianapolis shall appoint the following members of the commission not later than thirty (30) days after the term of the prior member appointed under this section expires:
(1) As a Class 1 member, an architect registered under IC 25-4-1 who at the time of appointment is a practicing architect residing in Marion County.
(2) As a Class 2 member, an employee of the department of metropolitan development who is employed by the department at the time as a professional city planner. If the individual ceases to be an employee of the department, the individual is considered to have resigned as a member of the commission.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-21
Appointment of member with knowledge of historic preservation and owner of dwelling on Meridian Street property
Sec. 21. The governor shall appoint the following members of the commission not later than thirty (30) days after the term of the prior member appointed under this section expires:
(1) As a Class 1 member, an individual with a demonstrated interest in and knowledge of historic preservation.
(2) As a Class 1 member, an owner and occupant of a single or

double family residential dwelling situated on Meridian Street property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-22
Appointment of additional members from lists submitted by neighborhood associations and society
Sec. 22. (a) The governor shall appoint five (5) additional members of the commission by selecting one (1) name from each of five (5) separate lists submitted by four (4) neighborhood associations and the society. Each list must contain the names of at least two (2) nominees. The members appointed under this section are classified as follows:
(1) As Class 1 members, the members submitted by the following:
(A) Butler-Tarkington Neighborhood Association.
(B) The Meridian-Kessler Neighborhood Association.
(2) As Class 2 members, the members submitted by the following:
(A) The Meridian Street Foundation.
(B) The Riverview-Kessler Neighborhood Association.
(C) The Indiana historical society.
(b) The successor to a member selected from a list shall be selected from a list of at least two (2) nominees submitted by the same organization.
(c) If:
(1) the term of a member of the commission appointed from a list of nominees submitted by an organization has expired or a member has died or resigned during a term; and
(2) the organization has not submitted a list of nominees for a successor not later than thirty (30) days after the expiration, death, or resignation;
the governor shall immediately appoint an interim member of the commission to serve until the organization submits a list of nominees and an appointment is made.
(d) The governor shall, not later than thirty (30) days after the receipt of a list from an organization, appoint as a member of the commission one (1) of the nominees set forth in the list.
(e) If an organization ceases to exist and is without a successor, the governor shall appoint to the commission in place of the member who would otherwise have been nominated by the organization a person who is an owner and occupant of any Meridian Street or bordering property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-23
Holding over membership upon expiration of member's term
Sec. 23. Each member of the commission, upon the expiration of the member's term, holds over as a member with all rights of membership until a successor is appointed and qualified. As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-24
Death or resignation of member
Sec. 24. (a) If a member of the commission dies or resigns during a term, a successor with the same qualifications shall be appointed to complete the term not later than thirty (30) days after the death or resignation. The appointment shall be made in the same manner as the original appointment.
(b) For purposes of this section, failure to attend three (3) consecutive regular meetings of the commission is considered a resignation.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-25
Service without compensation
Sec. 25. Members of the commission serve without compensation.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-26
Chairman
Sec. 26. The commission member who is an employee of the department of metropolitan development serves as chairman of the commission.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-27
Adoption of rules
Sec. 27. The commission shall prepare, adopt, and promulgate the rules and regulations that are necessary, desirable, or convenient to the orderly administration of commission affairs and to the implementation of this chapter in accordance with the intent and purpose. The rules and regulations shall be made available in writing to any person requesting a copy.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-28
Filing and records
Sec. 28. Notices, petitions, requests, or other written materials to be filed with the commission shall be filed with the department of metropolitan development and directed to the attention of the commission. The department of metropolitan development shall:
(1) maintain; and
(2) make available for public inspection;
all records of the commission at the offices of the department of metropolitan development.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-29
Alternate persons on whom notice may be served Sec. 29. (a) A public officer or office entitled to receive notice may designate in writing filed with the commission alternate or additional persons to whom notice required to be served upon the officer or office shall also be served. The commission shall maintain a complete list of the persons and their addresses.
(b) A person, an official, or an office who or that is not served notice in the manner prescribed by this chapter is not considered properly notified unless the person has waived notice in writing.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-30
Attorney for commission
Sec. 30. The attorney general, or a deputy attorney general selected by the attorney general, is the attorney for the commission. The commission may employ other legal counsel that the commission considers necessary, convenient, or desirable.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-31
Regular meetings
Sec. 31. (a) The rules and regulations of the commission must specify a particular time on a particular day of the week in a particular week of the month for holding regular meetings to consider any matters properly coming before the commission. Except as provided in subsection (b), the commission shall regularly meet at the designated time, if there is any matter requiring consideration or determination as specified in this chapter.
(b) The commission may designate in the rules and regulations July or August as a vacation month during which the commission will not hold a regular meeting despite the existence of matters requiring consideration or determination. A person desiring the commission to consider or determine any matter that is within the commission's jurisdiction under this chapter must, at least thirty (30) days before a regular meeting date of the commission upon which the person desires the commission to determine or consider the matter, file with the commission a petition that does the following:
(1) Specifies in detail the matter the petitioner desires the commission to consider or determine.
(2) Requests that the matter be placed upon the commission's docket for matters to be considered and determined at the meeting.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-32
Special meetings
Sec. 32. (a) The chairman of the commission:
(1) may, in the chairman's discretion; or
(2) shall, at the written request of at least two (2) members of the commission;
call a special meeting of the commission to consider or determine a

matter for which a petition has been filed.
(b) The meeting shall be scheduled for a date:
(1) not less than thirty (30); and
(2) not more than forty-five (45);
days after the filing of the petition.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-33
Continuance of matters on docket
Sec. 33. For good cause shown the chairman of the commission may, at or before a regular or special meeting, continue any matter docketed for consideration or determination at the meeting until:
(1) the next regular meeting of the commission; or
(2) a special meeting set for a date not more than thirty (30) days following the date of the meeting for which the matter was previously docketed.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-34
Evidence required
Sec. 34. The commission may, before a hearing on a petition filed with the commission, require the person filing the petition or a person whose interests appear adverse to those of the petitioner to file with the commission before the hearing the following:
(1) Maps, plot plans, structural drawings and specifications, landscaping plans, floor plans, elevations, cross-sectional plans, architectural renderings, diagrams, or any other technical or graphic materials.
(2) Additional information concerning the petitioner's or the adverse person's intentions or interest with respect to Meridian Street or bordering property.
(3) Any other additional information that the commission considers relevant to the matters concerning the petition.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-35
Quorum
Sec. 35. (a) A quorum of the commission consists of six (6) members. A quorum must be present for a public hearing on and the determination of a matter coming before the commission for which a public hearing is required under this chapter.
(b) Except as otherwise provided in this chapter, a majority vote of the members of the commission present and voting is required for the commission to take action.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-36
Members not disqualified from hearing and voting on matters
Sec. 36. (a) A member of the commission is not disqualified from hearing and voting upon a matter coming before the commission

because the member:
(1) owns or occupies a Meridian Street or bordering property; or
(2) belongs to a neighborhood association.
(b) A member of the commission may abstain from voting on a matter if the member states the reasons in the record.
(c) A member of the commission is disqualified from voting if:
(1) the member is an owner or occupant of:
(A) the subject property; or
(B) Meridian Street or bordering property of which a part lies within one hundred (100) feet of the subject property; or
(2) the member is a person described by section 56(a)(2)(D) of this chapter.
(d) If by virtue of the abstention of a member of the commission there is not present at a hearing upon a matter at least six (6) members of the commission able to vote on the matter, the chairman shall redocket the matter for a hearing or rehearing at:
(1) the next regular meeting of the commission; or
(2) a special meeting set for a date not more than thirty (30) days following the date of the meeting at which the matter was or was to be heard.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-37
Private deliberations
Sec. 37. (a) Upon the conclusion of the hearing on a matter and before the voting, the commission members shall, if requested by:
(1) the petitioner;
(2) an interested party; or
(3) a commission member;
deliberate in private before voting.
(b) The commission shall, before voting, consider conditions proposed to the commission at the hearing by a person, including a commission member, concerning the restrictions, limitations, commitments, or undertakings that might be required by the commission as the condition of a vote favorable to the petitioner.
(c) The commission may:
(1) on the commission's own motion; or
(2) at the request of a person;
before voting on a matter, continue the matter to a future meeting so that the petitioner and a person appearing adverse to the petitioner might privately agree upon the restrictions, limitations, commitments, or undertakings to be proposed to the commission as a condition to a vote by the commission favorable to the petitioner.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-38
Written final orders
Sec. 38. (a) Not later than thirty (30) days after a vote by the commission finally determining a matter, the commission shall enter

a written final order stating the following:
(1) The names of the members present and voting.
(2) Whether the vote cast by each member was negative or affirmative.
(3) The basic facts found by the members whose vote for or against the petitioner determined the matter.
(b) If a tie vote occurs, the petition is considered to be determined adversely to the petitioner, with the members casting a vote adverse to the petitioner considered to be the majority.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-39
Temporary orders
Sec. 39. (a) If the commission determines affirmatively a matter conditioned upon:
(1) the observance by a person of a restriction or limitation; or
(2) the commitment made by or the undertaking of a person;
the commission shall, not later than ten (10) days after the vote determining the matter conditionally, enter a temporary order setting forth the restriction, limitation, commitment, or undertaking.
(b) The commission shall enter a final order approving the petition upon and after a hearing at which the petitioner must satisfy the commission that the restriction, limitation, commitment, or undertaking has been formalized so that an interested party may enforce the restriction, limitation, commitment, or undertaking in a private action.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-40
Proposed temporary or final orders
Sec. 40. (a) Not later than five (5) days after the commission has determined a matter by vote, other than a rezoning matter referred to the commission by the development commission, a party who appeared at the hearing shall, upon request of the commission, file with the commission a proposed temporary or final order.
(b) A proposed final order must state in detail the basic facts that could have been found by the commission based upon substantial evidence of probative value actually introduced into evidence before the commission at a hearing on the matter.
(c) A proposed temporary order must state the basic facts:
(1) that could have been found by the commission based upon substantial evidence of probative value actually introduced into evidence before the commission at a hearing on the matter; and
(2) upon which the commission could properly have required a restriction, a limitation, a commitment, or an undertaking as a condition to a final affirmative determination of the matter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-41
Action based on verbal assurances or unwritten agreements Sec. 41. The commission may not take action on a petition, approve a proposed rezoning or zoning variance, or issue a certificate of appropriateness based upon verbal assurances or unwritten agreements or commitments made by a person concerning any of the following:
(1) A future use or development of the subject property.
(2) A restriction or limitation in the character, nature, or style of a contingent, possible, or proposed use or construction:
(A) for which the person seeks; or
(B) that would be permitted by;
the rezoning, zoning variance, or certificate of appropriateness.
(3) An undertaking concerning the planning, design, or implementation of a contingent or possible use or proposed construction.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-42
Written agreement required
Sec. 42. (a) The commission may, by the vote of at least six (6) of the members, or for a certificate of appropriateness by a majority of the members, as a condition of approval of a zoning variance or of issuance of a certificate of appropriateness, require:
(1) the petitioner;
(2) a person described by section 56(a)(2)(D) of this chapter; and
(3) the owner of the land for which the zoning variance or certificate of appropriateness is sought;
to prepare and execute in a form acceptable by the commission and to file with the commission a written agreement notarized by each signatory party.
(b) By the agreement signed under subsection (a) each party agrees for the party and for the party's heirs, successors, and assigns, and for a party with a legal or equitable interest in the subject property, covenants for the party and for a successor to the legal or equitable interest in the property, to be bound by the following:
(1) The restrictions or limitations that the commission has, in furtherance of the intent and purpose of this chapter, specified concerning the future use or development of or construction upon the subject property.
(2) The restrictions or limitations that the commission has, in furtherance of the intent and purpose of this chapter, specified concerning the character, nature, or style of a proposed, contingent, or possible use or construction:
(A) for which the zoning variance or certificate of appropriateness is sought; or
(B) that would be permitted by the zoning variance or certificate of appropriateness.
(3) Undertakings that the commission has, in the furtherance of the intent and purpose of this chapter, required concerning the planning, design, or implementation of a proposed, contingent,

or possible use or construction.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-43
Requirements of written agreement
Sec. 43. An agreement signed under section 42 of this chapter must do the following:
(1) Refer to the proceeding before the commission.
(2) Contain a full legal description of the subject property.
(3) Specifically provide for the following:
(A) That the agreement is contingent upon the grant of a variance for or issuance of a certificate of appropriateness concerning the subject property.
(B) That the agreement will be construed strictly against those parties from whom the agreement is required by the commission.
(C) That the agreement, if executed by a party with a legal or equitable interest in the subject property, is intended to create a covenant that:
(i) runs with the subject property; and
(ii) is binding upon the successors to the fee or to an interest in the fee.
(D) That the agreement is intended to benefit and to be enforced by a person who, under this chapter, would be considered an interested party concerning the subject property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-44
Filing of agreement
Sec. 44. A petitioner shall do the following:
(1) File an agreement signed under section 42 of this chapter, including a request for a public hearing, at least fourteen (14) days before the regular meeting of the commission at which the petitioner requests the hearing.
(2) On or before the date of the filing, serve in the manner notices must be served under this chapter a copy of the request and the agreement upon the following:
(A) Each neighborhood association.
(B) Each interested party who, not later than five (5) days after the hearing for which the commission entered a temporary order concerning the zoning variance or the certificate of appropriateness sought by the petitioner, filed with the commission a request that the agreement or request be served upon the interested party.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-45
Voting on agreement
Sec. 45. (a) If after a public hearing the commission approves in

form and substance, by the vote of:
(1) at least six (6) members; or
(2) for a certificate of appropriateness, a majority of the members present;
the agreement as filed, the commission shall enter a final order expressing the commission's approval of the zoning variance or issuance of the certificate of appropriateness as sought by the petitioner.
(b) The commission shall, at the petitioner's expense, immediately file the agreement with the Marion County recorder.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-46
Amended agreement
Sec. 46. (a) If after a public hearing the commission disapproves the agreement in form or substance, the petitioner shall, under a temporary order of the commission, make and cause to be executed an amended agreement meeting the commission's requirements as to form and substance.
(b) If the petitioner fails or refuses, for longer than sixty (60) days after entry of a temporary order requiring the petitioner to do so, to file an amended agreement meeting with commission requirements for form and substance, the commission may require the petitioner to appear at a meeting of the commission and show cause why the petition of the petitioner should not be dismissed.
(c) If the petitioner fails:
(1) to appear at the meeting; or
(2) to show good and sufficient cause why the petition should not be dismissed;
the commission shall, upon the vote of a majority of the members, dismiss the petition.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-47
Abrogation of agreement
Sec. 47. (a) A covenant or an agreement made under this chapter may be abrogated by six (6) affirmative votes of the commission upon petition and after notice to all interested parties and a public hearing if the commission determines that the covenant or agreement no longer accomplishes in a substantial manner any of the purposes of this chapter.
(b) A covenant or agreement is considered abrogated upon dissolution of the commission under section 66 of this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-48
Minutes of meetings
Sec. 48. (a) The commission shall keep complete minutes of meetings. The minutes must reflect the following:
(1) Action taken by the commission. (2) The reasons for the action.
(3) The factors considered by the commission in taking the action.
(b) Copies of the minutes of a meeting shall be provided to a person requesting a copy.
(c) An interested party who desires a transcript of a matter heard by the commission may, at the interested party's expense, have a transcript prepared.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-49
Fees
Sec. 49. (a) The commission shall, by rule adopted under section 27 of this chapter, set fees to be paid by a person filing a petition with the commission. If the commission has not set a fee by rule for a type of petition, the fee is twenty-five dollars ($25).
(b) A person filing a petition with the commission shall pay the fee required for the filing to the department of metropolitan development. The department shall pay the fee to the treasurer of the commission.
(c) The department of metropolitan development has no duty regarding the fees collected under this section except those imposed under subsection (b). Fees collected under this section:
(1) do not belong to the consolidated city created under IC 36-3; and
(2) are not subject to any of the following:
(A) IC 5-11-10.
(B) IC 36-2-6.
(C) IC 36-3.
(D) IC 36-4-8.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-50
Acceptance of money for administration
Sec. 50. The commission may accept money from any source for use in administering this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-51
Approval for zoning variance
Sec. 51. An administrative, a legislative, or other governmental body may not grant a zoning variance relating to the use of Meridian Street or bordering property without the prior approval of the commission upon the affirmative vote of at least six (6) members. The commission may approve the variance only if:
(1) the petition establishes by substantial evidence of probative value the correctness of the conclusions stated in section 53 of this chapter; and
(2) notices of the hearing have been given to all interested parties in the manner required by this chapter. As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-52
Conditions to be met before petition approval
Sec. 52. (a) The development commission may not:
(1) approve a petition for the amendment or adoption of a zoning ordinance pertaining or applying to Meridian Street or bordering property; or
(2) adopt or amend an ordinance to the extent the ordinance pertains or applies to Meridian Street or bordering property;
until the conditions required by section 51 of this chapter have been met.
(b) The following must occur before the development commission may take action under subsection (a):
(1) Notice of the filing of the petition before the development commission has been given by the petitioner to all interested parties not later than ten (10) days after the filing.
(2) The matter has been referred to the commission, which has:
(A) considered the matter applying the standards stated in section 53 of this chapter and made a recommendation to the development commission; or
(B) failed to make a recommendation for one hundred twenty (120) days following the referral of the matter to the commission for the commission's recommendations, unless the time has been extended by the development commission for good cause shown.
(3) A duly advertised public hearing on the matter has been held by the development commission.
(4) The conclusions stated in section 53 of this chapter have been established by substantial evidence of probative value.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-53
Prohibited results of variance or ordinance
Sec. 53. The conclusions required by sections 51 and 52 of this chapter are that the requested variance, the proposed new zoning ordinance, or the amendment to an existing zoning ordinance will not do any of the following:
(1) Tend to undermine or detract from the general residential character of the following:
(A) Meridian Street.
(B) Meridian Street property.
(C) Bordering property lying between Meridian Street property and the property for which the new zoning ordinance, zoning ordinance amendment, or zoning variance is sought.
(2) Affect in an adverse manner the value for single family residential usage of the following:
(A) Meridian Street property.
(B) Bordering property lying between Meridian Street

property and the property for which the new zoning ordinance, zoning ordinance amendment, or zoning variance is sought.
(3) Alter or adversely affect, either in inherent nature or method of implementation, the historic or architectural character or style of the area comprised of:
(A) Meridian Street and bordering property; or
(B) the part of the area comprised of the property lying within five hundred (500) feet of the subject property.
(4) If the request is a zoning variance, violate a rule or regulation that the commission has adopted to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-54
Notice of filing of petition; referral to commission; reconsideration
Sec. 54. (a) Notice of:
(1) the filing of a petition with the commission for approval of a proposed use variance; and
(2) the filing of a petition with the development commission for approval of an amendment or the adoption of a zoning ordinance pertaining or applying to Meridian Street or bordering property;
is jurisdictional.
(b) Before referral of a matter to the commission, the development commission or other referring body must be satisfied of the following:
(1) That proper notice of the filing of the petition as required by this chapter has been given.
(2) That copies of:
(A) all petitions, exhibits, drawings, pictures, and other documents intended to be offered in support of the proposed new zoning ordinance or amendment to an existing zoning ordinance; and
(B) the contract described by section 56 or 57 of this chapter;
have been made available to the commission without expense to the commission.
(c) If the development commission discovers, upon hearing, substantial departure from, addition to, or modification of materials presented to the commission, the matter shall be remanded to the commission for an additional sixty (60) day period for reconsideration and further recommendation, if any. The commission may, however, take additional evidence that the commission considers necessary for the purpose of making recommendations on the proposed new zoning ordinance or amendment to an existing zoning ordinance.
(d) The development commission or other referring body:
(1) shall thoughtfully consider the recommendations of the commission; and (2) may overrule or ignore the recommendations only if the recommendations are:
(A) unsupported by substantial evidence; or
(B) contradicted by a clear preponderance of the evidence;
presented before the development commission.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-55
Provisions inapplicable to considerations of rezoning matters; procedures
Sec. 55. (a) The provisions of this chapter concerning:
(1) meetings and hearings of the commission; and
(2) the manner in which matters will be taken up and considered by the commission;
do not apply in the commission's consideration of rezoning matters referred to the commission by the development commission.
(b) With respect to the matters described in subsection (a), the commission may by rule determine procedures to dispose of the matters within the mandatory one hundred twenty (120) day period.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-56
Requirements of petition for zoning variance or for subject property
Sec. 56. (a) A petition that is filed by a person seeking approval of the commission for a zoning variance of or for subject property must:
(1) be under oath; and
(2) state the following:
(A) The full name and address of the petitioner and of each attorney acting for and on behalf of the petitioner.
(B) The street address.
(C) The name of the owner of the property.
(D) The full name and address of and the type of business, if any, conducted by:
(i) a person who at the time of the filing is a party to; and
(ii) a person who is a disclosed or an undisclosed principal for whom the party was acting as agent in entering into;
a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement of any kind or nature concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property.
(E) A description of the contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement sufficient to disclose the full nature of the interest of the party or of the party's principal in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property. (F) The date of the regular meeting of the commission at which the petitioner requests the petition be considered and determined.
(G) A detailed description of the proposed use for which the zoning variance is sought.
(H) Other information that the commission requires by rule or regulation.
(b) A petition must be accompanied by the following:
(1) A true copy of each contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement described in the petition.
(2) The maps, plot plans, structural drawings and specifications, landscaping plans, floor plans, elevations, cross-sectional plans, architectural renderings, diagrams, or other technical or graphic materials that the commission requires by rule or regulation.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-57
Additional requirements for petition for amended zoning ordinance for Meridian Street or bordering property
Sec. 57. (a) A petition that is filed by a person requesting the adoption of a new zoning ordinance or the amendment of an existing zoning ordinance directly pertaining to or affecting Meridian Street or bordering property must, in addition to all other applicable requirements concerning the petitions generally:
(1) be under oath; and
(2) state the following:
(A) The street address of the Meridian Street or bordering property to which the new zoning ordinance or amendment to an existing zoning ordinance would directly pertain or affect.
(B) The name of each owner of the property.
(C) The name and address of each person, including principals, if any, who at the time of filing is a party to a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement, excluding insurance policies, mortgage deeds, fuel service contracts, and similar documents, concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property. The petition must also describe all businesses in which the persons, jointly or severally, are engaged.
(D) A detailed description of the proposed use for which the new zoning ordinance or amendment of an existing zoning ordinance is sought.
(E) Other information that the development commission requires by rule or regulation.
(b) The petition must be accompanied by the following:
(1) A complete copy of each contract described by subsection (a)(2)(C) or a description of the contract sufficient to disclose

the full nature of the interest of the party and principals, if any, in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(2) Other documents that the development commission requires by rule or regulation.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-58
Notice of petition for new or amended zoning ordinance
Sec. 58. (a) A person who has filed a petition under section 56 or 57 of this chapter shall, not later than ten (10) days after the filing, serve notice upon all interested parties. The notice must state the following:
(1) The full name and address of the following:
(A) The petitioner.
(B) Each attorney acting for and on behalf of the petitioner.
(2) The street address of the Meridian Street and bordering property for which the petition was filed.
(3) The name of the owner of the property.
(4) The full name and address of, and the type of business, if any, conducted by:
(A) each person who at the time of the filing is a party to; and
(B) each person who is a disclosed or an undisclosed principal for whom the party was acting as agent in entering into;
a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement of any kind or nature concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property.
(5) A description of the contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement sufficient to disclose the full nature of the interest of the party or of the party's principal in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(6) A description of the proposed use for which the rezoning or zoning variance is sought, sufficiently detailed to appraise the notice recipient of the true character, nature, extent, and physical properties of the proposed use.
(7) The date of the filing of the petition.
(8) The date, time, and place of the next regular meeting of the commission if a petition is for approval of a zoning variance. If a petition is filed with the development commission, the notice does not have to specify the date of a hearing before the commission or the development commission. However, the person filing the petition shall give ten (10) days notice of the date, time, and place of a hearing before the commission on the

petition after the referral of the petition to the commission by the development commission.
(b) For purposes of giving notice to the interested parties who are owners, the records in the bound volumes of the recent real estate tax assessment records as the records appear in:
(1) the offices of the township assessors (if any); or
(2) the office of the county assessor;
as of the date of filing are considered determinative of the persons who are owners.
As added by P.L.1-1995, SEC.83. Amended by P.L.219-2007, SEC.122; P.L.146-2008, SEC.719.

IC 36-7-11.2-59
Prohibited new or altered structures on Meridian Street
Sec. 59. A new structure may not be erected upon a parcel of Meridian Street property or an existing structure upon the property may not be altered if the structure would do any of the following:
(1) Permit a residential usage that, in relation to the parcel upon which situated, would be of a substantially greater density than the average residential density of Meridian Street property lying within one thousand (1,000) feet of the property in question, excluding for purposes of determining the average Meridian Street property used for multiple family residential or commercial purposes.
(2) Appear substantially smaller or larger in size and scale than the average size and scale of the single and double family residential dwellings situated upon Meridian Street property lying within one thousand (1,000) feet of the property in question.
(3) Have a set-back from Meridian Street significantly less than the average set-back of structures facing upon Meridian Street that are situated upon Meridian Street property lying within one thousand (1,000) feet of the property in question.
(4) Have side lots measuring less than fifteen (15) feet from the property line of the subject property to the wall of the structure erected or altered.
(5) If primarily a residential dwelling, have a ground floor area of less than two thousand (2,000) square feet or forty percent (40%) of the total area of the parcel of land upon which the dwelling lies, whichever is less.
(6) Including all other structures upon the parcel, have a total ground floor area greater than fifty percent (50%) of the total area of the parcel of land upon which the structure lies.
(7) Substantially encroach upon the view and exposure of a residential structure on a neighboring property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-60
Subdivision of Meridian Street property
Sec. 60. A parcel of Meridian Street property may not be

subdivided into lots having:
(1) an area of less than fifteen thousand (15,000) square feet; or
(2) frontage of less than one hundred (100) feet upon Meridian Street or upon an east-west street intersecting with Meridian Street.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-61
Conditions for constructing, reconstructing, altering, or demolishing Meridian Street property
Sec. 61. (a) A person may not construct on Meridian Street property a structure or feature or reconstruct, alter, or demolish Meridian Street property unless the following conditions have been met:
(1) The person has previously filed with the commission an application for a certificate of appropriateness in the form and with the plans, specifications, and other materials that the commission prescribes.
(2) A certificate of appropriateness has been issued by the commission as provided in this section.
(b) After the filing of an application for a certificate of appropriateness, the commission shall determine whether the proposed construction, reconstruction, or alteration of the structure in question:
(1) will be appropriate to the preservation of the area comprised of Meridian Street and bordering property; and
(2) complies with the architectural and construction standards then existing in the area.
(c) In determining appropriateness, the commission shall consider, in addition to other factors that the commission considers pertinent, the historical and architectural style, general design, arrangement, size, texture, and materials of the proposed work and the relation of the proposed work to the architectural factor of other structures in the area. The department of metropolitan development may not issue a permit for the construction, reconstruction, alteration, or demolition of a structure in the area unless the application for the permit is accompanied by a certificate of appropriateness.
(d) The issuance of or refusal to issue a permit is a final determination appealable under section 64 of this chapter. With respect to a certificate of appropriateness, the commission may, by rule or regulation, provide for:
(1) the public hearings;
(2) notice of the hearings; or
(3) the filing of the application for the certificate;
that the commission considers necessary.
(e) Notwithstanding this section, the commission may, by rule or regulation:
(1) define; and
(2) exempt from the application of this section;
specific types and categories of construction, reconstruction,

alterations, and demolition for which the commission determines commission action and review are not necessary or desirable to effect the purposes of this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-62
Restrictions on owners and occupants of Meridian Street or bordering property
Sec. 62. (a) As used in this section, "bedroom" means a room that:
(1) consists of not less than eighty (80) usable square feet and one (1) built-in closet; and
(2) is located on or above the first floor of a structure.
(b) Each owner and occupant of Meridian Street or bordering property shall do the following:
(1) Permit not more than one (1) family to inhabit a single family dwelling.
(2) Permit not more than two (2) families to inhabit a double family dwelling.
(3) Permit to inhabit a dwelling unit not more than the number of individuals derived by multiplying the total number of bedrooms in the unit by three (3).
(4) Maintain and prevent cleared areas from becoming overgrown.
(5) Permit no trash, scrap, refuse, dead matter, or other debris of any kind to accumulate on the property so as to make:
(A) the property unhealthful, unsightly, or dangerous; or
(B) a residential structure or other structure appurtenant to a residential structure unsuitable for the residential or appurtenant purposes.
(6) Maintain in good repair and appearance all exterior surfaces.
(7) Maintain in good and safe repair all walls, roofs, foundations, ceilings, floors, stairways, or other structures upon the property.
(8) Repair promptly broken windows or panes of glass in a structure upon the property.
(9) Secure from unauthorized access an unused or unoccupied structure upon the property.
(10) Maintain in a safe, habitable condition each residential structure upon the property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-63
Private right of action with respect to Meridian Street or bordering property
Sec. 63. (a) Each interested party:
(1) has a private right of action to:
(A) enforce; and
(B) prevent violation of;
this chapter; and
(2) may, with respect to Meridian Street or bordering property: (A) restrain or enjoin, temporarily or permanently, a person from violating; and
(B) enforce by restraining order or injunction;
this chapter.
(b) The powers described in subsection (a) include the following:
(1) To enforce written commitments, agreements, or covenants made in accordance with or under this chapter.
(2) To prevent and obtain full relief from a threatened or existing violation of section 59, 60, 61, or 62 of this chapter.
(3) To prevent:
(A) a person from seeking or having the benefits of; or
(B) a governmental body from granting;
a rezoning of or zoning variance for Meridian Street or bordering property for which the commission or development commission for rezoning has not granted prior approval in the manner required by this chapter.
(4) To:
(A) prevent construction, reconstruction, alteration, or demolition work upon; and
(B) obtain full relief from work previously done upon;
Meridian Street property for which a certificate of appropriateness was required but was not issued by the commission. A showing that issuance of certificates of appropriateness for the work could not properly have been denied by the commission if a proper application had been made is a complete defense to an action under this subdivision.
(5) To prevent further construction work upon and obtain full relief from construction work previously done upon Meridian Street property that fails in a substantial manner to comply with all the terms and conditions:
(A) of a certificate of appropriateness issued by the commission; or
(B) of the petition and documents filed with the commission upon which the commission is presumed to have based approval of the certificate.
(6) To prevent usage of Meridian Street or bordering property for which a rezoning or zoning variance:
(A) would be required; and
(B) has not been obtained.
(7) To prevent a violation of the terms and conditions of the approval by the commission of a zoning variance as petitioned for and obtained from the commission.
(c) For purposes of obtaining relief sought under this section, it is not necessary to allege or prove irreparable harm or injury to a person or property. A person entitled to bring an action under this section is not required to post a bond unless the court, after a hearing, determines that a bond should be required in the interests of justice. A person who brings an action under this section is not, however, liable to a person for any damages resulting from the bringing or prosecuting of the action unless the action was not brought: (1) in good faith; or
(2) in the reasonable belief that:
(A) this chapter; or
(B) a commitment, an agreement, or a covenant entered into under section 42 of this chapter;
had been or was about to be violated or breached.
(d) The person against whom an action is brought under subsection (a) is liable to the interested party bringing the action for reasonable attorney's fees and court costs if judgment is entered by the court against the person.
(e) An action arising under this section must be brought in the circuit or superior court of Marion County, and a change of venue from the county is not permitted.
(f) The remedy provided in this section is not exclusive but is cumulative to any other remedies available at law or equity.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-64
Judicial review
Sec. 64. A final determination by the commission is subject to judicial review in the same manner and subject to the same limitations as a final decision of a board of zoning appeals under IC 36-7-4. However, notwithstanding IC 36-7-4-1609, upon notice of the filing of the petition for judicial review, all proceedings and work on the subject premises are automatically stayed.
As added by P.L.1-1995, SEC.83. Amended by P.L.126-2011, SEC.66.

IC 36-7-11.2-65
Appeals
Sec. 65. An appeal may be taken to the court of appeals from the final judgment of the court under section 64 of this chapter reversing, affirming, or modifying the determination of the commission in the same manner and upon the same terms, conditions, and limitations as appeals in other civil actions.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-66
Dissolution of commission
Sec. 66. (a) The city-county legislative body may dissolve the commission under this section. Upon dissolution, this chapter ceases to have any force or effect, except with respect to actions previously commenced under section 62 of this chapter.
(b) At least one hundred fifty (150) owners of Meridian Street property or owners of fifty-one percent (51%) of Meridian Street property, whichever is less, may commence a proceeding to dissolve the commission by presenting a petition to do so to the city-county legislative body and by filing a duplicate of the petition with the commission. For purposes of a petition all of the persons having a legal or equitable interest in one (1) parcel of Meridian Street

property are considered in the aggregate to be the single owner. For purposes of a petition one (1) parcel of Meridian Street property is considered to include at least two (2) contiguous parcels if the parcels are owned directly or indirectly by the same person. A person is considered an indirect owner of a contiguous parcel if the parcel is owned as follows:
(1) Jointly with another person.
(2) By the person with the person's spouse in tenancy by the entireties.
(3) Directly or indirectly by the person's spouse.
(4) By a child or grandchild, natural or adopted, unless the child or grandchild is the fee owner and an occupant of the parcel.
(5) By a trust or an estate of which:
(A) the person is a trustee, an executor, or an administrator; or
(B) the person is empowered to direct the disposition of the parcel.
(6) By a partnership of which the person is a limited or general partner.
(7) By a corporation of which:
(A) the person;
(B) the person's spouse;
(C) the person's children or grandchildren, natural or adopted;
(D) a trust or an estate described in subdivision (5); or
(E) a partnership described in subdivision (6);
owns at least fifty percent (50%) of the voting stock.
(c) A petition presented to the city-county legislative body must state fully and precisely the grounds upon which the petitioners rely in seeking dissolution of the commission. The petition must, with respect to each of the petitioning owners, state accurately and completely the following:
(1) The street address and the legal description of the property owned.
(2) The names, addresses, and precise interest in the property of each person who with any other person constitutes the owner for purposes of this section. Each owner must sign the petition and acknowledge the execution before an officer legally entitled to take acknowledgements. If one (1) person signs a petition for or on behalf of another person, the individual signing must establish in a writing filed with the petition the power and authority to act for the person. A writing may include the following:
(A) For a corporation, a certified copy of a resolution by the board of directors specifically authorizing the person to execute the petition.
(B) For an individual, an executed and acknowledged power of attorney.
(C) For a partnership, a certificate of authorization executed and acknowledged by each partner. (D) For an estate, a certified copy of a court order authorizing the action.
(E) For a trust, a certified copy of the trust instrument showing the authorization.
(d) Not later than ten (10) days after presenting a petition to the city-county legislative body, the petitioning owners shall serve notice of the petition upon all interested parties, except the petitioning owners. For purposes of the notice all parcels of Meridian Street property are considered, in the aggregate, to be the subject property. The notice must specify the following:
(1) The date of presentation.
(2) The names of the petitioning owners.
(3) The street address of the property of which each is the owner.
(e) The city-county legislative body may not consider a petition until more than sixty (60) days have elapsed since the date of presentation and shall at all times make the petition available for examination by any person. The city-county legislative body shall, not less than ten (10) days before the date of the meeting at which the city-county legislative body proposes to consider the petition, do the following:
(1) Give public notice.
(2) Serve notice upon each neighborhood association and the commission.
(f) Before taking action on a petition, the city-county legislative body shall permit the petitioning owners and all parties appearing in opposition to the petition to have a full and adequate hearing.
(g) If the city-county legislative body dissolves the commission by resolution, the action is void unless the following conditions are met:
(1) The petitioning owners have complied fully with this section.
(2) The city-county legislative body's action is based upon a competent, substantial, and convincing showing that the continued existence of the commission and the continued operation of this chapter will not with any likelihood or to any significant degree accomplish purposes for which this chapter was enacted. In taking action the city-county legislative body may not consider testimony, argument, or other showing that continued existence of the commission or continued effectiveness of this chapter promotes or will promote continued single or double family dwelling residential usage of Meridian Street property at the expense of the value the property would or might otherwise have if freed from the restrictions of this chapter on commercial and multiple family residential development or usage of the property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-67
Cumulative nature of chapter
Sec. 67. This chapter is cumulative to and does not supersede,

preempt, or invalidate a zoning, building, health, or other law, ordinance, or code in effect as of April 16, 1971, except to the extent the law, ordinance, or code is in irreconcilable conflict with this chapter. If an irreconcilable conflict exists, only those parts of the law, ordinance, or code that conflict with this chapter are inapplicable as the parts pertain to the subject matter of this chapter.
As added by P.L.1-1995, SEC.83.



CHAPTER 11.3. MUNICIPAL PRESERVATION

IC 36-7-11.3-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to a preservation commission created under this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-3
"Development commission" defined
Sec. 3. As used in this chapter, "development commission" means the governmental authority having primary jurisdiction over:
(1) recommending; and
(2) recommending alterations or changes in;
the comprehensive plan for land use applicable to the municipality in which the preservation area created under this chapter lies.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-4
"Family" defined
Sec. 4. (a) As used in this chapter, "family" means any number of individuals who:
(1) are all related to each other by marriage, consanguinity, or legal adoption; and
(2) live together as a single household with a single head of the household.
(b) The term includes the following:
(1) Live-in paid domestic employees. (2) Not more than two (2) nontransient guests of the household.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-5
"Interested party" defined
Sec. 5. As used in this chapter, "interested party" means the following:
(1) The governor.
(2) The Indiana department of transportation.
(3) The department of natural resources.
(4) The executive of the city or town.
(5) The municipal plan commission.
(6) The society.
(7) Each owner or occupant owning or occupying primary or secondary property to a depth of two (2) ownerships of the perimeter of the property.
(8) An owner, occupant, or other person having a legal or equitable interest in the subject property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-6
"Notice" defined
Sec. 6. As used in this chapter, "notice" means written notice:
(1) served personally upon the person, official, or office entitled to the notice; or
(2) served upon the person, official, or office by placing the notice in the United States mail, first class postage prepaid, properly addressed to the person, official, or office. Notice is considered served if mailed in the manner prescribed by this subdivision properly addressed to the following:
(A) The governor, both to the address of the governor's official residence and to the governor's executive office in Indianapolis.
(B) The Indiana department of transportation, to the commissioner.
(C) The department of natural resources, both to the director of the department and to the director of the department's division of historic preservation and archeology.
(D) The municipal plan commission.
(E) An occupant, to:
(i) the person by name; or
(ii) if the name is unknown, the "Occupant" at the address of the primary or secondary property occupied by the person.
(F) An owner, to the person by the name shown to be the name of the owner, and at the person's address, as appears in the records in the bound volumes of the most recent real estate tax assessment records as the records appear in:
(i) the offices of the township assessors (if any); or
(ii) the office of the county assessor. (G) The society, to the organization at the latest address as shown in the records of the commission.
As added by P.L.1-1995, SEC.84. Amended by P.L.219-2007, SEC.123; P.L.146-2008, SEC.720.

IC 36-7-11.3-7
"Occupant" defined
Sec. 7. As used in this chapter, "occupant" means a person:
(1) occupying:
(A) under a written lease; or
(B) as an owner; and
(2) using for residential purposes;
a single family or double family residential dwelling located upon primary or secondary property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-8
"Owner" defined
Sec. 8. As used in this chapter, "owner" means a person who owns a legal or an equitable interest in primary or secondary property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-9
"Person" defined
Sec. 9. As used in this chapter, "person" means an individual, a corporation, a partnership, an association, a trust, a governmental body or an agency, or other entity, public or private, capable of entering into an enforceable contract.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-10
"Primary property" defined
Sec. 10. As used in this chapter, "primary property" means property within an area designated as a primary area by the legislative body.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-11
"Secondary property" defined
Sec. 11. As used in this chapter, "secondary property" means property within an area designated as a secondary area by the legislative body.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-12
"Single family or double family residential dwellings" defined
Sec. 12. As used in this chapter, "single family or double family residential dwellings" means residential structures that:
(1) do not share a common wall with any other residential structures; (2) were designed and built for occupancy by not more than two (2) separate families; and
(3) contain not more than two (2) separate living quarters.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-13
"Society" defined
Sec. 13. As used in this chapter, "society" refers to the Indiana historical society or the successor to the society.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-14
"Subject property" defined
Sec. 14. As used in this chapter, "subject property" means primary or secondary property or existing or proposed construction on the property:
(1) that is the subject of:
(A) a filing made with;
(B) a hearing or meeting of; or
(C) an appeal from;
the commission; or
(2) with respect of which there is claimed to be a violation of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-15
Designation of preservation area
Sec. 15. The legislative body of a municipality may adopt an ordinance or a resolution to designate an area in the municipality that is subject to a comprehensive plan for land use, whether adopted by the municipality or the county in which the municipality is located, as a preservation area. This chapter applies to the area.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-16
Primary and secondary areas
Sec. 16. (a) A preservation area consists of:
(1) a primary area; and
(2) a secondary area;
designated by the legislative body.
(b) The primary area is a primarily residential area that the legislative body finds after a public hearing to be a clearly definable area that:
(1) should be preserved from deterioration or destruction in furtherance of the purpose of this chapter because the area:
(A) is; or
(B) contains structures that are;
historically, architecturally, or ecologically significant; and
(2) if not subject to this chapter, is in danger of deterioration or destruction. (c) The secondary area is an area surrounding the primary area that the legislative body finds after a public hearing to be an area the control of the development or change of which is necessary or desirable to the preservation of the primary area. The legislative body may decide to not designate a secondary area if the legislative body determines that a secondary area is not needed or required to preserve the primary area from deterioration or destruction.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-17
Size of preservation area
Sec. 17. A preservation area may not be larger than the legislative body considers required to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-18
Creation of preservation commission
Sec. 18. (a) Upon designating a preservation area and the primary and secondary areas of the preservation area, the legislative body of the municipality shall create a commission to be known as the "______________ Preservation Commission". The legislative body shall give:
(1) the name of the city or town in which the area to be preserved is located;
(2) the name of the area to be preserved; or
(3) both;
to the preservation commission.
(b) The commission has the powers and shall exercise the duties prescribed by this chapter for the area.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-19
Members of commission
Sec. 19. A preservation commission created under this chapter is composed of nine (9) members as follows:
(1) The executive of the city or town:
(A) shall serve as a member of the commission; or
(B) may appoint an individual residing in the city or town to serve in place of the executive.
(2) The executive of the city or the legislative body of the town shall appoint the following:
(A) An architect registered under IC 25-4-1 who is practicing in Indiana.
(B) A professional city planner employed by a planning authority:
(i) of the city;
(ii) if a city planning authority does not exist, of the county; or
(iii) if a county planning authority does not exist, in Indiana. (C) A landscape architect practicing in Indiana.
(D) A civil engineer certified under Indiana law who is practicing:
(i) in the county in which the area is located; or
(ii) if a civil engineer is not practicing in the county, in Indiana.
(E) Two (2) owners and occupants of residential dwellings in the primary area.
(F) Two (2) individuals from a list of at least four (4) nominees submitted by the society.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-20
Term of office
Sec. 20. An appointed member of the commission holds office for the term that the legislative body of the municipality sets forth in the ordinance or resolution creating the commission.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-21
Adoption of rules
Sec. 21. The commission shall prepare, adopt, and promulgate the rules and regulations that are necessary, desirable, or convenient to the orderly administration of commission affairs and to the implementation of this chapter in accordance with the intent and purpose. The rules and regulations shall be made available in writing to any person requesting a copy.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-22
Material filed with commission
Sec. 22. Notices, petitions, requests, or other written materials to be filed with the commission shall be filed with the clerk or clerk-treasurer and directed to the attention of the commission. The clerk or clerk-treasurer shall:
(1) maintain; and
(2) make available for public inspection;
all records of the commission at the offices of the clerk or clerk-treasurer.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-23
Notice
Sec. 23. (a) Whenever notice is required to be given under this chapter with respect to a matter coming or pending before a commission created under this chapter, the notice shall be sent to the persons designated as interested parties under this chapter.
(b) A public officer or office entitled to receive notice may designate in writing filed with the commission alternate or additional persons to whom notice required to be served upon the officer or

office shall also be served. The commission shall maintain a complete list of the persons and their addresses.
(c) A person, an official, or an office who or that is not served notice in the manner prescribed by this chapter is not considered properly notified unless the person has waived notice in writing.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-24
Attorney
Sec. 24. The attorney general or a deputy attorney general selected by the attorney general is the attorney for the commission. The commission may employ other legal counsel that the commission considers necessary, convenient, or desirable.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-25
Regular meetings
Sec. 25. (a) The rules and regulations of the commission must specify a particular time on a particular day of the week in a particular week of the month for holding regular meetings to consider any matters properly coming before the commission. Except as provided in subsection (b), the commission shall regularly meet at the designated time if there is any matter requiring consideration or determination as specified in this chapter.
(b) The commission may designate in the rules and regulations July or August as a vacation month during which the commission will not hold a regular meeting despite the existence of matters requiring consideration or determination. A person desiring the commission to consider or determine any matter that is within the commission's jurisdiction under this chapter must, at least thirty (30) days before a regular meeting date of the commission upon which the person desires the commission to determine or consider the matter, file with the commission a petition that does the following:
(1) Specifies in detail the matter the petitioner desires the commission to consider or determine.
(2) Requests that the matter be placed upon the commission's docket for matters to be considered and determined at the meeting.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-26
Special meetings
Sec. 26. (a) The chairman of the commission:
(1) may, in the chairman's discretion; or
(2) shall, at the written request of at least two (2) members of the commission;
call a special meeting of the commission to consider or determine a matter for which a petition has been filed.
(b) The meeting shall be scheduled for a date:
(1) not less than thirty (30); and (2) not more than forty-five (45);
days after the filing of the petition.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-27
Continuance
Sec. 27. For good cause shown, the chairman of the commission may, at or before a regular or special meeting, continue any matter docketed for consideration or determination at the meeting until:
(1) the next regular meeting of the commission; or
(2) a special meeting set for a date not more than thirty (30) days following the date of the meeting for which the matter was previously docketed.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-28
Evidence filed by person with interests adverse to petitioner
Sec. 28. The commission may, before a hearing on a petition filed with the commission, require the person filing the petition or a person whose interests appear adverse to those of the petitioner to file with the commission before the hearing the following:
(1) Maps, plot plans, structural drawings and specifications, landscaping plans, floor plans, elevations, cross-sectional plans, architectural renderings, diagrams, or any other technical or graphic materials.
(2) Additional information concerning the petitioner's or the adverse person's intentions or interest with respect to primary or secondary property.
(3) Any other additional information that the commission considers relevant to the matters concerning the petition.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-29
Quorum
Sec. 29. (a) A quorum of the commission consists of six (6) members. A quorum must be present for a public hearing on and the determination of a matter coming before the commission for which a public hearing is required under this chapter.
(b) Except as otherwise provided in this chapter, a majority vote of the members of the commission present and voting is required for the commission to take action.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-30
Disqualification of member
Sec. 30. (a) A member of the commission is not disqualified from hearing and voting upon a matter coming before the commission because the member:
(1) owns or occupies primary or secondary property; or
(2) belongs to a neighborhood association. (b) A member of the commission may abstain from voting on a matter if the member states reasons in the record.
(c) A member of the commission is disqualified from voting if:
(1) the member is an owner or occupant of:
(A) the subject property; or
(B) primary or secondary property of which a part lies within one hundred (100) feet of the subject property; or
(2) the member is a person described by section 50(a)(2)(D) of this chapter.
(d) If by virtue of the abstention of a member of the commission there is not present at a hearing upon a matter at least six (6) members of the commission able to vote on the matter, the chairman shall redocket the matter for a hearing or rehearing at:
(1) the next regular meeting of the commission; or
(2) a special meeting set for a date not more than thirty (30) days following the date of the meeting at which the matter was or was to be heard.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-31
Private deliberations; conditions of favorable vote; private agreement on conditions
Sec. 31. (a) Upon the conclusion of the hearing on a matter and before the voting, the commission members shall, if requested by:
(1) the petitioner;
(2) an interested party; or
(3) a commission member;
deliberate in private before voting.
(b) The commission shall, before voting, consider conditions proposed to the commission at the hearing by a person, including a commission member, concerning the restrictions, limitations, commitments, or undertakings that might be required by the commission as the condition of a vote favorable to the petitioner.
(c) The commission may:
(1) on the commission's own motion; or
(2) at the request of a person;
before voting on a matter, continue the matter for a vote to a future meeting so that the petitioner and a person appearing adverse to the petitioner might privately agree upon the restrictions, limitations, commitments, or undertakings to be proposed to the commission as a condition to a vote by the commission favorable to the petitioner.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-32
Final written orders
Sec. 32. (a) Not later than thirty (30) days after a vote by the commission finally determining a matter, the commission shall enter a written final order stating the following:
(1) The names of the members present and voting.
(2) Whether the vote cast by each member was negative or

affirmative.
(3) The basic facts found by the members whose vote for or against the petitioner determined the matter.
(b) If a tie vote occurs, the petition is considered to be determined adversely to the petitioner, with the members casting a vote adversely to the petitioner considered to be the majority.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-33
Temporary orders
Sec. 33. (a) If the commission determines affirmatively a matter conditioned upon:
(1) the observance by a person of a restriction or limitation; or
(2) the commitment made by or the undertaking of a person;
the commission shall, not later than ten (10) days after the vote determining the matter conditionally, enter a temporary order setting forth the restriction, limitation, commitment, or undertaking.
(b) The commission shall enter a final order approving the petition upon and after a hearing at which the petitioner must satisfy the commission that the restriction, limitation, commitment, or undertaking has been formalized so that an interested party may enforce the restriction, limitation, commitment, or undertaking in a private action.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-34
Proposed temporary or final orders
Sec. 34. (a) Not later than five (5) days after the commission has determined a matter by vote, other than a rezoning matter referred to the commission by the development commission, a party who appeared at the hearing shall, upon request of the commission, file with the commission a proposed temporary or final order.
(b) A proposed final order must state in detail the basic facts that could have been found by the commission based upon substantial evidence of probative value actually introduced into evidence before the commission at a hearing on the matter.
(c) A proposed temporary order must state the basic facts:
(1) that could have been found by the commission based upon substantial evidence of probative value actually introduced into evidence before the commission at a hearing on the matter; and
(2) upon which the commission could properly have required a restriction, a limitation, a commitment, or an undertaking as a condition to a final affirmative determination of the matter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-35
Prohibited actions
Sec. 35. The commission may not take action on a petition, approve a proposed rezoning or zoning variance, or issue a certificate of appropriateness based upon verbal assurances or unwritten

agreements or commitments made by a person concerning any of the following:
(1) A future use or development of the subject property.
(2) A restriction or limitation in the character, nature, or style of a contingent, possible, or proposed use or construction:
(A) for which the person seeks; or
(B) that would be permitted by;
the rezoning, zoning variance, or certificate of appropriateness.
(3) An undertaking concerning the planning, design, or implementation of a contingent or possible use or proposed construction.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-36
Written agreement required for zoning variance or certificate of appropriateness
Sec. 36. (a) The commission may, by the vote of at least six (6) of the members or for a certificate of appropriateness by a majority of the members, as a condition of approval of a zoning variance or of issuance of a certificate of appropriateness, require:
(1) the petitioner;
(2) a person described by section 50(a)(2)(D) of this chapter; and
(3) the owner of the land for which the zoning variance or certificate of appropriateness is sought;
to prepare and execute in a form acceptable by the commission and to file with the commission a written agreement notarized by each signatory party.
(b) By the agreement signed under subsection (a) each party agrees for the party and for the party's heirs, successors, and assigns, and for a party with a legal or an equitable interest in the subject property, covenants for the party and for a successor to the legal or equitable interest in the property, to be bound by the following:
(1) The restrictions or limitations that the commission has, in furtherance of the intent and purpose of this chapter, specified concerning the future use or development of or construction upon the subject property.
(2) The restrictions or limitations that the commission has, in furtherance of the intent and purpose of this chapter, specified concerning the character, nature, or style of a proposed, contingent, or possible use or construction:
(A) for which the zoning variance or certificate of appropriateness is sought; or
(B) that would be permitted by the zoning variance or certificate of appropriateness.
(3) Undertakings that the commission has, in the furtherance of the intent and purpose of this chapter, required concerning the planning, design, or implementation of a proposed, contingent, or possible use or construction.
As added by P.L.1-1995, SEC.84.
IC 36-7-11.3-37
Provisions in agreement
Sec. 37. An agreement signed under section 36 of this chapter must do the following:
(1) Refer to the proceeding before the commission.
(2) Contain a full legal description of the subject property.
(3) Specifically provide for the following:
(A) That the agreement is contingent upon the grant of a variance for or issuance of a certificate of appropriateness concerning the subject property.
(B) That the agreement will be construed strictly against those parties from whom the agreement is required by the commission.
(C) That the agreement, if executed by a party with a legal or an equitable interest in the subject property, is intended to create a covenant that:
(i) runs with the subject property; and
(ii) is binding upon the successors to the fee or to an interest in the fee.
(D) That the agreement is intended to benefit and to be enforced by a person who, under this chapter, would be considered an interested party concerning the subject property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-38
Filing of agreement before hearing; notice
Sec. 38. A petitioner shall do the following:
(1) File an agreement signed under section 36 of this chapter, including a request for a public hearing, at least fourteen (14) days before the regular meeting of the commission at which the petitioner requests the hearing.
(2) On or before the date of the filing, serve in the manner that notices must be served under this chapter a copy of the request and the agreement upon the following:
(A) Each neighborhood association.
(B) Each interested party who, not later than five (5) days after the hearing for which the commission entered a temporary order concerning the zoning variance or the certificate of appropriateness sought by the petitioner, filed with the commission a request that the agreement or request be served upon the interested party.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-39
Filing of agreement with county recorder
Sec. 39. (a) If after a public hearing the commission approves in form and substance, by the vote of:
(1) at least six (6) members; or
(2) for a certificate of appropriateness, a majority of the

members present;
the agreement as filed, the commission shall enter a final order expressing the commission's approval of the zoning variance or issuance of the certificate of appropriateness as sought by the petitioner.
(b) The commission shall, at the petitioner's expense, immediately file the agreement with the county recorder.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-40
Amended agreement; dismissal of petition
Sec. 40. (a) If after a public hearing the commission disapproves the agreement in form or substance, the petitioner shall, under a temporary order of the commission, make and cause to be executed an amended agreement meeting the commission's requirements as to form and substance.
(b) If the petitioner fails or refuses, for longer than sixty (60) days after entry of a temporary order requiring the petitioner to do so, to file an amended agreement meeting with commission requirements for form and substance, the commission may require the petitioner to appear at a meeting of the commission and show cause why the petition of the petitioner should not be dismissed.
(c) If the petitioner fails:
(1) to appear at the meeting; or
(2) to show good and sufficient cause why the petition should not be dismissed;
the commission shall, upon the vote of a majority of the members, dismiss the petition.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-41
Abrogation of covenant or agreement
Sec. 41. (a) A covenant or an agreement made under this chapter may be abrogated by six (6) affirmative votes of the commission upon petition and after notice to all interested parties and a public hearing if the commission determines that the covenant or agreement no longer accomplishes in a substantial manner any of the purposes of this chapter.
(b) A covenant or an agreement is considered abrogated upon dissolution of the commission under section 61 of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-42
Minutes of meetings
Sec. 42. (a) The commission shall keep complete minutes of meetings. The minutes must reflect the following:
(1) Action taken by the commission.
(2) The reasons for the action.
(3) The factors considered by the commission in taking the action. (b) Copies of the minutes of a meeting shall be provided to a person requesting a copy.
(c) An interested party who desires a transcript of a matter heard by the commission may, at the interested party's expense, have a transcript prepared.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-43
Fees
Sec. 43. (a) The commission shall, by rule adopted under section 21 of this chapter, set fees to be paid by a person filing a petition with the commission. If the commission has not set a fee by rule for a type of petition, the fee is twenty-five dollars ($25).
(b) A person filing a petition with the commission shall pay the fee required for the filing to the clerk or clerk-treasurer. The clerk or clerk-treasurer shall pay the fee to the treasurer of the commission.
(c) The clerk or clerk-treasurer has no duty regarding the fees collected under this section except those imposed under subsection (b). Fees collected under this section:
(1) do not belong to the city or town; and
(2) are not subject to any of the following:
(A) IC 5-11-10.
(B) IC 36-2-6.
(C) IC 36-3.
(D) IC 36-4-8.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-44
Money for administration of chapter
Sec. 44. The commission may accept money from any source for use in administering this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-45
Zoning variance; approval by commission
Sec. 45. An administrative, a legislative, or other governmental body may not grant a zoning variance relating to the use of primary or secondary property without the prior approval of the commission upon the affirmative vote of at least six (6) members. The commission may approve the variance only if:
(1) the petition establishes by substantial evidence of probative value the correctness of the conclusions stated in section 47 of this chapter; and
(2) notices of the hearing have been given to all interested parties in the manner required by this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-46
Zoning ordinance pertaining to primary or secondary property prohibited Sec. 46. (a) The development commission may not:
(1) approve a petition for the amendment or adoption of a zoning ordinance pertaining or applying to primary or secondary property; or
(2) adopt or amend an ordinance to the extent the ordinance pertains or applies to primary or secondary property;
until the events described in subsection (b) have occurred.
(b) The following must occur before the development commission may take action under subsection (a):
(1) Notice of the filing of the petition before the development commission has been given by the petitioner to all interested parties not later than ten (10) days after the filing.
(2) The matter has been referred to the commission, which has:
(A) considered the matter applying the standards stated in section 47 of this chapter and made a recommendation to the development commission; or
(B) failed to make a recommendation for a period of one hundred twenty (120) days following the referral of the matter to the commission for the commission's recommendations, unless the time has been extended by the development commission for good cause shown.
(3) A duly advertised public hearing on the matter has been held by the development commission.
(4) The conclusions stated in section 47 of this chapter have been established by substantial evidence of probative value.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-47
Prohibited results of zoning ordinance or amendment
Sec. 47. The conclusions required by sections 45 and 46 of this chapter are that the requested variance, the proposed new zoning ordinance, or the amendment to an existing zoning ordinance will not do any of the following:
(1) Tend to undermine or detract from the general residential character of the following:
(A) The primary area.
(B) Primary property.
(C) Secondary property lying between primary property and the property for which the new zoning ordinance, zoning ordinance amendment, or zoning variance is sought.
(2) Affect in an adverse manner the value for single family residential usage of the following:
(A) Primary property.
(B) Secondary property lying between primary property and the property for which the new zoning ordinance, zoning ordinance amendment, or zoning variance is sought.
(3) Alter or adversely affect, either in inherent nature or method of implementation, the historic or architectural character or style of the area comprised of:
(A) primary and secondary property; or (B) the part of the area comprised of the property lying within five hundred (500) feet of the subject property.
(4) If the request is a zoning variance, violate a rule or regulation that the commission has adopted to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-48
Notice of filing of petition; evidence available to commission
Sec. 48. (a) Notice of:
(1) the filing of a petition with the commission for approval of a proposed use variance; and
(2) the filing of a petition with the development commission for approval of an amendment or the adoption of a zoning ordinance pertaining or applying to primary or secondary property;
is jurisdictional.
(b) Before referral of a matter to the commission, the development commission or other referring body must be satisfied of the following:
(1) That proper notice of the filing of the petition as required by this chapter has been given.
(2) That copies of:
(A) all petitions, exhibits, drawings, pictures, and other documents intended to be offered in support of the proposed new zoning ordinance or amendment to an existing zoning ordinance; and
(B) the contract described by section 50 or 51 of this chapter;
have been made available to the commission without expense to the commission.
(c) If the development commission discovers, upon hearing, substantial departure from, addition to, or modification of materials presented to the commission, the matter shall be remanded to the commission for an additional sixty (60) day period for reconsideration and further recommendation, if any. The commission may, however, take additional evidence that the commission considers necessary for the purpose of making recommendations on the proposed new zoning ordinance or amendment to an existing zoning ordinance.
(d) The development commission or other referring body:
(1) shall thoughtfully consider the recommendations of the commission; and
(2) may overrule or ignore the recommendations only if the recommendations are:
(A) unsupported by substantial evidence; or
(B) contradicted by a clear preponderance of the evidence;
presented before the development commission.
As added by P.L.1-1995, SEC.84.
IC 36-7-11.3-49
Procedures for consideration of zoning matters referred by development commission
Sec. 49. (a) The provisions of this chapter concerning:
(1) meetings and hearings of the commission; and
(2) the manner in which matters will be taken up and considered by the commission;
do not apply in the commission's consideration of rezoning matters referred to the commission by the development commission.
(b) With respect to the matters described in subsection (a), the commission may by rule determine procedures to dispose of the matters within the mandatory one hundred twenty (120) day period.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-50
Requirements for petition filed by person seeking zoning variance
Sec. 50. (a) A petition that is filed by a person seeking approval of the commission for a zoning variance of or for subject property must:
(1) be under oath; and
(2) state the following:
(A) The full name and address of the petitioner and of each attorney acting for and on behalf of the petitioner.
(B) The street address.
(C) The name of the owner of the property.
(D) The full name and address of and the type of business, if any, conducted by:
(i) a person who at the time of the filing is a party to; and
(ii) a person who is a disclosed or an undisclosed principal for whom the party was acting as agent in entering into;
a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement of any kind or nature concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property.
(E) A description of the contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement sufficient to disclose the full nature of the interest of the party or of the party's principal in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(F) The date of the regular meeting of the commission at which the petitioner requests the petition be considered and determined.
(G) A detailed description of the proposed use for which the zoning variance is sought.
(H) Other information that the commission requires by rule or regulation.
(b) A petition must be accompanied by the following: (1) A true copy of each contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement described in the petition.
(2) The maps, plot plans, structural drawings and specifications, landscaping plans, floor plans, elevations, cross-sectional plans, architectural renderings, diagrams, or any other technical or graphic materials that the commission requires by rule or regulation.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-51
Requirements for petition filed by person requesting new or amended zoning ordinance affecting primary or secondary property
Sec. 51. (a) A petition that is filed by a person requesting the adoption of a new zoning ordinance or the amendment of an existing zoning ordinance directly pertaining to or affecting primary or secondary property must, in addition to all other applicable requirements concerning the petitions generally:
(1) be under oath; and
(2) state the following:
(A) The street address of the primary or secondary property to which the new zoning ordinance or amendment to an existing zoning ordinance would directly pertain or affect.
(B) The name of each owner of the property.
(C) The name and address of each person, including principals, if any, who at the time of filing is a party to a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement, excluding insurance policies, mortgage deeds, fuel service contracts, and similar documents, concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property. The petition must also describe all businesses in which the persons, jointly or severally, are engaged.
(D) A detailed description of the proposed use for which the new zoning ordinance or amendment of an existing zoning ordinance is sought.
(E) Other information that the development commission requires by rule or regulation.
(b) The petition must be accompanied by the following:
(1) A complete copy of each contract described by subsection (a)(2)(C) or a description of the contract sufficient to disclose the full nature of the interest of the party and principals, if any, in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(2) Other documents that the development commission requires by rule or regulation.
As added by P.L.1-1995, SEC.84.
IC 36-7-11.3-52
Notice requirements
Sec. 52. (a) A person who has filed a petition under section 50 or 51 of this chapter shall, not later than ten (10) days after the filing, serve notice upon all interested parties. The notice must state the following:
(1) The full name and address of the following:
(A) The petitioner.
(B) Each attorney acting for and on behalf of the petitioner.
(2) The street address of the primary and secondary property for which the petition was filed.
(3) The name of the owner of the property.
(4) The full name and address of and the type of business, if any, conducted by:
(A) each person who at the time of the filing is a party to; and
(B) each person who is a disclosed or an undisclosed principal for whom the party was acting as agent in entering into;
a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement of any kind or nature concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property.
(5) A description of the contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement sufficient to disclose the full nature of the interest of the party or of the party's principal in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(6) A description of the proposed use for which the rezoning or zoning variance is sought, sufficiently detailed to appraise the notice recipient of the true character, nature, extent, and physical properties of the proposed use.
(7) The date of the filing of the petition.
(8) The date, time, and place of the next regular meeting of the commission if a petition is for approval of a zoning variance. If a petition is filed with the development commission, the notice does not have to specify the date of a hearing before the commission or the development commission. However, the person filing the petition shall give ten (10) days notice of the date, time, and place of a hearing before the commission on the petition after the referral of the petition to the commission by the development commission.
(b) For purposes of giving notice to the interested parties who are owners, the records in the bound volumes of the recent real estate tax assessment records as the records appear in:
(1) the offices of the township assessors (if any); or
(2) the office of the county assessor;
as of the date of filing are considered determinative of the persons

who are owners.
As added by P.L.1-1995, SEC.84. Amended by P.L.219-2007, SEC.124; P.L.146-2008, SEC.721.

IC 36-7-11.3-53
Preservation area exemptions
Sec. 53. Sections 54, 55, and 56 of this chapter do not apply to a preservation area except to the extent the legislative body adopts an ordinance or a resolution after notice and a public hearing to substitute for sections 54, 55, and 56 of this chapter the land development and use standards applicable to the primary area or primary properties that are appropriate to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-54
Conditions for erection of new structure on primary property
Sec. 54. A new structure may not be erected upon a parcel of primary property and an existing structure upon the property may not be altered if the structure would do any of the following:
(1) Permit a residential usage that, in relation to the parcel upon which situated, would be of a substantially greater density than the average residential density of primary property lying within one thousand (1,000) feet of the property in question, excluding for purposes of determining the average primary property used for multiple family residential or commercial purposes.
(2) Appear substantially smaller or larger in size and scale than the average size and scale of the single and double family residential dwellings situated upon primary property lying within one thousand (1,000) feet of the property in question.
(3) Have a set-back from the primary area significantly less than the average set-back of structures facing upon the primary area that are situated upon primary property lying within one thousand (1,000) feet of the property in question.
(4) Have side lots measuring less than fifteen (15) feet from the property line of the subject property to the wall of the structure erected or altered.
(5) If primarily a residential dwelling, have a ground floor area of less than two thousand (2,000) square feet or forty percent (40%) of the total area of the parcel of land upon which the dwelling lies, whichever is less.
(6) Including all other structures upon the parcel, have a total ground floor area greater than fifty percent (50%) of the total area of the parcel of land upon which the structure lies.
(7) Substantially encroach upon the view and exposure of a residential structure on a neighboring property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-55
Subdivision of primary property into lots Sec. 55. A parcel of primary property may not be subdivided into lots having:
(1) an area of less than fifteen thousand (15,000) square feet; or
(2) frontage of less than one hundred (100) feet upon the primary area or upon an east-west street intersecting with the primary area.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-56
Conditions for altering structure or feature on primary property
Sec. 56. (a) A person may not construct on primary property a structure or feature or reconstruct, alter, or demolish primary property unless the following conditions have been met:
(1) The person has previously filed with the commission an application for a certificate of appropriateness in the form and with the plans, specifications, and other materials that the commission prescribes.
(2) A certificate of appropriateness has been issued by the commission as provided in this section.
(b) After the filing of an application for a certificate of appropriateness, the commission shall determine whether the proposed construction, reconstruction, or alteration of the structure in question:
(1) will be appropriate to the preservation of the area comprised of primary and secondary property; and
(2) complies with the architectural and construction standards then existing in the area.
(c) In determining appropriateness, the commission shall consider, in addition to other factors that the commission considers pertinent, the historical and architectural style, general design, arrangement, size, texture, and materials of the proposed work and the relation of the proposed work to the architectural factor of other structures in the area. The entity responsible for issuing building permits may not issue a permit for the construction, reconstruction, alteration, or demolition of a structure in the area unless the application for the permit is accompanied by a certificate of appropriateness.
(d) The issuance of or refusal to issue a permit is a final determination appealable under section 59 of this chapter. With respect to a certificate of appropriateness, the commission may, by rule or regulation, provide for:
(1) the public hearings;
(2) notice of the hearings; or
(3) the filing of the application for the certificate;
that the commission considers necessary.
(e) Notwithstanding this section, the commission may, by rule or regulation:
(1) define; and
(2) exempt from the application of this section;
specific types and categories of construction, reconstruction, alterations, and demolition for which the commission determines

commission action and review are not necessary or desirable to effect the purposes of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-57
Restrictions on owners and occupants of primary and secondary property
Sec. 57. (a) As used in this section, "bedroom" means a room that:
(1) consists of not less than eighty (80) usable square feet and one (1) built-in closet; and
(2) is located on or above the first floor of a structure.
(b) Each owner and occupant of primary or secondary property shall do the following:
(1) Permit not more than one (1) family to inhabit a single-family dwelling.
(2) Permit not more than two (2) families to inhabit a double family dwelling.
(3) Permit to inhabit a dwelling unit not more than the number of individuals derived by multiplying the total number of bedrooms in the unit by three (3).
(4) Maintain and prevent cleared areas from becoming overgrown.
(5) Permit no trash, scrap, refuse, dead matter, or other debris of any kind to accumulate on the property so as to make:
(A) the property unhealthful, unsightly, or dangerous; or
(B) a residential structure or other structure appurtenant to a residential structure unsuitable for the residential or appurtenant purposes.
(6) Maintain in good repair and appearance all exterior surfaces.
(7) Maintain in good and safe repair all walls, roofs, foundations, ceilings, floors, stairways, or other structures upon the property.
(8) Repair promptly broken windows or panes of glass in a structure upon the property.
(9) Secure from unauthorized access an unused or unoccupied structure upon the property.
(10) Maintain in a safe, habitable condition each residential structure upon the property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-58
Powers of interested parties; private right of action to restrain, enjoin, or enforce orders
Sec. 58. (a) Each interested party:
(1) has a private right of action to:
(A) enforce; and
(B) prevent violation of;
this chapter; and
(2) may, with respect to primary or secondary property:
(A) restrain or enjoin, temporarily or permanently, a person

from violating; and
(B) enforce by restraining order or injunction;
this chapter.
(b) The powers described in subsection (a) include the following:
(1) To enforce written commitments, agreements, or covenants made in accordance with or under this chapter.
(2) To prevent and obtain full relief from a threatened or existing violation of section 54, 55, 56, or 57 of this chapter.
(3) To prevent:
(A) a person from seeking or having the benefits of; or
(B) a governmental body from granting;
a rezoning of or zoning variance for primary or secondary property for which the commission or development commission for rezoning has not granted prior approval in the manner required by this chapter.
(4) To:
(A) prevent construction, reconstruction, alteration, or demolition work upon; and
(B) obtain full relief from work previously done upon;
primary property for which a certificate of appropriateness was required but was not issued by the commission. A showing that issuance of certificates of appropriateness for the work could not properly have been denied by the commission if a proper application had been made is a complete defense to an action under this subdivision.
(5) To prevent further construction work upon and obtain full relief from construction work previously done upon primary property that fails in a substantial manner to comply with all the terms and conditions:
(A) of a certificate of appropriateness issued by the commission; or
(B) of the petition and documents filed with the commission upon which the commission is presumed to have based approval of the certificate.
(6) To prevent usage of primary or secondary property for which a rezoning or zoning variance:
(A) would be required; and
(B) has not been obtained.
(7) To prevent a violation of the terms and conditions of the approval by the commission of a zoning variance as petitioned for and obtained from the commission.
(c) For purposes of obtaining relief sought under this section, it is not necessary to allege or prove irreparable harm or injury to a person or property. A person entitled to bring an action under this section is not required to post a bond unless the court, after a hearing, determines that a bond should be required in the interests of justice. A person who brings an action under this section is not, however, liable to a person for any damages resulting from the bringing or prosecuting of the action unless the action was not brought:
(1) in good faith; or (2) in the reasonable belief that:
(A) this chapter; or
(B) a commitment, an agreement, or a covenant entered into under section 36 of this chapter;
had been or was about to be violated or breached.
(d) The person against whom an action is brought under subsection (a) is liable to the interested party bringing the action for reasonable attorney's fees and court costs if judgment is entered by the court against the person.
(e) An action arising under this section must be brought in the circuit or superior court of the county, and a change of venue from the county is not permitted.
(f) The remedy provided in this section is not exclusive but is cumulative to any other remedies available at law or equity.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-59
Judicial review
Sec. 59. A final determination by the commission is subject to judicial review in the same manner and subject to the same limitations as a final decision of a board of zoning appeals under IC 36-7-4. However, notwithstanding IC 36-7-4-1609, upon notice of the filing of the petition for judicial review, all proceedings and work on the subject premises are automatically stayed.
As added by P.L.1-1995, SEC.84. Amended by P.L.126-2011, SEC.67.

IC 36-7-11.3-60
Appeals
Sec. 60. An appeal may be taken to the court of appeals from the final judgment of the court under section 59 of this chapter reversing, affirming, or modifying the determination of the commission in the same manner and upon the same terms, conditions, and limitations as appeals in other civil actions.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-61
Dissolution of commission
Sec. 61. (a) The legislative body that created a commission under this chapter may:
(1) at any time in the discretion of the legislative body; or
(2) by application of at least fifty-one percent (51%) of the owners of property in the primary area;
dissolve the commission by ordinance or resolution if the legislative body in the discretion of the legislative body determines that the commission has failed to accomplish the purpose for which the commission was created.
(b) If the legislative body dissolves the commission, the preservation area ceases to exist and this chapter does not apply.
As added by P.L.1-1995, SEC.84.
IC 36-7-11.3-62
Redefining preservation area
Sec. 62. The legislative body may at any time redefine:
(1) the preservation area; or
(2) the primary or secondary areas in the preservation area;
if the preservation area, as redefined, is an area that could properly be designated as a preservation area under this chapter for the purposes of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-63
Cumulative nature of chapter
Sec. 63. This chapter is cumulative to and does not supersede, preempt, or invalidate a zoning, building, health, or other law, ordinance, or code in effect as of April 16, 1971, except to the extent the law, ordinance, or code is in irreconcilable conflict with this chapter. If an irreconcilable conflict exists, only those parts of the law, ordinance, or code that conflict with this chapter are inapplicable as the parts pertain to the subject matter of this chapter.
As added by P.L.1-1995, SEC.84.



CHAPTER 11.5. HISTORIC HOTEL PRESERVATION

IC 36-7-11.5-2
Application; interlocal agreement
Sec. 2. (a) This chapter applies to a town that satisfies either of the following criteria:
(1) The town contains a qualified historic hotel.
(2) The town contains a historic hotel and is adjacent to another town containing a qualified historic hotel.
(b) The towns described in subsection (a) may enter into an interlocal agreement under IC 36-1-7 to establish a historic hotel district under this chapter. The historic hotel district:
(1) may not include any area outside the county of the towns that enter into the interlocal agreement; and
(2) consists solely of the real property that is:
(A) owned by the historic hotels; and
(B) part of the tract of land (as defined in IC 6-1.1-1-22.5) that includes the parcel or parcels of land upon which the historic hotel building is located.
As added by P.L.92-2003, SEC.62.

IC 36-7-11.5-3
Repealed
(Repealed by P.L.234-2007, SEC.290.)

IC 36-7-11.5-3.5
Orange County development commission
Sec. 3.5. (a) The Orange County development commission is established. (b) The development commission consists of the following members:
(1) An individual appointed by the legislative body of Orange County.
(2) An individual appointed by the legislative body of the town of French Lick.
(3) An individual appointed by the legislative body of the town of West Baden.
(4) An individual appointed by the legislative body of the town of Paoli.
(5) An individual appointed by the legislative body of the town of Orleans.
(6) A nonvoting member appointed by the governor.
(c) The members of the development commission shall each serve for a term of three (3) years. A vacancy shall be filled for the duration of the term by the original appointing authority.
(d) Each member of the development commission must, before beginning the discharge of the duties of the member's office, do the following:
(1) Take an oath that the member will faithfully execute the duties of the member's office according to Indiana law and rules adopted under Indiana law.
(2) Provide a bond to the state:
(A) for twenty-five thousand dollars ($25,000); and
(B) that is, after being executed and approved, recorded in the office of the secretary of state.
(e) A member of the development commission is not entitled to a salary per diem. However, a member is entitled to reimbursement for travel expenses incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(f) An individual who is an employee of a county or town described in subsection (b) may not be appointed to the development commission until at least three (3) years after the date the individual's employment with the county or town is terminated.
(g) An individual who is a member of any other board serving a county or town described in subsection (b) may not be appointed to the development commission until at least three (3) years after the date the individual's membership on the board expires.
(h) An individual who is:
(1) employed by the hotel riverboat resort or an affiliated business;
(2) contracted or hired to perform a service for the hotel riverboat resort or an affiliated business; or
(3) engaged in any other form of a business relationship with the hotel riverboat resort or an affiliated business;
may not be appointed to the development commission until at least three (3) years after the date on which the individual's employment or business relationship with the hotel riverboat resort or an affiliated business is terminated. As added by P.L.234-2007, SEC.283.

IC 36-7-11.5-3.7
Abolition of historic hotel preservation commission established by interlocal agreement; transitional provisions
Sec. 3.7. (a) As used in this section, "commission" refers to a historic hotel preservation commission established by an interlocal agreement under section 3 of this chapter (before its repeal).
(b) As used in this section, "local development agreement" refers to the local development agreement:
(1) entered into by:
(A) the town of French Lick;
(B) the town of West Baden Springs;
(C) Orange County;
(D) the commission; and
(E) Blue Sky Casino, LLC; and
(2) dated July 28, 2005.
(c) Notwithstanding any other law, the commission is abolished on July 1, 2007.
(d) Notwithstanding any other law, the term of office of a member of the commission serving on June 30, 2007, terminates July 1, 2007.
(e) Any balance remaining on June 30, 2007, in the community trust fund established under section 8 of this chapter (before its repeal) is transferred to the Orange County development commission established by section 3.5 of this chapter.
(f) On July 1, 2007, all records and property of the commission are transferred to the Orange County development commission established by section 3.5 of this chapter.
(g) Except as provided in subsection (h), an unfulfilled financial commitment made by the commission is void on July 1, 2007.
(h) The Orange County development commission shall assume the commission's commitments to the French Lick Municipal Airport.
(i) Any part of a local development agreement that requires a town to make payments to a county is void on July 1, 2007.
(j) P.L.234-2007 does not affect the validity of a historic hotel district established in Orange County before January 1, 2007, under section 2 of this chapter.
As added by P.L.220-2011, SEC.663.

IC 36-7-11.5-4
Repealed
(Repealed by P.L.234-2007, SEC.290.)

IC 36-7-11.5-5
Rules; required meetings
Sec. 5. (a) The development commission shall elect from its membership a chairperson and vice chairperson, who shall serve for one (1) year and may be reelected.
(b) The development commission shall adopt rules consistent with this chapter for the transaction of its business. The rules must include

the time and place of regular meetings and a procedure for the calling of special meetings. Three (3) voting members constitute a quorum of the development commission. No action may be taken by the development commission unless a majority of the voting members appointed to the development commission vote in favor of taking the action.
(c) All meetings of the development commission must be open to the public, and a public record of the development commission's resolutions, proceedings, and actions must be kept.
(d) The development commission shall employ an administrator who shall act as the commission's secretary.
(e) The development commission shall hold regular meetings, at least monthly, except when it has no business pending.
As added by P.L.92-2003, SEC.62. Amended by P.L.234-2007, SEC.284.

IC 36-7-11.5-6
Funds
Sec. 6. (a) Money acquired by the development commission is subject to the laws concerning the deposit and safekeeping of public money.
(b) The money of the development commission and the accounts of each officer, employee, or other person entrusted by law with the raising, disposition, or expenditure of the money or part of the money are subject to examination by the state board of accounts.
As added by P.L.92-2003, SEC.62. Amended by P.L.234-2007, SEC.285.

IC 36-7-11.5-7
Powers and responsibilities
Sec. 7. (a) The development commission shall do the following:
(1) Employ an administrator and other professional staff necessary to assist the development commission in carrying out its duties.
(2) Facilitate and coordinate the development of Orange County.
(3) Serve as a liaison between the riverboat located in a historic hotel district and the political subdivisions located in Orange County.
(4) Facilitate and coordinate the appropriate development of the historical environment of the towns of French Lick and West Baden.
(5) Establish a grant program to provide financial support to community organizations in Orange County.
(b) The development commission may do the following:
(1) Engage consultants, attorneys, accountants, and other professionals necessary to carry out the development commission's duties.
(2) Award grants and low interest loans to promote economic development through tourism in Orange County. (c) The development commission shall:
(1) promote economic development through tourism;
(2) attract new business;
(3) improve housing; and
(4) engage in any other activity that promotes the development of Orange County.
As added by P.L.92-2003, SEC.62. Amended by P.L.97-2004, SEC.127; P.L.234-2007, SEC.286.

IC 36-7-11.5-8
Repealed
(Repealed by P.L.234-2007, SEC.290.)

IC 36-7-11.5-9
Repealed
(Repealed by P.L.234-2007, SEC.290.)

IC 36-7-11.5-10
Repealed
(Repealed by P.L.234-2007, SEC.290.)

IC 36-7-11.5-11
West Baden Springs historic hotel preservation and maintenance fund
Sec. 11. (a) As used in this section, "fund" refers to the West Baden Springs historic hotel preservation and maintenance fund established by subsection (b).
(b) The West Baden Springs historic hotel preservation and maintenance fund is established. The fund consists of the following:
(1) Amounts deposited in the fund under IC 4-33-6.5-6, IC 4-33-12-6(c), and IC 4-33-13-5(b).
(2) Grants and gifts that the department of natural resources receives for the fund under terms, obligations, and liabilities that the department considers appropriate.
(3) The one million dollar ($1,000,000) initial fee paid to the gaming commission under IC 4-33-6.5.
(4) Any amount transferred to the fund upon the repeal of IC 36-7-11.5-8 (the community trust fund).
The fund shall be administered by the department of natural resources. The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund that is not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. The treasurer of state shall deposit in the fund the interest that accrues from the investment of the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The interest accruing to the fund is annually appropriated to the department of natural resources only for the following purposes: (1) To reimburse claims made for expenditures to maintain a qualified historic hotel, as determined by the owner of the hotel riverboat resort.
(2) To reimburse claims made for expenditures to maintain:
(A) the grounds surrounding a qualified historic hotel;
(B) supporting buildings and structures related to a qualified historic hotel; and
(C) other facilities used by the guests of the qualified historic hotel;
as determined by the owner of the hotel riverboat resort.
(f) The department of natural resources shall promptly pay each claim for a purpose described in subsection (e) to the extent of the balance of interest available in the fund, without review or approval of the project or claim under IC 14-21 or IC 36-7-11. IC 14-21-1-18 does not apply to projects or claims paid for maintenance under this section. If insufficient money is available to fully pay all of the submitted claims, the department of natural resources shall pay the claims in the order in which they are received until each claim is fully paid.
(g) Notwithstanding IC 4-9.1-1-7, IC 4-12-1-12, IC 4-13-2-18, or any other law, interest accruing to the fund may not be withheld, transferred, assigned, or reassigned to a purpose other than the reimbursement of claims under subsection (f).
As added by P.L.92-2003, SEC.62. Amended by P.L.97-2004, SEC.128; P.L.234-2007, SEC.287; P.L.96-2010, SEC.5; P.L.229-2011, SEC.266.

IC 36-7-11.5-12
Orange County development advisory board
Sec. 12. (a) The Orange County development advisory board is established for the purpose of advising the development commission established under section 3.5 of this chapter.
(b) The advisory board consists of five (5) members appointed as follows:
(1) One (1) individual appointed by the speaker of the house of representatives.
(2) One (1) individual appointed by the president pro tempore of the senate.
(3) One (1) individual appointed by the Orange County convention and visitors bureau.
(4) Two (2) individuals appointed by the chief operating officer of the hotel riverboat resort.
(c) Except as provided in subsection (d), the members of the advisory board shall each serve for a term of four (4) years. A vacancy shall be filled for the duration of the term by the original appointing authority.
(d) The member appointed under subsection (b)(3) shall serve an initial term of one (1) year. As determined by the appointing authority, the two (2) members appointed under subsection (b)(4) shall serve initial terms of two (2) and three (3) years respectively. (e) A member of the advisory board is not entitled to a salary per diem. However, a member is entitled to reimbursement for travel expenses incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.234-2007, SEC.288.

IC 36-7-11.5-13
Low interest loans
Sec. 13. (a) An individual may apply for a grant or low interest loan on a form prescribed by the development commission.
(b) A form prescribed by the development commission must be designed to be read and easily understood by the ordinary individual.
As added by P.L.234-2007, SEC.289.



CHAPTER 11.9. ECONOMIC DEVELOPMENT AND POLLUTION CONTROL; DEFINITIONS

IC 36-7-11.9-2
"Developer"
Sec. 2. "Developer" means a person that proposes to enter, or has entered, into a financing agreement with a unit for economic development or pollution control facilities and that has entered into a separate agreement with some other person for the substantial use of the facilities financed.
As added by P.L.20-1985, SEC.14.

IC 36-7-11.9-3
"Economic development facilities"
Sec. 3. (a) "Economic development facilities" includes land; interests in land; site improvements; infrastructure improvements; buildings; structures; rehabilitation, renovation, and enlargement of buildings and structures; economic improvement projects under IC 36-7-22; machinery; equipment; and furnishings for the following:
(1) Facilities for manufacturing, warehousing, distribution, or processing of tangible or intangible property.
(2) Facilities for commercial, business, health care, or recreational activities (whether for profit or not-for-profit), except for any of the following:
(A) Private or commercial golf course.
(B) Country club.
(C) Massage parlor.
(D) Tennis club.
(E) Skating facility (including roller skating, skateboarding, or ice skating).
(F) Racquet sports facility (including any handball or racquetball court).
(G) Hot tub facility.
(H) Suntan facility.
(I) Racetrack.
(J) Airplane.
(K) Skybox or other private luxury box.
(L) Health club.
(M) Any facility primarily used for gambling.
(N) Any store the principal business of which is the sale of alcoholic beverages for consumption off premises.
As added by P.L.20-1985, SEC.14. Amended by P.L.2-1987, SEC.50; P.L.25-1987, SEC.42; P.L.131-2008, SEC.53.
IC 36-7-11.9-4
Repealed
(Repealed by P.L.25-1987, SEC.60.)

IC 36-7-11.9-5
"Financing"
Sec. 5. "Financing" includes the activities listed in IC 36-7-12-18.
As added by P.L.20-1985, SEC.14.

IC 36-7-11.9-6
"Financing agreement"
Sec. 6. "Financing agreement" means an agreement between a unit and a developer, user, or lender concerning the financing of, the title to, or possession of economic development or pollution control facilities, and payments to the unit in respect of the financing, title, or possession.
As added by P.L.20-1985, SEC.14.

IC 36-7-11.9-7
"Lender"
Sec. 7. "Lender" means any federal or state chartered bank, federal land bank, savings association, production credit association, bank for cooperatives, or small business investment company, and includes any other institution qualified to originate and service loans, such as an insurance company, credit union, or mortgage loan company.
As added by P.L.20-1985, SEC.14. Amended by P.L.79-1998, SEC.107.

IC 36-7-11.9-8
"Pollution"
Sec. 8. "Pollution" means all forms of environmental pollution, including water pollution, air pollution, solid and radioactive waste, thermal pollution, radiation contamination, and noise pollution.
As added by P.L.20-1985, SEC.14.

IC 36-7-11.9-9
"Pollution control facilities"
Sec. 9. "Pollution control facilities" includes land; interests in land; site improvements; infrastructure improvements; buildings; structures; rehabilitation, renovation, and enlargement of buildings and structures; machinery; equipment; and furnishings for facilities for the abatement, reduction, or prevention of pollution, or for the removal or treatment of any substances in materials being processed that otherwise would cause pollution when used. This includes the following:
(1) Coal washing, coal cleaning, or coal preparation facilities designed to reduce the sulfur and ash levels of Indiana coal.
(2) Coal-fired boiler facilities designed to reduce emissions while burning Indiana coal. (3) Pollution control equipment to allow for the environmentally sound use of Indiana coal.
As added by P.L.20-1985, SEC.14. Amended by P.L.25-1987, SEC.43.

IC 36-7-11.9-9.3
"Taxable bonds"
Sec. 9.3. "Taxable bonds" means bonds, the interest on which will not be excluded from the gross income of the owners of the bonds under Section 103 of the Internal Revenue Code.
As added by P.L.25-1987, SEC.44.

IC 36-7-11.9-9.7
"Tax-exempt bonds"
Sec. 9.7. "Tax-exempt bonds" means bonds, the interest on which will be excluded from the gross income of the owners of the bonds under Section 103 of the Internal Revenue Code.
As added by P.L.25-1987, SEC.45.

IC 36-7-11.9-10
"User"
Sec. 10. "User" means a person that has entered into a financing agreement with a unit, a developer, or a lender in contemplation of its use of the facilities referred to in the agreement.
As added by P.L.20-1985, SEC.14.



CHAPTER 12. ECONOMIC DEVELOPMENT AND POLLUTION CONTROL

IC 36-7-12-2
Repealed
(Repealed by P.L.20-1985, SEC.18(a).)

IC 36-7-12-3
Declaration of public purpose
Sec. 3. The financing of single, identified economic development or pollution control facilities and the provision of a program to finance multiple, unidentified economic development or pollution control facilities that promote a substantial likelihood of:
(1) creating or retaining opportunities for gainful employment;
(2) creating business opportunities;
(3) providing reliable water services;
(4) the abatement, reduction, or prevention of pollution; or
(5) the removal or treatment of substances in materials being processed that otherwise would cause pollution when used;
serve a public purpose and will be of benefit to the health or general welfare of the unit proposing to issue bonds for the financing or program or of the unit where the facilities that are to be financed are located.
As added by Acts 1981, P.L.309, SEC.31. Amended by P.L.25-1987, SEC.46; P.L.35-1990, SEC.46.

IC 36-7-12-4
Economic development departments and commissions; creation
Sec. 4. If the fiscal body of a unit finds it necessary to finance economic development or pollution control facilities under this chapter, the fiscal body may establish a department of economic development, to be controlled by a commission known as "__________ Economic Development Commission", designating the name of the municipality or county.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-5
Second and third class cities; commission members; appointment; terms of office
Sec. 5. (a) This section applies to second and third class cities that establish a department of economic development.
(b) The members of the economic development commission shall be appointed by the city executive. One (1) of the members shall be selected by the city executive, one (1) shall be nominated by the fiscal body of the county in which the city is located, and one (1)

shall be nominated by the city fiscal body.
(c) The economic development commissioners shall take office upon their appointment, and their terms run from February 1 after their original appointment, for a period of:
(1) three (3) years, if selected by the city executive;
(2) two (2) years, if nominated by the city fiscal body; and
(3) one (1) year, if nominated by the county fiscal body.
(d) If the ordinance of the city fiscal body establishing the department of economic development provides for a five (5) member commission, or if the fiscal body later adopts an ordinance increasing the membership from three (3) to five (5), two (2) additional members shall be selected and appointed by the city executive, one (1) for a term of three (3) years and one (1) for a term of one (1) year from February 1 after their appointment.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1981, P.L.44, SEC.54.

IC 36-7-12-6
Towns; commission members; appointment; terms of office
Sec. 6. (a) This section applies to towns that establish a department of economic development.
(b) The members of the economic development commission shall be appointed by the town executive. One (1) of the members shall be selected by the town executive, one (1) shall be nominated by the fiscal body of the county in which the town is located, and one (1) shall be nominated by the town fiscal body.
(c) The economic development commissioners shall take office upon their appointment, and their terms run from February 1 after their original appointment, for a period of:
(1) three (3) years, if selected by the town executive;
(2) two (2) years, if nominated by the town fiscal body; and
(3) one (1) year, if nominated by the county fiscal body.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-7
Counties; commission members; appointment; terms of office
Sec. 7. (a) This section applies to counties that establish a department of economic development.
(b) The members of the economic development commission shall be appointed by the county executives. One (1) of the members shall be selected by the county executive, one (1) shall be nominated by the county fiscal body, and one (1) shall be nominated by the fiscal body of the most populous municipality located in the county.
(c) The economic development commissioners shall take office upon their appointment, and their terms run from February 1 after their original appointment, for a period of:
(1) three (3) years, if selected by the county executive;
(2) two (2) years, if nominated by the county fiscal body; and
(3) one (1) year, if nominated by the fiscal body of the most populous municipality. As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-8
Consolidated cities; commission members; appointment; terms of office
Sec. 8. (a) This section applies to consolidated cities that establish a department of economic development.
(b) The members of the economic development commission shall be appointed by the city executive. One (1) of the members shall be selected by the city executive, and two (2) shall be nominated by the city fiscal body.
(c) The economic development commissioners shall take office upon their appointment, and their terms run from February 1 after their original appointment, for a period of:
(1) three (3) years, if selected by the city executive;
(2) two (2) years, for one (1) of the two (2) commissioners nominated by the city fiscal body; and
(3) one (1) year, for the remaining commissioner nominated by the city fiscal body.
(d) If the ordinance of the city fiscal body establishing the department of economic development provides for a five (5) member commission, or if the fiscal body later adopts an ordinance increasing the membership from three (3) to five (5), two (2) additional members shall be selected and appointed by the city executive, one (1) for a term of three (3) years and one (1) for a term of one (1) year from February 1 after their appointment.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-9
Commissioners; selection and nomination; successors in office
Sec. 9. (a) After the adoption of an ordinance establishing a department of economic development, the clerk of the fiscal body establishing the department shall promptly notify the executives and fiscal bodies required to make selections and nominations by this chapter. The officers required to make selections and nominations shall do so within fifteen (15) days after receiving that notice. Each selectee and nominee shall be appointed by the appropriate executive officer within ten (10) days after he receives the nominations.
(b) At the expiration of the respective terms of each of the original economic development commissioners, their respective successors shall be selected and nominated, before the expiration of the term, in the same manner as the original commissioner, and each succeeding commissioner shall serve for a term of four (4) years. A commissioner shall hold over after the expiration of his term until his successor is appointed and has qualified.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-10
Commissioners; failure to nominate; vacancies
Sec. 10. (a) If a fiscal body fails to make a nomination within the

time specified by section 9 of this chapter, the executive may select and appoint a person without a nomination.
(b) If a person appointed as an economic development commissioner fails to take the oath of office required by section 11 of this chapter within ten (10) days after the notice of his appointment is mailed to him, or if any commissioner, after qualifying, dies, resigns, vacates his office, or is removed from office, a new commissioner shall be appointed to fill the vacancy in the same manner as the commissioner in respect to whom the vacancy occurs was appointed. A commissioner appointed under this subsection shall serve for the remainder of the vacated term.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-11
Commissioners; oaths; certificates of appointment
Sec. 11. Before beginning his duties, each economic development commissioner shall take and subscribe an oath of office in the usual form, to be indorsed upon the certificate of his appointment. The certificate shall be promptly filed with the clerk of the fiscal body that established the department.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-12
Commissions; organizational meetings; officers
Sec. 12. (a) An economic development commission shall meet within thirty (30) days after its original appointment, at a time and place designated by the executive of the unit, for the purpose of organization, and shall meet to reorganize in February of each succeeding year.
(b) At the meeting required by subsection (a), an economic development commission shall elect one (1) of its members as president, one (1) as vice president, and one (1) as secretary. Each officer shall serve from the date of his election until January 31 after his election, and until his successor is elected and qualified.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-13
Commissions; rules; meetings; quorum; approval of actions; records
Sec. 13. (a) An economic development commission may adopt the bylaws, rules, and regulations that it considers necessary. Regular or special meetings shall be held at times and upon notice fixed by the commission, either by resolution or in accordance with the bylaws, rules, and regulations adopted.
(b) A majority of the members of an economic development commission constitutes a quorum.
(c) Actions of an economic development commission must be approved by a majority of the members of the commission.
(d) The records of an economic development commission are public records. As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1981, P.L.310, SEC.72.

IC 36-7-12-14
Removal of commissioners from office
Sec. 14. An economic development commissioner may be removed from office for neglect of duty, incompetency, inability to perform his duties, or any other good cause, by the executive or fiscal body that selected or nominated him. The commissioner removed may obtain judicial review of the removal by filing a complaint in a circuit or superior court in the county, and the burden of proof is upon the executive or fiscal body that removed the commissioner. The cause shall be placed on the advanced calendar and be tried as other civil causes are tried by the court, without a jury. The court's judgment may be appealed in the same manner as any civil action.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-15
Commissioners; expenses and per diem
Sec. 15. An economic development commissioner is not entitled to any salary, but is entitled to:
(1) reimbursement for expenses necessarily incurred in the performance of his duties; and
(2) a per diem allowance for each day he attends a commission meeting, if that allowance:
(A) does not exceed the per diem allowance for members of the general assembly; and
(B) is authorized by the fiscal body that established the commission.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-16
Commissioners; pecuniary interests in matters considered by commissions
Sec. 16. (a) An economic development commissioner shall disclose any pecuniary interest in any employment, financing agreement, or other contract made under this chapter before any action by the commission on it, and shall not vote on any such matter.
(b) Notwithstanding any other law, a member of the fiscal body of a unit may have a pecuniary interest in any employment, financing agreement, or other contract made under this chapter if he discloses his pecuniary interest before any action by the fiscal body on it and does not vote on any such matter.
(c) If any property in which an economic development commissioner or member of a fiscal body of a unit has a pecuniary interest is property required for the purposes of this chapter, that property may be acquired, but only by gift or condemnation.
As added by Acts 1981, P.L.309, SEC.31.
IC 36-7-12-17
Commissions; investigatory duties
Sec. 17. (a) An economic development commission shall investigate, study, and survey the need for additional job opportunities, industrial diversification, water services, and pollution control facilities in the unit, and shall recommend action to improve or promote job opportunities, industrial diversification, water services, and availability of pollution control facilities in the unit.
(b) As part of an investigation under subsection (a), an economic development commission may participate in the financing of business appraisals and financial feasibility studies of the possible purchase of a business with operations in the commission's jurisdiction by the employees of that operation through an employee stock ownership plan (ESOP). The employees must agree to repay the commission's contribution to the cost of the appraisals and studies if such a purchase is successful.
As added by Acts 1981, P.L.309, SEC.31. Amended by P.L.169-1990, SEC.1; P.L.35-1990, SEC.47.

IC 36-7-12-18
Powers of units
Sec. 18. (a) A unit may:
(1) enter into agreements concerning, and acquire by any lawful means, land or interests in land and personal property needed for the purposes of this chapter;
(2) exercise its power of eminent domain to acquire unimproved land, unoccupied economic development facilities, or pollution control facilities and the land relating to those facilities, for the purposes of this chapter;
(3) purchase, lease as lessee, construct, remodel, rebuild, enlarge, or substantially improve economic development or pollution control facilities, including land, machinery, or equipment;
(4) lease economic development or pollution control facilities to users or developers, with or without an option to purchase;
(5) sell economic development or pollution control facilities to users or developers, for consideration to be paid in installments or otherwise;
(6) make direct loans to users or developers for the cost of acquisition, construction, or installation of economic development or pollution control facilities, including land, machinery, or equipment, with the loans to be secured by the pledge of one (1) or more taxable or tax-exempt bonds or other secured or unsecured debt obligations of the users or developers;
(7) enter into agreements with users or developers to allow the users or developers to wholly or partially construct economic development or pollution control facilities to be acquired by the unit;
(8) issue taxable or tax-exempt bonds under this chapter for

single or multiple, identified or unidentified, economic development or pollution control facilities to accomplish the purposes of this chapter, and secure their payment as provided in this chapter;
(9) establish reserves from the proceeds of the sale of taxable or tax-exempt bonds, other funds, or both, to secure the payment of the principal and interest on the bonds;
(10) lend or deposit the proceeds of bonds to or with a lender for the purpose of furnishing funds to the lender for the purpose of making a loan to a specifically identified developer or user for the financing of specifically identified economic development or pollution control facilities under this chapter; and
(11) reimburse from bond proceeds expenditures for pollution control facilities or economic development facilities.
(b) This chapter does not authorize the financing of economic development facilities for a developer unless any written agreement that may exist between the developer and the user is fully disclosed to, and approved by, the economic development commission or the fiscal body of the unit.
As added by Acts 1981, P.L.309, SEC.31. Amended by P.L.40-1983, SEC.3; P.L.25-1987, SEC.47; P.L.24-1995, SEC.28.

IC 36-7-12-18.5
Bonding powers
Sec. 18.5. A unit may initiate a program for financing economic development or pollution control facilities for developers and users in Indiana through the issuance of taxable or tax-exempt bonds. In furtherance of this objective, the unit may do any of the following:
(1) Establish eligibility standards for developers and users, without complying with IC 4-22-2. However, these standards have the force of law if the standards are adopted after a public hearing for which notice has been given by publication under IC 5-3-1.
(2) Contract with any entity securing the payment of bonds issued under this chapter and authorizing the entity to approve the developers and users that can finance or refinance economic development or pollution control facilities with proceeds from the bond issue secured by that entity.
(3) Lease to a developer or user economic development or pollution control facilities upon terms and conditions that the unit considers proper and, with respect to the lease:
(A) charge and collect rents;
(B) terminate the lease upon the failure of the lessee to comply with any of its obligations under the lease or otherwise as the lease provides;
(C) include in the lease provisions that the lessee has the option to renew the term of the lease for such periods and at such rents as may be determined by the unit or to purchase any or all of the economic development or pollution control

facilities to which the lease applies.
(4) Lend money, upon such terms and conditions as the unit considers proper, to a developer or user under an installment purchase contract or loan agreement to:
(A) finance, reimburse, or refinance the cost of economic development or pollution control facilities; and
(B) take back a secured or unsecured promissory note evidencing such a loan or a security interest in the economic development or pollution control facilities financed or refinanced with the loan.
(5) Sell or otherwise dispose of any unneeded or obsolete economic development or pollution control facilities under terms and conditions determined by the unit.
(6) Maintain, repair, replace, and otherwise improve or cause to be maintained, repaired, replaced, and otherwise improved any economic development or pollution control facilities owned by the unit.
(7) Require any type of security that the unit considers reasonable and necessary.
(8) Obtain or aid in obtaining property insurance on all economic development or pollution control facilities owned or financed, or accept payment if any economic development or pollution control facilities are damaged or destroyed.
(9) Enter into any agreement, contract, or other instrument with respect to any insurance, guarantee, letter of credit, or other form of credit enhancement, accepting payment in such manner and form as provided in the instrument if a developer or user defaults, and assign any such insurance, guarantee, letter of credit, or other form of credit enhancement as security for bonds issued by the unit.
(10) Finance for eligible developers and users the cost of economic development or pollution control facilities as set forth in section 29 of this chapter.
As added by P.L.25-1987, SEC.48.

IC 36-7-12-19
Special tax levy; transfer of money to department of economic development; adoption and submission of proposed budget
Sec. 19. (a) The fiscal body of a unit may levy a special tax to pay the costs of operation of its economic development commission, but this tax may not be used to pay any of the costs attributable to the acquisition and leasing or sale of economic development or pollution control facilities, except for advancements to be reimbursed from bond proceeds.
(b) Any unit having money raised by taxation for any type of industrial aid or development as authorized by any other statute may transfer that money to its department of economic development to carry out the purposes of this chapter.
(c) Before a tax is levied under subsection (a) or money is transferred under subsection (b), the economic development

commission must:
(1) adopt a proposed budget for the use of the money it will receive from the levy or transfer; and
(2) submit the budget to the fiscal body of the unit that established the commission.
The fiscal body may review and modify the proposed budget.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1981, P.L.310, SEC.73.

IC 36-7-12-20
Use of funds; procedures for letting contracts; employees' bonds
Sec. 20. (a) All tax revenues coming into possession of the economic development commission shall be deposited, held, and secured in accordance with the statutes relating to the handling and investing of public funds. The handling and expenditure of this money is subject to audit and supervision by the state board of accounts.
(b) Contracts for construction and equipment of economic development or pollution control facilities need not be let in accordance with IC 5-16, IC 5-17, or any other statute relating to public contracts. However, the construction of waterworks facilities financed for the public purpose of providing reliable water service subject to IC 5-16-7.
(c) Any employee of the economic development commission authorized to receive, disburse, or in any other way handle money or negotiable securities of the commission shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in the state. The bond must be in an amount determined by the commission, and must be conditioned upon the employee's faithful performance of his duties and the accounting for all monies and property that may come into his hands or under his control. The cost of these bonds shall be paid by the commission.
As added by Acts 1981, P.L.309, SEC.31. Amended by P.L.35-1990, SEC.48.

IC 36-7-12-21
Negotiation of financing terms; adverse competitive effect studies; preliminary expenses
Sec. 21. (a) An economic development commission may enter into negotiations with one (1) or more persons concerning the terms and conditions for financing of economic development or pollution control facilities.
(b) The commission shall consider whether a proposed economic development facility may have an adverse competitive effect on similar facilities already constructed or operating in the unit. In the case of economic development facilities that are identified at the time of issuance of the bonds, the adverse competitive effect question must be considered before issuance of the bonds. In the case of a program financing under section 18.5 of this chapter, the adverse competitive effect question need not be considered before the

issuance of the bonds except for those economic development facilities that are identified at the time of issuance of the bonds, but it must be considered before financing any proposed economic development facilities from program funds.
(c) Preliminary expenses in connection with negotiations under this section may be paid from:
(1) money furnished by the proposed user or developer;
(2) money made available by the state or federal government, or by any of their departments or agencies; or
(3) money of the commission.
As added by Acts 1981, P.L.309, SEC.31. Amended by P.L.25-1987, SEC.49.

IC 36-7-12-22
Applicability of zoning laws; consent necessary for financing of facilities
Sec. 22. (a) Economic development or pollution control facilities are subject to applicable zoning laws. If a fiscal body of a unit establishes a department of development, the unit and its economic development commission have jurisdiction under this chapter throughout the county, both inside and outside the corporate boundaries of any municipality.
(b) Notwithstanding subsection (a), economic development facilities that are to be located within the corporate boundaries of a municipality may not be financed by a county without the consent of the fiscal body of the municipality, and economic development facilities that are to be located outside the corporate boundaries of a municipality may not be financed by the municipality without the consent of the fiscal body of the unit in which facilities are to be located.
(c) Notwithstanding subsection (a), pollution control facilities that are to be located within the corporate boundaries of a municipality may not be financed by another unit unless:
(1) the user has applied to the economic development commission and fiscal body of the municipality for the financing of the facilities, and the municipality has failed to adopt a bond, note, or warrant ordinance for the facilities within sixty (60) days after the date of the application; or
(2) the fiscal body of the municipality has consented to the financing of the facilities by another unit.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-23
Evaluative report; exception
Sec. 23. (a) The economic development commission shall prepare a report that:
(1) briefly describes the proposed economic development or pollution control facilities;
(2) estimates the number and expense of public works or services that would be made necessary or desirable by the

proposed facilities, including public ways, schools, water, sewers, street lights, and fire protection;
(3) estimates the total project costs of the proposed facilities;
(4) for economic development facilities, estimates the number of jobs and the payroll to be created or saved, or describes the public benefits provided by a waterworks facility; and
(5) for pollution control facilities, describes the facilities and how they will abate, reduce, or prevent pollution.
(b) The report shall be submitted to the executive director or chairman of the plan commission, if any, and if the number of new jobs estimated exceeds one hundred (100), to the superintendent of the school corporation where the facilities will be located. The executive director or chairman of the plan commission and the school superintendent may formulate their written comments concerning the report and transmit their comments, if any, to the commission within five (5) days from the receipt of the report.
(c) In the case of a program financing under section 18.5 of this chapter, the requirements of this section need be complied with only when and as a condition precedent to financing proposed economic development or pollution control facilities from the program funds.
As added by Acts 1981, P.L.309, SEC.31. Amended by P.L.25-1987, SEC.50; P.L.35-1990, SEC.49.

IC 36-7-12-24
Hearing on proposed financing of facilities; approval by commission
Sec. 24. (a) The economic development commission shall hold a public hearing, for itself and on behalf of the fiscal body of the unit proposing to issue the bonds, on the proposed financing of the economic development or pollution control facilities, after giving notice by publication in accordance with IC 5-3-1 in the unit proposing to issue the bonds and in the municipality, if any, where the facilities are to be located. However, in the case of a program financing under section 18.5 of this chapter that is funded with taxable bonds, the public hearing requirement of this section need not be complied with until the economic development or pollution control facilities to be financed with program funds have been identified.
(b) Upon findings by the commission that:
(1) the proposed financing will be of benefit to the health or general welfare of the unit proposing to issue the bonds, or the unit where the facilities are to be located, or both; and
(2) the proposed financing complies with this chapter;
the commission shall, by resolution, approve the financing, including the form and terms of the financing agreement, the bonds and the trust indenture (if any). The secretary of the commission shall transmit the resolution to the fiscal body of the unit proposing to issue the bonds.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1981, P.L.45, SEC.28; P.L.25-1987, SEC.51.
IC 36-7-12-25
Approval of proposed financing by unit; authorization bond issuance; approval of changes
Sec. 25. (a) If the fiscal body of the unit proposing to issue the bonds finds that the financing approved under section 24 of this chapter will be of benefit to the health or general welfare of the unit proposing to issue the bonds the unit where the facilities are to be located, or both, and complies with this chapter, it may adopt an ordinance approving the proposed financing in the form that the financing was approved by the economic development commission or as modified by the fiscal body in its discretion.
(b) The ordinance may also authorize the issuance of bonds payable solely from revenues and receipts derived from the financing agreement or from payments made under a guaranty agreement by developers, users, or related persons. The bonds are not in any respect a general obligation of the unit, nor are they payable in any manner from revenues raised by taxation.
(c) The financing agreements, trust indentures (if any), and bonds must be executed by the:
(1) executive; and
(2) clerk of the fiscal body;
of the unit approving the financing. These officials may by their execution approve changes therein without further approval of the fiscal body or the economic development commission of the unit if such changes do not affect terms contained in the ordinance pursuant to section 27(a)(1) through (a)(10) of this chapter and if the ordinance authorizes these officials to approve such changes.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1982, P.L.28, SEC.5; P.L.25-1987, SEC.52.

IC 36-7-12-26
Financing agreements; terms
Sec. 26. (a) A financing agreement approved under this chapter must provide for payments in an amount sufficient to pay the principal of, premium (if any), and interest on the bonds authorized for and allocable to the financing of the facilities. However, interest payments for the anticipated construction period, plus a period of not more than one (1) year, may be funded in the issue.
(b) The term of a financing agreement may not exceed forty (40) years from the date of any bonds issued under the financing agreement. However, a financing agreement does not terminate after forty (40) years if a default under that agreement remains uncured, unless the termination is authorized by the terms of the financing agreement.
(c) If the unit retains an interest in the facilities, the financing agreement must require the user or the developer to pay all costs of maintenance, repair, taxes, assessments, insurance premiums, trustee's fees, and any other expenses relating to the facilities, so that the unit will not incur any expenses on account of the facilities other than those that are covered by the payments provided for in the

financing agreement.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1982, P.L.28, SEC.6; P.L.25-1987, SEC.53.

IC 36-7-12-27
Bonds, notes, or warrants; issuance; terms and procedure; findings of fact concerning coal gasification powerplant
Sec. 27. (a) Bonds issued by a unit under section 25 of this chapter may be issued as serial bonds, term bonds, or a combination of both types. The ordinance of the fiscal body authorizing bonds, notes, or warrants, or the financing agreement or the trust indenture approved by the ordinance, must provide:
(1) the manner of their execution, either by the manual or facsimile signatures of the executive of the unit and the clerk of the fiscal body;
(2) their date;
(3) their term or terms, which may not exceed forty (40) years, except as otherwise provided by subsection (e);
(4) their maximum interest rate if fixed rates are used or the manner in which the interest rate will be determined if variable or adjustable rates are used;
(5) their denominations;
(6) their form, either coupon or registered;
(7) their registration privileges;
(8) the medium of their payment;
(9) the place or places of their payment;
(10) the terms of their redemption; and
(11) any other provisions not inconsistent with this chapter.
(b) Bonds, notes, or warrants issued under section 25 of this chapter may be sold at public or private sale for the price or prices, in the manner, and at the time or times determined by the unit. The unit may advance all expenses, premiums, and commissions that it considers necessary or advantageous in connection with their issuance.
(c) The bonds, notes, or warrants and their authorization, issuance, sale, and delivery are not subject to any general statute concerning bonds, notes, or warrants of units.
(d) An action to contest the validity of bonds, notes, or warrants issued under section 25 of this chapter may not be commenced more than thirty (30) days after the adoption of the ordinance approving them under section 25 of this chapter.
(e) This subsection applies only to bonds, notes, or warrants issued under this chapter after June 30, 2008, that are wholly or partially payable from tax increment revenues derived from property taxes. The maximum term or repayment period for the bonds, notes, or warrants may not exceed:
(1) twenty-five (25) years, unless the bonds, notes, or warrants were:
(A) issued or entered into before July 1, 2008;
(B) issued or entered into after June 30, 2008, but authorized

by a resolution adopted before July 1, 2008; or
(C) issued or entered into after June 30, 2008, in order to fulfill the terms of agreements or pledges entered into before July 1, 2008, with the holders of the bonds, notes, warrants, or other contractual obligations by or with developers, lenders, or units, or otherwise prevent an impairment of the rights or remedies of the holders of the bonds, notes, warrants, or other contractual obligations; or
(2) thirty (30) years, if the bonds, notes, or warrants were issued after June 30, 2008, to finance:
(A) an integrated coal gasification powerplant (as defined by IC 6-3.1-29-6);
(B) a part of an integrated coal gasification powerplant (as defined by IC 6-3.1-29-6); or
(C) property used in the operation or maintenance of an integrated coal gasification powerplant (as defined by IC 6-3.1-29-6);
that received a certificate of public convenience and necessity from the Indiana utility regulatory commission under IC 8-1-8.5 et seq. before July 1, 2008.
(f) The general assembly makes the following findings of fact with respect to an integrated coal gasification powerplant (as defined in IC 6-3.1-29-6) that received a certificate of public convenience and necessity from the Indiana utility regulatory commission under IC 8-1-8.5 et seq. before July 1, 2008:
(1) The health, safety, general welfare, and economic and energy security of the people of the state of Indiana require as a public purpose of the state the promotion of clean energy, including clean coal, technologies in Indiana.
(2) These technologies include the integrated coal gasification powerplant contemplated by this chapter, IC 6-1.1-20-1.1, and IC 36-7-14.
(3) Investment in the integrated coal gasification powerplant contemplated by this chapter, IC 6-1.1-20-1.1, and IC 36-7-14 will result in substantial financial and other benefits to the state and its political subdivisions and the people of Indiana, including increased employment, tax revenue, and use of Indiana coal.
(4) It is in the best interest of the state and its citizens to promote and preserve financial and other incentives for the integrated coal gasification powerplant.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1982, P.L.28, SEC.7; P.L.40-1983, SEC.4; P.L.20-1985, SEC.15; P.L.1-1991, SEC.209; P.L.146-2008, SEC.722.

IC 36-7-12-27.5
Legal representation of commission; conflict of interest; offense
Sec. 27.5. (a) If an attorney represents an economic development commission, neither he nor a member of his firm or professional corporation may also represent an applicant for a bond issue from the

commission.
(b) A person who violates this section commits a Class A misdemeanor.
As added by Acts 1981, P.L.310, SEC.74.

IC 36-7-12-28
Trust indentures securing bonds
Sec. 28. (a) The fiscal body of a unit issuing bonds under this chapter may secure them by a trust indenture between the unit and a corporate trustee. The corporate trustee may be any trust company, national bank, or state bank that is in Indiana and has trust powers.
(b) A trust indenture under this section may:
(1) mortgage the land, any interest in land, or the facilities on account of which the bonds are issued;
(2) pledge all or part of the payments to be received by the unit;
(3) set forth the rights and remedies of the trustee and the holders of the bonds, including provisions restricting the individual right of action of the holders;
(4) contain provisions considered reasonable for protecting and enforcing the rights and remedies of the holders or lenders, including covenants setting forth duties of the unit and the economic development commission regarding:
(A) the construction of the facilities; and
(B) the custody, safeguarding, application, and investment of revenues received or to be received by the unit on account of the facilities financed by the issuance of the bonds;
(5) contain provisions regarding the investment of money, the sale, exchange, or disposal of property, and the manner of authorizing and making payments, notwithstanding any general statute relating to these matters; and
(6) provide for the establishment of reserve funds from the proceeds of the bonds or from other sources to secure the prompt payment of the principal and interest on them.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1982, P.L.28, SEC.8; P.L.25-1987, SEC.54.

IC 36-7-12-29
Application of bond proceeds
Sec. 29. (a) Preliminary expenses advanced by a person may be reimbursed from the proceeds of bonds issued under this chapter. An economic development commission may provide for a maximum fee of one percent (1%) of the total amount of the issue to be paid to the commission from the proceeds of the issue to help in covering its costs of operation. However, the fee charged by a commission to cover the costs of operation may not exceed ten thousand dollars ($10,000) per issue for a single project issue or ten thousand dollars ($10,000) per project in the case of program financing under section 18.5 of this chapter.
(b) Any money received from bonds issued under this chapter, after reimbursement and payment under subsection (a), may be used

for the following purposes:
(1) The payment of the costs of economic development and pollution control facilities on account of which the bonds are issued, including both direct financing of such facilities and program financing under section 18.5 of this chapter.
(2) Issuance expenses for bonds authorized by this chapter.
(3) Interest on bonds authorized by this chapter for the anticipated construction period of the facilities being financed, plus interest on bonds authorized by this chapter for a period of one (1) year after that.
(4) Funding a reserve fund for payment of the principal of, premium (if any), and interest on bonds issued under this chapter.
(5) Working capital when financed in conjunction with economic development or pollution control facilities financed pursuant to program financing authorized under section 18.5 of this chapter if the program is funded with proceeds of taxable bonds.
Until the money is applied under subdivision (1), it is subject to a lien in favor of the holders of the bonds or the trustee under the trust indenture, if any.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1982, P.L.28, SEC.9; P.L.25-1987, SEC.55; P.L.35-1990, SEC.50.

IC 36-7-12-30
Refunding bonds
Sec. 30. (a) If the fiscal body of the unit finds that a refunding of outstanding bonds issued under this chapter would be of benefit to the health and general welfare of the unit and would comply with this chapter, it may authorize the issuance of bonds in accordance with IC 5-1-5 to refund those outstanding bonds. A savings to the issuing body as provided in IC 5-1-5-2 is not required for the issuance of the refunding bonds, or the issuance of bonds to refund refunding bonds.
(b) Refunding bonds issued under this section are payable solely from revenues and receipts derived from:
(1) financing agreements with the users or developers of the facilities originally financed by the outstanding bonds, or related persons; or
(2) from payments made under guaranty agreements by developers, users, or related persons.
The financing agreements or guaranties may be new financing agreements or guaranties or amendments of the original financing agreements or guaranties.
(c) Refunding bonds issued under this section are not in any respect a general obligation of the unit, nor are they payable in any manner from revenues raised by taxation.
(d) Sections 18(b), 23, and 24 of this chapter do not apply to the issuance of refunding bonds under this section.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1982, P.L.28, SEC.10; P.L.25-1987, SEC.56.
IC 36-7-12-31
Bonds, notes, warrants, proceeds, and interest; exemption from state taxes
Sec. 31. Bonds, notes, or warrants issued under this chapter and:
(1) proceeds received from their sale by a holder, to the extent of the holder's cost of acquisition;
(2) proceeds received on their redemption before maturity;
(3) proceeds received at their maturity; and
(4) interest received on them;
are exempt from state taxes as provided by IC 6-8-5.
As added by Acts 1981, P.L.309, SEC.31. Amended by Acts 1982, P.L.28, SEC.11.

IC 36-7-12-32
Repealed
(Repealed by P.L.2-1987, SEC.53.)

IC 36-7-12-32.1
Exemption from securities registration
Sec. 32.1. Any security, including bonds issued in connection with a financing under this chapter, is exempt from the registration requirements of IC 23-19 and other securities registration statutes.
As added by P.L.25-1987, SEC.57. Amended by P.L.27-2007, SEC.33.

IC 36-7-12-33
Property taxes; liability and exemptions
Sec. 33. (a) A unit is exempt from all property taxes on economic development or pollution control facilities.
(b) A developer or user is liable for property taxes on economic development or pollution control facilities as provided by statute. However, this section does not deny any tax exemption a developer or user may have under other statutes because of the nature of the facilities or the developer or user.
As added by Acts 1981, P.L.309, SEC.31. Amended by P.L.25-1987, SEC.58.

IC 36-7-12-34
Payments received by units; exemption from tax
Sec. 34. Payments received by units under financing agreements authorized by this chapter are exempt from all taxation.
As added by Acts 1981, P.L.309, SEC.31.

IC 36-7-12-35
Responsibility for construction approval
Sec. 35. The user or developer is responsible for obtaining and maintaining all approvals and permits required for the construction of economic development or pollution control facilities under this chapter.
As added by Acts 1981, P.L.309, SEC.31.
IC 36-7-12-36
Commissions; annual reports
Sec. 36. In order to:
(1) disseminate information describing the benefits of all economic development commissions;
(2) provide for efficient operations of all commissions; and
(3) allow the Indiana economic development corporation, on a recommendation basis, to assist all commissions in their endeavors;
each commission shall file a report, within thirty (30) days after its initial meeting and on each subsequent January 31, with the fiscal body that it serves and with the director of the Indiana economic development corporation. These reports must be in writing on a form prescribed by the Indiana economic development corporation and must contain all information required in that form.
As added by Acts 1981, P.L.309, SEC.31. Amended by P.L.1-2006, SEC.563.

IC 36-7-12-37
Repealed
(Repealed by P.L.40-1983, SEC.6.)

IC 36-7-12-38
Repealed
(Repealed by P.L.25-1987, SEC.60.)

IC 36-7-12-39
Validation of prior authorized bonds
Sec. 39. Any bonds authorized to be issued under the authority of this chapter by a resolution adopted under section 24 of this chapter before June 1, 1985, remain valid regardless of any amendments made to this chapter by P.L.20-1985.
As added by P.L.25-1987, SEC.59.



CHAPTER 13. INDUSTRIAL DEVELOPMENT

IC 36-7-13-1.6
"District"
Sec. 1.6. As used in this chapter, "district" refers to a community revitalization enhancement district designated under section 10.5, 12, or 12.1 of this chapter.
As added by P.L.125-1998, SEC.4. Amended by P.L.174-2001, SEC.1; P.L.224-2003, SEC.232.

IC 36-7-13-2
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-13-2.4
"Gross retail base period amount"
Sec. 2.4. Except as provided in section 10.7(c) of this chapter, as used in this chapter, "gross retail base period amount" means:
(1) the aggregate amount of state gross retail and use taxes remitted under IC 6-2.5 by the businesses operating in the territory comprising a district during the full state fiscal year that precedes the date on which:
(A) an advisory commission on industrial development adopted a resolution designating the district, in the case of a district that is not described in section 12(c) of this chapter; or
(B) the legislative body of a county or municipality adopts an ordinance designating a district under section 10.5 of this chapter;
(2) an amount equal to:
(A) the aggregate amount of state gross retail and use taxes remitted:
(i) under IC 6-2.5 by the businesses operating in the territory comprising a district; and
(ii) during the month in which an advisory commission on industrial development adopted a resolution designating the district; multiplied by
(B) twelve (12);
in the case of a district that is described in section 12(c) of this chapter; or
(3) an amount equal to the amount determined under subdivision (1) or (2); plus:
(A) the aggregate amount of state gross retail and use taxes

remitted:
(i) under IC 6-2.5 by the businesses operating in the territory added to the district; and
(ii) during the month in which a petition to modify the district's boundaries is approved by the budget agency under section 12.5 of this chapter; multiplied by
(B) twelve (12);
in the case of a district modified under section 12.5 of this chapter.
As added by P.L.125-1998, SEC.5. Amended by P.L.138-1999, SEC.1; P.L.174-2001, SEC.2; P.L.178-2002, SEC.116; P.L.81-2004, SEC.31 and P.L.90-2004, SEC.4.

IC 36-7-13-2.6
"Gross retail incremental amount"
Sec. 2.6. (a) Except as provided in subsection (b), as used in this chapter, "gross retail incremental amount" means the remainder of:
(1) the aggregate amount of state gross retail and use taxes that are remitted under IC 6-2.5 by businesses operating in a district during a state fiscal year; minus
(2) the gross retail base period amount;
as determined by the department of state revenue under section 14 of this chapter.
(b) For purposes of a district designated under section 12.1 of this chapter, "gross retail incremental amount" means seventy-five percent (75%) of the amount described in subsection (a).
As added by P.L.125-1998, SEC.6. Amended by P.L.224-2003, SEC.233.

IC 36-7-13-3
"Improve"; authority to acquire, own, and deal in real property; expenditure of funds
Sec. 3. (a) For purposes of this chapter, "improve" means to construct, reconstruct, or repair public ways, sidewalks, sewers, drains, fences, or buildings, and to do all other things that would enhance the value of real property and make it more suitable to industrial use.
(b) A unit may acquire by purchase, gift, or devise, and own, improve, maintain, sell, lease, convey, contract for, or otherwise deal in, real property for the development of industrial parks or industrial sites.
(c) A municipality may exercise powers granted by subsection (b) in areas within five (5) miles outside its corporate boundaries.
(d) When a district is designated under section 12(e) of this chapter, a unit may expend funds for the purposes set forth in subsections (a) and (b) for the development of or to enhance the value of real property used for retail purposes.
(e) When a district is designated under section 12.1 of this chapter, a unit may expend funds for the purposes set forth in section 12.1(b) of this chapter for the development of or to enhance the value

of real property used for retail purposes and to make it more suitable to industrial or retail use.
As added by Acts 1981, P.L.309, SEC.32. Amended by Acts 1981, P.L.310, SEC.76; P.L.262-1993, SEC.2; P.L.113-2002, SEC.4; P.L.224-2003, SEC.234.

IC 36-7-13-3.2
"Income tax base period amount"
Sec. 3.2. Except as provided in section 10.7(d) of this chapter, as used in this chapter, "income tax base period amount" means:
(1) the aggregate amount of state and local income taxes paid by employees employed in the territory comprising a district with respect to wages and salary earned for work in the district for the state fiscal year that precedes the date on which:
(A) an advisory commission on industrial development adopted a resolution designating the district, in the case of a district that is not described in section 12(c) of this chapter; or
(B) the legislative body of a county or municipality adopts an ordinance designating a district under section 10.5 of this chapter;
(2) an amount equal to:
(A) the aggregate amount of state and local income taxes paid by employees employed in the territory comprising a district with respect to wages and salary earned for work in the district during the month in which an advisory commission on industrial development adopted a resolution designating the district; multiplied by
(B) twelve (12);
in the case of a district that is described in section 12(c) of this chapter; or
(3) an amount equal to the amount determined under subdivision (1) or (2); plus:
(A) the aggregate amount of state and local income taxes paid by employees employed in the territory added to the district with respect to wages and salary earned for work in the modified district during the month in which a petition to modify the district's boundaries is approved by the budget agency under section 12.5 of this chapter; multiplied by
(B) twelve (12);
in the case of a district modified under section 12.5 of this chapter.
As added by P.L.125-1998, SEC.7. Amended by P.L.138-1999, SEC.2; P.L.174-2001, SEC.3; P.L.178-2002, SEC.117; P.L.81-2004, SEC.32 and P.L.90-2004, SEC.5.

IC 36-7-13-3.4
"Income tax incremental amount"
Sec. 3.4. (a) Except as provided in subsection (b), as used in this chapter, "income tax incremental amount" means the remainder of: (1) the aggregate amount of state and local income taxes paid by employees employed in a district with respect to wages earned for work in the district for a particular state fiscal year; minus
(2) the sum of the:
(A) income tax base period amount; and
(B) tax credits awarded by the economic development for a growing economy board under IC 6-3.1-13 to businesses operating in a district as the result of wages earned for work in the district for the state fiscal year;
as determined by the department of state revenue under section 14 of this chapter.
(b) For purposes of a district designated under section 12.1 of this chapter, "income tax incremental amount" means seventy-five percent (75%) of the amount described in subsection (a).
As added by P.L.125-1998, SEC.8. Amended by P.L.224-2003, SEC.235; P.L.199-2005, SEC.30.

IC 36-7-13-3.8
"State and local income taxes"
Sec. 3.8. As used in this chapter, "state and local income taxes" means taxes imposed under any of the following:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax).
(2) IC 6-3.5-1.1 (county adjusted gross income tax).
(3) IC 6-3.5-6 (county option income tax).
(4) IC 6-3.5-7 (county economic development income tax).
As added by P.L.125-1998, SEC.9. Amended by P.L.192-2002(ss), SEC.174.

IC 36-7-13-4
Industrial development fund; tax levy
Sec. 4. (a) To provide money for the purposes set forth in section 3 of this chapter, the unit shall create a special revolving fund to be known as the industrial development fund, into which any available and unappropriated money of the unit may be transferred by the unit's legislative body.
(b) The legislative body may also by ordinance levy a tax not to exceed one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of assessed value of all personal and real property within its jurisdiction. The proceeds of this tax shall be deposited in the industrial development fund. The unit may collect the tax as other municipal or county taxes are collected, or may set up a system for the collection and enforcement of the tax in the unit. Money in the industrial development fund may be used for any purpose authorized by this chapter and may be pledged for the payment of principal and interest on bonds or other obligations issued under this chapter.
As added by Acts 1981, P.L.309, SEC.32. Amended by Acts 1981, P.L.310, SEC.77; P.L.262-1993, SEC.3; P.L.6-1997, SEC.208; P.L.125-1998, SEC.10; P.L.125-1998, SEC.11; P.L.203-2005, SEC.8.
IC 36-7-13-5
Advisory commission on industrial development; creation; membership; duties
Sec. 5. (a) In order to coordinate the efforts of the unit and any private industrial development committee in the community, an advisory commission on industrial development shall be appointed by the unit's executive.
(b) Except as provided in subsection (d), the commission shall be composed of six (6) members, including at least one (1) representative of the unit's government, at least one (1) representative of the local industrial development committee, at least one (1) representative of a local banking institution, at least one (1) representative of a local utility company, and at least one (1) representative of organized labor from the building trades. A member of the commission may represent more than one (1) of the organizations enumerated.
(c) The unit's legislative body shall request the commission's recommendations. The legislative body may not conduct any business requiring expenditures from the industrial development fund or make any sale or lease of property acquired by the unit under this chapter without the approval, in writing, of a majority of the members of the commission.
(d) In addition to the members described in subsection (b), if the executive of a unit has submitted a petition to a commission under section 10 of this chapter or if the legislative body of a county or municipality has adopted an ordinance designating a district under section 10.5 of this chapter, the following persons are members of the commission:
(1) A member appointed by the governor.
(2) A member appointed by the lieutenant governor.
(3) A member appointed by the director of the department of workforce development.
As added by Acts 1981, P.L.309, SEC.32. Amended by Acts 1981, P.L.310, SEC.78; P.L.262-1993, SEC.4; P.L.1-1994, SEC.175; P.L.125-1998, SEC.12; P.L.174-2001, SEC.4.

IC 36-7-13-5.5
Sales or leases of property acquired for industrial development
Sec. 5.5. (a) This section does not apply to sales, leases, or other dispositions of real property to other public agencies for public purposes.
(b) Before offering for sale or lease to the public any of the real property acquired under this chapter, the advisory commission on industrial development shall have two (2) separate appraisals of the sale value, or rental value in case of a lease, made by independent appraisers. In making appraisals, the appraisers shall take into consideration the size, location, and physical condition of the parcels and all other factors having a bearing on the value of the parcels. The appraisals are solely for the information of the commission, the unit's executive, and the unit's legislative body and are not open for public

inspection.
(c) The commission shall then prepare an offering sheet showing the parcels to be offered and the offering prices, which may not be less than the average of the two (2) appraisals. Copies of the offering sheets shall be furnished to prospective buyers on request. Maps and plats showing the size and location of all parcels to be offered shall also be kept available for inspection at the office of the commission or the unit's legislative body.
(d) A notice shall be published in accordance with IC 5-3-1. The notice must state that at a designated time the commission will open and consider written offers for the purchase or lease of the real property being offered. In giving the notice it is not necessary to describe each parcel separately or to specify the exact terms of disposition, but the notice must:
(1) state the general location of the parcels;
(2) call attention generally to any limitations on the use to be made of the real property offered; and
(3) state that a bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(e) At the time fixed in the notice the commission shall open and consider any offers received. All offers received shall be opened at public meetings of the commission and shall be kept open for public inspection.
(f) The commission may make recommendations to the legislative body for awards to the highest and best bidders. In determining the best bids, the commission shall take into consideration the following factors:
(1) The size and character of the improvements proposed to be made by the bidder on the real property.
(2) The bidder's plans and ability to improve the real property with reasonable promptness.
(3) Whether the real property when improved will be sold or rented.
(4) The bidder's proposed sale or rental prices.
(5) The bidder's compliance with subsection (d)(3).
(6) Any factors that will assure the commission that the sale or lease, if made, will further industrial development of the unit and best serve the interest of the community from the standpoint of both human and economic welfare.
(g) The legislative body may contract with a bidder with regard to the factors listed in subsection (f). The contract may provide for the deposit of surety bonds, the making of good faith deposits, liquidated damages, the right of repurchase, or other rights and remedies if the bidder fails to comply with the contract. A conveyance under this chapter may not be made until the agreed consideration has been paid.
(h) After the opening and consideration of the written offers filed in response to the notice, the legislative body may dispose of the

remainder of the available real property either at public sale or by private negotiation. For a period of ninety (90) days after the opening of the written offers, a sale or lease may not be made at a price or rental less than that shown on the offering sheet. After that period, the commission may adjust the offering prices in the manner it considers necessary to further industrial development.
As added by P.L.214-1986, SEC.2. Amended by P.L.336-1989(ss), SEC.50; P.L.262-1993, SEC.5.

IC 36-7-13-6
Industrial development fund; payments and deposits
Sec. 6. All costs for the acquisition and improvement of real property under this chapter shall be paid from the industrial development fund, and all proceeds from the sale of real property under this chapter shall be deposited in that fund.
As added by Acts 1981, P.L.309, SEC.32.

IC 36-7-13-7
Title to real property
Sec. 7. The title to all real property acquired under this chapter shall be taken in the name of the unit and shall be conveyed by warranty deed executed by the presiding officer of the legislative body and attested to by the clerk of the unit.
As added by Acts 1981, P.L.309, SEC.32. Amended by Acts 1981, P.L.310, SEC.79; P.L.262-1993, SEC.6.

IC 36-7-13-8
Property acquired by or from unit; no tax exemption
Sec. 8. Property acquired by or from a unit under this chapter is not exempt from any taxes.
As added by Acts 1981, P.L.309, SEC.32. Amended by Acts 1981, P.L.310, SEC.80; P.L.262-1993, SEC.7.

IC 36-7-13-9
Transfer of surplus funds; cessation of tax levy
Sec. 9. When the purposes for which the industrial development fund was established have been accomplished and all districts designated by the unit have been terminated under section 19 of this chapter, the balance remaining in that fund shall be transferred to the general fund of the unit and the authority for the levy of the tax provided by section 4 of this chapter ceases.
As added by Acts 1981, P.L.309, SEC.32. Amended by Acts 1981, P.L.310, SEC.81; P.L.262-1993, SEC.8; P.L.125-1998, SEC.13.

IC 36-7-13-10
Application for designation of district
Sec. 10. (a) After approval by ordinance or resolution of the legislative body of a municipality located in a county having a population of:
(1) more than one hundred thirty-five thousand (135,000) but

less than one hundred thirty-eight thousand (138,000);
(2) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000); or
(3) more than three hundred thousand (300,000) but less than four hundred thousand (400,000);
the executive of the municipality may submit an application to an advisory commission on industrial development requesting that an area within the municipality be designated as a district.
(b) After approval by ordinance or resolution of the legislative body of a county, the executive of the county may submit an application to an advisory commission on industrial development requesting that an area within the county, but not within a municipality, be designated as a district. However, in a county having a population of more than one hundred fifteen thousand (115,000) but less than one hundred twenty-five thousand (125,000), the legislative body of the county may request that an area within the county be designated as a district even if the area is within a municipality.
As added by P.L.125-1998, SEC.14. Amended by P.L.138-1999, SEC.3; P.L.174-2001, SEC.5; P.L.170-2002, SEC.158; P.L.119-2012, SEC.203.

IC 36-7-13-10.1
Application for designation of district in first or second class city
Sec. 10.1. (a) This section applies to a:
(1) first class city; or
(2) second class city.
(b) After approval by ordinance or resolution of the legislative body of a city described in subsection (a), the executive of the city may submit an application to an advisory commission on industrial development requesting that one (1) area within the city be designated as a district under section 12.1 of this chapter. However, the total number of districts designated in a city under this chapter after June 30, 2003, (excluding districts designated before July 1, 2003) may not exceed one (1).
As added by P.L.224-2003, SEC.236.

IC 36-7-13-10.5
Designation of districts in economically distressed counties; duration of district; notice publication; information to taxing units; budget agency review
Sec. 10.5. (a) This section applies only to a county that meets the following conditions:
(1) The county's annual rate of unemployment has been above the average annual statewide rate of unemployment during at least three (3) of the preceding five (5) years.
(2) The median income of the county has:
(A) declined over the preceding ten (10) years; or
(B) has grown at a lower rate than the average annual statewide growth in median income during at least three (3)

of the preceding five (5) years.
(3) The population of the county (as determined by the legislative body of the county) has declined over the preceding ten (10) years.
(b) Except as provided in section 10.7 of this chapter, in a county described in subsection (a), the legislative body of the county may adopt an ordinance designating an unincorporated part or unincorporated parts of the county as a district, and the legislative body of a municipality located within the county may adopt an ordinance designating a part or parts of the municipality as a district, if the legislative body finds all of the following:
(1) The area to be designated as a district contains a building or buildings that:
(A) have a total of at least fifty thousand (50,000) square feet of usable interior floor space; and
(B) are vacant or will become vacant due to the relocation of the employer or the cessation of operations on the site by the employer.
(2) Significantly fewer persons are employed in the area to be designated as a district than were employed in the area during the year that is ten (10) years previous to the current year.
(3) There are significant obstacles to redevelopment in the area due to any of the following problems:
(A) Obsolete or inefficient buildings.
(B) Aging infrastructure or inefficient utility services.
(C) Utility relocation requirements.
(D) Transportation or access problems.
(E) Topographical obstacles to redevelopment.
(F) Environmental contamination or remediation.
(c) A legislative body adopting an ordinance under subsection (b) shall designate the duration of the district. However, a district must terminate not later than fifteen (15) years after the income tax incremental amount or gross retail incremental amount is first allocated to the district.
(d) Except as provided in section 10.7 of this chapter, upon adoption of an ordinance designating a district, the legislative body shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit in the county where the district is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the district, including the following:
(i) The estimated economic benefits and costs incurred by the district, as measured by increased employment and anticipated growth of property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the district. (e) Upon completion of the actions required by subsection (d), the legislative body shall submit the ordinance to the budget committee for review and recommendation to the budget agency. If the budget agency fails to take action on an ordinance designating a district within one hundred twenty (120) days after the date that the ordinance is submitted to the budget committee, the designation of the district by the ordinance is considered approved.
(f) Except as provided in section 10.7 of this chapter, when considering the designation of a district by an ordinance adopted under this section, the budget committee and the budget agency must make the following findings before approving the designation of the district:
(1) The area to be designated as a district meets the conditions necessary for the designation as a district.
(2) The designation of the district will benefit the people of Indiana by protecting or increasing state and local tax bases and tax revenues for at least the duration of the district.
(g) Except as provided in section 10.7 of this chapter, the income tax incremental amount and the gross retail incremental amount may not be allocated to the district until the designation of the district by the local ordinance is approved under this section.
As added by P.L.174-2001, SEC.6. Amended by P.L.178-2002, SEC.118; P.L.81-2004, SEC.33 and P.L.90-2004, SEC.6; P.L.199-2005, SEC.31.

IC 36-7-13-10.7
Calculation of net increment for preceding fiscal year; funds and accounts; limitation on amounts received by city
Sec. 10.7. (a) This section applies to a district designated under section 10.5 of this chapter and approved by the budget agency before January 1, 2002, in a city having a population of more than twenty-nine thousand nine hundred (29,900) but less than thirty-one thousand (31,000).
(b) An area is added to and becomes part of a district described in subsection (a) if the area consists of property that:
(1) is located in a city having a population of more than twenty-nine thousand nine hundred (29,900) but less than thirty-one thousand (31,000); and
(2) experienced a loss of at least three hundred (300) jobs during the calendar year ending December 31, 2001.
(c) After the addition of property to a district described in subsection (a) under this section, the gross retail base period amount determined under section 2.4 of this chapter for the district before the addition of the property to the district under this section shall be increased by an amount equal to:
(1) the aggregate amount of state gross retail and use taxes remitted:
(A) under IC 6-2.5 by the businesses operating in the area added to the district under subsection (b); and
(B) during the period beginning after December 31, 2001,

and ending before February 1, 2002; multiplied by
(2) twelve (12).
(d) After the addition of property to a district described in subsection (a) under this section, the income tax base period amount determined under section 3.2 of this chapter for the district before the addition of the property to the district under this section shall be increased by an amount equal to:
(1) the aggregate amount of state and local income taxes paid:
(A) by employees employed in the area added to the district under subsection (b) with respect to wages and salary earned for work in the area added; and
(B) during the period beginning after December 31, 2001, and ending before February 1, 2002; multiplied by
(2) twelve (12).
(e) The addition of property to a district under this section does not require adoption of an ordinance, review by the budget committee, or approval of the budget agency under section 10.5 of this chapter.
As added by P.L.178-2002, SEC.119. Amended by P.L.119-2012, SEC.204.

IC 36-7-13-11
Application for designation of district; duties of advisory commission on industrial development
Sec. 11. If a municipal or county executive submits an application requesting an area to be designated as a district under this chapter, the advisory commission on industrial development shall do the following:
(1) Compile information necessary to make a determination concerning whether the area meets the conditions necessary for designation as a district.
(2) Prepare maps showing the boundaries of the proposed district.
(3) Prepare a plan describing the ways in which the development obstacles described in section 12(b)(3), 12(c), 12(d), 12(e), or 12.1(a) of this chapter in the proposed district will be addressed.
As added by P.L.125-1998, SEC.15. Amended by P.L.138-1999, SEC.4; P.L.174-2001, SEC.7; P.L.224-2003, SEC.237.

IC 36-7-13-12
Designation of district; resolution; findings; duration; notice requirements; information to taxing units; budget agency proceedings
Sec. 12. (a) If a municipal or county executive has submitted an application to an advisory commission on industrial development requesting that an area be designated as a district under this chapter and the advisory commission has compiled and prepared the information required under section 11 of this chapter concerning the area, the advisory commission may adopt a resolution designating the

area as a district if it makes the findings described in subsection (b), (c), (d), or (e). In a county described in subsection (c), an advisory commission may designate more than one (1) district under subsection (c).
(b) For an area located in a county having a population of more than one hundred thirty-five thousand (135,000) but less than one hundred thirty-eight thousand (138,000), an advisory commission may adopt a resolution designating a particular area as a district only after finding all of the following:
(1) The area contains a building or buildings:
(A) with at least one million (1,000,000) square feet of usable interior floor space; and
(B) that is or are vacant or will become vacant due to the relocation of an employer.
(2) At least one thousand (1,000) fewer persons are employed in the area than were employed in the area during the year that is ten (10) years previous to the current year.
(3) There are significant obstacles to redevelopment of the area due to any of the following problems:
(A) Obsolete or inefficient buildings.
(B) Aging infrastructure or inefficient utility services.
(C) Utility relocation requirements.
(D) Transportation or access problems.
(E) Topographical obstacles to redevelopment.
(F) Environmental contamination.
(4) The unit has expended, appropriated, pooled, set aside, or pledged at least one hundred thousand dollars ($100,000) for purposes of addressing the redevelopment obstacles described in subdivision (3).
(5) The area is located in a county having a population of more than one hundred thirty-five thousand (135,000) but less than one hundred thirty-eight thousand (138,000).
(c) For a county having a population of more than one hundred fifteen thousand (115,000) but less than one hundred twenty-five thousand (125,000), an advisory commission may adopt a resolution designating not more than three (3) areas as districts. An advisory commission may designate an area as a district only after finding the following:
(1) The area meets at least one (1) of the following conditions:
(A) The area meets the following conditions:
(i) The area contains a building with at least seven hundred ninety thousand (790,000) square feet.
(ii) At least eight hundred (800) fewer people are employed in the area than were employed in the area during the year that is fifteen (15) years previous to the current year.
(iii) The area is located in or is adjacent to an industrial park.
(B) The area meets the following conditions:
(i) The area contains a building with at least three hundred

eighty-six thousand (386,000) square feet.
(ii) At least four hundred (400) fewer people are employed in the area than were employed in the area during the year that is fifteen (15) years previous to the current year.
(iii) The area is located in or is adjacent to an industrial park.
(C) The area meets the following conditions:
(i) The area contains a building with at least one million (1,000,000) square feet.
(ii) At least seven hundred (700) fewer people are employed in the area than were employed in the area on January 1, 2008.
(2) There are significant obstacles to redevelopment of the area due to any of the following problems:
(A) Obsolete or inefficient buildings.
(B) Aging infrastructure or inefficient utility services.
(C) Utility relocation requirements.
(D) Transportation or access problems.
(E) Topographical obstacles to redevelopment.
(F) Environmental contamination.
(3) The area is located in a county having a population of more than one hundred fifteen thousand (115,000) but less than one hundred twenty-five thousand (125,000).
(d) For an area located in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000), an advisory commission may adopt a resolution designating a particular area as a district only after finding all of the following:
(1) The area contains a building or buildings:
(A) with at least one million five hundred thousand (1,500,000) square feet of usable interior floor space; and
(B) that is or are vacant or will become vacant.
(2) At least eighteen thousand (18,000) fewer persons are employed in the area at the time of application than were employed in the area before the time of application.
(3) There are significant obstacles to redevelopment of the area due to any of the following problems:
(A) Obsolete or inefficient buildings.
(B) Aging infrastructure or inefficient utility services.
(C) Utility relocation requirements.
(D) Transportation or access problems.
(E) Topographical obstacles to redevelopment.
(F) Environmental contamination.
(4) The unit has expended, appropriated, pooled, set aside, or pledged at least one hundred thousand dollars ($100,000) for purposes of addressing the redevelopment obstacles described in subdivision (3).
(5) The area is located in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000). (e) For an area located in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000), an advisory commission may adopt a resolution designating a particular area as a district only after finding all of the following:
(1) The area contains a building or buildings:
(A) with at least eight hundred thousand (800,000) gross square feet; and
(B) having leasable floor space, at least fifty percent (50%) of which is or will become vacant.
(2) There are significant obstacles to redevelopment of the area due to any of the following problems:
(A) Obsolete or inefficient buildings as evidenced by a decline of at least seventy-five percent (75%) in their assessed valuation during the preceding ten (10) years.
(B) Transportation or access problems.
(C) Environmental contamination.
(3) At least four hundred (400) fewer persons are employed in the area than were employed in the area during the year that is fifteen (15) years previous to the current year.
(4) The area has been designated as an economic development target area under IC 6-1.1-12.1-7.
(5) The unit has appropriated, pooled, set aside, or pledged at least two hundred fifty thousand dollars ($250,000) for purposes of addressing the redevelopment obstacles described in subdivision (2).
(6) The area is located in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(f) The advisory commission, or the county or municipal legislative body, in the case of a district designated under section 10.5 of this chapter, shall designate the duration of the district. However, a district must terminate not later than fifteen (15) years after the income tax incremental amount or gross retail incremental amount is first allocated to the district.
(g) Upon adoption of a resolution designating a district, the advisory commission shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit in the county where the district is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the district, including the following:
(i) The estimated economic benefits and costs incurred by the district, as measured by increased employment and anticipated growth of property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the district. (h) Upon completion of the actions required by subsection (g), the advisory commission shall submit the resolution to the budget committee for review and recommendation to the budget agency. If the budget agency fails to take action on a resolution designating a district within one hundred twenty (120) days after the date that the resolution is submitted to the budget committee, the designation of the district by the resolution is considered approved.
(i) When considering a resolution, the budget committee and the budget agency must make the following findings:
(1) The area to be designated as a district meets the conditions necessary for designation as a district.
(2) The designation of the district will benefit the people of Indiana by protecting or increasing state and local tax bases and tax revenues for at least the duration of the district.
(j) The income tax incremental amount and the gross retail incremental amount may not be allocated to the district until the resolution is approved under this section.
As added by P.L.125-1998, SEC.16. Amended by P.L.1-1999, SEC.81; P.L.138-1999, SEC.5; P.L.174-2001, SEC.8; P.L.170-2002, SEC.159; P.L.224-2003, SEC.238; P.L.81-2004, SEC.34 and P.L.90-2004, SEC.7; P.L.199-2005, SEC.32; P.L.113-2010, SEC.131; P.L.119-2012, SEC.205.

IC 36-7-13-12.1
Designation of district; resolution; findings; duration; notice requirements; information to taxing units; budget agency proceedings
Sec. 12.1. (a) If the executive of a city described in section 10.1(a) of this chapter has submitted an application to an advisory commission on industrial development requesting that an area be designated as a district under this chapter and the advisory commission has compiled and prepared the information required under section 11 of this chapter concerning the area, the advisory commission may adopt a resolution designating the area as a district if it finds the following:
(1) That the redevelopment of the area in the district will:
(A) promote significant opportunities for the gainful employment of its citizens;
(B) attract a major new business enterprise to the area; or
(C) retain or expand a significant business enterprise within the area.
(2) That there are significant obstacles to redevelopment of the area due to any of the following problems:
(A) Obsolete or inefficient buildings.
(B) Aging infrastructure or ineffective utility services.
(C) Utility relocation requirements.
(D) Transportation or access problems.
(E) Topographical obstacles to redevelopment.
(F) Environmental contamination.
(G) Lack of development or cessation of growth. (H) Deterioration of improvements or character of occupancy, age, obsolescence, or substandard buildings.
(I) Other factors that have impaired values or prevent a normal development of property or use of property.
(b) To address the obstacles identified in subsection (a)(2), the city may make expenditures for:
(1) the acquisition of land;
(2) interests in land;
(3) site improvements;
(4) infrastructure improvements;
(5) buildings;
(6) structures;
(7) rehabilitation, renovation, and enlargement of buildings and structures;
(8) machinery;
(9) equipment;
(10) furnishings;
(11) facilities;
(12) administration expenses associated with such a project;
(13) operating expenses; or
(14) substance removal or remedial action to the area.
(c) In addition to the findings described in subsection (a), an advisory commission must also find that the city described in section 10.1(a) of this chapter has expended, appropriated, pooled, set aside, or pledged at least two hundred fifty thousand dollars ($250,000) for purposes of addressing the redevelopment obstacles described in subsection (a)(2).
(d) The advisory commission shall designate the duration of the district. However, a district must terminate not later than fifteen (15) years after the income tax incremental amount or gross retail incremental amount is first allocated to the district under this chapter.
(e) Upon adoption of a resolution designating a district, the advisory commission shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit in the county where the district is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the district, including the following:
(i) The estimated economic benefits and costs incurred by the district, as measured by increased employment and anticipated growth of property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the district.
(f) Upon completion of the actions required by subsection (e), the advisory commission shall submit the resolution to the budget committee for review and recommendation to the budget agency. If the budget agency fails to take action on a resolution designating a

district within one hundred twenty (120) days after the date that the resolution is submitted to the budget committee, the designation of the district by the resolution is considered approved.
(g) When considering a resolution, the budget committee and the budget agency must make the following findings:
(1) The area to be designated as a district meets the conditions necessary for designation as a district.
(2) The designation of the district will benefit the people of Indiana by protecting or increasing state and local tax bases and tax revenues for at least the duration of the district.
(h) The income tax incremental amount and the gross retail incremental amount may not be allocated to the district until the resolution is approved under this section.
As added by P.L.224-2003, SEC.239. Amended by P.L.81-2004, SEC.35 and P.L.90-2004, SEC.8; P.L.199-2005, SEC.33.

IC 36-7-13-12.3
Designation of districts after 2010; requirements
Sec. 12.3. (a) Notwithstanding any other provision of this chapter, the designation of any district after December 31, 2010, is subject to the requirements of this section.
(b) An advisory commission on industrial development may not designate a district under section 12 or 12.1 of this chapter unless the advisory commission makes the following findings of fact:
(1) That the county or municipality applying for the designation satisfies each of the following requirements:
(A) That, as reported by the Indiana Real Estate Markets Report, the average selling price of homes located in the county or municipality has declined by at least fourteen percent (14%) over a one (1) year period occurring within the four (4) calendar years preceding the calendar year in which the application of the county or municipality is filed with the advisory commission on industrial development.
(B) That, as reported by the Indiana department of workforce development, the unemployment rate of the county or municipality was at least ten and four-tenths percent (10.4%) for any calendar month occurring in the calendar year preceding the calendar year in which the application of the county or municipality is filed with the advisory commission on industrial development.
(2) That the proposed district contains a site that is suitable for revitalization under this chapter and satisfies the following requirements:
(A) The site contains a vacated industrial building consisting of at least one million three hundred thousand (1,300,000) square feet of space.
(B) The vacated industrial building described by clause (A) contains at least eighty thousand (80,000) square feet of office space.
(C) The site contains a reinforced concrete pad suitable for

expanding the vacated industrial building by at least two hundred thousand (200,000) square feet.
(D) The site is serviced by a water treatment facility capable of treating all of the effluent discharged from the site.
(E) The site consists of at least one hundred twenty (120) acres of land.
(c) The legislative body of a county or municipality may not adopt an ordinance designating a district under section 10.5 of this chapter unless the legislative body makes the following findings of fact:
(1) That the county or municipality governed by the legislative body satisfies each of the following requirements:
(A) That, as reported by the Indiana Real Estate Markets Report, the average selling price of homes located in the county or municipality has declined by at least fourteen percent (14%) over a one (1) year period occurring within the four (4) calendar years preceding the calendar year in which the proposed ordinance is adopted.
(B) That, as reported by the Indiana department of workforce development, the unemployment rate of the county or municipality was at least ten and four-tenths percent (10.4%) for any calendar month occurring in the calendar year preceding the calendar year in which the proposed ordinance is adopted.
(2) That the proposed district contains a site that is suitable for revitalization under this chapter and satisfies the following requirements:
(A) The site contains a vacated industrial building consisting of at least one million three hundred thousand (1,300,000) square feet of space.
(B) The vacated industrial building described by clause (A) contains at least eighty thousand (80,000) square feet of office space.
(C) The site contains a reinforced concrete pad suitable for expanding the vacated industrial building by at least two hundred thousand (200,000) square feet.
(D) The site is serviced by a water treatment facility capable of treating all of the effluent discharged from the site.
(E) The site consists of at least one hundred twenty (120) acres of land.
(d) An advisory commission on industrial development or a legislative body that designates a district under this chapter shall include a copy of the findings made under subsection (b) or (c) when sending a copy of the resolution or ordinance designating the district to the budget agency for its approval.
(e) The budget agency may not approve the designation of a district until the budget agency confirms the findings of fact submitted under this section. If a resolution or ordinance is submitted to the budget agency without the findings of fact required by this section, the time in which the budget agency must take action on the resolution or ordinance as set forth in sections 10.5, 12, and 12.1 of

this chapter is tolled until the findings of fact are submitted to the budget agency.
As added by P.L.172-2011, SEC.144.

IC 36-7-13-12.5
Petition for modification of district boundaries; budget committee and budget agency findings; certification of boundaries
Sec. 12.5. (a) An advisory commission on industrial development that designates a district under section 12 or 12.1 of this chapter or the legislative body of a county or municipality that adopts an ordinance designating a district under section 10.5 of this chapter may petition for permission to modify the boundaries of the district. The petition must be submitted to the budget committee for review and recommendation to the budget agency.
(b) When considering a petition submitted under subsection (a), the budget committee and the budget agency must make the following findings:
(1) The area to be added to the district, if any, meets the conditions necessary for designation as a district under section 10.5, 12, or 12.1 of this chapter.
(2) The proposed modification of the district will benefit the people of Indiana by protecting or increasing state and local tax bases and tax revenues for at least the duration of the district.
(c) Upon approving a petition submitted under subsection (a), the budget agency shall certify the district's modified boundaries to the department of state revenue.
As added by P.L.81-2004, SEC.36 and P.L.90-2004, SEC.9.

IC 36-7-13-13
Designation of district; information to department of state revenue; determination of gross retail base period amount and income tax base period amount
Sec. 13. (a) If an advisory commission on industrial development designates a district under section 12 or 12.1 of this chapter or if the legislative body of a county or municipality adopts an ordinance designating a district under section 10.5 of this chapter, the advisory commission, or the legislative body in the case of a district designated under section 10.5 of this chapter, shall send a certified copy of the resolution or ordinance designating the district to the department of state revenue by certified mail and shall include with the resolution a complete list of the following:
(1) Employers in the district.
(2) Street names and the range of street numbers of each street in the district.
(3) Federal tax identification number of each business in the district.
(4) The street address of each employer.
(5) Name, telephone number, and electronic mail address (if available) of a contact person for each employer.
(b) The advisory commission, or the legislative body in the case

of a district designated under section 10.5 of this chapter, shall update the list:
(1) before July 1 of each year; or
(2) within fifteen (15) days after the date that the budget agency approves a petition to modify the boundaries of the district under section 12.5 of this chapter.
(c) Not later than sixty (60) days after receiving a copy of the resolution or ordinance designating a district, the department of state revenue shall determine the gross retail base period amount and the income tax base period amount.
(d) Not later than sixty (60) days after receiving a certification of a district's modified boundaries under section 12.5(c) of this chapter, the department shall recalculate the gross retail base period amount and the income tax base period amount for a district modified under section 12.5 of this chapter.
As added by P.L.125-1998, SEC.17. Amended by P.L.174-2001, SEC.9; P.L.224-2003, SEC.240; P.L.81-2004, SEC.37 and P.L.90-2004, SEC.10; P.L.199-2005, SEC.34.

IC 36-7-13-14
Tax incremental amount calculations; district business duties
Sec. 14. (a) Before the first business day in October of each year, the department shall calculate the income tax incremental amount and the gross retail incremental amount for the preceding state fiscal year for each district designated under this chapter.
(b) Businesses operating in the district shall report, in the manner and in the form prescribed by the department, information that the department determines necessary to calculate incremental gross retail, use, and income taxes.
(c) Not later than sixty (60) days after receiving a certification of a district's modified boundaries under section 12.5(c) of this chapter, the department shall recalculate the income tax incremental amount and the gross retail incremental amount for the preceding state fiscal year for a district modified under section 12.5 of this chapter.
As added by P.L.125-1998, SEC.18. Amended by P.L.81-2004, SEC.38 and P.L.90-2004, SEC.11; P.L.199-2005, SEC.35; P.L.113-2010, SEC.132; P.L.172-2011, SEC.145.

IC 36-7-13-15
Incremental tax financing funds
Sec. 15. (a) If an advisory commission on industrial development designates a district under this chapter or the legislative body of a county or municipality adopts an ordinance designating a district under section 10.5 of this chapter, the treasurer of state shall establish an incremental tax financing fund for the district. The fund shall be administered by the treasurer of state. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
(b) Subject to subsection (c), the following amounts shall be deposited during each state fiscal year in the incremental tax

financing fund established for the district under subsection (a):
(1) The aggregate amount of state gross retail and use taxes that are remitted under IC 6-2.5 by businesses operating in the district, until the amount of state gross retail and use taxes deposited equals the gross retail incremental amount for the district.
(2) The aggregate amount of state and local income taxes paid by employees employed in the district with respect to wages earned for work in the district, until the amount of state and local income taxes deposited equals the income tax incremental amount.
(c) Except as provided in subsection (e), the aggregate amount of revenues that is:
(1) attributable to:
(A) the state gross retail and use taxes established under IC 6-2.5; and
(B) the adjusted gross income tax established under IC 6-3-1 through IC 6-3-7; and
(2) deposited during any state fiscal year in each incremental tax financing fund established for a district;
may not exceed one million dollars ($1,000,000) per district designated under section 10.5 or 12 of this chapter and seven hundred fifty thousand dollars ($750,000) per district for a district designated under section 10.1 or 12.1 of this chapter.
(d) On or before the twentieth day of each month, all amounts held in the incremental tax financing fund established for a district shall be distributed to the district's advisory commission on industrial development for deposit in the industrial development fund of the unit that requested designation of the district.
(e) The aggregate amount of revenues that is:
(1) attributable to:
(A) the state gross retail and use taxes established under IC 6-2.5; and
(B) the adjusted gross income tax established under IC 6-3-1 through IC 6-3-7; and
(2) deposited during any state fiscal year in the incremental tax financing funds established for the districts located in Delaware County;
may not exceed two million dollars ($2,000,000).
As added by P.L.125-1998, SEC.19. Amended by P.L.174-2001, SEC.10; P.L.192-2002(ss), SEC.175; P.L.224-2003, SEC.241; P.L.113-2010, SEC.133; P.L.172-2011, SEC.146.

IC 36-7-13-16
Issuance of bonds or other obligations
Sec. 16. (a) A unit may issue bonds or other obligations to finance the costs of addressing the development obstacles described in section 12(b)(3), 12(c), 12(d)(3), 12(e)(2), or 12.1(a) of this chapter in the district.
(b) The district bonds are special obligations of indebtedness of

the district. The district bonds issued under this section, and interest on the district bonds, are payable solely out of amounts deposited in the industrial development fund under this chapter.
As added by P.L.125-1998, SEC.20. Amended by P.L.138-1999, SEC.6; P.L.174-2001, SEC.11; P.L.224-2003, SEC.242.

IC 36-7-13-17
Pledge of money in industrial development fund
Sec. 17. Money in the industrial development fund may be pledged by an advisory commission for the following purposes:
(1) To pay debt service on bonds or other obligations issued under this chapter.
(2) To establish and maintain a debt service reserve established by the advisory commission.
As added by P.L.125-1998, SEC.21. Amended by P.L.1-1999, SEC.82.

IC 36-7-13-18
Goals or benchmarks for property development or redevelopment
Sec. 18. (a) As used in this section, "developer" means a person that:
(1) proposes to enter into, or has entered into, a financing agreement with a unit for the development or redevelopment of a facility located in a district; and
(2) has entered into a separate agreement with some other person for the use or operation of the financed facility.
(b) A unit may establish goals or benchmarks concerning the development or redevelopment of property by a developer. The unit may provide that a developer that meets or exceeds the goals or benchmarks shall be paid a specified fee from the industrial development fund.
As added by P.L.125-1998, SEC.22.

IC 36-7-13-19
Termination of district
Sec. 19. When the advisory commission, or the legislative body of a county or municipality that adopts an ordinance designating a district under section 10.5 of this chapter, determines that the purposes for which a district was established have been accomplished and that all bonds or other obligations issued under this chapter and all interest on those bonds or obligations have been fully paid, the advisory commission or the legislative body shall adopt a resolution terminating the district. If an advisory commission or a legislative body adopts a resolution under this section, the advisory commission or the legislative body shall send a certified copy of the resolution by certified mail to the department.
As added by P.L.125-1998, SEC.23. Amended by P.L.174-2001, SEC.12.

IC 36-7-13-20 Covenant not to adversely affect owners of bonds or obligations
Sec. 20. The general assembly covenants that this chapter will not be repealed or amended in a manner that will adversely affect the owner of bonds or other obligations issued under this chapter.
As added by P.L.125-1998, SEC.24.

IC 36-7-13-21
Written agreements for joint economic development projects
Sec. 21. (a) Two (2) or more:
(1) advisory commissions; or
(2) legislative bodies;
or any combination of advisory commissions and legislative bodies may enter into a written agreement under this section to jointly undertake economic development projects.
(b) A party to an agreement under this section may do one (1) or more of the following:
(1) Except as provided in subsection (c), grant one (1) or more of its powers to another party to the agreement.
(2) Exercise any power granted to it by a party to the agreement.
(3) Pledge any of its revenues to the bonds or lease rental obligations of another party to the agreement under IC 5-1-14-4.
(c) A party to an agreement under this section may not grant another party to the agreement the power to tax or to establish a district under this chapter.
(d) An action to challenge the validity of an agreement under this section must be brought not more than thirty (30) days after the agreement has been approved by all the parties to the agreement. After that period has passed, the agreement is not contestable for any cause.
As added by P.L.203-2005, SEC.9.

IC 36-7-13-22
Terms of written agreement for joint economic development project
Sec. 22. An agreement described in section 21 of this chapter must provide for the following:
(1) The duration of the agreement.
(2) The purpose of the agreement.
(3) The manner of financing, staffing, and supplying the joint undertaking and of establishing and maintaining a budget for the joint undertaking.
(4) The methods that may be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon partial or complete termination of the agreement.
(5) The manner of acquiring, holding, and disposing of real and personal property used in the joint undertaking.
(6) Any other appropriate matters.
As added by P.L.203-2005, SEC.10.
IC 36-7-13-23
Repealed
(Repealed by P.L.172-2011, SEC.162.)



CHAPTER 13.5. SHORELINE DEVELOPMENT

IC 36-7-13.5-2
Establishment
Sec. 2. The Lake Michigan marina and shoreline development commission is established.
As added by P.L.31-2001, SEC.1. Amended by P.L.33-2008, SEC.1; P.L.197-2011, SEC.128.

IC 36-7-13.5-3
Members
Sec. 3. The commission consists of the following members:
(1) The following voting members:
(A) The mayor of East Chicago.
(B) The mayor of Gary.
(C) The mayor of Hammond. (D) The mayor of Michigan City.
(E) The mayor of Portage.
(F) The mayor of Whiting.
(G) Two (2) members, each representing and appointed by a different steel company that owns land abutting Lake Michigan with a continuous shoreline of not less than one (1) mile.
(H) One (1) member to represent and to be appointed by a company that:
(i) is not a steel company; and
(ii) owns land abutting Lake Michigan with a continuous shoreline of not less than three-tenths (0.3) mile.
(I) One (1) member appointed jointly by the executives of the following municipalities:
(i) Beverly Shores.
(ii) Dune Acres.
(iii) Ogden Dunes.
(J) One (1) member appointed jointly by the executives of the following municipalities:
(i) Burns Harbor.
(ii) Chesterton.
(iii) Porter.
(K) One (1) member appointed by a public utility that owns real property that:
(i) is located in the counties contiguous to Lake Michigan; and
(ii) has a total assessed value that exceeds the total assessed value of real property in the counties contiguous to Lake Michigan that is owned by any other public utility.
(L) Two (2) members appointed by the speaker of the house of representatives who:
(i) are members of the house of representatives;
(ii) represent house districts that have territory within the corridor; and
(iii) are not affiliated with the same political party.
If the requirement under item (iii) cannot be satisfied, the speaker may disregard the requirement under item (iii) when appointing members under this clause.
(M) Two (2) members appointed by the president pro tempore of the senate who:
(i) are members of the senate;
(ii) represent senate districts that have territory within the corridor; and
(iii) are not affiliated with the same political party.
If the requirement under item (iii) cannot be satisfied, the president pro tempore may disregard the requirement under item (iii) when appointing members under this clause.
(2) The following nonvoting members:
(A) One (1) member to represent the department of environmental management, appointed by the governor. (B) One (1) member to represent the department of natural resources, appointed by the governor.
(C) One (1) member to represent the Indiana department of transportation, appointed by the governor.
(D) One (1) member appointed by the executive of the Indiana Dunes National Lakeshore.
(E) The port director of the Port of Indiana-Burns Harbor.
(F) One (1) member appointed by the Lake County Convention and Visitors Bureau.
(G) One (1) member appointed by the LaPorte County Convention and Visitors Bureau.
(H) One (1) member appointed by the Porter County Convention Recreation and Visitor Commission.
As added by P.L.31-2001, SEC.1. Amended by P.L.33-2008, SEC.2; P.L.159-2011, SEC.48; P.L.197-2011, SEC.129; P.L.6-2012, SEC.243.

IC 36-7-13.5-4
Steel company representatives; designation of member to serve for current member
Sec. 4. (a) The members of the commission referred to in section 3(1)(G) of this chapter and their designees may not represent the same steel company.
(b) A member of the commission may designate an individual to serve on the commission in the member's place.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.130.

IC 36-7-13.5-5
Terms
Sec. 5. The term of each member is two (2) years.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-6
Vacancies
Sec. 6. A vacancy occurring in the membership of the commission shall be filled by the appointing authority.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-7
Per diem; mileage and travel allowances
Sec. 7. (a) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided in the rules adopted under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by

IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided in the rules adopted under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-8
Required majority
Sec. 8. (a) A quorum of the commission must be present to conduct the commission's business. A quorum consists of a majority of the voting members of the commission.
(b) The affirmative votes of a majority of the voting members of the commission are required for the commission to take action on any measure.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.131.

IC 36-7-13.5-9
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 36-7-13.5-10
Meetings
Sec. 10. (a) The commission:
(1) shall fix the time for regular meetings; and
(2) may hold special meetings on call of the chairman with seven (7) days written notice.
(b) A member may waive written notice of a specific meeting by a written notice filed with the commission.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-11
Duties
Sec. 11. (a) The commission shall do the following:
(1) Identify qualifying properties.
(2) Prepare a comprehensive environmental master plan for development and redevelopment within the corridor that:
(A) plans for remediation of environmental contamination;
(B) accounts for economic development and transportation issues relating to environmental contamination; and
(C) establishes priorities for development or redevelopment

of qualifying properties.
(3) Establish guidelines for the evaluation of applications for environmental grants from the environmental fund.
(4) After reviewing a report from the department of environmental management under section 22 of this chapter, make decisions on applications for environmental grants from the environmental fund under section 21 of this chapter.
(5) Prepare and provide information to political subdivisions on the availability of financial assistance from the environmental fund.
(6) Coordinate the implementation of the comprehensive environmental master plan.
(7) Monitor the progress of implementation of the comprehensive environmental master plan.
(8) Report at least once every two (2) years to the governor, the lieutenant governor, the Indiana economic development corporation, the legislative council, the budget committee, and all political subdivisions that have territory within the corridor on:
(A) the activities of the commission; and
(B) the progress of implementation of the comprehensive environmental master plan.
An annual report under this subdivision to the legislative council must be in an electronic format under IC 5-14-6.
(9) Study various plans and recommendations that are proposed concerning marina development along the corridor. Based on these studies, the commission shall do the following:
(A) Prepare a comprehensive marina plan.
(B) Recommend state and local legislation for the development of marinas along the corridor.
(C) Coordinate the implementation of the marina plan and legislation.
(10) Make marina grants of money to units of local government for the construction or improvement of a marina in the corridor if the grants are consistent with the marina plans, standards, and criteria established by the commission.
(b) It is the goal of marina projects under this chapter to create employment in the private sector.
As added by P.L.31-2001, SEC.1. Amended by P.L.1-2002, SEC.160; P.L.28-2004, SEC.181; P.L.4-2005, SEC.133; P.L.197-2011, SEC.132.

IC 36-7-13.5-12
Powers
Sec. 12. (a) When necessary to accomplish the purposes of the commission, the commission may do the following:
(1) Conduct studies necessary for the performance of the commission's duties.
(2) Publicize, advertise, and distribute reports on the commission's purposes, objectives, and findings. (3) Provide recommendations in matters related to the commission's functions and objectives to the following:
(A) Political subdivisions that have territory within the corridor.
(B) Other public and private agencies.
(4) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
(5) Receive grants and appropriations from the following:
(A) Federal, state, and local governments.
(B) Individuals.
(C) Foundations.
(D) Other organizations.
(6) Enter into agreements or contracts regarding the acceptance or use of these grants and appropriations for the purpose of carrying out the commission's activities under this chapter.
(7) Acquire and dispose of real or personal property by grant, gift, purchase, lease, devise, or otherwise.
(8) Hold, use, improve, maintain, operate, own, manage, or lease as lessor or lessee:
(A) real or personal property; or
(B) any interest in real or personal property.
(9) Employ an executive director and other individuals who are necessary to carry out the commission's duties.
(10) Contract for staff services with:
(A) qualified agencies or individuals; or
(B) a regional planning commission established under IC 36-7-7.
(11) Appoint advisory committees, which may include representatives of the following:
(A) Municipal parks.
(B) County parks.
(C) National parks.
(D) Port authorities.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.133.

IC 36-7-13.5-13
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 36-7-13.5-14
Executive committee; officers
Sec. 14. (a) The commission shall elect the following officers from among the voting members of the commission:
(1) A chairman.
(2) A vice chairman.
(3) A treasurer.
(b) Each officer serves a term of one (1) year beginning July 1 of each year. As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.134.

IC 36-7-13.5-15
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 36-7-13.5-16
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 36-7-13.5-17
Executive committee; duties
Sec. 17. The commission shall:
(1) carry out all functions related to the provision of environmental grants to political subdivisions from the environmental fund and marina grants for the purposes set forth in this chapter;
(2) review each environmental grant application described in section 11 of this chapter, including the report received from the department of environmental management under section 22 of this chapter, to determine whether to approve an environmental grant;
(3) determine the amount of each environmental grant to a political subdivision approved by the commission;
(4) approve, with appropriate signatures, each environmental grant that the commission determines to make under this chapter; and
(5) prepare and adopt by majority vote an annual budget for carrying out the activities of the commission.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.135.

IC 36-7-13.5-18
Executive committee; budget; expenditures
Sec. 18. (a) After approval of the budget by the commission, money may be expended only as budgeted, unless a majority vote of the commission authorizes other expenditures.
(b) Appropriated money remaining unexpended or unencumbered at the end of the year and not otherwise restricted by law or agreement becomes part of a nonreverting cumulative fund to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund by a majority vote of the commission. However, unencumbered money appropriated from the environmental fund at the end of a budget year reverts to the environmental fund.
(c) The treasurer of the commission is responsible for the safekeeping and deposit of money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and (2) periodically audit;
the accounts, records, and books of the commission. The commission may establish the funds and the accounts that the commission determines necessary to operate the commission.
(d) The treasurer of the commission may receive, disburse, and handle money belonging to the commission, subject to the following:
(1) Applicable statutes.
(2) Procedures established by the commission.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.136.

IC 36-7-13.5-19
Shoreline environmental trust fund
Sec. 19. The shoreline environmental trust fund is established to provide a source of money for the following:
(1) The rehabilitation, redevelopment, and reuse of qualifying property by providing environmental grants to political subdivisions to conduct any of the following activities:
(A) Identification and acquisition of qualifying property within a political subdivision.
(B) Environmental assessment of identified qualifying property and other activities necessary or convenient to complete the environmental assessments.
(C) Remediation of environmental contamination conducted on qualifying property.
(D) Clearance of real property under IC 36-7-14-12.2 or IC 36-7-15.1-7 in connection with remediation activities.
(E) Other activities necessary or convenient to return qualified property to full use.
(2) Payment of the share of the operations of the commission, as determined by the commission.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.137.

IC 36-7-13.5-20
Fund; administration; expenditures; investment of money
Sec. 20. (a) The budget agency shall:
(1) administer the environmental fund; and
(2) report to the commission semiannually:
(A) revenue receipted to the environmental fund;
(B) distributions from the environmental fund; and
(C) the balance in the environmental fund.
(b) The following shall be paid from money in the environmental fund:
(1) The expenses of administering the environmental fund.
(2) Environmental grants approved by the commission under section 17 of this chapter.
(3) The amount budgeted from the environmental fund by the commission for the operations of the commission.
(c) The environmental fund consists of the following: (1) Appropriations made by the general assembly.
(2) Environmental grants and gifts intended for deposit in the environmental fund.
(3) Interest, gains, or other earnings of the environmental fund.
(d) The budget agency shall invest the money in the environmental fund not currently needed to meet the obligations of the environmental fund in the same manner as other public funds may be invested. Interest, gains, or other earnings from these investments shall be credited to the environmental fund.
(e) As an alternative to subsection (d), the budget agency may invest or cause to be invested all or a part of the environmental fund in a fiduciary account with a trustee that is a financial institution. Notwithstanding any other law, any investment may be made by the trustee in accordance with at least one (1) trust agreement or indenture. A trust agreement or indenture may allow disbursements by the trustee to the budget agency as provided in the trust agreement or indenture. The budget agency and the state board of finance must approve any trust agreement or indenture before its execution.
(f) Money in the environmental fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.138.

IC 36-7-13.5-21
Grants from fund to political subdivisions
Sec. 21. (a) Before a political subdivision may receive an environmental grant from the environmental fund, the political subdivision must submit to the department of environmental management and the commission the following:
(1) An environmental grant application, in the form prescribed by the department of environmental management and the commission, that:
(A) identifies the qualifying property;
(B) includes any ordinances, resolutions, or other documentation of the political subdivision's determination to submit the environmental grant application;
(C) identifies the entity from which the qualifying property has been acquired or will be acquired by the political subdivision;
(D) specifies the cost of acquisition of the qualifying property to the political subdivision, if any;
(E) identifies any environmental contamination of the qualifying property that will be subject to remediation;
(F) specifies the environmental remediation objectives with respect to the qualifying property;
(G) estimates all costs the political subdivision will incur with respect to the qualifying property;
(H) evaluates the prospect for conveyance of the qualifying property for use by a private or public entity; and
(I) includes a schedule of all actions taken or to be taken by

the political subdivision with respect to the qualifying property between the time of acquisition and the anticipated time of conveyance by the political subdivision.
(2) Documentation of community and neighborhood comment concerning the use of a qualifying property on which environmental remediation activities will be undertaken after environmental remediation activities are completed.
(b) A political subdivision may apply for an environmental grant under this section for activities under this chapter with respect to:
(1) qualifying property previously acquired by the political subdivision by:
(A) purchase; or
(B) donation from a private or public entity; or
(2) qualifying property to be acquired using environmental grant money.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.139.

IC 36-7-13.5-22
Duties of department of environmental management
Sec. 22. The department of environmental management shall do the following under this chapter:
(1) Upon receipt of an environmental grant application from a political subdivision under section 21 of this chapter with respect to a qualifying property, evaluate the technical aspects of the political subdivision's:
(A) environmental assessment of the property; and
(B) proposed environmental remediation with respect to the property.
(2) Submit to the commission a report of its evaluation under subdivision (1).
(3) Evaluate the technical aspects of the political subdivision's environmental remediation activities conducted on qualifying properties.
(4) Act as a liaison with the United States Environmental Protection Agency.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.140.

IC 36-7-13.5-23
Priority ranking system for grants
Sec. 23. The commission shall develop a priority ranking system for making environmental grants under this chapter based on the following:
(1) The comprehensive environmental master plan.
(2) Socioeconomic distress in an area, as determined by the poverty level and unemployment rate in the area.
(3) The technical evaluation by the department of environmental management under section 22 of this chapter.
(4) Other factors determined by the commission, including the

following:
(A) The number and quality of jobs that would result from reuse of the qualifying property.
(B) Housing, recreational, and educational needs of communities.
(C) Any other factors the commission determines will assist in the implementation of this chapter.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.141.

IC 36-7-13.5-24
Acceptable usages of grants
Sec. 24. (a) Based on the priority ranking system established under section 23 of this chapter, the commission may make environmental grants from the environmental fund to political subdivisions under this section.
(b) An environmental grant must be used for at least one (1) of the purposes set forth in section 19 of this chapter and may be used to pay consultant, advisory, and legal fees and any other costs or expenses resulting from the assessment, planning, or environmental remediation of a qualifying property.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.142.

IC 36-7-13.5-25
Property donations
Sec. 25. If:
(1) a private entity offers a political subdivision a donation of property for which the political subdivision intends to submit an environmental grant application under section 21 of this chapter; and
(2) the donation of the property is conditioned on obtaining from the state a covenant not to sue the private entity for any potential liability arising under state law associated with environmental contamination of the property;
the political subdivision may request that the commission seek the covenant not to sue from the governor. The governor may execute a covenant not to sue under this section.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.143.

IC 36-7-13.5-26
Adoption of guidelines
Sec. 26. The commission may adopt guidelines or guidance documents to implement this chapter without complying with IC 4-22-2.
As added by P.L.31-2001, SEC.1. Amended by P.L.197-2011, SEC.144.

IC 36-7-13.5-27 No limitation on power to develop or improve a port, terminal, or lakefront facility
Sec. 27. This chapter does not limit the power of a participating county, township, port authority, or municipal corporation to develop or improve a port, terminal, or lakefront facility.
As added by P.L.197-2011, SEC.145.



CHAPTER 14. REDEVELOPMENT OF AREAS NEEDING REDEVELOPMENT GENERALLY; REDEVELOPMENT COMMISSIONS

IC 36-7-14-1.3
Effect of change of reference from "blighted, deteriorated, or deteriorating area" to "area needing redevelopment"
Sec. 1.3. (a) After June 30, 2005, a reference in any statute, rule, ordinance, resolution, contract, or other document or record to a blighted, deteriorated, or deteriorating area established under this chapter shall be treated as a reference to an area needing redevelopment (as defined in IC 36-7-1-3).
(b) After June 30, 2005, a reference in any statute, rule, ordinance, resolution, contract, or other document or record to a redevelopment area established under this chapter shall be treated as a reference to a redevelopment project area established under this chapter or IC 36-7-15.1.
As added by P.L.20-2010, SEC.9.

IC 36-7-14-1.5 Applicability of chapter to fire protection districts
Sec. 1.5. Notwithstanding any other law, for:
(1) areas needing redevelopment;
(2) redevelopment project areas;
(3) urban renewal project areas; or
(4) economic development areas;
established after January 1, 1992, this chapter does not apply to fire protection districts established under IC 36-8-11.
As added by P.L.63-1991, SEC.2. Amended by P.L.185-2005, SEC.7.

IC 36-7-14-2
Declaration of public purpose; opportunities for redevelopment by private enterprise
Sec. 2. (a) The clearance, replanning, and redevelopment of areas needing redevelopment under this chapter are public uses and purposes for which public money may be spent and private property may be acquired.
(b) Each unit shall, to the extent feasible under this chapter and consistent with the needs of the unit as a whole, afford a maximum opportunity for rehabilitation or redevelopment of areas by private enterprise.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.185-2005, SEC.8.

IC 36-7-14-2.5
Economic development areas; public functions, uses, and purposes; liberal construction
Sec. 2.5. (a) The assessment, planning, replanning, remediation, development, and redevelopment of economic development areas:
(1) are public and governmental functions that cannot be accomplished through the ordinary operations of private enterprise because of:
(A) the necessity for requiring the proper use of the land so as to best serve the interests of the county and its citizens; and
(B) the costs of these projects;
(2) will:
(A) benefit the public health, safety, morals, and welfare;
(B) increase the economic well-being of the unit and the state; and
(C) serve to protect and increase property values in the unit and the state; and
(3) are public uses and purposes for which public money may be spent and private property may be acquired.
(b) This section and sections 41 and 43 of this chapter shall be liberally construed to carry out the purposes of this section.
As added by P.L.380-1987(ss), SEC.8; P.L.393-1987(ss), SEC.2. Amended by P.L.192-1988, SEC.1; P.L.221-2007, SEC.30.

IC 36-7-14-3 Redevelopment departments and commissions; creation; taxing districts
Sec. 3. (a) A unit may establish a department of redevelopment controlled by a board of five (5) members to be known as "__________ Redevelopment Commission", designating the name of the municipality or county. However, in the case of a county, the county executive may adopt an ordinance providing that the county redevelopment commission consists of seven (7) members.
(b) Subject to section 3.5 of this chapter, all of the territory within the corporate boundaries of a municipality constitutes a taxing district for the purpose of levying and collecting special benefit taxes for redevelopment purposes as provided in this chapter. Subject to section 3.5 of this chapter, all of the territory in a county, except that within a municipality that has a redevelopment commission, constitutes a taxing district for a county.
(c) All of the taxable property within a taxing district is considered to be benefited by redevelopment projects carried out under this chapter to the extent of the special taxes levied under this chapter.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.35-1990, SEC.51; P.L.190-2005, SEC.6.

IC 36-7-14-3.5
Annexation of area in county; redevelopment districts; property tax proceeds; outstanding obligations; special tax
Sec. 3.5. (a) This section applies whenever:
(1) a municipality with a redevelopment district is annexing an area in a county; or
(2) a municipality establishes a redevelopment district;
after the county in which the municipality is located has established a redevelopment district.
(b) This subsection applies whenever:
(1) the area to be annexed or to be included in the municipality's district includes all or part of an allocation area established by a county redevelopment commission for purposes of section 39 of this chapter; and
(2) bonds or lease obligations are outstanding that are payable by the county redevelopment commission in whole or in part from property tax proceeds allocated from the allocation area under section 39 of this chapter.
The county redevelopment commission shall continue to receive allocations of property tax proceeds from the area annexed or included in the municipality's district for the commission's allocation fund as if the annexation or establishment of the district had not occurred as long as any bonds or lease obligations payable by the county from allocated property tax proceeds are outstanding. After the final effectiveness of the annexation or the establishment of the municipality's district, the county redevelopment commission may not issue bonds or enter into leases that are payable from allocated property tax proceeds from the part of the allocation area annexed or

included unless the legislative body of the municipality adopts an ordinance approving the issuance and this use of allocated property tax proceeds from that part of the allocation area.
(c) This subsection applies whenever bonds or lease obligations are outstanding that are payable by the county redevelopment commission in whole or in part from the special tax levied under section 27 of this chapter. The county redevelopment commission shall continue to levy a special tax on property in the area annexed or included in the municipality's district as long as any bonds or lease obligations payable by the county are outstanding. After the final effectiveness of the annexation or the establishment of the municipality's district, the county redevelopment commission may not levy the special tax for new bonds or lease obligations in the annexed or included area unless the legislative body of the municipality adopts an ordinance approving the levy.
As added by P.L.35-1990, SEC.52.

IC 36-7-14-4
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-14-5
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-14-6
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-14-6.1
Commissioners; appointment; nonvoting adviser
Sec. 6.1. (a) The five (5) commissioners for a municipal redevelopment commission shall be appointed as follows:
(1) Three (3) shall be appointed by the municipal executive.
(2) Two (2) shall be appointed by the municipal legislative body.
The municipal executive shall also appoint an individual to serve as a nonvoting adviser to the redevelopment commission beginning July 1, 2008.
(b) The commissioners for a county redevelopment commission that has five (5) members shall be appointed as follows:
(1) The county executive shall appoint all the members whose terms of office begin before January 1, 2008.
(2) For terms of office beginning after December 31, 2007, the county executive shall appoint three (3) members, and the county fiscal body shall appoint two (2) members.
The county executive shall also appoint an individual to serve as a nonvoting adviser to the redevelopment commission beginning July 1, 2008.
(c) The commissioners for a county redevelopment commission

that has seven (7) members shall be appointed as follows:
(1) The county executive shall appoint all the members whose terms of office begin before January 1, 2008.
(2) For terms of office beginning after December 31, 2007, the county executive shall appoint four (4) members, and the county fiscal body shall appoint three (3) members.
The county executive shall also appoint an individual to serve as a nonvoting adviser to the redevelopment commission beginning July 1, 2008.
(d) A nonvoting adviser appointed under this section:
(1) must also be a member of the school board of a school corporation that includes all or part of the territory served by the redevelopment commission;
(2) is not considered a member of the redevelopment commission for purposes of this chapter but is entitled to attend and participate in the proceedings of all meetings of the redevelopment commission;
(3) is not entitled to a salary, per diem, or reimbursement of expenses;
(4) serves for a term of two (2) years and until a successor is appointed; and
(5) serves at the pleasure of the entity that appointed the nonvoting adviser.
As added by Acts 1981, P.L.310, SEC.83. Amended by P.L.190-2005, SEC.7; P.L.146-2008, SEC.723.

IC 36-7-14-7
Commissioners; terms of office; vacancies; oaths; bonds; qualifications; reimbursement for expenses; compensation
Sec. 7. (a) Each redevelopment commissioner shall serve for one (1) year from the first day of January after his appointment and until his successor is appointed and has qualified, except that the original commissioners shall serve from the date of their appointment until the first day of January in the second year after their appointment. If a vacancy occurs, a successor shall be appointed in the same manner as the original commissioner, and the successor shall serve for the remainder of the vacated term.
(b) Each redevelopment commissioner, before beginning his duties, shall take and subscribe an oath of office in the usual form, to be endorsed on the certificate of his appointment, which shall be promptly filed with the clerk for the unit that he serves.
(c) Each redevelopment commissioner, before beginning his duties, shall execute a bond payable to the state, with surety to be approved by the executive of the unit. The bond must be in the penal sum of fifteen thousand dollars ($15,000) and must be conditioned on the faithful performance of the duties of his office and the accounting for all monies and property that may come into his hands or under his control. The cost of the bond shall be paid by the special taxing district.
(d) A redevelopment commissioner must be at least eighteen (18)

years of age, and must be a resident of the unit that he serves.
(e) If a commissioner ceases to be qualified under this section, he forfeits his office.
(f) Except as provided in subsection (g), redevelopment commissioners are not entitled to salaries but are entitled to reimbursement for expenses necessarily incurred in the performance of their duties.
(g) A redevelopment commissioner who does not otherwise hold a lucrative office for the purpose of Article 2, Section 9 of the Indiana Constitution may receive:
(1) a salary; or
(2) a per diem;
and is entitled to reimbursement for expenses necessarily incurred in the performance of the redevelopment commissioner's duties.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.310, SEC.84; P.L.10-1997, SEC.35; P.L.2-1998, SEC.84.

IC 36-7-14-7.1
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-14-8
Commission; meetings; officers; treasurer; rules; quorum; approval of actions
Sec. 8. (a) The redevelopment commissioners shall hold a meeting for the purpose of organization not later than thirty (30) days after they are appointed and, after that, each year on the first day in January that is not a Saturday, a Sunday, or a legal holiday. They shall choose one (1) of their members as president, another as vice president, and another as secretary. These officers shall perform the duties usually pertaining to their offices and shall serve from the date of their election until their successors are elected and qualified.
(b) The redevelopment commission may appoint a treasurer who need not be a member of the redevelopment commission. The redevelopment commission may provide for the payment of compensation to a treasurer who is not a member of the redevelopment commission. Notwithstanding any other provision of this chapter, the treasurer has charge over and is responsible for the administration, investment, and disbursement of all funds and accounts of the redevelopment commission in accordance with the requirements of this chapter. However, the treasurer may not perform any duties of the fiscal officer or any other officer of the unit that are prescribed by section 24 of this chapter or by any provisions of this chapter that pertain to the issuance and sale of bonds, notes, or warrants of the special taxing district.
(c) The redevelopment commissioners may adopt the rules and bylaws they consider necessary for the proper conduct of their proceedings, the carrying out of their duties, and the safeguarding of the money and property placed in their custody by this chapter. In addition to the annual meeting, the commissioners may, by resolution

or in accordance with their rules and bylaws, prescribe the date and manner of notice of other regular or special meetings.
(d) This subsection does not apply to a county redevelopment commission that consists of seven (7) members. Three (3) of the redevelopment commissioners constitute a quorum, and the concurrence of three (3) commissioners is necessary to authorize any action.
(e) This subsection applies only to a county redevelopment commission that consists of seven (7) members. Four (4) of the redevelopment commissioners constitute a quorum, and the concurrence of four (4) commissioners is necessary to authorize any action.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.192-1988, SEC.4; P.L.41-1992, SEC.4; P.L.18-1992, SEC.24; P.L.190-2005, SEC.8.

IC 36-7-14-9
Commissioners; removal from office
Sec. 9. (a) The municipal executive or municipal legislative body that appointed a municipal redevelopment commissioner may summarily remove that commissioner from office at any time.
(b) The county executive may summarily remove a county redevelopment commissioner from office at any time.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.310, SEC.85.

IC 36-7-14-10
Commissioners and nonvoting advisers; pecuniary interests in property and transactions
Sec. 10. (a) A redevelopment commissioner or a nonvoting adviser appointed under section 6.1 of this chapter may not have a pecuniary interest in any contract, employment, purchase, or sale made under this chapter. However, any property required for redevelopment purposes in which a commissioner or nonvoting adviser has a pecuniary interest may be acquired, but only by gift or condemnation.
(b) A transaction made in violation of this section is void.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.310, SEC.86; P.L.146-2008, SEC.724.

IC 36-7-14-11
Duties of commission
Sec. 11. The redevelopment commission shall:
(1) investigate, study, and survey areas needing redevelopment within the corporate boundaries of the unit;
(2) investigate, study, determine, and, to the extent possible, combat the causes of areas needing redevelopment;
(3) promote the use of land in the manner that best serves the interests of the unit and its inhabitants;
(4) cooperate: (A) with the departments and agencies of:
(i) the unit; and
(ii) other governmental entities; and
(B) with:
(i) public instrumentalities; and
(ii) public corporate bodies;
created by state law;
in the manner that best serves the purposes of this chapter;
(5) make findings and reports on their activities under this section, and keep those reports open to inspection by the public at the offices of the department;
(6) select and acquire the areas needing redevelopment to be redeveloped under this chapter; and
(7) replan and dispose of the areas needing redevelopment in the manner that best serves the social and economic interests of the unit and its inhabitants.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.185-2005, SEC.9; P.L.221-2007, SEC.31.

IC 36-7-14-12
Repealed
(Repealed by P.L.5-1988, SEC.213.)

IC 36-7-14-12.1
Repealed
(Repealed by P.L.1-1990, SEC.362.)

IC 36-7-14-12.2
Powers of commission
Sec. 12.2. (a) The redevelopment commission may do the following:
(1) Acquire by purchase, exchange, gift, grant, condemnation, or lease, or any combination of methods, any personal property or interest in real property needed for the redevelopment of areas needing redevelopment that are located within the corporate boundaries of the unit.
(2) Hold, use, sell (by conveyance by deed, land sale contract, or other instrument), exchange, lease, rent, or otherwise dispose of property acquired for use in the redevelopment of areas needing redevelopment on the terms and conditions that the commission considers best for the unit and its inhabitants.
(3) Sell, lease, or grant interests in all or part of the real property acquired for redevelopment purposes to any other department of the unit or to any other governmental agency for public ways, levees, sewerage, parks, playgrounds, schools, and other public purposes on any terms that may be agreed on.
(4) Clear real property acquired for redevelopment purposes.
(5) Enter on or into, inspect, investigate, and assess real property and structures acquired or to be acquired for redevelopment purposes to determine the existence, source,

nature, and extent of any environmental contamination, including the following:
(A) Hazardous substances.
(B) Petroleum.
(C) Other pollutants.
(6) Remediate environmental contamination, including the following, found on any real property or structures acquired for redevelopment purposes:
(A) Hazardous substances.
(B) Petroleum.
(C) Other pollutants.
(7) Repair and maintain structures acquired for redevelopment purposes.
(8) Remodel, rebuild, enlarge, or make major structural improvements on structures acquired for redevelopment purposes.
(9) Survey or examine any land to determine whether it should be included within an area needing redevelopment to be acquired for redevelopment purposes and to determine the value of that land.
(10) Appear before any other department or agency of the unit, or before any other governmental agency in respect to any matter affecting:
(A) real property acquired or being acquired for redevelopment purposes; or
(B) any area needing redevelopment within the jurisdiction of the commissioners.
(11) Institute or defend in the name of the unit any civil action.
(12) Use any legal or equitable remedy that is necessary or considered proper to protect and enforce the rights of and perform the duties of the department of redevelopment.
(13) Exercise the power of eminent domain in the name of and within the corporate boundaries of the unit in the manner prescribed by section 20 of this chapter.
(14) Appoint an executive director, appraisers, real estate experts, engineers, architects, surveyors, and attorneys.
(15) Appoint clerks, guards, laborers, and other employees the commission considers advisable, except that those appointments must be made in accordance with the merit system of the unit if such a system exists.
(16) Prescribe the duties and regulate the compensation of employees of the department of redevelopment.
(17) Provide a pension and retirement system for employees of the department of redevelopment by using the Indiana public employees' retirement fund or a retirement plan approved by the United States Department of Housing and Urban Development.
(18) Discharge and appoint successors to employees of the department of redevelopment subject to subdivision (15).
(19) Rent offices for use of the department of redevelopment, or accept the use of offices furnished by the unit. (20) Equip the offices of the department of redevelopment with the necessary furniture, furnishings, equipment, records, and supplies.
(21) Expend, on behalf of the special taxing district, all or any part of the money of the special taxing district.
(22) Contract for the construction of:
(A) local public improvements (as defined in IC 36-7-14.5-6) or structures that are necessary for redevelopment of areas needing redevelopment or economic development within the corporate boundaries of the unit; or
(B) any structure that enhances development or economic development.
(23) Contract for the construction, extension, or improvement of pedestrian skyways.
(24) Accept loans, grants, and other forms of financial assistance from the federal government, the state government, a municipal corporation, a special taxing district, a foundation, or any other source.
(25) Provide financial assistance (including grants and loans) to enable individuals and families to purchase or lease residential units within the district. However, financial assistance may be provided only to individuals and families whose income is at or below the unit's median income for individuals and families, respectively.
(26) Provide financial assistance (including grants and loans) to neighborhood development corporations to permit them to:
(A) provide financial assistance for the purposes described in subdivision (25); or
(B) construct, rehabilitate, or repair commercial property within the district.
(27) Require as a condition of financial assistance to the owner of a multiple unit residential structure that any of the units leased by the owner must be leased:
(A) for a period to be determined by the commission, which may not be less than five (5) years;
(B) to families whose income does not exceed eighty percent (80%) of the unit's median income for families; and
(C) at an affordable rate.
(b) Conditions imposed by the commission under subsection (a)(27) remain in force throughout the period determined under subsection (a)(27)(A), even if the owner sells, leases, or conveys the property. The subsequent owner or lessee is bound by the conditions for the remainder of the period.
(c) As used in this section, "pedestrian skyway" means a pedestrian walkway within or outside of the public right-of-way and through and above public or private property and buildings, including all structural supports required to connect skyways to buildings or buildings under construction. Pedestrian skyways constructed, extended, or improved over or through public or private property constitute public property and public improvements, constitute a

public use and purpose, and do not require vacation of any public way or other property.
(d) All powers that may be exercised under this chapter by the redevelopment commission may also be exercised by the redevelopment commission in carrying out its duties and purposes under IC 36-7-14.5.
As added by P.L.1-1990, SEC.363. Amended by P.L.35-1990, SEC.53; P.L.185-2005, SEC.10; P.L.221-2007, SEC.32.

IC 36-7-14-12.3
Construction contracts with redevelopment commission; subcontractors; wage scales
Sec. 12.3. IC 5-16-7 applies to:
(1) a person that enters into a contract with a redevelopment commission to perform construction work referred to in section 12.2(a)(4), 12.2(a)(7), 12.2(a)(22), or 12.2(a)(23) of this chapter; and
(2) a subcontractor of a person described in subdivision (1);
with respect to the construction work referred to in subdivision (1).
As added by P.L.35-1990, SEC.54. Amended by P.L.221-2007, SEC.33.

IC 36-7-14-13
Annual reports; contents
Sec. 13. (a) Within thirty (30) days after the close of each calendar year, the redevelopment commissioners shall file with the unit's executive a report setting out their activities during the preceding calendar year.
(b) The report of the commissioners of a municipal redevelopment commission must show the names of the then qualified and acting commissioners, the names of the officers of that body, the number of regular employees and their fixed salaries or compensation, the amount of the expenditures made during the preceding year and their general purpose, an accounting of the tax increment revenues expended by any entity receiving the tax increment revenues as a grant or loan from the commission, the amount of funds on hand at the close of the calendar year, and other information necessary to disclose the activities of the commissioners and the results obtained.
(c) The report of the commissioners of a county redevelopment commission must show all the information required by subsection (b), plus the names of any commissioners appointed to or removed from office during the preceding calendar year.
(d) A copy of each report filed under this section must be submitted to the department of local government finance in an electronic format under IC 5-14-6.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.310, SEC.88; P.L.112-2012, SEC.54.

IC 36-7-14-14
Contracts to perform powers and duties Sec. 14. (a) A county may contract with a city within the county to have any of the duties and powers listed in sections 11 and 12.2 of this chapter performed by the redevelopment commission of the city.
(b) A city may contract with the county in which it is located to have any of the duties and powers listed in sections 11 and 12.2 of this chapter performed by the redevelopment commission of the county.
(c) A city or county may contract with:
(1) a public instrumentality; or
(2) a public corporate body;
created by state law to have the powers listed in section 12.2(a)(4) through 12.2(a)(7) of this chapter performed by the public instrumentality or public corporate body.
(d) A contract made under this section must be for a stated and limited period and may be renewed.
(e) Whenever a city official acts under a contract made under this section, or whenever permits or other writings are used under such a contract, the action or use must be in the name of the county redevelopment commission.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.3-1989, SEC.229; P.L.1-1990, SEC.364; P.L.221-2007, SEC.34.

IC 36-7-14-15
Data concerning areas in need of redevelopment; declaratory resolution; amendment to resolution or plan
Sec. 15. (a) Whenever the redevelopment commission finds that:
(1) an area in the territory under its jurisdiction is an area needing redevelopment;
(2) the conditions described in IC 36-7-1-3 cannot be corrected in the area by regulatory processes or the ordinary operations of private enterprise without resort to this chapter;
(3) the public health and welfare will be benefited by:
(A) the acquisition and redevelopment of the area under this chapter as a redevelopment project area; or
(B) the amendment of the resolution or plan, or both, for an existing redevelopment project area; and
(4) in the case of an amendment to the resolution or plan for an existing redevelopment project area:
(A) the amendment is reasonable and appropriate when considered in relation to the original resolution or plan and the purposes of this chapter; and
(B) the resolution or plan, with the proposed amendment, conforms to the comprehensive plan for the unit;
the commission shall cause to be prepared the data described in subsection (b).
(b) After making a finding under subsection (a), the commission shall cause to be prepared:
(1) maps and plats showing:
(A) the boundaries of the area in which property would be acquired for, or otherwise affected by, the establishment of

a redevelopment project area or the amendment of the resolution or plan for an existing area;
(B) the location of the various parcels of property, streets, alleys, and other features affecting the acquisition, clearance, remediation, replatting, replanning, rezoning, or redevelopment of the area, indicating any parcels of property to be excluded from the acquisition or otherwise excluded from the effects of the establishment of the redevelopment project area or the amendment of the resolution or plan for an existing area; and
(C) the parts of the area acquired, if any, that are to be devoted to public ways, levees, sewerage, parks, playgrounds, and other public purposes under the redevelopment plan;
(2) lists of the owners of the various parcels of property proposed to be acquired for, or otherwise affected by, the establishment of an area or the amendment of the resolution or plan for an existing area; and
(3) an estimate of the costs, if any, to be incurred for the acquisition and redevelopment of property.
(c) This subsection applies to the initial establishment of a redevelopment project area. After completion of the data required by subsection (b), the redevelopment commission shall adopt a resolution declaring that:
(1) the area needing redevelopment is a menace to the social and economic interest of the unit and its inhabitants;
(2) it will be of public utility and benefit to acquire the area and redevelop it under this chapter; and
(3) the area is designated as a redevelopment project area for purposes of this chapter.
The resolution must state the general boundaries of the redevelopment project area, and that the department of redevelopment proposes to acquire all of the interests in the land within the boundaries, with certain designated exceptions, if there are any.
(d) This subsection applies to the amendment of the resolution or plan for an existing redevelopment project area. After completion of the data required by subsection (b), the redevelopment commission shall adopt a resolution declaring that:
(1) it will be of public utility and benefit to amend the resolution or plan for the area; and
(2) any additional area to be acquired under the amendment is designated as part of the existing redevelopment project area for purposes of this chapter.
The resolution must state the general boundaries of the redevelopment project area, including any changes made to those boundaries by the amendment, and describe the activities that the department of redevelopment is permitted to take under the amendment, with any designated exceptions.
(e) For the purpose of adopting a resolution under subsection (c)

or (d), it is sufficient to describe the boundaries of the redevelopment project area by its location in relation to public ways or streams, or otherwise, as determined by the commissioners. Property excepted from the application of a resolution may be described by street numbers or location.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.35-1990, SEC.55; P.L.185-2005, SEC.11; P.L.221-2007, SEC.35; P.L.146-2008, SEC.725; P.L.172-2011, SEC.147.

IC 36-7-14-15.5
Redevelopment project areas in certain counties; inclusion of additional areas outside boundaries
Sec. 15.5. (a) This section applies to a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(b) In adopting a declaratory resolution under section 15 of this chapter, a redevelopment commission may include a provision stating that the redevelopment project area is considered to include one (1) or more additional areas outside the boundaries of the redevelopment project area if the redevelopment commission makes the following findings and the requirements of subsection (c) are met:
(1) One (1) or more taxpayers presently located within the boundaries of the redevelopment project area are expected within one (1) year to relocate all or part of their operations outside the boundaries of the redevelopment project area and have expressed an interest in relocating all or part of their operations within the boundaries of an additional area.
(2) The relocation described in subdivision (1) will contribute to the continuation of the conditions described in IC 36-7-1-3 in the redevelopment project area.
(3) For purposes of this section, it will be of public utility and benefit to include the additional areas as part of the redevelopment project area.
(c) Each additional area must be designated by the redevelopment commission as a redevelopment project area or an economic development area under this chapter.
(d) Notwithstanding section 3 of this chapter, the additional areas shall be considered to be a part of the redevelopment special taxing district under the jurisdiction of the redevelopment commission. Any excess property taxes that the commission has determined may be paid to taxing units under section 39(b)(4) of this chapter shall be paid to the taxing units from which the excess property taxes were derived. All powers of the redevelopment commission authorized under this chapter may be exercised by the redevelopment commission in additional areas under its jurisdiction.
(e) The declaratory resolution must include a statement of the general boundaries of each additional area. However, it is sufficient to describe those boundaries by location in relation to public ways, streams, or otherwise, as determined by the commissioners. (f) The declaratory resolution may include a provision with respect to the allocation and distribution of property taxes with respect to one (1) or more of the additional areas in the manner provided in section 39 of this chapter. If the redevelopment commission includes such a provision in the resolution, allocation areas in the redevelopment project area and in the additional areas considered to be part of the redevelopment project area shall be considered a single allocation area for purposes of this chapter.
(g) The additional areas must be located within the same county as the redevelopment project area but are not otherwise required to be within the jurisdiction of the redevelopment commission, if the redevelopment commission obtains the consent by ordinance of:
(1) the county legislative body, for each additional area located within the unincorporated part of the county; or
(2) the legislative body of the city or town affected, for each additional area located within a city or town.
In granting its consent, the legislative body shall approve the plan of development or redevelopment relating to the additional area.
(h) A declaratory resolution previously adopted may be amended to include a provision to include additional areas as set forth in this section and an allocation provision under section 39 of this chapter with respect to one (1) or more of the additional areas in accordance with sections 15, 16, and 17 of this chapter.
(i) The redevelopment commission may amend the allocation provision of a declaratory resolution in accordance with sections 15, 16, and 17 of this chapter to change the assessment date that determines the base assessed value of property in the allocation area to any assessment date following the effective date of the allocation provision of the declaratory resolution. Such a change may relate to the assessment date that determines the base assessed value of that portion of the allocation area that is located in the redevelopment project area alone, that portion of the allocation area that is located in an additional area alone, or the entire allocation area.
As added by P.L.170-1990, SEC.1. Amended by P.L.12-1992, SEC.169; P.L.185-2005, SEC.12; P.L.146-2008, SEC.726; P.L.203-2011, SEC.5; P.L.119-2012, SEC.206.

IC 36-7-14-15.8
Repealed
(Repealed by P.L.1-1993, SEC.243.)

IC 36-7-14-16
Approval of resolutions and plans by unit
Sec. 16. (a) This subsection does not apply to the redevelopment commission of an excluded city described in section 1(b) of this chapter. After adoption under section 15 of this chapter of a resolution that designates a redevelopment project area or amends the resolution or plan for an existing area, the redevelopment commission shall submit the resolution and supporting data to the plan commission of the unit, or if there is no plan commission, then

to the body charged with the duty of developing a general plan for the unit, if there is such a body. The plan commission may determine whether the resolution and the redevelopment plan conform to the plan of development for the unit and approve or disapprove the resolution and plan proposed. The redevelopment commission may amend or modify the resolution and proposed plan in order to conform them to the requirements of the plan commission. The plan commission shall issue its written order approving or disapproving the resolution and redevelopment plan, and may, with the consent of the redevelopment commission, rescind or modify that order.
(b) This subsection does not apply to the redevelopment commission of an excluded city described in section 1(b) of this chapter. The redevelopment commission may not proceed with:
(1) the acquisition of a redevelopment project area; or
(2) the implementation of an amendment to the resolution or plan for an existing redevelopment project area;
until the approving order of the plan commission is issued and approved by the municipal legislative body or county executive.
(c) In determining the location and extent of a redevelopment project area proposed to be acquired for redevelopment, the redevelopment commission and the plan commission of the unit shall give consideration to transitional and permanent provisions for adequate housing for the residents of the area who will be displaced by the redevelopment project.
(d) After adoption under section 15 of this chapter of a resolution that designates a redevelopment project area or amends the resolution or plan for an existing area, a redevelopment commission in an excluded city that is exempt from the requirements of subsections (a) and (b) shall submit the resolution and supporting data to the municipal legislative body of the excluded city. The municipal legislative body may:
(1) determine if the resolution and the redevelopment plan conform to the plan of development for the unit; and
(2) approve or disapprove the resolution and plan proposed.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.190-2005, SEC.9; P.L.185-2005, SEC.13; P.L.1-2006, SEC.565; P.L.146-2008, SEC.727.

IC 36-7-14-17
Notice and hearing
Sec. 17. (a) After receipt of the written order of approval of the plan commission and approval of the municipal legislative body or county executive, the redevelopment commission shall publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1. The notice must:
(1) state that maps and plats have been prepared and can be inspected at the office of the department; and
(2) name a date when the commission will:
(A) receive and hear remonstrances and objections from persons interested in or affected by the proceedings

pertaining to the proposed project or other actions to be taken under the resolution; and
(B) determine the public utility and benefit of the proposed project or other actions.
All persons affected in any manner by the hearing, including all taxpayers of the special taxing district, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the commission by the notice given under this section.
(b) A copy of the notice of the hearing on the resolution shall be filed in the office of the unit's plan commission, board of zoning appeals, works board, park board, and building commissioner, and any other departments, bodies, or officers of the unit having to do with unit planning, variances from zoning ordinances, land use, or the issuance of building permits. These agencies and officers shall take notice of the pendency of the hearing and, until the commission confirms, modifies and confirms, or rescinds the resolution, or the confirmation of the resolution is set aside on appeal, may not:
(1) authorize any construction on property or sewers in the area described in the resolution, including substantial modifications, rebuilding, conversion, enlargement, additions, and major structural improvements; or
(2) take any action regarding the zoning or rezoning of property, or the opening, closing, or improvement of streets, alleys, or boulevards in the area described in the resolution.
This subsection does not prohibit the granting of permits for ordinary maintenance or minor remodeling, or for changes necessary for the continued occupancy of buildings in the area.
(c) If the resolution to be considered at the hearing includes a provision establishing or amending an allocation provision under section 39 of this chapter, the redevelopment commission shall file the following information with each taxing unit that is wholly or partly located within the allocation area:
(1) A copy of the notice required by subsection (a).
(2) A statement disclosing the impact of the allocation area, including the following:
(A) The estimated economic benefits and costs incurred by the allocation area, as measured by increased employment and anticipated growth of real property assessed values.
(B) The anticipated impact on tax revenues of each taxing unit.
The redevelopment commission shall file the information required by this subsection with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the hearing.
(d) At the hearing, which may be adjourned from time to time, the redevelopment commission shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the commission shall take final action determining the

public utility and benefit of the proposed project or other actions to be taken under the resolution, and confirming, modifying and confirming, or rescinding the resolution. The final action taken by the commission shall be recorded and is final and conclusive, except that an appeal may be taken in the manner prescribed by section 18 of this chapter.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.45, SEC.29; P.L.38-1988, SEC.8; P.L.18-1992, SEC.25; P.L.25-1995, SEC.83; P.L.146-2008, SEC.728.

IC 36-7-14-17.5
Notice and hearing; amendment of resolution or plan; procedure
Sec. 17.5. (a) In addition to the requirements of section 17 of this chapter, if the resolution or plan for an existing redevelopment project area is proposed to be amended in a way that changes:
(1) parts of the area that are to be devoted to a public way, levee, sewerage, park, playground, or other public purposes;
(2) the proposed use of the land in the area; or
(3) requirements for rehabilitation, building requirements, proposed zoning, maximum densities, or similar requirements;
the commission must, at least ten (10) days before the public hearing under section 17 of this chapter, send the notice required by section 17 of this chapter by first class mail to affected neighborhood associations.
(b) In addition to the requirements of section 17 of this chapter, if the resolution or plan for an existing redevelopment project area is proposed to be amended in a way that:
(1) enlarges the boundaries of the area; or
(2) adds one (1) or more parcels to the list of parcels to be acquired;
the commission must, at least ten (10) days before the public hearing under section 17 of this chapter, send the notice required by section 17 of this chapter by first class mail to affected neighborhood associations and to persons owning property that is in the proposed enlargement of the area or that is proposed to be added to the acquisition list. If the enlargement of an area is proposed, notice must also be filed in accordance with section 17(b) of this chapter, and agencies and officers may not take actions prohibited by section 17(b) of this chapter in the proposed enlarged area.
(c) The commission may require that neighborhood associations register with the commission. The commission may adopt a rule that requires that a neighborhood association encompass a part of the geographic area included in or proposed to be included in a redevelopment project area, urban renewal area, or economic development area to qualify as an affected neighborhood association.
As added by P.L.114-1989, SEC.4. Amended by P.L.185-2005, SEC.14; P.L.146-2008, SEC.729.

IC 36-7-14-18
Appeals Sec. 18. (a) A person who filed a written remonstrance with the redevelopment commission under section 17 of this chapter and is aggrieved by the final action taken may, within ten (10) days after that final action, file in the office of the clerk of the circuit or superior court a copy of the order of the commission and his remonstrance against that order, together with his bond conditioned to pay the costs of his appeal if the appeal is determined against him. The only ground of remonstrance that the court may hear is whether the proposed project will be of public utility and benefit. The burden of proof is on the remonstrator.
(b) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the remonstrances, and may confirm the final action of the commission or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by Acts 1981, P.L.309, SEC.33.

IC 36-7-14-19
Acquisition of real property; procedure
Sec. 19. (a) If no appeal is taken or if an appeal is taken but is unsuccessful, the redevelopment commission shall proceed with the proposed project to the extent that money is available for that purpose.
(b) The redevelopment commission shall first approve and adopt a list of the real property and interests in real property to be acquired and the price to be offered to the owner of each parcel of interest. The prices to be offered may not exceed the average of two (2) independent appraisals of fair market value procured by the commission except that appraisals are not required in transactions with other governmental agencies. However, if the real property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department of redevelopment. The prices indicated on the list may not be exceeded unless specifically authorized by the commission or ordered by a court in condemnation proceedings. The commission may except from acquisition any real property in the area if the commission finds that such an acquisition is not necessary under the redevelopment plan. Appraisals made under this section are for the information of the commission and are not open for public inspection.
(c) Negotiations for the purchase of property may be carried on directly by the redevelopment commission, by its employees, or by expert negotiations, but no option, contract, or understanding relative to the purchase of real property is binding on the commission until approved and accepted by the commission in writing. The commission may authorize the payment of a nominal fee to bind an

option and as a part of the consideration for conveyance may agree to pay the expense incident to the conveyance and determination of the title of the property. Payment for the property purchased shall be made when and as directed by the commission but only on delivery of proper instruments conveying the title or interest of the owner to the "City (Town or County) of ______________ for the use and benefit of its department of redevelopment".
(d) All real property and interests in real property acquired by the redevelopment commission are free and clear of all liens, assessments, and other governmental charges except for current property taxes, which shall be prorated to the date of acquisition.
(e) Notwithstanding subsections (a) through (d), the redevelopment commission may, before the time referred to in this section, accept gifts of property needed for the redevelopment of redevelopment project areas if the property is free and clear of all liens other than taxes, assessments, and other governmental charges. The commission may, before the time referred to in this section, take options on or contract for the acquisition of property needed for the redevelopment of redevelopment project areas if the options and contracts are not binding on the commission or the district until the time referred to in this section and until money is available to pay the consideration set out in the options or contracts.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.114-1989, SEC.5; P.L.35-1990, SEC.56; P.L.185-2005, SEC.15.

IC 36-7-14-20
Eminent domain; procedure; approval of legislative body
Sec. 20. (a) Subject to the approval of the legislative body of the unit that established the department of redevelopment, if the redevelopment commission considers it necessary to acquire real property in a redevelopment project area by the exercise of the power of eminent domain, the commission shall adopt a resolution setting out its determination to exercise that power and directing its attorney to file a petition in the name of the unit on behalf of the department of redevelopment, in the circuit or superior court of the county in which the property is situated.
(b) Eminent domain proceedings under this section are governed by IC 32-24 and other applicable statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired under this section, but property belonging to the state or any political subdivision may not be acquired without its consent.
(c) The court having jurisdiction shall direct the clerk of the circuit court to execute a deed conveying the title of real property acquired under this section to the unit for the use and benefit of its department of redevelopment.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.2-2002, SEC.110; P.L.185-2005, SEC.16; P.L.146-2008, SEC.730.

IC 36-7-14-21 Commission authority in redevelopment area
Sec. 21. (a) The redevelopment commission may proceed with the clearing and replanning of the area described in the resolution before the acquisition of all of that area. It may also proceed with the repair and maintenance of buildings that have been acquired and are not to be cleared, and with the following with respect to environmental contamination:
(1) Investigation.
(2) Remediation.
The redevelopment commission may carry out activities under this subsection by labor employed directly by the commission or by contract. Contracts for clearance may provide that the contractor is entitled to retain and dispose of salvaged material, as a part of the contract price or on the basis of stated prices for the amounts of the various materials actually salvaged.
(b) All contracts for material or labor under this section shall be let under IC 36-1.
(c) In the planning and rezoning of the real property acquired, the opening, closing, relocation, and improvement of public ways, and the construction, relocation, and improvement of levees, sewers, parking facilities, and utility services, the redevelopment commission shall proceed in the same manner as private owners of the property. It may negotiate with the proper officers and agencies of the unit to secure the proper orders, approvals, and consents.
(d) Any construction work required in connection with improvements in the area described in the resolution may be carried out by:
(1) the appropriate municipal or county department or agency; or
(2) the department of redevelopment, if:
(A) all plans, specifications, and drawings are approved by the appropriate department or agency; and
(B) the statutory procedures for the letting of contracts by the appropriate department or agency are followed by the department of redevelopment.
(e) The redevelopment commission may pay any charges or assessments made on account of orders, approval, consents, and construction work under this section, or may agree to pay these assessments in installments as provided by statute in the case of private owners. The commission may:
(1) by special waiver filed with the municipal works board or county executive, waive the statutory procedure and notices required by law in order to create valid liens on private property; and
(2) cause any assessments to be spread on a different basis than that provided by statute.
(f) None of the real property acquired under this chapter may be set aside and dedicated for public ways, parking facilities, sewers, levees, parks, or other public purposes until the redevelopment commission has obtained the consent and approval of the department

or agency under whose jurisdiction the property will be placed.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.310, SEC.89; Acts 1982, P.L.33, SEC.30; P.L.221-2007, SEC.36.

IC 36-7-14-22
Public sale or lease of real property; procedure
Sec. 22. (a) This section does not apply to the sale or grant of real property or interests in real property to urban enterprise associations or community development corporations under section 22.2 of this chapter. The provisions of this section concerning publication and bidding procedures do not apply to sales, leases, or other dispositions of real property to other public agencies for public purposes.
(b) Before offering for sale or lease to the public any of the real property acquired, the redevelopment commission shall cause two (2) separate appraisals of the sale value, or rental value in case of a lease, to be made by independent appraisers. However, if the real property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department of redevelopment. In making appraisals, the appraisers shall take into consideration the size, location, and physical condition of the parcels, the advantages accruing to the parcels under the redevelopment plan, and all other factors having a bearing on the value of the parcels. The appraisals are solely for the information of the commission, and are not open for public inspection.
(c) The redevelopment commission shall then prepare an offering sheet showing the parcels to be offered and the offering prices, which may not be less than the average of the two (2) appraisals. Copies of the offering sheets shall be furnished to prospective buyers on request. Maps and plats showing the size and location of all parcels to be offered shall also be kept available for inspection at the office of the department.
(d) A notice shall be published in accordance with IC 5-3-1. The notice must state that at a designated time the commission will open and consider written offers for the purchase or lease of the real property being offered. In giving the notice it is not necessary to describe each parcel separately, or to specify the exact terms of disposition, but the notice:
(1) must state the general location of the parcels;
(2) call attention generally to any limitations on the use to be made of the real property offered; and
(3) state that a bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(e) At the time fixed in the notice the commission shall open and consider any offers received. These offers may consist of consideration in the form of cash, other property, or a combination of cash and other property. However, with respect to property other

than cash, the offer must be accompanied by evidence of the property's fair market value that is satisfactory to the commission in its sole discretion. All offers received shall be opened at public meetings of the commission and shall be kept open for public inspection.
(f) The commission may reject any bids and may make awards to the highest and best bidders. In determining the best bids, the commission shall take into consideration the following factors:
(1) The size and character of the improvements proposed to be made by the bidder on the real property bid on.
(2) The bidder's plans and ability to improve the real property with reasonable promptness.
(3) Whether the real property when improved will be sold or rented.
(4) The bidder's proposed sale or rental prices.
(5) The bidder's compliance with subsection (d)(3).
(6) Any factors that will assure the commission that the sale or lease, if made, will further the execution of the redevelopment plan and best serve the interest of the community, from the standpoint of both human and economic welfare.
(g) The commission may contract with a bidder in regard to the factors listed in subsection (f), and the contract may provide for the deposit of surety bonds, the making of good faith deposits, liquidated damages, the right of repurchase, or other rights and remedies if the bidder fails to comply with the contract.
(h) After the opening and consideration of the written offers filed in response to the notice, the commission may dispose of the remainder of the available real property either at public sale or by private negotiation carried on by the commission, its regular employees, or real estate experts employed for that purpose. For a period of thirty (30) days after the opening of the written offers, no sale or lease may be made at a price or rental less than that shown on the offering sheet, except in the case of sales or rentals of ten (10) or more parcels to a purchaser or lessee who agrees to improve the parcels immediately, but after that period the commission may adjust the offering prices in the manner the commission considers necessary to further the redevelopment plan.
(i) A conveyance under this section may not be made until the agreed consideration has been paid, unless the redevelopment commission passes a resolution expressly providing that the consideration does not have to be paid before the conveyance is made. In addition, such a resolution may provide for a mortgage or other security. All deeds, leases, land sale contracts, or other conveyances, and all contracts and agreements, including contracts of purchase and sale and contracts for advancements, loans, grants, contributions, or other aid, shall be executed in the name of the "City (or Town or County) of ______________, Department of Redevelopment", and shall be signed by the president or vice president of the redevelopment commission and attested by its secretary. A seal is not required on these instruments or any other

instruments executed in the name of the department.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.45, SEC.30; P.L.114-1989, SEC.6; P.L.336-1989(ss), SEC.51; P.L.31-1994, SEC.17; P.L.39-1994, SEC.24; P.L.113-2002, SEC.5.

IC 36-7-14-22.1
Repealed
(Repealed by P.L.1-2001, SEC.51.)

IC 36-7-14-22.2
Sale or grant of real property to urban enterprise association or community development corporation; procedure
Sec. 22.2. (a) The commission may sell or grant, at no cost, title to real property to an urban enterprise association for the purpose of developing the real property if the following requirements are met:
(1) The urban enterprise association has incorporated as a nonprofit corporation under IC 5-28-15-14(b)(3).
(2) The parcel of property to be sold or granted is located entirely within the enterprise zone for which the urban enterprise association was created under IC 5-28-15-13.
(3) The urban enterprise association agrees to cause development on the parcel of property within a specified period that may not exceed five (5) years from the date of the sale or grant.
(4) The urban enterprise association agrees to rehabilitate or otherwise develop the property in a manner that is similar to and consistent with the use of the other properties in the enterprise zone.
(b) The commission may sell or grant, at no cost, title to real property to a community development corporation (as defined in IC 4-4-28-2) for the purpose of providing low or moderate income housing or other development that will benefit or serve low or moderate income families if the following requirements are met:
(1) The community development corporation has as a major corporate purpose and function the provision of housing for low and moderate income families within the geographic area in which the parcel of real property is located.
(2) The community development corporation agrees to cause development that will serve or benefit low or moderate income families on the parcel of real property within a specified period, which may not exceed five (5) years from the date of the sale or grant.
(3) The community development corporation agrees that the community development corporation and each applicant, recipient, contractor, or subcontractor undertaking work in connection with the real property will:
(A) use lower income project area residents as trainees and as employees; and
(B) contract for work with business concerns located in the project area or owned in substantial part by persons residing

in the project area;
to the greatest extent feasible, as determined under the standards specified in 24 CFR 135.
(4) The community development corporation agrees to rehabilitate or otherwise develop the property in a manner that is similar to and consistent with the use of the other properties in the area served by the community development corporation.
(c) To carry out the purposes of this section, the commission may secure from the county under IC 6-1.1-25-9(e) parcels of property acquired by the county under IC 6-1.1-24 and IC 6-1.1-25.
(d) Before offering any parcel of property for sale or grant, the fair market value of the parcel of property must be determined by an appraiser, who may be an employee of the department. However, if the commission has obtained the parcel in the manner described in subsection (c), an appraisal is not required. An appraisal under this subsection is solely for the information of the commission and is not available for public inspection.
(e) The commission must decide at a public meeting whether the commission will sell or grant the parcel of real property. In making this decision, the commission shall give substantial weight to the extent to which and the terms under which the urban enterprise association or community development corporation will cause development on the property.
(f) Before conducting a meeting under subsection (g), the commission shall publish a notice in accordance with IC 5-3-1 indicating that at a designated time the commission will consider selling or granting the parcel of real property under this section. The notice must state the general location of the property, including the street address, if any, or a common description of the property other than the legal description.
(g) If the county agrees to transfer a parcel of real property to the commission to be sold or granted under this section, the commission may conduct a meeting to sell or grant the parcel to an urban enterprise zone or to a community development corporation even though the parcel has not yet been transferred to the commission. After the hearing, the commission may adopt a resolution directing the department to take appropriate steps necessary to acquire the parcel from the county and to transfer the parcel to the urban enterprise association or to the community development corporation.
(h) A conveyance of property under this section shall be made in accordance with section 22(i) of this chapter.
(i) An urban enterprise association that purchases or receives real property under this section shall report the terms of the conveyance to the board of the Indiana economic development corporation not later than thirty (30) days after the date the conveyance of the property is made.
As added by P.L.113-2002, SEC.6. Amended by P.L.1-2003, SEC.99; P.L.4-2005, SEC.134.

IC 36-7-14-22.5 Additional commission powers concerning real property
Sec. 22.5. (a) This section applies to the following:
(1) Real property:
(A) that was acquired by the commission to carry out a redevelopment project, an economic development area project, or an urban renewal project; and
(B) relative to which the commission has, at a public hearing, decided that the real property is not needed to complete the redevelopment activity, an economic development activity, or urban renewal activity in the project area.
(2) Real property acquired under this chapter that is not in a redevelopment project area, economic development area, or an urban renewal project area.
(3) Parcels of property secured from the county under IC 6-1.1-25-9(e) that were acquired by the county under IC 6-1.1-24 and IC 6-1.1-25.
(4) Real property donated or transferred to the commission to be held and disposed of under this section.
However, this section does not apply to property acquired under section 32.5 of this chapter.
(b) The commission may do the following to or for real property described in subsection (a):
(1) Examine, classify, manage, protect, insure, and maintain the property.
(2) Eliminate deficiencies (including environmental deficiencies), carry out repairs, remove structures, and make improvements.
(3) Control the use of the property.
(4) Lease the property.
(5) Use any powers under section 12.2 of this chapter in relation to the property.
(c) The commission may enter into contracts to carry out part or all of the functions described in subsection (b).
(d) The commission may extinguish all delinquent taxes, special assessments, and penalties relative to real property donated to the commission to be held and disposed of under this section. The commission shall provide the county auditor with a list of the real property on which delinquent taxes, special assessments, and penalties are extinguished under this subsection.
(e) Real property described in subsection (a) may be sold, exchanged, transferred, granted, donated, or otherwise disposed of in any of the following ways:
(1) In accordance with section 22, 22.2, 22.6, or 22.7 of this chapter.
(2) In accordance with the provisions authorizing an urban homesteading program under IC 36-7-17.
(f) In disposing of real property under subsection (e), the commission may:
(1) group together properties for disposition in a manner that

will best serve the interest of the community, from the standpoint of both human and economic welfare; and
(2) group together nearby or similar properties to facilitate convenient disposition.
As added by P.L.169-2006, SEC.70.

IC 36-7-14-22.6
"Abutting landowner"; "offering price"; sale to abutting landowner; appraisal
Sec. 22.6. (a) As used in this section, "abutting landowner" means an owner of property that:
(1) touches, borders on, or is contiguous to the property that is the subject of sale; and
(2) does not constitute a:
(A) public easement; or
(B) public right-of-way.
(b) As used in this section, "offering price" means the appraised value of real property plus all costs associated with the sale, including:
(1) appraisal fees;
(2) title insurance;
(3) recording fees; and
(4) advertising costs.
(c) If the assessed value of a tract of real property to be sold is less than fifteen thousand dollars ($15,000), based on the most recent assessment of the tract or of the tract of which it was a part before it was acquired, the commission may proceed under this section.
(d) The commission may determine that:
(1) the highest and best use of the tract is sale to an abutting landowner;
(2) the cost to the public of maintaining the tract equals or exceeds the estimated fair market value of the tract; or
(3) it is economically unjustifiable to sell the tract under section 22 of this chapter.
(e) Not more than ten (10) days after the commission makes a determination under subsection (d), the commission shall publish a notice in accordance with IC 5-3-1 identifying the tracts intended for sale by legal description and, if possible, by key number and street address. The notice must also include the offering price and a statement that:
(1) the property may not be sold to a person who is ineligible under IC 36-1-11-16; and
(2) an offer to purchase the property submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
At the time of publication of notice under this subsection, the commission shall send notice by certified mail to all abutting landowners. This notice shall contain the same information as the published notice. (f) The commission shall also have each tract appraised. The appraiser must be a person who is professionally engaged in making appraisals, a person licensed under IC 25-34.1, or an employee of the political subdivision who is familiar with the value of the tract. However, if the assessed value of a tract is less than six thousand dollars ($6,000), based on the most recent assessment of the tract or of the tract of which it was a part before it was acquired, the commission is not required to have the tract appraised.
(g) If, not more than ten (10) days after the date of publication of the notice under subsection (e), the commission receives one (1) or more eligible offers to purchase a tract listed in the notice at or in excess of the offering price, the commission shall conduct the negotiation and sale of the tract under section 22(f), 22(g), and 22(i) of this chapter.
(h) Notwithstanding subsection (g), if not more than ten (10) days after the date of publication of the notice under subsection (e) the commission does not receive from any person other than an abutting landowner an eligible offer to purchase the tract at or in excess of the offering price, the commission shall conduct the negotiation and sale of the tract as follows:
(1) If only one (1) eligible abutting landowner makes an eligible offer to purchase the tract, then subject to IC 36-1-11-16 and without further appraisal or notice, the commission shall offer to negotiate for the sale of the tract with that abutting landowner.
(2) If more than one (1) eligible abutting landowner submits an eligible offer to purchase the tract, the tract shall be sold to the eligible abutting landowner who submits the highest eligible offer for the tract and who complies with any requirement under subsection (e)(2).
(3) If no eligible abutting landowner submits an eligible offer to purchase the tract, the commission may sell the tract to any person who submits the highest eligible offer for the tract, except a person who is ineligible to purchase the tract under IC 36-1-11-16.
As added by P.L.169-2006, SEC.71.

IC 36-7-14-22.7
Disposal of real property; appraisal
Sec. 22.7. (a) The commission may dispose of real property to which section 22.5 of this chapter applies by following the procedure set forth in this section.
(b) The commission shall first have the property appraised by two (2) appraisers. The appraisers must be:
(1) persons who are professionally engaged in making appraisals;
(2) persons who are licensed under IC 25-34.1; or
(3) employees of the political subdivision familiar with the value of the property.
The appraisers shall make a joint appraisal of the property. (c) The commission may:
(1) negotiate a sale or transfer; and
(2) dispose of the property;
at a value that is not less than the appraised value determined under subsection (b).
(d) Disposal of real property under this chapter is subject to the approval of the commission. The commission may not approve a disposal of property without conducting a public hearing after giving notice under IC 5-3-1.
(e) In addition to any other reason for disapproving a disposal of property under this section, the commission may disapprove a sale of a tract of residential property to any bidder who does not by affidavit declare that the bidder will reside on that property for at least one (1) year after the bidder obtains possession of the property.
As added by P.L.169-2006, SEC.72.

IC 36-7-14-23
Unit officers; duties regarding department funds
Sec. 23. Each officer of the unit who has duties in respect to the funds and accounts of the unit shall perform the same duties with respect to the funds and accounts of the department of redevelopment, except as otherwise provided in this chapter. An officer performing these duties is not entitled to any compensation in addition to that paid him by the unit.
As added by Acts 1981, P.L.309, SEC.33.

IC 36-7-14-24
Payment of expenses incurred before tax levy; procedure
Sec. 24. (a) All expenses incurred by the department of redevelopment that must be paid before the collection of taxes levied under this chapter shall be paid in the manner prescribed by this section. The commission shall certify the items of expense to the fiscal officer of the unit requesting payment of the amounts certified. Subject to appropriation by the fiscal body of the unit, the fiscal officer shall then draw a warrant in the requested amount to be paid out of the general fund of the unit. If the unit has no unappropriated monies in its general fund, the fiscal officer of the unit may recommend to the fiscal body the temporary transfer from other funds of the unit of a sufficient amount to meet the items of expense, or the making of a temporary loan for that purpose. The fiscal body may make the transfer or authorize the temporary loan in the same manner that other transfers and temporary loans are made by the unit.
(b) The amount advanced by the unit under this section may not exceed fifty thousand dollars ($50,000), and the fund or funds of the unit from which the advancement is made shall be fully reimbursed and repaid by the redevelopment commission out of legally available revenues.
(c) The redevelopment commission may not use any part of the amount advanced by the unit under this section in the acquisition of real property. As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.146-2008, SEC.731.

IC 36-7-14-25
Repealed
(Repealed, as amended by Acts 1981, P.L.45, SEC.31, and also as amended by Acts 1981, P.L.180, SEC.10, by Acts 1982, P.L.6, SEC.25.)

IC 36-7-14-25.1
Issuance of bonds; procedure; tax exemption; limitations; indebtedness of taxing district; approval for large issuance
Sec. 25.1. (a) In addition to other methods of raising money for property acquisition or redevelopment in a redevelopment project area, and in anticipation of the special tax to be levied under section 27 of this chapter, the taxes allocated under section 39 of this chapter, or other revenues of the district, or any combination of these sources, the redevelopment commission may, by resolution and subject to subsection (p), issue the bonds of the special taxing district in the name of the unit. The amount of the bonds may not exceed the total, as estimated by the commission, of all expenses reasonably incurred in connection with the acquisition and redevelopment of the property, including:
(1) the total cost of all land, rights-of-way, and other property to be acquired and redeveloped;
(2) all reasonable and necessary architectural, engineering, legal, financing, accounting, advertising, bond discount, and supervisory expenses related to the acquisition and redevelopment of the property or the issuance of bonds;
(3) capitalized interest permitted by this chapter and a debt service reserve for the bonds to the extent the redevelopment commission determines that a reserve is reasonably required; and
(4) expenses that the redevelopment commission is required or permitted to pay under IC 8-23-17.
(b) If the redevelopment commission plans to acquire different parcels of land or let different contracts for redevelopment work at approximately the same time, whether under one (1) or more resolutions, the commission may provide for the total cost in one (1) issue of bonds.
(c) The bonds must be dated as set forth in the bond resolution and negotiable, subject to the requirements of the bond resolution for registering the bonds. The resolution authorizing the bonds must state:
(1) the denominations of the bonds;
(2) the place or places at which the bonds are payable; and
(3) the term of the bonds, which may not exceed:
(A) fifty (50) years, for bonds issued before July 1, 2008;
(B) thirty (30) years, for bonds issued after June 30, 2008, to finance: (i) an integrated coal gasification powerplant (as defined in IC 6-3.1-29-6);
(ii) a part of an integrated coal gasification powerplant (as defined in IC 6-3.1-29-6); or
(iii) property used in the operation or maintenance of an integrated coal gasification powerplant (as defined in IC 6-3.1-29-6);
that received a certificate of public convenience and necessity from the Indiana utility regulatory commission under IC 8-1-8.5 et seq. before July 1, 2008; or
(C) twenty-five (25) years, for bonds issued after June 30, 2008, that are not described in clause (B).
The resolution may also state that the bonds are redeemable before maturity with or without a premium, as determined by the redevelopment commission.
(d) The redevelopment commission shall certify a copy of the resolution authorizing the bonds to the municipal or county fiscal officer, who shall then prepare the bonds, subject to subsection (p). The seal of the unit must be impressed on the bonds, or a facsimile of the seal must be printed on the bonds.
(e) The bonds must be executed by the appropriate officer of the unit and attested by the municipal or county fiscal officer.
(f) The bonds are exempt from taxation for all purposes.
(g) The municipal or county fiscal officer shall give notice of the sale of the bonds by publication in accordance with IC 5-3-1. The municipal fiscal officer, or county fiscal officer or executive, shall sell the bonds to the highest bidder, but may not sell them for less than ninety-seven percent (97%) of their par value. However, bonds payable solely or in part from tax proceeds allocated under section 39(b)(3) of this chapter, or other revenues of the district may be sold at a private negotiated sale.
(h) Except as provided in subsection (i), a redevelopment commission may not issue the bonds when the total issue, including bonds already issued and to be issued, exceeds two percent (2%) of the adjusted value of the taxable property in the special taxing district, as determined under IC 36-1-15.
(i) The bonds are not a corporate obligation of the unit but are an indebtedness of the taxing district. The bonds and interest are payable, as set forth in the bond resolution of the redevelopment commission:
(1) from a special tax levied upon all of the property in the taxing district, as provided by section 27 of this chapter;
(2) from the tax proceeds allocated under section 39(b)(3) of this chapter;
(3) from other revenues available to the redevelopment commission; or
(4) from a combination of the methods stated in subdivisions (1) through (3).
If the bonds are payable solely from the tax proceeds allocated under section 39(b)(3) of this chapter, other revenues of the redevelopment

commission, or any combination of these sources, they may be issued in any amount without limitation.
(j) Proceeds from the sale of bonds may be used to pay the cost of interest on the bonds for a period not to exceed five (5) years from the date of issuance.
(k) All laws relating to the giving of notice of the issuance of bonds, the giving of notice of a hearing on the appropriation of the proceeds of the bonds, the right of taxpayers to appear and be heard on the proposed appropriation, and the approval of the appropriation by the department of local government finance apply to all bonds issued under this chapter that are payable from the special benefits tax levied pursuant to section 27 of this chapter or from taxes allocated under section 39 of this chapter.
(l) All laws relating to:
(1) the filing of petitions requesting the issuance of bonds; and
(2) the right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a);
apply to bonds issued under this chapter except for bonds payable solely from tax proceeds allocated under section 39(b)(3) of this chapter, other revenues of the redevelopment commission, or any combination of these sources.
(m) If a debt service reserve is created from the proceeds of bonds, the debt service reserve may be used to pay principal and interest on the bonds as provided in the bond resolution.
(n) Any amount remaining in the debt service reserve after all of the bonds of the issue for which the debt service reserve was established have matured shall be:
(1) deposited in the allocation fund established under section 39(b)(3) of this chapter; and
(2) to the extent permitted by law, transferred to the county or municipality that established the department of redevelopment for use in reducing the county's or municipality's property tax levies for debt service.
(o) If bonds are issued under this chapter that are payable solely or in part from revenues to the redevelopment commission from a project or projects, the redevelopment commission may adopt a resolution or trust indenture or enter into covenants as is customary in the issuance of revenue bonds. The resolution or trust indenture may pledge or assign the revenues from the project or projects, but may not convey or mortgage any project or parts of a project. The resolution or trust indenture may also contain any provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the redevelopment commission. The redevelopment commission may establish fees and charges for the use of any project and covenant with the owners of

any bonds to set those fees and charges at a rate sufficient to protect the interest of the owners of the bonds. Any revenue bonds issued by the redevelopment commission that are payable solely from revenues of the commission shall contain a statement to that effect in the form of bond.
(p) If the total principal amount of bonds authorized by a resolution of the redevelopment commission adopted before July 1, 2008, is equal to or greater than three million dollars ($3,000,000), the bonds may not be issued without the approval, by resolution, of the legislative body of the unit. Bonds authorized in any principal amount by a resolution of the redevelopment commission adopted after June 30, 2008, may not be issued without the approval of the legislative body of the unit.
As added by Acts 1982, P.L.6, SEC.24. Amended by P.L.72-1983, SEC.2; P.L.380-1987(ss), SEC.10; P.L.5-1988, SEC.215; P.L.114-1989, SEC.7; P.L.18-1990, SEC.292; P.L.6-1997, SEC.209; P.L.90-2002, SEC.473; P.L.224-2003, SEC.269; P.L.185-2005, SEC.17; P.L.219-2007, SEC.125; P.L.146-2008, SEC.732; P.L.203-2011, SEC.6.

IC 36-7-14-25.2
Leased facilities; procedure
Sec. 25.2. (a) A redevelopment commission may enter into a lease of any property that could be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed:
(1) fifty (50) years, for a lease entered into before July 1, 2008; or
(2) twenty-five (25) years, for a lease entered into after June 30, 2008.
The lease may provide for payments to be made by the redevelopment commission from special benefits taxes levied under section 27 of this chapter, taxes allocated under section 39 of this chapter, any other revenues available to the redevelopment commission, or any combination of these sources.
(b) A lease may provide that payments by the redevelopment commission to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the redevelopment commission only after a public hearing by the redevelopment commission at which all interested parties are provided the opportunity to be heard. After the public hearing, the redevelopment commission may adopt a resolution authorizing the execution of the lease on behalf of the unit if it finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of its residents. Any lease approved by a resolution of the redevelopment commission must be approved by an ordinance of the

fiscal body of the unit.
(d) Upon execution of a lease providing for payments by the redevelopment commission in whole or in part from the levy of special benefits taxes under section 27 of this chapter and upon approval of the lease by the unit's fiscal body, the redevelopment commission shall publish notice of the execution of the lease and its approval in accordance with IC 5-3-1. Fifty (50) or more taxpayers residing in the redevelopment district who will be affected by the lease and who may be of the opinion that no necessity exists for the execution of the lease or that the payments provided for in the lease are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval. The petition must set forth the petitioners' names, addresses, and objections to the lease and the facts showing that the execution of the lease is unnecessary or unwise or that the payments provided for in the lease are not fair and reasonable, as the case may be.
(e) Upon the filing of the petition, the county auditor shall immediately certify a copy of it, together with such other data as may be necessary in order to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for a hearing in the redevelopment district, which must be not less than five (5) or more than thirty (30) days after the time is fixed. Notice of the hearing shall be given by the department of local government finance to the members of the fiscal body, to the redevelopment commission, and to the first fifty (50) petitioners on the petition by a letter signed by the commissioner or deputy commissioner of the department and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease, and as to whether the payments under it are fair and reasonable, is final.
(f) A redevelopment commission entering into a lease payable from allocated taxes under section 39 of this chapter or other available funds of the redevelopment commission may:
(1) pledge the revenue to make payments under the lease pursuant to IC 5-1-14-4; and
(2) establish a special fund to make the payments.
(g) Lease rentals may be limited to money in the special fund so that the obligations of the redevelopment commission to make the lease rental payments are not considered debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(h) Except as provided in this section, no approvals of any governmental body or agency are required before the redevelopment commission enters into a lease under this section.
(i) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the publication of the notice of the

execution and approval of the lease. However, if the lease is payable in whole or in part from tax levies and an appeal has been taken to the department of local government finance, an action to contest the validity or enjoin the performance must be brought within thirty (30) days after the decision of the department.
(j) If a redevelopment commission exercises an option to buy a leased facility from a lessor, the redevelopment commission may subsequently sell the leased facility, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the redevelopment commission through auction, appraisal, or arms length negotiation. If the facility is sold at auction, after appraisal, or through negotiation, the redevelopment commission shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought within fifteen (15) days of the hearing.
As added by P.L.380-1987(ss), SEC.11. Amended by P.L.90-2002, SEC.474; P.L.146-2008, SEC.733.

IC 36-7-14-25.3
Lessors of redevelopment facilities; effect of other statutory provisions
Sec. 25.3. (a) Any of the following persons may lease facilities referred to in section 25.2 of this chapter to a redevelopment commission under this chapter:
(1) A not-for-profit corporation organized under Indiana law or admitted to do business in Indiana.
(2) A redevelopment authority established under IC 36-7-14.5.
(b) Notwithstanding any other law, a lessor under this section and section 25.2 of this chapter is a qualified entity for purposes of IC 5-1.4.
(c) Notwithstanding any other law, a redevelopment facility leased by the redevelopment commission under this chapter from a lessor borrowing bond proceeds from a unit under IC 36-7-12 is an economic development facility for purposes of IC 36-7-11.9-3 and IC 36-7-12.
(d) Notwithstanding IC 36-7-12-25 and IC 36-7-12-26, payments by a redevelopment commission to a lessor described in subsection (c) may be made from sources set forth in section 25.2 of this chapter so long as the payments and the lease are structured to prevent the lease obligation from constituting a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
As added by P.L.380-1987(ss), SEC.12.

IC 36-7-14-25.5
Payment of redevelopment bonds or leases; pledge or covenant of legislative body
Sec. 25.5. (a) Notwithstanding any other law, the legislative body may pledge revenues received or to be received by the unit from:
(1) the unit's: (A) certified shares of the county adjusted gross income tax under IC 6-3.5-1.1;
(B) distributive share of the county option income tax under IC 6-3.5-6; or
(C) distributions of county economic development income tax revenue under IC 6-3.5-7;
(2) any other source legally available to the unit for the purposes of this chapter; or
(3) any combination of revenues under subdivisions (1) through (2);
in any amount to pay amounts payable under section 25.1 or 25.2 of this chapter.
(b) The legislative body may covenant to adopt an ordinance to increase its tax rate under the county option income tax or any other revenues at the time it is necessary to raise funds to pay any amounts payable under section 25.1 or 25.2 of this chapter.
(c) The commission may pledge revenues received or to be received from any source legally available to the commission for the purposes of this chapter in any amount to pay amounts payable under section 25.1 or 25.2 of this chapter.
(d) The pledge or the covenant under this section may be for the life of the bonds issued under section 25.1 of this chapter, the term of a lease entered into under section 25.2 of this chapter, or for a shorter period as determined by the legislative body. Money pledged by the legislative body under this section shall be considered revenues or other money available to the commission under sections 25.1 through 25.2 of this chapter.
(e) The general assembly covenants not to impair this pledge or covenant so long as any bonds issued under section 25.1 of this chapter are outstanding or as long as any lease entered into under section 25.2 of this chapter is still in effect. The pledge or covenant shall be enforced as provided in IC 5-1-14-4.
As added by P.L.380-1987(ss), SEC.13. Amended by P.L.38-1988, SEC.9; P.L.35-1990, SEC.57; P.L.172-2011, SEC.148.

IC 36-7-14-26
Capital fund; deposits; gifts; allocation fund
Sec. 26. (a) All proceeds from the sale of bonds under section 25.1 of this chapter shall be kept as a separate and specific fund to pay the expenses incurred in connection with the acquisition and redevelopment of property. The fund shall be known as the redevelopment district capital fund. Any surplus of funds remaining after all expenses are paid shall be paid into and become a part of the redevelopment district bond fund established under section 27 of this chapter.
(b) All gifts or donations that are given or paid to the department of redevelopment or to the unit for redevelopment purposes shall be promptly deposited to the credit of the redevelopment district capital fund. The redevelopment commission may use these gifts and donations for the purposes of this chapter. (c) Before the eleventh day of each calendar month the fiscal officer shall notify the redevelopment commission and the officers of the unit who have duties in respect to the funds and accounts of the unit of the amount standing to the credit of the redevelopment district capital fund at the close of business on the last day of the preceding month.
(d) A redevelopment commission shall deposit in the allocation fund established under section 39(b)(3) of this chapter of an allocation area the proceeds from the sale or leasing of property in the area under section 22 of this chapter if:
(1) there are outstanding bonds that were issued to pay costs of redevelopment in the allocation area; and
(2) the bonds are payable solely or in part from tax proceeds allocated under section 39(b)(3) of this chapter.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.72-1983, SEC.3; P.L.38-1988, SEC.10; P.L.203-2011, SEC.7.

IC 36-7-14-27
Certain bonds or leases; special tax levy; disposition of accumulated revenues; review of sufficiency of levies
Sec. 27. (a) This section applies only to:
(1) bonds that are issued under section 25.1 of this chapter; and
(2) leases entered into under section 25.2 of this chapter;
which are payable from a special tax levied upon all of the property in the special taxing district. This section does not apply to bonds or leases that are payable solely from tax proceeds allocated under section 39(b)(3) of this chapter, other revenues of the redevelopment commission, or any combination of these sources.
(b) The redevelopment commission shall levy each year a special tax on all of the property of the redevelopment taxing district, in such a manner as to meet and pay the principal of the bonds as they mature, together with all accruing interest on the bonds or lease rental payments under section 25.2 of this chapter. The commission shall cause the tax levied to be certified to the proper officers as other tax levies are certified, and to the auditor of the county in which the redevelopment district is located, before the second day of October in each year. The tax shall be estimated and entered on the tax duplicate by the county auditor and shall be collected and enforced by the county treasurer in the same manner as other state and county taxes are estimated, entered, collected, and enforced. The amount of the tax levied to pay bonds or lease rentals payable from the tax levied under this section shall be reduced by any amount available in the allocation fund established under section 39(b)(3) of this chapter or other revenues of the redevelopment commission to the extent such revenues have been set aside in the redevelopment bond fund.
(c) As the tax is collected, it shall be accumulated in a separate fund to be known as the redevelopment district bond fund and shall be applied to the payment of the bonds as they mature and the interest on the bonds as it accrues, or to make lease payments and to

no other purpose. All accumulations of the fund before their use for the payment of bonds and interest or to make lease payments shall be deposited with the depository or depositories for other public funds of the unit in accordance with IC 5-13, unless they are invested under IC 5-13-9.
(d) If there are no outstanding bonds that are payable solely or in part from tax proceeds allocated under section 39(b)(3) of this chapter and that were issued to pay costs of redevelopment in an allocation area that is located wholly or in part in the special taxing district, then all proceeds from the sale or leasing of property in the allocation area under section 22 of this chapter shall be paid into the redevelopment district bond fund and become a part of that fund. In arriving at the tax levy for any year, the redevelopment commission shall take into account the amount of the proceeds deposited under this subsection and remaining on hand.
(e) The tax levies provided for in this section are reviewable by other bodies vested by law with the authority to ascertain that the levies are sufficient to raise the amount that, with other amounts available, is sufficient to meet the payments under the lease payable from the levy of taxes.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.180, SEC.11; P.L.72-1983, SEC.4; P.L.19-1987, SEC.49; P.L.380-1987(ss), SEC.14; P.L.146-2008, SEC.734; P.L.203-2011, SEC.8.

IC 36-7-14-27.5
Tax anticipation warrants; authorization; procedure
Sec. 27.5. (a) The redevelopment commission may borrow money in anticipation of receipt of the proceeds of taxes levied for the redevelopment district bond fund and not yet collected, and may evidence this borrowing by issuing warrants of the redevelopment district. However, the aggregate principal amount of warrants issued in anticipation of and payable from the same tax levy or levies may not exceed an amount equal to eighty percent (80%) of that tax levy or levies, as certified by the department of local government finance, or as determined by multiplying the rate of tax as finally approved by the total assessed valuation (after deducting all mortgage deductions) within the redevelopment district, as most recently certified by the county auditor.
(b) The warrants may be authorized and issued at any time after the tax or taxes in anticipation of which they are issued have been levied by the redevelopment commission. For purposes of this section, taxes for any year are considered to be levied upon adoption by the commission of a resolution prescribing the tax levies for the year. However, the warrants may not be delivered and paid for before final approval of the tax levy or levies by the county board of tax adjustment or, if appealed, by the department of local government finance, unless the issuance of the warrants has been approved by the department.
(c) All action that this section requires or authorizes the

redevelopment commission to take may be taken by resolution, which need not be published or posted. The resolution takes effect immediately upon its adoption by the redevelopment commission. An action to contest the validity of tax anticipation warrants may not be brought later than ten (10) days after the sale date.
(d) In their resolution authorizing the warrants, the redevelopment commission must provide that the warrants mature at a time or times not later than December 31 after the year in which the taxes in anticipation of which the warrants are issued are due and payable.
(e) In their resolution authorizing the warrants, the redevelopment commission may provide:
(1) the date of the warrants;
(2) the interest rate of the warrants;
(3) the time of interest payments on the warrants;
(4) the denomination of the warrants;
(5) the form either registered or payable to bearer, of the warrants;
(6) the place or places of payment of the warrants, either inside or outside the state;
(7) the medium of payment of the warrants;
(8) the terms of redemption, if any, of the warrants, at a price not exceeding par value and accrued interest;
(9) the manner of execution of the warrants; and
(10) that all costs incurred in connection with the issuance of the warrants may be paid from the proceeds of the warrants.
(f) The warrants shall be sold for not less than par value, after notice inviting bids has been published under IC 5-3-1. The redevelopment commission may also publish the notice in other newspapers or financial journals.
(g) Warrants and the interest on them are not subject to any limitation contained in section 25.1 of this chapter, and are payable solely from the proceeds of the tax levy or levies in anticipation of which the warrants were issued. The authorizing resolution must pledge a sufficient amount of the proceeds of the tax levy or levies to the payment of the warrants and the interest.
As added by Acts 1981, P.L.310, SEC.90. Amended by P.L.1-1994, SEC.176; P.L.90-2002, SEC.475; P.L.224-2007, SEC.121; P.L.146-2008, SEC.735.

IC 36-7-14-28
Tax levy for planning, property acquisition, and expenses; deposit in capital and general funds
Sec. 28. (a) A tax at a rate not to exceed three and thirty-three hundredths cents ($0.0333) per one hundred dollars ($100) of assessed valuation in a municipality and a tax at a rate not to exceed one and thirty-three hundredths cents ($0.0133) per one hundred dollars ($100) of assessed valuation in a county may be levied each year for the purposes of this chapter, including:
(1) the payment, in whole or in part, of planning and survey costs; (2) the costs of property acquisition and redevelopment; and
(3) the payment of all general expenses of the department of redevelopment.
However, a county may not levy this tax within the jurisdiction of a city redevelopment commission.
(b) Each year the redevelopment commission shall formulate and file a budget for the tax levy, in the same manner as executive departments of the unit are required to formulate and file budgets. This budget is subject to review and modification in the same manner as the budgets and tax levies formulated by executive departments of the unit.
(c) Revenues obtained from the tax levy for the payment in whole or in part of the costs of acquisition of land, rights-of-way, or other properties shall be deposited in the redevelopment district capital fund established under section 26 of this chapter. Other revenues obtained from the tax levy shall be deposited in a fund to be known as the redevelopment district general fund.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.380-1987(ss), SEC.15; P.L.6-1997, SEC.210.

IC 36-7-14-29
Payments from funds; procedure
Sec. 29. (a) All payments from any of the funds established by this chapter shall be made by warrants drawn by the proper officers of the unit upon vouchers of the redevelopment commission signed by the president or vice president and the secretary or executive secretary.
(b) Each of the funds established by this chapter is a continuing fund and does not revert to the general fund of the unit at the end of the calendar year.
As added by Acts 1981, P.L.309, SEC.33.

IC 36-7-14-30
Urban renewal projects; authorization
Sec. 30. In addition to its authority under any other section of this chapter, the redevelopment commission may plan and undertake urban renewal projects. For purposes of this chapter, an urban renewal project includes undertakings and activities for the elimination and the prevention of the conditions described in IC 36-7-1-3, and may involve any work or undertaking that is performed for those purposes and is related to a redevelopment project, or any rehabilitation or conservation work, or any combination of such an undertaking or work, such as the following:
(1) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements.
(2) Acquisition of real property and demolition, removal, or rehabilitation of buildings and improvements on the property when necessary for the following:
(A) To eliminate unhealthful, unsanitary, or unsafe conditions. (B) To mitigate or eliminate environmental contamination.
(C) To do any of the following:
(i) Lessen density.
(ii) Reduce traffic hazards.
(iii) Eliminate uses that are obsolete or otherwise detrimental to the public welfare.
(iv) Otherwise remove or prevent the spread of the conditions described in IC 36-7-1-3.
(v) Provide land for needed public facilities.
(3) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project.
(4) The disposition, for uses in accordance with the objectives of the urban renewal project, of any property acquired in the area of the project.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.185-2005, SEC.18; P.L.221-2007, SEC.37.

IC 36-7-14-31
Urban renewal plans
Sec. 31. An urban renewal project undertaken under this chapter must be undertaken in accordance with an urban renewal plan for the area of the project. For purposes of this chapter, an urban renewal plan is a plan for an urban renewal project that:
(1) conforms to the general plan for the municipality or county as a whole; and
(2) is sufficiently complete to indicate:
(A) land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation proposed to be carried out in the area of the urban renewal project;
(B) zoning and planning changes, if any;
(C) land uses;
(D) maximum densities;
(E) building requirements; and
(F) the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.
As added by Acts 1981, P.L.309, SEC.33.

IC 36-7-14-32
Urban renewal projects; powers and duties of commissions; units and officers
Sec. 32. (a) In connection with the planning and undertaking of an urban renewal plan or urban renewal project, the redevelopment commission, municipal, county, public, and private officers, agencies, and bodies have all the rights, powers, privileges, duties, and immunities that they have with respect to a redevelopment plan or redevelopment project, as if all of the provisions of this chapter applicable to a redevelopment plan or redevelopment project were

applicable to an urban renewal plan or urban renewal project.
(b) In addition to its other powers, the redevelopment commission may also:
(1) make plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements;
(2) make plans for the enforcement of laws and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements;
(3) make preliminary plans outlining urban renewal activities for neighborhoods to embrace two (2) or more urban renewal areas;
(4) make preliminary surveys, including environmental assessments, to determine if the undertaking and carrying out of an urban renewal project are feasible;
(5) make plans for the relocation of persons (including families, business concerns, and others) displaced by an urban renewal project;
(6) make relocation payments to or with respect to persons (including families, business concerns, and others) displaced by an urban renewal project, for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of payments financed by the federal government; and
(7) develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of the conditions described in IC 36-7-1-3 in urban areas.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.185-2005, SEC.19; P.L.221-2007, SEC.38.

IC 36-7-14-32.5
Acquisition of real property; procedure; purposes; approval of fiscal body
Sec. 32.5. (a) Subject to the approval of the fiscal body of the unit that established the department of redevelopment, the commission may acquire a parcel of real property by the exercise of eminent domain when the real property has all of the following characteristics:
(1) The real property meets at least one (1) of the conditions described in IC 32-24-4.5-7(1).
(2) The real property is capable of being developed or rehabilitated to provide affordable housing for low or moderate income families or to provide other development that will benefit or serve low or moderate income families.
(3) The condition of the real property has a negative impact on the use or value of the neighboring properties or other properties in the community.
(b) The commission or the commission's designated hearing

examiner shall conduct a public meeting to determine whether a parcel of real property has the characteristics set forth in subsection (a). Each person holding a fee or life estate interest of record in the property must be given notice by first class mail of the time and date of the hearing at least ten (10) days before the hearing and is entitled to present evidence and make arguments at the hearing.
(c) If the commission considers it necessary to acquire real property under this section, the commission shall adopt a resolution setting out the commission's determination to exercise that power and directing the commission's attorney to file a petition in the name of the city on behalf of the department in the circuit or superior court with jurisdiction in the county.
(d) Eminent domain proceedings under this section are governed by IC 32-24.
(e) The commission shall use real property acquired under this section for one (1) of the following purposes:
(1) Sale in an urban homestead program under IC 36-7-17.
(2) Sale to a family whose income is at or below the county's median income for families.
(3) Sale or grant to a neighborhood development corporation with a condition in the granting clause of the deed requiring the nonprofit development corporation to lease or sell the property to a family whose income is at or below the county's median income for families or to cause development that will serve or benefit families whose income is at or below the unit's median income for families.
(4) Any other purpose appropriate under this chapter so long as it will serve or benefit families whose income is at or below the unit's median income for families.
(f) A neighborhood development corporation or nonprofit corporation that receives property under this section must agree to rehabilitate or otherwise develop the property in a manner that is similar to and consistent with the use of the other properties in the area served by the corporation.
As added by P.L.114-1989, SEC.8. Amended by P.L.31-1994, SEC.19; P.L.2-2002, SEC.111; P.L.163-2006, SEC.20; P.L.146-2008, SEC.736.

IC 36-7-14-33
Urban renewal projects; cooperation with public entities
Sec. 33. (a) Any:
(1) political subdivision;
(2) other governmental entity;
(3) public instrumentality created by state law; or
(4) public body created by state law;
may, in the area in which it is authorized to act, do all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project, including furnishing the financial and other assistance that it is authorized by this chapter to furnish for or in connection with a redevelopment plan or redevelopment project. (b) The redevelopment commission may delegate to:
(1) an executive department of a unit or county;
(2) another governmental entity;
(3) a public instrumentality created by state law; or
(4) a public body created by state law;
any of the powers or functions of the commission with respect to the planning or undertaking of an urban renewal project in the area in which that department, entity, public instrumentality, or public body is authorized to act. The department, entity, public instrumentality, or public body may then carry out or perform those powers or functions for the commission.
(c) A unit, another governmental entity, a public instrumentality created by state law, or a public body created by state law may enter into agreements with the redevelopment commission or any other entity respecting action to be taken under this chapter, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project. These agreements may extend over any period, notwithstanding any other law.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.221-2007, SEC.39.

IC 36-7-14-34
Preparation of urban rehabilitation programs
Sec. 34. (a) The redevelopment commission may prepare a workable program:
(1) to use private and public resources to eliminate and prevent the conditions described in IC 36-7-1-3 in urban areas;
(2) to encourage needed urban rehabilitation;
(3) to provide for the redevelopment of areas needing redevelopment; or
(4) to undertake any feasible activities that are suitably employed to achieve the objectives of such a program.
(b) A program established under subsection (a) may include an official plan of action for:
(1) effectively dealing with the problem of areas needing redevelopment within the community; and
(2) the establishment and preservation of a well planned community with well organized residential neighborhoods of decent homes and suitable living environment for adequate family life.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.185-2005, SEC.20.

IC 36-7-14-35
Federal aid; issuance of bonds, notes, and warrants to federal government; federal loan agreements as security for other loans; approval of fiscal body
Sec. 35. (a) Subject to the approval of the fiscal body of the unit that established the department of redevelopment, and in order to:
(1) undertake survey and planning activities under this chapter; (2) undertake and carry out any redevelopment project, urban renewal project, or housing program;
(3) pay principal and interest on any advances;
(4) pay or retire any bonds and interest on them; or
(5) refund loans previously made under this section;
the redevelopment commission may apply for and accept advances, short term and long term loans, grants, contributions, and any other form of financial assistance from the federal government, or from any of its agencies. The commission may also enter into and carry out contracts and agreements in connection with that financial assistance upon the terms and conditions that the commission considers reasonable and appropriate, as long as those terms and conditions are not inconsistent with the purposes of this chapter. The provisions of such a contract or agreement in regard to the handling, deposit, and application of project funds, as well as all other provisions, are valid and binding on the unit or its executive departments and officers, as well as the commission, notwithstanding any other provision of this chapter.
(b) Subject to the approval of the fiscal body of the unit that established the department of redevelopment, the redevelopment commission may issue and sell bonds, notes, or warrants to the federal government to evidence short term or long term loans made under this section, without notice of sale being given or a public offering being made.
(c) Notwithstanding the provisions of this or any other chapter, bonds, notes, or warrants issued by the redevelopment commission under this section may:
(1) be in the amounts, form, or denomination;
(2) be either coupon or registered;
(3) carry conversion or other privileges;
(4) have a rank or priority;
(5) be of such description;
(6) be secured (subject to other provisions of this section) in such manner;
(7) bear interest at a rate or rates;
(8) be payable as to both principal and interest in a medium of payment, at a time or times (which may be upon demand) and at a place or places;
(9) be subject to terms of redemption (with or without premium);
(10) contain or be subject to any covenants, conditions, and provisions; and
(11) have any other characteristics;
that the commission considers reasonable and appropriate.
(d) Bonds, notes, or warrants issued under this section are not an indebtedness of the unit or taxing district within the meaning of any constitutional or statutory limitation of indebtedness. The bonds, notes, or warrants are not payable from or secured by a levy of taxes, but are payable only from and secured only by income, funds, and properties of the project becoming available to the redevelopment

commission under this chapter, as the commission specifies in the resolution authorizing their issuance.
(e) Bonds, notes, or warrants issued under this section are exempt from taxation for all purposes.
(f) Bonds, notes, or warrants issued under this section must be executed by the appropriate officers of the unit in the name of the "City (or Town or County) of ____________, Department of Redevelopment", and must be attested by the appropriate officers of the unit.
(g) Following the adoption of the resolution authorizing the issuance of bonds, notes, or warrants under this section, the redevelopment commission shall certify a copy of that resolution to the officers of the unit who have duties with respect to bonds, notes, or warrants of the unit. At the proper time, the commission shall deliver to the officers the unexecuted bonds, notes, or warrants prepared for execution in accordance with the resolution.
(h) All bonds, notes, or warrants issued under this section shall be sold by the officers of the unit who have duties with respect to the sale of bonds, notes, or warrants of the unit. If an officer whose signature appears on any bonds, notes, or warrants issued under this section leaves office before their delivery, the signature remains valid and sufficient for all purposes as if the officer had remained in office until the delivery.
(i) If at any time during the life of a loan contract or agreement under this section the redevelopment commission can obtain loans for the purposes of this section from sources other than the federal government at interest rates not less favorable than provided in the loan contract or agreement, and if the loan contract or agreement so permits, the commission may do so and may pledge the loan contract and any rights under that contract as security for the repayment of the loans obtained from other sources. Any loan under this subsection may be evidenced by bonds, notes, or warrants issued and secured in the same manner as provided in this section for loans from the federal government. These bonds, notes, or warrants may be sold at either public or private sale, as the commission considers appropriate.
(j) Money obtained from the federal government or from other sources under this section, and money that is required by a contract or agreement under this section to be used for project expenditure purposes, repayment of survey and planning advances, or repayment of temporary or definitive loans, may be expended by the redevelopment commission without regard to any law pertaining to the making and approval of budgets, appropriations, and expenditures.
(k) Bonds, notes, or warrants issued under this section are declared to be issued for an essential public and governmental purpose.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.154-2006, SEC.71; P.L.146-2008, SEC.737.
IC 36-7-14-35.1
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-14-36
Neighborhood development programs; authorization; procedure; federal aid
Sec. 36. (a) In addition to all of the other powers, authority, and jurisdiction of a redevelopment commission operating under this chapter, a commission may undertake a neighborhood development program. A neighborhood development program may include one (1) or more contiguous or noncontiguous areas needing redevelopment. These areas may include redevelopment project areas or urban renewal project areas.
(b) Whenever the redevelopment commission finds that any area in the territory under their jurisdiction is an area needing redevelopment to an extent that cannot be corrected by regulatory processes or by the ordinary operations of private enterprise without resort to the provisions of this chapter, and that the public health and welfare would be benefited by the redevelopment or urban renewal of that area under this chapter, the commission shall prepare a description and map showing the boundaries of the area to be included in the neighborhood development program.
(c) After preparation of the description and map under subsection (b), the redevelopment commission shall adopt a resolution declaring, confirming, and delineating the general boundaries of the area and of the parts of that area that are to be designated as redevelopment project areas or urban renewal areas. However, an area may not be designated as a redevelopment project area or urban renewal area unless the required appraisals, maps, plats and plans have been prepared and all other requirements of this chapter are met.
(d) Areas designated as redevelopment project areas or urban renewal areas under this section are considered to be redevelopment project areas or urban renewal areas for all purposes of this chapter. Areas within the neighborhood development program area that are not so designated are not considered to be redevelopment project areas or urban renewal areas until designated as such by an amendment to the neighborhood development plan, adopted in the same manner and with the same procedure as a declaratory and confirmatory resolution declaring an area a redevelopment project area or urban renewal area.
(e) The redevelopment commission may make studies, appraisals, maps, plats, and plans of areas within the neighborhood development program area that have not been designated as redevelopment project areas or urban renewal project areas. However, the commission may not acquire any land in those areas until the neighborhood development plan has been amended to designate that land as a part of an urban renewal or redevelopment project area.
(f) The redevelopment commission may amend the neighborhood

development plan, in the manner prescribed by subsection (d), to include additional areas in the neighborhood development program areas, either generally or as urban renewal or redevelopment project areas.
(g) The redevelopment commission may apply for and accept advances, loans, grants, contributions, and any other forms of financial assistance from the federal government, may contract with the federal government for any costs arising from a neighborhood development program, or may otherwise contract with the federal government concerning a neighborhood development program, to the same extent as they may for urban renewal project areas.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.185-2005, SEC.21.

IC 36-7-14-37
Redevelopment districts and departments; tax exemptions
Sec. 37. (a) Real property acquired by the redevelopment district is exempt from taxation while owned by the district.
(b) All receipts of the department of redevelopment, including receipts from the sale of real property, personal property, and materials disposed of, are exempt from all taxes.
(c) All other property of the department of redevelopment is exempt from taxation.
As added by Acts 1981, P.L.309, SEC.33. Amended by P.L.192-2002(ss), SEC.176.

IC 36-7-14-38
Repealed
(Repealed by P.L.72-1983, SEC.9.)

IC 36-7-14-39 Version a
Distribution and allocation of taxes
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 39. (a) As used in this section:
"Allocation area" means that part of a redevelopment project area to which an allocation provision of a declaratory resolution adopted under section 15 of this chapter refers for purposes of distribution and allocation of property taxes.
"Base assessed value" means the following:
(1) If an allocation provision is adopted after June 30, 1995, in a declaratory resolution or an amendment to a declaratory resolution establishing an economic development area:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local

government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(2) If an allocation provision is adopted after June 30, 1997, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(3) If:
(A) an allocation provision adopted before June 30, 1995, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area expires after June 30, 1997; and
(B) after June 30, 1997, a new allocation provision is included in an amendment to the declaratory resolution;
the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision adopted after June 30, 1997, as adjusted under subsection (h).
(4) Except as provided in subdivision (5), for all other allocation areas, the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h).
(5) If an allocation area established in an economic development area before July 1, 1995, is expanded after June 30, 1995, the definition in subdivision (1) applies to the expanded part of the area added after June 30, 1995.
(6) If an allocation area established in a redevelopment project area before July 1, 1997, is expanded after June 30, 1997, the definition in subdivision (2) applies to the expanded part of the area added after June 30, 1997.
Except as provided in section 39.3 of this chapter, "property taxes" means taxes imposed under IC 6-1.1 on real property. However, upon approval by a resolution of the redevelopment commission adopted before June 1, 1987, "property taxes" also includes taxes imposed under IC 6-1.1 on depreciable personal property. If a redevelopment commission adopted before June 1, 1987, a resolution to include within the definition of property taxes taxes imposed under IC 6-1.1 on depreciable personal property that has a useful life in excess of eight (8) years, the commission may by resolution determine the percentage of taxes imposed under IC 6-1.1 on all depreciable

personal property that will be included within the definition of property taxes. However, the percentage included must not exceed twenty-five percent (25%) of the taxes imposed under IC 6-1.1 on all depreciable personal property.
(b) A declaratory resolution adopted under section 15 of this chapter on or before the allocation deadline determined under subsection (i) may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A declaratory resolution previously adopted may include an allocation provision by the amendment of that declaratory resolution on or before the allocation deadline determined under subsection (i) in accordance with the procedures required for its original adoption. A declaratory resolution or an amendment that establishes an allocation provision after June 30, 1995, must specify an expiration date for the allocation provision. For an allocation area established before July 1, 2008, the expiration date may not be more than thirty (30) years after the date on which the allocation provision is established. For an allocation area established after June 30, 2008, the expiration date may not be more than twenty-five (25) years after the date on which the first obligation was incurred to pay principal and interest on bonds or lease rentals on leases payable from tax increment revenues. However, with respect to bonds or other obligations that were issued before July 1, 2008, if any of the bonds or other obligations that were scheduled when issued to mature before the specified expiration date and that are payable only from allocated tax proceeds with respect to the allocation area remain outstanding as of the expiration date, the allocation provision does not expire until all of the bonds or other obligations are no longer outstanding. The allocation provision may apply to all or part of the redevelopment project area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution is made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted. (3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and (2) shall be allocated to the redevelopment district and, when collected, paid into an allocation fund for that allocation area that may be used by the redevelopment district only to do one (1) or more of the following:
(A) Pay the principal of and interest on any obligations payable solely from allocated tax proceeds which are incurred by the redevelopment district for the purpose of financing or refinancing the redevelopment of that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area.
(C) Pay the principal of and interest on bonds payable from allocated tax proceeds in that allocation area and from the special tax levied under section 27 of this chapter.
(D) Pay the principal of and interest on bonds issued by the unit to pay for local public improvements that are physically located in or physically connected to that allocation area.
(E) Pay premiums on the redemption before maturity of bonds payable solely or in part from allocated tax proceeds in that allocation area.
(F) Make payments on leases payable from allocated tax proceeds in that allocation area under section 25.2 of this chapter.
(G) Reimburse the unit for expenditures made by it for local public improvements (which include buildings, parking facilities, and other items described in section 25.1(a) of this chapter) that are physically located in or physically connected to that allocation area.
(H) Reimburse the unit for rentals paid by it for a building or parking facility that is physically located in or physically connected to that allocation area under any lease entered into under IC 36-1-10.
(I) For property taxes first due and payable before January 1, 2009, pay all or a part of a property tax replacement credit to taxpayers in an allocation area as determined by the redevelopment commission. This credit equals the amount determined under the following STEPS for each taxpayer in a taxing district (as defined in IC 6-1.1-1-20) that contains all or part of the allocation area:
STEP ONE: Determine that part of the sum of the amounts under IC 6-1.1-21-2(g)(1)(A), IC 6-1.1-21-2(g)(2), IC 6-1.1-21-2(g)(3), IC 6-1.1-21-2(g)(4), and IC 6-1.1-21-2(g)(5) (before their repeal) that is attributable to the taxing district.
STEP TWO: Divide:
(i) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2 (before

its repeal)) for that year as determined under IC 6-1.1-21-4 (before its repeal) that is attributable to the taxing district; by
(ii) the STEP ONE sum.
STEP THREE: Multiply:
(i) the STEP TWO quotient; times
(ii) the total amount of the taxpayer's taxes (as defined in IC 6-1.1-21-2 (before its repeal)) levied in the taxing district that have been allocated during that year to an allocation fund under this section.
If not all the taxpayers in an allocation area receive the credit in full, each taxpayer in the allocation area is entitled to receive the same proportion of the credit. A taxpayer may not receive a credit under this section and a credit under section 39.5 of this chapter (before its repeal) in the same year.
(J) Pay expenses incurred by the redevelopment commission for local public improvements that are in the allocation area or serving the allocation area. Public improvements include buildings, parking facilities, and other items described in section 25.1(a) of this chapter.
(K) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made.
(L) Pay the costs of carrying out an eligible efficiency project (as defined in IC 36-9-41-1.5) within the unit that established the redevelopment commission. However, property tax proceeds may be used under this clause to pay the costs of carrying out an eligible efficiency project only if those property tax proceeds exceed the amount necessary to do the following:
(i) Make, when due, any payments required under clauses (A) through (K), including any payments of principal and interest on bonds and other obligations payable under this subdivision, any payments of premiums under this subdivision on the redemption before maturity of bonds, and any payments on leases payable under this subdivision.
(ii) Make any reimbursements required under this

subdivision.
(iii) Pay any expenses required under this subdivision.
(iv) Establish, augment, or restore any debt service reserve under this subdivision.
The allocation fund may not be used for operating expenses of the commission.
(4) Except as provided in subsection (g), before July 15 of each year the commission shall do the following:
(A) Determine the amount, if any, by which the assessed value of the taxable property in the allocation area for the most recent assessment date minus the base assessed value, when multiplied by the estimated tax rate of the allocation area, will exceed the amount of assessed value needed to produce the property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (3), plus the amount necessary for other purposes described in subdivision (3).
(B) Provide a written notice to the county auditor, the fiscal body of the county or municipality that established the department of redevelopment, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of excess assessed value that the commission has determined may be allocated to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the commission has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the commission. The commission may not authorize an allocation of assessed value to the respective taxing units under this subdivision if to do so would endanger the interests of the holders of bonds described in subdivision (3) or lessors under section 25.3 of this chapter.
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by any taxing unit after the effective date of the allocation provision of the declaratory resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the redevelopment district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the redevelopment district for payment as set forth in subsection (b)(3). (e) Notwithstanding any other law, each assessor shall, upon petition of the redevelopment commission, reassess the taxable property situated upon or in, or added to, the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. Such a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund any amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. The amount sufficient for purposes specified in subsection (b)(3) for the year shall be determined based on the pro rata portion of such current property tax proceeds from the part of the enterprise zone that is within the allocation area as compared to all such current property tax proceeds derived from the allocation area. A unit that has no obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) in the fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone. The unit that creates the special zone fund shall use the fund (based on the recommendations of the urban enterprise association) for programs in job training, job enrichment, and basic skill development that are designed to benefit residents and employers in the enterprise zone or other purposes specified in subsection (b)(3), except that where reference is made in subsection (b)(3) to allocation area it shall refer for purposes of payments from the special zone fund only to that part of the allocation area that is also located in the enterprise zone. Those programs shall reserve at least one-half (1/2) of their enrollment in any session for residents of the enterprise zone.
(h) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base

assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the redevelopment district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the redevelopment district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the redevelopment district under subsection (b)(3) than would otherwise have been received if the general reassessment or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
(i) The allocation deadline referred to in subsection (b) is determined in the following manner:
(1) The initial allocation deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial allocation deadline and subsequent allocation deadlines are automatically extended in increments of five (5) years, so that allocation deadlines subsequent to the initial allocation deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an allocation deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of allocation deadlines under subdivision (2); and
(B) specifically designates a particular date as the final allocation deadline.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.57, SEC.40; Acts 1981, P.L.180, SEC.12; P.L.23-1983, SEC.17; P.L.72-1983, SEC.5; P.L.9-1986, SEC.9; P.L.393-1987(ss), SEC.4; P.L.37-1988, SEC.25; P.L.38-1988, SEC.11; P.L.114-1989, SEC.9; P.L.41-1992, SEC.5; P.L.18-1992, SEC.26; P.L.25-1995, SEC.84; P.L.85-1995, SEC.40; P.L.255-1997(ss), SEC.15; P.L.90-2002, SEC.476; P.L.192-2002(ss), SEC.177; P.L.4-2005, SEC.135; P.L.185-2005, SEC.22; P.L.216-2005, SEC.6; P.L.154-2006, SEC.72; P.L.146-2008, SEC.738; P.L.88-2009, SEC.13; P.L.182-2009(ss), SEC.404; P.L.203-2011, SEC.9.

IC 36-7-14-39 Version b
Distribution and allocation of taxes
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 39. (a) As used in this section:
"Allocation area" means that part of a redevelopment project area to which an allocation provision of a declaratory resolution adopted under section 15 of this chapter refers for purposes of distribution and allocation of property taxes. "Base assessed value" means the following:
(1) If an allocation provision is adopted after June 30, 1995, in a declaratory resolution or an amendment to a declaratory resolution establishing an economic development area:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(2) If an allocation provision is adopted after June 30, 1997, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(3) If:
(A) an allocation provision adopted before June 30, 1995, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area expires after June 30, 1997; and
(B) after June 30, 1997, a new allocation provision is included in an amendment to the declaratory resolution;
the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision adopted after June 30, 1997, as adjusted under subsection (h).
(4) Except as provided in subdivision (5), for all other allocation areas, the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h).
(5) If an allocation area established in an economic development area before July 1, 1995, is expanded after June 30, 1995, the definition in subdivision (1) applies to the expanded part of the area added after June 30, 1995.
(6) If an allocation area established in a redevelopment project area before July 1, 1997, is expanded after June 30, 1997, the definition in subdivision (2) applies to the expanded part of the

area added after June 30, 1997.
Except as provided in section 39.3 of this chapter, "property taxes" means taxes imposed under IC 6-1.1 on real property. However, upon approval by a resolution of the redevelopment commission adopted before June 1, 1987, "property taxes" also includes taxes imposed under IC 6-1.1 on depreciable personal property. If a redevelopment commission adopted before June 1, 1987, a resolution to include within the definition of property taxes taxes imposed under IC 6-1.1 on depreciable personal property that has a useful life in excess of eight (8) years, the commission may by resolution determine the percentage of taxes imposed under IC 6-1.1 on all depreciable personal property that will be included within the definition of property taxes. However, the percentage included must not exceed twenty-five percent (25%) of the taxes imposed under IC 6-1.1 on all depreciable personal property.
(b) A declaratory resolution adopted under section 15 of this chapter on or before the allocation deadline determined under subsection (i) may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A declaratory resolution previously adopted may include an allocation provision by the amendment of that declaratory resolution on or before the allocation deadline determined under subsection (i) in accordance with the procedures required for its original adoption. A declaratory resolution or an amendment that establishes an allocation provision after June 30, 1995, must specify an expiration date for the allocation provision. For an allocation area established before July 1, 2008, the expiration date may not be more than thirty (30) years after the date on which the allocation provision is established. For an allocation area established after June 30, 2008, the expiration date may not be more than twenty-five (25) years after the date on which the first obligation was incurred to pay principal and interest on bonds or lease rentals on leases payable from tax increment revenues. However, with respect to bonds or other obligations that were issued before July 1, 2008, if any of the bonds or other obligations that were scheduled when issued to mature before the specified expiration date and that are payable only from allocated tax proceeds with respect to the allocation area remain outstanding as of the expiration date, the allocation provision does not expire until all of the bonds or other obligations are no longer outstanding. The allocation provision may apply to all or part of the redevelopment project area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or (B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution is made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and (2) shall be allocated to the redevelopment district and, when collected, paid into an allocation fund for that allocation area that may be used by the redevelopment district only to do one (1) or more of the following:
(A) Pay the principal of and interest on any obligations payable solely from allocated tax proceeds which are incurred by the redevelopment district for the purpose of financing or refinancing the redevelopment of that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area.
(C) Pay the principal of and interest on bonds payable from allocated tax proceeds in that allocation area and from the special tax levied under section 27 of this chapter.
(D) Pay the principal of and interest on bonds issued by the unit to pay for local public improvements that are physically located in or physically connected to that allocation area.
(E) Pay premiums on the redemption before maturity of bonds payable solely or in part from allocated tax proceeds in that allocation area.
(F) Make payments on leases payable from allocated tax proceeds in that allocation area under section 25.2 of this chapter.
(G) Reimburse the unit for expenditures made by it for local public improvements (which include buildings, parking facilities, and other items described in section 25.1(a) of this chapter) that are physically located in or physically connected to that allocation area.
(H) Reimburse the unit for rentals paid by it for a building or parking facility that is physically located in or physically connected to that allocation area under any lease entered into under IC 36-1-10.
(I) For property taxes first due and payable before January 1, 2009, pay all or a part of a property tax replacement credit to taxpayers in an allocation area as determined by the redevelopment commission. This credit equals the amount

determined under the following STEPS for each taxpayer in a taxing district (as defined in IC 6-1.1-1-20) that contains all or part of the allocation area:
STEP ONE: Determine that part of the sum of the amounts under IC 6-1.1-21-2(g)(1)(A), IC 6-1.1-21-2(g)(2), IC 6-1.1-21-2(g)(3), IC 6-1.1-21-2(g)(4), and IC 6-1.1-21-2(g)(5) (before their repeal) that is attributable to the taxing district.
STEP TWO: Divide:
(i) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2 (before its repeal)) for that year as determined under IC 6-1.1-21-4 (before its repeal) that is attributable to the taxing district; by
(ii) the STEP ONE sum.
STEP THREE: Multiply:
(i) the STEP TWO quotient; times
(ii) the total amount of the taxpayer's taxes (as defined in IC 6-1.1-21-2 (before its repeal)) levied in the taxing district that have been allocated during that year to an allocation fund under this section.
If not all the taxpayers in an allocation area receive the credit in full, each taxpayer in the allocation area is entitled to receive the same proportion of the credit. A taxpayer may not receive a credit under this section and a credit under section 39.5 of this chapter (before its repeal) in the same year.
(J) Pay expenses incurred by the redevelopment commission for local public improvements that are in the allocation area or serving the allocation area. Public improvements include buildings, parking facilities, and other items described in section 25.1(a) of this chapter.
(K) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made.
(L) Pay the costs of carrying out an eligible efficiency project (as defined in IC 36-9-41-1.5) within the unit that established the redevelopment commission. However, property tax proceeds may be used under this clause to pay

the costs of carrying out an eligible efficiency project only if those property tax proceeds exceed the amount necessary to do the following:
(i) Make, when due, any payments required under clauses (A) through (K), including any payments of principal and interest on bonds and other obligations payable under this subdivision, any payments of premiums under this subdivision on the redemption before maturity of bonds, and any payments on leases payable under this subdivision.
(ii) Make any reimbursements required under this subdivision.
(iii) Pay any expenses required under this subdivision.
(iv) Establish, augment, or restore any debt service reserve under this subdivision.
The allocation fund may not be used for operating expenses of the commission.
(4) Except as provided in subsection (g), before July 15 of each year, the commission shall do the following:
(A) Determine the amount, if any, by which the assessed value of the taxable property in the allocation area for the most recent assessment date minus the base assessed value, when multiplied by the estimated tax rate of the allocation area, will exceed the amount of assessed value needed to produce the property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (3), plus the amount necessary for other purposes described in subdivision (3).
(B) Provide a written notice to the county auditor, the fiscal body of the county or municipality that established the department of redevelopment, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of excess assessed value that the commission has determined may be allocated to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the commission has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the commission. The commission may not authorize an allocation of assessed value to the respective taxing units under this subdivision if to do so would endanger the interests of the holders of bonds described in subdivision (3) or lessors under section 25.3 of this chapter.
(c) For the purpose of allocating taxes levied by or for any taxing

unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by any taxing unit after the effective date of the allocation provision of the declaratory resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the redevelopment district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the redevelopment district for payment as set forth in subsection (b)(3).
(e) Notwithstanding any other law, each assessor shall, upon petition of the redevelopment commission, reassess the taxable property situated upon or in, or added to, the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. Such a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund any amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. The amount sufficient for purposes specified in subsection (b)(3) for the year shall be determined based on the pro rata portion of such current property tax proceeds from the part of the enterprise zone that is within the allocation area as compared to all such current property tax proceeds derived from the allocation area. A unit that has no obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) in the fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone. The unit that creates the special zone fund shall use the fund (based on the recommendations of the urban enterprise association) for programs in job training, job enrichment, and basic skill development that are designed to benefit residents and employers in the enterprise zone or other purposes

specified in subsection (b)(3), except that where reference is made in subsection (b)(3) to allocation area it shall refer for purposes of payments from the special zone fund only to that part of the allocation area that is also located in the enterprise zone. Those programs shall reserve at least one-half (1/2) of their enrollment in any session for residents of the enterprise zone.
(h) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each general reassessment of real property in an area under IC 6-1.1-4-4 and after each reassessment in an area under a reassessment plan prepared under IC 6-1.1-4-4.2, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the reassessment of the real property in the area on the property tax proceeds allocated to the redevelopment district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the redevelopment district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the redevelopment district under subsection (b)(3) than would otherwise have been received if the general reassessment, the reassessment under the reassessment plan, or the annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
(i) The allocation deadline referred to in subsection (b) is determined in the following manner:
(1) The initial allocation deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial allocation deadline and subsequent allocation deadlines are automatically extended in increments of five (5) years, so that allocation deadlines subsequent to the initial allocation deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an allocation deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of allocation deadlines under subdivision (2); and
(B) specifically designates a particular date as the final allocation deadline.
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.57, SEC.40; Acts 1981, P.L.180, SEC.12; P.L.23-1983, SEC.17; P.L.72-1983, SEC.5; P.L.9-1986, SEC.9; P.L.393-1987(ss), SEC.4; P.L.37-1988, SEC.25; P.L.38-1988, SEC.11; P.L.114-1989, SEC.9; P.L.41-1992, SEC.5; P.L.18-1992, SEC.26; P.L.25-1995, SEC.84; P.L.85-1995, SEC.40; P.L.255-1997(ss), SEC.15; P.L.90-2002,

SEC.476; P.L.192-2002(ss), SEC.177; P.L.4-2005, SEC.135; P.L.185-2005, SEC.22; P.L.216-2005, SEC.6; P.L.154-2006, SEC.72; P.L.146-2008, SEC.738; P.L.88-2009, SEC.13; P.L.182-2009(ss), SEC.404; P.L.203-2011, SEC.9; P.L.112-2012, SEC.55.

IC 36-7-14-39.1
Repealed
(Repealed by P.L.146-2008, SEC.812.)

IC 36-7-14-39.2
Designated taxpayer; modification of definition of property taxes; allocation provision of declaratory resolution
Sec. 39.2. (a) This section applies to a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(b) As used in this section, "designated taxpayer" means any taxpayer designated by the commission in a declaratory resolution adopted or amended under section 15 or 17.5 of this chapter and with respect to which the commission finds that taxes to be derived from the taxpayer's depreciable personal property in the allocation area, in excess of the taxes attributable to the base assessed value of that personal property, are reasonably expected to exceed in one (1) or more future years the taxes to be derived from the taxpayer's real property in the allocation area in excess of the taxes attributable to the base assessed value of that real property.
(c) The allocation provision of a declaratory resolution may modify the definition of "property taxes" under section 39(a) of this chapter to include taxes imposed under IC 6-1.1 on the depreciable personal property of designated taxpayers, in accordance with the procedures and limitations set forth in this section and section 39 of this chapter. If such a modification is included in the resolution for purposes of section 39 of this chapter, the term "base assessed value" with respect to the depreciable personal property of designated taxpayers means the net assessed value of all the depreciable personal property as finally determined for the assessment date immediately preceding:
(1) the effective date of the modification, for modifications adopted before July 1, 1995; and
(2) the adoption date of the modification for modifications adopted after June 30, 1995;
as adjusted under section 39(h) of this chapter.
As added by P.L.170-1990, SEC.3. Amended by P.L.12-1992, SEC.170; P.L.25-1995, SEC.85; P.L.119-2012, SEC.207.

IC 36-7-14-39.3
Definitions; legalization of certain declaratory resolutions and actions of redevelopment commissions; effect of certain amendments to section
Sec. 39.3. (a) As used in this section, "depreciable personal

property" refers to:
(1) all of the designated taxpayer's depreciable personal property that is located in the allocation area; and
(2) all other depreciable property located and taxable on the designated taxpayer's site of operations within the allocation area.
(b) As used in this section, "designated taxpayer" means any taxpayer designated by the commission in a declaratory resolution adopted or amended under section 15 or 17.5 of this chapter, and with respect to which the commission finds that taxes to be derived from the depreciable personal property in the allocation area, in excess of the taxes attributable to the base assessed value of that personal property, are needed to pay debt service or to provide security for bonds issued under section 25.1 of this chapter or to make payments or to provide security on leases payable under section 25.2 of this chapter in order to provide local public improvements for a particular allocation area. However, a commission may not designate a taxpayer after June 30, 1992, unless the commission also finds that:
(1) the taxpayer's property in the allocation area will consist primarily of industrial, manufacturing, warehousing, research and development, processing, distribution, or transportation related projects or regulated amusement devices (as defined in IC 22-12-1-19.1) and related improvements; and
(2) the taxpayer's property in the allocation area will not consist primarily of retail, commercial, or residential projects, other than an amusement park or tourism industry project.
(c) The allocation provision of a declaratory resolution may modify the definition of "property taxes" under section 39(a) of this chapter to include taxes imposed under IC 6-1.1 on the depreciable personal property located and taxable on the site of operations of the designated taxpayers in accordance with the procedures and limitations set forth in this section and section 39 of this chapter. If such a modification is included in the resolution, for purposes of section 39 of this chapter the term "base assessed value" with respect to the depreciable personal property means the net assessed value of all the depreciable personal property as finally determined for the assessment date immediately preceding:
(1) the effective date of the modification, for modifications adopted before July 1, 1995; and
(2) the adoption date of the modification for modifications adopted after June 30, 1995;
as adjusted under section 39(h) of this chapter.
(d) A declaratory resolution of a city redevelopment commission that is adopted before March 20, 1990, is legalized and validated as if it had been adopted under this section.
(e) An action taken by a redevelopment commission before February 24, 1992, to designate a taxpayer, modify the definition of property taxes, or establish a base assessed value as described in this section, as in effect on February 24, 1992, is legalized and validated

as if this section, as in effect on February 24, 1992, had been in effect on the date of the action.
(f) The amendment made to this section by P.L.41-1992, does not affect actions taken pursuant to P.L.35-1990.
(g) A declaratory resolution or an amendment to a declaratory resolution that was adopted by:
(1) a county redevelopment commission for a county; or
(2) a city redevelopment commission for a city;
before February 26, 1992, is legalized and validated as if the declaratory resolution or amendment had been adopted under this section as amended by P.L.147-1992.
As added by P.L.35-1990, SEC.59. Amended by P.L.147-1992, SEC.1; P.L.41-1992, SEC.6; P.L.1-1993, SEC.244; P.L.19-1994, SEC.17; P.L.25-1995, SEC.86; P.L.172-2011, SEC.149; P.L.220-2011, SEC.664; P.L.6-2012, SEC.244.

IC 36-7-14-39.5
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 36-7-14-40
Violations; penalties
Sec. 40. A person who knowingly:
(1) applies any money raised under this chapter to any purpose other than those permitted by this chapter; or
(2) fails to follow the voucher and warrant procedure prescribed by this chapter in expending any money raised under this chapter;
commits a Class C felony.
As added by Acts 1981, P.L.309, SEC.33.

IC 36-7-14-41
Economic development area; determination; enlargement
Sec. 41. (a) The commission may, by following the procedures set forth in sections 15 through 17 of this chapter, approve a plan for and determine that a geographic area in the redevelopment district is an economic development area. Designation of an economic development area is subject to judicial review in the manner prescribed in section 18 of this chapter.
(b) The commission may determine that a geographic area is an economic development area if it finds that:
(1) the plan for the economic development area:
(A) promotes significant opportunities for the gainful employment of its citizens;
(B) attracts a major new business enterprise to the unit;
(C) retains or expands a significant business enterprise existing in the boundaries of the unit; or
(D) meets other purposes of this section and sections 2.5 and 43 of this chapter;
(2) the plan for the economic development area cannot be

achieved by regulatory processes or by the ordinary operation of private enterprise without resort to the powers allowed under this section and sections 2.5 and 43 of this chapter because of:
(A) lack of local public improvement;
(B) existence of improvements or conditions that lower the value of the land below that of nearby land;
(C) multiple ownership of land; or
(D) other similar conditions;
(3) the public health and welfare will be benefited by accomplishment of the plan for the economic development area;
(4) the accomplishment of the plan for the economic development area will be a public utility and benefit as measured by:
(A) the attraction or retention of permanent jobs;
(B) an increase in the property tax base;
(C) improved diversity of the economic base; or
(D) other similar public benefits; and
(5) the plan for the economic development area conforms to other development and redevelopment plans for the unit.
(c) The determination that a geographic area is an economic development area must be approved by the unit's legislative body. The approval may be given either before or after judicial review is requested. The requirement that the unit's legislative body approve economic development areas does not prevent the commission from amending the plan for the economic development area. However, the enlargement of any boundary in the economic development area must be approved by the unit's legislative body.
As added by P.L.380-1987(ss), SEC.16 and P.L.393-1987(ss), SEC.5. Amended by P.L.114-1989, SEC.11; P.L.146-2008, SEC.739; P.L.172-2011, SEC.150.

IC 36-7-14-42
Repealed
(Repealed by P.L.192-1988, SEC.3.)

IC 36-7-14-43
Rights, powers, privileges, and immunities exercisable by commission in economic development area; conditions
Sec. 43. (a) All of the rights, powers, privileges, and immunities that may be exercised by the commission in a redevelopment project area or urban renewal area may be exercised by the commission in an economic development area, subject to the following:
(1) The content and manner of exercise of these rights, powers, privileges, and immunities shall be determined by the purposes and nature of an economic development area.
(2) Real property (or interests in real property) relative to which action is taken in an economic development area is not required to meet the conditions described in IC 36-7-1-3.
(3) The special tax levied in accordance with section 27 of this chapter may be used to carry out activities under this chapter in

economic development areas.
(4) Bonds may be issued in accordance with section 25.1 of this chapter to defray expenses of carrying out activities under this chapter in economic development areas if no other revenue sources are available for this purpose.
(5) The tax exemptions set forth in section 37 of this chapter are applicable in economic development areas.
(6) An economic development area may be an allocation area for the purposes of distribution and allocation of property taxes.
(7) The commission may not use its power of eminent domain under section 20 of this chapter to carry out activities under this chapter in an economic development area.
(b) The content and manner of discharge of duties set forth in section 11 of this chapter shall be determined by the purposes and nature of an economic development area.
As added by P.L.192-1988, SEC.2. Amended by P.L.185-2005, SEC.23; P.L.146-2008, SEC.740.

IC 36-7-14-44
Military base reuse area
Sec. 44. A redevelopment project area, an urban renewal area, or an economic development area established under this chapter may not include any land that constitutes part of a military base reuse area established under IC 36-7-30.
As added by P.L.26-1995, SEC.2. Amended by P.L.185-2005, SEC.24.

IC 36-7-14-44.2
Quadrennial fiscal analysis; report
Sec. 44.2. On a quadrennial basis, the general assembly shall provide for an evaluation of the provisions of this chapter, giving first priority to using the Indiana economic development corporation established under IC 5-28-3. The evaluation shall be a fiscal analysis, including an assessment of the effectiveness of the provisions of this chapter to:
(1) create new jobs;
(2) increase income; and
(3) increase the tax base;
in the jurisdiction of the unit. The fiscal analysis may also consider impacts on tax burdens borne by property owners. The fiscal analysis may also include a review of the practices and experiences of other states or political subdivisions with laws similar to the provisions of this chapter. The Indiana economic development corporation established under IC 5-28-3 or another person or entity designated by the general assembly shall submit a report on the evaluation to the governor, the president pro tempore of the senate, and the speaker of the house of representatives before December 1, 1999, and every fourth year thereafter. The report submitted to the president pro tempore of the senate and the speaker of the house of representatives must be in an electronic format under IC 5-14-6. As added by P.L.25-1995, SEC.87. Amended by P.L.4-2005, SEC.136.

IC 36-7-14-45
Establishment of program for housing; notices; conditions
Sec. 45. (a) The commission may establish a program for housing by resolution. The program, which may include any relevant elements the commission considers appropriate, may be adopted as part of a redevelopment plan or amendment to a redevelopment plan, and must establish an allocation area for purposes of sections 39 and 48 of this chapter for the accomplishment of the program. The program must be approved by the municipal legislative body or county executive as specified in section 17 of this chapter.
(b) The notice and hearing provisions of sections 17 and 17.5 of this chapter, including notice under section 17(c) of this chapter to a taxing unit that is wholly or partly located within an allocation area, apply to the resolution adopted under subsection (a). Judicial review of the resolution may be made under section 18 of this chapter.
(c) Before formal submission of any housing program to the commission, the department of redevelopment:
(1) shall consult with persons interested in or affected by the proposed program;
(2) shall provide the affected neighborhood associations, residents, and township assessors with an adequate opportunity to participate in an advisory role in planning, implementing, and evaluating the proposed program; and
(3) shall hold public meetings in the affected neighborhood to obtain the views of neighborhood associations and residents.
As added by P.L.154-2006, SEC.73.

IC 36-7-14-46
Commission authority in program for housing
Sec. 46. (a) Except as provided in subsection (b), all the rights, powers, privileges, and immunities that may be exercised by the commission in blighted, deteriorated, or deteriorating areas may be exercised by the commission in implementing its program for housing, including the following:
(1) The special tax levied in accordance with section 27 of this chapter may be used to accomplish the housing program.
(2) Bonds may be issued under this chapter to accomplish the housing program, but only one (1) issue of bonds may be issued and payable from increments in any allocation area except for refunding bonds or bonds issued in an amount necessary to complete a housing program for which bonds were previously issued.
(3) Leases may be entered into under this chapter to accomplish the housing program.
(4) The tax exemptions set forth in section 37 of this chapter are applicable. (5) Property taxes may be allocated under section 39 of this chapter.
(b) A commission may not exercise the power of eminent domain in implementing its program for housing.
As added by P.L.154-2006, SEC.74.

IC 36-7-14-47
Commission findings required; contents
Sec. 47. The commission must make the following findings in the resolution adopting a housing program under section 45 of this chapter:
(1) Not more than twenty-five (25) acres of the area included in the allocation area has been annexed during the preceding five (5) years.
(2) No area within the allocation area has been annexed within the preceding five (5) years over a remonstrance of a majority of the owners of land within the annexed area.
(3) The program cannot be accomplished by regulatory processes or by the ordinary operation of private enterprise because of:
(A) the lack of public improvements;
(B) the existence of improvements or conditions that lower the value of the land below that of nearby land; or
(C) other similar conditions.
(4) The public health and welfare will be benefited by accomplishment of the program.
(5) The accomplishment of the program will be of public utility and benefit as measured by:
(A) the provision of adequate housing for low and moderate income persons;
(B) an increase in the property tax base; or
(C) other similar public benefits.
(6) At least one-third (1/3) of the parcels in the allocation area established by the program are vacant.
(7) At least seventy-five percent (75%) of the allocation area is used for residential purposes or is planned to be used for residential purposes.
(8) At least one-third (1/3) of the residential units in the allocation area were constructed before 1941.
(9) At least one-third (1/3) of the parcels in the allocation area have at least one (1) of the following characteristics:
(A) The dwelling unit on the parcel is not permanently occupied.
(B) The parcel is the subject of a governmental order, issued under a statute or an ordinance, requiring the correction of a housing code violation or unsafe building condition.
(C) Two (2) or more property tax payments on the parcel are delinquent.
(D) The parcel is owned by local, state, or federal government. (10) The total area within the county or municipality that is included in any allocation area established for a housing program under section 45 of this chapter does not exceed one hundred fifty (150) acres.
As added by P.L.154-2006, SEC.75.

IC 36-7-14-48
Allocation of property taxes; fund; use; credit calculation; limitation on distribution of fund
Sec. 48. (a) Notwithstanding section 39(a) of this chapter, with respect to the allocation and distribution of property taxes for the accomplishment of a program adopted under section 45 of this chapter, "base assessed value" means the net assessed value of all of the property, other than personal property, as finally determined for the assessment date immediately preceding the effective date of the allocation provision, as adjusted under section 39(h) of this chapter.
(b) The allocation fund established under section 39(b) of this chapter for the allocation area for a program adopted under section 45 of this chapter may be used only for purposes related to the accomplishment of the program, including the following:
(1) The construction, rehabilitation, or repair of residential units within the allocation area.
(2) The construction, reconstruction, or repair of any infrastructure (including streets, sidewalks, and sewers) within or serving the allocation area.
(3) The acquisition of real property and interests in real property within the allocation area.
(4) The demolition of real property within the allocation area.
(5) The provision of financial assistance to enable individuals and families to purchase or lease residential units within the allocation area. However, financial assistance may be provided only to those individuals and families whose income is at or below the county's median income for individuals and families, respectively.
(6) The provision of financial assistance to neighborhood development corporations to permit them to provide financial assistance for the purposes described in subdivision (5).
(7) For property taxes first due and payable before January 1, 2009, providing each taxpayer in the allocation area a credit for property tax replacement as determined under subsections (c) and (d). However, the commission may provide this credit only if the municipal legislative body (in the case of a redevelopment commission established by a municipality) or the county executive (in the case of a redevelopment commission established by a county) establishes the credit by ordinance adopted in the year before the year in which the credit is provided.
(c) The maximum credit that may be provided under subsection (b)(7) to a taxpayer in a taxing district that contains all or part of an allocation area established for a program adopted under section 45

of this chapter shall be determined as follows:
STEP ONE: Determine that part of the sum of the amounts described in IC 6-1.1-21-2(g)(1)(A) and IC 6-1.1-21-2(g)(2) through IC 6-1.1-21-2(g)(5) (before their repeal) that is attributable to the taxing district.
STEP TWO: Divide:
(A) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2) (before its repeal) for that year as determined under IC 6-1.1-21-4(a)(1) (before its repeal) that is attributable to the taxing district; by
(B) the amount determined under STEP ONE.
STEP THREE: Multiply:
(A) the STEP TWO quotient; by
(B) the taxpayer's taxes (as defined in IC 6-1.1-21-2) (before its repeal) levied in the taxing district allocated to the allocation fund, including the amount that would have been allocated but for the credit.
(d) The commission may determine to grant to taxpayers in an allocation area from its allocation fund a credit under this section, as calculated under subsection (c). Except as provided in subsection (g), one-half (1/2) of the credit shall be applied to each installment of taxes (as defined in IC 6-1.1-21-2) (before its repeal) that under IC 6-1.1-22-9 are due and payable in a year. The commission must provide for the credit annually by a resolution and must find in the resolution the following:
(1) That the money to be collected and deposited in the allocation fund, based upon historical collection rates, after granting the credit will equal the amounts payable for contractual obligations from the fund, plus ten percent (10%) of those amounts.
(2) If bonds payable from the fund are outstanding, that there is a debt service reserve for the bonds that at least equals the amount of the credit to be granted.
(3) If bonds of a lessor under section 25.2 of this chapter or under IC 36-1-10 are outstanding and if lease rentals are payable from the fund, that there is a debt service reserve for those bonds that at least equals the amount of the credit to be granted.
If the tax increment is insufficient to grant the credit in full, the commission may grant the credit in part, prorated among all taxpayers.
(e) Notwithstanding section 39(b) of this chapter, the allocation fund established under section 39(b) of this chapter for the allocation area for a program adopted under section 45 of this chapter may only be used to do one (1) or more of the following:
(1) Accomplish one (1) or more of the actions set forth in section 39(b)(3)(A) through 39(b)(3)(H) and 39(b)(3)(J) of this chapter for property that is residential in nature.
(2) Reimburse the county or municipality for expenditures made by the county or municipality in order to accomplish the

housing program in that allocation area.
The allocation fund may not be used for operating expenses of the commission.
(f) Notwithstanding section 39(b) of this chapter, the commission shall, relative to the allocation fund established under section 39(b) of this chapter for an allocation area for a program adopted under section 45 of this chapter, do the following before July 15 of each year:
(1) Determine the amount, if any, by which the assessed value of the taxable property in the allocation area for the most recent assessment date minus the base assessed value, when multiplied by the estimated tax rate of the allocation area, will exceed the amount of assessed value needed to produce the property taxes necessary to:
(A) make the distribution required under section 39(b)(2);
(B) make, when due, principal and interest payments on bonds described in section 39(b)(3) of this chapter;
(C) pay the amount necessary for other purposes described in section 39(b)(3) of this chapter; and
(D) reimburse the county or municipality for anticipated expenditures described in subsection (e)(2).
(2) Provide a written notice to the county auditor, the fiscal body of the county or municipality that established the department of redevelopment, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(A) state the amount, if any, of excess property taxes that the commission has determined may be paid to the respective taxing units in the manner prescribed in section 39(b)(1) of this chapter; or
(B) state that the commission has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the commission.
(g) This subsection applies to an allocation area only to the extent that the net assessed value of property that is assessed as residential property under the rules of the department of local government finance is not included in the base assessed value. If property tax installments with respect to a homestead (as defined in IC 6-1.1-12-37) are due in installments established by the department of local government finance under IC 6-1.1-22-9.5, each taxpayer subject to those installments in an allocation area is entitled to an additional credit under subsection (d) for the taxes (as defined in IC 6-1.1-21-2) (before its repeal) due in installments. The credit shall be applied in the same proportion to each installment of taxes (as defined in IC 6-1.1-21-2) (before its repeal).
As added by P.L.154-2006, SEC.76. Amended by P.L.219-2007,

SEC.126; P.L.146-2008, SEC.741; P.L.1-2009, SEC.165; P.L.203-2011, SEC.10.



CHAPTER 14.5. REDEVELOPMENT AUTHORITY

IC 36-7-14.5-2
"Authority" defined
Sec. 2. As used in this chapter, "authority" refers to a redevelopment authority created by this chapter.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-3
"Board" defined
Sec. 3. As used in this chapter, "board" refers to the board of directors of the authority.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-4
"Bonds" defined
Sec. 4. As used in this chapter, "bonds" means bonds, notes, or other evidence of indebtedness issued by the authority.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-5
"Commission" defined
Sec. 5. As used in this chapter, "commission" refers to a redevelopment commission established under IC 36-7-14 or a military base reuse authority established under IC 36-7-30 and located outside the boundaries of a county with a consolidated city.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.2-1989, SEC.29; P.L.26-1995, SEC.3.

IC 36-7-14.5-6
"Local public improvement" defined
Sec. 6. As used in this chapter, "local public improvement" means any of the following:
(1) A redevelopment project.
(2) A purpose of a commission under IC 36-7-14 or IC 36-7-30.
(3) A purpose of an authority under this chapter.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.2-1989, SEC.30; P.L.26-1993, SEC.2; P.L.26-1995, SEC.4.

IC 36-7-14.5-7
Creation of redevelopment authority
Sec. 7. (a) A ____________ Redevelopment Authority (the blank to be filled in with a name designated by the legislative body of the unit) may be created in the unit as a separate body corporate and

politic and as an instrumentality of the unit to exercise any power granted to the authority under this chapter.
(b) An authority may be created by ordinance of the legislative body of the unit.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.26-1993, SEC.3.

IC 36-7-14.5-8
Composition of board; term of office; vacancy; removal for cause; oath of office; compensation
Sec. 8. (a) The board is composed of three (3) members, who must be residents of the unit appointed by the executive of the unit.
(b) A member is entitled to serve a three (3) year term. A member may be reappointed to subsequent terms.
(c) If a vacancy occurs on the board, the executive of the unit shall fill the vacancy by appointing a new member for the remainder of the vacated term.
(d) A board member may be removed for cause by the executive of the unit.
(e) Each member, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the board.
(f) A member may not receive a salary, and no profit or money of the authority inures to the benefit of a member.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-9
Annual organizational meeting; election of officers; special meetings; quorum
Sec. 9. (a) Immediately after January 15 of each year, the board shall hold an organizational meeting. It shall elect one (1) of the members president, another vice president, and another secretary-treasurer to perform the duties of those offices. These officers serve from the date of their election and until their successors are elected and qualified. The board may elect an assistant secretary-treasurer.
(b) Special meetings may be called by the president of the board or any two (2) members of the board.
(c) A majority of the members constitutes a quorum, and the concurrence of a majority of the members is necessary to authorize any action.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-10
Bylaws; rules
Sec. 10. The board may adopt such bylaws and rules as it considers necessary for the proper conduct of its duties and the safeguarding of the funds and property entrusted to its care.
As added by P.L.380-1987(ss), SEC.18.
IC 36-7-14.5-11
Purposes of authority
Sec. 11. The authority is organized for the following purposes:
(1) Financing, constructing, and leasing local public improvements to the commission.
(2) Financing and constructing additional improvements to local public improvements owned by the authority and leasing them to the commission.
(3) Acquiring all or a portion of one (1) or more local public improvements from the commission by purchase or lease and leasing these local public improvements back to the commission, with any additional improvements that may be made to them.
(4) Acquiring all or a portion of one (1) or more local public improvements from the commission by purchase or lease to fund or refund indebtedness incurred on account of those local public improvements to enable the commission to make a savings in debt services obligations or lease rental obligations or to obtain relief from covenants that the commission considers to be unduly burdensome.
(5) In a county having a United States government military base that is scheduled for closing or is completely or partially inactive or closed and if specified in the ordinance creating the authority or in another ordinance adopted by the executive body of the unit, an authority may exercise any of the powers of a redevelopment commission established under IC 36-7-14, including the establishment, in accordance with IC 36-7-14, of one (1) or more economic development areas in the county in addition to an economic development area established under section 12.5 of this chapter. However, an economic development area that includes any part of a military base described in section 12.5(a) of this chapter is subject to the requirements of section 12.5 of this chapter. An action taken by an authority under this subdivision shall be treated as if the action were taken under the law granting the power to the redevelopment commission.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.26-1993, SEC.4; P.L.190-2005, SEC.10; P.L.1-2006, SEC.566.

IC 36-7-14.5-12
Powers and duties of authority; dissolution of authority
Sec. 12. (a) In order to accomplish the purposes set forth in section 11(a) of this chapter, the authority may do the following:
(1) Finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, or equip local public improvements.
(2) Lease those local public improvements to the commission.
(3) Sue, be sued, plead, or be impleaded, but all actions against the authority must be brought in the circuit or superior court of the county in which the authority is located.
(4) Condemn, appropriate, lease, rent, purchase, or hold any

real or personal property needed or considered useful in connection with local public improvements.
(5) Acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter.
(6) Enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a local public improvement.
(7) Design, order, contract for, or construct, reconstruct, or renovate any local public improvements or improvements thereto.
(8) Employ managers, superintendents, architects, engineers, attorneys, auditors, clerks, construction managers, or other employees necessary for construction of local public improvements or improvements to them.
(9) Make and enter into all contracts or agreements necessary or incidental to the performance of its duties or the execution of its powers under this chapter.
(10) Take any other action necessary to implement the authority's purposes as set forth in section 11(a) of this chapter.
(b) Whenever the board determines that:
(1) the purposes for which the authority was formed have been substantially fulfilled; and
(2) all bonds issued and all other obligations incurred by the authority have been fully paid or satisfied or provision for the payment of the bonds and obligations has been made in accordance with the terms of the resolution or trust indenture securing them;
the board may declare the authority dissolved. On the effective date of the resolution of dissolution, the title to all funds and other property owned by the authority at the time of the dissolution vests in the commission on behalf of the unit creating the commission. However, if the commission is not in existence, the title vests in the unit.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.26-1993, SEC.5.

IC 36-7-14.5-12.3
Powers that may be exercised by county executive
Sec. 12.3. (a) This section applies to a redevelopment commission in a county having a United States government military base that is scheduled for closing or is completely or partially inactive or closed.
(b) The county executive body may adopt an ordinance to elect to allow the authority for the county to exercise the powers described in section 11(5) of this chapter. An ordinance adopted under this section may also do any of the following:
(1) Establish or change the:
(A) number of members on the board of the authority; or
(B) name of the authority;
that would otherwise apply under this chapter. (2) Provide for any other matter that is necessary or appropriate to carry out the powers described in section 11(5) or 12.5 of this chapter.
The county executive may amend or rescind an ordinance adopted under this section if the rights of holders of bonded indebtedness, leases, or other obligations (as defined under 5-1-3-1) of the authority are not adversely affected.
As added by P.L.190-2005, SEC.11.

IC 36-7-14.5-12.5
Economic development area in counties with military base closings; powers; allocation areas; distribution of taxes
Sec. 12.5. (a) This section applies only to an authority in a county having a United States government military base that is scheduled for closing or is completely or partially inactive or closed.
(b) In order to accomplish the purposes set forth in section 11 of this chapter, an authority may create an economic development area:
(1) by following the procedures set forth in IC 36-7-14-41 for the establishment of an economic development area by a redevelopment commission; and
(2) with the same effect as if the economic development area was created by a redevelopment commission.
The area established under this section shall be established only in the area where a United States government military base that is scheduled for closing or is completely or partially inactive or closed is or was located.
(c) In order to accomplish the purposes set forth in section 11 of this chapter, an authority may do the following in a manner that serves an economic development area created under this section:
(1) Acquire by purchase, exchange, gift, grant, condemnation, or lease, or any combination of methods, any personal property or interest in real property needed for the redevelopment of economic development areas located within the corporate boundaries of the unit.
(2) Hold, use, sell (by conveyance by deed, land sale contract, or other instrument), exchange, lease, rent, or otherwise dispose of property acquired for use in the redevelopment of economic development areas on the terms and conditions that the authority considers best for the unit and the unit's inhabitants.
(3) Sell, lease, or grant interests in all or part of the real property acquired for redevelopment purposes to any other department of the unit or to any other governmental agency for public ways, levees, sewerage, parks, playgrounds, schools, and other public purposes on any terms that may be agreed on.
(4) Clear real property acquired for redevelopment purposes.
(5) Repair and maintain structures acquired for redevelopment purposes.
(6) Remodel, rebuild, enlarge, or make major structural improvements on structures acquired for redevelopment purposes. (7) Survey or examine any land to determine whether the land should be included within an economic development area to be acquired for redevelopment purposes and to determine the value of that land.
(8) Appear before any other department or agency of the unit, or before any other governmental agency in respect to any matter affecting:
(A) real property acquired or being acquired for redevelopment purposes; or
(B) any economic development area within the jurisdiction of the authority.
(9) Institute or defend in the name of the unit any civil action, but all actions against the authority must be brought in the circuit or superior court of the county where the authority is located.
(10) Use any legal or equitable remedy that is necessary or considered proper to protect and enforce the rights of and perform the duties of the authority.
(11) Exercise the power of eminent domain in the name of and within the corporate boundaries of the unit subject to the same conditions and procedures that apply to the exercise of the power of eminent domain by a redevelopment commission under IC 36-7-14.
(12) Appoint an executive director, appraisers, real estate experts, engineers, architects, surveyors, and attorneys.
(13) Appoint clerks, guards, laborers, and other employees the authority considers advisable, except that those appointments must be made in accordance with the merit system of the unit if such a system exists.
(14) Prescribe the duties and regulate the compensation of employees of the authority.
(15) Provide a pension and retirement system for employees of the authority by using the public employees' retirement fund or a retirement plan approved by the United States Department of Housing and Urban Development.
(16) Discharge and appoint successors to employees of the authority subject to subdivision (13).
(17) Rent offices for use of the department or authority, or accept the use of offices furnished by the unit.
(18) Equip the offices of the authority with the necessary furniture, furnishings, equipment, records, and supplies.
(19) Design, order, contract for, and construct, reconstruct, improve, or renovate the following:
(A) Any local public improvement or structure that is necessary for redevelopment purposes or economic development within the corporate boundaries of the unit.
(B) Any structure that enhances development or economic development.
(20) Contract for the construction, extension, or improvement of pedestrian skyways (as defined in IC 36-7-14-12.2(c)). (21) Accept loans, grants, and other forms of financial assistance from, or contract with, the federal government, the state government, a municipal corporation, a special taxing district, a foundation, or any other source.
(22) Make and enter into all contracts and agreements necessary or incidental to the performance of the duties of the authority and the execution of the powers of the authority under this chapter.
(23) Take any action necessary to implement the purpose of the authority.
(24) Provide financial assistance, in the manner that best serves the purposes set forth in section 11 of this chapter, including grants and loans, to enable private enterprise to develop, redevelop, and reuse military base property or otherwise enable private enterprise to provide social and economic benefits to the citizens of the unit.
(d) An authority may designate all or a portion of an economic development area created under this section as an allocation area by following the procedures set forth in IC 36-7-14-39 for the establishment of an allocation area by a redevelopment commission. The allocation provision may modify the definition of "property taxes" under IC 36-7-14-39(a) to include taxes imposed under IC 6-1.1 on the depreciable personal property located and taxable on the site of operations of designated taxpayers in accordance with the procedures applicable to a commission under IC 36-7-14-39.3. IC 36-7-14-39.3 applies to such a modification. An allocation area established by an authority under this section is a special taxing district authorized by the general assembly to enable the unit to provide special benefits to taxpayers in the allocation area by promoting economic development that is of public use and benefit. For allocation areas established for an economic development area created under this section after June 30, 1997, and to the expanded portion of an allocation area for an economic development area that was established before June 30, 1997, and that is expanded under this section after June 30, 1997, the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date, must be allocated. All of the provisions of IC 36-7-14-39 apply to an allocation area created under this section, except that the authority shall be vested with the rights and duties of a commission as referenced in those sections, and except that, notwithstanding IC 36-7-14-39(b)(3), property tax proceeds paid into the allocation fund may be used by the authority only to do one (1) or more of the following:
(1) Pay the principal of and interest and redemption premium on any obligations incurred by the special taxing district or any other entity for the purpose of financing or refinancing military base reuse activities in or serving or benefiting that allocation area.
(2) Establish, augment, or restore the debt service reserve for

obligations payable solely or in part from allocated tax proceeds in that allocation area or from other revenues of the authority (including lease rental revenues).
(3) Make payments on leases payable solely or in part from allocated tax proceeds in that allocation area.
(4) Reimburse any other governmental body for expenditures made by it that benefits or provides for local public improvements or structures in or serving or benefiting that allocation area.
(5) Pay expenses incurred by the authority that benefit or provide for local public improvements or structures that are in the allocation area or serving or benefiting the allocation area.
(6) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(A) in the allocation area; and
(B) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in clause (B). The reimbursements under this subdivision must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made.
(e) In addition to other methods of raising money for property acquisition, redevelopment, or economic development activities in or directly serving or benefiting an economic development area created by an authority under this section, and in anticipation of the taxes allocated under subsection (d), other revenues of the authority, or any combination of these sources, the authority may, by resolution, issue the bonds of the special taxing district in the name of the unit. Bonds issued under this section may be issued in any amount without limitation. The following apply if such a resolution is adopted:
(1) The authority shall certify a copy of the resolution authorizing the bonds to the municipal or county fiscal officer, who shall then prepare the bonds. The seal of the unit must be impressed on the bonds, or a facsimile of the seal must be printed on the bonds.
(2) The bonds must be executed by the appropriate officer of the unit and attested by the unit's fiscal officer.
(3) The bonds are exempt from taxation for all purposes.
(4) Bonds issued under this section may be sold at public sale in accordance with IC 5-1-11 or at a negotiated sale.
(5) The bonds are not a corporate obligation of the unit but are an indebtedness of the taxing district. The bonds and interest are payable, as set forth in the bond resolution of the authority:
(A) from the tax proceeds allocated under subsection (d);
(B) from other revenues available to the authority; or (C) from a combination of the methods stated in clauses (A) and (B).
(6) Proceeds from the sale of bonds may be used to pay the cost of interest on the bonds for a period not to exceed five (5) years from the date of issuance.
(7) Laws relating to the filing of petitions requesting the issuance of bonds and the right of taxpayers and voters to remonstrate against the issuance of bonds do not apply to bonds issued under this section.
(8) If a debt service reserve is created from the proceeds of bonds, the debt service reserve may be used to pay principal and interest on the bonds as provided in the bond resolution.
(9) If bonds are issued under this chapter that are payable solely or in part from revenues to the authority from a project or projects, the authority may adopt a resolution or trust indenture or enter into covenants as is customary in the issuance of revenue bonds. The resolution or trust indenture may pledge or assign the revenues from the project or projects. The resolution or trust indenture may also contain any provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority. The authority may establish fees and charges for the use of any project and covenant with the owners of any bonds to set those fees and charges at a rate sufficient to protect the interest of the owners of the bonds. Any revenue bonds issued by the authority that are payable solely from revenues of the authority shall contain a statement to that effect in the form of bond.
(f) Notwithstanding section 8(a) of this chapter, an ordinance adopted under section 11 of this chapter may provide, or be amended to provide, that the board of directors of the authority shall be composed of not fewer than three (3) nor more than eleven (11) members, who must be residents of or be employed at a place of employment located within the unit. The members shall be appointed by the executive of the unit.
(g) The acquisition of real and personal property by an authority under this section is not subject to the provisions of IC 5-22, IC 36-1-10.5, IC 36-7-14-19, or any other statutes governing the purchase of property by public bodies or their agencies.
(h) An authority may negotiate for the sale, lease, or other disposition of real and personal property without complying with the provisions of IC 5-22-22, IC 36-1-11, IC 36-7-14-22, or any other statute governing the disposition of public property.
(i) Notwithstanding any other law, utility services provided within an economic development area established under this section are subject to regulation by the appropriate regulatory agencies unless the utility service is provided by a utility that provides utility service solely within the geographic boundaries of an existing or a closed military installation, in which case the utility service is not subject to regulation for purposes of rate making, regulation, service

delivery, or issuance of bonds or other forms of indebtedness. However, this exemption from regulation does not apply to utility service if the service is generated, treated, or produced outside the boundaries of the existing or closed military installation.
As added by P.L.26-1993, SEC.6. Amended by P.L.26-1995, SEC.5; P.L.255-1997(ss), SEC.16; P.L.49-1997, SEC.78; P.L.2-1998, SEC.85; P.L.90-2002, SEC.477; P.L.192-2002(ss), SEC.179; P.L.190-2005, SEC.12; P.L.185-2005, SEC.25; P.L.1-2006, SEC.567; P.L.219-2007, SEC.127; P.L.146-2008, SEC.742; P.L.182-2009(ss), SEC.405; P.L.104-2010, SEC.1; P.L.203-2011, SEC.11.

IC 36-7-14.5-13
Refunding bonds
Sec. 13. (a) Bonds issued under IC 36-7-14 may be refunded as provided in this section.
(b) The commission may:
(1) lease all or a portion of a local public improvement or improvements to the authority, which may be at a nominal lease rental with a lease back to the commission, conditioned upon the authority assuming bonds issued under IC 36-7-14 and issuing its bonds to refund those bonds; and
(2) sell all or a portion of a local public improvement or improvements to the authority for a price sufficient to provide for the refunding of those bonds and lease back the local public improvement or improvements from the authority.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-14
Lease of local public improvements to commission; provisions
Sec. 14. (a) Before a lease may be entered into, the commission must find that the lease rental provided for is fair and reasonable.
(b) A lease of local public improvements from the authority to the commission:
(1) must comply with IC 36-7-14-25.2 or IC 36-7-30-20;
(2) may not require payment of lease rental for a newly constructed local public improvement or for improvements to an existing local public improvement except to the extent that the local public improvement or improvements thereto have been completed and are ready for occupancy or use;
(3) may contain provisions:
(A) allowing the commission to continue to operate an existing local public improvement until completion of the improvements, reconstruction, or renovation; and
(B) requiring payment of lease rentals for an existing local public improvement being used, reconstructed, or renovated;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the commission to purchase the local public improvement upon the terms stated in the lease

during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the local public improvement, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of a local public improvement;
(7) may provide that the commission shall agree to:
(A) pay all taxes and assessments thereon;
(B) maintain insurance thereon for the benefit of the authority; and
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(8) may provide that the lease rental payments by the commission shall be made from any one (1) or more of the sources set forth in IC 36-7-14-25.2 or IC 36-7-30-20.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.35-1990, SEC.60; P.L.26-1995, SEC.6.

IC 36-7-14.5-15
Legal authority for lease agreements
Sec. 15. This chapter and IC 36-7-14-25.2 or IC 36-7-30-20, contain full and complete authority for leases between the authority and the commission. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board or the commission or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this chapter and IC 36-7-14-25.2 or IC 36-7-30-20.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.26-1995, SEC.7.

IC 36-7-14.5-16
Plans and specifications for local public improvements to be constructed; approval by commission
Sec. 16. If the lease provides for a local public improvement or improvements thereto to be constructed by the authority, the plans and specifications shall be submitted to and approved by the commission.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-17
Easement or license agreements between authority and commission; recordation
Sec. 17. The authority and the commission may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-18 Lease or sale of property from commission to authority
Sec. 18. (a) The commission may lease for a nominal lease rental, or sell to the authority, one (1) or more local public improvements or portions thereof or land upon which a local public improvement is located or is to be constructed.
(b) Any lease of all or a portion of a local public improvement by the commission to the authority must be for a term equal to the term of the lease of that local public improvement back to the redevelopment commission.
(c) The commission may sell property to the authority for such amount as it determines to be in the best interest of the commission, which amount may be paid from the proceeds of bonds of the authority.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-19
Bonds; procedures; use of revenue
Sec. 19. (a) The authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring property;
(2) constructing, improving, reconstructing, or renovating one (1) or more local public improvements; or
(3) funding or refunding bonds issued under this chapter or IC 36-7-14.
(b) The bonds are payable solely from the lease rentals from the lease of the local public improvement for which the bonds were issued, insurance proceeds, and any other funds pledged or available.
(c) The bonds shall be authorized by a resolution of the board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within fifty (50) years.
(f) The board shall sell the bonds at public or private sale upon such terms as determined by the board.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of the acquisition or construction, or both, of local public improvements, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the local public improvements and all related buildings, facilities, structures, and improvements;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the local public improvements that are necessary or desirable to make the local public improvements suitable for use and operations;
(4) architectural, engineering, consultant, and attorney fees;
(5) incidental expenses in connection with the issuance and sale of bonds; (6) reserves for principal and interest;
(7) interest during construction and for a period thereafter determined by the board, but in no event to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, and interest on, the bonds being refunded or refinanced.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.35-1990, SEC.61.

IC 36-7-14.5-20
Authority for issuance of bonds; legal investment status of bonds
Sec. 20. (a) This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board of any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed in this chapter.
(b) Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.42-1993, SEC.97.

IC 36-7-14.5-21
Trust indenture securing bonds
Sec. 21. (a) The authority may secure bonds issued under this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign lease rentals, receipts, and income from leased local public improvements, but may not mortgage land or local public improvements;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and board;
(3) set forth the rights and remedies of bondholders and trustee; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the authority under this

section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-22
Issuance of bonds by commission upon exercise of option to purchase leased property
Sec. 22. If the commission exercises its option to purchase leased property, it may issue its bonds as authorized by statute.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-23
Tax-exempt status of authority property and bonds
Sec. 23. All:
(1) property owned by the authority;
(2) revenues of the authority; and
(3) bonds issued by the authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.21-1990, SEC.53; P.L.254-1997(ss), SEC.30.

IC 36-7-14.5-24
Action contesting validity of bonds
Sec. 24. Any action to contest the validity of bonds to be issued under this chapter may not be brought after the fifteenth day following:
(1) the receipt of bids for the bonds, if the bonds are sold at public sale; or
(2) the publication one (1) time in a newspaper of general circulation published in the county of notice of the execution and delivery of the contract for the sale of bonds;
whichever occurs first.
As added by P.L.380-1987(ss), SEC.18.



CHAPTER 14.7. REPEALED



CHAPTER 15. REPEALED



CHAPTER 15.1. REDEVELOPMENT OF AREAS IN MARION COUNTY NEEDING REDEVELOPMENT

IC 36-7-15.1-1.3
Effect of change of reference from "blighted, deteriorated, or deteriorating area" to "area needing redevelopment"
Sec. 1.3. (a) After June 30, 2005, a reference in any statute, rule, ordinance, resolution, contract, or other document or record to a blighted, deteriorated, or deteriorating area established under this chapter shall be treated as a reference to an area needing redevelopment (as defined in IC 36-7-1-3).
(b) After June 30, 2005, a reference in any statute, rule, ordinance, resolution, contract, or other document or record to a redevelopment area established under this chapter shall be treated as a reference to a redevelopment project area established under IC 36-7-14 or this chapter.
As added by P.L.20-2010, SEC.10.

IC 36-7-15.1-2
Declaration of policy
Sec. 2. (a) The assessment, clearance, remediation, replanning, and redevelopment of areas needing redevelopment are public and governmental functions that cannot be accomplished through the ordinary operations of private enterprise, due to the necessity for the exercise of the power of eminent domain, the necessity for requiring the proper use of the land so as to best serve the interests of the county and its citizens, and the cost of these projects.
(b) The conditions that exist in areas needing redevelopment are beyond remedy and control by regulatory processes because of the obsolescence and deteriorated conditions of improvements, environmental contamination, faulty land use, shifting of population, and technological and social changes.
(c) The assessment, clearing, remediation, replanning, and redevelopment of areas needing redevelopment will benefit the health, safety, morals, and welfare and will serve to protect and increase property values in the county and the state.
(d) The assessment, clearance, remediation, replanning, and redevelopment of areas needing redevelopment under this chapter are public uses and purposes for which public money may be spent and private property may be acquired.
(e) This chapter shall be liberally construed to carry out the purposes of this section. As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.185-2005, SEC.26; P.L.221-2007, SEC.40.

IC 36-7-15.1-3
Definitions
Sec. 3. Except as provided in section 37 of this chapter, as used in this chapter:
"Commission" refers to the metropolitan development commission acting as the redevelopment commission of the consolidated city, subject to IC 36-3-4-23.
"Department" refers to the department of metropolitan development, subject to IC 36-3-4-23.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.102-1999, SEC.2.

IC 36-7-15.1-4
Redevelopment district constituting special taxing district
Sec. 4. (a) The redevelopment district referred to in IC 36-3-1-6 constitutes a special taxing district for the purpose of levying and collecting special benefit taxes for redevelopment purposes as provided in this chapter.
(b) All of the taxable property within the redevelopment district is considered to be benefited by redevelopment projects carried out under this chapter to the extent of the special taxes levied under this chapter.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-5
Pecuniary interests of commissioners and nonvoting advisers
Sec. 5. A member of the commission or a nonvoting adviser appointed under IC 36-7-4-207 may not have a pecuniary interest in any contract, employment, purchase, or sale made under this chapter. However, any property required for redevelopment purposes in which a member or nonvoting adviser has a pecuniary interest may be acquired but only by gift or condemnation.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.146-2008, SEC.743.

IC 36-7-15.1-6
Duties of commission
Sec. 6. The commission shall:
(1) investigate, study, and survey areas needing redevelopment within the redevelopment district;
(2) investigate, study, determine, and to the extent possible combat the causes of the conditions described in IC 36-7-1-3;
(3) promote the use of land in the manner that best serves the interests of the consolidated city and its inhabitants, both from the standpoint of human needs and economic values;
(4) cooperate:
(A) with the departments and agencies of: (i) the city; and
(ii) other governmental entities; and
(B) with:
(i) public instrumentalities; and
(ii) public bodies;
created by state law;
in the manner that best serves the purposes of this chapter;
(5) make findings and reports on its activities under this section, and keep those reports open to inspection by the public at the offices of the department;
(6) select and acquire the areas needing redevelopment to be redeveloped under this chapter; and
(7) replan and dispose of the areas needing redevelopment in the manner that best serves the social and economic interests of the city and its inhabitants.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.185-2005, SEC.27; P.L.221-2007, SEC.41.

IC 36-7-15.1-7
Powers of commission
Sec. 7. (a) In carrying out its duties and purposes under this chapter, the commission may do the following:
(1) Acquire by purchase, exchange, gift, grant, lease, or condemnation, or any combination of methods, any real or personal property or interest in property needed for the redevelopment of areas needing redevelopment that are located within the redevelopment district.
(2) Hold, use, sell (by conveyance by deed, land sale contract, or other instrument), exchange, lease, rent, invest in, or otherwise dispose of, through any combination of methods, property acquired for use in the redevelopment of areas needing redevelopment on the terms and conditions that the commission considers best for the city and its inhabitants.
(3) Acquire from and sell, lease, or grant interests in all or part of the real property acquired for redevelopment purposes to any other department of the city, or to any other governmental agency, for public ways, levees, sewerage, parks, playgrounds, schools, and other public purposes, on any terms that may be agreed upon.
(4) Clear real property acquired for redevelopment purposes.
(5) Enter on or into, inspect, investigate, and assess real property and structures acquired or to be acquired for redevelopment purposes to determine the existence, source, nature, and extent of any environmental contamination, including the following:
(A) Hazardous substances.
(B) Petroleum.
(C) Other pollutants.
(6) Remediate environmental contamination, including the following, found on any real property or structures acquired for

redevelopment purposes:
(A) Hazardous substances.
(B) Petroleum.
(C) Other pollutants.
(7) Repair and maintain structures acquired or to be acquired for redevelopment purposes.
(8) Enter upon, survey, or examine any land, to determine whether it should be included within an area needing redevelopment to be acquired for redevelopment purposes, and determine the value of that land.
(9) Appear before any other department or agency of the city, or before any other governmental agency in respect to any matter affecting:
(A) real property acquired or being acquired for redevelopment purposes; or
(B) any area needing redevelopment within the jurisdiction of the commission.
(10) Subject to section 13 of this chapter, exercise the power of eminent domain in the name of the city, within the redevelopment district, in the manner prescribed by this chapter.
(11) Establish a uniform fee schedule whenever appropriate for the performance of governmental assistance, or for providing materials and supplies to private persons in project or program related activities.
(12) Expend, on behalf of the redevelopment district, all or any part of the money available for the purposes of this chapter.
(13) Contract for the construction, extension, or improvement of pedestrian skyways.
(14) Accept loans, grants, and other forms of financial assistance from the federal government, the state government, a municipal corporation, a special taxing district, a foundation, or any other source.
(15) Provide financial assistance (including grants and loans) to enable individuals and families to purchase or lease residential units within the district. However, financial assistance may be provided only to those individuals and families whose income is at or below the county's median income for individuals and families, respectively.
(16) Provide financial assistance (including grants and loans) to neighborhood development corporations to permit them to:
(A) provide financial assistance for the purposes described in subdivision (15); or
(B) construct, rehabilitate, or repair commercial property within the district.
(17) Require as a condition of financial assistance to the owner of a multiunit residential structure that any of the units leased by the owner must be leased:
(A) for a period to be determined by the commission, which may not be less than five (5) years; (B) to families whose income does not exceed eighty percent (80%) of the county's median income for families; and
(C) at an affordable rate.
Conditions imposed by the commission under this subdivision remain in force throughout the period determined under clause (A), even if the owner sells, leases, or conveys the property. The subsequent owner or lessee is bound by the conditions for the remainder of the period.
(18) Provide programs in job training, job enrichment, and basic skill development for residents of an enterprise zone.
(19) Provide loans and grants for the purpose of stimulating business activity in an enterprise zone or providing employment for residents of an enterprise zone.
(20) Contract for the construction, extension, or improvement of:
(A) public ways, sidewalks, sewers, waterlines, parking facilities, park or recreational areas, or other local public improvements (as defined in IC 36-7-15.3-6) or structures that are necessary for redevelopment of areas needing redevelopment or economic development within the redevelopment district; or
(B) any structure that enhances development or economic development.
(b) In addition to its powers under subsection (a), the commission may plan and undertake, alone or in cooperation with other agencies, projects for the redevelopment of, rehabilitating, preventing the spread of, or eliminating slums or areas needing redevelopment, both residential and nonresidential, which projects may include any of the following:
(1) The repair or rehabilitation of buildings or other improvements by the commission, owners, or tenants.
(2) The acquisition of real property.
(3) Either of the following with respect to environmental contamination on real property:
(A) Investigation.
(B) Remediation.
(4) The demolition and removal of buildings or improvements on buildings acquired by the commission where necessary for any of the following:
(A) To eliminate unhealthful, unsanitary, or unsafe conditions.
(B) To mitigate or eliminate environmental contamination.
(C) To lessen density.
(D) To reduce traffic hazards.
(E) To eliminate obsolete or other uses detrimental to public welfare.
(F) To otherwise remove or prevent the conditions described in IC 36-7-1-3.
(G) To provide land for needed public facilities.
(5) The preparation of sites and the construction of

improvements (such as public ways and utility connections) to facilitate the sale or lease of property.
(6) The construction of buildings or facilities for residential, commercial, industrial, public, or other uses.
(7) The disposition in accordance with this chapter, for uses in accordance with the plans for the projects, of any property acquired in connection with the projects.
(c) The commission may use its powers under this chapter relative to real property and interests in real property obtained by voluntary sale or transfer, even though the real property and interests in real property are not located in a redevelopment or urban renewal project area established by the adoption and confirmation of a resolution under sections 8(c), 9, 10, and 11 of this chapter. In acquiring real property and interests in real property outside of a redevelopment or urban renewal project area, the commission shall comply with section 12(b) through 12(e) of this chapter. The commission shall hold, develop, use, and dispose of this real property and interests in real property substantially in accordance with section 15 of this chapter.
(d) As used in this section, "pedestrian skyway" means a pedestrian walkway within or outside of the public right-of-way and through and above public or private property and buildings, including all structural supports required to connect skyways to buildings or buildings under construction. Pedestrian skyways constructed, extended, or improved over or through public or private property constitute public property and public improvements, constitute a public use and purpose, and do not require vacation of any public way or other property.
(e) All powers that may be exercised under this chapter by the commission may also be exercised by the commission in carrying out its duties and purposes under IC 36-7-15.3.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.358-1983, SEC.1; P.L.23-1984, SEC.17; P.L.84-1987, SEC.6; P.L.193-1988, SEC.1; P.L.2-1989, SEC.31; P.L.14-1991, SEC.14; P.L.185-2005, SEC.28; P.L.221-2007, SEC.42; P.L.146-2008, SEC.744.

IC 36-7-15.1-8
Assembly of data; adoption of resolution; amendment of resolution or plan
Sec. 8. (a) Whenever the commission finds that:
(1) an area in the redevelopment district is an area needing redevelopment;
(2) the conditions described in IC 36-7-1-3 cannot be corrected in the area by regulatory processes or by the ordinary operations of private enterprise without resort to this chapter; and
(3) the public health and welfare will be benefited by:
(A) the acquisition and redevelopment of the area under this chapter as a redevelopment project area or an urban renewal area; or
(B) the amendment of the resolution or plan, or both, for an

existing redevelopment project area or urban renewal area; and
(4) in the case of an amendment to the resolution or plan for an existing redevelopment project area or urban renewal area:
(A) the amendment is reasonable and appropriate when considered in relation to the original resolution or plan and the purposes of this chapter; and
(B) the resolution or plan, with the proposed amendment, conforms to the comprehensive plan for the unit;
the commission shall cause to be prepared a redevelopment or urban renewal plan.
(b) The redevelopment or urban renewal plan must include:
(1) maps, plats, or maps and plats, showing:
(A) the boundaries of the area in which property would be acquired for, or otherwise affected by, the establishment of a redevelopment project area or urban renewal area, or the amendment of the resolution or plan for an existing area;
(B) the location of the various parcels of property, public ways, and other features affecting the acquisition, clearance, replatting, replanning, rezoning, or redevelopment of the area or areas, indicating any parcels of property to be excluded from the acquisition or otherwise excluded from the effects of the establishment of the redevelopment project area or the amendment of the resolution or plan for an existing area; and
(C) the parts of the area acquired that are to be devoted to public ways, levees, sewerage, parks, playgrounds, and other public purposes;
(2) lists of the owners of the various parcels of property proposed to be acquired for, or otherwise affected by, the establishment of an area or the amendment of the resolution or plan for an existing area; and
(3) an estimate of the costs, if any, to be incurred for the acquisition and redevelopment of property.
(c) This subsection applies to the initial establishment of a redevelopment project area or urban renewal area. After completion of the data required by subsection (b), the commission shall adopt a resolution declaring that:
(1) the area needing redevelopment is a detriment to the social or economic interests of the consolidated city and its inhabitants;
(2) it will be of public utility and benefit to acquire the area and redevelop it under this chapter; and
(3) the area is designated as a redevelopment project area for purposes of this chapter.
The resolution must state the general boundaries of the redevelopment project area and identify the interests in real or personal property, if any, that the department proposes to acquire in the area.
(d) This subsection applies to the amendment of the resolution or

plan for an existing redevelopment project area or urban renewal area. After completion of the data required by subsection (b), the redevelopment commission shall adopt a resolution declaring that:
(1) it will be of public utility and benefit to amend the resolution or plan for the area; and
(2) any additional area to be acquired under the amendment is designated as part of the existing redevelopment project area or urban renewal area for purposes of this chapter.
The resolution must state the general boundaries of the redevelopment project area or urban renewal area, including any changes made to those boundaries by the amendment, and describe the activities that the department is permitted to take under the amendment, with any designated exceptions.
(e) For the purpose of adopting a resolution under subsection (c) or (d), it is sufficient to describe the boundaries of the redevelopment project area by its location in relation to public ways or streams, or otherwise, as determined by the commission. Property proposed for acquisition may be described by street numbers or location.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.358-1983, SEC.2; P.L.14-1991, SEC.15; P.L.185-2005, SEC.29; P.L.146-2008, SEC.745; P.L.172-2011, SEC.151.

IC 36-7-15.1-9
Conformity of resolution and redevelopment plan with comprehensive city development plan; submission of resolution and plan to legislative body for approval
Sec. 9. (a) After or concurrent with adoption of a resolution under section 8 of this chapter, the commission shall determine whether the resolution and the redevelopment plan conform to the comprehensive plan of development for the consolidated city and approve or disapprove the resolution and plan proposed. If the commission approves the resolution and plan, it shall submit the resolution and plan to the legislative body of the consolidated city, which may approve or disapprove the resolution and plan.
(b) In determining the location and extent of a redevelopment project area proposed to be acquired for redevelopment, the commission shall give consideration to transitional and permanent provisions for adequate housing for the residents of the area who will be displaced by the redevelopment project.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.185-2005, SEC.30; P.L.146-2008, SEC.746.

IC 36-7-15.1-10
Notice and hearing on resolution; filing remonstrance; final action taken by commission
Sec. 10. (a) After approval by the commission and the legislative body of the consolidated city under section 9 of this chapter, the commission shall publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1. The notice must:
(1) state that maps, plats, or maps and plats have been prepared

and can be inspected at the office of the department; and
(2) name a date when the commission will:
(A) receive and hear remonstrances and other testimony from persons interested in or affected by the proceeding pertaining to the proposed project or other actions to be taken under the resolution; and
(B) determine the public utility and benefit of the proposed project or other actions.
All persons affected in any manner by the hearing, including all taxpayers of the redevelopment district, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the commission by the notice given under this section.
(b) A copy of the notice of the hearing on the resolution shall be filed in the office of the commission, board of zoning appeals, works board, park board, and any other departments, bodies, or officers of the consolidated city having to do with planning, variances from zoning ordinances, land use, or the issuance of building permits. These agencies and officers shall take notice of the pendency of the hearing, and until the commission confirms, modifies and confirms, or rescinds the resolution, or the confirmation of the resolution is set aside on appeal, they may not, without approval of the commission:
(1) authorize any construction on property or sewers in the area described in the resolution, including substantial modifications, rebuilding, conversion, enlargement, additions, and major structural improvements; or
(2) take any action regarding the zoning or rezoning of property, or the opening, closing, or improvement of public ways in the area described in the resolution.
This subsection does not prohibit the granting of permits for ordinary maintenance or minor remodeling, or for changes necessary for the continued occupancy of buildings in the area.
(c) If the resolution to be considered at the hearing includes a provision establishing or amending an allocation provision under section 26 of this chapter, the commission shall file the following information with each taxing unit that is wholly or partly located within the allocation area:
(1) A copy of the notice required by subsection (a).
(2) A statement disclosing the impact of the allocation area, including the following:
(A) The estimated economic benefits and costs incurred by the allocation area, as measured by increased employment and anticipated growth of real property assessed values.
(B) The anticipated impact on tax revenues of each taxing unit.
The commission shall file the information required by this subsection with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the hearing.
(d) At the hearing, which may be adjourned from time to time, the

commission shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the commission shall take final action determining the public utility and benefit of the proposed project or other actions to be taken under the resolution, and confirming, modifying and confirming, or rescinding the resolution. The final action taken by the commission shall be recorded and is final and conclusive, except that an appeal may be taken under section 11 of this chapter.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.38-1988, SEC.13; P.L.14-1991, SEC.16; P.L.25-1995, SEC.88; P.L.146-2008, SEC.747.

IC 36-7-15.1-10.5
Notice
Sec. 10.5. (a) In addition to the requirements of section 10 of this chapter, if the resolution or plan for an existing redevelopment project area or urban renewal area is proposed to be amended in a way that changes:
(1) parts of the area that are to be devoted to a public way, levee, sewerage, park, playground, or other public purpose;
(2) the proposed use of the land in the area; or
(3) requirements for rehabilitation, building requirements, proposed zoning, maximum densities, or similar requirements;
the commission must, at least ten (10) days before the public hearing under section 10 of this chapter, send the notice required by section 10 of this chapter by first class mail to affected neighborhood associations.
(b) In addition to the requirements of section 10 of this chapter, if the resolution or plan for an existing redevelopment project area or urban renewal area is proposed to be amended in a way that:
(1) enlarges the boundaries of the area; or
(2) adds one (1) or more parcels to the list of parcels to be acquired;
the commission must, at least ten (10) days before the public hearing under section 10 of this chapter, send the notice required by section 10 of this chapter by first class mail to affected neighborhood associations and to persons owning property that is in the proposed enlargement of the area or that is proposed to be added to the acquisition list. If the enlargement of an area is proposed, notice must also be filed in accordance with section 10(b) of this chapter, and agencies and officers may not take actions prohibited by section 10(b) in the proposed enlarged area.
(c) The commission may require that neighborhood associations register with the commission. The commission may adopt a rule that requires that a neighborhood association encompass a part of the geographic area included in or proposed to be included in a redevelopment project area, urban renewal area, or economic development area to qualify as an affected neighborhood association.
As added by P.L.193-1988, SEC.2. Amended by P.L.185-2005,

SEC.31; P.L.146-2008, SEC.748.

IC 36-7-15.1-11
Remonstrance; appeal
Sec. 11. (a) A person who filed a written remonstrance with the commission under section 10 of this chapter and is aggrieved by the final action taken may, within ten (10) days after that final action, file with the presiding judge of the superior court a copy of the order of the commission and the person's remonstrance against that order, together with the person's bond, as provided by IC 34-13-5-7, in the event the appeal is determined against the person. The burden of proof is on the remonstrator, and no change of venue may be granted.
(b) An appeal under this section shall be promptly heard by the court without a jury. Except in a county containing a consolidated city, all the judges of the court, or a majority of the judges if not all are available, shall hear the appeal. In a county containing a consolidated city, the appeal shall be heard by one (1) judge unless rules adopted by the court or by the Indiana supreme court require an appeal to be heard by additional judges. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall decide the appeal based on the record and evidence before the commission, not by trial de novo. It may confirm the final action of the commission or sustain the remonstrances. If the appeal is decided in a county that does not contain a consolidated city, the vote of at least a majority of all the elected judges is required to confirm the final action of the commission or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions. An appeal to the court of appeals or supreme court has priority over all other civil appeals.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.1-1998, SEC.207; P.L.141-2007, SEC.4.

IC 36-7-15.1-12
Acquisition of real property by commission
Sec. 12. (a) If no appeal is taken, or if an appeal is taken but is unsuccessful, the commission shall proceed with the proposed project, to the extent that money is available for that purpose.
(b) The commission shall first approve and adopt a list of the real property and interests in real property to be acquired, and the price to be offered to the owner of each parcel or interests. The prices to be offered may not exceed the average of two (2) independent appraisals of fair market value procured by the commission, except that appraisals are not required in transactions with other governmental agencies. However, if the real property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department. The prices

indicated on the list may not be exceeded unless specifically authorized by the commission under section 7 of this chapter or ordered by a court in condemnation proceedings. The commission may except from acquisition any real property in the area if it finds that such an acquisition is not necessary under the redevelopment plan. Appraisals made under this section are for the information of the commission and are not open for public inspection.
(c) Negotiations for the purchase of property may be carried on directly by the commission, by its employees, or by expert negotiators employed for that purpose. The commission shall adopt a standard form of option for use in negotiations, but no option, contract, or understanding relative to the purchase of real property is binding on the commission until approved and accepted by the commission in writing. The commission may authorize the payment of a nominal fee to bind an option, and as a part of the consideration for conveyance may agree to pay the expense incident to the conveyance and determination of the title of the property. Payment for the property purchased shall be made when and as directed by the commission, but only on delivery of proper instruments conveying the title or interest of the owner to "City of __________ for the use and benefit of its Department of Metropolitan Development".
(d) Notwithstanding subsections (a) through (c), the commission may, before the time referred to in this section, accept gifts of property needed for the redevelopment of redevelopment project areas. The commission may, before the time referred to in this section, take options on or contract for the acquisition of property needed for the redevelopment of redevelopment project areas if the options and contracts are not binding on the commission or the redevelopment district until the time referred to in this section and until money is available to pay the consideration set out in the options or contracts.
(e) Section 15(a) through 15(h) of this chapter does not apply to exchanges of real property (or interests in real property) in connection with the acquisition of real property (or interests in real property) under this section. In acquiring real property (or interests in real property) under this section the commission may, as an alternative to offering payment of money as specified in subsection (b), offer for the real property (or interest in real property) that the commission desires to acquire:
(1) exchange of real property or interests in real property owned by the redevelopment district;
(2) exchange of real property or interests in real property owned by the redevelopment district, along with the payment of money by the commission; or
(3) exchange of real property or interests in real property owned by the redevelopment district along with the payment of money by the owner of the real property or interests in real property that the commission desires to acquire.
The commission shall have the fair market value of the real property or interests in real property owned by the redevelopment district

appraised as specified in section 15(b) of this chapter. The appraisers may not also appraise the value of the real property or interests in real property to be acquired by the redevelopment district. The commission shall establish the nature of the offer to the owner based on the difference between the average of the two (2) appraisals of the fair market value of the real property or interests in real property to be acquired by the commission and the average of the appraisals of fair market value of the real property or interests in real property to be exchanged by the commission.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.358-1983, SEC.3; P.L.222-1986, SEC.1; P.L.193-1988, SEC.3; P.L.14-1991, SEC.17; P.L.185-2005, SEC.32.

IC 36-7-15.1-13
Eminent domain; approval by city-county legislative body
Sec. 13. (a) Subject to the approval of the city-county legislative body, if the commission considers it necessary to acquire real property in a redevelopment project area by the exercise of the power of eminent domain, it shall adopt a resolution setting out its determination to exercise that power and directing its attorney to file a petition in the name of the city on behalf of the department in the circuit or superior court of the county.
(b) Eminent domain proceedings under this section are governed by IC 32-24.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.2-2002, SEC.112; P.L.185-2005, SEC.33; P.L.146-2008, SEC.749.

IC 36-7-15.1-14
Clearing and planning by commission; repair and maintenance; environmental contamination; labor and contracts; utilities; payments; public dedication
Sec. 14. (a) The commission may proceed with the clearing and replanning of the area described in the resolution before the acquisition of all of that area. It may also proceed with any of the following:
(1) The repair and maintenance of buildings that have been acquired and are not to be cleared.
(2) Investigation of environmental contamination.
(3) Remediation of environmental contamination.
The commission may carry out the activities under this subsection by labor employed directly by the commission or by contract. Contracts for clearance may provide that the contractor is entitled to retain and dispose of salvaged material, as a part of the contract price or on the basis of stated prices for the amounts of the various materials actually salvaged.
(b) All contracts for material or labor under this section shall be let under IC 36-1.
(c) In the replanning and rezoning of the real property acquired, the opening, closing, relocation, and improvement of public ways, and the construction, relocation, or improvement of levees, sewers,

and utility services, the commission shall proceed in the same manner as private owners of property. It may negotiate with the proper officers and agencies to secure the proper orders, approvals, and consents.
(d) The commission may pay any charges or assessments made on account of orders, approvals, consents, and construction work under this section, or may agree to pay these assessments in installments as provided by statute in the case of private owners. The commission may:
(1) by special waiver filed with the works board, waive the statutory procedure and notices required by law in order to create valid liens on private property; and
(2) cause any assessments to be spread on a different basis than that provided by statute.
(e) None of the real property acquired under this chapter may be set aside and dedicated for public ways, sewers, levees, parks, or other public purposes until the commission has obtained the consent and approval of the department or agency under whose jurisdiction the property will be placed.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.221-2007, SEC.43.

IC 36-7-15.1-15
Appraisal, publication, and bidding requirements
Sec. 15. (a) This section does not apply to the sale or grant of real property or interests in real property to:
(1) nonprofit corporations, community development corporations, or neighborhood development corporations under section 15.1 of this chapter; or
(2) an urban enterprise association under section 15.2 of this chapter.
The provisions of this section concerning appraisal, publication, and bidding requirements do not apply to sales, leases, or other dispositions of real or personal property or interests in property to other public agencies, including the federal government or any agency or department of the federal government, for public purposes.
(b) Before offering for sale, exchange, or lease (or a combination of methods) to the public any of the property or interests acquired, the commission shall cause two (2) separate appraisals of the fair market value to be made by independent appraisers. However, if the property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department. In the case of an exchange, the same appraiser may not appraise both of the properties to be exchanged. In making appraisals, the appraisers shall take into consideration the size, location, and physical condition of the parcels, the advantages accruing to the parcels under the redevelopment plan, and all other factors having a bearing on the value of the parcels. The appraisals

are solely for the information of the commission and are not open for public inspection.
(c) The commission shall then prepare an offering sheet showing the parcels to be offered and the offering prices, which may not be less than the average of the two (2) appraisals. Copies of the offering sheets shall be furnished to prospective buyers on request. Maps, plats, or maps and plats showing the size and location of all parcels to be offered shall also be kept available for inspection at the office of the department.
(d) A notice shall be published in accordance with IC 5-3-1. The notice must state that at a designated time the commission will open and consider written offers for the purchase or lease of the property or interests being offered. In giving the notice it is not necessary to describe each parcel separately, or to specify the exact terms of disposition, but the notice:
(1) must state the general location of the parcels;
(2) call attention generally to any limitations in the redevelopment or urban renewal plan on the use to be made of the real property offered; and
(3) state that a bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(e) At the time fixed in the notice the commission shall open and consider any offers received. The offers may consist of consideration in the form of cash, other property, or a combination of cash and property. However, with respect to property other than cash, the offer must be accompanied by evidence of the property's fair market value that is satisfactory to the commission in the commission's sole discretion. All offers received shall be opened at public meetings of the commission and shall be kept open for public inspection.
(f) The commission may reject any or all bids or may make awards to the highest and best bidders. In determining the best bids, the commission shall take into consideration the following factors:
(1) The size and character of the improvements proposed to be made by the bidder on the real property bid on.
(2) The bidder's plans and ability to improve the real property with reasonable promptness.
(3) Whether the real property when improved will be sold or rented.
(4) The bidder's proposed sale or rental prices.
(5) The bidder's compliance with subsection (d)(3).
(6) Any factors that will assure the commission that the sale or lease, if made, will further the execution of the redevelopment plan and best serve the interest of the community, from the standpoint of both human and economic welfare.
(g) The commission may contract with a bidder in regard to the factors listed in subsection (f), and the contract may provide for the deposit of surety bonds, the making of good faith deposits, liquidated damages, the right of reversion or repurchase, or other rights and

remedies if the bidder fails to comply with the contract.
(h) After the opening, consideration, and determination of the written offers filed in response to the notice, the commission may dispose of all or part of the remaining available property or interests for any approved use, either at public sale or by private negotiation carried on by the commission, its regular employees, or real estate experts employed for that purpose. For a period of thirty (30) days after the opening of the written offers and determination on them, no sale, exchange, or lease may be made at a price or rental less than that shown on the offering sheet, except in the case of sales or rentals of:
(1) ten (10) or more parcels to a purchaser or lessee who agrees to improve the parcels immediately;
(2) parcels of property to individuals or families whose income is at or below the county's median income for individual and family income, respectively, for the purpose of constructing single family or two (2) family housing; or
(3) parcels of property to a contractor or developer for the purpose of constructing single family or two (2) family housing for individuals or families whose income is at or below the county's median income for individual and family income, respectively;
but after that period the commission may adjust the offering prices in the manner it considers necessary to further the redevelopment or urban renewal plan.
(i) A conveyance under this section may not be made until the agreed consideration has been paid, unless the commission adopts a resolution:
(1) stating that consideration does not have to be paid before the conveyance is made; and
(2) setting forth an arrangement for future payment of consideration or provision of an infrastructure credit against the consideration, or both.
If full consideration is not paid before the conveyance is made, the commission may use a land sale contract or mortgage to secure payment of the consideration or may accept as a credit against the agreed consideration a contractual obligation to perform public infrastructure work related to the property being conveyed. All deeds, land sale contracts, leases, or other conveyances, and all contracts and agreements, including contracts of purchase, sale, or exchange and contracts for advancements, loans, grants, contributions, or other aid, shall be executed in the name of the "City of _________, Department of Metropolitan Development", and shall be executed by the president or vice president of the commission or by the director of the department if authorized. A seal is not required on these instruments or any other instruments executed in the name of the department.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.193-1988, SEC.4; P.L.336-1989(ss), SEC.52; P.L.14-1991, SEC.18; P.L.28-1993, SEC.13; P.L.113-2002, SEC.7.
IC 36-7-15.1-15.1
Grant or sale at no cost of real property to qualifying corporation for low or moderate income housing; notice and hearing
Sec. 15.1. (a) As used in this section, "qualifying corporation" refers to a nonprofit corporation or neighborhood development corporation that meets the requirements of subsection (b)(1) and the criteria established by the county fiscal body under subsection (i).
(b) The commission may sell or grant at no cost title to real property to a nonprofit corporation or neighborhood development corporation for the purpose of providing low or moderate income housing or other development that will benefit or serve low or moderate income families if the following requirements are met:
(1) The nonprofit corporation or neighborhood development corporation has, as a major corporate purpose and function, the provision of housing for low and moderate income families within the geographic area in which the parcel of property is located.
(2) The qualifying corporation agrees to cause development that will serve or benefit low or moderate income families on the parcel of property within a specified period, which may not exceed five (5) years from the date of the sale or grant.
(3) The qualifying corporation, if the qualifying corporation is a neighborhood development corporation, agrees that the qualifying corporation and each applicant, recipient, contractor, or subcontractor undertaking work in connection with the real property will:
(A) use lower income project area residents as trainees and as employees; and
(B) contract for work with business concerns located in the project area or owned in substantial part by persons residing in the project area;
to the greatest extent feasible, as determined under the standards specified in 24 CFR 135.
(4) The county fiscal body has determined that the corporation meets the criteria established under subsection (i).
(5) The qualifying corporation agrees to rehabilitate or otherwise develop the property in a manner that is similar to and consistent with the use of the other properties in the area served by the qualifying corporation.
(c) To carry out the purposes of this section, the commission may secure from the county under IC 6-1.1-25-9(e) parcels of property acquired by the county under IC 6-1.1-24 and IC 6-1.1-25.
(d) Before offering any parcel of property for sale or grant, the fair market value of the parcel of property must be determined. The fair market value may be determined by an appraisal made by a qualified employee of the department. However, if the qualified employee of the department determines that:
(1) the property:
(A) is less than five (5) acres in size; and
(B) has a fair market value that is less than ten thousand

dollars ($10,000); or
(2) if the commission has obtained the parcel in the manner described in subsection (c);
an appraisal is not required. An appraisal under this subsection is solely for the information of the commission and is not available for public inspection.
(e) The commission must decide whether the commission will sell or grant the parcel of real property at a public meeting. In making this decision, the commission shall give substantial weight to the extent to which and the terms under which the qualifying corporation will cause development to serve or benefit families of low or moderate income. If more than one (1) qualifying corporation is interested in acquiring a parcel of real property, the commission shall conduct a hearing at which a representative of each corporation may state the reasons why the commission should sell or grant the parcel to that corporation.
(f) Before conducting a hearing under subsection (e), the commission shall publish a notice in accordance with IC 5-3-1 indicating that at a designated time the commission will consider selling or granting the parcel of real property under this section. The notice must state the general location of the property, including the street address if any, or a common description of the property other than the legal description.
(g) If the county agrees to transfer a parcel of real property to the commission to be sold or granted under this section, the commission may conduct a hearing to sell or grant the parcel to a qualifying corporation even though the parcel has not yet been transferred to the commission. After the hearing, the commission may adopt a resolution directing the department to take appropriate steps necessary to acquire the parcel from the county and to transfer the parcel to the qualifying corporation.
(h) A conveyance of property to a qualifying corporation under this section shall be made in accordance with section 15(i) of this chapter.
(i) The county fiscal body shall establish criteria for determining the eligibility of nonprofit corporations and neighborhood development corporations for sales or grants of real property under this section. A nonprofit corporation or neighborhood development corporation may apply to the county fiscal body for a determination concerning the corporation's compliance with the criteria established under this subsection.
As added by P.L.14-1991, SEC.19. Amended by P.L.31-1994, SEC.20; P.L.39-1994, SEC.26; P.L.2-1995, SEC.133; P.L.86-1999, SEC.3; P.L.177-2003, SEC.10.

IC 36-7-15.1-15.2
Sale or grant of real property to urban enterprise association
Sec. 15.2. (a) The commission may sell or grant, at no cost, title to real property to an urban enterprise association for the purpose of developing the real property if the following requirements are met: (1) The urban enterprise association has incorporated as a nonprofit corporation under IC 5-28-15-14(b)(3).
(2) The parcel of property to be sold or granted is located entirely within the enterprise zone for which the urban enterprise association was created under IC 5-28-15-13.
(3) The urban enterprise association agrees to cause development on the parcel of property within a specified period that may not exceed five (5) years from the date of the sale or grant.
(4) The urban enterprise association agrees to rehabilitate or otherwise develop the property in a manner that is similar to and consistent with the use of the other properties in the enterprise zone.
(b) To carry out the purposes of this section, the commission may secure from the county under IC 6-1.1-25-9(e) parcels of property acquired by the county under IC 6-1.1-24 and IC 6-1.1-25.
(c) Before offering any parcel of property for sale or grant, the fair market value of the parcel of property must be determined by an appraiser, who may be an employee of the department. However, if the commission has obtained the parcel in the manner described in subsection (b), an appraisal is not required. An appraisal under this subsection is solely for the information of the commission and is not available for public inspection.
(d) The commission must decide at a public meeting whether the commission will sell or grant the parcel of real property. In making this decision, the commission shall give substantial weight to the extent to which and the terms under which the urban enterprise association will cause development on the property.
(e) Before conducting a meeting under subsection (d), the commission shall publish a notice in accordance with IC 5-3-1 indicating that at a designated time the commission will consider selling or granting the parcel of real property under this section. The notice must state the general location of the property, including the street address, if any, or a common description of the property other than the legal description.
(f) If the county agrees to transfer a parcel of real property to the commission to be sold or granted under this section, the commission may conduct a meeting to sell or grant the parcel to an urban enterprise zone even though the parcel has not yet been transferred to the commission. After the hearing, the commission may adopt a resolution directing the department to take appropriate steps necessary to acquire the parcel from the county and to transfer the parcel to the urban enterprise association.
(g) A conveyance of property to an urban enterprise association under this section shall be made in accordance with section 15(i) of this chapter.
(h) An urban enterprise association that purchases or receives real property under this section shall report the terms of the conveyance to the board of the Indiana economic development corporation not later than thirty (30) days after the date the conveyance of the

property is made.
As added by P.L.113-2002, SEC.8. Amended by P.L.4-2005, SEC.137.

IC 36-7-15.1-15.5
Additional powers of commission
Sec. 15.5. (a) This section applies to the following:
(1) Real property:
(A) that was acquired by the commission to carry out a redevelopment project, an economic development area project, or an urban renewal project; and
(B) relative to which the commission has, at a public hearing, decided that the real property is not needed to complete the redevelopment activity, an economic development area activity, or urban renewal activity in the project area.
(2) Real property acquired under this chapter that is not in a redevelopment project area, an economic development area, or an urban renewal project area.
(3) Parcels of property secured from the county under IC 6-1.1-25-9(e) that were acquired by the county under IC 6-1.1-24 and IC 6-1.1-25.
(4) Real property donated or transferred to the commission to be held and disposed of under this section.
However, this section does not apply to property acquired under section 22.5 of this chapter.
(b) The commission may do the following to or for real property described in subsection (a):
(1) Examine, classify, manage, protect, insure, and maintain the property.
(2) Eliminate deficiencies (including environmental deficiencies), carry out repairs, remove structures, and make improvements.
(3) Control the use of the property.
(4) Lease the property.
(5) Use any powers under section 7(a) or 7(b) of this chapter in relation to the property.
(c) The commission may enter into contracts to carry out part or all of the functions described in subsection (b).
(d) The commission may extinguish all delinquent taxes, special assessments, and penalties relative to real property donated to the commission to be held and disposed of under this section. The commission shall provide the county auditor with a list of the real property on which delinquent taxes, special assessments, and penalties are extinguished under this subsection.
(e) Real property described in subsection (a) may be sold, exchanged, transferred, granted, donated, or otherwise disposed of in any of the following ways:
(1) In accordance with section 15, 15.1, 15.2, 15.6, or 15.7 of this chapter. (2) In accordance with the provisions authorizing an urban homesteading program under IC 36-7-17.
(f) In disposing of real property under subsection (e), the commission may:
(1) group together properties for disposition in a manner that will best serve the interest of the community, from the standpoint of both human and economic welfare; and
(2) group together nearby or similar properties to facilitate convenient disposition.
As added by P.L.169-2006, SEC.73.

IC 36-7-15.1-15.6
"Abutting landowner"; "offering price"; sale of property to abutting landowner; appraisal
Sec. 15.6. (a) As used in this section, "abutting landowner" means an owner of property that:
(1) touches, borders on, or is contiguous to the property that is the subject of sale; and
(2) does not constitute a:
(A) public easement; or
(B) public right-of-way.
(b) As used in this section, "offering price" means the appraised value of real property plus all costs associated with the sale, including:
(1) appraisal fees;
(2) title insurance;
(3) recording fees; and
(4) advertising costs.
(c) If the assessed value of a tract of real property to be sold is less than fifteen thousand dollars ($15,000), based on the most recent assessment of the tract or of the tract of which it was a part before it was acquired, the commission may proceed under this section.
(d) The commission may determine that:
(1) the highest and best use of the tract is sale to an abutting landowner;
(2) the cost to the public of maintaining the tract equals or exceeds the estimated fair market value of the tract; or
(3) it is economically unjustifiable to sell the tract under section 15 of this chapter.
(e) Not more than ten (10) days after the commission makes a determination under subsection (d), the commission shall publish a notice in accordance with IC 5-3-1 identifying the tracts intended for sale by legal description and, if possible, by key number and street address. The notice must also include the offering price and a statement that:
(1) the property may not be sold to a person who is ineligible under IC 36-1-11-16; and
(2) an offer to purchase the property submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and (B) settlor empowered to revoke or modify the trust.
At the time of publication of notice under this subsection, the commission shall send notice by certified mail to all abutting landowners. This notice shall contain the same information as the published notice.
(f) The commission shall also have each tract appraised. The appraiser must be a person who is professionally engaged in making appraisals, a person licensed under IC 25-34.1, or an employee of the political subdivision who is familiar with the value of the tract. However, if the assessed value of a tract is less than six thousand dollars ($6,000), based on the most recent assessment of the tract or of the tract of which it was a part before it was acquired, the commission is not required to have the tract appraised.
(g) If, not more than ten (10) days after the date of publication of the notice under subsection (e), the commission receives one (1) or more eligible offers to purchase a tract listed in the notice at or in excess of the offering price, the commission shall conduct the negotiation and sale of the tract under section 15(f), 15(g), and 15(i) of this chapter.
(h) Notwithstanding subsection (g), if not more than ten (10) days after the date of publication of the notice under subsection (e) the commission does not receive from any person other than an abutting landowner an eligible offer to purchase the tract at or in excess of the offering price, the commission shall conduct the negotiation and sale of the tract as follows:
(1) If only one (1) eligible abutting landowner makes an eligible offer to purchase the tract, then subject to IC 36-1-11-16 and without further appraisal or notice, the commission shall offer to negotiate for the sale of the tract with that abutting landowner.
(2) If more than one (1) eligible abutting landowner submits an eligible offer to purchase the tract, the tract shall be sold to the eligible abutting landowner who submits the highest eligible offer for the tract and who complies with any requirement under subsection (e)(2).
(3) If no eligible abutting landowner submits an eligible offer to purchase the tract, the commission may sell the tract to any person who submits the highest eligible offer for the tract, except a person who is ineligible to purchase the tract under IC 36-1-11-16.
As added by P.L.169-2006, SEC.74.

IC 36-7-15.1-15.7
Disposal of real property; appraisal
Sec. 15.7. (a) The commission may dispose of real property to which section 15.5 of this chapter applies by following the procedure set forth in this section.
(b) The commission shall first have the property appraised by two (2) appraisers. The appraisers must be:
(1) persons professionally engaged in making appraisals; (2) persons licensed under IC 25-34.1; or
(3) employees of the political subdivision familiar with the value of the property.
The appraisers shall make a joint appraisal of the property.
(c) The commission may:
(1) negotiate a sale or transfer; and
(2) dispose of the property;
at a value that is not less than the appraised value determined under subsection (b).
(d) Disposal of real property under this chapter is subject to the approval of the commission. The commission may not approve a disposal of property without conducting a public hearing after giving notice under IC 5-3-1.
(e) In addition to any other reason for disapproving a disposal of property under this section, the commission may disapprove a sale of a tract of residential property to any bidder who does not by affidavit declare that the bidder will reside on that property for at least one (1) year after the bidder obtains possession of the property.
As added by P.L.169-2006, SEC.75.

IC 36-7-15.1-16
Special tax on property in redevelopment district
Sec. 16. (a) For the purpose of raising money to carry out this chapter or IC 36-7-15.3, the city-county legislative body may levy each year a special tax upon all property in the redevelopment district. The tax so levied each year shall be certified to the fiscal officers of the city and the county before November 1 of each year. The tax shall be estimated and entered upon the tax duplicates by the county auditor, and shall be collected and enforced by the county treasurer in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(b) As the tax is collected by the county treasurer, it shall be accumulated and kept in a separate fund to be known as the redevelopment district fund and shall be expended and applied only for the purposes of this chapter or IC 36-7-15.3.
(c) The amount of the special tax levy shall be based on the budget of the department but may not exceed one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of taxable valuation in the redevelopment district, except as otherwise provided in this chapter.
(d) The budgets and tax levies under this chapter are subject to review and modification in the manner prescribed by IC 36-3-6.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.84-1987, SEC.7; P.L.2-1989, SEC.32; P.L.6-1997, SEC.211; P.L.146-2008, SEC.750; P.L.137-2012, SEC.120.

IC 36-7-15.1-17
Redevelopment district bonds
Sec. 17. (a) In addition to other methods of raising money for property acquisition or redevelopment in a redevelopment project

area, and in anticipation of the special tax to be levied under section 19 of this chapter, the taxes allocated under section 26 of this chapter, or other revenues of the redevelopment district, the commission may, by resolution, issue the bonds of the redevelopment district in the name of the consolidated city and in accordance with IC 36-3-5-8. The amount of the bonds may not exceed the total, as estimated by the commission, of all expenses reasonably incurred in connection with the acquisition and redevelopment of the property, including:
(1) the total cost of all land, rights-of-way, and other property to be acquired and redeveloped;
(2) all reasonable and necessary architectural, engineering, legal, financing, accounting, advertising, bond discount, and supervisory expenses related to the acquisition and redevelopment of the property or the issuance of bonds;
(3) capitalized interest permitted in this chapter and a debt service reserve for the bonds, to the extent that the redevelopment commission determines that a reserve is reasonably required;
(4) the total cost of all clearing and construction work provided for in the resolution; and
(5) expenses that the commission is required or permitted to pay under IC 8-23-17.
(b) If the commission plans to acquire different parcels of land or let different contracts for redevelopment work at approximately the same time, whether under one (1) or more resolutions, the commission may provide for the total cost in one (1) issue of bonds.
(c) The bonds must be dated as set forth in the bond resolution and negotiable subject to the requirements of the bond resolution for the registration of the bonds. The resolution authorizing the bonds must state:
(1) the denominations of the bonds;
(2) the place or places at which the bonds are payable; and
(3) the term of the bonds, which may not exceed:
(A) fifty (50) years, for bonds issued before July 1, 2008; or
(B) twenty-five (25) years, for bonds issued after June 30, 2008.
The resolution may also state that the bonds are redeemable before maturity with or without a premium, as determined by the commission.
(d) The commission shall certify a copy of the resolution authorizing the bonds to the fiscal officer of the consolidated city, who shall then prepare the bonds. The seal of the unit must be impressed on the bonds, or a facsimile of the seal must be printed on the bonds.
(e) The bonds shall be executed by the city executive and attested by the fiscal officer. The interest coupons, if any, shall be executed by the facsimile signature of the fiscal officer.
(f) The bonds are exempt from taxation as provided by IC 6-8-5.
(g) The city fiscal officer shall sell the bonds according to law.

Notwithstanding IC 36-3-5-8, bonds payable solely or in part from tax proceeds allocated under section 26(b)(3) of this chapter or other revenues of the district may be sold at private negotiated sale and at a price or prices not less than ninety-seven percent (97%) of the par value.
(h) The bonds are not a corporate obligation of the city but are an indebtedness of the redevelopment district. The bonds and interest are payable:
(1) from a special tax levied upon all of the property in the redevelopment district, as provided by section 19 of this chapter;
(2) from the tax proceeds allocated under section 26(b)(3) of this chapter;
(3) from other revenues available to the commission; or
(4) from a combination of the methods stated in subdivisions (1) through (3);
and from any revenues of the designated project. If the bonds are payable solely from the tax proceeds allocated under section 26(b)(3) of this chapter, other revenues of the redevelopment commission, or any combination of these sources, they may be issued in any amount without limitation.
(i) Proceeds from the sale of the bonds may be used to pay the cost of interest on the bonds for a period not to exceed five (5) years from the date of issue.
(j) Notwithstanding IC 36-3-5-8, the laws relating to the filing of petitions requesting the issuance of bonds and the right of taxpayers and voters to remonstrate against, or vote on, the issuance of bonds applicable to bonds issued under this chapter do not apply to bonds payable solely or in part from tax proceeds allocated under section 26(b)(3) of this chapter, other revenues of the commission, or any combination of these sources.
(k) If bonds are issued under this chapter that are payable solely or in part from revenues to the commission from a project or projects, the commission may adopt a resolution or trust indenture or enter into covenants as is customary in the issuance of revenue bonds. The resolution or trust indenture may pledge or assign the revenues from the project or projects, but may not convey or mortgage any project or parts of a project. The resolution or trust indenture may also contain any provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission. The commission may establish fees and charges for the use of any project and covenant with the owners of any bonds to set those fees and charges at a rate sufficient to protect the interest of the owners of the bonds. Any revenue bonds issued by the commission that are payable solely from revenues of the commission must contain a statement to that effect in the form of bond.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.72-1983, SEC.6; P.L.84-1987, SEC.8; P.L.2-1989, SEC.33; P.L.18-1990,

SEC.293; P.L.14-1991, SEC.20; P.L.185-2005, SEC.34; P.L.219-2007, SEC.128; P.L.146-2008, SEC.751; P.L.203-2011, SEC.12.

IC 36-7-15.1-17.1
Lease of property to commission; conditions
Sec. 17.1. (a) A commission may enter into a lease of any property that may be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed:
(1) fifty (50) years, for a lease entered into before July 1, 2008; or
(2) twenty-five (25) years, for a lease entered into after June 30, 2008.
The lease may provide for payments to be made by the commission from special benefits taxes levied under section 19 of this chapter, taxes allocated under section 26 of this chapter, any other revenue available to the commission, or any combination of these sources.
(b) A lease may provide that payments by the commission to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the commission only after a public hearing by the commission at which all interested parties are given the opportunity to be heard. Notice of the hearing must be given by publication in accordance with IC 5-3-1. After the public hearing, the commission may adopt a resolution authorizing the execution of the lease on behalf of the unit if it finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of its residents. Any lease approved by a resolution of the commission must be approved by an ordinance of the fiscal body of the unit.
(d) Upon execution of a lease providing for payments by the commission in whole or in part from the levy of special benefits taxes under section 19 of this chapter and upon approval of the lease by the fiscal body, the commission shall publish notice of the execution of the lease and its approval in accordance with IC 5-3-1. Fifty (50) or more taxpayers residing in the district who will be affected by the lease and who may be of the opinion that no necessity exists for the execution of the lease or that the payments provided for in the lease are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval. The petition must set forth the petitioners' names, addresses, and objections to the lease and the facts showing that the execution of the lease is unnecessary or unwise or that the payments provided for in the lease are not fair and reasonable, as the case may be. Upon the filing of the petition, the county auditor shall immediately certify a copy of it, together with such other data as may be necessary in order to present

the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for the hearing in the redevelopment district, which must be not less than five (5) or more than thirty (30) days after the time for the hearing is fixed. Notice of the hearing shall be given by the department of local government finance to the members of the fiscal body, to the commission, and to the first fifty (50) petitioners on the petition by a letter signed by the commissioner or deputy commissioner of the department and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease and as to whether the payments under it are fair and reasonable, is final.
(e) A commission entering into a lease payable from allocated taxes under section 26 of this chapter or revenues or other available funds of the commission may:
(1) pledge the revenue to make payments under the lease pursuant to IC 5-1-14-4; and
(2) establish a special fund to make the payments.
Lease rentals may be limited to money in the special fund so that the obligations of the commission to make the lease rental payments are not considered a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(f) Except as provided in this section, no approvals of any governmental body or agency are required before the commission enters into a lease under this section.
(g) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the publication of the notice of the execution and approval of the lease. However, if the lease is payable in whole or in part from tax levies and an appeal has been taken to the department of local government finance, an action to contest the validity or to enjoin performance must be brought within thirty (30) days after the decision of the department.
(h) If a commission exercises an option to buy a leased facility from a lessor, the commission may subsequently sell the leased facility, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the commission through auction, appraisal, or arms length negotiation. If the facility is sold at auction, after appraisal, or through negotiation, the commission shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought within fifteen (15) days after the hearing.
As added by P.L.84-1987, SEC.9. Amended by P.L.90-2002, SEC.478; P.L.146-2008, SEC.752.

IC 36-7-15.1-17.2 Persons authorized as lessors
Sec. 17.2. (a) Any of the following persons may lease facilities referred to in section 17.1 of this chapter to a commission:
(1) A not-for-profit corporation organized under Indiana law or admitted to do business in Indiana.
(2) An authority established under IC 36-10-9.1.
(b) Notwithstanding any other law, a lessor under this section and section 17.1 of this chapter is a qualified entity for purposes of IC 5-1.4-1-10.
(c) Notwithstanding any other law, a redevelopment facility leased by the commission under this chapter from a lessor borrowing bond proceeds from a unit under IC 36-7-12 is an economic development facility for purposes of IC 36-7-11.9-3 and IC 36-7-12.
(d) Notwithstanding IC 36-7-12-25 and IC 36-7-12-26, payments by the commission to a lessor described in subsection (c) may be made from sources set forth in section 17.1 of this chapter so long as the payments and the lease are structured to prevent the lease obligation from constituting debt of the unit or the district for purposes of the Constitution of the State of Indiana.
As added by P.L.84-1987, SEC.10.

IC 36-7-15.1-17.5
Pledge of revenues
Sec. 17.5. (a) Notwithstanding any other law, the legislative body may pledge revenues received or to be received by the unit from:
(1) the unit's:
(A) certified shares of the county adjusted gross income tax under IC 6-3.5-1.1;
(B) distributive share of the county option income tax under IC 6-3.5-6; or
(C) distributions of county economic development income tax revenue under IC 6-3.5-7;
(2) any other source legally available to the unit for the purposes of this chapter; or
(3) combination of revenues under subdivisions (1) through (2);
in any amount to pay amounts payable under section 17 or 17.1 of this chapter.
(b) The legislative body may covenant to adopt an ordinance to increase its tax rate under the county option income tax or any other revenues at the time it is necessary to raise funds to pay any amounts payable under section 17 or 17.1 of this chapter.
(c) The commission may pledge revenues received or to be received from any source legally available to it for the purposes of this chapter in any amount to pay amounts payable under section 17 or 17.1 of this chapter.
(d) The pledge or the covenant under this section may be for the life of the bonds issued under section 17 of this chapter, the term of a lease entered into under section 17.1 of this chapter, or for a shorter period as determined by the legislative body. Money pledged by the legislative body under this section shall be considered revenues or

other money available to the commission under sections 17 through 17.1 of this chapter.
(e) The general assembly covenants not to impair this pledge or covenant so long as any bonds issued under section 17 of this chapter are outstanding or as long as any lease entered into under section 17.1 of this chapter is still in effect. The pledge or covenant shall be enforced as provided in IC 5-1-14-4.
As added by P.L.84-1987, SEC.11. Amended by P.L.2-1989, SEC.34; P.L.172-2011, SEC.152.

IC 36-7-15.1-18
Redevelopment district fund
Sec. 18. (a) All proceeds from the sale of bonds under section 17 of this chapter shall be kept as a separate and specific fund to pay the expenses incurred in connection with the acquisition and redevelopment of property. The fund shall be known as the redevelopment district fund. Any surplus of funds remaining after all expenses are paid shall be paid into and become a part of the redevelopment district bond fund established under section 19 of this chapter.
(b) All gifts, donations, proceeds of sales, or other payments that are given or paid to the department or to the consolidated city for redevelopment purposes shall be promptly deposited to the credit of the redevelopment district fund. The commission may use these gifts and donations for the purposes of this chapter.
(c) Before the eleventh day of each calendar month the city fiscal officer shall notify the commission and the officers of the city who have duties in respect to the funds and accounts of the city of the amount standing to the credit of the redevelopment district fund at the close of business on the last day of the preceding month.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-19
Redevelopment district bond fund; special tax
Sec. 19. (a) This section applies only to:
(1) bonds that are issued under section 17 of this chapter; or
(2) leases entered into under section 17.1 of this chapter;
that are payable from a special tax levied upon all of the property in the redevelopment district. This section does not apply to bonds or leases that are payable solely from tax proceeds allocated under section 26(b)(3) of this chapter, other revenues of the commission, or any combination of these sources.
(b) The city-county legislative body shall levy each year a special tax on all of the property of the redevelopment district, in such a manner as to meet and pay:
(1) the principal of the bonds as they mature, together with all accruing interest on the bonds; or
(2) lease rental payments under section 17.1 of this chapter.
The tax levied shall be certified to the fiscal officers of the consolidated city and the county before October 2 in each year. The

tax shall be estimated and entered on the tax duplicate by the county auditor and shall be collected and enforced by the county treasurer in the same manner as other state and county taxes are estimated, entered, collected, and enforced.
(c) As the tax is collected, it shall be accumulated in a separate fund to be known as the redevelopment district bond fund and shall be applied to the payment of the bonds as they mature and the interest on the bonds as it accrues, or to make lease payments and to no other purpose. All accumulations of the fund before their use for the payment of bonds and interest or to make lease payments shall be deposited with the depository or depositories for other public funds of the city in accordance with the statutes concerning the deposit of public funds, unless they are invested under IC 5-13.
(d) The tax levies provided for in this section are reviewable by other bodies vested by law with the authority to ascertain that the levies are sufficient to raise the amount that, with other amounts available, is sufficient to meet the payments under the lease payable from the levy of taxes.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.72-1983, SEC.7; P.L.84-1987, SEC.12; P.L.2-1989, SEC.35; P.L.203-2011, SEC.13.

IC 36-7-15.1-20
Urban renewal projects
Sec. 20. In addition to its authority under any other section of this chapter, the commission may plan and undertake urban renewal projects. For purposes of this chapter, an urban renewal project includes undertakings and activities for the elimination or the prevention of the development or spread of the conditions described in IC 36-7-1-3, and may involve any work or undertaking that is performed for those purposes constituting a redevelopment project, or any rehabilitation or conservation work, or any combination of such an undertaking or work, such as the following:
(1) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements.
(2) Acquisition of real property and demolition, removal, or rehabilitation of buildings and improvements on the property when necessary to do any of the following:
(A) Eliminate unhealthful, unsanitary, or unsafe conditions.
(B) Mitigate or eliminate environmental contamination.
(C) Lessen density.
(D) Reduce traffic hazards.
(E) Eliminate uses that are obsolete or otherwise detrimental to the public welfare.
(F) Otherwise remove or prevent the spread of the conditions described in IC 36-7-1-3.
(G) Provide land for needed public facilities.
(3) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project. (4) The disposition, for uses in accordance with the objectives of the urban renewal project, of any property acquired in the area of the project.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.185-2005, SEC.35; P.L.221-2007, SEC.44.

IC 36-7-15.1-21
Urban renewal plan
Sec. 21. An urban renewal project undertaken under this chapter must be undertaken in accordance with an urban renewal plan for the area of the project. For purposes of this chapter, an urban renewal plan is a plan for an urban renewal project that:
(1) conforms to the comprehensive plan for the county as a whole; and
(2) is sufficiently complete to indicate:
(A) land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation proposed to be carried out in the area of the urban renewal project;
(B) zoning and planning changes, if any;
(C) land uses;
(D) maximum densities;
(E) building requirements; and
(F) the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-22
Commission powers and duties concerning planning and urban renewal plans and projects
Sec. 22. (a) In connection with the planning and undertaking of an urban renewal plan or urban renewal project, the commission and all public and private officers, agencies, and bodies have all the rights, powers, privileges, duties, and immunities that they have with respect to a redevelopment plan or redevelopment project, as if all of the provisions of this chapter applicable to a redevelopment plan or redevelopment project were applicable to an urban renewal plan or urban renewal project.
(b) In addition to its other powers, the commission may also:
(1) make plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements;
(2) make plans for the enforcement of laws and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements;
(3) make preliminary plans outlining urban renewal activities for neighborhoods to embrace two (2) or more urban renewal areas; (4) make preliminary surveys, including environmental assessments, to determine if the undertaking and carrying out of an urban renewal project are feasible;
(5) make plans for the relocation of persons (including families, business concerns, and others) displaced by an urban renewal project;
(6) make relocation payments in accordance with eligibility requirements of IC 8-23-17 or the Uniform Relocation Assistance and Real Property Acquisitions Policy Act of 1970 (42 U.S.C. 4621 et seq.) to or with respect to persons (including families, business concerns, and others) displaced by an urban renewal project, for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of payments financed by the federal government; and
(7) develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of the conditions described in IC 36-7-1-3 in urban areas.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.14-1991, SEC.21; P.L.185-2005, SEC.36; P.L.221-2007, SEC.45.

IC 36-7-15.1-22.5
Acquisition through eminent domain; public meeting; notice; resolution and petition; approval by county fiscal body
Sec. 22.5. (a) Subject to the approval of the county fiscal body, the commission may acquire a parcel of real property by the exercise of eminent domain when the following conditions exist:
(1) The real property meets at least one (1) of the conditions described in IC 32-24-4.5-7(1).
(2) The real property is capable of being developed or rehabilitated to provide affordable housing for low or moderate income families or to provide other development that will benefit or serve low or moderate income families.
(3) The real property suffers from one (1) or more of the conditions listed in IC 36-7-1-3, resulting in a negative impact on the use or value of the neighboring properties or other properties in the community.
(b) The commission or its designated hearing examiner shall conduct a public meeting to determine whether the conditions set forth in subsection (a) exist relative to a parcel of real property. Each person holding a fee or life estate interest of record in the property must be given notice by first class mail of the time and date of the hearing at least ten (10) days before the hearing, and is entitled to present evidence and make arguments at the hearing.
(c) If the commission considers it necessary to acquire real property under this section, it shall adopt a resolution setting out its determination to exercise that power and directing its attorney to file a petition in the name of the city on behalf of the department in the circuit or superior court in the county. (d) Eminent domain proceedings under this section are governed by IC 32-24.
(e) The commission shall use real property acquired under this section for one (1) of the following purposes:
(1) Sale in an urban homestead program under IC 36-7-17.
(2) Sale to a family whose income is at or below the county's median income for families.
(3) Sale or grant to a neighborhood development corporation or other nonprofit corporation, with a condition in the granting clause of the deed requiring the nonprofit organization to lease or sell the property to a family whose income is at or below the county's median income for families or to cause development that will serve or benefit families whose income is at or below the county's median income for families. However, a nonprofit organization is eligible for a sale or grant under this subdivision only if the county fiscal body has determined that the nonprofit organization meets the criteria established under subsection (f).
(4) Any other purpose appropriate under this chapter so long as it will serve or benefit families whose income is at or below the county's median income for families.
(f) The county fiscal body shall establish criteria for determining the eligibility of neighborhood development corporations and other nonprofit corporations for sales and grants of real property under subsection (e)(3). A neighborhood development corporation or other nonprofit corporation may apply to the county fiscal body for a determination concerning the corporation's compliance with the criteria established under this subsection.
(g) A neighborhood development corporation or nonprofit corporation that receives property under this section must agree to rehabilitate or otherwise develop the property in a manner that is similar to and consistent with the use of the other properties in the area served by the corporation.
As added by P.L.193-1988, SEC.5. Amended by P.L.31-1994, SEC.21; P.L.86-1999, SEC.4; P.L.2-2002, SEC.113; P.L.185-2005, SEC.37; P.L.163-2006, SEC.21; P.L.146-2008, SEC.753.

IC 36-7-15.1-23
Aid and cooperation of public entities; delegation; agreements
Sec. 23. (a) Any:
(1) political subdivision;
(2) other governmental entity;
(3) public instrumentality created by state law; or
(4) public body created by state law;
may, in the area in which it is authorized to act, do all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project, including furnishing the financial and other assistance that it is authorized by this chapter to furnish for or in connection with a redevelopment plan or redevelopment project.
(b) The commission may delegate to:
(1) an executive department of the consolidated city or county; (2) another governmental entity;
(3) a public instrumentality created by state law; or
(4) a public body created by state law;
any of the powers or functions of the commission with respect to the planning or undertaking of an urban renewal project in the area in which that department or entity is authorized to act. The department, entity, public instrumentality, or public body may then carry out or perform those powers or functions for the commission.
(c) A unit, another governmental entity, a public instrumentality created by state law, or a public body created by state law may enter into agreements with the commission or any other entity respecting action to be taken under this chapter, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project. These agreements may extend over any period, notwithstanding any other law.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.221-2007, SEC.46.

IC 36-7-15.1-24
Financial assistance; federal aid; issuance of bonds, notes, and warrants; approval by legislative body
Sec. 24. (a) Subject to the approval of the legislative body of the consolidated city, and in order to:
(1) undertake survey and planning activities under this chapter;
(2) undertake and carry out any redevelopment project, urban renewal project, economic development plan, or housing program;
(3) pay principal and interest on any advances;
(4) pay or retire any bonds and interest on them; or
(5) refund loans previously made under this section;
the commission may apply for and accept advances, short term and long term loans, grants, contributions, loan guarantees, and any other form of financial assistance from the federal government, or from any of its agencies. The commission may apply for and accept loans under this section from sources other than the federal government or federal agencies but only if the loans are unconditionally guaranteed by the federal government or federal agencies. The commission may also enter into and carry out contracts and agreements in connection with that financial assistance upon the terms and conditions that the commission considers reasonable and appropriate, as long as those terms and conditions are not inconsistent with the purposes of this chapter. The provisions of such a contract or agreement in regard to the handling, deposit, and application of project funds, as well as all other provisions, are valid and binding on the consolidated city or its executive departments and officers, as well as the commission, notwithstanding any other provision of this chapter.
(b) Subject to the approval of the fiscal body of the consolidated city, the commission may issue and sell bonds, notes, or warrants:
(1) to the federal government to evidence short term or long term loans made under this section; or (2) to persons or entities other than the federal government to evidence short or long term loans made under this section that are unconditionally guaranteed by the federal government or federal agencies;
without notice of sale being given or a public offering being made.
(c) Notwithstanding any other law, bonds, notes, or warrants issued by the commission under this section may:
(1) be in the amounts, form, or denomination;
(2) be either coupon or registered;
(3) carry conversion or other privileges;
(4) have a rank or priority;
(5) be of such description;
(6) be secured (subject to other provisions of this section) in such manner;
(7) bear interest at a rate or rates;
(8) be payable as to both principal and interest in a medium of payment, at a time or times (which may be upon demand) and at a place or places;
(9) be subject to terms of redemption (with or without premium);
(10) contain or be subject to any covenants, conditions, and provisions; and
(11) have any other characteristics;
that the commission considers reasonable and appropriate.
(d) Bonds, notes, or warrants issued under this section are not an indebtedness of the city or redevelopment district within the meaning of any constitutional or statutory limitation of indebtedness. The bonds, notes, or warrants are not payable from or secured by a levy of taxes, but are payable only from and secured only by income, funds, and properties of the project becoming available to the commission under this chapter or by grant funds from the federal government, as the commission specifies in the resolution authorizing their issuance.
(e) Bonds, notes, or warrants issued under this section are exempt from taxation as provided by IC 6-8-5.
(f) Bonds, notes, or warrants issued under this section shall be executed by the city executive and attested by the fiscal officer in the name of the "City of ____________________, Department of Metropolitan Development".
(g) Following the adoption of the resolution authorizing the issuance of bonds, notes, or warrants under this section, the commission shall certify a copy of that resolution to the officers of the city who have duties with respect to bonds, notes, or warrants of the city. At the proper time, the commission shall deliver to the officers the unexecuted bonds, notes, or warrants prepared for execution in accordance with the resolution.
(h) All bonds, notes, or warrants issued under this section shall be sold by the officers of the city who have duties with respect to the sale of bonds, notes, or warrants of the city. If an officer whose signature appears on any bonds, notes, or warrants issued under this

section leaves office before their delivery, the signature remains valid and sufficient for all purposes as if he had remained in office until the delivery.
(i) If at any time during the life of a loan contract or agreement under this section the commission can obtain loans for the purposes of this section from sources other than the federal government at interest rates not less favorable than provided in the loan contract or agreement, and if the loan contract or agreement so permits, the commission may do so and may pledge the loan contract and any rights under that contract as security for the repayment of the loans obtained from other sources. Any loan under this subsection may be evidenced by bonds, notes, or warrants issued and secured in the same manner as provided in this section for loans from the federal government. These bonds, notes, or warrants may be sold at either public or private sale, as the commission considers appropriate.
(j) Money obtained from the federal government or from other sources under this section, and money that is required by a contract or agreement under this section to be used for project expenditure purposes, repayment of survey and planning advances, or repayment of temporary or definitive loans, may be expended by the commission without regard to any law pertaining to the making and approval of budgets, appropriations, and expenditures.
(k) Bonds, notes, or warrants issued under this section are declared to be issued for an essential public and governmental purpose.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.2-1989, SEC.36; P.L.146-2008, SEC.754.

IC 36-7-15.1-25
Tax exemptions
Sec. 25. (a) Real property acquired by the redevelopment district is exempt from taxation while owned by the district.
(b) All receipts of the department, including receipts from the sale of real property, personal property, and materials disposed of, are exempt from all taxes.
(c) As used in this subsection, "year one" means any calendar year and "year two" means the calendar year following year one. When real property is acquired by the redevelopment district during the period from assessment on March 1 of year one to the last day of February of year two, the taxes due in year two shall be prorated between the seller and the city. When the proration is made, the auditor shall remove the city's prorated share from the tax duplicate by auditor's correction.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.192-1984, SEC.12; P.L.14-1991, SEC.22; P.L.192-2002(ss), SEC.180.

IC 36-7-15.1-26 Version a
Real property tax allocation and distribution
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013. Sec. 26. (a) As used in this section:
"Allocation area" means that part of a redevelopment project area to which an allocation provision of a resolution adopted under section 8 of this chapter refers for purposes of distribution and allocation of property taxes.
"Base assessed value" means the following:
(1) If an allocation provision is adopted after June 30, 1995, in a declaratory resolution or an amendment to a declaratory resolution establishing an economic development area:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(2) If an allocation provision is adopted after June 30, 1997, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(3) If:
(A) an allocation provision adopted before June 30, 1995, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area expires after June 30, 1997; and
(B) after June 30, 1997, a new allocation provision is included in an amendment to the declaratory resolution;
the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision adopted after June 30, 1997, as adjusted under subsection (h).
(4) Except as provided in subdivision (5), for all other allocation areas, the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h).
(5) If an allocation area established in an economic development area before July 1, 1995, is expanded after June

30, 1995, the definition in subdivision (1) applies to the expanded part of the area added after June 30, 1995.
(6) If an allocation area established in a redevelopment project area before July 1, 1997, is expanded after June 30, 1997, the definition in subdivision (2) applies to the expanded part of the area added after June 30, 1997.
Except as provided in section 26.2 of this chapter, "property taxes" means taxes imposed under IC 6-1.1 on real property. However, upon approval by a resolution of the redevelopment commission adopted before June 1, 1987, "property taxes" also includes taxes imposed under IC 6-1.1 on depreciable personal property. If a redevelopment commission adopted before June 1, 1987, a resolution to include within the definition of property taxes taxes imposed under IC 6-1.1 on depreciable personal property that has a useful life in excess of eight (8) years, the commission may by resolution determine the percentage of taxes imposed under IC 6-1.1 on all depreciable personal property that will be included within the definition of property taxes. However, the percentage included must not exceed twenty-five percent (25%) of the taxes imposed under IC 6-1.1 on all depreciable personal property.
(b) A resolution adopted under section 8 of this chapter on or before the allocation deadline determined under subsection (i) may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A resolution previously adopted may include an allocation provision by the amendment of that resolution on or before the allocation deadline determined under subsection (i) in accordance with the procedures required for its original adoption. A declaratory resolution or an amendment that establishes an allocation provision after June 30, 1995, must specify an expiration date for the allocation provision. For an allocation area established before July 1, 2008, the expiration date may not be more than thirty (30) years after the date on which the allocation provision is established. For an allocation area established after June 30, 2008, the expiration date may not be more than twenty-five (25) years after the date on which the first obligation was incurred to pay principal and interest on bonds or lease rentals on leases payable from tax increment revenues. However, with respect to bonds or other obligations that were issued before July 1, 2008, if any of the bonds or other obligations that were scheduled when issued to mature before the specified expiration date and that are payable only from allocated tax proceeds with respect to the allocation area remain outstanding as of the expiration date, the allocation provision does not expire until all of the bonds or other obligations are no longer outstanding. The allocation provision may apply to all or part of the redevelopment project area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds

of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution is made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and (2) shall be allocated to the redevelopment district and, when collected, paid into a special fund for that allocation area that may be used by the redevelopment district only to do one (1) or more of the following:
(A) Pay the principal of and interest on any obligations payable solely from allocated tax proceeds that are incurred by the redevelopment district for the purpose of financing or refinancing the redevelopment of that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area.
(C) Pay the principal of and interest on bonds payable from allocated tax proceeds in that allocation area and from the special tax levied under section 19 of this chapter.
(D) Pay the principal of and interest on bonds issued by the consolidated city to pay for local public improvements that are physically located in or physically connected to that allocation area.
(E) Pay premiums on the redemption before maturity of bonds payable solely or in part from allocated tax proceeds in that allocation area.
(F) Make payments on leases payable from allocated tax proceeds in that allocation area under section 17.1 of this chapter.
(G) Reimburse the consolidated city for expenditures for local public improvements (which include buildings, parking facilities, and other items set forth in section 17 of this chapter) that are physically located in or physically connected to that allocation area.
(H) Reimburse the unit for rentals paid by it for a building or parking facility that is physically located in or physically connected to that allocation area under any lease entered into under IC 36-1-10. (I) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made.
(J) Pay the costs of carrying out an eligible efficiency project (as defined in IC 36-9-41-1.5) within the unit that established the redevelopment commission. However, property tax proceeds may be used under this clause to pay the costs of carrying out an eligible efficiency project only if those property tax proceeds exceed the amount necessary to do the following:
(i) Make, when due, any payments required under clauses (A) through (I), including any payments of principal and interest on bonds and other obligations payable under this subdivision, any payments of premiums under this subdivision on the redemption before maturity of bonds, and any payments on leases payable under this subdivision.
(ii) Make any reimbursements required under this subdivision.
(iii) Pay any expenses required under this subdivision.
(iv) Establish, augment, or restore any debt service reserve under this subdivision.
The special fund may not be used for operating expenses of the commission.
(4) Before July 15 of each year, the commission shall do the following:
(A) Determine the amount, if any, by which the assessed value of the taxable property in the allocation area for the most recent assessment date minus the base assessed value, when multiplied by the estimated tax rate of the allocation area will exceed the amount of assessed value needed to provide the property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (3) plus the amount necessary for other purposes described in subdivision (3) and subsection (g).
(B) Provide a written notice to the county auditor, the legislative body of the consolidated city, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is

wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of excess assessed value that the commission has determined may be allocated to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the commission has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the commission. The commission may not authorize an allocation to the respective taxing units under this subdivision if to do so would endanger the interests of the holders of bonds described in subdivision (3).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by any taxing unit after the effective date of the allocation provision of the resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the redevelopment district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the redevelopment district for payment as set forth in subsection (b)(3).
(e) Notwithstanding any other law, each assessor shall, upon petition of the commission, reassess the taxable property situated upon or in, or added to, the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. Such a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund the amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the

enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. A unit that has no obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) in the fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone. The unit that creates the special zone fund shall use the fund, based on the recommendations of the urban enterprise association, for one (1) or more of the following purposes:
(1) To pay for programs in job training, job enrichment, and basic skill development designed to benefit residents and employers in the enterprise zone. The programs must reserve at least one-half (1/2) of the enrollment in any session for residents of the enterprise zone.
(2) To make loans and grants for the purpose of stimulating business activity in the enterprise zone or providing employment for enterprise zone residents in the enterprise zone. These loans and grants may be made to the following:
(A) Businesses operating in the enterprise zone.
(B) Businesses that will move their operations to the enterprise zone if such a loan or grant is made.
(3) To provide funds to carry out other purposes specified in subsection (b)(3). However, where reference is made in subsection (b)(3) to the allocation area, the reference refers for purposes of payments from the special zone fund only to that part of the allocation area that is also located in the enterprise zone.
(h) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the redevelopment district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the redevelopment district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the redevelopment district under subsection (b)(3) than would otherwise have been received if the general reassessment or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
(i) The allocation deadline referred to in subsection (b) is

determined in the following manner:
(1) The initial allocation deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial allocation deadline and subsequent allocation deadlines are automatically extended in increments of five (5) years, so that allocation deadlines subsequent to the initial allocation deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an allocation deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of allocation deadlines under subdivision (2); and
(B) specifically designates a particular date as the final allocation deadline.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.72-1983, SEC.8; P.L.393-1987(ss), SEC.7; P.L.37-1988, SEC.26; P.L.14-1991, SEC.23; P.L.41-1992, SEC.7; P.L.18-1992, SEC.27; P.L.2-1995, SEC.134; P.L.25-1995, SEC.89; P.L.85-1995, SEC.41; P.L.255-1997(ss), SEC.17; P.L.90-2002, SEC.479; P.L.4-2005, SEC.138; P.L.185-2005, SEC.38; P.L.216-2005, SEC.7; P.L.154-2006, SEC.77; P.L.146-2008, SEC.755; P.L.88-2009, SEC.14; P.L.182-2009(ss), SEC.406; P.L.203-2011, SEC.14.

IC 36-7-15.1-26 Version b
Real property tax allocation and distribution
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 26. (a) As used in this section:
"Allocation area" means that part of a redevelopment project area to which an allocation provision of a resolution adopted under section 8 of this chapter refers for purposes of distribution and allocation of property taxes.
"Base assessed value" means the following:
(1) If an allocation provision is adopted after June 30, 1995, in a declaratory resolution or an amendment to a declaratory resolution establishing an economic development area:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(2) If an allocation provision is adopted after June 30, 1997, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area:
(A) the net assessed value of all the property as finally

determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(3) If:
(A) an allocation provision adopted before June 30, 1995, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area expires after June 30, 1997; and
(B) after June 30, 1997, a new allocation provision is included in an amendment to the declaratory resolution;
the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision adopted after June 30, 1997, as adjusted under subsection (h).
(4) Except as provided in subdivision (5), for all other allocation areas, the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h).
(5) If an allocation area established in an economic development area before July 1, 1995, is expanded after June 30, 1995, the definition in subdivision (1) applies to the expanded part of the area added after June 30, 1995.
(6) If an allocation area established in a redevelopment project area before July 1, 1997, is expanded after June 30, 1997, the definition in subdivision (2) applies to the expanded part of the area added after June 30, 1997.
Except as provided in section 26.2 of this chapter, "property taxes" means taxes imposed under IC 6-1.1 on real property. However, upon approval by a resolution of the redevelopment commission adopted before June 1, 1987, "property taxes" also includes taxes imposed under IC 6-1.1 on depreciable personal property. If a redevelopment commission adopted before June 1, 1987, a resolution to include within the definition of property taxes taxes imposed under IC 6-1.1 on depreciable personal property that has a useful life in excess of eight (8) years, the commission may by resolution determine the percentage of taxes imposed under IC 6-1.1 on all depreciable personal property that will be included within the definition of property taxes. However, the percentage included must not exceed twenty-five percent (25%) of the taxes imposed under IC 6-1.1 on all depreciable personal property.
(b) A resolution adopted under section 8 of this chapter on or before the allocation deadline determined under subsection (i) may include a provision with respect to the allocation and distribution of

property taxes for the purposes and in the manner provided in this section. A resolution previously adopted may include an allocation provision by the amendment of that resolution on or before the allocation deadline determined under subsection (i) in accordance with the procedures required for its original adoption. A declaratory resolution or an amendment that establishes an allocation provision after June 30, 1995, must specify an expiration date for the allocation provision. For an allocation area established before July 1, 2008, the expiration date may not be more than thirty (30) years after the date on which the allocation provision is established. For an allocation area established after June 30, 2008, the expiration date may not be more than twenty-five (25) years after the date on which the first obligation was incurred to pay principal and interest on bonds or lease rentals on leases payable from tax increment revenues. However, with respect to bonds or other obligations that were issued before July 1, 2008, if any of the bonds or other obligations that were scheduled when issued to mature before the specified expiration date and that are payable only from allocated tax proceeds with respect to the allocation area remain outstanding as of the expiration date, the allocation provision does not expire until all of the bonds or other obligations are no longer outstanding. The allocation provision may apply to all or part of the redevelopment project area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution is made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and (2) shall be allocated to the redevelopment district and, when collected, paid into a special fund for that allocation area that may be used by the redevelopment district only to do one (1) or more of the following:
(A) Pay the principal of and interest on any obligations payable solely from allocated tax proceeds that are incurred

by the redevelopment district for the purpose of financing or refinancing the redevelopment of that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area.
(C) Pay the principal of and interest on bonds payable from allocated tax proceeds in that allocation area and from the special tax levied under section 19 of this chapter.
(D) Pay the principal of and interest on bonds issued by the consolidated city to pay for local public improvements that are physically located in or physically connected to that allocation area.
(E) Pay premiums on the redemption before maturity of bonds payable solely or in part from allocated tax proceeds in that allocation area.
(F) Make payments on leases payable from allocated tax proceeds in that allocation area under section 17.1 of this chapter.
(G) Reimburse the consolidated city for expenditures for local public improvements (which include buildings, parking facilities, and other items set forth in section 17 of this chapter) that are physically located in or physically connected to that allocation area.
(H) Reimburse the unit for rentals paid by it for a building or parking facility that is physically located in or physically connected to that allocation area under any lease entered into under IC 36-1-10.
(I) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made.
(J) Pay the costs of carrying out an eligible efficiency project (as defined in IC 36-9-41-1.5) within the unit that established the redevelopment commission. However, property tax proceeds may be used under this clause to pay the costs of carrying out an eligible efficiency project only if those property tax proceeds exceed the amount necessary to do the following:
(i) Make, when due, any payments required under clauses (A) through (I), including any payments of principal and

interest on bonds and other obligations payable under this subdivision, any payments of premiums under this subdivision on the redemption before maturity of bonds, and any payments on leases payable under this subdivision.
(ii) Make any reimbursements required under this subdivision.
(iii) Pay any expenses required under this subdivision.
(iv) Establish, augment, or restore any debt service reserve under this subdivision.
The special fund may not be used for operating expenses of the commission.
(4) Before July 15 of each year, the commission shall do the following:
(A) Determine the amount, if any, by which the assessed value of the taxable property in the allocation area for the most recent assessment date minus the base assessed value, when multiplied by the estimated tax rate of the allocation area will exceed the amount of assessed value needed to provide the property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (3) plus the amount necessary for other purposes described in subdivision (3) and subsection (g).
(B) Provide a written notice to the county auditor, the legislative body of the consolidated city, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of excess assessed value that the commission has determined may be allocated to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the commission has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the commission. The commission may not authorize an allocation to the respective taxing units under this subdivision if to do so would endanger the interests of the holders of bonds described in subdivision (3).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by any taxing unit after the effective date of the allocation provision of the resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or (2) the base assessed value.
(d) Property tax proceeds allocable to the redevelopment district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the redevelopment district for payment as set forth in subsection (b)(3).
(e) Notwithstanding any other law, each assessor shall, upon petition of the commission, reassess the taxable property situated upon or in, or added to, the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. Such a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund the amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. A unit that has no obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) in the fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone. The unit that creates the special zone fund shall use the fund, based on the recommendations of the urban enterprise association, for one (1) or more of the following purposes:
(1) To pay for programs in job training, job enrichment, and basic skill development designed to benefit residents and employers in the enterprise zone. The programs must reserve at least one-half (1/2) of the enrollment in any session for residents of the enterprise zone.
(2) To make loans and grants for the purpose of stimulating business activity in the enterprise zone or providing employment for enterprise zone residents in the enterprise zone. These loans and grants may be made to the following:
(A) Businesses operating in the enterprise zone.
(B) Businesses that will move their operations to the enterprise zone if such a loan or grant is made. (3) To provide funds to carry out other purposes specified in subsection (b)(3). However, where reference is made in subsection (b)(3) to the allocation area, the reference refers for purposes of payments from the special zone fund only to that part of the allocation area that is also located in the enterprise zone.
(h) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each general reassessment of real property in an area under IC 6-1.1-4-4 and after each reassessment under a reassessment plan prepared under IC 6-1.1-4-4.2, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the reassessment of the real property in the area on the property tax proceeds allocated to the redevelopment district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the redevelopment district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the redevelopment district under subsection (b)(3) than would otherwise have been received if the general reassessment, reassessment under the reassessment plan, or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
(i) The allocation deadline referred to in subsection (b) is determined in the following manner:
(1) The initial allocation deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial allocation deadline and subsequent allocation deadlines are automatically extended in increments of five (5) years, so that allocation deadlines subsequent to the initial allocation deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an allocation deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of allocation deadlines under subdivision (2); and
(B) specifically designates a particular date as the final allocation deadline.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.72-1983, SEC.8; P.L.393-1987(ss), SEC.7; P.L.37-1988, SEC.26; P.L.14-1991, SEC.23; P.L.41-1992, SEC.7; P.L.18-1992, SEC.27; P.L.2-1995, SEC.134; P.L.25-1995, SEC.89; P.L.85-1995, SEC.41; P.L.255-1997(ss), SEC.17; P.L.90-2002, SEC.479; P.L.4-2005, SEC.138; P.L.185-2005, SEC.38; P.L.216-2005, SEC.7;

P.L.154-2006, SEC.77; P.L.146-2008, SEC.755; P.L.88-2009, SEC.14; P.L.182-2009(ss), SEC.406; P.L.203-2011, SEC.14; P.L.112-2012, SEC.56.

IC 36-7-15.1-26.1
Repealed
(Repealed by P.L.146-2008, SEC.812.)

IC 36-7-15.1-26.2
Definitions; amendment of resolution; property taxes
Sec. 26.2. (a) As used in this section, "depreciable personal property" refers to all of the designated taxpayer's depreciable personal property that is located in the allocation area.
(b) As used in this section, "designated taxpayer" means a taxpayer designated by the commission in a declaratory resolution adopted or amended under section 8 or 10.5 of this chapter, and with respect to which the commission finds that:
(1) taxes to be derived from the taxpayer's depreciable personal property in the allocation area, in excess of the taxes attributable to the base assessed value of that personal property, are needed to pay debt service for bonds issued under section 17 of this chapter or to make payments on leases payable under section 17.1 of this chapter in order to provide local public improvements for a particular allocation area;
(2) the taxpayer's property in the allocation area will consist primarily of industrial, manufacturing, warehousing, research and development, processing, distribution, transportation, or convention center hotel related projects or regulated amusement devices (as defined in IC 22-12-1-19.1) and related improvements; and
(3) the taxpayer's property in the allocation area will not consist primarily of retail, commercial, or residential projects, other than an amusement park or tourism industry project.
For purposes of subdivision (3), a convention center hotel project is not considered a retail, commercial, or residential project.
(c) The allocation provision of a declaratory resolution may modify the definition of "property taxes" under section 26(a) of this chapter to include taxes imposed under IC 6-1.1 on the depreciable personal property of designated taxpayers in accordance with the procedures and limitations set forth in this section and section 26 of this chapter. If such a modification is included in the resolution, for purposes of section 26 of this chapter the term "base assessed value" with respect to the depreciable personal property of designated taxpayers means the net assessed value of the depreciable personal property as finally determined for the assessment date immediately preceding:
(1) the effective date of the modification, for modifications adopted before July 1, 1995; and
(2) the adoption date of the modification for modifications adopted after June 30, 1995; as adjusted under section 26(h) of this chapter.
As added by P.L.41-1992, SEC.8. Amended by P.L.25-1995, SEC.90; P.L.234-2007, SEC.205; P.L.172-2011, SEC.153.

IC 36-7-15.1-26.5
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 36-7-15.1-26.7
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 36-7-15.1-26.9
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 36-7-15.1-27
Crimes and offenses
Sec. 27. A person who knowingly:
(1) applies any money raised under this chapter to any purpose other than those permitted by this chapter; or
(2) fails to follow the voucher and warrant procedure prescribed by law in expending any money raised under this chapter;
commits a Class C felony.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-28
Planning and development as public and governmental function; goals; public purpose; construction
Sec. 28. (a) The planning, replanning, development, and redevelopment of economic development areas are public and governmental functions that cannot be accomplished through the ordinary operations of private enterprise due to:
(1) the necessity for the exercise of the power of eminent domain;
(2) the necessity for requiring the proper use of the land so as to best serve the interests of the county and its citizens; and
(3) the costs of these projects.
(b) The planning, replanning, development, and redevelopment of economic development areas will:
(1) benefit the health, safety, morals, and welfare;
(2) increase the economic well-being of the county and the state; and
(3) serve to protect and increase property values in the county and the state.
(c) The planning, replanning, development, and redevelopment of economic development areas under this section and sections 29, 30, 57, and 58 of this chapter are public uses and purposes for which public money may be spent and private property may be acquired.
(d) This section and sections 29, 30, 57, and 58 of this chapter

shall be liberally construed to carry out the purposes of this section.
As added by P.L.222-1986, SEC.2. Amended by P.L.102-1999, SEC.3.

IC 36-7-15.1-29
Determination of economic development area; approval; requirements; procedures
Sec. 29. (a) The commission may, by following the procedures set forth in sections 8, 9, and 10 of this chapter, approve a plan for and determine that a geographic area in the redevelopment district is an economic development area. Designation of an economic development area is subject to judicial review in the manner prescribed in section 11 of this chapter.
(b) The commission may determine that a geographic area is an economic development area if it finds:
(1) the plan for the economic development area:
(A) promotes significant opportunities for the gainful employment of its citizens;
(B) attracts a major new business enterprise to the unit;
(C) retains or expands a significant business enterprise existing in the boundaries of the unit; or
(D) meets other purposes of this section and sections 28 and 30 of this chapter;
(2) the plan for the economic development area cannot be achieved by regulatory processes or by the ordinary operation of private enterprise without resort to the powers allowed under this section and sections 28 and 30 of this chapter because of:
(A) lack of local public improvement;
(B) existence of improvements or conditions that lower the value of the land below that of nearby land;
(C) multiple ownership of land; or
(D) other similar conditions;
(3) the public health and welfare will be benefited by accomplishment of the plan for the economic development area;
(4) the accomplishment of the plan for the economic development area will be a public utility and benefit as measured by:
(A) attraction or retention of permanent jobs;
(B) increase in the property tax base;
(C) improved diversity of the economic base; or
(D) other similar public benefits; and
(5) the plan for the economic development area conforms to the comprehensive plan of development for the consolidated city.
(c) The determination that a geographic area is an economic development area must be approved by the city-county legislative body. The approval may be given either before or after judicial review is requested. The requirement that the city-county legislative body approve economic development areas does not prevent the commission from amending the plan for the economic development area. As added by P.L.222-1986, SEC.3. Amended by P.L.146-2008, SEC.757; P.L.172-2011, SEC.154.

IC 36-7-15.1-30
Powers of commission
Sec. 30. (a) All of the rights, powers, privileges, and immunities that may be exercised by the commission in a redevelopment project area or urban renewal area may be exercised by the commission in an economic development area, subject to the following:
(1) The content and manner of exercise of these rights, powers, privileges, and immunities shall be determined by the purposes and nature of an economic development area.
(2) Real property (or interests in real property) relative to which action is taken under this section or section 28 or 29 of this chapter in an economic development area is not required to meet the conditions described in IC 36-7-1-3.
(3) The special tax levied in accordance with section 16 of this chapter may be used to carry out activities under this chapter in economic development areas.
(4) Bonds may be issued in accordance with section 17 of this chapter to defray expenses of carrying out activities under this chapter in economic development areas if no other revenue sources are available for this purpose.
(5) The tax exemptions set forth in section 25 of this chapter are applicable in economic development areas.
(6) An economic development area may be an allocation area for the purposes of distribution and allocation of property taxes.
(7) The commission may not use its power of eminent domain under section 13 of this chapter to carry out activities under this chapter in economic development areas.
(b) The content and manner of discharge of duties set forth in section 6 of this chapter shall be determined by the purposes and nature of an economic development area.
As added by P.L.222-1986, SEC.4. Amended by P.L.185-2005, SEC.39; P.L.146-2008, SEC.758.

IC 36-7-15.1-31
Findings of general assembly
Sec. 31. The general assembly finds the following:
(1) There exists within areas needing redevelopment a shortage of safe and affordable housing for persons of low and moderate income.
(2) The planning, replanning, development, and redevelopment of housing within areas needing redevelopment are public and governmental functions that cannot be accomplished through the ordinary operations of private enterprise because of:
(A) the necessity for the exercise of the power of eminent domain;
(B) the necessity for requiring the proper use of the land so as to best serve the interests of the county and its citizens;

and
(C) the costs of these projects.
(3) The provision of affordable housing for persons of low or moderate income does not compete with the ordinary operation of private enterprise.
(4) It is in the public interest that work on the provision of housing be commenced as soon as possible to relieve the need for this housing, which constitutes an emergency.
(5) The absence of affordable housing in areas needing redevelopment necessitates excessive and disproportionate expenditures of public funds for crime prevention, public health and safety, fire and accident prevention, and other public services and facilities.
(6) The planning, replanning, development, and redevelopment of housing within areas needing redevelopment will do the following:
(A) Benefit the health, safety, morals, and welfare of the county and the state.
(B) Serve to protect and increase property values in the county and the state.
(C) Benefit persons of low and moderate income by making affordable housing available to them.
(D) Reduce public expenditures required for governmental functions such as police and fire protection and other services.
(7) The planning, replanning, development, and redevelopment of housing within areas needing redevelopment under this section and sections 32 through 35 of this chapter are:
(A) necessary in the public interest; and
(B) public uses and purposes for which public money may be spent and private property may be acquired.
(8) This section and sections 32 through 35 of this chapter shall be liberally construed to carry out the purposes of this section and this chapter.
As added by P.L.193-1988, SEC.7. Amended by P.L.185-2005, SEC.40.

IC 36-7-15.1-32
Housing program; notice and hearing; neighbor associations and residents
Sec. 32. (a) The commission must establish a program for housing. The program, which may include such elements as the commission considers appropriate, must be adopted as part of a redevelopment plan or amendment to a redevelopment plan, and must establish an allocation area for purposes of sections 26 and 35 of this chapter for the accomplishment of the program.
(b) The notice and hearing provisions of sections 10 and 10.5 of this chapter apply to the resolution adopted under subsection (a). Judicial review of the resolution may be made under section 11 of this chapter. (c) Before formal submission of any housing program to the commission, the department shall consult with persons interested in or affected by the proposed program and provide the affected neighborhood associations, residents, township assessors (if any), and the county assessor with an adequate opportunity to participate in an advisory role in planning, implementing, and evaluating the proposed program. The department may hold public meetings in the affected neighborhood to obtain the views of neighborhood associations and residents.
As added by P.L.193-1988, SEC.8. Amended by P.L.219-2007, SEC.130; P.L.146-2008, SEC.759.

IC 36-7-15.1-33
Commission rights, powers, privileges, and immunities
Sec. 33. All of the rights, powers, privileges, and immunities that may be exercised by the commission in redevelopment project areas may be exercised by the commission in implementing its program for housing including the following:
(1) The special tax levied in accordance with section 16 of this chapter may be used to accomplish the housing program.
(2) Bonds may be issued under this chapter to accomplish the housing program, but only one (1) issue of bonds may be issued and payable from increments in any allocation area except for refunding bonds or bonds issued in an amount necessary to complete a housing program for which bonds were previously issued.
(3) Leases may be entered into under this chapter to accomplish the housing program.
(4) The tax exemptions set forth in section 25 of this chapter are applicable.
(5) Property taxes may be allocated under section 26 of this chapter.
As added by P.L.193-1988, SEC.9. Amended by P.L.185-2005, SEC.41.

IC 36-7-15.1-34
Housing program; resolution; findings
Sec. 34. The commission must make the following findings in the resolution adopting a housing program under section 32 of this chapter:
(1) The program meets the purposes of section 31 of this chapter.
(2) The program cannot be accomplished by regulatory processes or by the ordinary operation of private enterprise because of:
(A) lack of public improvements;
(B) existence of improvements or conditions that lower the value of the land below that of nearby land; or
(C) other similar conditions.
(3) The public health and welfare will be benefited by

accomplishment of the program.
(4) The accomplishment of the program will be of public utility and benefit as measured by:
(A) provision of adequate housing for low and moderate income persons;
(B) increase in the property tax base; or
(C) other similar public benefits.
(5) At least one-third (1/3) of the parcels in the allocation area established by the program are vacant.
(6) At least three-fourths (3/4) of the allocation area is used for residential purposes or is planned to be used for residential purposes.
(7) At least one-third (1/3) of the residential units in the allocation area were constructed before 1941.
(8) At least one-third (1/3) of the parcels in the allocation area have one (1) or more of the following characteristics:
(A) The dwelling unit on the parcel is not permanently occupied.
(B) The parcel is the subject of a governmental order, issued under a statute or ordinance, requiring the correction of a housing code violation or unsafe building condition.
(C) Two (2) or more property tax payments on the parcel are delinquent.
(D) The parcel is owned by local, state, or federal government.
As added by P.L.193-1988, SEC.10. Amended by P.L.1-1993, SEC.246.

IC 36-7-15.1-35
Base assessed value; special fund use for allocation area program; maximum additional credit; resolution
Sec. 35. (a) Notwithstanding section 26(a) of this chapter, with respect to the allocation and distribution of property taxes for the accomplishment of a program adopted under section 32 of this chapter, "base assessed value" means the net assessed value of all of the land as finally determined for the assessment date immediately preceding the effective date of the allocation provision, as adjusted under section 26(h) of this chapter. However, "base assessed value" does not include the value of real property improvements to the land.
(b) The special fund established under section 26(b) of this chapter for the allocation area for a program adopted under section 32 of this chapter may be used only for purposes related to the accomplishment of the program, including the following:
(1) The construction, rehabilitation, or repair of residential units within the allocation area.
(2) The construction, reconstruction, or repair of infrastructure (such as streets, sidewalks, and sewers) within or serving the allocation area.
(3) The acquisition of real property and interests in real property within the allocation area. (4) The demolition of real property within the allocation area.
(5) To provide financial assistance to enable individuals and families to purchase or lease residential units within the allocation area. However, financial assistance may be provided only to those individuals and families whose income is at or below the county's median income for individuals and families, respectively.
(6) To provide financial assistance to neighborhood development corporations to permit them to provide financial assistance for the purposes described in subdivision (5).
(7) For property taxes first due and payable before 2009, to provide each taxpayer in the allocation area a credit for property tax replacement as determined under subsections (c) and (d). However, this credit may be provided by the commission only if the city-county legislative body establishes the credit by ordinance adopted in the year before the year in which the credit is provided.
(c) The maximum credit that may be provided under subsection (b)(7) to a taxpayer in a taxing district that contains all or part of an allocation area established for a program adopted under section 32 of this chapter shall be determined as follows:
STEP ONE: Determine that part of the sum of the amounts described in IC 6-1.1-21-2(g)(1)(A) and IC 6-1.1-21-2(g)(2) through IC 6-1.1-21-2(g)(5) (before their repeal) that is attributable to the taxing district.
STEP TWO: Divide:
(A) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2 (before its repeal)) for that year as determined under IC 6-1.1-21-4(a)(1) (before its repeal) that is attributable to the taxing district; by
(B) the amount determined under STEP ONE.
STEP THREE: Multiply:
(A) the STEP TWO quotient; by
(B) the taxpayer's taxes (as defined in IC 6-1.1-21-2 (before its repeal)) levied in the taxing district allocated to the allocation fund, including the amount that would have been allocated but for the credit.
(d) Except as provided in subsection (g), the commission may determine to grant to taxpayers in an allocation area from its allocation fund a credit under this section, as calculated under subsection (c), by applying one-half (1/2) of the credit to each installment of taxes (as defined in IC 6-1.1-21-2 (before its repeal)) that under IC 6-1.1-22-9 are due and payable in a year. Except as provided in subsection (g), one-half (1/2) of the credit shall be applied to each installment of taxes (as defined in IC 6-1.1-21-2 (before its repeal)). The commission must provide for the credit annually by a resolution and must find in the resolution the following:
(1) That the money to be collected and deposited in the

allocation fund, based upon historical collection rates, after granting the credit will equal the amounts payable for contractual obligations from the fund, plus ten percent (10%) of those amounts.
(2) If bonds payable from the fund are outstanding, that there is a debt service reserve for the bonds that at least equals the amount of the credit to be granted.
(3) If bonds of a lessor under section 17.1 of this chapter or under IC 36-1-10 are outstanding and if lease rentals are payable from the fund, that there is a debt service reserve for those bonds that at least equals the amount of the credit to be granted.
If the tax increment is insufficient to grant the credit in full, the commission may grant the credit in part, prorated among all taxpayers.
(e) Notwithstanding section 26(b) of this chapter, the special fund established under section 26(b) of this chapter for the allocation area for a program adopted under section 32 of this chapter may only be used to do one (1) or more of the following:
(1) Accomplish one (1) or more of the actions set forth in section 26(b)(3)(A) through 26(b)(3)(H) of this chapter.
(2) Reimburse the consolidated city for expenditures made by the city in order to accomplish the housing program in that allocation area.
The special fund may not be used for operating expenses of the commission.
(f) Notwithstanding section 26(b) of this chapter, the commission shall, relative to the special fund established under section 26(b) of this chapter for an allocation area for a program adopted under section 32 of this chapter, do the following before July 15 of each year:
(1) Determine the amount, if any, by which the assessed value of the taxable property in the allocation area, when multiplied by the estimated tax rate of the allocation area, will exceed the amount of assessed value needed to produce the property taxes necessary to:
(A) make the distribution required under section 26(b)(2) of this chapter;
(B) make, when due, principal and interest payments on bonds described in section 26(b)(3) of this chapter;
(C) pay the amount necessary for other purposes described in section 26(b)(3) of this chapter; and
(D) reimburse the consolidated city for anticipated expenditures described in subsection (e)(2).
(2) Provide a written notice to the county auditor, the legislative body of the consolidated city, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(A) state the amount, if any, of excess assessed value that the

commission has determined may be allocated to the respective taxing units in the manner prescribed in section 26(b)(1) of this chapter; or
(B) state that the commission has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in section 26(b)(1) of this chapter.
The county auditor shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the commission.
(g) This subsection applies to an allocation area only to the extent that the net assessed value of property that is assessed as residential property under the rules of the department of local government finance is not included in the base assessed value. If property tax installments with respect to a homestead (as defined in IC 6-1.1-20.9-1 (before its repeal)) are due in installments established by the department of local government finance under IC 6-1.1-22-9.5, each taxpayer subject to those installments in an allocation area is entitled to an additional credit under subsection (d) for the taxes (as defined in IC 6-1.1-21-2 (before its repeal)) due in installments. The credit shall be applied in the same proportion to each installment of taxes (as defined in IC 6-1.1-21-2 (before its repeal)).
As added by P.L.193-1988, SEC.11. Amended by P.L.2-1989, SEC.38; P.L.192-2002(ss), SEC.182; P.L.1-2004, SEC.66 and P.L.23-2004, SEC.68; P.L.219-2007, SEC.131; P.L.146-2008, SEC.760; P.L.42-2011, SEC.78; P.L.203-2011, SEC.15; P.L.6-2012, SEC.245.

IC 36-7-15.1-35.5
Supplemental housing program; housing trust fund; low income housing trust fund advisory committee
Sec. 35.5. (a) The general assembly finds the following:
(1) Federal law permits the sale of a multiple family housing project that is or has been covered, in whole or in part, by a contract for project based assistance from the United States Department of Housing and Urban Development without requiring the continuation of that project based assistance.
(2) Such a sale displaces the former residents of a multiple family housing project described in subdivision (1) and increases the shortage of safe and affordable housing for persons of low and moderate income within the county.
(3) The displacement of families and individuals from affordable housing requires increased expenditures of public funds for crime prevention, public health and safety, fire and accident prevention, and other public services and facilities.
(4) The establishment of a supplemental housing program under this section will do the following:
(A) Benefit the health, safety, morals, and welfare of the county and the state. (B) Serve to protect and increase property values in the county and the state.
(C) Benefit persons of low and moderate income by making affordable housing available to them.
(5) The establishment of a supplemental housing program under this section and sections 32 through 35 of this chapter is:
(A) necessary in the public interest; and
(B) a public use and purpose for which public money may be spent and private property may be acquired.
(b) In addition to its other powers with respect to a housing program under sections 32 through 35 of this chapter, the commission may establish a supplemental housing program. Except as provided by this section, the commission has the same powers and duties with respect to the supplemental housing program that the commission has under sections 32 through 35 of this chapter with respect to the housing program.
(c) One (1) allocation area may be established for the supplemental housing program. The commission is not required to make the findings required under section 34(5) through 34(8) of this chapter with respect to the allocation area. However, the commission must find that the property contained within the boundaries of the allocation area consists solely of one (1) or more multiple family housing projects that are or have been covered, in whole or in part, by a contract for project based assistance from the United States Department of Housing and Urban Development or have been owned at one time by a public housing agency. The allocation area need not be contiguous. The definition of "base assessed value" set forth in section 35(a) of this chapter applies to the special fund established under section 26(b) of this chapter for the allocation area.
(d) The special fund established under section 26(b) of this chapter for the allocation area established under this section may be used only for the following purposes:
(1) Subject to subdivision (2), on January 1 and July 1 of each year the balance of the special fund shall be transferred to the housing trust fund established under subsection (e).
(2) The commission may provide each taxpayer in the allocation area a credit for property tax replacement in the manner provided by section 35(b)(7) of this chapter. Transfers made under subdivision (1) shall be reduced by the amount necessary to provide the credit.
(e) The commission shall, by resolution, establish a housing trust fund to be administered, subject to the terms of the resolution, by:
(1) the housing division of the consolidated city; or
(2) the department, division, or agency that has been designated to perform the public housing function by an ordinance adopted under IC 36-7-18-1.
(f) The housing trust fund consists of:
(1) amounts transferred to the fund under subsection (d);
(2) payments in lieu of taxes deposited in the fund under IC 36-3-2-11; (3) gifts and grants to the fund;
(4) investment income earned on the fund's assets;
(5) money deposited in the fund under IC 36-2-7-10(j); and
(6) other funds from sources approved by the commission.
(g) The commission shall, by resolution, establish uses for the housing trust fund. However, the uses must be limited to:
(1) providing financial assistance to those individuals and families whose income is at or below eighty percent (80%) of the county's median income for individuals and families, respectively, to enable those individuals and families to purchase or lease residential units within the county;
(2) paying expenses of administering the fund;
(3) making grants, loans, and loan guarantees for the development, rehabilitation, or financing of affordable housing for individuals and families whose income is at or below eighty percent (80%) of the county's median income for individuals and families, respectively, including the elderly, persons with disabilities, and homeless individuals and families; and
(4) providing technical assistance to nonprofit developers of affordable housing.
(h) At least fifty percent (50%) of the dollars allocated for production, rehabilitation, or purchase of housing must be used for units to be occupied by individuals and families whose income is at or below fifty percent (50%) of the county's area median income for individuals and families, respectively.
(i) The low income housing trust fund advisory committee is established. The low-income housing trust fund advisory committee consists of eleven (11) members. The membership of the low income housing trust fund advisory committee is comprised of:
(1) one (1) member appointed by the mayor, to represent the interests of low income families;
(2) one (1) member appointed by the mayor, to represent the interests of owners of subsidized, multifamily housing communities;
(3) one (1) member appointed by the mayor, to represent the interests of banks and other financial institutions;
(4) one (1) member appointed by the mayor, of the department of metropolitan development;
(5) three (3) members representing the community at large appointed by the commission, from nominations submitted to the commission as a result of a general call for nominations from neighborhood associations, community based organizations, and other social services agencies;
(6) one (1) member appointed by and representing the Coalition for Homeless Intervention and Prevention of Greater Indianapolis;
(7) one (1) member appointed by and representing the Local Initiatives Support Corporation;
(8) one (1) member appointed by and representing the Indianapolis Coalition for Neighborhood Development; and (9) one (1) member appointed by and representing the Indianapolis Neighborhood Housing Partnership.
Members of the low income housing trust fund advisory committee serve for a term of four (4) years, and are eligible for reappointment. If a vacancy exists on the committee, the appointing authority who appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy. A committee member may be removed at any time by the appointing authority who appointed the committee member.
(j) The low income housing trust fund advisory committee shall make recommendations to the commission regarding:
(1) the development of policies and procedures for the uses of the low income housing trust fund; and
(2) long term sources of capital for the low income housing trust fund, including:
(A) revenue from:
(i) development ordinances;
(ii) fees; or
(iii) taxes;
(B) financial market based income;
(C) revenue derived from private sources; and
(D) revenue generated from grants, gifts, donations, or income in any other form, from a:
(i) government program;
(ii) foundation; or
(iii) corporation.
(k) The county treasurer shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.19-2000, SEC.3. Amended by P.L.211-2007, SEC.48.

IC 36-7-15.1-36
Military base reuse area
Sec. 36. A redevelopment project area, an urban renewal area, or an economic development area established under this chapter may not include land that constitutes part of a military base reuse area established under IC 36-7-30.
As added by P.L.26-1995, SEC.8. Amended by P.L.185-2005, SEC.42.

IC 36-7-15.1-36.2
Quadrennial fiscal analysis; report
Sec. 36.2. On a quadrennial basis, the general assembly shall provide for an evaluation of the provisions of this chapter, giving first priority to using the Indiana economic development corporation established under IC 5-28-3. The evaluation must be a fiscal analysis, including an assessment of the effectiveness of the provisions of this chapter to:
(1) create new jobs; (2) increase income; and
(3) increase the tax base;
in the jurisdiction of the county. The fiscal analysis may also consider impacts on tax burdens borne by property owners. The fiscal analysis may also include a review of the practices and experiences of other states or political subdivisions with laws similar to the provisions of this chapter. The Indiana economic development corporation established under IC 5-28-3 or another person or entity designated by the general assembly shall submit a report on the evaluation to the governor, the president pro tempore of the senate, and the speaker of the house of representatives before December 1, 2007, and every fourth year thereafter.
As added by P.L.25-1995, SEC.91. Amended by P.L.4-2005, SEC.139.

IC 36-7-15.1-36.3
Annual report; contents
Sec. 36.3. (a) Within thirty (30) days after the close of each calendar year, the commission shall file with the mayor a report setting out the commission's activities during the preceding calendar year.
(b) The report required by subsection (a) must show the names of the then qualified and acting commissioners, the names of the officers of that body, the number of regular employees and their fixed salaries or compensation, the amount of the expenditures made during the preceding year and their general purpose, an accounting of the tax increment revenues expended by any entity receiving the tax increment revenues as a grant or loan from the commission, the amount of funds on hand at the close of the calendar year, and other information necessary to disclose the activities of the commission and the results obtained.
(c) A copy of each report filed under this section must be submitted to the department of local government finance in an electronic format under IC 5-14-6.
As added by P.L.112-2012, SEC.57.

IC 36-7-15.1-37
Additional definitions; applicability of certain sections
Sec. 37. (a) As used in this section and sections 38 through 58 of this chapter:
"City" or "excluded city" refers to an excluded city (as defined in IC 36-3-1-7) but does not refer to an excluded city described in IC 36-7-14-1(b).
"Commission" refers to the metropolitan development commission acting as the redevelopment commission of an excluded city.
(b) Sections 38 through 58 of this chapter do not apply to an excluded city described in IC 36-7-14-1(b).
As added by P.L.102-1999, SEC.4. Amended by P.L.190-2005, SEC.13; P.L.1-2006, SEC.568.
IC 36-7-15.1-38
Redevelopment districts
Sec. 38. (a) There exists in each excluded city a redevelopment district comprised of all land situated within the geographic boundaries of each respective excluded city.
(b) Each redevelopment district described in subsection (a) constitutes a special taxing district for the purpose of levying and collecting special benefit taxes for redevelopment purposes as provided in this chapter.
(c) All of the taxable property within each redevelopment district established by subsection (a) is considered to be benefited by redevelopment projects carried out under sections 37 through 58 of this chapter to the extent of the special taxes levied under sections 37 through 58 of this chapter.
As added by P.L.102-1999, SEC.5.

IC 36-7-15.1-39
Powers and duties of commission; eminent domain
Sec. 39. (a) A commission has the duties set forth in section 6 of this chapter.
(b) A commission may exercise all the powers set forth in section 7 of this chapter, except that all powers regarding condemnation and eminent domain under this section are vested solely in the legislative body of an excluded city. Eminent domain proceedings under this section are governed by IC 32-24.
As added by P.L.102-1999, SEC.6. Amended by P.L.2-2002, SEC.114.

IC 36-7-15.1-40
Establishment of redevelopment project area; amendment to redevelopment resolutions; appeals
Sec. 40. (a) A commission shall establish a redevelopment project area by following the procedures set forth in sections 8 through 10 of this chapter. The establishment of a redevelopment project area under this subsection must also be approved by resolution of the legislative body of the excluded city.
(b) A commission may amend a resolution or plan for a redevelopment project area or economic development area by following the procedures set forth in sections 8 through 10.5 of this chapter. An amendment made under this subsection must also be approved by resolution of the legislative body of the excluded city.
(c) A person who filed a written remonstrance with the commission under subsection (a) and is aggrieved by the final action taken may seek appeal of the action by following the procedures for appeal set forth in section 11 of this chapter. The appeal hearing is governed by the procedures of section 11(b) of this chapter.
As added by P.L.102-1999, SEC.7. Amended by P.L.185-2005, SEC.43; P.L.146-2008, SEC.761.

IC 36-7-15.1-41 Assistance from public entities with redevelopment or economic development projects; agreements
Sec. 41. (a) A political subdivision, another governmental entity, a public instrumentality created by state law, or a public body created by state law may, in the area in which it is authorized to act, do all things necessary to aid and cooperate in the planning and undertaking of a redevelopment or economic development project, including furnishing the financial and other assistance that it is authorized by this chapter to furnish for or in connection with a redevelopment plan or redevelopment project.
(b) A unit, another governmental entity, a public instrumentality created by state law, or a public body created by state law may enter into agreements with the commission or any other entity respecting action to be taken under this chapter, including the furnishing of funds or other assistance in connection with a redevelopment or economic development plan or project. These agreements may extend over any period, notwithstanding any other law.
As added by P.L.102-1999, SEC.8. Amended by P.L.221-2007, SEC.47.

IC 36-7-15.1-42
Approval of real property to be acquired; negotiations for purchase; methods and means of acquisition
Sec. 42. (a) If no appeal is taken, or if an appeal is taken but is unsuccessful, the commission shall proceed with the proposed project, to the extent that money is available for that purpose.
(b) The commission shall first approve and adopt a list of the real property and interests in real property to be acquired and the price to be offered to the owner of each parcel or interest. The prices to be offered may not exceed the average of two (2) independent appraisals of fair market value procured by the commission, except that appraisals are not required in transactions with other governmental agencies. However, if the real property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department. The prices indicated on the list may not be exceeded unless specifically authorized by the commission under section 39 of this chapter or ordered by a court in condemnation proceedings. The commission may except from acquisition any real property in the area if it finds that such an acquisition is not necessary under the redevelopment plan. Appraisals made under this section are for the information of the commission and are not open for public inspection.
(c) Negotiations for the purchase of property may be carried on directly by the commission, by its employees, or by expert negotiators employed for that purpose. The commission shall adopt a standard form of option for use in negotiations, but no option, contract, or understanding relative to the purchase of real property is binding on the commission until approved and accepted by the

commission in writing. The commission may authorize the payment of a nominal fee to bind an option and as a part of the consideration for conveyance may agree to pay the expense incident to the conveyance and determination of the title of the property. Payment for the property purchased shall be made when and as directed by the commission, but only on delivery of proper instruments conveying the title or interest of the owner to "City [or Town] of ___________ for the use and benefit of its Redevelopment District".
(d) Notwithstanding subsections (a) through (c), the commission may, before the time referred to in this section, accept gifts of property needed for the redevelopment of redevelopment project areas. The commission may, before the time referred to in this section, take options on or contract for the acquisition of property needed for the redevelopment of redevelopment project areas if the options and contracts are not binding on the commission or the redevelopment district until the time referred to in this section and until money is available to pay the consideration set out in the options or contracts.
(e) Section 44(a) through 44(h) of this chapter does not apply to exchanges of real property (or interests in real property) in connection with the acquisition of real property (or interests in real property) under this section. In acquiring real property (or interests in real property) under this section the commission may, as an alternative to offering payment of money as specified in subsection (b), offer for the real property (or interest in real property) that the commission desires to acquire:
(1) exchange of real property or interests in real property owned by the redevelopment district;
(2) exchange of real property or interests in real property owned by the redevelopment district, along with the payment of money by the commission; or
(3) exchange of real property or interests in real property owned by the redevelopment district along with the payment of money by the owner of the real property or interests in real property that the commission desires to acquire.
The commission shall have the fair market value of the real property or interests in real property owned by the redevelopment district appraised as specified in section 44(b) of this chapter. The appraisers may not also appraise the value of the real property or interests in real property to be acquired by the redevelopment district. The commission shall establish the nature of the offer to the owner based on the difference between the average of the two (2) appraisals of the fair market value of the real property or interests in real property to be acquired by the commission and the average of the appraisals of fair market value of the real property or interests in real property to be exchanged by the commission.
As added by P.L.102-1999, SEC.9. Amended by P.L.185-2005, SEC.44.

IC 36-7-15.1-43 Additional powers of commission
Sec. 43. A commission has the powers and must follow the procedures set forth in section 14 of this chapter.
As added by P.L.102-1999, SEC.10.

IC 36-7-15.1-44
Appraisal, publication, and bidding requirements; exceptions; procedures
Sec. 44. (a) The provisions of this section concerning appraisal, publication, and bidding requirements do not apply to sales, leases, or other dispositions of real or personal property interests in property to other public agencies, including the federal government or any agency or department of the federal government, for public purposes.
(b) Before offering for sale, exchange, or lease (or a combination of methods) to the public any of the property or interests acquired, the commission shall cause two (2) separate appraisals of the fair market value to be made by independent appraisers. However, if the property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department. In the case of an exchange, the same appraiser may not appraise both of the properties to be exchanged. In making appraisals, the appraisers shall take into consideration the size, location, and physical condition of the parcels, the advantages accruing to the parcels under the redevelopment plan, and all other factors having a bearing on the value of the parcels. The appraisals are solely for the information of the commission and are not open for public inspection.
(c) The commission shall then prepare an offering sheet showing the parcels to be offered and the offering prices, which may not be less than the average of the two (2) appraisals. Copies of the offering sheets shall be furnished to prospective buyers on request. Maps, plats, or maps and plats showing the size and location of all parcels to be offered shall also be kept available for inspection at the office of the department.
(d) A notice shall be published in accordance with IC 5-3-1. The notice must state that at a designated time the commission will open and consider written offers for the purchase or lease of the property or interests being offered. In giving the notice it is not necessary to describe each parcel separately or to specify the exact terms of disposition, but the notice must:
(1) state the general location of the parcels;
(2) call attention generally to any limitations in the redevelopment plan on the use to be made of the real property offered; and
(3) state that a bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust. (e) At the time fixed in the notice, the commission shall open and consider any offers received. The offers may consist of consideration in the form of cash, other property, or a combination of cash and property. However, with respect to property other than cash, the offer must be accompanied by evidence of the property's fair market value that is satisfactory to the commission in the commission's sole discretion. All offers received shall be opened at public meetings of the commission and shall be kept open for public inspection.
(f) The commission may reject any or all bids or may make awards to the highest and best bidders. In determining the best bids, the commission shall take into consideration the following factors:
(1) The size and character of the improvements proposed to be made by the bidder on the real property bid on.
(2) The bidders' plans and ability to improve the real property with reasonable promptness.
(3) Whether the real property when improved will be sold or rented.
(4) The bidder's proposed sale or rental prices.
(5) The bidder's compliance with subsection (d)(3).
(6) Any factors that will assure the commission that the sale or lease, if made, will further the execution of the redevelopment plan and best serve the interest of the community, from the standpoint of both human and economic welfare.
(g) The commission may contract with a bidder in regard to the factors listed in subsection (f), and the contract may provide for the deposit of surety bonds, the making of good faith deposits, liquidated damages, the right of reversion or repurchase, or other rights and remedies if the bidder fails to comply with the contract.
(h) After the opening, consideration, and determination of the written offers filed in response to the notice, the commission may dispose of all or part of the remaining available property or interests for any approved use, either at public sale or by private negotiation carried on by the commission, its regular employees, or real estate experts employed for that purpose. For a period of thirty (30) days after the opening of the written offers and determination on them, no sale, exchange, or lease may be made at a price or rental less than that shown on the offering sheet, except in the case of sales or rentals of:
(1) ten (10) or more parcels to a purchaser or lessee who agrees to improve the parcels immediately;
(2) parcels of property to individuals or families whose income is at or below the county's median income for individual and family income, respectively, for the purpose of constructing single family or two (2) family housing; or
(3) parcels of property to a contractor or developer for the purpose of constructing single family or two (2) family housing for individuals or families whose income is at or below the county's median income for individual and family income, respectively;
but after that period the commission may adjust the offering prices

in the manner it considers necessary to further the redevelopment plan.
(i) A conveyance under this section may not be made until the agreed consideration has been paid, unless the commission adopts a resolution:
(1) stating that consideration does not have to be paid before the conveyance is made; and
(2) setting forth an arrangement for future payment of consideration or provision of an infrastructure credit against the consideration, or both.
If full consideration is not paid before the conveyance is made, the commission may use a land sale contract or mortgage to secure payment of the consideration or may accept as a credit against the agreed consideration a contractual obligation to perform public infrastructure work related to the property being conveyed. All deeds, land sale contracts, leases, or other conveyances, and all contracts and agreements, including contracts of purchase, sale, or exchange and contracts for advancements, loans, grants, contributions, or other aid, shall be executed in the name of the "City [or Town] of _____________, for the use and benefit of its Redevelopment District", and shall be executed by the president or vice president of the commission.
As added by P.L.102-1999, SEC.11.

IC 36-7-15.1-45
Issuance and sale of bonds by commission
Sec. 45. (a) In addition to other methods of raising money for property acquisition or redevelopment in a redevelopment project area, and in anticipation of the special tax to be levied under section 50 of this chapter, the taxes allocated under section 53 of this chapter, or other revenues of the redevelopment district, a commission may, by resolution, issue the bonds of its redevelopment district in the name of the excluded city. The amount of the bonds may not exceed the total, as estimated by the commission, of all expenses reasonably incurred in connection with the acquisition and redevelopment of the property, including:
(1) the total cost of all land, rights-of-way, and other property to be acquired and redeveloped;
(2) all reasonable and necessary architectural, engineering, legal, financing, accounting, advertising, bond discount, and supervisory expenses related to the acquisition and redevelopment of the property or the issuance of bonds;
(3) capitalized interest permitted in this chapter and a debt service reserve for the bonds, to the extent that the redevelopment commission determines that a reserve is reasonably required;
(4) the total cost of all clearing and construction work provided for in the resolution; and
(5) expenses that the commission is required or permitted to pay under IC 8-23-17. (b) If a commission plans to acquire different parcels of land or let different contracts for redevelopment work at approximately the same time, whether under one (1) or more resolutions, a commission may provide for the total cost in one (1) issue of bonds.
(c) The bonds must be dated as set forth in the bond resolution and negotiable subject to the requirements concerning registration of the bonds. The resolution authorizing the bonds must state:
(1) the denominations of the bonds;
(2) the place or places at which the bonds are payable; and
(3) the term of the bonds, which may not exceed:
(A) fifty (50) years, for bonds issued before July 1, 2008; or
(B) twenty-five (25) years, for bonds issued after June 30, 2008.
The resolution may also state that the bonds are redeemable before maturity with or without a premium, as determined by the commission.
(d) The commission shall certify a copy of the resolution authorizing the bonds to the fiscal officer of the excluded city, who shall then prepare the bonds. The seal of the unit must be impressed on the bonds, or a facsimile of the seal must be printed on the bonds.
(e) The bonds shall be executed by the excluded city executive and attested by the excluded city fiscal officer. The interest coupons, if any, shall be executed by the facsimile signature of the excluded city fiscal officer.
(f) The bonds are exempt from taxation as provided by IC 6-8-5.
(g) The excluded city fiscal officer shall sell the bonds according to law. Bonds payable solely or in part from tax proceeds allocated under section 53(b)(3) of this chapter or other revenues of the district may be sold at private negotiated sale and at a price or prices not less than ninety-seven percent (97%) of the par value.
(h) The bonds are not a corporate obligation of the excluded city but are an indebtedness of the redevelopment district. The bonds and interest are payable:
(1) from a special tax levied upon all of the property in the redevelopment district, as provided by section 50 of this chapter;
(2) from the tax proceeds allocated under section 53(b)(3) of this chapter;
(3) from other revenues available to the commission; or
(4) from a combination of the methods described in subdivisions (1) through (3);
and from any revenues of the designated project. If the bonds are payable solely from the tax proceeds allocated under section 53(b)(3) of this chapter, other revenues of the redevelopment commission, or any combination of these sources, they may be issued in any amount without limitation.
(i) Proceeds from the sale of the bonds may be used to pay the cost of interest on the bonds for a period not to exceed five (5) years from the date of issue.
(j) The laws relating to the filing of petitions requesting the

issuance of bonds and the right of taxpayers and voters to remonstrate against, or vote on, the issuance of bonds applicable to bonds issued under this chapter do not apply to bonds payable solely or in part from tax proceeds allocated under section 53(b)(3) of this chapter, other revenues of the commission, or any combination of these sources.
(k) If bonds are issued under this chapter that are payable solely or in part from revenues to a commission from a project or projects, a commission may adopt a resolution or trust indenture or enter into covenants as is customary in the issuance of revenue bonds. The resolution or trust indenture may pledge or assign the revenues from the project or projects but may not convey or mortgage any project or parts of a project. The resolution or trust indenture may also contain any provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission. The commission may establish fees and charges for the use of any project and covenant with the owners of bonds to set those fees and charges at a rate sufficient to protect the interest of the owners of the bonds. Any revenue bonds issued by the commission that are payable solely from revenues of the commission must contain a statement to that effect in the form of bond.
As added by P.L.102-1999, SEC.12. Amended by P.L.185-2005, SEC.45; P.L.219-2007, SEC.132; P.L.146-2008, SEC.762; P.L.203-2011, SEC.16.

IC 36-7-15.1-46
Lease of property by commission
Sec. 46. (a) A commission may enter into a lease of any property that may be financed with the proceeds of bonds issued under section 45 of this chapter with a lessor for a term not to exceed:
(1) fifty (50) years, for a lease entered into before July 1, 2008; or
(2) twenty-five (25) years, for a lease entered into after June 30, 2008.
The lease may provide for payments to be made by the commission from special benefits taxes levied under section 50 of this chapter, taxes allocated under section 53 of this chapter, any other revenue available to the commission, or any combination of these sources.
(b) A lease may provide that payments by the commission to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the commission only after a public hearing by the commission at which all interested parties are given the opportunity to be heard. Notice of the hearing must be given by publication in accordance with IC 5-3-1. After the public hearing, the commission may adopt a resolution authorizing the

execution of the lease on behalf of the unit if it finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of its residents. Any lease approved by a resolution of the commission must be approved by an ordinance of the fiscal body of the excluded city.
(d) Upon execution of a lease providing for payments by the commission in whole or in part from the levy of special benefits taxes under section 50 of this chapter and upon approval of the lease by the fiscal body, the commission shall publish notice of the execution of the lease and its approval in accordance with IC 5-3-1. Fifty (50) or more taxpayers residing in the district who will be affected by the lease and who may be of the opinion that no necessity exists for the execution of the lease or that the payments provided for in the lease are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval. The petition must set forth the petitioners' names, addresses, and objections to the lease and the facts showing that the execution of the lease is unnecessary or unwise or that the payments provided for in the lease are not fair and reasonable, as the case may be. Upon the filing of the petition, the county auditor shall immediately certify a copy of the petition, together with such other data as may be necessary in order to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for the hearing in the redevelopment district, which must not be less than five (5) or more than thirty (30) days after the time for the hearing is fixed. Notice of the hearing shall be given by the department of local government finance to the members of the fiscal body, to the commission, and to the first fifty (50) petitioners on the petition by a letter signed by the commissioner or deputy commissioner of the department and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease and as to whether the payments under it are fair and reasonable, is final.
(e) A commission entering into a lease payable from allocated taxes under section 53 of this chapter or revenues or other available funds of the commission may:
(1) pledge the revenue to make payments under the lease as provided in IC 5-1-14-4; and
(2) establish a special fund to make the payments.
Lease rentals may be limited to money in the special fund so that the obligations of the commission to make the lease rental payments are not considered a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(f) Except as provided in this section, no approvals of any governmental body or agency are required before the commission enters into a lease under this section. (g) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the publication of the notice of the execution and approval of the lease. However, if the lease is payable in whole or in part from tax levies and an appeal has been taken to the department of local government finance, an action to contest the validity or to enjoin performance must be brought within thirty (30) days after the decision of the department of local government finance.
(h) If a commission exercises an option to buy a leased facility from a lessor, the commission may subsequently sell the leased facility, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the commission through auction, appraisal, or arms length negotiation. If the facility is sold at auction, after appraisal, or through negotiation, the commission shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought within fifteen (15) days after the hearing.
As added by P.L.102-1999, SEC.13. Amended by P.L.90-2002, SEC.483; P.L.146-2008, SEC.763.

IC 36-7-15.1-47
Persons permitted to lease facilities
Sec. 47. (a) Any of the following persons may lease facilities referred to in section 46 of this chapter to a commission:
(1) A nonprofit corporation organized under Indiana law or admitted to do business in Indiana.
(2) An authority established under IC 36-10-9.1.
(b) Notwithstanding any other law, a redevelopment facility leased by the commission under this chapter from a lessor borrowing bond proceeds from a unit under IC 36-7-12 is an economic development facility for purposes of IC 36-7-11.9-3 and IC 36-7-12.
(c) Notwithstanding IC 36-7-12-25 and IC 36-7-12-26, payments by the commission to a lessor described in subsection (b) may be made from sources set forth in section 46 of this chapter so long as the payments and the lease are structured to prevent the lease obligation from constituting debt of the unit or the district for purposes of the Constitution of the State of Indiana.
As added by P.L.102-1999, SEC.14.

IC 36-7-15.1-48
Pledge of revenue received or to be received; nonimpairment by general assembly
Sec. 48. (a) Notwithstanding any other law, the legislative body of the excluded city may pledge revenues received or to be received by the excluded city from:
(1) the excluded city's distributive share of the county option income tax under IC 6-3.5-6;
(2) any other source legally available to the excluded city for

the purposes of this chapter; or
(3) a combination of revenues under subdivisions (1) through (2);
in any amount to pay amounts payable under section 45 or 46 of this chapter.
(b) The legislative body of the excluded city may covenant to adopt an ordinance to increase its tax rate under the county option income tax or any other revenues at the time it is necessary to raise funds to pay amounts payable under section 45 or 46 of this chapter.
(c) The commission may pledge revenues received or to be received from any source legally available to it for the purposes of this chapter in any amount to pay amounts payable under section 45 or 46 of this chapter.
(d) The pledge or the covenant under this section may be for the life of the bonds issued under section 45 of this chapter, the term of a lease entered into under section 46 of this chapter, or a shorter period as determined by the legislative body of the excluded city. Money pledged by the legislative body of the excluded city under this section shall be considered revenues or other money available to the commission under sections 45 through 46 of this chapter.
(e) The general assembly covenants not to impair this pledge or covenant so long as any bonds issued under section 45 of this chapter are outstanding or as long as any lease entered into under section 46 of this chapter is still in effect. The pledge or covenant shall be enforced as provided in IC 5-1-14-4.
As added by P.L.102-1999, SEC.15. Amended by P.L.14-2000, SEC.82.

IC 36-7-15.1-49
Redevelopment district fund
Sec. 49. (a) All proceeds of bonds issued under section 45 of this chapter shall be kept as a separate and specific fund to pay the expenses incurred in connection with the acquisition and redevelopment of property. The fund shall be known as the redevelopment district fund. Any surplus of funds remaining after all expenses are paid shall be paid into and become a part of the redevelopment district bond fund established under section 50 of this chapter.
(b) All gifts, donations, proceeds of sales, or other payments that are given or paid to an excluded city or its commission for redevelopment purposes shall be promptly deposited to the credit of the redevelopment district fund. The commission may use these gifts and donations for the purposes of this chapter.
(c) Before the fifteenth day of each calendar month, the excluded city fiscal officer shall notify the commission and the officers of the excluded city who have duties in respect to the funds and accounts of the excluded city of the amount standing to the credit of the redevelopment district fund at the close of business on the last day of the preceding month.
As added by P.L.102-1999, SEC.16.
IC 36-7-15.1-50
Tax on redevelopment district property; redevelopment district bond fund
Sec. 50. (a) This section applies only to:
(1) bonds that are issued under section 45 of this chapter; or
(2) leases entered into under section 46 of this chapter;
that are payable from a special tax levied upon all of the property in the redevelopment district. This section does not apply to bonds or leases that are payable solely from tax proceeds allocated under section 53(b)(3) of this chapter, other revenues of the commission, or any combination of these sources.
(b) The excluded city legislative body shall levy each year a tax on all of the property of the redevelopment district in such a manner as to meet and pay:
(1) the principal of the bonds as they mature, together with all accruing interest on the bonds; or
(2) lease rental payments under section 46 of this chapter.
The tax levied shall be certified to the fiscal officers of the excluded city and the county before October 2 in each year. The tax shall be estimated and entered on the tax duplicate by the county auditor and shall be collected and enforced by the county treasurer in the same manner as other state and county taxes are estimated, entered, collected, and enforced.
(c) As the tax is collected, it shall be accumulated in a separate fund to be known as the redevelopment district bond fund and shall be applied to the payment of the bonds as they mature and the interest on the bonds as it accrues, or to make lease payments, and to no other purpose. All accumulations of the fund before use for the payment of bonds and interest or to make lease payments shall be deposited with the depository or depositories for other public funds of the city in accordance with the statutes concerning the deposit of public funds, unless they are invested under IC 5-13.
(d) The tax levies provided for in this section are reviewable by other bodies vested by law with the authority to ascertain that the levies are sufficient to raise the amount that, with other amounts available, is sufficient to meet the payments under the lease payable from the levy of taxes.
As added by P.L.102-1999, SEC.17. Amended by P.L.203-2011, SEC.17.

IC 36-7-15.1-51
Application for and acceptance of loans; issuance and sale of bonds; approval of fiscal body and legislative body
Sec. 51. (a) Subject to the approval of the legislative body of the consolidated city, and in order to:
(1) undertake survey and planning activities under this chapter;
(2) undertake and carry out any redevelopment project or economic development plan;
(3) pay principal and interest on any advances;
(4) pay or retire any bonds and interest on them; or (5) refund loans previously made under this section;
the commission may apply for and accept advances, short term and long term loans, grants, contributions, loan guarantees, and any other form of financial assistance from the federal government or from any of its agencies. The commission may apply for and accept loans under this section from sources other than the federal government or federal agencies, but only if the loans are unconditionally guaranteed by the federal government or federal agencies. The commission may also enter into and carry out contracts and agreements in connection with that financial assistance upon the terms and conditions that the commission considers reasonable and appropriate, if those terms and conditions are not inconsistent with the purposes of this chapter. The provisions of such a contract or agreement in regard to the handling, deposit, and application of project funds as all other provisions are valid and binding on the excluded city or its executive departments and officers, as well as the commission, notwithstanding any other provision of this chapter.
(b) Subject to the approval of the fiscal body of the consolidated city, the commission may issue and sell bonds, notes, or warrants:
(1) to the federal government to evidence short term or long term loans made under this section; or
(2) to persons or entities other than the federal government to evidence short or long term loans made under this section that are unconditionally guaranteed by the federal government or federal agencies;
without notice of sale being given or a public offering being made.
(c) Notwithstanding any other law, bonds, notes, or warrants issued by the commission under this section may:
(1) be in the amounts, form, or denomination;
(2) be either coupon or registered;
(3) carry conversion or other privileges;
(4) have a rank or priority;
(5) be of such description;
(6) be secured (subject to other provisions of this section) in such manner;
(7) bear interest at a rate or rates;
(8) be payable as to both principal and interest in a medium of payment, at a time or times (which may be upon demand), and at a place or places;
(9) be subject to terms of redemption (with or without premium);
(10) contain or be subject to any covenants, conditions, and provisions; and
(11) have any other characteristics;
that the commission considers reasonable and appropriate.
(d) Bonds, notes, or warrants issued under this section are not an indebtedness of the excluded city or its redevelopment district within the meaning of any constitutional or statutory limitation of indebtedness. The bonds, notes, or warrants are not payable from or secured by a levy of taxes but are payable only from and secured

only by income, funds, and properties of the project becoming available to the commission under this chapter or by grant funds from the federal government, as the commission specifies in the resolution authorizing their issuance.
(e) Bonds, notes, or warrants issued under this section are exempt from taxation as provided by IC 6-8-5.
(f) Bonds, notes, or warrants issued under this section shall be executed by the city executive and attested by the fiscal officer in the name of the "City (or Town) of _______________, for and on behalf of its Redevelopment District".
(g) Following the adoption of the resolution authorizing the issuance of bonds, notes, or warrants under this section, the commission shall certify a copy of that resolution to the officers of the excluded city who have duties with respect to bonds, notes, or warrants of the excluded city. At the proper time, the commission shall deliver to the officers the unexecuted bonds, notes, or warrants prepared for execution in accordance with the resolution.
(h) All bonds, notes, or warrants issued under this section shall be sold by the officers of the excluded city who have duties with respect to the sale of bonds, notes, or warrants of the excluded city. If an officer whose signature appears on any bonds, notes, or warrants issued under this section leaves office before their delivery, the signature remains valid and sufficient for all purposes as if the officer had remained in office until the delivery.
(i) If, at any time during the life of a loan contract or agreement under this section, the commission can obtain loans for the purposes of this section from sources other than the federal government at interest rates not less favorable than provided in the loan contract or agreement, and if the loan contract or agreement so permits, the commission may do so and may pledge the loan contract and any rights under that contract as security for the repayment of the loans obtained from other sources. Any loan under this subsection may be evidenced by bonds, notes, or warrants issued and secured in the same manner as provided in this section for loans from the federal government. These bonds, notes, or warrants may be sold at either public or private sale, as the commission considers appropriate.
(j) Money obtained from the federal government or from other sources under this section, and money that is required by a contract or agreement under this section to be used for project expenditure purposes, repayment of survey and planning advances, or repayment of temporary or definitive loans, may be expended by the commission without regard to any law pertaining to the making and approval of budgets, appropriations, and expenditures.
(k) Bonds, notes, or warrants issued under this section are declared to be issued for an essential public and governmental purpose.
As added by P.L.102-1999, SEC.18. Amended by P.L.146-2008, SEC.764.

IC 36-7-15.1-52 Tax exempt real property and receipts
Sec. 52. (a) Real property acquired by the redevelopment district is exempt from taxation while owned by the district.
(b) All receipts of the redevelopment district, including receipts from the sale of real property, personal property, and materials disposed of, are exempt from all taxes.
(c) As used in this subsection, "year one" means any calendar year and "year two" means the calendar year following year one. When real property is acquired by the redevelopment district during the period from assessment on March 1 of year one to the last day of February of year two, the taxes due in year two shall be prorated between the seller and the city. When the proration is made, the auditor shall remove the city's prorated share from the tax duplicate by auditor's correction.
As added by P.L.102-1999, SEC.19. Amended by P.L.192-2002(ss), SEC.183.

IC 36-7-15.1-53 Version a
Resolution or amendment establishing allocation provisions; assessed value of taxable property; funds; rules
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 53. (a) As used in this section:
"Allocation area" means that part of a redevelopment project area to which an allocation provision of a resolution adopted under section 40 of this chapter refers for purposes of distribution and allocation of property taxes.
"Base assessed value" means:
(1) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(2) to the extent that it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
Except as provided in section 55 of this chapter, "property taxes" means taxes imposed under IC 6-1.1 on real property.
(b) A resolution adopted under section 40 of this chapter on or before the allocation deadline determined under subsection (i) may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A resolution previously adopted may include an allocation provision by the amendment of that resolution on or before the allocation deadline determined under subsection (i) in accordance with the procedures required for its original adoption. A declaratory resolution or an amendment that establishes an allocation provision must be approved by resolution of the legislative body of the excluded city and must specify an expiration date for the allocation

provision. For an allocation area established before July 1, 2008, the expiration date may not be more than thirty (30) years after the date on which the allocation provision is established. For an allocation area established after June 30, 2008, the expiration date may not be more than twenty-five (25) years after the date on which the first obligation was incurred to pay principal and interest on bonds or lease rentals on leases payable from tax increment revenues. However, with respect to bonds or other obligations that were issued before July 1, 2008, if any of the bonds or other obligations that were scheduled when issued to mature before the specified expiration date and that are payable only from allocated tax proceeds with respect to the allocation area remain outstanding as of the expiration date, the allocation provision does not expire until all of the bonds or other obligations are no longer outstanding. The allocation provision may apply to all or part of the redevelopment project area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution is made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and (2) shall be allocated to the redevelopment district and, when collected, paid into a special fund for that allocation area that may be used by the redevelopment district only to do one (1) or more of the following:
(A) Pay the principal of and interest on any obligations payable solely from allocated tax proceeds that are incurred by the redevelopment district for the purpose of financing or refinancing the redevelopment of that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area.
(C) Pay the principal of and interest on bonds payable from allocated tax proceeds in that allocation area and from the

special tax levied under section 50 of this chapter.
(D) Pay the principal of and interest on bonds issued by the excluded city to pay for local public improvements that are physically located in or physically connected to that allocation area.
(E) Pay premiums on the redemption before maturity of bonds payable solely or in part from allocated tax proceeds in that allocation area.
(F) Make payments on leases payable from allocated tax proceeds in that allocation area under section 46 of this chapter.
(G) Reimburse the excluded city for expenditures for local public improvements (which include buildings, park facilities, and other items set forth in section 45 of this chapter) that are physically located in or physically connected to that allocation area.
(H) Reimburse the unit for rentals paid by it for a building or parking facility that is physically located in or physically connected to that allocation area under any lease entered into under IC 36-1-10.
(I) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made.
The special fund may not be used for operating expenses of the commission.
(4) Before July 15 of each year, the commission shall do the following:
(A) Determine the amount, if any, by which the assessed value of the taxable property in the allocation area for the most recent assessment date minus the base assessed value, when multiplied by the estimated tax rate of the allocation area, will exceed the amount of assessed value needed to provide the property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (3) plus the amount necessary for other purposes described in subdivision (3) and subsection (g).
(B) Provide a written notice to the county auditor, the fiscal body of the county or municipality that established the department of redevelopment, and the officers who are

authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of excess assessed value that the commission has determined may be allocated to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the commission has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the commission. The commission may not authorize an allocation to the respective taxing units under this subdivision if to do so would endanger the interests of the holders of bonds described in subdivision (3).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by any taxing unit after the effective date of the allocation provision of the resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the redevelopment district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the redevelopment district for payment as set forth in subsection (b)(3).
(e) Notwithstanding any other law, each assessor shall, upon petition of the commission, reassess the taxable property situated upon or in, or added to, the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located, is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. Such a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund the amount in the allocation fund derived from property tax proceeds in excess of those

described in subsection (b)(1) and (b)(2) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. A unit that has no obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) in the fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone. The unit that creates the special zone fund shall use the fund, based on the recommendations of the urban enterprise association, for one (1) or more of the following purposes:
(1) To pay for programs in job training, job enrichment, and basic skill development designed to benefit residents and employers in the enterprise zone. The programs must reserve at least one-half (1/2) of the enrollment in any session for residents of the enterprise zone.
(2) To make loans and grants for the purpose of stimulating business activity in the enterprise zone or providing employment for enterprise zone residents in an enterprise zone. These loans and grants may be made to the following:
(A) Businesses operating in the enterprise zone.
(B) Businesses that will move their operations to the enterprise zone if such a loan or grant is made.
(3) To provide funds to carry out other purposes specified in subsection (b)(3). However, where reference is made in subsection (b)(3) to the allocation area, the reference refers, for purposes of payments from the special zone fund, only to that part of the allocation area that is also located in the enterprise zone.
(h) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the redevelopment district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the redevelopment district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the redevelopment district under subsection (b)(3) than would otherwise have been received if the general reassessment or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments. (i) The allocation deadline referred to in subsection (b) is determined in the following manner:
(1) The initial allocation deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial allocation deadline and subsequent allocation deadlines are automatically extended in increments of five (5) years, so that allocation deadlines subsequent to the initial allocation deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an allocation deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of allocation deadlines under subdivision (2); and
(B) specifically designates a particular date as the final allocation deadline.
As added by P.L.102-1999, SEC.20. Amended by P.L.90-2002, SEC.484; P.L.4-2005, SEC.140; P.L.185-2005, SEC.46; P.L.216-2005, SEC.8; P.L.154-2006, SEC.78; P.L.146-2008, SEC.765; P.L.182-2009(ss), SEC.407; P.L.203-2011, SEC.18.

IC 36-7-15.1-53 Version b
Resolution or amendment establishing allocation provisions; assessed value of taxable property; funds; rules
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 53. (a) As used in this section:
"Allocation area" means that part of a redevelopment project area to which an allocation provision of a resolution adopted under section 40 of this chapter refers for purposes of distribution and allocation of property taxes.
"Base assessed value" means:
(1) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(2) to the extent that it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
Except as provided in section 55 of this chapter, "property taxes" means taxes imposed under IC 6-1.1 on real property.
(b) A resolution adopted under section 40 of this chapter on or before the allocation deadline determined under subsection (i) may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A resolution previously adopted may include an allocation provision by the amendment of that resolution on or before the allocation deadline determined under subsection (i) in accordance with the procedures required for its original adoption. A declaratory

resolution or an amendment that establishes an allocation provision must be approved by resolution of the legislative body of the excluded city and must specify an expiration date for the allocation provision. For an allocation area established before July 1, 2008, the expiration date may not be more than thirty (30) years after the date on which the allocation provision is established. For an allocation area established after June 30, 2008, the expiration date may not be more than twenty-five (25) years after the date on which the first obligation was incurred to pay principal and interest on bonds or lease rentals on leases payable from tax increment revenues. However, with respect to bonds or other obligations that were issued before July 1, 2008, if any of the bonds or other obligations that were scheduled when issued to mature before the specified expiration date and that are payable only from allocated tax proceeds with respect to the allocation area remain outstanding as of the expiration date, the allocation provision does not expire until all of the bonds or other obligations are no longer outstanding. The allocation provision may apply to all or part of the redevelopment project area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution is made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and (2) shall be allocated to the redevelopment district and, when collected, paid into a special fund for that allocation area that may be used by the redevelopment district only to do one (1) or more of the following:
(A) Pay the principal of and interest on any obligations payable solely from allocated tax proceeds that are incurred by the redevelopment district for the purpose of financing or refinancing the redevelopment of that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax

proceeds in that allocation area.
(C) Pay the principal of and interest on bonds payable from allocated tax proceeds in that allocation area and from the special tax levied under section 50 of this chapter.
(D) Pay the principal of and interest on bonds issued by the excluded city to pay for local public improvements that are physically located in or physically connected to that allocation area.
(E) Pay premiums on the redemption before maturity of bonds payable solely or in part from allocated tax proceeds in that allocation area.
(F) Make payments on leases payable from allocated tax proceeds in that allocation area under section 46 of this chapter.
(G) Reimburse the excluded city for expenditures for local public improvements (which include buildings, park facilities, and other items set forth in section 45 of this chapter) that are physically located in or physically connected to that allocation area.
(H) Reimburse the unit for rentals paid by it for a building or parking facility that is physically located in or physically connected to that allocation area under any lease entered into under IC 36-1-10.
(I) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made.
The special fund may not be used for operating expenses of the commission.
(4) Before July 15 of each year, the commission shall do the following:
(A) Determine the amount, if any, by which the assessed value of the taxable property in the allocation area for the most recent assessment date minus the base assessed value, when multiplied by the estimated tax rate of the allocation area, will exceed the amount of assessed value needed to provide the property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (3) plus the amount necessary for other purposes described in subdivision (3) and subsection (g). (B) Provide a written notice to the county auditor, the fiscal body of the county or municipality that established the department of redevelopment, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of excess assessed value that the commission has determined may be allocated to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the commission has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the commission. The commission may not authorize an allocation to the respective taxing units under this subdivision if to do so would endanger the interests of the holders of bonds described in subdivision (3).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by any taxing unit after the effective date of the allocation provision of the resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the redevelopment district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the redevelopment district for payment as set forth in subsection (b)(3).
(e) Notwithstanding any other law, each assessor shall, upon petition of the commission, reassess the taxable property situated upon or in, or added to, the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located, is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. Such

a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund the amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. A unit that has no obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) in the fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone. The unit that creates the special zone fund shall use the fund, based on the recommendations of the urban enterprise association, for one (1) or more of the following purposes:
(1) To pay for programs in job training, job enrichment, and basic skill development designed to benefit residents and employers in the enterprise zone. The programs must reserve at least one-half (1/2) of the enrollment in any session for residents of the enterprise zone.
(2) To make loans and grants for the purpose of stimulating business activity in the enterprise zone or providing employment for enterprise zone residents in an enterprise zone. These loans and grants may be made to the following:
(A) Businesses operating in the enterprise zone.
(B) Businesses that will move their operations to the enterprise zone if such a loan or grant is made.
(3) To provide funds to carry out other purposes specified in subsection (b)(3). However, where reference is made in subsection (b)(3) to the allocation area, the reference refers, for purposes of payments from the special zone fund, only to that part of the allocation area that is also located in the enterprise zone.
(h) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each general reassessment of real property in an area under IC 6-1.1-4-4 or reassessment under a county's reassessment plan prepared under IC 6-1.1-4-4.2, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the reassessment of the real property in the area on the property tax proceeds allocated to the redevelopment district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the redevelopment district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the

redevelopment district under subsection (b)(3) than would otherwise have been received if the general reassessment, reassessment under the county's reassessment plan, or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
(i) The allocation deadline referred to in subsection (b) is determined in the following manner:
(1) The initial allocation deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial allocation deadline and subsequent allocation deadlines are automatically extended in increments of five (5) years, so that allocation deadlines subsequent to the initial allocation deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an allocation deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of allocation deadlines under subdivision (2); and
(B) specifically designates a particular date as the final allocation deadline.
As added by P.L.102-1999, SEC.20. Amended by P.L.90-2002, SEC.484; P.L.4-2005, SEC.140; P.L.185-2005, SEC.46; P.L.216-2005, SEC.8; P.L.154-2006, SEC.78; P.L.146-2008, SEC.765; P.L.182-2009(ss), SEC.407; P.L.203-2011, SEC.18; P.L.112-2012, SEC.58.

IC 36-7-15.1-54
Repealed
(Repealed by P.L.146-2008, SEC.812.)

IC 36-7-15.1-55
Modification of definition of "property taxes"; depreciable personal property
Sec. 55. (a) As used in this section, "depreciable personal property" refers to all of the designated taxpayer's depreciable personal property that is located in the allocation area.
(b) As used in this section, "designated taxpayer" means a taxpayer designated by the commission in a declaratory resolution adopted or amended under section 40(a) or 40(b) of this chapter, and with respect to which the commission finds that:
(1) taxes to be derived from the taxpayer's depreciable personal property in the allocation area, in excess of the taxes attributable to the base assessed value of that personal property, are needed to pay debt service for bonds issued under section 45 of this chapter to make payments on leases payable under section 46 of this chapter in order to provide local public improvements for a particular allocation area;
(2) the taxpayer's property in the allocation area will consist primarily of industrial, manufacturing, warehousing, research

and development, processing, distribution, or transportation related projects or regulated amusement devices (as defined in IC 22-12-1-19.1) and related improvements; and
(3) the taxpayer's property in the allocation area will not consist primarily of retail, commercial, or residential projects, other than an amusement park or tourism industry project.
(c) The allocation provision of a declaratory resolution may modify the definition of "property taxes" under section 53(a) of this chapter to include taxes imposed under IC 6-1.1 on the depreciable personal property of designated taxpayers in accordance with the procedures and limitations set forth in this section and section 53 of this chapter. If such a modification is included in the resolution, for purposes of section 53 of this chapter, the term "base assessed value" with respect to the depreciable personal property of designated taxpayers means the net assessed value of the depreciable personal property as finally determined for the assessment date immediately preceding the adoption date of the modification as adjusted under section 53(h) of this chapter.
As added by P.L.102-1999, SEC.22. Amended by P.L.172-2011, SEC.155.

IC 36-7-15.1-56
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 36-7-15.1-57
Designation of economic development area
Sec. 57. (a) The commission may, by following the procedures set forth in sections 8, 9, and 10 of this chapter, approve a plan for and determine that a geographic area in the redevelopment district is an economic development area. Designation of an economic development area is subject to judicial review in the manner prescribed in section 11 of this chapter.
(b) The commission may determine that a geographic area is an economic development area if it finds that:
(1) the plan for the economic development area:
(A) promotes significant opportunities for the gainful employment of its citizens;
(B) attracts a major new business enterprise to the unit;
(C) retains or expands a significant business enterprise existing in the boundaries of the unit; or
(D) meets other purposes of this section and sections 28 and 58 of this chapter;
(2) the plan for the economic development area cannot be achieved by regulatory processes or by the ordinary operation of private enterprise without resort to the powers allowed under this section and sections 28 and 58 of this chapter because of:
(A) lack of local public improvement;
(B) existence of improvements or conditions that lower the value of the land below that of nearby land; (C) multiple ownership of land; or
(D) other similar conditions;
(3) the public health and welfare will be benefited by accomplishment of the plan for the economic development area;
(4) the accomplishment of the plan for the economic development area will be of public utility and benefit as measured by:
(A) attraction or retention of permanent jobs;
(B) increase in the property tax base;
(C) improved diversity of the economic base; or
(D) other similar public benefits; and
(5) the plan for the economic development area conforms to the comprehensive plan of development for the county.
(c) The determination that a geographic area is an economic development area must be approved by the excluded city legislative body. The approval may be given either before or after judicial review is requested. The requirement that the excluded city legislative body approve economic development areas does not prevent the commission from amending the plan for the economic development area.
As added by P.L.102-1999, SEC.24. Amended by P.L.146-2008, SEC.766; P.L.172-2011, SEC.156.

IC 36-7-15.1-58
Commission powers in economic development area
Sec. 58. (a) All of the rights, powers, privileges, and immunities that may be exercised by a commission in a redevelopment project area may be exercised by a commission in an economic development area, subject to the following:
(1) The content and manner of exercise of these rights, powers, privileges, and immunities shall be determined by the purposes and nature of an economic development area.
(2) Real property (or interests in real property) relative to which action is taken under this section or section 28 or 57 of this chapter in an economic development area is not required to meet the conditions described in IC 36-7-1-3.
(3) Bonds may be issued in accordance with section 45 of this chapter to defray expenses of carrying out activities under this chapter in economic development areas if no other revenue sources are available for this purpose.
(4) The tax exemptions set forth in section 52 of this chapter are applicable in economic development areas.
(5) An economic development area may be an allocation area for the purposes of distribution and allocation of property taxes. However, a declaratory resolution or an amendment that establishes an allocation area must be approved by resolution of the legislative body of the excluded city.
(6) The excluded city legislative body may not use its power of eminent domain under section 39 of this chapter to carry out activities under this chapter in economic development areas. (b) The content and manner of discharge of duties set forth in section 39(a) of this chapter shall be determined by the purposes and nature of an economic development area.
As added by P.L.102-1999, SEC.25. Amended by P.L.185-2005, SEC.47; P.L.146-2008, SEC.767.



CHAPTER 15.2. ECONOMIC DEVELOPMENT PROJECT DISTRICTS IN MARION COUNTY

IC 36-7-15.2-2
Stagnant or deteriorating economic conditions
Sec. 2. (a) Present economic conditions in certain areas of certain units are stagnant or deteriorating.
(b) Present economic conditions in such areas are beyond remedy and control by regulatory processes because of the substantial public financial commitments necessary to encourage significant increases in economic activities in such areas.
(c) Encouragement of economic development in these areas will:
(1) attract new businesses and encourage existing businesses to remain or expand;
(2) increase temporary and permanent employment opportunities and private sector investment;
(3) protect and increase state and local tax bases; and
(4) encourage overall economic growth in Indiana.
(d) Redevelopment and stimulation of economic development benefit the health and welfare of the people of Indiana, are public uses and purposes for which public money may be spent, and are of public utility and benefit.
(e) Economic development in such areas can be accomplished only by a coordinated effort of local and state governments.
(f) Redevelopment and economic development under this chapter or IC 36-7-15.1 constitute a local public improvement that provides special benefits to residents and taxpayers of the special taxing district established under IC 36-7-15.1.
(g) This chapter shall be liberally construed to carry out its purposes and to provide units with maximum flexibility to accomplish those purposes.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-3
"Commission" defined
Sec. 3. As used in this chapter, "commission" has the meaning set forth in IC 36-7-15.1-3.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-4
"District" defined
Sec. 4. As used in this chapter, "district" refers to an economic development project district established under this chapter. As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-5
"Economic development project" defined
Sec. 5. As used in this chapter, "economic development project" mean a project that:
(1) accomplishes the purposes specified in section 10 of this chapter; and
(2) involves an expenditure for a local public improvement.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-6
"Local public improvement" defined
Sec. 6. As used in this chapter, "local public improvement" means any redevelopment project or purpose of a commission or a unit under this chapter or IC 36-7-15.1.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-7
"Remonstrance" defined
Sec. 7. As used in this chapter, "remonstrance" refers to a written remonstrance delivered to a commission in accordance with section 12 of this chapter.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-8
Powers and duties
Sec. 8. In addition to the powers and duties set forth in any other statute, a commission has the powers and duties set forth in this chapter.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-9
Assemblage of data; inclusions
Sec. 9. If a commission believes that the redevelopment and economic development of an area located within its jurisdiction may require the establishment of a district under this chapter before January 1, 1989, the commission shall cause to be assembled data sufficient to make the determinations required under section 10 of this chapter, including the following:
(1) Maps and plats showing the boundaries of the proposed district.
(2) A complete list of street names and the range of street numbers of each street located within the proposed district.
(3) A plan for the redevelopment and economic development of the proposed district.
As added by P.L.84-1987, SEC.13. Amended by P.L.2-1989, SEC.39.

IC 36-7-15.2-10
Resolution; consideration of adoption; findings Sec. 10. (a) After compilation of the data required by section 9 of this chapter, the commission shall consider adopting a resolution declaring the area described under section 9 of this chapter a district under this chapter. The commission may adopt the resolution only after making the following findings:
(1) That the district is entirely within a redevelopment district and has been previously designated as a redevelopment project area under IC 36-7-15.1 or that the district is being so designated concurrently with the adoption of the resolution.
(2) That the completion of the redevelopment and economic development of the district will do all of the following:
(A) Attract new business enterprises to the district or retain or expand existing business enterprises in the district.
(B) Benefit the public health and welfare and be of public utility and benefit.
(C) Protect and increase state and local tax bases or revenues.
(D) Result in a substantial increase in temporary and permanent employment opportunities and private sector investment within the district.
(b) The commission may not adopt the resolution described in subsection (a) after January 1, 1989.
As added by P.L.84-1987, SEC.13. Amended by P.L.5-1988, SEC.218; P.L.2-1989, SEC.40; P.L.185-2005, SEC.48.

IC 36-7-15.2-11
Resolution; adoption; publication of notice; hearing
Sec. 11. Upon adoption of a resolution designating a district under section 10 of this chapter, the commission shall publish (in accordance with IC 5-3-1) notice of the adoption and purport of the resolution and of the hearing to be held. The notice must provide a general description of the boundaries of the district and state that information concerning the district can be inspected at the commission's office. The notice must also name a date when the commission will hold a hearing to receive and hear remonstrances and other testimony from persons interested in or affected by the establishment of the district. All persons affected in any manner by the hearing, including all persons or entities owning property or doing business in the district, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and resolutions of the commission by the notice given under this section.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-12
Hearing; consideration of written remonstrances
Sec. 12. At the hearing, which may be adjourned from time to time, the commission shall hear all persons interested in the proceedings and shall consider all written remonstrances that have been filed with the commission. As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-13
Final action by commission; appeal
Sec. 13. After considering the evidence presented at the hearing, the commission shall take final action confirming, modifying and confirming, or rescinding the resolution. The action taken by the commission is final, except that an appeal may be taken under section 14 of this chapter.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-14
Appeal by aggrieved person; bond; procedure
Sec. 14. (a) A person who filed a written remonstrance with the commission under section 11 of this chapter and is aggrieved by the final action taken may, within ten (10) days after that final action, file an appeal in the office of the clerk of the circuit or superior court with a copy of the resolution of the commission and the person's remonstrance against that resolution.
(b) If an appeal is filed, the commission may petition that the appeal be dismissed unless the remonstrator posts a bond with a surety approved by the court payable to the commission for the payment of all damages and costs that may accrue by reason of the filing of the lawsuit if the commission prevails. A hearing on a petition to dismiss an appeal shall be conducted in the same manner as a hearing on a temporary injunction under IC 34-26. If at the hearing the court determines that the remonstrator cannot establish facts that would entitle the remonstrator to a temporary injunction, the court shall set the amount of the bond to be filed by the remonstrator in an amount found by the judge to cover all damages and costs that may accrue to the commission because of the appeal if the commission prevails. If no bond is filed by the remonstrator with sureties approved by the court within ten (10) days after the court's order is entered, the suit shall be dismissed, and no court has further jurisdiction of the appeal or any other lawsuit involving any issue that was or could have been raised on the appeal.
(c) The burden of proof in the appeal is on the remonstrator, and a change of venue from the county may not be granted.
(d) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. Notwithstanding any other law, the court shall decide the appeal based on the record and evidence before the commission, not by trial de novo, and may sustain the remonstrance only if it finds that the actions of the commission in adopting the resolution were arbitrary and capricious.
(e) The court may confirm the final action of the commission or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions. An

appeal to the court of appeals or supreme court has priority over all other civil appeals.
(f) Either the remonstrator or the commission may appeal the court order to the Indiana supreme court within the ten (10) day period by notice of appeal on a statement of errors in the same manner as is provided in a petition for mandate or prohibition. The supreme court may stay the lower court order pending its own decision, may set a bond to be filed by the remonstrator, may modify the order of the lower court, or may enter its order as the final order in a case.
As added by P.L.84-1987, SEC.13. Amended by P.L.1-1998, SEC.208.

IC 36-7-15.2-15
Approval of commission's determination to create district
Sec. 15. The determination of the commission to create a district under this chapter must be approved by ordinance of the legislative body of the unit before the commission transmits its resolution to the Indiana finance authority and the department of state revenue under section 16 of this chapter.
As added by P.L.84-1987, SEC.13. Amended by P.L.11-1990, SEC.133; P.L.235-2005, SEC.210.

IC 36-7-15.2-16
Transmission to state department and authority; contents
Sec. 16. Within thirty (30) days after the approval of the creation of the district by the unit under section 15 of this chapter, the commission shall transmit to the department of state revenue and the Indiana finance authority the following:
(1) A certified copy of the resolution designating the district.
(2) A complete list of street names and the range of street numbers of each street located within the district.
(3) Information concerning the proposed redevelopment and economic development of the district, which information may be modified from time to time after the initial filing.
(4) A certificate by the presiding officer of the commission stating that the commission will pursue the implementation of the plan for the redevelopment and economic development of the district in an expeditious manner.
As added by P.L.84-1987, SEC.13. Amended by P.L.11-1990, SEC.134; P.L.235-2005, SEC.211.



CHAPTER 15.3. REDEVELOPMENT AUTHORITY IN MARION COUNTY

IC 36-7-15.3-2
"Authority" defined
Sec. 2. As used in this chapter, "authority" refers to the county convention and recreational facilities authority established by IC 36-10-9.1.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-3
"Board" defined
Sec. 3. As used in this chapter, "board" refers to the board of directors of the authority.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-4
"Bonds" defined
Sec. 4. As used in this chapter, "bonds" means bonds, notes, or other evidence of indebtedness issued by the authority.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-5
"Commission" defined
Sec. 5. As used in this chapter, "commission" refers to a redevelopment commission established under IC 36-7-15.1 or a military base reuse authority established under IC 36-7-30 and located in a county with a consolidated city.
As added by P.L.84-1987, SEC.14. Amended by P.L.2-1989, SEC.41; P.L.26-1995, SEC.9.

IC 36-7-15.3-6
"Local public improvement" defined
Sec. 6. As used in this chapter, "local public improvement" means any redevelopment project or purpose of a commission or a unit under IC 36-7-15.1 or IC 36-7-30.
As added by P.L.84-1987, SEC.14. Amended by P.L.2-1989, SEC.42; P.L.26-1995, SEC.10.

IC 36-7-15.3-7
Additional purposes
Sec. 7. In addition to its purposes specified in IC 36-10-9.1-10, the authority is also organized for the following purposes:
(1) Financing, constructing, and leasing local public improvements to the commission. (2) Financing and constructing additional improvements to local public improvements owned by the authority and leasing them to the commission.
(3) Acquiring all or a portion of one (1) or more local public improvements from the commission by purchase or lease and leasing these local public improvements back to the commission, with any additional improvements that may be made to them.
(4) Acquiring all or a portion of one (1) or more local public improvements from the commission by purchase or lease to fund or refund indebtedness incurred on account of those local public improvements to enable the commission to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the commission considers to be unduly burdensome.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-8
Additional powers
Sec. 8. (a) In addition to its powers under IC 36-10-9.1-11, the authority may also:
(1) finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip local public improvements;
(2) lease those local public improvements to the commission;
(3) sue, be sued, plead, and be impleaded, but all actions against the authority must be brought in the circuit or superior court of the county in which the authority is located;
(4) condemn, appropriate, lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with local public improvements;
(5) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(6) enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a local public improvement;
(7) design, order, contract for, and contract, reconstruct, and renovate any local public improvements or improvements thereto;
(8) employ managers, superintendents, architects, engineers, attorneys, auditors, clerks, construction managers, and other employees necessary for construction of local public improvements or improvements to them;
(9) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter; and
(10) take any other action necessary to implement its purposes as set forth in section 7 of this chapter.
(b) Whenever the board determines that the purposes for which the authority was formed have been substantially fulfilled and that all

bonds issued and all other obligations incurred by the authority have been fully paid or satisfied or provision for the payment of the bonds and obligations has been made in accordance with the terms of the resolution or trust indenture securing them, the board may declare the authority dissolved. On the effective date of the resolution of dissolution, the title to all funds and other property owned by the authority at the time of the dissolution vests in the commission on behalf of the unit creating the commission. However, if the commission is not in existence, the title vests in the unit.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-9
Refunding of bonds
Sec. 9. (a) Bonds issued under IC 36-7-15.1 may be refunded as provided in this section.
(b) The commission may:
(1) lease all or a portion of a local public improvement or improvements to the authority, which may be at a nominal lease rental with a lease back to the commission, conditioned upon the authority assuming bonds issued under IC 36-7-15.1 and issuing its bonds to refund those bonds; and
(2) sell all or a portion of a local public improvement or improvements to the authority for a price sufficient to provide for the refunding of those bonds and lease back the local public improvement or improvements from the authority.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-10
Requirements for lease of local improvements to commission
Sec. 10. (a) Before a lease may be entered into, the commission must find that the lease rental provided for is fair and reasonable.
(b) A lease of local public improvements from the authority to the commission:
(1) must comply with IC 36-7-15.1-17.1, IC 36-7-15.1-46, or IC 36-7-30-20;
(2) may not require payment of lease rental for a newly constructed local public improvement or for improvements to an existing local public improvement except to the extent that the local public improvement or improvements thereto have been completed and are ready for occupancy;
(3) may contain provisions:
(A) allowing the commission to continue to operate an existing local public improvement until completion of the improvements, reconstruction, or renovation; and
(B) requiring payment of lease rentals for an existing local public improvement being used, reconstructed, or renovated;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the commission to purchase the local public improvement upon the terms stated in the lease

during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the local public improvement, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of a local public improvement;
(7) may provide that the commission shall agree to:
(A) pay all taxes and assessments thereon;
(B) maintain insurance thereon for the benefit of the authority; and
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(8) may provide that the lease rental payments by the commission shall be made from any one (1) or more of the sources set forth in IC 36-7-14-25.2, IC 36-7-15.1-17.1, IC 36-7-15.1-46, or IC 36-7-30-20.
As added by P.L.84-1987, SEC.14. Amended by P.L.26-1995, SEC.11; P.L.102-1999, SEC.26.

IC 36-7-15.3-11
Authorization for leases between the authority and commission; exception
Sec. 11. This chapter and IC 36-7-15.1-17.1, IC 36-7-15.1-46, or IC 36-7-30-20 contain full and complete authority for leases between the authority and the commission. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board or the commission or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this chapter and IC 36-7-15.1-17.1 or IC 36-7-30-20.
As added by P.L.84-1987, SEC.14. Amended by P.L.26-1995, SEC.12; P.L.102-1999, SEC.27.

IC 36-7-15.3-12
Local public improvements; plans and specifications
Sec. 12. If the lease provides for a local public improvement or improvements thereto to be constructed by the authority, the plans and specifications shall be submitted to and approved by the commission.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-13
Common wall or other agreements
Sec. 13. The authority and the commission may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-14 Local public improvement; sale or nominal rental to authority
Sec. 14. (a) The commission may lease for a nominal lease rental, or sell to the authority, one (1) or more local public improvements or portions thereof or land upon which a local public improvement is located or is to be constructed.
(b) Any lease of all or a portion of a local public improvement by the commission to the authority must be for a term equal to the term of the lease of that local public improvement back to the redevelopment commission.
(c) The commission may sell property to the authority for such amount as it determines to be in the best interest of the commission, which amount may be paid from the proceeds of bonds of the authority.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-15
Issuance of bonds; purpose; conditions
Sec. 15. (a) The authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring property;
(2) constructing, improving, reconstructing, or renovating one (1) or more local public improvements; or
(3) funding or refunding bonds issued under this chapter or IC 36-7-15.1.
(b) The bonds are payable solely from the lease rentals from the lease of the local public improvement for which the bonds were issued, insurance proceeds, and any other funds pledged or available.
(c) The bonds shall be authorized by a resolution of the board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within:
(1) fifty (50) years, for bonds issued before July 1, 2008; or
(2) twenty-five (25) years, for bonds issued after June 30, 2008.
(f) The board shall sell the bonds at public or private sale upon such terms as determined by the board.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of the acquisition or construction, or both, of local public improvements, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the facility and all buildings, facilities, structures, and improvements related to it;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the local public improvements suitable for use and operations;
(4) architectural, engineering, consultant, and attorney fees;
(5) incidental expenses in connection with the issuance and sale of bonds; (6) reserves for principal and interest;
(7) interest during construction and for a period thereafter determined by the board, but in no event to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, and interest on, the bonds being refunded or refinanced.
As added by P.L.84-1987, SEC.14. Amended by P.L.146-2008, SEC.768.

IC 36-7-15.3-16
Issuance of bonds; full and complete authority; status
Sec. 16. (a) This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceeding, publication, notice, consent, approval, order, or act by the board of any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed by this chapter.
(b) Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.84-1987, SEC.14. Amended by P.L.42-1993, SEC.98.

IC 36-7-15.3-17
Trust indenture; provisions
Sec. 17. (a) The authority may secure bonds issued under this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign lease rentals, receipts, and income from leased local public improvements, but may not mortgage land or local public improvements;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and board;
(3) set forth the rights and remedies of bondholders and trustee; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the authority under this

section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-18
Option to purchase leased property; bonds
Sec. 18. If the commission exercises its option to purchase leased property, it may issue its bonds as authorized by statute.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-19
Exemption from taxation; exception
Sec. 19. All:
(1) property owned by the authority;
(2) revenues of the authority; and
(3) bonds issued by the authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.84-1987, SEC.14. Amended by P.L.21-1990, SEC.54; P.L.254-1997(ss), SEC.31.

IC 36-7-15.3-20
Validity of bonds; contest; limitations
Sec. 20. Any action to contest the validity of bonds to be issued under this chapter may not be brought after the fifteenth day following:
(1) the receipt of bids for the bonds, if the bonds are sold at public sale; or
(2) the publication one (1) time in a newspaper of general circulation published in the county of notice of the execution and delivery of the contract for the sale of bonds;
whichever occurs first.
As added by P.L.84-1987, SEC.14.



CHAPTER 15.5. IMPROVEMENT AND MAINTENANCE DISTRICT FOR INDIANA CENTRAL CANAL IN INDIANAPOLIS

IC 36-7-15.5-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the metropolitan development commission acting as the redevelopment commission of the city, subject to IC 36-3-4-23.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the department of metropolitan development of the city, subject to IC 36-3-4-23.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-4
"Improvement and maintenance project" defined
Sec. 4. As used in this chapter, "improvement and maintenance project" refers to activities that are authorized by section 5 of this chapter to be carried out within or in support of an improvement and maintenance district.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.43.

IC 36-7-15.5-5
Common theme or purpose of project; activities
Sec. 5. (a) An improvement and maintenance project must have a common theme or purpose that is generally described in the resolution that establishes the improvement and maintenance district.
(b) The project may include, within the improvement and maintenance district, one (1) or more of the following activities:
(1) Construction, remodeling, extension, repair, equipping, operation, and maintenance of the following:
(A) Canal facilities.
(B) Structures and facilities described in IC 36-9-1-2.
(C) Park and recreational facilities described in IC 36-10-1-2.
(D) Storm sewers, bridges, and drains.
(E) Pedestrian skyways.
(2) Acquisition of real property necessary to accomplish the activities described in subdivision (1).
(3) Provision of services necessary to operate the structures and facilities described in subdivision (1). (4) Purchase or lease of equipment used for police protection, fire protection, or public transportation, and provision of those same services.
(5) Administration or management of the activities listed in subdivisions (1) through (4).
(c) The project may include, outside the improvement and maintenance district, the construction, remodeling, repair, equipping, operation, and maintenance of a below ground drainage pipe that will allow water from the Indiana Central Canal to enter White River. The pipe must be located within an area that is bounded by West Street on the east, Washington Street, Blackford Street, and Maryland Street on the south, White River and Blake Street on the west, and the southern boundary of Military Park (projected west from West Street to Blake Street) on the north.
(d) An improvement and maintenance project may include capital improvement activities, maintenance activities, or both.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.44.

IC 36-7-15.5-6
Requests for resolutions establishing districts
Sec. 6. (a) The commission shall consider adopting a resolution establishing an improvement and maintenance district if a request for the resolution is made by:
(1) a petition signed by twenty (20) owners of real property located within the proposed district;
(2) a petition signed by a majority of the owners of real property located within the proposed district; or
(3) the legislative body of the city.
(b) The commission may consider adopting the resolution on its own initiative.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-7
Resolution establishing district; contents
Sec. 7. A resolution establishing an improvement and maintenance district must contain the following information:
(1) A description of the geographic area to be considered for inclusion in the district. The geographic area consists of the part of the Indiana Central Canal and nearby property that is located between Washington Street on the south, Interstate Highway 65 on the north, Senate Avenue on the east, and West Street and Dr. Martin Luther King Jr. Memorial Drive West Drive on the west.
(2) The general nature of the improvement and maintenance project that would occur within or in support of the district and the estimated annual cost of the project for the first five (5) years.
(3) Any limitation on the amount of the assessment that would be levied in order to defray part or all of the costs of the improvement and maintenance project. This limitation is not

required to be a fixed amount, but may vary according to a schedule or in relation to a specified index that reflects the increase or decrease in costs of materials, goods, and services.
(4) The estimated annual assessment levy needed to defray the cost of part or all of the improvement and maintenance project for the first five (5) years.
(5) The formula that would be used to accomplish the assessment of special benefits and damages. This formula:
(A) must provide that a parcel within the improvement and maintenance district that is not yet benefited by the improvement and maintenance district because of the stage of the development of the project will not be assigned a percentage of the total benefit;
(B) must provide that real property used for public ways, public sidewalks, religious purposes (before March 1, 1988), and public parks, and the canal itself shall be excluded from assessment;
(C) must provide that real property which is being used exclusively for single-family or two-family residence, and has been continuously used exclusively for that residential purpose from March 1, 1988, shall be excluded from assessment; and
(D) may include the following components:
(i) Square footage of the parcel.
(ii) Square footage of any improvement on the parcel.
(iii) Length of the parcel adjoining the improvement and maintenance project.
(iv) Land use of the parcel.
(v) Until 1991, the fact that the current use of the parcel is not significantly benefited by the improvement and maintenance project.
(vi) Proximity of the parcel to the improvement and maintenance project.
(vii) Accessibility of the parcel to the improvement and maintenance project.
(viii) True cash value of the parcel.
(ix) True cash value of any improvement on the parcel.
(x) Age of the improvement on the parcel.
(xi) Other similar factors.
(6) The fact that if the district is established, owners of real property in the district will be subject to an assessment of special benefits and damages to defray part or all of the costs of the improvement and maintenance project.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.45.

IC 36-7-15.5-8
Public hearings; published and mailed notice
Sec. 8. (a) Before deciding whether to adopt a resolution establishing an improvement and maintenance district, the commission shall hold a public hearing. Notice of the public hearing

shall be given by publication in accordance with IC 5-3-1 and by certified mail at least twenty (20) days before the public hearing to all property owners in the proposed district.
(b) Notices that are mailed to the owners must be addressed as the names and addresses appear on the tax duplicates in the records of the county auditor.
(c) The published and mailed notice must contain the following information:
(1) A description of the geographic area to be considered for inclusion in the district.
(2) The general nature of the improvement and maintenance project that would occur within or in support of the district and the estimated annual cost of the project for the first five (5) years.
(3) Any limitation on the amount of the assessment that would be levied in order to defray part or all of the costs of the improvement and maintenance project.
(4) The estimated annual assessment levy needed to defray the costs of part or all of the improvement and maintenance project for the first five (5) years.
(5) The formula proposed to be used for the assessment of special benefits and damages.
(6) The time and place of the hearing during which establishment of the district will be considered and at which owners of real property, or their representatives, may be heard upon the question of the establishment of the district.
(7) The fact that if the district is established, owners of real property in the district will be subject to an assessment of special benefits and damages to defray part or all of the costs of the improvement and maintenance project.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.46.

IC 36-7-15.5-9
Public hearing; determination of questions; adoption, amendment, or rejection of resolution; district boundaries; additional hearing; notice
Sec. 9. (a) At the public hearing under section 8 of this chapter, the commission shall hear all owners in the proposed district (who appear and request to be heard) upon the questions of:
(1) the sufficiency of the notice;
(2) whether the proposed improvement and maintenance project is of public utility and benefit;
(3) whether all of the probable benefits of the proposed improvement and maintenance project will be equal to or exceed the estimated cost of the project or any limitation on the amount of the levy, whichever is less;
(4) whether the formula to be used for the assessment of special benefits and damages is appropriate; and
(5) whether the district contains all, or more or less than all, of the property specially benefited or damaged by the proposed

project.
(b) After the public hearing (which may be adjourned from time to time without further notice), the commission shall make a determination on the following questions:
(1) Whether the required notice was given.
(2) Whether the proposed improvement and maintenance project is of public utility and benefit.
(3) Whether all of the probable benefits of the proposed project will equal or exceed the estimated cost of the project or any limitation on the amount of the assessment levy, whichever is less.
(4) Whether the formula to be used for the assessment of special benefits and damages is appropriate.
(5) Whether the proposed improvement and maintenance district contains all, or more, or less than all, of the real property specially benefited or damaged by the proposed project.
(c) If the commission resolves affirmatively on questions (1) through (4) in subsection (b) and determines that the proposed district contains all of the real property specially benefited or damaged, and does not contain real property not specially benefited or damaged, then it shall adopt the resolution establishing the district with the boundaries described in the resolution.
(d) If the commission resolves negatively on question (1), (2), (3), or (4) in subsection (b), it may amend the resolution, issue additional notice, and hold further proceedings as it considers proper, or the commission may reject the resolution.
(e) If the commission resolves affirmatively on questions (1) through (4) in subsection (b) and determines that real property not specially benefited or damaged has been included within the proposed boundaries, then it shall redefine the boundaries of the proposed district and include only the real property that is specially benefited or damaged, and shall establish the district with the boundaries as redefined.
(f) If the commission resolves affirmatively on questions (1) through (4) in subsection (b) and determines that either:
(1) all of the real property specially benefited or damaged has not been included within the proposed boundaries; or
(2) all of the real property specially benefited or damaged has not been included within the proposed boundaries, and some real property has been included which is not specially benefited or damaged;
then it shall fix a date for an additional hearing. Notice of the additional hearing shall be given by publication in accordance with IC 5-3-1 and by certified mail at least twenty (20) days before the hearing to the owners in an area proposed to be added to the district that was not included in the initial petition. The notice must describe the proposed revised boundaries. At the additional hearing, all owners of real property or their representatives within the proposed district boundaries, as revised, may be heard, after which the

commission shall adopt its resolution on establishment of the improvement and maintenance district.
(g) Adoption of a resolution under this section constitutes notice to all owners who have appeared, or who have been notified of the proceedings, as provided in this section, that their property will be subject to an assessment of special benefits and damages as provided in this chapter.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-10
Approval of resolution by legislative body of city; finality of resolution
Sec. 10. (a) A resolution of the commission that establishes an improvement and maintenance district must be approved by the legislative body of the city.
(b) After this approval, the resolution is final and conclusive, and no attack may be made challenging the resolution or the establishment of the improvement and maintenance district, the sufficiency of notice, the existence of the improvement and maintenance district, the public utility and benefit of the proposed improvement and maintenance project, that the benefits equal or exceed the estimated cost or limitation on the assessment levy, the appropriateness of the formula to be used for assessing special benefits and damages, the boundaries of the district, or any other matters before the commission, unless an appeal is taken as provided in section 12 of this chapter.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-11
Recording copy of resolution
Sec. 11. A copy of the resolution establishing an improvement and maintenance district, certified by the clerk of the legislative body, shall be recorded in the miscellaneous records in the office of the recorder of the county in which the city is located.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-12
Appeals
Sec. 12. Any party aggrieved by a resolution adopted under this chapter may appeal. This appeal must be taken as provided in IC 34-13-6.
As added by P.L.194-1988, SEC.1. Amended by P.L.1-1998, SEC.209.

IC 36-7-15.5-13
Amendment of resolution
Sec. 13. Changes in a resolution governing an improvement and maintenance district may be made by the commission, with the approval of the legislative body. The commission shall follow the procedure for establishment of a district prescribed by this chapter

when amending the resolution. However, the content of notices must be appropriate to the nature of the amendment. In considering the amendment, the commission shall use the standards set forth in section 9(b) of this chapter. However, if the improvement and maintenance project is not significantly changed, and if the area of the improvement and maintenance project is not proposed to be changed, it is not necessary to make the determination set forth in section 9(b)(5) of this chapter.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-14
Annual assessment of benefits and damages; schedule; limitation on assessments
Sec. 14. (a) The commission may make an annual assessment of benefits and damages within an improvement and maintenance district for the purpose of defraying part or all of the cost of an improvement and maintenance project. The assessment of benefits and damages must comply with the formula contained in the resolution establishing the district.
(b) The commission shall annually prepare a schedule that describes each parcel of real property in an improvement and maintenance district that it determines to be benefited by the improvement and maintenance project, and states the percentage of the total benefit that is received by each parcel of real property.
(c) The commission may retain or employ qualified personnel for necessary technical or consulting assistance.
(d) After determining under subsection (b) the percentage of benefit that is received by each parcel of real property, the commission shall consider the fiscal needs of the improvement and maintenance district that need to be defrayed by the assessment of special benefits, and shall apply the percentage for each parcel as determined under subsection (b) to the total amount that is to be defrayed by special assessment, and determine the assessment for each parcel.
(e) The total of the assessments established under subsection (d) may not exceed either:
(1) the sum of the amount set out in or proposed for the budget of the improvement and maintenance district; or
(2) the amount of any limitation on the assessment that would be levied as set forth in the resolution that established the improvement and maintenance district.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-15
Districts on which development initiated between November 1, 1985, and June 30, 1988; payment of assessments
Sec. 15. (a) This section applies to a parcel in an improvement and maintenance district on which development is initiated between November 1, 1985, and June 30, 1988, in accordance with a project agreement executed before June 30, 1988, under IC 36-7-15.1 that

provides a maximum limitation on the amount of the special benefit assessment that the owner will be obligated to pay.
(b) For those parcels, the department may pay each year to the fund the amount by which the assessment amount on the parcel exceeds the maximum assessment amount specified in the project agreement.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-16
Property owned by state or municipal corporation; payment of assessments; charges; services as payment
Sec. 16. (a) If property located within an improvement and maintenance district is owned and used by the state or any municipal corporation, the commission shall determine the amount that would be levied as an assessment for the property under section 14 of this chapter and provide this information to the governor or the executive of the municipal corporation. The state or the municipal corporation may choose to pay an amount equal to the assessment. The state or the municipal corporation shall indicate no later than forty-five (45) days after receiving this information in writing from the commission whether or not it will pay this amount. If it indicates in writing that it will pay this amount, it shall pay the amount. If it does not obligate itself to pay the amount, the department is responsible for payment of this amount. However, the department may charge the state or the municipal corporation:
(1) for expenses incurred in carrying out the improvement and maintenance project on or relative to land owned and used by the state or the municipal corporation; and
(2) a reasonable sum for allowing the introduction into the canal of any geothermal discharge water from properties owned and used by the state or the municipal corporation.
(b) If the department and the state or the municipal corporation do not agree on the amount that should be charged under subsection (a)(1) and (a)(2), the amount shall be determined by a three (3) person committee consisting of a representative of the governor or the executive of the municipal corporation (whichever is involved in the disagreement), a representative of the department, and a third person mutually agreed upon by those two (2) representatives.
(c) If the commission and the state or the municipal corporation agree, the state or the municipal corporation may provide specified services in part or all of the improvement and maintenance district as a substitute for paying part or all of the amount identified under subsection (a).
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-17
Notice of proposed assessment; mailing to parcel owner; hearing on remonstrance; finality of decision; appeal
Sec. 17. (a) Promptly after determining the proposed assessment for each parcel, the commission shall mail notice (first class postage

prepaid) to each owner of property to be assessed. This notice must:
(1) set forth the amount of the proposed assessment;
(2) state that the proposed assessment on each parcel of real property in the improvement and maintenance district is on file and can be seen in the commission's office;
(3) state the time and place where written remonstrances against the assessment may be filed;
(4) set forth the time and place where the commission will hear any owner of assessed real property who has filed a remonstrance before the hearing date; and
(5) state that the commission, after hearing evidence, may increase or decrease, or leave unchanged, the assessment on any parcel.
(b) The notices must be deposited in the mail twenty (20) days before the hearing date. The notices to the owners must be addressed as the names and addresses appear on the tax duplicates and the records of the county auditor.
(c) At the time fixed in the notice, the commission shall hear any owner of assessed real property who has filed a written remonstrance before the date of the hearing. The hearing may be continued from time to time as long as is necessary to hear the owners. The commission may utilize a hearing officer (who may be an employee of the city) to hear evidence regarding any parcel of real property about which a written remonstrance has been filed and to make a written recommendation of decision to the commission.
(d) The commission shall render its decision by increasing, or decreasing, or by confirming each assessment by setting opposite each name, parcel, and proposed assessment, the amount of the assessment as determined by the commission. However, if the total of the assessments exceeds the amount needed, the commission shall make a prorated reduction in each assessment.
(e) The signing of the assessment schedule by a majority of the members of the commission, and the delivery of the schedule to the fiscal officer of the city, constitutes a final and conclusive determination of the benefits or damages, if any, that are assessed. However, any owner who had previously filed a written remonstrance (as provided in this chapter) with the commission, or any owner whose assessment was increased above the amount determined by the formula (whether the owner filed a written remonstrance or not) may appeal. This appeal must be taken as provided in IC 34-13-6, and proceed to trial, hearing, and final judgment as provided in IC 34-13-6 for all parties.
As added by P.L.194-1988, SEC.1. Amended by P.L.1-1998, SEC.210.

IC 36-7-15.5-18
Assessment as lien; priority
Sec. 18. Each assessment is a lien on the real property that is assessed, second only to taxes levied on that property.
As added by P.L.194-1988, SEC.1.
IC 36-7-15.5-19
Transmission of schedule of assessments; entry on tax duplicates; collection
Sec. 19. The commission shall annually transmit to the county auditor the schedule of assessments of benefits. The county auditor shall enter the assessments of benefits on the tax duplicates. The county treasurer shall collect and enforce the amount of the assessed benefit in the same manner that property taxes are entered, collected, and enforced.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-20
Notice of collected assessments; credit of amounts
Sec. 20. The county treasurer shall, between the first and tenth days of each month, notify the commission regarding the amount of the assessment collected during the preceding month. On the date of this notification, the county treasurer shall credit the amounts collected to the improvement and maintenance district fund, as established by this chapter.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-21
Improvement and maintenance district fund; establishment; deposits and expenditures
Sec. 21. (a) After an improvement and maintenance district is established under this chapter, the legislative body may establish an improvement and maintenance district fund (referred to in this chapter as the "fund").
(b) The following shall be deposited in the fund:
(1) Money resulting from the assessment levy imposed in accordance with this chapter.
(2) Any appropriation made by the legislative body.
(3) Financial contributions from the state or any municipal corporation received under section 16 of this chapter.
(4) Financial contributions from any source.
(c) Expenditures from the fund may be made only by appropriation of the legislative body.
(d) Money in the fund may not be expended for any activity other than those set forth in the resolution establishing the improvement and maintenance district.
(e) Money in the fund shall be deposited with the depository for other public funds of the city in accordance with the statutes concerning the deposit of public funds, unless they are invested under IC 5-13. All interest collected belongs to the fund.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-22
Powers and duties of commission
Sec. 22. (a) The commission is responsible for taking certain official actions that are necessary to carry out an improvement and

maintenance project as set forth in the resolution establishing the district or as provided in this chapter.
(b) The commission may, with respect to the improvement and maintenance project or the improvement and maintenance district, do the following:
(1) Sue and be sued.
(2) Adopt administrative procedures and bylaws.
(3) Approve the acquisition of property (real, personal, or mixed) by deed, purchase, lease, condemnation, or otherwise and dispose of it for improvement and maintenance project purposes.
(4) Approve receipt of gifts, donations, bequests, and public trusts, agree to conditions and terms accompanying them, and bind the district to carry them out.
(5) Negotiate and execute contracts required to accomplish the purposes of this chapter.
(6) Approve disbursements from the fund.
(c) The commission may, by resolution, delegate to a city official the authority to approve, where the amount involved is less than five thousand dollars ($5,000), acquisition or disposition of property, disbursements, and contracts.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.47.

IC 36-7-15.5-23
Duties of department; power of director
Sec. 23. (a) The department shall take all actions necessary to carry out the improvement and maintenance project set forth in the resolution establishing the district.
(b) The director of the department may, with respect to the improvement and maintenance project or the improvement and maintenance district, do the following:
(1) Prepare and submit a budget as required by IC 36-3-6-4(b).
(2) Establish operational procedures.
(3) Approve the hiring and dismissal of personnel, subject to limitations prescribed by law and rules adopted by the mayor.
(4) Delegate to personnel of the department authority to act on the director's behalf.
(5) Assign tasks to employees of the department and supervise the carrying out of those responsibilities.
(6) Approve and execute legal instruments, subject to limitations prescribed by law.
(7) Approve or disapprove disbursement of funds, subject to limitations prescribed by law.
(8) Accept assistance from state or federal agencies for the purposes of this chapter.
(9) Negotiate agreements with an agency of the state, or any of its political subdivisions, or any private company for the rendition of any services, the rental or use of any equipment or facilities, or the joint purchase and use of any equipment or facilities considered proper by the contracting parties for use in

the operation, maintenance, or construction of the improvement and maintenance project.
(10) Purchase supplies, materials, and equipment in accordance with law and procedures of the city.
(11) Sell any surplus or unneeded property in accordance with law and procedures of the city.
(12) Exercise other powers necessary to carry out the purposes of the district.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.48.

IC 36-7-15.5-24
Advisory board
Sec. 24. (a) The commission may establish and select the members of an advisory board to assist the commission in governing the improvement and maintenance district. The commission shall determine:
(1) the size and composition of the board; and
(2) the powers and duties of the board.
(b) More than one-half (1/2) of the members of the board must be property owners in the improvement and maintenance district.
As added by P.L.194-1988, SEC.1.



CHAPTER 16. HOME REHABILITATION LOANS

IC 36-7-16-2
Definitions
Sec. 2. As used in this chapter:
"Agency" refers to the department of metropolitan development in a county having a consolidated city, the works board in second class cities, and the department of redevelopment in other units.
"Home" means a residential building containing no more than four (4) family dwelling units.
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-3
Appropriations; federal monies and monies received on resale of property; grants to homeowners
Sec. 3. (a) A unit having an agency may appropriate money to the agency for the purpose of making rehabilitation loans and administering this chapter.
(b) The unit, through its agency, may use federal monies that it receives for these purposes and monies that it receives as a result of the sale or lease of property to which it has held title as a result of failure to comply with the terms of a loan or grant made under this chapter.
(c) A unit, through its agency, may make home rehabilitation grants to bona fide homeowners, if the monies used for these grants are received only from federal grants and are appropriated under the terms and regulations of the granting federal entity. Federal grants that may be used under this subsection include monies appropriated to units under the 1974 Community Development Act, as amended (42 U.S.C. sections 5301-5318).
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-4
"Concentrated code delinquency area" defined; loans; authorization; prerequisites
Sec. 4. (a) As used in this section, "concentrated code delinquency area" means an area of at least one-half (1/2) square block in which:
(1) at least two-thirds (2/3) of the lots are occupied by improvements;
(2) at least two-thirds (2/3) of the improvements are homes; and
(3) an investigation by the agency shows that at least one-half (1/2) of the homes are not in compliance with applicable building code standards.
The agency may conduct an investigation on its own initiative, and

shall conduct an investigation on receipt of a petition signed by the occupants of at least one-half (1/2) of the family dwelling units within the proposed area. In conducting the investigation, the agency may use its own staff or hire independent appraisers and inspectors.
(b) Rehabilitation loans may be made to enable the borrower to make repairs that will bring his home into compliance with applicable building code standards, if all of the following conditions are present:
(1) The borrower holds marketable title to the property, subject only to mortgage indebtedness or contract for the purchase of the property, the lien of taxes that are not yet due and payable, and any assessment for public improvements that is not yet due and payable.
(2) The property is located within the area of a community development target area designated by an application to the Department of Housing and Urban Development under the 1974 Community Development Act, as amended (42 U.S.C. sections 5301-5318), an urban renewal project, a concentrated code delinquency neighborhood, or an area needing redevelopment.
(3) The agency has determined that the borrower is an acceptable credit risk. In making this determination, the agency shall be guided by the fact that a principal purpose of this chapter is to make rehabilitation available to those who would be unable to obtain such loans through normal commercial channels.
(4) The borrower has in full force and effect a policy of insurance protecting the property in an amount and with an insurer satisfactory to the agency.
(c) Subject to subsection (d), the agency shall use the procedures prescribed by IC 36-7-14-15 through IC 36-7-14-18 to make a finding that an area is an area needing redevelopment.
(d) The agency in a consolidated city shall use the procedures prescribed by law to make a finding that an area is an area needing redevelopment.
As added by Acts 1981, P.L.309, SEC.35. Amended by Acts 1981, P.L.310, SEC.92; P.L.185-2005, SEC.49.

IC 36-7-16-5
Purchasers under land sales contracts; eligibility for loans
Sec. 5. (a) A purchaser under a land sales contract is eligible for a loan to cover the costs of repairs that will bring his home into compliance with applicable building code standards, if all of the following conditions are present:
(1) The contract is a written, legally binding instrument involving a residential property containing, after rehabilitation, not more than four (4) dwelling units.
(2) The seller of the property holds fee title to the property, and, while the contract is in good standing, is unable to use the property for collateral or to convey it to any other party, unless the use for collateral or conveyance of fee is subject to the land

sales contract. The agency shall record this agreement, or the contract, promptly after loan settlement.
(3) Under the contract, the seller and any subsequent holder of the fee to the property is obligated, without qualification, to deliver to the purchaser fee simple title and a deed to the property upon full payment of the contract price, or some lesser amount.
(4) Under the contract, the purchaser has:
(A) full use, possession, and quiet enjoyment of the property;
(B) equitable title to the property; and
(C) full rights of redemption for a period of not less than ninety (90) days.
(5) The purchaser has had possession and use of the property under the contract for at least twelve (12) months before the date of application for a loan. If the loan is to include an amount to refinance the balance due under a land sales contract, this requirement does not apply.
(b) The agency may purchase the property from the contract seller at any time by the exercise of any right of accelerated payment that is provided for under the contract, by negotiation with the contract seller, or by the exercise of the power of eminent domain.
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-6
Property acquired by default; disposition
Sec. 6. If the agency acquires title to property as the result of a failure to comply with the terms of a loan made under this chapter, the agency may make the same use or disposition of the property that it may make of any other property to which it acquires title.
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-7
Loans; no application fee; closing costs and charges
Sec. 7. The agency may not charge an application fee in connection with the loans authorized by this chapter. However, if an application is approved, the agency shall include in the principal amount of the loan an amount sufficient to cover closing costs and the cost of:
(1) bringing the title to date;
(2) obtaining title insurance or a title opinion from counsel;
(3) appraisal; and
(4) any necessary permits.
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-8
Loan rates; administration of chapter
Sec. 8. (a) Loans made under this chapter shall be made at rates to be determined by the agency. The proceeds of loans shall be used to defray the expense of administering this chapter.
(b) The agency may employ the persons and establish the

administrative guidelines required to carry out the purposes of this chapter.
As added by Acts 1981, P.L.309, SEC.35.



CHAPTER 17. URBAN HOMESTEADING

IC 36-7-17-2
Designation of agency to administer program
Sec. 2. The fiscal body of a unit may by ordinance designate an agency or quasi-public corporation, or establish a new agency, to administer an urban homesteading program under which family dwellings for one (1) through four (4) families may be conveyed to individuals or families, who must occupy and rehabilitate the dwellings, and community organizations that must rehabilitate the dwellings and offer them for sale.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.177-2003, SEC.11.

IC 36-7-17-3
Acquisition of property
Sec. 3. (a) The agency designated or established in section 2 of this chapter may acquire real property in the name of the unit, for use as provided in this chapter.
(b) Under IC 6-1.1-24-4.5, the county auditor shall provide a list of real property on which one (1) or more installments of taxes are delinquent.
(c) Under IC 6-1.1-25-1 and IC 6-1.1-25-4, the agency may acquire the deed for real property purchased at tax sale for the purposes of this chapter one hundred twenty (120) days after the date of sale, after compliance with the notice provisions of IC 6-1.1-25-4.5.
(d) Under IC 6-1.1-25-7.5, the agency may acquire the deed for real property for which the holder of the certificate of sale has failed to request that the county auditor execute and deliver a deed within one hundred twenty (120) days after issuance of the certificate.
(e) In addition to real property acquired through tax sale for the purposes of this chapter, the agency may acquire real property by purchase or gift.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.87-1987, SEC.11; P.L.1-1994, SEC.178; P.L.31-1994, SEC.22; P.L.2-1995, SEC.135; P.L.169-2006, SEC.76.

IC 36-7-17-4
Notice to residents of unit
Sec. 4. The agency shall, after the acquisition of real property for use as provided in this chapter, take the steps necessary to fully inform the residents of each unit in which the dwellings are located of: (1) the existence, nature, and location of the dwellings;
(2) the qualifications required for participation in the program under this chapter; and
(3) the terms and conditions on which the dwellings may be conveyed to qualified persons.
As added by Acts 1981, P.L.309, SEC.36.

IC 36-7-17-5
Applications; eligibility; drawings to determine receipt of dwellings
Sec. 5. (a) A person or community organization may apply for the program by completing a bid application.
(b) The following applicants are qualified and shall be approved to receive real property offered under this chapter:
(1) A person who:
(A) is at least eighteen (18) years of age;
(B) possesses the financial resources to support a loan, the necessary skills to rehabilitate the property, or a combination of both; and
(C) has, including immediate family, not previously participated in the program.
(2) A community organization as described in IC 36-7-9-2.
(c) Approved applicants are entitled to receive a list of all properties owned by the unit that are available under this chapter.
(d) Approved applicants may apply for each dwelling in which they are interested. A drawing shall be held to determine those applicants receiving the dwellings. Persons applying under this chapter shall receive priority over community organizations if both indicate an interest in the same dwelling. Each approved person and his or her immediate family may receive only one (1) dwelling in the drawing. Each approved community organization may receive as many dwellings as the agency considers proper.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.177-2003, SEC.12.

IC 36-7-17-6
Conveyances; duties of recipients
Sec. 6. The conveyance of a dwelling to an applicant under this chapter shall be made in return for a fee of one dollar ($1) or more and the execution by the applicant of an agreement with the following minimum conditions:
(1) The applicant must:
(A) if a person, reside in the dwelling as the person's principal place of residence for a period of not less than three (3) years; or
(B) if a community organization, agree to list the dwelling for sale within twelve (12) months after possession.
(2) The applicant must bring the residence up to a minimum code standard, including building, plumbing, electrical, and fire code standards, within twelve (12) months after possession, or before possession if required under subdivision (4). (3) The applicant must carry fire and liability insurance on the dwelling at all times.
(4) The applicant must comply with any additional terms, conditions, and requirements that the agency may impose to assure that the purposes of this chapter are carried out. This may include the requirement that the dwelling be rehabilitated to minimum building code standards before possession.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.177-2003, SEC.13.

IC 36-7-17-7
Conveyances; methods authorized
Sec. 7. (a) The agency shall convey the real property acquired for the purposes of this chapter to those persons or community organizations qualified under section 6 of this chapter by using the methods prescribed by subsection (b), (c), or (d).
(b) The real property may be conveyed by a conditional sales contract, with title to remain in the agency for a period of at least one (1) year.
(c) The title to real property may be conveyed to a person purchasing the property as a determinable fee, with the language of the granting clause in the deed of conveyance to include the language "The property is conveyed on the conditions that the purchaser:
(1) will reside in the dwelling as his principal place of residence for a period of not less than three (3) years;
(2) will bring the residence up to minimum code standards in twelve (12) months;
(3) will carry adequate fire and liability insurance on the dwelling at all times; and
(4) will comply with such additional terms, conditions, and requirements as the agency requires before __________ (date of the deed) under IC 36-7-17.".
(d) The title to real property may be conveyed to a community organization purchasing the property as a determinable fee, with the language of the granting clause in the deed of conveyance to include the language: "The property is conveyed on the conditions that the purchaser:
(1) will list the property for sale within twelve (12) months of taking possession;
(2) will bring the residence up to minimum code standards within twelve (12) months;
(3) will carry adequate fire and liability insurance on the dwelling at all times; and
(4) will comply with any additional terms, conditions, and requirements as the agency requires before __________ (date of the deed) under IC 36-7-17.".
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.19-1986, SEC.61; P.L.177-2003, SEC.14.

IC 36-7-17-8 Conveyances; effect of purchaser's failure to fulfill agreement; subordination of agency's interest to financial institutions or persons lending money
Sec. 8. Before the vesting of a fee simple title in the purchaser, any material failure by the purchaser to carry out the agreement entered into under section 6 of this chapter nullifies the agreement and all right, title, and interest in the property immediately reverts to the agency, except that the agency may grant the purchaser a specified period, not to exceed two (2) years, to come into compliance with the terms of the agreement. The agency may subordinate its interest under the terms of the agreement to financial institutions or persons lending money to the purchaser for the purpose of allowing the purchaser to fulfill the terms of the conveyance.
As added by Acts 1981, P.L.309, SEC.36.

IC 36-7-17-9
Conveyances; fee simple title
Sec. 9. (a) When, after purchase, a person has resided in the dwelling for the required three (3) year period, brought the property into compliance with the required code standards, and otherwise complied with the terms of the person's agreement, the agency shall convey to the person a fee simple title to the property.
(b) When, after purchase, a community organization has brought the property into compliance with the required code standards, documented its intent to list the property for sale, and otherwise complied with the terms of its agreement, the agency shall convey to it a fee simple title to the property.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.177-2003, SEC.15.

IC 36-7-17-10
Rules and regulations
Sec. 10. The director of the agency shall prescribe the rules and regulations necessary to carry out this chapter, including rules and regulations establishing standards and methods for inspection of buildings, bidding for properties by applicants, and measurement of rehabilitation progress.
As added by Acts 1981, P.L.309, SEC.36.

IC 36-7-17-11
Retention of deed by unit; property deemed municipal property; tax exemption
Sec. 11. Property acquired or held under this chapter with retention of the deed by the unit is considered property of the unit held for municipal purposes and is exempt from property taxation. This property tax exemption becomes effective on the date of conveyance to the unit. A petition to cancel taxes or a certified application for exemption is not required for property acquired or held under this chapter. As added by Acts 1981, P.L.309, SEC.36.

IC 36-7-17-12
Property not applied for in successive drawings; sale; disposition of proceeds
Sec. 12. (a) A property for which no one applies in two (2) successive drawings held under this chapter may be sold at public auction to the highest bidder.
(b) The proceeds of the sale of real property acquired under IC 6-1.1-25-7.5 shall be applied to the cost of the sale, including advertising and appraisal.
(c) If any proceeds remain after payment of the costs under subsection (b), the proceeds shall be applied to the payment of taxes removed from the tax duplicate under IC 6-1.1-25-7.5(e).
(d) If any proceeds remain after payment of the taxes under subsection (c), the proceeds shall be deposited in the county general fund.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.87-1987, SEC.12; P.L.169-2006, SEC.77.



CHAPTER 18. HOUSING AUTHORITIES

IC 36-7-18-1.5
Powers of agency performing public housing function
Sec. 1.5. If a consolidated city adopts an ordinance under section 1 of this chapter, the legislative body or the department, division, or agency performing the public housing function:
(1) has all powers granted to it by the consolidated city under this section and IC 36-1;
(2) has all powers granted to a housing authority by and is subject to sections 2, 3, 10(b), 10(c), 10(d), 15, 16(a), 17, 18, 19, 20, 21, 22, 23, 24, 25, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 40, 41, and 42 of this chapter and may exercise all those powers as commissioners of a housing authority exercise those powers under those sections; and
(3) designate officials or employees to exercise all its powers and execute all necessary documents, instruments, or obligations. However, notes or bonds issued by the consolidated city under this chapter shall be executed and attested as other notes or bonds of the consolidated city are executed and attested.
As added by P.L.344-1987, SEC.3.

IC 36-7-18-2
Declaration of public purpose
Sec. 2. The clearance, replanning, and reconstruction of the areas in which unsanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property may be acquired.
As added by Acts 1981, P.L.309, SEC.37.
IC 36-7-18-3
"Persons of low income" defined
Sec. 3. For purposes of this chapter, persons or families who, without financial assistance, lack the amount of income that a housing authority finds is necessary to enable them to live in decent, safe, and sanitary dwellings without overcrowding are considered persons of low income.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-4
Housing authorities; establishment; procedure
Sec. 4. (a) A unit may establish a housing authority if the fiscal body of the unit, by resolution, declares that there is a need for an authority in the unit.
(b) The determination as to whether or not there is a need for an authority may be made by the fiscal body:
(1) on its own motion;
(2) on the filing of a petition signed by twenty-five (25) residents of the unit and stating that there is a need for an authority in the unit; or
(3) on receipt of an order from the division of family resources.
(c) A resolution may be passed under this section only after a public hearing. Notice of the time, place, and purpose of the hearing must be given by the fiscal body by publication in accordance with IC 5-3-1.
(d) The fiscal body of a unit may adopt a resolution declaring that there is need for a housing authority in the unit if it finds that:
(1) unsanitary or unsafe dwelling accommodations are inhabited in the unit; or
(2) there is a shortage of safe or sanitary dwelling accommodations available in the unit for persons of low income at rentals they can afford.
In determining whether dwelling accommodations are unsafe or unsanitary, the fiscal body may consider the degree of overcrowding, the percentage of land coverage, the light, air, space, and access available to inhabitants, the size and arrangement of the rooms, the sanitary facilities, and the extent to which conditions in the buildings endanger life or property by fire or other causes.
(e) In any proceeding involving any contract of a housing authority, the authority shall be conclusively presumed to have become established and authorized to transact business and exercise its powers under this chapter on proof of the adoption of a resolution by the fiscal body declaring the need for the authority. The resolution is sufficient if it declares that there is a need for an authority and finds that either or both of the conditions listed in subsection (d) exist in the unit. A copy of the resolution certified by the clerk of the fiscal body is admissible in evidence in any proceeding.
As added by Acts 1981, P.L.309, SEC.37. Amended by Acts 1981, P.L.45, SEC.32; P.L.41-1987, SEC.21; P.L.2-1992, SEC.891; P.L.4-1993, SEC.329; P.L.5-1993, SEC.337; P.L.24-1997, SEC.65;

P.L.145-2006, SEC.375.

IC 36-7-18-5
Commissioners; appointment
Sec. 5. (a) After the fiscal body of a unit adopts a resolution under section 4 of this chapter, persons shall be appointed as commissioners of the housing authority in the following manner:
(1) In a city, the fiscal body shall promptly notify the city executive of the adoption of the resolution. The executive shall then appoint seven (7) persons, one (1) of whom must be a resident of a housing project under the jurisdiction of the housing authority, no more than four (4) of whom may be of the same political party, as commissioners of the housing authority.
(2) In a town or county, the fiscal body shall appoint seven (7) persons, one (1) of whom must be a person directly assisted by the housing authority, no more than four (4) of whom may be of the same political party, as commissioners of the housing authority.
(b) Subsequent appointments to the authority shall be made in the same manner.
(c) A commissioner of a housing authority must be a resident of the area in which the housing authority has jurisdiction as provided in section 41 of this chapter.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.340-1985, SEC.1; P.L.229-2001, SEC.1.

IC 36-7-18-6
Commissioners not officers or employees of unit; exceptions
Sec. 6. (a) Except as provided in subsection (b), a commissioner of a housing authority may not be an officer or employee of the unit for which the authority is created.
(b) A member of a redevelopment commission established by a unit under IC 36-7-14 may be a commissioner of a housing authority of the unit.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.26-1993, SEC.7; P.L.263-1993, SEC.1.

IC 36-7-18-7
Commissioners; terms of office; certificates of appointment
Sec. 7. (a) The executive or fiscal body appointing the first commissioners of a housing authority shall fix their terms as follows:
(1) One (1) year for two (2) of the commissioners.
(2) Two (2) years for two (2) of the commissioners.
(3) Three (3) years for one (1) of the commissioners.
(4) Four (4) years for two (2) of the commissioners.
After that, appointments to the authority are for a term of four (4) years, except that all vacancies shall be filled for the unexpired term. A commissioner serves until his successor is appointed and qualified.
(b) A certificate for the appointment or reappointment of a commissioner of a housing authority must be filed with the clerk of

the fiscal body of the unit. The certificate is conclusive evidence of the proper appointment of the commissioner.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.229-2001, SEC.2.

IC 36-7-18-8
Commissioners; compensation; expenses
Sec. 8. A commissioner of a housing authority is entitled to:
(1) a per diem allowance of twenty-five dollars ($25) for attending a meeting of the authority; and
(2) reimbursement for necessary expenses, including traveling expenses, incurred in the discharge of the commissioner's duties.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.308-1989, SEC.1.

IC 36-7-18-9
Commissioners; removal from office
Sec. 9. (a) A commissioner of a housing authority may be removed for inefficiency, neglect of duty, or misconduct in office, by:
(1) the city executive, for a city housing authority;
(2) the town fiscal body, for a town housing authority; or
(3) the county fiscal body, for a county housing authority.
(b) A commissioner may be removed under subsection (a) only if he was given a copy of the charges at least ten (10) days before a hearing on the charges and had an opportunity to be heard in person or by counsel. In a city, the fiscal body shall appoint the hearing officer for the hearing, which may not be the city executive when he is the person bringing the charges. The commissioner against whom the charges are made may require that the hearing be open to the public. After the removal of a commissioner, a record of the proceedings, together with the charges and findings, shall be filed in the office of the clerk of the fiscal body of the unit.
As added by Acts 1981, P.L.309, SEC.37. Amended by Acts 1981, P.L.313, SEC.1; P.L.344-1987, SEC.4.

IC 36-7-18-9.1
Commissioners; residence requirement; removal
Sec. 9.1. A commissioner of a housing authority is automatically removed whenever the commissioner's residence is outside the boundaries of the unit having the housing authority.
As added by P.L.340-1985, SEC.2.

IC 36-7-18-10
Employees; legal services; pension plans
Sec. 10. (a) A housing authority may employ an executive director, technical experts, and other permanent and temporary officers, agents, and employees required by the authority, and may determine their qualifications, duties, and compensation. (b) If a housing authority needs legal services, it may call upon the attorney for the unit or may employ its own counsel and legal staff.
(c) A housing authority may delegate powers and duties to its agents and employees.
(d) A housing authority may contract for and purchase adequate pension plans on behalf of those employees. The plans may be purchased from any insurance company licensed to sell such plans in the state, or from any other financial institutions that are approved by a federal agency with which the authority has dealings, notwithstanding any statute providing for participation of public employees in the public employees retirement fund or any other publicly governed fund. The expenses of such a contract or purchase shall be paid from funds of the authority as other expenses are paid.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.344-1987, SEC.5.

IC 36-7-18-11
Conflicts of interest
Sec. 11. (a) Except as provided in subsection (b), a commissioner or an employee of a housing authority may not acquire or have any direct or indirect interest in:
(1) a housing project;
(2) any property included or planned to be included in a project; or
(3) a contract or proposed contract for materials or services to be furnished or used in connection with any housing project.
(b) A commissioner or an employee of a housing authority may have an interest described in subsection (a) if that interest is in:
(1) a bank or similar financial institution in which housing authority money is deposited;
(2) a contract for materials or services provided on an emergency basis under IC 5-22-10-4 in which time is of the essence, if:
(A) the materials or services are priced at a cost comparable to the same materials or services provided on a competitive basis; and
(B) a declaration of emergency is recorded in the housing authority's minutes;
(3) a contract for materials or services provided by a minority business enterprise (as defined under IC 4-13-16.5-1) that are not available through other minority business enterprises, if the materials and services are priced at a cost comparable to the same materials or services provided on a competitive basis;
(4) a contract for materials or services that cannot be reasonably obtained from other suppliers; or
(5) a lease under which an employee is a tenant of the housing authority.
(c) If a commissioner or an employee of a housing authority owns or controls a direct or an indirect interest in any property included or planned to be included in a housing project, he shall immediately

disclose that interest in writing to the authority. The disclosure shall be entered upon the minutes of the authority, and the commissioner holding the interest may not vote on the acquisition of the property by the authority. Failure to disclose such an interest constitutes misconduct in office.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.340-1985, SEC.3; P.L.14-1991, SEC.24; P.L.49-1997, SEC.79.

IC 36-7-18-12
Chairman; vice chairman
Sec. 12. (a) The executive or fiscal body appointing the first commissioners of a housing authority shall select one (1) of those commissioners to be the first chairman of the authority. When the office of the chairman becomes vacant, the commissioners shall elect a chairman, who must be a commissioner.
(b) The commissioners of a housing authority shall elect a vice chairman for the authority, who must be a commissioner.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.229-2001, SEC.3.

IC 36-7-18-13
Quorum; approval of actions
Sec. 13. The following rules apply to proceedings of a housing authority:
(1) Four (4) commissioners constitute a quorum.
(2) A majority vote of the commissioners present is required to authorize an action of the authority, unless a greater vote is required by the bylaws of the authority.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.229-2001, SEC.4.

IC 36-7-18-14
Limitations on powers of authorities
Sec. 14. A housing authority is a municipal corporation and has all the powers necessary or convenient for carrying out the purposes of this chapter. However, an authority may not initiate any project under this chapter without:
(1) approval of the fiscal body that established the authority; and
(2) approval, by ordinance, of a municipality, if:
(A) the project is to be initiated by a county housing authority;
(B) the project is within five (5) miles of the corporate boundaries of the municipality; and
(C) the jurisdiction of the county housing authority has been expanded to include the jurisdiction of the municipality under section 41 of this chapter.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-15
Actions; contracts; rules Sec. 15. A housing authority may:
(1) sue and be sued;
(2) have and alter a seal;
(3) make and execute contracts and other instruments necessary or convenient for the exercise of its powers; and
(4) adopt bylaws and rules, consistent with this chapter, to carry out its powers and purposes.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-16
Housing projects; authorization; limitations
Sec. 16. (a) A housing authority may:
(1) prepare, carry out, acquire, lease, and operate housing projects; and
(2) provide for the construction, reconstruction, improvement, alteration, or repair of all or part of a housing project.
(b) Notwithstanding subsection (a), a housing project may not be built if the average construction cost, exclusive of the cost of land, demolition, and nondwelling facilities, is more than:
(1) two thousand dollars ($2,000) per room;
(2) ten thousand dollars ($10,000) per room, if the accommodations are designed specifically for persons of low income who:
(A) have attained the age at which they may elect to receive old age benefits under Title 2 of the Social Security Act (42 U.S.C. 401-433); or
(B) are under disability (as defined in Section 223 of that Act (42 U.S.C. 423)); or
(3) any greater amount established by the federal government as the basis for computing any of its annual contributions.
(c) Notwithstanding subsection (b), if the housing authority finds that:
(1) compliance with the cost limitations in subsection (b) would require the sacrifice of sound standards of construction, design, and livability in a project; and
(2) there is an acute need for the proposed housing;
it may exceed the cost limitation that would otherwise be applicable under subsection (b) by not more than seven hundred fifty dollars ($750) per room.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.309-1989, SEC.1; P.L.255-1996, SEC.27.

IC 36-7-18-17
Contracts relating to housing projects
Sec. 17. A housing authority may contract with a person or a public or private agency for:
(1) services;
(2) privileges;
(3) works; or
(4) facilities; related to a housing project or its occupants. Notwithstanding any other law, a contract let under this section may require the contractor and any subcontractors to comply with requirements as to minimum wages and maximum hours of labor, and with any conditions that the federal government attaches to its financial aid of the project.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-18
Property management; acquisition, ownership, and disposition of property
Sec. 18. A housing authority may:
(1) lease or rent any land, buildings, structures, or facilities included in a housing project;
(2) fix the rentals or charges for property it rents or leases;
(3) own, hold, and improve real or personal property;
(4) acquire any interest in real or personal property in any manner, including the power of eminent domain;
(5) dispose of any interest in real or personal property in any manner;
(6) provide for the insurance of the property or operations of the authority against risks or hazards; and
(7) obtain from the federal government insurance or guarantees for the payment of any debts secured by mortgages on property included in a housing project, whether or not those debts were incurred by the authority.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.344-1987, SEC.6.

IC 36-7-18-19
Investment of funds; cancellation of indebtedness
Sec. 19. (a) A housing authority may invest any money that is held in reserves or sinking funds, or that is not required for immediate disbursement, in:
(1) property or securities in which savings banks may invest money subject to their control;
(2) the shares of any federal savings association or federal savings bank that is organized under the Home Owners' Loan Act of 1933, (12 U.S.C. 1461, 1462, 1464 through 1466a, and 1468 through 1470), as in effect on December 31, 1990, and has its principal office in Indiana; and
(3) the shares of any savings association that is organized under Indiana statutes and the accounts of which are insured by the Federal Deposit Insurance Corporation as provided in 12 U.S.C. 1811 through 1833e, as in effect on December 31, 1990.
However, the value of shares purchased under subdivision (2) or (3) may not exceed the amount of insurance protection afforded a member or investor of the association.
(b) A housing authority may cancel its bonds, notes, or warrants after purchasing them for not more than their principal amount plus accrued interest. As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.8-1991, SEC.36; P.L.79-1998, SEC.108.

IC 36-7-18-20
Investigatory powers; cooperation with political subdivisions and state
Sec. 20. A housing authority may:
(1) investigate living and housing conditions, and methods of improving those conditions;
(2) determine where slum areas exist or where there is a shortage of decent, safe, and sanitary dwelling accommodations for persons of low income;
(3) make studies and recommendations relating to the problems of clearing, replanning, and reconstructing slum areas, and of providing dwelling accommodations for persons of low income;
(4) cooperate with the state or any political subdivision in clearing, replanning, and reconstructing slum areas, and providing dwelling accommodations for persons of low income; and
(5) engage in studies and experimentation on the subject of housing.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.344-1987, SEC.7.

IC 36-7-18-21
Designation of hearing examiners
Sec. 21. A housing authority may designate one (1) or more commissioners or other persons to:
(1) conduct examinations and investigations, on behalf of the authority;
(2) hear testimony and take proof under oath at public hearings, on behalf of the authority;
(3) administer oaths;
(4) issue subpoenas requiring the attendance of witnesses or the production of books and papers;
(5) issue commissions for the examination of witnesses who are outside Indiana, unable to appear before the authority, or excused from attendance; and
(6) make its findings and recommendations regarding any building or property that is dangerous to the public health, safety, or welfare available to appropriate agencies, including agencies responsible for abating or eliminating nuisances, or for demolishing unsafe or unsanitary structures.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-22
Availability of housing; national defense activities; major disasters
Sec. 22. (a) Notwithstanding any statute regarding rentals of, preferences or eligibility for admissions to, or occupancy of dwellings in housing projects, during the period that a housing

authority finds that there is an acute need for housing to assure the availability of dwellings for persons engaged in national defense activities or for victims of a major disaster, it may:
(1) undertake the development and administration of housing projects for the federal government;
(2) make dwellings in any of its housing projects available to persons engaged in national defense activities or to victims of a major disaster; and
(3) contract with any governmental entity for advance payment or reimbursement for the furnishing of housing to victims of a major disaster, including the furnishing of housing free of charge for needy disaster victims during the period of acute need.
(b) For purposes of this section, persons engaged in national defense activities are:
(1) persons in the armed forces of the United States;
(2) employees of the department of defense;
(3) workers engaged or to be engaged in activities connected with national defense; and
(4) the families of these persons, employees, and workers who reside with them.
(c) For purposes of this section, a major disaster is a flood, drought, fire, hurricane, earthquake, storm, or other catastrophe that, as determined by the fiscal body that established the housing authority, is of sufficient severity and magnitude to warrant the use of available resources of the federal, state, and local governments to alleviate the resulting damage, hardship, and suffering.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-23
Authorities exempt from certain statutory requirements; trust bids, proposals, or quotations
Sec. 23. (a) A housing authority is not subject to statutes regarding the acquisition, operation, construction, reconstruction, improvement, alteration, repair, disposition, or exchange of real or personal property by other public bodies, except:
(1) with regard to money received from municipalities or counties and derived from local tax levies;
(2) with regard to money received from the state; and
(3) as otherwise provided by this chapter.
(b) A housing authority is not subject to statutes regarding appropriations by other public bodies.
(c) This subsection applies if a housing authority disposes of real property or awards a contract for the procurement of property by acceptance of bids, proposals, or quotations. A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by Acts 1981, P.L.309, SEC.37. Amended by

P.L.336-1989(ss), SEC.53.

IC 36-7-18-24
Establishment of rental rates
Sec. 24. (a) A housing authority shall manage and operate its housing projects in an efficient manner so that it may fix the rentals for dwelling accommodations at the lowest possible rates while providing decent, safe, and sanitary dwelling accommodations. The authority may not construct or operate a project for profit or as a source of revenue to the municipality or county.
(b) A housing authority may not fix the rentals for dwellings in its projects at higher rates than it finds necessary to produce revenues that, together with all other available money, revenues, income, and receipts of the authority, will be sufficient:
(1) to pay, as they become due, the principal and interest on the bonds, notes, or warrants of the authority;
(2) to meet the cost of, and to provide for, maintaining and operating the projects, including the cost of insurance and the administrative expenses of the authority;
(3) to create, during a period of not less than six (6) years immediately after its issuance of any bonds, notes, or warrants, a reserve sufficient to meet the largest principal and interest payments due on them in any one (1) year after that, and to maintain that reserve; and
(4) to accumulate reasonable reserves to cover the making of necessary repairs.
(c) This section does not limit the power of an authority to vest rights in an obligee under section 33 of this chapter free from all the restrictions imposed by this section.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-25
Exemptions from taxes and assessments; agreements to pay for services
Sec. 25. The property of a housing authority is exempt from all taxes and special assessments of the state or any political subdivision. In lieu of taxes or special assessments, an authority may agree to make payments to any political subdivision for services, improvements, or facilities furnished by that political subdivision for the benefit of a housing project owned by the authority. However, these payments may not exceed the estimated cost to the political subdivision of the services, improvements, or facilities to be furnished.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-26
Tenant selection; rentals; adoption of rules
Sec. 26. (a) A housing authority shall observe the following rules with respect to rentals and tenant selection in the operation and management of housing projects: (1) An authority may not accept a person as a tenant in a dwelling in a project if the persons who would occupy the dwelling have an aggregate annual income that equals or exceeds the amount that, as determined by the authority, is necessary to enable those persons to secure safe, sanitary, and uncongested dwelling accommodations within the jurisdiction of the authority and to provide an adequate standard of living for themselves. The determination of the authority is conclusive.
(2) An authority may rent or lease the dwelling accommodations in a project only at rentals within the financial reach of persons who lack the amount of income that, as determined in subdivision (1), is necessary to obtain safe, sanitary, and uncongested dwelling accommodations within the jurisdiction of the authority and to provide an adequate standard of living.
(3) An authority may rent or lease to a tenant a dwelling consisting of a number of rooms no greater than that which it considers necessary to provide safe and sanitary accommodations without overcrowding.
(b) The housing authority shall adopt rules indicating the manner in which it will comply with this section. These rules apply equally to all tenants and must be posted for public inspection in a conspicuous place in the office of the authority.
(c) This section does not limit the power of an authority to vest rights in an obligee under section 33 of this chapter free from all the restrictions imposed by this section.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-27
Persons ineligible as tenants
Sec. 27. (a) Officers and members of the authority other than the resident manager are not eligible as tenants under this chapter. This section may not be construed to prevent an existing tenant from being appointed to the housing authority board. However, employees of the authority are eligible as tenants under this chapter.
(b) Employees of the United States, the state, and their political subdivisions and agencies may not comprise more than twenty-five percent (25%) of the tenants in a housing project.
(c) This section does not limit the power of an authority to vest rights in an obligee under section 33 of this chapter free from all the restrictions imposed by this section.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.341-1985, SEC.1; P.L.14-1991, SEC.25; P.L.324-1995, SEC.1.

IC 36-7-18-28
Eminent domain
Sec. 28. (a) A housing authority may, by the exercise of the power of eminent domain, acquire any real property that it considers necessary for its purposes under this chapter, if it first adopts a

resolution declaring that necessity. An authority may exercise the power of eminent domain:
(1) under IC 32-24;
(2) under IC 32-24-2, as if it were a works board; or
(3) under any other applicable statutory provisions for the exercise of the power of eminent domain.
(b) Property already devoted to a public use may be acquired under this section, but real property belonging to the state or any political subdivision may not be acquired without the consent of the state or political subdivision that owns the property.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.2-2002, SEC.115.

IC 36-7-18-29
Housing projects; applicability of ordinances and regulations
Sec. 29. All housing projects of a housing authority are subject to the applicable local ordinances and regulations regarding planning, zoning, sanitation, and building. In the planning and location of any housing project, an authority shall consider the relationship of the project to any larger plan or long-range program for the development of the area in which the authority functions.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-30
Bonds, notes, and warrants; authorization; liability; limitations upon payment; tax exemptions; legalization
Sec. 30. (a) A housing authority may issue bonds, notes, or warrants to finance any of its corporate purposes. An authority may also issue refunding bonds for the purpose of paying or retiring bonds issued by it.
(b) A housing authority may determine the types of bonds, notes, or warrants to be issued, including those on which the principal and interest are payable:
(1) exclusively from the income and revenues of the housing project financed with their proceeds;
(2) exclusively from the income and revenues of certain designated housing projects, whether or not they were financed in whole or in part with their proceeds; or
(3) except for a consolidated city, from its revenues generally.
The bonds, notes, or warrants may be additionally secured by a pledge of any revenues or a mortgage of any project or other property of the authority.
(c) Neither the commissioners of an authority nor any person executing the bonds, notes, or warrants under this section are personally liable on the bonds, notes, or warrants.
(d) The bonds, notes, or warrants of a housing authority are not a debt of the state or any political subdivision and must state this fact on their face. Neither the state nor any political subdivision is liable on them. The bonds, notes, or warrants are not payable out of any funds or properties other than those of the authority. (e) Bonds, notes, or warrants issued under this chapter are not an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.
(f) The bonds, notes, or warrants of a housing authority and the interest on them are exempt from all taxes.
(g) The bonds, notes, or warrants of a consolidated city:
(1) are payable only from revenues derived from the public housing function;
(2) are payable only from a special fund continued or established for that purpose; and
(3) are not a debt of the consolidated city and must state this fact on their face.
The consolidated city is not liable on the bonds, notes, or warrants other than out of the special fund.
(h) All bonds, notes, or warrants issued by a housing authority or a consolidated city serving the public housing function before September 1, 1987, are legalized, ratified, and declared valid, and all proceedings had and actions taken under which those bonds, notes, or warrants were issued are fully legalized and declared valid. The assumption of any obligations of a housing authority by a consolidated city is also legalized and declared valid.
(i) Bonds, notes, or warrants payable by a consolidated city under its assumption of the obligations of a housing authority under this chapter are payable only out of the funds pledged to obligees and as such are a limited obligation of the consolidated city in accordance with subsections (c), (d), (e), and (g).
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.344-1987, SEC.8.

IC 36-7-18-31
Bonds, notes, and warrants; approval by unit; procedure for issuance and sale; negotiability
Sec. 31. (a) Issues of bonds, notes, or warrants of a housing authority must be approved by the fiscal body of the unit after a public hearing, with notice of the time, place, and purpose of the hearing given by publication in accordance with IC 5-3-1. The bonds, notes, or warrants must then be authorized by resolution of the authority.
(b) After the bonds, notes, or warrants have been approved under subsection (a), they may be issued in one (1) or more series, with the:
(1) dates;
(2) maturities;
(3) denominations;
(4) form, either coupon or registered;
(5) conversion or registration privileges;
(6) rank or priority;
(7) manner of execution;
(8) medium of payment;
(9) places of payment; and
(10) terms of redemption, with or without premium; provided by the resolution or its trust indenture or mortgage.
(c) The bonds, notes, or warrants shall be sold at public sale under IC 5-1-11, for not less than par value, after notice published in accordance with IC 5-3-1. However, they may be sold at not less than par value to the federal government, at private sale without any public advertisement.
(d) If any of the commissioners or officers of the housing authority whose signatures appear on any bonds, notes, or warrants or coupons cease to be commissioners or officers before the delivery, exchange, or substitution of the bonds, notes, or warrants, their signatures remain valid and sufficient for all purposes, as if they had remained in office until the delivery, exchange, or substitution.
(e) Subject to provision for registration and notwithstanding any other law, any bonds, notes, or warrants issued under this chapter are fully negotiable.
(f) In any proceedings involving the validity or enforceability of any bond, note, or warrant of a housing authority or of its security, if the instrument states that it has been issued by the authority to aid in financing a housing project to provide dwelling accommodations for persons of low income, it shall be conclusively presumed to have been issued for that purpose and the project shall be conclusively presumed to have been planned, located, and constructed in accordance with this chapter.
As added by Acts 1981, P.L.309, SEC.37. Amended by Acts 1981, P.L.45, SEC.33; P.L.344-1987, SEC.9.

IC 36-7-18-31.1
Repealed
(Repealed by Acts 1981, P.L.310, SEC.94.)

IC 36-7-18-32
Bonds, notes, and warrants; additional powers of housing authorities; covenants; limitation on liability
Sec. 32. (a) In issuing bonds, notes, or warrants, incurring obligations under leases, and securing payment of those obligations, a housing authority may perform all acts necessary or desirable to secure the bonds, notes, or warrants or to make them more marketable. This includes the power to:
(1) pledge or covenant against pledging any of the gross or net rents, fees, or revenues to which it has or will have a right;
(2) mortgage or covenant against mortgaging any of the real or personal property it owns or later acquires;
(3) covenant against permitting a lien on any of its rents, fees, revenues, or real or personal property;
(4) covenant as to limitations on its right to sell, lease, or otherwise dispose of all or part of a housing project;
(5) covenant as to what additional debts or obligations it may incur;
(6) covenant as to the bonds, notes, or warrants to be issued;
(7) covenant as to the issuance of its bonds, notes, or warrants

in escrow or otherwise;
(8) covenant as to the use and disposition of the proceeds of its bonds, notes, or warrants;
(9) covenant against extending the time for the payment of its bonds, notes, or warrants or the interest on them;
(10) provide for the replacement of lost, destroyed, or mutilated bonds, notes, or warrants;
(11) redeem its bonds, notes, or warrants, and covenant for that redemption and its terms and conditions;
(12) covenant, subject to the limitations in this chapter, as to the rents and fees to be charged in the operation of housing projects;
(13) covenant as to the amount of rents, fees, and other revenues to be collected in a specified time, and as to the use and disposition of those revenues;
(14) create special funds for money held for construction or operating costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of the money in those funds;
(15) prescribe the procedure, if any, by which the terms of a contract with holders of bonds, notes, or warrants may be amended or abrogated, including the amount of bonds, notes, or warrants that must be held by holders consenting to the amendment or abrogation, and the manner in which that consent may be given;
(16) covenant as to the use of any of its real or personal property;
(17) covenant as to the maintenance, replacement, and insurance of its real and personal property, and as to the use and disposition of insurance money;
(18) covenant as to the rights, liabilities, powers, and duties arising upon its breach of any covenant, condition, or obligation;
(19) prescribe and covenant as to events of default and the terms and conditions upon which any of its bonds, notes, or warrants become or may be declared due before maturity, and as to the waiver of the right to make such a declaration;
(20) vest in one (1) or more trustees or holders of bonds, notes, or warrants the right to enforce the payment of the bonds, notes, or warrants, or any covenants securing or regarding them, and provide the terms and conditions upon which these rights may be exercised;
(21) vest in one (1) or more trustees the right, in the event of a default by the authority, to take possession of and use, operate, and manage a housing project or any part of it, and to collect and dispose of rents and revenues in accordance with the agreement between the authority and trustee;
(22) establish the powers and duties of trustees and limit their liability; and
(23) make any other covenants. (b) Any covenants made by the department, division, or agency of the consolidated city serving the public housing function under this chapter only binds the consolidated city as to the public housing function and not generally.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.344-1987, SEC.10.

IC 36-7-18-33
Obligees of housing authorities; rights
Sec. 33. (a) For purposes of this chapter, the following persons are considered obligees of a housing authority:
(1) A holder of bonds, notes, or warrants.
(2) A trustee for such a holder.
(3) A person who leases property to the authority for use in connection with a housing project, or an assignee of that person's interest.
(4) The federal government, when it is a party to a contract with the authority.
(b) In addition to his other rights and subject only to any contractual restrictions binding upon him, an obligee of a housing authority may:
(1) by proceedings at law or in equity compel the authority and its commissioners, officers, agents, or employees to perform every term, provision, and covenant contained in any contract of the authority with or for the benefit of the obligee, and require the authority to perform all duties imposed upon it by this chapter; and
(2) by proceedings in equity enjoin unlawful conduct or the violation of any of his rights as an obligee of the authority.
(c) A housing authority may, by resolution, trust indenture, mortgage, lease, or other contract, confer upon any obligee holding or representing a specified amount in bonds, notes, or warrants, or holding a lease, the right, upon the happening of an event of default as defined in the resolution or contract, to:
(1) cause possession of a housing project, or any part of a project, to be surrendered to him;
(2) require the authority and its commissioners to account as if they were the trustees of an express trust; and
(3) obtain the appointment of a receiver of a housing project, or any part of a project, and of rents and profits from it.
If a receiver is appointed under subdivision (3), he may enter, take possession of, operate, and maintain the project. The receiver may collect all fees, rents, and other revenues arising from the project, and he shall keep them in one (1) or more separate accounts and apply them in accordance with the obligations of the authority, as directed by the court.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-34
Exemption of real property from execution or other judicial

process
Sec. 34. (a) All real property of a housing authority is exempt from levy and sale by virtue of an execution, and no execution or other judicial process may be issued against it.
(b) A judgment against a housing authority may not be made a charge or lien upon its real property.
(c) This section does not apply to the right of obligees to foreclose or otherwise enforce a mortgage of a housing authority, or the right of obligees to pursue remedies for the enforcement of a pledge or lien given by an authority on its rents, fees, or revenues.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-35
Federal, state, and other aid
Sec. 35. (a) A housing authority may do all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance, or operation of a housing project by the authority, including:
(1) borrowing money or accepting grants or other financial assistance from the federal government for or in aid of a housing project;
(2) taking over, leasing, or managing a housing project or undertaking constructed or owned by the federal government; and
(3) complying with any conditions and entering into any mortgages, trust indentures, leases, or other agreements that are necessary or desirable under this subsection.
(b) A housing authority may accept aid from the state, political subdivisions, or private persons.
(c) Notwithstanding subsections (a) and (b), a housing authority may not incur any indebtedness to the federal government, or to any other public or private agency, that matures more than fifty (50) years after letting of contracts for the projects.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-36
Reports
Sec. 36. At least once a year, a housing authority shall file with the clerk of the fiscal body a report of its activities for the preceding year, and shall make recommendations for any additional legislation or other action it considers necessary to carry out the purposes of this chapter. The authority shall make a copy of this report available for inspection by the public at the office of the authority.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-37
Books, records, and accounts
Sec. 37. (a) The state board of accounts shall prescribe methods and forms for keeping the accounts, records, and books to be used by a housing authority, and shall prescribe accounts to which particular

outlays and receipts are to be entered, charged, or credited.
(b) The state board of accounts shall require a housing authority to file periodic reports with it, but not more often than quarterly or less often than annually. The report must cover the operations and activities of the authority, in a form prescribed by the board. The board may from time to time require the report to include specific answers to questions upon which the board desires information. The authority shall keep copies of all periodical reports on file in its office and make them available for examination by the public.
(c) The state board of accounts shall periodically audit the books, records, and accounts of housing authorities. These audits shall be paid for in the manner prescribed by IC 5-11-4.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-38
Approval of projects by department of health; filing plans for new construction with division of fire and building safety
Sec. 38. (a) A housing authority shall file with the state department of health a description of each proposed project, including plans and layout. The state department shall, within thirty (30) days, transmit its approval or disapproval to the authority.
(b) A housing authority shall file all plans for new construction with the division of fire and building safety in the manner prescribed by IC 22-15-3.
As added by Acts 1981, P.L.309, SEC.37. Amended by Acts 1981, P.L.310, SEC.93; P.L.8-1984, SEC.128; P.L.245-1987, SEC.20; P.L.2-1992, SEC.892; P.L.1-2006, SEC.569.

IC 36-7-18-39
Approval of projects by state agencies, boards, and commissions
Sec. 39. Approval of a project of a housing authority by a state board, commission, or agency is required only to the extent prescribed by this chapter.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-40
Supervision of federally financed projects
Sec. 40. Notwithstanding this chapter, a housing project wholly or partially financed by the federal government remains subject to supervision and control by the federal government.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-41
Jurisdiction of authorities; shared jurisdiction
Sec. 41. (a) This subsection applies to a municipality located in a county that does not have a county housing authority. A municipal housing authority has jurisdiction to exercise the powers granted by this chapter in the municipality and in the area within five (5) miles of the corporate boundaries of the municipality. However, the authority may not exercise its powers within the corporate

boundaries of another municipality without the consent, by resolution, of the fiscal body of that municipality.
(b) Except as provided in subsection (c), a county housing authority has jurisdiction to exercise the powers granted by this chapter in all unincorporated areas of the county outside the jurisdiction of municipal housing authorities. However, the jurisdiction of a county housing authority may be expanded to include all or part of the jurisdiction of a municipal housing authority within the corporate boundaries of the municipality if the fiscal bodies of the county and of the municipality each adopt a resolution declaring a need for the county housing authority to exercise its powers within the jurisdiction of the municipal housing authority. Such a resolution may be adopted only after a public hearing, with notice of the time, place, and purpose of the hearing given by the fiscal body by publication in accordance with IC 5-3-1.
(c) A municipal housing authority and a county housing authority share jurisdiction to exercise the powers granted by this chapter in the area that is:
(1) within the county; and
(2) located within five (5) miles outside the corporate boundaries of the municipality.
(d) Notwithstanding subsections (a), (b), and (c), the housing authority of a consolidated city has jurisdiction to exercise the powers granted by this chapter only in the area that was subject to its jurisdiction on December 31, 1969.
As added by Acts 1981, P.L.309, SEC.37. Amended by Acts 1981, P.L.45, SEC.34; P.L.52-2003, SEC.1.

IC 36-7-18-42
Joint projects; authorization
Sec. 42. Two (2) or more housing authorities may join or cooperate with one another in the exercise of any of the powers conferred by this chapter, for the purpose of financing, planning, undertaking, constructing, or operating housing projects located within the jurisdiction of any one (1) or more of the authorities.
As added by Acts 1981, P.L.309, SEC.37.

IC 36-7-18-43
Repealed
(Repealed by P.L.41-1987, SEC.22.)

IC 36-7-18-44
Repealed
(Repealed by P.L.41-1987, SEC.22.)



CHAPTER 19. AID TO HOUSING AUTHORITIES

IC 36-7-19-2
Aid by political subdivisions; authorization
Sec. 2. A political subdivision may spend public money for and give other aid to a housing authority that operates within the jurisdiction of the political subdivision.
As added by Acts 1981, P.L.309, SEC.38.

IC 36-7-19-3
Powers of political subdivisions
Sec. 3. (a) A political subdivision has all the powers necessary or convenient to aid and cooperate in the planning, undertaking, construction, or operation of:
(1) a housing project under this article; or
(2) a similar project of the federal government.
(b) The powers granted to a political subdivision by this section include the power to:
(1) furnish, dedicate, close, pave, install, grade, regrade, plan, or replan public ways, sidewalks, or other places, if it is otherwise empowered to do so;
(2) plan or replan, zone or rezone any part of the political subdivision;
(3) make exceptions from building regulations and ordinances;
(4) enter into agreements (which may extend over any period, notwithstanding any law to the contrary) with a housing authority or the federal government respecting powers to be exercised by the political subdivision under this chapter;
(5) purchase or legally invest in the bonds, notes, or warrants of a housing authority and exercise all of the rights of a holder of housing authority bonds, notes, or warrants;
(6) incur the entire expense of any public improvements it makes in exercising the powers granted in this chapter;
(7) provide financial assistance of any nature to a housing authority;
(8) acquire for, lease or transfer to, or exchange or trade with a housing authority any interest in real or personal property; and
(9) exercise all powers granted by this section upon terms determined by the fiscal body of the political subdivision.
(c) Notwithstanding subsections (a) and (b), if a housing authority:
(1) acquires or takes over a housing project from the federal government; and
(2) finds, by resolution, that the project is constructed in a

manner that promotes the public interest and affords necessary safety, sanitation, and other protection;
a political subdivision may not require any changes in the housing project.
As added by Acts 1981, P.L.309, SEC.38.

IC 36-7-19-4
Contracts for services, improvements, and facilities
Sec. 4. In connection with:
(1) a housing project under this article; or
(2) a similar project of the federal government;
wholly or partly within its jurisdiction, a political subdivision may contract with a housing authority or the federal government with respect to the sums (if any) that the housing authority or the federal government agrees to pay, during any year or period of years, to the political subdivision for the improvements, services, and facilities to be furnished by it for the benefit of the housing project. However, the amount of these payments may not exceed the estimated cost to the political subdivision of the improvements, services, or facilities to be furnished. The absence of a contract for payment does not relieve the political subdivision of the duty to furnish, for the benefit of the housing project, improvements, services, and facilities that the political subdivision usually furnishes without a service fee.
As added by Acts 1981, P.L.309, SEC.38.

IC 36-7-19-5
Resolutions authorizing exercise of powers
Sec. 5. A political subdivision may exercise the powers granted by this chapter if authorized by a resolution of its fiscal body. The resolution takes effect immediately and need not be laid over, published, or posted.
As added by Acts 1981, P.L.309, SEC.38.

IC 36-7-19-6
Appropriations
Sec. 6. When a housing authority is established in a political subdivision, the fiscal body of the subdivision shall immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of the authority during the first year after that, and shall appropriate that amount to the authority out of any unappropriated money in the treasury of the subdivision.
As added by Acts 1981, P.L.309, SEC.38.



CHAPTER 20. REPEALED



CHAPTER 21. SPECIAL IMPROVEMENT DISTRICTS FOR REDEVELOPMENT OF BLIGHTED AREAS

IC 36-7-21-2
Legislative finding
Sec. 2. The general assembly finds that the redevelopment purposes for which special improvement districts may be established under this chapter constitute local public improvements.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-3
Establishment of special improvement district; prerequisite findings
Sec. 3. (a) A redevelopment commission may by resolution request the legislative body of the unit to establish a special improvement district for the purposes set forth in IC 36-7-15.1 with respect to counties having a consolidated city and in IC 36-7-14 with respect to all other eligible units.
(b) A special improvement district shall be established according to the procedures set forth for the establishment of allocation areas under IC 36-7-15.1 or IC 36-7-14, as applicable.
(c) In establishing the special improvement district, the legislative body must find that the projects to be undertaken in the district:
(1) constitute local public improvements;
(2) provide special benefits to property owners in the district; and
(3) will be of public utility and benefit.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-4
Resolution requesting establishment of district; contents
Sec. 4. In the resolution requesting the legislative body to establish a special improvement district, the redevelopment commission shall include the following information:
(1) A map of the boundaries of the proposed special improvement district, to include, if applicable, zone boundaries as prescribed by section 6 of this chapter.
(2) The name and address of each parcel and owner of land within the district and a description of the existing land use and zoning classification of each parcel.
(3) A detailed description of the proposed improvement its estimated cost, and the benefits expected to accrue to the property owners within the district.
(4) A plan for the application of assessment revenue to the cost

of the project.
(5) A proposed apportionment of the annual assessment to the parcels of real property within the district, as prescribed by sections 5 and 6 of this chapter.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-5
Apportionment of benefits; adjustment
Sec. 5. Benefits shall be apportioned on a gross square footage basis or on any other basis reasonably representative of the diffusion of benefits and may be adjusted by zone and land use as provided for in section 6 of this chapter.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-6
Benefit adjustment through establishment of multiple zone districts and land use management
Sec. 6. (a) If the redevelopment commission finds that the benefit of the special improvement varies from one (1) area to another within the district, the commission may establish up to three (3) zones within the district to delineate the approximate difference in beneficial impact and may propose the apportionment of benefits accordingly. The redevelopment commission may exclude all or part of the area actually encompassed by the improvement.
(b) In order to encourage the retention or development of various land uses within the district, the redevelopment commission may adjust the assessment according to the zoning classification of the property.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-7
Certification of scheduled assessments to county auditor; designation of assessment on property tax statement; judicial review of ordinance establishing district
Sec. 7. (a) Upon the approval by the legislative body of the resolution establishing the special improvement district, the redevelopment commission shall certify the list of assessments apportioned under sections 5 and 6 of this chapter to the county auditor. The scheduled assessments shall be collected only insofar as the schedule of assessments has been approved by the legislative body.
(b) Within thirty (30) days after the county auditor receives the certification of final scheduled assessments for the completion of the special improvement, the auditor shall deliver a copy of the duplicate to the county treasurer. Each year the treasurer shall add to the tax statements of a person owning the property affected by an assessment, designating it in a manner distinct from general taxes, the full annual assessment due in the year the statement is sent.
(c) Any owner of the property to be assessed under the ordinance establishing the special improvement district is entitled to judicial

review of that ordinance in the circuit or superior court of the county in which the redevelopment commission is located.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-8
Bonds or notes payable from special improvement assessments
Sec. 8. Subject to the approval of the legislative body under IC 36-7-14 or IC 36-7-15.1, as applicable, the redevelopment commission may issue notes or bonds payable from the special improvement assessments. These assessments are not ad valorem property taxes, and any bonds issued and payable by the assessment revenues are not a general obligation of the unit that established the special improvement district.
As added by P.L.380-1987(ss), SEC.20.



CHAPTER 22. ECONOMIC IMPROVEMENT DISTRICTS

IC 36-7-22-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to an economic improvement board established under section 11 of this chapter.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-3
"Economic improvement project" defined
Sec. 3. As used in this chapter, "economic improvement project" means the following:
(1) Planning or managing development or improvement activities.
(2) Designing, landscaping, beautifying, constructing, or maintaining public areas, public improvements, or public ways (including designing, constructing, or maintaining lighting, infrastructure, utility facilities, improvements, and equipment, water facilities, improvements, and equipment, sewage facilities, improvements, and equipment, streets, or sidewalks for a public area or public way).
(3) Promoting commercial activity or public events.
(4) Supporting business recruitment and development.
(5) Providing security for public areas.
(6) Acquiring, constructing, or maintaining parking facilities.
(7) Constructing, rehabilitating, or repairing residential property, including improvements related to the habitability of the residential property.
As added by P.L.195-1988, SEC.1. Amended by P.L.114-1989, SEC.12; P.L.131-2008, SEC.54.

IC 36-7-22-4
Petition; filing; contents
Sec. 4. A petition for the establishment of an economic improvement district may be filed with the legislative body of the unit. The petition must include the following information:
(1) The boundaries of the proposed district, including the boundaries of any zones to be established under section 5(b) of this chapter.
(2) The name and address of each parcel and owner of land within the proposed district and a description of the existing land use and zoning classification of each parcel.
(3) A detailed description of the economic improvement projects to be carried out within the proposed district, the

estimated cost of these projects, and the benefits to accrue to the property owners within the district.
(4) A plan for the application of assessment revenue to the cost of the economic improvement projects within the district.
(5) A proposed formula for determining the percentage of the total benefit to be received by each parcel of real property within the district, in the manner provided by section 5 of this chapter.
(6) The number of years in which assessments will be levied.
(7) A proposed list of members for the board.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-5
Apportionment of benefits
Sec. 5. (a) The benefits accruing to parcels of real property within an economic improvement district may be apportioned among those parcels on any basis reasonably representative of the diffusion of benefits from the economic improvement project, including the following:
(1) Proximity of the parcel to the project.
(2) Accessibility of the parcel to the project.
(3) True cash value of the parcel.
(4) True cash value of any improvement on the parcel.
(5) Age of any improvement on the parcel.
(6) Other similar factors.
The apportionment of benefits under this subsection may be adjusted by zone or land use as provided in subsections (b) and (c).
(b) If the benefit of the economic development project varies from one (1) area to another within the economic improvement district, up to three (3) zones may be established within the district to delineate the approximate difference in beneficial impact, and benefits may be apportioned accordingly.
(c) In order to encourage the retention or development of various land uses within the district, assessments may be adjusted according to the zoning classification of the property.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-6
Hearing; notice; questions heard
Sec. 6. (a) After receipt of a petition under section 4 of this chapter, the legislative body shall, in the manner provided by IC 5-3-1, publish notice of a hearing on the proposed economic improvement district. The legislative body shall mail a copy of the notice to each owner of real property within the proposed economic improvement district. The notice must include the boundaries of the proposed district, a description of the proposed projects, and the proposed formula for determining the percentage of the total benefit to be received by each parcel of property.
(b) At the public hearing under subsection (a), the legislative body shall hear all owners of real property in the proposed district (who

appear and request to be heard) upon the questions of:
(1) the sufficiency of the notice;
(2) whether the proposed economic improvement projects are of public utility and benefit;
(3) whether the formula to be used for the assessment of special benefits is appropriate; and
(4) whether the district contains all, or more or less than all, of the property specially benefited by the proposed project.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-7
Ordinance; establishing district
Sec. 7. (a) After conducting a hearing on the proposed economic improvement district, the legislative body may adopt an ordinance establishing the economic improvement district if it determines that:
(1) the petition meets the requirements of this section and sections 4 and 5 of this chapter;
(2) the economic improvement projects to be undertaken in the district will provide special benefits to property owners in the district and will be of public utility and benefit;
(3) the benefits provided by the project will be new benefits that do not replace benefits existing before the establishment of the district; and
(4) the formula to be used for the assessment of benefits is appropriate.
(b) The legislative body may adopt the ordinance only if it determines that the petition has been signed by:
(1) a majority of the owners of real property within the proposed district; and
(2) the owners of real property constituting more than fifty percent (50%) of the assessed valuation in the proposed district.
(c) The signature of a person whose property would be exempt from assessments under the ordinance may not be considered in determining whether the requirements of subsection (b) are met. In addition, the assessed valuation of any property that would be exempt from assessment under the ordinance may not be considered in determining the total assessed valuation in the proposed district.
As added by P.L.195-1988, SEC.1. Amended by P.L.25-1993, SEC.12; P.L.113-2010, SEC.135.

IC 36-7-22-8
Ordinance; amending or modifying petition proposals
Sec. 8. An ordinance adopted under section 7 of this chapter may amend or modify the proposals contained in the petition submitted under section 4 of this chapter. However, if the ordinance will increase the area of the district beyond the area described in the petition, the ordinance may not be adopted until notice of this fact has been published in the manner provided by IC 5-3-1 and mailed to each owner of real property in the additional area proposed to be included in the district. As added by P.L.195-1988, SEC.1.

IC 36-7-22-9
Ordinance; repeal or amendment
Sec. 9. An ordinance adopted under section 7 of this chapter may be repealed or amended only after notice of the proposed repeal or amendment is published and mailed in the manner provided by section 6 of this chapter.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-10
Ordinance; exemption from special assessments
Sec. 10. An ordinance adopted under section 7 of this chapter may provide that businesses established within the district after the creation of the district are exempt from special assessments for a period not to exceed one (1) year.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-11
Ordinance; economic improvement board
Sec. 11. An ordinance adopted under section 7 of this chapter must establish an economic improvement board to be appointed by the legislative body. The board must have at least three (3) members, and a majority of the board members must own real property within the district. However, if there is only one (1) property owner within a district formed before March 1, 2010, the legislative body shall appoint one (1) member to the economic improvement board who owns real property within the district and not more than two (2) other members who are not required to own real property within the district. After, February 28, 2010, a district formed under this chapter must have at least one (1) parcel of real property that is not owned by an owner of other parcels of real property in the district.
As added by P.L.195-1988, SEC.1. Amended by P.L.113-2010, SEC.136.

IC 36-7-22-12
Assessments; percentage of benefit; notice; hearing; decision; lien; certification; economic improvement districts
Sec. 12. (a) The board shall use the formula approved by the legislative body under section 7(a)(4) of this chapter to determine the percentage of benefit to be received by each parcel of real property within the economic improvement district. The board shall apply the percentage determined for each parcel to the total amount that is to be defrayed by special assessment and determine the special assessment for each parcel.
(b) Promptly after determining the proposed assessment for each parcel, the board shall mail notice to each owner of property to be assessed. This notice must:
(1) set forth the amount of the proposed special assessment;
(2) state that the proposed special assessment on each parcel of

real property in the economic improvement district is on file and can be seen in the board's office;
(3) state the time and place where written remonstrances against the special assessment may be filed;
(4) set forth the time and place where the board will hear any owner of assessed real property who has filed a remonstrance before the hearing date; and
(5) state that the board, after hearing evidence, may increase or decrease, or leave unchanged, the special assessment on any parcel.
(c) The notices must be deposited in the mail twenty (20) days before the hearing date. The notices to the owners must be addressed as the names and addresses appear on the tax duplicates and the records of the county auditor.
(d) At the time fixed in the notice, the board shall hear any owner of assessed real property who has filed a written remonstrance before the date of the hearing. The hearing may be continued from time to time as long as is necessary to hear the owners.
(e) The board shall render its decision by increasing, decreasing, or confirming each special assessment by setting opposite each name, parcel, and proposed assessment, the amount of the assessment as determined by the board. However, if the total of the special assessments exceeds the amount needed, the board shall make a prorated reduction in each special assessment.
(f) Except as provided in section 13 of this chapter, the signing of the special assessment schedule by a majority of the members of the board and the delivery of the schedule to the county auditor constitute a final and conclusive determination of the benefits that are assessed.
(g) Each special assessment is a lien on the real property that is assessed, second only to ad valorem property taxes levied on that property.
(h) The board shall certify to the county auditor the schedule of special assessments of benefits. For purposes of providing substantiation of the deductibility of a special assessment for federal adjusted gross income tax purposes under Section 164 of the Internal Revenue Code, the board shall, to the extent practicable, supplement the schedule of special assessments provided to the county auditor with a statement that identifies the part of each special assessment that is allocable to interest, maintenance, and repair charges. If the board provides the county auditor with the statement, the county auditor shall show, on the tax statement, the part of the special assessment that is for interest and maintenance and repair items separately from the remainder of the special assessment.
As added by P.L.195-1988, SEC.1. Amended by P.L.131-2008, SEC.55; P.L.1-2009, SEC.166; P.L.113-2010, SEC.137.

IC 36-7-22-13
Ordinance or assessment schedule; action contesting validity
Sec. 13. (a) Any owner of real property in an economic

improvement district may file an action contesting the validity of:
(1) the ordinance adopted under section 7 of this chapter; or
(2) the assessment schedule adopted under section 12 of this chapter.
(b) An action under this section must be filed:
(1) in the circuit or superior court of the county in which the economic improvement district is located; and
(2) within thirty (30) days after adoption of the ordinance or assessment schedule.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-14
Certification of final scheduled assessments
Sec. 14. Within thirty (30) days after the county auditor receives the certification of final scheduled assessments for the completion of the economic improvement project, the auditor shall deliver a copy of the certificate to the county treasurer. Each year, the treasurer shall add the full annual assessment due in that year to the tax statements of the person owning the property affected by the assessment, designating it in a manner distinct from general taxes.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-15
Assessments; payment to board
Sec. 15. Assessments collected under this chapter shall be paid to the board.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-16
Economic improvement fund
Sec. 16. (a) The board shall establish an economic improvement fund and shall deposit in this fund all assessments received under this chapter and any other amounts received by the board.
(b) Money in the economic improvement fund may be used only for the purposes specified in the ordinance establishing the economic improvement district. Any money earned from investment of money in the fund becomes a part of the fund.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-17
Budget
Sec. 17. (a) Before November 1 of each year, the board shall prepare and submit to the fiscal body a budget for the following calendar year governing the board's projected expenditures from the economic improvement fund. The fiscal body may approve, modify, or reject the proposed budget.
(b) The board may make an expenditure from the economic improvement fund only if the expenditure was approved by the fiscal body in its review of the board's budget or was otherwise approved by the fiscal body. As added by P.L.195-1988, SEC.1.

IC 36-7-22-18
Purchasing materials or equipment; contracting for public works
Sec. 18. The board must comply with IC 36-1-12 when contracting for public works.
As added by P.L.195-1988, SEC.1. Amended by P.L.1-2010, SEC.150.

IC 36-7-22-19
Lease or contractual agreements
Sec. 19. The board may enter into lease or contractual agreements, or both, with governmental, not-for-profit, or other private entities for the purpose of carrying out economic improvement projects.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-20
Disposal of assets and liabilities upon repeal of ordinance
Sec. 20. If the ordinance that established an economic improvement district is repealed, the assets and liabilities of the economic improvement district shall be disposed of in the manner determined by the unit. However, liabilities incurred by the economic improvement district are not an obligation of the unit and are payable only from the special assessments and other revenues of the district.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-21
Annual report
Sec. 21. The board shall submit an annual report to the legislative body and the fiscal body before February 15 of each year. The report must summarize the board's activities and expenditures during the preceding calendar year.
As added by P.L.195-1988, SEC.1.

IC 36-7-22-22
Powers of the board to finance economic improvement projects
Sec. 22. The board may:
(1) exercise of any of the powers of a unit under IC 36-7-12-18 or IC 36-7-12-18.5; or
(2) issue revenue bonds;
to finance an economic improvement project.
As added by P.L.131-2008, SEC.56.



CHAPTER 23. MULTIPLE COUNTY INFRASTRUCTURE AUTHORITY

IC 36-7-23-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of directors of the authority.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-3
Repealed
(Repealed by P.L.86-1999, SEC.21.)

IC 36-7-23-3.7
Applicability of chapter
Sec. 3.7. This chapter applies to all units except townships.
As added by P.L.86-1999, SEC.6.

IC 36-7-23-4
Establishment; public body corporate and politic; multiple county participation; distribution of funds
Sec. 4. (a) A multiple jurisdiction infrastructure authority may be established under this chapter by:
(1) ordinance of the fiscal body of each unit participating in the authority; and
(2) if a county is one (1) of the units participating in the authority, the order of the executive of that county; and
(3) an agreement among the participating units, executed by the executive of each participating unit following the approval of the legislative body of each of the participating units.
(b) The authority is a public body corporate and politic. The authority is separate from the state, but the exercise by the authority of its powers is an essential governmental function.
(c) An agreement to establish an authority must include:
(1) more than one (1) unit as a participant; and
(2) a formula for distributing funds contributed by the units participating in the authority.
(d) An authority may add additional participating units at any time by following the procedures set forth in subsection (a).
(e) A unit may participate in more than one (1) authority.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.7.
IC 36-7-23-5
Purpose; activities
Sec. 5. The purpose of the authority is to promote cooperation among the units participating in the authority in order to assist the development of the units included in the agreement by doing the following:
(1) Utilizing private and public sector resources to address development problems and opportunities.
(2) Planning, developing, rehabilitating, and otherwise managing infrastructure located in the authority's jurisdiction.
(3) Supplementing, but not supplanting, traditional local or state responsibilities.
(4) Providing financial resources to local communities to address their infrastructure needs.
(5) Providing revenue bonding capacity and resources for bond retirement, or lease rental capacity and resources, that can be directed to development or recapitalization of infrastructure located in the authority's jurisdiction.
(6) Providing the means to develop revenue producing infrastructure ventures, where revenue can be rechanneled back into the overall infrastructure development effort.
(7) Providing an overall balanced infrastructure investment strategy that addresses important needs of the participating units for capital projects.
(8) Providing operating involvement appropriate to each infrastructure component.
(9) Providing for a continuing and stable source of public funding for infrastructure development for participating units.
(10) Providing the mechanism to address other regional services as determined to be appropriate by the board.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.8.

IC 36-7-23-6
Repealed
(Repealed by P.L.11-1993, SEC.8.)

IC 36-7-23-7
Eminent domain
Sec. 7. The authority may exercise the power of eminent domain, with the approval of the executive of the unit affected, for any public use in the manner provided by IC 32-24-1.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.2-2002, SEC.116.

IC 36-7-23-8
Contracts with political subdivisions
Sec. 8. The authority may enter into contracts with a political subdivision to carry out the purposes of this chapter.
As added by P.L.346-1989(ss), SEC.7.
IC 36-7-23-9
Board of directors
Sec. 9. The powers of the authority are vested in a board of directors. The board is comprised of the following members:
(1) One (1) member appointed by the executive of each unit participating in the authority.
(2) One (1) member appointed by the fiscal body of each unit participating in the authority.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.9.

IC 36-7-23-10
Appointed members of board of directors
Sec. 10. (a) A member appointed under section 9 of this chapter must be a resident of the unit whose officials or representatives make the appointment.
(b) A member appointed under section 9(1) or 9(2) of this chapter by a unit executive or unit fiscal body must be an elected official of the unit whose officials or representatives make the appointment.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.10.

IC 36-7-23-11
Terms of office
Sec. 11. (a) A member of the board appointed under section 9 of this chapter serves a term of four (4) years.
(b) The agreement establishing the authority under this chapter must provide:
(1) that the terms of the initial members appointed under section 9 of this chapter expire after one (1), two (2), three (3), or four (4) years; and
(2) for approximately twenty-five percent (25%) of the terms of the initial members appointed under section 9 of this chapter to expire in each of the first four (4) years that the agreement is in effect.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.11.

IC 36-7-23-12
Vacancy on board of directors
Sec. 12. The officials responsible for appointing members of the board shall fill a vacancy on the board among the members appointed under section 9 of this chapter by appointment for the unexpired term.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.12.

IC 36-7-23-13
Compensation and expenses of board members
Sec. 13. (a) A member of the board is entitled to reimbursement

for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(b) A member of the board is not entitled to either a salary or a per diem for services rendered in connection with the member's duties.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.13.

IC 36-7-23-14
Repealed
(Repealed by P.L.86-1999, SEC.21.)

IC 36-7-23-15
Officers of board of directors
Sec. 15. The members shall elect:
(1) a chairman;
(2) a vice chairman;
(3) a secretary; and
(4) other officers determined to be necessary for the board to function;
at the first meeting of the board in January of each year.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.14.

IC 36-7-23-16
Vacancies in offices of board of directors
Sec. 16. The members shall fill a vacancy in an office described by section 15 of this chapter for the unexpired term.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-17
Quorum; proxies
Sec. 17. (a) A majority of the members of the board constitutes a quorum for the transaction of business. The affirmative vote of a majority of the board is necessary for an action to be taken by the board.
(b) A member may vote by written proxy delivered in advance to the chairman or secretary of the board.
(c) A vacancy in the membership of the board does not impair the right of a quorum to exercise all rights and perform all duties of the board.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.15.

IC 36-7-23-18
Meetings
Sec. 18. Meetings of the board shall be held at the call of the chairman or at the request of at least three (3) members. The board shall meet at least once every three (3) months to attend to the

business of the authority.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-19
Powers and duties
Sec. 19. The board may do the following:
(1) Borrow money or otherwise incur indebtedness for any of its purposes, and issue revenue bonds, notes, or other evidences of indebtedness, whether secured or unsecured (other than general obligation bonds), to a person.
(2) Purchase, discount, sell, and negotiate notes and other evidences of indebtedness.
(3) Procure insurance to guarantee, insure, coinsure, and reinsure against political and commercial risk of loss and any other insurance the board considers necessary, including insurance to secure the payment of principal and interest on notes or other obligations of the authority.
(4) Accept gifts, grants, or loans from, and enter into contracts or other transactions with, a federal or state agency, municipality, private organization, or other source.
(5) Adopt, amend, or rescind bylaws, rules, and regulations necessary or convenient for the performance of the authority's powers and duties under this chapter.
(6) Sue and be sued.
(7) Purchase, receive, take by grant, gift, devise, bequest, or otherwise, lease or otherwise acquire, own, hold, improve, employ, use, and otherwise deal in and with, real and personal property, or an interest in real or personal property, wherever situated.
(8) Sell, convey, lease, exchange, transfer, or otherwise dispose of all its property or an interest in its property, wherever situated.
(9) Adopt a seal.
(10) Cooperate with other public and private organizations to carry out the purposes of the authority.
(11) Exercise all other powers and functions necessary or appropriate to carry out the duties and purposes set forth in this chapter.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-20
Bylaws, rules, and regulations
Sec. 20. The board may adopt bylaws, rules, and regulations without complying with IC 4-22-2.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-21
Broad construction of board's powers
Sec. 21. The board's powers under this chapter shall be interpreted broadly to effectuate the purposes of this chapter and may not be

construed as a limitation of powers.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-22
Revenue bond resolutions
Sec. 22. The board must adopt a resolution before issuing and selling revenue bonds under this chapter. The amount of the bonds issued under a resolution may not exceed the total, as estimated by the board, of all expenses reasonably incurred in connection with the purpose for which the bonds were issued.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-23
Amount of bonds sold
Sec. 23. In determining the amount of bonds to be issued and sold, the board may include the costs of the following:
(1) Acquisition and construction of infrastructure.
(2) Financing charges, bond sale discount, reasonable issuance costs, and interest accruing on the bonds before and during the construction period and for a reasonable period of time after construction.
(3) Expenses such as legal fees and engineering fees.
(4) All other expenses necessary or incidental to accomplishing the purposes of the authority.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-24
Disclosures on face of bond
Sec. 24. The bonds must indicate the following on the face of each bond:
(1) The denomination of the bond.
(2) The maturity date or dates, not exceeding fifty (50) years from the date of issue.
(3) The interest rate or rates if fixed rates are used, or the manner in which the interest rate will be determined if variable or adjustable rates are used.
(4) The registration privileges.
(5) That the bond does not constitute a debt of the state or a political subdivision within the meaning or application of a constitutional provision or limitation, but that the bond is payable solely as to both principal and interest from all or part of the revenues of the authority, as set forth in the resolution of the authority.
(6) The conditions and terms under which the bonds may be redeemed before maturity.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-25
Execution, attestation, and authentication of bonds
Sec. 25. The bonds: (1) shall be executed by the manual or facsimile signature of the chairman of the board;
(2) shall be attested by the manual or facsimile signature of the secretary of the board;
(3) shall be imprinted or impressed with the seal of the authority;
(4) may be authenticated by a trustee, registrar, or paying agent; and
(5) constitute valid and binding obligations of the authority, even if the chairman, the secretary, or both, whose manual or facsimile signature appears on the bond, no longer hold those offices.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-26
Negotiability of bonds
Sec. 26. The bonds, when issued, have all the qualities of negotiable instruments under IC 26, subject to their provisions for registration, and are incontestable in the hands of a bona fide purchaser or holder of bonds for value.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-27
Sale of bonds
Sec. 27. The bonds issued under this chapter may be sold by the board at a public or private sale at a time or times determined by the board.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-28
Disposition of bond proceeds; bond maturities; rights of bondholders; rights and duties of directors
Sec. 28. The proceeds of bonds issued under this chapter are appropriated for the purpose for which the bonds are issued. The proceeds shall be deposited and disbursed in accordance with any provisions and restrictions that the board provides in the resolution or trust indenture authorizing the issuance of the bonds in the first instance and the issuance of any refunding bonds, or in a trust indenture authorized and approved by resolution of the board. The maturities of the bonds, the rights of the holders, and the rights, duties, and obligations of the board are governed in all respects by this chapter.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-29
Bonds payable from and secured by authority revenues only
Sec. 29. The bonds issued under this chapter constitute the corporate obligations only of the authority and are payable solely from and secured exclusively by the pledge of all or part of the revenues of the authority, as set forth in the resolution of the

authority.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-30
Covenant not to impair taxes pledged to bonds
Sec. 30. With respect to bonds for which a pledge of revenue has been made under this chapter, the general assembly convenants with the authority and the purchasers or owners of those bonds that this chapter will not be repealed or amended in any manner that will adversely affect the imposition of a tax in which revenue was the basis of the pledge as long as the principal of, or interest on, any of those bonds is unpaid.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-31
Long term management plan
Sec. 31. The board shall adopt, and may amend or repeal, a long term management plan for the authority.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-32
Executive director
Sec. 32. (a) The board may appoint an executive director of the authority.
(b) If the board determines to appoint an executive director, the board shall appoint a nominating committee composed of members of the board. The committee must submit a recommendation to the board concerning the individuals qualified to serve as executive director.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.16.

IC 36-7-23-33
Powers and duties of executive director
Sec. 33. The executive director shall:
(1) administer, manage, and direct the affairs and activities of the authority in accordance with the policies of the board and under the control and direction of the board;
(2) maintain and be custodian of all books, documents, and papers filed with the authority and the official seal of the authority; and
(3) perform other duties directed by the members to carry out the purposes of this chapter.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.17.

IC 36-7-23-34
Salaries; expenses of board, authority, employees, and consultants
Sec. 34. The executive director must approve all accounts for salaries, allowable expenses of the board or of an employee or

consultant, and the expenses incidental to the operation of the authority.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-35
Minutes of board; records and documents of authority
Sec. 35. The secretary of the board may:
(1) make copies of the minutes of the board and other records and documents of the authority; and
(2) give certificates under the seal of the authority to the effect that the copies are true copies.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-36
Officers, agents, and employees; legal counsel; technical experts
Sec. 36. The board may, without the approval of the attorney general or any other state officer, employ legal counsel, technical experts, and permanent or temporary officers, agents, and employees that the board determines necessary to carry out the efficient operation of the authority. The board shall determine the qualification, duties, compensation, and terms of office of persons employed under this section.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-37
Delegation of administrative duties
Sec. 37. The board may delegate to one (1) or more agents or employees of the authority the administrative duties the board considers proper.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-38
Personnel policies
Sec. 38. The board shall adopt personnel policies governing the employees of the authority.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-39
Authority employees not employees of state
Sec. 39. An employee of the authority is not an employee of the state.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-40
Conflict of interest disclosure
Sec. 40. A member of the board or employee of the authority who has, will have, or later acquires an interest, direct or indirect, in a transaction with the authority shall immediately disclose the nature and extent of the interest in writing to the board as soon as the member or employee has knowledge of the actual or prospective

interest.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-41
Nonparticipation of director or employer with conflicting interest
Sec. 41. A disclosure under section 40 of this chapter shall be announced at the first meeting of the board following the disclosure and entered upon the minutes of that meeting. Upon disclosure, the member or employee shall not participate in an action by the board or authority authorizing the transaction. However, an interest described under section 40 of this chapter does not invalidate an action by the board or authority with the participation of the disclosing member before the time when the member became aware of the interest or should reasonably have become aware of the interest.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-42
Officers and employees of state or political subdivisions
Sec. 42. Notwithstanding any other law, an officer or employee of the state or a political subdivision does not forfeit that office or employment by reason of acceptance of membership on the board or of providing services to the authority.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-43
Personal liability of directors, officers, employees, and agents
Sec. 43. The members of the board and the officers, employees, and agents of the authority are not subject to personal liability or accountability by reason of an act authorized by this chapter.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-44
Funds and accounts
Sec. 44. The board may create funds and accounts necessary and desirable for its purposes.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-45
Deposit of funds
Sec. 45. All money of the authority, except as provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in one (1) or more financial institutions. The money in these accounts shall be paid on checks signed by the chairman or other officers or employees of the authority or by wire transfer or other electronic means that the board authorizes. All deposits of money shall, if required by the board, be secured in a manner that the board determines to be prudent.
As added by P.L.346-1989(ss), SEC.7.
IC 36-7-23-46
Authority funds as trust funds
Sec. 46. Notwithstanding any other law, funds received by the authority under this chapter are trust funds to be held and applied solely as provided by this chapter.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-47
Audit of funds and accounts
Sec. 47. The funds and accounts of the authority are subject to an annual audit by the state board of accounts.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-48
Authority property as public property; tax exemption
Sec. 48. All property, both tangible and intangible, acquired or held by the authority under this chapter is public property used for public and governmental purposes. All the property, along with the income from the property, is exempt from all taxes imposed by the state or a political subdivision, except for the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.21-1990, SEC.55; P.L.254-1997(ss), SEC.32.

IC 36-7-23-49
Payment of expenses; indebtedness or liability of state or political subdivision
Sec. 49. All expenses incurred by the board in carrying out this chapter are payable solely from funds provided under this chapter. This chapter does not authorize the board to incur indebtedness or liability on behalf of or payable by the state or a political subdivision.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-50
Annual report
Sec. 50. The board shall, at the close of each fiscal year, submit in an electronic format under IC 5-14-6 an annual report of its activities for the preceding year to the legislative council. Each member of the general assembly may receive a copy of the report by submitting a request to the executive director of the legislative council.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.28-2004, SEC.182.

IC 36-7-23-51
Operating and financial statement
Sec. 51. A report under section 50 of this chapter must set forth a complete operating and financial statement for the authority during

the fiscal year covered by the report.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-52
Fees, rates, and charges for use of infrastructures
Sec. 52. (a) A resolution establishing just and reasonable fees, rates, and charges for the use of infrastructures under this chapter may be adopted by the board after a public hearing. Notice of the hearing must be published one (1) time, at least ten (10) days before the hearing, in one (1) newspaper published in each county in which a participating unit is located in accordance with IC 5-3-1. The notice must provide a summary of the resolution.
(b) Fees, rates, and charges adopted by the authority for a particular infrastructure shall comply with statutes authorizing units to adopt fees, rates, and charges for that particular type of infrastructure or, if there is no statute authorizing units to adopt fees, rates, and charges for that particular type of infrastructure, the fees, rates, and charges must comply with IC 36-1-3.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.18.

IC 36-7-23-53
Lease of infrastructures
Sec. 53. (a) An authority may enter into a lease of any infrastructure that could be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed fifty (50) years, and the lease may provide for payments to be made by the authority from any revenues of the authority.
(b) A lease may provide that payments by the authority to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased infrastructure in accordance with the lease. The terms of each lease must be based upon the value of the infrastructure leased and may not create a debt of the authority or a member for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the authority only after a public hearing by the board at which all interested parties are provided the opportunity to be heard. After the public hearing, the board may adopt a resolution authorizing the execution of the lease on behalf of the authority if the board finds that the service to be provided throughout the term of the lease will serve the public purpose of the authority and is in the best interests of its residents.
(d) The authority may:
(1) pledge revenues to make payments under the lease; and
(2) establish a special fund to make the payments.
(e) Lease rentals may be limited to money in the special fund so that the obligations of the authority to make the lease rental payments are not considered debt of the authority or a member for purposes of the Constitution of the State of Indiana.
(f) Except as provided in this section, no approvals of any governmental body or agency are required before the authority enters

into a lease under this section.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.19.

IC 36-7-23-54
Corporations permitted to lease infrastructures to authorities
Sec. 54. A nonprofit or for profit corporation organized under Indiana law or admitted to do business in Indiana may lease facilities referred to in section 53 of this chapter to an authority under this chapter.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.179-1991, SEC.33.

IC 36-7-23-55
Securities exempt from registration laws
Sec. 55. Any security issued in connection with a financing under this chapter is exempt from the registration requirements of IC 23-19 or any other securities registration law.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.27-2007, SEC.34.

IC 36-7-23-56
Bonds exempt from taxation
Sec. 56. All bonds issued under this chapter and the interest on the bonds are exempt from taxation in accordance with IC 6-8-5.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-57
Revenues of authority exempt from taxation
Sec. 57. All revenues received by the authority under this chapter are exempt from all taxation.
As added by P.L.346-1989(ss), SEC.7.

IC 36-7-23-58
Financing methods
Sec. 58. The infrastructure, or any part of the infrastructure, to be financed under this chapter, may be financed by any one (1) or more or any combination of one (1) or more of the methods provided for in this chapter. The authority may pledge any money or mortgage or pledge property available to it under this chapter as set forth in IC 5-1-14-4 and any member may pledge any money or mortgage or pledge property available to it to the authority as set forth in the agreement creating the authority. Any such pledge or mortgage by a member to the authority shall be governed by and binding under IC 5-1-14-4.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.20.

IC 36-7-23-59
Full authority to issue bonds without state approval; construction

with other statutes conferring powers
Sec. 59. This chapter constitutes full authority for the issuance of bonds. No procedure, proceedings, publications, notices, consents, approvals, orders, acts, or things, by a board, officer, commission, department, agency, or instrumentality of the state is required to issue bonds or to do any act or perform anything under this chapter except as prescribed by this chapter. The powers conferred by this chapter are in addition to, and not a subsitute for, and the limitations imposed by this chapter do not affect, the powers conferred by any other statute.
As added by P.L.346-1989(ss), SEC.7.



CHAPTER 24. MULTIPLE COUNTY JUVENILE FACILITY AUTHORITIES

IC 36-7-24-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the board of directors of an authority.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-3
"Facility"
Sec. 3. As used in this chapter, "facility" refers to the following:
(1) A secure facility for juveniles (as defined in IC 31-9-2-115).
(2) A shelter care facility for juveniles (as defined in IC 31-9-2-117).
As added by P.L.223-1991, SEC.1. Amended by P.L.1-1997, SEC.155; P.L.1-2009, SEC.167.

IC 36-7-24-4
Multiple county juvenile facility authority; establishment
Sec. 4. (a) A multiple county juvenile facility authority may be established under this chapter by:
(1) ordinance of the fiscal body of each county participating in the authority; and
(2) ordinance of the executive of each county participating in the authority.
(b) An agreement to establish an authority must include the following:
(1) More than one (1) county as a participant.
(2) A formula to determine the amount of money to be contributed to the authority by each county participating in the authority.
(3) Provisions concerning the construction of a facility or the operation and maintenance of a facility, or both, by the authority.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-5
Public body; exercise of powers
Sec. 5. An authority is a public body corporate and politic. The exercise of an authority's powers is an essential governmental function.
As added by P.L.223-1991, SEC.1.
IC 36-7-24-6
Board of directors; membership; chairman; executive director
Sec. 6. (a) The powers of an authority are vested in a board of directors of the authority. The board consists of the following members:
(1) The county executive of each county participating in the authority, or the county executive's designee.
(2) A juvenile court judge of each county participating in the authority. However, if a county participating in the authority does not have a juvenile court judge, the circuit court judge of the county is a member of the board.
(3) A member of the county fiscal body of each county participating in the authority, or the member's designee.
(b) The members of the board shall select a member to be the chairman of the board.
(c) An authority may select an executive director by a majority vote of the members of the board.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-7
Quorum; majority vote
Sec. 7. A majority of the members of a board constitutes a quorum for the transaction of business. The affirmative vote of a majority of the board is necessary for an action to be taken by the board.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-8
Eminent domain
Sec. 8. With the approval of the executive of the county affected, an authority may exercise the power of eminent domain under IC 32-24-1.
As added by P.L.223-1991, SEC.1. Amended by P.L.2-2002, SEC.117.

IC 36-7-24-9
Powers of authority
Sec. 9. Subject to the terms of the original agreement under section 4 of this chapter, an authority may do the following:
(1) Adopt, amend, and repeal bylaws for the conduct of the authority's business.
(2) Accept gifts and grants.
(3) Enter into contracts.
(4) Sue and be sued.
(5) Acquire, own, sell, convey, lease, or transfer property.
(6) Cooperate with a public or private organization to carry out the purposes of the authority.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-10
Operation and maintenance of facilities Sec. 10. An authority may construct, purchase, lease, or pay operation and maintenance costs of a facility.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-11
Leases of facilities; establishment of authority
Sec. 11. A county that is a lessor of a facility or a part of a facility may establish an authority under section 4 of this chapter with a county that is a lessee of a facility or a part of a facility.
As added by P.L.223-1991, SEC.1.



CHAPTER 25. ADDITIONAL POWERS OF REDEVELOPMENT COMMISSIONS

IC 36-7-25-2
Definitions
Sec. 2. The definitions set forth in IC 36-7-14 and IC 36-7-15.1 apply throughout this chapter.
As added by P.L.35-1990, SEC.62.

IC 36-7-25-3
Financing of projects, improvements, and purposes
Sec. 3. (a) Projects, improvements, or purposes that may be financed by a commission in redevelopment project areas or economic development areas may be financed if the projects, improvements, or purposes are not located in those areas or the redevelopment district as long as the projects, improvements, or purposes directly serve or benefit those areas.
(b) This subsection applies only to counties having a consolidated city. A metropolitan development commission acting as the redevelopment commission of the consolidated city may finance projects, improvements, or purposes that are located in the county and in a reuse area established under IC 36-7-30, even though the reuse area is not located in the redevelopment district. However, at the time this financing is initiated, the redevelopment commission must make a finding that the project, improvement, or purpose will serve or benefit the redevelopment district.
As added by P.L.35-1990, SEC.62. Amended by P.L.26-1995, SEC.13; P.L.185-2005, SEC.50.

IC 36-7-25-4
Joint undertaking of redevelopment or economic development projects in contiguous areas
Sec. 4. Notwithstanding any other law, if two (2) or more units want to jointly undertake redevelopment or economic development projects in contiguous areas in the units' respective jurisdictions that benefit or serve the units' jurisdictions, the legislative body of a unit may:
(1) assign an area within the unit's jurisdiction to the commission of another unit to allow the creation of an allocation area for the purpose of the allocation of property tax

proceeds even though part of the allocation area will be outside the jurisdiction of the commission to which the new area is assigned; or
(2) may pledge property tax proceeds that would be allocated to the unit's allocation fund to the commission of another unit for the projects.
The commission to which an area is assigned or allocated proceeds are pledged may then take all actions in the area or with respect to the pledged proceeds that could be taken by a commission in an allocation area or with respect to the commission's own revenues until the later of the time when an ordinance rescinding this assignment or pledge is adopted by the legislative body of the assigning or pledging unit or the date on which outstanding bonds or lease rentals payable from allocated property tax proceeds are finally retired. The assigning unit shall continue to tax the taxpayers in the assigned portion of the allocation area at the assigning unit's tax rates.
As added by P.L.35-1990, SEC.62.

IC 36-7-25-5
Project agreements; procedures
Sec. 5. A commission may enter into a project agreement with a developer that has been selected as the successful bidder after following the procedures set forth in IC 36-7-14-22, IC 36-7-15.1-15, or IC 36-7-15.1-44 regarding dispositions of property or interests. Any project agreement must be approved by resolution of the commission. The project agreement may contain terms and provisions for development of projects in a redevelopment or economic development area that are negotiated with the developer in the discretion of the commission, including the type and character of consideration for the disposition, conditions and covenants as to future actions of the commission and the developer, and the obligation of the commission to exercise any of the commission's powers under IC 36-7-14, IC 36-7-15.1, this chapter, or any other applicable law.
As added by P.L.35-1990, SEC.62. Amended by P.L.102-1999, SEC.29.

IC 36-7-25-6
Limitation on taxpayer's right to challenge taxes or assessments; agreement; lien
Sec. 6. A commission may enter into an agreement with a taxpayer in an allocation area that limits the taxpayer's rights to challenge the taxpayer's assessment or property taxes or that guarantees, enhances, or otherwise further secures bonds or lease obligations of the commission. The obligation to make payments under a taxpayer agreement that guarantee, enhance, or otherwise further secure bonds or lease obligations of the commission under this section shall be treated in the same manner as property taxes for purposes of IC 6-1.1-22-13, if, and to the extent that, the taxpayer

agreement provides for a property tax lien.
As added by P.L.35-1990, SEC.62. Amended by P.L.147-1992, SEC.2.

IC 36-7-25-7
Contracts with eligible entities for educational and training programs
Sec. 7. (a) As used in this section, "eligible entity" means a person whose principal functions include the provision of:
(l) educational programs;
(2) work training programs;
(3) worker retraining programs; or
(4) any other programs;
designed to prepare individuals to participate in the competitive and global economy.
(b) After making the findings set forth in subsection (c), a commission, or two (2) or more commissions acting jointly, may contract with an eligible entity to provide:
(1) educational programs;
(2) work training programs;
(3) worker retraining programs; or
(4) any other programs;
designed to prepare individuals to participate in the competitive and global economy.
(c) Before a commission may contract for a program described in subsection (b), the commission must find that the program will promote the redevelopment and economic development of the unit, is of utility and benefit, and is in the best interests of the unit's residents.
(d) Except as provided in subsection (e), a commission may use any revenues legally available to the commission to fund a program described in subsection (b).
(e) A commission may not spend:
(1) bond proceeds; or
(2) more than fifteen percent (15%) of the allocated tax proceeds it receives on an annual basis;
to fund a program described in subsection (b).
As added by P.L.182-2009(ss), SEC.513.



CHAPTER 26. ECONOMIC DEVELOPMENT PROJECT DISTRICTS

IC 36-7-26-2
Legislative findings and declarations; construction
Sec. 2. (a) Present economic conditions in certain areas of certain cities are stagnant or deteriorating.
(b) Present economic conditions in such areas are beyond remedy and control by existing regulatory processes because of the substantial public financial commitments necessary to encourage significant increases in economic activities in such areas.
(c) Encouraging economic development in these areas will:
(1) attract new businesses and encourage existing business to remain or expand;
(2) increase temporary and permanent employment opportunities and private sector investment;
(3) protect and increase state and local tax bases; and
(4) encourage overall economic growth in Indiana.
(d) Redevelopment and stimulation of economic development benefit the health and welfare of the people of Indiana, are public uses and purposes for which the public money may be spent, and are of public utility and benefit.
(e) Economic development in such areas can be accomplished only by a coordinated effort of local and state governments.
(f) This chapter shall be liberally construed to carry out the purposes of this chapter and to provide cities with maximum flexibility to accomplish those purposes.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-3 "Adjustment factor" defined
Sec. 3. As used in this chapter, "adjustment factor" means the amount, stated as a percentage, that the board determines under section 22 of this chapter should be applied in determining the district's net increment. However, the adjustment factor may not exceed eighty percent (80%).
As added by P.L.35-1990, SEC.63.

IC 36-7-26-4
"Base period amount" defined
Sec. 4. As used in this chapter, "base period amount" means the aggregate amount of state gross retail and use taxes remitted under IC 6-2.5 by the businesses operating in the district during the full state fiscal year that precedes the date on which the commission confirmed the resolution designating the district.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-5
"Board" defined
Sec. 5. As used in this chapter, "board" refers to the state board of finance created in IC 4-9.1-1.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-6
"Commission" defined
Sec. 6. As used in this chapter, "commission" refers to a redevelopment commission established under IC 36-7-14.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-7
"Department" defined
Sec. 7. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-8
"District" defined
Sec. 8. As used in this chapter, "district" refers to an economic development project district established under this chapter.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-9
"Fund" defined
Sec. 9. As used in this chapter, "fund" refers to the sales tax increment financing fund established in section 23 of this chapter.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-10
"Gross increment" defined
Sec. 10. As used in this chapter, "gross increment" means the

aggregate amount of state gross retail and use taxes that are remitted under IC 6-2.5 by businesses operating in the district, as determined by the department under section 23 of this chapter, minus the base period amount.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-11
"Local public improvement" defined
Sec. 11. As used in this chapter, "local public improvement" means any redevelopment project or purpose of a commission or any city under this chapter or IC 36-7-14.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-12
"Net increment" defined
Sec. 12. As used in this chapter, "net increment" means, for a particular state fiscal year, the product of:
(1) the gross increment for the state fiscal year ending in the year of the determination; multiplied by
(2) the adjustment factor.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-13
Power and duties of commission, department, and board
Sec. 13. In addition to the powers and duties set forth in any other statute, a commission, the department, and the board have the powers and duties set forth in this chapter.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-14
Compilation of data; requirements for proposed districts
Sec. 14. (a) Whenever a commission determines that the redevelopment and economic development of an area situated within the commission's jurisdiction may require the establishment of a district, the commission shall cause to be assembled data sufficient to make the determinations required under section 15 of this chapter, including the following:
(1) Maps and plats showing the boundaries of the proposed district.
(2) A complete list of street names and the range of street numbers of each street situated in the proposed district.
(3) A plan for the redevelopment and economic development of the proposed district. The plan must describe the local public improvements necessary or appropriate for the redevelopment or economic development.
(b) For a city described in section 1(2) or 1(3) of this chapter, the proposed district must contain a commercial retail facility with at least five hundred thousand (500,000) square feet, and any distributions from the fund must be used in the area described in subsection (a) or in areas that directly benefit the area described in

subsection (a).
(c) For a city described in section 1(4) of this chapter, the proposed district may not contain any territory outside the boundaries of a redevelopment project area established within the central business district of the city before 1985.
As added by P.L.35-1990, SEC.63. Amended by P.L.185-2001, SEC.7 and P.L.291-2001, SEC.201; P.L.185-2005, SEC.51.

IC 36-7-26-15
Resolution declaring area as district; adoption
Sec. 15. After compilation of the data required by section 14 of this chapter, the commission may adopt a resolution declaring the area described under section 14 of this chapter as a district. The commission may adopt the resolution only after finding that the completion of the redevelopment and economic development of the district will do all of the following:
(1) Attract new business enterprises to the district or retain or expand existing business enterprises in the district.
(2) Benefit the public health and welfare and be of public utility and benefit.
(3) Protect and increase state and local tax bases or revenues.
(4) Result in a substantial increase in temporary and permanent employment opportunities and private sector investment within the district.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-16
Submission of resolution for approval; requirements; publication of notice of adoption; content
Sec. 16. (a) Upon adoption of a resolution designating a district under section 15 of this chapter, the commission shall submit the resolution to the board for approval. In submitting the resolution to the board, the commission shall deliver to the board:
(1) the data required under section 14 of this chapter;
(2) the information concerning the proposed redevelopment and economic development of the proposed district; and
(3) the proposed utilization of the revenues to be received under section 23 of this chapter.
This information may be modified from time to time after the initial submission. The commission shall provide to the board any additional information that the board may request from time to time.
(b) Upon adoption of a resolution designating a district under section 15 of this chapter, and upon approval of the resolution by the board under subsection (a), the commission shall publish (in accordance with IC 5-3-1) notice of the adoption and purport of the resolution and of the hearing to be held. The notice must provide a general description of the boundaries of the district and state that information concerning the district can be inspected at the commission's office. The notice must also contain a date when the commission will hold a hearing to receive and hear remonstrances

and other testimony from persons interested in or affected by the establishment of the district. All affected persons, including all persons or entities owning property or doing business in the district, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and resolutions of the commission by the notice given under this section.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-17
Hearing
Sec. 17. At the hearing, which may be adjourned from time to time, the commission shall hear all persons interested in the proceedings and shall consider all written remonstrances that have been filed with the commission.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-18
Final action on resolution
Sec. 18. After considering the evidence presented at the hearing, the commission shall take final action confirming, modifying and confirming, or rescinding the resolution. The action taken by the commission is final, except that an appeal may be taken under section 19 of this chapter.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-19
Appeal; dismissal; bond; burden of proof
Sec. 19. (a) A person who filed a written remonstrance with the commission under section 17 of this chapter and is aggrieved by the final action taken, may within ten (10) days after that final action, file an appeal in the office of the clerk of the circuit or superior court with a copy of the resolution of the commission and the person's remonstrance against that resolution.
(b) If an appeal is filed, the commission may petition that the appeal be dismissed unless the remonstrator posts a bond with a surety approved by the court payable to the commission for the payment of all damages and costs that may accrue by reason of the filing of the lawsuit if the commission prevails. A hearing on a petition to dismiss an appeal shall be conducted in the same manner as a hearing on a temporary injunction under IC 34-26. If at the hearing the court determines that the remonstrator cannot establish facts that would entitle the remonstrator to a temporary injunction, the court shall set the amount of the bond to be filed by the remonstrator in an amount found by the judge to cover all damages and costs that may accrue to the commission because of the appeal if the commission prevails. If no bond is filed by the remonstrator with sureties approved by the court within ten (10) days after the court's order is entered, the suit shall be dismissed, and no court has further jurisdiction of the appeal or any other lawsuit involving any issue that was or could have been raised in the appeal. (c) The burden of proof in the appeal is on the remonstrator.
(d) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. Notwithstanding any other law, the court shall decide the appeal based on the record and evidence before the commission, not by trial de novo, and may sustain the remonstrance only if the court finds that the actions of the commission in adopting the resolution were arbitrary and capricious.
(e) The court may confirm the final action of the commission or sustain the remonstrances. The final judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions. An appeal to the court of appeals or supreme court has priority over all other civil appeals.
(f) Either the remonstrator or the commission may appeal the court order to the Indiana supreme court within the ten (10) day period by notice of appeal on a statement of errors in the same manner as is provided in a petition for mandate or prohibition. The supreme court may stay the lower court order pending its own decision, may set a bond to be filed by the remonstrator, may modify the order of the lower court, or may enter the court's order as the final order in a case.
As added by P.L.35-1990, SEC.63. Amended by P.L.1-1998, SEC.211.

IC 36-7-26-20
Approval of district by ordinance
Sec. 20. The determination of the commission to create a district under this chapter, after approval by the board, must be approved by ordinance of the legislative body of the city.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-21
Delivery of copy of resolution to department; list of street names and numbers
Sec. 21. After the approval of the creation of the district under section 20 of this chapter, the commission shall transmit to the board for delivery to the department the following:
(1) A certified copy of the resolution designating the district, as confirmed by the commission.
(2) A complete list of street names and the range of street numbers of each street situated within the district.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-22
Base period amount; adjustment factor; determination; operation of business outside district; certification of taxes remitted
Sec. 22. (a) Within sixty (60) days after receipt from the commission of the information transmitted under section 21 of this

chapter the board shall do the following:
(1) Request that the department determine the base period amount. The department shall certify the base period amount to the board and the board shall transmit the certification to the commission.
(2) Determine the adjustment factor. The adjustment factor must account for the portion of the incremental state gross retail and use tax revenues attributable to investment in the district and resulting from the redevelopment and economic development project. The adjustment factor may not be decreased after the factor is determined by the board.
(b) If a business that operates or did operate in the district also has or had one (1) or more other places of business operating in Indiana but outside the district, the business shall, in the manner and for the periods of time requested by the department, certify to the department the amount of taxes remitted by the business under IC 6-2.5 for the business's places of operation that are or were in the district.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-23
Net increment for preceding fiscal year; sales tax increment financing fund disclosure of information
Sec. 23. (a) Before the first business day in October of each year, the board shall require the department to calculate the net increment for the preceding state fiscal year. The department shall transmit to the board a statement as to the net increment in sufficient time to permit the board to review the calculation and permit the transfers required by this section to be made on a timely basis.
(b) There is established a sales tax increment financing fund to be administered by the treasurer of state. The fund is comprised of two (2) accounts called the net increment account and the credit account.
(c) On the first business day in October of each year, that portion of the net increment calculated under subsection (a) that is needed:
(1) to pay debt service on the bonds issued under section 24 of this chapter or to pay lease rentals under section 24 of this chapter; and
(2) to establish and maintain a debt service reserve established by the commission or by a lessor that provides local public improvements to the commission;
shall be transferred to and deposited in the fund and credited to the net increment account. Money credited to the net increment account is pledged to the purposes described in subdivisions (1) and (2), subject to the other provisions of this chapter.
(d) On the first business day of October in each year, the remainder of:
(1) eighty percent (80%) of the gross increment; minus
(2) the amount credited to the net increment account on the same date;
shall be transferred and credited to the credit account. (e) The remainder of:
(1) the gross increment; minus
(2) the amounts credited to the net increment account and the credit account;
shall be deposited by the auditor of state as other gross retail and use taxes are deposited.
(f) A city described in section 1(2), 1(3), or 1(4) of this chapter may receive not more than fifty percent (50%) of the net increment each year. During the time a district exists in a city described in section 1(3) or 1(4) of this chapter, not more than a total of one million dollars ($1,000,000) of net increment may be paid to the city described in section 1(3) or 1(4) of this chapter. During each year that a district exists in a city described in section 1(2) of this chapter, not more than one million dollars ($1,000,000) of net increment may be paid to the city described in section 1(2) of this chapter.
(g) The auditor of state shall disburse all money in the fund that is credited to the net increment account to the commission in equal semiannual installments on November 30 and May 31 of each year.
As added by P.L.35-1990, SEC.63. Amended by P.L.185-2001, SEC.8 and P.L.291-2001, SEC.202; P.L.177-2002, SEC.15 and P.L.178-2002, SEC.121.

IC 36-7-26-24
Bonds; issuance; lease rental payments; remitted funds; distributions
Sec. 24. (a) The commission may issue bonds, payable in whole or in part, from money distributed from the fund to the commission, to finance a local public improvement under IC 36-7-14-25.1 or may make lease rental payments for a local public improvement under IC 36-7-14-25.2 and IC 36-7-14-25.3. The term of any bonds issued under this section may not exceed twenty (20) years, nor may the term of any lease agreement entered into under this section exceed twenty (20) years. The commission shall transmit to the board a transcript of the proceedings with respect to the issuance of the bonds or the execution and delivery of a lease agreement as contemplated by this section. The transcript must include a debt service or lease rental schedule setting forth all payments required in connection with the bonds or the lease rentals.
(b) On January 15 of each year, the commission shall remit to the treasurer of state the money disbursed from the fund that is credited to the net increment account that exceeds the amount needed to pay debt service or lease rentals and to establish and maintain a debt service reserve under this chapter in the prior year and before May 31 of that year. Amounts remitted under this subsection shall be deposited by the auditor of state as other gross retail and use taxes are deposited.
(c) The commission in a city described in section 1(2) of this chapter may distribute money from the fund only for the following:
(1) Road, interchange, and right-of-way improvements.
(2) Acquisition costs of a commercial retail facility and for real

property acquisition costs in furtherance of the road, interchange, and right-of-way improvements.
(3) Demolition of commercial property and any related expenses incurred before or after the demolition of the commercial property.
(4) For physical improvements or alterations of property that enhance the commercial viability of the district.
(d) The commission in a city described in section 1(3) of this chapter may distribute money from the fund only for the following purposes:
(1) For road, interchange, and right-of-way improvements and for real property acquisition costs in furtherance of the road, interchange, and right-of-way improvements.
(2) For the demolition of commercial property and any related expenses incurred before or after the demolition of the commercial property.
(e) The commission in a city described in section 1(4) of this chapter may distribute money from the fund only for the following purposes:
(1) For:
(A) the acquisition, demolition, and renovation of property; and
(B) site preparation and financing;
related to the development of housing in the district.
(2) For physical improvements or alterations of property that enhance the commercial viability of the district.
As added by P.L.35-1990, SEC.63. Amended by P.L.185-2001, SEC.9; P.L.291-2001, SEC.203; P.L.1-2002, SEC.161; P.L.177-2002, SEC.16 and P.L.178-2002, SEC.122.

IC 36-7-26-25
Maximization of use of tax increment financing by city; property tax abatements
Sec. 25. The board may not approve a resolution under section 16 of this chapter until the board has satisfied itself that the city in which the proposed district will be established has maximized the use of tax increment financing under IC 36-7-14 or IC 36-7-14.5 to finance public improvements within or serving the proposed district. The city may not grant property tax abatements to the taxpayers within the proposed district or a district, except that the board may approve a resolution under section 16 of this chapter in the proposed district or a district in which real property tax abatement not to exceed three (3) years has been granted.
As added by P.L.35-1990, SEC.63. Amended by P.L.146-2008, SEC.769.

IC 36-7-26-26
Credit account; use of funds
Sec. 26. To the extent prescribed by the board, and subject to the terms and conditions established by the board, any money credited

to the credit account may be used by the commission, and, if desired by the board, irrevocably pledged by the board, to further secure bonds or a lease agreement issued or entered into under this chapter. Further security includes, the following:
(1) Holding money in the credit account and pledging sums to payment of debt service on bonds issued under or lease rentals payable under this chapter, or maintenance of debt service reserves.
(2) Transferring money from the credit account to the net increment account or, if desired by the board, to the commission to enable the commission to finance local public improvements.
(3) Payment of bond insurance premiums or other credit enhancement fees and expenses.
As added by P.L.35-1990, SEC.63.

IC 36-7-26-27
Repeal or amendment of chapter; adverse effect on bond owners
Sec. 27. The general assembly covenants that this chapter will not be repealed or amended in a manner that will adversely affect the owner of bonds issued under this chapter.
As added by P.L.35-1990, SEC.63.



CHAPTER 27. ECONOMIC DEVELOPMENT TAX AREA

IC 36-7-27-2
"Base period amount" defined
Sec. 2. As used in this chapter, "base period amount" means the aggregate amount of covered local income taxes paid by employees employed in a tax area with respect to wages earned for work in the tax area for the state fiscal year that precedes the date on which the commission confirmed the resolution designating the tax area. However, the base period amount with respect to a tax area covered by section 11(c) of this chapter is zero (0).
As added by P.L.27-1992, SEC.28.

IC 36-7-27-3
"Commission" defined
Sec. 3. As used in this chapter, "commission" refers to the metropolitan development commission acting as the redevelopment commission of a consolidated city, subject to IC 36-3-4-23.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-4
"County taxpayer" defined
Sec. 4. (a) As used in this chapter, "county taxpayer" means an individual who:
(1) resides in the county; or
(2) maintains the individual's principal place of business or employment in the county and who does not reside in another county in which the county option income tax, the county adjusted income tax, or the county economic development income tax is in effect.
(b) For purposes of this section, an individual shall be treated as a resident of the county in which the individual:
(1) maintains a home, if the individual maintains only one (1) home in Indiana;
(2) if subdivision (1) does not apply, is registered to vote;
(3) if subdivision (1) or (2) does not apply, registers the individual's personal automobile; or
(4) if subdivision (1), (2), or (3) does not apply, spends the majority of the individual's time spent in Indiana during the taxable year in question.
As added by P.L.27-1992, SEC.28. Amended by P.L.42-1994, SEC.12.
IC 36-7-27-5
"Covered local income taxes" defined
Sec. 5. As used in this chapter, "covered local income taxes" means the following income taxes imposed on county taxpayers:
(1) County option income tax.
(2) County economic development income tax.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-6
"Department" defined
Sec. 6. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-7
"Fund" defined
Sec. 7. As used in this chapter, "fund" refers to an incremental income tax financing fund established under section 13 of this chapter.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-8
"Incremental income tax" defined
Sec. 8. As used in this chapter, "incremental income tax" means the remainder of:
(1) the aggregate amount of covered local income taxes paid by employees employed in a tax area with respect to wages earned for work in the tax area for a particular state fiscal year; minus
(2) the base period amount.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-9
"Qualified economic development tax project" defined
Sec. 9. As used in this chapter, "qualified economic development tax project" means a project that is expected to create, retain, or create and retain at least two thousand (2,000) jobs in the county.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-10
"Tax area" defined
Sec. 10. As used in this chapter, "tax area" means a geographic area established by a commission under section 11 of this chapter in which a qualified economic development tax project is located.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-11
Tax area; establishment; procedures; area containing armed forces provider; findings; special taxing district
Sec. 11. (a) A commission may establish a tax area according to the procedures set forth for the establishment of economic

development areas under IC 36-7-15.1. Notwithstanding any other law, the tax area must be wholly within an airport development zone established under IC 8-22-3.5 or within any other area in the county in which there is located a provider of services, equipment, or both to the United States armed forces.
(b) In establishing the tax area, the commission must make the following findings in lieu of the findings required for the establishment of economic development areas:
(1) That a project to be undertaken or that has been undertaken in the area is a qualified economic development tax project.
(2) That the local public improvements (as defined in IC 36-7-15.3-6) being constructed, acquired, or provided or to be constructed, acquired, or provided in or serving the tax area will benefit the public health and welfare and will be of public utility and benefit.
(3) That the qualified economic development tax project being constructed, acquired, or provided or to be constructed, acquired, or provided in or serving the tax area will protect or increase state and local tax bases or revenues.
(c) In addition to the findings required under subsection (b), the commission may find that the qualified economic development project involves a provider of services, equipment, or both to the United States armed forces.
(d) The tax area established by the commission under this chapter is a special taxing district authorized by the general assembly to enable the county to provide special benefits to taxpayers in the tax area by promoting economic development that is of public use and benefit.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-12
Allocation provision; adoption; notice; certification of base period amount
Sec. 12. (a) A resolution adopted under section 11 of this chapter must include a provision with respect to the allocation and distribution of covered local income taxes for the purposes and in the manner provided in this section. The allocation provision must apply to the entire tax area.
(b) When an allocation provision is adopted under subsection (a), the commission shall notify the department by certified mail of the adoption of the provision and shall include with the notification a complete list of the following:
(1) Employers in the tax area.
(2) Street names and the range of street numbers of each street in the tax area.
The commission shall update the list before July 1 of each year.
(c) Not later than sixty (60) days after receipt from the commission of the notification under subsection (b), the department shall determine the base period amount and certify that amount to the commission. As added by P.L.27-1992, SEC.28.

IC 36-7-27-13
Incremental income tax financing fund; establishment; administration; estimate, certification, and collection of tax; disbursement and pledge of fund; sufficiency to meet obligations
Sec. 13. (a) The treasurer of state shall establish an incremental income tax financing fund for the county. The fund shall be administered by the treasurer of state. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
(b) Before July 2 of each calendar year, the department, after reviewing the recommendation of the budget agency, shall estimate and certify to the county auditor the amount of incremental income tax for the tax areas in the county that will be collected from that county during the twelve (12) month period beginning July 1 of that calendar year and ending June 30 of the following calendar year. The amount certified shall be deposited into the fund and shall be distributed on the dates specified in subsection (e) for the following calendar year. The amount certified may be adjusted under subsection (c) or (d).
(c) The department may certify to the county an amount that is greater than the estimated twelve (12) month incremental income tax collection if the department, after reviewing the recommendation of the budget agency, determines that there will be a greater amount of incremental income tax available for distribution from the fund.
(d) The department may certify an amount less than the estimated twelve (12) month incremental income tax collection if the department, after reviewing the recommendation of the budget agency, determines that a part of those collections need to be distributed during the current calendar year so that the county will receive its full certified amount for the current calendar year.
(e) The auditor of state shall disburse the certified amount to the commission in equal semiannual installments on May 31 and November 30 of each year.
(f) Money in the fund may be pledged by the commission to the following purposes:
(1) To pay debt service on the bonds issued under section 14 of this chapter.
(2) To pay lease rentals under section 14 of this chapter.
(3) To establish and maintain a debt service reserve established by the commission or by a lessor that provides local public improvements to the commission.
(g) When money in the fund is sufficient when combined with other sources of payment to pay all outstanding principal and interest or lease rentals to the date on which the obligations can be redeemed on obligations of the commission for a local public improvement in the county, no additional incremental income tax for that project shall be deposited in the fund and covered income taxes shall be distributed as provided in IC 6-3.5-6 or IC 6-3.5-7, as appropriate.
As added by P.L.27-1992, SEC.28.
IC 36-7-27-14
Bonds; issuance; purposes
Sec. 14. The commission may issue bonds payable in whole or in part from money distributed from the fund to the commission to finance local public improvements under IC 36-7-15.1-17 or make lease rental payments in whole or in part from money distributed from the fund to the commission for a local public improvement under IC 36-7-15.1-17.1 and IC 36-7-15.1-17.2, including debt service payments on or lease rental payments for local public improvements under bonds issued or a lease entered into before January 1, 1992. Local public improvements to be financed by the commission may be in or serving the tax area.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-15
Tax covenant with bond owners
Sec. 15. The general assembly covenants that this chapter will not be repealed or amended in a manner that will adversely affect the owners of bonds issued under this chapter by the commission or a lessor corporation providing local public improvements to the commission.
As added by P.L.27-1992, SEC.28.

IC 36-7-27-16
Pledge to finance economic development tax project
Sec. 16. Notwithstanding any other law, a county that expects to receive an economic benefit from a qualified economic development tax project under this chapter, a county contiguous to such a county, or a municipality that expects to receive an economic benefit from a qualified economic development tax project under this chapter, may pledge (as authorized in IC 5-1-14-4) any legally available money to the payment of bonds or lease rentals to finance a qualified economic development tax project. The pledge does not create a debt of the pledging county or municipality under the Constitution of the State of Indiana so long as the money is designated to make lease rental payments to finance a qualified economic development tax project.
As added by P.L.28-1993, SEC.14.

IC 36-7-27-18
Information required to be disclosed by employers
Sec. 18. Upon request of the department, employers in the tax area shall provide the department with:
(1) the names and addresses of all persons employed by the employer in the tax area;
(2) information concerning the wages earned by the persons for work in the tax area; and
(3) any other information the department requires to administer this chapter.
As added by P.L.42-1994, SEC.13.



CHAPTER 28. MINORITY ENTERPRISE SMALL BUSINESS INVESTMENT COMPANIES

IC 36-7-28-2
Powers of city
Sec. 2. Notwithstanding any other law, a city may take all actions necessary to establish or provide assistance to a nonprofit corporation that serves as a minority enterprise small business investment company for purposes of 15 U.S.C. 681(d).
As added by P.L.264-1993, SEC.1.



CHAPTER 29. LOCAL ENVIRONMENTAL RESPONSE FINANCING

IC 36-7-29-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the local environmental response financing board established by section 10 of this chapter.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-3
"District" defined
Sec. 3. As used in this chapter, "district" refers to the special taxing district established by section 9 of this chapter.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-4
"Qualified site" defined
Sec. 4. As used in this chapter, "qualified site" means a site that is wholly or partially located in the district and on July 1, 1994, is:
(1) a site at which solid waste or substances are present or deposited in or on the ground as an intended place of final location; or
(2) an industrial site where a substance is present in or on the ground.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-5
"Remedial action" defined
Sec. 5. As used in this chapter, "remedial action" has the meaning set forth in IC 13-11-2-185.
As added by P.L.44-1994, SEC.11. Amended by P.L.1-1996, SEC.87.

IC 36-7-29-6
"Removal" defined
Sec. 6. As used in this chapter, "removal" has the meaning set forth in IC 13-11-2-187.
As added by P.L.44-1994, SEC.11. Amended by P.L.1-1996, SEC.88.
IC 36-7-29-7
"Responsible person" defined
Sec. 7. As used in this chapter, "responsible person" has the meaning set forth in IC 13-11-2-192(b).
As added by P.L.44-1994, SEC.11. Amended by P.L.1-1996, SEC.89.

IC 36-7-29-8
"Substance" defined
Sec. 8. As used in this chapter, "substance" has the meaning set forth in IC 13-11-2-98 for the term "hazardous substance".
As added by P.L.44-1994, SEC.11. Amended by P.L.1-1996, SEC.90.

IC 36-7-29-9
Local environmental response taxing districts
Sec. 9. (a) A special taxing district to be known as the local environmental response taxing district is created in a city described in section 1(1) of this chapter and in a county described in section 1(2) of this chapter for the purpose of funding substance removal or remedial action for a qualified site. The district shall exist for the public purpose of protecting the health, safety, and welfare of residents in the district by substance removal or remedial action. The general assembly finds that the actions and purposes set forth in this chapter are public purposes.
(b) The district is coterminous with the territory of the unit.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-10
Local environmental response financing boards
Sec. 10. (a) The district shall be governed by a local environmental response financing board.
(b) If the unit is a city described in section 1(1) of this chapter, the board consists of five (5) members appointed by the city executive.
(c) If the unit is a county described in section 1(2) of this chapter, the board consists of the following six (6) members:
(1) Two (2) members appointed by the county executive.
(2) One (1) member appointed by the county fiscal body.
(3) Two (2) members appointed by the executive of the municipality having the largest population in the district.
(4) One (1) member appointed by the executive of the municipality that has the second largest population in the district.
All board members appointed under this subsection must be local elected officials. A board member appointed under this subsection who ceases to be a local elected official forfeits membership on the board.
(d) The term of office of a board member is four (4) years. The appointing authority shall fill a vacancy on the board for the unexpired term.
(e) Board members are not entitled to compensation or reimbursement for any services or expenses. As added by P.L.44-1994, SEC.11.

IC 36-7-29-11
Resolutions
Sec. 11. The board may by its resolutions provide the procedure for its actions, the manner of selection of the board's chairperson, treasurer, secretary, and the other officers or employees of the district, their titles, terms of office, duties, number, and qualifications, and any other lawful subject necessary to the operation of the district and the exercise of the power granted under this chapter. Actions of a legislative nature must be by resolution adopted by a majority of the board. Resolutions proposed may be read by title only unless a reading in full is requested by a member of the board. Actions of an administrative or executive nature may be taken by a majority of the board or by officers of the board or employees of the district as authorized by the board.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-12
Powers and duties of boards
Sec. 12. (a) The board may:
(1) receive and disburse funds;
(2) sue and be sued;
(3) plan, finance, and manage substance removal or remedial action at qualified sites;
(4) make and contract for plans, surveys, studies, and investigations necessary for the purpose of substance removal or remedial action at qualified sites;
(5) enter upon property to make surveys, soundings, borings, and examinations;
(6) acquire by negotiation any property or rights or interest in property reasonably required for substance removal or remedial action under the bond resolution without following any other statutory procedures for that acquisition;
(7) accept gifts, grants, or loans of money, other property, or services from any source, public or private, and comply with the terms of the gift, grant, or loan;
(8) borrow in anticipation of taxes;
(9) contract for professional services;
(10) enter into an interlocal cooperation agreement under IC 36-1-7 to obtain funds for:
(A) fiscal;
(B) administrative;
(C) managerial; or
(D) operational;
services from a county or municipality;
(11) conduct or contract for ongoing site maintenance, leachate collection, and long term monitoring at a qualified site after the substance removal or remedial action is complete;
(12) enter into an agreement with a state or federal agency that

regulates remedial action or removal;
(13) pursue all legal remedies available as to other responsible persons who are not participating in the financing of the substance removal or remedial action through payment of property taxes that, in the sole judgment of the board, are commensurate with the responsible person's past use of the qualified site; and
(14) otherwise do all things necessary or proper to accomplish the purposes of this chapter.
(b) This subsection applies to a district located in a county described in section 1(2) of this chapter. In addition to the powers set forth in subsection (a), the board may levy a tax within the district to pay the costs of operation of the district, subject to regular budget and tax levy procedures. However, the maximum amount of taxes levied each year may not exceed fifty thousand dollars ($50,000). The tax described in this subsection shall not be levied after substance removal and remedial action at a qualified site have been completed.
(c) Money recovered by the district from responsible persons shall be used for any of the following:
(1) To redeem bonds issued under section 13 of this chapter.
(2) To pay debt service on bonds issued under section 13 of this chapter.
(3) To reimburse a unit in the district for costs associated with removal or remediation at the qualified site prior to the issuance of bonds issued under section 13 of this chapter.
(4) To pay ongoing costs of the district associated with remediation or removal.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-13
Issuance of bonds
Sec. 13. (a) Subject to section 15 of this chapter, the board may issue district bonds under this section for the payment of the cost of substance removal or remedial action at a qualified site.
(b) On adopting a resolution ordering the issuance of district bonds, the board shall certify a copy of the resolution and a copy of the approval to the treasurer of the district, who shall prepare the district bonds.
(c) The district bonds are special obligations of indebtedness of the district. The district bonds issued under this section, and interest on the district bonds, are payable solely out of a special tax levied on all of the property of the district or other funds that may, under this chapter, or under any other law, be used to pay debt service on bonds. The district bonds must recite the terms on the face of the district bonds together with the purpose for which the district bonds are issued. For the purpose of raising money to pay district bonds issued under this section, the board shall levy each year a special tax on all of the property in the district in the amount and the manner necessary to meet and pay the principal of the district bonds as they

severally mature, together with all accruing interest on them. The tax is declared to constitute the amount of benefits resulting to all of the property of the district.
(d) All proceeds from the sale of district bonds shall be kept as a separate and specific fund, to pay the cost of substance removal or remedial action, and no part of the proceeds may be used for any other purpose, except as provided in IC 5-1-13 and IC 5-1-14.
(e) The tax levied each year shall be certified to the treasurer of the district and to the county auditor. The tax levied and certified shall be estimated and entered upon the tax duplicate by the county auditor and shall be collected and enforced. As the tax is collected by the county treasurer, the tax shall be transferred to the treasurer of the district, kept in a separate fund to be known as the district bond fund, and applied to the payment of the principal of and interest on the district bonds as the district bonds become due and to no other purpose, except as provided in IC 5-1-13 and IC 5-1-14.
(f) The special tax described in this section may not be levied after the last of the principal and interest on bonds issued under this chapter have been completely paid.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-14
Form of bonds
Sec. 14. (a) All district bonds issued under this chapter may:
(1) be issued as serial or term bonds or as a combination of both;
(2) be executed and delivered by the district at any time and from time to time;
(3) bear the date or dates;
(4) bear the maximum interest rates, if fixed rates are used, or specify any manner in which the interest rate will be determined, if variable or adjustable rates are used;
(5) be redeemable before their stated maturities on the terms and conditions and at premiums as determined by the board;
(6) be issued in any denomination of not less than five thousand dollars ($5,000);
(7) be in a form, either book entry or registered, or both;
(8) carry registration conversion privileges;
(9) be payable in a medium of payment and at a place or places, which may be at any one (1) or more banks or trust companies within or outside Indiana;
(10) provide for the replacement of mutilated, destroyed, stolen, or lost bonds;
(11) be authenticated in a manner and upon compliance with conditions;
(12) establish reserves from the proceeds of the sale of bonds or from other funds, or both, to secure the payment of the principal and interest on the district bonds issued under this chapter; and
(13) contain other terms and covenants;
as provided in the resolution of the board authorizing the district

bonds.
(b) The district bonds issued under this chapter may mature at the time or times not to exceed forty (40) years.
(c) The district bonds issued under this chapter may bear either the impressed or facsimile seal of the district and shall be executed by the manual or facsimile signature of the chairperson of the board and attested by the manual or facsimile signature of the treasurer of the district, if one (1) of these signatures is manual. However, any signatures may be facsimiles if the bonds are to be manually authenticated by a fiduciary.
(d) The district bonds and the interest coupons appertaining to them, if any, issued under this chapter are valid and binding obligations of the district for all purposes in accordance with the terms of this chapter, notwithstanding that before delivery of the district bonds and any appertaining interest coupons, any of the persons whose signatures appear on the district bonds and any appertaining interest coupons have ceased to be officers of the district, as if the persons had continued to be officers of the district until after delivery.
(e) The district bonds issued under this chapter may be sold at public or private sale for the price or prices that may be provided in the resolution authorizing their issuance.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-15
Amount of bonds
Sec. 15. (a) Except as provided in subsection (b) or (c), the amount of the district bonds issued under this chapter may not exceed the total amount that the board determines is reasonably necessary to be incurred in connection with the substance removal or remedial action. The board shall base a determination under this subsection on the best estimates available before the district bonds are issued.
(b) This subsection applies to a district located in a city described in section 1(1) of this chapter. Notwithstanding any other law, the total amount of the district bonds issued under this chapter, including district bonds already issued and outstanding under this chapter, may not exceed four percent (4%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15 of the district after deducting all mortgage exemptions in the district.
(c) This subsection applies to a district located in a county described in section 1(2) of this chapter. Notwithstanding any other law, the total amount of the district bonds issued under this chapter, including district bonds already issued and outstanding under this chapter, may not exceed two percent (2%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15.
As added by P.L.44-1994, SEC.11. Amended by P.L.6-1997, SEC.212.

IC 36-7-29-16 Procedures for issuance of bonds
Sec. 16. (a) District bonds may be issued by a board under this chapter without following any procedures set forth in any other statute except that the board must:
(1) adopt a bond resolution after a public hearing following public notice of the hearing published in accordance with IC 5-3-1;
(2) publish notice of the determination to issue district bonds in accordance with IC 6-1.1-20-5;
(3) obtain the approval for the appropriation of the proceeds of the district bonds as set forth in IC 6-1.1-18-5 if the appropriation is an additional appropriation; and
(4) obtain the approval of the department of local government finance for a tax levy under IC 6-1.1-18.5-8.
(b) The bond resolution must contain a finding that substance removal or remedial action at the qualified site will be of public utility and benefit because the conditions at the qualified site are detrimental to the social and economic interests of the district.
As added by P.L.44-1994, SEC.11. Amended by P.L.90-2002, SEC.485.

IC 36-7-29-17
Notes of indebtedness
Sec. 17. (a) A district:
(1) pending receipt of any grant; or
(2) in anticipation of the issuance of district bonds under this chapter;
may borrow money from any person and evidence the debt by a note or notes executed by the chairperson of the board and the treasurer of the district. The note or notes must contain the terms and provisions prescribed by the board.
(b) An issuance of a note or notes or evidence of indebtedness under this section may be sold at a public or private negotiated sale.
(c) A note or notes issued or renewed under this section must mature not more than five (5) years from the date of issuance of the original note and must pledge for the payment of the principal and interest the proceeds of the grant or district bonds.
(d) The board shall apply the proceeds of any note or notes issued under this section to the cost of the substance removal or remedial action for which the grant is to be made or bonds issued, but no purchaser of any obligations is liable for the proper application of the proceeds.
(e) Notes issued under this section must be approved by a resolution of the board.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-18
Bond and note registration requirements
Sec. 18. A district bond or note issued in connection with a financing under this chapter is exempt from the registration

requirements of IC 23.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-19
Tax exemptions for bonds and notes
Sec. 19. All district bonds, as well as bond anticipation notes, issued under this chapter and the interest on them are exempt from taxation in accordance with IC 6-8-5.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-20
Actions to contest bonds
Sec. 20. An action to contest the validity of the district bonds or to prevent their issuance must be brought within thirty (30) days following the publication of the public notice under section 16(a)(1) of this chapter.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-21
Authority granted by chapter
Sec. 21. This chapter constitutes full authority for the issuance of district bonds. No procedure, proceedings, publications, notices, consents, approvals, orders, acts, or things by a board, an officer, a commission, a department, an agency, or an instrumentality of the state is required to issue district bonds or to do any act or perform anything under this chapter, except as may be prescribed in this chapter. The powers conferred by this chapter are in addition to, and not in substitution for, and the limitations imposed by this chapter do not affect the powers conferred by any other statute.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-22
Guaranty of rights
Sec. 22. The general assembly covenants and agrees with the holders of any district bonds that as long as any district bonds issued under this chapter are outstanding and unpaid, the state:
(1) will not limit or alter the rights of the district to fulfill the terms of any agreements made with the holders of the district bonds; and
(2) will not in any way impair the rights and remedies of the holders of the district bonds;
until the district bonds, together with interest on the district bonds, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders are fully paid, met, and discharged.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-22.5
Lien on property
Sec. 22.5. (a) After removal or remedial action is initiated under

this chapter, the district may impose a lien on the property on which the removal or remedial action is undertaken. The lien may secure the payment to the district of an amount of money equal to the amount of money expended periodically by the district to finance the removal or remedial action.
(b) In order to perfect a lien arising under subsection (a), the district must file notice of the lien in the office of the county recorder. At least thirty (30) days before filing notice of the lien in the office of the county recorder, the district must provide by certified mail to:
(1) the owner of the real property that would be subject to the lien, at the owner's last known address; or
(2) the tenant or other person having control of the real property that would be subject to the lien, at the last known address of the tenant or other person, if the owner of record cannot be identified;
a written notice of the date on which the district intends to impose a lien under subsection (a). The district shall also provide the county recorder with a copy of the written notice required by this subsection.
(c) When a notice of a lien arising under subsection (a) is presented to the county recorder for filing, the county recorder shall enter the lien appropriately in the entry book and in the miscellaneous record. The entries made under this subsection must show the following:
(1) The date of filing.
(2) The book and page number or instrument number.
(3) The name of the person named in the notice.
(4) A legal description of the property if appropriate.
(5) A serial number or other identifying number given in the notice.
(d) After a notice of a lien is filed with the county recorder under subsection (c), the district shall provide notice of the filing of the lien by certified mail to:
(1) the owner of the property that is subject to the lien, at the owner's last known address; or
(2) the tenant or other person having control of the property that is subject to the lien, at the last known address of the tenant or other person, if the owner of record cannot be identified.
(e) Subject to subsection (f), when a certificate of discharge of a lien arising under this section is:
(1) issued by the board or its designated representative; and
(2) presented for filing in the office of the county recorder;
the county recorder shall record the certificate of discharge as a release of the lien.
(f) To be recorded under subsection (e), the certificate must refer to the county recorder's book and page number or instrument number under which the lien was recorded.
(g) When recording a release of a lien under subsection (e), the county recorder shall inscribe, in the margin of each entry made to record the lien under subsection (d), a reference to the place where

the release is recorded.
(h) Upon:
(1) the recording of the certificate of discharge as a release under subsection (e); and
(2) the inscribing of the references to the release under this section;
a certificate of discharge of a lien arising under subsection (a) operates as a full discharge and satisfaction of the lien unless the references to the release inscribed under subsection (e) specifically note the release as a partial lien release.
(i) A lien created under subsection (a) continues until the earlier of the following:
(1) The full discharge and satisfaction of the lien.
(2) The expiration of a twenty (20) year period from the date of the creation of the lien, unless an action to foreclose the lien is pending.
As added by P.L.60-1999, SEC.1.

IC 36-7-29-23
Construction of chapter
Sec. 23. This chapter is supplemental to all other statutes covering the funding of substance removal or remedial action.
As added by P.L.44-1994, SEC.11.



CHAPTER 30. REUSE OF FEDERAL MILITARY BASES

IC 36-7-30-2
Preparation for reuse of military bases
Sec. 2. (a) The planning, replanning, rehabilitation, development, redevelopment, and other preparation for reuse of military bases and military base property are public and governmental functions that cannot be accomplished through the ordinary operations of private enterprise because of the following:
(1) The provisions of federal law that provide for the expeditious and affordable transfer of military base property to an entity established by local government for these purposes.
(2) The necessity for requiring the proper use of the land to best serve the interests of the unit and its citizens.
(3) The costs of the projects.
(b) The planning, replanning, rehabilitation, development, redevelopment, and other preparation for reuse will do the following:
(1) Benefit the public health, safety, morals, and welfare.
(2) Increase the economic well-being of the unit and the state.
(3) Serve to protect and increase property values in the unit and the state.
(c) The planning, replanning, rehabilitation, development, redevelopment, and other preparation for reuse of military bases and military base property under this chapter are public uses and

purposes for which public money may be spent and private property may be acquired.
(d) Each unit shall, to the extent feasible under this chapter and consistent with the needs of the unit as a whole, provide a maximum opportunity for reuse of federal military bases by private enterprise or state and local government.
(e) This section shall be liberally construed to carry out the purposes of this section.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-3
Establishment of reuse authority; taxing districts; consolidated city
Sec. 3. (a) A unit may establish a board of five (5) members to be known as the "_________ Reuse Authority", designating the name of the military base. Once a unit has established a reuse authority for a military base, no other unit may create a reuse authority for that portion of the military base that lies within the boundaries of that unit.
(b) All of the territory within the corporate boundaries of a municipality constitutes a taxing district for the purpose of levying and collecting special benefit taxes for reuse purposes as provided in this chapter. All of the territory in a county constitutes a taxing district for a county.
(c) All of the taxable property within a taxing district is considered to be benefited by reuse projects carried out under this chapter to the extent of the special taxes levied under this chapter.
(d) A county having a consolidated city may not establish a reuse authority for a military base located in an excluded city without the approval of the legislative body of the excluded city.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-4
Appointment of members to reuse authority
Sec. 4. (a) Except as provided in subsection (c), the five (5) members of a municipal military base reuse authority shall be appointed as follows:
(1) Three (3) members shall be appointed by the municipal executive.
(2) Two (2) members shall be appointed by the municipal legislative body.
(b) The five (5) members of a county military base reuse authority shall be appointed by the county executive.
(c) The five (5) members of a municipal military base reuse authority in an excluded city that is located in a county with a consolidated city shall be appointed as follows:
(1) One (1) member shall be appointed by the executive of the excluded city.
(2) One (1) member shall be appointed by the legislative body of the excluded city.
(3) One (1) member shall be appointed by the consolidated city

executive.
(4) One (1) member shall be appointed by the consolidated city legislative body.
(5) One (1) member shall be appointed by the board of county commissioners.
However, at least three (3) of the members must be residents of the excluded city.
As added by P.L.26-1995, SEC.14. Amended by P.L.42-2011, SEC.79.

IC 36-7-30-5
Term of members; oath; bond; qualifications; reimbursement for expenses
Sec. 5. (a) Except as provided in subsection (b), each member of a military base reuse authority shall serve the longer of three (3) years beginning with the first day of January after the member's appointment or until the member's successor has been appointed and qualified. If a vacancy occurs, a successor shall be appointed in the same manner as the original member, and the successor shall serve for the remainder of the vacated term.
(b) In the case of a municipal military base reuse authority in an excluded city located in a county with a consolidated city, the original members shall serve for the following terms:
(1) A member appointed by the executive of the excluded city or the consolidated city executive shall serve for the longer of three (3) years beginning with the first day of January after the member's appointment or until the member's successor is appointed and qualified.
(2) A member appointed by the legislative body of the excluded city or the consolidated city legislative body shall serve for the longer of one (1) year beginning with the first day of January after the member's appointment or until the member's successor is appointed and qualified.
(3) A member appointed by the board of county commissioners shall serve for the longer of two (2) years beginning with the first day of January after the member's appointment or until the member's successor is appointed and qualified.
(c) Each member of a reuse authority, before beginning the member's duties, shall take and subscribe an oath of office in the usual form, to be endorsed on the certificate of the member's appointment. The endorsed certificate must be promptly filed with the clerk for the unit that the member serves.
(d) Each member of a reuse authority, before beginning the member's duties, shall execute a bond payable to the state, with surety to be approved by the executive of the unit. The bond must be in the penal sum of fifteen thousand dollars ($15,000) and must be conditioned on the faithful performance of the duties of the member's office and the accounting for all money and property that may come into the member's hands or under the member's control. The cost of the bond shall be paid by the special taxing district. (e) A member of a reuse authority must be at least eighteen (18) years of age and, except as provided in section 4(c) of this chapter, must be a resident of the unit responsible for the member's appointment.
(f) If a member ceases to be qualified under this section, the member forfeits the member's office.
(g) Members of a reuse authority are not entitled to salaries but are entitled to reimbursement for expenses necessarily incurred in the performance of their duties.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-6
Meetings; secretary-treasurer; rules; quorum
Sec. 6. (a) The reuse authority members shall hold a meeting for the purpose of organization not later than thirty (30) days after they are appointed and, after that, each year on the first day in January that is not a Saturday, Sunday, or legal holiday. They shall choose one (1) of their members as president, another as vice president, and another as secretary-treasurer. These officers shall perform the duties usually concerning their offices and shall serve from the date of their election until their successors are elected and qualified.
(b) Except as otherwise provided in this chapter, the secretary-treasurer shall be responsible for the funds and accounts of the reuse authority. The reuse authority may employ personnel for compensation to assist the secretary-treasurer or may designate or appoint a fiscal officer of the unit or of another unit responsible for appointing one (1) or more reuse authority members to perform the duties that are delegated by the reuse authority and accepted by the fiscal officer.
(c) The members of a reuse authority may adopt rules and bylaws the members consider necessary for the proper conduct of proceedings, carrying out of the members' duties, and safeguarding the money and property placed in the members' custody by this chapter. In addition to the annual meeting, the members may by resolution or in accordance with the rules and bylaws prescribe the date and manner of notice of other regular or special meetings.
(d) Three (3) members of the reuse authority constitute a quorum, and the concurrence of three (3) members is necessary to authorize an action.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-7
Removal from office
Sec. 7. A member of a military base reuse authority may be summarily removed from office at any time by the government body or officer that appointed the member.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-8
Duties of reuse authority Sec. 8. The military base reuse authority shall do the following:
(1) Investigate, study, and survey the area surrounding and the real property and structures that are part of a military base within the corporate boundaries of the unit.
(2) Investigate, study, and determine the means by which military base property may be reused by private enterprise to promote economic development within the unit or by state and local government to otherwise benefit the welfare of the citizens of the unit.
(3) Promote the reuse of military base property in the manner that best serves the interests of the unit and its inhabitants.
(4) Cooperate with the departments and agencies of the unit and of other governmental entities, including the state and the federal government, in the manner that best serves the purposes of this chapter.
(5) Make findings and reports on their activities under this section, and keep the reports available for inspection by the public.
(6) Select and acquire military base property to be reused by private enterprise or state or local government under this chapter.
(7) Transfer acquired military base property and other real and personal property to private enterprise or state or local government in the manner that best serves the social and economic interests of the unit and the unit's inhabitants.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-9
Powers of reuse authority
Sec. 9. (a) The military base reuse authority may do the following:
(1) Acquire by purchase, exchange, gift, grant, condemnation, or lease, or any combination of methods, any personal military base property or interest in real military base property or other real or personal property located within the corporate boundaries of the unit.
(2) Hold, use, sell (by conveyance by deed, land sale contract, or other instrument), exchange, lease, rent, or otherwise dispose of real or personal military base property or other real and personal property to private enterprise or state or local government, on the terms and conditions that the reuse authority considers best for the unit and its inhabitants.
(3) Sell, lease, or grant interests in all or part of the real property acquired from a military base to any other department of the unit or to any other governmental agency for public ways, levees, sewerage, parks, playgrounds, schools, and other public purposes on any terms that may be agreed on.
(4) Clear real property acquired for the purposes of this chapter.
(5) Repair and maintain structures acquired for the purposes of this chapter.
(6) Remodel, rebuild, enlarge, or make major structural

improvements on structures acquired from a military base.
(7) Survey or examine any land to determine whether it should be acquired for the purpose of this chapter and to determine the value of the land.
(8) Appear before any other department or agency of the unit or any other governmental agency in respect to any matter affecting:
(A) real property acquired or being acquired for the purposes of this chapter; or
(B) any reuse area within the jurisdiction of the reuse authority.
(9) Institute or defend in the name of the unit any civil action.
(10) Use any legal or equitable remedy that is necessary or considered proper to protect and enforce the rights of and perform the duties of the reuse authority.
(11) Exercise the power of eminent domain in the name of and within the corporate boundaries of the unit in the manner prescribed by section 16 of this chapter.
(12) Appoint an executive director, appraisers, real estate experts, engineers, architects, surveyors, attorneys, accountants, and other consultants that are necessary or desired by the authority in exercising its powers or carrying out its responsibilities under this chapter.
(13) Appoint clerks, guards, laborers, and other employees the reuse authority considers advisable. However, the appointments must be made in accordance with the merit system of the unit if the unit has a merit system.
(14) Prescribe the duties and regulate the compensation of employees of the military base reuse authority.
(15) Provide a pension and retirement system for employees of the military base reuse authority, or use the public employees' retirement fund or a retirement plan approved by the United States Department of Housing and Urban Development.
(16) Discharge and appoint successors to employees of the military base reuse authority subject to subdivision (13).
(17) Rent offices for use of the reuse authority or accept the use of offices furnished by the unit.
(18) Equip the offices of the reuse authority with the necessary furniture, furnishings, equipment, records, and supplies.
(19) Expend on behalf of the special taxing district all or any part of the money of the special taxing district.
(20) Design, order, contract for, and construct, reconstruct, improve, or renovate the following:
(A) Local public improvements or structures that are necessary for the reuse of military base property within the corporate boundaries of the unit.
(B) Any structure that enhances the development, economic development, or reuse of military base property.
(21) Accept loans, grants, and other forms of financial assistance from the federal government, the state government,

a municipal corporation, a special taxing district, a foundation, or any other source.
(22) Provide financial assistance, in the manner that best serves the purposes of this chapter, including grants and loans, to enable private enterprise to develop, redevelop, and reuse military base property or otherwise enable private enterprise to provide social and economic benefits to the citizens of the unit.
(23) Enter into contracts for providing police, fire protection, and utility services to the military base reuse area.
(24) Make and enter into all contracts and agreements necessary or incidental to the performance of the duties of the reuse authority and the execution of the power of the reuse authority under this chapter.
(25) Take any action necessary to implement the purposes of the reuse authority.
(b) All powers that may be exercised under this chapter by the reuse authority may also be exercised by the reuse authority in carrying out its duties and purposes under IC 36-7-14.5 or IC 36-7-15.3.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-10
Plan and declaration of reuse area
Sec. 10. (a) The reuse authority shall adopt a plan for the rehabilitation, development, redevelopment, and reuse of military base property to be acquired from the federal government upon the closure of a military base within the boundaries of the unit.
(b) In conjunction with the military base reuse plan, the reuse authority may adopt a resolution declaring that a geographic area is a military base reuse area and approving the plan if it makes the following findings:
(1) All or part of a military base is located in the military base reuse area.
(2) The plan for the military base reuse area will accomplish the public purposes of this chapter, supported by specific findings of fact to be adopted by the reuse authority.
(3) The public health and welfare will be benefited by accomplishment of the plan for the military base reuse area.
(4) The plan for the military base reuse area conforms to other development and redevelopment plans for the unit.
(c) A military base reuse area may include territory within the corporate boundaries of the unit and in the vicinity of the military base that is not on military base property. However, a military base reuse area may not include any area of land that constitutes part of an economic development area, a redevelopment project area, or an urban renewal area under IC 36-7-14 or IC 36-7-15.1.
(d) The resolution must state the general boundaries of the area, and that the reuse authority proposes to acquire all of the interests in the land within the boundaries, with certain designated exceptions, if there are any. (e) For the purpose of adopting a resolution under subsection (b), it is sufficient to describe the boundaries of the area by its location in relation to public ways or streams, or otherwise, as determined by the reuse authority. Property excepted from the acquisition may be described by street numbers or location.
As added by P.L.26-1995, SEC.14. Amended by P.L.185-2005, SEC.52.

IC 36-7-30-11
Adoption of resolution
Sec. 11. (a) After adoption of a resolution under section 10 of this chapter, the reuse authority shall submit the resolution and supporting data to the plan commission of the unit or other body charged with the duty of developing a general plan for the unit, if there is such a body. The plan commission may determine whether the resolution and the reuse plan conform to the plan of development for the unit and approve or disapprove the resolution and plan proposed. The reuse authority may amend or modify the resolution and proposed plan to conform to the requirements of the plan commission. The plan commission shall issue a written order approving or disapproving the resolution and military base reuse plan, and may with the consent of the reuse authority rescind or modify the order.
(b) The determination that a geographic area is a military base reuse area must be approved by the unit's legislative body.
(c) If a military base is located in an excluded city that is located in a county having a consolidated city, the determination that a geographic area is a military base reuse area must be approved by the excluded city legislative body and the consolidated city legislative body.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-12
Notice and hearing on adoption of resolution
Sec. 12. (a) After receipt of all orders and approvals required under section 11 of this chapter, the reuse authority shall publish notice of the adoption and the substance of the resolution in accordance with IC 5-3-1. The notice must name a date when the reuse authority will receive and hear remonstrances and objections from persons interested in or affected by the proceedings concerning the proposed project and will determine the public utility and benefit of the proposed project. All persons affected in any manner by the hearing, including all taxpayers of the special taxing district, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the reuse authority by the notice given under this section.
(b) At the hearing, which may be adjourned from time to time, the reuse authority shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the reuse

authority shall take final action determining the public utility and benefit of the proposed project, and confirming, modifying and confirming, or rescinding the resolution. The final action taken by the reuse authority is final and conclusive, except that an appeal may be taken in the manner prescribed by section 14 of this chapter.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-13
Amendments to resolution or plan
Sec. 13. (a) The reuse authority must conduct a public hearing before amending a resolution or plan for a military base reuse area. The reuse authority shall give notice of the hearing in accordance with IC 5-3-1. The notice must do the following:
(1) Set forth the substance of the proposed amendment.
(2) State the time and place where written remonstrances against the proposed amendment may be filed.
(3) Set forth the time and place of the hearing.
(4) State that the reuse authority will hear any person who has filed a written remonstrance during the filing period set forth in subdivision (2).
(b) For the purposes of this section, the consolidation of areas is not considered the enlargement of the boundaries of an area.
(c) If the reuse authority proposes to amend a resolution or plan, the military base reuse authority is not required to have evidence or make findings that were required for the establishment of the original military base reuse area. However, the reuse authority must make the following findings before approving the amendment:
(1) The amendment is reasonable and appropriate when considered in relation to the original resolution or plan and the purposes of this chapter.
(2) The resolution or plan, with the proposed amendment, conforms to the comprehensive plan for the unit.
(d) Notwithstanding subsections (a) and (c), if the resolution or plan is proposed to be amended in a way that enlarges the original boundaries of the area by more than twenty percent (20%), the reuse authority must use the procedure provided for the original establishment of areas and must comply with sections 10 through 12 of this chapter.
(e) At the hearing on the amendments, the reuse authority shall consider written remonstrances that are filed. The action of the reuse authority on the amendment is final and conclusive, except that an appeal of the reuse authority's action may be taken under section 14 of this chapter.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-14
Appeal from final action of reuse authority
Sec. 14. (a) A person who filed a written remonstrance with the reuse authority under section 12 or 13 of this chapter and is aggrieved by the final action taken may not more than ten (10) days

after that final action file in the office of the clerk of the circuit or superior court a copy of the order of the reuse authority and person's remonstrances against that order, together with the person's bond conditioned to pay the costs of the person's appeal if the appeal is determined against the person. The only ground of remonstrance that the court may hear is whether the proposed project will be of public utility and benefit. The burden of proof is on the remonstrator.
(b) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined not more than thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the remonstrances and may confirm the final action of the reuse authority or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-15
Purchase of property
Sec. 15. (a) If no appeal is taken or if an appeal is taken but is unsuccessful, the reuse authority shall proceed with the plan to the extent that money is available for that purpose.
(b) Negotiations for the purchase of property may be carried on directly by the reuse authority, by its employees, or by expert negotiators, but no option, contract, or understanding relative to the purchase of real property is binding on the reuse authority until approved and accepted by the reuse authority in writing. Payment for the property purchased shall be made when and as directed by the reuse authority but only on delivery of proper instruments conveying the title or interest of the owner to the reuse authority or its designee.
(c) The acquisition of real and personal property by the reuse authority under this chapter is not subject to the provisions of IC 5-22, IC 36-1-10.5, or any other statutes governing the purchase of property by public bodies or their agencies.
As added by P.L.26-1995, SEC.14. Amended by P.L.49-1997, SEC.80.

IC 36-7-30-16
Acquisition of property by eminent domain
Sec. 16. (a) If the reuse authority considers it necessary to acquire real property in or serving a reuse area by the exercise of the power of eminent domain, it shall adopt a resolution setting out its determination to exercise that power and directing its attorney to file a petition in the name of the unit on behalf of the reuse authority, in the circuit or superior court of the county in which the property is situated. The resolution must contain a finding by the reuse authority that the property to be acquired is in an area needing redevelopment (as defined in IC 36-7-1-3). The resolution must be approved by the legislative body of the unit before the petition is filed.
(b) Eminent domain proceedings under this section are governed

by IC 32-24 and other applicable statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired under this section, but property belonging to the state or a political subdivision may not be acquired without the consent of the state or the political subdivision.
(c) The court having jurisdiction shall direct the clerk of the circuit court to execute a deed conveying the title of real property acquired under this section to the unit for the use and benefit of the reuse authority.
As added by P.L.26-1995, SEC.14. Amended by P.L.2-2002, SEC.118; P.L.185-2005, SEC.53.

IC 36-7-30-17
Clearing, maintenance, and replanning of area
Sec. 17. (a) The reuse authority may proceed with the clearing and replanning of the area described in the resolution before the acquisition of all of the area. The reuse authority may also proceed with the repair and maintenance of buildings that have been acquired and are not to be cleared. This clearance, repair, and maintenance may be carried out by labor employed directly by the reuse authority or by contract. Contracts for clearance may provide that the contractor is entitled to retain and dispose of salvaged material, as a part of the contract price or on the basis of stated prices for the amounts of the various materials actually salvaged.
(b) All contracts for material or labor under this section shall be let under IC 36-1.
(c) To the extent the reuse authority undertakes to engage in the planning and rezoning of the real property acquired, the opening, closing, relocation, and improvement of public ways, and the construction, relocation, and improvement of levees, sewers, parking facilities, and utility services, the reuse authority shall proceed in the same manner as private owners of the property. The reuse authority may negotiate with the proper officers and agencies of the unit to secure the proper orders, approvals, and consents.
(d) Construction work required in connection with improvements in the area described in the resolution may be carried out by the following:
(1) The appropriate municipal or county department or agency.
(2) The reuse authority, if:
(A) all plans, specifications, and drawings are approved by the appropriate department or agency; and
(B) the statutory procedures for the letting of contracts by the appropriate department or agency are followed by the reuse authority.
(e) The reuse authority may pay any charges or assessments made on account of orders, approvals, consents, and construction work under this section, or may agree to pay the assessments in installments as provided by statute in the case of private owners. The reuse authority may do the following:
(1) By special waiver filed with the municipal works board or

county executive, waive the statutory procedure and notices required by law in order to create valid liens on private property.
(2) Cause any assessments to be spread on a different basis than that provided by statute.
(f) The real property acquired under this chapter may not be set aside and dedicated for public ways, parking facilities, sewers, levees, parks, or other public purposes until the reuse authority has obtained the consent and approval of the department or agency under whose jurisdiction the property will be placed.
(g) The reuse authority may negotiate for the sale, lease, or other disposition of real and personal property without complying with the provisions of IC 36-1-11 or any other statute governing the disposition of public property. A conveyance under this section may not be made until the agreed consideration has been paid, unless the reuse authority passes a resolution expressly providing that the consideration does not have to be paid before the conveyance is made. The resolution may provide for a mortgage or other security. All deeds, leases, land sale contracts, or other conveyances shall be executed in the name of the reuse authority and shall be signed by the president or vice president of the reuse authority and attested by the secretary-treasurer. A seal is not required on these instruments or any other instruments executed in the name of the reuse authority. Proceeds from the sale, lease, or other disposition of property may be deposited in any fund and used for any purpose permitted under this chapter, as directed by the reuse authority.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-18
Issuance of bonds
Sec. 18. (a) In addition to other methods of raising money for property acquisition, redevelopment, or economic development activities in or directly serving or benefiting a military base reuse area, and in anticipation of the taxes allocated under section 25 of this chapter, other revenues of the district, or any combination of these sources, the reuse authority may by resolution issue the bonds of the special taxing district in the name of the unit.
(b) The reuse authority shall certify a copy of the resolution authorizing the bonds to the municipal or county fiscal officer, who shall then prepare the bonds. The seal of the unit must be impressed on the bonds or a facsimile of the seal must be printed on the bonds.
(c) The bonds must be executed by the appropriate officer of the unit, and attested by the unit's fiscal officer.
(d) The bonds are exempt from taxation for all purposes.
(e) Bonds issued under this section may be sold at public sale in accordance with IC 5-1-11 or at a negotiated sale.
(f) The bonds are not a corporate obligation of the unit but are an indebtedness of the taxing district. The bonds and interest are payable, as set forth in the bond resolution of the reuse authority, from any of the following: (1) The tax proceeds allocated under section 25 of this chapter.
(2) Other revenues available to the reuse authority.
(3) A combination of the methods stated in subdivisions (1) through (2).
If the bonds are payable solely from the tax proceeds allocated under section 25 of this chapter, other revenues of the reuse authority, or any combination of these sources, the bonds may be issued in any amount without limitation.
(g) Proceeds from the sale of bonds may be used to pay the cost of interest on the bonds for a period not to exceed five (5) years after the date of issuance.
(h) All laws relating to the filing of petitions requesting the issuance of bonds and the right of taxpayers and voters to remonstrate against the issuance of bonds do not apply to bonds issued under this chapter.
(i) If a debt service reserve is created from the proceeds of bonds, the debt service reserve may be used to pay principal and interest on the bonds as provided in the bond resolution.
(j) If bonds are issued under this chapter that are payable solely or in part from revenues of the reuse authority, the reuse authority may adopt a resolution or trust indenture or enter into covenants as is customary in the issuance of revenue bonds. The resolution or trust indenture may pledge or assign revenues of the reuse authority and properties becoming available to the reuse authority under this chapter. The resolution or trust indenture may also contain provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including a covenant setting forth the duties of the reuse authority. The reuse authority may establish fees and charges for the use of any project and covenant with the owners of any bonds to set the fees and charges at a rate sufficient to protect the interest of the owners of the bonds. Revenue bonds issued by the reuse authority that are payable solely from revenues of the reuse authority shall contain a statement to that effect in the form of the bond.
As added by P.L.26-1995, SEC.14. Amended by P.L.228-1997, SEC.2; P.L.219-2007, SEC.134.

IC 36-7-30-19
Lease of property
Sec. 19. (a) A reuse authority may enter into a lease of any property that could be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed fifty (50) years and the lease may provide for payments to be made by the reuse authority from taxes allocated under section 25 of this chapter, any other revenues available to the reuse authority, or any combination of these sources.
(b) A lease may provide that payments by the reuse authority to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of

the facilities leased and may not create a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the reuse authority only after a public hearing by the reuse authority at which all interested parties are provided the opportunity to be heard. After the public hearing, the reuse authority may adopt a resolution authorizing the execution of the lease on behalf of the unit if the reuse authority finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of its residents. Any lease approved by a resolution of the reuse authority must be approved by the fiscal body of the unit.
(d) A reuse authority entering into a lease payable from allocated taxes under section 25 of this chapter or other available funds of the reuse authority may do the following:
(1) Pledge the revenue to make payments under the lease under IC 5-1-14-4.
(2) Establish a special fund to make the payments.
(e) Lease payments may be limited to money in the special fund so that the obligations of the reuse authority to make the lease rental payments are not considered a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(f) Except as provided in this section, approvals of any governmental body or agency are not required before the reuse authority may enter into a lease under this section.
(g) If a reuse authority exercises an option to buy a leased facility from a lessor, the reuse authority may subsequently sell the leased facility, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the reuse authority through auction, appraisal, or negotiation. If the facility is sold at auction, after appraisal or through negotiation, the reuse authority shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought not more than fifteen (15) days after the hearing.
(h) Notwithstanding this section, a reuse authority may negotiate and enter into leases of property from the United States or any department or agency of the United States without complying with the requirements of this section.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-20
Lessor of property
Sec. 20. (a) Any of the following persons may lease facilities referred to in section 19 of this chapter to a military base reuse authority under this chapter:
(1) A for-profit or nonprofit corporation organized under Indiana law or admitted to do business in Indiana.
(2) A partnership, an association, a limited liability company, or a firm.
(3) An individual. (4) With respect to all reuse authorities located in a county that does not have a consolidated city, a redevelopment authority established under IC 36-7-14.5.
(5) With respect to all reuse authorities located in a county with a consolidated city, an authority established under IC 36-7-15.3.
(b) Notwithstanding any other law, a lessor under this section and section 19 of this chapter is a qualified entity for purposes of IC 5-1.4.
(c) Notwithstanding any other law, a military base reuse facility leased by the reuse authority under this chapter from a lessor borrowing bond proceeds from a unit under IC 36-7-12 is an economic development facility for purposes of IC 36-7-11.9-3 and IC 36-7-12.
(d) Notwithstanding IC 36-7-12-25 and IC 36-7-12-26, payments by a reuse authority to a lessor described in subsection (c) may be made from sources set forth in section 19 of this chapter if the payments and the lease are structured to prevent the lease obligation from constituting a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-21
Covenant and pledge of revenues
Sec. 21. (a) Notwithstanding any other law, the legislative body may pledge revenues received or to be received by the unit from:
(1) the unit's distributive share of the county option income tax under IC 6-3.5-6;
(2) the unit's distributive share of the county economic development income tax under IC 6-3.5-7;
(3) any other source legally available to the unit for the purposes of this chapter; or
(4) any combination of revenues under subdivisions (1) through (3);
in any amount to pay amounts payable under section 18 or 19 of this chapter.
(b) The legislative body may covenant to adopt an ordinance to increase its tax rate under the county option income tax, county economic development income tax, or any other revenues at the time it is necessary to raise funds to pay any amounts payable under section 18 or 19 of this chapter.
(c) The reuse authority may pledge revenues received or to be received from any source legally available to the reuse authority for the purposes of this chapter in any amount to pay amounts payable under section 18 or 19 of this chapter.
(d) The pledge or covenant under this section may be for the term of the bonds issued under section 18 of this chapter, the term of a lease entered into under section 19 of this chapter, or for a shorter period as determined by the legislative body. Money pledged by the legislative body under this section shall be considered revenues or other money available to the reuse authority under sections 18

through 19 of this chapter.
(e) The general assembly covenants not to impair this pledge or covenant as long as any bonds issued under section 18 of this chapter are outstanding or as long as any lease entered into under section 19 of this chapter is still in effect. The pledge or covenant shall be enforced as provided in IC 5-1-14-4.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-22
Deposits to military base reuse district capital fund and general fund
Sec. 22. (a) All proceeds from the sale of bonds under section 18 of this chapter shall be kept as a separate and specific fund to pay the expenses incurred in connection with the property acquisition, redevelopment, and economic development of the military base reuse area. The fund shall be known as the military base reuse district capital fund.
(b) All gifts or donations that are given or paid to the reuse authority or to the unit for military base reuse purposes shall be promptly deposited to the credit of the military base reuse district general fund unless otherwise directed by the grantor. The reuse authority may use these gifts and donations for the purposes of this chapter.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-23
Payments from funds
Sec. 23. (a) All payments from any of the funds established by this chapter shall be made by warrants drawn by the secretary-treasurer or the secretary-treasurer's agent under section 6 of this chapter on vouchers of the reuse authority signed by the president or vice president and the secretary-treasurer or executive director. An appropriation is not necessary, but all money raised under this chapter is considered appropriated to the respective purposes stated and is under the control of the reuse authority. The reuse authority has complete and exclusive authority to expend the money for the purposes provided.
(b) Each fund established by this chapter is a continuing fund and does not revert to the general fund of the unit at the end of the calendar year.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-24
Activities financed by bonds, notes, or warrants
Sec. 24. (a) In order to finance activities authorized under this chapter, the reuse authority may apply for and accept advances, short term and long term loans, grants, contributions, and any other form of financial assistance from the federal government, or from any of its agencies. The reuse authority may also enter into and carry out contracts and agreements in connection with that financial assistance

upon the terms and conditions that the reuse authority considers reasonable and appropriate, if those terms and conditions are not inconsistent with the purposes of this chapter. The provisions of such a contract or an agreement in regard to the handling, deposit, and application of project funds, as well as all other provisions, are valid and binding on the unit or its executive departments and officers, as well as the reuse authority, notwithstanding any other provision of this chapter.
(b) The reuse authority may issue and sell bonds, notes, or warrants to the federal government to evidence short term or long term loans made under this section, without notice of sale being given or a public offering being made.
(c) Notwithstanding the provisions of this chapter or any other law, the bonds, notes, or warrants issued by the reuse authority under this section may:
(1) be in the amounts, form, or denomination;
(2) be either coupon or registered;
(3) carry conversion or other privileges;
(4) have a rank or priority;
(5) be of such description;
(6) be secured, subject to other provisions of this section, in such manner;
(7) bear interest at a rate or rates;
(8) be payable as to both principal and interest in a medium of payment, at time or times, which may be upon demand, and at a place or places;
(9) be subject to terms of redemption, with or without premium;
(10) contain or be subject to any covenants, conditions, and provisions; and
(11) have any other characteristics;
that the reuse authority considers reasonable and appropriate.
(d) Bonds, notes, or warrants issued under this section are not an indebtedness of the unit or taxing district within the meaning of any constitutional or statutory limitation of indebtedness. The bonds, notes, or warrants are not payable from or secured by a levy of taxes, but are payable only from and secured only by any combination of:
(1) income funds;
(2) properties of the project becoming available to the reuse authority under this chapter; or
(3) any other legally available revenues of the reuse authority;
as the reuse authority specifies in the resolution authorizing their issuance.
(e) Bonds, notes, or warrants issued under this section are exempt from taxation for all purposes.
(f) Bonds, notes, or warrants issued under this section must be executed by the appropriate officers of the unit and must be attested by the appropriate officers of the unit.
(g) Following the adoption of the resolution authorizing the issuance of bonds, notes, or warrants under this section, the reuse authority shall certify a copy of that resolution to the officers of the

unit who have duties with respect to bonds, notes, or warrants of the unit. At the proper time, the reuse authority shall deliver to the officers the unexecuted bonds, notes, or warrants prepared for execution in accordance with the resolution.
(h) All bonds, notes, or warrants issued under this section shall be sold by the officers of the unit who have duties with respect to the sale of bonds, notes, or warrants of the unit. If an officer whose signature appears on any bonds, notes, or warrants issued under this section leaves office before their delivery, the signature remains valid and sufficient for all purposes as if the officer had remained in office until the delivery.
(i) If at any time during the life of a loan contract or agreement under this section the reuse authority can obtain loans for the purposes of this section from sources other than the federal government at interest rates not less favorable than provided in the loan contract or agreement, and if the loan contract or agreement so permits, the reuse authority may do so and may pledge the loan contract and any rights under the contract as security for the repayment of the loans obtained from other sources. A loan under this subsection may be evidenced by bonds, notes, or warrants issued and secured in the same manner as provided in this section for loans from the federal government. The bonds, notes, or warrants may be sold at either public or private sale, as the reuse authority considers appropriate.
(j) Money obtained from the federal government or from other sources under this section, and money that is required by a contract or an agreement under this section to be used for project expenditure purposes, repayment of survey and planning advances, or repayment of temporary or definitive loans may be expended by the reuse authority without regard to any law concerning the making and approval of budgets, appropriations, and expenditures.
(k) Bonds, notes, or warrants issued under this section are declared to be issued for an essential public and governmental purpose.
As added by P.L.26-1995, SEC.14. Amended by P.L.228-1997, SEC.3.

IC 36-7-30-25 Version a
Allocation areas; allocation and distribution of property taxes
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 25. (a) The following definitions apply throughout this section:
(1) "Allocation area" means that part of a military base reuse area to which an allocation provision of a declaratory resolution adopted under section 10 of this chapter refers for purposes of distribution and allocation of property taxes.
(2) "Base assessed value" means:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding

the adoption date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A) or (C), the net assessed value of any and all parcels or classes of parcels identified as part of the base assessed value in the declaratory resolution or an amendment thereto, as finally determined for any subsequent assessment date; plus
(C) to the extent that it is not included in clause (A) or (B), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
Clause (C) applies only to allocation areas established in a military reuse area after June 30, 1997, and to the part of an allocation area that was established before June 30, 1997, and that is added to an existing allocation area after June 30, 1997.
(3) "Property taxes" means taxes imposed under IC 6-1.1 on real property.
(b) A declaratory resolution adopted under section 10 of this chapter before the date set forth in IC 36-7-14-39(b) pertaining to declaratory resolutions adopted under IC 36-7-14-15 may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A declaratory resolution previously adopted may include an allocation provision by the amendment of that declaratory resolution in accordance with the procedures set forth in section 13 of this chapter. The allocation provision may apply to all or part of the military base reuse area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution are made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and

(2) shall be allocated to the military base reuse district and, when collected, paid into an allocation fund for that allocation area that may be used by the military base reuse district and only to do one (1) or more of the following:
(A) Pay the principal of and interest and redemption premium on any obligations incurred by the military base reuse district or any other entity for the purpose of financing or refinancing military base reuse activities in or directly serving or benefiting that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area or from other revenues of the reuse authority, including lease rental revenues.
(C) Make payments on leases payable solely or in part from allocated tax proceeds in that allocation area.
(D) Reimburse any other governmental body for expenditures made for local public improvements (or structures) in or directly serving or benefiting that allocation area.
(E) Pay expenses incurred by the reuse authority, any other department of the unit, or a department of another governmental entity for local public improvements or structures that are in the allocation area or directly serving or benefiting the allocation area, including expenses for the operation and maintenance of these local public improvements or structures if the reuse authority determines those operation and maintenance expenses are necessary or desirable to carry out the purposes of this chapter.
(F) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made not more than three (3) years after the date on which the investments that are the basis for the increment financing are made.
Except as provided in clause (E), the allocation fund may not be used for operating expenses of the reuse authority.
(4) Except as provided in subsection (g), before July 15 of each year the reuse authority shall do the following:
(A) Determine the amount, if any, by which property taxes payable to the allocation fund in the following year will exceed the amount of property taxes necessary to make, when due, principal and interest payments on bonds

described in subdivision (3) plus the amount necessary for other purposes described in subdivision (3).
(B) Provide a written notice to the county auditor, the fiscal body of the unit that established the reuse authority, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of excess property taxes that the reuse authority has determined may be paid to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the reuse authority has determined that there are no excess property tax proceeds that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess property tax proceeds determined by the reuse authority. The reuse authority may not authorize a payment to the respective taxing units under this subdivision if to do so would endanger the interest of the holders of bonds described in subdivision (3) or lessors under section 19 of this chapter.
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by a taxing unit after the effective date of the allocation provision of the declaratory resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the military base reuse district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the military base reuse district for payment as set forth in subsection (b)(3).
(e) Notwithstanding any other law, each assessor shall, upon petition of the reuse authority, reassess the taxable property situated upon or in or added to the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and the making of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has

obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. Such a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund any amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. The amount sufficient for purposes specified in subsection (b)(3) for the year shall be determined based on the pro rata part of such current property tax proceeds from the part of the enterprise zone that is within the allocation area as compared to all such current property tax proceeds derived from the allocation area. A unit that does not have obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) that are derived from property in the enterprise zone in the fund. The unit that creates the special zone fund shall use the fund (based on the recommendations of the urban enterprise association) for programs in job training, job enrichment, and basic skill development that are designed to benefit residents and employers in the enterprise zone or other purposes specified in subsection (b)(3), except that where reference is made in subsection (b)(3) to allocation area it shall refer for purposes of payments from the special zone fund only to that part of the allocation area that is also located in the enterprise zone. The programs shall reserve at least one-half (1/2) of their enrollment in any session for residents of the enterprise zone.
(h) After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the military base reuse district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the military base reuse district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the military base reuse district under subsection (b)(3) than would otherwise have been received if the general reassessment or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
As added by P.L.26-1995, SEC.14. Amended by P.L.255-1997(ss), SEC.18; P.L.90-2002, SEC.486; P.L.192-2002(ss), SEC.185; P.L.4-2005, SEC.141; P.L.154-2006, SEC.79; P.L.146-2008, SEC.770; P.L.104-2010, SEC.2; P.L.203-2011, SEC.19.
IC 36-7-30-25 Version b
Allocation areas; allocation and distribution of property taxes
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 25. (a) The following definitions apply throughout this section:
(1) "Allocation area" means that part of a military base reuse area to which an allocation provision of a declaratory resolution adopted under section 10 of this chapter refers for purposes of distribution and allocation of property taxes.
(2) "Base assessed value" means:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the adoption date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A) or (C), the net assessed value of any and all parcels or classes of parcels identified as part of the base assessed value in the declaratory resolution or an amendment thereto, as finally determined for any subsequent assessment date; plus
(C) to the extent that it is not included in clause (A) or (B), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
Clause (C) applies only to allocation areas established in a military reuse area after June 30, 1997, and to the part of an allocation area that was established before June 30, 1997, and that is added to an existing allocation area after June 30, 1997.
(3) "Property taxes" means taxes imposed under IC 6-1.1 on real property.
(b) A declaratory resolution adopted under section 10 of this chapter before the date set forth in IC 36-7-14-39(b) pertaining to declaratory resolutions adopted under IC 36-7-14-15 may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A declaratory resolution previously adopted may include an allocation provision by the amendment of that declaratory resolution in accordance with the procedures set forth in section 13 of this chapter. The allocation provision may apply to all or part of the military base reuse area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or (B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution are made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and (2) shall be allocated to the military base reuse district and, when collected, paid into an allocation fund for that allocation area that may be used by the military base reuse district and only to do one (1) or more of the following:
(A) Pay the principal of and interest and redemption premium on any obligations incurred by the military base reuse district or any other entity for the purpose of financing or refinancing military base reuse activities in or directly serving or benefiting that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area or from other revenues of the reuse authority, including lease rental revenues.
(C) Make payments on leases payable solely or in part from allocated tax proceeds in that allocation area.
(D) Reimburse any other governmental body for expenditures made for local public improvements (or structures) in or directly serving or benefiting that allocation area.
(E) Pay expenses incurred by the reuse authority, any other department of the unit, or a department of another governmental entity for local public improvements or structures that are in the allocation area or directly serving or benefiting the allocation area, including expenses for the operation and maintenance of these local public improvements or structures if the reuse authority determines those operation and maintenance expenses are necessary or desirable to carry out the purposes of this chapter.
(F) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the

allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made not more than three (3) years after the date on which the investments that are the basis for the increment financing are made.
Except as provided in clause (E), the allocation fund may not be used for operating expenses of the reuse authority.
(4) Except as provided in subsection (g), before July 15 of each year the reuse authority shall do the following:
(A) Determine the amount, if any, by which property taxes payable to the allocation fund in the following year will exceed the amount of property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (3) plus the amount necessary for other purposes described in subdivision (3).
(B) Provide a written notice to the county auditor, the fiscal body of the unit that established the reuse authority, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of excess property taxes that the reuse authority has determined may be paid to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the reuse authority has determined that there are no excess property tax proceeds that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess property tax proceeds determined by the reuse authority. The reuse authority may not authorize a payment to the respective taxing units under this subdivision if to do so would endanger the interest of the holders of bonds described in subdivision (3) or lessors under section 19 of this chapter.
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by a taxing unit after the effective date of the allocation provision of the declaratory resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the military base reuse district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the military base reuse district for payment as set forth in subsection (b)(3).
(e) Notwithstanding any other law, each assessor shall, upon petition of the reuse authority, reassess the taxable property situated

upon or in or added to the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and the making of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. Such a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund any amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. The amount sufficient for purposes specified in subsection (b)(3) for the year shall be determined based on the pro rata part of such current property tax proceeds from the part of the enterprise zone that is within the allocation area as compared to all such current property tax proceeds derived from the allocation area. A unit that does not have obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) that are derived from property in the enterprise zone in the fund. The unit that creates the special zone fund shall use the fund (based on the recommendations of the urban enterprise association) for programs in job training, job enrichment, and basic skill development that are designed to benefit residents and employers in the enterprise zone or other purposes specified in subsection (b)(3), except that where reference is made in subsection (b)(3) to allocation area it shall refer for purposes of payments from the special zone fund only to that part of the allocation area that is also located in the enterprise zone. The programs shall reserve at least one-half (1/2) of their enrollment in any session for residents of the enterprise zone.
(h) After each general reassessment of real property in an area under IC 6-1.1-4-4 or reassessment under the county's reassessment plan under IC 6-1.1-4-4.2, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the reassessment of the real property in the area on the property tax proceeds allocated to the military base reuse district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall

adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the military base reuse district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the military base reuse district under subsection (b)(3) than would otherwise have been received if the general reassessment, reassessment under the county's reassessment plan, or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
As added by P.L.26-1995, SEC.14. Amended by P.L.255-1997(ss), SEC.18; P.L.90-2002, SEC.486; P.L.192-2002(ss), SEC.185; P.L.4-2005, SEC.141; P.L.154-2006, SEC.79; P.L.146-2008, SEC.770; P.L.104-2010, SEC.2; P.L.203-2011, SEC.19; P.L.112-2012, SEC.59.

IC 36-7-30-26
Resolution to modify definition of property taxes
Sec. 26. (a) As used in this section, "depreciable personal property" refers to:
(1) all or any part of the designated taxpayer's depreciable personal property that is located in the allocation area; and
(2) all or any part of the other depreciable property located and taxable on the designated taxpayer's site of operations within the allocation area;
and that is designated as depreciable personal property for purposes of this section by the reuse authority in a declaratory resolution adopted or amended under section 10 or 13 of this chapter.
(b) As used in this section, "designated taxpayer" means a taxpayer designated by the reuse authority in a declaratory resolution adopted or amended under section 10 or 13 of this chapter, and with respect to which the reuse authority finds that taxes to be derived from the depreciable personal property in the allocation area, in excess of the taxes attributable to the base assessed value of the personal property, are needed to pay debt service or provide security for bonds issued or to be issued under section 18 of this chapter or make payments or provide security on leases payable or to be payable under section 19 of this chapter in order to provide local public improvements or structures for a particular allocation area.
(c) The allocation provision of a declaratory resolution may modify the definition of "property taxes" under section 25(a) of this chapter to include taxes imposed under IC 6-1.1 on the depreciable personal property located and taxable on the site of operations of the designated taxpayers in accordance with the procedures and limitations set forth in this section and section 25 of this chapter. If such a modification is included in the resolution, for purposes of section 25 of this chapter, the term "base assessed value" with respect to the depreciable personal property means the net assessed

value of all the depreciable personal property as finally determined for the assessment date immediately preceding the adoption date of the modification, as adjusted under section 25(b) of this chapter.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-27
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 36-7-30-28
Violations
Sec. 28. A person who knowingly:
(1) applies any money raised under this chapter to any purpose other than those permitted by this chapter; or
(2) fails to follow the voucher and warrant procedure prescribed by this chapter in expending any money raised under this chapter;
commits a Class C felony.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-29
Joint projects
Sec. 29. Notwithstanding any other law, two (2) or more units may jointly undertake military base reuse projects in contiguous areas in the units' respective jurisdictions that benefit or serve the units' jurisdictions by following the procedures set forth in IC 36-1-7. The legislative body of a unit may do the following:
(1) Assign an area within the unit's jurisdiction to the reuse authority of another unit to allow the creation of an allocation area for the purpose of the allocation of property tax proceeds even though part of the allocation area will be outside the jurisdiction of the reuse authority to which the new area is assigned.
(2) Pledge property tax proceeds that would be allocated to the unit's allocation fund to the reuse authority of another unit for the projects.
The reuse authority to which an area is assigned or allocated proceeds are pledged may then take all action in the area or with respect to the pledged proceeds that could be taken by a reuse authority in an allocation area or with respect to the reuse authority's own revenues until the later of the time when an ordinance rescinding this assignment or pledge is adopted by the legislative body of the assigning or pledging unit or the date on which outstanding bonds or lease rentals payable from allocated property tax proceeds are finally retired. The assigning unit shall continue to tax the taxpayers in the assigned part of the allocation area at the assigning unit's tax rates.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-30 Utility services
Sec. 30. Notwithstanding any other law, utility services provided within the military base reuse district are subject to regulation by the appropriate regulatory agencies unless the utility service is provided by a utility that provides utility service solely within the geographic boundaries of an existing or a closed military installation by a utility facility in existence and operating on July 1, 1995, in which case the utility service is not subject to regulation for purposes of rate making, regulation, service delivery, or issuance of bonds or other forms of indebtedness. However, this exemption from regulation does not apply to utility service if the service is generated, treated, or produced outside the boundaries of the existing or closed military installation.
As added by P.L.26-1995, SEC.14.

IC 36-7-30-31
PILOTS
Sec. 31. (a) As used in this section, the following terms have the meanings set forth in IC 6-1.1-1:
(1) Assessed value.
(2) Owner.
(3) Person.
(4) Personal property.
(5) Property taxation.
(6) Tangible property.
(7) Township assessor.
(b) As used in this section, "PILOTS" means payments in lieu of taxes.
(c) The general assembly finds the following:
(1) That the closing of a military base in a unit results in an increased cost to the unit of providing governmental services to the area formerly occupied by the military base.
(2) That military base property held by a reuse authority is exempt from property taxation, resulting in the lack of an adequate tax base to support the increased governmental services.
(3) That to restore this tax base and provide a proper allocation of the cost of providing governmental services the fiscal body of the unit should be authorized to collect PILOTS from the reuse authority.
(4) That the appropriate maximum PILOTS would be the amount of the property taxes that would be paid if the tangible property were not exempt.
(d) The fiscal body of the unit may adopt an ordinance to require a reuse authority to pay PILOTS at times set forth in the ordinance with respect to tangible property of which the reuse authority is the owner or the lessee and that is exempt from property taxes. The ordinance remains in full force and effect until repealed or modified by the fiscal body.
(e) The PILOTS must be calculated so that the PILOTS do not

exceed the amount of property taxes that would have been levied by the fiscal body for the unit upon the tangible property described in subsection (d) if the property were not exempt from property taxation.
(f) PILOTS shall be imposed as are property taxes and shall be based on the assessed value of the tangible property described in subsection (d). Except as provided in subsection (j), the township assessor, or the county assessor if there is no township assessor for the township, shall assess the tangible property described in subsection (d) as though the property were not exempt. The reuse authority shall report the value of personal property in a manner consistent with IC 6-1.1-3.
(g) Notwithstanding any other law, a reuse authority is authorized to pay PILOTS imposed under this section from any legally available source of revenues. The reuse authority may consider these payments to be operating expenses for all purposes.
(h) PILOTS shall be deposited in the general fund of the unit and used for any purpose for which the general fund may be used.
(i) PILOTS shall be due as set forth in the ordinance and bear interest, if unpaid, as in the case of other taxes on property. PILOTS shall be treated in the same manner as property taxes for purposes of all procedural and substantive provisions of law.
(j) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, a reference to the township assessor in this section is considered to be a reference to the county assessor.
As added by P.L.26-1995, SEC.14. Amended by P.L.219-2007, SEC.136; P.L.146-2008, SEC.771.

IC 36-7-30-32
Conditions on property development; development fees
Sec. 32. (a) Notwithstanding any other law, a reuse authority may:
(1) impose conditions on the development of any property in a reuse area; and
(2) require the payment of development fees or other fees by private persons to pay, defray, or mitigate the costs of the construction, operation, and maintenance of infrastructure that is required or needed to serve the development, redevelopment, and reuse of property within the reuse area.
(b) Before a reuse authority may impose conditions under subsection (a)(1), the reuse authority shall adopt a written resolution finding that the conditions to be imposed are:
(1) necessary to carry out at least one (1) of the purposes of this chapter; and
(2) reasonably related in nature and extent to the impact upon the development, redevelopment, and reuse of the property upon which the conditions are imposed.
(c) Before a reuse authority may impose fees under subsection (a)(2), the reuse authority shall adopt a written resolution finding that: (1) the infrastructure for which the fees are to be imposed is necessary to carry out at least one (1) of the purposes of this chapter and is required or needed to serve the development, redevelopment, and reuse of the property within the reuse area; and
(2) the fees to be imposed are reasonably related in nature and extent to the impact upon the infrastructure attributable to the development, redevelopment, and reuse of the property within the reuse area upon which the fees are imposed.
(d) Conditions imposed under subsection (a)(1) must be approved by the plan commission of the unit or other body responsible for developing a general plan for the unit. To approve the conditions, the plan commission or other body shall adopt a written resolution making the same findings required to be made by the reuse authority under subsection (b).
(e) Fees imposed under subsection (a)(2) must be deposited in the appropriate fund of the unit responsible for constructing, operating, and maintaining the particular infrastructure for which the fee has been imposed.
As added by P.L.228-1997, SEC.4.

IC 36-7-30-33
Provision of utility services on current or former air force base property
Sec. 33. (a) This section applies to a military base or military base property that is or was operated by the United States Air Force as an air force base.
(b) Notwithstanding any other provision of this chapter or any other law, a municipal utility may through any means provide and acquire without appraisal water, sewer, electric, and stormwater services to a military base or military base property under a negotiated agreement with:
(1) the state;
(2) the federal government;
(3) agencies or departments of the state or federal government;
(4) a reuse authority;
(5) an authority operating under IC 36-7-14.5-12.5; or
(6) any other legal entity;
without regard to territorial or geographical restrictions except for territorial or geographical restrictions on electric services under IC 8-1-2.3 and without approvals by any entity or body other than the municipal legislative body or the board that oversees the municipal utility.
(c) An agreement entered into under subsection (b) and the provision of services under the agreement are not subject to regulatory approval. Rates and charges for the provision of services and financing of improvements to provide the services are not subject to regulatory approval.
(d) A municipal utility may fund improvements serving a military base or military base property with: (1) bonds payable from revenues or sources of funds permitted by statute; or
(2) a separate series of bonds payable solely from revenues of improvements serving the military base or military base property.
(e) A municipal utility may hire employees or set up departments it considers necessary to serve a military base or military base property under this section.
(f) The municipal legislative body or the board that oversees the municipal utility may set rates and charges for the services provided on the military base or military base property that are separate from rates and charges for other ratepayers for the same services after conducting a public hearing with notice given under IC 5-3-1.
(g) Rates charged by a municipal utility providing services to a military base under this section must be established using the criteria set forth in:
(1) IC 8-1.5-3 with respect to water services and electric services;
(2) IC 36-9-23 with respect to sewer services; and
(3) IC 8-1.5-5 with respect to storm water services.
(h) Nothing in this section shall be construed to prohibit a rural electric membership corporation established under IC 8-1-13 that has entered into an agreement with any entity to provide electric services to a portion of a military base or military base property from continuing to provide electric services under the agreement.
As added by P.L.229-1997, SEC.2.

IC 36-7-30-33.5
Legalization of certain contracts, agreements, and arrangements
Sec. 33.5. A contract, agreement, or arrangement executed before April 23, 1997, by a municipal utility with any entity regarding services provided in the same manner as services provided under section 33 of this chapter, as in effect on April 23, 1997, is legalized and made valid, and the contract, agreement, or arrangement is not subject to challenge.
As added by P.L.220-2011, SEC.665.

IC 36-7-30-34
Military base reuse authority; public utility providing water service
Sec. 34. (a) This section applies to a reuse authority that owns or acquires a public utility (as defined in IC 8-1-2-1) established to provide water service.
(b) The reuse authority shall operate the public utility as a municipal water utility in accordance with IC 8-1.5-3, and has all the powers and duties of:
(1) the board (as defined in IC 8-1.5-3-2); and
(2) the municipal legislative body;
under IC 8-1.5-3 with respect to the operation of its municipal water utility. As added by P.L.104-2010, SEC.3.

IC 36-7-30-35
Military base reuse authority; public utility providing sewage disposal service
Sec. 35. (a) This section applies to a reuse authority that owns or acquires a public utility (as defined in IC 8-1-2-1) established to provide sewage disposal service.
(b) The reuse authority shall operate the public utility as a municipal sewage works in accordance with IC 36-9-23, and has all the powers and duties of:
(1) the board (as defined in IC 36-9-23-5); and
(2) the municipal legislative body;
under IC 36-9-23 with respect to the operation of its municipal sewage works.
As added by P.L.104-2010, SEC.4.



CHAPTER 30.1. PLANNING AND ZONING AFFECTING MILITARY BASES

IC 36-7-30.1-2
Notification requirement
Sec. 2. (a) Before a unit may take action to:
(1) plan or regulate the:
(A) use, improvement, and maintenance of real property; or
(B) location, condition, and maintenance of structures and other improvements; or
(2) regulate the platting and subdividing of real property;
located within three (3) miles of the perimeter of a military base, the unit must notify the commander of the military base of the unit's intent to take action to ensure the action will not have an adverse impact on the operation of the military base.
(b) The notice provided under subsection (a) must request that the commander of the military base respond to the notice:
(1) with written recommendations and supporting facts concerning the action and its impact on the operation of the military base; and
(2) not more than fifteen (15) days after the date the commander receives the notice.
(c) If the commander does not submit a response to the notice provided under subsection (a) not more than fifteen (15) days after the date the commander receives the notice, the unit may presume that the action will not have an adverse impact on the operation of the military base.
As added by P.L.5-2005, SEC.7.

IC 36-7-30.1-3
Impact on military bases
Sec. 3. A unit may not take action to:
(1) plan or regulate the:
(A) use, improvement, and maintenance of real property; or
(B) location, condition, and maintenance of structures and other improvements; or
(2) regulate the platting and subdividing of real property;
located within three (3) miles of the perimeter of a military base if the action will have an adverse impact on the operation of the military base.
As added by P.L.5-2005, SEC.7.



CHAPTER 30.5. DEVELOPMENT OF MULTICOUNTY FEDERAL MILITARY BASES

IC 36-7-30.5-2
"Bonds"
Sec. 2. As used in sections 23 and 29 of this chapter, "bonds" means bonds, notes, evidences of indebtedness, or other obligations issued by the development authority in the name of a unit.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-3
"Council"
Sec. 3. As used in this chapter, "council" refers to the military base planning council established under IC 4-3-21-3.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-4
"Development authority"
Sec. 4. As used in this chapter, "development authority" means a military base development authority established under section 8 of this chapter.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-5
"Military base"
Sec. 5. As used in this chapter, "military base" means a United States government military base or other military installation that is:
(1) scheduled for closing or realignment; or
(2) completely or partially inactive or closed.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-6
"Military base property"
Sec. 6. As used in this chapter, "military base property" means real and personal property that is currently or was formerly part of a military base and is subject to development or reuse.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-7
Preparation for reuse of military bases
Sec. 7. (a) The planning, replanning, rehabilitation, development, redevelopment, and other preparation for development or reuse of military bases and military base property are public and

governmental functions that cannot be accomplished through the ordinary operations of private enterprise because of the following:
(1) The provisions of federal law that provide for the expeditious and affordable transfer of military base property to an entity established by local government for these purposes.
(2) The necessity for requiring the proper use of the land to best serve the interests of the unit and its citizens.
(3) The costs of the projects.
(b) The planning, replanning, rehabilitation, development, redevelopment, and other preparation for development or reuse will do the following:
(1) Benefit the public health, safety, morals, and welfare.
(2) Increase the economic well-being of counties represented on the development authority and the state.
(3) Serve to protect and increase property values in the counties represented on the development authority and the state.
(c) The planning, replanning, rehabilitation, development, redevelopment, and other preparation for development or reuse of military bases and military base property under this chapter are public uses and purposes for which public money may be spent and private property may be acquired.
(d) A development authority and all appropriate units shall, to the extent feasible under this chapter and consistent with the needs of the development authority and the units, provide a maximum opportunity for development or reuse of federal military bases by private enterprise or state and local government.
(e) This section shall be liberally construed to carry out the purposes of this section.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-8
Council action to establish development authority
Sec. 8. (a) If the council, by the affirmative votes of a majority of the voting members of the council, votes to require that a development authority should be established under this chapter, the development authority shall be established.
(b) A unit may not create a reuse authority under IC 36-7-30 for all or part of a military base that is:
(1) governed by this chapter; and
(2) located within the boundaries of the unit.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-9
Development authority governed by board
Sec. 9. A development authority established under this chapter shall be governed by a board of nine (9) members to be known as the "Crane Development Authority".
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-10 Appointment of members to development authority
Sec. 10. (a) The nine (9) members of a development authority shall be appointed as follows:
(1) Two (2) members shall be appointed by the county executive of Greene County.
(2) Two (2) members shall be appointed by the county executive of Lawrence County.
(3) Two (2) members shall be appointed by the county executive of Martin County.
(4) One (1) member shall be appointed by the county executive of Daviess County.
(5) One (1) member shall be appointed by the county executive of Monroe County.
(6) One (1) member shall be appointed by the county executive of Orange County.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-11
Terms of members; oath; bond; qualifications; reimbursement for expenses
Sec. 11. (a) Each member of a military base development authority shall serve the longer of:
(1) three (3) years beginning with the first day of January after the member's appointment; or
(2) until the member's successor has been appointed and qualified.
If a vacancy occurs, a successor shall be appointed in the same manner as the original member. The successor shall serve for the remainder of the vacated term.
(b) Each member of a development authority, before beginning the member's duties, shall take and subscribe an oath of office in the usual form, to be endorsed on the certificate of the member's appointment. The endorsed certificate must be promptly filed with the clerk for the unit that the member serves.
(c) Each member of a development authority, before beginning the member's duties, shall execute a bond payable to the state, with surety to be approved by the executive of the unit. The bond must be:
(1) in the penal sum of fifteen thousand dollars ($15,000); and
(2) conditioned on the faithful performance of the duties of the member's office and the accounting for all money and property that may come into the member's hands or under the member's control.
(d) A member of a development authority must be:
(1) at least eighteen (18) years of age; and
(2) a resident of the county responsible for the member's appointment.
(e) If a member ceases to be qualified under this section, the member forfeits the member's office.
(f) Members of a development authority are not entitled to salaries but are entitled to reimbursement for expenses necessarily incurred

in the performance of their duties.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-12
Meetings; officers; rules; quorum
Sec. 12. (a) The development authority members shall hold a meeting for the purpose of organization not later than thirty (30) days after they are appointed and, after that, each year on the first day in January that is not a Saturday, Sunday, or legal holiday. The members shall choose one (1) of their members as president, another as vice president, and another as secretary-treasurer. These officers shall perform the duties usually concerning their offices and shall serve from the date of their election until their successors are elected and qualified.
(b) Except as otherwise provided in this chapter, the secretary-treasurer shall be responsible for the funds and accounts of the development authority. The development authority may:
(1) employ personnel for compensation to assist the secretary-treasurer; or
(2) designate or appoint a fiscal officer of a county responsible for appointing one (1) or more development authority members to perform the duties that are delegated by the development authority and accepted by the fiscal officer.
(c) The members of a development authority may adopt rules and bylaws the members consider necessary for:
(1) the proper conduct of proceedings;
(2) carrying out of the members' duties; and
(3) safeguarding the money and property placed in the members' custody by this chapter.
In addition to the annual meeting, the members may by resolution or in accordance with the rules and bylaws prescribe the date and manner of notice of other regular or special meetings.
(d) Five (5) members of the development authority constitute a quorum. The concurrence of five (5) members is necessary to authorize an action.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-13
Removal from office
Sec. 13. A member of a military base development authority may be summarily removed from office at any time by the county executive that appointed the member.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-14
Duties of development authority
Sec. 14. The development authority shall do the following:
(1) Investigate, study, and survey the area surrounding and the real property and structures that are part of the military base.
(2) Investigate, study, and determine the means by which

military base property may be developed or reused by private enterprise to promote economic development within counties represented on the development authority or by state and local government to otherwise benefit the welfare of the citizens of the counties represented on the development authority.
(3) Promote the development of military base property in the manner that best serves the interests of the state and its inhabitants.
(4) Cooperate with the departments and agencies of units and of other governmental entities, including the state and the federal government, in the manner that best serves the purposes of this chapter.
(5) Make findings and reports on their activities under this section, and keep the reports available for inspection by the public.
(6) Select and acquire military base property to be developed or reused by private enterprise or state or local government under this chapter.
(7) Transfer acquired military base property and other real and personal property to private enterprise or state or local government in the manner that best serves the social and economic interests of the state and the state's inhabitants.
(8) Consider recommendations made by the council concerning the operations of the development authority.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-15
Powers of development authority
Sec. 15. The development authority may do the following:
(1) Acquire by purchase, exchange, gift, grant, condemnation, or lease, or any combination of methods, any personal military base property or interest in real military base property or other real or personal property located within the corporate boundaries of a unit that contains all or part of the military base.
(2) Hold, use, sell (by conveyance by deed, land sale contract, or other instrument), exchange, lease, rent, or otherwise dispose of real or personal military base property or other real and personal property to private enterprise or state or local government, on the terms and conditions that the development authority considers best for the state and the state's inhabitants.
(3) Sell, lease, or grant interests in all or part of the real property acquired from a military base to a department of a unit or to any other governmental agency for public ways, levees, sewerage, parks, playgrounds, schools, and other public purposes on any terms that may be agreed on.
(4) Clear real property acquired for the purposes of this chapter.
(5) Repair and maintain structures acquired for the purposes of this chapter.
(6) Remodel, rebuild, enlarge, or make major structural improvements on structures acquired from a military base. (7) Survey or examine any land to determine whether it should be acquired for the purpose of this chapter and to determine the value of the land.
(8) Appear before any other department or agency of a unit or any other governmental agency in respect to any matter affecting:
(A) real property acquired or being acquired for the purposes of this chapter; or
(B) any development area within the jurisdiction of the development authority.
(9) Institute or defend in the name of the development authority any civil action.
(10) Use any legal or equitable remedy that is necessary or considered proper to protect and enforce the rights of and perform the duties of the development authority.
(11) Exercise the power of eminent domain within military base property in the manner prescribed by section 21 of this chapter.
(12) Appoint an executive director, appraisers, real estate experts, engineers, architects, surveyors, attorneys, accountants, and other consultants that are necessary or desired by the authority in exercising its powers or carrying out its responsibilities under this chapter.
(13) Appoint clerks, guards, laborers, and other employees the development authority considers advisable.
(14) Prescribe the duties and regulate the compensation of employees of the development authority.
(15) Provide a pension and retirement system for employees of the development authority.
(16) Discharge and appoint successors to employees of the development authority.
(17) Rent offices for use of the development authority or accept the use of offices furnished by a unit.
(18) Equip the offices of the development authority with the necessary furniture, furnishings, equipment, records, and supplies.
(19) Expend on behalf of the counties represented on the development authority all or any part of the money of the development authority.
(20) Design, order, contract for, construct, reconstruct, improve, or renovate the following:
(A) Local public improvements or structures that are necessary for the development of military base property.
(B) Any structure that enhances the development, economic development, or reuse of military base property.
(21) Accept loans, grants, and other forms of financial assistance from the federal government, the state government, a municipal corporation, a special taxing district, a foundation, or any other source.
(22) Provide financial assistance, in the manner that best serves the purposes of this chapter, including grants and loans, to

enable private enterprise to develop, redevelop, and reuse military base property or otherwise enable private enterprise to provide social and economic benefits to the citizens of the state.
(23) Enter into contracts for providing police, fire protection, and utility services to the military base development area.
(24) Make and enter into all contracts and agreements necessary or incidental to the performance of the duties of the development authority and the execution of the power of the development authority under this chapter.
(25) Adopt a seal.
(26) Take any action necessary to implement the purposes of the development authority.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-16
Plan and declaration of military base development area
Sec. 16. (a) The development authority shall adopt a plan for the:
(1) rehabilitation;
(2) development;
(3) redevelopment; and
(4) reuse;
of military base property to be acquired from the federal government upon the closure or scheduled closure of the military base.
(b) In conjunction with the plan adopted under subsection (a), the development authority may adopt a resolution declaring that a geographic area is a military base development area and approving the plan if it makes the following findings:
(1) All or part of a military base is located in the military base development area.
(2) The plan for the military base development area will accomplish the public purposes of this chapter, supported by specific findings of fact to be adopted by the development authority.
(3) The public health and welfare will be benefitted by accomplishment of the plan for the military base development area.
(4) The plan for the military base development area conforms to other development and redevelopment plans for the counties represented on the development authority.
(c) A military base development area may include territory within military base property. However, a military base development area may not include any area of land that constitutes part of an economic development area, a blighted area, or an urban renewal area under IC 36-7-14.
(d) The resolution must state:
(1) the general boundaries of the area; and
(2) that the development authority proposes to acquire all the interests in the land within the boundaries, with certain designated exceptions, if any.
(e) For the purpose of adopting a resolution under subsection (b),

it is sufficient to describe the boundaries of the area by its location in relation to public ways or streams, or otherwise, as determined by the development authority. Property excepted from the acquisition may be described by street numbers or location.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-17
Adoption of resolution
Sec. 17. (a) After adoption of a resolution under section 16 of this chapter, the development authority shall submit the resolution and supporting data to the plan commission of an affected unit or other body charged with the duty of developing a general plan for the unit, if there is such a body. The plan commission may determine whether the resolution and the development plan conform to the plan of development for the unit and approve or disapprove the resolution and plan proposed. The development authority may amend or modify the resolution and proposed plan to conform to the requirements of a plan commission. A plan commission shall issue a written order approving or disapproving the resolution and military base development plan, and may with the consent of the development authority rescind or modify the order.
(b) The determination that a geographic area is a military base development area must be approved by an affected unit's legislative body.
(c) After receipt of all orders and approvals required under subsections (a) and (b), the development authority shall publish notice of the adoption and the substance of the resolution in accordance with IC 5-3-1. The notice must name a date when the development authority will receive and hear remonstrances and objections from persons interested in or affected by the proceedings concerning the proposed project and will determine the public utility and benefit of the proposed project. All persons affected in any manner by the hearing shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the development authority by the notice given under this section.
(d) At the hearing under subsection (c), which may be adjourned from time to time, the development authority shall:
(1) hear all persons interested in the proceedings; and
(2) consider all written remonstrances and objections that have been filed.
After considering the evidence presented, the development authority shall take final action determining the public utility and benefit of the proposed project, and confirming, modifying and confirming, or rescinding the resolution. The final action taken by the development authority is final and conclusive, except that an appeal may be taken in the manner prescribed by section 19 of this chapter.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-18 Notice and hearing on adoption of resolution
Sec. 18. (a) The development authority must conduct a public hearing before amending a resolution or plan for a military base development area. The development authority shall give notice of the hearing in accordance with IC 5-3-1. The notice must do the following:
(1) Set forth the substance of the proposed amendment.
(2) State the time and place where written remonstrances against the proposed amendment may be filed.
(3) Set forth the date, time, and place of the hearing.
(4) State that the development authority will hear any person who has filed a written remonstrance during the filing period set forth in subdivision (2).
(b) For the purposes of this section, the consolidation of areas is not considered the enlargement of the boundaries of an area.
(c) If the development authority proposes to amend a resolution or plan, the development authority is not required to have evidence or make findings that were required for the establishment of the original military base development area. However, the development authority must make the following findings before approving the amendment:
(1) The amendment is reasonable and appropriate when considered in relation to the original resolution or plan and the purposes of this chapter.
(2) The resolution or plan, with the proposed amendment, conforms to the comprehensive plan for an affected unit.
(d) Notwithstanding subsections (a) and (c), if the resolution or plan is proposed to be amended in a way that enlarges the original boundaries of the area by more than twenty percent (20%), the development authority must use the procedure provided for the original establishment of areas and must comply with sections 16 through 17 of this chapter.
(e) At the hearing on the amendments, the development authority shall consider written remonstrances that are filed. The action of the development authority on the amendment is final and conclusive, except that an appeal of the development authority's action may be taken under section 19 of this chapter.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-19
Appeal from final action of development authority
Sec. 19. (a) A person who filed a written remonstrance with the development authority under section 17 or 18 of this chapter and is aggrieved by the final action taken may, not more than ten (10) days after that final action, file in the office of the clerk of an appropriate circuit or superior court a copy of the order of the development authority and person's remonstrances against that order, together with the person's bond conditioned to pay the costs of the person's appeal if the appeal is determined against the person. The only ground of remonstrance that the court may hear is whether the proposed project

will be of public utility and benefit. The burden of proof is on the remonstrator.
(b) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined not more than thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the remonstrances and may confirm the final action of the development authority or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-20
Purchase of property
Sec. 20. (a) If:
(1) an appeal is not taken; or
(2) an appeal is taken but is unsuccessful;
the development authority shall proceed with the plan to the extent that money is available for that purpose.
(b) Negotiations for the purchase of property may be carried on directly by the development authority, by its employees, or by expert negotiators. However, an option, a contract, or an understanding relative to the purchase of real property is not binding on the development authority until approved and accepted by the development authority in writing. Payment for the property purchased shall be made when and as directed by the development authority but only on delivery of proper instruments conveying the title or interest of the owner to the development authority or its designee.
(c) The acquisition of real and personal property by the development authority under this chapter is not subject to the provisions of IC 5-22, IC 36-1-10.5, or any other statutes governing the purchase of property by public bodies or their agencies.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-21
Acquisition of property by eminent domain
Sec. 21. (a) If the development authority considers it necessary to acquire real property in or serving a development area by the exercise of the power of eminent domain, the development authority shall adopt a resolution setting out its determination to exercise that power and directing its attorney to file a petition on behalf of the development authority in the circuit or superior court of the county in which the property is situated. The resolution must be approved by the legislative body of the affected unit before the petition is filed.
(b) Eminent domain proceedings under this section are governed by IC 32-24 and other applicable statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired under this section. However, property belonging to the state or a political subdivision may not be acquired without the

consent of the state or the political subdivision.
(c) The court having jurisdiction shall direct the clerk of the circuit court to execute a deed conveying the title of real property acquired under this section to the development authority for the use and benefit of the development authority.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-22
Clearing, maintenance, and replanning of development area
Sec. 22. (a) The development authority may proceed with the clearing and replanning of the area described in the resolution before the acquisition of all of the area. The development authority may also proceed with the repair and maintenance of buildings that have been acquired and are not to be cleared. This clearance, repair, and maintenance may be carried out by labor employed directly by the development authority or by contract. Contracts for clearance may provide that the contractor is entitled to retain and dispose of salvaged material, as a part of the contract price or on the basis of stated prices for the amounts of the various materials actually salvaged.
(b) All contracts for material or labor under this section shall be let under IC 36-1.
(c) To the extent the development authority undertakes to engage in the planning and rezoning of the real property acquired, in the opening, closing, relocation, and improvement of public ways, and in the construction, relocation, and improvement of levees, sewers, parking facilities, and utility services, the development authority shall proceed in the same manner as private owners of the property. The development authority may negotiate with the proper officers and agencies of the unit to secure the proper orders, approvals, and consents.
(d) Construction work required in connection with improvements in the area described in the resolution may be carried out by the following:
(1) The appropriate municipal or county department or agency.
(2) The development authority, if:
(A) all plans, specifications, and drawings are approved by the appropriate department or agency; and
(B) the statutory procedures for the letting of contracts by the appropriate department or agency are followed by the development authority.
(e) The development authority may pay any charges or assessments made on account of orders, approvals, consents, and construction work under this section, or may agree to pay the assessments in installments as provided by statute in the case of private owners. The development authority may do the following:
(1) By special waiver filed with the appropriate municipal works board or county executive, waive the statutory procedure and notices required by law in order to create valid liens on private property. (2) Cause any assessments to be spread on a different basis than that provided by statute.
(f) The real property acquired under this chapter may not be set aside and dedicated for public ways, parking facilities, sewers, levees, parks, or other public purposes until the development authority has obtained the consent and approval of the department or agency under whose jurisdiction the property will be placed.
(g) The development authority may negotiate for the sale, lease, or other disposition of real and personal property without complying with the provisions of IC 36-1-11 or any other statute governing the disposition of public property. A conveyance under this section may not be made until the agreed consideration has been paid, unless the development authority passes a resolution expressly providing that the consideration does not have to be paid before the conveyance is made. The resolution may provide for a mortgage or other security. All deeds, leases, land sale contracts, or other conveyances shall be:
(1) executed in the name of the development authority; and
(2) signed by the president or vice president of the development authority and attested by the secretary-treasurer.
A seal is not required on these instruments or any other instruments executed in the name of the development authority. Proceeds from the sale, lease, or other disposition of property may be deposited in any fund and used for any purpose allowed under this chapter, as directed by the development authority.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-23
Issuance of bonds
Sec. 23. (a) In addition to other methods of raising money for property acquisition, redevelopment, reuse, or economic development activities in or directly serving or benefitting a military base development area, and in anticipation of the taxes allocated under section 30 of this chapter, other revenues of the district, or any combination of these sources, the development authority may by resolution issue the bonds of the development authority.
(b) The secretary-treasurer of the development authority shall prepare the bonds. The seal of the development authority must be impressed on the bonds or a facsimile of the seal must be printed on the bonds.
(c) The bonds must be executed by the president of the development authority and attested by the secretary-treasurer.
(d) The bonds are exempt from taxation for all purposes.
(e) Bonds issued under this section may be sold at public sale in accordance with IC 5-1-11 or at a negotiated sale.
(f) The bonds are not a corporate obligation of a unit but are an indebtedness of only the development authority. The bonds and interest are payable, as set forth in the bond resolution of the development authority, from any of the following:
(1) The tax proceeds allocated under section 30 of this chapter.
(2) Other revenues available to the development authority. (3) A combination of the methods stated in subdivisions (1) through (2).
The bonds issued under this section may be issued in any amount without limitation.
(g) Proceeds from the sale of bonds may be used to pay the cost of interest on the bonds for a period not to exceed five (5) years after the date of issuance.
(h) All laws relating to the filing of petitions requesting the issuance of bonds and the right of taxpayers and voters to remonstrate against the issuance of bonds do not apply to bonds issued under this chapter.
(i) If a debt service reserve is created from the proceeds of bonds, the debt service reserve may be used to pay principal and interest on the bonds as provided in the bond resolution.
(j) If bonds are issued under this chapter that are payable solely or in part from revenues of the development authority, the development authority may adopt a resolution or trust indenture or enter into covenants as is customary in the issuance of revenue bonds. The resolution or trust indenture may pledge or assign revenues of the development authority and properties becoming available to the development authority under this chapter. The resolution or trust indenture may also contain provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including a covenant setting forth the duties of the development authority. The development authority may establish fees and charges for the use of any project and covenant with the owners of any bonds to set the fees and charges at a rate sufficient to protect the interest of the owners of the bonds. Revenue bonds issued by the development authority that are payable solely from revenues of the development authority shall contain a statement to that effect in the form of the bond.
As added by P.L.203-2005, SEC.11. Amended by P.L.219-2007, SEC.137.

IC 36-7-30.5-24
Lease of property
Sec. 24. (a) A development authority may enter into a lease of any property that could be financed with the proceeds of bonds issued under this chapter with a lessor for a term of not more than fifty (50) years. The lease may provide for payments to be made by the development authority from taxes allocated under section 30 of this chapter, any other revenues available to the development authority, or any combination of these sources.
(b) A lease may provide that payments by the development authority to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the unit or the district for purposes of the Constitution of the State of

Indiana.
(c) A lease may be entered into by the development authority only after a public hearing by the development authority at which all interested parties are provided the opportunity to be heard. After the public hearing, the development authority may adopt a resolution authorizing the execution of the lease on behalf of the unit if the development authority finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of its residents. Any lease approved by a resolution of the development authority must be approved by the fiscal body of the appropriate unit.
(d) A development authority entering into a lease payable from allocated taxes under section 30 of this chapter or other available funds of the development authority may do the following:
(1) Pledge the revenue to make payments under the lease under IC 5-1-14-4.
(2) Establish a special fund to make the payments.
(e) Lease payments may be limited to money in the special fund so that the obligations of the development authority to make the lease rental payments are not considered a debt of a unit or the district for purposes of the Constitution of the State of Indiana.
(f) Except as provided in this section, approvals of any governmental body or agency are not required before the development authority may enter into a lease under this section.
(g) If a development authority exercises an option to buy a leased facility from a lessor, the development authority may subsequently sell the leased facility, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the development authority through auction, appraisal, or negotiation. If the facility is sold at auction, after appraisal or through negotiation, the development authority shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought not more than fifteen (15) days after the hearing.
(h) Notwithstanding this section, a development authority may negotiate and enter into leases of property from the United States or any department or agency of the United States without complying with the requirements of this section.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-25
Lessor of property
Sec. 25. (a) Any of the following persons may lease facilities referred to in section 24 of this chapter to a development authority under this chapter:
(1) A for-profit or nonprofit corporation organized under Indiana law or admitted to do business in Indiana.
(2) A partnership, an association, a limited liability company, or a firm. (3) An individual.
(4) A redevelopment authority established under IC 36-7-14.5.
(b) Notwithstanding any other law, a lessor under this section and section 24 of this chapter is a qualified entity for purposes of IC 5-1.4.
(c) Notwithstanding any other law, a military base development facility leased by the development authority under this chapter from a lessor borrowing bond proceeds from a unit under IC 36-7-12 is an economic development facility for purposes of IC 36-7-11.9-3 and IC 36-7-12.
(d) Notwithstanding IC 36-7-12-25 and IC 36-7-12-26, payments by a development authority to a lessor described in subsection (c) may be made from sources set forth in section 24 of this chapter if the payments and the lease are structured to prevent the lease obligation from constituting a debt of a unit or the district for purposes of the Constitution of the State of Indiana.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-26
Pledge of revenues and covenant
Sec. 26. (a) Notwithstanding any other law, the legislative body of a unit may pledge revenues received or to be received by the unit from:
(1) the unit's distributive share of the county adjusted gross income tax under IC 6-3.5-1.1;
(2) the unit's distributive share of the county option income tax under IC 6-3.5-6;
(3) the unit's distributive share of the county economic development income tax under IC 6-3.5-7;
(4) any other source legally available to the unit for the purposes of this chapter; or
(5) any combination of revenues under subdivisions (1) through (4);
in any amount to pay amounts payable under section 23 or 24 of this chapter.
(b) The legislative body may covenant to adopt an ordinance to increase its tax rate under the county adjusted gross income tax, county option income tax, county economic development income tax, or any other revenues at the time it is necessary to raise funds to pay any amounts payable under section 23 or 24 of this chapter.
(c) The development authority may pledge revenues received or to be received from any source legally available to the development authority for the purposes of this chapter in any amount to pay amounts payable under section 23 or 24 of this chapter.
(d) The pledge or covenant under this section may be for:
(1) the term of the bonds issued under section 23 of this chapter;
(2) the term of a lease entered into under section 24 of this chapter; or
(3) for a shorter period as determined by the legislative body. Money pledged by the legislative body under this section shall be considered revenues or other money available to the development authority under sections 23 through 24 of this chapter.
(e) The general assembly covenants not to impair this pledge or covenant as long as any bonds issued under section 23 of this chapter are outstanding or as long as any lease entered into under section 24 of this chapter is still in effect. The pledge or covenant shall be enforced as provided in IC 5-1-14-4.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-27
Proceeds of bonds; capital and general funds
Sec. 27. (a) All proceeds from the sale of bonds under section 23 of this chapter shall be kept as a separate and specific fund to pay the expenses incurred in connection with the property acquisition, redevelopment, reuse, and economic development of the military base development area. The fund shall be known as the military base development district capital fund.
(b) All gifts or donations that are given or paid to the development authority or to a unit for military base development purposes shall be promptly deposited to the credit of the military base development district general fund unless otherwise directed by the grantor. The development authority may use these gifts and donations for the purposes of this chapter.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-28
Payment from funds
Sec. 28. (a) All payments from any of the funds established by this chapter shall be made by warrants drawn by the secretary-treasurer or the secretary-treasurer's agent under section 12 of this chapter on vouchers of the development authority signed by the president or vice president and the secretary-treasurer or executive director. An appropriation is not necessary, but all money raised under this chapter is considered appropriated to the respective purposes stated and is under the control of the development authority. The development authority has complete and exclusive authority to expend the money for the purposes provided.
(b) Each fund established by this chapter is a continuing fund.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-29
Activities financed by bonds, notes, or warrants
Sec. 29. (a) To finance activities authorized under this chapter, the development authority may apply for and accept advances, short term and long term loans, grants, contributions, and any other form of financial assistance from the federal government, or from any of its agencies. The development authority may also enter into and carry out contracts and agreements in connection with that financial assistance upon the terms and conditions that the development

authority considers reasonable and appropriate, if those terms and conditions are not inconsistent with the purposes of this chapter. The provisions of a contract or an agreement in regard to the handling, deposit, and application of project funds, as well as all other provisions, are valid and binding on the development authority, notwithstanding any other provision of this chapter.
(b) The development authority may issue and sell bonds, notes, or warrants to the federal government to evidence short term or long term loans made under this section, without notice of sale being given or a public offering being made.
(c) Notwithstanding the provisions of this chapter or any other law, the bonds, notes, or warrants issued by the development authority under this section may:
(1) be in the amounts, form, or denomination;
(2) be either coupon or registered;
(3) carry conversion or other privileges;
(4) have a rank or priority;
(5) be of such description;
(6) be secured, subject to other provisions of this section, in such manner;
(7) bear interest at a rate or rates;
(8) be payable as to both principal and interest in a medium of payment, at time or times, which may be upon demand, and at a place or places;
(9) be subject to terms of redemption, with or without premium;
(10) contain or be subject to any covenants, conditions, and provisions; and
(11) have any other characteristics;
that the development authority considers reasonable and appropriate.
(d) Bonds, notes, or warrants issued under this section are not an indebtedness of a unit or taxing district within the meaning of any constitutional or statutory limitation of indebtedness. The bonds, notes, or warrants are not payable from or secured by a levy of taxes, but are payable only from and secured only by any combination of:
(1) income;
(2) funds;
(3) properties of the project becoming available to the development authority under this chapter; or
(4) any other legally available revenues of the development authority;
as the development authority specifies in the resolution authorizing their issuance.
(e) Bonds, notes, or warrants issued under this section are exempt from taxation for all purposes.
(f) Bonds, notes, or warrants issued under this section must be executed by the appropriate officers of a development authority and must be attested by the appropriate officers of a development authority.
(g) Following the adoption of the resolution authorizing the issuance of bonds, notes, or warrants under this section, the

development authority shall certify a copy of that resolution to the officers who have duties with respect to bonds, notes, or warrants of the development authority. At the proper time, the development authority shall deliver to the officers the unexecuted bonds, notes, or warrants prepared for execution in accordance with the resolution.
(h) All bonds, notes, or warrants issued under this section shall be sold by the officers of a development authority who have duties with respect to the sale of bonds, notes, or warrants of the development authority. If an officer whose signature appears on any bonds, notes, or warrants issued under this section leaves office before their delivery, the signature remains valid and sufficient for all purposes as if the officer had remained in office until the delivery.
(i) If at any time during the life of a loan contract or agreement under this section the development authority may obtain loans for the purposes of this section from sources other than the federal government at interest rates not less favorable than provided in the loan contract or agreement, and if the loan contract or agreement allows, the development authority may do so and may pledge the loan contract and any rights under the contract as security for the repayment of the loans obtained from other sources. A loan under this subsection may be evidenced by bonds, notes, or warrants issued and secured in the same manner as provided in this section for loans from the federal government. The bonds, notes, or warrants may be sold at either public or private sale, as the development authority considers appropriate.
(j) Money obtained from the federal government or from other sources under this section, and money that is required by a contract or an agreement under this section to be used for project expenditure purposes, repayment of survey and planning advances, or repayment of temporary or definitive loans, may be expended by the development authority without regard to any law concerning the making and approval of budgets, appropriations, and expenditures.
(k) Bonds, notes, or warrants issued under this section are declared to be issued for an essential public and governmental purpose.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-30 Version a
Allocation areas; allocation and distribution of property taxes
Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 30. (a) The following definitions apply throughout this section:
(1) "Allocation area" means that part of a military base development area to which an allocation provision of a declaratory resolution adopted under section 16 of this chapter refers for purposes of distribution and allocation of property taxes.
(2) "Base assessed value" means:
(A) the net assessed value of all the property as finally

determined for the assessment date immediately preceding the adoption date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A) or (C), the net assessed value of any and all parcels or classes of parcels identified as part of the base assessed value in the declaratory resolution or an amendment to the declaratory resolution, as finally determined for any subsequent assessment date; plus
(C) to the extent that it is not included in clause (A) or (B), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(3) "Property taxes" means taxes imposed under IC 6-1.1 on real property.
(b) A declaratory resolution adopted under section 16 of this chapter before the date set forth in IC 36-7-14-39(b) pertaining to declaratory resolutions adopted under IC 36-7-14-15 may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A declaratory resolution previously adopted may include an allocation provision by the amendment of that declaratory resolution in accordance with the procedures set forth in section 18 of this chapter. The allocation provision may apply to all or part of the military base development area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution is made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and (2) shall be allocated to the development authority and, when collected, paid into an allocation fund for that allocation area

that may be used by the development authority and only to do one (1) or more of the following:
(A) Pay the principal of and interest and redemption premium on any obligations incurred by the development authority or any other entity for the purpose of financing or refinancing military base development or reuse activities in or directly serving or benefiting that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area or from other revenues of the development authority, including lease rental revenues.
(C) Make payments on leases payable solely or in part from allocated tax proceeds in that allocation area.
(D) Reimburse any other governmental body for expenditures made for local public improvements (or structures) in or directly serving or benefiting that allocation area.
(E) For property taxes first due and payable before 2009, pay all or a part of a property tax replacement credit to taxpayers in an allocation area as determined by the development authority. This credit equals the amount determined under the following STEPS for each taxpayer in a taxing district (as defined in IC 6-1.1-1-20) that contains all or part of the allocation area:
STEP ONE: Determine that part of the sum of the amounts under IC 6-1.1-21-2(g)(1)(A), IC 6-1.1-21-2(g)(2), IC 6-1.1-21-2(g)(3), IC 6-1.1-21-2(g)(4), and IC 6-1.1-21-2(g)(5) (before their repeal) that is attributable to the taxing district.
STEP TWO: Divide:
(i) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2 (before its repeal)) for that year as determined under IC 6-1.1-21-4 (before its repeal) that is attributable to the taxing district; by
(ii) the STEP ONE sum.
STEP THREE: Multiply:
(i) the STEP TWO quotient; by
(ii) the total amount of the taxpayer's taxes (as defined in IC 6-1.1-21-2 (before its repeal)) levied in the taxing district that have been allocated during that year to an allocation fund under this section.
If not all the taxpayers in an allocation area receive the credit in full, each taxpayer in the allocation area is entitled to receive the same proportion of the credit. A taxpayer may not receive a credit under this section and a credit under section 32 of this chapter (before its repeal) in the same year.
(F) Pay expenses incurred by the development authority for local public improvements or structures that were in the allocation area or directly serving or benefiting the

allocation area.
(G) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made not more than three (3) years after the date on which the investments that are the basis for the increment financing are made.
The allocation fund may not be used for operating expenses of the development authority.
(4) Except as provided in subsection (g), before July 15 of each year the development authority shall do the following:
(A) Determine the amount, if any, by which property taxes payable to the allocation fund in the following year will exceed the amount of property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (3) plus the amount necessary for other purposes described in subdivisions (2) and (3).
(B) Provide a written notice to the appropriate county auditors and the fiscal bodies and other officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of the excess property taxes that the development authority has determined may be paid to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the development authority has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditors shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the development authority. The development authority may not authorize a payment to the respective taxing units under this subdivision if to do so would endanger the interest of the holders of bonds described in subdivision (3) or lessors under section 24 of this chapter. Property taxes received by a taxing unit under this subdivision before 2009 are eligible for the property tax replacement credit provided under IC 6-1.1-21 (before its repeal).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in

the allocation area that is annexed by a taxing unit after the effective date of the allocation provision of the declaratory resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the military base development district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the military base development district for payment as set forth in subsection (b)(3).
(e) Notwithstanding any other law, each assessor shall, upon petition of the development authority, reassess the taxable property situated upon or in or added to the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and the making of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the development authority shall create funds as specified in this subsection. A development authority that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. The development authority shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund any amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. The amount sufficient for purposes specified in subsection (b)(3) for the year shall be determined based on the pro rata part of such current property tax proceeds from the part of the enterprise zone that is within the allocation area as compared to all such current property tax proceeds derived from the allocation area. A development authority that does not have obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) that are derived from property in the enterprise zone in the fund. The development authority that creates the special zone fund shall use the fund (based on the recommendations of the urban enterprise association) for programs in job training, job enrichment, and basic skill development that are designed to benefit residents and employers in the enterprise zone or for other purposes specified in subsection (b)(3), except that where reference is made in subsection

(b)(3) to an allocation area it shall refer for purposes of payments from the special zone fund only to that part of the allocation area that is also located in the enterprise zone. The programs shall reserve at least one-half (1/2) of their enrollment in any session for residents of the enterprise zone.
(h) After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the military base development district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the military base development district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the military base development district under subsection (b)(3) than would otherwise have been received if the general reassessment or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
As added by P.L.203-2005, SEC.11. Amended by P.L.154-2006, SEC.80; P.L.146-2008, SEC.772; P.L.42-2011, SEC.80; P.L.203-2011, SEC.20; P.L.6-2012, SEC.246.

IC 36-7-30.5-30 Version b
Allocation areas; allocation and distribution of property taxes
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 30. (a) The following definitions apply throughout this section:
(1) "Allocation area" means that part of a military base development area to which an allocation provision of a declaratory resolution adopted under section 16 of this chapter refers for purposes of distribution and allocation of property taxes.
(2) "Base assessed value" means:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the adoption date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A) or (C), the net assessed value of any and all parcels or classes of parcels identified as part of the base assessed value in the declaratory resolution or an amendment to the declaratory resolution, as finally determined for any subsequent assessment date; plus
(C) to the extent that it is not included in clause (A) or (B), the net assessed value of property that is assessed as

residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(3) "Property taxes" means taxes imposed under IC 6-1.1 on real property.
(b) A declaratory resolution adopted under section 16 of this chapter before the date set forth in IC 36-7-14-39(b) pertaining to declaratory resolutions adopted under IC 36-7-14-15 may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A declaratory resolution previously adopted may include an allocation provision by the amendment of that declaratory resolution in accordance with the procedures set forth in section 18 of this chapter. The allocation provision may apply to all or part of the military base development area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) The excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution is made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(3) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivisions (1) and (2) shall be allocated to the development authority and, when collected, paid into an allocation fund for that allocation area that may be used by the development authority and only to do one (1) or more of the following:
(A) Pay the principal of and interest and redemption premium on any obligations incurred by the development authority or any other entity for the purpose of financing or refinancing military base development or reuse activities in or directly serving or benefiting that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area or from other revenues of the development authority, including lease rental revenues. (C) Make payments on leases payable solely or in part from allocated tax proceeds in that allocation area.
(D) Reimburse any other governmental body for expenditures made for local public improvements (or structures) in or directly serving or benefiting that allocation area.
(E) For property taxes first due and payable before 2009, pay all or a part of a property tax replacement credit to taxpayers in an allocation area as determined by the development authority. This credit equals the amount determined under the following STEPS for each taxpayer in a taxing district (as defined in IC 6-1.1-1-20) that contains all or part of the allocation area:
STEP ONE: Determine that part of the sum of the amounts under IC 6-1.1-21-2(g)(1)(A), IC 6-1.1-21-2(g)(2), IC 6-1.1-21-2(g)(3), IC 6-1.1-21-2(g)(4), and IC 6-1.1-21-2(g)(5) (before their repeal) that is attributable to the taxing district.
STEP TWO: Divide:
(i) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2 (before its repeal)) for that year as determined under IC 6-1.1-21-4 (before its repeal) that is attributable to the taxing district; by
(ii) the STEP ONE sum.
STEP THREE: Multiply:
(i) the STEP TWO quotient; by
(ii) the total amount of the taxpayer's taxes (as defined in IC 6-1.1-21-2 (before its repeal)) levied in the taxing district that have been allocated during that year to an allocation fund under this section.
If not all the taxpayers in an allocation area receive the credit in full, each taxpayer in the allocation area is entitled to receive the same proportion of the credit. A taxpayer may not receive a credit under this section and a credit under section 32 of this chapter (before its repeal) in the same year.
(F) Pay expenses incurred by the development authority for local public improvements or structures that were in the allocation area or directly serving or benefiting the allocation area.
(G) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by

the industrial facilities described in this clause. The reimbursements under this clause must be made not more than three (3) years after the date on which the investments that are the basis for the increment financing are made.
The allocation fund may not be used for operating expenses of the development authority.
(4) Except as provided in subsection (g), before July 15 of each year the development authority shall do the following:
(A) Determine the amount, if any, by which property taxes payable to the allocation fund in the following year will exceed the amount of property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision(3) plus the amount necessary for other purposes described in subdivisions (2) and (3).
(B) Provide a written notice to the appropriate county auditors and the fiscal bodies and other officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(i) state the amount, if any, of the excess property taxes that the development authority has determined may be paid to the respective taxing units in the manner prescribed in subdivision (1); or
(ii) state that the development authority has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditors shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the development authority. The development authority may not authorize a payment to the respective taxing units under this subdivision if to do so would endanger the interest of the holders of bonds described in subdivision (3) or lessors under section 24 of this chapter. Property taxes received by a taxing unit under this subdivision before 2009 are eligible for the property tax replacement credit provided under IC 6-1.1-21 (before its repeal).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by a taxing unit after the effective date of the allocation provision of the declaratory resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the military base development district under subsection (b)(3) may, subject to subsection (b)(4), be irrevocably pledged by the military base development district for payment as set forth in subsection (b)(3).
(e) Notwithstanding any other law, each assessor shall, upon

petition of the development authority, reassess the taxable property situated upon or in or added to the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and the making of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the development authority shall create funds as specified in this subsection. A development authority that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish an allocation fund for the purposes specified in subsection (b)(3) and a special zone fund. The development authority shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund any amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(3) for the year. The amount sufficient for purposes specified in subsection (b)(3) for the year shall be determined based on the pro rata part of such current property tax proceeds from the part of the enterprise zone that is within the allocation area as compared to all such current property tax proceeds derived from the allocation area. A development authority that does not have obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(3) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) and (b)(2) that are derived from property in the enterprise zone in the fund. The development authority that creates the special zone fund shall use the fund (based on the recommendations of the urban enterprise association) for programs in job training, job enrichment, and basic skill development that are designed to benefit residents and employers in the enterprise zone or for other purposes specified in subsection (b)(3), except that where reference is made in subsection (b)(3) to an allocation area it shall refer for purposes of payments from the special zone fund only to that part of the allocation area that is also located in the enterprise zone. The programs shall reserve at least one-half (1/2) of their enrollment in any session for residents of the enterprise zone.
(h) After each general reassessment of real property in an area under IC 6-1.1-4-4 or reassessment under a reassessment plan prepared under IC 6-1.1-4-4.2, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the reassessment of the real property in the area on the property tax proceeds allocated to the military base development

district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the military base development district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the military base development district under subsection (b)(3) than would otherwise have been received if the general reassessment, reassessment under the county's reassessment plan, or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
As added by P.L.203-2005, SEC.11. Amended by P.L.154-2006, SEC.80; P.L.146-2008, SEC.772; P.L.42-2011, SEC.80; P.L.203-2011, SEC.20; P.L.6-2012, SEC.246; P.L.112-2012, SEC.60.

IC 36-7-30.5-31
Resolution to modify definition of property taxes
Sec. 31. (a) As used in this section, "depreciable personal property" refers to:
(1) all or any part of the designated taxpayer's depreciable personal property that is located in the allocation area; and
(2) all or any part of the other depreciable property located and taxable on the designated taxpayer's site of operations within the allocation area;
that is designated as depreciable personal property for purposes of this section by the development authority in a declaratory resolution adopted or amended under section 16 or 18 of this chapter.
(b) As used in this section, "designated taxpayer" means a taxpayer designated by the development authority in a declaratory resolution adopted or amended under section 16 or 18 of this chapter, and with respect to which the development authority finds that taxes to be derived from the depreciable personal property in the allocation area, in excess of the taxes attributable to the base assessed value of the personal property, are needed to pay debt service or provide security for bonds issued or to be issued under section 23 of this chapter or make payments or provide security on leases payable or to be payable under section 24 of this chapter in order to provide local public improvements or structures for a particular allocation area.
(c) The allocation provision of a declaratory resolution may modify the definition of "property taxes" under section 30(a) of this chapter to include taxes imposed under IC 6-1.1 on the depreciable personal property located and taxable on the site of operations of the designated taxpayers in accordance with the procedures and limitations set forth in this section and section 30 of this chapter. If a modification is included in the resolution, for purposes of section

30 of this chapter, the term "base assessed value" with respect to the depreciable personal property means the net assessed value of all the depreciable personal property as finally determined for the assessment date immediately preceding the adoption date of the modification, as adjusted under section 30(b) of this chapter.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-32
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 36-7-30.5-33
Utility services
Sec. 33. Notwithstanding any other law, utility services provided within the military base development district are subject to regulation by the appropriate regulatory agencies unless the utility service is provided by a utility that provides utility service solely within the geographic boundaries of an existing or a closed military installation by a utility facility in existence and operating on July 1, 1995, in which case the utility service is not subject to regulation for purposes of rate making, regulation, service delivery, or issuance of bonds or other forms of indebtedness. However, this exemption from regulation does not apply to utility service if the service is generated, treated, or produced outside the boundaries of the existing or closed military installation.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-34
PILOTS
Sec. 34. (a) As used in this section, the following terms have the meanings set forth in IC 6-1.1-1:
(1) Assessed value.
(2) Owner.
(3) Person.
(4) Personal property.
(5) Property taxation.
(6) Tangible property.
(7) Township assessor.
(b) As used in this section, "PILOTS" means payments in lieu of taxes.
(c) The general assembly finds the following:
(1) That the closing of a military base in a unit results in an increased cost to the unit of providing governmental services to the area formerly occupied by the military base.
(2) That military base property held by a development authority is exempt from property taxation, resulting in the lack of an adequate tax base to support the increased governmental services.
(3) That to restore this tax base and provide a proper allocation of the cost of providing governmental services the fiscal body

of the unit should be authorized to collect PILOTS from the development authority.
(4) That the appropriate maximum PILOTS would be the amount of the property taxes that would be paid if the tangible property were not exempt.
(d) The fiscal body of the unit may adopt an ordinance to require a development authority to pay PILOTS at times set forth in the ordinance with respect to tangible property of which the development authority is the owner or the lessee and that is exempt from property taxes. The ordinance remains in full force and effect until repealed or modified by the fiscal body.
(e) The PILOTS must be calculated so that the PILOTS do not exceed the amount of property taxes that would have been levied by the fiscal body for the unit upon the tangible property described in subsection (d) if the property were not exempt from property taxation.
(f) PILOTS shall be imposed as are property taxes and shall be based on the assessed value of the tangible property described in subsection (d). Except as provided in subsection (j), the township assessor, or the county assessor if there is no township assessor for the township, shall assess the tangible property described in subsection (d) as though the property were not exempt. The development authority shall report the value of personal property in a manner consistent with IC 6-1.1-3.
(g) Notwithstanding any other law, a development authority is authorized to pay PILOTS imposed under this section from any legally available source of revenues. The development authority may consider these payments to be operating expenses for all purposes.
(h) PILOTS shall be deposited in the general fund of the unit and used for any purpose for which the general fund may be used.
(i) PILOTS shall be due as set forth in the ordinance and bear interest, if unpaid, as in the case of other taxes on property. PILOTS shall be treated in the same manner as property taxes for purposes of all procedural and substantive provisions of law.
(j) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, a reference to the township assessor in this section is considered to be a reference to the county assessor.
As added by P.L.203-2005, SEC.11. Amended by P.L.219-2007, SEC.139; P.L.146-2008, SEC.773.

IC 36-7-30.5-35
Conditions on property development; development fees
Sec. 35. (a) Notwithstanding any other law, a development authority may:
(1) impose conditions on the development of any property in a development area; and
(2) require the payment of development fees or other fees by private persons to pay, defray, or mitigate the costs of the construction, operation, and maintenance of infrastructure that

is required or needed to serve the development, redevelopment, and reuse of property within the development area.
(b) Before a development authority may impose conditions under subsection (a)(1), the development authority shall adopt a written resolution finding that the conditions to be imposed are:
(1) necessary to carry out at least one (1) of the purposes of this chapter; and
(2) reasonably related in nature and extent to the impact upon the development, redevelopment, and reuse of the property upon which the conditions are imposed.
(c) Before a development authority may impose fees under subsection (a)(2), the development authority shall adopt a written resolution finding that:
(1) the infrastructure for which the fees are to be imposed is necessary to carry out at least one (1) of the purposes of this chapter and is required or needed to serve the development, redevelopment, and reuse of the property within the development area; and
(2) the fees to be imposed are reasonably related in nature and extent to the impact upon the infrastructure attributable to the development, redevelopment, and reuse of the property within the development area upon which the fees are imposed.
(d) Conditions imposed under subsection (a)(1) must be approved by the plan commission of the unit or other body responsible for developing a general plan for the unit. To approve the conditions, the plan commission or other body shall adopt a written resolution making the same findings required to be made by the development authority under subsection (b).
(e) Fees imposed under subsection (a)(2) must be deposited in the appropriate fund of the unit responsible for constructing, operating, and maintaining the particular infrastructure for which the fee has been imposed.
As added by P.L.203-2005, SEC.11.

IC 36-7-30.5-36
Violations
Sec. 36. A person who knowingly:
(1) applies any money raised under this chapter to any purpose other than those permitted by this chapter; or
(2) fails to follow the voucher and warrant procedure prescribed by this chapter in expending any money raised under this chapter;
commits a Class C felony.
As added by P.L.203-2005, SEC.11.



CHAPTER 31. PROFESSIONAL SPORTS DEVELOPMENT AREA IN COUNTY CONTAINING A CONSOLIDATED CITY

IC 36-7-31-2
"Budget agency" defined
Sec. 2. As used in this chapter, "budget agency" means the budget agency established by IC 4-12-1.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-3
"Budget committee" defined
Sec. 3. As used in this chapter, "budget committee" has the meaning set forth in IC 4-12-1-3.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-4
"Capital improvement board" defined
Sec. 4. As used in this chapter, "capital improvement board" refers to the capital improvement board of managers established by IC 36-10-9-3.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-5
"Commission" defined
Sec. 5. As used in this chapter, "commission" refers to the metropolitan development commission acting as the redevelopment commission of a consolidated city.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-6
"Covered taxes" defined
Sec. 6. As used in this chapter, "covered taxes" means the following:
(1) With respect to the professional sports development area as it existed on December 31, 2008:
(A) The state gross retail tax imposed under IC 6-2.5-2-1 or use tax imposed under IC 6-2.5-3-2.
(B) An adjusted gross income tax imposed under IC 6-3-2-1 on an individual.
(C) A county option income tax imposed under IC 6-3.5-6.
(D) A food and beverage tax imposed under IC 6-9.
(2) With respect to an addition to the professional sports development area after December 31, 2008: (A) The state gross retail tax imposed under IC 6-2.5-2-1 or use tax imposed under IC 6-2.5-3-2.
(B) An adjusted gross income tax imposed under IC 6-3-2-1 on an individual.
(C) A county option income tax imposed under IC 6-3.5-6.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.182-2009(ss), SEC.408.

IC 36-7-31-7
"Department" defined
Sec. 7. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-8
"Tax area" defined
Sec. 8. As used in this chapter, "tax area" means a geographic area established by a commission as a professional sports development area under section 14 of this chapter.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-9
"Taxpayer" defined
Sec. 9. As used in this chapter, "taxpayer" means a person that is liable for a covered tax.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-10
Establishment of area; facilities
Sec. 10. (a) A commission may establish as part of a professional sports development area any facility or complex of facilities:
(1) that is used in the training of a team engaged in professional sporting events;
(2) that is:
(A) financed in whole or in part by:
(i) notes or bonds issued by a political subdivision or issued under IC 36-10-9 or IC 36-10-9.1; or
(ii) a lease or other agreement under IC 5-1-17; and
(B) used to hold a professional sporting event; or
(3) that consists of a hotel, motel, or a multibrand complex of hotels and motels, with significant meeting space:
(A) located in an area in Indianapolis, Indiana, bounded on the east by Illinois Street, on the south by Maryland Street, and on the west and north by Washington Street, as those streets were located on June 1, 2009;
(B) that provides:
(i) convenient accommodations for consideration to the general public for periods of less than thirty (30) days, especially for individuals attending professional sporting events, conventions, or similar events in the capital

improvements that are owned, leased, or operated by the capital improvement board; and
(ii) significant meeting and convention space that directly enhances events held in the capital improvements that are owned, leased, or operated by the capital improvement board; and
(C) that enhances the convention opportunities for the capital improvement board to hold events that:
(i) would not otherwise be possible; and
(ii) directly affect the success of both the facilities and capital improvements that are owned, leased, or operated by the capital improvement board.
The tax area may include a facility or complex of facilities described in this section and any parcel of land on which the facility or complex of facilities is located. An area may contain noncontiguous tracts of land within the county.
(b) With respect to the site or future site of a facility or complex of facilities described in subsection (a)(3), the general assembly finds the following:
(1) That the facility or complex of facilities in the tax area provides both convenient accommodations for professional sporting events, conventions, or similar events and significant meeting and convention space that directly enhance events held in the capital improvements that are owned, leased, or operated by the capital improvement board.
(2) That the facility or complex of facilities in the tax area and the capital improvements that are owned, leased, or operated by the capital improvement board are integrally related to enhancing the convention opportunities that directly affect the success of both the facilities and capital improvements.
(3) That the facility or complex of facilities in the tax area provides the opportunity for the capital improvement board to hold events that would not otherwise be possible.
(4) That the facility or complex of facilities in the tax area protects or increases state and local tax bases and tax revenues.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.66; P.L.182-2009(ss), SEC.409.

IC 36-7-31-11
Establishment of area; time; findings; area changes; special taxing district
Sec. 11. (a) A tax area must be initially established before July 1, 1999, according to the procedures set forth for the establishment of an economic development area under IC 36-7-15.1. A tax area may be changed (including to the exclusion or inclusion of a facility described in this chapter) or the terms governing the tax area may be revised in the same manner as the establishment of the initial tax area. However, a tax area may be changed as follows:
(1) After May 14, 2005, a tax area may be changed to include the site or future site of a facility that is or will be the subject of

a lease or other agreement entered into between the capital improvement board and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26.
(2) After June 30, 2009, a tax area may be changed to include the site or future site of a facility or complex of facilities described in section 10(a)(3) of this chapter.
(3) The terms governing a tax area may be revised only with respect to a facility or complex of facilities described in subdivision (1) or (2).
(b) In establishing or changing the tax area or revising the terms governing the tax area, the commission must do the following:
(1) With respect to a tax area change described in subsection (a)(1), the commission must make the following findings instead of the findings required for the establishment of economic development areas:
(A) That a project to be undertaken or that has been undertaken in the tax area is for a facility at which a professional sporting event or a convention or similar event will be held.
(B) That the project to be undertaken or that has been undertaken in the tax area will benefit the public health and welfare and will be of public utility and benefit.
(C) That the project to be undertaken or that has been undertaken in the tax area will protect or increase state and local tax bases and tax revenues.
(2) With respect to a tax area change described in subsection (a)(2), the commission must make the following findings instead of the findings required for the establishment of an economic development area:
(A) That the facility or complex of facilities in the tax area provides both convenient accommodations for professional sporting events, conventions, or similar events and significant meeting and convention space that directly enhance events held in the capital improvements that are owned, leased, or operated by the capital improvement board.
(B) That the facility or complex of facilities in the tax area and the capital improvements that are owned, leased, or operated by the capital improvement board are integrally related to enhancing the convention opportunities that directly affect the success of both the facilities and capital improvements.
(C) That the facility or complex of facilities in the tax area provides the opportunity for the capital improvement board to hold events that would not otherwise be possible.
(D) That the facility or complex of facilities in the tax area protects or increases state and local tax bases and tax revenues.
(c) The tax area established by the commission under this chapter is a special taxing district authorized by the general assembly to

enable the county to provide special benefits to taxpayers in the tax area by promoting economic development that is of public use and benefit.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.67; P.L.182-2009(ss), SEC.410.

IC 36-7-31-12
Review of resolution by budget committee; notice requirements; information to taxing units
Sec. 12. (a) Upon adoption of a resolution establishing a tax area under section 14 of this chapter, the commission shall submit the resolution to the budget committee for review and recommendation to the budget agency. The budget committee shall meet not later than sixty (60) days after receipt of a resolution and shall make a recommendation on the resolution to the budget agency.
(b) Upon adoption of a resolution changing the boundaries of a tax area under section 14 of this chapter, the commission shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit in the county in which the district is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the district, including the following:
(i) The estimated economic benefits and costs incurred by the district, as measured by increased employment and anticipated growth of property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the district.
(c) Upon completion of the actions required by subsection (b), the commission shall submit the resolution to the budget committee for review and recommendation to the budget agency. The budget committee shall meet not later than sixty (60) days after receipt of a resolution and shall make a recommendation on the resolution to the budget agency.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.199-2005, SEC.36.

IC 36-7-31-13
Approval of resolution by budget agency
Sec. 13. (a) The budget agency must approve the resolution before covered taxes may be allocated under section 14 or 14.2 of this chapter.
(b) When considering a resolution with respect to a tax area change described in section 11(a)(1) of this chapter, the budget committee and the budget agency must make the following findings:
(1) The cost of the facility and facility site specified under the resolution exceeds one hundred thousand dollars ($100,000).
(2) The project specified in the resolution is economically

sound and will benefit the people of Indiana by protecting or increasing state and local tax bases and tax revenues for at least the duration of the tax area established under this chapter.
(3) The political subdivisions affected by the project specified in the resolution have committed significant resources towards completion of the improvement.
(c) When considering a resolution with respect to a tax area change described in section 11(a)(2) of this chapter, the budget committee and the budget agency must make the following findings:
(1) That the facility or complex of facilities described in section 10(a)(3) of this chapter will provide accommodations and significant meeting and convention space that directly enhance events and that are located in convenient proximity to capital improvements that are owned, leased, or operated by the capital improvement board.
(2) That the facility or complex of facilities in the tax area and the capital improvements that are owned, leased, or operated by the capital improvement board are integrally related to enhancing the convention opportunities that directly affect the success of both the facilities and capital improvements.
(3) That the facility or complex of facilities specified in the resolution will benefit the people of Indiana by providing the opportunity for the capital improvement board to hold events that would not otherwise be possible.
(4) That the facility or complex of facilities specified in the resolution will protect or increase state and local tax bases and tax revenues.
(d) Revenues from the tax area may not be allocated until the budget agency approves the resolution.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.182-2009(ss), SEC.411.

IC 36-7-31-14
Resolution; allocation of taxes to professional sports development area fund
Sec. 14. (a) This section does not apply to that part of the tax area in which a facility or complex of facilities described in section 10(a)(3) of this chapter is located. A reference to "tax area" in this section does not include the part of the tax area in which a facility or complex of facilities described in section 10(a)(3) of this chapter is located.
(b) A tax area must be established by resolution. A resolution establishing a tax area must provide for the allocation of covered taxes attributable to a taxable event or covered taxes earned in the tax area to the professional sports development area fund established for the county. The allocation provision must apply to the part of the tax area covered by this section. The resolution must provide that the tax area terminates not later than December 31, 2027.
(c) All of the salary, wages, bonuses, and other compensation that are: (1) paid during a taxable year to a professional athlete for professional athletic services;
(2) taxable in Indiana; and
(3) earned in the tax area;
shall be allocated to the tax area if the professional athlete is a member of a team that plays the majority of the professional athletic events that the team plays in Indiana in the tax area.
(d) Except as provided by section 14.1 of this chapter, the total amount of state revenue captured by the tax area may not exceed five million dollars ($5,000,000) per year for twenty (20) consecutive years.
(e) The resolution establishing the tax area must designate the facility and the facility site for which the tax area is established and covered taxes will be used.
(f) The department may adopt rules under IC 4-22-2 and guidelines to govern the allocation of covered taxes to a tax area.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.68; P.L.182-2009(ss), SEC.412.

IC 36-7-31-14.1
Marion County allocation of additional revenue to professional sports development area fund
Sec. 14.1. (a) The budget director appointed under IC 4-12-1-3 may determine that, commencing July 1, 2007, there may be captured in the tax area up to eleven million dollars ($11,000,000) per year in addition to the up to five million dollars ($5,000,000) of state revenue to be captured by the tax area under section 14 of this chapter for the professional sports development area fund and in addition to the state revenue to be captured by the part of the tax area covered by section 14.2 of this chapter for the sports and convention facilities operating fund, for up to thirty-four (34) consecutive years. The budget director's determination must specify that the termination date of the tax area for purposes of the collection of the additional eleven million dollars ($11,000,000) per year for the professional sports development area fund is extended to not later than:
(1) January 1, 2041; or
(2) January 1, 2010, if on that date there are no obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or to any state agency under IC 5-1-17-26.
Following the budget director's determination, and commencing July 1, 2007, the maximum total amount of revenue captured by the tax area for years ending before January 1, 2041, is sixteen million dollars ($16,000,000) per year for the professional sports development area fund.
(b) The additional revenue captured pursuant to a determination under subsection (a) shall be distributed to the capital improvement board or its designee. So long as there are any current or future obligations owed by the capital improvement board to the Indiana stadium and convention building authority created by IC 5-1-17 or

any state agency under a lease or another agreement entered into between the capital improvement board and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26, the capital improvement board or its designee shall deposit the additional revenue received under this subsection in a special fund, which may be used only for the payment of the obligations described in this subsection.
(c) Notwithstanding the budget director's determination under subsection (a), after January 1, 2010, the capture of the additional eleven million dollars ($11,000,000) per year described in subsection (a) terminates on January 1 of the year following the first year in which no obligations of the capital improvement board described in subsection (b) remain outstanding.
As added by P.L.214-2005, SEC.69. Amended by P.L.120-2006, SEC.6; P.L.182-2009(ss), SEC.413.

IC 36-7-31-14.2
Marion County allocation of additional revenue to sports and convention facilities operating fund
Sec. 14.2. (a) This section applies to the part of the tax area in which a facility or complex of facilities described in section 10(a)(3) of this chapter is located. A reference to "tax area addition" in this section includes only the part of the tax area in which a facility or complex of facilities described in section 10(a)(3) of this chapter is located.
(b) A tax area change described in section 11(a)(2) of this chapter must be established by resolution. A resolution changing the tax area must provide for a request for the allocation of:
(1) covered taxes attributable to a taxable event in the tax area addition; or
(2) covered taxes from income earned in the tax area addition;
to the sports and convention facilities operating fund established by section 16(b) of this chapter. However, to the extent a covered tax has been pledged before January 1, 2009, and allocated under IC 36-10-9-11 to the capital improvement bond fund, that amount shall not be allocated to the sports and convention facilities operating fund.
(c) The allocation provision must apply only to the tax area addition.
(d) The resolution changing the tax area must designate each facility and each facility site for which the money to be distributed from the sports and convention facilities operating fund will be used.
(e) The budget director shall make an annual determination of whether at least one (1) of the following conditions is satisfied:
(1) The maximum additional tax rate for the innkeeper's tax under IC 6-9-8 was adopted after June 30, 2009, and before September 1, 2009, and was in effect on January 1 of the determination year.
(2) As of January 1 of the determination year:
(A) at least four million dollars ($4,000,000) per year is

being raised from the innkeeper's tax rate increase that was adopted under IC 6-9-8 after June 30, 2009, and before September 1, 2009; and
(B) the treasurer of state has invested in obligations issued by the capital improvement board under IC 5-13-10.5-18.
If the budget director determines that either of the conditions under subdivision (1) or (2) is satisfied, covered taxes attributable to the part of the tax area in which a facility or complex of facilities described in section 10(a)(3) of this chapter is located shall then be deposited in the sports and convention facilities operating fund established by section 16(b) of this chapter. For 2009, the budget director may use September 1, 2009, instead of January 1, 2009, to make a determination of whether to make deposits in the sports and convention facilities operating fund in 2009. However, the maximum total amount of covered taxes that may be deposited in the sports and convention facilities operating fund is eight million dollars ($8,000,000) during each year. To the extent a covered tax has been pledged before January 1, 2009, and allocated under IC 36-10-9-11 to the capital improvement bond fund, that amount shall not be allocated to or deposited in the sports and convention facilities operating fund.
(f) The department may adopt rules under IC 4-22-2 and guidelines to govern the allocation of covered taxes from the tax area addition.
As added by P.L.182-2009(ss), SEC.414.

IC 36-7-31-15
Notice of adoption of allocation provision
Sec. 15. When the commission adopts an allocation provision, the commission shall notify the department by certified mail of the adoption of the provision and shall include with the notification a complete list of the following:
(1) Employers in the tax area.
(2) Street names and the range of street numbers of each street in the tax area.
The commission shall update the list before July 1 of each year.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-16
Professional sports development area fund; sports and convention facilities operating fund
Sec. 16. (a) A professional sports development area fund for the county is established. The fund shall be administered by the department. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
(b) A sports and convention facilities operating fund for the county is established. The fund shall be administered by the department. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.255-1997(ss), SEC.19. Amended by

P.L.182-2009(ss), SEC.415.

IC 36-7-31-17
Deposit of taxes in professional sports development area fund
Sec. 17. Covered taxes attributable to a taxing area established under section 14 of this chapter shall be deposited in the professional sports development area fund established by section 16(a) of this chapter for the county.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.182-2009(ss), SEC.416.

IC 36-7-31-18
Distribution of taxes from funds
Sec. 18. On or before the twentieth day of each month, all amounts held in the professional sports development area fund and in the sports and convention facilities operating fund for the county are appropriated for and shall be distributed to the capital improvement board.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.182-2009(ss), SEC.417.

IC 36-7-31-19
Notice of taxes to be distributed to capital improvements board
Sec. 19. The department shall notify the county auditor of the amount of taxes to be distributed to the capital improvement board.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-20
Warrants
Sec. 20. All distributions from the professional sports development area fund or the sports and convention facilities operating fund for the county shall be made by warrants issued by the auditor of state to the treasurer of state ordering those payments to the capital improvement board.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.182-2009(ss), SEC.418.

IC 36-7-31-21
Uses of money from funds
Sec. 21. (a) Except as provided in section 14.1 of this chapter, the capital improvement board may use money distributed from the professional sports development area fund established by section 16(a) of this chapter only to construct and equip a capital improvement that is used for a professional sporting event, including the financing or refinancing of a capital improvement or the payment of lease payments for a capital improvement.
(b) The capital improvement board or its designee shall deposit the revenue received from the sports and convention facilities operating fund established by section 16(b) of this chapter in a special fund, which may be used only for paying usual and

customary operating expenses with respect to the capital improvements that are owned, leased, or operated by the capital improvement board. The special fund may not be used for the payment of any current or future obligations owed by the capital improvement board:
(1) to the Indiana stadium and convention building authority created by IC 5-1-17 or any state agency under a lease or another agreement entered into between the capital improvement board and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26; or
(2) for the construction or equipping of a capital improvement that is used for a professional sporting event or convention, including the financing or refinancing of a capital improvement or the payment of lease payments for a capital improvement.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.70; P.L.182-2009(ss), SEC.419.

IC 36-7-31-22
Repayments to funds
Sec. 22. The capital improvement board shall repay to the professional sports development area fund or the sports and convention facilities operating fund any amount that is distributed to the capital improvement board and used for:
(1) a purpose that is not described in section 21 of this chapter; or
(2) a facility or facility site other than the facility and facility site to which covered taxes are designated under the resolution described in section 14 or 14.2 of this chapter.
The department shall distribute the covered taxes repaid to the professional sports development area fund or the sports and convention facilities operating fund under this section proportionately to the funds and the political subdivisions that would have received the covered taxes if the covered taxes had not been allocated to the tax area under this chapter.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.182-2009(ss), SEC.420.

IC 36-7-31-23
Expiration of chapter
Sec. 23. This chapter expires December 31, 2040.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.71.



CHAPTER 31.3. PROFESSIONAL SPORTS DEVELOPMENT AREA

IC 36-7-31.3-2
"Budget agency" defined
Sec. 2. As used in this chapter, "budget agency" means the budget agency established by IC 4-12-1.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-3
"Budget committee" defined
Sec. 3. As used in this chapter, "budget committee" has the meaning set forth in IC 4-12-1-3.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-4
"Covered taxes" defined
Sec. 4. As used in this chapter, "covered taxes" means the part of the following taxes attributable to the operation of a facility designated as part of a tax area under section 8 of this chapter:
(1) The state gross retail tax imposed under IC 6-2.5-2-1 or use tax imposed under IC 6-2.5-3-2.
(2) An adjusted gross income tax imposed under IC 6-3-2-1 on an individual.
(3) A county option income tax imposed under IC 6-3.5.
(4) Except in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000), a food and beverage tax imposed under IC 6-9.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.124.

IC 36-7-31.3-5
"Department" defined
Sec. 5. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-5.5 "Designating body" defined
Sec. 5.5. As used in this chapter, "designating body" means a:
(1) city legislative body; or
(2) county legislative body;
that may establish a tax area under this chapter.
As added by P.L.178-2002, SEC.125.

IC 36-7-31.3-6
"Tax area" defined
Sec. 6. As used in this chapter, "tax area" means a geographic area established as a professional sports and convention development area under section 10 of this chapter.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-7
"Taxpayer" defined
Sec. 7. As used in this chapter, "taxpayer" means a person that is liable for a covered tax.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-8
Designation of a facility as part of a professional sports and convention development area; expansion of area
Sec. 8. (a) A designating body may designate as part of a professional sports and convention development area any facility that is:
(1) owned by the city, the county, a school corporation, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11, and used by a professional sports franchise for practice or competitive sporting events;
(2) owned by the city, the county, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11, and used as one (1) of the following:
(A) A facility used principally for convention or tourism related events serving national or regional markets.
(B) An airport.
(C) A museum.
(D) A zoo.
(E) A facility used for public attractions of national significance.
(F) A performing arts venue.
(G) A county courthouse registered on the National Register of Historic Places; or
(3) a hotel.
Notwithstanding section 9 of this chapter or any other law, a designating body may by resolution approve the expansion of a professional sports and convention development area after June 30, 2009, to include a hotel designated by the designating body. A resolution for such an expansion must be reviewed by the budget committee and approved by the budget agency in the same manner

as a resolution establishing a professional sports and convention development area is reviewed and approved. A facility may not include a private golf course or related improvements. The tax area may include only facilities described in this section and any parcel of land on which a facility is located. An area may contain noncontiguous tracts of land within the city, county, or school corporation.
(b) Except for a tax area that is located in a city having a population of:
(1) more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000); or
(2) more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400);
a tax area must include at least one (1) facility described in subsection (a)(1).
(c) A tax area may contain other facilities not owned by the designating body if:
(1) the facility is owned by a city, the county, a school corporation, or a board established under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11; and
(2) an agreement exists between the designating body and the owner of the facility specifying the distribution and uses of the covered taxes to be allocated under this chapter.
(d) This subsection applies to all tax areas located in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000). The facilities located at an Indiana University-Purdue University regional campus are added to the tax area designated by the county. The maximum amount of covered taxes that may be captured in all tax areas located in the county is three million dollars ($3,000,000) per year, regardless of the designating body that established the tax area. The county option income taxes imposed under IC 6-3.5 that are captured must be counted first toward this maximum.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.126; P.L.64-2004, SEC.35; P.L.1-2006, SEC.570; P.L.176-2009, SEC.25; P.L.182-2009(ss), SEC.510; P.L.119-2012, SEC.210.

IC 36-7-31.3-9
Establishment of area; time; findings; special taxing district
Sec. 9. (a) A tax area must be initially established by resolution:
(1) except as provided in subdivision (2) before July 1, 1999; or
(2) before January 1, 2013, in the case of:
(A) a second class city;
(B) the city of Marion; or
(C) the city of Westfield;
according to the procedures set forth for the establishment of an economic development area under IC 36-7-14. Before May 15, 2005, a tax area established before January 1, 2005, may be changed or the terms governing the tax area revised in the same manner as the

establishment of the initial tax area. After May 14, 2005, a tax area established before January 1, 2005, may not be changed and the terms governing a tax area may not be revised. Only one (1) tax area may be created in each county.
(b) In establishing the tax area, the designating body must make the following findings instead of the findings required for the establishment of economic development areas:
(1) Except for a tax area in a city having a population of:
(A) more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000); or
(B) more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400);
there is a capital improvement that will be undertaken or has been undertaken in the tax area for a facility that is used by a professional sports franchise for practice or competitive sporting events. A tax area to which this subdivision applies may also include a capital improvement that will be undertaken or has been undertaken in the tax area for a facility that is used for any purpose specified in section 8(a)(2) of this chapter.
(2) For a tax area in a city having a population of more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000), there is a capital improvement that will be undertaken or has been undertaken in the tax area for a facility that is used for any purpose specified in section 8(a) of this chapter.
(3) For a tax area in a city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400), there is a capital improvement that will be undertaken or has been undertaken in the tax area for a facility that is used for any purpose specified in section 8(a)(2) of this chapter.
(4) The capital improvement that will be undertaken or that has been undertaken in the tax area will benefit the public health and welfare and will be of public utility and benefit.
(5) The capital improvement that will be undertaken or that has been undertaken in the tax area will protect or increase state and local tax bases and tax revenues.
(c) The tax area established under this chapter is a special taxing district authorized by the general assembly to enable the designating body to provide special benefits to taxpayers in the tax area by promoting economic development that is of public use and benefit.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.174-2001, SEC.13; P.L.178-2002, SEC.127; P.L.64-2004, SEC.36; P.L.2-2005, SEC.130; P.L.214-2005, SEC.72; P.L.172-2011, SEC.157; P.L.119-2012, SEC.211.

IC 36-7-31.3-9.3
General assembly findings
Sec. 9.3. The general assembly finds that the city of Marion is subject to special circumstances that justify special legislation to

allow the city of Marion to establish a tax area under section 9 of this chapter, before January 1, 2005.
As added by P.L.220-2011, SEC.666.

IC 36-7-31.3-10 Version a
Resolution; allocation of taxes
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 10. (a) A tax area must be established by resolution. A resolution establishing a tax area must provide for the allocation of covered taxes attributable to a taxable event or covered taxes earned in the tax area to the professional sports and convention development area fund established for the city or county. The allocation provision must apply to the entire tax area. However, for all tax areas located in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000), the allocation each year must be as follows:
(1) The first two million six hundred thousand dollars ($2,600,000) shall be transferred to the county treasurer for deposit in the supplemental coliseum improvement fund.
(2) The remaining amount shall be transferred to the treasurer of the joint county-city capital improvement board in the county.
The resolution must provide the tax area terminates not later than December 31, 2027.
(b) In addition to subsection (a), all of the salary, wages, bonuses, and other compensation that are:
(1) paid during a taxable year to a professional athlete for professional athletic services;
(2) taxable in Indiana; and
(3) earned in the tax area;
shall be allocated to the tax area if the professional athlete is a member of a team that plays the majority of the professional athletic events that the team plays in Indiana in the tax area.
(c) For a tax area that is:
(1) not located in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000); and
(2) not located in a city having a population of more than one hundred thousand (100,000) but less than one hundred ten thousand (110,000);
the total amount of state revenue captured by the tax area may not exceed five dollars ($5) per resident of the city or county per year for twenty (20) consecutive years.
(d) For a tax area that is located in a city having a population of more than one hundred thousand (100,000) but less than one hundred ten thousand (110,000), the total amount of state revenue captured by the tax area may not exceed six dollars and fifty cents ($6.50) per resident of the city per year for twenty (20) consecutive years.
(e) The resolution establishing the tax area must designate the

facility or proposed facility and the facility site for which the tax area is established.
(f) The department may adopt rules under IC 4-22-2 and guidelines to govern the allocation of covered taxes to a tax area.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.176-2009, SEC.26; P.L.182-2009(ss), SEC.511; P.L.119-2012, SEC.212.

IC 36-7-31.3-10 Version b
Resolution; allocation of taxes
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 10. (a) A tax area must be established by resolution. A resolution establishing a tax area must provide for the allocation of covered taxes attributable to a taxable event or covered taxes earned in the tax area to the professional sports and convention development area fund established for the city or county. The allocation provision must apply to the entire tax area. The following apply to Allen County:
(1) The fund required by this subsection is the coliseum professional sports and convention development area fund. This fund shall be administered by the Allen County Memorial Coliseum board of trustees.
(2) The allocation each year must be as follows:
(A) The first two million six hundred thousand dollars ($2,600,000) shall be transferred to the county treasurer for deposit in the coliseum professional sports and convention development area fund.
(B) The remaining amount shall be transferred to the treasurer of the joint county-city capital improvement board in the county.
The resolution must provide the tax area terminates not later than December 31, 2027.
(b) In addition to subsection (a), all of the salary, wages, bonuses, and other compensation that are:
(1) paid during a taxable year to a professional athlete for professional athletic services;
(2) taxable in Indiana; and
(3) earned in the tax area;
shall be allocated to the tax area if the professional athlete is a member of a team that plays the majority of the professional athletic events that the team plays in Indiana in the tax area.
(c) For a tax area that is:
(1) not located in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000); and
(2) not located in a city having a population of more than one hundred thousand (100,000) but less than one hundred ten thousand (110,000);
the total amount of state revenue captured by the tax area may not exceed five dollars ($5) per resident of the city or county per year for

twenty (20) consecutive years.
(d) For a tax area that is located in a city having a population of more than one hundred thousand (100,000) but less than one hundred ten thousand (110,000), the total amount of state revenue captured by the tax area may not exceed six dollars and fifty cents ($6.50) per resident of the city per year for twenty (20) consecutive years.
(e) The resolution establishing the tax area must designate the facility or proposed facility and the facility site for which the tax area is established.
(f) The department may adopt rules under IC 4-22-2 and guidelines to govern the allocation of covered taxes to a tax area.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.176-2009, SEC.26; P.L.182-2009(ss), SEC.511; P.L.119-2012, SEC.212; P.L.137-2012, SEC.121.

IC 36-7-31.3-11
Review of resolution by budget committee; notice requirements; information to taxing units
Sec. 11. (a) Upon adoption of a resolution establishing a tax area under section 10 of this chapter, the designating body shall submit the resolution to the budget committee for review and recommendation to the budget agency.
(b) Upon adoption of a resolution changing the boundaries of a tax area under section 10 of this chapter, the commission shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit in the county where the district is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the district, including the following:
(i) The estimated economic benefits and costs incurred by the district, as measured by increased employment and anticipated growth of property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the district.
(c) Upon completion of the actions required by subsection (b), the commission shall submit the resolution to the budget committee for review and recommendation to the budget agency. The budget committee shall meet not later than sixty (60) days after receipt of a resolution and shall make a recommendation on the resolution to the budget agency.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.128; P.L.199-2005, SEC.37.

IC 36-7-31.3-12
Approval of resolution by budget agency
Sec. 12. (a) The budget agency must approve the resolution before covered taxes may be allocated under section 10 of this chapter. (b) When considering a resolution, the budget committee and the budget agency must make the following findings:
(1) The cost of the facility and facility site specified under the resolution exceeds ten thousand dollars ($10,000).
(2) The capital improvement specified under the resolution is economically sound and will benefit the people of Indiana by protecting or increasing state and local tax bases and tax revenues for at least the duration of the tax area established under this chapter.
(3) The political subdivisions affected by the capital improvement specified under the resolution have committed significant resources towards completion of the improvement.
(c) Revenues from the tax area may not be allocated until the budget agency approves the resolution.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-13
Notice of adoption of allocation provision
Sec. 13. When the designating body adopts an allocation provision, the county auditor shall notify the department by certified mail of the adoption of the provision and shall include with the notification a complete list of the following:
(1) Employers in the tax area.
(2) Street names and the range of street numbers of each street in the tax area.
The county auditor shall update the list before July 1 of each year.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.129.

IC 36-7-31.3-14
Professional sports and convention development area fund
Sec. 14. If a tax area is established under section 10 of this chapter, a state fund known as the professional sports and convention development area fund is established for that tax area. The fund shall be administered by the department. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-15
Deposit of taxes in fund
Sec. 15. Covered taxes attributable to a taxing area under section 10 of this chapter shall be deposited in the professional sports and convention development area fund.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-16
Distributions from fund
Sec. 16. On or before the twentieth day of each month, all amounts held in the professional sports and convention development area fund shall be distributed to the county treasurer. As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-17
Notice of taxes to be distributed to county treasurer or party to agreement under IC 36-7-31.3-8(c)
Sec. 17. The department shall notify the county auditor of the amount of taxes to be distributed to the county treasurer. For tax areas described in section 8(c) of this chapter, the department shall notify the county auditor of the amount of taxes to be distributed to each party to the agreement. The notice must specify the distribution and uses of covered taxes to be allocated under this chapter.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.130.

IC 36-7-31.3-18
Warrants
Sec. 18. All distributions from the professional sports and convention development area fund for the county shall be made by warrants issued by the auditor of state to the treasurer of state ordering those payments to the county treasurer.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-19
Use of funds
Sec. 19. The resolution establishing the tax area must designate the use of the funds. The funds are to be used only for the following:
(1) Except in a tax area in a city having a population of:
(A) more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000); or
(B) more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400);
a capital improvement that will construct or equip a facility owned by the city, the county, a school corporation, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11 and used by a professional sports franchise for practice or competitive sporting events. In a tax area to which this subdivision applies, funds may also be used for a capital improvement that will construct or equip a facility owned by the city, the county, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11 and used for any purpose specified in section 8(a)(2) of this chapter.
(2) In a city having a population of more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000), a capital improvement that will construct or equip a facility owned by the city, the county, a school corporation, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11 and used for any purpose specified in section 8(a) of this chapter.
(3) In a city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400),

a capital improvement that will construct or equip a facility owned by the city, the county, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11 and used for any purpose specified in section 8(a)(1) or 8(a)(2) of this chapter.
(4) The financing or refinancing of a capital improvement described in subdivision (1), (2), or (3) or the payment of lease payments for a capital improvement described in subdivision (1), (2), or (3).
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.131; P.L.64-2004, SEC.37; P.L.119-2012, SEC.213.

IC 36-7-31.3-20
Repayments to fund
Sec. 20. The designating body shall repay to the professional sports development area fund any amount that is distributed to the designating body and used for:
(1) a purpose that is not described in this chapter; or
(2) a facility or facility site other than the facility and facility site to which covered taxes are designated under the resolution described in section 10 of this chapter.
The department shall distribute the covered taxes repaid to the professional sports development area fund under this section proportionately to the funds and the political subdivisions that would have received the covered taxes if the covered taxes had not been allocated to the tax area under this chapter.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.132.

IC 36-7-31.3-21
Expiration of chapter
Sec. 21. This chapter expires December 31, 2027.
As added by P.L.255-1997(ss), SEC.20.



CHAPTER 32. CERTIFIED TECHNOLOGY PARKS

IC 36-7-32-2
Application of definitions in IC 36-7
Sec. 2. The definitions in IC 36-7-14 and IC 36-7-15.1 apply throughout this chapter.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-3
Application of definitions in IC 6-1.1
Sec. 3. As used in this chapter, the following terms have the meanings set forth in IC 6-1.1-1:
(1) Assessment date.
(2) Assessed value or assessed valuation.
(3) Taxing district.
(4) Taxing unit.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-4
"Base assessed value"
Sec. 4. As used in this chapter, "base assessed value" means:
(1) the net assessed value of all the taxable property located in a certified technology park as finally determined for the assessment date immediately preceding the effective date of the allocation provision of a resolution adopted under section 15 of this chapter; plus
(2) to the extent it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-5
"Business incubator"
Sec. 5. As used in this chapter, "business incubator" means real and personal property that:
(1) is located in a certified technology park;
(2) is subject to an agreement under section 12 of this chapter; and
(3) is developed for the primary purpose of attracting one (1) or

more owners or tenants who will engage in high technology activities.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-6
"Gross retail base period amount"
Sec. 6. As used in this chapter, "gross retail base period amount" means the aggregate amount of state gross retail and use taxes remitted under IC 6-2.5 by the businesses operating in the territory comprising a certified technology park during the full state fiscal year that precedes the date on which the certified technology park was designated under section 11 of this chapter.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-6.5
"Gross retail incremental amount"
Sec. 6.5. As used in this chapter, "gross retail incremental amount" means the remainder of:
(1) the aggregate amount of state gross retail and use taxes that are remitted under IC 6-2.5 by businesses operating in the territory comprising a certified technology park during a state fiscal year; minus
(2) the gross retail base period amount;
as determined by the department of state revenue.
As added by P.L.199-2005, SEC.38.

IC 36-7-32-7
"High technology activity"
Sec. 7. As used in this chapter, "high technology activity" means one (1) or more of the following:
(1) Advanced computing, which is any technology used in the design and development of any of the following:
(A) Computer hardware and software.
(B) Data communications.
(C) Information technologies.
(2) Advanced materials, which are materials with engineered properties created through the development of specialized process and synthesis technology.
(3) Biotechnology, which is any technology that uses living organisms, cells, macromolecules, microorganisms, or substances from living organisms to make or modify a product, improve plants or animals, or develop microorganisms for useful purposes. Biotechnology does not include human cloning or stem cell research with embryonic tissue.
(4) Electronic device technology, which is any technology that involves:
(A) microelectronics, semiconductors, or electronic equipment;
(B) instrumentation, radio frequency, microwave, and millimeter electronics; (C) optical and optic electrical devices; or
(D) data and digital communications and imaging devices.
(5) Engineering or laboratory testing related to the development of a product.
(6) Technology that assists in the assessment or prevention of threats or damage to human health or the environment, including environmental cleanup technology, pollution prevention technology, or development of alternative energy sources.
(7) Medical device technology, which is any technology that involves medical equipment or products other than a pharmaceutical product that has therapeutic or diagnostic value and is regulated.
(8) Product research and development.
(9) Advanced vehicles technology, which is any technology that involves:
(A) electric vehicles, hybrid vehicles, or alternative fuel vehicles; or
(B) components used in the construction of electric vehicles, hybrid vehicles, or alternative fuel vehicles.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-8
"Income tax base period amount"
Sec. 8. As used in this chapter, "income tax base period amount" means the aggregate amount of the following taxes paid by employees employed in the territory comprising a certified technology park with respect to wages and salary earned for work in the certified technology park for the state fiscal year that precedes the date on which the certified technology park was designated under section 11 of this chapter:
(1) The adjusted gross income tax.
(2) The county adjusted gross income tax.
(3) The county option income tax.
(4) The county economic development income tax.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-8.5
"Income tax incremental amount"
Sec. 8.5. As used in this chapter, "income tax incremental amount" means the remainder of:
(1) the total amount of state adjusted gross income taxes, county adjusted gross income tax, county option income taxes, and county economic development income taxes paid by employees employed in the territory comprising the certified technology park with respect to wages and salary earned for work in the territory comprising the certified technology park for a particular state fiscal year; minus
(2) the sum of the:
(A) income tax base period amount; and (B) tax credits awarded by the economic development for a growing economy board under IC 6-3.1-13 to businesses operating in a certified technology park as the result of wages earned for work in the certified technology park for the state fiscal year;
as determined by the department of state revenue.
As added by P.L.199-2005, SEC.39.

IC 36-7-32-9
"Public facilities"
Sec. 9. As used in this chapter, subject to the approval of the Indiana economic development corporation under an agreement entered into under section 12 of this chapter, "public facilities" includes the following:
(1) A street, road, bridge, storm water or sanitary sewer, sewage treatment facility, facility designed to reduce, eliminate, or prevent the spread of identified soil or groundwater contamination, drainage system, retention basin, pretreatment facility, waterway, waterline, water storage facility, rail line, electric, gas, telephone or other communications, or any other type of utility line or pipeline, or other similar or related structure or improvement, together with necessary easements for the structure or improvement. Except for rail lines, utility lines, or pipelines, the structures or improvements described in this subdivision must be either owned or used by a public agency, functionally connected to similar or supporting facilities owned or used by a public agency, or designed and dedicated to use by, for the benefit of, or for the protection of the health, welfare, or safety of the public generally, whether or not used by a single business entity. Any road, street, or bridge must be continuously open to public access. A public facility must be located on public property or in a public, utility, or transportation easement or right-of-way.
(2) Land and other assets that are or may become eligible for depreciation for federal income tax purposes for a business incubator located in a certified technology park.
(3) Land and other assets that, if privately owned, would be eligible for depreciation for federal income tax purposes for laboratory facilities, research and development facilities, conference facilities, teleconference facilities, testing facilities, training facilities, or quality control facilities:
(A) that are or that support property whose primary purpose and use is or will be for a high technology activity;
(B) that are owned by a public entity; and
(C) that are located within a certified technology park.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.142.

IC 36-7-32-10
Application; designation of area as certified technology park;

expansion across county lines
Sec. 10. (a) A unit may apply to the Indiana economic development corporation for designation of all or part of the territory within the jurisdiction of the unit's redevelopment commission as a certified technology park and to enter into an agreement governing the terms and conditions of the designation. The application must be in a form specified by the Indiana economic development corporation and must include information the corporation determines necessary to make the determinations required under section 11 of this chapter.
(b) This subsection applies only to a unit in which a certified technology park designated before January 1, 2005, is located. A unit may apply to the Indiana economic development corporation for permission to expand the unit's certified technology park to include territory that is adjacent to the unit's certified technology park but located in another county. The corporation shall grant the unit permission to expand the certified technology park if the unit and the redevelopment commission having jurisdiction over the adjacent territory approve the proposed expansion in a resolution. A certified copy of each resolution approving the proposed expansion must be attached to the application submitted under this subsection.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.143; P.L.203-2005, SEC.12.

IC 36-7-32-11
Designation; Indiana economic development corporation; criteria
Sec. 11. (a) After receipt of an application under section 10 of this chapter, and subject to subsection (b), the Indiana economic development corporation may designate a certified technology park if the corporation determines that the application demonstrates a firm commitment from at least one (1) business engaged in a high technology activity creating a significant number of jobs and satisfies one (1) or more of the following additional criteria:
(1) A demonstration of significant support from an institution of higher education, a private research based institute, or a military research and development or testing facility on an active United States government military base or other military installation located within, or in the vicinity of, the proposed certified technology park, as evidenced by the following criteria:
(A) Grants of preferences for access to and commercialization of intellectual property.
(B) Access to laboratory and other facilities owned by or under the control of the postsecondary educational institution or private research based institute.
(C) Donations of services.
(D) Access to telecommunications facilities and other infrastructure.
(E) Financial commitments.
(F) Access to faculty, staff, and students.
(G) Opportunities for adjunct faculty and other types of staff

arrangements or affiliations.
(H) Other criteria considered appropriate by the Indiana economic development corporation.
(2) A demonstration of a significant commitment by the postsecondary educational institution, private research based institute, or military research and development or testing facility on an active United States government military base or other military installation to the commercialization of research produced at the certified technology park, as evidenced by the intellectual property and, if applicable, tenure policies that reward faculty and staff for commercialization and collaboration with private businesses.
(3) A demonstration that the proposed certified technology park will be developed to take advantage of the unique characteristics and specialties offered by the public and private resources available in the area in which the proposed certified technology park will be located.
(4) The existence of or proposed development of a business incubator within the proposed certified technology park that exhibits the following types of resources and organization:
(A) Significant financial and other types of support from the public or private resources in the area in which the proposed certified technology park will be located.
(B) A business plan exhibiting the economic utilization and availability of resources and a likelihood of successful development of technologies and research into viable business enterprises.
(C) A commitment to the employment of a qualified full-time manager to supervise the development and operation of the business incubator.
(5) The existence of a business plan for the proposed certified technology park that identifies its objectives in a clearly focused and measurable fashion and that addresses the following matters:
(A) A commitment to new business formation.
(B) The clustering of businesses, technology, and research.
(C) The opportunity for and costs of development of properties under common ownership or control.
(D) The availability of and method proposed for development of infrastructure and other improvements, including telecommunications technology, necessary for the development of the proposed certified technology park.
(E) Assumptions of costs and revenues related to the development of the proposed certified technology park.
(6) A demonstrable and satisfactory assurance that the proposed certified technology park can be developed to principally contain property that is primarily used for, or will be primarily used for, a high technology activity or a business incubator.
(b) The Indiana economic development corporation may not approve an application that would result in a substantial reduction or

cessation of operations in another location in Indiana in order to relocate them within the certified technology park.
(c) A certified technology park designated under this section is subject to the review of the Indiana economic development corporation and must be recertified every four (4) years. The corporation shall develop procedures and the criteria to be used in the review required by this subsection. A certified technology park shall furnish to the corporation the following information to be used in the course of the review:
(1) Total employment and payroll levels for all businesses operating within the certified technology park.
(2) The nature and extent of any technology transfer activity occurring within the certified technology park.
(3) The nature and extent of any nontechnology businesses operating within the certified technology park.
(4) The use and outcomes of any state money made available to the certified technology park.
(5) An analysis of the certified technology park's overall contribution to the technology based economy in Indiana.
If a certified technology park is not recertified, the Indiana economic development corporation shall send a certified copy of a notice of the determination to the county auditor, the department of local government finance, and the department of state revenue.
(d) To the extent allowed under IC 5-14-3, the corporation shall maintain the confidentiality of any information that is:
(1) submitted as part of the review process under subsection (c); and
(2) marked as confidential;
by the certified technology park.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.81-2004, SEC.23; P.L.4-2005, SEC.144; P.L.2-2007, SEC.388; P.L.154-2007, SEC.1; P.L.3-2008, SEC.263; P.L.113-2010, SEC.138.

IC 36-7-32-12
Agreements; governing certified technology parks
Sec. 12. A redevelopment commission and the legislative body of the unit that established the redevelopment commission may enter into an agreement with the Indiana economic development corporation establishing the terms and conditions governing a certified technology park designated under section 11 of this chapter. Upon designation of the certified technology park under the terms of the agreement, the subsequent failure of any party to comply with the terms of the agreement may result in the termination or rescission of the designation of the area as a certified technology park. The agreement must include the following provisions:
(1) A description of the area to be included within the certified technology park.
(2) Covenants and restrictions, if any, upon all or a part of the properties contained within the certified technology park and terms of enforcement of any covenants or restrictions. (3) The financial commitments of any party to the agreement and of any owner or developer of property within the certified technology park.
(4) The terms of any commitment required from a postsecondary educational institution or private research based institute for support of the operations and activities within the certified technology park.
(5) The terms of enforcement of the agreement, which may include the definition of events of default, cure periods, legal and equitable remedies and rights, and penalties and damages, actual or liquidated, upon the occurrence of an event of default.
(6) The public facilities to be developed for the certified technology park and the costs of those public facilities, as approved by the Indiana economic development corporation.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.145; P.L.2-2007, SEC.389; P.L.154-2007, SEC.2.

IC 36-7-32-13
Authority; sale price or rental value of public facilities below market value
Sec. 13. (a) If the Indiana economic development corporation determines that a sale price or rental value at below market rate will assist in increasing employment or private investment in a certified technology park, the redevelopment commission and the legislative body of the unit may determine the sale price or rental value for public facilities owned or developed by the redevelopment commission and the unit in the certified technology park at below market rate.
(b) If public facilities developed under an agreement entered into under this chapter are conveyed or leased at less than fair market value or at below market rates, the terms of the conveyance or lease shall include legal and equitable remedies and rights to assure that the public facilities are used for high technology activities or as a business incubator. Legal and equitable remedies and rights may include penalties and actual or liquidated damages.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.146.

IC 36-7-32-14
Marketing responsibilities; Indiana economic development corporation
Sec. 14. The Indiana economic development corporation shall market the certified technology park. The corporation and a redevelopment commission may contract with each other or any third party for these marketing services.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.147.

IC 36-7-32-15
Designation as allocation area; remonstrance Sec. 15. (a) Subject to the approval of the legislative body of the unit that established the redevelopment commission, the redevelopment commission may adopt a resolution designating a certified technology park as an allocation area for purposes of the allocation and distribution of property taxes.
(b) After adoption of the resolution under subsection (a), the redevelopment commission shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit that has authority to levy property taxes in the geographic area where the certified technology park is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the certified technology park, including the following:
(i) The estimated economic benefits and costs incurred by the certified technology park, as measured by increased employment and anticipated growth of real property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the certified technology park and must state that written remonstrances may be filed with the redevelopment commission until the time designated for the hearing. The notice must also name the place, date, and time when the redevelopment commission will receive and hear remonstrances and objections from persons interested in or affected by the proceedings pertaining to the proposed allocation area and will determine the public utility and benefit of the proposed allocation area. The commission shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing. All persons affected in any manner by the hearing, including all taxpayers within the taxing district of the redevelopment commission, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the redevelopment commission affecting the allocation area if the redevelopment commission gives the notice required by this section.
(c) At the hearing, which may be recessed and reconvened periodically, the redevelopment commission shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the redevelopment commission shall take final action determining the public utility and benefit of the proposed allocation area confirming, modifying and confirming, or rescinding the resolution. The final action taken by the redevelopment commission shall be recorded and is final and conclusive, except that an appeal may be taken in the manner prescribed by section 16 of this chapter. As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-16
Appeals; remonstrance
Sec. 16. (a) A person who files a written remonstrance with the redevelopment commission under section 15 of this chapter and who is aggrieved by the final action taken may, within ten (10) days after that final action, file with the office of the clerk of the circuit or superior court of the county a copy of the redevelopment commission's resolution and the person's remonstrance against the resolution, together with the person's bond as provided by IC 34-13-5-7.
(b) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of filing of the appeal. The court shall decide the appeal based on the record and evidence before the redevelopment commission, not by trial de novo, and may confirm the final action of the redevelopment commission or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-17
Allocation and distribution of property taxes
Sec. 17. (a) An allocation provision adopted under section 15 of this chapter must:
(1) apply to the entire certified technology park; and
(2) require that any property tax on taxable property subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes in the certified technology park be allocated and distributed as provided in subsections (b) and (c).
(b) Except as otherwise provided in this section:
(1) the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the taxable property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated and, when collected, paid into the funds of the respective taxing units; and
(2) the excess of the proceeds of the property taxes imposed for the assessment date with respect to which the allocation and distribution is made that are attributable to taxes imposed after being approved by the voters in a referendum or local public question conducted after April 30, 2010, not otherwise included in subdivision (1) shall be allocated to and, when collected, paid into the funds of the taxing unit for which the referendum or local public question was conducted.
(c) Except as provided in subsection (d), all the property tax

proceeds that exceed those described in subsection (b) shall be allocated to the redevelopment commission for the certified technology park and, when collected, paid into the certified technology park fund established under section 23 of this chapter.
(d) Before July 15 of each year, the redevelopment commission shall do the following:
(1) Determine the amount, if any, by which the property tax proceeds to be deposited in the certified technology park fund will exceed the amount necessary for the purposes described in section 23 of this chapter.
(2) Provide a written notice to the county auditor, the fiscal body of the county or municipality that established the redevelopment commission, and the officers who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 for each of the other taxing units that is wholly or partly located within the allocation area. The notice must:
(A) state the amount, if any, of excess tax proceeds that the redevelopment commission has determined may be allocated to the respective taxing units in the manner prescribed in subsection (c); or
(B) state that the commission has determined that there is no excess assessed value that may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The county auditor shall allocate to the respective taxing units the amount, if any, of excess assessed value determined by the commission. The redevelopment commission may not authorize an allocation of property tax proceeds under this subdivision if to do so would endanger the interests of the holders of bonds described in section 24 of this chapter.
(e) Notwithstanding any other law, each assessor shall, upon petition of the redevelopment commission, reassess the taxable property situated upon or in, or added to, the certified technology park effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the certified technology park, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the taxable property as valued without regard to this section; or
(2) the base assessed value.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.146-2008, SEC.774; P.L.203-2011, SEC.21.

IC 36-7-32-18
Repealed
(Repealed by P.L.146-2008, SEC.813.)

IC 36-7-32-19 Version a
Rules and forms; adjustment of base assessed value Note: This version of section effective until 1-1-2013. See also following version of this section, effective 1-1-2013.
Sec. 19. (a) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that the state board of accounts and department of local government finance consider appropriate for the implementation of an allocation area under this chapter.
(b) After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the certified technology park fund under section 17 of this chapter. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the certified technology park fund under section 17 of this chapter.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.154-2006, SEC.81.

IC 36-7-32-19 Version b
Rules and forms; adjustment of base assessed value
Note: This version of section effective 1-1-2013. See also preceding version of this section, effective until 1-1-2013.
Sec. 19. (a) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that the state board of accounts and department of local government finance consider appropriate for the implementation of an allocation area under this chapter.
(b) After each general reassessment of real property in an area under IC 6-1.1-4-4 or reassessment under a reassessment plan prepared under IC 6-1.1-4-4.2, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the reassessment of the real property in the area on the property tax proceeds allocated to the certified technology park fund under section 17 of this chapter. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the certified technology park fund under section 17 of this chapter.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.154-2006, SEC.81; P.L.112-2012, SEC.61.

IC 36-7-32-20
Notification to department of state revenue; computation of gross retail base revenue
Sec. 20. (a) After entering into an agreement under section 12 of this chapter, the redevelopment commission shall send to the department of state revenue:
(1) a certified copy of the designation of the certified

technology park under section 11 of this chapter;
(2) a certified copy of the agreement entered into under section 12 of this chapter; and
(3) a complete list of the employers in the certified technology park and the street names and the range of street numbers of each street in the certified technology park.
The redevelopment commission shall update the list provided under subdivision (3) before July 1 of each year.
(b) Not later than sixty (60) days after receiving a copy of the designation of the certified technology park, the department of state revenue shall determine the gross retail base period amount and the income tax base period amount.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-21
Annual computation; income tax incremental amount; gross retail incremental amount
Sec. 21. Before the first business day in October of each year, the department of state revenue shall calculate the income tax incremental amount and the gross retail incremental amount for the preceding state fiscal year for each certified technology park designated under this chapter.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-22
Incremental tax financing fund; deposits; distributions
Sec. 22. (a) The treasurer of state shall establish an incremental tax financing fund for each certified technology park designated under this chapter. The fund shall be administered by the treasurer of state. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
(b) Subject to subsection (c), the following amounts shall be deposited during each state fiscal year in the incremental tax financing fund established for a certified technology park under subsection (a):
(1) The aggregate amount of state gross retail and use taxes that are remitted under IC 6-2.5 by businesses operating in the certified technology park, until the amount of state gross retail and use taxes deposited equals the gross retail incremental amount for the certified technology park.
(2) The aggregate amount of the following taxes paid by employees employed in the certified technology park with respect to wages earned for work in the certified technology park, until the amount deposited equals the income tax incremental amount:
(A) The adjusted gross income tax.
(B) The county adjusted gross income tax.
(C) The county option income tax.
(D) The county economic development income tax.
(c) Not more than a total of five million dollars ($5,000,000) may

be deposited in a particular incremental tax financing fund for a certified technology park over the life of the certified technology park.
(d) On or before the twentieth day of each month, all amounts held in the incremental tax financing fund established for a certified technology park shall be distributed to the redevelopment commission for deposit in the certified technology park fund established under section 23 of this chapter.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-23
Certified technology park fund; deposit of funds; uses
Sec. 23. (a) Each redevelopment commission that establishes a certified technology park under this chapter shall establish a certified technology park fund to receive:
(1) property tax proceeds allocated under section 17 of this chapter; and
(2) money distributed to the redevelopment commission under section 22 of this chapter.
(b) Money deposited in the certified technology park fund may be used by the redevelopment commission only for one (1) or more of the following purposes:
(1) Acquisition, improvement, preparation, demolition, disposal, construction, reconstruction, remediation, rehabilitation, restoration, preservation, maintenance, repair, furnishing, and equipping of public facilities.
(2) Operation of public facilities described in section 9(2) of this chapter.
(3) Payment of the principal of and interest on any obligations that are payable solely or in part from money deposited in the fund and that are incurred by the redevelopment commission for the purpose of financing or refinancing the development of public facilities in the certified technology park.
(4) Establishment, augmentation, or restoration of the debt service reserve for obligations described in subdivision (3).
(5) Payment of the principal of and interest on bonds issued by the unit to pay for public facilities in or serving the certified technology park.
(6) Payment of premiums on the redemption before maturity of bonds described in subdivision (3).
(7) Payment of amounts due under leases payable from money deposited in the fund.
(8) Reimbursement to the unit for expenditures made by it for public facilities in or serving the certified technology park.
(9) Payment of expenses incurred by the redevelopment commission for public facilities that are in the certified technology park or serving the certified technology park.
(10) For any purpose authorized by an agreement between redevelopment commissions entered into under section 26 of this chapter. (c) The certified technology park fund may not be used for operating expenses of the redevelopment commission.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.203-2005, SEC.13; P.L.1-2006, SEC.571.

IC 36-7-32-24
Bonds
Sec. 24. (a) A redevelopment commission may issue bonds for the purpose of providing public facilities under this chapter.
(b) The bonds are payable solely from:
(1) property tax proceeds allocated to the certified technology park fund under section 17 of this chapter;
(2) money distributed to the redevelopment commission under section 22 of this chapter;
(3) other funds available to the redevelopment commission; or
(4) a combination of the methods in subdivisions (1) through (3).
(c) The bonds shall be authorized by a resolution of the redevelopment commission.
(d) The terms and form of the bonds shall be set out either in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds must mature within fifty (50) years.
(f) The redevelopment commission shall sell the bonds at public or private sale upon such terms as determined by the redevelopment commission.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of providing public facilities within a certified technology park, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the public facilities and all related buildings, facilities, structures, and improvements;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the public facilities suitable for use and operation;
(4) architectural, engineering, consultant, and attorney's fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction and for a period thereafter determined by the redevelopment commission, but not to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, for, and interest on,

the bonds being refunded or refinanced.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-25
Declaration; public purpose
Sec. 25. The establishment of high technology activities and public facilities within a technology park serves a public purpose and is of benefit to the general welfare of a unit by encouraging investment, job creation and retention, and economic growth and diversity.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-26
Written agreement for joint economic development projects
Sec. 26. (a) Two (2) or more redevelopment commissions may enter into a written agreement under this section to jointly undertake economic development projects in the certified technology parks established by the redevelopment commissions that are parties to the agreement.
(b) A party to an agreement under this section may do one (1) or more of the following:
(1) Except as provided in subsection (c), grant one (1) or more of its powers to another party to the agreement.
(2) Exercise any power granted to it by a party to the agreement.
(3) Pledge any of its revenues, including taxes or allocated taxes under section 17 of this chapter, to the bonds or lease rental obligations of another party to the agreement under IC 5-1-14-4.
(c) A redevelopment commission may not grant to another redevelopment commission the power to tax or to establish an allocation area under this chapter.
(d) An action to challenge the validity of an agreement under this section must be brought not more than thirty (30) days after the agreement has been approved by all the parties to the agreement. After that period has passed, the agreement is not contestable for any cause.
As added by P.L.203-2005, SEC.14.

IC 36-7-32-27
Terms of written agreement for joint economic development project
Sec. 27. An agreement described in section 26 of this chapter must provide for the following:
(1) The duration of the agreement.
(2) The purpose of the agreement.
(3) The manner of financing, staffing, and supplying the joint undertaking and of establishing and maintaining a budget for the joint undertaking.
(4) The methods that may be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon partial or complete termination of

the agreement.
(5) The manner of acquiring, holding, and disposing of real and personal property used in the joint undertaking.
(6) Any other appropriate matters.
As added by P.L.203-2005, SEC.15.



CHAPTER 33. STATE INSTITUTION REUSE AUTHORITY

IC 36-7-33-2
"Property"
Sec. 2. As used in this chapter, "property" refers to real property that was used by a state institution.
As added by P.L.89-2004, SEC.1.

IC 36-7-33-3
"State institution"
Sec. 3. As used in this chapter, "state institution" has the meaning set forth in IC 12-7-2-184.
As added by P.L.89-2004, SEC.1.

IC 36-7-33-4
Establishment of authority to develop, manage, and plan for use of property transferred to municipality
Sec. 4. The legislative body of a municipality may adopt an ordinance to establish an authority to develop, manage, and plan for the use of property transferred by the state to the municipality.
As added by P.L.89-2004, SEC.1.

IC 36-7-33-5
Ordinance; required provisions
Sec. 5. An ordinance adopted under this chapter must provide for the following:
(1) A board to govern the authority. The ordinance must provide for the following details regarding the board:
(A) The number of members.
(B) The manner of the appointment of the members.
(C) The term of office of board members. The term of office of a board member may not exceed four (4) years.
(D) The rules for the board's governance.
(2) The authority's and the board's powers and duties. The ordinance may not provide that the authority or the board has a power or duty that the municipality itself does not have.
As added by P.L.89-2004, SEC.1.

IC 36-7-33-6
Powers and duties of authority
Sec. 6. Subject to section 5 of this chapter, an authority and the authority's board have the powers and duties set forth in the ordinance that establishes the authority. As added by P.L.89-2004, SEC.1.



CHAPTER 34. QUALIFIED MILITARY BASE ENHANCEMENT AREA

IC 36-7-34-2
"Technology park"
Sec. 2. As used in this chapter, "technology park" refers to a certified technology park established under IC 36-7-32.
As added by P.L.203-2005, SEC.16.

IC 36-7-34-3
"Qualified military base"
Sec. 3. "Qualified military base" means a United States government military installation that:
(1) has an area of at least sixty thousand (60,000) acres; and
(2) is used for the design, construction, maintenance, and testing of electronic devices and ordnance.
As added by P.L.203-2005, SEC.16.

IC 36-7-34-4
Establishment of qualified military base enhancement areas
Sec. 4. A qualified military base enhancement area is established for each of the following:
(1) A technology park located within a radius of five (5) miles of a qualified military base. The geographic area of a qualified military base enhancement area established under this subdivision is the geographic area of the technology park.
(2) A county in which all or part of a qualified military base is located. The geographic area of a qualified military base enhancement area established under this subdivision is the geographic area of the county other than any area in which a technology park described in subdivision (1) is located.
As added by P.L.203-2005, SEC.16. Amended by P.L.180-2006, SEC.8.

IC 36-7-34-5
Duties of Indiana economic development corporation
Sec. 5. The Indiana economic development corporation shall do the following:
(1) Coordinate area development activities.
(2) Serve as a catalyst for area development.
(3) Promote each area to outside groups and individuals.
(4) Establish a formal line of communication with businesses in each area.
(5) Act as a liaison between businesses and local governments

for any development activity that may affect each area.
(6) Act as a liaison between each area and residents of nearby communities.
As added by P.L.203-2005, SEC.16. Amended by P.L.1-2006, SEC.572.



CHAPTER 35. PROPERTY MAINTENANCE AREAS

IC 36-7-35-2
"Maintenance activity" defined
Sec. 2. As used in this chapter, "maintenance activity" means the remodeling, repair, or improvement of property as defined by a municipality in a PMA ordinance adopted under section 9 of this chapter.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-3
"PMA certification" defined
Sec. 3. As used in this chapter, "PMA certification" means a certification provided under section 9 of this chapter for qualified expenditures made on property in a property maintenance area.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-4
"PMA ordinance" defined
Sec. 4. As used in this chapter, "PMA ordinance" means an ordinance adopted by the fiscal body of a municipality under section 9 of this chapter.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-5
"Property" defined
Sec. 5. (a) As used in this chapter, "property" means a building or structure:
(1) assessed as real property under IC 6-1.1-4; and
(2) listed in a PMA ordinance.
(b) The term does not include land.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-6
"Property maintenance area" defined
Sec. 6. As used in this chapter, "property maintenance area" means an area established by a municipality under section 9 of this chapter.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-7
"Qualified expenditure" defined
Sec. 7. As used in this chapter, "qualified expenditure" means an

expenditure made by a taxpayer for maintenance activities that qualify the taxpayer for a credit under IC 6-3.1-32.5 as determined under a PMA ordinance.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-8
"Residentially distressed area" defined
Sec. 8. As used in this chapter, "residentially distressed area" means an area:
(1) that has a significant number of:
(A) dwellings (as defined in IC 6-1.1-12-37) within the area that are:
(i) not permanently occupied;
(ii) subject to an order issued under IC 36-7-9; or
(iii) evidencing significant building deficiencies; or
(B) vacant parcels of real property (as defined by IC 6-1.1-1-15); or
(2) that has experienced a net loss in the number of dwellings (as defined in IC 6-1.1-12-37).
As added by P.L.144-2008, SEC.47. Amended by P.L.1-2009, SEC.168.

IC 36-7-35-9
PMA ordinance; limitations on area; certification of qualified expenditures; grants to individuals
Sec. 9. (a) The fiscal body of a municipality located in a county may adopt an ordinance establishing a property maintenance area to provide certification of qualified expenditures on property in the property maintenance area. The ordinance shall be referred to as a PMA ordinance. The boundaries of a property maintenance area may not exceed five percent (5%) of the total land area of the municipality. The property maintenance area established under this section must be either:
(1) a residentially distressed area; or
(2) an area:
(A) that contains the types of property listed or defined in the PMA ordinance; and
(B) where the median assessed value of each type of property under clause (A) within the property maintenance area does not exceed the median assessed value for that type of property throughout the municipality.
(b) A municipality that adopts a PMA ordinance may provide grants to individuals who receive a PMA certification under this chapter. The amount of a grant provided under this subsection may not exceed the lesser of:
(1) fifty percent (50%) of the qualified expenditures certified in the PMA certification; or
(2) one thousand five hundred dollars ($1,500).
As added by P.L.144-2008, SEC.47.
IC 36-7-35-10
Period PMA ordinance is effective; required information in PMA ordinance
Sec. 10. A PMA ordinance adopted under section 9 of this chapter must be in effect for at least one (1) year and not more than ten (10) years and must include the following:
(1) The geographic boundaries of the property maintenance area.
(2) A list or definition of:
(A) the types of property; and
(B) the maintenance activities;
that may entitle a taxpayer to a credit under IC 6-3.1-32.5.
(3) The eligibility qualifications for a contractor to perform maintenance activities within the property maintenance area.
(4) The criteria for a landlord to be eligible for a PMA certification.
(5) The amount of the qualified expenditures that may be certified under this chapter.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-11
Permissible inclusions in list or definition of maintenance activities
Sec. 11. The list or definition of maintenance activities determined by the municipality under section 10(2) of this chapter may include installing, repairing, or upgrading:
(1) roofing;
(2) siding;
(3) a furnace;
(4) a window or windows;
(5) paint;
(6) a foundation;
(7) electrical wiring; or
(8) plumbing.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-12
Requirements for eligibility qualifications
Sec. 12. The eligibility qualifications established under section 10(3) of this chapter:
(1) may not prohibit or disallow certification of qualified expenditures made by the owner of property for maintenance activities performed by the owner on the property if all other requirements and qualifications are satisfied for obtaining a PMA certification under this chapter; and
(2) may require a contractor to submit to the fiscal body of the municipality:
(A) proof that the contractor holds a valid contractor's license;
(B) any complaints filed against the contractor with a better business bureau or a federal, state, or local unit of

government; and
(C) financial statements or business plans of the contractor.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-13
Requirements for landlord eligibility for PMA certification
Sec. 13. The criteria established under section 10(4) of this chapter must require a landlord to:
(1) report any violations relating to any health or housing codes applicable to any property in which the landlord has an interest;
(2) submit a plan, before receiving a PMA certification under this chapter, to correct all violations reported under subdivision (1); and
(3) repay to the municipality the amount of any grants awarded under this chapter, if the landlord does not correct all violations reported under subdivision (1) within a reasonable time, as determined by the municipality.
As added by P.L.144-2008, SEC.47.

IC 36-7-35-14
Eligibility requirements for PMA certification
Sec. 14. If a person:
(1) makes a qualified expenditure on the person's property in a property maintenance area; and
(2) meets all the other requirements set forth in the PMA ordinance adopted by the municipality where the person's property is located;
the person is entitled to a PMA certification under this chapter.
As added by P.L.144-2008, SEC.47.



CHAPTER 36. ABATEMENT OF VACANT STRUCTURES AND ABANDONED STRUCTURES

IC 36-7-36-2
"Enforcement authority"
Sec. 2. As used in this chapter, "enforcement authority" has the meaning set forth in IC 36-7-9-2.
As added by P.L.88-2009, SEC.15.

IC 36-7-36-3
"Hearing authority" Sec. 3. As used in this chapter, "hearing authority" has the meaning set forth in IC 36-7-9-2.
As added by P.L.88-2009, SEC.15.

IC 36-7-36-4
"Owner"
Sec. 4. As used in this chapter, "owner" means a person that holds a substantial interest in property in the form of a known or recorded fee interest, life estate, or equitable interest as a contract purchaser.
As added by P.L.88-2009, SEC.15.

IC 36-7-36-5
"Vacant real property"
Sec. 5. As used in this chapter, "vacant real property" means real property that is not being occupied by an owner, tenant, or others authorized by the owner.
As added by P.L.88-2009, SEC.15.

IC 36-7-36-6
"Vacant structure"
Sec. 6. As used in this chapter, "vacant structure" means a structure or building that is not being occupied by an owner, tenant, or others authorized by the owner.
As added by P.L.88-2009, SEC.15.

IC 36-7-36-7
Adoption of this chapter; rules and procedures
Sec. 7. The legislative body of a municipality or county:
(1) may adopt this chapter by ordinance; and
(2) if the legislative body adopts this chapter by ordinance, shall adopt rules and procedures for its enforcement.
As added by P.L.88-2009, SEC.15.

IC 36-7-36-8
Administration and enforcement of this chapter by enforcement authority; court costs and attorney's fees
Sec. 8. (a) An enforcement authority may administer and enforce this chapter in conjunction with any enforcement or civil action under IC 32-30-6, IC 32-30-7, IC 32-30-8, IC 36-1-6, or IC 36-7-9.
(b) Under all enforcement and civil actions designated under subsection (a), the enforcement authority is entitled to recover court costs and attorney's fees.
As added by P.L.88-2009, SEC.15.

IC 36-7-36-9
Notice and order by enforcement authority to owner of vacant or abandoned structure; ordered action
Sec. 9. If an enforcement authority determines that a vacant structure or an abandoned structure exists, an abatement notice and order may be sent to the owner that directs the owner to: (1) abate the vacant structure or abandoned structure by cleaning and securing or boarding up the vacant structure or abandoned structure and the premises upon which it is located; and
(2) erect fences, barriers, berms, or other suitable means to discourage:
(A) access to the vacant structure or abandoned structure; and
(B) illegal dumping or littering on the premises upon which the vacant structure or abandoned structure exists.
As added by P.L.88-2009, SEC.15.

IC 36-7-36-10
Civil penalties on owners of structures left vacant or abandoned for specified periods; exceptions; limit on penalty amount
Sec. 10. (a) An owner of a property that remains a vacant structure or an abandoned structure for at least ninety (90) consecutive calendar days may be liable for a civil penalty in the amount of five hundred dollars ($500) per vacant structure or abandoned structure, not to exceed five thousand dollars ($5,000) per structure per year, unless:
(1) documentation has been filed and approved by the enforcement authority that indicates the owner's intent to eliminate the vacant structure or abandoned structure status of the property;
(2) the owner is current on all property taxes and special assessments; and
(3) at least one (1) of the following applies:
(A) The structure is the subject of a valid building permit for repair or rehabilitation and the owner is proceeding diligently and in good faith to complete the repair or rehabilitation of the structure as defined in the enforcement order.
(B) The structure is:
(i) maintained in compliance with this chapter; and
(ii) actively being offered for sale, lease, or rent.
(C) The owner can demonstrate that the owner made a diligent and good faith effort to implement actions approved by the enforcement authority.
(b) If the structure continues to remain a vacant structure beyond the initial ninety (90) days described in subsection (a) and the owner does not meet any of the exceptions set forth in this section, the enforcement authority may continue to assess penalties each year on each structure in the following amounts:
(1) One thousand dollars ($1,000) for the second ninety (90) calendar day period each structure remains a vacant structure or an abandoned structure.
(2) One thousand five hundred dollars ($1,500) for the third ninety (90) calendar day period each structure remains a vacant structure or an abandoned structure. (3) Two thousand dollars ($2,000) for the fourth and each subsequent ninety (90) calendar day period thereafter each structure remains a vacant structure or an abandoned structure.
A civil penalty under this subsection may not exceed five thousand dollars ($5,000) per structure per year.
As added by P.L.88-2009, SEC.15.






ARTICLE 7.5. NORTHWEST INDIANA REGIONAL DEVELOPMENT AUTHORITY

CHAPTER 0.1. FINDINGS



CHAPTER 1. DEFINITIONS

IC 36-7.5-1-2
"Airport authority"
Sec. 2. "Airport authority" refers to an airport authority established under IC 8-22-3 in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-3
"Airport authority project"
Sec. 3. "Airport authority project" means a project that can be financed with the proceeds of bonds issued by an airport authority under IC 8-22-3.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-4
"Airport development authority"
Sec. 4. "Airport development authority" refers to an airport development authority established under IC 8-22-3.7 in a city having a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
As added by P.L.214-2005, SEC.73. Amended by P.L.119-2012, SEC.214.

IC 36-7.5-1-5
"Bonds"
Sec. 5. "Bonds" means bonds, notes, or other evidences of indebtedness issued by the development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-6
"Commuter transportation district"
Sec. 6. "Commuter transportation district" refers to a commuter transportation district that:
(1) is established under IC 8-5-15; and
(2) has among its purposes the maintenance, operation, and improvement of passenger service over the Chicago, South Shore, and South Bend Railroad and any extension of that railroad.
As added by P.L.214-2005, SEC.73.
IC 36-7.5-1-7
"Commuter transportation district project"
Sec. 7. "Commuter transportation district project" means a project that can be financed with the proceeds of bonds issued by a commuter transportation district under IC 8-5-15.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-8
"Development authority"
Sec. 8. "Development authority" refers to the northwest Indiana regional development authority established by IC 36-7.5-2-1.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-9
"Development board"
Sec. 9. "Development board" refers to the governing body appointed under IC 36-7.5-2-3 for a development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-10
"Economic development project"
Sec. 10. "Economic development project" means the following:
(1) An economic development project described in IC 6-3.5-7-13.1(c).
(2) A dredging, sediment removal, or channel improvement project.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-11
"Eligible county"
Sec. 11. "Eligible county" refers to the following counties:
(1) A county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(2) A county having a population of more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000).
(3) A county having a population of more than one hundred eleven thousand (111,000) but less than one hundred fifteen thousand (115,000), if:
(A) the fiscal body of the county has adopted an ordinance under IC 36-7.5-2-3(e) providing that the county is joining the development authority; and
(B) the fiscal body of the city described in IC 36-7.5-2-3(e) has adopted an ordinance under IC 36-7.5-2-3(e) providing that the city is joining the development authority.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.49; P.L.119-2012, SEC.215.

IC 36-7.5-1-11.3 "Eligible municipality"
Sec. 11.3. "Eligible municipality" refers to a municipality that has become a member of the development authority under IC 36-7.5-2-3(i).
As added by P.L.182-2009(ss), SEC.421.

IC 36-7.5-1-12
"Eligible political subdivision"
Sec. 12. "Eligible political subdivision" means the following:
(1) An airport authority.
(2) A commuter transportation district.
(3) A regional bus authority under IC 36-9-3-2(c).
(4) A regional transportation authority established under IC 36-9-3-2.
(5) The Lake Michigan marina and shoreline development commission under IC 36-7-13.5.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.50; P.L.197-2011, SEC.146.

IC 36-7.5-1-12.4
"Lake Michigan marina and shoreline development commission"
Sec. 12.4. "Lake Michigan marina and shoreline development commission" means the commission established by IC 36-7-13.5-2.
As added by P.L.197-2011, SEC.147.

IC 36-7.5-1-12.5
"Lake Michigan marina and shoreline development commission project"
Sec. 12.5. "Lake Michigan marina and shoreline development commission project" means a project that can be financed with the proceeds of bonds issued by the Lake Michigan marina and shoreline development commission.
As added by P.L.197-2011, SEC.148.

IC 36-7.5-1-13
"Project"
Sec. 13. "Project" means an airport authority project, a commuter transportation district project, an economic development project, a regional bus authority project, a regional transportation authority project, or a Lake Michigan marina and shoreline development commission project.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.51; P.L.197-2011, SEC.149.

IC 36-7.5-1-14
"Regional bus authority"
Sec. 14. "Regional bus authority" means a regional transportation authority operating as a regional bus authority under IC 36-9-3-2(c).
As added by P.L.214-2005, SEC.73.
IC 36-7.5-1-15
"Regional bus authority project"
Sec. 15. "Regional bus authority project" means a project that can be financed with the proceeds of bonds issued by a regional bus authority under IC 36-9-3.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-15.3
"Regional transportation authority"
Sec. 15.3. "Regional transportation authority" means a regional transportation authority established under IC 36-9-3-2.
As added by P.L.47-2006, SEC.52.

IC 36-7.5-1-15.6
"Regional transportation authority project"
Sec. 15.6. "Regional transportation authority project" means a project that can be financed with the proceeds of bonds issued by a regional transportation authority under IC 36-9-3.
As added by P.L.47-2006, SEC.53.

IC 36-7.5-1-16
Repealed
(Repealed by P.L.197-2011, SEC.153.)

IC 36-7.5-1-17
Repealed
(Repealed by P.L.197-2011, SEC.153.)



CHAPTER 2. DEVELOPMENT AUTHORITY AND BOARD

IC 36-7.5-2-2
Power in eligible counties and eligible municipalities
Sec. 2. The development authority may carry out its powers and duties under this article in the following:
(1) An eligible county.
(2) An eligible municipality.
As added by P.L.214-2005, SEC.73. Amended by P.L.182-2009(ss), SEC.422.

IC 36-7.5-2-3
Development board; members
Sec. 3. (a) The development authority is governed by the development board appointed under this section.
(b) Except as provided in subsections (e), (f), and (h), the development board is composed of the following seven (7) members:
(1) Two (2) members appointed by the governor. One (1) of the members appointed by the governor under this subdivision must be an individual nominated under subsection (d). The members appointed by the governor under this subdivision serve at the pleasure of the governor.
(2) The following members from a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000):
(A) One (1) member appointed by the mayor of the largest city in the county in which a riverboat is located.
(B) One (1) member appointed by the mayor of the second largest city in the county in which a riverboat is located. (C) One (1) member appointed by the mayor of the third largest city in the county in which a riverboat is located.
(D) One (1) member appointed jointly by the county executive and the county fiscal body. A member appointed under this clause may not reside in a city described in clause (A), (B), or (C).
(3) One (1) member appointed jointly by the county executive and county fiscal body of a county having a population of more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000).
(c) A member appointed to the development board must have knowledge and at least five (5) years professional work experience in at least one (1) of the following:
(1) Rail transportation or air transportation.
(2) Regional economic development.
(3) Business or finance.
(d) The mayor of the largest city in a county having a population of more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000) shall nominate three (3) residents of the county for appointment to the development board. One (1) of the governor's initial appointments under subsection (b)(1) must be an individual nominated by the mayor. At the expiration of the member's term, the mayor of the second largest city in the county shall nominate three (3) residents of the county for appointment to the development board. One (1) of the governor's appointments under subsection (b)(1) must be an individual nominated by the mayor. Thereafter, the authority to nominate the three (3) individuals from among whom the governor shall make an appointment under subsection (b)(1) shall alternate between the mayors of the largest and the second largest city in the county at the expiration of a member's term.
(e) A county having a population of more than one hundred eleven thousand (111,000) but less than one hundred fifteen thousand (115,000) shall be an eligible county participating in the development authority if the fiscal body of the county adopts an ordinance before September 15, 2006, providing that the county is joining the development authority and the fiscal body of a city that is located in the county and that has a population of more than thirty-one thousand (31,000) but less than thirty-one thousand five hundred (31,500) adopts an ordinance before September 15, 2006, providing that the city is joining the development authority. Notwithstanding subsection (b), if ordinances are adopted under this subsection and the county becomes an eligible county participating in the development authority:
(1) the development board shall be composed of nine (9) members rather than seven (7) members; and
(2) the additional two (2) members shall be appointed in the following manner:
(A) One (1) additional member shall be appointed by the governor and shall serve at the pleasure of the governor. The

member appointed under this clause must be an individual nominated under subsection (f).
(B) One (1) additional member shall be appointed jointly by the county executive and county fiscal body.
(f) This subsection applies only if the county described in subsection (e) is an eligible county participating in the development authority. The mayor of the largest city in the county described in subsection (e) shall nominate three (3) residents of the county for appointment to the development board. The governor's initial appointment under subsection (e)(2)(A) must be an individual nominated by the mayor. At the expiration of the member's term, the mayor of the second largest city in the county described in subsection (e) shall nominate three (3) residents of the county for appointment to the development board. The governor's second appointment under subsection (e)(2)(A) must be an individual nominated by the mayor. Thereafter, the authority to nominate the three (3) individuals from among whom the governor shall make an appointment under subsection (e)(2)(A) shall alternate between the mayors of the largest and the second largest city in the county at the expiration of a member's term.
(g) An individual or entity required to make an appointment under subsection (b) or nominations under subsection (d) must make the initial appointment before September 1, 2005, or the initial nomination before August 15, 2005. If an individual or entity does not make an initial appointment under subsection (b) before September 1, 2005, or the initial nominations required under subsection (d) before September 1, 2005, the governor shall instead make the initial appointment.
(h) Subsection (i) applies only to municipalities located in a county that:
(1) has a population of more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000); and
(2) was a member of the development authority on January 1, 2009, and subsequently ceases to be a member of the development authority.
(i) If the fiscal bodies of at least two (2) municipalities subject to this subsection adopt ordinances to become members of the development authority, those municipalities shall become members of the development authority. If two (2) or more municipalities become members of the development authority under this subsection, the fiscal bodies of the municipalities that become members of the development authority shall jointly appoint one (1) member of the development board who shall serve in place of the member described in subsection (b)(3). A municipality that becomes a member of the development authority under this subsection is considered an eligible municipality for purposes of this article.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.55; P.L.1-2007, SEC.241; P.L.182-2009(ss), SEC.423; P.L.119-2012, SEC.216.
IC 36-7.5-2-4
Development board; terms of members; vacancy; oath; compensation
Sec. 4. (a) Except as provided in subsection (b) for the initial appointments to the development board, a member appointed to the development board serves a four (4) year term. However, a member serves at the pleasure of the appointing authority. A member may be reappointed to subsequent terms.
(b) The terms of the initial members appointed to the development board are as follows:
(1) The initial member appointed by the governor who is not nominated under section 3(d) or 3(f) of this chapter shall serve a term of four (4) years.
(2) The initial member appointed by the governor who is nominated under section 3(d) of this chapter shall serve a term of two (2) years. If a member is appointed under section 3(e)(2)(A) of this chapter, the initial member who is appointed under that provision shall serve a term of two (2) years.
(3) The initial member appointed under section 3(b)(2)(D) of this chapter shall serve a term of three (3) years.
(4) The initial member appointed under section 3(b)(3) of this chapter shall serve a term of three (3) years.
(5) The initial members appointed under section 3(b)(2)(A) through 3(b)(2)(C) of this chapter shall serve a term of two (2) years.
(6) If a member is appointed under section 3(e)(2)(B) of this chapter, the initial member appointed under that provision shall serve a term of three (3) years.
(c) If a vacancy occurs on the development board, the appointing authority that made the original appointment shall fill the vacancy by appointing a new member for the remainder of the vacated term.
(d) Each member appointed to the development board, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the development board.
(e) A member appointed to the development board is not entitled to receive any compensation for performance of the member's duties. However, a member is entitled to a per diem from the development authority for the member's participation in development board meetings. The amount of the per diem is equal to the amount of the per diem provided under IC 4-10-11-2.1(b).
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.56.

IC 36-7.5-2-5
Chair; officers
Sec. 5. (a) The member appointed by the governor under section 3(b)(1) of this chapter but not nominated under section 3(d) or 3(f) of this chapter shall serve as chair of the development board until January 2013. At the election under subsection (b) in 2013 and each

year thereafter, the chair shall be elected from among the members of the development board.
(b) In January of each year, the development board shall hold an organizational meeting at which the development board shall elect the following officers from the members of the development board:
(1) After December 31, 2012, a chair.
(2) A vice chair.
(3) A secretary-treasurer.
(c) Not more than two (2) members from any particular county may serve as an officer described in subsection (a) or elected under subsection (b). The affirmative vote of at least five (5) members of the development board is necessary to elect an officer under subsection (b). However, if the county described in section 3(e) of this chapter is an eligible county participating in the development authority, the affirmative vote of at least six (6) members of the development board is necessary to elect an officer under subsection (b).
(d) An officer elected under subsection (b) serves from the date of the officer's election until the officer's successor is elected and qualified.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.57.

IC 36-7.5-2-6
Meetings; quorum; affirmative votes
Sec. 6. (a) The development board shall meet at least quarterly.
(b) The chair of the development board or any two (2) members of the development board may call a special meeting of the development board.
(c) Five (5) members of the development board constitute a quorum. However, if the county described in section 3(e) of this chapter is an eligible county participating in the development authority, six (6) members of the development board constitute a quorum.
(d) The affirmative votes of at least five (5) members of the development board are necessary to authorize any action of the development authority. However, if the county described in section 3(e) of this chapter is an eligible county participating in the development authority, the affirmative votes of at least six (6) members of the development board are necessary to authorize any action of the development authority.
(e) Notwithstanding any other provision of this article, the minimum number of affirmative votes required under subsection (d) to take any of the following actions must include the affirmative vote of the member appointed by the governor who is not nominated under section 3(d) or 3(f) of this chapter:
(1) Making loans, loan guarantees, or grants or providing any other funding or financial assistance for projects.
(2) Acquiring or condemning property.
(3) Entering into contracts. (4) Employing an executive director or any consultants or technical experts.
(5) Issuing bonds or entering into a lease of a project.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.58.

IC 36-7.5-2-7
Bylaws and rules
Sec. 7. The development board may adopt the bylaws and rules that the development board considers necessary for the proper conduct of the development board's duties and the safeguarding of the development authority's funds and property.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-2-8
Common construction wage, public purchasing, and public works project laws apply
Sec. 8. (a) The development authority must comply with IC 5-16-7 (common construction wage), IC 5-22 (public purchasing), IC 36-1-12 (public work projects), and any applicable federal bidding statutes and regulations. An eligible political subdivision that receives a loan, a grant, or other financial assistance from the development authority or enters into a lease with the development authority must comply with applicable federal, state, and local public purchasing and bidding law and regulations. However, a purchasing agency (as defined in IC 5-22-2-25) of an eligible political subdivision may:
(1) assign or sell a lease for property to the development authority; or
(2) enter into a lease for property with the development authority;
at any price and under any other terms and conditions as may be determined by the eligible political subdivision and the development authority. However, before making an assignment or sale of a lease or entering into a lease under this section that would otherwise be subject to IC 5-22, the eligible political subdivision or its purchasing agent must obtain or cause to be obtained a purchase price for the property to be subject to the lease from the lowest responsible and responsive bidder in accordance with the requirements for the purchase of supplies under IC 5-22.
(b) In addition to the provisions of subsection (a), with respect to projects undertaken by the authority, the authority shall set a goal for participation by minority business enterprises of fifteen percent (15%) and women's business enterprises of five percent (5%), consistent with the goals of delivering the project on time and within the budgeted amount and, insofar as possible, using Indiana businesses for employees, goods, and services. In fulfilling the goal, the authority shall take into account historical precedents in the same market.
As added by P.L.214-2005, SEC.73.
IC 36-7.5-2-9
Annual financial audit
Sec. 9. The office of management and budget shall contract with a certified public accountant for an annual financial audit of the development authority. The certified public accountant may not have a significant financial interest, as determined by the office of management and budget, in a project, facility, or service funded by or leased by or to the development authority. The certified public accountant shall present an audit report not later than four (4) months after the end of the development authority's fiscal year and shall make recommendations to improve the efficiency of development authority operations. The certified public accountant shall also perform a study and evaluation of internal accounting controls and shall express an opinion on the controls that were in effect during the audit period. The development authority shall pay the cost of the annual financial audit. In addition, the state board of accounts may at any time conduct an audit of any phase of the operations of the development authority. The development authority shall pay the cost of any audit by the state board of accounts.
As added by P.L.214-2005, SEC.73.



CHAPTER 3. DEVELOPMENT AUTHORITY POWERS AND DUTIES

IC 36-7.5-3-2
Powers
Sec. 2. (a) The development authority may do any of the following:
(1) Finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip land and projects located in an eligible county or eligible municipality.
(2) Lease land or a project to an eligible political subdivision.
(3) Finance and construct additional improvements to projects or other capital improvements owned by the development authority and lease them to or for the benefit of an eligible political subdivision.
(4) Acquire land or all or a portion of one (1) or more projects from an eligible political subdivision by purchase or lease and lease the land or projects back to the eligible political subdivision, with any additional improvements that may be made to the land or projects.
(5) Acquire all or a portion of one (1) or more projects from an eligible political subdivision by purchase or lease to fund or refund indebtedness incurred on account of the projects to enable the eligible political subdivision to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the eligible political subdivision considers to be unduly burdensome.
(6) Make loans, loan guarantees, and grants or provide other financial assistance to or on behalf of the following:
(A) A commuter transportation district.
(B) An airport authority or airport development authority.
(C) The Lake Michigan marina and shoreline development commission. (D) A regional bus authority. A loan, loan guarantee, grant, or other financial assistance under this clause may be used by a regional bus authority for acquiring, improving, operating, maintaining, financing, and supporting the following:
(i) Bus services (including fixed route services and flexible or demand-responsive services) that are a component of a public transportation system.
(ii) Bus terminals, stations, or facilities or other regional bus authority projects.
(E) A regional transportation authority.
(7) Provide funding to assist a railroad that is providing commuter transportation services in an eligible county or eligible municipality.
(8) Provide funding to assist an airport authority located in an eligible county or eligible municipality in the construction, reconstruction, renovation, purchase, lease, acquisition, and equipping of an airport facility or airport project.
(9) Provide funding to assist in the development of an intermodal facility to facilitate the interchange and movement of freight.
(10) Provide funding to assist the Lake Michigan marina and shoreline development commission in carrying out the purposes of IC 36-7-13.5.
(11) Provide funding for economic development projects in an eligible county or eligible municipality.
(12) Hold, use, lease, rent, purchase, acquire, and dispose of by purchase, exchange, gift, bequest, grant, condemnation, lease, or sublease, on the terms and conditions determined by the development authority, any real or personal property located in an eligible county or eligible municipality.
(13) After giving notice, enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a project.
(14) Make or enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this article.
(15) Sue, be sued, plead, and be impleaded.
(16) Design, order, contract for, and construct, reconstruct, and renovate a project or improvements to a project.
(17) Appoint an executive director and employ appraisers, real estate experts, engineers, architects, surveyors, attorneys, accountants, auditors, clerks, construction managers, and any consultants or employees that are necessary or desired by the development authority in exercising its powers or carrying out its duties under this article.
(18) Accept loans, grants, and other forms of financial assistance from the federal government, the state government, a political subdivision, or any other public or private source.
(19) Use the development authority's funds to match federal

grants or make loans, loan guarantees, or grants to carry out the development authority's powers and duties under this article.
(20) Except as prohibited by law, take any action necessary to carry out this article.
(b) If the development authority is unable to agree with the owners, lessees, or occupants of any real property selected for the purposes of this article, the development authority may proceed under IC 32-24-1 to procure the condemnation of the property. The development authority may not institute a proceeding until it has adopted a resolution that:
(1) describes the real property sought to be acquired and the purpose for which the real property is to be used;
(2) declares that the public interest and necessity require the acquisition by the development authority of the property involved; and
(3) sets out any other facts that the development authority considers necessary or pertinent.
The resolution is conclusive evidence of the public necessity of the proposed acquisition.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.60; P.L.182-2009(ss), SEC.424; P.L.197-2011, SEC.152.

IC 36-7.5-3-3
Reports
Sec. 3. The development authority shall before November 1 of each year issue a report to the legislative council, the budget committee, and the governor concerning the operations and activities of the development authority during the preceding state fiscal year. The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-3-4
Development plan
Sec. 4. (a) The development authority shall prepare a comprehensive strategic development plan that includes detailed information concerning the following:
(1) The proposed projects to be undertaken or financed by the development authority.
(2) The following information for each project included under subdivision (1):
(A) Timeline and budget.
(B) The return on investment.
(C) The projected or expected need for an ongoing subsidy.
(D) Any projected or expected federal matching funds.
(b) The development authority shall before January 1, 2008, submit the comprehensive strategic development plan for review by the budget committee and approval by the director of the office of management and budget.
As added by P.L.214-2005, SEC.73.



CHAPTER 4. FINANCING; ISSUANCE OF BONDS; LEASES

account.
(e) Except as otherwise provided by law or agreement with the holders of obligations of the development authority, all other money and revenues of the development authority may be deposited in the general account or the lease rental account at the discretion of the development board. Money on deposit in the lease rental account may be used only to make rental payments on leases entered into by the development authority under this article. Money on deposit in the general account may be used for any purpose authorized by this article.
(f) The development authority fund shall be administered by the development authority.
(g) Money in the development authority fund shall be used by the development authority to carry out this article and does not revert to any other fund.
As added by P.L.214-2005, SEC.73. Amended by P.L.182-2009(ss), SEC.425.

IC 36-7.5-4-2
Revenue transfers to fund
Sec. 2. (a) Except as provided in subsection (b), beginning in 2006 the fiscal officer of each city and county described in IC 36-7.5-2-3(b) shall each transfer three million five hundred thousand dollars ($3,500,000) each year to the development authority for deposit in the development authority fund established under section 1 of this chapter. However, if a county having a population of more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000) ceases to be a member of the development authority and two (2) or more municipalities in the county have become members of the development authority as authorized by IC 36-7.5-2-3(i), the transfer of county economic development income tax transferred under IC 6-3.5-7-13.1(b)(4) is the contribution of the municipalities in the county that have become members of the development authority.
(b) This subsection applies only if:
(1) the fiscal body of the county described in IC 36-7.5-2-3(e) has adopted an ordinance under IC 36-7.5-2-3(e) providing that the county is joining the development authority;
(2) the fiscal body of the city described in IC 36-7.5-2-3(e) has adopted an ordinance under IC 36-7.5-2-3(e) providing that the city is joining the development authority; and
(3) the county described in IC 36-7.5-2-3(e) is an eligible county participating in the development authority.
Beginning in 2007, the fiscal officer of the county described in IC 36-7.5-2-3(e) shall transfer two million six hundred twenty-five thousand dollars ($2,625,000) each year to the development authority for deposit in the development authority fund established under section 1 of this chapter. Beginning in 2007, the fiscal officer of the city described in IC 36-7.5-2-3(e) shall transfer eight hundred seventy-five thousand dollars ($875,000) each year to the

development authority for deposit in the development authority fund established under section 1 of this chapter.
(c) The following apply to the transfers required by subsections (a) and (b):
(1) Except for transfers of money described in subdivision (4)(D), the transfers shall be made without appropriation by the city or county fiscal body or approval by any other entity.
(2) Except as provided in subdivision (3), after December 31, 2005, each fiscal officer shall transfer eight hundred seventy-five thousand dollars ($875,000) to the development authority fund before the last business day of January, April, July, and October of each year. Food and beverage tax revenue deposited in the fund under IC 6-9-36-8 is in addition to the transfers required by this section.
(3) After December 31, 2006, the fiscal officer of the county described in IC 36-7.5-2-3(e) shall transfer six hundred fifty-six thousand two hundred fifty dollars ($656,250) to the development authority fund before the last business day of January, April, July, and October of each year. The county is not required to make any payments or transfers to the development authority covering any time before January 1, 2007. The fiscal officer of a city described in IC 36-7.5-2-3(e) shall transfer two hundred eighteen thousand seven hundred fifty dollars ($218,750) to the development authority fund before the last business day of January, April, July, and October of each year. The city is not required to make any payments or transfers to the development authority covering any time before January 1, 2007.
(4) The transfers shall be made from one (1) or more of the following:
(A) Riverboat admissions tax revenue received by the city or county, riverboat wagering tax revenue received by the city or county, or riverboat incentive payments received from a riverboat licensee by the city or county.
(B) Any county economic development income tax revenue received under IC 6-3.5-7 by the city or county.
(C) Any other local revenue other than property tax revenue received by the city or county.
(D) In the case of a county described in IC 36-7.5-2-3(e) or a city described in IC 36-7.5-2-3(e), any money from the major moves construction fund that is distributed to the county or city under IC 8-14-16.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.61; P.L.182-2009(ss), SEC.426; P.L.119-2012, SEC.217.

IC 36-7.5-4-3
Bond issues
Sec. 3. (a) Subject to subsection (h), the development authority may issue bonds for the purpose of obtaining money to pay the cost of: (1) acquiring real or personal property, including existing capital improvements;
(2) acquiring, constructing, improving, reconstructing, or renovating one (1) or more projects; or
(3) funding or refunding bonds issued under this chapter or IC 8-5-15, IC 8-22-3, IC 36-7-13.5, or IC 36-9-3 or prior law.
(b) The bonds are payable solely from:
(1) the lease rentals from the lease of the projects for which the bonds were issued, insurance proceeds, and any other funds pledged or available; and
(2) except as otherwise provided by law, revenue received by the development authority and amounts deposited in the development authority fund.
(c) The bonds shall be authorized by a resolution of the development board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within forty (40) years.
(f) The board shall sell the bonds only to the Indiana finance authority established by IC 4-4-11-4 upon the terms determined by the development board and the Indiana finance authority.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of acquiring, constructing, improving, reconstructing, or renovating one (1) or more projects, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of equipment or a facility and all buildings, facilities, structures, equipment, and improvements related to the facility;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the project suitable for use and operations;
(4) architectural, engineering, consultant, and attorney's fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums (if any) for, and interest on, the bonds being refunded or refinanced.
(h) The development authority may not issue bonds under this article unless the development authority first finds that each contract for the construction of a facility and all buildings, facilities, structures, and improvements related to that facility to be financed in

whole or in part through the issuance of the bonds requires payment of the common construction wage required by IC 5-16-7.
As added by P.L.214-2005, SEC.73. Amended by P.L.1-2006, SEC.573.

IC 36-7.5-4-4
Bonding; complete authority
Sec. 4. This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the development board or any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed in this article.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-5
Bonding; security; trust indenture
Sec. 5. (a) The development authority may secure bonds issued under this chapter by a trust indenture between the development authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign revenue received by the development authority, amounts deposited in the development authority fund, and lease rentals, receipts, and income from leased projects, but may not mortgage land or projects;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the development authority and development board;
(3) set forth the rights and remedies of bondholders and trustees; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the development authority under this section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment made need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-6
Bond refunding; leases
Sec. 6. (a) Bonds issued under IC 8-5-15, IC 8-22-3, IC 36-7-13.5, or IC 36-9-3 or prior law may be refunded as provided in this section.
(b) An eligible political subdivision may:
(1) lease all or a portion of land or a project or projects to the development authority, which may be at a nominal lease rental with a lease back to the eligible political subdivision,

conditioned upon the development authority assuming bonds issued under IC 8-5-15, IC 8-22-3, IC 36-7-13.5, or IC 36-9-3 or prior law and issuing its bonds to refund those bonds; and
(2) sell all or a portion of land or a project or projects to the development authority for a price sufficient to provide for the refunding of those bonds and lease back the land or project or projects from the development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-7
Leases; findings
Sec. 7. (a) Before a lease may be entered into by an eligible political subdivision under this chapter, the eligible political subdivision must find that the lease rental provided for is fair and reasonable.
(b) A lease of land or a project from the development authority to an eligible political subdivision:
(1) may not have a term exceeding forty (40) years;
(2) may not require payment of lease rentals for a newly constructed project or for improvements to an existing project until the project or improvements to the project have been completed and are ready for occupancy or use;
(3) may contain provisions:
(A) allowing the eligible political subdivision to continue to operate an existing project until completion of the acquisition, improvements, reconstruction, or renovation of that project or any other project; and
(B) requiring payment of lease rentals for land, for an existing project being used, reconstructed, or renovated, or for any other existing project;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the eligible political subdivision to purchase the project upon the terms stated in the lease during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the project, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of a project;
(7) may provide that the eligible political subdivision shall agree to:
(A) pay any taxes and assessments on the project;
(B) maintain insurance on the project for the benefit of the development authority;
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(D) pay a deposit or series of deposits to the development authority from any funds legally available to the eligible political subdivision before the commencement of the lease

to secure the performance of the eligible political subdivision's obligations under the lease; and
(8) shall provide that the lease rental payments by the eligible political subdivision shall be made from the development authority fund established by section 1 of this chapter and may provide that the lease rental payments by the eligible political subdivision shall be made from:
(A) net revenues of the project;
(B) any other funds available to the eligible political subdivision; or
(C) both sources described in clauses (A) and (B).
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-8
Leases; complete authority
Sec. 8. This chapter contains full and complete authority for leases between the development authority and an eligible political subdivision. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the development authority or the eligible political subdivision or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this article.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-9
Plans; approval
Sec. 9. If the lease provides for a project or improvements to a project to be constructed by the development authority, the plans and specifications shall be submitted to and approved by all agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-10
Agreements; common wall; easements; licenses
Sec. 10. The development authority and an eligible political subdivision may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county in which the project is located.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-11
Leases or sale of projects or land to authority
Sec. 11. (a) An eligible political subdivision may lease for a nominal lease rental, or sell to the development authority, one (1) or more projects or portions of a project or land upon which a project is located or is to be constructed.
(b) Any lease of all or a portion of a project by an eligible political subdivision to the development authority must be for a term

equal to the term of the lease of that project back to the eligible political subdivision.
(c) An eligible political subdivision may sell property to the development authority for the amount the eligible political subdivision determines to be in the best interest of the eligible political subdivision. The development authority may pay that amount from the proceeds of bonds of the development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-12
Option to purchase property
Sec. 12. If an eligible political subdivision exercises its option to purchase leased property, the eligible political subdivision may issue its bonds as authorized by statute.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-13
Tax exemption
Sec. 13. (a) All:
(1) property owned by the development authority;
(2) revenues of the development authority; and
(3) bonds issued by the development authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(b) All securities issued under this chapter are exempt from the registration requirements of IC 23-19 and other securities registration statutes.
As added by P.L.214-2005, SEC.73. Amended by P.L.27-2007, SEC.35.

IC 36-7.5-4-14
Bonds; legal investments
Sec. 14. Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associates, credit unions, savings banks, private banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-15
Bonds; contesting validity
Sec. 15. An action to contest the validity of bonds to be issued

under this chapter may not be brought after the time limitations set forth in IC 5-1-14-13.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-16
Transfers; failure to make; duty of state treasurer
Sec. 16. (a) This section applies if:
(1) a city or county described in IC 36-7.5-2-3 fails to make a transfer or a part of a transfer required by section 2 of this chapter; and
(2) the development authority has bonds or other debt or lease obligations outstanding.
(b) The treasurer of state shall do the following:
(1) Deduct from amounts otherwise payable to the city or town under IC 4-33-12 or IC 4-33-13 an amount equal to the amount of the transfer or part of the transfer under section 2 of this chapter that the city or county failed to make.
(2) Pay the amount deducted under subdivision (1) to the development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-17
Covenant with holders
Sec. 17. (a) If there are bonds outstanding that have been issued under this article and are not secured by a lease, or if there are leases in effect under this article, the general assembly also covenants that it will not reduce the amount required to be transferred from the counties and cities to the development authority under section 2 of this chapter below an amount that would produce one and twenty-five hundredths (1.25) multiplied by the total of the highest annual debt service on the bonds to their final maturity plus the highest annual lease payments on the leases to their final termination date.
(b) The general assembly also covenants that it will not:
(1) repeal or amend this article in a manner that would adversely affect owners of outstanding bonds, or the payment of lease rentals, secured by the amounts pledged under this chapter; or
(2) in any way impair the rights of owners of bonds of the development authority, or the owners of bonds secured by lease rentals, secured by a pledge of revenues under this chapter;
except as otherwise set forth in subsection (a).
As added by P.L.214-2005, SEC.73.






ARTICLE 7.6. REGIONAL DEVELOPMENT AUTHORITIES

CHAPTER 1. DEFINITIONS

IC 36-7.6-1-2
"Airport authority"
Sec. 2. "Airport authority" refers to an airport authority established under IC 8-22-3.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-3
"Airport authority project"
Sec. 3. "Airport authority project" means a project that can be financed with the proceeds of bonds issued by an airport authority under IC 8-22-3.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-4
"Bonds"
Sec. 4. "Bonds" means, except as otherwise provided, bonds, notes, or other evidences of indebtedness issued by a development authority.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-5
"Commuter transportation district"
Sec. 5. "Commuter transportation district" refers to a commuter transportation district established under IC 8-5-15.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-6
"Commuter transportation district project"
Sec. 6. "Commuter transportation district project" means a project that can be financed with the proceeds of bonds issued by a commuter transportation district under IC 8-5-15.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-7
"Economic growth region"
Sec. 7. "Economic growth region" refers to an economic growth region designated by the department of workforce development. As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-8
"Development authority"
Sec. 8. "Development authority" refers to a regional development authority established under IC 36-7.6-2-3.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-9
"Development board"
Sec. 9. "Development board" refers to the governing body of a development authority appointed under IC 36-7.6-2-3.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-10
"Economic development project"
Sec. 10. "Economic development project" means an economic development project described in IC 6-3.5-7-13.1(c).
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-11
"Eligible political subdivision"
Sec. 11. "Eligible political subdivision" means any of the following:
(1) A county.
(2) A municipality.
(3) An airport authority.
(4) A commuter transportation district.
(5) A regional transportation authority.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-12
"Project"
Sec. 12. "Project" means an airport authority project, a commuter transportation district project, an economic development project, a regional transportation authority project, an intermodal transportation project, or a regional trail or greenway project.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-13
"Regional transportation authority"
Sec. 13. "Regional transportation authority" means a regional transportation authority established under IC 36-9-3.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-1-14
"Regional transportation authority project"
Sec. 14. "Regional transportation authority project" means a project that can be financed with the proceeds of bonds issued by a regional transportation authority under IC 36-9-3. As added by P.L.232-2007, SEC.7.



CHAPTER 2. DEVELOPMENT AUTHORITY AND BOARD

IC 36-7.6-2-2
Body corporate and politic; development authority activities
Sec. 2. A development authority established under this chapter is a separate body corporate and politic that shall carry out the purposes of this article by:
(1) acquiring, constructing, equipping, owning, leasing, and financing projects and facilities for lease to or for the benefit of eligible political subdivisions under this article; and
(2) funding and developing:
(A) airport authority projects;
(B) commuter transportation district and other rail projects and services;
(C) regional transportation authority projects and services;
(D) economic development projects;
(E) intermodal transportation projects; and
(F) regional trail or greenway projects;
that are of regional importance.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-3
Units that may establish a development authority; contiguity requirements
Sec. 3. (a) Subject to the provisions of this article, regional development authorities may be established under subsection (b), (c), or (d).
(b) A development authority may be established by two (2) or more counties that are located in the same economic growth region.
(c) A development authority may be established by:
(1) two (2) or more counties that are located in the same economic growth region; and
(2) one (1) or more counties that:
(A) are not located in the same economic growth region as the counties described in subdivision (1); and
(B) are adjacent to the economic growth region containing the counties described in subdivision (1).
(d) A development authority may be established by:
(1) one (1) or more counties; and
(2) one (1) or more second class cities that:
(A) are not located in the county or counties described in

subdivision (1); and
(B) are located in the same economic growth region as the county or counties described in subdivision (1).
(e) A county or second class city may participate in the establishment of a development authority under this section and become a member of the development authority only if the fiscal body of the county or second class city adopts an ordinance authorizing the county or second class city to participate in the establishment of the development authority.
(f) A county may be a member of a development authority only if the county is contiguous to at least one (1) other county that is a member of the development authority. A second class city may be a member of a development authority only if the county in which the second class city is located is contiguous to at least one (1) other county that is a member of the development authority.
(g) Notwithstanding any other provision, if a county becomes a member of a development authority, each municipality in the county also becomes a member of the development authority.
(h) Not more than two (2) development authorities may be established in a particular economic growth region. For purposes of this subsection, a development authority is considered to be established in a particular economic growth region if a county or municipality located in the economic growth region is a member of a development authority.
(i) A county or municipality may be a member of only one (1) development authority.
(j) A county or municipality that is a member of the northwest Indiana regional development authority under IC 36-7.5 may not be a member of a development authority under this article.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-4
Joining an existing development authority
Sec. 4. (a) A county or second class city that:
(1) is not a member of a development authority; and
(2) was eligible to participate in the establishment of a particular development authority established under this article;
may join that development authority under this section.
(b) A county or second class city described in subsection (a) may join a development authority under this section only if:
(1) the fiscal body of the county or second class city adopts an ordinance authorizing the county or second class city to become a member of the development authority; and
(2) after the fiscal body adopts an ordinance under subdivision (1), the development board of the development authority adopts a resolution authorizing the county or second class city to become a member of the development authority.
(c) A county or second class city becomes a member of a development authority on January 1 of the year following the year in which the development board adopts a resolution under subsection

(b)(2) authorizing the county or second class city to become a member of the development authority.
(d) The executive of a county or second class city that becomes a member of a development authority under this section is entitled to appoint a member to the development board under section 7 of this chapter.
(e) A county or second class city may not join a development authority under this section if joining the development authority would violate the requirement in section 3(h) of this chapter that not more than two (2) development authorities may be established in a particular economic growth region.
(f) If a county joins a development authority under this section, each municipality in the county also becomes a member of the development authority.
As added by P.L.232-2007, SEC.7. Amended by P.L.3-2008, SEC.265.

IC 36-7.6-2-5
Minimum length of participation; withdrawal
Sec. 5. (a) This section applies to the following:
(1) A county that participates in the establishment of a development authority under section 3 of this chapter or that joins a development authority under section 4 of this chapter.
(2) A second class city that participates in the establishment of a development authority under section 3(d) of this chapter or that joins a development authority under section 4 of this chapter.
(b) A county or second class city described in subsection (a) shall be a member of the development authority for five (5) years after the date the county or second class city becomes a member of the development authority.
(c) At least twelve (12) months and not more than eighteen (18) months before the end of a five (5) year period under subsection (b), the fiscal body of the county or second class city described in subsection (a) must adopt a resolution that:
(1) commits the county or second class city to an additional five (5) years as a member of the development authority, beginning at the end of the current five (5) year period; or
(2) withdraws the county or second class city from membership in the development authority not earlier than the end of the current five (5) year period.
(d) The fiscal body of a county or second class city described in subsection (a) must adopt a resolution under subsection (c) during each five (5) year period in which the county or second class city is a member of the development authority.
(e) A county or second class city described in subsection (a) may withdraw from a development authority as provided in this section without the approval of the development board.
(f) If at the end of a five (5) year period a county described in subsection (a) does not withdraw from the development authority

under this section and remains a member of the development authority, the municipalities in the county may not withdraw from the development authority and remain members of the development authority.
(g) If at the end of a five (5) year period a county described in subsection (a) withdraws from the development authority under this section, the municipalities in the county are also withdrawn from the development authority on the effective date of the county's withdrawal.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-6
Liability for unpaid transfers after withdrawal
Sec. 6. A county or municipality that withdraws from a development authority under section 5 of this chapter is liable to the development authority for any unpaid transfers under IC 36-7.6-4-2 that become due before the withdrawal of the county or municipality from the development authority is effective.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-7
Development board; members
Sec. 7. (a) A development authority is governed by a development board appointed under this section.
(b) A development board is composed of the following members:
(1) One (1) member appointed by the executive of each county that is a member of the development authority.
(2) One (1) member appointed by the executive of each second class city that is a member of the development authority.
(3) If the development authority receives or will receive an appropriation, a grant, or a distribution of money from the state, one (1) or more members appointed by the governor under section 8 of this chapter, if approved by the development board.
(c) A member appointed to the development board must have knowledge of and at least five (5) years professional work experience in at least one (1) of the following:
(1) Rail transportation or air transportation.
(2) Regional economic development.
(3) Business or finance.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-8
Addition of member appointed by the governor
Sec. 8. (a) If a development authority receives or will receive an appropriation, a grant, or a distribution of money from the state, the development board may adopt a resolution to add to the development board one (1) or more members appointed by the governor.
(b) If a development board adopts a resolution under this section, the governor shall appoint to the development board the number of members specified in the resolution. (c) A member appointed by the governor under this section must meet the knowledge and professional work experience requirements of section 7(c) of this chapter.
(d) If the governor appoints a member to a development board under this section, the governor retains the authority to appoint a member to the development board regardless of whether the state continues to appropriate, grant, or distribute money to the development authority.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-9
Terms; reappointment; oath; per diem
Sec. 9. (a) A member appointed to a development board serves a four (4) year term. However, a member serves at the pleasure of the appointing authority. A member may be reappointed to subsequent terms.
(b) If a vacancy occurs on a development board, the appointing authority that made the initial appointment shall fill the vacancy by appointing a new member for the remainder of the vacated term.
(c) Each member appointed to a development board, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the development board.
(d) A member appointed to a development board is not entitled to receive any compensation for performance of the member's duties. However, a member is entitled to a per diem from the development authority for the member's participation in development board meetings. The amount of the per diem is equal to the amount of the per diem provided under IC 4-10-11-2.1(b).
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-10
Officers
Sec. 10. (a) In January of each year, a development board shall hold an organizational meeting at which the development board shall elect the following officers from the members of the development board:
(1) A chair.
(2) A vice chair.
(3) A secretary-treasurer.
(b) The affirmative vote of at least a majority of the appointed members of a development board is necessary to elect an officer under subsection (a).
(c) An officer elected under subsection (a) serves from the date of the officer's election until the officer's successor is elected and qualified.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-11
Quarterly meetings; calling meetings; quorum; authorization of

action
Sec. 11. (a) A development board shall meet at least quarterly.
(b) The chair of a development board or any two (2) members of a development board may call a special meeting of the development board.
(c) A majority of the appointed members of a development board constitutes a quorum.
(d) The affirmative votes of at least a majority of the appointed members of a development board are necessary to authorize any action of the development authority.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-12
Bylaws and rules
Sec. 12. A development board may adopt the bylaws and rules that the development board considers necessary for the proper conduct of the development board's duties and the safeguarding of the development authority's funds and property.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-13
Common construction wage, public purchasing, and public works project laws apply
Sec. 13. (a) A development authority shall comply with IC 5-16-7 (common construction wage), IC 5-22 (public purchasing), IC 36-1-12 (public work projects), and any applicable federal bidding statutes and regulations. An eligible political subdivision that receives a loan, a grant, or other financial assistance from a development authority or enters into a lease with a development authority must comply with applicable federal, state, and local public purchasing and bidding laws and regulations. However, a purchasing agency (as defined in IC 5-22-2-25) of an eligible political subdivision may:
(1) assign or sell a lease for property to a development authority; or
(2) enter into a lease for property with a development authority;
at any price and under any other terms and conditions as may be determined by the eligible political subdivision and the development authority. However, before making an assignment or a sale of a lease or entering into a lease under this section that would otherwise be subject to IC 5-22, the eligible political subdivision or its purchasing agent must obtain or cause to be obtained a purchase price for the property to be subject to the lease from the lowest responsible and responsive bidder in accordance with the requirements for the purchase of supplies under IC 5-22.
(b) In addition to the provisions of subsection (a), with respect to projects undertaken by a development authority, the development authority shall set a goal for participation by minority business enterprises and women's business enterprises. The goals must be consistent with: (1) the participation goals established by the counties and municipalities that are members of the development authority; and
(2) the goals of delivering the project on time and within the budgeted amount and, insofar as possible, using Indiana businesses for employees, goods, and services.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-14
Annual financial audit
Sec. 14. (a) The office of management and budget shall contract with a certified public accountant for an annual financial audit of each development authority. The certified public accountant may not have a significant financial interest, as determined by the office of management and budget, in a project, facility, or service funded by or leased by or to any development authority.
(b) The certified public accountant shall present an audit report not later than four (4) months after the end of each calendar year and shall make recommendations to improve the efficiency of development authority operations. The certified public accountant shall also perform a study and evaluation of internal accounting controls and shall express an opinion on the controls that were in effect during the audit period.
(c) A development authority shall pay the cost of the annual financial audit under subsection (a). In addition, the state board of accounts may at any time conduct an audit of any phase of the operations of a development authority. A development authority shall pay the cost of any audit by the state board of accounts.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-2-15
Local advisory committees
Sec. 15. Each county or municipality that is member of a development authority may appoint a local advisory committee to advise the county or municipality on issues related to the development authority.
As added by P.L.232-2007, SEC.7.



CHAPTER 3. DEVELOPMENT AUTHORITY POWERS AND DUTIES

IC 36-7.6-3-2
Powers
Sec. 2. (a) A development authority may do any of the following:
(1) Finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip land and projects that are of regional importance.
(2) Lease land or a project to an eligible political subdivision.
(3) Finance and construct additional improvements to projects or other capital improvements owned by the development authority and lease them to or for the benefit of an eligible political subdivision.
(4) Construct or reconstruct highways, roads, and bridges.
(5) Acquire land or all or a part of one (1) or more projects from an eligible political subdivision by purchase or lease and lease the land or projects back to the eligible political subdivision, with any additional improvements that may be made to the land or projects.
(6) Acquire all or a part of one (1) or more projects from an eligible political subdivision by purchase or lease to fund or refund indebtedness incurred on account of the projects to enable the eligible political subdivision to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the eligible political subdivision considers to be unduly burdensome.
(7) Make loans, loan guarantees, and grants or provide other financial assistance to or on behalf of the following:
(A) A commuter transportation district.
(B) An airport authority.
(C) A regional transportation authority. A loan, a loan guarantee, a grant, or other financial assistance under this clause may be used by a regional transportation authority for acquiring, improving, operating, maintaining, financing, and supporting the following:
(i) Bus services (including fixed route services and

flexible or demand-responsive services) that are a component of a public transportation system.
(ii) Bus terminals, stations, or facilities or other regional bus authority projects.
(D) A county.
(E) A municipality.
(8) Provide funding to assist a railroad that is providing commuter transportation services in a county containing territory included in the development authority.
(9) Provide funding to assist an airport authority located in a county containing territory included in the development authority in the construction, reconstruction, renovation, purchase, lease, acquisition, and equipping of an airport facility or airport project.
(10) Provide funding for intermodal transportation projects and facilities.
(11) Provide funding for regional trails and greenways.
(12) Provide funding for economic development projects.
(13) Hold, use, lease, rent, purchase, acquire, and dispose of by purchase, exchange, gift, bequest, grant, condemnation, lease, or sublease, on the terms and conditions determined by the development authority, any real or personal property.
(14) After giving notice, enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a project.
(15) Make or enter into all contracts and agreements necessary or incidental to the performance of the development authority's duties and the execution of the development authority's powers under this article.
(16) Sue, be sued, plead, and be impleaded.
(17) Design, order, contract for, construct, reconstruct, and renovate a project or improvements to a project.
(18) Appoint an executive director and employ appraisers, real estate experts, engineers, architects, surveyors, attorneys, accountants, auditors, clerks, construction managers, and any consultants or employees that are necessary or desired by the development authority in exercising its powers or carrying out its duties under this article.
(19) Accept loans, grants, and other forms of financial assistance from the federal government, the state government, a political subdivision, or any other public or private source.
(20) Use the development authority's funds to match federal grants or make loans, loan guarantees, or grants to carry out the development authority's powers and duties under this article.
(21) Except as prohibited by law, take any action necessary to carry out this article.
(b) Projects funded by a development authority must be of regional importance.
(c) If a development authority is unable to agree with the owners, lessees, or occupants of any real property selected for the purposes

of this article, the development authority may proceed under IC 32-24-1 to procure the condemnation of the property. The development authority may not institute a proceeding until it has adopted a resolution that:
(1) describes the real property sought to be acquired and the purpose for which the real property is to be used;
(2) declares that the public interest and necessity require the acquisition by the development authority of the property involved; and
(3) sets out any other facts that the development authority considers necessary or pertinent.
The resolution is conclusive evidence of the public necessity of the proposed acquisition.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-3-3
Agreements for joint actions
Sec. 3. A development authority may enter into an agreement with another development authority or any other entity to:
(1) jointly equip, own, lease, and finance projects and facilities; or
(2) otherwise carry out the purposes of the development authority;
in any location.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-3-4
Reports
Sec. 4. A development authority shall before April 1 of each year issue a report to the legislative council, the budget committee, and the governor concerning the operations and activities of the development authority during the preceding calendar year. The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-3-5
Development plan
Sec. 5. (a) A development authority shall prepare a comprehensive strategic development plan that includes detailed information concerning the following:
(1) The proposed projects to be undertaken or financed by the development authority.
(2) The following information for each project included under subdivision (1):
(A) Timeline and budget.
(B) The return on investment.
(C) The projected or expected need for an ongoing subsidy.
(D) Any projected or expected federal matching funds.
(b) The development authority shall, not later than January 1 of

the second year following the year in which the development authority is established, submit the comprehensive strategic development plan for review by the budget committee and approval by the director of the office of management and budget.
As added by P.L.232-2007, SEC.7.



CHAPTER 4. FINANCING; ISSUANCE OF BONDS; LEASES

IC 36-7.6-4-2
Revenue transfers to fund
Sec. 2. (a) Beginning January 1 of the year following the year in which a development authority is established, the fiscal officer of each county and each municipality that is a member of the development authority shall transfer the amount determined under subsection (b) to the development authority for deposit in the development authority fund.
(b) The amount of the transfer required each year by subsection (a) from each county and each municipality is equal to the following:
(1) Except as provided in subdivision (2), the amount that would be distributed to the county or the municipality as certified distributions of county economic development income tax revenue raised from a county economic development income tax rate of five-hundredths of one percent (0.05%) in the county.
(2) In the case of a county or municipality that becomes a member of a development authority after June 30, 2011, and before July 1, 2013, the amount that would be distributed to the county or municipality as certified distributions of county economic development income tax revenue raised from a county economic development income tax rate of twenty-five thousandths of one percent (0.025%) in the county.
(c) Notwithstanding subsection (b), if the additional county economic development income tax under IC 6-3.5-7-28 is in effect in a county, the obligations of the county and each municipality in the county under this section are satisfied by the transfer to the development fund of all county economic development income tax revenue derived from the additional tax and deposited in the county regional development authority fund.
(d) The following apply to the transfers required by this section:
(1) The transfers shall be made without appropriation by the fiscal body of the county or the fiscal body of the municipality.
(2) Except as provided in subdivision (3), the fiscal officer of each county and each municipality that is a member of the development authority shall transfer twenty-five percent (25%) of the total transfers due for the year before the last business day of January, April, July, and October of each year.
(3) County economic development income tax revenue derived from the additional county economic development income tax under IC 6-3.5-7-28 must be transferred to the development fund not more than thirty (30) days after being deposited in the

county regional development fund.
(4) This subdivision does not apply to a county in which the additional county economic development income tax under IC 6-3.5-7-28 has been imposed or to any municipality in the county. The transfers required by this section may be made from any local revenue (other than property tax revenue) of the county or municipality, including excise tax revenue, income tax revenue, local option tax revenue, riverboat tax revenue, distributions, incentive payments, or money deposited in the county's or municipality's local major moves construction fund under IC 8-14-16.
As added by P.L.232-2007, SEC.7. Amended by P.L.172-2011, SEC.158.

IC 36-7.6-4-3
Bond issues
Sec. 3. (a) Subject to subsection (h), a development authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring real or personal property, including existing capital improvements;
(2) acquiring, constructing, improving, reconstructing, or renovating one (1) or more projects; or
(3) funding or refunding bonds issued under this chapter, IC 8-5-15, IC 8-22-3, IC 36-9-3, or prior law.
(b) The bonds are payable solely from:
(1) the lease rentals from the lease of the projects for which the bonds were issued, insurance proceeds, and any other funds pledged or available; and
(2) except as otherwise provided by law, revenue received by the development authority and amounts deposited in the development authority fund.
(c) The bonds must be authorized by a resolution of the development board of the development authority that issues the bonds.
(d) The terms and form of the bonds must either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds must mature within forty (40) years.
(f) A development board shall sell the bonds only to the Indiana bond bank established by IC 5-1.5-2-1 upon the terms determined by the development board and the Indiana bond bank.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of acquiring, constructing, improving, reconstructing, or renovating one (1) or more projects, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of equipment or a facility and all buildings, facilities, structures, equipment, and improvements related to the facility;
(2) acquisition of a site and clearing and preparing the site for construction; (3) equipment, facilities, structures, and improvements that are necessary or desirable to make the project suitable for use and operations;
(4) architectural, engineering, consultant, and attorney's fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums (if any) for, and interest on the bonds being refunded or refinanced.
(h) A development authority may not issue bonds under this article unless the development authority first finds that each contract for the construction of a facility and all buildings, facilities, structures, and improvements related to that facility to be financed in whole or in part through the issuance of the bonds requires payment of the common construction wage required by IC 5-16-7.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-4
Bonding; complete authority
Sec. 4. This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by a development board or any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed in this article.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-5
Bonding; security; trust indenture
Sec. 5. (a) A development authority may secure bonds issued under this chapter by a trust indenture between the development authority and a corporate trustee, which may be any trust company or national or state bank in Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign revenue received by the development authority, amounts deposited in the development authority fund, and lease rentals, receipts, and income from leased projects, but may not mortgage land or projects;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the development authority and development board;
(3) set forth the rights and remedies of bondholders and trustees; and (4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the development authority under this section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment made need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-6
Bond refunding; leases
Sec. 6. (a) Bonds issued under IC 8-5-15, IC 8-22-3, IC 36-9-3, or prior law may be refunded as provided in this section.
(b) An eligible political subdivision may:
(1) lease all or a part of land or a project or projects to a development authority, which may be at a nominal lease rental with a lease back to the eligible political subdivision, conditioned upon the development authority assuming bonds issued under IC 8-5-15, IC 8-22-3, IC 36-9-3, or prior law and issuing its bonds to refund those bonds; and
(2) sell all or a part of land or a project or projects to a development authority for a price sufficient to provide for the refunding of those bonds and lease back the land or project or projects from the development authority.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-7
Leases; findings
Sec. 7. (a) Before a lease may be entered into by an eligible political subdivision under this chapter, the eligible political subdivision must find that the lease rental provided for is fair and reasonable.
(b) A lease of land or a project from a development authority to an eligible political subdivision:
(1) may not have a term exceeding forty (40) years;
(2) may not require payment of lease rentals for a newly constructed project or for improvements to an existing project until the project or improvements to the project have been completed and are ready for occupancy or use;
(3) may contain provisions:
(A) allowing the eligible political subdivision to continue to operate an existing project until completion of the acquisition, improvements, reconstruction, or renovation of that project or any other project; and
(B) requiring payment of lease rentals for land, for an existing project being used, reconstructed, or renovated, or for any other existing project;
(4) may contain an option to renew the lease for the same or a shorter term on the conditions provided in the lease; (5) must contain an option for the eligible political subdivision to purchase the project upon the terms stated in the lease during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the project, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of a project;
(7) may provide that the eligible political subdivision shall agree to:
(A) pay any taxes and assessments on the project;
(B) maintain insurance on the project for the benefit of the development authority;
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(D) pay a deposit or series of deposits to the development authority from any funds available to the eligible political subdivision before the commencement of the lease to secure the performance of the eligible political subdivision's obligations under the lease; and
(8) must provide that the lease rental payments by the eligible political subdivision shall be made from the development authority fund established under section 1 of this chapter and may provide that the lease rental payments by the eligible political subdivision shall be made from:
(A) net revenues of the project;
(B) any other funds available to the eligible political subdivision; or
(C) both sources described in clauses (A) and (B).
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-8
Leases; complete authority
Sec. 8. This chapter contains full and complete authority for leases between a development authority and an eligible political subdivision. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by a development authority or the eligible political subdivision or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this article.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-9
Plan approval
Sec. 9. If the lease provides for a project or improvements to a project to be constructed by a development authority, the plans and specifications shall be submitted to and approved by all agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.232-2007, SEC.7.
IC 36-7.6-4-10
Agreements; common wall; easements; licenses
Sec. 10. A development authority and an eligible political subdivision may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county in which the project is located.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-11
Leases or sale of projects or land to development authorities
Sec. 11. (a) An eligible political subdivision may lease for a nominal lease rental, or sell to a development authority, one (1) or more projects or parts of a project or land on which a project is located or is to be constructed.
(b) Any lease of all or a part of a project by an eligible political subdivision to a development authority must be for a term equal to the term of the lease of that project back to the eligible political subdivision.
(c) An eligible political subdivision may sell property to a development authority for the amount the eligible political subdivision determines to be in the best interest of the eligible political subdivision. The development authority may pay that amount from the proceeds of bonds of the development authority.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-12
Option to purchase property
Sec. 12. If an eligible political subdivision exercises its option to purchase leased property, the eligible political subdivision may issue its bonds as authorized by statute.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-13
Tax exemption
Sec. 13. (a) All:
(1) property owned by a development authority;
(2) revenue of a development authority; and
(3) bonds issued by a development authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(b) All securities issued under this chapter are exempt from the registration requirements of IC 23-19 and other securities registration statutes.
As added by P.L.232-2007, SEC.7. Amended by P.L.1-2009,

SEC.169.

IC 36-7.6-4-14
Bonds; legal investments
Sec. 14. Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associates, credit unions, savings banks, private banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-15
Bonds; contesting validity
Sec. 15. An action to contest the validity of bonds to be issued under this chapter may not be brought after the time limitations set forth in IC 5-1-14-13.
As added by P.L.232-2007, SEC.7.

IC 36-7.6-4-16
Transfers; failure to make transfer; duty of state treasurer
Sec. 16. (a) This section applies if:
(1) a county or municipality that is a member of a development authority fails to make a transfer or a part of a transfer required by section 2 of this chapter; and
(2) the development authority has bonds or other debt or lease obligations outstanding.
(b) The treasurer of state shall do the following:
(1) Withhold an amount equal to the amount of the transfer or part of the transfer under section 2 of this chapter that the county or municipality failed to make from money in the possession of the state that would otherwise be available for distribution to the county or municipality under any other law.
(2) Pay the amount withheld under subdivision (1) to the development authority.
As added by P.L.232-2007, SEC.7. Amended by P.L.146-2008, SEC.775.

IC 36-7.6-4-17
Covenants
Sec. 17. (a) If there are bonds outstanding that have been issued under this article by a development authority and are not secured by a lease, or if there are leases in effect under this article, the general assembly covenants that it will not reduce the amount required to be transferred under section 2 of this chapter from a county or municipality that is a member of a development authority to the development authority below an amount that would produce one and twenty-five hundredths (1.25) multiplied by the total of the highest

annual debt service on the bonds to their final maturity plus the highest annual lease payments on the leases to their final termination date.
(b) The general assembly also covenants that it will not:
(1) repeal or amend this article in a manner that would adversely affect owners of outstanding bonds, or the payment of lease rentals, secured by the amounts pledged under this chapter; or
(2) in any way impair the rights of owners of bonds of a development authority, or the owners of bonds secured by lease rentals, secured by a pledge of revenues under this chapter;
except as otherwise set forth in subsection (a).
As added by P.L.232-2007, SEC.7.






ARTICLE 8. PUBLIC SAFETY

CHAPTER 1. DEFINITIONS

IC 36-8-1-2
"1925 fund"
Sec. 2. "1925 fund" refers to a police pension fund established under IC 36-8-6.
As added by Acts 1981, P.L.309, SEC.41.

IC 36-8-1-3
"1937 fund"
Sec. 3. "1937 fund" refers to a firefighters' pension fund established under IC 36-8-7.
As added by Acts 1981, P.L.309, SEC.42.

IC 36-8-1-4
"1953 fund"
Sec. 4. "1953 fund" refers to the police pension fund established under IC 36-8-7.5.
As added by Acts 1981, P.L.309, SEC.43. Amended by Acts 1982, P.L.77, SEC.10.

IC 36-8-1-5
"1977 fund"
Sec. 5. "1977 fund" refers to the police officers' and firefighters' pension and disability fund established under IC 36-8-8.
As added by Acts 1981, P.L.309, SEC.44.

IC 36-8-1-6
Repealed
(Repealed by P.L.329-1985, SEC.26.)

IC 36-8-1-7
"Local board"
Sec. 7. "Local board" means the board of trustees of a 1925, 1937, or 1953 fund.
As added by Acts 1981, P.L.309, SEC.46.

IC 36-8-1-8
"Member of the fire department" Sec. 8. "Member of the fire department" means the fire chief or a firefighter appointed to the department.
As added by Acts 1981, P.L.309, SEC.47.

IC 36-8-1-9
"Member of the police department"
Sec. 9. (a) Except as provided in subsection (b), "member of the police department" means the police chief or a police officer appointed to the department.
(b) "Member of the police department", for purposes of IC 36-8-4-7, does not include the police chief hired under a waiver under IC 36-8-4-6.5(c).
As added by Acts 1981, P.L.309, SEC.48. Amended by P.L.148-1992, SEC.1.

IC 36-8-1-10
"Public way"
Sec. 10. "Public way" includes highway, street, avenue, boulevard, road, land, or alley.
As added by Acts 1981, P.L.309, SEC.49.

IC 36-8-1-11
"Salary of a first class patrolman or first class firefighter"; longevity increases
Sec. 11. (a) "Salary of a first class patrolman or first class firefighter" means the base salary of a patrolman or firefighter plus all longevity increases, if provided by the employer, for service of twenty (20) years or less but does not include remuneration or allowances for fringe benefits, incentive pay, holiday pay, insurance, clothing, automobiles, firearms, education, overtime, or compensatory time off.
(b) With respect to the 1925, 1937, and 1953 funds, "salary of a first class patrolman or firefighter" may include longevity increases for more than twenty (20) years of service at the option of the employer but only if these longevity increases had taken effect before January 1, 1983.
As added by Acts 1981, P.L.309, SEC.50. Amended by P.L.359-1983, SEC.1.

IC 36-8-1-12
"Upper level policymaking position"
Sec. 12. "Upper level policymaking position" refers to the position held by the police chief or fire chief and to each position held by the members of the police department or fire department in:
(1) the next rank and pay grade immediately below the chief, if the authorized size of the department is:
(A) more than ten (10) but less than fifty-one (51) members, in the case of a police department; or
(B) more than ten (10) but less than two hundred one (201) members, in the case of a fire department; or (2) the next two (2) ranks and pay grades immediately below the chief, if the authorized size of the department is:
(A) more than fifty (50) members, in the case of a police department; or
(B) more than two hundred (200) members, in the case of a fire department.
As added by Acts 1981, P.L.309, SEC.51.

IC 36-8-1-13
"Americans with Disabilities Act"
Sec. 13. "Americans with Disabilities Act" means the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and all applicable regulations and amendments, if any, related to the Act.
As added by P.L.4-1992, SEC.21.



CHAPTER 2. GENERAL POWERS CONCERNING PUBLIC SAFETY

IC 36-8-2-2
Police and law enforcement system
Sec. 2. A unit may establish, maintain, and operate a police and law enforcement system to preserve public peace and order and may provide facilities and equipment for that system.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-3
Firefighting and fire prevention system
Sec. 3. A unit may establish, maintain, and operate a firefighting and fire prevention system and may provide facilities and equipment for that system.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-4
Regulation of dangerous conduct or property
Sec. 4. A unit may regulate conduct, or use or possession of property, that might endanger the public health, safety, or welfare.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-5
Medical care, health, and community services; hospitals
Sec. 5. A unit may provide medical care or other health and community services to persons and may impose restrictions upon persons or animals that might cause other persons or animals to be injured or contract diseases. A unit may also establish, aid, maintain, and operate hospitals.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-6
Animals; capture and destruction; shelters
Sec. 6. A unit may capture and destroy animals if necessary and may establish, maintain, and operate animal shelters.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-7
Regulation of business use of watercourse
Sec. 7. A unit may regulate any business use of a watercourse.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-8
Regulation of introduction of substance, odor, or sound in air Sec. 8. A unit may regulate the introduction of any substance or odor into the air, or any generation of sound.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-9
Regulation of public gatherings
Sec. 9. A unit may regulate public gatherings, such as shows, demonstrations, fairs, conventions, sporting events, and exhibitions.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-10
Regulation of businesses and professions
Sec. 10. A unit may regulate the operation of businesses, crafts, professions, and occupations.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-11
Regulation of solicitations
Sec. 11. A unit may regulate solicitation by persons offering goods or services to the public or solicitation for charitable causes.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-12
Weights and measures standards control system
Sec. 12. A unit may establish, maintain, and operate a weights and measures standards control system. However, a unit may not establish fees for inspections or tests relating to weights and measures.
As added by Acts 1980, P.L.211, SEC.3. Amended by P.L.171-1985, SEC.2.

IC 36-8-2-13
Extraterritorial powers
Sec. 13. A municipality may exercise powers granted by sections 4, 5, and 6 of this chapter in areas within four (4) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.3.



CHAPTER 3. SAFETY BOARDS; DISCIPLINARY PROCEDURES

IC 36-8-3-2
Powers and duties of safety boards
Sec. 2. (a) The safety board of a city shall administer the police and fire departments of the city, except as provided by any statute or ordinance referred to in section 5 of this chapter.
(b) The safety board has exclusive control over all matters and property relating to the following:
(1) Police department.
(2) Fire department, fire alarms, and fire escapes.
(3) Animal shelters.
(4) Inspection of buildings.
(c) The safety board may purchase the equipment and supplies and make the repairs needed in the department of public safety.
(d) The safety board may:
(1) adopt rules for the government and discipline of the police and fire departments; and
(2) adopt general and special orders to the police and fire departments through the chiefs of the departments.
As added by Acts 1981, P.L.309, SEC.52. Amended by Acts 1982, P.L.33, SEC.35.

IC 36-8-3-3
Organization of safety boards; appointment of police officers, firefighters, and other officials
Sec. 3. (a) A majority of the members of the safety board constitutes a quorum. The board shall adopt rules concerning the time of holding regular and special meetings and of giving notice of them. The board shall elect one (1) of its members chairman, who holds the position as long as prescribed by the rules of the board. The board shall record all of its proceedings.
(b) The members of the safety board may act only as a board. No member may bind the board or the city except by resolution entered in the records of the board authorizing the member to act in its behalf as its authorized agent.
(c) The safety board shall appoint:
(1) the members and other employees of the police department other than those in an upper level policymaking position;
(2) the members and other employees of the fire department other than those in an upper level policymaking position;
(3) a market master; and (4) other officials that are necessary for public safety purposes.
(d) The annual compensation of all members of the police and fire departments and other appointees shall be fixed by ordinance of the legislative body not later than November 1 of each year for the ensuing budget year. The ordinance may grade the members of the departments and regulate their pay by rank as well as by length of service. If the legislative body fails to adopt an ordinance fixing the compensation of members of the police or fire department, the safety board may fix their compensation, subject to change by ordinance.
(e) The safety board, subject to ordinance, may also fix the number of members of the police and fire departments and the number of appointees for other purposes and may, subject to law, adopt rules for the appointment of members of the departments and for their government.
(f) The safety board shall divide the city into police precincts and fire districts.
(g) The police chief has exclusive control of the police department, and the fire chief has exclusive control of the fire department, subject to the rules and orders of the safety board. In time of emergency, the police chief and the fire chief are, for the time being, subordinate to the city executive and shall obey the city executive's orders and directions, notwithstanding any law or rule to the contrary.
As added by Acts 1981, P.L.309, SEC.52. Amended by Acts 1981, P.L.315, SEC.1; Acts 1982, P.L.33, SEC.36; P.L.35-1999, SEC.7; P.L.125-2001, SEC.6; P.L.173-2003, SEC.31; P.L.169-2006, SEC.78; P.L.33-2010, SEC.2; P.L.118-2012, SEC.2.

IC 36-8-3-4
Police officers and firefighters; discipline, demotion, and dismissal; hearings; appeals; administrative leave
Sec. 4. (a) This section also applies to all towns and townships that have full-time, paid police or fire departments. For purposes of this section, the appropriate appointing authority of a town or township is considered the safety board of a town or township. In a town with a board of metropolitan police commissioners, that board is considered the safety board of the town for police department purposes.
(b) Except as provided in subsection (m), a member of the police or fire department holds office or grade until the member is dismissed or demoted by the safety board. Except as provided in subsection (n), a member may be disciplined by demotion, dismissal, reprimand, forfeiture, or suspension upon either:
(1) conviction in any court of any crime; or
(2) a finding and decision of the safety board that the member has been or is guilty of any one (1) or more of the following:
(A) Neglect of duty.
(B) A violation of rules.
(C) Neglect or disobedience of orders.
(D) Incapacity. (E) Absence without leave.
(F) Immoral conduct.
(G) Conduct injurious to the public peace or welfare.
(H) Conduct unbecoming an officer.
(I) Another breach of discipline.
The safety board may not consider the political affiliation of the member in making a decision under this section. If a member is suspended or placed on administrative leave under this subsection, the member is entitled to the member's allowances for insurance benefits to which the member was entitled before being suspended or placed on administrative leave. In addition, the local unit may provide the member's allowances for any other fringe benefits to which the member was entitled before being suspended or placed on administrative leave.
(c) Before a member of a police or fire department may be suspended in excess of five (5) days without pay, demoted, or dismissed, the safety board shall offer the member an opportunity for a hearing. If a member desires a hearing, the member must request the hearing not more than five (5) days after the notice of the suspension, demotion, or dismissal. Written notice shall be given either by service upon the member in person or by a copy left at the member's last and usual place of residence at least fourteen (14) days before the date set for the hearing. The hearing conducted under this subsection shall be held not more than thirty (30) days after the hearing is requested by the member, unless a later date is mutually agreed upon by the parties. The notice must state:
(1) the time and place of the hearing;
(2) the charges against the member;
(3) the specific conduct that comprises the charges;
(4) that the member is entitled to be represented by counsel;
(5) that the member is entitled to call and cross-examine witnesses;
(6) that the member is entitled to require the production of evidence; and
(7) that the member is entitled to have subpoenas issued, served, and executed in the county where the unit is located.
If the corporation counsel or city attorney is a member of the safety board of a city, the counsel or attorney may not participate as a safety board member in a disciplinary hearing concerning a member of either department. The safety board shall determine if a member of the police or fire department who is suspended in excess of five (5) days shall continue to receive the member's salary during the suspension.
(d) Upon an investigation into the conduct of a member of the police or fire department, or upon the trial of a charge preferred against a member of either department, the safety board may compel the attendance of witnesses, examine them under oath, and require the production of books, papers, and other evidence at a meeting of the board. For this purpose, the board may issue subpoenas and have them served and executed in any part of the county where the unit is

located. If a witness refuses to testify or to produce books or papers in the witness's possession or under the witness's control, IC 36-4-6-21 controls to the extent applicable. The proper court may compel compliance with the order by attachment, commitment, or other punishment.
(e) The reasons for the suspension, demotion, or dismissal of a member of the police or fire department shall be entered as specific findings of fact upon the records of the safety board. A member who is suspended for a period exceeding five (5) days, demoted, or dismissed may appeal the decision to the circuit or superior court of the county in which the unit is located. However, a member may not appeal any other decision.
(f) An appeal under subsection (e) must be taken by filing in court, within thirty (30) days after the date the decision is rendered, a verified complaint stating in concise manner the general nature of the charges against the member, the decision of the safety board, and a demand for the relief asserted by the member. A bond must also be filed that guarantees the appeal will be prosecuted to a final determination and that the plaintiff will pay all costs adjudged against the plaintiff. The bond must be approved as bonds for costs are approved in other cases. The unit must be named as the sole defendant, and the plaintiff shall have a summons issued as in other cases against the unit. Neither the safety board nor the members of it may be made parties defendant to the complaint, but all are bound by service upon the unit and the judgment rendered by the court.
(g) In an appeal under subsection (e), no pleading is required by the unit to the complaint, but the allegations are considered denied. The unit may file a motion to dismiss the appeal for failure to perfect it within the time and in the manner required by this section. If more than one (1) person was included in the same charges and in the same decision of dismissal by the safety board, then one (1) or more of the persons may join as plaintiffs in the same complaint, but only the persons that appeal from the decision are affected by it. The decision of the safety board is final and conclusive upon all persons not appealing. The decision appealed from is not stayed or affected pending the final determination of the appeal, but remains in effect unless modified or reversed by the final judgment of the court.
(h) A decision of the safety board is considered prima facie correct, and the burden of proof is on the party appealing. All appeals shall be tried by the court. The appeal shall be heard de novo only upon any new issues related to the charges upon which the decision of the safety board was made. The charges are considered to be denied by the accused person. Within ten (10) days after the service of summons the safety board shall file in court a complete transcript of all papers, entries, and other parts of the record relating to the particular case. Inspection of these documents by the person affected, or by the person's agent, must be permitted by the safety board before the appeal is filed, if requested. Each party may produce evidence relevant to the issues that it desires, and the court shall review the record and decision of the safety board upon appeal. (i) The court shall make specific findings and state the conclusions of law upon which its decision is made. If the court finds that the decision of the safety board appealed from should in all things be affirmed, its judgment should state that, and judgment for costs shall be rendered against the party appealing. If the court finds that the decision of the safety board appealed from should not be affirmed in all things, then the court shall make a general finding, setting out sufficient facts to show the nature of the proceeding and the court's decision on it. The court shall either:
(1) reverse the decision of the safety board; or
(2) order the decision of the safety board to be modified.
(j) The final judgment of the court may be appealed by either party. Upon the final disposition of the appeal by the courts, the clerk shall certify and file a copy of the final judgment of the court to the safety board, which shall conform its decisions and records to the order and judgment of the court. If the decision is reversed or modified, then the safety board shall pay to the party entitled to it any salary or wages withheld from the party pending the appeal and to which the party is entitled under the judgment of the court.
(k) Either party shall be allowed a change of venue from the court or a change of judge in the same manner as such changes are allowed in civil cases. The Indiana Rules of Trial Procedure govern in all matters of procedure upon the appeal that are not otherwise provided for by this section.
(l) An appeal takes precedence over other pending litigation and shall be tried and determined by the court as soon as practical.
(m) Except as provided in IC 36-5-2-13, the executive may reduce in grade any member of the police or fire department who holds an upper level policy making position. The reduction in grade may be made without adhering to the requirements of subsections (b) through (l). However, a member may not be reduced in grade to a rank below that which the member held before the member's appointment to the upper level policy making position.
(n) If the member is subject to criminal charges, the board may place the member on administrative leave until the disposition of the criminal charges in the trial court. Any other action by the board is stayed until the disposition of the criminal charges in the trial court. An administrative leave under this subsection may be with or without pay, as determined by the board. If the member is placed on leave without pay, the board, in its discretion, may award back pay if the member is exonerated in the criminal matter.
As added by Acts 1981, P.L.309, SEC.52. Amended by Acts 1981, P.L.315, SEC.2; P.L.104-1983, SEC.5; P.L.58-1989, SEC.3; P.L.265-1993, SEC.1; P.L.234-1996, SEC.1; P.L.34-1999, SEC.5.

IC 36-8-3-4.1
Certain towns and townships; reprimand or temporary suspension of members without prior hearing; review by safety board
Sec. 4.1. (a) This section also applies to all towns and townships that have full-time, paid police or fire departments. For purposes of

this section, the appropriate appointing authority of a town or township is considered the safety board of a town or township. In a town with a board of metropolitan police commissioners, that board is considered the safety board of the town.
(b) In addition to the disciplinary powers of the safety board, the chief of the department may, without a hearing, reprimand or suspend without pay a member, including a police radio or signal alarm operator or a fire alarm operator, for a maximum of five (5) working days. For the purposes of this section, eight (8) hours of paid time constitutes one (1) working day. If a chief reprimands a member in writing or suspends a member, the chief shall, within forty-eight (48) hours, notify the board in writing of the action and the reasons for the action. A member who is reprimanded in writing or suspended under this section may, within forty-eight (48) hours after receiving notice of the reprimand or suspension, request in writing that the board review the reprimand or suspension and either uphold or reverse the chief's decision. At its discretion, the board may hold a hearing during this review. If the board holds a hearing, written notice must be given either by service upon the member in person or by a copy left at the member's last and usual place of residence at least fourteen (14) days before the date set for the hearing. The notice must contain the information listed under section 4(c) of this chapter. If the decision is reversed, the member who was suspended is entitled to any wages withheld as a result of the suspension.
As added by Acts 1981, P.L.183, SEC.22. Amended by P.L.265-1993, SEC.2.

IC 36-8-3-4.3
Suspension or termination of EMS personnel; right to hearing and appeal
Sec. 4.3. (a) This section also applies to a town or township that has at least one (1) certified employee of a full-time, paid fire or police department, without regard to whether:
(1) the employee is an appointed police officer or firefighter; or
(2) under section 5 of this chapter, the police or fire department is exempt from sections 3, 4, and 4.1 of this chapter.
(b) As used in this section, "certified employee" means an individual who, as a condition of employment, holds a valid certification issued under IC 16-31-3 by the Indiana emergency medical services commission established by IC 16-31-2-1.
(c) As used in this section, "medical director" means a physician with an unlimited license to practice medicine in Indiana and who performs the duties and responsibilities described in 836 IAC 2-2-1.
(d) If a medical director takes any of the following actions against a certified employee, the medical director shall provide to the certified employee and to the chief of the certified employee's department a written explanation of the reasons for the action taken by the medical director:
(1) The medical director refuses or fails to supervise or

otherwise provide medical control and direction to the certified employee.
(2) The medical director refuses or fails to attest to the competency of the certified employee to perform emergency medical services.
(3) The medical director suspends the certified employee from performing emergency medical services.
(e) Before a police or fire department takes any employment related action against a certified employee as the result of a medical director's action described in subsection (d), the certified employee is entitled to a hearing and appeal concerning the medical director's action as provided in section 4 of this chapter.
(f) If the medical director's action that is the subject of an appeal under subsection (e) is based on a health care decision made by the certified employee in performing emergency medical services, the safety board conducting the hearing shall consult with an independent medical expert to determine whether the certified employee followed the applicable emergency medical services protocol in making the health care decision. The independent medical expert:
(1) must be a physician trained in emergency medical services; and
(2) may not be affiliated with the same hospital as the medical director.
As added by P.L.13-2010, SEC.1.

IC 36-8-3-5
Merit boards and commissions; exemption from statutory procedure
Sec. 5. Except as provided in section 4.3 of this chapter, sections 3, 4, and 4.1 of this chapter do not apply to a police or fire department having a board or commission established by statute or ordinance to establish or administer policies based on merit for the appointment, promotion, demotion, and dismissal of members of the department, unless the establishing law specifically incorporates one (1) or more of those sections.
As added by Acts 1981, P.L.309, SEC.52. Amended by Acts 1981, P.L.183, SEC.23; Acts 1982, P.L.33, SEC.37; P.L.13-2010, SEC.2.

IC 36-8-3-6
Police officers; powers and duties
Sec. 6. (a) This section applies to:
(1) all municipalities; and
(2) a county having a consolidated city.
(b) A warrant of search or arrest, issued by any judge, may be executed in the municipality by:
(1) any municipal police officer; or
(2) a member of the consolidated law enforcement department established under IC 36-3-1-5.1;
subject to the laws governing arrest and bail. (c) The police officers of a municipality or a member of the consolidated law enforcement department shall:
(1) serve all process within the municipality or the consolidated city issuing from the city or town court;
(2) arrest, without process, all persons who within view violate statutes, take them before the court having jurisdiction of the offense, and retain them in custody until the cause of the arrest has been investigated;
(3) enforce municipal ordinances in accordance with IC 36-1-6;
(4) suppress all breaches of the peace within their knowledge and may call to their aid the power of the municipality or the consolidated city and pursue and commit to jail persons guilty of crimes;
(5) serve all process issued by:
(A) the legislative body of the municipality or the consolidated city;
(B) any committee of the legislative body of the municipality or the consolidated city; or
(C) any of the executive departments of the municipality or the consolidated city;
(6) serve the city or town court and assist the bailiff in preserving order in the court; and
(7) convey prisoners to and from the county jail or station houses of the municipality or the consolidated city for arraignment or trial in the city or town court or to the place of imprisonment under sentence of the court.
As added by Acts 1981, P.L.309, SEC.52. Amended by Acts 1982, P.L.33, SEC.38; P.L.227-2005, SEC.37.

IC 36-8-3-7
Police officers and firefighters; special duty; school security police
Sec. 7. (a) The safety board may detail regular police officers or firefighters, or appoint and swear an additional number of special police officers or firefighters, to do special duty within the city. Regular police officers and firefighters serving special duty shall be paid the same rate per diem for this service as is paid to members of the department in their regular employment. The board may determine the compensation of persons serving special duty in all other cases.
(b) Unless the safety board designates otherwise, the special police officers are subject to the police chief and the special firefighters are subject to the fire chief. If they are employees of departments other than the police or fire department, they shall obey the rules of their respective departments and conform to its discipline and orders to the extent these do not conflict with the orders of the safety board. A person other than a regular police officer or firefighter may not wear a uniform the design of which is not easily distinguishable from or which conforms with respect to the color or design of the state police or a sheriff's patrol of the county in which the city is located or the police or fire department of the city. Special

police officers and firefighters, during the term of their appointment, have those powers, privileges, and duties assigned to them by the safety board. They have these powers, privileges, and duties only while fulfilling the specific responsibilities for which the appointment is made. Persons other than regular police officers and firefighters appointed under this section may be removed by the safety board at any time without notice and without assigning any cause.
(c) The powers and duties of officers appointed to serve as security police for school corporations include:
(1) the protection of school personnel while on school business, including school children, employees, and members of the governing body of the school corporation; and
(2) the protection of all school corporation property.
(d) Auxiliary firefighters directly connected with and created to augment the regular fire departments may wear a uniform the design of which is established by the safety board. Persons so appointed may be removed at any time by the board, without notice and without assigning any cause.
(e) In time of emergency the safety board may also detail members from the police or fire department for the use of any other department of the city government.
As added by Acts 1981, P.L.309, SEC.52. Amended by P.L.360-1983, SEC.1.

IC 36-8-3-8
Police department; civilian personnel; merit system
Sec. 8. (a) The safety board may employ civilian technical and clerical personnel to work with the police department as civilian radio operators, radio technicians, chemical technicians, laboratory technicians, and other civilian technical personnel and clerical personnel that are required. The safety board shall fix the salary to be paid to the civilian technical and clerical personnel subject to the budgetary procedures applicable to the department of public safety. The civilian technical and clerical personnel are not eligible to be members of any police pension fund.
(b) The safety board may establish a merit system for civilian personnel appointed under subsection (a). However, in establishing a system the safety board shall consult with the state personnel board concerning the form and content of the merit system.
As added by Acts 1981, P.L.309, SEC.52.

IC 36-8-3-9
Oaths; depositions
Sec. 9. The safety board, police chief, and fire chief may administer oaths to a person summoned in a proceeding authorized by this chapter and may take depositions under the rules or orders of the board.
As added by Acts 1981, P.L.309, SEC.52.
IC 36-8-3-10
Police departments, chiefs, and captains; powers and duties
Sec. 10. (a) The police department shall, within the city:
(1) preserve peace;
(2) prevent offenses;
(3) detect and arrest criminals;
(4) suppress riots, mobs, and insurrections;
(5) disperse unlawful and dangerous assemblages and assemblages that obstruct the free passage of public streets, sidewalks, parks, and places;
(6) protect the rights of persons and property;
(7) guard the public health;
(8) preserve order at elections and public meetings;
(9) direct the movement of vehicles in public ways or public places;
(10) remove all nuisances in public parks or public ways;
(11) provide proper police assistance at fires;
(12) assist, advise, and protect strangers and travelers in public ways or at transportation facilities;
(13) carefully observe and inspect all places of business under license, or required to have them; and
(14) enforce and prevent the violation of all laws in force in the city.
(b) The police chief and each captain, in the captain's precinct or district, may supervise and inspect all pawnbrokers, vendors, junkshop keepers, cartmen, expressmen, dealers in secondhand merchandise, intelligence offices, architectural salvage material dealers (as defined in IC 24-4-16-3), and auctions. Any member of the department may be authorized by the chief in writing to exercise the same powers.
As added by Acts 1981, P.L.309, SEC.52. Amended by P.L.63-2008, SEC.6.

IC 36-8-3-11
Repealed
(Repealed by P.L.148-1995, SEC.8.)

IC 36-8-3-12
Board members, police officers, and firefighters; elective and appointive office
Sec. 12. Subject to IC 3-5-9, members of the safety board and members of any township, town, or city (including a consolidated city) police department, fire department, or volunteer fire department (as defined by IC 36-8-12-2) may:
(1) be candidates for elective office and serve in that office if elected;
(2) be appointed to any office and serve in that office if appointed; and
(3) as long as they are not in uniform and not on duty, solicit votes and campaign funds and challenge voters for the office for

which they are candidates.
As added by Acts 1981, P.L.309, SEC.52. Amended by P.L.376-1985, SEC.1; P.L.347-1987, SEC.1; P.L.1-1999, SEC.83; P.L.135-2012, SEC.10.

IC 36-8-3-13
Adoption of rules regulating performance bonds
Sec. 13. The safety board may, subject to city ordinances, adopt rules regulating the giving of bond by an appointee or class of appointees in the department for faithful performance of official duty.
As added by Acts 1981, P.L.309, SEC.52.

IC 36-8-3-14
Police and firefighters' insurance funds; creation, management, and distribution
Sec. 14. (a) This section does not apply to second class cities.
(b) The safety board may draft an ordinance and submit it to the legislative body for the creation, management, and distribution of a police insurance fund or a firefighters' insurance fund, including a provision for retaining a certain percentage of each appointee's salary for the creation of the fund. The ordinance must prescribe the conditions of investment and who is entitled to the benefits.
As added by Acts 1981, P.L.309, SEC.52.

IC 36-8-3-15
Police officers and firefighters; exemption from militia service
Sec. 15. (a) This section also applies to all members of a fire department organized by a town.
(b) Members of the police and fire departments are exempt from service in the militia, except in case of war, invasion, or insurrection.
As added by Acts 1981, P.L.309, SEC.52. Amended by P.L.4-1998, SEC.14.

IC 36-8-3-16
Destruction of burning buildings; recovery of damages
Sec. 16. If a building in the city is on fire, or if a building adjacent to it is liable to take or convey fire to other buildings and cause great destruction of property, the fire chief, or his assistant acting as chief with the concurrence of the executive or of the safety board, may take down, blow up, or destroy the building or buildings. An action may not be maintained against a person for this action, but the owner of such a building may, in a civil action, recover damages from the city for its destruction.
As added by Acts 1981, P.L.309, SEC.52.

IC 36-8-3-17
Repealed
(Repealed by P.L.104-1983, SEC.7.)
IC 36-8-3-18
Humane officers; appointment; powers and duties
Sec. 18. A humane officer shall be appointed in every city from among the members of the police department. The humane officer shall detect and arrest persons violating humane statutes. He is entitled to the same pay as other police officers of the city and is subject to the control and discipline of the police department. If there is an incorporated humane society in the city, the humane officer shall attend the stated and special meetings of the society and shall report to it, at least once a month, on all matters relating to his duties under law for the previous month. If a humane statute or ordinance has, to his knowledge, been violated, he shall, if directed by the president of the humane society, file his affidavits before a court charging the person violating the law with the violation.
As added by Acts 1981, P.L.309, SEC.52.

IC 36-8-3-19
Police matrons; appointment; powers and duties; accommodations; compensation; qualifications
Sec. 19. (a) The safety board may appoint a police matron, including assistants that are necessary. The matron shall receive, search, and properly care for, at the jail or station house, all female prisoners who are arrested and detained in custody in the city. The matron is not a member of the police department of the city, but has all the authority delegated to a police officer. The matron is subject to rules that are prescribed for her by the safety board or by ordinance and may be removed by the board for good cause shown.
(b) The matron shall be given proper accommodations for herself and for all prisoners under her control. She is the jailer in charge of the woman's department of the station house or jail and may summon a police officer or other person to her aid when aid is required. The matron and her assistant or assistants shall be paid the compensation or salaries that are set for other employees of the police department. The matron, or her assistant, shall attend all courts when female prisoners are to be tried and shall take charge of all female prisoners while they are awaiting trial or transfer to or from a place of detention.
(c) The matron must be at least twenty-one (21) years of age, fully qualified, and of good moral character.
As added by Acts 1981, P.L.309, SEC.52. Amended by Acts 1981, P.L.315, SEC.3.

IC 36-8-3-20
Police reserve officers
Sec. 20. (a) This section applies to counties and towns as well as cities.
(b) A unit may provide by ordinance for any number of police reserve officers.
(c) Police reserve officers shall be appointed by the same authority that appoints regular members of the department. (d) Police reserve officers may be designated by another name specified by ordinance.
(e) Police reserve officers may not be members of the regular police department but have all of the same police powers as regular members, except as limited by the rules of the department. Each department may adopt rules to limit the authority of police reserve officers.
(f) To the extent that money is appropriated for a purpose listed in this subsection, police reserve officers may receive any of the following:
(1) A uniform allowance.
(2) Compensation for time lost from other employment because of court appearances.
(3) Insurance for life, accident, and sickness coverage.
(4) In the case of county police reserve officers, compensation for lake patrol duties that the county sheriff assigns and approves for compensation.
(g) Police reserve officers are not eligible to participate in any pension program provided for regular members of the department.
(h) A police reserve officer may not be appointed until he has completed the training and probationary period specified by rules of the department.
(i) A police reserve officer appointed by the department after June 30, 1993, may not:
(1) make an arrest;
(2) conduct a search or a seizure of a person or property; or
(3) carry a firearm;
unless the police reserve officer successfully completes a pre-basic course under IC 5-2-1-9(f).
(j) A police reserve officer may be covered by the medical treatment and burial expense provisions of the worker's compensation law (IC 22-3-2 through IC 22-3-6) and the worker's occupational diseases law (IC 22-3-7). If compensability of the injury is an issue, the administrative procedures of IC 22-3-2 through IC 22-3-6 and IC 22-3-7 shall be used to determine the issue.
(k) A police reserve officer carrying out lake patrol duties under this chapter is immune from liability under IC 34-30-12, notwithstanding the payment of compensation to the officer.
As added by Acts 1981, P.L.309, SEC.52. Amended by P.L.30-1992, SEC.6; P.L.72-1992, SEC.3; P.L.57-1995, SEC.10; P.L.1-1998, SEC.212.

IC 36-8-3-21
Police or fire department members; membership in 1977 fund required
Sec. 21. (a) Except as provided in subsection (b), this section applies to all units.
(b) This subsection does not apply to the appointment of a fire chief under a waiver under IC 36-8-4-6(c) or the appointment of a police chief under a waiver under IC 36-8-4-6.5(c). An individual

may not be employed by a unit after May 31, 1985, as a member of the unit's fire department or as a member of the unit's police department unless the individual meets the conditions for membership in the 1977 fund.
(c) Notwithstanding IC 36-8-1-9, the executive of the unit may request that the 1977 fund accept the following individuals in the 1977 fund under IC 36-8-8-7(h):
(1) A fire chief appointed under a waiver under IC 36-8-4-6(c).
(2) A police chief appointed under a waiver under IC 36-8-4-6.5(c).
As added by P.L.342-1985, SEC.1. Amended by P.L.148-1992, SEC.2; P.L.213-1995, SEC.3.



CHAPTER 3.2. EMPLOYMENT STANDARDS FOR PUBLIC SAFETY OFFICERS

IC 36-8-3.2-1.5
Administration of chapter
Sec. 1.5. This chapter shall be administered in a manner that is consistent with the Americans with Disabilities Act, to the extent required by the Act.
As added by P.L.4-1992, SEC.23.

IC 36-8-3.2-2
Certification of applicants
Sec. 2. A person who is an applicant to become a firefighter or police officer must, before being hired, be certified by the local board to the board of trustees of the Indiana public retirement system as having passed the minimum agility and aptitude tests outlined in this chapter.
As added by P.L.394-1987(ss), SEC.1. Amended by P.L.4-1992, SEC.24; P.L.35-2012, SEC.108.

IC 36-8-3.2-3
Physical agility and aptitude tests; adoption of standards; review
Sec. 3. (a) The appointing authority shall adopt standards for firefighters establishing a physical agility test that:
(1) does not discriminate on the basis of sex;
(2) reflects the essential functions of the job; and
(3) at a minimum includes testing the following:
(A) Fear of heights (acrophobia).
(B) Fear of confinement (claustrophobia).
(C) Muscular strength.
(D) Muscular endurance.
(E) Cardiovascular endurance.
(F) Musculoskeletal flexibility.
(b) The appointing authority shall also adopt standards for firefighters establishing a general aptitude test.
(c) The standards required by this section must be presented to the board of firefighting personnel standards and education established by IC 22-12-3-1 for review.
As added by P.L.394-1987(ss), SEC.1. Amended by P.L.4-1992,

SEC.25.

IC 36-8-3.2-3.5
Physical agility test; standards; general aptitude test; review
Sec. 3.5. (a) The appointing authority shall adopt standards for police officers establishing a physical agility test that:
(1) does not discriminate on the basis of sex;
(2) reflects the essential functions of the job; and
(3) at a minimum includes testing the following:
(A) Muscular strength.
(B) Muscular endurance.
(C) Cardiovascular endurance.
(D) Musculoskeletal flexibility.
(b) The appointing authority may also adopt standards for police officers establishing a general aptitude test.
(c) The standards required by this section must be presented to the law enforcement training board established under IC 5-2-1-3 for review.
As added by P.L.4-1992, SEC.26.

IC 36-8-3.2-4
Administration of tests
Sec. 4. The appointing authority or its designee shall administer the agility and aptitude tests to applicants and shall certify the results to the local board before extending an offer of employment.
As added by P.L.394-1987(ss), SEC.1. Amended by P.L.4-1992, SEC.27.

IC 36-8-3.2-5
Physical agility test; additional requirement
Sec. 5. The physical agility test established under section 3 or 3.5 of this chapter is in addition to the physical examination required under IC 36-8-3.5-12, IC 36-8-4-7, or IC 36-8-8-19.
As added by P.L.394-1987(ss), SEC.1. Amended by P.L.4-1992, SEC.28.

IC 36-8-3.2-6
Additional standards
Sec. 6. An appointing authority may establish additional standards as a condition of employment. Any standards established under this section are in addition to the standards required by IC 36-8-8-19 and the standards identified in section 3 or 3.5 of this chapter.
As added by P.L.4-1992, SEC.29.



CHAPTER 3.5. POLICE AND FIRE MERIT SYSTEMS

ordinance to establish a new merit system under section 3 of this chapter. If the new merit system is approved as provided by section 4 of this chapter, it takes effect as provided by that section. However, if the new merit system is rejected under section 4 of this chapter, within thirty (30) days the city legislative body shall adopt an ordinance to retain the prior merit system. The prior merit system remains in effect until the new merit system takes effect, after which time all members of the department are entitled to the same ranks and pay grades the members held under the prior system, subject to changes made in accordance with this chapter.
(e) An ordinance adopted under IC 36-1-4-14 to establish a police or fire merit system must include a provision under which the commission, or governing board of the merit system, has at least one-third (1/3) of its members elected by the active members of the department as prescribed by section 8 of this chapter. Each elected commission member must be a person of good moral character who is not an active member of a police or fire department or agency. If an ordinance was adopted under IC 36-1-4-14 before July 1, 1988, the ordinance must be amended to include this requirement.
(f) This chapter does not prevent a township or other unit that has adopted a merit system under section 3 of this chapter from later amending or deleting any provisions of the merit system contained in this chapter. However, the merit system must include a provision under which the commission has at least one-third (1/3) of its members elected by the active members of the department, as set forth in section 8 of this chapter and a provision that incorporates the requirements of section 6(a) of this chapter. This subsection does not require the legislative body to establish a new merit system when it exercises its power to amend under this subsection.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.189-1988, SEC.7; P.L.310-1989, SEC.1; P.L.3-1990, SEC.128; P.L.180-2002, SEC.1; P.L.1-2003, SEC.100; P.L.13-2010, SEC.3.

IC 36-8-3.5-2
Definitions
Sec. 2. As used in this chapter:
"Commission" refers to the merit commission for a merit system established under this chapter.
"Department" refers to the police or fire department of a unit.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-3
Establishment; separate systems
Sec. 3. (a) The legislative body of a unit (other than a township) may, by ordinance, establish a merit system under this chapter for the police or fire department of the unit. The legislative body of a township may, by resolution, establish a merit system under this chapter for the township's fire department. Before the merit system takes effect, however, the system must be approved by a majority of the active members of the department in a referendum. (b) The legislative body shall specify in the adopting ordinance or resolution which of the provisions of this chapter that are left to its discretion are being adopted.
(c) If a merit system is established under this chapter for each department of a unit, each department has a separate merit system.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.180-2002, SEC.2.

IC 36-8-3.5-4
Approval or rejection of system by members; notice; voting; subsequent proposals
Sec. 4. (a) Within sixty (60) days after the adoption of an ordinance or resolution establishing a merit system, the safety board shall give at least three (3) weeks' notice to all active members of the department that a meeting will be held to approve or reject the merit system. The notice shall be given by posting it in prominent places in all stations of the department. The notice must designate the time, place, and purpose of the meeting.
(b) A copy of the ordinance or resolution shall be distributed to each active member of the department at least one (1) week before the date of the meeting.
(c) Only active members of the department may attend the meeting, and at the meeting one (1) of them shall be selected as chairman. All voting must be by secret written ballot. The other procedures for holding the meeting may be determined by the safety board and shall be posted in accordance with subsection (a).
(d) If a majority of the active members of the department vote to approve the merit system, the merit system takes effect on January 1 following the vote. Appointments to the merit commission shall be made by March 1 following that January 1.
(e) If a majority of the active members of the department vote to reject the merit system, another proposal may not be put to a vote within one (1) year after the day the meeting is held.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.180-2002, SEC.3.

IC 36-8-3.5-5
Request to establish system; referendum; legislative action
Sec. 5. (a) A majority of the active members of the department, by referendum under section 4 of this chapter, may request the unit's legislative body to establish a merit system for the department. The legislative body shall vote on the request within sixty (60) days after it is filed with the clerk of the legislative body of a county or a municipality or the executive of a township.
(b) If the legislative body votes to grant the request, the legislative body shall adopt an ordinance or resolution establishing a merit system under this chapter. A copy of the ordinance or resolution shall be distributed to each active member of the department, and another referendum under section 4 of this chapter is required before the merit system takes effect. (c) If the legislative body votes to deny the request, the request may not be resubmitted to the legislative body for one (1) year. Before the request may be resubmitted, another referendum under section 4 of this chapter must be held.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.180-2002, SEC.4.

IC 36-8-3.5-6
Merit commission; establishment; appointment of members; qualifications; oath
Sec. 6. (a) A merit commission consisting of five (5) commissioners shall be established for each department of a unit having a merit system. The commissioners are:
(1) two (2) persons, who must be of different political parties, appointed by the unit's executive;
(2) one (1) person appointed by the unit's legislative body; and
(3) two (2) persons, who must be of different political parties, elected by the active members of the department.
Notwithstanding IC 36-1-8-10, political affiliation shall be determined through the voters' registration records of the three (3) most recent primary elections.
(b) Each commissioner must have been a legal resident of the unit for three (3) consecutive years immediately preceding the commissioner's term and must be a person of good moral character. The legislative body may, upon the recommendation of the safety board, determine a per diem to be paid to each commissioner for each day of actual service for the commission. A commissioner must be at least twenty-one (21) years of age. A commissioner may not be an active member of a police or fire department or agency and not more than two (2) of the commissioners may be past members of a police or fire department or agency. In addition, a person may not serve on the commission if the person receives any remuneration as salary from the unit.
(c) Each commissioner shall take an oath of office to conscientiously discharge the commissioner's duties. A signed copy of the oath shall be filed with the safety board.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.185-1988, SEC.4.

IC 36-8-3.5-7
Commissioners; terms; tenure
Sec. 7. (a) The term of a commissioner is four (4) years. However, one (1) of the executive's initial selections and one (1) of the department's initial selections are for terms of two (2) years.
(b) A vacancy on the commission shall be filled within thirty (30) days by the appointing or electing authority. The selection is for the remainder of the unexpired term.
(c) A commissioner serves at the pleasure of the appointing or electing authority and may be removed at any time. In the case of a commissioner elected by the department, the safety board shall call

a meeting of the active members of the department under the procedures specified in section 4 of this chapter if a recall petition signed by a majority of the active members is submitted to the board.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-8
Elections; meeting; notice
Sec. 8. (a) An election to be made by the active members of the department shall be made at a meeting called specifically for that purpose by the safety board. The board shall give at least three (3) weeks' notice of the meeting to all active members of the department by posting the notice in prominent locations in stations of the department. The notice shall also be read during shift roll calls. The notice must designate the time, place, and purpose of the meeting.
(b) Only active members of the department may attend the meeting, and at the meeting one (1) of them shall be selected as chairman. All voting must be by secret written ballot. The other procedures for holding the meeting may be determined by the safety board and shall be posted in accordance with subsection (a).
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-9
Rules governing commission; transaction of business; selection of officers; records; budget
Sec. 9. (a) Within thirty (30) days after the commission is selected, the commission shall adopt rules to govern the commission, including the time and place of regular monthly meetings and special meetings that are necessary to transact the business of the commission. A majority of the commissioners constitutes a quorum, and a majority vote of all the commissioners is necessary to transact the business of the commission. Each year the commissioners shall select from among their number a president, vice president, and secretary. The commission shall keep a permanent record of its proceedings.
(b) The commission shall submit a proposed annual budget to the unit as other budgets of the unit are submitted. The legislative body shall include in its budget an amount sufficient for the necessary expenses of the commission.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-10
Rules; adoption; notice and hearing
Sec. 10. (a) Within ninety (90) days after the commission is selected, the commission shall adopt rules governing:
(1) the selection and appointment of persons to be employed as members of the department, subject to applicable pension statutes;
(2) promotions and demotions of members of the department; and
(3) disciplinary action or dismissal of members of the

department.
(b) Before the rules required by this chapter are adopted by the commission, the commission must hold a public hearing to consider the adoption of the proposed rules. At least ten (10) days before the public hearing, the commission must have a notice of the hearing published in accordance with IC 5-3-1. The notice must state the time and place of the hearing and give briefly the subject matter of the proposed rules.
(c) At least ten (10) days before the hearing, one (1) copy of the proposed rules must be placed on file in the office of the:
(1) clerk of a county, city, or town; or
(2) executive of a township;
for inspection by residents of the unit.
(d) At least ten (10) days before the hearing, three (3) copies of the proposed rules must be forwarded to the chief of the department and retained on file in the chief's office for inspection at all times by members of the department.
(e) At the hearing, any interested person of the unit and any member of the department must be afforded an opportunity to present both oral and written evidence on any matter relating to the adoption of the proposed rules. The commission shall give due consideration to this evidence in making its final decision concerning the adoption of the proposed rules.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.180-2002, SEC.5.

IC 36-8-3.5-11
Department members; tenure; chief; appointment and qualifications
Sec. 11. (a) The commission may appoint and remove members of the department, except for a member in an upper level policymaking position. The executive of the unit shall appoint and may remove a member in an upper level policymaking position.
(b) The chief of a fire department shall be selected from the members of the department, and he must have at least five (5) years service in the department before his appointment. These requirements may be waived by a majority vote of the unit's legislative body upon request of the unit's executive. However, the chief must still have at least five (5) years service in a full-time, paid fire department or agency.
(c) To be appointed chief or deputy chief of a police department, an applicant must meet the qualifications in IC 36-8-4-6.5.
(d) The removal of a member from an upper level policymaking position is removal from rank only and not from the department. When the member is removed, he shall be appointed by the commission to the rank in the department that he held at the time of his upper level appointment or to any rank to which he had been promoted during his tenure in the upper level position. If such a rank is not open in either case, the member is entitled to the pay of that rank and shall be promoted to that rank as soon as an opening is

available.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.348-1987, SEC.1.

IC 36-8-3.5-12
Department members; appointment; qualifications; application; general aptitude test; ratings; eligibility list; vacancies; physical agility test; probation
Sec. 12. (a) To be appointed to the department, an applicant must be:
(1) a citizen of the United States;
(2) a high school graduate or equivalent; and
(3) at least twenty-one (21) years of age, but under thirty-six (36) years of age.
However, the age requirements do not apply to a person who has been previously employed as a member of the department.
(b) A person may not be appointed, reappointed, or reinstated if he has a felony conviction on his record.
(c) Applications for appointment or reappointment to the department must be filed with the commission. The applicant must produce satisfactory proof of the date and place of his birth.
(d) Applicants for appointment or reappointment to the department must pass the general aptitude test required under IC 36-8-3.2-3 or IC 36-8-3.2-3.5. The general aptitude test shall:
(1) reflect the essential functions of the job;
(2) be conducted according to procedures adopted by the commission; and
(3) be administered in a manner that reasonably accommodates the needs of applicants with a disability.
The results of the general aptitude test shall be filed with the commission. If the commission finds that the applicant lacks the proper qualifications, it shall reject the applicant.
(e) The applicants shall then be rated on the selection criteria and testing methods adopted by the commission, which may include mental alertness, character, habits, and reputation. The commission shall adopt rules for grading the applicants, including the establishment of a passing score. The commission shall place the names of applicants with passing scores on an eligibility list by the order of their scores and shall certify the list to the safety board.
(f) If an applicant for original appointment reaches his thirty-sixth birthday, his name shall be removed from the eligibility list. Applicants remain on the list for two (2) years from the date of certification. After two (2) years a person may reapply as an applicant.
(g) When a vacancy occurs in the department, the commission, upon a written request of the chief of the department, shall administer the physical agility test under IC 36-8-3.2-3 or IC 36-8-3.2-3.5 to the applicant having the highest score on the eligibility list. If the appointed applicant successfully completes the physical agility test, the applicant shall then be enrolled as a member

of the department to fill the vacancy if:
(1) the applicant is still of good character; and
(2) the applicant passes the required examinations identified in IC 36-8-3.2-6 and IC 36-8-8-19.
(h) All appointments are probationary for a period not to exceed one (1) year. If the commission finds, upon the recommendation of the department during the probationary period, that the conduct or capacity of the probationary member is not satisfactory, the commission shall notify him in writing that he is being reprimanded, that he is being suspended, or that he will not receive a permanent appointment. If a member is notified that he will not receive a permanent appointment, his employment immediately ceases. Otherwise, at the expiration of the probationary period the member is considered regularly employed.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.4-1992, SEC.30; P.L.99-2007, SEC.214.

IC 36-8-3.5-13
Promotions; rules; requisites; eligibility list
Sec. 13. (a) Rules governing promotions must provide that the following factors be considered in rating a member of the department for a promotion:
(1) The score received by the member on a written competitive examination.
(2) The score received by the member on an oral competitive interview.
(3) The performance record of the member in the department.
(4) The member's length of service.
The commission shall determine the weight to be given to each of the factors. However, neither a member's length of service nor the score received on the oral interview may comprise more than twenty percent (20%) each of the rating.
(b) Promotions to a rank must be from the next lower rank. In addition, the member being promoted must have served at the lower rank for a period determined by the commission.
(c) Only members who are qualified in rank and length of service may be given the competitive examinations and placed on an eligibility list. The eligibility list for a position consists of members who have been placed on the list in order of their cumulative score on all rating factors. The eligibility list shall be maintained for two (2) years from the date of certification, after which time the list shall be retired and a new list established. The retired list shall be kept for five (5) years and then destroyed.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-14
Promotions; competitive examinations; procedures
Revisor's Note: The version of IC 36-8-3.5-14 appearing in the 1993 Edition of the Indiana Code was printed incorrectly. Use the following version of IC 36-8-3.5-14. Sec. 14. (a) Before a written competitive examination may be held to fill a current or expected vacancy in the ranks, the members eligible to take the examination must be notified of the written materials from which the questions will be taken. The commission may employ instructors, purchase materials, and make other expenditures to provide information for applicants for promotion examinations.
(b) The identity of a member taking the written examination shall be withheld from the person or persons grading the examination, and all written examinations are confidential. The commission shall notify each member in writing of the score that the member received on the examination. The score received by a member on the written examination becomes a part of the permanent file of the member, and the member is entitled to access to this file for examination at any time.
(c) The examination papers shall be kept under the commission's supervision. A member who is aggrieved with the score received on the written examination may appeal to the commission for review of the score. The appeal must be filed within ten (10) days after notice of the score has been sent to him. He may review the questions incorrectly answered by him and challenge the answer considered correct by the examiner. The commission shall either affirm the score or correct the score according to the findings of a review. The examination papers shall be retired after the two (2) year period during which the eligibility list is valid. The retired papers shall be kept for five (5) years and then destroyed.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-15
Performance ratings; rules; appeal
Sec. 15. (a) The commission shall adopt rules for determining a performance rating. The rules must require that a performance rating be made at least once every six (6) months for each member of the department, including probationary members. The rating shall be made by one (1) or more of the member's superiors, as defined in the commission's rules. Probationary members shall be rated in the same manner as other members of the department. The ratings shall be submitted to the chief of the department and kept on file in his office under his supervision. The chief shall notify each member in writing of the rating that the member received.
(b) A member who is aggrieved with the performance rating given to him by his superior may appeal to the commission for a review of the rating. The appeal must be filed within ten (10) days after notice of the rating has been sent to him. The commission shall either affirm or correct the rating.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-16
Promotions; certification of eligible members; probation; procedures Sec. 16. (a) When a vacancy in rank occurs, the commission shall certify to the chief of the department the three (3) members with the highest scores on the eligibility list for that particular rank. Within six (6) months the commission, upon the recommendation of the chief, shall promote one (1) of those members to fill the vacant position.
(b) All promotions are probationary for a period not to exceed one (1) year. At the end of the period, a probationary member's superior shall review the member's performance and recommend to the commission that:
(1) the promotion be made permanent; or
(2) the promotion be revoked.
(c) The commission shall prepare a rating chart for the superior's use in making the report. The commission shall review the report and decide what action should be taken. The probationary member is entitled to appear before the commission and be heard on any matter detrimental to him in his superior's report. He is also entitled to be represented by counsel or another representative of his choice. If the promotion is finally revoked the member may not be returned to a rank lower than that he held before the probationary promotion.
(d) Actions by the commission other than making the promotion permanent may be appealed within thirty (30) days to the circuit or superior court of the county, with the unit being named as the sole defendant.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-17
Disciplinary actions; grounds; hearing; notice; requisites; procedures; appeal
Sec. 17. (a) The commission may take the following disciplinary actions against a regular member of the department:
(1) Suspension with or without pay.
(2) Demotion.
(3) Dismissal.
If a member is suspended under this subsection, the member is entitled to the member's remuneration and allowances for insurance benefits to which the member was entitled before the suspension. In addition, the local unit may provide the member's allowances for any other fringe benefits to which the member was entitled before the suspension. The commission shall determine if a member of the department who is suspended in excess of five (5) days shall continue to receive the member's salary during suspension.
(b) A member may be disciplined by the commission if:
(1) the member is convicted of a crime; or
(2) the commission finds the member guilty of a breach of discipline, including:
(A) neglect of duty;
(B) violation of commission rules;
(C) neglect or disobedience of orders;
(D) continuing incapacity; (E) absence without leave;
(F) immoral conduct;
(G) conduct injurious to the public peace or welfare;
(H) conduct unbecoming a member; or
(I) furnishing information to an applicant for appointment or promotion that gives that person an advantage over another applicant.
(c) If the chief of the department, after an investigation within the department, prefers charges against a member of the department for an alleged breach of discipline under subsection (b), including any civilian complaint of an alleged breach of discipline under subsection (b)(2)(F), (b)(2)(G), or (b)(2)(H), a hearing shall be conducted upon the request of the member. If a hearing is requested within five (5) days of the chief preferring charges, the parties may by agreement designate a hearing officer who is qualified by education, training, or experience. If the parties do not agree within this five (5) day period, the commission may hold the hearing or designate a person or board to conduct the hearing, as provided in the commission's rules. The designated person or board must be qualified by education, training, or experience to conduct such a hearing and may not hold an upper level policy making position. The hearing conducted under this subsection shall be held within thirty (30) days after it is requested by the member.
(d) Written notice of the hearing shall be served upon the accused member in person or by a copy left at the member's last and usual place of residence at least fourteen (14) days before the date set for the hearing. The notice must state:
(1) the time and place of the hearing;
(2) the charges against the member;
(3) the specific conduct that comprises the charges;
(4) that the member is entitled to be represented by counsel or another representative of the member's choice;
(5) that the member is entitled to call and cross-examine witnesses;
(6) that the member is entitled to require the production of evidence; and
(7) that the member is entitled to have subpoenas issued, served, and executed.
(e) The commission may:
(1) compel the attendance of witnesses by issuing subpoenas;
(2) examine witnesses under oath; and
(3) order the production of books, papers, and other evidence by issuing subpoenas.
(f) If a witness refuses to appear at a hearing of the commission after having received written notice requiring the witness's attendance, or refuses to produce evidence that the commission requests by written notice, the commission may file an affidavit in the circuit court of the county setting forth the facts of the refusal. Upon the filing of the affidavit, a summons shall be issued from the circuit court and served by the sheriff of the county requiring the

appearance of the witness or the production of information or evidence to the commission.
(g) Disobedience of a summons constitutes contempt of the circuit court from which the summons has been issued. Expenses related to the filing of an affidavit and the issuance and service of a summons shall be charged to the witness against whom the summons has been issued, unless the circuit court finds that the action of the witness was taken in good faith and with reasonable cause. In that case, and in any case in which an affidavit has been filed without the issuance of a summons, the expenses shall be charged to the commission.
(h) A decision to discipline a member may be made only if the preponderance of the evidence presented at the hearing indicates such a course of action.
(i) A member who is aggrieved by the decision of a person or board designated to conduct a disciplinary hearing under subsection (c) may appeal to the commission within ten (10) days of the decision. The commission shall on appeal review the record and either affirm, modify, or reverse the decision on the basis of the record and such oral or written testimony that the commission determines, including additional or newly discovered evidence.
(j) The commission, or the designated person or board, shall keep a record of the proceedings in cases of suspension, demotion, or dismissal. The commission shall give a free copy of the transcript to the member upon request if an appeal is filed.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.58-1989, SEC.4; P.L.265-1993, SEC.3.

IC 36-8-3.5-18
Appeal to court; suspension or dismissal; precedence
Sec. 18. (a) A member who is aggrieved by a decision of the commission to suspend him for a period greater than ten (10) calendar days, demote him, or dismiss him may appeal to the circuit or superior court of the county in which the unit is located.
(b) The appeal shall be made according to the Indiana rules of trial procedure with the following exceptions:
(1) The verified appeal must be filed within thirty (30) days after the date of the board's decision.
(2) The unit shall be named as the sole defendant.
(3) The unit is assumed to have denied the allegations without filing a responsive pleading.
(4) The plaintiff must file a bond at the time of filing the complaint conditioned on the plaintiff prosecuting the appeal to a final determination and paying the court costs incurred in the appeal.
(5) Within thirty (30) days after the service of summons the commission shall file in court a complete transcript of all papers, entries, and other parts of the record relating to the case.
(c) The appeal takes precedence over other litigation pending before the court.
As added by Acts 1981, P.L.316, SEC.1.
IC 36-8-3.5-19
Summary disciplinary actions; reprimand or suspension
Sec. 19. (a) In addition to the disciplinary powers of the commission, the chief of the department, may, without a hearing, reprimand or suspend without pay a member, including a police radio or signal alarm operator or a fire alarm operator, for a maximum of five (5) working days. For the purposes of this subsection, eight (8) hours of paid time constitutes one (1) working day.
(b) If a chief reprimands a member in writing or suspends a member, he shall, within forty-eight (48) hours, notify the commission in writing of the action and the reasons for the action. A member who is reprimanded in writing or suspended under this section may, within forty-eight (48) hours after receiving notice of the reprimand or suspension, request in writing that the commission review the reprimand or suspension and either uphold or reverse the chief's decision. At its discretion, the commission may hold a hearing during this review. If the board holds a hearing, written notice must be given either by service upon the member in person or by a copy left at the member's last and usual place of residence at least fourteen (14) days before the date set for the hearing. The notice must contain the information listed under section 17(d) of this chapter. If the decision is reversed, the individual who was suspended is entitled to any wages withheld as a result of the suspension.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.265-1993, SEC.4.

IC 36-8-3.5-19.3
Suspension or termination of EMS personnel; right to hearing and appeal
Sec. 19.3. (a) This section applies to a department that has at least one (1) certified employee, without regard to whether:
(1) the employee is an appointed police officer or firefighter; or
(2) the department has a merit system to which this chapter does not otherwise apply as provided under section 1 of this chapter.
(b) As used in this section, "certified employee" means an individual who, as a condition of employment, holds a valid certification issued under IC 16-31-3 by the Indiana emergency medical services commission established by IC 16-31-2-1.
(c) As used in this section, "medical director" means a physician with an unlimited license to practice medicine in Indiana and who performs the duties and responsibilities described in 836 IAC 2-2-1.
(d) If a medical director takes any of the following actions against a certified employee, the medical director shall provide to the certified employee and to the chief of the certified employee's department a written explanation of the reasons for the action taken by the medical director:
(1) The medical director refuses or fails to supervise or otherwise provide medical control and direction to the certified employee.
(2) The medical director refuses or fails to attest to the

competency of the certified employee to perform emergency medical services.
(3) The medical director suspends the certified employee from performing emergency medical services.
(e) Before a department takes any employment related action as the result of a medical director's action described in subsection (d) against a certified employee, the certified employee is entitled to a hearing and appeal concerning the medical director's action as provided in sections 17 and 18 of this chapter.
(f) If the medical director's action that is the subject of an appeal under subsection (e) is based on a health care decision made by the certified employee in performing emergency medical services, the commission conducting the hearing shall consult with an independent medical expert to determine whether the certified employee followed the applicable emergency medical services protocol in making the health care decision. The independent medical expert:
(1) must be a physician trained in emergency medical services; and
(2) may not be affiliated with the same hospital as the medical director.
As added by P.L.13-2010, SEC.4.

IC 36-8-3.5-20
Retirement age
Sec. 20. A member of the department shall retire from the department when the member reaches the member's seventieth birthday. However, a member of the department who is seventy (70) years of age or older at the time the ordinance or resolution establishing the merit system takes effect may serve until the end of the calendar year.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.38-1986, SEC.2; P.L.180-2002, SEC.6.

IC 36-8-3.5-21
Temporary leave of absence; seniority; reinstatement
Sec. 21. (a) If it is necessary for the safety board to reduce the number of members of the department, the reduction shall be made by granting a temporary leave of absence, without pay or financial obligation to the unit, to the appropriate number of members. The last member appointed shall be put on leave first, with other members also put on leave in reverse hiring order, until the desired level is achieved.
(b) If the department is increased in number again, the members of the department who have been granted leaves of absence under this section shall be reinstated before an applicant on the eligibility list is appointed to the department. The reinstatements begin with the last member granted a leave.
(c) A member on leave of absence shall keep the commission advised of his current address. A member shall be informed of his

reinstatement by written notice. Within ten (10) calendar days after a member receives notice of reinstatement, he must advise the commission that he accepts reinstatement and will be able to commence employment on the date specified in the notice. All reinstatement rights granted to a member terminate upon his failure to accept reinstatement within that period.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-22
Rules; printing; copies to department members; effective date
Sec. 22. The department shall print all rules of the commission and furnish a copy to each member of the department. Amendments to the rules take effect thirty (30) days after their adoption if copies have been furnished to all members of the department within that period. Otherwise, they do not take effect until copies are furnished to all members of the department.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-23
Offense; furnishing information to applicants
Sec. 23. A commissioner who knowingly furnishes information to an applicant for original appointment or to a member eligible for promotion that gives that person an advantage over another person commits a Class D felony.
As added by Acts 1981, P.L.316, SEC.1.



CHAPTER 4. POLICE AND FIRE EMPLOYMENT POLICIES IN CITIES

IC 36-8-4-2
Residence requirements
Sec. 2. (a) Members of the police and fire departments must reside in Indiana within:
(1) the county in which the city is located; or
(2) a county that is contiguous to the county in which the city is located.
(b) In a consolidated city, a member who was residing outside the county on January 1, 1975, is exempt from subsection (a).
(c) A city with a population of less than seven thousand five hundred (7,500) may adopt an ordinance that requires a member of the city's police or fire department to comply with the following:
(1) Reside within the county in which the city is located.
(2) Have adequate means of transportation into the city.
(3) Maintain in the member's residence telephone service with the city.
(d) This subsection applies to a city that:
(1) has a population of less than seven thousand five hundred (7,500); and
(2) adopted an ordinance to establish the requirements described in this subsection before September 1, 1984.
A city may require, in addition to the requirements of subsection (c), that a member of the police or fire department reside within the city until the member has served in the department for five (5) years.
(e) An ordinance adopted under subsection (c) or described in subsection (d)(2) may not require a member of a city's police or fire department to reside within the county in which the city is located if the member resides outside the county on the date the ordinance is adopted.
As added by Acts 1981, P.L.309, SEC.53. Amended by Acts 1981, P.L.44, SEC.56; P.L.198-1984, SEC.1; P.L.266-1993, SEC.1; P.L.164-1995, SEC.21; P.L.235-1996, SEC.1; P.L.230-1997, SEC.1; P.L.65-2008, SEC.1.

IC 36-8-4-3
Use of departmental vehicles
Sec. 3. Members of the police and fire departments may not use vehicles owned or maintained by their department outside the county in which the city is located except during the performance of official duties or as provided for by department regulation.
As added by Acts 1981, P.L.309, SEC.53. Amended by P.L.199-1984, SEC.1.
IC 36-8-4-4
Provision of uniforms and equipment; cash allowance
Revisor's Note: IC 36-8-4-4, as added by Acts 1981, P.L.309, SEC.53 (which was effective 9-1-1981 until 7-1-2009), was printed incorrectly in the 1993 Edition of the Indiana Code but was correctly printed in the 1994 Supplement to the Indiana Code and subsequent Supplements and Editions of the Indiana Code.
Sec. 4. (a) A city shall provide the active members of the police and fire departments with all uniforms, clothing, arms, and equipment necessary to perform their duties. Except as provided in section 4.5 of this chapter, after one (1) year of regular service in either department, a member may be required by the city to furnish and maintain all of the active member's uniforms, clothing, arms, and equipment upon payment to the member by the city of an annual cash allowance of at least two hundred dollars ($200). The city may credit the uniform allowance to each member against the active member's purchases during the calendar year and provide for the payment of any cash balance remaining at the end of the calendar year.
(b) All uniforms, clothing, arms, and equipment provided by the city under this section remain the property of the city. The city may sell the property when it becomes unfit for use, and all money received shall be paid into the general fund of the city. Any property lost or destroyed through the carelessness or neglect of an active member shall be charged against the active member and the value deducted from the active member's pay.
As added by Acts 1981, P.L.309, SEC.53. Amended by P.L.8-2009, SEC.1.

IC 36-8-4-4.5
Body armor for active members of police departments
Sec. 4.5. (a) As used in this section, "body armor" has the meaning set forth in IC 35-47-5-13(a).
(b) A city shall provide an active member of the police department of the city with body armor for the torso. The city shall replace the body armor for the torso according to the replacement period recommended by the manufacturer of the body armor for the torso.
(c) An active member of the police department of a city shall not be required to maintain the body armor for the torso furnished under this section from any annual cash allowance paid to the member under section 4(a) of this chapter.
(d) Body armor for the torso provided by a city under this section remains the property of the city. The city may sell the property when it becomes unfit for use, and all money received shall be paid into the general fund of the city.
As added by P.L.8-2009, SEC.2. Amended by P.L.34-2010, SEC.6.

IC 36-8-4-5
Care of police officers and firefighters injured or contracting illnesses as a result of performance of duties
Sec. 5. (a) A city shall pay for the care of a police officer or

firefighter who suffers an injury while performing the person's duty or contracts illness caused by the performance of the person's duty, including an injury or illness that results in a disability or death presumed incurred in the line of duty under IC 5-10-13. This care includes:
(1) medical and surgical care;
(2) medicines and laboratory, curative, and palliative agents and means;
(3) X-ray, diagnostic, and therapeutic service, including during the recovery period; and
(4) hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(b) Expenditures required by subsection (a) shall be paid from the general fund of the city.
(c) A city that has paid for the care of a police officer or firefighter under subsection (a) has a cause of action for reimbursement of the amount paid under subsection (a) against any third party against whom the police officer or firefighter has a cause of action for an injury sustained because of or an illness caused by the third party. The city's cause of action under this subsection is in addition to, and not in lieu of, the cause of action of the police officer or firefighter against the third party.
As added by Acts 1981, P.L.309, SEC.53. Amended by P.L.169-1994, SEC.1; P.L.185-2002, SEC.4.

IC 36-8-4-6
Promotions
Sec. 6. (a) This section applies only to:
(1) police departments in second and third class cities having a population of ten thousand (10,000) or more; and
(2) fire departments in second and third class cities;
that are not governed by a merit system prescribed by statute or ordinance.
(b) Promotion of police officers or firefighters must be from the active personnel of the department.
(c) A person appointed fire chief must have had at least five (5) years of continuous service with the department immediately before his appointment. However, this requirement may be waived by a majority vote of the city legislative body upon request of the city executive, although the person must still have at least five (5) years service with a full-time, paid fire department or agency.
(d) A person appointed to a rank other than police or fire chief or deputy police chief must have had at least two (2) years of continuous service with the department immediately before his appointment.
As added by Acts 1981, P.L.309, SEC.53. Amended by Acts 1981, P.L.315, SEC.4; P.L.348-1987, SEC.2.

IC 36-8-4-6.5
Police chiefs or deputy police chiefs; requirements Sec. 6.5. (a) This section applies to the appointment of a police chief or deputy police chief in all cities.
(b) An applicant must meet the following requirements:
(1) Have five (5) years of service as a police officer with a full-time, paid police department or agency.
(2) Be a citizen of the United States.
(3) Be a high school graduate or equivalent.
(4) Be at least twenty-one (21) years of age.
(5) Be free of mental illness.
(6) Be physically fit.
(7) Have successfully completed the minimum basic training requirements established by the law enforcement training board under IC 5-2-1, or have continuous service with the same department to which the applicant was appointed as a law enforcement officer before July 6, 1972.
(c) In addition to the requirements of subsection (b), an applicant for appointment as police chief or deputy police chief must have at least five (5) years of continuous service with the police department of that city immediately before the appointment. This requirement may be waived by the city executive.
As added by P.L.348-1987, SEC.3. Amended by P.L.148-1992, SEC.3; P.L.68-1996, SEC.8.

IC 36-8-4-7
Age limitations; aptitude, physical agility, and physical examinations
Sec. 7. (a) A person may not be appointed as a member of the police department or fire department after the person has reached thirty-six (36) years of age. A person may be reappointed as a member of the department only if the person is a former member or a retired member not yet receiving retirement benefits of the 1925, 1937, 1953, or 1977 fund and can complete twenty (20) years of service before reaching sixty (60) years of age.
(b) This section does not apply to a fire chief appointed under a waiver under section 6(c) of this chapter or a police chief appointed under a waiver under section 6.5(c) of this chapter.
(c) A person must pass the aptitude, physical agility, and physical examination required by the local board of the fund and by IC 36-8-8-19 to be appointed or reappointed as a member of the department.
(d) A fire chief appointed under a waiver under section 6(c) of this chapter or police chief appointed under a waiver under section 6.5(c) of this chapter who is receiving, or is entitled to receive, benefits from the 1925, 1937, 1953, or 1977 fund may receive those benefits while serving as chief, subject to all normal requirements for receipt of a benefit, including a separation from service.
As added by Acts 1981, P.L.309, SEC.53. Amended by Acts 1981, P.L.315, SEC.5; P.L.38-1986, SEC.3; P.L.55-1987, SEC.3; P.L.4-1992, SEC.31; P.L.213-1995, SEC.4; P.L.246-2001, SEC.13.
IC 36-8-4-8
Police officers; maximum work week; compensation for additional time
Sec. 8. (a) A member of the police department may not be required, except in case of a public emergency as determined by the city executive, to work more than six (6) days of eight (8) hours each in one (1) week, or more than an average of forty-eight (48) hours per week in one (1) year.
(b) If a member of the police department is requested or required to appear in court or to perform another service, and the time served does not fall within the limits of his normal eight (8) hour shift, then the member may be compensated for the additional time at a rate to be fixed by ordinance.
(c) This section does not apply to the police chief, chief of detectives, superintendent of the department, or matron of the department.
As added by Acts 1981, P.L.309, SEC.53.

IC 36-8-4-9
Firefighters; hours of work
Sec. 9. (a) A member of a regularly organized and paid fire department may not be required to work more than an average of fifty-six (56) hours per week. However, if on September 1, 1985, a fire department was using sixty-three (63) hours as the maximum average number of hours a member could work a week, the department may continue to use that figure as the standard. A member may not be on duty more than twenty-four (24) consecutive hours and must be off duty at least twenty-four (24) consecutive hours out of any forty-eight (48) hour period. Each member is entitled to an additional twenty-four (24) consecutive hours off duty in every eight (8) day period.
(b) Notwithstanding subsection (a), in case of emergency, or if the personnel of the fire department has been reduced below its regular strength because members are serving in the armed forces of the United States, the chief of the fire department, the assistant chief, or other officer in charge may assign a member of the fire department to continuous duty during the emergency.
As added by Acts 1981, P.L.309, SEC.53. Amended by P.L.343-1985, SEC.1.

IC 36-8-4-10
Public safety officers; preference for employment
Sec. 10. (a) Subject to subsection (c), the board or persons having the authority to employ members of the fire or police department shall give a preference for employment according to the following priority:
(1) A war veteran who has been honorably discharged from the United States armed forces.
(2) A person whose mother or father was a:
(A) firefighter of a unit; (B) municipal police officer; or
(C) county police officer;
who died in the line of duty (as defined in IC 5-10-10-2).
(b) Subject to subsection (c), the board or person having the authority to employ members of a fire or police department may give a preference for employment to any of the following:
(1) A police officer or firefighter laid off by another city under section 11 of this chapter.
(2) A county police officer laid off by a sheriff's department under IC 36-8-10-11.1.
(3) A person who:
(A) was employed full-time or part-time by a township to provide fire protection and emergency services; and
(B) has been laid off by the township.
(c) A person described in subsection (a) or (b) may not receive a preference for employment unless the person:
(1) applies; and
(2) meets all employment requirements prescribed:
(A) by law, including physical and age requirements; and
(B) by the fire or police department.
As added by Acts 1981, P.L.309, SEC.53. Amended by P.L.95-2003, SEC.1; P.L.110-2010, SEC.35.

IC 36-8-4-11
Layoffs; reinstatement
Sec. 11. (a) If it is necessary for the safety board to reduce the number of members of the police or fire department by layoff for financial reasons, the last member appointed must be the first to be laid off, with other members also laid off in reverse hiring order, until the desired level is achieved.
(b) If the department is increased in number again, the members of the department who have been laid off under this section shall be reinstated before any new member is appointed to the department. The reinstatements begin with the last member laid off.
(c) A member who is laid off shall keep the appointing authority advised of the member's current address. A member shall be informed of the member's reinstatement by written notice sent by certified mail to the member's last known address. Within twenty (20) calendar days after notice of reinstatement is sent to a member, the member must advise the hiring body that the member accepts reinstatement and will be able to commence employment on the date specified in the notice. All reinstatement rights granted to a member terminate upon the member's failure to accept reinstatement within that twenty (20) day period or five (5) years after the day on which a member's layoff begins.
As added by P.L.361-1983, SEC.1. Amended by P.L.344-1985, SEC.1; P.L.56-2010, SEC.1.

IC 36-8-4-12
Probationary appointments Sec. 12. The safety board may provide that all appointments to the police or fire department are probationary for a period not to exceed one (1) year. If the safety board finds, upon the recommendation of the chief of the department during the probationary period, that the conduct or capacity of a member is not satisfactory, the safety board shall notify the member in writing that he is being suspended or that he will not receive a permanent appointment. If a member is notified that he will not receive a permanent appointment, his employment immediately ceases. Otherwise, at the expiration of the probationary period, the member is considered regularly employed.
As added by P.L.361-1983, SEC.2.



CHAPTER 4.3. POLICE AND FIRE EMPLOYMENT POLICIES IN SPECIAL SERVICE DISTRICTS

IC 36-8-4.3-2
Payment of line of duty health care expenses of police and firefighters
Sec. 2. (a) A special service district shall pay for the care of:
(1) a full-time, paid police officer who:
(A) suffers an injury; or
(B) contracts an illness;
during the performance of the officer's duty; or
(2) a full-time, paid firefighter who:
(A) suffers an injury; or
(B) contracts an illness;
during the performance of the firefighter's duty.
(b) The special service district shall pay for the following expenses incurred by a police officer or firefighter described in subsection (a):
(1) Medical and surgical care.
(2) Medicines and laboratory, curative, and palliative agents and means.
(3) X-ray, diagnostic, and therapeutic service, including during the recovery period.
(4) Hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(c) Expenditures required by subsection (a) shall be paid from the general fund of the special service district.
(d) A special service district that has paid for the care of a police officer or firefighter under subsection (a) has a cause of action for reimbursement of the amount paid under subsection (a) against any third party against whom the police officer or firefighter has a cause of action for an injury sustained because of, or an illness caused by, the third party. The special service district's cause of action under this subsection is in addition to, and not in lieu of, the cause of action of the police officer or firefighter against the third party.
As added by P.L.150-2002, SEC.1.



CHAPTER 4.5. TOWN POLICE AND FIRE EMPLOYMENT POLICIES

IC 36-8-4.5-2
Chapter inapplicable to volunteer fire department
Sec. 2. This chapter does not apply to a volunteer fire department under IC 36-8-12.
As added by P.L.65-2008, SEC.2.

IC 36-8-4.5-3
"Member of a town fire department"
Sec. 3. As used in this chapter, "member of a town fire department" does not include a volunteer firefighter under IC 36-8-12-2.
As added by P.L.65-2008, SEC.2.

IC 36-8-4.5-4
Residency in county or contiguous county
Sec. 4. A member of a town police or fire department must reside in Indiana within:
(1) the county in which the town is located; or
(2) a county that is contiguous to the county in which the town is located.
As added by P.L.65-2008, SEC.2.

IC 36-8-4.5-5
Town with population of less than 7,500; ordinance requiring residence within town or certain distance of town
Sec. 5. A town with a population of less than seven thousand five hundred (7,500) may adopt an ordinance that requires a member of the town police or fire department to satisfy all of the following:
(1) Reside within:
(A) the county in which the town is located; or
(B) a distance from the town stated in the ordinance.
(2) Have adequate means of transportation into the town.
(3) Maintain in the member's residence telephone service with the town.
As added by P.L.65-2008, SEC.2.

IC 36-8-4.5-6
Town with population of less than 7,500; ordinance requiring town residency for five years Sec. 6. This section applies to a town that:
(1) has a population of less than seven thousand five hundred (7,500); and
(2) adopted an ordinance to establish the requirements described in this section before September 1, 1984.
A town may require, in addition to the requirements of section 5 of this chapter, that a member of the police or fire department reside within the town until the member has served in the department for five (5) years.
As added by P.L.65-2008, SEC.2.

IC 36-8-4.5-7
Town with population of less than 7,500; exemption for members not in compliance on date ordinance adopted
Sec. 7. An ordinance adopted under section 5 or 6 of this chapter may not require a member of a town police or fire department to comply with section 5(1) of this chapter if the member resides:
(1) outside the county; or
(2) a distance outside the town greater than stated in the ordinance;
on the date the ordinance is adopted.
As added by P.L.65-2008, SEC.2.

IC 36-8-4.5-8
Exemption for members of town police departments appointed before July 1, 2008
Sec. 8. Notwithstanding any other law, a member appointed to a town police department under IC 36-5-7 or IC 36-8-9 before July 1, 2008, may not be required to reside within:
(1) the county in which the town is located; or
(2) a county that is contiguous to the county in which the town is located;
if the member resided within a county that is noncontiguous to the county in which the town is located on July 1, 2008.
As added by P.L.65-2008, SEC.2.

IC 36-8-4.5-9
Use of department vehicles
Sec. 9. Members of the police and fire departments may not use vehicles owned or maintained by their department outside the county in which the town is located except:
(1) during the performance of official duties; or
(2) as provided for by department regulation.
As added by P.L.65-2008, SEC.2.



CHAPTER 5. POLICE AND FIRE LEAVES OF ABSENCE

IC 36-8-5-2
Leaves of absence; authorization; duration; renewal; compensation
Sec. 2. (a) The police chief or fire chief may be granted a leave of absence by the authority who appointed the police chief or fire chief. This appointing authority may also grant a leave of absence to any other full-time, fully paid police officer or firefighter.
(b) A leave of absence under subsection (a) shall be granted for service in the Indiana general assembly. A leave of absence under subsection (a) may also be granted for service in any other elected office or for one (1) of the following reasons:
(1) Sickness.
(2) Disability.
(3) Sabbatical purposes.
However, a leave of absence because of disability may not be granted to a member of the 1977 fund under this subsection unless a leave granted under subsection (g) has expired without disability benefits having been paid from the 1977 fund. In the case of such an expiration, a leave for purposes of disability may be granted under this subsection but only until the member's eligibility for disability benefits is finally determined.
(c) Before a leave of absence may be granted for sabbatical purposes, the member must submit a written request explaining and justifying the leave to the appointing authority. Sabbatical purposes must be related to the improvement of the member's professional performance and skills, such as education, special training, work related experience, and exchange programs.
(d) This subsection applies to leaves of absence granted under subsection (b)(1), (b)(2), or (b)(3). A leave of absence may extend for a period of not more than one (1) year, determined by the appointing authority, and may be renewed upon written request of the member.
(e) This subsection applies to leaves of absence granted for service in an elected office. A police officer or firefighter who serves in the general assembly shall be granted a leave for the time spent in this service, including the time spent for committee or legislative council meetings. Except as provided in IC 3-5-9, a police officer or

firefighter who serves in any other elected office may be granted a leave for the time spent in this service. Leave for service in an elected office does not diminish a police officer's or firefighter's rights under the police officer's or firefighter's retirement or pension fund, except as provided in section 10 of this chapter, or advancement on the police officer's or firefighter's department salary schedule. For these purposes, the police officer or firefighter is, despite the leave, considered to be a member of the department during that time.
(f) This subsection applies to leaves of absence granted under subsection (b)(1), (b)(2), or (b)(3). A member on leave may receive compensation in an amount determined by the appointing authority, up to a maximum amount that equals the member's salary before the leave began.
(g) This subsection applies only to members of the 1977 fund. The local board may grant a leave of absence for purposes of disability to full-time, fully paid police officers or firefighters (including the police chief or fire chief). The leave is subject to the following conditions:
(1) The police chief or fire chief must make a written determination that there is no suitable and available work on the appropriate department for which the fund member is or may be capable of becoming qualified.
(2) The leave must be approved by the local board after a hearing conducted under IC 36-8-8-12.7.
(3) The leave may not begin until the police officer or firefighter has exhausted all paid leave for sickness.
(4) The leave shall continue until disability benefits are paid from the 1977 fund. However, the leave may not continue for more than six (6) months.
(5) During the leave, the police officer or firefighter is entitled to receive compensation in an amount equal to fifty percent (50%) of the salary of a first class patrolman or first class firefighter on the date the leave begins.
Payments of compensation under this subsection may not be made from the 1925 fund, the 1937 fund, the 1953 fund, or the 1977 fund.
(h) Determinations under subsection (g) are not reviewable by the board of trustees of the Indiana public retirement system.
(i) This subsection applies to leaves of absence granted under subsection (a) or (b). An appointing authority shall establish a policy in writing that specifies whether a police officer or firefighter is entitled, during a leave of absence, to participate in any promotional process or earn seniority. A policy established under this subsection is subject to a department's existing disciplinary procedures. An appointing authority shall reinstate a police officer or firefighter returning from a leave at the merit or permanent rank determined under the policy established under this subsection. However, except as otherwise provided by federal law, an appointing authority is not required to reinstate a police officer or firefighter in the job that the police officer or firefighter held at the time the police officer's or

firefighter's leave began.
As added by Acts 1981, P.L.309, SEC.54. Amended by P.L.362-1983, SEC.1; P.L.311-1989, SEC.1; P.L.130-2008, SEC.2; P.L.35-2012, SEC.109; P.L.135-2012, SEC.11.

IC 36-8-5-3
Military service; temporary leave of absence
Sec. 3. (a) An active member of a regularly organized police or fire department who is:
(1) taken into military service by induction, enlistment, or commission or assigned by the government for war work during a national emergency declared by the president of the United States or during armed hostilities in which the United States is engaged; and
(2) temporarily absent from the department;
is considered to be a continuing member of the department on a temporary leave of absence. The records of the department must show the member in this status.
(b) Subsection (a) does not apply to a member who enlists or reenlists when no emergency or war has been declared.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-4
Military leaves; overtime to cover vacancies
Sec. 4. The safety board and the police and fire chiefs may require members of the police and fire departments to work overtime to cover the vacancies created by members on temporary leave of absence under section 3 of this chapter. For overtime work the police officers and firefighters shall be compensated at a rate of pay not exceeding the amount that would have been paid the regular members had they not left for military service or been assigned to government war work.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-5
Military leaves; use of temporary employees to cover vacancies
Sec. 5. (a) If, in the judgment of the executive, overtime work by the regular police officers or firefighters under section 4 of this chapter does not meet the requirements for public safety in the municipality, the safety board and the police and fire chiefs may employ persons temporarily. However, if there is an established merit system, eligibility lists for appointment or promotion in effect must be used in the selection of personnel before other temporary or permanent appointments. These persons shall be employed as temporary employees and are not members or beneficiaries of any pension fund under this article. All temporary employees' service terminates at the expiration of the emergency.
(b) Temporary employees and overtime work shall be paid out of the unexpended appropriations for salaries of those on temporary leave of absence under section 3 of this chapter. As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-6
Military leaves; salary appropriations for absent employees
Sec. 6. A municipality shall make a sufficient appropriation in its salary personnel budget appropriations for the police and fire departments for all members on temporary leave of absence under section 3 of this chapter. The personnel budget may not be reduced so as to make it impossible to absorb members who have returned from temporary leave.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-7
Military leaves; pension considerations
Sec. 7. (a) The monthly assessments against the salary of a member of a 1925, 1937, 1953, or 1977 fund shall be waived while the member is on temporary leave of absence under section 3 of this chapter or on a leave of absence that qualifies for the protections afforded by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
(b) A member of a 1925, 1937, 1953, or 1977 fund does not lose his benefits from the fund because he fails to pay assessments that are assessed against him while on temporary leave or on a leave of absence that qualifies for the protections afforded by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
(c) Notwithstanding any provision of this chapter, a member of the 1925, 1937, 1953, or 1977 fund is entitled to service credit and benefits in the amount and to the extent required by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
As added by Acts 1981, P.L.309, SEC.54. Amended by P.L.5-1997, SEC.14.

IC 36-8-5-8
Reinstatement after termination of military service
Sec. 8. (a) A police officer or firefighter desiring to return to service in the police or fire department shall report to the person responsible for regulating and employing members of the department. This action must be taken within sixty (60) days after honorable discharge from military service or government war work.
(b) Within fifteen (15) days after the police officer or firefighter reports to the department, the police officer or firefighter shall be placed on duty at the rank held at the time of entering military service or government war work.
(c) If a member of the police or fire department is refused a proper assignment under subsection (b), he may file an action in the circuit court of the county in the manner prescribed by IC 36-8-3-4.
As added by Acts 1981, P.L.309, SEC.54.
IC 36-8-5-9
Evidence of member's death
Sec. 9. Death notices from the department of defense or other satisfactory proof of death are bona fide evidence of a member's death. This evidence constitutes full authority for the local board of a fund to carry out the law regarding deceased police officers and firefighters and their beneficiaries.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-10
Credit for time spent on leave
Sec. 10. (a) Except as provided in subsection (b) or (c), a member on leave under either section 2 or section 3 of this chapter is entitled to be credited with time spent in full-time employment for all purposes, including retirement and pension benefits.
(b) A member of the 1925 fund, the 1937 fund, the 1953 fund, or the 1977 fund who is granted an unpaid leave of absence under the Family Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) shall be credited with time spent on leave for the purposes of benefit eligibility and vesting to the extent required by the Family Medical Leave Act. The member shall not receive credit for purposes of accruing additional benefits, except to the extent required by the Family Medical Leave Act.
(c) This subsection applies to a member of the 1925 fund, the 1937 fund, the 1953 fund, or the 1977 fund who is granted a leave of absence for service in an elected office under section 2 of this chapter. In order to receive service credit in the 1925 fund, the 1937 fund, the 1953 fund, or the 1977 fund for the period of the leave of absence, the member must pay to the applicable fund for or during the leave the assessment or contribution that the member would have paid during the period of the leave had the member not been on the leave during that time. The member's employer may pay all or a part of the assessment or contribution for the member.
As added by Acts 1981, P.L.309, SEC.54. Amended by P.L.213-1995, SEC.5; P.L.130-2008, SEC.3.



CHAPTER 6. 1925 POLICE PENSION FUND

IC 36-8-6-1
Application of chapter
Sec. 1. (a) This chapter applies to pension benefits for members of police departments hired before May 1, 1977, in second and third class cities, and in towns that have established a board of metropolitan police commissioners.
(b) A police officer with twenty (20) years of service is covered by this chapter and not by IC 36-8-8 if he:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-17.8-7 (repealed September 1, 1981); and
(3) is rehired after April 30, 1977, by the same employer.
(c) A police officer is covered by this chapter and not by IC 36-8-8 if he:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-17.8-7 (repealed September 1, 1981);
(3) was rehired after April 30, 1977, but before February 1, 1979; and
(4) was made, before February 1, 1979, a member of a 1925 fund.
(d) A police matron is covered by this chapter and not by IC 5-10.3 or IC 36-8-8 if she:
(1) was hired before May 1, 1977;
(2) is a member of a police department in a second or third class city; and
(3) is employed as a police matron on March 31, 1996.
As added by Acts 1981, P.L.309, SEC.55. Amended by Acts 1981, P.L.44, SEC.57; P.L.3-1990, SEC.129; P.L.236-1996, SEC.1.

IC 36-8-6-1.5
Qualification of 1925 fund under Internal Revenue Code; benefit limitations Sec. 1.5. (a) As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
(b) The 1925 fund shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the 1925 fund. In order to meet those requirements, the 1925 fund is subject to the following provisions, notwithstanding any other provision of this chapter:
(1) The local board shall distribute the corpus and income of the 1925 fund to members and their beneficiaries in accordance with this chapter.
(2) No part of the corpus or income of the 1925 fund may be used or diverted to any purpose other than the exclusive benefit of the members and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits any member would otherwise receive under this chapter.
(4) If the 1925 fund is terminated, or if all contributions to the 1925 fund are completely discontinued, the rights of each affected member to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the 1925 fund shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the 1925 fund is subject to the following provisions:
(A) The life expectancy of a member, the member's spouse, or the member's beneficiary shall not be recalculated after the initial determination, for purposes of determining benefits.
(B) If a member dies before the distribution of the member's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.
(C) The amount of an annuity paid to a member's beneficiary may not exceed the maximum amount determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The local board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of members or beneficiaries;
in a manner that discriminates in favor of members who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code. (7) Benefits paid under this chapter may not exceed the maximum benefit specified by Section 415 of the Internal Revenue Code.
(8) The salary taken into account under this chapter may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The local board may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
(c) Notwithstanding any other provision of this chapter, and solely for the purposes of the benefits provided under this chapter, the benefit limitations of Section 415 of the Internal Revenue Code shall be determined by applying the provisions of Section 415(b)(10) of the Internal Revenue Code, as amended by the Technical and Miscellaneous Revenue Act of 1988. This section constitutes an election under Section 415(b)(10)(C) of the Internal Revenue Code to have Section 415(b) of the Internal Revenue Code, other than Section 415(b)(2)(G) of the Internal Revenue Code, applied without regard to Section 415(b)(2)(F) of the Internal Revenue Code (before its repeal on June 7, 2001, by P.L.107-16) to anyone who did not first become a participant before January 1, 1990.
As added by P.L.55-1989, SEC.48. Amended by P.L.4-1990, SEC.15; P.L.42-2011, SEC.81.

IC 36-8-6-1.7
"Americans with Disabilities Act"
Sec. 1.7. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.4-1992, SEC.32.

IC 36-8-6-1.9
Administration of fund
Sec. 1.9. The 1925 fund shall be administered in a manner that is consistent with the Americans with Disabilities Act, to the extent required by the Act.
As added by P.L.4-1992, SEC.33.

IC 36-8-6-2
Creation of fund; management by board of trustees; selection and compensation of trustees
Sec. 2. (a) A police pension fund to be known as the 1925 fund is established in each municipality described in section 1(a) of this chapter.
(b) The 1925 fund shall be managed by a board of trustees (referred to as the "local board" in this chapter) having at least seven (7) but not more than nine (9) trustees, as follows:
(1) The municipal executive, the municipal fiscal officer, and the police chief, who are ex officio voting members of the local board.
(2) One (1) retired member of the police department. (3) At least three (3) but not more than five (5) active members of the police department.
However, in cities where there are not sufficient members of the police department to appoint a local board consisting of at least five (5) trustees, the local board may be composed of three (3) trustees, those being the executive, the fiscal officer, and the police chief.
(c) The trustees under subsections (b)(2) and (b)(3) shall be elected at a meeting of the members of the police department at the central police station on the second Monday in February of each year. The trustees are elected for terms of three (3) years, succeeding those trustees whose terms of office expire on that date. The trustees hold their offices until their successors are elected and qualified.
(d) If a vacancy occurs on the local board among those trustees elected by the police department, the police department shall, within a reasonable time, hold a special meeting upon the call of the municipal executive and elect a successor for the remainder of the trustee's term.
(e) A majority of all the trustees constitutes a quorum for the transaction of business.
(f) The trustees receive no pay for their services and shall be paid only their necessary expenses. However, the trustees, the secretary, and each member of the police department selected by the local board shall be paid their necessary traveling expenses from the 1925 fund when acting upon matters pertaining to the fund.
(g) The local board may make all necessary bylaws for:
(1) meetings of the trustees;
(2) the manner of their election, including the counting and canvassing of the votes;
(3) the collection of all money and other property due or belonging to the 1925 fund;
(4) all matters connected with the care, preservation, and disbursement of the fund; and
(5) all other matters connected with the proper execution of this chapter.
As added by Acts 1981, P.L.309, SEC.55. Amended by Acts 1981, P.L.44, SEC.58; P.L.236-1996, SEC.2; P.L.173-2003, SEC.32.

IC 36-8-6-3
Board of trustees; officers; duties
Sec. 3. (a) The municipal executive is president of the local board, the municipal fiscal officer is its treasurer, and the local board shall select one (1) of its members secretary. The secretary shall be paid out of the 1925 fund a sum for the secretary's services as fixed by the local board.
(b) The president shall preside over all meetings of the local board, call special meetings of the police department of the city, and preside over the annual and called meetings of the department concerning the 1925 fund.
(c) The treasurer:
(1) has custody of all money and securities due or belonging to

the 1925 fund and shall collect the principal and interest on them;
(2) is liable on the treasurer's bond as an officer for the municipality for the faithful accounting of all money and securities belonging to the fund that come into the treasurer's hands;
(3) shall keep a separate account showing at all times the true condition of the fund; and
(4) shall, upon the expiration of the treasurer's term of office, account to the local board for all money and securities coming into the treasurer's hands, including the proceeds of them, and turn over to the treasurer's successor all money and securities belonging to the fund remaining in the treasurer's hands.
(d) The secretary shall:
(1) keep a true account of the proceedings of the local board and of the police department of the municipality when acting upon matters relating to the 1925 fund;
(2) keep a correct statement of the accounts of each member with the fund;
(3) collect and turn over to the treasurer of the local board all money belonging to the fund;
(4) give the local board a monthly account of the secretary's acts and services as secretary; and
(5) turn over to the secretary's successor all books and papers pertaining to the office.
(e) The secretary shall, in the manner prescribed by IC 5-4-1, execute a bond conditioned upon the faithful discharge of the secretary's duties.
(f) The secretary and treasurer shall make complete and accurate reports of their trusts to the local board on the first Monday in February of each year, copies of which shall be filed with the municipal clerk. The books of the secretary and treasurer must be open at all times to examination by members of the local board.
(g) Each member of the police department shall turn over to the secretary of the local board, within thirty (30) days after receiving it, all money and securities belonging to the 1925 fund that come into the secretary's hands.
As added by Acts 1981, P.L.309, SEC.55. Amended by Acts 1981, P.L.47, SEC.24; P.L.173-2003, SEC.33.

IC 36-8-6-4
Derivation of funds; salary assessments
Sec. 4. (a) The 1925 fund is derived from the following sources:
(1) From money or other property that is given to the local board for the use of the fund. The local board may take by gift, grant, devise, or bequest of any money, chose in action, personal property, or real property, or an interest in it. The local board shall take the property in the name of the local board and may hold, assign, transfer, or sell it.
(2) From money, fees, and awards that are paid or given to the

police department of the municipality or to a member of the department because of service or duty performed by the department or a member. This includes fines imposed by the safety board against a member of the department, as well as the proceeds from the sale of lost, stolen, and confiscated property recovered or taken into possession by members of the police department in the performance of their duties and sold at a public sale in accordance with law.
(3) From an assessment made during the period of his employment or for thirty-two (32) years, whichever is shorter, on the salary of each member whom the local board has accepted and designated as a beneficiary of the 1925 fund, an amount equal to six percent (6%) of the salary of a first class patrolman. However, the employer may pay all or a part of the assessment for the member.
(b) The secretary of the local board shall prepare a roll of each of the assessments and place opposite the name of every member of the police department the amount of the assessment against him. The treasurer of the local board shall retain out of the salary paid to the member each month the amount of the assessment, other than any amount paid on behalf of the member, and credit it to the 1925 fund. Except to the extent the assessment is paid on behalf of the member, every person becoming a member of the police department is liable for the payment of the assessments and is conclusively considered to agree to pay it and have it deducted from his salary as required in this section.
As added by Acts 1981, P.L.309, SEC.55. Amended by Acts 1981, P.L.182, SEC.3; P.L.312-1989, SEC.1.

IC 36-8-6-5
Insufficient funds; payment of deficiency by municipality; tax levy
Sec. 5. (a) If the local board determines that the total amount of money available for a year will be insufficient to pay the benefits, pensions, and retirement allowances the local board is obligated to pay under this chapter, the local board shall, before the date on which the budget of the municipality is adopted, prepare an itemized estimate in the form prescribed by the state board of accounts of the amount of money that will be receipted into and disbursed from the 1925 fund during the next fiscal year. The estimated receipts consist of the items enumerated in section 4(a) of this chapter. The estimated disbursements consist of an estimate of the amount of money that will be needed by the local board during the next fiscal year to defray the expenses and obligations incurred and that will be incurred by the local board in making the payments prescribed by this chapter to retired members, to members who are eligible to and expect to retire during the ensuing fiscal year, and to the dependents of deceased members.
(b) The local board may provide in its annual budget and pay all necessary expenses of operating the 1925 fund, including the payment of all costs of litigation and attorney fees arising in

connection with the fund, as well as the payment of benefits and pensions, including the payments described in section 5.5 of this chapter. Notwithstanding any other law, neither the municipal legislative body, the county board of tax adjustment, nor the department of local government finance may reduce an item of expenditure.
(c) At the time when the estimates are prepared and submitted, the local board shall also prepare and submit a certified statement showing:
(1) the name, age, and date of retirement of each retired member and the monthly and yearly amount of the payment to which the retired member is entitled;
(2) the name and age of each member who is eligible to and expects to retire during the next fiscal year, the date on which the member expects to retire, and the monthly and yearly amount of the payment that the member will be entitled to receive; and
(3) the name and age of each dependent, the date on which the dependent became a dependent, the date on which the dependent will cease to be a dependent by reason of attaining the age at which dependents cease to be dependents, and the monthly and yearly amount of the payment to which the dependent is entitled.
(d) The total receipts shall be deducted from the total expenditures stated in the itemized estimate and the amount of the excess of the estimated expenditures over the estimated receipts shall be paid by the municipality in the same manner as other expenses of the municipality are paid. A tax levy shall be made annually for this purpose, as provided in subsection (e). The estimates submitted shall be prepared and filed in the same manner and form and at the same time that estimates of other municipal offices and departments are prepared and filed.
(e) The municipal legislative body shall levy an annual tax in the amount and at the rate that are necessary to produce the revenue to pay that part of the police pensions that the municipality is obligated to pay. All money derived from the levy is for the exclusive use of the police pensions and benefits, including the payments described in section 5.5 of this chapter. The amounts in the estimated disbursements, if found to be correct and in conformity with the data submitted in the certified statement, are a binding obligation upon the municipality. The legislative body shall make a levy for them that will yield an amount equal to the estimated disbursements, less the amount of the estimated receipts. Notwithstanding any other law, neither the county board of tax adjustment nor the department of local government finance may reduce the levy.
As added by Acts 1981, P.L.309, SEC.55. Amended by P.L.90-2002, SEC.487; P.L.224-2007, SEC.123; P.L.146-2008, SEC.776; P.L.182-2009(ss), SEC.427.

IC 36-8-6-5.5 Use of certain amounts in 1925 fund
Sec. 5.5. (a) This section applies to a balance in the 1925 fund that:
(1) accrued from property taxes;
(2) is not necessary to meet the pension, disability, and survivor benefit payment obligations of the 1925 fund because of amendments to IC 5-10.3-11-4.7 in 2008; and
(3) is determined under subsection (c).
(b) A local board may authorize the use of money in the 1925 fund to pay any or all of the following:
(1) The costs of health insurance or other health benefits provided to members, survivors, and beneficiaries of the 1925 fund.
(2) The municipality's employer contributions under IC 36-8-8-6.
(3) The contributions paid by the municipality for a member under IC 36-8-8-8(a).
(c) The maximum amount that may be used under subsection (b) is equal to the sum of:
(1) the unencumbered balance of the 1925 fund on December 31, 2008; plus
(2) the amount of property taxes:
(A) imposed for an assessment date before January 16, 2008, for the benefit of the 1925 fund; and
(B) deposited in the 1925 fund after December 31, 2008.
As added by P.L.182-2009(ss), SEC.428.

IC 36-8-6-6
Investment of funds
Sec. 6. (a) The local board shall determine how much of the 1925 fund may be safely invested and how much should be retained for the needs of the fund. The investment shall be made:
(1) in interest bearing bonds of the United States, the state, or an Indiana municipal corporation. The bonds shall be deposited with and must remain in the custody of the treasurer of the board, who shall collect the interest due as it becomes due; or
(2) under IC 5-13-9.
(b) Investments under this section are subject to section 1.5 of this chapter.
As added by Acts 1981, P.L.309, SEC.55. Amended by P.L.55-1989, SEC.49; P.L.35-1999, SEC.8.

IC 36-8-6-7
Repealed
(Repealed by P.L.363-1983, SEC.4.)

IC 36-8-6-8
Disability retirement; benefits; procedure for determination of disability and reinstatement; period of disability credited
Sec. 8. (a) For a member who became disabled before July 1,

2000, the 1925 fund shall be used to pay a pension in a sum determined by the local board, but not exceeding:
(1) for a disability or disease occurring before July 1, 1982, fifty percent (50%); and
(2) for a disability or disease occurring after June 30, 1982, fifty-five percent (55%);
of the salary of a first class patrolman, to a member of the police department who has suffered or contracted a mental or physical disease or disability that renders the patrolman unable to perform the essential functions of any duty in the police department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act. If a member who becomes eligible for a disability pension has more than twenty (20) years of service, the member is entitled to receive a disability pension equal to the pension the member would have received if the member had retired on the date of the disability.
(b) Except as otherwise provided in this subsection, for a member who becomes disabled after June 30, 2000, the 1925 fund shall be used to pay a pension in a sum determined by the local board, but not exceeding fifty-five percent (55%) of the salary of a first class patrolman, to a member of the police department who has suffered or contracted a mental or physical disease or disability:
(1) that is:
(A) the direct result of:
(i) a personal injury that occurs while the fund member is on duty;
(ii) a personal injury that occurs while the fund member is off duty and is responding to an offense or a reported offense, in the case of a police officer; or
(iii) an occupational disease (as defined in IC 22-3-7-10), including a duty related disease that is also included within clause (B);
(B) a duty related disease (for purposes of this section, a "duty related disease" means a disease arising out of the fund member's employment. A disease is considered to arise out of the fund member's employment if it is apparent to the rational mind, upon consideration of all of the circumstances, that:
(i) there is a connection between the conditions under which the fund member's duties are performed and the disease;
(ii) the disease can be seen to have followed as a natural incident of the fund member's duties as a result of the exposure occasioned by the nature of the fund member's duties; and
(iii) the disease can be traced to the fund member's employment as the proximate cause); or
(C) a disability presumed incurred in the line of duty under IC 5-10-13 or IC 5-10-15; and
(2) that renders the member unable to perform the essential

functions of any duty in the police department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act.
If a member who becomes eligible for a disability pension has more than twenty (20) years of service, the member is entitled to receive a disability pension equal to the pension the member would have received if the member had retired on the date of the disability.
(c) Except as otherwise provided in this subsection, for a member who becomes disabled after June 30, 2000, the 1925 fund shall be used to pay a pension in a sum determined by the local board, but not exceeding fifty-five percent (55%) of the salary of a first class patrolman, to a member of the police department who has suffered or contracted a mental or physical disease or disability:
(1) that is not described in subsection (b)(1); and
(2) that renders the member unable to perform the essential functions of any duty in the police department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act.
If a member who becomes eligible for a disability pension has more than twenty (20) years of service, the member is entitled to receive a disability pension equal to the pension the member would have received if the member had retired on the date of the disability.
(d) The member must have retired from active service after a physical examination by the police surgeon or another surgeon appointed by the local board. The disability must be determined solely by the local board after the examination and a hearing conducted under IC 36-8-8-12.7. A member shall be retained on active duty with full pay until the member is retired by the local board because of the disability.
(e) After a member has been retired upon pension, the local board may, at any time, require the retired member to again be examined by the police surgeon or another surgeon appointed by the local board. After the examination the local board shall conduct a hearing under IC 36-8-8-12.7 to determine whether the disability still exists and whether the retired member should remain on the pension roll. The retired member shall be retained on the pension roll until reinstated in the service of the police department, except in case of resignation. If after the examination and hearing the retired member is found to have recovered from the member's disability and to be again fit for active duty, then the member shall be put on active duty with full pay and from that time is no longer entitled to payments from the 1925 fund. If the member fails or refuses to return to active duty, the member waives all rights to further benefits from the 1925 fund.
(f) If the salary of a first class patrolman is increased or decreased, the pension payable shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below:
(1) the amount of the first full monthly pension received by that person; or
(2) fifty-five percent (55%) of the salary of a first class

patrolman;
whichever is greater.
(g) Time spent receiving disability benefits is considered active service for the purpose of determining retirement benefits until the member has a total of twenty (20) years of service.
(h) A fund member who is receiving disability benefits under subsection (a) or (c) shall be transferred from disability to regular retirement status when the member becomes fifty-five (55) years of age.
(i) A fund member who is receiving disability benefits under subsection (b) is entitled to:
(1) receive a disability benefit for the remainder of the fund member's life; and
(2) have the amount of the disability benefit computed under section 9 of this chapter when the fund member becomes fifty-five (55) years of age.
As added by Acts 1981, P.L.309, SEC.55. Amended by Acts 1981, P.L.182, SEC.4; Acts 1982, P.L.213, SEC.1; P.L.311-1989, SEC.2; P.L.171-1990, SEC.1; P.L.4-1992, SEC.34; P.L.118-2000, SEC.4; P.L.185-2002, SEC.5; P.L.62-2006, SEC.2.

IC 36-8-6-8.1
Determination whether disability in line of duty
Sec. 8.1. (a) If a local board determines that a fund member has a temporary or a permanent disability, the local board shall also make a recommendation to the board of trustees of the Indiana public retirement system (referred to in this section as "the system board") concerning whether the disability is:
(1) a disability in the line of duty (as described in section 8(b)(1) of this chapter); or
(2) a disability not in the line of duty (a disability other than a disability described in section 8(b)(1) of this chapter).
The local board shall forward its recommendation to the system board.
(b) The system board shall review the local board's recommendation not later than forty-five (45) days after receiving the recommendation and shall then issue an initial determination of whether the disability is in the line of duty or not in the line of duty. The system board shall notify the local board, the safety board, and the fund member of its initial determination.
(c) The fund member, the safety board, or the local board may object in writing to the system board's initial determination under subsection (b) not later than fifteen (15) days after the initial determination is issued. If a written objection is not filed, the system board's initial determination becomes final. If a timely written objection is filed, the system board shall issue a final determination after a hearing. The final determination must be issued not later than one hundred eighty (180) days after the date of receipt of the local board's recommendation.
As added by P.L.118-2000, SEC.5. Amended by P.L.6-2012,

SEC.247.

IC 36-8-6-9
Retirement benefits
Sec. 9. (a) Benefits paid under this section are subject to section 1.5 of this chapter.
(b) The 1925 fund shall be used to provide a member of the police department who retires from active duty after twenty (20) or more years of active duty an annual pension equal to fifty percent (50%) of the salary of a first class patrolman in the police department, plus:
(1) for a member who retires before January 1, 1986, two percent (2%) of the first class patrolman's salary for each year of service; or
(2) for a member who retires after December 31, 1985, one percent (1%) of the first class patrolman's salary for each six (6) months of service;
of the retired member over twenty (20) years. However, the pension may not exceed in any year an amount greater than seventy-four percent (74%) of the salary of a first class patrolman. The pensions shall be computed on an annual basis but shall be paid in not less than twelve (12) equal monthly installments. If the salary of a first class patrolman is increased or decreased, the pension payable shall be proportionately increased or decreased.
(c) If a member voluntarily retires after twenty (20) or more years of service, the member is entitled to retirement and the pension, without reference to his physical condition at the time of application. However, he then relinquishes all rights to other benefits or pensions for temporary disability. After retirement the member is not required to render further services on the police department, is no longer subject to the rules of the department, and may not be deprived of other benefits under this chapter that may accrue to him or his dependents.
(d) To be retired based upon length of service, only the time served by the member on the regularly constituted police department may be computed. Time served by a member as a special police officer, a merchant police officer, or a private police officer may not be considered in computing length of service.
As added by Acts 1981, P.L.309, SEC.55. Amended by P.L.342-1985, SEC.2; P.L.55-1989, SEC.50; P.L.231-1997, SEC.1.

IC 36-8-6-9.5
Reemployment after retirement
Sec. 9.5. (a) Not less than thirty (30) days after a member retires from a police department covered by this chapter, the member may:
(1) be rehired by the same municipality that employed the member as a police officer for a position other than that of a full-time, fully paid police officer; and
(2) continue to receive the member's pension benefit under this chapter.
(b) This section may be implemented unless the local board

receives from the Internal Revenue Service a determination that prohibits the implementation.
As added by P.L.130-2008, SEC.4.

IC 36-8-6-9.6
Members dying other than in line of duty; monthly benefit
Sec. 9.6. (a) This section applies to an active or retired member who dies other than in the line of duty (as defined in section 10.1 of this chapter).
(b) A payment shall be made to the surviving spouse of a deceased member in an amount fixed by ordinance, but at least an amount equal to the following:
(1) To the surviving spouse of a member who died before January 1, 1989, an amount equal to thirty percent (30%) of the monthly pay of a first class patrolman per month during the surviving spouse's life if the spouse did not remarry before September 1, 1983. If the spouse remarried before September 1, 1983, and benefits ceased on the date of remarriage, the benefits for the surviving spouse shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse.
(2) Except as otherwise provided in this subdivision, to the surviving spouse of a member who dies after December 31, 1988, an amount per month, during the spouse's life, equal to the greater of:
(A) thirty percent (30%) of the monthly pay of a first class patrolman; or
(B) fifty-five percent (55%) of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member's death.
However, if the deceased member was not entitled to a benefit because the member had not completed twenty (20) years of service, for purposes of computing the amount under clause (B), the member's benefit shall be considered to be fifty percent (50%) of the monthly salary of a first class patrolman. The amount provided in this subdivision is subject to adjustment as provided in subsection (e).
(c) Except as otherwise provided in this subsection, a payment shall also be made to each child of a deceased member less than eighteen (18) years of age, in an amount fixed by ordinance, but at least an amount equal to twenty percent (20%) of the monthly pay of a first class patrolman per month:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longer. However, the total of benefits under this subsection added to the benefits under subsection (b) may not exceed

the maximum benefits computed under section 9 of this chapter for pension payments to a member who retires from active service after twenty (20) years or more of active service. This maximum benefit is equal to fifty percent (50%) of the salary of a first class patrolman in the police department plus, for a member who retired before January 1, 1986, two percent (2%) of the first class patrolman's salary for each year of service of the retired member over twenty (20) years or, for a member who retires after December 31, 1985, plus one percent (1%) of the first class patrolman's salary for each six (6) months of service of the retired member over twenty (20) years. However, the maximum benefit may not exceed in any year an amount greater than seventy-four percent (74%) of the salary of a first class patrolman.
(d) Except as otherwise provided in this subsection, if a deceased member leaves no surviving spouse and no child who qualifies for benefits under subsection (c) but does leave a dependent parent or parents, an amount equal to twenty percent (20%) of the monthly pay of a first class patrolman per month from the time of the member's death shall be paid to the dependent parent or parents during their dependency. When both parents survive, the total amount is still twenty percent (20%), to be paid to them jointly. In all cases of payment to a dependent relative of a deceased member, the board is the final judge of the question of necessity and dependency and of the amount to be paid. The board may also reduce or terminate temporarily or permanently a payment to a dependent relative of a deceased member when it determines that the condition of the fund or other circumstances make this action necessary.
(e) If the salary of a first class patrolman is increased or decreased, the pension payable under this section shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
As added by P.L.118-2000, SEC.6.

IC 36-8-6-9.7
Members dying in line of duty before September 1, 1982; monthly benefit for surviving spouse, children, or parents
Sec. 9.7. (a) This section applies to a member who died in the line of duty (as defined in section 10.1 of this chapter) before September 1, 1982.
(b) A payment shall be made to the surviving spouse of a deceased member in an amount fixed by ordinance, but at least an amount equal to thirty percent (30%) of the monthly pay of a first class patrolman per month during the surviving spouse's life if the spouse did not remarry before September 1, 1983. If the spouse remarried before September 1, 1983, and benefits ceased on the date of remarriage, the benefits for the surviving spouse shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse.
(c) Except as otherwise provided in this subsection, a payment

shall also be made to each child of a deceased member less than eighteen (18) years of age, in an amount fixed by ordinance, but at least an amount equal to twenty percent (20%) of the monthly pay of a first class patrolman per month to each child:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longer. However, the total of benefits under this subsection added to the benefits under subsection (b) may not exceed the maximum benefits computed under section 9 of this chapter for pension payments to a member who retires from active service after twenty (20) years or more of active service. This maximum benefit is equal to fifty percent (50%) of the salary of a first class patrolman in the police department plus, for a member who retired before January 1, 1986, two percent (2%) of the first class patrolman's salary for each year of service of the retired member over twenty (20) years or, for a member who retires after December 31, 1985, plus one percent (1%) of the first class patrolman's salary for each six (6) months of service of the retired member over twenty (20) years. However, the maximum benefit may not exceed in any year an amount greater than seventy-four percent (74%) of the salary of a first class patrolman.
(d) If a deceased member leaves no surviving spouse and no child who qualifies for benefits under subsection (c) but does leave a dependent parent or parents, an amount equal to twenty percent (20%) of the monthly pay of a first class patrolman per month from the time of the member's death shall be paid to the dependent parent or parents during their dependency. When both parents survive, the total amount is still twenty percent (20%), to be paid to them jointly. In all cases of payment to a dependent relative of a deceased member, the board is the final judge of the question of necessity and dependency and of the amount to be paid. The board may also reduce or terminate temporarily or permanently a payment to a dependent relative of a deceased member when it determines that the condition of the fund or other circumstances make this action necessary.
(e) If the salary of a first class patrolman is increased or decreased, the pension payable under this section shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
(f) The unit of local government that employed the deceased member shall after December 31, 2003, offer to provide and pay for health insurance coverage for the member's surviving spouse and for each natural child, stepchild, or adopted child of the member:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the

child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. If health insurance coverage is offered by the unit to active members, the health insurance provided to a surviving spouse and child under this subsection must be equal in coverage to that offered to active members. The offer to provide and pay for health insurance coverage shall remain open for as long as there is a surviving spouse or as long as a natural child, stepchild, or adopted child of the member is eligible for the coverage under subdivision (1), (2), or (3).
As added by P.L.118-2000, SEC.7. Amended by P.L.86-2003, SEC.2.

IC 36-8-6-9.8
Funeral benefits
Sec. 9.8. (a) Benefits paid under this section are subject to section 1.5 of this chapter.
(b) The 1925 fund shall be used to pay funeral benefits to the heirs or estate of an active or a retired member of the police department who has died from any cause, in an amount fixed by ordinance, but at least twelve thousand dollars ($12,000).
As added by P.L.200-1984, SEC.1. Amended by P.L.47-1988, SEC.2; P.L.55-1989, SEC.51; P.L.197-1993, SEC.2; P.L.169-1994, SEC.2; P.L.231-1997, SEC.2; P.L.40-1997, SEC.4; P.L.49-1998, SEC.2; P.L.118-2000, SEC.8; P.L.28-2008, SEC.1.

IC 36-8-6-9.9
Repealed
(Repealed by P.L.200-1984, SEC.7.)

IC 36-8-6-10
Repealed
(Repealed by P.L.50-1984, SEC.9.)

IC 36-8-6-10.1
Members dying in line of duty after August 31, 1982; monthly benefit for surviving spouse, children, or parents
Sec. 10.1. (a) This section applies to a member who dies in the line of duty after August 31, 1982.
(b) The surviving spouse is entitled to a monthly benefit, during the spouse's lifetime, equal to the benefit to which the member would have been entitled on the date of the member's death, but no less than fifty percent (50%) of the monthly wage received by a first class patrolman. If the surviving spouse remarried before September 1, 1983, and benefits ceased on the date of remarriage, the benefits for the surviving spouse shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse.
(c) A payment shall also be made to each child of a deceased

member less than eighteen (18) years of age, in an amount fixed by ordinance, but at least an amount equal to twenty percent (20%) of the monthly pay of a first class patrolman per month to each child:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longer.
(d) The surviving children of the deceased member who are eligible to receive a benefit under subsection (c) may receive an additional benefit in an amount fixed by ordinance, but the total additional benefit under this subsection to all the member's children may not exceed a total of thirty percent (30%) of the monthly wage received by a first class patrolman. However, this limitation does not apply to the children of a member who have a physical or mental disability.
(e) If a deceased member leaves no surviving spouse and no child who qualifies for benefits under subsection (c) but does leave a dependent parent or parents, an amount equal to twenty percent (20%) of the monthly pay of a first class patrolman per month from the time of the member's death shall be paid to the dependent parent or parents during their dependency. When both parents survive, the total amount is still twenty percent (20%), to be paid to them jointly. In all cases of payment to a dependent relative of a deceased member, the board is the final judge of the question of necessity and dependency and of the amount to be paid. The board may also reduce or terminate temporarily or permanently a payment to a dependent relative of a deceased member when it determines that the condition of the fund or other circumstances make this action necessary.
(f) If the salary of a first class patrolman is increased or decreased, the pension payable under this section shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
(g) For purposes of this section, "dies in the line of duty" means death that occurs as a direct result of personal injury or illness caused by incident, accident, or violence that results from any action that the member in the member's capacity as a police officer:
(1) is obligated or authorized by rule, regulation, condition of employment or service, or law to perform; or
(2) performs in the course of controlling or reducing crime or enforcing the criminal law.
The term includes a death presumed incurred in the line of duty under IC 5-10-13.
(h) The unit of local government that employed the deceased member shall after December 31, 2003, offer to provide and pay for health insurance coverage for the member's surviving spouse and for

each natural child, stepchild, or adopted child of the member:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. If health insurance coverage is offered by the unit to active members, the health insurance provided to a surviving spouse and child under this subsection must be equal in coverage to that offered to active members. The offer to provide and pay for health insurance coverage shall remain open for as long as there is a surviving spouse or as long as a natural child, stepchild, or adopted child of the member is eligible for the coverage under subdivision (1), (2), or (3).
As added by Acts 1982, P.L.214, SEC.1. Amended by P.L.364-1983, SEC.2; P.L.200-1984, SEC.2; P.L.196-1988, SEC.1; P.L.1-1989, SEC.70; P.L.1-1991, SEC.210; P.L.52-1993, SEC.3; P.L.40-1997, SEC.5; P.L.118-2000, SEC.9; P.L.62-2002, SEC.1; P.L.185-2002, SEC.6; P.L.86-2003, SEC.3; P.L.99-2007, SEC.215.

IC 36-8-6-11
Members dismissed after 20 years' service; benefits
Sec. 11. The 1925 fund shall be used to pay an amount, equal to the pensions provided by this chapter in the case of voluntary retirement after twenty (20) years' service, to a member of the police department who is dismissed for any reason after having been in actual service for twenty (20) years, including two percent (2%) additional for each full year of service in excess of twenty (20) years' service. However, a pension under this section may not exceed in any year an amount greater than seventy-four percent (74%) of the salary of a first class patrolman.
As added by Acts 1981, P.L.309, SEC.55.

IC 36-8-6-12
Reduction of benefits after first payment
Sec. 12. The monthly pension payable to a member or survivor under this chapter may not be reduced below the amount of the first full monthly pension received by that person.
As added by Acts 1981, P.L.309, SEC.55.

IC 36-8-6-13
Disability retirees; orders, discipline, and duties; examination by police surgeon; transcripts, reports, records, and other material
Sec. 13. (a) A member of the police department placed on the retired list, except those that have served on the department for twenty (20) years or more and have been retired for that reason, shall report for duty to the chief of police as is provided in the bylaws of the local board. A member is then subject to the orders and discipline

of the chief and shall perform the duties that are required of him and for which, in the opinion of the police surgeon, he is fit, considering reasonable accommodation to the extent required by the Americans with Disabilities Act. He shall be paid full salary for these duties.
(b) If a retired member refuses to obey orders or breaches discipline, the chief shall report the member at once to the safety board for action that is considered proper for the good of the service. A member is subject to punishment and dismissal in the same manner as officers in active service. The pension to which the retired member is entitled ceases upon his expulsion, and the pension is subject to the action considered proper by the safety board.
(c) The police surgeon of the municipality shall examine members of the police department when:
(1) the local board requests it;
(2) a member requests it for the purpose of certifying his physical or mental condition to the local board; or
(3) he considers it proper.
The surgeon shall then certify to the local board the true physical or mental condition of the person.
(d) To the extent required by the Americans with Disabilities Act, the transcripts, reports, records, and other material compiled to determine the existence of a disability shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by Acts 1981, P.L.309, SEC.55. Amended by P.L.4-1992, SEC.35.

IC 36-8-6-14
Priority of claims on insufficient funds; procedure for making pension payments; exemption of payments from judicial process
Sec. 14. (a) If there is not sufficient money to the credit of the 1925 fund to pay all claims against it in full, claims arising from the death of members of the department shall be paid in full first with as little delay as possible, after which an equal percentage shall be paid upon all other claims to the full extent of the money on hand, until the fund is replenished.
(b) All pensions shall be paid by the treasurer of the local board at his office at the same time and in the same installments as the members of the police department are paid.
(c) All pensions payable out of the 1925 fund are exempt from seizure or levy upon attachment, execution, supplemental process, and all other process, whether mesne or final. Except as provided in section 21 of this chapter, pensions are not subject to sale, assignment, or transfer by a beneficiary.
As added by Acts 1981, P.L.309, SEC.55. Amended by P.L.10-1993, SEC.14.

IC 36-8-6-15
Eligibility of employees for pension plan; age; medical examination
Sec. 15. A pension may not be paid to an employee of the police

department who at the time of his appointment was thirty-six (36) years of age or older, or who failed at that time to pass the medical examination required by the board. However, such a person is exempt from paying or contributing to the 1925 fund.
As added by Acts 1981, P.L.309, SEC.55.

IC 36-8-6-16
Eligibility of persons employed when fund established
Sec. 16. (a) Notwithstanding section 15 of this chapter, all employees of the police department at the time a municipality established a 1925 fund, regardless of their age at the time they became members of the department, became members of the 1925 fund and are entitled to all the benefits of it. They shall pay the assessments prescribed by and are subject to this chapter.
(b) A member of the police department who:
(1) was in active service on March 9, 1935;
(2) was a member of the 1925 fund;
(3) passed the physical examination required by the local board;
(4) had previous service in the police department; and
(5) was thirty-six (36) years of age or older at the time of his reinstatement or reappointment;
is entitled to all of the benefits of the 1925 fund, with all of the years of active service with the police department counted in determining his eligibility for retirement.
As added by Acts 1981, P.L.309, SEC.55.

IC 36-8-6-17
Discontinuance or reduction of benefits; failure to comply with requirements of local board; failure to report
Sec. 17. If a person who has received a benefit from the 1925 fund fails to report for duty or for examination, or otherwise fails to comply with legal requirements imposed by the local board, the local board may, after notice to the person, discontinue or reduce future payments.
As added by Acts 1981, P.L.309, SEC.55. Amended by P.L.224-1991, SEC.1.

IC 36-8-6-18
Pension funds governed by other laws
Sec. 18. If a second or third class city maintains a police pension fund that pays a smaller amount to the beneficiary under prior statutes governing the pension fund, this chapter does not increase those amounts.
As added by Acts 1981, P.L.309, SEC.55.

IC 36-8-6-19
Items excluded when computing benefits; liability for overpayment
Sec. 19. (a) Remuneration or allowances for fringe benefits, incentive pay, holiday pay, insurance, clothing, automobiles, firearms, education, overtime, or compensatory time off may not be

used in the computation of benefits under this chapter.
(b) If the remuneration or allowances described in subsection (a) were used to compute benefits for a recipient who began receiving benefits before May 2, 1977, this computation may continue only for that recipient and only during the eligibility period for benefits. The municipality and the official involved are not liable for making the overpayment, and a recipient is not required to repay the overpayment.
As added by Acts 1981, P.L.309, SEC.55.

IC 36-8-6-20
Special lump sum death benefit in addition to other benefits
Sec. 20. (a) As used in this section, "dies in the line of duty" has the meaning set forth in section 10.1 of this chapter.
(b) A special death benefit of seventy-five thousand dollars ($75,000) for a fund member who dies in the line of duty before January 1, 1998, and one hundred fifty thousand dollars ($150,000) for a fund member who dies in the line of duty after December 31, 1997, shall be paid in a lump sum by the Indiana public retirement system from the pension relief fund established under IC 5-10.3-11 to the following relative of a fund member who dies in the line of duty:
(1) To the surviving spouse.
(2) If there is no surviving spouse, to the surviving children (to be shared equally).
(3) If there is no surviving spouse and there are no surviving children, to the parent or parents in equal shares.
(c) The benefit provided by this section is in addition to any other benefits provided under this chapter.
As added by P.L.223-1986, SEC.1. Amended by P.L.225-1991, SEC.1; P.L.53-1993, SEC.2; P.L.49-1998, SEC.3; P.L.35-2012, SEC.110.

IC 36-8-6-21
Rollover to eligible retirement plan
Sec. 21. Notwithstanding any other provision of this chapter, to the extent required by Internal Revenue Code Section 401(a)(31), as added by the Unemployment Compensation Amendments of 1992 (P.L.102-318), and any amendments and regulations related to Section 401(a)(31), the 1925 fund shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by P.L.10-1993, SEC.15.



CHAPTER 7. 1937 FIREFIGHTERS' PENSION FUND

IC 36-8-7-1
Application of chapter
Sec. 1. (a) This chapter applies to pension benefits for members of fire departments hired before May 1, 1977, in units for which a 1937 fund was established before May 1, 1977.
(b) A firefighter with twenty (20) years of service is covered by this chapter and not by IC 36-8-8 if the firefighter:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-36.5-7 (repealed September 1, 1981); and
(3) is rehired after April 30, 1977, by the same employer.
(c) A firefighter is covered by this chapter and not by IC 36-8-8 if the firefighter:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-36.5-7 (repealed September 1, 1981);
(3) was rehired after April 30, 1977, but before February 1, 1979; and
(4) was made, before February 1, 1979, a member of a 1937 fund.
(d) A firefighter who:
(1) is covered by this chapter before a consolidation under IC 36-3-1-6.1; and
(2) becomes a member of a fire department of a consolidated city under IC 36-3-1-6.1;
is covered by this chapter after the effective date of the consolidation, and the firefighter's service as a member of a fire department of a consolidated city is considered active service under this chapter.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.3-1990, SEC.130; P.L.170-2002, SEC.162; P.L.227-2005, SEC.39.

IC 36-8-7-2 "Fire company" defined
Sec. 2. As used in this chapter, "fire company" means each organization or group doing duty as part of the fire department, including engine companies, hose companies, those in the telephone or telegraph service, inspectors, mechanics, watchmen, and others in charge of apparatus for extinguishing fires.
As added by Acts 1981, P.L.309, SEC.57.

IC 36-8-7-2.5
Qualification of 1937 fund under Internal Revenue Code; benefit limitations
Sec. 2.5. (a) As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
(b) The 1937 fund shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the 1937 fund. In order to meet those requirements, the 1937 fund is subject to the following provisions, notwithstanding any other provision of this chapter:
(1) The local board shall distribute the corpus and income of the 1937 fund to members and their beneficiaries in accordance with this chapter.
(2) No part of the corpus or income of the 1937 fund may be used or diverted to any purpose other than the exclusive benefit of the members and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits any member would otherwise receive under this chapter.
(4) If the 1937 fund is terminated, or if all contributions to the 1937 fund are completely discontinued, the rights of each affected member to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the 1937 fund shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the 1937 fund is subject to the following provisions:
(A) The life expectancy of a member, the member's spouse, or the member's beneficiary shall not be recalculated after the initial determination, for purposes of determining benefits.
(B) If a member dies before the distribution of the member's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.
(C) The amount of an annuity paid to a member's beneficiary

may not exceed the maximum determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The local board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of members or beneficiaries;
in a manner that discriminates in favor of members who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code.
(7) Benefits paid under this chapter may not exceed the maximum benefit specified by Section 415 of the Internal Revenue Code.
(8) The salary taken into account under this chapter may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The local board may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
(c) Notwithstanding any other provision of this chapter, and solely for the purposes of the benefits provided under this chapter, the benefit limitations of Section 415 of the Internal Revenue Code shall be determined by applying the provisions of Section 415(b)(10) of the Internal Revenue Code, as amended by the Technical and Miscellaneous Revenue Act of 1988. This section constitutes an election under Section 415(b)(10)(C) of the Internal Revenue Code to have Section 415(b) of the Internal Revenue Code, other than Section 415(b)(2)(G) of the Internal Revenue Code, applied without regard to Section 415(b)(2)(F) of the Internal Revenue Code (before its repeal on June 7, 2001, by P.L.107-16) to anyone who did not first become a participant before January 1, 1990.
As added by P.L.55-1989, SEC.52. Amended by P.L.4-1990, SEC.16; P.L.42-2011, SEC.82.

IC 36-8-7-2.7
"Americans with Disabilities Act"
Sec. 2.7. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.4-1992, SEC.36.

IC 36-8-7-2.9
Administration of fund
Sec. 2.9. The 1937 fund shall be administered in a manner that is consistent with the Americans with Disabilities Act, to the extent required by the Act.
As added by P.L.4-1992, SEC.37.

IC 36-8-7-3
Creation of fund; management by board of trustees; powers and

duties
Sec. 3. (a) A firefighters' pension fund to be known as the 1937 fund is established in each unit described by section 1(a) of this chapter.
(b) The 1937 fund shall be managed by a board of trustees (referred to as the "local board" in this chapter) composed of seven (7) trustees. Two (2) trustees are the executive of the unit and the fire chief, who are ex officio voting trustees. The other trustees are one (1) retired member of the fire department and four (4) active members of the fire department elected for the terms and in the manner provided in this chapter.
(c) The local board has control of the 1937 fund of the unit. The local board shall manage, use, and disburse the fund for the purpose and in the manner prescribed by this chapter. The local board may adopt and enforce bylaws that do not conflict with this chapter and are considered necessary to enable it to achieve the purposes for which it was organized. Each trustee shall, before entering upon the duties of his office, take an oath to faithfully perform his duties.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.236-1996, SEC.3.

IC 36-8-7-4
Fire departments with fewer than five members; trustees; elections
Sec. 4. (a) If a unit has less than five (5) members in its fire department, the unit may provide for the organization of a local board consisting of the fire chief, the executive of the unit, and one (1) member of the fire department.
(b) The trustee from the fire department shall be elected under this section.
(c) The local board may amend the bylaws of the fund to elect the trustee from the fire department in an election held on any three (3) consecutive days in February specified in the bylaws. The election shall be called by the fire chief and held at the house or quarters of the fire department. Subject to this section, the election shall be conducted in the manner specified in the bylaws.
(d) This subsection applies only if the local board does not elect to be governed by subsection (c). The trustee from the fire department shall be elected at a meeting held on the second Monday in February each year. The meeting shall be called by the fire chief and held at the house or quarters of the fire department.
(e) The term of the elected trustee is one (1) year beginning immediately after the trustee's election.
(f) Each member of the department is entitled to one (1) ballot and the person receiving the highest number of votes is elected. The executive of the unit, the fire chief, and the city or county clerk shall canvass and count the ballots, and the clerk shall issue a certificate of election to the person having received the highest number of votes. If two (2) persons have received the same number of votes, the executive and the chief shall immediately determine by lot who will be the trustee from the persons receiving an equal number of votes. (g) This section does not apply to a township if the fire department of the township is consolidated under IC 36-3-1-6.1.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.170-1994, SEC.1; P.L.227-2005, SEC.40.

IC 36-8-7-5
Trustees; election of active members
Sec. 5. (a) An election shall be held each year under this section to elect one (1) trustee from the active members of the fire department for a term of four (4) years, commencing on the day of his election. The fire chief shall fix a time for holding a convention to nominate candidates for trustees to be elected at each election. Each convention must be held at least five (5) days before the day on which the annual election is held. A convention consists of one (1) delegate from each fire company and one (1) delegate to be selected by the chief and the chief's assistants. The delegate from each fire company shall be elected by ballot by the members of the company at a time to be fixed by the chief in the call for a convention. The election of delegates shall be certified by the captain or other officer of the company, or, if there is not an officer present, then by the oldest member of the company present. The convention, when assembled, shall nominate six (6) members of the fire department to be voted upon as trustees, and the delegates shall report the names of the persons nominated as candidates to their respective companies in writing.
(b) The local board may amend the bylaws of the fund to elect the trustee from the active members of the fire department in an election held on any three (3) consecutive days in February specified in the bylaws. The election shall be called by the fire chief and held at the house or quarters of the respective companies of the fire department. Subject to this section, the election shall be conducted in the manner specified in the bylaws.
(c) This subsection applies only if the local board does not elect to be governed by subsection (b). The election shall be held at the houses or quarters of the respective companies on the second Monday in February between 9 a.m. and 6 p.m.
(d) Each member of a fire company is entitled to one (1) ballot, and the ballot may not contain the names of more than one (1) person, chosen from the six (6) persons nominated by the convention. The candidate receiving the highest number of votes is elected.
(e) The captain or other officer in command of each of the fire companies, immediately after the casting of all ballots, shall canvass and count the ballots. The captain or other officer shall certify in writing the total number of ballots cast and the number of votes received by each candidate for the office of trustee. After signing the certificate, the officer shall enclose it, together with all the ballots cast by the fire company, in an envelope, securely sealed and addressed, and deliver them to the fire chief. The fire chief shall deliver them to the executive of the unit as soon as the chief receives all the certificates and ballots. Upon receipt the executive shall, in

the presence of the chief and the clerk of the unit, open the envelopes, examine the certificates, and determine the total number of votes cast for each of the candidates. The executive shall then issue a certificate of election to the candidate having received the highest number of votes. If two (2) or more candidates have received the same number of votes, the executive and the chief shall immediately determine by lot who will be trustee from the persons receiving an equal number of votes. An election may not be set aside for lack of formality in balloting by the members or in certifying or transmitting the returns of an election by the officers in charge.
(f) This section does not apply to a township if the fire department of the township is consolidated under IC 36-3-1-6.1.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.170-1994, SEC.2; P.L.227-2005, SEC.41.

IC 36-8-7-6
Trustees; election of retired members
Sec. 6. (a) An election shall be held under this section every two (2) years to elect one (1) trustee from the retired members of the fire department for a term of two (2) years, commencing on the day of the trustee's election, if the retired list contains at least three (3) retired members at the time of election. The fire chief shall fix a time for holding a convention to nominate candidates for trustee to be elected at each election. Each convention must be held at least fifteen (15) days before the day on which the biennial election is held. All retired members of the fire department may participate in the convention. The convention, when assembled, shall nominate not more than four (4) members of the retired list to be voted upon as trustee. The secretary of the board shall mail the names of the persons nominated along with an official ballot to the retired members within forty-eight (48) hours of the end of the convention.
(b) The election shall be conducted by mail. Each retired member is entitled to cast one (1) ballot by mail and the ballot may not contain more than one (1) name, chosen from the list of retired persons nominated by the convention. The candidate receiving the highest number of votes by 6 p.m. on the second Monday in February or an alternative date in February specified in the bylaws of the fund is elected.
(c) The ballots must remain closed and inviolate until the close of the election, at which time, in the presence of the executive of the unit, the fire chief, and the clerk of the unit, the ballots shall be opened and counted. A certificate of election shall be issued to the candidate receiving the highest number of votes. If two (2) or more candidates receive the same number of votes, the executive and the chief shall immediately determine by lot who will be trustee from the persons receiving an equal number of votes.
(d) This section does not apply to a township if the fire department of the township is consolidated under IC 36-3-1-6.1.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.170-1994, SEC.3; P.L.227-2005, SEC.42.
IC 36-8-7-6.5
Securing ballots; tampering with ballots
Sec. 6.5. (a) All ballots voted under this chapter shall be secured until the balloting is closed.
(b) Tampering with a ballot for an election under this chapter is a Class A infraction.
(c) This section does not apply to a township if the fire department of the township is consolidated under IC 36-3-1-6.1.
As added by P.L.170-1994, SEC.4. Amended by P.L.227-2005, SEC.43.

IC 36-8-7-7
Trustees; officers; local board secretary bond; rules; application for relief or pensions
Sec. 7. (a) The fire chief is the president of the local board.
(b) At the first meeting after each election, the local board shall elect a secretary, who may be chosen from among the trustees. However, the local board may consider it proper to have a secretary who is a member of the fire department, to be elected by the companies for a term of four (4) years in the same manner as the election for trustees. The secretary shall keep a full record of all the proceedings of the local board in a book provided for that purpose. The secretary shall, in the manner prescribed by IC 5-4-1, execute a bond conditioned upon the faithful discharge of the secretary's duties.
(c) The local board shall make all rules necessary for the discharge of its duties and shall hear and determine all applications for relief or pensions under this chapter.
(d) This section does not apply to a township if the fire department of the township is consolidated under IC 36-3-1-6.1.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.227-2005, SEC.44; P.L.117-2011, SEC.3.

IC 36-8-7-8
Derivation of money in fund
Sec. 8. The 1937 fund is derived from the following sources:
(1) From all money and other property that is given to the local board or 1937 fund for the uses and purposes for which the fund is created. The local board may take by gift, grant, devise, or bequest any money, personal property, real estate, or an interest in it. The gift, grant, devise, or bequest may be absolute or in fee simple or upon the condition that only the rents, income, or profits arising from it may be applied to the purposes for which the fund is established.
(2) All money, fees, rewards, or emoluments that are paid, given, devised, or bequeathed to the fire department or one (1) of the fire companies.
(3) All money accruing as interest on the securities or investments that are owned by and held in the name of the local board.
(4) All money received by the local board from the sale or by

the maturity of securities or investments owned by the local board.
(5) An assessment made during the period of his employment or for thirty-two (32) years, whichever is shorter, on the salary of each member equal to six percent (6%) of the salary of a fully paid first class firefighter. However, the employer may pay all or a part of the assessment for the member. The secretary of the fire department, or the person whose duty it is to make out the payrolls, shall place on the payroll opposite the name of every member the amount of assessment on his salary. The unit's fiscal officer shall deduct monthly from the salary of every member the sum listed opposite his name, other than any amount paid on behalf of the member, and shall credit that amount to the 1937 fund. Except to the extent the assessment is paid on behalf of the member, every person who becomes a member of the fire department is liable for the assessment and is conclusively considered to agree to pay it by having it deducted from his salary as required in this section.
(6) Appropriations that are made for the fund by the unit's fiscal body.
As added by Acts 1981, P.L.309, SEC.57. Amended by Acts 1981, P.L.182, SEC.6; P.L.312-1989, SEC.2.

IC 36-8-7-9
Use of funds
Sec. 9. The 1937 fund and the appropriations made for the fund shall be used exclusively for the following:
(1) Payments to retired members and the dependents of deceased members.
(2) Death benefits.
(3) Other incidental expenses that are authorized by and are essential to the proper administration of this chapter, including the payment of all costs of litigation (including attorney's fees) arising in connection with the 1937 fund.
(4) Payments described in section 9.5 of this chapter.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.349-1987, SEC.1; P.L.182-2009(ss), SEC.429.

IC 36-8-7-9.5
Use of certain amounts in 1937 fund
Sec. 9.5. (a) This section applies to a balance in a 1937 fund that:
(1) accrued from property taxes;
(2) is not necessary to meet the pension, disability, and survivor benefit payment obligations of the 1937 fund because of amendments to IC 5-10.3-11-4.7 in 2008; and
(3) is determined under subsection (c).
(b) A local board may authorize the use of money in the 1937 fund to pay any or all of the following:
(1) The costs of health insurance or other health benefits provided to members, survivors, and beneficiaries of the 1937

fund.
(2) The unit's employer contributions under IC 36-8-8-6.
(3) The contributions paid by the unit for a member under IC 36-8-8-8(a).
(c) The maximum amount that may be used under subsection (b) is equal to the sum of the following:
(1) the unencumbered balance of the 1937 fund on December 31, 2008; plus
(2) the amount of property taxes:
(A) imposed for an assessment date before January 16, 2008, for the benefit of the 1937 fund; and
(B) deposited in the 1937 fund after December 31, 2008.
As added by P.L.182-2009(ss), SEC.430.

IC 36-8-7-10
Investment of funds
Sec. 10. (a) The local board shall determine how much of the 1937 fund may be safely invested and how much should be retained for the needs of the fund. Investments are restricted to the following:
(1) Interest bearing direct obligations of the United States or of the state or bonds lawfully issued by an Indiana political subdivision. The securities shall be deposited with and must remain in the custody of the treasurer of the local board, who shall collect the interest on them as it becomes due and payable.
(2) Savings deposits or certificates of deposit of a chartered national, state, or mutual bank whose deposits are insured by a federal agency. However, deposits may not be made in excess of the amount of insurance protection afforded a member or investor of the bank.
(3) Shares of a federal savings association organized under 12 U.S.C. 1461, as amended, and having its principal office in Indiana, or of a savings association organized and operating under Indiana statutes whose accounts are insured by a federal agency. However, shares may not be purchased in excess of the amount of insurance protection afforded a member or investor of the association.
(4) An investment made under IC 5-13-9.
(b) All securities must be kept on deposit with the unit's fiscal officer, who shall collect all interest due and credit it to the 1937 fund.
(c) The fiscal officer shall keep a separate account of the 1937 fund and shall fully and accurately set forth a statement of all money received and paid out by him. The officer shall, on the first Monday of January and June of each year, make a report to the local board of all money received and distributed by him. The president of the local board shall execute the officer's bond in the sum that the local board considers adequate, conditioned that the fiscal officer will faithfully discharge the duties of the fiscal officer's office and faithfully account for and pay over to the persons authorized to receive it all money that comes into the fiscal officer's hands by virtue of the fiscal

officer's office. The bond and sureties must be approved by the local board and filed with the executive of the unit. The local board shall make a full and accurate report of the condition of the 1937 fund to the unit's fiscal officer on the first Monday of February in each year.
(d) All securities that were owned by and held in the name of the local board on January 1, 1938, shall be held and kept for the local board by the unit's fiscal officer until they mature and are retired. However, if an issue of the securities is refunded, the local board shall accept refunding securities in exchange for and in an amount equal to the securities refunded. All money received by the local board for the surrender of matured and retired securities shall be paid into and constitutes a part of the 1937 fund of the unit, as provided in section 8 of this chapter.
(e) Investments under this section are subject to section 2.5 of this chapter.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.55-1989, SEC.53; P.L.79-1998, SEC.109; P.L.35-1999, SEC.9; P.L.173-2003, SEC.34.

IC 36-8-7-11
Members retiring due to disability or inability to perform essential functions of job; monthly benefit
Sec. 11. (a) Benefits paid under this section are subject to section 2.5 of this chapter.
(b) If a member of the fire department becomes seventy (70) years of age or is found upon examination by a medical officer to have a physical or mental disability and to be unable to perform the essential functions of the job, considering reasonable accommodation to the extent required by the Americans with Disabilities Act, so as to make necessary the person's retirement from all service with the department, the local board shall retire the person.
(c) The local board may retire a person for disability only after a hearing conducted under IC 36-8-8-12.7.
(d) If after the hearing the local board determines that a person who became disabled before July 1, 2000, is disabled and unable to perform the essential functions of the job, considering reasonable accommodation to the extent required by the Americans with Disabilities Act, the local board shall then authorize the monthly payment to the person from the 1937 fund of an amount equal to fifty-five percent (55%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension. All physical and mental examinations of members of the fire department shall be made on order of the local board by a medical officer designated by the local board.
(e) If, after the hearing under this section and a recommendation under section 12.5 of this chapter, the board of trustees of the Indiana public retirement system determines that a person who becomes disabled after June 30, 2000:
(1) has a disability that is:
(A) the direct result of: (i) a personal injury that occurs while the fund member is on duty;
(ii) a personal injury that occurs while the fund member is responding to an emergency or reported emergency for which the fund member is trained; or
(iii) an occupational disease (as defined in IC 22-3-7-10), including a duty related disease that is also included within clause (B);
(B) a duty related disease (for purposes of this section, a "duty related disease" means a disease arising out of the fund member's employment. A disease is considered to arise out of the fund member's employment if it is apparent to the rational mind, upon consideration of all of the circumstances, that:
(i) there is a connection between the conditions under which the fund member's duties are performed and the disease;
(ii) the disease can be seen to have followed as a natural incident of the fund member's duties as a result of the exposure occasioned by the nature of the fund member's duties; and
(iii) the disease can be traced to the fund member's employment as the proximate cause); or
(C) a disability presumed incurred in the line of duty under IC 5-10-13 or IC 5-10-15; and
(2) is unable to perform the essential functions of the job, considering reasonable accommodation to the extent required by the Americans with Disabilities Act;
the local board shall then authorize the monthly payment to the person from the 1937 fund of an amount equal to fifty-five percent (55%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension. All physical and mental examinations of members of the fire department shall be made on order of the local board by a medical officer designated by the local board.
(f) If after the hearing under this section and a recommendation under section 12.5 of this chapter, the board of trustees of the Indiana public retirement system determines that a person who becomes disabled after June 30, 2000:
(1) has a disability that is not a disability described in subsection (e)(1); and
(2) is unable to perform the essential functions of the job, considering reasonable accommodation to the extent required by the Americans with Disabilities Act;
the local board shall then authorize the monthly payment to the person from the 1937 fund of an amount equal to fifty-five percent (55%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension. All physical and mental examinations of members of the fire department shall be made on order of the local board by a medical officer designated by the local

board.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.364-1983, SEC.3; P.L.199-1984, SEC.2; P.L.38-1986, SEC.4; P.L.55-1989, SEC.54; P.L.311-1989, SEC.3; P.L.4-1992, SEC.38; P.L.197-1993, SEC.3; P.L.40-1997, SEC.6; P.L.118-2000, SEC.10; P.L.246-2001, SEC.14; P.L.185-2002, SEC.7; P.L.62-2006, SEC.3; P.L.99-2007, SEC.216; P.L.6-2012, SEC.248.

IC 36-8-7-12
Repealed
(Repealed by P.L.196-1988, SEC.5.)

IC 36-8-7-12.1
Members retiring with 20 years service
Sec. 12.1. (a) Benefits paid under this section are subject to section 2.5 of this chapter.
(b) A member who has been in service twenty (20) years, upon making a written application to the fire chief, may be retired from all service with the department without a medical examination or disability. Except as provided in subsection (f), the local board shall authorize the payment to the retired member of fifty percent (50%) of the salary of a fully paid first class firefighter of the unit at the time of the payment of the pension, plus:
(1) for a member who retires before January 1, 1986, two percent (2%) of that salary for each year of service; or
(2) for a member who retires after December 31, 1985, one percent (1%) of that salary for each six (6) months of service;
over twenty (20) years. However, the pension in one (1) year may not exceed an amount greater than seventy-four percent (74%) of the salary of a fully paid first class firefighter.
(c) A member who is discharged from the fire department after having served at least twenty (20) years is entitled to receive the amount equal to the amount that the member would have received if the member retired voluntarily.
(d) All pensions in a class are on an equal basis. The local board may not depart from this chapter in authorizing the payment of pensions.
(e) The monthly pension payable to a member may not be reduced below the amount of the first full monthly pension received by that person.
(f) The monthly pension payable to a member who is transferred from disability to regular retirement status may not be reduced below fifty-five percent (55%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension.
(g) A benefit payable under this section shall be paid in not less than twelve (12) monthly installments.
(h) A fund member who is receiving disability benefits under section 11(d) or 11(f) of this chapter shall be transferred from disability to regular retirement status when the member becomes fifty-five (55) years of age. (i) A fund member who is receiving disability benefits under section 11(e) of this chapter is entitled to:
(1) receive a disability benefit for the remainder of the fund member's life; and
(2) have the amount of the disability benefit computed under section 11(e) of this chapter when the fund member becomes fifty-five (55) years of age.
As added by P.L.196-1988, SEC.2. Amended by P.L.1-1989, SEC.71; P.L.55-1989, SEC.55; P.L.171-1990, SEC.2; P.L.197-1993, SEC.4; P.L.52-1993, SEC.4; P.L.1-1994, SEC.179; P.L.231-1997, SEC.3; P.L.40-1997, SEC.7; P.L.118-2000, SEC.11; P.L.62-2006, SEC.4.

IC 36-8-7-12.2
Members dying other than in line of duty
Sec. 12.2. (a) This section applies to an active or retired member who dies other than in the line of duty (as defined in section 12.4 of this chapter).
(b) If a member of the fire department or a retired member of the 1937 fund dies and leaves:
(1) a surviving spouse;
(2) a child or children less than eighteen (18) years of age;
(3) a child or children at least eighteen (18) years of age who are mentally or physically incapacitated; or
(4) a child or children less than twenty-three (23) years of age who are:
(A) enrolled in and regularly attending a secondary school; or
(B) full-time students at an accredited college or university;
the local board shall authorize the payment to the surviving spouse and to the child or children the amount from the fund as prescribed by this section. If the surviving spouse of a deceased member remarried before September 1, 1983, and pension benefits ceased on the date of remarriage, the benefits for the surviving spouse shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse. If the pension of the surviving spouse of a deceased member has ceased by virtue of the spouse's remarriage, and if the person to whom the spouse has remarried was a retired member of the fire department who was also entitled to a pension, then upon the death of the member to whom the spouse had remarried, the spouse is entitled to receive a pension as the surviving spouse of a deceased member as though the spouse had not been remarried.
(c) If a deceased member of the fire department leaves no surviving spouse or children but leaves a dependent parent, and upon satisfactory proof that the parent was wholly dependent upon the deceased member, the local board shall authorize the monthly payment to the parent from the 1937 fund that is prescribed by this section.
(d) If a member dies while in active service or after retirement:
(1) the surviving spouse is entitled to receive an amount fixed

by ordinance but not less than:
(A) for the surviving spouse of a member who dies before January 1, 1989, thirty percent (30%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension; and
(B) for the surviving spouse of a member who dies after December 31, 1988, except as otherwise provided in this clause, an amount per month, during the spouse's life, equal to the greater of thirty percent (30%) of the monthly pay of a first class firefighter or fifty-five percent (55%) of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member's death (these amounts shall be proportionately increased or decreased if the salary of a first class firefighter is increased or decreased); however, if the deceased member was not entitled to a benefit because the member had not completed twenty (20) years of service, for purposes of computing the second amount under this item, the member's benefit is considered to be fifty percent (50%) of the monthly salary of a first class firefighter in the unit at the time of payment of the pension;
(2) the member's children who are:
(A) less than eighteen (18) years of age; or
(B) less than twenty-three (23) years of age if the children are enrolled in and regularly attending a secondary school or are full-time students at an accredited college or university;
are each entitled to receive an amount fixed by ordinance but not less than twenty percent (20%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension; and
(3) each parent of a deceased member who was eligible for a pension is entitled to receive jointly an amount equal to thirty percent (30%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension.
If the local board finds upon the submission of satisfactory proof that a child eighteen (18) years of age or older is mentally or physically incapacitated, is not a ward of the state, and is not receiving a benefit under subdivision (2)(B), the child is entitled to receive the same amount as is paid to the surviving spouse of a deceased firefighter, as long as the mental or physical incapacity continues. A sum paid for the benefit of a child or children shall be paid to the remaining parent, if alive, as long as the child or children reside with and are supported by the parent. If the parent dies, the sum shall be paid to the lawful guardian of the child or children.
(e) The monthly pension payable to a survivor may not be reduced below the amount of the first full monthly pension received by that person.
(f) A benefit payable under this section shall be paid in not less than twelve (12) monthly installments.
As added by P.L.118-2000, SEC.12.
IC 36-8-7-12.3
Members dying in line of duty before September 1, 1982
Sec. 12.3. (a) This section applies to a member who died in the line of duty (as defined in section 12.4 of this chapter) before September 1, 1982.
(b) If a member of the fire department or a retired member of the 1937 fund dies and leaves:
(1) a surviving spouse;
(2) a child or children less than eighteen (18) years of age;
(3) a child or children at least eighteen (18) years of age who are mentally or physically incapacitated; or
(4) a child or children less than twenty-three (23) years of age who are:
(A) enrolled in and regularly attending a secondary school; or
(B) full-time students at an accredited college or university;
the local board shall authorize the payment to the surviving spouse and to the child or children of the amount from the fund as prescribed by this section. If the surviving spouse of a deceased member remarried before September 1, 1983, and pension benefits ceased on the date of remarriage, the benefits for the surviving spouse shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse. If the pension of the surviving spouse of a deceased member has ceased by virtue of the spouse's remarriage, and if the person to whom the spouse has remarried was a retired member of the fire department who was also entitled to a pension, then upon the death of the member to whom the spouse had remarried, the spouse is entitled to receive a pension as the surviving spouse of a deceased member as though the spouse had not been remarried.
(c) If a deceased member of the fire department leaves no surviving spouse or children but leaves a dependent parent, and upon satisfactory proof that the parent was wholly dependent upon the deceased member, the local board shall authorize the monthly payment to the parent from the 1937 fund that is prescribed by this section.
(d) If a member dies while in active service:
(1) the surviving spouse is entitled to receive an amount fixed by ordinance but not less than thirty percent (30%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension;
(2) the member's children who are:
(A) less than eighteen (18) years of age; or
(B) less than twenty-three (23) years of age if the children are enrolled in and regularly attending a secondary school or are full-time students at an accredited college or university;
are each entitled to receive an amount fixed by ordinance but not less than twenty percent (20%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension; and (3) each parent of a deceased member who was eligible for a pension is entitled to receive jointly an amount equal to thirty percent (30%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension.
If the local board finds upon the submission of satisfactory proof that a child eighteen (18) years of age or older is mentally or physically incapacitated, is not a ward of the state, and is not receiving a benefit under subdivision (2)(B), the child is entitled to receive the same amount as is paid to the surviving spouse of a deceased firefighter as long as the mental or physical incapacity continues. A sum paid for the benefit of a child or children shall be paid to the remaining parent, if alive, as long as the child or children reside with and are supported by the parent. If the parent dies, the sum shall be paid to the lawful guardian of the child or children.
(e) The monthly pension payable to a survivor may not be reduced below the amount of the first full monthly pension received by that person.
(f) A benefit payable under this section shall be paid in not less than twelve (12) monthly installments.
(g) The unit of local government that employed the deceased member shall after December 31, 2003, offer to provide and pay for health insurance coverage for the member's surviving spouse and for each natural child, stepchild, or adopted child of the member:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. If health insurance coverage is offered by the unit to active members, the health insurance provided to a surviving spouse and child under this subsection must be equal in coverage to that offered to active members. The offer to provide and pay for health insurance coverage shall remain open for as long as there is a surviving spouse or as long as a natural child, stepchild, or adopted child of the member is eligible for the coverage under subdivision (1), (2), or (3).
As added by P.L.118-2000, SEC.13. Amended by P.L.86-2003, SEC.4.

IC 36-8-7-12.4
Members dying in line of duty after August 31, 1982
Sec. 12.4. (a) This section applies to an active member who dies in the line of duty after August 31, 1982.
(b) If a member dies in the line of duty after August 31, 1982, the surviving spouse is entitled to a monthly benefit, during the spouse's lifetime, equal to the benefit to which the member would have been entitled on the date of the member's death, but not less than fifty percent (50%) of the monthly wage received by a fully paid first

class firefighter. If the spouse remarried before September 1, 1983, and benefits ceased on the date of remarriage, the benefits for the surviving spouse shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse. If the pension of the surviving spouse of a deceased member has ceased by virtue of the spouse's remarriage, and if the person to whom the spouse has remarried was a retired member of the fire department who was also entitled to a pension, then upon the death of the member to whom the spouse had remarried, the spouse is entitled to receive a pension as the surviving spouse of a deceased member as though the spouse had not been remarried.
(c) If a member dies while in active service, the member's children who are:
(1) less than eighteen (18) years of age; or
(2) less than twenty-three (23) years of age if the children are enrolled in and regularly attending a secondary school or are full-time students at an accredited college or university;
are each entitled to receive an amount fixed by ordinance but not less than twenty percent (20%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension.
(d) The surviving children of the deceased member who are eligible to receive a benefit under subsection (c) may receive an additional benefit in an amount fixed by ordinance, but the total additional benefit under this subsection to all the member's children may not exceed a total of thirty percent (30%) of the monthly wage received by a first class firefighter. However, this limitation does not apply to the children of a member who have a physical or mental disability.
(e) If a deceased member of the fire department leaves no surviving spouse or children but leaves a dependent parent, and upon satisfactory proof that the parent was wholly dependent upon the deceased member, the local board shall authorize the monthly payment to the parent from the 1937 fund. Each parent of a deceased member who was eligible for a pension under this subsection is entitled to receive jointly an amount equal to thirty percent (30%) of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension.
(f) For purposes of this section, "dies in the line of duty" means death that occurs as a direct result of personal injury or illness caused by incident, accident, or violence that results from any action that the member, in the member's capacity as a firefighter:
(1) is obligated or authorized by rule, regulation, condition of employment or service, or law to perform; or
(2) performs while on the scene of an emergency run (including false alarms) or on the way to or from the scene.
The term includes a death presumed incurred in the line of duty under IC 5-10-13.
(g) If the local board finds upon the submission of satisfactory proof that a child eighteen (18) years of age or older is mentally or physically incapacitated, is not a ward of the state, and is not

receiving a benefit under subsection (c)(2), the child is entitled to receive the same amount as is paid to the surviving spouse of a deceased firefighter, as long as the mental or physical incapacity continues. A sum paid for the benefit of a child or children shall be paid to the remaining parent, if alive, as long as the child or children reside with and are supported by the parent. If the parent dies, the sum shall be paid to the lawful guardian of the child or children.
(h) The monthly pension payable to a survivor may not be reduced below the amount of the first full monthly pension received by that person.
(i) A benefit payable under this section shall be paid in not less than twelve (12) monthly installments.
(j) The unit of local government that employed the deceased member shall after December 31, 2003, offer to provide and pay for health insurance coverage for the member's surviving spouse and for each natural child, stepchild, or adopted child of the member:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. If health insurance coverage is offered by the unit to active members, the health insurance provided to a surviving spouse and child under this subsection must be equal in coverage to that offered to active members. The offer to provide and pay for health insurance coverage shall remain open for as long as there is a surviving spouse or as long as a natural child, stepchild, or adopted child of the member is eligible for the coverage under subdivision (1), (2), or (3).
As added by P.L.118-2000, SEC.14. Amended by P.L.62-2002, SEC.2; P.L.185-2002, SEC.8; P.L.86-2003, SEC.5; P.L.99-2007, SEC.217.

IC 36-8-7-12.5
Determination whether disability in line of duty
Sec. 12.5. (a) If a local board determines that a fund member has a temporary or a permanent disability, the local board shall also make a recommendation to the board of trustees of the Indiana public retirement system (referred to in this section as "the system board") concerning whether the disability is:
(1) a disability in the line of duty (as described in section 11(e)(1) of this chapter); or
(2) a disability not in the line of duty (a disability other than a disability described in section 11(e)(1) of this chapter).
The local board shall forward its recommendation to the system board.
(b) The system board shall review the local board's recommendation not later than forty-five (45) days after receiving the

recommendation and shall then issue an initial determination of whether the disability is in the line of duty or not in the line of duty. The system board shall notify the local board, the safety board, and the fund member of its initial determination.
(c) The fund member, the safety board, or the local board may object in writing to the system board's initial determination under subsection (b) not later than fifteen (15) days after the initial determination is issued. If a written objection is not filed, the system board's initial determination becomes final. If a timely written objection is filed, the system board shall issue a final determination after a hearing. The final determination must be issued not later than one hundred eighty (180) days after the date of receipt of the local board's recommendation.
As added by P.L.118-2000, SEC.15. Amended by P.L.6-2012, SEC.249.

IC 36-8-7-12.7
Reemployment after retirement
Sec. 12.7. (a) Not less than thirty (30) days after a member retires from a fire department covered by this chapter, the member may:
(1) be rehired by the same unit that employed the member as a firefighter for a position other than that of a full-time, fully paid firefighter; and
(2) continue to receive the member's pension benefit under this chapter.
(b) This section may be implemented unless the local board receives from the Internal Revenue Service a determination that prohibits the implementation.
As added by P.L.130-2008, SEC.5.

IC 36-8-7-13
Lump sum death benefit
Sec. 13. (a) Benefits paid under this section are subject to section 2.5 of this chapter.
(b) Upon the death of a disabled, retired, or discharged member of the fire department who was receiving or entitled to receive a pension at the time of the member's death, or upon the death of a member in active service at the time of the member's death, the local board shall authorize and pay out of the 1937 fund at least twelve thousand dollars ($12,000) as death benefits.
(c) The death benefit described under this section shall be paid:
(1) to the surviving spouse;
(2) if there is no surviving spouse, to the surviving children; and
(3) if there is no surviving spouse, and if there are no surviving children, to the estate;
of the deceased member and is in addition to other benefits paid to a member or survivor under this chapter.
As added by Acts 1981, P.L.309, SEC.57. Amended by Acts 1981, P.L.182, SEC.7; P.L.200-1984, SEC.3; P.L.55-1989, SEC.56; P.L.169-1994, SEC.3; P.L.49-1998, SEC.4; P.L.28-2008, SEC.2.
IC 36-8-7-14
Annual statement of receipts and disbursements; payment of excess expenditures by unit; appropriations
Sec. 14. (a) The local board shall meet annually and prepare an itemized estimate, in the form prescribed by the state board of accounts, of the amount of money that will be receipted into and disbursed from the 1937 fund during the next fiscal year. The estimated receipts consist of the items enumerated in section 8 of this chapter. The estimated disbursements must be divided into two (2) parts, designated as part 1 and part 2.
(b) Part 1 of the estimated disbursements consists of an estimate of the amount of money that will be needed by the local board during the next fiscal year to defray the expenses and obligations incurred and that will be incurred by the local board in making the payments prescribed by this chapter to retired members, to members who are eligible to and expect to retire during the next fiscal year, and to the dependents of deceased members. Part 2 of the estimated disbursements consists of an estimate of the amount of money that will be needed to pay death benefits and other expenditures that are authorized or required by this chapter.
(c) At the time when the estimates are prepared and submitted, the local board shall also prepare and submit a certified statement showing the following:
(1) The name, age, and date of retirement of each retired member and the monthly and yearly amount of the payment to which the retired member is entitled.
(2) The name and age of each member who is eligible to and expects to retire during the next fiscal year, the date on which the member expects to retire, and the monthly and yearly amount of the payment that the member will be entitled to receive.
(3) The name and the age of each dependent, the date on which the dependent became a dependent, the date on which the dependent will cease to be a dependent by reason of attaining the age at which dependents cease to be dependents, and the monthly and yearly amount of the payment to which the dependent is entitled.
(4) The amount that would be required for the next fiscal year to maintain level cost funding during the active fund members' employment on an actuarial basis.
(5) The amount that would be required for the next fiscal year to amortize accrued liability for active members, retired members, and dependents over a period determined by the local board, but not to exceed forty (40) years.
(d) The total receipts shall be deducted from the total expenditures as listed in the itemized estimate. The amount of the excess of the estimated expenditures over the estimated receipts shall be paid by the unit in the same manner as other expenses of the unit are paid, and an appropriation shall be made annually for that purpose. The estimates submitted shall be prepared and filed in the

same manner and form and at the same time that estimates of other offices and departments of the unit are prepared and filed.
(e) The estimates shall be made a part of the annual budget of the unit. When revising the estimates, the executive, the fiscal officer, and other fiduciary officers may not reduce the items in part 1 of the estimated disbursements.
(f) The unit's fiscal body shall make the appropriations necessary to pay that proportion of the budget of the 1937 fund that the unit is obligated to pay under subsection (d). In addition, the fiscal body may make appropriations for purposes of subsection (c)(4), (c)(5), or both. All appropriations shall be made to the local board for the exclusive use of the 1937 fund, including the payments described in section 9.5 of this chapter. The amounts listed in part 1 of the estimated disbursements, if found to be correct and in conformity with the data submitted in the certified statement, are a binding obligation upon the unit. Notwithstanding any other law, neither the county board of tax adjustment nor the department of local government finance may reduce the appropriations made to pay the amount equal to estimated disbursements minus estimated receipts.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.345-1985, SEC.1; P.L.90-2002, SEC.488; P.L.224-2007, SEC.124; P.L.146-2008, SEC.777; P.L.182-2009(ss), SEC.431.

IC 36-8-7-15
Insufficient funds for appropriations; loans; tax levy to repay loans
Sec. 15. If the appropriations for any of the purposes contemplated in section 14 of this chapter are exhausted before the end of the fiscal year for which the appropriations have been made, the unit's fiscal body shall make the necessary additional appropriations according to IC 6-1.1-18-5. If the amount of money in the general fund not otherwise appropriated is less than the additional appropriations found to be necessary, the fiscal body shall borrow the necessary money in the manner prescribed by statute for making loans by the unit. A tax shall be levied for the next year sufficient to repay the loan and the interest that has accrued.
As added by Acts 1981, P.L.309, SEC.57.

IC 36-8-7-16
Disability retirees; physical examinations; reactivation; hearing; period of disability credited; transcripts, reports, records, and other materials
Sec. 16. (a) After a member of the fire department has been retired upon pension because of disability, the local board may require the retired member to again be examined by competent physicians or surgeons. After the examination, the local board shall conduct a hearing under IC 36-8-8-12.7 to determine whether the disability still exists and whether the retired member should be continued on the pension roll. However, the retired member remains upon the pension roll until placed back in active service of the department, except in cases of dismissal or resignation. (b) If a retired member is found after the examination and hearing to be physically able to be placed back in active service of the department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act, the local board shall certify the person's name and that fact to the safety board or other appointing authority. The person shall be placed back on active duty by the appointing authority as soon as the first vacancy occurs.
(c) Time spent receiving disability benefits is considered active service for the purpose of determining retirement benefits until the member has a total of twenty (20) years of service.
(d) To the extent required by the Americans with Disabilities Act, the transcripts, reports, records, and other material compiled to determine the existence of a disability shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by Acts 1981, P.L.309, SEC.57. Amended by Acts 1981, P.L.182, SEC.8; P.L.311-1989, SEC.4; P.L.4-1992, SEC.39.

IC 36-8-7-17
Eligibility for employment; physical examinations; age requirements
Sec. 17. (a) The local board may require and provide for a physical examination of applicants for employment in the fire department.
(b) A person who:
(1) is at least thirty-six (36) years of age; or
(2) fails to pass the physical examination required by the local board;
may not be appointed, reappointed, or reinstated as a member of the fire department.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.38-1986, SEC.5; P.L.55-1987, SEC.4.

IC 36-8-7-18
Membership of persons employed on March 2, 1937, in pension fund
Sec. 18. (a) Notwithstanding section 17 of this chapter, each member of the fire department who was in active service on March 2, 1937, but who was not a member of the firemen's pension fund, is conclusively considered to be a member of the 1937 fund and shall pay, in addition to his previous assessments, the same amount into the 1937 fund for unpaid assessments that he would have paid as assessments if he had been a member of the 1937 fund during all of the years of his service.
(b) A member of the fire department who:
(1) was in active service on March 2, 1937;
(2) was a member of the 1937 fund;
(3) had previous service in the fire department; and
(4) who was thirty-six (36) years of age or older at the time of his reinstatement or reappointment; is entitled to all of the benefits of the 1937 fund with all of the years of active service with the fire department counted in determining his eligibility for retirement.
As added by Acts 1981, P.L.309, SEC.57.

IC 36-8-7-19
Repealed
(Repealed by P.L.38-1986, SEC.8.)

IC 36-8-7-20
Deposit of funds
Sec. 20. All money that is collected and received by the local board or an officer of it by virtue of subdivisions (1) through (4) of section 8 of this chapter shall be paid to the unit's fiscal officer, who shall credit this money to the 1937 fund. The 1937 fund is a public fund for purposes of IC 5-13.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.19-1987, SEC.50; P.L.173-2003, SEC.35.

IC 36-8-7-21
Payments; procedure
Sec. 21. Payments to beneficiaries and dependents from the 1937 fund shall be made upon a warrant of the unit's fiscal officer upon a verified schedule of beneficiaries and dependents and the amount payable to each. The schedule shall be prepared and verified by the secretary, signed by the president, and countersigned by the secretary of the local board. All other claims shall be signed by the president and countersigned by the secretary and shall be paid upon a warrant of the fiscal officer.
As added by Acts 1981, P.L.309, SEC.57.

IC 36-8-7-22
Exemption of fund from judicial process; authorized expenditures
Sec. 22. The 1937 fund may not be, either before or after an order for distribution to members of the fire department or to the surviving spouses or guardians of a child or children of a deceased, disabled, or retired member, held, seized, taken, subjected to, detained, or levied on by virtue of an attachment, execution, judgment, writ, interlocutory or other order, decree, or process, or proceedings of any nature issued out of or by a court in any state for the payment or satisfaction, in whole or in part, of a debt, damages, demand, claim, judgment, fine, or amercement of the member or the member's surviving spouse or children. The 1937 fund shall be kept and distributed only for the purpose of pensioning the persons named in this chapter. The local board may, however, annually expend an amount from the 1937 fund that it considers proper for the necessary expenses connected with the fund. Notwithstanding any other law, neither the fiscal body, the county board of tax adjustment, nor the department of local government finance may reduce these expenditures. As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.90-2002, SEC.489; P.L.224-2007, SEC.125; P.L.146-2008, SEC.778.

IC 36-8-7-23
Fiscal officer as custodian of fund; liability; accounts
Sec. 23. The unit's fiscal officer is the custodian of all money belonging to the 1937 fund, and all money belonging to the fund shall be promptly paid to the officer. The officer is liable on the officer's bond for the faithful performance of all duties imposed upon the officer by this chapter in relation to the fund and for the faithful accounting of all money and securities that come into the officer's possession and belong to the fund. The officer shall keep a separate account of the 1937 fund, which must always show the true condition of the fund.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.173-2003, SEC.36.

IC 36-8-7-24
Temporary loans; authorization and procedure
Sec. 24. The local board may, by resolution, authorize temporary loans to be made and effected in anticipation of current revenues of the unit actually levied and in the course of collection for the fiscal year in which the loans are made. The fiscal body of the unit shall by ordinance authorize the temporary loans and the issuance and sale of securities for them in the same manner as prescribed for the unit generally in making temporary loans.
As added by Acts 1981, P.L.309, SEC.57.

IC 36-8-7-25
Items excluded when computing benefits; liability for overpayment
Sec. 25. (a) Remuneration or allowances for fringe benefits, incentive pay, holiday pay, insurance, clothing, automobiles, firearms, education, overtime, or compensatory time off may not be used in the computation of benefits under this chapter.
(b) If the remuneration or allowances described in subsection (a) were used to compute benefits for a recipient who began receiving benefits before May 2, 1977, this computation may continue only for that recipient and only during the eligibility period for benefits. The unit and the official involved are not liable for making the overpayment, and a recipient is not required to repay the overpayment.
As added by Acts 1981, P.L.309, SEC.57.

IC 36-8-7-26
Special lump sum death benefit in addition to other benefits
Sec. 26. (a) As used in this section, "dies in the line of duty" has the meaning set forth in section 12.4 of this chapter.
(b) A special death benefit of seventy-five thousand dollars ($75,000) for a fund member who dies in the line of duty before January 1, 1998, and one hundred fifty thousand dollars ($150,000)

for a fund member who dies in the line of duty after December 31, 1997, shall be paid in a lump sum by the Indiana public retirement system from the pension relief fund established under IC 5-10.3-11 to the following relative of a fund member who dies in the line of duty:
(1) To the surviving spouse.
(2) If there is no surviving spouse, to the surviving children (to be shared equally).
(3) If there is no surviving spouse and there are no surviving children, to the parent or parents in equal shares.
(c) The benefit provided by this section is in addition to any other benefits provided under this chapter.
As added by P.L.223-1986, SEC.2. Amended by P.L.225-1991, SEC.2; P.L.53-1993, SEC.3; P.L.49-1998, SEC.5; P.L.118-2000, SEC.16; P.L.1-2001, SEC.43; P.L.35-2012, SEC.111.

IC 36-8-7-27
Rollover to eligible retirement plan
Sec. 27. Notwithstanding any other provision of this chapter, to the extent required by Internal Revenue Code Section 401(a)(31), as added by the Unemployment Compensation Amendments of 1992 (P.L.102-318), and any amendments and regulations related to Section 401(a)(31), the 1937 fund shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by P.L.10-1993, SEC.16.



CHAPTER 7.5. 1953 POLICE PENSION FUND (INDIANAPOLIS)

IC 36-8-7.5-1
Application of chapter; officers eligible for benefits
Sec. 1. (a) This chapter applies to pension benefits for members of police departments hired before May 1, 1977, by a consolidated city.
(b) A police officer with twenty (20) years of service is covered by this chapter and not by IC 36-8-8 if:
(1) the officer was hired before May 1, 1977;
(2) the officer did not convert under IC 19-1-17.8-7 (repealed September 1, 1981);
(3) the officer was not a member of the 1953 fund because:
(A) the officer's employment was on a temporary or emergency status under a statute in effect before February 25, 1953;
(B) the officer failed to pass a five (5) year physical requirement under such a statute; or
(C) the officer was a war veteran without pension status;
(4) the officer submitted to a physical medical examination, if required by the local board, and the results were satisfactory; and
(5) the officer was accepted by the local board as a member of the 1953 fund upon payment of all dues required for the officer's entire time as a member of the police department.
(c) A police officer is covered by this chapter and not by IC 36-8-8 if the officer:
(1) was hired before May 1, 1977; and
(2) did not convert under IC 19-1-17.8-7 (repealed September 1, 1981).
(d) A police officer is covered by this chapter and not by IC 36-8-8 if the officer:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-17.8-7 (repealed September 1, 1981);
(3) is a regularly appointed member of the police department;
(4) is a member of the 1953 fund; (5) was employed on a temporary or emergency status before regular employment; and
(6) paid into the 1953 fund by not later than January 1, 1968, all dues for the period the officer was on temporary or emergency status.
(e) A police officer who:
(1) is covered by this chapter before consolidation under IC 36-3-1-5.1; and
(2) becomes a member of the consolidated law enforcement department through consolidation under IC 36-3-1-5.1;
is covered by this chapter after the effective date of the consolidation, and the officer's service as a member of the consolidated law enforcement department is considered active service under this chapter.
(f) In computing the length of active service rendered by any police officer for the purpose of determining the expiration of a period of twenty (20) years of active service, all of the following periods are counted:
(1) All of the time the officer performed the duties of the officer's position in active service.
(2) Vacation time or periods of leave of absence with whole or part pay.
(3) Periods of leave of absence without pay that were necessary on account of physical or mental disability.
(4) Periods of disability for which the officer will receive or has received any disability benefit.
(g) In computing the term of service there is not included any of the following:
(1) Periods during which the police officer was or is suspended or on leave of absence without pay.
(2) Periods during which the officer was not in active service on account of the officer's resignation from the department.
(3) Time served as a special police officer, a merchant police officer, or private police officer.
As added by Acts 1982, P.L.77, SEC.9. Amended by P.L.104-1983, SEC.6; P.L.3-1990, SEC.131; P.L.227-2005, SEC.45.

IC 36-8-7.5-1.5
Qualification of 1953 fund under Internal Revenue Code; benefit limitations
Sec. 1.5. (a) As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
(b) The 1953 fund shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the 1953 fund. In order to meet those requirements, the 1953 fund is subject to the following provisions, notwithstanding any other provision of

this chapter:
(1) The local board shall distribute the corpus and income of the 1953 fund to members and their beneficiaries in accordance with this chapter.
(2) No part of the corpus or income of the 1953 fund may be used or diverted to any purpose other than the exclusive benefit of the members and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits any member would otherwise receive under this chapter.
(4) If the 1953 fund is terminated, or if all contributions to the 1953 fund are completely discontinued, the rights of each affected member to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the 1953 fund shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the 1953 fund is subject to the following provisions:
(A) The life expectancy of a member, the member's spouse, or the member's beneficiary shall not be recalculated after the initial determination, for purposes of determining benefits.
(B) If a member dies before the distribution of the member's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.
(C) The amount of an annuity paid to a member's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The local board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of members or beneficiaries;
in a manner that discriminates in favor of members who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code.
(7) Benefits paid under this chapter may not exceed the maximum benefit specified by Section 415 of the Internal Revenue Code.
(8) The salary taken into account under this chapter may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The local board may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
(c) Notwithstanding any other provision of this chapter, and solely for the purposes of the benefits provided under this chapter, the

benefit limitations of Section 415 of the Internal Revenue Code shall be determined by applying the provisions of Section 415(b)(10) of the Internal Revenue Code, as amended by the Technical and Miscellaneous Revenue Act of 1988. This section constitutes an election under Section 415(b)(10)(C) of the Internal Revenue Code to have Section 415(b) of the Internal Revenue Code, other than Section 415(b)(2)(G) of the Internal Revenue Code, applied without regard to Section 415(b)(2)(F) of the Internal Revenue Code (before its repeal on June 7, 2001, by P.L.107-16) to anyone who did not first become a participant before January 1, 1990.
As added by P.L.55-1989, SEC.57. Amended by P.L.4-1990, SEC.17; P.L.42-2011, SEC.83.

IC 36-8-7.5-1.7
"Americans with Disabilities Act"
Sec. 1.7. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.4-1992, SEC.40.

IC 36-8-7.5-1.9
Administration of fund
Sec. 1.9. The 1953 fund shall be administered in a manner that is consistent with the Americans with Disabilities Act, to the extent required by the Act.
As added by P.L.4-1992, SEC.41.

IC 36-8-7.5-2
Establishment of fund; local board of trustees; terms; vacancies; compensation; bylaws
Sec. 2. (a) A police pension fund to be known as the 1953 fund is established in each consolidated city.
(b) The 1953 fund shall be managed by a board of trustees (referred to as the "local board" in this chapter) having nine (9) trustees, as follows:
(1) The city executive, the county treasurer, and the city police chief.
(2) One (1) retired member of the police department.
(3) Five (5) active members of the police department.
(c) The trustee under subsection (b)(2) shall be elected at a meeting of the retired members of the 1953 fund. The trustees under subsection (b)(3) shall be elected at a meeting of the active members of the police department. The trustees are elected for terms of three (3) years, beginning on January 1 following the election, and succeeding those trustees whose terms of office expire on that date.
(d) If a vacancy occurs on the local board among those trustees elected by the police department, the remaining trustees of the local board shall fill the vacancy for the unexpired term of the trustee causing the vacancy, from the same class of members, active or retired, as was the trustee causing the vacancy. (e) Any trustee of the local board elected as an active member of the police department automatically ceases to be a member of the local board if he ceases, for any reason, to be an active member of the police department and the vacancy shall be filled as provided in subsection (d).
(f) The trustees receive no compensation for their services and shall be paid only their necessary and actual expenses, including travel expenses, out of the fund in the custody of the treasurer, for acting upon matters related to the 1953 fund. The submission of expenses by any local board member and the authorization by the local board at regular meeting is sufficient authorization to the treasurer for payment.
(g) The local board may make all necessary bylaws for:
(1) meetings of the trustees;
(2) the manner of their election, including the counting and canvassing of the votes;
(3) the collection of all money and other property due or belonging to the 1953 fund;
(4) all matters connected with the care, preservation, and disbursement of the fund; and
(5) all other matters connected with the proper execution of this chapter.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-3
Officers of local board; powers and duties; secretary's bond; reports
Sec. 3. (a) The city executive is president of the local board, the police chief is its vice president, the county treasurer is its treasurer, and the local board shall elect a secretary. The secretary shall be paid out of the 1953 fund a sum for his services as fixed by the local board.
(b) The treasurer:
(1) has custody of all property, money, and securities belonging to the 1953 fund and shall collect the principal and interest on them;
(2) is liable on his bond as a county officer for the faithful accounting of all money and securities belonging to the 1953 fund that come into his hands;
(3) shall keep a separate account showing at all times the true condition of the 1953 fund; and
(4) shall, upon the expiration of his term of office, account to the local board for all money and securities coming into his hands, including the proceeds of them, and turn over to his successor all money and securities belonging to the fund remaining in his hands.
(c) The secretary shall:
(1) keep a true account of the proceedings of the local board when acting upon matters relating to the 1953 fund;
(2) keep a correct statement of the accounts of each member

with the 1953 fund;
(3) give the local board a monthly account of his acts and services as secretary;
(4) turn over to his successor all books and papers pertaining to his office; and
(5) perform any other duties imposed upon him by the local board.
(d) The secretary shall, in the manner prescribed by IC 5-4-1, execute a bond conditioned upon the faithful discharge of his duties.
(e) The secretary and treasurer shall make complete and accurate reports of their trusts to the local board on the first Monday in February of each year, copies of which shall be filed with the city fiscal officer. The books of the secretary and treasurer must be open at all times to examination by members of the local board.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-4
Management of revenue of fund by local board
Sec. 4. (a) The local board shall ensure and confirm that:
(1) all amounts specified in this chapter to be applied to the 1953 fund, from any sources, are collected and applied to the fund;
(2) the various sums to be deducted from the salaries of the police officers concerned are deducted and are paid into the 1953 fund;
(3) the various sums to be contributed by the police special service district are so contributed and are received into the 1953 fund;
(4) any revenue in form of interest upon money invested or upon money due to the 1953 fund is received and placed into the fund; and
(5) all other money that should accrue to the 1953 fund is collected and paid into it.
(b) The local board shall have an audit of the accounts of the 1953 fund done at least once each biennium, by a person or persons competent to perform the audit, if the state board of accounts fails to examine the affairs of the fund during the period.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-5
Applications to local board for annuities, pensions, and benefits
Sec. 5. (a) The local board shall consider and pass upon all applications for annuities, pensions, and benefits.
(b) The local board shall authorize the payment of any annuity, pension, or benefit, whether granted under this chapter or under any other statute superseded by this chapter.
(c) The local board may inquire into the validity of any grant of annuity, pension, or benefit paid from or payable out of the 1953 fund, whether the grant has been or is made in accordance with this chapter or with a statute in effect before February 25, 1953. (d) The local board may effect an increase, decrease, or suspension of any grant payable from the 1953 fund whenever the grant or any part was secured or granted, or the amount fixed, as a result of misrepresentation, fraud, or error. However, a grant may not be reduced or suspended until the grantee concerned is:
(1) notified of the proposed action; and
(2) given an opportunity to be heard concerning the proposed action.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-6
Annual report of local board
Sec. 6. The local board shall submit a report in the month of June of each year to the city legislative body. The report shall be made as of the close of business on December 31 of the preceding year and must contain a detailed statement of the affairs of the 1953 fund under the control of the local board. The report must show the income and disbursements of, and the assets and liabilities of each fund established and maintained within the 1953 fund during the preceding year.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-7
Employees of local board; compensation
Sec. 7. The local board shall appoint the actuarial, medical, clerical, legal, or other employees as are necessary, and fix or approve the compensation of each of them, which shall be paid by the treasurer.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-8
Sources of fund
Sec. 8. The 1953 fund is derived from the following sources:
(1) From money or other property that is given to the local board for the use of the fund. The local board may take by gift, grant, devise, or bequest any money, chose in action, personal property, real property, or use the same for the purposes of the 1953 fund or for such purposes specified by the grantor.
(2) From money, fees, and awards of every nature that are given to the police department of the municipality or to a member of the department because of service or duty performed by the department or a member. This includes fines imposed by the safety board against a member of the department, all money from gambling cases and from gambling devices as well as the proceeds from the sale of lost, stolen, and confiscated property recovered or taken into possession by members of the police department in the performance of their duties and confiscated by court order, and sold at a public sale in accordance with law.
(3) From an assessment made during the period of his employment or for thirty-two (32) years, whichever is shorter,

on the salary of each member whom the local board has accepted and designated as a beneficiary of the 1953 fund, an amount equal to six percent (6%) of the salary of a first class patrolman. However, the employer may pay all or a part of the assessment for the member.
(4) From the income from investments of the 1953 fund.
(5) From the proceeds of a tax levied by the police special service district upon taxable property in the district, which the treasurer shall collect and credit to the 1953 fund, to be used exclusively by the 1953 fund, including the payments described in section 10.5 of this chapter.
As added by Acts 1982, P.L.77, SEC.9. Amended by P.L.312-1989, SEC.3; P.L.182-2009(ss), SEC.432.

IC 36-8-7.5-9
City officers; powers and duties
Sec. 9. The proper officers of the city shall do the following:
(1) Deduct all sums that this chapter provides from the salaries of members of the police department and pay the sums to the local board in the manner that the local board specifies.
(2) On the first day of each month, notify the local board of all the following regarding members eligible for the 1953 fund that occurred during the preceding month and state the dates upon which these events occurred:
(A) New employments.
(B) Discharges.
(C) Resignations.
(D) Suspensions from the service.
(E) Deaths.
(F) Changes in salary that occurred during the preceding month.
(3) Procure for and transmit to the local board, in the form and time or times specified by the local board, all information requested by the local board concerning the service, age, salary, residence, marital condition, spouse, children, physical condition, mental condition, and death of any member of the police department.
(4) Convey to the local board all information required by the local board concerning each newly appointed member of the police department immediately after the appointment.
(5) Certify to the pension board, as of same day in the year to be fixed by the local board, the name of each member of the police department to whom this chapter applies.
(6) Keep such records concerning members of the police department as the local board may reasonably require and specify.
(7) Perform all duties without any cost to the 1953 fund.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-10
Insufficient pension fund; estimates; statement; tax levy Sec. 10. (a) If the local board determines that the total amount of money available for a year will be insufficient to pay the benefits, pensions, and retirement allowances the local board is obligated to pay under this chapter, the local board shall, before the date on which the budget of the police special service district is adopted, prepare an itemized estimate in the form prescribed by the state board of accounts of the amount of money that will be receipted into and disbursed from the 1953 fund during the next fiscal year. The estimated receipts consist of the items enumerated in section 8 of this chapter. The estimated disbursements consist of an estimate of the amount of money that will be needed by the local board during the next fiscal year to defray the expenses and obligations incurred and that will be incurred by the local board in making the payments prescribed by this chapter to retired members, to members who are eligible and expect to retire during the ensuing fiscal year, and to the dependents of deceased members.
(b) At the time when the estimates are prepared and submitted, the local board shall also prepare and submit a certified statement showing:
(1) the estimated number of beneficiaries from the 1953 fund during the ensuing fiscal year in each of the various classifications of beneficiaries as prescribed in this chapter, and the names and amount of benefits being paid to those actively on the list of beneficiaries at that time;
(2) the name, age, and length of service of each member of the police department who is eligible to and expects to retire during the ensuing fiscal year, and the monthly and yearly amounts of the payment that the member will be entitled to receive; and
(3) the name and age of each dependent of a member of the police department who is then receiving benefits, the date on which the dependent commenced drawing benefits, and the date on which the dependent will cease to be a dependent by reason of attaining the age limit prescribed by this chapter, and the monthly and yearly amounts of the payments to which each of the dependents is entitled.
(c) After the amounts of receipts and disbursements shown in the itemized estimate are fixed and approved by the executive, fiscal officer, legislative body and other bodies, as provided by law for other municipal funds, the total receipts shall be deducted from the total expenditures stated in the itemized estimate, and the amount of the excess shall be paid by the police special service district in the same manner as other expenses of the district are paid. The legislative body shall levy a tax and the money derived from the levy shall, when collected, be credited exclusively to the 1953 fund, including the payments described in section 10.5 of this chapter. The tax shall be levied in the amount and at the rate that is necessary to produce sufficient revenue to equal the deficit. Notwithstanding any other law, neither the county board of tax adjustment nor the department of local government finance may reduce the tax levy.
As added by Acts 1982, P.L.77, SEC.9. Amended by P.L.90-2002,

SEC.490; P.L.1-2003, SEC.101; P.L.224-2007, SEC.126; P.L.146-2008, SEC.779; P.L.182-2009(ss), SEC.433.

IC 36-8-7.5-10.5
Use of certain amounts in 1953 fund
Sec. 10.5. (a) This section applies to a balance in the 1953 fund that:
(1) accrued from property taxes;
(2) is not necessary to meet the pension, disability, and survivor benefit payment obligations of the 1953 fund because of amendments to IC 5-10.3-11-4.7 in 2008; and
(3) is determined under subsection (c).
(b) A local board may authorize the use of money in the 1953 fund to pay any or all of the following:
(1) The costs of health insurance or other health benefits provided to members, survivors, and beneficiaries of the 1953 fund.
(2) The consolidated city's employer contributions under IC 36-8-8-6.
(3) The contributions paid by the consolidated city for a member under IC 36-8-8-8(a).
(c) The maximum amount that may be used under subsection (b) is equal to the sum of the following:
(1) the unencumbered balance of the 1953 fund on December 31, 2008; plus
(2) the amount of property taxes:
(A) imposed for an assessment date before January 16, 2008, for the benefit of the 1953 fund; and
(B) deposited in the 1953 fund after December 31, 2008.
As added by P.L.182-2009(ss), SEC.434.

IC 36-8-7.5-11
Investments of local board
Sec. 11. (a) The local board shall determine how much of the 1953 fund may be safely invested and how much should be retained for the needs of the fund. The investment shall be made in interest bearing direct obligations of the United States, obligations or issues guaranteed by the United States, bonds of the state of Indiana or any political subdivision, or street, sewer, or other improvement bonds of the state of Indiana or any political subdivision. However, the local board may not invest in obligations issued by the consolidated city, the county, or any political subdivision in the county. Any securities shall be deposited with and remain in the custody of the treasurer of the local board, who shall collect the interest due on them as it becomes due and payable. The local board may sell any of the securities belonging to the 1953 fund and borrow money upon the securities as collateral whenever in the judgment of the local board this action is necessary to meet the cash requirements of the 1953 fund.
(b) The revenues derived from the tax levy authorized by section

10(c) of this chapter may not be invested but shall be used for the exclusive purpose of paying the pensions and benefits that the local board is obligated to pay. These revenues are in addition to all money derived from the income on the investments of the board.
(c) Investments under this section are subject to section 1.5 of this chapter.
As added by Acts 1982, P.L.77, SEC.9. Amended by P.L.55-1989, SEC.58.

IC 36-8-7.5-12
Voluntary retirement pension; emergency services
Sec. 12. (a) Benefits paid under this section are subject to section 1.5 of this chapter.
(b) The 1953 fund shall be used to provide a member of the police department who retires from active duty after twenty (20) or more years of active duty an annual pension equal to fifty percent (50%) of the salary of a first class patrolman in the police department, plus:
(1) for a member who retires before January 1, 1986, two percent (2%) of the first class patrolman's salary for each year of service; or
(2) for a member who retires after December 31, 1985, one percent (1%) of the first class patrolman's salary for each six (6) months of service;
of the retired member over twenty (20) years. The pension may not exceed in any year an amount greater than seventy-four percent (74%) of the salary of a first class patrolman. The pensions shall be computed on an annual basis but shall be paid in twelve (12) equal monthly installments. If the salary of a first class patrolman is increased or decreased, the pension payable shall be proportionately increased or decreased.
(c) If a member retires upon his voluntary application after twenty (20) years or more of active service, he then relinquishes all rights to other benefits or pensions for disability during the time of his retirement.
(d) After retirement the member is not required to render further services on the police department and is no longer subject to the rules of the police department, unless a national emergency has been declared by the local board, on application by the executive, the safety board, and the police chief of the city. Upon declaration of such an emergency, the retired member, if physically able, shall return to active duty under the rank he attained at the time of his retirement, and if he refuses to return to active duty upon being declared physically fit, he forfeits his right to receive his pension until the time he returns to active duty and again is retired or discharged from service.
(e) No pension, annuity, or benefit provided by this chapter is payable by the local board except upon written application by the member of the police department, or the surviving spouse or other dependent, upon the forms and with the information required by the local board. As added by Acts 1982, P.L.77, SEC.9. Amended by P.L.342-1985, SEC.4; P.L.55-1989, SEC.59.

IC 36-8-7.5-12.5
Reemployment after retirement
Sec. 12.5. (a) Not less than thirty (30) days after a member retires from a police department covered by this chapter, the member may:
(1) be rehired by the same consolidated city that employed the member as a police officer for a position other than that of a full-time, fully paid police officer; and
(2) continue to receive the member's pension benefit under this chapter.
(b) This section may be implemented unless the local board receives from the Internal Revenue Service a determination that prohibits the implementation.
As added by P.L.130-2008, SEC.6.

IC 36-8-7.5-13
Disability retirement; benefits; procedure for determination of disability and reinstatement; period of disability credited
Sec. 13. (a) For a member who becomes disabled before July 1, 2000, the 1953 fund shall be used to pay a pension in an annual sum equal to:
(1) fifty percent (50%) for a disease or disability occurring before July 1, 1991; and
(2) fifty-five percent (55%) for a disease or disability occurring after June 30, 1991;
of the salary of a first class patrolman in the police department, computed and payable as prescribed by section 12(b) of this chapter, to an active member of the police department who has been in active service for more than one (1) year and who has suffered or contracted a mental or physical disease or disability that renders the member permanently unfit for active duty in the police department, or to an active member of the police department who has been in active service for less than one (1) year who has suffered or received personal injury from violent external causes while in the actual discharge of the member's duties as a police officer. The pensions provided for in this subsection shall be paid only so long as the member of the police department remains unfit for active duty in the police department.
(b) For a member who becomes disabled after June 30, 2000, the 1953 fund shall be used to pay a pension in an annual sum equal to fifty-five percent (55%) of the salary of a first class patrolman in the police department, computed on an annual basis and payable in twelve (12) equal monthly installments, to an active member of the police department who:
(1) has suffered or incurred a disability that renders the member permanently unfit for active duty in the police department and that is:
(A) the direct result of: (i) a personal injury that occurs while the fund member is on duty;
(ii) a personal injury that occurs while the fund member is off duty and is responding to an offense or a reported offense; or
(iii) an occupational disease (as defined in IC 22-3-7-10), including a duty related disease that is also included within clause (B);
(B) a duty related disease (for purposes of this section, a "duty related disease" means a disease arising out of the fund member's employment. A disease is considered to arise out of the fund member's employment if it is apparent to the rational mind, upon consideration of all of the circumstances, that:
(i) there is a connection between the conditions under which the fund member's duties are performed and the disease;
(ii) the disease can be seen to have followed as a natural incident of the fund member's duties as a result of the exposure occasioned by the nature of the fund member's duties; and
(iii) the disease can be traced to the fund member's employment as the proximate cause); or
(C) a disability presumed incurred in the line of duty under IC 5-10-13 or IC 5-10-15; and
(2) is unable to perform the essential functions of the job, considering reasonable accommodation to the extent required by the Americans with Disabilities Act.
The pensions provided for in this subsection shall be paid only so long as the member of the police department remains unfit for active duty in the police department. If the salary of a first class patrolman is increased or decreased, the pension payable shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
(c) For a member who becomes disabled after June 30, 2000, the 1953 fund shall be used to pay a pension in an annual sum equal to fifty-five percent (55%) of the salary of a first class patrolman in the police department, computed on an annual basis and payable in twelve (12) equal monthly installments, to an active member of the police department who has been in active service for at least one (1) year and:
(1) has suffered or incurred a disability that:
(A) renders the member permanently unfit for active duty in the police department; and
(B) is not described in subsection (b)(1); and
(2) is unable to perform the essential functions of the job, considering reasonable accommodation to the extent required by the Americans with Disabilities Act.
The pension provided in this subsection shall be paid only so long as

the member of the police department remains unfit for active duty in the police department. If the salary of a first class patrolman is increased or decreased, the pension payable shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
(d) For a member who became disabled before July 1, 2000, the 1953 fund shall be used to pay temporary benefits in an annual sum equal to thirty percent (30%) of the salary of a first class patrolman in the police department, computed and payable as prescribed by section 12(a) of this chapter, to an active member of the police department who has been in active service for more than one (1) year and who has suffered any physical or mental disability that renders the member temporarily or permanently unable to perform the member's duties as a member of the police department, or to an active member of the police department who has been in active service for less than one (1) year and who has suffered or received personal injury from violent external causes while in the actual discharge of the member's duties as a police officer, until the time the member is physically and mentally able to return to active service on the police department.
(e) For a member who becomes disabled after June 30, 2000, the 1953 fund shall be used to pay a pension in an annual sum equal to thirty percent (30%) of the salary of a first class patrolman in the police department, computed on an annual basis and payable in twelve (12) equal monthly installments, to an active member of the police department who:
(1) suffers or incurs a disability that renders the member temporarily unfit for active duty in the police department and that is:
(A) the direct result of:
(i) a personal injury that occurs while the fund member is on duty;
(ii) a personal injury that occurs while the fund member is off duty and is responding to an offense or a reported offense, in the case of a police officer; or
(iii) an occupational disease (as defined in IC 22-3-7-10), including a duty related disease that is also included within clause (B);
(B) a duty related disease (for purposes of this section, a "duty related disease" means a disease arising out of the fund member's employment. A disease is considered to arise out of the fund member's employment if it is apparent to the rational mind, upon consideration of all of the circumstances, that:
(i) there is a connection between the conditions under which the fund member's duties are performed and the disease;
(ii) the disease can be seen to have followed as a natural incident of the fund member's duties as a result of the

exposure occasioned by the nature of the fund member's duties; and
(iii) the disease can be traced to the fund member's employment as the proximate cause); or
(C) a disability presumed incurred in the line of duty under IC 5-10-13 or IC 5-10-15; and
(2) is unable to perform the essential functions of the job, considering reasonable accommodation to the extent required by the Americans with Disabilities Act.
The pension provided in this subsection shall be paid only so long as the member of the police department remains unfit for active duty in the police department. If the salary of a first class patrolman is increased or decreased, the pension payable shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
(f) For a member who becomes disabled after June 30, 2000, the 1953 fund shall be used to pay temporary benefits in an annual sum equal to thirty percent (30%) of the salary of a first class patrolman in the police department, computed on an annual basis and payable in twelve (12) equal monthly installments, to an active member of the police department:
(1) who has been in active service for at least one (1) year;
(2) suffers or incurs a disability that:
(A) renders the member temporarily unfit for active duty in the police department; and
(B) is not described in subsection (e)(1); and
(3) is unable to perform the essential functions of the job, considering reasonable accommodation to the extent required by the Americans with Disabilities Act.
The pension provided for in this subsection shall be paid only so long as the member of the police department remains unfit for active duty in the police department. If the salary of a first class patrolman is increased or decreased, the pension payable shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
(g) If an application is made by an active member of the police department because of physical or mental disability for temporary benefits as provided in subsection (d), (e), or (f), the benefit is not payable until the local board determines after a hearing conducted under IC 36-8-8-12.7 that the member is unfit for active duty on the police department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act. Before the hearing, a physician to be appointed by the local board shall examine the member and certify in writing whether in the physician's opinion the member is unfit, physically or mentally, for active duty in the police department. After the pension or benefit has been granted by the local board, the payment commences with the original date of the injury or illness causing the disability. (h) A member who has been granted a disability benefit under this section and who fails or refuses to submit to a physical examination at any time by the local board physician has no right in the future to receive the disability benefit, and any benefit that has been granted shall be immediately canceled by the local board.
(i) The local board may, from time to time, require a member of the police department who is receiving at any time disability benefits or pensions as provided in this section to be examined by the physician appointed by the local board. After the examination, the local board shall conduct a hearing under IC 36-8-8-12.7 to determine whether the disability still exists and whether the member should continue to receive the pension or benefit. If after the examination and hearing the member is found to have recovered from the member's disability and is fit for active duty on the police department, then upon written notice to the member by the local board, the member shall be reinstated in active service, the safety board shall be informed of the action of the local board, and from that time the member is no longer entitled to payments from the 1953 fund. If the member fails or refuses to return to active duty after ordered by the local board, the member ceases to be a member of the 1953 fund and waives all rights to any further pensions or benefits provided by the 1953 fund.
(j) Notwithstanding any other provision of this chapter, no disability benefit may be paid for any disability based upon or caused by any mental or physical condition that a member had at the time the member entered or reentered the member's active service in the police department.
(k) If a member who is receiving disability benefits under subsection (a), (b), or (c) for a disease or disability occurring after June 30, 1991, is transferred from disability to regular retirement status, the member's monthly pension may not be reduced below fifty-five percent (55%) of the salary of a first class patrolman at the time of payment of the pension.
(l) To the extent required by the Americans with Disabilities Act, the transcripts, reports, records, and other material compiled to determine the existence of a disability shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
(m) A fund member who is receiving disability benefits under subsection (d) or (f) shall be transferred from disability to regular retirement status when the member becomes fifty-five (55) years of age.
(n) A fund member who is receiving disability benefits under subsection (e) is entitled to:
(1) receive a disability benefit for the remainder of the fund member's life; and
(2) have the amount of the disability benefit computed under section 12 of this chapter when the fund member becomes fifty-five (55) years of age.
As added by Acts 1982, P.L.77, SEC.9. Amended by P.L.311-1989,

SEC.5; P.L.226-1991, SEC.1; P.L.4-1992, SEC.42; P.L.118-2000, SEC.17; P.L.246-2001, SEC.15; P.L.185-2002, SEC.9; P.L.62-2006, SEC.5.

IC 36-8-7.5-13.2
Determination whether disability in line of duty
Sec. 13.2. (a) If a local board determines that a fund member has a temporary or a permanent disability, the local board shall also make a recommendation to the board of trustees of the Indiana public retirement system (referred to in this section as "the system board") concerning whether the disability is:
(1) a disability in the line of duty (as described in section 13(b)(1) of this chapter); or
(2) a disability not in the line of duty (a disability other than a disability described in section 13(b)(1) of this chapter).
The local board shall forward its recommendation to the system board.
(b) The system board shall review the local board's recommendation not later than forty-five (45) days after receiving the recommendation and shall then issue an initial determination of whether the disability is in the line of duty or not in the line of duty. The system board shall notify the local board, the safety board, and the fund member of its initial determination.
(c) The fund member, the safety board, or the local board may object in writing to the system board's initial determination under subsection (b) not later than fifteen (15) days after the initial determination is issued. If a written objection is not filed, the system board's initial determination becomes final. If a timely written objection is filed, the system board shall issue a final determination after a hearing. The final determination must be issued not later than one hundred eighty (180) days after the date of receipt of the local board's recommendation.
As added by P.L.118-2000, SEC.18. Amended by P.L.6-2012, SEC.250.

IC 36-8-7.5-13.6
Members dying other than in line of duty
Sec. 13.6. (a) This section applies to an active or retired member who dies other than in the line of duty (as defined in section 14.1 of this chapter).
(b) The 1953 fund shall be used to pay an annuity, computed under subsection (g) and payable in monthly installments, to the surviving spouse of a member of the fund who dies from any cause after having served for one (1) year or more. The annuity continues during the life of the surviving spouse unless the spouse remarried before September 1, 1983. If the spouse remarried before September 1, 1983, benefits ceased on the date of remarriage. If a member of the fund died, but not in the line of duty, and the member's surviving spouse remarried before September 1, 1983, the benefits of the surviving spouse shall be reinstated on July 1, 1997, and continue

during the life of the surviving spouse.
(c) The 1953 fund shall also be used to pay an annuity equal to twenty percent (20%) of the salary of a first class patrolman on the police department, computed as provided in section 12(b) of this chapter and payable in monthly installments, to each dependent child of a member of the fund who dies from any cause after having served for one (1) year or more as an active member of the police department. The pension to each child continues:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. However, the pension to the child ceases if the child marries or is legally adopted by any person.
(d) If a deceased member leaves no surviving spouse and no child who qualifies for a benefit under subsection (c) but does leave a dependent parent or parents, the 1953 fund is used to pay an annuity not greater than a sum equal to twenty percent (20%) of the salary of a first class patrolman on the police department, computed and payable as provided in section 12(b) of this chapter, payable monthly to the dependent parent or parents of a member of the police department who dies from any cause after having served for one (1) year or more as an active member of the police department. The annuity continues for the remainder of the life or lives of the parent or parents as long as either or both fail to have sufficient other income for their proper care, maintenance, and support.
(e) In all cases of payment to a dependent relative of a deceased member, the local board is the final judge of the question of necessity and dependency and of the amount within the stated limits to be paid. The local board may also reduce or terminate temporarily or permanently a payment to a dependent relative of a deceased member when it determines that the condition of the 1953 fund or other circumstances make this action necessary.
(f) If the salary of a first class patrolman is increased or decreased, the pension payable under this section shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
(g) Except as otherwise provided in this subsection, the annuity payable under subsection (b) equals one (1) of the following:
(1) For the surviving spouse of a member who dies before January 1, 1989, thirty percent (30%) of the salary of a first class patrolman.
(2) For the surviving spouse of a member who dies after December 31, 1988, an amount per month during the spouse's life equal to the greater of:
(A) thirty percent (30%) of the monthly pay of a first class

patrolman; or
(B) fifty-five percent (55%) of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member's death.
However, if the deceased member was not entitled to a benefit because the member had not completed twenty (20) years of service, for the purposes of computing the amount under subdivision (2)(B) the member's benefit is considered to be fifty percent (50%) of the monthly salary of a first class patrolman. The amount provided in this subdivision is subject to adjustment as provided in subsection (f).
As added by P.L.118-2000, SEC.19. Amended by P.L.1-2001, SEC.44.

IC 36-8-7.5-13.7
Members dying in line of duty before September 1, 1982
Sec. 13.7. (a) This section applies to a member who died in the line of duty (as defined in section 14.1 of this chapter) before September 1, 1982.
(b) The 1953 fund shall be used to pay an annuity, computed under subsection (g) and payable in monthly installments, to the surviving spouse of a member. The annuity continues during the life of the surviving spouse unless the spouse remarried before September 1, 1983. If the spouse remarried before September 1, 1983, benefits ceased on the date of remarriage. If a member of the fund died, but not in the line of duty, and the member's surviving spouse remarried before September 1, 1983, the benefits of the surviving spouse shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse.
(c) The 1953 fund shall also be used to pay an annuity equal to twenty percent (20%) of the salary of a first class patrolman on the police department, computed as provided in section 12(b) of this chapter and payable in monthly installments, to each dependent child of a member of the fund who dies from any cause while in the actual discharge of duties as a police officer. The pension to each child continues:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. However, the pension to the child ceases if the child marries or is legally adopted by any person.
(d) If a deceased member leaves no surviving spouse and no child who qualifies for a benefit under subsection (c) but does leave a dependent parent or parents, the 1953 fund shall be used to pay an annuity not greater than a sum equal to twenty percent (20%) of the salary of a first class patrolman on the police department, computed

and payable as provided in section 12(b) of this chapter, payable monthly to the dependent parent or parents of a member of the police department. The annuity continues for the remainder of the life or lives of the parent or parents as long as either or both fail to have sufficient other income for their proper care, maintenance, and support.
(e) In all cases of payment to a dependent relative of a deceased member, the local board is the final judge of the question of necessity and dependency and of the amount within the stated limits to be paid. The local board may also reduce or terminate temporarily or permanently a payment to a dependent relative of a deceased member when it determines that the condition of the 1953 fund or other circumstances make this action necessary.
(f) If the salary of a first class patrolman is increased or decreased, the pension payable under this section shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
(g) The annuity payable under subsection (b) equals thirty percent (30%) of the salary of a first class patrolman. The amount provided in this subsection is subject to adjustment as provided in subsection (f).
(h) The unit of local government that employed the deceased member shall after December 31, 2003, offer to provide and pay for health insurance coverage for the member's surviving spouse and for each natural child, stepchild, or adopted child of the member:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. If health insurance coverage is offered by the unit to active members, the health insurance provided to a surviving spouse and child under this subsection must be equal in coverage to that offered to active members. The offer to provide and pay for health insurance coverage shall remain open for as long as there is a surviving spouse or as long as a natural child, stepchild, or adopted child of the member is eligible for coverage under subdivision (1), (2), or (3).
As added by P.L.118-2000, SEC.20. Amended by P.L.1-2001, SEC.45; P.L.86-2003, SEC.6.

IC 36-8-7.5-13.8
Death benefits paid to beneficiary or estate of member
Sec. 13.8. (a) Benefits paid under this section are subject to section 1.5 of this chapter.
(b) The 1953 fund shall be used to pay twelve thousand dollars ($12,000) to the beneficiary or estate of a member of the fund, active

or retired, who:
(1) dies from any cause after having served for one (1) year or more as an active member of the police department; or
(2) dies from any cause while in the actual discharge of the member's duties as a police officer after having served less than one (1) year as an active member of the police department.
Any member of the fund may name a beneficiary to receive the amount provided for upon the member's death by designating in writing in such form as is prescribed by the local board and delivered to the board. The beneficiary may be changed from time to time by the member by canceling the designation and delivering a new designation to the local board. If the member makes no designation of beneficiary, the sum provided for shall be paid to the member's estate.
As added by P.L.200-1984, SEC.4. Amended by P.L.346-1985, SEC.1; P.L.47-1988, SEC.4; P.L.55-1989, SEC.60; P.L.197-1993, SEC.5; P.L.169-1994, SEC.4; P.L.325-1995, SEC.1; P.L.231-1997, SEC.4; P.L.40-1997, SEC.8; P.L.49-1998, SEC.6; P.L.118-2000, SEC.21; P.L.28-2008, SEC.3.

IC 36-8-7.5-13.9
Repealed
(Repealed by P.L.200-1984, SEC.7.)

IC 36-8-7.5-14
Repealed
(Repealed by P.L.50-1984, SEC.11.)

IC 36-8-7.5-14.1
Members dying in line of duty after August 31, 1982
Sec. 14.1. (a) This section applies to an active member who dies in the line of duty after August 31, 1982.
(b) If a member dies in the line of duty after August 31, 1982, the surviving spouse is entitled to a monthly benefit, during the spouse's lifetime, equal to the benefit to which the member would have been entitled on the date of the member's death, but not less than fifty percent (50%) of the monthly wage received by a first class patrolman. If the spouse remarried before September 1, 1983, benefits ceased on the date of remarriage. However, if a member of the police department dies in the line of duty after August 31, 1982, and the member's surviving spouse remarried before September 1, 1983, the benefits for the surviving spouse shall be reinstated on July 1, 1995, and continue during the life of the surviving spouse.
(c) The 1953 fund shall also be used to pay an annuity equal to twenty percent (20%) of the salary of a first class patrolman on the police department, computed as provided in section 12(b) of this chapter and payable in monthly installments, to each dependent child of a member of the fund who dies from any cause while in the actual discharge of duties as a police officer. The pension to each child continues: (1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. However, the pension to the child ceases if the child marries or is legally adopted by any person.
(d) The surviving children of the deceased member who are eligible to receive a benefit under subsection (c) may receive an additional benefit in an amount fixed by ordinance, but the total benefit to all the member's children under this subsection may not exceed a total of thirty percent (30%) of the monthly wage received by a first class patrolman. However, this limitation does not apply to the children of a member who have a physical or mental disability.
(e) If a deceased member leaves no surviving spouse and no child who qualifies for a benefit under subsection (c) but does leave a dependent parent or parents, the 1953 fund shall be used to pay an annuity not greater than a sum equal to twenty percent (20%) of the salary of a first class patrolman on the police department, computed and payable as provided in section 12(b) of this chapter, payable monthly to the dependent parent or parents of a member of the police department who dies from any cause while in the actual discharge of duties as a police officer. The annuity continues for the remainder of the life or lives of the parent or parents as long as either or both fail to have sufficient other income for their proper care, maintenance, and support.
(f) In all cases of payment to a dependent relative of a deceased member, the local board is the final judge of the question of necessity and dependency and of the amount within the stated limits to be paid. The local board may also reduce or terminate temporarily or permanently a payment to a dependent relative of a deceased member when it determines that the condition of the 1953 fund or other circumstances make this action necessary.
(g) If the salary of a first class patrolman is increased or decreased, the pension payable under this section shall be proportionately increased or decreased. However, the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
(h) For purposes of this section, "dies in the line of duty" means death that occurs as a direct result of personal injury or illness caused by incident, accident, or violence that results from any action that the member, in the member's capacity as a police officer:
(1) is obligated or authorized by rule, regulation, condition of employment or service, or law to perform; or
(2) performs in the course of controlling or reducing crime or enforcing the criminal law.
The term includes a death presumed incurred in the line of duty under IC 5-10-13. (i) The unit of local government that employed the deceased member shall after December 31, 2003, offer to provide and pay for health insurance coverage for the member's surviving spouse and for each natural child, stepchild, or adopted child of the member:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. If health insurance coverage is offered by the unit to active members, the health insurance provided to a surviving spouse and child under this subsection must be equal in coverage to that offered to active members. The offer to provide and pay for health insurance coverage shall remain open for as long as there is a surviving spouse or as long as a natural child, stepchild, or adopted child of the member is eligible for coverage under subdivision (1), (2), or (3).
As added by Acts 1982, P.L.214, SEC.2. Amended by P.L.364-1983, SEC.6; P.L.200-1984, SEC.5; P.L.196-1988, SEC.3; P.L.1-1989, SEC.72; P.L.52-1993, SEC.5; P.L.325-1995, SEC.2; P.L.2-1996, SEC.292; P.L.118-2000, SEC.22; P.L.1-2001, SEC.46; P.L.62-2002, SEC.3; P.L.185-2002, SEC.10; P.L.86-2003, SEC.7; P.L.99-2007, SEC.218.

IC 36-8-7.5-15
Necessity of application; dismissed member of police department
Sec. 15. (a) No pension, annuity, or benefit provided by this chapter is payable by the local board except upon written application by the member of the police department, or the surviving spouse or other dependent, upon the forms and with the information required by the local board.
(b) The 1953 fund shall be used to pay an amount equal to the pensions, annuities, and benefits provided by this chapter in the case of retirement after twenty (20) years service, to a member of the police department and to the dependents of a member, if the member is dismissed from service for any reason other than conviction of a felony after having been in actual service for twenty (20) years. If the member is dismissed for conviction of a felony, none of the pensions or other benefits provided for in this chapter are payable to the member, his beneficiaries, or his dependents.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-16
Reduction in monthly pension
Sec. 16. The monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person.
As added by Acts 1982, P.L.77, SEC.9.
IC 36-8-7.5-17
Payments to dependent children or mentally incompetent persons; benefits where member dies before payments are made; payments where member is entitled to part salary; reentry into active service
Sec. 17. (a) If benefits are payable to a dependent child under eighteen (18) years of age or to a person adjudged mentally incompetent, the local board may, when it is to the apparent interest of the dependent child or incompetent person, waive guardianship proceedings and pay the benefit directly to the person providing for and caring for the dependent child, and to the spouse, parent, or blood relative providing for and caring for the incompetent person. The local board may, if it finds it in the best interest of any dependent child, pay any benefits due to the dependent child directly to such child regardless of any other law.
(b) A member is not entitled to receive the benefits of this chapter until the member's payments are paid in full, unless the member has suffered permanent disability or death from any cause while in actual discharge of duties as a police officer. If the member dies before the required payments are made, the surviving spouse or other dependents shall pay any balance due and are then entitled to pension benefits.
(c) Notwithstanding any other provision of this chapter, no disability or retirement benefit of any kind provided for in this chapter may be paid to any member of the police department for any period during which the member receives or is entitled to receive all or any part of the member's salary.
(d) If any member reenters active service in the police department of any municipality after having been pensioned for any reason, the payment of the pension ceases but shall be resumed upon the resignation or discharge of the member.
As added by Acts 1982, P.L.77, SEC.9. Amended by P.L.33-1989, SEC.127; P.L.1-1990, SEC.366.

IC 36-8-7.5-18
Application for benefits other than for disability or voluntary retirement after 20 years
Sec. 18. (a) In connection with an application for any pensions, annuities, or benefits other than for disability and other than voluntary retirement after twenty (20) years of active service in the police department, the local board may, if it is satisfied with the facts reported in the application made for the pension, annuity, or benefit, act upon the application and allow the pension, annuity, or benefits applied for.
(b) In connection with an application for the pensions, annuities, or benefits referred to in subsection (a), the local board may deny the application. If the local board denies the application, it may, and shall upon the written request of the applicant, hold a hearing on the application at which time it shall hear any evidence of the applicant or any other person as to the facts contained in the application, and as to any of the requirements stated in this chapter for receiving the

pension, annuity, or benefit. After the hearing the board shall decide whether the application shall be granted or denied.
(c) At any hearing held by the local board as provided in this chapter, the local board may subpoena witnesses, and examine all witnesses under oath, and any member of the local board may administer the oath to any witness at any hearing.
(d) The local board shall give due notice of the time and place of the hearing.
(e) The applicant is entitled to be present at the hearing, to be represented by counsel, to examine any witness testifying at the hearing, and to introduce any evidence upon his behalf as to any question properly before the local board. The local board shall, upon the request of the applicant, subpoena any witness requested in writing by the applicant to be present at the hearing.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-19
Attachment or garnishment of pensions, annuities, or benefits
Sec. 19. All pensions, annuities, and benefits payable out of the 1953 fund are exempt from seizure or levy upon attachment, garnishment, execution, and all other process. Except as provided in section 23 of this chapter, pensions, annuities, and benefits are not subject to sale, assignment, or transfer by a beneficiary.
As added by Acts 1982, P.L.77, SEC.9. Amended by P.L.10-1993, SEC.17; P.L.97-2004, SEC.129.

IC 36-8-7.5-20
Benefits paid contrary to IC 36-8-7.5
Sec. 20. Any pension, annuity, or benefit provided for in this chapter that is paid by the local board contrary to this chapter or on account of the fraud or misrepresentation by the member concerned or any other applicant shall be treated as erroneously paid, and the local board may recover the pension, annuity, or benefit in an action against the person to whom the benefit was paid or against the estate of the person. The local board may also deduct these amounts from any future pensions, annuities, or benefits properly payable to the member or his dependents.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-21
Remuneration or allowances not to be used in computation of benefits
Sec. 21. (a) Remuneration or allowances for fringe benefits, incentive pay, holiday pay, insurance, clothing, automobiles, firearms, education, overtime, or compensatory time off may not be used in the computation of benefits under this chapter.
(b) If the remuneration or allowances described in subsection (a) were used to compute benefits for a recipient who began receiving benefits before May 2, 1977, this computation may continue only for that recipient and only during the eligibility period for benefits. The

city and the official involved are not liable for making the overpayment, and a recipient is not required to repay the overpayment.
As added by Acts 1982, P.L.77, SEC.9.

IC 36-8-7.5-22
Special lump sum death benefit in addition to other benefits
Sec. 22. (a) As used in this section, "dies in the line of duty" has the meaning set forth in section 14.1 of this chapter.
(b) A special death benefit of seventy-five thousand dollars ($75,000) for a fund member who dies in the line of duty before January 1, 1998, and one hundred fifty thousand dollars ($150,000) for a fund member who dies in the line of duty after December 31, 1997, shall be paid in a lump sum by the Indiana public retirement system from the pension relief fund established under IC 5-10.3-11 to the following relative of a fund member who dies in the line of duty:
(1) To the surviving spouse.
(2) If there is no surviving spouse, to the surviving children (to be shared equally).
(3) If there is no surviving spouse and there are no surviving children, to the parent or parents in equal shares.
(c) The benefit provided by this section is in addition to any other benefits provided under this chapter.
As added by P.L.223-1986, SEC.3. Amended by P.L.225-1991, SEC.3; P.L.53-1993, SEC.4; P.L.49-1998, SEC.7; P.L.35-2012, SEC.112.

IC 36-8-7.5-23
Rollover to eligible retirement plan
Sec. 23. Notwithstanding any other provision of this chapter, to the extent required by Internal Revenue Code Section 401(a)(31), as added by the Unemployment Compensation Amendments of 1992 (P.L.102-318), and any amendments and regulations related to Section 401(a)(31), the 1953 fund shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by P.L.10-1993, SEC.18.



CHAPTER 8. 1977 POLICE OFFICERS' AND FIREFIGHTERS' PENSION AND DISABILITY FUND

IC 36-8-8-1
Application of chapter
Sec. 1. This chapter applies to:
(1) full-time police officers hired or rehired after April 30, 1977, in all municipalities, or who converted their benefits under IC 19-1-17.8-7 (repealed September 1, 1981);
(2) full-time fully paid firefighters hired or rehired after April 30, 1977, or who converted their benefits under IC 19-1-36.5-7 (repealed September 1, 1981);
(3) a police matron hired or rehired after April 30, 1977, and before July 1, 1996, who is a member of a police department in a second or third class city on March 31, 1996;
(4) a park ranger who:
(A) completed at least the number of weeks of training at the Indiana law enforcement academy or a comparable law enforcement academy in another state that were required at

the time the park ranger attended the Indiana law enforcement academy or the law enforcement academy in another state;
(B) graduated from the Indiana law enforcement academy or a comparable law enforcement academy in another state; and
(C) is employed by the parks department of a city having a population of more than one hundred ten thousand (110,000) but less than one hundred fifty thousand (150,000);
(5) a full-time fully paid firefighter who is covered by this chapter before the effective date of consolidation and becomes a member of the fire department of a consolidated city under IC 36-3-1-6.1, provided that the firefighter's service as a member of the fire department of a consolidated city is considered active service under this chapter;
(6) except as otherwise provided, a full-time fully paid firefighter who is hired or rehired after the effective date of the consolidation by a consolidated fire department established under IC 36-3-1-6.1;
(7) a full-time police officer who is covered by this chapter before the effective date of consolidation and becomes a member of the consolidated law enforcement department as part of the consolidation under IC 36-3-1-5.1, provided that the officer's service as a member of the consolidated law enforcement department is considered active service under this chapter; and
(8) except as otherwise provided, a full-time police officer who is hired or rehired after the effective date of the consolidation by a consolidated law enforcement department established under IC 36-3-1-5.1;
except as provided by section 7 of this chapter.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.3-1990, SEC.132; P.L.236-1996, SEC.4; P.L.43-1997, SEC.6; P.L.22-1998, SEC.16; P.L.246-2001, SEC.16; P.L.227-2005, SEC.46; P.L.119-2012, SEC.218.

IC 36-8-8-1.5
"Electronic funds transfer"
Sec. 1.5. As used in this chapter, "electronic funds transfer" has the meaning set forth in IC 4-8.1-2-7(f).
As added by P.L.13-2011, SEC.15.

IC 36-8-8-2
"Employer"
Sec. 2. As used in this chapter, "employer" means:
(1) a municipality that established a 1925 or 1953 fund or that participates in the 1977 fund under section 3 or 18 of this chapter;
(2) a unit that established a 1937 fund or that participates in the 1977 fund under section 3 or 18 of this chapter;
(3) a consolidated city that consolidated the fire departments of

units that:
(A) established a 1937 fund; or
(B) participated in the 1977 fund;
before the units' consolidation into the fire department of a consolidated city established by IC 36-3-1-6.1; or
(4) a consolidated city that establishes a consolidated law enforcement department under IC 36-3-1-5.1.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.227-2005, SEC.47.

IC 36-8-8-2.1
"Local board"
Sec. 2.1. (a) As used in this chapter, "local board" means the following:
(1) For a unit that established a 1925 fund for its police officers, the local board described in IC 36-8-6-2.
(2) For a unit that established a 1937 fund for its firefighters, the local board described in IC 36-8-7-3.
(3) For a consolidated city that established a 1953 fund for its police officers, the local board described in IC 36-8-7.5-2.
(4) For a unit, other than a consolidated city, that did not establish a 1925 fund for its police officers or a 1937 fund for its firefighters, the local board described in subsection (b) or (c).
(b) If a unit did not establish a 1925 fund for its police officers, a local board shall be composed in the same manner described in IC 36-8-6-2(b). However, if there is not a retired member of the department, no one shall be appointed to that position until such time as there is a retired member.
(c) If a unit did not establish a 1937 fund for its firefighters, a local board shall be composed in the same manner described in IC 36-8-7-3(b). However, if there is not a retired member of the department, no one shall be appointed to that position until such time as there is a retired member.
As added by P.L.236-1996, SEC.5.

IC 36-8-8-2.3
"System board"
Sec. 2.3. As used in this chapter, "system board" refers to the board of trustees of the Indiana public retirement system established by IC 5-10.5-3-1.
As added by P.L.35-2012, SEC.113.

IC 36-8-8-2.5
Qualification of 1977 fund under Internal Revenue Code
Sec. 2.5. (a) As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the

meaning set forth in IC 6-3-1-11.
(b) The 1977 fund shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the 1977 fund. In order to meet those requirements, the 1977 fund is subject to the following provisions, notwithstanding any other provision of this chapter:
(1) The system board shall distribute the corpus and income of the 1977 fund to members and their beneficiaries in accordance with this chapter.
(2) No part of the corpus or income of the 1977 fund may be used or diverted to any purpose other than the exclusive benefit of the members and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits any member would otherwise receive under this chapter.
(4) If the 1977 fund is terminated, or if all contributions to the 1977 fund are completely discontinued, the rights of each affected member to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the 1977 fund shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the 1977 fund is subject to the following provisions:
(A) The life expectancy of a member, the member's spouse, or the member's beneficiary shall not be recalculated after the initial determination, for purposes of determining benefits.
(B) If a member dies before the distribution of the member's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.
(C) The amount of an annuity paid to a member's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The system board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of members or beneficiaries;
in a manner that discriminates in favor of members who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code.
(7) Benefits paid under this chapter may not exceed the maximum benefit specified by Section 415 of the Internal Revenue Code.
(8) The salary taken into account under this chapter may not exceed the applicable amount under Section 401(a)(17) of the

Internal Revenue Code.
(9) The trustee may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
As added by P.L.55-1989, SEC.61. Amended by P.L.35-2012, SEC.114.

IC 36-8-8-2.6
Administration of fund
Sec. 2.6. The 1977 fund shall be administered in a manner that is consistent with the Americans with Disabilities Act, to the extent required by the Act.
As added by P.L.4-1992, SEC.43.

IC 36-8-8-3
Participation by units
Sec. 3. (a) If a town establishes a board of metropolitan police commissioners, or if a town becomes a city, the municipality shall participate in the 1977 fund. However, if a police officer or former marshal is a member of the public employees' retirement fund, the police officer or former marshal may continue as a member of that fund instead of the 1977 fund. Notwithstanding the age requirements under section 7(a) of this chapter, a police officer or former marshal employed by a municipality at the time the municipality enters the 1977 fund under this section shall be a member of the 1977 fund unless the police officer or former marshal elects to continue as a member of the public employees' retirement fund. A person may become a member of the 1977 fund under this subsection without meeting the age limitation under section 7(a) of this chapter only if the person satisfies:
(1) any aptitude, physical agility, or physical and mental standards established by a local board under IC 36-8-3.2; and
(2) the minimum standards that are:
(A) adopted by the system board under section 19 of this chapter; and
(B) in effect on the date the person becomes a member of the 1977 fund.
Credit for prior service of a person who becomes a member of the 1977 fund under this subsection shall be determined under section 18 or 18.1 of this chapter. No service credit beyond that allowed under section 18 or 18.1 of this chapter may be recognized under the 1977 fund.
(b) If a unit did not establish a 1937 fund for its firefighters, the unit may participate in the public employees' retirement fund or it may participate in the 1977 fund. If a unit established a 1937 fund for its firefighters, the unit is and shall remain a participant in the 1977 fund.
(c) A unit that:
(1) has not established a pension fund for its firefighters; or
(2) is participating in the public employees' retirement fund under subsection (b); may participate in the 1977 fund upon approval by the fiscal body, notwithstanding IC 5-10.3-6-8. A unit that participates in the 1977 fund under this subsection must comply with section 21 of this chapter. However, if a firefighter is a member of the public employees' retirement fund, the firefighter may continue as a member of that fund instead of the 1977 fund.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.313-1989, SEC.1; P.L.213-1995, SEC.6; P.L.236-1996, SEC.6; P.L.101-1998, SEC.1; P.L.195-1999, SEC.32; P.L.35-2012, SEC.115.

IC 36-8-8-4
Fund established; managed by system board
Sec. 4. (a) There is established a police officers' and firefighters' pension and disability fund to be known as the 1977 fund. The 1977 fund consists of fund member and employer contributions, plus the earnings on them, to be used to make benefit payments to fund members and their survivors in the amounts and under the conditions specified in this chapter.
(b) The system board shall administer the 1977 fund, which may be commingled for investment purposes with other funds administered by the Indiana public retirement system. All actuarial data shall be computed on the total membership of the fund, and the cost of participation is the same for all employers in the fund. The fund member and employer contributions shall be recorded separately for each employer.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.201-1984, SEC.1; P.L.342-1985, SEC.5; P.L.119-2000, SEC.8; P.L.23-2011, SEC.27; P.L.35-2012, SEC.116.

IC 36-8-8-5
System board; powers and duties; appeals; personnel; confidentiality of fund records
Sec. 5. (a) The system board shall:
(1) determine eligibility for and make payments of benefits, except as provided in section 12 of this chapter;
(2) in accordance with the powers and duties granted it in IC 5-10.3-5-3 through IC 5-10.3-5-6, IC 5-10.5-4, and IC 5-10.5-5, administer the 1977 fund;
(3) provide by rule for the implementation of this chapter; and
(4) authorize deposits.
(b) A determination by the system board may be appealed under the procedures in IC 4-21.5.
(c) The powers and duties of the director appointed by the system board, the actuary of the system board, and the attorney general, with respect to the 1977 fund, are those specified in IC 5-10.3-3, IC 5-10.3-4, and IC 5-10.5.
(d) The system board may hire additional personnel, including hearing officers, to assist it in the implementation of this chapter.
(e) The 1977 fund records of individual members and membership information are confidential, except for the name and years of service

of a 1977 fund member.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.5-1988, SEC.219; P.L.5-1990, SEC.21; P.L.94-2004, SEC.8; P.L.99-2010, SEC.11; P.L.35-2012, SEC.117.

IC 36-8-8-6
Employer contributions
Sec. 6. (a) Each employer shall annually on March 31, June 30, September 30, and December 31, for the calendar quarters ending on those dates, or an alternate date established by the rules of the system board, pay into the 1977 fund an amount determined by the system board:
(1) for administration expenses; and
(2) sufficient to maintain level cost funding during the period of employment on an actuarial basis for members hired after April 30, 1977.
(b) After December 31, 2011, each employer shall submit the payments required by subsection (a) by electronic funds transfer.
(c) If an employer fails to make the payments required by subsection (a) or fails to send the fund members' contributions required by section 8(a) of this chapter, the amount payable, on request of the system board, may be withheld by the auditor of state from money payable to the employer and transferred to the fund. In the alternative, the amount payable may be recovered in the circuit or superior court of the county in which the employer is located, in an action by the state on the relation of the system board, prosecuted by the attorney general.
As added by Acts 1981, P.L.309, SEC.59. Amended by Acts 1982, P.L.33, SEC.39; P.L.13-2011, SEC.16; P.L.35-2012, SEC.118.

IC 36-8-8-7
Membership in fund
Revisor's Note: See IC 1-1-3.5-8(b) concerning the effective date of this section as amended by P.L.6-2012, SEC.59.
Sec. 7. (a) Except as provided in subsections (d), (e), (f), (g), (h), (k), (l), and (m):
(1) a police officer; or
(2) a firefighter;
who is less than thirty-six (36) years of age and who passes the baseline statewide physical and mental examinations required under section 19 of this chapter shall be a member of the 1977 fund and is not a member of the 1925 fund, the 1937 fund, or the 1953 fund.
(b) A police officer or firefighter with service before May 1, 1977, who is hired or rehired after April 30, 1977, may receive credit under this chapter for service as a police officer or firefighter prior to entry into the 1977 fund if the employer who rehires the police officer or firefighter chooses to contribute to the 1977 fund the amount necessary to amortize the police officer's or firefighter's prior service liability over a period of not more than forty (40) years, the amount and the period to be determined by the system board. If the employer

chooses to make the contributions, the police officer or firefighter is entitled to receive credit for the police officer's or firefighter's prior years of service without making contributions to the 1977 fund for that prior service. In no event may a police officer or firefighter receive credit for prior years of service if the police officer or firefighter is receiving a benefit or is entitled to receive a benefit in the future from any other public pension plan with respect to the prior years of service.
(c) Except as provided in section 18 of this chapter, a police officer or firefighter is entitled to credit for all years of service after April 30, 1977, with the police or fire department of an employer covered by this chapter.
(d) A police officer or firefighter with twenty (20) years of service does not become a member of the 1977 fund and is not covered by this chapter, if the police officer or firefighter:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-17.8-7 or IC 19-1-36.5-7 (both of which were repealed September 1, 1981); and
(3) is rehired after April 30, 1977, by the same employer.
(e) A police officer or firefighter does not become a member of the 1977 fund and is not covered by this chapter if the police officer or firefighter:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-17.8-7 or IC 19-1-36.5-7 (both of which were repealed September 1, 1981);
(3) was rehired after April 30, 1977, but before February 1, 1979; and
(4) was made, before February 1, 1979, a member of a 1925, 1937, or 1953 fund.
(f) A police officer or firefighter does not become a member of the 1977 fund and is not covered by this chapter if the police officer or firefighter:
(1) was hired by the police or fire department of a unit before May 1, 1977;
(2) did not convert under IC 19-1-17.8-7 or IC 19-1-36.5-7 (both of which were repealed September 1, 1981);
(3) is rehired by the police or fire department of another unit after December 31, 1981; and
(4) is made, by the fiscal body of the other unit after December 31, 1981, a member of a 1925, 1937, or 1953 fund of the other unit.
If the police officer or firefighter is made a member of a 1925, 1937, or 1953 fund, the police officer or firefighter is entitled to receive credit for all the police officer's or firefighter's years of service, including years before January 1, 1982.
(g) As used in this subsection, "emergency medical services" and "emergency medical technician" have the meanings set forth in IC 16-18-2-110 and IC 16-18-2-112. A firefighter who:
(1) is employed by a unit that is participating in the 1977 fund;
(2) was employed as an emergency medical technician by a

political subdivision wholly or partially within the department's jurisdiction;
(3) was a member of the public employees' retirement fund during the employment described in subdivision (2); and
(4) ceased employment with the political subdivision and was hired by the unit's fire department due to the reorganization of emergency medical services within the department's jurisdiction;
shall participate in the 1977 fund. A firefighter who participates in the 1977 fund under this subsection is subject to sections 18 and 21 of this chapter.
(h) A police officer or firefighter does not become a member of the 1977 fund and is not covered by this chapter if the individual was appointed as:
(1) a fire chief under a waiver under IC 36-8-4-6(c); or
(2) a police chief under a waiver under IC 36-8-4-6.5(c);
unless the executive of the unit requests that the 1977 fund accept the individual in the 1977 fund and the individual previously was a member of the 1977 fund.
(i) A police matron hired or rehired after April 30, 1977, and before July 1, 1996, who is a member of a police department in a second or third class city on March 31, 1996, is a member of the 1977 fund.
(j) A park ranger who:
(1) completed at least the number of weeks of training at the Indiana law enforcement academy or a comparable law enforcement academy in another state that were required at the time the park ranger attended the Indiana law enforcement academy or the law enforcement academy in another state;
(2) graduated from the Indiana law enforcement academy or a comparable law enforcement academy in another state; and
(3) is employed by the parks department of a city having a population of more than one hundred ten thousand 110,000 but less than one hundred fifty thousand (150,000);
is a member of the fund.
(k) Notwithstanding any other provision of this chapter, a police officer or firefighter:
(1) who is a member of the 1977 fund before a consolidation under IC 36-3-1-5.1 or IC 36-3-1-6.1;
(2) whose employer is consolidated into the consolidated law enforcement department or the fire department of a consolidated city under IC 36-3-1-5.1 or IC 36-3-1-6.1; and
(3) who, after the consolidation, becomes an employee of the consolidated law enforcement department or the consolidated fire department under IC 36-3-1-5.1 or IC 36-3-1-6.1;
is a member of the 1977 fund without meeting the requirements under sections 19 and 21 of this chapter.
(l) Notwithstanding any other provision of this chapter, if:
(1) before a consolidation under IC 8-22-3-11.6, a police officer or firefighter provides law enforcement services or fire

protection services for an entity in a consolidated city;
(2) the provision of those services is consolidated into the law enforcement department or fire department of a consolidated city; and
(3) after the consolidation, the police officer or firefighter becomes an employee of the consolidated law enforcement department or the consolidated fire department under IC 8-22-3-11.6;
the police officer or firefighter is a member of the 1977 fund without meeting the requirements under sections 19 and 21 of this chapter.
(m) A police officer or firefighter who is a member of the 1977 fund under subsection (k) or (l) may not be:
(1) retired for purposes of section 10 of this chapter; or
(2) disabled for purposes of section 12 of this chapter;
solely because of a change in employer under the consolidation.
As added by Acts 1981, P.L.309, SEC.59. Amended by Acts 1981, P.L.182, SEC.9; Acts 1982, P.L.33, SEC.40; P.L.365-1983, SEC.1; P.L.202-1984, SEC.1; P.L.38-1986, SEC.6; P.L.55-1987, SEC.5; P.L.3-1990, SEC.133; P.L.4-1990, SEC.18; P.L.4-1992, SEC.44; P.L.2-1993, SEC.204; P.L.213-1995, SEC.7; P.L.236-1996, SEC.7; P.L.43-1997, SEC.7; P.L.22-1998, SEC.17; P.L.246-2001, SEC.17; P.L.227-2005, SEC.48; P.L.1-2006, SEC.575; P.L.35-2012, SEC.119; P.L.119-2012, SEC.219.

IC 36-8-8-7.2
Fire chief or police chief transfer of service credit to PERF
Sec. 7.2. (a) This section applies to an individual:
(1) who becomes a member of the 1977 fund under section 7(h) of this chapter;
(2) whose appointment as a fire chief or police chief ends after June 30, 2007; and
(3) who is not eligible to receive a benefit from the 1977 fund at the end of the individual's appointment as a fire chief or police chief.
(b) A fund member described in subsection (a) may elect:
(1) to receive the fund member's contributions to the 1977 fund under section 8 of this chapter; or
(2) to transfer the fund member's service credit earned as a fire chief or police chief to PERF under subsection (c).
(c) If a fund member makes the election described in subsection (b)(2), the system board shall:
(1) grant to the fund member service credit in PERF for all service earned as a fire chief or police chief in the 1977 fund; and
(2) transfer from the 1977 fund to PERF:
(A) the fund member's contributions made during the fund member's appointment as a fire chief or police chief to the 1977 fund; plus
(B) the present value of the unreduced benefit that would be payable to the transferring fund member upon retirement

under section 10 of this chapter.
(d) The system board shall deposit the amounts transferred to PERF under subsection (c) as follows:
(1) The fund member's contributions to the 1977 fund shall be credited to the fund member's PERF annuity savings account.
(2) The present value of the unreduced benefit that would be payable to the transferring fund member upon retirement under section 10 of this chapter shall be credited to PERF's retirement allowance account.
(e) For a fund member who makes the election described in subsection (b)(2), all credit for service as a fire chief or police chief in the 1977 fund is waived.
As added by P.L.180-2007, SEC.9. Amended by P.L.35-2012, SEC.120.

IC 36-8-8-8 Version a
Employee contributions; lump sum withdrawal on termination of employment
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 8. (a) Each fund member shall contribute during the period of the fund member's employment or for thirty-two (32) years, whichever is shorter, an amount equal to six percent (6%) of the salary of a first class patrolman or firefighter. However, the employer may pay all or a part of the contribution for the member. The amount of the contribution, other than contributions paid on behalf of a member, shall be deducted each pay period from each fund member's salary by the disbursing officer of the employer. The employer shall send to the system board each year on March 31, June 30, September 30, and December 31, for the calendar quarters ending on those dates, or an alternate date established by the rules of the system board, a certified list of fund members and a warrant issued by the employer for the total amount deducted for fund members' contributions.
(b) After December 31, 2011, an employer shall submit:
(1) the list described in subsection (a) in a uniform format through a secure connection over the Internet or through other electronic means specified by the system board; and
(2) the contributions paid by or on behalf of a member under subsection (a) by electronic funds transfer.
(c) Except as provided in section 7.2 of this chapter, if a fund member ends the fund member's employment other than by death or disability before the fund member completes twenty (20) years of active service, the system board shall return to the fund member in a lump sum the fund member's contributions plus interest at a rate specified by rule by the system board. If the fund member returns to service, the fund member is entitled to credit for the years of service for which the fund member's contributions were refunded if the fund member repays the amount refunded to the fund member in either a lump sum or a series of payments determined by the system board. As added by Acts 1981, P.L.309, SEC.59. Amended by Acts 1981, P.L.182, SEC.10; P.L.312-1989, SEC.4; P.L.180-2007, SEC.10; P.L.13-2011, SEC.17; P.L.16-2011, SEC.13; P.L.6-2012, SEC.251.

IC 36-8-8-8 Version b
Employee contributions; lump sum withdrawal on termination of employment
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 8. (a) Each fund member shall contribute during the period of the fund member's employment or for thirty-two (32) years, whichever is shorter, an amount equal to six percent (6%) of the salary of a first class patrolman or firefighter. However, the employer may pay all or a part of the contribution for the member. The amount of the contribution, other than contributions paid on behalf of a member, shall be deducted each pay period from each fund member's salary by the disbursing officer of the employer. The employer shall send to the system board each year on March 31, June 30, September 30, and December 31, for the calendar quarters ending on those dates, or an alternate date established by the rules of the system board, a certified list of fund members and a warrant issued by the employer for the total amount deducted for fund members' contributions.
(b) After December 31, 2011, an employer shall submit:
(1) the list described in subsection (a) in a uniform format through a secure connection over the Internet or through other electronic means specified by the system board; and
(2) the contributions paid by or on behalf of a member under subsection (a) by electronic funds transfer.
(c) Except as provided in section 7.2 of this chapter, if a fund member ends the fund member's employment other than by death or disability before the fund member completes twenty (20) years of active service, the system board shall return to the fund member in a lump sum the fund member's contributions plus interest at a rate specified by rule by the system board. If the fund member returns to service, the fund member is entitled to credit for the years of service for which the fund member's contributions were refunded if the fund member repays the amount refunded to the fund member in either a lump sum or a series of payments determined by the system board.
As added by Acts 1981, P.L.309, SEC.59. Amended by Acts 1981, P.L.182, SEC.10; P.L.312-1989, SEC.4; P.L.180-2007, SEC.10; P.L.13-2011, SEC.17; P.L.16-2011, SEC.13; P.L.6-2012, SEC.251; P.L.35-2012, SEC.121.

IC 36-8-8-8.3
Purchase of military service credit
Sec. 8.3. (a) This section applies to a fund member who, after June 30, 2009, completes service for which the 1977 fund gives credit.
(b) A fund member may purchase not more than two (2) years of

service credit for the fund member's service on active duty in the armed services if the fund member meets the following conditions:
(1) The fund member has at least one (1) year of credited service in the fund.
(2) The fund member serves on active duty in the armed services of the United States for at least six (6) months.
(3) The fund member receives an honorable discharge from the armed services.
(4) Before the fund member retires, the fund member makes contributions to the fund as follows:
(A) Contributions that are equal to the product of the following:
(i) The salary of a first class patrolman or firefighter at the time the fund member actually makes a contribution for the service credit.
(ii) A rate, determined by the actuary of the 1977 fund, that is based on the age of the fund member at the time the fund member actually makes a contribution for service credit and that is computed to result in a contribution amount that approximates the actuarial present value of the retirement benefit attributable to the service credit purchased.
(iii) The number of years of service credit the fund member intends to purchase.
(B) Contributions for any accrued interest, at a rate determined by the actuary of the 1977 fund, for the period from the fund member's initial membership in the 1977 fund to the date payment is made by the fund member.
(c) A fund member must have at least twenty (20) years of service before a fund member may receive a benefit based on a service credit purchased under this section. A fund member's years of service may not exceed thirty-two (32) years with the inclusion of the service credit purchased under this section.
(d) A fund member may not receive service credit under this section:
(1) for service credit received under IC 36-8-5-7; or
(2) if the military service for which the fund member requests credit also qualifies the fund member for a benefit in a military or another governmental retirement system.
(e) A fund member who:
(1) terminates service before satisfying the eligibility requirements necessary to receive a retirement benefit payment from the 1977 fund; or
(2) receives a retirement benefit for the same service from another retirement system, other than under the federal Social Security Act;
may withdraw the fund member's contributions made under this section plus accumulated interest after submitting to the fund a properly completed application for a refund.
(f) The following apply to the purchase of service credit under

this section:
(1) The system board may allow a fund member to make periodic payments of the contributions required for the purchase of the service credit. The system board shall determine the length of the period during which the payments must be made.
(2) The system board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A fund member may not claim the service credit for purposes of determining eligibility or computing benefits unless the fund member has made all payments required for the purchase of the service credit.
(g) To the extent permitted by the Internal Revenue Code and applicable regulations, the 1977 fund may accept, on behalf of a fund member who is purchasing service credit under this section, a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code.
(h) To the extent permitted by the Internal Revenue Code and the applicable regulations, the 1977 fund may accept, on behalf of a fund member who is purchasing service credit under this section, a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.19-2009, SEC.1. Amended by P.L.35-2012, SEC.122.

IC 36-8-8-8.5
Purchase of service credit in certain Indiana public retirement funds
Sec. 8.5. (a) This section applies to a fund member who, after June 30, 2010, completes service for which the 1977 fund gives credit.
(b) As used in this section, "public retirement fund" refers to any of the following, either singly or collectively:
(1) The public employees' retirement fund (IC 5-10.3).
(2) The Indiana state teachers' retirement fund (IC 5-10.4).
(3) The state excise police, gaming agent, gaming control officer, and conservation enforcement officers' retirement fund (IC 5-10-5.5). (4) The state police pension trust (IC 10-12).
(5) A sheriff's pension trust (IC 36-8-10-12).
(c) Subject to this section, a fund member may purchase service credit for the fund member's prior service in a position covered by a public retirement fund.
(d) To purchase the service credit described in subsection (c), a fund member must meet the following requirements:
(1) The fund member has at least one (1) year of creditable service in the 1977 fund.
(2) The fund member has not attained vested status in and is not an active member in the public retirement fund from which the fund member is purchasing service credit.
(3) Before the fund member retires, the fund member makes contributions to the 1977 fund as follows:
(A) Contributions that are equal to the product of the following:
(i) The salary of a first class patrolman or firefighter at the time the fund member actually makes a contribution for the service credit.
(ii) A rate, determined by the actuary for the 1977 fund, that is based on the age of the fund member at the time the fund member actually makes a contribution for the service credit and that is computed to result in a contribution amount that approximates the actuarial present value of the retirement benefit attributable to the service credit purchased.
(iii) The number of years of service credit the fund member intends to purchase.
(B) Contributions for any accrued interest, at a rate determined by the actuary for the 1977 fund, for the period from the fund member's initial membership in the 1977 fund to the date payment is made by the fund member.
(e) At the request of the fund member purchasing service credit under this section, the amount a fund member is required to contribute under subsection (d)(3) may be reduced by a trustee to trustee transfer from the public retirement fund in which the fund member has an account that contains amounts attributable to member contributions (plus any credited earnings) to the 1977 fund. The fund member may direct the transfer of an amount only to the extent necessary to fund the service purchase under subsection (d)(3). The fund member shall complete any forms required by the public retirement fund from which the fund member is requesting a transfer or the 1977 fund before the transfer is made.
(f) A fund member must have at least twenty (20) years of service in the 1977 fund before a fund member may receive a retirement benefit based on service credit purchased under this section. A fund member's years of service may not exceed thirty-two (32) years with the inclusion of the service credit purchased under this section.
(g) A fund member who:
(1) terminates employment before satisfying the eligibility

requirements necessary to receive a retirement benefit payment from the 1977 fund; or
(2) receives a retirement benefit for the same service from another tax supported governmental retirement plan other than the federal Social Security Act;
may withdraw the fund member's contributions made under this section plus accumulated interest after submitting a properly completed application for a refund to the 1977 fund.
(h) The following apply to the purchase of service credit under this section:
(1) The system board may allow a fund member to make periodic payments of the contributions required for the purchase of the service credit. The system board shall determine the length of the period during which the payments may be made.
(2) The system board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A fund member may not claim the service credit for purposes of determining eligibility or computing benefits unless the fund member has made all payments required for the purchase of the service credit.
(i) To the extent permitted by the Internal Revenue Code and applicable regulations, the 1977 fund may accept, on behalf of a fund member who is purchasing service credit under this section, a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code.
(j) To the extent permitted by the Internal Revenue Code and applicable regulations, the 1977 fund may accept, on behalf of a fund member who is purchasing service credit under this section, a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
(k) The fund member's employer may pay all or a part of the fund member's contributions required for the purchase of service credit under this section. In that event, the actuary shall determine the amortization, and subsections (g), (h)(1), (h)(3), and (i) do not apply.
As added by P.L.70-2010, SEC.1. Amended by P.L.35-2012, SEC.123.
IC 36-8-8-8.8
Purchase of out-of-state service credit
Sec. 8.8. (a) This section applies to a fund member who, after June 30, 2010, completes service for which the 1977 fund gives credit.
(b) As used in this section, "out-of-state service" means service in another state in a comparable position for which the fund member would receive service credit in the 1977 fund if the service had been performed in Indiana.
(c) Subject to subsections (d) through (g), a fund member may purchase out-of-state service credit if the fund member meets the following requirements:
(1) The fund member has at least one (1) year of credited service in the 1977 fund.
(2) Before the fund member retires, the fund member makes contributions to the 1977 fund as follows:
(A) Contributions that are equal to the product of the following:
(i) The salary of a first class patrolman or firefighter at the time the fund member makes a contribution for the service credit.
(ii) A rate, determined by the actuary for the 1977 fund, that is based on the age of the fund member at the time the fund member makes a contribution for the service credit and that is computed to result in a contribution amount that approximates the actuarial present value of the retirement benefit attributable to the service credit purchased.
(iii) The number of years of out-of-state service credit the fund member intends to purchase.
(B) Contributions for any accrued interest, at a rate determined by the actuary for the 1977 fund, for the period from the fund member's initial membership in the 1977 fund to the date payment is made by the fund member.
(3) The fund member has received verification from the 1977 fund that the out-of-state service is, as of the date payment is made by the fund member, valid.
(d) A fund member must have at least twenty (20) years of service before the fund member may receive a benefit based on service credit purchased under this section. A fund member's years of service may not exceed thirty-two (32) years with the inclusion of service credit purchased under this section.
(e) A fund member may not receive service credit under this section if the service for which the fund member requests credit also qualifies the fund member for a benefit in another governmental retirement system.
(f) A fund member who:
(1) terminates service before satisfying the eligibility requirements necessary to receive a retirement benefit payment from the 1977 fund; or (2) receives a retirement benefit for the same service from another retirement system, other than under the federal Social Security Act;
may withdraw the fund member's contributions made under this section plus accumulated interest after submitting to the 1977 fund a properly completed application for a refund.
(g) The following apply to the purchase of service credit under this section:
(1) The system board may allow a fund member to make periodic payments of the contributions required for the purchase of the service credit. The system board shall determine the length of the period during which the payments must be made.
(2) The system board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) The fund member may not claim the service credit for purposes of determining eligibility or computing benefits unless the fund member has made all payments required for the purchase of the service credit.
(h) To the extent permitted by the Internal Revenue Code and the applicable regulations, the 1977 fund may accept, on behalf of a fund member who is purchasing service credit under this section, a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code.
(i) To the extent permitted by the Internal Revenue Code and the applicable regulations, the 1977 fund may accept, on behalf of a fund member who is purchasing service credit under this section, a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.88-2010, SEC.1. Amended by P.L.35-2012, SEC.124.

IC 36-8-8-9
Conversion from prior fund
Sec. 9. (a) This section applies to all police officers and firefighters who converted their benefits under IC 19-1-17.8-7 or IC 19-1-36.5-7 (both of which were repealed September 1, 1981).
(b) A police officer or firefighter who converted his benefits from

a 1925, 1937, or 1953 fund to the benefits and conditions of this chapter is not entitled to receive any benefits from the original fund. However, he is entitled to credit for all years of service for which he would have received credit before his conversion in that original fund.
(c) A police officer or firefighter who:
(1) converted his benefits from a 1925, 1937, or 1953 fund;
(2) retired or became disabled on or before June 30, 1998; and
(3) is entitled to receive benefits provided under this chapter based on the eligibility requirements of this chapter;
shall be treated as a member of this fund for purposes of paying his benefits from the 1977 fund effective for benefits paid on or after October 1, 1998. Prior to October 1, 1998, he remains a member of the original fund entitled to receive only the benefits provided under this chapter based on the eligibility requirements of this chapter.
(d) A police officer or firefighter who:
(1) converted his benefits from a 1925, 1937 or 1953 fund;
(2) who did not retire or become disabled on or before June 30, 1998; and
(3) who is entitled to receive benefits provided under this chapter based on the eligibility requirements of this chapter;
remains a member of that original fund but is entitled to receive only the benefits provided under this chapter and based on the eligibility requirements of this chapter.
(e) A police officer or firefighter who converted shall contribute six percent (6%) of the salary of a first class patrolman or firefighter to the 1925, 1937, or 1953 fund. This amount shall be deducted from his salary each pay period by the disbursing officer of the employer. Contributions under this subsection may not be refunded.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.3-1990, SEC.134; P.L.22-1998, SEC.18.

IC 36-8-8-10
Eligibility for retirement; initiation of benefits; election to receive actuarially reduced benefits
Sec. 10. (a) A fund member is eligible for retirement after he has completed twenty (20) years of active service.
(b) Unless the member is receiving benefits under subsection (c), unreduced benefits to a retired fund member begin the date:
(1) the fund member becomes fifty-two (52) years of age; or
(2) on which the fund member retires;
whichever is later. Benefit payments to a retired fund member under this subsection begin on the first day of the month on or after the date he reaches fifty-two (52) years of age or on which he retires, whichever is later.
(c) A retired member may elect to receive actuarially reduced benefits that begin the date:
(1) the fund member becomes fifty (50) years of age; or
(2) on which the fund member retires;
whichever is later. Benefit payments to a retired fund member under

this subsection begin on the first day of the month on or after the day the member reaches fifty (50) years of age or on which the member retires, whichever is later.
(d) If a fund member:
(1) becomes fifty-two (52) years of age in the case of unreduced benefits or fifty (50) years of age in the case of reduced benefits; or
(2) retires on a date other than on the first day of the month;
the amount due the fund member for the initial partial monthly benefit is payable together with the regular monthly benefit on the first of the month following the date the fund member becomes fifty-two (52) or fifty (50) years of age, respectively, or retires, whichever is later.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.232-1997, SEC.1; P.L.22-1998, SEC.19.

IC 36-8-8-11
Computation of retirement benefits; actuarially reduced benefits
Sec. 11. (a) Benefits paid under this section are subject to section 2.5 of this chapter.
(b) Except as provided in section 24.8 of this chapter, each fund member who qualifies for a retirement benefit payment under section 10(b) of this chapter is entitled to receive a monthly benefit equal to fifty percent (50%) of the monthly salary of a first class patrolman or firefighter in the year the member ended the member's active service plus:
(1) for a member who retires before January 1, 1986, two percent (2%) of that salary for each full year of active service; or
(2) for a member who retires after December 31, 1985, one percent (1%) of that salary for each six (6) months of active service;
over twenty (20) years, to a maximum of twelve (12) years.
(c) Each fund member who qualifies for a retirement benefit payment under section 10(c) of this chapter is entitled to receive a monthly benefit equal to fifty percent (50%) of the monthly salary of a first class patrolman or firefighter in the year the member ended the member's active service plus one percent (1%) of that salary for each six (6) months of active service over twenty (20) years, to a maximum of twelve (12) years, all actuarially reduced for each month (if any) of benefit payments prior to fifty-two (52) years of age, by a factor established by the fund's actuary from time to time.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.342-1985, SEC.6; P.L.55-1989, SEC.62; P.L.22-1998, SEC.20; P.L.99-2010, SEC.12; P.L.42-2011, SEC.84.

IC 36-8-8-11.5
Reemployment after retirement
Sec. 11.5. (a) Not less than thirty (30) days after a fund member retires from a position covered by this chapter, the fund member

may:
(1) be rehired by the same unit that employed the fund member in a position covered by this chapter for a position not covered by this chapter; and
(2) continue to receive the fund member's retirement benefit under this chapter.
(b) This section may be implemented unless the system board receives from the Internal Revenue Service a determination that prohibits the implementation.
As added by P.L.130-2008, SEC.7. Amended by P.L.35-2012, SEC.125.

IC 36-8-8-12
Benefits for members with covered impairments; retirement benefits for members who have a disability and are less than 52 years old
Sec. 12. (a) Benefits paid under this section are subject to sections 2.5 and 2.6 of this chapter.
(b) If an active fund member has a covered impairment, as determined under sections 12.3 through 13.1 of this chapter, the member is entitled to receive the benefit prescribed by section 13.3 or 13.5 of this chapter. A member who has had a covered impairment and returns to active duty with the department shall not be treated as a new applicant seeking to become a member of the 1977 fund.
(c) If a retired fund member who has not yet reached the member's fifty-second birthday is found by the system board to be permanently or temporarily unable to perform all suitable work for which the member is or may be capable of becoming qualified, the member is entitled to receive during the disability the retirement benefit payments payable at fifty-two (52) years of age. During a reasonable period in which a fund member with a disability is becoming qualified for suitable work, the member may continue to receive disability benefit payments. However, benefits payable for disability under this subsection are reduced by amounts for which the fund member is eligible from:
(1) a plan or policy of insurance providing benefits for loss of time because of disability;
(2) a plan, fund, or other arrangement to which the fund member's employer has contributed or for which the fund member's employer has made payroll deductions, including a group life policy providing installment payments for disability, a group annuity contract, or a pension or retirement annuity plan other than the fund established by this chapter;
(3) the federal Social Security Act (42 U.S.C. 401 et seq.), the Railroad Retirement Act (45 U.S.C. 231 et seq.), the United States Department of Veterans Affairs, or another federal, state, local, or other governmental agency;
(4) worker's compensation payable under IC 22-3; and
(5) a salary or wage, including overtime and bonus pay and extra or additional remuneration of any kind, the fund member

receives or is entitled to receive from the member's employer.
For the purposes of this subsection, a retired fund member is considered eligible for benefits from subdivisions (1) through (5) whether or not the member has made application for the benefits.
(d) Notwithstanding any other law, a plan, policy of insurance, fund, or other arrangement:
(1) delivered, issued for delivery, amended, or renewed after April 9, 1979; and
(2) described in subsection (c)(1) or (c)(2);
may not provide for a reduction or alteration of benefits as a result of benefits for which a fund member may be eligible from the 1977 fund under subsection (c).
(e) Time spent receiving disability benefits, not to exceed twenty (20) years, is considered active service for the purpose of determining retirement benefits. A fund member's retirement benefit shall be based on:
(1) the member's years of active service; plus
(2) if applicable, the period, not to exceed twenty (20) years, during which the member received disability benefits.
(f) A fund member who is receiving disability benefits:
(1) under section 13.3(d) of this chapter; or
(2) based on a determination under this chapter that the fund member has a Class 3 impairment;
shall be transferred from disability to regular retirement status when the member becomes fifty-two (52) years of age.
(g) A fund member who is receiving disability benefits:
(1) under section 13.3(c) of this chapter; or
(2) based on a determination under this chapter that the fund member has a Class 1 or Class 2 impairment;
is entitled to receive a disability benefit for the remainder of the fund member's life in the amount determined under the applicable sections of this chapter.
As added by Acts 1981, P.L.309, SEC.59. Amended by Acts 1981, P.L.182, SEC.11; P.L.28-1988, SEC.116; P.L.1-1989, SEC.73; P.L.55-1989, SEC.63; P.L.311-1989, SEC.6; P.L.1-1991, SEC.211; P.L.4-1992, SEC.45; P.L.213-1995, SEC.8; P.L.22-1998, SEC.21; P.L.118-2000, SEC.23; P.L.62-2006, SEC.6; P.L.99-2007, SEC.219; P.L.32-2009, SEC.1; P.L.34-2009, SEC.1; P.L.13-2011, SEC.18; P.L.35-2012, SEC.126.

IC 36-8-8-12.3
Covered impairments; hearings; inclusions; Class 3 excludable condition; determination
Sec. 12.3. (a) Upon a request from a fund member or from the safety board of the appropriate police or fire department, the local board shall conduct a hearing under section 12.7 of this chapter to determine whether the fund member has a covered impairment.
(b) A covered impairment is an impairment that permanently or temporarily makes a fund member unable to perform the essential function of the member's duties, considering reasonable

accommodation to the extent required by the Americans with Disabilities Act, with the police or fire department. However, a covered impairment does not include an impairment:
(1) resulting from an intentionally self-inflicted injury or attempted suicide while sane or insane;
(2) resulting from the fund member's commission or attempted commission of a felony;
(3) that begins within two (2) years after a fund member's entry or reentry into active service with the department and that was caused or contributed to by a mental or physical condition that manifested itself before the fund member entered or reentered active service. Notwithstanding this subdivision, a fund member may not be required to satisfy more than one (1) such two (2) year period for the same mental or physical condition; or
(4) that is occasioned, in whole or in part, by the fund member currently engaging (as defined in 29 CFR 1630.3, Appendix) in any of the following:
(A) Use of a controlled substance (as defined in the Controlled Substances Act (21 U.S.C. 812)).
(B) Unlawful use of a prescription drug.
(c) Notwithstanding subsection (b), this subsection applies to the following:
(1) A fund member who is hired after March 1, 1992.
(2) A fund member who was admitted to the 1977 fund after having been covered by another public pension plan as a police officer or firefighter.
For a fund member who is determined by the system board to have a Class 3 excludable condition under IC 36-8-8-13.6, a covered impairment does not include an impairment that would be classified as a Class 3 impairment that begins at any time after the fund member's entry or reentry into active service with the department and is related in any manner to the Class 3 excludable condition.
(d) If the local board determines that a covered impairment exists, the chief of the police or fire department shall submit to the local board written determinations of the following:
(1) Whether there is suitable and available work on the appropriate department for which the fund member is or may be capable of becoming qualified, considering reasonable accommodation to the extent required by the Americans with Disabilities Act.
(2) For a fund member covered by sections 12.5 and 13.5 of this chapter, the fund member's years of service with the department.
As added by P.L.311-1989, SEC.7. Amended by P.L.4-1992, SEC.46; P.L.213-1995, SEC.9; P.L.231-1997, SEC.5; P.L.35-2012, SEC.127.

IC 36-8-8-12.4
Election of coverage by IC 36-8-8-12.5 and IC 36-8-8-13.5
Sec. 12.4. A fund member who is hired for the first time before January 1, 1990, may choose to be covered by sections 12.5 and 13.5

of this chapter (instead of section 13.3 of this chapter) if the fund member files an election with the system board before January 1, 1991. However, an election may not be filed after the fund member has a covered impairment. An election filed under this section is irrevocable.
As added by P.L.311-1989, SEC.8. Amended by P.L.35-2012, SEC.128.

IC 36-8-8-12.5
Determination of class of impairment
Sec. 12.5. (a) This section applies only to a fund member who:
(1) is hired for the first time after December 31, 1989;
(2) chooses coverage by this section and section 13.5 of this chapter under section 12.4 of this chapter; or
(3) is described in section 12.3(c)(2) of this chapter.
(b) At the same hearing where the determination of whether the fund member has a covered impairment is made, the local board shall determine the following:
(1) Whether the fund member has a Class 1 impairment. A Class 1 impairment is a covered impairment that is the direct result of one (1) or more of the following:
(A) A personal injury that occurs while the fund member is on duty.
(B) A personal injury that occurs while the fund member is off duty and is responding to:
(i) an offense or a reported offense, in the case of a police officer; or
(ii) an emergency or reported emergency for which the fund member is trained, in the case of a firefighter.
(C) An occupational disease (as defined in IC 22-3-7-10). A covered impairment that is included within this clause and subdivision (2) shall be considered a Class 1 impairment.
(D) A health condition caused by an exposure risk disease that results in a presumption of disability or death incurred in the line of duty under IC 5-10-13.
(2) Whether the fund member has a Class 2 impairment. A Class 2 impairment is a covered impairment that is:
(A) a duty related disease. A duty related disease means a disease arising out of the fund member's employment. A disease shall be considered to arise out of the fund member's employment if it is apparent to the rational mind, upon consideration of all of the circumstances, that:
(i) there is a connection between the conditions under which the fund member's duties are performed and the disease;
(ii) the disease can be seen to have followed as a natural incident of the fund member's duties as a result of the exposure occasioned by the nature of the fund member's duties; and
(iii) the disease can be traced to the fund member's

employment as the proximate cause; or
(B) a health condition caused by:
(i) an exposure related heart or lung disease;
(ii) an exposure related cancer; or
(iii) exposure related Parkinson's disease;
that results in a presumption of disability incurred in the line of duty under IC 5-10-15.
(3) Whether the fund member has a Class 3 impairment. A Class 3 impairment is a covered impairment that is not a Class 1 impairment or a Class 2 impairment.
As added by P.L.311-1989, SEC.9. Amended by P.L.213-1995, SEC.10; P.L.185-2002, SEC.11; P.L.62-2006, SEC.7; P.L.59-2009, SEC.5.

IC 36-8-8-12.7
Hearings; notice; procedure; discovery; determinations; appeals; records; determination whether disability in line of duty
Sec. 12.7. (a) This section applies to hearings conducted by local boards concerning determinations of impairment under this chapter or of disability under IC 36-8-5-2(g), IC 36-8-6, IC 36-8-7, and IC 36-8-7.5.
(b) At least five (5) days before the hearing, the local board shall give notice to the fund member and the safety board of the time, date, and place of the hearing.
(c) The local board must hold a hearing not more than ninety (90) days after the fund member requests the hearing.
(d) At the hearing, the local board shall permit the fund member and the safety board to:
(1) be represented by any individual;
(2) through witnesses and documents, present evidence;
(3) conduct cross-examination; and
(4) present arguments.
(e) At the hearing, the local board shall require all witnesses to be examined under oath, which may be administered by a member of the local board.
(f) The local board shall, at the request of the fund member or the safety board, issue:
(1) subpoenas;
(2) discovery orders; and
(3) protective orders;
in accordance with the Indiana Rules of Trial Procedure that govern discovery, depositions, and subpoenas in civil actions.
(g) The local board shall have the hearing recorded so that a transcript may be made of the proceedings.
(h) After the hearing, the local board shall make its determinations, including findings of fact, in writing and shall provide copies of its determinations to the fund member and the safety board not more than thirty (30) days after the hearing.
(i) If the local board:
(1) does not hold a hearing within the time required under

subsection (c); or
(2) does not issue its determination within the time required under subsection (h);
the fund member shall be considered to be totally impaired for purposes of section 13.5 of this chapter and, if the issue before the local board concerns the class of the member's impairment, the member shall be considered to have a Class 1 impairment. The system board shall review an impairment determined under this subsection as provided in section 13.1 of this chapter.
(j) The local board may on its own motion issue:
(1) subpoenas;
(2) discovery orders; and
(3) protective orders;
in accordance with the Indiana Rules of Trial Procedure that govern discovery, depositions, and subpoenas in civil actions.
(k) At the hearing, the local board may exclude evidence that is irrelevant, immaterial, unduly repetitious, or excludable on the basis of evidentiary privilege recognized by the courts.
(l) At the hearing, the local board may request the testimony of witnesses and the production of documents.
(m) If a subpoena or order is issued under this section, the party seeking the subpoena or order shall serve it in accordance with the Indiana Rules of Trial Procedure. However, if the subpoena or order is on the local board's own motion, the sheriff of the county in which the subpoena or order is to be served shall serve it. A subpoena or order under this section may be enforced in the circuit or superior court of the county in which the subpoena or order is served.
(n) With respect to a hearing conducted for purposes of determining disability under IC 36-8-6, IC 36-8-7, or IC 36-8-7.5, the determination of the local board after a hearing is final and may be appealed to the court.
(o) With respect to a hearing conducted for purposes of determining impairment or class of impairment under this chapter, the fund member may appeal the local board's determinations. An appeal under this subsection:
(1) must be made in writing;
(2) must state the class of impairment and the degree of impairment that is claimed by the fund member;
(3) must include a written determination by the chief of the police or fire department stating that there is no suitable and available work; and
(4) must be filed with the local board and the system board's director no later than thirty (30) days after the date on which the fund member received a copy of the local board's determinations.
(p) To the extent required by the Americans with Disabilities Act, the transcripts, records, reports, and other materials generated as a result of a hearing, review, or appeal conducted to determine an impairment under this chapter or a disability under IC 36-8-6, IC 36-8-7, or IC 36-8-7.5 must be: (1) retained in the separate medical file created for the member; and
(2) treated as a confidential medical record.
(q) If a local board determines that a fund member described in section 13.3(a) of this chapter has a covered impairment, the local board shall also make a recommendation to the system board concerning whether the covered impairment is an impairment described in section 13.3(c) of this chapter or whether it is an impairment described in section 13.3(d) of this chapter. The local board shall forward its recommendation to the system board.
(r) The system board shall review the local board's recommendation not later than forty-five (45) days after receiving the recommendation and shall then issue an initial determination of whether the disability is in the line of duty or not in the line of duty. The system board shall notify the local board, the safety board, and the fund member of its initial determination.
(s) The fund member, the safety board, or the local board may object in writing to the system board's initial determination under subsection (r) not later than fifteen (15) days after the initial determination is issued. If a written objection is not filed, the system board's initial determination becomes final. If a timely written objection is filed, the system board shall issue a final determination after a hearing. The final determination must be issued not later than one hundred eighty (180) days after the date of receipt of the local board's recommendation.
As added by P.L.311-1989, SEC.10. Amended by P.L.5-1990, SEC.22; P.L.4-1992, SEC.47; P.L.22-1998, SEC.22; P.L.195-1999, SEC.33; P.L.118-2000, SEC.24; P.L.29-2006, SEC.2; P.L.35-2012, SEC.129.

IC 36-8-8-13
Repealed
(Repealed by P.L.1-1991, SEC.212.)

IC 36-8-8-13.1 Version a
Submission of local board and safety board determination to system director; medical examination; initial determination; objections; hearing; final order; appeals
Note: This version of section effective until 3-14-2012. See also following version of this section, effective 3-14-2012.
Sec. 13.1. (a) If:
(1) the local board has determined under this chapter that a covered impairment exists and the safety board has determined that there is no suitable and available work within the department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act; or
(2) the fund member has filed an appeal under section 12.7(o) of this chapter;
the local board shall submit the local board's determinations and the safety board's determinations to the system board's director. (b) Whenever a fund member is determined to have an impairment under section 12.7(i) of this chapter, the system board's director shall initiate a review of the default award not later than sixty (60) days after the director learns of the default award.
(c) After the system board's director receives the determinations under subsection (a) or initiates a review under subsection (b), the fund member must submit to an examination by a medical authority selected by the system board. The authority shall determine if there is a covered impairment. With respect to a fund member who is covered by sections 12.5 and 13.5 of this chapter, the authority shall determine the degree of impairment. The system board shall adopt rules to establish impairment standards, such as the impairment standards contained in the United States Department of Veterans Affairs Schedule for Rating Disabilities. The report of the examination shall be submitted to the system board's director. If a fund member refuses to submit to an examination, the authority may find that no impairment exists.
(d) The system board's director shall review the medical authority's report and the local board's determinations and issue an initial determination within sixty (60) days after receipt of the local board's determinations. The system board's director shall notify the local board, the safety board, and the fund member of the initial determination. The following provisions apply if the system board's director does not issue an initial determination within sixty (60) days and if the delay is not attributable to the fund member or the safety board:
(1) In the case of a review initiated under subsection (b):
(A) the determinations of the local board and the chief of the police or fire department are considered to be the initial determination; and
(B) for purposes of section 13.5(d) of this chapter, the fund member is considered to be totally impaired.
(2) In the case of an appeal submitted under subsection (a)(2), the statements made by the fund member under section 12.7(o) of this chapter are considered to be the initial determination.
(3) In the case of a review initiated under subsection (b), the initial determination is the impairment determined under section 12.7(i) of this chapter.
(e) The fund member, the safety board, or the local board may object in writing to the director's initial determination within fifteen (15) days after the determination is issued. If no written objection is filed, the initial determination becomes the final order of the system board. If a timely written objection is filed, the system board shall issue the final order after a hearing. Unless an administrative law judge orders a waiver or an extension of the period for cause shown, the final order shall be issued not later than one hundred eighty (180) days after the date of receipt of the local board's determination or the date the system board's director initiates a review under subsection (b). The following provisions apply if a final order is not issued within the time limit described in this subsection and if the delay is

not attributable to the fund member or the chief of the police or fire department:
(1) In the case of a review initiated under subsection (b):
(A) the determinations of the local board and the chief of the police or fire department are considered to be the final order; and
(B) for purposes of section 13.5(d) of this chapter, the fund member is considered to be totally impaired.
(2) In the case of an appeal submitted under subsection (a)(2), the statements made by the fund member under section 12.7(o) of this chapter are considered to be the final order.
(3) In the case of a review initiated under subsection (b), the impairment determined under section 12.7(i) of this chapter is considered to be the final order.
(f) If the system board approves the director's initial determination, then the system board shall issue a final order adopting the initial determination. The local board and the chief of the police or fire department shall comply with the initial determination. If the system board does not approve the initial determination, the system board may receive additional evidence on the matter before issuing a final order.
(g) Appeals of the system board's final order may be made under IC 4-21.5.
(h) The transcripts, records, reports, and other materials compiled under this section must be retained in accordance with the procedures specified in section 12.7(p) of this chapter.
As added by P.L.1-1991, SEC.213. Amended by P.L.4-1992, SEC.48; P.L.195-1999, SEC.34; P.L.29-2006, SEC.3; P.L.13-2011, SEC.19; P.L.23-2011, SEC.28; P.L.6-2012, SEC.252.

IC 36-8-8-13.1 Version b
Submission of determination of local board and safety board to system director; medical examinations; initial determination; objections; hearing; final order; appeals
Note: This version of section effective 3-14-2012. See also preceding version of this section, effective until 3-14-2012.
Sec. 13.1. (a) If:
(1) the local board has determined under this chapter that a covered impairment exists and the safety board has determined that there is no suitable and available work within the department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act; or
(2) the fund member has filed an appeal under section 12.7(o) of this chapter;
the local board shall submit the local board's determinations and the safety board's determinations to the system board's director.
(b) Whenever a fund member is determined to have an impairment under section 12.7(i) of this chapter, the system board's director shall initiate a review of the default award not later than sixty (60) days after the director learns of the default award. (c) After the system board's director receives the determinations under subsection (a) or initiates a review under subsection (b), the fund member must submit to an examination by a medical authority selected by the system board. The authority shall determine if there is a covered impairment. With respect to a fund member who is covered by sections 12.5 and 13.5 of this chapter, the authority shall determine the degree of impairment. The system board shall adopt rules to establish impairment standards, such as the impairment standards contained in the United States Department of Veterans Affairs Schedule for Rating Disabilities. The report of the examination shall be submitted to the system board's director. If a fund member refuses to submit to an examination, the authority may find that no impairment exists.
(d) The system board's director shall review the medical authority's report and the local board's determinations and issue an initial determination within sixty (60) days after receipt of the local board's determinations. The system board's director shall notify the local board, the safety board, and the fund member of the initial determination. The following provisions apply if the system board's director does not issue an initial determination within sixty (60) days and if the delay is not attributable to the fund member or the safety board:
(1) In the case of a review initiated under subsection (a)(1):
(A) the determinations of the local board and the chief of the police or fire department are considered to be the initial determination; and
(B) for purposes of section 13.5(d) of this chapter, the fund member is considered to be totally impaired.
(2) In the case of an appeal submitted under subsection (a)(2), the statements made by the fund member under section 12.7(o) of this chapter are considered to be the initial determination.
(3) In the case of a review initiated under subsection (b), the initial determination is the impairment determined under section 12.7(i) of this chapter.
(e) The fund member, the safety board, or the local board may object in writing to the director's initial determination within fifteen (15) days after the determination is issued. If no written objection is filed, the initial determination becomes the final order of the system board. If a timely written objection is filed, the system board shall issue the final order after a hearing. Unless an administrative law judge orders a waiver or an extension of the period for cause shown, the final order shall be issued not later than one hundred eighty (180) days after the date of receipt of the local board's determination or the date the system board's director initiates a review under subsection (b). The following provisions apply if a final order is not issued within the time limit described in this subsection and if the delay is not attributable to the fund member or the chief of the police or fire department:
(1) In the case of a review initiated under subsection (a)(1):
(A) the determinations of the local board and the chief of the

police or fire department are considered to be the final order; and
(B) for purposes of section 13.5(d) of this chapter, the fund member is considered to be totally impaired.
(2) In the case of an appeal submitted under subsection (a)(2), the statements made by the fund member under section 12.7(o) of this chapter are considered to be the final order.
(3) In the case of a review initiated under subsection (b), the impairment determined under section 12.7(i) of this chapter is considered to be the final order.
(f) If the system board approves the director's initial determination, then the system board shall issue a final order adopting the initial determination. The local board and the chief of the police or fire department shall comply with the initial determination. If the system board does not approve the initial determination, the system board may receive additional evidence on the matter before issuing a final order.
(g) Appeals of the system board's final order may be made under IC 4-21.5.
(h) The transcripts, records, reports, and other materials compiled under this section must be retained in accordance with the procedures specified in section 12.7(p) of this chapter.
As added by P.L.1-1991, SEC.213. Amended by P.L.4-1992, SEC.48; P.L.195-1999, SEC.34; P.L.29-2006, SEC.3; P.L.13-2011, SEC.19; P.L.23-2011, SEC.28; P.L.6-2012, SEC.252; P.L.35-2012, SEC.130.

IC 36-8-8-13.3
Disability benefits
Sec. 13.3. (a) This section applies only to a fund member who:
(1) is hired for the first time before January 1, 1990; and
(2) does not choose coverage by sections 12.5 and 13.5 of this chapter under section 12.4 of this chapter.
This section does not apply to a fund member described in section 12.3(c)(2) of this chapter.
(b) A fund member:
(1) who became disabled before July 1, 2000;
(2) is determined to have a covered impairment; and
(3) for whom it is determined that there is no suitable and available work within the fund member's department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act;
is entitled to receive during the disability a benefit equal to the benefit that the fund member would have received if the fund member had retired. If the fund member with a disability does not have at least twenty (20) years of service or is not at least fifty-two (52) years of age, the benefit is computed and paid as if the fund member had twenty (20) years of service and was fifty-two (52) years of age.
(c) Except as otherwise provided in this subsection, a fund member: (1) who becomes disabled after July 1, 2000;
(2) who is determined to have a covered impairment that is:
(A) the direct result of:
(i) a personal injury that occurs while the fund member is on duty;
(ii) a personal injury that occurs while the fund member is off duty and is responding to an offense or a reported offense, in the case of a police officer, or an emergency or reported emergency for which the fund member is trained, in the case of a firefighter; or
(iii) an occupational disease (as defined in IC 22-3-7-10), including a duty related disease that is also included within clause (B);
(B) a duty related disease (for purposes of this section, a "duty related disease" means a disease arising out of the fund member's employment. A disease is considered to arise out of the fund member's employment if it is apparent to the rational mind, upon consideration of all of the circumstances, that:
(i) there is a connection between the conditions under which the fund member's duties are performed and the disease;
(ii) the disease can be seen to have followed as a natural incident of the fund member's duties as a result of the exposure occasioned by the nature of the fund member's duties; and
(iii) the disease can be traced to the fund member's employment as the proximate cause); or
(C) a disability presumed incurred in the line of duty under IC 5-10-13 or IC 5-10-15; and
(3) for whom it is determined that there is no suitable and available work within the fund member's department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act;
is entitled to receive during the disability a benefit equal to the benefit that the fund member would have received if the fund member had retired. If the fund member with a disability does not have at least twenty (20) years of service or is not at least fifty-two (52) years of age, the benefit is computed and paid as if the fund member had twenty (20) years of service and was fifty-two (52) years of age.
(d) Except as otherwise provided in this subsection, a fund member:
(1) who becomes disabled after July 1, 2000;
(2) who is determined to have a covered impairment that is not a covered impairment described in subsection (c)(2); and
(3) for whom it is determined that there is no suitable and available work within the fund member's department, considering reasonable accommodation to the extent required by the federal Americans with Disabilities Act; is entitled to receive during the disability a benefit equal to the benefit that the fund member would have received if the fund member had retired. If the fund member with a disability does not have at least twenty (20) years of service or is not at least fifty-two (52) years of age, the benefit is computed and paid as if the fund member had twenty (20) years of service and was fifty-two (52) years of age.
(e) Notwithstanding section 12.3 of this chapter and any other provision of this section, a member who:
(1) has had a covered impairment;
(2) recovers and returns to active service with the department; and
(3) within two (2) years after returning to active service has an impairment that except for section 12.3 of this chapter would be a covered impairment;
is entitled to the benefit under this subsection if the impairment described in subdivision (3) results from the same condition or conditions (without an intervening circumstance) that caused the covered impairment described in subdivision (1). The member is entitled to receive the monthly disability benefit amount paid to the member at the time of the member's return to active service plus any adjustments under section 15 of this chapter that would have been applicable during the member's period of reemployment.
As added by P.L.311-1989, SEC.12. Amended by P.L.4-1992, SEC.49; P.L.213-1995, SEC.11; P.L.22-1998, SEC.23; P.L.118-2000, SEC.25; P.L.62-2006, SEC.8; P.L.99-2007, SEC.220.

IC 36-8-8-13.4
Application with local board for recommendation of line of duty disability; final determination by system board
Sec. 13.4. (a) This section applies only to a fund member or survivor of a fund member who is receiving a disability benefit under section 13.3(b) of this chapter.
(b) A fund member or survivor of a fund member described in subsection (a) may file an application, in accordance with this section, requesting a determination that:
(1) the member's covered impairment, as determined under section 13.3(b) of this chapter, was:
(A) the direct result of:
(i) a personal injury that occurred while the fund member was on duty;
(ii) a personal injury that occurred while the fund member was off duty and was responding to an offense or a reported offense, in the case of a police officer, or an emergency or reported emergency for which the fund member was trained, in the case of a firefighter; or
(iii) an occupational disease (as defined in IC 22-3-7-10), including a duty related disease that is also included within clause (B);
(B) a duty related disease, which for purposes of this section,

means a disease arising out of the fund member's employment. A disease is considered to arise out of the fund member's employment if it is apparent to the rational mind, upon consideration of all of the circumstances, that:
(i) there is a connection between the conditions under which the fund member's duties are performed and the disease;
(ii) the disease can be seen to have followed as a natural incident of the fund member's duties as a result of the exposure occasioned by the nature of the fund member's duties; and
(iii) the disease can be traced to the fund member's employment as the proximate cause; or
(C) a disability presumed incurred in the line of duty under IC 5-10-13 or IC 5-10-15; or
(2) the member's covered impairment, as determined under section 13.3(b) of this chapter, was not a covered impairment described in subsection (b)(1).
The application must be filed with the local board that made the determination of a covered impairment resulting in a disability benefit under section 13.3(b) of this chapter. The application form shall be prepared by the system board or its designee and be made available to a fund member or survivor of a fund member described in subsection (a) upon request.
(c) A fund member or survivor of a fund member who files an application under this section has the burden of presenting sufficient evidence to support a finding that the member's covered impairment, as determined under section 13.3(b) of this chapter, satisfies the standard provided in subsection (b)(1). Such evidence may include any documents, materials, or other evidence provided in connection with the original hearing and determination of a covered impairment as determined under section 13.3(b) of this chapter, including any transcript from that proceeding. A fund member or a survivor of a fund member may include with an application any additional probative evidence that is relevant to the determination under subsection (b)(1). The local board may establish reasonable procedures with respect to the application process and may engage a medical authority to provide opinions relevant to making its determination. The local board may hold a hearing with respect to an application filed under this section if the fund member or survivor of a fund member shows good cause that documents or other probative evidence sufficient to make the showing required under this subsection is not reasonably obtainable and that holding a hearing would be reasonably likely to provide such probative evidence. If the local board conducts a hearing, it shall be subject to the provisions of section 12.7 of this chapter relating to the conduct of hearings on the determinations of covered impairments under this chapter.
(d) The local board shall make its recommendation, including findings of fact, in writing and shall provide copies of its recommendation to the fund member or survivor of the fund member

and the system board not later than thirty (30) days after the:
(1) filing of the application, if no hearing is held; or
(2) hearing, if held.
(e) If the local board does not issue its recommendation within the time required under subsection (d), the member's covered impairment shall be considered to be a covered impairment described under subsection (b)(1) for purposes of the local board's recommendation.
(f) The system board shall review the local board's recommendation, or the considered recommendation under subsection (e), not later than forty-five (45) days after receiving the recommendation and shall then issue an initial determination of whether the covered impairment is one described under subsection (b)(1). The system board shall notify the local board and the fund member or survivor of the fund member of its initial determination.
(g) The fund member or survivor of the fund member or the local board may object in writing to the system board's initial determination under subsection (f) not later than fifteen (15) days after the initial determination is issued by filing an objection with the system board. If a written objection is not filed, the system board's initial determination becomes final. If a timely written objection is filed, the system board shall issue a final determination after a hearing. Unless an administrative law judge orders a waiver or an extension of the period for cause shown, the final determination must be issued not later than one hundred eighty (180) days after the date of receipt of the local board's recommendation.
(h) If the system board fails to issue an initial determination within forty-five (45) days after receiving the local board's recommendation, the default determination on whether the covered impairment is one described under subsection (b)(1) will be the determination made by the system board's medical authority. An objection to this determination may be filed in accordance with the provisions of subsection (g).
(i) A determination that a member's covered impairment is one described under subsection (b)(1) will apply only on a prospective basis beginning on January 1 of the calendar year in which the determination is made. The amount of the benefit will not be changed as a result of this determination.
(j) A fund member or survivor of a fund member described in subsection (a) must file an application under this section no later than two (2) years after the date the system board notifies the fund members and survivors described in subsection (a) that the board has received a favorable ruling from the Internal Revenue Service. The system board will provide notice of receipt of a favorable ruling within thirty (30) days of its receipt.
(k) This section expires July 1, 2021.
As added by P.L.177-2011, SEC.2. Amended by P.L.35-2012, SEC.131.

IC 36-8-8-13.5
Applicability to certain fund members; disability benefits for

classes of impairment
Sec. 13.5. (a) This section applies only to a fund member who:
(1) is hired for the first time after December 31, 1989;
(2) chooses coverage by this section and section 12.5 of this chapter under section 12.4 of this chapter; or
(3) is described in section 12.3(c)(2) of this chapter.
(b) A fund member who is determined to have a Class 1 impairment and for whom it is determined that there is no suitable and available work within the fund member's department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act, is entitled to a monthly base benefit equal to forty-five percent (45%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment.
(c) A fund member who is determined to have a Class 2 impairment and for whom it is determined that there is no suitable and available work within the fund member's department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act, is entitled to a monthly base benefit equal to twenty-two percent (22%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment plus one-half percent (0.5%) of that salary for each year of service, up to a maximum of thirty (30) years of service.
(d) For applicants hired before March 2, 1992, a fund member who is determined to have a Class 3 impairment and for whom it is determined that there is no suitable and available work within the fund member's department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act, is entitled to a monthly base benefit equal to the product of the member's years of service (not to exceed thirty (30) years of service) multiplied by one percent (1%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment.
(e) For applicants hired after March 1, 1992, or described in section 12.3(c)(2) of this chapter, a fund member who is determined to have a Class 3 impairment and for whom it is determined that there is no suitable and available work within the fund member's department, considering reasonable accommodation to the extent required by the Americans with Disabilities Act, is entitled to the following benefits instead of benefits provided under subsection (d):
(1) If the fund member did not have a Class 3 excludable condition under section 13.6 of this chapter at the time the fund member entered or reentered the fund, the fund member is entitled to a monthly base benefit equal to the product of the member's years of service, not to exceed thirty (30) years of service, multiplied by one percent (1%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment.
(2) Except as provided in subdivision (5), a fund member is

entitled to receive the benefits set forth in subdivision (1) if:
(A) the fund member had a Class 3 excludable condition under section 13.6 of this chapter at the time the fund member entered or reentered the fund;
(B) the fund member has a Class 3 impairment that is not related in any manner to the Class 3 excludable condition described in clause (A); and
(C) the Class 3 impairment described in clause (B) occurs after the fund member has completed four (4) years of service with the employer after the date the fund member entered or reentered the fund.
(3) Except as provided in subdivision (5), a fund member is not entitled to a monthly base benefit for a Class 3 impairment if:
(A) the fund member had a Class 3 excludable condition under section 13.6 of this chapter at the time the fund member entered or reentered the fund; and
(B) the Class 3 impairment occurs before the fund member has completed four (4) years of service with the employer after the date the fund member entered or reentered the fund.
(4) A fund member is not entitled to a monthly base benefit for a Class 3 impairment if:
(A) the fund member had a Class 3 excludable condition under section 13.6 of this chapter at the time the fund member entered or reentered the fund; and
(B) the Class 3 impairment is related in any manner to the Class 3 excludable condition.
(5) If, during the first four (4) years of service with the employer:
(A) a fund member with a Class 3 excludable condition is determined to have a Class 3 impairment; and
(B) the Class 3 impairment is attributable to an accidental injury that is not related in any manner to the fund member's Class 3 excludable condition;
the member is entitled to receive the benefits provided in subdivision (1) with respect to the accidental injury. For purposes of this subdivision, the local board shall make the initial determination of whether an impairment is attributable to an accidental injury. The local board shall forward the initial determination to the director of the system board for a final determination by the system board or the system board's designee.
(f) If a fund member is entitled to a monthly base benefit under subsection (b), (c), (d), or (e), the fund member is also entitled to a monthly amount that is no less than ten percent (10%) and no greater than forty-five percent (45%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment. The additional monthly amount shall be determined by the Indiana public retirement system medical authority based on the degree of impairment.
(g) Benefits for a Class 1 impairment as determined under this

section are payable for the remainder of the fund member's life.
(h) Benefits for a Class 2 impairment are payable:
(1) for a period equal to the years of service of the member, if the member's total disability benefit is less than thirty percent (30%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment and the member has fewer than four (4) years of service; or
(2) for the remainder of the fund member's life if the fund member's benefit is:
(A) equal to or greater than thirty percent (30%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment; or
(B) less than thirty percent (30%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment if the member has at least four (4) years of service.
(i) Benefits for a Class 3 impairment are payable:
(1) for a period equal to the years of service of the member, if the member's total disability benefit is less than thirty percent (30%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment and the member has fewer than four (4) years of service; or
(2) until the member becomes fifty-two (52) years of age if the member's benefit is:
(A) equal to or greater than thirty percent (30%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment; or
(B) less than thirty percent (30%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment if the member has at least four (4) years of service.
(j) Upon becoming fifty-two (52) years of age, a fund member with a Class 2 impairment determined under subsection (h)(1) is entitled to receive the retirement benefit payable to a fund member with:
(1) twenty (20) years of service; or
(2) the total years of service (including both active service and the period, not to exceed twenty (20) years, during which the member received disability benefits) and salary, as of the year the member becomes fifty-two (52) years of age, that the fund member would have earned if the fund member had remained in active service until becoming fifty-two (52) years of age;
whichever is greater.
(k) Upon becoming fifty-two (52) years of age, a fund member who is receiving or has received a Class 3 impairment benefit that is:
(1) equal to or greater than thirty percent (30%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment; or (2) less than thirty percent (30%) of the monthly salary of a first class patrolman or firefighter in the year of the local board's determination of impairment if the member has at least four (4) years of service;
is entitled to receive the retirement benefit payable to a fund member with twenty (20) years of service.
(l) Notwithstanding section 12.3 of this chapter and any other provision of this section, a member who:
(1) has had a covered impairment;
(2) recovers and returns to active service with the department; and
(3) within two (2) years after returning to active service has an impairment that, except for section 12.3(b)(3) of this chapter, would be a covered impairment;
is entitled to the benefit under this subsection if the impairment described in subdivision (3) results from the same condition or conditions (without an intervening circumstance) that caused the covered impairment described in subdivision (1). The member is entitled to receive the monthly disability benefit amount paid to the member at the time of the member's return to active service plus any adjustments under section 15 of this chapter that would have been applicable during the member's period of reemployment.
As added by P.L.311-1989, SEC.13. Amended by P.L.4-1992, SEC.50; P.L.213-1995, SEC.12; P.L.22-1998, SEC.24; P.L.32-2009, SEC.2; P.L.34-2009, SEC.2; P.L.35-2012, SEC.132.

IC 36-8-8-13.6
"Class 3 excludable condition"; rules; recording and retaining listing of condition
Sec. 13.6. (a) As used in this chapter, "Class 3 excludable condition" means a condition that is included on the list of excludable medical conditions established by the system board under subsection (b).
(b) The system board shall adopt rules to establish a list of excludable medical conditions.
(c) To the extent required by the Americans with Disabilities Act, the system board shall record and retain the listing of a fund member's Class 3 excludable condition in the fund member's confidential medical file.
As added by P.L.4-1992, SEC.51. Amended by P.L.23-2011, SEC.29.

IC 36-8-8-13.7
Review of member's impairment; hearing; costs of medical examination
Sec. 13.7. (a) No more than once every twelve (12) months after the final determination of covered impairment under this chapter:
(1) a petition for review of the fund member's impairment may be filed with the local board by the fund member, the safety board, or the system board; or
(2) the local board may on its own motion seek a review of a

fund member's impairment.
(b) The review may include a review of whether a covered impairment continues to exist, whether the degree of impairment has changed, and any other matter considered appropriate by the local board.
(c) The local board shall conduct a hearing under section 12.7 of this chapter to determine the matters raised in the petition for review. The local board's determination shall be submitted to the system board, and the procedures specified in section 13.1 of this chapter apply.
(d) The costs of a medical examination required by the local board shall be paid by the party who filed the petition for review.
As added by P.L.311-1989, SEC.14. Amended by P.L.1-1991, SEC.214; P.L.35-2012, SEC.133.

IC 36-8-8-13.8
Members dying other than in line of duty after August 31, 1982
Sec. 13.8. (a) This section applies to an active or retired member who dies other than in the line of duty (as defined in section 14.1 of this chapter) after August 31, 1982.
(b) If a fund member dies while receiving retirement or disability benefits, the following apply:
(1) Except as otherwise provided in this subsection, each of the member's surviving children is entitled to a monthly benefit equal to twenty percent (20%) of the fund member's monthly benefit:
(A) until the child becomes eighteen (18) years of age; or
(B) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university;
whichever period is longer. However, if the board finds upon the submission of satisfactory proof that a child who is at least eighteen (18) years of age is mentally or physically incapacitated, is not a ward of the state, and is not receiving a benefit under clause (B), the child is entitled to receive an amount each month that is equal to the greater of thirty percent (30%) of the monthly pay of a first class patrolman or first class firefighter or fifty-five percent (55%) of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member's death as long as the mental or physical incapacity of the child continues. Benefits paid for a child shall be paid to the surviving parent as long as the child resides with and is supported by the surviving parent. If the surviving parent dies, the benefits shall be paid to the legal guardian of the child.
(2) The member's surviving spouse is entitled to a monthly benefit equal to sixty percent (60%) of the fund member's monthly benefit during the spouse's lifetime. If the spouse remarried before September 1, 1983, and benefits ceased on the date of remarriage, the benefits for the surviving spouse shall be

reinstated on July 1, 1997, and continue during the life of the surviving spouse.
If a fund member dies while receiving retirement or disability benefits, there is no surviving eligible child or spouse, and there is proof satisfactory to the local board, subject to review in the manner specified in section 13.1(c) of this chapter, that the parent was wholly dependent on the fund member, the member's surviving parent is entitled, or both surviving parents if qualified are entitled jointly, to receive fifty percent (50%) of the fund member's monthly benefit during the parent's or parents' lifetime. As used in this subsection, a parent is wholly dependent on a fund member if the fund member claimed the parent as a dependent on the federal income tax return filed by the fund member in the year before the year in which the fund member died.
(c) Except as otherwise provided in this subsection, if a fund member dies while on active duty or while retired and not receiving benefits, the member's children and the member's spouse, or the member's parent or parents are entitled to receive a monthly benefit determined under subsection (b). If the fund member did not have at least twenty (20) years of service or was not at least fifty-two (52) years of age, the benefit is computed as if the member:
(1) did have twenty (20) years of service; and
(2) was fifty-two (52) years of age.
As added by P.L.118-2000, SEC.26. Amended by P.L.1-2007, SEC.242; P.L.62-2010, SEC.1; P.L.23-2010, SEC.1.

IC 36-8-8-13.9
Members dying in line of duty before September 1, 1982
Sec. 13.9. (a) This section applies to an active member who died in the line of duty (as defined in section 14.1 of this chapter) before September 1, 1982.
(b) Except as otherwise provided in this subsection, if a fund member dies in the line of duty, the following apply:
(1) Each of the member's surviving children is entitled to a monthly benefit equal to twenty percent (20%) of the fund member's monthly benefit:
(A) until the child becomes eighteen (18) years of age; or
(B) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university;
whichever period is longer. However, if the board finds upon the submission of satisfactory proof that a child who is at least eighteen (18) years of age is mentally or physically incapacitated, is not a ward of the state, and is not receiving a benefit under clause (B), the child is entitled to receive an amount each month that is equal to the greater of thirty percent (30%) of the monthly pay of a first class patrolman or first class firefighter or fifty-five percent (55%) of the monthly benefit the deceased member was receiving or was entitled to receive on

the date of the member's death as long as the mental or physical incapacity of the child continues. Benefits paid for a child shall be paid to the surviving parent as long as the child resides with and is supported by the surviving parent. If the surviving parent dies, the benefits shall be paid to the legal guardian of the child.
(2) The member's surviving spouse is entitled to a monthly benefit equal to sixty percent (60%) of the fund member's monthly benefit during the spouse's lifetime. If the spouse remarried before September 1, 1983, and benefits ceased on the date of remarriage, the benefits for the surviving spouse shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse.
If there is no surviving eligible child or spouse, and there is proof satisfactory to the local board, subject to review in the manner specified in section 13.1(c) of this chapter, that the parent was wholly dependent on the fund member, the member's surviving parent is entitled, or both surviving parents if qualified are entitled jointly, to receive fifty percent (50%) of the fund member's monthly benefit during the parent's or parents' lifetime. As used in this subsection, a parent is wholly dependent on a fund member if the fund member claimed the parent as a dependent on the federal income tax return filed by the fund member in the year before the year in which the fund member died.
(c) If the fund member did not have at least twenty (20) years of service or was not at least fifty-two (52) years of age, the benefit under subsection (b) is computed as if the member:
(1) did have twenty (20) years of service; and
(2) was fifty-two (52) years of age.
(d) The unit of local government that employed the deceased member shall after December 31, 2003, offer to provide and pay for health insurance coverage for the member's surviving spouse and for each natural child, stepchild, or adopted child of the member:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. If health insurance coverage is offered by the unit to active members, the health insurance provided to a surviving spouse and child under this subsection must be equal in coverage to that offered to active members. The offer to provide and pay for health insurance coverage shall remain open for as long as there is a surviving spouse or as long as a natural child, stepchild, or adopted child of the member is eligible for coverage under subdivision (1), (2), or (3).
As added by P.L.118-2000, SEC.27. Amended by P.L.86-2003, SEC.8; P.L.1-2007, SEC.243; P.L.62-2010, SEC.2; P.L.23-2010, SEC.2.
IC 36-8-8-14
Repealed
(Repealed by P.L.50-1984, SEC.13.)

IC 36-8-8-14.1
Members dying in line of duty after August 31, 1982
Sec. 14.1. (a) Benefits paid under this section are subject to section 2.5 of this chapter.
(b) This section applies to an active member who dies in the line of duty after August 31, 1982.
(c) If a fund member dies in the line of duty after August 31, 1982, the member's surviving spouse is entitled to a monthly benefit during the spouse's lifetime, equal to the benefit to which the member would have been entitled on the date of the member's death, but not less than the benefit payable to a member with twenty (20) years service at fifty-two (52) years of age. If the spouse remarried before September 1, 1983, and benefits ceased on the date of remarriage, the benefits for the surviving spouse shall be reinstated on July 1, 1997, and continue during the life of the surviving spouse.
(d) If a fund member dies in the line of duty, each of the member's surviving children is entitled to a monthly benefit equal to twenty percent (20%) of the fund member's monthly benefit:
(1) until the child reaches eighteen (18) years of age; or
(2) until the child reaches twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university;
whichever period is longer. However, if the board finds upon the submission of satisfactory proof that a child who is at least eighteen (18) years of age is mentally or physically incapacitated, is not a ward of the state, and is not receiving a benefit under subdivision (2), the child is entitled to receive an amount each month that is equal to the greater of thirty percent (30%) of the monthly pay of a first class patrolman or first class firefighter or fifty-five percent (55%) of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member's death as long as the mental or physical incapacity of the child continues. Benefits paid for a child shall be paid to the surviving parent as long as the child resides with and is supported by the surviving parent. If the surviving parent dies, the benefits shall be paid to the legal guardian of the child.
(e) If there is no surviving eligible child or spouse, and there is proof satisfactory to the local board, subject to review in the manner specified in section 13.1(c) of this chapter, that the parent was wholly dependent on the fund member, the member's surviving parent is entitled, or both surviving parents if qualified are entitled jointly, to receive fifty percent (50%) of the fund member's monthly benefit during the parent's or parents' lifetime. As used in this subsection, a parent is wholly dependent on a fund member if the fund member claimed the parent as a dependent on the federal income tax return filed by the fund member in the year before the year in which the fund member died. (f) If the fund member did not have at least twenty (20) years of service or was not at least fifty-two (52) years old, the benefit is computed as if the member:
(1) did have twenty (20) years of service; and
(2) was fifty-two (52) years of age.
(g) For purposes of this section, "dies in the line of duty" means death that occurs as a direct result of personal injury or illness caused by incident, accident, or violence that results from:
(1) any action that the member, in the member's capacity as a police officer:
(A) is obligated or authorized by rule, regulation, condition of employment or service, or law to perform; or
(B) performs in the course of controlling or reducing crime or enforcing the criminal law; or
(2) any action that the member, in the member's capacity as a firefighter:
(A) is obligated or authorized by rule, regulation, condition of employment or service, or law to perform; or
(B) performs while on the scene of an emergency run (including false alarms) or on the way to or from the scene.
The term includes a death presumed incurred in the line of duty under IC 5-10-13.
(h) The unit of local government that employed the deceased member shall after December 31, 2003, offer to provide and pay for health insurance coverage for the member's surviving spouse and for each natural child, stepchild, or adopted child of the member:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. If health insurance coverage is offered by the unit to active members, the health insurance provided to a surviving spouse and child under this subsection must be equal in coverage to that offered to active members. The offer to provide and pay for health insurance coverage shall remain open for as long as there is a surviving spouse or as long as a natural child, stepchild, or adopted child of the member is eligible for coverage under subdivision (1), (2), or (3).
As added by P.L.50-1984, SEC.14. Amended by P.L.196-1988, SEC.4; P.L.1-1989, SEC.74; P.L.55-1989, SEC.64; P.L.1-1993, SEC.247; P.L.52-1993, SEC.6; P.L.197-1993, SEC.6; P.L.1-1994, SEC.180; P.L.25-1994, SEC.11; P.L.231-1997, SEC.6; P.L.40-1997, SEC.9; P.L.22-1998, SEC.25; P.L.195-1999, SEC.35; P.L.118-2000, SEC.28; P.L.62-2002, SEC.4; P.L.185-2002, SEC.12; P.L.86-2003, SEC.9; P.L.1-2007, SEC.244; P.L.62-2010, SEC.3; P.L.23-2010, SEC.3.
IC 36-8-8-15
Cost of living adjustment
Sec. 15. Each year the system board shall determine if there has been an increase or decrease in the consumer price index (United States city average) prepared by the United States Department of Labor by comparing the arithmetic mean of the consumer price index for January, February, and March of that year with the arithmetic mean for the same three (3) months of the preceding year. If there has been an increase, or a decrease, it shall be stated as a percentage of the arithmetic mean for the preceding three (3) month period. The percentage shall be rounded to the nearest one-tenth of one percent (0.1%) and may not exceed three percent (3%). If there is a percentage increase of the arithmetic mean for the preceding three (3) month period, a fund member's or survivor's monthly benefit, beginning with the July payment, shall be increased by an amount equal to the June payment times the percentage increase. However, a fund member's or survivor's monthly benefit may not be increased under this section until July of the year following the year of the first monthly benefit payment to the fund member or survivor. In computing a fund member's benefit, the increase is based only on those years for which the fund member was eligible for benefit payments under this chapter. A monthly benefit may not be reduced if there is a percentage decrease of the arithmetic mean for the preceding three (3) month period.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.99-2010, SEC.13; P.L.35-2012, SEC.134.

IC 36-8-8-16
Lump sum death benefit
Sec. 16. (a) Benefits paid under this section are subject to section 2.5 of this chapter.
(b) The heirs or estate of a fund member is entitled to receive at least twelve thousand dollars ($12,000) upon the fund member's death.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.200-1984, SEC.6; P.L.55-1989, SEC.65; P.L.311-1989, SEC.15; P.L.169-1994, SEC.5; P.L.49-1998, SEC.8; P.L.28-2008, SEC.4.

IC 36-8-8-17
Benefits exempt from judicial process; transfer prohibited; rollover to eligible retirement plan
Sec. 17. (a) The benefits of this chapter are exempt from attachment and garnishment and may not be seized, taken, or levied upon by any execution or process.
(b) Except as provided in subsection (c) and section 17.2 of this chapter, a person receiving a benefit under this chapter may not transfer, assign, or sell the benefit.
(c) Notwithstanding any other provision of this chapter, to the extent required by Internal Revenue Code Section 401(a)(31), as added by the Unemployment Compensation Amendments of 1992

(P.L.102-318), and any amendments and regulations related to Section 401(a)(31), the 1977 fund shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.10-1993, SEC.19; P.L.183-2003, SEC.2.

IC 36-8-8-17.2
Voluntary benefit deductions
Sec. 17.2. (a) Notwithstanding any other provision of this chapter, a person receiving a disability, retirement, or survivor monthly benefit under this chapter may, after June 30, 2004, authorize the system board to make a deduction from the benefit.
(b) An authorization for a deduction from a disability, retirement, or survivor monthly benefit paid under this chapter is valid only if all the following requirements are met:
(1) The authorization is:
(A) in writing;
(B) signed personally by the person receiving the benefit;
(C) revocable at any time by the person receiving the benefit upon written notice to the system board; and
(D) agreed to in writing by the system board.
(2) An executed copy of the authorization is delivered to the system board within ten (10) days after its execution.
(3) The deduction is made for a purpose described in subsection (c).
(c) A deduction under this section may be made for the purpose of paying any of the following:
(1) A premium on a policy of insurance for medical, surgical, hospitalization, dental, vision, long term care, or Medicare supplement coverage offered to retired fund members by the fund member's former employer, the state, or the system board.
(2) A pledge or contribution to a charitable or nonprofit organization.
(3) Dues payable by the person receiving the benefit to a labor organization of which the person is a member.
As added by P.L.183-2003, SEC.3. Amended by P.L.35-2012, SEC.135.

IC 36-8-8-18
Credit for service prior to participation in 1977 fund; rollover distributions; trustee to trustee transfers
Sec. 18. (a) Except as provided in subsection (b), if a unit becomes a participant in the 1977 fund, credit for prior service by police officers (including prior service as a full-time, fully paid town marshal or full-time, fully paid deputy town marshal by a police officer employed by a metropolitan board of police commissioners) or by firefighters before the date of participation may be given by the system board only if:
(1) the unit contributes to the 1977 fund the amount necessary

to amortize prior service liability over a period of not more than forty (40) years, the amount and period to be determined by the system board; and
(2) the police officers or firefighters pay, either in a lump sum or in a series of payments determined by the system board, the amount that they would have contributed if they had been members of the 1977 fund during their prior service.
If the requirements of subdivisions (1) and (2) are not met, a fund member is entitled to credit only for years of service after the date of participation.
(b) If a unit becomes a participant in the 1977 fund under section 3(c) of this chapter, or if a firefighter becomes a member of the 1977 fund under section 7(g) of this chapter, credit for prior service before the date of participation or membership shall be given by the system board as follows:
(1) For a member who will accrue twenty (20) years of service credit in the 1977 fund by the time the member reaches the earliest retirement age under the fund at the time of the member's date of participation in the 1977 fund, the member will be given credit in the 1977 fund for one-third (1/3) of the member's years of participation in PERF as a police officer, a firefighter, or an emergency medical technician.
(2) For a member who will not accrue twenty (20) years of service credit in the 1977 fund by the time the member reaches the earliest retirement age under the fund at the time of the member's date of participation in the 1977 fund, such prior service shall be given only if:
(A) The unit contributes to the 1977 fund the amount necessary to fund prior service liability amortized over a period of not more than ten (10) years. The amount of contributions must be based on the actual salary earned by a first class firefighter at the time the unit becomes a participant in the 1977 fund, or the firefighter becomes a member of the 1977 fund, or if no such salary designation exists, the actual salary earned by the firefighter. The limit on credit for prior service does not apply if the firefighter was a member of the 1937 fund or 1977 fund whose participation was terminated due to the creation of a new fire protection district under IC 36-8-11-5 and who subsequently became a member of the 1977 fund. A firefighter who was a member of or reentered the 1937 fund or 1977 fund whose participation was terminated due to the creation of a new fire protection district under IC 36-8-11-5 is entitled to full credit for prior service in an amount equal to the firefighter's years of service before becoming a member of or reentering the 1977 fund. Service may only be credited for time as a full-time, fully paid firefighter or as an emergency medical technician under section 7(g) of this chapter.
(B) The amount the firefighter would have contributed if the firefighter had been a member of the 1977 fund during the

firefighter's prior service must be fully paid and must be based on the firefighter's actual salary earned during that period before service can be credited under this section.
(C) Any amortization schedule for contributions paid under clause (A) and contributions to be paid under clause (B) must include interest at a rate determined by the system board.
(3) If, at the time a unit entered the 1977 fund, the unit contributed the amount required by subdivision (2) so that a fund member received the maximum prior service credit allowed by subdivision (2) and, at a later date, the earliest retirement age was lowered, the unit may contribute to the 1977 fund on the fund member's behalf an additional amount that is determined in the same manner as under subdivision (2) with respect to the additional prior service, if any, available as a result of the lower retirement age. If the unit pays the additional amount described in this subdivision in accordance with the requirements of subdivision (2), the fund member shall receive the additional service credit necessary for the fund member to retire at the lower earliest retirement age.
(c) This subsection applies to a unit that:
(1) becomes a participant in the 1977 fund under section 3(c) of this chapter; and
(2) is a fire protection district created under IC 36-8-11 that includes a township or a municipality that had a 1937 fund.
A firefighter who continues uninterrupted service with a unit covered by this subsection and who participated in the township or municipality 1937 fund is entitled to receive service credit for such service in the 1977 fund. However, credit for such service is limited to the amount accrued by the firefighter in the 1937 fund or the amount necessary to allow the firefighter to accrue twenty (20) years of service credit in the 1977 fund by the time the firefighter becomes fifty-two (52) years of age, whichever is less.
(d) The unit shall contribute into the 1977 fund the amount necessary to fund the amount of past service determined in accordance with subsection (c), amortized over a period not to exceed ten (10) years with interest at a rate determined by the system board.
(e) If the township or municipality has accumulated money in its 1937 fund, any amount accumulated that exceeds the present value of all projected future benefits from the 1937 plan shall be paid by the township or municipality to the unit for the sole purpose of making the contributions determined in subsection (d).
(f) To the extent permitted by the Internal Revenue Code and the applicable regulations, the 1977 fund may accept, on behalf of a fund member who is purchasing permissive service credit under this chapter, a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b)

of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(g) To the extent permitted by the Internal Revenue Code and the applicable regulations, the 1977 fund may accept, on behalf of a fund member who is purchasing permissive service credit under this chapter, a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.313-1989, SEC.2; P.L.4-1990, SEC.19; P.L.149-1992, SEC.1; P.L.101-1998, SEC.2; P.L.49-1998, SEC.9; P.L.61-2002, SEC.17; P.L.148-2007, SEC.2; P.L.13-2011, SEC.20; P.L.35-2012, SEC.136.

IC 36-8-8-18.1
1977 fund participants previously covered in PERF or firefighters participating in 1977 fund; minimum benefit; transfer of contributions; reduction of contributions; credit for prior service
Sec. 18.1. (a) As used in this section, "police officer" includes a former full-time, fully paid town marshal or full-time, fully paid deputy town marshal who is employed as a police officer by a metropolitan board of police commissioners.
(b) If a unit becomes a participant in the 1977 fund and the unit previously covered police officers, firefighters, or emergency medical technicians in PERF, or if the employees of the unit become members of the 1977 fund under section 7(g) of this chapter, the following provisions apply:
(1) A minimum benefit applies to members electing to transfer or being transferred to the 1977 fund from PERF. The minimum benefit, payable at age fifty-two (52), for such a member equals the actuarial equivalent of the vested retirement benefit payable to the member upon normal retirement under IC 5-10.2-4-1 as of the day before the transfer, based solely on:
(A) creditable service;
(B) the average of the annual compensation; and
(C) the amount credited to the annuity savings account;
of the transferring member as of the day before the transfer under IC 5-10.2 and IC 5-10.3.
(2) The system board shall transfer from PERF to the 1977 fund the amount credited to the annuity savings accounts and the present value of the retirement benefits payable at age sixty-five (65) attributable to the transferring members.
(3) The amount the unit and the member must contribute to the 1977 fund under section 18 of this chapter, if any service credit

is to be given under that section, will be reduced by the amounts transferred to the 1977 fund by the system board under subdivision (2).
(4) Credit for prior service in PERF of a member as a police officer, a firefighter, or an emergency medical technician is waived in PERF. Any credit for that service under the 1977 fund shall only be given in accordance with section 18 of this chapter.
(5) Credit for prior service in PERF of a member, other than as a police officer, a firefighter, or an emergency medical technician, remains in PERF and may not be credited under the 1977 fund.
As added by P.L.4-1990, SEC.20. Amended by P.L.1-1991, SEC.215; P.L.101-1998, SEC.3; P.L.13-2011, SEC.21; P.L.35-2012, SEC.137.

IC 36-8-8-19
Baseline statewide physical and mental examinations
Sec. 19. (a) The baseline statewide physical examination required by section 7(a) of this chapter shall be prescribed by the system board and shall be administered by the appointing authority, as determined by the local board, after the appointing authority extends a conditional offer for employment. The baseline statewide physical examination shall be administered by a licensed physician and must include all of the following:
(1) A general medical history.
(2) The tests identified in rules that shall be adopted by the system board.
(b) The system board shall adopt minimum standards by rule that a police officer or firefighter must meet for the baseline statewide physical examination described in subsection (a). The baseline statewide physical examination and related standards must:
(1) reflect the essential functions of the job;
(2) be consistent with business necessity; and
(3) be evaluated by the system board one (1) time before January 1, 2015, and every five (5) years thereafter.
(c) The system board shall, in consultation with the commissioner of mental health, select the baseline statewide mental examination described in section 7(a) of this chapter. The standards for passing the baseline statewide mental examination shall be determined by the local board. The baseline statewide mental examination and related standards must:
(1) reflect the essential functions of the job;
(2) be consistent with business necessity; and
(3) be evaluated by the system board one (1) time before January 1, 2015, and every five (5) years thereafter.
The purpose of the baseline statewide mental examination is to determine if the police officer or firefighter is mentally suitable to be a member of the department. The local board may designate a community mental health center or a managed care provider (as defined in IC 12-7-2-127(b)), a hospital, a licensed physician, or a

licensed psychologist to administer the examination. However, the results of a baseline statewide mental examination shall be interpreted by a licensed physician or a licensed psychologist.
(d) The employer shall pay for no less than one-half (1/2) the cost of the examinations.
(e) Each local board shall name the physicians who will conduct the examinations under this section.
(f) If a local board determines that a candidate passes the local physical and mental standards, if any, established under IC 36-8-3.2-6, the baseline statewide physical examination described in subsection (a), and the baseline statewide mental examination described in subsection (c), the local board shall send the following to the Indiana public retirement system:
(1) Copies and certification of the results of the baseline statewide physical examination described in subsection (a).
(2) Certification of the results of the physical agility examination required under IC 36-8-3.2-3 or IC 36-8-3.2-3.5.
(3) Certification of the results of the baseline statewide mental examination described in subsection (c).
(g) The system board or the system board's designee shall then determine whether the candidate passes the baseline statewide physical standards adopted under subsection (b). If the candidate passes the baseline statewide standards, the system board or the system board's designee shall also determine whether the candidate has a Class 3 excludable condition under section 13.6 of this chapter. The system board or the system board's designee shall retain the results of the examinations and all documents related to the examination until the police officer or firefighter retires or separates from the department.
(h) To the extent required by the federal Americans with Disabilities Act, the system board shall do the following:
(1) Treat the medical transcripts, reports, records, and other material compiled under this section as confidential medical records.
(2) Keep the transcripts, reports, records, and material described in subdivision (1) in separate medical files for each member.
(i) A local board may, at the request of an appointing authority or on the local board's own motion, issue subpoenas, discovery orders, and protective orders in accordance with the Indiana Rules of Trial Procedure to facilitate the receipt of accurate and original documents necessary for the proper administration of this chapter. A subpoena or order issued under this subsection:
(1) must be served in accordance with the Indiana Rules of Trial Procedure; and
(2) may be enforced in the circuit or superior court with jurisdiction for the county in which the subpoena or order is served.
As added by P.L.365-1983, SEC.2. Amended by P.L.202-1984, SEC.2; P.L.342-1985, SEC.8; P.L.4-1992, SEC.52; P.L.40-1994, SEC.82; P.L.99-2010, SEC.14; P.L.23-2011, SEC.30; P.L.6-2012,

SEC.253.

IC 36-8-8-20
Special lump sum death benefit in addition to other benefits
Sec. 20. (a) As used in this section, "dies in the line of duty" has the meaning set forth in section 14.1 of this chapter.
(b) Benefits paid under this section are subject to section 2.5 of this chapter.
(c) A special death benefit of seventy-five thousand dollars ($75,000) for a fund member who dies in the line of duty before January 1, 1998, and one hundred fifty thousand dollars ($150,000) for a fund member who dies in the line of duty after December 31, 1997, shall be paid in a lump sum by the Indiana public retirement system from the pension relief fund established under IC 5-10.3-11 to the following relative of a fund member who dies in the line of duty:
(1) To the surviving spouse.
(2) If there is no surviving spouse, to the surviving children (to be shared equally).
(3) If there is no surviving spouse and there are no surviving children, to the parent or parents in equal shares.
(d) The benefit provided by this section is in addition to any other benefits provided under this chapter.
As added by P.L.223-1986, SEC.4. Amended by P.L.55-1989, SEC.66; P.L.225-1991, SEC.4; P.L.53-1993, SEC.5; P.L.49-1998, SEC.10; P.L.35-2012, SEC.138.

IC 36-8-8-21
1977 fund members; age limitation; aptitude, physical agility, and physical and mental standards; credit for prior service
Sec. 21. (a) This section applies to firefighters who:
(1) are employed by units that become participants in the 1977 fund under section 3(c) of this chapter; or
(2) become members of the 1977 fund under section 7(g) of this chapter.
(b) A firefighter may become a member of the 1977 fund without meeting the age limitation under section 7(a) of this chapter if the firefighter satisfies:
(1) any aptitude, physical agility, or physical and mental standards established by a local board under IC 36-8-3.2; and
(2) the minimum standards that are:
(A) adopted by the system board under section 19 of this chapter; and
(B) in effect on the date the firefighter becomes a member of the 1977 fund.
(c) Credit for prior service of a firefighter who becomes a member of the 1977 fund under this section shall be determined under section 18 or 18.1 of this chapter. No service credit beyond that allowed under section 18 or 18.1 of this chapter may be recognized under the 1977 fund. As added by P.L.313-1989, SEC.3. Amended by P.L.4-1990, SEC.21; P.L.4-1992, SEC.53; P.L.35-2012, SEC.139.

IC 36-8-8-22
Selection of administrative law judge
Sec. 22. Nothing in this chapter limits the discretion of the system board to select an administrative law judge under IC 4-21.5-3-9.
As added by P.L.311-1989, SEC.16. Amended by P.L.35-2012, SEC.140.

IC 36-8-8-23
Disability retiree supplemental benefit
Sec. 23. (a) This section applies to a fund member who:
(1) after June 30, 2009, receives a benefit based on a determination that the member has a Class 1 or Class 2 impairment, regardless of whether the determination was made before, on, or after June 30, 2009; and
(2) before July 1, 2009, has not had the member's disability benefit recalculated under section 13.5 of this chapter.
(b) Upon becoming fifty-two (52) years of age, a fund member receiving a Class 1 impairment benefit or Class 2 impairment benefit under section 13.5(h)(2) of this chapter is entitled to receive a monthly supplemental benefit determined in STEP THREE of the following formula:
STEP ONE: Determine the greater of:
(A) the monthly retirement benefit payable to a fund member with twenty (20) years of service; or
(B) the monthly retirement benefit payable to a fund member with the total years of service (including both active service and the period, not to exceed twenty (20) years, during which the member received disability benefits) and salary, as of the year the fund member becomes fifty-two (52) years of age, that the fund member would have earned if the fund member had remained in active service until becoming fifty-two (52) years of age.
STEP TWO: Subtract from the amount determined under STEP ONE the amount of any monthly benefit determined under section 13.5 of this chapter that the fund member is entitled to receive for the remainder of the fund member's life.
STEP THREE: Determine the greater of the following:
(A) The remainder determined under STEP TWO.
(B) Zero (0).
(c) A monthly supplemental benefit determined under this section is payable for the remainder of the fund member's life.
As added by P.L.32-2009, SEC.3; P.L.34-2009, SEC.3.

IC 36-8-8-24
Beneficiary designation
Sec. 24. (a) A fund member may designate one (1) or more beneficiaries to receive in a lump sum the fund member's

contributions plus interest at a rate determined by the system board if the fund member dies:
(1) without receiving a retirement benefit under sections 10 and 11 of this chapter;
(2) without receiving a disability benefit under section 13.3 or 13.5 of this chapter;
(3) without a survivor entitled to receive a benefit under section 13.8, 13.9, or 14.1 of this chapter; and
(4) without the system board returning the fund member's contributions under section 8 of this chapter.
(b) A fund member who chooses to designate one (1) or more beneficiaries under this section shall file the fund member's designation with the system board on a form prescribed by the system board.
(c) The system board shall adopt rules to allow a fund member who designates more than one (1) beneficiary to allocate the contributions and interest paid in percentage increments.
(d) Whenever a fund member does not designate a beneficiary under this section and has no survivors entitled to receive a benefit under section 13.8, 13.9, or 14.1 of this chapter, the system board shall refund to the fund member's estate:
(1) the fund member's contributions; plus
(2) interest at a rate determined by the system board.
As added by P.L.23-2010, SEC.4; P.L.62-2010, SEC.4. Amended by P.L.35-2012, SEC.141.

IC 36-8-8-24.8
Partial lump sum distribution
Sec. 24.8. (a) This section does not apply to a fund member who elects to enter the DROP (as defined in IC 36-8-8.5-4) under IC 36-8-8.5 after June 30, 2011.
(b) This subsection applies to a fund member who enters the DROP (as defined in IC 36-8-8.5-4) before July 1, 2011, and:
(1) does not, before July 1, 2011, exit the DROP as provided in IC 36-8-8.5-14; or
(2) before July 1, 2011, exits the DROP without retiring.
A fund member to whom this subsection applies may elect to receive a partial lump sum distribution under this section. If a fund member makes an election under this subsection and has not exited the DROP, the fund member shall exit the DROP on the date the fund member's election under this subsection is effective. The retirement benefits of a fund member who makes an election under this subsection are calculated as if the fund member had never entered the DROP.
(c) Benefits paid under this section are subject to section 2.5 of this chapter.
(d) As used in this section, "partial lump sum distribution" means the amount calculated under subsection (g).
(e) After June 30, 2010, a fund member may elect to receive at retirement a partial lump sum distribution if the fund member meets

all of the following requirements on the date of the election:
(1) The fund member is in active service.
(2) The fund member qualifies for a retirement fund benefit payment under section 10(b) of this chapter.
(f) A fund member's election under subsection (e):
(1) must be in writing;
(2) must be filed with the PERF board, on a form prescribed by the PERF board; and
(3) is irrevocable.
(g) The partial lump sum distribution for a fund member who makes an election described in subsection (e) is determined in STEP TWO of the following formula:
STEP ONE: Determine the lesser of the following:
(A) The fund member's years of service for which the fund member has received service credit in the fund.
(B) Thirty-two (32).
STEP TWO: Multiply the STEP ONE amount by the fund member's monthly benefit calculated under section 11(b) of this chapter.
(h) The monthly benefit of a fund member who receives a partial lump sum distribution under this section is actuarially reduced by subtracting an amount determined by dividing the partial lump sum distribution amount determined in subsection (g) by a rate, determined by the actuary for the fund, that is:
(1) based on the age of the fund member and, if applicable, the age of the fund member's spouse at the time the fund member elects to take the partial lump sum distribution; and
(2) computed to result in a monthly benefit amount that has an actuarial present value that approximates the partial lump sum distribution amount.
(i) A fund member who makes an election described in subsection (e) must elect to receive the partial lump sum distribution determined in subsection (g) as:
(1) a lump sum paid not later than thirty (30) days after the fund member's retirement date; or
(2) three (3) equal annual payments commencing not later than thirty (30) days after the fund member's retirement date and thereafter paid on the anniversary of the fund member's retirement date.
(j) This section expires July 1, 2012.
As added by P.L.99-2010, SEC.15. Amended by P.L.177-2011, SEC.3.



CHAPTER 8.5. DEFERRED RETIREMENT OPTION PLAN (DROP)

IC 36-8-8.5-2
Applicability
Sec. 2. Except as provided in section 1.5 of this chapter, this chapter applies to a person who is a member of any of the following funds:
(1) 1925 Police Pension Fund (IC 36-8-6) (referred to in this chapter as the 1925 fund).
(2) 1937 Firefighters' Pension Fund (IC 36-8-7) (referred to in this chapter as the 1937 fund).
(3) 1953 Police Pension Fund (Indianapolis) (IC 36-8-7.5) (referred to in this chapter as the 1953 fund).
(4) 1977 Police Officers' and Firefighters' Pension and Disability Fund (IC 36-8-8) (referred to in this chapter as the 1977 fund).
As added by P.L.62-2002, SEC.5. Amended by P.L.51-2006, SEC.2.

IC 36-8-8.5-3
"Applicable fund"
Sec. 3. As used in this chapter, "applicable fund" means the following:
(1) For members of the 1925 fund, the 1925 fund.
(2) For members of the 1937 fund, the 1937 fund.
(3) For members of the 1953 fund, the 1953 fund.
(4) For members of the 1977 fund, the 1977 fund.
As added by P.L.62-2002, SEC.5.

IC 36-8-8.5-4
"DROP"
Sec. 4. As used in this chapter, "DROP" means the deferred retirement option plan established by this chapter.
As added by P.L.62-2002, SEC.5.
IC 36-8-8.5-5
"DROP election"
Sec. 5. As used in this chapter, "DROP election" means a member's election to enter the DROP.
As added by P.L.62-2002, SEC.5.

IC 36-8-8.5-6
"DROP entry date"
Sec. 6. As used in this chapter, "DROP entry date" means the date that a member's DROP election becomes effective.
As added by P.L.62-2002, SEC.5.

IC 36-8-8.5-7
"DROP frozen benefit"
Sec. 7. As used in this chapter, "DROP frozen benefit" means a member's monthly retirement benefit calculated under the provisions of the applicable fund and based on:
(1) the salary of a first class officer or firefighter that is in effect on the member's DROP entry date; and
(2) the member's years of service accrued on the member's DROP entry date.
As added by P.L.62-2002, SEC.5.

IC 36-8-8.5-8
"DROP retirement date"
Sec. 8. As used in this chapter, "DROP retirement date" means the future retirement date selected by a member at the time the member makes a DROP election.
As added by P.L.62-2002, SEC.5.

IC 36-8-8.5-9
Eligibility
Sec. 9. A member may make a DROP election as provided in this chapter only if the member is eligible to receive an unreduced benefit under the provisions of the applicable fund on the member's DROP entry date.
As added by P.L.62-2002, SEC.5.

IC 36-8-8.5-10
DROP election requirements
Sec. 10. A member who elects to enter the DROP shall agree to the following:
(1) The member shall execute an irrevocable election to retire on the DROP retirement date and shall remain in active service until that date.
(2) While in the DROP, the member shall continue to make contributions to the applicable fund under the provisions of that fund.
(3) The member shall elect a DROP retirement date not less than twelve (12) months and not more than thirty-six (36)

months after the member's DROP entry date.
(4) The member may not remain in the DROP after the date the member reaches any mandatory retirement age that may apply to the member.
(5) The member may make an election to enter the DROP only once in the member's lifetime.
As added by P.L.62-2002, SEC.5.

IC 36-8-8.5-11
Employer contributions
Sec. 11. The employer of a 1977 fund member who elects to enter the DROP shall continue to make the employer contributions to the 1977 fund on behalf of that member under the provisions of the 1977 fund.
As added by P.L.62-2002, SEC.5.

IC 36-8-8.5-12
Calculation of retirement benefit
Sec. 12. (a) The retirement benefit for a member who enters the DROP and retires on:
(1) the member's DROP retirement date; or
(2) the date the member retires because of a disability as provided under section 16.5(d) of this chapter;
is determined under this chapter rather than under the provisions of the applicable fund.
(b) A member who retires on the member's DROP retirement date or on the date the member retires because of a disability as provided under section 16.5(d) of this chapter may elect to receive a retirement benefit in one of the following forms:
(1) A retirement benefit paid by and calculated under the provisions of the applicable fund as if the member had never entered the DROP.
(2) A retirement benefit paid by the applicable fund and consisting of:
(A) the DROP frozen benefit; plus
(B) an additional amount, paid as the member elects under subsection (c), calculated by multiplying:
(i) the amount of the DROP frozen benefit; by
(ii) the number of months that the member was in the DROP.
(c) A member who chooses the retirement benefit described in subdivision (b)(2) must elect to receive the additional amount described in subdivision (b)(2)(B) as:
(1) a lump sum paid on:
(A) the member's DROP retirement date; or
(B) the date the member retires because of a disability as provided under section 16.5(d) of this chapter; or
(2) three (3) equal annual payments:
(A) commencing on:
(i) the member's DROP retirement date; or (ii) the date the member retires because of a disability as provided under section 16.5(d) of this chapter; and
(B) thereafter paid on the anniversary of:
(i) the member's DROP retirement date; or
(ii) the date the member retires because of a disability as provided under section 16.5(d) of this chapter.
(d) In calculating a member's retirement benefit under this chapter, the applicable fund must use the lesser of:
(1) the member's actual years of service; or
(2) thirty-two (32) years of service.
(e) Except as provided under section 16.5(d) of this chapter, the retirement benefits for a member who exits the DROP for any reason other than retirement on the member's DROP retirement date are calculated under the provisions of the applicable fund as if the member had never entered the DROP.
As added by P.L.62-2002, SEC.5. Amended by P.L.148-2007, SEC.3.

IC 36-8-8.5-13
Cost of living adjustment
Sec. 13. (a) A cost of living adjustment to the monthly benefit of a member of the 1925 fund, 1937 fund, or 1953 fund is determined in STEP FOUR of the following formula:
STEP ONE: Calculate a percentage by dividing:
(A) the amount of any increase in the salary of a first class officer or firefighter, whichever is applicable; by
(B) the prior year's salary of a first class officer or firefighter, whichever is applicable.
STEP TWO: Add:
(A) the member's DROP frozen benefit; and
(B) the amount of any prior cost of living adjustments calculated under this section.
STEP THREE: Multiply the percentage determined under STEP ONE by the sum determined under STEP TWO.
STEP FOUR: Add the product determined under STEP THREE to the sum determined under STEP TWO.
(b) A cost of living adjustment to the monthly benefit of a member of the 1977 fund is determined under the provisions of IC 36-8-8, as applied after:
(1) the member's DROP retirement date; or
(2) the date the member retires because of a disability as provided under section 16.5(d) of this chapter.
As added by P.L.62-2002, SEC.5. Amended by P.L.148-2007, SEC.4.

IC 36-8-8.5-14
DROP exit date
Sec. 14. (a) Subject to subsection (b), a member who enters the DROP established by this chapter shall exit the DROP at the earliest of:
(1) the member's DROP retirement date;
(2) thirty-six (36) months after the member's DROP entry date; (3) the mandatory retirement age applicable to the member, if any;
(4) the date the member retires because of a disability as provided under section 16.5(d) of this chapter; or
(5) the date determined under IC 36-8-8-24.8.
(b) A member of the 1925 fund, the 1937 fund, or the 1953 fund who enters the DROP established by this chapter must exit the DROP on the date the authority of the board of trustees of the Indiana public retirement system to distribute from the pension relief fund established under IC 5-10.3-11-1 to units of local government (described in IC 5-10.3-11-3) amounts determined under IC 5-10.3-11-4.7 expires.
As added by P.L.62-2002, SEC.5. Amended by P.L.51-2006, SEC.3; P.L.148-2007, SEC.5; P.L.177-2011, SEC.4; P.L.35-2012, SEC.143.

IC 36-8-8.5-15
Survivor benefits
Sec. 15. If a member dies:
(1) in the line of duty; or
(2) other than in the line of duty;
while the member is in the DROP, benefits for the member's survivors are calculated under the provisions of the applicable fund as if the member had never entered the DROP.
As added by P.L.62-2002, SEC.5.

IC 36-8-8.5-16
Repealed
(Repealed by P.L.148-2007, SEC.11.)

IC 36-8-8.5-16.5
Disability benefit
Sec. 16.5. (a) This section applies to a member of the 1977 fund who becomes disabled after June 1, 2005, while the member is in the DROP, because of a disability that arose either in the line of duty or other than in the line of duty.
(b) The retirement benefit for a member who retires because of a disability while in the DROP is determined under this chapter rather than under the provisions of the applicable fund. Determinations as to whether:
(1) the member is disabled; and
(2) a disability is in the line of duty;
under this chapter are made under the provisions of the applicable fund.
(c) If the member retires because of a disability less than twelve (12) months after the date the member enters the DROP, the benefits for the member are calculated under the provisions of the applicable fund as if the member had never entered the DROP.
(d) If the member retires because of a disability at least twelve (12) months after the date the member enters the DROP, the benefits for the member are calculated under section 12 of this chapter, and

the member's retirement date is the date the member retires because of a disability rather than the member's DROP retirement date.
As added by P.L.148-2007, SEC.6.

IC 36-8-8.5-17
Exemption from levy limits; taxes of civil taxing unit for pension benefits
Sec. 17. (a) The ad valorem property tax levy limits imposed by IC 6-1.1-18.5 do not apply to ad valorem property taxes imposed by a civil taxing unit for a calendar year to pay pension benefits under section 12(c) of this chapter to the extent provided in subsection (b).
(b) For purposes of determining the property tax levy limit imposed on a civil taxing unit under IC 6-1.1-18.5, the civil taxing unit's ad valorem property tax levy for a calendar year does not include an amount equal to the amounts paid by the civil taxing unit for pension benefits in that calendar year under section 12(c) of this chapter, minus:
(1) the amount of pension relief distributions under IC 5-10.3-11-4, IC 5-10.3-11-4.5 (repealed effective January 1, 2009), and IC 5-10.3-11-4.7 to be received by the civil taxing unit in that calendar year that is attributable to pension benefits paid under section 12(c) of this chapter for that calendar year; and
(2) an amount equal to the percentage of the civil taxing unit's pension distributions that were relieved under IC 5-13-12-4 in the preceding calendar year, multiplied by the amount of pension benefits paid under section 12(c) of this chapter in that calendar year.
As added by P.L.62-2002, SEC.5. Amended by P.L.1-2009, SEC.170.



CHAPTER 9. TOWN BOARD OF METROPOLITAN POLICE COMMISSIONERS

IC 36-8-9-2
Establishment of board
Sec. 2. The legislative body of a town may by ordinance:
(1) abolish the office of town marshal; and
(2) establish a board of metropolitan police commissioners (referred to as "the board" in this chapter).
As added by Acts 1981, P.L.309, SEC.60. Amended by P.L.3-1987, SEC.567; P.L.101-1998, SEC.4.

IC 36-8-9-3
Repealed
(Repealed by P.L.12-2001, SEC.2.)

IC 36-8-9-3.1
Membership
Sec. 3.1. (a) An ordinance adopted under section 2 of this chapter must provide as follows:
(1) The board must consist of either of the following number of members:
(A) Three (3) members. If the ordinance provides for a three (3) member board, not more than two (2) board members may be members of the same political party, if individuals who satisfy this requirement can be found to serve on the board.
(B) Five (5) members. If the ordinance provides for a five (5) member board, not more than three (3) board members may be members of the same political party, if individuals who satisfy this requirement can be found to serve on the board.
(2) Each board member must be a resident of the town.
(3) The town legislative body shall appoint each board member.
(4) Except as provided in subdivision (5), the term of each board member expires January 1 of the third year after the member's appointment.
(5) The ordinance must provide for staggered terms of the board members and the method for staggering the terms. If the board has three (3) members, the term of one (1) board member must expire each year. If the board has five (5) members, the terms of not more than two (2) board members may expire each year.
(6) The town legislative body may remove a board member for any cause that the legislative body considers sufficient. (7) The town legislative body may not appoint a police officer employed by the town to serve on the board.
(b) The ordinance may provide that a member of the town legislative body may serve as an ex officio member of the board. If the ordinance permits members of the town legislative body to serve as members of the board, the following apply:
(1) The ordinance must state the maximum number of board members that may also be members of the town legislative body.
(2) The ordinance must provide either of the following:
(A) That a board member vacates the member's position on the board when the member is no longer a member of the town legislative body.
(B) That a board member may continue to serve until the end of the board member's term even if the board member vacates the member's position on the town legislative body.
(3) A board member who is also a member of the town legislative body may not receive compensation as a board member provided under subsection (g).
(4) A board member who is also a member of the town legislative body is not required to post the bond required by subsection (f).
(c) This subsection does not apply to a board member who is a member of the town legislative body. Before performing any function of a board member, an individual shall take and subscribe an oath or affirmation of office before the circuit court clerk of the county in which the town is located.
(d) This subsection applies to all board members. Before performing any function of a board member, an individual shall take and subscribe an oath or affirmation before the circuit court clerk of the county in which the town is located that, in each appointment or removal made by the board to or from the town police department under this chapter, the board member will not appoint or remove a member of the town police department because of the political affiliation of the person or for another cause or reason other than that of the fitness of the person.
(e) The circuit court clerk shall file oaths and affirmations required by this section among the circuit court clerk's records.
(f) This subsection does not apply to a board member who is a member of the town legislative body. A board member shall give bond in the penal sum of five thousand dollars ($5,000), payable to the state and conditioned upon the faithful and honest discharge of the member's duties. The bond must be approved by the town legislative body.
(g) The town legislative body shall fix the salary of board members who are not members of the town legislative body. A board member's salary is payable monthly out of the town treasury.
(h) If the board has three (3) members, the town legislative body may amend the ordinance at any time to increase the number of board members to five (5). The amended ordinance and the

appointment of board members must satisfy all the requirements of subsection (a).
(i) A board established in compliance with section 3 of this chapter (before its repeal) is considered a board established under this section. A town legislative body may amend an ordinance adopted in compliance with section 3 of this chapter (before its repeal) as provided in this section.
As added by P.L.12-2001, SEC.1.

IC 36-8-9-4
Powers and duties of board
Sec. 4. (a) The board may appoint, subject to the qualifications for employment determined by the board and approved by the town legislative body, as many persons as necessary to serve in the police department of the town. One (1) person shall be appointed to serve as the police chief. The board may also appoint other employees that are necessary to carry on the work of the police department.
(b) The board may recommend and the town legislative body shall determine the compensation to be paid to members of the police department in amounts that are just and reasonable.
(c) All persons appointed must be of good moral character and serve only during good behavior. The board constitutes the safety board of the town for purposes of the suspension, demotion, or dismissal of any member of the police department. Proceedings for the suspension, demotion, or dismissal of any member of the police department shall be conducted in the manner prescribed by IC 36-8-3-4. The disciplinary provisions of IC 36-8-3-4.1 also apply to the safety board and the police chief.
(d) The board may make general and special rules for the government and discipline of the police department and may make special and general orders to the department through the police chief, who is the executive head of the department.
As added by Acts 1981, P.L.309, SEC.60. Amended by Acts 1981, P.L.315, SEC.6; Acts 1982, P.L.33, SEC.41; P.L.198-1984, SEC.2; P.L.101-1998, SEC.5; P.L.65-2008, SEC.3.

IC 36-8-9-5
Appropriations
Sec. 5. The town legislative body shall appropriate a sum sufficient to pay the salaries of the members of the town police department.
As added by Acts 1981, P.L.309, SEC.60.

IC 36-8-9-6
Statutes governing police departments
Sec. 6. (a) The operation, management, and control of a police department under this chapter is governed by statutes applicable to the management and control of other municipal police departments if those statutes are consistent with this chapter.
(b) The members of the police department may exercise all

powers granted to members of police departments by other statutes. The members of the police department are entitled to all the rights, powers, and privileges granted by statute to members of police departments.
As added by Acts 1981, P.L.309, SEC.60.

IC 36-8-9-7
Probationary appointments
Sec. 7. (a) The board may provide that all appointments to the police department are probationary for a period not to exceed one (1) year.
(b) If the board finds, upon the recommendation of the chief of the department during the probationary period, that the conduct or capacity of a member is not satisfactory, the board shall notify the member in writing that the member is being suspended or that the member will not receive a permanent appointment.
(c) If a member is notified that the member will not receive a permanent appointment, the member's employment immediately ceases. Otherwise, at the expiration of the probationary period, the member is considered regularly employed.
As added by P.L.98-2000, SEC.28.

IC 36-8-9-8
Payment of line of duty health care expenses for police
Sec. 8. (a) A town shall pay for the care of a full-time, paid police officer who:
(1) suffers an injury; or
(2) contracts an illness;
during the performance of the officer's duty.
(b) The town shall pay for the following expenses incurred by a police officer described in subsection (a):
(1) Medical and surgical care.
(2) Medicines and laboratory, curative, and palliative agents and means.
(3) X-ray, diagnostic, and therapeutic service, including during the recovery period.
(4) Hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(c) Expenditures required by subsection (a) shall be paid from the general fund of the town.
(d) A town that has paid for the care of a police officer under subsection (a) has a cause of action for reimbursement of the amount paid under subsection (a) against any third party against whom the police officer has a cause of action for an injury sustained because of, or an illness caused by, the third party. The town's cause of action under this subsection is in addition to, and not in lieu of, the cause of action of the police officer against the third party.
As added by P.L.150-2002, SEC.2.

IC 36-8-9-9 Body armor
Sec. 9. (a) As used in this section, "body armor" has the meaning set forth in IC 35-47-5-13(a).
(b) After December 31, 2010, a town shall provide an active member of the police department of the town with body armor for the torso. The town shall replace the body armor for the torso according to the replacement period recommended by the manufacturer of the body armor for the torso.
(c) An active member of the police department of a town shall not be required to pay for maintenance of the body armor for the torso furnished under this section.
(d) Body armor for the torso provided by a town under this section remains the property of the town. The town may sell the property when it becomes unfit for use, and all money received shall be paid into the general fund of the town.
As added by P.L.34-2010, SEC.7.



CHAPTER 10. SHERIFF'S DEPARTMENT; MERIT BOARD; PENSIONS

IC 36-8-10-0.3
Legalization of certain county fiscal body actions taken before July 1, 1994
Sec. 0.3. A county fiscal body action taken before July 1, 1994, to directly appropriate money from the appropriate source to a sheriff's pension trust plan is legalized and validated to the same extent as if P.L.152-1994 had been enacted.
As added by P.L.220-2011, SEC.673.

IC 36-8-10-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1981, P.L.309, SEC.61.

IC 36-8-10-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to the sheriff's merit board established under this chapter.
"Department" refers to the sheriff's department of a county.
"Eligible employee" means the sheriff of a county or a county police officer.
"Employee beneficiary" means an eligible employee who has completed an application to become an employee beneficiary and who has had the proper deductions made from his wages as required in the pension trust agreement.
"Net amount paid into the trust fund from wages of an employee beneficiary" means the amount of money actually paid in from the wages of the employee beneficiary, plus interest at the rate of three

percent (3%) compounded annually and less a sum including interest at the same rate, paid from the trust fund to the employee beneficiary or to a governmental fund for the credit or benefit of the employee beneficiary.
"Pension engineers" means technical consultants qualified to supervise and assist in the establishment, maintenance, and operation of a pension trust on an actuarially sound basis.
"Trust fund" means the assets of the pension trust and consists of voluntary contributions from the department, money paid from the wages of employee beneficiaries, and other payments or contributions made to the pension trust, including the income and proceeds derived from the investment of them.
"Trustee" refers to the trustee of the pension trust, who may be one (1) or more corporate trustees or the treasurer of the county serving under bond.
As added by Acts 1981, P.L.309, SEC.61.

IC 36-8-10-3
Sheriff's merit board
Sec. 3. (a) The fiscal body of each county shall, by ordinance, establish a sheriff's merit board to be known as the _________________________ county sheriff's merit board (inserting the name of the county).
(b) The board consists of five (5) members. Three (3) members shall be appointed by the sheriff, and two (2) members shall be elected by a majority vote of the members of the county police force under procedures established by the sheriff's merit board. However, no active county police officer may serve on the board. Appointments are for terms of four (4) years or for the remainder of an unexpired term. Not more than two (2) of the members appointed by the sheriff nor more than one (1) of the members elected by the officers may belong to the same political party. All members must reside in the county. All members serve during their respective terms and until their successors have been appointed and qualified. A member may be removed for cause duly adjudicated by declaratory judgment of the circuit court of the county.
(c) As compensation for service, each member of the board is entitled to receive from the county a minimum of fifteen dollars ($15) per day for each day, or fraction of a day, that the member is engaged in transacting the business of the board.
(d) As soon as practicable after the members of the board have been appointed, they shall meet upon the call of the sheriff and organize by electing a president and a secretary from among their membership. Three (3) members of the board constitute a quorum for the transaction of business. The board shall hold regular monthly meetings throughout the year as is necessary to transact the business of the sheriff's department.
As added by Acts 1981, P.L.309, SEC.61. Amended by Acts 1981, P.L.315, SEC.7; P.L.310-1989, SEC.2.
IC 36-8-10-4
County police force; creation; membership; budget and salaries
Sec. 4. (a) A county police force is established in each county. The members are employees of the county, and the sheriff of the county shall assign their duties according to law.
(b) The expenses of the county police force are a part of the sheriff's department budget. The board may recommend the number and salary of the personnel, but the county fiscal body shall determine the budget and salaries.
(c) The county shall furnish to the sheriff and his full-time paid county police officers the uniforms or other clothing they need to perform their duties. However, after one (1) year of service in the sheriff's department, a sheriff or or county police officer may be required by the county to furnish and maintain his own uniform clothing upon payment to him by the county of an annual cash allowance of at least two hundred dollars ($200).
As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.131-1983, SEC.13.

IC 36-8-10-4.5
Body armor
Sec. 4.5. (a) As used in this section, "body armor" has the meaning set forth in IC 35-47-5-13(a).
(b) After December 31, 2010, a county shall provide an active member of the department with body armor for the torso. The county shall replace the body armor for the torso according to the replacement period recommended by the manufacturer of the body armor for the torso.
(c) An active member of the department shall not be required to maintain the body armor for the torso furnished under this section from any annual cash allowance paid to the member under section 4(c) of this chapter.
(d) Body armor for the torso provided by a county under this section remains the property of the county. The county may sell the property when it becomes unfit for use, and all money received shall be paid into the general fund of the county.
As added by P.L.34-2010, SEC.8.

IC 36-8-10-5
Prison matron; appointment; powers and duties
Sec. 5. (a) Each sheriff shall appoint a prison matron for the county. The sheriff shall set the qualifications for that position. Except as provided in subsection (b), the sheriff has complete hiring authority over the position of prison matron.
(b) A prison matron who was a county police officer appointed under section 10(b) of this chapter immediately before being hired as prison matron is entitled to the discipline and removal procedures under section 11 of this chapter before:
(1) being reduced in grade to a rank below the rank that the person held before being hired as prison matron; or (2) removal from the department.
(c) The sheriff may employ assistant prison matrons if necessary.
(d) The prison matron or the prison matron's assistants shall receive, search, and care for all female prisoners and all boys under fourteen (14) years of age who are committed to or detained in the county jail, municipal lockup, or other detention center in the county.
(e) The prison matron and assistant matrons:
(1) are members of the department;
(2) have the powers and duties of members of the department; and
(3) are entitled to the same salary that other members of the department of the same rank, grade, or position are paid.
As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.237-1996, SEC.1.

IC 36-8-10-5.5
Chief deputy
Sec. 5.5. (a) Except as provided in subsection (b), the sheriff has complete hiring authority over the position of chief deputy.
(b) A chief deputy who was a county police officer appointed under section 10(b) of this chapter immediately before being hired as chief deputy is entitled to the discipline and removal procedures under section 11 of this chapter before:
(1) being reduced in grade to a rank below the rank that the person held before being hired as chief deputy; or
(2) removal from the department.
As added by P.L.237-1996, SEC.2.

IC 36-8-10-6
Emergencies; appointment of additional deputies and assistants
Sec. 6. (a) A sheriff may appoint additional deputy sheriffs or assistants if an emergency arises that requires them for:
(1) promoting public safety and conserving the peace;
(2) repressing, preventing, and detecting crime; and
(3) apprehending criminals.
(b) The county executive shall determine the number and salaries of deputy sheriffs or assistants to be appointed in an emergency. The executive shall provide compensation and necessary expenses for them from the general fund of the county without a specific appropriation. Expenses shall be paid after the appointed persons file sworn vouchers with the executive detailing their expenses.
(c) The deputies or assistants have the same powers that sheriffs have under statute.
(d) The deputy sheriffs or assistants must have been bona fide residents of the county for at least one (1) year before their appointment. This subsection does not apply to a county having a consolidated city.
(e) When the emergency ends, the county executive may reduce the number of deputy sheriffs or assistants to the number that the circumstances require for the public welfare. As added by Acts 1981, P.L.309, SEC.61.

IC 36-8-10-7
Prisoner meal allowances
Sec. 7. (a) The state examiner of the state board of accounts shall fix the exact amount per meal that the sheriff of each county receives for feeding the prisoners in the sheriff's custody. Subject to the maximum meal allowance provided in this section, the state examiner shall increase the amount per meal that a sheriff receives as follows:
(1) Increase the amount per meal by a percentage that does not exceed the percent of increase in the United States Department of Labor Consumer Price Index during the year preceding the year in which an increase is established.
(2) Increase the amount per meal above the amount determined under subdivision (1) if the sheriff furnishes to the state examiner sufficient documentation to prove that the sheriff cannot provide meals at the amount per meal that is determined under subdivision (1).
The amount must be fixed by April 15 each year and takes effect immediately upon approval. The allowance may not exceed two dollars ($2) per person per meal. The allowance shall be paid out of the general fund of the county after the sheriff submits to the county executive an itemized statement, under oath, showing the names of the prisoners, the date that each was imprisoned in the county jail, and the number of meals served to each prisoner.
(b) Notwithstanding subsection (a), IC 36-2-13-2.5(b)(4) through IC 36-2-13-2.5(b)(5), and IC 36-2-13-2.8(b), this subsection applies to a county having a population of:
(1) more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000); or
(2) more than three hundred thousand (300,000).
A county shall feed the county prisoners through an appropriation in the usual manner by the county fiscal body. The appropriation shall be expended by the sheriff under the direction of the county executive. If a county has a population of less than four hundred thousand (400,000), an accounting of the expenditures must be filed monthly with the county auditor by the fifth day of the month following the expenditure. If a county has a population of four hundred thousand (400,000) or more, an accounting of the expenditures must be filed with the county auditor on the first Monday of January and the first Monday of July of each year. Neither the sheriff nor the sheriff's officers, deputies, and employees may make a profit as a result of the appropriation.
As added by Acts 1981, P.L.309, SEC.61. Amended by Acts 1982, P.L.215, SEC.1; P.L.227-1991, SEC.1; P.L.12-1992, SEC.173; P.L.83-1993, SEC.3; P.L.230-1996, SEC.2; P.L.170-2002, SEC.163; P.L.119-2012, SEC.220.

IC 36-8-10-8 Reinstatement of sheriff following expiration of term of office
Sec. 8. A member of the department who becomes sheriff either by election or by appointment shall, upon the expiration of his term and upon his written application, be appointed by the board to the rank in the department that he held at the time of his election or appointment as sheriff, if there is a vacancy in the department. However, if the sheriff during his tenure of office has qualified in accordance with the promotion procedure prescribed by the board in its rules for a rank in the department that is higher than the rank he previously held, the board shall, upon the expiration of his term as sheriff, appoint him to the rank for which he has qualified under the promotion procedure if there is a vacancy in that rank.
As added by Acts 1981, P.L.309, SEC.61.

IC 36-8-10-9
Powers and duties of members of department
Sec. 9. (a) Each member of the department:
(1) has general police powers;
(2) shall arrest, without process, all persons who commit an offense within his view, take them before the court having jurisdiction, and detain them in custody until the cause of the arrest has been investigated;
(3) shall suppress all breaches of the peace within his knowledge, with authority to call to his aid the power of the county;
(4) shall pursue and commit to the jail of the county all felons;
(5) may execute all process directed to the sheriff by legal authority;
(6) shall attend upon and preserve order in all courts of the county;
(7) shall guard prisoners in the county jail;
(8) shall serve all process directed to the sheriff from a court or from the county executive according to law; and
(9) shall take photographs, fingerprints, and other identification data as shall be prescribed by the sheriff of persons taken into custody for felonies or misdemeanors.
(b) A person who:
(1) refuses to be photographed;
(2) refuses to be fingerprinted;
(3) withholds information; or
(4) gives false information;
as prescribed in subsection (a)(9), commits a Class C misdemeanor.
As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.344-1983, SEC.2.

IC 36-8-10-10
Police officers; classification of ranks, grades, and positions; appointments
Sec. 10. (a) Except for the position of chief deputy, the position of prison matron, and in a county with a population of more than

fifty thousand (50,000), temporary administrative ranks or positions established and appointed by the sheriff, the sheriff, with the approval of the board, shall establish a classification of ranks, grades, and positions for county police officers in the department. For each rank, grade, and position established, the sheriff, with the approval of the board, shall:
(1) set reasonable standards of qualifications; and
(2) fix the prerequisites of:
(A) training;
(B) education; and
(C) experience.
(b) The sheriff, with the approval of the board, shall devise and administer examinations designed to test applicants for the qualifications required for the respective ranks, grades, or positions. After these examinations, the sheriff and the board shall jointly prepare a list naming only those applicants who, in the opinion of both the sheriff and the board, best meet the prescribed standards and prerequisites. The sheriff appoints county police officers but only from among the persons whose names appear on this list. All county police officers appointed to the department under this chapter are on probation for a period of one (1) year from the date of appointment.
(c) In a county with a population of more than fifty thousand (50,000), the sheriff may:
(1) establish a temporary administrative rank or position within the county police department; and
(2) appoint a county police officer that has served as a county police officer for at least five (5) years to and remove a county police officer from a temporary administrative rank or position;
without the approval of the board. Any temporary administrative rank or position established pursuant to this section shall not diminish or reduce the number and classifications of the existing merit ranks within the county police department. A county police officer appointed under this subsection must have served as a county police officer in the county police department for at least five (5) years before the appointment. A county police officer retains the rank, grade, or position awarded under subsection (b) while serving in a temporary administrative rank or position. This subsection may not be construed to limit, modify, annul, or otherwise affect a collective bargaining agreement.
(d) In a county with a population of more than fifty thousand (50,000), the sheriff, with the approval of the board, shall establish written rules and regulations governing the discipline of county police officers. Rules and regulations established by a sheriff under this subsection must conform to the disciplinary procedure required by section 11 of this chapter.
As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.131-1983, SEC.14; P.L.314-1989, SEC.1; P.L.237-1996, SEC.3; P.L.270-1999, SEC.1; P.L.14-2000, SEC.83.

IC 36-8-10-10.4 County police force; preference for employment
Sec. 10.4. (a) Subject to subsection (c), the board shall give a preference for employment according to the following priority:
(1) A war veteran who has been honorably discharged from the United States armed forces.
(2) A person whose mother or father was a:
(A) firefighter of a unit;
(B) municipal police officer; or
(C) county police officer;
who died in the line of duty (as defined in IC 5-10-10-2).
(b) Subject to subsection (c), the board may give a preference for employment to any of the following:
(1) A member of another department laid off under section 11.1 of this chapter.
(2) A police officer laid off by a city under IC 36-8-4-11.
(c) A person described in subsection (a) or (b) may not receive a preference for employment unless the person:
(1) applies; and
(2) meets all employment requirements prescribed:
(A) by law, including physical and age requirements; and
(B) by the department.
As added by P.L.95-2003, SEC.2. Amended by P.L.110-2010, SEC.36.

IC 36-8-10-10.5
Repealed
(Repealed by P.L.311-1983, SEC.49.)

IC 36-8-10-10.6
Special deputies with powers of law enforcement officer; appointment; qualifications; duties
Sec. 10.6. (a) The sheriff may appoint as a special deputy any person who is employed by a governmental entity as defined in IC 35-31.5-2-144 or private employer, the nature of which employment necessitates that the person have the powers of a law enforcement officer. During the term of the special deputy's appointment and while the special deputy is fulfilling the specific responsibilities for which the appointment is made, a special deputy has the powers, privileges, and duties of a county police officer under this chapter, subject to any written limitations and specific requirements imposed by the sheriff and signed by the special deputy. A special deputy is subject to the direction of the sheriff and shall obey the rules and orders of the department. A special deputy may be removed by the sheriff at any time, without notice and without assigning any cause.
(b) The sheriff shall fix the prerequisites of training, education, and experience for special deputies, subject to the minimum requirements prescribed by this subsection. Applicants must:
(1) be twenty-one (21) years of age or older;
(2) never have been convicted of a felony, or a misdemeanor

involving moral turpitude;
(3) be of good moral character; and
(4) have sufficient training to insure the proper performance of their authorized duties.
(c) Except as provided in subsection (d), a special deputy shall wear a uniform the design and color of which is easily distinguishable from the uniforms of the Indiana state police, the regular county police force, and all municipal police and fire forces located in the county.
(d) The sheriff may permit a special deputy to wear the uniform of the regular county police force if the special deputy:
(1) has successfully completed the minimum basic training requirements under IC 5-2-1;
(2) is periodically assigned by the sheriff to duties of a regular county police officer; and
(3) is an employee of the department.
The sheriff may revoke permission for the special deputy to wear the uniform of the regular county police force at any time without cause or notice.
(e) The sheriff may also appoint one (1) legal deputy, who must be a member of the Indiana bar. The legal deputy does not have police powers. The legal deputy may continue to practice law. However, neither the legal deputy nor any attorney in partnership with the legal deputy may represent a defendant in a criminal case.
(f) The sheriff, for the purpose of guarding prisoners in the county jail:
(1) in counties not having a consolidated city, may appoint special deputies to serve as county jail guards; and
(2) in counties having a consolidated city, shall appoint only special deputies to serve as county jail guards.
This subsection does not affect the rights or liabilities accrued by any county police officer assigned to guard the jail before August 31, 1982.
As added by P.L.311-1983, SEC.45. Amended by P.L.48-1987, SEC.2; P.L.114-2012, SEC.149.

IC 36-8-10-11
Police officers; discipline and removal; hearings; notice; appeal; specific findings; final judgment; venue
Sec. 11. (a) The sheriff may dismiss, demote, or temporarily suspend a county police officer for cause after preferring charges in writing and after a fair public hearing before the board, which is reviewable in the circuit court. Written notice of the charges and hearing must be delivered by certified mail to the officer to be disciplined at least fourteen (14) days before the date set for the hearing. The officer may be represented by counsel. The board shall make specific findings of fact in writing to support its decision.
(b) The sheriff may temporarily suspend an officer with or without pay for a period not exceeding fifteen (15) days, without a hearing before the board, after preferring charges of misconduct in

writing delivered to the officer.
(c) A county police officer may not be dismissed, demoted, or temporarily suspended because of political affiliation nor after the officer's probationary period, except as provided in this section. Subject to IC 3-5-9, an officer may:
(1) be a candidate for elective office and serve in that office if elected;
(2) be appointed to an office and serve in that office if appointed; and
(3) except when in uniform or on duty, solicit votes or campaign funds for the officer or others.
(d) The board has subpoena powers enforceable by the circuit court for hearings under this section. An officer on probation may be dismissed by the sheriff without a right to a hearing.
(e) An appeal under subsection (a) must be taken by filing in court, within thirty (30) days after the date the decision is rendered, a verified complaint stating in a concise manner the general nature of the charges against the officer, the decision of the board, and a demand for the relief asserted by the officer. A bond must also be filed that guarantees the appeal will be prosecuted to a final determination and that the plaintiff will pay all costs only if the court finds that the board's decision should be affirmed. The bond must be approved as bonds for costs are approved in other cases. The county must be named as the sole defendant and the plaintiff shall have a summons issued as in other cases against the county. Neither the board nor the members of it may be made parties defendant to the complaint, but all are bound by service upon the county and the judgment rendered by the court.
(f) All appeals shall be tried by the court. The appeal shall be heard de novo only upon any new issues related to the charges upon which the decision of the board was made. Within ten (10) days after the service of summons, the board shall file in court a complete written transcript of all papers, entries, and other parts of the record relating to the particular case. Inspection of these documents by the person affected, or by the person's agent, must be permitted by the board before the appeal is filed, if requested. The court shall review the record and decision of the board on appeal.
(g) The court shall make specific findings and state the conclusions of law upon which its decision is made. If the court finds that the decision of the board appealed from should in all things be affirmed, its judgment should so state. If the court finds that the decision of the board appealed from should not be affirmed in all things, then the court shall make a general finding, setting out sufficient facts to show the nature of the proceeding and the court's decision on it. The court shall either:
(1) reverse the decision of the board; or
(2) order the decision of the board to be modified.
(h) The final judgment of the court may be appealed by either party. Upon the final disposition of the appeal by the courts, the clerk shall certify and file a copy of the final judgment of the court to the

board, which shall conform its decisions and records to the order and judgment of the court. If the decision is reversed or modified, then the board shall pay to the party entitled to it any salary or wages withheld from the party pending the appeal and to which the party is entitled under the judgment of the court.
(i) Either party shall be allowed a change of venue from the court or a change of judge in the same manner as such changes are allowed in civil cases. The rules of trial procedure govern in all matters of procedure upon the appeal that are not otherwise provided for by this section.
(j) An appeal takes precedence over other pending litigation and shall be tried and determined by the court as soon as practical.
As added by Acts 1981, P.L.309, SEC.61. Amended by Acts 1981, P.L.315, SEC.9; P.L.347-1985, SEC.1; P.L.350-1987, SEC.1; P.L.197-1988, SEC.1; P.L.265-1993, SEC.5; P.L.135-2012, SEC.12.

IC 36-8-10-11.1
Reinstatement following layoffs
Sec. 11.1. (a) As used in this section, "appointing authority" means the sheriff and the board.
(b) If it is necessary for the appointing authority to reduce the number of members of the department by layoff for financial reasons, the last member appointed to the department must be the first to be laid off. Additional members must be laid off in reverse hiring order until the desired level of employment is achieved.
(c) If department membership is increased, the members of the department who have been laid off under this section must be reinstated before any new member is appointed to the department. The last member to be laid off from the department must be the first to be reinstated. Additional members must be reinstated in reverse of the order in which the members were laid off.
(d) A member who is laid off shall keep the appointing authority advised of the member's current address. The appointing authority shall inform a member of the member's reinstatement by written notice sent by certified mail to the member's last known address.
(e) Not later than twenty (20) calendar days after the date notice of reinstatement is sent under subsection (d), the member must advise the appointing authority whether the member:
(1) accepts reinstatement; and
(2) will be able to commence employment on the date specified in the notice.
(f) All reinstatement rights granted to a member under this section terminate on the earlier of:
(1) the date the member fails to accept reinstatement within the time specified in subsection (e); or
(2) five (5) years after the date on which a member's layoff begins.
As added by P.L.270-1999, SEC.2. Amended by P.L.56-2010, SEC.2.

IC 36-8-10-11.5 "Care" defined; payments for care
Sec. 11.5. (a) As used in this section, "care" includes:
(1) medical and surgical care;
(2) medicines and laboratory, curative, and palliative agents and means;
(3) X-ray, diagnostic, and therapeutic service, including service during the recovery period; and
(4) hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(b) After deducting expenditures paid by an insurance or worker's compensation program, a county shall pay for the care of the following persons:
(1) A county police officer who:
(A) suffers an injury; or
(B) contracts an illness;
while the officer is on duty or while the officer is off duty and is responding to an offense or a reported offense.
(2) A jail employee who:
(A) suffers an injury; or
(B) contracts an illness;
while the employee is on duty.
(c) Expenditures required by subsection (b) shall be paid from the general fund of the county.
As added by P.L.228-1991, SEC.1.

IC 36-8-10-12
Pension trust
Sec. 12. (a) The department and a trustee may establish and operate an actuarially sound pension trust as a retirement plan for the exclusive benefit of the employee beneficiaries. However, a department and a trustee may not establish or modify a retirement plan after June 30, 1989, without the approval of the county fiscal body which shall not reduce or diminish any benefits of the employee beneficiaries set forth in any retirement plan that was in effect on January 1, 1989.
(b) The normal retirement age may be earlier but not later than the age of seventy (70). However, the sheriff may retire an employee who is otherwise eligible for retirement if the board finds that the employee is not physically or mentally capable of performing the employee's duties.
(c) Joint contributions shall be made to the trust fund:
(1) either by:
(A) the department through a general appropriation provided to the department;
(B) a line item appropriation directly to the trust fund; or
(C) both; and
(2) by an employee beneficiary through authorized monthly deductions from the employee beneficiary's salary or wages. However, the employer may pay all or a part of the contribution for the employee beneficiary. Contributions through an appropriation are not required for plans established or modifications adopted after June 30, 1989, unless the establishment or modification is approved by the county fiscal body.
(d) For a county not having a consolidated city, the monthly deductions from an employee beneficiary's wages for the trust fund may not exceed six percent (6%) of the employee beneficiary's average monthly wages. For a county having a consolidated city, the monthly deductions from an employee beneficiary's wages for the trust fund may not exceed seven percent (7%) of the employee beneficiary's average monthly wages.
(e) The minimum annual contribution by the department must be sufficient, as determined by the pension engineers, to prevent deterioration in the actuarial status of the trust fund during that year. If the department fails to make minimum contributions for three (3) successive years, the pension trust terminates and the trust fund shall be liquidated.
(f) If during liquidation all expenses of the pension trust are paid, adequate provision must be made for continuing pension payments to retired persons. Each employee beneficiary is entitled to receive the net amount paid into the trust fund from the employee beneficiary's wages, and any remaining sum shall be equitably divided among employee beneficiaries in proportion to the net amount paid from their wages into the trust fund.
(g) If a person ceases to be an employee beneficiary because of death, disability, unemployment, retirement, or other reason, the person, the person's beneficiary, or the person's estate is entitled to receive at least the net amount paid into the trust fund from the person's wages, either in a lump sum or monthly installments not less than the person's pension amount.
(h) If an employee beneficiary is retired for old age, the employee beneficiary is entitled to receive a monthly income in the proper amount of the employee beneficiary's pension during the employee beneficiary's lifetime.
(i) To be entitled to the full amount of the employee beneficiary's pension classification, an employee beneficiary must have contributed at least twenty (20) years of service to the department before retirement. Otherwise, the employee beneficiary is entitled to receive a pension proportional to the length of the employee beneficiary's service.
(j) This subsection does not apply to a county that adopts an ordinance under section 12.1 of this chapter. For an employee beneficiary who retires before January 1, 1985, a monthly pension may not exceed by more than twenty dollars ($20) one-half (1/2) the amount of the average monthly wage received during the highest paid five (5) years before retirement. However, in counties where the fiscal body approves the increases, the maximum monthly pension for an employee beneficiary who retires after December 31, 1984, may be increased by no more or no less than two percent (2%) of that average monthly wage for each year of service over twenty (20) years to a maximum of seventy-four percent (74%) of that average

monthly wage plus twenty dollars ($20). For the purposes of determining the amount of an increase in the maximum monthly pension approved by the fiscal body for an employee beneficiary who retires after December 31, 1984, the fiscal body may determine that the employee beneficiary's years of service include the years of service with the sheriff's department that occurred before the effective date of the pension trust. For an employee beneficiary who retires after June 30, 1996, the average monthly wage used to determine the employee beneficiary's pension benefits may not exceed the monthly minimum salary that a full-time prosecuting attorney was entitled to be paid by the state at the time the employee beneficiary retires.
(k) The trust fund may not be commingled with other funds, except as provided in this chapter, and may be invested only in accordance with statutes for investment of trust funds, including other investments that are specifically designated in the trust agreement.
(l) The trustee receives and holds as trustee all money paid to it as trustee by the department, the employee beneficiaries, or by other persons for the uses stated in the trust agreement.
(m) The trustee shall engage pension engineers to supervise and assist in the technical operation of the pension trust in order that there is no deterioration in the actuarial status of the plan.
(n) Within ninety (90) days after the close of each fiscal year, the trustee, with the aid of the pension engineers, shall prepare and file an annual report with the department. The report must include the following:
(1) Schedule 1. Receipts and disbursements.
(2) Schedule 2. Assets of the pension trust listing investments by book value and current market value as of the end of the fiscal year.
(3) Schedule 3. List of terminations, showing the cause and amount of refund.
(4) Schedule 4. The application of actuarially computed "reserve factors" to the payroll data properly classified for the purpose of computing the reserve liability of the trust fund as of the end of the fiscal year.
(5) Schedule 5. The application of actuarially computed "current liability factors" to the payroll data properly classified for the purpose of computing the liability of the trust fund as of the end of the fiscal year.
(o) No part of the corpus or income of the trust fund may be used or diverted to any purpose other than the exclusive benefit of the members and the beneficiaries of the members.
As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.203-1984, SEC.1; P.L.38-1986, SEC.7; P.L.313-1989, SEC.4; P.L.312-1989, SEC.5; P.L.267-1993, SEC.1; P.L.152-1994, SEC.2; P.L.230-1996, SEC.3; P.L.233-1997, SEC.1; P.L.40-1997, SEC.10; P.L.234-1997, SEC.1; P.L.253-1997(ss), SEC.32; P.L.173-2007, SEC.46.
IC 36-8-10-12.1
Maximum monthly pension
Sec. 12.1. (a) This section applies to an employee beneficiary who:
(1) retires after June 30, 1997; and
(2) served in a county that has adopted an ordinance stating that the maximum monthly pension for an employee beneficiary who retires after June 30, 1997, shall be determined under this section instead of section 12(j) of this chapter.
(b) As used in this section, "average monthly wage" means the lesser of:
(1) the average monthly wage received by the employee beneficiary during the highest paid three (3) years before retirement; or
(2) the monthly minimum salary that a full-time prosecuting attorney is entitled to be paid by the state at the time the employee beneficiary retires.
(c) Except as provided in subsection (d), an employee beneficiary's monthly pension may not exceed twenty dollars ($20) plus one-half (1/2) the amount of the average monthly wage.
(d) The fiscal body of a county may approve an increase in the maximum monthly pension for an employee beneficiary. The maximum monthly pension may:
(1) be increased by one percent (1%) of the average monthly wage for each six (6) months of service after twenty (20) years; and
(2) not exceed seventy-four percent (74%) of the average monthly wage plus twenty dollars ($20).
As added by P.L.233-1997, SEC.2.

IC 36-8-10-12.2
Deferred retirement option plan (DROP)
Sec. 12.2. (a) This section applies to a county that adopts a deferred retirement option plan as part of its retirement plan under this chapter.
(b) As used in this section, "DROP" refers to a deferred retirement option plan established under this section.
(c) As used in this section, "DROP frozen benefit" refers to a monthly pension benefit calculated under the provisions of a retirement plan established under this chapter based on the employee beneficiary's:
(1) salary; and
(2) years of service;
on the date the employee beneficiary enters the DROP.
(d) As used in this section, "maximum years of service" refers to the maximum number of years of service included in the monthly pension benefit calculation under a department's retirement plan.
(e) An employee beneficiary who:
(1) is not yet credited with the maximum number of years of service; and (2) is eligible to receive an unreduced benefit immediately upon termination of employment;
may elect to enter a DROP. The employee beneficiary's election is irrevocable.
(f) The employee beneficiary exits a DROP on the earliest of the following:
(1) The date that the employee beneficiary is credited with the maximum years of service under the retirement plan.
(2) The employee beneficiary's retirement date.
(3) The date any required benefit begins.
(g) The retirement benefit paid to the employee beneficiary who participated in a DROP consists of:
(1) the DROP frozen benefit; plus
(2) an additional amount, paid as the employee beneficiary elects under subsection (h), determined in STEP THREE of the following formula:
STEP ONE: Multiply:
(A) the DROP frozen benefit; by
(B) the number of months the employee beneficiary participated in the DROP.
STEP TWO: Multiply the product determined in STEP ONE by an interest rate that does not exceed three percent (3%) annually.
STEP THREE: Add the product determined under STEP ONE and the product determined under STEP TWO.
(h) The employee beneficiary shall elect, at the employee beneficiary's retirement, to receive the additional amount calculated under subsection (g)(2) in one (1) of the following ways:
(1) A lump sum.
(2) An actuarially equivalent increase in the monthly pension benefit payable to the employee beneficiary.
(3) A combination of (1) and (2).
(i) The cost of living payment determined under section 23 of this chapter does not apply to the additional amount calculated under subsection (g)(2). No cost of living payment is applied to a DROP frozen benefit while the employee beneficiary is participating in a DROP.
(j) If an employee beneficiary becomes disabled:
(1) in the line of duty; or
(2) other than in the line of duty;
benefits for the employee beneficiary are calculated as if the employee beneficiary had never entered the DROP.
(k) Except as provided in subsection (m), if, before the employee beneficiary's monthly pension benefit begins, an employee beneficiary dies, in the line of duty or other than in the line of duty, death benefits are payable as follows:
(1) The benefit under subsection (g)(2) is paid in a lump sum to the employee beneficiary's surviving spouse. If there is no surviving spouse, the lump sum must be divided equally among the employee beneficiary's surviving children. If there are no

surviving children, the lump sum is paid to the employee beneficiary's parents. If there are no surviving parents, the lump sum is paid to the employee beneficiary's estate.
(2) A benefit is paid on the DROP frozen benefit under the terms of the county's retirement plan.
(l) A DROP under this section must be designed to be actuarially cost neutral to the county's retirement plan.
(m) This subsection applies if:
(1) an employee beneficiary dies in the line of duty before payment of the employee beneficiary's monthly pension benefit begins; and
(2) the calculation of a death benefit under the provisions of the county's retirement plan depends upon whether an employee beneficiary dies in the line of duty or other than in the line of duty.
Death benefits for an employee beneficiary who dies in the line of duty are calculated under the provisions of the county's retirement plan as if the employee beneficiary had never entered the DROP and shall be adjusted as necessary to ensure compliance with subsection (l).
As added by P.L.97-2005, SEC.1. Amended by P.L.51-2006, SEC.4.

IC 36-8-10-12.5
Purchase of service credit earned in certain Indiana public retirement funds
Sec. 12.5. (a) This section applies after June 30, 2009, to active employee beneficiaries in a retirement plan established under this chapter.
(b) As used in this section, "public retirement fund" refers to any of the following, either singly or collectively:
(1) The public employees' retirement fund (IC 5-10.3).
(2) The Indiana state teachers' retirement fund (IC 5-10.4).
(3) The state excise police, gaming agent, gaming control officer, and conservation enforcement officers' retirement fund (IC 5-10-5.5).
(4) The state police pension trust (IC 10-12).
(5) The 1977 police officers' and firefighters' pension and disability fund (IC 36-8-8).
(6) A retirement plan established under this chapter by a department other than the department that employs the employee beneficiary who desires to purchase service credit under this section.
(c) Subject to subsection (j), if an employee beneficiary:
(1) has not attained vested status in; and
(2) is not an active participant in;
a public retirement fund other than the retirement plan established under this chapter by the department that employs the employee beneficiary, the employee beneficiary may make a transfer described in subsection (d) for the amount in the public retirement fund that is attributable to contributions made by or on behalf of the employee

beneficiary (plus credited earnings).
(d) An employee beneficiary described in subsection (c) may transfer the amount described in subsection (c) to a retirement plan established under this chapter by the department that employs the employee beneficiary in order to purchase service credit in the retirement plan for the employee beneficiary's prior service in a public retirement fund.
(e) A transfer under subsection (d) is irrevocable. A transfer cannot exceed the amount necessary to fund the service purchase under subsection (d). Any amounts in the public retirement fund after the transfer shall remain subject to the public retirement fund's provisions.
(f) If an employee beneficiary makes a transfer under subsection (d), the employee beneficiary is entitled to receive service credit for the transferred amount equal to the service credit that would be purchased by a contribution of the same amount computed at the actuarial present value for an individual whose salary or wages and age would be the same as the salary or wages and age of the employee beneficiary on the transfer date.
(g) Before a transfer is made under this section, the employee beneficiary must complete any forms required by:
(1) the public retirement fund from which the employee beneficiary is requesting a transfer; and
(2) the retirement plan established under this chapter to which the transfer is being made.
(h) An employee beneficiary who makes a transfer under subsection (d) must have at least the number of years of credited service necessary to receive an unreduced pension benefit in a retirement plan established under this chapter by the department that employs the employee beneficiary before the employee beneficiary may receive a benefit based on the amount transferred under this section.
(i) An employee beneficiary who:
(1) makes a transfer under subsection (d); and
(2) terminates employment before satisfying the eligibility requirements necessary to receive a monthly pension;
may withdraw the transferred amount, plus accumulated interest, from the retirement plan established under this chapter by the department that employs the employee beneficiary after submitting to the retirement plan established under this chapter a properly completed application for a refund. If a withdrawal of the transferred amount occurs under this subsection, the benefit payable to the employee beneficiary from the retirement plan established under this chapter shall be adjusted as necessary to ensure that the plan remains actuarially cost neutral to the county.
(j) The department may deny an application to transfer an amount under this section if the transfer would exceed the limitations under Section 415 of the Internal Revenue Code.
(k) If an employee beneficiary makes a transfer under subsection (d), the employee beneficiary waives all credit for the employee

beneficiary's service in the public retirement fund from which the amount is transferred or paid.
(l) To the extent permitted by the Internal Revenue Code and applicable regulations, a retirement plan established under this chapter may accept, on behalf of an employee beneficiary who is purchasing permissive service credit under this section, a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(m) To the extent permitted by the Internal Revenue Code and applicable regulations, a retirement plan established under this chapter may accept, on behalf of an employee beneficiary who is purchasing permissive service credit under this section, a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.98-2009, SEC.2.

IC 36-8-10-13
Pension trust; participation by sheriff
Sec. 13. Except as provided in section 19 of this chapter, a sheriff may participate in the pension trust in the same manner as a county police officer. In addition, a sheriff who is not participating in the pension trust after the creation of the pension trust in the sheriff's county may make a payment to the pension trust in the amount of contributions the sheriff would have made had the sheriff been participating while a sheriff, plus interest at three percent (3%) compounded annually. The sheriff is entitled to credit for the years of service as a sheriff for all purposes of the pension trust if the sheriff makes this payment.
As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.180-2007, SEC.11.

IC 36-8-10-14
Death benefit program
Sec. 14. (a) The department may establish and operate a death benefit program for the payment of death benefits to deceased employee beneficiaries. The department may provide these benefits by the creation of a reserve account, by obtaining group life insurance, or both. However, the department may not establish or

modify a death benefit program after June 30, 1989, without the approval of the county fiscal body which shall not reduce or diminish any death benefits set forth in any death benefit program that was in effect on January 1, 1989.
(b) Benefits payable under a group life insurance policy established under subsection (a) must be in reasonable amounts. Benefits payable from a reserve account established under subsection (a) may not exceed twenty-five thousand dollars ($25,000).
As added by Acts 1981, P.L.309, SEC.61. Amended by Acts 1981, P.L.48, SEC.3; P.L.313-1989, SEC.5; P.L.168-1990, SEC.2.

IC 36-8-10-15
Disability benefit program
Sec. 15. (a) The department may establish and operate a disability benefit program for the payment of disability expense reimbursement and pensions to employee beneficiaries with a disability. The department may provide these benefits by the creation of a reserve account, by obtaining disability insurance coverage, or both. However, the department may not establish or modify a disability benefit program after June 30, 1989, without the approval of the county fiscal body which shall not reduce or diminish any disability benefits set forth in any disability program that was in effect on January 1, 1989.
(b) Benefits payable as a result of line of duty activities, including a disability presumed incurred in the line of duty under IC 5-10-13, must be in reasonable amounts. Monthly benefits payable as a result of other activities may not exceed the amount of pension to which that employee beneficiary employed until normal retirement age would have been entitled.
As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.313-1989, SEC.6; P.L.185-2002, SEC.13; P.L.99-2007, SEC.221; P.L.1-2010, SEC.151.

IC 36-8-10-16
Dependent's pension benefit; establishment and operation; maximum monthly pension payable; eligibility
Sec. 16. (a) The department may establish and operate a dependent's pension benefit for the payment of pensions to dependent parents, surviving spouses, and dependent children under eighteen (18) years of age of former employee beneficiaries. The department may provide these benefits by the creation of a reserve account, by obtaining appropriate insurance coverage, or both. However, the department may not establish or modify a dependent's pension benefit after June 30, 1989, without the approval of the county fiscal body which shall not reduce or diminish any dependent's pension benefits that were in effect on January 1, 1989.
(b) This subsection applies to survivors of employee beneficiaries who:
(1) died before January 1, 1990; and
(2) were covered by a benefit plan established under this

section.
The maximum monthly pension payable to dependent parents or surviving spouses may not exceed two hundred dollars ($200) per month during the parent's or the spouse's lifetime if the spouse did not remarry before September 1, 1984. If the surviving spouse remarried before September 1, 1984, benefits ceased on the date of remarriage. The maximum monthly pension payable to dependent children is thirty dollars ($30) per child and ceases with the last payment before attaining eighteen (18) years of age.
(c) This subsection applies to survivors of employee beneficiaries who:
(1) died after December 31, 1989; and
(2) were covered by a benefit plan established under this section.
The monthly pension payable to dependent parents or surviving spouses must be not less than two hundred dollars ($200) for each month during the parent's or the spouse's lifetime. The monthly pension payable to each dependent child must be not less than thirty dollars ($30) for each child and ceases with the last payment before attaining eighteen (18) years of age.
(d) The county fiscal body may by ordinance provide an increase in the monthly pension of survivors of employee beneficiaries who die before January 1, 1990. However, the monthly pension that is provided under this subsection may not exceed the monthly pension that is provided to survivors whose monthly pensions are determined under subsection (c).
(e) In order to be eligible for a benefit under this section, the surviving spouse of an employee beneficiary who dies after August 31, 1984, must have been married to the employee beneficiary at the time of the employee's retirement or death in service.
(f) In addition to, or instead of, a modification of a surviving spouse's monthly pension under this section, a county fiscal body may approve a cost of living payment to a surviving spouse under section 23 of this chapter.
As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.203-1984, SEC.2; P.L.313-1989, SEC.7; P.L.314-1989, SEC.2; P.L.97-2005, SEC.2; P.L.42-2008, SEC.1.

IC 36-8-10-16.3
Treatment of certain payments as proper; reinstatement of monthly pension of certain surviving spouses
Sec. 16.3. (a) This section applies to a surviving spouse of an employee beneficiary who:
(1) died before July 1, 2005; and
(2) was a member of a retirement plan established under section 12 of this chapter.
(b) A monthly pension paid under section 16(c) of this chapter, before its amendment by P.L.97-2005, to a surviving spouse after the date the surviving spouse remarried and before July 1, 2005, shall be treated as properly paid. (c) The monthly pension of a surviving spouse:
(1) who remarried after December 31, 1989; and
(2) whose monthly pension paid under section 16(c) of this chapter, before its amendment by P.L.97-2005, ceased on the date of remarriage;
shall be reinstated on July 1, 2005, under section 16 of this chapter, as amended by P.L.97-2005, and continue during the life of the surviving spouse.
As added by P.L.220-2011, SEC.674.

IC 36-8-10-16.5
Health insurance for surviving spouse and children
Sec. 16.5. (a) As used in this section, "dies in the line of duty" has the meaning set forth in IC 5-10-10-2.
(b) This section applies to the survivors of an eligible employee who dies in the line of duty.
(c) After December 31, 2003, the department that employed the eligible employee who died in the line of duty shall offer to provide and pay for health insurance coverage for the eligible employee's surviving spouse and for each natural child, stepchild, or adopted child of the eligible employee:
(1) until the child becomes eighteen (18) years of age;
(2) until the child becomes twenty-three (23) years of age, if the child is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; or
(3) during the entire period of the child's physical or mental disability;
whichever period is longest. If health insurance coverage is offered by the unit to an eligible employee, the health insurance provided to a surviving spouse or child under this subsection must be equal in coverage to that offered to an eligible employee. The offer to provide and pay for health insurance coverage shall remain open for as long as there is a surviving spouse or as long as a natural child, stepchild, or adopted child of the eligible employee is eligible for coverage under subdivision (1), (2), or (3).
As added by P.L.86-2003, SEC.10. Amended by P.L.97-2004, SEC.130.

IC 36-8-10-17
Police benefit fund
Sec. 17. (a) The death benefit, the disability benefit, and the dependents' pension may be operated as one (1) fund, known as the police benefit fund, under the terms of a supplementary trust agreement between the department and the trustee for the exclusive benefit of employee beneficiaries and their dependents.
(b) The trustee receives and holds as trustee for the uses and purposes set out in the supplementary trust agreement all money paid to it as trustee by the department or by other persons.
(c) The trustee may, under the terms of the supplementary trust

agreement, pay the necessary premiums for insurance, pay benefits, or pay both as provided by this chapter.
(d) The trustee shall hold, invest, and reinvest the police benefit fund in investments that are permitted by statute for the investment of trust funds and other investments that are specifically designated in the supplementary trust agreement.
(e) Within ninety (90) days after the close of the fiscal year, the trustee, with the assistance of the pension engineers, shall prepare and file with the department and the state insurance department a detailed annual report showing receipts, disbursements, and case histories, and making recommendations regarding the necessary contributions required to keep the program in operation. Contributions by the department shall be provided in the general appropriations to the department. However, these contributions are not required for plans established or modifications adopted after June 30, 1989, under sections 14 through 16 of this chapter unless the establishment or modification is approved by the county fiscal body.
As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.313-1989, SEC.8.

IC 36-8-10-18
Repealed
(Repealed by P.L.185-1996, SEC.18.)

IC 36-8-10-19
Restrictions on alienation of benefits; fund expenses; payment of insurance premiums
Sec. 19. (a) Except as provided in subsection (c), a person entitled to an interest in or share of a pension or benefit from the trust funds may not, before the actual payment, anticipate it or sell, assign, pledge, mortgage, or otherwise dispose of or encumber it. In addition, the interest, share, pension, or benefit is not, before the actual payment, liable for the debts or liabilities of the person entitled to it, nor is it subject to attachment, garnishment, execution, levy, or sale on judicial proceedings, or transferable, voluntarily or involuntarily.
(b) The trustee may expend the sums from the fund that it considers proper for necessary expenses.
(c) This subsection does not apply to the sheriff of a county. Notwithstanding any other provision of this chapter, an employee beneficiary who is receiving a normal or disability monthly pension benefit under this chapter may, after June 30, 2007, authorize the trustee to pay a portion of the employee beneficiary's monthly pension benefit to an insurance provider for the purpose of paying a premium on a policy of insurance for accident, health, or long term care coverage for:
(1) the employee beneficiary;
(2) the employee beneficiary's spouse; or
(3) the employee beneficiary's dependents (as defined in Section 152 of the Internal Revenue Code). As added by Acts 1981, P.L.309, SEC.61. Amended by P.L.180-2007, SEC.12.

IC 36-8-10-20
Repealed
(Repealed by P.L.22-1984, SEC.2.)

IC 36-8-10-20.1
County sheriffs' standard vehicle marking and uniform commission; establishment; adoption of rules; limitation of authority
Sec. 20.1. (a) A county sheriffs' standard vehicle marking and uniform commission is established. The commission consists of three (3) members, not more than two (2) of whom may be of the same political party. Members of the commission shall be appointed by the governor for four (4) year terms. Each member must be an elected and acting county sheriff. The governor shall fill a vacancy on the commission for the unexpired term. Members serve without compensation.
(b) The commission shall, by rules adopted under IC 4-22-2, establish the following for sheriffs and their full-time paid deputies:
(1) A uniform of standard design and color.
(2) A standard design and color of vehicle marking for all county owned vehicles used by the sheriff's department.
The rules adopted under this subsection must provide exceptions for unmarked cars and plainclothes deputies.
(c) All vehicles and uniforms purchased after the effective date of the rules adopted under subsection (b) must meet the standards established by the rules. The commission's authority is limited to establishing standards for:
(1) uniforms worn by county sheriffs and their full-time paid deputies; and
(2) vehicles used by the sheriff's department.
As added by P.L.224-1986, SEC.1.

IC 36-8-10-21
Application to certain counties; jail commissary fund; disposition of money from commissary sales; record of receipts and disbursements
Sec. 21. (a) This section applies to any county that has a jail commissary that sells merchandise to inmates.
(b) A jail commissary fund is established, referred to in this section as "the fund". The fund is separate from the general fund, and money in the fund does not revert to the general fund.
(c) The sheriff, or the sheriff's designee, shall deposit all money from commissary sales into the fund, which the sheriff or the sheriff's designee shall keep in a depository designated under IC 5-13-8.
(d) The sheriff, or the sheriff's designee, at the sheriff's or the sheriff's designee's discretion and without appropriation by the county fiscal body, may disburse money from the fund for: (1) merchandise for resale to inmates through the commissary;
(2) expenses of operating the commissary, including, but not limited to, facilities and personnel;
(3) special training in law enforcement for employees of the sheriff's department;
(4) equipment installed in the county jail;
(5) equipment, including vehicles and computers, computer software, communication devices, office machinery and furnishings, cameras and photographic equipment, animals, animal training, holding and feeding equipment and supplies, or attire used by an employee of the sheriff's department in the course of the employee's official duties;
(6) an activity provided to maintain order and discipline among the inmates of the county jail;
(7) an activity or program of the sheriff's department intended to reduce or prevent occurrences of criminal activity, including the following:
(A) Substance abuse.
(B) Child abuse.
(C) Domestic violence.
(D) Drinking and driving.
(E) Juvenile delinquency;
(8) expenses related to the establishment, operation, or maintenance of the sex and violent offender registry web site under IC 36-2-13-5.5; or
(9) any other purpose that benefits the sheriff's department that is mutually agreed upon by the county fiscal body and the county sheriff.
Money disbursed from the fund under this subsection must be supplemental or in addition to, rather than a replacement for, regular appropriations made to carry out the purposes listed in subdivisions (1) through (8).
(e) The sheriff shall maintain a record of the fund's receipts and disbursements. The state board of accounts shall prescribe the form for this record. The sheriff shall semiannually provide a copy of this record of receipts and disbursements to the county fiscal body. The semiannual reports are due on July 1 and December 31 of each year.
As added by Acts 1981, P.L.48, SEC.4. Amended by P.L.395-1987(ss), SEC.1; P.L.19-1987, SEC.51; P.L.80-2000, SEC.1; P.L.116-2002, SEC.28; P.L.216-2007, SEC.55.

IC 36-8-10-22
Application to certain counties; inmates' money to be held in trust; disbursements from trust; payments upon discharge or release of inmates; reimbursement for destroyed or lost property; record of trust receipts and disbursements
Sec. 22. (a) This section applies to any county that operates a county jail.
(b) The sheriff shall hold in trust separately for each inmate any money received from that inmate or from another person on behalf

of that inmate.
(c) If the inmate or his legal guardian requests a disbursement from the inmate's trust fund, the sheriff may make a disbursement for the personal benefit of the inmate, including but not limited to a disbursement to the county jail commissary.
(d) Upon discharge or release of an inmate from the county jail, the sheriff shall pay to that inmate or his legal guardian any balance remaining in his trust fund.
(e) If an inmate is found guilty of intentionally destroying or losing county property after a hearing conducted under IC 11-11-5-5, the sheriff may disburse from the inmate's trust fund or commissary account sums of money as reimbursement to the county for the inmate's intentional destruction or loss of county property, including but not limited to clothing, bedding, and other nondisposable items issued by the county to the inmate. Before disbursing money under this subsection, the sheriff shall adopt rules to administer this procedure.
(f) The sheriff shall maintain a record of each trust fund's receipts and disbursements. The state board of accounts shall prescribe the form for this record.
As added by Acts 1981, P.L.48, SEC.5. Amended by P.L.72-1994, SEC.2; P.L.80-2000, SEC.2.

IC 36-8-10-23
Cost of living payments; ordinances and collective bargaining
Sec. 23. (a) This section applies to a county that adopts the provisions of this section by an ordinance of the county fiscal body.
(b) The county fiscal body may provide for:
(1) an annual cost of living payment to employee beneficiaries who are retired or have a disability, or both; or
(2) an ad hoc cost of living payment to employee beneficiaries who are retired or have a disability, or both. The amount of the ad hoc cost of living payment under this subdivision is not an increase in the base pension benefit calculated under section 12 or 12.1 of this chapter.
(c) In addition to, or instead of, a modification of a surviving spouse's monthly pension under section 16 of this chapter, the county fiscal body may provide for:
(1) an annual cost of living payment to a surviving spouse; or
(2) an ad hoc cost of living payment to a surviving spouse.
(d) In the case of an annual cost of living payment granted under subsection (b)(1) or (c)(1), the amount of the cost of living payment shall be determined each year by the pension engineers under this subsection. The pension engineers shall determine if there has been an increase in the Consumer Price Index (United States city average) prepared by the United States Department of Labor by comparing the arithmetic mean of the Consumer Price Index for January, February, and March of the payment year with the same three (3) month period of the preceding year. If there has been an increase, the increase shall be stated as a percentage of the arithmetic mean for the three (3)

month period for the year preceding the payment year (the adjustment percentage). The adjustment percentage shall be rounded to the nearest one-tenth of one percent (0.1%) and may not exceed three percent (3%).
(e) In the case of a cost of living payment granted under subsection (b)(2) or (c)(2), the amount of the cost of living payment shall be determined by the county fiscal body and may be:
(1) a percentage increase, not to exceed the percentage determined under subsection (d); or
(2) a fixed dollar amount.
(f) A payment authorized under this section shall be made to each:
(1) authorized employee beneficiary who is retired or has a disability; or
(2) surviving spouse;
and may be made annually, semiannually, quarterly, or monthly.
(g) A cost of living payment granted under this section shall be funded by a direct appropriation or by maintaining a fully funded actuarially sound trust fund.
(h) A cost of living payment granted under this section is applicable only to the following:
(1) Employee beneficiaries who:
(A) are retired or have a disability; and
(B) are at least fifty-five (55) years of age.
(2) A surviving spouse.
(i) No provision of this section shall be made part of any ordinance or agreement concerning collective bargaining. No provision of this section shall be subject to bargaining under any statute, ordinance, or agreement.
As added by P.L.150-1992, SEC.1. Amended by P.L.1-1993, SEC.248; P.L.233-1997, SEC.3; P.L.99-2007, SEC.222; P.L.42-2008, SEC.2.



CHAPTER 10.5. MINIMUM TRAINING REQUIREMENTS FOR FIREFIGHTERS

IC 36-8-10.5-2
"Education board" defined
Sec. 2. As used in this chapter, "education board" refers to the board of firefighting personnel standards and education.
As added by P.L.49-1987, SEC.2.

IC 36-8-10.5-3
"Full-time firefighter" defined
Sec. 3. As used in this chapter, "full-time firefighter" means a full-time, fully paid firefighter employed by a political subdivision.
As added by P.L.49-1987, SEC.2.

IC 36-8-10.5-4
"Volunteer fire department" defined
Sec. 4. As used in this chapter, "volunteer fire department" has the meaning set forth in IC 36-8-12-2.
As added by P.L.49-1987, SEC.2. Amended by P.L.1-1999, SEC.85.

IC 36-8-10.5-5
"Volunteer firefighter" defined
Sec. 5. As used in this chapter, "volunteer firefighter" has the meaning set forth in IC 36-8-12-2.
As added by P.L.49-1987, SEC.2.

IC 36-8-10.5-6
Minimum training requirements
Sec. 6. (a) A full-time firefighter must successfully complete the minimum basic training requirements established by this chapter before the firefighter may perform the duties of a full-time firefighter for the political subdivision.
(b) A volunteer firefighter who has successfully completed the minimum basic training requirements established by this chapter may be elected or appointed to membership in more than one (1) volunteer fire department.
As added by P.L.49-1987, SEC.2. Amended by P.L.50-1998, SEC.2; P.L.1-1999, SEC.86.
IC 36-8-10.5-7
Training subject matter
Sec. 7. (a) The education board shall adopt rules under IC 4-22-2 establishing minimum basic training requirements for full-time firefighters and volunteer firefighters, subject to subsection (b) and section 7.5 of this chapter. The requirements must include training in the following areas:
(1) Orientation.
(2) Personal safety.
(3) Forcible entry.
(4) Ventilation.
(5) Apparatus.
(6) Ladders.
(7) Self-contained breathing apparatus.
(8) Hose loads.
(9) Streams.
(10) Basic recognition of special hazards.
(b) A person who fulfills the certification requirements for:
(1) Firefighter I, as described in 655 IAC 1-2.1-4; or
(2) Firefighter II, as described in 655 IAC 1-2.1-5;
is considered to comply with the requirements established under subsection (a).
(c) In addition to the requirements of subsections (a) and (d), the minimum basic training requirements for full-time firefighters and volunteer firefighters must include successful completion of a basic or inservice course of education and training on sudden infant death syndrome that is certified by the Indiana emergency medical services commission (created under IC 16-31-2-1) in conjunction with the state health commissioner.
(d) In addition to the requirements of subsections (a) and (c), the minimum basic training requirements for full-time and volunteer firefighters must include successful completion of an instruction course on vehicle emergency response driving safety. The education board shall adopt rules under IC 4-22-2 to operate this course.
(e) In addition to the requirements of subsections (a), (c), and (d), the minimum basic training requirements for full-time and volunteer firefighters must include successful completion of a basic or inservice course of education and training in interacting with individuals with autism that is certified by the Indiana emergency medical services commission (created under IC 16-31-2-1).
As added by P.L.49-1987, SEC.2. Amended by P.L.22-1994, SEC.5; P.L.62-2003, SEC.1; P.L.148-2007, SEC.7; P.L.93-2009, SEC.3; P.L.110-2009, SEC.17; P.L.1-2010, SEC.152.

IC 36-8-10.5-7.5
Time to complete training requirements; extensions
Sec. 7.5. (a) Except as provided in subsection (b), an individual whose employment by a fire department as a full-time firefighter begins after December 31, 2009, must complete the training for Firefighter I (as described in 655 IAC 1-2.1-4) and Firefighter II (as

described in 655 IAC 1-2.1-5) during the firefighter's first year of employment. The fire department that employs a firefighter shall report to the education board when the firefighter has completed the training requirements established by this subsection.
(b) The education board may grant a firefighter any number of extensions of six (6) months to complete the training required under subsection (a). An extension must be requested by the fire department that employs the firefighter. An extension may be requested for any reason, including the following:
(1) The firefighter has been attending training in accordance with section 8 of this chapter in any of the following:
(A) Hazardous materials.
(B) Paramedic training.
(C) Emergency medical technician training.
(D) Technical training.
(2) The firefighter was unable to complete the training due to economic reasons.
(c) The education board shall determine whether a firefighter receives an extension under this section.
As added by P.L.110-2009, SEC.18.

IC 36-8-10.5-8
Training location and personnel
Sec. 8. (a) The training may be conducted at:
(1) a location within the political subdivision employing a full-time firefighter;
(2) the headquarters of the volunteer fire department where a volunteer firefighter is seeking membership; or
(3) any other facility where the training is offered.
(b) The training must be conducted by personnel certified as instructors by the education board.
As added by P.L.49-1987, SEC.2. Amended by P.L.1-1999, SEC.87.

IC 36-8-10.5-9
Certification
Sec. 9. The education board shall certify fire personnel who successfully complete the minimum basic training requirements.
As added by P.L.49-1987, SEC.2.

IC 36-8-10.5-10
Tests for certification
Sec. 10. (a) This section applies to the following certifications:
(1) Mandatory training (as described in 655 IAC 1-4-2).
(2) Basic firefighter (as described in 655 IAC 1-2.1-3).
(3) Firefighter I (as described in 655 IAC 1-2.1-4).
(4) Firefighter II (as described in 655 IAC 1-2.1-5).
(b) Before January 2, 2012, the board may not mandate that the written tests for the certifications listed in subsection (a) be taken solely using a computer, the Internet, or another online arrangement.
As added by P.L.56-2011, SEC.1.



CHAPTER 11. FIRE PROTECTION DISTRICTS

IC 36-8-11-1
Repealed
(Repealed by P.L.36-2000, SEC.11.)

IC 36-8-11-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to the board of fire trustees of a fire protection district.
"Fiscal officer" means a bonded employee of the fire protection district charged with the faithful receipt and disbursement of the funds of the district.
"Freeholder" means an individual who holds land in fee, for life, or for some indeterminate period of time, whether or not in joint title.
"Interested person" includes a freeholder or corporation owning lands within the proposed or established fire protection district, a person whose property may be condemned or injured by the district, the proper officer of a municipality, an affected state agency, and all local plan commissions.
"Joint title" means joint tenancy, tenancy in common, or tenancy by the entireties.
"Primary county" refers to the county where the largest portion of a municipality is located if the municipality is located in two (2) counties.
"Secondary county" refers to the county where the smallest portion of a municipality is located if the municipality is located in two (2) counties.
As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.36-2000, SEC.2.

IC 36-8-11-3
Repealed
(Repealed by P.L.213-1986, SEC.12.)

IC 36-8-11-4
Districts; establishment; authorized purposes
Sec. 4. (a) A county legislative body may establish fire protection districts for any of the following purposes:
(1) Fire protection, including the capability for extinguishing all fires that might be reasonably expected because of the types of improvements, personal property, and real property within the

boundaries of the district.
(2) Fire prevention, including identification and elimination of all potential and actual sources of fire hazard.
(3) Other purposes or functions related to fire protection and fire prevention.
(b) Any area may be established as a fire protection district, but one (1) part of a district may not be completely separate from another part. A municipality may be included in a district, but only if it consents by ordinance, unless a majority of the freeholders of the municipality have petitioned to be included in the district.
(c) Except as provided in subsection (d), the territory of a district may consist of:
(1) one (1) or more townships and parts of one (1) or more townships in the same county; or
(2) all of the townships in the same county.
The boundaries of a district need not coincide with those of other political subdivisions.
(d) The territory of a district may consist of a municipality that is located in more than one (1) county.
As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.36-2000, SEC.3.

IC 36-8-11-5
Establishment of district by freeholders; procedure
Sec. 5. (a) Freeholders who desire the establishment of a fire protection district must initiate proceedings by filing a petition in the office of the county auditor of the county where the freeholder's land is located. The petition may also be filed by a municipality under an ordinance adopted by its legislative body in each county where the municipality is located.
(b) The petition must be signed:
(1) by at least twenty percent (20%), with a minimum of five hundred (500), of the freeholders owning land within the proposed district; or
(2) by a majority of those freeholders owning land within the proposed district;
whichever number is less.
(c) This subsection applies to a district that consists of a municipality located in two (2) counties. The petitions filed in each county as set forth in section 5.1 of this chapter shall be considered parts of one (1) petition. The signature requirement of subsection (b) applies to the sum of the signatures on all parts of the petition.
As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.63-1991, SEC.3; P.L.36-2000, SEC.4.

IC 36-8-11-5.1
Multiple county district; establishment of district
Sec. 5.1. (a) This section applies to a district that consists of a municipality located in two (2) counties.
(b) This section does not apply to a merged district under section

23 of this chapter.
(c) Freeholders within the proposed district who desire the establishment of a fire protection district must initiate proceedings by filing a petition to establish the district with the county auditor of the county where the freeholder's land is located. Sections 6 and 7 of this chapter apply to a petition filed under this section. The number of freeholders who signed a petition shall be certified by the county auditor of the county that is the subject of the petition. If a petition is filed in both counties, the county auditor of the secondary county shall forward the petition to the primary county.
(d) The county auditor of the primary county shall present the petition to the legislative body of the primary county at its next regularly scheduled meeting or at a special meeting called for that purpose. Before or at the meeting, the legislative body shall determine whether the petition bears the necessary signatures and complies with requirements as to form and content. The legislative body may not dismiss a petition with the requisite signatures because of alleged defects without permitting amendments to correct errors in form or content.
(e) In determining whether the signers of a petition are freeholders, the names as they appear on the tax duplicates are prima facie evidence of the ownership of land.
(f) If the legislative body of the primary county determines that the petition conforms to the requirements of this chapter, the primary county or the secondary county, or both, may set a date for a public hearing on whether a fire protection district should, as a matter of public policy, be established in the area proposed in the petition. The district is established when both legislative bodies adopt an identical ordinance or resolution establishing the district.
As added by P.L.36-2000, SEC.5.

IC 36-8-11-6
Petitions; signatures of joint owners and corporations; circulation in counterparts
Sec. 6. (a) This section applies to petitions filed under either section 5 or section 9 of this chapter.
(b) If two (2) or more freeholders own the same land in joint title, they may be counted as only one (1) freeholder for the purpose of determining what constitutes twenty percent (20%) or a majority of the freeholders.
(c) A freeholder owning land in joint title may sign the petition and the signature shall be counted. However, if two (2) or more freeholders who own the same land in joint title sign the petition, their combined signatures count only as one (1) signature for the purposes of subsections (a) and (b).
(d) Any officer authorized by the corporation may sign the petition for a private corporation owning land within the proposed district. His signature is prima facie evidence of his authorization.
(e) The petition may be circulated in several counterparts and still be considered a single petition. As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.63-1991, SEC.4.

IC 36-8-11-7
Contents of petition to establish district
Sec. 7. A petition filed under section 5 of this chapter must state the following:
(1) A name for the proposed district that distinguishes the district from all other political subdivisions within or contiguous to the area included within the district.
(2) A description of the territory to be included, not necessarily by metes and bounds, but sufficiently accurate to inform the county legislative body and to apprise landowners of the possibility of the inclusion of their land within the district.
(3) A statement of the purposes for which the district is proposed to be established.
(4) A statement of the necessity and urgency of accomplishing the purposes.
(5) A statement that the creation of the district will be conducive to the public health, safety, or welfare, including a summary of the advantages to be derived from the creation of the district.
(6) A statement that the costs and damages of the district will probably be less than the benefits to be derived.
(7) Whether the petition is conditioned upon a grant of federal or state monies, and whether the conditions that are attached to the grant or grants are acceptable if the monies should be offered.
As added by Acts 1981, P.L.309, SEC.63.

IC 36-8-11-8
Petition to establish district; examination of signatures by legislative body; hearing; ordinance or resolution
Sec. 8. (a) After a petition is filed under section 5 of this chapter, the county auditor shall present it to the county legislative body at its next regularly scheduled meeting or at a special meeting called for that purpose. Before or at the meeting, the legislative body shall determine whether the petition bears the necessary signatures and complies with requirements as to form and content. The legislative body may not dismiss a petition with the requisite signatures because of alleged defects without permitting amendments to correct errors in form or content.
(b) In determining whether the signers of a petition are freeholders, the names as they appear on the tax duplicates are prima facie evidence of the ownership of land.
(c) If the legislative body determines that the petition conforms to the requirements of this chapter, it may set a date for a public hearing on whether a fire protection district should, as a matter of public policy, be established in the area proposed in the petition. The legislative body may also prepare an ordinance or resolution to

establish the district for its consideration, in accordance with applicable laws.
As added by Acts 1981, P.L.309, SEC.63.

IC 36-8-11-9
Petition against establishment of district
Sec. 9. (a) A petition against the establishment of the fire protection district may be presented to the county legislative body at or after a hearing on the petition to establish a district and before the adoption of an ordinance or resolution establishing the district.
(b) If the legislative body finds that it contains the signatures of fifty-one percent (51%) of the freeholders within the proposed district or of the freeholders who own two-thirds (2/3) of the real property within the proposed district, determined by assessed valuation, the legislative body shall dismiss the petition for the establishment of the district.
As added by Acts 1981, P.L.309, SEC.63.

IC 36-8-11-9.5
Multiple county district; petition against establishment of district
Sec. 9.5. (a) This section applies to a district that contains a municipality located in two (2) counties.
(b) This section does not apply to a merged district under section 23 of this chapter.
(c) The freeholders owning land within the proposed district may file a petition opposing the establishment of the district with the county auditor of the county where the freeholder's land is located. If a petition is filed in both counties, the county auditor of the secondary county shall forward the petition to the primary county and certify to the primary county the number of freeholders who signed the petition. A petition against the establishment of the fire protection district must be presented to the legislative body of the primary county at or after a hearing on the petition to establish a district and before the adoption of an ordinance or resolution establishing the district.
(d) If the legislative body of the primary county finds that the petition contains the signatures of fifty-one percent (51%) of the freeholders within the proposed district or of the freeholders who own two-thirds (2/3) of the real property within the proposed district, determined by assessed valuation, the legislative body shall dismiss the petition for the establishment of the district.
As added by P.L.36-2000, SEC.6.

IC 36-8-11-10
Limitation on filing new petition after dismissal
Sec. 10. If the petition is dismissed because the county legislative body finds the evidence does not support it, a new petition to establish a district under this chapter in essentially the same area may not be addressed to the legislative body for a period of two (2) years after the date of the order dismissing the original petition. As added by Acts 1981, P.L.309, SEC.63.

IC 36-8-11-11
Addition of area to district; procedure
Sec. 11. To add area to a fire protection district already established, the same procedure must be followed as is provided for the establishment of a district. The petition must be addressed to the legislative body of each county in which the district is located.
As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.36-2000, SEC.7.

IC 36-8-11-12
Board of fire trustees; appointment; terms of office; vacancies
Sec. 12. (a) Within thirty (30) days after the ordinance or resolution establishing the district becomes final, the county legislative body shall appoint a board of fire trustees. The trustees must be qualified by knowledge and experience in matters pertaining to fire protection and related activities in the district. A person who:
(1) is a party to a contract with the district; or
(2) is a member, an employee, a director, or a shareholder of any corporation or association that has a contract with the district;
may not be appointed or serve as a trustee. The legislative body shall appoint one (1) trustee from each township or part of a township contained in the district and one (1) trustee from each municipality contained in the district. If the number of trustees selected by this method is an even number, the legislative body shall appoint one (1) additional trustee so that the number of trustees is always an odd number. If the requirements of this section do not provide at least three (3) trustees, the legislative body shall make additional appointments so that there is a minimum of three (3) trustees.
(b) The original trustees shall be appointed as follows:
(1) One (1) for a term of one (1) year.
(2) One (1) for a term of two (2) years.
(3) One (1) for a term of three (3) years.
(4) All others for a term of four (4) years.
The terms expire on the first Monday of January of the year their appointments expire. As the terms expire, each new appointment is for a term of four (4) years.
(c) If a vacancy occurs on the board, the county legislative body shall appoint a trustee with the qualifications specified in subsection (a) for the unexpired term.
As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.63-1991, SEC.5.

IC 36-8-11-13
Trustees; meetings
Sec. 13. (a) The board shall fix the time for holding regular meetings, but it shall meet at least once in the months of January, April, July, and October. The county legislative body may order that

regular meetings be held more frequently.
(b) Special meetings of the board may be called by the chairman or by two (2) trustees, upon written request to the secretary. At least three (3) days before a special meeting, the secretary shall send to all trustees a written notice fixing the time and place of the meeting. Written notice of a special meeting is not required if:
(1) the time of the special meeting has been fixed in a regular meeting; or
(2) all trustees were present at a meeting at which a special meeting was called.
As added by Acts 1981, P.L.309, SEC.63.

IC 36-8-11-14
Trustees; officers; quorum; approval of actions; compensation; offices; records
Sec. 14. (a) At the first regular meeting each year, the trustees of the board shall elect a chairman and vice chairman from their number. The vice chairman shall act as chairman during the absence or disability of the chairman.
(b) A majority of the trustees constitutes a quorum. An action of the board is official, however, only if it is authorized by a majority of the trustees at a regular or properly called special meeting.
(c) Each trustee may receive not more than twenty dollars ($20) a day for each day devoted to the work of the district. In addition, each trustee may be reimbursed for actual expenses, including traveling expense at a rate equivalent to that provided by statute for state employees. Claims for expense reimbursement must be accompanied by an itemized written statement and approved by a recorded motion of the board.
(d) At the time the county legislative body initially appoints the board, it shall order where the board will maintain its offices. The offices may not be changed without approval of the legislative body. The board shall arrange for office space and keep a record of all transactions and minutes of all meetings in the office. All records and minutes shall be kept available for public inspection.
As added by Acts 1981, P.L.309, SEC.63.

IC 36-8-11-15
Trustees; powers and duties
Sec. 15. (a) The board:
(1) has the same powers and duties as a township executive with respect to fire protection functions, including those duties and powers prescribed by IC 36-8-13, although all cooperative and joint actions permitted by that chapter must be undertaken according to this chapter;
(2) has the same powers and duties as a township executive relative to contracting with volunteer firefighting companies, as prescribed by IC 36-8-12 and IC 36-8-13;
(3) shall appoint, fix the compensation, and prescribe the duties of a fiscal officer, secretarial staff, persons performing special

and temporary services or providing legal counsel, and other personnel considered necessary for the proper functioning of the district; however, a person appointed as fiscal officer must be bonded by good and sufficient sureties in an amount ordered by the county legislative body to protect the district from financial loss;
(4) shall exercise general supervision of and make regulations for the administration of the district's affairs;
(5) shall prescribe uniform rules pertaining to investigations and hearings;
(6) shall supervise the fiscal affairs and responsibilities of the district;
(7) may delegate to employees of the district the authority to perform ministerial acts, except in cases in which final action of the board is necessary;
(8) shall keep accurate and complete records of all departmental proceedings, record and file all bonds and contracts, and assume responsibility for the custody and preservation of all papers and documents of the district;
(9) shall make an annual report to the executive and the fiscal body of the county that at least lists the financial transactions of the district and a statement of the progress in accomplishing the purposes for which the district has been established;
(10) shall adopt a seal and certify all official acts;
(11) may sue and be sued collectively by its legal name ("Board of Fire Trustees, __________ Fire Protection District"), with service of process made on the chairman of the board, but costs may not be taxed against the members individually in an action;
(12) may invoke any legal, equitable, or special remedy for the enforcement of this chapter or of proper action of the board taken in a court;
(13) shall prepare and submit to the fiscal body of the county an annual budget for operation and maintenance expenses and for the retirement of obligations of the district, subject to review and approval by the fiscal body;
(14) may, if advisable, establish one (1) or more advisory committees;
(15) may enter into agreements with and accept money from a federal or state agency and enter into agreements with a municipality located within or outside the district, whether or not the municipality is a part of the district, for a purpose compatible with the purposes for which the district exists and with the interests of the municipality;
(16) may accept gifts of money or other property to be used for the purposes for which the district is established;
(17) may levy taxes at a uniform rate on the real and personal property within the district;
(18) may issue bonds and tax anticipation warrants;
(19) may incur other debts and liabilities;
(20) may purchase or rent property; (21) may sell services or property that are produced incident to the operations of the district making a fair and reasonable charge for it;
(22) may make contracts or otherwise enter into agreements with public or private persons and federal or state agencies for construction, maintenance, or operations of or in part of the district;
(23) may receive and disburse money; and
(24) may impose a false alarm fee or service charge under IC 36-8-13-4.
(b) Powers granted by this chapter may be used only to accomplish the purpose or purposes as stated in the ordinance or resolution establishing the district. However, an act of the board necessary and proper to accomplish the purposes for which the district is established is not invalid because it incidentally accomplishes a purpose other than one for which the district is established.
As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.341-1987, SEC.3; P.L.82-2001, SEC.1.

IC 36-8-11-16
Taxing district; district considered municipal corporation
Sec. 16. All the real property within a fire protection district constitutes a taxing district for the purpose of levying taxes to pay for the construction, operation, and maintenance of district programs and facilities. A tax levied must be levied at a uniform rate upon all taxable property within the district. A fire protection district is a municipal corporation within the meaning of the Constitution of Indiana and all general statutes.
As added by Acts 1981, P.L.309, SEC.63.

IC 36-8-11-17
Bonds; authorization
Sec. 17. Bonds may be issued only against the taxable property of a fire protection district and may be paid in part by revenues derived from reasonable charges for services or property produced incident to the operation of the district. Bonds shall be issued in the same manner as conservancy district bonds are issued under IC 14-33-11.
As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.1-1995, SEC.85.

IC 36-8-11-18
Annual budget; tax levy
Sec. 18. (a) The board shall annually budget the necessary money to meet the expenses of operation and maintenance of the district, including repairs, fees, salaries, depreciation on all depreciable assets, rents, supplies, contingencies, bond redemption, and all other expenses lawfully incurred by the district. After estimating expenses and receipts of money, the board shall establish the tax levy required to fund the estimated budget. (b) The budget must be approved by the fiscal body of the county, the county board of tax adjustment, and the department of local government finance.
(c) Upon approval by the department of local government finance, the board shall certify the approved tax levy to the auditor of the county having land within the district. The auditor shall have the levy entered on the county treasurer's tax records for collection. After collection of the taxes the auditor shall issue a warrant on the treasurer to transfer the revenues collected to the board, as provided by statute.
As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.90-2002, SEC.491; P.L.224-2007, SEC.127; P.L.146-2008, SEC.780.

IC 36-8-11-19
No duplicate tax levies
Sec. 19. The department of local government finance, when approving a rate and levy fixed by the board, shall verify that a duplication of tax levies does not exist between a fire protection district and a municipality or township within the boundaries of the district, so that taxpayers do not bear two (2) levies for the same service, except as provided by section 20 of this chapter.
As added by Acts 1981, P.L.309, SEC.63. Amended by P.L.90-2002, SEC.492.

IC 36-8-11-20
Indebtedness incurred before establishment of district
Sec. 20. A unit that incurred indebtedness for fire protection services before the establishment of a fire protection district under this chapter shall continue to repay that indebtedness by levies within the boundaries of the unit until the indebtedness is paid in full.
As added by Acts 1981, P.L.309, SEC.63.

IC 36-8-11-21
Disbanding fire department not required
Sec. 21. This chapter does not require a municipality or township to disband its fire department unless its legislative body consents by ordinance.
As added by Acts 1981, P.L.309, SEC.63.

IC 36-8-11-22
Areas annexed by municipalities
Sec. 22. Any area that is part of a fire protection district and is annexed by a municipality that is not a part of the district ceases to be a part of the fire protection district when the municipality begins to provide fire protection services to the area.
As added by P.L.341-1987, SEC.4.

IC 36-8-11-22.1
Multiple county district; board of fire trustees
Sec. 22.1. (a) This section applies to a district that consists of a

municipality that is located in two (2) counties.
(b) This section does not apply to a merged district under section 23 of this chapter.
(c) Sections 6 and 7 of this chapter apply to the petition.
(d) The board of fire trustees for the district shall be appointed as prescribed by section 12 of this chapter. However, the legislative body of each county within which the district is located shall jointly appoint one (1) trustee from each township or part of a township contained in the district and one (1) trustee from the municipality contained in the district. The legislative body of each county shall jointly appoint a member to fill a vacancy.
(e) Sections 13, 14, and 15 of this chapter relating to the board of fire trustees apply to the board of the district. However, the county legislative bodies serving the district shall jointly decide where the board shall locate (or approve location of) its office.
(f) Sections 16, 17, 18, 19, and 21 of this chapter relating to the taxing district, bonds, annual budget, tax levies, and disbanding of fire departments apply to the district. However, the budget must be approved by the county fiscal body and county board of tax adjustment in each county in the district. In addition, the auditor of each county in the district shall perform the duties described in section 18(c) of this chapter.
As added by P.L.36-2000, SEC.8. Amended by P.L.224-2007, SEC.128; P.L.146-2008, SEC.781.

IC 36-8-11-23
Merger of districts
Sec. 23. (a) Any fire protection district may merge with one (1) or more protection districts to form a single district if at least one-eighth (1/8) of the aggregate external boundaries of the districts coincide.
(b) The legislative body of the county where at least two (2) districts are located (or if the districts are located in more than one (1) county, the legislative body of each county) shall, if petitioned by freeholders in the two (2) districts, adopt an ordinance merging the districts into a single fire protection district.
(c) Freeholders who desire the merger of at least two (2) fire protection districts must initiate proceedings by filing a petition in the office of the county auditor of each county where a district is located. The petition must be signed:
(1) by at least twenty percent (20%), with a minimum of five hundred (500) from each district, of the freeholders owning land within the district; or
(2) by a majority of the freeholders from the districts;
whichever is less.
(d) The petition described in subsection (c) must state the same items listed in section 7 of this chapter. Sections 6, 8, and 9 of this chapter apply to the petition and to the legislative body of each county in the proposed district.
(e) The board of fire trustees for each district shall form a single board, which shall continue to be appointed as prescribed by section

12 of this chapter. In addition, sections 13, 14, and 15 of this chapter relating to the board of fire trustees apply to the board of the merged district, except that if the merged district lies in more than one (1) county, the county legislative bodies serving the combined district shall jointly decide where the board shall locate (or approve relocation of) its office.
(f) Sections 16, 17, 18, 19, and 21 of this chapter relating to the taxing district, bonds, annual budget, tax levies, and disbanding of fire departments apply to a merged district. However, the budget must be approved by the county fiscal body and county board of tax adjustment in each county in the merged district. In addition, the auditor of each county in the district shall perform the duties described in section 18(c) of this chapter.
As added by P.L.341-1987, SEC.5. Amended by P.L.63-1991, SEC.6; P.L.224-2007, SEC.129; P.L.146-2008, SEC.782.

IC 36-8-11-24
Dissolution of districts
Sec. 24. (a) Proceedings to dissolve a fire protection district may be instituted by the filing of a petition with the county legislative body that formed the district. If the proceedings are for dissolution of a district to which section 5.1 of this chapter applies, the proceedings may be instituted by the filing of a petition with the primary county or the secondary county, or both.
(b) The petition must be signed:
(1) by at least twenty percent (20%), with a minimum of five hundred (500), of the freeholders owning land within the district; or
(2) by a majority of those freeholders owning land within the district;
whichever is less.
(c) Except as provided in subsection (d), the provisions of section 8 of this chapter concerning a petition to establish a district apply to a dissolution petition.
(d) If the district is established under section 5.1 of this chapter, the provisions of section 5.1 of this chapter apply to a petition to dissolve the district.
(e) Except as provided in subsection (f), a petition against the dissolution of the fire protection district may be presented to the county legislative body at or after a hearing on the petition to dissolve a district and before the adoption of an ordinance or resolution dissolving the district. If the legislative body finds that it contains the signatures of fifty-one percent (51%) of the freeholders within the district or of the freeholders who own two-thirds (2/3) of the real property within the district, determined by assessed valuation, the legislative body shall dismiss the petition for the dissolution of the district.
(f) If a district is established under section 5.1 of this chapter, the provisions of section 9.5 of this chapter apply to a petition to dissolve the district. (g) If, after the public hearing, the legislative body determines that dissolution should occur, it shall adopt an ordinance dissolving the district. If the district is established under section 5.1 of this chapter, both legislative bodies of the counties containing the district must adopt ordinances dissolving the district after determining in a public hearing that the district should be dissolved.
(h) A dissolution takes effect three (3) months after the later of the adoption of the ordinance under subsection (g) or the payment of the district's debts and liabilities, including its liabilities under IC 34-13-2 and IC 34-13-3. The property owned by the district after payment of debts and liabilities shall be disposed of in the manner chosen by the county legislative body or county legislative bodies. Dissolution of a district does not affect the validity of any contract to which the district is a party.
(i) A person aggrieved by a decision made by the county legislative body or county legislative bodies under this section may, within thirty (30) days, appeal the decision to the circuit court for any county in which the district is located. The appeal is instituted by giving written notice to each county legislative body within which the district is located and filing with the circuit court clerk a bond in the sum of five hundred dollars ($500), with surety approved by the legislative body or legislative bodies. The bond must provide that the appeal will be duly prosecuted and that the appellants will pay all costs if the appeal is decided against them. When an appeal is instituted, the county legislative body or county legislative bodies shall file with the circuit court clerk a transcript of all proceedings in the case, together with all papers filed in the case. The county legislative body or county legislative bodies may not take further action in the case until the appeal is heard and determined. An appeal under this subsection shall be heard by the circuit court without a jury. Change of venue from the judge may be granted, but change of venue from the county may not be granted.
As added by P.L.341-1987, SEC.6. Amended by P.L.63-1991, SEC.7; P.L.36-2000, SEC.9.

IC 36-8-11-25
Repealed
(Repealed by P.L.394-1987(ss), SEC.3.)

IC 36-8-11-26
Purchase of firefighting equipment on installment conditional sale or mortgage contract
Sec. 26. After a sufficient appropriation for the purchase of firefighting apparatus and equipment, including housing, is made and is available, the district's fiscal officer, with the approval of the board and the county fiscal body, may purchase the firefighting apparatus and equipment for the district on an installment conditional sale or mortgage contract running for a period not exceeding:
(1) six (6) years; or
(2) fifteen (15) years for a district that: (A) has a total assessed value of sixty million dollars ($60,000,000) or less, as determined by thedepartment of local government finance; and
(B) is purchasing the firefighting equipment with funding from the:
(i) state or its instrumentalities; or
(ii) federal government or its instrumentalities.
The purchase shall be amortized in equal or approximately equal installments payable on January 1 and July 1 each year.
As added by P.L.83-1998, SEC.2. Amended by P.L.90-2002, SEC.493; P.L.178-2002, SEC.133.

IC 36-8-11-27
Payment of line of duty health care expenses for firefighters
Sec. 27. (a) A fire protection district shall pay for the care of a full-time, paid firefighter who suffers:
(1) an injury; or
(2) contracts an illness;
during the performance of the firefighter's duties.
(b) The fire protection district shall pay for the following expenses incurred by a firefighter described in subsection (a):
(1) Medical and surgical care.
(2) Medicines and laboratory, curative, and palliative agents and means.
(3) X-ray, diagnostic, and therapeutic service, including service provided during the recovery period.
(4) Hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(c) Expenditures required by subsection (a) shall be paid from the fund used by the fire protection district for payment of the costs attributable to providing fire protection services in the fire protection district.
(d) A fire protection district that has paid for the care of a firefighter under subsection (a) has a cause of action for reimbursement of the amount paid under subsection (a) against any third party against whom the firefighter has a cause of action for:
(1) an injury sustained because of; or
(2) an illness caused by;
the third party. The fire protection district's cause of action under this subsection is in addition to, and not instead of, the cause of action of the firefighter against the third party.
As added by P.L.150-2002, SEC.3.



CHAPTER 12. VOLUNTEER FIRE DEPARTMENTS

IC 36-8-12-1
Application of chapter
Sec. 1. Except as provided in section 10 of this chapter, this chapter applies to all units except counties.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.72-1992, SEC.4.

IC 36-8-12-2
Definitions
Sec. 2. As used in this chapter:
"Emergency medical services personnel" means individuals certified by the emergency medical services commission established by IC 16-31-2-1 who:
(1) as a result of a written application, have been elected or appointed to membership in a volunteer fire department; and
(2) have executed a pledge to faithfully perform, with or without nominal compensation, the work related duties assigned and orders given to the individuals by the chief of the volunteer fire department or an officer of the volunteer fire department, including orders or duties involving education and training.
"Employee" means a person in the service of another person under a written or implied contract of hire or apprenticeship.
"Employer" means:
(1) a political subdivision;
(2) an individual or the legal representative of a deceased individual;
(3) a firm;
(4) an association;
(5) a limited liability company;
(6) an employer that provides on-the-job training under the federal School to Work Opportunities Act (20 U.S.C. 6101 et seq.) to the extent set forth in IC 22-3-2-2.5(a); or
(7) a corporation or its receiver or trustee;
that uses the services of another person for pay.
"Essential employee" means an employee:
(1) who the employer has determined to be essential to the operation of the employer's daily enterprise; and
(2) without whom the employer is likely to suffer economic injury as a result of the absence of the essential employee.
"Nominal compensation" means annual compensation of not more

than twenty thousand dollars ($20,000).
"Public servant" has the meaning set forth in IC 35-31.5-2-261.
"Responsible party" has the meaning set forth in IC 13-11-2-191(e).
"Volunteer fire department" means a department or association organized for the purpose of answering fire alarms, extinguishing fires, and providing other emergency services, the majority of members of which receive no compensation or nominal compensation for their services.
"Volunteer firefighter" means a firefighter:
(1) who, as a result of a written application, has been elected or appointed to membership in a volunteer fire department;
(2) who has executed a pledge to faithfully perform, with or without nominal compensation, the work related duties assigned and orders given to the firefighter by the chief of the volunteer fire department or an officer of the volunteer fire department, including orders or duties involving education and training as prescribed by the volunteer fire department or the state; and
(3) whose name has been entered on a roster of volunteer firefighters that is kept by the volunteer fire department and that has been approved by the proper officers of the unit.
"Volunteer member" means a member of a volunteer emergency medical services association connected with a unit as set forth in IC 16-31-5-1(6).
As added by Acts 1981, P.L.309, SEC.64. Amended by Acts 1981, P.L.181, SEC.3; P.L.217-1989, SEC.6; P.L.70-1995, SEC.6; P.L.1-1996, SEC.91; P.L.1-1999, SEC.88; P.L.192-1999, SEC.1; P.L.119-2003, SEC.1; P.L.43-2005, SEC.2; P.L.127-2009, SEC.11; P.L.174-2009, SEC.2; P.L.114-2012, SEC.150.

IC 36-8-12-3
Agreements with units; authorization
Sec. 3. A unit may enter into an agreement with one (1) or more volunteer fire departments that maintain adequate firefighting service for the use and operation of firefighting apparatus and equipment owned by the volunteer fire department, including the service of the operators of the apparatus and equipment, so that the private and public property of the unit is saved from destruction by fire.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.1-1999, SEC.89.

IC 36-8-12-4
Agreements with units; consideration
Sec. 4. The contract between a unit and a volunteer fire department must provide that the unit pay to the department, as consideration for the contract, an amount of money that is determined by negotiation between them. This consideration must include the amounts that the unit is required to pay under this chapter for insurance premiums and clothing, automobile, and other allowances. As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.1-1999, SEC.90.

IC 36-8-12-5
Clothing and automobile allowances; fees for membership in firefighters' association
Sec. 5. (a) Unless otherwise provided by contract, a unit served by a volunteer fire department shall pay to each active and participating member of the department:
(1) a clothing allowance of not less than one hundred dollars ($100) per year; and
(2) an automobile allowance of not less than one hundred dollars ($100) per year for the use of the member's automobile in the line of duty.
(b) A contract may also provide that fees for membership in a regularly organized volunteer firefighters' association be paid by the unit on behalf of the firefighters in the volunteer fire department.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.229-1996, SEC.2; P.L.1-1999, SEC.91.

IC 36-8-12-6
Units required to insure members of department; liability for failure to insure
Sec. 6. (a) Each unit that has a volunteer fire department shall procure insurance in the name of and for the benefit of each member of the department. However, if a contract or agreement exists between a unit and a volunteer fire department, the contract or agreement must provide for insurance of the volunteer firefighters and emergency medical services personnel in the department in the amounts and with the coverages required by this chapter. Unless the contract or agreement stipulates otherwise, all insurance coverage must be under a group plan, rather than in the name of each individual firefighter and member of the emergency medical services personnel. Either the unit or the volunteer fire department, according to the contractor agreement, may undertake procurement of required insurance, but in either case, the costs of coverage must be borne by the unit. If a volunteer fire department serves more than one (1) unit under a contract or agreement, each unit that the department serves shall pay the amount for the insurance coverage determined under the following formula:
STEP ONE: For each census block or other area in a unit that is served by more than one (1) volunteer fire department, divide the population of the area by the number of volunteer fire departments serving the area, and round the quotient to the nearest one thousandth (.001).
STEP TWO: Add the quotients determined under STEP ONE for the unit.
STEP THREE: Determine the sum of the STEP TWO amounts for all of the units served by the same volunteer fire department.
STEP FOUR: Divide the STEP TWO amount for a unit by the

STEP THREE amount and round the quotient to the nearest one thousandth (.001).
STEP FIVE: Multiply the costs of the insurance coverage for the volunteer fire department by the quotient determined under STEP FOUR, rounded to the nearest dollar.
(b) A diminution of insurance benefits may not occur under this section because of a change in the insurance carrier or a change as to who actually procures the required insurance.
(c) Each unit that has a volunteer fire department may procure an insurance policy for the benefit of auxiliary groups whose members could be injured while assisting the volunteer firefighters and emergency medical services personnel in the performance of their duties.
(d) Each unit that has a volunteer fire department may procure an insurance policy or any other type of instrument that provides retirement benefits as an incentive to volunteer firefighters and emergency medical services personnel for continued service.
(e) An insurance policy or other instrument containing any of the provisions authorized by subsection (d) may not be considered in the computation of nominal compensation for purposes of this chapter.
(f) A volunteer firefighter or member of the emergency medical services personnel who becomes covered by an insurance policy or other instrument containing any of the provisions authorized by subsection (d) does not thereby become eligible for membership in the public employees' retirement fund under IC 5-10.3.
(g) If a unit fails to provide the insurance for a volunteer firefighter or member of the emergency medical services personnel that this chapter requires it to provide, and a volunteer firefighter or member of the emergency medical services personnel suffers a loss of the type that the insurance would have covered, then the unit shall pay to that volunteer firefighter or member of the emergency medical services personnel the same amount of money that the insurance would have paid to the volunteer firefighter or member of the emergency medical services personnel.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.351-1987, SEC.1; P.L.268-1993, SEC.1; P.L.70-1995, SEC.7; P.L.1-1999, SEC.92; P.L.174-2009, SEC.3.

IC 36-8-12-7
Insurance; disability and medical expense coverage
Sec. 7. Each policy of insurance must provide for payment to a member of a volunteer fire department, for accidental injury or smoke inhalation caused by or occurring in the course of the performance of the duties of a volunteer firefighter or member of the emergency medical services personnel and for a cardiac disease event proximately caused within forty-eight (48) hours by or occurring in the course of the performance of the duties of a volunteer firefighter or member of the emergency medical services personnel while in an emergency situation, as follows:
(1) For total disability that prevents the member from pursuing

the member's usual vocation:
(A) after June 30, 2009, and before July 24, 2009, a weekly indemnity of not less than two hundred sixty-two dollars ($262); and
(B) after July 23, 2009, a weekly indemnity of not less than two hundred ninety dollars ($290);
up to a maximum of two hundred sixty (260) weeks. After July 23, 2009, the weekly indemnity may not be less than the Indiana minimum wage computed on the basis of a forty (40) hour week.
(2) For medical expenses, coverage for incurred expenses. However, the policy may not have medical expense limits of less than seventy-five thousand dollars ($75,000).
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.367-1983, SEC.1; P.L.348-1985, SEC.1; P.L.229-1996, SEC.3; P.L.1-1999, SEC.93; P.L.192-1999, SEC.2; P.L.174-2009, SEC.4.

IC 36-8-12-8
Insurance; death benefits; permanent disability; liability coverage; limitations on liability
Sec. 8. (a) The policy of insurance required by section 6 of this chapter must provide for the payment of a sum not less than one hundred fifty thousand dollars ($150,000) to the beneficiary, beneficiaries, or estate of a volunteer firefighter or member of the emergency medical services personnel if the firefighter or member of the emergency medical services personnel dies from an injury or smoke inhalation occurring while in the performance of the firefighter's or member of the emergency medical services personnel's duties as a volunteer firefighter or member of the emergency medical services personnel or from a cardiac disease event proximately caused within forty-eight (48) hours by or occurring while in the performance of the firefighter's or member of the emergency medical services personnel's duties as a volunteer firefighter or member of the emergency medical services personnel.
(b) The policy of insurance must provide for the payment of a sum not less than one hundred fifty thousand dollars ($150,000) to the volunteer firefighter or member of the emergency medical services personnel if the firefighter or member of the emergency medical services personnel becomes totally and permanently disabled for a continuous period of not less than two hundred sixty (260) weeks as a result of an injury or smoke inhalation occurring in the performance of the firefighter's or member of the emergency medical services personnel's duties as a volunteer firefighter or member of the emergency medical services personnel.
(c) The policy of insurance must also provide for indemnification to a member of a volunteer fire department who becomes partially and permanently disabled or impaired as a result of an injury or smoke inhalation occurring in the performance of the firefighter's or member of the emergency medical services personnel's duties.
(d) For the purposes of this section, partial and permanent

disability or impairment shall be indemnified as a percentage factor of a whole person.
(e) In addition to other insurance provided volunteer firefighters or emergency medical services personnel under this chapter, each unit shall be covered by an insurance policy that provides a minimum of three hundred thousand dollars ($300,000) of insurance coverage for the liability of all of the unit's volunteer firefighters or emergency medical services personnel for bodily injury or property damage caused by the firefighters or emergency medical services personnel acting in the scope of their duties while on the scene of a fire or other emergency. The civil liability of a volunteer firefighter or member of the emergency medical services personnel for:
(1) an act that is within the scope of a volunteer firefighter's duties; or
(2) the failure to do an act that is within the scope of a volunteer firefighter's duties;
while performing emergency services at the scene of a fire or other emergency or while traveling in an emergency vehicle from the fire station to the scene of the fire or emergency or from the scene of a fire or emergency back to the fire station is limited to the coverage provided by the insurance policy purchased under this subsection. A volunteer firefighter or member of the emergency medical services personnel is not liable for punitive damages for any act that is within the scope of a volunteer firefighter's or member of the emergency medical services personnel's duties. However, if insurance as required under this subsection is not in effect to provide liability coverage for a volunteer firefighter or member of the emergency medical services personnel, the firefighter or member of the emergency medical services personnel is not subject to civil liability for an act or a failure to act as described in this subsection.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.367-1983, SEC.2; P.L.204-1984, SEC.1; P.L.200-1986, SEC.2; P.L.217-1989, SEC.7; P.L.172-1990, SEC.1; P.L.268-1993, SEC.2; P.L.1-1999, SEC.94; P.L.192-1999, SEC.3; P.L.174-2009, SEC.5.

IC 36-8-12-9
Insurance premiums; payment from general fund
Sec. 9. All expenses incurred for premiums of the insurance required by this chapter shall be paid out of the general fund of the unit in the same manner as other expenses in the unit are paid.
As added by Acts 1981, P.L.309, SEC.64.

IC 36-8-12-10
Volunteers; medical treatment and burial expense coverage; determinations; premium expenses
Sec. 10. (a) A:
(1) volunteer firefighter, a member of the emergency medical services personnel, or an emergency medical technician working in a volunteer capacity for a volunteer fire department or ambulance company is covered; and (2) volunteer working for a hazardous materials response team may be covered;
by the medical treatment and burial expense provisions of the worker's compensation law (IC 22-3-2 through IC 22-3-6) and the worker's occupational diseases law (IC 22-3-7).
(b) If compensability of the injury is an issue, the administrative procedures of IC 22-3-2 through IC 22-3-6 and IC 22-3-7 shall be used to determine the issue.
(c) This subsection applies to all units, including counties. All expenses incurred for premiums of the insurance allowed under this section may be paid from the unit's general fund in the same manner as other expenses in the unit are paid.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.198-1988, SEC.1; P.L.3-1989, SEC.230; P.L.172-1990, SEC.2; P.L.72-1992, SEC.5; P.L.1-1999, SEC.95; P.L.174-2009, SEC.6.

IC 36-8-12-10.5
Employees of political subdivisions; volunteer firefighting or volunteer member activity
Sec. 10.5. (a) This section does not apply to an employee of the state subject to IC 4-15-10-7.
(b) This section applies to an employee of a political subdivision who:
(1) is a volunteer firefighter or volunteer member; and
(2) has notified the employee's employer in writing that the employee is a volunteer firefighter or volunteer member.
(c) The political subdivision employer may not discipline an employee:
(1) for being absent from employment by reason of responding to a fire or emergency call that was received before the time that the employee was to report to employment;
(2) for leaving the employee's duty station to respond to a fire or an emergency call if the employee has secured authorization from the employee's supervisor to leave the duty station in response to a fire or an emergency call received after the employee has reported to work; or
(3) for:
(A) an injury; or
(B) an absence from work because of an injury;
that occurs while the employee is engaged in emergency firefighting or other emergency response.
However, for each instance of emergency firefighting activity or other emergency response that results in an injury to an employee, subdivision (3) applies only to the period of the employee's absence from work that does not exceed six (6) months from the date of the injury.
(d) The political subdivision employer may require an employee who has been absent from employment as set forth in subsection (c) to present a written statement from the fire chief or other officer in charge of the volunteer fire department, or officer in charge of the

volunteer emergency medical services association, at the time of the absence or injury indicating that the employee was engaged in emergency firefighting or emergency activity at the time of the absence or injury.
(e) The political subdivision employer may require an employee who is injured or absent from work as described in subsection (c)(3) to provide evidence from a physician or other medical authority showing:
(1) treatment for the injury at the time of the absence; and
(2) a connection between the injury and the employee's emergency firefighting or other emergency response activities.
(f) To the extent required by federal or state law, information obtained under subsection (e) by a political subdivision employer must be:
(1) retained in a separate medical file created for the employee; and
(2) treated as a confidential medical record.
(g) An employee who is disciplined by the employer in violation of subsection (c) may bring a civil action against the employer in the county of employment. In the action, the employee may seek the following:
(1) Payment of back wages.
(2) Reinstatement to the employee's former position.
(3) Fringe benefits wrongly denied or withdrawn.
(4) Seniority rights wrongly denied or withdrawn.
An action brought under this subsection must be filed within one (1) year after the date of the disciplinary action.
(h) A public servant who permits or authorizes an employee of a political subdivision under the supervision of the public servant to be absent from employment as set forth in subsection (c) is not considered to have committed a violation of IC 35-44.1-1-3(b).
As added by P.L.49-2004, SEC.1. Amended by P.L.43-2005, SEC.3; P.L.63-2009, SEC.2; P.L.126-2012, SEC.64.

IC 36-8-12-10.7
Employees of private employers; volunteer firefighting or volunteer member activity
Sec. 10.7. (a) This section applies to an employee of a private employer who:
(1) is a volunteer firefighter or volunteer member; and
(2) has notified the employee's employer in writing that the employee is a volunteer firefighter or volunteer member.
(b) Except as provided in subsection (c), the employer may not discipline an employee:
(1) for being absent from employment by reason of responding to a fire or emergency call that was received before the time that the employee was to report to employment;
(2) for leaving the employee's duty station to respond to a fire or emergency call if the employee has secured authorization from the employee's supervisor to leave the duty station in

response to a fire or an emergency call received after the employee has reported to work; or
(3) for:
(A) an injury; or
(B) an absence from work because of an injury;
that occurs while the employee is engaged in emergency firefighting or other emergency response.
However, for each instance of emergency firefighting activity or other emergency response that results in an injury to an employee, subdivision (3) applies only to the period of the employee's absence from work that does not exceed six (6) months from the date of the injury.
(c) After the employer has received the notice required under subsection (a)(2), the employer may reject the notification from the employee on the grounds that the employee is an essential employee to the employer. If the employer has rejected the notification of the employee:
(1) subsection (b) does not apply to the employee; and
(2) the employee must promptly notify the:
(A) fire chief or other officer in charge of the volunteer fire department; or
(B) the officer in charge of the volunteer emergency medical services association;
of the rejection of the notice of the employee who is a volunteer firefighter or a volunteer member.
(d) The employer may require an employee who has been absent from employment as set forth in subsection (b) to present a written statement from the fire chief or other officer in charge of the volunteer fire department, or officer in charge of the emergency medical services association, at the time of the absence or injury indicating that the employee was engaged in emergency firefighting or emergency activity at the time of the absence or injury.
(e) The employer may require an employee who is injured or absent from work as described in subsection (b)(3) to provide evidence from a physician or other medical authority showing:
(1) treatment for the injury at the time of the absence; and
(2) a connection between the injury and the employee's emergency firefighting or other emergency response activities.
(f) To the extent required by federal or state law, information obtained under subsection (e) by an employer must be:
(1) retained in a separate medical file created for the employee; and
(2) treated as a confidential medical record.
As added by P.L.43-2005, SEC.4. Amended by P.L.63-2009, SEC.3.

IC 36-8-12-10.9
Notice of absence; remuneration
Sec. 10.9. (a) The employer may require an employee who will be absent from employment as set forth in:
(1) section 10.5(c)(1); or (2) section 10.7(b)(1);
of this chapter to notify the employer before the scheduled start time for the absence from employment to be excused by the employer.
(b) The employer is not required to pay salary or wages to an employee who has been absent from employment as set forth in section 10.5(c) or 10.7(b) of this chapter for the time away from the employee's duty station. The employee may seek remuneration for the absence from employment by the use of:
(1) vacation leave;
(2) personal time;
(3) compensatory time off; or
(4) in the case of an absence from employment as set forth in section 10.5(c)(3) or 10.7(b)(3) of this chapter, sick leave.
(c) An employer shall administer an absence from employment as set forth in section 10.5(c)(3) or 10.7(b)(3) of this chapter in a manner consistent with the federal Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), as amended and in effect on January 1, 2009.
As added by P.L.43-2005, SEC.5. Amended by P.L.63-2009, SEC.4; P.L.1-2010, SEC.153.

IC 36-8-12-11
Blue lights on private vehicles; authorization; violations
Sec. 11. (a) Members of volunteer fire departments may display blue lights on their privately owned vehicles while en route to scenes of emergencies or to the fire station in the line of duty subject to the following conditions:
(1) A light must have a light source of at least thirty-five (35) watts.
(2) All lights must be placed on the:
(A) top of the vehicle;
(B) dashboard inside a vehicle, shielded to prevent distracting the driver; or
(C) front of the vehicle upon the bumper or at bumper level.
(3) No more than four (4) blue light assemblies may be displayed on one (1) vehicle, and each blue light assembly must be of the flashing or revolving type.
(4) A blue light assembly may contain multiple bulbs.
(5) A blue light may not be a part of the regular head lamps displayed on the vehicles. Alternately flashing head lamps may be used as a supplemental warning device. Strobe lights or flashers may be installed into the light fixtures on the vehicle other than the alternating head lamps. The strobe lights or flashers may be either white or blue, with the exception of red to the rear.
(b) In order for a volunteer firefighter to display a blue light on a vehicle, the volunteer firefighter must secure a written permit from the chief of the volunteer fire department to use the blue light and must carry the permit at all times when the blue light is displayed.
(c) A person who is not a member of a volunteer fire department

may not display an illuminated blue light on a vehicle.
(d) A permittee of the owner of a vehicle lawfully equipped with a blue light may operate the vehicle only if the blue light is not illuminated.
(e) A person who violates subsection (a), (b), (c), or (d) commits a Class C infraction. If the violator is a member of a volunteer fire department, the chief of the department shall discipline the violator under fire department rules and regulations.
(f) This section does not grant a vehicle displaying blue lights the right-of-way under IC 9-21-8-35 or exemption from traffic rules under IC 9-21-1-8. A driver of a vehicle displaying a blue light shall obey all traffic rules.
(g) This section shall not be construed to include a vehicle displaying a blue light and driven by a member of a volunteer fire department as an authorized emergency vehicle (as defined in IC 9-13-2-6).
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.88-1990, SEC.4; P.L.2-1991, SEC.108; P.L.99-1991, SEC.4; P.L.1-1999, SEC.96; P.L.6-2001, SEC.1; P.L.153-2002, SEC.2.

IC 36-8-12-12
Nonfire emergency activities; duties of fire chief
Sec. 12. When a volunteer fire department is responding to a fire call and there is no other fire department with overriding jurisdiction present, the fire chief, or in his absence the ranking officer, shall direct all nonfire emergency activities at the scene until a law enforcement officer arrives on the scene.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.1-1999, SEC.97.

IC 36-8-12-13
Charges; owners of property or vehicle involved in fire or spill; failure to pay; administrative fees
Sec. 13. (a) Except as provided in subsection (b), the volunteer fire department that responds first to an incident may impose a charge on the owner of property, the owner of a vehicle, or a responsible party (as defined in IC 13-11-2-191(e)) that is involved in a hazardous material or fuel spill or chemical or hazardous material related fire (as defined in IC 13-11-2-96(b)):
(1) that is responded to by the volunteer fire department; and
(2) that members of that volunteer fire department assisted in extinguishing, containing, or cleaning up.
A second or subsequently responding volunteer fire department may not impose a charge on an owner or responsible party under this section, although it may be entitled to reimbursement from the first responding volunteer fire department in accordance with an interlocal or other agreement.
(b) A volunteer fire department that is funded, in whole or in part:
(1) by taxes imposed by a unit; or
(2) by a contract with a unit; may not impose a charge under subsection (a) on a natural person who resides or pays property taxes within the boundaries of the unit described in subdivision (1) or (2), unless the spill or the chemical or hazardous material fire poses an imminent threat to persons or property.
(c) The volunteer fire department shall bill the owner or responsible party of the vehicle for the total dollar value of the assistance that was provided, with that value determined by a method that the state fire marshal shall establish under section 16 of this chapter. A copy of the fire incident report to the state fire marshal must accompany the bill. This billing must take place within thirty (30) days after the assistance was provided. The owner or responsible party shall remit payment directly to the governmental unit providing the service. Any money that is collected under this section may be:
(1) deposited in the township firefighting fund established in IC 36-8-13-4;
(2) used to pay principal and interest on a loan made by the department of homeland security established by IC 10-19-2-1 or a division of the department for the purchase of new or used firefighting and other emergency equipment or apparatus; or
(3) used for the purchase of equipment, buildings, and property for firefighting, fire protection, and other emergency services.
(d) Any administrative fees charged by a fire department's agent must be paid only from fees that are collected and allowed by Indiana law and the fire marshal's schedule of fees.
(e) An agent who processes fees on behalf of a fire department shall send all bills, notices, and other related materials to both the fire department and the person being billed for services.
(f) All fees allowed by Indiana law and the fire marshal's fee schedule must be itemized separately from any other charges.
(g) The volunteer fire department may maintain a civil action to recover an unpaid charge that is imposed under subsection (a) and may, if it prevails, recover all costs of the action, including reasonable attorney's fees.
As added by P.L.315-1989, SEC.1. Amended by P.L.18-1990, SEC.294; P.L.70-1995, SEC.8; P.L.2-1996, SEC.293; P.L.1-1996, SEC.92; P.L.50-1998, SEC.3; P.L.1-1999, SEC.98; P.L.107-2007, SEC.15; P.L.127-2009, SEC.12; P.L.182-2009(ss), SEC.435; P.L.1-2010, SEC.154; P.L.208-2011, SEC.1.

IC 36-8-12-15
Liability limits; punitive damages
Sec. 15. The combined aggregate liability of a volunteer fire department for an act or failure to act that is within the scope of the department's duties does not exceed three hundred thousand dollars ($300,000) for injury to or death of one (1) person in any one (1) occurrence and does not exceed five million dollars ($5,000,000) for injury to or death of all persons in that occurrence. A volunteer fire department is not liable for punitive damages. As added by P.L.217-1989, SEC.8. Amended by P.L.1-1999, SEC.99.

IC 36-8-12-16
Schedule of charges for service; conditions for collection; reports; failure to pay
Sec. 16. (a) A volunteer fire department that provides service within a jurisdiction served by the department may establish a schedule of charges for the services that the department provides not to exceed the state fire marshal's recommended schedule for services. The volunteer fire department or its agent may collect a service charge according to this schedule from the owner of property that receives service if the following conditions are met:
(1) At the following times, the department gives notice under IC 5-3-1-4(d) in each political subdivision served by the department of the amount of the service charge for each service that the department provides:
(A) Before the schedule of service charges is initiated.
(B) When there is a change in the amount of a service charge.
(2) The property owner has not sent written notice to the department to refuse service by the department to the owner's property.
(3) The bill for payment of the service charge:
(A) is submitted to the property owner in writing within thirty (30) days after the services are provided;
(B) includes a copy of a fire incident report in the form prescribed by the state fire marshal, if the service was provided for an event that requires a fire incident report;
(C) must contain verification that the bill has been approved by the chief of the volunteer fire department; and
(D) must contain language indicating that correspondence from the property owner and any question from the property owner regarding the bill should be directed to the department.
(4) Payment is remitted directly to the governmental unit providing the service.
(b) A volunteer fire department shall use the revenue collected from the fire service charges under this section:
(1) for the purchase of equipment, buildings, and property for firefighting, fire protection, or other emergency services;
(2) for deposit in the township firefighting fund established under IC 36-8-13-4; or
(3) to pay principal and interest on a loan made by the department of homeland security established by IC 10-19-2-1 or a division of the department for the purchase of new or used firefighting and other emergency equipment or apparatus.
(c) Any administrative fees charged by a fire department's agent must be paid only from fees that are collected and allowed by Indiana law and the fire marshal's schedule of fees.
(d) An agent who processes fees on behalf of a fire department

shall send all bills, notices, and other related materials to both the fire department and the person being billed for services.
(e) All fees allowed by Indiana law and the fire marshal's fee schedule must be itemized separately from any other charges.
(f) If at least twenty-five percent (25%) of the money received by a volunteer fire department for providing fire protection or emergency services is received under one (1) or more contracts with one (1) or more political subdivisions (as defined in IC 34-6-2-110), the legislative body of a contracting political subdivision must approve the schedule of service charges established under subsection (a) before the schedule of service charges is initiated in that political subdivision.
(g) A volunteer fire department that:
(1) has contracted with a political subdivision to provide fire protection or emergency services; and
(2) charges for services under this section;
must submit a report to the legislative body of the political subdivision before April 1 of each year indicating the amount of service charges collected during the previous calendar year and how those funds have been expended.
(h) The state fire marshal shall annually prepare and publish a recommended schedule of service charges for fire protection services.
(i) The volunteer fire department or its agent may maintain a civil action to recover an unpaid service charge under this section and may, if it prevails, recover all costs of the action, including reasonable attorney's fees.
As added by P.L.63-1991, SEC.8. Amended by P.L.70-1995, SEC.9; P.L.2-1996, SEC.294; P.L.1-1996, SEC.93; P.L.1-1998, SEC.213; P.L.50-1998, SEC.4; P.L.1-1999, SEC.100; P.L.240-2001, SEC.2; P.L.107-2007, SEC.16; P.L.3-2008, SEC.266; P.L.182-2009(ss), SEC.436; P.L.208-2011, SEC.2.

IC 36-8-12-17
False alarm service charges
Sec. 17. (a) If a political subdivision has not imposed its own false alarm fee or service charge, a volunteer fire department that provides service within the jurisdiction may establish a service charge for responding to false alarms. The volunteer fire department may collect the false alarm service charge from the owner of the property if the volunteer fire department dispatches firefighting apparatus or personnel to a building or premises in the township in response to:
(1) an alarm caused by improper installation or improper maintenance; or
(2) a drill or test, if the fire department is not previously notified that the alarm is a drill or test.
However, if the owner of property that constitutes the owner's residence establishes that the alarm is under a maintenance contract with an alarm company and that the alarm company has been notified of the improper installation or maintenance of the alarm, the alarm

company is liable for the payment of the fee or service charge.
(b) Before establishing a false alarm service charge, the volunteer fire department must provide notice under IC 5-3-1-4(d) in each political subdivision served by the department of the amount of the false alarm service charge. The notice required by this subsection must be given:
(1) before the false alarm service charge is initiated; and
(2) before a change in the amount of the false alarm service charge.
(c) A volunteer fire department may not collect a false alarm service charge from a property owner or alarm company unless the department's bill for payment of the service charge:
(1) is submitted to the property owner in writing within thirty (30) days after the false alarm; and
(2) includes a copy of a fire incident report in the form prescribed by the state fire marshal.
(d) A volunteer fire department shall use the money collected from the false alarm service charge imposed under this section:
(1) for the purchase of equipment, buildings, and property for fire fighting, fire protection, or other emergency services;
(2) for deposit in the township firefighting fund established under IC 36-8-13-4; or
(3) to pay principal and interest on a loan made by the department of homeland security established by IC 10-19-2-1 or a division of the department for the purchase of new or used firefighting and other emergency equipment or apparatus.
(e) If at least twenty-five percent (25%) of the money received by a volunteer fire department for providing fire protection or emergency services is received under one (1) or more contracts with one (1) or more political subdivisions (as defined in IC 34-6-2-110), the legislative body of a contracting political subdivision must approve the false alarm service charge established under subsection (a) before the service charge is initiated in that political subdivision.
(f) A volunteer fire department that:
(1) has contracted with a political subdivision to provide fire protection or emergency services; and
(2) imposes a false alarm service charge under this section;
must submit a report to the legislative body of the political subdivision before April 1 of each year indicating the amount of false alarm charges collected during the previous calendar year and how those funds have been expended.
(g) The volunteer fire department may maintain a civil action to recover unpaid false alarm service charges imposed under this section and may, if it prevails, recover all costs of the action, including reasonable attorney's fees.
As added by P.L.82-2001, SEC.2. Amended by P.L.107-2007, SEC.17; P.L.208-2011, SEC.3.

IC 36-8-12-18
Confidential information; exceptions Sec. 18. (a) A volunteer fire department may declare the following records confidential for purposes of IC 5-14-3:
(1) Personnel files of members of the volunteer fire department.
(2) Files of applicants to the volunteer fire department.
However, all personnel file information shall be made available to an affected member or the member's representative.
(b) Notwithstanding subsection (a), a volunteer fire department may not declare the following information contained in files described in subsection (a) confidential:
(1) The name, compensation, job title, business address, business telephone number, job description, education and training background, previous work experience, or dates of first and last employment of present or former members of the volunteer fire department.
(2) Information relating to the status of any formal charges against a member.
(3) The factual basis for a disciplinary action in which final action has been taken and that resulted in the member being suspended, demoted, or discharged.
(c) This section does not apply to disclosure of personnel information generally on all members or for groups of members without the request being particularized by member name.
As added by P.L.101-2006, SEC.38.

IC 36-8-12-19
Suspension or termination of EMS personnel; right to hearing and appeal
Sec. 19. (a) As used in this section, "medical director" means a physician with an unlimited license to practice medicine in Indiana and who performs the duties and responsibilities described in 836 IAC 2-2-1.
(b) If a medical director takes any of the following actions against a member of the emergency medical services personnel, the medical director shall provide to the member and to the chief of the member's volunteer fire department a written explanation of the reasons for the action taken by the medical director:
(1) The medical director refuses or fails to supervise or otherwise provide medical control and direction to the member.
(2) The medical director refuses or fails to attest to the competency of the member to perform emergency medical services.
(3) The medical director suspends the member from performing emergency medical services.
(c) Before a volunteer fire department takes an action that affects the member's appointment with the volunteer fire department as the result of a medical director's action described in subsection (b), the member is entitled to a hearing and appeal concerning the medical director's action as provided in IC 36-8-3-4. The safety board of the unit that entered into an agreement with the volunteer fire department under section 3 of this chapter shall hear the member's appeal

provided by this subsection.
(d) If the medical director's action that is the subject of an appeal under subsection (c) is based on a health care decision made by the member in performing emergency medical services, the safety board conducting the hearing shall consult with an independent medical expert to determine whether the member followed the applicable emergency medical services protocol in making the health care decision. The independent medical expert:
(1) must be a physician trained in emergency medical services; and
(2) may not be affiliated with the same hospital as the medical director.
As added by P.L.13-2010, SEC.5.



CHAPTER 12.2. HAZARDOUS MATERIALS EMERGENCY ACTION REIMBURSEMENT

IC 36-8-12.2-2
"Fire department" defined
Sec. 2. As used in this chapter, "fire department" means a fire department that:
(1) is established under IC 36-8-2-3 or IC 36-8-13-3(a)(1); and
(2) employs:
(A) both full-time paid members and volunteer members; or
(B) only full-time paid members.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-3
"Hazardous materials emergency" defined
Sec. 3. As used in this chapter, "hazardous materials emergency" has the meaning set forth in IC 13-11-2-97.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-4
"Mode of transportation" defined
Sec. 4. As used in this chapter, "mode of transportation" has the meaning set forth in 327 IAC 2-6.1-4(10), as in effect on January 1, 2001.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-5
"Responsible party" defined
Sec. 5. As used in this chapter, "responsible party" has the meaning set forth in IC 13-11-2-191(e).
As added by P.L.33-2001, SEC.3. Amended by P.L.127-2009, SEC.13.

IC 36-8-12.2-6
Imposition of service charges and administrative fees
Sec. 6. (a) A fire department may impose a charge on a person that is a responsible party with respect to a hazardous materials emergency that:
(1) the fire department responded to;
(2) members of that fire department assisted in containing, controlling, or cleaning up;
(3) with respect to the release or imminent release of hazardous materials at a facility, involves a quantity of hazardous

materials that exceeds the spill quantities of hazardous materials that must be reported under 327 IAC 2-6.1-5, as in effect on January 1, 2001; and
(4) with respect to the release or imminent release of hazardous materials from a mode of transportation, involves a quantity of hazardous materials that exceeds the spill quantities of hazardous materials that must be reported under 327 IAC 2-6.1-6, as in effect on January 1, 2001.
(b) The owner or responsible party shall remit payment directly to the governmental unit providing the service.
(c) Any administrative fees charged by a fire department's agent must be paid only from fees that are collected and allowed by Indiana law and the fire marshal's schedule of fees.
(d) An agent who processes fees on behalf of a fire department shall send all bills, notices, and other related materials to both the fire department and the person being billed for services.
(e) All fees allowed by Indiana law and the fire marshal's fee schedule must be itemized separately from any other charges.
As added by P.L.33-2001, SEC.3. Amended by P.L.182-2009(ss), SEC.437.

IC 36-8-12.2-7
Service charge billed to responsible party
Sec. 7. A fire department imposing a charge under this chapter may bill the responsible party for the total value of the assistance provided, as determined from the state fire marshal's schedule of service charges issued under IC 36-8-12-16(h).
As added by P.L.33-2001, SEC.3. Amended by P.L.182-2009(ss), SEC.438.

IC 36-8-12.2-8
General fund of unit; hazardous materials response fund
Sec. 8. (a) Money collected under this chapter must be deposited in one (1) of the following:
(1) The general fund of the unit that established the fire department under IC 36-8-2-3 or IC 36-8-13-3(a)(1).
(2) A hazardous materials response fund established under section 8.1 of this chapter by a city or town having a fire department established under IC 36-8-2-3.
(b) Money collected under this chapter may be used only for the following:
(1) Purchase of supplies and equipment used in providing hazardous materials emergency assistance under this chapter.
(2) Training for members of the fire department in skills necessary for providing hazardous materials emergency assistance under this chapter.
(3) Payment to persons with which the fire department contracts to provide services related to the hazardous materials emergency assistance provided by the fire department under this chapter. As added by P.L.33-2001, SEC.3. Amended by P.L.173-2003, SEC.37.

IC 36-8-12.2-8.1
Establishing hazardous materials response fund; fund administration
Sec. 8.1. (a) The fiscal body of each city or town that establishes a fire department under IC 36-8-2-3 may, by ordinance or resolution, establish a hazardous materials response fund.
(b) The hazardous materials response fund shall be administered by the unit's fiscal officer, and the expenses of administering the fund shall be paid from money in the fund. Money in the fund not currently needed to meet the obligations of the fund may be invested in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of a particular fiscal year does not revert to the unit's general fund.
As added by P.L.173-2003, SEC.38.

IC 36-8-12.2-9
Billing for services of fire department
Sec. 9. (a) A fire department may not bill under this chapter for services provided that duplicate services provided by another governmental entity.
(b) The responsible party billed for services under this chapter may elect to reimburse the fire department by providing replacement materials that are of equal or greater value than those expended by the fire department in responding to the emergency.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-10
Actions for reimbursement
Sec. 10. A fire department that imposes a service charge under this chapter and maintains an action for reimbursement under IC 13-25-6-5 may recover all costs of the action, including attorney's fees.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-11
Penalties
Sec. 11. A responsible party is subject to a penalty for failure to pay the full amount of a charge made under this chapter within sixty (60) days after the issuance of the bill for payment by the fire department. The amount of the penalty is ten percent (10%) of the amount of the charge that remains unpaid on the due date.
As added by P.L.33-2001, SEC.3.



CHAPTER 12.5. REPEALED



CHAPTER 13. TOWNSHIP FIRE PROTECTION AND EMERGENCY SERVICES

IC 36-8-13-1
Application of chapter
Sec. 1. This chapter applies to all townships. However, this chapter does not apply to a township in which the fire department of the township has been consolidated under IC 36-3-1-6.1.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.227-2005, SEC.49.

IC 36-8-13-2
Establishment of fire protection; procedure
Sec. 2. If a majority of the owners of taxable real property residing within and owning real property within that part of a township located outside the corporate boundaries of a municipality petition the township executive and legislative body to provide fire protection in that part of the township, the executive and legislative body shall grant the petition and proceed without delay to provide for fire protection. The executive and legislative body shall determine which of the methods in section 3 of this chapter for providing fire protection in townships will be followed.
As added by Acts 1981, P.L.309, SEC.65.

IC 36-8-13-3
Authorized methods of providing fire protection; preference for employment
Sec. 3. (a) The executive of a township, with the approval of the legislative body, may do the following:
(1) Purchase firefighting and emergency services apparatus and equipment for the township, provide for the housing, care, maintenance, operation, and use of the apparatus and equipment to provide services within the township but outside the corporate boundaries of municipalities, and employ full-time or part-time personnel to operate the apparatus and equipment and to provide services in that area. Preference in employment under this section shall be given according to the following priority:
(A) A war veteran who has been honorably discharged from the United States armed forces.
(B) A person whose mother or father was a:
(i) firefighter of a unit;
(ii) municipal police officer; or (iii) county police officer;
who died in the line of duty (as defined in IC 5-10-10-2).
The executive of a township may give a preference for employment under this section to a person who was employed full-time or part-time by another township to provide fire protection and emergency services and has been laid off by the township. The executive of a township may also give a preference for employment to a firefighter laid off by a city under IC 36-8-4-11. A person described in this subdivision may not receive a preference for employment unless the person applies for employment and meets all employment requirements prescribed by law, including physical and age requirements, and all employment requirements prescribed by the fire department.
(2) Contract with a municipality in the township or in a contiguous township that maintains adequate firefighting or emergency services apparatus and equipment to provide fire protection or emergency services for the township in accordance with IC 36-1-7.
(3) Cooperate with a municipality in the township or in a contiguous township in the purchase, maintenance, and upkeep of firefighting or emergency services apparatus and equipment for use in the municipality and township in accordance with IC 36-1-7.
(4) Contract with a volunteer fire department that has been organized to fight fires in the township for the use and operation of firefighting apparatus and equipment that has been purchased by the township in order to save the private and public property of the township from destruction by fire, including use of the apparatus and equipment in an adjoining township by the department if the department has made a contract with the executive of the adjoining township for the furnishing of firefighting service within the township.
(5) Contract with a volunteer fire department that maintains adequate firefighting service in accordance with IC 36-8-12.
(b) This subsection applies only to townships that provide fire protection or emergency services or both under subsection (a)(1) and to municipalities that have some part of the municipal territory within a township and do not have a full-time paid fire department. A township may provide fire protection or emergency services or both without contracts inside the corporate boundaries of the municipalities if before July 1 of a year the following occur:
(1) The legislative body of the municipality adopts an ordinance to have the township provide the services without a contract.
(2) The township legislative body passes a resolution approving the township's provision of the services without contracts to the municipality.
In a township providing services to a municipality under this section, the legislative body of either the township or a municipality in the township may opt out of participation under this subsection by adopting an ordinance or a resolution, respectively, before July 1 of

a year.
(c) This subsection applies only to a township that:
(1) is located in a county containing a consolidated city;
(2) has at least three (3) included towns (as defined in IC 36-3-1-7) that have all municipal territory completely within the township on January 1, 1996; and
(3) provides fire protection or emergency services, or both, under subsection (a)(1);
and to included towns (as defined in IC 36-3-1-7) that have all the included town's municipal territory completely within the township. A township may provide fire protection or emergency services, or both, without contracts inside the corporate boundaries of the municipalities if before August 1 of the year preceding the first calendar year to which this subsection applies the township legislative body passes a resolution approving the township's provision of the services without contracts to the municipality. The resolution must identify the included towns to which the resolution applies. In a township providing services to a municipality under this section, the legislative body of the township may opt out of participation under this subsection by adoptinga resolution before July 1 of a year. A copy of a resolution adopted under this subsection shall be submitted to the executive of each included town covered by the resolution, the county auditor, and the department of local government finance.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.269-1993, SEC.1; P.L.2-1995, SEC.136; P.L.54-1996, SEC.2; P.L.1-1999, SEC.101; P.L.90-2002, SEC.494; P.L.95-2003, SEC.3; P.L.97-2004, SEC.131; P.L.182-2009(ss), SEC.439; P.L.110-2010, SEC.37.

IC 36-8-13-4
Township firefighting fund; tax levy; donations
Sec. 4. (a) Each township shall annually establish a township firefighting fund which is to be the exclusive fund used by the township for the payment of costs attributable to providing fire protection or emergency services under the methods prescribed in section 3 of this chapter and for no other purposes. The money in the fund may be paid out by the township executive with the consent of the township legislative body.
(b) Each township may levy, for each year, a tax for the township firefighting fund. Other than a township providing fire protection or emergency services or both to municipalities in the township under section 3(b) or 3(c) of this chapter, the tax levy is on all taxable real and personal property in the township outside the corporate boundaries of municipalities. Subject to the levy limitations contained in IC 6-1.1-18.5, the township levy is to be in an amount sufficient to pay all costs attributable to fire protection and emergency services that are not paid from other revenues available to the fund. The tax rate and levy shall be established in accordance with the procedures set forth in IC 6-1.1-17.
(c) In addition to the tax levy and service charges received under

IC 36-8-12-13 and IC 36-8-12-16, the executive may accept donations to the township for the purpose of firefighting and other emergency services and shall place them in the fund, keeping an accurate record of the sums received. A person may also donate partial payment of any purchase of firefighting or other emergency services equipment made by the township.
(d) If a fire department serving a township dispatches fire apparatus or personnel to a building or premises in the township in response to:
(1) an alarm caused by improper installation or improper maintenance; or
(2) a drill or test, if the fire department is not previously notified that the alarm is a drill or test;
the township may impose a fee or service charge upon the owner of the property. However, if the owner of property that constitutes the owner's residence establishes that the alarm is under a maintenance contract with an alarm company and that the alarm company has been notified of the improper installation or maintenance of the alarm, the alarm company is liable for the payment of the fee or service charge.
(e) The amount of a fee or service charge imposed under subsection (d) shall be determined by the township legislative body. All money received by the township from the fee or service charge must be deposited in the township's firefighting fund.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.352-1987, SEC.1; P.L.316-1989, SEC.1; P.L.343-1989(ss), SEC.23; P.L.63-1991, SEC.9; P.L.269-1993, SEC.2; P.L.70-1995, SEC.10; P.L.54-1996, SEC.3; P.L.82-2001, SEC.3.

IC 36-8-13-4.5
Payment of township provided fire protection or emergency services; sources of funds; sufficiency of levy; donations
Sec. 4.5. (a) This section applies to a township that provides fire protection or emergency services or both to a municipality in the township under section 3(b) or 3(c) of this chapter.
(b) With the consent of the township legislative body, the township executive shall pay the expenses for fire protection and emergency services in the township, both inside and outside the corporate boundaries of participating municipalities, from any combination of the following township funds, regardless of when the funds were established:
(1) The township firefighting fund under section 4 of this chapter.
(2) The cumulative building and equipment fund under IC 36-8-14.
(3) The debt fund under sections 6 and 6.5 of this chapter.
(c) Subject to the levy limitations contained in IC 6-1.1-18.5, the tax rate and levy for the township firefighting fund, the cumulative building and equipment fund, or the debt fund is to be in an amount sufficient to pay all costs attributable to fire protection or emergency

services that are provided to the township and the participating municipalities that are not paid from other available revenues. The tax rate and levy for each fund shall be established in accordance with the procedures set forth in IC 6-1.1-17 and apply both inside and outside the corporate boundaries of participating municipalities.
(d) The township executive may accept donations for the purpose of firefighting and emergency services. The township executive shall place donations in the township firefighting fund. A person may donate partial payment of a purchase of firefighting or emergency services equipment made by the township.
As added by P.L.269-1993, SEC.3. Amended by P.L.1-1994, SEC.181; P.L.1-1994, SEC.182; P.L.37-1994, SEC.2; P.L.54-1996, SEC.4.

IC 36-8-13-4.6
Maximum permissible property tax levy; adjustment where township imposes levy to pay fire protection and emergency services expenses
Sec. 4.6. (a) For townships and municipalities that elect to have the township provide fire protection and emergency services under section 3(b) of this chapter, the department of local government finance shall adjust each township's and each municipality's maximum permissible levy in the year following the year in which the change is elected, as determined under IC 6-1.1-18.5-3, to reflect the change from providing fire protection under a contract between the municipality and the township to allowing the township to impose a property tax levy on the taxable property located within the corporate boundaries of each municipality. Each municipality's maximum permissible property tax levy shall be reduced by the amount of the municipality's property tax levy that was imposed by the municipality to meet the obligations to the township under the fire protection contract. The township's maximum permissible property tax levy shall be increased by the product of:
(1) one and five-hundredths (1.05); multiplied by
(2) the amount the township received:
(A) in the year in which the change is elected; and
(B) as fire protection contract payments from all municipalities whose levy is decreased under this section.
(b) For purposes of determining a township's or municipality's maximum permissible ad valorem property tax levy under IC 6-1.1-18.5-3 for years following the first year after the year in which the change is elected, a township's or municipality's maximum permissible ad valorem property tax levy is the levy after the adjustment made under subsection (a).
As added by P.L.269-1993, SEC.4. Amended by P.L.2-1995, SEC.137; P.L.90-2002, SEC.495.

IC 36-8-13-4.7
Township providing fire protection and emergency services; maximum permissible property tax levy Sec. 4.7. (a) For a township that elects to have the township provide fire protection and emergency services under section 3(c) of this chapter, the department of local government finance shall adjust the township's maximum permissible levy in the year following the year in which the change is elected, as determined under IC 6-1.1-18.5-3, to reflect the change from providing fire protection or emergency services under a contract between the municipality and the township to allowing the township to impose a property tax levy on the taxable property located within the corporate boundaries of each municipality. For the ensuing calendar year, the township's maximum permissible property tax levy shall be increased by the product of:
(1) one and five-hundredths (1.05); multiplied by
(2) the amount the township contracted or billed to receive, regardless of whether the amount was collected:
(A) in the year in which the change is elected; and
(B) as fire protection or emergency service payments from the municipalities or residents of the municipalities covered by the election under section 3(c) of this chapter.
The maximum permissible levy for a general fund or other fund of a municipality covered by the election under section 3(c) of this chapter shall be reduced for the ensuing calendar year to reflect the change to allowing the township to impose a property tax levy on the taxable property located within the corporate boundaries of the municipality. The total reduction in the maximum permissible levies for all electing municipalities must equal the amount that the maximum permissible levy for the township is increased under this subsection for contracts or billings, regardless of whether the amount was collected, less the amount actually paid from sources other than property tax revenue.
(b) For purposes of determining a township's and each municipality's maximum permissible ad valorem property tax levy under IC 6-1.1-18.5-3 for years following the first year after the year in which the change is elected, a township's and each municipality's maximum permissible ad valorem property tax levy is the levy after the adjustment made under subsection (a).
(c) The township may use the amount of a maximum permissible property tax levy computed under this section in setting budgets and property tax levies for any year in which the election in section 3(c) of this chapter is in effect. A county board of tax adjustment may not reduce a budget or tax levy solely because the budget or levy is based on the maximum permissible property tax levy computed under this section.
(d) Section 4.6 of this chapter does not apply to a property tax levy or a maximum property tax levy subject to this section.
As added by P.L.54-1996, SEC.5. Amended by P.L.90-2002, SEC.496; P.L.224-2007, SEC.130; P.L.146-2008, SEC.783.

IC 36-8-13-5
Purchase of firefighting apparatus and equipment; installment

contracts
Sec. 5. After a sufficient appropriation has been made and approved and is available for the purchase of firefighting apparatus and equipment, including housing, the township executive, with the approval of the township legislative body, may purchase it for the township on an installment conditional sale or mortgage contract running for a period not exceeding:
(1) six (6) years; or
(2) fifteen (15) years for a township that:
(A) has a total assessed value of sixty million dollars ($60,000,000) or less, as determined by the department of local government finance; and
(B) is purchasing the firefighting equipment with funding from the:
(i) state or its instrumentalities; or
(ii) federal government or its instrumentalities.
The purchase shall be amortized in equal or approximately equal installments payable on January 1 and July 1 each year.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.83-1998, SEC.3; P.L.90-2002, SEC.497; P.L.178-2002, SEC.134.

IC 36-8-13-6
Purchase of firefighting apparatus and equipment; loans; tax levy
Sec. 6. (a) Subject to section 6.5 of this chapter, the executive and legislative body, on behalf of the township, may also borrow the necessary money from a financial institution in Indiana to make the purchase on the same terms. They shall, on behalf of the township, execute and deliver to the institution the negotiable note or bond of the township for the sum borrowed. The note or bond must bear interest, with both principal and interest payable in equal or approximately equal installments on January 1 and July 1 each year over a period not exceeding six (6) years.
(b) The first installment of principal and interest on a contract, chattel mortgage, note, or bond is due on the next January 1 or July 1 following the first tax collection for which it is possible for the township to levy a tax. The executive and legislative body shall appropriate and levy a tax each year sufficient to pay the obligation according to its terms. An obligation of the township executed under this chapter is a valid and binding obligation of the township, notwithstanding any tax limitation, debt limitation, bonding, borrowing, or other statute to the contrary.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.41-1993, SEC.50.

IC 36-8-13-6.5
Objection by taxpayers; department of local government finance hearing and action; appeal
Sec. 6.5. (a) If the executive and the legislative body determine that money should be borrowed under section 6 of this chapter, not less than ten (10) taxpayers in the township who disagree with the

determination may file a petition in the office of the county auditor not more than thirty (30) days after notice of the determination is given. The petition must state the taxpayers' objections and the reasons why the taxpayers believe the borrowing to be unnecessary or unwise.
(b) The county auditor shall immediately certify a copy of the petition, together with other data necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and other data, the department of local government finance shall fix a time and place for the hearing of the matter. The hearing shall be held not less than five (5) and not more than thirty (30) days after the receipt of the certified documents.
(c) The hearing shall be held in the county where the petition arose.
(d) Notice of the hearing shall be given by the department of local government finance to the township and to the first ten (10) taxpayer petitioners listed on the petition by letter. The letter shall be sent to the first ten (10) taxpayer petitioners at the taxpayer's usual place of residence at least five (5) days before the date of the hearing.
(e) A:
(1) taxpayer who signed a petition filed under subsection (a); or
(2) township against which a petition under subsection (a) is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45) days after the date of the department's final determination.
As added by P.L.41-1993, SEC.51. Amended by P.L.90-2002, SEC.498; P.L.256-2003, SEC.38.

IC 36-8-13-7
Purchase of firefighting apparatus and equipment; procedure
Sec. 7. (a) All purchases of firefighting apparatus and equipment shall be made in the manner provided by statute for the purchase of township supplies. If the amount involved is sufficient to require notice under statutes for bids in connection with the purchase of apparatus or equipment, the notice must offer all bidders the opportunity of proposing to sell the apparatus and equipment to the township upon a conditional sale or mortgage contract.
(b) A bidder proposing to sell on a conditional sale or mortgage contract shall state in his bid the proposed interest rate and terms of it, to be considered by the township executive and legislative body in determining the best bid received.
(c) All bids submitted must specify the cash price at which the bidder proposes to sell the apparatus or equipment to the township so that the executive and legislative body may determine whether it is in the best interest of the township to purchase the apparatus or equipment on the terms of a conditional sale or mortgage contract proposed by the bidder or to purchase it for cash if sufficient funds

are available or can be raised by negotiating a loan with a financial institution in accordance with this section.
As added by Acts 1981, P.L.309, SEC.65.

IC 36-8-13-8
Township fire departments; insurance coverage
Sec. 8. A township having a regularly organized fire department employing full-time firefighters may procure at the township's expense:
(1) an insurance policy for each member of the department insuring the member against the loss of his life or dismemberment while in the performance of his regularly assigned duties; and
(2) group insurance providing supplemental income protection for a member of the department who has been injured during the course of his employment.
The insurance coverage shall be selected with the consent of the members and is supplemental to other benefits provided the injured member by law.
As added by Acts 1981, P.L.309, SEC.65.

IC 36-8-13-9
Payment of line of duty health care expenses for firefighters
Sec. 9. (a) A township shall pay for the care of a full-time, paid firefighter who suffers:
(1) an injury; or
(2) contracts an illness;
during the performance of the firefighter's duty.
(b) The township shall pay for the following expenses incurred by a firefighter described in subsection (a):
(1) Medical and surgical care.
(2) Medicines and laboratory, curative, and palliative agents and means.
(3) X-ray, diagnostic, and therapeutic service, including during the recovery period.
(4) Hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(c) Expenditures required by subsection (a) shall be paid from the township firefighting fund established by section 4 of this chapter.
(d) A township that has paid for the care of a firefighter under subsection (a) has a cause of action for reimbursement of the amount paid under subsection (a) against any third party against whom the firefighter has a cause of action for an injury sustained because of, or an illness caused by, the third party. The township's cause of action under this subsection is in addition to, and not in lieu of, the cause of action of the firefighter against the third party.
As added by P.L.150-2002, SEC.4.



CHAPTER 13.5. TOWNSHIP FIRE DEPARTMENT EMPLOYMENT POLICIES

IC 36-8-13.5-2
Inapplicable to volunteer fire department
Sec. 2. This chapter does not apply to a volunteer fire department under IC 36-8-12.
As added by P.L.65-2008, SEC.4.

IC 36-8-13.5-3
"Member of a township fire department"
Sec. 3. As used in this chapter, "member of a township fire department" does not include a volunteer firefighter under IC 36-8-12-2.
As added by P.L.65-2008, SEC.4.

IC 36-8-13.5-4
Residency within county or contiguous county
Sec. 4. A member of a township fire department must reside in Indiana within:
(1) the county in which the township is located; or
(2) a county that is contiguous to the county in which the township is located.
As added by P.L.65-2008, SEC.4.

IC 36-8-13.5-5
Township with a population of less than 7,500; resolution requiring residency within county or a certain distance from township
Sec. 5. A township with a population of less than seven thousand five hundred (7,500) may adopt a resolution that requires a member of the township fire department to satisfy all of the following:
(1) Reside within:
(A) the county in which the township is located; or
(B) a distance from the township stated in the resolution.
(2) Have adequate means of transportation into the township.
(3) Maintain in the member's residence telephone service with the township.
As added by P.L.65-2008, SEC.4.

IC 36-8-13.5-6
Township with a population of less than 7,500; resolution requiring residency within the township for five years Sec. 6. This section applies to a township that:
(1) has a population of less than seven thousand five hundred (7,500); and
(2) adopted a resolution to establish the requirements described in this section before September 1, 1984.
A township may require, in addition to the requirements of section 5 of this chapter, that a member of the township fire department reside within the township until the member has served in the department for five (5) years.
As added by P.L.65-2008, SEC.4.

IC 36-8-13.5-7
Township with a population of less than 7,500; exemption for members not in compliance on date resolution adopted
Sec. 7. A resolution adopted under section 5 or 6 of this chapter may not require a member of a township fire department to comply with section 5(1) of this chapter if the member resides:
(1) outside the county; or
(2) a distance outside the township greater than stated in the resolution;
on the date the resolution is adopted.
As added by P.L.65-2008, SEC.4.



CHAPTER 14. CUMULATIVE FIREFIGHTING BUILDING AND EQUIPMENT FUND

IC 36-8-14-2
Purposes of fund; authorization
Sec. 2. (a) As used in this section, "emergency medical services" has the meaning set forth in IC 16-18-2-110.
(b) As used in this section, "volunteer fire department" has the meaning set forth in IC 36-8-12-2.
(c) The legislative body of a unit or the board of fire trustees of a fire protection district may provide a cumulative building and equipment fund under IC 6-1.1-41 for the following purposes:
(1) The:
(A) purchase, construction, renovation, or addition to buildings; or
(B) purchase of land;
used by the fire department or a volunteer fire department serving the unit.
(2) The purchase of firefighting equipment for use of the fire department or a volunteer fire department serving the unit, including making the required payments under a lease rental with option to purchase agreement made to acquire the equipment.
(3) In a municipality, the purchase of police radio equipment.
(4) The:
(A) purchase, construction, renovation, or addition to a building;
(B) purchase of land; or
(C) purchase of equipment;
for use of a provider of emergency medical services under IC 16-31-5 to the unit establishing the fund.
(d) In addition to the requirements of IC 6-1.1-41, before a cumulative fund may be established by a township fire protection district, the county legislative body which appoints the trustees of the fire protection district must approve the establishment of the fund.
As added by Acts 1981, P.L.309, SEC.66. Amended by P.L.316-1989, SEC.2; P.L.2-1993, SEC.205; P.L.171-1994, SEC.1; P.L.17-1995, SEC.22; P.L.1-1999, SEC.102; P.L.140-2002, SEC.2.

IC 36-8-14-3
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-8-14-4 Tax levy; deposit of money
Sec. 4. (a) To provide for the cumulative building and equipment fund established under this chapter, the legislative body may levy a tax on all taxable property within the taxing district in compliance with IC 6-1.1-41. The tax rate may not exceed three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of assessed valuation of property in the taxing district.
(b) As the tax is collected, it shall be deposited in a qualified public depository or depositories and held in a special fund to be known as the "building or remodeling, firefighting, and police radio equipment fund" in the case of a municipality or as the "building or remodeling and fire equipment fund" in the case of a township or fire protection district.
As added by Acts 1981, P.L.309, SEC.66. Amended by P.L.316-1989, SEC.3; P.L.171-1994, SEC.2; P.L.17-1995, SEC.23; P.L.6-1997, SEC.213.



CHAPTER 15. PUBLIC SAFETY COMMUNICATIONS SYSTEMS AND COMPUTER FACILITIES DISTRICTS

IC 36-8-15-2
"Board" defined
Sec. 2. As used in this chapter, "board" means the following:
(1) In a county having a consolidated city, a board established by and operated as set forth in an ordinance of the city-county legislative body.
(2) In a county not having a consolidated city, the board of commissioners.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.2; P.L.2-1989, SEC.49.

IC 36-8-15-3
"Communications system" defined
Sec. 3. As used in this chapter, "communications system" means any system:
(1) designed for the transmission of writing, signs, signals, pictures, data, and sounds of all kinds by any means, device, or apparatus; and
(2) intended for use only by public safety agencies for public purposes.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-4
"Computer" defined
Sec. 4. As used in this chapter, "computer" means computer hardware and computer software.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-5
"District" defined Sec. 5. As used in this chapter, "district" refers to the public communications systems and computer facilities district created by section 7 of this chapter.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-6
"Facility" defined
Sec. 6. As used in this chapter, "facility" means computers and communication systems or any necessary appurtenances and improvements thereto, including real and personal property required to house such facilities and all equipment, apparatus, devices, and instrumentalities required for the proper operation of the facility or facilities.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-7
Creation of district
Sec. 7. (a) This subsection applies to a county having a consolidated city. The ____________ (name of consolidated city) __________________ public safety communications systems and computer facilities district is created in the county as a special taxing district of the consolidated city. The territory of the district includes the entire county.
(b) This subsection applies to a county not having a consolidated city. The _________________ (name of county) _______________ public safety communications systems district may be created in the county as a special taxing district by an ordinance adopted before July 1 of a year by the county legislative body. The territory of the district includes the unincorporated area of the county, plus any municipality in the county in which the legislative body before July 1 of a year adopts an ordinance to join the district and to have its public safety agencies served by the district.
(c) This subsection applies to a county not having a consolidated city. The legislative body of any township in the county may, by adopting a resolution before July 1 of a year, authorize a township agency to be served by the district.
(d) An ordinance or resolution adopted under subsection (b) or (c) may be rescinded before July 1 of a year.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.3.

IC 36-8-15-8
Purposes
Sec. 8. The purposes of the district are the following:
(1) To provide and maintain modern, dependable, and efficient public safety communications systems within the district for the purpose of promoting the expeditious delivery of public services to the residents and taxpayers throughout the district in order to assure the public health, safety, morals, and general welfare.
(2) In a county having a consolidated city, to provide computers

for the efficient functioning of governmental offices for the benefit of the residents and taxpayers throughout the district.
These purposes are public purposes for which public money may be spent and private property may be provided. The general assembly finds and declares that the facilities needed to accomplish these purposes are local public improvements.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.4.

IC 36-8-15-9
Governing body; powers; establishment of a public safety communications commission
Sec. 9. (a) The board is the governing body of the district.
(b) The board may do the following:
(1) Finance, purchase, acquire, lease, erect, install, construct, equip, upgrade, operate, and maintain facilities.
(2) Sue, be sued, plead, and be impleaded.
(3) Condemn, appropriate, lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with facilities.
(4) Acquire real or personal property by gift, devise, or bequest, and hold, use, or dispose of that property for purposes authorized by this chapter.
(5) Design, order, contract for, construct, and equip any facilities.
(6) Employ architects, engineers, attorneys, auditors, clerks, construction managers, and other employees necessary for the financing, erection, and equipping of facilities.
(7) Make and enter into all contracts and agreements necessary or incidental to accomplishing the purposes of the district.
(c) In a county not having a consolidated city, the board shall establish a public safety communications commission representing the public safety agencies that are served by the district. The members of this commission are:
(1) one (1) person appointed by the county executive;
(2) one (1) person appointed by the county fiscal body;
(3) one (1) person appointed by the executive of each city in the district; and
(4) the county sheriff.
Members serve for four (4) year terms. The county legislative body shall provide by ordinance for the length of each initial term so that the result is staggered terms for commission members.
(d) In a county not having a consolidated city, the chief law enforcement and fire safety officers of each participating unit shall constitute a technical advisory committee to advise the board and the public safety communications commission upon request.
(e) In a county not having a consolidated city, the commission established under this section shall operate any public safety communications system established under this chapter. In a county having a consolidated city, the board shall operate any public safety communications system established under this chapter. As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.5; P.L.2-1989, SEC.50.

IC 36-8-15-9.5
Combined or shared communications systems
Sec. 9.5. (a) This section applies to a county having a consolidated city.
(b) The communications system may be combined or shared with the public service radio system.
(c) The board may do the following for the combined or shared system:
(1) Authorize expenditures from the district's operational funds.
(2) Exercise all of the powers listed in section 9 of this chapter.
(d) The board may not do the following for the combined or shared system:
(1) Authorize expenditures for facilities or services related only to public service radio.
(2) Have authority over planning or other decisions for public service radio.
As added by P.L.173-1990, SEC.2.

IC 36-8-15-10
Resolution stating necessity and purpose; plans and specifications; estimated cost
Sec. 10. Whenever the board determines that:
(1) it is necessary for the general welfare of the persons residing within the district; and
(2) it will be of public utility and benefit to the property in the district to undertake and carry out any project of purchasing, acquiring, erecting, installing, constructing, equipping, or upgrading of facilities within the district;
the board shall adopt a resolution stating the necessity of the project and the board's purpose in proceeding with the project. The board, as a part of the resolution, shall adopt the plans and specifications proposed for the entire project and shall determine the estimated cost of all work and all acquisitions necessary to carry out the project.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-11
Resolution; public inspection; notice
Sec. 11. (a) The resolution and all matters included with the resolution shall be filed and open to inspection by the public at the office of the board.
(b) The board shall give notice of:
(1) the adoption and general purport of the resolution;
(2) the fact that the resolution and included material have been prepared and are on file in the office of the board and may be inspected; and
(3) the fact that on a date named, the board will receive and hear objections from any persons interested in or who will be

affected by the proposed project.
The notice shall be published in accordance with IC 5-3-1.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-12
Objections; hearing
Sec. 12. At or before the time fixed for the hearing designated in the notice published under section 11 of this chapter, any person interested in or who will be affected by the proposed project may file with the board a written objection against the proposed project, in whole or in part. At the hearing the board:
(1) shall hear all persons who are interested in the proceedings;
(2) shall finally determine whether the proposed project, in whole or in part, is necessary for the general welfare of the persons residing within the district and will be a public utility and benefit to the property in the district; and
(3) may confirm, modify, or rescind the resolution.
The decision shall be entered in the records of the board.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-13
Letting of contracts; modification of projects
Sec. 13. After final approval of the resolution by the board, the board shall proceed with the project, or any part thereof, and shall let all contracts, upon separate plans and specifications, in accordance with IC 5-22, IC 36-1-10, IC 36-1-12, and IC 36-9-13. The projects authorized may be modified by the board if it considers modification necessary to carry out the purpose of the resolution, so long as the modifications do not increase the estimate of the total cost of the project as adopted in the final resolution. All other changes must be processed as new resolutions.
As added by P.L.82-1985, SEC.3. Amended by P.L.2-1989, SEC.51; P.L.49-1997, SEC.82.

IC 36-8-15-14
Special benefit tax
Sec. 14. All taxable property located within the district is subject to a special benefit tax for the purpose of providing money to pay the total cost of the project, including all necessary incidental expenses of programming, planning, and designing the project. The tax shall constitute the amount of benefits resulting to all of that property from the project and shall be levied as provided in this chapter.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-15
Bonds; issuance; amount
Sec. 15. (a) For the purpose of raising money to pay for any real or personal property to be acquired for a project within the district or to pay for the purchasing, acquiring, erecting, installing, constructing, equipping, or upgrading of a facility within the district,

and in anticipation of the special benefit tax, the board may cause bonds to be issued in the name of the consolidated city (in counties having a consolidated city) for the benefit of the district. In a county having a consolidated city, the bonds shall be issued in accordance with IC 36-3-5-8.
(b) The bonds may be in an amount not to exceed the estimated cost of all real and personal property to be acquired and the estimated cost of the facilities, including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the costs of supervision and inspection during the period of construction and all costs of programming, planning, and designing the facilities. The expenses to be covered in the amount of the bond issue include all expenses of every kind actually incurred preliminary to the acquisition of property and the installation of the facilities, such as the cost of necessary records, engineering expenses, publication of notices, salaries, the letting of contracts, and the sale of bonds.
(c) The bonds issued may not exceed the estimates for the project as determined in the resolution adopted by the board under section 12 of this chapter.
(d) Any surplus of bond proceeds remaining after all costs and expenses have been fully paid shall be paid into the public communications systems and computer facilities district bond fund. The board may appropriate the proceeds of the bonds.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.6.

IC 36-8-15-15.1
Lease of facilities; financing; hearings; notice; objections
Sec. 15.1. (a) A board may enter into a lease of any facility that may be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed fifty (50) years. The lease may provide for payments to be made by the board from special benefits taxes levied under section 14 of this chapter and any other revenue available to the board, or any combination of these sources.
(b) A lease may provide that payments by the board to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the board only after a public hearing by the board at which all interested parties are given the opportunity to be heard. Notice of the hearing must be given by publication in accordance with IC 5-3-1. After the public hearing, the board may adopt a resolution authorizing the execution of the lease on behalf of the unit if the board finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of the unit's residents. A lease approved by a resolution of the board must be approved by an ordinance of the fiscal body of the unit. (d) Upon execution of a lease providing for payments by the board in whole or in part from the levy of special benefits taxes under section 14 of this chapter and upon approval of the lease by the fiscal body, the board shall publish notice of the execution of the lease and its approval in accordance with IC 5-3-1. Fifty (50) or more taxpayers residing in the district who will be affected by the lease and who may be of the opinion that no necessity exists for the execution of the lease or that the payments provided for in the lease are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval. The petition must set forth the petitioners' names, addresses, and objections to the lease and the facts showing that the execution of the lease is unnecessary or unwise or that the payments provided for in the lease are not fair and reasonable, as the case may be. Upon the filing of the petition, the county auditor shall immediately certify a copy of it, together with any other data necessary in order to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for the hearing in the district, which must be not less than five (5) or more than thirty (30) days after the time of the hearing is fixed. Notice of the hearing shall be given by the department of local government finance to the members of the fiscal body, the board, and the first fifty (50) petitioners on the petition by a letter signed by the commissioner or deputy commissioner of the department and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease and as to whether the payments under it are fair and reasonable, is final.
(e) A board entering into a lease that is payable from revenues or other available funds of the board may:
(1) pledge the revenue to make payments under the lease as provided in IC 5-1-14-4; and
(2) establish a special fund to make the payments.
Lease rentals may be limited to money in the special fund so that the obligations of the board to make the lease rental payments are not considered a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(f) Except as provided in this section, no approvals of a governmental body or an agency are required before the board enters into a lease under this section.
(g) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the publication of the notice of the execution and approval of the lease. However, if the lease is payable in whole or in part from tax levies and an appeal has been taken to the department of local government finance, an action to contest the validity or to enjoin performance must be brought within thirty (30)

days after the decision of the department.
(h) If a board exercises an option to buy a leased facility from a lessor, the board may subsequently sell the leased facility, without regard to any other statutes, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the board through an auction, appraisal, or arms length negotiation. The board shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. An action to contest the sale must be brought within fifteen (15) days after the hearing.
As added by P.L.2-1989, SEC.52. Amended by P.L.90-2002, SEC.499.

IC 36-8-15-15.2
Persons authorized to lease facilities
Sec. 15.2. (a) Any of the following persons may lease facilities referred to in section 15.1 of this chapter to a board:
(1) A not-for-profit or for-profit corporation organized under Indiana law or admitted to do business in Indiana.
(2) An authority established under IC 36-9-13.
(b) Notwithstanding any other law, a lessor under this section and section 15.1 of this chapter is a qualified entity for purposes of IC 5-1.4-1-10.
As added by P.L.2-1989, SEC.53.

IC 36-8-15-16
Bonds; limitation on total issue; nature of bonds
Sec. 16. (a) The total issue of bonds under section 15 of this chapter, for purposes of the district, including bonds already issued or to be issued, may not exceed one percent (1%) of the adjusted value of the taxable property within the district, as determined under IC 36-1-15. All bonds or obligations issued in violation of this subsection are void.
(b) Bonds issued under section 15 of this chapter are not, in any respect, corporate obligations or indebtedness of the consolidated city but constitute an indebtedness of the district. The bonds and interest on them are payable only out of revenues of the district. Bonds must recite these terms upon their face.
As added by P.L.82-1985, SEC.3. Amended by P.L.6-1997, SEC.214.

IC 36-8-15-17
Proceeds; disposition; public communications systems and computer facilities district bond fund
Sec. 17. All proceeds from the sale of bonds issued under section 15 of this chapter shall be kept as a separate and specific fund to be known as the public communications systems and computer facilities district bond fund. The bond fund shall be used to pay for the cost of acquisition of real and personal property, the cost of the installation of the facilities, and all costs and expenses incurred in connection therewith, and no part may be used for any other purpose. The bond

fund shall be deposited at interest with a depository or depositories of other public funds of the consolidated city, and all interest collected on it belongs to the bond fund.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-18
Counties having consolidated cities; special property tax; disposition of revenue; public communications systems and computer facilities district revenue fund
Sec. 18. (a) This section applies to a county having a consolidated city.
(b) For the purpose of raising money to pay off bonds issued under section 15 of this chapter and any interest on them, the county fiscal body may levy each year a special tax upon all of the property located within the district, in such manner as to meet and pay the principal of the bonds as they severally mature, together with all accruing interest on them. Other revenues and funds may be annually allocated by statute or ordinance to be applied to reduction of the bonds and their interest for the next succeeding year, but to the extent that money on hand is insufficient for payments required in the next succeeding year, the special tax shall be levied.
(c) The tax collected and all other allocated money shall be accumulated and kept in a separate fund to be known as the public communications systems and computer facilities district revenue fund, and shall be applied to the payment of the district bonds and interest as they severally mature and fiscal agency charges for making such payments and to no other purposes. All accumulations may be deposited, at interest, with one (1) of the depositories of other funds of the consolidated city, and all interest collected belongs to the fund.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.7.

IC 36-8-15-19 Version a
Operational funding; ad valorem property tax; funding by distribution under IC 6-3.5-6-17 in lieu of tax; election by ordinance; adjustment of property tax limits; reduction of tax of units joining or withdrawing from district
Note: This version of section effective until 7-1-2012. See also following version of this section, effective 7-1-2012.
Sec. 19. (a) This subsection applies to a county that has a population of more than one hundred eighty-five thousand (185,000) but less than two hundred fifty thousand (250,000). For the purpose of raising money to fund the operation of the district, the county fiscal body may impose, for property taxes first due and payable during each year after the adoption of an ordinance establishing the district, an ad valorem property tax levy on property within the district. The property tax rate for that levy may not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation.
(b) This subsection applies to a county having a consolidated city. The county fiscal body may elect to fund the operation of the district

from part of the certified distribution, if any, that the county is to receive during a particular calendar year under IC 6-3.5-6-17. To make such an election, the county fiscal body must adopt an ordinance before September 1 of the immediately preceding calendar year. The county fiscal body must specify in the ordinance the amount of the certified distribution that is to be used to fund the operation of the district. If the county fiscal body adopts such an ordinance, it shall immediately send a copy of the ordinance to the county auditor.
(c) Subject to subsections (d), (e), and (f), if an ordinance or resolution is adopted changing the territory covered by the district or the number of public agencies served by the district, the department of local government finance shall, for property taxes first due and payable during the year after the adoption of the ordinance, adjust the maximum permissible ad valorem property tax levy limits of the district and the units participating in the district.
(d) If a unit by ordinance or resolution joins the district or elects to have its public safety agencies served by the district, the department of local government finance shall reduce the maximum permissible ad valorem property tax levy of the unit for property taxes first due and payable during the year after the adoption of the ordinance or resolution. The reduction shall be based on the amount budgeted by the unit for public safety communication services in the year in which the ordinance was adopted. If such an ordinance or resolution is adopted, the district shall refer its proposed budget, ad valorem property tax levy, and property tax rate for the following year to the department of local government finance, which shall review and set the budget, levy, and rate as though the district were covered by IC 6-1.1-18.5-7.
(e) If a unit by ordinance or resolution withdraws from the district or rescinds its election to have its public safety agencies served by the district, the department of local government finance shall reduce the maximum permissible ad valorem property tax levy of the district for property taxes first due and payable during the year after the adoption of the ordinance or resolution. The reduction shall be based on the amounts being levied by the district within that unit. If such an ordinance or resolution is adopted, the unit shall refer its proposed budget, ad valorem property tax levy, and property tax rate for public safety communication services to the department of local government finance, which shall review and set the budget, levy, and rate as though the unit were covered by IC 6-1.1-18.5-7.
(f) The adjustments provided for in subsections (c), (d), and (e) do not apply to a district or unit located in a particular county if the county fiscal body of that county does not impose an ad valorem property tax levy under subsection (a) to fund the operation of the district.
(g) A county that has adopted an ordinance under section 1(3) of this chapter may not impose an ad valorem property tax levy on property within the district to fund the operation or implementation of the district. As added by P.L.225-1986, SEC.8. Amended by P.L.32-1986, SEC.9; P.L.6-1997, SEC.215; P.L.148-2007, SEC.9; P.L.195-2007, SEC.10; P.L.224-2007, SEC.131; P.L.3-2008, SEC.267; P.L.146-2008, SEC.784; P.L.182-2009(ss), SEC.440; P.L.119-2012, SEC.222.

IC 36-8-15-19 Version b
Operational funding; ad valorem property tax; funding by distribution under IC 6-3.5-6-17 in lieu of tax; election by ordinance; adjustment of property tax limits; reduction of tax of units joining or withdrawing from district
Note: This version of section effective 7-1-2012. See also preceding version of this section, effective until 7-1-2012.
Sec. 19. (a) This subsection applies to a county that has a population of more than one hundred eighty-five thousand (185,000) but less than two hundred fifty thousand (250,000). For the purpose of raising money to fund the operation of the district, the county fiscal body may impose, for property taxes first due and payable during each year after the adoption of an ordinance establishing the district, an ad valorem property tax levy on property within the district. The property tax rate for that levy may not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation.
(b) This subsection applies to a county having a consolidated city. The county fiscal body may elect to fund the operation of the district from part of the certified distribution, if any, that the county is to receive during a particular calendar year under IC 6-3.5-6-17. To make such an election, the county fiscal body must adopt an ordinance before November 1 of the immediately preceding calendar year. The county fiscal body must specify in the ordinance the amount of the certified distribution that is to be used to fund the operation of the district. If the county fiscal body adopts such an ordinance, it shall immediately send a copy of the ordinance to the county auditor.
(c) Subject to subsections (d), (e), and (f), if an ordinance or resolution is adopted changing the territory covered by the district or the number of public agencies served by the district, the department of local government finance shall, for property taxes first due and payable during the year after the adoption of the ordinance, adjust the maximum permissible ad valorem property tax levy limits of the district and the units participating in the district.
(d) If a unit by ordinance or resolution joins the district or elects to have its public safety agencies served by the district, the department of local government finance shall reduce the maximum permissible ad valorem property tax levy of the unit for property taxes first due and payable during the year after the adoption of the ordinance or resolution. The reduction shall be based on the amount budgeted by the unit for public safety communication services in the year in which the ordinance was adopted. If such an ordinance or resolution is adopted, the district shall refer its proposed budget, ad valorem property tax levy, and property tax rate for the following year to the department of local government finance, which shall

review and set the budget, levy, and rate as though the district were covered by IC 6-1.1-18.5-7.
(e) If a unit by ordinance or resolution withdraws from the district or rescinds its election to have its public safety agencies served by the district, the department of local government finance shall reduce the maximum permissible ad valorem property tax levy of the district for property taxes first due and payable during the year after the adoption of the ordinance or resolution. The reduction shall be based on the amounts being levied by the district within that unit. If such an ordinance or resolution is adopted, the unit shall refer its proposed budget, ad valorem property tax levy, and property tax rate for public safety communication services to the department of local government finance, which shall review and set the budget, levy, and rate as though the unit were covered by IC 6-1.1-18.5-7.
(f) The adjustments provided for in subsections (c), (d), and (e) do not apply to a district or unit located in a particular county if the county fiscal body of that county does not impose an ad valorem property tax levy under subsection (a) to fund the operation of the district.
(g) A county that has adopted an ordinance under section 1(3) of this chapter may not impose an ad valorem property tax levy on property within the district to fund the operation or implementation of the district.
As added by P.L.225-1986, SEC.8. Amended by P.L.32-1986, SEC.9; P.L.6-1997, SEC.215; P.L.148-2007, SEC.9; P.L.195-2007, SEC.10; P.L.224-2007, SEC.131; P.L.3-2008, SEC.267; P.L.146-2008, SEC.784; P.L.182-2009(ss), SEC.440; P.L.119-2012, SEC.222; P.L.137-2012, SEC.122.



CHAPTER 16. REPEALED



CHAPTER 16.5. ENHANCED WIRELESS EMERGENCY TELEPHONE SERVICE

IC 36-8-16.5-51 Version a
Limitation on number of PSAPs in a county after December 31, 2014; exceptions; establishing new PSAPs on or after March 15, 2008, prohibited; interlocal agreements; other parties; plans required
Note: This version of section effective until 7-1-2012. See also following repeal of this chapter, effective 7-1-2012.
Sec. 51. (a) For purposes of this section, a PSAP includes a public safety communications system operated and maintained under IC 36-8-15.
(b) As used in this section, "PSAP operator" means:
(1) a political subdivision; or
(2) an agency;
that operates a PSAP. The term does not include any entity described in subsection (c)(1) through (c)(3).
(c) Subject to subsection (d), after December 31, 2014, a county may not contain more than two (2) PSAPs. However, a county may contain one (1) or more PSAPs in addition to the number of PSAPs authorized by this section, as long as any additional PSAPs are operated:
(1) by a state educational institution;
(2) by an airport authority established for a county having a consolidated city; or
(3) in a county having a consolidated city, by an excluded city (as defined in IC 36-3-1-7).
(d) If, on March 15, 2008, a county does not contain more than one (1) PSAP, not including any PSAP operated by an entity described in subsection (c)(1) through (c)(3), an additional PSAP may not be established and operated in the county on or after March 15, 2008, unless the additional PSAP is established and operated by:
(1) a state educational institution;
(2) in the case of a county having a consolidated city, an airport authority established for the county; or
(3) the municipality having the largest population in the county or an agency of that municipality.
(e) Before January 1, 2015, each PSAP operator in a county that contains more than the number of PSAPs authorized by subsection (c) shall enter into an interlocal agreement under IC 36-1-7 with every other PSAP operator in the county to ensure that the county does not contain more than the number of PSAPs authorized by subsection (c) after December 31, 2014.
(f) An interlocal agreement required under subsection (e) may include as parties, in addition to the PSAP operators required to enter into the interlocal agreement under subsection (e), any of the

following that seek to be served by a county's authorized PSAPs after December 31, 2014:
(1) Other counties contiguous to the county.
(2) Other political subdivisions in a county contiguous to the county.
(3) Other PSAP operators in a county contiguous to the county.
(g) An interlocal agreement required under subsection (e) must provide for the following:
(1) A plan for the:
(A) consolidation;
(B) reorganization; or
(C) elimination;
of one (1) or more of the county's PSAPs, as necessary to ensure that the county does not contain more than the number of PSAPs authorized by subsection (c) after December 31, 2014.
(2) A plan for funding and staffing the PSAP or PSAPs that will serve:
(A) the county; and
(B) any areas contiguous to the county, if additional parties described in subsection (f) participate in the interlocal agreement;
after December 31, 2014.
(3) Subject to any applicable state or federal requirements, protocol to be followed by the county's PSAP or PSAPs in:
(A) receiving incoming 911 calls; and
(B) dispatching appropriate public safety agencies to respond to the calls;
after December 31, 2014.
(4) Any other matters that the participating PSAP operators or parties described in subsection (f), if any, determine are necessary to ensure that the county does not contain more than the number of PSAPs authorized by subsection (c) after December 31, 2014.
(h) This section may not be construed to require a county to contain a PSAP.
As added by P.L.137-2008, SEC.11. Amended by P.L.173-2011, SEC.12; P.L.6-2012, SEC.254.

IC 36-8-16.5 Version b
Repealed
(Repealed by P.L.132-2012, SEC.12.)
Note: This repeal of chapter effective 7-1-2012. See also preceding version of this chapter, effective until 7-1-2012.



CHAPTER 16.6. ENHANCED PREPAID WIRELESS TELECOMMUNICATIONS SERVICE CHARGE

IC 36-8-16.6-2
"Consumer"
Sec. 2. As used in this chapter, "consumer" means a person that purchases prepaid wireless telecommunications service from a seller. The term includes a prepaid user.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-3
"Department"
Sec. 3. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-4
"Enhanced prepaid wireless charge"
Sec. 4. As used in this chapter, "enhanced prepaid wireless charge" means the charge that a seller is required to collect from a consumer under section 12 of this chapter.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-5
"Fund"
Sec. 5. As used in this chapter, "fund" refers to the statewide 911 fund established by IC 36-8-16.7-29.
As added by P.L.113-2010, SEC.151. Amended by P.L.132-2012, SEC.14.

IC 36-8-16.6-6
"Prepaid user"
Sec. 6. As used in this chapter, "prepaid user" refers to a user of prepaid wireless telecommunications service who:
(1) is issued an Indiana telephone number or an Indiana identification number for the service; or
(2) purchases prepaid wireless telecommunications service in a retail transaction that is sourced to Indiana (as determined under IC 6-2.5-12-16).
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-7 "Prepaid wireless telecommunications service"
Sec. 7. As used in this chapter, "prepaid wireless telecommunications service" means a prepaid wireless calling service (as defined in IC 6-2.5-1-22.4) that allows a user of the service to reach emergency services by dialing the digits nine (9) one (1) one (1).
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-8
"Provider"
Sec. 8. As used in this chapter, "provider" means a person or entity that offers prepaid wireless telecommunications service.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-9
"Retail transaction"
Sec. 9. As used in this chapter, "retail transaction" means the purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-10
"Seller"
Sec. 10. As used in this chapter, "seller" means a person that sells prepaid wireless telecommunications service to another person.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-11
Enhanced prepaid wireless charge; initial charge; increase; federal government exempt
Sec. 11. (a) The board shall impose an enhanced prepaid wireless charge on each retail transaction that occurs after June 30, 2010. The amount of the initial charge imposed under this section may not exceed one-half (1/2) of the monthly wireless emergency enhanced 911 fee assessed under IC 36-8-16.5-25.5 (before its repeal on July 1, 2012). The board shall increase the amount of the charge imposed under this section so that the amount of the charge imposed after June 30, 2012, under this section equals fifty cents ($0.50).
(b) Subject to legislative approval, after the increase described in subsection (a) and after June 30, 2012, the board may increase the enhanced prepaid wireless charge to ensure adequate revenue for the board to fulfill its duties and obligations under this chapter and IC 36-8-16.7.
(c) A consumer that is the federal government or an agency of the federal government is exempt from the enhanced prepaid wireless charge imposed under this section.
As added by P.L.113-2010, SEC.151. Amended by P.L.132-2012, SEC.15.

IC 36-8-16.6-12 Collection of fee by seller
Sec. 12. (a) A seller shall collect the enhanced prepaid wireless charge from the consumer with respect to each retail transaction.
(b) The seller shall disclose to the consumer the amount of the enhanced prepaid wireless charge. The seller may separately state the amount of the enhanced prepaid wireless charge on an invoice, a receipt, or a similar document that the seller provides to the consumer in connection with the retail transaction.
(c) Subject to section 15 of this chapter, a seller shall remit enhanced prepaid wireless charges to the department at the time and in the manner prescribed by the department.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-13
Consumer's liability for charge; seller's obligation to remit charges collected
Sec. 13. The enhanced prepaid wireless charge is the liability of the consumer and not of the seller or a provider. However, a seller is liable to remit to the department all enhanced prepaid wireless charges that the seller collects from consumers under section 12 of this chapter, including all charges that the seller is considered to collect where the amount of the charge has not been separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller.
As added by P.L.113-2010, SEC.151. Amended by P.L.132-2012, SEC.16.

IC 36-8-16.6-14
Exclusion of fee from calculation of certain taxes and other charges
Sec. 14. The amount of the enhanced prepaid wireless charge that is collected by a seller from a consumer, whether or not separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller, may not be included in the base for determining a tax, fee, surcharge, or other charge that is imposed by the state, a political subdivision, or any other governmental agency.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-15
Seller's allowance for collection
Sec. 15. A seller may deduct and retain one percent (1%) of enhanced prepaid wireless charges that the seller collects from consumers to reimburse the direct costs incurred by the seller in collecting and remitting enhanced prepaid wireless charges.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-16
Audits of seller records
Sec. 16. (a) A seller is subject to the same audit and appeal procedures with respect to the collection and remittance of enhanced prepaid wireless charges as with collection and remittance of the

state gross retail tax under IC 6-2.5.
(b) An audit under subsection (a) must be conducted jointly by the department of state revenue and the board.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-17
Administrative guidance concerning collection
Sec. 17. (a) The department, in conjunction and coordination with the board, shall establish procedures:
(1) governing the collection and remittance of enhanced prepaid wireless charges in accordance with the procedures established under IC 6-8.1 concerning listed taxes; and
(2) allowing a seller to document that a sale of prepaid wireless telecommunications service is not a retail transaction.
(b) A procedure established under subsection (a)(1):
(1) must take into consideration the differences between large and small sellers, including smaller sales volumes; and
(2) may establish lower thresholds for the remittance of enhanced prepaid wireless charges by small sellers.
For purposes of this subsection, a small seller is a seller that sells less than one hundred dollars ($100) of prepaid wireless telecommunications service each month.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-18
Department's duty to deposit remitted charges in fund; board to administer money in fund
Sec. 18. (a) The department shall deposit all remitted enhanced prepaid wireless charges in the fund.
(b) The board shall administer money deposited in the fund under this section in the same manner as it administers statewide 911 fees assessed under IC 36-8-16.7-32.
As added by P.L.113-2010, SEC.151. Amended by P.L.132-2012, SEC.17.

IC 36-8-16.6-19
Limitation on liability of seller
Sec. 19. A seller of prepaid wireless telecommunications service is not liable for damages to a person resulting from or incurred in connection with the following:
(1) Providing or failing to provide 911 or wireless 911 services.
(2) Identifying or failing to identify the telephone number, address, location, or name associated with a person or device that accesses or attempts to access 911 or wireless 911 service.
(3) Providing lawful assistance to an investigative or law enforcement officer of the United States, a state, or a political subdivision of a state in connection with a lawful investigation or other law enforcement activity by the law enforcement officer.
As added by P.L.113-2010, SEC.151.
IC 36-8-16.6-20
Limitation on additional fees
Sec. 20. (a) An additional fee relating to the provision of 911 service with respect to prepaid wireless telecommunications service may not be levied by a state agency or local unit of government.
(b) The enhanced prepaid wireless charge imposed by section 12 of this chapter is not considered an additional charge relating to the provision of 911 service for purposes of IC 36-8-16.7-32(d).
As added by P.L.113-2010, SEC.151. Amended by P.L.132-2012, SEC.18.

IC 36-8-16.6-21
Collection of fees directly from purchaser or consumer
Sec. 21. The following are not required to take legal action to enforce the collection of an enhanced prepaid wireless charge that is imposed on a consumer:
(1) A provider.
(2) A seller.
However, the department or the board may initiate a collection action. A court finding for the department or the board, as applicable, in an action may award reasonable costs and attorney's fees associated with the collection action.
As added by P.L.113-2010, SEC.151.

IC 36-8-16.6-22
Repealed
(Repealed by P.L.132-2012, SEC.19.)



CHAPTER 16.7. STATEWIDE 911 SERVICES

IC 36-8-16.7-2
"Automatic location information"
Sec. 2. As used in this chapter, "automatic location information" means information that is transmitted while enhanced 911 service is provided and that permits emergency service providers to identify the geographic location of the calling party.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-3
"Automatic number identification"
Sec. 3. As used in this chapter, "automatic number identification" has the meaning set forth in 47 CFR 20.3.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-4
"Board"
Sec. 4. As used in this chapter, "board" refers to the statewide 911 board established by section 24 of this chapter.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-5
"CMRS"
Sec. 5. As used in this chapter, "CMRS" refers to commercial mobile radio service (as defined in 47 CFR 20.3).
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-6
"CMRS provider"
Sec. 6. As used in this chapter, "CMRS provider" means a person that offers CMRS to users in Indiana.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-7
"Communications service"
Sec. 7. (a) As used in this chapter, "communications service" means any service that:
(1) uses telephone numbers or IP addresses or their functional equivalents or successors;
(2) allows access to, or a connection or interface with, a 911 system through the activation or enabling of a device,

transmission medium, or technology that is used by a customer to dial, initialize, or otherwise activate the 911 system, regardless of the particular device, transmission medium, or technology employed;
(3) provides or enables real time or interactive communications, other than machine to machine communications; and
(4) is available to a prepaid user or a standard user.
(b) The term includes the following:
(1) Internet protocol enabled services and applications that are provided through wireline, cable, wireless, or satellite facilities, or any other facility or platform that is capable of connecting a 911 communication to a PSAP.
(2) A multiline telephone system.
(3) CMRS.
(4) Interconnected VOIP service and voice over power lines.
(5) Integrated telecommunications service (as defined in 47 CFR 400.2).
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-8
"Customer"
Sec. 8. (a) As used in this chapter, except as provided in subsection (b), "customer" means:
(1) the person or entity that contracts with a provider for communications service; or
(2) if the end user of communications service is not the contracting party, the end user of the communications service.
However, subdivision (2) applies only for the purpose of determining the place of primary use.
(b) The term does not include:
(1) a reseller of communications service; or
(2) a provider other than the customer's provider that has an arrangement with the customer's provider to serve the customer outside the licensed service area of the customer's provider.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-9
"Enhanced 911 service"
Sec. 9. (a) As used in this chapter, "enhanced 911 service" means a communications service that uses the three (3) digit number 911 to send:
(1) automatic number identification or its functional equivalent or successor; and
(2) automatic location information or its functional equivalent or successor;
for reporting police, fire, medical, or other emergency situations.
(b) The term includes both Phase I and Phase II enhanced 911 services, as described in 47 CFR 20.18.
As added by P.L.132-2012, SEC.20.
IC 36-8-16.7-10
"Exchange access facility"
Sec. 10. As used in this chapter, "exchange access facility" means the access from a particular service user's premises to a telephone system.
(b) The term includes:
(1) an access line;
(2) a private branch exchange (PBX) trunk; and
(3) a centrex line trunk equivalent;
that is provided by the service supplier. The term also includes a mobile telephone system access trunk, whether the trunk is provided by a telephone company or a radio common carrier. In the case of a service user receiving interconnected VoIP service, the term refers to the Internet protocol compatible customer premises equipment that enables the service user to access the interconnected VoIP service.
(c) The term does not include:
(1) a service supplier owned and operated telephone pay station line;
(2) a wide area telecommunications service (WATS) line;
(3) a foreign exchange (FX) line; or
(4) an incoming only line.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-11
"Executive director"
Sec. 11. As used in this chapter, "executive director" refers to the executive director of the board.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-12
"Fund"
Sec. 12. As used in this chapter, "fund" refers to the statewide 911 fund established by section 29 of this chapter.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-13
"Interconnected VOIP service"
Sec. 13. As used in this chapter, "interconnected VOIP service" has the meaning set forth in 47 CFR 9.3.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-14
"Local exchange carrier"
Sec. 14. As used in this chapter, "local exchange carrier" has the meaning set forth in 47 U.S.C. 153.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-15
"Multiline telephone system"
Sec. 15. As used in this chapter, "multiline telephone system"

means a voice communications service system that includes the following:
(1) Common control units.
(2) Telephone sets.
(3) Control hardware and software.
(4) Adjunct systems.
The term includes network and premises based systems as classified by FCC Part 68 (47 CFR part 68) Requirements.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-16
"Place of primary use"
Sec. 16. As used in this chapter, "place of primary use" means the street address representative of where a customer's use of communications service primarily occurs, which must be:
(1) the residential street address or the primary business street address of the customer or, in the case of a subscriber of interconnected VOIP service, the subscriber's registered location (as defined in 47 CFR 9.3);
(2) within the licensed service area of the customer's provider; and
(3) in the case of:
(A) mobile communications service, determined in the manner provided in IC 6-8.1-15; and
(B) nonmobile communications service, determined in the manner provided in IC 6-2.5-12.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-17
"Prepaid user"
Sec. 17. As used in this chapter, "prepaid user" has the meaning set forth in IC 36-8-16.6-6.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-18
"Proprietary information"
Sec. 18. As used in this chapter, "proprietary information" includes the following:
(1) Customer lists and related information, including information subject to protection under 47 U.S.C. 222.
(2) Technology descriptions, technical information, or trade secrets (as defined in IC 24-2-3-2).
(3) Information that:
(A) concerns the actual or developmental costs of 911 systems; and
(B) is developed, produced, or received internally by a provider or by a provider's employees, directors, officers, or agents.
As added by P.L.132-2012, SEC.20.
IC 36-8-16.7-19
"Provider"
Sec. 19. (a) As used in this chapter, "provider" means a person or entity, or an affiliate of a person or an entity, that:
(1) offers communications service to users in Indiana; and
(2) provides, or is required by the Federal Communications Commission to provide, a user with direct access to a PSAP through the placement of a 911 communication.
(b) The term includes the following:
(1) Facilities based and nonfacilities based resellers of communications service.
(2) Any other provider of communications service through wireline or wireless means, regardless of whether the provider is subject to regulation by the Indiana utility regulatory commission.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-20
"PSAP"
Sec. 20. As used in this chapter, "PSAP" refers to a public safety answering point:
(1) that operates on a twenty-four (24) hour basis; and
(2) whose primary function is to receive incoming requests for emergency assistance and relay those requests to an appropriate responding public safety agency.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-21
"Standard user" or "user"
Sec. 21. As used in this chapter, "standard user" or "user" refers to:
(1) a communications service user who pays retrospectively for the service and has an Indiana billing address for the service; and
(2) in the case of a nonmobile communications service user, an exchange access facility used in Indiana.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-22
"Statewide 911 system"
Sec. 22. (a) As used in this chapter, "statewide 911 system" means a communications system that uses the three (3) digit number 911 to send:
(1) automatic number identification or its functional equivalent or successor; and
(2) automatic location information or its functional equivalent or successor;
for reporting police, fire, medical, or other emergency situations.
(b) The term includes the following:
(1) A wireless 911 emergency telephone system funded under

IC 36-8-16.5 (before its repeal on July 1, 2012).
(2) An emergency notification system.
(c) The term does not include a wireline enhanced emergency telephone system funded under IC 36-8-16 (before its repeal on July 1, 2012).
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-23
"VOIP provider"
Sec. 23. As used in this chapter, "VOIP provider" means a provider that offers interconnected VOIP service to users in Indiana.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-24
Statewide 911 board; establishment; recommendations to governor; membership; state treasurer as chair; terms; residency; proxy voting prohibited
Sec. 24. (a) The statewide 911 board is established to develop, implement, and oversee the statewide 911 system. The board is a body corporate and politic, and though it is separate from the state, the exercise by the board of its powers constitutes an essential governmental function.
(b) The following recommendations must be made to the governor concerning the membership of the board:
(1) The executive committees of:
(A) the Indiana chapter of the National Emergency Number Association (NENA); and
(B) the Indiana chapter of the Association of Public Safety Communication Officials International (APCO);
shall jointly recommend three (3) individuals, at least one (1) of whom must have budget experience at the local level.
(2) The facilities based CMRS providers authorized to provide CMRS in Indiana shall jointly recommend one (1) individual.
(3) The Indiana Association of County Commissioners shall recommend one (1) individual who is a county commissioner in Indiana.
(4) The Indiana Sheriffs' Association shall recommend one (1) individual who is a county sheriff in Indiana.
(5) The Indiana Telecommunications Association shall recommend two (2) individuals as follows:
(A) One (1) individual representing a local exchange carrier that serves less than fifty thousand (50,000) local exchange access lines in Indiana.
(B) One (1) individual representing a local exchange carrier that serves at least fifty thousand (50,000) local exchange access lines in Indiana.
(6) The Indiana Cable Telecommunications Association shall recommend one (1) individual representing a VOIP provider.
(7) The Indiana Association of Cities and Towns shall recommend one (1) individual representing municipalities. (c) The board consists of the following thirteen (13) members:
(1) The treasurer of state or the treasurer's designee. The treasurer of state or the treasurer's designee is chairperson of the board for a term concurrent with the treasurer of state's term of office. However, the treasurer of state's designee serves at the pleasure of the treasurer of state.
(2) Three (3) members for a term of three (3) years who are appointed by the governor after considering the recommendations submitted under subsection (b)(1) by the executive committees of NENA and APCO. At least one (1) member appointed under this subdivision must have budget experience at the local level.
(3) One (1) facilities based CMRS member who is appointed by the governor after considering the recommendation submitted under subsection (b)(2) by the facilities based CMRS providers authorized to provide CMRS in Indiana. A member appointed under this subdivision may not be affiliated with the same business entity as a member appointed under subdivision (6), (7), or (8).
(4) One (1) county commissioner member appointed by the governor after considering the recommendation submitted under subsection (b)(3) by the Indiana Association of County Commissioners.
(5) One (1) county sheriff member appointed by the governor after considering the recommendation submitted under subsection (b)(4) by the Indiana Sheriffs' Association.
(6) One (1) member who represents a local exchange carrier that serves less than fifty thousand (50,000) local exchange access lines in Indiana and who is appointed by the governor after considering the recommendation of the Indiana Telecommunications Association under subsection (b)(5)(A). A member appointed under this subdivision may not be affiliated with the same business entity as a member appointed under subdivision (3), (7), or (8).
(7) One (1) member who represents a local exchange carrier that serves at least fifty thousand (50,000) local exchange access lines in Indiana and who is appointed by the governor after considering the recommendation of the Indiana Telecommunications Association under subsection (b)(5)(B). A member appointed under this subdivision may not be affiliated with the same business entity as a member appointed under subdivision (3), (6), or (8).
(8) One (1) member who represents a VOIP provider and who is appointed by the governor after considering the recommendation of the Indiana Cable Telecommunications Association under subsection (b)(6). A member appointed under this subdivision may not be affiliated with the same business entity as a member appointed under subdivision (3), (6), or (7).
(9) One (1) member who represents municipalities and is appointed by the governor after considering the

recommendation of the Indiana Association of Cities and Towns submitted under subsection (b)(7).
(10) The state fire marshal or the state fire marshal's designee.
(11) The superintendent of the state police department or the superintendent's designee.
(d) This subsection applies to a member appointed by the governor under subsection (c)(2) through (c)(9). The governor shall ensure that the terms of the initial members appointed by the governor are staggered so that the terms of not more than five (5) members expire in a single calendar year. After the initial appointments, subsequent appointments shall be for three (3) year terms. A vacancy on the board shall be filled for the vacating member's unexpired term in the same manner as the original appointment, and a member of the board is eligible for reappointment. In making an appointment under subsection (c)(2) through (c)(9), the governor shall take into account the various geographical areas of Indiana, including rural and urban areas. A member appointed by the governor serves at the pleasure of the governor.
(e) A member must be a resident of Indiana.
(f) A member may not vote by proxy.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-25
Board quorum; meetings subject to open door law
Sec. 25. A majority of the members of the board constitutes a quorum for the purposes of taking action. A meeting of the board is subject to IC 5-14-1.5.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-26
Board members; expense reimbursement
Sec. 26. (a) Each member of the board who is not a state employee is not entitled to receive the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-27
Powers of board; contracts for communications service and

equipment; Indiana transparency Internet web site
Sec. 27. (a) The board may do the following to implement this chapter:
(1) Sue and be sued.
(2) Adopt and alter an official seal.
(3) Adopt and enforce bylaws and rules for:
(A) the conduct of board business; and
(B) the use of board services and facilities.
(4) Subject to subsection (c), acquire, hold, use, and otherwise dispose of the board's income, revenues, funds, and money.
(5) Subject to subsections (b) and (c), enter into contracts, including contracts:
(A) for professional services;
(B) for purchase of supplies or services; and
(C) to acquire office space.
(6) Subject to subsection (c), hire staff.
(7) Adopt rules under IC 4-22-2 to implement this chapter.
(8) Develop, maintain, and update a statewide 911 plan.
(9) Subject to subsection (c), administer the statewide 911 fund established by section 29 of this chapter.
(10) Administer and distribute the statewide 911 fee in accordance with section 37 of this chapter.
(11) Subject to subsection (c), administer statewide 911 grants in accordance with state and federal guidelines.
(12) Obtain from each PSAP operating statistics and other performance measurements, including call statistics by category and emergency medical dispatching (EMD) certifications.
(13) Take other necessary or convenient actions to implement this chapter that are not inconsistent with Indiana law.
(b) A contract for the purchase of communications service or equipment by the board must be awarded through an invitation for bids or a request for proposals as described in IC 5-22. The board shall enter into a cooperative agreement with the Indiana department of administration for the department to administer the board's purchases under this chapter using the department's purchasing agents.
(c) The board shall be considered a state agency for purposes of IC 5-14-3.5. Subject to IC 5-14-3.5-4, the following shall be posted to the Indiana transparency Internet web site in accordance with IC 5-14-3.5-2:
(1) Expenditures by the board, including expenditures for contracts, grants, and leases.
(2) The balance of the statewide 911 fund established by section 29 of this chapter.
(3) A listing of the board's real and personal property that has a value of more than twenty thousand dollars ($20,000).
The board shall cooperate with and provide information to the auditor of state as required by IC 5-14-3.5-8.
As added by P.L.132-2012, SEC.20.
IC 36-8-16.7-28
Executive director; duties; salary
Sec. 28. (a) The board shall appoint an executive director of the board to do the following:
(1) Administer, manage, and direct employees of the board.
(2) Approve salaries and allowable expenses for board members, employees, and consultants.
(3) Attend board meetings and record all proceedings of the board. However, the executive director is not considered a member of the board for any purpose, including voting or establishing a quorum.
(4) Maintain books, documents, and papers filed with the board, including minutes.
(5) Perform other duties as directed by the board.
(b) The board shall determine the salary and other compensation of the executive director.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-29
Statewide 911 fund; investments; money not subject to transfer, reversion, or reassignment; money continuously appropriated
Sec. 29. (a) The statewide 911 fund is established for the purposes of creating and maintaining a uniform statewide 911 system. The board shall administer the fund. The expenses of administering the fund must be paid from money in the fund.
(b) The fund consists of the following:
(1) The statewide 911 fee assessed on users under section 32 of this chapter.
(2) Appropriations made by the general assembly.
(3) Grants and gifts intended for deposit in the fund.
(4) Interest, premiums, gains, or other earnings on the fund.
(5) Enhanced prepaid wireless charges collected and remitted under IC 36-8-16.6-12.
(6) Money from any other source that is deposited in or transferred to the fund.
(c) The treasurer of state may invest money in the fund in the same manner as other funds of the state may be invested under IC 5-13.
(d) The fund is considered a trust fund for purposes of IC 4-9.1-1-7. Money in the fund:
(1) does not revert at the end of any state fiscal year but remains available for the purposes of the fund in subsequent state fiscal years, notwithstanding IC 4-13-2-19 or any other law; and
(2) is not subject to transfer to any other fund or to transfer, assignment, or reassignment for any other use or purpose by:
(A) the state board of finance notwithstanding IC 4-9.1-1-7, IC 4-13-2-23, or any other law; or
(B) the budget agency or any other state agency notwithstanding IC 4-12-1-12 or any other law.
(e) Money in the fund is continuously appropriated for the

purposes of the fund.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-30
Annual audit of fund by state board of accounts; annual review of 911 service by board; reports to budget committee
Sec. 30. (a) The state board of accounts shall audit the fund on an annual basis to determine whether the fund is being managed in accordance with this chapter. For each of the two (2) state fiscal years ending:
(A) June 30, 2013; and
(B) June 30, 2014;
the state board of accounts shall submit, not later than November 1 of each year during which the particular state fiscal year ends, a report of the audit required by this subsection to the budget committee for the budget committee's review. A report submitted under this subsection must be in an electronic format under IC 5-14-6.
(b) On an annual basis, and in conjunction with the board's review under section 38(d) of this chapter of the state board of accounts' annual audit of PSAPs, the board shall review 911 service in Indiana, including the collection, disbursement, and use of the statewide 911 fee assessed under section 32 of this chapter. The purpose of the review is to ensure that the statewide 911 fee:
(1) does not exceed the amount reasonably necessary to provide adequate and efficient 911 service; and
(2) is used only for the purposes set forth in this chapter.
(c) For each of the two (2) calendar years ending:
(A) December 31, 2013; and
(B) December 31, 2014;
the board shall submit, not later than March 1 of the year immediately following the particular calendar year, a summary report of the board's findings under the review required by subsection (b) to the budget committee for the budget committee's review. A report submitted under this subsection must be in an electronic format under IC 5-14-6.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-31
Use of third party to process checks and distribute funds
Sec. 31. The board may retain an independent, third party accounting firm or fiscal agent for purposes of processing checks and distributing funds as directed by the board and as allowed by this chapter. The board shall pay for these services as an administrative cost of the board.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-32
Monthly statewide 911 fee; initial fee; adjustments; additional fees prohibited; exemptions Sec. 32. (a) Except as provided in subsections (c) and (e), and subject to subsection (b) and section 48(e) of this chapter, the board shall assess a monthly statewide 911 fee on each standard user that is a customer having a place of primary use in Indiana at a rate that:
(1) ensures full recovery of the amount needed for the board to make distributions to county treasurers consistent with this chapter; and
(2) provides for the proper development, operation, and maintenance of a statewide 911 system.
The amount of the initial fee assessed under this subsection is ninety cents ($0.90).
(b) The board may adjust the statewide 911 fee to ensure adequate revenue for the board to fulfill the board's duties and obligations under this chapter, subject to the following:
(1) The fee may not be raised or lowered more than one (1) time in a calendar year.
(2) The fee:
(A) may not be raised by an amount that is less than or equal to ten cents ($0.10) without review by the budget committee; and
(B) may not be raised or lowered by an amount that is more than ten cents ($0.10) without legislative approval.
(c) The fee assessed under this section does not apply to a prepaid user in a retail transaction under IC 36-8-16.6.
(d) An additional fee relating to the provision of 911 service may not be levied by a state agency or local unit of government. An enhanced prepaid wireless charge (as defined in IC 36-8-16.6-4) is not considered an additional fee relating to the provision of wireless 911 service for purposes of this section.
(e) A user is exempt from the fee if the user is any of the following:
(1) The federal government or an agency of the federal government.
(2) The state or an agency or instrumentality of the state.
(3) A political subdivision (as defined in IC 36-1-2-13) or an agency of a political subdivision.
(4) A user that accesses communications service solely through a wireless data only service plan.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-33
Provider's duty to collect and remit fee; report to board; cost reimbursement
Sec. 33. (a) As part of the provider's normal monthly billing process, a provider:
(1) shall collect the fee from each standard user that is a customer having a place of primary use in Indiana; and
(2) may list the fee as a separate line item on each bill.
If a provider receives a partial payment for a monthly bill from a standard user, the provider shall apply the payment against the

amount the standard user owes to the provider before applying the payment against the fee. A provider may not prorate the monthly 911 fee collected from a user.
(b) Subject to subsection (c), a provider shall remit statewide 911 fees collected under this section to the board at the time and in the manner prescribed by the board. However, the board shall require a provider to report to the board, no less frequently than on an annual basis, the amount of fees collected from all of the provider's customers described in subsection (a)(1) and remitted to the board under this section. The board may require a provider to submit a report required under this subsection at the same time that the provider remits fees to the board under this section. The board shall deposit all remitted statewide 911 fees in the fund.
(c) A provider may deduct and retain an amount not to exceed one percent (1%) of statewide 911 fees that the provider collects from users to reimburse the direct costs incurred by the provider in collecting and remitting statewide 911 fees.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-34
User's liability for fee; provider's obligation to remit fees collected
Sec. 34. The statewide 911 fee is the liability of the user and not of a provider. However, a provider is liable to remit to the board all statewide 911 fees that the provider collects from users.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-35
Fee not to be included in base for taxes and other charges
Sec. 35. The amount of a statewide 911 fee that is collected by a provider from a user, whether separately stated on an invoice, receipt, or other document, may not be included in the base for measuring any tax, surcharge, or other charge that is imposed by the state, a political subdivision, or other government agency.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-36
Provider not required to enforce fee collection; collection action by board
Sec. 36. A provider is not required to take legal action to enforce the collection of the 911 fee for which a user is billed. However, the board may initiate a collection action. A court finding for the board in the action may award reasonable costs and attorney fees associated with the collection action.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-37
Board's administration of fund; board's expenses; distribution to counties
Sec. 37. (a) Subject to subsection (b), the board shall administer the fund in the following manner: (1) In each state fiscal year, the board may retain the lesser of:
(A) ten percent (10%) of the statewide 911 fees deposited in the fund in the previous state fiscal year; or
(B) the amount of fees deposited in the fund in the previous state fiscal year that would provide for the operating expenses of the statewide 911 system during the state fiscal year for which the fees are retained;
to pay the board's expenses in administering this chapter and to develop, operate, and maintain a statewide 911 system. The board may decrease the amount of fees retained by the board under this subdivision.
(2) After retaining the amount set forth in subdivision (1), the board shall distribute to the counties, in a manner determined by the board, the remainder of the statewide 911 fees in the fund. However, with respect to any state fiscal year beginning after June 30, 2012, the board shall first ensure a distribution to each county in an amount that is equal to the average annual amount distributed to all PSAPs in the county under IC 36-8-16 (before its repeal on July 1, 2012) and to the county under IC 36-8-16.5 (before its repeal on July 1, 2012) during the three (3) state fiscal years ending:
(A) June 30, 2009;
(B) June 30, 2010; and
(C) June 30, 2011;
increased by a percentage that does not exceed the percent of increase in the United States Department of Labor Consumer Price Index during the twelve (12) months preceding the state fiscal year for which the distribution is made.
(3) If any statewide 911 fees remain in the fund after the distributions ensured under subdivision (2), the board shall distribute the fees as follows:
(A) Ninety percent (90%) of the fees shall be distributed to the counties based upon each county's percentage of the state's population.
(B) Ten percent (10%) of the fees shall be distributed equally among the counties.
(b) The board may not distribute money in the fund in a manner that impairs the ability of the board to fulfill its management and administrative obligations under this chapter.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-38
Permitted uses of distribution by PSAPs; annual reports to board by PSAPs; state board of accounts annual audit of PSAP expenditures; review by board; reports to budget committee; county 911 funds
Sec. 38. (a) A PSAP may use a distribution from a county under this chapter only for the following:
(1) The lease, purchase, or maintenance of communications service equipment. (2) Necessary system hardware and software and data base equipment.
(3) Personnel expenses, including wages, benefits, training, and continuing education, only to the extent reasonable and necessary for the provision and maintenance of:
(A) the statewide 911 system; or
(B) a wireline enhanced emergency telephone system funded under IC 36-8-16 (before its repeal on July 1, 2012).
(4) Operational costs, including costs associated with:
(A) utilities;
(B) maintenance;
(C) equipment designed to provide backup power or system redundancy, including generators; and
(D) call logging equipment.
(5) An emergency notification system that is approved by the board under section 40 of this chapter.
(6) Connectivity to the Indiana data and communications system (IDACS).
(7) Rates associated with communications service providers' enhanced emergency communications system network services.
(8) Mobile radio equipment used by first responders, other than radio equipment purchased under subdivision (9) as a result of the narrow banding requirements specified by the Federal Communications Commission.
(9) Up to fifty percent (50%) of the costs associated with the narrow banding or replacement of radios or other equipment as a result of the narrow banding requirements specified by the Federal Communications Commission.
(b) A PSAP may not use a distribution from a county under this chapter for the following:
(1) The construction, purchase, renovation, or furnishing of PSAP buildings.
(2) Vehicles.
(c) Not later than January 31 of each year, each PSAP shall submit to the board a report of the following:
(1) All expenditures made during the immediately preceding calendar year from distributions under this chapter.
(2) Call data and statistics for the immediately preceding calendar year, as specified by the board and collected in accordance with any reporting method established or required by the board.
(d) Beginning in 2013, the state board of accounts annually shall audit the expenditures of distributions under this chapter made during the immediately preceding calendar year by each PSAP that receives distributions under this chapter. In conducting an audit under this subsection, the state board of accounts shall determine, in conjunction with the board, whether the expenditures made by each PSAP are in compliance with subsections (a) and (b). The board shall review and further audit any ineligible expenditure identified by the state board of accounts under this subsection or through any other

report. If the board verifies that the expenditure did not comply with this section, the board shall ensure that the fund is reimbursed in the dollar amount of the noncomplying expenditure from any source of funding, other than a fund described in subsection (f), that is available to the PSAP or to a unit in which the PSAP is located.
(e) For each of the two (2) calendar years ending:
(A) December 31, 2013; and
(B) December 31, 2014;
the state board of accounts shall submit, not later than March 1 of the year immediately following the particular calendar year, a summary report of the audits required by subsection (d) for the particular calendar year to the budget committee for the budget committee's review. A report submitted under this subsection must be in an electronic format under IC 5-14-6.
(f) A distribution under section 37(a)(2) of this chapter must be deposited by the treasurer of the county in a separate fund set aside for the purposes allowed by subsections (a) and (b). The fund must be known as the ________ (insert name of county) 911 fund. The county treasurer may invest money in the fund in the same manner that other money of the county may be invested, but income earned from the investment must be deposited in the fund set aside under this subsection.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-39
Providers' duty to coordinate with board and provide information; board's use of confidential information
Sec. 39. (a) In cooperation with the board, a provider shall designate a person to coordinate with and provide all relevant information to the board to assist the board in carrying out its duties under this chapter.
(b) A provider shall provide the automatic number identification and any other information, including updates, required by the board to the county, the municipality, an authorized agent of a county or municipality, or the board or the board's authorized agent for purposes of establishing and maintaining a 911 system data base. The board may use confidential information received under this subsection solely for the purpose of providing statewide 911 service.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-40
Emergency notification systems; establishment by county; board approval required; provider's duty to provide user data
Sec. 40. (a) As used in this section, "emergency notification system" means an enhanced 911 system capability that provides communications service users within the territory served by a PSAP with a warning, delivered through a device or medium by which users receive communications service from a provider, of an emergency situation through a computerized warning system that uses 911 data base information and technology. (b) With approval of the board, a county may establish an emergency notification system. If the board approves the establishment of an emergency notification system in a county, a PSAP in the county may use funds distributed to it under this chapter to establish and operate an emergency notification system under this section.
(c) A provider shall provide to a PSAP the necessary user data to enable the PSAP to implement an emergency notification system under this section. The provision of data under this subsection is subject to section 41 of this chapter. In providing data under this subsection, the provider shall provide the following information for each service user in the PSAP's service territory:
(1) The service address of the user.
(2) The class of service provided to the user.
(3) A designation of listed, unlisted, or nonpublished with respect to any telephone number (or other functionally equivalent identification number) associated with the user's service or account.
The provider shall provide this data to the PSAP on a quarterly basis. The provider may charge a reasonable fee to the PSAP for the administrative costs of providing the data.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-41
Providers' duty to provide user data to PSAPs; permissible uses by PSAP; violations; contracts between providers and users
Sec. 41. (a) A provider shall, upon request, provide to a PSAP the necessary user data to enable the PSAP to implement and operate a 911 system. User data provided to a PSAP for the purpose of implementing or updating a 911 system may be used only to identify:
(1) a user;
(2) a user's place of primary use; or
(3) the information described in both subdivisions (1) and (2);
and may not be used or disclosed by the PSAP, or its agents or employees, for any other purpose unless the data is used or disclosed under a court order. A person who recklessly, knowingly, or intentionally violates this subsection commits a Class A misdemeanor.
(b) After May 31, 1988, a contract entered into between a provider and a user who has an unlisted or nonpublished telephone number (or other functionally equivalent identification number) may not include a provision that prohibits the provider from providing the user's telephone number (or other functionally equivalent identification number) to a PSAP for inclusion in a 911 system data base. A provider (other than a provider who, before June 1, 1988, has contracted to not divulge a subscriber's unlisted or nonpublished telephone number (or other functionally equivalent identification number)) shall provide a requesting PSAP with the name, telephone number (or other functionally equivalent identification number), and place of primary use for each user of the provider. A PSAP may not

release a telephone number (or other functionally equivalent identification number) required to be provided under this subsection to any person except as provided in subsection (a).
(c) A provider may amend or terminate a contract with a user if:
(1) the contract contains a provision that prohibits the provider from providing the user's telephone number (or other functionally equivalent identification number) to a PSAP for inclusion in a 911 system data base;
(2) the exclusion of the telephone number (or other functionally equivalent identification number) from the data base would negate the purpose of this chapter; and
(3) the user is notified of the proposed amendment or termination of a contract at least one hundred eighty (180) days before the provider takes action.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-42
Confidentiality of proprietary information
Sec. 42. (a) All proprietary information submitted to the board or the treasurer of state, or to the budget committee under section 48 of this chapter, is confidential. Notwithstanding any other law, proprietary information submitted under this chapter is not subject to subpoena, and proprietary information submitted under this chapter may not be released to a person other than to the submitting provider without the permission of the submitting provider.
(b) General information collected by the board or the treasurer of state may be released or published only in aggregate amounts that do not identify or allow identification of numbers of users or revenues attributable to an individual provider.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-43
Immunity from civil or criminal liability
Sec. 43. Notwithstanding any other law:
(1) the board;
(2) a PSAP;
(3) a political subdivision;
(4) a provider;
(5) an employee, director, officer, or agent of a PSAP, a political subdivision, or a provider; or
(6) an employee or member of the board, the board chair, the executive director, or an employee, agent, or representative of the board chair;
is not liable for damages in a civil action or subject to criminal prosecution resulting from death, injury, or loss to persons or property incurred by any person in connection with establishing, developing, implementing, maintaining, operating, and providing 911 service, except in the case of willful or wanton misconduct.
As added by P.L.132-2012, SEC.20.
IC 36-8-16.7-44
Permissible uses of 911 service
Sec. 44. A person may not use 911 service except to make emergency calls that may result in the dispatch of the appropriate response for fire suppression and rescue, emergency medical or ambulance services, hazardous material, disaster or major emergency occurrences, and law enforcement activities.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-45
Automatic dialing of 911 prohibited; violations
Sec. 45. (a) This section does not apply to a person that connects to a 911 network using automatic crash notification technology subject to an established protocol.
(b) A person may not connect to a 911 network an automatic alarm, automatic dialer, or other automated alerting device that:
(1) causes the number 911 to be automatically dialed; or
(2) provides through a prerecorded message information regarding obtaining 911 emergency service.
(c) A person who knowingly or intentionally violates this section commits a Class A misdemeanor.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-46
Knowing or intentional placement of 911 calls for prohibited purposes
Sec. 46. A person who knowingly or intentionally places a 911 call:
(1) for a purpose other than obtaining public safety assistance or emergency services; or
(2) to avoid communications service charges or fees;
commits a Class A misdemeanor.
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-47
Counties prohibited from containing more than two PSAPs after December 31, 2014; exceptions; interlocal agreements; parties; required plans and protocols; noncomplying counties; distributions of fees prohibited
Sec. 47. (a) For purposes of this section, a PSAP includes a public safety communications system operated and maintained under IC 36-8-15.
(b) As used in this section, "PSAP operator" means:
(1) a political subdivision; or
(2) an agency;
that operates a PSAP. The term does not include any entity described in subsection (c)(1) through (c)(3).
(c) Subject to subsection (d), after December 31, 2014, a county may not contain more than two (2) PSAPs. However, a county may contain one (1) or more PSAPs in addition to the number of PSAPs

authorized by this section, as long as any additional PSAPs are operated:
(1) by a state educational institution;
(2) by an airport authority established for a county having a consolidated city; or
(3) in a county having a consolidated city, by an excluded city (as defined in IC 36-3-1-7).
(d) If, on March 15, 2008, a county does not contain more than one (1) PSAP, not including any PSAP operated by an entity described in subsection (c)(1) through (c)(3), an additional PSAP may not be established and operated in the county on or after March 15, 2008, unless the additional PSAP is established and operated by:
(1) a state educational institution;
(2) in the case of a county having a consolidated city, an airport authority established for the county; or
(3) the municipality having the largest population in the county or an agency of that municipality.
(e) Before January 1, 2015, each PSAP operator in a county that contains more than the number of PSAPs authorized by subsection (c) shall enter into an interlocal agreement under IC 36-1-7 with every other PSAP operator in the county to ensure that the county does not contain more than the number of PSAPs authorized by subsection (c) after December 31, 2014.
(f) An interlocal agreement required under subsection (e) may include as parties, in addition to the PSAP operators required to enter into the interlocal agreement under subsection (e), any of the following that seek to be served by a county's authorized PSAPs after December 31, 2014:
(1) Other counties contiguous to the county.
(2) Other political subdivisions in a county contiguous to the county.
(3) Other PSAP operators in a county contiguous to the county.
(g) An interlocal agreement required under subsection (e) must provide for the following:
(1) A plan for the:
(A) consolidation;
(B) reorganization; or
(C) elimination;
of one (1) or more of the county's PSAPs, as necessary to ensure that the county does not contain more than the number of PSAPs authorized by subsection (c) after December 31, 2014.
(2) A plan for funding and staffing the PSAP or PSAPs that will serve:
(A) the county; and
(B) any areas contiguous to the county, if additional parties described in subsection (f) participate in the interlocal agreement;
after December 31, 2014.
(3) Subject to any applicable state or federal requirements,

protocol to be followed by the county's PSAP or PSAPs in:
(A) receiving incoming 911 calls; and
(B) dispatching appropriate public safety agencies to respond to the calls;
after December 31, 2014.
(4) Any other matters that the participating PSAP operators or parties described in subsection (f), if any, determine are necessary to ensure that the county does not contain more than the number of PSAPs authorized by subsection (c) after December 31, 2014.
(h) This section may not be construed to require a county to contain a PSAP.
(i) After December 31, 2014, if a county contains more than the number of PSAPs authorized by subsection (c), the county may not receive a distribution under section 37 of this chapter until the county complies with subsection (c).
As added by P.L.132-2012, SEC.20.

IC 36-8-16.7-48
Budget committee's review of statewide 911 system; considerations; report of findings to legislative council; recommendation on continuation of fee after June 30, 2015; expiration of fee absent recommendation
Sec. 48. (a) The budget committee shall review the statewide 911 system governed by this chapter for the two (2) calendar years ending:
(1) December 31, 2013; and
(2) December 31, 2014.
(b) In conducting the review required by this section, the budget committee may examine the following:
(1) Whether the fund is being administered by the board in accordance with this chapter. In performing a review under this subdivision, the budget committee may consider the audit reports submitted to the budget committee by the state board of accounts under section 30(a) of this chapter.
(2) The collection, disbursement, and use of the statewide 911 fee assessed under section 32 of this chapter. In performing a review under this subdivision, the budget committee may:
(A) examine whether the statewide 911 fee:
(i) is being assessed in an amount that is reasonably necessary to provide adequate and efficient 911 service; and
(ii) is being used only for the purposes set forth in this chapter; and
(B) consider:
(i) the reports submitted to the budget committee by the board under section 30(c) of this chapter; and
(ii) the audit reports submitted to the budget committee by the state board of accounts under section 38(e) of this chapter. (3) The report submitted to the budget committee by the Indiana advisory commission on intergovernmental relations under IC 4-23-24.2-5(b).
(4) Any other data, reports, or information the budget committee determines is necessary to review the statewide 911 system governed by this chapter.
(c) Subject to section 42 of this chapter, the board, the state board of accounts, political subdivisions, providers, and PSAPs shall provide to the budget committee all relevant data, reports, and information requested by the budget committee to assist the budget committee in carrying out its duties under this section.
(d) After conducting the review required by this section, the budget committee shall, not later than June 1, 2015, report its findings to the legislative council. The budget committee's findings under this subsection:
(1) must include a recommendation as to whether the statewide 911 fee assessed under section 32 of this chapter should continue to be assessed and collected under this chapter after June 30, 2015; and
(2) if the budget committee recommends under subdivision (1) that the statewide 911 fee assessed under section 32 of this chapter should continue to be assessed and collected under this chapter after June 30, 2015, may include recommendations for the introduction in the general assembly of any legislation that the budget committee determines is necessary to ensure that the statewide 911 system governed by this chapter is managed in a fair and fiscally prudent manner.
A report to the legislative council under this subsection must be in an electronic format under IC 5-14-6.
(e) If the budget committee does not recommend in its report under subsection (d) that the statewide 911 fee assessed under section 32 of this chapter should continue to be assessed and collected under this chapter after June 30, 2015, the statewide 911 fee assessed under section 32 of this chapter expires July 1, 2015, and may not be assessed or collected after June 30, 2015.
As added by P.L.132-2012, SEC.20.



CHAPTER 17. FIRE SAFETY INSPECTIONS; ARSON INVESTIGATIONS

IC 36-8-17-2
"Fire department" defined
Sec. 2. As used in this chapter, "fire department" means a paid fire department or a volunteer fire department that renders fire prevention or fire protection services to a political subdivision.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-1999, SEC.103.

IC 36-8-17-3
"Fire safety law" defined
Sec. 3. As used in this chapter, "fire safety law" means any law, including rules and orders of the commission, safeguarding life or property from the hazards of fire or explosion.
As added by P.L.245-1987, SEC.21.

IC 36-8-17-4
"Division" defined
Sec. 4. As used in this chapter, "division" refers to the division of fire and building safety.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.576.

IC 36-8-17-5
Compliance with order directing fire department to assist division of fire and building safety
Sec. 5. (a) The fire chief and the designees of the fire chief in every fire department are assistants to the state fire marshal.
(b) A fire department shall comply with an order issued by the division under IC 22-14-2-4 that directs the fire department to assist the division.
(c) This section also applies to a fire department established by the board of trustees of Purdue University under IC 21-39-7.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.577; P.L.29-2011, SEC.3.

IC 36-8-17-6
Enforcement of fire safety laws
Sec. 6. A fire department may enforce under this chapter any fire safety law that is applicable to the jurisdiction served by the fire department.
As added by P.L.245-1987, SEC.21.
IC 36-8-17-7
Fire investigations; notice of crime; report; powers of fire department; subpoenas; discovery orders
Sec. 7. (a) A fire department shall investigate and determine the causes and circumstances surrounding each fire occurring within the territory served by the fire department. The fire department shall begin the investigation when the fire occurs. The fire department shall immediately notify the division if the fire chief believes that a crime may have been committed and shall submit a written report to the division concerning every investigation at the end of each month. The fire department shall submit the report on the form prescribed by the division and shall include the following information in the report:
(1) A statement of the facts relating to the cause and origin of the fire.
(2) The extent of damage caused by the fire.
(3) The amount of insurance on the property affected by the fire.
(4) Other information required in the commission's rules.
(b) To carry out this section, a fire department may:
(1) enter and inspect any real or personal property at a reasonable hour;
(2) cooperate with the prosecuting attorney and assist the prosecuting attorney with any criminal investigation;
(3) request that the office subpoena witnesses under IC 22-14-2-8 or order the production of books, documents, and other papers;
(4) give oaths and affirmations;
(5) take depositions and conduct hearings; and
(6) separate witnesses and otherwise regulate the course of proceedings.
(c) Subpoenas, discovery orders, and protective orders issued under this section shall be enforced under IC 4-21.5-6-2.
As added by P.L.245-1987, SEC.21. Amended by P.L.222-1989, SEC.19; P.L.1-2006, SEC.578.

IC 36-8-17-8
Inspection program; reports
Sec. 8. (a) A fire department serving an area that does not include a city may engage in an inspection program to promote compliance with fire safety laws. Upon the request of an owner or a primary lessee who resides in a private dwelling, the fire department may inspect the interior of the private dwelling to determine compliance with IC 22-11-18-3.5. The fire department shall maintain a written report for each inspection. These reports shall be made available to the division upon request.
(b) The fire department serving an area that includes a city shall inspect every place and public way within the jurisdiction of the city, except the interiors of private dwellings, for compliance with the fire safety laws. Upon the request of an owner or a primary lessee who resides in a private dwelling, the fire department may inspect the

interior of the private dwelling to determine compliance with IC 22-11-18-3.5. Except as otherwise provided in the rules adopted by the commission, the fire chief of the fire department shall specify the schedule under which places and public ways are inspected and may exclude a class of places or public ways from inspection under this section, if the fire chief determines that the public interest will be served without inspection. The fire department shall maintain a written report for each inspection. The fire department shall submit monthly reports to the division, on forms prescribed by the division, containing the following information:
(1) The total number of inspections made.
(2) The total number of defects found, classified as required by the office.
(3) The total number of orders issued for correction of each class of defect.
(4) The total number of orders complied with.
(c) A volunteer fire department may carry out inspections under this section only through an individual who is certified under IC 22-14-2-6(c).
As added by P.L.245-1987, SEC.21. Amended by P.L.1-1999, SEC.104; P.L.1-2006, SEC.579; P.L.17-2008, SEC.6.

IC 36-8-17-9
Orders to cease and correct violations; emergency or temporary orders
Sec. 9. (a) A fire department may issue orders under IC 4-21.5-3-6 to require a person to cease and correct a violation of the fire safety laws. The order must grant a reasonable time in which to correct a violation of law covered by the order.
(b) A fire department may issue an emergency or temporary order under IC 4-21.5-4 if the fire department determines that conduct or a condition of property:
(1) presents a clear and immediate hazard of death or serious bodily injury to any person other than a trespasser;
(2) is prohibited without a permit, registration, certification, release, authorization, variance, exemption, or other license required under IC 22-14 or another statute administered by the division and the license has not been issued; or
(3) will conceal a violation of law.
(c) An emergency or other temporary order issued under subsection (b) must be approved by the state fire marshal. The approval may be communicated orally to the fire department. However, the division shall maintain a written record of the approval.
(d) An order under IC 4-21.5-3-6 or IC 4-21.5-4 may include the following, singly or in combination:
(1) Require a person who has taken a substantial step toward violating a fire safety law or has violated a fire safety law to cease and correct the violation.
(2) Require a person who has control over property that is

affected by a violation to take reasonable steps to:
(A) protect persons and property from the hazards of the violation; and
(B) correct the violation.
(3) Require persons to leave an area that is affected by a violation and prohibit persons from entering the area until the violation is corrected.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.580.

IC 36-8-17-10
Informal review of order; time to appeal; modification or reversal of order
Sec. 10. (a) The division shall give a person who:
(1) is aggrieved by an order issued under section 9 of this chapter; and
(2) requests review of the order in verbal or written form;
an opportunity to informally discuss the order with the division. Review under this subsection does not suspend the running of the time period in which a person must petition under IC 4-21.5-3-7 to appeal the order.
(b) The division may, on its own initiative or at the request of any person, modify or reverse an order issued under section 9 of this chapter.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.581.

IC 36-8-17-11
Appeal of orders; administrative proceedings
Sec. 11. (a) An order issued under section 9 or 10 of this chapter may be appealed to the commission under IC 4-21.5-3-7. A decision to deny a request to modify or reverse an order issued under section 10 of this chapter is not appealable.
(b) If an order issued under section 9 or 10 of this chapter is appealed, the commission or its designee shall conduct all administrative proceedings under IC 4-21.5. In its proceedings, the commission may modify or reverse the order.
As added by P.L.245-1987, SEC.21.

IC 36-8-17-12
Enforcement of orders
Sec. 12. The division may enforce an order issued under this chapter under IC 4-21.5-6.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.582.

IC 36-8-17-13
Rules to implement chapter
Sec. 13. The commission may adopt rules under IC 4-22-2 to implement this chapter. As added by P.L.245-1987, SEC.21.



CHAPTER 17.5. PRE-PLANNING INSPECTIONS

IC 36-8-17.5-2
"Pre-planning inspection" defined
Sec. 2. As used in this chapter, "pre-planning inspection" means an inspection of a Class 1 structure (as defined in IC 22-12-1-4) in a place or public way performed by the fire department to determine firefighting strategies necessary to minimize the hazard to firefighters responding to any fire or explosion at the structure, including:
(1) identifying the structural components, contents, and operations, including:
(A) floor plans; and
(B) the location of:
(i) employees;
(ii) fire alarm and suppression systems;
(iii) entrances and exits; and
(iv) utilities; and
(2) identifying and locating hazardous materials.
As added by P.L.20-1999, SEC.1.

IC 36-8-17.5-3
Places subject to inspections
Sec. 3. A fire department may make a pre-planning inspection of every place and public way within the jurisdiction of the political subdivision that the fire department serves, except the interiors of private dwellings, for the purpose of advising the fire department on issues affecting a fire suppression response.
As added by P.L.20-1999, SEC.1.

IC 36-8-17.5-4
Access for inspections
Sec. 4. (a) A fire department shall be allowed entry and access to every place or public way within the jurisdiction of the political subdivision that the fire department serves, except the interiors of private dwellings, for the purpose of making a pre-planning inspection under this chapter.
(b) A fire department shall notify the occupant or owner of a Class 1 structure seven (7) days in advance of performing a pre-planning inspection. The notification may be oral or in writing.
As added by P.L.20-1999, SEC.1.



CHAPTER 18. ANIMAL CONTROL CENTERS

IC 36-8-18-2
Bonds or notes to relocate animal control center
Sec. 2. The city-county legislative body may issue bonds or notes to relocate, acquire, construct, and equip an animal control center if relocation of an existing center is, in the discretion of the works board, necessary or desirable to operate any existing or planned public works.
As added by P.L.37-1988, SEC.27.

IC 36-8-18-3
Debt service on bonds or notes
Sec. 3. Debt service on bonds or notes issued under this chapter may be paid from any funds of the works board available to pay the debt service, as determined by the city-county legislative body as set forth in IC 5-1-14-4.
As added by P.L.37-1988, SEC.27.



CHAPTER 19. FIRE PROTECTION TERRITORIES

IC 36-8-19-0.3
Legalization of certain resolutions adopted before July 1, 2007
Sec. 0.3. A resolution adopted by a township under this chapter before July 1, 2007, that would have been valid under this chapter, as in effect on July 1, 2007, is legalized and validated.
As added by P.L.220-2011, SEC.679.

IC 36-8-19-1
Application of chapter
Sec. 1. Except as provided in section 1.5 of this chapter, this chapter applies to any geographic area that is established as a fire protection territory.
As added by P.L.37-1994, SEC.3. Amended by P.L.326-1995, SEC.1; P.L.227-2005, SEC.50.

IC 36-8-19-1.5
Consolidation of fire departments in county containing consolidated city
Sec. 1.5. (a) If the fire department of a township is consolidated under IC 36-3-1-6.1, after the effective date of the consolidation the township may not establish a fire protection territory under this chapter.
(b) A fire protection territory that is established before the effective date of the consolidation in a township in which the township's fire department is consolidated under IC 36-3-1-6.1 becomes part of the geographic area in which the fire department of a consolidated city provides fire protection services.
As added by P.L.227-2005, SEC.51. Amended by P.L.1-2006, SEC.583.

IC 36-8-19-2
"Participating unit" defined
Sec. 2. As used in this chapter, "participating unit" refers to a unit that adopts an ordinance or a resolution under section 6 of this chapter.
As added by P.L.37-1994, SEC.3. Amended by P.L.47-2007, SEC.1.

IC 36-8-19-3
"Provider unit" defined
Sec. 3. As used in this chapter, "provider unit" refers to the participating unit that is responsible for providing the fire protection

services within the territory.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-4
"Territory" defined
Sec. 4. As used in this chapter, "territory" refers to a fire protection territory established under this chapter.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-5
Fire protection territory of contiguous units; establishment; purposes; boundaries
Sec. 5. (a) Subject to subsections (b) and (c), the legislative bodies of at least two (2) contiguous units may establish a fire protection territory for any of the following purposes:
(1) Fire protection, including the capability for extinguishing all fires that might be reasonably expected because of the types of improvements, personal property, and real property within the boundaries of the territory.
(2) Fire prevention, including identification and elimination of all potential and actual sources of fire hazard.
(3) Other purposes or functions related to fire protection and fire prevention.
(b) Not more than one (1) unit within the proposed territory may be designated as the provider unit for the territory.
(c) The boundaries of a territory need not coincide with those of other political subdivisions.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-6
Ordinance or resolution for establishing territory; public hearing requirements
Sec. 6. (a) To establish a fire protection territory, the legislative bodies of each unit desiring to become a part of the proposed territory must adopt an ordinance (if the unit is a county or municipality) or a resolution (if the unit is a township) that meets the following requirements:
(1) The ordinance or resolution is identical to the ordinances and resolutions adopted by the other units desiring to become a part of the proposed territory.
(2) The ordinance or resolution is adopted after January 1 but before April 1.
(3) The ordinance or resolution authorizes the unit to become a party to an agreement for the establishment of a fire protection territory.
(4) The ordinance or resolution is adopted after the legislative body holds a public hearing to receive public comment on the proposed ordinance or resolution. The legislative body must give notice of the hearing under IC 5-3-1.
(b) Before the legislative body of a unit may adopt an ordinance

or a resolution under this section to form a territory, the legislative body must do the following:
(1) Hold a public hearing, at least thirty (30) days before adopting the ordinance or resolution, at which the legislative body makes available to the public the following information:
(A) The property tax levy, property tax rate, and budget to be imposed or adopted during the first year of the proposed territory for each of the units that would participate in the proposed territory.
(B) The estimated effect of the proposed reorganization in the following years on taxpayers in each of the units that would participate in the proposed territory, including the expected property tax rates, property tax levies, expenditure levels, service levels, and annual debt service payments.
(C) The estimated effect of the proposed reorganization on other units in the county in the following years and on local option income taxes, excise taxes, and property tax circuit breaker credits.
(D) A description of the planned services and staffing levels to be provided in the proposed territory.
(E) A description of any capital improvements to be provided in the proposed territory.
(2) Hold at least one (1) additional public hearing before adopting an ordinance or a resolution to form a territory, to receive public comment on the proposed ordinance or resolution.
The public hearings required under this subsection are in addition to the public hearing required under subsection (a)(4). The legislative body must give notice of the hearings under IC 5-3-1.
(c) The notice required for a hearing under subsection (b)(2) shall include all of the following:
(1) A list of the provider unit and all participating units in the proposed territory.
(2) The date, time, and location of the hearing.
(3) The location where the public can inspect the proposed ordinance or resolution.
(4) A statement as to whether the proposed ordinance or resolution requires uniform tax rates or different tax rates within the territory.
(5) The name and telephone number of a representative of the unit who may be contacted for further information.
(6) The proposed levies and tax rates for each participating unit.
(d) The ordinance or resolution adopted under this section shall include at least the following:
(1) The boundaries of the proposed territory.
(2) The identity of the provider unit and all other participating units desiring to be included within the territory.
(3) An agreement to impose:
(A) a uniform tax rate upon all of the taxable property within the territory for fire protection services; or (B) different tax rates for fire protection services for the units desiring to be included within the territory, so long as a tax rate applies uniformly to all of a unit's taxable property within the territory.
(4) The contents of the agreement to establish the territory.
(e) An ordinance or a resolution adopted under this section takes effect July 1 of the year the ordinance or resolution is adopted.
As added by P.L.37-1994, SEC.3. Amended by P.L.240-2001, SEC.3; P.L.47-2007, SEC.2; P.L.49-2012, SEC.1.

IC 36-8-19-6.3
Restrictions on voting on proposed ordinance or resolution
Sec. 6.3. A member of the legislative body of a unit may not vote on a proposed ordinance or resolution authorizing the unit to become a party to an agreement to join or establish a fire protection territory if that member is also an employee of:
(1) another unit that is a participating unit in the fire protection territory; or
(2) another unit that is proposing to become a participating unit in the fire protection territory.
As added by P.L.172-2011, SEC.159.

IC 36-8-19-6.5
Agreement to change provider unit
Sec. 6.5. (a) The legislative bodies of all participating units in a territory may agree to change the provider unit of the territory from one (1) participating unit to another participating unit. To change the provider unit, the legislative body of each participating unit must adopt an ordinance (if the unit is a county or municipality) or a resolution (if the unit is a township) that agrees to and specifies the new provider unit. The provider unit may not be changed unless all participating units agree on the participating unit that will become the new provider unit. The participating units may not change the provider unit more than one (1) time in any year.
(b) The following apply to an ordinance or a resolution adopted under this section to change the provider unit of the territory:
(1) The ordinance or resolution must be adopted after January 1 but before April 1 of a year.
(2) The ordinance or resolution takes effect January 1 of the year following the year in which the ordinance or resolution is adopted.
As added by P.L.182-2009(ss), SEC.441.

IC 36-8-19-7
Tax levy rate; different tax rates authorized
Sec. 7. (a) A tax levied under this chapter may be levied at:
(1) a uniform rate upon all taxable property within the territory; or
(2) different rates for the participating units included within the territory, so long as a tax rate applies uniformly to all of a unit's

taxable property within the territory.
(b) If a uniform tax rate is levied upon all taxable property within a territory upon the formation of the territory, different tax rates may be levied for the participating units included within the territory in subsequent years.
As added by P.L.37-1994, SEC.3. Amended by P.L.240-2001, SEC.4; P.L.172-2011, SEC.160.

IC 36-8-19-7.5
Local option and excise tax distributions to participating units
Sec. 7.5. (a) This section applies to:
(1) county adjusted gross income tax, county option income tax, and county economic development income tax distributions; and
(2) excise tax distributions;
made after December 31, 2009.
(b) For purposes of allocating any county adjusted gross income tax, county option income tax, and county economic development income tax distributions or excise tax distributions that are distributed based on the amount of a taxing unit's property tax levies, each participating unit in a territory is considered to have imposed a part of the property tax levy imposed for the territory. The part of the property tax levy imposed for the territory for a particular year that shall be attributed to a participating unit is equal to the amount determined in the following STEPS:
STEP ONE: Determine the total amount of all property taxes imposed by the participating unit in the year before the year in which a property tax levy was first imposed for the territory.
STEP TWO: Determine the sum of the STEP ONE amounts for all participating units.
STEP THREE: Divide the STEP ONE result by the STEP TWO result.
STEP FOUR: Multiply the STEP THREE result by the property tax levy imposed for the territory for the particular year.
As added by P.L.182-2009(ss), SEC.442.

IC 36-8-19-8
Fire protection territory fund; establishment; purposes; budget; tax levies
Sec. 8. (a) Upon the adoption of identical ordinances or resolutions, or both, by the participating units under section 6 of this chapter, the designated provider unit must establish a fire protection territory fund from which all expenses of operating and maintaining the fire protection services within the territory, including repairs, fees, salaries, depreciation on all depreciable assets, rents, supplies, contingencies, and all other expenses lawfully incurred within the territory shall be paid. The purposes described in this subsection are the sole purposes of the fund, and money in the fund may not be used for any other expenses. Except as allowed in subsections (d) and (e) and section 8.5 of this chapter, the provider unit is not authorized to

transfer money out of the fund at any time.
(b) The fund consists of the following:
(1) All receipts from the tax imposed under this section.
(2) Any money transferred to the fund by the provider unit as authorized under subsection (d).
(3) Any receipts from a false alarm fee or service charge imposed by the participating units under IC 36-8-13-4.
(4) Any money transferred to the fund by a participating unit under section 8.6 of this chapter.
(c) The provider unit, with the assistance of each of the other participating units, shall annually budget the necessary money to meet the expenses of operation and maintenance of the fire protection services within the territory, plus a reasonable operating balance, not to exceed twenty percent (20%) of the budgeted expenses. Except as provided in IC 6-1.1-18.5-10.5, after estimating expenses and receipts of money, the provider unit shall establish the tax levy required to fund the estimated budget. The amount budgeted under this subsection shall be considered a part of each of the participating unit's budget.
(d) If the amount levied in a particular year is insufficient to cover the costs incurred in providing fire protection services within the territory, the provider unit may transfer from available sources to the fire protection territory fund the money needed to cover those costs. In this case:
(1) the levy in the following year shall be increased by the amount required to be transferred; and
(2) the provider unit is entitled to transfer the amount described in subdivision (1) from the fund as reimbursement to the provider unit.
(e) If the amount levied in a particular year exceeds the amount necessary to cover the costs incurred in providing fire protection services within the territory, the levy in the following year shall be reduced by the amount of surplus money that is not transferred to the equipment replacement fund established under section 8.5 of this chapter. The amount that may be transferred to the equipment replacement fund may not exceed five percent (5%) of the levy for that fund for that year. Each participating unit must agree to the amount to be transferred by adopting an ordinance (if the unit is a county or municipality) or a resolution (if the unit is a township) that specifies an identical amount to be transferred.
(f) The tax under this section is subject to the tax levy limitations imposed under IC 6-1.1-18.5-10.5.
As added by P.L.37-1994, SEC.3. Amended by P.L.326-1995, SEC.2; P.L.82-2001, SEC.4; P.L.240-2001, SEC.5; P.L.47-2007, SEC.3; P.L.128-2008, SEC.7; P.L.182-2009(ss), SEC.443.

IC 36-8-19-8.5
Equipment replacement fund; property tax levy; maximum property tax rate
Sec. 8.5. (a) Participating units may agree to establish an

equipment replacement fund under this section to be used to purchase fire protection equipment, including housing, that will be used to serve the entire territory. To establish the fund, the legislative bodies of each participating unit must adopt an ordinance (if the unit is a county or municipality) or a resolution (if the unit is a township) that meets the following requirements:
(1) The ordinance or resolution is identical to the ordinances and resolutions adopted by the other participating units under this section.
(2) The ordinance or resolution is adopted after January 1 but before April 1.
(3) The ordinance or resolution authorizes the provider unit to establish the fund.
(4) The ordinance or resolution includes at least the following:
(A) The name of each participating unit and the provider unit.
(B) An agreement to impose a uniform tax rate upon all of the taxable property within the territory for the equipment replacement fund.
(C) The contents of the agreement to establish the fund.
An ordinance or a resolution adopted under this section takes effect July 1 of the year the ordinance or resolution is adopted.
(b) If a fund is established, the participating units may agree to:
(1) impose a property tax to provide for the accumulation of money in the fund to purchase fire protection equipment;
(2) incur debt to purchase fire protection equipment and impose a property tax to retire the loan; or
(3) transfer an amount from the fire protection territory fund to the fire equipment replacement fund not to exceed five percent (5%) of the levy for the fire protection territory fund for that year;
or any combination of these options. The property tax rate for the levy imposed under this section may not exceed three and thirty-three hundredths cents ($0.0333) per one hundred dollars ($100) of assessed value. Before debt may be incurred, the fiscal body of a participating unit must adopt an ordinance (if the unit is a county or municipality) or a resolution (if the unit is a township) that specifies the amount and purpose of the debt. The ordinance or resolution must be identical to the other ordinances and resolutions adopted by the participating units. In addition, the department of local government finance must approve the incurrence of the debt using the same standards as applied to the incurrence of debt by civil taxing units.
(c) Money in the fund may be used by the provider unit only for those purposes set forth in the agreement among the participating units that permits the establishment of the fund.
As added by P.L.326-1995, SEC.3. Amended by P.L.36-2000, SEC.10; P.L.90-2002, SEC.500; P.L.256-2003, SEC.39; P.L.47-2007, SEC.4.
IC 36-8-19-8.6
Transfer of money from participating unit to fire protection territory fund or fire protection territory equipment replacement fund
Sec. 8.6. (a) A participating unit may adopt an ordinance or a resolution to transfer any money belonging to the participating unit to:
(1) the fire protection territory fund established under section 8 of this chapter;
(2) the fire protection territory equipment replacement fund established under section 8.5 of this chapter; or
(3) both funds described in subdivisions (1) and (2).
(b) An ordinance or a resolution adopted under this section must state both of the following:
(1) The amount of money transferred to either fund.
(2) The source of the money.
(c) The transfer of money from a participating unit to a fire protection territory before July 1, 2008, is legalized.
As added by P.L.128-2008, SEC.8.

IC 36-8-19-8.7
Purchase of firefighting equipment on installment conditional sale or mortgage contract
Sec. 8.7. After a sufficient appropriation for the purchase of firefighting apparatus and equipment, including housing, is made and is available, the participating units, with the approval of the fiscal body of each participating unit, may purchase the firefighting apparatus and equipment for the territory on an installment conditional sale or mortgage contract running for a period not exceeding:
(1) six (6) years; or
(2) fifteen (15) years for a territory that:
(A) has a total assessed value of sixty million dollars ($60,000,000) or less, as determined by the department of local government finance; and
(B) is purchasing the firefighting equipment with funding from the:
(i) state or its instrumentalities; or
(ii) federal government or its instrumentalities.
The purchase shall be amortized in equal or approximately equal installments payable on January 1 and July 1 each year.
As added by P.L.83-1998, SEC.4. Amended by P.L.90-2002, SEC.501; P.L.178-2002, SEC.135.

IC 36-8-19-9
Avoidance of duplication of tax levies; preexisting indebtedness
Sec. 9. (a) The department of local government finance, when approving a rate and levy fixed by the provider unit, shall verify that a duplication of tax levies does not exist within participating units, so that taxpayers do not bear two (2) levies for the same service,

except as provided by subsection (b) or (c).
(b) A unit that incurred indebtedness for fire protection services before becoming a participating unit under this chapter shall continue to repay that indebtedness by levies within the boundaries of the unit until the indebtedness is paid in full.
(c) A unit that agreed to the borrowing of money to purchase fire protection equipment while a participating unit under this chapter shall continue to repay the unit's share of that indebtedness by imposing a property tax within the boundaries of the unit until the indebtedness is paid in full. The department of local government finance shall determine the amount of the indebtedness that represents the unit's fair share, taking into account the equipment purchased, the useful life of the equipment, the depreciated value of the equipment, and the number of years the unit benefited from the equipment.
As added by P.L.37-1994, SEC.3. Amended by P.L.326-1995, SEC.4; P.L.90-2002, SEC.502.

IC 36-8-19-10
Disbandment of existing fire departments
Sec. 10. This chapter does not require a municipality or township to disband its fire department unless its legislative body consents by ordinance (if the unit is a municipality) or resolution (if the unit is a township) to do so.
As added by P.L.37-1994, SEC.3. Amended by P.L.47-2007, SEC.5.

IC 36-8-19-11
Annexation of territory
Sec. 11. Any area that is part of a territory and that is annexed by a municipality that is not a part of the territory ceases to be a part of the territory when the municipality begins to provide fire protection services to the area.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-12
Adjustments to tax levy; entry year of participants
Sec. 12. In the same year that a tax levy is imposed under this chapter, each respective participating unit's tax levies attributable to providing fire protection services within the unit shall be reduced by an amount equal to the amount levied for fire protection services in the year immediately preceding the year in which each respective unit became a participating unit.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-13
Withdrawal from territory; ordinance or resolution; effect of adoption
Sec. 13. (a) If a unit elects to withdraw from a fire protection territory established under this chapter, the unit must after January 1 but before April 1, adopt an ordinance (if the unit is a county or

municipality) or a resolution (if the unit is a township) providing for the withdrawal. An ordinance or resolution adopted under this section takes effect July 1 of the year that the ordinance or resolution is adopted.
(b) If an ordinance or a resolution is adopted under subsection (a):
(1) the unit's maximum permissible ad valorem property tax levy with respect to fire protection services shall be initially increased by the amount of the particular unit's previous year levy under this chapter; and
(2) additional increases with respect to fire protection services levy amounts are subject to the tax levy limitations under IC 6-1.1-18.5, except for the part of the unit's levy that is necessary to retire the unit's share of any debt incurred while the unit was a participating unit.
As added by P.L.37-1994, SEC.3. Amended by P.L.326-1995, SEC.5; P.L.47-2007, SEC.6.

IC 36-8-19-14
Payment of line of duty health care expenses for firefighters
Sec. 14. (a) A provider unit shall pay for the care of a full-time, paid firefighter who:
(1) suffers an injury; or
(2) contracts an illness;
during the performance of the firefighter's duty.
(b) The provider unit shall pay for the following expenses incurred by a firefighter described in subsection (a):
(1) Medical and surgical care.
(2) Medicines and laboratory, curative, and palliative agents and means.
(3) X-ray, diagnostic, and therapeutic service, including during the recovery period.
(4) Hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(c) Expenditures required by subsection (a) shall be paid from the fund used by the provider unit for payment of the costs attributable to providing fire protection services in the provider unit.
(d) A provider unit that has paid for the care of a firefighter under subsection (a) has a cause of action for reimbursement of the amount paid under subsection (a) against any third party against whom the firefighter has a cause of action for an injury sustained because of, or an illness caused by, the third party. The provider unit's cause of action under this subsection is in addition to, and not in lieu of, the cause of action of the firefighter against the third party.
As added by P.L.150-2002, SEC.5.

IC 36-8-19-15
Dissolution of fire protection territory; reversion of title to real property
Sec. 15. (a) For purposes of this section, a fire protection territory is dissolved if all participating units withdraw from the fire

protection territory as provided in section 13 of this chapter.
(b) When a fire protection territory dissolves, title to any real property transferred to the provider unit reverts to the participating unit that transferred the real property to the provider unit.
As added by P.L.128-2008, SEC.9.



CHAPTER 19.5. PUBLIC SAFETY IMPROVEMENT AREAS

IC 36-8-19.5-2
"Institute" defined
Sec. 2. As used in this chapter, "institute" means the Indiana criminal justice institute established under IC 5-2-6-3.
As added by P.L.21-1994, SEC.3.

IC 36-8-19.5-3
Designation of public safety improvement areas
Sec. 3. (a) A legislative body may apply to the institute to have an area of a city governed by the legislative body designated as a public safety improvement area. The application must include a plan for improving public safety within the area.
(b) The institute may not designate an area as a public safety improvement area unless the area:
(1) has a high crime rate;
(2) has boundaries that are expressly designated by the legislative body; and
(3) comprises not more than twenty percent (20%) of the city's geographical territory.
As added by P.L.21-1994, SEC.3.

IC 36-8-19.5-4
Adoption of rules
Sec. 4. The institute shall adopt rules under IC 4-22-2 to carry out this chapter. The rules must include the following:
(1) A definition of a public safety improvement area.
(2) A description of what constitutes a high crime rate.
(3) Guidelines for the application and approval process for designating an area as a public safety improvement area.
(4) A method for:
(A) publishing a description of each public safety area approved by the institute; and
(B) informing the residents of a city whenever the institute designates an area of the city as a public safety improvement area.
(5) A procedure for the institute to give priority to public safety improvement areas when the institute is involved in:
(A) awarding; or
(B) administering the award of;
grants that public safety improvement areas are eligible to receive. As added by P.L.21-1994, SEC.3.

IC 36-8-19.5-5
Duration and renewal of designation
Sec. 5. (a) The institute may approve an area as a public safety improvement area under this chapter for five (5) years.
(b) A legislative body may reapply to have an area designated as a public safety improvement area under the application and approval process described in this chapter.
As added by P.L.21-1994, SEC.3.



CHAPTER 20. UNIVERSAL 911 EMERGENCY TELEPHONE NUMBER

IC 36-8-20-2
Designation as universal emergency telephone number
Sec. 2. The telephone number 911 is designated as the universal emergency telephone number for reporting an emergency and requesting assistance.
As added by P.L.126-1999, SEC.1.

IC 36-8-20-3
Exclusivity of system
Sec. 3. A communication system that is:
(1) available to members of the public as a means to report an emergency and to request assistance; and
(2) established or operated by the state or a unit;
must use 911 as the exclusive universal emergency telephone number for that communication system.
As added by P.L.126-1999, SEC.1.



CHAPTER 21. REPEALED



CHAPTER 21.5. SEVERE WEATHER WARNING SIRENS

IC 36-8-21.5-2
"Infrastructure agency"
Sec. 2. As used in this chapter, "infrastructure agency", with respect to an area in a county, means:
(1) a political subdivision; or
(2) an agency;
responsible for planning for, acquiring, operating, maintaining, or testing one (1) or more severe weather warning sirens in the area.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-3
"Plan"
Sec. 3. As used in this chapter, "plan" refers to a siren coverage plan adopted by a county under section 13 of this chapter.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-4
"Planning agency"
Sec. 4. As used in this chapter, "planning agency", with respect to an area, means:
(1) a unit that has planning and zoning jurisdiction over all or any part of the area; or
(2) a plan commission that has planning jurisdiction over all or any part of the area.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-5
"Planned siren"
Sec. 5. As used in this chapter, "planned siren" refers to a siren that satisfies all of the following:
(1) The siren has a definite location within the county.
(2) The funding for the siren has been identified.
(3) An approximate date for the siren's acquisition and installation has been determined.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-6 "Report"
Sec. 6. As used in this chapter, "report" refers to a siren coverage report prepared by a county under section 11 of this chapter.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-7
"Severe weather"
Sec. 7. As used in this chapter, "severe weather" means:
(1) a tornado; or
(2) any other storm, weather condition, or emergency designated by the department in a rule adopted under section 9 of this chapter.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-8
"Severe weather warning siren"
Sec. 8. As used in this chapter, "severe weather warning siren" or "siren" means a siren that can be activated within a specified range to warn residents of an occurrence or imminent threat of severe weather.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-9
Department to adopt rules concerning severe weather warning sirens
Sec. 9. Before January 1, 2010, the department shall adopt rules under IC 4-22-2 to provide for the following:
(1) Minimum technical standards, including a minimum range, for any siren that is to be acquired and installed in a county under a county's siren coverage plan.
(2) A specification of any permissible storm, weather condition, or emergency, other than a tornado, for which a severe weather warning siren may be activated.
(3) Requirements for any test, activation, or failure rate data that the department may require a county to submit with respect to any siren identified by a county in a:
(A) siren coverage report prepared under this chapter; or
(B) siren coverage plan prepared under this chapter.
(4) Any other rules necessary for the department to:
(A) assess the number, location, and condition of existing severe weather warning sirens in each county in Indiana; and
(B) determine the need for additional sirens in order to ensure comprehensive severe weather warning siren coverage for all Indiana residents.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-10
County's siren coverage plan; assistance from department; siren coverage report
Sec. 10. (a) At the request of the county legislative body, the

department shall assist the county in development of a siren coverage plan for the county.
(b) In developing a siren coverage plan for a county, the department may require the county to develop a siren coverage report.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-11
Siren coverage report; required information; public hearings; adoption
Sec. 11. (a) Except for the recommendation required by subsection (b)(3), the county legislative body may designate one (1) or more:
(1) infrastructure agencies; or
(2) other departments, divisions, or agencies;
to prepare a siren coverage report.
(b) A siren coverage report must include the following:
(1) A description of all existing and planned severe weather warning sirens in the county as of the date of the report. For each severe weather warning siren identified, the following information must be included:
(A) The location of the siren within the county, including an identification of any political subdivision in which the siren is or will be located. The information provided under this clause must include a map depicting the location of each siren within the county.
(B) The following technical and other specifications for the siren:
(i) The manufacturer and model year.
(ii) For an existing siren, the date of installation.
(iii) For a planned siren, the planned dates for installation and first operation.
(iv) The range of the siren, identified in miles or some other appropriate measure of distance.
(v) The number of persons living within the range identified under item (iv), as determined by the most recent federal census block data available.
(vi) For an existing siren, siren activation data for the most recent twelve (12) month period, including the date of each activation and whether the siren was activated for testing purposes or for an actual severe weather event. If an existing siren has been in operation for less than twelve (12) months, the data required by this item must cover all activations occurring since the date the siren first came online.
(vii) For an existing siren, the siren's failure rate, as determined from the data reported under item (vi).
(2) An identification of the areas in the county that are not within the range of an existing or a planned siren. For each area identified under this subdivision, the following information

must be included:
(A) The number of persons living in the area, as determined by the most recent federal census block data available.
(B) Any development planned for the area, as determined through consultation with all appropriate planning agencies. The information required by this clause must include:
(i) the type of development proposed;
(ii) the number of new dwelling units or other buildings proposed; and
(iii) the status of the proposal, including the status of any needed permits or approvals.
(3) Subject to subsection (e), a recommendation by the county legislative body as to the county's need for any additional sirens, other than those sirens identified as planned sirens under subdivision (1). The county legislative body may recommend under this subdivision additional sirens to provide coverage for:
(A) any of the areas identified under subdivision (2) as not within the range of an existing or a planned siren; or
(B) any area identified under subdivision (1) as within the range of an existing siren, if the county legislative body determines that the existing siren does not provide consistent or adequate coverage for the area, based on the existing siren's failure rate, as determined under subdivision (1)(B)(vii).
(c) In making a recommendation under subsection (b)(3), the county legislative body:
(1) may consult with the department; and
(2) shall consult with each:
(A) infrastructure agency; and
(B) planning agency;
with jurisdiction in an area identified by the county legislative body as needing one (1) or more sirens.
(d) Before adopting the siren coverage report prepared under this section, the county legislative body must do the following:
(1) Give notice of and hold at least one (1) public hearing on the report.
(2) Publish, in accordance with IC 5-3-1, a schedule stating the time and place of each hearing. The schedule must also state where the entire report is on file and may be examined in its entirety for at least ten (10) days before the hearing.
(e) After considering any comments made at the hearing required by subsection (d), the county legislative body shall:
(1) adopt the report:
(A) as originally proposed; or
(B) as modified by the county legislative body after the hearing required by subsection (d); and
(2) submit the report to the department.
As added by P.L.89-2008, SEC.1.

IC 36-8-21.5-12 Department's review of report; recommendations
Sec. 12. The department shall do the following not later than six (6) months after a county submits a report under section 11 of this chapter:
(1) Review the siren coverage report.
(2) Make any recommendations to the county that the department determines to be necessary to ensure comprehensive severe weather warning siren coverage for all residents of the county.
As added by P.L.89-2008, SEC.1. Amended by P.L.1-2009, SEC.171.

IC 36-8-21.5-13
County's siren coverage plan; required information; public hearings; adoption; effective date
Sec. 13. (a) A county's siren coverage plan must contain the following information:
(1) The information included in the county's siren coverage report under section 11 of this chapter, including the following:
(A) Information concerning any areas in the county that are not within the range of an existing or a planned siren, as:
(i) identified by the county in its siren coverage report; and
(ii) updated or revised by the county as needed to provide an accurate and current assessment of the county's existing and planned sirens and need for additional sirens.
(B) Information concerning any areas in the county that are within the range of an existing siren if the department has determined that the existing siren does not provide consistent or adequate coverage for the area. As necessary, the county shall update the information provided under this clause as follows:
(i) To include any additional existing sirens that the county legislative body has determined do not provide consistent or adequate coverage for an area. The county shall provide the test, activation, or failure rate data to support its determination as may be required by a rule adopted by the department under this chapter.
(ii) To exclude any siren that the department has determined does not provide consistent or adequate coverage for an area. The county shall provide such proof as may be required by a rule adopted by the department under this chapter that the siren has been repaired or replaced.
(C) Any additional or revised information that:
(i) was not included in the county's siren coverage report; and
(ii) is necessary to provide an accurate and current assessment of the county's existing and planned sirens and need for additional sirens.
(2) An estimate of the nature and location of development that is expected to occur in each area identified under subdivision

(1) during the ten (10) years immediately following the date of the adoption of the plan.
(3) An estimate of the type, location, and cost of the siren or sirens that are necessary to provide complete siren coverage for the areas identified under subdivision (1). The plan must indicate:
(A) the proposed timing and sequencing of the acquisition and installation of each siren; and
(B) the infrastructure agency that is responsible for acquiring and providing for the installation of each siren.
(4) A general description of the sources and amounts of money used to pay for any sirens installed in the county during the five (5) years immediately preceding the date of the plan.
(b) For each area in which the plan provides for the acquisition and installation of a siren, the plan must:
(1) provide for the acquisition and installation within the ten (10) years immediately following the date of the plan's adoption; and
(2) identify the revenue sources and estimate the amount of the revenue sources that the county intends to use to acquire and install the sirens identified under subsection (a)(3).
(c) In preparing, or causing to be prepared, the plan required by this section, the county:
(1) may consult with:
(A) the department; or
(B) a qualified engineer licensed to perform engineering services in Indiana; and
(2) shall consult with each:
(A) infrastructure agency; and
(B) planning agency;
with jurisdiction in an area described in subsection (a)(1).
(d) Before adopting the siren coverage plan prepared under this section, the county legislative body must do the following:
(1) Give notice of and hold at least one (1) public hearing on the plan.
(2) Publish, in accordance with IC 5-3-1, a schedule stating the time and place of each hearing. The schedule must also state where the entire plan is on file and may be examined in its entirety for at least ten (10) days before the hearing.
(e) After considering any comments made at the hearing required by subsection (d), the county legislative body shall:
(1) adopt the plan:
(A) as originally proposed; or
(B) as modified by the county legislative body after the hearing required by subsection (d); and
(2) submit the plan to the department.
(f) A siren coverage plan adopted under this section takes effect on January 1 after its adoption. Each unit having planning and zoning jurisdiction in an area described in subsection (a)(1) shall incorporate the siren coverage plan as part of the unit's comprehensive plan and

capital improvement plan, as appropriate.
As added by P.L.89-2008, SEC.1. Amended by P.L.1-2009, SEC.172.

IC 36-8-21.5-14
Department to assist in implementing plan
Sec. 14. The department shall assist a county that adopts a siren coverage plan to do the following:
(1) Implement the plan.
(2) Obtain federal and other grants to enable the county to implement the plan.
As added by P.L.89-2008, SEC.1. Amended by P.L.1-2009, SEC.173.



CHAPTER 22. MEET AND CONFER FOR PUBLIC SAFETY EMPLOYEES

IC 36-8-22-2
"Employee"
Sec. 2. As used in this chapter, "employee" means a full-time employee of a police or fire department. However, the term does not include an employee in an upper level policymaking position.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-3
"Employee organization"
Sec. 3. As used in this chapter, "employee organization" means an organization:
(1) that includes employees as members; and
(2) whose primary purpose is to represent the members of the organization on issues concerning grievances, wages, rates of pay, hours of employment, conditions of employment, or becoming an exclusive recognized representative.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-4
"Employer"
Sec. 4. As used in this chapter, "employer" means a unit.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-5
"Exclusive recognized representative"
Sec. 5. As used in this chapter, "exclusive recognized representative" means an employee organization elected under section 9 of this chapter.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-6
"Strike"
Sec. 6. As used in this chapter, "strike" means a:
(1) work stoppage by two (2) or more employees to enforce compliance with demands made on an employer; or
(2) temporary stoppage of work activities by two (2) or more employees in protest against an act or condition.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-7
Exemptions; existing agreements
Sec. 7. (a) Except as provided in section 15 of this chapter, this

chapter does not apply to an employer with a population of less than seven thousand (7,000).
(b) This chapter does not apply to an employer that has adopted by:
(1) ordinance;
(2) resolution;
(3) amendment; or
(4) executive order;
provisions and procedures that permit an employee to form, join, or assist an employee organization to bargain collectively.
(c) For:
(1) a collective bargaining agreement; or
(2) a memorandum of understanding;
entered into between an employer and an employee organization or a recognized representative before January 1, 2008, this chapter may not be construed to annul, modify, or limit the agreement or memorandum during the term of the agreement or memorandum.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-8
Employee rights
Sec. 8. (a) All employees have the right to:
(1) meet and freely assemble to discuss their interests as employees on the employees' own time;
(2) form an employee organization on the employees' own time; and
(3) join and assist an employee organization.
(b) The rights guaranteed under subsection (a) include the right to:
(1) solicit membership;
(2) join an employee organization to present the view of the employee; and
(3) have dues deducted from employee wages and submitted to the exclusive recognized representative.
(c) An employee may not be required to:
(1) become a member of; or
(2) pay dues to;
an employee organization.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-9
Election of exclusive recognized representative
Sec. 9. (a) An employee organization is the exclusive recognized representative of the employees of an employer if:
(1) before January 1, 2008, the employee organization was recognized by the employer as the sole representative of the employer's employees; or
(2) after December 31, 2007, the employee organization is elected to be the exclusive recognized representative under subsection (c).
(b) After December 31, 2007, an employer shall conduct an

election to determine an exclusive recognized representative if at least thirty percent (30%) of the employees of the employer sign a petition requesting such an election. The election shall be conducted at least thirty (30) but not more than sixty (60) days after the employer receives the petition.
(c) An employee organization becomes the exclusive recognized representative of the employees of the employer if it receives more than fifty percent (50%) of the votes cast in an election conducted under subsection (b).
(d) An election under subsection (b) to determine an exclusive recognized representative may not be conducted more often than once every two (2) years.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-10
Employer rights
Sec. 10. This chapter is not intended to circumscribe or modify the existing right of an employer to:
(1) direct the work of the employer's employees;
(2) hire, promote, demote, transfer, assign, and retain employees in positions;
(3) suspend, discharge, or otherwise discipline employees for just cause;
(4) maintain the efficiency of governmental operations;
(5) relieve employees from duties because of lack of work or for other legitimate reasons; or
(6) take actions that may be necessary to carry out the mission of the employer in emergencies.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-11
Prohibited employer practices
Sec. 11. An employer may not do the following:
(1) Interfere with, restrain, or coerce employees in the exercise of the rights guaranteed under this chapter.
(2) Dominate, interfere with, or assist in the formation or administration of an employee organization, or contribute financial or other support to an employee organization. However, an employer may permit employees to meet and confer and represent employee interests during working hours without loss of time or pay.
(3) Discriminate in regard to hiring or conditions of employment to encourage or discourage membership in an employee organization.
(4) Discharge or otherwise discriminate against an employee because the employee has filed a complaint, an affidavit, or a petition or has given information or testified under this chapter.
(5) Refuse to meet and confer in good faith with an exclusive recognized representative.
As added by P.L.48-2007, SEC.1.
IC 36-8-22-12
Written notice by exclusive recognized representative; employer required to meet and confer
Sec. 12. (a) An exclusive recognized representative of the employees of an employer that elects to meet and confer with an employer must notify the employer in writing that the exclusive recognized representative intends to exercise its rights under this chapter.
(b) Except as provided by section 13 of this chapter, an employer who has received a written notice under subsection (a) shall meet and confer in good faith at reasonable times, including meeting in advance of the budget making process, to discuss issues and proposals regarding wages, hours of employment, and other conditions and terms of employment with the exclusive recognized representative.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-13
Employer election to meet and confer; termination of duty to meet and confer
Sec. 13. (a) An employer is not required to meet and confer with an exclusive recognized representative under this chapter unless the exclusive recognized representative has notified the employer in writing that the exclusive recognized representative elects to exercise its rights under this chapter.
(b) Notwithstanding subsection (a), an employer may elect to meet and confer and enter into an agreement under section 12 of this chapter even if the employer did not receive a written notice from an exclusive recognized representative.
(c) Notwithstanding any other provision of this chapter, an employer may elect to terminate its duty to meet and confer with an exclusive recognized representative under this chapter if:
(1) after meeting and conferring with the exclusive recognized representative under section 12 of this chapter, the employer and the exclusive recognized representative are unable to reach a written agreement under this chapter; and
(2) at least fifty percent (50%) of the members of the legislative body of the employer vote to terminate the employer's duty to meet and confer with the exclusive recognized representative under this chapter and written notice of the action of the legislative body is given to the exclusive recognized representative.
(d) An exclusive recognized representative that receives a termination notice from an employer under subsection (c)(2) must wait at least one (1) year after the date the exclusive recognized representative receives the notice to notify the employer of the exclusive recognized representative's election under subsection (a) to exercise its rights under this chapter.
As added by P.L.48-2007, SEC.1. Amended by P.L.3-2008, SEC.268.
IC 36-8-22-14
Deficit financing prohibited
Sec. 14. (a) As used in this section, "deficit financing" means making expenditures that exceed the money legally available to an employer in any budget year.
(b) An employer may not enter into an agreement under section 12 of this chapter that will place the employer in a position of deficit financing. An agreement is voidable to the extent that an employer must engage in deficit financing to comply with the agreement.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-15
No strike participation; employee discharge; loss of right of representation
Sec. 15. (a) This section applies to employees of an employer regardless of population.
(b) An employee, an employee organization, or an exclusive recognized representative may not participate in or encourage participation in a strike against an employer.
(c) An employee engaging in a strike is subject to discharge by the employer as provided in IC 36-8-3-4.
(d) An exclusive recognized representative that engages in or sanctions a strike loses the right to represent the employees for at least ten (10) years after the date of the action.
(e) An employer may not pay an employee for days the employee is engaged in a strike.
As added by P.L.48-2007, SEC.1.

IC 36-8-22-16
Maximum agreement term
Sec. 16. The term of any written agreement entered into under section 12 of this chapter may not exceed forty-eight (48) months.
As added by P.L.48-2007, SEC.1.



CHAPTER 23. COMMUNITY FAST RESPONDERS

IC 36-8-23-2
"Community fast responder nonprofit corporation"
Sec. 2. As used in this chapter, "community fast responder nonprofit corporation" means a nonprofit corporation that organizes or directs community fast responders. The term, for purposes of this chapter, does not include a hospital or an entity operated or directed by a hospital.
As added by P.L.70-2012, SEC.2.

IC 36-8-23-3
Good Samaritan statute applies to fast responders
Sec. 3. IC 34-30-12-1 (the good Samaritan statute) applies to a community fast responder.
As added by P.L.70-2012, SEC.2.

IC 36-8-23-4
Immunities of fast responders
Sec. 4. IC 16-31-6 applies to a community fast responder.
As added by P.L.70-2012, SEC.2.

IC 36-8-23-5
Limited liability of community fast responders and nonprofit corporations
Sec. 5. (a) This section applies if:
(1) a county adopts an ordinance approving the provision of community fast responder services by a community fast responder nonprofit corporation; and
(2) the community fast responder nonprofit corporation purchases an insurance policy described in subsection (b).
(b) A community fast responder nonprofit corporation shall purchase an insurance policy that provides at least seven hundred thousand dollars ($700,000) of insurance coverage for the liability of all of the corporation's community fast responders for bodily injury or property damage caused by the corporation's community fast responders acting within the scope of their duties.
(c) The civil liability of a community fast responder for:
(1) an act that is within the scope of a community fast responder's duties; or
(2) the failure to do an act that is within the scope of a

community fast responder's duties;
while performing emergency services or while traveling to the scene of an emergency or from the scene of an emergency is limited to the coverage provided by the insurance policy purchased under this section. A community fast responder may not be named in a lawsuit as a nonparty and is not liable for punitive damages for any act that is within the scope of the community fast responder's duties.
(d) The civil liability of a community fast responder nonprofit corporation is limited to five million dollars ($5,000,000) for injury to or death of all persons in an occurrence. A community fast responder nonprofit corporation is not liable for punitive damages.
As added by P.L.70-2012, SEC.2.

IC 36-8-23-6
Tort claims act applies to counties adopting an ordinance concerning fast responders
Sec. 6. A county that adopts an ordinance under section 5(a)(1) of this chapter is immune from civil liability in accordance with IC 34-13-3-3.
As added by P.L.70-2012, SEC.2.






ARTICLE 9. TRANSPORTATION AND PUBLIC WORKS

CHAPTER 1. DEFINITIONS

IC 36-9-1-1
Application of chapter
Sec. 1. The definitions in IC 36-1-2 and in this chapter apply throughout this article.
As added by Acts 1980, P.L.211, SEC.4. Amended by Acts 1981, P.L.309, SEC.67.

IC 36-9-1-2
"Improvement"
Sec. 2. "Improvement" includes the construction, equipment, remodeling, extension, repair, and betterment of structures, including:
(1) sanitary sewers and sanitary sewer tap-ins;
(2) sidewalks;
(3) curbs;
(4) streets;
(5) alleys;
(6) pedestrian-ways or malls set aside entirely or partly, or during restricted hours, for pedestrian rather than vehicular traffic;
(7) other paved public places;
(8) parking facilities;
(9) lighting;
(10) electric signals;
(11) landscaping, including trees, shrubbery, flowers, grass, fountains, benches, statues, floodlighting, gaslighting, and structures of a decorative, educational, or historical nature;
(12) for units that own and operate a water utility, water main extensions from the water utility; and
(13) for units that establish and operate a department of public sanitation under IC 36-9-25, sewage works that are:
(A) overhead plumbing or backflow prevention devices; (B) installed in private dwellings; and
(C) financed in whole or in part through assistance provided under IC 36-9-25-42.
As added by Acts 1981, P.L.309, SEC.68. Amended by P.L.152-1992, SEC.1; P.L.168-2009, SEC.8.

IC 36-9-1-3
"Parking facility"
Sec. 3. "Parking facility" includes the:
(1) land;
(2) structures and other improvements above, at, or below ground level;
(3) entrances, exits, equipment, and fences; and
(4) other accessories or appurtenances;
that are necessary or desirable for safety and convenience in the offstreet parking of vehicles, are owned or leased by a municipality, and are used for the offstreet parking of vehicles.
As added by Acts 1981, P.L.309, SEC.69.

IC 36-9-1-4
"Public place"
Sec. 4. "Public place" includes any tract owned by the state or a political subdivision.
As added by Acts 1981, P.L.309, SEC.70.

IC 36-9-1-5
"Utility regulatory commission"
Sec. 5. "Utility regulatory commission" means the Indiana utility regulatory commission.
As added by Acts 1981, P.L.309, SEC.71. Amended by P.L.23-1988, SEC.118.

IC 36-9-1-5.5
"Public transportation agency"
Sec. 5.5. "Public transportation agency" means any entity that operates a public transportation system and is established by a legislative body to provide public transportation services.
As added by P.L.235-1997, SEC.1.

IC 36-9-1-6
"Public transportation system"
Sec. 6. "Public transportation system" means any common carrier of passengers for hire.
As added by Acts 1981, P.L.309, SEC.72.

IC 36-9-1-7
"Public way"
Sec. 7. "Public way" includes highway, street, avenue, boulevard, road, lane, or alley.
As added by Acts 1981, P.L.309, SEC.73.
IC 36-9-1-8
"Sewage works"
Sec. 8. "Sewage works" means:
(1) sewage treatment plants;
(2) intercepting sewers;
(3) main sewers;
(4) submain sewers;
(5) local sewers;
(6) lateral sewers;
(7) outfall sewers;
(8) storm sewers;
(9) force mains;
(10) pumping stations;
(11) ejector stations;
(12) any other structures necessary or useful for the collection, treatment, purification, and sanitary disposal of the liquid waste, solid waste, sewage, storm drainage, and other drainage of a municipality; and
(13) for purposes of IC 36-9-25, overhead plumbing or backflow prevention devices that are financed in whole or in part through assistance provided under IC 36-9-25-42.
As added by Acts 1981, P.L.309, SEC.74. Amended by Acts 1982, P.L.77, SEC.25; P.L.168-2009, SEC.9.

IC 36-9-1-8.5
"Thoroughfare"
Sec. 8.5. "Thoroughfare" means a public way or public place that is included in the thoroughfare plan of a unit. The term includes the entire right-of-way for public use of the thoroughfare and all surface and subsurface improvements on it such as sidewalks, curbs, shoulders, and utility lines and mains.
As added by P.L.220-1986, SEC.29.

IC 36-9-1-9
"Urban mass transportation system"
Sec. 9. (a) "Urban mass transportation system" means a public transportation system that:
(1) operates buses or other vehicles designed to carry more than six (6) passengers, exclusive of the driver; and
(2) operates over designated and definite routes:
(A) within one (1) municipality and its suburban territory; or
(B) within and between two (2) or more municipalities located not more than ten (10) miles apart, and within their suburban territories.
(b) For purposes of this section, the suburban territory of a municipality consists of the areas within one (1) mile outside its corporate boundaries and one (1) additional mile for each fifty thousand (50,000) population, or major fraction thereof, in the municipality.
As added by Acts 1981, P.L.309, SEC.75.
IC 36-9-1-10
"Watercourse"
Sec. 10. (a) "Watercourse" includes lakes, rivers, streams, and any other body of water.
(b) The term does not include an underground aquifer or water in an underground aquifer.
As added by Acts 1982, P.L.77, SEC.26. Amended by P.L.87-2012, SEC.2.



CHAPTER 2. GENERAL POWERS CONCERNING TRANSPORTATION AND PUBLIC WORKS

IC 36-9-2-2
Transportation systems; establishment, aid, and operation
Sec. 2. A unit may establish, aid, maintain, and operate transportation systems.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-3
Transportation facilities; establishment, aid, and operation
Sec. 3. A unit may establish, aid, maintain, and operate airports, bus terminals, railroad terminals, wharves, and other transportation facilities.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-4
Vehicles for public hire; regulation of services
Sec. 4. A unit may regulate the services offered by persons who hold out for public hire the use of vehicles. This includes the power to fix the price to be charged for that service.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-5
Public ways; establishment
Sec. 5. A unit may establish, vacate, maintain, and operate public ways.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-6
Public ways; rights-of-way through, under, or over
Sec. 6. A unit may grant rights-of-way through, under, or over public ways.
As added by Acts 1980, P.L.211, SEC.4.
IC 36-9-2-7
Public ways; regulation of use; school corporation grounds
Sec. 7. A unit may regulate the use of public ways. A unit also may regulate the use of school corporation grounds if requested by the fiscal body of the school corporation.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-8
Watercourses; establishment and control
Sec. 8. A unit may establish, vacate, maintain, and control watercourses.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-9
Watercourses; channel alterations
Sec. 9. A unit may change the channel of, dam, dredge, remove an obstruction in, straighten, and widen a watercourse.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-10
Watercourses; taking or permitting escape of water
Sec. 10. A unit may regulate the taking of water, or causing or permitting water to escape, from a watercourse.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-11
Watercourses; altering temperature or affecting flow of water
Sec. 11. A unit may regulate conduct that might alter the temperature of water, or affect the flow of water, in a watercourse.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-12
Watercourses; introduction of any substance
Sec. 12. A unit may regulate the introduction of any substance into a watercourse or onto its banks.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-13
Watercourses; purification
Sec. 13. A unit may purify the water in a watercourse.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-14
Waterworks
Sec. 14. A unit may regulate the furnishing of water to the public. A unit also may establish, maintain, and operate waterworks.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-15
Utility service to public Sec. 15. A unit may furnish, or regulate the furnishing of, utility service to the public.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-16
Disposal of waste substances and domestic or sanitary sewage; regulation of services and charges
Sec. 16. A unit may regulate the furnishing of the service of collecting, processing, and disposing of waste substances and domestic or sanitary sewage. This includes the power to fix the price to be charged for that service.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-17
Disposal of waste substances and domestic or sanitary sewage; systems
Sec. 17. A unit may collect, process, and dispose of waste substances and domestic or sanitary sewage, and may establish, maintain, and operate sewers, sewage disposal systems, and systems to collect and dispose of waste substances.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-18
Extraterritorial powers; four mile limit
Sec. 18. A municipality may exercise powers granted by sections 2, 3, 14, 16, and 17 of this chapter in areas within four (4) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-19
Extraterritorial powers; ten mile limit
Sec. 19. A municipality may exercise powers granted by sections 9, 10, 11, 12, and 13 of this chapter in areas within ten (10) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.4.



CHAPTER 3. REGIONAL TRANSPORTATION AUTHORITIES

IC 36-9-3-2
Establishment of authority; name; abolition of bus authority or transportation authority in certain counties
Sec. 2. (a) Except as provided in subsection (d), a fiscal body of a county or municipality may, by ordinance, establish a regional transportation authority (referred to as "the authority" in this chapter) for the purpose of acquiring, improving, operating, maintaining, financing, and generally supporting a public transportation system that operates within the boundaries of an area designated as a transportation planning district by the Indiana department of transportation. However, only one (1) public transportation authority may be established within an area designated as a transportation planning district by the Indiana department of transportation.
(b) The ordinance establishing the authority must include an effective date and a name for the authority. Except as provided in subsection (c), the words "regional transportation authority" must be included in the name of the authority.
(c) After December 31, 2009, this subsection applies if a county is not a member of the northern Indiana regional transportation district established under IC 8-24. The words "regional bus authority" must be included in the name of an authority that includes a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(d) After December 31, 2009, this subsection applies if a county is a member of the northern Indiana regional transportation district established under IC 8-24 and has a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000).
In such a county the regional bus authority or regional transportation authority, whichever applies, is abolished effective January 1, 2010. After December 31, 2009, a regional transportation authority may not be established by a fiscal body of such a county or a municipality in such a county.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.12-1983, SEC.23; P.L.18-1990, SEC.295; P.L.235-1997, SEC.3; P.L.214-2005, SEC.74; P.L.182-2009(ss), SEC.445; P.L.119-2012, SEC.224.

IC 36-9-3-3 Expansion to include additional counties or municipalities; procedure
Sec. 3. Except as provided in section 3.5 of this chapter, the authority may be expanded to include one (1) or more additional counties or municipalities within the same planning district if resolutions approving the expansion are adopted by the fiscal bodies of:
(1) the counties or municipalities to be added to the authority; and
(2) a majority of the counties and municipalities already in the authority.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.4; P.L.70-2007, SEC.1.

IC 36-9-3-3.1
Transfer of urban mass transportation powers to public transportation corporation
Sec. 3.1. If an existing public transportation corporation operates within the boundaries of an authority established under section 2 or 3 of this chapter, the legislative body that established the public transportation corporation may adopt an ordinance to shift any of the powers set forth under IC 36-9-4 to the authority.
As added by P.L.235-1997, SEC.5.

IC 36-9-3-3.5
Expansion to include certain counties and municipalities; procedure
Sec. 3.5. (a) This section applies to a county with a population of more than one hundred eleven thousand (111,000) but less than one hundred fifteen thousand (115,000) and any second class city located in the county.
(b) A county or city described in subsection (a) shall become a member of an authority described in section 5(c) of this chapter if the fiscal body of the county or city adopts a resolution authorizing the county or city to become a member of the authority and the board of the authority approves the membership of the county or city.
As added by P.L.70-2007, SEC.2. Amended by P.L.119-2012, SEC.225.

IC 36-9-3-4
Removal of county or municipality from authority
Sec. 4. If the fiscal body of any county or municipality finds that the county or municipality should be removed from the authority, it shall adopt a resolution favoring the removal of that county or municipality from the authority. The resolution must establish a date upon which the membership ceases, but that date must be at least six (6) months after the date of the adoption of the resolution. Removal of the county or municipality from the authority does not relieve the county or municipality from any obligations incurred on the county's or municipality's behalf by the authority while the county or

municipality was a member of the authority.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.6.

IC 36-9-3-5
Management by board; membership
Sec. 5. (a) An authority is under the control of a board (referred to as "the board" in this chapter) that, except as provided in subsections (b) and (c), consists of:
(1) two (2) members appointed by the executive of each county in the authority;
(2) one (1) member appointed by the executive of the largest municipality in each county in the authority;
(3) one (1) member appointed by the executive of each second class city in a county in the authority; and
(4) one (1) member from any other political subdivision that has public transportation responsibilities in a county in the authority.
(b) An authority that includes a consolidated city is under the control of a board consisting of the following:
(1) Two (2) members appointed by the executive of the county having the consolidated city.
(2) One (1) member appointed by the board of commissioners of the county having the consolidated city.
(3) One (1) member appointed by the executive of each other county in the authority.
(4) Two (2) members appointed by the governor from a list of at least five (5) names provided by the Indianapolis regional transportation council.
(5) One (1) member representing the four (4) largest municipalities in the authority located in a county other than a county containing a consolidated city. The member shall be appointed by the executives of the municipalities acting jointly.
(6) One (1) member representing the excluded cities located in a county containing a consolidated city that are members of the authority. The member shall be appointed by the executives of the excluded cities acting jointly.
(7) One (1) member of a labor organization representing employees of the authority who provide public transportation services within the geographic jurisdiction of the authority. The labor organization shall appoint the member.
(c) After December 31, 2009, this subsection applies if both a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) and a county having a population of more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000) are not members of the northern Indiana regional transportation district established under IC 8-24. An authority that includes a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) is under the control of a

board consisting of the following twenty-one (21) members:
(1) Three (3) members appointed by the executive of a city with a population of more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400).
(2) Two (2) members appointed by the executive of a city with a population of more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000).
(3) One (1) member jointly appointed by the executives of the following municipalities located within a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000):
(A) A city with a population of more than four thousand nine hundred fifty (4,950) but less than five thousand (5,000).
(B) A city with a population of more than twenty-nine thousand six hundred (29,600) but less than twenty-nine thousand nine hundred (29,900).
(4) One (1) member who is jointly appointed by the fiscal body of the following municipalities located within a county with a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000):
(A) A town with a population of more than sixteen thousand five hundred (16,500) but less than twenty thousand (20,000).
(B) A town with a population of more than twenty-three thousand seven hundred (23,700) but less than twenty-four thousand (24,000).
(C) A town with a population of more than twenty thousand (20,000) but less than twenty-three thousand seven hundred (23,700).
(5) One (1) member who is jointly appointed by the fiscal body of the following municipalities located within a county with a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000):
(A) A town with a population of more than fourteen thousand (14,000) but less than sixteen thousand (16,000).
(B) A town with a population of more than twenty-four thousand (24,000) but less than thirty thousand (30,000).
(C) A town with a population of more than sixteen thousand (16,000) but less than sixteen thousand five hundred (16,500).
(6) One (1) member who is jointly appointed by the following authorities of municipalities located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000):
(A) The executive of a city with a population of more than twenty-five thousand (25,000) but less than twenty-nine thousand (29,000).
(B) The fiscal body of a town with a population of more than ten thousand (10,000) but less than fourteen thousand (14,000). (C) The fiscal body of a town with a population of more than five thousand (5,000) but less than ten thousand (10,000).
(D) The fiscal body of a town with a population of less than one thousand five hundred (1,500).
(E) The fiscal body of a town with a population of more than two thousand two hundred (2,200) but less than five thousand (5,000).
(7) One (1) member appointed by the fiscal body of a town with a population of more than thirty thousand (30,000) located within a county with a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(8) One (1) member who is jointly appointed by the following authorities of municipalities that are located within a county with a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000):
(A) The executive of a city having a population of more than twenty-nine thousand (29,000) but less than twenty-nine thousand five hundred (29,500).
(B) The executive of a city having a population of more than twelve thousand five hundred (12,500) but less than twelve thousand seven hundred (12,700).
(C) The fiscal body of a town having a population of more than one thousand five hundred (1,500) but less than two thousand two hundred (2,200).
(9) Three (3) members appointed by the fiscal body of a county with a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(10) One (1) member appointed by the county executive of a county with a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(11) One (1) member of a labor organization representing employees of the authority who provide public transportation services within the geographic jurisdiction of the authority. The labor organization shall appoint the member. If more than one (1) labor organization represents the employees of the authority, each organization shall submit one (1) name to the governor, and the governor shall appoint the member from the list of names submitted by the organizations.
(12) The executive of a city with a population of more than thirty-one thousand seven hundred twenty-five (31,725) but less than thirty-five thousand (35,000), or the executive's designee.
(13) The executive of a city with a population of more than thirty-six thousand eight hundred twenty-five (36,825) but less than forty thousand (40,000), or the executive's designee.
(14) One (1) member of the board of commissioners of a county, with a population of more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000), appointed by the board of commissioners, or the member's designee. (15) One (1) member appointed jointly by the township executive of the township containing the following towns:
(A) Chesterton.
(B) Porter.
(C) Burns Harbor.
(D) Dune Acres.
The member appointed under this subdivision must be a resident of a town listed in this subdivision.
(16) One (1) member appointed jointly by the township executives of the following townships located in Porter County:
(A) Washington Township.
(B) Morgan Township.
(C) Pleasant Township.
(D) Boone Township.
(E) Union Township.
(F) Porter Township.
(G) Jackson Township.
(H) Liberty Township.
(I) Pine Township.
The member appointed under this subdivision must be a resident of a township listed in this subdivision.
If a county or city becomes a member of the authority under section 3.5 of this chapter, the executive of the county or city shall appoint one (1) member to serve on the board.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.7; P.L.64-1998, SEC.1; P.L.90-1999, SEC.1; P.L.14-2000, SEC.85; P.L.170-2002, SEC.165; P.L.114-2005, SEC.1; P.L.1-2006, SEC.584; P.L.169-2006, SEC.79; P.L.1-2007, SEC.245; P.L.70-2007, SEC.3; P.L.182-2009(ss), SEC.446; P.L.119-2012, SEC.226.

IC 36-9-3-6
Appointment of board members; time limits; term of office
Sec. 6. (a) Except as provided in subsection (d), the appointments required by section 5 of this chapter must be made as soon as is practical, but not later than sixty (60) days after the adoption of the ordinance establishing the authority. If any appointing authority fails to make the required appointment within the sixty (60) day time limit, the circuit court from the jurisdiction of the appointing authority shall make the appointment without delay.
(b) The term of office of a member of the board is:
(1) two (2) years, for a member of a board located in a county with a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), if such a board exists under this chapter; and
(2) four (4) years for all other boards;
and continues until the member's successor has qualified for the office. A member may be reappointed for successive terms.
(c) A member of the board serves at the pleasure of the appointing authority. (d) An appointment to an authority located in a county with a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), if such an authority exists under this chapter, must be made not later than sixty (60) days after the adoption of the ordinance establishing the authority, or for the purpose of reappointments, sixty (60) days after a scheduled reappointment. If the appointing authority designated in section 5(c)(3), 5(c)(4), 5(c)(5), 5(c)(6), or 5(c)(8) of this chapter fails to make an appointment, the appointment shall be made by the governor. If a county or city becomes a member of the authority under section 3.5 of this chapter and the executive of the county or city fails to make an appointment to the board within sixty (60) days after the county or city becomes a member of the authority, the appointment shall be made by the governor. The governor shall select an individual from a list comprised of one (1) name from each appointing authority for that particular appointment.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.90-1999, SEC.2; P.L.70-2007, SEC.4; P.L.182-2009(ss), SEC.447.

IC 36-9-3-7
Board; officers; records; meetings
Sec. 7. (a) Except as provided in subsection (e), As soon as is practical, but not later than ninety (90) days after the authority is established, the members shall meet and organize themselves as a board.
(b) Except as provided in subsection (f), At its first meeting, and annually after that, the board shall elect from its members a president, a vice president who shall perform the duties of the president during the absence or disability of the president, a secretary, and a treasurer. If the authority includes more than one (1) county, the president and vice president must be from different counties.
(c) The regional planning commission staff or the metropolitan planning organization if the authority includes a consolidated city shall serve as staff to the board secretary for the purpose of recording the minutes of all board meetings and keeping the records of the authority.
(d) The board shall keep its maps, plans, documents, records, and accounts in a suitable office, subject to public inspection at all reasonable times.
(e) After December 31, 2009, this subsection applies if a county is not a member of the northern Indiana regional transportation district established under IC 8-24. If the authority includes a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), the first meeting of the board shall be at the call of the county council of the county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). The president of the county council shall preside over the first meeting until the officers of the board have been elected. (f) After December 31, 2009, this subsection applies if a county is not a member of the northern Indiana regional transportation district established under IC 8-24. If the authority includes a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), the board shall first meet in January. At the first meeting the board shall elect from its members a president, a vice president who shall perform the duties of the president during the absence or disability of the president, a secretary, a treasurer, and any other officers the board determines are necessary for the board to function.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.12-1992, SEC.175; P.L.235-1997, SEC.8; P.L.64-1998, SEC.2; P.L.90-1999, SEC.3; P.L.182-2009(ss), SEC.448.

IC 36-9-3-8
Board meetings
Sec. 8. (a) The board shall fix the time and place for holding regular meetings, and it must meet at least once during each calendar quarter of each calendar year.
(b) Special meetings of the board may be called by the chairman or by five (5) members of the board upon written request to the secretary. The secretary must send to all members, at least forty-eight (48) hours in advance of a special meeting, a written notice fixing the time and place of the meeting. Written notice of a special meeting is not required if the time of the special meeting has been fixed in a regular meeting.
As added by Acts 1981, P.L.309, SEC.76.

IC 36-9-3-9
Board; quorum; approval of actions
Sec. 9. (a) A majority of the members appointed to the board constitutes a quorum for a meeting.
(b) Except as provided in subsection (c), The board may act officially by an affirmative vote of a majority of those present at the meeting at which the action is taken.
(c) After December 31, 2009, this subsection applies if a county is not a member of the northern Indiana regional transportation district established under IC 8-24. If the authority includes a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), then:
(1) an affirmative vote of a majority of the board is necessary for an action to be taken; and
(2) a vacancy in membership does not impair the right of a quorum to exercise all rights and perform all duties of the board.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.90-1999, SEC.4; P.L.114-2005, SEC.2; P.L.1-2006, SEC.585; P.L.169-2006, SEC.80; P.L.1-2007, SEC.246; P.L.182-2009(ss), SEC.449.

IC 36-9-3-10 Board; compensation and expenses of members
Sec. 10. (a) Except as provided in subsection (b), The members of the board are not entitled to a salary but are entitled to an allowance for actual expenses and mileage at the same rate as other county officials.
(b) After December 31, 2009, this subsection applies if a county is not a member of the northern Indiana regional transportation district established under IC 8-24. If the authority includes a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), a member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided:
(1) in the procedures established by the department of administration and approved by the budget agency for state employee travel; or
(2) by ordinance of the county fiscal body.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.90-1999, SEC.5; P.L.182-2009(ss), SEC.450.

IC 36-9-3-11
Executive director
Sec. 11. The board shall appoint a qualified person to be executive director of the authority. The executive director is the chief executive officer of the authority.
As added by Acts 1981, P.L.309, SEC.76.

IC 36-9-3-12
Controller
Sec. 12. (a) The board shall appoint a person to act as controller for the authority.
(b) The controller shall give bond in the sum and with the conditions prescribed by the board, and with surety to the approval of the board. The bond must be filed and recorded in the office of the county recorder for the county in which the office of the authority is located.
(c) The term of office of the controller is one (1) year, and he may be appointed for additional terms of one (1) year each.
(d) All money payable to the authority must be paid to the controller, who shall deposit it in the manner prescribed by IC 5-13-6. The money deposited may be invested under the applicable statutes, including IC 5-13-9.
(e) The controller shall keep an accurate account of all appropriations made and all taxes levied by the authority, all money owing or due to the authority, and all money received and disbursed.
(f) The board may authorize the controller to pay a per diem in advance to a public transportation employee or board member who will attend a training session or other special meeting required as a duty of the public transportation employee or board member.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.19-1987,

SEC.52; P.L.327-1995, SEC.1.

IC 36-9-3-12.5
Repealed
(Repealed by P.L.182-2009(ss), SEC.469.)

IC 36-9-3-13
Powers and duties of board
Sec. 13. The board may:
(1) exercise the executive and legislative powers of the authority as provided by this chapter;
(2) as a municipal corporation, sue and be sued in its name;
(3) sell, lease, or otherwise contract for advertising in or on the facilities of the authority;
(4) protect all property owned or managed by the board;
(5) adopt an annual budget;
(6) incur indebtedness in the name of the authority in accordance with this chapter;
(7) acquire real, personal, or mixed property by deed, purchase, or lease and dispose of it for use in connection with or for administrative purposes;
(8) receive gifts, donations, bequests, and public trusts, agree to conditions and terms accompanying them, and bind the authority to carry them out;
(9) receive federal or state aid and administer that aid;
(10) erect the buildings or structures needed to administer and carry out this chapter;
(11) determine matters of policy regarding internal organization and operating procedures not specifically provided for by law;
(12) adopt a schedule of reasonable charges and rents, and collect them from all users of facilities and services within the jurisdiction of the authority;
(13) purchase supplies, materials, and equipment to carry out the duties and functions of the board, in accordance with procedures adopted by the board and under applicable statutes;
(14) employ the personnel necessary to carry out the duties, functions, and powers of the board;
(15) sell any surplus or unneeded real and personal property in accordance with procedures adopted by the board and under applicable statutes;
(16) adopt rules governing the duties of its officers, employees, and personnel, and the internal management of the affairs of the board;
(17) fix the compensation of the various officers and employees of the authority, within the limitations of the total personal services budget;
(18) purchase public transportation services from public or private transportation agencies upon the terms and conditions set forth in purchase of service agreements between the authority and the transportation agencies; (19) acquire, establish, construct, improve, equip, operate, maintain, subsidize, and regulate public transportation systems within the jurisdiction of the authority;
(20) after receiving a request for assistance from a public transportation system, enter into agreements with government agencies, political subdivisions, private transportation companies, railroads, and other persons providing for:
(A) construction, operation, and use by the other party of any public transportation system and equipment held or later acquired by the authority; and
(B) acquisition of any public transportation system and equipment of another party if all or part of the operations of that party take place within the jurisdiction of the authority;
(21) rent or lease any real property, including air rights above real property owned or leased by a transportation system, for transportation or other purposes, with the revenues from those rentals to accrue to the authority and to be used exclusively for the purposes of this chapter;
(22) negotiate and execute contracts of sale, purchase, or lease, or contracts for personal services, materials, supplies, equipment, or passenger transportation services;
(23) establish at or near its terminals and stations the off-street parking facilities and access roads that are necessary and desirable, and charge fees for or allow free use of those facilities;
(24) enter into agreements with other persons for the purpose of participating in transportation planning activities;
(25) administer any rail services or other use of rail rights-of-way that may be the responsibility of state or local government under the Federal Regional Rail Reorganization Act of 1973, as amended (45 U.S.C. sections 701-794);
(26) determine the level and kind of public transportation services that should be provided by the authority; and
(27) do all other acts necessary or reasonably incident to carrying out the purposes of this chapter.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.9.

IC 36-9-3-14
Repealed
(Repealed by P.L.235-1997, SEC.18.)

IC 36-9-3-15
Standards for grants and purchase of service agreements; promotional programs
Sec. 15. (a) The board shall, to the extent it considers feasible, adopt uniform standards for the making of grants and purchase of service agreements. These grant contracts or purchase of service agreements may be for the number of years or duration agreed to by the authority and the transportation agency. (b) If the authority provides grants for operating expenses or participates in any purchase of service agreement, the purchase of service agreement or grant contract must state the level and nature of fares or charges to be made for public transportation services, and the nature and standards of public transportation to be so provided. In addition, any purchase of service agreements or grant contracts must provide, among other matters, for:
(1) the terms or cost of transfers or interconnections between different public transportation agencies;
(2) schedules or routes of transportation service;
(3) changes that may be made in transportation service;
(4) the nature and condition of the facilities used in providing service;
(5) the manner of collection and disposition of fares or charges;
(6) the records and reports to be kept and made concerning transportation service; and
(7) interchangeable tickets or other coordinated or uniform methods of collection of charges.
The authority shall also undertake programs to promote use of public transportation and to provide ticket sales and passenger information.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.10.

IC 36-9-3-16
Provision of public transportation service by authority; fares and standards; discontinuance of service
Sec. 16. (a) The authority may provide public transportation service by operating public transportation facilities only if the board finds that no public or private transportation agency or corporation is willing or able to provide public transportation service.
(b) The authority may enter into operating agreements with any private or public person to operate transportation facilities on behalf of the authority only after the board has made an affirmative effort to seek out and encourage private owners and operators to provide the needed public transportation service.
(c) Whenever the authority provides any public transportation service by operating public transportation facilities, it shall establish the level and nature of fares or charges to be made for public transportation services, and the nature and standards of public transportation service to be provided within the jurisdiction of the authority.
(d) If the fiscal body of any county receives notice that any public transportation system intends to cease providing public transportation service within the county, the fiscal body shall approve or disapprove the cessation of service at its first regular meeting after receiving the notice. Failure of the fiscal body to take any action within thirty (30) days is considered to be approval of the cessation of service. If the fiscal body adopts a resolution disapproving the cessation of service, and the authority is negotiating with the public transportation system for continuation of service

within the county, the county shall join the negotiations and participate in any program that results in a continuation of public transportation service within its boundaries.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.11.

IC 36-9-3-17
Acquisition and construction of transportation facilities
Sec. 17. At the request of the public transportation system serving the territory of the authority, the authority may:
(1) construct or acquire any public transportation facility for use by the authority or any transportation agency; and
(2) acquire transportation facilities from any transportation agency, including:
(A) reserve funds;
(B) employees' pension or retirement funds;
(C) special funds;
(D) franchises;
(E) licenses;
(F) patents;
(G) permits; and
(H) papers and records of the agency.
In making acquisitions from a transportation agency, the authority may assume the obligations of the agency regarding its property or public transportation operations.
As added by Acts 1981, P.L.309, SEC.76.

IC 36-9-3-18
Acquisition of facilities within 100 yards of terminals
Sec. 18. The authority may acquire, improve, maintain, lease, and rent facilities, including air rights, that are within one hundred (100) yards of a terminal, station, or other facility of the authority. If these facilities generate revenues in excess of their cost to the authority, the authority must use the excess revenues to improve transportation services or reduce fares for the public.
As added by Acts 1981, P.L.309, SEC.76.

IC 36-9-3-19
Limitations and obligations of authority
Sec. 19. (a) In connection with any construction or acquisition, the authority shall make relocation payments in the manner prescribed by IC 8-23-17.
(b) A private company lawfully providing public transportation service within the territory of the authority when the authority is established may continue to operate the same route or routes and levels of service as approved by the department of state revenue.
(c) Only the proceedings prescribed by this chapter are required in connection with the granting of franchise contracts provided for in this chapter.
(d) Notwithstanding section 13 of this chapter, the board may not

act in a manner that would adversely affect a common carrier's freight operations.
(e) The board may not exercise the power of eminent domain.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.23-1988, SEC.119; P.L.18-1990, SEC.296; P.L.235-1997, SEC.12.

IC 36-9-3-20
Repealed
(Repealed by P.L.72-1988, SEC.10.)

IC 36-9-3-21
Collective bargaining agreements; authorization
Sec. 21. The authority shall deal with and enter into written contracts with its employees through accredited representatives of those employees or representatives of any labor organization authorized to act for those employees concerning wages, salaries, hours, working conditions, and pension or retirement provisions.
As added by Acts 1981, P.L.309, SEC.76.

IC 36-9-3-22
Application of federal statutes to employees affected by actions of authority
Sec. 22. (a) The rights, benefits, and other employee protective conditions and remedies that:
(1) are set forth in Section 13(c) of the Urban Mass Transportation Act of 1964, as amended (49 U.S.C. section 1609(c)) and Section 405(b) of the Rail Passenger Service Act of 1970, as amended (45 U.S.C. section 565(b)); and
(2) are prescribed by the United States secretary of labor under those statutes;
apply to employees of the authority and employees of any public transportation agency affected by actions of the authority, including the acquisition and operation of public transportation facilities, the execution of purchase of service agreements with a public transportation agency, the coordination, reorganization, combining, leasing, or merging of operations or the expansion or curtailment of public transportation service or facilities under this chapter.
(b) The authority may take any of the actions specified in subsection (a) only after meeting the requirements of this chapter. In addition, whenever the authority operates the public transportation facilities of a public transportation agency engaged as of April 25, 1975, in the transportation of persons by railroad, it may do so only in a manner that insures the continued applicability to the affected railroad employees of the federal statutes applicable on that date to them and the continuation of their collective bargaining agreements until those agreements can be renegotiated by representatives of the authority and the representatives of those employees designated under the Railway Labor Act, as amended (45 U.S.C. sections 151-188).
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997,

SEC.13.

IC 36-9-3-23
Employees; retention of benefits after action of authority
Sec. 23. An employee of the authority is entitled to at least the same worker's compensation, pension, seniority, salary, wages, sick leave, vacation, health and welfare insurance, and other benefits that the employee enjoyed as an employee of the authority or of the public transportation agency before an action of the authority.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.28-1988, SEC.117; P.L.235-1997, SEC.14.

IC 36-9-3-24
Displacement of employees as a result of new facilities; selection of employees to perform work
Sec. 24. (a) Whenever the authority proposes to operate or to enter into a contract to operate a new public transportation facility that may result in the displacement of employees or the rearrangement of the working forces of the authority or of a public transportation agency, the authority must give at least ninety (90) days' written notice of the proposed operations to the representatives of the employees affected.
(b) The authority must provide for the selection of forces to perform the work of the new facility on the basis of agreement between the authority and the representatives of the employees affected.
(c) Immediately after receipt of the notice, the representatives of all parties interested in the intended changes shall agree on the date and place of a conference for the purpose of reaching agreements under this section. The conference must begin within ten (10) days after receipt of the notice.
(d) If the parties fail to agree, the matter may be submitted by the authority or by any representative of the employees affected to final and binding arbitration by an impartial arbitrator to be selected by the American Arbitration Association from a current listing of arbitrators of the National Academy of Arbitrators.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.15.

IC 36-9-3-25
Labor disputes; arbitration procedure
Sec. 25. (a) If a labor dispute involving the authority and its employees is not governed by the Federal Labor Management Relations Act, as amended (29 U.S.C. sections 141-197 and 557), or by the Railway Labor Act, as amended (45 U.S.C. sections 151-188), the authority shall offer to submit the dispute to an arbitration team composed of one (1) member appointed by the authority, one (1) member appointed by the labor organization representing the employees, and one (1) member agreed upon by the labor organization and the authority. The member agreed upon by the labor

organization and the authority shall serve as chairman of the team. The determination of the majority of the arbitration team is final and binding on all matters in dispute.
(b) If within the first ten (10) days after the date of the appointment of the arbitrators representing the authority and the labor organization, the third arbitrator has not been selected, then either arbitrator may request the American Arbitration Association to furnish from a current listing of the membership of the National Academy of Arbitrators the names of seven (7) members of the National Academy from which the third arbitrator shall be selected. After receipt of the list, the arbitrators appointed by the authority and the labor organization shall promptly determine by lot the order of elimination and then alternately eliminate one (1) name from the list at a time until only one (1) name remains. The remaining person on the list is the third arbitrator.
(c) For purposes of this section, the term "labor dispute" shall be broadly construed and includes any controversy regarding the collective bargaining agreements and any grievance that may arise.
(d) Each party shall pay one-half (1/2) of the expenses of arbitration under this section.
As added by Acts 1981, P.L.309, SEC.76.

IC 36-9-3-26
Pension systems and retirement benefits
Sec. 26. (a) The authority may:
(1) establish and maintain systems of pensions and retirement benefits for the officers and employees of the authority designated or described by resolution of the authority;
(2) fix the classifications in those systems;
(3) take the steps necessary to provide that persons eligible for admission to the pension systems as officers and employees of any other public transportation employer whose operations are financed in whole or in part by the authority retain eligibility for admission to or continued coverage and participation under Title II of the federal Social Security Act, as amended (42 U.S.C. sections 401-422), and the related provisions of the Federal Insurance Contributions Act, as amended (26 U.S.C. sections 3101-3125), or the federal Railroad Retirement Act (45 U.S.C. sections 231-231t), as amended, and the related provisions of the Railroad Retirement Tax Act, as amended (26 U.S.C. sections 3201-3233), whichever is applicable; and
(4) provide in connection with the pension systems a system of benefits payable to the beneficiaries and dependents of any participant in the pension systems after that participant's death, whether or not the death is accidental or occurs in the performance of duty, and subject to the exceptions, conditions, restrictions, and classifications provided by resolution of the authority.
(b) Pension systems established by the authority may be financed or funded in a manner that the authority finds to be economically

feasible.
As added by Acts 1981, P.L.309, SEC.76.

IC 36-9-3-27
Acquisition of facilities from public transportation agency; obligations to employees
Sec. 27. (a) Whenever the authority acquires the public transportation facilities of a public transportation agency and operates those facilities, all employees engaged in the operation of the facilities shall be transferred to and appointed as employees of the authority, subject to all the rights and benefits of this chapter, and the authority shall assume and observe all current labor contracts and pension obligations.
(b) The authority must give the employees of any public transportation agency it acquires seniority credit, sick leave, vacation, insurance, and pension credits in accordance with the records or labor agreements from the acquired transportation agency. Members and beneficiaries of any pension or retirement system or other system of benefits established by the acquired transportation agency continue to have rights, privileges, benefits, obligations, and status under that system. The authority must assume the obligations of the acquired public transportation agency regarding wages, salaries, hours, working conditions, sick leave, health and welfare, and pension or retirement provisions for employees.
(c) The authority must assume the provisions of any collective bargaining agreement between a public transportation agency acquired by the authority and the representative of the employees of the acquired agency. The authority and the employees, through their representatives for collective bargaining purposes, may take whatever action is necessary to preserve the pension rights of the employees, including the transfer of pension trust funds under the joint control of the transportation agency and the participating employees through their representatives to the trust fund to be established, maintained, and administered jointly by the authority and the participating employees through their representatives.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.16.

IC 36-9-3-28
Audits; accounting forms and records
Sec. 28. The state board of accounts shall:
(1) audit the records of the authority; and
(2) prescribe or approve all accounting forms and records used by the authority.
As added by Acts 1981, P.L.309, SEC.76.

IC 36-9-3-29
Annual budget
Sec. 29. The board shall prepare an annual budget for the authority's operating and maintenance expenditures and necessary

capital expenditures. Each annual budget is subject to review and modification by the:
(1) fiscal body of the county or municipality that establishes the authority; and
(2) county board of tax adjustment and the department of local government finance under IC 6-1.1-17.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.233-2001, SEC.2; P.L.90-2002, SEC.503; P.L.224-2007, SEC.132; P.L.146-2008, SEC.785.

IC 36-9-3-30
Payment of organizational expenses
Sec. 30. (a) The county or municipality that establishes the authority shall pay the expenses incurred in the organization of the authority; however, the amount of expenses paid may not exceed the amount for authority expenses set by the fiscal body of the establishing county or municipality.
(b) If two (2) or more counties or municipalities cooperate to establish the authority, the division of the costs incurred in the organization must be included in the agreement entered into by the counties or municipalities.
(c) The board shall, from time to time, certify the items of expense to the county auditor, according to the terms of the agreement.
(d) The authority shall fully reimburse each county or municipality out of the first proceeds of any special taxes levied for the purpose of this chapter.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.17; P.L.233-2001, SEC.3.

IC 36-9-3-31
Repealed
(Repealed by P.L.182-2009(ss), SEC.469.)

IC 36-9-3-32
Acceptance of federal or other funds
Sec. 32. (a) The board may, on behalf of the authority, accept, receive, and receipt for federal monies and other public or private monies for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of public transportation systems under the jurisdiction of the authority. The board may also comply with federal statutes and rules concerning the expenditure of federal monies for public transportation systems.
(b) The board may apply to state and federal agencies for grants for public transportation development, make or execute representations, assurances, and contracts, enter into covenants and agreements with any state or federal agency relative to public transportation systems, and comply with federal and state statutes and rules concerning the acquisition, development, operation, and administration of public transportation systems.
As added by Acts 1981, P.L.309, SEC.76.
IC 36-9-3-33
Regulation by department of state revenue; administrative appeals and judicial review
Sec. 33. (a) This section does not apply to interurban or interstate public transportation service.
(b) Service provided by the authority within the territory of the authority is exempt from regulation by the department of state revenue under IC 8-2.1. This exemption applies to transportation services provided by the authority directly or by grants or purchase of service agreements.
(c) Service provided by the authority by contract or service agreements outside the territory of the authority is subject to regulation by the department of state revenue under IC 8-2.1.
(d) The department of state revenue shall hear appeals concerning any regulatory action of the authority concerning service and rates, and, after making a finding based on the requirements of IC 8-2.1, issue an appropriate order. Judicial review of the commission decision may be obtained in the manner prescribed by IC 4-21.5-5.
As added by P.L.99-1989, SEC.34.



CHAPTER 4. URBAN MASS TRANSPORTATION SYSTEMS; PUBLIC TRANSPORTATION CORPORATIONS

IC 36-9-4-2
"Management" defined
Sec. 2. For purposes of this chapter, the "management" of an urban mass transportation system is:
(1) the board of directors, for a corporation;
(2) the majority of the partners, for a partnership in which the partners have equal rights in the management and control of the partnership business;
(3) the partners having a controlling interest, for other partnerships;
(4) the proprietor, for an individual proprietorship; or
(5) the managers, if any, or members of a limited liability company.
As added by Acts 1981, P.L.309, SEC.77. Amended by P.L.8-1993, SEC.518.

IC 36-9-4-3
Declaration of public purpose
Sec. 3. The establishment of an urban mass transportation system under this chapter is a public use and purpose for which public money may be spent and private property may be acquired.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-4
Existing systems; application for assistance from municipalities
Sec. 4. (a) If the management of an urban mass transportation system in any municipality finds that the system is unable to render adequate service within the municipality or that there is imminent danger that the system will be unable to render that service, the management of the system may apply to the municipal legislative body for assistance under this chapter.
(b) On receipt of an application under subsection (a) the

municipal legislative body may study whether the financial position of the transportation system is such that the system is unable to render adequate service within the municipality or that there is imminent danger that the system will be unable to render that service. The legislative body shall pay for these studies by appropriation from the general fund of the municipality, and the money need not be restored to the general fund.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-5
Financial assistance from municipality; necessary findings; types of assistance
Sec. 5. (a) The municipal legislative body may furnish the urban mass transportation system with the financial assistance necessary to enable the system to provide adequate service within the municipality, if the legislative body finds:
(1) that the system is unable to render that service or that there is imminent danger that the system will be unable to render that service; and
(2) that the system is:
(A) necessary to relieve traffic congestion in the municipality;
(B) necessary for the proper use of the factories, stores, warehouses, offices, schools, recreational facilities, and other places where members of the general public congregate;
(C) necessary to expand the economic and social opportunities available to residents of the municipality, especially those who cannot freely move about without the services of the system;
(D) a substantial factor in maintaining real property values in the municipality; or
(E) a substantial factor in providing public housing, redevelopment of blighted areas, and publicly owned offstreet parking facilities.
(b) The municipal legislative body may furnish assistance under this section by:
(1) making grants to the system;
(2) purchasing buses or real property from the system or from any other source for lease to the system; or
(3) making both grants and purchases.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-6
Grants to systems by municipalities; contracts
Sec. 6. (a) If the municipal legislative body decides to make grants under section 5 of this chapter, it must enter into and confirm by ordinance a contract with the urban mass transportation system. The contract must provide for the payment of money by the municipality to the system in the amounts and at the times determined by the parties, and may include other terms and conditions determined by the parties. However, the contract may not:
(1) require the system to repay the grants to the municipality; (2) exceed ten (10) years in duration; or
(3) require the municipality to make grants to a system that has ceased operations within the municipality.
(b) The municipal legislative body may pay the grants by appropriation from the general fund of the municipality or from a special fund established for that purpose.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-7
Purchase of property from system by municipality; contracts and leases; appraisals
Sec. 7. (a) If the municipal legislative body decides to purchase buses or real property, or both, from the urban mass transportation system under section 5 of this chapter, it must enter into and confirm by ordinance a contract and lease requiring the municipality to:
(1) purchase all or part of:
(A) the buses operated by the system; or
(B) the real property owned by the system; as determined by the parties; and
(2) lease the buses or property purchased to the system for use in providing mass transportation within the municipality.
(b) The municipality must pay the system a sum equal to the fair value of the buses or real property purchased, less the amount outstanding under any mortgage, contract of sale, or other security device that may attach to the buses or real property. The municipality may immediately pay off any such outstanding amount or assume any such mortgage, contract of sale, or other security device.
(c) The fair value of the buses or real property shall be determined by three (3) appraisers experienced in the appraisal of buses or real property. One (1) of the appraisers shall be appointed by the municipality and one (1) by the system. These two (2) appraisers shall then appoint a third appraiser. However, if they are unable to do so, each shall submit the names of three (3) appraisers to the circuit court for the county in which the municipality is located and the court shall appoint the third appraiser from the names submitted.
(d) If the municipal legislative body decides to purchase both buses and real property for lease to an urban mass transportation system, three (3) appraisers shall be appointed to determine the fair value of the buses and an additional three (3) appraisers shall be appointed to determine the fair value of the real property. Each group of three (3) appraisers shall be appointed in the manner prescribed by subsection (c).
(e) Before making their appraisal, the appraisers must appear before the clerk of the legislative body and take an oath to make a just and true appraisal of the buses or real property.
(f) A lease of buses or real property by a municipality to a system under this section must incorporate provisions for rental and other terms and provisions that the municipal legislative body considers necessary under this chapter. The municipality and the system may enter into additional contracts and leases during the term of the lease.

The term of a lease of buses under this section may not exceed twenty-five (25) years.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.317, SEC.1.

IC 36-9-4-8
Purchase of property by municipalities from sources other than systems; contracts and leases
Sec. 8. (a) If, under section 5 of this chapter, the municipal legislative body decides to purchase buses or real property, or both, for the urban mass transportation system from a source other than the system, it must enter into and confirm by ordinance a contract and lease requiring the municipality to:
(1) purchase the buses or real property; or
(2) lease the buses or property purchased to the system for use in providing mass transportation within the municipality.
(b) A lease of buses or real property by a municipality to a system under this section must incorporate provisions for rental and other terms and provisions that the municipal legislative body considers necessary under this chapter. The municipality and the system may enter into additional contracts and leases during the term of the lease. The term of a lease of buses under this section may not exceed twenty-five (25) years.
(c) The purchase of buses under this section is governed by the general statutes governing public purchases.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.317, SEC.2.

IC 36-9-4-9
Public acquisition of systems; application to municipality; studies
Sec. 9. (a) If the management of an urban mass transportation system in any municipality finds that public acquisition of the system is necessary to enable the system to render adequate service within the municipality, the management of the system may request the municipal legislative body to determine whether the public should acquire the system. The management may withdraw this request only if:
(1) at least six (6) months have passed since the date of the request; and
(2) the municipal legislative body did not adopt an ordinance to acquire the system within six (6) months from the date of the request.
(b) On receipt of the request, the municipal legislative body shall study whether it is in the public interest that the public acquire the system. The legislative body shall pay for these studies by an appropriation from the general fund of the municipality, which need not be restored to the general fund.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-10 Public acquisition of systems; declaratory resolution; creation of public transportation corporation
Sec. 10. (a) If, as a result of its studies under section 9 of this chapter, the municipal legislative body finds that public acquisition of the system would fulfill one (1) or more of the conditions listed in section 5(a)(2) of this chapter, it may adopt an ordinance:
(1) declaring that public acquisition of the system is in the public interest of the municipality;
(2) providing for the creation of a public transportation corporation;
(3) specifying the number of directors of the corporation; and
(4) setting forth the boundaries of the taxing district of the corporation.
(b) The taxing district set forth in the ordinance may include only:
(1) all territory inside the corporate boundaries of the municipality; and
(2) the suburban territory, as defined in IC 36-9-1-9, that is served by the system at the time of acquisition.
As added by Acts 1981, P.L.309, SEC.77. Amended by P.L.348-1983, SEC.2.

IC 36-9-4-11
Establishment of systems by municipalities
Sec. 11. (a) The legislative body of a municipality may study whether it is in the public interest that a system be established and maintained under this chapter by the municipality. The legislative body shall pay for these studies by an appropriation from the general fund of the municipality, which need not be restored to the general fund.
(b) If the legislative body finds as a result of its studies that the establishment and maintenance of a system would fulfill any one (1) or more of the conditions listed in section 5(a)(2) of this chapter, it may adopt an ordinance specifying the conditions that are fulfilled. The legislative body may then:
(1) enter into a contract to make grants-in-aid to a system that will serve the municipality, under section 6 of this chapter;
(2) enter into a contract to purchase buses and real property for lease to a system that will serve the municipality, under section 7 or 8 of this chapter; or
(3) establish a public transportation corporation, under section 10 of this chapter.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1982, P.L.217, SEC.1.

IC 36-9-4-12
Public transportation corporation; name
Sec. 12. A public transportation corporation is a separate municipal corporation, which shall be known as "__________________ Public Transportation Corporation" (designating the name of the municipality). As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-13
Public transportation corporation; taxing district; boundaries after annexation and disannexation; incorporation of additional territory
Sec. 13. (a) After the creation of a public transportation corporation, territory may be added to the taxing district of the corporation only in accordance with this section.
(b) If the municipality finalizes an annexation or disannexation of territory, the boundaries of the taxing district of the corporation change so as to remain coterminous with the new boundaries of the municipality. Such a change takes effect when the annexation or disannexation takes effect.
(c) Upon written request by a majority of:
(1) the resident freeholders in a platted subdivision; or
(2) the owners of any unplatted lands;
in the same county as a public transportation corporation but not within a municipality, the board of directors of the corporation may, by resolution, incorporate all or part of the platted subdivision or unplatted lands into the taxing district. Such a request must be signed and certified as correct by the resident freeholders or landowners making the request, and the original must be preserved in the records of the board. The resolution of the board incorporating an area into the taxing district must be in writing and must include an accurate description of that area. A certified copy of the resolution, signed by the chairman and secretary of the board, together with a map showing the boundaries of the taxing district and the location of the additional areas, shall be delivered to the auditor of the county within which the corporation is located and shall be properly indexed and kept in the permanent records of the offices of the auditor.
(d) Upon written request by ten (10) or more resident freeholders of a platted subdivision or unplatted territory in the same county as a public transportation corporation but not within a municipality, the board of directors of the corporation may define the limits of an area that:
(1) is within the county;
(2) includes the property of the freeholders; and
(3) is to be considered for incorporation into the taxing district.
Notice of the defining of the area by the board, and notice of the location and limits of the area, must be given by publication in accordance with IC 5-3-1. The area may then be incorporated into the taxing district upon request, in the manner prescribed by subsection (c).
(e) Property in territory added to the taxing district under subsection (c) or (d) is, as a condition of the special benefits it subsequently receives, liable for its proportion of all taxes subsequently levied by the public transportation corporation. The proportion of taxation shall be determined in the same manner as when territory is annexed by a municipality. As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.45, SEC.37; P.L.348-1983, SEC.3.

IC 36-9-4-13.5
Public transportation corporations in certain counties; city in county having second largest population
Sec. 13.5. (a) This section applies to a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(b) The taxing district of a public transportation corporation under this section includes all the territory inside the corporate boundaries of the two (2) cities in the county having the largest populations and such suburban territory as provided in section 13 of this chapter.
(c) This section applies upon the adoption of substantially identical ordinances approving subsection (b) by both:
(1) the public transportation corporation incorporating the additional territory; and
(2) the legislative body of the city being added to the taxing district of the public transportation corporation.
(d) Whenever the city in the county having the second largest population becomes a part of the public transportation corporation, then two (2) additional directors representing that city shall be appointed to the board of directors of the corporation. The directors must be residents of that city and are entitled to all of the rights, privileges, powers, and duties of directors under this chapter. The executive and the legislative body of that city shall each appoint one (1) director. These two (2) directors must not be of the same political party. The director appointed by the legislative body shall serve for a term of one (1) year, and the director appointed by the executive shall serve for a term of two (2) years. Upon the expiration of the respective terms, successors shall be appointed in accordance with section 18 of this chapter.
(e) If the city in the county having the second largest population appropriates money to support the public transportation corporation in a particular year, and if the territory of that city subsequently becomes a part of the taxing district of the public transportation corporation in that year and is subject to a separate property tax levy for transportation services, the maximum permissible levy of that city for the year following the particular year used to compute the property tax levy limit under IC 6-1.1-18.5 is decreased, and the maximum permissible levy of the public transportation corporation for the particular year used to compute the property tax levy limit under IC 6-1.1-18.5 is increased, by an amount equivalent to the current contract amount to be paid by that city to the public transportation corporation for transportation services provided to that city in the particular year.
(f) The public transportation corporation shall establish a single property tax rate applicable to the taxing district of the public transportation corporation, including the territory of the city in the county having the second largest population that is included in the

public transportation corporation under this section. The initial permissible levy to be raised by this rate equals the sum of the amount raised by the levy of the public transportation corporation in the previous taxable year plus an amount equivalent to the current contract amount to be paid in the calendar year 1982 by the city in the county having the second largest population to the public transportation corporation. The permissible levy for the subsequent years shall be computed in accordance with IC 6-1.1-18.5.
(g) If the city in the county having the second largest population is excluded from the public transportation corporation in a subsequent year, and that city is no longer subject to a separate property tax levy for transportation services, the maximum permissible levy of the public transportation corporation for that subsequent year used to compute the property tax levy limit under IC 6-1.1-18.5 is decreased, and the maximum permissible levy of that city for that subsequent year used to compute the property tax levy limit under IC 6-1.1-18.5 is increased, by the amount of the product of the public transportation property tax rate for that subsequent year multiplied by the assessed value in that subsequent year of all taxable property in that city that is excluded from the public transportation corporation.
As added by Acts 1981, P.L.186, SEC.2. Amended by P.L.73-1983, SEC.20; P.L.12-1992, SEC.177; P.L.119-2012, SEC.228.

IC 36-9-4-14
Public transportation corporation; management by board of directors
Sec. 14. (a) A public transportation corporation is under the control of a board of directors, which shall exercise the executive and legislative powers of the corporation.
(b) Directors must be residents of the taxing district of the corporation.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-15
Cities; public transportation corporations; board of directors; membership
Sec. 15. (a) The board of directors of a public transportation corporation in a city consists of either five (5) or seven (7) directors, as determined by the city legislative body.
(b) If the board of directors consists of five (5) directors, they are:
(1) two (2) directors appointed by the city executive, for terms of one (1) and two (2) years, respectively; and
(2) three (3) directors appointed by the city legislative body, for terms of two (2), three (3), and four (4) years, respectively.
(c) If the board of directors consists of seven (7) directors, they are:
(1) three (3) directors appointed by the city executive, for terms of one (1), two (2), and three (3) years, respectively; and
(2) four (4) directors appointed by the city legislative body, for

terms of one (1), two (2), three (3), and four (4) years, respectively.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.317, SEC.3.

IC 36-9-4-16
Towns; public transportation corporations; board of directors; membership
Sec. 16. (a) The board of directors of a public transportation corporation in a town consists of either five (5) or seven (7) directors, as determined by the town legislative body. All the directors shall be appointed by the legislative body.
(b) If the board of directors consists of five (5) directors, they are:
(1) one (1) director appointed for a term of one (1) year;
(2) two (2) directors appointed for terms of two (2) years;
(3) one (1) director appointed for a term of three (3) years; and
(4) one (1) director appointed for a term of four (4) years.
(c) If the board of directors consists of seven (7) directors, they are:
(1) two (2) directors appointed for terms of one (1) year;
(2) two (2) directors appointed for terms of two (2) years;
(3) two (2) directors appointed for terms of three (3) years; and
(4) one (1) director appointed for a term of four (4) years.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.317, SEC.4.

IC 36-9-4-17
Directors; membership in political parties
Sec. 17. The appointing authorities shall make appointments to the board of directors under section 15 or 16 of this chapter so that the number of directors belonging to either of the two (2) major political parties does not exceed the number belonging to the other by more than one (1). If the appointing authorities cannot agree on the manner in which this will be done, the municipal executive shall make the appointment that results in one (1) party having more directors than the other.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-18
Board of directors; vacancies
Sec. 18. (a) On the expiration of the term of office of a director of a public transportation corporation, the appointing authority shall appoint a director for a term of four (4) years and until his successor is appointed and qualified.
(b) If a director leaves office before his term has expired, the appointing authority shall appoint a new director to serve the remainder of the term.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-19 Impeachment of directors
Sec. 19. A director of a public transportation corporation may be impeached under IC 5-8-1.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-20
Compensation of directors
Sec. 20. A director of a public transportation corporation is entitled to:
(1) compensation of not more than one thousand two hundred dollars ($1,200) annually, as determined in the budget; and
(2) reimbursement for any expenses incurred in the interest of the board of directors.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-21
Board of directors; officers
Sec. 21. On the first day of the first month after their appointment, and annually after that, the directors of a public transportation corporation shall elect one (1) director as chairman of the board and one (1) director as secretary.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-22
Meetings of board of directors
Sec. 22. (a) The board of directors of a public transportation corporation shall, by rule, provide for regular meetings to be held at designated intervals throughout the year.
(b) The board shall convene in a special meeting whenever such a meeting is called by the chairman or by a majority of the directors. Notice of a special meeting must be given by publication in accordance with IC 5-3-1.
(c) The board shall keep its meetings open to the public.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.45, SEC.38.

IC 36-9-4-23
Board of directors; quorum; approval of actions; records; management of internal affairs
Sec. 23. (a) A majority of the board of directors of a public transportation corporation constitutes a quorum for a meeting.
(b) The board may act officially by affirmative vote of a majority of those present at the meeting at which the action is taken.
(c) The board shall keep a written record of its proceedings available for public inspection in its office. The record must include the aye and nay vote on the passage of each item of business.
(d) The board shall adopt rules of procedure under which its meetings are to be held. The board may suspend these rules by unanimous vote of the members present at any meeting, but it may not suspend them beyond the meeting at which the suspension

occurs.
(e) The board has the same power to supervise its internal affairs as other municipal administrative bodies.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-24
Introduction of proposed ordinances; public notice
Sec. 24. (a) A director of a public transportation corporation may introduce a proposed draft of an ordinance at a meeting of the board of directors. A director who introduces a proposed draft of an ordinance must provide, at the time of introduction, a written copy of the proposed draft. The board must place the date of introduction and a distinguishing number on each proposed draft of an ordinance.
(b) The board must publish a notice that the proposed ordinance is pending final action by the board. The notice must be published in accordance with IC 5-3-1. However, notice of an ordinance establishing a budget must be given in accordance with the statutes governing budgets of the municipality served by the corporation.
(c) The board must include in the notice reference to the subject matter of the proposed ordinance and the time and place a hearing on it will be held, and must indicate that the proposed draft of an ordinance is available for public inspection at the office of the board. The board may include in one (1) notice a reference to the subject matter of each draft of an ordinance that is pending and for which notice has not previously been given. The reference to the subject matter is adequate if it is sufficient to advise the public of the general subject matter of the proposed ordinance.
(d) The board must, not later than the date of notice of the introduction of a proposed ordinance, place five (5) copies of the proposed draft on file in the office of the board for public inspection.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.45, SEC.39.

IC 36-9-4-25
Adoption of ordinances; procedure
Sec. 25. (a) At a meeting for which notice has been given under section 24 of this chapter, the board of directors of a public transportation corporation may take final action on the proposed ordinance or may postpone final consideration of it to a designated meeting in the future without giving additional notice. Before adopting an ordinance, the board must give an opportunity to any person present at the meeting to give testimony or evidence for or against the proposed ordinance, under the rules as to the number of persons who may be heard and the time limits adopted by the board.
(b) Whenever the board adopts an ordinance, it shall designate the effective date of the ordinance at the same meeting. If the board fails to designate the effective date of the ordinance in the record of the proceedings of the board, the ordinance takes effect fourteen (14) days after its passage.
(c) Whenever the board adopts an ordinance, it shall cause copies

of the ordinance to be made available to the public.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-26
Printing and distribution of ordinances
Sec. 26. The board of directors of a public transportation corporation may provide for the printing of all or part of the ordinances of the corporation in pamphlet form or in bound volumes, and may distribute them without charge or may charge the cost of printing and distribution.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-27
Controller
Sec. 27. (a) The board of directors of a public transportation corporation shall appoint a qualified person to serve as controller. The controller is the chief fiscal officer of the corporation, and he must give bond in the sum and with the conditions prescribed by the board and with surety to the approval of the board.
(b) All money payable to the public transportation corporation shall be paid to the controller, and he shall deposit it under IC 5-13-6. The controller shall deposit this money in the depositories and in the accounts that the board designates by ordinance.
(c) The controller shall keep an accurate account of all appropriations made and all taxes levied by the public transportation corporation, all money owing or due to the corporation, and all money received and disbursed by the corporation, and he shall preserve all vouchers for payments and disbursements.
(d) The controller shall issue all warrants for the payment of money from the funds of the public transportation corporation, but he may not issue a warrant for the payment of a claim until the claim has been allowed in accordance with the procedure prescribed by the rules of the board. All warrants must be countersigned by the chairman of the board.
(e) If the controller is called upon to issue a warrant, he may require evidence that the amount claimed is justly due, and for that purpose he may summon before him any officer, agent, or employee of the public transportation corporation and examine him on oath or affirmation relating to the warrant. The controller may administer the oath or affirmation.
(f) Notwithstanding subsections (d) and (e), the board may authorize the controller to pay a per diem in advance to a public transportation employee or board member who will attend a training session or other special business meeting required as a duty of the public transportation employee or board member.
(g) Each year, and more often if required by the board, the controller shall submit his records of account as controller for audit to the certified public accountant or firm of certified public accountants designated by the board. The certified public accountant or firm of certified public accountants shall submit to the board a

certified report of the records of account, exhibiting the revenues, receipts, and disbursements, the sources from which the revenues and funds are derived, and the manner in which they have been disbursed.
As added by Acts 1981, P.L.309, SEC.77. Amended by P.L.19-1987, SEC.53; P.L.327-1995, SEC.2.

IC 36-9-4-28
Purchase of property from system by corporation
Sec. 28. (a) The board of directors of the public transportation corporation and the management of the urban mass transportation system shall negotiate for the purchase of all the real and personal property, licenses, rights, and interests of the system by the corporation, unless the system shows that part of its property is not necessary for the proper operation of the system.
(b) If the parties agree upon the terms and conditions of the purchase, the board shall adopt an ordinance incorporating those terms and conditions.
(c) If the parties cannot agree upon the terms and conditions of the purchase, the board may adopt an ordinance directing the acquisition of the property that has been the subject of the negotiations through eminent domain proceedings under section 32 of this chapter.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-29
Public transportation corporation; operation of system; contracts or leases for use of system
Sec. 29. (a) Upon acquisition of the necessary property by a public transportation corporation, the board of directors of the corporation may:
(1) operate and maintain the system;
(2) lease the system to any operator; or
(3) contract for the use of the system by any operator.
(b) The board may also contract with any organization that has executive personnel with experience and skill applicable to the superintendence of the operation and maintenance of an urban mass transportation system. The contract must require the organization to furnish its services and the services of its personnel for the superintendence of the system.
(c) The maximum term of a contract or lease executed under this section is twenty-five (25) years.
(d) A contract or lease executed under this section must be confirmed by ordinance of the board.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.317, SEC.5.

IC 36-9-4-29.4
Expansion of services outside operational boundaries
Sec. 29.4. (a) This section does not apply to a public transportation corporation located in a county having a consolidated

city.
(b) A public transportation corporation may provide regularly scheduled passenger service to specifically designated locations outside the system's operational boundaries as described in IC 36-9-1-9 if all of the following conditions are met:
(1) The legislative body of the municipality approves any expansion of the service outside the municipality's corporate boundaries.
(2) The expanded service is reasonably required to do any of the following:
(A) Enhance employment opportunities in the new service area or the existing service area.
(B) Serve persons who are elderly, persons with a disability, or other persons who are in need of public transportation.
(3) Except as provided in subsection (e), the expanded service does not extend beyond the boundary of the county in which the corporation is located.
(c) Notwithstanding section 39 of this chapter, a public transportation corporation may provide demand responsive service outside of the system's operational boundaries as described in IC 36-9-1-9 if the conditions listed in subsection (b) are met.
(d) The board may contract with a private operator for the operation of an expanded service under this section.
(e) Subsection (b)(3) does not apply to a special purpose bus (as defined in IC 20-27-2-10) or a school bus (as defined in IC 20-27-2-8) that provides expanded service for a purpose permitted under IC 20-27-9.
As added by P.L.229-1991, SEC.1. Amended by P.L.278-2001, SEC.9; P.L.1-2005, SEC.238; P.L.99-2007, SEC.223; P.L.182-2009(ss), SEC.452.

IC 36-9-4-29.5
Repealed
(Repealed by P.L.182-2009(ss), SEC.468.)

IC 36-9-4-29.6
Repealed
(Repealed by P.L.182-2009(ss), SEC.468.)

IC 36-9-4-30
Board of directors; power to acquire, hold, and dispose of property
Sec. 30. The board of directors of a public transportation corporation may:
(1) acquire by grant, purchase, gift, lease, or otherwise; and
(2) hold, use, sell, lease, or dispose of;
real and personal property, licenses, patents, rights, and interests necessary or convenient for the exercise of its powers under this chapter.
As added by Acts 1981, P.L.309, SEC.77.
IC 36-9-4-31
Board of directors; seal
Sec. 31. The board of directors of a public transportation corporation may adopt a seal to be impressed upon its instruments and may provide for the impression of that seal by printed or lithographic facsimile. An executed instrument bearing the seal of the board is prima facie evidence of its execution by the board and that its execution was legally authorized by the board.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-32
Eminent domain; procedure
Sec. 32. (a) The board of directors of a public transportation corporation may exercise the power of eminent domain for the condemnation of any interest in real or personal property for use within the taxing district of the corporation.
(b) Proceedings for the condemnation of property by the board are governed by IC 32-24-1 to the extent it is not in conflict with this chapter.
(c) The board may not institute proceedings until it has adopted an ordinance generally describing the property to be acquired, declaring that the public interest and necessity require the acquisition by the corporation of the property involved, and declaring that the acquisition is necessary for the establishment, development, extension, or improvement of the system. The ordinance is conclusive evidence of the public necessity of the proposed acquisition and that the proposed acquisition is planned in a manner most compatible with the greatest public good and the least private injury.
As added by Acts 1981, P.L.309, SEC.77. Amended by P.L.2-2002, SEC.119.

IC 36-9-4-33
Board of directors; power to contract
Sec. 33. The board of directors of a public transportation corporation may contract with any person upon the terms and conditions the board considers best for the corporation including the following:
(1) Contracting for self-insurance protection of its property or liability under IC 34-13-3.
(2) Engaging in commissions or entering into agreements for the mutual insurance or sharing of risks for liability or property damage.
(3) Agreeing to join with other municipal corporations for the mutual risk sharing of losses due to casualty or acts of God.
As added by Acts 1981, P.L.309, SEC.77. Amended by P.L.353-1987, SEC.1; P.L.1-1998, SEC.214.

IC 36-9-4-34
Contracts for operation of systems in contiguous territory and

transfer of passengers between systems
Sec. 34. The board of directors of a public transportation corporation may enter into agreements with any urban mass transportation system operating in territory contiguous to the taxing district of the corporation, for:
(1) the operation and maintenance of that system, including the use, sale, or lease of the real and personal property necessary for operation of the system; or
(2) the transfer of passengers between that system and the system owned by the corporation, with a special rate to be charged for those passengers.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-35
Repealed
(Repealed by P.L.1-1990, SEC.368.)

IC 36-9-4-35.1
Board of directors; adoption of rules for operation of systems; rates, routings, and standards of service
Sec. 35.1. The board of directors of a public transportation corporation shall, by ordinance, make rules governing the use, operation, and maintenance of the urban mass transportation system. The board may determine all rates, routings, and hours and standards of service and may change them whenever the board considers a change advisable. However, the board's powers under this section are subject to regulation by the department of state revenue as provided by section 58 of this chapter.
As added by P.L.1-1990, SEC.369.

IC 36-9-4-36
Board of directors; power to sue; service of process
Sec. 36. The board of directors of a public transportation corporation may, in the name of the corporation, sue or be sued in court. Service of process shall be made by service upon the secretary of the board, and notice must be served upon the secretary in the manner and form required by IC 34-13-3.
As added by Acts 1981, P.L.309, SEC.77. Amended by P.L.1-1998, SEC.215.

IC 36-9-4-37
Board of directors; employees; collective bargaining agreements
Sec. 37. (a) The board of directors of a public transportation corporation may appoint or employ a general manager, accountants, attorneys, traffic engineers, drivers, clerks, secretaries, guards, laborers, and other employees, and may prescribe and define their duties, regulate their compensation, discharge them, and appoint or employ their successors. Employees shall be selected without regard to race, religion, or any personal affiliation. The board shall select the general manager on the basis of his fitness for the position, taking

into account his executive ability and his knowledge of and experience in the field of mass public transportation.
(b) The board shall bargain collectively and enter into written contracts with authorized labor organizations representing employees other than executive, administrative, or professional personnel. These contracts may provide for the binding arbitration of disputes, wages, salaries, hours, working conditions, health and welfare, insurance, vacations, holidays, sick leave, seniority, pensions, retirement, and other benefits.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-38
Surveys and studies
Sec. 38. The board of directors of a public transportation corporation may make traffic surveys, population surveys, and any other surveys and studies it considers useful in the operation of urban mass transportation systems.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-39
"Demand-responsive" or "dial-a-ride" system
Sec. 39. The board of directors of a public transportation corporation may establish and operate a "demand-responsive" or "dial-a-ride" transportation system as a part of its urban mass transportation system within the taxing district of the corporation. The rates and charges for the system and all related criteria are at the sole discretion of the board.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-40
Board of directors; power to fulfill purposes of corporation
Sec. 40. The board of directors of a public transportation corporation may carry out the purposes of the corporation.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-41
Acquisition of systems by corporation; protection of employees
Sec. 41. (a) Whenever a public transportation corporation acquires an urban mass transportation system under this chapter, the employees of the system must be protected as follows:
(1) The employees of the system must be retained to the fullest extent consistent with sound management, and those terminated or laid off must be assured priority of reemployment.
(2) The individual employees must be retained in positions the same as, or no worse than, their positions before the acquisition of the system.
(3) The rights, privileges, and benefits of the employees under any collective bargaining agreement are not affected, and the corporation shall assume the duties of the system under the agreement. (4) The rights, privileges, and benefits of the employees under any pension or retirement plan are not affected, and the corporation shall assume the duties of the system under the plan.
(b) If a public transportation corporation acquires and leases an urban mass transportation system, or enters into a contract for the operation of the system under this chapter, the lease or contract must provide for compliance with subsection (a).
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-42
Funding
Sec. 42. (a) A municipality or a public transportation corporation that expends money for the establishment or maintenance of an urban mass transportation system under this chapter may acquire the money for these expenditures:
(1) by issuing bonds under section 43 or 44 of this chapter;
(2) by borrowing money made available for such purposes by any source;
(3) by accepting grants or contributions made available for such purposes by any source;
(4) in the case of a municipality, by appropriation from the general fund of the municipality, or from a special fund that the municipal legislative body includes in the municipality's budget; or
(5) in the case of a public transportation corporation, by levying a tax under section 49 of this chapter or by recommending an election to use revenue from the county option income taxes, as provided in subsection (c).
(b) Money may be acquired under this section for the purpose of exercising any of the powers granted by or incidental to this chapter, including:
(1) studies under section 4, 9, or 11 of this chapter;
(2) grants in aid;
(3) the purchase of buses or real property by a municipality for lease to an urban mass transportation system, including the payment of any amount outstanding under a mortgage, contract of sale, or other security device that may attach to the buses or real property;
(4) the acquisition by a public transportation corporation of property of an urban mass transportation system, including the payment of any amount outstanding under a mortgage, contract of sale, or other security device that may attach to the property;
(5) the operation of an urban mass transportation system by a public transportation corporation, including the acquisition of additional property for such a system; and
(6) the retirement of bonds issued and outstanding under this chapter.
(c) This subsection applies only to a public transportation corporation located in a county having a consolidated city. In order

to provide revenue to a public transportation corporation during a year, the public transportation corporation board may recommend and the county fiscal body may elect to provide revenue to the corporation from part of the certified distribution, if any, that the county is to receive during that same year under IC 6-3.5-6-17. To make the election, the county fiscal body must adopt an ordinance before November 1 of the preceding year. The county fiscal body must specify in the ordinance the amount of the certified distribution that is to be used to provide revenue to the corporation. If such an ordinance is adopted, the county fiscal body shall immediately send a copy of the ordinance to the county auditor.
As added by Acts 1981, P.L.309, SEC.77. Amended by P.L.84-1987, SEC.15; P.L.5-1988, SEC.221; P.L.137-2012, SEC.123.

IC 36-9-4-43
Issuance of bonds by municipality; procedure
Sec. 43. If the legislative body of a municipality decides to issue bonds to obtain all or part of the money to be expended for the establishment and maintenance of an urban mass transportation system under this chapter, the legislative body may issue the bonds of the municipality in the same manner as bonds for the general purposes of the municipality. However, the bonds may be sold to the federal government at private sale and without a public offering.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-44
Issuance of bonds by corporation; procedure
Sec. 44. (a) If the board of directors of a public transportation corporation decides to issue bonds to obtain all or part of the money to be expended for the establishment and maintenance of an urban mass transportation system under this chapter, the board shall adopt an ordinance directing the issuance of the bonds. The board shall certify a copy of the ordinance to the controller of the corporation, who shall then prepare the bonds.
(b) The bonds must be executed by the chairman of the board and attested by the controller of the corporation.
(c) The controller is responsible for the sale of the bonds.
(d) Except as otherwise provided in this section, the bonds shall be issued in the same manner as bonds for the general purposes of the municipality served by the public transportation corporation. However, the bonds may be sold to the federal government at private sale and without a public offering.
(e) In addition to the general power to issue bonds for the establishment and maintenance of a system, the board may issue bonds specifically:
(1) for the payment of any judgment against the corporation; and
(2) to establish or maintain a program of self-insurance or mutual insurance.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981,

P.L.317, SEC.6; P.L.353-1987, SEC.2.

IC 36-9-4-45
Bonds; terms; tax exemption; procedure
Sec. 45. (a) Bonds issued under this chapter:
(1) shall be issued in the denomination;
(2) are payable over a period not to exceed thirty (30) years from the date of the bonds; and
(3) mature;
as determined by the ordinance authorizing the bond issue.
(b) All bonds issued under this chapter, the interest on them, and the income from them are exempt from taxation to the extent provided by IC 6-8-5-1.
(c) The provisions of IC 6-1.1-20 relating to:
(1) filing petitions requesting the issuance of bonds and giving notice of those petitions;
(2) giving notice of a hearing on the appropriation of the proceeds of the bonds;
(3) the right of taxpayers to appear and be heard on the proposed appropriation;
(4) the approval of the appropriation by the department of local government finance; and
(5) the right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a);
apply to the issuance of bonds under this chapter.
(d) A suit to question the validity of bonds issued under this chapter or to prevent their issue and sale may not be instituted after the date set for the sale of the bonds, and the bonds are incontestable after that date.
As added by Acts 1981, P.L.309, SEC.77. Amended by P.L.90-2002, SEC.505; P.L.219-2007, SEC.142; P.L.146-2008, SEC.787.

IC 36-9-4-46
Bonds; special tax levy
Sec. 46. (a) The board of directors of a public transportation corporation that issues bonds under this chapter shall levy a special tax each year upon all the property within the taxing district of the corporation. The tax shall be levied in such a manner as to meet and pay the principal of the bonds as they mature, together with all accruing interest.
(b) The county treasurer shall collect the tax in the same manner as other taxes are collected. As the treasurer collects the tax, he shall remit it to the controller of the public transportation corporation.
(c) In determining the amount of the levy, the board of directors shall consider any surplus of accumulated revenue derived from the operation of the urban mass transportation system, above the sum

considered necessary to be applied upon or reserved for the payment of the operating and capital expenditures of the system, including expenditures for the replacement of and additions to the property of the system and reserves established for the depreciation of the property of the system. If the board finds that this surplus is sufficient, it may apply all or part of the surplus to the payment of the principal of the bonds, together with the interest on them.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-47
Tax anticipation warrants
Sec. 47. (a) The board of directors of a public transportation corporation may:
(1) borrow money in anticipation of receipt of the proceeds of taxes that have been levied by the board and have not yet been collected; and
(2) evidence this borrowing by issuing warrants of the corporation.
The money that is borrowed may be used by the corporation for payment of principal and interest on its bonds or for payment of current operating expenses.
(b) The warrants:
(1) bear the date or dates;
(2) mature at the time or times on or before December 31 following the year in which the taxes in anticipation of which the warrants are issued are due and payable;
(3) bear interest at the rate or rates and are payable at the time or times;
(4) may be in the denominations;
(5) may be in the forms, either registered or payable to bearer;
(6) are payable at the place or places, either inside or outside Indiana;
(7) are payable in the medium of payment;
(8) are subject to redemption upon the terms, including a price not exceeding par and accrued interest; and
(9) may be executed by the officers of the corporation in the manner;
provided by resolution of the board of directors. The resolution may also authorize the board to pay from the proceeds of the warrants all costs incurred in connection with the issuance of the warrants.
(c) The warrants may be authorized and issued at any time after the board of directors levies the tax or taxes in anticipation of which the warrants are issued.
(d) The warrants may be sold for not less than par value after notice inviting bids has been published in accordance with IC 5-3-1. The board of directors may also publish the notice inviting bids in other newspapers or financial journals.
(e) After the warrants are sold, they may be delivered and paid for at one (1) time or in installments.
(f) The aggregate principal amount of warrants issued in

anticipation of and payable from the same tax levy or levies may not exceed eighty percent (80%) of the levy or levies, as the amount of the levy or levies is certified by the department of local government finance, or as is determined by multiplying the rate of tax as finally approved by the total assessed valuation of taxable property within the taxing district of the public transportation corporation as most recently certified by the county auditor.
(g) For purposes of this section, taxes for any year are considered to be levied when the board of directors adopts the ordinance prescribing the tax levies for the year. However, warrants may not be delivered and paid for before final approval of a tax levy or levies by the county board of tax adjustment (or, if appealed, by the department of local government finance) unless the issuance of the warrants has been approved by the department of local government finance.
(h) The warrants and the interest on them are not subject to sections 43 and 44 of this chapter and are payable solely from the proceeds of the tax levy or levies in anticipation of which the warrants were issued. The authorizing resolution must pledge a sufficient amount of the proceeds of the tax levy or levies to the payment of the warrants and the interest.
(i) All actions of the board of directors under this section may be taken by resolution, which need not be published or posted. The resolution takes effect immediately upon its adoption by a majority of the members of the board of directors.
(j) An action to contest the validity of any tax anticipation warrants may not be brought later than ten (10) days after the sale date.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.187, SEC.2; P.L.90-2002, SEC.506; P.L.224-2007, SEC.133; P.L.146-2008, SEC.788.

IC 36-9-4-48
Cumulative transportation fund; establishment; notice; tax levy
Sec. 48. (a) A cumulative transportation fund to provide money for the acquisition of buses and for the planning, establishment, and maintenance of routes and schedules to assist in implementing this chapter may be established under IC 6-1.1-41 by:
(1) the legislative body of a municipality that:
(A) is making grants to an urban mass transportation system; or
(B) has purchased buses for operation under lease by an urban mass transportation system; or
(2) the board of directors of a public transportation corporation.
(b) In addition to other notices required under IC 6-1.1-41, notices of hearings under IC 6-1.1-41 must be given to the following:
(1) the municipal executive, for a tax levy by a municipality; and
(2) the chairman of the board of directors, for a tax levy by a public transportation corporation. (c) A tax levy to finance the cumulative transportation fund may be levied in compliance with IC 6-1.1-41. The tax levied under this section may not exceed six and sixty-seven hundredths cents ($0.0667) on each one hundred dollars ($100) of taxable property within the corporate boundaries of the municipality or the taxing district of the public transportation corporation, as the case may be.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1981, P.L.45, SEC.40; P.L.17-1995, SEC.24; P.L.6-1997, SEC.216.

IC 36-9-4-49
Insufficient funds; special tax levy
Sec. 49. (a) For each year in which it is anticipated that the total amount available to a public transportation corporation will be insufficient to defray the expenses incurred by the corporation, the board of directors of the corporation shall levy a special tax upon all the property within the taxing district of the corporation at the rate required to defray such expenses. The tax must be based upon the budget formulated and filed by the board under this chapter.
(b) The county treasurer shall collect the tax levied under this section in the same manner as other taxes are collected. As the treasurer collects the tax, he shall remit it to the controller of the public transportation corporation.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-50
Federal or state aid
Sec. 50. A municipality that establishes or acquires an urban mass transportation system under this chapter, or a municipality that has a privately owned urban mass transportation system and has received a request from the management of the system, may apply for aid from any federal or state government agency. A municipality acting under this section may:
(1) perform any act or acts lawfully required; or
(2) execute and perform agreements necessary or convenient;
to obtain the aid without limitation by the provisions of this chapter, except that a municipality may not interfere with any right, interest, or part of any other public transportation system without the consent of the other system.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-51
Review of annual budget and tax levies
Sec. 51. (a) The board of directors of a public transportation corporation shall prepare an annual budget for the expenditures of the corporation.
(b) This subsection applies only when a municipality, having operated an urban mass transportation system under a department of municipal government, establishes a public transportation corporation under section 10 of this chapter to maintain that system. The annual operating and maintenance budget for the corporation

shall be subject to review and modification by the legislative body of the municipality.
(c) A public transportation corporation may not impose a property tax levy on property that it has not taxed before January 1, 1982, and that lies outside the corporate boundaries of the municipality without the approval of the fiscal body or county council of the county in which the municipality is located.
(d) The budget and any tax levies prepared by the board shall be prepared and submitted at the same time, in the same manner, and with the same notice as is prescribed by IC 6-1.1-17 for the annual budget of the municipality. The county tax adjustment board and the department of local government finance may review the budget and tax levies in the same manner by which they review budgets and tax levies of the municipality.
As added by Acts 1981, P.L.309, SEC.77. Amended by Acts 1982, P.L.217, SEC.2; P.L.90-2002, SEC.507.

IC 36-9-4-52
Property tax exemption
Sec. 52. Property acquired by a municipality or public transportation corporation under this chapter is exempt from property taxes.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-53
Books, records, and accounts
Sec. 53. The books, accounts, records, and transactions of a public transportation corporation are subject to examination, audit, and supervision by the state board of accounts to the same extent as the books, accounts, records, and transactions of other municipal corporations and their officers and departments. However, in lieu of the system of accounts prescribed by the state board of accounts, a public transportation corporation may maintain its books, accounts, records, and transactions according to the financial accounting and reporting elements system, known as "Project Fare", that is established by the federal Urban Mass Transportation Administration.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-54
Transportation of school pupils; contracts
Sec. 54. An urban mass transportation system operating under this chapter may be used for the transportation of pupils to and from schools under a contract made with any school corporation having jurisdiction within the taxing district of the public transportation corporation. The system is solely responsible for the bus drivers' employment and actions, but the bus drivers must meet the qualifications for drivers of school buses as provided in IC 20-27-8. The buses used for the rendition of service under this section need not meet the requirements of the statutes relating to the construction,

equipment, and painting of school buses.
As added by Acts 1981, P.L.309, SEC.77. Amended by P.L.1-2005, SEC.239.

IC 36-9-4-55
Interlocal cooperation agreements; authorization
Sec. 55. Whenever the same urban mass transportation system operates on regularly scheduled routes within two (2) or more municipalities, the legislative bodies of those municipalities may enter into an interlocal cooperation agreement under IC 36-1-7 for the purpose of implementing this chapter upon mutually agreeable terms and conditions. The legislative bodies of the municipalities may adopt a joint ordinance establishing a public transportation corporation encompassing:
(1) the municipalities; and
(2) their suburban territory, as defined in IC 36-9-1-9.
As added by Acts 1981, P.L.309, SEC.77.

IC 36-9-4-56
Repealed
(Repealed by P.L.72-1988, SEC.10.)

IC 36-9-4-57
Improvement reserve fund
Sec. 57. (a) The board of directors of a public transportation corporation may, by resolution, establish an improvement reserve fund for the purpose of accumulating money over two (2) or more fiscal years for the following:
(1) The purchase of specified real property.
(2) The purchase of specified major equipment, including buses.
(3) The making of improvements to real property owned by the public transportation corporation.
(b) Transfers that are placed in an improvement reserve fund established under this section must be included in the annual budget of the public transportation corporation.
(c) The board of directors of a public transportation corporation may make an expenditure of money from an improvement reserve fund only after:
(1) holding a public meeting in accordance with section 22 of this chapter;
(2) the adoption by the board of a resolution under subsection (d); and
(3) approval by the department of local government finance.
(d) A resolution for expenditure from an improvement reserve fund established under this section must include the following:
(1) The specific amount of the expenditure.
(2) The specific use of the expenditure.
(3) A finding by the board of directors that the proposed use of funds complies with the restrictions under subsection (a). (e) The money in the improvement reserve fund may not be considered in determining the corporation's property tax levy under this chapter or IC 6-1.1.
(f) The money in the improvement reserve fund at the end of the fiscal year does not revert to the general fund.
As added by P.L.317-1989, SEC.1. Amended by P.L.90-2002, SEC.508.

IC 36-9-4-58
Regulation by department of state revenue
Sec. 58. An urban mass transportation system operating under this chapter is considered a common carrier not operating under a franchise or contract granted by a municipality and not regulated by ordinance, and is subject to the authority of the department of state revenue under IC 8-2.1 to the same extent as any other common carrier. However, in determining the reasonableness of the fares and charges of such a system, the department of state revenue shall consider, among other factors, the policy of this chapter to foster and assure the development and maintenance of urban mass transportation systems, and it is not necessary that the operating revenues of the system be sufficient to cover the cost to the system of providing adequate service.
As added by P.L.99-1989, SEC.36.



CHAPTER 5. SPECIAL FARES AND PROGRAMS FOR TRANSPORTATION SYSTEMS

IC 36-9-5-2
Reduced fares for persons 65 years of age or older
Sec. 2. (a) A board may establish a special schedule of fares applicable to the transportation of persons sixty-five (65) years of age or older. The schedule may provide for fares that approximate in cost not more than one-half (1/2) of the public transportation system's regular one-way fare for transportation on regular routes within the system's service area. The reduced rate may also apply to transfers and other special services but may not apply to charter service or any transportation provided outside the service area.
(b) A board acting under this section may require a method of identification to be presented by a passenger to qualify for a reduced fare.
As added by Acts 1981, P.L.309, SEC.78.

IC 36-9-5-3
Other programs authorized
Sec. 3. A board may also establish programs for classes of persons other than those described in section 2 of this chapter. These programs must be based on the needs of the persons to be served.
As added by Acts 1981, P.L.309, SEC.78.

IC 36-9-5-4
Programs to increase use of public transportation
Sec. 4. A board may establish programs designed to increase the use of the public transportation system.
As added by Acts 1981, P.L.309, SEC.78.



CHAPTER 6. CITY WORKS BOARD

IC 36-9-6-2
Supervision of streets, alleys, and city property
Sec. 2. Unless otherwise provided by statute or ordinance, the works board shall supervise the streets, alleys, sewers, public grounds, and other property of the city, and shall keep them in repair and good condition. The works board shall provide for the cleaning of city streets and alleys.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1982, P.L.33, SEC.43.

IC 36-9-6-3
Custody, maintenance, improvement, and construction of city property
Sec. 3. (a) Unless otherwise provided by statute or ordinance, the works board has custody of and may maintain all real and personal property of the city.
(b) A city works board may design, order, contract for, and execute:
(1) all work required to improve or repair any real or personal property that belongs to or is used by the city; and
(2) the erection of all buildings and other structures needed for any public purpose.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1982, P.L.33, SEC.44.

IC 36-9-6-4
Condemnation, rental, and purchase of property
Sec. 4. The works board may condemn, rent, or purchase any real or personal property needed by the city for any public use, unless a different provision for purchase is made by statute or ordinance. However, the city legislative body may by ordinance:
(1) require that these condemnations, rentals, or purchases be included in a long-range capital expenditure program to be proposed by the works board and updated as required by the legislative body, but at least annually;
(2) require the works board to estimate, at least annually, expenditures needed for condemnations, rentals, and purchases for each successive fiscal year;
(3) approve, amend, or reject all or part of the long-range capital expenditure program and the proposed annual expenditures, before or during the adoption of the city budget;

and
(4) specify the manner in which the works board must itemize the estimates of capital program expenditures for each fiscal year.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1982, P.L.33, SEC.45.

IC 36-9-6-5
Approval of plats
Sec. 5. The works board may approve plats under IC 36-7-3-3(d).
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-6
Public ways and sidewalks; laying out, opening, and changing; grades
Sec. 6. (a) The works board may lay out, open, change, and fix or change the grade of any public way, sidewalk, or public place in the city.
(b) The works board may keep a record of the grades of all public ways and sidewalks in the city.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1981, P.L.46, SEC.8.

IC 36-9-6-7
Streets, alleys, wharves, and public places; improvements and repairs
Sec. 7. The works board may design, order, contract for, and execute all work required to improve or repair any street, alley, wharf, or public place within the city.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-8
Public places; cleaning and sprinkling
Sec. 8. The works board may, by contract or otherwise, clean and sprinkle any public place within the city.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-9
Streets, alleys, and public places; lighting
Sec. 9. The works board may erect lampposts or other lighting apparatus in the streets, alleys, and public places of the city.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-10
Drains and sewers; plans; construction
Sec. 10. (a) The works board may prepare a uniform plan for the drainage and sewerage of the city.
(b) The works board may lay out, design, order, contract for, and execute the construction, alteration, and maintenance of all public drains or sewers necessary to carry off the drainage of the city. As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-11
Sewage disposal and treatment works
Sec. 11. The works board may erect, maintain, and operate works for the collection, treatment, and disposal of sewage.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-12
Culverts, bridges, and aqueducts
Sec. 12. The works board may design, order, contract for, and cause the erection of any culvert, bridge, or aqueduct within the city, or may enter in a contract for the joint erection and maintenance of such a structure by the city and a company or individual.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-13
Utility and transportation structures; authorization
Sec. 13. (a) A contract under this section must be submitted to the city legislative body and does not take effect until approved by ordinance of the legislative body.
(b) The works board may authorize a telegraph, telephone, electric light, gas, water, steam, railroad, or interurban company to use and erect necessary structures in any street, alley, or public place in the city. The works board may prescribe the terms and conditions of uses under this section and may fix by contract the price to be charged to the company.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-14
Excavations
Sec. 14. The works board may license the making of excavations from the surface or underneath the surface of a street, alley, or public place in the city. The works board may require bond to pay for damages caused by excavations and to secure the proper repair of the street, alley, or public place.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-15
Removal of structures from streets, alleys, and public places
Sec. 15. The works board may order the removal of any structure in a street, alley, or public place of the city. If the person maintaining the structure fails to remove it, the works board may remove it at his expense.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-16
Levees
Sec. 16. The works board may design, order, contract for, and cause the erection of levees for the city. As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-17
Watercourses; improvements
Sec. 17. The works board may straighten, deepen, or otherwise improve any natural or artificial watercourse.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-18
Private watercourses; bridges
Sec. 18. The works board may require the owners of canals and watercourses to construct and maintain bridges across them at street and alley intersections.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-19
Removal and disposal of refuse
Sec. 19. The works board may, by contract or otherwise, remove all dead animals, rubbish, and other refuse from the city. The works board may erect crematories or other plants for the destruction and disposal of this refuse.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-20
Maps and records of pipes and conduits
Sec. 20. The works board may maintain a map and record of all pipes and conduits in the city for sewers, gas, water, electric wire, heat, and other purposes, showing their size, depth, inclination, location, and date of construction.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-21
Private lots and tracts; drainage and fill; expenses
Sec. 21. (a) The works board may fill or drain, at the owner's expense, any lot or tract within the city, or within four (4) miles from its corporate boundaries if the water on the lot or tract is or may become injurious to the public health and comfort. However, no more than twenty percent (20%) of the value of the lot or tract, as assessed on the tax duplicate, may be expended in filling or draining the lot or tract in any (1) year.
(b) The expenses of the works board under this section are a lien against the lot or tract. This lien may be collected by foreclosure or by placing it on the tax duplicate.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-22
Restrooms and fountains
Sec. 22. The works board may construct restrooms and fountains in public places.
As added by Acts 1981, P.L.309, SEC.79.
IC 36-9-6-23
Payment of expenses
Sec. 23. All expenses incurred or authorized by the works board under this chapter are payable out of the general fund of the city, from appropriations made for the use of the board and available for the particular purpose, unless a statute specifically directs that the expenses are to be paid by assessments against owners of real property.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-24
Performance of work by contract or by employees of board
Sec. 24. (a) If any work ordered or undertaken by the works board is payable out of the general fund of the city, it may cause the work to be done by independent contract or by employees of the board.
(b) If any work ordered or undertaken by the works board is payable, in whole or in part, from assessments made for that purpose upon the real property benefited by the work, the works board shall have the work done by contract, unless otherwise provided by statute.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1981, P.L.317, SEC.7.



CHAPTER 6.1. THOROUGHFARE PROJECTS

IC 36-9-6.1-1
Application of chapter
Sec. 1. This chapter applies to each unit that:
(1) has established an advisory plan commission or a metropolitan plan commission under IC 36-7-4-202; or
(2) is participating in an area planning department established under IC 36-7-4-202.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-2
Units adopting a thoroughfare plan; tax levy; collection; fund
Sec. 2. (a) The fiscal body of a unit that has adopted a thoroughfare plan under IC 36-7-4 may levy a tax of five cents ($0.05) on each one hundred dollars ($100) of taxable property in the unit. The tax may be levied annually, in the same way that other property taxes are levied.
(b) The taxes levied under this section shall be collected in the same manner as other property taxes and deposited in a separate and continuing fund to be known as the thoroughfare fund. The fiscal officer of the unit may make payments or transfers from this fund only on warrants of the works board for work related to the thoroughfare plan.
As added by P.L.220-1986, SEC.30. Amended by P.L.6-1997, SEC.217.

IC 36-9-6.1-3
Works board carrying out thoroughfare plan; powers
Sec. 3. Except as provided in section 5 of this chapter, a works board carrying out a thoroughfare plan under this chapter:
(1) has the same powers to:
(A) appropriate or condemn property;
(B) lay out, change, widen, straighten, or vacate public ways or public places;
(C) award and pay damages; and
(D) assess and collect benefits;
(2) shall proceed in the same manner; and
(3) is subject to the same rights of property owners, including

the right to appeal;
as a works board that appropriates property under IC 32-24 and lays out, changes, widens, straightens, or vacates public ways or public places under IC 36-9-6.
As added by P.L.220-1986, SEC.30. Amended by P.L.2-2002, SEC.120.

IC 36-9-6.1-4
Adoption of resolution for proposed project
Sec. 4. A works board that wants to proceed with a project in order to carry out a thoroughfare plan may adopt a resolution:
(1) describing the proposed project;
(2) setting out the items necessary for completion of the project;
(3) including complete plans and specifications for all parts of the project other than the appropriation of property;
(4) including an estimate by the civil engineer of the unit of the total cost of the project; and
(5) describing the property benefited by the project, if any, that will be subject to assessment for that benefit.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-5
Plans, specifications, and contracts for proposed project; preparation and adoption
Sec. 5. Plans, specifications, and contracts for a project proposed under section 4 of this chapter must be prepared, adopted, and let in the manner required by IC 36-9-36, except that the provisions of IC 36-9-36 for remonstrance by resident freeholders do not apply. Separate phases of a project may be included in separate plans and specifications, and the work on separate phases may be done by contract or otherwise, as separate improvements.
As added by P.L.220-1986, SEC.30. Amended by P.L.98-1993, SEC.12.

IC 36-9-6.1-6
Authorized projects
Sec. 6. Projects proposed under section 4 of this chapter may include:
(1) the appropriation of property;
(2) the opening, changing, widening, straightening, or vacating of any public way, public way crossing, railway, right-of-way, or public place in the unit;
(3) the removal of any pavement, sidewalk, curb, parkway, building, or other structure;
(4) the grading of any public way or public place; or
(5) the construction or reconstruction of any pavement, street, sidewalk, curb, or structure.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-7 Notice and hearing on resolution; contents of notice
Sec. 7. After publication of notice in accordance with IC 5-3-1, the works board shall hold a public hearing on the resolution adopted under section 4 of this chapter. The notice must:
(1) fix the date of the hearing;
(2) state that the resolution will be considered at the hearing; and
(3) state that persons interested in or affected by the proposed project may speak at the hearing.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-8
Hearing; objections; determinations by works board
Sec. 8. At the hearing under section 7 of this chapter, the works board shall consider objections to the proposed project and, if it decides to proceed with the project, shall:
(1) determine what part of the cost of the project or any separate phase of the project, including damages increased by a court on appeal, shall be paid by the unit out of the thoroughfare fund as a benefit to the unit at large;
(2) determine what part, if any, of the cost of the project or any separate phase of the project, including damages awarded by the works board, shall be assessed as benefits on the real property within a special benefit district, and fix the boundaries of that district; and
(3) take final action, which is conclusive on all persons, confirming, modifying, or rescinding its original resolution.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-9
Approval of project; assessment of cost
Sec. 9. If the works board approves a project and decides to assess a part of the cost of that project against the property specially benefited, the board shall:
(1) advertise for bids;
(2) let contracts; and
(3) assess costs;
for the whole project or separate phases of the project, in the manner prescribed by IC 36-9-36.
As added by P.L.220-1986, SEC.30. Amended by P.L.98-1993, SEC.13.

IC 36-9-6.1-10
Rights of affected property owners
Sec. 10. The owners of property affected by an assessment under section 9 of this chapter have the same rights as property owners affected by an assessment under IC 36-9-36.
As added by P.L.220-1986, SEC.30. Amended by P.L.98-1993, SEC.14.
IC 36-9-6.1-11
Costs exceeding balance in thoroughfare fund; bond issue
Sec. 11. If a unit's costs in acquiring property and paying benefits assessed against the unit under this chapter exceed the balance in the unit's thoroughfare fund, the unit may issue bonds in an amount sufficient to pay all or part of those costs. The bonds must be:
(1) approved by the executive of the unit;
(2) authorized by ordinance of the fiscal body of the unit;
(3) issued and sold in the same form and manner, including the same interest rate and maturities, as bonds for general purposes of the unit.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-12
Proceeds of sale of bonds; deposit in fund; payments
Sec. 12. Proceeds from the sale of bonds under section 11 of this chapter shall be deposited in the thoroughfare fund and used by the unit to pay for:
(1) property acquired by the unit;
(2) benefits assessed against the unit at large; and
(3) damages increased by a court on appeal;
under this chapter.
As added by P.L.220-1986, SEC.30.



CHAPTER 6.5. METROPOLITAN THOROUGHFARE DISTRICT OF MARION COUNTY

IC 36-9-6.5-1
Application of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to the board of transportation of the consolidated city, subject to IC 36-3-4-23.
"Department" refers to the department of transportation of the consolidated city, subject to IC 36-3-4-23.
"Operation" includes control and engineering of traffic, traffic safety, road lighting, road access, utility locations, cuts in roads, vehicular parking and stopping, improvements of traffic movement, uses of the rights-of-way for roads, and mass transportation routes.
"Reconstruction" includes resurfacing, widening, and rebuilding.
As added by Acts 1982, P.L.77, SEC.12. Amended by P.L.220-1986, SEC.31.

IC 36-9-6.5-3
Special taxing district
Sec. 3. The metropolitan thoroughfare district created by IC 36-3-1-6 constitutes a special taxing district for the purposes of programming, planning, designing, constructing, reconstructing, and operating thoroughfares within the district.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-4
Adoption of resolution of necessity and purpose
Sec. 4. Whenever the board determines that it is necessary for the general welfare of the persons residing within the district and that it will be of public utility and benefit to the property in the district to undertake and carry out any project of construction, reconstruction, or operation upon thoroughfares within the district, it shall adopt a

resolution of the necessity of the project and the purpose of the department to proceed with it. The board, as a part of the resolution, shall adopt the plans and specifications proposed for the entire project, and shall determine the estimated cost of all work and all acquisitions necessary to carry out the project.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-5
Filing and notice of resolution
Sec. 5. The resolution, plans and estimates, and all other matters included with the resolution shall be filed and opened to inspection by the public at the office of the department. The department shall give notice of:
(1) the adoption and general purport of the resolution;
(2) the fact that the resolution, and included material, have been prepared and are on file in the office of the department and can be inspected;
(3) that the board will on a date named receive and hear objections from any person interested in or who will be affected by the resolution.
The notice shall be published in accordance with IC 5-3-1.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-6
Hearing and approval of project
Sec. 6. At or before the time fixed for the hearing designated in the notice published under section 5 of this chapter, any person interested in or who will be affected by the proposed project may file with the department a written remonstrance against the proposed project, in whole or in part. At the hearing, which may be adjourned from time to time, the board:
(1) shall hear all persons who are interested in the proceedings;
(2) shall finally determine whether or not the proposed project, in whole or in any part, is necessary for the general welfare of the persons residing within the district and will be of public utility and benefit to the property in the district; and
(3) may confirm, modify, or rescind the resolution.
The decision shall be entered in the records of the department.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-7
Department proceeding after final approval of project
Sec. 7. After final approval of the resolution by the board, the department shall proceed with the project, work, and capital improvements, or any parts of them, and shall let all contracts, upon separate plans and specifications, in accordance with IC 36-1-12. The projects authorized may be modified by the board if it considers modification necessary to carry out the purpose of the declaration and resolution, so long as the modifications do not increase the estimate of the total cost of the project as adopted in the original

resolution. All other changes must be processed as new declarations.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-8
Thoroughfare tax
Sec. 8. All property located within the district is subject to a special tax for the purpose of providing money to pay the total cost of the project, including all necessary incidental expenses of programming, planning, and designing. The special tax constitutes the amount of benefits resulting to all of that property from the acquisition or work, and shall be levied as provided in this chapter.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-9
Bonds issued
Sec. 9. (a) For the purpose of raising money to pay for any land or right-of-way to be acquired for thoroughfares within the district or to pay for any capital improvement necessary for the construction, reconstruction, or operation of thoroughfares within the district, and in anticipation of the special benefit tax, the board may cause bonds to be issued in the name of the consolidated city for the benefit of the district. The bonds shall be issued in accordance with IC 36-3-5-8.
(b) The bonds may be in an amount not to exceed the estimated cost of all land and rights-of-way to be acquired and the estimated cost of all capital improvements, including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the costs of supervision and inspection during the period of construction or reconstruction and all costs of programming, planning, and designing the capital improvements. The expenses to be covered in the amount of the bond issue include all expenses of every kind actually incurred preliminary to the acquisition of the property and the construction of work, such as the cost of necessary records, engineering expenses, publication of notices, salaries, and other expenses necessary to be incurred in connection with the acquisition of the property, the letting of the contract, and the sale of bonds.
(c) The bonds issued may not exceed the estimates for the project as determined by the board under section 4 of this chapter.
(d) Any surplus of bond proceeds remaining after all costs and expenses have been fully paid shall be paid into the metropolitan thoroughfare district bond fund. The board may appropriate the proceeds of the bonds.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-10
Bonds; limitations; terms
Sec. 10. (a) When the total issue of bonds under section 9 of this chapter for purposes of the district, including bonds already issued or to be issued, exceeds four percent (4%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15,

additional bonds may not be issued. All bonds or obligations issued in violation of this subsection are void.
(b) Bonds issued under section 9 of this chapter are not, in any respect, corporate obligations or indebtedness of the consolidated city but constitute an indebtedness of the metropolitan thoroughfare district, and the bonds and interest on them are payable only out of revenues of the district. The bonds must recite these terms upon their face.
As added by Acts 1982, P.L.77, SEC.12. Amended by P.L.6-1997, SEC.218.

IC 36-9-6.5-11
Deposit of bond proceeds
Sec. 11. All proceeds from the sale of bonds issued under section 9 of this chapter shall be kept as a separate and specific fund to pay for the cost of land, rights-of-way, and other property acquired and of the cost of the work and all costs and expenses incurred in connection with it, and no part may be used for any other purpose. The fund shall be deposited at interest with the depository or depositories of other public funds of the consolidated city, and all interest collected on it belongs to the fund.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-12
Special tax; metropolitan thoroughfare district bond fund
Sec. 12. (a) For the purpose of raising money to pay all bonds issued under section 9 of this chapter and any interest on them, the legislative body may levy each year a special tax upon all of the property located within the district, in such manner as to meet and pay the principal of the bonds as they severally mature, together with all accruing interest on them. Other revenues and funds may be annually allocated by statute or ordinance to be applied to reduction of the bonds and their interest for the next succeeding year, but to the extent that monies on hand are insufficient for payments required in the next succeeding year, the special tax shall be levied.
(b) The tax so collected, and all other allocated monies, shall be accumulated and kept in a separate fund to be known as the "Metropolitan Thoroughfare District Bond Fund", and shall be applied to the payment of the district bonds and interest as they severally mature, and to no other purposes. All accumulations may be deposited, at interest, with one (1) of the depositories of other funds of the consolidated city, and all interest collected belongs to the fund.
As added by Acts 1982, P.L.77, SEC.12.



CHAPTER 7. CITY DEPARTMENT OF TRAFFIC ENGINEERING

IC 36-9-7-2
Establishment of department
Sec. 2. The city legislative body may, by ordinance, establish a department of traffic engineering.
As added by Acts 1981, P.L.309, SEC.80.

IC 36-9-7-3
Department personnel; qualifications of traffic engineer
Sec. 3. (a) The personnel of the department of traffic engineering consists of a city traffic engineer, his assistants, and other employees necessary to perform the duties of the department. The city executive shall appoint the traffic engineer.
(b) The traffic engineer must:
(1) have a thorough knowledge of modern traffic control methods;
(2) be able to supervise and coordinate diversified traffic engineering activities and prepare engineering reports; and
(3) either:
(A) be a registered professional engineer who has practiced traffic engineering for at least one (1) year;
(B) have a certificate of engineer-in-training under IC 25-31 and have practiced traffic engineering for at least two (2) years; or
(C) have practiced traffic engineering for at least ten (10) years.
A person must furnish evidence of his qualifications under this subsection before he may be appointed by the executive.
As added by Acts 1981, P.L.309, SEC.80.

IC 36-9-7-4
Authority and responsibility of traffic engineer
Sec. 4. (a) The traffic engineer is responsible only to the city executive or safety board, and he may act only in an advisory capacity to the executive or board.
(b) The traffic engineer has full authority over all his subordinates.
As added by Acts 1981, P.L.309, SEC.80.

IC 36-9-7-5
Powers and duties of traffic engineer
Sec. 5. The traffic engineer shall:
(1) conduct all research relating to the engineering aspects of the planning of:
(A) public ways; (B) lands abutting public ways; and
(C) traffic operation on public ways;
for the safe, convenient, and economical transportation of persons and goods;
(2) advise the city executive in the formulation and execution of plans and policies resulting from his research under subdivision (1);
(3) study all accident records, to which he has access at all times, in order to reduce accidents;
(4) direct the use of all traffic signs, traffic signals, and paint markings, except on streets traversed by state highways;
(5) recommend all necessary parking regulations;
(6) recommend the proper control of traffic movement; and
(7) if directed to do so by ordinance, supervise all employees engaged in activities described by subdivisions (3) through (6).
As added by Acts 1981, P.L.309, SEC.80.



CHAPTER 8. ATTENDANCE AT PURDUE ROAD SCHOOL

IC 36-9-8-2
Persons authorized to attend school
Sec. 2. The following persons may attend the annual road school at Purdue University:
(1) The county surveyor or county engineer of each county, and any other person authorized by the county executive.
(2) The civil engineer and traffic engineer of each municipality, and any other person authorized by the municipal executive.
As added by Acts 1981, P.L.309, SEC.81. Amended by Acts 1981, P.L.317, SEC.8.

IC 36-9-8-3
Persons attending school; reimbursement for expenses
Sec. 3. (a) The expenses of a county surveyor, county engineer, or other person in attending the annual road school, including mileage, lodging, and tuition, shall be paid from the county general fund. On presentation of the proper receipts for these expenses, and with the approval of the county executive, the county auditor shall issue his warrant for the expenses.
(b) The municipal legislative body may annually appropriate sums for the necessary expense of mileage, meals, and lodging of a municipal engineer or other person in attending the annual road school.
As added by Acts 1981, P.L.309, SEC.81. Amended by Acts 1981, P.L.317, SEC.9.



CHAPTER 9. MUNICIPAL STREET LIGHTS

IC 36-9-9-2
"City block" defined
Sec. 2. As used in this chapter, "city block" means both sides of the part of a public street that lies between two (2) intersecting public streets.
As added by Acts 1981, P.L.309, SEC.82.

IC 36-9-9-3
Petitions for construction of street lights; declaratory resolutions; notice and hearing
Sec. 3. (a) The owner or owners of real property that fronts or abuts upon a public street or thoroughfare may sign and file with the municipal works board their petition requesting that there be constructed, erected, installed, maintained, and operated:
(1) an electric system of street lights and posts, designating the number of lumens per post and the number of posts along the street curb;
(2) a system of ornamental street lights and posts with underground wiring; or
(3) additional lights where a system has already been installed;
in front or on either side of the city block or blocks described in the petition.
(b) When the petition has been filed and signed by the owner or owners of at least sixty percent (60%) of the real property in the city block or blocks described in the petition, the works board shall adopt a declaratory resolution for the making of the improvement as described in the petition and shall then:
(1) prepare and place on file in its office, or with the municipal clerk if it has no office, a complete set of drawings, plans, and specifications for the lighting system and an estimate of the annual cost of the street lighting, which shall be kept open for inspection by the public and all prospective bidders; and
(2) publish in accordance with IC 5-3-1 a notice stating that on a day named after the last publication a public hearing shall be held, that interested persons may file remonstrances against the lighting system at the hearing, and that, at the hearing, the works board may sustain or overrule the remonstrances or may modify its original resolution, plans, or proceedings.
As added by Acts 1981, P.L.309, SEC.82. Amended by Acts 1981, P.L.45, SEC.41.

IC 36-9-9-4 Repealed
(Repealed by Acts 1982, P.L.6, SEC.27.)

IC 36-9-9-4.1
Hearing on remonstrance; rescission or modification of resolution and plans
Sec. 4.1. At the time specified in the notice under section 3 of this chapter, the municipal works board shall conduct a hearing of any remonstrance on file. If, at the hearing, the works board finds that:
(1) the lighting system will not be of public benefit; or
(2) the annual benefits from the lighting system that will accrue to the property liable to be assessed will not equal or exceed the estimated annual cost of the improvement, after deducting the amount of the annual cost to be paid by the municipality;
the works board shall rescind the declaratory resolution for the lighting system and dismiss the petition, or modify the resolution, petition, drawings, plans, specifications, and estimated cost so that the lighting system will be of public benefit and the annual benefits that will accrue to the property liable to be assessed for the lighting system will equal or exceed its estimated annual cost, after deducting the amount of the annual cost to be paid by the municipality. However, the number of lumens per post and the number of posts designated in the petition may not be changed without the written consent of the petitioners.
As added by Acts 1982, P.L.6, SEC.26.

IC 36-9-9-5
Construction of street lights; contracts; commission orders
Sec. 5. (a) When the declaratory resolution, as originally adopted or as modified, has been confirmed, the municipal works board shall notify and negotiate with any utility that operates and supplies electrical current within the municipality. The works board shall attempt to enter into a contract with the utility for the lighting described in the plans and specifications, and may cause the municipality to enter into such a contract, in strict accordance with the plans, drawings and specifications on file.
(b) If more than one (1) utility supplies electricity in the municipality and has the right to serve the electric system petitioned for, the municipal works board shall publish a notice in accordance with IC 5-3-1. The notice must state the nature of the work, state that drawings, plans, and specifications are on file in the office of the works board or the municipal clerk, call for sealed bids for the lighting and the maintenance of the system, and state that the bids must be filed not less than ten (10) days after the last publication and must comply with the manner and form in which bids for public improvements are filed in municipalities. If a satisfactory bid is received by the time fixed in the notice, the works board shall attempt to enter into a contract with the utility that is the lowest responsible bidder for the furnishing of that lighting.
(c) If the municipality owns and operates an electric utility and no

other electric utility is authorized to render the service petitioned for, then the electrical lighting system petitioned for may be installed, maintained, and operated by the municipality. An electrical system established under this section shall be maintained, operated, and paid for in the same manner as an electrical system that is established under this chapter by a public utility.
(d) The annual cost of lighting as fixed by the contract may not exceed the estimated cost of lighting on file with the plans and specifications. The contract must require lighting service for a period of not less than five (5) years and not more than fifteen (15) years, and must describe in detail the service to be rendered and the prices to be paid to the utility.
(e) If the municipality is unable to make an agreement with a utility, the municipality may file its petition with the utility regulatory commission. The commission shall conduct a hearing on the petition, in accordance with law and the rules of the commission. The commission may then require a utility supplying electrical current within the municipality to enter into a contract to construct the electric system of lighting in accordance with the plans and specifications on file with the municipality, and to maintain and operate the system at the prices, on the terms, for the period of time, and upon the conditions that the commission requires. Such an order of the commission is binding upon the municipality and utility:
(1) in the same manner as other orders of the commission; and
(2) as if a contract had been entered into between the municipality and the utility covering the same subject matter;
subject to all rights of appeal from the commission.
(f) After a contract has been entered into between the municipality and utility and has been approved by the utility regulatory commission, or if the construction, maintenance, and operation of the lighting system has been ordered by the commission, the utility which is a party to the contract or order shall, within a reasonable time, construct the system at its own expense. The utility shall maintain and operate the system in strict accordance with the agreement and order, and at the annual rates, tolls, or charges fixed by contract or by the order of the commission. The commission may investigate the rates, tolls, and charges in the same manner and to the same extent that it may investigate and revise the rates, tolls, and charges for electric current supplied by a public utility under IC 8-1-2.
As added by Acts 1981, P.L.309, SEC.82. Amended by Acts 1981, P.L.45, SEC.42; P.L.23-1988, SEC.123.

IC 36-9-9-6
Construction of street lights; uniformity of style; supervisory personnel; completion report
Sec. 6. (a) All street lamps or systems of lighting constructed, erected, or installed must be uniform in style and shall be installed under the supervision of:
(1) the municipal civil engineer; or (2) some other competent person;
as determined by the municipal works board. If the person supervising the work is not already under bond, he shall file a bond for the faithful performance of his duties in the sum and the manner directed by the works board.
(b) At the completion of the work, the person supervising the work shall file with the municipality his verified report that the work has been completed and complies in all respects with the drawings, plans, and specifications on file. If the report is found to be correct, the works board shall accept it on behalf of the municipality.
As added by Acts 1981, P.L.309, SEC.82.

IC 36-9-9-7
Payments to utility for service
Sec. 7. The municipality shall make to the utility operating the lighting system all payments required to be made to the utility for its service, in strict accordance with the terms of the contract or order under which the utility is operating. The municipality shall make the payments from its general fund or from a fund set aside for street lighting purposes, and shall be reimbursed for payments made in behalf of property owners by the collection of the assessments as provided in this chapter.
As added by Acts 1981, P.L.309, SEC.82.

IC 36-9-9-8
Street lights at intersections
Sec. 8. (a) For purposes of this section, all light posts that are:
(1) located on the street upon which a lighting system is installed; and
(2) within fifty (50) feet of the nearest part of another street intersecting that street;
are considered to be at a street intersection.
(b) A municipality shall install, maintain, and operate at each street intersection lighting facilities that are at least equal to those in other parts of the lighting system.
As added by Acts 1981, P.L.309, SEC.82.

IC 36-9-9-9
Payment of costs of lighting
Sec. 9. (a) The municipality shall pay from its general fund or from a fund set aside for street lighting purposes:
(1) the entire annual cost of lighting at street intersections under section 8 of this chapter; and
(2) not less than thirty-five percent (35%) of the annual cost of lighting of the entire other part of the lighting system, with the exact percentage paid to be fixed by the municipal works board.
The municipal legislative body may, by ordinance, divide the municipality for lighting purposes into business zones, residence zones, or other classes of zones. The percentage of annual cost of the lighting system to be paid by the municipality must be uniform

throughout each class of the zones.
(b) The remaining annual cost of the lighting system shall be assessed against each lot or parcel of real property in the city block or blocks in front of which the lighting system is located, in the manner prescribed by section 10 of this chapter.
As added by Acts 1981, P.L.309, SEC.82.

IC 36-9-9-10
Assessments; liens
Sec. 10. (a) After an electrical lighting system has been completed and is ready for operation, the municipal works board shall assess the real property in the city block or blocks affected for the proportionate part of the annual lighting cost and, in the case of a system of ornamental lighting, the installation costs, that the property owners are required to pay annually. The works board shall assess each lot or parcel of the property equally per front foot.
(b) The works board shall prepare and file an assessment roll, setting forth the assessments against each lot and parcel of real property to be assessed, based upon:
(1) the cost of the lighting for the full period of one (1) year and for that part of a year the system may be operated between the time of its completion and the beginning of the next calendar year; and
(2) in the case of a system of ornamental lighting, the costs of installing the system.
The preparation and filing of the assessment roll and all proceedings for its adoption and confirmation, notices to property owners, certifying the roll to the county treasurer, and all other proceedings in connection with the roll must be according to the statutes regarding public improvements in municipalities.
(c) The first assessment made against each lot or parcel of real property is a lien on that lot or parcel, from the time of the final acceptance of the electrical system by the municipality. The lien covers the cost of lighting for the part of the calendar year following acceptance of the system, the cost of lighting for the next full calendar year, and, in the case of a system of ornamental lighting, the cost of installing the system.
(d) After the first assessment is made, a lien attaches upon March 1 of each year without further certification to the county treasurer, for the amount of the lighting cost for the succeeding calendar year and in the same proportions per front foot as fixed by the original assessment roll.
(e) Assessments made under this section shall be paid in the same manner as taxes are paid, at the regular tax paying periods following the adoption of the assessment roll. An assessment not paid at the time fixed by statute is subject to and may be collected according to the statutes regarding delinquent taxes, and all property upon which an assessment is a lien is subject to proceedings for the collection of taxes.
(f) The lien of an assessment under this section has equal priority

with all other assessment liens and is superior to all other liens except liens for taxes.
As added by Acts 1981, P.L.309, SEC.82.

IC 36-9-9-11
Expiration of contracts; transfers to new utilities
Sec. 11. (a) Six (6) months before the expiration of a contract or order entered into or made under section 5 of this chapter, the municipal works board may:
(1) negotiate and enter into a new contract;
(2) extend the current contract;
(3) procure an order of the commission; or
(4) advertise for bids.
The works board shall then proceed in the manner provided by the preceding sections of this chapter.
(b) If a contract or order made under this section provides that an electrical system is to be operated by a utility other than the former utility and owner of the system, the new utility shall pay in cash to the former utility the full value at that time of the system, as determined by the utility regulatory commission. After payment, the former utility shall transfer title in the system to the new utility, which is then fully vested with ownership of the system. The new utility shall maintain and serve the system in accordance with this chapter.
As added by Acts 1981, P.L.309, SEC.82. Amended by P.L.23-1988, SEC.124.

IC 36-9-9-12
Additional lighting facilities; petition; construction; assessment of costs
Sec. 12. (a) Whenever a lighting system has been established in accordance with this chapter, and an owner of property within any city block or blocks included in the system wants lighting facilities in front of or near his property that:
(1) are additional to those described in the plans and specifications on file; and
(2) consist of either lighting posts or lamps of greater candlepower, or both;
the property owner may file his petition with the municipal works board. The petition must fully describe the additional lighting facilities that are wanted.
(b) The works board shall grant the petition and refer it to the person who supervises the system, who shall prepare and file:
(1) plans and specifications for the additional lighting; and
(2) the estimated annual cost of the additional lighting.
(c) When the plans, specifications, and annual cost are approved by the works board and by the property owner, the works board shall notify the utility operating the lighting system. The utility shall immediately proceed to erect, install, construct, and connect the additional lighting at its own expense. The utility shall then operate

and maintain the additional lighting facilities as a part of the original system in return for additional compensation that is:
(1) agreed upon by all the interested parties and approved by the utility regulatory commission; or
(2) fixed by the commission.
(d) The property owner who petitioned for the additional lighting facilities shall pay to the municipality the additional annual cost of those facilities. The additional annual cost, which shall be added to the original amount assessable against the petitioner's property, is a lien upon the property and is payable in accordance with this chapter.
As added by Acts 1981, P.L.309, SEC.82. Amended by P.L.23-1988, SEC.125.

IC 36-9-9-13
Additional hours of lighting; petitions; assessment of costs
Sec. 13. (a) Whenever:
(1) a lighting service has been established in accordance with this chapter or under another contract or arrangement; and
(2) at least sixty percent (60%) of the property owners upon one (1) side of the street on a city block or blocks lighted by the service file with the municipal works board their petition requesting that the lighting service be maintained on that side of the street in the block or blocks each night for a designated number of hours in addition to the number of hours of service prescribed by the current contract, arrangement, or plans and specifications;
the works board shall grant the petition. The cost of the additional lighting shall be charged to and assessed against all of the lots or parcels of real property on the side of the street and on the city block or blocks on which additional lighting service is maintained.
(b) All proceedings for the establishment of additional service, the payments to the utility for additional service, and the making and collection of assessments and liens for additional service are governed by this chapter in the same manner as other proceedings, payments, assessments and liens.
As added by Acts 1981, P.L.309, SEC.82.



CHAPTER 10. COUNTY PAYMENT FOR MUNICIPAL STREET LIGHTS

IC 36-9-10-2
Obligation of county
Sec. 2. If:
(1) a county owns real property in a municipality;
(2) the municipality installs a lighting system to light the streets, alleys, and other public places in the municipality;
(3) as a part of that system, street lights are installed along a street abutting on the county property, on the opposite side of the street from the county property; and
(4) there are no street lights on the side of the street on which the county property is located;
the county shall pay the cost of installing, maintaining, and operating street lights in front of its property, on the side of the street on which the property is located.
As added by Acts 1981, P.L.309, SEC.83.

IC 36-9-10-3
Installation costs
Sec. 3. (a) If a county is required to pay for the installation of municipal street lights under this chapter, the amount to be paid by the county shall be determined under this section.
(b) If the contract for the installation of the lighting system calls for payment for the system as a whole, the county shall pay the amount that bears the same ratio to the total contract price as the number of lights to be paid for by the county bears to the total number of lights contracted for. The municipal legislative body shall determine the amount to be paid under this subsection.
(c) If the contract for installation of the lighting system calls for payment at a fixed price per light, the county shall pay the amount determined by multiplying that price by the number of lights to be paid for by the county.
As added by Acts 1981, P.L.309, SEC.83.

IC 36-9-10-4
Maintenance costs
Sec. 4. (a) If a county is required to pay for the maintenance and operation of municipal street lights under this chapter, the amount to be paid by the county shall be determined under this section.
(b) If the contract for the maintenance and operation of the lighting system calls for payment for the system as a whole, the county shall pay the amount that bears the same ratio to the total

contract price as the number of lights to be paid for by the county bears to the total number of lights contracted for.
(c) If subsection (b) does not apply, the county shall pay the amount determined by multiplying the price paid by the municipality for the maintenance and operation of each light by the number of lights required to be paid for by the county.
As added by Acts 1981, P.L.309, SEC.83.

IC 36-9-10-5
Approval of payments; appropriations
Sec. 5. (a) If a county is required to pay for the installation, maintenance, or operation of municipal street lights under this chapter, the municipal clerk shall verify the amount to be paid by the county. The municipal legislative body must approve this amount by resolution, and shall file a certified copy of the resolution with the county auditor in the same manner that other claims against the county are filed.
(b) Within sixty (60) days after the copy of the resolution is filed, the county auditor shall call the county fiscal body into special session for the purpose of making an appropriation to pay the amount claimed in the resolution. The fiscal body shall make an appropriation to pay this amount within sixty (60) days after the copy of the resolution is filed.
(c) The county shall pay the cost of maintaining and operating the lights every three (3) months, upon the filing of a claim under this section.
As added by Acts 1981, P.L.309, SEC.83.



CHAPTER 11. MUNICIPAL PARKING FACILITIES

IC 36-9-11-2
Declaration of public purpose
Sec. 2. The construction, operation, and acquisition of land for parking facilities by a municipality are public uses and purposes for which public money may be spent and private property may be acquired by the exercise of the power of eminent domain.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-3
Powers of municipality
Sec. 3. A municipality may acquire, establish, construct, maintain, operate, lease to others for operation, and regulate parking facilities for vehicles under this chapter. In exercising these powers, the municipality may:
(1) clear, grade, surface, and pave land;
(2) erect and equip structures; and
(3) remodel, extend, repair, and improve structures.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-4
Surveys and studies; submission of recommendations to safety board and legislative body
Sec. 4. (a) From time to time the municipality shall make or cause to be made surveys and studies necessary to determine the need for and proper location of parking facilities, giving due consideration to:
(1) the free and safe movement of traffic;
(2) the terminal points and concentration of traffic; and
(3) the adequacy of privately owned parking lots or structures.
(b) This subsection applies only to cities. On the basis of the surveys and studies, recommendations shall be made to the safety board and the legislative body concerning the general location, size, and character of, and probable cost of acquiring and developing, needed parking facilities. The safety board shall consider the recommendations and, if it rejects them, shall state its objections in writing and refer the recommendations back to the persons making them. If the safety board approves the recommendations, it shall adopt a resolution to that effect and submit the recommendations to the legislative body for acceptance or rejection. If the legislative body rejects the recommendations, it shall adopt a resolution stating its objections and refer the recommendations back to the persons

making them. If the legislative body approves the recommendations, it shall adopt a resolution to that effect. Upon approval of the recommendations by the legislative body, the city works board may proceed as provided by this chapter, and shall proceed in accordance with the legislative body's direction.
(c) This subsection applies only to towns. If, on the basis of the surveys and studies, the legislative body finds that there is a need for parking facilities of any kind, it shall adopt a resolution to that effect.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-5
Preparation and approval of plans; notice and hearing; appeals
Sec. 5. (a) Before the municipal works board proceeds with the acquisition and construction of any parking facilities approved under section 4 of this chapter, it must cause to be prepared:
(1) plats and descriptions of the land proposed to be acquired or used;
(2) general plans or drawings for the proposed project; and
(3) a general estimate of the cost of acquisition, construction, and installation of the project.
(b) The works board shall then adopt a resolution:
(1) approving the plats, descriptions, plans or drawings, and estimate;
(2) declaring that upon investigation it has been found necessary for the proper protection of the public safety and welfare, and will be of public utility and benefit to the municipality and its citizens, to:
(A) construct and maintain the parking facilities described in the resolution; and
(B) acquire for that purpose the property described in the resolution, by purchase or by appropriation; and
(3) setting out the probable cost and the proposed method of financing the project.
The resolution, plats, descriptions, plans or drawings, and estimate shall be kept open to inspection by all persons interested in or affected by the acquisition of the property proposed to be acquired or the construction or operation of the project.
(c) Notice of the adoption of the resolution and its purport, and of the fact that the plats, descriptions, plans or drawings, and estimate have been prepared and can be inspected, shall be published in accordance with IC 5-3-1. The notice must name a date on which the board will hear all persons interested in or affected by the proceedings, consider any remonstrances or objections filed, and finally determine the public utility and benefit of the project to the municipality and its citizens. All persons affected in any manner by the proceedings are considered to be notified of the pendency of the proceedings and of subsequent acts, hearings, adjournments, and orders of the board by the publication of the notice.
(d) At the hearing, which may be adjourned from time to time, the works board shall: (1) hear all persons interested in or affected by the proceedings;
(2) consider all remonstrances and objections filed; and
(3) take final action:
(A) determining the public utility and benefit of the proposed project to the municipality and its citizens; and
(B) confirming, modifying and confirming, or rescinding the declaratory resolution.
(e) Appeals from the determination of the works board may be taken only by persons who have filed written remonstrances or objections before the hearing date fixed in the notice.
As added by Acts 1981, P.L.309, SEC.84. Amended by Acts 1981, P.L.45, SEC.43.

IC 36-9-11-6
Powers of works board; payment of expenses; contracts
Sec. 6. (a) The municipal works board may take all steps and enter into all contracts or agreements necessary or incidental to the performance of its duties and the exercise of its powers under this chapter.
(b) The works board may employ engineers, architects, financial consultants, attorneys, inspectors, superintendents, managers, accountants, and other employees that it considers necessary for the execution of its powers and duties, fix their compensation, and establish their duties. However, the powers of a city works board under this subsection are subject to the statutes relating to the executive departments of cities.
(c) All compensation for services and expenses incurred under this chapter shall be paid solely from money provided under this chapter. The works board may not bind itself or the municipality beyond the extent to which money has been or may be made available to the board under this chapter.
(d) All contracts or agreements with any contractor or contractors for labor, supplies, or equipment shall be let and entered into in accordance with IC 5-22 and IC 36-1-12.
As added by Acts 1981, P.L.309, SEC.84. Amended by Acts 1981, P.L.57, SEC.41; P.L.49-1997, SEC.83.

IC 36-9-11-7
Rates and charges; adoption of operating rules; employees' bonds
Sec. 7. (a) In connection with the operation of any parking facility, the municipal works board may fix the rates and charges to be collected for the parking of vehicles, or for any other use of the facility, and adopt rules governing the use and operation of the facility so as to promote the maximum use of the facility by the public in a safe, orderly, and efficient manner. In a city, however, these rates, charges, and rules do not become effective until they are approved by ordinance or resolution of the legislative body.
(b) All rates and charges for parking and other services must be reasonable and designed to bring in revenues sufficient to cover the cost of providing and operating necessary parking facilities. (c) A person handling monies of one (1) or more parking facilities must be properly bonded to insure a faithful accounting for the money coming into his hands.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-8
Acquisition and use of property
Sec. 8. (a) A municipality may acquire the property required for parking facilities by gift, lease, purchase, the exercise of the power of eminent domain, or any combination of these methods. A municipality may also acquire air rights above real property, for facilities above that property, without also acquiring that property.
(b) The municipal works board may, at any time, obtain an option for the purchase of the land required for parking facilities, or may enter into a contract for the purchase of that land upon the terms and conditions it considers best. However, the options or contracts are subject to the final action of the works board under section 5 of this chapter, and to the condition that the land may be paid for only out of money made available to the board for that purpose under this chapter.
(c) In acquiring property for parking facilities by the exercise of the power of eminent domain, a municipality shall proceed under the statutes governing the exercise of the power of eminent domain by the works board of a municipality of its class, or under any applicable general statute. However, property may not be acquired by a city under this subsection until it is approved as a suitable location for a parking facility by the legislative body.
(d) The works board may use for parking facilities any land that was previously acquired by the municipality and is not needed for other purposes. In a city, however, such an action must be approved by the legislative body.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-9
Insurance
Sec. 9. (a) A municipality that operates one (1) or more parking facilities financed in whole or in part by the issuance of revenue bonds shall maintain insurance of the kinds and in the amounts ordinarily carried by persons operating similar facilities.
(b) All insurance proceeds received due to damage to a parking facility must be:
(1) used in replacing the property damaged; or
(2) deposited in the fund or account for the payment of the principal of and interest on the revenue bonds.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-10
Tax liability and exemptions
Sec. 10. (a) The property acquired by a municipality under this chapter, and the revenues derived from that property, are exempt

from taxation for all purposes.
(b) A leasehold improvement made by a lessee under this chapter for private or commercial purposes, or both, is subject to taxation.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-11
Mortgage, pledge, or disposal of property while revenue bonds are outstanding; deposit of sale proceeds
Sec. 11. (a) As long as any of the revenue bonds issued under section 16 of this chapter are outstanding, the municipality may not mortgage, pledge, otherwise encumber, sell, or dispose of any part of the property of a parking facility, except that it may sell or dispose of:
(1) equipment that is worn out and is to be replaced; or
(2) property that is no longer useful or profitable in the operation of the facility.
(b) The proceeds of a sale under subsection (a) shall be deposited in the fund or account for the payment of the principal of and interest on the revenue bonds.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-12
Leases; authorization
Sec. 12. A municipality may lease all or part of the property of a parking facility to others on any terms and conditions that do not adversely affect the rights of bondholders. However, a lease of real property under this section must be made in the manner prescribed by section 13 of this chapter.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-13
Leases; procedure; approval by legislative body
Sec. 13. (a) A rental or lease contract under this section is effective only if it is approved by ordinance or resolution of the municipal legislative body.
(b) The municipal works board may lease or rent to others for operation any parking facility or property acquired for parking purposes, after first adopting a resolution setting out its intention to do so. The resolution must specify the term of the lease, permissible parking charges, manner of operation, and other requirements having a bearing on the value of the proposed lease.
(c) A lease under this section may also require the lessee to:
(1) clear, grade, and pave land;
(2) erect and equip structures; and
(3) remodel, extend, repair, and improve structures;
for parking purposes. Work to be performed by the lessee under this section must be described in the resolution under subsection (b).
(d) Notice of the resolution must be given by publication in accordance with IC 5-3-1. The notice must set forth:
(1) the time and place at which offers will be received and

considered;
(2) the location, size, and capacity of the real property;
(3) a description of any work to be performed by the lessee under subsection (c);
(4) the specifications adopted governing the leasing; and
(5) the other information required to secure free and open competition in the offers.
(e) The lease shall be awarded to the bidder offering the most advantageous terms in the judgment of the works board, giving due consideration to the experience and financial responsibility of the bidder. The works board may reject any offers.
As added by Acts 1981, P.L.309, SEC.84. Amended by Acts 1981, P.L.45, SEC.44.

IC 36-9-11-14
Lease of space and air rights; deposit of rentals
Sec. 14. (a) Space and air rights over a parking facility may be leased to others for a period not to exceed ninety-nine (99) years, subject to the following conditions:
(1) The lease must be authorized by an ordinance of the municipal legislative body, but the municipal works board may negotiate with interested parties concerning the terms and conditions of the lease before introduction of the ordinance. After introduction of the ordinance and before final adoption, a notice of public hearing must be published in accordance with IC 5-3-1. The notice must specify a date when a public hearing will be held on the question of whether the lease is in the best public interest.
(2) The lease must specify the initial purpose for which the leased space may be used. If the purpose is to erect in the space a structure attached to the real property constituting the site of the parking facility, the lease must:
(A) require approval by the works board of the plans and specifications for any structure to be erected and of the manner in which it shall be imposed upon or around the real property;
(B) provide for use by the lessee of the areas of the surface of the site that are essential for the support of the structure to be erected, as well as for the connection of essential public or private utilities to the structure and for ingress and egress for the structure; and
(C) provide that if the construction of the initial structure is not completed within five (5) years after the date of execution of the lease, the lease is cancellable at the option of the municipality.
(3) A structure erected in the space leased must be financed, operated, maintained, and repaired by the lessee separate from the parking facility financed, operated, maintained, and repaired by the municipality, and the municipality has no obligation or liability to the lessee or creditors of the lessee other than to

provide the air space leased and to permit the use of the site for the necessary supports for the structure erected in the leased space, ingress and egress for the structure, and the construction of essential utilities.
(4) The lease must require the lessee to carry sufficient public liability and property damage insurance to indemnify the municipality and protect it from all loss and damage from the hazards and perils normally insured against by such insurance that arise out of the existence and operation of a structure in the leased space.
(5) A structure erected above the parking facility is subject to all property taxes levied on private property unless the structure is acquired by the municipality and wholly used for governmental purposes.
(b) The lease rental received by the municipality is considered revenue of the parking facility and shall be deposited, handled, and disbursed in the same manner as other revenues of the parking facility. However, if the treatment of lease rental as revenues would cause the revenue bonds to be industrial development bonds under the Internal Revenue Code as it existed on January 1, 1986, and applicable regulations under that Code, then the lease rental shall be deposited in the general fund of the municipality and disbursed in the same manner as other money in that fund.
As added by Acts 1981, P.L.309, SEC.84. Amended by Acts 1981, P.L.45, SEC.45; P.L.2-1987, SEC.51.

IC 36-9-11-15
Funding
Sec. 15. Money to pay the cost of construction and operation of parking facilities may be:
(1) accepted as a donation;
(2) appropriated from the general fund or from any fund derived from parking revenues;
(3) provided by the issuance and sale of general obligation bonds of the municipality;
(4) provided by the issuance and sale of bonds payable solely from revenues derived from parking facilities, parking meters, or parking mechanisms, as provided by section 16 of this chapter; or
(5) provided by any combination of these methods.
The issuance of general obligation bonds and the appropriation of funds raised by taxation must comply with the applicable general statutes.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-16
Revenue bonds
Sec. 16. (a) If a municipality wants to obtain all or part of the money necessary to pay the cost of parking facilities by the issuance of revenue bonds, the bonds must be authorized by ordinance of the

municipal legislative body.
(b) The ordinance authorizing the revenue bonds:
(1) must set out the amount, date, denominations, terms, conditions, and form of the bonds and their interest coupons;
(2) must set out any covenants relative to safeguarding the interest of the bondholders;
(3) must specify in detail the revenues pledged to the payment of the interest on and the principal of the bonds; and
(4) may contain provisions for the issuance of additional bonds of equal priority, or of junior and subordinate priority, from time to time after issuance of the original bonds, under the restrictions set forth in the ordinance.
(c) The revenue bonds may:
(1) bear interest, payable semiannually, at any rate;
(2) be payable in the amounts, at times not exceeding fifty (50) years from the date of issuance, and at the place or places, either within or outside of Indiana; and
(3) be redeemable before maturity on the terms and conditions;
specified by the municipal legislative body in the authorizing ordinance.
(d) The bonds shall be executed in the name of the municipality as other bonds of the municipality are executed. If any of the officers whose signatures or countersignatures appear on the bonds or the coupons cease to be officers before the delivery of the bonds to the purchaser, his signature or countersignature remains valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.
(e) Upon the sale and delivery of the bonds authorized, the ordinance constitutes a contract between the municipality and the bondholders, and may not subsequently be amended or modified so as to adversely affect the rights of the bondholders.
(f) The bonds of a city and the interest on them are payable only out of the special fund or account created by the ordinance authorizing the issuance of the bonds and the revenues pledged to the fund or account. The bonds of a town and the interest on them are payable only out of the parking sinking fund established by section 19 of this chapter and the revenues pledged to that fund.
(g) The bonds are not an indebtedness of the municipality for purposes of any constitutional provision or limitation. A statement to that effect must appear on the face of each bond.
(h) The bonds are payable to bearer, and the interest on them shall be evidenced by coupons attached to them.
(i) The bonds may be registrable as to the principal only in the holder's name on the books of the municipality, with the registration to be noted on the bond by the municipal clerk or other designated officer. After registration, the transfer of a bond is valid only if made on the books of the municipality by the registered holder and similarly noted on the bond. Registered bonds may be discharged from registration by being transferred to bearer, after which they are transferable by delivery but may again be registered as to principal.

The registration of the bonds as to principal does not affect the negotiability of the interest coupons by delivery only.
(j) Bonds issued under this section are negotiable instruments. The bonds and the interest on them are exempt from taxation for all purposes.
(k) The proceeds of each issue of bonds shall be used solely for the payment of the cost of the parking facilities for which the bonds were issued, and shall be disbursed in the manner and under the restrictions, if any, that the legislative body specifies in the ordinance authorizing the issuance of the bonds.
(l) If the proceeds of any issue of bonds are less than the cost of the parking facilities, additional bonds may be issued in a similar manner to provide the amount of the deficit. Unless otherwise provided in the ordinance authorizing their issuance, the additional bonds are considered to be of the same issue and are entitled to payment from the same fund without preference or priority of the bonds first issued.
(m) If the proceeds of any issue of bonds exceed the cost of the parking facilities for which the bonds were issued, the surplus shall be deposited in the fund or account from which the bonds are payable.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-17
Actions by bondholders; appointment of receivers
Sec. 17. (a) A holder of revenue bonds or interest coupons issued under section 16 of this chapter may, by civil action:
(1) protect and enforce all rights granted by statute or by the ordinance authorizing the issuance of the bonds; and
(2) enforce and compel performance of all the duties required by this chapter or the ordinance, including the fixing and collecting of parking charges or charges for other service rendered by the parking facilities.
(b) Upon a failure to pay the interest on or the principal of the revenue bonds in accordance with their terms, a court may appoint a receiver to administer the parking facilities on behalf of the municipality and the bondholders. The receiver may:
(1) fix and collect parking charges and other charges sufficient to provide for the payment of:
(A) the expenses of operation, repair, and maintenance; and
(B) the interest on and principal of the bonds; and
(2) apply the revenues in the manner prescribed by this chapter and the ordinance authorizing the issuance of the revenue bonds.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-18
Parking facilities; records and accounts when revenue bonds are issued
Sec. 18. If revenue bonds are issued to finance the cost of parking

facilities, the municipality shall keep proper books of records and accounts for the parking facilities, separate from all of its other records and accounts. These records and accounts must contain complete and correct entries showing:
(1) the application of the proceeds of the bonds;
(2) the source and disposition of:
(A) all revenues collected from or on account of the facilities; or
(B) all money supplied by the municipality on account of the facilities; and
(3) all transactions relating to the facilities.
Within ninety (90) days after the close of each calendar year, the municipal fiscal officer shall prepare an operating and income statement of the facilities. The fiscal officer shall keep the statement on file in his office, and make it available for examination by any holder of the revenue bonds. A copy of the statement shall be furnished to the original purchaser of the bonds upon request.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-19
Deposit of revenues from parking facilities
Sec. 19. (a) This subsection applies only to cities. The gross revenues of parking facilities shall be kept in a fund or funds separate from all other funds of the city, and shall be deposited in the fund or funds daily, as received. As long as any revenue bonds are outstanding, revenues deposited in the fund or funds may be used only to:
(1) pay the cost of operation, maintenance, and repair of the parking facilities of the city;
(2) pay the principal of and interest on revenue bonds issued or to be issued for the facilities;
(3) provide a reserve for the revenue bonds as a margin of safety and protection against default and retirement before maturity;
(4) pay the cost of repairs, replacements, and additions to, or remodeling of, the parking facilities; or
(5) finance the construction of additional parking facilities;
in the manner and with the priorities and restrictions as to application of the revenues provided in the ordinance or ordinances authorizing the issuance of the revenue bonds.
(b) This subsection and subsection (c) apply only to towns. The gross revenues of each:
(1) parking facility financed by the issuance of revenue bonds; and
(2) extension, addition, or improvement to, or replacement of, such a facility;
shall be deposited in a special fund designated as "parking fund.project __________". The revenues derived from the facility shall be deposited in the special fund daily, as received.
(c) The revenues deposited under subsection (b) shall be used in

the following manner:
(1) The cost of operation, maintenance, and repair of the parking facility shall be paid first, and a sufficient amount to pay that cost in the next month shall then be reserved.
(2) The money remaining in the parking fund after compliance with subdivision (1) comprises the net revenues of the facility. On the first day of each month, the net revenues shall be transferred into a special fund designated as "parking sinking fund.project ______" until this fund contains an amount sufficient to pay the interest on and principal of the outstanding revenue bonds payable from the fund for the next twelve (12) months. The money in the parking sinking fund may be used only for the interest on and principal of the revenue bonds payable from the fund.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-20
Pledge of revenues; authorization
Sec. 20. (a) This subsection applies only to cities. All or part of the gross revenues, or of the net revenues remaining after the payment of the cost of operation, maintenance, and repair, may be pledged to the payment of the principal of and interest on the revenue bonds and the accumulation and maintenance of the reserve for the bonds, in the manner and to the extent provided in the ordinance or ordinances authorizing the issuance of the revenue bonds. The ordinance or ordinances authorizing the issuance of revenue bonds also may provide for a pledge of all or a designated part of the gross or net revenues derived from:
(1) other parking facilities;
(2) onstreet parking meters;
(3) parking mechanisms;
(4) parking and traffic violation fines and fees;
(5) lease rentals in connection with any parking facilities, private pledges, and contributions; and
(6) any federal and state grants and distributions not dedicated or restricted by law to other purposes;
to the payment of principal of and interest on revenue bonds issued or to be issued under this chapter, and to the accumulation and maintenance of the reserve for the bonds. The extent and the manner of making the pledge may be provided in the ordinance or ordinances authorizing the issuance of bonds.
(b) This subsection applies only to towns. An ordinance authorizing the issuance of revenue bonds for parking facilities may provide for a pledge of all or a designated part of the unobligated net revenues derived from other parking facilities, parking meters, or parking mechanisms, to the extent required to maintain the parking sinking fund established under section 19 of this chapter at the minimum level.
As added by Acts 1981, P.L.309, SEC.84.
IC 36-9-11-21
Pledge of revenues; deposits; irrevocability
Sec. 21. If a pledge of revenues is made under section 20 of this chapter, then the revenues pledged shall be deposited monthly in the fund or account for the payment of the bonds. The pledge is irrevocable as long as any of the bonds for which the pledge is made are outstanding, but the municipality may not make any covenant relative to the number or location of the parking meters to be maintained by it in and along its streets.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-22
Bond revenues and revenues pledged to pay bonds considered trust funds
Sec. 22. The money provided by the issuance of revenue bonds under this chapter, the revenues of parking facilities, and all other revenues pledged to the payment of the interest on and principal of the revenue bonds are considered trust funds, and shall be held and applied only as provided in this chapter or in the ordinance authorizing the issuance of revenue bonds. This money shall be deposited in depositories selected by the municipality in the manner provided by IC 5-13-6, but may be invested in the manner provided by IC 5-13-9.
As added by Acts 1981, P.L.309, SEC.84. Amended by P.L.19-1987, SEC.54.



CHAPTER 11.1. PARKING FACILITIES IN MARION COUNTY

IC 36-9-11.1-2
Public uses and purposes; eminent domain
Sec. 2. The construction, operation, and acquisition of property for parking facilities are public uses and purposes for which public money may be spent and private property may be acquired by the exercise of the power of eminent domain.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-3
Definitions
Sec. 3. As used in this chapter:
"Board" refers to the board of transportation of the consolidated city, subject to IC 36-3-4-23.
"Department" refers to the department of transportation of the consolidated city, subject to IC 36-3-4-23.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-4
Pecuniary interest; board or employee
Sec. 4. A member of the board or employee of the department may not have, either directly or indirectly, any pecuniary interest in any contract, purchase, or sale, or in any remuneration paid to or received by any other person, under this chapter, and any transaction made in which any such member or employee has a pecuniary interest is void. However, any property required for the purposes of the department in which a member of the board, or relative of a member, has a pecuniary interest may be acquired but only by gift, bequest, or devise.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-5
Powers and duties of board
Sec. 5. (a) The board shall do the following:
(1) Investigate, study, and survey the off-street parking needs of the county.
(2) Promote and encourage the development of parking facilities by private interests.
(3) Cooperate with and secure the cooperation of the various departments and agencies of the consolidated city and other governmental bodies in such manner as will best promote the carrying out of the purposes of this chapter. (4) Make findings and reports from time to time regarding such matters, which reports are public records open to inspection by the public at the offices of the department.
(5) Select the sites of parking facilities to be acquired and improved under this chapter.
(6) Acquire these sites and cause them to be improved, operated, or disposed of so as best to carry out the purposes of this chapter.
(7) Exercise general discretionary powers for the government, management, regulation, and control of all parking facilities acquired under this chapter, and over all funds and property relating or belonging to them.
(8) Practice rigid economy in all its operations and expenditures under this chapter, including all compensation paid to any persons, in order to secure the rights and protection of all bondholders and the public.
(b) In carrying out its duties under this chapter, the board may do the following:
(1) Acquire by purchase, gift, grant, devise, bequest, or condemnation, in the name of the consolidated city, and with the approval of the city executive, any interest in real property, including air rights, or personal property, that the board finds to be needed for the reasonable development of parking facilities under this chapter.
(2) Hold, use, manage, operate, sell, lease, rent, or otherwise dispose of, in the name of the city, any property interest acquired, constructed, or improved for use under this chapter, on such terms and conditions as the board considers to be for the best interests of its bondholders, the department, the city, and its inhabitants, but subject to the approval of the executive as required by law.
(3) Operate and manage any parking facility under the jurisdiction of the board directly by its own employees, but only for such periods as no acceptable lessee is available.
(4) Clear, or contract for the clearance of, real property acquired for parking purposes, and adapt and improve it for that use.
(5) Improve for any commercial or business use any parts of parking facilities as are at any time either required or approved by the metropolitan development commission, or are for the best interests of the bondholders and public; and make improvements in the form of walks and elevated walkways to connect any parking facilities to other buildings or land since these connections will enhance the value and use of the facilities by making them more readily accessible.
(6) Enter upon any lots or lands at all reasonable times for the purpose of surveying or examination, to determine whether they are suitable for acquisition and improvement for off-street parking purposes.
(7) Appear before any department or agency of the city or any other governmental agency, with respect to any matter affecting

the property or interests acquired or being acquired for off-street parking purposes, or with respect to any matter affecting any parking facility under the jurisdiction of the board.
(8) Institute, or defend, in the name of the city, any actions growing out of any acts, omissions, or operations of the board under this chapter; use any legal or equitable remedy necessary or proper to protect the property or to enforce the powers and perform the duties of the department under this chapter; but any judgments against the city or the board in any such actions are payable solely out of the funds of the department available for them and of any parking facility chargeable with them.
(9) Cut curbs and issue all permits necessary to the conduct of a parking facility on any property acquired or used for the purposes of this chapter, after obtaining the approval of the agencies having jurisdiction of these matters in the city.
(10) Appoint or employ appraisers of air rights and real and personal property, engineers, architects, surveyors, attorneys, financial consultants, inspectors, superintendents, managers, accountants, clerks, and other employees, consultants and agents as the board may consider expedient and necessary, all of whom shall serve at the will of the board; prescribe and define their duties and fix the fair and reasonable compensation to be paid to those persons, and discharge such appointees or employees and appoint and employ their successors.
(11) Carry and pay for all insurance necessary to protect the board's property and funds; and purchase, lease, or rent any equipment and supplies that are reasonably necessary to enable the board to perform its duties.
(12) Expend for and on behalf of the department and the city all money donated to the department, advanced by the city, raised by the issuance of the obligations authorized by this chapter, or resulting from revenues derived from the operation of parking facilities, subject to the limitations imposed by this chapter; but until funds have been provided by the issuance of obligations or from revenues of the department, the board may not incur any obligation in excess of any amount prescribed by this chapter to be actually advanced by the city.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-6
Preparation of plat and data; resolution of board
Sec. 6. (a) Whenever it is found by the board that any area of the city is in need of an additional parking facility and that there is no reasonable prospect of it being supplied by private enterprise, the board may select a suitable site for it, and cause to be prepared a plat of the block in which the proposed site is located showing:
(1) the size of the proposed site and the size of the various parcels of property in the block;
(2) the location and width of surrounding and intersecting

streets and alleys;
(3) the character and use of the buildings located on the block; and
(4) the need for additional parking facilities at the location proposed.
(b) Upon the preparation of the plat and data, the board shall adopt a resolution declaring that it will be of public utility and benefit to acquire and improve the proposed site for off-street parking purposes under this chapter. The resolution must set out the location and size of the proposed site and a general description of the improvement proposed or the structure or structures proposed to be erected on it.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-7
Approval of resolution and plans; acquisition of site
Sec. 7. (a) Upon the adoption of the declaratory resolution by the board, the resolution, together with the supporting data, shall be submitted to the metropolitan development commission. The commission may determine whether the declaratory resolution and the proposed parking facility improvement plan conform to all zoning ordinances of the consolidated city, and approve as adopted, modify, or disapprove the resolution and proposed parking facility. The declaratory resolution and the proposed plan of improvement may be amended or modified in order to conform them to the requirements of the commission.
(b) The administrator of buildings of the city must then examine and approve the plans and specifications of any structures so proposed to be erected. The board shall then submit the proceedings to the city executive for his approval and may not proceed with the acquisition of the proposed site until the approving orders of the executive, the commission, and the building administrator are issued. In determining the location and character of any proposed parking facility, the board and commission shall consider traffic conditions, the effect of the proposed parking facility on surrounding property, and any unusual hardship to those interested in the property.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-8
Purchase of property without entire air rights; attached buildings or structures; costs of common facilities
Sec. 8. (a) Real property constituting the site of parking facilities may be purchased by the board without purchasing the entire air rights over the site. In this event, a building, buildings, or other structures may be attached to the site of the parking facility if the board approves the plans and specifications and the manner in which it shall be imposed upon or around the real property.
(b) In such a case the board may enter into an agreement to provide for use by the building, buildings, or structures of such areas of the surface of the site as may be essential for the support of the

building or other structures to be erected, as well as for the connection of essential public or private utilities to the building, buildings, or structures and ingress and egress for the building, buildings, or structures. The costs of common facilities, utilities, ingress, egress, and supports may be apportioned between the parking facilities and the buildings or structures.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-9
Options or contracts for land; previously acquired property
Sec. 9. (a) The board may obtain at any time from the owner or owners of the land required for the project or projects an option for its purchase, or may enter into a contract for its purchase upon such terms and conditions as the board considers best. However, the options or contracts are subject to the final action of the board on the declaratory resolution, and subject to the condition that the property shall be paid for only out of funds made available to the board for that purpose.
(b) Subject to approval of the executive of the consolidated city, the board may use and improve for parking facilities any property previously acquired by the city and not needed for other purposes.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-10
Eminent domain; powers and duties of department and board
Sec. 10. (a) In exercising the power of eminent domain, the board shall proceed under IC 32-24.
(b) The title to all real property acquired by the department shall be conveyed to "City of ______________".
(c) The board may make and enter into contracts or agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter. All contracts shall be entered into under the general provisions of this title.
(d) The board may lease or rent to others any parking facility or any property acquired for off-street parking purposes, including air rights above the facilities or property, in accordance with IC 36-1-11.
(e) The board may sell any property, including air rights, acquired or developed for off-street parking purposes, if it first adopts a resolution specifically describing the property to be sold and declaring either:
(1) that the property is no longer needed for the use of the department; or
(2) that a sale of the property subject to any restriction, limitation, or condition set out in the resolution will effect the purposes of this chapter.
The property shall then be sold in accordance with IC 36-1-11. Property that has been pledged, or the revenues of which have been pledged, to secure the payment of any outstanding obligations on it, may not be sold unless all the obligations are redeemed and cancelled coincidentally with the conveyance of the property. (f) All conveyances of real property shall be executed in the name of "City of _____________", and must be approved by the executive of the consolidated city. Such an instrument is not required to have a seal in order to be executed.
(g) In the letting of construction contracts the board shall proceed under IC 36-1-12, subject to the approval of the executive.
As added by Acts 1982, P.L.77, SEC.13. Amended by P.L.2-2002, SEC.121.

IC 36-9-11.1-11
Tax exemption of property, funds, and receipts; leases or sales for private use
Sec. 11. (a) All property of every kind, including air rights, acquired for off-street parking purposes, and all its funds and receipts, are exempt from taxation for all purposes. When any real property is acquired by the consolidated city, the county auditor shall, upon certification of that fact by the board, cancel all taxes then a lien. The certificate of the board must specifically describe the real property, including air rights, and the purpose for which acquired.
(b) A lessee of the city may not be assessed any tax upon any land, air rights, or improvements leased from the city, but the separate leasehold interest has the same status as leases on taxable real property, notwithstanding any other law. Whenever the city sells any such property to anyone for private use, the property becomes liable for all taxes after that, as other property is so liable and is assessed, and the board shall report all such sales to the township assessor, or the county assessor if there is no township assessor for the township, who shall cause the property to be upon the proper tax records.
(c) If the duties of the township assessor have been transferred to the county assessor as described in IC 6-1.1-1-24, a reference to the township assessor in this section is considered to be a reference to the county assessor.
As added by Acts 1982, P.L.77, SEC.13. Amended by P.L.219-2007, SEC.143; P.L.146-2008, SEC.789.

IC 36-9-11.1-12
Encumbrance, lease, or sale of facilities or equipment while revenue bonds are outstanding
Sec. 12. So long as any of the revenue bonds are outstanding, the consolidated city may not mortgage, pledge, or otherwise encumber any part of the property of the parking facility or facilities, or dispose of any part of them. However, equipment that is worn out and replaced or property that is no longer useful or profitable in the operation of the facility or facilities, and the proceeds from any such sale, shall be deposited in the fund or account for the payment of the principal and interest on the revenue bonds. In addition, the city may lease the property or any part of it to others for public, private, or commercial purposes on such terms and conditions and for such time

so as not to adversely affect the rights of bondholders.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-13
Sale or lease of space and air rights; treatment of proceeds
Sec. 13. (a) Space and air rights over a parking facility may be sold or leased to others for a lease period, including options and renewals, not to exceed ninety-nine (99) years, subject to the following:
(1) Any sale or lease must comply with IC 36-1-11.
(2) The deed or lease must specify the initial purpose for which the leased space may be used. If the purpose is to erect in the space a building or other structure attached to the land constituting the site of the parking facility, the deed or lease must require approval by the board of the plans and specifications for any building or structure to be erected and of the manner in which it shall be imposed upon or around the land. In such a case, the deed or lease must provide for use by the purchaser or the lessee of those areas of the surface of the site that are essential for the support of the building or other structure to be erected, as well as for the connection of essential public or private utilities to the building or structure and ingress and egress to and from the building or structure. The costs of common facilities, utilities, ingress, egress, and supports may be apportioned between the parking facilities and the buildings or structures. The deed or lease must provide that if the construction of the initial building or structure is not completed within five (5) years after the date of execution of the deed or lease, the lease is cancellable at the option of the consolidated city, or in the case of sale, the property reverts at the option of the city.
(3) Any building or structure erected in the space sold or leased shall be financed, operated, maintained, and repaired by the lessee or purchaser or assignees or successors in interest separate from the parking facility financed, operated, maintained and repaired by the city, and the city may not have any obligation or liability to the purchaser, assignees, successors in interest, or lessees or creditors of those parties other than to provide the air space so leased or purchased and to permit the use of the site for the necessary supports for the building or structure erected in the leased space, ingress and egress for the building or structure, and the construction of essential public or private utilities.
(4) The deed or lease must require the lessee to carry sufficient public liability and property damage insurance to indemnify the city and protect it from all loss and damage from the hazards and perils normally insured against by insurance arising out of the existence and operation of any building or other structure in the leased or sold space.
(5) Any building or other structure erected above the parking

facility is subject to taxes levied on private property unless the building or structure is acquired by the city and wholly used for governmental purposes.
(b) The lease rental or sale price received by the city shall be considered to be revenues of the parking facility or facilities and shall be deposited, handled, and disbursed in the same manner as other revenues of the parking facility or facilities. However, if considering the lease rental or sale price as revenue would result in the revenue bonds constituting industrial development bonds under the Internal Revenue Code as it existed on January 1, 1986, and any applicable regulations under that Code, then the lease rental shall be deposited in the general fund of the city and disbursed in the same manner as other money in the general fund.
As added by Acts 1982, P.L.77, SEC.13. Amended by P.L.2-1987, SEC.52.

IC 36-9-11.1-14
Funds for expenses of department before issuance of bonds or receipt of revenues
Sec. 14. (a) All expenses to be incurred by the department, necessary to be paid before the issuance of bonds or the receipt of revenues by the department, shall be met and paid in the following manner:
(1) The board shall from time to time certify an estimate of the maximum amount of the items of expense to the fiscal officer of the consolidated city, who shall report whether any funds for payment are available.
(2) If so available, and when set aside for that purpose, the board may authorize expenses within the maximum amounts, and shall direct the fiscal officer to pay the amounts, as incurred.
(3) The fiscal officer shall then draw warrants for payment, which shall be paid out of any available general funds of the city not already appropriated, without special appropriation being made by and without the approval of any other body.
(4) In case there are no unappropriated and available general funds of the city, the fiscal officer may recommend to the legislative body a temporary transfer, from any other funds of the city that may be available, of a sufficient amount to meet the items of expense, or the making of a temporary loan for that purpose, and the legislative body shall make the transfer of funds or authorize a temporary loan, in the same manner as other transfers or temporary loans are made by the city.
(b) The amount advanced by the city under subsection (a)(4) and outstanding at any time may not exceed one hundred fifty thousand dollars ($150,000), and the fund or funds of the city from which an advancement is made shall be fully reimbursed and repaid by the board out of the first proceeds of bonds issued under this chapter, or out of revenues of the department when revenues are sufficient for that purpose. Any funds so repaid shall be considered appropriated

and shall be credited to whatever fund, or funds, they were withdrawn from for the advances. No part of the funds advanced by the city at any time may be used for the acquisition of any property or its improvement or for the payment of any bonds.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-15
Revenue bonds; issuance; proceeds
Sec. 15. (a) If the consolidated city desires to obtain all or a part of the money necessary to pay the cost of any parking facility or facilities by the issuance of revenue bonds, then bonds to carry out the purposes of this chapter may be authorized by ordinance of the legislative body. The ordinance must set out the amount, date, denominations, terms, conditions, and form of the bonds and the interest coupons, and any covenants relative to safeguarding the interest of the bondholders. The ordinance must specify in detail the revenues pledged to the payment of the interest on and the principal of the bonds and may contain provisions for the issuance of additional bonds of equal priority or junior and subordinate from time to time under restrictions set forth in the ordinance.
(b) Upon the sale and delivery of the bonds authorized, the ordinance constitutes a contract between the city and the bondholders, and may not be amended so as to affect adversely the rights of the holders of the bonds.
(c) In case different parcels of land, buildings, or air rights are to be acquired or more than one (1) parking facility is to be constructed or more than one (1) contract for work is let by the board at approximately the same time, whether under one (1) or more declaratory resolutions, the ordinance may provide for the total cost of them by bonds of the same series. If the cost of construction of more than one (1) parking facility is financed from the same issue or series of bonds, all of the parking facilities shall be considered as a single parking facility for the purposes of this chapter with regard to the custody, application, and accounting of funds and remedies upon default.
(d) The revenue bonds may bear interest at a rate not exceeding the maximum rate fixed by the ordinance, payable semiannually, may be payable in such amounts and at such times, not exceeding fifty (50) years from the date of issuance, at such place or places, either within or without Indiana, and may be redeemable before maturity on such terms and conditions, all as determined by the board and provided in the authorizing resolution.
(e) In case any of the officers whose signatures or countersignatures appear on the bonds or the coupons cease to be officers before the delivery of the bonds to the purchaser, the signatures or countersignatures are nevertheless valid and sufficient for all purposes as if the officers had remained in office until the delivery of the bonds.
(f) The authorizing ordinance may provide for the redemption of the bonds on call, before maturity, on terms as set out in the

ordinance and the bonds, and may include such provisions and covenants relative to the operation, protection, and insuring of the parking facility and the safeguarding of funds and rights of the bondholders as the board considers expedient.
(g) The bonds of the same series may be in one (1) or more issues of the same or different priorities, as stated in the authorizing ordinance and on the face of the bonds, and are payable from the net revenues derived from the operation of the parking facility or facilities on account of which the bonds of that series are issued, from net revenues derived from other parking facilities, of the on-street parking meters or parking mechanisms pledged as authorized in this chapter, or from the proceeds derived from the disposition of the parking facility or facilities. The bonds constitute a charge on these revenues, or a lien on the property acquired from the proceeds of the bonds, or both, to the extent and with such priority as may be provided in the authorizing resolution and expressly stated in the bonds.
(h) All bonds issued under this chapter, in the hands of bona fide holders, have all of the qualities of negotiable instruments under negotiable instruments law. The bonds and the interest on them are exempt from taxation as provided by IC 6-8-5.
(i) Unless registered, the bonds are payable to bearer, and the interest payable shall be evidenced by attached coupons. The bonds may be registerable as to principal only in the holder's name on the records of the city kept by the city fiscal officer. This registration shall be noted on the bond by the fiscal officer or other designated officer, after which no transfer is valid unless made on the books of the city by the registered holder and similarly noted on the bond. Any bond so registered as to principal may be discharged from registration by being transferred to bearer, after which it is transferable by delivery, but may again be registered as to principal as before. The registration of bonds as to principal does restrict the negotiability of the interest coupons by delivery only.
(j) Notwithstanding any other law, the authorizing resolution or ordinance may provide for a pledge of all or a certain designated part of the gross or net revenues derived from:
(1) other parking facilities, on-street parking meters, and parking mechanisms;
(2) parking and traffic violation fines and fees;
(3) lease rentals in connection with any parking facilities;
(4) private pledges and contributions; and
(5) any federal and state grants and distributions not dedicated or restricted by law to other purposes, to the payment of principal of and interest on revenue bonds issued or to be issued under this chapter and the accumulation and maintenance of the reserve for them, to the extent and in the manner provided in the resolution or ordinance authorizing the issuance of the bonds.
If such a pledge is made, it is irrevocable so long as any of the bonds on account of which the pledge is made are outstanding, and the pledge takes precedence over any budget provision or appropriation

payable out of unobligated revenues so pledged where the provision or appropriation is made after the authorization of the pledge by the legislative body.
(k) So long as the net revenues derived from other parking facilities, on-street parking meters, or parking mechanisms are not needed for the payment of any pledge made under this section, the city may use and expend those revenues as otherwise authorized by law. The city may not make any covenant relative to the number or location of the parking meters to be maintained by it in and along its public ways.
(l) Any bonds may be sold at public or private sale for such price or prices, in such manner, and at such time or times as may be determined by the board. The bonds must be executed in the name of the city, as other bonds of the city are executed. Each bond must state on its face that it does not constitute an obligation of the city in any respect, or within the meaning and limitations of the constitution of Indiana, but is payable solely from the revenue funds or property pledged to it. Each bond must contain a reference to the authorizing resolution or ordinance and the date of its adoption.
(m) An action to question the validity of any bonds issued under this chapter, or to prevent their issuance, sale, or delivery, must be brought within thirty (30) days following the adoption of the ordinance approving the bonds. All such bonds after that time are incontestable, except for fraud, forgery, or violation of constitutional provisions.
(n) Bonds may be issued under this chapter for the purpose of providing money to pay the cost of completing, improving, or enlarging any parking facility or facilities acquired under this chapter and also for the purpose of funding judgments or refunding bonds previously issued under this chapter.
(o) Preliminary expenses advanced by any person or governmental agency may be reimbursed from the proceeds of the bonds. The proceeds of the bonds of each issue after reimbursement shall be used solely for the payment of the cost of the parking facility or facilities on account of which the bonds were issued, including incidental expenses and interest, and shall be disbursed in such manner and under such restrictions, if any, as the board may provide in the resolution or the legislative body may provide in the ordinance authorizing the issuance of the bonds.
(p) If the proceeds of the bonds of any issue, by error of estimates or otherwise, are less than the cost, additional bonds may in like manner be issued to provide the amount of the deficit. Unless otherwise provided in the resolution authorizing the issuance of the bonds, the additional bonds shall be considered to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue exceed the cost of the parking facility or facilities on account of which they have been issued, the surplus shall be deposited in the fund or account from which the bonds are payable.
As added by Acts 1982, P.L.77, SEC.13.
IC 36-9-11.1-16
Rights of bondholders; lien; enforcement proceedings; default
Sec. 16. (a) There is created a statutory lien upon the property acquired or improved from the proceeds of the bonds, to and in favor of the holders of the bonds, and each of them, and to and in favor of the holders of the coupons evidencing the interest on the bonds, to the extent and with such priority as is stated in the resolution or ordinance authorizing the bonds and set out on the face of the bonds. The property so purchased or acquired remains subject to the statutory lien until payment in full of the principal and interest of the bonds issued on that account.
(b) Any holder of the bonds or of any of the coupons attached to them may, by civil action, protect and enforce all rights granted by the ordinance authorizing the issuance of the bonds or other law, and may so enforce and compel performance of all duties required by this chapter or the ordinance to be performed by the consolidated city, or of any city officer or body such as:
(1) the making and collecting of reasonable and sufficient rates for services rendered by the parking facilities;
(2) the segregation of the operating expenses, income and revenues of each of the parking facilities, and the practice of reasonable economies in them; and
(3) the proper application of the respective funds created under this chapter.
(c) If there is any default in the payment of the interest on or the principal of the bonds in accordance with their terms, any court having jurisdiction of the action may appoint a receiver to administer and operate, on behalf of the city and the bondholders, the particular parking facility with respect to which the default occurs. The receiver may charge and collect rates and charges sufficient to provide for the payment of the operating expenses, repair, and maintenance, and for bond service, and may regulate and apply the income and revenues in conformity with this chapter and the authorizing ordinance. The court may also declare the whole amount of the bonds due and payable and order the sale of the parking facility with respect to which the bonds were issued and sold and the default occurs, and then may apply the proceeds to the payment of the bonds, to the extent available and required for that purpose.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-17
Deposits of department funds; separate account books and special accounts
Sec. 17. (a) All gifts, donations, bequests, devises, and proceeds derived from the sale of bonds, from the disposition of property, or any payments received or paid to the department for off-street parking purposes shall be delivered to the fiscal officer of the consolidated city. He shall deposit them to the credit of the department, for the account for the parking facility entitled to them, or to its general fund, if not so allocated. All money remaining in

each separate parking facility fund and in the general fund at the end of each calendar year continues to belong to those respective funds for use as provided in this chapter. All deposits of the department shall be kept in duly designated depositories for funds of the city.
(b) Separate books of account shall be kept for each parking facility so long as there remain outstanding any bonds issued on account of the acquisition or improvement of the facility. All net revenues derived from any parking facility that are pledged to the payment of the interest on and principal of certain bonds shall be deposited in a separate special account appropriately set up and designated. The money in these accounts shall be used solely for the payment of the interest on and principal of the respective bonds as they fall due, and for no other purposes, until the account contains an amount sufficient to pay the interest on and principal of all bonds payable during the then current calendar year and the interest on and principal of the bonds that will become due during the next succeeding calendar year. Any amount in excess of the amount required for that purpose may be used in the purchase of bonds of that issue, if they can be purchased at less than the then current redemption price, or if not, then for the redemption of outstanding bonds of that issue in accordance with their provisions, all as directed by the board.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-18
Payments to and from general fund of department
Sec. 18. (a) Whenever all bonds and other obligations of any particular parking facility have been fully paid and discharged, any surplus in any fund allocated for that purpose reverts to the general fund of the department. The fund may be used to make up and pay any deficiency that may occur in any other fund for the payment of the bonds and interest issued for any other parking facility under the control of the department. This use of the general fund may continue until all outstanding bonds on all parking facilities have been fully paid.
(b) The board may also pay to the consolidated city in any year, from any available balance in the general fund of the department, such sum as it considers reasonable and that may be available to compensate the city for its loss of revenue in the annual taxes assessable on property of the estimated current and equivalent value of that acquired for all parking facilities, so long as they remain free of taxes.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-19
Annual operating and income statement of facility
Sec. 19. Within ninety (90) days after the close of each calendar year, an operating and income statement of the parking facility or facilities shall be prepared by the fiscal officer of the consolidated city, and kept on file in his office open to examination by any holder

of the revenue bonds. A copy of the statement shall be furnished to the original purchaser of the bonds upon request.
As added by Acts 1982, P.L.77, SEC.13.



CHAPTER 12. PARKING METERS AND PARKING FEES

IC 36-9-12-2
Use of parking meters authorized
Sec. 2. A municipality may:
(1) regulate the parking or standing of vehicles upon or off any public way in the municipality; and
(2) provide for the collection of license fees from a person parking or standing a vehicle upon or off any public way in the municipality;
by the use of parking meters. Regulations and fees under this section must be established by ordinance.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-3
Purchase or lease of parking meters
Sec. 3. A municipality may provide, by ordinance, for the purchase or lease of parking meters. However, the ordinance must provide for the payment of the purchase price or rental fees only from the license fees collected from the parking meters.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-4
Deposit and disbursement of money collected from parking meters
Sec. 4. (a) A municipality must provide, by ordinance, that:
(1) all license fees collected from parking meters shall be deposited with the municipal fiscal officer;
(2) the fees shall be deposited to the credit of the municipality in a special fund; and
(3) disbursements from the special fund may be made only on orders of the municipal works board, or board of transportation, and only for the purposes listed in subsection (b).
(b) Disbursements from the special fund may be made only to pay:
(1) the purchase price, rental fees, and cost of installation of the parking meters;
(2) the cost of maintenance, operation, and repair of the parking meters;
(3) incidental costs and expenses in the operation of the parking meters, including the cost of clerks and bookkeeping;
(4) the cost of traffic signal devices used in the municipality;
(5) the cost of repairing and maintaining any of the public ways, curbs, and sidewalks where the parking meters are in use, and all public ways connected with them in the municipality; (6) the cost of acquiring, by lease or purchase, suitable land for offstreet parking facilities to be operated or leased by the municipality;
(7) the principal and interest on bonds issued to acquire parking facilities and devices;
(8) the cost of improving and maintaining land for parking purposes and purchasing, installing, and maintaining parking meters on that land; and
(9) the cost of providing approved school crossing protective facilities, including the costs of purchase, maintenance, operation, and repair, and all other incidental costs.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-5
Appropriations; budget estimates
Sec. 5. (a) Money deposited in the special fund under section 4 of this chapter may be expended only upon a specific appropriation made for that purpose by the municipal legislative body in the same manner that it appropriates other public money.
(b) The municipal works board or board of transportation shall prepare an itemized estimate of the money necessary for the operation of parking meters for the ensuing year at the regular time of making and filing budget estimates for other departments of the municipality. These estimates shall be made and presented to the municipal legislative body in the same manner as other department estimates.
(c) An appropriation under this section is not subject to review by the county tax adjustment board or the department of local government finance, and the general statutes regarding appropriation of funds do not affect this chapter.
As added by Acts 1981, P.L.309, SEC.85. Amended by Acts 1981, P.L.317, SEC.11; P.L.90-2002, SEC.509.

IC 36-9-12-6
Warrants for expenditures
Sec. 6. Warrants for expenditures under this chapter shall be prepared and processed in the manner provided by statute.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-7
Disposition of surplus funds
Sec. 7. At the end of a calendar year, money remaining in the municipal treasury to the credit of the special fund established under section 4 of this chapter remains in the fund and does not revert to the general fund of the municipality, but the municipal legislative body may, by ordinance, transfer any balance in the special fund to the general fund.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-8 Contracts; procedure for awarding
Sec. 8. Contracts for public improvements under this chapter must be awarded in the manner prescribed by IC 36-1-12.
As added by Acts 1981, P.L.309, SEC.85. Amended by Acts 1982, P.L.33, SEC.46.



CHAPTER 13. COUNTY BUILDING AUTHORITY

IC 36-9-13-2
Governing bodies
Sec. 2. For purposes of this chapter, the following are considered the governing bodies of their respective eligible entities:
(1) Board of commissioners, for a county not subject to IC 36-2-3.5 or IC 36-3-1.
(2) County council, for a county subject to IC 36-2-3.5.
(3) City-county council, for a consolidated city or county having a consolidated city.
(4) Common council, for a city other than a consolidated city.
(5) Town council, for a town.
(6) Trustee and township board, for a civil or school township.
(7) Board of school trustees, board of school commissioners, or school board, for a school corporation.
(8) Board of trustees, for a health and hospital corporation.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1982, P.L.33, SEC.47; P.L.8-1987, SEC.84; P.L.8-1989, SEC.99.

IC 36-9-13-3
"Government building" defined
Sec. 3. (a) As used in this chapter, "government building" means all or part of any structure used for:
(1) governmental and public activities;
(2) the detention of prisoners;
(3) hospitals; or
(4) city markets.
(b) For purposes of this chapter, "government building" includes:
(1) the land used in conjunction with such a structure; and
(2) the equipment, facilities, appurtenances, materials, and supplies that the board of directors of the building authority considers necessary or convenient to make such a structure and land suitable for use under this chapter, including:
(A) heating and air conditioning facilities;
(B) sewage disposal facilities;
(C) landscaping; (D) walks;
(E) drives; and
(F) parking facilities.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.28.

IC 36-9-13-3.5
"System" defined
Sec. 3.5. As used in this chapter, "system" means any of the following:
(1) A computer (as defined in IC 36-8-15-4).
(2) A communications system (as defined in IC 36-8-15-3(1)).
(3) Mobile or remote equipment that is coordinated by or linked with a computer or communication system.
(4) Upon the request of:
(A) the fiscal body of an eligible entity having a fiscal body; or
(B) the governing body of an eligible entity not having a fiscal body;
security services provided by human or nonhuman means.
As added by P.L.37-1988, SEC.29. Amended by P.L.270-1993, SEC.1.

IC 36-9-13-4
Building authorities; authorization; purposes
Sec. 4. A county may establish a separate municipal corporation to be known as the "__________ building authority" (including the name of the county seat and county) for the purpose of:
(1) acquiring land; and
(2) financing, acquiring, improving, constructing, reconstructing, renovating, equipping, and operating government buildings and systems;
and leasing them to eligible entities.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.188, SEC.5; P.L.37-1988, SEC.30.

IC 36-9-13-5
Procedure for establishment of authority; notice and hearing
Sec. 5. (a) Whenever the county auditor receives a notice that:
(1) is signed by the presiding officers of the county executive, the county fiscal body, and the municipal fiscal body of the county seat;
(2) states that those bodies have agreed to hold a public hearing on and consider the creation of a county building authority; and
(3) fixes a time and place for that hearing;
he shall give notice by publication of the hearing. The notice shall be published in accordance with IC 5-3-1, and must set out the time, place, and purpose of the hearing.
(b) The members of the executive of the county and the fiscal bodies of the county and county seat shall meet at the time and place

fixed in the notice. The presiding officers of each of the three (3) bodies shall elect one (1) of their number to preside as chairman at the hearing, another as vice chairman, and another as secretary.
(c) All interested citizens and taxpayers of the county may appear and are entitled to be heard at the hearing.
(d) The authority shall be established if, within sixty (60) days after the hearing, a concurrent resolution declaring a need for the authority is agreed upon and separately adopted by the county executive and county and municipal fiscal bodies.
(e) A copy of the concurrent resolution that is certified by affidavits of the county auditor and municipal clerk showing the date of adoption of the resolution by the three (3) bodies must be filed in the office of the recorder of the county for recording in the miscellaneous records. The certified and recorded copy of the resolution is admissible in evidence in any action or proceeding as proof of the establishment of the authority.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.46.

IC 36-9-13-6
Trustees; appointment; terms of office; oaths
Sec. 6. (a) Within sixty (60) days after the adoption of the concurrent resolution under section 5 of this chapter, a board of building authority trustees shall be appointed. The board consists of five (5) trustees who are appointed in the following manner and for the following initial terms:
(1) One (1) appointed by the municipal fiscal body of the county seat, for a term of one (1) year.
(2) One (1) appointed by the county fiscal body, for a term of two (2) years.
(3) One (1) appointed by the county executive, for a term of three (3) years.
(4) One (1) appointed by the municipal executive of the county seat, for a term of four (4) years.
(5) One (1) appointed by the county executive, for a term of four (4) years.
(b) A person may be appointed as a trustee only if he:
(1) is at least thirty (30) years of age;
(2) has been a resident of the county for five (5) years immediately preceding his appointment; and
(3) is not an officer or employee of an eligible entity.
(c) The names of all persons appointed under subsection (a) shall be transmitted in writing to the circuit court for the county at least ten (10) days before the end of the sixty (60) day period. The court shall mail a notice of appointment to each trustee immediately after the sixty (60) day period.
(d) Before entering upon his duties, each trustee shall take and subscribe an oath of office (in the usual form), which shall be endorsed upon his certificate of appointment. The certificate shall be promptly filed with the county clerk. As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.7-1983, SEC.39.

IC 36-9-13-7
Trustees; appointment of successors
Sec. 7. (a) As the term of a trustee expires, his successor shall be appointed by the same appointing authority, for a term of four (4) years.
(b) A trustee holds over after the expiration of his term until his successor is appointed and qualified.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-8
Trustees; failure to qualify; vacancies
Sec. 8. If a person appointed as a trustee:
(1) fails to qualify within ten (10) days after notice of his appointment is mailed to him; or
(2) qualifies but then dies, resigns, vacates his office because he is no longer a resident of the county, or is removed from office under section 18 of this chapter;
a new trustee shall be appointed by the same appointing authority for the remainder of the vacated term.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-9
Trustees; meetings to elect officers and appoint board of directors
Sec. 9. (a) The first trustees of the building authority shall, within thirty (30) days after their appointment, meet at a time and place designated by the circuit court for the county for the purpose of electing officers. The trustees shall elect from among themselves a president, a vice president, and a secretary. Each of these officers shall serve from the day of his election until the first Monday in January after his election, and holds over until his successor is elected and qualified.
(b) At the meeting under this section, the trustees shall also appoint the first board of directors of the building authority, in the manner prescribed by section 11 of this chapter.
(c) After appointing the first board of directors of the building authority, the trustees shall meet on the first Monday in January of each year for the purpose of:
(1) electing officers;
(2) appointing the directors of the building authority; and
(3) performing any other duties under this chapter.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-10
Trustees; adoption of rules; records; additional meetings
Sec. 10. (a) The trustees may adopt rules and bylaws governing their procedure.
(b) The proceedings of the trustees shall be recorded in a book

provided for that purpose.
(c) In addition to their meetings under section 9 of this chapter, the trustees may hold regular and special meetings as often as is necessary to perform their duties under this chapter.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-11
Board of directors; appointment; terms of office; qualifications; oaths
Sec. 11. (a) A county building authority is under the control of a board of directors. This board consists of five (5) directors, who shall be appointed by a majority vote of the building authority trustees. Each of the original directors shall serve from the date of his appointment until the first day of February in the second year after his appointment, and until his successor is appointed and has qualified.
(b) A person may be appointed as a director only if he:
(1) is at least thirty (30) years of age;
(2) has been a resident of the county five (5) years immediately preceding his appointment; and
(3) is not an officer or employee of an eligible entity.
(c) Before entering upon his duties, each director shall take and subscribe an oath of office (in the usual form), which shall be endorsed upon his certificate of appointment. The certificate shall be promptly filed with the county clerk.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-12
Directors; appointment of successors
Sec. 12. As the term of a director expires, his successor shall be appointed by a majority vote of the trustees. The new director shall serve for one (1) year from the first day of February after his appointment, and until his successor is appointed and qualified.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-13
Directors; vacancies
Sec. 13. If a vacancy occurs on the board of directors, the trustees shall, by a majority vote, appoint a new director to serve the remainder of the term.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-14
Directors; meetings to elect officers
Sec. 14. (a) The first directors of a building authority shall, within thirty (30) days after their appointment, meet for the purpose of electing officers. They shall elect from among themselves a president, a vice president, a secretary, and a treasurer. Each of these officers shall perform the duties usually pertaining to his office, and shall serve from the date of his election until his successor is elected

and qualified.
(b) After the meeting under subsection (a), the directors shall meet on the first Monday in February of each year for the purpose of electing officers.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-15
Directors; additional meetings
Sec. 15. In addition to their meetings under section 14 of this chapter, the directors may hold the regular and special meetings they consider necessary. The directors may fix the times of these meetings and the notices required for meetings by resolution or under their rules and bylaws.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-16
Directors; adoption of rules; quorum; approval of actions
Sec. 16. (a) The directors may adopt the rules and bylaws they consider necessary for the proper conduct of their proceedings, the performance of their duties, and the safeguarding of the funds and property of the building authority.
(b) A majority of the directors constitutes a quorum, and the concurrence of a majority of the directors is necessary to authorize any action by the directors.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-17
Trustees and directors; actions resulting in vacation of office
Sec. 17. A trustee or director who:
(1) ceases to be a resident of the county; or
(2) becomes an officer or employee of an eligible entity;
vacates his office.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-18
Removal of trustees
Sec. 18. (a) A person seeking the removal of a trustee for:
(1) neglect of duty;
(2) incompetence;
(3) inability to perform his duties; or
(4) any other good cause;
may file a complaint in the circuit or superior court for the county in which the building authority is located. The complaint must set forth the charges preferred. The action shall be placed on the court's advanced calendar, and the court shall try the action in the same manner as other civil cases, without a jury. If the charges are sustained, the court shall declare the trustee's office vacant.
(b) The trustees may summarily remove a director from office at any time.
As added by Acts 1981, P.L.309, SEC.86.
IC 36-9-13-19
Compensation of trustees and directors
Sec. 19. A trustee or director is not entitled to a salary but is entitled to reimbursement for expenses necessarily incurred in the performance of his duties.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-20
Trustees and directors; conflicts of interest
Sec. 20. A trustee or director may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. Any such transaction in which a trustee or director has a pecuniary interest is void.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-21
Preliminary expenses
Sec. 21. All necessary preliminary expenses that must be paid by the board of directors of a building authority before the issuance and delivery of bonds or the negotiation of a loan under this chapter, including expenses incurred in:
(1) making surveys;
(2) estimating costs and receipts;
(3) employing engineers, architects, or consultants;
(4) giving notices; and
(5) taking options;
may be paid out of money provided by the county and county seat, or either of them, from money on hand or derived from taxes levied for that purpose. The fund or funds from which the payments are made shall be fully reimbursed by the board out of the first proceeds of the sale of bonds or the loan negotiated by the authority before any other disbursements are made from those proceeds. The amount advanced to pay preliminary expenses under this section is a first charge against the proceeds resulting from the sale of the bonds or the negotiation of the loan until that amount has been repaid.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.31.

IC 36-9-13-22
Powers and duties of board of directors
Sec. 22. (a) Except as provided in subsection (b), the board of directors of a building authority, acting in the name of the authority, may:
(1) finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, equip, operate, maintain, and manage land, government buildings, or systems for the joint or separate use of one (1) or more eligible entities;
(2) lease all or part of land, government buildings, or systems to eligible entities;
(3) govern, manage, regulate, operate, improve, reconstruct,

renovate, repair, and maintain any land, government building, or system acquired or financed under this chapter;
(4) sue, be sued, plead, and be impleaded, but all actions against the authority must be brought in the circuit court for the county in which the authority is located;
(5) condemn, appropriate, lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with government buildings or systems regardless of whether that property is then held for a governmental or public use;
(6) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(7) enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a government building;
(8) design, order, contract for, and construct, reconstruct, renovate, and maintain land, government buildings, or systems and perform any work that is necessary or desirable to improve the grounds, premises, and systems under its control;
(9) determine, allocate, and adjust space in government buildings to be used by any eligible entity;
(10) construct, reconstruct, renovate, maintain, and operate auditoriums, public meeting places, and parking facilities in conjunction with or as a part of government buildings;
(11) collect all money that is due on account of the operation, maintenance, or management of, or otherwise related to, land, government buildings, or systems, and expend that money for proper purposes;
(12) let concessions for the operation of restaurants, cafeterias, public telephones, news and cigar stands, and vending machines;
(13) employ the managers, superintendents, architects, engineers, consultants, attorneys, auditors, clerks, foremen, custodians, and other employees or independent contractors necessary for the proper operation of land, government buildings, or systems and fix the compensation of those employees or independent contractors, but a contract of employment may not be made for a period of more than four (4) years although it may be extended or renewed from time to time;
(14) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter;
(15) provide coverage for its employees under IC 22-3 and IC 22-4; and
(16) accept grants and contributions for any purpose specified in this subsection.
(b) The building authority in a county having a consolidated city may not purchase, construct, acquire, finance, or lease any land,

government building, or system for use by an eligible entity other than the consolidated city or county, unless that action is first approved by:
(1) the city-county legislative body; and
(2) the governing body of the eligible entity involved.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.188, SEC.6; P.L.37-1988, SEC.32.

IC 36-9-13-22.5
Management contract; terms; annual budget; tax levy
Sec. 22.5. The authority may operate, maintain, and manage all or any part of a government building or system for the benefit of an eligible entity under a management contract entered into for a period of not more than forty (40) years. The management contract may contain any terms agreed to by the authority and the eligible entity, including a covenant of the eligible entity to pay the authority a monthly fee for costs of operation and maintenance of the government building or system pursuant to the annual budget submitted to the governing body by the authority in accordance with the management contract. The annual budget may contain funds for a working balance and funds for a reserve account for nonrecurring general maintenance, improvement, or replacement costs as provided in the management contract. The eligible entity may enter into the contract through adoption of an ordinance, an order, or a resolution of the entity's governing body or, in the case of a city, a resolution of the board that is responsible for the government building or system. No other approvals of the management contract are required. To the extent provision for payment from other available revenues has not been made and subject to the provisions of the management contract for cancellation or termination, the governing body of the eligible entity that executes a management contract shall annually levy a tax sufficient to produce each year the necessary money with which to pay the management fee required by the budget submitted by the authority. These levies may be reviewed by other bodies vested by law with that power to determine that the annual levies are sufficient to raise the amount required to meet the management fee under the contract.
As added by P.L.35-1990, SEC.64.

IC 36-9-13-23
Lease of land, government buildings, or systems to eligible entity by authority; authorization
Sec. 23. (a) An eligible entity may lease land or any part of a government building or system from a building authority, and the authority may lease land or any part of a government building or system to an eligible entity. An eligible entity that enters into such a lease may sublease part of the leased premises to other eligible entities. Such a lease or sublease may not be entered into for a period of more than forty (40) years.
(b) An eligible entity may, in anticipation of: (1) the construction or purchase of government buildings, including the necessary equipment and appurtenances; or
(2) the purchase of land;
enter into a lease with a building authority before the construction or purchase. Such a lease must require the payment of lease rental by the lessee or lessees to begin when the building or land has been acquired or completed and is ready for occupancy, but not before that time.
(c) Whenever property is to be acquired and reconstructed or renovated under this chapter, an eligible entity may, in anticipation of the acquisition, enter into a lease with a building authority, upon such terms and conditions as may be agreed upon, including:
(1) provisions for the lessee to continue to operate the property until completion of the reconstruction or renovation; and
(2) provisions for the payment of a lease rental by the lessee for the use of the property while it is being reconstructed or renovated.
(d) An eligible entity may, in anticipation of the acquisition of a system, enter into a lease with the building authority before the completion of the acquisition. Such a lease must require the payment of lease rental by the lessee or lessees to begin when acquisition of the system, or a discrete, functional part of the system, has been completed and is ready for use, but not before that time. An opinion or report of an independent expert that the system, or a discrete, functional part of the system, is complete and ready for use is conclusive and binding on all parties and on all taxpayers of an eligible entity.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.188, SEC.7; P.L.37-1988, SEC.33.

IC 36-9-13-24
Leases; options to renew
Sec. 24. A lease under section 23 of this chapter may provide the eligible entity that is the lessee with an option to renew the lease for the same term or a shorter term, on the conditions provided in the lease.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-25
Leases; options to purchase; authorization of bond issue to pay purchase price
Sec. 25. (a) A lease under section 23 of this chapter may give one (1) or more of the lessees acting jointly or severally an option to purchase before the expiration of the term of the lease:
(1) on the date or dates in each year that are fixed by the lease; and
(2) at a price to be computed by a method set forth in the lease.
However, such a lease may not provide, or be construed to provide, that an eligible entity is under an obligation to purchase the leased government building or system or is under an obligation respecting

any creditors or bondholders of the authority.
(b) An eligible entity that exercises an option to purchase may issue general obligation bonds for the purpose of obtaining enough money to pay the purchase price or its proportionate share of the purchase price. The bonds shall be authorized, issued, and sold in the manner prescribed by law for the authorization, issuance, and sale of bonds of the eligible entity for other purposes.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.34.

IC 36-9-13-26
Construction or purchase of building or acquisition of system to be leased; submission of plans and specifications
Sec. 26. (a) A building authority proposing to build or purchase and remodel a government building for lease to an eligible entity must submit the plans, specifications, and estimates for the building or remodeling to the lessee or lessees before the execution of the lease. The plans and specifications must also be submitted to the state department of health, state fire marshal, and any other state agencies designated by law to pass on plans and specifications for public buildings.
(b) A building authority proposing to acquire a system may enter into a lease without submitting plans, designs, or specifications to any eligible entity, government body, or agency. However, before the execution of the lease, the building authority must submit to the lessee or lessees an estimate of the cost and a detailed description of the system.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.35; P.L.2-1992, SEC.893.

IC 36-9-13-27
Leases; notice and hearing; execution
Sec. 27. (a) When a building authority and an eligible entity have agreed upon the terms and conditions of a proposed lease under section 23 of this chapter, a notice of a public hearing to be held in the county by the governing body of the eligible entity shall be given by publication to all interested persons. The notice of the hearing shall be published in accordance with IC 5-3-1. The notice must name the day, place, and hour of the hearing, and set forth a brief summary of the principal terms of the lease agreed upon, including the character of the property to be leased, the location of the property to be leased if the property is a government building, the estimated lease rental to be paid, and the number of years the lease is to be in effect.
(b) The proposed lease, a detailed description of the government building or system, and any drawings, plans, specifications, and estimates that are available for the government building or system shall be kept open for inspection by the public after the notice is published and at the hearing.
(c) At the hearing, all interested persons are entitled to be heard

upon the necessity for the execution of the lease and whether the basis for the determination of the lease rental is fair and reasonable. The hearing may be adjourned to a later date or dates, with the place and date of the continued hearing to be fixed before adjournment.
(d) Following the hearing, the governing body may approve the proposed lease in substantially final form and authorize the execution of the lease within parameters established by the authority at the time the proposed lease is approved, as originally agreed upon or with any modifications that the authority agrees to. The governing body may rely on the testimony of independent experts as to the fairness and reasonableness of the lease. Such an authorization must be by resolution or ordinance entered in the official records of the governing body. The lease must be executed on behalf of the eligible entity by the officer or officers authorized by law to execute contracts on behalf of that entity, and on behalf of the authority by the president or vice president and the secretary of its board of directors.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.47; P.L.37-1988, SEC.36; P.L.35-1990, SEC.65.

IC 36-9-13-28
Leases; notice of approval; objections by taxpayers; petitions; notice and hearing; limitations on actions and appeals
Sec. 28. (a) If the terms and conditions of a proposed lease are approved under section 27 of this chapter, notice of the approval of the lease shall be given on behalf of the eligible entity by publication in accordance with IC 5-3-1. Ten (10) or more taxpayers in the eligible entity:
(1) whose tax rate will be affected by the proposed lease; and
(2) who are of the opinion that there is no necessity for the lease, or that the method of determining the lease rental is not fair and reasonable;
may file a petition in the office of the county auditor within thirty (30) days after publication of notice of the approval of the lease. The petition must set forth their objections to the lease and facts showing that the lease is unnecessary or unwise, or that the method of determining the lease rental is not fair and reasonable.
(b) Upon the filing of a petition under subsection (a), the county auditor shall immediately certify a copy of it, together with any other data necessary to present the questions involved, to the department of local government finance. Not less than five (5) nor more than fifteen (15) days after receipt of the certified petition and data, the department of local government finance shall fix a time and place in the county for the hearing of the matter. The department of local government finance shall give notice of the hearing to the eligible entity and to the first ten (10) petitioners on the petition by registered mail, at least five (5) days before the date of the hearing.
(c) The decision of the department of local government finance on a petition under this section is final.
(d) An action to contest the validity of the lease or to enjoin the

performance of any of its terms and conditions must be instituted within thirty (30) days after publication of notice of the approval of the lease, or if an appeal has been taken to the department of local government finance, within thirty (30) days after the decision of the department.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.48; P.L.35-1990, SEC.66; P.L.90-2002, SEC.510.

IC 36-9-13-29
Sale or lease of land or government building by eligible entity to authority; authorization; procedure
Sec. 29. (a) An eligible entity that wants to have all or part of a government building constructed, reconstructed, or renovated on land owned or to be acquired by it may:
(1) sell that land or building to a building authority; or
(2) lease the land or building to the authority for the same period of years that the eligible entity proposes to lease all or part of the building, and may grant an option to the authority to purchase the land or building within six (6) months after the expiration of the lease on the building if the eligible entity does not exercise an option to purchase the land or building within the terms of the lease.
If the option price of the land or building is not fixed in the lease, then the price to be paid for the land or building under the option shall be determined by an appraisal by one (1) disinterested freeholder residing in the county and two (2) disinterested appraisers licensed under IC 25-34.1, who must be residents of Indiana, and who shall be appointed by the circuit court for the county. One (1) of the appraisers appointed under this subsection must reside not more than fifty (50) miles from the land.
(b) A sale or lease of land or a building under this section must be authorized by resolution or ordinance of the governing body of the eligible entity, which shall be entered in the official records of the governing body. This authorization must be given concurrently with the authorization by the eligible entity of a lease of the building, or part of it, to be constructed, reconstructed, or renovated wholly or in part on the land.
(c) The deed, in the case of a sale of the land, or the lease, must be executed on behalf of the eligible entity by the officer or officers authorized by law to execute contracts on behalf of the entity, and on behalf of the authority by the president or vice president and secretary of its board of directors.
(d) Before the sale of any land or building under this section, a petition must be filed with the circuit court of the county requesting the appointment of:
(1) one (1) appraiser who must be a resident of the eligible entity selling the land or building and a disinterested freeholder; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana. One (1) of the appraisers described

under subdivision (2) must reside not more than fifty (50) miles from the land or building. The appraisers shall fix the fair market value of the land or building and report their decision within three (3) weeks after their appointment. The eligible entity may then sell the land or building to the authority for an amount not less than the fair market value fixed by the appraisers, which amount may be paid from proceeds of bonds of the authority.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.188, SEC.8; P.L.113-2006, SEC.21.

IC 36-9-13-30
Revenue bonds
Sec. 30. (a) For the purpose of obtaining money to pay the cost of:
(1) acquiring or constructing government buildings;
(2) acquiring land;
(3) acquiring systems;
(4) improving, reconstructing, or renovating government buildings, systems, or land;
(5) repaying any advances for preliminary expenses made to the building authority by an eligible entity;
(6) purchasing plans, designs, programs, and devices for governmental buildings or systems; or
(7) refinancing any loan made under section 31 of this chapter;
the board of directors of a building authority may issue revenue bonds of the authority.
(b) The bonds are payable solely from the income and revenues of the particular government buildings, systems, or land for which the bonds were issued.
(c) The bonds must be authorized by resolution of the board. The bonds:
(1) bear interest payable semiannually; and
(2) mature serially, either annually or semiannually, at times determined by the resolution authorizing the bonds.
However, the maturities of the bonds may not extend over a period longer than the period of the lease of the government buildings, systems, or land for which the bonds are issued.
(d) The bonds may, and all bonds maturing after five (5) years from date of issuance shall, be made redeemable before maturity at the option of the board of directors of the building authority. Such a redemption must be at the par value of the bonds, together with the premiums, and under the terms and conditions fixed by the resolution authorizing the issuance of the bonds.
(e) The principal and interest of the bonds may be made payable in any lawful medium.
(f) The resolution authorizing the issuance of the bonds must:
(1) determine the form of the bonds, including the interest coupons (if any) to be attached to them;
(2) fix the denomination or denominations of the bonds; and
(3) fix the place or places of payment of the principal and interest of the bonds, which must be at a state or national bank

or trust company within Indiana and may also be at one (1) or more state or national banks or trust companies outside Indiana.
(g) The bonds are negotiable instruments under IC 26-1.
(h) The resolution authorizing the issuance of the bonds may provide for the registration of any of the bonds in the name of the owner as to principal alone.
(i) The bonds shall be executed by the president of the board of directors, the corporate seal of the authority shall be affixed to the bonds and attested by the secretary of the board, and the interest coupons (if any) attached to the bonds shall be executed by placing the facsimile signature of the treasurer of the board on them.
(j) The bonds may be sold at a private sale, a negotiated sale, or a public sale.
(k) If the bonds are sold at a public sale, notice of the sale of the bonds shall be published in accordance with IC 5-3-1.
(l) The board of directors shall sell the bonds at public sale, for not less than their par value. The board shall award the bonds to the highest bidder, as determined by computing the total interest on the bonds from the date of sale to the dates of maturity and deducting from that amount the premium bid, if any. Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds. If the bonds are not sold on the date fixed for the sale, then the sale may be continued from day to day until a satisfactory bid has been received.
(m) The board of directors may issue temporary bonds, with or without coupons. These bonds, which must be issued in the manner prescribed by this section, may be exchanged for the bonds that are subsequently issued.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.49; Acts 1981, P.L.188, SEC.9; P.L.37-1988, SEC.37; P.L.173-2003, SEC.39.

IC 36-9-13-31
Loans
Sec. 31. (a) In lieu of authorizing and selling bonds under section 30 of this chapter, the board of directors of a building authority may adopt a resolution authorizing the negotiation of a loan or loans for the purpose of obtaining the required money.
(b) The resolution authorizing the loan must set out:
(1) the total amount of the loan desired;
(2) the approximate dates on which money will be required, and the amounts of the money that will be required on those dates; and
(3) any terms, conditions, and restrictions concerning the proposed loan or the submission of proposals that the board considers advisable.
(c) Before the consideration of proposals for such a loan, a notice shall be published in accordance with IC 5-3-1. The notice must set out:
(1) the amount and purpose of the proposed loan; (2) a brief summary of other provisions of the resolution; and
(3) the time and place where proposals will be considered.
(d) The board of directors may accept the proposal it considers most advantageous to the authority.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.50.

IC 36-9-13-32
Trust indentures securing bonds or loans
Sec. 32. (a) The board of directors of a building authority may secure bonds issued under section 30 of this chapter or loans made under section 31 of this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) mortgage or grant a security interest in all or part of the land, systems, or government buildings for which the bonds are issued or loan is made;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders or lenders, including covenants setting forth the duties of the authority and board concerning:
(A) the construction, operation, extension, remodeling, repair, maintenance, and insurance of the government buildings or systems; and
(B) the custody, safeguarding, and application of all money received or to be received by the authority on account of the government buildings or systems financed by the bonds or loan;
(3) set forth the rights and remedies of the bondholders or lenders and trustee; and
(4) restrict the individual right of action of bondholders or lenders.
(c) Except as otherwise provided by this chapter, the board of directors may, by resolution or in the trust indenture, specify:
(1) the officer, board, or depository to which the proceeds of the bonds or loan shall be paid; and
(2) the method of disbursing those proceeds.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.38.

IC 36-9-13-33
Proceeds; application; liens
Sec. 33. (a) The proceeds of any bonds issued under section 30 of this chapter or of any loans made under section 31 of this chapter shall first be applied to the reimbursement of all amounts advanced for preliminary expenses under section 21 of this chapter. The proceeds shall then be applied solely to the payment of the costs for which the bonds are issued or the loan is negotiated, including incidental expenses and interest during construction or acquisition. (b) The bondholders under section 30 of this chapter, lenders under section 31 of this chapter, or trustees under section 32 of this chapter have a lien upon the proceeds of the bonds or the loan until those proceeds are applied in the manner prescribed by this section.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.39.

IC 36-9-13-34
Tax levy to pay lease rentals
Sec. 34. (a) Except as provided by subsection (d), an eligible entity that executes a lease under this chapter shall annually levy a tax sufficient to produce each year the necessary money with which to pay the lease rental required by the lease. These levies may be reviewed by other bodies vested by law with that authority, in order to determine that the levies are sufficient to raise the amount required to meet the rental under the lease.
(b) The first tax levy shall be made at the first annual tax levy period following the date of the execution of the lease. However, if the lease was entered into in anticipation of the purchase of land, construction or purchase of a government building, or acquisition of a system, the first tax levy shall be made at the first annual tax levy period immediately before the date fixed in the lease for the beginning of the lease rental. The first annual levy shall be made in an amount sufficient to pay the estimated amount of the first annual lease rental to be made under the lease.
(c) The annual lease rental shall be paid to the authority semiannally, following settlements for tax collections.
(d) If a consolidated city executes a lease agreement for all or part of any land, government building, or system, and its use and benefit is for a certain special service district within the consolidated city, the authority may determine that the annual tax required under subsection (a) shall be levied by the special service district benefited by the lease agreement.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.40.

IC 36-9-13-35
Review of annual budget
Sec. 35. The annual operating budget of a building authority is subject to review by the county board of tax adjustment and then by the department of local government finance as in the case of other political subdivisions.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.90-2002, SEC.511; P.L.224-2007, SEC.134; P.L.146-2008, SEC.790.

IC 36-9-13-36
Property and revenues; tax exemption
Sec. 36. All the property and revenues of a building authority are exempt from taxation for all purposes.
As added by Acts 1981, P.L.309, SEC.86.
IC 36-9-13-37
Bonds and other securities; tax exemption
Sec. 37. All the bonds and other securities issued by a building authority, including the interest on them, are exempt from taxation for all purposes.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-38
Handling of funds; employees' bonds
Sec. 38. (a) Except as otherwise provided in this chapter, all money coming into possession of the building authority shall be deposited, held, and secured in accordance with the general statutes concerning the handling of public funds. The handling and expenditure of money coming into possession of the authority is subject to audit and supervision by the state board of accounts.
(b) Any employee of the building authority authorized to receive, disburse, or in any other way handle money or negotiable securities of the authority shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana. The bond must be in an amount determined by the board of directors of the authority and must be conditioned upon the faithful performance of the employee's duties and the accounting for all money and property that may come into his hands or under his control. The cost of the bond shall be paid by the authority.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-39
Procedure for awarding contracts
Sec. 39. (a) All contracts let by a building authority for the construction and equipment of a government building must be let in accordance with the general statutes concerning public contracts.
(b) All contracts let by a building authority for the acquisition of a system may be entered into in accordance with the general statutes concerning similar contracts.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.41.

IC 36-9-13-40
Public records
Sec. 40. The records of a building authority are public records.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-41
Dissolution of authority
Sec. 41. (a) This section does not apply to a county having a consolidated city.
(b) The county fiscal body and the municipal fiscal body of the county seat may by concurrent resolution dissolve a building authority. They may consider dissolving the building authority at any time, but they shall consider dissolving the building authority when

they are presented with a petition signed by twenty percent (20%) of the registered voters residing in the county or thirty-five percent (35%) of the registered voters residing in the county seat.
(c) The concurrent resolution must provide a plan for paying any obligations, including bonds, of the building authority and for the disposition of the funds and property of the building authority.
As added by Acts 1981, P.L.309, SEC.86.



CHAPTER 13.1. REPEALED



CHAPTER 14. CUMULATIVE BUILDING FUND FOR COUNTY COURTHOUSE

IC 36-9-14-2
Authorization and approval of fund; "courthouse" defined
Sec. 2. (a) A cumulative building fund to provide money for the construction, remodeling, and repair of courthouses may be established by the county legislative body under IC 6-1.1-41.
(b) As used in this section, "courthouse" includes a historical complex consisting of a former county courthouse, jail, and sheriff's residence which is open to the general public for educational or community purposes in a county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000).
As added by Acts 1981, P.L.309, SEC.87. Amended by P.L.213-1986, SEC.5; P.L.199-1988, SEC.1; P.L.12-1992, SEC.178; P.L.17-1995, SEC.25; P.L.170-2002, SEC.167; P.L.192-2002(ss), SEC.188; P.L.119-2012, SEC.229.

IC 36-9-14-3
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-14-4
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-14-5
Tax levy
Sec. 5. The county fiscal body may provide money for the cumulative building fund by levying a tax in compliance with IC 6-1.1-41 of not more than sixteen and sixty-seven hundredths cents ($0.1667) on each one hundred dollars ($100) of taxable property in the county.
As added by Acts 1981, P.L.309, SEC.87. Amended by P.L.17-1995, SEC.26; P.L.6-1997, SEC.219.

IC 36-9-14-6
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-14-7
Courthouse fund; transfer of funds to nonprofit corporation maintaining or renovating courthouse Sec. 7. (a) The tax money collected under this chapter shall be held in a special fund to be known as the courthouse fund.
(b) For purposes of this chapter and IC 36-9-14.5, the portion of the property tax levy designated for a courthouse described in section 2(b) of this chapter may be transferred to a nonprofit corporation that has a lease with the county requiring the corporation to maintain or renovate the courthouse. Before appropriated funds may be transferred to a qualified nonprofit corporation, the corporation must submit a plan for the use of the funds to the county fiscal body for its approval. An officer or employee of a corporation who receives funds under this section and knowingly uses the funds for a purpose other than a purpose approved by the fiscal body commits a Class D felony.
As added by Acts 1981, P.L.309, SEC.87. Amended by P.L.199-1988, SEC.2; P.L.1-1995, SEC.85; P.L.17-1995, SEC.27.



CHAPTER 14.5. COUNTY CUMULATIVE CAPITAL DEVELOPMENT FUND

IC 36-9-14.5-2
Authorization of fund; purpose
Sec. 2. The county legislative body may establish a cumulative capital development fund under IC 6-1.1-41 to provide money for any purpose for which property taxes may be imposed within the county under the authority of:
IC 3-11-6-9;
IC 8-16-3;
IC 8-16-3.1;
IC 8-22-3-25;
IC 14-27-6-48;
IC 14-33-14;
IC 16-22-8-41;
IC 16-22-5-2 through IC 16-22-5-15;
IC 36-9-14;
IC 36-9-15;
IC 36-9-16-2;
IC 36-9-16-3;
IC 36-9-27-100; or
IC 36-10-3-21.
As added by P.L.44-1984, SEC.16. Amended by P.L.5-1986, SEC.60; P.L.213-1986, SEC.7; P.L.199-1988, SEC.3; P.L.2-1993, SEC.206; P.L.1-1995, SEC.86; P.L.17-1995, SEC.28.

IC 36-9-14.5-3
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-14.5-4
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-14.5-5
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-14.5-6
Tax levy; rate of tax
Sec. 6. (a) Except as provided in subsection (c), the county fiscal body may provide money for the cumulative capital development fund by levying a tax in compliance with IC 6-1.1-41 on the taxable property in the county. (b) The maximum property tax rate that may be imposed for property taxes first due and payable during a particular year in a county in which the county option income tax or the county adjusted gross income tax is in effect on January 1 of that year, depends upon the number of years the county has previously imposed a tax under this chapter and is determined under the following table:
NUMBER TAX RATE PER $100
OF YEARS OF ASSESSED
VALUATION
0 $0.0167
1 or more $0.0333
(c) The maximum property tax rate that may be imposed for property taxes first due and payable during a particular year in a county in which neither the county option income tax nor the county adjusted gross income tax is in effect on January 1 of that year, depends upon the number of years the county has previously imposed a tax under this chapter and is determined under the following table:
NUMBER TAX RATE PER $100
OF YEARS OF ASSESSED
VALUATION
0 $0.0133
1 or more $0.0233
As added by P.L.44-1984, SEC.16. Amended by P.L.17-1995, SEC.29; P.L.146-2008, SEC.791.

IC 36-9-14.5-7
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-14.5-8
Cumulative capital development fund; transfer between funds; expenditures
Sec. 8. (a) The tax money collected under this chapter shall be held in a special fund to be known as the cumulative capital development fund.
(b) In a county having a consolidated city, money may be transferred from the fund to the fund of a department of the consolidated city responsible for carrying out a purpose for which the cumulative capital development fund was created. The department may not expend any money so transferred until an appropriation is made and the department may not expend any money so transferred for operating costs of the department.
(c) Money held in the cumulative capital development fund may be spent for purposes other than the purposes stated in section 2 of this chapter, if the purpose is to protect the public health, welfare, or safety in an emergency situation that demands immediate action or to contribute to an authority established under IC 36-7-23. Money may be spent under the authority of this subsection only after the county executive:
(1) issues a declaration that the public health, welfare, or safety

is in immediate danger that requires the expenditure of money in the fund; or
(2) certifies in the minutes of the county executive that the money is contributed to the authority for capital development purposes.
As added by P.L.44-1984, SEC.16. Amended by P.L.82-1985, SEC.4; P.L.346-1989(ss), SEC.8; P.L.17-1995, SEC.30.



CHAPTER 15. CUMULATIVE BUILDING FUND, SINKING FUND, AND DEBT SERVICE FUND FOR CERTAIN LAW ENFORCEMENT PURPOSES

IC 36-9-15-2
Authorization of funds and tax levies
Sec. 2. (a) A county fiscal body may establish cumulative building funds under IC 6-1.1-41 or sinking funds in the same manner as cumulative funds are established under IC 6-1.1-41 for the:
(1) construction, repair, remodeling, enlarging, and equipment of:
(A) a county jail; or
(B) a juvenile detention center to be operated under IC 31-31-9;
(2) purchase, lease, or payment of all or part of the purchase price of motor vehicles for the use of a community corrections program; or
(3) in a county having a consolidated city, purchase, lease, or payment of all or part of the purchase price of motor vehicles for the use of the sheriff's department.
(b) The county fiscal body may levy taxes to provide money for:
(1) cumulative building funds established under this chapter in compliance with IC 6-1.1-41; or
(2) sinking funds established under this chapter in the same manner a tax is levied for a cumulative fund under IC 6-1.1-41.
(c) IC 6-1.1-41 applies to a sinking fund under this chapter to the same extent as if the sinking fund was a cumulative fund.
As added by Acts 1981, P.L.309, SEC.88. Amended by P.L.82-1985, SEC.5; P.L.17-1995, SEC.31; P.L.1-1997, SEC.156; P.L.67-2012, SEC.6.

IC 36-9-15-3
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15-4
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15-5
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15-6
Repealed (Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15-7
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15-8
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15-9
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15-10
Debt service fund; creation; purposes; tax levy
Sec. 10. (a) The county fiscal body may establish a debt service fund for the payment of:
(1) a debt or other obligation arising out of money borrowed or advanced for a jail that it purchases from the proceeds of a bond issue for capital construction under IC 36-2-6-18; or
(2) a lease to provide capital construction under IC 36-1-10.
(b) The county fiscal body shall levy a tax each year in an amount sufficient to pay all debt service obligations for jails for that year. IC 6-1.1-18.5-8 applies to such a tax levy.
As added by Acts 1981, P.L.309, SEC.88. Amended by P.L.73-1983, SEC.21.



CHAPTER 15.5. MUNICIPAL CUMULATIVE CAPITAL DEVELOPMENT FUND

IC 36-9-15.5-2
Authorization of fund; purpose
Sec. 2. The legislative body of a municipality may establish a cumulative capital development fund under IC 6-1.1-41 to provide money for any purpose for which property taxes may be imposed within the municipality under the authority of:
IC 8-16-3;
IC 8-22-3-25;
IC 14-27-6-48;
IC 14-33-14;
IC 16-23-1-40;
IC 36-8-14;
IC 36-9-4-48;
IC 36-9-16-2;
IC 36-9-16-3;
IC 36-9-16.5;
IC 36-9-17;
IC 36-9-26;
IC 36-9-27-100;
IC 36-10-3-21; or
IC 36-10-4-36.
As added by P.L.44-1984, SEC.17. Amended by P.L.2-1993, SEC.208; P.L.1-1995, SEC.87; P.L.17-1995, SEC.32.

IC 36-9-15.5-3
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15.5-4
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15.5-5
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15.5-6
Tax levy; rate of tax
Sec. 6. (a) Except as provided in subsection (c), the municipal fiscal body may provide money for the cumulative capital development fund by levying a tax in compliance with IC 6-1.1-41

on the taxable property in the municipality.
(b) The maximum property tax rate that may be imposed for property taxes first due and payable during a particular year in a municipality that is either wholly or partially located in a county in which the county option income tax or the county adjusted gross income tax is in effect on January 1 of that year depends upon the number of years the municipality has previously imposed a tax under this chapter and is determined under the following table:
NUMBER TAX RATE PER $100
OF YEARS OF ASSESSED
VALUATION
0 $0.0167
1 $0.0333
2 or more $0.05
(c) The maximum property tax rate that may be imposed for property taxes first due and payable during a particular year in a municipality that is wholly located in a county in which neither the county option income tax nor the county adjusted gross income tax is in effect on January 1 of that year depends upon the number of years the municipality has previously imposed a tax under this chapter and is determined under the following table:
NUMBER TAX RATE PER $100
OF YEARS OF ASSESSED
VALUATION
0 $0.0133
1 $0.0267
2 or more $0.04
As added by P.L.44-1984, SEC.17. Amended by P.L.17-1995, SEC.33; P.L.146-2008, SEC.792.

IC 36-9-15.5-7
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-15.5-8
Cumulative capital development fund; transfer between funds; expenditures
Sec. 8. (a) The tax money collected under this chapter shall be held in a special fund to be known as the cumulative capital development fund.
(b) In a consolidated city, money may be transferred from the fund to the fund of a department of the consolidated city responsible for carrying out a purpose for which the cumulative capital development fund was created. The department may not expend any money so transferred until an appropriation is made and the department may not expend any money so transferred for operating costs of the department.
(c) Money held in the cumulative capital development fund may be spent for purposes other than the purposes stated in section 2 of this chapter, if the purpose is to protect the public health, welfare, or

safety in an emergency situation that demands immediate action or to make a contribution to an authority established under IC 36-7-23. Money may be spent under the authority of this subsection only after the executive of the municipality:
(1) issues a declaration that the public health, welfare, or safety is in immediate danger that requires the expenditure of money in the fund; or
(2) certifies in the minutes of the municipal legislative body that the contribution is made to the authority for capital development purposes.
As added by P.L.44-1984, SEC.17. Amended by P.L.82-1985, SEC.6; P.L.346-1989(ss), SEC.9; P.L.17-1995, SEC.34.



CHAPTER 16. MUNICIPAL CUMULATIVE BUILDING OR SINKING FUND AND CUMULATIVE CAPITAL IMPROVEMENT FUND

IC 36-9-16-2
Authorization of funds; purposes
Sec. 2. (a) A unit may establish a cumulative building or sinking fund or cumulative capital improvement funds to provide money for one (1) or more of the following purposes:
(1) To purchase, construct, equip, and maintain buildings for public purposes.
(2) To acquire the land, and any improvements on it, that are necessary for the construction of public buildings.
(3) To demolish any improvements on land acquired under this section, and to level, grade, and prepare the land for the construction of a public building.
(4) To acquire land or rights-of-way to be used as a public way or other means of ingress or egress to land acquired for the construction of a public building.
(5) To improve or construct any public way or other means of ingress or egress to land acquired for the construction of a public building.
(b) In addition to the purposes described in subsection (a), a cumulative capital improvement fund may be used to purchase body armor (as defined in IC 35-47-5-13(a)) for active members of a police department under:
(1) IC 36-5-7-7;
(2) IC 36-8-4-4.5;
(3) IC 36-8-9-9; and
(4) IC 36-8-10-4.5.
(c) A municipality may establish a cumulative capital improvement fund for a purpose described in IC 6-7-1-31.1.
As added by Acts 1981, P.L.309, SEC.89. Amended by P.L.199-1988, SEC.5; P.L.8-2009, SEC.3; P.L.113-2010, SEC.152; P.L.34-2010, SEC.9; P.L.42-2011, SEC.85.

IC 36-9-16-3
Cumulative capital improvement fund; additional purposes
Sec. 3. A unit may establish cumulative capital improvement funds to provide money for one (1) or more of the following purposes:
(1) To acquire land or rights-of-way to be used for public ways or sidewalks.
(2) To construct and maintain public ways or sidewalks. (3) To acquire land or rights-of-way for the construction of sanitary or storm sewers, or both.
(4) To construct and maintain sanitary or storm sewers, or both.
(5) To acquire, by purchase or lease, or to pay all or part of the purchase price of a utility.
(6) To purchase or lease land, buildings, or rights-of-way for the use of any utility that is acquired or operated by the unit.
(7) To purchase or acquire land, with or without buildings, for park or recreation purposes.
(8) To purchase, lease, or pay all or part of the purchase price of motor vehicles for the use of any combination of the police, a community corrections program, or the fire department, including ambulances and firefighting vehicles with the necessary equipment, ladders, and hoses.
(9) To retire in whole or in part any general obligation bonds of the unit that were issued for the purpose of acquiring or constructing improvements or properties that would qualify for the use of cumulative capital improvement funds.
(10) To purchase or lease equipment and other nonconsumable personal property needed by the unit for any public transportation use.
(11) In a county or a consolidated city, to purchase or lease equipment to be used to illuminate a public way or sidewalk.
(12) The fund may be used for any of the following purposes:
(A) To purchase, lease, upgrade, maintain, or repair one (1) or more of the following:
(i) Computer hardware.
(ii) Computer software.
(iii) Wiring and computer networks.
(iv) Communication access systems used to connect with computer networks or electronic gateways.
(B) To pay for the services of full-time or part-time computer maintenance employees.
(C) To conduct nonrecurring inservice technology training of unit employees.
(13) To purchase body armor (as defined in IC 35-47-5-13(a)) for active members of a police department under:
(A) IC 36-5-7-7;
(B) IC 36-8-4-4.5;
(C) IC 36-8-9-9; and
(D) IC 36-8-10-4.5.
As added by Acts 1981, P.L.309, SEC.89. Amended by P.L.82-1985, SEC.7; P.L.199-1988, SEC.6; P.L.41-2001, SEC.1; P.L.8-2009, SEC.4; P.L.34-2010, SEC.10; P.L.67-2012, SEC.7.

IC 36-9-16-4
Establishment of fund and approval of levy; department of local government finance hearing and action; appeal
Sec. 4. (a) A cumulative building fund or cumulative capital improvement fund may be established by a resolution that is: (1) adopted by the unit's legislative body; and
(2) approved by the department of local government finance.
(b) Notice of the proposed levy to provide money for the cumulative building fund or cumulative capital improvement fund shall be given to all taxpayers in the unit before the proposed action is presented to the department of local government finance for approval. Notice shall be given by publication of the proposal in accordance with IC 5-3-1.
(c) If, after the public hearing, the proposed action is submitted for approval to the department of local government finance, the department shall require notice of that submission to be given to the taxing district involved in the manner prescribed by subsection (b).
(d) Fifty (50) or more taxpayers in the taxing district who will be affected by the tax rate may, not later than ten (10) days after the publication of the notice, file with the county auditor a petition setting forth their objections to the proposed levy. The county auditor shall immediately certify the petition to the department of local government finance, which, within a reasonable time, shall fix a date for a hearing on the petition. The hearing shall be held in the county in which the unit is located. Notice of the hearing shall be given to the executive of the unit and to the first ten (10) taxpayers whose names appear upon the petition, by a letter signed by the commissioner or deputy commissioner of the department of local government finance and sent by mail to the executive and the taxpayers at their usual place of residence at least five (5) days before the date fixed for the hearing.
(e) After a hearing upon the proposal, the department of local government finance shall certify its approval, disapproval, or modification of the proposed tax levy to the auditor of the county in which the unit is located.
(f) A:
(1) taxpayer who signed a petition filed under subsection (d); or
(2) unit against which a petition under subsection (d) is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45) days after the department certifies its action under subsection (e).
As added by Acts 1981, P.L.309, SEC.89. Amended by Acts 1981, P.L.317, SEC.14; P.L.199-1988, SEC.7; P.L.90-2002, SEC.512; P.L.256-2003, SEC.40.

IC 36-9-16-5
Cumulative building fund; tax levy; appropriations
Sec. 5. (a) The unit's fiscal body may levy a tax not to exceed thirty-three cents ($0.33) on each one hundred dollars ($100) of taxable property within the taxing district to provide for a cumulative building fund. The tax may be levied annually for any period not to exceed ten (10) years.
(b) Appropriations may be made from the cumulative building fund for the purposes authorized by this chapter. As added by Acts 1981, P.L.309, SEC.89. Amended by P.L.199-1988, SEC.8; P.L.6-1997, SEC.220.

IC 36-9-16-6
Cumulative capital improvement fund; tax levy; additions to fund; appropriations
Sec. 6. (a) The unit's fiscal body may levy a tax not to exceed thirty-three cents ($0.33) on each one hundred dollars ($100) of taxable property within the taxing district to provide for a cumulative capital improvement fund. The tax may be levied annually for any period not to exceed ten (10) years and may be decreased or increased from year to year, except that the tax may not be increased above the levy approved by the department of local government finance.
(b) Surplus money in other accounts of the unit, or other sources, and money acquired from other activities of the unit, or other sources, may, by resolution of the legislative body and with the approval of the department of local government finance, be added to the cumulative capital improvement fund.
(c) Appropriations may be made:
(1) as provided by law from the cumulative capital improvement fund for purposes of this chapter; or
(2) for a contribution to an authority established under IC 36-7-23.
As added by Acts 1981, P.L.309, SEC.89. Amended by P.L.199-1988, SEC.9; P.L.346-1989(ss), SEC.10; P.L.6-1997, SEC.221; P.L.90-2002, SEC.513.



CHAPTER 16.5. MUNICIPAL CUMULATIVE STREET FUND

IC 36-9-16.5-2
Establishment by municipality; purposes
Sec. 2. (a) A municipality may establish a cumulative street fund to provide money for:
(1) the acquisition of rights-of-way for public ways or sidewalks; or
(2) the construction or reconstruction of public ways or sidewalks.
(b) A cumulative street fund may be established by a municipal legislative body through the adoption of a resolution.
As added by Acts 1981, P.L.307, SEC.2.

IC 36-9-16.5-3
Source of revenues
Sec. 3. (a) Revenues which may be deposited to the cumulative street fund include:
(1) all or part of the revenues from any property tax levy dedicated for road and street purposes;
(2) all or part of the municipality's federal revenue sharing funds; or
(3) other sources by resolution of the municipal legislative body.
(b) Appropriations may be made from the cumulative street fund for the purpose authorized under section 2.
(c) Monies in the cumulative street fund do not revert to the general fund at the end of any fiscal year.
As added by Acts 1981, P.L.307, SEC.2.



CHAPTER 17. MUNICIPAL GENERAL IMPROVEMENT FUND

IC 36-9-17-2
Preliminary financing resolution
Sec. 2. Whenever the works board of a municipality wants to improve a public way or public place, or to construct, repair, or reconstruct a sidewalk, curb, gutter, sewer, or drain in the municipality, it shall adopt a preliminary resolution designating whether the proposed improvement is to be financed and paid for in the manner prescribed by this chapter.
As added by Acts 1981, P.L.309, SEC.90.

IC 36-9-17-3
Authorization and composition of fund
Sec. 3. A municipality may, by ordinance and in compliance with the procedures for the establishment of a cumulative fund under IC 6-1.1-41, establish a general improvement fund, which shall be used to construct, repair, or improve streets, alleys, sidewalks, curbs, gutters, and sewers. This fund consists of:
(1) the special assessments collected under this chapter for benefits to property from constructing, repairing, or improving streets, alleys, sidewalks, curbs, gutters, and sewers; and
(2) any appropriation made from the general fund of the municipality or from taxes levied by the municipal legislative body for these purposes.
However, special assessments collected by a municipality under any statute other than this chapter may not be deposited in the fund.
As added by Acts 1981, P.L.309, SEC.90. Amended by P.L.17-1995, SEC.35.

IC 36-9-17-4
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-17-5
Appropriations; tax levies
Sec. 5. (a) Subject to tax limitations and to the review of appropriations and tax levies, the legislative body of a municipality that establishes a general improvement fund may appropriate money from the general fund of the municipality and transfer that money to the general improvement fund, levy a tax for the benefit and use of the general improvement fund in compliance with the procedures for a levy for a cumulative fund under IC 6-1.1-41, or both.
(b) During the year in which a municipality establishes a general

improvement fund, the municipal legislative body may make an emergency appropriation from the general fund of the municipality and transfer that appropriation to the general improvement fund in the manner prescribed by statute for the making of emergency appropriations.
(c) Any sum may be appropriated or levied under this section in any one (1) year, but the aggregate sum that may be appropriated and levied under this section, including emergency appropriations under subsection (b), may not exceed the equivalent of sixteen and sixty-seven hundredths cents ($0.1667) on each one hundred dollars ($100) net taxable valuation of property in the municipality.
As added by Acts 1981, P.L.309, SEC.90. Amended by P.L.17-1995, SEC.36; P.L.6-1997, SEC.222.

IC 36-9-17-6
Limitations on disbursements
Sec. 6. Disbursements may be made from the general improvement fund for any purpose only if benefits are to be:
(1) assessed against the properties benefited in the manner provided by the street and sewer improvement statutes; and
(2) collected in the manner provided by law for the collection of Barrett Law assessments, with all interest and penalties paid into the general fund of the municipality.
As added by Acts 1981, P.L.309, SEC.90.

IC 36-9-17-7
Procedure for awarding contracts; assessments
Sec. 7. (a) Contracts for public improvements authorized by this chapter shall be let according to the statutes authorizing municipalities to make and finance public improvements.
(b) As soon as any contract for the construction of a public improvement has been let, the municipal works board shall:
(1) carefully compute the entire cost of the project, including payments made and to be made to the contractor and all incidental costs, expenses, and damages paid and incurred according to law; and
(2) prepare and make out an assessment roll listing the assessments against the properties benefited.
In determining and fixing the amount of assessments, the giving of notice of assessments, the holding of public hearings, and the making of final determinations, subject to the right of appeal from those determinations, the municipal works board is governed by the street and sewer improvement statutes.
(c) Assessments made under this chapter are liens on the properties benefited from the time of the letting of the contract and shall be collected in the manner provided by law for the collection of Barrett Law assessments. However, the municipal works board shall fix a period of not more than five (5) years within which the assessments shall be paid. Any property owner liable for an assessment may elect to pay it in annual installments over the period

of time fixed by the municipal works board by executing a waiver in the manner provided by the street and sewer improvement statutes.
(d) All payments of assessments and all payments made by the municipality for public improvements under this chapter shall be made into the general improvement fund.
As added by Acts 1981, P.L.309, SEC.90.



CHAPTER 17.5. CUMULATIVE TOWNSHIP VEHICLE AND BUILDING FUND

IC 36-9-17.5-2
Establishment and purpose
Sec. 2. A township may establish a cumulative township vehicle and building fund under IC 6-1.1-41 to provide money to:
(1) acquire township vehicles;
(2) purchase, construct, equip, and maintain buildings for public purposes;
(3) acquire the land and any improvements on the land that are necessary for the construction of public buildings;
(4) demolish any improvements on land acquired under this section and level, grade, and prepare the land for the construction of a public building;
(5) acquire land or rights-of-way to be used as a public way or other means of ingress or egress to land acquired for the construction of a public building; and
(6) improve or construct any public way or other means of ingress or egress to land acquired for the construction of a public building.
As added by P.L.129-1999, SEC.2.

IC 36-9-17.5-3
Deposit of revenues
Sec. 3. (a) The following revenues may be deposited in the cumulative township vehicle and building fund:
(1) All or part of the revenues from a property tax levy dedicated for township vehicle and building purposes.
(2) Other sources of revenue specified by resolution of the township legislative body.
(b) Appropriations may be made from the cumulative township vehicle and building fund only for the purposes specified in section 2 of this chapter.
(c) Money in the cumulative township vehicle and building fund does not revert to the township general fund at the end of a township fiscal year.
As added by P.L.129-1999, SEC.2.

IC 36-9-17.5-4
Tax levied to provide for fund
Sec. 4. (a) To provide for the cumulative township vehicle and building fund authorized under this chapter, the legislative body of a township may levy a tax on all taxable property within the

township in compliance with IC 6-1.1-41. The tax rate may not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of property in the township for property taxes first due and payable before January 1, 2002, or one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of assessed valuation of property in the township for property taxes first due and payable after December 31, 2001.
(b) As the tax is collected, it shall be deposited in a qualified public depository or depositories and held in a special fund known as the cumulative township vehicle and building fund.
As added by P.L.129-1999, SEC.2.

IC 36-9-17.5-5
Property tax levy limits
Sec. 5. Notwithstanding any other law, the property tax levy limits imposed under IC 6-1.1-18.5-3 apply to property taxes imposed by a township under this chapter. For purposes of computing the property tax levy limit imposed on the township under IC 6-1.1-18.5-3, the township's property tax levy for a particular calendar year includes the levy imposed under this chapter.
As added by P.L.129-1999, SEC.2.



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. REPEALED



CHAPTER 21. REPEALED



CHAPTER 22. CONTRACTS WITH PROPERTY OWNERS FOR SEWER CONSTRUCTION BY MUNICIPALITIES

IC 36-9-22-2
Terms of contract; power to fix; duration; share of cost; parties bound; waiver of rights
Sec. 2. (a) The power of the municipal works board to fix the terms of a contract under this section applies to contracts for the installation of sewage works that have not been finally approved or accepted for full maintenance and operation by the municipality on July 1, 1979.
(b) The works board of a municipality may contract with owners of real property for the construction of sewage works within the municipality or within four (4) miles outside its corporate boundaries in order to provide service for the area in which the real property of the owners is located. The contract must provide, for a period of not to exceed fifteen (15) years, for the payment to the owners and their assigns by any owner of real property who:
(1) did not contribute to the original cost of the sewage works; and
(2) subsequently taps into, uses, or deposits sewage or storm waters in the sewage works or any lateral sewers connected to them;
of a fair pro rata share of the cost of the construction of the sewage works, subject to the rules of the board and notwithstanding any other law relating to the functions of local governmental entities. However, the contract does not apply to any owner of real property who is not a party to it unless it has been recorded in the office of the recorder of the county in which the real property of the owner is located before the owner taps into or connects to the sewers and facilities. The board may provide that the fair pro rata share of the cost of construction includes interest at a rate not exceeding the amount of interest allowed on judgments, and the interest shall be computed from the date the sewage works are approved until the date payment is made to the municipality.
(c) The contract must include, as part of the consideration running to the municipality, the release of the right of the parties to the contract and their successors in title to remonstrate against pending or future annexations by the municipality of the area served by the sewage works. Any person tapping into or connecting to the sewage works contracted for is considered to waive his rights to remonstrate against the annexation of the area served by the sewage works.
(d) Subsection (c) does not apply to a landowner if all of the following conditions apply: (1) The landowner is required to connect to the sewage works because a person other than the landowner has polluted or contaminated the area.
(2) The costs of extension of or connection to the sewage works are paid by a person other than the landowner or the municipality.
As added by Acts 1981, P.L.309, SEC.95. Amended by P.L.172-1995, SEC.5.

IC 36-9-22-3
Sewage works; approval of plans and specifications before construction; ownership by municipality; maintenance and operation
Sec. 3. (a) Plans and specifications for the sewage works contracted for must be approved by the municipal works board before construction is begun.
(b) Upon their completion, final inspection, and approval the sewage works become the property of the municipality, and the works board may:
(1) approve the construction of the sewage works;
(2) accept sewage from the sewers and pumping stations subject to the sewage rates that the municipality establishes;
(3) operate and maintain the disposal plants subject to the sewage rates that the municipality establishes; and
(4) accept storm water from sewers or approve the location of discharge of storm water.
(c) After the sewage works are approved and accepted by the works board, all further maintenance and operation of them are the responsibility of the municipality.
(d) Subsections (b) and (c) do not apply to lateral sewers or other extensions that, upon completion, become the property and responsibility of the landowners whose property they benefit.
As added by Acts 1981, P.L.309, SEC.95. Amended by Acts 1982, P.L.77, SEC.21.

IC 36-9-22-4
Taps into sewage works; prerequisites; amounts received under contracts; pay out without appropriation; unauthorized taps; removal and disposal without liability
Sec. 4. (a) A person may not be granted a permit or be authorized to tap into, use, or deposit sewage into any sewage works contracted for under this chapter, or any extension of them, during the period prescribed in the contract without first:
(1) obtaining the approval of the municipal works board; and
(2) paying to the municipality:
(A) charges made or assessed for the tap, use, or deposit, or for the sewers constructed in connection with the tap, use, or deposit; and
(B) the amount required by the contract.
All amounts received by the municipality under the contract shall be

paid out, without appropriation, under the terms of the contract within sixty (60) days after they are received.
(b) Whenever any tap or connection is made in violation of subsection (a), the works board shall:
(1) remove or cause to be removed the unauthorized tap or connection and all connecting tile located in the right-of-way for the sewage works; and
(2) dispose of the unauthorized materials that are removed, without any liability on the part of the municipality.
As added by Acts 1981, P.L.309, SEC.95.

IC 36-9-22-5
Sewer connected to existing works; certain cases; amounts to be included in cost estimate and assessments; payment of assessments in installments; amount of bonds; cash payments
Sec. 5. (a) This section applies when:
(1) any part of the cost of a sewer, whether local or general, storm, sanitary, combination, or otherwise, is to be assessed against the owners of real property;
(2) the proposed sewer is to be connected into sewage works constructed under this chapter; and
(3) the owners did not contribute to the cost of those sewage works.
(b) There shall be included in:
(1) the engineer's estimate submitted to the municipal works board before the hearing on the proposed sewer; and
(2) the assessments;
a sum equal to the amount provided in or computed from the contract as the fair pro rata share due from the owners upon and for the contracted sewage works, including any interest owed. The sum included in the engineer's estimate must be separately itemized.
(c) If an owner elects to pay his assessment by installments in anticipation of which bonds and coupons are issued, the amount of the bonds and coupons must include the fair pro rata share of the cost of the contracted sewage works. However, an owner may elect to pay the fair pro rata share in cash within sixty (60) days after the assessment is final and to pay the remainder of the assessment in installments.
As added by Acts 1981, P.L.309, SEC.95.



CHAPTER 23. MUNICIPAL SEWAGE WORKS

IC 36-9-23-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-2
Municipal powers
Sec. 2. A municipality may:
(1) acquire, construct, improve, operate, and maintain sewage works under this chapter;
(2) acquire, by gift, grant, purchase, condemnation, or otherwise, all lands, rights-of-way, and other property that are necessary for the sewage works;
(3) issue revenue bonds to pay the cost of acquiring, constructing, and improving the sewage works and property; and
(4) lease sewage works from a person, an entity, a corporation, a public utility, or a unit for a term not to exceed fifty (50) years.
A sewage works leased under this section is subject to IC 5-16-7.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.35-1990, SEC.68.

IC 36-9-23-3
Supervision and control
Sec. 3. The construction, acquisition, improvement, operation, and maintenance of sewage works under this chapter shall be supervised and controlled by the municipal works board. However, the municipal legislative body may, by ordinance, transfer the powers and duties of the works board under this chapter to:
(1) a sanitary board established under section 4 of this chapter; or
(2) the utility service board, if the municipality has such a board operating one (1) or more municipally owned utilities.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-4
Sanitary board
Sec. 4. (a) A sanitary board established under this chapter consists

of:
(1) the municipal executive; and
(2) two (2) persons appointed by the municipal legislative body, one (1) of whom must be a registered professional engineer.
The legislative body may not appoint any paid or unpaid municipal officer or employee to the board.
(b) One (1) of the original appointees to the sanitary board serves for a term of two (2) years, and the other serves for a term of three (3) years.
(c) When the term of a member of the sanitary board expires, a successor shall be appointed for a term of three (3) years in the manner prescribed by subsection (a).
(d) Vacancies on the sanitary board shall be filled for the unexpired term in the manner prescribed by subsection (a).
(e) The municipal executive is the chairman of the sanitary board.
(f) The sanitary board shall select a vice chairman from its members, and shall select a secretary and a treasurer, who need not be members of the board. However, the board may combine the offices of secretary and treasurer into a single office of secretary-treasurer. The officers selected under this subsection serve at the pleasure of the board.
(g) Each member of the sanitary board is entitled to the compensation, if any, that is fixed by:
(1) the executive, with the approval of the legislative body, in a city; or
(2) the legislative body, in a town;
as a salary or as payment for meetings attended. Each member is also entitled to payment for reasonable expenses incurred in the performance of his duties.
(h) The compensation of the secretary and treasurer of the sanitary board shall be fixed by:
(1) the executive, with the approval of the legislative body, in a city; or
(2) the legislative body, in a town.
(i) The municipal legislative body shall fix the bond required of each member of the sanitary board and of the treasurer of the board. These bonds shall be filed with the county recorder under IC 5-4-1-5.1.
(j) The sanitary board may establish rules and bylaws for its own government.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-5
Board defined
Sec. 5. As used in sections 6 through 37 of this chapter, "board" means:
(1) the municipal works board; or
(2) if the municipality has transferred the powers and duties of the works board under section 3 of this chapter, the:
(A) sanitary board; or (B) utility service board;
to which those powers have been transferred.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.1-2007, SEC.247; P.L.114-2008, SEC.28.

IC 36-9-23-6
Contracts
Sec. 6. (a) The board may enter into all contracts or agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter. However, the board may not obligate itself or the municipality beyond the extent to which money has been or may be provided under this chapter.
(b) A contract relating to the financing of the acquisition or construction of any sewage works, or to any trust indenture authorized by this chapter, is not effective until it is approved by the municipal legislative body.
(c) A contract or an agreement with any contractor or contractors for labor, equipment, or materials shall be let and entered into under the statutes governing the letting of contracts by agencies of municipalities.
(d) The board or any public utility (as defined in IC 8-1-6-3) contracting with the board for the treatment, purification, or disposal in a sanitary manner of liquid and solid waste, sewage, night soil, or industrial waste may contract with a water utility furnishing water service to users or property served in the municipality or by the public utility to do the following:
(1) Ascertain the amount of water consumed.
(2) Compute the amount of the charge to be billed for sewer services to each user or property served.
(3) Bill and collect the amounts due for sewer services.
(4) Discontinue water service to delinquent sewer users.
A contract under this subsection is enforceable without the approval of the Indiana utility regulatory commission.
(e) The procedures in IC 36-9-25-11.5(a) through IC 36-9-25-11.5(e) apply to the discontinuance of water service to a delinquent sewer user under a contract between the board and a water utility described in subsection (d).
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.27-1995, SEC.7; P.L.34-1999, SEC.6.

IC 36-9-23-7
Board; operation of works
Sec. 7. After the completion or acquisition of the sewage works, the board shall operate, manage, and control the works and may order and complete any extensions or improvements it considers necessary. The board shall adopt rules for the use and operation of the sewage works and of other sewers and drains connected to the works, to the extent that they may affect the operation of the works.
As added by Acts 1981, P.L.309, SEC.96.
IC 36-9-23-8
Board; restoration of works
Sec. 8. If requested to do so by the proper authority, the board shall, to the extent possible from money provided under this chapter, restore to their original condition any public ways or public works damaged by the board in the performance of its duties.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-9
Board; authority relating to employees; payment of expenses
Sec. 9. The board may employ, fix the compensation of, and prescribe the duties of engineers, architects, inspectors, superintendents, managers, collectors, attorneys, and any other employees it considers necessary. The expenses incurred under this section shall be paid solely from money provided under this chapter.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-10
Ordinance prior to construction or acquisition of works; contents; notice
Sec. 10. (a) Before the construction, acquisition, or lease of any sewage works under this chapter, the municipal legislative body shall adopt an ordinance or ordinances:
(1) setting forth a brief general description of the works and, if the works are to be constructed, a reference to the plans and specifications prepared and filed by an engineer chosen by the board;
(2) setting forth the cost of the works, as estimated by the engineer;
(3) ordering the construction, acquisition, or lease of the works;
(4) setting forth an estimate of the fees for the several classes of users or property to be served;
(5) ordering the issuance of revenue bonds of the municipality under this chapter, in the amount necessary to pay the cost of the works; and
(6) containing any other necessary provisions.
(b) Unless all or part of the works is being constructed in compliance with an order of the department of environmental management to abate water pollution, notice of the adoption and the purport of the ordinance or ordinances shall immediately be given by publication in accordance with IC 5-3-1.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.143-1985, SEC.197; P.L.35-1990, SEC.69.

IC 36-9-23-11
Cost estimate
Sec. 11. The engineer's estimate of costs under section 10(a)(2) of this chapter must include:
(1) the cost of acquiring or constructing the sewage works;
(2) the cost of all property, easements, franchises, and other

rights considered necessary or convenient for the works;
(3) interest on bonds before and during the construction or acquisition, and for a period not exceeding twenty-four (24) months after completion of the construction or acquisition;
(4) engineering expenses, including expenses for plans, specifications, and surveys;
(5) legal expenses;
(6) expenses for estimates of cost and of revenues;
(7) administrative expenses; and
(8) other expenses necessary or incidental to:
(A) determining the feasibility of the works;
(B) financing the works;
(C) constructing or acquiring the works; and
(D) placing the works in operation.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-12
Petition objecting to construction or acquisition of works; court hearing; notice; bond; further proceedings on project prohibited if petition sustained
Sec. 12. (a) This section does not apply to undertakings in compliance with orders of the department of environmental management for which no objections are authorized.
(b) Forty (40) or more owners of property connected or to be connected to and served by sewage works authorized by an ordinance under section 10(a) of this chapter may file a written petition objecting to the construction or acquisition of the works. The petition must be filed with the municipal legislative body, must contain the names and addresses of the petitioners, and must set forth the following objections:
(1) The works are not required by the public needs.
(2) The cost of the proposed works would be excessive considering the value of the service to be rendered to the affected community.
(3) Any other ground of objection.
The petition shall be filed within twenty (20) days after the publication of notice under section 10(b) of this chapter.
(c) Unless the proposed works are abandoned, the municipal clerk shall file in the office of the clerk of the circuit or superior court of the county a copy of the ordinance or ordinances together with the petition. The court shall then set the matter for hearing at the earliest date possible, which must be within twenty (20) days after the filing of the petition with the court. The court shall send notice of the hearing by certified mail to the municipality and to the first ten (10) signers of the petition at the addresses shown on the petition. All interested parties shall appear in the court without further notice, and the municipality may not conduct any further proceedings concerning the works until the matters presented by the petition have been heard and determined by the court.
(d) The petitioners shall file with their petition a bond in the sum

and with the security fixed by the court. The bond must be conditioned on the petitioners' payment of all or part of the costs of the hearing and any damages awarded to the municipality if the petition is denied, as ordered by the court.
(e) Upon the date fixed in the notice, the court shall, without a jury, hear the evidence produced. The court may confirm the decision of the municipal legislative body or sustain the objecting petition. The order of the court is final and conclusive upon all parties to the proceeding and parties who might have appeared at the hearing, subject only to the right of direct appeal. All questions that were presented or might have been presented are considered to have been adjudicated by the order of the court, and no collateral attack upon the decision of the municipal legislative body or order of the court is permitted.
(f) If the court sustains the petition, or if it is sustained on appeal, the municipal legislative body may not institute any further proceedings for the construction of the sewage works described in the ordinance or ordinances for a period of one (1) year after the date of the order, unless the construction is required by a subsequent order of the state department of environmental management to abate water pollution.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.143-1985, SEC.198.

IC 36-9-23-12.5
User moving to new residence; forwarding final bill
Sec. 12.5. Whenever a sewer user moves to a different residence from the one being supplied sewer service, but within the same municipality, the sewer utility shall forward the user's final sewer bill to the new address.
As added by P.L.349-1985, SEC.4.

IC 36-9-23-13
Preliminary expenses; payment from general fund; repayment from bond proceeds
Sec. 13. (a) All necessary preliminary expenses actually incurred by the board before the issuance and delivery of revenue bonds, including expenses incurred in:
(1) making surveys;
(2) estimating costs and revenues;
(3) employing engineers or other employees;
(4) giving notices; and
(5) taking options;
may be paid in the manner prescribed by this section.
(b) The board shall, from time to time, certify the items of expense to the municipal fiscal officer, directing him to pay the amounts certified. The fiscal officer shall draw a warrant or warrants in the correct amounts on the general fund, without appropriation. If there is no money in the general fund, the fiscal officer shall request the municipal legislative body to transfer from other funds of the

municipality an amount sufficient to meet the items of expense, or to make a temporary loan for this purpose. The legislative body shall comply with the request promptly.
(c) Money transferred under subsection (b) shall be repaid by the board to the fund from which it was taken, out of the first proceeds of the sale of revenue bonds and before any other disbursements are made from those proceeds. The amount advanced to pay the preliminary expenses constitutes a first charge against the proceeds resulting from the sale of the revenue bonds until repaid.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-14
Condemnation; authority; security for damages to owner from failure to accept and pay for property; purchase or condemnation of existing works; option or contract; repair estimate
Sec. 14. (a) A municipality may, in the manner prescribed by IC 32-24, condemn:
(1) sewage works; and
(2) any land, easements, franchises, and other property it considers necessary for the construction of sewage works or for improvements to sewage works.
However, the municipality may pay for any property condemned or purchased only from money provided under this chapter.
(b) In any proceedings to condemn, orders that are just to the municipality and to the owners of the property to be condemned may be made. An undertaking or other security securing the property owners against any loss or damage resulting from the failure of the municipality to accept and pay for the property may be required, but the undertaking or security imposes liability upon the municipality only in the amount that may be paid from money provided under this chapter.
(c) If the board wants to purchase sewage works, it may obtain and exercise an option for the purchase of the works, or may enter into a contract for the purchase in the manner and under the terms and conditions that it considers proper.
(d) If the board wants to purchase or condemn sewage works already constructed, it must, at or before the time of adoption of the ordinance authorizing the acquisition, determine what repairs, replacements, additions, and other actions are required to make the works effective for their purpose. An estimate of the cost of these actions shall be included in the estimate of cost made under section 11 of this chapter. These actions shall be taken upon the acquisition of the works, as a part of the cost of the acquisition.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.2-2002, SEC.122.

IC 36-9-23-15
Acquisition of property subject to lien or other encumbrance
Sec. 15. Property upon which any lien or other encumbrance exists may not be acquired under this chapter unless, at the time the

property is acquired, a sufficient sum of money is deposited in trust to pay and redeem the lien or encumbrance in full.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-16
Sewage treatment plant prerequisite; contracts and revenues; construction of connecting sewers; payment of cost; effect on maturity date of bonds
Sec. 16. (a) A municipality that does not have a sewage treatment plant, and wants to acquire, construct, improve, operate, and maintain sewage works other than a sewage treatment plant, may proceed under this chapter only if it first contracts for the required treatment of the sewage emanating from its works.
(b) A municipality owning and operating facilities for sewage treatment may contract to treat all or part of the sewage of:
(1) any other municipality;
(2) any facility of the department of correction; or
(3) if a contract described in subdivision (2) is in effect, any person or entity, a municipal corporation, a private corporation, or a federal government facility that is located within five (5) miles of the sewer line connecting the municipality to the facility of the department of correction under the contract.
The contracts must be authorized by ordinance and are subject to approval by the department of environmental management according to rules adopted by the water pollution control board as to the sufficiency of the provision for sewage treatment.
(c) Unless otherwise provided in the authorizing ordinance or governing indenture, the revenues received by the owner under the contract are considered a part of the revenues of the owner's sewage treatment facilities, and shall be applied in accordance with the applicable statutes.
(d) The necessary intercepting and connecting sewers and appurtenances to connect the sewage treatment facilities and sewage works of the contracting parties may be constructed in part or in whole by either of the contracting parties, as provided in the contract. For a municipality, the money to pay for this construction may be provided by the issuance of bonds under the applicable statutes, as part of the cost of the facilities or works of the respective parties.
(e) All bonds issued under this section are payable before the expiration date of the contract. The parties may contract for the terms of the bonds, and for any term or terms beyond the last maturity of the bonds.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.143-1985, SEC.199; P.L.318-1989, SEC.1.

IC 36-9-23-17
Sources of funds
Sec. 17. (a) This chapter does not authorize a municipality to make any contract or to incur any obligation that is not payable solely from money provided under this chapter. (b) Money for the costs of the sewage works or any improvement of the works may be provided only:
(1) by the issuance of revenue bonds of the municipality;
(2) from a cumulative fund established by the municipality for that purpose; or
(3) by grant or loan from the federal government or any of its agencies.
(c) A municipality obtaining a loan from the federal government or a federal agency may issue its obligations under this chapter to the federal government or federal agency to evidence its indebtedness. The obligations are not a corporate indebtedness of the municipality, are payable solely from the revenues of the sewage works, and may be made of equal priority or subordinate to any other revenue bonds issued or to be issued under this chapter.
(d) Notwithstanding subsection (b), money to finance the construction of any of the self-liquidating works authorized by this chapter may be obtained from any state or federal agency.
(e) Notwithstanding subsection (b), any industrial cost recovery received by the municipality and required to be paid by industrial users under the terms of a federal grant are not considered revenues under this chapter. The municipal legislative body may use industrial cost recovery grants as provided by the terms of federal grants.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-18
Bonds; liability of municipality; interest; redemption; form; registration; sale; temporary bonds; additional bonds; exemption from taxation
Sec. 18. (a) Revenue bonds issued under this chapter are payable solely from the revenues of the sewage works for which they are issued, and are not a corporate indebtedness of the municipality.
(b) The revenue bonds bear interest at a rate not to exceed the maximum rate per annum specified by the municipal legislative body, payable annually or at shorter intervals, and mature at the time or times determined by ordinance.
(c) The revenue bonds may be made redeemable before maturity at the option of the municipality, to be exercised by the board, at not more than their par value plus a premium of five percent (5%), under the terms and conditions fixed by the ordinance authorizing the issuance of the bonds.
(d) The principal and interest of the revenue bonds may be made payable in any lawful medium.
(e) The ordinance authorizing the issuance of the revenue bonds must determine the form of the bonds, including any interest coupons to be attached to them, and must fix the denomination or denominations of the bonds and the place or places of payment of their principal and interest, which may be at any bank or trust company in Indiana or another state.
(f) The revenue bonds must contain a statement on their face that the municipality is not obligated to pay the principal or interest on

them, except from the special fund provided from the net revenues of the sewage works.
(g) The revenue bonds are negotiable instruments.
(h) Provision may be made for the registration of any of the revenue bonds in the name of the owner as to principal alone, or as to both principal and interest, but fully registered bonds shall be made convertible to coupon bonds at the option of the registered owner.
(i) The revenue bonds shall be executed in the same manner as other revenue bonds issued by municipalities are executed.
(j) The revenue bonds shall be sold by the municipal fiscal officer in the manner that is determined to be in the best interests of the municipality, but at not less than par value and only at public sale in accordance with the statutes concerning the sale of municipal bonds.
(k) Before the preparation of the definite revenue bonds, temporary revenue bonds may be issued with or without coupons. The temporary revenue bonds, which shall be issued in the manner prescribed by this section, may be exchanged for the definite revenue bonds when they are issued.
(l) If the proceeds of the revenue bonds are less than the cost of the sewage works, additional revenue bonds may be issued under this section to provide the amount of the deficit. Unless otherwise provided in the ordinance authorizing the first issue, or in the trust indenture authorized by section 22 of this chapter, the additional revenue bonds are considered part of the first issue and are entitled to payment from the same fund, without priority for the first issue.
(m) Subject to the provisions and limitations of any ordinance or trust indenture pertaining to any outstanding revenue bonds, additional bonds payable from the revenues of the sewage works may be authorized and issued in the manner prescribed by this section, for the purpose of improving any works acquired or constructed under this chapter.
(n) Revenue bonds issued under this section are exempt from taxation for all purposes.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-19
Bonds; actions to contest validity; limitations
Sec. 19. Any action to contest the validity of revenue bonds issued under this chapter must be brought at least five (5) days before the advertised date for the sale of the bonds.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-20
Bonds; disposition of proceeds; lien of holders or trustee
Sec. 20. (a) The first proceeds of any revenue bonds issued under this chapter shall be used to repay all amounts advanced for preliminary expenses under section 13 of this chapter. The remaining proceeds of the bond issue shall be applied to the cost of acquiring, constructing, or improving the sewage works. (b) After the payments required by subsection (a) have been made, any proceeds of the bond issue that have not been spent shall be deposited in the sinking fund established by section 21 of this chapter.
(c) The holders of the revenue bonds, or the trustees under section 22 of this chapter, have a lien on the bond proceeds until they are applied under this section.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-21
Bonds; sinking fund
Sec. 21. At or before the time of issuance of revenue bonds under this chapter, the municipal legislative body, by ordinance, shall:
(1) establish a sinking fund for the payment of:
(A) the principal of and interest on the bonds; and
(B) the charges of banks or trust companies for making payment of the principal or interest; and
(2) pledge the net revenues of the sewage works, after the payment of the reasonable expense of operation, repair, and maintenance of the works, to the payment of the expenses described in subdivision (1).
The ordinance may also provide for the accumulation of reasonable reserves in the sinking fund as a protection against default, and for the payment of premiums on bonds retired by call or purchase under this chapter.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-22
Bonds; security by trust indenture permitted; terms of indenture
Sec. 22. (a) The municipal legislative body may secure revenue bonds issued under this chapter by a trust indenture between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company in Indiana, or another state. However, such a trust indenture may not convey or mortgage any part of the sewage works.
(b) The ordinance authorizing the revenue bonds may provide that:
(1) the trust indenture may contain reasonable provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the municipality and the board in relation to:
(A) the construction, acquisition, improvement, operation, repair, maintenance, and insurance of the sewage works; and
(B) the custody, safeguarding, and application of all money; and
(2) the works shall be contracted for, constructed, and paid for under the supervision and approval of consulting engineers employed or designated by the board and satisfactory to the original bond purchasers or their successors, assigns, or nominees, who may be given the right to specify the security to be given by contractors and by any depository of the proceeds

of bonds, revenues of the works, or other money pertaining to the works.
(b) The trust indenture may set forth the rights and remedies of the bondholders and trustee, restricting the individual right of action of bondholders as is customary in a trust indenture securing bonds and debentures of corporations. Except as otherwise provided in this chapter, the municipal legislative body may, by ordinance or in the trust indenture, specify:
(1) the officer, board, or depository that shall collect the proceeds of the sale of the bonds and the revenues of the sewage works; and
(2) the method of disbursing the proceeds and revenues.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-23
Bonds; enforcement rights of holders; receivership
Sec. 23. (a) The rights granted by this section are subject to any restrictions contained in the ordinance authorizing the issuance of revenue bonds or in any trust indenture securing the bonds.
(b) The holder of any revenue bonds or any coupons attached to them, and the trustee, if any, may, either at law or in equity, protect and enforce all rights granted by this chapter or under the ordinance or trust indenture, including the making and collecting of reasonable and sufficient fees for services rendered by the sewage works.
(c) If the principal or interest of any of the revenue bonds is not paid on the date named in the bonds for payment, any court having jurisdiction of the action may appoint a receiver to administer the sewage works on behalf of the municipality, the bondholders, and the trustee, if any. The receiver may:
(1) charge and collect fees sufficient to provide for the payment of the expenses of operation, repair, and maintenance of the works;
(2) pay any revenue bonds and interest outstanding; and
(3) apply the revenues in conformity with this chapter, the ordinance authorizing the bond issue, and the trust indenture, if any.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-24
Fees; municipality subject to fees of sewage works
Sec. 24. The municipality is subject to the fees established under this chapter or to fees established in harmony with this chapter, for services rendered the municipality, and shall pay the fees when due. The fees are considered part of the revenues of the sewage works and are subject to the disposition authorized or required for other revenues of the works.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-25
Fees; factors used to establish; persons obligated to pay;

disposition of certain fees; adoption of different schedules permitted
Sec. 25. (a) Subject to section 37 of this chapter, the municipal legislative body shall, by ordinance, establish just and equitable fees for the services rendered by the sewage works, and provide the dates on which the fees are due.
(b) Just and equitable fees are the fees required to maintain the sewage works in the sound physical and financial condition necessary to render adequate and efficient service. The fees must be sufficient to:
(1) pay all expenses incidental to the operation of the works, including legal expenses, maintenance costs, operating charges, repairs, lease rentals, and interest charges on bonds or other obligations;
(2) provide the sinking fund required by section 21 of this chapter;
(3) provide adequate money to be used as working capital; and
(4) provide adequate money for improving and replacing the works.
Fees established after notice and hearing under this chapter are presumed to be just and equitable.
(c) The fees are payable by the owner of each lot, parcel of real property, or building that:
(1) is connected with the sewage works by or through any part of the municipal sewer system; or
(2) uses or is served by the works.
Unless the municipal legislative body finds otherwise, the works are considered to benefit every lot, parcel of real property, or building connected or to be connected with the municipal sewer system as a result of construction work under the contract, and the fees shall be billed and collected accordingly.
(d) The municipal legislative body may use one (1) or more of the following factors to establish the fees:
(1) A flat charge for each sewer connection.
(2) The amount of water used on the property.
(3) The number and size of water outlets on the property.
(4) The amount, strength, or character of sewage discharged into the sewers.
(5) The size of sewer connections.
(6) Whether the property has been or will be required to pay separately for any part of the sewage works.
(7) Whether the property, although vacant or unimproved, is benefited by a local or lateral sewer because of the availability of that sewer. However, the owner must have been notified, by recorded covenants and restrictions or deed restrictions in the chain of title of his property, that a fee or assessment for sewer availability may be charged, and the fee may reflect only the capital cost of the sewer and not the cost of operation and maintenance of the sewage works.
(8) The cost of collecting, treating, and disposing of garbage in

a sanitary manner, including equipment and wages.
(9) The amount of money sufficient to compensate the municipality for the property taxes that would be paid on the sewage works if the sewage works were privately owned.
(10) Any other factors the legislative body considers necessary.
Fees collected under subdivision (8) may be spent for that purpose only after compliance with all provisions of the ordinance authorizing the issuance of the revenue bonds for the sewage works. The board may transfer fees collected in lieu of taxes under subdivision (9) to the general fund of the municipality.
(e) The municipal legislative body may exercise reasonable discretion in adopting different schedules of fees, or making classifications in schedules of fees, based on variations in:
(1) the costs, including capital expenditures, of furnishing services to various classes of users or to various locations; or
(2) the number of users in various locations.
As added by Acts 1981, P.L.309, SEC.96. Amended by Acts 1981, P.L.317, SEC.23; P.L.35-1990, SEC.70; P.L.114-2008, SEC.29.

IC 36-9-23-26
Fees; hearing; notice; adoption; readjustment
Sec. 26. (a) After the introduction of the ordinance establishing fees under section 25 of this chapter, but before it is finally adopted, the municipal legislative body shall hold a public hearing at which users of the sewage works, owners of property served or to be served by the works, and other interested persons may be heard concerning the proposed fees. Notice of the hearing, setting forth the proposed schedule of fees, shall be:
(1) published in accordance with IC 5-3-1;
(2) mailed to owners of vacant or unimproved property if the ordinance includes a fee for sewer availability to vacant or unimproved property; and
(3) mailed to users of the sewage works for service to property located outside the municipality's corporate boundaries.
The notice may be mailed in any form so long as the notice of the hearing is conspicuous. The hearing may be adjourned from time to time. Notice mailed under subdivision (3) must include the statement required by IC 8-1.5-3-8.1(c).
(b) After the hearing, the municipal legislative body shall adopt the ordinance establishing the fees, either as originally introduced or as modified. A copy of the schedule of fees adopted shall be kept on file and available for public inspection in the offices of the board and the municipal clerk. An ordinance adopted after March 31, 2012, that imposes different rates and charges on users of the works for service to property located outside the corporate boundaries of the municipality or to property located within the corporate boundaries of the municipality must state in plain language the percentage difference between the rates and charges, as required by IC 8-1.5-3-8.1(d).
(c) Subject to section 37 of this chapter, the fees established for

any class of users or property shall be extended to cover any additional property that is subsequently served and falls within the same class, without any hearing or notice.
(d) The municipal legislative body may change or readjust the fees in the same manner by which they were established.
(e) Fees collected under this chapter are considered revenues of the sewage works.
As added by Acts 1981, P.L.309, SEC.96. Amended by Acts 1981, P.L.45, SEC.62; P.L.77-1991, SEC.4; P.L.114-2008, SEC.30; P.L.139-2012, SEC.5.

IC 36-9-23-26.1
Objections to rates and charges; bonds; hearings
Sec. 26.1. (a) Owners of property connected or to be connected to and served by the sewage works authorized under this chapter may file a written petition objecting to the rates and charges of the sewage works so long as:
(1) the petition contains the names and addresses of the petitioners;
(2) the petitioners attended the public hearing provided under section 26 of this chapter;
(3) the written petition is filed with the municipal legislative body within five (5) days after the ordinance establishing the rates and charges is adopted under section 26 of this chapter;
(4) the written petition states specifically the ground or grounds of objection; and
(5) the petitioners have not filed a petition with the commission under IC 8-1.5-3-8.3 appealing the same rates and charges of the utility.
(b) Unless the objecting petition is abandoned, the municipal clerk shall file in the office of the clerk of the circuit or superior court of the county a copy of the rate ordinance or ordinances together with the petition. The court shall then set the matter for hearing at the earliest date possible, which must be within twenty (20) days after the filing of the petition with the court. The court shall send notice of the hearing by certified mail to the municipality and to the first signer of the petition at the address shown on the petition. All interested parties shall appear in the court without further notice, and the municipality may not conduct any further proceedings concerning the rates and charges until the matters presented by the petition have been heard and determined by the court.
(c) At the discretion and upon direction of the court, the petitioners shall file with the petition a bond in the sum and with the security fixed by the court. The bond must be conditioned on the petitioners' payment of all or part of the costs of the hearing and any damages awarded to the municipality if the petition is denied, as ordered by the court.
(d) Upon the date fixed in the notice, the court shall, without a jury, hear the evidence produced. The court may confirm the decision of the municipal legislative body or sustain the objecting

petition. The order of the court is final and conclusive upon all parties to the proceeding and parties who might have appeared at the hearing, subject only to the right of direct appeal. All questions that were presented or might have been presented are considered to have been adjudicated by the order of the court, and no collateral attack upon the decision of the municipal legislative body or order of the court is permitted.
(e) If the court sustains the petition, or if it is sustained on appeal, the municipal legislative body shall set the rates and charges in accordance with the decision of the court.
As added by P.L.77-1991, SEC.5. Amended by P.L.139-2012, SEC.6.

IC 36-9-23-27
Fees; collection upon commencement of construction; amount
Sec. 27. After a contract for the construction of sewage works has been let and actual work has commenced, the municipality may bill and collect fees for the services to be rendered, in an amount sufficient to pay:
(1) the interest on the revenue bonds; and
(2) other expenses payable before the completion of the works.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-28
Deposit to ensure payment of fees; amount of deposit; refund; forfeiture; use to pay judgment; unclaimed deposits
Sec. 28. (a) The legislative body of a municipality that operates sewage works under this chapter may, by ordinance, require the owners, lessees, or users of property served by the works to pay a deposit to ensure payment of sewer fees.
(b) The deposit required may not exceed the estimated average payment due from the property served by the sewage works for a three (3) month period. The deposit must be retained in a separate fund.
(c) The deposit, less any outstanding penalties and service fees, shall be refunded to the depositor after a notarized statement from the depositor that as of a certain date the property being served:
(1) has been conveyed or transferred to another person; or
(2) no longer uses or is connected with any part of the municipal sewage system.
A statement under subdivision (1) must include the name and address of the person to whom the property is conveyed or transferred.
(d) If a depositor fails to satisfy costs and fees within sixty (60) days after the termination of his use or ownership of the property served, he forfeits his deposit and all accrued interest. The forfeited amount shall be applied to the depositor's outstanding fees. Any excess that remains due after application of the forfeiture may be collected in the manner prescribed by section 31 or 32 of this chapter.
(e) A deposit may be used to satisfy all or part of any judgment awarded the municipality under section 31 of this chapter. (f) A deposit made under this section that has remained unclaimed by the depositor for more than seven (7) years after the termination of the services for which the deposit was made becomes the property of the municipality. IC 32-34-1 (unclaimed property) does not apply to a deposit described in this subsection.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.236-1993, SEC.2; P.L.31-1995, SEC.8; P.L.2-2002, SEC.123.

IC 36-9-23-28.5
Unclaimed overpayments of sewer fees becoming property of municipality
Sec. 28.5. (a) This section does not apply to a deposit made under section 28 of this chapter.
(b) IC 32-34-1 does not apply to an overpayment described in subsection (d).
(c) As used in this section, "payor" refers to the owner, lessee, or user of property served by the sewage works who has paid for service from the sewage works.
(d) An overpayment of sewer fees that remains unclaimed by a payor for more than seven (7) years after the termination of the service for which the overpayment was made becomes the property of the municipality.
As added by P.L.40-1996, SEC.12. Amended by P.L.2-2002, SEC.124.

IC 36-9-23-29
Connections to sewer by abutting property; approval required; fees; liens; disposition of fees
Sec. 29. (a) If, as part of the construction of sewage works under this chapter, a municipality constructs a sewer suitable for use as a local or lateral sewer by abutting or adjoining property, it may charge a fee for connections to the sewer. The fee must be based on the pro rata cost of constructing a local or lateral sewer sufficient to serve the property.
(b) The board may approve or disapprove applications for connections and may fix the amount of the connection fee.
(c) A person who applies for a connection shall agree to pay the connection fee. If payment is not made as agreed, the fee constitutes a lien on the property for which the connection is made. Such a lien may be enforced in the manner prescribed by section 34 of this chapter.
(d) The municipal legislative body shall determine by ordinance whether the proceeds of connection fees collected under this section and other laws are to be used as:
(1) net revenues of the sewage works;
(2) payment toward the cost of construction of the works; or
(3) payment toward the cost of improving the works in the future.
As added by Acts 1981, P.L.309, SEC.96.
IC 36-9-23-30
Municipal power to require connections to sewer and discontinuance of privies, cesspools, septic tanks, and similar structures; conditions; penalties; court order; attorney's fees
Sec. 30. (a) Subject to subsection (b), a municipality that operates sewage works under this chapter or under any statute repealed by IC 19-2-5-30 (repealed September 1, 1981) may require:
(1) connection to its sewer system of any property producing sewage or similar waste; and
(2) discontinuance of the use of privies, cesspools, septic tanks, and similar structures.
(b) A municipality may exercise the powers granted by subsection (a) only if:
(1) there is an available sanitary sewer within three hundred (300) feet of the property line of the affected property; and
(2) it has given notice by certified mail to the property owner at the address of the property, at least ninety (90) days before the date specified for connection in the notice.
(c) A municipality may establish, enforce, and collect reasonable penalties for failure to make a connection under this section.
(d) A municipality may apply to the circuit or superior court for the county in which it is located for an order to require a connection under this section. The court shall assess the cost of the action and reasonable attorney's fees of the municipality against the property owner in such an action.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.3-1990, SEC.135.

IC 36-9-23-31
Fees; nonpayment; delinquency penalty; civil action to recover
Sec. 31. If fees assessed against real property under this chapter or any statute repealed by IC 19-2-5-30 (repealed September 1, 1981) are not paid within the time fixed by the municipal legislative body, they are delinquent. A penalty of ten percent (10%) of the amount of the fees attaches to the delinquent fees. The amount of the fee, the penalty, and a reasonable attorney's fee may be recovered by the board in a civil action in the name of the municipality.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.3-1990, SEC.136.

IC 36-9-23-32
Fees; nonpayment; creation of lien; priority; time of attachment; notice; subsequent owners; release
Sec. 32. (a) Fees assessed against real property under this chapter or under any statute repealed by IC 19-2-5-30 constitute a lien against the property assessed. The lien is superior to all other liens except tax liens. Except as provided in subsections (b) and (c), the lien attaches when notice of the lien is filed in the county recorder's office under section 33 of this chapter.
(b) A fee is not enforceable as a lien against a subsequent owner

of property unless the lien for the fee was recorded with the county recorder before the conveyance to the subsequent owner. If the property is conveyed before the lien can be filed, the municipality shall notify the person who owned the property at the time the fee became payable. The notice must inform the person that payment, including penalty fees for delinquencies, is due not more than fifteen (15) days after the date of the notice. If payment is not received within one hundred eighty (180) days after the date of the notice, the amount due may be expensed as a bad debt loss.
(c) A lien attaches against real property occupied by someone other than the owner only if the utility notified the owner within twenty (20) days after the time the utility fees became sixty (60) days delinquent. However, the utility is required to give notice to the owner if the owner has given the general office of the utility written notice of the address to which the owner's notice is to be sent. A notice sent to the owner under this subsection must be sent by certified mail, return receipt requested, or an equivalent service permitted under IC 1-1-7-1 to:
(1) the owner of record of real property with a single owner; or
(2) at least one (1) of the owners of real property with multiple owners;
at the last address of the owner for the property as indicated in the records of the county auditor on the date of the notice. The cost of sending notice under this subsection is an administrative cost that may be billed to the owner.
(d) The municipality shall release:
(1) liens filed with the county recorder after the recorded date of conveyance of the property; and
(2) delinquent fees incurred by the seller;
upon receipt of a verified demand in writing from the purchaser. The demand must state that the delinquent fees were not incurred by the purchaser as a user, lessee, or previous owner, and that the purchaser has not been paid by the seller for the delinquent fees.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.131-2005, SEC.7; P.L.113-2010, SEC.153.

IC 36-9-23-33
Unpaid fees and penalties
Sec. 33. (a) An officer described in subsection (b) may defer enforcing the collection of unpaid fees and penalties assessed under this chapter until the unpaid fees and penalties have been due and unpaid for at least ninety (90) days.
(b) Except as provided in subsection (l), the officer charged with the collection of fees and penalties assessed under this chapter shall enforce their payment. As often as the officer determines is necessary in a calendar year, the officer shall prepare either of the following:
(1) A list of the delinquent fees and penalties that are enforceable under this section, which must include the following:
(A) The name or names of the owner or owners of each lot

or parcel of real property on which fees are delinquent.
(B) A description of the premises, as shown by the records of the county auditor.
(C) The amount of the delinquent fees, together with the penalty.
(2) An individual instrument for each lot or parcel of real property on which the fees are delinquent.
(c) The officer shall record a copy of each list or each individual instrument with the county recorder who shall charge a fee for recording the list or each individual instrument in accordance with the fee schedule established in IC 36-2-7-10. The officer shall then mail to each property owner on the list or on an individual instrument a notice stating that a lien against the owner's property has been recorded. Except for a county having a consolidated city, a service charge of five dollars ($5), which is in addition to the recording fee charged under this subsection and under subsection (f), shall be added to each delinquent fee that is recorded.
(d) This subsection applies only to a county containing a consolidated city. Using the lists and instruments prepared under subsection (b) and recorded under subsection (c), the officer shall certify to the county auditor a list of the liens that remain unpaid according to a schedule agreed upon by the county treasurer and the officer for collection with the next cycle's property tax installment. The county and its officers and employees are not liable for any material error in the information on the list.
(e) Using the lists and instruments prepared under subsection (b) and recorded under subsection (c), the officer shall, not later than ten (10) days after the list or each individual instrument is recorded under subsection (c), certify to the county auditor a list of the liens that remain unpaid for collection in the next May. The county and its officers and employees are not liable for any material error in the information on this list.
(f) The officer shall release any recorded lien when the delinquent fees, penalties, service charges, and recording fees have been fully paid. The county recorder shall charge a fee for releasing the lien in accordance with IC 36-2-7-10.
(g) On receipt of the list under subsection (e), the county auditor of each county shall add a fifteen dollar ($15) certification fee for each lot or parcel of real property on which fees are delinquent, which fee is in addition to all other fees and charges. The county auditor shall immediately enter on the tax duplicate for the municipality the delinquent fees, penalties, service charges, recording fees, and certification fees, which are due not later than the due date of the next installment of property taxes. The county treasurer shall then include any unpaid charges for the delinquent fee, penalty, service charge, recording fee, and certification fee to the owner or owners of each lot or parcel of property, at the time the next cycle's property tax installment is billed.
(h) After certification of liens under subsection (e), the officer may not collect or accept delinquent fees, penalties, service charges,

recording fees, or certification fees from property owners whose property has been certified to the county auditor. This subsection does not apply to a county containing a consolidated city.
(i) If a delinquent fee, penalty, service charge, recording fee, and certification fee are not paid, they shall be collected by the county treasurer in the same way that delinquent property taxes are collected.
(j) At the time of each semiannual tax settlement, the county treasurer shall certify to the county auditor all fees, charges, and penalties that have been collected. The county auditor shall deduct the service charges and certification fees collected by the county treasurer and pay over to the officer the remaining fees and penalties due the municipality. The county treasurer shall retain the service charges and certification fees that have been collected, and shall deposit them in the county general fund.
(k) Fees, penalties, and service charges that were not recorded before a recorded conveyance shall be removed from the tax roll for a purchaser who, in the manner prescribed by section 32(d) of this chapter, files a verified demand with the county auditor.
(l) A board may write off a fee or penalty under subsection (a) that is for less than forty dollars ($40).
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.354-1987, SEC.1; P.L.45-1990, SEC.8; P.L.1-1993, SEC.249; P.L.57-1993, SEC.18; P.L.88-1995, SEC.11; P.L.236-1997, SEC.1; P.L.10-1997, SEC.36; P.L.98-2000, SEC.29; P.L.171-2002, SEC.2; P.L.174-2003, SEC.1; P.L.39-2008, SEC.6.

IC 36-9-23-34
Liens; foreclosure; attorney's fees
Sec. 34. (a) A municipality or board may foreclose a lien established by this chapter in order to collect fees and penalties. The municipality or board shall recover the amount of the fees and penalties, and a reasonable attorney's fee. The court shall order the sale to be made without relief from valuation or appraisement laws.
(b) Except as otherwise provided by this chapter, actions under this chapter are subject to the general statutes regarding municipal public improvement assessments.
As added by Acts 1981, P.L.309, SEC.96.

IC 36-9-23-35
Proceedings under other chapters not required; powers of department of environmental management, water pollution control board, and state department of health not affected
Sec. 35. No proceedings other than those prescribed by this chapter are required for:
(1) the construction or acquisition of sewage works;
(2) the issuance or sale of bonds; or
(3) the establishment of fees;
under this chapter. However, the functions, powers, and duties of the department of environmental management, the water pollution

control board, and the state department of health are not affected by this chapter.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.143-1985, SEC.200; P.L.2-1992, SEC.894.

IC 36-9-23-36
Municipal powers; areas outside corporate boundaries
Sec. 36. (a) Except as provided in subsections (b) and (c), a municipality may exercise powers granted by this chapter in areas within ten (10) miles outside its corporate boundaries.
(b) The mileage limitation in subsection (a) does not apply to the provision of sewage treatment service for an entity that is described in section 16(b)(2) of this chapter.
(c) In an area referred to in subsection (a), a municipality may not:
(1) impose fees under this chapter; or
(2) otherwise exercise powers granted by this chapter;
to provide storm water management services to the area if the county provides storm water management services to the area under IC 8-1.5-5.
As added by Acts 1981, P.L.309, SEC.96. Amended by P.L.318-1989, SEC.2; P.L.114-2008, SEC.31.

IC 36-9-23-37
Memorandum of understanding between municipality and storm water board to provide storm water management services
Sec. 37. (a) As used in this section:
(1) "service" means:
(A) imposing fees; and
(B) otherwise exercising powers;
to provide storm water management services; and
(2) "storm water board" refers to a board defined in IC 8-1.5-5-2.
(b) This section applies only if actions of:
(1) a board under section 36 of this chapter; and
(2) a storm water board under IC 8-1.5-5;
are pending at the same time to service the same area outside a municipality's corporate boundaries.
(c) The board and the storm water board must negotiate the adoption by the board and the storm water board of a memorandum of understanding that permits only the board or only the storm water board to service the area referred to in subsection (b). Neither the board nor the storm water board may service the area before a memorandum of understanding is adopted under this subsection. The entity designated to service the area in the memorandum of understanding may finalize the entity's action referred to in subsection (b). The entity not designated to service the area in the memorandum of understanding must terminate the entity's action referred to in subsection (b).
As added by P.L.114-2008, SEC.32.



CHAPTER 24. LEASING OF SEWAGE DISPOSAL FACILITIES

IC 36-9-24-2
"Sewage disposal facilities" defined
Sec. 2. As used in this chapter, "sewage disposal facilities" means all or part of the facilities of a sewage disposal company furnishing service within the corporate boundaries of a municipality, or within one (1) mile outside those boundaries, including:
(1) certificates of territorial authority;
(2) indeterminate permits;
(3) franchises;
(4) rights-of-way; and
(5) easements;
but does not include the company's corporate stock, going-concern value, or good will.
As added by Acts 1981, P.L.309, SEC.97.

IC 36-9-24-3
Authorization
Sec. 3. (a) A municipality may lease sewage disposal facilities from a sewage disposal company that:
(1) holds a certificate of territorial authority under IC 8-1-2-89; and
(2) is a corporation organized under Indiana law for the purpose of acquiring, constructing, and leasing sewage disposal facilities to a municipality.
(b) In addition to the authority described in subsection (a), a municipality may lease from any person facilities to provide for treatment or disposal of sludge generated by the municipality's sewage works. The lessor under this subsection may be an individual, partnership, corporation, or other entity organized to lease sewage works to a municipality. Notwithstanding any other law, a lessor may acquire, construct, and lease facilities described in this subsection to a municipality without the approval of the utility regulatory commission.
(c) The municipality may operate the leased facilities in conjunction with the operation of the municipally owned sewage works.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.5-1988, SEC.222; P.L.186-1988, SEC.2.

IC 36-9-24-4
Maximum duration; options to renew Sec. 4. The term of a lease under this chapter may not exceed fifty (50) years. However, the lease must provide that the municipality has an option to renew the lease for a further term on similar conditions.
As added by Acts 1981, P.L.309, SEC.97.

IC 36-9-24-5
Options to purchase; authorization of bonds to finance purchase; disposition of property when option not exercised
Sec. 5. (a) A lease under this chapter must provide that the municipality has an option to purchase the property covered by the lease, under the terms and conditions specified in the lease.
(b) If the municipality exercises the option to purchase, it may obtain money to pay the purchase price by issuing and selling revenue bonds under the statutes governing the issuance and sale of sewage works revenue bonds for additions and extensions to the municipally owned sewage works.
(c) If the municipality does not exercise the option to purchase, the property covered by the lease becomes the absolute property of the municipality when:
(1) the lease has expired; and
(2) the municipality has discharged and performed all its obligations under the lease.
The lessor shall then execute proper instruments conveying good and merchantable title to the property to the municipality.
As added by Acts 1981, P.L.309, SEC.97.

IC 36-9-24-6
Optional provisions of leases; payment of taxes, assessments, insurance, and maintenance expenses
Sec. 6. (a) A lease under this chapter may provide that:
(1) as part of the lease rental for the facilities, the municipality shall agree to:
(A) pay all property taxes and assessments levied against or on account of the facilities; and
(B) maintain insurance on the facilities for the benefit of the lessor; and
(2) the municipality shall assume all responsibilities for the operation, maintenance, repair, alteration, and extension of the facilities.
(b) However, the lease rental and the expenses incurred under this chapter are payable solely from the revenues derived from sewage and sewer fees to be collected by the municipality from property and users in the area served by the facilities.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.186-1988, SEC.3.

IC 36-9-24-7
Proposed leases; notice and hearing
Sec. 7. (a) When a municipality and a lessor agree on the terms and conditions of a lease proposed to be entered into under this

chapter, notice of a hearing to be held before the municipal legislative body shall be given to all interested persons by publication in accordance with IC 5-3-1. The notice must name the date, place, and hour of the hearing, and set forth a summary of the principal terms of the lease agreed upon, including the name of the lessor, the character of the property to be leased, the lease rental to be paid, and the number of years the lease is to be in effect.
(b) The date of the hearing may not be less than twenty (20) days after publication of the notice.
(c) The proposed lease shall be kept available for inspection by the public before and at the hearing.
(d) At the hearing, all interested persons are entitled to be heard as to the necessity for the execution of the lease and whether the rental to be paid to the proposed lessor under the lease is a fair and reasonable rental for the facilities. The hearing may be adjourned to a later date or dates.
(e) After the hearing, the municipal legislative body may authorize the execution of the lease as originally agreed on, or may, with the consent of the proposed lessor, modify the lease. However, the lease rental as set out in the published notice may not be increased without a new notice and hearing.
As added by Acts 1981, P.L.309, SEC.97. Amended by Acts 1981, P.L.45, SEC.63; P.L.186-1988, SEC.4.

IC 36-9-24-8
Notice of signing of lease contract; petitions, notice, and hearing concerning objections to lease rental
Sec. 8. (a) When a municipal legislative body authorizes the execution of a lease under section 7 of this chapter, notice of the signing of the contract shall be given by publication in the manner prescribed by section 7 of this chapter. Within thirty (30) days after publication of the notice, fifty (50) or more of the:
(1) users in the municipality served by the municipally owned sewage works; or
(2) users served by the facilities to be leased;
may file with the utility regulatory commission (if the lessor is leasing facilities under section 3(a) of this chapter), or with the circuit or superior court of the county where the facility is located (if the lessor is leasing facilities under section 3(b) of this chapter), a petition setting forth their objections to the lease rental, including facts showing that the lease rental is not fair and reasonable.
(b) On receipt of the petition, the commission or the court shall fix a time and place for a hearing on whether the lease rental is fair and reasonable. The hearing may not be less than twenty (20) nor more than sixty (60) days after the commission's or the court's receipt of the petition. At least ten (10) days before the date of the hearing, the commission or the court shall mail notice of the hearing to:
(1) the municipal executive;
(2) the municipality; and
(3) the first ten (10) petitioners listed on the petition, at their

usual place of residence.
(c) The decision of the commission or the court as to whether the lease rental is fair and reasonable is final.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.23-1988, SEC.126; P.L.186-1988, SEC.5.

IC 36-9-24-9
Limitations on actions to contest leases
Sec. 9. An action to contest the validity of a lease under this chapter, or to enjoin the performance of any of the terms and conditions of such a lease, may not be instituted later than:
(1) thirty (30) days after publication of notice under section 8(a) of this chapter; or
(2) if a petition has been filed with the utility regulatory commission or the court twenty (20) days after the decision of the commission or the court.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.23-1988, SEC.127; P.L.186-1988, SEC.6.

IC 36-9-24-10
Determination of sufficiency by department of environmental management
Sec. 10. A lease under this chapter does not become effective until its provisions for sewage treatment have been found sufficient by the department of environmental management according to rules adopted by the state water pollution control board.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.143-1985, SEC.201.

IC 36-9-24-11
Fees; establishment; procedure
Sec. 11. (a) A municipality that leases facilities under this chapter may, by ordinance, establish, bill, and collect fees from the property and users in the area served by the leased facilities. The fees must be sufficient to pay the costs of operation, maintenance, repair, alterations, depreciation, additions, and extensions of the leased facilities, and to pay the lease rental as it becomes due.
(b) The municipal legislative body may use one (1) or more of the following factors to establish the fees:
(1) A flat charge for each sewer connection.
(2) The amount of water used on or in the property.
(3) The number and size of water outlets on the property.
(4) The amount, strength, or character of the sewage discharged into the sewers.
(5) The size of sewer connections.
(6) Any other factors the legislative body considers necessary.
(c) After introduction of the ordinance establishing the fees, but before it is finally adopted, the municipal legislative body shall hold a public hearing at which all of the users of the leased facilities and owners of property served or to be served by the facilities may be

heard concerning the proposed fees. Notice of the hearing, setting forth the proposed schedule of fees, shall be published in accordance with IC 5-3-1. The hearing may be adjourned from time to time.
(d) After the hearing, the municipal legislative body shall adopt the ordinance establishing the fees, either as originally introduced or as modified.
(e) The fees established for any class of users shall be extended to cover any additional property that is subsequently served and falls within the same class, without any hearing or notice.
(f) The municipal legislative body may change or readjust the fees in the same manner by which they were established.
(g) The fees established and collected by the municipality are not subject to the jurisdiction of the utility regulatory commission.
(h) The municipality may collect delinquent fees in the manner provided by IC 36-9-23-31 through IC 36-9-23-34.
As added by Acts 1981, P.L.309, SEC.97. Amended by Acts 1981, P.L.45, SEC.64; P.L.23-1988, SEC.128; P.L.186-1988, SEC.7.

IC 36-9-24-12
Tax liability and exemptions
Sec. 12. Facilities leased to a municipality under this chapter are exempt from all state, county, and other taxes. However, the rental paid to a lessor under the terms of such a lease is subject to all applicable taxes.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.186-1988, SEC.8.

IC 36-9-24-13
Exception from compliance with certain statutes
Sec. 13. Except as specifically required in this chapter, a municipality acting under this chapter need not comply with other statutes concerning the lease and acquisition of facilities by municipalities.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.186-1988, SEC.9.

IC 36-9-24-14
Operation and lease of facilities within one mile of boundaries considered furnishing of sewage and sewer service
Sec. 14. A municipality that leases and operates sewage disposal facilities in an area within one (1) mile outside its corporate boundaries is considered to be furnishing sewage and sewer service in that area for purposes of IC 36-4-3-13.
As added by Acts 1981, P.L.309, SEC.97.



CHAPTER 25. SANITATION DEPARTMENT IN CERTAIN CITIES

IC 36-9-25-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to a board of sanitary commissioners, or board of public works of a consolidated city.
"Department" refers to a department of public sanitation, or department of public works of a consolidated city.
"District" means the area within the jurisdiction of a department.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-3
Establishment of department; composition of board of commissioners; oaths, surety bonds, and compensation of commissioners
Sec. 3. (a) A department of public sanitation is established as an executive department of the municipality. However, in the case of a district described in subsection (b)(2), the department is established as an executive department of each municipality in the district.
(b) The department is under the control of a board of sanitary commissioners, which is composed as follows:
(1) If the department is established under section 1(a) of this chapter, the board consists of not less than three (3) but not more than five (5) commissioners. All of the commissioners shall be appointed by the municipal executive, unless one (1) commissioner is the municipal engineer. Not more than two (2) of the commissioners may be of the same political party, unless the board consists of five (5) commissioners, in which case not

more than three (3) may be of the same political party.
(2) Notwithstanding subdivision (1), if the department is established under section 1(a) of this chapter and the district contains at least one (1) city having a population of less than one hundred thousand (100,000) and at least one (1) town, the board consists of one (1) commissioner from each municipality in the district. The executive of each of those municipalities shall appoint one (1) commissioner. If after all appointments are made the board has fewer than five (5) commissioners, the executive of the municipality with the largest population shall appoint the number of additional commissioners needed to bring the total to five (5). Not more than three (3) of the commissioners may be of the same political party.
(3) If the department is established under section 1(b) of this chapter, the board consists of not less than three (3) commissioners but not more than five (5) commissioners. One (1) commissioner is the city civil engineer. All other commissioners shall be appointed by the city executive. Not more than two (2) of the commissioners may be of the same political party, unless the board consists of five (5) commissioners, in which case not more than three (3) of the commissioners may be of the same political party. However, if the department is located in a county having a population of:
(A) more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000);
(B) more than one hundred eleven thousand (111,000) but less than one hundred fifteen thousand (115,000);
(C) more than one hundred seventy thousand (170,000) but less than one hundred seventy-five thousand (175,000); or
(D) more than one hundred twenty-five thousand (125,000) but less than one hundred thirty-five thousand (135,000);
and the city does not have a city civil engineer, one (1) of the commissioners must be a licensed engineer, appointed by the executive, with at least five (5) years experience in civil or sanitary engineering. In addition, in such a city the commissioners may not hold another public office. Not more than two (2) of the commissioners may be of the same political party, unless the board consists of five (5) commissioners, in which case not more than three (3) of the commissioners may be of the same political party.
(c) Before beginning the commissioner's duties, each commissioner shall take and subscribe the usual oath of office. The oath shall be endorsed upon the certificate of appointment and filed with the municipal clerk.
(d) Each commissioner shall also execute a bond in the penal sum of five thousand dollars ($5,000) payable to the state and conditioned upon the faithful performance of the commissioner's duties and the faithful accounting for all money and property that comes under the commissioner's control. The bond must be approved by the municipal executive. (e) The appointed commissioners are entitled to a salary of not less than three thousand six hundred dollars ($3,600) a year during actual construction and not less than six hundred dollars ($600) a year in other years.
(f) Notwithstanding IC 36-1-8-10, whenever this section requires that the membership of the board of sanitary commissioners not exceed a stated number of members from the same political party, at the time of appointment the appointee must:
(1) have voted in the two (2) most recent primary elections held by the party with which the appointee claims affiliation; or
(2) if the appointee did not vote in the two (2) most recent primary elections or only voted in one (1) of those elections, be certified as a member of the party with which the appointee claims affiliation by that party's county chairman for the county in which the appointee resides.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1982, P.L.1, SEC.64; P.L.319-1989, SEC.1; P.L.320-1989, SEC.1; P.L.12-1992, SEC.180; P.L.170-2002, SEC.169; P.L.175-2006, SEC.21; P.L.17-2007, SEC.1; P.L.119-2012, SEC.231.

IC 36-9-25-4
Commissioners; terms of office; vacancies
Sec. 4. (a) The initial terms of the commissioners are as follows:
(1) If the department is established under section 1(a) of this chapter, the initial terms are one (1), two (2), and three (3) years for the first three (3) commissioners. If additional commissioners are appointed, their initial terms are four (4) years.
(2) If the department is established under section 1(b) of this chapter, the initial terms of the two (2) appointed commissioners are four (4) and three (3) years respectively. However, if a third commissioner has also been appointed, the commissioner's initial term is two (2) years.
All terms begin on January 1 following the establishment of the department.
(b) As the initial terms expire, successors shall be appointed for four (4) year terms. In a county that is listed in section 3(b)(3) of this chapter, the appointments must be made before January 16 in the year the term begins. If a vacancy occurs on the board, the appointing authority shall appoint a commissioner for the remainder of the term within thirty (30) days after the vacancy occurs.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1982, P.L.1, SEC.65; P.L.320-1989, SEC.2; P.L.12-1992, SEC.181.

IC 36-9-25-5
Commissioners; removal from office; appeals
Sec. 5. (a) A commissioner may not be removed from office except upon charges preferred before the municipal executive and a hearing held on them. The only permissible reasons for removal are neglect of duty and incompetence. The commissioner must be given

at least ten (10) days' notice of the time and place of the hearing and the opportunity to produce evidence and examine and cross-examine witnesses. All testimony shall be given under oath. The municipal executive shall put his findings in writing and file them with the municipal clerk.
(b) If the charges are sustained and the commissioner removed, he may appeal the findings within ten (10) days after the date they are filed with the clerk to the circuit or superior court of the county in which the municipality is located. The commissioner shall file an original complaint against the executive, stating the charges preferred and the findings made. The court shall hear the appeal within thirty (30) days after it is filed without a jury and shall either ratify or reverse the finding of the executive. The judgment of the court is final and an appeal may not be taken.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-6
Commissioners; meetings; officers; quorum; approval of actions; adoption of rules
Sec. 6. (a) Within six (6) months after the date this chapter is adopted by ordinance, or within thirty (30) days after the commissioners are appointed in a county that is listed in section 3(b)(3) of this chapter, the board shall hold a meeting for the purpose of organization. The board shall choose one (1) of its members to be president and another to be vice president, who shall perform the usual duties of those offices. The officers serve for a period of one (1) year or until their successors are elected and qualified. The municipal fiscal officer shall perform the same duties with the funds and accounts of the board as with the funds and accounts of the other executive departments of the municipality, except as otherwise provided in this chapter. The fiscal officer receives no additional compensation for performing these duties.
(b) A majority of the members of the board constitutes a quorum, and the concurrence of a majority is necessary for any action of the board. The board shall hold regular meetings at the times it fixes and may call special meetings at the times and upon the notice that it fixes by rule or resolution. All meetings must be open to the public. The board may adopt the rules that it considers necessary to conduct its meetings and business and to control and manage the property under its jurisdiction.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1982, P.L.1, SEC.66; P.L.12-1992, SEC.182.

IC 36-9-25-7
Certain cities; effect of adoption of chapter; enabling ordinances
Sec. 7. (a) This section applies to cities in a county that is listed in section 3(b)(3) of this chapter. However, subsections (b) and (c) of this section also apply to municipalities that adopt this chapter by ordinance under section 1(a) of this chapter.
(b) This chapter does not affect the enabling ordinances, the

duties of the municipality, or the rights of bondholders with regard to sewage works revenue bonds or other outstanding revenue bonds issued before this chapter was adopted by ordinance.
(c) Adoption of this chapter by ordinance does not affect the system of fees for sewage treatment. All revenue derived from fees shall be applied only to the following purposes:
(1) The administrative expense, operation, construction, and maintenance of sewage works.
(2) The retirement of outstanding revenue bonds and any additional revenue bonds that may be issued for construction of sewage works and improvements, additions, and extensions to them.
(3) The payment of the cost of improvements, additions, and extensions to the extent permitted by the ordinances authorizing the issuance of revenue bonds.
(d) The ordinance adopting this chapter must specify that the district initially includes all territory within the corporate boundaries of the city, including any territory, addition, platted subdivision, or unplatted land lying outside the corporate boundaries of the city that has been taken into or has been connected with the public sanitation system of the city in accordance with another statute if the sewage or drainage of that area discharges into or through the sewage system of the city.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1982, P.L.1, SEC.67; P.L.12-1992, SEC.183.

IC 36-9-25-8
Certain cities; enabling ordinances, specifications of purpose; interim board members; prior approval of bonds
Sec. 8. (a) This section applies to cities in a county having a population of more than one hundred twenty-five thousand (125,000) but less than one hundred thirty-five thousand (135,000).
(b) The ordinance adopting this chapter must specify the purpose or purposes for which the district is established, which must be one (1) or more of the following:
(1) To provide for the collection, treatment, and disposal of sanitary sewage and other water-carried wastes of the district.
(2) To provide for the drainage of storm and surface water to relieve sanitary sewers of that water.
(3) To reduce the pollution of watercourses in the district.
(4) To provide for the collection and disposal of trash, garbage, and solid waste.
If not all of these purposes are listed in the ordinance, one (1) or more of the remaining purposes may, by subsequent ordinance, be added to the purposes of the district.
(c) After adoption of the ordinance, three (3) interim members of the board shall be appointed for terms until the January 1 following the adoption. On the January 1 following the adoption, members shall be appointed as provided in sections 3 and 4 of this chapter.
(d) Bonds of the district may not be sold without the prior

approval of the city legislative body. In addition, the legislative body must approve all budgets and tax levies of the district.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1982, P.L.1, SEC.68; P.L.12-1992, SEC.184; P.L.170-2002, SEC.170; P.L.119-2012, SEC.232.

IC 36-9-25-9
Jurisdiction of board
Sec. 9. The board shall manage and control all sewage works of the district. The board has concurrent power with the works board of the municipality to construct, reconstruct, maintain, repair, and regulate the use of all connecting and intercepting sewers. The board shall collect and remove garbage, ashes, and other waste materials to prevent the pollution of watercourses within the district and to protect the public health. The board may purchase, acquire, construct, reconstruct, operate, repair, and maintain all sewage works.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-10
Powers of board
Sec. 10. In performing its duties the board may do the following:
(1) If needed for sewage works, condemn, appropriate, lease, rent, purchase, and hold any real or personal property within the district or within five (5) miles outside the boundaries of the district.
(2) Enter upon any lots or lands for the purpose of surveying or examining them to determine the location of any sewage works or other structures, roads, levees, or walls connected with or necessary for the use or operation of the facilities.
(3) Design, order, contract for, construct, reconstruct, and maintain the sewage works.
(4) Build or have built all roads, levees, walls, other structures, or lagoons that may be desirable in connection with sewage works and make improvements to the grounds and premises under its control, including the erection and operation of a plant for the removal of sand and gravel from the grounds.
(5) Compel the owners, operators, or lessees of all factories, shops, works, plants, or other structures to treat, purify, or eliminate from the sewage and trade waste of the premises any ingredients that interfere with the successful operation of the sewage works. It may compel the owners, operators, or lessees of the premises located on a watercourse to direct an excessive flow of water into the watercourse.
(6) Review and approve plans for privately constructed plants for the treatment or elimination of trade waste. This is to insure that an owner, operator, or lessee of a house, factory, shop, works, plant, or other structure that may be directly or indirectly connected with sewers emptying into the sewage works does not construct a purification plant, machine, or other device for

eliminating or treating the trade waste from those places for the purpose of eliminating ingredients that would harm the sewage works until the plans have been submitted to and approved by the board. After plans have been submitted to the board, it may reject them in their entirety or order changes to be made that include its supervision and regulation of the operation. An appeal may be taken from the decision of the board rejecting the plans submitted or ordering changes by the owner, operator, or lessee of a proposed private plant, in the same manner as appeals from the works board as far as applicable.
(7) Build or have built a plant or plants and all appurtenances for the treatment of sludge, pressing of sludge, or converting sludge into marketable fertilizer.
(8) Sell any byproduct from the sewage works, or furnish any byproduct free for the use of the municipality or for other public uses, with revenue derived from the sale above the amount needed for maintenance to be paid into the sanitary district bond fund, or if no bonds are outstanding, to revert to its general fund.
(9) Compel the owners, lessees, or agents in possession of lots or land from which sewers discharge sewage or drainage and pollute a watercourse or body of water or constitute a menace to public health and welfare to connect the sewers with drains leading directly or indirectly into sewage works regulating the use and assessing reasonable charges.
(10) Construct or have constructed regulating devices at the junction of combined sewers with intercepting sewers to regulate the discharge into the intercepting and connecting sewers to prevent the pollution of streams or bodies of water or a menace to the public health and welfare.
(11) Construct, add to, reconstruct, or maintain an incinerating or reduction plant or other plants for the conversion, destruction, or disposal of garbage, filth, ashes, dirt, and rubbish. The board may operate the plant in connection with sewage works, and sell any byproducts derived from the garbage, filth, ashes, or rubbish, including sand and gravel taken from lands under the control of the board at prices that are determined by the board, or furnish it free to the municipality or for other public uses, with revenue derived above the amount needed for maintenance to be paid into the sanitary district bond fund, or if no bonds are outstanding, to revert to its general fund.
(12) Take charge of all real property, belonging to the municipality and under the control of the works board, suitably located for sewage works if the board demands the works board, subject to contracts, to relinquish and transfer control of real and personal property used by the works board for the collection and removal of garbage and ashes. The transfer of personal property must be made by resolution adopted by the works board describing the property, with a copy of the

resolution to be delivered to the board and made a matter of record in the minutes of the proceedings of the board.
(13) Collect and remove, or contract for the collection and removal of, all garbage, ashes, dead animals, refuse, and wastes from domestic premises, and construct or have constructed stations, including barns, garages, sheds, blacksmith shops, dumps, incinerators, and all other useful or necessary improvements for this purpose. This includes the power to collect and remove soil and other sewage in areas not provided with sewers, and then to discharge or dispose of it into sewage works.
(14) Enter into contracts in the name of the municipality, with the approval of the executive as provided by law. However, in the case of a district described in section 3(b)(2) of this chapter, the board may enter into contracts in the name of:
(A) a municipality in the district, with the approval of the executive of the municipality; or
(B) the district, with the approval of the board.
(15) Employ and pay for all engineering, architectural, legal, and other professional services needed in carrying out this chapter, including determining the number, prescribing the duties, and fixing the compensation for all its engineers, chemists, attorneys, bacteriologists, surveyors, inspectors, clerks, stenographers, laborers, supervisors, and other employees as provided by law for other executive departments of the municipality.
(16) Adopt resolutions, rules, and bylaws that are necessary to carry out this chapter, including repealing or amending them consistent with this chapter.
(17) Prepare a schedule of reasonable service fees and collect them from persons who own, lease, or possess or control as tenants or as agents lots or lands located outside the boundaries of the district if the lots or lands are benefited by connection into the sanitary sewer system of the district as described in this chapter, with the proceeds from sewage connections and treatment service credited to the general fund of the district for general use and maintenance purposes. The fees may be fixed, repealed, or amended, or the service discontinued, by the board at its discretion.
(18) Sue or be sued in the name of the municipality, with payment for obligations and of a judgment against the municipality in an action to be made solely from funds of the department and its district that may be available for this purpose. In the case of a district described in section 3(b)(2) of this chapter, the board may sue or be sued in the name of any municipality in the district or in the name of the district. If a judgment is entered against a municipality in the district, payment of obligations and the judgment shall be made solely from available funds of the department or the district.
(19) Pay for services rendered or for any other obligations

incurred by the board while executing its powers, or pay any judgments, including interest and costs, by issuing and selling the bonds of the district, or obtaining temporary loans or levying taxes as authorized by this or other statutes for any other purpose.
(20) Lease, rent, purchase, and hold real or personal property more than five (5) miles outside the boundaries of the district if the property is needed:
(A) to store sludge;
(B) to convert sludge into marketable fertilizer; or
(C) by the district to conduct activities that are related to activities described in clause (A) or (B).
As added by Acts 1981, P.L.309, SEC.98. Amended by P.L.175-2006, SEC.22.

IC 36-9-25-11
Fees; establishment; modification; collection; procedure
Sec. 11. (a) In connection with its duties, the board may fix fees for the treatment and disposal of sewage and other waste discharged into the sewerage system, collect the fees, and establish and enforce rules governing the furnishing of and payment for sewage treatment and disposal service. The fees must be just and equitable and shall be paid by any user of the sewage works and the owner of every lot, parcel of real property, or building that is connected with and uses the sewage works of the district by or through any part of the sewerage system. This section applies to owners of property that is partially or wholly exempt from taxation, as well as owners of property subject to full taxation.
(b) The board may change fees from time to time. The fees, together with the taxes levied under this chapter, must at all times be sufficient to produce revenues sufficient to pay operation, maintenance, and administrative expenses, to pay the principal and interest on bonds as they become due and payable, and to provide money for the revolving fund authorized by this chapter.
(c) Fees may not be established until a public hearing has been held at which all the users of the sewage works and owners of property served or to be served by the works, including interested parties, have had an opportunity to be heard concerning the proposed fees. After introduction of the resolution fixing fees, and before they are finally adopted, notice of the hearing setting forth the proposed schedule of fees shall be given by publication in accordance with IC 5-3-1. After the hearing the resolution establishing fees, either as originally introduced or as amended, shall be passed and put into effect. However, fees related to property that is subject to full taxation do not take effect until they have been approved by ordinance of the municipal legislative body or, in the case of a district described in section 3(b)(2) of this chapter, under section 11.3 of this chapter.
(d) A copy of the schedule of the fees shall be kept on file in the office of the board and must be open to inspection by all interested

parties. The fees established for any class of users or property served shall be extended to cover any additional premises thereafter served that fall within the same class, without the necessity of hearing or notice.
(e) A change of fees may be made in the same manner as fees were originally established. However, if a change is made substantially pro rata for all classes of service, hearing or notice is not required, but approval of the change by ordinance of the municipal legislative body is required, and, in the case of a district described in section 3(b)(2) of this chapter, approval under section 11.3 of this chapter is required.
(f) If a fee established is not paid within thirty (30) days after it is due, the amount, together with a penalty of ten percent (10%) and a reasonable attorney's fee, may be recovered by the board from the delinquent user or owner of the property served in a civil action in the name of the municipality.
(g) Fees assessed against real property under this section also constitute a lien against the property assessed. The lien attaches at the time of the filing of the notice of lien in the county recorder's office. The lien is superior to all other liens except tax liens, and shall be enforced and foreclosed in the same manner as is provided for liens under IC 36-9-23-33 and IC 36-9-23-34.
(h) A fee assessed against real property under this section constitutes a lien against the property assessed only when the fee is delinquent for no more than three (3) years from the day after the fee is due.
(i) In addition to the penalties under subsections (f) and (g) and section 11.5 of this chapter, a delinquent user may not discharge water into the public sewers and may have the property disconnected from the public sewers.
(j) The authority to establish a user fee under this section includes fees to recover the cost of construction of sewage works from industrial users as defined and required under federal statute or rule. Any industrial users' cost recovery fees may become a lien upon the real property and shall be collected in the manner provided by law. In addition, the imposition of the fees, the use of the amounts collected, and the criteria for the fees must be consistent with the regulations of the federal Environmental Protection Agency.
(k) The authority to establish a user fee under this section includes fees to recover the costs associated with providing financial assistance under section 42 of this chapter. A fee that is:
(1) established under this subsection or any other law; and
(2) used to provide financial assistance under section 42 of this chapter;
is considered just and equitable if the project for which the financial assistance is provided otherwise complies with the requirements of this chapter.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.45, SEC.65; Acts 1982, P.L.77, SEC.22; P.L.55-1988, SEC.13; P.L.64-1989, SEC.3; P.L.175-2006, SEC.23; P.L.168-2009, SEC.10.
IC 36-9-25-11.1
Deposits to secure payment of fees
Sec. 11.1. In a consolidated city, the board may also require the users of the sewage service to make a reasonable deposit in advance of a connection or reconnection to the sewerage system to secure payment of the fees. The deposit may not exceed thirty-three percent (33%) of the estimated annual cost of the service for a particular user.
As added by P.L.349-1985, SEC.1.

IC 36-9-25-11.2
Fees; notice of delinquency
Sec. 11.2. If a fee established under section 11 of this chapter is not paid within thirty (30) days after it is due, a copy of any notice of delinquency sent to a delinquent user who is a tenant must be sent to the owner of the property occupied by the tenant at the latest address of the owner as shown on the property tax records of the county in which the property is located.
As added by P.L.237-1997, SEC.1.

IC 36-9-25-11.3
Procedure for setting fees in certain districts
Sec. 11.3. (a) This section applies to a board and district created under section 3(b)(2) of this chapter.
(b) For purposes of this section, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
(c) For purposes of this section, "fees" means fees:
(1) for the treatment and disposal of sewage and other waste discharged into the sewer system of the district; and
(2) related to property that is subject to full taxation.
(d) Fees do not take effect until the fees are:
(1) approved by the board; and
(2) either:
(A) approved in an ordinance adopted by the legislative body of each municipality in the district; or
(B) established by the commission under this section.
(e) Not earlier than thirty (30) days after fees are approved under subsection (d)(1), the board may petition the commission to establish the fees under:
(1) the procedures set forth in IC 8-1-2; and
(2) subsection (f).
(f) The commission shall observe the following requirements when establishing fees for a district:
(1) Fees must be sufficient to enable the district to furnish reasonably adequate services and facilities.
(2) Fees for a service must be nondiscriminatory, reasonable, and just and must produce sufficient revenue, together with taxes levied under this chapter, to do the following:
(A) Pay all legal and other necessary expenses incident to the operation of the utility, including the following: (i) Maintenance costs.
(ii) Operating charges.
(iii) Upkeep.
(iv) Repairs.
(v) Depreciation.
(vi) Interest charges on bonds or other obligations, including leases.
(B) Provide a sinking fund for the liquidation of bonds or other obligations, including leases.
(C) Provide a debt service reserve for bonds or other obligations, including leases, in an amount established by the board. The amount may not exceed the maximum annual debt service on the bonds or obligations or the maximum annual lease rentals, if any.
(D) Provide adequate money for working capital.
(E) Provide adequate money for making extensions and replacements to the extent not provided for through depreciation in clause (A).
(F) Provide money for the payment of taxes that may be assessed against the district.
(3) The fees charged by the district must produce an income sufficient to maintain district property in a sound physical and financial condition to render adequate and efficient service. Fees may not be too low to meet these requirements.
(4) If the board petitions the commission under subsection (e), the fees established must produce a reasonable return on the sanitary district facilities.
(5) Fees other than fees established for a municipally owned utility taxed under IC 6-1.1-8-3 must be sufficient to compensate the municipality for taxes that would be due the municipality on the utility property located in the municipality if the property were privately owned.
(6) The commission must grant a request by the board to postpone an increase in fees until after the occurrence of a future event.
(g) The board may transfer fees in lieu of taxes established under subsection (f)(5) to the general fund of the appropriate municipality.
(h) Fees established by the commission under this section take effect to the same extent as if the fees were approved by an ordinance adopted by the legislative body of each municipality in the district.
As added by P.L.175-2006, SEC.24.

IC 36-9-25-11.5
Discontinuance of water service; disputed bills; notice; liability of utility
Sec. 11.5. (a) As an alternative to the penalties provided in section 11 of this chapter, the board may require that the water utility providing water service to a delinquent user discontinue service until payment of all overdue user fees, together with any penalties provided in this section, are received by the municipality. (b) If a fee established is not paid within one (1) monthly billing cycle after it is due, the board or its designee shall send notice to the delinquent user stating:
(1) the delinquent amount due, together with any penalty;
(2) that water service may be disconnected if the user continues not to pay the delinquency and any penalty; and
(3) the procedure for resolving disputed bills.
The municipality shall provide by ordinance a procedure for resolving disputed bills that includes an opportunity for a delinquent user to meet informally with designated personnel empowered to correct incorrect charges. Payment of a disputed bill and penalties by a user does not constitute a waiver of rights to subsequently claim and recover from the municipality sums improperly charged to the user.
(c) If the user fails to pay the delinquent amount or otherwise resolve the charges as specified in subsection (a), the board or its designee shall give written notice to the water utility serving the user to discontinue water service to the premises designated in the notice until notified otherwise. The notice must identify the delinquent sewer user in enough detail to enable the water utility to identify the water service connection that is to be terminated. Upon receipt of the notice, the water utility shall disconnect water service to the user.
(d) Water service may not be shut off under this section if a local board of health has found and certified to the municipality that the termination of water service will endanger the health of the user and others in the municipality.
(e) The water utility that discontinues water service in accordance with an order from the board or its designee does not incur any liability except to the extent of its own negligence or improper conduct.
(f) If the water utility does not discontinue service within thirty (30) days after receiving notice from the municipality, the utility is liable for any user fees incurred thirty (30) days after receipt of notice to discontinue water service and that are not collected from the user.
As added by P.L.349-1985, SEC.2. Amended by P.L.55-1988, SEC.14; P.L.64-1989, SEC.4; P.L.93-1993, SEC.9; P.L.98-1993, SEC.6.

IC 36-9-25-11.7
Overdue user fees; ordinance to expense as bad debts
Sec. 11.7. A municipality may, by ordinance, establish a procedure to expense as bad debt overdue user fees, together with any penalties provided under this chapter, if the amount of fees and penalties involved does not exceed twenty-five dollars ($25).
As added by P.L.55-1988, SEC.15.

IC 36-9-25-12
Basis of fees; measurement of water and sewage usage
Sec. 12. (a) The fees for the treatment and disposal of sewage may

be based on:
(1) a flat charge for each sewer connection;
(2) the amount of water used on the premises;
(3) the number and size of water outlets on the premises;
(4) the amount, strength, or character of sewage discharged into the sewers;
(5) the size of sewer connections; or
(6) any combination of these factors or other factors that the board determines necessary in order to establish just and equitable rates and charges.
(b) The board may enter into contracts with a water utility furnishing water service to users or property served in the district relative to:
(1) ascertaining the amount of water consumed;
(2) the computation of the amount of charge to be billed to each user or property served;
(3) the billing and collection of the amounts; and
(4) the discontinuance of water service to delinquent users as provided in section 11.5 of this chapter.
(c) As an alternative to subsection (b), the board may require a water utility furnishing water service to users or property served in the district to perform the functions listed in subsection (b). If the water utility and the board do not agree upon the reasonable compensation to be paid to the water utility for the services described in subsection (b), the board or the water utility may apply to the utility regulatory commission to establish the reasonable compensation for the services. Upon receipt of an application, the utility regulatory commission, after notice to the water utility and the board and after a hearing, shall establish the reasonable compensation to be paid for the services. The water utility shall then render the services described in return for the compensation fixed.
(d) If a person owns or occupies real property that is connected to the sewage works and either directly or indirectly uses water obtained from a source other than a water utility that is not measured by a water meter acceptable to the board, then the board may require the person, at his own expense, to furnish, install, and maintain a water or sewage measuring device acceptable to the board.
As added by Acts 1981, P.L.309, SEC.98. Amended by P.L.349-1985, SEC.3; P.L.23-1988, SEC.129.

IC 36-9-25-13
Authorized actions; regulation of kinds or amounts of chemicals and strengths of waste and other substances detrimental to sewage works
Sec. 13. (a) The board, in the name of the municipality, may bring an action to recover damages for:
(1) the breach of an agreement, express or implied, relating to the construction, management, or repair of sewage works under its control, including real property; or
(2) injury to the personal or real property used in the sanitary

disposal of sewage in a municipality located within the district.
(b) The board may recover possession of property, may bring an action for the specific performance of an agreement, and may use, in the name of the municipality, any legal or equitable remedy necessary to protect and enforce the rights and perform the duties of the department.
(c) The board may establish limits on the kinds or amounts of chemicals and the strength of the waste or other substances the board considers detrimental to the sewage works. If a person discharges sewage into the sewage works that exceeds limits set by the board, the board may order the person to cease using the sewage works upon a hearing with notice. However, if evidence indicates a public health hazard is being created, the board may summarily order the person to cease without notice or hearing. Orders of the board may be enforced by bringing an action to enjoin discharges into the sewer works in any court in the county having jurisdiction to hear equity actions. A person aggrieved by an order of the board is entitled to appeal the order to the circuit or superior court of the county in which the city is located. If an order is given without notice, an appeal must be perfected within ten (10) days after receipt of the order or the right to appeal is considered waived.
(d) The board of a department in a district described in section 3(b)(2) of this chapter may bring an action in the name of:
(1) a municipality in the district with the approval of the executive of the municipality; or
(2) the district, with the approval of the board.
As added by Acts 1981, P.L.309, SEC.98. Amended by P.L.175-2006, SEC.25.

IC 36-9-25-14
Special taxing districts; incorporation of territory upon request; sewer service agreements
Sec. 14. (a) As to each municipality to which this chapter applies:
(1) all the territory included within the corporate boundaries of the municipality; and
(2) any territory, town, addition, platted subdivision, or unplatted land lying outside the corporate boundaries of the municipality that has been taken into the district in accordance with a prior statute, the sewage or drainage of which discharges into or through the sewage system of the municipality;
constitutes a special taxing district for the purpose of providing for the sanitary disposal of the sewage of the district in a manner that protects the public health and prevents the undue pollution of watercourses of the district.
(b) Upon request by:
(1) a resolution adopted by the legislative body of another municipality in the same county; or
(2) a petition of the majority of the resident freeholders in a platted subdivision or of the owners of unplatted land outside the boundaries of a municipality, if the platted subdivision or

unplatted land is in the same county;
the board may adopt a resolution incorporating all or any part of the area of the municipality, platted subdivision, or unplatted land into the district.
(c) A request under subsection (b) must be signed and certified as correct by the secretary of the legislative body, resident freeholders, or landowners. The original shall be preserved in the records of the board. The resolution of the board incorporating an area in the district must be in writing and must contain an accurate description of the area incorporated into the district. A certified copy of the resolution, signed by the president and secretary of the board, together with a map showing the boundaries of the district and the location of additional areas, shall be delivered to the auditor of the county within which the district is located. It shall be properly indexed and kept in the permanent records of the offices of the auditor.
(d) In addition, upon request by ten (10) or more interested resident freeholders in a platted or unplatted territory, the board may define the limits of an area within the county and including the property of the freeholders that is to be considered for inclusion into the district. Notice of the defining of the area by the board, and notice of the location and limits of the area, shall be given by publication in accordance with IC 5-3-1. Upon request by a majority of the resident freeholders of the area, the area may be incorporated into the district in the manner provided in this section. The resolution of the board incorporating the area into the district and a map of the area shall be made and filed in the same manner.
(e) In addition, a person owning or occupying real property outside the district may enter into a sewer service agreement with the board for connection to the sewage works of the district. If the agreement provides for connection at a later time, the date or the event upon which the service commences shall be stated in the agreement. The agreement may impose any conditions for connection that the board determines. The agreement must also provide the amount of service charge to be charged for connection if the persons are not covered under section 11 of this chapter, with the amount to be fixed by the board in its discretion and without a hearing.
(f) All sewer service agreements made under subsection (e) shall be recorded in the office of the recorder of the county where the property is located. The agreements run with the property described and are binding upon the persons owning or occupying the property, their personal representatives, heirs, devisees, grantees, successors, and assigns. Each recorded agreement that provides for the property being served to be placed on the tax rolls shall be certified by the board to the auditor of the county where the property is located. The certification must state the date the property is to be placed on the tax rolls, and upon receipt of the certification together with a copy of the agreement, the auditor shall immediately place the property certified upon the rolls of property subject to the levy and collection of taxes for the district. An agreement may provide for the collection of a

service charge for the period services are rendered before the levy and collection of the tax.
(g) Except as provided in subsection (i), sewer service agreements made under subsection (e) must contain a provision that persons (other than municipalities) who own or occupy property agree for themselves, their executors, administrators, heirs, devisees, grantees, successors, and assigns that they will:
(1) neither object to nor file a remonstrance against the proposed annexation of the property by a municipality within the boundaries of the district;
(2) not appeal from an order or a judgment annexing the property to a municipality; and
(3) not file a complaint or an action against annexation proceedings.
(h) This section does not affect any sewer service agreements entered into before March 13, 1953.
(i) Subsection (g) does not apply to a landowner if all of the following conditions apply:
(1) The landowner is required to connect to a sewer service because a person other than the landowner has polluted or contaminated the area.
(2) The costs of extension of service or connection to the sewer service are paid by a person other than the landowner or the municipality.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.45, SEC.66; P.L.172-1995, SEC.6.

IC 36-9-25-15
Special taxing districts; incorporation of territory by board
Sec. 15. (a) The board, on its own initiative, whenever any territory, by its contour and watershed, or because of the extension of sewers by the municipality, is capable of draining sewage into or connecting with the sanitary system, may incorporate any territory, whether platted or unplatted, into the district by adopting a resolution to that effect describing the reason it is to be included. A certified copy of the resolution is conclusive evidence in any proceeding that the territory described was properly incorporated and constitutes a part of the district, subject to this chapter.
(b) Immediately after the passage of a resolution under subsection (a), a notice stating the time and place for a public hearing on the resolution shall be published in accordance with IC 5-3-1. By the date and time of the hearing any affected person may file in the office of the board a written remonstrance to having his lands included. The board shall either confirm, modify, or rescind the resolution after the hearing. An appeal may be taken from the decision by one (1) or more persons considering themselves aggrieved or injuriously affected, as long as those appealing have filed written remonstrances, as provided in this subsection, by filing their complaint within thirty (30) days after the final decision of the board. The appeal shall be governed by IC 34-13-6. (c) If the court is satisfied upon hearing an appeal under subsection (b):
(1) that less than seventy-five percent (75%) of the persons owning property in the territory sought to be incorporated in the district have remonstrated; and
(2) that the incorporation of the territory into the district will be for its interest and will cause no manifest injury to the persons owning property in the territory;
the court shall so find and the incorporation shall be ordered. If the court is satisfied that seventy-five percent (75%) or more of the persons owning property in the territory sought to be incorporated have remonstrated, then the incorporation may not be ordered unless the court further finds from the evidence that unless it is incorporated, the health and welfare of residents of the territory or of the adjoining lands will be materially affected and that the safety and welfare of the inhabitants and property of other persons and property will be endangered.
(d) Pending an appeal under subsection (b) and during the time within which the appeal may be taken, the territory sought to be incorporated is not a part of the district. Upon the determination of the appeal, the judgment must particularly describe the resolution upon which the appeal is based. The clerk of the court shall deliver a certified copy of the judgment to the secretary of the board, who shall record it in the minute book of the board and make a cross-reference to the page upon the margin where the original resolution was recorded. If a decision is adverse to an incorporation, further proceedings may not be taken by the board to incorporate that territory within the district for a period of one (1) year after the rendition of the judgment.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.45, SEC.67; P.L.1-1998, SEC.216.

IC 36-9-25-16
Tax levies; liability of disannexed and newly added territory
Sec. 16. (a) If any bonds of the district are outstanding, and until they are fully paid, all property included within the district at the time the bonds were issued and sold remains subject to taxes levied and for its proportion of the indebtedness, notwithstanding that the property and territory may have been disannexed from the district.
(b) Any property in territory added to the district, as a condition of the special benefits it receives, becomes liable for its proportion of all taxes levied to pay all bonds of the special taxing district that are either outstanding or are later issued and sold. The proportion of taxation shall be determined in the same manner as when territory is annexed to a municipality under IC 36-4-3.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-17
Payment of preliminary expenses
Sec. 17. (a) All preliminary expenses actually incurred by the

board in providing necessary records, giving notice, employing clerks, engineers, attorneys, and other employees, making surveys, and all other expenses that must be paid before the issue and sale of the bonds under section 27 of this chapter, and before the collection of taxes levied under section 32 of this chapter, shall be met and paid according to this section. The board shall, from time to time, certify items of expense to the municipal fiscal officer, directing him to pay those amounts. The fiscal officer shall at once draw his warrant, with the warrant to be paid out of the unappropriated part of the general fund of the municipality, without a special appropriation being made by the municipal legislative body.
(b) If there is no unappropriated money in the general fund, the fiscal officer shall recommend to the legislative body either the temporary transfer from other funds of the municipality of a sufficient amount to meet the items of expense, or the making of a temporary loan for this purpose. The legislative body shall, at once, make the transfer or authorize the temporary loan in the same manner that other temporary loans are made by the municipality. However, the fund or funds of the municipality from which payments are made must be fully reimbursed and repaid by the board:
(1) out of the first proceeds of the sale of bonds to the extent that expenses paid are chargeable to the cost of acquiring land or the construction of a work under a resolution adopted and confirmed under section 18 of this chapter; or
(2) out of the fund raised by taxation under section 32 of this chapter to the extent that expenses paid are in the nature of a general expense of the board.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-18
Findings; preparation of general plans in connection with project; declaratory resolutions; adoption; remonstrance; hearings and appeals
Sec. 18. (a) If upon investigation it is found by the board of a municipality located on or near a watercourse that:
(1) the watercourse is being polluted by the discharge of sewage, drainage, or other harmful matter from the sewage or drainage systems of the municipality;
(2) a system of sewage disposal is necessary for the public health and welfare; and
(3) the construction of a system for the disposal of the sewage and drainage of the territory will be of public utility and benefit;
the board shall have prepared general plans for the entire project, including a plat showing the general scope of it and the location and bounds of all real property then considered necessary to be acquired or removed, or that would be injuriously affected, in connection with the project. It shall also have prepared separate descriptions of all real property and of all personal property affected, and shall determine the estimated cost of all the work, including the estimated damages to be awarded to the owners of the real and personal

property. The adoption or filing of any specifications covering all or parts of the project and details of other matters is optional with the board, and it may also receive and file alternate plans and specifications, submitted by any person for all or any part of the project. The board may, at the final hearing, adopt all or any of these materials in place of the board's plans and specifications.
(b) When general plans under subsection (a) have been prepared by the board, it shall adopt a resolution declaring that, upon investigation, it has been found:
(1) that the watercourse particularly described in the resolution is being polluted by the discharge of sewage, drainage, or other harmful matter accumulating within the boundaries of the district; and
(2) that it is necessary for the public health and welfare and will be of public utility and benefit to construct and maintain sewage works to prevent the pollution of the watercourse, and, for that purpose, to appropriate the property described.
The board shall adopt all general plans and estimates in the resolution, which must be open to inspection by all persons interested in or affected by the appropriation of property or the construction of the work.
(c) Upon the adoption of the resolution, the board shall, in accordance with IC 5-3-1, publish notice of:
(1) the adoption; and
(2) the fact that general plans and estimates have been prepared and can be inspected.
The notice must name a date on which the board will receive or hear remonstrances from persons interested in or affected by the proceedings and when it will determine the public utility and benefit of the project. A similar notice shall be mailed to each owner of land to be appropriated under the resolution. If a nonresident owner's residence is unknown to the board, then he is considered to have been notified of the pendency of the proceedings by the publication of notice. All persons affected in any manner by the proceeding, including all taxpayers in the district, are considered to be notified of the pendency of the proceedings and of all subsequent acts, hearings, adjournments, and orders of the board by the original notice by publication.
(d) In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is a sufficient description of the property purchased, to be purchased, or to be appropriated or damaged to give a description of the entire tract by metes and bounds whether the property is composed of one (1) or more lots or parcels and whether it is owned by one (1) or more persons. If the land or a part of it is to be acquired by purchase, the resolution must also state the maximum proposed cost.
(e) The board may, at any time before the adoption of the resolution, obtain from the owner or owners of the land an option for its purchase or may enter into a contract for its purchase upon terms and conditions that the board considers best. The option or contract

is subject to the final action of the board confirming, modifying, or rescinding the resolution and to the condition that the land may be paid for only out of the special fund resulting from the sale of sanitary district bonds as provided in this chapter.
(f) The title to any land, rights-of-way, or other property acquired under the resolution, whether by purchase or by appropriation, does not vest in the municipality until it is paid for out of the special fund created by the sale of bonds. Neither an indebtedness nor an obligation of any kind is incurred by the municipality in its corporate capacity because of the acquisition of land, rights-of-way, or other property. All land, rights-of-way, or other property acquired shall be held by the municipality in trust for sanitary purposes for the use and benefit of the district and for the general public.
(g) At or before the time fixed for the hearing, an owner of land, rights-of-way, or other property to be appropriated under the resolution or injuriously affected, including any person owning real or personal property located within the boundaries of the district, may file a written remonstrance with the board. At the hearing, which may be adjourned from time to time, the board shall hear all persons interested in the proceedings and all remonstrances that have been filed. After considering them, the board shall take final action determining the public utility and benefit of the proposed proceedings and confirm, modify and confirm, or rescind the resolution. The final action shall be recorded, and is final and conclusive upon all persons. However, a person who has remonstrated in writing as provided in this subsection and who is aggrieved by the decision of the board, may, within ten (10) days, take an appeal to the superior court of the county in which the district is located.
(h) The remonstrator shall file in the office of the clerk of the court a copy of the order of the board and his remonstrance, together with his bond conditioned to pay the costs of the appeal if the appeal is determined against him. The only ground of remonstrance that the court has jurisdiction to hear on appeal is whether it will be of public utility and benefit to establish and construct the proposed sewage works described in the resolution. The burden of proof is on the remonstrator. The cause shall be summarily tried by the court without a jury as other civil cases are tried. All of the judges of the court shall sit in the trial. All remonstrances upon which an appeal is taken shall be consolidated and heard as one (1) cause of action by the court. The cause shall be heard and determined by the court within thirty (30) days after the time of the filing of the appeal. Upon the date fixed for hearing, the court shall hear evidence upon the remonstrances and shall either confirm the final action of the board or sustain the remonstrance. The judgment of the court is final and conclusive upon all persons, and an appeal may not be taken from the judgment of the court.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.45, SEC.68; P.L.38-1984, SEC.4; P.L.17-1985, SEC.26.
IC 36-9-25-19
Construction of sewage works; special tax
Sec. 19. After final action of the board or of the court confirming the resolution in its original or a modified form, all property located within the boundaries of the district is subject to a special tax to provide money to pay the total cost of the construction of the sewage works, including the acquisition of all necessary land or rights-of-way as described in the resolution of the board and all necessary incidental expenses. The special tax constitutes the amount of benefits resulting to the property from the proceedings and shall be levied as provided in this chapter.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-20
Construction of sewage works; condemnation; list of affected property and owners
Sec. 20. If the resolution provides for the appropriation of property or rights-of-way, after final action by the board or by the court on appeal, the board shall have prepared a list of all the owners or holders of property and of interests sought to be taken or that will be injuriously affected. The list must also show with reasonable certainty a description of the property to be appropriated or injuriously affected belonging to those persons or owners, and this certainty in names and descriptions need not exceed that required in the assessment of taxes.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-21
Construction of sewage works; condemnation awards; notification of owners
Sec. 21. (a) After completion of the list, the board shall consider, determine, and award the damages sustained by the owners of the parcels of land or rights-of-way required to be taken and appropriated or that will be injuriously affected. When the awards are completed, the board shall have a written notice served upon the owner of each piece of property, showing the amount of the award, by leaving a copy at his last usual place of residence in the municipality or county or by delivering the copy to the owner personally.
(b) If the person is a nonresident, or if his residence is unknown, he shall be notified by publication in accordance with IC 5-3-1. The notice must name a date on which the board shall receive or hear remonstrances from persons regarding the amount of their respective awards of damages. Persons not included in the lists of awards, but claiming to be entitled to them, are considered to have been notified of the pendency of the proceedings by the original notice of the resolution of the board as provided in section 18 of this chapter.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.45, SEC.69.

IC 36-9-25-22 Construction of sewage works; condemnation awards; mentally incompetent persons
Sec. 22. (a) If a person having an interest in land affected by the proceedings is mentally incompetent or under eighteen (18) years of age, the board shall certify that fact to its attorney.
(b) The attorney shall apply to the proper court and secure the appointment of a guardian for that person. The board shall then give notice to the guardian, who shall appear and protect the interest of the protected person. However, if the mentally incompetent person or person under eighteen (18) years of age already has a guardian, the notice may be served upon that guardian. The requisites of notice to the guardian are the same as for other notices.
(c) If there are defects or irregularities in the proceedings with respect to one (1) or more interested persons, they do not affect the proceedings unless they touch the interests or property of the person or persons and do not affect any other person. If a defect does exist, supplementary proceedings may be had in order to supply them.
As added by Acts 1981, P.L.309, SEC.98. Amended by P.L.33-1989, SEC.128.

IC 36-9-25-23
Construction of sewage works; condemnation awards; remonstrances; hearings
Sec. 23. (a) A person notified or considered to be notified under the preceding sections of this chapter may appear before the board on the day fixed for hearing remonstrances regarding awards and remonstrate in writing against them. All persons appearing before the board who have an interest in land or rights-of-way to be appropriated or injuriously affected must be given a hearing.
(b) After the remonstrances have been received and the hearing held, the board shall either sustain the awards or modify the awards by increasing or decreasing them.
(c) A person remonstrating in writing who is aggrieved by the decision of the board may, within ten (10) days after the decision, take an appeal to the circuit or superior court in the county in which the municipality is located. The appeal affects only the amount of the award of the person appealing.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-24
Construction of sewage works; condemnation awards; appeals
Sec. 24. (a) An appeal may be taken by filing an original complaint in court against the board stating the action of the board regarding the award and stating the facts relied upon as showing an error on the part of the board. The court shall hear the matter of the award de novo and confirm, decrease, or increase the award. The cause shall be tried by the court without a jury as other civil cases are tried.
(b) All appeals shall be heard and determined by the court within thirty (30) days after the appeal is filed. The plaintiff in the appeal

may recover costs only if the court increases the amount of damages awarded in favor of the property owner by ten percent (10%) or more.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.317, SEC.24.

IC 36-9-25-25
Construction of sewage works; condemnation awards; manner of payment
Sec. 25. (a) The board shall, upon the completion of the award of damages or upon the determination of appeals taken, make out certificates for the proper amounts and in favor of the proper persons. Upon the presentation of the certificate to the municipal fiscal officer, the person is entitled to the amount due out of the separate and specific fund derived from the sale of bonds provided in section 27 of this chapter. The payments may not be made from other sources or funds.
(b) Certificates or vouchers shall, whenever practical, be actually tendered to the person entitled to them. If this is impractical, they shall be kept for the persons in the office of the board. The making and filing of the certificates constitute valid and effectual tender to the person entitled to them at the time or as soon as there is sufficient money to pay them. They shall be delivered to him on request.
(c) In case of dispute or doubt as to which person is entitled to the money, the board shall make out the certificate in favor of the attorney appointed by the board for the use of persons entitled to it. The attorney shall then draw the money and pay it into the court in a proceeding requiring the various claimants to interplead and have their respective rights determined.
(d) If an injunction is obtained because damages have not been paid or tendered, the board may tender the certificate for the amount with interest from the time of entry upon the property if entry has been made, plus all accrued costs. The injunction shall then be disposed of, if there is sufficient money to pay the certificate. The pendency of an appeal as provided in section 24 of this chapter does not affect the validity of a tender made under this section, but the board may enter upon and take possession of the property in question.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-26
Construction of sewage works; notice of confirmation of resolution; bids; contracts
Sec. 26. (a) If the board, or the court hearing an appeal, finally confirms the resolution, the board shall have published, in accordance with IC 5-3-1, a notice of the general nature of the work and of the fact that detailed plans, drawings, and specifications are on file in the office of the board.
(b) The board may advertise for and receive construction bids at any time after confirming the resolution. The board shall require

each bidder to deposit with his bid a certified check or satisfactory bond by an incorporated surety company in good standing and qualified to do business in Indiana in an amount that the board determines to be at least sufficient to insure the execution of the contract for which the bid is made. Each bidder shall also file with his bid an affidavit that he has not, directly or indirectly, entered into any combination, collusion, understanding, or agreement with another bidder to maintain the price of the work or contract, to prevent another bidder from bidding, or to induce a bidder to refrain from bidding on the contract or work. The affidavit must also state that the bidding is made without regard to any other bidder and without any agreement, understanding, or combination, either directly or indirectly, with any other persons concerning the bidding.
(c) If, after a contract has been let, it appears that the successful bidder is guilty of collusion, combination, understanding, or agreement, as defined in the affidavit, the successful bidder forfeits the contract and the work shall be relet by the board. The board may impose conditions upon the bidders regarding bond surety, guaranteeing the good faith and responsibility of the bidders and the faithful performance of the work according to contract, keeping the work in repair for a given length of time, or for another purpose. The board may reject any bids, but if it does reject all bids notices must be published as originally required before other bids may be received.
(d) The board may let part of the proposed work under different contracts. A contract may not be let at a bid higher than the estimate of cost of the work to be performed under the contract. However, the board may make a new estimate of the cost of the work at any time after the adoption of the resolution required by section 18 of this chapter and before the advertising for the receipt of bids for the construction of the work. If a new estimate is made, notice shall be given by publication in accordance with IC 5-3-1 naming a date when a public hearing will be held to determine the public utility of the new estimate.
(e) The contracts must expressly state that payments for all work shall be made only from the special fund derived from the proceeds of bonds authorized for this purpose. If a contract is executed for the construction of sewage works under this chapter, the validity of the contract may be questioned only in an action to enjoin the performance of the contract brought within fifteen (15) days after the date of execution. Sixteen (16) days after execution, all proceedings and orders of the board preliminary to and including the contract are valid, conclusive, and binding upon all persons and are not subject to attack.
(f) Additions or extensions to sewage works constructed under this chapter shall be built under contract entered into under this section in the same manner as the contract for the original works. The cost of additions or extensions, including additional land or rights-of-way acquired by the board, may be met by the sale of additional bonds to be issued and sold by the board and the levy of

special taxes to retire the bonds as provided in this chapter.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.45, SEC.70.

IC 36-9-25-27
Construction of sewage works; bond issues
Sec. 27. (a) To raise money to pay for the property and the construction, and in anticipation of the special tax to be levied as provided in sections 19 and 29 of this chapter, the board may have issued, in the name of the municipality, the bonds of the district. The bonds may not exceed in amount the estimated cost of all land, rights-of-way, and other property to be acquired and the estimated cost of all construction as provided in the resolution, including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the cost of supervision and inspection during the period of construction. The expenses to be covered by the bond issue include all expenses of every kind actually incurred preliminary to acquisition of the property and the construction of the work, such as the cost of necessary records, engineering expenses, publication of notices, salaries, and other expenses.
(b) If different parcels of land are to be acquired, or if more than one (1) contract for work is let by the board at approximately the same time, whether under one (1) or more resolutions of the board, the estimated cost may be combined in one (1) bond issue. The bonds shall be issued in denominations of at least one thousand dollars ($1,000) each and shall have a final maturity of not later than fifty (50) years from the date of issue. The bonds are negotiable unless registered, but may be made registrable for principal only or principal and interest. The bonds may be made redeemable before the stated maturities on terms and conditions and at the premiums that the board determines in the resolution authorizing the issuance of the bonds.
(c) Upon adoption of a resolution ordering bonds, the board shall certify a copy of the resolution to the municipal fiscal officer, who shall then prepare the bonds. The municipal executive shall execute the bonds and the fiscal officer shall attest them. The bonds and interest are exempt from taxation for all purposes, except the financial institutions tax imposed under IC 6-5.5 or an inheritance tax imposed under IC 6-4.1. All bonds issued by the board shall be sold by the fiscal officer to the highest bidder, but not for less than par, after giving notice of the sale by publication in accordance with IC 5-3-1.
(d) The bonds are not a corporate obligation or indebtedness of the municipality, but constitute an indebtedness of the district as a special taxing district. Except as provided in section 29(c) of this chapter, the bonds and interest are payable only out of a special tax levied upon all the property of the district as provided in this chapter. The bonds must recite these terms upon their face, together with the purpose for which they are issued. (e) The board may sell bonds of the district to run for a period of five (5) years from the date of sale. The five (5) year bonds are exempt from taxation for all purposes except for the financial institutions tax imposed under IC 6-5.5. The board may sell bonds of the district in series for the purpose of refunding at any time the five (5) year bonds. Actions questioning the validity of the bonds issued or to prevent their issue may not be brought after the date set for the sale of the bonds, and all bonds are incontestable for any cause after that date.
(f) The total amount of the bond issue, including bonds already issued and to be issued, may not exceed twelve percent (12%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15. All bonds issued in violation of this subsection are void.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.45, SEC.71; P.L.27-1986, SEC.5; P.L.21-1990, SEC.57; P.L.80-1997, SEC.20; P.L.254-1997(ss), SEC.34; P.L.6-1997, SEC.223; P.L.2-1998, SEC.86; P.L.2-1998, SEC.87.

IC 36-9-25-28
Deposit and use of funds
Sec. 28. (a) All proceeds from the sale of bonds under section 27 of this chapter shall be kept as a separate and specific fund to pay the cost of land, rights-of-way, and other property acquired and for construction under the resolution, including all costs and expenses incurred in connection with the project. The proceeds may not be used for any other purpose. The proceeds shall be deposited at interest with the depository or depositories of other public funds of the municipality, and all interest collected on them belongs to the fund. Any surplus of funds remaining out of the proceeds after all expenses are paid shall be paid into and becomes a part of the sanitary district bond fund.
(b) Money derived from sources other than the sale of bonds, such as state or federal reimbursement grants, matching funds, or other contributions, including money derived from a project financed from bond monies, shall be deposited in:
(1) the sanitary district bond fund;
(2) the sanitary maintenance and general expense fund; or
(3) a separate fund established by the board for extensions, additions, and improvements to the sewage works of the district.
The money may be expended as other money is expended by the board.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-29
Construction of sewage works; payment of bonds; tax levy; use of revenues in lieu of levy
Sec. 29. (a) In order to raise money to pay all bonds issued under section 27 of this chapter, including interest, and except as set forth

in subsection (c), the board shall levy each year a special tax upon all the property of the district, to meet and pay the principal of the bonds as they mature, together with all accrued interest. The board shall have the tax levied each year certified to the municipal fiscal officer and to the auditor of the county in which the district is located by October 1. The tax as levied and certified shall be estimated and entered upon the tax duplicate by the county auditor. The tax shall be collected and enforced by the county treasurer in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(b) As the tax is collected by the county treasurer, it shall be accumulated and kept in a separate fund to be known as the sanitary district bond fund. It shall be applied to the payment of the bonds and interest as they mature and not to another purpose. All accumulations of the fund before their use for the payment of the bonds and interest shall be deposited with the depository or depositories of other public funds in the municipality. The fund may also be invested as other funds are invested. In determining the amount of levy necessary for this section, the board shall consider the amount of revenue, if any, to be derived from the collection of fees for sewage treatment service above the amount of revenues necessary to be applied to the operation, maintenance, and administrative expenses of the district.
(c) In lieu of making a levy under this section, or to reduce the amount of the levy, the board may set aside, by resolution, the revenues of the district to be collected before the maturity of the principal and interest of the bonds payable in the following calendar year. If the board adopts the resolution, then the board may not use any part of the amount set aside out of the revenues for any purpose other than the payment of the bonds and interest. A proportionate payment of the amount shall be made to the bond fund monthly.
As added by Acts 1981, P.L.309, SEC.98. Amended by P.L.80-1997, SEC.21.

IC 36-9-25-30
Construction of sewers, drains, or appurtenances; procedure
Sec. 30. (a) If the board finds it necessary to build, alter, or repair a sewer, drain, or appurtenance used in connection with sewage works in a public way or other public place in the district or a highway outside its boundaries, it shall file with the works board of the municipality, or the executive of the county in which the municipality is located, a petition and a map showing the route of the sewer or drain or the location of the structure or appurtenance proposed to be built, altered, or repaired, including the part of the public way or other public place to be used in the work. That body shall then adopt a resolution granting the board the right to use the public way or other public place.
(b) If the board shows in the petition that it is necessary to open or vacate a public way or public place, the appropriate body shall promptly begin the proceedings necessary for the opening or vacation. Within a reasonable time after the completion of the work,

the board shall restore the surface of a public way or public place to the same condition that it was in before the performance of the work.
(c) If the land on which it is necessary to build, alter, or repair a sewer, drain, structure, or appurtenance in connection with the sewage works is already in use for another public purpose or has been condemned or appropriated for a use authorized by statute and is being used for that purpose by the body appropriating it, the public use or prior condemnation does not bar the board from condemning the use of the land for purposes in connection with the sewage works. However, the use by the board does not permanently prevent the use of the land for the public use or by the body condemning or appropriating the land. In addition, in a proceeding prosecuted by the board to condemn the use of the land for purposes permitted by this chapter, the burden is upon the board to show that its proposed use will not permanently interfere with the continued public use of the land or by the body condemning it, including its successors.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-31
Payment of general expenses; special tax levy for payment of bonds
Sec. 31. To provide money to pay for general expenses of the board not chargeable to the cost of any property acquired or work done under a resolution of the board for which bonds of the district are issued, the board may issue the bonds of the district in an aggregate amount not to exceed two percent (2%) of the adjusted value of the taxable property within the district as determined under IC 36-1-15. The bonds are payable from a special tax, which the board shall levy annually at the rate required to finance the bonds. The tax shall be levied, collected, and expended according to section 32 of this chapter.
As added by Acts 1981, P.L.309, SEC.98. Amended by P.L.6-1997, SEC.224.

IC 36-9-25-32
General expenses and operation of sewage works; tax levy; procedure; loans
Sec. 32. (a) To provide money to pay:
(1) all general expenses of the board, including salaries of officers and employees, fees and expenses for professional services, and other items of expense not chargeable to the cost of property acquisition or work done under a resolution of the board for which bonds of the district are issued; and
(2) for the operation, maintenance, and repair of sewage works, including the cost of the collection and removal of garbage and ashes;
a tax on all the taxable property in the district, at the rate required to provide the money needed to defray all expenses, shall be levied annually by the board.
(b) The county auditor shall estimate the taxes and enter them upon the tax duplicate, and the county treasurer shall collect and

enforce the taxes in the same manner as state and county taxes are estimated, entered, collected, and enforced. The county treasurer shall, by the tenth day of each month, notify the board of the amount of taxes collected during the preceding month and shall credit a fund to be known as the sanitary maintenance and general expense fund with that amount. The fund may not be used for a purpose other than one stated in this section. The board has complete and exclusive authority to expend on behalf of the district all money thus realized. Warrants for the expenditures shall be drawn by the municipal fiscal officer upon vouchers of the board.
(c) The board may, by resolution, make:
(1) temporary loans in anticipation of taxes actually levied under this section; or
(2) emergency loans for the expenditure of any sums not provided for in the current levy of the board, for which a levy shall then be made in the next annual budget of the board.
The loans mature and shall be paid within one (1) year after the date the loan is made and may bear interest at any rate payable at the maturity of the loan. The warrants or other evidence of the loans may not be sold for less than par. Before making the loan, notice of the time, place, amount, and terms of the loan shall be given by publication in accordance with IC 5-3-1. The warrants carry no personal obligation for their payment and are payable only out of the tax levied.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.45, SEC.72; Acts 1982, P.L.77, SEC.23.

IC 36-9-25-33
Disposition of surplus funds; funds belonging to sanitary districts
Sec. 33. (a) All money remaining in a fund to the credit of the board at the end of the calendar year belongs to the fund for use by the board for the purposes for which the fund was created. In addition, all money raised under this section shall be deposited at interest with the depository of other public funds of the municipality, with all interest collected on the fund belonging to the fund.
(b) Notwithstanding the provisions of any other statute, money collected for or belonging to a sanitary district belongs to the sanitary district, and not to any city or town in the sanitary district. This money shall be deposited in an interest bearing account, and all interest earned from this deposit shall belong to the sanitary district. If no statutory provision exists to require the crediting or deposit of this interest to a specific fund of the sanitary district, the interest shall be deposited in the sanitary district's sanitary maintenance and general expense fund.
(c) Notwithstanding subsections (a) through (b), money may be transferred from the fund as provided in IC 36-1-8-4.
As added by Acts 1981, P.L.309, SEC.98. Amended by Acts 1981, P.L.318, SEC.1; P.L.57-1991, SEC.4.

IC 36-9-25-34 Deposit and use of fees; revolving fund for payment of preliminary expenses
Sec. 34. (a) All revenues derived from the collection of fees for sewage treatment become a part of the sanitary maintenance and general expense fund established under section 32 of this chapter and shall be deposited, held, and used as provided in that section, except any part that the board sets aside in the sanitary district bond fund established under section 29 of this chapter or the sinking fund established under section 41 of this chapter.
(b) The board may appropriate and set aside from the sanitary maintenance and general expense fund an amount of money to be used as a revolving fund for the payment of necessary preliminary expenses incurred by the board in connection with proposed projects, such as making surveys, estimating cost, employing engineers and other employees, preparing plans and specifications, and all other expenses to be paid before the issuance and sale of bonds under section 27 of this chapter.
(c) The revolving fund shall be fully repaid by the board out of the first proceeds of the sale of bonds to the extent that the expenses paid are chargeable to the cost of acquiring land or construction under a resolution adopted and confirmed under section 18 of this chapter. The appropriations to the revolving fund shall be made in accordance with statutes governing appropriations by municipal corporations, but it is not necessary to appropriate the money set aside in the revolving fund before making expenditures from it.
As added by Acts 1981, P.L.309, SEC.98. Amended by P.L.80-1997, SEC.22.

IC 36-9-25-35
Payment of contracts, condemnation awards, etc.; retention of portion of contract payments
Sec. 35. (a) From the sanitary district bond fund and not from any other source, the board shall pay to the appropriate parties the amounts respectively due them for land, rights-of-way, or other property taken or purchased or for work done by contract or otherwise. If all or part of the land, rights-of-way, or other property is secured by purchase or contract, payment shall be made according to the terms of the contract. If property is taken by condemnation under this chapter, the amount of damages assessed shall be paid within ninety (90) days after the final determination of the condemnation proceedings or as soon after that as the fund from the bonds is available. The title to the land, rights-of-way, or other property or that part paid for or otherwise acquired for that purpose then vests in the municipality in the manner, to the extent, for the purpose, and subject to the limitations of this chapter.
(b) The board shall order that payments from the funds be made to contractors in the amounts and at the times they determine. The board may retain a part of the amount otherwise due the contractor. The amount that may be retained by the board is as follows:
(1) Until work is fifty percent (50%) complete, not more than

ten percent (10%) of the payment claimed.
(2) When work is fifty percent (50%) complete, five percent (5%) of the value of all work satisfactorily completed to date, as long as the contractor is making satisfactory progress and there is no specific cause for greater withholding.
(3) When the work is substantially complete (operational or beneficially occupied), an amount below five percent (5%) that is necessary to assure completion.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-36
Property acquisitions; filing and recording requirements
Sec. 36. Within sixty (60) days after land or a right in it is paid for and acquired under this chapter, the board shall file and have recorded in the recorder's office in the county in which the land is located a description of it sufficiently accurate for its identification, together with a statement of the purpose for which it is acquired or taken signed by a majority of the board members.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-37
Authority to expend money; warrants and vouchers
Sec. 37. Money raised under this chapter may be expended only upon warrants drawn by the municipal fiscal officer upon vouchers of the board. An appropriation is not necessary, but all money raised under this chapter is considered appropriated to the respective purposes stated and is under the control of the board. The board has complete and exclusive authority to expend the money for the purposes provided.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-38
Construction of sewers connecting with sewage works
Sec. 38. After the erection and completion of sewage works under this chapter, any municipality within the boundaries of the district shall construct and maintain sewers so that they directly or indirectly convey all sewage and drainage matter into the sewage works.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-39
Certain departments; temporary loans in anticipation of funds
Sec. 39. (a) This section applies only to departments in a county having a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(b) The board may secure temporary loans in anticipation of revenues of the district actually levied and in the course of collection for the fiscal year in which loans are made. The loans must be

authorized by a resolution of the board, and the securities evidencing them shall be issued and sold in the same manner as tax anticipation warrants by second class cities in anticipation of property tax revenues as provided in IC 36-4-6-20. The temporary loans shall be evidenced by time warrants of the district in terms designating the nature of the consideration, the time or times payable, the funds and revenues in anticipation of which the warrants are issued and out of which they are payable, and the place where they are payable upon presentation on or after the date of maturity. The interest accruing on the warrants to date of maturity shall be included in their face value. The resolution authorizing the issue of the temporary loans must appropriate and pledge a sufficient amount of the current revenues in anticipation of which the warrants are issued for their payment.
As added by Acts 1981, P.L.309, SEC.98. Amended by P.L.12-1992, SEC.185; P.L.119-2012, SEC.233.

IC 36-9-25-40
Certain districts; exercise of powers on behalf of second class city alone
Sec. 40. If the district of a department established under section 1(b) of this chapter includes territory of another municipality, the powers granted the board over local sewers and drains, solid waste collection, and collection of dead animals may be exercised for the use and benefit of the second class city alone as long as all of the direct and allocable costs of the service are paid from money raised solely from the property located within the city, from charges made to persons within the city, or both.
As added by Acts 1981, P.L.309, SEC.98.

IC 36-9-25-41
Consolidated cities; revenue bonds for sewage works
Sec. 41. (a) This section applies to each consolidated city.
(b) To raise money to pay the costs of acquiring, constructing, and improving sewage works and property necessary for sewage works, the board may have issued, in the name of the municipality, revenue bonds payable solely from the revenues of the sewage works for which they are issued. Revenue bonds issued under this section are not a corporate indebtedness of the district or the municipality.
(c) The revenue bonds bear interest at a rate not to exceed the maximum rate per annum specified by the board and will be payable and mature at the time or times determined by the board in the resolution.
(d) The revenue bonds may be made redeemable before maturity at the option of the board, to be exercised by the board, at not more than their par value plus a premium of five percent (5%), under the terms and conditions fixed by the resolution authorizing the issuance of the bonds.
(e) The principal and interest of the revenue bonds may be made payable in any lawful medium.
(f) The resolution authorizing the issuance of the revenue bonds

must determine the form of the bonds and must fix the denomination or denominations of the bonds and the place or places of payment of their principal and interest, which may be at any bank or trust company in Indiana or another state.
(g) The revenue bonds must contain a statement on their face that neither the district nor the municipality is obligated to pay the principal or interest on them, except from the net revenue of the sewage works that are deposited in the sinking fund established by subsection (t).
(h) The revenue bonds are negotiable instruments.
(i) Provision may be made for the registration of any of the revenue bonds in the name of the owner as to principal alone or as to both principal and interest.
(j) The revenue bonds shall be executed in the same manner as other bonds issued under section 27 of this chapter.
(k) The revenue bonds shall be sold by the district and the municipal fiscal officer in the manner that is determined to be in the best interests of the district, but only at public sale in accordance with the statutes concerning the sale of municipal bonds.
(l) Before the preparation of the definite revenue bonds, temporary revenue bonds may be issued with or without coupons. The temporary revenue bonds, which shall be issued in the manner prescribed by this section, may be exchanged for the definite revenue bonds when they are issued.
(m) If the proceeds of the revenue bonds are less than the cost of the sewage works, additional revenue bonds may be issued under this section to provide the amount of the deficit. Unless otherwise provided in the resolution authorizing the first issue, the additional revenue bonds are considered part of the first issue and are entitled to payment from the same fund, without priority for the first issue.
(n) Subject to the provisions and limitations of any resolution or trust indenture pertaining to any outstanding revenue bonds, additional bonds payable from the revenues of the sewage works may be authorized and issued in the manner prescribed by this section for the purpose of improving any works acquired or constructed under this chapter without priority of one (1) issue over another.
(o) Revenue bonds issued under this section are exempt from taxation for all purposes.
(p) Any action to contest the validity of revenue bonds issued under this section must be brought at least five (5) days before the advertised date for the sale of the bonds.
(q) The first proceeds of any revenue bonds issued under this section shall be used to repay all amounts advanced for preliminary expenses. The remaining proceeds of the bond issue shall be applied to the cost of acquiring, constructing, or improving the sewage works.
(r) After the payments required by subsection (q) have been made, any proceeds of the bond issue that have not been spent shall be deposited in the sinking fund established by subsection (t).
(s) The holders of the revenue bonds have a lien on the bond

proceeds until they are applied under this section.
(t) At or before the time of issuance of revenue bonds under this section, the board, by resolution, shall:
(1) establish a sinking fund for the payment of:
(A) the principal of and interest on the revenue bonds; and
(B) the charges of banks or trust companies for making payment of the principal or interest on the revenue bonds; and
(2) pledge the net revenues of the sewage works, after the payment of the reasonable expense of operation, repair, and maintenance of the works, to the payment of the expenses described in subdivision (1).
The resolution may also provide for the accumulation of reasonable reserves in the sinking fund as a protection against default, and for the payment of premiums on bonds retired by call or purchase under this section.
(u) The rights granted by this section are subject to any restrictions contained in the resolution authorizing the issuance of revenue bonds or in any trust indenture securing the bonds. The holder of any revenue bonds or any coupons attached to them, and the trustee, if any, may, either at law or in equity, protect and enforce all rights granted by this section or under the resolution or trust indenture, including the making and collecting of reasonable and sufficient fees for services rendered by the sewage works. If the principal or interest of any of the revenue bonds is not paid on the date named in the bonds for payment, any court having jurisdiction of the action may appoint a receiver to administer the sewage works on behalf of the district, municipality, the bondholders, and the trustee, if any. The receiver may:
(1) charge and collect fees sufficient to provide for the payment of the expenses of operation, repair, and maintenance of the works;
(2) pay any revenue bonds and interest outstanding; and
(3) apply the revenues in conformity with this chapter, the resolution authorizing the bond issue, and the trust indenture, if any.
(v) Bonds issued under this section are subject to the requirements of IC 36-3-5-8.
As added by P.L.80-1997, SEC.23.

IC 36-9-25-42
Financial assistance to certain property owners
Sec. 42. (a) The board may adopt a resolution authorizing the board to provide financial assistance, including grants, to property owners to construct or install regulating devices, improvements, or overhead plumbing or backflow prevention devices for one (1) or more of the following purposes:
(1) To regulate or prevent discharge into private dwellings.
(2) To prevent the pollution of streams or bodies of water.
(3) To reduce or ameliorate inflow and infiltration in sewage

works.
(4) To remedy or prevent a menace to the public health and welfare.
(b) A resolution adopted by the board under subsection (a) must do the following:
(1) State that provided financial assistance as described in subsection (a) will accomplish one (1) or more of the purposes listed in subsection (a)(1) through (a)(4).
(2) State that the board anticipates that the costs associated with providing the financial assistance will be less than the financial burdens potentially incurred if the financial assistance is not provided.
(3) Find that providing financial assistance as described in subsection (a) is necessary to avoid or reduce additional financial burdens.
(4) Establish rules and regulations concerning financial assistance provided under subsection (a). A rule or regulation must provide that:
(A) a grant or other financial assistance provided by the board may not exceed eighty percent (80%); and
(B) the property owner that receives the financial assistance must pay for at least twenty percent (20%);
of the total anticipated cost of the project for which the financial assistance is provided.
As added by P.L.168-2009, SEC.11.



CHAPTER 26. CUMULATIVE BUILDING FUND FOR MUNICIPAL SEWERS

IC 36-9-26-2
Authority to establish fund; purposes
Sec. 2. (a) A municipality may, by ordinance, establish a cumulative building and sinking fund under IC 6-1.1-41 to provide money for one (1) or more of the following purposes:
(1) The planning, erection, remodeling, extension, and repair of sewage disposal plants and sewers to convey sanitary sewage to those plants.
(2) The construction, remodeling, repair, and extension of storm sewers.
(3) Relief sewers and drains in aid of the sanitary system or storm sewers.
(4) The payment of the municipality's part of the costs of any public sewer or drainage project that:
(A) lies partly or wholly within the municipality; and
(B) aids or is connected to the sewage collection or drainage system of the municipality.
(5) The payment of the part of any project that is allocable to property owners by special assessment under IC 36-9-39, for repayment to the cumulative building and sinking fund.
(b) The statement for repayment under subsection (a)(5) shall be mailed to the property owner separately from the property tax statement.
As added by Acts 1981, P.L.309, SEC.100. Amended by P.L.98-1993, SEC.15; P.L.17-1995, SEC.37.

IC 36-9-26-3
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-26-4
Tax levy
Sec. 4. A municipality that has established a cumulative building and sinking fund may levy a tax in compliance with IC 6-1.1-41 not to exceed one dollar ($1) on each one hundred dollars ($100) of taxable property in the municipality.
As added by Acts 1981, P.L.309, SEC.100. Amended by P.L.17-1995, SEC.38.

IC 36-9-26-5
Repealed
(Repealed by P.L.17-1995, SEC.45.)
IC 36-9-26-6
Repealed
(Repealed by P.L.17-1995, SEC.45.)



CHAPTER 27. DRAINAGE LAW

IC 36-9-27-2
Definitions
Sec. 2. As used in this chapter:
"Affected land" means land within a watershed that is affected by the construction, reconstruction, or maintenance of a regulated drain.
"Board" refers to the drainage board of a county.
"Crossing" means a drainage structure that passes over, under, or through a location used for the passage of people, livestock, or vehicles.
"Dam" means a dam or other structure and its appurtenances that impounds a small lake at the lake's outlet.
"Maintenance" means work on a drain as described in section 34(c) of this chapter for any of the purposes stated in that section.
"Mutual drain" means a drain that:
(1) is located on two (2) or more tracts of land that are under different ownership;
(2) was established by the mutual consent of all the owners; and
(3) was not established under or made subject to any drainage statute.
"Open drain" means a natural or artificial open channel that:
(1) carries surplus water; and
(2) was established under or made subject to any drainage statute.
"Owner" refers to the owner of any interest in land.
"Private drain" means a drain that:
(1) is located on land owned by one (1) person or by two (2) or more persons jointly; and
(2) was not established under or made subject to any drainage statute.
"Reconstruction" means work on a drain as described in section 34(b) of this chapter to correct any of the problems with the drain that are enumerated in that section up to and including the discharge portion of the drain.
"Regulated drain" means an open drain, a tiled drain, or a combination of the two.
"Rural drain" means a regulated drain that provides adequate drainage or impounds water for rural land.
"Rural land" means affected land that:
(1) will not appreciably benefit from more drainage than is necessary to expediently remove water after frequent or

periodic flooding; and
(2) is generally used for crop production, pasture, forest, or similar purposes.
"Small lake" means a lake, pond, or similar body of water that:
(1) covers less than twenty (20) acres;
(2) is surrounded by two (2) or more tracts of affected land that are under different ownership or a tract of land that is owned by a not-for-profit corporation having more than one (1) member;
(3) is not constructed, reconstructed, or maintained under this chapter as part of an open drain;
(4) is not a private crossing, control dam, or other permanent structure referred to under section 72 of this chapter;
(5) is not owned by a state or any of its political subdivisions; and
(6) is not designed and constructed primarily for reduction or control of pollutants or cooling before discharge of a liquid.
"Tiled drain" means a tiled channel that:
(1) carries surplus water; and
(2) was established under or made subject to any drainage statute.
"Urban land" means affected land that:
(1) will appreciably benefit from drainage that will provide the maximum practicable protection against flooding or the impounding of water in a small lake; and
(2) is used or will in the reasonably foreseeable future be used generally for commercial, industrial, large estate, higher density residential, or similar purposes.
"Watershed" means an area of land from which all runoff water drains to a given point or that is affected by a small lake.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.166-1983, SEC.2; P.L.205-1984, SEC.1.

IC 36-9-27-2.5
"Dam" defined; certain sections not applicable; designation as regulated drain; jurisdiction
Sec. 2.5. (a) For the purposes of this chapter, a reference to "drain", "drainage", or "ditch" is deemed to include a "dam". However, sections 16(b), 17, 21, 22, 23, 24, 26, 27, 28, 54, and sections 56 through 66 of this chapter do not apply to a dam.
(b) Any owner may petition a board to designate a dam as a regulated drain, and any board may assume jurisdiction over a dam in the same manner that an owner may petition and the board may assume jurisdiction over a mutual drain. A board does not otherwise have jurisdiction over a dam.
(c) A board may reconstruct or maintain a dam over which the board has assumed jurisdiction, but an agency may not construct a new dam.
As added by P.L.166-1983, SEC.3.

IC 36-9-27-3 Authority to exercise rights and powers of political subdivisions and state
Sec. 3. (a) The rights and powers of a political subdivision under this chapter as an owner shall be exercised on behalf of the political subdivision by:
(1) the works board, for a municipality;
(2) the executive, for a county or a township; and
(3) the fiscal body, for any other political subdivision.
(b) The rights and powers of the state as an owner under this chapter shall be exercised on behalf of the state by the director of the department, office, or institution charged by law with the maintenance, supervision, or control of the affected land owned by the state.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-4
Establishment
Sec. 4. There is established in each county a drainage board, which shall act in the name of "The __________ County Drainage Board" (designating the name of the county).
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-5
Composition
Sec. 5. (a) Except in a county having a consolidated city, the drainage board consists of either:
(1) the county executive; or
(2) three (3) or five (5) persons, at least one (1) of whom must be a member of the executive, appointed by the executive;
at the option of the executive. Appointees under subdivision (2) must be resident freeholders of the county who are knowledgeable in drainage matters. Freeholders appointed to the board serve for terms of three (3) years, with their initial appointments made so as to provide for staggering of terms on an annual basis. In addition, the county surveyor serves on the board as an ex officio, nonvoting member.
(b) In a county having a consolidated city, the board of public works of the consolidated city comprises the drainage board, subject to IC 36-3-4-23.
(c) In a county having a consolidated city, the department of public works of the consolidated city has all the powers, duties, and responsibilities of the county surveyor under this chapter, subject to IC 36-3-4-23.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-6
Special members; appointment; powers and duties; compensation
Sec. 6. (a) When the membership of the board is reduced to less than three (3) because of disqualifications, the board shall immediately certify that fact to the circuit court of the county. The

court shall then restore the membership of the board to three (3) by appointing the appropriate number of resident freeholders of the county to serve as special members for the particular drainage proceedings.
(b) A special member of the board has the same duties and powers as a regular member of the board, and is entitled to a per diem, to be paid as an expense of the board, in an amount fixed by the county fiscal body for each day or major part of a day spent in actual attendance at any meeting of the board or in the performance of official business of the board.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.45-1990, SEC.9.

IC 36-9-27-7
Officers; meetings; quorum; approval of actions
Sec. 7. (a) The board shall organize at a meeting each January, by electing one (1) of its members as chairman and one (1) of its members as vice chairman. At the same time, the board shall elect a secretary, who need not be a member of the board.
(b) The county surveyor may not hold an office on the board.
(c) The board shall fix the time and dates for regular meetings, which shall be held in the office of the county surveyor. However, if the surveyor's office is not adequate, the county executive shall provide an adequate meeting place.
(d) Special meetings of the board may be called by the chairman, any two (2) members, or the county surveyor, by mailing a written notice setting forth the time, date, and place of the meeting to each member not less than five (5) days before the date of the meeting. A member may waive the mailing of notice of a special meeting by filing a written waiver with the secretary or by his presence at the meeting.
(e) Meetings of the board may be adjourned from day to day or to a day certain without written notice being given.
(f) All meetings of the board must be open to the public, and the minutes of the meetings are open to public inspection.
(g) A majority of the voting members of the board constitutes a quorum, and the concurrence of a majority of the voting members present at a meeting is necessary to authorize any action under this chapter.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-8
Power to sue
Sec. 8. The board may bring civil actions in its own name to enforce any of the provisions of this chapter.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-9
Employment of attorney
Sec. 9. The board may employ and fix the compensation of an

attorney to represent and advise the board.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.137-1989, SEC.17.

IC 36-9-27-10
Compensation of members and employees
Sec. 10. (a) Each member of the board and each person employed by the board under this chapter shall be paid at a rate equal to that provided by law for state employees for each mile necessarily traveled while performing the duties of his office.
(b) The county fiscal body may provide the members of the county executive who serve as members of the board with per diem for their services as members of the board, in an amount fixed by the county fiscal body for each day or major part of a day devoted to the work of the board.
(c) Each appointed freeholder member serving on the board is entitled to a per diem in an amount fixed by the county fiscal body for each day or major part of a day devoted to the work of the board.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.45-1990, SEC.10.

IC 36-9-27-11
Payment of expenses
Sec. 11. All expenses of the board shall be paid from money appropriated from the county general fund. Claims for expense reimbursements and per diem must be:
(1) accompanied by an itemized written statement;
(2) approved by a recorded motion of the board; and
(3) allowed as provided by statute.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-12
Conflicts of interest
Sec. 12. (a) This section does not apply to a joint board that includes three (3) or more counties in a drainage basin of more than one hundred thousand (100,000) acres.
(b) Whenever it appears, in any proceeding for the construction, reconstruction, or maintenance of a regulated drain, that a member of the board has an interest in the proceedings because of his ownership of real property affected by the drain, that member shall immediately disqualify himself from serving on the board in those proceedings. However, the fact that county highways will be affected by any proceedings does not disqualify a regular member of the board.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.350-1985, SEC.1.

IC 36-9-27-13
Certain counties; county drainage advisory committees established; powers and duties Sec. 13. (a) This section applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) There is established a county drainage advisory committee. The executive of each township in the county shall appoint one (1) resident of his township to serve on the committee. Committee members serve for four (4) year terms. Members may not receive per diem or mileage for service on the committee.
(c) The county drainage advisory committee shall advise and assist the board in the performance of its powers, duties, and functions. The board or the county legislative body may assign responsibilities to the committee concerning drainage. The committee may select one (1) of its members as chairman and may meet at his call or at the call of any three (3) of its members.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.12-1992, SEC.186.

IC 36-9-27-14
Proceedings affecting more than one county; joint boards
Sec. 14. (a) Whenever it appears to the county surveyor that any proceedings instituted under this chapter may affect land in more than one (1) county, he shall immediately forward notification of that fact to the chairman of the board of each county in which the land is located, by certified mail with return receipt requested. The notice must state the number of counties involved and fix a date, hour, and place for a meeting of a joint board. The date for the meeting may not be less than twenty (20) nor more than thirty (30) days after the notice is mailed.
(b) After the notice is given, all proceedings in the matter shall be heard and determined by a board appointed from the membership of the board of each county in which lands that may be affected are located, as follows:
(1) If land in two (2) counties may be affected, the chairman of the board of each county shall appoint two (2) of the members of his board, other than the county surveyor, to serve on the joint board. In addition, a fifth member shall be appointed by the four (4) members of the joint board. The fifth member must reside in a county that is not affected by the drainage problem.
(2) If land in more than two (2) counties may be affected, the chairman of the board of each county shall appoint one (1) of the members of his board, other than the county surveyor, to serve on the joint board. If, as a result of the appointments, the board has an even number of members, the members of the joint board shall appoint an additional member to the joint board. The additional member must reside in a county that is not affected by the drainage problem.
(3) The surveyor of the county having the greatest length of drain or proposed drain serves as an ex officio member of the joint board, and has the same duties, powers, and responsibilities he would have if the proposed construction,

reconstruction, or maintenance affected lands lying solely within one (1) county.
(c) A joint board may authorize the employment of one (1) or more persons to assist the county surveyor who serves on the board in the performance of his duties in connection with the joint board. The joint board shall set the rate of compensation for the assistants and authorize an advance on the general drain improvement fund of each county in proportion to the apparent percentage of the total land area in each county to be affected by the drain. The cost of the assistants and the advance is a part of the operating expense of the joint board, which shall be finally adjusted and allocated as provided in subsection (e).
(d) Whenever the county surveyor finds that a joint board should be appointed and that:
(1) the area of affected land in his county exceeds eighty percent (80%) of the total area of land affected by the drain; or
(2) ninety percent (90%) or more of the length of the affected drain lies within his county;
he may request in writing that each board in the lesser affected county or counties waive the right to be represented on a joint board and that the board of his county be the board for the proceedings. The request and all subsequent communications in the proceedings, including notice of any benefits or damages to the lands within a lesser affected county, shall be forwarded by certified mail with return receipt requested to the chairman of the board of each lesser affected county. If the surveyor does not receive a negative response to his request from the board of a lesser affected county within thirty (30) days, the surveyor may request his board to resolve itself as the board for the proceedings. The board shall serve notice only on the board of a lesser affected county and shall certify to the auditor of that county a single claim for all benefits in that county, unless the surveyor or board of that county furnishes to the board full and acceptable information concerning all individual parcels of affected land in that county, including maps.
(e) If the joint board proceeds with the proposed improvement or maintenance, all operating expense of the joint board, including the compensation of the fifth member appointed under subsection (b)(1) and the additional member appointed under subsection (b)(2) shall be:
(1) divided among the counties represented on it in the same proportion that the total land assessment allocated to each county bears to the total cost of the improvement or maintenance; or
(2) paid from the joint drain's maintenance fund after the fund is established and maintenance funds are collected.
If the joint board does not proceed, all operating expense of the joint board shall be apportioned by the joint board to the counties represented on it as justice requires.
(f) To the extent applicable, a joint board is governed by the provisions of this chapter concerning: (1) the powers, duties, and procedures of a board that serves one (1) county; and
(2) the rights and remedies of owners affected by the proceedings of a board that serves one (1) county.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.225-1986, SEC.9; P.L.276-2001, SEC.11.

IC 36-9-27-15
Jurisdiction over regulated drains
Sec. 15. Each regulated drain in a county is under the jurisdiction of the board and subject to this chapter, except as otherwise provided by this chapter.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-16
Private and mutual drains exempt from chapter
Sec. 16. (a) Private and mutual drains are not subject to this chapter.
(b) Land drained by a private or mutual drain is subject to assessment for the construction, or reconstruction, or maintenance of a regulated drain if the land is also drained by the regulated drain.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.166-1983, SEC.4.

IC 36-9-27-17
Private and mutual drains; connection with regulated drains; procedure
Sec. 17. (a) Whenever:
(1) an owner wants to construct or extend a private or mutual drain, and outlet that drain into a regulated drain that is subject to this chapter; and
(2) the construction or extension will not go through land owned by other persons;
the owner shall file with the county surveyor having jurisdiction of the regulated drain for permission to connect his drain with the regulated drain.
(b) The owner shall file with his request the plans and specifications of the private or mutual drain that will be constructed or extended. However, if the private or mutual drain will have a tiled outlet of twelve (12) inches or less, and he alleges this in his request, no specifications need be filed.
(c) If the county surveyor determines that the regulated drain is adequate to handle the additional flow of water, if any, that would result from the connection, and that no harmful pollution is likely to result from the connection, he shall grant the request.
(d) If the county surveyor determines that the regulated drain is not adequate to handle the additional flow of water resulting from the connection without being reconstructed, he shall deny the request, and the request may not be granted until the regulated drain is reconstructed under sections 49 through 52 of this chapter. As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-18
Private and mutual drains; conversion to regulated drain; procedure upon request by all owners
Sec. 18. (a) Whenever all of the owners affected by a private or mutual drain request the board in writing to assume jurisdiction over the private or mutual drain, the board shall refer the request to the county surveyor, who shall determine whether the private or mutual drain meets the standards of design and construction established under section 29 of this chapter.
(b) If the surveyor determines that the private or mutual drain meets the standards of design and construction, he shall make a written report of that fact to the board, which shall issue an order granting the request. The drain becomes a regulated drain when the request is granted.
(c) If the surveyor determines that the private or mutual drain does not meet the standards of design and construction, he shall make a written report of that fact to the board, which shall deny the request.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.276-2001, SEC.12.

IC 36-9-27-19
Mutual drains; conversion to regulated drain; procedure upon request by single owner
Sec. 19. (a) Any owner affected by a mutual drain may file a written request with the board to make the mutual drain a regulated drain under this chapter. Upon receipt of such a request, the board shall fix the date, time, and place for a hearing, which may not be less than thirty (30) days after receipt of the request.
(b) At least twenty (20) days before the date of the hearing, the owner making the request shall give the owners of all land affected by the request notice of the date, time, place, and purpose of the hearing. Service of the notice shall be made in the manner set forth in section 58 of this chapter or in the manner summonses are served in civil actions.
(c) Any owner affected by the mutual drain may, on or before the date of the hearing, file with the board written evidence for or against the granting of the request. At the hearing the board shall consider all of the evidence filed, and if it finds that:
(1) the owners of more than fifty percent (50%) in acreage of the affected land will be benefited if the drain is made a regulated drain under this chapter; and
(2) the benefit to owners benefited is likely to be greater than the damages to owners damaged by reason of the mutual drain being made a regulated drain;
it shall make written findings to that effect and issue an order granting the request.
(d) Before adjourning the hearing, the board shall announce its findings and order. This announcement constitutes notice to all

affected persons, and, if judicial review is not requested under section 106 of this chapter within twenty (20) days after the date of notice, the findings and order are conclusive.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-20
Drains located in municipalities or sanitary districts; relinquishment of jurisdiction by board
Sec. 20. A board may, by resolution, relinquish its jurisdiction over ditches and drains located in a municipality or a sanitary district, if that jurisdiction is accepted by the municipality or sanitary district.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-20.5
Drain maintenance fund; transfer of jurisdiction over drain to municipality or sanitary district
Sec. 20.5. (a) A municipal or sanitary district drain maintenance fund is established for each drain:
(1) that is subject to assessments by the board for periodic maintenance and repair; and
(2) jurisdiction over which is transferred by the board to a municipality or sanitary district under section 20 of this chapter.
(b) Except as provided in subsections (c) and (d), on or after the date the board transfers jurisdiction over a drain to the municipality or sanitary district, the county treasurer shall transfer the following to the municipal or sanitary district drain maintenance fund established under this section:
(1) The balance of the maintenance fund established under section 44 of this chapter.
(2) Except as provided in subsection (e), any assessments for periodic maintenance of the drain that:
(A) were imposed before the date on which the board transfers jurisdiction of the drain; and
(B) are collected after the date on which the board transfers jurisdiction of the drain.
(c) Except as provided in subsection (d), if the board transfers jurisdiction over part of a drain to a municipality or sanitary district, the county treasurer shall transfer under subsection (b):
(1) the part of the balance in the maintenance fund established under section 44 of this chapter that bears the same proportion to the balance in the fund that the length of the part of the drain transferred to the municipality or sanitary district bears to the total length of the drain; and
(2) except as provided in subsection (e), the proportion determined under subdivision (1) of any assessments for periodic maintenance of the drain that:
(A) were imposed before the date on which the board transfers jurisdiction of part of the drain; and
(B) are collected after the date on which the board transfers

jurisdiction of part of the drain.
(d) The board and a municipality or sanitary district to which jurisdiction over part of a drain is transferred may agree in writing to an apportionment of the maintenance fund and outstanding assessments different from the apportionment under subsection (c) based on disproportionate maintenance requirements between the part of the drain transferred and the part remaining under the jurisdiction of the board. Subject to subsection (e), a county treasurer who receives a written agreement under this subsection shall transfer under subsection (b) the amounts specified in the agreement.
(e) If payment for maintenance work for a drain was made from the general drain improvement fund under section 45 of this chapter, the county treasurer shall transfer all or part of the assessment described in subsection (b)(2) to the general drain improvement fund to reimburse the fund for all or part of the cost of the maintenance work.
(f) The expenses of a municipal or sanitary district drain maintenance fund established by subsection (a) shall be paid from the fund. The municipality or sanitary district to which jurisdiction over a drain is transferred shall deposit money in the fund established for the drain under subsection (a) in accordance with IC 5-13-6. Any interest earned by the fund shall be credited to the fund. Any balance remaining in the fund at the end of a fiscal year shall be carried over in the fund for the following fiscal year.
(g) A municipal or sanitary district drain maintenance fund established under subsection (a) is subject to the use of the municipality or the sanitary district for the necessary or proper repair, maintenance, study, or evaluation of the particular drain or combination of drains for which the fund was established whenever the municipality or sanitary district finds that it is necessary. Except as provided in subsection (h), payment for all the maintenance work for a drain or combination of drains shall be made out of the municipal or sanitary district drain maintenance fund established for the drain or combination of drains under subsection (a).
(h) If the balance of a maintenance fund is not sufficient to pay for all of the maintenance work, the municipality or sanitary district shall pay for any deficiency from the funds used by the municipality or the sanitary district to pay for maintenance work on drains that are not subject to a municipal or sanitary district maintenance fund. A drain maintenance fund shall close upon payment of all money in the fund.
(i) If the amount of funds on deposit in a municipal or sanitary district drain maintenance fund is less than five hundred dollars ($500), the balance of the municipal or sanitary district drain maintenance fund may be transferred to the fund used by the municipality or the sanitary district to pay for maintenance work on drains that are not subject to a municipal or sanitary district maintenance fund, and the drain maintenance fund shall be closed.
As added by P.L.111-2003, SEC.1.
IC 36-9-27-20.6
Right of entry and right-of-way powers
Sec. 20.6. If jurisdiction over a drain is transferred by the board to a municipality or sanitary district under section 20 of this chapter, the municipality or sanitary district has, with respect to that drain, the same right of entry and right-of-way powers over and upon private land that are given to the county surveyor or drainage board under section 33 of this chapter.
As added by P.L.111-2003, SEC.2.

IC 36-9-27-21
Certain municipal drains exempt from chapter; assessment of lands benefited by regulated drains
Sec. 21. (a) A drain that is located partly or wholly within the corporate boundaries of a municipality is subject to this chapter only if it was constructed by the municipality under this chapter, IC 19-4 (repealed February 26, 1982), or a statute repealed by Acts 1965, c.305, s.1003.
(b) If a municipal drain not subject to this chapter flows directly or indirectly into a regulated drain that is subject to this chapter, the board shall assess the land benefited by the municipal drain to the extent that it is benefited by the construction, reconstruction, or maintenance of the regulated drain.
(c) This subsection applies to any parcel of land that is partly within the corporate boundaries of a municipality having a drain affected by subsection (b). Notwithstanding section 38 of this chapter, the drainage board may make only one (1) assessment for the same purpose on each individual drain on the parcel. For purposes of making this one (1) assessment, the total acreage of the parcel must be considered to be located where most of the land in the parcel is situated, either within the boundaries or outside the boundaries.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.200-1988, SEC.1; P.L.3-1990, SEC.137.

IC 36-9-27-22
Construction, reconstruction, or maintenance of municipal drains flowing into regulated drains; procedure
Sec. 22. (a) A municipality acting under a statute other than this chapter may not construct, reconstruct, or maintain a drain that:
(1) is located partly or wholly within the corporate boundaries of the municipality; and
(2) will flow directly or indirectly into a regulated drain that is subject to this chapter;
without the written approval of the board.
(b) The municipality shall file with the board a written request for consent to use the regulated drain as an outlet, subject to this chapter. The request must be accompanied by:
(1) the plans and specifications for the proposed construction, and reconstruction, or maintenance; and (2) an estimate by the municipal civil engineer, or another qualified person, of the amount of water that will be discharged into the regulated drain as a result of the proposed construction, reconstruction, or maintenance.
(c) The board shall refer the request for consent to the county surveyor, who shall determine whether the regulated drain is adequate to handle the additional flow of water, if any, that would result from the construction, reconstruction, or maintenance proposed by the municipality. If the surveyor finds that the regulated drain is adequate to handle the additional flow of water, the surveyor shall make a written report of that fact to the board, which shall issue its order consenting to the construction, reconstruction, or maintenance by the municipality. If the surveyor finds that the regulated drain is not adequate, the surveyor shall:
(1) prepare a preliminary plan for the reconstruction of the regulated drain so that it will be adequate to handle the additional flow of water;
(2) estimate the total cost of the reconstruction;
(3) file the plan and estimate with the board; and
(4) serve a copy of the plan and estimate on the municipality.
(d) If the municipality binds itself by resolution to pay the cost of the reconstruction of the regulated drain, the county surveyor shall prepare final plans and specifications for the work, reestimate the cost of the work except for damages to affected land, and file the plans and estimate with the board. The board shall determine the amount of damages sustained by any owner as a result of the reconstruction of the regulated drain and shall serve upon each owner a notice:
(1) describing the owner's lands;
(2) stating the amount of each owner's damages;
(3) explaining the injury upon which the determination was based; and
(4) stating the date, time, and place of a hearing by the board on objections to the amount of damages.
The notice shall be served and the hearing held in accordance with sections 49 through 52 of this chapter.
(e) The board shall add the damages to affected land to the county surveyor's reestimation of the costs of the reconstruction and shall certify that amount to the municipality. When the municipality pays the amount certified by the board into the office of the county treasurer for the use of the board in the reconstruction of the regulated drain, the board shall issue an order consenting to the use of the regulated drain by the municipality and shall proceed with the reconstruction of the regulated drain in accordance with the plans and specifications of the surveyor.
(f) After the contracts for the reconstruction are let in accordance with sections 77 through 79.1 of this chapter, the board shall compute the actual cost of the reconstruction. If the actual cost is less than the estimated cost, the excess shall be returned to the municipality on certification by the board to the county auditor of the

amount to be returned. If the actual cost of the reconstruction is more than the estimated cost, the board shall certify that fact to the municipality, which shall immediately pay the difference into the office of the country treasurer.
(g) When the board consents to a request made by a municipality under subsection (b), the board shall fix the annual assessment against the municipality for the periodic maintenance of the regulated drain in accordance with sections 38 through 43 of this chapter.
(h) This section does not prohibit a municipality from petitioning the board for the construction of a new regulated drain under sections 54 through 65 of this chapter.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.42-2011, SEC.86.

IC 36-9-27-23
Requests to connect private drains with regulated drains; water pollution control; procedure
Sec. 23. (a) Whenever:
(1) a person wants to connect a drain with a regulated drain that is subject to this chapter; and
(2) the connection would result in the discharge into the regulated drain of liquid wastes that would cause or contribute to pollution of the receiving waters;
the person seeking the connection must obtain written approval from the department of environmental management for the discharge, and shall file that written approval with the board having jurisdiction of the regulated drain when filing his request to connect.
(b) The board may deny a connection request, even though approval of the department of environmental management is given or is not required.
(c) The board shall deny a connection request whenever the approval of the department of environmental management is required and is not obtained.
(d) The provisions of this section requiring department of environmental management approval do not apply to the discharge of sewage from a single or two (2) family residence.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.143-1985, SEC.202.

IC 36-9-27-24
Drains located in conservancy districts; jurisdiction
Sec. 24. (a) A regulated drain that is located within a conservancy district is not subject to this chapter if:
(1) the drain has been designated for construction, reconstruction, or maintenance in the district plan of the conservancy district; and
(2) the district plan was approved before January 1, 1966.
However, if the drain has a direct or indirect outlet into any other drain that is subject to this chapter, the board shall assess the district for any benefits it receives from the construction, reconstruction, or

maintenance of the other drain.
(b) A court may not approve the district plan or an amendment to the district plan of a conservancy district if it includes the construction, reconstruction, or maintenance of a regulated drain in the district, unless written approval for the district to perform the work is filed with the court by the board or by the department of natural resources.
(c) When a drain located in a conservancy district is not subject to this chapter, the district, with the approval of the court having jurisdiction over the district, may file a written request with the board for the board to assume jurisdiction over the drain. The drain becomes subject to this chapter when the request is filed.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-25
Drains included in flood control projects; exemption from chapter
Sec. 25. Whenever a regulated drain that is subject to this chapter is included in a flood control project approved by the department of natural resources, the drain ceases to be subject to this chapter. The construction, reconstruction, and maintenance of such a drain is the responsibility of the local agency that constructs and maintains the project.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-26
Drains under jurisdiction of certain drainage maintenance and repair districts and associations; exemption from chapter
Sec. 26. A drain that is under the jurisdiction of:
(1) a drainage maintenance and repair district established under IC 13-2-21 (before its repeal) or under IC 14-27-8; or
(2) an association established under Acts 1913, c. 165;
is not subject to annual assessments for periodic maintenance under this chapter, and the district or association is solely responsible for the maintenance of the drain. However, if the drain flows directly or indirectly into a regulated drain that is subject to this chapter, the board shall assess the land within the district or association for any benefits it receives from the construction, reconstruction, or maintenance of the regulated drain.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.1-1995, SEC.88.

IC 36-9-27-26.5
Change of drain and drainage maintenance jurisdiction; transfer of funds and administration
Sec. 26.5. (a) A county executive may change a regulated drain that is subject to this chapter into a drain that is subject to the jurisdiction of a drainage maintenance and repair district under IC 14-27-8.
(b) When a drain that is subject to assessments for periodic maintenance and repair under this chapter becomes subject to the

jurisdiction of a drainage maintenance and repair district under IC 14-27-8, the county treasurer shall transfer all money in the drain's maintenance fund established under section 44 of this chapter to the drain's drainage maintenance fund established under IC 14-27-8-19.
(c) The county executive shall establish procedures for the transition of a drain from administration under this chapter to administration under IC 14-27-8.
As added by P.L.154-1993, SEC.5. Amended by P.L.1-1995, SEC.89; P.L.97-2004, SEC.132.

IC 36-9-27-27
Dissolution of certain drainage maintenance and repair districts; procedure
Sec. 27. (a) A written statement alleging that a drainage maintenance and repair district established under IC 13-2-21 (before its repeal) or under IC 14-27-8 is not active and is not properly maintaining the drains under its control may be filed with the board by:
(1) the owners of fifty-one percent (51%) in area of the land located in the district; or
(2) fifty-one percent (51%) of the owners of land located in the district.
When the statement is filed, the board may file with the court that established the district a complaint that sets forth the allegations in the statement and requests the court to dissolve the district.
(b) The drainage maintenance and repair district shall be named defendant in the action, and a summons shall be served:
(1) on any commissioner of the district; or
(2) on the district by publication if a commissioner cannot be found.
The issues shall be considered closed by a general denial, without the filing on any specific pleadings.
(c) The court shall hear the action without a jury. A change of venue from the county may not be granted.
(d) If the court finds that the allegations in the complaint are true, it shall dissolve the district. All the drains formerly under the jurisdiction of the district become regulated drains subject to this chapter when the district is dissolved.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.1-1995, SEC.90.

IC 36-9-27-28
Drains maintained by certain associations; assumption of jurisdiction by board; procedure
Sec. 28. (a) A written statement alleging that an association established under Acts 1913, c. 165 for the purpose of maintaining and repairing a drain is not active and is not properly maintaining the drain may be filed with the board by:
(1) members of the association who own fifty-one percent (51%) in area of the land within the jurisdiction of the

association; or
(2) fifty-one percent (51%) of the members of the association.
When the statement is filed, the board may notify the association of its intention to declare the drain to be subject to this chapter.
(b) The notice must fix a date, time, and place for a hearing on the matter, and shall be:
(1) served personally or by registered mail upon any director or officer of the association who did not sign the statement filed with the board; or
(2) published in accordance with IC 5-3-1, if such a director or officer cannot be found.
(c) On or before the date of the hearing, any member of the association may file written evidence with the board.
(d) If the board finds that the allegations in the statement are true, it shall issue an order declaring the drain to be a regulated drain that is subject to this chapter. The finding and order shall be marked filed and shall be announced publicly at the hearing. The board shall then publish a notice setting forth its order in accordance with IC 5-3-1. Judicial review of the order under section 106 of this chapter may be requested by any member of the association within twenty (20) days after publication of the notice. The drain becomes subject to this chapter when the order becomes final and conclusive.
(e) If the board finds that the allegations in the statement are not true, it shall dismiss the proceedings.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.74.

IC 36-9-27-29
County surveyors; powers and duties
Sec. 29. The county surveyor is the technical authority on the construction, reconstruction, and maintenance of all regulated drains or proposed regulated drains in the county, and he shall:
(1) investigate, evaluate, and survey all regulated drains or proposed regulated drains, and prepare all reports, plans, profiles, and specifications necessary or incident to any proposed construction, reconstruction, or maintenance of regulated drains;
(2) prepare and make public standards of design, construction, and maintenance that will apply to all regulated drains and their appurtenances, taking into consideration in preparing these standards the published recommendations made by Purdue University, the American Society of Agricultural Engineers, the American Society of Civil Engineers, the United States Department of Agriculture, the department of natural resources, the United States Army Corps of Engineers, and other reliable sources of information;
(3) supervise all construction, reconstruction, and maintenance work performed under this chapter;
(4) catalog and maintain a record of all surveying notes, plans, profiles, and specifications of all regulated drains in the county,

and of all mutual and private drains when available; and
(5) perform the functions set forth in sections 67 through 69 of this chapter concerning all urban drains under his jurisdiction.
In preparing plans under subdivision (1), the surveyor shall, when feasible, include the seeding of the banks of all open drains. The surveyor shall, when feasible, use United States Geological Survey data on plans and profiles prepared under subdivision (1).
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.166-1983, SEC.5.

IC 36-9-27-30
Qualified deputies; appointment; duties; compensation
Sec. 30. (a) Whenever the county surveyor is not registered under IC 25-21.5 or IC 25-31 and that statute prohibits an unregistered person from performing any function that the county surveyor is directed to do under this chapter, the surveyor shall employ and fix the compensation of a person who is so registered to work with the surveyor in performing those functions. However, if the county surveyor does not employ a registered person within one (1) year of the acceptance of a petition for construction or reconstruction of a drain, the board may make the appointment of a registered person that this section requires.
(b) The person employed by the surveyor, who shall be known as a qualified deputy, shall file with the county surveyor the original of all plans, specifications, and other documents made by the person in performing the work for which the person was employed. Those plans, specifications, and other documents become a part of the permanent file of the surveyor's office, which the surveyor shall maintain for the use of the board as provided in section 109 of this chapter.
(c) The rate of compensation paid to a qualified deputy shall be assessed against the drainage project for which the deputy was employed.
(d) This subsection applies whenever the county surveyor is not registered under IC 25-21.5 or IC 25-31, and the county surveyor has not employed a registered person as provided in subsection (a). If the county has a full-time employee who is registered as a land surveyor under IC 25-21.5 or as a professional engineer under IC 25-31, the board may, subject to the approval of the county executive and the county surveyor, designate that person to perform the functions of the county surveyor under this chapter that are allowed under the employee's license as a land surveyor or professional engineer. If a designation is made and approved under this subsection, the county surveyor may not employ a registered person under subsection (a) to perform that same function.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.206-1984, SEC.1; P.L.76-1989, SEC.5; P.L.2-1997, SEC.84; P.L.2-1998, SEC.88; P.L.241-1999, SEC.4.

IC 36-9-27-31 Counties without elected surveyors; employment of engineers or surveyors by board
Sec. 31. If for any reason there is no elected county surveyor in any county, the board shall employ and fix the compensation of a part-time or full-time engineer or surveyor. The engineer or surveyor, who must be registered under IC 25-21.5 or IC 25-31 and must be or become a resident of Indiana, shall perform the functions required of the county surveyor in this chapter.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.2-1997, SEC.85.

IC 36-9-27-32
Contract deputies; appointment; powers and duties; compensation
Sec. 32. (a) Whenever the board finds that it is necessary to advance the work of construction or of reconstruction, as determined from the long-range plan established under section 36 of this chapter, to a degree inconsistent with the work load of the county surveyor, the board shall publicly declare an emergency and shall authorize the employment of an engineer, firm of engineers, or land surveyor as a contract deputy to perform the necessary work, including:
(1) the preparation of the surveyor's report or specified parts of it; and
(2) the supervision of the construction or reconstruction.
(b) A contract deputy shall be employed by contract. Each contract must be for work on a specific drainage project, and may be on a per project fee basis or on a per diem basis of compensation.
(c) A contract deputy must have the same qualifications as an engineer or surveyor employed or appointed by the board under section 30 or 31 of this chapter.
(d) The original of all plans, specifications, and other documents made by a contract deputy in performing the work for which he was employed, or facsimiles of them in reproducible form, shall be transmitted to the board and shall be permanently retained by the board or by the surveyor in the manner in which similar documents prepared by the surveyor or the board are retained.
(e) The compensation of a contract deputy shall be assessed against the drainage project for which the deputy was employed, and may be paid from the general drain improvement fund before the order for the construction or reconstruction.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.206-1984, SEC.2.

IC 36-9-27-33
Right of entry over private land; extension of spoil banks beyond right-of-way
Sec. 33. (a) The county surveyor, the board, or an authorized representative of the surveyor or the board acting under this chapter has the right of entry over and upon land lying within seventy-five (75) feet of any regulated drain. The seventy-five (75) foot limit shall be measured at right angles to: (1) the center line of any tiled drain; and
(2) the top edge of each bank of an open drain;
as determined by the surveyor.
(b) Spoil bank spreading resulting from the construction, reconstruction, or maintenance of an open drain may extend beyond the seventy-five (75) foot right-of-way if:
(1) the county surveyor finds that the extension is necessary; and
(2) the extension has been provided for in the engineer's report on the construction, reconstruction, or maintenance.
(c) All persons exercising the right given by this section shall, to the extent possible, use due care to avoid damage to crops, fences, buildings, and other structures outside of the right-of-way, and to crops and approved structures inside the right-of-way. The county surveyor shall give oral or written notice of the entry on the land to the property owner of record, and in the case of a municipality, to the executive of that municipality. The notice must state the purpose for the entry.
(d) The owners of land over which the right-of-way runs may use the land in any manner consistent with this chapter and the proper operation of the drain. Permanent structures may not be placed on any right-of-way without the written consent of the board. Temporary structures may be placed upon or over the right-of-way without the written consent of the board, but shall be removed immediately by the owner when so ordered by the board or by the county surveyor. Crops grown on a right-of-way are at the risk of the owner, and, if necessary in the reconstruction or maintenance of the drain, may be damaged without liability on the part of the surveyor, the board, or their representatives. Trees, shrubs, and woody vegetation may not be planted in the right-of-way without the written consent of the board, and trees and shrubs may be removed by the surveyor if necessary to the proper operation or maintenance of the drain.
(e) This subsection applies to new regulated drains established after September 1, 1984, and to urban drains. The board may reduce the seventy-five (75) foot requirement of subsections (a) and (b) to any distance of not less than twenty-five (25) feet from the top of each bank of an open ditch and fifteen (15) feet from the center line of any tiled drain as measured at right angles.
(f) The surveyor, the board, or an authorized representative of the surveyor or the board acting under this chapter does not commit criminal trespass under IC 35-43-2-2.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.206-1984, SEC.3; P.L.76-1989, SEC.6.

IC 36-9-27-34
Classification of drains by county surveyor
Sec. 34. (a) The county surveyor shall classify all regulated drains in the county as:
(1) drains in need of reconstruction; (2) drains in need of periodic maintenance; or
(3) drains that should be vacated.
The surveyor shall also consider the designation of urban drains under section 67 of this chapter.
(b) A regulated drain is in need of reconstruction when:
(1) it will not perform the function for which it was designed and constructed;
(2) it no longer conforms to the maps, profiles, and plans prepared at the time when the legal drain was established; or
(3) topographical or other changes have made the drain inadequate to properly drain the lands affected without extensive repairs or changes, including:
(A) converting all or part of an open drain to a tiled drain or a tiled drain to an open drain;
(B) adding an open drain to a tiled drain or a tiled drain to an open drain;
(C) increasing the size of the tile;
(D) deepening or widening an open drain;
(E) extending the length of a drain;
(F) changing the course of a drain;
(G) constructing drainage detention basins and drainage control dams;
(H) providing for erosion control and for grade stabilization structures; or
(I) making any major change to a drainage system that would be of public utility.
(c) A regulated drain is in need of periodic maintenance when, with or without the use of mechanical equipment, it can be made to perform the function for which it was designed and constructed, and to properly drain all affected land under current conditions, by periodically:
(1) cleaning it;
(2) spraying it;
(3) removing obstructions from it; and
(4) making minor repairs to it.
(d) A regulated drain should be vacated when:
(1) the drain does not perform the function for which it was designed and constructed, or it has become inadequate to properly drain all affected land under current conditions;
(2) the expense of reconstruction outweighs the benefits of reconstruction; and
(3) the vacation will not be detrimental to the public welfare.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.166-1983, SEC.6.

IC 36-9-27-35
Submission of classifications and order of work priority of drains to board; notice and hearing on classification and reclassification requests
Sec. 35. (a) The county surveyor shall submit to the board a

written report setting forth his classification of regulated drains in order of priority for action by the board. This report may be made from time to time during the surveyor's process of classification.
(b) The board may adopt the classifications and order of work priority as made by the county surveyor, or may modify them.
(c) If ten percent (10%) of the owners' request the board to classify or reclassify a drain affecting their land, the board shall, after giving notice to all affected owners, conduct a hearing on the request and adopt a proper classification. The notice shall be given by publication in accordance with IC 5-3-1. Notice shall be given to an attorney of record in the manner provided in section 110 of this chapter.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.75.

IC 36-9-27-36
Long range plan for reconstruction, maintenance, and vacation of drains; requests for advancement
Sec. 36. (a) When the classification of drains, or a partial classification of drains, has been adopted by the board, the county surveyor shall prepare a long-range plan for:
(1) the reconstruction of regulated drains classified as in need of reconstruction;
(2) the establishment of an annual maintenance assessment for regulated drains classified as in need of periodic maintenance; and
(3) the vacating of regulated drains classified as drains that should be vacated.
The plan must set forth the approximate date each drain will be referred to the surveyor for report, taking into consideration the work load of the surveyor and the estimation by the surveyor of the time it will take to prepare each report.
(b) The long-range plan is subject to approval by the board, may be amended by the board at any time, and shall be reconsidered and brought up to date before June 1 of each year.
(c) The board shall refer each regulated drain to the county surveyor for a report in accordance with the long-range plan. If no long-range plan has been adopted by the board, and if the surveyor has classified only part of the regulated drains, the board may refer the regulated drains that have been classified to the surveyor for a report in the order of priority set forth in the partial classification.
(d) Ten percent (10%) of the owners of land affected by a regulated drain that has been classified as a drain that:
(1) is in need of reconstruction;
(2) is in need of periodic maintenance; or
(3) should be vacated;
may file with the board a written request that the board advance the proposed date when the drain will be referred to the county surveyor for report. Upon receipt of such a request, the board shall set the request for hearing at its next regular meeting and shall promptly

mail notice of the time, date, and place of the hearing to the owners making the request. At the meeting any affected owner or the surveyor may present evidence for or against the request. After the hearing, the board may advance the date the drain will be referred to the surveyor if it is practicable to do so.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-37
Vacation of drains; procedure; appeals
Sec. 37. (a) When instituting proceedings to vacate a regulated drain, the board shall:
(1) serve a notice of intention to vacate on all owners of affected land;
(2) fix a date for a hearing;
(3) receive all objections filed;
(4) hold the hearing; and
(5) issue an order vacating or reclassifying the drain.
(b) A board acting under this section shall:
(1) comply with the applicable provisions of sections 49 through 52 of this chapter; and
(2) consider section 34(d) of this chapter in determining whether a drain should be vacated.
(c) An owner aggrieved by the final order of the board may obtain judicial review of the order under section 106 of this chapter.
(d) When a drain is vacated, the county treasurer shall transfer all money in that drain's maintenance fund to the general drain improvement fund.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.206-1984, SEC.4.

IC 36-9-27-38
Periodic maintenance of drains; surveyor's report
Sec. 38. When the board refers a regulated drain classified in need of periodic maintenance to the county surveyor, he shall prepare a maintenance report that includes the following items:
(1) The estimated annual cost of periodically maintaining the drain.
(2) The name and address of each owner of land that will be affected by the proposed maintenance, and the legal description of the land of each owner, as shown by the tax duplicate or record of transfers of the county in which the land is located. However, a public way owned by a county or by the state shall be described by its name or number, and the right-of-way of a railroad may be described as the right-of-way of the owner through section, township, and range. If the name of an owner is not known, and cannot be discovered through diligent inquiry, the report may describe the land as belonging to the person who appears to be the owner according to the last tax duplicate or record of transfers of the county where the land is located. (3) The nature of the maintenance work required and how frequently the work should be performed.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-39
Periodic maintenance of drains; schedule of assessments
Sec. 39. When the board receives a maintenance report under section 38 of this chapter, it shall prepare a schedule of assessments that includes the following items:
(1) A description of each tract of land determined to be benefited, and the name and address of the owner, as listed on the county surveyor's report.
(2) The percentage of the estimated cost of periodically maintaining the drain to be assessed against each tract of land. The percentage shall be based upon the benefit accruing to each tract of land from the maintenance, and must be at least one hundred percent (100%) and as near to one hundred percent (100%) as is practicable.
(3) The amount annually assessed against each tract of land for maintenance.
The board may consider the factors listed in section 112 of this chapter in preparing the schedule.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-40
Periodic maintenance of drains; notice and hearing on surveyor's report and schedule of assessments; objections; publication of notice of final order
Sec. 40. (a) The board shall fix a date, time, and place for a hearing on the maintenance report of the surveyor and on the schedule of assessments, and shall prepare a written notice for each owner of land proposed to be assessed. The notice, which must describe the land to be assessed, must state:
(1) the name and identifying number by which the drainage proceedings are known;
(2) that the maintenance report of the county surveyor and the schedule of assessments made by the board have been filed and are available for public inspection in the office of the surveyor;
(3) that the surveyor has estimated that the annual cost of periodically maintaining the drain is in the sum of __________ dollars;
(4) that the land of the owner is shown by the schedule of assessments to be annually assessed __________ percent of the total cost of periodically maintaining the drain;
(5) that the land of the owner is shown by the schedule of assessments to be annually assessed in the sum of __________ dollars for periodically maintaining the drain; and
(6) the date, hour, and place of the hearing before the board on the surveyor's maintenance report and on the schedule of assessments. (b) Not less than thirty (30) nor more than forty (40) days before the date of the hearing, the board shall mail a copy of the notice in a five (5) day return envelope to each owner named in the schedule of assessments.
(c) The board shall publish a notice in accordance with IC 5-3-1. The notice must:
(1) identify the drainage proceedings;
(2) be addressed to whom it may concern and to the addressee on each letter that was mailed under subsection (b) and was returned undelivered; and
(3) state that:
(A) the maintenance report of the surveyor and the schedule of assessments made by the board have been filed and are available for public inspection in the office of the county surveyor; and
(B) a hearing will be held before the board on the schedule of assessments, specifying the time and place of the hearing.
(d) Not less than five (5) days before the hearing, any owner of land named in the schedule of assessments may file with the board a written objection alleging that he is the owner of land assessed as benefited and the benefits assessed against his land are excessive. Each objector may file written evidence in support of his objection. The failure of an owner to file an objection constitutes a waiver of his right to subsequently object, on the ground stated in this subsection, to any final action of the board.
(e) On or before the day of the hearing, the surveyor shall, and any owner of land named in the schedule of assessments may, cause written evidence to be filed in support of or in rebuttal to any objection filed under subsection (d).
(f) The board shall consider the objections and evidence filed, may adjourn the hearing from day to day or to a day certain, and may issue an order permitting additional written evidence to be filed in support of or in rebuttal to the objections and evidence previously filed.
(g) After considering all objections and evidence, the board may amend the schedule of assessments as justice may require. Before final adjournment of the hearing, the board shall issue an order adopting the schedule of assessments as originally filed or as amended, mark the order filed, and publicly announce the order at the hearing. Immediately after that, the board shall publish a notice in accordance with IC 5-3-1. The notice must identify the drainage proceedings and state that the findings and order of the board have been filed and are available for inspection in the office of the county surveyor.
(h) If judicial review of the findings and order of the board is not requested under section 106 of this chapter within twenty (20) days after the date of publication of the notice, the order becomes conclusive.
(i) The notice required by subsections (a) and (b) for each owner of land proposed to be assessed is not required for a joint board that

includes three (3) or more counties in a drainage basin that exceeds eighty thousand (80,000) acres, except that when the proposed assessment affects land owned by a public utility or railroad the requirements of subsections (a) and (b) shall be met as to the public utility or railroad.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.76; P.L.370-1983, SEC.1; P.L.239-1996, SEC.1.

IC 36-9-27-41
Periodic maintenance of drains; combination of drains for assessment purposes; procedure
Sec. 41. (a) If recommended by the county surveyor, the board may, after notice and hearing to affected owners, combine regulated drains located in the same watershed for the purpose of annually assessing the owners benefited for periodic maintenance.
(b) The notice shall be published in accordance with IC 5-3-1. Notice shall also be given to an attorney of record in the manner provided in section 110 of this chapter.
(c) In combining drains, the board shall consider:
(1) whether the drains are tiled or open; and
(2) the uniformity of topography and soil types;
so that the drains that are combined represent substantially the same maintenance problem and can be kept in proper repair at a cost sufficiently uniform as to constitute no substantial inequity for any owner included in the combination of drains.
(d) The board may, from time to time, add regulated drains to a combination of drains established under this section.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.77.

IC 36-9-27-42
Increases and decreases in assessments for periodic maintenance of drains; procedure
Sec. 42. (a) The board may at any time increase or decrease the amount annually assessed for periodic maintenance of a regulated drain if the board finds that the county surveyor's estimate of the cost of maintaining the drain was insufficient or excessive.
(b) The board may decrease the amount annually assessed without notice to the affected owners if the percentage of benefit assigned to all tracts of land affected is not changed from that originally determined by the board.
(c) The board may increase the amount annually assessed once without notice to the affected owners if:
(1) the percentage of benefit assigned to all tracts of land affected is not changed from that originally determined by the board; and
(2) the increase does not exceed twenty-five percent (25%) of the amount initially established.
(d) If the board:
(1) finds that the percentage of benefit assigned to any

particular tract or tracts of land should be increased due to a change in land use or for any other reason; or
(2) proposes an increase or decrease that would affect all of the lands assessed for the maintenance of the drain and that is not exempted from the giving of notice under subsection (b) or (c);
the board shall mail a notice to the owner or owners of the land. The notice must state the proposed change in the assessment, and specify a date, time, and place, not less than ten (10) days after the notice is mailed, when the board will hear objections to the change. An owner may file written objections to the proposed change on or before the date of the hearing. At the hearing, the board shall consider all objections and evidence filed and shall enter an order as justice may require. The board shall mail a copy of its order to the owner or owners affected. If an owner does not request judicial review of the order under section 106 of this chapter within twenty (20) days after his receipt of the copy of the order, the order becomes conclusive.
(e) A joint board that includes three (3) or more counties in a drainage basin that exceeds one hundred thousand (100,000) acres shall publish notice in accordance with IC 5-3-1 instead of mailing notice to the owner or owners of land as required by subsection (d).
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.317, SEC.25; P.L.370-1983, SEC.2.

IC 36-9-27-43
Omission of annual assessment
Sec. 43. (a) If in any year a maintenance fund established under section 44 of this chapter has an unencumbered balance equal to or greater than four (4) times the estimated annual cost of periodically maintaining the drain for which the fund was established, the annual assessment for the maintenance of that drain may be omitted for that year.
(b) The county drainage board may collect the drain assessment even though the unencumbered balance of the maintenance fund is equal to or greater than four (4) times the estimated annual cost of periodic maintenance of the drain for which the fund was established if the drainage board does the following:
(1) Conducts a public hearing in accordance with section 40 of this chapter.
(2) At the public hearing estimates what the unencumbered balance of the maintenance fund would be, as a multiple of the estimated annual cost of periodic maintenance of the drain, after the collection of the total amount that the board intends to collect in assessments.
However, the annual assessment for the maintenance of the drain shall be omitted if, according to the estimate of the board, the collection of the intended total amount of assessments would increase the unencumbered balance of the maintenance fund to equal or exceed eight (8) times the estimated annual cost of periodic maintenance of the drain for which the fund was established.
As added by Acts 1981, P.L.309, SEC.101. Amended by

P.L.276-2001, SEC.13.

IC 36-9-27-44
Establishment of maintenance funds for drains
Sec. 44. (a) A maintenance fund is established for each regulated drain and for each combination of drains established under section 41 of this chapter. A maintenance fund consists of:
(1) money received from annual assessments upon land benefited by the periodic maintenance of a drain;
(2) penalties received on collection of delinquent annual assessments made for the periodic maintenance of a drain; and
(3) money received from any person as compensation for damages suffered to a drain.
(b) The county auditor shall:
(1) set up a separate ledger account for each regulated drain or combination of drains whenever the board fixes an annual assessment for the periodic maintenance of the drain or combination; and
(2) extend the assessments upon the ditch duplicate in each year that the assessments are to be made.
(c) Whenever the county surveyor's estimate for annual maintenance of any drain is not more than one thousand five hundred dollars ($1,500), the board may exempt that drain from the requirement that a maintenance fund be established. Expenses up to one thousand five hundred dollars ($1,500) in each year for the drain shall be paid from the general drain improvement fund established under section 73 of this chapter. The surveyor may make these minor repairs without advertising or letting a contract or contracts, but the total of these expenditures in any one (1) county in each year may not exceed ten dollars ($10) per mile of regulated drains in the county. Expenditures under this subsection may not be assessed to the affected owners.
(d) The board may deposit money that is in a maintenance fund in the manner and to the extent provided by IC 5-13-6.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.351-1985, SEC.1; P.L.19-1987, SEC.55.

IC 36-9-27-45
Maintenance funds for drains; use of funds
Sec. 45. A maintenance fund established under section 44 of this chapter is subject to the use of the board for the necessary or proper repair, maintenance, study, or evaluation of the particular drain or combination of drains, which may be done whenever the board, upon the recommendation of the county surveyor, finds that it is necessary. The payment for all such maintenance work shall be made out of the appropriate maintenance fund. However, if:
(1) a maintenance fund has not been established for the drain or combination of drains; or
(2) a maintenance fund has been established but it is not sufficient to pay for the work; the general drain improvement fund shall be used to pay the cost of the work or to pay for the deficiency, and the general drain improvement fund shall be reimbursed from the appropriate maintenance fund when it is established or becomes sufficient.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.276-2001, SEC.14.

IC 36-9-27-45.5
Excess drainage maintenance fund balance; transfer of funds
Sec. 45.5. (a) This section applies when a county surveyor advises the drainage board that in the county surveyor's opinion a maintenance fund has a balance in excess of the amount reasonably needed in that fund for maintenance work in the foreseeable future.
(b) The board may transfer an amount up to a maximum of seventy-five percent (75%) of the money in the maintenance fund to a reconstruction fund that covers the same watershed as the maintenance fund from which the money is transferred.
As added by P.L.154-1993, SEC.6.

IC 36-9-27-46
Obstruction of drains; repair procedure
Sec. 46. (a) When a regulated drain is obstructed or damaged by logs, trees, brush, unauthorized structures, trash, debris, excavating, filling, or pasturing livestock, or in any other way, the county surveyor shall immediately remove the obstruction and repair any damage.
(b) Notwithstanding subsection (a), if the obstruction or damage is caused by an owner of land affected by the drain, the county surveyor shall first mail a notice to the owner, with return receipt requested, requiring the owner to remove the obstruction and repair the damage. If the owner fails to comply within ten (10) days after receipt of the notice, the surveyor shall perform the work, and the cost of the work shall be paid out of the annual maintenance fund of the drain if one has been established, or, if no such fund has been established, out of the general drain improvement fund.
(c) If the obstruction or damage has been caused by the acts or omissions of an owner of land affected by the drain, the board may, after a hearing with written notice served on the owner, add an amount sufficient to pay for the damage to the next annual assessment made against the land of the owner. The board shall certify the assessment to the county auditor in the same manner as any other assessment.
(d) If the obstruction or damage is caused by the acts or omissions of a person other than the owner of land affected by the drain, the board may bring an action against that person in court. The board is entitled to recover the reasonable value of removing the obstruction and repairing the damage, plus a reasonable attorney's fee.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-47 Persons entering land under contract, easement, or statute; damage to drains; repair procedure
Sec. 47. (a) Whenever any person:
(1) goes upon any land under any contract, easement, or statute; and
(2) damages a regulated drain or impedes the flow of such a drain by placing pipe, cable, or other material over, under, or through the drain;
the board shall serve upon the person an order requiring him to immediately repair the damages and remove the obstruction.
(b) If the person fails to comply with the order, the county surveyor shall repair the damage and remove the obstruction. The board may then bring an action against the person to recover damages, including the reasonable cost of repairing the damage and removing the obstruction, along with reasonable attorney's fees.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-48
Construction or reconstruction of drains; relocation of public utility equipment; procedure
Sec. 48. (a) Whenever, in the construction or reconstruction of a regulated drain, the county surveyor determines that:
(1) the proposed drain will cross a pipeline, cable, or similar equipment of a public utility; and
(2) the equipment will interfere with the proper operation of the drain;
he shall include in his plans the relocation requirements of the equipment. The surveyor shall, by registered mail, send a copy of the requirements to the public utility owning the equipment.
(b) If requested by the public utility, the county surveyor shall meet with the public utility at a time and place to be fixed by the surveyor and hear objections to the requirements. After the hearing, the surveyor may change the requirements as justice may require.
(c) If the board finds that the relocation of a pipeline, cable, or similar equipment owned by a public utility is necessary in the construction or reconstruction of a regulated drain, the cost of relocation shall be paid by the public utility.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-49
Reconstruction of drains; surveyor's report
Sec. 49. (a) When the board refers a regulated drain to the county surveyor for a reconstruction report, the surveyor shall determine and set forth in his report the best and cheapest method of reconstructing the drain so that it will adequately drain all affected land.
(b) The county surveyor shall make the necessary surveys, maps, profiles, plans, and specifications, and he may include in them:
(1) all of the repairs or changes specifically set forth in section 34(b) of this chapter; and
(2) any other repairs or changes that good engineering practice

requires, including arms where none existed before.
(c) The county surveyor shall estimate the costs of the proposed reconstruction, including costs of notices and advertising, and he shall also estimate the annual cost of periodically maintaining the proposed reconstruction.
(d) The county surveyor shall include in his report the name and address of each owner of land that will be affected by the proposed reconstruction, and the legal description of the land of each owner as shown by the tax duplicate or record of transfers of the county in which the land is located. However, a public way owned by a county or by the state shall be described by its name or number, and the right-of-way of a railroad may be described as the right-of-way of the owner through section, township, and range. If the name of an owner is not known, and cannot be discovered through diligent inquiry, the report may describe the land as belonging to the person who appears to be the owner according to the last tax duplicate or record of transfers of the county where the land is located.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-50
Reconstruction of drains; preparation of schedule of assessments and damages
Sec. 50. When the county surveyor files a reconstruction report, he shall consult with the board, and the board shall take the following actions:
(1) Prepare a schedule of assessments containing a description of each tract of land determined to be benefited by the reconstruction, and the name and address of the owner of the land. The name, address, and description shall be taken from the surveyor's report. The board shall enter in the assessment schedule the percentage of the total cost of the reconstruction to be assessed against each tract of land, with the percentage to be based upon the benefit accruing to the land from the reconstruction. The percentage allocated to all lands benefited must be at least one hundred percent (100%) and as near to one hundred percent (100%) as is practicable.
(2) Determine the amount of damages sustained by any owner as a result of the reconstruction, and prepare a schedule of damages containing:
(A) the name and address of each owner determined to be damaged and a description of the owner's land, as shown by the surveyor's report;
(B) the amount of each owner's damages; and
(C) an explanation of the injury upon which the determination was based.
The surveyor shall add the damages to all lands as determined by the board to the estimated costs and expenses contained in his report, and the result constitutes the total estimated cost of the reconstruction.
(3) Set forth the amount of each owner's assessment based on the total estimated cost of the reconstruction. (4) Set forth the amount of each owner's annual assessment based on the estimated periodic maintenance cost of the reconstruction. The percentage used in computing the annual assessment may, but need not be, the same for each tract of land as the percentage used in computing the general assessment.
The board may consider the factors listed in section 112 of this chapter in preparing the schedules.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-51
Reconstruction of drains necessitated by changes in land use; assessments
Sec. 51. Whenever it becomes necessary to reconstruct a regulated drain that has become inadequate due to an increased flow of drainage resulting, in whole or in part, from a change in land use by one (1) or more owners of land affected by the drain, the board shall consider that fact in assessing benefits to pay the cost of the reconstruction, and the owner or owners necessitating the reconstruction shall be assessed accordingly.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-52
Reconstruction of drains; notice and hearing on surveyor's report and schedules; objections; final order
Sec. 52. (a) When the schedules of damages and assessments are completed and marked filed, the board shall fix a date, time, and place for a hearing on the reconstruction report of the county surveyor and on the schedules of damages and assessments, and shall prepare a notice for each owner of land affected by the reconstruction. The notice must state:
(1) the name and identifying number by which the proposed reconstruction is known;
(2) that the reconstruction report of the surveyor and the schedules of damages and benefits as determined by the board have been filed and are available for inspection in the office of the surveyor;
(3) that the land of the owner is shown by the schedule of damages to be damaged in the sum of ______ dollars;
(4) that the land of the owner is shown by the schedule of assessments to be assessed ______ percent of the total cost of reconstruction, and that ______ percent of the estimated total cost of the reconstruction is in the sum of _______ dollars;
(5) that the land of the owner is shown by the schedule of assessments to be annually assessed in the sum of _______ dollars for estimated periodic maintenance of the reconstruction; and
(6) the date, hour, and place of the hearing on the surveyor's reconstruction report and on the schedules of damages and assessments.
(b) Not less than thirty (30) nor more than forty (40) days before

the date of the hearing, the board shall mail a copy of the notice in a five (5) day return envelope to each owner named in the schedules of damages and assessments.
(c) The board shall publish a notice in accordance with IC 5-3-1. The notice must:
(1) identify the proposed reconstruction;
(2) be addressed to whom it may concern and to the addressee on each letter that was mailed under subsection (b) and was returned undelivered; and
(3) state that:
(A) the reconstruction report of the county surveyor and the schedules of damages and assessments made by the board have been filed and are available for public inspection in the office of the county surveyor; and
(B) a hearing will be held before the board on the report and schedules, specifying the time and place of hearing.
(d) Not less than five (5) days before the board's hearing on a reconstruction report, an owner of lands affected by the report or by the schedules of damages and assessments may file with the board written objections to the report, schedules, or both. The objections may be for one (1) or more of the following causes:
(1) The costs, damages, and expenses of the proposed reconstruction will exceed the benefits that will result to the owners of all land benefited.
(2) The objector is the owner of land assessed as benefited, and the benefits assessed against his land are excessive.
(3) The objector is the owner of land damaged by the reconstruction, and:
(A) the board failed to find that his land is damaged; or
(B) the damages assessed to his land are inadequate.
Each objector may file written evidence in support of his objections. The failure of an owner to file objections constitutes a waiver of his right to subsequently object, on the grounds stated in this subsection, to any final action of the board.
(e) On or before the day of the hearing, the county surveyor shall, and any owner of land affected by the proposed reconstruction may, cause written evidence to be filed in support of or in rebuttal to any objection filed under subsection (d).
(f) The board shall consider the objections and evidence filed, may adjourn the hearing from day to day or to a day certain, and may issue an order permitting additional written evidence to be filed in support of or in rebuttal to the objections and evidence previously filed.
(g) After considering all of the objections and evidence, the board may amend the schedules of damages and assessments, and the county surveyor may modify his report, as justice may require.
(h) Before final adjournment of the hearing, the board shall determine in writing whether the costs, damages, and expenses of the proposed reconstruction will be less than the benefits accruing to the owners of land benefited by the construction. If the board answers

this question in the negative, it shall dismiss the proceedings. If the board answers the question in the affirmative, it shall adopt the reconstruction report of the county surveyor and the schedule of damages and assessments, including annual assessments for periodic maintenance, as originally filed or as amended, into its findings, and issue an order declaring the proposed reconstruction established. The board shall mark the findings and order filed and publicly announce the findings and order at the hearing. Immediately after that, the board shall publish a notice in accordance with IC 5-3-1. The notice must identify the drainage proceedings and state that the findings and order of the board have been filed and are available for inspection in the office of the surveyor.
(i) If judicial review of the findings and order of the board is not requested under section 106 of this chapter within twenty (20) days after the date of publication of the notice, the findings and order become conclusive.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.78; P.L.180-1995, SEC.6.

IC 36-9-27-52.5
Authorization for reconstruction of regulated drain
Sec. 52.5. (a) If:
(1) a proposed project for the reconstruction of a regulated drain is presented to the board for approval;
(2) the proposed project consists exclusively of the relocation of a regulated drain from one (1) site on property owned by a person to another site on property owned by the same person;
(3) the specifications for the project have been approved by the county surveyor;
(4) the project will be completed under the supervision of the county surveyor;
(5) the person who owns the property on which the regulated drain will be relocated will pay the entire cost of the project;
(6) the county surveyor has investigated whether any other owner of land in the watershed in which the regulated drain is located will be adversely affected by the proposed project, and has communicated the results of the investigation to the board;
(7) the board finds that no owner of land in the watershed in which the regulated drain is located will be adversely affected by the proposed project; and
(8) the board, at a public meeting, votes to approve the proposed project;
the board may issue an order authorizing the reconstruction of a regulated drain.
(b) The board may issue an order authorizing the reconstruction of a regulated drain under subsection (a) without:
(1) the preparation and filing of a reconstruction report under sections 49 and 50 of this chapter;
(2) the preparation by the county surveyor of a schedule of damages and assessments under section 50 of this chapter; and (3) a hearing on the reconstruction report and the schedules of damages and assessments under section 52 of this chapter.
As added by P.L.273-1995, SEC.3.

IC 36-9-27-53
Reconstruction proceedings; combination of drains; procedure
Sec. 53. (a) Whenever:
(1) the board has initiated, or is considering initiating, a proceeding to reconstruct a regulated drain under this chapter;
(2) one (1) or more other regulated drains in the same watershed are in need of reconstruction;
(3) the board finds that no substantial injustice would result from treating the drains as a single drain; and
(4) the board has given notice and a hearing to the owners of affected land;
the board may issue an order combining the drains.
(b) The notice shall be published:
(1) at least once; and
(2) not less than ten (10) nor more than thirty (30) days before the date of the hearing;
in a newspaper of general circulation in the area affected. Notice shall also be given to an attorney of record in the manner provided in section 110 of this chapter.
(c) After an order is issued under this section, this chapter applies to the combined drains as if they were a single drain.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-53.5
Onsite field review; procedures
Sec. 53.5. (a) A county surveyor or board planning to perform a project for the reconstruction or maintenance of a regulated drain under IC 36-9-27 that:
(1) is subject to regulation under:
(A) IC 14-26-5; or
(B) IC 14-28-1; or
(2) requires an individual permit under Section 404 of the federal Clean Water Act (33 U.S.C. 1344);
shall request an onsite field review of the project through a written notification of the division of water of the department of natural resources (referred to as "the division" in this section).
(b) Not more than fourteen (14) days after it receives a notification under subsection (a), the division shall contact the county surveyor or the designee of the county surveyor and the department of environmental management to establish a date, time, and location for the onsite field review.
(c) The onsite field review shall be conducted by a team consisting of:
(1) one (1) or more representatives of the county;
(2) one (1) or more representatives of the department of natural resources, including an engineer from the division of water; (3) one (1) or more representatives of the department of environmental management; and
(4) if applicable, representatives of the local soil and water conservation district.
(d) Not more than thirty (30) calendar days after the completion of an onsite field review under this section, the division shall provide the county surveyor with a written summary of the review. The summary must contain the following:
(1) A narrative and map defining the project location.
(2) A description of the proposed work.
(3) A list of conditions that:
(A) the department of natural resources would place on a permit to mitigate any unreasonable or detrimental effects that may occur as a result of the proposed work;
(B) the department of environmental management would place on a certification to comply with Section 401 of the federal Clean Water Act (33 U.S.C. 1341), if it is possible to ensure compliance with Section 401 by placing conditions on the certification; or
(C) both departments referred to in this subdivision would place on a permit or certification.
(e) The department of natural resources may not require or recommend the following as conditions for a permit for a project for the reconstruction or maintenance of a regulated drain:
(1) Deed restrictions in connection with the proposed work.
(2) Conservation easements in connection with the proposed work.
(3) Tree planting or tree retention within the easement of the regulated drain, if:
(A) the project involves construction on only one (1) side of the drain;
(B) vegetation on the opposite overbank will not be disturbed; and
(C) the board agrees to establish a suitably sized vegetated filter strip consisting of grasses and legumes along the side of the drain on which the construction will occur.
(f) For the purposes of subsection (e)(3), a project involves construction on only one (1) side of a regulated drain if the work is limited to the entire area:
(1) below the top of the banks; and
(2) within the drainage easement on one (1) side;
of the stream or open drain.
(g) A county surveyor or board that is aggrieved by the permit conditions disclosed under subsection (d)(3) has the right to enter into further negotiations with the department of natural resources and the department of environmental management in order to obtain a mutually agreeable set of permit conditions.
(h) If the permit conditions disclosed under subsection (d)(3) concerning a project for the reconstruction or maintenance of a regulated drain are acceptable to the county surveyor and board, the

conditions:
(1) are binding upon the department of natural resources; and
(2) may not be changed by the department of natural resources.
However, subdivisions (1) and (2) cease to apply to the permit conditions disclosed under subsection (d)(3) concerning a project if an application for a permit for the project is not submitted within two (2) years after the onsite field review.
As added by P.L.180-1995, SEC.7. Amended by P.L.2-1996, SEC.295.

IC 36-9-27-54
Construction of drains; petitions
Sec. 54. (a) When one (1) or more persons want to establish a new regulated drain, and that drain cannot be established in the best and cheapest manner without affecting land owned by other persons, the person or persons seeking to establish the drain must file a petition with the board. If the proposed drain will affect land in two (2) or more counties, the petition shall be filed in each of the affected counties. The petition shall be entitled "In the Matter of the __________ Drain Petition".
(b) The petition may be filed by:
(1) the owners of:
(A) ten percent (10%) or more in acreage; or
(B) twenty-five percent (25%) or more of the assessed valuation;
of the land that is outside the corporate boundaries of a municipality and is alleged by the petition to be affected by the proposed drain;
(2) a county executive that wants to provide for the drainage of a public highway;
(3) a township executive or the governing body of a school corporation that wants to drain the grounds of a public school; or
(4) a municipal legislative body that wants to provide for the drainage of the land of the municipality.
(c) The petition must include the following items:
(1) A statement showing that each petitioner is qualified to file the petition.
(2) The legal description of each tract of land that a petitioner believes will be affected by the proposed drain, and the name and address of each owner, as shown by the tax duplicate or record of transfers of the county. However, a public way owned by a county or by the state shall be described by its name or number, and the right-of-way of a railroad may be described as the right-of-way of the owner through section, township, and range. The petition must describe an area of land equal to three-fourths (3/4) or more in area of all the affected land.
(3) The general route of the proposed drain.
(4) A statement that in the opinion of the petitioner the costs, damages, and expenses of the proposed drain will be less than the benefits accruing to the owners of land likely to be benefited

by the drain.
(5) A statement that in the opinion of the petitioner the proposed drain will:
(A) improve the public health;
(B) benefit a public highway in a county or a public street in a municipality;
(C) drain the grounds of a public school; or
(D) be of public utility.
(6) The name of the attorney representing the petitioner in the drainage petition.
(7) A statement that the petitioner shall pay the cost of notice and all legal costs, if the petition is dismissed.
The petitioner shall post a bond sufficient to pay the cost of notice and all legal costs if the petition is dismissed.
(d) The petition must be signed by each petitioner and filed in duplicate with the county surveyor, who shall receive it on behalf of the board. The surveyor shall examine the petition and if it is in proper form he shall mark it filed, showing the date of filing, and give it a distinguishing name by insertion in its caption. If the petition is not in proper form, the surveyor shall return it to the attorney for the petitioner, pointing out in what respects the petition fails to comply with this chapter. The attorney may then amend the petition and refile it with the surveyor.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-55
Construction of drains; inspection and preliminary report by county surveyor
Sec. 55. When the county surveyor has accepted a petition and marked it filed under section 54 of this chapter, he shall make a personal inspection of the land described in the petition and file with the board a written preliminary report stating:
(1) whether the proposed drain is practicable;
(2) whether the proposed drain will improve the public health, benefit a public highway in a county or a public street in a municipality, drain the grounds of a public school, or be of public utility; and
(3) whether the costs, damages, and expenses of the proposed drain will probably be less than the benefits accruing to the owners of land likely to be benefited.
In determining whether the proposed drain is practicable, the surveyor may consider changing the route of the proposed drain from that set forth in the petition to conform with sound engineering principles.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-56
Construction of drains; negative findings by surveyor; procedure
Sec. 56. (a) If the county surveyor's report concerning any of the three (3) subdivisions of section 55 of this chapter is wholly in the

negative, the board shall have a copy of the surveyor's preliminary report served upon the attorney for the petitioner.
(b) Within twenty (20) days after service is made under subsection (a), the petitioner may file with the board written objections to the report, along with written evidence in support of the objections.
(c) The board shall consider any objections and written evidence filed by petitioner, and may then adopt the surveyor's preliminary report as filed or amend it as justice may require. However, if the board finds that the report concerning any of the three (3) subdivisions of section 55 of this chapter should be wholly in the negative, it shall dismiss the petition, whether or not the petitioner has filed objections and evidence.
(d) The board shall serve a copy of its findings and the notice of dismissal, if any, on the attorney for the petitioner. The petitioner may file an appeal from the order of the board under section 106 of this chapter within twenty (20) days after service of the order on his attorney.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-57
Construction of drains; affirmative findings by surveyor; procedure
Sec. 57. (a) If the county surveyor, in his preliminary report, or the board, after a hearing under section 56 of this chapter, finds that the report concerning each of the three (3) subdivisions of section 55 of this chapter should be in the affirmative, the surveyor shall determine if any land other than that described in the petition will be affected by the proposed drain. If the surveyor finds that additional land will be affected, he shall make a written report to the board, setting forth the boundary of the additional area of affected land.
(b) After receiving the county surveyor's report under subsection (a), the board shall determine if the petition describes an area of land equal to three-fourths (3/4) or more of all the affected land.
(c) If the board's determination under subsection (b) is in the negative, the board shall enter an order dismissing the petition, unless within a time specified by the board a supplementary petition describing a sufficient area contiguous to the area described in the original petition, with the signatures required to qualify the supplementing petition, is filed with the board. The board shall serve a copy of the report of the county surveyor and order of dismissal upon the attorney for petitioner. The dismissal does not prohibit the subsequent filing of a proper petition.
(d) If the county surveyor determines that additional land will be affected by the proposed drain, and that the petition described a sufficient area of land, he shall prepare a written report describing the boundary of the additional area and have a copy of the report served on the attorney for the petitioner. The petitioner, within thirty (30) days after service of the report upon his attorney, shall file with the surveyor an amendment to the petition, including: (1) the names and addresses of the owners of all land within the additional area described in the surveyor's report; and
(2) a legal description of each owner's land.
The names, addresses, and legal descriptions shall be described in the manner prescribed by section 54(c)(2) of this chapter. If the petitioner fails to file the amendment to the petition within the thirty (30) day period, or within any additional time granted to the petitioner by the surveyor or the board, the surveyor shall report that fact to the board at its next meeting. The board shall then enter an order dismissing the petition and serve a copy of the order on the attorney for petitioner.
(e) If the county surveyor determines that the petition described all of the land that may be affected by the proposed drain, or if the surveyor determines otherwise and a proper amendment to the petition is filed under subsection (d), the surveyor shall immediately fix a date, hour, and place for a hearing before the board on the petition and shall have written notice of the hearing served on the attorney for the petitioner. The date of the hearing may not be less than thirty (30) nor more than forty (40) days after the date of service of notice upon the petitioner's attorney. The surveyor shall call a special meeting of the board for the date, time, and place fixed in the notice unless a meeting of the board is already scheduled for the date, time, and place.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-58
Construction of drains; notice of hearing on petition
Sec. 58. (a) Within seven (7) days after the attorney for the petitioner is served with notice of a hearing under section 57(e) of this chapter, he shall prepare a written notice setting forth:
(1) the fact of the filing and pendency of the petition;
(2) the name and identifying number by which the petition is known;
(3) the general route of the proposed drain; and
(4) the date, hour, and place of the hearing before the board.
(b) The attorney for the petitioner shall, within the seven (7) day period, mail a copy of the notice in a five (5) day return envelope to each owner named in the petition.
(c) The attorney for the petitioner shall have a copy of the notice published in accordance with IC 5-3-1. The published notice shall be directed to whom it may concern and to the addressee on each letter that was mailed under subsection (b) and was returned undelivered.
(d) On or before the day of the hearing, the attorney for the petitioner shall file with the board affidavits showing the mailing of the notices under subsection (b) and the publication of notice under subsection (c). The mailing and publication of the notice under this section constitute public notice to all owners of the pendency of the petition, whether or not they were individually named and notified, and are sufficient to give the board jurisdiction over those owners.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981,

P.L.45, SEC.79.

IC 36-9-27-59
Construction of drains; remonstrances and objections to petition
Sec. 59. (a) At least five (5) days before the board's hearing on a petition to establish a new regulated drain, one (1) or more persons who own two-thirds (2/3) in the area of the acreage and fifty-one percent (51%) of the assessed valuation of the land named in the petition, or that may be affected by an assessment of benefits or damages, may file with the board a written remonstrance, signed by each remonstrator, against the construction of the proposed drain.
(b) At least five (5) days before the board's hearing on a petition to establish a new regulated drain, any person named in the petition as the owner of land likely to be affected by the proposed drain may object to any member of the board acting in the proceedings to establish the drain, if that member has an interest in any of the land described in the petition. The objection must be in writing, filed with the board, and verified by the signer.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-60
Construction of drains; hearing on petition; consideration of remonstrances and objections
Sec. 60. (a) At its hearing on a petition to establish a new regulated drain, the board shall consider:
(1) any remonstrance filed under section 59(a) of this chapter; and
(2) any objection filed under section 59(b) of this chapter.
(b) If the board finds that a proper remonstrance has been filed, it may dismiss the petition. If the board does not dismiss the petition, it shall forward the petition to the county surveyor for a final report.
(c) If the board finds that a proper objection has been filed, the person against whom the objection is made shall disqualify himself from any further action in the proceedings to establish the drain.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.317, SEC.26.

IC 36-9-27-61
Construction of drains; final report by county surveyor
Sec. 61. When the board refers a petition to the county surveyor for a final report under section 60(b) of this chapter, the surveyor shall do the following:
(1) Make the necessary survey for the proposed drain.
(2) Prepare plans for structures other than bridges or culverts crossing a railroad right-of-way or a highway owned by the state. In preparing the plans, the surveyor shall include all appurtenances needed to complete the proposed drain.
(3) Prepare maps showing the location of the land proposed to be assessed.
(4) Prepare profiles showing the cuts and gradient of the

proposed work.
(5) Determine the best and cheapest method of drainage, which may be by:
(A) removing obstructions from a natural or artificial watercourse;
(B) diverting a natural or artificial watercourse from its channel;
(C) deepening, widening, or changing the channel of a natural or artificial watercourse;
(D) constructing an artificial channel, with or without arms or branches;
(E) tiling all or part of an open drain;
(F) converting all or part of a tiled drain to an open drain;
(G) constructing a new drain as a part or the whole of the work; or
(H) any combination of these methods.
(6) Determine and describe the termini, route, location, and character of the proposed work, including grades, bench marks, and all necessary arms. The surveyor may vary the line of the work from the line described in the petition, and he may fix the beginning and outlet so as to secure the best results.
(7) Divide the proposed drain into sections of not more than one hundred (100) feet in length, and compute and set out the number of cubic yards of excavation in each section.
(8) Estimate the cost of the proposed drain, including construction, seeding or sodding of disturbed areas and the banks of open drains, notices, advertising, and the attorney's fee for the petitioner's attorney. The amount of the attorney's fee is computed as follows:
(A) If the estimated cost of constructing the drain is less than one thousand five hundred dollars ($1,500), the fee is fifteen percent (15%) of that cost.
(B) If the estimated construction cost is one thousand five hundred dollars ($1,500) or more, but less than twenty-five thousand dollars ($25,000), the fee is two hundred twenty-five dollars ($225) plus five percent (5%) of the amount by which that cost exceeds one thousand five hundred dollars ($1,500).
(C) If the estimated construction cost is twenty-five thousand dollars ($25,000) or more, the fee is one thousand four hundred dollars ($1,400) plus one percent (1%) of the amount by which that cost exceeds twenty-five thousand dollars ($25,000).
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-62
Construction of drains; preparation of schedule of assessments; determination of damages
Sec. 62. (a) When the county surveyor has completed the maps, profiles, and plans required by section 61 of this chapter, he shall meet with the board, and the board shall take the following actions:
(1) Prepare a schedule of assessments containing a description

of each tract of land determined to be benefited by the proposed drain and the name and address of the owner of the land. The name, address, and description shall be taken from the petition. The board shall enter in the assessment schedule the percentage of the total cost of the drain to be assessed against each tract of land. The percentage allocated to all lands benefited must be at least one hundred percent (100%) and as near to one hundred percent (100%) as is practicable.
(2) Determine the amount of damages sustained by all owners as a result of the proposed drain, and prepare a schedule of damages containing:
(A) the name and address of each owner determined to be damaged and a description of the owner's land, as shown by the petition;
(B) the amount of each owner's damages; and
(C) an explanation of the injury upon which the determination was based.
The surveyor shall add the damages to all lands as determined by the board to the estimated costs and expenses contained in his report, and the result constitutes the total estimated cost of the proposed drain.
(3) Set forth the amount of each owner's assessment based on the total estimated cost of the proposed drain.
(4) Set forth the amount of each owner's annual assessment based on the estimated periodic maintenance cost of the proposed drain. The percentage used in computing the annual assessment may, but need not, be the same for each tract of land as the percentage used in computing the general assessment.
The board may consider the factors listed in section 112 of this chapter in preparing the schedules.
(b) If land that was not included in the petition is determined to be benefited or damaged, the names of the owners and a description of the land shall be taken from the tax duplicates or record of transfers of the county.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-63
Construction of drains; notice and hearing on surveyor's report and schedules of assessments and damages
Sec. 63. (a) When the schedules of assessments and damages prepared under section 62 of this chapter are completed and marked filed, the board shall fix the date, time, and place for a hearing on the county surveyor's report and on the schedules of assessments and damages. The board shall serve notice of the hearing, along with a copy of the schedules, upon the attorney for the petitioner. The date fixed by the board for the hearing may not be less than thirty (30) nor more than forty (40) days after service of notice upon the petitioner's attorney.
(b) Within five (5) days after service upon him of the notice of hearing, the attorney for the petitioner shall mail a notice in a five (5)

day return envelope addressed to each owner named in the schedule of benefits and damages. The notice must state:
(1) the name and identifying number by which the proposed drain is known;
(2) that the report of the surveyor and the schedules of damages and benefits as determined by the board have been filed and are available for inspection in the office of the county surveyor;
(3) that the land of the owner is shown by the schedule of damages to be damaged in the sum of ____________ dollars;
(4) that the land of the owner is shown by the schedule of assessments to be assessed ____________ percent of the total cost of the drain, and that ____________ percent of the estimated total cost of the drain is in the sum of ____________ dollars;
(5) that the land of the owner is shown by the schedule of assessments to be annually assessed in the sum of ____________ dollars for the estimated periodic maintenance of the drain; and
(6) the date, hour, and place of hearing on the surveyor's report and on the schedules of damages and assessments.
(c) The attorney for the petitioner shall publish a notice in accordance with IC 5-3-1. The notice:
(1) shall be entitled "In the matter of the ____________ drain petition";
(2) shall be addressed to whom it may concern and to the addressee on each letter that was mailed under subsection (b) and was returned undelivered; and
(3) must state that:
(A) the report of the county surveyor and the schedules of damages and assessments made by the board have been filed and are available for public inspection in the office of the surveyor; and
(B) a hearing will be held before the board on the report and schedules, specifying the time and place of the hearing.
(d) When the plans and specifications of the county surveyor disclose that part or all of the proposed drain will involve the construction of an open drain, the attorney for the petitioner shall mail a notice to the Indiana department of natural resources. The notice must give the time, date, and place of the hearing and state that the proposed drain will involve the construction of an open drain.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.80.

IC 36-9-27-64
Construction of drains depriving property owners of ingress and egress; damage awards
Sec. 64. (a) Whenever:
(1) a new open drain is to be constructed under this chapter; and
(2) the drain will cross a tract of land in such a manner that the

owner of the tract will be deprived of ingress and egress to part of the tract unless a private crossing is constructed across the drain;
the board shall award damages to the owner in an amount equal to the cost of constructing a proper crossing. In determining the type and quality of the crossing, the board shall consider the use of the inaccessible land, the frequency of the crossing's use, the purpose of the crossing's use, and any other appropriate factors.
(b) When an owner is entitled to damages under subsection (a), he may, in lieu of accepting damages awarded by the board, file with the board his written consent to the construction of the crossing as part of the construction of the drain. The county surveyor shall then include the construction of the crossing in his plans and specifications for the drain, but the future maintenance of the crossing will then be the responsibility of the owner.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-65
Construction of drains; written objections to surveyor's report and schedules; findings and final order by board
Sec. 65. (a) Not less than five (5) days before the board's hearing on a petition for a new regulated drain, any owner of land affected by the report of the county surveyor or by the schedules of damages and assessments may file with the board written objections to the report, schedules, or both. The objections may be for one (1) or more of the following causes:
(1) The proposed drain, as reported by the surveyor, is not practicable and will not adequately drain the affected land. An objection on this ground must point out the impracticable aspects of the proposed drain and describe the specific lands that will not be adequately drained.
(2) The costs, damages, and expenses of the drain will exceed the benefits that will result to the owners of all land benefited.
(3) The proposed drain will not:
(A) improve the public health;
(B) benefit a public highway in a county or a public street in a municipality;
(C) drain the grounds of a public school; or
(D) be of public utility.
(4) The objector is the owner of land damaged by the drain, and:
(A) the board failed to find that his land is damaged; or
(B) the damages assessed to his land are inadequate.
(5) The objector is the owner of lands assessed as benefited, and the benefits assessed against his lands are excessive.
Each objector may file written evidence in support of his objections. The failure of an owner to file objections constitutes a waiver of his right to subsequently object, on the gounds stated in this subsection, to any final action of the board.
(b) On or before the day of the hearing, the county surveyor shall,

and any owner of affected land may, cause written evidence to be filed in support of or in rebuttal to any objection filed under subsection (a).
(c) The board shall consider the objections and evidence filed, may adjourn the hearing from day to day or to a day certain, and may issue an order permitting additional written evidence to be filed in support of or in rebuttal to the objections and evidence previously filed.
(d) After considering all of the objections and evidence, the board may amend the schedules of damages and assessments, and the county surveyor may modify his report, as justice may require.
(e) Before final adjournment of the hearing, the board shall determine in writing:
(1) whether the proposed drain, as reported by the county surveyor, is practicable and will adequately drain the affected land;
(2) whether the costs, damages, and expenses of the proposed drain will be less than the benefits accruing to the owners of land benefited by the drain; and
(3) whether the proposed drain will improve the public health, benefit a public highway in a county or a public street in a municipality, drain the grounds of a public school, or be of public utility.
If the board finds the issues set forth in subdivision (1), (2), or (3) in the negative, it shall dismiss the petition. If the board finds the issues set forth in subdivisions (1), (2), and (3) in the affirmative, it shall adopt the schedules of damages and assessments, including annual assessments for periodic maintenance, as originally filed or as amended, into its findings, and issue an order declaring the proposed drain established. The board shall mark the findings and order filed and publicly announce them at the hearing. Immediately after that, the board shall publish a notice in accordance with IC 5-3-1. The notice must identify the proceedings and state that the findings and order of the board have been filed and are available for inspection in the office of the surveyor.
(f) If judicial review of the findings and order of the board is not requested under section 106 of this chapter within twenty (20) days after the date of publication of the notice, the findings and order become conclusive.
(g) When the proposed drain is finally and conclusively established, the board shall allow the attorney for the petitioner the fee computed under section 61(8) of this chapter.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.81.

IC 36-9-27-66
Construction of connecting drain through lands owned by others; procedure
Sec. 66. (a) Whenever:
(1) land has been assessed as benefited by the construction,

reconstruction, or maintenance of a regulated drain;
(2) there is no open or tiled drain connecting the land with the regulated drain; and
(3) the waters from the land flow over or through land owned by others to reach the regulated drain;
the owner of the land assessed may petition the board to construct through the land of the other owners a new drain that will connect the petitioner's lands with the regulated drain. The petition must describe the land through which the new regulated drain will run, state the name and address of each owner of that land, describe the general route of the proposed new regulated drain, and state the proposed method of construction.
(b) The board shall refer the petition to the county surveyor for a report.
(c) If the county surveyor determines that the proposed drain is not practicable, he shall report that fact to the board and the board shall deny the petition.
(d) If the county surveyor determines that the proposed drain is practicable, he shall, in the manner presecribed by sections 49 through 52 of this chapter, prepare plans and specifications and all things necessary for the construction of the drain. The board shall, in the manner prescribed by sections 49 through 52 of this chapter, prepare a schedule of benefits and damages, serve the schedule upon the owners of land benefited or damaged, and hold a hearing on the schedule. Objections to the proceedings may be filed only on the grounds that:
(1) the objector is the owner of land damaged by the proposed drain and the board failed to so find or, if it did so, find, the damages awarded were insufficient; and
(2) the objector is the owner of land found by the board to be benefited, and the benefits assessed are excessive.
After the hearing, the board shall enter its order and findings in the manner prescribed by section 52 of this chapter.
(e) Any owner aggrieved by the final award of damages under subsection (d) may obtain judicial review under section 106 of this chapter. When the order of the board becomes conclusive, the board shall proceed to construct the drain in the manner prescribed by this chapter.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-67
Urban drains; designation
Sec. 67. (a) In his written report setting forth his order of priority for regulated drains under section 35 of this chapter, the county surveyor may designate any drain that is classified as in need of reconstruction as an urban drain. In adopting the classification and in making public the long-range plan, the board shall consider each designation of an urban drain and shall indicate the order of priority of action on urban drains.
(b) A drain shall be designated as an urban drain when: (1) the drain will not, without construction or reconstruction, provide proper drainage for urban land or will not properly impound water in a small lake;
(2) it appears that after a practicable construction or reconstruction proper drainage for urban land can be provided; and
(3) either or both of the following factors is present:
(A) A reasonable part of the land within the watershed has been or is being converted from rural land to urban land.
(B) It appears to the board that one (1) or more tracts within the watershed is or will be changing from rural land to urban land, and that change requires the drainage provided by an urban drain.
(c) A petition for a new regulated drain under section 54 of this chapter may state, or may be amended to state, that in the opinion of the petitioners the new regulated drain should be designated as an urban drain. The board shall consider that statement in referring the petition to the county surveyor for a final report.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.166-1983, SEC.7.

IC 36-9-27-68
Urban drains; duties of county surveyor
Sec. 68. The county surveyor shall perform the following duties with respect to all urban drains within his jurisdiction:
(1) Prepare and make available to the public design standards of rainfall intensity and frequency for urban land, design standards of storm water runoff for urban land, or both. In preparing these standards, the surveyor shall consider official weather bureau information, design criteria of the Indiana department of natural resources, the published recommendations of the United States bureau of public roads, and all available local, topographical, geological, and statistical information that may affect the design standard of runoff from urban land. The surveyor may give special consideration to those weather events in which rainfall occurs under conditions when soil tends to be impervious due to frost or other natural causes.
(2) Prepare hydraulic calculations for the channel design of the urban drain, taking into consideration hydraulic gradients, friction factors, dimensions, and other engineering variables.
(3) Design the channel or dam required for the urban drain, including any necessary rerouting and taking into consideration the structures and structural characteristics of the soil.
(4) Furnish design information for all new drainage structures (including local flood control dikes) that may be needed to properly drain urban land or impound water in a small lake in the most efficient and economical manner.
(5) Keep available maps, listings, or other information showing current land use and projections of future land use in the area

affected by the urban drain. In preparing this information, the surveyor shall consider recommendations of state and local planning agencies, plan commissions, zoning boards, and similar bodies.
(6) Include in his report to the board on the construction or reconstruction of an urban drain his recommended designation of each parcel of affected land in the watershed of the urban drain as either urban land or rural land.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.166-1983, SEC.8.

IC 36-9-27-69
Urban drains; preparation of schedule of assessments and determination of damages; notice and hearing
Sec. 69. (a) After the county surveyor has filed his report on the construction or reconstruction of an urban drain, he shall consult with the board, and the board may adopt or modify the designations recommended by the surveyor. The board shall then prepare a schedule of benefits, assessments, and damages.
(b) The board shall determine and compute benefits, assessments, damages, total estimated cost, and percentage allocations in the manner provided by section 50 or section 62 of this chapter. However, in determining benefits and assessments for an urban drain, the board shall consider the following factors:
(1) The watershed, or entire land area drained or affected by the urban drain, shall be considered to be benefited and shall be assessed.
(2) If specific parts of urban land are to be served by new drainage arms, routings, special structures, or other similar new features that are part of the total cost of the urban drain, those specific parts of urban land may be considered to have extra benefits greater than the benefits to the other affected urban land.
(3) Except for urban land that has extra benefits, all urban land within the watershed shall be considered to be equally benefited, and the benefits shall be computed in proportion to the number of acres in each tract.
(4) If a tract of urban land has been platted or subdivided into lots, and the subdivision contains streets, parkways, parks, or similar common use areas, the board may determine the per lot benefits by:
(A) ascertaining the total approximate benefits in proportion to the area of the tract before the subdividing; and
(B) apportioning the total benefits in substantially equal amounts to each lot.
Additional assessments may not be imposed on a right-of-way apportioned to the lots under this subdivision.
(5) Rights-of-way of a public highway, railroad company, pipeline company, or public utility that lie within or adjoin urban land shall be considered to be benefited and shall be

assessed in the same manner as urban land.
(6) Rural land affected by an urban drain is benefited only as rural land and shall be assessed on that basis. Whenever the board finds that a drain would have drained rural land without reconstruction, the board may reduce the assessment apportioned to rural land, subject to section 84(c) of this chapter.
(c) The notice to landowners in the case of an urban drain must:
(1) state that the drain has been designated as an urban drain;
(2) describe the land of the owner to whom the notice is addressed; and
(3) state that the land described is shown by the schedule of assessments to be assessed as either rural land or urban land.
(d) Before final adjournment of the hearing, the board shall find in writing that the drain is an urban drain or that it is a rural drain and is not an urban drain. If the board finds that the drain is not an urban drain, the board shall then request the county surveyor to deny all future connections to the drain, as provided in section 17 of this chapter, and the board shall make this request and finding public.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-69.5
Drainage plans and specifications
Sec. 69.5. (a) As used in this section, "development" does not include utility infrastructure owned, controlled, installed, or constructed by a public or municipally owned utility.
(b) Unless otherwise required by an ordinance of the county, a person who lays out a:
(1) subdivision of lots or lands; or
(2) commercial, industrial, or other land development;
outside the corporate boundaries of any municipality must submit plans and specifications for the drainage of the subdivision or other development in accordance with this section. The county drainage board must approve the drainage plan before the person may proceed with the subdivision or other development.
(c) A drainage plan and specifications submitted under subsection (b) to the county drainage board must comply with this chapter. Except as provided in subsection (d), the plan must comply with the following standards:
(1) The plan must maintain the amount of drainage through the tract that existed when the tract was created. If any tiles are cut, broken down, or rendered useless during the construction activity on the tract, the landowner is responsible for the repair, replacement, or relocation of the tile.
(2) The plan may not change the locations where surface water enters the tract and exits the tract from the locations that existed when the tract was created.
(3) Water that sheds off of a new structure, especially when the new structure is elevated or near a property line, or both, must exit the tract in the same location where it did when the tract

was created.
(d) The county drainage board may approve an alternate plan that does not comply with the standard set forth in subsection (c)(2).
As added by P.L.97-2001, SEC.1. Amended by P.L.125-2011, SEC.2.

IC 36-9-27-70
Drains within 300 feet of levees; approval of plans by department of natural resources
Sec. 70. (a) This section applies whenever the plans and specifications for the construction or reconstruction of any regulated drain disclose that the center line of the drain at any point will come within three hundred (300) feet of any levee that is subject to or was constructed under any statute.
(b) The county surveyor in charge of the work on the drain shall mail the plans and specifications for the drain by certified mail with return receipt requested to the Indiana department of natural resources. The department shall approve or disapprove the plans and specifications within forty-five (45) days after receiving them. If the department fails to act within the time limit, the plans and specifications are considered approved. If the department disapproves the plans and specifications, it shall issue an order stating the reasons for the disapproval, shall recommend specific changes in the plans and specifications that would make them acceptable to the department, and shall serve a copy of the order on the surveyor.
(c) Work on the drain may not be commenced until the plans and specifications have been approved by the department, or until the board is satisfied that the county surveyor has changed the plans and specifications to conform with the department's recommendations.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-71
Drains crossing public highways and railroad rights-of-way
Sec. 71. (a) When, in the construction or reconstruction of a regulated drain, the county surveyor determines that the proposed drain will cross a public highway or the right-of-way of a railroad company at a point where:
(1) there is no crossing; or
(2) the crossing will not adequately handle or will be endangered by the flow of water from the drain when completed;
the county surveyor shall include in the plans the grade and cross section requirements for a new crossing, or the requirements for altering, enlarging, repairing, or replacing the crossing. The surveyor shall mail a copy of the requirements addressed to the owner of the highway or right-of-way.
(b) When requested by the owner of the highway or right-of-way, the county surveyor shall meet with the owner at a time and place to be fixed by the surveyor. The surveyor shall hear objections to the requirements, and may then change the requirements as justice may

require.
(c) When the board finds that in the construction, reconstruction, or maintenance of a regulated drain it is necessary to:
(1) alter, enlarge, repair, or replace a crossing; or
(2) construct a new crossing where none existed before;
the cost of the work on the crossing shall be paid by the owner of the public highway. This cost may not be considered by the county surveyor or by the board in determining the cost of the work on the drain or in assessing benefits and damages. However, if it is necessary for the owner of a public highway to construct a new crossing because of a cut-off for the purpose of shortening or straightening a regulated drain, the owner of the public highway shall pay one-half (1/2) of the cost of the new crossing, and the remainder shall be included in the cost of the work on the drain.
(d) A railroad company with a right-of-way that is:
(1) crossed by the construction of a regulated drain; or
(2) affected by the altering or enlarging of a crossing;
shall pay one-half (1/2) of the cost of the work on the crossing and the remainder shall be included in the cost of the work on the drain.
(e) If the county surveyor is registered under IC 25-31, the county surveyor must review and approve or disapprove the plans and hydraulic data for an existing crossing that is to be altered, enlarged, repaired, or replaced, or the construction of a new crossing for a public highway or the right-of-way of a railroad company. The county surveyor shall disapprove the plans and hydraulic data if they do not show that the structure will meet hydraulic requirements that will permit the drain to function properly.
(f) If the county surveyor is registered under IC 25-21.5, the county surveyor must review and approve or disapprove the plans and hydraulic data for an existing crossing that is to be altered, enlarged, repaired, or replaced or the construction of a new crossing for a public highway or the right-of-way of a railroad company. The county surveyor shall disapprove the plans and hydraulic data if they do not show that the structure will meet hydraulic requirements that will permit the drain to function properly.
(g) Approval of the plans and hydraulic data by a person who is registered under IC 25-21.5 or IC 25-31 is required before the work can take place. However, if the county surveyor is not registered under IC 25-21.5 or IC 25-31, a registered person who is selected under section 30 of this chapter shall:
(1) review and approve or disapprove the plans and specifications described in this subsection;
(2) inform the county surveyor in writing of the approval or disapproval; and
(3) submit all plans, specifications, and hydraulic data along with the approval or disapproval.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.206-1984, SEC.5; P.L.76-1989, SEC.7; P.L.154-1993, SEC.7; P.L.2-1997, SEC.86; P.L.2-1998, SEC.89; P.L.241-1999, SEC.5; P.L.276-2001, SEC.15.
IC 36-9-27-72
Private crossings, control dams, or other permanent structures; removal, replacement, and maintenance
Sec. 72. (a) When, in the reconstruction or periodic maintenance of a regulated drain, the county surveyor determines that a private crossing will not adequately handle the flow of water from the drain or will be endangered by such flow, he shall in his plans call for the removal of the crossing.
(b) The replacement of a private crossing, when necessary, may be accomplished as a part of the work of the reconstruction or maintenance. The estimate by the county surveyor of the cost for the replacement shall be assessed against the land that would otherwise be deprived of ingress and egress. However, when a private crossing has been lawfully established and maintained, the board may assess any part of the cost of its replacement against all affected lands.
(c) A private crossing, control dam, or other permanent structure may not be placed over or through an open drain unless the plans and specifications for the structure are first approved by the county surveyor. The surveyor shall disapprove the plans and specifications if they do not show that the structure will meet hydraulic requirements that will permit the drain to function properly.
(d) All maintenance of a private crossing or of a private structure within the drain, whether privately constructed or constructed as a part of work on a drain under this chapter, is the responsibility of the owners of land served by the private crossing or structure. The owners are directly responsible for any obstruction or damage to the drain that results from the existence of the private crossing or structure, notwithstanding any other provisions of this chapter.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.276-2001, SEC.16.

IC 36-9-27-73
General drain improvement fund; establishment; composition; appropriations; disposition of surplus money
Sec. 73. (a) There is established in each county a general drain improvement fund, which shall be used to pay the cost of:
(1) constructing or reconstructing a regulated drain under this chapter; and
(2) removing obstructions from drains under IC 36-9-27.4.
In addition, if a maintenance fund has not been established for a drain, or if a maintenance fund has been established and it is insufficient, the general drain improvement fund shall be used to pay the deficiency.
(b) The general drain improvement fund consists of:
(1) all money in any ditch or drainage fund that was not otherwise allocated by January 1, 1966, which money the county treasurer shall transfer to the general drain improvement fund by January 1, 1985;
(2) proceeds from the sale of bonds issued to pay the costs of constructing or reconstructing a drain; (3) costs collected from petitioners in a drainage proceeding;
(4) appropriations made from the general fund of the county, or taxes levied by the county fiscal body for drainage purposes;
(5) money received from assessments upon land benefited for construction or reconstruction of a regulated drain;
(6) interest and penalties received on collection of delinquent drain assessments and interest received for deferred payment of drain assessments;
(7) money repaid to the general drain improvement fund out of a maintenance fund; and
(8) money received from loans under section 97.5 of this chapter.
(c) The county fiscal body, at the request of the board and on estimates prepared by the board, shall from time to time appropriate enough money for transfer to the general drain improvement fund to maintain the fund at a level sufficient to meet the costs and expenditures to be charged against it, after allowing credit to the fund for assessments paid into it.
(d) There is no limit to the amount that the county fiscal body may appropriate and levy for the use of the general drain improvement fund in any one (1) year. However, the aggregate amount appropriated and levied for the use of the fund may not exceed the equivalent of fifty cents ($.50) on each one hundred dollars ($100) of net taxable valuation on the real and personal property in the county.
(e) Whenever:
(1) the board finds that the amount of money in the general drain improvement fund exceeds the amount necessary to meet the expenses likely to be paid from the fund; and
(2) the money was raised by taxation under this section;
the board shall issue an order specifying the excess amount and directing that it shall be transferred to the general fund of the county. The board shall serve the order on the county auditor, who shall transfer the excess amount to the general fund of the county.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.371-1983, SEC.1; P.L.206-1984, SEC.6; P.L.239-1996, SEC.2; P.L.240-1996, SEC.1; P.L.2-1997, SEC.87.

IC 36-9-27-74
Certain counties; tax levy; appropriations
Sec. 74. (a) This section applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Each year, the county shall levy the tax authorized by section 73 of this chapter at a rate on each one hundred dollars ($100) of assessed valuation that will yield three hundred thousand dollars ($300,000) per year.
(c) The county auditor shall determine a particular watershed's part of the receipts from the tax authorized by this section by multiplying the total tax receipts by a fraction determined by the

county surveyor. The numerator of the fraction is the number of acres in the particular watershed, and the denominator is the total number of acres in all of the watersheds in the county. The auditor shall annually distribute these amounts to the watersheds in the county.
(d) The county legislative body shall annually appropriate, for use in the county in each of these watersheds, at least eighty percent (80%) of the watershed's part of the tax receipts.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.12-1992, SEC.187.

IC 36-9-27-75
Acceptance of grants or gifts
Sec. 75. The board may accept gifts or grants from any source for the purpose of paying all or part of the costs of constructing, reconstructing, or maintaining a drain under this chapter. The gifts or grants shall be used to reduce the costs assessed to affected owners.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-76
Cooperation with state or federal agencies
Sec. 76. The board may cooperate in joint effort with any state or federal agency in a proceeding to construct, reconstruct, or maintain a drain under this chapter. If the board is cooperating with a federal agency, and the rules or procedures of the agency are in conflict with this chapter in respect to issuing bids, awarding contracts, and administering contracts, the board may adopt the federal rules or procedures in those areas where conflict exists, and may proceed in accordance with the requirements of the federal rules or procedures.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-77
Contracts; restrictions
Sec. 77. (a) Whenever:
(1) the board orders the construction or reconstruction of a drain, and the order is not stayed under section 108 of this chapter; or
(2) the board determines that maintenance work shall be let by contract;
the board may contract for the work to be done as a whole or in sections.
(b) Except as provided in subsection (c), the board may not let a contract for the construction or reconstruction of a drain if the amount of the contract is more than ten percent (10%) above:
(1) the construction costs estimated by the county surveyor under section 61(8) of this chapter; or
(2) the reconstruction costs estimated by the surveyor under section 49(c) of this chapter.
(c) If the board does not receive a bid that complies with

subsection (b), it shall readvertise for bids. If on readvertisement the board does not receive a bid that complies with subsection (b), the board shall dismiss the proceedings unless it receives a bid that does not exceed the benefits assessed against the affected land.
(d) Whenever the benefits and construction costs estimated by the county surveyor have been filed for more than five (5) years, and the board is unable to award a contract within the limitations of subsections (b) and (c), the board shall refer the surveyor's report back to the surveyor for a supplemental report.
(e) Subject to IC 36-1-12-5, the board may perform maintenance, construction, or reconstruction by its own work force without awarding a contract.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.206-1984, SEC.7.

IC 36-9-27-78
Contracts; bidding; required provisions; surety bonds
Sec. 78. (a) Whenever the board is ready to let contracts, it shall publish notice in accordance with IC 5-3-1. The notice must:
(1) state that at a date, time, and place the board will receive bids on the work;
(2) generally and concisely describe the nature of the work to be done and materials to be furnished;
(3) invite sealed bids; and
(4) state that prospective bidders may obtain plans, specifications, and forms from the county surveyor in charge of the work.
A defect in the form of the notice does not invalidate proceedings under the notice.
(b) Each bidder shall deposit with his bid, at his option, either a certified check made payable to the board in the sum of five percent (5%) of the bid or a bid bond in the sum of five percent (5%) of the bid. If a bidder elects to deposit a bid bond, the bond must be payable to the board with sufficient sureties, and the bond must be conditioned upon the bidder's execution of a contract in accordance with his bid if accepted by the board and must provide for the forfeiture of five percent (5%) of the amount of the bid upon his failure to do so. The board shall return all checks and bonds submitted by unsuccessful bidders, and shall return a successful bidder's check or bond when he enters into a contract with the board.
(c) At the hour specified in the notice for receiving the bids, the board shall open and examine all bids. The board shall then promptly award the contract or contracts to the lowest bidder or bidders it finds to be qualified. In determining whether a bidder is qualified, the board shall consider the complexity and magnitude of the work to be performed, and the skill and experience of the bidder. Within five (5) days after the acceptance of a bid, the successful bidder shall enter into a contract with the board that complies with subsection (d). If a successful bidder fails to enter into such a contract, he forfeits to the board, as liquidated damages, the check or bond deposited under

subsection (b).
(d) The contract between the board and a successful bidder must provide:
(1) that the contractor will perform the work under the supervision of the county surveyor and in accordance with the plans, specifications, and profiles adopted by the board;
(2) that a claim for payment under the contract will not be approved by the board until the work for which the claim is presented has been approved by the surveyor;
(3) the time within which the work must be completed;
(4) that fifteen percent (15%) of the contract price shall be withheld by the board for a period of sixty (60) days after the completion of the work, for the purpose of securing payment of suppliers, laborers, and subcontractors; and
(5) for other terms that the board considers appropriate.
(e) Upon execution of the contract, the successful bidder shall give to the board a bond payable to the board, in an amount fixed by the board but not less than the amount of the bid, and with a corporate surety licensed to do business in Indiana. The bond must be conditioned on the faithful performance of the contract and the payment of all expenses and damages incurred under the contract, including payment of all suppliers, laborers, and subcontractors. However, in lieu of a corporate surety bond, the board may accept:
(1) a cash bond;
(2) a property bond; or
(3) a bond from a sufficiently financed private bonding company.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.82; Acts 1981, P.L.317, SEC.27; P.L.350-1983, SEC.3.

IC 36-9-27-79
Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)

IC 36-9-27-79.1
Contracts estimated to be not more than $75,000; procedure
Sec. 79.1. Notwithstanding sections 77 and 78 of this chapter, the following provisions apply whenever the board estimates that the amount of the contracts to be let is not more than seventy-five thousand dollars ($75,000):
(1) The board need not advertise in the manner provided by section 78 of this chapter. If the board does not advertise, it shall mail written invitations for bids to at least three (3) persons believed to be interested in bidding on the work. The invitations shall be mailed at least seven (7) days before the date the board will receive bids, and must state the nature of the contracts to be let and the date, time, and place bids will be received.
(2) The board may authorize the county surveyor to contract for the work in the name of the board. (3) The contracts may be for a stated sum or may be for a variable sum based on per unit prices or on the hiring of labor and the purchase of material.
(4) The contracts shall be let in accordance with the statutes governing public purchase, including IC 5-22.
(5) The board may for good cause waive any requirement for the furnishing by the bidder of a bid bond or surety and the furnishing by a successful bidder of a performance bond.
As added by Acts 1981, P.L.57, SEC.42. Amended by P.L.355-1987, SEC.1; P.L.49-1997, SEC.84; P.L.241-1999, SEC.6.

IC 36-9-27-80
Subcontracts
Sec. 80. A person who enters into a contract with the board under section 78 or 79 of this chapter may not subcontract any part of the contract without the written consent of the board. The board may withhold its consent only for good cause.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-80.5
Construction contract changes in specification; change orders
Sec. 80.5. (a) If a change in the original specifications of a contract for the construction or reconstruction of a drain becomes necessary during the construction or reconstruction, the county surveyor may issue a change order to add, delete, or change an item in the contract. A change order issued under this subsection becomes an addendum to the contract.
(b) The county surveyor may issue a change order under subsection (a) without obtaining prior approval from the board. The county surveyor shall report a change order issued under subsection (a) to the board at the next meeting of the board following the issuance of the change order.
(c) A change order issued under subsection (a) must be directly related to the drain project that is the subject of the original contract.
(d) The amount of a contract plus the amount of all change orders to the contract issued under this section may not exceed the following by more than twenty percent (20%):
(1) The construction costs estimated by the county surveyor under section 61(8) of this chapter.
(2) The reconstruction costs estimated by the county surveyor under section 49(c) of this chapter.
As added by P.L.154-1993, SEC.8.

IC 36-9-27-81
Partial or progress payments to contractors
Sec. 81. The county surveyor may, without first obtaining the approval of the board, authorize partial or progress payments to a contractor for work performed in amounts not in excess of eighty-five percent (85%) of the contract price of the work then completed. The surveyor shall report such an approval to the board

at its next meeting. The surveyor may not give an approval under this section unless he has first inspected the work done.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-82
Final payment upon completion of contract; approval of work by county surveyor
Sec. 82. (a) Whenever a contract under this chapter calls for a payment to be made to the contractor on the completion of work, the county surveyor shall inspect the work done and file with the board a written report approving or disapproving the work. The board may not allow a claim for the payment until the surveyor's report shows the work to be approved.
(b) After the acceptance of the work by the county surveyor, the contractor shall file with the board a verified statement that all expenses incurred for labor and material, except for any expenditures specified in the statement, have been paid in full.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-83
Subcontractors, laborers, or other persons; claims
Sec. 83. (a) A subcontractor, laborer, or other person may file a claim with the board if:
(1) at the request of a contractor, he has performed any work or other service or has furnished any material used under the contract; and
(2) he has not been paid.
The claim must be filed within sixty (60) days after the performance of the work or service or the furnishing of the material, and must state the amount due and describe the work done or materials furnished. The board shall withhold the amount of the claim from the final payment due the contractor unless the claimant files a written withdrawal of the claim with the board.
(b) If, sixty (60) days after acceptance of the work by the surveyor, the contractor files with the board a written acknowledgement of the correctness of all claims, and if the amount withheld by the board is sufficient to pay all claims, the board shall have the claims paid out of the amount withheld from the contractor and shall pay the balance remaining to the contractor.
(c) If the contractor does not file an acknowledgement under subsection (b), or if there is not a sufficient amount withheld to pay all claims, the board shall interplead all claimants and the contractor in the circuit or superior court of the county in which the board is located and have the amount of the claims, or the amount withheld by the board, whichever is smaller, paid into court. The board is then discharged from liability.
(d) This section does not relieve the surety on the contractor's bond from liability under its obligation as set forth in the bond.
As added by Acts 1981, P.L.309, SEC.101.
IC 36-9-27-84
Contracts; apportionment of costs to lands benefited
Sec. 84. (a) After letting a contract for the construction, reconstruction, or maintenance of a drain, the board shall determine the full cost of the construction, reconstruction, or maintenance, including the contract price, incidental expenses, damages, interest on any bonds issued under section 94 of this chapter, and attorney's fees, if any. The board shall then apportion this cost to the tracts of land assessed in proportion to the benefit percentage previously assigned to each tract. If the contract is for work on an urban drain, the board shall also designate each tract that is assessed as rural land or urban land.
(b) When determining and apportioning the full cost of construction or reconstruction under this section, the board may include for contingencies a reasonable sum not in excess of ten percent (10%) of the full cost.
(c) An improved or unimproved lot or tract of land that is benefited by the construction, reconstruction, or maintenance of a regulated drain shall be assessed each year for that construction, reconstruction, or maintenance in an amount fixed by the board.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.317, SEC.29; P.L.206-1984, SEC.8.

IC 36-9-27-85
Certification of assessments to county auditor; disposition of unexpended funds
Sec. 85. (a) The board shall certify the list of assessments apportioned under section 84 of this chapter to the auditor of each county in which there are lands to be assessed.
(b) Whenever the order of the board establishing an annual assessment for periodic maintenance becomes final, the board shall certify that annual assessment to the auditor of each county in which there are lands to be assessed. The annual assessment shall be collected each year until changed or terminated by the board.
(c) The county auditor shall extend assessments for construction and reconstruction upon a book to be known as the ditch duplicate, for the full period of payment allowed for all assessments for construction and reconstruction, with interest at ten percent (10%) per year upon all payments deferred beyond one (1) year from the date that the certification is made. However, the county auditor may not charge interest on assessments for construction or reconstruction financed through a bond issue under section 94 of this chapter.
(d) Whenever any sum is certified under this section and is not expended within two (2) years after payment of the most recently allowed claim for work on a drain, the county auditor, with the approval of the board, shall promptly transfer the unexpended sum to the periodic maintenance fund for that drain. If there is no periodic maintenance fund for the drain, the unexpended sum may be transferred to the general drain improvement fund or funds of the county or counties affected by the drain, in proportion to the original

apportionment and certification of costs for the drain.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.317, SEC.30.

IC 36-9-27-86
Collection of assessments; public entities not exempt from assessments; county treasurer notice to state
Sec. 86. (a) Not later than thirty (30) days after the county auditor receives the certification of final costs for the construction or reconstruction of a drain, the auditor shall deliver a copy of the ditch duplicate to the county treasurer. The treasurer shall either:
(1) not later than fifteen (15) days after receipt of the copy of the ditch duplicate, mail to each person owning lands assessed for the construction or reconstruction a statement showing:
(A) the total amount of the assessment; and
(B) the installment currently due; or
(2) add a statement showing:
(A) the total amount of the assessment; and
(B) the installment currently due;
to the first property tax statement mailed by the county treasurer after receipt of the copy of the ditch duplicate to each person owning lands assessed for the construction or reconstruction.
The county treasurer shall designate a statement described in subdivision (2) in a manner distinct from general taxes. A statement described in subdivision (1) or (2) must state that the owner may pay the assessment in full within one (1) year or may pay only the installment due within the current year, with deferred payments in annual installments with interest at ten percent (10%) per year (except as otherwise provided in section 85(c) of this chapter).
(b) Each year, the county treasurer shall add to the tax statements of a person owning the land affected by an assessment, designating it in a manner distinct from general taxes, the full annual assessment for periodic maintenance and all construction and reconstruction assessments due in the year the statement is sent.
(c) For purposes of the collection of any assessment, the assessments are considered taxes within the meaning of IC 6-1.1, and they shall be collected in accordance with the property tax collection provisions of IC 6-1.1, except for the following:
(1) An assessment is not the personal obligation of the owner of the land affected by the assessment, and only the land actually affected by an assessment shall be sold for delinquency.
(2) An annual assessment for periodic maintenance that is not more than twenty-five dollars ($25) shall be paid at the first time after the assessment when general property taxes are payable.
(3) An assessment of less than five dollars ($5) is increased to five dollars ($5). The difference between the actual assessment and the five dollar ($5) amount that appears on the statement is a low assessment processing charge. The low assessment processing charge is considered a part of the assessment. (4) The exemptions under IC 6-1.1-10-2, IC 6-1.1-10-4, and IC 6-1.1-10-5 do not apply to assessments imposed under this chapter.
(d) Not later than June 1 of each year, the county treasurer shall, in the manner specified by the state land office, send to the state land office a list of all properties:
(1) for which one (1) or more assessment payments under this section are delinquent; and
(2) that are owned by:
(A) the state; or
(B) a state agency.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.317, SEC.31; P.L.352-1985, SEC.1; P.L.230-1991, SEC.1; P.L.37-1992, SEC.9; P.L.52-2006, SEC.2 and P.L.175-2006, SEC.26.

IC 36-9-27-87
Persons or associations owning multiple properties; single assessment bill
Sec. 87. If one (1) person or association owns two (2) or more separate pieces of property subject to assessment under this chapter, the board may issue one (1) itemized bill. The assessment must clearly show the pieces of property being assessed, the assessment for each piece of property, and the total assessment.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-88
Assessments; due date; installment payments
Sec. 88. All final assessments, other than annual assessments for periodic maintenance, are due and may be paid upon the date of certification of the final assessment to the county auditor, except that:
(1) the owners liable for the payment of the assessments may elect to pay them in equal installments of at least fifty dollars ($50) per year, plus interest on the deferred payments, over a period of not more than five (5) years, with the yearly payments to be made semiannually at the time general taxes are payable; and
(2) when the board designates land as urban land in its certification of the list of assessments, the owners liable for the payment of assessments on the urban land may elect to pay them in equal installments of at least one hundred dollars ($100) per year, plus interest on the deferred payments, over a period of not more than twenty (20) years, with the yearly payments to be made semiannually at the time general taxes are payable.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-89
Ditch assessment liens; attachment; termination
Sec. 89. (a) The lien of a ditch assessment attaches to the land

assessed on the date of certification of the final assessment to the county auditor, and is inferior only to tax liens.
(b) The lien of a ditch assessment terminates on the date it is paid in full or on the last day of the fifth year after the last payment became due.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-90
Delinquent assessments on lands owned by municipal corporations
Sec. 90. When any ditch assessment against land owned by a municipal corporation becomes delinquent, the county auditor shall:
(1) certify the amount of the delinquency to the state board of accounts and to the person who receives semiannual distribution of taxes on behalf of the municipal corporation; and
(2) withhold the amount from the municipal corporation at the next semiannual distribution of taxes collected.
The amount withheld by the auditor shall be credited to the appropriate drainage fund.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-91
Assessments; deficiencies resulting from increases in damages or decreases in assessments
Sec. 91. (a) This section applies whenever:
(1) a court or jury acting under section 107 of this chapter:
(A) increases an award of damages; or
(B) decreases an assessment of benefits;
that was made by the board for the construction or reconstruction of a drain; and
(2) as a result of the increase or decrease, the assessments collected are not sufficient to fully repay the general drain improvement fund for money advanced to pay for the construction or reconstruction.
(b) The deficiency shall be transferred to the general drain improvement fund from the maintenance fund established for the drain by the board. However, the board may not order the transfer in amounts or at times that will result in the annual maintenance fund's being insufficient to pay the costs of periodically maintaining the drain.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-92
Transfers of property; requests for reassessment; notice and hearing; findings and final order
Sec. 92. (a) Whenever the owner of a tract of land assessed under this chapter subdivides or otherwise transfers part of the tract to another owner, he may file with the board a written request for reassessment in recognition of the transfer. The request must include the name and address of each owner of a part of the tract, together with the description of that part. (b) The board shall promptly determine and file a proposed reassessment or amendment to the schedule of assessments to recognize the transfer, set a date for hearing the request, and mail notice to each affected owner in a five-day return envelope. The service of further notice to the addressee of any letter that is returned undelivered is the responsibility of the owner making the request. The notice, which must describe the land to be reassessed, must state:
(1) the date, hour, and place of a hearing before the board on the proposed reassessment;
(2) that the land of the owner is shown by the proposed reassessment to be assessed in the sum of _______ dollars; and
(3) that failure to file objections or evidence at or before the hearing constitutes a waiver of the right of the owner to object, on the grounds stated in subsection (c), to any final action of the board.
The notice shall be mailed at least twenty (20) days before the hearing. However, written consent of all the affected owners, or the presence of all those owners at the hearing, constitutes a waiver of any defect in notice.
(c) In determining any reassessment, the board may consider only whether the reassessment is made in the manner required for justice to all affected land, taking into consideration section 84(c) of this chapter.
(d) At the hearing, the board shall consider all evidence and objections and may modify the proposed reassessment as justice to all affected land requires. Before final adjournment of the hearing, the board shall adopt the reassessment or amendment to the schedule of assessments into its findings and shall order the schedule amended. The board shall then announce its findings and order by certified mail to each affected owner, or shall have one (1) notice of its findings and order published in a newspaper of general circulation throughout the county. The notice must identify the proceedings and state that the findings and order of the board have been filed and are available for inspection in the office of the county surveyor.
(e) If judicial review of the findings and order of the board is not requested under section 106 of this chapter within twenty (20) days after the date of receipt of the announcement or after the date of publication of the notice, the findings and order become conclusive.
(f) When the findings and order become conclusive, the board shall certify the schedule of reassessments to the auditor of each county in which there is land assessed by the reassessment, and the auditor and the county treasurer shall promptly proceed upon any reassessment in the manner prescribed for proceeding upon an originally certified assessment.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-93
Periodic maintenance assessments; property transfers; reassessments; procedure Sec. 93. (a) Whenever:
(1) the board adopts a schedule of annual assessments for the periodic maintenance of a drain or a combination of drains established under section 41 of this chapter; and
(2) a transfer of a part of any tract that is assessed by the schedule is subsequently recorded with the county recorder;
the board shall reassess that part of the tract. The reassessment may be made at one (1) or more times each year and shall be made at not less than biennial intervals. However, the reassessment is not required in any year in which the annual assessment is omitted under section 43 of this chapter.
(b) The county auditor shall provide a listing of all tracts subject to reassessment and shall, from time to time or when requested by the board, file the listing with the board. The board shall determine and file a schedule of reassessments, set a date for hearing on the schedule, and prepare a written notice. The notice, which must describe the land to be reassessed, must state:
(1) the date, hour, and place of a hearing before the board on the schedule of reassessments;
(2) that the schedule of reassessments made by the board has been filed and is available for public inspection in the office of the county surveyor;
(3) that the land of the owner is shown by the schedule of reassessments to be annually assessed in the sum of _______ dollars for periodically maintaining the drain from which the land derives benefits; and
(4) that failure to file objections or evidence at or before the hearing constitutes a waiver of the right of the owner to object, on the grounds stated in subsection (d), to any final action of the board.
Not less than thirty (30) nor more than forty (40) days before the date of the hearing, the board shall mail a copy of the notice in a five-day return envelope to each owner named in the schedule of reassessments.
(c) The board shall have notice published in accordance with IC 5-3-1. The notice must:
(1) identify the drainage proceedings;
(2) be addressed to whom it may concern and to the addressee on each letter that was mailed under subsection (b) and was returned undelivered;
(3) state that the schedule of reassessments made by the board has been filed and is available for public inspection in the office of the county surveyor; and
(4) state that a hearing will be held before the board on the schedule of reassessments, giving the date, hour, and place of the hearing.
(d) In determining any reassessment, the board may consider only whether the reassessment is made in the manner required for justice to all affected land, taking into consideration section 84(c) of this chapter. (e) At the hearing, the board shall consider all evidence and objections and may modify the proposed reassessment as justice to all affected land requires. Before final adjournment of the hearing, the board shall issue an order adopting the schedule of reassessments as originally filed or as modified, mark the order filed, and make public announcement of the order at the hearing. The board shall then have notice published in accordance with IC 5-3-1. The notice must identify the drainage proceedings and state that the findings and order of the board have been filed and are available for inspection in the office of the county surveyor.
(f) If judicial review of the findings and order of the board is not requested under section 106 of this chapter within twenty (20) days after the date of publication of the notice, the order becomes conclusive.
(g) When the findings and order become conclusive, the board shall certify the schedule of reassessments to the auditor of each county in which there is land assessed by the reassessment, and the auditor and the county treasurer shall promptly proceed upon any reassessment in the manner prescribed for proceeding upon an originally certified assessment.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.83.

IC 36-9-27-94
Bonds; authorization; procedure; terms
Sec. 94. (a) Whenever the board determines by resolution spread upon its minutes that the cost of constructing or reconstructing a particular drain is in excess of that amount that the owners of land to be assessed may conveniently pay in installments over a five (5) year period, it shall authorize the sale of bonds to finance the construction or reconstruction.
(b) Whenever the board resolves to sell bonds, it shall determine:
(1) the amount of money that must be raised;
(2) the period over which the money shall be repaid; and
(3) the date the first series of bonds will mature as to principal and the date the first payment of interest will be made, which shall be fixed so that money will be available to meet the interest payments and to retire the first series of bonds as they become due.
(c) The bonds may be issued in denominations of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) and shall be numbered in consecutive order beginning with those first maturing. Interest on the bonds is payable semiannually.
(d) The bonds shall be sold at public offering in the manner provided by statute. However, if the total issue of bonds does not exceed ten thousand dollars ($10,000) the board may sell the bonds at private sale to any individual, corporation, financial institution, or bank in Indiana at the best rate of interest for which the board may bargain. If the bonds are sold to one (1) purchaser, the form of the bonds may be in a single installment note. Acceleration of the

balance of such a note in the event of partial default is not permitted, but all remedies of a bond creditor remain as to the partial default.
(e) All bonds or installment notes must provide that they may be called by the board for refunding or for prepayment without penalty. If the bonds are called for prepayment, interest ceases to run on them upon the date stated for presentment in the call as to those persons actually receiving notice of the call by registered mail as shown by the return receipt, whether their bonds are presented for payment or not. If the bonds are called for refunding, interest continues to run from the date stated for presentment in the call whether actually presented or not, at the rate provided for with respect to the refunding issue.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-94.1
Repealed
(Repealed by Acts 1981, P.L.317, SEC.39.)

IC 36-9-27-95
Fees for the sale of bonds
Sec. 95. Neither a member of the board, the county surveyor, nor any other officer may receive any fees for the sale of bonds to finance the construction or reconstruction of a drain. However, the attorney for the board is not required to perform services under a general retainer in preparation for the sale of the bonds, and may contract separately for those services with the board.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-96
Bonds; limited obligation; collection of delinquencies
Sec. 96. (a) Bonds issued to finance the construction or reconstruction of a drain are not the general obligation of the county, the board, or any person. The bonds are a lien only upon the land assessed for benefits for the construction or reconstruction in the ratio of the assessment.
(b) If bonds issued under this chapter become in default, the officers responsible for the collection of delinquent taxes shall take the steps provided by law to collect all delinquencies, and for that purpose the officers shall cooperate with any bond holder or committee of bond holders and shall pursue any remedies available for the collection of the delinquent assessments.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-97
Bond redemption fund; establishment; composition
Sec. 97. (a) A bond redemption fund is established for each construction or reconstruction project for which the board authorizes the sale of bonds. The fund consists of all assessments paid by the owners assessed as benefited by the construction or reconstruction, and may be used only to redeem: (1) the bonds issued to finance the construction or reconstruction; or
(2) any installment note given in lieu of bonds.
(b) The county auditor shall maintain a separate ledger sheet for all assessments to be received into each bond redemption fund.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-97.5
Construction loans; terms; deposit of proceeds; interest on loan
Sec. 97.5. (a) Whenever the board determines by resolution spread upon its minutes that the cost of constructing or reconstructing a particular drain is an amount that the owners of land to be assessed may conveniently pay in installments over a five (5) year period, it may ask the county fiscal body to:
(1) obtain a loan from a bank, trust company, savings association, or savings bank authorized to engage in business in the county; or
(2) obtain funds in the manner prescribed by IC 36-2-6-18, IC 36-2-6-19, and IC 36-2-6-20;
to finance that construction or reconstruction.
(b) A loan obtained under this section:
(1) must have a fixed or variable interest rate;
(2) must mature within six (6) years after the day it is obtained;
(3) shall be repaid from installments collected from assessments of landowners over a five (5) year period; and
(4) is not subject to the provisions of section 94 of this chapter that concern interest.
(c) The proceeds of loans obtained under this section shall be deposited in the general drain improvement fund.
(d) The board shall determine whether interest on the loan is to be a part of the final assessment under section 84(a) of this chapter.
(e) Notwithstanding section 85(c) of this chapter, interest on the loan may be charged back to the benefited landowner at a rate that is set in accordance with subsection (b).
As added by P.L.371-1983, SEC.2. Amended by P.L.76-1989, SEC.8; P.L.79-1998, SEC.110.

IC 36-9-27-98
Payment of assessments by municipality or county
Sec. 98. (a) Whenever a regulated drain is:
(1) located wholly or partly within a municipality; and
(2) constructed, reconstructed, or maintained under this chapter;
the municipal fiscal body may, on behalf of the owners assessed or to be assessed within the municipality, pay the total assessment for the construction, reconstruction, or maintenance within the municipality. The payment may be made from any appropriation provided by law, including a cumulative drainage fund established under section 99 of this chapter.
(b) Whenever a regulated drain is:
(1) located outside the corporate boundaries of any municipality

within a county; and
(2) constructed, reconstructed, or maintained under this chapter;
the county fiscal body may, on behalf of the owners assessed or to be assessed outside any municipality and within the county, pay all or part of the assessment for the construction, reconstruction, or maintenance outside any municipality and within the county. The payment of all or part of the assessment by the county fiscal body may be made only from a cumulative drainage fund established under section 99 of this chapter.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.206-1984, SEC.9.

IC 36-9-27-99
Cumulative drainage fund; establishment
Sec. 99. A municipal or county fiscal body may, by resolution, establish a cumulative drainage fund under IC 6-1.1-41 for the construction, reconstruction, or maintenance of drains under this chapter. In the case of a county, however, the fund may be established only upon the recommendation of the county executive.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.317, SEC.32; P.L.17-1995, SEC.39.

IC 36-9-27-100
Cumulative drainage fund; tax levy
Sec. 100. To provide money for a cumulative drainage fund established under section 99 of this chapter, the fiscal body may levy a tax in compliance with IC 6-1.1-41 not to exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of all taxable personal and real property:
(1) within the corporate boundaries, in the case of a municipality; or
(2) within the county but outside the corporate boundaries of all municipalities, in the case of a county.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.206-1984, SEC.10; P.L.17-1995, SEC.40; P.L.6-1997, SEC.225.

IC 36-9-27-101
Repealed
(Repealed by P.L.17-1995, SEC.45.)

IC 36-9-27-102
Name of fund
Sec. 102. The taxes collected under section 100 of this chapter shall be held in a special fund to be known as the "(city, town, or county) cumulative drainage fund".
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.17-1995, SEC.41.

IC 36-9-27-103
Construction, reconstruction, or maintenance projects for

regulated drains; hearings required
Sec. 103. Notwithstanding any other provision of this chapter, after the establishment of a cumulative drainage fund, a hearing shall be held before the board undertakes any project to construct or reconstruct a regulated drain or to maintain a regulated drain when the total cost of the maintenance project is more than twenty-five thousand dollars ($25,000). The board shall:
(1) publish a notice of the hearing in accordance with IC 5-3-1; and
(2) mail a notice of the hearing, at least fifteen (15) days before the hearing, to the owner of each piece of property adjoining the proposed or established regulated drain.
As added by Acts 1981, P.L.309, SEC.101. Amended by Acts 1981, P.L.45, SEC.84; P.L.206-1984, SEC.11; P.L.154-1993, SEC.9.

IC 36-9-27-104
Interstate drains; authorization; joint meetings of state officials
Sec. 104. (a) Whenever:
(1) a petition to construct a new drain is filed under sections 54 through 65 of this chapter, a board initiates proceedings to reconstruct a drain under sections 49 through 52 of this chapter, or proceedings are initiated in Illinois, Kentucky, Michigan, or Ohio to construct or reconstruct a drain; and
(2) the proposed construction or reconstruction will affect land in both Indiana and the other state;
the board may join with the proper officials of the other state in a joint effort to construct or reconstruct the drain.
(b) Whenever proceedings are instituted in Indiana under subsection (a), the board shall fix a date, time, and place for a joint meeting with the proper officials of the other state for the purpose of forming an interstate board, and shall have a notice of the meeting served on those officials.
(c) Upon receipt by the board of an acceptance of the offer to meet, or, when the offer to meet has come from the other state, upon acceptance by the board, the board and the officials of the other state shall proceed at the specified date, time, and place to form an interstate board by electing one (1) of their number chairman and one (1) of their number clerk. The chairman and the clerk may not be residents of the same state.
(d) Without regard to the number of members of the interstate board who are present, the members from Indiana are entitled to cast one-half (1/2) of all votes on all questions, and that vote shall be represented equally by the different members from Indiana who are present.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-105
Interstate drains; cooperation of surveyors and engineers
Sec. 105. (a) The county surveyor representing a board from Indiana that is part of an interstate board shall work with the

surveyor or engineer representing the officials of the other state in the performance of the duties required of him by this chapter. The interstate board may employ an engineer to work with and assist the surveyor or surveyors, but an engineer may not be permanently employed unless the interstate board has determined that the proposed construction or reconstruction is necessary for the public health, welfare, or convenience, and that the cost of the construction or reconstruction will probably be less than the benefits to the affected land.
(b) The surveyors and engineer, if one is employed, shall:
(1) prepare all surveys, plans, specifications, and other things required by this chapter for construction or reconstruction solely within Indiana;
(2) estimate the total cost of the construction or reconstruction for the part of the drain located in each state, together with an estimate of the total cost of location; and
(3) in their report, make a fair and just apportionment between the two (2) states of the cost of location and construction or reconstruction.
The report shall be filed with the interstate board and, when that board adopts the report by proper resolution, a certified copy of the report shall be filed with the board in Indiana.
(c) Upon receiving the report, the board in Indiana shall assess the benefits and damages to each tract of land affected in Indiana, in accordance with this chapter as applied to a drain located solely within Indiana.
(d) All provisions of this chapter, including the giving of notices, the right to object and remonstrate, and the right to judicial review, apply to the board, the surveyor, and all affected persons.
(e) When the construction or reconstruction is finally and conclusively established in both states, and when money is available in both states to pay for the proposed work, the interstate board shall meet and let the work contracts. Payment from funds in Indiana shall be made by voucher approved by the interstate board, countersigned by the chairman of the board in Indiana, and filed with the county auditor. The payments shall be limited to the amount apportioned to Indiana under subsection (b).
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-106
Judicial review; petition
Sec. 106. (a) Any owner of land affected by a final order or determination of a board is entitled to judicial review of that order or determination in the circuit or superior court of the county in which the board is located. The owner must file in the court a petition:
(1) setting out the order or determination complained of; and
(2) alleging specifically that the order or determination is arbitrary, capricious, unlawful, or not supported by substantial evidence;
and pay the fee required under IC 33-37-4-4. If the order or

determination to be appealed was made by a joint board, the petition must be filed in the circuit or superior court of the county that elected the surveyor who serves as an ex officio member of the joint board.
(b) A petition for judicial review under subsection (a) must be filed within twenty (20) days after:
(1) the date of publication of notice by the board that the order or determination has been made; or
(2) the order or determination was served on the person seeking the judicial review, if the order was served on that person.
(c) A copy of the petition shall be served on the board within five (5) days after the petition is filed. If the order or determination arose in a proceeding initiated by petition for the construction of a new drain under section 54 of this chapter, a copy shall also be served on the attorney for the petitioner, unless the petitioner is the person seeking the judicial review. Service under this subsection:
(1) is sufficient to bring the board and any petitioner for a new drain into court;
(2) may be made on the board by serving a copy of the petition on the county surveyor personally or by leaving it at the surveyor's official office; and
(3) may be made on the attorney for the petitioner by serving a copy of the petition on the attorney personally or by leaving a copy of it at the attorney's address as set forth in the petition.
(d) Within twenty (20) days after receipt of notice that any person has filed a petition for review, the board shall prepare a certified copy of the transcript of the proceedings before the board and file it with the clerk of the court. The petitioner shall pay the cost of preparing this transcript. An extension of time in which to file the transcript shall be granted by the court upon a showing of good cause.
(e) On the filing of a petition for review, the clerk of the court shall docket the cause in the name of petitioner and against the board. The issues shall be considered closed by denial of all matters at issue without the necessity of filing any further pleadings.
(f) When the owners of less than ten percent (10%) of the affected lands petition for judicial review, issues not triable de novo do not operate to stay work unless an appeal bond is posted.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.351-1985, SEC.2; P.L.192-1986, SEC.40; P.L.305-1987, SEC.37; P.L.98-2004, SEC.163.

IC 36-9-27-107
Judicial review; procedure
Sec. 107. (a) Whenever a petition for judicial review is filed on the ground that:
(1) the board found that the petitioner's land would be benefited by the construction, reconstruction, or maintenance of a drain, and the benefits assessed were excessive; or
(2) the petitioner's lands would be damaged by the construction, reconstruction, or maintenance of a drain, and: (A) the board failed to so find; or
(B) the amount of damages awarded was inadequate;
the court shall proceed to hear the issue of benefits or damages de novo. A change of venue may be taken from the judge and from the county, and a jury trial may be obtained, in accordance with the rules governing the trial of civil actions. An appeal may be taken in accordance with the rules governing appellate procedure.
(b) Whenever a petition for judicial review is filed on any ground other than those set forth in subsection (a), the review shall be heard by the court without the intervention of a jury. The court may not try or determine the cause de novo, but shall consider and determine the cause exclusively upon the record made before the board and filed with the court. A change of venue may be taken from the judge under the rules governing a change of venue in civil actions, but a change of venue may not be taken from the county. The proceedings shall be advanced upon the docket of the court. If the court finds from the record before it that:
(1) the person filing the petition for review has complied with all procedures required under this chapter to properly present the matters set forth in the petition for review, and has exhausted his administrative remedies; and
(2) the decision or determination of the board is arbitrary, capricious, unlawful, or not supported by substantial evidence;
the court shall order the decision or determination of the board set aside and shall remand the matter to the board for further proceedings consistent with the findings and order of the court. If the court finds otherwise, the decision of the board shall be affirmed.
(c) In affirming or setting aside a decision or determination of the board, the court shall enter its findings and order or judgment on the record.
(d) When a petition for judicial review presents issues that shall be heard de novo and issues that may not be heard de novo, the court shall separate the issues and shall proceed to determine the issues that may not be heard de novo. When the court's judgment on the issues that may not be heard de novo becomes final, or when the appeal is decided if an appeal is taken, the board shall proceed in accordance with the final judgment or appellate decision despite the fact that the issues to be heard de novo may be undecided and pending before the court or on appeal.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-108
Judicial review; stay of proceedings ordered by board
Sec. 108. (a) Whenever:
(1) a petition for judicial review of a board's final order for construction, reconstruction, or maintenance of a drain is filed in the circuit or superior court; and
(2) the petition presents an issue or issues that may not be heard de novo by the court;
all work under the order shall be stayed pending final disposition of

the issue or issues by the court, or, if an appeal is taken, then until the issue or issues are finally decided by the supreme court or the court of appeals.
(b) Whenever issues that shall be heard de novo are pending in the circuit or superior court, or on appeal, work under the order may not be stayed by the court. However, the board may, by resolution, stay all or any part of the work until the issues presented by the judicial review are finally decided or until the board revokes its resolution.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.3-1989, SEC.232.

IC 36-9-27-109
Judicial review; evidence; filing requirements
Sec. 109. (a) All petitions, evidence, requests, and other documents required to be filed with the board under this chapter, including all material and documents of every kind prepared by the county surveyor or on the surveyor's behalf, shall be filed in the office of the surveyor, who shall receive them for the board. The surveyor shall:
(1) mark each document filed, showing the date it was received; and
(2) record the fact of filing, designating the nature of the document and by whom it was filed, in a journal maintained for that purpose.
(b) The county surveyor shall maintain the documents described in subsection (a) in permanent files under the name of each regulated drain in the county. These copies shall be made available to the trial court, the supreme court, or the court of appeals in any proceedings pending under sections 106, 107, and 108 of this chapter.
(c) The county surveyor shall maintain a copy of each document described in subsection (a) for the use of the board.
(d) Whenever this chapter permits the filing of written evidence with the board, that evidence shall be subscribed to under oath by the person or persons having knowledge of the facts contained in the evidence.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.206-1984, SEC.12; P.L.3-1989, SEC.233.

IC 36-9-27-110
Notice and service; requirements
Sec. 110. (a) Whenever this chapter provides for the mailing of a notice to owners of affected land, the notice shall be addressed to the owner at the owner's home address as last entered by the county auditor for property tax purposes. If the owner is a railroad company or utility and is not assessed for taxes locally, the notice shall be addressed to the department of local government finance for forwarding to the railroad company or utility. If the owner is a unit or a school corporation, the notice shall be addressed to the persons authorized by law to accept service of process in civil actions on behalf of that owner. If the owner is the state, copies of the notice

shall be addressed to the department or agency, if any, charged by law with the maintenance, supervision, or control over the state owned land that is affected.
(b) Whenever sections 54 through 65 of this chapter provide for the service of any document upon the attorney for a petitioner, the service shall be made by personally handing the document to the attorney, by leaving the document at the attorney's address, or by mailing the document to the address of the attorney as set forth in the petition.
As added by Acts 1981, P.L.309, SEC.101. Amended by P.L.180-1995, SEC.8; P.L.90-2002, SEC.514.

IC 36-9-27-111
Time for filing documents; extensions
Sec. 111. Whenever the last day for filing any document under this chapter falls on a legal holiday, the time for the filing shall be extended to the next day that is not a legal holiday.
As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-112
Determination of benefits and damages by board; factors considered
Sec. 112. (a) In determining benefits to land under sections 39, 50, and 62 of this chapter, the board may consider:
(1) the watershed affected by the drain to be constructed, reconstructed, or maintained;
(2) the number of acres in each tract;
(3) the total volume of water draining into or through the drain to be constructed, reconstructed, or maintained, and the amount of water contributed by each land owner;
(4) the land use;
(5) the increased value accruing to each tract of land from the construction, reconstruction, or maintenance;
(6) whether the various tracts are adjacent, upland, upstream, or downstream in relation to the main trunk of the drain;
(7) elimination or reduction of damage from floods;
(8) the soil type; and
(9) any other factors affecting the construction, reconstruction, or maintenance.
(b) In determining benefits or damages to land under sections 39, 50, and 62 of this chapter, the board may examine aerial photographs and topographical or other maps, and may adjourn the hearing to the site of the construction, reconstruction, or maintenance in order to personally view the affected land.
(c) In determining percentages of benefit under sections 39, 50, and 62 of this chapter, the board may consider the percentage of the total cost that was assessed to each tract in the initial construction or in any reconstruction of the drain. However, that percentage is not binding on the board in its current determination, and the board may vary from it as justice requires. As added by Acts 1981, P.L.309, SEC.101.

IC 36-9-27-113
Investment of funds; consolidation; credit of interest earned
Sec. 113. (a) For the purpose of investment, the county treasurer may consolidate part or all of the money in any fund established under this chapter with the money in any other fund established under this chapter or other money held by the county treasurer.
(b) Unless the invested money is from a maintenance fund established under section 44 of this chapter, the county treasurer shall credit interest from an investment of a fund created under this chapter to that fund.
(c) The county treasurer may credit interest earned from an investment of a maintenance fund established under section 44 of this chapter into the general drainage improvement fund established under section 73 of this chapter.
(d) Within an account, the county treasurer may credit interest to particular drainage accounts in any fair and rational manner.
As added by P.L.206-1984, SEC.13.

IC 36-9-27-114
Drainage board fees in certain counties for certain storm water activities
Sec. 114. (a) This section applies to a county that:
(1) receives notification from the department of environmental management that the county will be subject to regulation under 327 IAC 15-13; and
(2) has not adopted an ordinance to adopt the provisions of IC 8-1.5-5.
(b) As used in this section, "storm water improvements" means storm sewers, drains, storm water retention or detention structures, dams, or any other improvements used for the collection, treatment, and disposal of storm water.
(c) The drainage board of a county may establish fees for services provided by the board to address issues of storm water quality and quantity, including the costs of constructing, maintaining, operating, and equipping storm water improvements.
(d) Fees established under this chapter after a public hearing with notice given under IC 5-3-1 are presumed to be just and equitable.
(e) The fees are payable by the owner of each lot, parcel of real property, or building that uses or is served by storm water improvements that address storm water quality and quantity. Unless the board finds otherwise, the storm water improvements are considered to benefit every lot, parcel of real property, or building that uses or is served by the storm water improvements, and the fees shall be billed and collected accordingly.
(f) The board shall use one (1) or more of the following factors to establish the fees:
(1) A flat charge for each lot, parcel of property, or building.
(2) The amount of impervious surface on the property. (3) The number and size of storm water outlets on the property.
(4) The amount, strength, or character of storm water discharged.
(5) The existence of improvements on the property that address storm water quality and quantity issues.
(6) The degree to which storm water discharged from the property affects water quality in the district.
(7) Any other factors the board considers necessary.
(g) The board may exercise reasonable discretion in adopting different schedules of fees, or making classifications in schedules of fees, based on:
(1) variations in the costs, including capital expenditures, of addressing storm water quality and quantity for various classes of users or for various locations;
(2) variations in the number of users in various locations; and
(3) whether the property is used primarily for residential, commercial, or agricultural purposes.
As added by P.L.282-2003, SEC.40.



CHAPTER 27.4. REMOVAL OF OBSTRUCTIONS IN MUTUAL DRAINS AND NATURAL SURFACE WATERCOURSES

IC 36-9-27.4-2
"Drainage board" defined
Sec. 2. As used in this chapter, "drainage board" means the following:
(1) Except as provided in subdivision (2):
(A) the county board of commissioners, as provided in IC 36-9-27-5(a)(1); or
(B) the drainage board appointed by the board of commissioners under IC 36-9-27-5(a)(2).
(2) In a county having a consolidated city, the board of public works of the consolidated city, as provided in IC 36-9-27-5(b).
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-3
"Natural surface watercourse" defined
Sec. 3. As used in this chapter, "natural surface watercourse" means an area of the surface of the ground over which water from falling rain or melting snow occasionally and temporarily flows in a definable direction and channel.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2. Amended by P.L.276-2001, SEC.17.

IC 36-9-27.4-4
"Obstruction" defined
Sec. 4. (a) As used in this chapter, "obstruction" means a condition that:
(1) exists within or near a drain; and
(2) prevents or significantly impedes the flow of water through the drain.
(b) The term includes the following:
(1) The presence of:
(A) one (1) or more objects inside or near a drain;
(B) a quantity of materials inside or near a drain; or
(C) damage to a drain;
that prevents or significantly impedes the flow of water through the drain.
(2) Obstructions that:
(A) are created intentionally; and
(B) occur naturally or are created unintentionally.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.
IC 36-9-27.4-5
"Owner" defined
Sec. 5. As used in this chapter, "owner" means a person who holds a possessory legal interest in land.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-6
"Person" defined
Sec. 6. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, or any other legal entity.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-7
"Respondent" defined
Sec. 7. As used in this chapter, "respondent" means an owner of the tract of land that is the subject of a petition seeking the removal of an obstruction under this chapter.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-8
"Tract" defined
Sec. 8. As used in this chapter, "tract" means an area of land that is:
(1) under common fee simple ownership;
(2) contained within a continuous border; and
(3) a separately identified parcel for property tax purposes.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-9
Petition for removal of obstruction
Sec. 9. If:
(1) a person who owns a tract of land seeks the removal of an obstruction from a drain or natural surface watercourse located outside the person's tract in order to promote better drainage of the person's tract; and
(2) the owner of the land on which the obstruction is located, upon request, does not remove the obstruction;
the person seeking the removal of the obstruction may file a petition under this chapter asking the drainage board in the county in which the obstruction is located to remove, or authorize or order the removal of, the obstruction under this chapter.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-10
Required contents of petition
Sec. 10. A petition filed by a person described in section 9(1) of this chapter must include the following:
(1) A general description of the tract of land owned by the petitioner. (2) A general explanation of the need for the removal of the obstruction.
(3) A general description of the site of the obstruction.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-11
Filing fee
Sec. 11. The drainage board may require, as a condition of filing a petition under this chapter, the payment of a filing fee. The drainage board may not set the filing fee at an amount greater than is reasonably necessary to defray the expenses incurred by the board in processing a petition.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-12
Investigation by county surveyor; duties of drainage board after receiving report of obstruction
Sec. 12. (a) If a petition filed under this chapter alleges the obstruction of:
(1) a drain; or
(2) a natural surface watercourse;
the county surveyor of the county in which the obstruction is alleged to exist shall promptly investigate whether the obstruction exists.
(b) If the county surveyor, upon investigation, finds an existing obstruction in a drain or natural surface watercourse in the location alleged in the petition, the county surveyor shall report the existence of the obstruction to the drainage board.
(c) Upon receiving a report from the county surveyor under subsection (b), the drainage board shall:
(1) set a date for a hearing on the petition; and
(2) serve notice of the hearing on each owner of the land on which the obstruction exists who can be identified in the records of the county recorder.
(d) The hearing must be held at least thirty (30) days but less than ninety (90) days after the date of the filing of the petition.
(e) Notice of a hearing must be mailed to each respondent with return receipt requested.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2. Amended by P.L.276-2001, SEC.18.

IC 36-9-27.4-13
Postponement and rescheduling of hearing
Sec. 13. Before or on the date of a hearing held under this chapter, the drainage board may postpone and reschedule the hearing if:
(1) it appears that a respondent has not been served with notice; or
(2) the interests of fairness otherwise compel a postponement.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-14 Findings of board
Sec. 14. (a) If, after a hearing held under this chapter, the drainage board finds that:
(1) the obstruction of a drain or a natural surface watercourse that is alleged in the petition exists; and
(2) the removal of the obstruction will:
(A) promote better drainage of the petitioner's land; and
(B) not cause unreasonable damage to the land of the respondents;
the drainage board shall find for the petitioner.
(b) If, after a hearing held under this chapter, the drainage board is unable to make the findings described in subsection (a), the drainage board shall deny the petition.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-15
Drainage board determining whether obstruction created intentionally
Sec. 15. If the drainage board finds for the petitioner under section 14(a) of this chapter, the board shall determine, based upon a preponderance of the evidence, whether the obstruction of the drain or natural surface watercourse was created intentionally by any of the respondents.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-16
Duty of board upon finding of intentional obstruction
Sec. 16. (a) If the drainage board finds:
(1) for the petitioner under section 14(a) of this chapter; and
(2) under section 15 of this chapter that the obstruction of the drain or natural surface watercourse was created intentionally by at least one (1) of the respondents;
the drainage board shall enter an order directing the respondents to remove the obstruction at their own expense, or directing the county surveyor to remove the obstruction at the expense of the respondents.
(b) A respondent against whom an order is entered under subsection (a) is subject to an action under section 22 of this chapter if the respondent fails to pay the amount for which the respondent is responsible under the order.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-17
Duty of board upon finding of unintentional obstruction
Sec. 17. If the drainage board:
(1) finds for the petitioner under section 14(a) of this chapter; and
(2) does not find under section 15 of this chapter that the obstruction of the drain or a natural surface watercourse was created intentionally by any of the respondents;
the drainage board shall enter an order under section 18 or 19 of this

chapter concerning the removal of the obstruction.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-18
Additional duties of board; natural surface watercourses
Sec. 18. (a) If:
(1) a petition filed under this chapter concerns a natural surface watercourse; and
(2) the drainage board:
(A) finds for the petitioner under section 14(a) of this chapter; and
(B) does not find under section 15 of this chapter that the obstruction of the natural surface watercourse was created intentionally by any of the respondents;
the drainage board shall enter an order under subsection (b).
(b) Upon a determination made under subsection (a), the drainage board shall enter an order:
(1) authorizing the petitioner to remove the obstruction; or
(2) directing the county surveyor to remove the obstruction at the expense of the petitioner.
(c) The drainage board shall consult with the:
(1) petitioner;
(2) respondents; and
(3) county surveyor;
before deciding whether to enter an order under subsection (b)(1) or (b)(2).
(d) If the drainage board enters an order under subsection (b), the order may require the petitioner to bear the expenses of removing the obstruction, including the monetary value of the harm and inconvenience that the respondents will incur as a result of the removal of the obstruction.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-19
Additional duties of board; drains
Sec. 19. (a) If:
(1) a petition filed under this chapter concerns a drain; and
(2) the drainage board:
(A) finds for the petitioner under section 14(a) of this chapter; but
(B) does not find under section 15 of this chapter that the obstruction of the drain was created intentionally by any of the respondents;
the drainage board shall enter an order under subsection (b).
(b) Upon a determination made under subsection (a), the drainage board shall enter an order:
(1) authorizing the petitioner to remove the obstruction;
(2) authorizing the respondents to remove the obstruction;
(3) directing the county surveyor to remove the obstruction; or
(4) directing that the obstruction be removed through the joint

efforts of at least two (2) of the persons referred to in this subsection.
(c) If an order is issued under subsection (b), the costs of removing the obstruction must be borne by the owners of all the tracts of land that are benefited by the drain. The order of the board must do the following:
(1) Identify all tracts of land that are benefited by the drain.
(2) Identify the owners of the tracts of land referred to in subdivision (1):
(A) who are known to the drainage board; or
(B) whose identity can be determined through the records of the county auditor.
(3) Apportion the costs of removing the obstruction among the tracts of land that are benefited by the drain, assigning to each tract a certain percentage of the total costs.
(4) Order the owners of each tract of land referred to in subdivision (1) to pay an amount equal to the product of the total costs of removing the obstruction multiplied by the percentage assigned to the tract under subdivision (3).
(d) The percentage of the total costs assigned to a tract under subsection (c)(3) must correspond to the ratio of the total length of the drain to the length of the particular segment of the drain that benefits the tract.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2. Amended by P.L.276-2001, SEC.19.

IC 36-9-27.4-20
Landowners jointly and severally responsible for costs of obstruction removal
Sec. 20. (a) All the owners of a tract that is the subject of an order issued under section 19 of this chapter are jointly and severally responsible for the payment of the amount determined under section 19(c)(4) of this chapter.
(b) An owner of a tract who pays all of or a portion of the amount may bring an action to obtain contribution from an owner of the tract who did not pay an equal or a greater portion of the amount.
(c) An owner of a tract that is the subject of an order issued under section 19 of this chapter is subject to an action under section 22 of this chapter if the owner fails to pay the amount for which the owner is responsible under the order.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-21
Order authorizing advance on general drain improvement fund for payment of obstruction removal expenses
Sec. 21. In entering an order concerning the removal of an obstruction under this chapter, a drainage board may:
(1) provide for the costs of the removal work to be paid directly by one (1) or more of the persons subject to the order; or
(2) authorize an advance on the general drain improvement fund

established in the county under IC 36-9-27-73 for the payment of the costs of the removal work and provide for the amount advanced to be reimbursed by one (1) or more of the persons subject to the order.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-22
Recovery of unpaid amounts or expenses
Sec. 22. (a) If a person who is required by an order of a drainage board under this chapter to pay an amount or bear an expense does not comply with the requirement, the amount for which the person is responsible may be recovered by:
(1) the drainage board, as custodian of the general drain improvement fund, if the amount was advanced from the general drain improvement fund; or
(2) another person subject to the order who has paid the amount and is entitled to reimbursement.
(b) An amount may be recovered from a person under subsection (a) through an action in a court having jurisdiction in the same manner that a creditor may recover an amount owed under a contract. In an action brought under this subsection, the plaintiff may also be awarded costs and reasonable attorney's fees.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-23
Judicial review
Sec. 23. (a) If the drainage board finds for a petitioner after a hearing held under this chapter, a respondent may file an action in the circuit or superior court of the county in which the alleged obstruction exists seeking to have the order entered by the drainage board vacated.
(b) An action filed under subsection (a) must be based on at least one (1) of the following assertions by the respondent:
(1) The drainage board lacked authority to act under this chapter.
(2) The drainage board erred in making the findings described in section 14(a) of this chapter.
(3) The respondent should have been awarded compensation for harm and inconvenience, or the amount awarded to the respondent for harm and inconvenience is insufficient.
(4) The drainage board did not follow the procedure required by this chapter.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-24
Remedies
Sec. 24. (a) In an action filed under section 23 of this chapter, the court:
(1) shall enter an order vacating the order of the drainage board directing the county surveyor to remove the obstruction; and (2) may issue an injunction against the removal of the obstruction;
if the court makes a finding under subsection (b).
(b) The court is required or authorized to act under subsection (a) if the court finds that the drainage board:
(1) was clearly in error in making its findings under section 14(a) of this chapter with respect to the alleged obstruction; or
(2) exceeded its authority or discretion under the law in authorizing the removal of the obstruction.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-25
Right of entry onto land
Sec. 25. (a) For the purposes of this chapter:
(1) a county surveyor;
(2) a member of a drainage board; or
(3) an authorized representative of a county surveyor or drainage board;
has a right of entry over and upon a tract of land containing a drain or natural surface watercourse that is the subject of a petition filed under this chapter.
(b) The right of entry granted by this section is limited to the land lying within seventy-five (75) feet of the drain or natural surface watercourse. The seventy-five (75) feet must be measured at right angles to:
(1) the center line of any tiled drain; and
(2) the top edge of each bank of an open drain; and
(3) the edge of any natural surface watercourse;
as determined by the county surveyor.
(c) A person exercising a right of entry under this section shall, to the extent possible, use due care to avoid damage to:
(1) crops, fences, buildings, and other structures located outside the right-of-way; and
(2) crops and approved structures located inside the right-of-way.
(d) Before exercising a right of entry under this section, an individual must give oral or written notice of the entry on the land to the property owner of record. The notice must state the purpose for the entry.
(e) A right of entry under this section is not criminal trespass under IC 35-43-2-2, and an individual exercising a right of entry under this section may not be arrested or prosecuted for criminal trespass under IC 35-43-2-2.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.



CHAPTER 28. CERTAIN WATERCOURSE, LEVEE, SEWER, AND DRAIN IMPROVEMENTS

IC 36-9-28-2
Order to construct or improve; issuance; drawings and specifications for project
Sec. 2. A municipal works board acting under this chapter may issue an order to construct or improve a levee, change or improve a natural or artificial watercourse, drain a section of land, or construct a sewer or drain, if:
(1) the proposed project is designed to benefit land inside and outside the corporate boundaries of the municipality; and
(2) the works board finds that the proposed project is necessary for the welfare of all or part of the municipality.
If the works board issues such an order, it shall have the necessary drawings and specifications for the project prepared and filed in its office.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-3
Order to construct or improve; considerations; filing of record of proceedings
Sec. 3. (a) In making an order for a project under this chapter, the municipal works board shall consider whether the project will beneficially or injuriously affect any property outside the corporate boundaries of the municipality.
(b) If the works board finds that the proposed project will injuriously or beneficially affect property outside the corporate boundaries of the municipality, it shall file with the circuit court for the county a record of all the proceedings concerning the project, including:
(1) a list of all persons whose property will be affected, as determined from the records of the county at the time the works board passes the order for the project; and
(2) a description of the boundaries of the affected area.
The proceedings shall be docketed in the circuit court in the same manner as other civil actions, and the court shall fix a time when the proceedings shall be heard.
(c) If the works board finds that the proposed project will not affect property outside the corporate boundaries of the municipality, it may not proceed with the project under this chapter.
As added by Acts 1981, P.L.309, SEC.104.
IC 36-9-28-4
Notice of hearing; answer; judgment
Sec. 4. (a) After the record is filed under section 3 of this chapter, the clerk of the circuit court shall give notice to all persons who are mentioned in the record or who will be affected by the proposed project. The notice must:
(1) be published in accordance with IC 5-3-1;
(2) name a date on which the court will hold a hearing on the proposed project; and
(3) describe the boundaries of the area affected by the proposed project.
(b) At the hearing, which may be adjourned from time to time, persons who own property in the area affected by the proposed project may file an answer showing why the works board should not proceed with the project. The court shall hear the evidence and determine whether the works board should proceed.
(c) If the court finds that the works board should proceed with the project substantially as described in the record, it shall enter judgment accordingly. Otherwise, the court shall dismiss the proceedings.
(d) The court's judgment under this section may not be appealed.
As added by Acts 1981, P.L.309, SEC.104. Amended by Acts 1981, P.L.45, SEC.85.

IC 36-9-28-5
Control and supervision of work; letting of contract; reporting; filing
Sec. 5. If, under section 4 of this chapter, the court finds that the municipal works board should proceed with a proposed project, the works board shall control and supervise work for the project. The works board shall:
(1) advertise for bids for the work; and
(2) let a contract or contracts for the work, subject to financing.
The works board shall report the letting of the contract or contracts to the court, together with an estimate of other project costs, to be filed with the proceedings concerning the project.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-6
Board of assessors; duties; appeals from assessments; hearings; roll of property owners; corrections; actions to contest; costs
Sec. 6. (a) After the letting of a contract or contracts under section 5 of this chapter, the circuit court shall appoint three (3) competent, disinterested residents of the county to serve as the board of assessors for the project. The assessors shall take an oath to honestly and faithfully perform their duties as assessors.
(b) The board of assessors shall:
(1) inspect the line of the proposed project and the property within the area affected by the project;
(2) estimate and assess the benefits against each piece of

property to be benefited by the project;
(3) award damages to each piece of property to be injuriously affected by the project; and
(4) prepare and file with the clerk of the circuit court an assessment roll of the assessment against each property owner.
The clerk shall then give written notice of the assessment and the right to appeal by certified mail or personal service upon each of the property owners being assessed as his name and address appears on the tax records of the county. The clerk shall make and file in his records an affidavit of the giving of the notice.
(c) Appeals from the assessments may be made to the circuit court within fifteen (15) days after the time of the filing of the clerk's affidavit of service. The appeals shall be conducted in the manner directed by the circuit court.
(d) In hearing appeals of assessments, the board of assessors shall:
(1) sit at the times and places directed by the court;
(2) administer oaths;
(3) send for persons and papers; and
(4) hear testimony concerning the question of benefits and damages to be assessed.
The hearing may be continued from day to day.
(e) After hearing any appeals, the board of assessors shall finalize the roll of property owners whose property will be benefited or injured by the project, including:
(1) a description of the property affected; and
(2) the amount of the benefits or damages to the property, listed opposite each description;
and shall file it with the circuit court.
(f) The board of assessors may correct a mistake or supply an omission in the roll at any time. Proceedings under this chapter are not defective or void because of an omission or defect in the roll, and a property owner may not object to the proceedings on the ground of any mistake in or omission of:
(1) the name of any person; or
(2) the description of any property.
The circuit court may call the board together to make any necessary additions or corrections to the roll.
(g) An action to contest the assessments and the acts of the board of assessors must be commenced within:
(1) thirty (30) days after the affidavit of service by the clerk of the circuit court; or
(2) if an appeal is taken, within thirty (30) days after the filing of the final report with the court.
(h) The circuit court shall make reasonable allowances to the board of assessors and for attorney's fees, and shall tax these allowances with the other costs of the proceedings. The allowances are payable out of money available from bond proceeds, assessments, or the municipal treasury.
As added by Acts 1981, P.L.309, SEC.104.
IC 36-9-28-7
Application of other assessment statutes
Sec. 7. Except as otherwise provided by this chapter, the statutes concerning street and sewer improvement assessments apply to assessments made under this chapter.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-8
Acquisition of real or personal property required for project; condemnation; purchase
Sec. 8. If any real or personal property inside or outside the municipality is required for a project under this chapter:
(1) it may be condemned and paid for in the manner provided by law; or
(2) the municipal works board may purchase and take a conveyance for it for the use and benefit of the municipality, in the manner prescribed for other purchases by the municipality.
All further proceedings concerning a project under this chapter must be performed in accordance with the statutes governing public improvements in municipalities.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-9
Bonds; issuance; payments; financing agreement; public sale
Sec. 9. (a) If the financing for a project under this chapter is to be provided by the federal government, one (1) or more bonds may be issued at any time after the filing of the assessment roll with the circuit court under section 6 of this chapter.
(b) Bonds issued under this section are payable solely from:
(1) the assessments made or to be made against the property benefited; or
(2) the money appropriated for that purpose by the municipality;
and are not a general obligation of the municipality.
(c) Notwithstanding any other law, a financing agreement with the federal government may provide that a municipal ordinance may determine:
(1) the interest rate or rates on the bonds and the assessments;
(2) the time or times of maturities or of principal and assessment payments;
(3) the terms, if any, for redemption of the bonds;
(4) the medium and the place or places for payment of the bonds, including payment by mail to an owner of any fully registered bond; and
(5) any other necessary terms and conditions.
(d) Bonds issued under this section need not be advertised for public sale.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-10 Completion and acceptance of project; certification; benefits assessed
Sec. 10. (a) When the municipal works board finally accepts a project under this chapter, it shall certify the completion and acceptance of the project to the circuit court. The court shall then direct the clerk of the court to make out two (2) copies of a list showing:
(1) the owners of the property affected by the project;
(2) a description of each parcel of property affected by the project; and
(3) the benefits and damages assessed upon or in favor of each parcel.
The clerk shall certify the copies under the seal of the court, and shall deliver one (1) copy to the municipal fiscal officer and one (1) copy to the county treasurer.
(b) If the works board finds that the project is necessary for the public welfare of the municipality and that the benefits assessed will fall below the amount required to pay the damages awarded and to pay for the project, the board shall order that any balance required for this purpose shall be paid by the municipality out of the general fund or out of any other available money. If the works board finds that the benefits assessed exceed the amount of financing needed, each assessment shall be reduced on a pro rata basis.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-11
Board of directors; duties; petition for appointment; notice of hearing; appearance; judgment
Sec. 11. (a) After a project is completed and approved under this chapter, the care, management, control, repair, and maintenance of the project may be placed under the jurisdiction of a board of directors appointed under this section.
(b) A petition requesting the appointment of a board of directors for the project may be filed with the clerk of the circuit court. The petition may be signed by:
(1) the municipal works board, if all or part of the municipality is located in the area affected by the project;
(2) the executive and legislative body of a township, if all or part of the township is located in the area affected by the project;
(3) any twenty-five (25) landowners who reside in a municipality and whose lands are located in the area affected by the improvement; or
(4) any twenty-five (25) landowners who do not reside in a municipality and whose lands are located in the area affected by the project.
The petition shall be docketed as a pending action, and the court shall fix a time when the petition shall be heard.
(c) After the petition is filed and docketed, the clerk of the circuit court shall give notice of the hearing by publication in accordance

with IC 5-3-1. The notice shall be addressed to all persons who were originally assessed for the construction of the project.
(d) Any person owning land located in the area affected by the project may appear at the hearing and be heard, either in person or by his attorney.
(e) If the circuit court determines that a board of directors should be appointed and assessments should be imposed for the care, management, control, repair, and maintenance of the project, the court shall enter a judgment accordingly. If the court enters such a judgment, two (2) members of the board of directors shall be appointed by the county executive and one (1) member of the board of directors shall be appointed by the municipal executive. The three (3) appointed persons must be qualified under section 12 of this chapter.
(f) If the court determines that a board of directors should not be appointed, it shall dismiss the petition.
As added by Acts 1981, P.L.309, SEC.104. Amended by Acts 1981, P.L.45, SEC.86; P.L.7-1983, SEC.40.

IC 36-9-28-12
Board of directors; qualifications; terms; vacancy
Sec. 12. (a) A board of directors appointed under this chapter consists of three (3) directors, who must own land assessed for the construction of the project. One (1) of the directors must be a resident of the municipality affected by the improvement, and two (2) of the directors must be residents of an unincorporated area.
(b) One (1) of the original directors shall be appointed for a term of one (1) year, one (1) for a term of two (2) years, and one (1) for a term of three (3) years. After the expiration of the original terms, all directors shall be appointed for terms of three (3) years.
(c) The appointing authority shall fill any vacancy on the board of directors by appointment for the remainder of the unexpired term.
As added by Acts 1981, P.L.309, SEC.104. Amended by P.L.7-1983, SEC.41.

IC 36-9-28-13
Board of directors; compensation
Sec. 13. Each member of a board of directors appointed under this chapter is entitled to compensation, at a rate fixed by the circuit court but not to exceed thirty-five dollars ($35) per day, for his services under this chapter. The compensation of the board shall be paid from the assessments made under section 16 of this chapter.
As added by Acts 1981, P.L.309, SEC.104. Amended by Acts 1981, P.L.317, SEC.33.

IC 36-9-28-14
Board of directors; employment of assistants; compensation
Sec. 14. A board of directors appointed under this chapter may employ the assistants necessary to perform its duties under this chapter. The compensation of the assistants shall be paid from the

assessments made under section 16 of this chapter.
As added by Acts, 1981, P.L.309, SEC.104.

IC 36-9-28-15
Board of directors; necessary repairs; record of proceedings and of costs and expenses of repairs
Sec. 15. (a) A board of directors appointed under this chapter shall make all repairs necessary to keep the project in its original condition. If, in making the repairs, it is necessary to change the line and location of a ditch at any point, the board may do so, but the board may not change its general line or location.
(b) The board of directors shall keep a record of its proceedings and shall note in that record all expenses incurred in making repairs. The board shall file with the county auditor a statement showing the cost and expenses of making the repairs, specifying the amounts due to each person. The auditor shall then draw his warrant in favor of each person for the amount due them. The amounts due shall be paid out of county revenues and shall be reimbursed to the county from the assessments made under section 16 of this chapter.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-16
Assessments; considerations; quotient; negligence of owner or occupant of land; assessment date; certification of assessment; lien
Sec. 16. (a) The money necessary to pay costs incurred by a board of directors in the management and maintenance of a project, including money to be reimbursed to a county under section 15 of this chapter, shall be derived from assessments made under this section.
(b) The board of directors shall determine:
(1) the total number of acres of land benefited by the project and located outside the municipality;
(2) the total number of lots benefited by the project and located outside the municipality; and
(3) the total number of lots benefited by the project and located inside the municipality.
Each lot, whether it is located inside or outside the municipality, shall be counted as one-half (1/2) acre of land, and each major fraction of an acre shall be counted as one (1) full acre.
(c) When the board of directors has determined the total number of acres subject to assessment and the total amount of money required for the next year, the board shall divide the total amount required by the total number of acres assessed. The quotient obtained is the amount per acre to be assessed for the next calendar year.
(d) If repairs have been rendered necessary by the act or negligence of the owner or occupant of any lands, or of his employee or agent, the cost of the repairs shall be assessed against only his lands.
(e) All assessments shall be made before August 2 of each year.
(f) The board of directors shall certify the total amount assessed

against lots located inside the municipality to the municipal fiscal officer. This amount shall be included in the municipal budget, appropriated by the municipal legislative body, and paid out of the municipal general fund.
(g) The board of directors shall make out a certified copy of the assessments made on land outside the municipality, and shall file the copy with the auditor of the county in which the lands and lots are located. The auditor shall place the assessments against the land upon the next tax duplicate. The assessment is a lien from the time the certified copy of the assessments is filed, and shall be collected as other state and county taxes are collected. All the laws regulating the payment and collection of state and county taxes, the assessment of penalties and interest, and the sale of property for delinquent taxes apply to the payment and collection of assessments placed upon tax duplicates under this subsection.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-17
Bonds; issuance when cost of maintaining project exceeds amount that can be raised
Sec. 17. If a board of directors finds that the cost of maintaining a project exceeds the amount that can be raised in any year, the board may issue bonds in the manner in which bonds are issued for construction of levees. However, the bonds and the interest on the bonds shall be paid by assessments made in the manner prescribed by section 16 of this chapter.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-18
Standing water; removal; costs
Sec. 18. The board of directors in charge of a project may pump out or remove from lands drained by a ditch any standing water that has no means of outlet. The board may purchase pumps or adopt other suitable means for the removal of the water, and the costs necessarily incurred on account of any work done under this section shall be assessed against the lands benefited by the removal of the water. The costs shall be paid, assessed against the lands benefited, and collected in the manner prescribed by section 16 of this chapter.
As added by Acts 1981, P.L.309, SEC.104.



CHAPTER 28.5. MANAGEMENT OF STORMWATER RUNOFF FROM DEVELOPED REAL PROPERTY

IC 36-9-28.5-2
"Policy" defined
Sec. 2. As used in this chapter, "policy" refers to a policy adopted under this chapter for the management of stormwater runoff from developed real property.
As added by P.L.168-1999, SEC.2.

IC 36-9-28.5-3
Policy established
Sec. 3. By January 1, 2001, the legislative body of a unit shall establish a policy of the unit for the management of stormwater runoff from developed real property in the unit. The legislative body may establish the policy by resolution or ordinance.
As added by P.L.168-1999, SEC.2.

IC 36-9-28.5-4
Provisions for actual management of stormwater runoff
Sec. 4. The policy may, but is not required to, provide for the actual management of stormwater runoff from developed real property.
As added by P.L.168-1999, SEC.2.

IC 36-9-28.5-5
Geographic scope of policy
Sec. 5. (a) If the unit is a city, the geographic scope of the city's policy must include all territory located within the city.
(b) If the unit is a town, the geographic scope of the town's policy must include all territory located within the town unless the legislative body of the town specifies by resolution that the territory of the town be included in the policy of the county where the town is located.
(c) If the unit is a county, the geographic scope of the county's policy must include:
(1) all territory of the county that is not located within a municipality; and
(2) all territory of a town located in the county that has adopted a resolution under subsection (b).
As added by P.L.168-1999, SEC.2.



CHAPTER 28.7. STORM WATER NUISANCES

IC 36-9-28.7-2
"Channel"
Sec. 2. As used in this chapter, "channel" means a part of a natural watercourse or artificial conveyance that:
(1) periodically or continuously contains moving water; and
(2) has a defined bed and banks that serve to confine the water.
As added by P.L.125-2011, SEC.3.

IC 36-9-28.7-3
"Runoff"
Sec. 3. As used in this chapter, "runoff" means the part of precipitation that flows from a drainage area on the land surface, in open channels, or in storm water conveyance systems.
As added by P.L.125-2011, SEC.3.

IC 36-9-28.7-4
"Storm water conveyance system"
Sec. 4. As used in this chapter, "storm water conveyance system" means all methods, natural or manmade, used for conducting storm water to, through, or from a drainage area to any of the following:
(1) Conduits and appurtenant features.
(2) Canals.
(3) Channels.
(4) Ditches.
(5) Storage facilities.
(6) Swales.
(7) Streams.
(8) Culverts.
(9) Roadways.
(10) Pumping stations.
As added by P.L.125-2011, SEC.3.

IC 36-9-28.7-5
"Storm water nuisance"
Sec. 5. As used in this chapter, "storm water nuisance" means a condition:
(1) that arises out of or is related to storm water that is

transferred through runoff or an artificial conveyance that:
(A) is directed to the property of another person;
(B) discharges storm water at or near the property line of another person; or
(C) accelerates or increases the flow of storm water onto another person's property; and
(2) to which one (1) or both of the following apply:
(A) The condition is injurious to health.
(B) The condition substantially obstructs the free use of property.
As added by P.L.125-2011, SEC.3.

IC 36-9-28.7-6
"Swale"
Sec. 6. As used in this chapter, "swale" means an elongated depression in the land surface that:
(1) is at least seasonally wet;
(2) is usually vegetated;
(3) is a conduit for storm water flow; and
(4) conducts storm water into primary drainage channels.
As added by P.L.125-2011, SEC.3.

IC 36-9-28.7-7
"Unit of government"
Sec. 7. As used in this chapter, "unit of government" means:
(1) the town council or its designee if the storm water nuisance is located within the boundaries of a town;
(2) the city board of works or its designee if the storm water nuisance is located within the boundaries of a city; or
(3) the county surveyor or its designee if the storm water nuisance is located within the boundaries of an unincorporated part of a county.
As added by P.L.125-2011, SEC.3.

IC 36-9-28.7-8
Request to investigate storm water nuisance
Sec. 8. (a) If:
(1) a person who owns a tract of land seeks the removal of a storm water nuisance; and
(2) the owner of the land on which the storm water nuisance is located does not remove the storm water nuisance upon request;
the person seeking the removal may file a request under this chapter asking the unit of government to investigate the storm water nuisance.
(b) The request must be filed on a form published by the unit of government that includes:
(1) a general description of the tract of land owned by the person making the request;
(2) a general description of the site of the nuisance; and
(3) a general explanation of the need for the removal of the

nuisance.
As added by P.L.125-2011, SEC.3.

IC 36-9-28.7-9
Investigation fee; assessment of nuisance; investigation report; limitations
Sec. 9. (a) An ordinance may be adopted to allow for the payment of a fee to the unit of government as a condition of filing a request under this chapter. The fee may not be an amount greater than is reasonably necessary to defray the expenses incurred in processing the request, conducting the investigation, and completing the assessment under this section.
(b) A unit of government shall investigate and make a visual assessment limited to the following:
(1) Determine whether the storm water nuisance exists.
(2) Assess whether the removal of the storm water nuisance will:
(A) remove the negative effect of the storm water nuisance from the land of a person making the request; and
(B) cause unreasonable damage to the land on which the storm water nuisance is located.
(3) Make any other observations that may be useful in solving an alleged storm water nuisance problem.
(c) A unit of government, upon making the assessment under subsection (b), shall provide the following to a person that filed the request under section 8 of this chapter:
(1) An oral or written report that may include:
(A) a general description of the investigation and its findings;
(B) whether the storm water nuisance exists;
(C) the need for the removal of the storm water nuisance;
(D) whether the removal of the storm water nuisance will:
(i) remove the negative effect of the storm water nuisance from the land of a person that filed the request under section 8 of this chapter; and
(ii) cause unreasonable damage to the land on which the storm water nuisance is located; and
(E) any other considerations that may be useful in solving the storm water nuisance.
(2) Information concerning alternative dispute resolution options.
(d) A unit of government is not required to use funds to meet the requirements under this chapter.
(e) Except under subpoena, a unit of government may not be compelled to testify in a legal proceeding related to its functions under this chapter.
(f) For purposes of this chapter, the unit of government has a right of entry as provided by IC 36-9-27.4-25.
(g) An artificial conveyance or runoff that was constructed and that operates in compliance with a permit issued by a political

subdivision is not subject to this chapter.
As added by P.L.125-2011, SEC.3.



CHAPTER 29. FLOOD CONTROL DISTRICTS IN CERTAIN CITIES

IC 36-9-29-2
Construction or installation of flood control works; construction or elevation of highways and bridges
Sec. 2. A city acting under this chapter may:
(1) construct or install the flood control works necessary to exclude, divert, remove, reduce, or prevent flood waters caused by the overflowing of watercourses or by storm or surface waters in or about a flood control district established under this chapter; and
(2) construct or elevate highways and bridges necessary to provide reasonable traffic facilities through or over any structures constructed as part of the flood control works.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-3
Declaratory resolution; adoption; contents
Sec. 3. (a) Whenever a city works board determines that:
(1) it is necessary for the general welfare, safety, and security of the city and its inhabitants to carry out any project for the protection of the city and its inhabitants from floods;
(2) the project cannot be carried out in the best or most economical manner without beneficially or injuriously affecting land or other property located outside the corporate boundaries of the city; and
(3) the required flood control works can best be provided for and maintained by the establishment of a special taxing district for that purpose;
it may adopt the declaratory resolution described in subsection (b).
(b) The declaratory resolution must include the following items:
(1) The necessity for providing flood protection for all or part of the city and for all or part of the contiguous territory within four (4) miles outside the corporate boundaries of the city, including all or part of any town within the four (4) mile limit. The necessity must be based upon floods that have occurred in the city and the contiguous territory in the preceding ten (10) years.
(2) The general character of the flood control works that the works board considers necessary to afford proper protection, and the general location and route of the levees, dikes, retaining walls, and other structures that the board considers necessary as part of those works. (3) A general description of the boundaries of the territory that will be beneficially affected by the construction of the proposed works.
(4) A general estimate of the cost of the property that must be acquired for the construction of the proposed works, including the estimated amounts of damages to property injuriously affected but not acquired.
(5) A general estimate of the cost of construction and installation of the proposed works, based on the available information.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-4
Petition to establish district; procedure
Sec. 4. (a) Upon the adoption of a declaratory resolution under section 3 of this chapter, the city works board shall file with the circuit court for the county in which the city is located a petition requesting the establishment of a flood control district to include the territory described in the resolution. A copy of the resolution shall be attached to the petition. The petition shall be docketed in the court as a pending cause, and shall be entitled "In the matter of the city of ____________, petition for the establishment of flood control district".
(b) Upon the filing of the petition, the circuit court shall fix a time when the petition shall be heard, which may not be less than fifteen (15) nor more than thirty (30) days after the filing. The clerk of the court shall publish a notice of the hearing in accordance with IC 5-3-1. The notice must:
(1) contain a brief summary of the petition;
(2) set out the description of the boundaries of the proposed district, as set out in the resolution attached to the petition;
(3) state the time and place fixed for the hearing on the petition; and
(4) advise all interested parties that they may appear and be heard.
(c) The clerk of the circuit court shall certify and send to the attorney general, by registered mail, a copy of the petition, together with a copy of the resolution attached to the petition and a copy of the notice of hearing.
(d) After the publication and mailing of the notice, all persons having any interest in property or highways located in the petitioning city, or within four (4) miles outside the corporate boundaries of the city, are conclusively presumed to have notice of the pendency of the petition and all subsequent proceedings had under the petition.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.87.

IC 36-9-29-5
Court hearing; objections; judgment; dismissal; interlocutory order on boundaries; continued hearing Sec. 5. (a) The circuit court shall hear a petition filed under section 4 of this chapter without a jury. The hearing may be continued and adjourned from time to time as the court may direct. There may be a change of judge as in civil cases, but no change of venue from the county.
(b) All persons affected by the establishment of the proposed flood control district or the construction of the proposed flood control district or the construction of the proposed flood control works may file objections showing any reason why:
(1) the district should not be established;
(2) the works should not be constructed; or
(3) their property should or should not be included in the proposed district.
The court shall hear evidence and determine the facts upon these issues. All objections shall be filed at least two (2) days before the date fixed for the hearing.
(c) If the court finds that a necessity exists for the establishment of a flood control district and the construction and installation of flood control works as requested by the petition, the court shall render judgment accordingly and shall enter a decree establishing the district, describing it in such a manner that the property included in it may be sufficiently identified and segregated to permit the levy and collection of the special taxes provided for by this chapter. There is no appeal from such a judgment, and, after the entry of such a decree, the establishment of the district may not be questioned in any action or proceeding, except as otherwise provided by this chapter.
(d) If the court finds that no necessity exists for the establishment of the flood control district, the proceedings shall be dismissed at the cost of the petitioning city.
(e) If it appears to the court that the boundaries of the flood control district as described in the declaratory resolution should be changed, or that changes in the flood control works as described in the declaratory resolution should be made, and that such changes will beneficially or injuriously affect property that would not have been so affected by the district and works proposed in the declaratory resolution, then the court may enter an interlocutory order to that effect and fix a time for further hearing on the petition.
(f) The date for a hearing under subsection (e) may not be less than ten (10) nor more than fifteen (15) days after the order. The court shall direct the clerk of the court to publish a notice of the hearing that sets out a brief summary of the order, including a brief description of the changes the court proposes to make in respect to the boundaries or works. The notice shall be published in accordance with IC 5-3-1. The notice must state the time and place for the continuation of the hearing on the petition, and advise all parties affected by the proposed changes that they may appear and be heard. Objections may be filed in the manner prescribed by subsection (a), but must be filed at least two (2) days before the time fixed for the continuation of the hearing and must be based solely on the changes proposed to be made. If, at the conclusion of the continued hearing,

the court finds that all or part of the proposed changes should be made, or that the district should be established and the works constructed as provided for in the declaratory resolution, the court shall render judgment accordingly and enter a decree as provided under subsection (c).
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.88.

IC 36-9-29-6
Special benefit district; territory included
Sec. 6. (a) If twenty-five percent (25%) or more of the territory included within the corporate boundaries of the city petitioning for the establishment of a flood control district has been inundated by flood waters during the preceding ten (10) years, then all of the property within the corporate boundaries of the city is conclusively presumed to be specially benefited and shall be included in the district, except for property that is subject to inundation from floods and will not be included within or protected by the proposed flood control works.
(b) If twenty-five percent (25%) or more of the territory within the corporate boundaries of any town included in whole or in part in the flood control district has been inundated by flood waters during the preceding ten (10) years, then all of the property within the town is conclusively presumed to be specially benefited and shall be included in the district, except for property that is subject to inundation and will not be included within or protected by the proposed flood control works.
(c) Territory that:
(1) is outside the corporate boundaries of a municipality; and
(2) lies at an elevation higher than three (3) feet above the highest flood stage during the preceding ten (10) years;
may be included in a flood control district only if it will be included within or protected by the proposed flood control works.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-7
Special taxing district for flood control purposes; special benefit tax
Sec. 7. Upon the entry of a decree under section 5 of this chapter, a flood control district constitutes a special taxing district for flood control purposes. All property in the district is subject to a special benefit tax for the purpose of providing money to pay the cost of constructing and maintaining the flood control works. The special benefit tax, which shall be levied in the manner prescribed by this chapter, constitutes the amount of special benefits accruing to property in the district on account of the construction and maintenance of the works.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-8 Board of commissioners; membership; oath; removal and appointment; compensation; meeting; quorum; powers and duties; conflict of interest
Sec. 8. (a) If a flood control district is established under this chapter, the construction of the flood control works shall be carried out under the control of a flood control board, to be known as "Board of Commissioners, ____________ Flood Control District" (designating the name of the city instituting the proceedings for the establishment of the district).
(b) The flood control board consists of:
(1) the members of the works board of the city petitioning for the establishment of the flood control district; and
(2) the executive of each town or township included in whole or in part in the district.
(c) Before entering upon his duties, each commissioner of the flood control board shall take and subscribe the usual oath of office, and shall file it with the clerk of the circuit court.
(d) If any commissioner of the flood control board fails or refuses to qualify, or after qualifying fails or refuses to take part in the proceedings of the board, then the board, by a majority vote, may petition the circuit court for the appointment of a new commissioner. After a hearing and a showing of cause, the court may remove the offending commissioner. If the court removes a commissioner, the executive of the city shall appoint a new commissioner. The new commissioner must be a freeholder residing in the part of the district previously represented by the commissioner removed.
(e) Each commissioner of a flood control board is entitled to a salary fixed by the board, subject to the approval of the legislative body of the city petitioning for the establishment of the flood control district.
(f) Within ten (10) days after the entry of the decree establishing the flood control district, the commissioners of the flood control board shall meet at the office of the works board of the city petitioning for the establishment of the district, and shall organize by electing one (1) of their number president and one (1) vice president. These officers shall perform the duties usually pertaining to their offices, and shall serve for a period of one (1) year or until their successors are elected and qualified. The board shall also appoint a secretary pro tempore to keep the records of the proceedings until the board appoints a permanent secretary. The minutes of the board shall be kept in a permanent minute book, and the first entry in the book must be a copy of the decree establishing the district and fixing its boundaries.
(g) A majority of the commissioners of the flood control board constitutes a quorum for the transaction of any business. If the board consists of an even number of commissioners and there is a tie vote on any question, the vote of the president on the question is controlling.
(h) The flood control board may:
(1) sue and be sued; (2) exercise the power of eminent domain;
(3) adopt rules governing the holding of regular meetings, the calling of special meetings, methods of procedure, and similar matters; and
(4) perform all acts necessary and proper for carrying out the purposes of the flood control district.
(i) The office of the flood control board shall be maintained at the office of the works board of the city petitioning for the establishment of the district, or at another place furnished by the city. All records of the board shall be kept at the office and are public records, open to inspection by the public during business hours.
(j) A commissioner, appointee, or employee of the flood control board may not have any direct or indirect interest in any contract let by the board, or in the furnishing of supplies or materials to the board.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.34; P.L.7-1983, SEC.42.

IC 36-9-29-9
Executive secretary; compensation; bond; duties
Sec. 9. (a) The flood control board shall appoint an executive secretary. The executive secretary may not be a commissioner of the board before the completion of the flood control works, but may be after their completion.
(b) The salary of the executive secretary shall be fixed by the flood control board.
(c) The executive secretary may be required to furnish bond in the amount the flood control board finds necessary. The cost of the bond may be borne by the district.
(d) The executive secretary:
(1) is the custodian of the records of the district;
(2) shall assist the board in the performance of its duties, as directed by the board; and
(3) shall certify copies of the official records and files of the district that may be required of him by this chapter, or by any person ordering copies and paying the reasonable cost of transcription.
Certification of a record by the executive secretary is prima facie evidence of the record's accuracy.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.35.

IC 36-9-29-10
District engineer; duties; compensation
Sec. 10. (a) The flood control board shall appoint a district engineer, who shall perform the duties assigned by the board.
(b) The engineer's compensation shall be fixed by the flood control board. However, when the engineering services are performed by the engineer of the city, the city engineer may receive this compensation. As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.36.

IC 36-9-29-11
Attorney; duties; compensation
Sec. 11. (a) The flood control board shall appoint one (1) or more attorneys, who shall perform the duties assigned by the board.
(b) The compensation of the attorney or attorneys shall be fixed by the board. However, when the legal services are performed by an attorney of the city legal department, that attorney is entitled to receive this compensation.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.37.

IC 36-9-29-12
Employees; compensation; duties
Sec. 12. The flood control board may employ and fix the compensation of all the employees necessary to enable it to perform its duties under this chapter without undue delay.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-13
Employees; term of employment
Sec. 13. All the employees of a flood control district, including the executive secretary, engineer, and attorneys, serve at the pleasure of the flood control board.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-14
County treasurer; duties
Sec. 14. (a) The county treasurer shall act as treasurer of the flood control board and the flood control district. The county treasurer shall make all collections of the special benefit taxes levied by the board, without any additional compensation other than that allowable in the case of the collection of general taxes by the treasurer.
(b) The county treasurer shall give bond in the amount and with the surety prescribed by the flood control board. The cost of the bond shall be paid out of the revenues of the district.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-15
County auditor; duties
Sec. 15. The county auditor shall include on the tax duplicates for the county the special benefit taxes levied for the flood control district and shall perform the same duties in connection with the levy and collection of these taxes as are performed for general taxes levied by any political subdivision in the county.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.38.
IC 36-9-29-16
Federal aid; acceptance; conditions
Sec. 16. (a) The flood control board may, on behalf of the flood control district, accept any legal, engineering, financial, construction, or other aid from the federal government or any other source.
(b) If the federal government agrees to construct or furnish and install all or part of the flood control works required by the flood control district, and to furnish the necessary plans and specifications, the flood control board shall accept the offer and adopt the plans and specifications as its own, unless they do not conform to the decree establishing the district.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-17
Use of territory in connection with construction of flood control works; authorization
Sec. 17. (a) If the state or a political subdivision has territory that will be affected in whole or in part by flood control works, it may grant to the flood control district the use of any property in which it has an interest, including its rights in public ways, for use in connection with the construction of the flood control works, upon the terms agreed upon. Such a grant must be authorized by:
(1) the governor and the state agency having jurisdiction of the property, for the state; or
(2) the fiscal body, for a political subdivision.
(b) Grants under this section shall be made in the form of a deed or other written instrument that may be recorded. The grant may provide that when property is no longer needed for the purposes of the flood control district, the property reverts to the state, or the political subdivision, making the grant.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-18
Plans and specifications; preparation, adoption, and filing; objections; hearing; judgment or decree
Sec. 18. (a) After its organization, the flood control board shall prepare and adopt:
(1) plans and specifications for the flood control works to be constructed or installed by or for the flood control district;
(2) estimates of the cost of that part of the works to be contracted for or constructed at the expense of the district;
(3) maps and plats showing the general scope of the works and the boundaries of all lands considered necessary to be acquired for the works or that will be injuriously affected in connection with the construction of the works; and
(4) an acquisition and damage roll showing the separate descriptions of all land and other property to be acquired or injuriously affected by the construction and installation of the works, and an estimate of the total cost of the acquisition or damages. It is not necessary to prepare, adopt, and file the plans, specifications, and other items required by this section at one (1) time.
(b) In adopting plans under this section, the flood control board, with the approval of the circuit court, may deviate from the general plans approved at the time of the establishment of the district if the board finds that:
(1) it is not practicable to construct or install the works in accordance with that plan; or
(2) the deviation will provide greater protection.
(c) Upon adoption of the plans, specifications, and other items, one (1) copy shall be placed on file at the flood control board's office, and one (1) copy shall be filed in the office of the clerk of the circuit court. These copies are open to inspection by the public. The board shall have notice of the filing published in accordance with IC 5-3-1. The board shall file proofs of publication of the notice with the clerk of the court. The notice must refer to the title and number of the cause in which the district was established and state that the plans, specifications, estimates, maps, plats, and roll required by this section are on file at the offices of the board and clerk of the court, and may be inspected by all interested parties.
(d) Any person owning property injuriously affected by the construction or installation of the proposed flood control works may file separate objections with the circuit court within fifteen (15) days after the first publication of notice under subsection (c). The sole ground of objection is that, due to an unnecessary deviation from the general plan approved at the time of the establishment of the district, the property of the objectors will be injuriously affected or should not be included in the district. The court shall set the objections for hearing without delay, hear evidence, and determine the facts. However, the filing of objections does not delay or interfere with the letting of contracts or the construction of the flood control works, except to the extent that the court may direct by temporary order before the hearing or by judgment after the hearing.
(e) If, after a hearing under subsection (d), the court finds that there has been an unnecessary deviation from the general plan approved at the time of the establishment of the district, or that any of the property included in the district as originally established should be eliminated from the district, the court shall:
(1) render judgment accordingly; and
(2) enter a decree:
(A) setting out the deviation to be corrected; and
(B) describing, by metes and bounds, the property eliminated.
A copy of the decree shall be entered in the records of the board, and the plans shall be changed to meet the requirements of the decree.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.89.

IC 36-9-29-19
Acquisition of property; purchase, contract, or eminent domain
Sec. 19. After the flood control board has published notice of the

filing of the acquisition and damage roll under section 18(c) of this chapter, it may acquire the property described in the roll by purchase, by contract, or by the exercise of the power of eminent domain under IC 32-24.
As added by Acts 1981, P.L.309, SEC.105. Amended by P.L.2-2002, SEC.125.

IC 36-9-29-20
Contracts; letting procedure
Sec. 20. (a) All contracts of the flood control district for the construction of flood control works shall be let by the flood control board under the statutes concerning the letting of contracts for public improvements by the works board of the city. The flood control board may let one (1) contract for the entire works or separate contracts for parts of the works.
(b) All contracts shall be awarded to the lowest and best bidder. However, a contract may not be let at a bid higher than the cost of the work, as shown by the estimates previously adopted and filed, unless approved by the circuit court on petition of the flood control board.
(c) All contracts must be in writing and signed by the flood control board's president or vice president and by its executive secretary.
(d) The validity of a contract may be questioned only in an action to enjoin the execution of the contract, filed within ten (10) days after the date of its execution.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-21
Federal labor, material, machinery, and equipment; acceptance of offer; additional labor, material, machinery, and equipment
Sec. 21. If the federal government or another source agrees to furnish all or part of the labor, material, machinery, and equipment required for any construction or installation, the flood control board may accept the offer. The board may supply the necessary additional labor, material, machinery, and equipment to carry out the agreement.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-22
Loans for preliminary expenses; sale of warrants; advancement of funds
Sec. 22. (a) To facilitate the carrying out of preliminary proceedings and provide money for the payment of expenses before the issuance of bonds under this chapter, the flood control board may, by resolution, authorize the making of loans in amounts approved by the circuit court. The loans shall be evidenced by callable warrants payable out of the proceeds of bonds, when available, and the warrants may bear interest at any rate. If the amount of warrants to be issued at any one (1) time exceeds five

thousand dollars ($5,000), they shall be sold at public sale after notice given in accordance with IC 5-3-1. The warrants shall be sold to the bidder offering to purchase them at the lowest actual interest cost to the district, and shall be executed in the name of the district by the board's president or vice president and by its executive secretary.
(b) Any unit having territory included within the flood control district may advance money to the district. The advances must be authorized by the fiscal body of the unit. The advances may be made without appropriation, and warrants evidencing the advances shall be issued by the district, bearing the rate of interest provided for in the resolution or other action authorizing the advances.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.90.

IC 36-9-29-23
Bonds; issuance; amount; sale procedure
Sec. 23. (a) The flood control board shall, by resolution, direct that bonds be issued in the name of the flood control district:
(1) for the purpose of procuring money to pay the cost of acquisition of property, the cost of construction or installation of flood control works, or both; and
(2) in anticipation of the collection of the special benefit taxes to be levied under this chapter.
(b) The amount of the bonds may not exceed:
(1) the total cost of property to be acquired and the total amount of damages to be awarded on account of property injuriously affected but not acquired, as shown by the acquisition and damage roll previously adopted and filed by the flood control board or as determined by court action;
(2) the contract price of the works contracted for, or the estimated cost of additional labor, materials, machinery, and equipment when the federal government or others have agreed to supply a part of those items for use on the construction of any part of the works and no construction contract is to be let;
(3) an amount sufficient to pay the cost of supervision and inspection during the period of construction;
(4) all other general, administrative, legal, engineering, and incidental expenses previously incurred on account of or in connection with the establishment of the district, the administration of its affairs, the acquisition of property, and the construction of the works, together with the expenses to be incurred in connection with the issuance and sale of bonds; and
(5) an amount sufficient to pay any outstanding warrants issued for the purpose of obtaining money for expenses before the issuance of bonds.
(c) If different parcels of land are to be acquired or more than one (1) contract for work is let by the flood control board at approximately the same time, the board may provide for the total cost of the land or work in one (1) issue of bonds. If the cost of acquiring

property or the amount required for the payment of damages to property not acquired exceeds the board's estimate of the amount required for that purpose, additional bonds may be issued to supply the deficiency.
(d) The bonds shall be issued in any denomination not exceeding one thousand dollars ($1,000), and in not less than twenty (20) nor more than sixty (60) series, which must be as nearly equal as possible considering the amount of the issue, the number of serial maturities, and the denominations to be used.
(e) The bonds are payable one (1) series each six (6) months. The first payment shall be made on January 1 in the second year following the date of their issue, if a tax levy to meet the requirements of the bonds is made in the year in which the bonds are issued. Otherwise, the first series of bonds is payable on January 1 of the third year following the date of their issue.
(f) The bonds are negotiable instruments.
(g) The bonds may bear interest at any rate, with the exact rate to be determined by bidding. The interest is payable semiannually on January 1 and July 1 of each year, with the first interest payable on July 1 preceding the maturity date of the first series of bonds.
(h) The bonds shall be signed by the president or vice president of the flood control board, and attested by the executive secretary of the board. The interest coupons shall be executed by placing on them the facsimile signature of the president or vice president whose signature appears on the bonds.
(i) The flood control board may not issue any bonds of the flood control district payable out of special benefit taxes when the total amount outstanding for that purpose, including the bonds issued and to be issued, is in excess of five percent (5%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15. All bonds or obligations issued in violation of this subsection are void.
(j) The bonds are not a corporate obligation or indebtedness of any unit having territory included in the district, but are an indebtedness of the flood control district as a special taxing district. The bonds are payable solely out of the special benefit taxes levied under this chapter. The bonds must state these facts upon their face, together with the purpose for which they are issued.
(k) The bonds of any issue may be sold in parcels or as a whole. Notice of the sale must be given by publication in accordance with IC 5-3-1.
(l) The bonds shall be sold to the highest qualified bidder, but may not be sold for less than their par value. The highest bidder is the person who offers the lowest net interest cost to the district, as determined by computing the total interest on all of the bonds to their maturities and then deducting the premium bid, if any.
(m) When the flood control board sells the bonds, the executive secretary of the board shall have the bonds prepared and executed, and shall deliver them to the county treasurer, together with a certificate showing the amount to be paid by the purchaser. Upon the

payment of the purchase price the treasurer shall deliver the bonds to the purchaser. The executive secretary shall furnish the successful bidder a transcript of the proceedings relating to the authorization and issuance of the bonds, together with the other documents necessary to establish the validity of the bonds. The transcript and other documents are presumptive evidence of the validity of the bonds, and shall be accepted in evidence in any litigation relating to or affecting the bonds.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.91; P.L.6-1997, SEC.226.

IC 36-9-29-24
Bonds for replacement, enlargement, extension, or construction of additional works; costs exceeding amount available
Sec. 24. If the flood control board finds that:
(1) it is necessary to replace, enlarge, or extend any part of the flood control works or construct additional works in order to protect the district properly; and
(2) the cost of the replacement, enlargement, extension, or construction will exceed the amount then available out of current maintenance and repair funds;
the board may issue bonds under section 23 of this chapter for that purpose. However, the board must first comply with sections 18, 19, and 20 of this chapter.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-25
Refunding bonds; issuance; payment
Sec. 25. If the flood control district is unable to pay any bonds or the interest on them at the times fixed for payment, refunding bonds may be issued and sold under section 23 of this chapter to obtain money for that purpose. The refunding bonds are payable within the period fixed by the flood control board, which may not exceed ten (10) years.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-26
Bonds issued and their interest exempt from taxation
Sec. 26. All bonds issued under this chapter, together with the interest on them, are exempt from taxation.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-27
Validity of bonds issued
Sec. 27. An action to question the validity of any of the bonds issued under this chapter, or to prevent their issuance, must be brought by the time fixed in the bond sale notice for the receiving of bids. After that time, the bonds may not be contested for any cause.
As added by Acts 1981, P.L.309, SEC.105.
IC 36-9-29-28
Flood control district construction fund
Sec. 28. (a) The county treasurer shall keep all proceeds from the sale of bonds under this chapter in a separate fund designated as the "__________ flood control district construction fund". The fund shall be used only to pay the costs listed in section 23(b) of this chapter. Any money remaining out of the proceeds of the bonds after all of the costs are paid shall be paid into the district bond fund established under section 30 of this chapter.
(b) The flood control board shall approve and order all payments made from the flood control district construction fund, and shall determine the amounts and times of the payments. However, a payment to a contractor may not exceed eighty percent (80%) of the district engineer's estimate of work done by the contractor, and the whole amount of a contract may not be paid until all work to be done under the contract has been accepted by the board as fully completed in accordance with the plans and specifications.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-29
Acquisition of property; payment of costs according to terms of purchase or contract; payment of damages in condemnation; title
Sec. 29. (a) If property is acquired by purchase or contract, payment of costs shall be made according to the terms of the purchase or contract.
(b) If property is condemned, the amount of damages assessed shall be paid as soon as the proceeds from the sale of bonds are available. Upon the payment of the damages, the title of the property paid for is fixed and vested in the flood control district in the manner, to the extent, for the purpose, and subject to the limitations provided by this chapter.
(c) Title to all property acquired shall be taken in the name of the flood control district. Within sixty (60) days after any conveyance or grant of any interest in real property is received by the flood control board, the board shall have recorded the deed or other instrument of conveyance or grant, signed by the grantor, in the recorder's office in the county in which the property is located. In case of condemnation, a copy of the decree, certified by the clerk of the circuit court and showing the amount paid to the clerk on account of the damages awarded, shall be recorded.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-30
Special benefit tax levy to pay for bonds; flood control district bond fund
Sec. 30. (a) For the purpose of obtaining money to pay the bonds and the interest on them, the flood control board shall levy a special benefit tax each year upon all of the property in the flood control district. The tax shall be levied in the amount necessary to pay the principal of the bonds as they mature, together with the interest

accruing on them.
(b) The flood control board shall cause the tax levied to be certified to the auditor of the county in which the property subject to the tax is located, before October 2 of each year. The tax levied and certified shall be estimated and entered upon the tax duplicates by the county auditor, and shall be collected and enforced by the county treasurer in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(c) As the tax is collected by the county treasurer, it shall be accumulated in a separate fund to be known as the "__________ flood control district bond fund", and shall be applied only to the payment of the bonds and the interest on them.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-31
Special benefit tax levy to pay for cost of operation, maintenance, and repair of flood control works; presumption; flood control district maintenance fund; temporary loans
Sec. 31. (a) The flood control board may levy a special benefit tax each year for the purpose of providing for the cost of operation, maintenance, and repair of the flood control works after the completion of the works, including the general expenses of the board, such as salary and wages, that the board finds are not properly chargeable to the proceeds of bonds issued under this chapter. The tax may not exceed eleven and sixty-seven hundredths cents ($0.1167) on each hundred dollars ($100) of taxable property in the district, as it appears on the tax duplicates.
(b) The property within the flood control district is conclusively presumed to be benefited to the extent of the annual tax by the maintenance of the district and the maintenance, operation, and repair of the flood control works.
(c) The county auditor shall estimate the tax and enter it upon the tax duplicates, and the county treasurer shall collect and enforce the tax in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(d) The county treasurer charged with the duty of collecting the taxes shall, between the first and tenth days of each month, notify the flood control board of the amount of the tax collected during the preceding month. Upon the date of notification, the treasurer shall credit the amount collected to a fund designated as "__________ flood control district maintenance fund", which may be used only for the purposes stated in this section.
(e) The flood control board has complete and exclusive authority to expend, on behalf of the flood control district, all revenues realized under this section.
(f) The flood control board may, by resolution, authorize and make temporary loans in anticipation of the collection of the special benefit taxes actually levied and in course of collection under this section. The loans mature and shall be paid within the year in which they are made, and may bear interest at any rate payable at the

maturity of the loan. The temporary loans shall be evidenced by warrants, and, if the amount of warrants to be issued exceeds five thousand dollars ($5,000), they shall be sold at public sale in the same manner as the bonds of the district.
As added by Acts 1981, P.L.309, SEC.105. Amended by P.L.6-1997, SEC.227.

IC 36-9-29-32
Emergency flood control district fund
Sec. 32. (a) The flood control board may establish an "emergency flood control district fund", which may not exceed at any time one hundred thousand dollars ($100,000). The emergency fund shall be established out of money transferred from the flood control district maintenance fund.
(b) Whenever the emergency fund is reduced below one hundred thousand dollars ($100,000), the flood control board may transfer from the maintenance fund the sum it considers necessary for the purpose of replenishing the emergency fund.
(c) The county treasurer shall keep the emergency fund separate from the other funds of the flood control district. Any unexpended sum in the fund shall be retained from year to year to meet flood emergencies as they arise.
(d) The sum in the emergency fund may not be considered in making up the budget of the flood control district, except for the purpose of determining the amount to be levied in order to replenish the fund.
(e) All withdrawals from the emergency fund shall be used solely for emergency purposes, and shall be made upon order of the flood control board in the same manner as withdrawals from other funds of the flood control district.
As added by Acts 1981, P.L.309, SEC.105. Amended by P.L.356-1987, SEC.1.

IC 36-9-29-33
Deposit of funds of flood control district
Sec. 33. The money in the funds of the flood control district shall be deposited and held in the same manner as other public funds under IC 5-13.
As added by Acts 1981, P.L.309, SEC.105. Amended by P.L.3-1990, SEC.138.

IC 36-9-29-34
Warrants drawn for items approved by board; payments on bonds and interest coupons
Sec. 34. (a) Except as provided in subsection (b), revenues raised under this chapter may be expended only upon a warrant drawn by the executive secretary of the flood control board for items approved by the board, with the date of approval indicated on the warrant over the signature of the president or vice president of the board.
(b) The county treasurer may pay bonds and interest coupons: (1) issued by the flood control board; and
(2) presented at or after their maturity;
out of the bond fund established under section 30 of this chapter, without the issuance of warrants or other orders of the board.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-35
Pending actions for filing further petitions and for making further orders
Sec. 35. After the docketing of the petition for the establishment of the flood control district, and until the flood control works have been completed and accepted, the cause remains on the docket of the circuit court as a pending action for the filing of the further petitions and the making of the further orders that are authorized by this chapter or found necessary to facilitate the completion of the works.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-36
Jurisdiction of court
Sec. 36. All court proceedings relating to the establishment or maintenance of the flood control district, or the performance of any act under this chapter, must be brought and determined only in and by the circuit court establishing the district. The jurisdiction of the court in all such matters is conclusive and its judgment is final, except as otherwise provided in this chapter. All proceedings had under this chapter shall be heard by the court without the intervention of a jury, except as otherwise provided in this chapter. Laws with respect to change of venue from the county do not apply to proceedings under this chapter, but changes of venue from the judge may be had as in other civil cases.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-37
Supplementary proceedings to cure defects or irregularities; objections
Sec. 37. (a) If any defects or irregularities occur in any of the proceedings had under this chapter, the defects or irregularities may be cured by supplementary proceedings of the same general nature as those provided for by this chapter. Only those parties whose interests or property are directly and adversely affected by the defects or irregularities may object to them.
(b) It is not necessary to delay the general course of the proceedings while defects or irregularities are being corrected or supplied.
(c) If an objection is filed with the circuit court and the objection is overruled or decided adversely to the objecting party, the court costs incurred in the filing, hearing, and determination of the objection shall be taxed to the objecting party. If the objection is sustained or determined in favor of the objecting party, then the costs shall be taxed to the flood control district. As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-38
Required proceedings and notices under this chapter
Sec. 38. Only the proceedings and notices prescribed by this chapter are required for acts performed under this chapter, notwithstanding any other statute to the contrary.
As added by Acts 1981, P.L.309, SEC.105.



CHAPTER 29.1. FLOOD CONTROL DISTRICT IN MARION COUNTY

IC 36-9-29.1-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the board of public works of the consolidated city, subject to IC 36-3-4-23.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-3
Special taxing district
Sec. 3. The flood control district referred to in IC 36-3-1-6 constitutes a special taxing district for the purpose of protecting the county and its residents from floods and flood hazards.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-4
Powers and duties of board
Sec. 4. (a) To carry out this chapter, the board has jurisdiction to authorize projects of flood control and prevention over all watercourses, and property affected by these projects, within the flood control district and in or along any watercourse in any adjacent county that is a tributary to any watercourse in the district.
(b) In carrying out such a project, the board has the following powers:
(1) To construct and maintain levees, dikes, retaining walls, dams, reservoirs, drains, and all other improvements in or along any watercourse designed to prevent damage and injury through floods and to conserve water resources.
(2) To provide for the disposal of excess water from any reservoir on such terms as the board considers best, so long as this does not impair the function of flood prevention provided by the improvements.
(3) To construct, reconstruct, repair, relocate, widen, or resurface any public way connected with such a project.
(4) To remove obstructions in, to dredge or control, to straighten, or to change the channel of any watercourse.
(5) To reconstruct any new public structure, or any new public bridge or bridges; or to alter, relocate, remove or require the removal of, repair, lengthen, widen, or reconstruct any public structure, or any public bridge or bridges, designed or used for vehicular or pedestrian traffic, and already built and located, whether originally built by a municipal corporation or any other person, across any watercourse. (6) To regulate and establish channel, bank, and harbor lines on watercourses; to remove or to require to be removed any obstruction or encroachment in, beneath, above, along, or beyond channel, bank, and harbor lines; and to prevent any future obstructions or encroachments beyond these lines by dumping or filling with any material or in any other manner.
(7) To regulate the manner in which all sewers, drains, conduits, viaducts, aqueducts, cables, power lines, and pipelines of any description crossing the bed of any watercourse, or along its banks, or carried across, over, or under it on any bridge, trestle, support, or other structure, shall be located or relocated, replaced, altered, repaired, constructed, reconstructed, lengthened, widened, or removed, whether already constructed or proposed to be constructed or reconstructed by a municipal corporation or any other person.
(8) To regulate the general manner of construction of all temporary or permanent bridges, dikes, moorings, landings, dams, and spillways over, along, or in any watercourses proposed to be constructed or reconstructed by a municipal corporation or any other person.
(9) To regulate the removal by any persons of sand and gravel from watercourses and to establish the distance from bridges and other structures crossing them, and also the uniform grade lines to which sand and gravel may be excavated by any persons.
(10) To regulate the depth, waterway, height, alignment, location, and general manner of construction, reconstruction, and repair of any railroad bridge and of any person crossing over any watercourses or affected by carrying out of projects.
(11) To regulate the general manner of locating, relocating, constructing, reconstructing, altering, repairing, lengthening, widening, raising, and aligning any private bridge, including all its piers, abutments, and supports.
(12) To regulate and order that any of the matters described in this subsection shall be done by the person owning or controlling them, in carrying out projects, all subject to supervision and approval by the board.
(13) To cooperate with any department or agency of the federal government, and with any department or agency of the state, that is established for the purpose of developing a comprehensive plan or program for the protection of life and property from floods or flood hazards.
(c) A project for flood control may not be carried out until it is submitted to and approved by the department of natural resources of the state.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-5
Adoption of resolution
Sec. 5. Whenever the board determines that it is necessary for the

general welfare, safety, or security of the flood control district to undertake and carry out any project to protect the district and its residents from floods or flood hazards, the board shall adopt a resolution declaring this necessity and its purpose to proceed with the project.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-6
Adoption of general plans and specifications
Sec. 6. (a) The board, as a part of the resolution, shall adopt the general plans then proposed for the entire project, including a plat showing the general scope of it and the location and bounds of all real property then considered necessary to be acquired or removed, or that would be injuriously affected, in connection with the project. It shall also determine the estimated cost of all the work, including the estimated damages to be awarded to the owners of the real and personal property. An appraisal is not required for those estimates.
(b) The adoption or filing of any specifications covering all or parts of the project and details of other matters is optional with the board, and it may also receive and file alternate plans and specifications, submitted by any person for all or any parts of the project. The board may, at the final hearing, adopt all or any of these materials in place of the board's plans and specifications.
As added by Acts 1982, P.L.77, SEC.24. Amended by P.L.27-1986, SEC.6.

IC 36-9-29.1-7
Filing and notice; resolution, plans, and specifications
Sec. 7. (a) The resolutions and plans, plat, descriptions, and estimates and specifications, if any, shall be filed and opened to inspection by the public at the board's office.
(b) The board shall then give notice in accordance with IC 5-3-1 of the adoption and general purport of the resolution and of the fact that the resolution, plans, plat, descriptions, and estimates and specifications, if any, have been prepared, are on file in the office of the board, and can be inspected. The notice must name a date on which the board will receive and hear objections from any person interested in or who will be affected by the resolution.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-8
Hearing and final decision concerning project
Sec. 8. (a) At or before the time fixed for the hearing, any person interested in or who will be affected by the proposed project may file with the board a written remonstrance against the proposed project, in whole or in part.
(b) At the hearing, which may be adjourned from time to time, the board shall hear all persons who are interested in the proceedings and shall finally determine whether or not the proposed project, in whole or in part, is necessary for the general welfare, safety, and security of

the flood control district, in order to provide flood prevention and control. The board may then confirm, modify and confirm as modified, or rescind the resolution.
(c) The final decision shall be entered in the records of the board and is final, binding, and conclusive upon all persons.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-9
Special tax on property within flood control district
Sec. 9. Upon final action of the board confirming the resolution in its original or any modified form, all property, real and personal, located within the flood control district is subject to a special tax for the purpose of providing money to pay the total cost of the construction of the project or projects, and of acquiring all necessary lands or rights-of-way, as described and provided in the resolution, including all necessary incidental expenses. This special tax is declared to constitute the amount of benefits resulting to all the property from the proceedings and shall be levied as provided in this chapter.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-10
Condemnation proceedings
Sec. 10. If the board has finally confirmed any resolution for all or any part of any project of flood prevention and control, and any property is required to be condemned, appropriated, or purchased, or is damaged or injuriously affected by the carrying out of the flood prevention project and work, the board shall proceed with reference to this property and awards of damages in all respects, whenever necessary, in accordance with IC 32-24. Any part of the appropriation proceedings as to any property may be included in either the original resolution or any subsequent resolutions.
As added by Acts 1982, P.L.77, SEC.24. Amended by P.L.2-2002, SEC.126.

IC 36-9-29.1-11
Award of contract for project
Sec. 11. If the board finally confirms the resolution, it shall then proceed to award a contract for the project in accordance with IC 36-1-12.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-12
Flood control district bonds
Sec. 12. (a) For the purpose of raising money to pay for the property and the construction, and in anticipation of the special tax to be levied as provided in section 14 of this chapter, the board may cause to be issued, in the name of the consolidated city, the bonds of the flood control district, not to exceed the amount of the estimated total cost of all lands, rights-of-way, and other property so to be

acquired and the estimated cost of all work or construction as provided for in the resolution, and including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the cost of supervision and inspection during the period of construction of the work.
(b) The expenses to be covered in the amount of the bond issue must include all expenses of every kind actually incurred preliminary to the acquiring of the property and the construction of the work, such as the cost of necessary records, engineering expenses, publication of notices, salaries, and other expenses necessary to be incurred before and in connection with the acquiring of the property, the amending of the contract, and the sale of bonds.
(c) In case different parcels of land are to be acquired, or more than one (1) contract for work is amended, at approximately the same time, whether under one (1) or more resolutions, the board may provide for the estimated total cost of these items in one (1) issue of bonds.
(d) The bonds shall be issued in accordance with IC 36-3-5-8.
(e) The bonds are negotiable instruments and bear interest payable semiannually, on the first days of January and July of each year, with the first interest to be payable on July 1 preceding the maturity of the first series of the bonds.
(f) On adopting a resolution ordering the bonds, the board shall certify a copy of it to the fiscal officer of the consolidated city, who shall prepare the bonds. The bonds shall be executed by the city executive and attested by the fiscal officer.
(g) The bonds are exempt from taxation as provided by IC 6-8-5.
(h) All bonds issued by the board shall be sold by the city fiscal officer in accordance with IC 5-1-11.
(i) Bonds of the flood control district payable by special taxation may not be issued when the total issue for that purpose, including the bonds already issued and to be issued, exceeds two percent (2%) of the adjusted value of the taxable property within the district as determined under IC 36-1-15. All bonds or obligations issued in violation of this subsection are void.
(j) The bonds are not, in any respect, a corporate obligation or indebtedness of the consolidated city, but constitute an indebtedness of the flood control district as a special taxing district, and the bonds and interest on them are payable only out of a special tax levy upon all the property of the district. The bonds must recite these terms upon their face, together with the purpose for which they are issued.
(k) An action to question the validity of any bonds issued for the flood control district or to prevent their issue must be brought before the date set for the sale of the bonds, and all bonds, from and after that date, are incontestable for any reason.
As added by Acts 1982, P.L.77, SEC.24. Amended by P.L.27-1986, SEC.7; P.L.6-1997, SEC.228.

IC 36-9-29.1-13
Fund for deposit of bond proceeds Sec. 13. (a) All proceeds from the sale of bonds under section 12 of this chapter shall be kept as a separate and specific fund, to pay the cost of land, rights-of-way, and other property acquired and of construction of the work under the resolution, and all costs and expenses incurred in connection with these things, and no part of the proceeds may be used for any other purpose.
(b) The fund shall be deposited at interest with the depository or depositories of other public funds in the consolidated city, and all interest collected on it belongs to the fund.
(c) Any surplus remaining out of the proceeds of the bonds, after all of the costs and expenses are fully paid, shall be paid into and becomes a part of the flood control district bond fund.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-14
Tax levy; flood control district bond fund
Sec. 14. (a) For the purpose of raising money to pay all bonds issued under section 12 of this chapter and the interest on them, the city-county legislative body shall levy each year a special tax upon all the property of the flood control district, in such manner as to meet and pay the principal of the bonds as they severally mature, together with all accruing interest. The tax so levied each year shall be certified to the fiscal officers of the consolidated city and the county before August 2 in each year.
(b) The tax levied and certified shall be estimated and entered upon the tax duplicate by the county auditor, and shall be collected and enforced by the county treasurer, in the same manner as state and county taxes are estimated, entered, collected, and enforced. As the tax is collected by the county treasurer, it shall be accumulated and kept in a separate fund to be known as the "flood control district bond fund," and shall be applied to the payment of the flood control district bonds and interest as they severally mature and to no other purpose. All accumulations before their use for the payment of bonds and interest shall be deposited, at interest, with the depository or depositories of other funds in the consolidated city, and all interest collected on them belongs to the fund.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-15
Additional tax levy; flood control maintenance and general expense fund; temporary loans; insufficient funds
Sec. 15. (a) For the purpose of:
(1) providing for the payment of all general expenses of the board, including salaries of officers and employees and other items of expense not properly chargeable into the cost of any property acquired or work done under any resolution of the board for which flood control district bonds are issued; and
(2) providing for the operation, maintenance, and repair of any levees, dikes, retaining walls, reservoirs, drains, and other works and improvements in or along any watercourse designed

to prevent damage and injury through floods, and other permanent works constructed, including the repair and maintenance of equipment or the performance of any duty imposed by this chapter;
a tax of not exceeding one and thirty-three hundredths cents ($0.0133) on each one hundred dollars ($100) of taxable property in the district as it appears on the tax duplicates, in addition to all other taxes, shall be levied annually by the city-county legislative body for flood control purposes. The county auditor shall estimate the taxes and enter them upon the tax duplicate, and the county treasurer shall collect and enforce the taxes, in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(b) The county treasurer shall, between the first and tenth days of each month, notify the board of the amount of such taxes collected for flood control purposes during the preceding month, and upon the date of notification the county treasurer shall credit an account to be known as the "flood control maintenance and general expense fund" with such amount of taxes for flood control purposes as may have been collected at that time. The fund shall be used and expended only for the purposes prescribed by this chapter. The board may expend on behalf of the district all sums of money thus realized. Warrants for these expenditures shall be drawn by the fiscal officer of the consolidated city upon the vouchers of the board.
(c) The board may by resolution authorize and make temporary loans in anticipation of revenues actually levied under this section, which loans mature and shall be paid within one (1) year from the date of the making of the loan, with interest payable at the maturity of the loan. The warrants or other evidence of these loans shall be sold for not less than par, and before the making of the loan, notice of the time, place, amount, and terms of making of the loan shall be given by publication in accordance with IC 5-3-1. The warrants import no personal obligation for their payment and are payable only out of the tax so levied.
(d) All money remaining in any of the funds to the credit of the board at the end of the calendar year continues to belong to these funds respectively, to be used by the board for the respective purposes for which the funds are created. All funds raised under this section shall be deposited at interest with the depository or depositories of other public funds of the consolidated city, and all interest collected on them belongs to them.
(e) In the event that the revenues in the "flood control maintenance and general expense fund" of the district are at any time insufficient, the consolidated city may appropriate money out of its general fund for the use and benefit of the district, which amount so appropriated and used shall be returned and repaid to the city out of the first available funds by the board.
As added by Acts 1982, P.L.77, SEC.24. Amended by P.L.6-1997, SEC.229.

IC 36-9-29.1-16 Payments for property or work; damages assessed; title vested in consolidated city
Sec. 16. (a) From the separate and specific fund derived from sale of the bonds as provided in this chapter, and from no other source, the board shall pay to the parties entitled to it the amounts respectively due them for any lands, rights-of-way, or other property taken or purchased, or for work done by contract or otherwise.
(b) In case the lands, rights-of-way, or other property is secured by purchase or contract, the payment shall be made according to the terms of the contract. In case of any such property taken by condemnation as provided in this chapter, the amount of damages assessed shall be paid or tendered as provided in this chapter, within ninety (90) days after the final determination of the condemnation proceedings, or as soon after that as the fund arising from the bonds is available. The title to the lands, rights-of-way, or other property, or that part so paid for or otherwise acquired then becomes vested in the consolidated city, in the manner, to the extent, for the purpose, and subject to the limitations provided in this chapter.
(c) The board shall order payments from the fund to be made to contractors in accordance with IC 36-1-12.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-17
Filing and recording; description of land and statement of purpose
Sec. 17. Within sixty (60) days after any land or right in it is paid for and acquired under this chapter, the board shall file and cause to be recorded in the recorder's office of the county in which the land is situated, a description sufficiently accurate for its identification, with a statement of the purpose for which it is acquired or taken, which shall be signed by a majority of the board.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-18
Expending funds raised under chapter; appropriation
Sec. 18. No part of any of the funds raised under this chapter may be expended except upon warrants drawn by the fiscal officer of the consolidated city, upon vouchers of the board. No appropriation in any form is necessary, but all funds arising under this chapter are considered appropriated to the respective purposes named in this chapter, and are under the control of the board, which has complete and exclusive authority to expend these funds for these purposes.
As added by Acts 1982, P.L.77, SEC.24.



CHAPTER 30. SOLID WASTE COLLECTION AND DISPOSAL

IC 36-9-30-2
Definitions
Sec. 2. As used in this chapter:
"Solid waste" means all putrescible and nonputrescible solid and semisolid wastes, except human excreta, but including garbage, rubbish, ashes, street cleanings, dead animals, offal, and solid commercial, industrial, and institutional wastes.
"Solid waste disposal facility" means a sanitary landfill, an incinerator, a composting facility, a garbage grinding facility, or any other facility that is suitable for solid waste disposal and is constructed and approved under this chapter.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-3
Facilities for collection and disposal; revenue bonds to pay costs
Sec. 3. A unit may establish, acquire, construct, install, operate, and maintain facilities for the collection and disposal of solid waste in order to secure the collection and disposal of solid waste accumulated inside or outside the corporate boundaries of the unit. The unit may issue revenue bonds to pay all or part of the costs of the facilities.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-4
Methods for disposal
Sec. 4. A unit acting under this chapter must obtain approval from the department of environmental management, according to rules adopted by the solid waste management board, for any method or methods used for the disposal of solid waste before obtaining land or facilities. One (1) or more of the methods listed below may be used:
(1) A unit may use a sanitary landfill. If a sanitary landfill is to be used, information necessary to evaluate the project shall be submitted to the department of environmental management for review and approval before the purchase of land or equipment.
(2) A unit may use incineration. If incineration is to be used, the plans and specifications of each incinerating plant or other facility, along with other information necessary to evaluate the project, shall be submitted to the department of environmental management for review and approval before construction of the facilities. The plans must include an approved method for the disposal of noncombustible solid waste and incinerator residue.
(3) A unit may use composting. If composting is to be used, the

plans and specifications of composting facilities, along with other information necessary to evaluate the project, shall be submitted to the department of environmental management for review and approval before construction of the facilities. The plans must provide for the proper disposal of all solid waste that is not suitable for composting.
(4) A unit may use a garbage grinding system involving the separate collection and disposal of garbage into a community sewerage system through commercial-type grinders or community-wide installation of individual grinders. As used in this subdivision, "garbage" means all decayable solid and semisolid wastes resulting from the processing, preparation, cooking, serving, or consumption of food or food materials. The plans and specifications for the garbage grinding facilities, along with other information necessary to evaluate the project, shall be submitted to the department of environmental management for review and approval before construction or installation of the facilities. The plans must provide for the proper disposal of all solid waste that is not suitable for grinding.
(5) A unit may use any other suitable methods or facilities for the disposal of solid waste, if the plans and specifications, along with other information necessary to evaluate the project, are submitted to the department of environmental management for review and approval before the acquisition, construction, installation, or operation of the method or facility.
As added by Acts 1981, P.L.309, SEC.106. Amended by P.L.143-1985, SEC.203.

IC 36-9-30-5
Contracts for collection or disposal; requirements
Sec. 5. (a) A unit may contract with persons for the collection or disposal of solid waste. The contract may provide that persons contracted with have the exclusive right to collect or dispose of solid waste under section 4 of this chapter.
(b) A unit may contract with any business or institution for the collection and disposal of industrial, commercial, or institutional solid waste. All fees collected by the unit shall be deposited in the treasury of the unit for the administration, operation, and maintenance of the solid waste collection and disposal project.
(c) A unit may contract for the use of privately owned solid waste disposal facilities.
(d) If a contract executed under subsection (a) or (b) will yield a gross revenue to a contractor (other than a governmental entity) of at least twenty-five thousand dollars ($25,000) during the time it is in effect, then the unit must comply with IC 36-1-12-4 in awarding the contract. The unit shall require the bidder to submit a financial statement, a statement of experience, the bidder's proposed plan or plans for performing the contract, and the equipment that the bidder has available for the performance of the contract. The statement shall

be submitted on forms prescribed by the state board of accounts. IC 36-1-12-4(b)(6) does not apply to this subsection.
(e) A unit may contract with private persons that operate facilities that combine significant elements of recycling or production of refuse derived fuel.
As added by Acts 1981, P.L.309, SEC.106. Amended by P.L.329-1985, SEC.25; P.L.19-1990, SEC.39.

IC 36-9-30-5.5
Contracts for incineration of waste
Sec. 5.5. (a) As used in this section, "waste" includes solid waste and waste disposed of in conjunction with the disposal of solid waste, as well as liquid waste (consisting of sludge from air and water pollution control facilities or water supply treatment facilities) when disposed of in conjunction with the disposal of solid waste.
(b) A unit may contract for twenty (20) years or less for the incineration of waste.
As added by P.L.353-1985, SEC.1.

IC 36-9-30-6
Appropriations for acquisition, establishment, operation, and maintenance of premises, facilities, and services
Sec. 6. The fiscal body of a unit acting under this chapter may make appropriations for the acquisition, establishment, operation, and maintenance of premises, facilities, and services for the collection and disposal of solid waste. Appropriations under this section may include amounts for employees, vehicles, and equipment necessary or incidental to the collection or disposal of solid waste.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-7
Supervision and control of functions by works board
Sec. 7. (a) Except as provided in subsection (b), the:
(1) construction, acquisition, improvement, equipment, custody, administration, operation, and maintenance of any facilities for the collection and disposal of solid waste; and
(2) collection of revenues for the use and services of the facilities;
are under the supervision and control of the works board of the unit.
(b) The legislative body of a municipality may provide by ordinance that the functions described by subsection (a) are under the supervision and control of the sanitary board or utility service board of the municipality.
(c) As used in the following sections of this chapter, "board" means the works board or other board performing the functions described by subsection (a).
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-8
Contracts or agreements necessary to performance of board's

duties
Sec. 8. The board may take all steps and proceedings and enter into all contracts or agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter. However, any contract relating to the financing of the acquisition, construction, or purchase of facilities for the collection and disposal of solid waste must be approved by the fiscal body of the unit before it is effective.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-9
Personnel necessary in execution of board's powers and duties
Sec. 9. The board may employ, fix the compensation of, and assign the duties of engineers, architects, inspectors, superintendents, managers, collectors, attorneys, and other employees it considers necessary in the execution of its powers and duties.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-10
Expenses
Sec. 10. All expenses incurred by the board in carrying out this chapter shall be paid solely from money provided under this chapter. The board may not bind itself or the unit beyond the extent to which money has been or may be provided under this chapter.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-11
Operation, management, and control of facilities
Sec. 11. After the:
(1) construction, installation, and completion; or
(2) acquisition;
of facilities for the collection and disposal of solid waste, the board shall operate, manage, and control the facilities. The board may extend and improve the facilities, if money is available for that purpose under this chapter.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-12
Adoption of rules
Sec. 12. The board shall adopt rules for the use and operation of facilities constructed or acquired under this chapter.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-13
Operation of facilities
Sec. 13. The board shall do all things necessary or expedient for the successful operation of facilities constructed or acquired under this chapter.
As added by Acts 1981, P.L.309, SEC.106.
IC 36-9-30-14
Contracts with other units desiring use of facility; cost and expenses; term
Sec. 14. A unit constructing, acquiring, or maintaining facilities for the collection and disposal of solid waste may contract with a unit that wants to use the facilities for the payment of all or part of the cost and expenses of the facilities, for any term not exceeding twenty-five (25) years. A contract under this section must be executed in accordance with IC 36-1-7.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-15
Methods of financing of facilities and land
Sec. 15. The acquisition, establishment, construction, installation, operation, and maintenance of facilities and land for the collection and disposal of solid waste may be financed through general taxation, service fees, or a combination of these methods.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-16
Preliminary expenses; payment; procedure; reimbursement of fund
Sec. 16. (a) All or part of the necessary preliminary expenses that are incurred by a board and must be paid before the issuance and delivery of revenue bonds under this chapter may be paid in the manner provided by this section.
(b) The board may certify the items of expense to the fiscal officer of the unit, who shall immediately draw a warrant or warrants to be paid out of the unappropriated part of the general fund of the unit, without a special appropriation being made. If the unit has no unappropriated money in its general fund, the fiscal officer shall recommend to the fiscal body of the unit:
(1) the temporary transfer from other funds of a sufficient amount to meet the items of expense; or
(2) the making of a temporary loan for that purpose.
The fiscal body shall immediately make the transfer or authorize the temporary loan.
(c) The fund or funds from which the payments are made shall be fully reimbursed and repaid out of the first proceeds of the sale of revenue bonds, and before any other disbursements are made from those proceeds. The amount advanced to pay preliminary expenses is a first charge against the proceeds resulting from the sale of the revenue bonds until it has been repaid.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-17
Revenue bonds; issuance; interest rates; terms and conditions; nature of bonds; sale
Sec. 17. (a) The unit may issue revenue bonds to provide all or part of the money necessary to pay the costs of facilities acquired or

constructed under this chapter. The bonds, which are payable solely from the fund established under section 18 of this chapter, must be authorized by an ordinance of the fiscal body of the unit, setting forth the terms and conditions of the bonds.
(b) The bonds may bear interest at any rate determined by the ordinance, payable semiannually, and mature serially, either annually or semiannually and beginning at the time and extending over the period of years determined by the ordinance.
(c) The ordinance may include the terms and conditions considered necessary and proper to protect the bondholders.
(d) The bonds shall be issued in the name of the unit, but they are not a corporate indebtedness of the unit. The bonds must contain a statement on their face that the unit is not obligated to pay them or the interest on them, except from the fund established under section 18 of this chapter.
(e) The bonds are negotiable instruments.
(f) The bonds and the interest on them are exempt from all state, county, and municipal taxation.
(g) The bonds shall be executed in the same manner as other bonds issued by the unit are executed, and shall be sold in accordance with IC 5-1-11 or at a negotiated sale.
(h) Bonds issued by a lessor corporation under this chapter shall be sold in accordance with IC 5-1-11 or at a negotiated sale.
As added by Acts 1981, P.L.309, SEC.106. Amended by P.L.35-1990, SEC.71.

IC 36-9-30-18
Revenue bonds; ordinance authorizing bond
Sec. 18. The ordinance authorizing the revenue bonds must also:
(1) establish a sinking fund for the payment of the bonds, the interest on the bonds, and the charges of banks or trust companies for making payment of the bonds or interest; and
(2) pledge the revenues of the facilities, after the payment of the reasonable expense of operation, repair, and maintenance, into the sinking fund at intervals to be determined by the ordinance, for:
(A) the payment of interest on the bonds as it falls due;
(B) the payment of the bonds as they fall due; and
(C) the accumulation of reasonable reserves in the sinking fund as a margin for safety and a protection against default, and for the payment of premiums upon bonds retired by call or purchase.
The required payments constitute a first charge upon the revenues of the facilities, after the payment of the reasonable expense of operation, repair, and maintenance.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-19
Revenue bonds; application of proceeds; costs of facility
Sec. 19. (a) All money received from any revenue bonds issued

under this chapter, after reimbursements for preliminary expenses under section 16 of this chapter, shall be applied solely to the payment of the costs of the facilities acquired or constructed under this chapter. Any surplus of bond proceeds above that amount shall be paid into the fund established under section 18 of this chapter. The holders of the bonds have a lien on the money until it is applied in the manner prescribed by this section.
(b) For purposes of this section, costs of the facilities include:
(1) the cost of all property and rights considered necessary or convenient for installing, constructing, and equipping the facilities;
(2) interest on bonds before and during the acquisition, installation, construction, and equipment of the facilities, and for six (6) months after the start of collection of fees under this chapter;
(3) engineering and legal expenses;
(4) expenses for estimates of cost and revenues;
(5) expenses for surveys and plans;
(6) other expenses necessary or incidental to determining the feasibility or practicability of the method or methods to be used for the disposal of solid waste;
(7) administrative expenses; and
(8) other expenses necessary or incidental to financing under this chapter.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-20
Revenue bonds; action to question validity and to protect and enforce bondholders' rights
Sec. 20. (a) An action to question the validity of the revenue bonds or to prevent their issuance may not be brought after the date fixed for their sale.
(b) Any holder of any of the revenue bonds or the coupons attached to them may bring any action necessary to:
(1) protect and enforce his rights under this chapter or the ordinance authorizing the bonds; and
(2) enforce and compel performance of all duties required by this chapter or the ordinance authorizing the bonds, including the making and collecting of reasonable and sufficient fees for the use of and services rendered by the facilities for the disposal of solid waste.
However, the unit may not be compelled to pay fees on behalf of other users or owners.
(c) If there is a failure to pay the principal or interest of any of the bonds on the date named for payment, any court having jurisdiction of the action may appoint a receiver to administer the facilities on behalf of the unit and the bondholders. The receiver may:
(1) charge and collect from all users or owners fees sufficient to provide for the payment of the expenses of operation, repair, and maintenance; (2) pay any bonds and interest outstanding; and
(3) apply the revenues in conformity with this chapter and the ordinance authorizing the bonds.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-21
Fees for use of and service rendered by facilities
Sec. 21. (a) Except as provided in subsection (l), the fiscal body of the unit owning, operating, and maintaining facilities for the collection or disposal of solid waste may, by ordinance, establish and maintain just and equitable fees for the use of and the service rendered by the facilities.
(b) Except as provided in subsection (m), if the fiscal body of a unit has authorized the issuance of revenue bonds under this chapter, it shall, as long as the bonds are outstanding, establish and maintain fees with respect to the facilities for which the bonds are issued.
(c) The aggregate amount of the required fees must be sufficient to pay the cost of operation, repair, depreciation, and maintenance of the facilities, and to pay the sums required to be paid into the bond fund under this chapter.
(d) The ordinance may provide that the fees are payable:
(1) by either the users of the facilities, the owners of the property served by the facilities, or the unit; or
(2) by the users, owners, and the unit in the proportions fixed by the ordinance.
(e) Revenues collected under this section are considered revenues of the facilities.
(f) The fees may not be established until after a public hearing at which the users of the facilities, the owners of property served or to be served by the facilities, and other interested parties have an opportunity to be heard concerning the proposed fees and the provisions concerning payment of the fees.
(g) After introduction of the ordinance fixing the fees and providing for their payment, and before the ordinance is finally adopted, notice of the hearing, setting forth the proposed schedule of fees and the provisions concerning payment, shall be published in accordance with IC 5-3-1.
(h) After the hearing, which may be adjourned from time to time, the ordinance, as originally introduced or as amended, shall be passed and put into effect. A copy of the schedule of fees established shall be kept on file in the office of the board and in the office of the fiscal officer of the unit. The fee schedule is a public record.
(i) The fees or the provisions for their payment may be changed or readjusted in the manner by which they were originally established. However, if the change or readjustment is made substantially pro rata as to all classes of use or service, no hearing or notice is required.
(j) If:
(1) a user of the facilities; or
(2) an owner of property served by the facilities; does not pay a fee within thirty (30) days after it is due, the amount of the fee, together with a penalty of ten percent (10%) and a reasonable attorney's fee, may be recovered by the unit in a civil action in the name of the unit.
(k) The unit is subject to the fees established under this chapter. The unit shall pay the fees when due. The payments are considered part of the revenues of the facilities.
(l) This subsection applies to a county having a population of more than fifty-seven thousand (57,000) but less than sixty thousand (60,000). The county executive owning, operating, and maintaining facilities for the collection or disposal of solid waste may, by ordinance, establish and maintain just and equitable fees for the use of and the service rendered by the facilities.
(m) If the fiscal body of a county that is subject to subsection (l) has authorized the issuance of revenue bonds under this chapter, the county executive shall, as long as the bonds are outstanding, establish and maintain fees with respect to the facilities for which the bonds are issued.
As added by Acts 1981, P.L.309, SEC.106. Amended by Acts 1981, P.L.45, SEC.92; P.L.102-1987, SEC.2; P.L.12-1992, SEC.188; P.L.170-2002, SEC.171; P.L.119-2012, SEC.234.

IC 36-9-30-22
Solid waste disposal nonreverting capital fund
Sec. 22. (a) At the request of the board, the fiscal body of the unit may, by ordinance, establish a solid waste disposal nonreverting capital fund.
(b) Capital for the fund consists of:
(1) deposits by the board of the revenues of its facilities that remain after payment of expenses, in an amount determined by the fiscal body upon the recommendation of the board; and
(2) appropriations of money derived from user fees, in an amount determined by the fiscal body.
(c) After an appropriation by the fiscal body, the board may use the fund for:
(1) acquisition of property and other rights;
(2) installing, constructing, equipping, expanding, modifying, or remodeling new or existing facilities; or
(3) engineering, legal, surveying, estimating, appraising, planning, designing, and other expenses necessary to determine the feasibility of implementing solid waste disposal methods.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-23
Garbage grinders
Sec. 23. (a) A garbage grinder may not be installed on any private property under this chapter unless the property owner and the tenant, if any, files a written request for garbage disposal service and the installation of a garbage grinder.
(b) The users of garbage grinders may discontinue the service at

any time by filing a written request for the discontinuance of the service with the board.
(c) All property rights in the garbage grinders remain in the unit. The unit may remove a garbage grinder upon the discontinuance of the service by the user or if any fees are not paid within thirty (30) days after they are due.
(d) The users of garbage grinders are responsible for any damages to the grinders, except for ordinary wear and tear.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-24
Lease with option to purchase facilities; terms and conditions
Sec. 24. (a) A unit may enter into a lease with option to purchase of solid waste disposal facilities inside or outside the corporate boundaries of the unit. However, a lease with an option to purchase may not be entered into for a term of more than thirty (30) years unless:
(1) the lessor is a corporation organized under Indiana law or admitted to do business in Indiana;
(2) a petition for the lease, signed by fifty (50) or more resident taxpayers of the unit, has been filed with the board; and
(3) the board has, after investigation, determined that there is a need for the facilities.
The terms and conditions of the option to purchase must be specified in the lease.
(b) A lease under this section may provide that as a part of the lease rental for the solid waste disposal facilities, the unit agrees to:
(1) pay all taxes and assessments levied against or on account of the leased property;
(2) maintain insurance on the leased property for the benefit of the lessor corporation; and
(3) assume all responsibilities for repair and alterations of the leased property during the term of the lease.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-25
Lease with option to purchase facilities; hearing; notice; authorization to execute lease
Sec. 25. (a) After the lessor corporation and the unit have agreed upon the terms and conditions of a lease under section 24 of this chapter, and before the final execution of the lease, notice of a hearing to be held before the board shall be given to all interested persons. The hearing may not be earlier than ten (10) days after the publication of notice.
(b) The notice of hearing shall be published one (1) time in the manner prescribed by IC 5-3-1. The notice must name the day, place, and hour of the hearing and set forth a brief summary of the principal terms of the lease, including the location and name of the proposed lessor corporation, the character of the property to be leased, the rental to be paid, the term of the lease, and a summary of the terms

of purchase under the option. The cost of publication shall be paid by the lessor corporation.
(c) The proposed lease, drawings, plans, specifications, and estimates for the solid waste disposal facilities shall be kept available for inspection by the public during the ten (10) day period and at the meeting.
(d) At the hearing, which may be adjourned from time to time, all interested persons are entitled to be heard upon the necessity for the execution of the lease and upon the fairness and reasonableness of the rental and purchase price provided for in the lease.
(e) After the hearing, the board may authorize the execution of the lease as originally agreed upon or make the modifications in the lease that are agreed upon with the lessor corporation. However, the lease rental or purchase price as set out in the published notice may not be increased.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-26
Lease with option to purchase facilities; notice of date of execution of lease
Sec. 26. When the execution of a lease is authorized under section 25 of this chapter, the board shall give at least ten (10) days' notice of the date upon which the lease will be executed. The notice shall be published one (1) time in the manner prescribed by IC 5-3-1. An action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease may not be brought after the execution of the lease.
As added by Acts 1981, P.L.309, SEC.106. Amended by P.L.169-2006, SEC.81.

IC 36-9-30-27
Lease with option to purchase facilities; lessor corporation; payment
Sec. 27. In anticipation of the acquisition of a site and the construction and erection of solid waste disposal facilities, including the necessary equipment and appurtenances, a unit may enter into a lease with option to purchase with a lessor corporation, subject to the approval of the department of local government finance. Such a lease may not provide for the payment of any lease rental by the lessee until the facilities are completed and ready for solid waste disposal. The lessor corporation shall agree in the lease to furnish a bond satisfactory to the lessee and conditioned upon final completion of the facilities within the period specified in the lease, except for unavoidable delays.
As added by Acts 1981, P.L.309, SEC.106. Amended by P.L.90-2002, SEC.515.

IC 36-9-30-28
Lease with option to purchase facilities; erection of facility on land owned by unit Sec. 28. A unit that wants to have solid waste disposal facilities erected on land owned or to be acquired by the unit may:
(1) sell that land to the lessor; or
(2) lease that land to the lessor for a nominal rental for the same period of years that the unit leases the facilities, and grant an option to the lessor to purchase the land within six (6) months after the termination of the lease of the facilities if the unit defaults under the terms of the lease and the lease is terminated.
If the option price on the land is not fixed in the original lease, the circuit court for the county shall appoint three (3) appraisers who reside in the unit to determine the price to be paid for the land under the option.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-29
Lease with option to purchase facilities; submission of plans, specifications, and estimates; preliminary engineering design work
Sec. 29. (a) A lessor corporation proposing to build solid waste disposal facilities, including the necessary equipment and appurtenances, shall, after the execution of the lease, submit to the unit plans, specifications, and estimates for the facilities. The plans and specifications shall be submitted to the state department of health and must be approved in writing by the state department and by the unit before the execution of the lease.
(b) This section does not prohibit the unit from contracting for the preliminary engineering design work necessary to initiate the planning and engineering of the solid waste disposal facilities, and making provisions for payment for these services.
As added by Acts 1981, P.L.309, SEC.106. Amended by P.L.2-1992, SEC.895.

IC 36-9-30-30
Lease with option to purchase facilities; annual tax levy; review of levy
Sec. 30. A unit that wants to lease solid waste disposal facilities under this chapter shall annually levy a tax sufficient to produce the money required to pay the rental stipulated in the lease. The levy may be reviewed by other bodies vested by law with that authority, in order to ascertain that the levy is sufficient to raise the amount required under the lease.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-31
Lease with option to purchase facilities; tax exemption
Sec. 31. A solid waste disposal facility leased by a lessor corporation to a unit under this chapter is exempt from all state, county, and other taxes, including all sales and use taxes applicable to tangible personal property incorporated or to be incorporated in the facility. However, the rental paid to a lessor corporation under the terms of such a lease is subject to all applicable taxes. As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-32
Lease with option to purchase facilities; exercise of option; nonexercise of option; extension of lease
Sec. 32. (a) If a unit exercises an option to purchase contained in a lease under section 24 of this chapter, it may pay the purchase price of the facilities purchased with money obtained from bonds issued and sold under the statutes governing the issue and sale of bonds of the unit.
(b) If the unit does not exercise the option to purchase at the expiration of the lease, the solid waste disposal facilities covered by the lease become the absolute property of the unit upon the unit's full discharge and performance of its obligations under the lease. The lessor corporation shall execute proper instruments conveying to the unit good and merchantable title to the facilities.
(c) If the unit does not exercise the option to purchase, then the board, subject to the approval of the fiscal body of the unit, may extend the lease of the solid waste disposal facility for the term, not to exceed a period equal to the term of the original lease, and for the consideration agreed to by the parties to the original lease or their assignees. At the end of the extension period, the facility covered by the lease becomes the absolute property of the unit, and the lessor corporation shall execute all proper instruments to convey the facility to the unit.
As added by Acts 1981, P.L.309, SEC.106.

IC 36-9-30-33
Adoption of rules
Sec. 33. The solid waste management board may adopt rules under IC 4-22-2 to carry out this chapter.
As added by Acts 1981, P.L.309, SEC.106. Amended by P.L.143-1985, SEC.204.

IC 36-9-30-34
Statutes, ordinances, or rules
Sec. 34. Action taken by the department of environmental management under this chapter does not limit the powers of other governmental entities to make or enforce other statutes, ordinances, or rules for the storage, collection, removal, or disposal of solid waste, if they do not conflict with this chapter. For purposes of this section, the provisions of this chapter shall be construed as cumulative or alternative.
As added by Acts 1981, P.L.309, SEC.106. Amended by P.L.143-1985, SEC.205.

IC 36-9-30-35
Methods of disposal; necessity of compliance with laws and rules; operation of nuisance inimical to human health; Class C infraction; injunctive or mandatory relief Sec. 35. (a) Solid waste may be disposed of on land only through use of sanitary landfills, incineration, composting, garbage grinding, or other acceptable methods approved by the department of environmental management in accordance with rules adopted by the solid waste management board. A person may not operate or maintain an open dump.
(b) A person may not operate or maintain facilities for the collection and disposal of solid waste, except as set out in section 4 of this chapter or under rules adopted by the solid waste management board.
(c) Failure to comply with this section constitutes the operation of a nuisance inimical to human health. A prosecuting attorney who receives a report of such a failure from the department of environmental management, a solid waste management district, or a local health officer shall cause appropriate court proceedings to be instituted.
(d) A person who fails to comply with this section commits a Class C infraction. If the violation is of a continuing nature, each day of failure to comply constitutes a separate infraction.
(e) The department of environmental management may bring proceedings for injunctive or mandatory relief through the attorney general against any person (including any agency of the state or federal government) for failure to comply with this section.
As added by Acts 1981, P.L.309, SEC.106. Amended by P.L.143-1985, SEC.206; P.L.33-1992, SEC.22.

IC 36-9-30-36
Repealed
(Repealed by P.L.40-1999, SEC.3.)



CHAPTER 31. COLLECTION AND DISPOSAL OF WASTE IN INDIANAPOLIS

IC 36-9-31-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to the board of public works of the consolidated city, subject to IC 36-3-4-23.
"Byproduct" means energy and materials from wastes in a form that will allow their reuse.
"Byproduct recovery facility" means a facility for the systematic separation and recovery of energy and recyclable material from waste.
"Cost" as applied to a facility, or any part of a facility, includes the cost of construction, modification, or acquisition of the facility, or any part of it, financing charges, interest before and during construction and for one (1) year after commencement of operation of the facility, cost of funding any reserves to secure the payment of principal and interest on the bonds, cost of funding any operation and maintenance reserve fund, cost of funding any major repair or replacement fund, legal and underwriting expenses, plans, specifications, surveys, estimates of costs and revenues, other expenses necessary or incident to determining the feasibility or practicability of constructing the facility, administrative expense, and such other expenses as may be necessary or incident to the construction, modification, or acquisition of the facility, the financing of the construction, modification, or acquisition, and the placing of the facility in operation.
"Developer" means any person that proposes to enter into or has entered into a financing agreement with the consolidated city for financing a facility and that proposes to enter into or has entered into a separate agreement with some other person for the use and operation of the facility so financed.
"Disposal" includes the treatment of as well as the placing, processing, confining, compacting, storing, or covering of waste.
"Facility" means any facility, plant, works, system, building, structure, improvement, machinery, equipment, fixture, or other real or personal property that is to be used, occupied, or employed for the storage, processing, or disposal of waste or the recovery and marketing by any means of any byproduct, such as recycling centers, transfer stations, trucks, bailing facilities, rail haul or barge haul facilities, processing systems, byproduct recovery facilities or other facilities for reducing waste volume, sanitary landfills, plants and facilities for compacting, composting, or pyrolization of wastes, incinerators, and other waste disposal, reduction, or conversion

facilities or any combination thereof. The term excludes any energy generating facility that does not rely on waste as its primary fuel source and any facility regulated under IC 13-22-1 through IC 13-22-8 and IC 13-22-13 through IC 13-22-14.
"Financing agreement" includes an agreement between the consolidated city and a developer or between a developer or user, or both, concerning the financing of, the title to, or possession of facilities, or both, and payments to the city in respect thereof.
"Grant" means money to be received from the federal government or any of its agencies, or the state or any of its agencies, intended to be used for the construction, modification, or acquisition of waste disposal facilities. The term also includes federal revenue-sharing money to which the consolidated city is entitled.
"Net revenues" means the amount of revenues received by the consolidated city from the operation and ownership of facilities less the reasonable expenses of the operation, repair, and maintenance of these facilities.
"Processing" means an operation for the purpose of modifying the characteristics or properties of waste to facilitate transportation of, disposal of, or the recovery of byproducts from waste.
"Proposal" means a written response to a request for proposals.
"Proposer" means any person that has submitted a proposal in response to a request for proposals issued to the person by the board.
"Public notice" means a notice published in accordance with IC 5-3-1.
"Put or pay contract" means a contract entered into by the consolidated city with any person whereby the city guarantees the provision of a specified amount of waste to the person and the city is obligated to pay the person a specified amount for waste that is not so provided.
"Request for proposals" means an invitation to submit a proposal to the consolidated city for the construction, modification, acquisition, operation, or combination of any of these, of the facility under section 4 of this chapter.
"Request for qualifications" means an invitation by the consolidated city to any person to submit qualifications in order to qualify to submit a proposal.
"Revenue bonds" means bonds issued under section 10 of this chapter.
"Revenues" means the amounts received by the consolidated city from the operation or ownership of facilities, including amounts received from the collection of fees under section 8 of this chapter, amounts received under financing agreements under section 11 of this chapter, tipping fees, lease rentals, and amounts received from the sale or other disposition of byproducts, but not including any amounts derived from the levy of taxes.
"Service district" means the solid waste collection special service district created by IC 36-3-1-6.
"Solid waste" has the meaning set forth in IC 36-9-30-2, except that the term excludes sewage and other highly diluted water-carried

materials or substances and those in gaseous forms, excludes waste when the waste is to be reused or reclaimed as salvage, and excludes waste regulated under IC 13-22-1 through IC 13-22-8 and IC 13-22-13 through IC 13-22-14.
"Tipping fees" means the charge by any person for the disposal of waste at a facility.
"User", for purposes of section 11 of this chapter only, means a person that has entered into a financing agreement with the consolidated city, or with a developer, in contemplation of the user's use and operation of the facilities referred to in the agreement.
"Waste" includes solid waste and water disposed of in conjunction with the disposal of solid waste, as well as liquid waste (consisting of sludge from air or water pollution control facilities or water supply treatment facilities), when disposed of in conjunction with the disposal of solid waste.
"Waste disposal development bonds" means bonds issued under section 11 of this chapter.
"Waste disposal district" means the waste disposal special taxing district referred to in IC 36-3-1-6.
"Waste disposal district bonds" means bonds issued under section 9 of this chapter.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.1-1996, SEC.95.

IC 36-9-31-3
Powers and duties of board
Sec. 3. In order to provide for the collection and disposal of waste in the consolidated city and for the management, operation, acquisition, and financing of facilities for waste disposal, the board may exercise the following powers on behalf of the city, in addition to the powers specifically set forth elsewhere in this chapter:
(1) To sue and be sued.
(2) To exercise the power of eminent domain as provided in IC 32-24 within the corporate boundaries of the city; however, the power of eminent domain may not be exercised to acquire the property of any public utility used for the production or distribution of energy.
(3) To provide for the collection of waste accumulated within the service district and to provide for disposal of waste accumulated within the waste disposal district, including contracting with persons for collection, disposal, or waste storage, and the recovery of byproducts from waste, and granting these persons the right to collect and dispose of any such wastes and store and recover byproducts from them.
(4) To plan, design, construct, finance, manage, own, lease, operate, and maintain facilities for waste disposal.
(5) To enter into all contracts or agreements necessary or incidental to the collection, disposal, or recovery of byproducts from waste, such as put or pay contracts, contracts and agreements for the design, construction, operation, financing,

ownership, or maintenance of facilities or the processing or disposal of waste or the sale or other disposition of any products generated by a facility. Notwithstanding any other statute, any such contract or agreement may be for a period not to exceed forty (40) years.
(6) To enter into agreements for the leasing of facilities in accordance with IC 36-1-10; however, any such agreement having an original term of five (5) or more years is subject to approval by the department of local government finance under IC 6-3.5. Such an agreement may be executed before approval, but if the department of local government finance does not approve the agreement, it is void.
(7) To purchase, lease, or otherwise acquire real or personal property.
(8) To contract for architectural, engineering, legal, or other professional services.
(9) To exclusively control, within the city, the collection, transportation, storage, and disposal of waste and, subject to the provisions of sections 6 and 8 of this chapter, to fix fees in connection with these matters.
(10) To determine exclusively the location and character of any facility, subject to local zoning ordinances and environmental management laws (as defined in IC 13-11-2-71).
(11) To sell or lease to any person any facility or part of it.
(12) To make and contract for plans, surveys, studies, and investigations.
(13) To enter upon property to make surveys, soundings, borings, and examinations.
(14) To accept gifts, grants, or loans of money, other property, or services from any source, public or private, and to comply with their terms.
(15) To issue from time to time waste disposal district bonds to finance the cost of facilities as provided in section 9 of this chapter.
(16) To issue from time to time revenue bonds to finance the cost of facilities as provided in section 10 of this chapter.
(17) To issue from time to time waste disposal development bonds to finance the cost of facilities as provided in section 11 of this chapter.
(18) To issue from time to time notes in anticipation of grants or in anticipation of the issuance of bonds to finance the cost of facilities as provided in section 13 of this chapter.
(19) To establish fees for the collection and disposal of waste, subject to the provisions of sections 6 and 8 of this chapter.
(20) To levy a tax within the service district to pay costs of operation in connection with waste collection, waste disposal, mowing services, and animal control, subject to regular budget and tax levy procedures. For purposes of this subdivision, "mowing services" refers only to mowing services for rights-of-way or on vacant property. (21) To levy a tax within the waste disposal district to pay costs of operation in connection with waste disposal, subject to regular budget and tax levy procedures.
(22) To borrow in anticipation of taxes.
(23) To employ staff engineers, clerks, secretaries, and other employees in accordance with an approved budget.
(24) To issue requests for proposals and requests for qualifications as provided in section 4 of this chapter.
(25) To require all persons located within the service district or waste disposal district to deposit waste at sites designated by the board.
(26) To otherwise do all things necessary for the collection and disposal of waste and the recovery of byproducts from it.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.38-1984, SEC.5; P.L.85-1995, SEC.42; P.L.1-1996, SEC.96; P.L.67-1999, SEC.1; P.L.2-2002, SEC.127.

IC 36-9-31-4
Contracts or agreements with board; competitive bidding; proposal procedure; action to contest validity of award; negotiated contracts; insurance
Sec. 4. (a) Notwithstanding any statute relating to the length, duration, and terms of contracts and agreements, the board on behalf of the consolidated city may enter into any contract or agreement with any person upon such terms and conditions as may be agreed upon, for the design, construction, operation, financing, ownership, or maintenance of a facility for waste disposal in accordance with the requirements and conditions of this section. Before or after the expiration or termination of the term or duration of any contract or agreement entered into or granted under this section, the board, in accordance with the requirements and conditions of this section, may from time to time enter into amended, extended, supplemental, new, or further contracts or agreements with the same or any other person for any purpose referred to in this section.
(b) Overall cost, including construction costs, tipping fees, and reductions in costs resulting from the sale of byproducts, should in all cases be a major criterion in the selection of contractors for award of contracts under this section. The board shall consider the highly complex and innovative nature of byproduct recovery technology, the variety of waste disposal technology available, the desirability of flexibility for the development of these complex facilities, and the economic and technical utility of contracts for byproduct recovery projects that include in their scope various combinations of design, construction, operations, management, or maintenance responsibilities over prolonged periods of time and that in some instances it may be beneficial to the consolidated city to award a contract on the basis of factors other than cost alone, for example, facility design, system reliability, energy efficiency, compatibility with source separation and other recycling systems and environmental protection. Accordingly, and notwithstanding any

other statute, a contract entered into between the board on behalf of the city and any person under this section may be awarded by the board by following either of the following procedures:
(1) Public bidding in compliance with IC 36-1-12.
(2) Compliance with subsection (c).
(c) The board may issue a request for qualifications and request for proposals prepared by or for the consolidated city in accordance with the following provisions:
(1) All persons may be required to prequalify as a proposer by submitting information relating to the experience of the proposer, the basis on which the proposer purports to be qualified to carry out all work required by a proposed contract, and the financial condition of the proposer. Minimum requirements may be set by the board as to these minimum qualifications in a request for qualifications issued before that.
(2) Before the issuance of a request for proposals under this section, the board shall adopt a proposed request for proposals and shall publish a public notice that may contain a request for qualifications, if a prequalification process has been adopted under subdivision (1), including the criteria on which proposers may be selected. The public notice must include the intent to issue a request for proposals, and must further designate times and places where the proposed request for proposals may be viewed by the general public. Comments may be addressed to the scope or contents of the proposed request for proposals. The board shall allow not less than a thirty (30) day period for the submission of qualifications and comments on the proposed request for proposals, following which the board shall select a proposer and adopt a request for proposals. After that, the board shall notify each proposer that is selected of the selection, inform each proposer of the date and place proposals are to be submitted, and deliver to each proposer a copy of the request for proposal.
(3) Requests for proposals must include a clear identification and specification of all elements of cost that would become charges to the city, in whatever form, in return for the fulfillment by the proposer of all tasks and responsibilities established by the request for proposals for the full lifetime of a proposed contract, including such appropriate matters as proposals for project staffing, implementation of all work tasks, carrying out of all responsibility required by the proposed contract, the cost of planning, design, construction, operation, management, or maintenance of any facility, or the cost of processing or disposal of solid waste, and a clear identification and specification of any revenues that would accrue to the city from the sale of any byproducts or from any other source, and such other information as the board may determine to have a material bearing on its ability to evaluate any proposal in accordance with this section. However, the board may prescribe the form and content of proposals and, in any event, the

proposer must submit sufficiently detailed information to permit a fair and equitable evaluation by the board of the proposal. In addition, the board in the request for proposals may set such maximum allowable cost limits as it determines to be appropriate.
(4) Proposals may not be received by the board before thirty (30) days following notification to the proposers of their selection.
(5) Proposals received under this section shall be evaluated by the board as to net cost or revenues and, in the manner consistent with provisions set forth in the requests for proposals, may be evaluated on the basis of additional factors such as the technical evaluation of facility design, net energy efficiency, environmental protection, overall system reliability, and financial condition of the proposer.
(6) The board, on behalf of the city, may negotiate with the proposer and may make a contract award to any responsible proposer. The board shall give public notice of a public hearing, which notice must designate the time and place of a public hearing at which hearing the board shall hear comments upon the contract to be awarded. Following the public hearing, the board shall make a contract award to any responsible proposer selected under this section based on a determination by the board that the selected proposal is the most responsive to the needs of the city. The award must be in the form of a resolution and must include particularized findings relative to factors evaluated under this section, indicating that the city's needs are met by the award and that the action is in the public interest.
(d) An action to contest the validity of the contract awarded or the procedure by which it was awarded must be brought within thirty (30) days following the award of the contract. After that date, the contract is incontestable for any cause.
(e) Notwithstanding any other statute, any contract entered into by the board with any person on behalf of the consolidated city for the collection of solid waste may be awarded by negotiation or by competitive bids. The board shall consider the following factors in awarding a negotiated contract:
(1) Price quoted by the proposed contractor.
(2) Prior experience of the proposed contractor.
(3) Financial status of the proposed contractor.
(4) Number of vehicles and other equipment to be used by the proposed contractor.
(5) Any other factors related to the proposed contractor's ability to perform under the contract.
If a contract is awarded by negotiation, the reason for using negotiation as the method to award the contract must be stated in writing by the board at the time that the contract is awarded. A copy of this statement must be kept available for public inspection.
(f) The board shall award competitive bid contracts to the lowest responsible and responsive bidder after advertising for bids.

However, if a contract is not awarded to the lowest bidder, the factors used to justify that award must be stated in the minutes or memoranda at the time the award is made, and a copy of the minutes or memoranda must be kept available for public inspection. The procedures for granting a collection contract by competitive bidding shall be prescribed in an ordinance adopted by the city-county legislative body or, in the absence of such an ordinance, by IC 36-1-12-4.
(g) The board may contract with multiple parties for solid waste collection and may award separate contracts for separate geographical areas within the consolidated city.
(h) This subsection applies to contracts of less than three hundred thousand dollars ($300,000) a year for the collection of solid waste. The board may require a waste collector under a contract to carry insurance coverage in a form which protects against losses in excess of the amount covered by other liability insurance policies. The board may not require a waste collector to carry such umbrella insurance coverage in excess of one million dollars ($1,000,000). A waste collector under a contract must provide one (1) of the following as determined by the board:
(1) A performance bond or an irrevocable letter of credit equal to ten percent (10%) of the annual contract price.
(2) An agreement that ten percent (10%) of the annual contract price may be withheld by the board as security for performance of the contract.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.357-1987, SEC.1; P.L.175-1990, SEC.1.

IC 36-9-31-5
Put or pay contract procedure; action to contest validity; tax levy
Sec. 5. (a) Any put or pay contract may provide for payments to be made by the consolidated city under the contract from:
(1) the levy of taxes;
(2) revenues;
(3) any other available funds of the consolidated city; or
(4) any combination of the foregoing.
(b) A put or pay contract may further provide that payments by the consolidated city to the other person to the contract are required only to the extent and only for the period or periods that person is able to accept and dispose of waste in accordance with the contract had such waste been delivered to the person.
(c) A put or pay contract may be entered into by the consolidated city extending for a period of five (5) years or more only after a public hearing by the board, at which all interested persons shall be heard. After the public hearing, the board may adopt a resolution authorizing the execution of the contract on behalf of the city if it finds that the estimated amount of waste to be provided throughout the term of the contract will not be less than the specified amount of waste required to be provided by the contract.
(d) A put or pay contract providing for payments by the

consolidated city in whole or in part from the levy of taxes is not valid unless approved by ordinance of the city-county legislative body. Upon execution of such a contract and approval by the legislative body, the board shall cause notice of the execution of the contract and its approval to be given by public notice. Fifty (50) or more taxpayers residing in the city who will be affected by the contract and who may be of the opinion that no necessity exists for the execution of the contract or that the payments provided for in the contract are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval, setting forth their names, addresses, and objections to the contract and the facts showing that the execution of the contract is unnecessary or unwise or that the payments provided for in the contract are not fair and reasonable, as the case may be. Upon the filing of the petition, the county auditor shall immediately certify a copy of it, together with such other data as may be necessary in order to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for the hearing of the matter, which must be not less than five (5) nor more than thirty (30) days thereafter in the city. Notice of the hearing shall be given by the department of local government finance to the members of the board and to the first fifty (50) taxpayer-petitioners upon the petition by a letter signed by the commissioner or deputy commissioner of the department of local government finance and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal, upon the necessity for the execution of the contract, and as to whether the payments under it are fair and reasonable, is final.
(e) An action to contest the validity of the contract or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the publication of notice of the execution and approval of the contract, or if an appeal has been taken to the department of local government finance, then within thirty (30) days after the decision of the department.
(f) After the consolidated city has entered into a put or pay contract under this section, the city-county legislative body shall annually levy a tax sufficient to produce each year the necessary amount, with other amounts available, if any, that is sufficient to pay the amounts that the contract provides are to be paid from the levy of taxes. The tax levies provided for in this chapter are reviewable by other bodies vested by law with authority to ascertain that the levies are sufficient to raise the amount that, with other amounts available, is sufficient to meet the payments under the contract payable from the levy of taxes.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.90-2002, SEC.516.
IC 36-9-31-6
Taxing units; ad valorem tax levies; user fee
Sec. 6. For purposes of IC 6-3.5-1.1, the service district and the waste disposal district constitute civil taxing units, and they may impose ad valorem property tax levies for the purpose of paying for waste collection, or waste disposal. However, notwithstanding any other provision of this chapter, if a property tax is levied for waste collection, a user fee may not also be charged for waste collection or animal control.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.73-1983, SEC.22; P.L.38-1984, SEC.6; P.L.85-1995, SEC.43.

IC 36-9-31-7
Creation and purpose of service district
Sec. 7. The service district is created for the purpose of providing persons within its territory with solid waste collection service.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-8
Fees for waste collection and disposal
Sec. 8. (a) The board may establish fees for waste collection and disposal. The board shall establish fees for waste disposal when necessary to pay principal or interest on any bonds issued under section 10 of this chapter. Fees established under this subsection shall apply to all persons owning real property benefited by waste collection, a facility for waste disposal, or both. The board may change and readjust fees from time to time.
(b) The board may fix the fees for waste collection on the basis of a schedule of charges for each classification of residence or building in use in the solid waste collection service district, and may fix the fees for waste disposal on the basis of a schedule of charges for each classification of residence or building in use in the waste disposal district. These classifications of residences and buildings shall be based on:
(1) weight or volume of the refuse received;
(2) the average number of containers or bags of refuse received;
(3) the relative difficulty associated with the disposal of the waste received; or
(4) any combination of these criteria or any other criteria the board determines to be logically related to the service.
(c) The collection of the fees authorized by this section may be effectuated through a periodic billing system or through a charge appearing on the semiannual property tax statement of the affected property owner.
(d) If the fees are not paid when due (by the affected property owner), a lien is created upon the property benefited by the collection and disposal of waste. When the property is sold at a tax sale under the procedures provided by statute, the amount of the purchase price attributable to the waste charge lien reverts to the consolidated city.
(e) The board may exercise reasonable discretion in adopting

differing schedules of fees, based upon variations in the cost of furnishing the services included within this chapter to various classes of owners of property, the distance of the property benefited from the facility, or any other variations the board determines to be logically related to the cost of the service.
(f) Fees shall be established only after a public hearing before the board at which all persons using facilities or owning property benefited by waste collection and disposal, and others interested, have had opportunity to be heard by the board concerning the proposed fees. After adoption of the resolution fixing fees and before the resolution takes effect, public notice of the hearing, setting forth the schedule of fees, shall be given. The hearing may be adjourned from time to time. After the hearing, the resolution establishing fees, either as originally passed or as amended, shall be passed and put into effect. A copy of the schedule of fees so established shall be kept on file in the office of the board and shall be kept open to inspection by all persons interested. The fees established shall be extended to cover any additional territory later served that falls within the same class, without the necessity of any hearing or notice. Any change or readjustment of fees may be made in the same manner as they were originally established.
(g) An action to contest the validity of the fees adopted or the procedure by which they were adopted must be brought within thirty (30) days following the adoption of the fees.
(h) Fees imposed under this chapter may be used, together with any other revenues, to pay the cost of facilities for waste disposal, waste collection, the operation and maintenance of facilities, cost incurred under put or pay contracts, charges that may be pledged to the payment of principal of and interest on waste disposal district or revenue bonds, or amounts required by put or pay contracts.
(i) Before any fee established by the board for waste collection or disposal may take effect, the city-county legislative body must by ordinance approve, reject, or modify the fee.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.38-1984, SEC.7.

IC 36-9-31-9
Special benefit tax; waste disposal district bonds; bids or proposals; resolution; waste disposal district bond fund
Sec. 9. (a) The waste disposal district constitutes a special taxing district for the purpose of levying a special benefit tax for the purpose of providing the disposal of waste and the recovery of byproducts from waste.
(b) Whenever, upon investigation, the board determines that a facility or facilities for waste disposal is necessary for the public health and welfare, and that the construction, modification, or acquisition of the facility or facilities will be of public utility and benefit, the board may, upon approval of the city-county legislative body, issue waste disposal district bonds under this section for the payment of the cost of the facility. (c) Before authorizing the waste disposal district bonds the board may either accept public bids for the facility or adopt a resolution approving a request for proposals all as provided in section 4 of this chapter.
(d) When plans and specifications have been prepared according to the public bidding requirements of IC 36-1-12, or a resolution adopted by the board approving a request for proposals, the board shall adopt a resolution declaring that, upon investigation, it has been found that it is necessary for the public health and welfare and will be of public utility and benefit to construct, modify, or acquire (and maintain where constructed) the facility or facilities and to acquire the property described for that purpose. The resolution shall be kept open to inspection by all persons interested in or affected by the acquisition of the property or the construction of the facility. Upon adoption of the resolution, the board shall give public notice of the adoption and its purpose, which notice must name a date not less than ten (10) days after the date of the last publication on which the board will receive or hear remonstrances from persons interested in or affected by the facility or facilities and will determine their public utility and benefit.
(e) At the time fixed for the hearing, or at any time before that, any person owning real or personal property within the waste disposal district may file a written remonstrance with the board. At the hearing, which may be adjourned from time to time, the board shall hear all persons interested in the proceedings and all remonstrances filed. After considering the remonstrances, the board shall take final action determining the public utility and benefit of the proposed proceedings and confirm, modify and confirm, or rescind the resolution, which final action shall be duly recorded. This action is final and conclusive upon all persons, except that any person who has remonstrated in writing and who is aggrieved by the decision of the board may take an appeal as provided in subsection (f).
(f) Any person who has filed a written remonstrance with the board as provided in subsection (e), in case the board takes final action confirming the resolution in its original or any modified form, is entitled to appeal to the superior court of the county. Within ten (10) days after the final action of the board, the remonstrator must file in the office of the clerk of the court a copy of the resolution of the board and his remonstrance, together with a surety bond conditioned to pay the costs of the appeal should the appeal be determined against him. The only ground of remonstrance of which the court has jurisdiction on appeal is the question of whether it will be of public utility and benefit to construct, modify, or acquire the proposed facility, and the burden of proof is upon the remonstrator. The cause shall be summarily tried by the court without a jury. All remonstrances upon which an appeal are taken shall be consolidated and heard as one (1) cause of action by the court, and the cause shall be heard and determined by the court within thirty (30) days after the time of filing the appeal. Upon the date fixed for hearing, the court shall hear evidence upon the remonstrances and shall confirm the

final action of the board on the resolution or sustain the remonstrance.
(g) Upon final action of the board, or court, confirming the resolution in its original or any modified form, all real or personal property located within the waste disposal district is subject to a special tax for the purpose of providing money to pay all or a part of the total cost of the acquisition, modification, or construction of the facility, which special tax is declared to constitute the amount of benefits resulting to all of the property in the district.
(h) For the purpose of raising money to pay the cost of the facility, and in anticipation of the special tax to be levied, the board shall, upon the approval of the legislative body, cause to be issued waste disposal district bonds in the name of the consolidated city in accordance with IC 36-3-5-8.
(i) On adopting a resolution ordering the issuance of waste disposal district bonds, the board, with legislative body approval, shall then certify a copy of the resolution and a copy of the approval to the fiscal officer of the consolidated city, who shall then prepare the bonds.
(j) The waste disposal district bonds are not, in any respect, a corporate obligation or indebtedness of the consolidated city, but constitute an indebtedness of the waste disposal district. The waste disposal district bonds, and interest on them, issued under this section are payable out of a special tax levied upon all of the property of the waste disposal district and any other revenues made available for that purpose under this chapter. The waste disposal district bonds must so recite these terms upon their face, together with the purpose for which they are issued.
(k) All proceeds from the sale of waste disposal district bonds shall be kept as a separate and specific fund, to pay the cost of the facility, and no part of the proceeds may be used for any other purpose. Any surplus remaining out of the proceeds of the waste disposal district bonds, after all of the cost is fully paid, shall be paid into and becomes a part of the waste disposal district bond fund; however, money derived from sources other than the waste disposal district bond proceeds, such as state or federal grants or other contributions, are not so restricted as to application regardless of whether the contribution arises for a project financed from waste disposal district bond proceeds.
(l) For the purpose of raising money to pay the waste disposal district bonds issued under this section, the city-county legislative body shall levy each year a special tax upon all the property of the waste disposal district in such amount and manner as to meet and pay the principal of the waste disposal district bonds as they severally mature, together with all accruing interest on them. The tax so levied each year shall be certified to the fiscal officers of the consolidated city and the county. The tax so levied and certified shall be estimated and entered upon the tax duplicate by the county auditor and shall be collected and enforced by the county treasurer in the same manner as county taxes are estimated, entered, collected and enforced. As the

tax is collected by the county treasurer, it shall be accumulated and kept in a separate fund to be known as the waste disposal district bond fund, and shall be applied to the payment of the principal of and interest on the waste disposal district bonds as they become due and to no other purpose. In fixing the amount of the necessary levy the legislative body shall consider the amount of net revenues, if any, to be derived from the collection of fees under section 8 of this chapter or any other net revenues collected under this chapter above the amount of revenues necessary to be applied upon or reserved by or for the city for the operation, maintenance, and administrative expenses of the facilities. The board shall annually, in lieu of making the levy or to reduce the amount of the levy, set aside by resolution the amount of the net revenues to be collected before maturity of the principal and interest of the waste disposal district bonds payable in the following calendar year. If the board adopts this resolution, then it is unlawful for the board to use any part of the amount so set aside out of the net revenues for any purpose other than the payment of waste disposal district bonds and the interest on them. A proportionate payment of this amount shall be made to the waste disposal district bond fund monthly.
(m) The board may not issue waste disposal district bonds under this section, payable by special taxation for that purpose in a total amount, including outstanding bonds already issued, in an amount exceeding six percent (6%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15. All waste disposal district bonds issued in violation of this subsection are void.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.6-1997, SEC.230.

IC 36-9-31-10
Revenue bonds of consolidated city
Sec. 10. (a) The board may recommend to the city-county legislative body that it finance the cost of facilities for waste disposal by borrowing money and issuing revenue bonds from time to time under this section.
(b) The issuance of revenue bonds must be authorized by ordinance of the legislative body.
(c) The revenue bonds are special obligations of the consolidated city and are payable solely from and secured by a lien upon the revenues of all or part of the facilities whether or not the facilities are being financed with revenue bonds under this section, as shall be more fully described in the ordinance authorizing the issuance of the revenue bonds. The ordinance may pledge and assign for the security of the revenue bonds all or part of the revenues or net revenues of the facilities.
(d) The revenue bonds, and interest on them, are not a debt of the consolidated city or the board, nor a charge, lien, or encumbrance, legal or equitable, upon property of the board or the city, or upon the revenues of the board other than those revenues of the facilities that have been pledged to the payment of the revenue bonds. Every

revenue bond must recite in substance that the revenue bond, including interest, is payable solely from the revenues pledged to its payment, and that neither the board nor the city is under any obligation to pay it, except from those revenues.
(e) In order that the payment of the revenue bonds and the interest on them be adequately secured, the consolidated city and its officers, agents, and employees shall provide for such covenants and do such other acts and things that may be necessary, convenient, or desirable in order to secure the revenue bonds or that may tend to make the revenue bonds more marketable.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-11
Agreements and contracts requested by board; waste disposal development bonds; financing agreements; advancement of bond expenses; exemption from property taxes on facilities; approvals and permits
Sec. 11. (a) The consolidated city may, upon request of the board:
(1) enter into agreements concerning, and acquire by any lawful means, real property or interests in real and personal property needed for the purposes of this section;
(2) enter into financing agreements to purchase, lease as lessee, construct, remodel, rebuild, enlarge, or substantially improve facilities for waste disposal;
(3) lease facilities to users or developers with or without an option to purchase;
(4) sell facilities to users or developers for consideration, which may be paid in installments or otherwise;
(5) make direct loans to users or developers for the cost of acquisition, construction, or installation of facilities, including land, machinery, or equipment, in which event the bonds shall be secured by the pledge of one (1) or more bonds or other secured or unsecured debt obligations of the users or developers;
(6) enter into agreements with users or developers to allow the users or developers to wholly or partially acquire, construct, or modify facilities to be acquired by the city; and
(7) issue waste disposal development bonds under this section to accomplish the purposes of this section and to secure payment of the bonds as provided in this section.
(b) This section does not authorize the financing of facilities for a developer unless any agreement that may exist between a developer and a user is fully disclosed to, and approved by, the board.
(c) The board may, from time to time, enter into negotiations with any one (1) or more persons concerning the terms and conditions of financing facilities. Preliminary expenses in connection with negotiations may be paid from money furnished by the proposed user or developer, or from grant money, or from funds of the board.
(d) The board shall hold a public hearing on the proposed financing of the facilities after giving public notice. Upon findings

by the board that the proposed financing will be of benefit to the health or welfare of the consolidated city and that the proposed financing complies with the purposes and provisions of this chapter, the board shall, by resolution, approve the financing, including the form and terms of the financing agreement, the waste disposal development bonds, and the trust indenture, if any. The resolution of the board shall be transmitted by the secretary of the board to the legislative body.
(e) If the legislative body finds that the proposed financing will be of benefit to the health or welfare of the consolidated city and complies with the purposes and provisions of this section, it may adopt an ordinance approving the proposed financing. The ordinance may also authorize the issuance of waste disposal development bonds payable solely from revenues and receipts derived from a financing agreement or from payments made under a guaranty agreement by a developer, user, or any other person. The waste disposal development bonds are not in any respect a general obligation of the consolidated city.
(f) Any financing agreement must provide for payments in an amount not less than an amount sufficient to pay the principal of, premium, if any, and interest on the waste disposal development bonds authorized for the financing of the facilities. The term of any financing agreement may not exceed forty (40) years from the date of any waste disposal development bonds issued under the agreement. However, a financing agreement does not terminate after forty (40) years if a default under it remains uncured, unless the termination is authorized by and according to the terms of the financing agreement. If the consolidated city retains an interest in the facilities, the financing agreement must require the user or developer to pay all costs of maintenance, repair, taxes, assessments, insurance premiums, trustee's fees, and any other expenses relating to the facilities, so that the city will not incur any expenses on account of the facilities that are not covered by the payments provided for in the financing agreement.
(g) The consolidated city may advance all expenses, premiums, and commissions that it considers necessary or advantageous in connection with the issuance.
(h) The consolidated city is exempt from all property taxes on facilities. Developers and users are liable for property taxes on facilities as provided by law. This section does not deny any tax exemption a developer or user may have under other laws because of the nature of the facilities or the user.
(i) The user or developer is responsible for obtaining and maintaining all approvals and permits required for the construction of the facilities under this section.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-12
Refunding bonds
Sec. 12. If the legislative body finds that a refunding of

outstanding bonds would be of benefit to the health and welfare of the consolidated city and would comply with the purposes and provisions of this chapter, it may authorize the issuance of bonds under IC 5-1-5 to refund outstanding bonds issued in accordance with this chapter. A saving to the issuing body as provided in IC 5-1-5-2 is not required for the issuance of refunding bonds.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-13
Borrowing limitations pending receipt of grant to city
Sec. 13. (a) The consolidated city, pending receipt of any grant may, but within the limitation set forth in this section, borrow money from any person and evidence the debt so incurred by note or notes executed by the executive and fiscal officer of the consolidated city and containing such terms and provisions as may be prescribed by the board. The city may, in anticipation of the issuance of bonds issued under section 9, 10, or 11 of this chapter, borrow money from any person and evidence the debt so incurred by note or notes executed by the executive and fiscal officer and containing such terms and provisions as may be prescribed by the board.
(b) Any note or notes issued under this section or any renewal of them must mature not more than five (5) years from the date of issuance of the original note and must pledge for the payment of the principal and interest the proceeds of the grant or bonds.
(c) The board shall apply the proceeds of any note or notes issued under this section to the cost of the facility for which the grant is to be made or bonds issued, but no purchaser of any obligations is liable for the proper application of the proceeds.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-14
Bonds issued
Sec. 14. (a) All bonds issued under this chapter may:
(1) be issued as serial bonds or as term bonds or a combination of both types;
(2) be executed and delivered by the consolidated city at any time and from time to time;
(3) bear such date or dates;
(4) bear interest at such rate or rates;
(5) be redeemable before their stated maturities on such terms and conditions and at premiums as necessary or advisable;
(6) be issued in any denomination or denominations of not less than five thousand dollars ($5,000);
(7) be in a form, either coupon or registered or a combination of both types;
(8) carry registration conversion privileges;
(9) be payable in a medium of payment and at a place or places, which may be at any one (1) or more banks or trust companies within or without Indiana;
(10) provide for the replacement of mutilated, destroyed, stolen,

or lost bonds;
(11) be authenticated in a manner and upon compliance with conditions;
(12) establish reserves from the proceeds of the sale of bonds or from other funds, or both, to secure the payment of the principal and interest on the bonds issued under this chapter;
(13) establish reserves, from the proceeds of the sale of bonds or from other funds or both, for extensions, enlargements, additions, replacements, renovations, and improvements to or for the facilities; and
(14) contain other terms and covenants;
all as provided in the ordinance of the legislative body or the resolution of the board authorizing the bonds.
(b) The bonds issued under this chapter may mature at such time or times not to exceed forty (40) years.
(c) The bonds issued under this chapter may bear either the impressed or facsimile seal of the consolidated city and shall be executed by the manual or facsimile signature of the city executive and attested by the manual or facsimile signature of the city fiscal officer, so long as one (1) of these signatures is manual.
(d) The coupons appertaining to the bonds issued under this chapter shall be executed by the facsimile signature of the city fiscal officer.
(e) The bonds and the interest coupons appertaining to them, if any, issued under this chapter are valid and binding obligations of the consolidated city for all purposes in accordance with the terms of this chapter, notwithstanding that before delivery of them any of the persons whose signatures appear on them have ceased to be officers of the city, as if the persons had continued to be officers of the city until after delivery.
(f) The bonds issued under this chapter may be sold at public or private sale for such price or prices as may be provided in the ordinance authorizing their issuance.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-15
Trust indenture, resolution, or ordinance; bonds issued
Sec. 15. The bonds issued under this chapter may be secured by a trust indenture by and between the consolidated city and a corporate trustee, which may be any national or state bank having its principal office in Indiana and having trust powers. The trust indenture or resolution or ordinance under which the bonds are issued may:
(1) mortgage the land, any interest in land, or the facilities on account of which the bonds are issued;
(2) pledge the revenues or any other funds, or any part of them, to be received by the consolidated city;
(3) contain such provisions for protecting and enforcing the rights and remedies of the bondholders or lenders as may be considered reasonable, including covenants setting forth the

duties of the city and board in relation to the construction of the facilities and the custody, safeguarding, application, and investment of all money received or to be received by the city on account of the facilities financed by the issuance of the bonds;
(4) provide for the establishment of reserve funds from the bond proceeds or from other sources to the extent authorized;
(5) set forth the rights and remedies of the bondholders and trustee, and provisions restricting the individual right or actions of bondholders;
(6) contain provisions regarding investment of funds, sales, exchange or disposal of property, and manner of authorizing and making of payments without regard to any general statute relating to these matters;
(7) provide for the payment of the proceeds of the sale of bonds to such trustee, officer, bank, or depository as it may determine for their custody, and for the method of their disbursement, with such safeguards and restrictions as it may determine;
(8) provide for the appointment of a receiver by the superior court of the county under terms and conditions as are considered reasonable; and
(9) contain such other provisions as the authority may consider reasonable and proper for the security of the bondholders.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-16
Securities registration exemption
Sec. 16. Any security issued in connection with a financing under this chapter the interest on which is excludable from adjusted gross income tax is exempt from the registration requirements of IC 23-19 or any other securities registration law.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.192-2002(ss), SEC.189; P.L.27-2007, SEC.36.

IC 36-9-31-17
Tax exemption; bonds and grant and bond anticipation notes
Sec. 17. All bonds, as well as grant and bond anticipation notes, issued under this chapter and the interest on them are exempt from taxation in accordance with IC 6-8-5.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-18
Tax exemption; city revenues
Sec. 18. All revenues received by the consolidated city under this chapter are exempt from all taxation.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-19
Facilities financing methods
Sec. 19. The facilities, or any part of them, to be financed under

this chapter, may be financed by any one (1) or more or any combination of one (1) or more of the methods provided for in this chapter.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-20
Limitation of actions; contesting bonds
Sec. 20. An action to contest the validity of the bonds or to prevent their issuance must be brought within thirty (30) days following the adoption of the ordinance or resolution authorizing the bonds.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-21
Effect of chapter; issuance of bonds; acts authorized; powers conferred
Sec. 21. This chapter constitutes full authority for the issuance of bonds. No procedure, proceedings, publications, notices, consents, approvals, orders, acts, or things, by a board, officer, commission, department, agency, or instrumentality of the state is required to issue bonds or to do any act or perform anything under this chapter except as prescribed by this chapter. The powers conferred by this chapter are in addition to, and not in substitution for, and the limitations imposed by this chapter do not affect, the powers conferred by any other statute.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-22
Exemption of facilities from public utilities regulations
Sec. 22. A facility owned, operated, or financed under this chapter and the sale of byproducts from it are exempt from regulation under IC 8-1-2. IC 8-1-11.1 does not apply to such a facility or its operation or financing.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-23
Nondiscriminatory acceptance of waste; fees
Sec. 23. (a) Subject to subsection (b), any facility:
(1) owned;
(2) operated; or
(3) financed after December 2, 2008;
under this chapter shall accept waste accumulated within the waste disposal district without discrimination as to whether or not the waste is collected by the consolidated city. The fees made by any such facility for any services rendered or to be rendered, either directly or in connection with them, must be nondiscriminatory, but they may vary based upon the volume, weight, hazardousness, or difficulty of disposal of the waste disposed of or processed by the facility.
(b) If a person enters into a contract with the consolidated city to

accept the consolidated city's waste at a facility, the person may not be considered to be operating the facility for purposes of this section.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.131-2006, SEC.13.

IC 36-9-31-24
Energy byproduct sales
Sec. 24. An energy byproduct of a facility may not be sold to a person already being served the same type of energy by a public utility subject to regulation by the utility regulatory commission; however, an energy byproduct of a facility may be sold to a person who:
(1) after the in-service date of the facility is not receiving the same type energy from the public utility; or
(2) constructs a new facility that is not served the same type energy by the public utility.
In the case of a new facility that is not served the same type energy by the public utility, the energy byproduct must first be offered to the public utility upon the same terms and conditions agreed to in good faith, by the person who constructs the new facility. If the public utility fails to accept, in writing, the purchase of the energy byproduct upon those terms and conditions within forty-five (45) days after the date the offer is made to the public utility, then the energy byproduct may be sold directly to the person by the facility.
As added by Acts 1982, P.L.77, SEC.27. Amended by P.L.23-1988, SEC.130.

IC 36-9-31-25
Effect of chapter; compliance with other laws
Sec. 25. This chapter is supplemental to all other statutes covering the acquisition, construction, modification, use, and maintenance of facilities for waste disposal by a consolidated city. As to facilities acquired, constructed, modified, operated, or leased under this chapter, and the collection of wastes under this chapter, it is not necessary to comply with other statutes concerning the acquisition, construction, modification, use, and maintenance of facilities or the collection of waste by cities, except as specifically required by this chapter.
As added by Acts 1982, P.L.77, SEC.27.

IC 36-9-31-26
Repealed
(Repealed by P.L.2-2005, SEC.131.)



CHAPTER 32. FINANCING OF PUBLIC IMPROVEMENTS IN MUNICIPALITIES

IC 36-9-32-2
Legislative findings and declaration
Sec. 2. It is found and declared that municipalities in Indiana have a need to finance public improvements to provide for industrial and commercial growth and for general public use. Therefore, the general assembly finds it necessary and proper to provide an alternative method for municipalities to finance public improvements, to provide for industrial and commercial growth, to provide employment opportunities, diversification of industry and commerce, and to provide general public access to those public improvements. It is declared that the financing of public improvements for use by the general public, including industrial and commercial enterprises, is a public purpose.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-3
Definitions
Sec. 3. As used in this chapter:
"Public improvements" means:
(1) any improvement, as defined in this article;
(2) any improvement, including the construction, equipping, remodeling, extension, repair, and betterment of any municipally owned utility, as defined in IC 8-1-2-1; or
(3) any acquisition or improvement of real estate upon which such an improvement is to be located or that will itself constitute a public improvement.
"System" means any sewage works or municipally owned utility, as defined in IC 8-1-2-1.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-4
Loan agreements; loan of grant proceeds; pledge of revenues to secure bonds
Sec. 4. A municipality may enter into a loan agreement with any person and loan the proceeds of any grant received by the municipality to that person with the repayment of the loan to be secured by the pledge of a note or other secured or unsecured debt obligation of that person. The municipality may pledge the revenues from the note or other secured or unsecured debt obligation of that person or of any entity organized for economic development purposes to the payment of bonds issued under this chapter. In no

event may a municipality pledge revenues other than from the sources authorized in this chapter as security for the bonds issued under this chapter. A municipality may not issue bonds under this chapter if principal and interest payments on those bonds would exceed revenues to be derived by the municipality from the notes or other secured or unsecured debt obligations of any person that has entered into a loan agreement with the municipality under this chapter, or from other sources of principal and interest payments under this chapter. Any municipality may issue bonds under this chapter whether the revenues pledged to secure the bonds are to be derived from a loan agreement entered into before or after March 1, 1984. The validity of any bonds issued under this chapter is not dependent on or affected by the validity of the loan agreement at the time it was executed and delivered. All loan agreements between municipalities and persons borrowing grant proceeds entered into before March 1, 1984, are fully legalized and declared valid.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-5
Public improvements connected to an existing system; payment of bonds; letting of contracts; ownership or operation of improvements
Sec. 5. (a) If a public improvement financed under this chapter is connected to a system, the public improvement becomes a part of the existing system. Any person entering into a loan agreement with a municipality under this chapter shall pay rates and charges or fees for the use of that system in the same manner any other member of the general public is required to pay such rates and charges or fees. The municipality may not establish rates and charges or fees for the use of that system that include a revenue requirement for payment of principal and interest on bonds issued under this chapter. Bonds issued under this chapter are payable solely from revenues derived from notes or other secured or unsecured obligations of any person entering into a loan agreement with a municipality under this chapter, or from other sources of principal and interest payments under this chapter, and not from revenues of the system.
(b) Contracts for public improvements under this chapter shall be let in accordance with statutes relating to public works and public purchases.
(c) Public improvements may be financed under this chapter even if the municipality building or acquiring those improvements will not own or operate those improvements, so long as the public improvements will be owned or operated by a political subdivision.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-6
Ordinances approving issuance of bonds
Sec. 6. If the legislative body finds that the issuance of bonds under this chapter will be of benefit to the health or welfare of the municipality and serves the public purpose set forth in section 2 of

this chapter, it may adopt an ordinance approving the issuance of bonds under this chapter. The municipality may publish a notice of a hearing regarding the public purpose of the issuance of the bonds and any other matter and, if the notice is published, it shall be published in accordance with IC 5-3-1.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-7
Bonds; issuance and sale; payment; ordinances; amount; validity; taxation; refunding bonds; security registration
Sec. 7. (a) The municipality may issue and sell bonds to provide money for any public improvement under this chapter.
(b) The bonds and interest on them are payable only out of a special fund, to be established as provided in this chapter. The bonds do not constitute an indebtedness of the municipality within the meaning of any constitutional limitation. Each bond must state plainly on its face that it is payable only from a special fund and that it does not constitute an indebtedness of the municipality within the meaning of any constitutional debt limitation. Neither the faith and credit nor the taxing power of the municipality is or may be pledged for the payment of the principal of, premium (if any) on, or interest on bonds issued under this chapter. An owner of bonds issued under this chapter is not entitled to compel the exercise of the taxing power by the municipality or the forfeiture of any of its property in connection with any default on bonds issued under this chapter.
(c) Bonds issued under this chapter may be sold at public or private sale for the price, in the manner, and at the time determined by the legislative body.
(d) The ordinance of the legislative body authorizing the bonds must provide, either in the body of the ordinance or by incorporating another document by reference:
(1) the manner of their execution;
(2) their term or terms, which may not exceed forty (40) years;
(3) their interest rate;
(4) their denominations;
(5) their form;
(6) the medium of their payments;
(7) the place and manner of their payment;
(8) the terms of their redemption, if any; and
(9) any other provisions not inconsistent with this chapter.
(e) The bonds may be issued in an amount sufficient to pay all or any part of the cost of any public improvement authorized by this chapter including the funding of interest in an amount to be determined by the legislative body, the establishment of reserves to secure payment of such bonds, and the payment of all other costs or expenses incident to and necessary or convenient to carry out the purposes and powers authorized by this chapter.
(f) The bonds and their authorization, issuance, sale, and delivery are not subject to any general statute concerning bonds.
(g) An action to contest the validity of bonds issued under this

chapter may not be commenced more than fifteen (15) days after publication of notice of the adoption of the ordinance approving them. The bonds are conclusively presumed to be valid after that period has passed.
(h) Any bonds issued under this chapter are exempt from taxation as provided in IC 6-8-5.
(i) If the legislative body finds that a refunding of outstanding bonds issued under this chapter would be of benefit to the municipality, it may authorize the issuance of refunding bonds payable solely from revenues derived from notes or other secured or unsecured obligations of any person that has entered into a loan agreement with a municipality under this chapter, or from escrowed bond proceeds or other sources of principal and interest payments under this chapter. Refunding bonds shall be issued in the same manner as bonds issued under this chapter and are payable only from sources set forth in this chapter.
(j) Any bond issued under this chapter is exempt from any security registration requirements provided for in Indiana statutes.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-8
Trust indentures to secure bonds
Sec. 8. The legislative body may secure bonds issued under this chapter by a trust indenture between the municipality and a corporate trustee. The corporate trustee may be any trust company, national bank, or state bank that is in Indiana and has trust powers. A trust indenture entered into under this section may contain any provisions agreed upon by the municipality and the trustee that are not inconsistent with this chapter.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-9
Enforcement by owner of bonds or trustee
Sec. 9. Any owner of bonds issued under this chapter, and the trustee under any trust agreement entered into under this chapter, except to the extent that the trustee's rights are restricted by the trust agreement, may:
(1) either at law or in equity, by suit, action, or other proceeding, protect and enforce any and all rights of such owner of bonds or trustee under state law, or, to the extent permitted by law, under the trust agreement, or under any loan agreement entered into under this chapter; and
(2) enforce and compel the performance of all duties required by this chapter or by any trust agreement or loan agreement entered into under this chapter to be performed by any municipality or by any officer of any municipality.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-10
Impairment of rights and remedies of owners of bonds Sec. 10. The state covenants and agrees with the owners of any bonds issued under this chapter that so long as any bonds of a municipality issued under this chapter are outstanding or unpaid, the state will not in any way impair the rights and remedies of the owners of the bonds, until the bonds, together with interest on them, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the owners, are fully paid, met, and discharged.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-11
Liability for property and special taxing district taxes
Sec. 11. Any person entering into a loan agreement with a municipality under this chapter is liable for property taxes, and special taxing district taxes for any public improvements, if special benefits are provided to that person together with other persons residing in the special taxing district. This section does not deny any tax exemption that such a person may have under other statutes because of the nature of that person's property or that person.
As added by P.L.23-1984, SEC.18.



CHAPTER 33. COLLECTION AND DISPOSAL OF WASTE GENERALLY

IC 36-9-33-2
"Solid waste" defined
Sec. 2. As used in this chapter, "solid waste" has the meaning set forth in IC 36-9-30-2, except that the term does not include the following:
(1) Sludge, sewage, and other highly diluted water-carried materials or substances and those in gaseous forms.
(2) Metal, glass, paper, paperboard, or corrugated material that is stored, collected, or recovered for recycling.
(3) Waste regulated under IC 13-22-1 through IC 13-22-8 and IC 13-22-13 through IC 13-22-14.
(4) Waste generated by any person that disposes of the person's own waste in:
(A) a fully permitted sanitary landfill owned or leased by the person; or
(B) a resource recovery facility owned by the person;
at the date of adoption of the ordinance by the unit.
(5) Waste generated by any agricultural activity.
(6) Waste generated by a new manufacturing or a commercial enterprise or by the expansion of an existing manufacturing or commercial enterprise.
(7) Other waste described in an ordinance adopted by the unit's legislative body.
As added by P.L.353-1985, SEC.2. Amended by P.L.1-1996, SEC.98.

IC 36-9-33-3
Power to provide for collection and disposal of solid waste
Sec. 3. A unit may by ordinance provide for and exclusively control the collection and disposal of solid waste under this chapter within the unit. However, a unit may exercise this power only upon the completion of construction or the acquisition of a facility for the processing or disposal of solid waste by incineration or similar methods.
As added by P.L.353-1985, SEC.2.

IC 36-9-33-4
Territorial limitations for municipalities
Sec. 4. (a) A municipality may not exercise a power granted by this chapter inside the boundaries of another municipality without the consent of that municipality's legislative body. (b) A municipality may not exercise a power granted by this chapter in unincorporated territory without the consent of the executive of the county in which that territory is located.
As added by P.L.353-1985, SEC.2.

IC 36-9-33-5
Territorial limitation for counties
Sec. 5. A county may not exercise a power granted by this chapter inside the boundaries of any municipality in that county without the consent of that municipality's legislative body.
As added by P.L.353-1985, SEC.2.

IC 36-9-33-6
Joint exercise of power
Sec. 6. Notwithstanding sections 3 and 4 of this chapter, units may jointly exercise a power granted by this chapter in the manner provided by IC 36-1-7.
As added by P.L.353-1985, SEC.2.



CHAPTER 35. WATER DEPARTMENTS IN CERTAIN CITIES

IC 36-9-35-2
Boards of trustees; political affiliation of appointees
Sec. 2. Notwithstanding IC 36-1-8-10, whenever the city's ordinance establishing a water department requires that an appointment to the board of trustees of the water department be conditioned upon the political affiliation of the appointee, or that the membership of the board not exceed a stated number of members from the same political party, at the time of an appointment the appointee must:
(1) have voted in the two (2) most recent primary elections held by the party with which the appointee claims affiliation; or
(2) if the appointee did not vote in the two (2) most recent primary elections or only voted in one (1) of those elections, be certified as a member of the party with which the appointee claims affiliation by that party's county chairman for the county in which the appointee resides.
As added by P.L.320-1989, SEC.3.

IC 36-9-35-3
Boards of trustees; vacancies
Sec. 3. Notwithstanding IC 8-1.5, IC 36-9-23, IC 36-9-24, IC 36-9-25, or any other law, if a vacancy occurs on the board of trustees, the vacancy must be filled within thirty (30) days after the vacancy occurs.
As added by P.L.320-1989, SEC.3.

IC 36-9-35-4
Boards of trustees; removal from office; appeals
Sec. 4. (a) Notwithstanding IC 8-1.5, IC 36-9-23, IC 36-9-24, IC 36-9-25, or any other law, a board member may not be removed from office except upon charges preferred before the city executive and a hearing held on them. The only permissible reasons for removal are neglect of duty and incompetence. The board member must be given at least ten (10) days notice of the time and place of the hearing and the opportunity to produce evidence and examine and cross-examine witnesses. All testimony shall be given under oath. The city executive shall prepare written findings and file them with

the city clerk.
(b) If the charges are sustained and the board member removed, the board member may appeal the findings within ten (10) days after the date they are filed with the clerk to the circuit or superior court of the county in which the city is located. The board member must file the appeal against the executive stating the charges preferred and the findings made. The court shall hear the appeal de novo without a jury within thirty (30) days after the appeal is filed and shall either ratify or reverse the findings of the executive. The judgment of the court is final and an appeal may not be taken.
As added by P.L.320-1989, SEC.3.



CHAPTER 36. BARRETT LAW FUNDING FOR COUNTIES AND MUNICIPALITIES

IC 36-9-36-2
Authorized improvements
Sec. 2. (a) The following improvements may be made under this chapter by a county:
(1) Sanitary sewers and sanitary sewer tap-ins.
(2) Sidewalks.
(3) Curbs.
(4) Streets.
(5) Storm sewers.
(6) Lighting.
(7) Emergency warning systems.
(8) Any other structures necessary or useful for the collection, treatment, purification, and sanitary disposal of the liquid waste, sewage, storm drainage, and other drainage of a municipality.
(b) The following improvements may be made under this chapter by a municipality:
(1) Sidewalks.
(2) Curbs.
(3) Streets.
(4) Alleys.
(5) Paved public places.
(6) Lighting.
(7) A water main extension for a municipality that owns and operates a water utility.
(8) Emergency warning systems.
As added by P.L.98-1993, SEC.7. Amended by P.L.31-2004, SEC.1; P.L.42-2006, SEC.1.

IC 36-9-36-3
Limitations on authorized improvements; location of improvement; water main extensions
Sec. 3. (a) The following apply to improvements made under this chapter by a county:
(1) An improvement may be made only in unincorporated areas that contain residential or business buildings.
(2) An improvement may not be made on a tract of land that:
(A) consists of at least ten (10) acres and contains only one (1) building that is used for residential purposes; or
(B) is used solely for agricultural purposes.
(b) A water main extension made under this chapter by a

municipality may be made only within the corporate boundaries of the municipality.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-4
Preliminary resolutions; cross-sections, plans, and specifications
Sec. 4. (a) If the works board of a unit wants to make an improvement under this chapter, the works board must first do the following:
(1) Adopt a preliminary resolution for the improvement.
(2) Adopt and place on file cross-sections, general plans, and specifications for the work at the time the preliminary resolution is adopted.
(b) This subsection does not apply to a county. The cross-sections, plans, and specifications filed under subsection (a) must conform to any paving standards adopted by the works board, unless engineering practice justifies a different design.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-5
Estimate of costs; incidental, inspection, and engineering costs
Sec. 5. (a) If an improvement is to be paid for in whole or in part by special assessments levied against the property to be benefited by the improvement, the works board must adopt and file an estimate of the cost of the public improvement.
(b) The estimate may include all incidental, inspection, and engineering costs caused by the proposed improvement. However, the estimate of the costs to be paid by special assessment may not include the following:
(1) Salaries and expenses of the necessary and regularly employed personnel of the engineering department of the unit.
(2) Ordinary operating costs of the department.
(c) If the works board finds that it is necessary to employ additional engineering services for a particular improvement, the cost of the additional service actually performed in connection with the improvement may be included in the estimate.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-6
Incidental, inspection, and engineering costs; inclusion on assessment roll
Sec. 6. (a) The incidental, inspection, and engineering costs that are authorized by the preliminary resolution and included in the estimate may be added to the cost of an improvement and included in the assessment roll in the aggregate amount to be apportioned and assessed against the benefited property.
(b) The amount of incidental, inspection, and engineering costs included in the assessment roll may not exceed the amount of the incidental, inspection, and engineering costs included in the estimate.
As added by P.L.98-1993, SEC.7.
IC 36-9-36-7
Incidental, inspection, and engineering costs; inclusion in contracts; subrogation rights of contractor
Sec. 7. The following applies if the preliminary resolution provides for the inclusion and assessment of incidental, inspection, and engineering costs:
(1) The works board shall include in a contract for an improvement a provision that requires all incidental, inspection, and engineering costs to be advanced and paid by the contract or to the board, upon the final acceptance of the improvement, for payment by the board to persons entitled to the incidental, inspection, and engineering costs.
(2) The contractor is then subrogated to all rights of the unit and those persons to all the incidental, inspection, and engineering costs subsequently included in and assessed upon the assessment roll.
(3) The costs belong to the contractor as a part of the assessments.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-8
Notice of hearing on preliminary resolution; publication; mailing to property owners
Sec. 8. (a) Notice of a hearing on the preliminary resolution shall be published in accordance with IC 5-3-1. The notice must state that the works board has adopted the preliminary resolution and the time and place at which the works board will do the following:
(1) Hear all interested persons.
(2) Decide whether the benefits to the property liable to be assessed for the improvement will equal the estimated cost of the improvement.
(b) A notice containing the information required under subsection (a) shall be sent to each property owner affected by the proposed improvement. The mailing of the notice complies with this subsection if the mailing is to owners as the owners appear in the records of the assessor of the county in which the property is located.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-9
Estimate of maximum cost
Sec. 9. (a) At least ten (10) days before the date fixed for a hearing under section 8 of this chapter, the engineer of the unit shall file with the works board an estimate of the maximum cost of the improvement proposed by the works board.
(b) The estimate must include the following:
(1) The cost of the guarantee under section 25 of this chapter.
(2) The cost of the maintenance of the improvements for at least three (3) years.
(c) A unit may not enter into a contract under the preliminary resolution if the contract exceeds the engineer's estimate filed under

subsection (a).
As added by P.L.98-1993, SEC.7.

IC 36-9-36-9.5
Assessments; installment payments
Sec. 9.5. (a) With respect to assessments imposed after June 30, 2001, the works board shall establish a procedure to permit owners of real property in the unit to elect whether to pay assessments in:
(1) ten (10), twenty (20), or thirty (30) annual installments; or
(2) a number of monthly installments that corresponds to ten (10), twenty (20), or thirty (30) annual installments.
(b) The works board shall establish the timing of the election under subsection (a) to permit the works board to structure the maturities of the principal of the bonds in a number of annual series that is consistent with the installment periods elected by owners of real property under subsection (a).
(c) A person who elects to pay the person's assessment in installments under this section must, when directed by the works board, enter into a written agreement stating that in consideration of that privilege the person:
(1) will not make an objection to an illegality or irregularity regarding the assessment against the person's property; and
(2) will pay the assessment as required by law with specified interest.
(d) The agreement under subsection (c) shall be filed in the office of the disbursing officer.
(e) The interest rate specified for the installments of the assessment may be equal to or greater than the interest rate on bonds issued under section 44 of this chapter.
(f) An assessment of less than one hundred dollars ($100) may not be paid in installments.
As added by P.L.62-2001, SEC.1.

IC 36-9-36-10
Hearing on preliminary resolution; determination of special benefits accruing to property
Sec. 10. (a) At the hearing specified in the notice under section 8 of this chapter, the works board shall do the following:
(1) Hear interested persons.
(2) Decide whether the benefits that will accrue to the property liable to be assessed for the improvement will equal the maximum estimated cost of the improvement.
(b) If the works board finds that the benefits will not equal the maximum estimated cost of the improvement, the board shall determine the aggregate amount of special benefits that will accrue to the property liable to be assessed for the improvement.
(c) Except as provided in sections 13 and 14 of this chapter, the works board's determination concerning the aggregate amount of special benefits that will accrue to the property liable to be assessed for the improvement is final and conclusive. As added by P.L.98-1993, SEC.7.

IC 36-9-36-11
Levy of special assessments; improvement cost as maximum amount of assessment; improvement cost payable by unit
Sec. 11. (a) The works board shall levy special assessments for the amount determined under section 10 of this chapter if:
(1) the contract for the improvement is executed; and
(2) the improvement is made.
(b) The special assessments levied under this section may not exceed the cost of the improvement.
(c) If the amount determined under section 10 of this chapter is less than the contract price, the remainder of the cost of the improvement is payable by the unit.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-12
Allowances against assessment and contract price
Sec. 12. (a) The works board shall make an allowance to the owner of any property if:
(1) an improvement exists in front of the property before the improvement is ordered; and
(2) the improvement conforms to the general plan.
(b) An allowance under subsection (a) shall be made from the owner's assessment and from the total amount of the contract price.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-13
Confirmation, modification, or rescission of preliminary resolution
Sec. 13. (a) After the works board determines the amount of special benefits that will accrue to the property liable to be assessed for the improvement, the works board may do any of the following:
(1) Confirm the preliminary resolution.
(2) Modify the preliminary resolution.
(3) Rescind the preliminary resolution.
(b) Except as provided in section 14 of this chapter, the preliminary resolution is final and conclusive on all parties if:
(1) the preliminary resolution is modified or confirmed under this section; and
(2) the improvement is ordered.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-14
Remonstrances and appeals
Sec. 14. (a) A majority of the persons who own the property to be assessed for the improvement may remonstrate against the improvement or take an appeal. The remonstrance or appeal must be made not later than ten (10) days after the hearing under section 10 of this chapter.
(b) If there is a remonstrance, the improvement may not be made

unless specifically ordered by an ordinance passed by a two-thirds (2/3) vote of the unit's legislative body. An ordinance under this subsection must be passed not later than sixty (60) days after the remonstrance is made.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-15
Objections to final resolution; filing; bond; prior assessments
Sec. 15. (a) If the works board finally orders an improvement, forty percent (40%) of the persons who own property abutting the improvement and who are subject to assessment may file written objections with the board. The written objections must:
(1) state at least one (1) of the following:
(A) The improvement is not needed by the public.
(B) The cost of the proposed improvement would be excessive considering the character and value of the property to be assessed.
(C) The cost of the proposed improvement will exceed the benefits to the property to be assessed.
(D) The works board does not have the legal authority to order the improvement.
(2) be filed not later than five (5) days after the making of the final order.
(b) If the works board does not abandon the proposed improvement, the following shall, not later than five (5) days after the filing of the objections with the works board, file with the clerk of the circuit or superior court of the county a copy of the order of improvement and the objections:
(1) The auditor, in the case of a county.
(2) The clerk, in the case of a municipality.
(c) Objectors must file with their objections a bond with security to the satisfaction of the court. The following apply to a bond filed under this subsection:
(1) The bond shall be in a sum fixed by the court.
(2) The bond must be conditioned on the objectors paying all or any part of the costs of the hearing as the court may order.
(d) In considering an objection described in subsection (a)(1)(A), the court may at the hearing under section 16 of this chapter consider the amount of the assessments made against the property for public improvement during the preceding five (5) years.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-16
Court hearing on objections to final resolution
Sec. 16. (a) The court shall set a hearing as early as possible, but not later than twenty (20) days after the filing of the objections with the court. All interested parties shall appear in court without further notice. The unit may not hold further proceedings concerning the improvement until the matters presented by the objections are heard and determined by the court. The matters shall be heard and

determined by the court without a jury.
(b) The court shall hear the evidence on the date fixed under subsection (a). The court may confirm the order of the works board or sustain the objections. The order of the court is conclusive, and all subsequent proceedings concerning the improvement must conform to the order.
(c) A special judge may be appointed if for any reason the regular judge of the court cannot hear the objections within the twenty (20) day time limit established by subsection (a).
As added by P.L.98-1993, SEC.7.

IC 36-9-36-17
Construction or repair of sidewalks and curbs; notice to abutting property owner of order requiring construction or repair
Sec. 17. (a) The works board may require the owners of abutting property to construct or repair the owners' own sidewalks or curbs if the works board:
(1) desires to improve or repair any sidewalks or curbs in the unit; and
(2) adopts a final resolution to that effect.
(b) The works board must give notice of the order concerning the construction or repair to the abutting property owners in person or by mail. Mailing of notices to owners as the names of the owners appear on the assessor's books of the county in which the land is located complies with this requirement.
(c) A property owner has thirty (30) days from the date of the notice to construct the sidewalks or curbs or make the repairs as required by the notice.
(d) If a property owner fails to comply with the order, the works board may have the sidewalk or curb constructed or repaired by an independent contractor.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-18
Contracting by works board for construction or repair of sidewalk or curb
Sec. 18. (a) The works board may let a general contract for the making or repairing of all sidewalks or curbs of a specified material within the unit. The contract shall include an agreed price per square yard for the sidewalk construction.
(b) If the contract is for work in a municipality, the contract may also specify the following:
(1) The price per cubic yard for excavation and filling.
(2) The price per lineal foot for curb.
(c) The letting of a contract under this section is governed by the statutes regulating contractual authority of the unit.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-19
Levy and collection of assessments for construction or repair of

sidewalk or curb
Sec. 19. (a) Assessments for the construction or repair of sidewalks or curbs shall be levied and collected according to this chapter.
(b) The entire cost of the sidewalk or curb improvements or repairs that the board undertakes by one (1) resolution shall be assessed and apportioned against each lot or parcel of property abutting on the improvement in the proportion the improved lineal front footage of each lot or parcel of property bears to the entire length of the improvement.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-20
Improvements on streets occupied by railroad tracks; procedure
Sec. 20. (a) This section does not apply to a county.
(b) If the track of a railroad, an interurban, or an interurban street railroad occupies part of a street that is ordered improved under this chapter, the works board may, on petition of the railroad, provide in the plans and specifications for the improvement for a different material and plan of construction for the part of the street occupied by the railroad.
(c) If the railroad is bound by contract to improve or pay the cost of improving the part of the street occupied by the railroad, the railroad is entitled to construct all of that part of the improvement if the railroad does the following:
(1) Elects to do so by written notice filed as follows:
(A) With the works board or other department of the unit having power to order the improvement.
(B) At any time before the adoption of the final resolution or ordinance providing for the improvement.
(2) On request of the works board or other department of the unit, files with the board or other department a bond in the amount and with the surety required by the works board or other department. The bond must be conditioned on the railroad's improvement of that part of the street:
(A) according to the plans and specifications;
(B) within the required time; and
(C) to the satisfaction of the engineer of the unit in charge of the work.
(d) The works board may issue a written improvement order requiring a railroad, an interurban, or an interurban street railroad to comply with IC 8-6-12.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-21
Roadway grading; assessment
Sec. 21. (a) This section does not apply to a county.
(b) The works board may grade the roadway of a street and assess the cost of the grading against the property specially benefited.
(c) The works board may let the contract under the statutes

regulating contractual authority of units. The unit shall levy and collect the assessments for the grading according to this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-22
Advertisement for bids; opening and consideration of bids
Sec. 22. (a) If the works board finally orders an improvement, the works board shall advertise for bids for the work as required by IC 36-1-12.
(b) The advertisement must state the following:
(1) That on the date named, the unit will receive bids for the improvement according to the resolution as modified or confirmed.
(2) The part of the cost of the improvement, if any, that will be paid by the unit.
(c) On the date named, all bids shall be publicly opened and considered.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-23
Bid bond or deposit
Sec. 23. (a) If the works board finally orders an improvement and has advertised for bids, the works board shall require each bidder to deposit with the bidder's bid, at the bidder's option, either a bid bond or a certified check to ensure the execution of the contract.
(b) The bid bond or certified check must be equal to the greater of the following:
(1) An amount not less than two and one-half percent (2 1/2%) of the engineer's estimate of the cost of the improvement.
(2) One hundred dollars ($100).
(c) The following applies if a bidder elects to deposit a bid bond:
(1) The bond must be payable to the works board with sufficient sureties.
(2) The bond must be conditioned upon the bidder's execution of a contract in accordance with the bidder's bid if accepted by the works board.
(3) The bond must provide for forfeiture of the amount of the bond upon the bidder's failure to execute the contract in accordance with the bidder's bid.
(d) The works board shall do the following:
(1) Return all checks and bonds submitted by unsuccessful bidders.
(2) Return a successful bidder's check or bond when the bidder enters into a contract with the works board.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-24
Contracts; scope; actions to enjoin performance
Sec. 24. (a) The contract for an improvement must be for the entire improvement. (b) After the execution of a contract for an improvement, the validity of the contract may be questioned only in an action to enjoin the performance of the contract. This action must be brought:
(1) before the actual commencement of work under the contract, for an improvement by a county; or
(2) before the later of the following, for an improvement by a municipality:
(A) The actual commencement of work under the contract.
(B) Not later than ten (10) days after the execution of the contract.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-25
Contractor's guarantee
Sec. 25. (a) A contractor for an improvement must guarantee the contractor's workmanship and all materials used in the work.
(b) The guarantee required under subsection (a) must be in the following form:
"The contractor warrants the contractor's workmanship and all materials used in the work and agrees that during the guarantee period specified the contractor will at the contractor's own expense make all repairs that may become necessary by reason of improper workmanship or defective materials. The maintenance obligation, however, does not include repair of any damage resulting from any force or circumstance beyond the control of the contractor, nor is the contractor a guarantor of the plans and specifications furnished by the (county, city, or town).".
As added by P.L.98-1993, SEC.7.

IC 36-9-36-26
Repairs by contractor
Sec. 26. (a) If repairs become necessary, the unit must give written notice to the contractor to make the repairs. If the contractor fails to begin the repairs not later than thirty (30) days after the notice is received, the unit may do the following:
(1) Make the repairs using the unit's own employees or an independent contractor.
(2) Recover from the contractor and the contractor's sureties the reasonable cost of the repairs and the cost of the supervision and inspection of the repairs.
(b) At the expiration of the guarantee period, the unit has sixty (60) days in which to notify the contractor of any necessary repairs.
(c) This subsection does not apply to a county. If the repairs necessary to be made at the expiration of the guarantee period amount to more than one-half (1/2) the surface of one (1) block, the entire pavement of the block shall be taken up and relaid in accordance with the original specifications.
As added by P.L.98-1993, SEC.7.
IC 36-9-36-27
Monthly payments to contractor
Sec. 27. (a) A contractor for an improvement is entitled to monthly estimates of the work done during each month. The estimates shall be made by the engineer of the unit and approved by the works board.
(b) The works board shall issue to the contractor certificates for eighty-five percent (85%) of the amount due the contractor by the estimates. The contractor is entitled to receive the amounts named in the certificates in cash or improvement bonds to be collected or issued by the unit. The certificates are negotiable instruments.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-28
Completed improvements; acceptance; cost estimates
Sec. 28. (a) An improvement that is completed according to contract must be accepted by the works board.
(b) Upon the completion of an improvement according to contract, the cost of the improvement shall be estimated according to the entire length of the improvement.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-29
Assessments; abutting lands or lots; street and alley intersections
Sec. 29. (a) The total cost of an improvement as determined under section 28(b) of this chapter, except for one-half (1/2) of the cost of street and alley intersections, shall be assessed on the abutting land or lots in the manner prescribed by this chapter.
(b) The remaining one-half (1/2) of the cost of street and alley intersections shall be assessed on the land or lots abutting on the streets or alleys that intersect the improved street or alley.
(c) Land and lots may be assessed for the following distances:
(1) One (1) block in either direction along the intersecting street or alley if the intersecting street or alley crosses the improved street or alley.
(2) One (1) block along the intersecting street or alley if the intersecting street or alley enters but does not cross the improved street or alley.
(d) For purposes of this section, the distance from the intersection of:
(1) a street or an alley improved under this chapter; and
(2) another street or alley;
along the other street or alley to the street line of the next intersecting street or alley is considered one (1) block.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-30
Assessments; basis; back lots; platted subdivisions
Sec. 30. (a) Lots, parcels, and tracts of land bordering on an improvement shall be assessed on the basis set forth in this chapter,

without regard to the depth of the lots, parcels, or tracts back from the front line of the improvement.
(b) After the final hearing before the works board concerning the actual benefits to abutting and adjacent property, the works board may assess other property behind the first lot if the following conditions are met:
(1) The back lot is within one hundred fifty (150) feet of the line of the improvement.
(2) The works board finds at the hearing that properties behind the abutting lot and within one hundred fifty (150) feet of the improvement are specially benefited by the improvement.
(c) Land and lots assessed under subsection (b) shall be assessed only in the amount the lands or lots are specially benefited by the improvement.
(d) Lots or land adjacent to the improvement are liable for the payment of the assessment as set forth on the final assessment roll.
(e) This subsection applies only to counties. If an improvement is constructed within a platted subdivision, the works board may assess all or part of the lots in that subdivision or any other platted subdivision connected to that platted subdivision by the improvement.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-31
Preparation of assessment roll
Sec. 31. (a) As soon as a contract for an improvement has been completed, the works board shall have an assessment roll prepared for the property abutting on and adjacent to the improvement. The property abutting on and adjacent to the improvement is liable to assessment under this chapter.
(b) The assessment roll must include the following:
(1) The name of the owner of each parcel of property.
(2) A description of each parcel of property.
(3) The total assessment, if any, against each parcel of property. The total assessment must be listed opposite each name and description.
(c) A mistake in the name of the owner or the description of property does not void the assessment or lien against the property.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-32
Presumptive finality of assessments; publication of notice
Sec. 32. (a) The following apply to the assessment indicated against each lot, tract, or parcel of land on the assessment roll:
(1) The assessment is presumed to be the special benefit to the lot, parcel, or tract of land.
(2) The assessment is the final and conclusive assessment unless the assessment is changed under section 33 of this chapter.
(b) Immediately after the assessment roll is completed and filed,

the works board shall publish a notice according to IC 5-3-1. The notice must do the following:
(1) Describe the general character of the improvement.
(2) State that the assessment roll, with the names of owners and descriptions of property subject to assessment and the amounts of any presumptive assessments, is on file and may be inspected at the works board's office.
(3) Name a time and date after the date of the last publication on which the works board will do the following at the works board's office:
(A) Receive and hear remonstrances against the amounts assessed on the roll.
(B) Determine whether the lots or tracts of land have been or will be benefited by the improvement in the following amounts:
(i) The amounts listed on the assessment roll.
(ii) Amounts greater or lesser than the amounts listed on the assessment roll.
(iii) Any amount at all.
(c) This subsection applies only to counties. The notice must also describe the platted subdivision or the parts of the subdivision on which there is property that is benefited and liable for assessment.
(d) This subsection applies only to municipalities. The notice must also describe the following:
(1) The public way or public place on which the improvement has been made.
(2) The terminals of the improvement.
(3) The public ways:
(A) that:
(i) intersect the improvement; or
(ii) are parallel to the improvement and within one hundred fifty (150) feet of the improvement; and
(B) on which there is property that is benefited and liable for assessment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-33
Remonstrance hearings; final determination of assessments
Sec. 33. (a) On the date fixed under section 32 of this chapter, the works board shall receive and hear all remonstrances from the owners of property described in the notice or the representatives of the owners.
(b) After the hearing, the works board shall sustain or modify the presumptive assessment as indicated on the assessment roll by confirming, increasing, or reducing the presumptive assessment against all or part of the property described in the roll. The works board's decision must be based on the works board's findings concerning the special benefits that the property has received or will receive on account of the improvement.
(c) If any property liable for assessment is initially omitted from

the assessment roll or a presumptive assessment has not been made against the property, the works board may place on the assessment roll any special benefit that the omitted property has sustained or will sustain by the improvement.
(d) The aggregate amount of assessments approved by the works board under this section may not exceed the cost of the improvement and must be equal to the aggregate amount of special benefits determined by the board under section 10 of this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-34
Completion and delivery of assessment roll; appeals
Sec. 34. (a) The works board shall complete the assessment roll and render the works board's decision by modifying or confirming the roll. The assessment roll shall show the total amount of special benefits opposite each name and a description of the property on the roll. When completed, the assessment roll shall be delivered to the following:
(1) The county assessor, for an improvement by a county.
(2) The municipal fiscal officer, for an improvement by a municipality.
(b) The decision of the works board as to all benefits is final and conclusive on all parties. However, an owner of an assessed lot or parcel of land who has filed a written remonstrance with the board may appeal to the circuit or superior court for the county.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-35
Delivery of primary assessment roll; payment of assessments to disbursing officer
Sec. 35. (a) The works board shall deliver a certified copy of the assessment roll completed under section 34 of this chapter to the disbursing officer of the unit after the works board:
(1) approves and accepts the entire work under any contract; and
(2) allows a final estimate.
(b) The duplicate assessment roll, to be known as the primary assessment roll, must show the following:
(1) The amount due on each piece of property if paid in cash within the time limit.
(2) The amount of waivers filed.
(c) The primary assessment roll must also have an appropriate column in which payments may be properly credited by the disbursing officer.
(d) This subsection does not apply to a county. All assessments, regardless of whether the assessments are payable in installments, are payable to the disbursing officer. The disbursing officer shall receive the payments, give proper receipts, and enter the proper credit.
As added by P.L.98-1993, SEC.7.
IC 36-9-36-36
Assessment installments; notice when due
Sec. 36. (a) Upon receipt of the primary assessment roll, the disbursing officer shall by mail notify each affected person of the amount of the assessment against the person's property.
(b) The notice must state when the assessment is due, or when the assessment installments are due.
As added by P.L.98-1993, SEC.7. Amended by P.L.62-2001, SEC.2.

IC 36-9-36-37
Cash payment of assessments; interest on delinquencies
Sec. 37. (a) Except as provided in section 38 of this chapter, the entire assessment is payable in cash without interest not later than thirty (30) days after the approval of the assessment roll by the works board if an agreement has not been signed and filed under section 36 of this chapter.
(b) If the assessment is not paid when due, the total assessment becomes delinquent and bears interest at the rate prescribed by IC 6-1.1-37-9(b) per year from the date of the final acceptance of the completed improvement by the works board.
As added by P.L.98-1993, SEC.7. Amended by P.L.172-1994, SEC.1; P.L.67-2006, SEC.14; P.L.113-2010, SEC.154.

IC 36-9-36-38
Appeal of assessment; payment by property owner following court certification
Sec. 38. (a) If a property owner appeals the assessment made against the owner's property to the circuit court or superior court, the clerk of the court shall certify the judgment of the court to the unit's disbursing officer. The disbursing officer shall immediately notify the property owner of the amount of the assessment fixed by the court.
(b) The property owner has thirty (30) days from the date the notice is sent to:
(1) pay the assessment in cash; or
(2) elect to pay the assessment in installments by entering into an agreement under section 36 of this chapter.
(c) The unit shall then issue bonds in the amount of the assessment fixed by the court. The bonds must bear the date of the final acceptance of the work.
(d) The assessment bears interest as follows:
(1) From the date of the final acceptance of the work.
(2) At a specified rate per year that is not less than the interest rate specified for installments under section 36 of this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-39
Appeal of assessment; payment of part ordered to be assessed against unit
Sec. 39. The following applies to any part of the assessment that

the court orders to be assessed against the unit:
(1) The assessment bears interest:
(A) from the date of the final acceptance of the work; and
(B) at a specified rate per year that is not less than the interest rate specified for installments under section 36 of this chapter.
(2) The assessment may be paid by the unit in any manner provided by law for paying other assessments against the unit for similar work.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-40
Assessment liens
Sec. 40. (a) The unit has a lien against each parcel of real property that is assessed for:
(1) the construction, maintenance, or repair of an improvement; or
(2) the taking of lands for any purpose of the unit.
(b) The lien is established when the assessments are certified to the disbursing officer for collection. The unit may bring a foreclosure action to enforce the lien against a person who defaults in payment of the assessment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-41
Installment payment procedure; proceeds constituting special fund for payment of improvement; diversion prohibited
Sec. 41. (a) The disbursing officer of the unit shall do the following:
(1) Receive the payment of assessment installments.
(2) Keep all accounts and give proper vouchers for the payment of assessment installments.
(b) Proceeds arising from assessments for the payment of a particular improvement may not be diverted to the payment of any other improvement.
(c) The proceeds from assessments for the payment of a particular improvement constitute a separate special fund for the following:
(1) The payment of contractors for the particular work, upon the allowance of estimates by the works board.
(2) The security and payment of any bonds issued in anticipation of the collection of the assessments for the improvement, including debt service reserves to secure the payment of the bonds.
(3) The payment of expenses incurred by the unit in performing the unit's duties under this chapter, IC 36-9-37, IC 36-9-38, and IC 36-9-39 (or under IC 36-9-18 through IC 36-9-21, before the repeal of those provisions in 1993), including expenses, duties, and costs associated with the issuance, sale, or payment of the bonds.
As added by P.L.98-1993, SEC.7.
IC 36-9-36-42
Notice; payments to bond owner; process collectable by fiscal officer
Sec. 42. If a bond owner receives a payment of interest or principal, or both, that was to have been collected under this chapter (or under IC 36-9-18 before its repeal in 1993) by the fiscal officer of a unit, the bond owner shall notify the fiscal officer of the payment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-43
Delinquent installments; acceleration; foreclosure of lien; notice of delinquency
Sec. 43. (a) Failure to pay an installment of principal or interest when the installment is due makes all installments of principal yet unpaid due and payable immediately, unless the unpaid installment of principal or interest is paid within the grace period provided.
(b) If the unit fails to collect an unpaid assessment or installment when due, liability does not accrue against the unit. However, the owner of the bonds or the person to whom the amount of the unpaid assessment for the performance of the work is due and owing is entitled to proceed in court to do the following:
(1) Enforce the lien or the unpaid assessment.
(2) Recover interest, costs, and reasonable attorney's fees.
(3) Have the proceeds of sale applied to the owner's or person's claim.
(c) If a person defaults in the payment of an installment of principal or interest, the disbursing officer shall mail a notice of the delinquency to the person in accordance with IC 36-9-37 regardless of whether a waiver has been signed. A notice mailed to the person in whose name the lands are assessed, addressed to the person within the unit, is sufficient notice. The person is not liable for attorney's fees unless an action is actually brought on the assessment.
(d) An action to collect an unpaid assessment may not be brought until the notice required by subsection (c) has been given.
(e) An action for foreclosure must be commenced not more than five (5) years after the cause of action accrues.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-44
Bonds in anticipation of assessment proceeds; authorization
Sec. 44. (a) The works board may issue bonds in anticipation of the collection of the assessments for an improvement. Except as provided in subsections (b) and (c), the bonds shall be issued and sold in the manner prescribed for other bonds of the unit. A unit issuing bonds under this section is not required to attach coupons to the bonds.
(b) The works board may provide for the issuance of the bonds directly to the contractor in the works board's preliminary resolution for the improvement. If direct issuance is authorized by the

resolution, the disbursing officer shall issue the bonds directly to the contractor.
(c) The works board may by resolution choose to:
(1) sell the bonds by negotiated private sale to a financial institution; and
(2) remit the proceeds of the sale to the contractor.
(d) The following applies after the issuance of bonds:
(1) An action to enjoin the collection of an assessment or to challenge the validity of the bonds or the sale of the bonds may not be brought.
(2) The validity of the assessment may not be questioned.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-45
Bonds; date; tax exemption
Sec. 45. (a) This section applies only to municipalities.
(b) Bonds issued in anticipation of the collection of assessments for an improvement must bear the date of the completion of the improvement under the contract and the acceptance of the improvement by the works board. The bonds draw interest from that date.
(c) The bonds are exempt from taxation for all purposes.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-46
Bonds; maturation; interest rate
Sec. 46. (a) The works board may provide in the preliminary resolution that the bonds issued in anticipation of the collection of the assessments shall be issued so as to mature not less than ten (10) years and not more than thirty (30) years from the date of issuance.
(b) The interest on the bonds shall be payable semiannually from the date of issue. The works board shall fix the rate of interest on the bonds issued.
(c) Bonds issued in the manner described in subsection (a) shall mature serially, so that some bonds mature each year until the final maturity date of the issue is reached. The terms of the bonds may allow early redemption of the bonds in the event of and to the extent of prepayment of the assessments in anticipation of which the bonds were issued.
(d) The works board must issue the bonds to mature as provided under subsection (c) if a petition requesting the bonds to mature in that manner is filed by a majority of the resident property owners affected by the improvement not later than sixteen (16) days after the resolution is first published.
As added by P.L.98-1993, SEC.7. Amended by P.L.62-2001, SEC.3.

IC 36-9-36-47
Transfer of assessment liens to bond owners
Sec. 47. (a) Bonds issued in anticipation of the collection of assessments convey and transfer to the owner of the bonds all

interests in the assessments and liens upon the respective lots or parcels of land.
(b) The liens stand as security for the bonds and interest until the bonds and interest are paid. A bond owner has full power to enforce the lien by foreclosure in court as provided in this chapter if the bond or interest is not paid when presented to the disbursing officer.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-48
Bond owners; foreclosure actions; procedure
Sec. 48. (a) Except as provided in subsection (b), sales to satisfy the bonds and interest shall be made as provided in this chapter for sales upon judgments or decrees foreclosing liens for assessments levied for improvements.
(b) The first bondholder who brings a foreclosure action against the property or any part of the property is entitled to have the proceeds of the action applied pro rata to the payment of that bondholder's own bonds and of bonds held by others.
(c) Only one (1) foreclosure action may be brought against one (1) lot or parcel of land. However, all lots or parcels of land against which the assessments are in default may be joined in one (1) proceeding.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-49
Sale of property following foreclosure action; amount
Sec. 49. (a) The property upon which the assessment is placed may not be sold for less than the amount of the assessment, attorney's fees, and costs. The proceeds of the sale shall be distributed as provided in this chapter.
(b) If the property sells for an amount greater than the amount necessary to pay the principal, interest, attorney's fees, and costs, the excess amount shall be paid to the property owner or party lawfully entitled to that excess amount.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-50
Negotiability of bonds
Sec. 50. (a) The bonds issued in anticipation of the collection of assessments are negotiable instruments and are free from all defenses by property owners.
(b) It is not necessary that the bonds include language describing the actions taken in ordering the improvement or directing the assessment. The bonds may instead include a general reference to this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-51
Foreclosure actions by contractors
Sec. 51. (a) This section applies to a contractor that is entitled to

enforce liens or assessments.
(b) The contractor or the contractor's assignee may bring an action against a person who has defaulted in payment of an assessment to foreclose the lien established by the assessment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-52
Foreclosure actions; complaint; proof
Sec. 52. (a) The complaint for a foreclosure action under this chapter need not set forth the specific proceedings leading to the final assessment. However, the complaint must include the following information:
(1) The date on which the contract for the improvement was finally let.
(2) The name of the improvement.
(3) The amount and date of the assessment.
(4) A statement that the assessment is unpaid.
(5) A description of the property on which the assessment was levied.
(b) At the trial of a foreclosure action, the plaintiff is not required to introduce proof of the proceedings before the works board leading to the final assessment. However, the plaintiff must introduce the final assessment roll or a copy of the final assessment roll. The final assessment roll or the copy of the final assessment roll must be properly certified.
(c) The final assessment roll or the copy is presumptive evidence that the works board took all actions required to be taken in making the final assessment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-53
Foreclosure actions; defenses
Sec. 53. (a) A defense to a foreclosure action may not be based on any of the following:
(1) Any irregularity in the proceedings making, ordering, or directing the assessment.
(2) The propriety or expediency of any improvement.
(b) A property owner may not raise any defense to a foreclosure action if the owner has done the following:
(1) Exercised the option to pay the owner's assessment in installments.
(2) Signed a waiver.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-54
Foreclosure actions; amount of recovery; sale procedure
Sec. 54. (a) In a foreclosure action brought under this chapter, the plaintiff is entitled to recover the amount of the assessment, principal and interest, and reasonable attorney's fees. The court shall order the sale to be made without relief from valuation or appraisement law. (b) The county sheriff shall sell the property in the same way that lands are sold on execution. The sheriff shall, not later than five (5) days after the sale, execute a certificate of sale to the purchaser. The certificate of sale vests title in the purchaser when the certificate of sale is delivered. Title vested by a certificate of sale is subject only to the right to redeem under section 55 of this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-55
Foreclosure sales; irregularities; redemption
Sec. 55. (a) An irregularity or error in making a foreclosure sale under this chapter does not make the sale ineffective, unless the irregularity or error substantially prejudiced the property owner.
(b) A property owner has two (2) years from the date of sale in which to redeem the owner's property. The property owner may redeem the owner's property by paying the principal, interest, and costs of the judgment, plus interest on the principal, interest, and costs at the rate prescribed by IC 6-1.1-37-9(b).
(c) If the property is not redeemed, the sheriff shall execute a deed to the purchaser. The deed relates back to the final letting of the contract for the improvement and is superior to all liens, claims, and interests, except liens for taxes.
As added by P.L.98-1993, SEC.7. Amended by P.L.67-2006, SEC.15; P.L.113-2010, SEC.155.

IC 36-9-36-56
Foreclosure actions; parties; appearances; disposition of proceeds
Sec. 56. (a) In a foreclosure action under this chapter, other than a foreclosure action in which the unit is the plaintiff, the plaintiff must do the following:
(1) Name the officer who has custody of the improvement funds of the unit as a party defendant.
(2) Name that officer as custodian of the improvement assessment fund of the unit.
(b) The officer described in subsection (a) shall then notify the attorney of the unit to appear in the action.
(c) The fiscal officer of the unit shall do the following:
(1) Trace the proceeds of the foreclosure so that proceeds arising from assessments for the improvement of a particular project are not diverted to the payment of any other improvement.
(2) Ensure that in each case the judgment proceeds constitute a special fund for the payment of contractors or bondholders for the particular work.
(d) The judgment proceeds shall be allocated to the proper public improvement fund for pro rata distribution to the bondholders or contractors who are entitled to those proceeds.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-57 Foreclosure actions; payment of judgment; costs and attorney's fees; decree
Sec. 57. (a) The court costs and the attorney's fees allowed in foreclosure actions shall be paid directly to the clerk of the court to satisfy that part of a judgment. The remainder of the judgment shall be paid directly to the disbursing officer for the benefit of the special improvement fund of the department that is entitled to the foreclosure proceeds.
(b) The disbursing officer shall do the following:
(1) Enter the payment under subsection (a) on the records and duplicates.
(2) Satisfy the judgment docket as to the payment of the judgment.
(c) The court decree of foreclosure must assign the duties described in subsection (b) to the disbursing officer.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-58
Foreclosure actions; copy of complaint forwarded to disbursing officer; certification to disbursing officer of dismissals and sheriff's sales
Sec. 58. (a) In every foreclosure action under this chapter, other than a foreclosure action in which the unit is the plaintiff, the plaintiff must forward to the disbursing officer a copy of the complaint that sets out, among other allegations, the following:
(1) The name of the owner or owners being sued.
(2) The description of the property.
(3) The name of the improvement.
(4) The number of the assessment roll.
(b) The disbursing officer shall enter the facts upon the duplicate involving the litigated assessment while the action is pending.
(c) All dismissals of foreclosure litigation and all proceedings of sheriff's sales in foreclosures of assessment liens shall be certified to the disbursing officer.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-59
Foreclosure actions; suspension of collection of assessments
Sec. 59. The following apply while a foreclosure action is pending:
(1) The assessment may not be certified for collection.
(2) Bills or statements for payments may not be given to anyone except the plaintiff or the plaintiff's attorney of record.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-60
Reduction of installments
Sec. 60. (a) A statement showing the amount of the reduction of the installments shall be certified to the disbursing officer if:
(1) the property is sold by the sheriff under this chapter and the

money collected is insufficient to pay the principal and interest in full; or
(2) a court orders a reduction of principal and interest as assessed.
(b) Upon the receipt of the statement, the disbursing officer shall do the following:
(1) Calculate the reduction that applies to each installment.
(2) Enter on the bonds the amount of the reduction when the bonds are presented for payment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-61
Disposition of foreclosure proceeds contrary to chapter
Sec. 61. (a) A person who disposes of the proceeds of foreclosure litigation in a way other than as provided by this chapter is considered to be a receiver for those entitled to the proceeds.
(b) In such instances the statute of limitations does not apply.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-62
Improvement costs to be paid by unit; bonds and certificates of indebtedness
Sec. 62. (a) A difference between the total assessments for an improvement and the contract price of the improvement shall be paid by the unit.
(b) The unit's part of the cost of an improvement shall, if possible, be paid from the general fund of the unit. If payment from the unit's general fund is not possible, the unit may issue bonds or certificates of indebtedness to the contractor for the amount of the unit's part of the cost. The unit's fiscal officer shall issue the bonds or certificates and shall fix the denominations of the bonds or certificates at the time of the approval of the final assessment roll and at the time of a subsequent reduction of assessments on appeal.
(c) The certificates of indebtedness issued under this section (or under IC 36-9-18 before its repeal in 1993) entitle the contractor to the amounts the certificates specify when a fund for redemption of the certificates has been provided.
(d) The certificates of indebtedness are negotiable instruments and bear interest from the date of the final acceptance of the work.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-63
Certificates of indebtedness issued under IC 36-9-36-62; authorization; interest; payment; maturity date
Sec. 63. (a) The certificates of indebtedness issued under section 62 of this chapter must be authorized by a resolution adopted by the works board and shall be signed by the following:
(1) The county auditor, for an improvement by a county.
(2) The municipal executive and fiscal officer, for an improvement by a municipality. (b) The rate of interest on the certificates of indebtedness shall be fixed in the resolution of the works board. The rate may not be less than the current rate being paid on bonds then being issued in anticipation of the collection of special assessments.
(c) The certificates of indebtedness are payable out of the proceeds of the special tax levy or sale of bonds under section 64 of this chapter (or under IC 36-9-18 before its repeal in 1993). This fact must be recited on the face of the certificates.
(d) All of the certificates mature on December 31 of the year in which the special levy to pay the certificates is collected unless the resolution authorizing the issuance of the certificates of indebtedness provides the following:
(1) That not more than one-half (1/2) of the certificates are payable on June 30 of the year in which the special levy to pay the certificates is collected if a levy has been made in place of the sale of bonds.
(2) That the balance is payable on December 31 of the same year.
(e) The certificates of indebtedness do not draw interest after the maturity date named in the certificates unless the certificates are presented for payment on that date and stamped "not paid for want of funds". If not paid for want of funds, the certificates may be presented for payment again at six (6) month intervals after the maturity date, until the certificates are paid.
(f) If a sufficient levy or sale of bonds is not made in any year for the payment of the certificates of indebtedness, the certificates shall be paid when money becomes available for that purpose out of taxes collected from any subsequent levy of the special tax or sale of bonds.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-64
Funding for payment of certificates of indebtedness; special tax levy
Sec. 64. (a) For the purpose of raising money for the payment of certificates of indebtedness issued under section 62 of this chapter (or under IC 36-9-18 before its repeal in 1993) the fiscal body of the unit may do any of the following:
(1) Levy a special tax on all property in the unit each year.
(2) Issue and sell the bonds of the unit.
(3) Appropriate money from the general fund of the unit or from any other source.
(b) A special tax levied under this section shall be fixed at a rate on each one hundred dollars ($100) of assessed valuation of taxable property in the unit sufficient for the payment of the certificates, together with interest, that were or will be issued between July 1 of the preceding year and July 1 of the year in which the levy of taxes is made.
(c) A special tax levied under this section shall be:
(1) levied, certified to the county auditor, and collected in the

same manner as other taxes are levied, certified, and collected; and
(2) deposited in a separate fund known as the county (or municipal) improvement certificate fund for application to the payment of the certificates.
(d) The balance of the improvement certificate fund does not revert to the unit's general fund at the end of the unit's fiscal year, but remains in the fund for the next fiscal year.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-65
Special assessments to pay improvement costs; issuance of anticipatory certificates
Sec. 65. (a) This section applies only to municipalities.
(b) In addition to issuing bonds and certificates of indebtedness under section 62 of this chapter, a unit may pay the unit's part of the cost of an improvement from a fund raised by special assessments against all of the lands and lots in the unit. The unit comprises a special assessment district for that purpose.
(c) The following apply to special assessments under this section:
(1) The special assessments shall be levied in proportion to the value of the land or lots, excluding the value of improvements on the land or lots, as the land or lots are assessed for general taxation.
(2) The special assessments shall be levied annually at the time of the levy of general taxes. The levy must be for the amount necessary to pay the cost, with interest, of all work done during the year for which the special assessments are levied.
(3) The special assessments are payable at the time of payment of general taxes.
(d) The fund raised under this section is a specific fund to be held and used only for the purpose prescribed by this section.
(e) In anticipation of the collection of the special assessments, certificates in denominations not exceeding five hundred dollars ($500) shall be issued under a resolution adopted by the works board in the name of the unit. The fiscal officer shall sell the certificates or deliver the certificates to the contractor, as directed by the works board.
(f) The certificates entitle the holder to the amounts named in the certificates when a fund for redemption of the certificates has been collected. The certificates are negotiable instruments. One-half (1/2) of the certificates are payable on June 30 of the year after the special assessments for payment of the certificates have been made, and the remaining one-half (1/2) are payable on December 31 of that year. The certificates must be dated as of the date of the final acceptance of the improvement and may bear interest at any rate.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-66
Correction of defects and irregularities Sec. 66. If a defect or an irregularity results in the invalidity of a contract, an assessment, or a lien under this chapter, the defect or irregularity shall be corrected by supplementary proceedings that substantially comply with this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-67
Surface improvements on public ways; performance by municipality; procedure
Sec. 67. (a) This section applies only to municipalities.
(b) As an additional method of making surface improvements on public ways, the works board may do the following:
(1) Make the improvements with the municipality's materials and employees.
(2) Assess the cost of the improvements against the abutting property owners.
(c) An improvement under this section must be at least one (1) city block long.
(d) A works board acting under this section shall determine a feasible cost for labor and materials per square yard for nonpermanent and permanent types of street surfaces. The works board shall, on the works board's own motion or on the petition of an owner of property abutting on any residential street, then do the following:
(1) Name certain public ways, including those petitioned for, for which an improvement is proposed.
(2) Give notice of the proposed improvement, in person or by mail, to the owners of property abutting on and affected by the proposed improvement.
(3) Hold a public hearing at the time and place set out in the notice.
(e) Notice of the hearing shall be given by publication in accordance with IC 5-3-1. At the hearing, the works board shall do the following:
(1) Inform the abutting owners of each owner's individual cost for each type of surface improvement.
(2) Inform the owners that the board shall order the improvement if, within the time fixed at the hearing, the owners do the following:
(A) Determine by a majority vote the type of improvement the owners want.
(B) Tender the cost of the improvement to the municipality.
(f) After the hearing, the works board shall order the improvement unless:
(1) the works board finds that the improvements should not be made; or
(2) the abutting owners do not comply with the conditions listed in subsection (e)(2).
(g) A municipality acting under this chapter may establish a revolving fund and may appropriate an amount of not more than ten

thousand dollars ($10,000) for the fund. Payments made by property owners under this section shall be paid into the fund, and the cost of material and labor for the improvements shall be paid out of the fund. The fund, which may be used only for the purposes of this section, does not revert to the municipality's general fund until the municipality ceases to act under this section.
As added by P.L.98-1993, SEC.7.



CHAPTER 37. BARRETT LAW FUNDING FOR MUNICIPALITIES

IC 36-9-37-2
Repealed
(Repealed by P.L.97-2004, SEC.133.)

IC 36-9-37-3
Municipalities owning and operating water utilities; water main extensions
Sec. 3. For municipalities that own and operate a water utility, water main extensions from the water utility may be made under this chapter only within the corporate boundaries of the municipality.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-4
Prerequisites for enforcement and collection of special assessments
Sec. 4. If a municipality levies special assessments against specific parcels of property under the Barrett Law, the municipal fiscal officer shall collect and enforce the special assessments and pay the bonds issued in anticipation of the collections of the special assessments if the following conditions are met:
(1) The municipal legislative body has by ordinance declared that the proposed improvement will be:
(A) a general benefit to the municipality and the citizens of the municipality; and
(B) a special benefit to the property owners in the area where the improvement is to be located.
(2) The ordinance has established the following:
(A) The general and special benefits described in subdivision (1).
(B) The proportions of the general and special benefits described in subdivision (1).
(3) The provisions of the Barrett Law have been followed.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-5
Assumption by municipality of responsibility for payment of bonds
Sec. 5. (a) A municipality may assume primary responsibility for the full payment of principal and interest of all bonds issued under this chapter (or under IC 36-9-19 before its repeal in 1993) for the improvement.
(b) The following apply if the municipality assumes the responsibility under subsection (a) for the full payment of principal and interest: (1) All payments of principal and interest shall be made by the municipal fiscal officer out of appropriations for the project.
(2) The municipality shall be reimbursed by the collection of special assessments under the Barrett Law.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-6
Responsibility for payment of bonds; election to pay assessment in installments; collection
Sec. 6. If a property owner elects to pay the property owner's assessments in installments, the assessment shall be entered for collection on the improvement duplicate and shall be collected in the same manner as other taxes.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-7
Municipal fiscal officers; surety bonds; personal liability
Sec. 7. (a) A municipal fiscal officer acting under this chapter shall, in the manner prescribed by IC 5-4-1, obtain, execute, and file a bond conditioned upon the following:
(1) The faithful compliance of the municipal fiscal officer with this chapter.
(2) The faithful accounting for all money coming into the municipal fiscal officer's possession under the Barrett Law.
(b) A municipal fiscal officer who does any of the following is personally liable to a person suffering loss due to that action and may be removed from office by proper action filed under IC 5-8-1-35:
(1) Fails to collect the interest or penalties provided for by this chapter on delinquent assessments and installments of assessments.
(2) Fails to enforce the collection of the assessments by the sale of the property. However, this subdivision does not apply to a municipal fiscal officer of a municipality that has adopted an ordinance under section 24(a) of this chapter.
(3) Otherwise fails to comply with this chapter.
(c) The surety on the municipal fiscal officer's bond is also liable to the extent of the bond.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-8
Payment of expenses
Sec. 8. (a) Each year the municipal legislative body shall include in the municipal legislative body's annual budget and tax levy the necessary expense of any of the following that will enable the municipal fiscal officer to perform the duties prescribed by this chapter:
(1) Employing additional clerks.
(2) Furnishing suitable quarters.
(3) Obtaining necessary records, books, forms, and other supplies. (b) If money for the purposes described in subsection (a) is needed before the collection of the tax levy, the money shall be:
(1) supplied by appropriation from the general fund of the municipality; or
(2) obtained from temporary loans in anticipation of the taxes levied.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-8.5
Assessments; installment payments
Sec. 8.5. (a) With respect to assessments imposed after June 30, 2001, the municipal works board shall establish a procedure to permit owners of real property in the unit to elect whether to pay assessments in:
(1) ten (10), twenty (20), or thirty (30) annual installments; or
(2) a number of monthly installments that corresponds to ten (10), twenty (20), or thirty (30) annual installments.
(b) The municipal works board shall establish the timing of the election under subsection (a) to permit the municipal works board to structure the maturities of the principal of the bonds in a number of annual series that is consistent with the installment periods elected by owners of real property under subsection (a).
(c) A person who elects to pay the person's assessment in installments under this section must, when directed by the municipal works board, enter into a written agreement stating that in consideration of that privilege the person:
(1) will not make an objection to an illegality or irregularity regarding the assessment against the person's property; and
(2) will pay the assessment as required by law with specified interest.
(d) The agreement under subsection (c) shall be filed in the office of the disbursing officer.
(e) The interest rate specified for the installments of the assessment may be equal to or greater than the interest rate on bonds issued under section 28 of this chapter.
(f) An assessment of less than one hundred dollars ($100) may not be paid in installments.
(g) If the property owner is not an individual, the election under subsection (a) must be made in the following manner:
(1) For a partnership, at least one (1) of the partners must sign the waiver and other instruments required for the election.
(2) For a corporation, the president or vice president must do all of the following:
(A) Sign the waiver and other instruments required for the election.
(B) File a certified copy of the resolution of the board of directors or trustees authorizing the president or vice president to execute those instruments on behalf of the corporation.
(3) For a church, a lodge, a charitable institution, or other

organization, the person or persons acting on behalf of the organization must sign the waiver and other instruments required for the election, but only after being instructed to do so by a resolution adopted at a meeting of the organization called for that purpose.
As added by P.L.62-2001, SEC.4.

IC 36-9-37-9
Certification of assessment roll; liens
Sec. 9. (a) When the assessment roll for an improvement ordered by the works board of a municipality is finally approved, the assessment roll shall be certified to the municipal fiscal officer. The fiscal officer shall then collect the special assessments listed on the assessment roll.
(b) Each special assessment constitutes a lien against the property on which the special assessment is levied.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-10
Liability of municipalities for assessments for public improvements
Sec. 10. (a) A political subdivision has the same powers and is subject to the same duties and liability in respect to municipal assessments for the cost of public improvements affecting the political subdivision's real property as private owners of real property.
(b) The real property of a political subdivision is subject to liens for the assessments if the real property would have been subject if owned by a private owner at the time the lien attached. However, a penalty or attorney's fees arising from such an assessment may not be collected from a political subdivision.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-11
Assessment installments; interest
Sec. 11. If a municipal works board orders any of the following improvements and assessments are imposed after June 30, 2001, to pay for the improvements or to repay bonds issued under this chapter after June 30, 2001, each owner of property assessed for that improvement may elect to pay the owner's assessment in installments with interest as described in section 8.5(a) of this chapter:
(1) Streets.
(2) Alleys.
(3) Other paved public places.
(4) Lighting.
(5) For municipalities that own and operate a water utility, water main extensions from the water utility.
(6) Sanitary sewers.
(7) Emergency warning systems.
As added by P.L.98-1993, SEC.8. Amended by P.L.62-2001, SEC.5; P.L.45-2004, SEC.1; P.L.42-2006, SEC.2.
IC 36-9-37-12
Payment of assessment in deferred installments; time for making payments
Sec. 12. (a) If a property owner has elected to pay the property owner's assessment in installments and the assessment roll for the cost of the improvement was finally approved before July 1 of a year, the first installment of the principal of the assessment, together with accrued interest, is payable on November 10 of that year.
(b) If a property owner has elected to pay the property owner's assessment in installments and the assessment roll for the cost of the improvement was finally approved after June 30 of a year, the first installment of the principal of the assessment, together with accrued interest, is payable on May 10 of the following year.
(c) Subsequent installments of principal and interest are payable at:
(1) one (1) year intervals after the date of payment of the first installment under subsection (a) or (b) if the property owner elected annual payments; or
(2) one (1) month intervals after the date of payment of the first installment under subsection (a) or (b) if the property owner elected monthly payments.
(d) This subsection applies if the property owner elected annual installment payments. With the first installment of principal, and interest to the first bond maturity date, an amount sufficient to cover six (6) months interest in advance on the assessment shall also be collected. With each succeeding installment of principal, except the last installment, six (6) months interest shall be collected in advance, so that only one (1) annual payment is made by the property owner on the assessment.
(e) This subsection applies if the property owner elected monthly installment payments. With each of the first six (6) installments of principal, and interest to the first bond maturity date, an amount sufficient to cover one (1) additional month's interest in advance on the assessment shall also be collected. With each succeeding installment of principal, except the last six (6) installments, one (1) month's interest shall be collected in advance.
As added by P.L.98-1993, SEC.8. Amended by P.L.62-2001, SEC.6.

IC 36-9-37-13
Payment of assessment in installments; proceeds; special fund
Sec. 13. Proceeds from assessments for the payment of a particular improvement may not be used for the payment of other improvements. The proceeds from assessments for the payment of a particular improvement constitute a special fund for the following:
(1) Payment of contractors for the particular improvement if allowance of the estimates has been made by the works board of the municipality.
(2) Security and payment of bonds issued in anticipation of the collection of the assessments for the improvements, including debt service reserves to secure the payment of the bonds. (3) Payment of expenses incurred by the municipal fiscal officer in performing the municipality's duties under this chapter, IC 36-9-36, IC 36-9-38, or IC 36-9-39 (or under IC 36-9-18 through IC 36-9-21, before the repeal of those provisions in 1993), including any expenses, duties, and costs associated with the issuance, sale, or payment of the bonds.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-14
Prepayment of assessment installments
Sec. 14. (a) A property owner who has secured the right to pay the property owner's assessments in deferred installments by the filing of a waiver may, at any time after the expiration of the first year after the filing, pay the entire balance of the assessment and be relieved of the lien on the property owner's property. A property owner may not pay the property owner's entire balance under this subsection unless at the same time the property owner pays all interest due at the next interest paying period.
(b) If a person who exercises the right to prepay the person's assessment fully pays the assessment and interest, all interest and liability as to the assessed property ceases.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-15
Prepaid assessments; proceeds; special fund; investment; redemption of outstanding bonds
Sec. 15. (a) Prepaid assessments constitute a special fund to be held in trust by the municipality for the owner or owners of the bonds upon which the prepayments have been made.
(b) The municipal fiscal officer shall promptly invest and reinvest the special fund in securities of the federal government so that the principal will be available to pay the bonds upon which prepayments were collected as the bonds become due. The interest collected on these securities shall be applied to the payment of the interest lost on account of the prepayment of the assessments. The difference between the interest lost on account of the prepayment of assessments and the amount of interest earned by the investment in federal securities shall be paid by the municipal corporation that issued the improvement bonds.
(c) If the terms of the bonds allow early redemption for and to the extent of prepayments of the assessments in anticipation of which the bonds were issued, the municipality may use prepaid assessments to redeem outstanding bonds. However, if the bonds are issued on each parcel of real property covering the assessment against the real property, the municipality shall pay the prepayment to the holder of the bonds and cancel the bonds.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-16
Negligent investment of special fund money; liability of

municipality
Sec. 16. If a municipality negligently fails to invest or reinvest the special fund in the manner prescribed by section 15 of this chapter, the municipality is liable to the special fund for interest on the fund, calculated at the rate of interest of the bonds issued on account of the assessments. A holder of bonds upon which prepayments have been made may compel compliance with section 15 of this chapter by mandamus or other appropriate remedy. However, the failure of a bondholder to compel compliance does not relieve the municipality or any of the municipality's officers from liability under this chapter.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-17
Special fund created under IC 36-9-37-15; warrants for disbursements
Sec. 17. Warrants for disbursements from the special fund established under section 15 of this chapter shall be drawn and issued in the manner provided by statute for disbursements from municipal funds. The officer having custody of the special fund shall honor and pay those warrants.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-18
Notice; payments to bond owner; proceeds collectable by fiscal officer
Sec. 18. If a bond owner receives a payment of interest or principal, or both, that was to have been collected by the fiscal officer of a municipality under this chapter (or under IC 36-9-19 before its repeal in 1993), the bond owner shall notify the fiscal officer of the payment.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-19
Notice of default on installment payments
Sec. 19. (a) If a person defaults in the payment of a waivered installment of principal or interest of an assessment, the municipal fiscal officer shall mail notice of the default to the person. The notice must meet the following conditions:
(1) Be mailed not more than sixty (60) days after the default.
(2) Show the amount of the default, plus interest on that amount for the number of months the person is in default at one-half (1/2) the rate prescribed by IC 6-1.1-37-9(b).
(3) State that the amount of the default, plus interest, is due by the date determined as follows:
(A) If the person selected monthly installments under section 8.5(a)(2) of this chapter, within sixty (60) days after the date the notice is mailed.
(B) If the person selected annual installments under section 8.5(a)(1) of this chapter, within six (6) months after the date the notice is mailed. (b) A notice that is mailed to the person in whose name the property is assessed and addressed to the person within the municipality is sufficient notice. However, the fiscal officer shall also attempt to determine the name and address of the current owner of the property and send a similar notice to the current owner.
(c) Failure to send the notice required by this section does not preclude or otherwise affect the following:
(1) The sale of the property for delinquency as prescribed by IC 6-1.1-24.
(2) The foreclosure of the assessment lien by the bondholder.
(3) The preservation of the assessment lien under section 22.5 of this chapter.
As added by P.L.98-1993, SEC.8. Amended by P.L.172-1994, SEC.2; P.L.45-2004, SEC.2; P.L.67-2006, SEC.16; P.L.113-2010, SEC.156.

IC 36-9-37-20
Collection of delinquent assessments; interest penalties
Sec. 20. (a) If any principal and interest, or an installment of principal and interest, is not paid in full when due, the municipal fiscal officer shall enforce payment of the following:
(1) The unpaid amount of principal and interest.
(2) A penalty of interest at the rate prescribed by subsection (b).
(b) If payment is made after a default, the municipal fiscal officer shall also collect a penalty of interest on the delinquent amount at one-half (1/2) the rate prescribed by IC 6-1.1-37-9(b) for each six (6) month period, or fraction of a six (6) month period, from the date when payment should have been made.
As added by P.L.98-1993, SEC.8. Amended by P.L.67-2006, SEC.17; P.L.113-2010, SEC.157.

IC 36-9-37-21
Interest penalty collections; surplus Barrett Law account; use of funds
Sec. 21. (a) Interest penalties collected under section 20(b) of this chapter shall be credited to an account to be known as the surplus Barrett Law account. The amount credited shall be a part of the waivered municipal improvement funds. The money in the surplus Barrett Law account may be used as follows:
(1) To pay the interest on improvement assessments that is lost or forgiven due to the prepayment of installments of assessments.
(2) If the amount of money in the account exceeds five (5) times the average annual amount of lost or forgiven interest paid under subdivision (1) during the preceding three (3) years, that excess may be used for any of the following:
(A) The purchase of equipment for or pay expenses incurred by the municipal fiscal officer in performing the municipal fiscal officer's duties under the Barrett Law.
(B) Providing debt service reserves or other security for bonds issued by the municipality under this chapter,

IC 36-9-36, IC 36-9-38, or IC 36-9-39 (or under IC 36-9-18 through IC 36-9-21 before the repeal of those provisions in 1993).
(b) If payments of delinquent principal, delinquent interest, and interest penalties that are collected during any six (6) month period ending on May 10 or November 10 are sufficient to pay one percent (1%) of the face value of the bonds, all payments during that six (6) month period shall be applied to the payment of bonds after the next February 1 or August 1. However, if there are no more delinquent collections to be made, payment of the amounts collected shall be made in full.
(c) The fact that collections during a six (6) month period are insufficient to pay one percent (1%) of the face value of the bonds does not require the bonds to be marked "not paid for want of funds".
As added by P.L.98-1993, SEC.8.

IC 36-9-37-22
Default on single installment
Sec. 22. Except as provided in section 22.5 of this chapter, the following apply if at least one (1) installment of an assessment is in default:
(1) The total amount of the assessment that remains unpaid is considered to be in default.
(2) The assessed property is subject to sale under sections 23 through 24 of this chapter to pay that amount.
(3) The assessment is subject to the:
(A) requirements and duties imposed;
(B) rights and remedies provided; and
(C) procedures available to the county treasurer;
for the collection of delinquent property taxes.
As added by P.L.98-1993, SEC.8. Amended by P.L.45-2004, SEC.3.

IC 36-9-37-22.5
Preservation of assessment in default as a lien
Sec. 22.5. (a) The municipal fiscal officer and the municipal works board may jointly establish procedures allowing a municipality to avoid a sale, on property that is not delinquent for property taxes, penalties, and other special assessments, that:
(1) is required under section 22 of this chapter; and
(2) would be conducted under IC 6-1.1-24;
by preserving an assessment that is in default as a lien against the property on which the assessment was imposed. A lien created under this section applies to the total assessment principal, interest, and penalties owed by the property owner on the date on which the municipality determines that the assessment is in default.
(b) Except as provided in subsection (c), an assessment preserved as a lien under this section shall be paid by the person liable for the assessment when ownership of the property is transferred.
(c) The following apply to an assessment preserved as a lien under this section: (1) Additional penalties do not accrue to the lien after the date described in subsection (a).
(2) The procedures established under subsection (a) must specify when additional interest shall accrue to the lien after the date described in subsection (a).
(3) The lien must be recorded.
(4) The amount owed by the property owner must be paid by the person liable for the assessment before the final bond maturity date.
(d) When the person liable pays an assessment preserved as a lien under this section, the proceeds of the collection are subject to the same requirements as the proceeds of a sale conducted under section 24 of this chapter.
As added by P.L.45-2004, SEC.4.

IC 36-9-37-23
Certification of delinquent assessments
Sec. 23. (a) This section does not apply to a municipality if the legislative body of the municipality adopts an ordinance providing that this section does not apply to the municipality.
(b) Except as provided in subsection (d), before June 1 of each year the municipal fiscal officer shall certify to the county auditor a list of all delinquent waivered and nonwaivered assessments. The list must include the following:
(1) The name or names of the owner or owners of each piece of real property on which the assessments for principal and interest are in default.
(2) The description of each of those pieces of property as shown by the records of the county auditor.
(3) The total amount of principal, interest, and penalty due on each of those pieces of property.
(c) The county auditor shall immediately enter the list in a special duplicate and transmit the list to the county treasurer for collection.
(d) After the county treasurer receives the list, payments on the delinquent assessments shall be made only to the county treasurer and may not be accepted by the municipal fiscal officer. However, this subsection does not apply to payments from the county under section 24 of this chapter.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-24
Delinquent assessments; sale of property
Sec. 24. (a) This section does not apply to a municipality if the legislative body of the municipality adopts an ordinance providing that this section does not apply to the municipality.
(b) After the county auditor receives the list of delinquencies from the municipal fiscal officer under section 23 of this chapter, the real property on the list is subject to collection by the county treasurer in the same way that delinquent property taxes are collected and may be sold in the manner that property is sold for taxes. The owners and

purchasers of the property have the same rights and remedies as the owners and purchasers would have at a tax sale.
(c) The county auditor shall issue a county warrant for the principal, interest, and penalty to the municipal fiscal officer originally charged with the collection of the principal, interest, and penalty after the following:
(1) The collection of the principal, interest, and penalty.
(2) Settlement for principal, interest, and penalty by the county treasurer.
(d) This section does not require a county or any of the county's officers to include the amount of delinquent principal, interest, or penalty in a certificate of sale to the county.
(e) If a county or municipal officer fails to perform the officer's duties under this section or section 20(a) of this chapter, a person aggrieved by the failure may bring an action against the officer to compel performance.
As added by P.L.98-1993, SEC.8. Amended by P.L.172-1994, SEC.3.

IC 36-9-37-25
Procedures to avoid a foreclosure action
Sec. 25. (a) To avoid a foreclosure action on a special assessment, a municipality may:
(1) defer collection of the assessment under section 22.5 of this chapter; or
(2) accept a conveyance in satisfaction of the assessment from the owner of the assessed property.
(b) If there are bondholders other than the municipality holding bonds on the improvement for which the assessment was made, the municipality may do any of the following:
(1) Join with the other bondholders in accepting a conveyance of an undivided interest in the property.
(2) Cause a conveyance of the property to be made to a bank or trust company in the municipality and held under a trust agreement by the bank or trust company for the use and benefit of the municipality and the other bondholders.
(c) A conveyance under this section may be accepted by the municipality only if the head of the municipal legal department makes a written recommendation to the city executive or town legislative body that the conveyance be accepted.
As added by P.L.98-1993, SEC.8. Amended by P.L.45-2004, SEC.5.

IC 36-9-37-26
Disposition of property acquired by foreclosure or conveyance; procedure
Sec. 26. (a) If a municipality acquires an undivided interest in real property by foreclosure of a special assessment or by a voluntary conveyance under section 25(a) of this chapter, the municipality may dispose of the municipality's interest in the manner prescribed by this section.
(b) The municipality must have the municipality's interest in the

property appraised by two (2) disinterested appraisers residing in the municipality. After appraisal, the city executive or town legislative body may sell the property interest for not less than the full appraised value of the property interest. Before selling the property interest, the city executive or the town legislative body must first provide notice of the proposed sale by publication in accordance with IC 5-3-1.
(c) This subsection applies if the municipality sells the property by acceptance of bids. A bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify all of the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
(d) A conveyance under this section must be executed by the municipal executive and attested by the municipal clerk.
(e) The municipality shall return all money received from sales under this section to the fund for the use and benefit of which the property interest is held. Any money in excess of the amount necessary to provide full compensation to the fund for the obligations of the person liable for the assessment shall be returned to that person.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-27
Disposition of property held by bank or trust company
Sec. 27. (a) If property is held by a bank or trust company under section 25(b)(2) of this chapter, the trust agreement between the municipality and the bank or trust company may provide for the sale or conveyance of the property by the bank or trust company. The sale may not be made for less than the full appraised value of the property.
(b) The municipality may, in case of a sale, join in the conveyance of the property.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-28
Bonds; contents; issuance; denominations
Sec. 28. (a) When property owners have elected to pay special assessments for a public improvement in installments, the bonds issued in anticipation of the collection of those assessments must bear the date of the final acceptance of the improvement by the municipal works board. The bonds begin to bear interest on this date at a rate determined by the works board.
(b) Except as provided in subsection (d), the bonds may be issued in any denomination.
(c) Except as provided in subsection (d), the municipal fiscal officer shall choose the denomination that the municipal fiscal officer finds appropriate for the following:
(1) The circumstances of the particular improvement project.
(2) The efficient administration of the municipal fiscal officer's office.
(d) The last bond in a series need not be issued in a denomination

of a multiple of one hundred dollars ($100) if the total cost of the particular improvement project for which the series is issued is not an exact multiple of one hundred dollars ($100).
As added by P.L.98-1993, SEC.8.

IC 36-9-37-29
Bonds; series; redemption; time for payment; computation of interest; actions challenging validity
Sec. 29. (a) The municipal legislative body shall provide in the preliminary resolution that the bonds issued in anticipation of the collection of the assessments shall be issued so as to mature not less than ten (10) years and not more than thirty (30) years from the date of issuance.
(b) The terms of the bonds may allow early redemption of the bonds for and to the extent of prepayment of the assessments in anticipation of which the bonds were issued.
(c) If the assessment roll for the cost of an improvement was finally approved before July 1 of a year, the first of the series of bonds issued for the payment of the improvement is payable on February 1 of the following year, and the interest on the bonds shall be computed accordingly.
(d) If the assessment roll for the cost of an improvement was finally approved after June 30 of a year, the first of the series of bonds issued for the payment of the improvement is payable on August 1 of the following year, and the interest on the bonds shall be computed accordingly.
(e) Interest on the bonds is payable semiannually, beginning on the date prescribed by subsection (c) or (d).
(f) The municipal works board may by ordinance or resolution choose to:
(1) sell the bonds by negotiated private sale to a financial institution; and
(2) remit the proceeds of the bonds to the contractor for the public improvement.
(g) An action to challenge the validity of the bonds or the sale of the bonds may not be brought after issuance of the bonds.
As added by P.L.98-1993, SEC.8. Amended by P.L.62-2001, SEC.7.

IC 36-9-37-30
Payment of bonds at maturity
Sec. 30. (a) Bonds issued in anticipation of the collection of special assessments bear interest until the date of maturity if sufficient money is available to pay the principal of and interest on the bonds at that date.
(b) If sufficient money is not available to pay the principal of and interest on the bonds, any available money that was assessed to pay the bonds shall be paid to the holders of the bonds on a pro rata basis. The unpaid balances of the principal of and interest on the bonds bear interest until the delinquent assessments have been collected. The rate of interest on the unpaid balances must be the

same as the rate paid by the bonds before their maturity.
(c) If the principal of and interest on the bonds are not paid in full at their maturity, the bonds must be marked with the following:
(1) The date of payment.
(2) The amount of principal and interest paid.
(3) The balance unpaid.
(d) At every six (6) month period after the maturity of the bonds, the delinquent collections for the payment of the principal of and interest on the bonds and interest on the unpaid balances of the bonds shall be paid on a pro rata basis. Each bond shall be marked with the following:
(1) The amount of principal and interest paid.
(2) The balance unpaid.
(3) The amount of interest paid on unpaid balances.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-31
Bonds; presentation for payment; receipts
Sec. 31. (a) A person who holds bonds issued in anticipation of the collection of special assessments shall present the bonds for payment and arrange for the payment of interest with sufficient time before the maturity date or due date of the delinquencies so that the municipal fiscal officer has time to process the payment.
(b) The bondholder shall file with the bonds a list setting forth the following for the bonds:
(1) The roll numbers.
(2) The series numbers.
(3) The face values or unpaid balances.
(4) The total presented for payment.
(c) The municipal fiscal officer shall give a receipt to a bondholder presenting bonds for payment or receiving a payment of interest. The receipt holds the municipality responsible to the bondholders for the following:
(1) The unpaid principal of and interest on the bonds that were presented for payment.
(2) The unpaid balances of principal of and interest on those bonds.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-32
Schedule of amounts paid on bonds
Sec. 32. (a) If payment is made of principal or interest on bonds issued in anticipation of the collection of special assessments, the municipal fiscal officer shall prepare a schedule showing the following:
(1) All bonds on which payment of principal or interest is made, with the amount paid on each. If payment is not made in full, the fiscal officer shall specify the balance of principal and interest unpaid on each bond.
(2) The total of all principal of and interest on bonds on which

no payment is made.
(3) Interest paid on delinquency.
(4) The total amount of principal of and interest on bonds for which a receipt was issued.
(5) The total amount of principal and interest paid on bonds.
(6) The total amount of interest on delinquency paid.
(7) The total balance of principal of and interest on bonds unpaid.
(b) The fiscal officer shall give a copy of the schedule to the bondholder on the surrender of the bondholder's receipt.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-33
Matured bonds; notice to holder of money available for payment
Sec. 33. Upon request of the holder of any bond on which principal or interest has become due, the municipal fiscal officer shall do the following:
(1) Make a record of the following:
(A) The maturity of the principal of the bond or interest on the bond.
(B) The name and address of the holder.
(2) Notify the holder by mail immediately when money is available to pay the principal or interest.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-34
Bonds; tax exemption
Sec. 34. Bonds issued in anticipation of the collection of special assessments for public improvements are exempt from taxation for all purposes.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-35
Bonds; insufficient funds for payment; issuance of certificates of indebtedness
Sec. 35. (a) When the principal of or interest on bonds issued in anticipation of the collection of special assessments is due for payment, the municipal fiscal officer shall issue certificates of indebtedness to the owner of the bonds if:
(1) there is not enough money in the municipal improvement fund to pay the principal of or interest on the bonds in full; and
(2) at least one (1) of the conditions listed in subsection (b) is met.
(b) The municipal fiscal officer shall issue certificates of indebtedness for the amounts unpaid if the principal of or interest on the bonds cannot be paid because of any of the following:
(1) The stoppage of interest due to the prepayment of assessments.
(2) The failure to collect interest to the due date of the prepaid installments. (3) The failure to reinvest prepaid assessments in the manner prescribed by this chapter.
(4) The diversion of money paid on one (1) assessment roll and account to the payment of the principal of or interest on bonds to another assessment roll and account.
(5) The loss of improvement money due to the closing and insolvency of a bank or trust company in which the money was on deposit.
(6) Any other diversion or misapplication of money collected for payment of the principal of or interest on bonds for which the municipality is liable.
(c) The amounts of certificates of indebtedness issued under this section shall be computed in the following manner:
(1) If the certificates are issued for a deficiency resulting from prepayment of assessments, the amount:
(A) is limited to the amount of interest that would have been payable at the respective due dates of the installments of assessments if the assessments had not been prepaid; and
(B) does not include interest between the time of the due dates and the issuance of the certificates.
(2) If the certificates are issued for a deficiency resulting from a diversion of money, the amount:
(A) is limited to the amount that would have been due if the diversion had not occurred; and
(B) does not include any interest after the date on which payment of the principal of or interest on the bonds is due.
(3) If the certificates are issued for a deficiency resulting from the loss of improvement money due to the closing and insolvency of a bank or trust company in which the money was on deposit, the amount is limited to:
(A) the actual amount deposited, plus interest at the depository rate up to the time of the closing of the bank or trust company; less
(B) any amounts that are recovered from any source by reason of the deposits and loss.
(d) No part of any delinquent assessments or installments, or of any interest on the delinquent assessments after the due date of the assessments, may be included in a certificate of indebtedness.
(e) The deficiency and diversion remedial provisions of this section do not make a municipality liable in any manner for any of the following:
(1) Assessments or installments of assessments not paid by the owner of the property assessed.
(2) Interest on any unpaid assessment or installment.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-36
Bonds; certificates of indebtedness; payment
Sec. 36. (a) Upon the delivery of certificates of indebtedness in payment of part of the principal of or interest on any bonds because

of a deficiency, the municipality shall, by proper endorsement of the bonds:
(1) reduce the face value of the bonds or the interest payable on the bonds by a corresponding amount; or
(2) cancel the bonds if the principal of and interest on the bonds are paid in full.
(b) The certificates of indebtedness shall be authorized, issued, and paid in the same manner as certificates of indebtedness issued under IC 36-9-36-62 and IC 36-9-36-64. However, the certificates draw interest only from the date of issue and the rate of interest shall be fixed by the resolution authorizing the issuance of the certificates.
(c) A municipality is not required to provide for or pay upon the certificates of indebtedness issued under section 35 of this chapter (or under IC 36-9-19 before its repeal in 1993) a total amount in any one (1) year in excess of the following:
(1) Fifty thousand dollars ($50,000) for a municipality having a population of at least thirty-five thousand (35,000).
(2) Twenty-five thousand dollars ($25,000) for a municipality having a population of at least ten thousand (10,000) but less than thirty-five thousand (35,000).
(3) Ten thousand dollars ($10,000) for a municipality having a population of less than ten thousand (10,000).
(d) A municipality shall make payments on the certificates of indebtedness issued under section 35 of this chapter (or under IC 36-9-19 before its repeal in 1993) in the order of the tender and demand for payment of outstanding certificates in each year. The municipality is not required to prorate the payments among all the outstanding certificates. The municipal fiscal officer is the sole judge of the order of tender and priorities of the certificates of indebtedness.
(e) Before issuing payment on a certificate, the fiscal officer shall, by audit and other investigation of the facts, determine the right to payment and the proper amount of the payment. The fiscal officer's determination is final and conclusive upon all the parties involved.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-37
Refunding bonds
Sec. 37. (a) Instead of issuing certificates of indebtedness under section 35 of this chapter, the municipal legislative body may by ordinance issue refunding bonds to meet a deficiency arising in the municipal improvement fund if the following conditions are met:
(1) At least one (1) of the conditions listed in section 35(b) of this chapter is met.
(2) The amount of the deficiency is clearly established.
(3) The liability of the municipality for the deficiency is established. However, this subdivision does not require the liability of the municipality to be established by a judgment against the municipality.
(b) Refunding bonds issued under this section shall be issued in

the manner prescribed by IC 5-1-9. The proceeds of the bonds may be used only to discharge the liability of the municipality for the deficiency.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-38
Overpayment of special assessments; refunds
Sec. 38. (a) If excess payments have been made and collected on special assessments for public improvements, the municipal fiscal officer shall, not later than thirty (30) days after the discovery of the overpayment, give notice of the amount of the overpayment by mail to the owner of record of the property on which the payment was made.
(b) When the municipal fiscal officer determines the amount of the overpayment and the person or persons to whom the reimbursement should be made, the fiscal officer shall issue a refund of the overpayment to the proper person or persons.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-39
Overpayments; annual statement; notice; disposition
Sec. 39. (a) During January of each year, the municipal fiscal officer shall determine all amounts of overpayments on the special assessment rolls for public improvements that have been unclaimed for at least five (5) years. The fiscal officer shall prepare a detailed statement showing the following information for each overpayment:
(1) The date.
(2) The number of the receipt.
(3) The amount overpaid.
(4) The book and page where the overpayment is recorded.
(5) The owner of record of the property on which the overpayment was made.
(b) After preparing the statement described in subsection (a), the municipal fiscal officer shall give notice by publication in accordance with IC 5-3-1. The notice must do all of the following:
(1) Contain the names of the owners of record of the property affected by the assessment.
(2) State the amounts of the respective overpayments.
(3) State that the overpayments will be transferred to the general fund of the municipality unless the owners or the owners' legal successors or assigns appear and provide proof of their claims to the overpayments not later than thirty (30) days after the date of the first publication of the notice.
(c) At the expiration of the thirty (30) day redemption period under subsection (b), the municipal fiscal officer shall transfer and pay the unclaimed overpayments into the general fund of the municipality. The amounts transferred shall be used and expended in the same manner as other money in the general fund.
As added by P.L.98-1993, SEC.8.
IC 36-9-37-40
Money collected as special assessments; disposition after five years
Sec. 40. (a) If:
(1) all or part of any money collected as nonwaivered special assessments for public improvements has been in the possession of the municipal fiscal officer for at least five (5) years; and
(2) a demand for the money has not been made by a party entitled to the money within one (1) year preceding the end of the five (5) year period;
the municipal fiscal officer shall prepare a detailed list of the unclaimed money.
(b) The fiscal officer shall then give notice of the list by publication in the manner prescribed by section 39 of this chapter.
(c) At the expiration of the thirty (30) day redemption period provided by section 39 of this chapter, the municipal fiscal officer shall transfer and pay all of the unclaimed money into the general fund of the municipality. Money transferred under this subsection may be used and expended in the same manner as other money in the general fund is used and expended.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-41
Money deposited in general fund; claims
Sec. 41. (a) A person who is legally entitled to any money paid into the municipal general fund under sections 39 and 40 of this chapter may file a claim for the money with the municipal fiscal officer.
(b) A claim under subsection (a) must be filed as follows:
(1) In the same manner as other claims are filed against the municipality.
(2) Not later than five (5) years after the money is paid into the general fund.
(c) The fiscal officer shall pay the claim out of the general fund of the municipality if, upon investigation and proper proof of the claim, the municipal officials charged with the duty of making payments from Barrett Law funds do the following:
(1) Determine that the claimant is legally entitled to the money.
(2) Approve the refund of the money.
(d) The payment of the claim by the fiscal officer under subsection (c) shall be made without an appropriation.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-42
Transfer of unclaimed money to surplus Barrett Law account
Sec. 42. Balances of money may be transferred to the surplus Barrett Law account established under section 21 of this chapter (or under IC 36-9-19 before its repeal in 1993) if the following conditions are met:
(1) The balances have been on hand for at least ten (10) years.
(2) The balances were collected as waivered assessments for the

payment of bonds.
(3) At least one (1) of the following conditions is met:
(A) Bonds have not been presented for payment.
(B) Bonds have:
(i) been presented for payment;
(ii) been withdrawn; and
(iii) have not been not presented for payment again for at least ten (10) years.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-43
Unpaid warrants or checks; cancellation
Sec. 43. (a) A warrant or check shall be canceled on December 31 of a year if the warrant or check:
(1) is for:
(A) the payment of principal or interest on bonds;
(B) the payment of nonwaivered funds to contractors for public improvements; or
(C) damages sustained by a property owner on account of the operation of the public improvement assessment laws; and
(2) has been written and not cashed for a period of at least two (2) years.
(b) The proceeds of the canceled warrants or checks shall be credited to the funds on which the warrants or checks were originally drawn. If the funds on which the checks or warrants were originally drawn cannot be determined, the proceeds shall be credited to the following:
(1) The surplus Barrett Law account if the warrants or checks were drawn on waivered accounts.
(2) The nonwaivered account if the proceeds were drawn on the nonwaivered account.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-44
Prepaid interest; reimbursement
Sec. 44. (a) If:
(1) a municipality purchased under threat of condemnation real property upon which there were any unpaid Barrett Law assessments; and
(2) because of the purchase the vendor paid, under protest, the interest on the Barrett Law assessment for a period of ten (10) years in advance;
the vendor is entitled to a reimbursement for the interest paid in advance, less the interest for one (1) year.
(b) The vendor must present and prove a claim for the interest to the municipal fiscal officer. The reimbursement under this section shall be paid out of the surplus Barrett Law account of the municipality.
As added by P.L.98-1993, SEC.8.
IC 36-9-37-45
Municipalities no longer using Barrett Law; transfer of surplus money
Sec. 45. Notwithstanding any other statute, a municipality may by ordinance transfer the surplus Barrett Law account money to the general fund or general improvement fund of the municipality if the following conditions are met:
(1) The municipality:
(A) has money in the surplus Barrett Law account;
(B) has established a general improvement fund under IC 36-9-17 or a similar statute; and
(C) no longer uses the Barrett Law for public improvements.
(2) There are no obligations or potential obligations arising out of the operation of the Barrett Law for which the surplus Barrett Law account money was accumulated or may be used.
(3) Notice of intention to transfer the surplus Barrett Law account money to the general fund or general improvement fund has been published in accordance with IC 5-3-1.
As added by P.L.98-1993, SEC.8.

IC 36-9-37-46
Barrett Law revolving improvement fund
Sec. 46. (a) A Barrett Law revolving improvement fund may be established under the municipal fiscal officer. This fund shall be initially funded by transferring to the fund from the surplus Barrett Law account any amount approved by the municipal legislative body.
(b) If the legislative body decides that payment from the Barrett Law revolving improvement fund will increase the probability that competent contractors will bid on the project, the fiscal officer may pay all or part of the cost of the project from the Barrett Law revolving improvement fund to the contractor who is to do the work or has done the work.
(c) The municipality shall levy a special assessment against property that benefits from the improvement project. The provisions of this chapter concerning special assessments to repay bonds also apply to special assessments for projects paid for from the Barrett Law revolving improvement fund.
(d) When the cost of an improvement is paid from the Barrett Law revolving improvement fund, collections from the special assessment for the improvement shall be deposited in the surplus Barrett Law account.
(e) If the municipal works board determines that to do so will facilitate the initiation, progress, or completion of a public improvement project, the works board may ask the municipal legislative body to do the following:
(1) Approve the amount of money the works board will advance from the Barrett Law revolving improvement fund for the project.
(2) Decide upon what terms the works board will make the advancement. (f) The municipal fiscal officer may invest the money in the Barrett Law revolving improvement fund in the same manner that money in the surplus Barrett Law account is invested.
As added by P.L.98-1993, SEC.8.



CHAPTER 38. BARRETT LAW FUNDING FOR MUNICIPAL IMPROVEMENT DISTRICTS

IC 36-9-38-2
Permissible improvements
Sec. 2. The following improvements may be made under this chapter:
(1) Sidewalks.
(2) Streets.
(3) Pedestrian ways or malls that are set aside entirely or partly, or during restricted hours, for pedestrian rather than vehicular traffic.
(4) Parking facilities.
(5) Lighting.
(6) Electric signals.
(7) Landscaping, including trees, shrubbery, flowers, grass, fountains, benches, statues, floodlighting, gaslighting, and structures of a decorative, an educational, or a historical nature.
(8) Emergency warning systems.
As added by P.L.98-1993, SEC.9. Amended by P.L.42-2006, SEC.3.

IC 36-9-38-3
Improvement to be owned, maintained, and operated by municipality
Sec. 3. An improvement constructed under this chapter shall be owned, maintained, and operated by the municipality under the direction of the municipal works board.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-4
Application of statutes relating to planning and zoning, building codes, and restrictions on use of property
Sec. 4. The statutes relating to planning and zoning, building codes, and restrictions on the use of property apply to an improvement under this chapter.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-5
Application of IC 36-9-36 and IC 36-9-37
Sec. 5. To the extent they are not in conflict with this chapter, all the provisions of IC 36-9-36 and IC 36-9-37 apply to proceedings under this chapter.
As added by P.L.98-1993, SEC.9.
IC 36-9-38-6
Persons having the same rights and powers as the owner of fee simple title
Sec. 6. For purposes of this chapter, the following persons have the same rights and powers as the owner of the fee simple title to a parcel of real property:
(1) The legal or authorized representative of the owner.
(2) A person obligated under a written instrument to pay an assessment against the property under this chapter.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-7
Petition to establish district
Sec. 7. (a) A petition for the establishment of an improvement district under this chapter may be filed with the works board of a municipality by any of the following:
(1) An association established under section 8 of this chapter.
(2) The owners of at least twenty-five percent (25%) of the parcels of real property in the proposed improvement district if an association has not been formed under section 8 of this chapter.
(b) A petition filed under this section by an association must be signed by a majority of the association's directors.
(c) A petition filed under this section must set forth all of the following:
(1) The boundaries of the proposed improvement district, including all of the real property that the petitioners believe will be specially benefited or damaged by the proposed improvement.
(2) The location and a general description of the proposed improvement.
(3) The estimated cost of the proposed improvement.
(4) As part of the petition or as an accompanying exhibit, the names and addresses of all the owners of real property within the boundaries of the proposed improvement district as the names and addresses are listed on the tax duplicates in the records of the county auditor.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-8
Association of owners of property affected by proposed improvement; requirements for establishment
Sec. 8. At least fifteen (15) persons may establish an association for purposes of this chapter if the persons are the owners of the following:
(1) At least fifteen (15) separate parcels of real property.
(2) At least twenty percent (20%) of the surface area of the real property affected by a proposed improvement under this chapter.
As added by P.L.98-1993, SEC.9.
IC 36-9-38-9
Association established under IC 36-9-38-8; articles of association; filing and recording; powers
Sec. 9. (a) The persons establishing an association under section 8 of this chapter must sign and acknowledge written articles of association specifying the following:
(1) The name of the association.
(2) The purposes of the association, which must be limited to the purposes of this chapter.
(3) The names and addresses of the initial members.
(4) The principal office of the association.
(5) The name of the agent for purposes of communications and service of process.
(6) The term of existence of the association, which may be perpetual.
(7) The number of directors, which may not be less than three (3) or more than eleven (11).
(8) The amount of any membership fee and any annual dues.
(9) The area affected by any proposed improvements included within the purposes of the association.
(10) The square footage of the area affected by the proposed improvement.
(11) The square footage of the area affected by the proposed improvement included within the association.
(12) Any other provisions that the initial members consider desirable and that are not inconsistent with this chapter.
(b) The association shall file a copy of the articles of association, signed and acknowledged by all of the initial members, with the works board of the municipality in which the affected area is located. A copy of the articles of association shall be recorded in the office of the recorder of the county within which the area is located.
(c) An association formed under this chapter (or under IC 36-9-20 before its repeal in 1993) is a nonprofit corporate body and may do the following:
(1) Enter into contracts.
(2) Hold, convey, and transfer property.
(3) Sue and be sued.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-10
Association established under IC 36-9-38-8; notice; meeting
Sec. 10. (a) Not later than ninety (90) days after the filing and recording of the articles of association, the association shall hold a meeting of all owners of real property in the area described in the articles for the purpose of electing directors of the association.
(b) At least twenty (20) days before the meeting, notice of the meeting shall be mailed, first class postage prepaid, to all owners of real property in the area described in the articles of association. The notice must set forth the following:
(1) The time and place of the meeting. (2) The purpose of the meeting.
(3) A general description of the nature and object of the association.
(4) The amount of any membership fee and any annual dues.
(5) Notice that an owner of real property may become a member of the association and be eligible to vote in the meeting, either in person or by authorized agent or attorney, by doing the following:
(A) Signing a copy of the articles of association at any time before the commencement of the meeting.
(B) Paying the membership fee, if any, and the dues for the first year, if any.
(c) The notice under subsection (b) may be mailed to the owners of real property at the owners' addresses appearing upon the tax duplicates in the records of the county auditor.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-11
Association established under IC 36-9-38-8; directors; bylaws
Sec. 11. (a) The directors of the association must be:
(1) members of the association; and
(2) owners of real property in the affected area.
(b) The directors elected under section 10 of this chapter serve until the next annual meeting and until the directors' successors are elected and qualified.
(c) The directors shall approve bylaws of the association. The following apply to the bylaws of the association:
(1) The bylaws may be amended.
(2) The bylaws may provide for officers of the association to be elected annually by the directors.
(3) The bylaws may contain any other provisions that are desirable for the conduct of the affairs of the association.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-12
Association established under IC 36-9-38-8; articles; amendment; property owners subsequently becoming members
Sec. 12. (a) The articles of association may be amended upon the recommendation of the directors and the approval of two-thirds (2/3) of all members of the association at a meeting called for that purpose. Amended articles must be signed and acknowledged by a majority of the directors. A copy of all amendments shall be filed with the municipal works board and recorded in the office of the county recorder.
(b) A copy of the articles of association, with any amendments, shall be kept available at the office of the agent of the association during regular business hours for signature by an owner of real property who desires to become a member of the association by signing the copy and by paying any membership fee and any annual dues. As added by P.L.98-1993, SEC.9.

IC 36-9-38-13
Notice of hearing on establishment of district
Sec. 13. (a) Upon the filing of a petition under section 7 of this chapter, the municipal works board shall fix a date for a hearing on the establishment of the proposed improvement district. At least twenty-one (21) days before the date fixed for the hearing, the petitioners shall have a notice mailed to all owners of real property within the proposed improvement district. The notice may be mailed to the owners of real property at the owners' addresses appearing upon the tax duplicates in the records of the county auditor.
(b) The petitioners shall publish a notice of the hearing and the date, place, and time of the hearing in accordance with IC 5-3-1.
(c) The notice to be published and mailed must do the following:
(1) Contain a general description of the contents of the petition.
(2) Specifically set forth the boundaries of the proposed district.
(3) State that all of the property in the proposed district will be assessed benefits or damages under this chapter for the proposed improvement.
(4) State that at the hearing all owners of real property within the proposed improvement district or the owners' representatives may be heard upon the question of the establishment of the district.
(d) Proof of service shall be made by affidavit of the person or persons causing service to be made.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-14
Petition in opposition to district; termination of proceedings
Sec. 14. (a) The owners of real property located in a proposed improvement district may remonstrate against the establishment of that district by filing a petition with the municipal works board. The county auditor shall verify the signatures on the petition.
(b) If the number of valid signatures equals or exceeds fifty-one percent (51%) of the owners of real property in the proposed improvement district, the works board shall cease the works board's proceedings to establish the improvement district.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-15
Conduct of hearing; resolution
Sec. 15. (a) At the hearing fixed under section 13 of this chapter, the municipal works board shall hear all owners of real property in the proposed improvement district who appear and request to be heard upon the following questions:
(1) The sufficiency of the petition and notice.
(2) Whether the proposed improvement is of public utility and benefit.
(3) Whether all of the probable benefits of the proposed

improvement, including the benefits to the municipality generally, will equal or exceed the estimated cost of the improvement.
(4) Whether the improvement district contains all, more than all, or less than all of the property specially benefited or damaged by the proposed improvement.
(b) The hearing under subsection (a) may be adjourned periodically without further notice. After the completion of the hearing, the works board shall adopt a resolution determining whether the following conditions have been met:
(1) The petition is sufficient.
(2) The required notice was given.
(3) The proposed improvements are of public utility and benefit.
(4) All of the probable benefits of the proposed improvement will equal or exceed the estimated cost of the proposed improvement.
(5) The proposed improvement district contains all, more than all, or less than all of the property specially benefited or damaged by the proposed improvement.
(c) The works board shall establish the improvement district with the boundaries described in the petition if the works board does the following:
(1) Answers the questions in subsection (b)(1) through (b)(4) affirmatively.
(2) Determines that the proposed improvement district contains all of the property specially benefited or damaged.
(d) If the works board answers any of the first four (4) questions negatively, the works board may:
(1) allow amendments and the issuance of additional notice and may hold further proceedings; or
(2) dismiss the petition without prejudice to the right to file a new petition.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-16
Hearing; determination that petition includes property not specially benefited; further proceedings
Sec. 16. (a) If the works board determines that property not specially benefited or damaged has been included within boundaries described in the petition, the works board shall do the following:
(1) Redefine the boundaries of the district and include in the works board's resolution only the property that is specially benefited or damaged.
(2) Establish the district with the boundaries as redefined.
(b) The works board shall fix a date for a further hearing if the works board determines that:
(1) less than all of the property specially benefited or damaged has been included within the boundaries described in the petition; or (2) less than all of the property specially benefited or damaged has been included within the boundaries described in the petition and some property that is not specially benefited or damaged has been included.
(c) Notice of the further hearing, describing the proposed revised boundaries, shall be given in the manner prescribed by section 13 of this chapter. However, notice by mail shall be given only to the owners of real property in an area that is proposed to be added to the district and that was not included in the initial petition.
(d) At the further hearing, all owners of real property within the proposed district boundaries or the owners' representatives are entitled to be heard. The works board shall then adopt a resolution on the establishment of the district.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-17
Resolution establishing improvement district; recitations; notice to property owners; finality; recording; appeal
Sec. 17. (a) A resolution establishing an improvement district must also recite the following:
(1) That all real property within the district is subject to assessment of special benefits and damages by appraisers to be appointed by the municipal works board.
(2) That the assessments are subject to review in a hearing before the works board.
(b) The works board's resolution is considered notice to all property owners who have appeared or who have been notified of the proceedings that the owners' property is subject to an assessment of special benefits and damages under this chapter. Further notice or hearing is not required, except as provided by section 26 of this chapter.
(c) The resolution of the works board:
(1) is final and conclusive; and
(2) may not be challenged unless an appeal is made under subsection (e).
(d) A copy of the resolution establishing an improvement district, certified by the municipal clerk, shall be recorded in the miscellaneous records in the office of the recorder of the county in which the municipality is located.
(e) A person aggrieved by the adoption of a resolution establishing an improvement district may appeal in the manner prescribed by IC 34-13-6.
As added by P.L.98-1993, SEC.9. Amended by P.L.1-1998, SEC.217.

IC 36-9-38-18
Plans, specifications, and cost estimates
Sec. 18. (a) Upon adoption of a resolution establishing an improvement district, the petitioners for the district shall submit any plans, specifications, and estimates of the cost of the proposed improvement that the petitioners have prepared to the municipal

works board for review and approval.
(b) If the petitioners have not prepared plans and specifications, the works board shall have plans, specifications, and estimates of the cost of the proposed improvement prepared. For the purpose of preparing plans, specifications, and estimates of cost, the works board may employ architects, engineers, and other necessary consultants without an appropriation. The petitioners may advance money for this employment, subject to reimbursement, or the municipality may advance money on the approval of the municipal legislative body from unappropriated funds without an appropriation, also subject to reimbursement.
(c) Estimates of costs prepared under this section must include the following:
(1) Architectural, appraisal, consultant, engineering, legal, supervision, and other professional fees.
(2) The cost of plans and specifications, including amounts to be reimbursed under subsection (b).
(3) Construction costs, including the cost of land, material, and labor.
(4) All other related and incidental expenses.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-19
Eminent domain; vacation of streets and alleys; property owned by government entities
Sec. 19. (a) If:
(1) an improvement under this chapter requires the acquisition of property or property rights; and
(2) the acquisition cannot be made through the assessment proceedings established by this chapter;
the municipality may proceed by eminent domain.
(b) The eminent domain proceeding shall be conducted in the manner provided by the statutes applicable to acquisition of property by the municipality for public purposes. Any property or property rights acquired belong to the municipality.
(c) If it is necessary to vacate streets or alleys, the vacation shall be made in the manner provided by statute.
(d) Any property owned by the municipality or another governmental entity may be made available for any public improvement under this chapter, without charge.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-20
Letting of construction contracts; actions to enjoin performance; limitations
Sec. 20. (a) All contracts for construction of an improvement under this chapter shall be let by the municipal works board after advertisement as required for other contracts.
(b) All statutes applicable to the letting and performance of other contracts apply to contracts under this chapter. (c) The validity of a contract entered into under this chapter may not be questioned, except in an action to enjoin performance. The action must be brought not later than fifteen (15) days from the execution of the contract. If the action is not brought within the fifteen (15) day period, the contract is valid, conclusive, and binding upon all persons.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-21
Appointment of appraisers to assess benefits and costs
Sec. 21. (a) After the municipal works board approves plans and specifications for an improvement under this chapter, the works board shall appoint three (3) disinterested persons as appraisers to examine the following:
(1) The plans, specifications, and estimates of the cost of the proposed improvement.
(2) The real property within the improvement district.
(b) Upon request from the appraisers or the petitioners, the works board may do the following:
(1) Retain or employ qualified personnel to provide necessary technical or consulting assistance.
(2) Supply the appraisers with information that will assist the appraisers in making the assessment under section 22 of this chapter.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-22
Appointment of appraisers; assessment of benefits and costs; filing of roll
Sec. 22. (a) The appraisers shall make an assessment of the following:
(1) The special benefits and damages, if any, that will accrue to each parcel of real property from the construction of the proposed improvement.
(2) The benefits, if any, that will accrue to the municipality generally from the construction of the proposed improvement.
(b) The appraisers shall file with the municipal works board a copy of the roll of all owners of real property and of the municipality generally. The copy must:
(1) be signed by all three (3) appraisers;
(2) show the assessment of benefits and damages; and
(3) be filed by the appraisers with the works board not later than thirty (30) days after appointment of the appraisers, unless the board extends the time.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-23
Costs exceeding benefits; postponement of improvement; reappraisement; deficiency supplied; bond
Sec. 23. (a) If the total of the assessed benefits, after deducting

assessed damages, does not equal or exceed the total estimated cost of the improvement, further action may not be taken on the proposed improvement until:
(1) a second assessment of benefits and damages has been completed; or
(2) the petitioners, the municipality, or another source, separately or jointly, undertakes to provide the deficiency.
(b) The municipal works board may request the original appraisers to make the second assessment or may appoint three (3) other qualified, disinterested appraisers to make the second assessment. The second assessment shall be completed in the same manner as the first assessment.
(c) If a second assessment of benefits, after deducting the damages, does not equal or exceed the estimated cost of the improvement, further action may not be taken on the proposed improvement, unless the petitioners, the municipality, or another source, separately or jointly, undertakes to provide the deficiency. If the petitioners elect to provide the deficiency, further action may not be taken upon the improvement until the petitioners file with the works board a bond with adequate surety. The bond must be conditioned on payment of the net balance of the actual cost of the improvement over the total of the assessments after deducting damages.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-23.5
Assessments; installment payments
Sec. 23.5. (a) With respect to assessments imposed after June 30, 2001, the works board shall establish a procedure to permit owners of real property in the improvement district to elect whether to pay assessments in:
(1) one (1), five (5), ten (10), fifteen (15), or twenty (20) annual installments; or
(2) a number of monthly installments that corresponds to one (1), five (5), ten (10), fifteen (15), or twenty (20) installments.
(b) The works board shall establish the timing of the election under subsection (a) to permit the works board to structure the maturities of the principal of the bonds in a number of annual series that is consistent with the installment periods elected by owners of real property under subsection (a).
As added by P.L.62-2001, SEC.8.

IC 36-9-38-24
Final determination of costs; revised assessment
Sec. 24. (a) The municipal works board may, with the approval of the municipal legislative body, determine all of the following:
(1) Whether the benefits assessed against the municipality are proper and should be paid.
(2) Whether the municipality should pay a part of the cost of the improvement regardless of benefits assessed. (b) An amount of benefits or costs to be paid by the municipality may be paid:
(1) out of the money of the municipality appropriated to the use of the works board for such an improvement; or
(2) through the issuance of bonds of the municipality.
(c) The notice of hearing required by section 26 of this chapter shall be given after the cost of the improvement has been finally determined by the works board through firm bids or contracts and firm estimates for other costs.
(d) If the finally determined cost of the improvement exceeds the total of:
(1) the benefits assessed, less damages assessed; and
(2) the contributions of the petitioners, the municipality, and other sources;
the works board shall direct the appraisers to review the assessments and submit a revised assessment list.
(e) The notice of hearing shall be given only after the works board determines that the money available from all sources is adequate to cover the total cost of the improvement, including all costs that are to be reimbursed under section 18(c) of this chapter.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-25
Appraisers; qualification for appointment
Sec. 25. A person appointed as an appraiser under this chapter must be:
(1) a disinterested licensed real estate broker; or
(2) a disinterested licensed appraiser under IC 25-34.1.
As added by P.L.98-1993, SEC.9. Amended by P.L.113-2006, SEC.22.

IC 36-9-38-26
Notice of proposed assessments to property owners; contents
Sec. 26. (a) Promptly after completion of all of the following, the municipal works board shall mail a notice, first class postage prepaid, to each owner of real property to be assessed:
(1) The filing of an adequate assessment.
(2) The determination of the cost of the improvement.
(3) The determination that adequate money will be available.
(b) The notices shall be mailed not later than twenty-one (21) days before the hearing date and must do all of the following:
(1) Set forth the amount of the proposed assessment.
(2) State that the proposed assessment on each parcel of real property in the district is on file and can be seen in the office of the works board.
(3) Set forth the date and time the works board will, at the works board's office, do the following:
(A) Receive written remonstrances against the assessments.
(B) Hear all owners of assessed real property who have filed written remonstrances before the date fixed for the hearing. (c) The notices to the owners may be mailed to the owners' names and addresses appearing on the tax duplicates in the records of the county auditor.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-27
Proposed assessments; written remonstrances; hearings; assessment roll; deficiency of funds
Sec. 27. (a) At the hearing fixed under section 26 of this chapter, the municipal works board shall hear all owners of assessed real property who have filed written remonstrances before the date of the hearing. The hearing may be continued from time to time without further notice, as necessary to hear the owners.
(b) The works board shall make a determination increasing, decreasing, or confirming each assessment by setting opposite each name, parcel, and appraisers' assessment on the assessment roll the amount of the assessment as determined by the works board. If the total of the assessments exceeds the amount needed, the works board shall make a pro rata reduction in each assessment.
(c) The signing of the assessment roll by a majority of the members of the works board and the delivery of the roll to the municipal fiscal officer constitute a final and conclusive determination of the benefits or damages assessed. However, a person may appeal the determination if:
(1) the person had previously filed a written remonstrance under this section; or
(2) the person's assessment was increased above the amount fixed by the appraisers.
(d) An appeal must be made in the manner prescribed by IC 34-13-6.
(e) If the final determination of the works board causes the total of the money available to be inadequate to cover the cost of the improvement, the deficiency may be supplied in the manner provided by section 24 of this chapter.
As added by P.L.98-1993, SEC.9. Amended by P.L.1-1998, SEC.218.

IC 36-9-38-28
Lien of assessment
Sec. 28. Each assessment levied under this chapter (or under IC 36-9-20 before its repeal in 1993) is a lien on the real property assessed. This lien is second in priority only to taxes levied on the property.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-29
Municipal assessment; manner of payment; other assessments; payment in installments; interest
Sec. 29. (a) At the time the municipal works board determines the amount of the assessments, the municipal works board shall also determine the following: (1) The manner in which the municipality shall pay the municipality's assessment, if any.
(2) The number of monthly or annual installments over which the other assessments will be paid.
(3) The maximum rate of interest on the installments, which may be equal to or greater than the interest rate on bonds issued under section 30 of this chapter.
(b) The works board shall certify the determination under subsection (a) to the municipal fiscal officer. This certification must accompany the assessment roll.
As added by P.L.98-1993, SEC.9. Amended by P.L.62-2001, SEC.9.

IC 36-9-38-30
Bonds
Sec. 30. (a) For the purposes of anticipating the collection of assessments under this chapter, the municipality shall issue bonds payable out of the assessments. However, a consolidated city is not required to issue bonds under this section.
(b) The terms of the bonds may allow early retirement of the bonds for and to the extent of prepayment of assessments in anticipation of which the bonds were issued.
(c) The bonds bear interest at a rate or rates determined by the legislative body of the municipality and shall be executed, sold, and delivered in denominations determined to be appropriate by the municipal fiscal officer as bonds of a municipality are executed, sold, and delivered.
(d) If the bonds are sold at a public sale, the advertisement of the sale of the bonds shall be published in accordance with IC 5-3-1. The municipality may also sell the bonds by negotiated private sale to a financial institution.
(e) Unless the municipality chooses to sell the bonds by a negotiated private sale to a financial institution, the sale shall be made to the highest and best bidder, as provided in IC 36-9-36. However, the sale may not be for less than the face value of the bonds, plus interest from the date of the bonds to the date of delivery.
(f) The bonds and interest on the bonds are exempt from taxation to the extent provided by IC 6-8-5-1.
(g) The bonds are not a corporate obligation or an indebtedness of the municipality and are payable only out of money actually paid and collected under this chapter (or under IC 36-9-20 before its repeal in 1993). The bonds must state this fact on the bonds' face.
As added by P.L.98-1993, SEC.9. Amended by P.L.62-2001, SEC.10.

IC 36-9-38-31
Fees for use of improvement; changes; hearing upon petition in cases of certain changes
Sec. 31. (a) At or before the completion of the assessment roll, the municipal works board may do either of the following:
(1) Adopt a schedule of fees for the use of an improvement.
(2) Determine that the use of the improvement will be free. (b) Fees established under subsection (a) may be reduced, eliminated, increased, or added to by the works board without a hearing, but only to reflect increased or decreased costs of operation and maintenance.
(c) Any other changes in the fees established shall be made only after a hearing for that purpose is petitioned for by the owners of property originally assessed for at least ten percent (10%) of the cost of the improvement.
(d) If a petition is filed with the works board under subsection (c), notice of a hearing shall be given to all owners of property in the improvement district. The notice may be mailed to the owners at the owners' names and addresses appearing in the records of the official charged with the duty of collecting the assessments. The notice must:
(1) state the date, time, place, and purpose of the hearing; and
(2) be addressed and mailed at least ten (10) days before the date of the hearing.
(e) The works board may not alter the fees at the hearing if the owners of property originally assessed for more than fifty percent (50%) of the total assessments object to the proposed change.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-32
Fees for use of improvement; excess revenues; payment of bonds
Sec. 32. If the fees established under section 31 of this chapter produce net revenue in excess of reasonable costs of operation and maintenance, the excess revenue shall be used to pay part of the principal and interest on the bonds issued as the bonds mature. To the extent that principal and interest is paid from the excess revenue, the assessments shall be reduced and canceled on a pro rata basis.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-33
Fees for use of improvement; amount limitation following retirement of bonds
Sec. 33. After the bonds are retired, the fees established under section 31 of this chapter may not be greater than is necessary to pay for the reasonable costs of operation and maintenance of the improvement.
As added by P.L.98-1993, SEC.9.



CHAPTER 39. BARRETT LAW FUNDING FOR MUNICIPAL SEWERS

IC 36-9-39-1.3
"Construction" defined
Sec. 1.3. As used in this chapter, "construction" includes repair, remodeling, renovation, or betterment, but only in instances when:
(1) a municipality acquires a sewage works that is in need of repair, remodeling, renovation, or betterment; and
(2) before the acquisition of the sewage works, the municipality was not responsible for the maintenance of the sewage works.
As added by P.L.1-1994, SEC.184.

IC 36-9-39-2
Transfer of powers and duties of municipal works board to utility service board; authorization
Sec. 2. If a municipality has a utility service board that operates at least one (1) municipally owned utility, the municipal legislative body may by ordinance transfer the powers and duties of the municipal works board under this chapter to the utility service board.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-3
Adoption of resolution; contents
Sec. 3. (a) The municipal works board shall adopt a resolution containing the information required under subsection (b) if:
(1) the municipal works board orders the construction of any sewage works in the municipality; and
(2) the cost of that construction is to be assessed against property under this chapter.
(b) A resolution adopted under subsection (a) must include all of the following:
(1) A description of the works to be constructed.
(2) Full detail drawings and specifications for the works.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-4
Notice of resolution and hearing; cost estimate
Sec. 4. (a) Notice of the resolution required under section 3 of this chapter shall be published in accordance with IC 5-3-1. The notice must state the date, time, and place of a hearing at which the municipal works board will hear all interested persons, including persons whose property is affected or will be affected by the proposed sewage works, on the question of whether the special benefits that will accrue to the property to be assessed will be equal

to the estimated cost of the works.
(b) On or before the date specified in the notice, the engineer shall file with the works board the engineer's estimate of the total cost of the work, including any amount determined under IC 36-9-22-5.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-5
Conduct of hearing; findings
Sec. 5. (a) At the hearing specified in the notice given under section 4 of this chapter, the municipal works board shall hear all interested persons on the question of special benefits and on any other matter related to the proposed sewage works.
(b) If after the hearing the works board finds that the special benefits accruing to the abutting property are equal to the estimated cost of the sewage works, the finding shall be entered of record. The finding is final and conclusive on all parties.
(c) If after the hearing the works board finds that the special benefits accruing to the abutting property are not equal to the estimated cost of the sewage works, the works board may not proceed with the construction of the sewage works under any resolution for one (1) year. However, the works board may proceed with the sewage works if the works board finds that the municipality is benefited in an amount sufficient to cover the deficiency.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-6
Confirmation or modification of resolution; subsequent proceedings under alternative sections depending on nature of sewage works
Sec. 6. (a) After the hearing under section 5 of this chapter, the original resolution may be rescinded, confirmed, or modified.
(b) If the resolution is confirmed or modified, the municipal works board shall do the following:
(1) Proceed under section 7 of this chapter if the resolution is for sewage works intended only for use by owners of abutting property.
(2) Proceed under section 8 of this chapter if the resolution is for sewage works intended to receive sewage from collateral drains.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-7
Sewage works for use by owners of abutting property; bidding procedure
Sec. 7. If the proposed sewage works are intended only for use by owners of abutting property, the municipal works board shall in accordance with IC 5-3-1 publish a notice that does the following:
(1) Informs the public and contractors of the following:
(A) The general nature of the works.
(B) The fact that drawings and specifications of the works

are on file in the office of the works board.
(2) Requests sealed proposals for the works by a specified date.
(3) Specifies the date the proposals shall be opened and considered.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-8
Sewage works adapted for receiving sewage from collateral sewers; map, profiles, drawings, and specifications; filing
Sec. 8. (a) The municipal works board shall prepare the information described in subsection (b) if, from the size and character of the proposed sewage works, the proposed sewage works are intended and adapted as follows:
(1) For use by owners of abutting property along the line of the works.
(2) For receiving sewage from collateral sewers that have been or may be constructed.
(b) If the conditions of subsection (a) are satisfied, the municipal works board shall prepare the following:
(1) A map showing the following:
(A) The exact course of the proposed works.
(B) Any appurtenances and branches of the works.
(C) The boundary lines of the district to be beneficially affected by and assessed for the construction of the works.
(2) All necessary profiles, drawings, and specifications for the works.
(c) The map, profiles, drawings, and specifications prepared under subsection (b) shall be placed on file in the office of the works board.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-9
Sewage works adapted for receiving sewage from collateral sewers; resolution; notice
Sec. 9. (a) After the material prepared under section 8 of this chapter is filed, the municipal works board shall do the following:
(1) Adopt a resolution ordering the construction of the sewage works.
(2) Publish a notice of the adoption of the resolution, in accordance with IC 5-3-1.
(b) The resolution and notice must describe the following:
(1) The general character of the sewage works.
(2) The termini and general course of the sewage works.
(3) The boundary lines of the district or area to be drained by and assessed for the sewage works.
(c) The notice must state the date, time, and place of a hearing at which the board will do the following:
(1) Receive and hear remonstrances from persons interested in or affected by the construction of the works.
(2) Hear and determine the following questions:
(A) Whether the district is properly bounded for the purpose

of the drainage.
(B) Whether other territory not included in the boundaries should be added to the district.
(C) Whether any of the territory included should be excluded from the district.
(D) Whether the special benefits accruing to the land within the district and to the municipality from the proposed improvement will be equal to the estimated cost of the improvement.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-10
Sewage works adapted for receiving sewage from collateral sewers; estimate of costs; hearing
Sec. 10. (a) On or before the day the notice is first published under section 9 of this chapter, the engineer shall file with the municipal works board the engineer's estimate of the total cost of the sewage works. A contract that exceeds this estimate may not be let under the resolution.
(b) At the hearing specified in the notice, the works board shall hear and receive evidence on the questions listed in section 9(c) of this chapter from all persons owning property within the district who appear before the board.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-11
Sewage works adapted for receiving sewage from collateral sewers; hearing; findings
Sec. 11. (a) If after a hearing under section 10 of this chapter the municipal works board finds that:
(1) the district to be drained is properly bounded; and
(2) the special benefits to the property within the district and to the municipality will be equal to the estimated cost of the sewage works;
the findings shall be entered of record and the resolution shall be confirmed or modified. The findings of the works board under this subsection are final and conclusive as to all parties.
(b) If after the hearing under section 10 of this chapter the works board finds that the benefits will not equal the estimated cost, the board may not proceed with the construction of the sewage works under the resolution.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-12
Sewage works adapted for receiving sewage from collateral sewers; enlargement of district; resolution; notice; hearing
Sec. 12. (a) If after a hearing under section 10 of this chapter the municipal works board finds that the district described in the resolution and notice should be enlarged by adding to the district other lots and lands that, at the hearing, were shown to be benefited

by the sewage works, the board may do the following:
(1) Adopt a supplementary resolution reciting this finding.
(2) Proceed under that supplementary resolution.
(b) The works board shall give notice to the property owners in the added territory by publishing in accordance with IC 5-3-1 a notice that does the following:
(1) Describes the proposed works.
(2) Sets forth the boundaries of the original district.
(3) Describes the boundaries of the territory proposed to be added.
(4) Fixes a date when the owners of property in the added territory may be heard on the question of whether the new territory or any part of the new territory should be incorporated into the original district.
(c) At the hearing specified in the notice, any of the owners of the lots or lands situated in the territory proposed to be added to the district may appear before and be heard by the works board on the question of whether the territory should be added. The decision of the works board is final and conclusive as to all parties in the territory.
(d) If the original resolution is confirmed or modified, the works board shall do the following:
(1) Proceed to advertise for proposals.
(2) Open and consider the proposals in the same manner as other proposals under this chapter.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-13
Payment of costs; appropriations; assessments; contracts
Sec. 13. (a) The municipal legislative body may by ordinance appropriate money from the general fund or from the sanitary district funds of the municipality to pay all or part of the cost of constructing sewage works under this chapter.
(b) Any costs not paid by appropriation shall be paid by at least one (1) of the following:
(1) By assessment under sections 15 through 27 of this chapter.
(2) By contract under IC 36-9-22.
(c) A second class city may not make an appropriation under this section unless the following conditions exist:
(1) The city works board makes a request for the appropriation to the city fiscal officer.
(2) The city fiscal officer prepares and submits to the city legislative body an ordinance for the appropriation.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-14
Payment of costs; application of statutes concerning public bond issues, construction, appropriations, and tax levies
Sec. 14. Construction of sewage works from a municipal general fund must comply with the statutes concerning public bond issues,

construction, appropriations, and tax levies.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-15
Sewage works for use by property owners along street, alley, or other public place; requirements
Sec. 15. (a) The requirements listed in subsection (b) apply only if the municipal works board finds that the sewage works to be constructed:
(1) are intended and adapted only for local use by property owners along the line of the street, alley, or other public place on which the sewage works are constructed; and
(2) are not intended or adapted for receiving sewage from collateral sewers.
(b) The following requirements apply to the sewage works if the conditions of subsection (a) are satisfied:
(1) The abutting lots, parcels, and tracts of land shall be assessed primarily for the cost of the sewage works.
(2) The cost of the sewage works shall be primarily estimated according to the total number of lots abutting on the line of the works and served by the sewage works.
(3) The costs shall be primarily apportioned equally among all abutting lands or lots. However, adjustments shall be made as provided by section 16 of this chapter.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-16
Sewage works for use by property owners along street, alley, or other public place; assessments; computation
Sec. 16. (a) The primary assessment for each lot abutting on and served by the sewage works shall be determined by dividing the estimated total cost of the sewage works by the total number of lots.
(b) The total number of lots shall be computed as follows:
(1) If all or any part of the sewage works is located within an area platted or to be platted, each lot abutting on and served by the sewage works as shown in the plat shall be included in the total number of lots.
(2) If all or any part of the sewage works is located within an area that:
(A) is unplatted;
(B) contains a residence on each parcel of land; and
(C) is subject to zoning restrictions that prevent an increase in the number of residences;
each parcel of land that is abutting on or served by the sewage works and that contains a residence shall be included in the total number of lots as if the parcel was a platted lot.
(3) Except as provided in subdivision (2), if all or any part of the sewage works is located in an unplatted area, the number of lots to be included in the total number of lots shall be determined by dividing: (A) the total front footage of the property abutting on and served by the sewage works within the unplatted area on either or both sides of the street, alley, or right-of-way in which the sewage works are located; by
(B) one hundred twenty-five (125) feet.
The result determined under clauses (A) and (B) shall be rounded to the nearest whole number.
(4) The front footage of property may not be used to determine the number of lots included in an unplatted area if the front footage:
(A) is not available for future development; or
(B) is restricted against usage because of:
(i) limited access; or
(ii) any other reasons.
(5) The total number of lots for a particular sewage works is the sum of the number of platted and unplatted lots as determined under subdivisions (1) through (4).
As added by P.L.98-1993, SEC.10.

IC 36-9-39-17
Sewage works for use by property owners along street, alley, or other public place; property abutting on two streets or one street and one alley; assessments; computation
Sec. 17. (a) If a platted lot or parcel of land:
(1) abuts on:
(A) at least two (2) streets or alleys; or
(B) one (1) street and one (1) alley; and
(2) has already been assessed for sewage works constructed for local use in any street or alley;
the works board shall take the previous assessment into account in making a subsequent assessment against the land under this section and sections 15 through 16 of this chapter.
(b) If the works board finds that:
(1) a lot, parcel, or tract of land included in a district, subdistrict, or zone cannot be reasonably connected with or served by the sewage works either directly or by collateral branches or extensions;
(2) the sewage works does not confer benefit on the property; or
(3) the benefit that may be conferred by the sewage works is less than the amount computed in the manner provided in this section and sections 15 through 16 of this chapter;
the works board may enter upon the primary assessment roll the actual amount, if any, found by the works board as the special benefit to the property.
(c) An amount credited, eliminated, or reduced shall be primarily apportioned over all the other property assessable for the sewage works, as the works board may find the other property to be benefited in addition to the amounts estimated and apportioned under section 16 of this chapter. If all of the amounts credited, eliminated,

or reduced are not reapportioned upon the other property, a deficiency shall be assessed against the municipality.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-18
Sewage works adapted for receiving sewage from collateral sewers; assessments
Sec. 18. (a) The municipal works board shall make a division of the costs of the sewage works under subsection (b) if the municipal works board finds that a sewage works to be constructed or an enlargement of sewage works already constructed, is intended and adapted for the following:
(1) Use by abutting property owners along the line of the works.
(2) Receiving sewage from collateral sewers that have been or may be constructed.
(b) If the conditions of subsection (a) are satisfied, the works board shall make a division of the costs of the sewage works in the following manner:
(1) That part of the cost that is equivalent to the cost of construction of adequate local sewage works not adapted to receive sewage from collateral sewers shall be primarily assessed against the abutting property owners. The assessment shall be in the same manner and to the same extent as assessments are primarily made against property owners for local sewage works under sections 15 through 17 of this chapter.
(2) The excess of cost above the cost described in subdivision (1) shall be primarily assessed against each lot or parcel of land in the district to be drained. The assessment shall be in the proportion that the area of each lot or parcel bears to the total area of the district, including abutting property owners and the owners not situated on the line of the works.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-19
Sewage works adapted for receiving sewage from collateral sewers; assessments; hearing; review
Sec. 19. All primary or preliminary assessments made under section 18 of this chapter are subject to review and revision by the works board after a hearing under section 23 of this chapter.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-20
Assessments; inclusion of amount determined under IC 36-9-22-5
Sec. 20. An assessment made under sections 15 through 19 of this chapter must include any amount determined under IC 36-9-22-5.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-21
Assessment roll; formulation; contents Sec. 21. (a) After the contract for the construction of sewage works has been completed, the municipal works board shall make out an assessment roll for the property that is primarily assessed for the sewage works.
(b) The assessment roll prepared under subsection (a) must include the following:
(1) The name of the owner of each lot or parcel of land.
(2) A description of each lot or parcel of land.
(3) The total primary assessment against each lot or parcel of land, as determined under sections 15 through 19 of this chapter. The amount of the total primary assessment shall be listed opposite each name and description.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-22
Assessment roll; finality of primary or preliminary assessments; notice of works, assessment roll, and hearing on assessments
Sec. 22. (a) The primary or preliminary assessments indicated on the assessment roll are considered the special benefits accruing to the land assessed and are final and absolute unless changed under sections 23 and 24 of this chapter.
(b) Immediately after the assessment roll is completed and filed, the municipal works board shall publish a notice in accordance with IC 5-3-1. The notice must do the following:
(1) Describe the general character of the sewage works.
(2) Describe the street, alley, or other public place on or in which the sewage works have been constructed.
(3) Describe the terminals of the sewage works.
(4) If the sewage works are intended to serve a district, describe the boundaries of the district benefited and to be assessed.
(5) State that the assessment roll, with:
(A) the names of the owners;
(B) descriptions of property to be assessed; and
(C) amounts of the preliminary or primary assessments;
is on file and may be inspected in the office of the works board.
(6) Establish the date and time for a hearing at which the works board will, at the works board's office, do the following:
(A) Receive and hear remonstrances against the amounts assessed on the assessment roll.
(B) Determine whether the lots and parcels of land have been or will be specially benefited by the sewage works in the amounts listed on the assessment roll.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-23
Hearing on assessments; findings; modification of preliminary or primary assessments
Sec. 23. (a) At the hearing fixed under section 22 of this chapter, owners of assessed property may appear before the municipal works board and file remonstrances against the assessments. The works

board may continue proceedings from day to day, as necessary to hear the evidence concerning the assessments.
(b) The works board shall determine at the hearing whether the several lots and parcels of land primarily assessed are specially benefited in the amounts respectively assessed against the lots and parcels of land in the preliminary or primary assessment.
(c) The works board shall sustain or modify, in whole or in part, the preliminary assessment as indicated on the assessment roll, by confirming, increasing, or reducing the preliminary or primary assessment against all or part of the property described in the assessment roll. The decision of the works board must be based on the works board's findings concerning the special benefits received on account of the sewage works.
(d) The works board shall also determine at the hearing what part, if any, of the benefits resulting from the sewage works accrue to the municipality and shall be assessed against the municipality on the assessment roll.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-24
Hearing on assessments; modification of assessment roll; delivery to fiscal officer
Sec. 24. The works board shall do the following:
(1) Complete the assessment roll and make a decision by modifying or confirming the assessment roll.
(2) Show the amount of special benefits opposite each name and description. The works board shall show the amount of special benefit against the municipality if the works board finds that the municipality is specially benefited.
(3) Deliver the completed assessment roll to the municipal fiscal officer.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-25
Hearing on assessments; finality of decision; appeals; effect of defective procedures
Sec. 25. (a) Except as provided in subsection (b), the decision of the works board concerning all benefits is final and conclusive on all parties.
(b) An owner of an assessed lot or parcel of land who has filed a written remonstrance with the board may appeal in the manner prescribed by IC 34-13-6. The appeal does not delay the delivery of the assessment roll to the municipal fiscal officer and does not affect the rights of any other property owner.
(c) If an assessment is reduced on appeal, the works board shall certify the correction to the municipal fiscal officer. The municipal fiscal officer shall then enter the proper amount of the assessment on the roll.
(d) The following applies if there is a defect in the assessment proceedings with respect to at least one (1) interested person: (1) The defect affects the proceedings only to the extent that the defect affects the interest or property of the person or persons.
(2) Supplementary proceedings of the same general character as those described by this chapter may be had to correct or supply the defect.
As added by P.L.98-1993, SEC.10. Amended by P.L.1-1998, SEC.219.

IC 36-9-39-26
Duties of fiscal officer
Sec. 26. When the assessment roll has been delivered to the municipal fiscal officer, the municipal fiscal officer shall discharge the same duties in respect to the assessments as are prescribed by the statutes concerning street, alley, and other improvement assessments in the municipality.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-27
Assessments against municipality; payment; property not liable for assessments; subrogation rights of municipality
Sec. 27. (a) The municipal works board shall pay assessments made against the municipality under section 23(d) of this chapter from money appropriated to the use of the municipal works board for that purpose. The payment shall be made upon the completion and acceptance of the sewage works.
(b) Unless an ordinance expressly appropriates a greater amount for the specific sewage works, a payment under subsection (a) is limited to the following:
(1) Not more than five thousand dollars ($5,000) in a city.
(2) Not more than five hundred dollars ($500) in a town.
(c) The municipality shall also pay the part of the cost of the sewage works that would be assessable against property not liable for assessment if the property was liable for assessment. The payment shall be made from the municipal general fund upon the completion and acceptance of the sewage works.
(d) A municipality that pays assessments under this section is subrogated to the rights and remedies of the contractor constructing the sewage works.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-28
Enforcement of assessments and bonds; statutes applicable
Sec. 28. (a) The statutes described in subsection (b) apply to the enforcement of assessments made and bonds issued for the construction of sewage works or levees for the following:
(1) The drainage of a parcel, lot, or tract of land.
(2) A change in a stream or watercourse.
(b) Statutes concerning the following are subject to subsection (a):
(1) Liens for street, alley, and other improvements.
(2) The payment of street, alley, and other improvement

assessments by installments.
(3) The interest rates on the assessments.
(4) The deposit of the proceeds of the assessments into a separate special fund for a particular improvement.
(5) The application of the proceeds of the assessments under a separate special fund for a particular improvement.
(6) The issuance, sale, and redemption of bonds to anticipate the assessments.
(7) The duties of the municipal fiscal officer.
(8) The enforcement of assessment liens for street, alley, and other improvements.
(9) Actions foreclosing liens, attorney's fees in those foreclosure actions, and the procedure in those foreclosure actions.
(10) The conduct of sales by the sheriff under any decree of foreclosure issued in a foreclosure action.
(11) The execution of certificates and deeds.
(12) All matters of a similar nature regarding any of the following:
(A) The enforcement and collection of assessments for street, alley, and other improvements.
(B) The rights of contractors, assignees, and bondholders under the assessments.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-29
Contractors; submission of monthly estimates of work done; issuance of certificates in payment; negotiability; interest; retainage
Sec. 29. (a) A contractor for construction under this chapter is entitled to monthly estimates of the work done during each month. The estimates shall be made by the engineer and approved by the municipal works board.
(b) The works board shall issue to the contractor certificates for sixty-five percent (65%) of the amount shown by the estimates to be due to the contractor. The contractor is entitled to receive the amounts named in the certificates in cash or sewer improvement bonds to be collected or issued by the municipality, as is provided for in the construction of street, alley, and other improvements.
(c) Certificates issued under this section (or under IC 36-9-21 before its repeal in 1993) are negotiable instruments.
(d) Interest on the certificates is payable out of the contract price and the special fund collected from the special assessments against the benefited property.
(e) If the municipality in issuing a contract for construction has required and obtained performance and payment bonds covering one hundred percent (100%) of the cost of construction, retainage shall be withheld as follows:
(1) This subdivision applies until the public work is fifty percent (50%) complete. The works board shall, on approval of

contractor monthly payment estimates, issue to the contractor certificates for ninety percent (90%) of the amount shown to be due to the contractor.
(2) This subdivision applies after the public work is fifty percent (50%) complete. If the works board determines that the contractor is being responsive and responsible in carrying out the construction, the works board may, on approval of contractor monthly payment estimates, issue to the contractor certificates for one hundred percent (100%) of the amount shown to be due to the contractor.
As added by P.L.98-1993, SEC.10. Amended by P.L.1-1994, SEC.183.

IC 36-9-39-30
Sewage works through cemeteries; purchase or condemnation of rights-of-way; assessments prohibited; removal of bodies; record
Sec. 30. (a) Except as provided in subsection (b), if the municipal works board finds it necessary to extend any sewage works through or adjacent to a lot or parcel of land held or used for cemetery purposes, the municipality may purchase or condemn all rights-of-way necessary for the extension.
(b) A lot or parcel of land held or used for cemetery purposes may not be assessed for the construction of the sewage works. The cost of the sewage works that would otherwise be assessable against the lot or parcel of land shall be assessed against and paid by the municipality.
(c) If the municipality acquires a right-of-way under this section by condemnation, an owner of property or valuable interests sought to be taken or to be injuriously affected who is unknown may be designated as unknown upon the list required by the statute governing municipal condemnation proceedings and in all subsequent steps in the proceedings, including notice by publication.
(d) If a body remains buried within the limits of a right-of-way acquired under this section, the friends or relatives of the decedent shall promptly remove the body. If the friends or relatives fail to remove the body, the works board shall have the body removed and decently buried in a public cemetery before proceeding with construction in the right-of-way. The works board shall do the following:
(1) Plainly mark in an appropriate manner the place of burial and the names of the persons buried, if known.
(2) Enter the place of burial in the records of the works board.
As added by P.L.98-1993, SEC.10.



CHAPTER 39.1. ALTERNATIVE ASSESSMENT FINANCING FOR MUNICIPAL SEWAGE WORKS

IC 36-9-39.1-2
"Board"
Sec. 2. As used in this chapter, "board" means the following:
(1) A board described in IC 36-9-23-5.
(2) A board described in IC 36-9-25-2.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to a sewer improvement and extension fund established under section 5 of this chapter.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-4
Adoption of resolution
Sec. 4. If a board wants to construct, repair, extend, or improve a sewage works, the board may adopt a resolution providing that the construction, repair, extension, or improvement will be financed under this chapter.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-5
Ordinance establishing fund
Sec. 5. (a) A municipality may adopt an ordinance establishing a sewer improvement and extension fund to finance the construction, repair, extension, or improvement of a sewage works.
(b) A fund consists of the following:
(1) A special assessment imposed and collected under section 7 of this chapter. However, a special assessment imposed and collected under any other statute may not be deposited in the fund.
(2) An appropriation to the fund, including an appropriation made from taxes levied by a municipal legislative body for the construction, repair, extension, or improvement of a sewage works.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-6
Transfer of money to fund
Sec. 6. (a) The legislative body of a municipality that establishes

a fund may appropriate money from the municipal general fund and transfer the money to the fund.
(b) During the fiscal year in which a municipality establishes a fund, the legislative body of the municipality may make an emergency appropriation from the municipal general fund and transfer the money to the fund.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-7
Appropriation of money for sewage works
Sec. 7. (a) A board may adopt an ordinance or a resolution to appropriate money from funds under the board's control to pay for all or part of the cost of the construction, repair, extension, or improvement of a sewage works.
(b) Any costs not paid under subsection (a) must be paid by:
(1) an assessment imposed under subsection (c) against the benefited properties; or
(2) a contract under IC 36-9-22.
Any interest or penalties attributable to an assessment under this section must be deposited in the fund.
(c) The board may adopt a resolution to impose an assessment to finance the construction, repair, extension, or improvement of a sewage works. The assessment must be imposed and collected as provided by the street and sewer improvement statutes.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-8
Contracts for sewage works
Sec. 8. (a) A contract for the construction, repair, extension, or improvement of a sewage works is subject to the statutes authorizing municipalities to make and finance public improvements.
(b) Upon awarding a contract for the construction, repair, extension, or improvement of a sewage works under this chapter, a board shall:
(1) carefully compute the entire cost of the construction, repair, extension, or improvement, including payments to the contractor and all incidental costs, expenses, and damages paid and incurred according to law; and
(2) prepare and make out an assessment roll listing the assessments against the properties benefited.
In determining and fixing the amount of assessments, the giving of notice of assessments, the holding of public hearings, and the making of final determinations, subject to the right of appeal from those determinations, the board is governed by the street and sewer improvement statutes.
(c) An assessment under this chapter is a lien against the benefited property from the time of the letting of the contract and shall be collected in the manner provided for collection of Barrett Law assessments.
(d) The board shall fix a period of not more than twenty (20) years

within which the assessments shall be paid.
(e) A property owner liable for an assessment may execute a waiver in the manner provided by the street and sewer improvement statutes to pay the assessment in annual installments over a period fixed by the board.
(f) All payments under this chapter are deposited into the fund.
As added by P.L.169-2006, SEC.82.



CHAPTER 40. COUNTY FUNDING OF SEWAGE DISPOSAL SYSTEMS

IC 36-9-40-2
Definitions
Sec. 2. For purposes of this chapter:
(1) "Sewage disposal system" has the meaning set forth in IC 13-11-2-201.
(2) "System" refers to a sewage disposal system.
(3) "Works board" refers to the works board of a county.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-3
Installation
Sec. 3. A county may install private sewage disposal systems under this chapter.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-4
Construction of system on private land
Sec. 4. A works board may construct a private system on land owned by a private entity if:
(1) the owner of the land has applied to the works board for construction of a system that the works board determines is appropriate for the sewage disposal needs of the location for which the application is made;
(2) the owner of the land has supplied in the application to the works board sufficient information to prepare a preliminary resolution to approve construction of the system;
(3) the works board has adopted a preliminary resolution approving construction of the system; and
(4) with respect to the system, the works board has, at the time the preliminary resolution is adopted, adopted and placed on file:
(A) cross-sections;
(B) general plans;
(C) specifications; and
(D) an estimate of the cost.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-5
Estimate of cost of system
Sec. 5. (a) The estimate of cost of the system required under section 4(4)(D) of this chapter may include all incidental, inspection, and engineering costs caused by the proposed construction. However,

the estimate of the costs to be paid by special assessment may not include the following:
(1) Salaries and expenses of the necessary and regularly employed personnel of the engineering department of the county.
(2) Ordinary operating costs of the works board.
(b) If the works board determines that it is necessary to employ additional engineering services for construction of a particular system, the works board may include in the estimate of cost of the system required under section 4(4)(D) of this chapter the cost of the additional service actually performed in connection with the system.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-6
Incidental, inspection, and engineering costs as part of cost of construction
Sec. 6. (a) The works board may add to the cost of construction of a system under this chapter and may include in the assessment against the property on which the system is constructed the incidental, inspection, and engineering costs that are authorized by the preliminary resolution and included in the estimate.
(b) The amount of incidental, inspection, and engineering costs included in the assessment may not exceed the amount of the incidental, inspection, and engineering costs included in the estimate.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-7
Notice of hearing
Sec. 7. (a) Notice of a hearing on the preliminary resolution approving construction of the system shall be published in accordance with IC 5-3-1. The notice must state:
(1) that the works board has adopted the preliminary resolution; and
(2) the time and place at which the works board will do the following:
(A) Hear all interested persons.
(B) Decide whether the benefits to the property liable to be assessed for construction of the system will equal the estimated cost of construction of the system.
(b) The works board shall send a notice containing the information required under subsection (a) to the property owner that applied for construction of the system.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-8
Filing of cost estimate by county engineer; limitation on entry into contract
Sec. 8. (a) At least ten (10) days before the date fixed for a hearing under section 7 of this chapter, the engineer of the county shall file with the works board an estimate of the maximum cost of

construction of the system proposed by the works board.
(b) A county may not enter into a contract under the preliminary resolution if the contract exceeds the engineer's estimate filed under subsection (a).
As added by P.L.7-2002, SEC.1.

IC 36-9-40-9
Works board conduct of hearing; limitation on further action
Sec. 9. (a) At the hearing specified in the notice under section 7 of this chapter, the works board shall do the following:
(1) Hear interested persons.
(2) Decide whether the benefits that will accrue to the property liable to be assessed for construction of the system will equal the maximum estimated cost of construction of the system.
(3) Determine the assessment against the property on which the system is constructed in an amount that does not exceed the engineer's estimate under section 8 of this chapter.
(b) If the works board finds that the benefits will not equal the maximum estimated cost of construction of the system, the board shall take no further action.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-10
Special assessment levy; limitation on amount
Sec. 10. (a) The works board shall levy special assessments for the amount determined under section 9 of this chapter if:
(1) the contract for construction of the system is executed; and
(2) the system is constructed.
(b) The special assessments levied under this section may not exceed the cost of construction of the system.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-11
Works board action on preliminary resolution; effect of modified or confirmed resolution
Sec. 11. (a) After the works board determines the amount of special benefits that will accrue to the property liable to be assessed for construction of the system, the works board may do any of the following:
(1) Confirm the preliminary resolution.
(2) Modify the preliminary resolution.
(3) Rescind the preliminary resolution.
(b) The preliminary resolution is final and conclusive on all parties if:
(1) the preliminary resolution is modified or confirmed under this section; and
(2) construction of the system is ordered.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-12 Works board advertisement for bids and performance of work
Sec. 12. If the works board finally orders construction of a system, the works board shall advertise for bids and perform the work under IC 36-1-12.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-13
Construction contract for entire system; challenge to contract
Sec. 13. (a) The contract for construction of a system must be for construction of the entire system.
(b) After the execution of a contract for construction of a system, the validity of the contract may be questioned only in an action to enjoin the performance of the contract. This action must be brought before the actual commencement of work under the contract.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-14
Contractor guarantee of workmanship and materials
Sec. 14. (a) A contractor for construction of a system must guarantee the contractor's workmanship and all materials used in the work.
(b) The guarantee required under subsection (a) must be in the following form:
"The contractor warrants the contractor's workmanship and all materials used in the work and agrees that during the guarantee period specified, the contractor will, at the contractor's own expense, make all repairs that may become necessary by reason of improper workmanship or defective materials. The maintenance obligation, however, does not include repair of any damage resulting from any force or circumstance beyond the control of the contractor, nor is the contractor a guarantor of the plans and specifications furnished by the county.".
As added by P.L.7-2002, SEC.1.

IC 36-9-40-15
County and contractor responsibilities for system repairs
Sec. 15. (a) If repairs to a system become necessary, the county must give written notice to the contractor to make the repairs. If the contractor fails to begin the repairs not later than thirty (30) days after the notice is received, the county may do the following:
(1) Make the repairs using the county's own employees or an independent contractor.
(2) Recover from the contractor and the contractor's sureties the reasonable cost of the repairs and the cost of the supervision and inspection of the repairs.
(b) At the expiration of the guarantee period, the county has sixty (60) days in which to notify the contractor of any necessary repairs.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-16 Acceptance of system by works board
Sec. 16. A system that is completed according to contract must be accepted by the works board.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-17
Assessment of property on which system is constructed; effect of mistake in name of owner
Sec. 17. (a) As soon as a contract for construction of a system has been completed, the works board shall have an assessment prepared for the property on which the system is constructed. The property on which the system is constructed is liable for assessment under this chapter.
(b) The assessment must include the following:
(1) The name of the owner of the property on which the system is constructed.
(2) A description of the property, or the key number or parcel number of the property.
(3) The total assessment, if any, against the property.
(c) A mistake in the name of the owner or the description of property does not void the assessment or lien against the property.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-18
Presumptions with respect to assessment; assessment notice to property owner
Sec. 18. (a) The following apply to the assessment indicated against each lot, tract, or parcel of land:
(1) The assessment is presumed to be the special benefit to the lot, parcel, or tract of land.
(2) The assessment is the final and conclusive assessment unless the assessment:
(A) exceeds the engineer's estimate under section 8 of this chapter; and
(B) is challenged under section 19 of this chapter.
(b) Immediately after the assessment roll is completed and filed, the works board shall notify in writing the owner of the property on which the system is constructed:
(1) of the assessment amount;
(2) that the basis of the assessment amount is on file and may be inspected at the works board's office; and
(3) of the time and date before which an objection must be filed with the works board.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-19
Works board hearing and decision on objection to assessment
Sec. 19. (a) If an objection is filed before the time prescribed in section 18 of this chapter, the works board shall set a hearing.
(b) After the hearing, the works board shall sustain or modify the

assessment by confirming, increasing, or reducing the presumptive assessment. The works board's decision must be based on the works board's findings concerning the special benefits that the property has received or will receive on account of construction of the system.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-20
Delivery of assessment to county assessor
Sec. 20. When the assessment is completed, the works board shall deliver the assessment to the county assessor.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-21
Delivery of completed assessment to county auditor; assessment to show amount due
Sec. 21. (a) The works board shall deliver a certified copy of the completed assessment to the county auditor after the works board:
(1) approves and accepts the entire work under any contract; and
(2) allows a final estimate.
(b) The duplicate assessment, to be known as the primary assessment, must show the amount due if paid in cash within the time limit.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-22
County auditor notice of assessment to affected person; installment payments
Sec. 22. (a) Upon receipt of the primary assessment, the county auditor shall by mail notify the affected person of the amount of the assessment against the person's property.
(b) The notice must state the following:
(1) That the amount is due not later than thirty (30) days after the approval of the assessment by the works board.
(2) That a person who desires to pay the person's assessment by installments must enter into a written agreement under subsection (c) before the due date.
(c) A person who desires to pay the person's assessment in twenty (20) equal semiannual installments must before the due date enter into a written agreement stating that in consideration of that privilege the person:
(1) will not make an objection to an illegality or irregularity regarding the assessment against the person's property; and
(2) will pay the assessment as required by law with specified interest.
(d) The agreement under subsection (c) shall be filed in the office of the county auditor. If a property owner elects to pay the property owner's assessments in installments, the assessment shall be entered for collection on the duplicate, shall have the same priority and rights, and shall be collected in the same manner as other taxes. (e) The interest rate for the installments of the assessment is the interest rate established in IC 6-1.1-37-9.
(f) An assessment of less than one hundred dollars ($100) may not be paid in installments.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-23
Assessment due date; interest on delinquent assessment
Sec. 23. (a) The entire assessment is payable in cash without interest not later than thirty (30) days after the approval of the assessment by the works board if an agreement has not been signed and filed under section 22 of this chapter.
(b) If the assessment is not paid when due, the total assessment becomes delinquent and bears interest at the rate prescribed by IC 6-1.1-37-9 per year from the date of the final acceptance of the completed system by the works board.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-24
County auditor receipt and accounting for assessment payments; use of proceeds; special fund
Sec. 24. (a) The county auditor shall do the following:
(1) Receive the payment of assessment installments.
(2) Keep all accounts and give proper vouchers for the payment of assessment installments.
(b) Proceeds arising from assessments for the payment of a particular system may not be diverted to the payment of any other system.
(c) The proceeds from assessments for the payment of a particular system constitute a separate special fund.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-25
Assessment installment payments due upon delinquency; collection of delinquent installments
Sec. 25. Failure to pay an installment of principal or interest when the installment is due makes all installments of principal yet unpaid due and payable immediately, unless the unpaid installment of principal or interest is paid within the grace period provided. The county shall proceed to collect delinquent installments as delinquent taxes are collected.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-26
Supplementary proceedings to correct defect or irregularity in contract
Sec. 26. If a defect or an irregularity results in the invalidity of a contract, an assessment, or a lien under this chapter, the defect or irregularity shall be corrected by supplementary proceedings that substantially comply with this chapter. As added by P.L.7-2002, SEC.1.



CHAPTER 41. FINANCING OF PUBLIC WORK PROJECTS BY POLITICAL SUBDIVISIONS

IC 36-9-41-1.5
"Eligible efficiency project"
Sec. 1.5. As used in this chapter, "eligible efficiency project" means:
(1) a project necessary or useful to carrying out an interlocal cooperation agreement entered into by two (2) or more political subdivisions or governmental entities under IC 36-1-7; or
(2) a project necessary or useful to the consolidation of local government services.
As added by P.L.88-2009, SEC.17.

IC 36-9-41-2
"Public work"
Sec. 2. As used in this chapter, "public work" means a project for the construction of any public building, highway, street, alley, bridge, sewer, drain, or any other public facility that is paid for out of public funds.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-3
Borrowing by political subdivision to finance public work project or eligible efficiency project; notice; constitutional debt limitation
Sec. 3. Notwithstanding any other statute, a political subdivision may borrow the money necessary to finance:
(1) a public work project; or
(2) an eligible efficiency project;
from a financial institution in Indiana by executing a negotiable note under section 4 of this chapter. The political subdivision shall provide notice of its determination to issue the note under IC 5-3-1. Money borrowed under this chapter is chargeable against the political subdivision's constitutional debt limitation.
As added by P.L.81-2004, SEC.47. Amended by P.L.88-2009, SEC.18.

IC 36-9-41-4
Terms of the note Sec. 4. A political subdivision borrowing money under section 3 of this chapter shall execute and deliver to the financial institution the negotiable note of the political subdivision for the sum borrowed. The note must bear interest, with both principal and interest payable in equal or approximately equal installments on January 1 and July 1 each year over a period not exceeding ten (10) years.
As added by P.L.81-2004, SEC.47. Amended by P.L.182-2009(ss), SEC.453.

IC 36-9-41-5
Payments
Sec. 5. (a) The first installment of principal and interest on a note executed under this chapter is due on the next January 1 or July 1 following the first tax collection for which it is possible for the political subdivision to levy a tax under subsection (b).
(b) The political subdivision shall appropriate an amount for and levy a tax each year sufficient to pay the political subdivision's obligation under the note according to its terms.
(c) An obligation of a political subdivision under a note executed under this chapter is a valid and binding obligation of the political subdivision, notwithstanding any tax limitation, debt limitation, bonding limitation, borrowing limitation, or other statute to the contrary.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-6
Taxpayer objections
Sec. 6. If a political subdivision gives notice under section 3 of this chapter of its determination that money should be borrowed under this chapter, not less than ten (10) taxpayers in the political subdivision who disagree with the determination may file a petition in the office of the county auditor not more than thirty (30) days after notice of the determination is given. The petition must state the taxpayers' objections and the reasons why the taxpayers believe the borrowing to be unnecessary or unwise.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-7
Department of local government finance proceedings
Sec. 7. (a) Upon receiving a petition under section 6 of this chapter, the county auditor shall immediately certify a copy of the petition, together with other data necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and other data, the department of local government finance shall fix a time and place for a hearing on the matter.
(b) The hearing shall be held not less than five (5) and not more than thirty (30) days after the department's receipt of the certified petition, and shall be held in the county where the petition arose.
(c) The department of local government finance shall give notice

of the hearing by letter to the political subdivision and to the first ten (10) taxpayer petitioners listed on the petition. A copy of the letter shall be sent to each of the first ten (10) taxpayer petitioners at the taxpayer's usual place of residence at least five (5) days before the date of the hearing. In addition, public notice shall be published at least five (5) days before the date of the hearing under IC 5-3-1.
(d) After the hearing under subsection (c), the department of local government shall issue a final determination concerning the petition.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-8
Judicial review
Sec. 8. A:
(1) taxpayer who signed a petition filed under section 6 of this chapter; or
(2) political subdivision against which a petition is filed under section 6 of this chapter;
may petition the tax court established by IC 33-3-5-1 for judicial review of the final determination of the department of local government finance on the taxpayers' petition. The petition for judicial review must be filed in the tax court not more than forty-five (45) days after the date of the department's final determination.
As added by P.L.81-2004, SEC.47.






ARTICLE 10. RECREATION, CULTURE, AND COMMUNITY FACILITIES

CHAPTER 1. DEFINITIONS

IC 36-10-1-2
"Park purposes"
Sec. 2. "Park purposes" include the establishment, equipment, and operation of parks, boulevards, pleasure drives, parkways, wheelways, park boulevards, bridlepaths, playgrounds, playfields, bathhouses, comfort stations, swimming pools, community centers, recreation centers, other recreational facilities, and recreational programs.
As added by Acts 1981, P.L.309, SEC.108.

IC 36-10-1-3
"Public way"
Sec. 3. "Public way" includes highway, street, avenue, boulevard, road, lane, or alley.
As added by Acts 1981, P.L.309, SEC.109.

IC 36-10-1-4
"Capital improvement"
Sec. 4. "Capital improvement" means the building, facilities, or improvements that a capital improvement board determines will be of general public benefit or welfare and will promote the cultural, recreational, public, or civic well-being of the community, including a convention center. This includes the land comprising the site, equipment, heating and air-conditioning facilities, sewage disposal facilities, landscaping, walks, drives, parking facilities, and other structures, facilities, appurtenances, materials, and supplies that are necessary to make any building, facility, or improvement suitable for the use for which it was constructed.
As added by Acts 1982, P.L.218, SEC.1. Amended by P.L.82-1985, SEC.8.

IC 36-10-1-5
"Convention center"
Sec. 5. "Convention center" means a building or buildings containing facilities for meetings, conventions, commencements, convocations, sporting events, entertainment spectaculars, product

displays, or other displays of industrial or cultural value, which facilities may be used for cultural, governmental, educational, recreational, exhibition, or civic purposes. The term also includes the site, landscaping, parking, site improvement, and provision of related services incidental to these purposes.
As added by Acts 1982, P.L.218, SEC.2.



CHAPTER 2. GENERAL POWERS CONCERNING RECREATION, CULTURE, AND COMMUNITY FACILITIES

IC 36-10-2-2
Recreation facilities and programs
Sec. 2. A unit may establish, aid, maintain, and operate public parks, playgrounds, and recreation facilities and programs.
As added by Acts 1980, P.L.211, SEC.5.

IC 36-10-2-3
Recreational use of watercourse
Sec. 3. A unit may regulate any recreational use of a watercourse.
As added by Acts 1980, P.L.211, SEC.5.

IC 36-10-2-4
Libraries, museums, and other facilities and programs
Sec. 4. A unit may establish, aid, maintain, and operate libraries and museums, cultural, historical, and scientific facilities and programs, and community restitution or service facilities and programs.
As added by Acts 1980, P.L.211, SEC.5. Amended by P.L.32-2000, SEC.26.

IC 36-10-2-5
Neighborhood centers, arenas, and stadiums
Sec. 5. A unit may establish, aid, maintain, and operate neighborhood centers, community centers, civic centers, convention centers, auditoriums, arenas, and stadiums.
As added by Acts 1980, P.L.211, SEC.5.

IC 36-10-2-6
Extraterritorial powers
Sec. 6. A municipality may exercise powers granted by sections 2, 4, and 5 of this chapter in areas within four (4) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.5.



CHAPTER 3. GENERAL PARK AND RECREATION LAW

IC 36-10-3-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to a park and recreation board.
"Department" refers to a department of parks and recreation.
"District" means the area within the jurisdiction of a department.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-3
Department of parks and recreation; creation; transfer of property to park and recreation board
Sec. 3. (a) The fiscal body of a unit may adopt an ordinance creating a department of parks and recreation and repealing in the ordinance or resolution prior ordinances or resolutions creating separate park and recreation authorities. The department consists of a park and recreation board, a superintendent, and other personnel that the board determines.
(b) After a board has been created, all books, papers, documents, and other property of former park and recreation authorities shall be transferred to and become the property of the board.
As added by Acts 1981, P.L.309, SEC.110. Amended by P.L.354-1985, SEC.2; P.L.11-1987, SEC.34; P.L.157-1991, SEC.3.

IC 36-10-3-4
Municipal board; membership; ex officio members; additional members
Sec. 4. (a) A city board consists of four (4) members to be appointed by the city executive. The members shall be appointed on the basis of their interest in and knowledge of parks and recreation, but no more than two (2) members may be affiliated with the same political party. In addition, the creating ordinance may provide for one (1) or two (2) ex officio members, those being:
(1) a member of the governing body of the school corporation selected by that body;
(2) a member of the governing body of the library district selected by that body; or
(3) both subdivisions (1) and (2).
(b) A town board consists of four (4) members to be appointed by

the town legislative body. The members shall be appointed on the basis of their interest in and knowledge of parks and recreation. Except as provided in section 4.1 of this chapter, not more than two (2) members may be affiliated with the same political party. Members of the board must be residents of the district. In addition, the creating ordinance may provide for one (1) or two (2) ex officio members, those being:
(1) a member:
(A) of the governing body of the school corporation selected by that body; or
(B) designated by the governing body of the school corporation;
(2) a member of the governing body of the library district selected by that body; or
(3) both subdivisions (1) and (2).
(c) A county board shall be appointed as follows:
(1) Two (2) members shall be appointed by the judge of the circuit court.
(2) One (1) member shall be appointed by the county executive.
(3) Two (2) members shall be appointed by the county fiscal body.
The members appointed under subdivisions (1), (2), and (3) shall be appointed on the basis of their interest in and knowledge of parks and recreation, but no more than one (1) member appointed under subdivisions (1) and (3) may be affiliated with the same political party. In a county having at least one (1) first or second class city, the creating ordinance must provide for one (1) ex officio board member to be appointed by the executive of that city. The member appointed by the city executive must be affiliated with a different political party than the member appointed by the county executive. However, if a county has more than one (1) such city, the executives of those cities shall agree on the member. The member serves for a term coterminous with the term of the appointing executive or executives.
(d) Ex officio members have all the rights of regular members, including the right to vote. A vacancy in an ex officio position shall be filled by the appointing authority.
(e) Neither a municipal executive nor a member of a county fiscal body, county executive, or municipal fiscal body may serve on a board.
(f) The creating ordinance in any county may provide for:
(1) the county cooperative extension coordinator;
(2) the county extension educator; or
(3) a member of the county extension committee selected by the committee;
to serve as an ex officio member of the county board, in addition to the members provided for under subsection (c).
(g) The creating ordinance in a county having no first or second class cities may provide for a member of the county board to be selected by the board of supervisors of a soil and water conservation district in which a facility of the county board is located. The

member selected under this subsection is in addition to the members provided for under subsections (c) and (f).
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.320, SEC.1; P.L.207-1984, SEC.1; P.L.157-1991, SEC.4; P.L.40-1993, SEC.68; P.L.271-1993, SEC.1; P.L.2-1995, SEC.138; P.L.64-1998, SEC.3; P.L.128-2007, SEC.1.

IC 36-10-3-4.1
Town board; waiver of requirements
Sec. 4.1. A town legislative body may, by a majority vote, waive any or all of the following requirements of a town board member under section 4(b) of this chapter:
(1) The requirement that a member of the town board be affiliated with a political party.
(2) The requirement that not more than two (2) of the four (4) members of the town board be affiliated with the same political party.
A town legislative body may vote for a waiver only if the waiver is necessary due to the absence of persons who are willing to serve on the town board and who satisfy any or all of the requirements.
As added by P.L.128-2007, SEC.2.

IC 36-10-3-5
Board of park and recreation; initial appointments; vacancy
Sec. 5. (a) Initial appointments to a municipal board are as follows:
(1) One (1) member for a term of one (1) year.
(2) One (1) member for a term of two (2) years.
(3) One (1) member for a term of three (3) years.
(4) One (1) member for a term of four (4) years.
As a term expires, each new appointment is for a four (4) year term. All terms expire on the first Monday in January, but a member continues in office until his successor is appointed.
(b) Initial appointments to a county board are as follows:
(1) The circuit court judge's appointments are for one (1) and three (3) year terms, respectively.
(2) The county executive's appointment is for a two (2) year term.
(3) The county fiscal body's appointments are for two (2) and four (4) year terms, respectively.
As a term expires, each new appointment is for a four (4) year term. All terms expire on the first Monday in January, but a member continues in office until his successor is appointed.
(c) An appointing authority shall make initial appointments within ninety (90) days after the creation of the department.
(d) If an appointment for any new term is not made by the first Monday in April, the incumbent shall serve another term.
(e) In making initial appointments under subsections (a) or (b), an appointing authority, in order to provide continuity of experience and programs, shall give special consideration to the appointment of

members from previous park or recreation boards.
(f) If a vacancy on the board occurs, the appointing authority shall appoint a person to serve for the remainder of the unexpired term.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.320, SEC.2.

IC 36-10-3-6
Board of park and recreation; removal; procedure
Sec. 6. A member may be removed only for cause, upon specific written charges filed against him. The charges shall be filed with and heard by the appointing authority, unless the appointing authority is bringing the charges. If the appointing authority is bringing the charges, the unit's fiscal body shall appoint a hearing officer. The person to hear the charges shall fix a date for a public hearing and give public notice at least ten (10) days in advance of the hearing. At the hearing the member is entitled to present evidence and argument and to be represented by counsel.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.320, SEC.3.

IC 36-10-3-7
Board of park and recreation; advisory member
Sec. 7. If a municipality is located in a county having a county board, the municipal and county boards may each designate a member to sit with the other board in an advisory capacity.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.320, SEC.4.

IC 36-10-3-8
Board of park and recreation; regular and special meetings; election of officers; quorum
Sec. 8. (a) All meetings of the board are open to the public. The board shall fix the time and place of its regular meetings, but it shall meet at least quarterly.
(b) Special meetings of the board may be called by the president or by any two (2) members by written request to the secretary. The secretary shall send to each member, at least two (2) days before a special meeting, a written notice fixing the time, place, and purpose of the meeting. Written notice of a special meeting is not required if the time of the special meeting is fixed at a regular meeting or if all members are present at the special meeting.
(c) At its first regular meeting each year the board shall elect a president and a vice president. The vice president may act as president during the absence or disability of the president. The board may select a secretary either from within or outside its membership.
(d) A majority of the members constitutes a quorum. Action of the board is not official unless it is authorized by at least three (3) members present and acting.
As added by Acts 1981, P.L.309, SEC.110.
IC 36-10-3-9
Board of park and recreation; compensation
Sec. 9. (a) The members of the board may receive a salary in an amount fixed by the fiscal body.
(b) If the board determines that members or employees should attend a state, regional, or national conference dealing with park and recreation problems, the board may authorize the payment of the actual expenses involved in attending the conference. However, the amount must be available as part of the board's appropriation.
(c) A fiscal body may appropriate and approve a per diem allowance to a member of a board for attending a meeting of the board.
(d) The unit shall provide suitable quarters for holding meetings and conducting the work of the board.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.320, SEC.5; P.L.238-1997, SEC.1.

IC 36-10-3-10
Board of park and recreation; duties
Sec. 10. (a) The board shall:
(1) exercise general supervision of and make rules for the department;
(2) establish rules governing the use of the park and recreation facilities by the public;
(3) provide police protection for its property and activities, either by requesting assistance from state, municipal, or county police authorities, or by having specified employees deputized as police officers; the deputized employees, however, are not eligible for police pension benefits or other emoluments of police officers;
(4) appoint the necessary administrative officers of the department and fix their duties;
(5) establish standards and qualifications for the appointment of all personnel and approve their appointments without regard to politics;
(6) make recommendations and an annual report to the executive and fiscal body of the unit concerning the operation of the board and the status of park and recreation programs in the district;
(7) prepare and submit an annual budget in the same manner as other executive departments of the unit; and
(8) appoint a member of the board to serve on another kind of board or commission, whenever a statute allows a park or recreation board to do this.
(b) In a municipality, the board shall fix the compensation of officers and personnel appointed under subsections (a)(4) and (a)(5), subject to IC 36-4-7-5 and IC 36-4-7-6.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-11 Board of park and recreation; powers
Sec. 11. (a) The board may:
(1) enter into contracts and leases for facilities and services;
(2) contract with persons for joint use of facilities for the operation of park and recreation programs and related services;
(3) contract with another board, a unit, or a school corporation for the use of park and recreation facilities or services, and a township or school corporation may contract with the board for the use of park and recreation facilities or services;
(4) acquire and dispose of real and personal property, either within or outside Indiana;
(5) exercise the power of eminent domain under statutes available to municipalities;
(6) sell, lease, or enter into a royalty contract for the natural or mineral resources of land that it owns, the money received to be deposited in a nonreverting capital fund of the board;
(7) engage in self-supporting activities as prescribed by section 22 of this chapter;
(8) contract for special and temporary services and for professional assistance;
(9) delegate authority to perform ministerial acts in all cases except where final action of the board is necessary;
(10) prepare, publish, and distribute reports and other materials relating to activities authorized by this chapter;
(11) sue and be sued collectively by its legal name, as the "__________ (unit's name) Park and Recreation Board", with service of process being had upon the president of the board, but costs may not be taxed against the board or its members in any action;
(12) invoke any legal, equitable, or special remedy for the enforcement of this chapter, a park or recreation ordinance, or the board's own action taken under either; and
(13) release and transfer, by resolution, a part of the area over which it has jurisdiction for park and recreational purposes to park authorities of another unit for park and recreational purposes upon petition of the park or recreation board of the acquiring unit.
(b) The board may also lease any buildings or grounds belonging to the unit and located within a park to a person for a period not to exceed fifty (50) years. The lease may authorize the lessee to provide upon the premises educational, research, veterinary, or other proper facilities for the exhibition of wild or domestic animals in wildlife parks, dining facilities, swimming facilities, golf courses, skating facilities, dancing facilities, amusement rides generally found in amusement parks, or other recreational facilities. A lease may be made for more than one (1) year only to the highest and best bidder, after notice that the lease will be made has been given by publication in accordance with IC 5-3-1.
(c) Notwithstanding subsection (b), the board may lease buildings or grounds belonging to the unit for a period of more than one (1)

year without soliciting the highest and best bidder or providing notice under IC 5-3-1 if:
(1) the buildings or grounds are leased to an Indiana nonprofit corporation;
(2) the buildings or grounds are operated as a public golf course; and
(3) the golf course remains subject to rules and regulations promulgated by the board.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.320, SEC.6; P.L.228-1986, SEC.1; P.L.35-1990, SEC.72; P.L.328-1995, SEC.1.

IC 36-10-3-11.5
Legalization of operation of City of New Albany property by nonprofit corporation without a lease before July 1, 1995
Sec. 11.5. (a) This section applies to the city of New Albany.
(b) The operation of city owned buildings or grounds operated as a golf course by a nonprofit corporation before July 1, 1995, without a lease from the city, or under a lease that was not open to public bid to lease the buildings or grounds, is legalized and validated.
As added by P.L.220-2011, SEC.684. Amended by P.L.119-2012, SEC.235.

IC 36-10-3-12
Board of park and recreation; public or private sale of personal property declared to be surplus
Sec. 12. The board may sell, or order sold through a designated representative, by public or private sale, any personal property that the board has declared to be surplus at a regular or special meeting and has declared to have an aggregate appraised value of five thousand dollars ($5,000) or less. Whenever the board decides to sell at a private sale, the board must employ a qualified appraiser to determine a reasonable selling price for each kind of surplus item and must publish, in the manner provided in IC 5-3-1:
(1) the fact that a private sale will be held;
(2) the location of the sale;
(3) the dates of the beginning and end of the sale;
(4) the time of day during which the sale will take place;
(5) the kinds of items to be sold at the sale; and
(6) the price of each kind of item, which may not be less than the reasonable selling price determined by the qualified appraiser.
If the board decides to sell at a public sale, the board shall conduct the sale in the manner provided by law for the unit.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-13
Superintendent of parks and recreation; appointment; qualifications; incumbents
Sec. 13. (a) This subsection applies to counties and towns. The

board may appoint a superintendent of parks and recreation. The board may not consider political affiliation in the selection of the superintendent.
(b) This subsection applies to cities. If a superintendent of parks and recreation is appointed, the superintendent shall be appointed under IC 36-4-9-2 without considering political affiliation.
(c) If there is more than one (1) superintendent of any park or recreation department involved at the time the creating ordinance is adopted, the board may appoint only one (1) superintendent for the new department.
(d) The superintendent must:
(1) be qualified by training or experience in the field of parks and recreation; or
(2) have a certification or an advanced degree in the field of parks and recreation.
(e) An incumbent performing park and recreation functions in a supervisory capacity at the time a unit adopts a creating ordinance under this chapter is eligible for appointment as superintendent or as an assistant, but he must have the required training, experience, or certification.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.320, SEC.7; P.L.157-1991, SEC.5.

IC 36-10-3-14
Superintendent of parks and recreation; duties
Sec. 14. Under the direction of the board, the superintendent shall:
(1) propose annually a plan for the operation of the department;
(2) administer the plan as approved by the board;
(3) supervise the general administration of the department;
(4) keep the records of the department and preserve all papers and documents of the department;
(5) recommend persons for appointment as assistants if the board determines there is a need;
(6) appoint the employees of the department, subject to the approval of the board, according to the standards and qualifications fixed by the board and without regard to political affiliation;
(7) prepare and present to the board an annual report; and
(8) perform other duties that the board directs.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-15
Assistant superintendent of parks and recreation; appointment; qualifications; duties
Sec. 15. (a) If the board determines that the size of the department's operation requires assistants for the superintendent, the board may appoint, upon the recommendation of the superintendent, one (1) or more assistants. The board shall determine their qualifications on a basis similar to that prescribed for the superintendent. (b) Assistants are directly responsible to the superintendent and shall perform the duties specified by the superintendent.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-16
Officers' and employees' bonds and crime policies
Sec. 16. (a) Every officer and employee who handles money in the performance of duties as prescribed by this chapter shall execute an official bond for the term of office or employment before entering upon the duties of the office or employment.
(b) The fiscal body of the unit may under IC 5-4-1-18 authorize the purchase of a blanket bond or crime insurance policy endorsed to include faithful performance to cover all officers' and employees' faithful performance of duties. The amount of the bond or crime insurance policy shall be fixed by the fiscal body and, in the case of a municipality, must be approved by the executive.
(c) All official bonds shall be filed and recorded in the office of the county recorder of the county in which the department is located.
(d) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by Acts 1981, P.L.309, SEC.110. Amended by P.L.201-1988, SEC.1; P.L.49-1995, SEC.12.

IC 36-10-3-17
Advisory council and special committees; composition; selection; duties; reports
Sec. 17. (a) The board may create an advisory council and special committees composed of citizens interested in parks and recreation.
(b) In selecting an advisory council or special committees, the board shall give consideration to the groups in the community particularly interested in parks and recreation. In a resolution creating an advisory council or a special committee, the board shall specify the terms of its members and the purposes for which it is created.
(c) The advisory council or a special committee shall:
(1) study the subjects and problems specified by the board and recommend to the board additional problems in need of study;
(2) advise the board concerning these subjects, particularly as they relate to different areas and groups in the community; and
(3) upon the invitation of the board, sit with and participate in the deliberations of the board, but without the right to vote.
(d) The advisory council or a special committee shall report only to the board and shall make inquiries and reports only in those areas specified by the board's resolution creating the council or committee.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-18
Gifts, donations, and subsidies; approval; disposition
Sec. 18. (a) The board may accept gifts, donations, and subsidies for park and recreational purposes. However, a gift or transfer of

property to the board may not be made without its approval.
(b) A gift or grant of money shall be deposited in a special nonreverting fund to be available for expenditure by the board for purposes specified by the grantor. The disbursing officer of the unit may draw warrants against the fund only upon vouchers signed by the president and secretary of the board.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.320, SEC.8.

IC 36-10-3-19
Special taxing district for purposes of levying special benefit taxes; determination of revenues necessary for expenditures not covered by issuance of bonds
Sec. 19. (a) The territory within the boundaries of the unit comprises a special taxing district for the purpose of levying special benefit taxes for park and recreational purposes as provided in this chapter.
(b) The fiscal body of the unit shall determine and provide the revenues necessary for the operation of the department or for capital expenditures not covered by the issuance of bonds by:
(1) a specific levy to be used exclusively for these purposes;
(2) a special appropriation; or
(3) both of these methods.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-20
Special nonreverting capital fund; purposes; withdrawals
Sec. 20. (a) Upon the request of the board, the fiscal body of the unit may establish, by ordinance, a special nonreverting capital fund for the purposes of acquiring land or making specific capital improvements. The fiscal body may include in the board's annual budget an item and an appropriation for these specific purposes.
(b) Money placed in the nonreverting capital fund may not be withdrawn except for the purposes for which the fund was created, unless the fiscal body repeals the ordinance. The fiscal body may not repeal the ordinance under suspension of the rules.
As added by Acts 1981, P.L.309, SEC.110. Amended by P.L.358-1987, SEC.1.

IC 36-10-3-21
Cumulative building fund; establishment; levy of tax; collection of tax
Sec. 21. (a) The board may establish a cumulative building fund under IC 6-1.1-41 to provide money for:
(1) building, remodeling, and repair of park and recreation facilities; or
(2) purchase of land for park and recreation purposes.
In addition to the requirements of IC 6-1.1-41, before a fund may be established, the proposed action must be approved by the fiscal body of the unit. (b) To provide for the cumulative building fund, the unit's fiscal body may levy a tax in compliance with IC 6-1.1-41 not to exceed one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of assessed valuation of taxable property within the unit.
(c) The tax shall be collected and held in a special fund known as the unit's park and recreation cumulative building fund.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.45, SEC.93; P.L.358-1987, SEC.2; P.L.17-1995, SEC.42; P.L.6-1997, SEC.231.

IC 36-10-3-22
Fees for particular activities; special funds; deposits; withdrawals
Sec. 22. (a) Park and recreation facilities and programs shall be made available to the public free of charge as far as possible. However, if it is necessary in order to provide a particular activity, the board may charge a reasonable fee.
(b) The unit's fiscal body may establish by ordinance, upon request of the board:
(1) a special nonreverting operating fund for park purposes from which expenditures may be made as provided by ordinance, either by appropriation by the board or by the unit's fiscal body; or
(2) a special nonreverting capital fund for the purpose of acquiring land or making specific capital improvements from which expenditures may be made by appropriation by the unit's fiscal body.
The unit's fiscal body shall designate the fund or funds into which the unit's fiscal officer (or county treasurer) shall deposit fees from golf courses, swimming pools, skating rinks, or other major facilities requiring major expenditures for management and maintenance. Money received from fees other than from major facilities or received from the sale of surplus property shall be deposited by the unit's fiscal officer (or county treasurer) either in the special nonreverting operating fund or in the nonreverting capital fund, as directed by the board. However, if neither fund has been established, money received from fees or from the sale of surplus property shall be deposited in the unit's general fund. Money from either special fund may be disbursed only on approved claims allowed and signed by the president and secretary of the board.
(c) Money placed in the special nonreverting capital fund may not be withdrawn except for the purposes for which the fund was created, unless the fiscal body repeals the ordinance establishing the fund. The fiscal body may not repeal the ordinance under suspension of the rules.
(d) Money procured from fees or received from the sale of surplus property under section 12 of this chapter shall be deposited at least once each month with the fiscal officer of the unit.
As added by Acts 1981, P.L.309, SEC.110. Amended by P.L.372-1983, SEC.1.
IC 36-10-3-23
Acquisition of real property; resolution; improvements; notice; option or contract; appraisal; hearing
Sec. 23. (a) This section applies only to:
(1) the acquisition of real property; or
(2) a work of improvement;
that will be financed by the issuance of bonds.
(b) If the board decides to:
(1) acquire land for any of the purposes prescribed in this chapter, either by purchase or by appropriation, and in conjunction with the acquisition to proceed with a work of improvement authorized by this chapter;
(2) acquire real property without proceeding at the time with a work of improvement; or
(3) proceed with a work of improvement where the real property has been already secured;
it shall adopt a resolution stating the purpose, describing the land to be acquired, the manner of acquisition, and, in the case of an appropriation, the other land that may be injuriously affected, or describing the lands already acquired and intended to be used in connection with the proposed work of improvement.
(c) If a work of improvement is provided for in the resolution, the board shall have preliminary plans and specifications and an estimate of the cost of the proposed work prepared by the engineer selected to do the work. The resolution must be open to inspection by all persons interested in or affected by the appropriation of land or the construction of the work. The board shall have notice of the resolution and its contents published in accordance with IC 5-3-1. The notice must state a date on which the board will receive or hear remonstrances from persons interested in or affected by the proceedings and on which it will determine the public utility and benefit.
(d) Notice shall be sent by certified mail to each owner of land to be appropriated under the resolution, using the owner's address as shown on the tax duplicates. In addition, notice of the land to be appropriated shall be published in accordance with IC 5-3-1. All persons affected in any manner by the proceedings, including all taxpayers in the district, are considered notified of the pendency of the proceedings and of all subsequent acts, hearings, adjournments, and orders of the board by the original notice by publication.
(e) In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is a sufficient description of the property purchased, to be purchased, or to be appropriated or damaged to give a description of the entire tract by a platted description or by metes and bounds, whether the land is composed of one (1) or more lots or parcels and whether it is owned by one (1) or more persons. If the land or a part of it is to be acquired by purchase, the resolution must also state the maximum proposed cost.
(f) The board may, at any time before the adoption of the

resolution:
(1) obtain from the owner or owners of the land an option for its purchase; or
(2) enter into a contract for its purchase upon the terms and conditions that the board considers best.
The option or contract is subject to the final action of the board confirming, modifying, or rescinding the resolution and to the condition that the land may be paid for only out of the special fund resulting from the sale of bonds as provided by this chapter.
(g) If the board decides to acquire any lots or parcels of land by purchase, the board shall appoint two (2) qualified appraisers to appraise the fair market value of the land. Each appraiser must be professionally engaged in making appraisals or be trained as an appraiser and licensed as a broker under IC 25-34.1. The appraisers may not be interested directly or indirectly in any land that is to be acquired under the resolution or that may be injured or incur local benefits. The appraisers shall take an oath that they have no interest in the matter and that they will honestly and impartially make the valuation. The appraisers shall return the appraisers' separate appraisals to the board not more than thirty (30) days after the date of their appointment. The appraisals shall be filed with and become a part of the record of the proceeding.
(h) The board may not take an option on the land or enter into a contract to purchase it at a price greater than the average of the two (2) appraisals received under subsection (g). The title to land to be acquired under the resolution, whether by purchase or appropriation, does not vest until the land is paid for out of the special fund established by the sale of bonds as provided in this chapter. Any indebtedness or obligation of any kind incurred by the board due to the acquisition of land or to construction work shall be paid out of the funds under the control of the board and is not an indebtedness or obligation of the unit.
(i) At the time fixed for the hearing, or at any time before the hearing, an owner of land to be appropriated under the resolution or injuriously affected or a person owning real or personal property located in the district may file a written remonstrance with the secretary of the board.
(j) At the hearing, which may be adjourned from time to time, the board shall hear all persons interested in the proceedings and all remonstrances that have been filed. After considering the evidence, the board shall take final action determining the public utility and benefit of the proposed project by confirming, modifying, or rescinding the resolution. The final action shall be recorded and is final and conclusive upon all persons.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.320, SEC.9; P.L.170-2003, SEC.18.

IC 36-10-3-24
Bonds; purpose; denominations; interest exempt from taxation; limitations Sec. 24. (a) In order to raise money to pay for land to be acquired for any of the purposes named in this chapter, to pay for an improvement authorized by this chapter, or both, and in anticipation of the special benefit tax to be levied as provided in this chapter, the board shall cause to be issued, in the name of the unit, the bonds of the district. The bonds may not exceed in amount the total cost of all land to be acquired and all improvements described in the resolution, including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the costs of supervision and inspection during the period of construction of a work. The expenses to be covered in the bond issue include all expenses of every kind actually incurred preliminary to acquiring the land and the construction of the work, such as the cost of the necessary record, engineering expenses, publication of notices, preparation of bonds, and other necessary expenses. If more than one (1) resolution or proceeding of the board under section 23 of this chapter is confirmed whereby different parcels of land are to be acquired, or more than one (1) contract for work is let by the board at approximately the same time, the cost involved under all of the resolutions and proceedings may be included in one (1) issue of bonds.
(b) The bonds may be issued in any denomination not less than one thousand dollars ($1,000) each, in not less than five (5) nor more than forty (40) annual series. The bonds are payable one (1) series each year, beginning at a date after the receipt of taxes from a levy made for that purpose. The bonds are negotiable. The bonds may bear interest at any rate, payable semiannually. After adopting a resolution ordering bonds, the board shall certify a copy of the resolution to the unit's fiscal officer. The fiscal officer shall prepare the bonds, and the unit's executive shall execute them, attested by the fiscal officer.
(c) The bonds and the interest on them are exempt from taxation as prescribed by IC 6-8-5-1. Bonds issued under this section are subject to the provisions of IC 5-1 and IC 6-1.1-20 relating to:
(1) the filing of a petition requesting the issuance of bonds;
(2) the right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a);
(3) the appropriation of the proceeds of the bonds and approval by the department of local government finance; and
(4) the sale of bonds at public sale for not less than their par value.
(d) The board may not have bonds of the district issued under this section that are payable by special taxation when the total issue for that purpose, including the bonds already issued or to be issued, exceeds two percent (2%) of the adjusted value of the taxable property in the district as determined under IC 36-1-15. All bonds or

obligations issued in violation of this subsection are void. The bonds are not obligations or indebtedness of the unit, but constitute an indebtedness of the district as a special taxing district. The bonds and interest are payable only out of a special tax levied upon all the property of the district as prescribed by this chapter. The bonds must recite the terms upon their face, together with the purposes for which they are issued.
As added by Acts 1981, P.L.309, SEC.110. Amended by P.L.6-1997, SEC.232; P.L.90-2002, SEC.517; P.L.219-2007, SEC.144; P.L.146-2008, SEC.793.

IC 36-10-3-25
Bonds; notice; hearing; ordinance approving issue
Sec. 25. (a) Before bonds may be issued under section 23 of this chapter, the board shall give notice of a public hearing to disclose the purposes for which the bond issue is proposed, the amount of the proposed issue, and all other pertinent data.
(b) The board shall have published in accordance with IC 5-3-1 a notice of the time, place, and purposes of the hearing.
(c) After the public hearing and before additional proceedings on the bond issues, the board must obtain an ordinance approving the bond issue from the unit's fiscal body.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.45, SEC.94.

IC 36-10-3-26
Bonds; disposition of proceeds
Sec. 26. All proceeds from the sale of bonds issued under section 24 of this chapter shall be kept in a separate fund. The fund shall be used to pay for land and other property acquired and for the construction of a work under the resolution, including all costs and expenses incurred in connection with the project. The fund may not be used for any other purpose. The fund shall be deposited as provided in this chapter. A surplus remaining from the proceeds of the bonds after all costs and expenses are paid shall be paid into and becomes a part of the park district bond fund.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-27
Levy of special tax on real and personal property; park district bond fund
Sec. 27. (a) In order to raise money to pay all bonds issued under section 24 of this chapter, the board shall levy annually a special tax upon all of the real and personal property located in the district sufficient to pay the principal of the bonds as they mature, including accrued interest. The board shall have the tax to be levied each year certified to the auditor of the county in which the district is located at the time for certification of tax levies. The tax shall be collected and enforced by the county treasurer in the same manner as other taxes are collected and enforced. (b) As the tax is collected, it shall be accumulated and kept in a separate fund to be known as the park district bond fund. The tax shall be applied to the payment of the district bonds and interest as they mature and may not be used for another purpose.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-28
Primary obligation on bond
Sec. 28. If a board or district is discontinued under section 3 of this chapter, the primary obligation on its bonds is not affected, and the unit assumes liability for the payment of the bonds according to their terms.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-29
Joint department of parks and recreation; creation; eligibility; agreement; amendments
Sec. 29. (a) Two (2) or more units may create a joint department of parks and recreation.
(b) Only a unit that has by ordinance created a department under this chapter is eligible to participate in the creation of a joint department.
(c) The boards of the units that desire to create a joint department must agree upon the use of facilities, personnel, the distribution and raising of financial support, and other matters. The agreement may provide:
(1) for a joint district and joint board to supersede the separate districts and boards; or
(2) that the separate districts and boards be maintained.
After agreement has been reached, the fiscal body of each unit must adopt an ordinance approving the terms of the agreement before the agreement becomes final. The ordinances may not be passed under suspension of the rules.
(d) Failure of one (1) of the units to adopt the ordinance within ninety (90) days after the agreement has been reached voids the arrangement for all parties. However, the remaining parties may proceed with a new agreement.
(e) Amendments to an agreement may be made by adoption of an ordinance by the fiscal body of each unit.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-30
Joint board of parks and recreation; organization and function; powers and duties; executive committee, membership, authority, and limitations
Sec. 30. (a) A joint board shall be organized and shall function in the same manner as a separate board. The joint board consists of all the members of the separate boards. Two-thirds (2/3) of the members constitute a quorum, and official action must be authorized by two-thirds (2/3) of the members. The joint board has all of the

powers and duties of a separate board under this chapter, including the authority to issue bonds of the joint district.
(b) The joint board may create an executive committee composed of an equal number of members from each participating unit. The executive committee has all of the authority and limitations of the joint board, except that official action by the executive committee must be authorized by each member of the committee. In addition, an executive committee member may demand that an issue be submitted to the joint board.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-31
Joint board of parks and recreation; budget request; disposition of money appropriated
Sec. 31. (a) The joint board shall determine its total budget request. The members of each participating unit shall present to their fiscal body the total budget and shall state the amount chargeable to their unit by the terms of the agreement and ordinance. If their fiscal body does not appropriate an amount sufficient to meet the unit's proportionate share, the joint board may:
(1) reduce the expenditures attributable to that unit; or
(2) treat the reduced appropriation as a repudiation of the agreement and terminate the relationship according to section 32 of this chapter.
(b) Money appropriated by the participating units shall be deposited in a joint park and recreation board fund in the custody of the fiscal officer of the participating unit making the largest appropriation to the fund. Money may be withdrawn from the fund only upon vouchers signed by the president and secretary of the joint board.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-32
Joint board of parks and recreation; withdrawal of participating unit; termination; distribution of money remaining in fund; continuation of obligation
Sec. 32. (a) A participating unit may withdraw from a joint department at the end of a fiscal year by repealing its adopting ordinance and filing a copy of the repealing ordinance with the other participating units.
(b) The joint board may by resolution terminate the participation of a unit when the unit does not contribute its proportion of the total budget agreed upon in the original agreement and ordinance. The termination occurs at the end of the fiscal year in which the joint board makes its finding.
(c) At the conclusion of the fiscal year in which a withdrawal or termination occurs, the joint board shall equitably distribute to participating units all money remaining in the fund.
(d) A withdrawal does not alter the obligation of the units and the joint board to continue to levy and collect special benefit taxes to

provide debt service on all outstanding bonds of the joint district.
(e) If a unit has appropriated money for payment to a joint board that has been discontinued, the money shall be placed in the fund of the board of that unit. If the separate board no longer exists, the money shall be deposited in the general fund of the unit.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-33
Extension of service to unincorporated area; request; petition
Sec. 33. (a) A request to a municipality to extend park and recreation service to the unincorporated area of a township in which the municipality is located or in a township adjacent to the township in which the municipality is located may be made by at least the number of registered voters required under IC 3-8-6-3 to place a candidate on the ballot in that area or township and who reside in that area or township, unless the area is already located within another park district.
(b) The request must be made by petition to the board of the municipality and must:
(1) state the reasons for the need of service;
(2) specify the unincorporated area or township to be served; and
(3) include the signatures and addresses of the petitioners.
As added by Acts 1981, P.L.309, SEC.110. Amended by P.L.12-1995, SEC.132.

IC 36-10-3-34
Extension of service to unincorporated area; public hearing; notice; approval or rejection; joint board
Sec. 34. (a) The board shall fix a date for a public hearing on each petition filed under section 33 of this chapter. The board shall publish in accordance with IC 5-3-1 a notice of the time, place, and purpose of the hearing. The cost of the notice shall be paid by the petitioners.
(b) After the public hearing has been held, the board may by resolution approve the petition and recommend an ordinance accomplishing its objectives to the municipal fiscal body. The secretary or a member of the board shall present the petition and ordinance to the fiscal body at its first meeting after approval of the petition. However, if the board rejects the petition, it may not be presented to the fiscal body.
(c) If the board involved is a joint board, the petition must also be approved by the members from the municipality involved, and then the petition and ordinance shall be presented to the fiscal body of the municipality involved.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.45, SEC.95.

IC 36-10-3-35
Extension of service to unincorporated area; approval of petition

and adoption of ordinance; election; notice; ballot; cost and expense of election
Sec. 35. (a) If the fiscal body approves the petition and adopts the ordinance presented under section 34 of this chapter, the ordinance takes effect.
(b) After the adoption of the ordinance, the fiscal body shall certify the question under IC 3-10-9-3 to the county election board of the county containing the greatest percentage of population of the municipality and fix a date for a special election to be held not later than ninety (90) days after adoption. However, if a primary, general, or municipal election will be conducted in each precinct in the affected area not later than six (6) months after the ordinance is adopted, the special election shall be conducted on the same day as the primary, general, or special election. The election shall be held by the county election board in the area described in the petition. IC 3-10-8-6 applies to the special election. Any voter residing in the affected area may vote in the election.
(c) The county election board shall give public notice of the special election in accordance with IC 3-10-2-2.
(d) The ballot must be in the form prescribed by IC 3-10-9-4 and must state "Shall park and recreation services be extended?".
(e) If the special election is not conducted at a general election, municipal election, or primary election, the fiscal body shall appropriate a sum sufficient to defray the cost of the ballots and to pay the expense of the election as prescribed by IC 3. The appropriation may be from the general fund or by transfer from the operating budget of the department.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.45, SEC.96; P.L.3-1987, SEC.568; P.L.3-1993, SEC.280; P.L.3-1997, SEC.471.

IC 36-10-3-36
Extension of service to unincorporated area; area to become part of district; appointment of member to board; application of chapter
Sec. 36. (a) If a majority of those voting in a special election vote under section 35 of this chapter for the extension of park and recreation services, then at the beginning of the next fiscal year the area becomes part of the district of the department.
(b) At the time the area becomes part of the district, the circuit judge of the county shall appoint a member from the area to the board. The member shall be appointed with the same qualifications and for the same term as other members and has the same powers and duties. If the petition of more than one (1) area is approved, the circuit judge shall make the selection of members so as to maintain the bipartisan character of the board as far as possible. As each additional member is appointed, the quorum of the board is increased by one (1).
(c) The board has the same powers and duties to provide park and recreation service to the area as it has for the municipality, and this

chapter applies as fully to the area to which service is extended as it applies to a municipality. However, the board need not provide service to the area before revenues from the area are available.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-37
Extension of service to unincorporated area; property subject to levy; certification of rate; review; issuance of bond
Sec. 37. (a) After a favorable special election under section 35 of this chapter, all property in the area to which service is extended is subject to the same levy for park and recreational purposes as other property within the district. After determining the levy for park and recreational purposes, the fiscal body of the municipality shall certify the rate to be applied to the area in the same manner as all other municipal levies are certified. In reviewing the park and recreation levy, all reviewing authorities shall treat the levy on the district property as a single levy so that the ultimate rate of tax for park and recreation purposes on all property in the district is identical.
(b) The authority of the board to issue bonds under sections 23 through 28 of this chapter includes all property in the area to which service is extended, but bonds may not be issued upon property in the area to which service is extended that do not obligate other property in the district to the same degree. After determining the levy for the park district bond fund, the board shall certify the rate to be applied to the area in the same manner as the rate to be applied to property in the municipality.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-38
Application of section; annexed territory; levy for park and recreational purposes
Sec. 38. (a) This section applies in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(b) This section applies only if a municipality annexes territory that is part of a district under this chapter.
(c) Any annexed territory that is in the district before the effective date of the annexation ordinance remains a part of the district, and the property in the annexed territory is subject to the same levy for park and recreational purposes as other property within the district. The annexing municipality may not impose an additional levy on the property in the annexed territory for park and recreational purposes.
As added by Acts 1981, P.L.309, SEC.110. Amended by P.L.56-1988, SEC.15; P.L.12-1992, SEC.190.

IC 36-10-3-39
Application of section; discharge of firearm or shooting of arrow with bow, Class B misdemeanor; hunting, firearm sport, or archery area
Sec. 39. (a) This section applies only to parks within the

jurisdiction of a county board.
(b) A person who knowingly discharges a firearm or shoots an arrow with a bow into or inside a park commits a Class B misdemeanor.
(c) This section does not apply to an area that the board designates as a hunting, firearm sport, or archery area.
As added by Acts 1981, P.L.309, SEC.110.

IC 36-10-3-40
Issuance of bonds payable from county innkeeper's tax
Sec. 40. As an alternative to issuing bonds under section 24 of this chapter, the board may issue bonds payable from the county innkeeper's tax. The issuance of the bonds must be initiated by a resolution of the commission established by IC 6-9-7-2, recommending the issuance of the bonds and their purpose. Bonds that are payable from the innkeeper's tax imposed under IC 6-9-7 must be retired before August 1, 1999.
As added by P.L.74-1986, SEC.7. Amended by P.L.85-1993, SEC.5.

IC 36-10-3-41
Approval of bond issuance by county council; reduction of innkeeper's tax rate
Sec. 41. The bonds may not be issued until they have been approved by the county council. After the county council has approved the issuance of the bonds, the county council may not reduce the innkeeper's tax rate below a rate that would produce one and twenty-five hundredths (1.25) times the highest annual debt service on the bonds to their final maturity, based on an average of the immediately preceding three (3) years tax collections, if the tax has been levied for the last preceding three (3) years. If the tax has not been levied for the last preceding three (3) years, the county council may not reduce the rate below a rate which would produce one and twenty-five hundredths (1.25) times the highest debt service, based upon a study by a qualified public accountant or financial advisor.
As added by P.L.74-1986, SEC.8.

IC 36-10-3-42
Hearing; appropriation of proceeds; sale
Sec. 42. (a) The board shall hold a hearing as required by section 25 of this chapter. The board shall appropriate the proceeds of the bonds as required by law for special taxing district bonds.
(b) IC 6-1.1-20-1, IC 6-1.1-20-2, and IC 6-1.1-20-5 apply to the issuance of the bonds.
(c) The bonds may be sold at public sale in accordance with IC 5-1-11 or may be sold at a negotiated sale.
As added by P.L.74-1986, SEC.9. Amended by P.L.25-1995, SEC.92.

IC 36-10-3-43
Certification of debt service schedule; time for retirement of bonds Sec. 43. After the sale of the bonds the secretary of the board shall certify to the county auditor a debt service schedule for the bonds. The schedule must provide that bonds that are payable from the innkeeper's tax imposed under IC 6-9-7 are retired before August 1, 1999.
As added by P.L.74-1986, SEC.10. Amended by P.L.85-1993, SEC.6.

IC 36-10-3-44
Lease or contracts for performance of historical pageants and admissions and maintenance of facilities
Sec. 44. The board may enter into a lease or contracts with not-for-profit corporations providing detailed terms and conditions for:
(1) the performance of historical pageants and entertainments; and
(2) the charging of admissions and maintenance of the facilities.
The contract must not extend for a longer term than the term of the bonds.
As added by P.L.74-1986, SEC.11.

IC 36-10-3-45
Sections not to be repealed during period of outstanding bonds
Sec. 45. The general assembly covenants that it will not repeal or amend:
(1) IC 6-9-7-6;
(2) IC 6-9-7-7;
(3) IC 36-10-3-40;
(4) IC 36-10-3-41;
(5) IC 36-10-3-42; and
(6) IC 36-10-3-43;
in a manner that would adversely affect owners of the bonds as long as the bonds are outstanding.
As added by P.L.74-1986, SEC.12.



CHAPTER 4. PARKS DEPARTMENT IN CERTAIN CITIES

IC 36-10-4-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to a board of park commissioners, or board of parks and recreation of a consolidated city.
"Department" refers to a department of public parks, or department of parks and recreation of a consolidated city.
"District" means the area within the jurisdiction of a department.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-3
Department of public parks; establishment; membership; compensation; oath
Sec. 3. (a) A department of public parks is established as an executive department of the city.
(b) The department is under the control of a board of park commissioners. The board consists of four (4) commissioners appointed by the city executive. Each commissioner must be a freeholder residing in the city, and no more than two (2) commissioners may have the same political affiliation.
(c) A second class city may pay each commissioner an annual salary in an amount fixed by the fiscal body. The commissioners shall be paid their actual expenses upon approval by the city executive.
(d) Before beginning his duties each commissioner shall take and subscribe the usual oath of office. The oath shall be indorsed upon the certificate of appointment and filed with the city clerk. If a commissioner has not filed his oath:
(1) within thirty (30) days after the beginning of his term; or
(2) by the date of his appointment if he was appointed after the beginning of the term;
he is considered to have refused to serve and the office becomes vacant.
As added by Acts 1981, P.L.309, SEC.111. Amended by

P.L.176-2002, SEC.10.

IC 36-10-4-4
Commissioner; appointment; removal
Sec. 4. (a) By February 1 each year, the executive shall appoint a commissioner to fill the vacancy caused by the expiration of a term. Each commissioner appointed holds office for a term of four (4) years, beginning with January 1 in the year of appointment. If a vacancy occurs on the board, the executive shall appoint a commissioner for the remainder of the term.
(b) A commissioner may not be removed from office except upon charges preferred in writing before the executive, with a hearing held on them. If the executive is bringing the charges, the fiscal body shall appoint a hearing officer. The only permissible reasons for removal are as follows:
(1) Inefficiency.
(2) Neglect of duty.
(3) Malfeasance in office.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.11.

IC 36-10-4-5
Second class city; resolution to extend boundaries; remonstrance; referendum; election; effective date of extension; operation of parks
Sec. 5. (a) In a second class city, the board may adopt a resolution to extend the boundaries of the district to the county boundaries unless the county has already established a park district under IC 36-10-3. The board must file a certified copy of the resolution with the county auditor and county treasurer. Notice of the adoption of the resolution shall be given by publication once each week for two (2) weeks in accordance with IC 5-3-1.
(b) Whenever the board has adopted a resolution under subsection (a), remonstrances may be filed by the affected voters within ninety (90) days after the last publication under subsection (a). Remonstrances must be signed in ink by the voter in person and state the address of each signer and that the signer is a registered voter. A person who signs a remonstrance when he is not a registered voter commits a Class D felony. More than one (1) voter may sign the same remonstrance.
(c) A vote on the public question shall be held if at least the number of the registered voters of the county required under IC 3-8-6-3 to place a candidate on the ballot file remonstrances under subsection (b) with the county clerk protesting the extension of the district.
(d) The county clerk shall certify to the county election board in accordance with IC 3-10-9-3 whether or not the required number of registered voters of the county have filed remonstrances. If sufficient remonstrances have been filed, the county election board shall publish a notice of the election once a week for two (2) consecutive

weeks in accordance with IC 5-3-1-4, the first publication to be at least thirty (30) days before the date of the election. The question presented to the voters at the election shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall the county park district be established?".
The election is governed by IC 3 whenever not in conflict with this chapter. The county election board shall make a return of the votes cast at the referendum.
(e) If a majority of the votes cast are against the extension of the district, the district is not extended. If sufficient remonstrances are not filed or if a majority of the votes cast support the extension of the district, the district is extended.
(f) The extension of the district is effective on January 1 of the year following the adoption of the resolution or, if an election is held, on January 1 of the year following the date of the election.
(g) A municipality that becomes part of a district by reason of the extension of the district under this section may continue to establish, maintain, and operate parks and other recreational facilities under any other law. The parks and other recreational facilities shall be operated by the municipality separate from the parks and other recreational facilities under the jurisdiction of the board in the same manner as they would be operated by the municipality if it was not within the district.
(h) The operation of separate parks or recreational facilities by a municipality does not affect the obligation of property owners within the municipality to pay all taxes imposed on property within the district.
(i) The legislative body of a municipality may elect that the separate parks or other recreational facilities of the municipality be maintained or operated as a part of the district by adopting a resolution or an ordinance to that effect. The separate park or other recreational facility comes under the jurisdiction of the board at the time specified in the resolution or ordinance.
As added by Acts 1981, P.L.309, SEC.111. Amended by P.L.358-1987, SEC.3; P.L.3-1987, SEC.569; P.L.12-1995, SEC.133.

IC 36-10-4-6
Extended districts in certain counties; board of park commissioners; term; vacancy
Sec. 6. (a) This section applies whenever a district is extended under section 5 of this chapter and such district is not located in a county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000).
(b) After the district is extended under section 5 of this chapter, the board consists of five (5) commissioners. Two (2) commissioners shall be appointed by the city executive, two (2) commissioners shall be appointed by the county executive of the county in which the city is located, and one (1) commissioner shall be appointed by a majority vote of the presidents of the school boards of the school corporations

in the county in which the city is located. The commissioners appointed by the county executive must be residents of the area of the district outside the corporate boundaries of the city. The commissioners appointed by the county executive may not be members of the same political party, and the commissioners appointed by the city executive may not be members of the same political party.
(c) A commissioner of an extended district may hold office for an unlimited number of terms.
(d) After the initial terms have expired, all of the commissioners after the extension of the district shall be appointed for terms of four (4) years, beginning on January 1. The terms of office of the three (3) commissioners in office at the time of the extension terminate January 1, and the terms of office of the new commissioners begin January 1. The city executive shall appoint one (1) commissioner for an initial term of two (2) years and one (1) for an initial term of four (4) years. The county executive shall appoint two (2) commissioners, one (1) commissioner for an initial term of two (2) years and the other commissioner for an initial term of four (4) years. The presidents of the school boards shall appoint one (1) commissioner for an initial term of four (4) years.
(e) A vacancy in the office of a commissioner shall be filled for the remainder of the term by the appointing authority.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.12; P.L.358-1987, SEC.4; P.L.12-1992, SEC.191; P.L.170-2002, SEC.172; P.L.119-2012, SEC.236.

IC 36-10-4-6.1
Extended districts in other counties; board of park commissioners; term; vacancy
Sec. 6.1. (a) This section applies whenever a district is extended under section 5 of this chapter and such district is located in a county having a population of more than one hundred seventy-five thousand (175,000) but less than one hundred eighty-five thousand (185,000).
(b) After the district is extended under section 5 of this chapter, the board consists of five (5) commissioners. Three (3) commissioners shall be appointed by the city executive, and two (2) commissioners shall be appointed by the county executive of the county in which the city is located. The commissioners appointed by the county executive must be residents of the areas of the district outside the corporate boundaries of the city. No more than two (2) of the three (3) commissioners appointed by the city executive may be members of the same political party, and the commissioners appointed by the county executive may not be members of the same political party.
(c) A commissioner of an extended district may hold office for an unlimited number of terms.
(d) All commissioners after the extension of the district shall be appointed for terms of four (4) years, beginning on January 1. The three (3) commissioners whose terms of office have not expired

continue in office and are considered appointees of the city executive until the expiration of the four (4) year terms for which they each were originally appointed. The county executive shall appoint two (2) commissioners, one for a term of two (2) years and the other for a term of four (4) years. As the term of each commissioner expires, a new commissioner shall be appointed for a term of four (4) years so that at all times the board consists of three (3) commissioners appointed by the city executive and two (2) commissioners appointed by the county executive.
(e) A vacancy in the office of a commissioner shall be filled for the remainder of the term by the appointing authority.
As added by P.L.358-1987, SEC.5. Amended by P.L.12-1992, SEC.192; P.L.170-2002, SEC.173; P.L.119-2012, SEC.237.

IC 36-10-4-7
Board of park commissioners; election of officers; quorum; regular meetings; office; report; disposition of money received
Sec. 7. (a) The board shall elect at its first regular meeting in February each year one (1) of the commissioners president and another vice president. The vice president shall perform the duties of the president during the absence or disability of the president.
(b) A majority of the commissioners constitutes a quorum. Action of the board is not binding unless authorized by a majority of the commissioners at a regular or duly called special meeting of the board. If there is a tie vote on any question, the city executive shall cast the deciding vote.
(c) The board shall fix a time for holding regular meetings. Special meetings of the board may be called at any time by its president, or by any two (2) of the commissioners, upon a written request to the secretary. If a special meeting is called, the secretary shall notify the commissioners by mailing written notices of the time of the meeting at least one (1) day before the meeting. All meetings are open to the public.
(d) The proper authorities of the city shall provide a suitable office for the board where its maps, plans, documents, records, and accounts shall be kept, subject to public inspection at all reasonable times.
(e) By February 1 of each year the board shall make a report to the city executive of:
(1) its proceedings, including a full statement of its receipts and disbursements for the preceding calendar year;
(2) the acquisition of lands by the board;
(3) improvements made by the board; and
(4) general character of the work of the board during the preceding year.
(f) Money received by the board shall immediately be paid into the city treasury and credited to the department. All expenditures relating to the parks, parkways, public grounds, public ways, and other places of the city under the control of the department shall be provided for by a special levy of taxes. The money shall be paid from

the city treasury when ordered by the board.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-8
Taxing district for levying special benefit taxes
Sec. 8. All of the area:
(1) within the corporate boundaries of a city; and
(2) in unincorporated areas of the county to which the district has been extended;
constitutes a taxing district for levying special benefit taxes for park purposes as provided in this chapter. Area added to the district under section 5 of this chapter is considered to have received a special benefit from the park facilities of the district equal to or greater than the special taxes imposed on the area by this chapter in order to pay all or a part of the cost of the facilities.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-9
Control of property within district; public ways passing through park property; powers of board
Sec. 9. (a) The board has, subject to statute and to the right given by section 5 of this chapter to other municipalities within the district to operate separate parks and recreational facilities, exclusive control of all property within the district used for park purposes.
(b) In addition, the part of all public ways that pass through park property is considered to be a part of this property and is also under the control of the board.
(c) The board may do the following:
(1) Acquire, lay out, and improve land for park purposes in the district and may equip, operate, maintain, and regulate the public use of that property.
(2) Appoint a secretary, and, in his absence a secretary pro tempore, landscape architects, engineers, surveyors, attorneys, clerks, guards, laborers, playground directors, and other employees, prescribe their duties and authority, and fix their compensation. If a superintendent of the department is appointed, he shall be appointed under IC 36-4-9-2.
(3) Make rules not in conflict with statutes or the ordinances of the city for the management of the property under its control.
(4) Require the department of public safety of the city to detail police officers to execute the orders and enforce the rules made by the board and to be subject to the board, with the city executive deciding any disagreement between the two (2) departments as to the number and duration of the details of police officers.
(5) Locate, erect, and maintain fountains in parks, as well as in the public ways that form the boundaries of parks, or intersect with them.
(6) Erect and maintain suitable fences around parks.
(7) Seize and impound animals found running at large in any of

the parks, including establishing suitable places for the impounding.
(8) Lease or sell any buildings, grounds, materials, equipment, or any parts of them owned by the city that are under the control of the department and that the board determines are not required for park purposes, permitting any other department of the city or the school city to occupy or use the property upon terms that are approved by the executive. All sums realized from the lease, sale, or other disposition of property shall be deposited in the city treasury to the credit of the department and expended for park purposes. All buildings and structures erected upon land under the control of the board are under the control of the board, and the board may not permit the erection of any building or structure upon land unless it becomes the property of the city. A lease or sale of minerals, mineral rights, or royalties for minerals for more than one (1) year from land owned by a second class city or a lease for more than one (1) year in a city that adopted this chapter by ordinance under IC 19-7-9 (before its repeal on September 1, 1981) may be made only to the highest and best bidder after notice of the sale or lease has been given by publication in accordance with IC 5-3-1.
(d) The board may also do the following:
(1) Vacate public ways, or parts of them, on land under the control of the board in the same manner as the city works board may vacate them.
(2) Take over and control public ways, or parts of them, within the city and convert them into boulevards or pleasure driveways if they connect with or run into or through a park, parkway, or boulevard or are necessary for the establishment of a park or boulevard system in the city, including grading, improving, and beautifying them and relinquishing to other departments of the city the control of a public way or parkway in streets taken over that are not necessary or desirable for maintenance as part of the park system of the city.
(3) Petition the proper board of the city to construct any necessary drainage or sanitary sewers and connections in a public way or parkway bordering park property and require a public service corporation to lay, install, and connect water and gas mains and electric light conduits in and along a boulevard or park drive when reasonably necessary.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.45, SEC.97; Acts 1981, P.L.320, SEC.13; P.L.3-1990, SEC.139.

IC 36-10-4-10
Powers of board extended five miles outside corporate city boundaries
Sec. 10. In a city that adopted this chapter by ordinance under IC 19-7-9 (before its repeal on September 1, 1981), the powers granted the board by section 9(a) extend five (5) miles outside the

corporate boundaries of the city.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.14; P.L.3-1990, SEC.140.

IC 36-10-4-11
Shade trees and lawns along public ways; resolution assessing cost; hearing; assessments; playgrounds; public school grounds or buildings
Sec. 11. (a) The board has exclusive control over the planting, trimming, and maintenance of shade trees along the public ways of the city. The board may:
(1) take over and control the improvement, maintenance, and embellishment of all lawns and street centers in and along the public ways of the city; or
(2) compel the owners of lots and parcels of land bordering on the public ways to plant, trim, protect, and maintain shade trees and to sod, plant, and maintain lawns and centers after first adopting a resolution showing the public necessity and assessing the cost against the abutting lots and parcels of land.
(b) After adopting a resolution under subsection (a), the board shall give notice and provide a hearing, with right of remonstrance, in the same manner as is provided for street and sidewalk improvements by the works board of the city. However, instead of letting a contract to the highest and best bidder, the board may carry out the improvement with its own employees and charge the actual cost in the same manner as if a contract was let. The cost may include a reasonable guaranty, but may not, however, exceed the estimate to be made and placed on file at the time of the adoption of the resolution.
(c) All assessments levied for the improvements are payable in one (1) payment, without notice, at the next regular taxpaying time after the completion of the improvement. The assessments are liens against the separate lots and parcels of land abutting the improvement. If they are not paid when due, they may be enforced by foreclosure, after giving notice, in the same manner as assessments for street and sidewalk improvements.
(d) The board has exclusive control over the establishment and maintenance of public playgrounds, public playfields, public swimming pools, public baths, community centers, and recreation centers in the city. The board shall select directors, assistants, and employees to manage and control the facilities and shall prescribe their duties and fix their compensation. The board may expend the sums from the general park fund for recreation purposes that it considers advantageous to the city.
(e) The governing body of the school corporation of the city may permit the use of public school grounds or buildings under its control that are required or adaptable for recreation purposes when that use will not interfere with use for school purposes.
As added by Acts 1981, P.L.309, SEC.111.
IC 36-10-4-12
Open spaces for park, recreational, or civic purposes
Sec. 12. The board may develop open spaces for park, recreational, or civic purposes in cities where areas have become blighted or require redevelopment for the public welfare in cooperation with the redevelopment commission and the plan commission for the city, providing out of park funds, by bond issue, from other available funds, or by the receipt of grants or donations for such purposes the money necessary for the redevelopment commission to acquire the areas for the department and paying the money to the redevelopment commission for the project.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-13
Law governing adoption of plans, giving of notice, and receiving of bids in letting of contract
Sec. 13. The board is subject to IC 36-1-12 governing similar action by the works board when adopting plans, giving notice, and receiving bids in the letting of a contract for public improvements or repairs.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.57, SEC.43.

IC 36-10-4-14
Actions to recover damages for breach of agreement, penalties for violation of ordinance, damages for injury to property, and possession of property
Sec. 14. The board may bring an action in the name of the city to recover:
(1) damages for the breach of an agreement, expressed or implied, relating to or growing out of the establishment, management, or improvement of the parks, public ways, and other property used for park purposes under its control;
(2) penalties for the violation of an ordinance;
(3) damages for injury to the personal or real property relating to the parks, public ways, and other property used for park purposes; or
(4) possession of property.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-15
Publication of rules adopted by board
Sec. 15. All rules that the board adopts under this chapter shall be published in accordance with IC 5-3-1.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.45, SEC.98.

IC 36-10-4-16
Taxes; disbursements; borrowing; general park fund; special funds; fees; deposits; withdrawals Sec. 16. (a) A tax on the taxable property in the district, as it appears on the tax duplicate, shall be levied annually by the city legislative body for park purposes.
(b) The tax shall be collected the same as other city taxes are collected, and the city fiscal officer shall, between the first and fifth days of each month, notify the board of the amount of taxes collected for park purposes during the preceding month. At the date of notification, the city fiscal officer shall credit the park fund with the amount.
(c) The board may expend on behalf of the city all sums of money collected from:
(1) taxes;
(2) the sale of privileges in the parks of the city;
(3) the sale of bonds of the city for park purposes; and
(4) any other source.
All gifts, donations, or payments that are given or paid to the city for park purposes belong to the general park fund, the special nonreverting operating fund, or the special nonreverting capital fund to be used by the board as provided by this chapter. Warrants for expenditures shall be drawn by the city fiscal officer upon a voucher of the board signed by the president or vice president and secretary.
(d) The city legislative body may borrow money for the use of the department and may issue the bonds of the city to pay back the borrowed money in the manner provided by statute for the issue of bonds for the general purposes of the city. However, the board may not contract debts beyond the amount of its annual income and the amount available from the sale of bonds or other sources.
(e) All money remaining in the treasury to the credit of the board at the end of the calendar year belongs to the general park fund, the special nonreverting operating fund, or the special nonreverting capital fund for use by the board for park purposes.
(f) Park and recreation facilities and programs shall be made available to the public free of charge as far as possible. However, if it is necessary in order to provide a particular activity, the board may charge a reasonable fee.
(g) The city legislative body may establish by ordinance upon request of the board:
(1) a special nonreverting operating fund for park purposes from which expenditures may be made as provided by ordinance, either by appropriation by the board or by the city legislative body; or
(2) a special nonreverting capital fund for the purpose of acquiring land or making specific capital improvements from which expenditures may be made by appropriation by the city legislative body.
The city legislative body shall designate the fund or funds into which the city fiscal officer shall deposit fees from golf courses, swimming pools, skating rinks, or other major facilities requiring major expenditures for management and maintenance. Money received from fees other than from major facilities or received from the sale

of surplus property shall be deposited by the city fiscal officer either in the special nonreverting operating fund or in the nonreverting capital fund, as directed by the board. However, if neither fund has been established, money received from fees or from the sale of surplus property shall be deposited in the general park fund. Money from either special fund may be disbursed only on approved claims allowed and signed by the president and secretary of the board.
(h) Money placed in the special nonreverting capital fund may not be withdrawn except for the purposes for which the fund was created, unless the fiscal body repeals the ordinance establishing the fund. The fiscal body may not repeal the ordinance under suspension of the rules.
(i) Money procured from fees or received from the sale of surplus property shall be deposited at least once each month with the city fiscal officer.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.15; P.L.372-1983, SEC.2; P.L.173-2003, SEC.40.

IC 36-10-4-17
Granting of public utility franchise
Sec. 17. A franchise may not be granted by the city for the construction or maintenance of railways or telephone, telegraph, pipe, or conduit lines upon, across, over, or through a park, parkway, park boulevard, boulevard, or driveway under the control of the board without the consent of the board.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-18
Ordinance authorizing sale of park lands; disposition of proceeds
Sec. 18. If a board decides to sell a part of the park lands owned by the city, it shall prepare an ordinance authorizing the sale and submit it to the city legislative body. If the legislative body passes the ordinance, the land shall be sold as other land of the city is sold and the proceeds of the sale credited to the department. The proceeds shall be expended for the improvement of the remaining park land or for the purchase of other land for park purposes, as the board considers best for the city.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-19
Building lines; establishment by resolution; nature of rights in land between building line and park property; procedure; regulation of use of property; conflict of interest
Sec. 19. (a) The board may, by resolution, establish a building line determining the distance at which all structures erected upon any premises fronting a park, parkway, or boulevard may be erected. Upon the adoption of the resolution, the board shall acquire, in the name of the city, by donation, condemnation, or purchase, the land between the building line and the park, parkway, or boulevard, or an interest in the land that will secure to the board the right to prevent

the erection of or to require the removal of all structures outside of the line, or both. After the adoption of the resolution, a permit may not be issued by a department or officer of the city authorizing the erection of a structure outside of the established line unless approved by the board.
(b) The establishment of a building line outside of a park, parkway, or boulevard in connection with the donation, condemnation, or purchase of land or an interest in it is a perpetual annihilation of all rights of the owners of property over and across which the building line runs to erect a structure or a part of one between the building line and the park, parkway, or boulevard. However, the perpetual and irrevocable free license to use and occupy the land between a building line and the park property is reserved to the property owner for purposes other than the erection of structures.
(c) If the board decides to establish a building line, the board has the same powers and shall proceed in the same manner in the condemnation, assessment, and collection of benefits, awards of damages, remonstrances, hearings, appeals, rehearings, and other matters as it does in the acquisition of real property. Benefits may not be assessed against property other than that abutting on the park, parkway, or boulevard along which the building line is established and within the limits of the building line. However, the total amount of benefits assessed against lots and parcels of land fronting on the park, parkway, or boulevard and located within the limits of the building line must equal the total cost of the establishment of the building line.
(d) A subdivision of lots or parcels of land lying within five hundred (500) feet of park, parkway, or boulevard may not be accepted for record and is not valid without the approval of the board. If the board considers it necessary, in order to promote public health, safety, morals, or general welfare, the board may, by general order or resolution, regulate:
(1) horse racing; and
(2) the location of trades, industries, commercial enterprises, buildings, or devices designed for uses that, in the order or resolution, are specified as injurious to the public health, safety, morals, or general welfare;
within five hundred (500) feet of a park, parkway, or boulevard. The right to regulate the use of this property for these purposes is considered to be included in a gift, donation, acquisition, or condemnation under this chapter. However, a lawful business being conducted upon adjacent property when jurisdiction is acquired over the property may not be prohibited or abated without a fair valuation and due compensation.
(e) Commissioners, and clerks, assistants, appointees, or employees of the board may not hold an interest, either directly or indirectly, in any kind of enterprise conducted for profit within one thousand (1,000) feet of a park, parkway, or boulevard under the jurisdiction of the board. The possession or ownership of an interest

operates to vacate the officer or position held by the person and makes him ineligible to hold an office or position under the board while the interest is, either directly or indirectly, possessed or retained by him.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-20
Acquisition of property for various purposes; holding property in trust; establishment of museums; contracts for management and maintenance of facilities
Sec. 20. (a) Real and personal property may be granted, devised, leased, bequeathed, or conveyed to a city for park purposes or for the establishment, improvement, maintenance, or ornamentation of a park, playground, boulevard, pleasureway, parkway, wheelway, garden for horticulture and floriculture, museum, zoological garden, collection of natural history, observatory, library, fountain, monument, work of art, art gallery, or other public ground.
(b) The city may take and hold the property in trust or upon conditions that are approved by the board. The property and the rents, issues, and profits from it are subject to the exclusive control of the board.
(c) The board shall also provide accommodations and take the steps that the money at its disposal will justify for securing and preserving collections of natural history and the establishment of museums in the parks of the city.
(d) The property may be improved, added to, and changed at the board's discretion and shall be protected, preserved, and arranged by the board for the public use and enjoyment under the rules that the board prescribes.
(e) The public may use and enjoy the facilities, although the board may impose an admission charge for entrance into the gardens, museums, and other collections.
(f) The board may also contract for the management and maintenance of gardens, museums, art galleries, or other institutions with a society incorporated under statute, as long as the public has the right to use and enjoy the facilities. The board may also impose an admission charge for entrance into these facilities, which remain subject to the control of the board.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-21
Eminent domain; damages; prior public use
Sec. 21. (a) The board may exercise the power of eminent domain:
(1) within the corporate boundaries of the city; and
(2) outside of the city within ten (10) miles, or five (5) miles if the city adopted this chapter by ordinance under IC 19-7-9 (before its repeal on September 1, 1981), of the corporate boundaries of the city and within the county in which the city is located;
for the purposes of this chapter. The board may award damages to

landowners for real property and property rights appropriated or injuriously affected and assess benefits to property beneficially affected. If the board cannot agree with the owners, lessees, or occupants of any real property selected by the board for the purposes of this chapter, the board may condemn the property as provided in this chapter, and, when not inconsistent with this chapter, may proceed under statutes governing the condemnation of land and rights-of-way for other public purposes.
(b) If the land or surface of the ground on, over, or across which it is necessary or advisable to establish, construct, or improve a boulevard, parkway, or pleasure driveway is already in use for another public purpose or has been condemned or appropriated for a use authorized by statute and is being used for that purpose by the entity appropriating it, the public use or prior condemnation does not bar the board from condemning the use of the ground for park purposes. However, the use by the board does not permanently prevent the use of the land or the surface of the ground for the prior public use or by the entity condemning or appropriating it. In a proceeding prosecuted by the board to condemn the use of land or the surface of the ground for purposes permitted by this chapter, the board must show that its proposed use will not permanently or seriously interfere with the continued use of the land or the surface of the ground.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.16; P.L.3-1990, SEC.141.

IC 36-10-4-22
Authority concerning rivers, streams, and waterways
Sec. 22. (a) This section applies only to the parts of rivers, streams, and waterways that are within or bordering park land and boulevards under the control of the board.
(b) The board may:
(1) keep open rivers, streams, and waterways and prevent the deposit of unsightly or obnoxious materials in or along them;
(2) take over, improve, control, and provide for the protection of the banks of rivers, streams, and waterways, including building levees and taking over levees already built;
(3) control the flow of water;
(4) make rules and regulations concerning rivers, streams, and waterways and their banks as is necessary for these purposes;
(5) dam or change the course of a river, stream, or waterway to provide water for sprinkling, boating, or other purposes;
(6) provide pools or artificial lakes in parks; and
(7) construct bridges and viaducts over or tunnels under rivers, watercourses, or railroads.
(c) The board may also require the owners of real property abutting along and upon rivers, streams, and waterways to remove unsightly or obnoxious materials, filth, and unhealthy and unsanitary substances in or along them. Five (5) days' written notice shall be given to the owners that states the materials, filth, or substances to be

removed. If a property owner fails to comply with the notice the board may remove the materials, filth, or substances. The expense of removal shall be certified by the board to the county treasurer and shall be collected by the treasurer in the same manner as assessments by the board for the improvement of boulevards are collected under this chapter and other statutes, including the sale of the property by the treasurer to pay delinquent expenses.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-23
Improvement of parkway, pleasure driveway, or boulevard; orders; assessment of costs; remonstrance; changing and fixing grade
Sec. 23. (a) The board may, in a proceeding separate from the acquisition of land by purchase or appropriation, order the improvement of a parkway, pleasure driveway, or boulevard, or part of any of these, under the control of the board by surface grading, paving, curbing, or constructing sidewalks in the same manner as the works board of the city may improve a public way or sidewalk within the city. The powers, rights, and duties of the board in carrying out this work are the same as the powers, rights, and duties of the works board in the performance of similar work under general procedures. In addition, the board may determine the kind of pavement to be used. The powers, rights, and duties of the persons to be assessed are the same as those provided under general procedures for doing similar work by the works board, with the cost of improvements assessed to the same extent as property is assessed.
(b) When costs are assessed, they become a lien upon the property to the same extent, are enforceable in the same manner, and have the same rights to payment by installments and appeal as are provided for street and sidewalk improvements ordered by the works board.
(c) If a majority of the resident freeholders affected by the proposed improvement remonstrate in writing against the improvement, the board may, after giving ten (10) days' notice to the remonstrators, petition the circuit court to specifically order the improvement. If at the hearing on the petition the board establishes the public necessity of the proposed improvement and demonstrates that the benefits will equal the assessments against the separate lots or parcels of land, the order shall be made.
(d) If land along one (1) side of a parkway, pleasure driveway, or boulevard is owned by the city or used by it for park purposes, one-half (1/2) of the cost of the improvements under this section, as well as any part of the other one-half (1/2) of the cost of the improvements that cannot be met by special assessments against abutting property, is considered to be benefits accruing to all of the property, real and personal, not exempt from taxation under this chapter and located within the boundaries of the district. The cost shall be paid out of the proceeds of the bonds of the taxing district that are issued and sold for those purposes. Payment shall be made as provided in sections 35 and 37 of this chapter. (e) The board may provide for the rough grading of a parkway, pleasure driveway, or boulevard at the same time as the acquisition of the property or after the property, or a necessary part of it, has already been secured under section 21 of this chapter.
(f) The board may change and fix the grade of a boulevard, park boulevard, public driveway, or public ground under its control to the same extent as the works board of the city may change and fix the grade of a public way or public place within the city.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-24
Appropriation of property; purposes
Sec. 24. The board may appropriate property for:
(1) establishing a park, parkway, pleasure driveway, or boulevard;
(2) widening or extending a park, parkway, pleasure driveway, or boulevard;
(3) opening, widening, or extending a route or right-of-way for a sewer or channel of a watercourse connected with or necessary for the protection of a park, parkway, pleasure driveway, or boulevard;
(4) constructing an embankment or levee along a watercourse for the protection of a park, parkway, pleasure driveway, or boulevard;
(5) constructing a bridge or viaduct upon or connected with a park, parkway, pleasure driveway, or boulevard; or
(6) converting a public way connecting a park, parkway, or boulevard in the city into a boulevard or pleasure driveway.
The board may also, in the same proceeding, provide for the construction of improvements to the property for the purposes for which the property is appropriated. In addition, the board may provide for the construction of any of the improvements when the property or a part of it has been secured by contract or other means.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-25
Resolution to acquire property; adoption; contents; notice of adoption; appraisal; title; hearing; remonstrance, final action
Sec. 25. (a) This section applies only to:
(1) the acquisition of real property; or
(2) a work of improvement;
that will be financed by the issuance of bonds.
(b) If a board decides to:
(1) acquire land for any of the purposes of this chapter, either by purchase or appropriation, and to proceed with an improvement authorized by this chapter, other than surface grading and paving under section 23 of this chapter; or
(2) acquire property without proceeding at that time with an improvement; or
(3) proceed with an improvement when the property has been

already secured by purchase or otherwise;
it shall adopt a resolution under subsection (c).
(c) The resolution must:
(1) declare the purpose;
(2) describe the land to be acquired, the manner of acquisition, and, in case of appropriation, other land that may be injuriously affected; or describe the land already acquired and intended to be used for the proposed improvement; and
(3) if the improvement is provided for in the resolution, require that preliminary plans and specifications and an estimate of the cost of the proposed improvement be prepared by the engineer selected to do the work.
The resolution must be open to inspection by all persons interested in or affected by the appropriation of the land or the construction of the work.
(d) Upon the adoption of the resolution, the board shall have notice of the adoption and content of it published in accordance with IC 5-3-1. The notice must name a date on which the board will receive or hear remonstrances from persons interested in or affected by the proceedings and determine the public utility and benefit of the proposed project.
(e) Notice shall be sent by certified mail to each owner of land to be appropriated under the resolution, using the owner's address as shown on the tax duplicates. In addition, notice of the land to be appropriated shall be published in accordance with IC 5-3-1. All persons affected in any manner by the proceedings, including all taxpayers in the district, are considered to be notified of the pendency of the proceedings and of all subsequent acts, hearings, adjournments, and orders of the board by the original notice by publication.
(f) In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is a sufficient description of the property purchased, to be purchased, or to be appropriated or damaged to give a description of the entire tract by metes and bounds. It does not matter if the property is composed of one (1) or more lots or parcels or owned by one (1) or more persons.
(g) If the land or a part of it is to be acquired by purchase, the resolution must also state the maximum proposed cost. The board may, at any time before the adoption of the resolution:
(1) obtain from the owner or owners of the land an option for its purchase; or
(2) enter into a contract for its purchase upon the terms and conditions that the board considers best.
The option or contract is subject to the final action of the board confirming, modifying, or rescinding the resolution and to the condition that the land shall be paid for only out of the special fund resulting from the sale of district bonds and from local assessments, as provided in this chapter.
(h) If the board decides to acquire any lots or parcels of land by purchase, the board shall appoint three (3) qualified appraisers to

appraise the land. The appraisers may not be interested, directly or indirectly, in any land to be acquired under the resolution or that may be injured or incur local benefits. The appraisers shall take an oath that they have no interest in the matter and that they will honestly and impartially make the valuation. They shall then immediately view the land and determine the true market value of it at that time. They shall report the appraisal in writing, which shall be filed with and becomes a part of the record of the proceeding. The board may not take an option on the land or enter into a contract to purchase it at a higher price than the value named in the report.
(i) The title to any land to be acquired under the resolution, whether by purchase or appropriation, does not vest in the city until it is paid for out of the special fund created by the sale of bonds and from local assessments of special benefits as provided in this chapter. Any indebtedness or obligation incurred by the board due to the acquisition of land or to construction of a work shall be paid out of the funds under the control of the board and is not an indebtedness or obligation of the city.
(j) At or before the time fixed for the hearing, an owner of land to be appropriated or injuriously affected under the resolution, or a person owning real or personal property located within the corporate boundaries of the city, may file a written remonstrance with the secretary of the board. At the hearing, which may be adjourned from time to time, the board shall hear all persons interested in the proceedings and all remonstrances that have been filed. After considering this evidence, the board shall take final action determining the public utility and benefit of the proposed project by either confirming, modifying, or rescinding the resolution. The action shall be recorded and is final and conclusive upon all persons.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.17.

IC 36-10-4-26
Letting of contract for construction; bidder's deposit; payment; limitation of cost; validity of contract
Sec. 26. (a) If the board orders acquisition and construction and has advertised for bids for the construction after final adoption of the resolution, it shall require each bidder to deposit with his bid a certified check for an amount not less than two and one-half percent (2 1/2%) of the engineer's estimate of the cost of the improvement to insure the execution of the contract for which the bid is made.
(b) The contract must state that payments for all work under the contract shall be made only from the special fund derived from the proceeds of bonds and special assessments. A contract may not be let for a higher amount than the estimated cost of the work, and the board may let parts of the proposed work under different contracts. The board may, at any time before the execution of a contract for the work, rescind any acts or orders in relation to the proposed work or take the supplementary proceedings that the board considers necessary. (c) The validity of a contract may not be subsequently questioned by any person except in an action to enjoin the performance of the contract instituted within fifteen (15) days after the execution of the contract. After that fifteen (15) day period, all proceedings and orders of the board preliminary to the contract are valid, conclusive, and binding upon all persons and are not subject to attack. The amount of the benefits resulting to all property in the city and the special tax shall be levied only for the balance.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-27
Properties subject to special tax; lands subject to special assessment for benefits; determination of benefits to all property in city
Sec. 27. (a) After final action of the board confirming the resolution in its original form, all property located within the corporate boundaries of the city is subject to a special tax to provide money to pay the total cost of acquiring land, of an improvement, or of both, including all necessary incidental expenses. The special tax constitutes the amount of benefits resulting to the property from the proceedings and shall be levied as provided in this chapter.
(b) If the board determines that any lots or parcels of land, exclusive of improvements, lying within two thousand (2,000) feet of either side of property to be acquired for a work of construction will incur a particular benefit because of proximity to the property to be acquired or the work of construction, the lots and parcels of land are subject to a special assessment for benefits in addition to the benefits received by them in common with all other property located in the city. The special assessment shall be determined in accordance with this chapter, but the total amount of the additional benefits assessed may not exceed twenty-five percent (25%) of the total cost of acquiring land, of the improvement, or of both.
(c) The total amount of additional benefits assessed and finally confirmed or adjudged against lots and parcels of land, exclusive of improvements, lying within two thousand (2,000) feet shall be deducted from the total cost of acquiring new park land, of the improvement, or of both. The balance of the total cost constitutes the amount of the benefits resulting to all property in the city, with the special tax levied only for the balance.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-28
Lists of property sought to be taken, certain property incurring particular benefit, and persons affected injuriously or beneficially
Sec. 28. (a) When the resolution has been finally confirmed by the board, the board shall have prepared a list of all the owners or holders or property sought to be taken or that will be injuriously affected either by the appropriation of the land or the improvement. The board shall also have prepared a list of all of the owners or holders of lots or parcels of land lying within two thousand (2,000)

feet on either side of the land to be acquired for park or boulevard purposes, for an improvement, or for both that will incur a particular benefit as provided in section 27 of this chapter by the acquisition, location, establishment, construction, or improvement of a park, playground, parkway, pleasure driveway, boulevard, improvement, or structure provided in the resolution.
(b) In addition to the names, the list must show with reasonable certainty a description of the property belonging to each person that will be appropriated or affected either injuriously or beneficially. A greater certainty in names and description is not necessary for the validity of an award or assessment than is required in the assessment of taxes.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-29
Exempt personal and real property; exception
Sec. 29. All real and personal property that is exempt from taxes by statute is exempt from all taxes and assessments under this chapter, except assessments against abutting property for improvements constructed by the board under section 23 of this chapter.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-30
Awards; determination; notice describing location of land appropriated or acquired
Sec. 30. (a) After completion of the list, the board shall proceed to determine and award:
(1) the amount of damages sustained by the owners of the parcels of land required to be appropriated, if any, as provided in the resolution or that will be injuriously affected; and
(2) the amount of particular benefits that will accrue to the lots or parcels of land, exclusive of improvements, lying within two thousand (2,000) feet on either side of the property to be acquired, of the improvement, or of both because of proximity to the land to be acquired and the establishment or construction of a project for park purposes as provided in the resolution and in addition to the benefits received by the lots or parcels of land in common with all property located in the city.
However, the total amount of benefits assessed against the lots and parcels of land, exclusive of improvements, located within two thousand (2,000) feet may not exceed twenty-five percent (25%) of the total cost of land acquisition or of the improvement.
(b) When the list has been completed, the board shall have published in accordance with IC 5-3-1 a notice describing the location of the land appropriated or acquired by the purchase or the land on which the improvement is to be made. The notice must also state:
(1) the general character of the improvement;
(2) what assessments have been made against land within two

thousand (2,000) feet of park property; and
(3) that the assessment list, with the names of the owners to whom damages have been awarded and against whom assessments have been made, a description of property affected, and the amounts of preliminary awards or assessments for each parcel of property affected is on file and can be seen in the board's office.
(c) In addition, the board shall have a written notice served upon the owner of each parcel of land taken or injuriously affected, by leaving a copy at his last and usual place of residence in the city or by delivering a copy to the owner personally. The notice must show separately each item of the determination regarding property owned by him.
(d) The board shall also have mailed a notice to the residence, if known, of persons owning land or parts of land against which special assessments have been made, showing each item of the determination as it affects those persons. If a person is a nonresident or his residence is not known, then he is considered to have been notified by the publication. The notice must name a day, not earlier than ten (10) days after service of the notice, the last day of publication, or the date of mailing, on which the board will receive and hear remonstrances from persons regarding the amount of their respective awards or assessments. Persons not included in the lists, assessments, or awards who claim to be entitled to an assessment or award are considered to have been notified of the pendency of the proceedings by the original notice of the resolution of the board and by the publication as provided in this section.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.45, SEC.99.

IC 36-10-4-31
Notice to mentally incompetent persons or minors; defects or irregularities in proceedings
Sec. 31. (a) If a person having an interest in land affected by the proceedings is mentally incompetent or under eighteen (18) years of age, the board shall certify this fact to its attorney. The attorney shall then apply to the court and secure the appointment of a guardian for the person. The board shall give notice to the guardian, who shall appear and protect the interest of the protected person. However, if the protected person already has a guardian, the notice may be served upon that guardian. The requisites of notice to the guardian are the same as for other notices.
(b) If there are defects or irregularities of any kind in the proceedings with respect to one (1) or more interested persons, they do not affect the proceedings as to any other person. In case of a defect, supplementary proceedings of the same general character as those already prescribed may be had in order to cure it.
As added by Acts 1981, P.L.309, SEC.111. Amended by P.L.33-1989, SEC.129.
IC 36-10-4-32
Remonstrance against award or assessment; hearing; decision; appeal; procedure; costs
Sec. 32. (a) A person notified or considered to be notified under the preceding sections of this chapter may remonstrate in writing against an award or assessment and appear before the board on the day fixed for hearing remonstrances. Every person appearing before the board having an interest in the proceedings shall be given a hearing. After the remonstrances have been received and the hearings held, the board shall either sustain, increase, or decrease the awards or assessments.
(b) A person remonstrating in writing who is aggrieved by the decision of the board may take an appeal to the circuit or superior court in the county in which the city is located. The appeal affects only the amount of the assessment or award of the person appealing.
(c) The appeal may be taken by filing an original complaint in court against the board within ten (10) days after the board's decision. The complaint must set forth the action of the board regarding the assessment or award and the facts relied upon as showing an error of the board. The court, or if requested by a property owner or the board, a jury, shall rehear the matter of the assessment or award de novo and either confirm, decrease, or increase the amount. The cause shall be tried as a civil case. All remonstrances upon which an appeal is taken may be consolidated and heard as one (1) cause of action and shall be heard and determined as soon as practical.
(d) If the amount of benefits assessed against the property is decreased by ten percent (10%) or more, or if the amount of damages is increased by ten percent (10%) or more, the plaintiff is entitled to recover costs.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-33
The local assessment duplicate; collection by county treasurer; payment date; foreclosure; installment payments; law governing; assessment bonds; expense of notices
Sec. 33. (a) Upon completion of the assessment roll by the board, the board shall immediately prepare a duplicate of the assessment roll of benefits, to be known as "The Local Assessment Duplicate", and deliver it, duly certified, to the county treasurer. The amounts of benefits assessed are then liens superior to all other liens, except taxes, against the respective lots or parcels of land upon which they are assessed. The duties of the treasurer are the same as are prescribed by law for the collection of assessments for street improvements.
(b) The assessments of benefits are due and payable to the treasurer from the time of the delivery of the assessment duplicate to the treasurer. If the assessments are not paid within sixty (60) days after delivery, the board, through its attorney, shall proceed to foreclose the liens in a court of competent jurisdiction as mortgages

are foreclosed, with similar rights of redemption and the right to sell the property to pay the assessments. The board may recover costs, reasonable attorney's fees, and interest from the expiration of the sixty (60) day period at the rate of six percent (6%) per year. If the person against whom the assessment is made is a resident of the city, demand shall be made by delivery to him personally or mailing to his last and usual place of residence a notice of the assessment and demand for payment.
(c) A person assessed for special and local benefits may, within thirty (30) days after confirmation of the assessments, decide to pay the assessment in installments in the same manner as provided for the payment of assessments for the improvement or paving of streets in the city.
(d) Statutes concerning the payment of street improvement assessments by installments, the issuance of bonds and coupons to anticipate assessments, and the rights of bondholders and landholders apply to assessments made under this chapter when consistent with this chapter. If assessment bonds are issued, they shall promptly be sold by the board in the same manner as park district bonds are authorized to be sold under section 35 of this chapter. Assessment bonds are exempt from taxation for all purposes. The expense of all notices with respect to assessments and delinquencies shall be paid by the board and all interest on delinquencies shall be deposited into the general fund of the board.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-34
Damage awards; certificates; payment; disputes as to claimants
Sec. 34. (a) The board shall, upon completion of a damage award or upon the determination of an appeal, make out certificates for the proper amounts and in favor of the proper persons. When a person presents a certificate to the city fiscal officer, the person is entitled to a warrant on the city treasury. The warrant shall be countersigned by the president or vice president and the secretary of the board.
(b) The city shall pay the persons the amounts due them as shown by the certificates. The certificates or vouchers shall, whenever practical, be actually tendered to the person entitled to them, but if this is impractical they shall be kept for the persons in the office of the board. The making and filing of the certificates is a valid effectual tender to the person entitled to them when there is sufficient money to pay them. The certificates shall be delivered to the person on request.
(c) If a dispute or doubt arises as to which person shall be paid the money, the board shall make out the certificate in favor of the attorney appointed by the board for the use of the person entitled to it. The attorney shall then draw the money and pay it into court in a proper proceeding, requiring the various claimants to interplead and have their respective rights determined. If an injunction is obtained because damages have not been paid or tendered, the board shall tender the amount of them, with interest from the time of the entry of

the property, if entry has been made, and all accrued costs. The injunction shall then be disposed of, if there is sufficient money to pay the certificate. The pendency of an appeal to the circuit or superior court of a county does not affect the validity of a tender made under this section, but the board is entitled to proceed with its appropriation of the property in question.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-35
Bonds; issuance; purpose; deduction of benefits from cost; inclusion of estimated costs in one bond issue; denomination; issuance and sale procedure
Sec. 35. (a) In order to pay for:
(1) land to be acquired for any of the purposes of this chapter;
(2) an improvement authorized by this chapter; or
(3) both;
the board shall issue the bonds of the district in the name of the city in anticipation of the special benefits tax to be levied under this chapter. The amount of the bonds may not exceed the estimated cost of all land to be acquired and the estimated cost of all improvements provided in the resolution, including all expenses necessarily incurred in the proceedings and a sum sufficient to pay the estimated costs of supervision and inspection during the period of construction. Expenses include all expenses actually incurred preliminary to acquisition of the land and the construction work, such as the estimated cost of the necessary record, engineering expenses, publication of notices, preparation of bonds, and other expenses necessary to letting the contract and selling the bonds.
(b) The total amount of any benefits that have been assessed by the board and confirmed against lots and parcels of land, exclusive of improvements, lying within two thousand (2,000) feet on either side of the land to be acquired or of the improvement, however, shall be deducted from the estimated cost.
(c) If more than one (1) resolution or proceeding of the board under section 25 of this chapter is confirmed whereby different parcels of land are to be acquired or more than one (1) contract for work is let by the board at approximately the same time, the estimated cost involved under all of the resolutions and proceedings may be contained in one (1) issue of bonds.
(d) The bonds shall be issued in any denomination up to five thousand dollars ($5,000) each. The bonds are negotiable instruments and bear interest at a rate established by the board and approved by the city legislative body.
(e) After adopting a resolution ordering the bonds, the board shall certify a copy of the resolution to the fiscal officer of the city. The fiscal officer shall then prepare the bonds, which shall be executed by the city executive and attested by the fiscal officer. The bonds are exempt from taxation for all purposes and are subject to IC 6-1.1-20 concerning:
(1) the filing of a petition requesting the issuance of bonds; and (2) the right of:
(A) taxpayers to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a).
(f) All bonds shall be sold at not less than par value plus accrued interest to date of delivery by the city fiscal officer to the highest bidder after giving notice of the sale of the bonds by publication in accordance with IC 5-3-1.
(g) The bonds are subject to approval by the city legislative body, in the manner it prescribes by ordinance or resolution.
(h) The bonds are not corporate obligations or indebtedness of the city, but are an indebtedness of the district as a special taxing district. The bonds and interest are payable only out of a special tax levied upon all property of the district. The bonds must recite these terms upon their face, together with the purposes for which they are issued.
(i) An action to question the validity of bonds of the district or to prevent their issue may not be brought after the date set for the sale of the bonds.
(j) The board may, instead of selling the bonds in series, sell the bonds to run for a period of five (5) years from the date of issue for the purposes of this chapter at any rate of interest payable semiannually, also exempt from taxation for all purposes. The board may sell bonds in series to refund the five (5) year bonds.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.18; P.L.27-1986, SEC.8; P.L.2-1989, SEC.55; P.L.146-2008, SEC.794.

IC 36-10-4-36
Cumulative building and sinking fund; establishment; levy of tax
Sec. 36. (a) To raise money for any of the purposes for which bonds may be issued under section 35 of this chapter, the board may request that the city legislative body adopt an ordinance establishing a cumulative building and sinking fund. The legislative body may establish a cumulative building and sinking fund under IC 6-1.1-41. The tax may not exceed three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable personal and real property in the district.
(b) The tax, when collected, shall be held in a public depository in a special fund to be known as the park district cumulative building and sinking fund.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.45, SEC.100; P.L.17-1995, SEC.43; P.L.6-1997, SEC.233.

IC 36-10-4-37
District bond fund; proceeds from sale of bonds; disposition of fund
Sec. 37. (a) All proceeds from the sale of bonds issued under section 35 of this chapter shall be kept as a separate fund to pay for: (1) the cost of land and other property acquired;
(2) the cost of improvement; and
(3) all costs and expenses incurred in connection with the project.
(b) The fund may not be used for any other purpose. The fund shall be deposited, at interest, with the depository or depositories of other public funds of the city, and all interest collected on it belongs to the fund. A surplus remaining from the proceeds of the bonds after all costs and expenses are fully paid shall be paid into and becomes a part of the district bond fund.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-38
Special tax to pay principal of bonds and accruing interest; collection; accumulations of fund before use for payment
Sec. 38. (a) To raise money to pay all bonds issued under section 35 of this chapter, including interest, the board shall levy each year a special tax upon all of the real and personal property located in the district to pay the principal of the bonds as they mature, together with all accruing interest. The board shall have the tax levied each year certified to the auditor of the county in which the district is located by October 1 each year.
(b) The tax levied and certified shall be collected and enforced in the same manner as other city taxes are collected and enforced. As the tax is collected, it shall be accumulated and kept in a separate fund to be known as the park district bond fund. The tax shall be used to pay the bonds and interest as they mature and may not be used for any other purpose.
(c) All accumulations of the fund before use for the payment of bonds and interest shall be deposited, at interest, with one (1) of the depositories of other public funds of the city, with interest collected belonging to the fund.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-39
Payment for land taken or purchased or work done by contract; recording of land description and purpose of acquisition
Sec. 39. (a) The board shall pay to the parties the amounts respectively due them for land taken or purchased or work done by contract or otherwise from the fund derived from the sale of bonds and from assessments of benefits. No other source may be used for this payment. If the land or a part of it is secured by purchase or contract, the payment shall be made according to the terms of the contract. If land is taken by condemnation, the amount of damages assessed shall be paid or tendered within ninety (90) days after the final determination of the condemnation proceedings, or as soon after that as the bond fund is available. The title to the land, or that part paid for or otherwise acquired for these purposes, then vests in the city in the manner, to the extent, for the purposes, and subject to the limitations provided. (b) Within sixty (60) days after land or an interest in it is acquired or taken under this chapter, the board shall file and have recorded in the recorder's office in the county in which the land is situated a description of it sufficiently accurate for its identification, including a statement of the purposes for which it is required or taken signed by a majority of the board.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-40
Separate contracts with another party for public improvements or repairs; violation of section
Sec. 40. (a) Unless the board publicly declares an emergency, it may not during any six (6) month period make separate contracts with another party for public improvements or repairs under section 13 of this chapter on the same construction or repair site or on the same construction or repair project involving more than one (1) site, without advertising for and accepting public bids, if the aggregate cost of the separate contract is more than fifteen thousand dollars ($15,000).
(b) A commissioner who knowingly violates subsection (a) commits a Class D felony.
(c) A person who accepts a contract with the board, knowing that subsection (a) was violated in connection with the contract, commits a Class D felony and may not be a party to or benefit from any contract with an Indiana governmental entity for two (2) years after the date of his conviction.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.57, SEC.44.



CHAPTER 5. MISCELLANEOUS MUNICIPAL PARK PROVISIONS

IC 36-10-5-2
Designation and powers and duties of park authority in certain municipalities; powers of municipality; tax levy; borrowing and issuance of bonds; deposit of funds
Sec. 2. (a) This section applies to:
(1) third class cities and towns, unless otherwise provided by law; and
(2) each second class city that:
(A) adopted second class city status by ordinance under IC 36-4-1-1.1, as a result of the 2010 federal decennial census; and
(B) has adopted all or part of this section by ordinance or resolution.
(b) As used in this section, "park authority" means:
(1) the municipal legislative body; or
(2) any of the following designated by the legislative body as the park authority:
(A) The governing body of the school corporation.
(B) A recreation board.
(C) The municipal works board.
(D) Any other appropriate board or commission.
(c) If a recreation board is established under subsection (b)(2)(B), it must consist of five (5) resident freeholders appointed by the city executive or the town legislative body. At least one (1) member must be a member of the governing body of the school corporation and no members may serve on the municipal legislative body. All members must be qualified by an interest in and knowledge of the social and educational value of recreation. The members serve without compensation. The members shall be appointed for four (4) year terms from January 1 of the year of their appointment or until their successors are appointed. The initial terms of board members, however, are as follows:
(1) One (1) for a term of one (1) year.
(2) One (1) for a term of two (2) years.
(3) One (1) for a term of three (3) years.
(4) Two (2) for terms of four (4) years.
A vacancy shall be filled by the appointing authority for the remainder of the unexpired term.
(d) The park authority shall manage all public parks, including approaches, that belong to the municipality.
(e) If a municipality decides, by ordinance, to establish, lay out,

or improve a public park or grounds, or to make an extension of a park or grounds, it may locate the park or grounds, including appurtenances, and it may lay out and open the public ways necessary for the improvement. If it is necessary to acquire land, water rights, or easements, or a pool, lake, or natural stream of water, the park authority may condemn that property and take possession of it if it is located within five (5) miles of the municipality. Before the park authority condemns the property, it shall assess the damages to the owners of the property at a meeting of the authority. Additional condemnation proceedings are the same as those provided for the taking of property to open streets.
(f) The park authority may adopt rules concerning the laying out, improvement, preservation, ornamentation, and management of parks. The park authority shall allow monuments or buildings for libraries, works of art, or historical collections to be erected in a park, as long as they are under the control of the persons in charge of the park and no inclosure separates them from the rest of the park.
(g) The legislative body of the municipality may also levy a tax on all taxable property in the municipality to pay for park property and for its improvement. The legislative body may also borrow money and issue the bonds of the municipality at any rate of interest payable annually or semiannually and may sell them for at least par value. The money derived from the sale of bonds may be used only for the purchase or improvement of parks. The legislative body shall annually levy a tax sufficient to pay the interest on the debt on all taxable property in the municipality to create a sinking fund for the liquidation of the principal of the debt.
(h) If the park authority of a city decides to lease any buildings or grounds belonging to the city and located in a public park when they are not required for public use, the proceeds shall be deposited with the city fiscal officer to the credit of park funds and devoted to the improvement of public parks.
(i) Any nonreverting fund that was created under IC 19-7-6 (before its repeal on September 1, 1981) continues until abolished by ordinance of the municipal legislative body. The legislative body may include in the park authority's annual budget an item and an appropriation for the specific purposes of a nonreverting capital fund. Money put in the fund may not be withdrawn except for the purposes for which the fund was created, unless the legislative body repeals the ordinance creating the fund. The repeal may not be made under suspension of the rules. Money procured from fees shall be deposited at least once each month with the municipal fiscal officer. The fiscal officer shall deposit the money either in a special nonreverting operating fund or in the nonreverting capital fund as directed by the park authority. The legislative body may provide by ordinance that expenditures may be made from the special nonreverting operating fund without appropriation. Money from fees procured from golf courses, swimming pools, skating rinks, or other similar facilities requiring major expenditures for management and maintenance may not be deposited in this fund. Money from either

fund shall be disbursed only on approved claims that are allowed and signed in the same manner as other claims of the municipality are allowed and signed.
As added by Acts 1981, P.L.309, SEC.112. Amended by Acts 1981, P.L.320, SEC.19; P.L.3-1990, SEC.142; P.L.119-2012, SEC.238.

IC 36-10-5-3
Municipalities except consolidated cities; recreational facilities and programs; issuance of bonds or appropriations; revenue bonds
Sec. 3. (a) This section applies to all municipalities except consolidated cities.
(b) If a municipality decides to acquire, construct, develop, improve, and operate recreational facilities and programs for park purposes, it may issue the bonds of the municipality to pay the cost of acquisition, development, and improvement, subject to statutes concerning the issuance of bonds and the making of appropriations by municipalities.
(c) As an alternative method of financing the cost of acquisition, development, and improvement, the municipality may issue revenue bonds. The revenue bonds are not obligations of the municipality within the meaning of constitutional limitations, but are payable solely from the income and revenues of the recreational facilities and programs for park purposes for which they are issued. If the proceeds of the bonds are used to acquire land, the payment of the bonds may be secured by a pledge of the land. Statutes concerning the issuance of revenue bonds by municipalities to construct, acquire, extend, or improve waterworks apply, as far as applicable, to revenue bonds issued under this section regarding the authorization, issuance, sale, character, and immunities of the bonds and the rights, privileges, and powers of the bondholders. However, neither a petition nor an election is required in these proceedings. If statutes authorizing the issuance of waterworks revenue bonds contain different provisions regarding procedure or the rights and remedies of bondholders, the ordinance authorizing the issuance of revenue bonds under this section must set out the particular procedure that the municipal legislative body has adopted and the rights and remedies given to the bondholders.
As added by Acts 1981, P.L.309, SEC.112. Amended by P.L.157-1991, SEC.6.

IC 36-10-5-4
Municipalities having populations less than 20,000; sale of parkland and minerals and mineral rights; disposition of sale proceeds; transfer of sale proceeds to school corporation; notice; hearing
Sec. 4. (a) This section applies to municipalities having a population of less than twenty thousand (20,000).
(b) If the legislative body of a municipality decides to sell the parkland, a part of it, the minerals, mineral rights, or royalties for minerals under the parkland, or part of them, the legislative body

may do so upon passing an ordinance for that purpose providing for the manner and terms of the sale. The legislative body may plat the land by laying it off into lots and public ways, and then selling the lots, after passing an ordinance to that effect or including it in the original ordinance. However, the land may not be sold until it is appraised as required in cities for the conveyance of property. If there is a board of park commissioners in a city, the legislative body shall proceed only upon a resolution of the board filed with the legislative body.
(c) The proceeds derived from the sale of parkland or from minerals, mineral rights, or royalties for minerals under parkland shall be expended for:
(1) the improvement of the remaining parkland of the municipality;
(2) the purchase of other land for park purposes;
(3) the purchase, improvement, equipment, or maintenance of playgrounds, swimming pools, comfort stations, or recreation stations in the municipality; or
(4) a combination of these purposes.
In addition, money may be used for these purposes if it is derived in part from another source or under another statute.
(d) The legislative body of the municipality may transfer the proceeds or a part of them derived from the sale of parkland or minerals, mineral rights, or royalties for minerals under parkland to the school corporation of the municipality. The proceeds shall be used by the school corporation for providing, equipping, and maintaining playgrounds, swimming pools, comfort stations, or recreation stations, whether they are on school grounds, used in connection with school grounds or school buildings, or on separate grounds. Before proceeds may be transferred to the school corporation for any of these purposes, the legislative body must pass an ordinance providing for the transfer of the proceeds and for what purposes they may be used.
(e) Before final passage of the ordinance for the platting or sale of land by a town, notice of a hearing on the ordinance shall be given in accordance with IC 5-3-1. At the hearing any citizen of the town may appear and present objections to the ordinance and the sale of the land. If a remonstrance signed by twenty-five percent (25%) of the legal voters in the town is filed in the office of the town clerk within the time limits prescribed in the ordinance, the ordinance may not be passed or the land sold.
As added by Acts 1981, P.L.309, SEC.112. Amended by Acts 1981, P.L.45, SEC.101.

IC 36-10-5-5
Municipal boards in certain municipalities
Sec. 5. (a) This section applies to a municipality that:
(1) has a population of more than twenty-five thousand (25,000); and
(2) is located in a county having a population of more than two

hundred seventy thousand (270,000) but less than three hundred thousand (300,000).
(b) A municipal board consists of four (4) members appointed by the executive of the municipality. A member shall be appointed on the basis of the member's interest in and knowledge of parks and recreation. The members may include the executive of the municipality and one (1) or more members of the municipal fiscal body. The ordinance creating a municipal board governed by this section may provide for one (1) or two (2) ex officio members.
As added by P.L.157-1991, SEC.7. Amended by P.L.12-1992, SEC.193; P.L.170-2002, SEC.174; P.L.119-2012, SEC.239.



CHAPTER 6. MISCELLANEOUS COUNTY PARK PROVISIONS

IC 36-10-6-2
Establishment of area park district; procedure; powers of board; withdrawal from district
Sec. 2. (a) This section applies to all counties.
(b) As used in this section, "board" refers to an area park board established under this chapter.
(c) As used in this section, "district" refers to an area park district established under this chapter.
(d) Two (2) or more counties may establish an area park district for the purposes of establishing, owning, maintaining, and controlling one (1) or more public parks for the use and benefit of the residents of those counties. To establish a district, the legislative body of each county desiring to join shall adopt substantially identical ordinances indicating this intention. Before the ordinances take effect, they must be published in their respective counties in accordance with IC 5-3-1. Within ten (10) days after the publication of the ordinance, the auditor of each county shall file a certified copy of the ordinance with the auditor of each of the other counties involved. When the ordinances have been adopted and filed by all the counties joining, the district is considered established. All of the territory of the counties joining comprises the district.
(e) Within ten (10) days after the publication of the ordinance, any registered voter may notify the legislative body of his intent to file a remonstrance petition. Within sixty (60) days after this notice, petitions for and against the county's joining in the proposed district may be filed with the legislative body. The petitions must be signed and acknowledged by registered voters of the county. The petition that contains the greater number of signatures prevails.
(f) Within thirty (30) days after the establishment of the district, the legislative body of each county joining shall appoint members to the area park board. Each county may appoint one (1) member to the board. In addition, each county may appoint an additional member for each fifty thousand (50,000) residents or fraction thereof of that county's population. Each member must be a resident of the county from which he is appointed, and at least one (1) member from each county must be an elected official of that county. Members serve for terms of four (4) years and may be reappointed. Vacancies shall be filled by the appointing authority for the unexpired term of the vacating member.
(g) The board shall meet within thirty (30) days after the appointment of all members. Notice of the meeting shall be given by

the auditor of the county that passed the first ordinance to establish the district. At the meeting the board shall elect one (1) of its members chairman and one (1) secretary and shall adopt rules of order that it considers necessary. The board shall then meet at times and places that it determines. Members serve on the board without compensation. However, all members except the elected official members are entitled to receive a per diem and mileage for time spent in the performance of their duties.
(h) Except as provided in subsection (i), the board has all of the powers of a board under IC 36-10-3 except the power of eminent domain.
(i) The board may levy a tax for the establishment, purchase, maintenance, and control of the parks established and controlled by the board, but the tax may not exceed one and sixty-seven hundredths cents ($0.0167) for each one hundred dollars ($100) of assessed valuation of property in the district. When the board determines the rate of the levy, the board shall certify it to each county auditor. The levy shall then be placed upon the tax duplicate of each county in the district, and the tax shall be collected in the same manner as other taxes are collected. All money received for the district shall be paid into the treasury of the county with the greatest population. The money shall be deposited and kept as other public funds are deposited and kept, and interest earned on the money shall be credited to the area park fund. Money may be paid out by the treasurer only upon the written order of the board.
(j) A county may withdraw from a district only upon a two-thirds (2/3) vote of its legislative body. If a county decides to withdraw from a district, the date of withdrawal must be effective on January 1 of a year at least one (1) year after the date upon which the county voted to withdraw.
As added by Acts 1981, P.L.309, SEC.113. Amended by Acts 1981, P.L.45, SEC.102; P.L.213-1986, SEC.10; P.L.6-1997, SEC.234.

IC 36-10-6-5
Repealed
(Repealed by Acts 1982, P.L.6, SEC.30.)

IC 36-10-6-6
Repealed
(Repealed by Acts 1982, P.L.6, SEC.32.)



CHAPTER 7. MISCELLANEOUS TOWNSHIP RECREATION PROVISIONS

IC 36-10-7-2
Townships except those in county having consolidated city; establishment of community center or recreational land area; bonds; maintenance
Sec. 2. (a) This section applies to all townships except those in a county having a consolidated city.
(b) The township executive may, upon petition of at least twenty-five (25) resident freeholders and approval of the township legislative body, purchase or improve suitable land or purchase, construct, reconstruct, renovate, remodel, or improve room space, buildings, or equipment for:
(1) a township community center for civic, social, recreation, or other township purposes; or
(2) a township recreational land area.
(c) A township may issue general obligation bonds for the purposes set forth in subsection (b) in the manner provided by IC 36-10-3 for the issue of bonds under that chapter.
(d) Money for the purposes set forth in subsection (b) must be appropriated as provided by statute from funds belonging to the township or from the proceeds of a general obligation bond.
(e) The executive may operate and maintain the community center or recreational land area. A property tax levy may be imposed as provided by statute for the cost of all or part of the operation and maintenance expense incurred under this section.
(f) The executive may rent to others all or part of the community center or recreational land area when it is not needed for township purposes. The money received for rent shall be used to pay maintenance and utility expenses of the community center or recreational land area.
As added by Acts 1981, P.L.309, SEC.114. Amended by P.L.354-1985, SEC.3; P.L.157-1991, SEC.8.

IC 36-10-7-3
Townships; programs, facilities, or services; tax levy; appropriation
Sec. 3. (a) This section applies to all townships.
(b) The township executive may:
(1) levy a tax; and
(2) use appropriated township funds;
to pay for recreation programs, facilities (including a community center used for recreational purposes), or services. As added by Acts 1981, P.L.309, SEC.114. Amended by P.L.354-1985, SEC.4; P.L.157-1991, SEC.9.

IC 36-10-7-4
Certain townships; public park or playground; management; records; violation
Sec. 4. (a) This section applies to each township:
(1) in a county having a consolidated city; or
(2) containing a second class city within its boundaries that is not a county seat.
(b) If there is a public park or playground in the township under the jurisdiction of the township, the township executive shall manage the park or playground. The executive shall keep complete records of the management and all related transactions, including receipts such as fees, concessions, licenses, permits, and sales. The receipts shall be credited to the general fund of the township.
(c) An executive who violates this section commits a Class C infraction.
As added by Acts 1981, P.L.309, SEC.114.

IC 36-10-7-5
Acquisition of land for park purposes in certain townships; procedure; establishment, maintenance, and improvement of parks; issuance of bonds; tax levy; park and recreation fund; fees; appointment and duties of parks superintendent
Sec. 5. (a) This section applies to a township having a population of more than one hundred fifty thousand (150,000) located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) The township executive may purchase, accept by grant, devise, bequest, or other conveyance, or otherwise acquire land for park purposes within the township, either inside or outside the corporate boundaries of a municipality, and may make necessary improvements.
(c) If the executive does not purchase, accept, or acquire land within the township for park purposes or make necessary improvements, two hundred (200) resident taxpayers and voters of the township may petition the executive and the legislative body in writing to:
(1) purchase, accept, or otherwise acquire the land described in the petition so that a township park may be established under this section; or
(2) make the improvements designated in the petition.
The petition must be addressed to the executive and legislative body and bear the signatures and addresses of the petitioners in ink, acknowledged before a notary public. After the petition is filed in the office of the executive, the executive shall have notice of the filing published in accordance with IC 5-3-1. The notice must name a date at least sixty (60) days after the date of the last publication on which the executive and legislative body will hear and consider the petition.

The notice constitutes notice of the proceedings to all taxpayers within the township, whether resident or nonresident.
(d) At the hearing the executive and legislative body shall hear and consider all remonstrances, whether written and signed in ink or from a resident of the township upon the question of whether the land should be purchased, accepted, or acquired by the township and a township park established, maintained, and improved. After the hearing, the executive and legislative body shall approve the petition unless twenty percent (20%) of the resident taxpayers of the township remonstrate in writing by filing their remonstrance on or before the day fixed for the hearing. In that case the executive and legislative body shall dismiss the petition.
(e) If land has been acquired for park purposes, the executive shall establish a park. After it is established, the executive shall provide for necessary improvements and construct facilities for the comfort and convenience of the public in the township park. Except as otherwise provided, all expenses incurred shall be paid out of the park and recreation fund of the township.
(f) If a park or parkland is acquired by a township under this section and the expense of the acquisition or of the development and improvement of the park is too great to be borne by the park and recreation fund of the township, the legislative body may authorize its chairman to issue the bonds of the township to procure money for these purposes. However, the total bonded indebtedness of the township for park purposes may not exceed one million dollars ($1,000,000). Upon special notice of the chairman in writing to each member of the legislative body stating the time, place, and purpose of the meeting, the legislative body may determine whether to issue the bonds of the township to pay the cost of acquiring, developing, or improving the park or parkland. If the legislative body determines that it is of public benefit to issue the bonds of the township, the legislative body, by a special order entered and signed upon the record, may authorize its chairman to issue the bonds of the township. The bonds may run for a period not to exceed ten (10) years, may bear interest at any rate, and may be sold for not less than their par value. Before issuing the bonds, the chairman shall publish notice of their sale in accordance with IC 5-3-1. The notice must state the amount of bonds offered, the denomination, the period to run, the rate of interest, and the date, place, and hour of sale. The legislative body shall attend the sale and must concur before bonds are sold.
(g) The legislative body shall annually levy a sufficient tax to pay at least one-tenth (1/10) of the amount of the bonds, together with the accrued interest, each year, and the legislative body shall apply the annual tax to the payment of the bonds and interest each year. The tax levy is in addition to all other tax levies authorized by statute. A tax levy authorized by this section shall be levied and collected on all property within the boundaries of the township, including municipalities.
(h) There is established a special nonreverting operating fund for

park purposes to be known as the park and recreation fund. Appropriations may be made from the fund by the township's legislative body for park purposes only. The cost of the maintenance and improvement of the park shall be paid out of the park and recreation fund of the township, and the legislative body shall increase the levy of the fund each year by an amount sufficient to provide the money to maintain the park.
(i) Money in the form of fees procured from golf courses, swimming pools, skating rinks, clubhouses, social centers, or other similar facilities requiring major expenditures for maintenance and improvement shall be deposited in the park and recreation fund and shall be appropriated by the township legislative body either in the annual budget or by additional appropriation in the manner as set out in IC 6-1.1-18-5.
(j) The executive shall appoint a superintendent of parks. Said appointment shall be made within thirty (30) days of a vacancy in the position of superintendent of parks. If the executive fails to make said appointment within the prescribed period, the legislative body shall have the power to make said appointment. Political affiliation may not be considered in the selection of the superintendent. The superintendent must:
(1) be qualified by training or experience in the field of parks and recreation; and
(2) have a certificate or an advanced degree in the field of parks and recreation.
(k) The superintendent must do the following:
(1) Propose annually to the executive a plan for the operation of the park.
(2) Administer the plan as approved by the executive.
(3) Supervise the general maintenance of the park.
(4) Keep the records of the park and preserve all papers and documents of the park.
(5) Keep accurate records of park income and expenditures in the manner prescribed by the state board of accounts.
(6) Appoint and discharge employees of the park without regard to political affiliation.
(7) Prepare and present to the executive an annual report.
(8) Perform other duties that the executive directs.
(l) The executive shall execute an employment contract with the superintendent that must contain the terms and conditions of the superintendent's employment.
As added by Acts 1981, P.L.309, SEC.114. Amended by Acts 1982, P.L.6, SEC.29; Acts 1982, P.L.1, SEC.69; P.L.207-1984, SEC.2; P.L.355-1985, SEC.1; P.L.157-1991, SEC.10; P.L.12-1992, SEC.194; P.L.170-2002, SEC.175.

IC 36-10-7-6
Townships containing a town and having a population of at least 8,500; acquisition, improvement, maintenance, and disposal of land for park purposes; procedure; issuance of bonds; tax levy;

employment of needy persons
Sec. 6. (a) This section applies to all townships having a population of at least eight thousand five hundred (8,500) that contain a town.
(b) The township executive may do the following in relation to township parks:
(1) Purchase, acquire by eminent domain, accept by grant, devise, bequest, or other conveyance, or otherwise acquire land within the township for park purposes.
(2) Make necessary improvements on the land.
(3) Maintain and operate the land.
(4) Dispose of all or part of the land that is unnecessary for the park or park purposes.
(c) If the executive decides to acquire land for park purposes under this section, the following procedures apply:
(1) A resolution to that effect shall be adopted by the legislative body and shall be entered upon the minutes of the legislative body. The resolution must be signed by the members of the legislative body and by the executive.
(2) Upon a petition signed in ink by at least one hundred (100) resident taxpayers and freeholders of the township, the executive shall, after the adoption of the resolution, fix a day not less than fifteen (15) nor more than twenty (20) days after adoption during which time remonstrances may be filed with the executive against the resolution.
(3) The executive shall give notice by publication of the resolution and of the time limits for filing remonstrances in accordance with IC 5-3-1.
(4) Remonstrances must be signed in ink and shall be filed not later than the day fixed for the expiration of the time for filing remonstrances in the notices.
(5) If the number of signers of remonstrances exceeds the number of signers who have signed the original petition, determined by the same qualifications, the executive may give notice, in accordance with IC 5-3-1, of a date by which time a supplementary petition containing the names of qualified signers in addition to the names signed to the first petition may be filed asking for acquisition.
(6) A supplemental petition must be signed in ink by signers having the same qualifications as required for the original petition.
(7) If, after the expiration of the period for filing a supplemental petition, it is determined that the number of qualified signers to the original petition and the supplemental petition exceeds the number of signers to the remonstrance, the executive may proceed with the acquisition of land and the improvement and operation of it.
(8) If the number signing the remonstrance is greater than the number signing the original and supplemental petition, then the township may not proceed with the improvement. However, the remonstrance does not prevent the acquisition of land or inhibit the power of the executive to acquire parkland unless at least twenty percent (20%) of the resident freeholders who are also legal voters, execute the remonstrance. Only the executive and the legislative body may determine the sufficiency of a petition or remonstrance and the qualifications of a signer. These matters are subject to review only for fraud.
(d) The executive may acquire any property, land, privilege, immunities, or other species of interest reasonably necessary for the park or for the purpose of improving, maintaining, or operating it. The executive may sue in the name of the township for the condemnation of any property, land, privilege, immunities, or other species of interest in accordance with statutes available to municipal corporations for condemnation.
(e) To provide money for any of the purposes of this section, the legislative body may authorize the executive to issue the bonds of the township. However, the total bonds issued and outstanding at any time for such purposes may not exceed ninety thousand dollars ($90,000). The bonds may bear interest at any rate, may be made payable semiannually, shall be sold for at least their par value, and run for a period of not less than ten (10) nor more than twenty (20) years. Parts of the total issue may be sold from time to time as the executive determines. After the authorization of the bonds, the executive shall, in accordance with IC 5-3-1, publish notice of that part of the bonds that will be sold at that time. The notice must state the amount of bonds offered, the denomination, the period to run, the rate of interest, and the date, place, and hour of sale. No part of the bonds may be sold except after notice.
(f) The legislative body shall levy annually a sufficient tax to pay at least the principal and interest of bonds that will mature in the following year, and the executive shall apply the tax to the payment of bonds and interest. The tax levy is in addition to other tax levies. The tax shall be levied and collected on all property within the boundaries of the township, including municipalities. The cost of the care, upkeep, repair, maintenance, and improvement of the park shall be paid out of the general fund of the township, and the legislative body shall increase the levy of the fund each year by an amount sufficient to provide the money to maintain the park.
(g) The executive shall direct the expenditure of the money raised by the bond issue to save money that otherwise would be expended for township assistance. The executive may offer persons who are able-bodied and capable of work the opportunity to work upon the park improvement. If a person refuses without good excuse, the executive shall consider the refusal prima facie evidence that the person is not entitled to township assistance.
As added by Acts 1981, P.L.309, SEC.114. Amended by Acts 1982, P.L.6, SEC.31; P.L.157-1991, SEC.11; P.L.73-2005, SEC.175.

IC 36-10-7-7
Acquisition and maintenance of grounds and structures by certain

townships for use as public parks; public park fund
Sec. 7. (a) This section applies to all townships having a population between two thousand (2,000) and three thousand (3,000).
(b) The township executive may accept, acquire, and maintain grounds and structures to be used as public parks upon petition of at least fifty-one percent (51%) of the resident taxpayers of the township.
(c) Whenever a park has been established in the township, the legislative body shall, at its annual meeting and annually each following year, levy a tax not exceeding one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of taxable property in the township. The money shall be set aside in a public park fund to be used by the executive for the maintenance and improvement of the park and for no other purpose.
As added by Acts 1981, P.L.309, SEC.114. Amended by P.L.157-1991, SEC.12; P.L.6-1997, SEC.235.

IC 36-10-7-8
Acquisition of land for park purposes by certain townships; improvements; maintenance; bonds; levy of taxes
Sec. 8. (a) This section applies to all townships having a population of less than two thousand (2,000).
(b) The township executive may lease, purchase, accept by grant, devise, bequest, or other conveyance to the township, or otherwise acquire land for park purposes and may make necessary improvements only as provided by this section.
(c) The legislative body may establish a township park and may, by resolution, appropriate from the general fund of the township the necessary money to lease, purchase, accept, or otherwise acquire land for park purposes or make improvements thereon. The executive shall then lease, purchase, accept, or acquire the land for park purposes or shall make improvements thereon as directed in the resolution. However, the costs of the park grounds or of the improvements provided for in the resolution may not exceed in one (1) year one-fifth of one percent (0.2%) of the adjusted value of all taxable property of the township as determined under IC 36-1-15.
(d) If a park has been established under this section, the executive shall have the park maintained and may make improvements and construct and maintain facilities for the comfort and convenience of the public. However, the executive annually may not spend more than one cent ($0.01) on each one hundred dollars ($100) of assessed valuation of taxable property in the township as it appears on the tax duplicates of the auditor of the county in which the township is located. The money shall be paid from the general fund of the township.
(e) If the general fund of the township is insufficient to meet the expenses of acquiring or improving the land for park purposes, the executive shall call a special meeting of the legislative body by written notice to each member of the legislative body at least three

(3) days before the date of the meeting. The notice must state the time, place, and purpose of the meeting. The legislative body shall meet and determine whether an emergency exists for the issuance of the warrants or bonds of the township. The legislative body shall, by resolution, authorize the issuance and sale of the warrants or bonds of the township in an amount not exceeding two percent (2%) of the adjusted value of all taxable property in the township as determined under IC 36-1-15. The amount of bonds may not exceed the total estimated cost of all land to be acquired and all improvements described in the resolution, including all expenses necessarily incurred in connection with the proceedings. The proceeds from the sale of the bonds shall be deposited in the general fund of the township. The bonds become due and payable not less than two (2) nor more than ten (10) years after the date of issuance, may bear interest at any rate, and may not be sold for less than par value. The bonds shall be sold after giving notice of the sale of bonds in accordance with IC 5-3-1. The bonds and the interest thereon are exempt from taxation as provided by IC 6-8-5 and are subject to the provisions of IC 6-1.1-20 relating to the filing of a petition requesting the issuance of bonds, the appropriation of the proceeds of the bonds, and the approval by the department of local government finance.
(f) The legislative body shall, at its next annual meeting after authorization of bonds and annually each following year, levy a sufficient tax against all the taxable property of the township to pay the principal of the bonds, together with accruing interest, as they become due. The executive shall apply the money received from the levy only to the payment of bonds and interest as they become due.
(g) In addition to the levy required by subsection (f), the legislative body shall, when a park has been established under this section and at every annual meeting after establishment, levy a tax not exceeding one cent ($0.01) on each one hundred dollars ($100) of taxable property in the township. The levy required by this subsection shall be used by the executive for the maintenance and improvement of the park. The executive may not expend more for maintenance and improvement of the park than the amount collected by the levy except:
(1) upon petition by fifty-one percent (51%) of the taxpayers of the township; or
(2) when warrants or bonds are to be issued under this section to finance the expenses of improvements.
The amount received from the levy shall be deposited in the general fund of the township.
(h) A park established under this section shall be kept open to the public in accordance with rules prescribed by the executive.
(i) If the executive determines that land or other property used for park purposes under this section should be disposed of and that the park should no longer be maintained, the executive shall appoint three (3) disinterested appraisers to appraise the property. The property shall then be disposed of either at public or private sale for at least its appraised value. (j) This subsection applies if the township sells the property by acceptance of bids. A bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
(k) All money from the sale of park property, less the expenses incurred in making the appraisal and sale, shall be paid into the general fund of the township.
As added by Acts 1981, P.L.309, SEC.114. Amended by P.L.373-1983, SEC.1; P.L.208-1984, SEC.1; P.L.336-1989(ss), SEC.55; P.L.157-1991, SEC.13; P.L.6-1997, SEC.236; P.L.90-2002, SEC.518.

IC 36-10-7-9
Membership of department and board of parks and recreation of certain townships
Sec. 9. (a) This section applies to the township having the largest population in a county having a population of:
(1) more than seventy thousand fifty (70,050) but less than seventy-one thousand (71,000); or
(2) more than two hundred seventy thousand (270,000) but less than three hundred thousand (300,000).
(b) Notwithstanding IC 36-10-7.5-5, the department of parks and recreation of a township described in subsection (a) consists of four (4) members appointed by the township executive on the basis of the members' interest in and knowledge of parks and recreation. The members of a board governed by this section may include any of the following:
(1) The township executive.
(2) One (1) or more members of the township board.
(3) Any other persons residing in the township.
As added by P.L.157-1991, SEC.14. Amended by P.L.12-1992, SEC.195; P.L.271-1993, SEC.2; P.L.170-2002, SEC.176; P.L.119-2012, SEC.240.



CHAPTER 7.5. TOWNSHIP GENERAL PARK AND RECREATION LAW

IC 36-10-7.5-1.5
"Park and recreation board" defined
Sec. 1.5. As used in this chapter, "park and recreation board" refers to a township park and recreation board established under section 5.5 of this chapter.
As added by P.L.271-1993, SEC.3.

IC 36-10-7.5-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to a department of parks and recreation created under section 5 of this chapter.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.4.

IC 36-10-7.5-3
"District" defined
Sec. 3. As used in this chapter, "district" refers to a special taxing district created under this chapter.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-3.5
"Park governor" defined
Sec. 3.5. As used in this chapter, "park governor" means the following:
(1) The executive, if a township park and recreation board is not established under section 5.5 of this chapter.
(2) The township park and recreation board, if a township park and recreation board is established under section 5.5 of this chapter.
As added by P.L.271-1993, SEC.5.

IC 36-10-7.5-4
"Superintendent" defined
Sec. 4. As used in this chapter, "superintendent" refers to a superintendent of parks and recreation appointed under this chapter.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.6.

IC 36-10-7.5-5
Creation of department of parks and recreation; resolution; transfer of property from prior authority Sec. 5. (a) The legislative body of a township may adopt a resolution creating a department of parks and recreation under this chapter and repealing prior resolutions creating other park and recreation authorities. Except as provided in IC 36-10-7-9, the department consists of:
(1) the park governor;
(2) the superintendent of parks and recreation, if the township has a superintendent appointed under section 11 of this chapter; and
(3) other personnel that the park governor determines.
(b) After a department has been created under this section, all books, papers, documents, and other property of former park and recreation authorities are transferred to and become the property of the department.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.7.

IC 36-10-7.5-5.5
Township park and recreation board
Sec. 5.5. (a) In a township having a department of parks and recreation established under section 5 of this chapter, the executive may establish a township park and recreation board.
(b) A township park and recreation board established under this section consists of:
(1) the executive; and
(2) three (3) persons appointed by the executive to serve at the pleasure of the executive.
(c) The executive or an appointed member of the township park and recreation board established under this section remains a member of the board until a successor is elected or appointed and qualified.
As added by P.L.271-1993, SEC.8.

IC 36-10-7.5-6
Park governor; powers and duties
Sec. 6. The park governor shall do the following:
(1) Exercise general supervision of and make rules for the department.
(2) Establish rules governing the use of the park and recreation facilities by the public.
(3) Provide police protection for park property and activities, either by requesting assistance from state, municipal, or county police authorities, or by having specified employees deputized as police officers. The deputized employees, however, are not eligible for police pension benefits or other emoluments of police officers.
(4) Appoint the necessary administrative officers of the department and fix their duties.
(5) Establish standards and qualifications for the appointment of all personnel and approve their appointments without regard to politics. (6) Make recommendations and an annual report to the legislative body concerning the operation of the department and the status of park and recreation programs in the township.
(7) Prepare and submit an annual budget in the same manner as other budgets of the township.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.9.

IC 36-10-7.5-7
Park governor; authorized actions
Sec. 7. The park governor may do the following:
(1) Enter into contracts and leases for facilities and services.
(2) Contract with persons for joint use of facilities for the operation of park and recreation programs and related services.
(3) Contract with another park board, a unit, or a school corporation for the use of park and recreation facilities or services. A township or school corporation may contract with the park governor for the use of park and recreation facilities or services.
(4) Acquire and dispose of real and personal property, either within or outside Indiana.
(5) Exercise the power of eminent domain under statutes available to townships.
(6) Sell, lease, or enter into a royalty contract for the natural or mineral resources of park land, the money received to be deposited in a nonreverting capital fund of the department.
(7) Engage in self-supporting activities as prescribed in this chapter.
(8) Contract for special and temporary services and for professional assistance.
(9) Delegate authority to perform ministerial acts in all cases except where final action of the park governor is necessary.
(10) Prepare, publish, and distribute reports and other materials relating to activities authorized by this chapter.
(11) Sue and be sued collectively by its legal name, as the "________________ (township's name) Park and Recreation Department governor", with service of process being had upon the executive, but costs may not be taxed against the township in any action.
(12) Invoke any legal, equitable, or special remedy for the enforcement of:
(A) this chapter;
(B) a park or recreation resolution; or
(C) an action taken by the park governor under this chapter or a resolution.
(13) Release and transfer, by resolution, a part of the area over which the park governor has jurisdiction for park and recreational purposes to park authorities of another unit for park and recreational purposes upon petition of the park or recreation governing authority of the acquiring unit. As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.10.

IC 36-10-7.5-8
Lease of buildings and grounds
Sec. 8. The park governor may lease any buildings or grounds that:
(1) belong to the township; and
(2) are located within a park;
to a person for a period not greater than fifty (50) years. The lease may authorize the lessee to provide upon the premises educational, research, veterinary, or other proper facilities for the exhibition of wild or domestic animals in wildlife parks, dining facilities, swimming facilities, golf courses, skating facilities, dancing facilities, amusement rides generally found in amusement parks, or other recreational facilities. A lease may be made for more than one (1) year only to the highest and best bidder after notice that the lease will be made has been given by publication in accordance with IC 5-3-1.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.11.

IC 36-10-7.5-9
Sale of surplus property; appraisal
Sec. 9. (a) The park governor may sell or order sold through a designated representative by public or private sale any personal property that the park governor has declared to be surplus and declared to have an aggregate appraised value not greater than five thousand dollars ($5,000).
(b) Whenever the park governor decides to sell at a private sale, the park governor must employ a qualified appraiser to determine a reasonable selling price for each kind of surplus item and must publish the following information in the manner provided in IC 5-3-1:
(1) The fact that a private sale will be held.
(2) The location of the sale.
(3) The dates of the beginning and end of the sale.
(4) The time of day during which the sale will take place.
(5) The kinds of items to be sold at the sale.
(6) The price of each kind of item, which may not be less than the reasonable selling price determined by the qualified appraiser.
(c) If the park governor decides to sell at a public sale, the park governor shall conduct the sale in the manner provided by law for the township to sell surplus property.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.12.

IC 36-10-7.5-10
Conference attendance Sec. 10. If the park governor determines that the executive or any park employee should attend a state, regional, or national conference dealing with park and recreation problems, the park governor may authorize the payment of the actual expenses involved in attending the conference. However, the amount must be available as part of the department's appropriation.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.13.

IC 36-10-7.5-11
Superintendent; appointment; qualifications
Sec. 11. (a) The park governor may appoint a superintendent of parks and recreation. The park governor may not consider political affiliation in the selection of the superintendent.
(b) The superintendent must:
(1) be qualified by training or experience in the field of parks and recreation; or
(2) have a certification or an advanced degree in the field of parks and recreation.
(c) An incumbent township employee performing park and recreation functions in a supervisory capacity at the time a township adopts a creating resolution under this chapter is eligible for appointment as superintendent or as an assistant, but the employee must have the required training, experience, or certification.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.14.

IC 36-10-7.5-12
Powers and duties of superintendent
Sec. 12. Under the direction of the park governor, the superintendent of the township shall do the following:
(1) Propose annually to the park governor a plan for the operation of the department.
(2) Administer the plan as approved by the park governor.
(3) Supervise the general administration of the department.
(4) Keep the records of the department and preserve all papers and documents of the department.
(5) Recommend persons for appointment as assistants if the park governor determines there is a need for assistants.
(6) Appoint the employees of the department, subject to the approval of the park governor according to the standards and qualifications fixed by the park governor and without regard to political affiliation.
(7) Prepare and present to the park governor an annual report.
(8) Perform other duties that the park governor directs.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.15.

IC 36-10-7.5-13
Assistants to superintendent Sec. 13. (a) If the park governor determines that the size of the department's operation requires assistants for the superintendent, the park governor may appoint, upon the recommendation of the superintendent, at least one (1) assistant. The park governor shall determine the assistant's qualifications on a basis similar to that prescribed for the superintendent.
(b) Each assistant is directly responsible to the superintendent and shall perform the duties specified by the superintendent.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.16.

IC 36-10-7.5-14
Officers' and employees' bonds and crime policies
Sec. 14. (a) Each officer and employee who handles money in the performance of duties under this chapter must execute an official bond for the term of office or employment before entering upon the duties of the office or employment.
(b) The fiscal body of the township may under IC 5-4-1-18 authorize the purchase of a blanket bond or crime insurance policy endorsed to include faithful performance to cover all officers' and employees' faithful performance of duties. The amount of the bond or crime insurance policy shall be fixed by the fiscal body and approved by the park governor.
(c) All official bonds shall be filed and recorded in the office of the county recorder of the county in which the department is located.
(d) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.17; P.L.49-1995, SEC.13.

IC 36-10-7.5-15
Advisory council or special committee; membership; responsibilities
Sec. 15. (a) The park governor may create an advisory council or special committees composed of citizens who are interested in parks and recreation.
(b) In selecting an advisory council or a special committee, the park governor shall give consideration to the groups in the community particularly interested in parks and recreation. When creating an advisory council or a special committee, the park governor shall specify the terms of the members and the purposes for which the council or committee is created.
(c) An advisory council or a special committee shall do the following:
(1) Study the subjects and problems specified by the park governor and recommend to the park governor additional problems in need of study.
(2) Advise the park governor concerning these subjects, particularly as they relate to different areas and groups in the community. (3) Report only to the park governor.
(4) Make inquiries and reports only in those areas specified by the park governor.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.18.

IC 36-10-7.5-16
Gifts, grants, and transfers
Sec. 16. (a) The park governor may accept gifts, donations, and subsidies for park and recreational purposes. However, a gift or transfer of property to the park governor may not be made without the approval of the park governor.
(b) A gift or grant of money shall be deposited in a special nonreverting fund to be available for expenditure by the park governor for purposes specified by the grantor. The fiscal officer of the township may draw warrants against the fund only upon vouchers signed by the executive.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.19.

IC 36-10-7.5-17
Special benefit taxes; provision of operating revenues
Sec. 17. (a) The territory within the boundaries of the township comprises a special taxing district for the purpose of levying special benefit taxes for park and recreational purposes as provided in this chapter.
(b) The fiscal body of the township shall determine and provide the revenues necessary for the operation of the department or for capital expenditures not covered by the issuance of bonds by:
(1) a specific levy to be used exclusively for these purposes;
(2) a special appropriation; or
(3) both.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-18
Special nonreverting capital fund
Sec. 18. (a) Upon the request of the executive, the fiscal body of the township may establish by resolution a special nonreverting capital fund for the purposes of acquiring land or making specific capital improvements. The fiscal body may include in the department's annual budget an item and an appropriation for these specific purposes.
(b) Money placed in the special nonreverting capital fund may not be withdrawn except for the purposes for which the fund was created, unless the fiscal body repeals the resolution. The fiscal body may not repeal the resolution under suspension of the rules.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-19
Township park and recreation cumulative building fund Sec. 19. (a) The fiscal body may establish a cumulative building fund under IC 6-1.1-41 to provide money for:
(1) building, remodeling, and repair of park and recreation facilities; or
(2) purchase of land for park and recreation purposes.
(b) To provide for the cumulative building fund, the township fiscal body may levy a tax in compliance with IC 6-1.1-41 not greater than one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of assessed valuation of taxable property within the township.
(c) The tax shall be collected and held in a special fund known as the township park and recreation cumulative building fund.
As added by P.L.157-1991, SEC.15. Amended by P.L.17-1995, SEC.44; P.L.6-1997, SEC.237.

IC 36-10-7.5-20
Fees; management and deposit of collections
Sec. 20. (a) Park and recreation facilities and programs shall be made available to the public free of charge as far as possible. However, if it is necessary in order to provide a particular activity, the park governor may charge a reasonable fee.
(b) The township fiscal body may establish by resolution upon request of the executive any of the following:
(1) A special nonreverting operating fund for park purposes from which expenditures may be made as provided by resolution by appropriation by the board township fiscal body.
(2) A special nonreverting capital fund for the purpose of acquiring land or making specific capital improvements from which expenditures may be made by appropriation by the township fiscal body.
(c) The fiscal body shall designate the fund or funds into which the township fiscal officer shall deposit fees from golf courses, swimming pools, skating rinks, or other major facilities requiring major expenditures for management and maintenance.
(d) Money received from fees other than from major facilities or received from the sale of surplus property shall be deposited by the township fiscal officer either in the special nonreverting operating fund or in the nonreverting capital fund as directed by the fiscal body. However, if neither fund has been established, money received from fees or from the sale of surplus property shall be deposited in the township general fund.
(e) Money placed in the special nonreverting capital fund may not be withdrawn except for the purposes for which the fund was created, unless the fiscal body repeals the resolution establishing the fund. The fiscal body may not repeal the resolution under suspension of the rules.
(f) Money procured from fees or received from the sale of surplus property under this chapter shall be deposited at least one time each month with the fiscal officer of the township.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993,

SEC.20.

IC 36-10-7.5-21
Land acquisition or appropriation and improvements
Sec. 21. (a) This section applies only to:
(1) the acquisition of real property; or
(2) a work of improvement;
that will be financed by the issuance of bonds.
(b) If the executive or the fiscal body decides to:
(1) acquire land for any of the purposes prescribed in this chapter, either by purchase or by appropriation, and in conjunction with the acquisition to proceed with a work of improvement authorized by this chapter;
(2) acquire real property without proceeding at the time with a work of improvement; or
(3) proceed with a work of improvement where the real property has been already secured;
the legislative body may adopt a resolution stating the purpose, describing the land to be acquired, the manner of acquisition, and, in the case of an appropriation, the other land that may be injuriously affected, or describing the lands already acquired and intended to be used in connection with the proposed work of improvement.
(c) If a work of improvement is provided for in the resolution, the executive shall have preliminary plans and specifications and an estimate of the cost of the proposed work prepared by the engineer selected to do the work. Before adopting a resolution, the legislative body shall receive or hear remonstrances from persons interested in or affected by the proceedings and on which it will determine the public utility and benefit.
(d) Notice shall be sent by certified mail to each owner of land to be appropriated under the resolution, using the owner's address as shown on the tax duplicates. In addition, notice of the land to be appropriated shall be published in accordance with IC 5-3-1. All persons affected in any manner by the proceedings, including all taxpayers in the township, are considered notified of the pendency of the proceedings and of all subsequent acts, hearings, adjournments, and orders of the executive or the legislative body by the original notice of publication.
(e) In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is a sufficient description of the property purchased, to be purchased, or to be appropriated or damaged to give a description of the entire tract by a platted description or by metes and bounds, whether the land is composed of one (1) or more lots or parcels and whether the land is owned by one (1) or more persons. If the land or a part of the land is to be acquired by purchase, the resolution must also state the maximum proposed cost.
(f) The executive may, at any time before the adoption of the resolution:
(1) obtain from the owner of the land an option for the purchase

of the land; or
(2) enter into a contract for the purchase of the land upon the terms and conditions that the executive considers best.
The option or contract is subject to the final approval of the legislative body confirming, modifying, or rescinding the option or contract and to the condition that the land may be paid for only out of the special fund resulting from the sale of bonds as provided by this chapter.
(g) If the executive decides to acquire any lots or parcels of land by purchase, the executive shall appoint three (3) qualified appraisers to appraise the value of the land. The appraisers may not be interested directly or indirectly in any land that is to be acquired under the resolution or that may be injured or that may incur local benefits. The appraisers shall take an oath that they have no interest in the matter and that they will honestly and impartially make the valuation. The appraisers shall then view the land, determine the true market value of the land at that time, and report the appraisal in writing. The report shall be filed with and becomes a part of the record of the proceeding.
(h) The executive may not take an option on the land or enter into a contract to purchase the land at a higher price than the value named in the report. The title to land to be acquired under the resolution, whether by purchase or appropriation, does not vest until the land is paid for out of the special fund established by the sale of bonds as provided in this chapter. Any indebtedness or obligation of any kind incurred by the executive due to the acquisition of land or to construction work shall be paid out of the funds under the control of the executive and is not an indebtedness or obligation of the township.
(i) At the time fixed for the hearing or at any time before the hearing, an owner of land to be appropriated under the resolution or injuriously affected or a person owning real or personal property located in the district may file a written remonstrance with the chairman of the legislative body.
(j) At the hearing, which may be adjourned from time to time, the legislative body shall hear all persons interested in the proceedings and all remonstrances that have been filed. After considering the evidence, the legislative body shall take final action determining the public utility and benefit of the proposed project by confirming, modifying, or rescinding the resolution. The final action shall be recorded and is final and conclusive upon all persons.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-22
District bonds for land acquisition or improvements
Sec. 22. (a) To raise money to pay for land to be acquired for any of the purposes named in this chapter or to pay for an improvement authorized by this chapter, and in anticipation of the special benefit tax to be levied as provided in this chapter, the legislative body shall issue in the name of the township the bonds of the district. The bonds

may not exceed in amount the total cost of all land to be acquired and all improvements described in the resolution, including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the costs of supervision and inspection during the period of construction of a work. The expenses to be covered in the bond issue include all expenses of every kind actually incurred preliminary to acquiring the land and the construction of the work, such as the cost of the necessary record, engineering expenses, publication of notices, preparation of bonds, and other necessary expenses. If more than one (1) resolution or proceeding of the legislative body under this chapter is confirmed whereby different parcels of land are to be acquired or more than one (1) contract for work is let by the executive at approximately the same time, the cost involved under all of the resolutions and proceedings may be included in one (1) issue of bonds.
(b) The bonds may be issued in any denomination not less than one thousand dollars ($1,000) each, in not less than five (5) nor more than forty (40) annual series. The bonds are payable one (1) series each year, beginning at a date after the receipt of taxes from a levy made for that purpose. The bonds are negotiable. The bonds may bear interest at any rate, payable semiannually. After adopting a resolution ordering bonds, the legislative body shall certify a copy of the resolution to the township's fiscal officer. The fiscal officer shall prepare the bonds, and the executive shall execute the bonds, attested by the fiscal officer.
(c) The bonds and the interest on the bonds are exempt from taxation as prescribed by IC 6-8-5-1. Bonds issued under this section are subject to the provisions of IC 5-1 and IC 6-1.1-20 relating to:
(1) the filing of a petition requesting the issuance of bonds;
(2) the right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a);
(3) the appropriation of the proceeds of the bonds with the approval of the department of local government finance; and
(4) the sale of bonds at public sale for not less than the par value of the bonds.
(d) The legislative body may not have bonds of the district issued under this section that are payable by special taxation when the total issue for that purpose, including the bonds already issued or to be issued, exceeds two percent (2%) of the total adjusted value of the taxable property in the district as determined under IC 36-1-15. All bonds or obligations issued in violation of this subsection are void. The bonds are not obligations or indebtedness of the township but constitute an indebtedness of the district as a special taxing district. The bonds and interest are payable only out of a special tax levied upon all the property of the district as prescribed by this chapter. A bond must recite the terms upon the face of the bond, together with

the purposes for which the bond is issued.
As added by P.L.157-1991, SEC.15. Amended by P.L.6-1997, SEC.238; P.L.90-2002, SEC.519; P.L.219-2007, SEC.145; P.L.146-2008, SEC.795.

IC 36-10-7.5-23
Bond issue; notice and hearing
Sec. 23. (a) Before bonds may be issued under this chapter, the legislative body shall give notice of a public hearing to disclose the purposes for which the bond issue is proposed, the amount of the proposed issue, and all other pertinent data.
(b) The legislative body shall publish in accordance with IC 5-3-1 a notice of the time, place, and purposes of the hearing.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-24
Funds from bond proceeds; use; surplus
Sec. 24. All proceeds from the sale of bonds issued under this chapter shall be kept in a separate fund. The fund shall be used to pay for land and other property acquired and for the construction of a work under the resolution, including all costs and expenses incurred in connection with the project. The fund may not be used for any other purpose. The fund shall be deposited as provided in this chapter. A surplus remaining from the proceeds of the bonds after all costs and expenses are paid shall be paid into and becomes a part of the district bond fund.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-25
Tax levy; district bond fund
Sec. 25. (a) To raise money to pay all bonds issued under this chapter, the fiscal body shall levy annually a special tax upon all of the real and personal property located in the district sufficient to pay the principal of the bonds as the bonds mature, including accrued interest. The fiscal body shall have the tax to be levied each year certified to the auditor of the county in which the township is located at the time for certification of tax levies. The tax shall be collected and enforced by the county treasurer in the same manner as other taxes are collected and enforced.
(b) As the tax is collected, the tax shall be accumulated and kept in a separate fund to be known as the district bond fund. The tax shall be applied to the payment of the bonds and interest as the bonds mature and may not be used for another purpose.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-26
Contracts or leases with not-for-profit corporations
Sec. 26. (a) The executive may enter into a lease or a contract with a not-for-profit corporation providing detailed terms and conditions for the following: (1) The performance of historical pageants and entertainments.
(2) The charging of admission.
(3) The maintenance of the facilities.
(b) The contract must not extend for a longer term than the term of the bonds.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-27
Bondholder rights under other statutes
Sec. 27. The general assembly covenants that it will not repeal or amend:
(1) IC 6-9-7-6;
(2) IC 6-9-7-7;
(3) IC 36-10-3-40;
(4) IC 36-10-3-41;
(5) IC 36-10-3-42; and
(6) IC 36-10-3-43;
in a manner that would adversely affect owners of the bonds as long as the bonds are outstanding.
As added by P.L.157-1991, SEC.15.



CHAPTER 8. CAPITAL IMPROVEMENT BOARDS IN CERTAIN COUNTIES

IC 36-10-8-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to a capital improvement board of managers subject to or created under this chapter.
"Net income" means the gross income after deducting:
(1) the necessary operational expenses of the board in performing its duties (the expenses not to exceed the amount budgeted or approved); and
(2) any reserve provided for in the budget.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-3
Continuation; creation; authority to finance capital improvements
Sec. 3. (a) If a county had in existence on January 1, 1982, a capital improvement board of managers that was created under IC 18-7-18 (before its repeal on February 24, 1982), that board continues to exist and is subject to this chapter. In any other county to which this chapter applies, a capital improvement board of managers may be created by ordinance of the county legislative body.
(b) A county to which this chapter applies may finance, construct, equip, operate, and maintain a capital improvement under this chapter.
As added by Acts 1982, P.L.218, SEC.3. Amended by P.L.213-1986, SEC.11; P.L.163-1987, SEC.8; P.L.3-1990, SEC.143.

IC 36-10-8-4
Membership; terms; vacancies; removal; oath; reimbursement of expenses
Sec. 4. (a) The board is composed of seven (7) members.
(b) The county executive shall determine in the creating ordinance which units within the county shall make appointments to the board. In addition, the creating ordinance must provide that no more than four (4) of the members be affiliated with the same political party. The creating ordinance must also provide staggered terms for the appointments.
(c) Notwithstanding subsection (b), if a board was created under IC 18-7-18 (before its repeal on February 24, 1982), three (3) members shall be appointed by the executive of the second class city

and three (3) members shall be appointed by the executive of the county. Those members shall select the seventh member, who serves as president. One (1) of the members appointed by the city executive must be engaged in the hospitality industry in the city. No more than two (2) of the members appointed by the city executive may be affiliated with the same political party and no more than two (2) of the members appointed by the county executive may be affiliated with the same political party. In addition, each member must have been a resident of the county for at least one (1) year immediately preceding the member's appointment. Initial terms of the members are as follows:
(1) One (1) of the members appointed by each appointing authority for a term ending January 15 of the year following the appointment.
(2) Two (2) of the members appointed by each appointing authority for a term ending January 15 of the second year following the appointment.
(3) The seventh member serves for a term ending January 15 of the second year following the appointment.
(d) Subsequent terms of members are for two (2) years. All terms begin on January 15. A member serves until a successor is appointed and qualified. A member may be reappointed after the member's term has expired.
(e) If a vacancy occurs on the board, the appointing authority shall appoint a new member. That member serves for the remainder of the vacated term.
(f) A board member may be removed for cause by the appointing authority who appointed the member.
(g) Each member, before entering upon the member's duties, shall take and subscribe an oath of office in the usual form. The oath shall be endorsed upon the member's certificate of appointment. The certificate shall be promptly filed with the records of the board. However, if the board was created under IC 18-7-18 (before its repeal on February 24, 1982), the certificate shall be filed with the clerk of the circuit court of the county in which the board is created.
(h) A member may not receive a salary, but is entitled to reimbursement for any expenses necessarily incurred in the performance of the member's duties.
As added by Acts 1982, P.L.218, SEC.3. Amended by P.L.163-1987, SEC.9; P.L.3-1990, SEC.144; P.L.176-2009, SEC.27; P.L.229-2011, SEC.267.

IC 36-10-8-5
Organizational meeting; officers; bylaws; quorum; approval of actions
Sec. 5. (a) Immediately after January 15 each year, the board shall hold an organizational meeting. They shall elect one (1) of the members vice president, another secretary, and another treasurer to perform the duties of those offices. The officers serve from the date of their election until their successors are elected and qualified. (b) The members may adopt the bylaws and rules that they consider necessary for the proper conduct of their duties and the safeguarding of the funds and property entrusted to their care. A majority of the members constitutes a quorum, and the concurrence of a majority of the board is necessary to authorize any action.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-6
Name; powers
Sec. 6. The board may, acting under the name "(name of county) county capital improvement board of managers", or, if the board was created under IC 18-7-18 (before its repeal on February 24, 1982), "(name of the county) and (name of the city) capital improvement board of managers", do the following:
(1) Acquire by grant, purchase, gift, devise, lease, or otherwise, and hold, use, sell, lease, or dispose of, real and personal property and any rights and interests in it necessary or convenient for the exercise of its powers under this chapter.
(2) Construct, reconstruct, repair, remodel, enlarge, extend, or add to any capital improvement under this chapter and condemn, appropriate, lease, rent, purchase, and hold any real property, rights-of-way, materials, or personal property needed for the purposes of this chapter, even if it is already held for a governmental or public use.
(3) Control and operate a capital improvement, and receive and collect money due to the operation or otherwise relating to the capital improvement, including employing an executive manager and other agents and employees that are necessary for the acquisition, construction, and proper operation of the improvements and fixing the compensation of all employees with a contract of employment or other arrangement terminable at the will of the board. However, a contract may be entered into with an executive manager and associate manager for a period not longer than four (4) years at one (1) time and may be extended from time to time for the same or shorter periods.
(4) Let concessions for the operation of restaurants, cafeterias, public telephones, news and cigar stands, vending machines, caterers, and all other services considered necessary or desirable for the operation of a capital improvement.
(5) Lease a capital improvement or a part of it to any association, corporation, or individual, with or without the right to sublet.
(6) Fix charges and establish rules and regulations governing the use of a capital improvement.
(7) Accept gifts or contributions from individuals, corporations, limited liability companies, partnerships, associations, trusts, or foundations and funds, loans, or advances on the terms that the board considers necessary or desirable from the United States, the state, or a political subdivision or department of either, including entering into and carrying out contracts and

agreements in connection with this subdivision.
(8) Acquire the site for a capital improvement, or a part of a site by conveyance from the redevelopment commission of a city within the county in which the board is created or from any other source, on the terms that may be agreed upon.
(9) If the board was created under IC 18-7-18 (before its repeal on February 24, 1982), exercise within and in the name of the county the power of eminent domain under general statutes governing the exercise of the power for a public purpose.
(10) Receive and collect all money due for the use or leasing of a capital improvement and from concessions and other contracts, and expend the money for proper purposes, but any employees or members of the board authorized to receive, collect, and expend money must be covered by a fidelity bond, the amount of which shall be fixed by the board. Funds may not be disbursed by an employee or member of the board without prior specific approval by the board.
(11) Provide coverage for its employees under IC 22-3 and IC 22-4.
(12) Purchase public liability and other insurance considered desirable.
(13) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including the enforcement of them.
(14) Maintain and repair a capital improvement and all equipment and facilities that are a part of it, including the employment of a building superintendent and other employees that are necessary to maintain the capital improvement.
(15) Sue and be sued in its own name, service of process being had upon the president or vice president of the board or by leaving a copy at the board's office.
(16) Prepare and publish descriptive material and literature relating to the facilities and advantages of a capital improvement and do all other acts that the board considers necessary to promote and publicize the capital improvement and serve the commercial, industrial, and cultural interests of Indiana and its citizens by the use of the capital improvement. It may assist and cooperate with public, governmental, and private agencies and groups for these purposes.
(17) Promote the development and growth of the convention and visitor industry in the county.
(18) Transfer money from the capital improvement fund established by this chapter to any Indiana not-for-profit corporation for the promotion and encouragement of conventions, trade shows, visitors, and special events in the county.
As added by Acts 1982, P.L.218, SEC.3. Amended by P.L.3-1990, SEC.145; P.L.8-1993, SEC.519; P.L.176-2009, SEC.28.
IC 36-10-8-7
Additional powers
Sec. 7. The board may hire architects, engineers, accountants, attorneys, and consultants in connection with the preparation of plans and specifications for a capital improvement and its financing, paying for it as provided under section 12 of this chapter. The acquisition of a site for a capital improvement, the adoption of plans and specifications, the advertising for bids, and the awarding of contracts for the erection or equipping of the capital improvement shall be done by the board under statutes governing these activities by cities or counties. Title to or interest in any property acquired shall be held in the board's name, and the board has complete and exclusive authority to sell, lease, or dispose of it and to execute all conveyances, leases, contracts, and other instruments in connection with it.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-8
Budget; preparation; review
Sec. 8. The board shall prepare a budget for each calendar year covering the projected operating expenses, estimated income, and reasonable reserves. It shall submit the budget for review, approval, or rejection to the fiscal body of the county and, if the board was created under IC 18-7-18 (before its repeal on February 24, 1982), also the fiscal body of the second class city. The board may make expenditures only as provided in the budget as approved, unless additional expenditures are approved by the respective fiscal bodies.
As added by Acts 1982, P.L.218, SEC.3. Amended by P.L.3-1990, SEC.146.

IC 36-10-8-9
Deposit of net income from operation of capital improvements
Sec. 9. The net income received by the board from the operation of capital improvements under this chapter shall be deposited semiannually on June 1 and December 1 in the capital improvement fund provided in section 12 of this chapter. However, if there are bonds outstanding, the net income from the convention center shall be deposited in the capital improvement bond fund provided in section 13 of this chapter.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-10
Payment of certain operational expenses from capital improvement fund
Sec. 10. All operational expenses actually incurred by the board within the approved budget necessary to be paid before the receipt of income by the board from the leasing or use of a capital improvement, and any expenses that cannot be paid from that income because of an excess of expenses over income, shall be met and paid by funds in the capital improvement fund. As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-11
Handling and expenditure of funds; treasurer; controller; reports; audits
Sec. 11. (a) The treasurer of the board is the official custodian of all funds and assets of the board and is responsible for their safeguarding and accounting. He shall give bond for the faithful performance and discharge of all duties required of him by law in the amount and with surety and other conditions that may be prescribed and approved by the board. All funds and assets in the capital improvement fund and the capital improvement bond fund created by this chapter and all other funds, assets, and tax revenues held, collected, or received by the treasurer of the county for the use of the board shall be promptly remitted and paid over by him to the treasurer of the board, who shall issue receipts for them.
(b) The treasurer of the board shall deposit all money coming into his hands as required by this chapter and IC 6-7-1-30.1, and in accordance with general statutes relating to the deposit of public funds. Money so deposited may be invested and reinvested by the treasurer in accordance with IC 5-13 and in securities that the board specifically directs. All interest and other income earned on investments becomes a part of the particular fund from which the money was invested. All funds invested and fully safeguarded and secured as provided in IC 5-13-9 are exempt from assessments under IC 5-13-12.
(c) The board shall appoint a controller to act as the auditor and assistant treasurer of the board. He shall serve as the official custodian of all books of account and other financial records of the board and has the same powers and duties as the treasurer of the board or the lesser powers and duties that the board prescribes. The controller, and any other employee or member of the board authorized to receive, collect, or expend money, shall give bond for the faithful performance and discharge of all duties required of him in the amount and with surety and other conditions that may be prescribed and approved by the board. He shall keep an accurate account of all money due the board and of all money received, invested, and disbursed in accordance with generally recognized governmental accounting principles and procedure. All accounting forms and records shall be prescribed or approved by the state board of accounts.
(d) The controller shall issue all warrants for the payment of money from the funds of the board in accordance with procedures prescribed by the board, but a warrant may not be issued for the payment of a claim until an itemized and verified statement of the claim has been filed with the controller, who may require evidence that all amounts claimed are justly due. All warrants shall be countersigned by the treasurer of the board or by the executive manager. Payroll and similar warrants may be executed with facsimile signatures. (e) If there are bonds outstanding issued under this chapter, the controller shall deposit with the paying agent or officer within a reasonable period before the date that any principal or interest becomes due sufficient money for the payment of the principal and interest on the due dates.
(f) At least annually the controller shall submit to the board a report of his accounts exhibiting the revenues, receipts, and disbursements and the sources from which the revenues and receipts were derived and the purpose and manner in which they were disbursed. The board may require that the report be prepared by an independent certified public accountant designated by the board. The handling and expenditure of funds is subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.218, SEC.3. Amended by P.L.19-1987, SEC.56.

IC 36-10-8-12
Capital improvement fund; deposit of tax revenues; expenditures
Sec. 12. Unless there are bonds outstanding under this chapter, any tax revenues received by the board from the treasurer of the state as provided by law shall be deposited in a separate and distinct fund called the "capital improvement fund". Any money in the fund may be expended by the board without the necessity of an appropriation to pay:
(1) operating expenses and maintain reasonable reserves;
(2) for services of architects, engineers, accountants, attorneys, and consultants;
(3) for all or part of the cost of a capital improvement;
(4) the principal on, or interest of, any bonds issued under this chapter that cannot be paid from money in the capital improvement bond fund; or
(5) for any other purpose that has been budgeted and approved under section 8 of this chapter.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-13
Capital improvement bond fund; amount of revenue to be deposited; excess revenues; use of funds
Sec. 13. (a) If there are bonds outstanding issued under section 14 of this chapter, the treasurer of the board shall deposit in a separate and distinct fund called the "capital improvement bond fund" all tax revenues received as provided by law until there are sufficient funds from those tax revenues, the proceeds of the bonds, or both of these sources, in the capital improvement bond fund to provide the amount required by the resolution or resolutions or trust agreement or agreements pursuant to which the bonds are issued. The treasurer of the board shall then deposit sufficient tax revenues in the fund to maintain such amounts in the fund as are required by the resolution or resolutions or trust agreement or agreements. The various accounts within the capital improvement bond fund shall be held by

the treasurer of the board or by an escrow agent, depository, or trustee as may be provided in the resolution or resolutions or trust agreement or agreements pursuant to which the bonds are issued.
(b) Any excess tax revenues not required by this section to be deposited in the capital improvement bond fund shall be deposited in the capital improvement fund, or, in the discretion of the board, in any special fund that may be established by the board for the payment of principal and interest on any bonds outstanding issued under this chapter. Amounts in the capital improvement bond fund shall be applied to the payment of principal of the bonds and the interest on them and to no other purpose.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-14
Revenue bonds; authority to issue; procedure
Sec. 14. (a) A capital improvement may be financed in whole or in part by the issuance of revenue bonds payable solely out of the net income received from the operation of a capital improvement and from the tax revenues provided by law that are required by this chapter to be deposited in the capital improvement bond fund.
(b) If the board desires to finance a capital improvement in whole or in part as provided in this section, it shall adopt a resolution authorizing the issuance of revenue bonds. The resolution must state the date or dates on which the principal of the bonds will mature (not exceeding forty (40) years from the date of issuance), the maximum interest rate to be paid, and the other terms upon which the bonds will be issued.
(c) The board shall submit the resolution to the county executive, or, if the board was created under IC 18-7-18 (before its repeal on February 24, 1982), to the executive of the second class city, who shall review it. If the executive approves the resolution, then the board shall take all actions necessary to issue bonds in accordance with the resolution. The board may enter into a trust agreement with a trust company as trustee for the bondholders. An action to contest the validity of bonds to be issued under this section may not be brought after the fifteenth day following the receipt of bids for the bonds.
(d) The bonds shall be sold at public sale in accordance with IC 5-1-11. All bonds and interest are exempt from taxation in Indiana to the extent provided in IC 6-8-5.
(e) When issuing revenue bonds, the board may covenant with the purchasers of the bonds that any funds in the capital improvement fund may be used to pay the principal on, or interest of, the bonds that cannot be paid from money in the capital improvement bond fund.
(f) The revenue bonds may be made redeemable before maturity at the price or prices and under the terms that are determined by the board in the authorizing resolution. The board shall determine the form of bonds, including any interest coupons to be attached, and shall fix the denomination or denominations of the bonds and the

place or places of payment of the principal and interest, which may be at any bank or trust company within or outside Indiana. All bonds must have all the qualities and incidents of negotiable instruments under statute. Provision may be made for the registration of any of the bonds as to principal alone or to both principal and interest.
(g) The revenue bonds shall be issued in the board's name and must recite on the face that the principal of and interest on the bonds is payable solely from the net income received from the operation of the capital improvement or from the net income and other funds made available for this purpose. The bonds shall be executed by the manual or facsimile signature of the president of the board, and the seal of the county shall be affixed to them. The seal shall be attested by the manual or facsimile signature of the county auditor. Any coupons attached must bear the facsimile signature of the president of the board.
(h) This chapter constitutes full and complete authority for the issuance of revenue bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, acts, or things by the board or any other officer, department, agency, or instrumentality of the state, the county, or any municipality is required to issue any revenue bonds except as may be prescribed in this chapter.
(i) Revenue bonds issued under this section are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under statute.
As added by Acts 1982, P.L.218, SEC.3. Amended by P.L.3-1990, SEC.147; P.L.42-1993, SEC.99.

IC 36-10-8-15
Bonds; covenant with purchasers; continuation of statute
Sec. 15. The Indiana general assembly covenants with the purchasers of any bonds issued under this chapter that the statute authorizing the levy of a specific tax within the county the proceeds of which are required by this chapter to be deposited in a specific fund created under this chapter will not be repealed, amended, or altered in any manner that would reduce or adversely affect the levy and collection of the tax levied, or reduce the rates or amounts of the tax, as long as the principal of, or interest on, any bonds is unpaid. The board, on behalf of the county, is authorized to make a similar pledge or covenant in any agreement with the purchasers of any bonds issued under this chapter or in any resolution or trust agreement pursuant to which the bonds are issued.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-16
General obligation bonds; authority to issue; procedure Sec. 16. (a) A capital improvement may be financed in whole or in part by the issuance of general obligation bonds of the county or, if the board was created under IC 18-7-18 (before its repeal on February 24, 1982), also of the city, if the board determines that the estimated annual net income of the capital improvement, plus the estimated annual tax revenues to be derived from any tax revenues made available for this purpose, will not be sufficient to satisfy and pay the principal of and interest on all bonds issued under this chapter, including the bonds then proposed to be issued.
(b) If the board desires to finance a capital improvement in whole or in part as provided in this section, it shall have prepared a resolution to be adopted by the county executive authorizing the issuance of general obligation bonds, or, if the board was created under IC 18-7-18 (before its repeal on February 24, 1982), by the fiscal body of the city authorizing the issuance of general obligation bonds. The resolution must set forth an itemization of the funds and assets received by the board, together with the board's valuation and certification of the cost. The resolution must state the date or dates on which the principal of the bonds is payable, the maximum interest rate to be paid, and the other terms upon which the bonds shall be issued. The board shall submit the proposed resolution to the proper officers, together with a certificate to the effect that the issuance of bonds in accordance with the resolution will be in compliance with this section. The certificate must also state the estimated annual net income of the capital improvement to be financed by the bonds, the estimated annual tax revenues, and the maximum amount payable in any year as principal and interest on the bonds issued under this chapter, including the bonds proposed to be issued, at the maximum interest rate set forth in the resolution. The bonds issued may mature over a period not exceeding forty (40) years from the date of issue.
(c) Upon receipt of the resolution and certificate, the proper officers may adopt them and take all action necessary to issue the bonds in accordance with the resolution. An action to contest the validity of bonds issued under this section may not be brought after the fifteenth day following the receipt of bids for the bonds.
(d) The provisions of all general statutes relating to:
(1) the filing of a petition requesting the issuance of bonds and giving notice;
(2) the right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a);
(3) the giving of notice of the determination to issue bonds;
(4) the giving of notice of a hearing on the appropriation of the proceeds of bonds;
(5) the right of taxpayers to appear and be heard on the proposed appropriation;
(6) the approval of the appropriation by the department of local

government finance; and
(7) the sale of bonds at public sale;
apply to the issuance of bonds under this section.
As added by Acts 1982, P.L.218, SEC.3. Amended by P.L.3-1990, SEC.148; P.L.90-2002, SEC.520; P.L.219-2007, SEC.146; P.L.146-2008, SEC.796; P.L.176-2009, SEC.29.

IC 36-10-8-17
Bonds; application of proceeds to construction cost; deposit in reserve subaccount
Sec. 17. (a) All money received from any bonds issued under this chapter shall be applied solely to the payment of the construction cost of the capital improvement for which the bonds are issued. The cost may include:
(1) planning and development of the capital improvement and all buildings, facilities, structures, and improvements related to it;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that the board considers necessary or desirable to make the capital improvement suitable for use and operation;
(4) architectural, engineering, consultant, and attorney fees;
(5) incidental expenses in connection with the issuance and sale of bonds; and
(6) interest during construction.
(b) To the extent authorized and directed in any resolution of the board or in any trust agreement providing for the issuance of bonds under section 14 of this chapter, proceeds of these bonds may be deposited in the reserve subaccount of the capital improvement bond fund established under section 13 of this chapter. However, the amount deposited, when added to any amount in that subaccount, may not exceed the maximum amount required to be in the subaccount by section 14 of this chapter, taking into consideration the bonds then being issued.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-18
Tax exemption
Sec. 18. All property owned or used and all income and revenues received by the board are exempt from special assessments and taxation in Indiana for all purposes.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-19
Joint and cooperative planning, financing, construction, operation, and maintenance agreements
Sec. 19. The board and the state, any department, agency, or commission of the state, or any department, agency, or commission of municipal or county government may enter into agreements,

contracts, or leases with each other on the terms that are agreed upon, providing for joint and cooperative planning, financing, construction, operation, or maintenance of a capital improvement or of the buildings, facilities, structures, or improvements that are necessary or desirable in connection with the use and operation of a capital improvement. The buildings, facilities, structures, or improvements may include:
(1) facilities for the comfort of visitors and other persons using the capital improvement;
(2) parking lots and garages;
(3) walks and pedestrian ways;
(4) landscaping, lighting, and beautification; and
(5) open spaces, malls, or plazas desirable to produce a unified architectural and artistic setting for the capital improvement.
As added by Acts 1982, P.L.218, SEC.3.

IC 36-10-8-20
Dissolution of boards created under IC 18-7-18; escheat of funds
Sec. 20. (a) This section applies only to a board that was created under IC 18-7-18 (before its repeal on February 24, 1982).
(b) If the board is dissolved voluntarily or involuntarily, any funds in the possession of the board or to the credit of the board in the possession of the state escheat to the general fund of the county.
As added by Acts 1982, P.L.218, SEC.3. Amended by P.L.3-1990, SEC.149.

IC 36-10-8-21
Capital improvement board of managers operations; annual report
Sec. 21. (a) This section applies only to a board that was created under IC 18-7-18 (before its repeal on February 24, 1982).
(b) On or before March 31 each year, the executive manager shall submit to the board an annual report of the operations of the convention and visitor center.
As added by P.L.176-2009, SEC.30.



CHAPTER 9. MARION COUNTY CAPITAL IMPROVEMENT BOARD

IC 36-10-9-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to a capital improvement board of managers created under this chapter.
"Bonds" means bonds issued under section 12 or section 15 of this chapter and, except as used in section 12 of this chapter or unless the context otherwise requires, lease agreements entered into under section 6(15) of this chapter.
"Excise taxes" refers to the excise taxes imposed by IC 6-9-8, IC 6-9-12, and IC 6-9-13.
"Issue", "issued", or "issuance" means in the case of lease agreements "execute", "executed", or "execution" respectively.
"Lease agreements" means lease agreements entered into under section 6(15) of this chapter.
"Net income" means the gross income from the operation of a capital improvement after deducting the necessary operating expenses of the board.
"Notes" means notes issued under section 21 of this chapter.
"Operating expenses" means:
(1) the necessary operational expenses of the board in performing its duties under this chapter, including maintenance, repairs, replacements, alterations, and costs of services of architects, engineers, accountants, attorneys, and consultants;
(2) the expenses for any other purpose that has been approved under section 8 of this chapter; and
(3) the maintenance of reasonable reserves for any of the items listed in subdivisions (1) and (2) of this definition or for other purposes required under a resolution, ordinance, or trust agreement.
"Principal and interest" or "principal on and interest of" includes, unless the context otherwise requires, payments required by lease agreements.
"Pre-1981 general obligation bonds" means general obligation bonds issued before January 1, 1981.
"Trust agreements", except as used in section 13 of this chapter or unless the context otherwise requires, includes lease agreements.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.82-1985, SEC.9.

IC 36-10-9-3 Creation of county board of managers; powers of county
Sec. 3. (a) A capital improvement board of managers is created in the county.
(b) The county may finance, construct, equip, operate, and maintain a capital improvement under this chapter.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-4
County board of managers; membership; terms; vacancies; oath of office; compensation
Sec. 4. (a) The board is composed of nine (9) members. Six (6) members shall be appointed by the executive of the consolidated city, one (1) member shall be appointed by the board of commissioners of the county, one (1) member shall be appointed by the legislative body of the consolidated city from among the members of the legislative body, and one (1) member shall be appointed jointly by majority vote of a body consisting of one (1) member of the board of county commissioners of each county in which a food and beverage tax is in effect under IC 6-9-35 on January 1 of the year of the appointment. The board of county commissioners that has the greatest population of all counties in which a food and beverage tax is in effect under IC 6-9-35 on January 1 of the year of the appointment shall convene the meeting to make the joint appointment. Each county in which a food and beverage tax is in effect under IC 6-9-35 on January 1 of the year of the appointment is entitled to be represented at the meeting by one (1) member of the county's board of county commissioner, who shall be selected by that county's board of county commissioners. One (1) of the members appointed by the executive must be engaged in the hotel or motel business in the county. Not more than four (4) of the members appointed by the executive may be affiliated with the same political party.
(b) The terms of members are for two (2) years beginning on January 15 and until a successor is appointed and qualified. A member may be reappointed after the member's term has expired.
(c) If a vacancy occurs on the board, the appointing authority shall appoint a new member. That member serves for the remainder of the vacated term.
(d) A board member may be removed for cause by the appointing authority who appointed the member.
(e) Each member, before entering upon the duties of office, shall take and subscribe an oath of office in the usual form. The oath shall be endorsed upon the member's certificate of appointment, which shall be promptly filed with the records of the board.
(f) A member does not receive a salary, but is entitled to reimbursement for any expenses necessarily incurred in the performance of the member's duties.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.116-1995, SEC.8; P.L.182-2009(ss), SEC.454.
IC 36-10-9-5
County board of managers; organizational meetings
Sec. 5. (a) Immediately after January 15 each year, the board shall hold an organizational meeting. It shall elect one (1) of the members president, another vice president, another secretary, and another treasurer to perform the duties of those offices. The officers serve from the date of their election until their successors are elected and qualified.
(b) The board may adopt the bylaws and rules that it considers necessary for the proper conduct of its duties and the safeguarding of the funds and property entrusted to its care. A majority of the members constitutes a quorum, and the concurrence of a majority of the members is necessary to authorize any action.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-6
County board of managers; powers and duties as capital improvement board of managers
Sec. 6. The board may, acting under the title "capital improvement board of managers of __________ County", do the following:
(1) Acquire by grant, purchase, gift, devise, lease, condemnation, or otherwise, and hold, use, sell, lease, or dispose of, real and personal property and all property rights and interests necessary or convenient for the exercise of its powers under this chapter.
(2) Construct, reconstruct, repair, remodel, enlarge, extend, or add to any capital improvement built or acquired by the board under this chapter.
(3) Control and operate a capital improvement, including letting concessions and leasing all or part of the capital improvement.
(4) Fix charges and establish rules governing the use of a capital improvement.
(5) Accept gifts or contributions from individuals, corporations, limited liability companies, partnerships, associations, trusts, or political subdivisions, foundations, and funds, loans, or advances on the terms that the board considers necessary or desirable from the United States, the state, and any political subdivision or department of either, including entering into and carrying out contracts and agreements in connection with this subdivision.
(6) Exercise within and in the name of the county the power of eminent domain under general statutes governing the exercise of the power for a public purpose.
(7) Receive and collect money due for the use or leasing of a capital improvement and from concessions and other contracts, and expend the money for proper purposes.
(8) Receive excise taxes, income taxes, and ad valorem property taxes and expend the money for operating expenses, payments of principal or interest of bonds or notes issued under this chapter, and for all or part of the cost of a capital improvement. (9) Retain the services of architects, engineers, accountants, attorneys, and consultants and hire employees upon terms and conditions established by the board, so long as any employees or members of the board authorized to receive, collect, and expend money are covered by a fidelity bond, the amount of which shall be fixed by the board. Funds may not be disbursed by an employee or member of the board without prior specific approval by the board.
(10) Provide coverage for its employees under IC 22-3 and IC 22-4.
(11) Purchase public liability and other insurance considered desirable.
(12) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including the enforcement of them.
(13) Sue and be sued in the name and style of "capital improvement board of managers of ___________ County" (including the name of the county), service of process being had by leaving a copy at the board's office.
(14) Prepare and publish descriptive material and literature relating to the facilities and advantages of a capital improvement and do all other acts that the board considers necessary to promote and publicize the capital improvement, including the convention and visitor industry, and serve the commercial, industrial, and cultural interests of Indiana and its citizens. The board may assist, cooperate, and fund governmental, public, and private agencies and groups for these purposes.
(15) Enter into leases of capital improvements and sell or lease property under IC 5-1-17 or IC 36-10-9.1.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.82-1985, SEC.10; P.L.8-1993, SEC.520; P.L.255-1997(ss), SEC.21; P.L.214-2005, SEC.75.

IC 36-10-9-7
Procurement of materials and work; emergency procedure; title to or interest in property
Sec. 7. (a) The purchase or lease of material and work on a capital improvement shall be done by the board under statutes governing these activities by counties. However, if the total cost of construction or equipping of a capital improvement or of the alteration, maintenance, or repair of any building is estimated to be fifty thousand dollars ($50,000) or less, the board may procure materials and perform the work by its own employees and with owned or leased equipment without awarding a contract. In addition, in an emergency determined and declared by the board and entered in its records, the board may make emergency alterations, repairs, or replacements and contract for them without advertising for bids.
(b) Title to or interest in any property acquired shall be held in the

name of the county, and the board has complete and exclusive authority to sell, lease, or dispose of it and to execute all conveyances, leases, contracts, and other instruments in connection with it. However, real property may not be sold without the approval of the executive of the consolidated city.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-8
Annual budget; capital improvement; issuance of bonds
Sec. 8. (a) The board shall prepare a budget for each calendar year covering the projected operating expenses, projected expenditures for capital improvements or land acquisition, and estimated income to pay the operating expenses and capital expenditures, including amounts, if any, to be received from excise taxes and ad valorem property taxes. It shall submit the operating and capital budget for review, approval, or rejection to the city-county legislative body. The board may make expenditures only as provided in the budget as approved, unless additional expenditures are approved by the legislative body. However, payments to users of any capital improvement that constitute a contractual share of box office receipts are neither an operating expense nor an expenditure within the meaning of this section.
(b) If the board desires to finance a capital improvement in whole or in part by the issuance of bonds under section 12 or 15 of this chapter, the board shall submit the following information to the city-county legislative body at least thirty (30) days before the adoption of a resolution authorizing the issuance of the bonds:
(1) A description of the project to be financed through the issuance of bonds.
(2) The total amount of the project anticipated to be funded through the issuance of bonds.
(3) The total amount of other anticipated revenue sources for the project.
(4) Any other terms upon which the bonds will be issued.
(c) The city-county legislative body must discuss the information provided in subsection (b) in a public hearing held before the resolution may be adopted by the board.
(d) The board shall post the board's proposed budget and adopted budget on the board's Internet web site.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.42-1994, SEC.14; P.L.182-2009(ss), SEC.455.

IC 36-10-9-8.1
Long range financial plan
Sec. 8.1. (a) During 2009, the board shall prepare a long range financial plan covering the period beginning with the year 2010 and ending with the year 2041. The long range financial plan must set forth the following:
(1) The schedule for the retirement of all debt that is outstanding as of January 1, 2010. (2) An estimated operating and capital budget for each calendar year that covers the projected operating expenses, debt obligations, expenditures for capital improvements and land acquisition, and estimated income to pay these items, including the source of each type of income.
(b) Before January 1, 2010, the board shall deliver a copy of the long range financial plan to each member of the city-county legislative body and to the legislative council in an electronic format under IC 5-14-6.
(c) The city-county legislative body shall discuss the long range financial plan in a public hearing.
As added by P.L.182-2009(ss), SEC.456.

IC 36-10-9-9
Treasurer; controller; duties; board of accounts audits
Sec. 9. (a) The treasurer of the board is the official custodian of all funds and assets of the board and is responsible for their safeguarding and accounting. The treasurer shall give bond for the faithful performance and discharge of all duties required of the treasurer by law in the amount and with surety and other conditions that may be prescribed and approved by the board. All funds and assets in the capital improvement fund and the capital improvement bond fund created by this chapter and all other funds, assets, and tax revenues held, collected, or received by the treasurer of the county for the use of the board shall be promptly remitted and paid over by the county treasurer to the treasurer of the board, who shall issue receipts for them.
(b) The treasurer of the board shall deposit all funds coming into the treasurer's hands as required by this chapter and by IC 6-7-1-30.1, and in accordance with IC 5-13. Money so deposited may be invested and reinvested by the treasurer in accordance with general statutes relating to the investment of public funds and in securities that the board specifically directs. All interest and other income earned on investments becomes a part of the particular fund from which the money was invested, except as provided in a resolution, ordinance, or trust agreement providing for the issuance of bonds or notes. All funds invested in deposit accounts as provided in IC 5-13-9 must be insured under IC 5-13-12.
(c) The board shall appoint a controller to act as the auditor and assistant treasurer of the board. The controller shall serve as the official custodian of all books of account and other financial records of the board and has the same powers and duties as the treasurer of the board or the lesser powers and duties that the board prescribes. The controller and any other employee or member of the board authorized to receive, collect, or expend money, shall give bond for the faithful performance and discharge of all duties required of the controller in the amount and with surety and other conditions that may be prescribed and approved by the board. The controller shall keep an accurate account of all money due the board and of all money received, invested, and disbursed in accordance with

generally recognized governmental accounting principles and procedure. All accounting forms and records shall be prescribed or approved by the state board of accounts.
(d) The controller shall issue all warrants for the payment of money from the funds of the board in accordance with procedures prescribed by the board but a warrant may not be issued for the payment of a claim until an itemized and verified statement of the claim has been filed with the controller, who may require evidence that all amounts claimed are justly due. All warrants shall be countersigned by the treasurer of the board or by the executive manager. Warrants may be executed with facsimile signatures.
(e) If there are bonds or notes outstanding issued under this chapter, the controller shall deposit with the paying agent or other paying officer within a reasonable period before the date that any principal or interest becomes due sufficient money for the payment of the principal and interest on the due dates. The controller shall make the deposit with money from the sources provided in this chapter, and he shall make the deposit in an amount that, together with other money available for the payment of the principal and interest, is sufficient to make the payment. In addition, the controller shall make other deposits for the bonds and notes as is required by this chapter or by the resolutions, ordinances, or trust agreements under which the bonds or notes are issued.
(f) The controller shall submit to the board at least annually a report of the board's accounts exhibiting the revenues, receipts, and disbursements and the sources from which the revenues and receipts were derived and the purpose and manner in which they were disbursed. The board may require that the report be prepared by an independent certified public accountant designated by the board. The state board of accounts shall audit annually the accounts, books, and records of the board and prepare a financial report and a compliance audit report. The board shall submit to the city-county legislative body financial and compliance reports of the state board of accounts. The board shall post the reports of the state board of accounts on the board's Internet web site. The city-county legislative body shall discuss the financial and compliance reports of the state board of accounts in a public hearing. The handling and expenditure of funds is subject to supervision by the state board of accounts.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.19-1987, SEC.57; P.L.46-1997, SEC.17; P.L.182-2009(ss), SEC.457.

IC 36-10-9-10
Capital improvement fund
Sec. 10. (a) Unless there are bonds or notes outstanding under this chapter and secured in whole or in part by money deposited in the capital improvement bond fund, the proceeds of excise taxes received from the treasurer of the state shall be deposited in a separate and distinct fund called the "capital improvement fund". The gross income received by the board from the operation of capital improvements under this chapter shall be deposited in the capital

improvement fund, regardless of whether or not there are any bonds or notes outstanding. Any money in the fund may be expended by the board without the necessity of an appropriation to pay or provide for the payment of operating expenses. Money in the fund may also be used by the board without appropriation or approval to pay the principal on, or interest of, any bonds or notes issued under this chapter that cannot be paid from funds in the capital improvement bond fund or may be used for the payment of the principal of, redemption premium, if any, for, and interest on any bonds or notes issued under this chapter, upon prior redemption, or for all or part of the cost of a capital improvement.
(b) The board may covenant in any resolution, ordinance, or trust agreement providing for the issuance of bonds or notes as to the order of application of money deposited in the capital improvement fund, including the holding or disposing of any surplus in that fund.
(c) The net income from the operation of capital improvements under this chapter shall be transferred from the capital improvement fund to the capital improvement bond fund to the extent of any deficiency in the amount required to be in the capital improvement bond fund.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-11
Capital improvement bond fund
Sec. 11. (a) If there are any outstanding bonds or notes issued under this chapter and secured in whole or in part by money deposited in the capital improvement bond fund, the treasurer of the board shall, except as otherwise provided in this section, deposit the following amounts in a separate and distinct fund called the "capital improvement bond fund":
(1) Excise tax proceeds received by the treasurer.
(2) Net income transferred to the capital improvement bond fund under section 10 of this chapter.
(3) Any other amounts received for deposit in the capital improvement bond fund.
(b) Principal and interest subaccounts shall be maintained in the capital improvement bond fund. The lesser of the following amounts shall be deposited in the principal and interest subaccounts:
(1) The total of the amounts listed in subsection (a).
(2) The total of the following amounts:
(A) In the principal and interest subaccount for the pre-1981 general obligation bonds, the amount required to provide sufficient funds to pay the principal of and interest coming due within the next twelve (12) months on the pre-1981 general obligation bonds.
(B) In the principal and interest subaccounts for all outstanding bonds and notes issued under this chapter, other than the pre-1981 general obligation bonds, the amounts required by the resolutions, ordinances, and trust agreements under which the bonds or notes are issued. The deposits shall be made pro rata as between pre-1981 general obligation bonds, if any, and all other bonds and notes issued under this chapter. Deposits to principal and interest subaccounts for notes and for bonds, other than pre-1981 general obligation bonds, shall be made in the manner and in the order of priority that is provided in the resolutions, ordinances, and trust agreements under which the bonds or notes are issued. Amounts in a principal and interest subaccount may be used solely to pay the principal of and interest on the issue or issues of bonds or notes for which the principal and interest subaccount was established.
(c) The treasurer of the board shall maintain in the capital improvement bond fund a bond reserve subaccount for the pre-1981 general obligation bonds. The treasurer shall maintain the subaccount in an amount equal to the maximum amount of principal and interest coming due on the pre-1981 general obligation bonds in any subsequent year. Reserve subaccounts shall also be maintained for other bonds and for notes secured in whole or in part by money deposited in the capital improvement bond fund; these subaccounts shall be maintained to the extent and in the amount required by the resolutions, ordinances, and trust agreements under which the bonds or notes are issued. Amounts described in subsection (a) that are not required to be deposited in principal and interest subaccounts under subsection (b) shall be deposited in the reserve subaccounts to the extent of any deficiency in those subaccounts. The deposits shall be made pro rata as between the reserve subaccount for pre-1981 general obligation bonds and all other reserve subaccounts. Deposits to the reserve subaccounts for notes and for bonds, other than pre-1981 general obligation bonds, shall be made in the manner and in the order of priority that is provided in the resolutions, ordinances, and trust agreements under which the bonds or notes are issued. Subject to subsection (e), amounts in a reserve subaccount may be used solely to pay the principal of and interest on the issue or issues of bonds or notes for which the reserve subaccount was established and only to the extent amounts in the principal and interest subaccount for the issue or issues of bonds or notes are not sufficient for that purpose.
(d) Amounts described in subsection (a) that are not required to be deposited in principal and interest subaccounts or bond reserve subaccounts under subsections (b) and (c) shall be deposited in the capital improvement fund rather than the capital improvement bond fund.
(e) Unless otherwise provided in any resolution, ordinance, or trust agreement under which bonds or notes are issued, amounts in the capital improvement bond fund in excess of the amount required by this section to be on deposit in that fund shall be transferred to the capital improvement fund.
(f) The principal and interest subaccount and bond reserve subaccount for the pre-1981 general obligation bonds shall be held by the treasurer of the board. Other principal and interest subaccounts and bond reserve subaccounts shall be held by the

treasurer or by an escrow agent, depository, or trustee provided in the resolutions, ordinances, or trust agreements establishing the subaccounts. One (1) principal and interest subaccount or bond reserve subaccount may be established for two (2) or more issues of bonds or notes.
(g) Amounts in the capital improvement bond fund on June 1, 1981, shall be first used to establish the principal and interest subaccount for the pre-1981 general obligation bonds in the required amount and then to establish the bond reserve subaccount for those bonds in the required amount. Any excess remaining shall be deposited in the capital improvement fund.
(h) For purposes of this section and section 10 of this chapter, bonds issued under section 15 of this chapter shall be considered to be secured by money deposited in the capital improvement bond fund, if provided in the resolution, ordinance, or trust agreement providing for the issuance of the bonds.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-11.1
Defeased bonds; use of funds in capital improvement bond fund and capital improvement fund
Sec. 11.1. (a) Upon the defeasance of an issue of capital improvement board bonds, the board may use funds in its capital improvement bond fund for those defeased bonds for the purposes set forth in subsection (b) if the board:
(1) has sold all or part of a capital improvement to a county convention and recreation facilities authority and leased it back; or
(2) has leased all or part of a capital improvement to a county convention and recreation facilities authority and leased it back.
(b) The board may use the funds in the capital improvement fund for the defeased bonds for the following:
(1) As payment of lease rental or as a reserve for lease rental.
(2) As a deposit with the county convention and recreation facilities authority or a trustee for the authority's bond owners to be used for payment of those bonds or as a reserve for those bonds.
(3) For any purpose for which the board is authorized to expend or apply funds.
(4) For any combination of the purposes set forth in subdivisions (1), (2), and (3).
As added by P.L.82-1985, SEC.11.

IC 36-10-9-12
Revenue bonds
Sec. 12. (a) A capital improvement may be financed in whole or in part by the issuance of bonds payable, to the extent stated in the resolution or trust agreement providing for the issuance of the bonds, solely from one (1) or more of the following sources:
(1) Net income received from the operation of the capital

improvement and not required to be deposited in the capital improvement bond fund under section 11 of this chapter.
(2) Net income received from the operation of any other capital improvement or improvements and not required to be deposited in the capital improvement bond fund under section 11 of this chapter.
(3) Money in the capital improvement bond fund available for that purpose.
(4) Money in the capital improvement fund available for that purpose.
(5) Any other funds made available for that purpose.
The resolution or trust agreement may pledge all or part of those amounts to the repayment of the bonds and may secure the bonds by a lien on the amounts pledged.
(b) If the board desires to finance a capital improvement in whole or in part as provided in this section, it shall adopt a resolution authorizing the issuance of revenue bonds. The resolution must state the date or dates on which the principal of the bonds will mature (not exceeding forty (40) years from the date of issuance), the maximum interest rate to be paid, and the other terms upon which the bonds will be issued.
(c) If the city-county legislative body approves issuance of bonds under IC 36-3-6-9, the board shall submit the resolution to the executive of the consolidated city, who shall review it. If the executive approves the resolution, the board shall take all actions necessary to issue bonds in accordance with the resolution. The board may, under section 13 of this chapter, enter into a trust agreement with a trust company as trustee for the bondholders. An action to contest the validity of bonds to be issued under this section may not be brought after the fifteenth day following:
(1) the receipt of bids for the bonds, if the bonds are sold at public sale; or
(2) the publication one (1) time in a newspaper of general circulation published in the county of notice of the execution and delivery of the contract of sale for the bonds;
whichever occurs first.
(d) Bonds issued under this section may be sold at public or private sale for the price or prices that are provided in the resolution authorizing the issuance of bonds. All bonds and interest are exempt from taxation in Indiana as provided in IC 6-8-5.
(e) When issuing revenue bonds, the board may covenant with the purchasers of the bonds that any funds in the capital improvement fund may be used to pay the principal on, or interest of, the bonds that cannot be paid from any other funds.
(f) The revenue bonds may be made redeemable before maturity at the price or prices and under the terms that are determined by the board in the authorizing resolution. The board shall determine the form of bonds, including any interest coupons to be attached, and shall fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which may

be at any bank or trust company within or outside Indiana. All bonds must have all the qualities and incidents of negotiable instruments under statute. Provision may be made for the registration of any of the bonds as to principal alone or to both principal and interest.
(g) The revenue bonds shall be issued in the name of the county and must recite on the face that the principal of and interest on the bonds is payable solely from the amounts pledged to their payment. The bonds shall be executed by the manual or facsimile signature of the president of the board, and the seal of the county shall be affixed or imprinted on the bonds. The seal shall be attested by the manual or facsimile signature of the auditor of the county. However, one (1) of the signatures must be manual, unless the bonds are authenticated by the manual signature of an authorized officer or a trustee for the bondholders. Any coupons attached must bear the facsimile signature of the president of the board.
(h) This chapter constitutes full and complete authority for the issuance of revenue bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, acts, or things by the board or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to issue any revenue bonds except as prescribed in this chapter.
(i) Revenue bonds issued under this section are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under statute.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.42-1993, SEC.100; P.L.182-2009(ss), SEC.458.

IC 36-10-9-13
Revenue bonds; trust agreement; resolution; operating expenses
Sec. 13. (a) Revenue bonds issued under this chapter may be secured by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company in Indiana. Any resolution adopted by the board providing for the issuance of revenue bonds and any trust agreement under which the revenue bonds are issued may pledge or assign, subject only to valid prior pledges, all or a part of the amounts authorized by this chapter, but the board may not convey or mortgage any capital improvement or any part of a capital improvement.
(b) In authorizing the issuance of revenue bonds, the board may:
(1) limit the amount of revenue bonds that may be issued as a first lien against the amounts pledged to the payment of those revenue bonds; or
(2) authorize the issuance from time to time of additional revenue bonds secured by the same lien. Additional revenue bonds shall be issued on the terms and conditions provided in the bond resolution or resolutions adopted by the board and in the trust agreement or any agreement supplemental to the trust agreement. Additional revenue bonds may be secured equally and ratably without preference, priority, or distinction with the original issue of revenue bonds or may be made junior to the original issue of revenue bonds.
(c) Any pledge or assignment made by the board under this section is valid and binding from the time that the pledge or assignment is made, and the amounts pledged and received by the board are immediately subject to the lien of the pledge or assignment without physical delivery of those amounts or further act. The lien of the pledge or assignment is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the board irrespective of whether these parties have notice of the lien. Neither the resolution nor any trust agreement by which a pledge is created or an assignment need be filed or recorded in order to perfect the resulting lien against third parties. However, a copy of the pledge or assignment shall be filed in the records of the board.
(d) Any trust agreement or resolution providing for the issuance of revenue bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law. The provisions may include convenants stating the duties of the board in relation to:
(1) the acquisition of property;
(2) the construction, improvement, maintenance, repair, operation, and insurance of the capital improvement or capital improvements in connection with which the bonds have been authorized;
(3) the rates of fees, rentals, or other charges to be collected for the use of the capital improvement or capital improvements;
(4) the custody, safeguarding, investment, and application of all money received or to be received by the board or trustee;
(5) the establishment of funds, reserves, and accounts; and
(6) the employment of consulting engineers in connection with the construction or operation of the capital improvement or capital improvements.
(e) It is lawful for any bank or trust company incorporated under statute, and any national banking association that may act as depository of the proceeds of bonds or other funds of the board, to furnish indemnifying bonds or to pledge securities that are required by the board.
(f) Any trust agreement entered into under this section may state the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of private corporations. In addition, the trust agreement may contain other provisions that the board considers reasonable and proper for the security of the bondholders.
(g) All expenses incurred in carrying out a trust agreement entered

into under this section may be treated as a part of the necessary operating expenses of the board.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-14
Tax covenant with bond purchasers
Sec. 14. (a) The Indiana general assembly covenants with the purchasers of any bonds or notes issued under this chapter that:
(1) the excise taxes pledged to the payment of those bonds and notes will not be repealed, amended, or altered in any manner that would reduce or adversely affect the levy and collection of those taxes; and
(2) it will not reduce the rates or amounts of those taxes;
as long as the principal of, or interest on, any bonds or notes is unpaid.
(b) The board, on behalf of the county, may make a similar pledge or covenant in any agreement with the purchasers of any bonds or notes issued under this chapter.
(c) For purposes of this section, the principal of or interest on bonds or notes is considered paid if provision has been made for their payment in such a manner that the bonds or notes are not considered to be outstanding under the resolution, ordinance, or trust agreement under which the bonds or notes are issued.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-15
General obligation bonds
Sec. 15. (a) A capital improvement may be financed in whole or in part by the issuance of general obligation bonds of the county.
(b) If the board desires to finance a capital improvement in whole or in part as provided in this section, it shall have prepared a resolution to be adopted by the board of commissioners of the county authorizing the issuance of general obligation bonds. The resolution must state the date or dates on which the principal of the bonds is payable, the maximum interest rate to be paid, and the other terms upon which the bonds shall be issued. The board shall submit the proposed resolution to the city-county legislative body for approval under IC 36-3-6-9, together with a certificate to the effect that the issuance of bonds in accordance with the resolution will be in compliance with this section. The certificate must also state the estimated annual net income of the capital improvement to be financed by the bonds, the estimated annual tax revenues, and the maximum amount payable in any year as principal and interest on the bonds issued under this chapter, including the bonds proposed to be issued, at the maximum interest rate set forth in the resolution. The bonds issued may mature over a period not exceeding forty (40) years from the date of issue.
(c) If the city-county legislative body approves the issuance of bonds under IC 36-3-6-9, the board shall submit the resolution to the executive of the consolidated city, who shall review the resolution.

If the executive approves the resolution, the board shall take all action necessary to issue the bonds in accordance with the resolution. An action to contest the validity of bonds issued under this section may not be brought after the fifteenth day following the receipt of bids for the bonds.
(d) The provisions of all general statutes relating to:
(1) the filing of a petition requesting the issuance of bonds and giving notice;
(2) the right of:
(A) taxpayers and voters to remonstrate against the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.1(a); or
(B) voters to vote on the issuance of bonds in the case of a proposed bond issue described by IC 6-1.1-20-3.5(a);
(3) the giving of notice of the determination to issue bonds;
(4) the giving of notice of a hearing on the appropriation of the proceeds of bonds;
(5) the right of taxpayers to appear and be heard on the proposed appropriation;
(6) the approval of the appropriation by the department of local government finance; and
(7) the sale of bonds at public sale for not less than par value;
are applicable to the issuance of bonds under this section.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.90-2002, SEC.521; P.L.219-2007, SEC.147; P.L.146-2008, SEC.797; P.L.182-2009(ss), SEC.459.

IC 36-10-9-16
Bond revenue; use
Sec. 16. All money received from any bonds issued under this chapter shall be applied solely to the payment of the construction cost of the capital improvement or capital improvements or the cost of refunding or refinancing outstanding bonds or notes, for which the bonds are issued. The cost may include:
(1) planning and development of the capital improvement and all buildings, facilities, structures, and improvements related to it;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the capital improvement suitable for use and operation;
(4) architectural, engineering, consultant, and attorney fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest and for operations, extensions, replacements, renovations, and improvements;
(7) interest during construction;
(8) financial advisory fees;
(9) insurance during construction; (10) municipal bond insurance; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, for, and interest on the bonds or notes being refunded or refinanced.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.5-1988, SEC.223.

IC 36-10-9-17
Rights of holders of notes or bonds
Sec. 17. Unless their rights are restricted by the appropriate bond resolution, ordinance, or trust agreement, any holder of notes or bonds (except pre-1981 general obligation bonds) issued under this chapter or a trustee under a trust agreement entered into under this chapter may, by any suitable form of legal proceeding, protect and enforce any rights provided under statute or granted by the bond resolution, ordinance, or trust agreement.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-18
Tax exemptions
Sec. 18. All property owned or used and all income and revenues received by the board are exempt from special assessments and taxation in Indiana for all purposes.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-19
Contracts of board, state, and political subdivisions
Sec. 19. The board and the state, any department, agency, or commission of the state, or any department, agency, or commission of municipal or county government, may enter into agreements, contracts, or leases with each other on the terms that are agreed upon, providing for joint and cooperative planning, financing, construction, operation, or maintenance of a capital improvement or of the buildings, facilities, structures, or improvements that are necessary or desirable in connection with the use and operation of a capital improvement.
As added by Acts 1982, P.L.77, SEC.28.

IC 36-10-9-20
State appropriation
Sec. 20. (a) Four million dollars ($4,000,000) has been appropriated out of money in the general fund of the state not otherwise appropriated for distribution by the auditor and treasurer of state to a board that was in existence on March 11, 1967, to be expended by the board for the purpose of financing a convention center to be known as the Indiana convention exposition center. However, the four million dollar ($4,000,000) appropriation could not be spent by the board until funds and assets, exclusive of real property, in addition to this appropriation, had been received by the board under section 6 of this chapter of a total value of two million

dollars ($2,000,000) in excess of the cost of the funds and assets to the board. The valuation of the funds and assets shall be conclusively determined by the board and the executive of the consolidated city. This appropriation does not lapse at the end of any biennium.
(b) The four million dollars ($4,000,000), including accrued interest, shall be repaid to the treasurer of state by December 31, 2000, in annual installments. The first payment shall be made on or before December 31, 1992. The amount of the payment must include interest at two percent (2%) per year The repayment shall be made by the board from net income received from the operation of the convention center, from available amounts in the capital improvement fund, and from any contributions, bequests, or other sources available to the board for this purpose.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.27-1992, SEC.29.

IC 36-10-9-21
Borrowing in anticipation of funds
Sec. 21. (a) In anticipation of funds to be received from any source, the board may borrow money and issue notes for a term not exceeding ten (10) years and at a rate or rates of interest determined by the board. The notes shall be issued in the name of the "capital improvement board of managers of __________ county" and may be secured (either on a parity with or junior and subordinate to any outstanding bonds or notes) by:
(1) the pledge of income and revenues of any capital improvement;
(2) the proceeds of excise taxes; or
(3) any other funds anticipated to be received.
The notes are payable solely from the income, excise taxes, revenues, and anticipated funds.
(b) The financing may be negotiated directly by the board with any bank, insurance company, savings association, or other financial institution licensed to do business in Indiana upon the terms and conditions that are agreed upon, except as specifically provided in this section, and may be consummated without public offering. The notes plus interest are exempt from taxation in Indiana as provided for bonds in IC 6-8-5.
As added by Acts 1982, P.L.77, SEC.28. Amended by P.L.79-1998, SEC.111.

IC 36-10-9-22
Defense and indemnity of officers and employees in legal actions
Sec. 22. A board established under this chapter may defend any current or former member of the board or its officers, employees, or agents in a claim or suit, at law or in equity, that arises from the exercise of powers or the performance of duties or services for the board or that arises from official acts as a member of the board. The board may indemnify a person for any liability, cost, or damages related to a claim or suit, including the payment of legal fees. Before

taking action authorized by this section, the board must, by resolution, determine that the action or conduct in question was taken, done, or omitted in good faith.
As added by Acts 1982, P.L.77, SEC.28.



CHAPTER 9.1. MARION COUNTY CONVENTION AND RECREATIONAL FACILITIES AUTHORITY

IC 36-10-9.1-2
"Authority" defined
Sec. 2. As used in this chapter, "authority" refers to the county convention and recreational facilities authority created by this chapter.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-3
"Board" defined
Sec. 3. As used in this chapter, "board" refers to the board of directors of the authority.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-4
"Bonds" defined
Sec. 4. As used in this chapter, "bonds" means bonds, notes, or other evidence of indebtedness.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-5
"Capital improvement board" defined
Sec. 5. As used in this chapter, "capital improvement board" refers to the capital improvement board of managers created by IC 36-10-9.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-6
Creation of authority
Sec. 6. A ________ County Convention and Recreational Facilities Authority (the blank to be filled in with the name of the county) is created in the county as a separate body corporate and politic as an instrumentality of the county to finance facilities for lease to the capital improvement board.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-7
Board of directors; members
Sec. 7. (a) The board is composed of three (3) members, who must be residents of the county appointed by the executive of the county.
(b) A member is entitled to serve a three (3) year term. A member

may be reappointed to subsequent terms.
(c) If a vacancy occurs on the board, the executive of the county shall fill the vacancy by appointing a new member for the remainder of the vacated term.
(d) A board member may be removed for cause by the executive of the county.
(e) Each member, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the board.
(f) A member may not receive a salary.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-8
Organizational meeting; officers; special meetings; quorum
Sec. 8. (a) Immediately after January 15 of each year, the board shall hold an organizational meeting. It shall elect one (1) of the members president, another vice president, and another secretary-treasurer to perform the duties of those offices. These officers serve from the date of their election and until their successors are elected and qualified. The board may elect an assistant secretary-treasurer.
(b) Special meetings may be called by the president of the board or any two (2) members of the board.
(c) A majority of the members constitutes a quorum, and the concurrence of a majority of the members is necessary to authorize any action.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-9
Bylaws and rules
Sec. 9. The board may adopt such bylaws and rules as it considers necessary for the proper conduct of its duties and the safeguarding of the funds and property entrusted to its care.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-10
Purposes
Sec. 10. The authority is organized for the following purposes:
(1) Financing, constructing, and leasing capital improvements to the capital improvement board.
(2) Financing and constructing additional improvements to capital improvements owned by the authority and leasing them to the capital improvement board.
(3) Acquiring all or a portion of one (1) or more capital improvements from the capital improvement board by purchase or lease and leasing these capital improvements back to the capital improvement board, with any additional improvements that may be made to them.
(4) Acquiring all or a portion of one (1) or more capital

improvements from the capital improvement board by purchase or lease to fund or refund indebtedness incurred on account of those capital improvements to enable the capital improvement board to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the capital improvement board considers to be unduly burdensome.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-11
Powers
Sec. 11. The authority may also:
(1) finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip capital improvements;
(2) lease those capital improvements to the capital improvement board;
(3) sue, be sued, plead, and be impleaded, but all actions against the authority must be brought in the circuit or superior court of the county in which the authority is located;
(4) condemn, appropriate, lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with capital improvements;
(5) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(6) enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a capital improvement;
(7) design, order, contract for, and construct, reconstruct, and renovate any capital improvements or improvements thereto;
(8) employ managers, superintendents, architects, engineers, attorneys, auditors, clerks, construction managers, and other employees necessary for construction of capital improvements or improvements thereto;
(9) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter; and
(10) take any other action necessary to implement its purposes as set forth in section 10 of this chapter.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-12
Refunding of bonds
Sec. 12. (a) Bonds issued under IC 36-10-9 or prior law may be refunded as provided in this section.
(b) The capital improvement board may:
(1) lease all or a portion of a capital improvement or improvements to the authority, which may be at a nominal lease rental with a lease back to the capital improvement board, conditioned upon the authority assuming bonds issued under IC 36-10-9 or prior law and issuing its bonds to refund those

bonds; and
(2) sell all or a portion of a capital improvement or improvements to the authority for a price sufficient to provide for the refunding of those bonds and lease back the capital improvement or improvements from the authority.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-13
Lease of capital improvements to capital improvement board; terms
Sec. 13. (a) Before a lease may be entered into, both the capital improvement board and the executive of the county must find that the lease rental provided for is fair and reasonable.
(b) A lease of capital improvements from the authority to the capital improvement board:
(1) may not have a term exceeding forty (40) years;
(2) may not require payment of lease rental for a newly constructed capital improvement or for improvements to an existing capital improvement until the capital improvement or improvements thereto have been completed and are ready for occupancy;
(3) may contain provisions:
(A) allowing the capital improvement board to continue to operate an existing capital improvement until completion of the improvements, reconstruction, or renovation; and
(B) requiring payment of lease rentals for an existing capital improvement being used, reconstructed, or renovated;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the capital improvement board to purchase the capital improvement upon the terms stated in the lease during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the capital improvement, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of a capital improvement;
(7) must be approved by the executive of the county;
(8) may provide that the capital improvement board shall agree to:
(A) pay all taxes and assessments thereon;
(B) maintain insurance thereon for the benefit of the authority; and
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(9) subject to IC 36-10-9-11, may provide that the lease rental payments by the capital improvement board shall be made from any one (1) or more of the following sources:
(A) Proceeds of one (1) or more of the excise taxes as defined in IC 36-10-9. (B) Net revenues of the capital improvement.
(C) Any other funds available to the capital improvement board.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-14
Leases; exclusivity of provisions of this chapter
Sec. 14. This chapter contains full and complete authority for leases between the authority and the capital improvement board. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board or the capital improvement board or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this chapter.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-15
Approval of plans and specifications
Sec. 15. If the lease provides for a capital improvement or improvements thereto to be constructed by the authority, the plans and specifications shall be submitted to and approved by the capital improvement board and all agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-16
Common wall agreements
Sec. 16. The authority and the capital improvement board may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-17
Lease or sale of property by capital improvement board to the authority
Sec. 17. (a) The capital improvement board may lease for a nominal lease rental, or sell to the authority, one (1) or more capital improvements or portions thereof or land upon which a capital improvement is located or is to be constructed.
(b) Any lease of all or a portion of a capital improvement by the capital improvement board to the authority must be for a term equal to the term of the lease of that capital improvement back to the capital improvement board.
(c) The capital improvement board may sell property to the authority for such amount as it determines to be in the best interest of the capital improvement board, which amount may be paid from the proceeds of bonds of the authority.
As added by P.L.82-1985, SEC.12.
IC 36-10-9.1-18
Repealed
(Repealed by P.L.19-1986, SEC.62.)

IC 36-10-9.1-18.1
Bonds; issuance by authority
Sec. 18.1. (a) The authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring property;
(2) constructing, improving, reconstructing, or renovating one (1) or more capital improvements; or
(3) funding or refunding bonds issued under IC 36-10-9 or prior law.
(b) The bonds are payable solely from the lease rentals from the lease of the capital improvements for which the bonds were issued, insurance proceeds, and any other funds pledged or available.
(c) The bonds shall be authorized by a resolution of the board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within forty (40) years.
(f) The board shall sell the bonds at public or private sale upon such terms as determined by the board.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of the acquisition or construction, or both, of capital improvements, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the facility and all buildings, facilities, structures, and improvements related to it;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the capital improvement suitable for use and operations;
(4) architectural, engineering, consultant, and attorney fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums (in any) for, and interest on, the bonds being refunded or refinanced.
As added by P.L.19-1986, SEC.63. Amended by P.L.11-1987, SEC.35.

IC 36-10-9.1-18.2 Bonds; exclusivity of this chapter
Sec. 18.2. This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board of any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed in this chapter.
As added by P.L.19-1986, SEC.64.

IC 36-10-9.1-18.3
Validity of bonds issued under this chapter before February 21, 1986; effect of repeal of section 18 of this chapter
Sec. 18.3. (a) The following do not affect the validity of any bonds issued under this chapter before February 21, 1986:
(1) The repeal of section 18 of this chapter by P.L.19-1986, SECTION 62.
(2) The enactment of section 18.1 of this chapter by P.L.19-1986, SECTION 63.
(3) The enactment of section 18.2 of this chapter by P.L.19-1986, SECTION 64.
(b) Sections 18.1 and 18.2 of this chapter, as enacted by P.L.19-1986, are intended to replace section 18 of this chapter, and the substantive operation and effect of section 18 of this chapter continues uninterrupted until either section 18.1 or 18.2 of this chapter is amended or repealed.
As added by P.L.220-2011, SEC.685.

IC 36-10-9.1-19
Investment in bonds of authority
Sec. 19. Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.82-1985, SEC.12. Amended by P.L.42-1993, SEC.101.

IC 36-10-9.1-20
Trust indenture as security for bonds
Sec. 20. (a) The authority may secure bonds issued under this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign lease rentals, receipts, and income from leased capital improvements, but may not mortgage land or capital improvements; (2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and board;
(3) set forth the rights and remedies of bondholders and trustee; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the authority under this section is valid and binding from the time that the pledge or assignment is made, against all persons whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment made need not be filed or recorded. The lien is perfected against third parties by filing the trust indenture in the records of the board.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-21
Bonds; issuance by capital improvement board
Sec. 21. If the capital improvement board exercises its option to purchase leased property, it may issue its bonds as authorized by statute.
As added by P.L.82-1985, SEC.12.

IC 36-10-9.1-22
Tax exemption
Sec. 22. All:
(1) property owned by the authority;
(2) revenues of the authority; and
(3) bonds issued by the authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.82-1985, SEC.12. Amended by P.L.21-1990, SEC.58; P.L.254-1997(ss), SEC.35.

IC 36-10-9.1-23
Actions contesting validity of bonds; limitations
Sec. 23. Any action to contest the validity of bonds to be issued under this chapter may not be brought after the fifteenth day following:
(1) the receipt of bids for the bonds, if the bonds are sold at public sale; or
(2) the publication one (1) time in a newspaper of general circulation published in the county of notice of the execution and delivery of the contract for the sale of bonds;
whichever occurs first.
As added by P.L.82-1985, SEC.12.



CHAPTER 9.2. SPORTS AND FITNESS FACILITIES

IC 36-10-9.2-2
Bonds or notes to fund facility
Sec. 2. The city-county legislative body may issue bonds or notes to fund all or any part of a facility to promote sports and fitness within the corporate boundaries of the consolidated city, or to pay any costs associated with such a facility, including reimbursement of any costs associated with the facility that have been paid by any other entity.
As added by P.L.37-1988, SEC.42.

IC 36-10-9.2-3
Public purpose in funding facility
Sec. 3. Funding of such a facility or payment of costs or reimbursement for such a facility constitutes a public purpose by creating or maintaining jobs and employment and by providing for the health and welfare of residents of the consolidated city.
As added by P.L.37-1988, SEC.42.

IC 36-10-9.2-4
Debt service on bonds or notes
Sec. 4. Debt service on bonds or notes issued under this chapter may be paid from any funds available to pay the debt service, as determined by the city-county legislative body as set forth in IC 5-1-14-4.
As added by P.L.37-1988, SEC.42.

IC 36-10-9.2-5
Use of facility to serve public health and welfare
Sec. 5. If the proceeds of bonds or notes are used to reimburse any entity under section 2 of this chapter, the consolidated city shall, acting through a board or commission designated for that purpose, contract or make arrangements for the use of the facility to serve the public health and welfare.
As added by P.L.37-1988, SEC.42.



CHAPTER 10. CIVIC CENTER BUILDING AUTHORITY IN SOUTH BEND OR MISHAWAKA

IC 36-10-10-2
Definitions
Sec. 2. As used in this chapter:
"Authority" refers to a civic center building authority created under this chapter.
"Board" refers to the board of directors of the authority.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-3
Creation; procedure
Sec. 3. The legislative body of a city may adopt an ordinance to create an authority under this chapter for the purpose of financing, acquiring, constructing, equipping, and leasing to the city in which the authority is created land and a building or buildings for civic purposes. Upon the adoption of the ordinance a separate municipal corporation known as the "_____________ Civic Center Building Authority" (including the name of the city) is created. The clerk of the city shall file a certified copy of the resolution with the judge of the circuit court of the county in which the authority is created.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-4
Board; members; appointment; terms; vacancies; oath
Sec. 4. (a) Within thirty (30) days after the filing of the certified copy of the resolution, the executive of the city shall appoint five (5) directors of the authority. All of the directors must be residents of the county and at least three (3) of them must be residents of the city. The directors shall operate under the title "Civic Center Building Authority Board of Directors". Each appointment shall be evidenced by a written certificate of appointment signed by the executive. A copy of the certificate shall be sent to each appointee.
(b) Initial terms of the directors are as follows:
(1) One (1) for a term of one (1) year.
(2) One (1) for a term of two (2) years.
(3) One (1) for a term of three (3) years.
(4) Two (2) directors for terms of four (4) years each.
At the expiration of a term, the executive shall appoint a successor

for a four (4) year term. Each director serves until his successor is appointed and qualified.
(c) If a director dies, resigns, ceases to be a resident of the city, or is removed for cause, the executive shall appoint another person as director for the remainder of that term. If a person appointed director fails to qualify within ten (10) days after the mailing to him of notice of his appointment, the executive shall appoint another person. Each director, before entering upon his duties, shall take and subscribe an oath of office to be endorsed upon his certificate of appointment. The certificate shall be filed with the clerk of the circuit court.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.7-1983, SEC.43.

IC 36-10-10-5
Board; members; removal; procedure
Sec. 5. A director may be removed from office for good cause by an order of the circuit court of the county in which the authority is located, subject to the procedure of this section. A complaint stating the preferred charges may be filed by any person against a director. The cause shall be placed on the advanced calendar and be tried as other civil causes are tried by the court without the intervention of a jury. If the charges are sustained, the court shall declare the office vacant. A change of venue from the judge shall be granted upon motion, but a change of venue from the county may not be taken.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-6
Board; organizational meeting; officers; annual reorganization meeting
Sec. 6. The directors originally appointed shall meet within fifteen (15) days after their appointment at a time and place designated by the executive for the purpose of organization. The directors shall elect the following officers of the board from among their number:
(1) President.
(2) Vice president.
(3) Secretary.
(4) Treasurer.
The officers serve until the expiration of the first term to expire. The board shall meet annually to reorganize within thirty (30) days after the appointment of each successor director.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.7-1983, SEC.44.

IC 36-10-10-7
Board; bylaws; meetings; quorum; approval of actions; reimbursement of expenses
Sec. 7. The board may adopt the bylaws and resolutions that it considers necessary for the proper conduct of proceedings, the carrying out of its duties, and the safeguarding of the funds and property of the authority. Regular and special meetings shall be held

at the times that the board determines and upon notice that it fixes, either by resolution or in accordance with the bylaws. A majority of the directors constitutes a quorum, and the concurrence of a majority is necessary to authorize any action. Directors serve without pay but are entitled to reimbursement for any expenses necessarily incurred in the performance of their duties.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-8
Directors; conflicts of interest
Sec. 8. A director may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. A transaction in which any director has a pecuniary interest is void.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-9
Preliminary expenses; payment; reimbursement
Sec. 9. (a) All necessary preliminary expenses actually incurred in the:
(1) making of surveys;
(2) estimates of cost and receipts;
(3) employment of architects, engineers, attorneys, or other consultants;
(4) giving of notices;
(5) taking of options; and
(6) all other expenses necessary to be paid prior to the issue and delivery of bonds;
may be met and paid out of funds provided by the city, from funds on hand or derived from taxes levied and appropriated for these purposes, or from funds received as donations or contributions.
(b) the funds of the city from which payments are made shall be fully reimbursed and repaid by the board out of the first proceeds of the sale of bonds before any other disbursements are made.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-10
Board; powers
Sec. 10. The board may finance and construct a building or buildings to be used as a convention center on land owned or leased by the authority and lease that land and building or buildings to the city in which the authority has been created. The board, acting in the name of the authority, also may:
(1) sue and be sued; however, all actions against the authority shall be brought in the circuit or superior courts of the county in which the authority is located;
(2) appropriate, purchase, lease, and hold any real property needed or considered useful in connection with a convention center constructed or to be constructed under this chapter;
(3) acquire by gift, devise, or bequest real and personal property and hold, use, expend, or dispose of that property for the

purposes authorized by this chapter;
(4) enter upon any lots or lands for the purpose of surveying or examining them for determining the location of any convention center;
(5) design, order, contract for, and construct a convention center and make all necessary or desirable improvements to the grounds and premises that it acquires;
(6) enter into a lease with the city;
(7) collect rentals payable as provided for in a lease; and
(8) make and enter into all contracts and agreements necessary or incidental for the performance of its duties and the execution of its powers under this chapter.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-11
Lease of land and buildings by city from authority; term; lease before acquisition and construction
Sec. 11. (a) A city may lease land and buildings from the authority for civic purposes. A contract of lease on a particular building may not be entered into for a period of more than forty (40) years, but the lease may be renewable for a similar or shorter period of time.
(b) A city may, in anticipation of the construction and erection of a convention center, including the necessary equipment and appurtenances, make and enter into a lease with the authority prior to the actual acquisition of a site and the construction and erection of the convention center. A lease may not provide for the payment of any lease rental by the lessee until the convention center is ready for occupancy.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-12
Lease; payment of rental; approval
Sec. 12. A lease under this chapter must provide for the payment of the lease rental by the city from the levy of taxes against the real and personal property located within the city. The lease is subject to approval by the department of local government finance under IC 6-3.5. The lease may be executed before approval; however, if the department of local government finance does not approve the lease, it is void.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.90-2002, SEC.522.

IC 36-10-10-13
Lease; notice and hearing; authorization; execution
Sec. 13. (a) When the authority, the city executive, and a majority of the city legislative body have agreed upon the terms and conditions of a lease, and before the final execution of the lease, a notice shall be given by the city clerk by publication of a public hearing to be held by the city legislative body in the city. The hearing shall be held on a day at least ten (10) days after the publication of

notice. The notice of the hearing shall be published one (1) time in a newspaper of general circulation printed in the English language and published in the city.
(b) The notice must name the date, place, and time of the hearing and must set forth a brief summary of the principal terms of the lease, including the character and location of the property to be leased, the lease rental to be paid, the number of years the contract is to be in effect, and where the proposed lease, drawings, plans, specifications, and estimates may be examined. The proposed lease and the drawings, plans, specifications, and estimates of construction cost must be open to inspection by the public during the ten (10) day period and at the meeting.
(c) All interested persons are entitled to be heard at the hearing concerning the necessity for the execution of the lease and whether the lease rental is fair and reasonable. The hearing may be adjourned to a later date with the place to be set before adjournment. Following the hearing the city legislative body and city executive may either authorize the execution of the lease as originally agreed upon or may make modifications that are agreed upon with the authority, the legislative body, and city executive. The authorization must be done by ordinance, which shall be entered in the official records of the legislative body. The lease contract shall be executed on behalf of the city by the executive and attested by the city clerk. It shall be executed on behalf of the authority by the president or vice president and secretary of the board.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-14
Lease; notice of execution; filing and certification of objections; hearing and decision by department of local government finance
Sec. 14. (a) If the execution of the lease is authorized, notice of the execution shall be given on behalf of the city by publication one (1) time in a newspaper of general circulation printed in the English language and published in the city. Fifty (50) or more taxpayers in the city whose tax rate will be affected by the proposed lease and who may be of the opinion that no necessity exists for the execution of the lease, or that the lease rental is not fair and reasonable, may file a petition in the office of the city clerk within fifteen (15) days after publication of notice of the execution of the lease, setting forth their objections and the facts supporting those objections.
(b) Upon the filing of a petition, the city clerk shall immediately certify a copy, together with other data that is necessary in order to present the questions involved, to the department of local government finance. Upon receipt of a certified petition and information, the department of local government finance shall set a time and place for the hearing of the matter in the city where the petition originated. The hearing shall be held at least five (5) but not more than fifteen (15) days after receipt of the petition by the department of local government finance. Notice of the hearing shall be given by the department of local government finance to the city

executive and to the first ten (10) taxpayer petitioners on the petition by certified mail sent to the addresses listed on the petition at least five (5) days before the date of the hearing. After the hearing, the department of local government finance shall promptly issue its decision on the petition.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.90-2002, SEC.523.

IC 36-10-10-15
Lease; action to contest validity or enjoin performance; limitation
Sec. 15. An action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease may not be brought at any time later than fifteen (15) days after publication of notice of the execution of the lease, or if an appeal has been taken to the department of local government finance, then fifteen (15) days after the decision of the department.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.90-2002, SEC.524.

IC 36-10-10-16
Lease; options to renew or purchase; issuance of general obligation bonds by city to pay purchase price
Sec. 16. (a) A lease may provide that the lessee has an option to renew the lease for a similar or shorter term, on conditions that are provided in the lease. The lease must contain an option to purchase at any time after ten (10) years from the execution of the lease and before the expiration of the term of the lease on the date or dates in each year that are fixed, at a price equal to the amount required to enable the authority to redeem all outstanding securities payable out of the rentals provided in the lease, all premiums payable on redemption, and accrued and unpaid interest, and to pay all other indebtedness and obligations of the authority attributable to the construction and leasing of the convention center, including the cost of liquidation of the authority if it is to be liquidated. A lease may not provide, nor may it be construed to provide, that the city is under any obligation to purchase the convention center or under any obligation with respect to any creditors or bondholders of the authority.
(b) A city exercising an option to purchase may issue general obligation bonds for the purpose of procuring funds with which to pay the purchase price of the convention center. The bonds shall be authorized, issued, and sold in the manner provided by statute.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-17
Lease; approval of plans, specifications, and estimates
Sec. 17. Before the execution of a lease, the authority proposing to build a convention center for lease to a city shall submit to and receive approval by the city executive and city legislative body of the plans, specifications, and estimates of cost for the convention center.

The plans and specifications shall be submitted to and approved by the state department of health, the department of homeland security, and other state agencies that are designated by statute to pass on plans and specifications for public buildings.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.8-1984, SEC.129; P.L.2-1992, SEC.896; P.L.1-2006, SEC.586.

IC 36-10-10-18
Sale or lease of land by city to authority
Sec. 18. (a) A city desiring to have a convention center erected on land owned or to be acquired by it may sell or lease the land to the authority. The land may be leased at a nominal lease rental, but the term of the lease may not be less than the term of the lease of the convention center to the city.
(b) Before a sale may take place, the city executive, with the approval of the city legislative body, shall file a petition with the circuit court of that county requesting the appointment of:
(1) one (1) disinterested freeholder of the city as an appraiser; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the land. Upon their appointment, the appraisers shall fix the fair market value of the land and report within two (2) weeks from the date of their appointment. The city may then sell the land to the authority for an amount not less than the amount fixed as the fair market value by the appraisers, the amount to be paid in cash upon delivery of the deed by the city to the authority. A sale of land by a city to the authority shall be authorized by the city executive and city legislative body by ordinance, which shall be entered in the official records of the legislative body. The deed shall be executed on behalf of the city by the executive and attested by the city clerk.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.113-2006, SEC.23.

IC 36-10-10-19
Revenue bonds; issuance; resolution
Sec. 19. (a) In order to procure funds to pay the cost of a convention center to be built or acquired under this chapter, and to repay advances for preliminary expenses made to the authority by the city under section 9 of this chapter, the board may issue revenue bonds of the authority. The bonds are payable solely from the income and revenues of the particular convention center financed from the proceeds of the bonds.
(b) The revenue bonds shall be authorized by resolution of the board and must bear interest at a rate or rates per year not exceeding the maximum rate fixed in the resolution, payable semiannually or annually, and mature serially, either annually or semiannually, at the times that are determined by the resolution of the board authorizing

the bonds. The maturities of the bonds may not extend over a period longer than the period of the lease of the convention center for which the bonds are issued. The bonds may be made redeemable before maturity at the option of the authority, to be exercised by the board, at par value together with the premiums and under the terms and conditions that are fixed by the resolution authorizing the issuance of the bonds. The principal and interest of the bonds may be made payable in any lawful medium.
(c) The resolution must determine the form of the bonds, including the interest coupons to be attached, and must fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which must be at a state or national bank or trust company within Indiana or may be at one (1) or more state or national banks or trust companies outside Indiana. All bonds must have all the qualities and incidents of negotiable instruments under statute, and all bonds constitute legal investments for any private trust funds, and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under statute. Provision may be made for the registration of the bonds in the name of the owner as to principal alone.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.42-1993, SEC.102.

IC 36-10-10-20
Revenue bonds; execution; sale; authority to issue refunding bonds
Sec. 20. (a) The bonds shall be executed by the president of the board and the corporate seal of the authority shall be affixed and attested by the secretary of the board. The interest coupons attached to the bonds shall be executed by placing the facsimile signature of the treasurer on them. The bonds shall be sold by the board at public sale and for not less than the par value. Notice of sale shall be published in accordance with IC 5-3-1.
(b) The board shall award the bonds to the highest bidder as determined by computing the total interest on the bonds from the date of issue to the dates of maturity and deducting the premium bid, if any, unless the board determines that no acceptable bid has been received. In that case the sale may be continued from day to day, not to exceed thirty (30) days. A bid may not be accepted that is lower than the highest bid received at the time fixed for sale in the bond sale notice.
(c) Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds. The board may also issue refunding bonds under IC 5-1-5.
As added by Acts 1982, P.L.218, SEC.4.
IC 36-10-10-21
Bonds; application of proceeds; lien
Sec. 21. All money received from any bond issued under this chapter, after reimbursement and repayment to the city of all amounts advanced for preliminary expenses as provided in section 9 of this chapter, shall be applied to the payment of the costs of site acquisition and construction and equipment of the convention center for which the bonds are issued, including incidental expenses, and may include interest during construction and for a period of one (1) year thereafter. A lien exists on all money, until so applied, in favor of the holders of the bonds or the trustees.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-22
Bonds; trust indenture
Sec. 22. In the discretion of the board, the bonds may be secured by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana having trust powers. The trust indenture may mortgage all or part of the land, convention center, or both for which the bonds are issued. The trust indenture may contain the provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper, including covenants setting forth the duties of the authority and board in relation to the construction of the convention center, its insurance, and the custody, safeguarding, and application of all money received or to be received by the authority due to the convention center financed by the issuance of the bonds. The indenture may set forth the rights and remedies of the bondholders and trustee and provisions restricting the individual right of action of bondholders. Within the limits of this chapter, the board may provide by resolution or in the trust indenture for the payment of the proceeds of the sale of the bonds to an officer, board, or depository as it determines for the custody of them and for the method of disbursement, with safeguards and restrictions that it determines.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-23
Tax levy by city to pay lease rental
Sec. 23. (a) The legislative body of a city that has entered into an approved lease contract under this chapter shall annually levy a tax sufficient to produce each year the necessary revenues that, with other available money, are sufficient to pay the lease rental provided to be paid in the lease from taxes.
(b) In fixing and determining the amount of the necessary levy to pay lease rental payable from taxes, the legislative body may take into consideration amounts that have been transferred from the net revenues of the convention center to a fund for payment of lease rental. This chapter does not relieve the city from the obligation to pay from taxes any lease rental payable from taxes if other funds are

not available for that purpose. The tax levies are reviewable by other bodies vested by statute with authority to ascertain that the levies are sufficient to raise the amount that, with other money available, will be sufficient to meet the rental which under the lease contract is payable from taxes. The annual lease rental shall be paid semiannually to the authority or to the corporate trustee under any trust indenture following settlements of tax collections.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-24
Tax exemption
Sec. 24. All:
(1) property owned by the authority;
(2) revenues of the authority; and
(3) bonds or other securities issued by the authority, the interest on them, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption prior to maturity, proceeds received at maturity, and the receipt of interest and proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.21-1990, SEC.59; P.L.254-1997(ss), SEC.36.

IC 36-10-10-25
Handling and expenditure of funds; audit; employment of construction manager; surety bonds of officers and employees
Sec. 25. (a) Unless provided otherwise, all funds coming into possession of the authority shall be deposited, held, and secured or invested in accordance with the general statutes relating to the handling of public funds. The handling and expenditure of funds coming into possession of the authority is subject to audit and supervision by the state board of accounts. All contracts for construction and equipment of any building shall be let in accordance with the general statutes relating to public contracts.
(b) The board may employ a construction manager in connection with the project in the same manner as other professional advisers are employed.
(c) Any officer or employee of the authority authorized to receive, disburse, or in any way handle funds or negotiable securities of the authority shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana, in an amount determined by the board. The bond shall be conditioned upon the faithful performance of his duties and the accounting for all money and property that may come into his hands or under his control. The cost of the bonds shall be paid out of funds of the authority.
(d) The records of the authority are public records.
As added by Acts 1982, P.L.218, SEC.4.
IC 36-10-10-26
Liquidation; procedure
Sec. 26. An authority may be liquidated after redemption of all of its securities, payment of all of its debts, and termination of all of its leases if the board files a report with the judge of the circuit court showing those facts and stating that liquidation would be in the best public interest. If the court finds those facts to be true, it shall make an order book entry ordering the authority liquidated.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-27
Construction of addition to convention center by city; law applicable; financing
Sec. 27. The city may construct an addition to the convention center leased by it under this chapter. The construction of an addition is subject to all statutes generally applicable to the construction of an addition to a city building owned by a city. In order to provide money for such purposes, a city may issue its general obligation bonds or appropriate money from its general fund or from any other funds or money available that could be used for such purposes as if the building were owned instead of leased by the city.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-28
Additions to convention center; party wall agreements
Sec. 28. A city and an authority that enter into a lease under this chapter may enter into party wall agreements or other agreements concerning the attaching of an addition or additions to a convention center. The agreement shall be recorded in the office of the recorder of the county in which the building is located. The agreement may provide for an easement or license to construct a part of an addition over or above any building.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-29
Civic center board of managers; creation; duties; organization
Sec. 29. (a) The city legislative body shall adopt an ordinance creating a city board of nine (9) members to be known as the "Civic Center Board of Managers". The board of managers shall supervise, manage, operate, and maintain:
(1) the convention center and its programs; and
(2) any other public facility owned or leased by the city or by an agency of it.
(b) A person appointed to the board of managers must be at least eighteen (18) years of age and a resident of the county in which the city is located. Five (5) of the managers shall be appointed by the city executive, and four (4) of the managers shall be appointed by the city legislative body. The managers serve for terms of three (3) years.
(c) Notwithstanding subsection (b), initial terms of the managers appointed by the executive are as follows: (1) One (1) manager for a term of one (1) year.
(2) Two (2) managers for terms of two (2) years.
(3) Two (2) managers for terms of three (3) years.
(d) Notwithstanding subsection (b), the initial terms of the managers appointed by the city legislative body are as follows:
(1) One (1) manager for a term of one (1) year.
(2) Two (2) managers for terms of two (2) years.
(3) One (1) manager for a term of three (3) years.
(e) A manager may be removed for cause by the appointing authority. Vacancies shall be filled by the appointing authority, and any person appointed to fill a vacancy serves for the remainder of the vacated term. The managers may not receive salaries, but shall be reimbursed for any expenses necessarily incurred in the performance of their duties.
(f) The board of managers shall annually elect officers to serve during the calendar year. The board of managers may adopt resolutions and bylaws governing its operations and procedure and may hold meetings as often as necessary to transact business and to perform its duties. A majority of the managers constitutes a quorum.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-30
Board of managers; powers
Sec. 30. The board of managers may supervise, manage, operate, and maintain the convention center and its programs. It may do the following:
(1) Receive and collect money due to or otherwise related to the convention center; employ an executive manager, an associate manager, and other agents and employees that are considered necessary for the fulfillment of its duties, and fix the compensation of all employees. However, a contract of employment or other arrangement must be terminable at the will of the board of managers, except that a contract may be entered into with an executive manager for a period not exceeding four (4) years and subject to extension or renewal for similar or shorter periods.
(2) Let concessions for the operation of restaurants, cafeterias, public telephones, news and cigar stands, vending machines, caterers, and all other services considered necessary or desirable for the operation of the convention center.
(3) Lease a part of the convention center from time to time to any association, corporation, or individual, with or without the right to sublet.
(4) Fix charges and establish rules governing the use and operation of the convention center.
(5) Accept gifts or contributions from individuals, corporations, limited liability companies, partnerships, associations, trusts, or foundations; accept funds, loans, or advances on the terms and conditions that the board of managers considers necessary or desirable from the federal government, the state, or any of their

agencies or political subdivisions and, to the extent that surplus earnings may be made available for the purposes of this chapter, any available surplus earnings of the public utilities owned and operated by the city.
(6) Receive and collect all money due to the use or leasing of the convention center or any part of it and from concessions or other contracts and expend those monies for proper purposes.
(7) Provide coverage for its employees under IC 22-3 and IC 22-4.
(8) Purchase public liability and other insurance that it considers necessary.
(9) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including enforcement of them.
(10) Maintain and repair the convention center and employ a building superintendent and other employees that are necessary to properly maintain the convention center.
(11) Prepare and publish descriptive materials and literature relating to the convention center and specifying the advantages of the convention center; do all other acts and things that the board of managers considers necessary to promote and publicize the convention center and serve the commercial, industrial, and cultural interests of Indiana and all its citizens by the use of the convention center; and assist and cooperate with the state and other public, governmental, and private agencies and groups of citizens for those purposes.
(12) Supervise, manage, operate, and maintain any other public facility owned or leased by the city or by an agency of it when so directed by a resolution adopted by the city legislative body and approved by the city executive.
(13) Exercise other powers and perform other duties not in conflict with this chapter that are specified by ordinance of the city legislative body.
(14) Perform all other acts necessarily incidental to its duties and the powers listed in this section.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.8-1993, SEC.521.

IC 36-10-10-31
Board of managers; preparation and approval of annual budget; approval of expenditures
Sec. 31. (a) The board of managers shall prepare a budget for each calendar year governing the projected operating expenses, the estimated income, and reasonable reserves. It shall submit that budget for review, approval, or addition to the city legislative body.
(b) The board of managers may not make expenditures except as provided in the approved budget, and all additional expenditures are subject to approval by the city legislative body.
(c) Payments to the users of the convention center or a part of it that constitute a contractual share of box office receipts are not

considered an operating expense or an expenditure within the meaning of this section, and the board of managers may make those payments without approval of the city executive or of the city legislative body.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-32
Board of managers; controller and assistant controller; duties
Sec. 32. (a) The city controller shall serve as controller of the board of managers and is the official custodian of all funds and assets of the board of managers for proper safeguarding and accounting. The controller shall, with the approval of the board of managers, appoint an assistant controller to act as auditor for the board of managers.
(b) The assistant controller is the official custodian of all books of account and other financial records of the board of managers and has the other powers and duties that are delegated by the city controller and the lesser powers and duties that the board of managers prescribes. The assistant controller, and any other employee or member of the board of managers authorized to receive, collect, or expend money, shall give bond for the faithful performance and discharge of all duties required of him in an amount and with surety and other conditions that are prescribed and approved by the board of managers.
(c) The assistant controller shall keep an accurate account of:
(1) all money due the convention center and the board of managers; and
(2) all money received, invested, and disbursed;
in accordance with generally recognized governmental accounting principals and procedures. All accounting forms and records shall be prescribed or approved by the state board of accounts. The assistant controller shall issue all warrants for the payment of money from the funds of the board of managers in accordance with procedures prescribed by the board of managers, but a warrant may not be issued for the payment of any claim until an itemized and verified statement of the claim has been filed with the controller, who may require evidence that all amounts claimed are justly due. All warrants shall be countersigned by the city controller or by the executive manager. Payroll and similar warrants may be executed with facsimile signatures.
(d) If the board of managers or the city has entered into any agreement to lease convention center facilities from the civic center building authority, the controller or assistant controller shall pay the lease rental to the authority within a reasonable period before the date on which principal or interest on any bonds outstanding issued under this chapter becomes due. The assistant controller shall submit to the board of managers at least annually a report of his accounts exhibiting the revenues, receipts, and disbursements and the sources from which the revenues and receipts were derived and the purpose and manner in which the disbursements were made. The board of

managers may require that the report be prepared by a designated, independent certified public accountant. Handling and expenditure of funds is subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-33
Board of managers; conflicts of interest
Sec. 33. Persons serving on the board of managers shall disclose any pecuniary interest, direct or indirect, in any employment, financing agreement, or other contract made under this chapter before any action is taken on it by the board of managers. Any manager having a pecuniary interest may not vote on the matter. Real property acquired under this chapter in which a manager has a pecuniary interest may be acquired by the board of managers only by gift or condemnation.
As added by Acts 1982, P.L.218, SEC.4.



CHAPTER 11. GARY BUILDING AUTHORITY

IC 36-10-11-2
Definitions
Sec. 2. As used in this chapter:
"Authority" refers to a building authority created under this chapter.
"Building" means a structure or a part of a structure used for a civic center or a facility that is owned by the city and used by a professional sports franchise, including the site, landscaping, parking, heating facilities, sewage disposal facilities, and other related appurtenances and supplies necessary to make the building suitable for use and occupancy.
"Governmental entity" means a state agency, state university, or political subdivision.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.178-2002, SEC.136.

IC 36-10-11-3
Creation; procedure; issuance of general obligation bonds by city for construction of civic center prohibited
Sec. 3. (a) The city legislative body may adopt an ordinance to create a separate municipal corporation under this chapter known as the "_________ Building Authority" (inserting the name of the city) to finance, construct, equip, operate, and lease land and buildings to the governmental entities within the county in which the authority is created.
(b) The clerk of the city shall certify a copy of the ordinance and file the copy with the county recorder of the county in which the authority is created. When certified and filed, the ordinance is evidence in a civil action of the creation of the authority.
(c) The city may not issue general obligation bonds of the city to finance the cost, in whole or in part, of the construction or acquisition of any building for use as a civic center. For purposes of this section, the city includes any governmental entity that contains any territory of the city.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.2-1995, SEC.139.

IC 36-10-11-4
Trustees; appointment; terms; vacancies; oath Sec. 4. (a) Within fifty (50) days after the adoption of the ordinance, the city executive shall appoint three (3) trustees and the city legislative body shall appoint two (2) trustees of the authority. All of the trustees must be at least twenty-one (21) years of age and residents of the city for at least five (5) years before appointment.
(b) Initial terms of the trustees are as follows:
(1) The legislative body's appointees for terms of two (2) years.
(2) One (1) of the executive's appointees for a term of three (3) years.
(3) Two (2) of the executive's appointees for terms of four (4) years.
At the expiration of a term, the appointing authority shall appoint a successor for a four (4) year term. Each trustee serves until his successor is appointed and qualified.
(c) If a trustee dies, resigns, ceases to be a resident of the city, fails to qualify for office within ten (10) days after he receives notice of his appointment, or is removed for cause, the appointing authority shall appoint another person as trustee for the remainder of that term.
(d) Each trustee, before entering upon his duties, shall take and subscribe an oath of office to be endorsed upon his certificate of appointment. The certificate shall be filed with the city clerk.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-5
Trustees; removal; procedure
Sec. 5. A trustee may be removed from office for good cause by an order of the judge of the circuit or superior court of the county in which the authority is located, subject to the procedure of this section. A complaint stating the preferred charges may be filed by any person against a trustee. The cause shall be placed on the advanced calendar and be tried as other civil causes are tried by the court without the intervention of a jury.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-6
Trustees; meetings; selection of directors and officers
Sec. 6. The trustees originally appointed shall meet within thirty (30) days after their appointment. At this meeting the trustees shall appoint the directors of the authority and shall elect the following officers from among their number:
(1) President.
(2) Vice president.
(3) Secretary.
The officers serve until the first Monday in January following their election. The trustees shall meet annually on the first Monday in January to reorganize, to appoint directors, and to transact business. Additional meetings may be called by the president or set at regular intervals by the trustees.
As added by Acts 1982, P.L.218, SEC.5.
IC 36-10-11-7
Trustees; rules; reimbursement of expenses
Sec. 7. The trustees may adopt the rules that they consider necessary for the proper conduct of their proceedings. Trustees serve without pay but are entitled to reimbursement for any expenses necessarily incurred in the performance of their duties.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-8
Trustees; conflicts of interest
Sec. 8. A trustee may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. A transaction in which any trustee has a pecuniary interest is void.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-9
Trustees; appointment of board of directors; qualifications; tenure; conflicts of interest
Sec. 9. The trustees shall appoint by majority vote a board of five (5) directors. The directors must meet the same qualifications, subscribe to the same oath, and receive the same reimbursements as trustees. The directors serve for one (1) year following their appointment and until their successors are appointed and qualified. A director may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. Any transaction in which any director has a pecuniary interest is void. Vacancies shall be filled by the trustees. The trustees may remove a director for cause at any time.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-10
Board of directors; meetings; officers; bylaws; quorum; approval of actions
Sec. 10. (a) Not later than thirty (30) days after the directors are appointed, and on the first Monday of each following February they shall hold a meeting for the purpose of organization. They shall elect the following officers from among their members:
(1) President.
(2) Vice president.
(3) Secretary.
(4) Treasurer.
The officers shall perform the duties usually pertaining to those offices. The officers serve from the date of their election until their successors are elected and qualified.
(b) The directors may adopt bylaws and rules necessary for the proper conduct of their proceedings, the carrying out of their duties, and the safeguarding of the funds and property of the authority. In addition to the annual meeting, other regular and special meetings shall be held at the times that they determine and upon public notice that they fix, either by resolution or in accordance with the

provisions of the bylaws. A majority of the directors constitutes a quorum. A majority is necessary to authorize any action.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-11
Preliminary expenses; payment; reimbursement
Sec. 11. (a) All necessary preliminary expenses actually incurred in the:
(1) making of surveys;
(2) estimates of cost and receipts;
(3) employment of engineers or other employees;
(4) giving of notices;
(5) taking of options; and
(6) all other expenses necessary to be paid before the issue and delivery of bonds or the negotiation of the loan under this chapter;
may be met and paid out of funds provided by the city from funds on hand or derived from taxes levied for that purpose.
(b) The funds of the city from which payments are made shall be fully reimbursed and repaid by the board out of the first proceeds of the sale of bonds or the loan negotiated by the authority before any other disbursements are made. The amount advanced shall be a first charge against the proceeds resulting from the sale of the bonds or the negotiation of the loan until the loan has been repaid.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-12
Board of directors; powers
Sec. 12. The board of directors may finance, construct, and lease buildings for the joint or separate use of one (1) or more of the governmental entities within the county in which the authority has been created. The board of directors also may:
(1) sue and be sued;
(2) appropriate, purchase, lease, rent, and hold any land, materials, and personal property in connection with buildings constructed or to be constructed under this chapter;
(3) acquire by gift, devise, or bequest real and personal property and hold, use, expend, or dispose of that property for the purposes authorized by this chapter;
(4) enter upon any lots or lands for the purpose of surveying or examining them for the purposes of this chapter;
(5) collect rentals payable as provided for in a lease; and
(6) make and enter into all contracts and agreements necessary or incidental for the performance of its duties and the execution of its powers under this chapter.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-13
Lease to governmental entity of property controlled by authority; sublease; term; renewal Sec. 13. (a) A governmental entity within the county and the authority may enter into a lease for all or part of a building under the control of the authority. A governmental entity may also sublease the leased premises to other governmental entities within the county.
(b) A lease may be entered into before the actual acquisition of a site and the construction of the building. A lease may not provide for the payment of any lease rental by the lessee until the building is ready for occupancy.
(c) A lease or sublease may not be for a period longer than forty (40) years, but may be renewed for a maximum of forty (40) years. An option to renew may be included in the original lease.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-14
Lease; option to purchase
Sec. 14. (a) An option to purchase on the dates of each year fixed in the lease, before the expiration of the lease, may also be included in the original lease. The price must be computed by a method set out in the lease. The option may be given to one (1) or more lessees acting jointly or severally.
(b) A lease may not obligate a governmental entity to purchase the leased building or pay creditors or bondholders of the authority.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-15
Lease; notice and hearing; authorization of execution
Sec. 15. (a) When the authority and a governmental entity have agreed upon the lease, and before the final execution of the lease, a notice shall be published under IC 5-3-1 of a hearing to be held by the fiscal body of the governmental entity. The hearing shall be held on a day at least ten (10) days after the publication of notice. The proposed lease and any plans and specifications must be open to inspection by the public during the ten (10) day period and at the hearing.
(b) The notice must state:
(1) the date, place, and time of the hearing;
(2) a brief summary of the principal terms of the lease, including the character and location of the property to be leased;
(3) the estimated lease rental to be paid; and
(4) the period of the lease.
(c) All interested persons are entitled to be heard at the hearing concerning the necessity for the execution of the lease and whether the lease rental is fair and reasonable. The hearing may be adjourned to a later date fixed before adjournment. Following the hearing the fiscal body may either:
(1) authorize the execution of the original lease; or
(2) authorize the execution of the lease with modifications that are agreed to by the authority.
As added by Acts 1982, P.L.218, SEC.5.
IC 36-10-11-16
Lease; execution; notice; limitation on annual rental; approval by department of local government finance; transfer of net revenue
Sec. 16. (a) The lease shall be executed on behalf of the governmental entity by an officer authorized by law to execute contracts for the entity and on behalf of the authority by both the president or vice president of the board and the secretary of the board of directors.
(b) Notice of the execution of the lease shall be given by the governmental entity by publication as provided in IC 5-3-1.
(c) A lease may not be executed with annual lease rental exceeding an aggregate of two hundred seventy-five thousand dollars ($275,000) unless the fiscal body of the lessee governmental entity finds that the estimated annual net income to the lessee governmental entity from the civic center, plus any other nonproperty tax funds made available annually for the payment of the lease rental, will not be less than the amount of the excess.
(d) The lease is subject to approval by the department of local government finance under IC 6-3.5. The lease may be executed before approval; however, if the department of local government finance does not approve the lease, it is void. The department of local government finance may not approve the lease under IC 6-3.5-1.1-8 unless it finds that the condition prescribed in subsection (c) is satisfied.
(e) All net revenues of the leased building, together with any other funds made available for the payment of lease rental, shall be transferred at least annually by the lessee to a fund for payment of lease rental.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.73-1983, SEC.23; P.L.90-2002, SEC.525.

IC 36-10-11-17
Lease; objections; petition; certification to department of local government finance; hearing; determination
Sec. 17. (a) Ten (10) or more taxpayers whose tax rate will be affected by the lease may file a petition in the office of the county auditor within thirty (30) days after publication of notice of the execution of the lease. The petition must set forth their objections and the facts showing:
(1) that the lease is unnecessary or unwise; or
(2) that the lease rental is not fair and reasonable.
(b) Upon the filing of a petition, the county auditor shall certify a copy, together with other data that is necessary in order to present the questions involved, to the department of local government finance. Upon receipt of a certified petition and information, the department of local government finance shall set a time and place for the hearing of the matter. The hearing shall be held at least five (5) but not more than fifteen (15) days after receipt of the petition by the department of local government finance. Notice of the hearing shall be given by the department of local government finance to the

governmental entity and to the first ten (10) petitioners at least five (5) days before the date of the hearing. The hearing shall determine the necessity of the lease and whether the lease rental is fair and reasonable.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.90-2002, SEC.526.

IC 36-10-11-18
Lease; actions to contest validity or enjoin performance; limitation
Sec. 18. An action to contest the validity of the lease or to enjoin the performance of the lease may not be brought later than thirty (30) days after publication of notice of the execution of the lease or thirty (30) days after the decision of the department of local government finance, whichever is later.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.90-2002, SEC.527.

IC 36-10-11-19
Sale or lease of land by governmental entity to authority
Sec. 19. (a) A governmental entity or entities desiring to have buildings erected on land owned or to be acquired by it may sell or lease the land to the authority. The land may be leased at a nominal lease rental, but the term of the lease may not be less than the term of the lease of the building to the governmental entity.
(b) The governmental entity may also grant an option to the authority to purchase the land within six (6) months after the expiration of the lease on the building if the governmental entity or entities has not exercised an option to purchase the building within the terms of the contract of lease. If the option price on the land is not fixed in the original contract of lease, then the price to be paid for the land under that option shall be determined by appraisal to be made by three (3) appraisers residing in the county appointed by the judge of the circuit court of the county. A sale or lease of land by a governmental entity to the authority shall be authorized by the fiscal body of the entity by ordinance or resolution, which shall be entered in the official records of the fiscal body. The authorization shall be given concurrently with the authorization by the governmental entity of a lease by it of the particular building, or part of it, to be constructed wholly or in part on the land. The deed or lease shall be executed on behalf of the entity by the officer or officers authorized by law to enter into contracts on behalf of the entity and on behalf of the authority by the president or vice president and secretary of the board of directors.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-20
Revenue bonds; issuance; resolution
Sec. 20. (a) In order to procure funds to pay the cost of a building to be built or improved under this chapter, and to repay advances for preliminary expenses made to the authority by the governmental

entity, the board of directors may issue revenue bonds of the authority. The bonds are payable solely from the income and revenues of the particular building financed from the proceeds of the bonds.
(b) The revenue bonds shall be authorized by resolution of the board, bear interest payable semiannually, and mature serially, either annually or semiannually, at the times that are determined by the resolution of the board authorizing the bonds. The maturities of the bonds may not extend over a period longer than the period of the lease of the building for which the bonds are issued. The bonds may and all bonds maturing after ten (10) years from the date of issuance shall be made redeemable before maturity at the option of the authority, to be exercised by the board, at par value together with the premiums and under the terms and conditions that are fixed by the resolution authorizing the issuance of the bonds. The principal and interest of the bonds may be made payable in any lawful medium.
(c) The resolution must determine the form of the bonds, including the interest coupons to be attached, and must fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which must be at a state or national bank or trust company within Indiana or may be at one (1) or more state or national banks or trust companies outside Indiana. All bonds must have all the qualities and incidents of negotiable instruments under statute. Provision may be made for the registration of the bonds in the name of the owner as to principal alone.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-21
Bonds; execution and sale
Sec. 21. (a) The bonds shall be executed by the president of the board, and the corporate seal of the authority shall be affixed and attested by the secretary of the board. The interest coupons attached to the bonds shall be executed by placing the facsimile signature of the treasurer on them. The bonds shall be sold by the board at public sale and for not less than the par value. Notice of sale shall be published in accordance with IC 5-3-1.
(b) The board shall award the bonds to the highest bidder as determined by computing the total interest on the bonds from the date of issue to the dates of maturity and deducting the premium bid, if any. If the bonds are not sold on the date fixed for the sale, the sale may be continued from day to day until a satisfactory bid has been received.
(c) Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds.
(d) Before the preparation of definitive bonds, temporary bonds may under like restrictions be issued with or without coupons, exchangeable for definitive bonds upon the issuance of the latter. The total amount of bonds issued by the authority under this section, when added to any loan or loans negotiated under section 22 of this chapter, may not exceed three million dollars ($3,000,000). As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-22
Loans; procedure
Sec. 22. (a) In lieu of authorizing and selling bonds as provided in this section, the board may adopt a resolution authorizing the negotiation of a loan or loans for the purpose of procuring the required funds. The resolution must set out the total amount of the loan desired and the approximate dates on which funds will be required and the amounts of them. The resolution must also set out the terms, conditions, and restrictions relative to the proposed loan or to the submission of proposals that the board considers advisable. Before the consideration of proposals for the making of a loan, a notice shall be published once each week for two (2) weeks in a newspaper published in the county and a newspaper published in the city of Indianapolis setting out the amount and purpose of the proposed loan and a brief summary of other provisions of the resolution, including the time and place where proposals will be considered. The board may accept the proposal that in its judgment is the most advantageous to the authority.
(b) The total amount of loans negotiated by the authority under this section, when added to the amount of bonds issued under section 21 of this chapter, may not exceed three million dollars ($3,000,000).
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-23
Application of bond and loan proceeds; lien
Sec. 23. All money received from the sale of bonds or loans negotiated under this chapter, after reimbursement to the city of all amounts advanced for preliminary expenses as provided in section 11 of this chapter, shall be applied to the payment of the costs of buildings and improvements for which the bonds were issued or the loan was negotiated, including incidental expenses and interest during construction. A lien exists on all monies until so applied in favor of the holders of the bonds, the lenders, or the trustees.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-24
Bonds or loans; trust indenture
Sec. 24. (a) In the discretion of the board of directors, the bonds or loan may be secured by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana having trust powers. The trust indenture may mortgage all or part of the land, buildings, or both for which the bonds are issued or the loan negotiated. The trust indenture may contain the provisions for protecting and enforcing the rights and remedies of the bondholders or lenders that are reasonable and proper, including covenants setting forth the duties of the authority and board of directors in relation to the construction of the buildings and improvement, operation, repair, maintenance, and insurance of

them, and the custody, safeguarding, and application of all money received or to be received by the authority due to the building financed by the issuance of the bonds or the negotiation of the loan. The indenture may set forth the rights and remedies of the bondholders or lenders and trustee and provisions restricting the individual right of action of bondholders or lenders.
(b) Within the limits of this chapter, the board of directors may provide by resolution or in the trust indenture for the payment of the proceeds of the sale of the bonds or the negotiation of the loan to an officer, board, or depository that it determines for the custody of them and for the method of disbursement, with safeguards and restrictions that it determines.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-25
Refunding revenue bonds; issuance
Sec. 25. (a) To procure money to refund bonds issued under section 20 of this chapter, the board of directors may issue refunding revenue bonds. The refunding bonds may not be issued unless:
(1) the issuance will result in a savings of interest cost to the authority; or
(2) the issuance will permit a reduction in the lease rental payable by the lessee of the building financed from the bond proceeds being refunded.
(b) The refunding bonds are subject to the following:
(1) The issuance may not exceed the sum of:
(A) the principal of the bonds being refunded;
(B) any premium required to be paid upon their redemption;
(C) any interest accrued or to accrue to the date of their redemption; and
(D) any expenses that the board estimates will be incurred in the issuance of the refunding bonds.
(2) The bonds may be issued at any time not more than six (6) years prior to the redemption date of the bonds being refunded.
(3) Principal is not payable on the refunding bonds until after the redemption date.
(4) Until the redemption of the bonds being refunded, the interest on the refunding bonds is payable solely from the money placed in escrow in accordance with section 26 of this chapter. Interest or other income earned on the investment of the funds and the principal and interest on the refunding bonds constitute a lien only against the escrowed money.
(5) Upon redemption of all the bonds being refunded, the principal and interest on the refunding bonds is payable solely from and constitute a lien only against the income and revenues of the buildings financed from the proceeds of the bonds being refunded and any other money deposited in the sinking fund for the payment of the refunding bonds.
(c) The refunding bonds shall be issued in the same manner as bonds are issued under section 20 of this chapter and may be secured

by a trust indenture as provided in section 24 of this chapter.
(d) An action to contest the validity of the refunding bonds may not be brought after the fifth day following the receipt of bids for the bonds.
(e) The trust indenture securing the refunding bonds may provide for the transfer by the authority to the sinking fund established by the trust indenture of all or any part of the balance in the sinking fund established in the trust indenture securing, or resolution providing for the issuance of, the bonds being refunded, the transfer to be made concurrently with the redemption of all the bonds being refunded.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-26
Refunding bonds; application of proceeds
Sec. 26. (a) The proceeds of the refunding bonds issued under section 25 of this chapter shall be placed in escrow and applied with any other available money to the payment on the date selected for redemption of the principal, accrued interest, and any redemption premiums of the bonds being refunded. In addition, if provided or permitted in the resolution authorizing the issuance of the refunding bonds or in the trust indenture securing them, the proceeds may also be applied to the payment of any interest on the refunding bonds and any costs of refunding. Pending application, the escrowed proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States, which must mature, or which must be subject to redemption by the holder of them at the option of the holder, not later than the respective dates when the proceeds, together with the accruing interest, will be required for the purposes intended.
(b) In lieu of those investments, all or part of the proceeds may be placed in interest bearing time certificates of deposit with the bank that the board designates. Other similar arrangements may be made with the bank that will assure that the proceeds, together with the accruing interest, will be available when required for the purposes intended, but time certificates of deposit or other similar arrangements must be secured to their full amount by direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of the type permitted for direct investment of the escrow fund.
(c) All interest or other income earned on these investments must first be used to pay the interest on the refunding bonds as it becomes due. Any excess becomes a part of and shall be held in the escrow fund. Any balance remaining in the escrow fund after redemption of all the bonds being refunded shall be deposited in the sinking fund established for the payment of the principal and interest on the refunding bonds.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-27
Refunding bonds; authority to amend lease Sec. 27. (a) In connection with the issuance of refunding bonds, the authority and the lessee, or lessees, of the building, or buildings, financed from the proceeds of the bonds being refunded may enter into an amendment to the lease modifying the lease:
(1) to provide for a reduction in the amount of lease rental payable by the lessee, or lessees, to be effective upon the redemption of the bonds being refunded;
(2) to provide for an extension of the time set forth in the lease before the option of the lessee, or lessees, to purchase may be exercised to the time that is agreed upon between the authority and the lessee or lessees; or
(3) to provide that the lease rental payable by the lessee, or lessees, after the redemption of all the bonds being refunded is payable to the trustee under the trust indenture securing the refunding bonds.
(b) Proceedings or actions by the lessee and approval by any board, commission, or agency are not required for refunding. The refunding authorized in this chapter does not affect the obligation of the lessee, or lessees, to pay the lease rental under the lease of the building or buildings, except to the extent the lease rental may be reduced by any amendment as authorized by this section.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-28
Refunding bonds; redemption
Sec. 28. For the purposes of sections 25, 26, and 27 of this chapter, bonds are redeemed on the date selected for redemption if:
(1) the full amount necessary to effect complete redemption has been deposited in accordance with the trust indenture securing or resolution providing for the issuance of the bonds; and
(2) all action necessary to redeem the bonds has been taken so that the bonds are no longer considered outstanding under the trust indenture or resolution and are no longer payable from the income and revenues of the particular building, or buildings, financed from the proceeds of the bonds.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-29
Governmental entity; tax levy to pay lease rental
Sec. 29. (a) The fiscal body of a governmental entity that has entered into an approved lease under this chapter shall annually levy a tax sufficient to produce each year the necessary revenues that, with other available money, are sufficient to pay the lease rental payable under the lease.
(b) In fixing and determining the amount of the necessary levy to pay the lease rental, the fiscal body may take into consideration amounts that have been transferred to the fund for payment of the lease rental under section 16(e) of this chapter. This chapter does not relieve the governmental entity from the obligation to pay from taxes the lease rental or part of it if other funds are not available for that

purpose. The tax levies are reviewable by other bodies vested by statute with authority to ascertain that the levies are sufficient to raise the amount that, with other money available, will be sufficient to meet the rental payable under the lease.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-30
Tax exemption
Sec. 30. All:
(1) property owned by the authority;
(2) revenues received by the authority; and
(3) bonds or other securities issued by the authority, including the interest on them;
are exempt from taxation in Indiana.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-31
Handling of funds; audit; contract requirements; surety bonds of employees
Sec. 31. (a) Authority funds shall be handled in the same manner as other public funds and shall be audited by the state board of accounts. Contracts let by the authority shall be let in accordance with the general statutes relating to public contracts.
(b) Any employee of the authority authorized to receive or disburse funds or negotiable securities of the authority shall execute a bond payable to the state conditioned upon the faithful performance of his duties and the accounting for all money and property that may come under his control. The cost of the bonds shall be paid out of funds of the authority.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-32
Civil actions against authority; venue
Sec. 32. A civil action against the authority must be brought in the circuit or superior court of the county in which the authority is located.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-33
Civic center board of managers; creation; organization
Sec. 33. (a) The fiscal body of the lessee shall adopt an ordinance creating a board of five (5) members to be known as the "Civic Center Board of Managers". The board of managers shall supervise, manage, operate, and maintain a building and its programs.
(b) A person appointed to the board of managers must be at least twenty-one (21) years of age and a resident of the lessee governmental entity for at least five (5) years. If the lessee is a city, three (3) of the managers shall be appointed by the city executive, and two (2) of the managers shall be appointed by the city legislative body. If the lessee is not a city, all five (5) managers shall be

appointed by the fiscal body of the lessee. An officer or employee of a political subdivision may not serve as a manager. The managers serve for terms of three (3) years.
(c) Notwithstanding subsection (b), if the lessee is a city, initial terms of the managers appointed by the executive are as follows:
(1) One (1) manager for a term of one (1) year.
(2) One (1) manager for a term of two (2) years.
(3) One (1) manager for a term of three (3) years.
The initial term of one (1) of the managers appointed by the legislative body is two (2) years, and the other is three (3) years.
(d) Notwithstanding subsection (b), if the lessee is not a city, initial terms of the managers are as follows:
(1) One (1) manager for a term of one (1) year.
(2) Two (2) managers for terms of two (2) years.
(3) Two (2) managers for terms of three (3) years.
(e) A manager may be removed for cause by the appointing authority. Vacancies shall be filled by the appointing authority, and any person appointed to fill a vacancy serves for the remainder of the vacated term. The managers shall be reimbursed for any expenses necessarily incurred in the performance of their duties. The fiscal body of the lessee may adopt an ordinance providing for the payment of a salary or a per diem to a manager who does not hold another lucrative elective or appointive office.
(f) The board of managers shall annually elect officers to serve during the calendar year. The board of managers may adopt resolutions and bylaws governing its operations and procedure and may hold meetings as often as necessary to transact business and to perform its duties. A majority of the managers constitutes a quorum.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.178-2002, SEC.137; P.L.7-2006, SEC.1.

IC 36-10-11-34
Board of managers; powers
Sec. 34. The board of managers may do the following:
(1) Receive and collect money due to or otherwise related to a building; employ an executive manager, an associate manager, and other agents and employees that are considered necessary for the fulfillment of its duties, and fix the compensation of all employees. However, a contract of employment or other arrangement must be terminable at the will of the board of managers, except that a contract may be entered into with an executive manager for a period not exceeding four (4) years and subject to extension or renewal for similar or shorter periods.
(2) Let concessions for the operation of restaurants, cafeterias, public telephones, news and cigar stands, vending machines, caterers, and all other services considered necessary or desirable for the operation of the a building.
(3) Lease a part of a building from time to time to any association, corporation, or individual, with or without the right to sublet. (4) Fix charges and establish rules governing the use and operation of a building.
(5) Accept gifts or contributions from individuals, corporations, limited liability companies, partnerships, associations, trusts, or foundations; accept funds, loans, or advances on the terms and conditions that the board of managers considers necessary or desirable from the federal government, the state, or any of their agencies or political subdivisions.
(6) Receive and collect all money due to the use or leasing of a building or any part of it and from concessions or other contracts and expend that money for proper purposes.
(7) Provide coverage for its employees under IC 22-3 and IC 22-4.
(8) Purchase public liability and other insurance that it considers necessary.
(9) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including enforcement of them.
(10) Maintain and repair a building and employ a building superintendent and other employees that are necessary to properly maintain a building.
(11) Prepare and publish descriptive materials and literature relating to a building and specifying the advantages of a building; do all other acts and things that the board of managers considers necessary to promote and publicize a building and serve the commercial, industrial, and cultural interests of Indiana and all its citizens by the use of a building; and assist and cooperate with the state and other public, governmental, and private agencies and groups of citizens for those purposes.
(12) Supervise, manage, operate, and maintain any other public facility owned or leased by the lessee governmental entity or by an agency of it when so directed by a resolution adopted by the fiscal body of the entity.
(13) Exercise other powers and perform other duties not in conflict with this chapter that are specified by ordinance or resolution of the fiscal body of the lessee governmental entity.
(14) Perform all other acts necessarily incidental to its duties and the powers listed in this section.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.8-1993, SEC.522; P.L.178-2002, SEC.138.

IC 36-10-11-35
Board of managers; preparation and review of annual budget; approval of expenditures
Sec. 35. (a) The board of managers shall prepare a budget for each calendar year governing the projected operating expenses, the estimated income, and reasonable reserves. It shall submit that budget for review, approval, or addition to the fiscal body of the lessee governmental entity.
(b) The board of managers may not make expenditures except as

provided in the approved budget, and all additional expenditures are subject to approval by the fiscal body of the entity.
(c) Payments to the users of a building or a part of it that constitute a contractual share of box office receipts are not considered an operating expense or an expenditure within the meaning of this section, and the board of managers may make those payments without approval.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.178-2002, SEC.139.

IC 36-10-11-36
Board of managers; controller and assistant controller; duties
Sec. 36. (a) The fiscal officer of the lessee governmental entity shall act as controller of the board of managers and is responsible for proper safeguarding and accounting. The controller shall, with the approval of the board of managers, appoint an assistant to act as auditor for the board of managers.
(b) The assistant is the official custodian of all books of account and other financial records of the board of managers and has the other powers and duties that are delegated by the controller and the lesser powers and duties that the board of managers prescribes. The assistant, and any other employee or member of the board of managers authorized to receive, collect, or expend money, shall give bond for the faithful performance and discharge of all duties required of him in an amount and with surety and other conditions that are prescribed and approved by the board of managers.
(c) The assistant shall keep an accurate account of:
(1) all money due a building and the board of managers; and
(2) all money received, invested, and disbursed;
in accordance with generally recognized governmental accounting principles and procedures. All accounting forms and records shall be prescribed or approved by the state board of accounts. The assistant shall issue all warrants for the payment of money from the funds of the board of managers in accordance with procedures prescribed by the board of managers, but a warrant may not be issued for the payment of any claim until an itemized and verified statement of the claim has been filed with the controller, who may require evidence that all amounts claimed are justly due. All warrants shall be countersigned by the controller or financial officer or by the executive manager. Payroll and similar warrants may be executed with facsimile signatures.
(d) If the board of managers or the lessee governmental entity has entered into any agreement to lease building facilities from the authority, the controller shall pay the lease rental to the authority within a reasonable period before the date on which principal or interest on any bonds outstanding issued under this chapter becomes due. The assistant shall submit to the board of managers at least annually a report of his accounts exhibiting the revenues, receipts, and disbursements and the sources from which the revenues and receipts were derived and the purpose and manner in which the

disbursements were made. The board of managers may require that the report be prepared by a designated, independent certified public accountant. Handling and expenditure of funds is subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.178-2002, SEC.140.

IC 36-10-11-37
Board of managers; conflicts of interest
Sec. 37. Persons serving on the board of managers shall disclose any pecuniary interest, direct or indirect, in any employment, financing agreement, or other contract made under this chapter before any action is taken on it by the board of managers. Any manager having a pecuniary interest may not vote on the matter. Real property acquired under this chapter in which a manager has a pecuniary interest may be acquired by the board of managers only by gift or condemnation.
As added by Acts 1982, P.L.218, SEC.5.



CHAPTER 12. CHILDREN'S MUSEUM IN MARION COUNTY

IC 36-10-12-2
"Children's museum"
Sec. 2. As used in this chapter, "children's museum" means a museum located in a county containing a consolidated city, if the museum is:
(1) incorporated under the Indiana law without stock and without purpose of gain to the museum's members; and
(2) organized to maintain in the county a permanent museum containing objects and items:
(A) of interest primarily to children; and
(B) for the encouragement and education of children.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-3
"Incorporated town"
Sec. 3. As used in this chapter, "incorporated town" means an incorporated town located in a county containing a consolidated city.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-4
"Township"
Sec. 4. As used in this chapter, "township" means a school township that is located in a county containing a consolidated city.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-5
"Township board"
Sec. 5. As used in this chapter, "township board" means the township board of a township.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-6
"Township trustee"
Sec. 6. As used in this chapter, "township trustee" means the duly elected trustee of the civil township in which a school township is located.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-7
Financial assistance of township trustee; amount; budget and appropriation Sec. 7. (a) With the consent of the township board, the township trustee may provide financial assistance to a children's museum. The assistance shall be:
(1) paid from the funds of the school township;
(2) budgeted and appropriated as provided by law; and
(3) in an amount each year not to exceed the product of twenty-five cents ($0.25) multiplied by the ADA (as defined in IC 20-18-2-1.5(a)) of children enrolled in grades 1 through 8 in the public schools of the township as reported in the last preceding annual report to the state superintendent of public instruction.
(b) The assistance under subsection (a) is payable annually. The trustee and the township board may continue the assistance annually if the board of trustees or other governing body of the children's museum has accepted by resolution the provisions of this chapter and has filed a certified copy of the resolution with the township trustee of the township before the date of the first payment.
As added by P.L.1-2005, SEC.47. Amended by P.L.2-2006, SEC.193.

IC 36-10-12-8
Financial assistance of board of school trustees; amount
Sec. 8. (a) The board of school trustees of a town may provide financial assistance to a children's museum. The assistance shall be:
(1) paid from the funds of the school town; and
(2) in an amount each year not to exceed the product of twenty-five cents ($0.25) multiplied by the ADA (as defined in IC 20-18-2-1.5(a)) of children enrolled in grades 1 through 8 in the public schools of the town as reported in the last preceding annual report to the state superintendent of public instruction.
(b) The assistance under subsection (a) is payable annually. The board of school trustees may continue the assistance annually if the board of trustees or other governing body of the children's museum has accepted by resolution the provisions of this chapter and has filed a certified copy of the resolution with the board of school trustees before the date of the first payment.
As added by P.L.1-2005, SEC.47. Amended by P.L.2-2006, SEC.194.

IC 36-10-12-9
Prerequisites for financial assistance
Sec. 9. (a) A children's museum is not entitled to receive financial assistance under sections 7 and 8 of this chapter until the board of trustees or other governing body of the museum agrees with the township trustee or board of school trustees, by proper resolution, to do the following:
(1) To allow the county superintendent of schools of the county to attend all meetings of the board of trustees or other governing body of the children's museum so that the superintendent is advised as to the work done and proposed to be done by the children's museum.
(2) To allow the township trustees of a township or board of

school trustees of a town furnishing financial assistance to the children's museum to nominate individuals eligible for membership on the board of trustees or other governing body of the museum. The children's museum must elect one (1) member from the list or lists of individuals nominated as a member of the board of trustees or other governing body of the children's museum. The member elected under this subdivision represents all townships and towns.
(3) To grant free admission to the children's museum and galleries to all students and teachers of a township or town that furnishes financial assistance to the children's museum.
(4) To allow the use, at reasonable times and in reasonable ways, of the plant, equipment, and facilities of the children's museum to educate the students of the township or town.
(5) To allow the use of the services of the personnel of the children's museum, at reasonable times and in reasonable ways, under the direction of the children's museum, if the services are consistent with the regular established duties of the personnel.
(6) To allow the loan of suitable and available objects and items from the children's museum's collection to a school of the township or town to aid and supplement the curriculum of the school.
(b) A copy of the resolution must be filed in the office of the township trustee or with the secretary of the board of school trustees before the children's museum receives financial assistance under this chapter.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-10
New resolution for financial assistance not required
Sec. 10. After a children's museum qualifies to receive financial assistance from a township or town under this chapter, the board of trustees or the governing body of the children's museum is not required to adopt new resolutions each year. Each original resolution continues and remains in full force and effect until the original resolution is revoked or rescinded by another resolution that is certified and filed under this chapter.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-11
Duration of entitlement of benefits
Sec. 11. A children's museum is entitled to receive the benefits provided under this chapter for as long as the board of trustees or governing body of the children's museum performs or is willing to perform the duties set forth in section 9 of this chapter.
As added by P.L.1-2005, SEC.47.



CHAPTER 13. CULTURAL INSTITUTIONS

IC 36-10-13-2
"Cultural institution"
Sec. 2. As used in this chapter, "cultural institution" means a historical society, an art association, or other nonprofit corporation organized under Indiana law to further the cultural development of the public.
As added by P.L.1-2005, SEC.48.

IC 36-10-13-3
"Historical society"
Sec. 3. As used in this chapter, "historical society" means a nonprofit corporation organized under Indiana law to:
(1) maintain a permanent historical museum; and
(2) promote a knowledge of local ancestral heritage and custom;
that owns, possesses, or maintains property for those purposes.
As added by P.L.1-2005, SEC.48.

IC 36-10-13-4
School corporations in certain counties; appropriation for historical society authorized
Sec. 4. (a) This section does not apply to a school corporation in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000).
(b) The governing body of a school corporation may annually appropriate, from the school corporation's general fund, a sum of not more than five-tenths of one cent ($0.005) on each one hundred dollars ($100) of assessed valuation in the school corporation to be paid to a historical society, subject to section 6 of this chapter.
As added by P.L.1-2005, SEC.48. Amended by P.L.119-2012, SEC.243.

IC 36-10-13-5
School corporations in certain counties; tax levy; historical society fund; appropriation for historical society authorized
Sec. 5. (a) This section applies only to a school corporation in a county having a population of more than two hundred fifty thousand (250,000) but less than two hundred seventy thousand (270,000). (b) To provide funding for a historical society under this section, the governing body of a school corporation may impose a tax of not more than five-tenths of one cent ($0.005) on each one hundred dollars ($100) of assessed valuation in the school corporation.
(c) The school corporation shall deposit the proceeds of the tax in a fund to be known as the historical society fund. The historical society fund is separate and distinct from the school corporation's general fund and may be used only to provide funds for a historical society under this section.
(d) Subject to section 6 of this chapter, the governing body of the school corporation may annually appropriate the money in the fund to be paid in semiannual installments to a historical society having facilities in the county.
As added by P.L.1-2005, SEC.48. Amended by P.L.2-2006, SEC.195; P.L.146-2008, SEC.798; P.L.119-2012, SEC.244.

IC 36-10-13-6
Prerequisites for receipt of payment
Sec. 6. Before a historical society may receive payments under sections 4 and 5 of this chapter, the historical society's governing board must adopt a resolution that entitles:
(1) the governing body of the school corporation to appoint the school corporation's superintendent and one (1) history teacher as visitors who may attend all meetings of the society's governing board;
(2) the governing body of the school corporation to nominate two (2) individuals for membership on the society's governing board;
(3) the school corporation to use the society's facilities and equipment for educational purposes consistent with the society's purposes;
(4) the students and teachers of the school corporation to tour the society's museum, if any, free of charge; and
(5) the school corporation to borrow artifacts from the society's collection, if any, for temporary exhibit in the schools.
As added by P.L.1-2005, SEC.48.

IC 36-10-13-7
School corporations in certain counties; tax levy; art association fund; appropriation for art association authorized; prerequisites for receipt of payments
Sec. 7. (a) This section applies to school corporations in a county containing a city having a population of:
(1) more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000);
(2) more than one hundred ten thousand (110,000) but less than one hundred fifty thousand (150,000);
(3) more than eighty thousand (80,000) but less than eighty thousand four hundred (80,400);
(4) more than one hundred thousand (100,000) but less than one

hundred ten thousand (110,000); or
(5) more than eighty thousand five hundred (80,500) but less than one hundred thousand (100,000).
(b) To provide funding for an art association under this section, the governing body of a school corporation may impose a tax of not more than five-tenths of one cent ($0.005) on each one hundred dollars ($100) of assessed valuation in the school corporation.
(c) The school corporation shall deposit the proceeds of the tax imposed under subsection (b) in a fund to be known as the art association fund. The art association fund is separate and distinct from the school corporation's general fund and may be used only to provide funds for an art association under this section. The governing body of the school corporation may annually appropriate the money in the fund to be paid in semiannual installments to an art association having facilities in a city that is described in subsection (a), subject to subsection (d).
(d) Before an art association may receive payments under this section, the association's governing board must adopt a resolution that entitles:
(1) the governing body of the school corporation to appoint the school corporation's superintendent and director of art instruction as visitors who may attend all meetings of the association's governing board;
(2) the governing body of the school corporation to nominate individuals for membership on the association's governing board, with at least two (2) of the nominees to be elected;
(3) the school corporation to use the association's facilities and equipment for educational purposes consistent with the association's purposes;
(4) the students and teachers of the school corporation to tour the association's museum and galleries free of charge;
(5) the school corporation to borrow materials from the association for temporary exhibit in the schools;
(6) the teachers of the school corporation to receive normal instruction in the fine and applied arts at half the regular rates charged by the association; and
(7) the school corporation to expect exhibits in the association's museum that will supplement the work of the students and teachers of the corporation.
A copy of the resolution, certified by the president and secretary of the association, must be filed in the office of the school corporation before payments may be received.
(e) A resolution filed under subsection (d) is not required to be renewed annually. The resolution continues in effect until rescinded. An art association that complies with this section is entitled to continue to receive payments under this section as long as the art association complies with the resolution.
(f) If more than one (1) art association in a city that is described in subsection (a) qualifies to receive payments under this section, the governing body of the school corporation shall select the one (1) art

association best qualified to perform the services described in subsection (d). A school corporation may select only one (1) art association to receive payments under this section.
As added by P.L.1-2005, SEC.48. Amended by P.L.2-2006, SEC.196; P.L.146-2008, SEC.799; P.L.119-2012, SEC.245.

IC 36-10-13-8
School corporations in certain counties; appropriation for cultural institution authorized; prerequisites for receipt of payments
Sec. 8. (a) This section applies to school corporations in a county:
(1) containing a consolidated city; or
(2) having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Subject to subsection (c), the governing body of a school corporation may annually appropriate sums to be paid to cultural institutions that are reasonably commensurate with the educational and cultural contributions made by the institutions to the school corporation and the school corporation's students.
(c) Before a cultural institution may receive payments under this section, the president and secretary of the cultural institution must file with the school corporation an affidavit stating that the cultural institution meets the following requirements:
(1) The governing board has adopted a resolution that entitles a representative of the school corporation to attend and speak at all meetings of the governing body.
(2) The cultural institution:
(A) admits the public to galleries, museums, and facilities at reasonable times and allows public use of those facilities free of charge; or
(B) provides alternative services free of charge to the public instead of admission to those facilities.
The governing body of the school corporation shall judge whether the alternative services are conducive to the education or cultural development of the public.
(3) The cultural institution has a permanent location in the municipality where the cultural institution conducts the cultural institution's principal educational or cultural purpose.
(4) The cultural institution has no general taxing authority.
The affidavit must be filed at least thirty (30) days before a request for an appropriation under this section.
(d) A cultural institution that complies with this section may continue to receive payments under this section as long as the school corporation appropriates sums for that purpose.
As added by P.L.1-2005, SEC.48.



CHAPTER 14. PUBLIC PLAYGROUNDS MAINTAINED BY SCHOOL; THIRD CLASS CITIES

IC 36-10-14-2
"Board"
Sec. 2. As used in this chapter, "board" refers to a board of school trustees in a third class city.
As added by P.L.2-2006, SEC.197.

IC 36-10-14-3
Power; public playground
Sec. 3. The board may establish, maintain, and equip public playgrounds to be used by children during the summer vacation period. The board may use the public school buildings and grounds in the cities as is necessary to carry out this chapter.
As added by P.L.2-2006, SEC.197.

IC 36-10-14-4
Power; levy
Sec. 4. Subject to IC 6-1.1-18-12, the board may levy a tax not exceeding sixty-seven hundredths of one cent ($0.0067) on each one hundred dollars ($100) of assessed valuation of the property in the city to create a fund to carry out this chapter.
As added by P.L.2-2006, SEC.197.

IC 36-10-14-5
Lease or purchase of nonschool property
Sec. 5. The board may lease or purchase grounds in addition to the school grounds, either adjacent to the school grounds or elsewhere in the city. The board may also, under eminent domain statutes, condemn ground to be used for these purposes and pay for condemned ground out of the school revenues of the city not otherwise appropriated.
As added by P.L.2-2006, SEC.197.

IC 36-10-14-6
Management of property
Sec. 6. The board:
(1) has full control of all playgrounds, including the preservation of order on playgrounds; and
(2) may adopt suitable rules and bylaws for the control of playgrounds. The board may enforce the rules by suitable penalties. As added by P.L.2-2006, SEC.197.

IC 36-10-14-7
Personnel
Sec. 7. (a) The board may select and pay for directors and assistants.
(b) The directors and assistants, while on duty and to preserve order and the observance of the rules and bylaws of the board, have all the powers of police officers of the city.
(c) The compensation for the directors and assistants shall be:
(1) fixed by the board; and
(2) paid from school revenues not otherwise appropriated.
As added by P.L.2-2006, SEC.197.



CHAPTER 15. WOLF LAKE MEMORIAL PARK

IC 36-10-15-2
Dedication of real property; vesting of rights in City of Hammond
Sec. 2. All that part of the real property known as Wolf Lake Memorial Park located in North Township, Lake County, Indiana, that:
(1) on March 14, 1957, was held by the state; and
(2) was not in use and occupied on March 15, 1957, by a toll road project constructed and maintained under IC 8-15-2;
is dedicated as a public recreation area. The use, possession, operation, maintenance, and development of the dedicated real property is vested perpetually in the city of Hammond, Indiana, subject to the limitations set forth in this chapter.
As added by P.L.220-2011, SEC.686.

IC 36-10-15-3
Administration of property as public park
Sec. 3. The real property dedicated by this chapter:
(1) shall be administered, operated, maintained, and developed as a public park in the city; and
(2) shall not be withdrawn from the city as long as the use and possession of the real property by the city is consistent with the dedication and all other provisions of this chapter.
As added by P.L.220-2011, SEC.686.

IC 36-10-15-4
Withdrawal of dedication; conditions
Sec. 4. If the city:
(1) converts the dedicated real property or any part of the property to a use other than as a public park in the city; or
(2) dumps or deposits or suffers or permits to be dumped or deposited garbage, refuse, or other worthless matter in or upon the dedicated real property or any part of the property, except as is necessary and incidental to the public park use;
the general assembly may withdraw all of the dedicated real property from the city without compensation to the city.
As added by P.L.220-2011, SEC.686.






ARTICLE 11. COUNTY ONSITE WASTE MANAGEMENT DISTRICTS

CHAPTER 1. DEFINITIONS AND APPLICABILITY

IC 36-11-1-2
"District"
Sec. 2. "District" means a county onsite waste management district established under this article.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-1-3
"Governing body"
Sec. 3. "Governing body" means the county executive of the county in which the district is located or proposed to be located.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-1-4
"System"
Sec. 4. "System" means a sewage disposal system (as defined in IC 13-11-2-201).
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 2. PURPOSES OF DISTRICTS



CHAPTER 3. ESTABLISHMENT OR DISSOLUTION OF DISTRICTS

IC 36-11-3-2
Contents of notice of intent
Sec. 2. A notice of intent to establish a district under this chapter must state the following:
(1) The proposed name of the district.
(2) The place in which the district's principal office is to be located.
(3) The following information:
(A) The need for the proposed district.
(B) The purpose to be accomplished.
(C) How the district will be conducive to the public health, safety, convenience, or welfare.
(4) An accurate description of the territory to be included in the district, which does not have to be given by metes and bounds or by legal subdivisions.
(5) The plan for financing the cost of the operations of the district until the district is in receipt of revenue from its operations.
(6) Estimates of the following:
(A) The costs of accomplishing the purpose of the district.
(B) The sources of the funding of those costs.
(C) The rates and charges that will be required.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-3
Notice of intent to dissolve
Sec. 3. A notice of intent to dissolve a district under this chapter must state the reasons why the district is not needed.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-4
Territory of district Sec. 4. The district may include area that is not contiguous, but the territory must be so situated that the public health, safety, convenience, or welfare will be promoted by the establishment of the area described as a single district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-5
Inclusion in district of area located within a municipality
Sec. 5. (a) Except as provided in subsection (b), the description of the area to be included in a district may not include a municipality.
(b) The description of the area to be included in a district may include area located within a municipality if the municipal legislative body has adopted an ordinance or resolution designating that area to be included in the district.
(c) The governing body shall:
(1) identify any area located within a municipality in the county that the governing body believes should be part of the area of the district; and
(2) request that the municipality adopt an ordinance or resolution under subsection (b) to include the area identified under subdivision (1) in the district.
(d) A municipal legislative body that has previously adopted an ordinance or resolution under subsection (b) may adopt an ordinance or resolution to exclude from the district all or part of the area previously designated for inclusion in the district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-6
Public hearings; qualifications of hearing officer; hearing officer compensation
Sec. 6. Upon the filing of a notice of intent to establish or dissolve a district under this chapter, the governing body shall appoint a hearing officer to preside over public hearings concerning the establishment or dissolution of a district. The hearing officer does not have to be a state or county employee and may not be a member of the county legislative body. If the hearing officer is not a full-time state or county employee, the hearing officer is entitled to be paid reasonable:
(1) expenses; and
(2) per diem;
for each day or part of a day in actual attendance at a meeting or hearing or in performance of duties.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-7
Scheduling of hearing; notice
Sec. 7. (a) The hearing officer shall fix a date, time, and place inside or within ten (10) miles of the proposed district for the hearing on any matter for which a hearing is authorized under this chapter.
(b) The hearing officer shall provide notice of the hearing: (1) under IC 5-3-1; and
(2) by certified mail, return receipt requested, mailed at least two (2) weeks before the hearing to:
(A) the department of environmental management; and
(B) the state department of health.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-8
Objection and participation in hearing by resident of district
Sec. 8. A person that resides in or partially resides in an area affected by the proposed establishment or dissolution of a district:
(1) may, on or before the date set for the hearing, file a written objection to the proposed establishment or dissolution of the district; and
(2) may be heard at the hearing.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-9
Findings and recommendations of hearing officer; matters to be considered by the hearing officer
Sec. 9. (a) After the hearing on the proposed establishment or dissolution of the district, which may be adjourned periodically, the hearing officer shall make findings and recommendations as to whether:
(1) the establishment of the district should be:
(A) approved;
(B) approved with modifications; or
(C) denied; or
(2) the dissolution of the district should be:
(A) approved; or
(B) denied.
(b) The hearing officer shall consider, at a minimum, the following in making findings and recommendations concerning the establishment of a proposed district:
(1) Whether the proposed district complies with the conditions of this chapter for establishment of a district.
(2) Whether the proposed district appears capable of accomplishing its purpose or purposes in an economically feasible manner.
(c) The hearing officer shall consider, at a minimum, whether the district is needed in making findings and recommendations concerning the proposed dissolution of a district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-10
Action by ordinance of the governing body after the hearing; notice to objectors
Sec. 10. Following a hearing under this chapter, if the governing body determines that the findings of the hearing officer show that:
(1) the proposed district appears capable of accomplishing the

purpose or purposes of the district in an economically feasible manner, a district may be established; or
(2) there is no need for the district, the district may be dissolved;
by adoption of an ordinance by the governing body. The governing body shall give notice by mail of the adoption of an ordinance to establish a district to each person who filed a written objection under section 8 of this chapter.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-11
Notice of adoption of an ordinance
Sec. 11. The district shall provide notice of the adoption of an ordinance under section 10 of this chapter to:
(1) local health departments;
(2) the department of environmental management;
(3) the department of natural resources; and
(4) the state department of health.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-12
District not an independent municipal corporation
Sec. 12. A district established under this chapter is not an independent municipal corporation.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-13
Information to be included in ordinance to establish a district
Sec. 13. An ordinance adopted under section 10 of this chapter to establish a district must state the following:
(1) The name of the district.
(2) The need for the district.
(3) The purpose to be accomplished by the district.
(4) An accurate description of the territory included in the district, which does not have to be given by metes and bounds or by legal subdivisions.
(5) Estimates of the costs of the operations of the district.
(6) The plan for financing the cost of the operations of the district by the county or counties in which the district is located.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-14
Petition to county legislative body objecting to establishment of district; hearing; notice of action on objection
Sec. 14. (a) If the governing body adopts an ordinance under section 10 of this chapter to establish a district, a person who filed a written objection under section 8 of this chapter against the establishment of the district may file an objecting petition in the office of the county auditor. The petition must be filed not more than thirty (30) days after the date the notice of the adoption of the

ordinance is mailed to the person under section 8 of this chapter. The petition must state the person's objections and the reasons why the person believes the establishment of the district is unnecessary or unwise.
(b) The county auditor shall immediately certify a copy of the petition, together with other data necessary to present the questions involved, to the county legislative body. Upon receipt of the certified petition and other data, the county legislative body shall fix a time and place for the hearing of the matter. The hearing shall be held not less than five (5) days and not more than thirty (30) days after the receipt of the certified documents.
(c) The hearing shall be held in the county where the petition arose.
(d) The county legislative body shall give notice of the hearing to the petitioner and the governing body by mail at least five (5) days before the date of the hearing. After the hearing, the county legislative body shall approve or deny the establishment of the district. The decision by the county legislative body:
(1) is final with respect to the establishment of the district against which the objecting petition was filed; and
(2) does not limit the authority of the governing body to initiate new proceedings to establish a district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 4. GOVERNING BODY OF A DISTRICT



CHAPTER 5. POWERS AND DUTIES OF DISTRICTS

IC 36-11-5-2
District powers
Sec. 2. A district may do the following:
(1) Make contracts for the services necessary for the operations of the district, including management of the district by any public or private entity.
(2) Adopt, amend, and repeal bylaws for the administration of the district's affairs.
(3) Fix, alter, charge, and collect reasonable rates and other charges, to be imposed by the governing body, in the area served by the district with respect to every person whose premises are, whether directly or indirectly, served by the district, for the following purposes:
(A) To fulfill the terms of contracts made by the district.
(B) To pay the other expenses of the district.
(4) Refuse the services of the district if the rates and other charges are not paid by the user.
(5) Control and supervise all licenses, money, contracts, accounts, books, records, maps, or other property rights and interests conveyed, delivered, transferred, or assigned to the district.
(6) Make provision for, contract for, or sell the district's byproducts or waste.
(7) Adopt and enforce rules:
(A) to establish procedures for the governing body's actions; or
(B) for any other lawful subject necessary to the operation of the district and the exercise of the power granted.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-5-3
District contracts and obligations
Sec. 3. A district may make contracts or incur obligations only if the contracts or obligations are payable solely from:
(1) revenue the district is permitted to raise under this article; or
(2) federal, state, or other grants or contributions.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-5-4 District action to benefit a property with available sanitary sewer
Sec. 4. (a) Except as provided in subsection (b), a district may not make expenditures or take any other action for the benefit of a property served by a system if there is an available sanitary sewer within three hundred (300) feet of the property line.
(b) A district may make expenditures or take other action for the benefit of a property referred to in subsection (a) if the sanitary system operator refuses connection.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 6. DISTRICT PLAN



CHAPTER 7. PAYMENT OF DISTRICT EXPENSES

IC 36-11-7-2
Advancements or donations of money to a district
Sec. 2. A local, state, or federal agency or person may advance or give a district money to be used by the district for the following purposes:
(1) The preparation of a plan for the operation of the district.
(2) Other purposes of the district until the district is in receipt of revenue from its operations or from the county in which the district is located.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-7-3
Repayment of money advanced by a county
Sec. 3. When a district receives revenue from its operations or from the county in which the district is located, the district shall repay any money advanced to the advancing agency in the manner agreed.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-7-4
Use of county revenue for operation of a district
Sec. 4. The governing body of a district may provide for the use of revenue of the county for operation of the district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 8. TERRITORIAL AUTHORITY OF SEWAGE DISPOSAL COMPANIES



CHAPTER 9. RATES AND CHARGES

IC 36-11-9-2
Billing and collecting rates and charges
Sec. 2. Unless the governing body finds and directs otherwise, the district is considered to benefit every:
(1) lot;
(2) parcel of land; or
(3) building;
served by a system. The rates or charges shall be billed and collected accordingly.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-3
Amount of rates and charges
Sec. 3. (a) Just and equitable rates and charges are those that produce sufficient revenue to pay all expenses incidental to the operation of the district.
(b) Rates and charges too low to meet the financial requirements described in subsection (a) are unlawful.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-4
Establishment of rates and charges after public hearing
Sec. 4. The governing body shall establish the rates and charges after a public hearing at which all:
(1) the owners of systems; and (2) others interested;
have an opportunity to be heard concerning the proposed rates and charges.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-5
Publication of proposed rates and charges; adjournment of hearing
Sec. 5. After introduction of the ordinance initially fixing rates and charges but before the ordinance is finally adopted, notice of the hearing setting forth the proposed schedule of the rates and charges must be given by publication one (1) time each week for two (2) weeks in a newspaper of general circulation in the county. The last publication must be at least seven (7) days before the date fixed in the notice for the hearing. The hearing may be adjourned as necessary.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-6
Passage of ordinance; schedule of rates and charges available to public
Sec. 6. (a) The ordinance establishing the initial rates and charges, either as:
(1) originally introduced; or
(2) modified and amended;
shall be passed and put into effect after the hearing. However, the governing body must approve any modification or amendment of the rates and charges.
(b) A copy of the schedule of the rates and charges established must be:
(1) kept on file in the office of the district; and
(2) open to public inspection.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-7
Change in rates and charges
Sec. 7. A change of the rates and charges may be made in the same manner as the rates and charges were originally established.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 10. LIENS FOR RATES AND CHARGES

IC 36-11-10-2
Date lien attaches; precedence of lien; enforcement
Sec. 2. Except as provided in section 5 of this chapter, a lien attaches on the date the rates and charges become sixty (60) days delinquent. The lien:
(1) is superior to and takes precedence over all other liens except a lien for taxes; and
(2) shall be enforced under this article.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-10-3
Penalty on delinquent rates and charges; civil action for recovery
Sec. 3. If rates and charges are not paid within the time fixed by the governing body, the rates and charges become delinquent, and a penalty of ten percent (10%) of the amount of the rates and charges attaches to the rates and charges. The governing body may recover:
(1) the amount due;
(2) the penalty; and
(3) reasonable attorney's fees;
in a civil action in the name of the district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-10-4
Collection of rates, charges, and penalties
Sec. 4. The rates and charges, together with the penalty, are collectible in the manner provided by this article.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-10-5
No enforcement against subsequent owner unless lien recorded before conveyance; billing of rates and charges to seller
Sec. 5. (a) A rate or charge is not enforceable as a lien against a subsequent owner of property unless the lien for the rate or charge was recorded with the county recorder before the conveyance to the subsequent owner.
(b) If the property is conveyed before the lien can be filed, the

officer of the district who is charged with the collection of the rate or charge shall notify the person who owned the property at the time the fee became payable. The notice must inform the person that payment, including penalty fees for delinquencies, is due not less than fifteen (15) days after the date of the notice. If payment is not received within one hundred eighty (180) days after the date of the notice, the amount due may be expensed as a bad debt loss.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-10-6
Release of liens
Sec. 6. (a) The district shall release:
(1) liens filed with the county recorder after the recorded date of conveyance of the property; and
(2) delinquent fees incurred by the seller;
upon receipt of a verified demand in writing from the purchaser.
(b) The demand must state the following:
(1) That the delinquent fees were not incurred by the purchaser as a user, lessee, or previous owner.
(2) That the purchaser has not been paid by the seller for the delinquent fees.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 11. ENFORCEMENT OF DELINQUENCIES

IC 36-11-11
Chapter 11. Enforcement of Delinquencies

IC 36-11-11-1
Application of chapter
Sec. 1. This chapter applies only to fees or penalties that have been due and unpaid for at least ninety (90) days.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-11-2
Enforcement of delinquent fees and penalties
Sec. 2. A district may enforce delinquent fees and penalties in the manner described in IC 36-9-23.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7. Amended by P.L.131-2005, SEC.8.






ARTICLE 12. LIBRARIES

CHAPTER 1. DEFINITIONS AND GENERAL PROVISIONS

IC 36-12-1-2
"Indiana library and historical board"
Sec. 2. "Indiana library and historical board" refers to the Indiana library and historical board established by IC 4-23-7-2.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-3
"Library board"
Sec. 3. "Library board" means the fiscal and administrative body of a public library.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-4
"Library district"
Sec. 4. "Library district" means the territory within the corporate boundaries of a public library.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-5
"Public library"
Sec. 5. "Public library" means a municipal corporation that:
(1) provides library services; and
(2) is organized under:
(A) IC 36-12-2;
(B) IC 36-12-4;
(C) IC 36-12-5;
(D) IC 36-12-6; or
(E) IC 36-12-7.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-6
"School board"
Sec. 6. "School board" means the governing body as set forth in IC 20-18-2-5.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-7
"School corporation" Sec. 7. "School corporation" has the meaning set forth in IC 20-33-5-1.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-8
Policy; services
Sec. 8. (a) The state shall encourage the establishment, maintenance, and development of public libraries throughout Indiana as part of the provision for public education of Indiana.
(b) Public libraries provide free library services in order to meet the educational, informational, and recreational interests and needs of the public.
(c) Library services include:
(1) collecting and organizing books and other library materials; and
(2) providing reference, loan, and related services to library patrons.
(d) Library services are provided by public libraries supported by public funds.
As added by P.L.1-2005, SEC.49. Amended by P.L.84-2012, SEC.19.

IC 36-12-1-9
Classification of public libraries
Sec. 9. Public libraries are classified as either:
(1) Class 1 libraries, which comprise:
(A) all public libraries established after March 13, 1947; and
(B) all public libraries established before March 14, 1947, that have filed a resolution of conversion under section 10 of this chapter; or
(2) Class 2 public libraries, which comprise all public libraries established before March 14, 1947, that have not filed a resolution of conversion under section 10 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-10
Conversion of Class 2 library to Class 1 library; procedure; appointment of library board; tax levies
Sec. 10. (a) A Class 2 library may convert to Class 1 status if the Class 2 library board passes the following resolution of conversion:
"__________ Public Library, by action of its library board, resolves to convert to a Class 1 library district subject to IC 36-12-2.".
(b) The resolution of conversion:
(1) must describe the territory included in the library district; and
(2) is irrevocable.
(c) The resolution of conversion must be signed by a majority of library board members. Not later than five (5) days after approving the resolution of conversion, the library board shall file a copy of the resolution of conversion: (1) in the office of the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
(d) The library board shall give notice of the resolution of conversion to all officials who have appointive powers under IC 36-12-2.
(e) The officials under subsection (d) shall appoint a library board for the public library. Members of the old library board shall continue to serve as library board members until:
(1) a majority of the new library board has been appointed; and
(2) the new appointees have taken an oath of office to serve on the library board.
(f) Upon the:
(1) filing of the resolution of conversion;
(2) appointments under IC 36-12-2; and
(3) oath of office of the new library board under IC 36-12-2-19;
any current tax levies continue under authority granted to the Class 2 library until the next succeeding calendar year, at which time the tax provisions for Class 1 libraries under IC 36-12-3-12 apply.
(g) The obligation of a political subdivision to levy and collect taxes for library purposes remains effective after the conversion.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-11
Class 2 libraries; operation under IC 36-12-7; election to adopt other provisions
Sec. 11. (a) Class 2 libraries shall operate under the applicable provisions of IC 36-12-7.
(b) The library boards of Class 2 libraries may elect to adopt:
(1) IC 36-12-2-22;
(2) IC 36-12-2-24;
(3) IC 36-12-2-25; and
(4) IC 36-12-3.
(c) Class 2 libraries that elect only the sections set forth in subsection (b) retain the status of Class 2 libraries.
(d) The library board of the Class 2 libraries that elect only the sections set forth in subsection (b) shall file with the Indiana state library a copy of the part of the library board's minutes showing passage of the board's resolution to elect:
(1) IC 36-12-2-22;
(2) IC 36-12-2-24;
(3) IC 36-12-2-25; and
(4) IC 36-12-3.
(e) The election of IC 36-12-2-22, IC 36-12-2-24, IC 36-12-2-25, and IC 36-12-3 is irrevocable.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-12
Policy for Internet or other computer network use
Sec. 12. (a) This section applies to a board of a public library that

allows library patrons to use library software to access the Internet or other computer network.
(b) As used in this section, "computer network" has the meaning set forth in IC 35-43-2-3.
(c) The board of a public library shall adopt a policy concerning the appropriate use of the Internet or other computer network by library patrons in all areas of the library.
(d) The board shall make the policy adopted under subsection (c) readily available to all library patrons.
(e) The board of a public library shall annually review the policy adopted under subsection (c).
As added by P.L.1-2005, SEC.49.

IC 36-12-1-13
Township trustees of certain counties paying cost of resident's library card
Sec. 13. A township trustee of a township that is:
(1) located in a county having a population of more than thirty-four thousand three hundred (34,300) but less than thirty-five thousand (35,000); and
(2) not served by a public library;
may pay the cost of a library card at the nearest library for a resident of the township upon request of the resident.
As added by P.L.1-2005, SEC.49. Amended by P.L.119-2012, SEC.247.



CHAPTER 2. CLASS 1 PUBLIC LIBRARIES: ORGANIZATION AND BOARD MEMBERS

IC 36-12-2-2
Municipal corporation; taxing unit
Sec. 2. (a) A Class 1 public library is a municipal corporation, known as __________ Public Library.
(b) In the name of the Class 1 public library under subsection (a), the public library may:
(1) contract and be contracted with; and
(2) sue and be sued in court.
(c) Each public library constitutes an independent taxing unit for purposes of IC 6-1.1-1-21.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-3
Corporate boundaries; annexation
Sec. 3. (a) The corporate boundaries of the public library must be described in the resolution of establishment, conversion, transfer, or merger filed:
(1) in the office of the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
(b) If the corporate boundaries of a unit and a Class 1 public library are coextensive, territory annexed by the unit becomes part of the library district if the annexed territory is not already part of another library district. Whenever a public library annexes territory under this subsection, the library board shall file a statement describing the annexed territory:
(1) in the office of the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
If the territory annexed by a unit is already a part of another library district, the territory remains a part of the other library district unless the library boards of both public libraries pass a resolution of transfer under section 4 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-4
Transfer of territory; procedure
Sec. 4. One (1) public library may transfer a part of the territory of the library to another public library according to the following procedure:
(1) The library boards of each public library must pass a

resolution of transfer signed by a majority of the entire membership of each library board agreeing to the transfer.
(2) The library boards of each public library must include a description of the transferred territory in the respective resolutions of each public library.
(3) Each of the library boards must file a copy of the resolution of transfer:
(A) in the office of the county recorder in the county where the administrative office of the respective public library is located; and
(B) with the Indiana state library.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-5
Establishment of library; authorization; petition or remonstrance; procedure; duties of clerk of circuit court
Sec. 5. (a) The legislative body of a municipality, township, county, or part of a county, any of which is not already taxed for public library purposes, that has:
(1) a population of at least ten thousand (10,000); or
(2) an assessed valuation that is at least as high as the median of the most recent certified assessed valuation of the ten (10) library taxing districts closest in population to ten thousand (10,000);
may establish a public library for the residents of the municipality, township, county, or part of the county.
(b) The establishment of the public library may be initiated either by:
(1) the legislative body passing a written resolution; or
(2) filing a petition with the legislative body that has been signed by at least twenty percent (20%) of the registered voters of the municipality, township, county, or part of a county, as determined by the last preceding general election.
(c) Not later than ten (10) days after a petition is filed under subsection (b)(2), the municipality, township, county, or part of a county shall give notice of the filing of the petition in two (2) newspapers of general circulation in the county, one (1) of which is published in the municipality where the library is to be located, if a newspaper is published in the municipality.
(d) Not later than ten (10) days after the publication of the petition under subsection (c), a registered voter in the municipality, township, county, or part of a county where the public library is proposed to be established may file with the respective municipality, township, or county a remonstrance that:
(1) is signed by registered voters in the municipality, township, county, or part of the county where the public library is proposed to be established; and
(2) states that the registered voters who have signed the remonstrance are opposed to the establishment of the public library. (e) The following apply to a petition that is filed under subsection (b)(2) or a remonstrance that is filed under subsection (d):
(1) The petition or remonstrance must show the following:
(A) The date on which each individual signed the petition or remonstrance.
(B) The residence of each individual on the date the individual signed the petition or remonstrance.
(2) The petition or remonstrance must include an affidavit of the individual circulating the petition or remonstrance stating that each signature on the petition or remonstrance:
(A) was affixed in the individual's presence; and
(B) is the true signature of the individual who signed the petition or remonstrance.
(3) Several copies of the petition or remonstrance may be executed. The total of the copies constitute a petition or remonstrance. A copy must include an affidavit as described in subdivision (2). An individual who signed the petition, remonstrance, or copy may file the petition, the remonstrance, or a copy. All copies constituting a petition or remonstrance must be filed on the same day.
(4) The clerk of the circuit court in the county where the municipality, township, county, or part of a county where the public library that is proposed to be established is located shall do the following:
(A) If a name appears more than one (1) time on a petition or on a remonstrance, the clerk shall strike any duplicates of the name until the name appears only one (1) time on a petition or a remonstrance, or both, if the individual signed both a petition and a remonstrance.
(B) Strike the name from either the petition or the remonstrance of an individual who:
(i) signed both the petition and the remonstrance; and
(ii) personally, in the clerk's office, makes a voluntary written and signed request for the clerk to strike the individual's name from the petition or the remonstrance.
(C) Not more than fifteen (15) days after a petition or remonstrance is filed, certify the number of signatures on the petition or remonstrance that:
(i) are not duplicates; and
(ii) represent individuals who are registered voters in the municipality, township, county, or part of a county where the public library is proposed to be established, on the day the individuals signed the petition or remonstrance.
(D) Establish a record of the clerk's certification in the clerk's office and file:
(i) the original petition;
(ii) the original remonstrance, if any; and
(iii) a copy of the clerk's certification;
with the legislative body of the municipality, township, or county. The clerk of the circuit court may only strike an individual's name from a petition or remonstrance as set forth in clauses (A) and (B).
(f) At the first meeting of the legislative body held at least ten (10) days after the publication of the petition, the legislative body shall compare the petition and any remonstrance. Whenever:
(1) a remonstrance has not been filed; or
(2) a greater number of voters have signed the petition than have signed the remonstrance against the establishment of the public library;
the legislative body shall establish by written resolution the public library with a library district coextensive with the boundaries of the unit or part of a county, whichever is applicable.
(g) The establishment of the public library is effective as of the date the written resolution is passed. The legislative body shall file a copy of the resolution not later than five (5) days after the resolution is passed:
(1) with the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
(h) The legislative body shall give notice to the officials who have the power to appoint members of the library board for the new public library under section 9 of this chapter. The officials shall appoint the library board for the new public library under section 9 of this chapter as soon as possible after the officials are notified.
(i) When the number of registered voters who have signed a remonstrance against the establishment of the public library is equal to or greater than the number who have signed the petition in favor of the establishment of the public library, the legislative body shall dismiss the petition. Another petition to establish a public library may not be initiated until one (1) year after the date the legislative body dismissed the latest unsuccessful petition.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-5.5
Repealed
(Repealed by P.L.84-2012, SEC.20.)

IC 36-12-2-6
Establishment of library; petition or remonstrance; affidavit; duties of clerk of circuit court
Sec. 6. (a) The following apply to a petition or remonstrance filed under section 5 of this chapter:
(1) The petition or remonstrance must show the following:
(A) The date on which each individual signed the petition or remonstrance.
(B) The residence of each individual on the date the individual signed the petition or remonstrance.
(2) The petition or remonstrance must include an affidavit of the individual circulating the petition or remonstrance stating

that each signature on the petition or remonstrance:
(A) was affixed in the individual's presence; and
(B) is the true signature of the individual who signed the petition or remonstrance.
(3) The clerk of the circuit court or the board of registration shall do the following:
(A) Strike all names appearing more than one (1) time on the petition or remonstrance.
(B) Certify the number of signatures on the petition or remonstrance that:
(i) are not duplicates; and
(ii) represent individuals who are registered voters in the county, the part of the county, or the municipality.
(b) The clerk of the circuit court shall complete the certification required by subsection (a) not later than fifteen (15) days after the petition or remonstrance is filed.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-7
Library board appointee; residency
Sec. 7. (a) Except as provided in subsection (b), an appointee to a library board must:
(1) reside in the library district during the time the appointee is on the library board; and
(2) have resided in the library district served by the public library for at least the two (2) years immediately preceding the appointee's appointment to the library board.
(b) This subsection does not apply to a public library established by a county. If part or all of one (1) or more townships are contracting for service from a public library under IC 36-12-3-7, the appointing authority, in making an appointment under section 9(4) of this chapter, may name a resident of one (1) township to serve on the library board as the appointment of the appointing authority. However, the township appointee ceases to be a member of the library board if the township in which the appointee resides fails to renew the township's contract for library service.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-8
Limitation on terms of service; consecutive terms; computation; exception for certain library districts
Sec. 8. (a) Except as provided in subsection (b), an appointee to a library board may not serve more than four (4) consecutive terms on the library board. An unexpired term of two (2) years or less that an individual serves in filling a vacancy on the library board may not be counted in computing consecutive terms for purposes of this subsection. The consecutive terms are computed without regard to a change in the appointing authority that appointed the member. If:
(1) a member's term is interrupted due to the merger of at least two (2) public libraries under IC 36-12-4; and (2) the member is reappointed to the merged public library board;
the term that was interrupted may not be considered in determining the number of consecutive terms a member may serve on a library board. An appointee who has served four (4) consecutive terms may be reappointed to the board at least four (4) years after the date the appointee's most recent term ended.
(b) This subsection applies to a library board for a library district having a population of less than three thousand (3,000). If an appointing authority conducts a diligent but unsuccessful search for a qualified individual who wishes to be appointed to serve on the library board:
(1) the appointing authority may reappoint a board member who has served four (4) or more consecutive terms; and
(2) state funds may not be withheld from distribution to the library.
The appointing authority shall file with the library board a written description of the search that was conducted under this subsection. The record becomes a part of the official records of the library board.
As added by P.L.1-2005, SEC.49. Amended by P.L.113-2010, SEC.158.

IC 36-12-2-9
Appointments to library board; membership
Sec. 9. Except as provided in section 15 of this chapter and subject to section 16 of this chapter, seven (7) members of a library board shall be appointed as follows:
(1) One (1) member appointed by the executive of the county in which the library district is located, or if the district is located in more than one (1) county, jointly by the executives of the respective counties.
(2) One (1) member appointed by the fiscal body of the county in which the library district is located, or if the district is located in more than one (1) county, jointly by the fiscal bodies of the respective counties.
(3) Three (3) members appointed by the school board of the school corporation serving the library district. However, if there is more than one (1) school corporation serving the library district:
(A) two (2) members shall be appointed by the school board of the school corporation in which the principal administrative offices of the public library are located; and
(B) one (1) member shall be appointed by a majority vote of the presidents of the school boards of the other school corporations.
(4) One (1) member appointed under section 10(1), 11(b)(1), 12(1), 13(1), or 14(1) of this chapter, as applicable.
(5) One (1) member appointed under section 10(2), 11(b)(2), 12(2), 13(2), or 14(2) of this chapter, as applicable.
As added by P.L.1-2005, SEC.49.
IC 36-12-2-10
Library board serving district located in more than one county; appointments
Sec. 10. This section applies to the appointment of members to the library board of a public library serving a library district that is located in more than one (1) county and is not entirely located within the boundaries of one (1) municipality. For a public library under this section, the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed jointly by the executive of the respective counties.
(2) One (1) member appointed jointly by the fiscal bodies of the respective counties.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-11
Library board serving district created in one county; appointments
Sec. 11. (a) This section applies to the appointment of members to the library board of a public library serving a library district that is located in one (1) county and:
(1) has been established by a county or merged into a county public library;
(2) results from the merger of a public library into a county public library under IC 36-12-4;
(3) is located in part or all of two (2) or more townships and is not entirely located within the boundaries of one (1) municipality; or
(4) is located in part or all of two (2) or more municipalities.
(b) Subject to subsection (c), in a public library described in subsection (a), the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the executive of the county in which the library district is located.
(2) One (1) member appointed by the fiscal body of the county in which the library district is located.
(c) This subsection applies to a county containing only two (2) Class 1 public libraries and having a population of more than one hundred twenty-five thousand (125,000) but less than one hundred thirty-five thousand (135,000), or more than one hundred fifty thousand (150,000) but less than one hundred seventy thousand (170,000). In a public library that is the result of a merger occurring after December 31, 1979, between a public library and a county contractual public library, the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the executive of the municipality in which the principal administrative offices of the public library are located.
(2) One (1) member appointed by the legislative body of the municipality in which the principal administrative offices of the public library are located. As added by P.L.1-2005, SEC.49. Amended by P.L.119-2012, SEC.248.

IC 36-12-2-12
Library board serving district located in unincorporated areas of township; appointments
Sec. 12. This section applies to the appointment of members to the library board of a public library serving a library district that is entirely located in the unincorporated areas of the township. For a public library under this section, the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the executive of the township in which the library district is located.
(2) One (1) member appointed by the legislative body of the township in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-13
Library board serving district located in one township; appointments
Sec. 13. This section applies to the appointment of members to the library board of a public library serving a library district that is entirely located in one (1) township and includes part or all of only one (1) municipality. For a public library under this section, the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the legislative body of the township in which the library district is located.
(2) One (1) member appointed by the legislative body of the municipality in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-14
Library board serving district located in one municipality; appointments
Sec. 14. This section applies to the appointment of members to the library board of a public library serving a library district that is entirely located within the boundaries of one (1) municipality. For a public library under this section, the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the executive of the municipality in which the library district is located.
(2) One (1) member appointed by the legislative body of the municipality in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-15
Library board serving district in certain counties; appointments
Sec. 15. (a) This section applies to the library board of a library district: (1) located in a county having a population of more than seventy thousand (70,000) but less than seventy thousand fifty (70,050); and
(2) containing all or part of the territory of each school corporation in the county.
(b) Notwithstanding section 9 of this chapter, the library board has the following members:
(1) One (1) member appointed by the executive of the county in which the library district is located and who is not a member of the county executive.
(2) One (1) member appointed by the fiscal body of the county in which the library district is located and who is not a member of the county fiscal body.
(3) One (1) member appointed by the legislative body of the most populous city in the library district and who is not a member of the city legislative body.
(4) One (1) member appointed by the school board of each school corporation having territory in the library district and who is not a member of a governing body of a school corporation.
(c) An individual who is appointed under subsection (b) to serve as a member of a library board must, before March 1 of each year, report to the member's appointing authority concerning the work of the library board and finances of the library during the preceding calendar year, including the rate of taxation determined under IC 36-12-3-12.
As added by P.L.1-2005, SEC.49. Amended by P.L.119-2012, SEC.249.

IC 36-12-2-16
Library board serving district located partly or fully within consolidated city within one county; appointments
Sec. 16. (a) This section applies to the appointment of members to a library board of a public library serving a library district that is:
(1) partly or fully within the boundaries of a consolidated city; and
(2) fully within the boundaries of one (1) county.
(b) Seven (7) members of a library board shall be appointed in the following order as the terms of previously appointed members expire:
(1) One (1) member appointed by the board of county commissioners of the county in which the library district is located.
(2) One (1) member appointed by the fiscal body of the county in which the library district is located.
(3) One (1) member appointed by the board of county commissioners of the county in which the library district is located.
(4) Two (2) members appointed by the school board of the school corporation in which the principal administrative offices

of the public library are located.
(5) One (1) member appointed by the board of county commissioners of the county in which the library district is located.
(6) One (1) member appointed by the fiscal body of the county in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-17
Additional members of county contractual library board; appointments
Sec. 17. The four (4) additional members of a county contractual library board required by IC 36-12-6-2 shall be appointed as follows:
(1) Two (2) members appointed by the executive of the county in which the county contractual library district is located.
(2) Two (2) members appointed by the county superintendent of schools, or if there is no county superintendent of schools, by the county auditor of the county in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-18
Term of library board member
Sec. 18. (a) Subject to subsection (b), the term of a library board member is four (4) years. A member may continue to serve on a library board after the member's term expires until the member's successor is qualified under section 19 of this chapter. The term of the member's successor is not extended by the time that has elapsed before the successor's appointment and qualification. If a member is appointed to fill a vacancy on a library board, the member's term is the unexpired term of the member being replaced.
(b) Except for a library board whose membership is established under section 15 of this chapter, for purposes of establishing staggered terms for the members of a library board, the initial members shall serve the following terms:
(1) One (1) year for one (1) member appointed under section 9(1), 9(5), 16(b)(1), 16(b)(2), or 17(1) of this chapter.
(2) Two (2) years for one (1) member appointed under section 9(3)(A), 9(4), 16(b)(3), 16(b)(4), or 17(2) of this chapter.
(3) Three (3) years for one (1) member appointed under section 9(2), 9(3)(A), 16(b)(4), 16(b)(5), or 17(1) of this chapter.
(4) Four (4) years for one (1) member appointed under section 9(3)(B), 16(b)(6), or 17(2) of this chapter.
(c) When an appointing authority appoints members to terms of different length under subsection (b), the appointing authority shall designate which member serves each term.
(d) A member may not serve more than four (4) consecutive terms as provided in section 8 of this chapter.
As added by P.L.1-2005, SEC.49. Amended by P.L.113-2010, SEC.159.
IC 36-12-2-19
Certificate of appointment; oath of office
Sec. 19. (a) An appointing authority under this chapter shall issue to each appointee to a library board a signed certificate of appointment.
(b) Not more than ten (10) days after the receipt of the certificate of appointment, the appointee shall take an oath of office, before an individual authorized by law to administer the oath, to the effect that the appointee will faithfully discharge the appointee's duties to the best of the appointee's ability.
(c) The appointee shall file the certificate of appointment and the endorsed oath with the records of the public library, which shall be preserved as a public record.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-20
Removal of member; vacancy
Sec. 20. (a) A library board member may be removed at any time by the appointing authority, after public hearing, for any cause:
(1) that interferes with the proper discharge of the member's duties as a member of the board; or
(2) that jeopardizes public confidence in the member.
(b) A vacancy occurs whenever a member is absent from six (6) consecutive regular board meetings for any cause other than illness. The appointing authority shall be notified by the secretary of the board of a vacancy.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-21
Compensation
Sec. 21. A member of a library board shall serve without compensation. A board member may not serve as a paid employee of the public library, except the treasurer as provided in section 22 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-22
Treasurer; election; powers and duties; removal; vacancy; surety bond
Sec. 22. (a) The library board shall annually elect a treasurer of the public library. The treasurer may be either:
(1) a member of the library board; or
(2) an employee of the library.
However, the library director appointed under section 24 of this chapter may not also be treasurer.
(b) The library board may fix the rate of compensation for the services of the treasurer.
(c) The treasurer:
(1) is the official custodian of all library funds;
(2) is responsible for the proper safeguarding and accounting of

all library funds;
(3) shall issue warrants approved by the library board in payment of expenses lawfully incurred in behalf of the public library; and
(4) shall make financial reports of library funds and present the reports to the library board every month.
(d) The library board may prescribe the powers and duties of the treasurer consistent with this chapter.
(e) The treasurer may be removed by the board at any regular or special meeting by a majority vote of the entire membership of the board.
(f) The board may elect a successor treasurer if a vacancy occurs in the office.
(g) The treasurer shall give a surety bond for the faithful performance of the treasurer's duty and for the accurate accounting of all money coming into the treasurer's custody. The bond must be:
(1) written by an insurance company licensed to do business in Indiana;
(2) for the term of office of the treasurer;
(3) in an amount determined by the library board;
(4) paid for with the money from the library fund;
(5) payable to the state of Indiana;
(6) approved by the library board; and
(7) deposited in the office of the recorder of the county in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-23
Library board; meetings; election of officers; quorum
Sec. 23. (a) Upon the creation of a new public library, the library board shall meet not later than ten (10) days after a majority of the appointees have taken an oath of office. The organizational meeting may be called by any two (2) members. At the meeting, the board shall:
(1) elect from the members of the board a president, a vice president, a secretary, and other officers that the board determines are necessary; and
(2) adopt bylaws for the board's procedure and management and for the management of the public library.
Officers of the board shall be elected annually.
(b) Four (4) library board members, who are present in person, constitute a quorum for the transaction of business. However, for a county contractual library board under section 17 of this chapter, a quorum consists of six (6) members. The library board shall meet:
(1) at least monthly; and
(2) at any other time a meeting is necessary.
Meetings may be called by the president or any two (2) board members. All meetings of the board, except necessary executive sessions of the officers, are open to the public.
As added by P.L.1-2005, SEC.49. Amended by P.L.84-2012, SEC.21.
IC 36-12-2-24
Selection of director; employment and discharge of librarians; reimbursement of interviewing and moving expenses; severance pay
Sec. 24. (a) The library board shall select a librarian who holds a certificate under IC 36-12-11 to serve as the director of the library. The selection shall be made solely upon the basis of the candidate's training and proficiency in the science of library administration. The board shall fix the compensation of the director. The director, as the administrative head of the library, is responsible to the board for the operation and management of the library.
(b) The library board shall employ and discharge librarians and other individuals that are necessary in the administration of the affairs of the library. The board shall:
(1) fix and pay the compensation;
(2) classify and adopt schedules of salaries; and
(3) determine the number and prescribe the duties;
of the librarians and other individuals, with the advice and recommendations of the library director.
(c) In exercising the powers of the library board under this section, the library board may reimburse:
(1) candidates for employment for expenses reasonably incurred while interviewing; and
(2) new employees for the reasonable moving expenses of the employees.
If the library board exercises authority under this subsection, the board shall establish reasonable levels of reimbursement for the purposes of this subsection.
(d) A library board may provide severance pay to a library employee who is involuntarily separated from employment with the library.
(e) A library board may provide severance pay to a library employee who is voluntarily separated from employment with the library if the library board makes the following findings in a public meeting:
(1) The library is subject to financial difficulties and revenue shortfall.
(2) The library:
(A) will not hire an individual to perform the duties of the employee separating from employment at the same or comparable compensation and benefits for at least one (1) year after the date the employee separates from employment with the library;
(B) will hire a permanent or temporary employee for less compensation and benefits to perform the duties of the employee separating from employment; or
(C) will satisfy both the conditions in clauses (A) and (B).
(3) The library will pay the separating employee a stated amount of severance pay.
(4) The library will reduce its expenditures by: (A) paying the severance pay stated under subdivision (3) to the employee separating from employment; and
(B) fulfilling one (1) or more of the conditions set forth in subdivision (2).
As added by P.L.1-2005, SEC.49. Amended by P.L.63-2011, SEC.1.

IC 36-12-2-25
Local library cards; fees; penalties for loss or damage of library property
Sec. 25. (a) The residents or real property taxpayers of the library district taxed for the support of the library may use the facilities and services of the public library without charge for library or related purposes. However, the library board may:
(1) fix and collect fees and rental charges; and
(2) assess fines, penalties, and damages for the:
(A) loss of;
(B) injury to; or
(C) failure to return;
any library property or material.
(b) A library board may issue local library cards to:
(1) residents and real property taxpayers of the library district;
(2) Indiana residents who are not residents of the library district; and
(3) individuals who reside out of state and who are being served through an agreement under IC 36-12-13.
(c) Except as provided in subsection (d), a library board must set and charge a fee for a local library card issued under subsection (b)(2) and (b)(3). The minimum fee that the board may set under this subsection is the greater of the following:
(1) The library district's operating fund expenditure per capita in the most recent year for which that information is available in the Indiana state library's annual "Statistics of Indiana Libraries".
(2) Twenty-five dollars ($25).
(d) A library board may issue a local library card without charge or for a reduced fee to an individual who is not a resident of the library district and who is:
(1) a student enrolled in or a teacher in a public school corporation or nonpublic school:
(A) that is located at least in part in the library district; and
(B) in which students in any grade preschool through grade 12 are educated; or
(2) a library employee of the district;
if the board adopts a resolution that is approved by an affirmative vote of a majority of the members appointed to the library board.
(e) A library card issued under subsection (b)(2), (b)(3), or (d) expires one (1) year after issuance of the card.
As added by P.L.1-2005, SEC.49. Amended by P.L.91-2009, SEC.1; P.L.113-2010, SEC.160; P.L.84-2012, SEC.22.
IC 36-12-2-26
Dissolution
Sec. 26. (a) Dissolution of a library district is initiated when the legislative body of each municipality, township, or county that is a part of the district and library board of the district adopt identical resolutions proposing to dissolve the district by an affirmative vote of a majority of the voting members of each legislative body and library board.
(b) Copies of the resolutions adopted under subsection (a) shall be filed not later than ten (10) days after the resolution is adopted with:
(1) the state library; and
(2) the county recorder of each county in which the library district is located.
(c) A dissolution does not take effect until:
(1) all legal and fiscal obligations of the library district have been satisfied;
(2) the assets of the district have been distributed; and
(3) a notice is filed with the agencies listed in subsection (b), indicating that the actions described in subdivisions (1) and (2) have been completed and the dissolution is final.
As added by P.L.113-2010, SEC.161.



CHAPTER 3. POWERS AND DUTIES OF CLASS 1 PUBLIC LIBRARIES

IC 36-12-3-2
Board compliance with and participation in statewide library card program; reciprocal borrowing agreement
Sec. 2. The library board shall comply with and participate in the statewide library card program described in IC 4-23-7.1-5.1. However, the library board may enter into a reciprocal borrowing agreement with another library board under section 7 of this chapter or IC 36-1-7 to:
(1) provide to; or
(2) receive from;
the other library board library service.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-3
Authority of library board
Sec. 3. The library board shall govern and set policy for all the affairs of the public library. The library board may:
(1) make rules for the discharge of the library board's responsibilities; and
(2) manage and insure all real and personal property belonging to the public library.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-4
Establishment of libraries, branches, or stations; museum
Sec. 4. (a) The library board may establish a sufficient number of:
(1) libraries;
(2) branch libraries; or
(3) stations;
that are conveniently located to serve the residents of the library district within the resources available.
(b) The library board may provide suitable rooms, structures, facilities, furniture, apparatus, and other articles necessary for the thorough organization and efficient management of the libraries.
(c) The library board may provide for the establishment and operation of a museum to serve the residents of the library district.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-5
Real or personal property; acquisition; disposal
Sec. 5. (a) The library board may:
(1) acquire real or personal property by purchase, devise, lease,

condemnation, or otherwise; and
(2) own any real or personal property for purposes of the public library.
(b) The library board may:
(1) sell;
(2) exchange; or
(3) otherwise dispose of;
real and personal property no longer needed for library purposes in accordance with IC 36-1-11 and IC 5-22.
(c) The library board may transfer personal property no longer needed for library purposes for no compensation or a nominal fee to an Indiana nonprofit library organization that is:
(1) tax exempt; and
(2) organized and operated for the exclusive benefit of the library disposing of the property;
without complying with IC 36-1-11 or IC 5-22.
(d) The library board may:
(1) accept gifts of real or personal property; and
(2) hold, mortgage, lease, or sell the property as directed by the terms of the grant, gift, bequest, or devise;
when the action is in the interest of the public library.
As added by P.L.1-2005, SEC.49. Amended by P.L.84-2012, SEC.23.

IC 36-12-3-6
Purchase and loan of books; dissemination of information
Sec. 6. The library board may provide for the:
(1) purchase and loan of books and other media of communication; and
(2) dissemination of information to the residents of the library district in any manner.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-7
Contracts for library service; tax levy
Sec. 7. (a) A library board may contract to provide or receive library service from the following municipal corporations:
(1) Another public library.
(2) Any unit.
(b) A contract for library service between a public library and another municipal corporation must outline the:
(1) manner and extent of library service; and
(2) amount of compensation for the extension of library service.
(c) This subsection does not apply to municipal corporations described in section 8 of this chapter. A municipal corporation receiving library service shall:
(1) levy a tax sufficient to meet the amount of compensation agreed upon under the contract; and
(2) expend all funds received under a contract for library services chargeable to the contract.
As added by P.L.1-2005, SEC.49.
IC 36-12-3-8
Municipal corporations in certain counties; contracts for library services; tax levy or revenue from other tax
Sec. 8. (a) This section applies to municipal corporations located in a county having a population of more than thirty-five thousand (35,000) but less than thirty-seven thousand (37,000).
(b) A municipal corporation receiving library service under section 7 of this chapter shall:
(1) levy a tax sufficient to meet the amount of compensation agreed on under the contract; or
(2) make the contract payments with revenue derived from a tax being imposed before the contract is approved by the municipal corporation, including the part of local income tax revenue that is not required to be dedicated to providing property tax relief.
(c) A library board providing service shall expend all funds received under a contract for library services chargeable to the contract.
As added by P.L.1-2005, SEC.49. Amended by P.L.119-2012, SEC.250.

IC 36-12-3-9
Bonds; issuance; procedure; liability for indebtedness; tax exemption
Sec. 9. (a) A library board may, by resolution, issue bonds for one (1) or more of the following purposes:
(1) The acquisition or improvement of library sites.
(2) The acquisition, construction, extension, alteration, or improvement of structures and equipment necessary for the proper operation of a library.
(3) To refund outstanding bonds and matured interest coupons and to issue and sell refunding bonds for that purpose.
(b) The library board shall advertise and sell bonds in compliance with IC 5-1-11 at any interest rate. The bonds are payable at the time the board fixes in the authorizing resolution, but all bonds must be payable within a period of not more than twenty (20) years from the date the bonds are issued.
(c) Bonds issued under this section do not constitute a corporate obligation or indebtedness of any other political subdivision. Bonds issued under this section constitute an indebtedness of the library district only. Bonds issued under this chapter, and the interest, are tax exempt. The board shall apply the proceeds from the sale of bonds only:
(1) for the purpose for which the bonds were issued; and
(2) to the extent necessary.
Any remaining balance shall be placed in a sinking fund for the payment of the bonds and the interest on the bonds.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-10
Finances; powers Sec. 10. The library board may do the following:
(1) Adopt a resolution to make loans or issue notes to refund the loans in anticipation of revenues of the library that are expected to be levied and collected during the term of the loans. The term of a loan made under this subdivision may not be more than five (5) years. Loans under this subdivision must be made in the following manner:
(A) The resolution authorizing the loans must appropriate and pledge to payment of the loans a sufficient amount of the revenues in anticipation of which the loans are issued and out of which the loans are payable.
(B) The loans must be evidenced by warrants or tax anticipation notes of the library in terms designating:
(i) the nature of the consideration;
(ii) the time and place payable; and
(iii) the revenues in anticipation of which the loans are issued and out of which the loans are payable.
(2) Borrow money from other persons.
(3) Issue, negotiate, and sell negotiable notes and bonds of the public library.
(4) Levy, assess, and collect, at the same time and in the same manner as other taxes of the public library are levied, assessed, and collected, a special tax in addition to the tax authorized by section 12 of this chapter, sufficient to pay all yearly interest on the bonded and note indebtedness of the public library.
(5) Provide a sinking fund for the liquidation of the principal of the bond when the principal of the bond becomes due.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-11
Certain funds; establishment
Sec. 11. (a) A library board shall establish funds to keep money and securities of the public library as follows:
(1) All money collected from tax levies, interest on investments, fees, fines, rentals, and other revenues:
(A) shall be deposited into the library operating fund, except as otherwise provided in this section; and
(B) must be budgeted and expended in the manner required by law.
(2) All money received from the sale of bonds or other evidences of indebtedness for the purpose of construction, reconstruction, or alteration of library buildings, except the premium and accrued interest on the bonds, shall be deposited into the construction fund. The money shall be appropriated and expended solely for the purpose for which the indebtedness is created.
(3) All money derived from the taxes levied for the purpose of retiring bonds or other evidence of indebtedness, and any premium or accrued interest that may be received, shall be deposited into the bond and interest redemption fund. The fund

shall be used for no other purpose than the repayment of indebtedness.
(4) Money or securities may be accumulated in any library improvement reserve fund to anticipate necessary future capital expenditures, such as:
(A) the purchase of land;
(B) the purchase and construction of buildings or structures;
(C) the construction of additions or improvements to existing structures;
(D) the purchase of equipment; and
(E) all repairs or replacement of buildings or equipment.
(5) Money or securities accepted and received by the library board as a grant, a gift, a donation, an endowment, a bequest, or a trust may be:
(A) set aside in a separate fund or funds and shall be expended, without appropriation, in accordance with the conditions and purposes specified by the donor; or
(B) set aside in an account with a nonprofit corporation established for the sole purpose of building permanent endowments within a community (referred to as a "community foundation"). The earnings on the funds in the account, either:
(i) deposited by the library; or
(ii) accepted by the community foundation on behalf of the library;
may be distributed back to the library for expenditure, without appropriation, in accordance with the conditions and purposes specified by the donor. A community foundation that distributes earnings under this clause is not required to make more than one (1) distribution of earnings in a calendar year.
(6) All money received in payment for library services or for library purchases made or to be made under the terms of a contract between two (2) or more public libraries under section 7 of this chapter shall be deposited into the contractual service fund. This money shall be:
(A) expended solely for the purposes specified in the contract; and
(B) disbursed without further appropriation.
(b) The library board may invest excess funds in accordance with IC 5-13-9.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-12
Determination of tax rate; continuation of prior appropriation and levy upon failure to meet certain requirements
Sec. 12. (a) The library board shall determine the rate of taxation for the library district that is necessary for the proper operation of the library. The library board shall certify the rate to the county auditor. The county auditor shall certify the tax rate to the county tax

adjustment board in the manner provided in IC 6-1.1. An additional rate may be levied under section 10(4) of this chapter.
(b) If the library board fails to:
(1) give:
(A) a first published notice to the board's taxpayers of the board's proposed budget and tax levy for the ensuing year at least ten (10) days before the public hearing required under IC 6-1.1-17-3; and
(B) a second published notice to the board's taxpayers of the board's proposed budget and tax levy for the ensuing year at least three (3) days before the public hearing required under IC 6-1.1-17-3; or
(2) finally adopt the budget and fix the tax levy not later than September 30;
the last preceding annual appropriation made for the public library is renewed for the ensuing year, and the last preceding annual tax levy is continued. Under this subsection, the treasurer of the library board shall report the continued tax levy to the county auditor not later than September 30.
As added by P.L.1-2005, SEC.49. Amended by P.L.219-2007, SEC.148.

IC 36-12-3-13
Authorization of appropriations by units; deposit of funds
Sec. 13. A township may appropriate general revenue sharing funds that the township receives under the federal State and Local Fiscal Assistance Act of 1972, as amended, to a Class 1 public library. Other units have authority under IC 36-10-2-4 to aid public libraries through any means available. Any general revenue sharing funds received by a public library shall be deposited in any of the funds outlined in section 11 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-14
Absence of library board member or employee; authorization; expenses
Sec. 14. When required by the interests of the library, the library board may authorize a member of the library board or an individual employed by the library to be absent from the public library. The library board may pay out of the library's funds the necessary hotel and board bills and transportation expenses of the member or individual while absent in the interest of the public library.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-15
Funds for membership in certain associations; authority to appropriate
Sec. 15. The library board may appropriate funds necessary to provide membership of:
(1) the public library; and (2) library employees;
in local, state, and national associations of a civic, an educational, a professional, or a governmental nature that have as their purpose the betterment and improvement of library operations.
As added by P.L.1-2005, SEC.49. Amended by P.L.63-2011, SEC.2.

IC 36-12-3-16
Authorization of disbursements; purchases
Sec. 16. (a) The library board may adopt a resolution allowing money to be disbursed under this section for lawful library purposes, including advertising and promoting the programs and services of the library.
(b) With the prior written approval of the library board and if the library board has adopted a resolution under subsection (a), claim payments may be made in advance of library board allowance for any of the following types of expenses:
(1) Property or services purchased or leased from the federal government or the federal government's agencies and the state, the state's agencies, or the state's political subdivisions.
(2) Dues, subscriptions, and publications.
(3) License or permit fees.
(4) Insurance premiums.
(5) Utility payments or connection charges.
(6) Federal grant programs where:
(A) advance funding is not prohibited; and
(B) the contracting party posts sufficient security to cover the amount advanced.
(7) Grants of state funds authorized by statute.
(8) Maintenance and service agreements.
(9) Legal retainer fees.
(10) Conference fees.
(11) Expenses related to the educational or professional development of an individual employed by the library board, including:
(A) inservice training;
(B) attending seminars or other special courses of instruction; and
(C) tuition reimbursement;
if the library board determines that the expenditures under this subdivision directly benefit the library.
(12) Leases or rental agreements.
(13) Bond or coupon payments.
(14) Payroll costs.
(15) State, federal, or county taxes.
(16) Expenses that must be paid because of emergency circumstances.
(17) Expenses incurred to advertise and promote the programs and services of the library.
(18) Other expenses described in a library board resolution.
The library board shall review and allow the claim at the library

board's first regular or special meeting following the payment of a claim under this section.
(c) Each payment of expenses lawfully incurred for library purposes must be supported by a fully itemized invoice or other documentation. The library director shall certify to the library board before payment that each claim for payment is true and correct. The certification must be on a form prescribed by the state board of accounts.
(d) Purchases of books, magazines, pamphlets, films, filmstrips, microforms, microfilms, slides, transparencies, phonodiscs, phonotapes, models, art reproductions, and all other forms of library and audiovisual materials are exempt from the restrictions imposed by IC 5-22.
(e) The purchase of library automation systems must meet the standards established by the Indiana library and historical board under IC 4-23-7.1-11(b).
As added by P.L.1-2005, SEC.49. Amended by P.L.130-2007, SEC.3; P.L.84-2012, SEC.24.

IC 36-12-3-16.5
Electronic funds transfer
Sec. 16.5. (a) As used in this section, "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account.
(b) A library board may adopt a resolution to authorize an electronic funds transfer method of payment of claims. If a library board adopts a resolution under this subsection, the public library may pay money from its funds by electronic funds transfer.
(c) A public library that pays a claim by electronic funds transfer shall comply with all other requirements for the payment of claims by the public library.
As added by P.L.113-2010, SEC.162.

IC 36-12-3-17
Other powers not limited
Sec. 17. This chapter does not limit other powers granted by any other law not in conflict with this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-18
Collections and claims
Sec. 18. (a) A library board or a person designated in writing by the library board may:
(1) collect money or library property; or
(2) compromise the amount of money;
that is owed to the library.
(b) A library board: (1) shall determine the costs of collecting money or library property under this section; and
(2) may add the costs of collection, including reasonable attorney's fees, to money or library property that is owed and collected under this section.
(c) A library board or the library board's agent that collects money under this section shall deposit the money, less the costs of collection, in the account required by law.
(d) A library board may compromise claims made against the library.
As added by P.L.1-2005, SEC.49. Amended by P.L.113-2010, SEC.163.



CHAPTER 4. MERGER OF CLASS 1 PUBLIC LIBRARIES

IC 36-12-4-2
Authorization to merge; resolution
Sec. 2. (a) A public library may merge with any other public library.
(b) The merger of at least two (2) public libraries must be initiated by a majority of the entire membership of each library board signing a resolution initiating the planning of a merger.
As added by P.L.1-2005, SEC.49.

IC 36-12-4-3
Planning committee; plan for merger; adoption
Sec. 3. (a) Not more than thirty (30) days after a resolution calling for the planning of a merger is signed under section 2 of this chapter, each library board seeking to merge under this chapter shall appoint three (3) individuals to serve on a planning committee to develop a plan for the merger of the libraries.
(b) The plan for the merger must include the following information:
(1) A designation of the primary library that:
(A) is one (1) of the libraries seeking to merge; and
(B) will continue to exist as a legal entity following the merger.
(2) A description of the services to be offered by the merged library.
(3) The terms and conditions upon which the transfer of property among the merging libraries will be achieved.
(4) A schedule for the merger process to begin and conclude.
(5) Any other pertinent matter.
(c) The plan must be completed not later than one (1) year from the date that the resolution calling for the planning of the merger is signed.
(d) Upon completion of the plan described in subsection (b), the plan shall be presented to the library board of each merging library for adoption.
(e) A merger is not considered final unless a majority of the membership of each library board adopts the plan by written resolution.
As added by P.L.1-2005, SEC.49.

IC 36-12-4-4
Filing resolution; interim board; combination of budgets; new budget and tax levy Sec. 4. (a) A copy of the resolution adopting the merger described in section 3(e) of this chapter must be filed with:
(1) the county recorder in each county in which merging library districts are located; and
(2) the Indiana state library.
(b) After the resolution adopting the merger is filed, each library board that is not the board of the primary library shall appoint four (4) members to serve with the primary library board on an interim board.
(c) The interim board has the same duties and powers of a public library board under IC 36-12-3.
(d) After the resolution adopting the merger is filed, the budgets of the merging libraries shall be:
(1) combined for the remainder of the current year; and
(2) administered by the interim board.
(e) The interim board described in subsection (b) is dissolved on December 31 of the year in which the merger takes place.
(f) The members of a merged library board shall be appointed under IC 36-12-2, and the terms of office for the members of the merged library board begin January 1 following the dissolution of the interim board.
(g) If a merger takes place after December 31 but before July 1 of the ensuing year, the interim library board described in subsection (b) shall present a new budget and tax rate to the department of local government finance to receive a new tax levy for the merged library district.
(h) If a merger takes place after June 30 but before January 1 of the ensuing year, the merged library board described in subsection (f) shall present a new budget and tax rate to the department of local government finance to receive a new tax levy for the merged library district.
As added by P.L.1-2005, SEC.49.

IC 36-12-4-5
Repealed
(Repealed by P.L.84-2012, SEC.25.)



CHAPTER 5. EXPANSION OF CLASS 1 PUBLIC LIBRARIES

IC 36-12-5-2
Proposal of expansion; filing
Sec. 2. (a) The library board of a public library may file a proposed expansion with the township trustee and legislative body of the township. The proposal must state that the public library seeks to combine with a certain township or any part of a township not being taxed for public library service to form a single library district.
(b) When a township trustee and legislative body receive a proposal of expansion under this section, the legislative body may agree to the expansion proposal by written resolution.
As added by P.L.1-2005, SEC.49. Amended by P.L.84-2012, SEC.27.

IC 36-12-5-3
Proposal of expansion; intent to file petition for acceptance; notice; petition or remonstrance; procedure; affidavit; duties of clerk of circuit court
Sec. 3. (a) The library board of a public library may file with the township trustee and legislative body with a proposal of expansion and an intent to file a petition for acceptance of the proposal of expansion. Not later than ten (10) days after the filing, the township trustee shall publish notice of the proposal of expansion in the manner provided in IC 5-3-1 in a newspaper of general circulation in the township. Beginning the first day after the notice is published, and during the period that ends sixty (60) days after the date of the publication of the notice, an individual who is a registered voter of the affected township or part of the affected township subject to expansion may sign one (1) or both of the following:
(1) A petition for acceptance of the proposal of expansion that states that the registered voter is in favor of the establishment of an expanded library district.
(2) A remonstrance in opposition to the proposal of expansion that states that the registered voter is opposed to the

establishment of an expanded library district.
(b) A registered voter of the township or part of the township may file a petition or a remonstrance, if any, with the clerk of the circuit court in the county where the township is located. A petition for acceptance of the proposal of expansion must be signed by at least twenty percent (20%) of the registered voters of the township, or part of the township, as determined by the most recent general election.
(c) The following apply to a petition that is filed under this section or a remonstrance that is filed under subsection (b):
(1) The petition or remonstrance must show the following:
(A) The date on which each individual signed the petition or remonstrance.
(B) The residence of each individual on the date the individual signed the petition or remonstrance.
(2) The petition or remonstrance must include an affidavit of the individual circulating the petition or remonstrance, stating that each signature on the petition or remonstrance:
(A) was affixed in the individual's presence; and
(B) is the true signature of the individual who signed the petition or remonstrance.
(3) Several copies of the petition or remonstrance may be executed. The total of the copies constitute a petition or remonstrance. A copy must include an affidavit described in subdivision (2). A signer may file the petition or remonstrance, or a copy of the petition or remonstrance. All copies constituting a petition or remonstrance must be filed on the same day.
(4) The clerk of the circuit court in the county in which the township is located shall do the following:
(A) If a name appears more than one (1) time on a petition or on a remonstrance, the clerk must strike any duplicates of the name until the name appears only one (1) time on a petition or a remonstrance, or both, if the individual signed both a petition and a remonstrance.
(B) Strike the name from either the petition or the remonstrance of an individual who:
(i) signed both the petition and the remonstrance; and
(ii) personally, in the clerk's office, makes a voluntary written and signed request for the clerk to strike the individual's name from the petition or the remonstrance.
(C) Certify the number of signatures on the petition and on any remonstrance that:
(i) are not duplicates; and
(ii) represent individuals who are registered voters in the township or the part of the township on the day the individuals signed the petition or remonstrance.
The clerk of the circuit court may only strike an individual's name from a petition or a remonstrance as set forth in clauses (A) and (B).
(d) The clerk of the circuit court shall complete the certification

required under subsection (c) not more than fifteen (15) days after the petition or remonstrance is filed. The clerk shall:
(1) establish a record of certification in the clerk's office; and
(2) file the original petition, the original remonstrance, if any, and a copy of the clerk's certification with the legislative body.
As added by P.L.1-2005, SEC.49. Amended by P.L.84-2012, SEC.28.

IC 36-12-5-4
Comparison of petition and remonstrance; acceptance or rejection of expansion
Sec. 4. (a) Not more than forty (40) days after the certification of a petition and a remonstrance, if any, under section 3 of this chapter, the township legislative body shall compare the petition and any remonstrance.
(b) If a remonstrance has not been filed or a greater number of voters have signed the petition than have signed the remonstrance, the legislative body shall agree to the expansion by written resolution. Not more than ten (10) days after the written resolution establishing an expanded library district is adopted, the legislative body shall submit a copy of the resolution for filing:
(1) in the office of the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
The expansion is effective as of the date the written resolution is filed.
(c) When an equal or greater number of registered voters have signed a remonstrance against the establishment of an expanded library district than the number who have signed the petition in favor of the expansion, the legislative body shall dismiss the petition. Another petition to establish the expanded library district may not be initiated until one (1) year after the date the legislative body dismissed the latest unsuccessful petition.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-5
Proposal of expansion; filing
Sec. 5. (a) The library board of a public library may file a proposed expansion with the legislative body of the county. The proposal must state that the public library seeks to combine with more than one (1) township or parts of more than one (1) township not being taxed for public library service to form a single library district.
(b) Whenever the legislative body of a county receives a proposal of expansion under this section, the legislative body may agree to the expansion proposal by written resolution.
As added by P.L.1-2005, SEC.49. Amended by P.L.84-2012, SEC.29.

IC 36-12-5-6
Proposal of expansion; intent to file petition for acceptance; notice; petition or remonstrance Sec. 6. (a) The library board of a public library may file with the legislative body of a county with a proposal of expansion and an intent to file a petition for acceptance of the proposal of expansion. Not later than ten (10) days after the intent is filed, the county auditor shall publish notice in the manner provided in IC 5-3-1 of the proposal of expansion in a newspaper of general circulation in the county. Beginning the first day after the notice is published, and during the period that ends sixty (60) days after the date of the publication of the notice, an individual who is a registered voter of an affected township or an affected part of a township subject to the expansion may sign one (1) or both of the following:
(1) A petition for acceptance of the proposal of expansion.
(2) A remonstrance petition in opposition to the proposal of expansion.
(b) Registered voters shall file a petition or a remonstrance, if any, with the clerk of the circuit court in the county where the townships are located. A petition for acceptance of the proposal of expansion must be signed by at least twenty percent (20%) of the registered voters of the townships or parts of townships, as determined by the most recent general election.
As added by P.L.1-2005, SEC.49. Amended by P.L.84-2012, SEC.30.

IC 36-12-5-7
Petition or remonstrance; procedure; affidavit; duties of clerk of circuit court
Sec. 7. (a) The following apply to a petition or remonstrance that is filed under section 6 of this chapter:
(1) The petition or remonstrance must show the following:
(A) The date on which each individual signed the petition or remonstrance.
(B) The residence of each individual on the date the individual signed the petition or remonstrance.
(2) The petition or remonstrance must include an affidavit of the individual circulating the petition or remonstrance, stating that each signature on the petition or remonstrance:
(A) was affixed in the individual's presence; and
(B) is the true signature of the individual who signed the petition or remonstrance.
(3) Several copies of the petition or remonstrance may be executed. The total of the copies constitutes a petition or remonstrance. A copy must include an affidavit described in subdivision (2). A signer may file a petition or remonstrance, or a copy of a petition or remonstrance. All copies constituting a petition or remonstrance must be filed on the same day.
(4) The clerk of the circuit court of the county containing the townships or parts of townships shall do the following:
(A) If a name appears more than one (1) time on a petition or on a remonstrance, the clerk must strike any duplicates of the name until the name appears only one (1) time on a petition or a remonstrance, or both, if the individual signed

both a petition and a remonstrance.
(B) Strike the name from a petition or remonstrance of an individual who personally, in the clerk's office, makes a written and signed request for the clerk to strike the individual's name.
(C) Certify the number of signatures on the petition and remonstrance, if any, that:
(i) are not duplicates; and
(ii) represent individuals who are registered voters in the townships or parts of townships on the day the individuals signed the petition or remonstrance.
The clerk of the circuit court may only strike an individual's name from a petition or a remonstrance as set forth in clauses (A) and (B).
(b) The clerk of the circuit court shall complete the certification required under subsection (a) not more than fifteen (15) days after the petition or remonstrance is filed.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-8
Duties of clerk of circuit court; record of certification
Sec. 8. The clerk of the circuit court shall establish a record of the clerk's certification in the clerk's office and shall file the original petition, the original remonstrance, if any, and a copy of the certification with the legislative body.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-9
Remonstrance; filing
Sec. 9. A registered voter may file with the clerk of the circuit court a remonstrance that:
(1) is signed by registered voters in townships or parts of townships not already taxed for library purposes; and
(2) states that registered voters who have signed the remonstrance are opposed to the establishment of the expanded library district.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-10
Comparison of petition and remonstrance; acceptance or rejection of expansion
Sec. 10. (a) Not more than forty (40) days after the certification of a petition and remonstrance under section 7 of this chapter, the county legislative body shall compare the petition and any remonstrance.
(b) If:
(1) a remonstrance has not been filed; or
(2) a greater number of registered voters have signed the petition than have signed the remonstrance;
the county legislative body shall agree to the expansion by written

resolution. The expansion is effective on the date the written resolution is filed.
(c) If the number of registered voters who have signed a remonstrance against the establishment of an expanded library district is equal to or greater than the number who have signed the petition in favor of the expansion, the legislative body shall dismiss the petition. Another petition to establish the expanded library district may not be initiated until one (1) year after the date the legislative body dismissed the latest unsuccessful petition.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-11
Filing copy of resolution establishing expanded district
Sec. 11. Not more than ten (10) days after a written resolution establishing an expanded library district is adopted, the legislative body shall send a copy of the resolution to be filed:
(1) in the office of the county recorder in each county where the library district is located; and
(2) with the Indiana state library.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-12
Library board; appointments from townships; expiration of prior term
Sec. 12. (a) If not more than two (2) townships or parts of not more than two (2) townships are added to a library taxing district, at least one (1) of the initial appointments made to the library board by the county commissioners or the county council must be from one (1) of the townships.
(b) If more than two (2) townships or parts of more than two (2) townships are added to a library district, at least two (2) of the initial appointments made to the library board by the county commissioners or the county council must be from the townships that are added to the library district.
(c) An appointment under this section may not be made before the expiration of a term in effect at the time the expansion is final.
As added by P.L.1-2005, SEC.49.



CHAPTER 6. COUNTY CONTRACTUAL LIBRARIES

IC 36-12-6-2
Library board; appointment; residency; powers and duties
Sec. 2. Four (4) citizens who have resided at least two (2) years in the county contractual library district shall be appointed to a library board under IC 36-12-2-17. The four (4) members, and the members of the library board of the public library extending service, comprise a separate library board that shall exercise all powers and duties pertaining to library service. The library board of the county contractual public library shall be known and designated as the Board of Trustees of __________ County Contractual Public Library. The members of the library board of the public library extending service to the county shall continue:
(1) as a separate board; and
(2) to exercise all powers and duties pertaining to library service to the board's original library district.
As added by P.L.1-2005, SEC.49.

IC 36-12-6-3
Powers and duties of library boards
Sec. 3. The county contractual library board has all the powers and duties of other library boards under IC 36-12-3.
As added by P.L.1-2005, SEC.49. Amended by P.L.130-2007, SEC.4.

IC 36-12-6-4
Township contracting with county contractual library; tax levies
Sec. 4. (a) If a township or part of a township is contracting with a library that is extending service through a county contractual library, the township or part of a township:
(1) shall cease to levy a separate tax for library purposes; and
(2) becomes a part of the county contractual library district.
(b) The tax levy for county contractual library purposes shall then be levied in the township or part of a township that has become part of the county contractual library district.
(c) A township that ceases to levy a tax for public library purposes in any year becomes a part of the township's county library district or county contractual library district, if either library district exists at the time the township levy is discontinued. The county library or

county contractual library tax shall then be levied in the townships.
As added by P.L.1-2005, SEC.49.



CHAPTER 7. CLASS 2 PUBLIC LIBRARIES

IC 36-12-7-2
Board compliance with and participation in statewide library card program; reciprocal borrowing agreement
Sec. 2. The library board shall:
(1) comply with; and
(2) participate in;
the statewide library card program described in IC 4-23-7.1-5.1. However, the library board may enter into a reciprocal borrowing agreement with another library board under IC 36-1-7 or IC 36-12-3-7 to provide to or receive from the other library board library service.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-3
Use of local library; fees; fines
Sec. 3. (a) The residents or real property taxpayers of the library district taxed for the support of the library may use the facilities and services of the public library without charge for library or related purposes. However, the library board may:
(1) fix and collect fees and rental charges; and
(2) assess fines, penalties, and damages for the:
(A) loss of;
(B) injury to; or
(C) failure to return;
any library property or material.
(b) A library board may issue local library cards to:
(1) residents and real property taxpayers of the library district;
(2) Indiana residents who are not residents of the library district; and
(3) individuals who reside out of state and who are being served through an agreement under IC 36-12-13.
(c) Except as provided in subsection (d), a library board must set and charge a fee for a local library card issued under subsection (b)(2) and (b)(3). The minimum fee that the board may set under this subsection is the greater of the following:
(1) The library district's operating fund expenditure per capita in the most recent year for which that information is available in the Indiana state library's annual "Statistics of Indiana Libraries".
(2) Twenty-five dollars ($25).
(d) A library board may issue a local library card without charge or for a reduced fee to an individual who is not a resident of the

library district and who is:
(1) a student enrolled in or a teacher in a public school corporation or nonpublic school:
(A) that is located at least in part in the library district; and
(B) in which students in any grade preschool through grade 12 are educated; or
(2) a library employee of the district;
if the board adopts a resolution that is approved by an affirmative vote of a majority of the members appointed to the library board.
(e) A library card issued under subsection (b)(2), (b)(3), or (d) expires one (1) year after issuance of the card.
As added by P.L.1-2005, SEC.49. Amended by P.L.113-2010, SEC.164; P.L.84-2012, SEC.31.

IC 36-12-7-4
Board of 1901 city or town library; residency; appointment of members; vacancy; certificates of appointment; oath; free use; report
Sec. 4. (a) The library board of any public library established as a 1901 city or town library consists of qualified and experienced individuals at least eighteen (18) years of age who have been residents of the municipality where the library is located for at least two (2) years immediately preceding the appointment of the individual. The members shall be appointed for two (2) year terms as follows:
(1) The board of commissioners of the county where the library is located shall appoint one (1) member.
(2) The fiscal body of the county where the library is located shall appoint one (1) member.
(3) The municipal executive shall appoint one (1) member.
(4) The municipal legislative body shall appoint one (1) member.
(5) The school board of the school corporation where the library is located shall appoint three (3) members, who may be members of the school board.
(b) If a vacancy occurs on the library board for any cause, the appointing authority shall fill the vacancy. The appointing authority may at any time, for cause shown, remove a member of the library board and appoint a new member to fill the vacancy caused by the removal.
(c) The library board members shall serve without compensation.
(d) All appointments to membership on the library board must be evidenced by certificates of appointment signed by the appointing authority. Certificates of appointment shall be:
(1) handed to; or
(2) mailed to the address of;
the appointee. Not later than ten (10) days after receiving the certificates of appointment, an appointee shall take an oath of office, before the clerk of the circuit court, that the appointee will faithfully discharge the appointee's duties as a member of the library board to

the best of the appointee's ability. The appointee shall file the certificate, with the oath endorsed on it, with the clerk of the circuit court of the county in which the library is located.
(e) Not later than five (5) days after all the members of the library board have been appointed and have taken the oath of office, the members shall meet and organize by electing one (1) member as president, one (1) member as vice president, and one (1) member as secretary. The members shall also select committees or an executive board to carry on the work of the board if the members determine that committees or an executive board is necessary.
(f) The facilities of a public library established as a 1901 city or town library are open and free for the use and benefit of all of the residents of the library district.
(g) The fiscal officer of the municipality operating a public library under this section shall prepare and file with the municipal legislative body, before January 16 each year, an itemized statement, under oath, of all the receipts and disbursements of the library board for the year ending December 31 immediately preceding the preparing and filing of the report. The report must contain an itemized statement of:
(1) the sources of all receipts;
(2) all disbursements made; and
(3) the purpose for which each was made.
The annual report may be inspected by the citizens of the municipality and township in which the library is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-5
1881 city or county incorporation libraries; corporate existence and powers; tax exemption; art gallery; reading rooms; public park
Sec. 5. (a) A public library established as an 1881 city or county incorporation library that has filed the appropriate incorporation instrument in the proper recorder's office is a corporation and possesses all the rights, powers, and privileges given to corporations by common law to:
(1) sue and be sued;
(2) borrow money and secure the payment of the money by notes, mortgages, bonds, or deeds of trust upon the personal or real property of the public library;
(3) purchase, rent, lease, hold, sell, and convey real estate for the benefit of the corporation, and to erect and maintain suitable buildings to accomplish library purposes; and
(4) receive and accept donations, either of money or real estate, either by gift or devise, and to hold, use, mortgage, sell, and convey these donations for the benefit of the corporation, in the manner provided in the deed of gift or devise.
(b) The real and personal property of the corporation that is established as an 1881 city or county incorporation public library:
(1) is exempt from taxation for state, county, and municipal

purposes; and
(2) remains exempt so long as the public library is used exclusively for the general benefit of the inhabitants of the city or county in which the library is located.
(c) The corporation may establish and maintain a gallery of art and public reading rooms in connection with the corporation's library. The corporation may also maintain a public park either in connection with the corporation's library building or separate from the library building.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-6
1852 subscription libraries; corporate existence and powers; organization; tax levy
Sec. 6. (a) A public library established as an 1852 subscription library is a municipal corporation and possesses the power to:
(1) sue and be sued; and
(2) receive by donation books, money, paper, or other real or personal property for the library.
(b) The shareholders of the 1852 subscription library are the inhabitants of the municipality who have subscribed money for the establishment of the library. The shareholders shall annually elect seven (7) directors on the first Monday in January. However, if an annual election is omitted, the directors remain in office until the next annual election and until successors are chosen.
(c) The directors shall appoint one (1) director to be president at the meetings. The president may vote only in case of a tie vote. A majority of the directors constitutes a quorum. If a vacancy occurs among the directors, the remaining directors shall elect a new director to fill the vacancy, and the new director shall serve until the next annual election.
(d) The 1852 subscription library is governed by bylaws adopted by the directors of the public library.
(e) The directors may adopt a common seal.
(f) The directors may levy a tax on the shareholders not to exceed one dollar ($1) on each share during one (1) year. In addition, at the annual meeting, the shareholders may increase the tax to a sum not to exceed five dollars ($5) on each share during one (1) year.
(g) The shareholders may:
(1) appoint a treasurer and a librarian; or
(2) remove the treasurer or librarian;
at the pleasure of the shareholders.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-7
Board of 1899 township library; appointment of members; powers and duties; tax levy; free use
Sec. 7. (a) The library board of a library established as an 1899 township library consists of the school township trustee in the township where the library is located and two (2) residents of the

township who are appointed by the board of commissioners of the county where the library is located. Appointments are for a term of four (4) years. Members of the library board serve without compensation.
(b) The library board:
(1) shall control the purchase of books and the management of the library;
(2) shall possess and retain custody of any books remaining in the old township library in the township where the library is located;
(3) may receive donations, bequests, and legacies on behalf of the library; and
(4) may receive copies of all documents of the state available for distribution from the director of the state library.
(c) The 1899 township library is the property of the school township. The school township trustee is responsible for the safe preservation of the township library.
(d) Two (2) or more adjacent townships may unite to maintain a township library. The library is controlled by either:
(1) a combined library board, which consists of each of the uniting township boards appointed under subsection (a); or
(2) the one (1) township library board appointed under subsection (a) of the uniting townships that receives funding for the operation of the uniting township library.
(e) The legislative body of any township that contains a library established as an 1899 township library may levy a tax annually of not more than three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property assessed for taxation in the township. If the legislative body does not levy the tax, a petition signed by at least the number of registered voters required under IC 3-8-6-3 to place a candidate on the ballot may be filed with the circuit court clerk, who:
(1) shall determine if an adequate number of voters have signed the petition; and
(2) if an adequate number of voters have signed the petition, shall certify the public question to the county election board under IC 3-10-9-3. The county election board shall then cause to be printed on the ballot for the township the following question in the form prescribed by IC 3-10-9-4: "Shall a township library tax be levied?".
If a majority of the votes cast on the question in subdivision (2) are in the affirmative, the township trustee shall annually levy a tax of not less than one and sixty-seven hundredths cents ($0.0167) and not more than three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property in the township for the establishment and support of a township library. The township tax shall be levied, assessed, collected, and paid according to the procedure outlined in IC 6-1.1.
(f) The tax levy under subsection (e) shall be discontinued when the question of discontinuing the levy has been submitted to a vote

according to the procedure provided in subsection (e) and the majority of the votes cast on the question is in the negative.
(g) If a public library that is open for the use of all the residents of the township is located in the township, the proceeds of the tax collected under subsection (e) shall be paid to that public library.
(h) In a township outside a city that contains a library:
(1) established by private donations of the value of at least ten thousand dollars ($10,000), including the real estate and buildings used for the library; and
(2) used for the benefit of all the inhabitants of the township;
the township trustee of the township shall annually levy and collect not more than two cents ($0.02) on each one hundred dollars ($100) upon the taxable property within the limits of the township. The money shall be paid to the trustees of the library, to be applied by the trustees for the purchase of books and the payment of the maintenance costs for the library. When it becomes necessary to purchase additional ground for the extension or protection of library buildings already established by private donation, the trustee, with the consent of the county legislative body, may annually levy and collect not more than one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of taxable property of the township for not more than three (3) years successively, to be expended by the trustees for the purchase of property and the construction and enlargement of library buildings.
(i) The 1899 township library is free to all the residents of the township.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-8
Certain libraries established by private donation; tax levy; report
Sec. 8. (a) As used in this section:
(1) "county fiscal body" means the fiscal body of a county in which a private donation library is located;
(2) "library board" means a library board established under IC 20-14 (before its repeal) or this article in a county in which a private donation library is located; and
(3) "private donation library" means a public library:
(A) established by private donation;
(B) located in a city having a population of more than one hundred ten thousand (110,000) but less than one hundred fifty thousand (150,000);
(C) that contains at least twenty-five thousand (25,000) volumes;
(D) that has real property valued at at least one hundred thousand dollars ($100,000); and
(E) that is open and free to the residents of the city.
(b) The library board shall:
(1) levy a tax under IC 6-1.1 in an amount not less than sixty-seven hundredths of one cent ($0.0067) and not more than one and sixty-seven hundredths cents ($0.0167) on each one

hundred dollars ($100) of the assessed valuation of all the real and personal property in the county;
(2) keep the tax levied under subdivision (1) separate from all other funds of the library board; and
(3) use the tax levied under subdivision (1):
(A) if the membership of the trustees of the private donation library includes at least one (1) member or appointee of the library board and at least one (1) appointee of the county fiscal body, for distributions of the full amounts of the tax received to the trustees of the private donation library at the time the tax is received by the library board; or
(B) if the membership of the trustees of the private donation library does not include at least one (1) member or appointee of the library board and at least one (1) appointee of the county fiscal body, at the discretion of the library board for:
(i) library board purposes; or
(ii) quarterly distributions to the trustees of the private donation library.
(c) If requested by the trustees of the private donation library, the library board shall designate a member of the library board or appoint an individual to serve as a trustee of the private donation library. If requested by the trustees of the private donation library, the county fiscal body shall appoint an individual to serve as a trustee of the private donation library.
(d) The trustees of the private donation library shall annually submit a budget to the library board.
(e) The trustees of the private donation library shall expend amounts received under subsection (b)(3)(A) or (b)(3)(B)(ii) for the support, operation, and maintenance of the private donation library. The trustees shall:
(1) keep the money separate from all other funds;
(2) record:
(A) the amount of money received;
(B) to whom and when the money is paid out; and
(C) for what purpose the money is used;
in a book kept by the trustees; and
(3) make an annual report of the matters referred to in subdivision (2) to the library board.
(f) For purposes of the property tax levy limits under IC 6-1.1-18.5, the tax levied by the library board under subsection (b)(1) is not included in the calculation of the maximum permissible property tax levy for the public library.
As added by P.L.1-2005, SEC.49. Amended by P.L.214-2005, SEC.76; P.L.1-2010, SEC.155; P.L.119-2012, SEC.251.

IC 36-12-7-9
Dissolution
Sec. 9. (a) Dissolution of a library district is initiated when the legislative body of each municipality, township, or county that is a part of the district and library board of the district adopt identical

resolutions proposing to dissolve the district by an affirmative vote of a majority of the voting members of each legislative body and library board.
(b) Copies of the resolutions adopted under subsection (a) shall be filed not later than ten (10) days after the resolution is adopted with:
(1) the state library; and
(2) the county recorder of each county in which the library district is located.
(c) A dissolution does not take effect until:
(1) all legal and fiscal obligations of the library district have been satisfied;
(2) the assets of the district have been distributed; and
(3) a notice is filed with the agencies listed in subsection (b), indicating that the actions described in subdivisions (1) and (2) have been completed and the dissolution is final.
As added by P.L.113-2010, SEC.165.

IC 36-12-7-10
Electronic funds transfer
Sec. 10. (a) As used in this section, "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account.
(b) A library board may adopt a resolution to authorize an electronic funds transfer method of payment of claims. If a library board adopts a resolution under this subsection, the public library may pay money from its funds by electronic funds transfer.
(c) A public library that pays a claim by electronic funds transfer shall comply with all other requirements for the payment of claims by the public library.
As added by P.L.113-2010, SEC.166.

IC 36-12-7-11
Collection
Sec. 11. (a) A library board or a person designated in writing by the library board may:
(1) collect money or library property; or
(2) compromise the amount of money;
that is owed to the library.
(b) A library board:
(1) shall determine the costs of collecting money or library property under this section; and
(2) may add the costs of collection, including reasonable attorney's fees, to money or library property that is owed and collected under this section.
(c) A library board or the library board's agent that collects money under this section shall deposit the money, less the costs of collection, in the account required by law. (d) A library board may compromise claims made against the library.
As added by P.L.113-2010, SEC.167.

IC 36-12-7-12
Severance pay
Sec. 12. (a) A library board may provide severance pay to a library employee who is involuntarily separated from employment with the library.
(b) A library board may provide severance pay to a library employee who is voluntarily separated from employment with the library if the library board makes the following findings in a public meeting:
(1) The library is subject to financial difficulties and revenue shortfall.
(2) The library:
(A) will not hire an individual to perform the duties of the employee separating from employment at the same or comparable compensation and benefits for at least one (1) year after the date the employee separates from employment with the library;
(B) will hire a permanent or temporary employee for less compensation and benefits to perform the duties of the employee separating from employment; or
(C) will satisfy both the conditions in clauses (A) and (B).
(3) The library will pay the separating employee a stated amount of severance pay.
(4) The library will reduce its expenditures by:
(A) paying the severance pay stated under subdivision (3) to the employee separating from employment; and
(B) fulfilling one (1) or more of the conditions set forth in subdivision (2).
As added by P.L.63-2011, SEC.3.

IC 36-12-7-13
Funds for membership in certain associations; authority to appropriate
Sec. 13. A library board may appropriate funds necessary to provide membership of:
(1) the public library; and
(2) library employees;
in local, state, and national associations of a civic, an educational, a professional, or a governmental nature that have as their purpose the betterment and improvement of library operations.
As added by P.L.63-2011, SEC.4.







